Title 1 - GENERAL PROVISIONS

Chapter 1 - Short Title, Form of Citation and Effective Date

Section 101 - Short title

TITLE 1

GENERAL PROVISIONS

Part

I.  The Pennsylvania Consolidated Statutes

II.  (Reserved)

III.  Adoption and Publication of Constitutional and Statutory Provisions

IV.  (Reserved)

V.  Statutory Construction

VI.  Implementation of Constitutional Provisions

VII.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 1 were added November 25, 1970, P.L.707, No.230, effective immediately.

PART I

THE PENNSYLVANIA CONSOLIDATED STATUTES

Chapter

1.  Short Title, Form of Citation and Effective Date

2.  (Reserved)

3.  Format of the Consolidated Statutes

4.  (Reserved)

5.  Official Publication of the Consolidated Statutes

Enactment.  Part I was added November 25, 1970, P.L.707, No.230, effective immediately.

CHAPTER 1

SHORT TITLE, FORM OF CITATION AND

EFFECTIVE DATE

Sec.

101.  Short title.

102.  Citation of Pennsylvania Consolidated Statutes.

103.  Effective date.

Enactment.  Chapter 1 was added November 25, 1970, P.L.707, No.230, effective immediately.

§ 101.  Short title.

This act shall be known and may be cited as the "Pennsylvania Consolidated Statutes."

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment.  Act 271 changed the short title from "Consolidated Pennsylvania Statutes."

Conforming Editorial Changes in Citations.  For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 101, see section 6 of act 271 of 1974 in the appendix to this title.



Section 102 - Citation of Pennsylvania Consolidated Statutes

§ 102.  Citation of Pennsylvania Consolidated Statutes.

The Pennsylvania Consolidated Statutes may be cited by title and section number. Without prejudice to any other form of citation, a citation to any section of this act in the following form shall, except as provided in section 303 of this title (relating to cross references between provisions of the Consolidated Statutes), be adequate for all purposes: "1 Pa.C.S. § 102."

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment.  Act 271 changed the short form of citation from "Pa.S."

Conforming Editorial Changes in Citations.  For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 102, see section 6 of Act 271 of 1974 in the appendix to this title.

Cross References.  Section 102 is referred to in sections 303, 502 of this title.



Section 103 - Effective date

§ 103.  Effective date.

This act shall take effect immediately.






Chapter 2 - (Reserved)

CHAPTER 2

(Reserved)

Enactment.  Chapter 2 (Reserved) was added November 25, 1970, P.L.707, No.230, effective immediately.



Chapter 3 - Format of the Consolidated Statutes

Section 301 - Arrangement

CHAPTER 3

FORMAT OF THE CONSOLIDATED STATUTES

Sec.

301.  Arrangement.

302.  Section headings.

303.  Cross references between provisions of the Consolidated    Statutes.

304.  References to other statutes.

305.  Re-use of section numbers.

306.  Bills to amend the Consolidated Statutes.

Enactment.  Chapter 3 was added November 25, 1970, P.L.707, No.230, effective immediately.

Cross References.  Chapter 3 is referred to in section 1105 of this title.

§ 301.  Arrangement.

(a)  Titles and major subdivisions.--This act consists of titles subdivided into parts, articles, chapters and such other major subdivisions as may be required for clarity of expression and uniformity of style.

(b)  Chapters.--The principal subdivisions of a part, or of a title that is not divided into parts, of this act are chapters, comprising the sections relating to the part or title, as the case may be, embraced in the heading of the chapter. Chapters of this act are identified by Arabic numerals beginning with each title.

(c)  Sections and minor subdivisions.--Sections of this act are identified by Arabic numerals beginning with each title. Chapters shall consist of no more than 99 sections. The last two digits in the section numbers shall indicate the sequence of sections within a chapter, and the digit or digits preceding such digits shall indicate the number of the chapter. A section of this act is subdivided into subsections, paragraphs, subparagraphs and such other minor subdivisions as may be required for clarity of expression and uniformity of style.



Section 302 - Section headings

§ 302.  Section headings.

Each section of this act shall be given a brief descriptive heading immediately preceding the body of the section. The headings of sections may be referred to as catchlines. In printing this act and its amendments the Director of the Legislative Reference Bureau shall substitute a symbol for the word "Section" preceding the digits of a section number in each catchline. Subsections may also have headings for convenience. Subsection headings shall not be set out on separate lines.



Section 303 - Cross references between provisions of the Consolidated Statutes

§ 303.  Cross references between provisions of the Consolidated Statutes.

When reference is made in this act to a provision contained in any other section or sections of the same title such provision shall be identified without specifying the number of the title in which it appears. When reference is made in this act to a provision contained in any section or sections of this act appearing in a different title the short form of citation specified in section 102 of this title (relating to citation of Pennsylvania Consolidated Statutes) shall be used. A cross reference description based on the section heading or headings of the provisions cited shall be inserted immediately following the first occurrence of the citation in the section and following any reoccurrence of the citation which is preceded in the same section or relevant part thereof by a citation to a different section of this act. Where required for clarity in the case of cross references to subsections or other parts of a section, the cross reference description shall be based on the subject matter of the subsection or other part thereof referred to.

Cross References.  Section 303 is referred to in sections 102, 502 of this title.



Section 304 - References to other statutes

§ 304.  References to other statutes.

(a)  Method and scope of reference.--Acts of the General Assembly shall be referred to generically in this act as statutes and, unless the context clearly indicates otherwise, such term when used in this act shall be deemed to be also a general reference to the provisions of this act.

(b)  Form of citation.--Without prejudice to any other form of citation, any statute, except a provision of this act, shall be cited in this act by reference to its date of enactment, the special session number, if any, the page and act number, if any, assigned in the Laws of Pennsylvania and its statutory short title, or popular name, if any, otherwise a brief summary of its title.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment.  Act 271 amended subsec. (b).



Section 305 - Re-use of section numbers

§ 305.  Re-use of section numbers.

A section number shall not be re-used for a different subject, except in a bill to revise a part, article, chapter or other major subdivision of this act.



Section 306 - Bills to amend the Consolidated Statutes

§ 306.  Bills to amend the Consolidated Statutes.

(a)  Conformity with requirements of chapter.--Bills to amend this act shall be drafted to conform with the structure of the Pennsylvania Consolidated Statutes, as provided in this chapter.

(b)  Bureau to insure conformity of bills.--The Legislative Reference Bureau shall insure that all bills to amend this act conform with the requirement of subsection (a) of this section and other requirements established by the bureau pursuant to this section. Agencies and persons submitting requests for bills to amend this act shall allow the bureau sufficient time to make the necessary review and revision prior to final drafting of the bill by the bureau and shall, upon request or pursuant to requirements established by the bureau, submit copies or information for preparation of tables of contents, source notes and parallel tables for the use or information of the bureau, the General Assembly, governmental agencies and the public.

(c)  Bureau to determine form of bill and title changes.--In drafting bills requested by members of the General Assembly or other duly authorized agencies and persons, the bureau shall determine whether the bill shall be drafted in the form of an amendment to this act or in the form of an original enactment or amendment to another statute and shall draft the bill according to such determination. The bureau shall also determine whether the number or name of a title established under this act shall be changed and whether titles shall be added or deleted. This subsection shall not authorize the bureau to refuse to draft a bill in a manner expressly insisted upon by a member of the General Assembly nor shall it be construed as prohibiting the enactment of a law the form of which is contrary to the determination or advice of the bureau.

(d)  Bureau may adopt regulations and initiate amendments.--The Director of the Legislative Reference Bureau may adopt and enforce rules, regulations, instructions and forms to carry out the powers and duties of the bureau under this act or other statute and the bureau may, from time to time, upon its own initiative, draft amendments to this act for consideration by the General Assembly.

(e)  Validity of law unaffected by nonconformity.--No law or any part thereof shall be invalid because it is not enacted in conformity with this title or requirements established pursuant to this section.

(May 10, 1974, P.L.290, No.89, eff. imd.)

1974 Amendment.  Act 89 lettered existing provisions as subsec. (a) and added subsecs. (b) to (e).






Chapter 4 - (Reserved)

CHAPTER 4

(Reserved)

Enactment.  Chapter 4 (Reserved) was added November 25, 1970, P.L.707, No.230, effective immediately.



Chapter 5 - Official Publication of the Consolidated Statutes

Section 501 - Publication and distribution

CHAPTER 5

OFFICIAL PUBLICATION OF THE

CONSOLIDATED STATUTES

Sec.

501.  Publication and distribution.

502.  Preparation and contents.

503.  Official status of publication.

Enactment.  Present Chapter 5 was added June 17, 1974, P.L.330, No.107, effective immediately.

Prior Provisions.  Former Chapter 5, which related to publication of laws, was added November 25, 1970, P.L.707, No.230, and repealed December 6, 1972, P.L.1339, No.290, effective immediately. The subject matter is now contained in section 1104 of this title.

Cross References.  Chapter 5 is referred to in section 1105 of this title.

§ 501.  Publication and distribution.

(a)  General rule.--The Legislative Reference Bureau may compile, edit, publish, print, supplement and revise or contract directly or through the Legislative Printing Clerk for the compilation, editing, publishing, printing, supplementation or revision of an official publication of the Pennsylvania Consolidated Statutes and amendments thereto. It shall be the duty of the Department of Property and Supplies, upon request of the bureau, to arrange for the prompt distribution of the official publication and the supplements thereto and revisions thereof in accordance with the provisions of this chapter. This publication shall be in addition to the publication of advance copies of statutes and the Laws of Pennsylvania except that the bureau, when authorized by concurrent resolution of the General Assembly, may reduce the number of such statutes and laws published and printed and provide for the manner of their distribution and a fee to be charged for certain distributions.

(b)  Sale and distribution.--The prices to be charged for individual copies of and subscriptions to the official publication, the supplements thereto and revisions thereof, for reprints and bound volumes thereof, which prices may be fixed without reference to the restrictions placed upon and fixed for the sale of other publications of the Commonwealth, and the number of copies which shall be distributed free for official use shall be established by the bureau. Without limiting the generality of the foregoing, the bureau may provide for the free reciprocal exchange of publications between this Commonwealth and other states and foreign jurisdictions and for the free distribution of at least one copy of every publication printed under authority of this chapter to each:

(1)  County for the use of its law library.

(2)  Member of the General Assembly at the post office address specified by him.

(3)  Law school library which pursuant to rules of court receives copies of printed briefs and records filed in the Supreme Court of Pennsylvania.

(c)  Payments and disposition of moneys.--Payments for documents published by authority of this chapter shall be made to the Department of Property and Supplies which shall pay the same into the State Treasury to the credit of the General Fund. Such moneys are hereby appropriated from the General Fund to the Legislative Reference Bureau to carry out the provisions of this chapter.

Prior Provisions.  Former section 501, which related to publication of amendments to the Consolidated Statutes, was added November 25, 1970, P.L.707, No.230, and repealed December 6, 1972, P.L.1339, No.290, effective immediately. The subject matter is now contained in section 1104 of this title.

References in Text.  The Department of Property and Supplies, referred to in section 501, is now the Department of General Services.

Suspension of Inconsistent Laws.  See section 5 of Act 107 of 1974 in the appendix to this title for provisions relating to suspension of laws inconsistent with a concurrent resolution adopted pursuant to section 501.

Cross References.  Section 501 is referred to in section 502 of this title.



Section 502 - Preparation and contents

§ 502.  Preparation and contents.

(a)  General rule.--In compiling and editing the Pennsylvania Consolidated Statutes and amendments thereto for publication, the bureau may:

(1)  Omit provisions of the amendatory acts which do not become a part of the structure of this act or which do not constitute part of the law as provided in section 1101(b) of this title (relating to enacting clause and unofficial provisions).

(2)  Include the provisions or a summary of the provisions referred to in paragraph (1) of this subsection in a footnote, appendix, table or other form at such a place and in such a manner as it deems appropriate but any unofficial provisions so included shall not constitute part of the law.

(3)  Include tables of contents, summary analyses, source notes, parallel tables, indexes, cross references to statutes and regulations, and such other provisions, whether or not contained in this act or in any amendment or amendments to this act, as the bureau deems appropriate but any unofficial provisions so included shall not constitute part of the law.

(4)  Include the Constitution of Pennsylvania and proposed amendments thereto as well as selected general and permanent laws and amendments thereto.

(5)  Establish a form of citation of such publication or any part thereof which may be used for the purpose of drafting amendments to this act and for other purposes not inconsistent with the provisions of section 102 of this title (relating to citation of Pennsylvania Consolidated Statutes) and section 303 of this title (relating to cross references between provisions of the Consolidated Statutes).

(b)  Approvals by legislative officers.--The President pro tempore of the Senate and the Speaker of the House of Representatives shall approve:

(1)  The form and contents of the publication prepared by the bureau.

(2)  All contracts entered into by the bureau or the Legislative Printing Clerk pursuant to section 501(a) of this title (relating to publication and distribution).

(3)  All regulations and decisions of the bureau relating to the distribution of the publication and the prices to be charged for such publications pursuant to section 501(b) of this title (relating to publication and distribution).

Cross References.  Section 502 is referred to in sections 503, 1105 of this title.



Section 503 - Official status of publication

§ 503.  Official status of publication.

The publication prepared by the bureau pursuant to this chapter shall constitute an official publication of the Pennsylvania Consolidated Statutes and shall be legal evidence of the laws contained therein including the Constitution and laws incorporated therein pursuant to section 502(a)(4) of this title (relating to preparation and contents).






Chapter 9 - Constitutional Provisions

Section 901 - Legislation to show changes

PART II

(Reserved)

Enactment.  Part II (Reserved) was added December 6, 1972, P.L.1339, No.290, effective immediately.

PART III

ADOPTION AND PUBLICATION OF CONSTITUTIONAL

AND STATUTORY PROVISIONS

Chapter

9.  Constitutional Provisions

11.  Statutory Provisions

Enactment.  Part III was added December 6, 1972, P.L.1339, No.290, effective immediately.

CHAPTER 9

CONSTITUTIONAL PROVISIONS

Sec.

901.  Legislation to show changes.

902.  Conduct of election.

903.  Governor to proclaim result of election.

904.  Governor to proclaim corrected numbering.

905.  Section headings.

906.  Short titles of Constitutions of 1874 and 1968.

Enactment.  Chapter 9 was added December 6, 1972, P.L.1339, No.290, effective immediately.

§ 901.  Legislation to show changes.

Bills or joint resolutions introduced in the General Assembly proposing amendments to the Constitution of Pennsylvania shall be printed in such a manner as to indicate the words to be added to or deleted from the Constitution.



Section 902 - Conduct of election

§ 902.  Conduct of election.

The manner in which proposed amendments to the Constitution of Pennsylvania shall be submitted to the qualified electors of the Commonwealth and the manner and effect of the certification of the returns of the election thereon shall, unless the General Assembly shall prescribe otherwise with respect to any particular proposed amendment, be as provided in the Pennsylvania Election Code.



Section 903 - Governor to proclaim result of election

§ 903.  Governor to proclaim result of election.

The officer of this Commonwealth to whom election returns are required by law to be certified shall, whenever a proposed amendment to the Constitution of Pennsylvania has been on the ballot at any election, certify the result of the election thereon to the Governor immediately upon receiving the official returns from all counties of the Commonwealth, and the Governor shall thereupon issue his proclamation indicating whether or not the proposed amendment has been adopted by a majority of the electors voting thereon. The proclamation shall be published in the next available volume of the Laws of Pennsylvania.



Section 904 - Governor to proclaim corrected numbering

§ 904.  Governor to proclaim corrected numbering.

Whenever an amendment of an article or of a section of the Constitution of Pennsylvania is adopted without specifying an article or section number, or whenever any amendment is adopted bearing a number which conflicts with the number of another article or section of the Constitution, the Governor may by proclamation specify a number for the article or section having no number, or change the number of any article or section which bears a number which conflicts with the number of another article or section of the Constitution, or renumber the articles of the Constitution or the sections of an article. The proclamation shall be published in the next available volume of the Laws of Pennsylvania.



Section 905 - Section headings

§ 905.  Section headings.

The Director of the Legislative Reference Bureau, with the approval of the Department of Justice, shall prepare and promulgate an appropriate heading for any section of the Constitution of Pennsylvania which was heretofore or may hereafter be adopted without a section heading. Any section heading promulgated pursuant to this section shall be published in the next available volume of the Laws of Pennsylvania.



Section 906 - Short titles of Constitutions of 1874 and 1968

§ 906.  Short titles of Constitutions of 1874 and 1968.

(a)  Constitution of 1874.--The Constitution of Pennsylvania, as adopted by referendum of December 16, 1873, shall be known and may be cited as the "Constitution of 1874."

(b)  Constitution of 1968.--The Constitution of Pennsylvania, as amended by referenda of May 17, 1966, November 8, 1966, May 16, 1967 and April 23, 1968 and as numbered by proclamation of the Governor of this Commonwealth of July 7, 1967 pursuant to the act of August 17, 1965 (P.L.345, No.180), shall be known and may be cited as the "Constitution of 1968."






Chapter 11 - Statutory Provisions

Section 1101 - Enacting clause and unofficial provisions

CHAPTER 11

STATUTORY PROVISIONS

Sec.

1101.  Enacting clause and unofficial provisions.

1102.  Publication of notice of application for local or     special legislation.

1103.  Preparation of statutes for printing.

1104.  Printing of amendatory statutes.

1105.  Editing statutes for printing.

1106.  Prothonotaries to keep files of advance copies of     statutes.

Enactment.  Chapter 11 was added December 6, 1972, P.L.1339, No.290, effective immediately.

§ 1101.  Enacting clause and unofficial provisions.

(a)  Style and position of enacting clause.--All statutes shall begin in the following style: "The General Assembly of the Commonwealth of Pennsylvania hereby enacts as follows:". Such enacting clause shall be placed immediately after the preamble or the table of contents of the statute, or if there be neither preamble nor table of contents, then immediately after the title.

(b)  Enumeration and use of unofficial provisions.--Preambles, tables of contents, summary analyses, major subdivision headings, section and minor subdivision headings, cross reference descriptions, source notes and parallel tables shall not constitute part of the law and the Legislative Reference Bureau may, in its discretion, either include or omit such provisions in bills drafted by the bureau including bills prepared initially by agencies or persons other than the bureau.

(c)  Amendment of unofficial provisions.--Notwithstanding any provision of this act or other statute to the contrary, in amending a bill or a statute it shall not be necessary to amend or delete any provision which does not constitute part of the law contained in the bill or statute which may be affected by such an amendment nor shall it be necessary to add any such provision to conform to such an amendment.



Section 1102 - Publication of notice of application for local or special legislation

§ 1102.  Publication of notice of application for local or special legislation.

(a)  General rule.--No local or special bill to enact a local or special statute shall be passed by the General Assembly, unless notice of the intention to apply therefor shall be published, once a week for four successive weeks, in not less than two newspapers of general circulation, and also in the legal journal, if any, published in the county or in each of the several counties where the matter or thing affected may be. Where the matter or thing affected is in a municipality, publication shall be made in two newspapers of general circulation published in such municipality, if any, and, if none, then in two newspapers published in the county, and, in either event, also in the legal journal, if any, published in the county. Where only one newspaper of general circulation is published in a county or in a municipality, publication in such one newspaper and in the legal journal, if any, shall be deemed sufficient.

(b)  Time of first publication.--The first publication shall be at least 30 days prior to, and within three months immediately preceding, the introduction of the bill into the General Assembly.

(c)  Content and signing of notice.--The notice shall set forth the full title and the purposes of the bill, and shall be signed by one of the parties applying therefor.

(d)  Filing proof of publication.--Proof of publication in each newspaper and legal journal, verified by affidavit, shall be filed with the bill when it is introduced.

(e)  Exception from notice requirement.--Notice shall not be required to be given under this section of a proposal to repeal a local or special statute by any of the following:

(1)  A general bill which codifies, compiles or revises the law or any part thereof.

(2)  A bill which:

(i)  only eliminates obsolete statutory provisions; and

(ii)  makes specific reference in its title to that elimination.

(Oct. 30, 2001, P.L.815, No.79, eff. imd.)

2001 Amendment.  Act 79 amended subsecs. (a) and (e).



Section 1103 - Preparation of statutes for printing

§ 1103.  Preparation of statutes for printing.

The Director of the Legislative Reference Bureau shall, as soon as any bill becomes a law, prepare the same for printing, cause the same to be printed immediately, and collate with and correct the proof sheets by the original rolls. He shall also have the statutes printed and indexed in book form as the Laws of Pennsylvania as early as possible succeeding each regular session of the General Assembly, for distribution in accordance with law.



Section 1104 - Printing of amendatory statutes

§ 1104.  Printing of amendatory statutes.

(a)  General rule.--The Director of the Legislative Reference Bureau shall, in printing amendatory statutes, cause to be printed the section or part of the statute only as reenacted. Except as provided in subsection (b) of this section, in the section or part of the law reenacted, the Director shall cause to be printed between brackets, the words, phrases, or provisions of the existing statute, if any, which have been stricken out or eliminated by the adoption of the amendment, and he shall cause to be printed in italics or with underscoring all new words, phrases or provisions, if any, which have been inserted into or added to the statute by the passage of such amendment.

(b)  Pennsylvania Consolidated Statutes.--In printing as much of any statute as adds an entire title, part, article, chapter, subchapter or other major subdivision to the Pennsylvania Consolidated Statutes, the Director shall cause such addition to be printed in Roman type without underscoring, and in printing as much of any statute as deletes or repeals an entire title, part, article, chapter, subchapter or other major subdivision of the Pennsylvania Consolidated Statutes, the Director shall not cause to be printed the provisions which have been deleted or repealed unless the deletion or repeal was effected by the use of brackets.

(June 17, 1974, P.L.330, No.107, eff. imd.)

1974 Amendment.  Act 107 amended subsec. (b).



Section 1105 - Editing statutes for printing

§ 1105.  Editing statutes for printing.

(a)  Correction of errors.--Where any statute shall have been finally enacted and it shall be ascertained that such statute is technically defective in form, or contains misspelled words or typographical errors, or the plural or singular number, or the past, present or future tense appears where another should be used, or where a word clearly intended to be inserted has been omitted, or where a word clearly should have been omitted, or where a word is correctly spelled but it clearly appears that another word was intended, the Director of the Legislative Reference Bureau, in editing such statute, shall have authority, with the approval of the President pro tempore of the Senate, the Speaker of the House of Representatives, and the Department of Justice, to correct the original copy of such statute, as filed in the Department of State, if such correction will not in any manner affect or change the meaning, intent or substance of such statute.

(b)  Notation of correction.--Whenever any such correction on any statute is made, a notation thereof shall be made on the original copy or on a sheet attached to the original copy by the Director of the Legislative Reference Bureau, together with his signature, followed by the approval and signatures of the President pro tempore of the Senate, the Speaker of the House of Representatives and the Attorney General or his deputy. A notation of such corrections shall also be printed in the Laws of Pennsylvania as footnotes to the statutes on which the corrections were made.

(c)  Unofficial provisions of statutes.--The Director of the Legislative Reference Bureau, in editing and preparing statutes for printing, shall have authority to add to the statute provisions which do not constitute part of the law as provided in section 1101 of this title (relating to enacting clause and unofficial provisions) and to correct or omit such provisions contained in the statute. In making such changes it shall not be necessary to obtain the approvals or to make the notations required under subsections (a) and (b) of this section.

(d)  Changes in form and style.--The Director of the Legislative Reference Bureau, in editing and preparing statutes for printing in the Laws of Pennsylvania or pursuant to Chapter 5 of this title (relating to official publication of the Consolidated Statutes), may, in a manner that will not affect or change the meaning, intent or substance of such statute and, unless otherwise provided in this subsection, without obtaining the approvals or making the notations required under subsections (a) and (b) of this section:

(1)  Renumber major subdivisions, sections and minor subdivisions to eliminate duplicate numbers.

(2)  With approvals required under subsection (a) of this section, rearrange or transfer major subdivisions, sections and minor subdivisions to conform to requirements established pursuant to Chapter 3 of this title (relating to format of the Consolidated Statutes).

(3)  Insert or change instructions and references in sections of amendatory statutes to conform to the provisions amended or affected.

(4)  Insert or change reference numbers and the form of citations or references to Federal or State constitutions, statutes or regulations to conform to renumbered or revised provisions or to requirements established pursuant to Chapter 3 of this title.

(5)  Substitute the proper major subdivision, section or minor subdivision number and related references for the terms "this act," "the preceding section," and the like.

(6)  Strike out or insert figures and symbols where they are merely a repetition of or have the same meaning as written words and vice-versa.

(7)  Change capitalization for the purpose of uniformity or style.

(8)  Insert a symbol for the word "section" and vice-versa.

(e)  Constitutional provisions.--The Director of the Legislative Reference Bureau, in editing and preparing the Constitution of Pennsylvania and its amendments for printing in the Laws of Pennsylvania or pursuant to Chapter 5 of this title (relating to official publication of the Consolidated Statutes), may make corrections and changes under this section and section 502(a) of this title (relating to preparation and contents) in the same manner and subject to the same requirements applicable to statutes.

(June 17, 1974, P.L.330, No.107, eff. imd.; Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendments.  Act 107 amended subsecs. (a) and (b) and added subsec. (c). Act 271 amended the section heading and subsecs. (a) and (b) and added subsecs. (d) and (e).

Conforming Editorial Changes in Citations.  For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 1105, see section 6 of Act 271 of 1974 in the appendix to this title. See also section 6 of Act 107 of 1974 in the appendix.



Section 1106 - Prothonotaries to keep files of advance copies of statutes

§ 1106.  Prothonotaries to keep files of advance copies of statutes.

The prothonotaries of the several counties shall file and keep in their offices, in such manner that they shall be accessible to the public during the office hours of the prothonotaries, advance copies of the statutes enacted at each session of the General Assembly, as such advance copies are furnished to them in accordance with law, until the statutes of such session as printed in the Laws of Pennsylvania are generally available.






Chapter 15 - General Provisions

Section 1501 - Short title of part

PART IV

(Reserved)

Enactment.  Part IV (Reserved) was added December 6, 1972, P.L.1339, No.290, effective immediately.

PART V

STATUTORY CONSTRUCTION

Chapter

15.  General Provisions

17.  Effective Date of Statutes

19.  Rules of Construction

Enactment.  Part V was added December 6, 1972, P.L.1339, No.290, effective immediately.

CHAPTER 15

GENERAL PROVISIONS

Sec.

1501.  Short title of part.

1502.  Application of part.

1503.  Applicability of colonial law.

1504.  Statutory remedy preferred over common law.

Enactment.  Chapter 15 was added December 6, 1972, P.L.1339, No.290, effective immediately.

§ 1501.  Short title of part.

This part shall be known and may be cited as the "Statutory Construction Act of 1972."



Section 1502 - Application of part

§ 1502.  Application of part.

(a)  Direct application.--

(1)  Except as otherwise provided in this part, the provisions of this part shall apply to the following unless the General Assembly or the agency adopting the document shall provide otherwise:

(i)  Every statute finally enacted on or after September 1, 1937.

(ii)  Every document codified in the Pennsylvania Code except legislative, judicial and home rule charter documents.

(2)  The provisions of this chapter and of Chapter 17 of this title (relating to effective date of statutes) shall apply to every statute enacted by the General Assembly, whether under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania.

(b)  Other applications.--The provisions of this part shall apply to any public document to the extent such document refers to and incorporates therein the provisions of this part. The provisions of this part other than this chapter and Chapter 17 of this title (relating to effective date of statutes) shall apply to statutes finally enacted before September 1, 1937 to the extent that this part substantially reenacts or restates rules of construction enacted or in force prior to such date.



Section 1503 - Applicability of colonial law

§ 1503.  Applicability of colonial law.

(a)  English law.--The common law and such of the statutes of England as were in force in the Province of Pennsylvania on May 14, 1776 and which were properly adapted to the circumstances of the inhabitants of this Commonwealth shall be deemed to have been in force in this Commonwealth from and after February 10, 1777.

(b)  Provincial statutes.--The statutes enacted on or before May 14, 1776 under the authority of the late Proprietaries of the Province of Pennsylvania have the same validity and effect as statutes enacted under the authority of this Commonwealth.

(c)  Exceptions.--The rules specified in subsections (a) and (b) of this section shall not be applicable to any statute or law which:

(1)  has been heretofore or is hereafter amended or repealed or which has expired by its own limitation;

(2)  orders the taking or subscribing any oath, affirmation or declaration of allegiance or fidelity to the British crown;

(3)  acknowledges any authority in the heirs or devisees of William Penn, Esq., deceased, the former Governor of the Province of Pennsylvania, or any other person whomsoever as Governor of the Province of Pennsylvania; or

(4)  is repugnant to the Constitution of this Commonwealth or of the United States.



Section 1504 - Statutory remedy preferred over common law

§ 1504.  Statutory remedy preferred over common law.

In all cases where a remedy is provided or a duty is enjoined or anything is directed to be done by any statute, the directions of the statute shall be strictly pursued, and no penalty shall be inflicted, or anything done agreeably to the common law, in such cases, further than shall be necessary for carrying such statute into effect.

Cross References.  Section 1504 is referred to in section 708 of Title 42 (Judiciary and Judicial Procedure).






Chapter 17 - Effective Date of Statutes

Section 1701 - Statutes generally

CHAPTER 17

EFFECTIVE DATE OF STATUTES

Sec.

1701.  Statutes generally.

1702.  Statutes making appropriations.

1703.  Statutes affecting the budget of any political

subdivision.

1704.  Statutes enacted at a special session.

Enactment.  Chapter 17 was added December 6, 1972, P.L.1339, No.290, effective immediately.

Cross References.  Chapter 17 is referred to in section 1502 of this title.

§ 1701.  Statutes generally.

(a)  General rule.--Except as otherwise provided in this chapter all statutes enacted finally at any regular session of the General Assembly not containing a specified effective date shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1)  Final enactment before May 18, 1929.--immediately upon final enactment.

(2)  Final enactment on or after May 18, 1929 and before August 25, 1951.--on the first day of September next following their final enactment.

(3)  Final enactment on or after August 25, 1951 and before January 10, 1960.--on the first day of September next following their final enactment, or if finally enacted after the first day of September of the year of the regular session, immediately upon final enactment.

(4)  Final enactment on or after January 10, 1960 and before June 6, 1969.--on the first day of September next following their final enactment, or if finally enacted after the first day of July of the year of the regular session, 60 days after final enactment.

(5)  Final enactment on or after June 6, 1969.--60 days after final enactment.

(b)  Statutes enacted after effective date therein specified.--Except as otherwise provided in this chapter all statutes enacted finally at any regular session of the General Assembly after the effective date therein specified shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1)  Final enactment before January 10, 1960.-- immediately upon final enactment.

(2)  Final enactment on or after January 10, 1960.--60 days after final enactment.



Section 1702 - Statutes making appropriations

§ 1702.  Statutes making appropriations.

Appropriation statutes, or statutes having appropriation items enacted finally at any regular session of the General Assembly, shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1)  Final enactment before May 18, 1929.--immediately upon final enactment unless a different date is specified in the statute itself.

(2)  Final enactment on or after May 18, 1929 and before June 2, 1967.--on the first day of June next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of June in any year, in which case it shall be effective immediately upon final enactment.

(3)  Final enactment on or after June 2, 1967 and before June 6, 1969.--on the first day of July next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of July in any year, in which case it shall be effective immediately upon final enactment.

(4)  Final enactment on or after June 6, 1969.--on the first day of July next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of July in any year, or after the date specified in the statute, in which case it shall be effective immediately upon final enactment.



Section 1703 - Statutes affecting the budget of any political subdivision

§ 1703.  Statutes affecting the budget of any political subdivision.

Statutes affecting the budget of any political subdivision enacted finally at any regular session of the General Assembly shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1)  Final enactment before May 18, 1929.--immediately upon final enactment unless a different date is specified in the statute itself.

(2)  Final enactment on or after May 18, 1929 and before June 4, 1941.--on the first day of September next following their final enactment unless a different date is specified in the statute itself.

(3)  Final enactment on or after June 4, 1941 and before August 25, 1951 or on or after May 28, 1953 and before June 6, 1969.--at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute unless a different date is specified in the statute itself.

(4)  Final enactment on or after August 25, 1951 and before May 28, 1953.--at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute unless a different date is specified in the statute itself, or if enacted finally after the beginning of such fiscal year, or after the date specified in the statute, immediately upon final enactment.

(5)  Final enactment on or after June 6, 1969.--on the date specified in the statute, or if finally enacted thereafter, or if no date is specified, then at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute.



Section 1704 - Statutes enacted at a special session

§ 1704.  Statutes enacted at a special session.

(a)  General rule.--Statutes enacted finally at a special or extraordinary session of the General Assembly shall, except as otherwise provided in this section, be governed as to the time when they shall be effective by the rules of construction specified in this chapter for statutes enacted finally at regular sessions of the General Assembly.

(b)  Rules applicable between 1935 and 1969.--Statutes enacted finally at special or extraordinary sessions of the General Assembly during the periods hereinafter specified shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1)  Final enactment on or after June 11, 1935 and before January 10, 1960.--immediately upon final enactment unless a different date is specified in the statute itself.

(2)  Final enactment on or after January 10, 1960 and before June 6, 1969.--60 days after final enactment unless a different date is specified in the statute itself.






Chapter 19 - Rules of Construction

Section 1901 - Rules of interpretation

CHAPTER 19

RULES OF CONSTRUCTION

Subchapter

A.  Construction of Words and Phrases

B.  Construction of Statutes

C.  Amendatory Statutes

D.  Reenactments

E.  Repealing Statutes

F.  Definitions of Words and Phrases

Enactment.  Chapter 19 was added December 6, 1972, P.L.1339, No.290, effective immediately.

SUBCHAPTER A

CONSTRUCTION OF WORDS AND PHRASES

Sec.

1901.  Rules of interpretation.

1902.  Number; gender; tense.

1903.  Words and phrases.

1904.  Numerals.

1905.  Joint authority; quorum.

1906.  Bonds.

1907.  Uniform standard time.

1908.  Computation of time.

1909.  Time; publication for successive weeks.

1910.  Time; computation of months.

§ 1901.  Rules of interpretation.

In the construction of the statutes of this Commonwealth, the rules set forth in this chapter shall be observed, unless the application of such rules would result in a construction inconsistent with the manifest intent of the General Assembly.



Section 1902 - Number; gender; tense

§ 1902.  Number; gender; tense.

The singular shall include the plural, and the plural, the singular. Words used in the masculine gender shall include the feminine and neuter. Words used in the past or present tense shall include the future.



Section 1903 - Words and phrases

§ 1903.  Words and phrases.

(a)  General rule.--Words and phrases shall be construed according to rules of grammar and according to their common and approved usage; but technical words and phrases and such others as have acquired a peculiar and appropriate meaning or are defined in this part, shall be construed according to such peculiar and appropriate meaning or definition.

(b)  General restricted by particular words.--General words shall be construed to take their meanings and be restricted by preceding particular words.



Section 1904 - Numerals

§ 1904.  Numerals.

The Roman numerals and the Arabic numerals shall be deemed parts of the English language.



Section 1905 - Joint authority; quorum

§ 1905.  Joint authority; quorum.

(a)  Joint authority.--Words in a statute conferring a joint authority upon three or more public officers or other persons shall be construed to confer authority upon a majority of such officers or persons.

(b)  Quorum.--A majority of any board or commission shall constitute a quorum.



Section 1906 - Bonds

§ 1906.  Bonds.

A statute requiring a bond or undertaking with sureties to be given by any person, shall be construed to permit in lieu thereof a bond of indemnity or surety bond for the amount of such bond or undertaking, given by any indemnity or surety company authorized to do business in this Commonwealth, and approved by the proper authority.



Section 1907 - Uniform standard time

§ 1907.  Uniform standard time.

Every mention of, or reference to any hour or time in any statute, shall be construed with reference to and in accordance with the mean solar time of the 75th meridian of longitude west of Greenwich, commonly called eastern standard time, unless a different standard is therein expressly provided for, or unless the standard time shall be advanced for any portion of the year, by any act of Congress.



Section 1908 - Computation of time

§ 1908.  Computation of time.

When any period of time is referred to in any statute, such period in all cases, except as otherwise provided in section 1909 of this title (relating to publication for successive weeks) and section 1910 of this title (relating to computation of months) shall be so computed as to exclude the first and include the last day of such period. Whenever the last day of any such period shall fall on Saturday or Sunday, or on any day made a legal holiday by the laws of this Commonwealth or of the United States, such day shall be omitted from the computation.

Cross References.  Section 1908 is referred to in section 3508 of Title 25 (Elections).



Section 1909 - Time; publication for successive weeks

§ 1909.  Time; publication for successive weeks.

Whenever in any statute providing for the publishing of notices, the phrase "successive weeks" is used, weeks shall be construed as calendar weeks. The publication upon any day of such weeks shall be sufficient publication for that week, but at least five days shall elapse between each publication. At least the number of weeks specified in "successive weeks" shall elapse between the first publication and the day for the happening of the event for which publication shall be made.

Cross References.  Section 1909 is referred to in section 1908 of this title; section 3133 of Title 15 (Corporations and Unincorporated Associations).



Section 1910 - Time; computation of months

§ 1910.  Time; computation of months.

Whenever in any statute the lapse of a number of months after or before a certain day is required, such number of months shall be computed by counting the months from such day, excluding the calendar month in which such day occurs, and shall include the day of the month in the last month so counted having the same numerical order as the day of the month from which the computation is made, unless there be not so many days in the last month so counted, in which case the period computed shall expire with the last day of such month.

Cross References.  Section 1910 is referred to in section 1908 of this title.



Section 1921 - Legislative intent controls

SUBCHAPTER B

CONSTRUCTION OF STATUTES

Sec.

1921.  Legislative intent controls.

1922.  Presumptions in ascertaining legislative intent.

1923.  Grammar and punctuation of statutes.

1924.  Construction of titles, preambles, provisos,     exceptions and headings.

1925.  Constitutional construction of statutes.

1926.  Presumption against retroactive effect.

1927.  Construction of uniform laws.

1928.  Rule of strict and liberal construction.

1929.  Penalties no bar to civil remedies.

1930.  Penalties for each offense.

1931.  Intent to defraud.

1932.  Statutes in pari materia.

1933.  Particular controls general.

1934.  Irreconcilable clauses in the same statute.

1935.  Irreconcilable statutes passed by same General Assembly.

1936.  Irreconcilable statutes passed by different General Assemblies.

1937.  References to statutes and regulations.

1938.  References to public bodies and public officers.

1939.  Use of comments and reports.

§ 1921.  Legislative intent controls.

(a)  Object and scope of construction of statutes.--The object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly. Every statute shall be construed, if possible, to give effect to all its provisions.

(b)  Unambiguous words control construction.--When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.

(c)  Matters considered in ascertaining intent.--When the words of a statute are not explicit, the intention of the General Assembly may be ascertained by considering, among other matters:

(1)  The occasion and necessity for the statute.

(2)  The circumstances under which it was enacted.

(3)  The mischief to be remedied.

(4)  The object to be attained.

(5)  The former law, if any, including other statutes upon the same or similar subjects.

(6)  The consequences of a particular interpretation.

(7)  The contemporaneous legislative history.

(8)  Legislative and administrative interpretations of such statute.



Section 1922 - Presumptions in ascertaining legislative intent

§ 1922.  Presumptions in ascertaining legislative intent.

In ascertaining the intention of the General Assembly in the enactment of a statute the following presumptions, among others, may be used:

(1)  That the General Assembly does not intend a result that is absurd, impossible of execution or unreasonable.

(2)  That the General Assembly intends the entire statute to be effective and certain.

(3)  That the General Assembly does not intend to violate the Constitution of the United States or of this Commonwealth.

(4)  That when a court of last resort has construed the language used in a statute, the General Assembly in subsequent statutes on the same subject matter intends the same construction to be placed upon such language.

(5)  That the General Assembly intends to favor the public interest as against any private interest.



Section 1923 - Grammar and punctuation of statutes

§ 1923.  Grammar and punctuation of statutes.

(a)  Grammatical errors and transposition of words.--Grammatical errors shall not vitiate a statute. A transposition of words and clauses may be resorted to where a sentence is without meaning as it stands.

(b)  Use of punctuation in construction.--In no case shall the punctuation of a statute control or affect the intention of the General Assembly in the enactment thereof but punctuation may be used to aid in the construction thereof if the statute was finally enacted after December 31, 1964.

(c)  Adding words for proper construction.--Words and phrases which may be necessary to the proper interpretation of a statute and which do not conflict with its obvious purpose and intent, nor in any way affect its scope and operation, may be added in the construction thereof.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment.  Act 271 amended subsec. (b).



Section 1924 - Construction of titles, preambles, provisos, exceptions and headings

§ 1924.  Construction of titles, preambles, provisos, exceptions and headings.

The title and preamble of a statute may be considered in the construction thereof. Provisos shall be construed to limit rather than to extend the operation of the clauses to which they refer. Exceptions expressed in a statute shall be construed to exclude all others. The headings prefixed to titles, parts, articles, chapters, sections and other divisions of a statute shall not be considered to control but may be used to aid in the construction thereof.

Cross References.  Section 1924 is referred to in section 1107 of Title 13 (Commercial Code).



Section 1925 - Constitutional construction of statutes

§ 1925.  Constitutional construction of statutes.

The provisions of every statute shall be severable. If any provision of any statute or the application thereof to any person or circumstance is held invalid, the remainder of the statute, and the application of such provision to other persons or circumstances, shall not be affected thereby, unless the court finds that the valid provisions of the statute are so essentially and inseparably connected with, and so depend upon, the void provision or application, that it cannot be presumed the General Assembly would have enacted the remaining valid provisions without the void one; or unless the court finds that the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.



Section 1926 - Presumption against retroactive effect

§ 1926.  Presumption against retroactive effect.

No statute shall be construed to be retroactive unless clearly and manifestly so intended by the General Assembly.



Section 1927 - Construction of uniform laws

§ 1927.  Construction of uniform laws.

Statutes uniform with those of other states shall be interpreted and construed to effect their general purpose to make uniform the laws of those states which enact them.



Section 1928 - Rule of strict and liberal construction

§ 1928.  Rule of strict and liberal construction.

(a)  Statutes in derogation of common law.--The rule that statutes in derogation of the common law are to be strictly construed, shall have no application to the statutes of this Commonwealth enacted finally after September 1, 1937.

(b)  Provisions subject to strict construction.--All provisions of a statute of the classes hereafter enumerated shall be strictly construed:

(1)  Penal provisions.

(2)  Retroactive provisions.

(3)  Provisions imposing taxes.

(4)  Provisions conferring the power of eminent domain.

(5)  Provisions exempting persons and property from taxation.

(6)  Provisions exempting property from the power of eminent domain.

(7)  Provisions decreasing the jurisdiction of a court of record.

(8)  Provisions enacted finally prior to September 1, 1937 which are in derogation of the common law.

(c)  Provisions subject to liberal construction.--All other provisions of a statute shall be liberally construed to effect their objects and to promote justice.



Section 1929 - Penalties no bar to civil remedies

§ 1929.  Penalties no bar to civil remedies.

The provision in any statute for a penalty or forfeiture for its violation shall not be construed to deprive an injured person of the right to recover from the offender damages sustained by reason of the violation of such statute.



Section 1930 - Penalties for each offense

§ 1930.  Penalties for each offense.

Whenever a penalty or forfeiture is provided for the violation of a statute, such penalty or forfeiture shall be construed to be for each such violation.



Section 1931 - Intent to defraud

§ 1931.  Intent to defraud.

Whenever an intent to defraud is required in any statute in order to constitute an offense, the statute shall be construed to require only an intent to defraud any person or body politic.



Section 1932 - Statutes in pari materia

§ 1932.  Statutes in pari materia.

(a)  Meaning.--Statutes or parts of statutes are in pari materia when they relate to the same persons or things or to the same class of persons or things.

(b)  Construction.--Statutes in pari materia shall be construed together, if possible, as one statute.



Section 1933 - Particular controls general

§ 1933.  Particular controls general.

Whenever a general provision in a statute shall be in conflict with a special provision in the same or another statute, the two shall be construed, if possible, so that effect may be given to both. If the conflict between the two provisions is irreconcilable, the special provisions shall prevail and shall be construed as an exception to the general provision, unless the general provision shall be enacted later and it shall be the manifest intention of the General Assembly that such general provision shall prevail.

Cross References.  Section 1933 is referred to in section 1934 of this title; section 9303 of Title 42 (Judiciary and Judicial Procedure).



Section 1934 - Irreconcilable clauses in the same statute

§ 1934.  Irreconcilable clauses in the same statute.

Except as provided in section 1933 of this title (relating to particular controls general), whenever, in the same statute, several clauses are irreconcilable, the clause last in order of date or position shall prevail.



Section 1935 - Irreconcilable statutes passed by same General Assembly

§ 1935.  Irreconcilable statutes passed by same General Assembly.

Whenever the provisions of two or more statutes enacted finally during the same General Assembly are irreconcilable, the statute latest in date of final enactment, and where two or more irreconcilable statutes are enacted finally on the same date, the statute bearing the highest number, in either case irrespective of its effective date, shall prevail from the time it becomes effective except as otherwise provided in section 1952 of this title (relating to effect of separate amendments on code provisions enacted by same General Assembly) and section 1974 of this title (relating to effect of separate repeals on code provisions by same General Assembly).

Cross References.  Section 1935 is referred to in section 1955 of this title.



Section 1936 - Irreconcilable statutes passed by different General Assemblies

§ 1936.  Irreconcilable statutes passed by different General Assemblies.

Whenever the provisions of two or more statutes enacted finally by different General Assemblies are irreconcilable, the statute latest in date of final enactment shall prevail.

Cross References.  Section 1936 is referred to in section 1955 of this title.



Section 1937 - References to statutes and regulations

§ 1937.  References to statutes and regulations.

(a)  General rule.--A reference in a statute to a statute or to a regulation issued by a public body or public officer includes the statute or regulation with all amendments and supplements thereto and any new statute or regulation substituted for such statute or regulation, as in force at the time of application of the provision of the statute in which such reference is made, unless the specific language or the context of the reference in the provision clearly includes only the statute or regulation as in force on the effective date of the statute in which such reference is made.

(b)  Applicability of section.--The provisions of subsection (a) of this section shall apply to every statute finally enacted on or after July 1, 1971.



Section 1938 - References to public bodies and public officers

§ 1938.  References to public bodies and public officers.

A reference in a statute to a governmental agency, department, board, commission or other public body or to a public officer includes an entity or officer which succeeds to substantially the same functions as those performed by such public body or officer on the effective date of the statute, unless the specific language or the context of the reference in the statute clearly includes only the public body or officer on the effective date of the statute.



Section 1939 - Use of comments and reports

§ 1939.  Use of comments and reports.

The comments or report of the commission, committee, association or other entity which drafted a statute may be consulted in the construction or application of the original provisions of the statute if such comments or report were published or otherwise generally available prior to the consideration of the statute by the General Assembly, but the text of the statute shall control in the event of conflict between its text and such comments or report.



Section 1951 - Interpretation of amendatory statutes

SUBCHAPTER C

AMENDATORY STATUTES

Sec.

1951.  Interpretation of amendatory statutes.

1952.  Effect of separate amendments on code provisions enacted by same General Assembly.

1953.  Construction of amendatory statutes.

1954.  Merger of subsequent amendments.

1955.  Two or more amendments to same provision, one over    looking the other.

1956.  Repeal of amendatory statutes and original statutes     subsequently amended.

1957.  Ineffective provisions not revived by reenactment in     amendatory statutes.

§ 1951.  Interpretation of amendatory statutes.

In ascertaining the correct reading, status and interpretation of an amendatory statute, the matter inserted within brackets shall be omitted, and the matter in italics or underscored shall be read and interpreted as part of the statute.



Section 1952 - Effect of separate amendments on code provisions

§ 1952.  Effect of separate amendments on code provisions enacted by same General Assembly.

Whenever any existing statute, incorporated into and repealed by a code, is also amended by other legislation enacted by the same General Assembly, such separate amendment shall be construed to be in force, notwithstanding the repeal by the code of the statute such other legislation amends, and such amendment shall be construed to prevail over the corresponding provisions of the code.

Applicability.  Section 1952 was made inapplicable, in whole or in part, by various statutes amending the Pennsylvania Consolidated Statutes and amending or repealing corresponding former provisions of law. In such cases, the appendix following the particular title affected contains the provision of the statute which rendered section 1952 inapplicable.

Cross References.  Section 1952 is referred to in sections 1935, 1956 of this title.



Section 1953 - Construction of amendatory statutes

§ 1953.  Construction of amendatory statutes.

Whenever a section or part of a statute is amended, the amendment shall be construed as merging into the original statute, become a part thereof, and replace the part amended, and the remainder of the original statute and the amendment shall be read together and viewed as one statute passed at one time; but the portions of the statute which were not altered by the amendment shall be construed as effective from the time of their original enactment, and the new provisions shall be construed as effective only from the date when the amendment became effective.



Section 1954 - Merger of subsequent amendments

§ 1954.  Merger of subsequent amendments.

Whenever a statute has been more than once amended, the latest amendment shall be read into the original statute as previously amended and not into such statute as originally enacted. This rule applies whether or not the previous amendment is referred to and whether or not its language is incorporated in the latest amendment. If the insertions in and the deletions from the statute made by the previous amendment are not incorporated in the later, they shall nevertheless be read into the later amendment as though they had in fact been incorporated therein.



Section 1955 - Two or more amendments to same provision, one

§ 1955.  Two or more amendments to same provision, one overlooking the other.

Whenever two or more amendments to the same provision of a statute are enacted at the same or different sessions, one amendment overlooking and making no reference to the other or others, the changes in the statute made by each shall be given effect and all the amendments shall be read into each other. If the changes made in the statute are to any extent in direct conflict with each other, the rules specified in section 1935 of this title (relating to irreconcilable statutes passed by same General Assembly) and section 1936 of this title (relating to irreconcilable statutes passed by different General Assemblies) shall govern. The fact that a later amendment (1) restates language of the original statute which was deleted by an earlier amendment, or (2) fails to restate language inserted by an earlier amendment, does not of itself create a conflict between the two amendments. Amendments are in conflict with each other only if the changes in the statute made by each without considering the inserts and strike-outs of the other cannot be put into operation simultaneously.



Section 1956 - Repeal of amendatory statutes and original statutes subsequently amended

§ 1956.  Repeal of amendatory statutes and original statutes subsequently amended.

The repeal of an amendatory statute does not revive the corresponding provision or section of the original statute or of any prior amendment. Except as otherwise provided in section 1952 of this title (relating to effect of separate amendments on code provisions enacted by same General Assembly), the repeal of an original statute, or section or provision of an original statute, repeals all subsequent amendments to the original statute, or to the original section or provision, as the case may be.



Section 1957 - Ineffective provisions not revived by reenactment in amendatory statutes

§ 1957.  Ineffective provisions not revived by reenactment in amendatory statutes.

Provisions of a statute no longer effective because of having been deleted by an earlier amendment or otherwise shall not be construed as being revived by reenactment in an amendatory statute, unless it shall clearly appear by notice thereof in the title of the amendatory statute that the General Assembly intended to revive such provisions.



Section 1961 - Effect of reenactment on original statute

SUBCHAPTER D

REENACTMENTS

Sec.

1961.  Effect of reenactment on original statute.

1962.  Repeal and reenactment.

1963.  Effect of reenactment on intervening statutes.

§ 1961.  Effect of reenactment on original statute.

Whenever a statute reenacts a former statute, the provisions common to both statutes shall date from their first adoption. Such provisions only of the former statute as are omitted from the reenactment shall be deemed abrogated, and only the new or changed provisions shall be deemed to be the law from the effective date of the reenactment.



Section 1962 - Repeal and reenactment

§ 1962.  Repeal and reenactment.

Whenever a statute is repealed and its provisions are at the same time reenacted in the same or substantially the same terms by the repealing statute, the earlier statute shall be construed as continued in active operation. All rights and liabilities incurred under such earlier statute are preserved and may be enforced.



Section 1963 - Effect of reenactment on intervening statutes

§ 1963.  Effect of reenactment on intervening statutes.

A statute which reenacts the provisions of an earlier statute shall not be construed to repeal an intermediate statute which modified but did not effect an amendment to such earlier statute. Such intermediate statute shall be construed to remain in force and to modify the reenactment in the same manner as it modified the earlier statute.



Section 1971 - Implied repeal by later statute

SUBCHAPTER E

REPEALING STATUTES

Sec.

1971.  Implied repeal by later statute.

1972.  Nonexistence of reason for statute does not effect repeal.

1973.  No implied repeal by nonuser.

1974.  Effect of separate repeals on code provisions by same General Assembly.

1975.  Effect of repeal on limitations.

1976.  Effect of repeal on rights, et cetera.

1977.  Repeal does not revive repealed statute.

1978.  Repeal as obsolete does not affect substantive rights.

§ 1971.  Implied repeal by later statute.

(a)  Revision or exclusive system covering entire subject.--Whenever a statute purports to be a revision of all statutes upon a particular subject, or sets up a general or exclusive system covering the entire subject matter of a former statute and is intended as a substitute for such former statute, such statute shall be construed to supply and therefore to repeal all former statutes upon the same subject.

(b)  Uniform mandatory system covering class of subjects.--Whenever a general statute purports to establish a uniform and mandatory system covering a class of subjects, such statute shall be construed to supply and therefore to repeal pre-existing local or special statutes on the same class of subjects.

(c)  Other cases.--In all other cases, a later statute shall not be construed to supply or repeal an earlier statute unless the two statutes are irreconcilable.



Section 1972 - Nonexistence of reason for statute does not effect repeal

§ 1972.  Nonexistence of reason for statute does not effect repeal.

A statute shall not be deemed repealed because the reason for its passage no longer exists.



Section 1973 - No implied repeal by nonuser

§ 1973.  No implied repeal by nonuser.

A statute shall not be deemed repealed by failure to use such statute.



Section 1974 - Effect of separate repeals on code provisions by same General Assembly

§ 1974.  Effect of separate repeals on code provisions by same General Assembly.

Whenever a statute repeals any provision of another statute incorporated into a code adopted by the same General Assembly, the statute repealing the provision so incorporated into the code shall be construed to effect a repeal of the corresponding provision of the code.

Applicability.  Section 1974 was made inapplicable, in whole or in part, by various statutes amending the Pennsylvania Consolidated Statutes and amending or repealing corresponding former provisions of law. In such cases, the appendix following the particular title affected contains the provision of the statute which rendered section 1974 inapplicable.

Cross References.  Section 1974 is referred to in section 1935 of this title.



Section 1975 - Effect of repeal on limitations

§ 1975.  Effect of repeal on limitations.

Whenever a limitation or period of time, prescribed in any statute for acquiring a right or barring a remedy, or for any other purpose, has begun to run before a statute repealing such statute takes effect, and the same or any other limitation is prescribed in any other statute passed by the same General Assembly, the time which has already run shall be deemed part of the time prescribed as such limitation in such statute passed by the same General Assembly.



Section 1976 - Effect of repeal on rights, et cetera

§ 1976.  Effect of repeal on rights, et cetera.

(a)  Existing rights and pending actions.--The repeal of any civil provisions of a statute shall not affect or impair any act done, or right existing or accrued, or affect any civil action pending to enforce any right under the authority of the statute repealed. Such action may be proceeded with and concluded under the statutes in existence when such action was instituted, notwithstanding the repeal of such statutes, or such action may be proceeded with and concluded under the provisions of the new statute, if any, enacted.

(b)  Existence of private corporation.--The repeal of any statute shall not affect the corporate existence of any private corporation created by or incorporated under such statute.



Section 1977 - Repeal does not revive repealed statute

§ 1977.  Repeal does not revive repealed statute.

The repeal of a repealing statute shall not be construed to revive the statute originally repealed.



Section 1978 - Repeal as obsolete does not affect substantive rights

§ 1978.  Repeal as obsolete does not affect substantive rights.

Whenever a statute which created a personal or property right in derogation of the common law is repealed as obsolete or by a code which does not contain an express provision with respect to such personal or property right, the repeal shall not be construed to revive the prior inconsistent common law rule, but such repeal shall be construed as a recognition by the General Assembly that such personal or property right has been received into and has become a part of the common law of this Commonwealth.



Section 1991 - Definitions

SUBCHAPTER F

DEFINITIONS OF WORDS AND PHRASES

Sec.

1991.  Definitions.

§ 1991.  Definitions.

The following words and phrases, when used in any statute finally enacted on or after September 1, 1937, unless the context clearly indicates otherwise, shall have the meanings given to them in this section:

"Action."  Any suit or proceeding in any court of this Commonwealth.

"Administrator."  A fiduciary appointed under authority of law by a register of wills or court to administer the estate of a decedent.

"Adult."  An individual 21 years of age or over.

"Aeronautics."  The art and science of transportation by aircraft including the facilities connected therewith.

"Affidavit."  A statement in writing of a fact or facts signed by the party making it, sworn to or affirmed before an officer authorized by the laws of this Commonwealth to take acknowledgments of deeds, or authorized to administer oaths, or before the particular officer or individual designated by law as the one before whom it is to or may be taken, and officially certified to in the case of an officer under his seal of office.

"Aircraft."  Any contrivance used or designated for navigation of, or flight in, or to ascent into, the air, except a parachute or other contrivance designed and used primarily as safety equipment.

"Airman."  Any member of a crew of an aircraft.

"Airport."  Any place, either water or land, which is designed and used for the taking off and landing of aircraft including the facilities connected therewith.

"Almshouse."  The county home, poorhouse, home for the destitute, or any other building or place, by whatever title designated where poor persons are maintained at the public expense.

"Apiary."  Any place where one or more colonies or nuclei of bees are kept.

"As now provided by law."  A reference to the laws in force at the time when the statute containing the phrase was finally enacted.

"As provided by law."  A reference to the laws in force at the particular time when the statute containing the phrase is applied.

"Association."

(1)  When used in any statute finally enacted before December 7, 1994, any form of unincorporated enterprise owned by two or more persons other than a partnership or limited partnership.

(2)  When used in any statute finally enacted on or after December 7, 1994, an association as defined in 15 Pa.C.S. § 102 (relating to definitions).

"Attorney at law."  An individual admitted to practice law by a court of record of this Commonwealth.

"Attorney of record."  An attorney at law who is entered on the docket or record of a court as appearing for or representing a party in a legal proceeding.

"Bequeath."  Includes devise.

"Bequest."  Includes devise and legacy.

"Bond."

(1)  An unconditional written undertaking under seal for the payment of money, or

(2)  a conditional written acknowledgment of being bound for the payment of money, to become void or effective on the performance of any act or the occurrence of any event therein expressed.

"Bridge."  Includes the actual bridge and the approaches thereto, and the substructures and superstructures of both.

"Bulletin."  When used in any statute finally enacted on or after July 31, 1968, the Pennsylvania Bulletin established by the Commonwealth Documents Law.

"Certified public accountant."  An individual licensed under the laws of this Commonwealth to practice as a certified public accountant.

"Child" or "children."  Includes children by birth or adoption.

"Commission merchant."  One who receives consignments of personal property to be sold for a commission or other compensation.

"Commonwealth."  The Commonwealth of Pennsylvania.

"Convict."  An individual who has been finally convicted of an indictable offense and is serving sentence in a penal institution.

"Creditor."  One to whom the performance of an obligation is owed.

"Crime."  Any indictable offense.

"Crosswalk."  That portion of a highway at an intersection, or any portion of a highway, clearly indicated for pedestrian crossing by lines or other markings on the surface.

"Day."  The time from midnight to the next midnight.

"Debtor."  One who owes to another the performance of an obligation.

"Decedent."  Either a testator or person dying intestate.

"Dental hygienist."  An individual licensed under the laws of this Commonwealth to practice as a dental hygienist.

"Dentist."  An individual licensed under the laws of this Commonwealth to practice dentistry.

"Devise."  Includes bequeath when used as a verb and bequest and legacy when used as a noun.

"Devisee."  Includes legatee.

"Doctor of medicine."  An individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches.

"Domestic animal."  Any equine animal, bovine animal, sheep, goat and pig.

"Effects."  Includes all personal property and any interest therein.

"Executor."  A fiduciary named in a will to execute its provisions and administer the estate of the testator.

"Factor."  One who receives consignments of personal property to be sold for a commission or other compensation.

"Farm product."  Any agricultural, horticultural, vegetable, fruit, and floricultural product of the soil, livestock and meats, wool, hides, poultry, eggs, dairy products, nuts, mushrooms and honey.

"Fiduciary."  An executor, administrator, guardian, committee, receiver, trustee, assignee for the benefit of creditors, and any other person acting in any similar capacity.

"Final enactment" or "enacted finally."  The time when the procedure required by the Constitution of Pennsylvania for the enactment of a bill has been complied with.

"Fiscal year."  The year by or for which accounts are reckoned.

"Funeral director."  An individual licensed under the laws of this Commonwealth as a funeral director.

"General election."  The election held biennially on the Tuesday next following the first Monday of November in each even-numbered year.

"Grantee."  One to whom any estate or interest in real property other than a leasehold passes by conveyance.

"Grantor."  One from or by whom any estate or interest in real property other than a leasehold passes by conveyance.

"Guardian."  A fiduciary who legally has the care and management of the person, or the estate, or both, of another under legal disability.

"Guardian ad litem."  A fiduciary who is appointed to represent in legal proceedings another under legal disability.

"Healing art."  The science of diagnosis and treatment in any manner whatsoever of disease or any ailment of the human body.

"Hereafter."  A reference to the time after the time when the statute containing such word takes effect.

"Heretofore."  A reference to the time previous to the time when the statute containing such word takes effect.

"Highway."  A way or place of whatever nature open to the use of the public as a matter of right for purposes of vehicular traffic.

"Individual."  A natural person.

"Insane person."  An individual of unsound mind.

"Intersection."  The area embraced within the prolongation of the lateral boundary lines of two or more highways which join one another at an angle whether or not one such highway crosses the other.

"Issue."  As applied to the descent of estates, means all lawful, lineal descendants of a common ancestor.

"Judicial sale."  A sale conducted by an officer or person authorized for the purpose by some competent tribunal.

"Legacy."  Includes devise and bequest.

"Legatee."  Includes devisee.

"Legislature."  The General Assembly of the Commonwealth of Pennsylvania.

"Licensed practical nurse."  An individual licensed under the laws of this Commonwealth to practice practical nursing.

"Local authority."  When used in any statute finally enacted on or after January 1, 1975, a municipal authority or any other body corporate and politic created by one or more political subdivisions pursuant to statute.

"Lunatic."  An individual of unsound mind.

"Majority."  When used in reference to age, means of the age of 21 years or over.

"Medicine and surgery."  The art and science having for their object the cure of diseases of and the preservation of the health of man, including all practice of the healing art with or without drugs, except healing by spiritual means or prayer.

"Midwife."  An individual licensed under the laws of this Commonwealth to practice midwifery.

"Minor."  An individual under the age of 21 years.

"Money."  Lawful money of the United States.

"Month."  A calendar month.

"Motor boat."  Any boat propelled by any type of internal combustion motor.

"Motorcycle."  Any vehicle of the bicycle or tricycle type operated by any type of internal combustion motor.

"Motor vehicle."  Any self-propelled device in, upon or by which any person or property is or may be transported or drawn upon a public highway, except tractors, power shovels, road machinery, agricultural machinery, and vehicles which move upon or are guided by a track or trolley.

"Municipality authority" or "municipal authority."  A body corporate and politic created pursuant to the Municipality Authorities Act of 1935 or to the Municipality Authorities Act of 1945.

"Municipal corporation."

(1)  When used in any statute finally enacted on or before December 31, 1974, a city, borough or incorporated town.

(2)  When used in any statute finally enacted on or after January 1, 1975, a city, borough, incorporated town or township.

"Municipal election."  The election held on the Tuesday next following the first Monday in November in each odd-numbered year.

"Municipality."

(1)  When used in any statute finally enacted on or before December 31, 1974, a city, borough or incorporated town.

(2)  When used in any statute finally enacted on or after January 1, 1975, a county, city, borough, incorporated town or township.

"Nighttime."  The time from sunset to sunrise.

"Non compos mentis."  Of unsound mind.

"Notary."  A notary public.

"Now."  In any provision of a statute referring to other laws in force, or to persons in office, or to any facts or circumstances as existing, relates to the laws in force, or to the persons in office, or to the facts or circumstances existing, respectively, on the effective date of such provision.

"Oath."  Includes affirmation.

"Optometrist."  An individual licensed under the laws of this Commonwealth to practice optometry.

"Osteopath."  A physician licensed under the laws of this Commonwealth to practice osteopathy.

"Osteopathic surgeon."  A physician licensed under the laws of this Commonwealth to practice osteopathy and osteopathic surgery.

"Parking."  Suffering a vehicle to stand on any highway while not actually engaged in a traffic movement nor in taking up or setting down passengers or merchandise.

"Pedestrian."  An individual afoot.

"Person."  Includes a corporation, partnership, limited liability company, business trust, other association, government entity (other than the Commonwealth), estate, trust, foundation or natural person.

"Personal representative."  The executor or administrator of a decedent.

"Pharmacist."  An individual licensed under the laws of this Commonwealth to practice as a pharmacist.

"Physician."

(1)  When used in any statute finally enacted on or before April 6, 1951, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in any or all of its branches;

(2)  when used in any statute finally enacted on or after April 7, 1951 and on or before June 14, 1957, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in any or in all of its branches within the scope of the act of June 3, 1911 (P.L.639, No.246) relating to medicine and surgery and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the act of March 19, 1909 (P.L.46, No.29) and its amendments;

(3)  when used in any statute finally enacted on or after June 15, 1957 and on or before July 19, 1974, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all of its branches within the scope of the act of June 3, 1911 (P.L.639, No.246) relating to medicine and surgery and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the act of March 19, 1909 (P.L.46, No.29) and its amendments;

(4)  when used in any statute finally enacted on or after July 20, 1974 and on or before October 7, 1978, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches within the scope of the act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the prior provisions of the act of March 19, 1909 (P.L.46, No.29), referred to as the Osteopathic Practice Law, and its amendments; and

(5)  when used in any statute finally enacted on or after October 5, 1978, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches within the scope of the act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, and its amendments, or in the practice of osteopathic medicine and surgery within the scope of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, and its amendments. To the extent that any statute imposes duties upon or grants powers to the State Board of Medical Education and Licensure relating to an individual licensed under the laws of this Commonwealth to engage in the practice of osteopathic medicine and surgery, such statute shall be construed to impose such duties upon and grant such power to the State Board of Osteopathic Medical Examiners, which board shall exercise such duties or powers in accordance with the Osteopathic Medical Practice Act.

"Political subdivision."  Any county, city, borough, incorporated town, township, school district, vocational school district and county institution district.

"Poultry."  Includes all domestic fowl.

"Primary election."  Any election at which the members of qualified political parties nominate their candidates for public office.

"Professional engineer."  An individual licensed under the laws of this Commonwealth to practice as a professional engineer.

"Property."  Includes both real and personal property.

"Publish" or "published."  As applied to the publication of a newspaper of general circulation means the place where such newspaper is originally issued and circulated.

"Real estate broker."  One licensed under the laws of this Commonwealth to act as a real estate broker.

"Real estate salesman."  An individual licensed under the laws of this Commonwealth to act as a real estate salesman.

"Registered architect."  An individual licensed under the laws of this Commonwealth to practice architecture.

"Registered mail."  When used in any statute finally enacted before or after September 1, 1937, includes certified mail.

"Registered nurse."  An individual licensed under the laws of this Commonwealth to practice professional nursing.

"Safety zone."  The area or space officially set aside within a highway for the use of pedestrians.

"Signature."  Includes mark when the individual cannot write, his name being written near it, and witnessed by another who writes his own name.

"Special election."  Any election authorized by law, other than a general, municipal or primary election.

"State."  When used in reference to the different parts of the United States, includes the District of Columbia and the several territories of the United States.

"Statute."  An act of the General Assembly, whether under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania.

"Surveyor."  An individual licensed under the laws of this Commonwealth to practice land surveying.

"Sworn."  Includes affirmed.

"Trustee."  One in whom some estate, interest or power in or affecting property of any description is vested for the benefit of another.

"Undertaker."  An individual licensed under the laws of this Commonwealth to practice as an undertaker, undertaker and embalmer, embalmer, funeral director or mortician.

"Vehicle."  A conveyance in or on which persons or property may be carried.

"Verified."  When used in reference to writings, means supported by oath or affirmation.

"Veterinarian."  An individual licensed under the laws of this Commonwealth to practice veterinary medicine and surgery.

"Will."  Includes codicil.

"Written."  Every legible representation of letters or numerals upon a material substance, except when used in reference to the signature of an instrument.

"Year."  A calendar year.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.; July 9, 1976, P.L.877, No.160, eff. 60 days; Dec. 18, 1984, P.L.1057, No.207, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 amended the defs. of "association" and "person."

1992 Amendment.  Act 169 amended the intro. par. and the def. of "person."

1984 Amendment.  Act 207 amended the def. of "physician," retroactive to June 11, 1982.

1976 Amendment.  Act 160 added the def. of "registered mail."

1974 Amendment.  Act 271 added the def. of "local authority" and amended the defs. of "municipal corporation" and "municipality."

References in Text.  The act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, referred to in the definition of "physician," was repealed by the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985.

Cross References.  Section 1991 is referred to in section 6109 of Title 18 (Crimes and Offenses); section 5902 of Title 20 (Decedents, Estates and Fiduciaries); section 102 of Title 34 (Game); section 8401 of Title 53 (Municipalities Generally).






Chapter 23 - Implementation of Constitutional Provisions

Section 2301 - Equality of rights based on sex

PART VI

IMPLEMENTATION OF CONSTITUTIONAL PROVISIONS

Chapter

23.  Implementation of Constitutional Provisions

Enactment.  Part VI was added September 28, 1978, P.L.788, No.152, effective immediately.

CHAPTER 23

IMPLEMENTATION OF CONSTITUTIONAL PROVISIONS

Sec.

2301.  Equality of rights based on sex.

2310.  Sovereign immunity reaffirmed; specific waiver.

Enactment.  Chapter 23 was added September 28, 1978, P.L.788, No.152, effective immediately.

§ 2301.  Equality of rights based on sex.

(a)  General rule.--In recognition of the adoption of section 28 of Article I of the Constitution of Pennsylvania, it is hereby declared to be the intent of the General Assembly that where in any statute heretofore enacted there is a designation restricted to a single sex, the designation shall be deemed to refer to both sexes unless the designation does not operate to deny or abridge equality of rights under the law of this Commonwealth because of the sex of the individual.

(b)  Public appointments.--All references to sex in requirements for appointments to public agencies or public positions shall be construed to require appointment without reference to sex. However where the legislative intent is expressed that both men and women shall serve on a public agency or in public positions, the agency or positions shall not be composed of a membership wholly of one sex.

(c)  Employment benefits.--Where employment benefits authorized by statute, including pensions, death or disability payments or other similar benefits, are to be paid upon the death or disability of the employee, any designation of beneficiary which is restricted to a single sex shall be deemed a reference to both sexes.

(d)  Other employment rights.--All other statutes affecting employment which contain a designation restricted to one sex shall be deemed to refer to both sexes unless the designation does not operate to deny or abridge equality of rights.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

1978 Amendment.  Act 173 added section 2301.



Section 2310 - Sovereign immunity reaffirmed; specific waiver

§ 2310.  Sovereign immunity reaffirmed; specific waiver.

Pursuant to section 11 of Article I of the Constitution of Pennsylvania, it is hereby declared to be the intent of the General Assembly that the Commonwealth, and its officials and employees acting within the scope of their duties, shall continue to enjoy sovereign immunity and official immunity and remain immune from suit except as the General Assembly shall specifically waive the immunity. When the General Assembly specifically waives sovereign immunity, a claim against the Commonwealth and its officials and employees shall be brought only in such manner and in such courts and in such cases as directed by the provisions of Title 42 (relating to judiciary and judicial procedure) or 62 (relating to procurement) unless otherwise specifically authorized by statute.

(May 15, 1998, P.L.358, No.57, eff. 180 days)

Cross References.  Section 2310 is referred to in section 8521 of Title 42 (Judiciary and Judicial Procedure); section 1702 of Title 62 (Procurement); section 6018 of Title 64 (Public Authorities and Quasi-Public Corporations); section 1711 of Title 74 (Transportation).






Chapter 31 - Board of Commissioners on Uniform State Laws

Section 3101 - Definitions

PART VII

MISCELLANEOUS PROVISIONS

Chapter

31.  Board of Commissioners on Uniform State Laws

Enactment.  Part VII was added October 30, 2001, P.L.815, No.79, effective immediately.

CHAPTER 31

BOARD OF COMMISSIONERS ON UNIFORM STATE LAWS

Sec.

3101.  Definitions.

3102.  Board established.

3103.  Powers and duties.

Enactment.  Chapter 31 was added October 30, 2001, P.L.815, No.79, effective immediately.

Continuation of Commissioners.  Section 3 of Act 79 of 2001 provided that members of the Board of Commissioners on Uniform State Laws on the effective date of Act 79 shall continue as commissioners for the balance of their terms.

§ 3101.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section:

"Board."  The Board of Commissioners on Uniform State Laws.



Section 3102 - Board established

§ 3102.  Board established.

(a)  Establishment.--The Board of Commissioners on Uniform State Laws is reestablished within the Office of General Counsel.

(b)  Composition.--The board shall be composed of nine commissioners learned in the law:

(1)  The Governor shall appoint three commissioners.

(2)  The President pro tempore of the Senate shall appoint one commissioner.

(3)  The Speaker of the House of Representatives shall appoint one commissioner.

(4)  The Minority Leader of the Senate shall appoint one commissioner.

(5)  The Minority Leader of the House of Representatives shall appoint one commissioner.

(6)  The Attorney General shall serve as an ex officio commissioner.

(7)  The General Counsel shall serve as an ex officio commissioner.

(c)  Terms.--

(1)  A commissioner under subsection (b)(1) shall serve a term of four years, calculated from the date of appointment.

(2)  A commissioner under subsection (b)(2), (3), (4) or (5) shall serve at the pleasure of the appointing authority.

(d)  Officers.--The General Counsel shall serve as chairman of the board.

(e)  Quorum.--Five commissioners constitute a quorum.



Section 3103 - Powers and duties

§ 3103.  Powers and duties.

The board has the following powers and duties:

(1)  To examine subjects it deems necessary.

(2)  To ascertain the best means to effect an assimilation and uniformity of state legislation throughout the United States on the subjects examined under paragraph (1).

(3)  To meet with the National Conference of Commissioners on Uniform State Laws, at annual and other sessions, to:

(i)  promote uniformity of state legislation in the United States; and

(ii)  join the conference in measures deemed most expedient to advance the objective of paragraphs (1) and (2).









Title 2 - ADMINISTRATIVE LAW AND PROCEDURE

Chapter 1 - General Provisions

Section 101 - Definitions



Section 102 - Implementing regulations



Section 103 - Administrative Agency Law



Section 104 - Commonwealth Documents Law (Reserved)



Section 105 - Local Agency Law



Section 106 - Effect of future legislation






Chapter 3 - Promulgation of Regulations (Reserved)



Chapter 5 - Practice and Procedure

Section 501 - Scope of subchapter

CHAPTER 5

PRACTICE AND PROCEDURE

Subchapter

A.  Practice and Procedure of Commonwealth Agencies

B.  Practice and Procedure of Local Agencies

C.  Administrative Proceeding Interpreters for Persons with Limited English Proficiency

D.  Administrative Proceeding Interpreters for Persons Who Are Deaf

Enactment.  Chapter 5 was added April 28, 1978, P.L.202, No.53, effective in 60 days.

Cross References.  Chapter 5 is referred to in section 8533.1 of Title 24 (Education).

SUBCHAPTER A

PRACTICE AND PROCEDURE OF

COMMONWEALTH AGENCIES

Sec.

501.  Scope of subchapter.

502.  Representation.

503.  Discipline.

504.  Hearing and record.

505.  Evidence and cross-examination.

505.1. Interpreters for the deaf (Deleted by amendment).

506.  Briefs and oral argument.

507.  Contents and service of adjudications.

508.  Notice to Department of Justice.

Cross References.  Subchapter A is referred to in sections 103, 701, 704 of this title; sections 2114, 2380.8, 2504, 6718, 6723, 6915, 6920, 7115 of Title 3 (Agriculture); section 1518 of Title 4 (Amusements); section 3307 of Title 5 (Athletics and Sports); section 6138 of Title 7 (Banks and Banking); section 503 of Title 17 (Credit Unions); section 8617 of Title 20 (Decedents, Estates and Fiduciaries); sections 5103, 6355 of Title 23 (Domestic Relations); section 8901 of Title 24 (Education); section 928 of Title 30 (Fish); section 762 of Title 42 (Judiciary and Judicial Procedure); section 3305 of Title 58 (Oil and Gas); sections 4506, 5904, 6137, 6139 of Title 61 (Prisons and Parole); section 13A02 of Title 65 (Public Officers); section 1102 of Title 67 (Public Welfare); section 5953.1 of Title 71 (State Government); section 9104 of Title 74 (Transportation).

§ 501.  Scope of subchapter.

(a)  General rule.--Except as provided in subsection (b), this subchapter shall apply to all Commonwealth agencies.

(b)  Exception.--None of the provisions of this subchapter shall apply to:

(1)  Proceedings before the Department of Revenue, Auditor General or Board of Finance and Revenue, involving the original settlement, assessment or determination or resettlement, reassessment or redetermination, review or refund of taxes, interest or payments made into the Commonwealth treasury.

(2)  Proceedings before the Secretary of the Commonwealth under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(3)  Proceedings before the Department of Transportation involving matters reviewable under 42 Pa.C.S. § 933 (relating to appeals from government agencies).

(4)  Proceedings before the State System of Higher Education involving student discipline.

(Dec. 21, 1988, P.L.1895, No.186, eff. imd.)



Section 502 - Representation



Section 503 - Discipline



Section 504 - Hearing and record



Section 505 - Evidence and cross-examination



Section 505.1 - Interpreters for the deaf (Deleted by amendment)



Section 506 - Briefs and oral argument



Section 507 - Contents and service of adjudications



Section 508 - Notice to Department of Justice



Section 551 - Scope of subchapter



Section 552 - Representation



Section 553 - Hearing and record



Section 554 - Evidence and cross-examination



Section 555 - Contents and service of adjudications



Section 561 - Scope of subchapter



Section 562 - Duties of department



Section 563 - Appointment of interpreter



Section 564 - Replacement of interpreter



Section 565 - Oath



Section 566 - Confidential communications in presence of interpreter



Section 567 - Cost of providing interpreter



Section 568 - Funding



Section 581 - Scope of subchapter



Section 582 - Duties of department



Section 583 - Appointment of interpreter



Section 584 - Replacement of interpreter



Section 585 - Oath



Section 586 - Confidential communications in presence of interpreter



Section 587 - Cost of providing interpreter



Section 588 - Funding






Chapter 7 - Judicial Review

Section 701 - Scope of subchapter

CHAPTER 7

JUDICIAL REVIEW

Subchapter

A.  Judicial Review of Commonwealth Agency Action

B.  Judicial Review of Local Agency Action

Enactment.  Chapter 7 was added April 28, 1978, P.L.202, No.53, effective in 60 days.

Cross References.  Chapter 7 is referred to in section 8533.1 of Title 24 (Education); section 5105 of Title 42 (Judiciary and Judicial Procedure); sections 5705, 8211 of Title 53 (Municipalities Generally); section 5953.1 of Title 71 (State Government).

SUBCHAPTER A

JUDICIAL REVIEW OF COMMONWEALTH

AGENCY ACTION

Sec.

701.  Scope of subchapter.

702.  Appeals.

703.  Scope of review.

704.  Disposition of appeal.

Cross References.  Subchapter A is referred to in section 103 of this title; sections 2114, 2362, 2380.8, 2504, 6718, 6723, 6915, 6920, 7115 of Title 3 (Agriculture); sections 1204, 1518 of Title 4 (Amusements); section 6138 of Title 7 (Banks and Banking); section 503 of Title 17 (Credit Unions); section 8617 of Title 20 (Decedents, Estates and Fiduciaries); sections 5103, 6355 of Title 23 (Domestic Relations); section 8901 of Title 24 (Education); section 763 of Title 42 (Judiciary and Judicial Procedure); sections 4506, 6137, 6139 of Title 61 (Prisons and Parole); section 13A02 of Title 65 (Public Officers); section 1105 of Title 67 (Public Welfare); section 9104 of Title 74 (Transportation).

§ 701.  Scope of subchapter.

(a)  General rule.--Except as provided in subsection (b), this subchapter shall apply to all Commonwealth agencies regardless of the fact that a statute expressly provides that there shall be no appeal from an adjudication of an agency, or that the adjudication of an agency shall be final or conclusive, or shall not be subject to review.

(b)  Exceptions.--None of the provisions of this subchapter shall apply to:

(1)  Any matter which is exempt from Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies).

(2)  Any appeal from a Commonwealth agency which may be taken initially to the courts of common pleas under 42 Pa.C.S. § 933 (relating to appeals from government agencies).



Section 702 - Appeals



Section 703 - Scope of review



Section 704 - Disposition of appeal



Section 751 - Scope of subchapter



Section 752 - Appeals



Section 753 - Scope of review



Section 754 - Disposition of appeal









Title 3 - AGRICULTURE

Chapter 1 - Preliminary Provisions

Section 101 - Short title of title

TITLE 3

AGRICULTURE

Part

I.  General Provisions

II.  Products in General (Reserved)

III.  Plants and Plant Products (Reserved)

IV.  Animals and Animal Products

V.  Soil and Conservation (Reserved)

VI.  Development, Marketing and Promotion

VII.  Quality and Labeling

VIII.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 3 were added December 12, 1994, P.L.903, No.131, effective in 60 days.

Special Provisions in Appendix.  See sections 2, 3, 4 and 5 of Act 131 of 1994 in the appendix to this title for special provisions relating to responsibility for certain regulations, transfers, continued powers and exemption from certain registration fee.

PART I

GENERAL PROVISIONS

Chapter

1.  Preliminary Provisions

3.  Local Regulation

5.  Nutrient Management and Odor Management

Enactment.  Part I was added December 12, 1994, P.L.903, No.131, effective in 60 days.

CHAPTER 1

PRELIMINARY PROVISIONS

Sec.

101.  Short title of title.

102.  Definitions.

Enactment.  Chapter 1 was added December 12, 1994, P.L.903, No.131, effective in 60 days.

§ 101.  Short title of title.

This title shall be known and may be cited as the Agriculture Code.



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department."  The Department of Agriculture of the Commonwealth.

"Secretary."  The Secretary of Agriculture of the Commonwealth.






Chapter 3 - Local Regulation

Section 311 - Scope

CHAPTER 3

LOCAL REGULATION

Subchapter

A.  Preliminary Provisions

B.  Normal Agricultural Operations

Enactment.  Chapter 3 was added July 6, 2005, P.L.112, No.38, effective immediately.

Cross References.  Chapter 3 is referred to in sections 311, 312, 313 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

311.  Scope.

312.  Definitions.

§ 311.  Scope.

This chapter deals with local regulation of normal agricultural operations.



Section 312 - Definitions

§ 312.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Local government unit."  A political subdivision of the Commonwealth.

"Normal agricultural operation."  As defined under section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

"Unauthorized local ordinance." An ordinance enacted or enforced by a local government unit which does any of the following:

(1)  Prohibits or limits a normal agricultural operation unless the local government unit:

(i)  has expressed or implied authority under State law to adopt the ordinance; and

(ii)  is not prohibited or preempted under State law from adopting the ordinance.

(2)  Restricts or limits the ownership structure of a normal agricultural operation.



Section 313 - Certain local government unit actions prohibited

SUBCHAPTER B

NORMAL AGRICULTURAL OPERATIONS

Sec.

313.  Certain local government unit actions prohibited.

314.  Duties of Attorney General.

315.  Right of action.

316.  Commonwealth Court masters.

317.  Attorney fees and costs.

318.  Reports to General Assembly.

§ 313.  Certain local government unit actions prohibited.

(a)  Adoption and enforcement of unauthorized local ordinances.--A local government unit shall not adopt nor enforce an unauthorized local ordinance.

(b)  Existing local ordinances.--This chapter shall apply to the enforcement of local ordinances existing on the effective date of this section and to the enactment or enforcement of local ordinances enacted on or after the effective date of this section.

(c)  Construction.--Notwithstanding the provisions of this section, nothing in this chapter shall be construed to diminish, expand or otherwise affect the legislative or regulatory authority of local government units under State law, including the following:

(1)  Chapter 5 (relating to nutrient management and odor management).

(2)  The regulation, control or permitting procedures for the land application of class A or B biosolids.



Section 314 - Duties of Attorney General

§ 314.  Duties of Attorney General.

(a)  Request for review.--An owner or operator of a normal agricultural operation may request the Attorney General to review a local ordinance believed to be an unauthorized local ordinance and to consider whether to bring legal action under section 315(a) (relating to right of action).

(b)  Discretion.--The Attorney General has the discretion whether to bring an action under section 315(a).

(c)  Response.--Within 120 days after receiving a request under subsection (a), the Attorney General shall advise the person that made the request whether or not the Attorney General will bring legal action under section 315(a). If the request under subsection (a) is in writing, the response shall be in writing.

(d)  Consultation.--The secretary and the dean of the College of Agricultural Sciences at The Pennsylvania State University shall, upon request of the Attorney General, provide expert consultation regarding the nature of normal agricultural operations in this Commonwealth.



Section 315 - Right of action

§ 315.  Right of action.

(a)  Attorney General action.--The Attorney General may bring an action against the local government unit in Commonwealth Court to invalidate the unauthorized local ordinance or enjoin the enforcement of the unauthorized local ordinance.

(b)  Other party action.--Notwithstanding any provision of 42 Pa.C.S. Ch. 85 Subch. C (relating to actions against local parties), any person who is aggrieved by the enactment or enforcement of an unauthorized local ordinance may bring an action against the local government unit in Commonwealth Court to invalidate the unauthorized local ordinance or enjoin the enforcement of the unauthorized local ordinance.

Cross References.  Section 315 is referred to in sections 314, 316, 317 of this title.



Section 316 - Commonwealth Court masters

§ 316.  Commonwealth Court masters.

(a)  General rule.--The Commonwealth Court may promulgate rules for the selection and appointment of masters on a full-time or part-time basis for actions brought under section 315 (relating to right of action). A master shall be a member of the bar of this Commonwealth. The number and compensation of masters shall be fixed by the Commonwealth Court and their compensation shall be paid by the Commonwealth.

(b)  Hearings before masters.--The Commonwealth Court may direct that hearings in actions brought under section 315 be conducted in the first instance by the master in the manner provided for in this subchapter.

(c)  Recommendations of masters.--Upon the conclusion of a hearing before a master, the master shall transmit written findings and a recommendation for disposition to the president judge. Prompt written notice and copies of the findings and recommendations shall be given to the parties to the proceeding.

(d)  Rehearing before president judge.--The findings and recommendations of the master shall become the findings and order of the Commonwealth Court upon written confirmation by the president judge. A rehearing may be ordered by the president judge at any time upon cause shown.



Section 317 - Attorney fees and costs

§ 317.  Attorney fees and costs.

In an action brought under section 315(b) (relating to right of action), the court may do any of the following:

(1)  If the court determines that the local government unit enacted or enforced an unauthorized local ordinance with negligent disregard of the limitation of authority established under State law, it may order the local government unit to pay the plaintiff reasonable attorney fees and other litigation costs incurred by the plaintiff in connection with the action.

(2)  If the court determines that the action brought by the plaintiff was frivolous or was brought without substantial justification in claiming that the local ordinance in question was unauthorized, it may order the plaintiff to pay the local government unit reasonable attorney fees and other litigation costs incurred by the local government unit in defending the action.



Section 318 - Reports to General Assembly

§ 318.  Reports to General Assembly.

The Attorney General shall provide to the chairman and the minority chairman of the Senate Committee on Agricultural and Rural Affairs and the chairman and minority chairman of the Agricultural and Rural Affairs Committee of the House of Representatives an annual report to include the following:

(1)  Information on how many reviews were requested, the nature of the complaints and the location of the ordinances cited.

(2)  Information on how many reviews were conducted.

(3)  Information on how many legal actions were brought by the Attorney General.

(4)  Information on the outcome of legal actions brought by the Attorney General.






Chapter 5 - Nutrient Management and Odor Management

Section 501 - Scope

CHAPTER 5

NUTRIENT MANAGEMENT AND ODOR MANAGEMENT

Sec.

501.  Scope.

502.  Declaration of legislative purpose.

503.  Definitions.

504.  Powers and duties of commission.

505.  Powers and duties of Department of Environmental Protection.

506.  Nutrient management plans.

507.  Manure application setbacks and buffers.

508.  Nutrient management certification program and odor management certification program.

509.  Odor management plans.

510.  Nutrient Management Advisory Board.

511.  Financial assistance.

512.  Nutrient Management Fund.

513.  Unlawful conduct.

514.  Civil penalties and remedies.

515.  Limitation of liability.

516.  Enforcement authority; enforcement orders.

517.  Appealable actions.

518.  Powers reserved under existing laws.

519.  Preemption of local ordinances.

520.  Repeals.

521.  Other statutes not affected.

522.  Regulations.

Enactment.  Chapter 5 was added July 6, 2005, P.L.112, No.38, effective immediately, unless otherwise noted.

Special Provisions in Appendix.  See the preamble and section 4 of Act 38 of 2005 in the appendix to this title for special provisions relating to legislative declarations and continuation of prior law.

Cross References.  Chapter 5 is referred to in sections 313, 501, 502, 503, 504, 505, 506, 509, 510, 511, 512, 513, 514, 515, 516, 517, 518, 519, 520, 521 of this title.

§ 501.  Scope.

This chapter relates to nutrient management and odor management.



Section 502 - Declaration of legislative purpose

§ 502.  Declaration of legislative purpose.

The purposes of this chapter are as follows:

(1)  To establish criteria, nutrient management planning requirements and an implementation schedule for the application of nutrient management measures on certain agricultural operations which generate or utilize animal manure.

(2)  To provide for the development of an educational program by the State Conservation Commission in conjunction with the Cooperative Extension Service of The Pennsylvania State University, the department and conservation districts to provide outreach to the agricultural community on the proper utilization and management of nutrients on farms to prevent the pollution of surface water and groundwater.

(3)  To require the State Conservation Commission, in conjunction with the Cooperative Extension Service of The Pennsylvania State University, the Department of Environmental Protection, the department and the Nutrient Management Advisory Board to develop and provide technical and financial assistance for nutrient management and alternative uses of animal manure, including a manure marketing and distribution program.

(4)  To require the Department of Environmental Protection to assess the extent of nonpoint source pollution from other nutrient sources, determine the adequacy of existing authority and programs to manage those sources and make recommendations to provide for the abatement of that pollution.

(5)  To require the State Conservation Commission, in conjunction with the Nutrient Management Advisory Board, to develop and administer a regulatory program requiring odor management plans addressing new and expanded animal housing facilities and manure management facilities at concentrated animal operations and concentrated animal feeding operations after July 19, 1993, and to encourage the voluntary implementation of odor management plans for other agricultural operations.



Section 503 - Definitions

§ 503.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"AEU."  Animal equivalent unit.

"AEU per acre."  An animal equivalent unit per acre of cropland or acre of land suitable for application of animal manure.

"Agricultural operations."  The management and use of farming resources for the production of crops, livestock or poultry.

"Animal equivalent unit."  One thousand pounds live weight of livestock or poultry animals, regardless of the actual number of individual animals comprising the unit.

"Animal housing facility."  A roofed structure or facility, or any portion thereof, used for occupation by livestock or poultry.

"Best management practice" or "BMP."  A practice or combination of practices determined by the commission to be effective and practicable (given technological, economic and institutional considerations) to manage nutrients to protect surface water and groundwater, taking into account applicable nutrient requirements for crop utilization. The term includes, but is not limited to:

(1)  Conservation tillage.

(2)  Crop rotation.

(3)  Soil testing.

(4)  Manure testing.

(5)  Diversions.

(6)  Manure storage facilities.

(7)  Storm water management practices.

(8)  Nutrient application.

"Board."  The Nutrient Management Advisory Board created by section 510 (relating to Nutrient Management Advisory Board).

"Commission."  The State Conservation Commission established by the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law.

"Concentrated animal feeding operation."  An agricultural operation that meets the criteria established by the Department of Environmental Protection under authority of the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law.

"Concentrated animal operation."  Agricultural operations meeting the criteria established under this chapter.

"Conservation district."  Any county conservation district established under the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law.

"Cooperative extension."  The Cooperative Extension Service of The Pennsylvania State University.

"Department."  The Department of Agriculture of the Commonwealth.

"Fund."  The Nutrient Management Fund.

"Manure management facility."  A manure storage facility, including a permanent structure or facility, or a portion of a structure or facility, utilized for the primary purpose of containing manure. The term includes liquid manure structures, manure storage ponds, component reception pits and transfer pipes, containment structures built under a confinement building, permanent stacking and composting facilities and manure treatment facilities. The term does not include the animal confinement areas of poultry houses, horse stalls, free stall barns or bedded pack animal housing systems.

"Nutrient."  A substance or recognized plant nutrient, element or compound which is used or sold for its plant nutritive content or its claimed nutritive value. The term includes, but is not limited to, livestock and poultry manures, compost as fertilizer, commercially manufactured chemical fertilizers, sewage sludge or combinations thereof.

"Nutrient management plan."  A written site-specific plan which incorporates best management practices to manage the use of plant nutrients for crop production and water quality protection consistent with the criteria established in sections 504 (relating to powers and duties of commission) and 506 (relating to nutrient management plans).

"Nutrient management specialist."  A person satisfying the certification requirements of section 508 (relating to nutrient management certification program and odor management certification program).

"Odor management plan."  A written site-specific plan identifying the practices, technologies, standards and strategies to be implemented to manage the impact of odors generated from animal housing or manure management facilities located or to be located on the site.



Section 504 - Powers and duties of commission

§ 504.  Powers and duties of commission.

The commission shall have the following powers and duties:

(1)  Before July 19, 1995, and periodically thereafter, to promulgate regulations, in consultation with the department, the Department of Environmental Protection and the board, establishing minimum criteria for nutrient management plans developed in accordance with section 506 (relating to nutrient management plans) and other regulatory requirements to implement this chapter. In establishing such criteria, the commission shall consult the Manure Management for Environmental Protection Manual of the Department of Environmental Protection, the Pennsylvania Agronomy Guide published by The Pennsylvania State University and the Pennsylvania Technical Guide for Soil and Water Conservation published by the United States Department of Agriculture's Soil Conservation Service. The criteria to be established pursuant to this section shall include the following:

(i)  An identification of nutrients as defined by this chapter. Unless otherwise appropriate pursuant to specific criteria which shall be established by the commission, there shall be a presumption that nitrogen is the nutrient of primary concern.

(ii)  The establishment of procedures to determine proper application rates of nutrients to be applied to land based on conditions of soil and levels of existing nutrients in the soil and the type of agricultural, horticultural or floricultural production to be conducted on the land.

(iii)  An identification of best management practices to be utilized for proper nutrient management.

(iv)  The establishment of recordkeeping requirements related to land application and distribution of nutrients.

(v)  The establishment of minimum standards of construction, location, storage capacity and operation of facilities intended to be used for storage of animal manure.

(vi)  The establishment of conditions under which amendments to nutrient management plans are required to be made after initial development or filing.

(vii)  The establishment of special criteria which may be utilized for manure handling in emergency situations where there is an outbreak of a contagious disease.

(viii)  The establishment of conditions under which changes due to unforeseen circumstances render the plan amendment process set forth in section 506(e) impracticable. Where such conditions exist, the owner or operator of an agricultural operation shall follow the procedures set forth in section 506(f).

(1.1)  Within two years following the effective date of this section and periodically thereafter, to promulgate regulations, in consultation with the department, the Department of Environmental Protection and the board, establishing practices, technologies, standards, strategies and other requirements for odor management plans developed in accordance with section 509 (relating to odor management plans). The commission shall consider the following in promulgating the regulations under this paragraph:

(i)  Site-specific factors such as proximity to adjoining landowners, land use of the surrounding area, type of structures proposed, species of animals, local topography and direction of the prevailing winds.

(ii)  Reasonably available technology, practices, standards and strategies to manage odor impacts, considering both the practical and economic feasibility of installation and operation and the potential impacts from the facilities. Only those technologies, practices, standards and strategies that are necessary to address the offsite impacts of odors associated with these new facilities will be required to be included in the odor management plans.

(2)  Prior to the adoption of regulations under paragraph (1.1), to establish interim guidelines for the operations identified in section 509.

(3)  To continually evaluate emerging practices, methods and technology for utilization as best management practices and to so identify the practices, where appropriate, pursuant to paragraph (1)(iii).

(4)  Beginning October 1, 2002, to evaluate the criteria for concentrated animal operations in this Commonwealth and to make appropriate changes in those criteria by regulation. Any such regulatory change related to concentrated animal operations shall require a two-thirds majority vote of the commission.

(5)  Prior to the adoption of regulations under paragraph (1), to recommend, in consultation with the Department of Environmental Protection, the department and the board, interim criteria for the sole purpose of facilitating the initial development of the nutrient management certification program established by this chapter.

(6)  Before July 19, 1995, to develop and implement, in cooperation with the department, the board, the Cooperative Extension Service and conservation districts, a program to provide education and technical assistance to the agricultural community and, to the extent funds are available, to provide financial assistance to existing agricultural operations for implementation of proper methods, practices, facilities and techniques for the utilization and management of nutrients on the farm to prevent the pollution of groundwater and surface water.

(7)  To consult with the board as provided in section 510 (relating to Nutrient Management Advisory Board).

(8)  To issue orders and take actions as are necessary to administer and enforce this chapter.

(9)  To delegate administration or enforcement authority, or both, under this chapter to county conservation districts that have an adequate program and sufficient resources to accept and implement this delegation.

Cross References.  Section 504 is referred to in sections 503, 506, 509, 510 of this title.



Section 505 - Powers and duties of Department of Environmental Protection

§ 505.  Powers and duties of Department of Environmental Protection.

The Department of Environmental Protection shall have the following powers and duties:

(1)  Before July 19, 1994, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which malfunctioning on-lot sewage systems contribute to the pollution of waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(2)  Before July 19, 1994, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which improper water well construction contributes to groundwater pollution due to the intrusion of nutrients from the surface and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(3)  Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which the application of chemical fertilizers and other plant nutrients for nonagricultural purposes contributes to the pollution of the waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(4)  Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which nutrients from storm water runoff contribute to the pollution of waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(5)  Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which atmospheric deposition of nutrients contribute to the pollution of the waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(6)  To include, in the assessments in paragraphs (1) through (5), recommendations to the General Assembly for budgetary and legislative initiatives where program resources or statutory authority is not adequate to address pollution sources identified in those assessments.

(7)  To provide technical and administrative assistance to the commission in carrying out its responsibilities under this chapter.



Section 506 - Nutrient management plans

§ 506.  Nutrient management plans.

(a)  Concentrated animal operations.--Concentrated animal operations are those agricultural operations where the animal density exceeds two AEUs per acre on an annualized basis. Beginning October 1, 2002, the commission, in consultation with the department, the board, the Department of Environmental Protection and the Cooperative Extension Service, shall review the criteria used to identify concentrated animal operations and make appropriate changes to the definition of concentrated animal operations by regulation.

(b)  Development of nutrient management plans.--The operator of any concentrated animal operation shall develop and implement a nutrient management plan consistent with the requirements of this section.

(c)  Certification of plans.--All plans and plan amendments shall be developed by nutrient management specialists who shall certify that the plans are in accordance with the requirements of this chapter and the regulations promulgated under this chapter.

(d)  Review procedure.--Nutrient management plans required by this section shall be submitted for review in accordance with the following schedule:

(1)  For a concentrated animal operation in existence on October 1, 1997, by October 1, 1998.

(2)  For a concentrated animal operation which comes into existence after October 1, 1997, by the later of:

(i)  January 1, 1998; or

(ii)  commencement of operations.

(3)  For an agricultural operation which, because of expansion, meets the criteria for a concentrated animal operation, within three months after the date of expansion.

(e)  Plan review and approval.--Plans or plan amendments required under this chapter shall be submitted to local conservation districts for review and approval or alternatively to the commission for agricultural operations located in counties not delegated administrative authority under section 504 (relating to powers and duties of commission). Any person performing the plan review must be certified in accordance with section 508 (relating to nutrient management certification program and odor management certification program). Within 90 days of receipt of a nutrient management plan or plan amendment, the reviewing agency shall either approve, modify or disapprove the plan or plan amendment. Approvals shall only be granted for those plans or plan amendments which satisfy the requirements of this chapter and the regulations promulgated under this chapter. Notice of determination to approve, modify or disapprove a plan or plan amendment shall be provided in writing to the person submitting same. Notice of a determination to modify or disapprove shall include an explanation specifically stating the reasons for modification or disapproval. If a plan or plan amendment is disapproved, the person submitting a plan or plan amendment for the first time shall have 90 days after receipt of notice of disapproval to resubmit a revised plan or plan amendment. An agricultural operation that submits a complete plan or plan amendment is authorized to implement the same if the reviewing agency fails to act within 90 days of submittal. Where the reviewing agency fails to so act and the plan or plan amendment is resubmitted and the reviewing agency again fails to act within 90 days of resubmittal, it shall be deemed approved.

(f)  Amendments due to unforeseen circumstances.--Amendments to plans or to implementation of plans made after initial development or filing which satisfy the criteria established under section 504(1)(vii) shall be certified by a nutrient management specialist prior to implementation and submitted to the district within 30 days of implementation.

(g)  Implementation.--A person required to develop a nutrient management plan pursuant to subsection (b) shall fully implement such plan within three years of the date such plan is approved or is deemed approved or for which implementation is otherwise authorized pursuant to subsection (e), unless extended for cause shown or by a plan amendment. The three-year implementation schedule shall be extended an additional two years for individual substantial capital improvements required under an approved plan for an operation required to submit a plan under subsection (d)(1) if:

(1)  the owner or operator demonstrates that the cost of all or part of the individual improvements for which the extension is applicable cannot be financed through available funding mechanisms; and

(2)  a sum of $2,000,000 or more has not been appropriated for grants and loans to the Nutrient Management Fund created under section 512 (relating to Nutrient Management Fund), above and beyond any Chesapeake Bay nonpoint source pollution abatement moneys that may be appropriated to the fund, before October 1, 1998.

(h)  Voluntary plans.--Any agricultural operation which is not a concentrated animal operation may voluntarily develop a nutrient management plan and have it reviewed pursuant to this section. To the extent possible, the commission, the Cooperative Extension Service, the department, the Department of Environmental Protection and conservation districts shall assist and promote the development of voluntary plans.

(i)  Financial assistance.--Any agricultural operation receiving financial assistance under the Chesapeake Bay Nonpoint Source Pollution Abatement Program or otherwise receiving financial assistance under this chapter for the development of a nutrient management plan shall agree to develop and implement a nutrient management plan as a condition for receiving this financial assistance.

(j)  Compliance plans.--Any agricultural operation found to be in violation of the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, may be required to submit a nutrient management plan within three months of notification thereof and implement the plan in order to prevent or abate such pollution.

(k)  Transferability of plans.--A plan approved under this section shall be transferable to a subsequent owner of an agricultural operation upon notification thereof to the district unless the transfer results in operational changes requiring plan modification pursuant to the criteria established under section 504(1)(vi).

(l)  Construction of section.--The density criteria for concentrated animal operations as identified in subsection (a) or as it may be subsequently modified by the commission shall only be utilized to identify those agricultural operations for which the planning requirements of this section shall apply and shall not be construed to prohibit the development or expansion of agricultural operations meeting or exceeding such criteria.

Cross References.  Section 506 is referred to in sections 503, 504 of this title.



Section 507 - Manure application setbacks and buffers

§ 507.  Manure application setbacks and buffers.

(a)  General rule.--Unless the commission establishes a stricter requirement by regulation, no concentrated animal operation or other agricultural operation receiving manure from a concentrated animal operation directly or indirectly through a broker or other person may mechanically land apply manure within 100 feet of surface water unless a vegetated buffer no less than 35 feet in width and meeting standards established by the Natural Resources Conservation Service is used to prevent manure runoff into the surface water.

(b)  Definition.--As used in this section, the term "surface water" means a perennial or intermittent stream with a defined bed and bank, a lake or a pond.

2005 Amendment.  Section 5(1) of Act 38 provided that section 507 shall take effect in 180 days.



Section 508 - Nutrient management certification program and odor management certification program

§ 508.  Nutrient management certification program and odor management certification program.

(a)  Requirement.--The department shall establish, in consultation with the commission, a nutrient management certification program for the purpose of certifying individuals who have demonstrated the competency necessary to develop nutrient management plans and an odor management certification program for the purpose of certifying individuals who have demonstrated the competency necessary to develop odor management plans. The department or its designee shall develop such written testing procedures, educational requirements and examinations as it deems appropriate to carry out its responsibilities under this section. The department shall by regulation establish such fees and terms and conditions of certification as it deems appropriate. The department shall establish individual, commercial and public certification categories, including a certification category for farmers to develop and certify nutrient management plans and odor management plans for their own agricultural operations.

(b)  Interim nutrient management certification program.--Until the department develops and implements a nutrient management certification program, persons having the following qualifications shall, upon request, receive interim certification from the department.

(1)  the person has at least two years' experience in the development of nutrient management plans;

(2)  the person is approved to develop nutrient management plans approved under the Chesapeake Bay Nonpoint Source Pollution Abatement Program, the United States Department of Agriculture's Water Quality Improvement Projects Program or other programs requiring submission and approval of a nutrient management plan, including sludge disposal under the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act; or

(3)  the person is a farmer who has been provided training and assistance in developing and implementing nutrient management plans.

(c)  Nutrient management specialist.--A person shall not certify a nutrient management plan or plan amendment unless that person has first satisfied the requirements of this section.

(d)  Odor management specialist.--A person shall not certify an odor management plan or plan amendment unless that person has first satisfied the applicable requirements of this section.

Cross References.  Section 508 is referred to in sections 503, 506, 509 of this title.



Section 509 - Odor management plans

§ 509.  Odor management plans.

(a)  Requirement.--

(1)  The following operations shall develop and implement an odor management plan as described in this chapter:

(i)  Existing concentrated animal operations and existing concentrated animal feeding operations, when doing any of the following:

(A)  Erecting or constructing a new animal housing facility or a new manure management facility. The odor management plan required by this paragraph shall be developed and implemented only with respect to the new facility.

(B)  Erecting or constructing an expansion of an animal housing facility or a manure management facility. The odor management plan required by this paragraph shall be developed and implemented only with respect to the newly erected or newly constructed portion of the facility.

(ii)  Existing agricultural operations which, because of an increase, resulting from expansion or construction, in the number of animals maintained at the operation, will become regulated as either a concentrated animal operation or a concentrated animal feeding operation. The odor management plan required by this paragraph shall be developed and implemented only with respect to the newly expanded or newly constructed portion of the operation.

(iii)  New agricultural operations which will be regulated as either a concentrated animal operation or a concentrated animal feeding operation.

(2)  The operations described in paragraph (1)(i) and (ii) shall obtain approval of their odor management plan prior to the earlier of erection or construction of new or expanded animal housing facilities or the construction of new or expanded manure management facilities.

(b)  Certification of plans.--All odor management plans and plan amendments shall be developed by odor management specialists who shall certify that the plans are in accordance with the requirements of the odor management regulations promulgated under this chapter.

(c)  Reviewing entities.--Odor management plans or plan amendments required by this section shall be submitted to the commission for review and approval or, at the commission's discretion, to the appropriate local conservation district for review and approval.

(d)  Plan review and approval.--Any person performing the plan review must be certified in accordance with section 508 (relating to nutrient management certification program and odor management certification program). Within 90 days of receipt of an odor management plan or plan amendment, the reviewing agency shall approve or disapprove the plan or plan amendment. Approvals shall only be granted for those plans or plan amendments which satisfy the requirements of the regulations promulgated under this chapter. Notice of determination to approve or disapprove a plan or plan amendment shall be provided in writing to the person submitting same. Notice of a determination to disapprove shall include an explanation specifically stating the reasons for disapproval. If a plan or plan amendment is disapproved, the person submitting a plan or plan amendment for the first time shall have 90 days after receipt of notice of disapproval to resubmit a revised plan or plan amendment. An existing or proposed concentrated animal operation or concentrated animal feeding operation that submits a complete plan or plan amendment is authorized to implement the same if the reviewing agency fails to act within 90 days of submittal.

(e)  Implementation.--A person required to have an odor management plan under this section shall fully implement the plan prior to commencing use of the new animal housing facility or animal manure facility.

(f)  Voluntary plans.--Any agricultural operation which is not required to comply with subsection (a) may voluntarily develop an odor management plan and have it reviewed pursuant to this section. To the extent possible, the commission, the Cooperative Extension Service, the department, the Department of Environmental Protection and conservation districts shall assist and promote the development of voluntary plans.

(g)  Transferability of plans.--A plan approved under this section shall be transferable to a subsequent owner of an agricultural operation upon notification thereof to the district unless the transfer results in operational changes requiring plan modification pursuant to the criteria established in this section.

(h)  Effectiveness of the section.--The requirements of this section shall become mandatory 90 days following the effective date of the regulations promulgated under section 504(1.1) (relating to powers and duties of commission).

Cross References.  Section 509 is referred to in section 504 of this title.



Section 510 - Nutrient Management Advisory Board

§ 510.  Nutrient Management Advisory Board.

(a)  Creation.--There is created the Nutrient Management Advisory Board. The board shall consist of 16 members appointed by the chairman of the commission and approved by a two-thirds vote of the commission. The members so appointed shall consist of five active commercial farm owners or operators representing the livestock, swine, meat poultry, egg poultry and dairy industry nominated by Statewide general farm organizations, one veterinary nutrition specialist, one representative from the feed industry, one representative from the fertilizer industry, one representative of commercial agricultural lenders, one representative of local government, one representative of academia who shall be an agronomist or plant scientist faculty member of the school of agriculture of a Pennsylvania college or university, one representative of academia who shall be an animal science faculty member with an expertise in odor management from the school of agriculture of a college or university within this Commonwealth, one hydrologist, two citizen representatives who are not farmers and one environmental representative, all of whom shall have sufficient knowledge, experience or familiarity with agronomic practices, nutrient management practices or odor management practices and all of whom shall be residents of this Commonwealth.

(b)  Compensation.--Board members shall not receive a salary but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties.

(c)  Meetings.--A majority of the board shall constitute a quorum. All actions of the board shall be by a majority vote. The board shall meet upon the call of the commission, but not less than semiannually, to carry out its duties under this chapter. The board shall annually select a chairman and such other officers as it deems appropriate.

(d)  Duties.--The board shall review and comment on all commission proposed regulations, the interim guidelines under section 504(2) (relating to powers and duties of commission) and the interim criteria under section 504(5) developed to implement the provisions of this chapter. The commission shall have no power to promulgate regulations, interim guidelines or interim criteria under this chapter until receipt of written comments on the proposed regulations, guidelines or criteria from the board or until 60 days have expired from the date when the regulations, guidelines or criteria were submitted by the commission to the board for its comments. Existing regulations, guidelines and criteria shall continue until modified, superseded or repealed by the commission.

(e)  Term.--The term of office for each board member shall be three years except that the commission shall stagger the initial terms of the charter members such that five shall serve for one year, five shall serve for two years and six shall serve for three years. Board members may be appointed to successive terms at the discretion of the commission, provided that no member may serve more than two three-year terms.

Cross References.  Section 510 is referred to in sections 503, 504 of this title.



Section 511 - Financial assistance

§ 511.  Financial assistance.

(a)  Loans, grants, etc.--The commission shall, to the extent funds are available, provide financial assistance in the form of loans, loan guarantees and grants for the implementation of nutrient management plans and of odor management plans for existing agricultural operations.

(b)  Criteria for eligibility.--In reviewing applications for financial assistance, the commission shall consider the following:

(1)  Whether the project will improve the health, safety or environment of the people of this Commonwealth and otherwise satisfy the purposes of this chapter.

(2)  The cost-effectiveness of the proposed practices in comparison with other alternatives.

(3)  The applicant's ability to operate or maintain the practices in a proper manner.

(c)  Issuance and terms.--Subject to this section, the commission shall issue loans and set terms applicable thereto in any manner it deems appropriate. The commission may consider such factors as it deems relevant, including current market interest rates, the financial ability of the applicant to repay and the necessity to maintain the funds created hereunder in a financially sound manner. Loans may be based on the ability to repay from future revenue to be derived from the applicant's agricultural operation, by a mortgage or other security interest or by any other fiscal manner which the commission deems appropriate. The board shall have the power to defer principal on loans for up to 12 months. The minimum rate of interest to be paid on any loan made pursuant to this section shall be 1%.

(d)  Grants.--Grants shall be made available as follows:

(1)  Where funds have been made available to the commission, subject to any conditions that may have accompanied the receipt of such funds.

(2)  Where the commission, in its sole discretion, determines that the financial condition of the recipient is such that repayment of a loan is unlikely and that the recipient will be financially distressed by the implementation of practices without a grant.

(e)  Grants and loans.--The commission shall, where it deems appropriate and to the extent financial circumstances permit, mix grant funds with loan funds.



Section 512 - Nutrient Management Fund

§ 512.  Nutrient Management Fund.

(a)  Establishment of fund.--There is established a special nonlapsing fund in the State Treasury to be known as the Nutrient Management Fund. All fees, fines, judgments and interest collected by the commission under this chapter shall be paid into the fund. All money placed in the fund and the interest it accrues are hereby appropriated to the commission on a continuing basis for any activities necessary to meet the requirements of this chapter.

(b)  Supplements to fund.--The Nutrient Management Fund may be supplemented by moneys received from the following sources:

(1)  State funds appropriated to the commission.

(2)  Federal funds appropriated to the commission.

(3)  Proceeds from the sale of any bonds made available to the commission.

(4)  Repayment of loan principal.

(5)  Payment on interest loans made by the commission.

(6)  Gifts and other contributions from public and private sources.

(c)  Fund administration.--The commission shall have authority to adopt procedures for the use of moneys in the fund, including the creation of accounts within the fund for the purposes of administering the loan and grant programs authorized by this chapter.

(d)  Status of fund.--The Nutrient Management Fund shall not be subject to 42 Pa.C.S. Ch. 37 Subch. C (relating to judicial computer system).

(e)  Deposit and use of funds.--No administrative action shall prevent the deposit of moneys into the fund in the fiscal year in which they are received. The funds shall only be used for the purposes authorized by this chapter and shall not be transferred or diverted to any other purpose by administrative action.

Cross References.  Section 512 is referred to in section 506 of this title.



Section 513 - Unlawful conduct

§ 513.  Unlawful conduct.

It shall be unlawful to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter or to fail to comply with a nutrient management plan or an odor management plan.



Section 514 - Civil penalties and remedies

§ 514.  Civil penalties and remedies.

(a)  Civil penalty.--In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted, order issued or odor management plan or nutrient management plan approved under this chapter, the commission may assess a civil penalty of not more than $500 for the first day of each offense and $100 for each additional day of continuing violation. The factors for consideration in determining the amount of the penalty are:

(1)  The gravity of the violation.

(2)  The potential harm to the public.

(3)  The potential effect on the environment.

(4)  The willfulness of the violation.

(5)  Previous violations.

(6)  The economic benefit to the violator for failing to comply with this chapter.

Whenever the commission finds that a violation did not cause harm to human health or an adverse effect on the environment, the commission may issue a warning in lieu of assessing a penalty where the owner or operator, upon notice, takes immediate action to resolve the violation and come into compliance. If the commission finds the nutrient pollution or the danger of nutrient pollution or the negative impacts from odor associated with new or expanded facilities results from conditions, activities or practices which are being or have been implemented in accordance with a nutrient management plan or odor management plan developed and approved pursuant to and consistent with this chapter and the regulations developed under this chapter and which is being or has been fully implemented and maintained, the owner or operator of the agricultural operation shall be exempt from the imposition of penalties under this chapter.

(b)  Collection.--In cases of inability to collect the civil penalty or failure of any person to pay all or a portion of the penalty, the commission may refer the matter to the Office of General Counsel or the Office of Attorney General which shall institute an action in the appropriate court to recover the penalty. Any penalty assessed shall act as a lien on the property of the person against whom the penalty has been assessed.

(c)  Civil remedies.--In addition to any other remedies provided for in this chapter, any violation of this chapter, the rules and regulations promulgated under this chapter or any order or nutrient management plan or odor management plan approved under this chapter shall be abatable in the manner provided by law or equity for the abatement of public nuisances. In addition, in order to restrain or prevent any violation of this chapter or the rules and regulations promulgated under this chapter or any order or nutrient management plan or odor management plan approved under this chapter, suits may be instituted in equity or at law in the name of the Commonwealth upon relation of the Attorney General, the General Counsel, the district attorney of any county, the solicitor of any municipality affected or the solicitor of any conservation district, provided that the General Counsel, district attorney or solicitor shall first serve notice upon the Attorney General of the intention to so proceed. These proceedings may be prosecuted in the Commonwealth Court or in the court of common pleas of the county where the activity has taken place, the condition exists or the public is affected, and, to that end, jurisdiction is hereby conferred in law and equity upon these courts. Except in cases of emergency where, in the opinion of the court, the exigencies of the case require immediate abatement of the nuisance, the court may in its decree fix a reasonable time during which the person responsible for the nuisance may make provision for the abatement of same.

(d)  Equitable relief.--In cases where the circumstances require it or the public health is endangered, a mandatory preliminary injunction, special injunction or temporary restraining order may be issued upon the terms prescribed by the court, provided that notice of the application has been given to the defendant in accordance with the rules of equity practice. In any such proceeding the Attorney General, the General Counsel, the district attorney or the solicitor of any municipality or conservation district shall not be required to give bond. In any such proceeding, the court shall issue a prohibitory or mandatory preliminary injunction if it finds that the defendant is engaging in unlawful conduct as defined by this chapter or is engaged in conduct which is causing immediate and irreparable harm to the public. In addition to an injunction, the court in such equity proceeding may assess civil penalties in accordance with this section.



Section 515 - Limitation of liability

§ 515.  Limitation of liability.

If a person is fully and properly implementing a nutrient management plan or an odor management plan approved by the local conservation district or the commission and maintained under this chapter for an agricultural operation, the implementation shall be given appropriate consideration as a mitigating factor in any civil action for penalties or damages alleged to have been caused by the management or utilization of nutrients or the abatement of odor impacts pursuant to the implementation.



Section 516 - Enforcement authority; enforcement orders

§ 516.  Enforcement authority; enforcement orders.

(a)  Right of access.--A duly authorized agent of the commission or a conservation district shall have authority to enter any agricultural operation at reasonable times to conduct such investigations and to take such actions as are necessary to enforce the provisions of this chapter or any order, rule or regulation issued hereunder.

(b)  Duty to grant access.--Any person owning or operating an agricultural operation shall grant access to any duly authorized agent of the commission or a conservation district pursuant to subsection (a) and shall not hinder, obstruct, prevent or interfere with such agents in the performance of their duties, provided, however, that agents shall perform such reasonable measures and actions as directed by the owner or operator of an agricultural operation as will reasonably and substantially prevent the spread or outbreak of contagious diseases.

(c)  Orders.--The commission or any conservation district delegated enforcement authority may issue such orders as are necessary to aid in the enforcement of the provisions of this chapter. Any order issued under this section shall take effect upon notice unless the order specifies otherwise. An appeal of the order to the Environmental Hearing Board shall not act as a supersedeas, provided that, upon application for and cause shown, the hearing board may issue such a supersedeas under the rules established by the hearing board.



Section 517 - Appealable actions

§ 517.  Appealable actions.

Any person aggrieved by an order or other administrative action of the commission issued pursuant to this chapter shall have the right, within 30 days from actual or constructive notice of the action, to appeal the action to the Environmental Hearing Board.



Section 518 - Powers reserved under existing laws

§ 518.  Powers reserved under existing laws.

Nothing in this chapter shall limit in any way whatever the powers conferred upon the commission, the department, the Department of Environmental Protection or a conservation district under laws other than this chapter, including, but not limited to, the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, and the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, and common law. All such powers are preserved and may be freely exercised. A court exercising general equitable jurisdiction shall not be deprived of such jurisdiction even though a nuisance or condition detrimental to health is subject to regulation or other action by the board under this chapter.



Section 519 - Preemption of local ordinances

§ 519.  Preemption of local ordinances.

(a)  General.--This chapter and its provisions are of Statewide concern and occupy the whole field of regulation regarding nutrient management and odor management, to the exclusion of all local regulations.

(b)  Nutrient management.--No ordinance or regulation of any political subdivision or home rule municipality may prohibit or in any way regulate practices related to the storage, handling or land application of animal manure or nutrients or to the construction, location or operation of facilities used for storage of animal manure or nutrients or practices otherwise regulated by this chapter if the municipal ordinance or regulation is in conflict with this chapter and the regulations or guidelines promulgated under it.

(c)  Odor management.--No ordinance or regulation of a political subdivision or home rule municipality may regulate the management of odors generated from animal housing or manure management facilities regulated by this chapter if the municipal ordinance or regulation is in conflict with this chapter and the regulations or guidelines promulgated under it.

(d)  Stricter requirements.--Nothing in this chapter shall prevent a political subdivision or home rule municipality from adopting and enforcing ordinances or regulations which are consistent with and no more stringent than the requirements of this chapter and the regulations or guidelines promulgated under this chapter. No penalty shall be assessed under any such local ordinance or regulation under this subsection for any violation for which a penalty has been assessed under this chapter.

2005 Amendment.  Section 5(2) of Act 38 provided that subsection (c) shall take effect on the earlier of the effective date of regulations promulgated under section 504(1.1) or the publication in the Pennsylvania Bulletin of interim guidelines under section 504(2).



Section 520 - Repeals

§ 520.  Repeals.

All acts and parts of acts are repealed insofar as they are inconsistent with this chapter.



Section 521 - Other statutes not affected

§ 521.  Other statutes not affected.

This chapter shall not be construed as modifying, rescinding or superseding any other statute or as regulating biosolids and shall be read in pari materia with other statutes. Nothing in this chapter shall limit in any way whatever the powers conferred upon the department, the Department of Environmental Protection and the State Conservation Commission under statutes other than this chapter. All such powers are preserved and may be freely exercised.



Section 522 - Regulations

§ 522.  Regulations.

The Department of Environmental Protection is authorized to adopt such regulations as it deems necessary to its administration and enforcement of this chapter. This includes the authority to establish, by regulation, such fees as are reasonably necessary to fund the implementation and enforcement of this chapter.






Chapter 21 - Bees

Section 2101 - Short title of chapter

PART II

PRODUCTS IN GENERAL

(Reserved)

Enactment.  Part II (Reserved) was added December 12, 1994, P.L.903, No.131, effective in 60 days.

PART III

PLANTS AND PLANT PRODUCTS

(Reserved)

Enactment.  Part III (Reserved) was added December 12, 1994, P.L.903, No.131, effective in 60 days.

PART IV

ANIMALS AND ANIMAL PRODUCTS

Chapter

21.  Bees

23.  Domestic Animals

25.  Animal Exhibition Sanitation

27.  Taxidermists

Enactment.  Part IV was added December 12, 1994, P.L.903, No.131, effective in 60 days.

CHAPTER 21

BEES

Sec.

2101.  Short title of chapter.

2102.  Definitions.

2103.  Chief apiary inspector.

2104.  Quarantines.

2105.  Registration of apiaries.

2106.  Inspection.

2107.  Diseases.

2108.  Infected shipments.

2109.  Prohibitions.

2110.  Free access.

2111.  Transportation.

2112.  Imported bees.

2113.  Penalties.

2114.  Civil penalties.

2115.  Injunctions.

2116.  Concurrent remedies.

2117.  Disposition of funds.

Enactment.  Chapter 21 was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Cross References.  Chapter 21 is referred to in sections 2101, 2102, 2103, 2105, 2113, 2116, 2117 of this title.

§ 2101.  Short title of chapter.

This chapter shall be known and may be cited as the Bee Law.



Section 2102 - Definitions

§ 2102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Apiary."  Any place where one or more colonies or nuclei of bees are kept.

"Apiary yard."  A fixed location or locations in this Commonwealth where an apiary is maintained on a continuing basis from which hives may be moved to temporary locations for crop pollination and returned.

"Appliance."  Any apparatus, tool, machine or other device used in the handling and manipulating of bees, honey, wax and hives and any container of honey and wax which may be used in any apiary or in transporting bees and their products and apiary supplies.

"Bee."  Any stage of the common hive or honeybee (Apis mellifera) or other species of the genus Apis.

"Bee disease."  Any American or European foul brood, sac brood, bee paralysis or other disease or abnormal condition of eggs, larval, pupal or adult stages of the honeybee.

"Bureau."  The Bureau of Plant Industry of the Department of Agriculture.

"Hive."  Any frame hive, box hive, box, barrel, log, gum, skep or other receptacle or container, natural or artificial, or any part thereof, which may be used or employed as a domicile for bees.

"Owner of an apiary."  Includes all colonies owned by an individual and located in any permanent location or locations within this Commonwealth.

"Queen apiary."  Any apiary or premises in which queen bees are reared or kept for sale or gift.

"Violation."  A violation of this chapter or any order or regulation promulgated under this chapter.



Section 2103 - Chief apiary inspector

§ 2103.  Chief apiary inspector.

The secretary shall appoint a chief apiary inspector to be in charge of all apiary inspections and shall appoint such additional apiary inspectors as may be necessary. The inspectors shall be attached to the bureau and shall be furnished with official badges or other insignia of authority. The secretary and the bureau are charged with the enforcement of the provisions of this chapter.



Section 2104 - Quarantines

§ 2104.  Quarantines.

The department may establish, modify and maintain such quarantines as may be necessary to control the shipment into or within this Commonwealth of any bees, queen bees, hives or appliances capable of transmitting any bee disease for such periods and under such conditions as may be necessary in order to control and eradicate any bee disease or to prevent its introduction, spread or dissemination in this Commonwealth and for such purposes may make and promulgate such rules, regulations and orders relating thereto and to the general enforcement of the provisions of this chapter as may be necessary.



Section 2105 - Registration of apiaries

§ 2105.  Registration of apiaries.

(a)  General rule.--The owner of an apiary located in this Commonwealth shall register the apiary with the department.

(b)  Application.--The application for registration of an apiary shall be made on a form provided by the department and shall include all of the following:

(1)  The name and complete mailing address of the owner of the apiary and the name and complete mailing address of the person primarily responsible for maintaining and caring for the apiary if different from the owner.

(2)  The exact location or locations of each apiary.

(3)  The number of colonies contained in the apiary.

(4)  Such other information as the department may require.

(c)  Fee.--The apiary registration fee shall be $10 for each applicant. No fee shall be charged for temporary relocation of a hive or hives for crop pollination from an apiary yard properly registered as an apiary under this chapter.

(d)  Registration term.--A registration under this section shall be valid for a period of not more than two calendar years and shall expire on December 31 of the year following the initial year of registration.

(e)  Relocation.--The department may by regulation require apiary owners to report the relocation of an apiary from its original location as reported at the time of registration to another location in this Commonwealth. The owner of an apiary yard which is properly registered as an apiary under this chapter shall not be required to report the temporary relocation of a hive or hives for crop pollination as long as proper records of hive locations are maintained by the owner at a location available to the department for inspection.



Section 2106 - Inspection

§ 2106.  Inspection.

The department through the inspectors shall at least twice during each summer season inspect all queen apiaries. If from the inspection it appears that any bee disease exists in the queen apiary, the apiary inspector making the inspection shall immediately notify in writing the owner or person in charge thereof, and thereafter it shall be unlawful for that person to ship, sell or give away any queen bees from the apiary until the disease has been destroyed and a certificate of that fact has been obtained from the chief inspector. If upon inspection it is found that no bee disease exists in the queen apiary, the chief inspector shall issue a certificate of that fact, and a copy of the certificate shall be attached to each package or shipment of queen bees transported from the apiary. The certificate shall be valid for one year from the date of its issue unless revoked for cause.

Cross References.  Section 2106 is referred to in section 2107 of this title.



Section 2107 - Diseases

§ 2107.  Diseases.

(a)  General rule.--The department through the inspectors shall, as far as practicable, inspect all apiaries in this Commonwealth. If upon inspection it is found that any bee disease exists in the apiary, the inspector making the inspection shall immediately notify in writing the owner or person in charge of the apiary, stating the nature of the disease and whether the disease may or may not be successfully treated. If the disease may be successfully treated, the inspector shall specify and direct the necessary treatment, which shall be administered by the owner or person in charge within 14 days.

(b)  Service of notices.--The written notice required by section 2106 (relating to inspection) and this section may be served by handing a copy thereof to the owner or person in charge of the apiary or by leaving a copy thereof with an adult person residing upon the premises or by registered mail addressed to the owner or person in charge of the apiary at his last known or reputed address.



Section 2108 - Infected shipments

§ 2108.  Infected shipments.

Infected shipments, apiaries where the existing disease cannot be successfully treated and apiaries which are affected by disease amenable to treatment but which have not been treated within a period of 14 days after the owner thereof has received notice of the necessary treatment are hereby declared to be a public nuisance and a menace to the community, and the director of the bureau or his authorized agent may destroy by burning or otherwise, without any remuneration to the owner, any infected bees, hives, honey or appliances found therein.



Section 2109 - Prohibitions

§ 2109.  Prohibitions.

(a)  Infected colonies, hives or appliances.--No person shall knowingly keep in his possession without proper treatment any colony of bees affected with any bee disease or expose any diseased colony or infected hive or appliance so that flying bees may have access to them.

(b)  Infected bees.--No person shall sell, barter or give away, accept, receive or transport any bees affected with any bee disease.

(c)  Hives.--No person shall keep or maintain honeybees in any hive other than a modern movable frame hive which permits thorough examination of every comb to determine the presence of bee disease. All other types of hives or receptacles for bees which are in use are hereby declared to be a public nuisance and a menace to the community, and the secretary, the chief apiary inspector or any apiary inspector may seize and destroy the hive or receptacle without remuneration to the owner.



Section 2110 - Free access

§ 2110.  Free access.

The department, the chief apiary inspector and any apiary inspector shall have free access, ingress and egress to and from any apiary, premises, building or other place, public or private, in which bees, queen bees, wax, honey, hives or appliances may be kept or stored. No person shall deny to such duly authorized officer or agent access to any such place or hinder or resist the inspection of the premises.



Section 2111 - Transportation

§ 2111.  Transportation.

No person shall transport bees, hives or appliances into this Commonwealth unless they are accompanied with a certificate of inspection signed by the chief apiary inspector or corresponding inspection official of the state or county from which the bees are being transported. The certificate shall certify that actual inspection of the bees was made within 30 days preceding the date of shipment and that the bees, hives and appliances contained in the shipment are free from bee diseases. It is the duty of any officer, agent, servant or employee of any person, firm or corporation engaged in transportation, who shall receive a shipment of bees consigned to a point in this Commonwealth and not having attached thereto a certificate as required, to immediately notify the department and to hold the shipment subject to its orders for a period of 15 days.



Section 2112 - Imported bees

§ 2112.  Imported bees.

No person shall import any living insects belonging to the genus Apis from any foreign country except Canada for any purpose without written permission from the department.



Section 2113 - Penalties

§ 2113.  Penalties.

(a)  First violation.--A first violation of this chapter or any order or regulation promulgated under this chapter constitutes a summary offense punishable by a fine of not less than $100.

(b)  Second violation.--A second violation of this chapter or any order or regulation promulgated under this chapter constitutes a summary offense punishable by a fine of not less than $300.

(c)  Subsequent violations.--A third and subsequent violation of this chapter or any order or regulation promulgated under this chapter constitutes a misdemeanor of the third degree punishable by a fine of not less than $1,000.



Section 2114 - Civil penalties

§ 2114.  Civil penalties.

(a)  Assessment.--The department may assess a civil penalty of not more than $1,000 upon a person for each violation.

(b)  Contest.--If a civil penalty is assessed against a person under subsection (a), the department shall notify the person by certified mail of the nature of the violation and the amount of the civil penalty and that the person may notify the department in writing within ten calendar days that he wishes to contest the civil penalty. If within ten calendar days from the receipt of that notification the person does not notify the department of his intent to contest the assessed penalty, the civil penalty shall become final.

(c)  Hearing and appeal.--If timely notification of the intent to contest the civil penalty is given, the person contesting the civil penalty shall be provided with a hearing in accordance with 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies). Appeals may be taken in accordance with 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).



Section 2115 - Injunctions

§ 2115.  Injunctions.

The Attorney General at the request of the department may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has a place of business an action in equity for an injunction to restrain any violation of this chapter or any order or regulation promulgated under this chapter. The Commonwealth shall not be required to furnish a bond or other security in connection with this proceeding.



Section 2116 - Concurrent remedies

§ 2116.  Concurrent remedies.

The penalties and remedies prescribed by this chapter are concurrent. The existence or exercise of any remedy shall not prevent the exercise of any other remedy under this chapter.



Section 2117 - Disposition of funds

§ 2117.  Disposition of funds.

Moneys received from registration fees, fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture for administering the provisions of this chapter.






Chapter 23 - Domestic Animals

Section 2301 - Short title of chapter

CHAPTER 23

DOMESTIC ANIMALS

Subchapter

A.  General Provisions

B.  Identification of Domestic Animals

C.  Detection, Containment or Eradication of Certain Diseases

D.  Dealers, Agents and Haulers of Domestic Animals or Dead Domestic Animals

E.  Disposal of Dead Domestic Animals and Animal Waste

F.  Slaughter and Processing of Domestic Animals

G.  Garbage Feeding Business

G.1. Cervidae Livestock Operations

H.  Administrative Provisions

Enactment.  Chapter 23 was added July 11, 1996, P.L.561, No.100, effective in 60 days.

Cross References.  Chapter 23 is referred to in sections 2301, 2302, 2303, 2317, 2321, 2324, 2325, 2327, 2328, 2329, 2331, 2344, 2348, 2349, 2352, 2353, 2378, 2379, 2380.3, 2380.6, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2389 of this title; 4976.1 of Title 75 (Vehicles).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2301.  Short title of chapter.

2302.  Finding, policy and purpose.

2303.  Definitions.

2304.  Diagnostic services and research.

2305.  Keeping and handling of domestic animals.

§ 2301.  Short title of chapter.

This chapter shall be known and may be cited as the Domestic Animal Law.



Section 2302 - Finding, policy and purpose

§ 2302.  Finding, policy and purpose.

The General Assembly finds that animal health is of major economic interest in this Commonwealth. It is the declared policy of the Commonwealth to assure the health and welfare of animals kept in captivity, to prevent and control diseases and dangerous substances that may threaten the safety of animals and humans and to provide for desirable management practices for the production, keeping and use of domestic animals. It is the purpose of this chapter to give the department authority to implement this policy.



Section 2303 - Definitions

§ 2303.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agent."  A person, firm, association, partnership or corporation buying or receiving or soliciting or negotiating the sale of domestic animals for or on behalf of any dealer or transporting domestic animals on behalf of any hauler.

"Agricultural biosecurity area."  Any of the following areas which has been identified by posted notice as an agricultural biosecurity area and for which the owner or other authorized person has established procedures to inhibit the transference of transmissible disease or hazardous substance:

(1)  Agricultural or other open lands as defined under 18 Pa.C.S. § 3503(b.2)(3)(relating to criminal trespass).

(2)  A building or animal or plant containment area fenced or enclosed in a manner manifestly designed and constructed to exclude trespassers or to confine domestic animals or plants used in research or agricultural activity or farming as defined in 18 Pa.C.S. § 3309 (relating to agricultural vandalism).

"Animal."  A living nonhuman organism having sensation and the power of voluntary movement and requiring for its existence oxygen and organic food.

"Animal waste."  Superfluous material emanating from domestic animal production or keeping, including, but not limited to, excrement, offal, eggs, milk, placenta, fetuses, feathers, hair, wool, blood and animal parts which are not intended or suitable for inclusion in the food chain without special processing.

"Appraised value."  The current value of a domestic animal at the time of appraisal, determined by current market values, age of animal, physical condition, condition as to disease, nature and extent of disease, breeding value, milk production value, salvage value and any other factors which might affect value.

"Area" or "locality."  A geographical district or portion or group thereof.

"Article" or "property."  Any goods, products, containers or materials which are found on the premises where a domestic animal is or has been kept or which are used to hold, contain or transport a domestic animal.

"Brand."  A permanent identification mark made on the hide of a live animal by dehydrating the superficial and deep layers of skin by heat, cold, electric current or another method approved by the Department of Agriculture.

"Cervidae livestock operation."  (Deleted by amendment).

"Cleanup costs."  The costs of indemnification for cleaning, disinfecting or sanitizing domestic animals, domestic animal products, equipment, facilities, buildings and other articles, including all other costs reasonably related to cleanup, when these costs are incurred either:

(1)  as required by a quarantine order issued by the department under authority of this chapter; or

(2)  as part of an agreement pursuant to which the department is paying a depopulation incentive under authority of this chapter.

"Compost."  The biological digestion of dead domestic animals, animal waste or other biodegradable materials.

"Condemned."  The status of a domestic animal, domestic animal product, conveyance or other article that has been determined by the Department of Agriculture as having been exposed to a dangerous transmissible disease or a hazardous substance such that destruction of the domestic animal, domestic animal product, conveyance or other article is necessary to prevent the spread of such disease or contamination, and that is subject to a quarantine order issued under this chapter.

"Conveyance."  An automobile, truck, trailer, wagon or other vehicle used in the transportation of live or dead domestic animals, animal waste or domestic animal products or by-products upon the highways of this Commonwealth.

"Dangerous transmissible disease."  A transmissible disease of domestic animals that has been designated by this chapter or by order of the Department of Agriculture as presenting a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries. This term shall be construed to mean and include the disease agent.

"Dead domestic animal disposal plant."  A facility where the body or parts of the body of a dead domestic animal is received and processed for the purpose of salvaging useful material, including, but not limited to, hides, bones, fat and proteins.

"Dealer."  A person that buys, receives, sells, exchanges, negotiates or solicits the sale, resale, exchange or transfer of domestic animals or dead domestic animals for the purpose of transfer of ownership or possession to a third party.

"Depopulation incentive."  Payment to the owner for a portion of the appraised value of any domestic animal or other property which is voluntarily slaughtered or destroyed with the prior agreement of the Department of Agriculture and in accordance with this chapter, upon the Department of Agriculture's determination that such action serves to protect public health, the safety or quality of the food supply or the economic well-being of the domestic animal industry. A depopulation incentive may be paid only in situations where the domestic animal or other property has not been condemned.

"Disease."  Any deviation from or interruption of the normal structure of any part, organ or system of the body of a living domestic animal.

"Disposal costs."  The costs of indemnification for disposing of domestic animals, domestic animal products, equipment and other articles, including the cost of transportation for disposal and all other costs reasonably related to disposal, when these costs are incurred either:

(1)  as required by a quarantine order issued by the department under authority of this chapter; or

(2)  as part of an agreement pursuant to which the department is paying a depopulation incentive under authority of this chapter.

"Domestic animal."  An animal maintained in captivity. The term also includes the germ plasm, embryos and fertile ova of such animals.

"Domestic animal feed."  Any substance or mixture which is intended for use as food for domestic animals and which is intended for use as a substantial source of nutrients in the diet of domestic animals and is not limited to a substance or mixture intended to be the sole ration of the domestic animal.

"Domestic animal product."  A part of a domestic animal or any food, material or article containing any part of a domestic animal.

"Exotic disease."  A disease which is not or is no longer native or indigenous to the United States, including those diseases so designated by the United States Department of Agriculture.

"Garbage."  All waste or residuals resulting from the handling, preparation, cooking or consumption of food derived in whole or in part from the meat of any animal, including poultry and fish, or other animal material and other refuse of any character that has been associated with the meat of any animal or other animal material. The term does not include waste from ordinary household operations that is fed directly to swine on the same premises where the household is located.

"General quarantine."  A quarantine order published in at least one newspaper that restricts the movement of animals and materials, including conveyance into, within or from a designated area or locality.

"Group of domestic animals."  Those domestic animals that are maintained on common ground for any purpose or two or more geographically separated concentrations of domestic animals which have an interchange or movement of animals or articles that may carry dangerous transmissible disease or contamination without regard to health status.

"Hauler."  A person responsible for the transportation of domestic animals or dead domestic animals into, within or from this Commonwealth, but the term shall not be construed to mean any of the following:

(1)  A person who transports a domestic animal which he owns or raises under contract on behalf of a third party between farms which that person owns or operates.

(2)  A person who transports a domestic animal from a farm which he owns or operates to a location where ownership or possession is to be transferred to another.

(3)  A person who transports a domestic animal which he has purchased or taken possession of at another location from the point of purchase or possession to a farm which that person owns or operates.

(4)  A person who transports a domestic animal which he owns or raises under contract on behalf of a third party to and from places of exhibition.

(5)  A person who transports a domestic animal which he owns or raises under contract on behalf of a third party to a slaughter or processing facility.

"Hazardous substance."  Any element, compound or material which threatens the health of domestic animals or humans.

"Heritable disease."  A domestic animal disease resulting from an inherited flaw in tissue, organ or other body structure.

"Humane method of slaughter."  Either:

(1)  a method of rendering a domestic animal insensible to pain by mechanical, electrical, chemical or other means that is rapid and effective before being handled for slaughter; or

(2)  a method of ritual slaughter.

"Incineration."  The reduction of domestic animals or articles to ashes by burning at temperatures and for durations sufficient to render the material noninfectious.

"Indemnity."  Payment to the owner for a portion of the appraised value of condemned domestic animals, domestic animal products and other condemned articles that are slaughtered or destroyed by order of the Department of Agriculture to eradicate or prevent the spread of dangerous transmissible disease or the spread of contamination by a hazardous substance.

"Interstate" or "international quarantine."  An order of quarantine issued by the Department of Agriculture which may cover any domestic animal or class of domestic animals, or conveyances, goods, products, materials or articles, regulating or forbidding their entry into this Commonwealth from another state, territory of the United States or foreign country.

"Market value."  The current worth of a domestic animal, domestic animal product or other article in markets where such animals, products and other articles are commonly bought and sold.

"Metabolic disease."  A domestic animal disease resulting from a physiological dysfunction of an animal tissue or organ.

"Neoplastic disease."  A domestic animal disease resulting from an uncontrolled and progressive abnormal growth of tissue.

"Owner."  A person owning, possessing or harboring any domestic animal. The term shall also include any person who allows a domestic animal habitually to remain about the premises inhabited, managed or owned by such person.

"Packer."  A person engaged in the business of slaughtering, manufacturing or preparing meat, meat products or domestic animal products for sale, whether by such person or others.

"Posted notice."  Notice posted in a manner which is reasonably likely to come to the attention of a person.

"Premises."  A definite portion of real estate; land with its appurtenances, including any structure erected thereon; and any vehicle or vessel used in transporting passengers, goods, domestic animals or domestic animal products by land, air or by water. As used in this chapter, the term shall be taken in its widest sense.

"Quarantine."  Restrictions upon the use, movement or other disposition of domestic animals, domestic animal products, equipment, facilities, vehicles, buildings and other articles required to eradicate, contain or otherwise control a dangerous transmissible disease or to control or prevent contamination by hazardous substances.

"Rendering."  The cooking or heating of dead domestic animals or parts of such dead animals until all such cooked or heated material is incapable of transmitting dangerous transmissible disease.

"Ritual slaughter."  A humane method of slaughter which is in accordance with the ritual requirements of the Jewish faith or any other religious faith whereby the domestic animal suffers a loss of consciousness by anoxia or hypoxia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

"Salvage."  The net proceeds an owner of a domestic animal realizes from the sale of the live domestic animal or the carcass, hide and offal.

"Slaughter."  The killing and processing of domestic animals for food production purposes.

"Slaughterer."  A person regularly engaged in the commercial slaughter of domestic animals.

"Special quarantine."  An order of quarantine issued by the Department of Agriculture covering a single premises or a single domestic animal or any number of domestic animals when confined or contained in or on the same premises and any conveyances, goods, products, materials, containers or articles which may carry disease or contamination by a hazardous substance.

"Stockyard."  A place, establishment or facility owned or operated by a domestic animal dealer, consisting of pens or other enclosures and their appurtenances for the handling, keeping or holding of domestic animals for the purpose of sale or shipment.

"Tattoo."  A permanent identification mark made on the hide of a live domestic animal by inserting pigment into the deep layers of the skin.

"Transmissible disease."  A disease of a domestic animal which can be transferred, reproduced or established in a domestic animal or human by direct or indirect means.

"USDA-APHIS-VS."  The United States Department of Agriculture, Animal Plant Health Inspection Service, Veterinary Services.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.; Dec. 9, 2002, P.L.1495, No.190, eff. imd.; June 29, 2006, P.L.206, No.51, eff. 60 days; Nov. 23, 2010, P.L.1360, No.125, eff. imd.)

2010 Amendment.  Act 125 added the defs. of "agricultural biosecurity area" and "posted notice."

2006 Amendment.  Act 51 deleted the def. of "cervidae livestock operation." See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.

2002 Amendment.  Act 190 added the defs. of "cervidae livestock operation," "cleanup costs" and "disposal costs." Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

1998 Amendment.  Act 39 amended the def. of "garbage."

Cross References.  Section 2303 is referred to in sections 2331, 2332 of this title; sections 3311, 3503 of Title 18 (Crimes and Offenses).



Section 2304 - Diagnostic services and research

§ 2304.  Diagnostic services and research.

The department may establish, maintain or fund, to the extent that funding is available, such domestic animal disease diagnostic services and research activities as are required to prevent, suppress, control and eradicate transmissible diseases of domestic animals, to protect the safety, quality and sufficiency of the human food supply and to provide domestic animal producers information necessary for efficient production and maintenance of healthy domestic animals.



Section 2305 - Keeping and handling of domestic animals

§ 2305.  Keeping and handling of domestic animals.

The department shall have authority to regulate the keeping and handling of domestic animals to exclude or contain dangerous transmissible diseases and hazardous substances and to protect the environment, including the authority to require the establishment of an agricultural biosecurity area and that all such agricultural biosecurity areas so established be clearly and conspicuously posted. The department may develop a regulation to govern the form and content of posted notice to identify an agricultural biosecurity area. Nothing in this section shall be construed to authorize the department to require vaccination of any animal to prevent or control rabies whenever that animal is exempt from vaccination under the act of December 15, 1986 (P.L.1610, No.181), known as the Rabies Prevention and Control in Domestic Animals and Wildlife Act.

(Nov. 23, 2010, P.L.1360, No.125, eff. imd.)



Section 2311 - General authority

SUBCHAPTER B

IDENTIFICATION OF DOMESTIC ANIMALS

Sec.

2311.  General authority.

2312.  Adoption of form of identification.

2313.  Certified copies.

2314.  Brand, tattoo or other form of identification as proof of ownership.

2315.  Disputes in custody or ownership.

2316.  Sale or assignment of form of identification.

2317.  Violations and penalty.

2318.  Fees and forfeiture.

Cross References.  Subchapter B is referred to in sections 2312, 2316, 2317 of this title.

§ 2311.  General authority.

The department shall have authority to impose requirements and methods for the identification of domestic animals owned, kept, possessed or transported within this Commonwealth. The department shall authorize and record the adoption and exclusive use of unique identification marks, numbers or devices, including distinctive branding marks, tattoos, microchips and other forms of identification that are affixed upon domestic animals, and shall maintain a registry of such forms of identification. The department may establish through regulations fees for the assignment, registry and exclusive use of forms of identification registered under this subchapter. Any regulations developed under this section shall not conflict with Federal regulations regarding the identification of domestic animals.



Section 2312 - Adoption of form of identification

§ 2312.  Adoption of form of identification.

(a)  General authority.--A domestic animal owner may adopt a brand, tattoo or other form of identification with which to identify domestic animals owned by such person through the procedure set forth in this subchapter. A form of identification recorded in compliance with this subchapter shall be considered the personal property of the person who records it. Such person shall have the exclusive right to use this form of identification within this Commonwealth.

(b)  Application, facsimile and fee.--A person desiring to adopt a form of identification shall submit an application form, a facsimile of the form of identification and a recording fee of $25 to the department. The department shall provide the application form upon request. This fee may be changed by the department through regulations.

(c)  Provisional filing.--It shall be the duty of the department to file all forms of identification offered for recording, keeping account of the date and chronological order of receipt, pending the review and examination provided for in subsection (d). If the form of identification is subsequently accepted for recording, ownership of the form of identification shall vest from the date of filing.

(d)  Review.--The department shall have the power to examine, approve, accept or reject an application to record a brand, tattoo or other form of identification. Following receipt of the required application, facsimile and fee, the department shall, as promptly as possible, determine whether the form of identification is of record as that of some other person and whether the form of identification conflicts with or closely resembles that of another person. If neither of these conditions exist, the department shall record the form of identification. If either or both of these conditions exist, the department shall not record the form of identification, but shall instead return the recording fee and facsimile to the applicant.



Section 2313 - Certified copies

§ 2313.  Certified copies.

(a)  Issuance.--If a form of identification is recorded, the department shall furnish its owner with two certified copies of the record of the form of identification. Upon receipt of written evidence of the sale, assignment or transfer of a form of identification, the department shall furnish the new owner with two certified copies of the record of the form of identification. Additional copies may be obtained by the payment of $15 for each copy. This fee may be changed by the department through regulations.

(b)  Filing.--Within ten days of receiving the two certified copies of the record of the form of identification, the owner of the recorded form of identification shall file one of the certified copies in the office of the county recorder of the county where the owner's principal place of business is located and one copy in each county where domestic animals bearing the recorded form of identification are to be kept. If the form of identification had a prior owner and the prior owner filed a certified copy in any other county, the subsequent owner shall file a certified copy in each county in which the previous owner had filed.

Cross References.  Section 2313 is referred to in section 2314 of this title.



Section 2314 - Brand, tattoo or other form of identification as proof of ownership

§ 2314.  Brand, tattoo or other form of identification as proof of ownership.

In all suits at law or in equity or in any criminal proceedings in which the title to domestic animals is an issue, the certified copies recorded pursuant to section 2313 (relating to certified copies) shall be prima facie evidence of the ownership of the domestic animal by the person in whose name the brand, tattoo or other form of identification is recorded.



Section 2315 - Disputes in custody or ownership

§ 2315.  Disputes in custody or ownership.

Disputes in custody or ownership of domestic animals that bear brands, tattoos or other forms of identification shall be investigated on request by the sheriff of the county where the domestic animals are located. The sheriff may call upon the services of a licensed veterinarian in reading the brands, tattoos or other forms of identification on domestic animals. The cost of the veterinarian's services shall be borne by the person requesting the investigation. The results of the sheriff's investigation shall be a public record and shall be admissible in evidence.



Section 2316 - Sale or assignment of form of identification

§ 2316.  Sale or assignment of form of identification.

Any form of identification recorded pursuant to this subchapter shall be the property of the person causing such record to be made and shall be subject to sale, assignment, transfer, devise and descent as personal property. Instruments of writing evidencing the sale, assignment or transfer of such form of identification shall be recorded by the department. The fee for recording such sale, assignment or transfer shall be $5. This fee may be changed by the department through regulations.



Section 2317 - Violations and penalty

§ 2317.  Violations and penalty.

(a)  Unauthorized brands.--It shall be unlawful for a person to use any brand for the branding of domestic animals unless the brand has been recorded pursuant to this subchapter or unless the use of a brand or the branding procedure is authorized under any other provision of this chapter.

(b)  Affixing forms of identification by nonowners.--It shall be unlawful for a person to affix, attempt to affix or cause to be affixed a form of identification upon the domestic animal of another without the owner's consent.

(c)  Tampering.--It shall be unlawful for a person to efface, deface or obliterate or attempt to efface, deface or obliterate any brand, tattoo or other form of identification upon any domestic animal belonging to another person. It shall be unlawful for a person to efface, deface, obliterate, conceal, remove or attempt to remove any official domestic animal identification of the department, the United States Department of Agriculture or any other state department of agriculture.

(d)  Form of identification of another.--It shall be unlawful for a person to affix, attempt to affix or cause to be affixed upon any domestic animal the form of identification of another.

(e)  Other false identification.--It shall be unlawful for any person to place, attach or use on a domestic animal, or to cause to be placed, attached or used on a domestic animal, or to attempt to place, attach or use on a domestic animal, any form of identification such as a brand, tattoo, tag, emblem, marking, microchip or other identifying mark, number or device that such person knows misrepresents the identity or health of the domestic animal, with intent to interfere or deceive in the identification, testing, vaccinating, selling, transfer or slaughter of the domestic animal.

(f)  Penalty.--Any person who is convicted of violating any provision of this subchapter shall be guilty of a misdemeanor of the second degree and may be imprisoned for not more than two years and be fined not more than $5,000.



Section 2318 - Fees and forfeiture

§ 2318.  Fees and forfeiture.

An owner of a form of identification of record shall pay the department a fee of $5 on January 1 of every fifth year from the year in which the form of identification was recorded with the department as that owner's property. This fee may be changed by the department through regulations. The department shall give a receipt for all such payments made. If an owner of a form of identification of record should fail, refuse or neglect to pay such fee by July 1 of any year in which it is due, such form of identification shall become forfeited and no longer carried in the record. Any such forfeited form of identification shall not be issued to any other person within a period of less than ten years following date of forfeiture.



Section 2321 - Dangerous transmissible diseases

SUBCHAPTER C

DETECTION, CONTAINMENT OR ERADICATION

OF CERTAIN DISEASES

Sec.

2321.  Dangerous transmissible diseases.

2322.  Neoplastic diseases, metabolic diseases and heritable diseases.

2323.  Health requirements.

2324.  Safety of domestic animal feed.

2325.  Use of biologicals, antibiotics, genetic material, chemicals, diagnostic agents and other substances.

2326.  Sanitation.

2327.  Disease surveillance and detection.

2328.  Entry on premises.

2329.  Quarantine.

2330.  Condemnation.

2331.  Indemnification.

2332.  Depopulation incentive.

2333.  Restriction on payment of indemnification and depopulation incentive.

2334.  Report on insurance or cost-sharing program.

2335.  Contract growers.

Cross References.  Subchapter C is referred to in section 2329 of this title.

§ 2321.  Dangerous transmissible diseases.

(a)  Specific dangerous transmissible diseases.--The following transmissible diseases are dangerous transmissible diseases within the meaning of this chapter:

(1)  Actinomycosis, an infectious disease of cattle and man caused by Actinomyces bovis.

(2)  African horse sickness, an infectious disease of horses caused by a reovirus (AHSV).

(3)  African swine fever, an infectious disease of swine caused by a virus (ASFV).

(4)  Anaplasmosis, an infectious disease of cattle, deer and camelids caused by Anaplasma marginale.

(5)  Anthrax, an infectious disease of animals and man caused by Bacillis anthracis.

(6)  Avian influenza, an infectious disease of poultry caused by Type A. influenza virus.

(7)  Babesiosis (piroplasmosis), an infectious disease of cattle, equidae, deer and bison caused by Babesia bigemina, Babesia bovis, Babesia equi or Babesia coballi.

(8)  Blackleg, an infectious disease of ruminants caused by Clostridium chauvoei.

(9)  Bluetongue, an infectious disease of cattle, sheep, goats and cervidae caused by an orbivirus (BTV).

(10)  Bovine spongiform encephalopathy (BSE), an infectious disease of cattle caused by a protein-like agent.

(11)  Bovine Virus Diarrhea - type 2, an infectious disease of cattle caused by a virus (BVD).

(12)  Brucellosis, an infectious disease of animals and man caused by Brucella abortus, Brucella suis, Brucella melitensis or Brucella ovis.

(13)  Chlamydiosis (psittacosis), an infectious disease of birds and man caused by Chlamydia psittaci.

(14)  Chronic respiratory disease of poultry (CRD), an infectious disease of poultry caused by Mycoplasma synoviae or Mycoplasma gallisepticum.

(15)  Contagious equine metritis (CEM), an infectious disease of equine caused by Hemophilus equigenitalis.

(16)  Contagious pleuropneumonia (CBPP), an infectious disease of cattle caused by Mycoplasma mycoides.

(17)  Dourine, an infectious disease of equines caused by Trypanosoma equiperdum.

(18)  Duck viral enteritis (DVE, duck plague), an infectious disease of ducks caused by a herpes virus (DVEV).

(19)  Epizootic hemorrhagic disease (EHD), an infectious disease of cattle and deer caused by a virus (EHDV).

(20)  Equine encephalitis, an infectious disease of equines and man caused by an alphavirus: Venezuelan (VEE), Western (WEE) or Eastern (EEE).

(21)  Equine infectious anemia (EIA, swamp fever), an infectious disease of equines caused by a virus (EIAV).

(22)  Foot and mouth disease (FMD), an infectious disease of cattle, sheep, goats, swine and deer caused by an aphthovirus (FMDV).

(23)  Glanders, an infectious disease of horses caused by Pseudomonas mallei.

(24)  Heartwater disease, an infectious disease of cattle caused by a rickettsia, Cowdria ruminatum.

(25)  Hog cholera, an infectious disease of swine caused by a pestivirus (HCV).

(26)  Listeriosis, an infectious disease of cattle, sheep and man caused by Listeria monocytogenes.

(27)  Malignant catarrhal fever (MCF), an infectious disease of cattle caused by a virus (MCFV).

(28)  Newcastle disease, an infectious disease of poultry caused by a virus.

(29)  Paratuberculosis (Johnes disease), an infectious disease of cattle, sheep, goats and deer caused by Mycobacterium paratuberculosis.

(30)  Pseudorabies, an infectious disease of swine, cattle, sheep, goats, dogs and cats caused by Herpesvirus suis.

(31)  Psoroptic mange, an infectious disease of cattle and sheep caused by psoroptes mites.

(32)  Rabies, an infectious disease of cattle, dogs, cats, sheep, horses and man caused by a virus.

(33)  Rift Valley fever, an infectious disease of sheep caused by a virus (RVFV).

(34)  Rinderpest, an infectious disease of ruminants and swine caused by a mobillivirus (RDV).

(35)  Salmonellosis, an infection of animals and man caused by various Salmonella species: S. pullorum (poultry), S. typhimurium (cattle, equine and man), S. dublin (cattle and man), S. gallinarum (poultry) and S. cholerasuis (swine).

(36)  Scrapie, an infectious disease of sheep and goats caused by a virus-like agent.

(37)  Screwworm (miasis), a wound infection of animals and man caused by Cochliomyia hominivorax.

(38)  Tuberculosis, an infectious disease of cattle, bison, sheep, goats, swine, horses, cervidae, camelids and man caused by Mycobacterium bovis, M. avium or M. tuberculosis.

(39)  Vesicular exanthema, an infectious disease of swine, certain aquatic animals and man caused by a calicivirus (VEV).

(40)  Vesicular stomatitis, an infectious disease of cattle, sheep and swine caused by a virus.

(b)  Designation of additional dangerous transmissible diseases through regulation.--The department shall have the authority to promulgate regulations that designate other transmissible diseases to be dangerous transmissible diseases under this chapter if such other transmissible diseases present a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries. The department shall also have the authority to withdraw the designation of a particular transmissible disease as a dangerous transmissible disease under this chapter if the transmissible disease no longer presents a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries.

(c)  Department of Health; notification and consultation.--The department shall inform the Department of Health of the outbreak of a domestic animal disease which may threaten human health and shall, in consultation with the Department of Health, determine the public health risk associated with the domestic animal disease outbreak and the appropriate action to manage such risk. Additions or deletions of domestic animal diseases of public health significance to or from the list of dangerous transmissible diseases shall be jointly determined by the department and the Department of Health.

(d)  Designation of additional dangerous transmissible diseases through temporary order.--Upon the determination that a transmissible disease not listed in subsection (a) and not designated a dangerous transmissible disease through regulation under subsection (b) presents a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries, the department shall issue a temporary order proclaiming that transmissible disease to be a dangerous transmissible disease within the meaning of this chapter. This chapter shall be applicable to that dangerous transmissible disease as of the date of actual or constructive notice of the order or any later date specified in that order. The department shall publish such an order in the Pennsylvania Bulletin within 20 days of its issuance. Publication in the Pennsylvania Bulletin shall effect constructive notice. The temporary order shall remain in effect for a period not to exceed one year, unless reissued, or until the transmissible disease is designated to be a dangerous transmissible disease through regulation under subsection (b), whichever occurs first.

(e)  Regulations.--The department may establish regulations addressing the specific discovery, prevention, reporting, testing, control and eradication measures which it determines are necessary with respect to any dangerous transmissible disease.



Section 2322 - Neoplastic diseases, metabolic diseases and heritable diseases

§ 2322.  Neoplastic diseases, metabolic diseases and heritable diseases.

If a neoplastic disease, metabolic disease or heritable disease is determined by the department to pose a threat to domestic animal health or to the economic well-being of the domestic animal industries, then the department may establish regulations addressing any discovery, prevention, reporting, testing, control, eradication or other measures as are necessary to lessen or eliminate the threat.



Section 2323 - Health requirements

§ 2323.  Health requirements.

(a)  Interstate and intrastate movement of domestic animals.--The department may establish identification and minimum health standards for the importation or the intrastate movement of domestic animals in this Commonwealth and may establish procedures for certification of the health status of domestic animals imported into or transported within this Commonwealth. If the department shall suspect the genuineness of any health certificate or official disease test report relating to domestic animals or shall question the competency of the person who shall have issued such report or certificate, the department may decline to accept the same and may refuse to permit the importation or intrastate movement of the domestic animals concerned unless a certificate or report is furnished from the proper inspector of the state or country of origin or USDA-APHIS-VS or unless the department shall otherwise determine.

(b)  Violations.--

(1)  It shall be unlawful for any person to knowingly, recklessly or negligently import or bring into this Commonwealth without the written permission of the department any domestic animal that is contaminated with a hazardous substance or that is infected with or that has been exposed to any transmissible disease.

(2)  It shall be unlawful for any person to knowingly, recklessly or negligently import or bring into this Commonwealth any domestic animal in violation of any of the provisions of this chapter, an order entered under authority of this chapter or any attendant regulation to prevent the introduction of any transmissible disease.

(3)  It shall be unlawful for any person to knowingly, recklessly or negligently receive or keep or have in his keeping or possession any domestic animal imported, brought into or transported within this Commonwealth in violation of any of the provisions of this chapter or to allow any such domestic animal to come into contact with any other domestic animal.

(c)  Authority to remove or slaughter.--Whenever any domestic animal is imported into this Commonwealth or transported within this Commonwealth in violation of this chapter, the department shall have authority to cause such domestic animal to be removed from this Commonwealth or the domestic animal removed directly to slaughter or destroyed without indemnity.



Section 2324 - Safety of domestic animal feed

§ 2324.  Safety of domestic animal feed.

(a)  General authority.--The department shall have the authority and the duty to protect the food supply of domestic animals in order to prevent the transmission of diseases and substances hazardous to human health or domestic animal health.

(b)  Carcasses used for animal feed.--No domestic animal carcass or parts of a domestic animal carcass shall be sold for domestic animal feeding purposes if the meat or meat parts may be hazardous to the health of domestic animals to which such meat or meat parts may be fed.

(c)  Garbage used for domestic animal feed.--No garbage may be fed to domestic animals except in accordance with Subchapter G (relating to garbage feeding business).

(d)  Regulations.--The department shall establish regulations and standards to assure the safety of materials that are fed to domestic animals.

(e)  Licensure.--The department shall provide for the licensure of persons owning or operating facilities, equipment or conveyances utilized in the collection, treatment, preparation and transportation of domestic animal by-products that are used in feed for domestic animals.

(f)  Content.--The department may establish standards for the composition of feed for domestic animals, including, but not limited to, antibiotics and chemical additives for the purpose of preventing tissue residues and contamination of domestic animal products by substances hazardous to human health or domestic animal health. Such standards shall be established by regulation.

(g)  Prohibition.--Notwithstanding any provision of this chapter to the contrary, a domestic animal or part of a domestic animal which is suspected of carrying a transmissible spongiform encephalopathy shall not be moved without written permission of the department or used in the manufacture or production of domestic animal feed.



Section 2325 - Use of biologicals, antibiotics, genetic material, chemicals, diagnostic agents and other substances

§ 2325.  Use of biologicals, antibiotics, genetic material, chemicals, diagnostic agents and other substances.

(a)  Authority.--The department shall have the authority to regulate the manufacture, sale or administration of any biological product intended for diagnostic, preventive or therapeutic purposes with domestic animals. The department may establish regulations to control the production, sale, distribution or use of biologicals, antibiotics, genetic material, chemicals and other substances administered to domestic animals.

(b)  Testing.--The department may prescribe methods of making official tests and may restrict the use of such tests to authorized accredited veterinarians and agents of the department and USDA-APHIS-VS for diagnosis of diseases of domestic animals. It shall be the duty of each person using restricted tests to report in writing the results of restricted tests to the department. Each report shall be signed by the person who conducted the test and shall give the date of the test, the name and address of the owner of the domestic animal tested, the location where such test was conducted, a description and definitive permanent identification of the domestic animal or domestic animals tested and a complete statement of the actual result of such test. It shall be unlawful for any person whose duty it is to make a report to fail or refuse to do so.

(c)  Vaccines.--The department may, in order to prevent or control the introduction or spread of dangerous transmissible diseases, restrict the use of vaccines in domestic animals or cause domestic animals in this Commonwealth to be vaccinated with biologicals according to regulations promulgated under this chapter.



Section 2326 - Sanitation

§ 2326.  Sanitation.

The department shall have the authority to establish standards of sanitation for the operation and maintenance of any facility, conveyance, equipment, building or other means of housing, containing or transporting domestic animals. Sanitation standards shall be established to minimize the possible transmission of dangerous transmissible diseases.



Section 2327 - Disease surveillance and detection

§ 2327.  Disease surveillance and detection.

(a)  General authority.--The department shall have the authority to regularly monitor the domestic animal population of this Commonwealth to determine the prevalence, incidence and location of transmissible diseases or contamination by hazardous substances.

(b)  Duty to report.--It shall be the duty of every practitioner of veterinary medicine and every diagnostic laboratory in this Commonwealth, immediately upon receiving information thereof, to report to the department each case of any dangerous transmissible disease and each case of potential contamination by substances declared hazardous by the department.

(c)  Violations.--

(1)  It shall be unlawful for any person to impede, hinder or interfere with the testing of a domestic animal or to refuse to confine a domestic animal so as to allow testing without undue burden on the official conducting the test or to fail to present the person's domestic animals for testing by the department under authority of this chapter after reasonable notice of the proposed testing has been given.

(2)  It shall be unlawful for any person who has knowledge that a domestic animal is infected with a dangerous transmissible disease or has been exposed to a dangerous transmissible disease or has been contaminated by a hazardous substance to conceal or attempt to conceal such domestic animal or knowledge of such a domestic animal from the department.

(d)  Wild animals.--The department shall have the authority to solicit assistance from and provide assistance to Federal and other State agencies, local governments and private entities in monitoring wild animals in this Commonwealth to determine the presence of dangerous transmissible disease. This monitoring may be done in cooperation with the Pennsylvania Game Commission, the Pennsylvania Fish and Boat Commission, the United States Fish and Wildlife Service or any other private or governmental entity.



Section 2328 - Entry on premises

§ 2328.  Entry on premises.

In the performance of the duties required by this chapter, the department may at any time enter any premises or stop and detain any vehicle or conveyance. If entry shall be refused or delayed by any person, the department's employee or agent may, upon oath or affirmation, declare before a court of competent jurisdiction that the employee or agent has reason to believe that domestic animals or articles that are or have been confined or kept in or on such premises carry a dangerous transmissible disease, have been exposed to a dangerous transmissible disease or have been contaminated by a hazardous substance and shall further declare that permission to enter and to investigate has been refused or delayed to the department. Upon review of such declaration, the court of jurisdiction may issue a search warrant for such premises, directed to the proper officer, agent or employee. The search warrant shall describe the premises which may be searched under authority of the search warrant, but need not describe the domestic animal, domestic animal products or other articles which are alleged to carry a dangerous transmissible disease, to have been exposed to a dangerous transmissible disease or to have been contaminated by a hazardous substance, which are or have been confined or kept on such premises. An officer, agent or employee of the department armed with such a search warrant shall have all the authority of a constable or other peace officer in the execution of the warrant. It shall be unlawful for any person to refuse or delay admission to any premises to any officer, agent or employee of the department provided with a search warrant issued pursuant to this section. The department shall take appropriate biosecurity and safety measures to ensure that it does not allow dangerous transmissible disease or contamination from hazardous substances to spread as the result of its entry upon any premises or conveyance.



Section 2329 - Quarantine

§ 2329.  Quarantine.

(a)  Power to establish and enforce.--Whenever a dangerous transmissible disease or contamination by hazardous substances exists anywhere within or outside of this Commonwealth, or whenever it is deemed advisable to test or treat any domestic animal upon the reasonable suspicion that it has contracted or been exposed to a dangerous transmissible disease or is contaminated with a hazardous substance, or whenever the testing or treatment of a domestic animal indicates that the domestic animal has been exposed to a dangerous transmissible disease or contaminated with a hazardous substance so as to render future accurate testing for recent exposure of that domestic animal to that dangerous transmissible disease or hazardous substance impractical or impossible, the department shall have the power to establish and enforce quarantines of any such infected, exposed, contaminated, suspected or susceptible domestic animal. In addition to the aforedescribed domestic animals, a quarantine may apply to any goods, products, facilities, containers, vehicles or materials that may carry dangerous transmissible disease or that may be contaminated with a hazardous substance and may be applied on or in or against any premises, area or locality as defined in this chapter.

(b)  Type and duration.--Quarantines shall be of three kinds:

(1)  interstate and/or international;

(2)  general; and

(3)  special;

and shall continue in effect for such lengths of time as the department deems necessary or advisable.

(c)  Interstate and international quarantines.--

(1)  An interstate or international quarantine may be established and enforced by order of the department against any place or places outside this Commonwealth for any of the reasons set forth in subsection (a) or where dangerous transmissible diseases or hazardous substances are reported to exist. An interstate or international quarantine order may prohibit the bringing of any domestic animals, conveyances, containers, goods, products or materials into this Commonwealth except in accordance with the requirements set forth in the quarantine order. The order may require the quarantine, testing, treatment, killing or other disposition of any domestic animal brought into this Commonwealth in violation of the order and may require the quarantine, disinfection or destruction of goods, products, conveyances, materials or containers brought into this Commonwealth in violation of the order. The order may also require that a person importing domestic animals in violation of the order bear the expenses of postentry requirements of this chapter.

(2)  An interstate or international quarantine shall be established by order of the department and shall be effective as of the date of actual or constructive notice of the order or any later date specified in that order.

(3)  Notices and copies of the order establishing an interstate or international quarantine shall be advertised in the Pennsylvania Bulletin within 20 days of the date of the order, in at least one newspaper of general circulation within this Commonwealth and in at least one newspaper of general circulation in the state(s) or nation(s) against which the quarantine is directed. Publication in the Pennsylvania Bulletin shall effect constructive notice. The department shall, if practicable, mail or deliver notice and a copy of the quarantine order to the governmental agency or agencies overseeing agricultural affairs in the state(s) or nation(s) against which the quarantine is directed. The quarantine order may be enforced prior to such publication or distribution.

(d)  General quarantines.--

(1)  A general quarantine may be established and enforced by order of the department against any area or locality within this Commonwealth for any of the reasons set forth in subsection (a) to prevent a dangerous transmissible disease or a domestic animal contaminated by a hazardous substance from being carried into, within, from or out of the area or locality that is subject to the quarantine. A general quarantine order may include any domestic animals, conveyances, containers, goods, products or materials that may carry dangerous transmissible disease or domestic animals that are contaminated with a hazardous substance and may include any area or locality, including all buildings, structures, premises and equipment located therein.

(2)  A general quarantine shall be established by order of the department and shall be effective as of the date of actual or constructive notice of the order or any later date specified in that order.

(3)  Notices and copies of the order establishing a general quarantine shall be advertised in the Pennsylvania Bulletin within 20 days of the date of the order and in at least one newspaper of general circulation within the area or locality subject to the quarantine. Publication in the Pennsylvania Bulletin shall effect constructive notice. The quarantine order may be enforced prior to such publication.

(e)  Special quarantines.--

(1)  A special quarantine may be established and enforced by order of the department against any premises, domestic animals, conveyances, containers, goods, products or materials situated within this Commonwealth for any of the reasons set forth in subsection (a) or whenever it is deemed necessary or advisable by the department to prevent or control the spread of a dangerous transmissible disease; control a domestic animal contaminated by a hazardous substance; control any domestic animal; examine or disinfect or regulate the use of any premises, materials, conveyances, goods, containers or products; or destroy or dispose of the carcass of any dead domestic animal.

(2)  A special quarantine shall be established by the posting of a quarantine order describing the domestic animal or domestic animals and any conveyances, containers, goods, materials, products or premises covered by the special quarantine. The quarantine notice shall be conspicuously posted so as to alert any visitor to the quarantined premises of the probable presence of a dangerous transmissible disease or domestic animals contaminated by hazardous substances.

(3)  If practicable, the department shall serve a copy of the special quarantine order upon the owner or caretaker of the domestic animals, premises or other property subject to the order. The department shall have authority to make available to interested persons the names and locations of premises subject to special quarantine.

(f)  Violations of quarantine.--

(1)  It shall be unlawful for any person to sell, offer for sale, lease, lend, exchange, give away, transfer, remove or allow to be removed any animals or animal products, goods, materials, containers, conveyances or other articles that are the subject of a general or special quarantine order under this section without first obtaining the written permission of the department to do so.

(2)  It shall be unlawful for any person to allow a domestic animal that is the subject of a general or special quarantine order under this section to stray beyond the quarantined premises, area or locality.

(3)  It shall be unlawful for any person to transfer ownership of any animal or animal product that is the subject of a general or special quarantine order under this section without first notifying the prospective or actual transferee of the quarantine order and the reasons for the imposition of quarantine.

(4)  It shall be unlawful for any person to use or prepare as food for humans or domestic animals any domestic animal or domestic animal product that is the subject of a general or special quarantine order under this section without first obtaining the written permission of the department to do so. Such permission shall be granted in accordance with any applicable guidelines established by the department.

(5)  It shall be unlawful for any person to tear, deface, destroy, remove, conceal or alter in any way any notice of quarantine posted by the department or to remove or destroy, partially or wholly, any portion of a building, tree, fence or other object to which a notice of quarantine has been posted by the department.

(6)  It shall be unlawful for any person to bring into this Commonwealth any domestic animals, containers, goods, products, conveyances or materials that are the subject of an interstate or international quarantine order under this section.

(7)  It shall be unlawful for any person to impede, hinder or interfere with the department entering upon premises or elsewhere in the performance of duties imposed by this subchapter.

(8)  It shall be unlawful for any person to violate any provision of a quarantine order issued under this section.



Section 2330 - Condemnation

§ 2330.  Condemnation.

The department shall have the authority to condemn and seize or cause to be destroyed any quarantined domestic animal, domestic animal product, conveyance or other quarantined article that has been determined by the department as having been exposed to a dangerous transmissible disease or a hazardous substance such that destruction of the domestic animal, domestic animal product, conveyance or other article is necessary to prevent the spread of such disease or contamination.



Section 2331 - Indemnification

§ 2331.  Indemnification.

(a)  In general.--Whenever a condemned domestic animal, domestic animal product or other condemned property is slaughtered or destroyed by order of the department to eradicate or prevent the spread of dangerous transmissible disease or contamination by a hazardous substance, the department may compensate the owner of such domestic animal, domestic animal product or other condemned property for a portion of the appraised value of the domestic animal or property and may compensate a person for cleanup costs and disposal costs or a portion thereof, provided that such compensation is made in accordance with this section. Notwithstanding the definition of "owner" set forth in section 2303 (relating to definitions), indemnification payments and payments of cleanup costs and disposal costs made under this section shall be made only to those persons who have an actual ownership interest in the domestic animal or other property that is the subject of the indemnification payment.

(b)  Indemnification limits.--

(1)  The amount of indemnity paid by the department shall not exceed $2,000 with respect to any individual domestic animal.

(2)  The amount of indemnity paid by the department with respect to domestic animals condemned under authority of this chapter shall not exceed the sum of $200,000 for any group of domestic animals, regardless of the number of owners having domestic animals within such group of condemned domestic animals.

(3)  The maximum amount of indemnity paid by the department shall not exceed 67% of the appraised value of the condemned domestic animal, domestic animal product or other condemned property for which indemnification is sought.

(4)  The amount of indemnity paid by the department to the owner of domestic animals condemned under authority of this chapter plus the salvage value and the value of indemnity payments received from any other source shall not exceed 90% of the appraised value of such domestic animals.

(5)  The amount of indemnity which the department may pay under this section shall be limited by the availability of funds for this purpose.

(6)  Funds for indemnification under this section may not be paid by the department to indemnify owners of condemned cats and dogs.

(b.1)  Cleanup costs and disposal costs.--

(1)  The department may pay cleanup costs and disposal costs incurred on or after October 1, 2001, but prior to the effective date of this subsection if the cleanup and disposal activities generating the costs are agreed upon in writing between the department and the person incurring the costs.

(2)  The department may pay cleanup costs and disposal costs incurred on or after the effective date of this subsection if the cleanup and disposal activities generating the costs are agreed upon in writing between the department and the person incurring the costs in advance of the performance of the activities.

(3)  The amount of cleanup costs and disposal costs which the department may pay under this section shall be limited by the availability of funds for this purpose.

(c)  Forfeiture.--A person shall not be eligible for any indemnity payment, depopulation incentive payment, cleanup cost payment or disposal cost payment under this chapter for any domestic animal, group of domestic animals, domestic animal product or other article if such person has been determined by the department to have committed a violation of any provision of this chapter or order, rule or regulation adopted under authority of this chapter that has resulted in the condemnation for which indemnity would be paid. A person shall not be eligible for any indemnity payment, depopulation incentive payment, cleanup cost payment or disposal cost payment with respect to any domestic animal or group of domestic animals having a condition of disease or contamination which the department has determined to have been directly caused by the person's willful misuse of a pesticide or a hazardous substance.

(d)  Appraisal.--Whenever the department condemns domestic animals, domestic animal products or other articles, the value of such animals, products and articles shall be appraised. No domestic animal that is dead shall be appraised, and no indemnity shall be payable for such domestic animal, except that a domestic animal that dies after condemnation by the department may be appraised on the basis of its condition at the time of condemnation and indemnity may be paid with respect to such a domestic animal. The department shall determine the appraised value of the condemned domestic animal, products or articles taking into consideration the current market values, age of the animal, physical condition of the animal, its condition as to disease, nature and extent of disease, breeding value, milk production value, salvage value of the animal and any other factors which may influence value. If the department and the owner of the condemned domestic animals, domestic animal products or other articles are unable to agree on the appraised value of the domestic animals, products or articles, then the department and the owner may appoint a mutually agreeable appraiser to determine the appraised value. Costs of such an appraisal shall be borne by the owner. In the absence of such a mutually agreeable appraiser, the department's determination of the appraised value shall control.

(e)  Disposal of condemned domestic animal.--A domestic animal that has been condemned by the department and is eligible for indemnity under this chapter shall be disposed of by the owner, under the supervision of the department, in accordance with the laws of this Commonwealth and regulations adopted by the department. When condemned domestic animals are approved by the department for salvage, the salvage value shall be paid directly to the owner by the buyer of the live domestic animal or the buyer of the carcass, hide, offal or other by-product. The buyer shall promptly present an itemized statement of the salvage value to the department to determine the amount, if any, due from the department to the owner.

(Dec. 9, 2002, P.L.1495, No.190, eff. imd.)

2002 Amendment.  Act 190 amended subsecs. (a) and (c) and added subsec. (b.1). Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

Cross References.  Section 2331 is referred to in sections 2333, 2334 of this title.



Section 2332 - Depopulation incentive

§ 2332.  Depopulation incentive.

(a)  Generally.--If a domestic animal, domestic animal product or other property has not been condemned under authority of this chapter, the department shall have the discretion to pay to the owner of any domestic animal or other property a sum which shall not exceed 33% of the appraised value of that domestic animal or other property and may compensate a person for cleanup costs and disposal costs or a portion thereof in consideration of that owner or other authorized person voluntarily slaughtering or destroying that domestic animal or other property and implementing cleanup and disposal measures in accordance with this chapter and with the prior agreement of the department. This discretion may be exercised only upon the department's determination that the destruction and disposal of the domestic animal or other property serves to protect public health, the safety or quality of the food supply or the economic well-being of domestic animal industries. Payment of a depopulation incentive under this section is limited by the availability of funds for this purpose.

(b)  Limits.--A depopulation incentive payment shall not exceed $2,000 with respect to any individual domestic animal. A depopulation incentive payment plus the salvage value and any other compensation received from other sources shall not exceed 90% of the appraised value of the domestic animal or other property that is the subject of the depopulation incentive payment. Notwithstanding the definition of "owner" in section 2303 (relating to definitions), depopulation incentive payments made under this section shall be made only to those persons who have an actual ownership interest in the domestic animal or other property that is the subject of the depopulation incentive payment.

(c)  Cats and dogs.--The department may not make depopulation incentive payments for cats and dogs.

(Dec. 9, 2002, P.L.1495, No.190, eff. imd.)

2002 Amendment.  Act 190 amended subsec. (a). Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

Cross References.  Section 2332 is referred to in section 2333 of this title.



Section 2333 - Restriction on payment of indemnification and depopulation incentive

§ 2333.  Restriction on payment of indemnification and depopulation incentive.

(a)  Generally.--Notwithstanding any other provision of law, indemnification under section 2331 (relating to indemnification) and depopulation incentive under section 2332 (relating to depopulation incentive) shall be paid only for domestic animals.

(b)  Avian influenza.--Notwithstanding any other provision of law, whether a domestic animal, domestic animal product or other property is condemned by the department and slaughtered or destroyed under section 2331 or voluntarily slaughtered or destroyed by the owner under section 2332 to eradicate or prevent the spread of avian influenza, the amount payable by the department shall in all cases be the same percentage of appraised value as determined by the department. All other provisions of sections 2331 and 2332 shall apply to any payment under this subsection.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.)



Section 2334 - Report on insurance or cost-sharing program

§ 2334.  Report on insurance or cost-sharing program.

On or before 12 months from the effective date of this chapter, the department shall submit to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives a report on the feasibility of establishing an insurance or other cost-sharing program in lieu of indemnification under section 2331 (relating to indemnification) to compensate owners of domestic animals which are condemned and destroyed by the department to prevent the spread of disease or contamination.



Section 2335 - Contract growers

§ 2335.  Contract growers.

On or before 12 months from the effective date of this chapter, the department shall submit to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives a report regarding the feasibility of paying a portion of the indemnification or depopulation incentive to a person who raises domestic animals under contract for the owner of such animals and a portion to the owner when the domestic animals are condemned and destroyed to prevent the spread of a transmissible disease or hazardous substance. In preparing the report, the department shall consider ways in which the owner and the person under contract to the owner would share the indemnification or the depopulation incentive in proportion to the loss which each incurred.



Section 2341 - General authority

SUBCHAPTER D

DEALERS, AGENTS AND HAULERS OF DOMESTIC

ANIMALS OR DEAD DOMESTIC ANIMALS

Sec.

2341.  General authority.

2342.  License of dealers and haulers.

2343.  Licensure of agents.

2344.  Verification of application.

2345.  License fees.

2346.  Term of license.

2347.  Posting and display of license.

2348.  Denial, suspension or revocation of license.

2349.  Records and inspections.

Cross References.  Subchapter D is referred to in sections 2342, 2344, 2346, 2347, 2348, 2349, 2388 of this title.

§ 2341.  General authority.

The department shall have authority to regulate the activities, facilities and equipment of domestic animal or dead domestic animal dealers, agents and haulers for the purpose of assuring the sanitary handling of dead domestic animals and the sanitary handling, marketing and exchange of domestic animals.



Section 2342 - License of dealers and haulers

§ 2342.  License of dealers and haulers.

(a)  Requirement.--No person shall engage in or carry on the business of a dealer or hauler of domestic animals or of dead domestic animals or act as an agent for a dealer or hauler, unless such person is duly licensed by the department. With respect to dealers of dogs, the requirements of this subchapter are in addition to the requirements under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(b)  Application.--Application for a dealer's or hauler's license shall be made on a form furnished by the department. The form shall contain such information as the department may reasonably require to determine the applicant's identity, competency and eligibility.



Section 2343 - Licensure of agents

§ 2343.  Licensure of agents.

(a)  General rule.--Except as provided in subsection (b), a domestic animal or dead domestic animal dealer or hauler who applies for or holds a dealer's or hauler's license may designate any person to act as an agent on behalf of that dealer or hauler. The designation shall be made either on the domestic animal or dead domestic animal dealer's or hauler's license application form or by a written notice to the department requesting the issuance of an agent's license. The department may require such additional information as is necessary to determine the identity, competency and eligibility of an applicant for an agent's license. A dealer or hauler shall be accountable and responsible for contracts made by any of its licensed agents.

(b)  Exception.--Notwithstanding subsection (a), a dealer of dogs may not designate a person to act as an agent on behalf of the dealer.



Section 2344 - Verification of application

§ 2344.  Verification of application.

An applicant for a license under this subchapter shall sign the license application, and such signature shall serve to affirm that the information contained in the application is true and correct. An application and the information contained therein for licensure under this chapter shall be subject to the provisions of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).



Section 2345 - License fees

§ 2345.  License fees.

The fee for a domestic animal or dead domestic animal dealer's or hauler's license is $50. If a person is a dealer of dogs and is licensed under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law, there shall be no fee for licensure under this section. The fee for an agent's license is $25. These fees shall be paid prior to the issuance of a license by the department. The department may change these license fees through regulations.



Section 2346 - Term of license

§ 2346.  Term of license.

A license issued under this subchapter shall expire at the end of the calendar year for which it was issued, except that licensure shall be continued, pending renewal or denial by the department if the renewal application is received by the department no later than December 1 of the preceding calendar year.



Section 2347 - Posting and display of license

§ 2347.  Posting and display of license.

Any person licensed under this subchapter and conducting business under such a license shall post a copy of the license furnished by the department in or at the place of business of the licensee. The license shall be posted and exposed for viewing by those persons conducting the business which is the subject of the license and for inspection by the department. The licensee and any agents of the licensee shall carry a license verification card issued by the department at all times when acting as a dealer, agent or hauler. This license verification card shall be exhibited to persons when negotiating with or soliciting business from them and to the department upon request.



Section 2348 - Denial, suspension or revocation of license

§ 2348.  Denial, suspension or revocation of license.

The department may, after due notice and an opportunity for a hearing, deny, suspend, revoke or modify a license issued under this subchapter if the department finds that the applicant or licensee has violated any provision of this chapter or its related regulations or finds the existence of any of the following:

(1)  the applicant or licensee has violated the laws of the United States or this Commonwealth or official regulations governing the interstate or intrastate movement, shipment or transportation of animals;

(2)  the applicant or licensee has made false or misleading statements or has fraudulently misrepresented the health or physical condition of domestic animals with regard to official tests or quantity of domestic animals or in the buying or receiving of domestic animals or in the receiving, selling, exchanging or shipping of domestic animals, including soliciting or negotiating the sale, resale, exchange or shipment of domestic animals;

(3)  the applicant or licensee has engaged in a continued course of dealings of such a nature as to satisfy the department of the inability or unwillingness of the applicant or licensee to properly conduct the business of a dealer, hauler or agent in accordance with the requirements of this chapter;

(4)  the applicant or licensee has failed to practice measures of sanitation prescribed by the department for premises or conveyances used for the confining, stabling, yarding, housing, holding or transporting of domestic animals; or

(5)  the applicant or licensee has failed to keep records required by the department or by law or has refused to allow inspections or to produce books, accounts or records of transactions in the carrying on of the business for which such license is requested or granted.



Section 2349 - Records and inspections

§ 2349.  Records and inspections.

Every dealer, agent and hauler shall keep such accounts, records and memoranda as are determined by the department to be sufficient to identify all living or dead domestic animals handled and their origin and disposition to fully and clearly disclose all transactions involved in his business, including the true ownership of such business by stockholders or otherwise. Every dealer, agent and hauler shall also keep records of such health certifications and sanitary measures as are required under the provisions of this chapter or its regulations. The department may investigate the records of any applicant or licensee under this subchapter. The applicant or licensee shall provide its records upon the department's request. Information unrelated to the purpose of the investigation and relating to the general business of the applicant or licensee shall be deemed to be of confidential nature by the department. The department shall conduct such inspections as are necessary to assure the sanitary and humane handling of domestic animals.



Section 2351 - General authority

SUBCHAPTER E

DISPOSAL OF DEAD DOMESTIC ANIMALS

AND ANIMAL WASTE

Sec.

2351.  General authority.

2352.  Disposal of dead domestic animals.

2353.  Disposal of animal waste.

2354.  Licensure requirement of dead domestic animal disposal businesses.

2355.  Licensing procedure.

2356.  Conditions of licensure.

2357.  Denial, suspension or revocation of license.

Cross References. Subchapter E is referred to in sections 2351, 2352, 2356, 2357, 2388 of this title.

§ 2351.  General authority.

The department shall have the authority and the duty to cause the sanitary and safe disposal of dead domestic animals, domestic animal products and domestic animal parts, tissues, excrement and other wastes to prevent the spread of transmissible diseases or dangerous transmissible diseases or the spread of contamination by hazardous substances. This subchapter shall not apply to the disposal of carcasses of domestic animals slaughtered for human food nor to the premises or the rendering operations on the premises of a licensed slaughter establishment subject to official Federal or State inspection, provided that such inspection includes inspection of the rendering operations.



Section 2352 - Disposal of dead domestic animals

§ 2352.  Disposal of dead domestic animals.

(a)  Requirements.--The following requirements shall be met regarding the disposal of the bodies of dead domestic animals:

(1)  Persons owning or possessing domestic animals that they know to have died of dangerous transmissible disease shall report the occurrence of the disease to the department and dispose of the domestic animals under the supervision and instruction of the department.

(2)  Persons caring for or owning domestic animals that have died shall prevent exposure of the carcasses of such dead domestic animals to other living animals, domestic animals and the public and shall dispose of the carcass within 48 hours after the domestic animal dies. Disposal shall be accomplished in accordance with the requirements of this chapter.

(3)  Dead domestic animals, parts of dead domestic animals, offal and animal waste may not be transported on public highways for any purpose unless such materials are transported in a manner that precludes contamination of the environment or danger to animal or public health.

(4)  Dead domestic animals, parts of dead domestic animals, offal and animal waste shall be disposed of only in accordance with one of the following methods or a method hereafter approved by the department:

(i)  Burial in accordance with regulations governing water quality.

(ii)  Incineration in accordance with regulations governing air quality.

(iii)  Processing by rendering, fermenting, composting or other method according to procedures and product safety standards established by the department.

(b)  Feeding restricted.--No uncooked dead animal or uncooked dead domestic animal parts, including offal of any description, shall be fed to domestic animals unless processed in accordance with regulations adopted by the department.

(c)  Importation restricted.--No dead domestic animal, offal or parts of dead domestic animals may be transported into this Commonwealth unless transported directly to a diagnostic laboratory or consigned and delivered to a dead domestic animal disposal plant licensed by the department.



Section 2353 - Disposal of animal waste

§ 2353.  Disposal of animal waste.

Animal waste known or suspected to have been exposed to a dangerous transmissible disease or hazardous substance shall be disposed of in accordance with regulations attendant to this chapter.



Section 2354 - Licensure requirement of dead domestic animal disposal

§ 2354.  Licensure requirement of dead domestic animal disposal businesses.

Any person who purchases or receives for disposal a dead domestic animal, domestic animal part or potentially infectious animal waste shall be deemed to be in the business of dead domestic animal disposal and shall be licensed by the department to engage in and conduct such activity.



Section 2355 - Licensing procedure

§ 2355.  Licensing procedure.

(a)  Applications and fees.--Any person intending to operate a dead domestic animal disposal business within this Commonwealth shall, prior to the commencement of business, file an application with the department for the issuance of a dead domestic animal disposal business license. The application shall be made on a form provided by the department. A license fee of $100 shall be submitted to the department for each dead domestic animal disposal plant to be operated by the applicant within this Commonwealth. This license fee may be changed by the department through regulations.

(b)  Term of license and renewal.--A license issued under this subchapter shall expire as of the end of the calendar year for which it was issued, except that licensure shall be continued pending renewal or denial by the department if the renewal application is received by the department no later than December 1 immediately preceding the calendar year for which license renewal is sought.



Section 2356 - Conditions of licensure

§ 2356.  Conditions of licensure.

(a)  Inspections.--As a precondition to the issuance of a license under this subchapter and as a continuing condition of such licensure, the department shall inspect an applicant's or licensee's dead domestic animal disposal plants, facilities, equipment or vehicles for compliance with this chapter and its attendant regulations.

(b)  Disposal methods.--All carcasses, domestic animal parts, offal or other animal waste received or generated by a licensee under this subchapter shall be processed in accordance with such time limits, sanitation standards, personnel requirements and biosecurity standards as are necessary to prevent the spread of transmissible disease or dangerous transmissible disease. The department may formalize these limits or standards through regulation.

Cross References.  Section 2356 is referred to in section 2357 of this title.



Section 2357 - Denial, suspension or revocation of license

§ 2357.  Denial, suspension or revocation of license.

An application or license under this subchapter may be denied, suspended or revoked if the department determines that any of the conditions of licensure set forth in section 2356 (relating to conditions of licensure) have been violated or if the department determines that a deficiency or violation on the applicant's or licensee's part had not been corrected within the time limit set forth in a written notice of deficiency or violation issued to the applicant or licensee by the department.



Section 2361 - General authority

SUBCHAPTER F

SLAUGHTER AND PROCESSING OF DOMESTIC ANIMALS

Sec.

2361.  General authority.

2362.  Humane methods of slaughtering domestic animals.

Cross References.  Subchapter F is referred to in section 2380.1 of this title.

§ 2361.  General authority.

The department shall have authority to regulate the destruction, slaughter or processing of domestic animals in order to assure the proper treatment of domestic animals and the safety and quality of food of domestic animal origin. The department may:

(1)  Establish standards for the humane slaughter of domestic animals.

(2)  Regulate the slaughter and processing of domestic animals for human or animal consumption and may require the licensure of slaughter and processing establishments.

(3)  Establish minimum standards regarding the health and quality of domestic animals permitted to be processed for human consumption or animal feed.



Section 2362 - Humane methods of slaughtering domestic animals

§ 2362.  Humane methods of slaughtering domestic animals.

(a)  Humane methods required.--

(1)  Humane methods shall be used in the handling of domestic animals for slaughter and in the actual bleeding and slaughter of domestic animals.

(2)  The use of a manually operated hammer, sledge or poleax by slaughterers, packers or stockyard operators during slaughtering operations is not a humane method of slaughter.

(b)  Ritual slaughter.--Subsection (a) shall not apply to the operator of a commercial establishment with respect to the positioning and ritual slaughter of cows, poultry and sheep until one year after the department finds and notifies the operator that there is available at reasonable cost a ritually acceptable, practicable and humane method of handling or otherwise preparing conscious calves, poultry and sheep for slaughter.

(c)  Exception.--Subsection (a) shall not apply to a farmer or other person slaughtering domestic animals owned by the farmer or person.

(d)  Construction of section.--This section shall not be construed to prohibit, abridge or in any way hinder the religious freedom of any person or group.

(e)  Review.--Determinations made by the department under authority of this section shall be subject to review in the manner provided by 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(f)  Applicability.--Where the slaughtering operations of slaughterers, packers or stockyard operators who would otherwise be subject to the requirements of this section are subject to inspection by the United States Department of Agriculture, applicable Federal law shall control, and the determination of whether slaughter is conducted by humane methods shall be made by the United States Department of Agriculture in accordance with Federal authority on the subject of humane methods of slaughter.



Section 2371 - Licensure requirement

SUBCHAPTER G

GARBAGE FEEDING BUSINESS

Sec.

2371.  Licensure requirement.

2372.  Application and fee.

2373.  Issuance of license.

2374.  Term of license and renewal.

2375.  Posting of license.

2376.  Heating certain garbage before feeding.

2377.  Prohibitions and conditions.

2378.  Inspections.

2379.  Notice to remedy and denial, suspension or revocation of license.

Cross References.  Subchapter G is referred to in sections 2324, 2373, 2374, 2378, 2379, 2388 of this title.

§ 2371.  Licensure requirement.

Any person who feeds garbage to domestic animals shall be deemed to be engaged in the garbage feeding business. It shall be the duty of any such person to obtain a license from the department as a precondition to operating a garbage feeding business within this Commonwealth and to thereafter maintain a current license while such business is in operation.



Section 2372 - Application and fee

§ 2372.  Application and fee.

Any person intending to operate a garbage feeding business or plant within this Commonwealth shall, prior to the commencement of operation, file an application with the department for the issuance of a garbage feeding business license. The application shall be made on a form provided by the department. A license fee of $100 shall be submitted to the department for each garbage feeding business to be operated by the applicant within this Commonwealth. This license fee may be changed by the department through regulations. The Commonwealth, political subdivisions and charitable or religious institutions shall not be required to pay this license fee.



Section 2373 - Issuance of license

§ 2373.  Issuance of license.

The department shall issue a license under this subchapter when all of the following are met:

(1)  Approval of the application.

(2)  Receipt of the appropriate license fee, if any is required.

(3)  Inspection of the premises designated on the application as the place of business.

(4)  Approval of the buildings, equipment and sanitary conditions.

(5)  Such other requirements as the department may deem necessary.



Section 2374 - Term of license and renewal

§ 2374.  Term of license and renewal.

A license issued under this subchapter shall expire at the end of the calendar year for which it is issued, except that licensure shall be continued pending renewal or denial by the department if the renewal application is received by the department no later than December 1 immediately preceding the calendar year for which the license renewal is sought.



Section 2375 - Posting of license

§ 2375.  Posting of license.

Any person licensed under this section and operating a garbage feeding business shall post a copy of the license in a conspicuous place in or at the place of business.



Section 2376 - Heating certain garbage before feeding

§ 2376.  Heating certain garbage before feeding.

All garbage that may contain animals, animal parts or animal products shall be heated thoroughly to a temperature of at least 212 degrees Fahrenheit for a period of at least 30 minutes before being fed to domestic animals, unless the garbage has been treated in some other manner that has been approved by the department. Each lot, batch or unit of garbage shall be heated in its entirety to the required temperature and for the required length of time. A true and accurate record of garbage so processed shall be kept and maintained by the operator of a garbage feeding business or plant for a period of not less than one year. This record shall be made available to the department upon its request.



Section 2377 - Prohibitions and conditions

§ 2377.  Prohibitions and conditions.

(a)  Sanitation.--All garbage feeding businesses shall be maintained in a reasonably sanitary condition. Approved methods to exterminate flies, vermin and rodents shall be employed regularly.

(b)  Slaughter of certain domestic animals prohibited.--It shall be unlawful to slaughter domestic animals for human consumption on any premises used as a garbage feeding business or in any building located on any such premises.

(c)  Construction and management.--

(1)  Feeding shall be done on water-tight floors, properly drained and constructed so as to be maintained in a sanitary condition.

(2)  Any place where feeds are mixed and prepared and any building connected with garbage feeding operations shall be maintained in a sanitary condition and good repair.

(3)  Manure and other refuse and rubbish shall not be allowed to accumulate within the buildings or upon the premises of a garbage feeding business to create unsightly or unsanitary conditions.

(4)  The facility shall be constructed so that domestic animals are unable to have access to untreated garbage or materials that have come into contact with untreated garbage.



Section 2378 - Inspections

§ 2378.  Inspections.

As a precondition to the issuance of a garbage feeding business license and as a continuing condition of such licensure, the department may inspect an applicant's or licensee's facilities for compliance with this chapter and its attendant regulations.



Section 2379 - Notice to remedy and denial, suspension or revocation of license

§ 2379.  Notice to remedy and denial, suspension or revocation of license.

The department shall provide an applicant or licensee under this subchapter with written notice of any violation of this subchapter or any regulation relating to garbage feeding businesses. The written notice shall set forth the time within which the applicant or licensee must correct the condition. If an applicant or licensee fails to correct or eliminate such a violation within the time set forth in the written notice, the department may deny, suspend or revoke the license and seek other penalties as are authorized by this chapter.



Section 2380.1 - Definitions

SUBCHAPTER G.1

CERVIDAE LIVESTOCK OPERATIONS

Sec.

2380.1. Definitions.

2380.2. License required.

2380.3. Application.

2380.4. Issuance.

2380.5. Term; renewal.

2380.6. Keeping and handling of cervids.

2380.7. Periodic inspections.

2380.8. Violations by licensees.

2380.9. Game and Wildlife Code and regulations.

Enactment.  Subchapter G.1 was added December 9, 2002, P.L.1495, No.190, effective immediately unless otherwise noted.

Cross References.  Subchapter G.1 is referred to in sections 2380.1, 2380.3, 2380.4, 2380.5, 2380.7, 2380.8, 2380.9 of this title.

§ 2380.1.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant."  A person applying for a license.

"Cervid."  Any member of the Cervidae family and any hybrid.

"Cervidae livestock family."  Members of the Cervidae family including deer, elk, moose, reindeer, caribou and hybrids of these animals owned and maintained by a licensee under this subchapter. The term also includes the germ plasm, embryos and fertile ova of these animals.

"Cervidae livestock operation."  A normal agricultural operation which contains behind fences privately owned members of the Cervidae livestock family involved in the production, growing, breeding, using, harvesting, transporting, exporting, importing or marketing of Cervidae species or Cervidae products. The term does not include an animal slaughter facility regulated under Subchapter F (relating to slaughter and processing of domestic animals) or a menagerie permitted under 34 Pa.C.S. § 2964 (relating to menagerie permits).

"Harvesting."  Any lethal or nonlethal means of collecting cervids or products from cervids on Cervidae livestock operations.

"License."  A license issued by the Department of Agriculture to operate a Cervidae livestock operation.

"Licensee."  A person that holds a license.

"Normal agricultural operation."  As defined under section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An Act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment.  Act 51 amended the def. of "license" and added the defs. of "cervid," "cervidae livestock family," "cervidae livestock operation," "harvesting" and "normal agricultural operation." See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.2 - License required

§ 2380.2.  License required.

A person may not operate a Cervidae livestock operation within this Commonwealth unless the person has a license. A separate license is required for each Cervidae livestock operation.

Effective Date.  Section 9(1) of Act 190 of 2002 provided that section 2380.2 shall take effect in 120 days.



Section 2380.3 - Application

§ 2380.3.  Application.

(a)  Form.--An application for licensure, including license renewal, must be made on a form prescribed by the department.

(b)  Fee.--An application for a license or for renewal of a license shall be accompanied by a fee of $150. Notwithstanding any other provision of this chapter to the contrary, license fees collected under this section shall be deposited in the Cervidae Livestock Operation Account, which is established as a restricted account in the State Treasury. Moneys in the Cervidae Livestock Operation Account are appropriated on a continuing basis to the department for the purpose of administering this  subchapter. All interest and earnings received from investment or deposit of the moneys in the Cervidae Livestock Operation Account shall be paid into the account for the purpose authorized by this subsection. Any unexpended moneys and any interest or earnings on the money in the Cervidae Livestock Operation Account may not be transferred or revert to the General Fund but shall remain in the account to be used by the department for the purpose specified in this subsection.

(Nov. 23, 2010, P.L.1142, No.116, eff. 60 days)



Section 2380.4 - Issuance

§ 2380.4.  Issuance.

(a)  Inspection.--The department shall inspect the premises of and investigate each applicant. An inspection under this subsection may be made by the department or an agent of the department, including a licensed doctor of veterinary medicine accredited by the department.

(b)  Issuance.--Subject to subsection (c)(3), the department shall issue a license if it determines, after inspection of the premises and investigation of the applicant, all of the following:

(1)  The premises, including fences, buildings, equipment and sanitary conditions, comply with this subchapter and regulations of the department under this subchapter.

(2)  The applicant is able to conduct a Cervidae livestock operation in compliance with this subchapter and regulations of the department under this subchapter.

(c)  Provisional license.--

(1)  A Cervidae livestock operation which is in operation on the effective date of this subsection but which was not, prior to the effective date of this subsection, subject to licensure shall be granted a provisional license.

(2)  Within one year of the effective date of this subsection, the department shall, for each provisional licensee:

(i)  perform the investigation and inspection under this section; and

(ii)  either issue a license or deny the application.

(3)  If the department does not comply with the time requirement under paragraph (2) for a license application by a provisional licensee, a license shall be deemed to be issued.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment.  See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.

Cross References.  Section 2380.4 is referred to in section 2380.5 of this title.



Section 2380.5 - Term; renewal

§ 2380.5.  Term; renewal.

(a)  Term.--A license is valid for a period of two years from the date of:

(1)  issuance under section 2380.4(b) (relating to issuance);

(2)  deemed issuance under section 2380.4(c)(3); or

(3)  renewal under subsection (b).

(b)  Renewal.--A license shall be renewed upon application if the department determines all of the following:

(1)  The licensee has not been cited for a violation of this subchapter or a regulation of the department under this subchapter.

(2)  There is no reason to believe that the licensee is unable to conduct a Cervidae livestock operation in compliance with this subchapter and regulations of the department under this subchapter.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment.  See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.6 - Keeping and handling of cervids

§ 2380.6.  Keeping and handling of cervids.

(a)  Pens and enclosures.--The department shall adopt regulations concerning the type of pens and enclosures used for Cervidae livestock operations. Regulations shall ensure that all of the following apply:

(1)  The fenced enclosure surrounds the outside perimeter of the operation and is designed to protect the public and confine the privately owned cervids. Regulations under this paragraph may require a fence height of not greater than ten feet from the ground to the top.

(2)  The premises is adequate to provide for the health and comfort of the cervids.

(b)  Marking cervids contained at Cervidae livestock operations.--A person may not transfer possession of a cervid unless that cervid is marked by both of the following:

(1)  At least one permanent unique identifier, such as a legible tattoo, United States Department of Agriculture (USDA) approved ear tag, breed registration or other department-approved identification method. If a microchip is used, the cervid owner must provide the necessary reader.

(2)  At least one temporary identifier.

(c)  Live Cervidae.--Cervids may be brought onto the premises through interstate or intrastate commerce and may be removed from the premises or relocated to another premises in a manner consistent with this chapter and regulations promulgated by the department. On delivery of a live cervid, the Cervidae livestock operation shall prepare and deliver to the shipper, purchaser or consignee a receipt, detailed invoice or consignment document including the date, name and address of purchaser or person to whom sold or consigned, the quantity, sex and species of the cervid and the name and address of the Cervidae livestock operation.

(d)  Dead Cervidae.--Cervids and cervid products may be removed from the premises or relocated to another premises in a manner consistent with this chapter and regulations promulgated by the department. Prior to delivery and removal from the Cervidae livestock operation premises, the Cervidae livestock operation shall place the dead cervid or part of a cervid in a package or container or shall attach a label to it. The package, container or label shall have printed upon it the name, address and telephone number of the Cervidae livestock operation who produced the cervid. The Cervidae livestock operation shall also issue a receipt, detailed invoice or consignment document including the date of shipment or sale, the name of the shipper, purchaser or consignee, the quantity and sex and species of the cervid so shipped or sold and the name and address and license number of the Cervidae livestock operation shipping, consigning or selling cervids. A dead cervid produced under the authority of the Cervidae livestock operation may not be removed from its package or container or have removed from it the label provided for in this subsection until final consumption or disposal.

(e)  Receipt for shipping cervids.--Each shipment of cervids, living or dead, or parts of cervids raised or held on a Cervidae livestock operation shall be accompanied by a receipt, detailed invoice or consignment document issued by the Cervidae livestock operation describing the shipment and stating the origin of the shipment, date, what is being shipped, destination and any other information required by the department. The receipt, detailed invoice or consignment document shall be available for examination during normal business hours until the shipment reaches its final destination, at which time it becomes part of the consignee's record. The consignee's record shall be retained for three years.

(f)  Records.--A Cervidae livestock operation shall maintain records of acquisitions and disposals of cervids as well as cervids born and slaughtered on the premises. Records shall be in ink, written in English, and include the full name and address of the person with whom a transaction is conducted. Records shall be available for inspection at reasonable hours. Entries shall be made on the day of transaction. The records shall be kept for three years and shall be the basis of any reports required by the department.

(g)  Importation.--Before importing a cervid, the licensee must first obtain an importation permit from the department. An application for an importation permit must state the name and address of the applicant, name and address of the person supplying the cervid, common and scientific name and number of cervids to be covered by the permit, purpose for which the cervid is being imported, qualifications of the applicant to use the cervid for the stated purpose and the location where the cervid will be housed or retained. The application must be received by the department at least ten days prior to the proposed import date. If the cervid is to be purchased at auction, the name and address of the person supplying the cervid and number of cervids purchased shall be reported to the department by telephone, fax or electronic means on the date of purchase. The permittee must receive a confirmation number before the animal is imported. A copy of the completed permit shall be forwarded to the permittee.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment.  Act 51 amended subsecs. (a), (c) and (d). See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.7 - Periodic inspections

§ 2380.7. Periodic inspections.

During regular business hours, the department is authorized to inspect the premises of a licensee for compliance with this subchapter and regulations under this subchapter.



Section 2380.8 - Violations by licensees

§ 2380.8.  Violations by licensees.

(a)  Notice.--The department must provide a licensee with written notice of a violation of this subchapter or a regulation under this subchapter. The notice must provide a time period within which to correct the violation.

(b)  Sanctions.--

(1)  If the licensee does not correct a violation specified in a notice under subsection (a) within the specified time period, the department may take the following actions:

(i)  Suspend the license.

(ii)  Revoke the license.

(iii)  Seek enforcement under section 2383 (relating to enforcement and penalties).

(2)  Paragraph (1)(i) and (ii) are subject to 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).



Section 2380.9 - Game and Wildlife Code and regulations

§ 2380.9.  Game and Wildlife Code and regulations.

(a)  Code.--The provisions of 34 Pa.C.S. (relating to game) are repealed insofar as they are inconsistent with this subchapter.

(b)  Regulations.--

(1)  The provisions of 58 Pa. Code Pt. III (relating to Game Commission) are abrogated insofar as they are inconsistent with this subchapter.

(2)  Notwithstanding any other provision of law, the Pennsylvania Game Commission has no authority to promulgate regulations on Cervidae livestock operations.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment.  See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2381 - Cooperation

SUBCHAPTER H

ADMINISTRATIVE PROVISIONS

Sec.

2381.  Cooperation.

2382.  Regulations.

2383.  Enforcement and penalties.

2384.  Disposition of fees, fines and civil penalties.

2385.  Interference with officer or employee of department.

2386.  Civil remedy.

2387.  Inapplicability of penal cruelty to animals statutes.

2388.  Exemption for governmental entities.

2389.  Preemption of local laws and regulations.

§ 2381.  Cooperation.

In order to extend the efficiency of the department with regard to the administration and implementation of this chapter, the department is authorized to cooperate with the appropriate regulatory agencies of the Federal Government, any other state or foreign nation.



Section 2382 - Regulations

§ 2382.  Regulations.

(a)  General authority.--The department shall promulgate and adopt rules and regulations necessary for the administration and implementation of this chapter.

(b)  Preexisting regulations.--Except to the extent that they are inconsistent with any provision of this chapter, regulations in effect on the effective date of this chapter shall continue in effect unless subsequently modified by regulations promulgated by the department.

(c)  Fees.--The department may impose licensure and user fees to recover costs of supplies, equipment, administration and other fixed overhead costs to provide services and voluntary programs to the domestic animal industry. Unless otherwise specified in this chapter, such fees shall be established by the department through regulations.



Section 2383 - Enforcement and penalties

§ 2383.  Enforcement and penalties.

(a)  Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or any rule, regulation or order made under this chapter:

(1)  For a first offense, commits a summary offense and shall, upon conviction, be sentenced for each offense to pay a fine of not less than $100 nor more than $300 and costs of prosecution and, in default of payment of such fine and costs, shall be sentenced to undergo imprisonment for a period of not more than 90 days.

(2)  For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $1,000 nor more than $5,000 or to imprisonment for not more than two years, or both, at the discretion of the court.

(b)  Civil penalties.--

(1)  In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto, the department may assess a civil penalty of not more than $10,000 upon an individual or business for each offense.

(2)  No civil penalty shall be assessed unless the person charged shall have been given notice and opportunity for a hearing on such charge in accordance with law.

(3)  In determining the amount of the penalty, the department shall consider the gravity of the violation. The department may issue a warning in lieu of assessing a penalty.

(4)  In cases of inability to collect such civil penalty or failure of any person to pay all or such portion of the penalty as the department may determine, the department may refer the matter to the Office of Attorney General, which shall recover such amount by action in the appropriate court.

Cross References.  Section 2383 is referred to in sections 2380.8, 2386 of this title.



Section 2384 - Disposition of fees, fines and civil penalties

§ 2384.  Disposition of fees, fines and civil penalties.

All moneys derived from fees, fines and civil penalties collected or imposed under this chapter shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture to administer the provisions of this chapter.



Section 2385 - Interference with officer or employee of department

§ 2385.  Interference with officer or employee of department.

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 2386 - Civil remedy

§ 2386.  Civil remedy.

In addition to any other remedies provided for in this chapter, the Attorney General, at the request of the department, may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business an action in equity for an injunction to restrain any and all violations of this chapter or the rules and regulations promulgated under this chapter or any order issued pursuant to this chapter from which no timely appeal has been taken or which has been sustained on appeal. In any such proceeding, the court shall, upon motion of the Commonwealth, issue a preliminary injunction if it finds that the defendant is engaging in conduct that is unlawful under this chapter or is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with such proceedings. In addition to an injunction, the court in such equity proceedings may levy civil penalties under section 2383 (relating to enforcement and penalties).



Section 2387 - Inapplicability of penal cruelty to animals statutes

§ 2387.  Inapplicability of penal cruelty to animals statutes.

No action taken by the department or decision not to act made by the department or condition or action required of another by the written instruction of the department shall be construed as cruelty to animals under any penal statute of this Commonwealth provided that such an action, decision or condition is taken, made or required under the authority of this chapter and its attendant regulations.



Section 2388 - Exemption for governmental entities

§ 2388.  Exemption for governmental entities.

All agencies or commissions of the Federal Government and the Commonwealth shall be exempt from the licensure requirements of Subchapters D (relating to dealers, agents and haulers of domestic animals or dead domestic animals), E (relating to disposal of dead domestic animals and animal waste) and G (relating to garbage feeding business).



Section 2389 - Preemption of local laws and regulations

§ 2389.  Preemption of local laws and regulations.

This chapter and its provisions are of Statewide concern and shall have eminence over any ordinances, resolutions and regulations of political subdivisions which pertain to transmissible diseases of domestic animals as defined in this chapter; the whole field of regulation regarding the identification of domestic animals; the detection, containment or eradication of dangerous transmissible diseases and hazardous substances; the licensure of domestic animal or dead domestic animal dealers, agents and haulers; the procedure for disposal of dead domestic animals and domestic animal waste; the procedure for the slaughter and processing of domestic animals; humane husbandry practices and the licensure and conditions of garbage feeding businesses.






Chapter 25 - Animal Exhibition Sanitation

Section 2501 - Definitions

CHAPTER 25

ANIMAL EXHIBITION SANITATION

Sec.

2501.  Definitions.

2502.  Sanitation standards.

2503.  Administration.

2504.  Penalty.

Enactment.  Chapter 25 was added Dec. 9, 2002, P.L.1650, No.211, effective in 120 days unless otherwise noted.

Cross References.  Chapter 25 is referred to in sections 2501, 2503, 2504 of this title.

§ 2501.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Adequate hand-cleansing facility."  A facility which has:

(1)  running water and soap or other hand-cleansing methods approved by the department; and

(2)  hand-drying equipment or disposable towels.

The term does not include a communal basin.

"Advertise."  To notify the public of an event by:

(1)  publication in a newspaper, magazine or other publication of general circulation;

(2)  announcement on television or radio;

(3)  public mailing or distribution of written material; or

(4)  posting of written material at a location other than the animal exhibition grounds.

"Agricultural fair."  An agricultural exhibition which is conducted in a manner to make it eligible for a grant under the act of July 8, 1986 (P.L.437, No.92), known as the Pennsylvania Agricultural Fair Act.

"Animal."  A living nonhuman organism having sensation and the power of voluntary movement and requiring for its existence oxygen and organic food. The term does not include a fish or an aquatic animal.

"Animal exhibition."  As follows:

(1)  The term shall include:

(i)  an agricultural fair;

(ii)  a petting zoo;

(iii)  an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if the operator advertises the event;

(iv)  an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if the operator charges an admission fee for access to the animals; or

(v)  an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if there is a retail food establishment on the grounds.

(2)  The term shall not include:

(i)  an event, other than an agricultural fair, sponsored by an agricultural organization and held for not more than two days per year;

(ii)  an event authorized by a farmer to permit individuals to view or have contact with animals the farmer is raising or keeping in the course of "normal agricultural operation" as defined in the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances," which is not held on animal exhibition grounds where there is a retail food establishment;

(iii)  an event performed or authorized in the normal course of operation of an equine boarding, riding or training enterprise by the person that operates the enterprise;

(iv)  an event performed or authorized on the premises of a pet store by the person that operates the store;

(v)  an event sponsored by or authorized by a recognized dog or cat breed association, dog or cat club or recognized kennel association;

(vi)  an event performed or authorized by an animal rescue organization, a humane society or association for the prevention of cruelty to animals; or

(vii)  an event excluded by regulation of the department.

"Animal exhibition grounds."  The premises on which an animal exhibition is conducted.

"Operator."  A person that conducts an animal exhibition. The term includes a person that contracts with another to conduct an animal exhibition.

"Veterinarian-client-patient relationship."  A relationship in which:

(1)  the veterinarian has assumed the responsibility for making veterinary medical judgments regarding the health of the animal and the need for veterinary medical treatment; and

(2)  the owner or caretaker of the animal has agreed to follow the instructions of the veterinarian in relation to zoonotic diseases.

"Zoonotic disease."  A disease which is transmissible from an animal to a human being.



Section 2502 - Sanitation standards

§ 2502.  Sanitation standards.

(a)  Minimum.--The following sanitation standards are required to minimize the risk of contracting a zoonotic disease at an animal exhibition:

(1)  An operator shall promote public awareness of the risk of contracting a zoonotic disease at the animal exhibition and of the measures necessary to minimize the risk of contraction by posting appropriate notices at the animal exhibition.

(2)  An adequate hand-cleansing facility for adults and children shall be conveniently located on the animal exhibition grounds. The operator shall post appropriate notices which designate the location of the hand-cleansing facility required by this paragraph and encourage the cleansing of hands after touching animals, using the restroom and before eating.

(3)  A person may not bring an animal to an animal exhibition unless the person has an established veterinarian-client-patient relationship.

(b)  Additional.--The department may promulgate additional sanitation standards through regulations.

Effective Date.  Section 2(2) of Act 211 of 2002 provided that subsec. (a)(2) shall take effect July 1, 2003.



Section 2503 - Administration

§ 2503.  Administration.

The department shall do all of the following:

(1)  Access the Department of Health's aggregate data reports and other information relating to the occurrence of zoonotic diseases.

(2)  In consultation with the Department of Health, promote public education and physician awareness of the risk, and the sanitation standards necessary to minimize the risk, of contracting a zoonotic disease. The primary emphasis of this paragraph shall be the need to cleanse hands after contact with animals to reduce the risk of contracting a zoonotic disease.

(3)  Promulgate regulations necessary to administer this chapter.

(4)  Implement and enforce this chapter.



Section 2504 - Penalty

§ 2504.  Penalty.

(a)  Imposition.--The department may assess an administrative penalty of up to $500 for each violation of this chapter or a regulation promulgated under this chapter.

(b)  Procedure.--A penalty assessed under subsection (a) shall be subject to 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).






Chapter 27 - Taxidermists

Section 2701 - Definitions

CHAPTER 27

TAXIDERMISTS

Sec.

2701.  Definitions.

2702.  Registration.

2703.  Unlawful acts.

2704.  Preemption.

2705.  Duties.

2706.  Recordkeeping.

2707.  Reporting.

Enactment.  Chapter 27 was added July 7, 2006, P.L.358, No.77, effective in 90 days.

Cross References.  Chapter 27 is referred to in sections 2701, 2703, 2704, 2707 of this title.

§ 2701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Specimen."  Any of the following which are protected under this title, 30 Pa.C.S. (relating to fish) or 34 Pa.C.S. (relating to game):

(1)  A bird or a part of a bird.

(2)  An animal or a part of an animal.

(3)  A fish or a part of a fish.

(4)  A reptile or a part of a reptile.



Section 2702 - Registration

§ 2702.  Registration.

Any person who holds himself out to the public as a taxidermist or mounts any specimen shall register with the department on a form prescribed by the department. The registration shall include at a minimum the person's name, the business name, the address and telephone number and the person's or business tax identification number. For purposes of this section, the tax identification number may include any of the following:

(1)  Federal employer identification number.

(2)  Unemployment compensation account number.

(3)  Social Security number.

(4)  State personal income tax identification number.

(5)  State sales tax number.

(6)  Corporation tax number.

(7)  State employer withholding number.

(8)  Any other identification number acceptable to the department.



Section 2703 - Unlawful acts

§ 2703.  Unlawful acts.

A person commits a summary offense of the second degree and shall be subject to the penalty imposed under 34 Pa.C.S. § 925(b)(5) (relating to jurisdiction and penalties) if the person does any of the following:

(1)  If the person is a taxidermist, mounts any specimen which was not lawfully killed or raised under authority of a propagating permit unless the owner of the specimen presents the taxidermist with a permit obtained from the Pennsylvania Game Commission or the Pennsylvania Fish Commission and, in the case of migratory birds, the required Federal permit.

(2)  Mounts any specimen unless the owner of the specimen presents the person with a copy of a permit issued by the Pennsylvania Game Commission or the Pennsylvania Fish Commission. A taxidermist may accept a specimen for safekeeping and, after notifying the nearest Pennsylvania Game Commission or Pennsylvania Fish Commission officer, hold it until the owner obtains the necessary permit or for a period not to exceed 60 days.

(3)  Violates the provisions of this chapter.



Section 2704 - Preemption

§ 2704.  Preemption.

Nothing in this chapter shall preempt the requirements of any other Federal or State law.



Section 2705 - Duties

§ 2705.  Duties.

The department shall:

(1)  Upon request, provide the Department of Revenue and the Department of Labor and Industry with information about registered taxidermists.

(2)  Charge taxidermy registrants an annual fee of $100 to cover the costs of administering the registration system.



Section 2706 - Recordkeeping

§ 2706.  Recordkeeping.

A person registered under this chapter shall maintain an accurate record of all specimens that they mount. The record shall include the type of specimen mounted and the location where the specimen was harvested. The registrant shall make these records available to the department for inspection upon request by the Bureau of Animal Health and Diagnostic Services.



Section 2707 - Reporting

§ 2707.  Reporting.

A person registered under this chapter shall report an unmarked Convention on International Trade in Endangered Species or threatened or endangered special specimen to the proper authority within 72 hours of receiving notice of the specimen.






Chapter 41 - Weights and Measures

Section 4101 - Short title of chapter

PART V

SOIL AND CONSERVATION

(Reserved)

Enactment.  Part V (Reserved) was added December 12, 1994, P.L.903, No.131, effective in 60 days.

PART VI

DEVELOPMENT, MARKETING AND PROMOTION

Chapter

41.  Weights and Measures

42.  Aquacultural Development

45.  Agricultural Commodities Marketing

47.  Crop Insurance

Enactment.  Unless otherwise noted, Part VI was added December 12, 1994, P.L.903, No.131, effective in 60 days.

CHAPTER 41

WEIGHTS AND MEASURES

Subchapter

A.  General Provisions

B.  Weights and Measures Generally

C.  Public Weighmasters

D.  Device Type Approval

E.  Domestic Fuel Oil

F.  Automotive Fuel Testing and Disclosure Program

G.  Miscellaneous Provisions

Enactment.  Chapter 41 was added December 18, 1996, P.L.1028, No.155, effective in 60 days.

Cross References.  Chapter 41 is referred to in sections 4101, 4102, 4107, 4109, 4120, 4124, 4125, 4128, 4142, 4178, 4179, 4190, 4191, 4192, 4193, 4194 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

4101.  Short title of chapter.

4102.  Definitions.

§ 4101.  Short title of chapter.

This chapter shall be known and may be cited as the Consolidated Weights and Measures Act.



Section 4102 - Definitions

§ 4102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bureau."  The Bureau of Ride and Measurement Standards in the Department of Agriculture.

"Certified Examiner of Weights and Measures."  An individual who has successfully completed the training course or courses prescribed by the National Institute of Standards and Technology and who complies with certification standards promulgated under section 4110(a)(4) (relating to specific powers and duties of department; regulations).

"Certified parking meter inspector."  An individual who is certified by the Department of Agriculture to inspect and certify the accuracy of parking meters.

"Commodity."  Anything such as goods, wares, merchandise, compound mixture or preparation, products of manufacture or any tangible personal property which may be lawfully kept, sold or offered for sale or any product being transported by vehicle and sold or priced by weight or any service priced by weight.

"Commodity in package form."  Commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale, exclusive, however, of any auxiliary shipping container enclosing packages that individually conform to the requirements of this chapter. An individual item or lot of any commodity not in package form as defined in this section but on which there is a marked selling price based on an established price per unit of weight or measure shall be construed to be commodity in package form.

"Consumer package" or "package of consumer commodity."  A commodity in package form that is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions and which usually is consumed or expended in the course of the consumption or use.

"Cord."  When used in connection with wood intended for fuel purposes, the amount of wood that is contained in a space of 128 cubic feet when the wood is racked and well stowed.

"Director."  The Director of the Bureau of Ride and Measurement Standards in the Department of Agriculture.

"Domestic consumers."  Those in residences, apartment houses, stores, churches, office buildings and similar edifices, as distinguished from industrial plants.

"Inspector."  A State inspector of weights and measures.

"Intrastate commerce."  Any and all commerce or trade that is begun, carried on and/or completed wholly within the limits of this Commonwealth.

"Introduced into intrastate commerce."  The time and place at which the first sale and/or delivery of a commodity is made within this Commonwealth, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

"Light fuel oils."  Kerosene, number one fuel oil, number two fuel oil, number three fuel oil and any similar oil used for domestic heating as distinguished from heavy industrial oils.

"Local government unit."  Any city, borough, township or town or any home rule municipality, optional charter municipality or similar general purpose unit of government which may be created or authorized by statute.

"Nonconsumer package" or "package of nonconsumer commodity."  Any commodity in package form other than a consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution only.

"Sealer."  A sealer or deputy sealer of weights and measures of a city, county or joint city-county jurisdiction.

"Sell" or "sale."  Barter and exchange.

"Solid fuel."  Anthracite, semianthracite, bituminous, semibituminous or lignite coal, briquettes, boulets, coke, gas-house coke, petroleum coke, carbon, charcoal or any other natural, manufactured or patented fuel not sold by liquid or metered measure.

"Type."  A class the individual objects of which are similar to another in design, construction, size and material.

"Use in trade or commerce."  Buying or selling goods, wares, merchandise or services.

"Vehicle."  Any device in, upon or by which any property, produce, commodity or article is or may be transported or drawn.

"Weights and measures."  All weights and measures of every kind, instruments and devices for weighing and measuring and any appliances and accessories associated with any or all such instruments and devices. The term shall include, but not be limited to, the following: parking meters, postal scales and other scales used to determine shipping charges, pill counters, coin-operated person weighers, coin-operated air dispensers and coin-operated axle and vehicle scales. The term shall also include Price Look Up (PLU) devices and Universal Product Code (UPC) scanning systems in food establishments required to be licensed in accordance with the act of July 7, 1994 (P.L.421, No.70), known as the Food Act. The term shall not be construed to include portable scales used to determine compliance with 75 Pa.C.S. Ch. 49 (relating to size, weight and load), meters for the measurement of electricity, gas, natural or manufactured, steam, coolant or water or the counting or timing of telephone calls when the same are operated in a public utility system or taxi meters. Such portable scales, electricity, gas, steam, coolant, water and telephone meters and taxi meters are hereby specifically excluded from the purview of this chapter, and none of the provisions of this chapter shall be construed to apply to such meters or to any appliances or accessories associated therewith.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment.  Act 169 added the defs. of "certified parking meter inspector" and "local government unit."

References in Text.  The act of July 7, 1994 (P.L.421, No.70), known as the Food Act, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter B of Chapter 57 of this title.

Cross References.  Section 4102 is referred to in section 4139 of this title.



Section 4105 - Systems of weights and measures

SUBCHAPTER B

WEIGHTS AND MEASURES GENERALLY

Sec.

4105.  Systems of weights and measures.

4106.  State standards of weight and measure.

4107.  Office and working standards and equipment.

4108.  Director and inspectors of weights and measures.

4109.  General powers and duties of department.

4110.  Specific powers and duties of department; regulations.

4111.  Testing and inspections of standards.

4112.  General testing and inspections.

4113.  Registration of sellers, installers and repairers of weighing and measuring devices.

4114.  Registration and report of inspection and testing of weighing and measuring devices used for commercial purposes.

4115.  Training program.

4116.  Investigations.

4117.  Inspection of packages.

4118.  Stop-use, stop-removal and removal orders.

4119.  Disposition of correct and incorrect apparatus.

4120.  Police powers; right of entry and stoppage.

4121.  Powers and duties of director and inspector.

4122.  City and county sealers and deputy sealers of weights and measures; appointment, powers and duties.

4123.  City and county standards and equipment.

4124.  Concurrent jurisdiction.

4125.  Division of responsibilities.

4126.  Duty of owners of incorrect apparatus.

4127.  Method of sale of commodities.

4128.  Packages; declarations of quantity and origin; variations; exemptions.

4129.  Declarations of unit price on random packages.

4130.  Misleading packages.

4131.  Advertising packages for sale.

4132.  Sale by net weight.

4133.  Misrepresentation of price.

4134.  Meat, poultry and seafood.

4135.  Butter, oleomargarine and margarine.

4136.  Fluid dairy products.

4137.  Flour, cornmeal and hominy grits.

4138.  Potatoes.

4139.  Construction of contracts.

4140.  Hindering or obstructing officer; penalties.

4141.  Impersonation of officer; penalties.

4142.  Prohibited acts.

4143.  Presumptive evidence.

Cross References.  Subchapter B is referred to in sections 4110, 4116, 4118, 4123, 4127, 4128, 4132, 4142, 4143 of this title.

§ 4105.  Systems of weights and measures.

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and one or both of these systems shall be used for all commercial purposes in this Commonwealth. The definitions of basic units of weight and measure, the tables of weight and measure and weights and measures equivalents as published by the National Institute of Standards and Technology are recognized and shall govern weighing and measuring equipment and transactions within this Commonwealth.

Cross References.  Section 4105 is referred to in section 4139 of this title.



Section 4106 - State standards of weight and measure

§ 4106.  State standards of weight and measure.

Such weights and measures in conformity with the standards of the United States as have been supplied to the Commonwealth by the Federal Government or otherwise obtained by the Commonwealth for use as State standards shall, when the same have been certified as being satisfactory for use as such by the National Institute of Standards and Technology, be the State standards of weight and measure. The State standards shall be kept in a safe and suitable place in the State Metrology Laboratory, shall not be removed except for repairs or for certification and shall be submitted at least once in ten years to the National Institute of Standards and Technology for certification. The State standards shall be used only in verifying the office standards and for scientific purposes. The Department of General Services shall, within six months of the effective date of this section, submit to the chairperson and minority chairperson of the Agriculture and Rural Affairs Committee of the Senate and the chairperson and minority chairperson of the Agriculture and Rural Affairs Committee of the House of Representatives a plan to obtain full National Institute of Standards and Technology accreditation for the State Metrology Laboratory. Such plan shall include recommendations to solve the space, facility and equipment deficiencies of the laboratory.

Cross References.  Section 4106 is referred to in section 4107 of this title.



Section 4107 - Office and working standards and equipment

§ 4107.  Office and working standards and equipment.

In addition to the State standards provided for in section 4106 (relating to State standards of weight and measure), there shall be supplied by the Commonwealth at least one complete set of copies of the State standards to be kept in the office or laboratory of the bureau and to be known as "office standards" and also such "field standards" and such equipment as may be found necessary to carry out the provisions of this chapter. The office standards and field standards shall be verified upon their initial receipt and, at least once each year thereafter, the office standards by direct comparison with the State standards and the field standards by comparison with the office standards.



Section 4108 - Director and inspectors of weights and measures

§ 4108.  Director and inspectors of weights and measures.

There shall be a director of weights and measures and inspectors of weights and measures and necessary technical and clerical personnel who shall be appointed by the department and who shall collectively comprise the State Bureau of Ride and Measurement Standards, of which the director shall be the chief. The department shall be allowed such sums for salaries for the director, the inspectors and the necessary technical and clerical employees, for necessary equipment and supplies and for traveling and contingent expenses as shall be appropriated by the General Assembly.



Section 4109 - General powers and duties of department

§ 4109.  General powers and duties of department.

The State Metrology Laboratory shall have the custody of the State standards of weight and measure and of the other standards and equipment provided for by this chapter and shall keep accurate records of the same. The department shall enforce the provisions of this subchapter and keep a general supervision over the weights and measures offered for sale, sold or in use in this Commonwealth.



Section 4110 - Specific powers and duties of department; regulations

§ 4110.  Specific powers and duties of department; regulations.

(a)  Regulations.--The department shall issue from time to time regulations for the enforcement and administration of this subchapter, which regulations, upon being promulgated pursuant to law, shall have the force and effect of law. These regulations may include:

(1)  Standards of net weight, measure, count and standards of fill for any commodity in package form.

(2)  Rules governing the technical and reporting procedures to be followed and the report and record forms and marks of approval and rejection to be used by inspectors of weights and measures in the discharge of their official duties.

(3)  Exemptions from the sealing or marking requirements of section 4119 (relating to disposition of correct and incorrect apparatus) with respect to weights and measures of such character or size that such sealing or marking would be inappropriate, impracticable or damaging to the apparatus in question.

(4)  Institution of a program containing standards whereby individuals shall be department-certified as Certified Examiners of Weights and Measures. Certification under such program may be for a given category or categories of measuring or weighing devices or for a particular type of device except for commercially used truck-mounted fuel oil meters and retail motor fuel dispensers. The department shall certify only such individuals who:

(i)  successfully complete the appropriate training course or courses prescribed by the National Institute of Standards and Technology for the type of certification sought and who comply with departmental certification standards promulgated under this paragraph; and

(ii)  are not the owner or lessee of the devices tested and inspected or an employee or agent of the owner or lessee of the devices tested and inspected.

Any program instituted under this paragraph shall include testing and inspection performance standards, reporting procedures, random inspection and testing by inspectors of a sample of devices inspected and tested by Certified Examiners of Weights and Measures and any other type of standards or procedures the department deems necessary to implement the program.

(b)  Specifics.--These regulations shall include specifications, tolerances and regulations for weights and measures of the character of those specified in section 4112 (relating to general testing and inspections) designed to eliminate from use, without prejudice to apparatus that conforms as closely as practicable to the official standards, those:

(1)  that are not accurate;

(2)  that are of such construction that they are faulty, that is, that are not reasonably permanent in their adjustment or will not repeat their indications correctly; or

(3)  that facilitate the perpetration of fraud.

The specifications, tolerances and regulations for commercial weighing and measuring devices, together with amendments thereto as recommended by the National Institute of Standards and Technology and published in National Institute of Standards and Technology Handbook 44, and supplements thereto, or in any publication revising or superseding Handbook 44, shall be the specifications, tolerances and regulations for commercial weighing and measuring devices of the Commonwealth except insofar as specifically modified, amended or rejected by a regulation issued by the department. For the purposes of this subchapter, apparatus shall be deemed to be correct when it conforms to all applicable requirements promulgated as specified in this section; other apparatus shall be deemed to be incorrect.

(c)  Method.--Regulations shall be promulgated in the manner prescribed by law.

(d)  Reports.--On or before March 1 of each year after the effective date of this subsection, the department shall submit a report to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives which shall describe all relevant activities of inspectors, Certified Examiners of Weights and Measures and city and county sealers of weights and measures for the preceding calendar year. The report shall contain, at a minimum, the following:

(1)  An identification of the regions of this Commonwealth served by inspectors and city and county sealers of weights and measures and the number of such inspectors and city and county sealers of weights and measures in each region.

(2)  The number of inspections made by each inspector, Certified Examiners of Weights and Measures and city and county sealers of weights and measures.

(3)  The number and nature of enforcement actions initiated by each inspector and city and county sealers of weights and measures.

(4)  The disposition of each enforcement action, including the number and nature of warnings issued by each inspector and city and county sealers of weights and measures.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment.  Act 169 amended subsecs. (a)(4) and (d).

Cross References.  Section 4110 is referred to in sections 4102, 4112, 4119, 4142 of this title.



Section 4111 - Testing and inspections of standards

§ 4111.  Testing and inspections of standards.

The State Metrology Laboratory at least once every five years shall test the standards of weight and measure procured by any city or county for which a sealer of weights and measures has been appointed, shall approve the same when found to be correct and shall inspect such standards at least once every two years.

Cross References.  Section 4111 is referred to in section 4121 of this title.



Section 4112 - General testing and inspections

§ 4112.  General testing and inspections.

(a)  Schedule.--When not otherwise provided by law, the department shall have the powers to inspect and test to ascertain if they are correct all weights and measures kept, offered or exposed for sale. It shall be the duty of the department within a 12-month period, or less frequently if in accordance with a schedule issued by it or more frequently if deemed necessary, to assure that all weights and measures commercially used:

(1)  in determining the weight, measurement or count of commodities or things sold, offered or exposed for sale on the basis of weight, measure or count; or

(2)  in computing the basic charge or payment for services rendered on the basis of weight, measure or count or of devices utilized to dispense services on time;

are inspected and tested to ascertain if they are correct. With respect to single-service devices, that is, devices designed to be used commercially only once and to be then discarded, and with respect to devices uniformly mass produced, as by means of a mold or die and not susceptible to individual adjustment, tests may be made on representative samples of such devices and the lots of which such samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on such samples.

(b)  Inspections.--Notwithstanding subsection (a), it shall be the duty of the department at intervals not greater than 18 months, to assure that all commercially used vehicle scales, truck-mounted fuel oil meters, truck-mounted liquid petroleum gas meters, compressed natural gas meters and retail motor fuel dispensers are inspected and tested to ascertain if they are correct. The department may accept reports of Certified Examiners of Weights and Measures as sufficient to meet the inspection and testing regulations promulgated under section 4110(a)(4) (relating to specific powers and duties of department; regulations), provided such inspection and testing is performed in accordance with all applicable standards and procedures adopted under section 4110(a)(4), provided that inspectors shall conduct inspection and testing of a sample of devices inspected and tested by Certified Examiners of Weights and Measures.

(b.1)  Time.--Unless the department is responding to a consumer complaint, the department shall conduct inspections of truck-mounted fuel oil meters at a mutually agreed upon time. The mutually agreed upon time shall not unreasonably interfere with the delivery of fuel oil during winter months. Both parties shall make a good faith effort to schedule the inspections.

(b.2)  Inspection of parking meters.--Notwithstanding subsections (a) and (b), if a local government unit, authority organized by a local government unit or person makes use of parking meters, it shall be the duty of the local government unit, the appropriate authority or the person at intervals not greater than 60 months to assure that all such parking meters are inspected and tested to ascertain if they are correct. The local government unit, appropriate authority or person may accept reports of certified parking meter inspectors as sufficient to meet the inspection and testing requirements of this subsection. The department shall make investigations of parking meters under section 4116 (relating to investigations).

(c)  General testing and inspection of scanning devices.--Notwithstanding any other provision of this chapter to the contrary, the department shall test and inspect all commercially used Universal Product Code scanning systems and Price Look Up devices at intervals not greater than 36 months to ascertain if they are correct. A city or county may test and inspect such devices and systems if specified in its memorandum of understanding entered into with the department in accordance with section 4125 (relating to division of responsibilities). Such devices and systems shall be exempt from the triennial testing and inspection requirements of this subsection if the device or system is inspected at least annually on an unannounced basis as part of a private certification program which conforms with the examination procedures for price verification as adopted by the National Conference of Weights and Measures.

(d)  Interim procedures.--In order to facilitate the speedy implementation of subsection (c), the department shall promulgate, adopt and use guidelines to provide for the certification of individuals to test and inspect all commercially used Universal Product Code scanning systems and Price Look Up devices. The guidelines shall be published in the Pennsylvania Bulletin. The guidelines shall not be subject to review pursuant to section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, and sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, and shall be effective for a period of not more than two years. After the expiration of the two-year period, the guidelines shall expire and shall be replaced by regulations which shall be promulgated, adopted and published as provided by law. Nothing in this chapter shall be construed to relieve the department of the responsibility, prior to June 30, 1999, to conduct tests and inspections of all commercially used Universal Product Code scanning systems and Price Look Up devices on a periodic basis and in response to complaints and to initiate appropriate enforcement actions.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.; Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment.  Act 169 amended subsecs. (b) and (c).

1998 Amendment.  Act 39 amended subsec. (c) and added subsec. (d).

Cross References.  Section 4112 is referred to in sections 4110, 4114, 4120, 4121, 4122, 4142 of this title.



Section 4113 - Registration of sellers, installers and repairers of weighing and measuring devices

§ 4113.  Registration of sellers, installers and repairers of weighing and measuring devices.

The department shall have the authority to establish, by regulation, a program requiring the registration of persons engaged in the business of selling, installing, servicing and repairing various types of commercial weighing and measuring devices. The program may prescribe minimum field standards to be maintained by those persons to adequately test and place weighing and measuring devices into commercial service. The program may also require that those persons give adequate notice to the responsible weights and measures jurisdiction of the installation of a commercial weighing and measuring device.



Section 4114 - Registration and report of inspection and testing of weighing and measuring devices used for commercial purposes

§ 4114.  Registration and report of inspection and testing of weighing and measuring devices used for commercial purposes.

The department shall establish, by regulation, a program requiring the registration and reporting of inspection and testing of weighing and measuring devices which are required to be tested and inspected on an annual basis in accordance with section 4112 (relating to general testing and inspections). A food establishment shall register its weighing and measuring devices at the same time it submits its annual registration under the act of July 7, 1994 (P.L.421, No.70), known as the Food Act. A public eating and drinking place shall register its weighing and measuring devices at the same time it submits its annual license fee under the act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law. A commercial feed facility shall register its weighing and measuring devices at the same time it submits its annual license fee under section 5103 (relating to licensing). The department shall exempt from the registration requirement of this section any establishment engaged in the retail sale of gasoline for use in the fuel supply tanks of motor vehicles which is required to obtain an annual liquid fuels permit from the Department of Revenue in accordance with the act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act. The department shall enter into a memorandum of understanding with the Department of Revenue which shall specify procedures for the collection of data relating to establishments engaged in the retail sale of gasoline. Nothing in this section shall be construed to authorize the department to impose a fee for the registration of any weighing and measuring device.

References in Text.  The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, referred to in this section, was repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of Title 75 (Vehicles).

The act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter A of Chapter 57 of this title.

The act of July 7, 1994 (P.L.421, No.70), known as the Food Act, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter B of Chapter 57 of this title.



Section 4115 - Training program

§ 4115.  Training program.

(a)  Inspectors and county and city sealers.--The department shall establish by regulation minimum training which shall be required to be met by all inspectors and county and city sealers. The department shall adopt the training program prescribed by the National Institute of Standards and Technology for inspectors and sealers of weights and measures.

(b)  Certified parking meter inspectors.--The department shall promulgate regulations that establish training and certification requirements and procedures for certified parking meter inspectors. Prior to the promulgation of regulations under this subsection, the department may issue a temporary order establishing training and certification requirements and procedures for certified parking meter inspectors. A temporary order shall not be effective until on or after it is published in the Pennsylvania Bulletin and shall remain in effect for no more than one year, unless reissued or supplanted sooner by regulations.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

Cross References.  Section 4115 is referred to in section 4121 of this title.



Section 4116 - Investigations

§ 4116.  Investigations.

The department shall investigate complaints made to it concerning violations of the provisions of this subchapter and shall, upon its own initiative, conduct such investigations as it deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of the provisions of this subchapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.

Cross References.  Section 4116 is referred to in sections 4112, 4120, 4121, 4122, 4187.6 of this title.



Section 4117 - Inspection of packages

§ 4117.  Inspection of packages.

The department shall, from time to time, weigh or measure and inspect packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery to determine whether the same contain the amounts represented and whether they are kept, offered or exposed for sale or sold in accordance with law, and, when such packages or amounts of commodities are found not to contain the amounts represented or are found to be kept, offered or exposed for sale in violation of law, the department may order them off sale and may so mark or tag them as to show them to be illegal. In carrying out the provisions of this section, the department shall use the National Institute of Standards and Technology Handbook 133, latest edition, containing any amendments or supplements thereto, or which may be superseded by a new handbook, except insofar as specifically modified, amended or rejected by a regulation issued by the department. No person shall:

(1)  sell or keep, offer or expose for sale in intrastate commerce any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section unless and until such package or amount of commodity has been brought into full compliance with all legal requirements; or

(2)  dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section and that has not been brought into compliance with legal requirements in any manner except with the specific approval of the department.

Cross References.  Section 4117 is referred to in sections 4121, 4122 of this title.



Section 4118 - Stop-use, stop-removal and removal orders

§ 4118.  Stop-use, stop-removal and removal orders.

(a)  Orders.--The department shall have the power to issue stop-use orders, stop-removal orders and removal orders with respect to weights and measures being commercially used and to issue stop-removal orders and removal orders with respect to packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery, whenever, in the course of the department's enforcement of the provisions of this subchapter, the department deems it necessary or expedient to issue such orders.

(b)  Prohibitions.--No person shall use, remove from the premises specified or fail to remove from the premises specified any weight, measure or package or amount of commodity contrary to the terms of a stop-use order, stop-removal order or removal order issued under the authority of this section.

(c)  Appeal.--Whenever an aggrieved person shall appeal or seek to enjoin enforcement of any order issued by the department pursuant to this section, such proceeding shall be brought in the court of common pleas of the judicial district in which the weight, measure or commodity was located at the time of the issuance of the department's order.

Cross References.  Section 4118 is referred to in sections 4121, 4122 of this title.



Section 4119 - Disposition of correct and incorrect apparatus

§ 4119.  Disposition of correct and incorrect apparatus.

(a)  Approval and disapproval.--The department shall approve for use and seal or mark with appropriate devices such weights and measures as it finds upon inspection and test to be correct as defined in section 4110 (relating to specific powers and duties of department; regulations) and shall reject and mark or tag "rejected" such weights and measures as it finds upon inspection or test to be incorrect as defined in section 4110. The sealing or marking shall not be required with respect to such weights and measures as may be exempted therefrom by regulation of the department issued under the authority of section 4110.

(b)  Seizure and disposition.--Weights and measures that have been rejected may be confiscated and may be destroyed by the department if not corrected as required by section 4126 (relating to duty of owners of incorrect apparatus) or if used or disposed of contrary to the requirements of section 4126.

Cross References.  Section 4119 is referred to in sections 4110, 4121, 4122, 4142 of this title.



Section 4120 - Police powers; right of entry and stoppage

§ 4120.  Police powers; right of entry and stoppage.

(a)  Seizure without warrant.--With respect to the enforcement of this chapter and any other acts dealing with weights and measures, the department may seize for use as evidence without formal warrant, incorrect or unsealed weights and measures or amounts or packages of commodity found, prior to seizure, to be used, retained, offered or exposed for sale or sold in violation of law.

(b)  Compliance.--In exercising its powers under section 4112 (relating to general testing and inspections) or 4116 (relating to investigations), the department is authorized to enter and go into or upon, without formal warrant, any structure, vehicle or premises and to stop any person whosoever and to require him to proceed with or without any vehicle of which he may be in charge to the nearest available testing apparatus tested and approved by the department, a city or a county.

(c)  Method.--The department shall utilize the method of sale of commodities as stated in the National Institute of Standards and Technology Handbook 130, except insofar as specifically modified, amended or rejected by a regulation issued by the department.

Cross References.  Section 4120 is referred to in sections 4121, 4122, 4187.6 of this title.



Section 4121 - Powers and duties of director and inspector

§ 4121.  Powers and duties of director and inspector.

(a)  Powers and duties.--The powers and duties given to and imposed upon the department by sections 4111 (relating to testing and inspections of standards), 4112 (relating to general testing and inspections), 4115 (relating to training program), 4116 (relating to investigations), 4117 (relating to inspection of packages), 4118 (relating to stop-use, stop-removal and removal orders), 4119 (relating to disposition of correct and incorrect apparatus), 4120 (relating to police powers; right of entry and stoppage), 4124 (relating to concurrent jurisdiction) and 4192 (relating to temporary or permanent injunctions) are hereby given to and imposed upon the director and inspector also when acting under the instructions and at the direction of the department.

(b)  Delegation of powers and duties.--The department may delegate to city and county sealers appointed pursuant to the provisions of section 4122 (relating to city and county sealers and deputy sealers of weights and measures; appointment, powers and duties) the powers and duties, or any portion thereof, given to and imposed upon it by sections 4112, 4116, 4117, 4118, 4119, 4120 and 4192, provided that the division of inspection responsibilities and other conditions of such delegation are fully delineated as part of the memorandum of understanding required pursuant to section 4125 (relating to division of responsibilities).

Cross References.  Section 4121 is referred to in sections 4122, 4123, 4124, 4125 of this title.



Section 4122 - City and county sealers and deputy sealers of weights and measures; appointment, powers and duties

§ 4122.  City and county sealers and deputy sealers of weights and measures; appointment, powers and duties.

(a)  Appointment.--The mayors of cities of the second and third class, and the several boards of county commissioners, may, respectively, appoint one or more persons to serve as sealers of weights and measures in the respective county or city. In cities of the first class, the sealers shall be appointed by the county commissioners of the county in which the said city may be located. Nothing in this section shall be construed to prevent two or more counties, or any county and city, from combining the whole or any part of their jurisdictions, as may be agreed upon by the board of county commissioners and mayors of cities, with one set of standards and one sealer upon the written consent of the department. Any sealer appointed pursuant to an agreement for such combination shall, subject to the terms of his appointment, have the same authority and duties as if he had been appointed by each of the authorities who are parties to the agreement.

(b)  Powers and duties.--The sealer of a city or of a county and his deputy sealers, when acting under his instructions and at his direction, shall, but only to the extent delegated by the department pursuant to section 4121 (relating to powers and duties of director and inspector) and memorialized in a memorandum of understanding executed pursuant to section 4125 (relating to division of responsibilities), have the same powers and shall perform the same duties within the city or the county for which appointed as are granted to and imposed upon the director by sections 4112 (relating to general testing and inspections), 4116 (relating to investigations), 4117 (relating to inspection of packages), 4118 (relating to stop-use, stop-removal and removal orders), 4119 (relating to disposition of correct and incorrect apparatus), 4120 (relating to police powers; right of entry and stoppage) and 4192 (relating to temporary or permanent injunctions).

Cross References.  Section 4122 is referred to in section 4121 of this title.



Section 4123 - City and county standards and equipment

§ 4123.  City and county standards and equipment.

(a)  Procurement of standards.--The mayor of each city and the board of county commissioners of each county to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector) shall:

(1)  Procure at the expense of the city or county, as the case may be, such standards of weight and measure and such additional equipment to be used for the enforcement of the provisions of this subchapter in such city or county as may be prescribed by the department.

(2)  Provide a suitable office for the sealer.

(3)  Make provisions for the necessary clerical services, supplies and transportation and for defraying contingent expenses incident to the official activities of the sealer in carrying out the provisions of this subchapter.

(b)  Official.--When the standards of weight and measure required by this section to be provided by a city or county shall have been examined and approved by the department, they shall be the official standards for the city or county.

(c)  Comparisons.--It shall be the duty of the sealer to make or to arrange to have made, at least as frequently as once a year, comparisons between his field standards and appropriate standards of a higher order belonging to his city or county, as the case may be, or to the Commonwealth in order to maintain the field standards in accurate condition.

Cross References.  Section 4123 is referred to in section 4178 of this title.



Section 4124 - Concurrent jurisdiction

§ 4124.  Concurrent jurisdiction.

In cities and counties to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector), the department shall have concurrent authority to enforce the provisions of this chapter.

Cross References.  Section 4124 is referred to in section 4121 of this title.



Section 4125 - Division of responsibilities

§ 4125.  Division of responsibilities.

(a)  Agreements; local inspection.--The department shall enter into memorandums of understanding with counties and with cities to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector) for a division of inspection responsibilities for the enforcement of this chapter and any rules, regulations and standards promulgated under this chapter, provided that such counties or cities satisfy the standards and requirements established by the department to assure uniform Statewide enforcement of this chapter. Each memorandum of understanding shall be reviewed and updated annually and may be revoked in whole or in part by the department in the event the department determines that the city or county sealer enforcement program does not satisfy the standards and requirements established by the department as necessary to assure uniform Statewide enforcement of this chapter. In reaching agreements to enter into memorandums of understanding with counties and cities employing sealers of weights and measures, the provisions of this chapter and its regulations shall be considered as establishing uniform requirements, regulations and standards for weights and measures and weighing and measuring devices throughout this Commonwealth.

(b)  Reports.--Each city and county sealer shall annually and at such other times as the department may require submit to the department a written report of the work performed by him, of the weights, measures and weighing and measuring devices inspected or tested by him and the results of such inspection or test, of all prosecutions instituted by him for violations of the provisions of this chapter and of all other matters and things pertaining to his duties or which may be required by the department.

Cross References.  Section 4125 is referred to in sections 4112, 4121, 4122 of this title.



Section 4126 - Duty of owners of incorrect apparatus

§ 4126.  Duty of owners of incorrect apparatus.

(a)  Rejected apparatus.--Weights and measures that have been rejected under the authority of the department or of a sealer shall remain subject to the control of the rejecting authority until such time as suitable repair or disposition thereof has been made as required by this section.

(b)  Corrections.--The owners of rejected weights and measures shall cause the same to be made correct within 30 days or such longer period as may be authorized by the rejecting authority or, in lieu of this, may dispose of the same but only in such manner as is specifically authorized by the rejecting authority.

(c)  Reexamination.--Weights and measures that have been rejected shall not again be used commercially until they have been officially reexamined and found to be correct or until specific written permission for use is issued by the rejecting authority.

Cross References.  Section 4126 is referred to in section 4119 of this title.



Section 4127 - Method of sale of commodities

§ 4127.  Method of sale of commodities.

(a)  Liquid commodities.--General commodities in liquid form shall be sold only by liquid measure or by weight, and, except as otherwise provided in this subchapter, commodities not in liquid form shall be sold only by weight, measure of length or area or by count. Liquid commodities may be sold by weight, and commodities not in liquid form may be sold by count only if such methods give accurate information as to the quantity of commodity sold.

(b)  Applicability.--The provisions of this section shall not apply to:

(1)  commodities when sold for immediate consumption on the premises where sold;

(2)  vegetables when sold by the head or bunch;

(3)  commodities in containers standardized by Federal or State law;

(4)  commodities in package form when there exists a general consumer usage to express the quantity in some other manner;

(5)  concrete aggregates, concrete mixtures and loose solid materials such as earth, soil, gravel, crushed stone and the like when sold by cubic measure; or

(6)  unprocessed vegetable and animal fertilizer when sold by cubic measure.

(c)  Regulations.--The department may issue such reasonable regulations as are necessary to assure that amounts of commodity sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative to all parties at interest. In issuing these regulations, the department shall recognize the method of sale of commodities as stated in the National Institute of Standards and Technology Handbook 130, except as otherwise modified, amended or rejected by regulation.



Section 4128 - Packages; declarations of quantity and origin; variations; exemptions

§ 4128.  Packages; declarations of quantity and origin; variations; exemptions.

(a)  Declarations.--Except as otherwise provided in this subchapter, any commodity in package form introduced or delivered for introduction into or received in intrastate commerce kept for the purpose of sale or offered or exposed for sale in intrastate commerce shall bear on the outside of the package such definite, plain and conspicuous declarations of:

(1)  The identity of the commodity in the package unless the same can easily be identified through the wrapper or container.

(2)  The net quantity of the contents in terms of weight, measure or count.

(3)  In the case of any package kept, offered or exposed for sale or sold any place other than on the premises where packed, the name and place of business address of the manufacturer, packer or distributor as may be prescribed by regulation issued by the department, provided that, in connection with the declaration required under paragraph (2), neither the qualifying term "when packed" or any words of similar import nor any term qualifying a unit of weight, measure or count (for example, "jumbo," "giant," "full" and the like) that tends to exaggerate the amount of commodity in a package shall be used.

(b)  Reasonable variations.--Under subsection (a)(2), the department shall, by regulation, establish:

(1)  Reasonable variations to be allowed which may include variations below the declared weight or measure caused by ordinary and customary exposure only after the commodity is introduced into intrastate commerce to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure.

(2)  Exemptions as to small packages.

(3)  Exemptions as to commodities put up in variable weights or sizes for sale intact and either customarily not sold as individual units or customarily weighed or measured at time of sale to the consumer.

(c)  Other commodities.--All commodities not considered as commodities in package form within the meaning of this chapter or labeled as to net contents at the time of sale shall be counted, measured or weighed in full view of the purchaser at the time of sale on a weighing or measuring device approved by the department and inspected as to accuracy by several State, county and city inspectors of weights and measures, and a statement of result of such count, measure or weight shall be made to the purchaser by the person making the sale. All commodities not considered as commodities in package form within the meaning of this chapter or labeled as to net contents at the time of sale, and which shall be ordered by telephone or in some manner wherein the purchaser is not present at the time the commodities are weighed, measured or counted, shall have marked plainly thereon by the seller or his agent the contents either by weight, measure or count, or a written memorandum of the same shall be delivered with the commodity to purchaser.

Cross References.  Section 4128 is referred to in section 4129 of this title.



Section 4129 - Declarations of unit price on random packages

§ 4129.  Declarations of unit price on random packages.

In addition to the declarations required by section 4128 (relating to packages; declarations of quantity and origin; variations; exemptions), any commodity in package form, the package being one of a lot containing random weights, measures or counts of the same commodity and bearing the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure or count.



Section 4130 - Misleading packages

§ 4130.  Misleading packages.

(a)  Packaging.--No commodity in package form shall be so wrapped nor shall it be in a container so made, formed or filled as to mislead the purchaser as to the quantity of the contents of the package.

(b)  Contents.--The contents of a container shall not fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the department.



Section 4131 - Advertising packages for sale

§ 4131.  Advertising packages for sale.

(a)  Quantity of contents.--Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price a declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package.

(b)  Exaggerations prohibited.--In connection with the declaration required under this section, there shall be declared neither the qualifying term "when packed" nor any other words of similar import nor any term qualifying a unit of weight, measure or count (for example, "jumbo," "giant," "full" and the like) that tends to exaggerate the amount of commodity in the package.

(c)  Dual declaration.--Where the law or regulation requires a dual declaration of net quantity to appear on the package, only the smaller of the two units of weight or measure need appear in the advertisement.



Section 4132 - Sale by net weight

§ 4132.  Sale by net weight.

The word "weight" as used in this subchapter in connection with any commodity shall mean net weight. Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed.



Section 4133 - Misrepresentation of price

§ 4133.  Misrepresentation of price.

(a)  Pricing.--Whenever any commodity or service is sold or is offered, exposed or advertised for sale by weight, measure or count, the price shall not be misrepresented nor shall the price be represented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser.

(b)  Unit of weight.--Whenever an advertised, posted or labeled price per unit of weight, measure or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed, and the numeral or numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as and at least one-half the height and width of the numerals representing the whole cents.



Section 4134 - Meat, poultry and seafood

§ 4134.  Meat, poultry and seafood.

Except for immediate consumption on the premises where sold or as one of several elements comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold, all meat, meat products, poultry (whole or parts) and all seafood, except shellfish offered or exposed for sale or sold as food, shall be offered or exposed for sale and sold by weight. The following may be sold by weight, measure or count:

(1)  Items sold for consumption on the premises.

(2)  Items sold as one of three or more different elements, excluding condiments, comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold.

(3)  Ready-to-eat chickens and chicken parts cooked on the premises but not packaged in advance of sale.

(4)  Sandwiches when offered or exposed for sale on the premises where packed or produced and not intended for resale.



Section 4135 - Butter, oleomargarine and margarine

§ 4135.  Butter, oleomargarine and margarine.

Butter, oleomargarine and margarine shall be offered and exposed for sale and sold by weight and only in units of one-quarter pound, one-half pound or one pound. Butter may be sold in multiples of one pound. Tub butter packaged on the premises where sold and in advance of sale may be sold in random weights.



Section 4136 - Fluid dairy products

§ 4136.  Fluid dairy products.

(a)  Quantities.--All fluid dairy products, including, but not limited to, whole milk, skimmed milk, cultured milk, sweet cream, sour cream and buttermilk, shall be packaged for retail sale only in units of one gill, one-half liquid pint, ten fluid ounces, 12 fluid ounces, one liquid pint, one-third liquid quart, one liquid quart or multiples of one liquid quart, one-half gallon, one gallon or multiples of one gallon.

(b)  Small packages.--Packages in units of less than one gill shall be permitted.

(c)  Metric.--Metric equivalent packages of fluid dairy products shall only be units of 125 milliliters, 250 milliliters, 500 milliliters, 1 liter or multiples of 1 liter.



Section 4137 - Flour, cornmeal and hominy grits

§ 4137.  Flour, cornmeal and hominy grits.

(a)  Increments of weight.--When in package form and when packed, kept, offered or exposed for sale or sold, wheat flour, whole wheat flour, graham flour, self-rising wheat flour, phosphated wheat flour, bromated flour, enriched flour, enriched self-rising flour, enriched bromated flour, corn flour, cornmeal and hominy grits shall be packaged only in units of 3, 5, 10, 25, 50 or 100 pounds of avoirdupois weight.

(b)  Small packages.--Packages in units of less than three pounds or more than 100 pounds shall be permitted.



Section 4138 - Potatoes

§ 4138.  Potatoes.

(a)  Increments of weight.--All potatoes packed for sale, offered or exposed for sale in this Commonwealth shall be packaged in containers of net avoirdupois weights of 3, 5, 10, 15, 20, 25, 50 and 100 pounds and multiples of 100 pounds. Packages in units of less than three pounds shall be permitted.

(b)  Exceptions.--The provisions of this section shall not apply to:

(1)  potatoes offered to the consumer at retail from bulk stock;

(2)  the sale of potatoes to processors or for export;

(3)  the sale of peeled, cut or sliced potatoes, or frozen or dehydrated potatoes, or precooked dehydrated or dried potatoes;

(4)  the sale of seed potatoes; or

(5)  the sale of sweet potatoes or yams.



Section 4139 - Construction of contracts

§ 4139.  Construction of contracts.

Fractional parts of any unit of weight or measure shall mean like fractional parts of the value of such unit as prescribed or defined in sections 4102 (relating to definitions) and 4105 (relating to systems of weights and measures), and all contracts concerning the sale of commodities and services shall be construed in accordance with this requirement.



Section 4140 - Hindering or obstructing officer; penalties

§ 4140.  Hindering or obstructing officer; penalties.

Any person who shall hinder or obstruct in any way the department, the director or any one of the inspectors or a sealer or deputy sealer in the performance of his official duties shall, upon conviction, be subject to criminal penalties in accordance with section 4191(a) (relating to offenses and penalties).



Section 4141 - Impersonation of officer; penalties

§ 4141.  Impersonation of officer; penalties.

Any person who shall impersonate in any way the department, the director or any one of the inspectors or a sealer or deputy sealer by the use of his seal or a counterfeit of his seal or in any other manner commits a misdemeanor and, upon conviction, shall be subject to criminal penalties in accordance with section 4191(a) (relating to offenses and penalties).



Section 4142 - Prohibited acts

§ 4142.  Prohibited acts.

(a)  General rule.--It shall be unlawful:

(1)  To use or have in possession for the purpose of using for any commercial purpose specified in section 4112 (relating to general testing and inspections), sell, offer or expose for sale or hire or have in possession for the purpose of selling or hiring an incorrect weight or measure or any device or instrument used to or calculated to falsify any weight or measure.

(2)  To use or have in possession for the purpose of current use for any commercial purpose specified in section 4112 a weight or measure that does not bear a seal or mark such as specified in section 4119 (relating to disposition of correct and incorrect apparatus) unless such weight or measure has been exempted from testing by provisions of section 4112 or by regulation of the department issued under the authority of section 4110 (relating to specific powers and duties of department; regulations).

(3)  To dispose of any rejected or condemned weight or measure in a manner contrary to law or regulation.

(4)  To remove from any weight or measure contrary to law or regulation any tag, seal or mark placed thereon by the appropriate authority.

(5)  To sell, offer or expose for sale less than the represented quantity of any commodity, thing or service, provided, however, that, if a commodity is prepackaged by someone other than the possessor, the possessor shall not be deemed to have made a representation within the purview of this subsection if the representation appears on the label of the prepackaged commodity.

(6)  To take more than the quantity he represents of any commodity, thing or service when, as buyer, he furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined.

(7)  To keep for the purpose of sale, advertise, offer or expose for sale or sell any commodity except commodities prepackaged by someone other than the possessor, or service in a condition or manner contrary to law or regulation.

(8)  To use in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from some position which may be reasonably assumed by a customer.

(9)  To violate any provision of this subchapter or of the regulations promulgated under the provisions of this subchapter for which a specific penalty has not been prescribed.

(b)  Offenses by inspectors and sealers of weights and measures.--It shall be unlawful for any inspector or sealer:

(1)  To use any tests or standards, or to attempt to use the same, in ascertaining the correctness or accuracy of weights and measures until such comparisons are made and their accuracy established and a certificate of conformance issued therefor as provided by this chapter.

(2)  To manufacture, sell or offer to sell any weighing or measuring device used in the sale of commodities.

(3)  To repair, adjust or offer to repair or adjust any weighing or measuring device.

Cross References.  Section 4142 is referred to in section 4191 of this title.



Section 4143 - Presumptive evidence

§ 4143.  Presumptive evidence.

For the purposes of this subchapter, proof of the existence of a weight or measure or a weighing or measuring device in or about any building, enclosure, stand or vehicle in which or from which it is shown that buying or selling is commonly carried on shall be presumptive proof of the regular use of such weight or measure or weighing or measuring device for commercial purposes and of such use by the person in charge of such building, enclosure, stand or vehicle.



Section 4150 - Enforcement and regulations

SUBCHAPTER C

PUBLIC WEIGHMASTERS

Sec.

4150.  Enforcement and regulations.

4151.  Licenses.

4152.  Weighmasters' certificates.

4153.  Preparation of weighmaster's certificate.

4154.  Use of approved weighing device required.

4155.  Scale requirement.

4156.  Disposition of copies of certificates.

4157.  License required; definition.

4158.  Suspension or revocation of licenses.

4159.  Prohibited acts.

4160.  Sales by weight.

4161.  Separation required.

4162.  Substitution of another purchaser in weighmaster's certificate.

4163.  Authorization to inspect and direct to nearest scales.

4164.  Weighmaster's certificate required.

4165.  Small lots.

4166.  Exception for boatloads or railroad carloads.

4167.  Rules and regulations.

4168.  Sales by employer-producer to employees.

4169.  Existing licenses.

Cross References.  Subchapter C is referred to in sections 4150, 4151, 4154, 4157, 4158, 4159, 4161, 4167, 4169 of this title.

§ 4150.  Enforcement and regulations.

(a)  General rule.--The director is authorized and directed to enforce the provisions of this subchapter and to adopt, with the approval of the department, such rules and regulations as are deemed necessary to carry out the provisions of this subchapter.

(b)  Nonapplication.--The provisions of this chapter shall not be applicable to the weighing of vehicles when conducting an investigation for compliance with the provisions of 75 Pa.C.S. Ch. 49 (relating to size, weight and load). The provisions of this chapter shall not apply to a qualified Commonwealth employee, as defined in 75 Pa.C.S. § 4102 (relating to definitions), engaged in the inspection, weighing or measuring of vehicles as required by 75 Pa.C.S. § 4704 (relating to inspection by police or Commonwealth personnel), 4981 (relating to weighing and measurement of vehicles) or 8302 (relating to powers and duties of department).



Section 4151 - Licenses

§ 4151.  Licenses.

(a)  Requirement.--Except as otherwise provided in this subchapter, no person shall make or issue a weighmaster's certificate unless licensed by the department. Application for a license shall be made upon a form prescribed by the department. The application shall contain the following:

(1)  The name and address of the business or businesses for which the public weighmaster will be conducting weighing.

(2)  The name and address of the residence of the applicant.

(3)  The scale locations where weighing will be conducted by the weighmaster.

(b)  Referral.--The department may refer any application for a license as a weighmaster to any city or county inspector of weights and measures for a report as to the accuracy of the statements made on the application, the suitability of the scale or scales to be used by the applicant and such other information as the department may require.

(c)  Fee.--The applicant shall pay to the department a license fee of $60, which shall be remitted to the State Treasurer through the Department of Revenue. The license shall be for a period of two years from the date of issue. A license may be renewed at the discretion of the department for successive periods of not more than two years upon payment to the department of a license fee of $60, which shall be remitted to the State Treasurer through the Department of Revenue.

(d)  Display.--Each license or a duplicate thereof shall be kept conspicuously displayed at the place where the weighmaster is engaged in weighing. In the event of the change of any name or address appearing on any application, the licensed weighmaster shall notify the department of the change within 48 hours.

(e)  Suspension or revocation.--After a hearing and upon due notice to the licensee, a license may be suspended or revoked by the department for dishonesty, incompetency, inaccuracy or failure to notify the department of any change of name or address stated in the application, and a license may be revoked by the department without hearing if the licensed weighmaster has been found guilty of any violation of the provisions of this subchapter or if the licensed weighmaster has ceased to be employed at the places of weighing for which the license has been issued.

(f)  Records.--The department shall keep a record of all applications received and of all licenses issued.

(g)  Rules.--The department may adopt rules for determining the qualifications of an applicant for a license as a licensed public weighmaster.



Section 4152 - Weighmasters' certificates

§ 4152.  Weighmasters' certificates.

The original weighmaster's certificate shall be typewritten or made out in ink or indelible pencil, and the original and each copy of the certificate shall show all of the following:

(1)  The kind and size of the commodity.

(2)  The name and address of the seller.

(3)  The name and address of the purchaser.

(4)  The license number of the vehicle and trailer or other means of permanent identification.

(5)  The signature and license number of the licensed weighmaster who weighed the commodity and who issued the weighmaster's certificate.

(6)  The date and hour when weighed.

(7)  The gross weight in avoirdupois pounds of the vehicle and the load, the tare weight and net weight of the commodity, and, where the load is divided into lots, the net weight of each lot. All the information under the paragraph must be determined by the same weighmaster in accordance with the rules and regulations of the department.

(8)  A sequential serial number.



Section 4153 - Preparation of weighmaster's certificate

§ 4153.  Preparation of weighmaster's certificate.

A licensed public weighmaster shall not enter on a weighmaster's certificate issued by the weighmaster any weight values which the weighmaster has not personally determined, and the weighmaster shall make no entries on a weighmaster's certificate issued by another person. A weighmaster's certificate shall be so prepared as to show clearly what weight or weights were actually determined. If the certificate form provides for the entry of gross, tare and net weights in any case in which only the gross, the tare or the net weight is determined by the weighmaster, he shall strike through or otherwise cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weighmaster's certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weighmaster shall identify on the certificate the scale used for determining each weight and the date of each determination.



Section 4154 - Use of approved weighing device required

§ 4154.  Use of approved weighing device required.

When making a weight determination as provided for by this subchapter, a licensed public weighmaster shall use a weighing device approved by the bureau in accordance with Subchapter D (relating to device type approval) which is of a type suitable for the weighing of the amount and kind of material to be weighed and which has been tested and approved for use by a weights and measures officer of this Commonwealth preceding the date of the weighing.



Section 4155 - Scale requirement

§ 4155.  Scale requirement.

A licensed public weighmaster shall not use a scale to weigh a load which exceeds the normal or rated capacity of the scale, nor shall the public weighmaster engage in multiple-draft weighing where the vehicle exceeds the length of the scale.



Section 4156 - Disposition of copies of certificates

§ 4156.  Disposition of copies of certificates.

The original copy of a weighmaster's certificate shall be delivered to the purchaser of the commodity specified in the certificate at the time of delivery. One copy of the certificate shall be retained at the place of weighing, and one copy may be retained by the business selling or delivering the commodity. Copies of weighmasters' certificates in possession of licensed weighmasters shall be retained for a period of two years and, during business hours, shall be subject to inspection or subpoena for use as evidence by any State, county or city inspector of weights and measures.



Section 4157 - License required; definition

§ 4157.  License required; definition.

(a)  License required.--No person shall assume the title "licensed public weighmaster" or any title of similar import, perform the duties or acts to be performed by a licensed public weighmaster under this subchapter, hold himself or herself out as a licensed public weighmaster, issue any weighmaster's certificate, ticket memorandum or statement or engage in the full-time or part-time business of public weighing unless he holds a valid license as a licensed public weighmaster.

(b)  Definition.--As used in this section, the term "public weighing" means the weighing of any commodity for any commercial purpose.



Section 4158 - Suspension or revocation of licenses

§ 4158.  Suspension or revocation of licenses.

(a)  Authorization.--The department is authorized to suspend or revoke the license of any licensed public weighmaster:

(1)  when it is satisfied, after a hearing, upon ten days' notice to the licensee, that the licensee has violated any provision of this subchapter or of any valid regulation of the department affecting licensed public weighmasters; or

(2)  when a licensed public weighmaster has been convicted in any court of competent jurisdiction of violating any provision of this subchapter or any regulation issued under authority of this subchapter.

(b)  Petition for hearing de novo.--Any licensee whose license is suspended or revoked may, within 30 days after notice of the suspension or revocation, file a petition in the Commonwealth Court for a hearing de novo to determine whether the action of the department is lawful and reasonable. The court shall hear the petition and may make any appropriate order or decree.



Section 4159 - Prohibited acts

§ 4159.  Prohibited acts.

(a)  General rule.--It shall be unlawful:

(1)  For a weighmaster to issue a false or incorrect weighmaster's certificate.

(2)  For a person to solicit a weighmaster to issue a false or incorrect weighmaster's certificate.

(3)  For a person to use or issue a weighmaster's certificate except one prepared on a form issued or approved by the department.

(4)  For a person to print or distribute any forms of weighmaster's certificates unless authorized to do so by the department.

(5)  For a person to use a false or incorrect weighmaster's certificate or a weighmaster's certificate not bearing the signature and license number of a licensed weighmaster and the license number of the vehicle and trailer or other means of permanent identification.

(6)  For a weighmaster knowingly to permit a weighmaster's certificate to be issued or used which purports to bear the weighmaster's signature and which was not in fact signed by the weighmaster at a time of weighing or which expresses a gross, tare or net weight not ascertained by the weighmaster.

(7)  For a person to deliver solid fuel without an official weighmaster's certificate.

(8)  For a person to furnish a false name or address of a purchaser to the licensed weighmaster at the time of weighing.

(9)  For a person to permit any diminution of a load before its delivery to the purchaser or purchasers of the load.

(10)  Except as otherwise provided in this subchapter, for a person to fail, neglect or refuse to deliver a correct and lawful weighmaster's certificate to the purchaser of a commodity whose name and address appears on the weighmaster's certificate.

(11)  For a person to otherwise directly or indirectly violate a provision of this subchapter.

(b)  Prima facie evidence of short weight.--Whenever any commodity is sold and delivered to the purchaser named in the approved weighmaster's certificate and the seller or the seller's representative neglects, fails or refuses to deliver an approved weighmaster's certificate at the time of delivery or the net weight of the commodity is determined to be less than the net amount stated on the approved weighmaster's certificate or as otherwise represented to the purchaser, prima facie evidence of short weight shall exist, and the seller may be prosecuted under this section for short weight.

(c)  Prima facie evidence of diminution of load.--Whenever the gross weight of a vehicle and load and the tare weight and net weight of a commodity have been determined in accordance with the provisions of this subchapter and the net weight of the commodity is determined to be less than that stated in a weighmaster's certificate, proof of the determination shall constitute prima facie evidence of the diminution of the load of the commodity before delivery to the purchaser.



Section 4160 - Sales by weight

§ 4160.  Sales by weight.

Any commodity shall be duly weighed by a licensed weighmaster of this Commonwealth on accurate scales which are suitable for weighing the tare and gross weight of the vehicle or vehicle and trailer transporting the commodity and which are located in this Commonwealth and have been tested and approved by an official empowered by law to test the scales. Weighing shall be done by a licensed weighmaster at the time of sale or delivery.



Section 4161 - Separation required

§ 4161.  Separation required.

When more than one type of solid fuel or other commodity is sold or delivered to a consumer, the vehicle making the delivery shall have a partition separating each type of solid fuel or other commodity, and each type shall be accompanied by a weighmaster's certificate, except as otherwise provided for in this subchapter.



Section 4162 - Substitution of another purchaser in weighmaster's certificate

§ 4162.  Substitution of another purchaser in weighmaster's certificate.

If a person is, for practical reasons, unable to deliver a commodity to the purchaser originally designated in the weighmaster's certificate, the person may substitute the name and address of another purchaser, provided that a report of the substitution is made to the licensed weighmaster within 24 hours.



Section 4163 - Authorization to inspect and direct to nearest scales

§ 4163.  Authorization to inspect and direct to nearest scales.

Any State, county or city inspector of weights and measures who finds any commodity ready for or in process of delivery may inspect the commodity as to its weight and may direct the person in charge of the delivery of the commodity to convey the commodity to the nearest available scales operated by a weighmaster designated by the inspector. The inspector shall determine the gross weight of the commodity and the vehicle on which it is carried and shall direct the person in charge to return to the scales immediately upon unloading the commodity. Upon return of the vehicle, the inspector shall determine the weight of the vehicle without load and determine the net weight of the load delivered. The person in charge of a vehicle containing such a commodity or from which the commodity has been unloaded shall not fail to take the vehicle, upon the direction of the inspector of weights and measures, to the scales required in this section and shall not refuse to permit the commodity or vehicle to be weighed.



Section 4164 - Weighmaster's certificate required

§ 4164.  Weighmaster's certificate required.

(a)  General rule.--No person shall sell, transport over a public highway, deliver or cause to be delivered or start out to deliver any solid fuel in a lot or lots in amounts exceeding 100 pounds without each lot in each separate compartment of the vehicle or vehicle and trailer being accompanied by a weighmaster's certificate issued by a licensed weighmaster of this Commonwealth. This subsection does not apply when weighing takes place at the point of delivery or sale.

(b)  Exception.--This section shall not apply to a producer of solid fuel who furnishes proof, satisfactory to the department or to an inspector of weights and measures, that the solid fuel being transported comes from the producer's own mine, is the producer's own property and is being transported for a purpose other than for sale.

Cross References.  Section 4164 is referred to in sections 4165, 4166 of this title.



Section 4165 - Small lots

§ 4165.  Small lots.

When solid fuel is sold in lots not exceeding 100 pounds, the provisions of section 4164(a) (relating to weighmaster's certificate required) shall not apply if the solid fuel is delivered in closed containers or closed bags and the net contents of the bag or container, expressed in avoirdupois pounds, the type of solid fuel and the name, address, city, state and zip code of the seller are plainly stamped or printed on the containers or bags or upon a tag securely attached to the containers or bags.



Section 4166 - Exception for boatloads or railroad carloads

§ 4166.  Exception for boatloads or railroad carloads.

Section 4164(a) (relating to weighmaster's certificate required) shall not apply to the sale of a boatload or railroad carload of solid fuel delivered directly from the boat or car to a purchaser and accepted as to weight by the purchaser on the bill of lading or other voucher issued by the carrier.



Section 4167 - Rules and regulations

§ 4167.  Rules and regulations.

The department shall have the power to adopt and promulgate rules and regulations necessary to carry out the provisions of this subchapter. All previous rules and regulations shall remain in full force and effect until new or amended rules and regulations are adopted by the department.



Section 4168 - Sales by employer-producer to employees

§ 4168.  Sales by employer-producer to employees.

In any case where under the provisions of a contract it is provided that solid fuel be sold at cost by an employer-producer to his employees for their own use and consumption, the solid fuel may be sold by cubic contents instead of weight, but no solid fuel so sold shall be transported over the highways of this Commonwealth from the place of production to the residence of the employee unless the operator of the vehicle possesses a certificate of origin. The certificates of origin shall contain such information as may be prescribed by the department and shall be signed by the producer or the producer's agent, and a copy of each certificate shall be kept at the place of production for at least two years.



Section 4169 - Existing licenses

§ 4169.  Existing licenses.

A person who holds a valid license issued under the act of July 19, 1935 (P.L.1356, No.427), referred to as the Solid Fuel Weight Regulation Law, or the act of April 28, 1961 (P.L.135, No.64), known as the Public Weighmaster's Act, immediately prior to the effective date of this subchapter shall, on the effective date of this subchapter, be deemed licensed by the department under this subchapter, and existing licenses shall continue to be valid until their respective expiration dates, unless sooner suspended or revoked.

References in Text.  The act of July 19, 1935 (P.L.1356, No.427), referred to as the Solid Fuel Weight Regulation Law, referred to in this section, was repealed by the act of December 18, 1996 (P.L.1028, No.155). The subject matter is now contained in Chapter 41 (Weights and Measures).

The act of April 28, 1961 (P.L.135, No.64), known as the Public Weighmaster's Act, referred to in this section, was repealed by the act of December 18, 1996 (P.L.1028, No.155). The subject matter is now contained in Chapter 41 (Weights and Measures).



Section 4170 - Approval of types of weights and measures and weighing and measuring devices

SUBCHAPTER D

DEVICE TYPE APPROVAL

Sec.

4170.  Approval of types of weights and measures and weighing and measuring devices.

4171.  Submission of types for approval.

4172.  Certificates of approval; notice of disapproval; appeals.

4173.  Manufacture, sale or use of unapproved weights, measures and devices.

4174.  Marking of approved weights and measures.

4175.  Marking of weights and measures "not legal for trade."

4176.  Rules and regulations.

4177.  Sealing of approved weights and measures.

4178.  Fees.

4179.  Enforcement.

Cross References.  Subchapter D is referred to in sections 4154, 4170, 4171, 4173, 4174, 4177, 4179, 4180, 4181, 4182 of this title.

§ 4170.  Approval of types of weights and measures and weighing and measuring devices.

The bureau is authorized to pass upon each type of weight and measure and weighing and measuring device manufactured, offered or exposed for sale or sold or given away for the use in trade or commerce or used in trade or commerce in this Commonwealth, and to approve or disapprove of each type. The bureau shall approve each type of weight and measure and weighing and measuring device submitted to it for approval by any person if such type is so designed and constructed that it conforms to or gives correct results in terms of standard weights or measures or in terms of values derived therefrom, and is reasonably permanent in its indication and adjustment, and does not facilitate the perpetration of fraud; otherwise, the bureau shall disapprove the same. Certificates of conformance issued under the National Type Evaluation Program (NTEP), as administered by the National Conference of Weights and Measures, shall be recognized by the bureau. The director of the bureau may require any weight or measure or any weighing or measuring instrument or device to be issued a certificate of conformance, as issued by the National Institute of Standards and Technology, prior to use for commercial or law enforcement purposes. Weighing and measuring devices sold within this Commonwealth and designed to calculate a service for a charge shall only be subject to provisions of this subchapter upon issuance of a rule or regulation by the department, specifically designating which services and types of devices would be subject to type approval by the bureau. When issuing such rules or regulations, the department may grandfather by exemption devices already installed and used for calculating a service.



Section 4171 - Submission of types for approval

§ 4171.  Submission of types for approval.

The submission of a type may be by sample or by specifications if, in the best judgment of the bureau, such specifications are adequate or in such other manner as may be prescribed by the rules and regulations promulgated under the authority of this subchapter.



Section 4172 - Certificates of approval; notice of disapproval; appeals

§ 4172.  Certificates of approval; notice of disapproval; appeals.

When a type of weight or measure or weighing or measuring device is approved, the bureau shall issue a certificate of approval to the person submitting such type. When a type is disapproved, the bureau shall notify the person submitting the same of its decision, setting out the reasons therefor, together with such information and references as may be useful in judging of the propriety of the disapproval, and shall give the person an opportunity to be heard in support of his application for approval. The bureau shall then reconsider its decision. If the new decision is adverse to the person and he is dissatisfied with the same, he may take an appeal from this decision to the department, which shall examine the matter and decide whether the type should be approved or disapproved. If the person is dissatisfied with the decision of the department, he may appeal in accordance with the law.



Section 4173 - Manufacture, sale or use of unapproved weights, measures and devices

§ 4173.  Manufacture, sale or use of unapproved weights, measures and devices.

It shall be unlawful for any person to manufacture, offer or expose for sale or sell or give away for use in trade or commerce or to use in trade or commerce any weight or measure or weighing and measuring device of a type not approved in accordance with the provisions of this subchapter.



Section 4174 - Marking of approved weights and measures

§ 4174.  Marking of approved weights and measures.

It shall be unlawful to manufacture, offer or expose for sale or sell or give away for use in trade or commerce or to use in trade or commerce any weight or measure or weighing or measuring device unless it shall be conspicuously, clearly and permanently marked for purposes of identification with the name, initials or trademark of the manufacturer, and with the manufacturer's designation, which positively identifies the pattern or the design of the device and in such manner as may be prescribed by rules and regulations authorized by this subchapter, provided, however, that, whenever it shall appear to the satisfaction of the bureau that any type of weight or measure or weighing or measuring device is such as to render it impracticable to mark it as required by this section, the bureau shall furnish a certificate to that effect to any manufacturer applying for the same, and such weights and measures and weighing and measuring devices need not be marked as required by the provisions of this section.



Section 4175 - Marking of weights and measures "not legal for trade."

§ 4175.  Marking of weights and measures "not legal for trade."

It shall be conclusively presumed that a weight or measure or weighing or measuring device is intended for use in trade or commerce if it is manufactured, offered or exposed for sale or sold for use in this Commonwealth, or is used therein, unless it shall bear a plain, legible, conspicuous and permanent statement to this effect: "Not legal for trade." It shall be unlawful to use in trade or commerce any weight or measure or weighing or measuring device which is marked as described above, provided, however, that, whenever it shall appear to the satisfaction of the bureau that any type of weight or measure or weighing or measuring device is such as to render it impracticable to mark it as required by this section or is of such design and construction that it is obviously not intended for use in trade or commerce, the bureau shall furnish a certificate to that effect to any manufacturer applying for the same, and such types of weights and measures and weighing and measuring devices need not be marked as required by the provisions of this section.



Section 4176 - Rules and regulations

§ 4176.  Rules and regulations.

Rules and regulations for the carrying out and enforcement of the provisions of this subchapter, not inconsistent with the provisions thereof, shall be adopted by the department, which rules and regulations shall include reasonable variations or tolerances which may be allowed on weights and measures and weighing and measuring devices included within the provisions of this subchapter, and also specifications for such weights and measures and weighing and measuring devices for the guidance of manufacturers in the design and construction of such weights and measures and weighing and measuring devices.



Section 4177 - Sealing of approved weights and measures

§ 4177.  Sealing of approved weights and measures.

Inspectors of weights and measures of this Commonwealth and sealers of the several counties and cities of this Commonwealth may seal, for use in trade or commerce, all weights and measures and weighing and measuring devices, the type of which has been approved as required by the provisions of this subchapter or specifically exempted from the necessity of approval by the provisions of this subchapter when they find that the same are within the tolerances prescribed under the rules and regulations, provided, however, that this shall not be construed as meaning that the approval of a type shall be taken as evidence of the correctness of any individual weight or measure or weighing or measuring device of that type or prevent any such inspector or sealer of weights and measures from prohibiting the use of or confiscating any individual weight or measure or weighing or measuring device which is found to be inaccurate or otherwise defective or unlawfully used.



Section 4178 - Fees

§ 4178.  Fees.

The Department of General Services shall charge and collect fees for actual metrology laboratory calibration, type evaluation and any other testing services which may be rendered. The department shall establish and alter these fees by regulation. Agencies of this Commonwealth shall be exempt from the fee requirements of this section. A city or county which is required to procure standards of weights and measures and any additional equipment in accordance with section 4123 (relating to city and county standards and equipment) to enforce the provisions of this chapter shall be exempt from the fee requirements of this section with respect to the calibration, evaluation or other testing of those standards and equipment.



Section 4179 - Enforcement

§ 4179.  Enforcement.

It shall be the duty of the bureau and the sealers of weights and measures of the several counties and cities who shall find satisfactory evidence of any violation of the provisions of this subchapter to cause appropriate proceedings to be commenced and prosecuted, without delay, for the enforcement of the penalties as provided for in this chapter.



Section 4180 - Meter required

SUBCHAPTER E

DOMESTIC FUEL OIL

Sec.

4180.  Meter required.

4181.  Small deliveries.

4182.  Exceptions.

4183.  Enforcement of chapter, rules and regulations.

Cross References.  Subchapter E is referred to in sections 4182, 4183 of this title.

§ 4180.  Meter required.

(a)  Metered vehicle.--No person shall deliver light fuel oils to any domestic consumer unless the vehicle by which such light fuel oils are delivered is equipped with a meter of a type capable of furnishing a printed delivery ticket approved under provisions of Subchapter D (relating to device type approval). Each meter-printed delivery ticket shall bear a printed nonrepetitive serial number. All deliveries of light fuel oil to such consumers shall be made by the use of a meter and a meter-printed delivery ticket rendered the customer at the time of delivery or with the invoice. The seller or deliverer shall maintain the receipts for two years in an orderly and retrievable manner.

(b)  Delivery tickets.--The delivery tickets required under subsection (a) shall be of a type approved by the department and shall include the following information:

(1)  The vendor's name and address.

(2)  The date and time of delivery.

(3)  The purchaser's name and address.

(4)  Product identification.

(5)  The driver's signature or employee number.

(6)  The delivery vehicle's permanently assigned company truck number.

(7)  The price per gallon.

(8)  The volume in terms of gallons to the nearest one-tenth of a gallon.



Section 4181 - Small deliveries

§ 4181.  Small deliveries.

Fuel oil deliveries of 50 gallons or less may be delivered without being metered, provided that the delivery be made in standard measures of not less than five gallons capacity and provided further that only such measures as approved by Subchapter D (relating to device type approval) be used.



Section 4182 - Exceptions

§ 4182.  Exceptions.

The provisions of this subchapter shall not apply to deliveries of heavy fuel oils nor to deliveries of light fuel oils to industrial plants, nor where either the entire truck tank load of light fuel or the entire load of light fuel oil in one compartment of the truck tank is delivered to a single domestic consumer, provided such tank truck is of a type approved under provisions of Subchapter D (relating to device type approval).



Section 4183 - Enforcement of chapter, rules and regulations

§ 4183.  Enforcement of chapter, rules and regulations.

(a)  Duties.--It shall be the duty of the department and the sealers of weights and measures of the several counties and cities to enforce the provisions of this subchapter.

(b)  Regulations.--The department shall have power to adopt and promulgate such rules and regulations not inconsistent with the provisions of this subchapter as may be deemed necessary to carry into effect the intent and purpose of this subchapter.



Section 4187.1 - Scope of subchapter

SUBCHAPTER F

AUTOMOTIVE FUEL TESTING

AND DISCLOSURE PROGRAM

Sec.

4187.1. Scope of subchapter.

4187.2. Definitions.

4187.3. Automotive Fuel Testing and Disclosure Program.

4187.4. Standards for automotive fuel.

4187.5. Automotive fuel rating, disclosure and labeling requirements.

4187.6. Investigations.

4187.7. Violations and penalties.

4187.8. (Reserved).

Enactment.  Subchapter F was added November 1, 2012, P.L.1672, No.208, effective in 30 days.

§ 4187.1.  Scope of subchapter.

This subchapter relates to automotive fuel testing and disclosure.



Section 4187.2 - Definitions

§ 4187.2.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"American Society for Testing and Materials International" or "ASTM."  A member-based, international standards organization that develops and publishes voluntary consensus technical standards and test methods for a variety of materials and products, including automotive fuel and other petroleum products, or any successor organization.

"Automotive fuel."  Any liquid or gaseous matter used for the generation of power in an internal combustion engine. The term shall include, but may not be limited to, the following:

(1)  Automotive spark-ignition engine fuel, which includes, but is not limited to:

(i)  Gasoline.

(ii)  Gasohol, a mixture of unleaded gasoline and at least 10% denatured ethanol.

(iii)  Fuels developed to comply with the Clean Air Act (69 Stat. 1, 42 U.S.C. § 7401 et seq.), such as reformulated gasoline and oxygenated gasoline.

(2)  Alternative liquid automotive fuels, including, but not limited to:

(i)  Methanol, denatured ethanol and other alcohols.

(ii)  Mixtures of gasoline containing 85% or more by volume of methanol, denatured ethanol and other alcohols.

(iii)  Liquefied natural gas.

(iv)  Liquefied petroleum gas.

(v)  Coal-derived liquid fuels.

"Automotive fuel rating."  For gasoline, the octane rating, or, for alternative liquid automotive fuel, the commonly used name of the fuel with a disclosure of the amount, expressed as a minimum percent by volume, of the principal components of the fuel.

"Consumer."  A person who purchases automotive fuel for purposes other than resale.

"Dispenser" or "dispensing system."  A device designed to measure and deliver automotive fuel into the fuel supply tank of a motor vehicle.

"Distributor."  A person who receives automotive fuel in this Commonwealth for subsequent distribution to another person other than the consumer.

"EPA."  The United States Environmental Protection Agency.

"FTC."  The United States Federal Trade Commission.

"Fueling dispensers."  Individual fueling points, recognized by price and volume displays for a dispenser's points of sale.

"Octane rating" or "octane number."  The rating of the antiknock characteristics of a grade or type of automotive fuel as determined by dividing by two the sum of the research octane number plus the motor octane number unless another procedure is determined by the Department of Agriculture to be more appropriate for the purposes of this subchapter.

"Oxygenate."  A substance which, when added to gasoline, increases the amount of oxygen in the gasoline blend.

"Oxygenate blender."  A person who owns, leases, operates, controls or supervises an oxygenate blending facility.

"Oxygenate blending facility."  A refinery, bulk terminal, bulk plant, other facility or truck or another place at which oxygenated gasoline is produced or blended.

"Oxygenated gasoline."  Gasoline which contains at least 2% oxygen by weight.

"Producer."  A person who purchases component elements and blends them to produce or market automotive fuel.

"Program."  The Automotive Fuel Testing and Disclosure Program.

"Refiner."  A person engaged in the manufacture, production or importation of automotive fuel.

"Reformulated gasoline."  Any gasoline which is certified by the United States Environmental Protection Agency as complying with the requirements of 42 U.S.C. § 7545 (relating to regulation of fuels) and any regulations promulgated under the Clean Air Act (69 Stat. 1, 42 U.S.C. § 7401 et seq.).

"Research octane number" and "motor octane number."  The terms shall have the meanings given to them in the specifications of the American Society for Testing and Materials International entitled "Standard Specifications for Automotive Spark Engine Fuel," designated D4814 or any subsequent updated specification, and, with respect to any grade or type of automotive fuel, are determined in accordance with the test methods set forth in American Society for Testing and Materials International standard test methods for research octane number and motor octane number as may be adopted by the Federal Trade Commission.

"Retailer."  A person who sells or offers for sale automotive fuel to the general public for ultimate consumption.



Section 4187.3 - Automotive Fuel Testing and Disclosure Program

§ 4187.3.  Automotive Fuel Testing and Disclosure Program.

(a)  Authorization.--The department may establish and implement the Automotive Fuel Testing and Disclosure Program to provide for the testing of automotive fuel on a random, unannounced basis.

(b)  Duties of department.--The department may enforce the provisions of this subchapter and shall have the following authority:

(1)  Take samples of automotive fuel for testing of its octane rating wherever it is offered or exposed for sale or use or sold by a retailer in this Commonwealth. When testing occurs, it shall be coordinated with the testing required for proper volumes of gasoline.

(2)  Inspect and test on a random, unannounced basis and upon consumer complaint. If the octane rating of a tested automotive fuel does not match the octane rating as displayed on the fueling dispenser, the automotive fuel sample shall be tested in accordance with the methods of the ASTM or other test methods adopted by the FTC under the Petroleum Marketing Practices Act (Public Law 95-297, 15 U.S.C. § 2801 et seq.) to ensure that the motor fuel sample is in compliance with the motor fuel specifications of the ASTM.

(3)  Maintain records of all inspections.

(4)  Inspect the labeling of automotive fuel dispensers and storage tanks at retail businesses or locations where the products are sold or offered or exposed for sale or use.

(5)  Enter into contractual agreements with qualified laboratories as a cost-saving measure for the purpose of analyzing automotive fuel samples, if the octane level of the automotive fuel is questioned.

(6)  Promulgate regulations as necessary for the enforcement and administration of this subchapter. All regulations adopted by the FTC under the Petroleum Marketing Practices Act to govern the certification, disclosure, posting and labeling of automotive fuel before, on or after the effective date of this section are adopted as regulations in this Commonwealth and shall remain in effect unless subsequently modified by regulations promulgated by the department.

(c)  Sealers of weight and measures.--

(1)  The department may enter into agreements with any city or county for which a sealer has been appointed for the enforcement of provisions of this subchapter and of rules or regulations promulgated under this subchapter.

(2)  The sealer of a city or county shall have the same authority and shall perform the same duties within the city or county as are granted to and imposed upon the department with respect to the inspection, testing and taking of automotive fuel samples.

(3)  The agreement shall provide that any revenues generated pursuant to enforcement activities carried out by the sealer of the city or county shall be retained by the city or county.



Section 4187.4 - Standards for automotive fuel

§ 4187.4.  Standards for automotive fuel.

(a)  Adoption of standards.--The department shall adopt the latest standards for automotive spark ignition engines based on the latest standards of the ASTM as determined by the FTC. The standards shall be published as a notice in the Pennsylvania Bulletin.

(b)  Automotive fuel.--Automotive fuel sold, offered or exposed for sale or stored or held for distribution in this Commonwealth shall comply with all of the following:

(1)  Volatility requirements promulgated by the EPA under 40 CFR Pt. 80 (relating to regulation of fuels and fuel additives) or any supplement thereto or revisions thereof.

(2)  The Uniform Engine Fuels, Petroleum Products and Automotive Lubricants Regulation as adopted by the National Conference on Weights and Measures in the National Institute of Standards and Technology Handbook 130 and any supplements and revisions of the regulation.

(c)  Records and compliance review.--Each distributor, producer or retailer who distributes, produces, blends, transports, stores, sells or offers or exposes for sale automotive fuel in this Commonwealth shall maintain for one year original copies of all bills, manifests, delivery tickets and invoices for the purpose of compliance review.

Cross References.  Section 4187.4 is referred to in sections 4187.6, 4187.7 of this title.



Section 4187.5 - Automotive fuel rating, disclosure and labeling requirements

§ 4187.5.  Automotive fuel rating, disclosure and labeling requirements.

(a)  Disclosure requirements.--Each distributor, producer or refiner who sells or offers or exposes for sale or delivers, distributes, blends or produces automotive fuel in this Commonwealth shall provide, at the time of delivery, a bill, shipping manifest or other type of written invoice to the person who receives the automotive fuel. The bill, shipping manifest or other written invoice shall state the automotive fuel rating.

(b)  Posting and labeling requirements.--

(1)  Each retailer of automotive fuel in this Commonwealth shall label in a clear and conspicuous manner each automotive fuel dispenser which is used to sell or offer or expose for sale automotive fuel, with the automotive fuel rating of the fuel, which shall be consistent with the automotive fuel rating certified to the retailer by the refiner, distributor or oxygenate blender, as the case may be.

(2)  In the case of gasoline which is blended with other gasoline, the automotive fuel rating shall be the average, weighted by volume, of the octane rating certified to the retailer by the distributor or refiner for each gasoline in the blend or consistent with the lowest octane rating for any gasoline in the blend as certified to the retailer by a refiner or distributor.

(c)  Oxygenated gasoline labeling requirements.--A person who sells or offers or exposes oxygenated gasoline for sale shall clearly and conspicuously label the dispenser which is used to sell oxygenated gasoline at retail or to dispense oxygenated gasoline into the fuel supply tanks of motor vehicles with a notice stating that the gasoline is oxygenated.

(d)  (Reserved).

Cross References.  Section 4187.5 is referred to in sections 4187.6, 4187.7 of this title.



Section 4187.6 - Investigations

§ 4187.6.  Investigations.

(a)  General rule.--The department may conduct investigations to determine compliance with this subchapter. Investigations shall be conducted in accordance with sections 4116 (relating to investigations) and 4120 (relating to police powers; right of entry and stoppage). Inspections may be performed during normal business hours and may include the collection and removal of samples for laboratory testing if the quality or reliability of the automotive fuel is questioned.

(b)  Entry upon premises.--

(1)  The department may enter the premises and access records of any establishment where automotive fuel is stored, held, produced, distributed, offered or exposed for sale or sold in this Commonwealth to:

(i)  Inspect the automotive fuel in storage tanks and take samples from the tanks and the dispensing system connected to the storage tanks. The retailer or distributor may request a second sample to be taken by the inspector at the same time the initial sample is drawn. All costs of the second sample shall be paid by the retailer or distributor, as the case may be, making the request. If the request for a second sample is made by the retailer in accordance with procedures established through an agreement with the distributor, producer or refiner, all costs of drawing, handling and shipping the sample shall be borne by the distributor, producer or refiner who supplied the automotive fuel to the retailer. If the request for a second sample is made by the distributor in accordance with procedures established through an agreement with the producer or refiner, all costs of drawing, handling and shipping the sample shall be borne by the producer or refiner who supplied the automotive fuel to the distributor.

(ii)  Inspect automotive fuel dispensing systems and related equipment, oxygenate labels, reformulated labels and octane labels.

(iii)  Make copies of automotive fuel shipping, receiving and invoice documents and records to determine compliance with sections 4187.4 (relating to standards for automotive fuel) and 4187.5 (relating to automotive fuel rating, disclosure and labeling requirements).

(2)  The department shall limit inspections, compliance reviews and copying under this subsection to information and data relating to product quantity, quality, oxygen content, octane, source and other information as may be reasonably requested.

(c)  Remedies.--If the department determines that an automotive fuel sample does not conform with the standards set forth in section 4187.4 or that a label displayed on a dispensing system, storage tank or other dispensing device does not conform with the requirements of section 4187.5, the department may initiate any or all of the following actions to prohibit sale of the nonconforming automotive fuel or to prohibit the use of the nonconforming dispensing system, storage tank or other dispensing device:

(1)  Reject and mark as rejected the dispensing system, storage tank or other dispensing device from which the sample was obtained or on which the nonconforming label is attached.

(2)  Seal and mark as sealed the storage tanks from which the sample was drawn or the nonconforming label attached.

(3)  Initiate criminal proceedings under section 4187.7(d) (relating to violations and penalties).

(4)  Issue a citation.

(5)  Issue a stop-sale notice under subsection (d).

(6)  Advise the retailer or distributor that the automotive fuel must be blended with another automotive fuel to bring it into compliance, provided that the product does not endanger public health or safety or adversely affect the emissions characteristics of the motor vehicles in which it is used.

(7)  Issue a written warning directing the retailer or distributor to correct the nonconforming label.

(d)  Stop-sale notice.--

(1)  The department may immediately seize and seal, in order to prevent further sales, any dispensing system, storage tank or other dispensing device from which automotive fuel is sold or offered or exposed for sale in violation of the provisions of this subchapter and to issue a stop-sale notice to the retailer or distributor if the department has reason to believe the retailer or distributor willfully or intentionally violated this subchapter or the regulations promulgated in accordance with this subchapter.

(2)  No automotive fuel subject to a stop-sale notice may be sold, exposed, offered for sale or transported unless the retailer or distributor has received approval from the department.

(3)  No automotive fuel which has been seized and sealed by the department for violation of section 4187.4 or 4187.5 may be offered or exposed for sale until the department has been fully satisfied that the automotive fuel has been blended, refined or properly labeled to meet the requirements of this subchapter and the retailer or distributor has been notified of the department's decision to permit the sale or relabeling of the fuel.

(e)  Posting of stop-sale notice.--The department shall post, in a conspicuous place on the premises where a dispensing system, storage tank or other dispensing device has been sealed, a notice stating that sealing has taken place and warning that it shall be unlawful to break, mutilate or destroy the seal or to remove the contents of the dispensing system, storage tank or other dispensing device without the approval of the department.

(f)  Notice required to remove seal.--

(1)  A retailer, distributor or producer who owns an automotive fuel dispensing system, storage tank or other dispensing device which has been sealed by the department shall obtain the approval of the department before the fuel is removed or a proper label attached.

(2)  A written notice of any corrective action taken shall be submitted to the department within three working days.

(3)  The department may reinspect the automotive fuel dispensing system, storage tank or other dispensing device to determine compliance. The retailer, distributor, producer or refiner that owns the system or device which has been sealed shall provide documentation of the corrective action taken, including any applicable shipping papers or bills of lading showing the disposal or final disposition of the automotive fuel and any other information necessary to permit the department to audit and confirm that the corrective action was as previously approved by the department.

(4)  No retailer, distributor, producer or refiner may remove a seal, except when given specific approval by the department.



Section 4187.7 - Violations and penalties

§ 4187.7.  Violations and penalties.

(a)  Retail violations.--The department may assess a civil penalty of not more than $5,000 upon a retailer who sells or offers or exposes for sale automotive fuel from any dispensing system, storage tank or other dispensing device which has not been labeled in accordance with the provisions of this subchapter or who sells or offers or exposes for sale any automotive fuel which does not meet or exceed the required standards for the automotive fuel rating displayed on the label attached to the dispensing system, storage tank or other dispensing device or who sells or offers or exposes for sale automotive fuel which has been contaminated.

(b)  Distributor, producer or refiner violations.--The department may assess a civil penalty of not more than $5,000 upon a distributor, producer or refiner who sells or offers or exposes for sale automotive fuel which does not meet the automotive fuel rating certified by the distributor, producer or refiner or who sells or offers or exposes for sale automotive fuel which does not meet the requirements of section 4187.4 (relating to standards for automotive fuel).

(c)  Knowledge of deceptive practice.--In addition to any civil penalty imposed for violations of subsection (a) or (b), the department may assess a distributor, producer, refiner or retailer with an additional civil penalty equal to:

(1)  the difference between the price per gallon charged to the consumer for the automotive fuel in question and the price per gallon charged to the consumer for the lowest octane grade at the retail dispensing facility at the time of the violation; and

(2)  multiplied by the capacity of the storage tank from which the product in question was dispensed;

if the distributor, producer, refiner or retailer violates any provisions of this subchapter with actual knowledge that the act or practice underlying the violation is unfair or deceptive.

(d)  Repeat violations.--In addition to any civil penalty assessed in accordance with the provisions of this section, the department may initiate criminal proceedings for a second or subsequent violation of sections 4187.4 and 4187.5 (relating to automotive fuel rating, disclosure and labeling requirements). A second or subsequent violation shall constitute a misdemeanor of the third degree.

(e)  Removal of seals.--The department may assess a civil penalty of not less than $1,000 nor more than $5,000 on any person, other than a person designated by the department, who:

(1)  breaks, mutilates or destroys any seal placed upon a dispensing system, storage tank or other dispensing device used to deliver or store automotive fuel;

(2)  removes automotive fuel from a dispensing system, storage tank or other dispensing device which has been sealed; or

(3)  defaces or removes a posted notice of sealing.

(f)  Hearings.--No civil penalty shall be assessed under this section unless the person charged has been given notice and opportunity for hearing in accordance with 2 Pa.C.S. (relating to administrative law and procedure).

(g)  Innocent sellers exemption.--The department shall not impose a civil penalty for a violation of subsection (a) regarding labeling if the retailer labeled the dispensing system, storage tank or other dispensing device in reasonable reliance on documentation provided by the distributor, producer or refiner certifying the standards for automotive fuel rating.

(h)  Private action by retailer.--If a retailer unknowingly and without deception sells or offers or exposes for sale automotive fuel which does not conform with the provisions of this subchapter, the distributor, producer, oxygenate blender or refiner, as the case may be, of the nonconforming automotive fuel shall be liable in damages to the retailer for any ascertainable loss of money or property.

(i)  Acts or practices constituting unfair trade.--It shall be an unfair method of competition and an unfair or deceptive act or practice in or affecting trade and commerce in this Commonwealth within the meaning of section 3 of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law, for any retailer, producer, distributor, oxygenate blender or refiner to violate the provisions of this subchapter or any regulations promulgated under this subchapter.

Cross References.  Section 4187.7 is referred to in section 4187.6 of this title.



Section 4187.8 - (Reserved)

§ 4187.8.  (Reserved).



Section 4190 - Rules and regulations

SUBCHAPTER G

MISCELLANEOUS PROVISIONS

Sec.

4190.  Rules and regulations.

4191.  Offenses and penalties.

4192.  Temporary or permanent injunctions.

4193.  Disposition of funds.

4194.  Validity of prosecutions.

Subchapter Heading.  Subchapter G was relettered from Subchapter F November 1, 2012, P.L.1672, No.208, effective in 30 days.

§ 4190.  Rules and regulations.

The department shall have the power to adopt and promulgate rules and regulations necessary to carry out the provisions of this chapter. All previous rules and regulations shall remain in full force and effect until new or amended rules and regulations are adopted by the department.



Section 4191 - Offenses and penalties

§ 4191.  Offenses and penalties.

(a)  Criminal penalties.--A person who violates any provision of this chapter or any rule, regulation, standard or order made under this chapter commits a summary offense for the first or second offense. A person who violates any provision of this chapter or any rule, regulation, standard or order made under this chapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(b)  Civil penalties.--In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted or any order issued under this chapter, the department may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the civil penalty, the department shall consider the gravity of the violation. Whenever the department finds a violation which did not cause harm to the public interest, the department may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the department may determine, the department may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(c)  Offenses by inspectors or sealers.--Any inspector or sealer who violates section 4142(b) (relating to prohibited acts) commits a misdemeanor of the second degree.

Cross References.  Section 4191 is referred to in sections 4140, 4141 of this title.



Section 4192 - Temporary or permanent injunctions

§ 4192.  Temporary or permanent injunctions.

In addition to any other remedies provided in this chapter, the department may apply to the Commonwealth Court or to any other court having jurisdiction for a temporary or permanent injunction restraining a person from violating any provision of this chapter or any regulation adopted under this chapter, regardless of whether there exists an adequate remedy at law.

Cross References.  Section 4192 is referred to in sections 4121, 4122 of this title.



Section 4193 - Disposition of funds

§ 4193.  Disposition of funds.

(a)  Deposit in State Treasury.--When the proceeding is instituted by the department, moneys received from fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government appropriations of the Department of Agriculture for administering the provisions of this chapter.

(b)  Local share.--Notwithstanding subsection (a), if the proceeding is instituted by a city or county which has entered into a memorandum of understanding with the department to enforce the provisions of this chapter, moneys received from fines and civil penalties shall be paid to the city or county.

(c)  Department of General Services.--Moneys received from fees imposed and collected by the Department of General Services for inspection and testing services provided by the State Metrology Laboratory shall be paid into the State Treasury and shall be credited to the general government appropriations of the Department of General Services for the operation and maintenance of the State Metrology Laboratory.



Section 4194 - Validity of prosecutions

§ 4194.  Validity of prosecutions.

Prosecutions for violation of any provision of this chapter are declared to be valid and proper notwithstanding the existence of any other valid general or specific act of this Commonwealth dealing with matters that may be the same as or similar to those covered by this chapter.






Chapter 42 - Aquacultural Development

Section 4201 - Short title of chapter

CHAPTER 42

AQUACULTURAL DEVELOPMENT

Subchapter

A.  General Provisions

B.  Aquacultural Development

Enactment.  Chapter 42 was added October 16, 1998, P.L.768, No.94, effective in 60 days.

Special Provisions in Appendix.  See the preamble and section 2 of Act 94 of 1998 in the appendix to this title for special provisions relating to legislative findings and duties of Department of Agriculture.

Cross References.  Chapter 42 is referred to in sections 4201, 4203, 4204, 4212, 4213, 4218, 4219, 4223 of this title; section 2507 of Title 30 (Fish).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

4201.  Short title of chapter.

4202.  Purpose.

4203.  Definitions.

4204.  Applicability.

§ 4201.  Short title of chapter.

This chapter shall be known and may be cited as the Aquacultural Development Law.



Section 4202 - Purpose

§ 4202.  Purpose.

The purposes of this chapter are as follows:

(1)  To encourage aquacultural operators to make a long-term commitment to aquaculture by offering them the same protections afforded other agricultural practices.

(2)  To reduce the amount of governmental agencies with jurisdiction over aquaculture by transferring authority over commercial aquacultural operations to the Department of Agriculture.

(3)  To encourage further development of the aquacultural industry by including aquaculture in any and all promotional and other economic developmental programs which are made available to other industry sectors.



Section 4203 - Definitions

§ 4203.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Account."  The Aquaculture Development Account.

"Advisory committee."  The Aquaculture Advisory Committee in the Department of Agriculture.

"Aquaculture."  A form of agriculture which is the controlled cultivation of aquatic plants, animals and microorganisms.

"Aquarium species."  Any aquatic species which may not be propagated in open air facilities within this Commonwealth under normal circumstances and are primarily kept indoors in glass aquariums for their aesthetic value.

"Aquatic organism."  Any plant or animal that grows or lives in or upon the water.

"Artificial propagation."  Rearing any species of fish during any stage of the species' life cycle from inception by natural or artificial means to the adult stage of the species.

"Baitfish."  The following fish, unless otherwise provided by departmental regulation:

(1)  All forms of the minnow family (Cyprinidae) except carp and goldfish.

(2)  Suckers, chubs, fallfish, lampreys and eels measuring less than eight inches in length.

(3)  All forms of darters, killifish and madtoms (otherwise known as stonecats).

"Commission."  The Pennsylvania Fish and Boat Commission.

"Department."  The Department of Agriculture of the Commonwealth.

"Finfish."  True fish which are any number of strictly aquatic craniate vertebrates that include the teleosts, elasmobranches and cyclostomes. These fish typically have an elongated, spindle-shaped body terminating in a caudal fin.

"Fish."  When used as a noun, the term includes all game fish, fish bait, baitfish, amphibians, reptiles and aquatic organisms.

"Hobby breeder."  Any person who keeps and propagates aquatic animals on a small scale. A small scale is gross annual sales of less than $1,000.

"Ornamental species."  Any aquatic organism kept primarily for its aesthetic value which can be propagated in open-air facilities within this Commonwealth under normal circumstances.

"Pet store."  A commercial outlet engaged in the retail sale of pets and related products to the public.

"Secretary."  The Secretary of Agriculture of the Commonwealth.

"Watershed."  One of the five major watersheds located within this Commonwealth:

(1)  Lake Erie.

(2)  Ohio.

(3)  Delaware.

(4)  Susquehanna.

(5)  Potomac.

Smaller watersheds not considered as part of these five shall be identified by the Pennsylvania Fish and Boat Commission as annexes to one of the five listed.

(Mar. 28, 2000, P.L.34, No.9, eff. 60 days)

2000 Amendment.  Act 9 added the def. of "pet store."



Section 4204 - Applicability

§ 4204.  Applicability.

This chapter does not apply to a pet store making a purely retail sale or offer for sale of species of fish legally approved for sale in this Commonwealth.

(Mar. 28, 2000, P.L.34, No.9, eff. 60 days)

2000 Amendment.  Act 9 added section 4204.



Section 4211 - Designation of aquaculture as agriculture

SUBCHAPTER B

AQUACULTURAL DEVELOPMENT

4211.  Designation of aquaculture as agriculture.

4212.  Wetlands.

4213.  Requirements for discharge of water.

4214.  Aquacultural marketing programs.

4215.  Aquacultural plan.

4216.  Aquaculture Advisory Committee.

4217.  Biennial survey of aquaculture.

4218.  Aquaculture Development Account.

4219.  Permissible propagation.

4220.  Registration for artificial propagation.

4221.  Activities under registration for artificial propagation.

4222.  Registration for dealers of live aquatic animals.

4223.  Prohibited propagation and penalties.

§ 4211.  Designation of aquaculture as agriculture.

Aquaculture is hereby designated as a normal farming operation within this Commonwealth for all purposes. This designation shall be recognized by all agencies of State and local government.



Section 4212 - Wetlands

§ 4212.  Wetlands.

Aquacultural facilities licensed pursuant to this chapter are not wetlands under 25 Pa. Code Ch. 105 Subch. A (relating to general provisions) so long as such facilities were created and have been continuously operating for any purpose, including effluent mitigation, prior to September 23, 1985. Facilities created on or after September 23, 1985, are not wetlands under any statute or regulation of this Commonwealth so long as the facilities are or were not created nor are currently maintained on wetlands. Normal maintenance and improvements on facilities created prior to September 23, 1985, are permissible notwithstanding any statutory provision relating to wetlands. Permits issued by the Commonwealth for normal maintenance and improvements of facilities created prior to September 23, 1985, are not required.



Section 4213 - Requirements for discharge of water

§ 4213.  Requirements for discharge of water.

(a)  General permit.--Except as provided in subsection (b), aquacultural facilities, including those existing facilities which discharge into high quality or exceptional value waters, licensed under this chapter may be eligible for inclusion under a National Pollutant Discharge Elimination System (NPDES) general permit issued pursuant to regulations of the Department of Environmental Protection.

(b)  Permitting system.--The Department of Environmental Protection is directed to develop an NPDES general permit for aquacultural facilities. Net effluent limitation, monitoring type and frequency of pollutants shall be determined in consultation with the Department of Agriculture and the advisory committee. The fee for an applicant seeking coverage to discharge pursuant to the terms and conditions of the general permit shall not exceed $100 per facility during a period of five years.

(c)  Consolidation of permitting.--All agencies of the Commonwealth are directed to work with the Department of Environmental Protection to develop a consolidated permitting process for aquacultural facilities. This consolidated permitting process shall result in one permit to replace potentially several permits necessary for an applicant to file. This consolidated permitting process shall be developed and implemented on or before January 1, 2000.

Cross References.  Section 4213 is referred to in section 4218 of this title.



Section 4214 - Aquacultural marketing programs

§ 4214.  Aquacultural marketing programs.

The department may develop voluntary aquacultural marketing programs. The department may request nominal payment by participants to cover costs of these programs.



Section 4215 - Aquacultural plan

§ 4215.  Aquacultural plan.

(a)  Development of plan.--The department shall develop a plan to promote and develop aquacultural industry in this Commonwealth. Economic development and exportation of products from this Commonwealth shall be components of this plan. The advisory committee shall advise the department in development of the plan. The department must obtain the consent of the advisory committee for the plan.

(b)  Implementation of plan.--The department shall, in the manner provided by law, promulgate the plan as regulations of the department.



Section 4216 - Aquaculture Advisory Committee

§ 4216.  Aquaculture Advisory Committee.

(a)  Establishment and composition.--The Aquaculture Advisory Committee is hereby established as a departmental advisory board within the department. The advisory committee shall consist of 21 members of whom the following 12 shall be members ex officio:

(1)  The secretary.

(2)  The Secretary of Environmental Protection.

(3)  The Secretary of Community and Economic Development.

(4)  The Executive Director of the Pennsylvania Fish and Boat Commission.

(5)  The chairman and minority chairman of the Agriculture and Rural Affairs Committee of the Senate.

(6)  The chairman and minority chairman of the Agriculture and Rural Affairs Committee of the House of Representatives.

(7)  The chairman and minority chairman of the Game and Fisheries Committee of the Senate.

(8)  The chairman and minority chairman of the Game and Fisheries Committee of the House of Representatives.

Ex officio members may designate a substitute for membership. Ex officio members cast votes at committee meetings.

(b)  Appointments by secretary.--The remaining nine members shall be appointed by the secretary as follows:

(1)  Three appointees must be active, resident cold or cool water aquaculture producers.

(2)  One appointee must be an active, resident warm water aquaculture producer.

(3)  One appointee must be an active, resident indoor aquaculture producer.

(4)  One appointee must be an active, resident servicer or supplier to the aquaculture industry.

(5)  One appointee must be an active, resident aquacultural wholesaler, food broker or food merchant.

(6)  One appointee must be an active, resident aquarium or ornamental species aquacultural merchant.

(7)  One appointee must be a representative of recreational sport fishing.

(c)  Tenure and convention.--All appointed members shall serve terms of three years. Ex officio members shall serve so long as the official continues to serve in an official position. The advisory committee shall convene at the discretion of the secretary or his designee, who shall serve as chairman of the committee.

(d)  Responsibility of committee.--The advisory committee shall draft and submit an aquacultural plan to the secretary on or before December 31, 1999. The focus of the plan shall be economic development to include recommendations for regulations necessary to foster development of aquaculture. The advisory committee shall also advise the secretary on matters relating to aquacultural production and development.



Section 4217 - Biennial survey of aquaculture

§ 4217.  Biennial survey of aquaculture.

The department shall cooperate with the Pennsylvania Agricultural Statistics Service to compile biennially a survey of this Commonwealth's aquacultural industry. Persons licensed under sections 4220 (relating to registration for artificial propagation) and 4222 (relating to registration for dealers of live aquatic animals) whose businesses involve the sale of fish shall submit annually at the conclusion of each calendar year a summary report of sales specifying the amount or weight of each species sold and gross receipts. The contents shall be used by the department solely for statistics. The individual summary reports are not public records and shall not be made public without written consent of the party submitting that report.

Cross References.  Section 4217 is referred to in section 4218 of this title.



Section 4218 - Aquaculture Development Account

§ 4218.  Aquaculture Development Account.

(a)  Establishment of account.--There is hereby established a separate account in the State Treasury to be known as the Aquaculture Development Account. Moneys in this account shall be used to stimulate the growth of the aquacultural industry in this Commonwealth.

(b)  Sources of funds.--Except for fees generated pursuant to section 4213 (relating to requirements for discharge of water), all fees and charges generated under this chapter shall be deposited in the account.

(c)  Use of funds.--Moneys in the account shall be used for administration of aquaculture programs in the department, including the biennial survey of aquaculture in section 4217 (relating to biennial survey of aquaculture). Up to 10% of the moneys deposited in the account on a fiscal year basis may be available for aquaculture research. After administrative costs are covered, the remainder of the account may be used to provide low-interest loans to aquacultural producers for development, expansion and modernization of facilities.



Section 4219 - Permissible propagation

§ 4219.  Permissible propagation.

(a)  Species.--The commission shall determine which species of fish are allowed to be propagated in each watershed. On or before January 31 of each year, the commission shall supply the department a current list of species approved for propagation and the conditions under which each species may be cultured. As the commission approves a new species for propagation throughout the year, it shall notify the department of the species and watersheds. Except triploid and other nonreproducing forms, species may be propagated in the same watersheds within which they are allowed to be stocked.

(b)  Initial list of approved species.--Except for those species of fish allowed for stocking only in a triploid or other nonreproducing form, the initial list of approved species shall include all species approved for artificial propagation or stocking by watershed as listed by the commission on January 1, 1995. Requirements for special conditions to culture certain species will be retained until modified. The initial list shall be submitted to the department within 60 days of the effective date of this chapter.

(c)  Closed systems.--Special regulations shall be promulgated regarding the cultural methods for species of fish allowed to be propagated in systems which do not discharge water into waters of this Commonwealth. Systems whose discharge of water is rendered incapable of containing self-perpetuating living organisms may be registered for any species of fish with approval by the department.

Cross References.  Section 4219 is referred to in section 4221 of this title.



Section 4220 - Registration for artificial propagation

§ 4220.  Registration for artificial propagation.

(a)  Application.--Application to register for artificial propagation shall be made on forms, prepared by the department, which relate to the size, character and purpose of the facility to be used for propagation. The species of fish to be propagated and each separate propagation facility as well as any other information required by the department shall also be indicated on the forms.

(b)  Registration and fees.--The department may register applicants for artificial propagation upon receipt of a written application signed by the applicant after the applicant has paid a fee of $150 to the department. Registration allows the registered operator to propagate all approved species of fish. The department shall establish a system to provide unique identification to a facility for the duration of that facility's continuous commercial existence. A registration shall expire five years after the initial date of registration. A registration may be renewed for an additional five-year period upon payment of the fee.

Cross References.  Section 4220 is referred to in sections 4217, 4221, 4222, 4223 of this title.



Section 4221 - Activities under registration for artificial propagation

§ 4221.  Activities under registration for artificial propagation.

(a)  Sale of certain species.--

(1)  Only species of fish approved for propagation and stocking under section 4219 (relating to permissible propagation) taken from waters wholly within this Commonwealth or legally taken in waters outside of this Commonwealth and received in interstate commerce are permitted to be purchased, sold or offered for sale.

(2)  A registrant selling species of fish shall furnish to the consumer a receipt specifying the date of sale, identification of the registered facility and the amount of species sold by count or weight. The holder of the receipt must display it upon demand to anyone authorized to enforce laws of this Commonwealth. The receipt authorizes sale or possession of the purchased species for a period of 15 days after the date on the receipt. The period of 15 days, however, is inapplicable to species stocked in regulated fishing areas as well as ornamental, aquarium and baitfish species which may be held by dealers until disposed.

(b)  Water obstruction.--A person registered under section 4220 (relating to registration for artificial propagation) must obtain prior written approval from the Department of Environmental Protection to erect or place a dam, pond or other device which will prevent the free migration of finfish. This subsection permits dams, ponds and other devices erected prior to January 1, 1980, and used continuously since then to be maintained.

(c)  Authorized activities by registrants.--Registration under section 4220 authorizes the registrant to:

(1)  carry on the business of propagation and sale of species of fish and eggs thereof which are specified in the registration;

(2)  catch and kill the specified species of fish in the specified facility or facilities in the registration by any means except explosives or poison; and

(3)  sell, transport or dispose of species of fish and eggs thereof which are specified in the registration. Public transportation companies are authorized to receive and transport species and eggs.

(d)  Unauthorized activities by registrants.--

(1)  Registration under section 4220 does not authorize registrants to catch species of fish out of natural streams flowing over property of a registrant nor from other waters within this Commonwealth. Transportation of species of fish neither cultivated nor purchased by the registrant is not permitted.

(2)  Species of fish or eggs thereof taken from waters within this Commonwealth unoccupied, unowned or uncontrolled by a registrant and uncovered by his registration shall neither be stocked nor maintained in any manner. This paragraph, however, allows the exchange of eggs or the fry of any species of fish with the department and the commission.

Cross References.  Section 4221 is referred to in section 4223 of this title.



Section 4222 - Registration for dealers of live aquatic animals

§ 4222.  Registration for dealers of live aquatic animals.

(a)  Registration for dealing.--A resident or nonresident who does not propagate live aquatic animal species but deals in those species shall register with the department. The department may register applicants upon receipt of a written application signed by the applicant and the payment of a $50 registration fee. Registration shall expire five years after the initial date of registration and may be renewed upon payment of the fee.

(b)  Records to be kept.--Registrants shall keep records of all transactions, buying and selling, and shall record the date, amount by count or weight of species of fish, source of species, registration identification and place of sale.

(c)  Approval.--

(1)  Distribution by dealers is limited to those species of fish approved by the department.

(2)  Transportation of species of fish into this Commonwealth is limited to sources of species whose health inspection reports have already been approved by the department. Sources may be preapproved by the department for an entire calendar year. Denials shall be restricted to those sources where diseases are nonendemic to this Commonwealth and for any diseases designated by the department upon recommendation of the advisory committee.

(d)  Exemption from registration.--Dealers who are registered under section 4220 (relating to registration for artificial propagation) are exempt from licensure under this section for those species of fish. Compliance with subsection (c) is, however, required.

Cross References.  Section 4222 is referred to in section 4217 of this title.



Section 4223 - Prohibited propagation and penalties

§ 4223.  Prohibited propagation and penalties.

(a)  Prohibited propagation.--Except for hobby breeders, artificial propagation of any species of fish is limited to those who have registered under section 4220 (relating to registration for artificial propagation). Artificial propagation by anyone, whether or not registered, is limited to those species of fish approved under this chapter, approved by law or approved by regulation of the department.

(b)  Penalties.--Any person who sells, offers to sell or purchases fish with a market value or sale price of $50 or more in violation of section 4221(a)(1) (relating to activities under registration for artificial propagation) commits a misdemeanor of the third degree. Any other violation of this subchapter as well as a violation of section 4221(a)(1) where the market value or sale price is not shown or is less than $50 is a summary offense of the first degree as described in 30 Pa.C.S. § 923 (relating to classification of offenses and penalties).






Chapter 45 - Agricultural Commodities Marketing

Section 4501 - Short title of chapter

CHAPTER 45

AGRICULTURAL COMMODITIES MARKETING

Sec.

4501.  Short title of chapter.

4502.  Definitions.

4503.  Powers and duties of secretary.

4504.  Commodity marketing board.

4505.  Provisions of marketing programs.

4506.  Effecting marketing programs.

4507.  Terminating marketing programs.

4508.  Marketing program review and amendments.

4509.  Notice of issuance.

4510.  Collection of fees.

4511.  Rules and regulations for enforcement.

4512.  Advance deposits.

4513.  Severability.

Enactment.  Chapter 45 was added March 24, 1998, P.L.217, No.39, effective immediately.

Cross References.  Chapter 45 is referred to in sections 4501, 4502, 4503, 4504, 4505, 4506, 4507, 4510, 4511, 4512, 4513 of this title.

§ 4501.  Short title of chapter.

This chapter shall be known and may be cited as the Agricultural Commodities Marketing Act.



Section 4502 - Definitions

§ 4502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity."  Agricultural, aquacultural, horticultural, viticultural and dairy products, livestock and the products thereof, ranch-raised furbearing animals and the products thereof, the products of poultry and bee raising, forestry and forestry products and any and all products raised or produced on farms intended for human consumption and the processed or manufactured products thereof intended for human consumption, transported or intended to be transported in commerce.

"Commodity marketing board" or "board."  The persons who are appointed by the Secretary of Agriculture from among producers whose commodities are subject to an issued marketing program.

"Cooperative association."  Any cooperative marketing association of producers which the Secretary of Agriculture determines, after application by the cooperative association:

(1)  to be qualified under the provisions of the Cooperative Marketing Association Act (42 Stat. 388, 7 U.S.C. §§ 291 and 292) and organized as a cooperative agricultural association under the laws of this Commonwealth and any other state; and

(2)  to have full authority in the sale of affected agricultural commodity of its members and to be engaged in making collective sales of or marketing the commodity or its products for its members.

"Marketing contract."  A contract or agreement between a commodity marketing board and a person for the performance of services relating to advertising, marketing, promotion, research or other objectives in furtherance of a marketing program.

"Marketing program."  A program established pursuant to this chapter governing the collection of fees and administration of budgets to implement projects to benefit producers in this Commonwealth during any specified period or periods.

"Person."  An individual, firm, corporation, association or any other business unit.

"Producer."  A person engaged within this Commonwealth or a production area within this Commonwealth in the business of producing agricultural commodities or causing agricultural commodities to be produced.

"Sales agent."  Any person, including individuals, partnerships, corporations, cooperative associations and unincorporated cooperative associations, who purchases or handles or receives or sells or contracts to sell an affected agricultural commodity.



Section 4503 - Powers and duties of secretary

§ 4503.  Powers and duties of secretary.

(a)  Administration and enforcement of chapter.--Subject to the provisions contained in this chapter, the secretary shall administer and enforce the provisions of this chapter and shall have and shall exercise all administrative powers necessary to effectuate the purposes of this chapter, including the issuance of marketing programs, the appointment of members to commodity marketing boards as provided in section 4504 (relating to commodity marketing board) and the providing of personnel, staff, legal counsel and office facilities required for the administration and enforcement of marketing programs.

(b)  Grounds for public hearing.--Whenever the secretary has reason to believe that the issuance of a marketing program or amendments to an existing marketing program will tend to effectuate this chapter, the secretary shall, either upon his own motion or upon application of any producer or any organization of producers, give due notice of an opportunity for a public hearing upon a proposed marketing program or amendments to an existing marketing program.

(c)  Publication of notice of hearing.--Notice of any hearing called for this purpose shall be given by the secretary by publishing a notice of the hearing, for a period of not less than five consecutive publication days, in a daily newspaper of general circulation published in the capital of the Commonwealth and in any other newspaper or newspapers as the secretary may prescribe. No public hearing shall be held prior to 20 days after the last day of the period of publication.

(d)  Mailing to producers.--The secretary shall also mail a copy of the notice of a hearing and a copy of the proposed marketing program or proposed amendments to all producers whose names and addresses appear upon lists of such persons which shall be compiled in the department.

(e)  Specifics of notice.--The notice of hearing shall set forth the date and place of the hearing and the area covered by the proposed marketing program or the proposed amendments and a statement that the secretary will receive at the hearing, in addition to testimony and evidence as to the proposed marketing program, testimony and evidence as to other necessary and relevant matters, including rate of assessment, and with respect to the accuracy and sufficiency of lists on file with the secretary which show the names and addresses of producers and the quantities of agricultural commodities produced by the producers in the marketing season next preceding the hearing.

(f)  Hearing requirements.--The hearing shall be public, and all testimony shall be received under oath. A full and complete record of all proceedings at the hearings shall be made and maintained on file in the office of the secretary. At hearings the secretary shall receive, in addition to other necessary and relevant matters, testimony and evidence regarding the rate of assessment and testimony and evidence with respect to the accuracy and sufficiency of the lists on file with the secretary which show the names of the producers and the quantities of agricultural commodities produced by the producers in the marketing season next preceding the hearing.

(g)  Issuance of marketing program.--After notice and hearing, the secretary may issue a marketing program if the secretary finds and sets forth in the marketing program that the program will tend to effectuate the purposes of this chapter.



Section 4504 - Commodity marketing board

§ 4504.  Commodity marketing board.

(a)  Establishment of commodity marketing board.--

(1)  Each marketing program issued pursuant to this chapter shall provide for the establishment of a commodity marketing board, which shall have primary decision-making authority relative to marketing contracts and other projects in furtherance of the program. The number, representation, qualifications and terms of board members and the schedule of regular board meetings and procedure for calling special board meetings shall be established in the issued marketing program. No marketing program shall be issued to establish a commodity board of less than five members, one of whom shall be the secretary or the secretary's designee. The other board members shall be appointed by the secretary from among the agricultural producers whose commodities shall be subject to the marketing program. In making these appointments, the secretary shall consider nominations submitted by the producers. No decision by the board shall be effective unless, pursuant to regular or special meetings, a majority of board members were present and a majority of those present voted in support of the decision. All decisions rendered by the board shall be recorded in written minutes of the meeting, and the recorded minutes shall be made available to the secretary and to the producers whose commodities are subject to the marketing program.

(2)  If the secretary requires sales agents to collect producer charges under section 4510(b) (relating to collection of fees), an additional member shall be appointed to the board by the secretary. This member shall represent these sales agents who are subject to the marketing program collection agreement. In making the appointment, the secretary shall consider nominations by the sales agents.

(b)  Board members.--No member of a commodity marketing board shall receive a salary, but each shall be entitled to actual expenses incurred while engaged in performing the duties authorized by this chapter. Any marketing program established under this chapter may authorize a payment not to exceed $100 per day and expenses for each day in which a board member or subcommittee member is performing a duty necessary to the function of the board.

(c)  Powers and duties of board.--In administering the marketing program the board shall have the following powers and duties:

(1)  To determine all matters pertaining to the marketing program issued by the secretary.

(2)  To hire and employ personnel which the board deems necessary for the proper administration of the marketing program and to fix the compensation and terms of employment of personnel. The hiring, employment, compensation and terms of employment of personnel under this paragraph shall not be subject to the provisions of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(3)  To adopt written procedures for acquiring and disposing of property and, subject to these procedures, to acquire, own, use, hire, lease, operate and dispose of personal property, real property and interests in real property.

(4)  To make and enter into all contracts and agreements, in accordance with the provisions of the law, which the board deems necessary or incidental to the furtherance of the marketing program or performance of duties and powers under this chapter. Marketing contracts and the procedures and decisions related to contracts shall not be subject to competitive bidding requirements of any other statute or other requirements prescribed in The Administrative Code of 1929. The board shall adopt written procurement procedures for all marketing contracts. Procedures shall include:

(i)  The method or methods which the board may use to invite proposals for marketing contracts and the manner of notice to be given to prospective contracting parties.

(ii)  The minimum qualifications of a prospective contracting party necessary for consideration by the board in marketing contracts.

(iii)  The manner in which a contract offer is accepted and a marketing contract is awarded by the board. Notwithstanding any other requirement of this subsection, the board may make sole source procurements when there is only one source for the required service and may make emergency procurements when the board determines in writing that the procedure is necessary due to the urgency of the particular situation.

(5)  To receive, account for and disburse all moneys collected pursuant to the issued marketing program.

(6)  To prepare a budget for the administration, operating costs and expenses of the program.

(7)  To receive and report to the secretary complaints or violations of the marketing program and to assist and cooperate with the secretary in the enforcement thereof.

(8)  To establish committees or subcommittees to carry out assigned duties and functions and to designate board members and nonboard members to serve on such committees and subcommittees.

(9)  To collect and gather information and data relevant to the proper administration of the marketing program.

(10)  To charge fees and to assist the secretary in the imposition of fees and the collection of fees and revenues under this chapter.

(11)  To issue an annual report on the operation of the program.

(12)  To recommend amendments to the marketing program and amendments to this chapter and regulations issued under this chapter.

(d)  Limitation.--No financial obligation shall be incurred by any board beyond the extent to which money shall have been provided under the authority of this chapter. No obligation or liability of any type incurred by a board created pursuant to this chapter shall be an obligation or liability of the Commonwealth, and no board shall have the power to pledge the credit or taxing power of the Commonwealth nor to make its debts payable out of any moneys except those provided for by this chapter.

(e)  Dairy industry marketing program.--Any marketing program issued under this chapter specifically for the dairy industry shall provide for the establishment of a board of 21 members who shall include the secretary or his designee and 20 persons appointed by the secretary who are active in the production of milk, including, but not limited to, representatives of milk cooperatives and farming associations, producer-handlers of milk and independent dairy farmers. In addition to the powers and duties contained in subsection (c), the commodity marketing board of the dairy promotion program shall have the power to elect or appoint from the membership of the board a chairman, vice chairman, secretary and treasurer and to hold special meetings at the request of the chairman or upon request of one-third of the members of the board.

Cross References.  Section 4504 is referred to in section 4503 of this title.



Section 4505 - Provisions of marketing programs

§ 4505.  Provisions of marketing programs.

Subject to the legislative restrictions and limitations set forth in this chapter, any marketing program issued by the secretary pursuant to this chapter may contain any or all of the following provisions:

(1)  Provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for agricultural commodities grown or produced in this Commonwealth. Plans shall be directed toward increasing the sale of such commodities without reference to any particular firm's or individual's brand or trade name. No advertising or sales promotion program shall be issued by the secretary which shall make use of false or unwarranted claims on behalf of any product or disparage the quality, value, sale or use of any other agricultural commodity.

(2)  Provisions for the establishment of research programs designed to benefit producers or for agriculture in general.

(3)  Provisions establishing or providing authority for establishing an information and service program designed to acquaint producers and other interested persons with quality standards and quality improvements.

(4)  Provisions allowing the secretary and the commodity marketing board to cooperate with any other state or Federal agency or other organization whose activities may be deemed beneficial to the purpose of this chapter.

(5)  Provision may be made in the program to exempt or allow suitable adjustments or credits in connection with an agricultural commodity on which a mandatory checkoff for market development is required under the authority of any Federal law.



Section 4506 - Effecting marketing programs

§ 4506.  Effecting marketing programs.

(a)  Referendum required.--No marketing program or amendment thereto shall become effective unless and until the secretary determines by a referendum whether or not the affected producers assent to the proposed action.

(b)  Majority vote.--The secretary shall conduct the referendum among the affected producers, and the affected producers shall be deemed to have assented to the proposed program if, of those voting, a majority by number and a majority by volume assent to the proposed program.

(c)  Vote of cooperative association.--In determining whether a marketing program or an amendment to the marketing program has been approved by producers, the secretary shall consider the vote of a cooperative association as the votes of its members, providing the cooperative has first notified its members in writing at least 30 days in advance of its intention to cast a representative vote. The notice shall inform the producer of the right to cast a vote individually and shall include the following wording in boldface type: WARNING - IF YOU DO NOT EXERCISE YOUR RIGHT TO VOTE, YOUR COOPERATIVE HAS THE RIGHT TO VOTE FOR YOU. Each producer shall receive a ballot from the secretary. The ballot shall contain the following wording in boldface type: WARNING - IF YOU DO NOT EXERCISE YOUR RIGHT TO VOTE, YOUR COOPERATIVE HAS THE RIGHT TO VOTE FOR YOU. If the producer votes individually, the vote shall be deducted from the cooperative representative vote.

(d)  Procedure.--Any referendum required under this chapter shall be conducted in accordance with reasonable rules and regulations to be established and promulgated by the secretary.

(e)  Pennsylvania Dairy Products Promotion Program.--The secretary may establish without a referendum a Pennsylvania Dairy Products Promotion Program, provided that the program is financed by voluntary contributions credited against assessments payable to the National Dairy Promotion and Research Board pursuant to the Dairy and Tobacco Adjustment Act of 1983 (Public Law 98-180, 97 Stat. 1128). This program shall terminate, unless continued by referendum as provided in this section, not later than six months following the disapproval of the Federal Dairy Promotion Program by a majority of producers voting in a nationwide referendum. The establishment, termination, amendment and management of the Pennsylvania Dairy Products Promotion Program shall, except as provided in this subsection, be conducted pursuant to the provisions of this chapter.



Section 4507 - Terminating marketing programs

§ 4507.  Terminating marketing programs.

Subject to approval of the appropriate commodity marketing board, the secretary shall suspend or terminate any marketing program or any provisions of any marketing program whenever the secretary finds that the provisions or program does not tend to effectuate this chapter within the standards and subject to the limitations and restrictions imposed in this chapter. A suspension or termination shall not be effective until the expiration of the current marketing season. If the secretary finds that the termination of any marketing program is requested in writing by more than 33 1/3% of the affected producers who produce for market more than 50% of the volume of agricultural commodities produced within the designated production area for market, the secretary shall terminate or suspend for a specified period the marketing program or provisions thereof. The termination shall be effective only if announced on or before the date as may be specified in the program. If 10% of the producers in a commodity group of over 2,000 affected producers or 15% of the producers in a commodity group of less than 2,000 affected producers request in writing that a referendum be held on the question of terminating the program, the secretary must announce and conduct a referendum within a reasonable period of time, and, in any case, within one year of the request a marketing program shall be terminated if so voted by a majority of those voting.



Section 4508 - Marketing program review and amendments

§ 4508.  Marketing program review and amendments.

(a)  Review.--Every five years the secretary shall call a referendum of affected producers within each agricultural commodity group for which a marketing program exists to determine whether or not a majority of those voting still desire a marketing program.

(b)  Referendum on amendments.--The secretary shall call for a referendum on amendments to a marketing program within a reasonable period of time, upon the request of the advisory board or with written request of 10% of the producers in a commodity group of over 2,000 affected producers or 15% of the producers in a commodity group of less than 2,000 affected producers. In voting on an amendment to the marketing program, the vote shall be only on the amendment and shall not terminate the program.



Section 4509 - Notice of issuance

§ 4509.  Notice of issuance.

Upon the issuance of any marketing program or any suspension, amendment or termination thereof, a notice shall be published in a newspaper of general circulation published in the capital of the Commonwealth and in such other newspapers as the secretary may prescribe. No program or any suspension, amendment or termination thereof shall become effective until the termination of a period of 20 days from the date of the publication. It shall also be the duty of the secretary to mail a copy of the notice of the issuance to all producers directly affected by the terms of the program, suspension, amendment or termination whose names and addresses may be on file in the office of the secretary and to every person who files in the office of the secretary a written request for notice.



Section 4510 - Collection of fees

§ 4510.  Collection of fees.

(a)  General rule.--Any marketing program issued pursuant to this chapter shall provide for the collection of fees to defray the necessary expenses incurred in the formation, issuance, administration and enforcement of the marketing program and shall include the amount, time, method and condition of payment. Fees to be charged shall not be in excess of that which will generate revenues of 5% of the gross market value of production and marketing of the commodity subject to the marketing program. Each and every producer affected by any marketing program issued under this chapter shall pay to the secretary at the time and in the manner as prescribed by the program as adopted the charges provided by this subsection.

(b)  Collection by sales agents.--For the convenience of making collections of any producer charges established pursuant to this section, the secretary shall have the authority and may, by regulation, upon the request of a commodity marketing board, require sales agents to collect producer charges upon the sale of the agricultural commodity.

(c)  Appropriation.--Any money collected by the secretary under this chapter is hereby specifically appropriated to the department for the administration of the marketing programs for which they were collected. When a marketing program is discontinued, the surplus money shall be made available for the administration of this chapter or of future marketing programs involving the same commodity.

(d)  Auditing standards.--Each board shall adopt and publish a set of auditing standards, consistent with generally accepted auditing standards, against which the moneys it collects pursuant to this chapter and expends in accordance with the terms of this chapter can be audited. Each board shall engage an outside auditing firm to conduct annually an audit of its collections and expenditures. An audit under Federal law or regulation may be accepted by the board as long as it meets the minimum standards established under this section.

Cross References.  Section 4510 is referred to in section 4504 of this title.



Section 4511 - Rules and regulations for enforcement

§ 4511.  Rules and regulations for enforcement.

The secretary shall, with the advice of the commodity marketing board, make and promulgate rules and regulations as may be necessary to effectuate this chapter and to enforce the provisions of any marketing program, all of which shall have the force and effect of law. The secretary may institute an action at law or in equity and may establish penalties as may appear necessary to enforce compliance with this chapter or any rule or regulation or marketing program committed to the secretary's administration in addition to any other remedy under this chapter.



Section 4512 - Advance deposits

§ 4512.  Advance deposits.

Prior to the issuance of any marketing program, the secretary may require the applicant therefor to deposit an amount as the secretary may deem necessary to defray the expense of preparing and making the marketing program effective. Funds shall be received, deposited and disbursed by the secretary in accordance with the provisions of handling funds in this chapter. The secretary may reimburse the applicant in the amount of the deposit from any funds received through the adopting of a marketing program pursuant to this chapter.



Section 4513 - Severability

§ 4513.  Severability.

The provisions of this chapter are severable. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.






Chapter 46 - Pennsylvania Preferred® Trademark

Section 4601 - Short title of chapter

CHAPTER 46

PENNSYLVANIA PREFERRED® TRADEMARK

Sec.

4601.  Short title of chapter.

4602.  Definitions.

4603.  Pennsylvania Preferred® trademark.

4604.  Licensee qualification.

4605.  Duties and authority of department.

4606.  Trademark license agreement, application and licensure process.

4607.  Costs.

4608.  Pennsylvania Preferred® Trademark Licensing Fund.

4609.  Civil penalties.

4610.  Injunctive relief.

4611.  Rules and regulations.

Enactment.  Chapter 46 was added October 5, 2011, P.L.313, No.78, effective in 60 days.

Cross References.  Chapter 46 is referred to in sections 4601, 4602, 4604, 4605, 4606, 4608, 4609, 4610, 4611 of this title.

§ 4601.  Short title of chapter.

This chapter shall be known and may be cited as the Pennsylvania Preferred Act.



Section 4602 - Definitions

§ 4602.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity."  Any of the following:

(1)  Agricultural, apicultural, aquacultural, horticultural, floricultural, silvicultural, viticultural and dairy products.

(2)  Livestock and the products thereof.

(3)  Ranch-raised furbearing animals and the products thereof.

(4)  Poultry and the products of poultry.

(5)  Products commonly raised or produced on farms which are:

(i)  intended for human consumption; or

(ii)  transported or intended to be transported in commerce.

(6)  Processed or manufactured products of products commonly raised or produced on farms which are:

(i)  intended for human consumption; or

(ii)  transported or intended to be transported in commerce.

"Department."  The Department of Agriculture of the Commonwealth.

"FDA."  The Food and Drug Administration of the Department of Health and Human Services of the United States.

"Licensee."  A qualified entity that is subject to a current Pennsylvania Preferred® trademark license agreement with the department.

"Pennsylvania Preferred® trademark."  One or more trademarks that consist of the phrase "Pennsylvania Preferred" or "PA Preferred," and that may include specific graphic designs or artwork as part of the trademark registration.

"Person."  An individual, partnership, corporation, association or any other legal entity.

"Qualified entity."  A person that produces, processes, prepares, sells, offers for sale, markets, promotes or is involved with any aspect of production, processing, preparation, promotion, marketing, sale or offering for sale of Pennsylvania-produced agricultural commodities.

"USDA."  The United States Department of Agriculture.



Section 4603 - Pennsylvania Preferred® trademark

§ 4603.  Pennsylvania Preferred® trademark.

The department shall take all actions necessary and appropriate to acquire, create, establish, register, maintain, license, promote and protect a Pennsylvania Preferred® trademark for use on or in connection with the sale, marketing or promotion of a Pennsylvania-produced agricultural commodity.



Section 4604 - Licensee qualification

§ 4604.  Licensee qualification.

A qualified entity shall meet at least one of the following requirements to become a licensee:

(1)  Be a person that produces an agricultural commodity:

(i)  that is entirely harvested from a Pennsylvania location or is grown at a Pennsylvania location for at least 75% of the commodity's production cycle; and

(ii)  that, if inspected by the department, the USDA, the FDA or an independent certifying agency approved by the department, is approved by the inspecting authority as meeting all applicable quality, sanitation, safety and labeling standards of that inspecting authority.

(2)  Be a person that processes an agricultural commodity:

(i)  in whole or in part at a facility which is located within this Commonwealth; and

(ii)  in whole or in part at a facility, which, if the agricultural commodity is intended for human consumption, is in compliance with Subchapter B of Chapter 57 (relating to food safety) and all applicable Federal and State food quality, sanitation, safety and labeling standards regulations; and

(iii)  the use of which, to the maximum extent possible given production season restrictions or market availability, is a Pennsylvania-produced agricultural commodity.

(3)  Be a person that promotes or markets an agricultural commodity from a person that meets the provisions of paragraph (1) or (2).

(4)  Be a public eating and drinking place licensed under and in compliance with Subchapter A of Chapter 57 (relating to retail food facility safety) or under the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law, which offers a menu item that includes an agricultural commodity from a person that meets the provisions of paragraph (1) or (2).

(5)  Be a person approved by the department to use and promote the use of the Pennsylvania Preferred® trademark to constituencies in furthering the purposes of this chapter.



Section 4605 - Duties and authority of department

§ 4605.  Duties and authority of department.

(a)  Department authority to enter into trademark license agreements.--

(1)  The department may enter into a trademark license agreement with a qualified entity.

(2)  The department shall establish the terms and conditions under which a person may be licensed to use the Pennsylvania Preferred® trademark. Terms and conditions shall require a licensee to produce, process, promote or market an agricultural commodity in a manner acceptable to the department which protects the reputation of the Pennsylvania Preferred® trademark.

(3)  The department may periodically review a licensing agreement to determine if the terms are being met.

(b)  Cooperative activities.--The department may engage in cooperative activities to implement and advance the purposes of this chapter.



Section 4606 - Trademark license agreement, application and licensure process

§ 4606.  Trademark license agreement, application and licensure process.

(a)  General rule.--

(1)  A qualified entity may apply to be licensed to use the Pennsylvania Preferred® trademark.

(2)  An application shall be on a form prepared by the department and shall require identification information and other information the department deems necessary to determine if an applicant is a qualified entity.

(3)  The application form shall be provided by the department upon request.

(4)  The department shall have the discretion to determine whether a person is a qualified entity for purposes of this chapter.

(5)  If the department determines that an applicant is a qualified entity, it shall offer that qualified entity a trademark license agreement.

(6)  A trademark license agreement under this chapter shall be effective for one year from the date upon which an agreement is executed and may be renewed. An agreement shall contain provisions allowing for the termination of the license agreement by the department or a licensee upon 60 days' advance written notice to the other party.

(b)  Preexisting trademark license agreements.--A trademark license agreement that is in effect prior to the effective date of this section and that authorizes the use of a Pennsylvania Preferred® trademark shall remain in effect until it is terminated or until the end of the current contract year, whichever occurs first.



Section 4607 - Costs

§ 4607.  Costs.

Reimbursement of costs are as follows:

(1)  The department may charge a licensee for costs incurred by the department in connection with that licensee's participation in any activity, trade show, exhibition or other promotional event conducted or facilitated by the department. A charge shall reasonably reflect the costs incurred by the department in facilitating the licensee's participation and may include such costs as proportional shares of event registration fees, equipment rental fees, display area rental fees and related costs.

(2)  The department may charge a licensee for costs of Pennsylvania Preferred® promotional materials provided by the department at the request of the licensee.

Cross References.  Section 4607 is referred to in section 4608 of this title.



Section 4608 - Pennsylvania Preferred® Trademark Licensing Fund

§ 4608.  Pennsylvania Preferred® Trademark Licensing Fund.

(a)  Establishment.--There is established in the State Treasury a special fund which shall be an interest-bearing restricted revenue account to be known as the Pennsylvania Preferred® Trademark Licensing Fund. The following money shall be deposited into the fund:

(1)  Money as is appropriated, given, granted or donated for the purpose established under this chapter by the Federal Government, the Commonwealth or any other government or private agency or person.

(2)  Funds derived from the costs established under section 4607 (relating to costs).

(3)  Funds derived from civil penalties collected by the department under section 4609 (relating to civil penalties).

(b)  Appropriation.--Money in the fund is appropriated on a continuing basis to the department for the purpose of administering this chapter. All interest and earnings received from investment or deposit of the money in the fund shall be paid into the account for the purpose authorized by this section. Any unexpended money and any interest or earnings on the money in the fund may not be transferred or revert to the General Fund, but shall remain in the account to be used by the department for the purpose specified under this section.

(c)  Use.--Money deposited in the fund shall be used as follows:

(1)  To promote the licensure and use of the Pennsylvania Preferred® trademark with respect to Pennsylvania-produced agricultural commodities.

(2)  To promote the Pennsylvania Preferred® trademark as an identification of origin and quality.

(3)  To promote Pennsylvania-produced agricultural commodities with respect to which the Pennsylvania Preferred® trademark is licensed.

(4)  To pay costs associated with monitoring the use of the Pennsylvania Preferred® trademark, prohibiting the unlawful or unauthorized use of the trademark and enforcing rights in the trademark.

(5)  To otherwise fund the department's costs in administering and enforcing this chapter.



Section 4609 - Civil penalties

§ 4609.  Civil penalties.

In addition to any other remedy available at law or in equity for a violation of a provision of this chapter or a trademark license agreement established under this chapter, the department may assess a civil penalty upon the person responsible for the violation. The civil penalty assessed shall not exceed $10,000 and shall be payable to the Commonwealth and collectible in any manner provided under law for the collection of debt.

Cross References.  Section 4609 is referred to in sections 4608, 4610 of this title.



Section 4610 - Injunctive relief

§ 4610.  Injunctive relief.

In addition to any other remedies provided for under this chapter, the Attorney General, at the request of the department, may initiate, in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business, an action in equity for an injunction to restrain violations of this chapter or a trademark license agreement. In the proceeding, the court shall, upon motion of the Commonwealth, issue a preliminary injunction if it finds that the defendant is engaging in unlawful conduct under this chapter or is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with the proceedings. In addition to an injunction, the court, in equity proceedings, may levy civil penalties as provided under section 4609 (relating to civil penalties).



Section 4611 - Rules and regulations

§ 4611.  Rules and regulations.

The department shall promulgate rules and regulations necessary to promote the efficient, uniform and Statewide administration of this chapter. For two years from the effective date of this section, the department shall have the power and authority to promulgate, adopt and use guidelines to implement the provisions of this chapter. The guidelines shall be published in the Pennsylvania Bulletin but shall not be subject to review under section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act. All guidelines shall expire no later than December 31, 2013, and shall be replaced by regulations which shall have been promulgated, adopted and published as provided under law.






Chapter 47 - Crop Insurance

Section 4701 - Short title of chapter

CHAPTER 47

CROP INSURANCE

Sec.

4701.  Short title of chapter.

4702.  Purpose of chapter.

4703.  Definitions.

4704.  Establishment of program.

4705.  Powers and duties of department.

4706.  Crop insurance financial assistance.

4707.  Funding.

4708.  Report.

Enactment.  Chapter 47 was added November 30, 2004, P.L.1658, No.208, effective in 60 days.

Cross References.  Chapter 47 is referred to in sections 4701, 4702, 4703, 4707, 4708 of this title.

§ 4701.  Short title of chapter.

This chapter shall be known and may be cited as the Crop Insurance Act.



Section 4702 - Purpose of chapter

§ 4702.  Purpose of chapter.

The purpose of this chapter is to establish a program within the department to encourage producers of agricultural commodities to purchase Federal crop insurance and adopt risk management practices and to provide crop insurance financial assistance, subject to the availability of funding, to eligible producers for crop insurance premium costs.



Section 4703 - Definitions

§ 4703.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity."  Any of the following, transported or intended to be transported in commerce:

(1)  Agricultural, aquacultural, horticultural, floricultural, viticultural or dairy products.

(2)  Agricultural crops.

(3)  Livestock and products of livestock.

(4)  Poultry and products of poultry.

(5)  Ranch-raised furbearing animals and the products of ranch-raised furbearing animals.

(6)  The products of bee raising.

(7)  Forestry and forestry products.

(8)  Any products raised or produced on farms intended for on farm or human consumption and the processed or manufactured products of such products intended for human consumption.

"Eligible producer."  A producer who has applied for and has received Federal crop insurance for the crop year for which crop insurance financial assistance is sought.

"Producer."  Any person engaged within this Commonwealth in the business of producing an agricultural commodity or causing agricultural commodities to be produced.



Section 4704 - Establishment of program

§ 4704.  Establishment of program.

The department shall establish a program to educate producers on the benefits of Federal crop insurance and risk management practices. The program shall promote the purchase of Federal crop insurance and may provide financial assistance to eligible producers to partially offset Federal crop insurance premiums. The provision of financial assistance shall be subject to the availability of funding.



Section 4705 - Powers and duties of department

§ 4705.  Powers and duties of department.

(a)  Administration of chapter.--Subject to the conditions contained in this chapter, the department shall administer this chapter and shall exercise all administrative powers necessary to effectuate the purposes of this chapter, including, but not limited to, drafting and entering into agreements necessary to implement this chapter, establishing eligibility criteria for crop insurance financial assistance and developing an application and application procedure for crop insurance financial assistance, including time frames for the submission, review and approval of applications.

(b)  Drafting and entering agreements.--The department is authorized to draft and enter into agreements with Federal agencies, other Commonwealth agencies and private entities as necessary to implement this chapter.

(c)  Regulations.--The department is authorized to promulgate any regulations that may be necessary to implement this chapter.



Section 4706 - Crop insurance financial assistance

§ 4706.  Crop insurance financial assistance.

The department may provide crop insurance financial assistance to eligible producers for Federal crop insurance in an amount up to 10% of the cost of the insurance premiums in years in which funds are appropriated or made available to the department. If sufficient funds are not available to provide for up to 10% of the cost of the insurance premiums, the department shall prorate the available funds among all the producers of agricultural commodities who applied for and received Federal crop insurance for that crop year.



Section 4707 - Funding

§ 4707.  Funding.

The department is authorized to use funds specifically appropriated by the General Assembly for the purposes of this chapter and any funds, contributions or payments which may be made available to the department by another State agency, the Federal Government or any public or private source for the purpose of implementing this chapter.



Section 4708 - Report

§ 4708.  Report.

The department shall submit annually to the chairman and minority chairman of the Agriculture and Rural Affairs Committee of the Senate and the chairman and minority chairman of the Agriculture and Rural Affairs Committee of the House of Representatives a report that provides details of the department's expenditures, including administrative expenditures, under this chapter.






Chapter 51 - Commercial Feed

Section 5101 - Short title of chapter

PART VII

QUALITY AND LABELING

Chapter

51.  Commercial Feed

57.  Food Protection

59.  Organic Foods (Repealed)

61.  Maple Products (Repealed)
65.  Food Employee Certification

67.  Fertilizer

69.  Soil and Plant Amendment

71.  Seed

Enactment.  Part VII was added December 12, 1994, P.L.903, No.131, effective in 60 days.

CHAPTER 51

COMMERCIAL FEED

Sec.

5101.  Short title of chapter.

5102.  Definitions.

5103.  Licensing.

5104.  Labeling.

5105.  Inspection fees.

5106.  Adulteration.

5107.  Misbranding.

5108.  Inspection, sampling and analysis.

5109.  Rules and regulations.

5110.  Detained commercial feeds.

5111.  Criminal penalties.

5112.  Civil penalties.

5113.  Civil remedy.

5114.  Publications.

5115.  Disposition of funds.

Enactment.  Chapter 51 was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Cross References.  Chapter 51 is referred to in sections 5101, 5102, 5103, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5115 of this title.

§ 5101.  Short title of chapter.

This chapter shall be known and may be cited as the Commercial Feed Act.



Section 5102 - Definitions

§ 5102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Brand name."  Any word, name, symbol or device or any combination thereof identifying the commercial feed of a distributor and distinguishing it from that of others.

"Commercial feed."  All materials distributed or intended to be distributed for use as feed or for mixing in feed. The term does not include unmixed whole seeds and physically altered entire unmixed seeds when the seeds are not adulterated within the meaning of section 5106 (relating to adulteration). The department by regulation may exempt from this definition or specific provisions of this chapter specific commodities, individual chemical compounds or substances when the commodities, compounds or substances are not mixed with other materials and are not adulterated within the meaning of section 5106.

"Contract feed."  Commercial feed provided to a contract feeder.

"Contract feeder."  A person who as an independent contractor feeds commercial feed to animals pursuant to a contract whereby the commercial feed is supplied, furnished or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product.

"Customer-formula feed."  Commercial feed consisting of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

"Distribute."  To offer for sale, sell or barter commercial feed or customer-formula feeds or to supply, furnish or otherwise provide commercial feed or customer-formula feed to a contract feeder.

"Distributor."  Any person who distributes commercial feed or customer-formula feed.

"Drug."  Any article intended for use in the prevention, diagnosis, cure, mitigation or treatment of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

"Exempted material."  Any commodity, individual chemical compound or substance specifically exempted from the definition of commercial feed.

"Facility."  Each separate mill or plant, fixed or mobile, or distributor of commercial feed or customer-formula feed.

"Feed ingredient."  Each of the constituent materials making up a commercial feed.

"Guarantor."  The person, including a manufacturer or distributor, whose name appears on the label of commercial feed.

"Label."  A display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed or customer-formula feed is distributed.

"Labeling."  All labels and other written, printed or graphic matter:

(1)  appearing upon a commercial feed or any of its containers or wrappers; or

(2)  used in promoting the distribution of commercial feed.

"Manufacture."  To grind, mix, blend, repackage or further process a commercial feed for distribution.

"Mineral feed."  A substance or mixture of substances designed or intended to supply primarily mineral elements or inorganic nutrients.

"Official sample."  Any sample of feed taken by the department in accordance with section 5108 (relating to inspection, sampling and analysis).

"Percentage."  Percentage by weight.

"Pet."  Any domesticated animal normally maintained in or near the household of the owner thereof.

"Pet food."  Any commercial feed prepared and distributed for consumption by pets.

"Portable grinding mill."  An apparatus or machine, so constructed as to be moved from place to place and not located in a permanent place, used and employed as a food or feed grinder or mill to manufacture commercial feed.

"Product name."  The name of the commercial feed which identifies it as to kind, class or specific use.

"Repackage."  To change the container, wrapper or labeling of any commercial feed package to further its distribution from the original place of manufacture.

"Sale."  Includes exchange.

"Ton."  A net weight of 2,000 pounds avoirdupois.



Section 5103 - Licensing

§ 5103.  Licensing.

(a)  General rule.--Every person engaged in the manufacture of commercial feed or customer-formula feed to be distributed in this Commonwealth and each guarantor of the feed shall, on January 1 of each year or prior to manufacture or distribution of the feed, obtain a license for each manufacturing facility located in this Commonwealth and for each guarantor by completing a form furnished by the department and paying a $25 application fee. Upon approval by the department, a copy of the license shall be furnished to the applicant and, in the case of manufacturers, displayed in the facility. The department may require an applicant for a license or a current licensee to submit any labeling the applicant is using or intends to use for commercial feed.

(b)  Denial of license.--The department may refuse the license of any person not in compliance with the provisions of this chapter or cancel the license of any person found not in compliance with any provision of this chapter. A license may not be refused or canceled until the applicant or licensee has been given an opportunity to be heard before the department.

Cross References.  Section 5103 is referred to in section 4114 of this title.



Section 5104 - Labeling

§ 5104.  Labeling.

(a)  Commercial feed labeling.--Any commercial feed distributed in this Commonwealth shall be accompanied by a legible label bearing the following information:

(1)  The net weight.

(2)  The product name and brand name, if any, under which the commercial feed is distributed.

(3)  The guaranteed analysis stated in such terms as the secretary by regulation determines is required to advise the user of the composition of the feed to support the claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods from generally recognized sources such as the methods published by the Association of Official Analytical Chemists.

(4)  The common or usual name of each ingredient used in the manufacture of the commercial feed. The department may by regulation permit the use of a collective term for a group of ingredients which perform a similar function or it may exempt such commercial feeds or any group thereof from this requirement of an ingredient statement if it finds that such statement is not required in the interest of consumers.

(5)  The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

(6)  Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the department may require by regulation as necessary for their safe and effective use.

(7)  Such warning or caution statements as the department by regulation determines are necessary for the safe and effective use of the commercial feed.

(b)  Customer-formula feed labeling.--Customer-formula feed shall be accompanied by a label, invoice, delivery slip or other shipping document bearing the following information:

(1)  The name and address of the manufacturer.

(2)  The name and address of the purchaser.

(3)  The date of delivery.

(4)  The product name and brand name, if any, the net weight of each commercial feed used in the mixture and the net weight of each other ingredient used.

(5)  Adequate directions for use of all customer-formula feeds containing drugs and for such other feeds as the department may require by regulation as necessary for their safe and effective use.

(6)  Warning or caution statements as the department by regulation determines are necessary for the safe and effective use of the customer-formula feed.

Cross References.  Section 5104 is referred to in section 5107 of this title.



Section 5105 - Inspection fees

§ 5105.  Inspection fees.

(a)  Imposition.--There shall be paid to the department for all commercial feeds distributed in this Commonwealth an inspection fee at the rate of 10¢ per ton annually. Customer-formula feeds and contract feeds are exempted if the inspection fee is paid on the commercial feeds which are used as ingredients therein. Commercial feeds which are distributed to manufacturers and used as ingredients in the manufacture of commercial feeds other than customer-formula feeds and contract feeds are exempted from the inspection fee, but in no case shall the inspection fee paid annually amount to less than $25. The department, having determined after a public hearing following notice to the licensees that moneys derived from the license and inspection fees are either greater or less than that required to administer this chapter, may by regulation reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter, but the inspection fee shall not be changed by more than 2¢ in one year, and the inspection fee shall not exceed 20¢ per ton.

(b)  Annual statement and records.--Except as otherwise provided, every guarantor who distributes commercial feed in this Commonwealth shall:

(1)  File not later than February 15 of each year an annual statement, under oath, setting forth the number of net tons of commercial feeds distributed in this Commonwealth during the preceding calendar year. Upon filing the statement, the guarantor shall pay the inspection fee at the rate stated in subsection (a) or at the rate established by the department by regulation promulgated under subsection (a). When more than one guarantor is involved in the distribution of commercial feed, the guarantor who distributed the feed last is responsible for reporting the tonnage and paying the inspection fee unless the report and payment have been made by a prior guarantor of the feed or feed ingredient. Inspection fees which are due and owing and have not been remitted to the Commonwealth by the due date shall have a penalty fee of 10% or a minimum of $25 added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the Commonwealth from taking other actions as provided in this chapter.

(2)  Keep such records as may be necessary or required by the department to indicate accurately the tonnage of commercial feeds distributed in this Commonwealth. The department may examine these records to verify statements of tonnage.

(c)  Cancellation of license.--Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided in this section shall constitute sufficient cause for the cancellation of the license.



Section 5106 - Adulteration

§ 5106.  Adulteration.

No person shall distribute adulterated feed. A commercial feed, customer-formula feed or exempted material shall be deemed to be adulterated if it meets any of the following criteria:

(1)  It bears or contains any poisonous or deleterious substance which may render it injurious to the health of humans or animals. If the substance is not an added substance, the commercial feed shall not be considered adulterated under this paragraph if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health.

(2)  It bears or contains any added poisonous, added deleterious or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040, 21 U.S.C. § 301 et seq.) other than a pesticide chemical in or on a raw agricultural commodity or a food additive.

(3)  It is, bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act.

(4)  It is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act. Where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the Federal Food, Drug, and Cosmetic Act and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide chemical remaining in or on the processed feed shall not be deemed unsafe if the residue has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity. If the feeding of the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act, it shall be deemed adulterated.

(5)  It is, bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act.

(6)  It is, bears or contains any new animal drug which is unsafe within the meaning of section 512 of the Federal Food, Drug, and Cosmetic Act.

(7)  Any valuable constituent has been, in whole or in part, omitted or abstracted therefrom or any less valuable substance substituted therefor.

(8)  Its composition or quality falls below or differs from that which it is purported or represented to possess by its labeling.

(9)  It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing or packaging do not conform to current good manufacturing practice regulations promulgated by the department to assure that the drug meets the requirements of this chapter as to safety, identity and strength, quality and purity characteristics which the drug purports or is represented to possess. In promulgating these regulations, the department shall adopt the current good manufacturing practice regulations for Type A medicated articles and Type B and Type C medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act unless it determines that they are not appropriate to the conditions which exist in this Commonwealth.

(10)  It contains viable weed seeds in amounts exceeding the limits which the department establishes by regulation.

Cross References.  Section 5106 is referred to in section 5102 of this title.



Section 5107 - Misbranding

§ 5107.  Misbranding.

No person shall distribute misbranded feed. A commercial feed or customer-formula feed shall be deemed to be misbranded if it meets any of the following criteria:

(1)  Its labeling is false or misleading in any particular.

(2)  It is distributed under the name of another feed.

(3)  It is not labeled as required in section 5104 (relating to labeling) and in regulations prescribed under this chapter.

(4)  It purports to be or is represented as a feed ingredient or it purports to contain or is represented as containing a feed ingredient unless the feed ingredient conforms to the definition of identity, if any, prescribed by regulation of the department. In adopting such regulation, the department shall give due regard to commonly accepted definitions such as those issued by the Association of American Feed Control Officials.

(5)  Any word, statement or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



Section 5108 - Inspection, sampling and analysis

§ 5108.  Inspection, sampling and analysis.

(a)  Inspection.--For purposes of enforcement of this chapter, the department may inspect during business hours any facility, warehouse or establishment in which commercial feeds are manufactured, processed, packed or held for distribution. It may also enter and inspect any vehicle being used to transport or hold feeds. The inspector shall give written notice to the owner or person in charge of the facility, warehouse, establishment or vehicle prior to inspection. The inspection may include the verification of only those records and production and control procedures as may be necessary to determine compliance with this chapter. A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified. If the employee making the inspection of a factory, warehouse or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises the employee shall give to the owner, operators or agent in charge a receipt describing the samples obtained.

(b)  Warrant.--If the owner of any factory, warehouse or establishment described in subsection (a) or his agent refuses to permit the department to inspect in accordance with subsection (a), the department may obtain from any court of competent jurisdiction a warrant directing the owner or his agent to submit the premises described in the warrant to inspection.

(c)  Samples and records.--For the purpose of the enforcement of this chapter, the department may enter upon any public or private premises, including any vehicle of transport, during business hours to have access to and to obtain samples, including exempted materials and labeling for commercial feeds, and to examine and copy records relating to the manufacture and distribution of commercial feeds and exempted materials.

(d)  Sampling and analysis methods.--Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists or in accordance with other generally recognized methods.

(e)  Disposition of official samples.--In determining for administrative purposes whether a commercial feed is deficient in any component, the department shall be guided solely by the official sample obtained and analyzed as provided for in subsection (d). The result of analyses of official samples shall be forwarded by the department to the guarantor. Upon request, the department shall furnish to the guarantor a portion of the sample concerned. The request must be made within 30 days from the date of the official report.

Cross References.  Section 5108 is referred to in section 5102 of this title.



Section 5109 - Rules and regulations

§ 5109.  Rules and regulations.

The department is charged with the enforcement of this chapter and after due publicity and due public hearing may promulgate and adopt such reasonable rules and regulations as may be necessary in order to secure the efficient administration of this chapter. Publicity concerning the public hearing shall be reasonably calculated to give interested parties adequate notice and adequate opportunity to be heard.



Section 5110 - Detained commercial feeds

§ 5110.  Detained commercial feeds.

(a)  "Withdrawal from distribution" orders.--When the department has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or of any of the prescribed regulations under this chapter, it may issue and enforce a written or printed "withdrawal from distribution" order warning the distributor not to dispose of the lot of feed in any manner until written permission is given by the department or a court of competent jurisdiction. The department shall release the lot of commercial feed so withdrawn when the provisions and regulations have been complied with. If compliance is not obtained within 30 days, the department may begin or upon request of the distributor shall begin proceedings for condemnation.

(b)  Condemnation and confiscation.--Any lot of commercial feed not in compliance with the provisions and regulations shall be subject to seizure on complaint of the department to a court of competent jurisdiction in the area in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of this Commonwealth. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.



Section 5111 - Criminal penalties

§ 5111.  Criminal penalties.

(a)  Conviction.--Any person who violates any of the provisions of this chapter or the rules and regulations issued thereunder or who impedes, obstructs, hinders or otherwise prevents or attempts to prevent the department in performance of its duty in connection with the provisions of this chapter commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 nor more than $100 for the first violation and not less than $500 nor more than $1,000 for a subsequent violation in any one year. In all prosecutions under this chapter involving the composition of a lot of commercial feed, a certified copy of the official analysis signed by the secretary shall be accepted as prima facie evidence of the composition.

(b)  Minor violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of minor violations of the chapter when it believes that the public interest will be best served by a suitable notice of warning in writing.

(c)  District attorney.--It is the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the department reports a violation for such prosecution, an opportunity shall be given the person to present his view to the department.

(d)  Trade secrets.--Any person who uses to his own advantage or reveals to anyone other than the department or to the courts when relevant in any judicial proceeding any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to imprisonment for not less than one year, or both. This prohibition shall not be deemed as prohibiting the department from exchanging information of a regulatory nature with duly appointed officials of the Federal Government or of other states who are similarly prohibited by law from revealing this information.



Section 5112 - Civil penalties

§ 5112.  Civil penalties.

In addition to any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty upon a person for a violation of this chapter. The department shall give notice to the person and shall provide an opportunity for a hearing. The hearing shall be conducted in accordance with Title 2 (relating to administrative law and procedure). The civil penalty assessed shall not exceed $2,500. The civil penalty shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt. If any person liable to pay a civil penalty neglects or refuses to pay it after demand, the amount of the civil penalty, together with interest and any other costs that may accrue, shall be a lien in favor of the Commonwealth upon the real and personal property of the person after the lien has been entered and docketed of record by the prothonotary of the county where the property is situated. It is the duty of each prothonotary, upon receipt of the certified copy of the lien, to enter and docket the lien in the records of his office and to index the lien as judgments are indexed without requiring the payment of costs as a condition precedent to entry.



Section 5113 - Civil remedy

§ 5113.  Civil remedy.

In addition to any other remedies provided for in this chapter, the Attorney General, at the request of the secretary, may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business an action in equity for an injunction to restrain any and all violations of this chapter or the regulations promulgated under this chapter or any order issued pursuant to this chapter from which no timely appeal has been taken or which has been sustained on appeal. In any such proceeding, the court shall upon motion of the Commonwealth issue a preliminary injunction if it finds that the defendant is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with these proceedings. In addition to an injunction, the court may levy civil penalties as provided by this chapter.



Section 5114 - Publications

§ 5114.  Publications.

The department shall publish at least annually, in such form as it deems proper, information concerning the sales of commercial feeds, together with such data on their production and use as it may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold in this Commonwealth as compared with the analyses guaranteed on the label. The information concerning production and use of commercial feeds shall not disclose the operations of any person.



Section 5115 - Disposition of funds

§ 5115.  Disposition of funds.

Moneys received from license fees, inspection fees, fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture for administering the provisions of this chapter.






Chapter 57 - Food Protection

Section 5701 - Short title of chapter

CHAPTER 57

FOOD PROTECTION

Subchapter

A.  Retail Food Facility Safety

B.  Food Safety

Enactment.  Unless otherwise noted, Chapter 57 was added December 12, 1994, P.L.903, No.131, effective in 60 days.

Special Provisions in Appendix.  See section 7 of Act 106 of 2010 in the appendix to this title for special provisions relating to continuation of prior rules, regulations and standards.

SUBCHAPTER A

RETAIL FOOD FACILITY SAFETY

Sec.

5701.  Short title of subchapter.

5702.  Definitions.

5703.  License required.

5704.  Inspection, sampling and analysis.

5705.  (Reserved).

5706.  (Reserved).

5707.  Powers of department.

5708.  Infectious persons.

5709.  Linens, equipment and utensils.

5710.  Retail food facility and employee cleanliness.

5711.  Toilets, sinks and drains.

5712.  Applicability.

5713.  School cafeterias and organized camps.

5714.  Penalties.

Enactment.  Subchapter A was added November 23, 2010, P.L.1039, No.106, effective in 60 days.

Cross References.  Subchapter A is referred to in sections 4604, 5702, 5703, 5704, 5707, 5712, 5714, 5733, 5737, 6503, 6504, 6508 of this title.

§ 5701.  Short title of subchapter.

This subchapter shall be known and may be cited as the Retail Food Facility Safety Act.



Section 5702 - Definitions

§ 5702.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bed and breakfast homestead or inn."  A private residence which contains ten or fewer bedrooms used for providing overnight accommodations to the public and in which breakfast is the only meal served and is included in the charge for the room.

"Employee."  The license holder, person in charge, person having supervisory or management duties, person on the payroll, family member, volunteer, person performing work under contractual agreement or other person working in a retail food facility.

"Food employee."  An individual working with unpackaged food, food equipment or utensils or food contact surfaces.

"License."  A grant to a proprietor to operate a retail food facility.

"Licensor."  Any of the following:

(1)  The county department of health or joint-county department of health whenever a retail food facility is located in a political subdivision under the jurisdiction of a county department of health or joint-county department of health.

(2)  The health authorities of cities, boroughs, incorporated towns and first class townships whenever a retail food facility is located in a city, borough, incorporated town or first class township not under the jurisdiction of a county department of health or joint-county department of health.

(3)  The health authorities of second class townships and second class townships which have adopted a home rule charter which elect to issue licenses under this subchapter whenever a retail food facility is located in a second class township or second class township which has adopted a home rule charter not under the jurisdiction of a county department of health or joint-county department of health.

(4)  The Department of Agriculture whenever a retail food facility is located in any other area of this Commonwealth.

"Organized camp."  A combination of programs and facilities established for the primary purpose of providing an outdoor group living experience for children, youth and adults, with social, recreational and educational objectives, and operated and used for five or more consecutive days during one or more seasons of the year.

"Person in charge."  A person designated by a retail food facility operator to be present at a retail food facility and responsible for the operation of the retail food facility at the time of inspection.

"Potentially hazardous food."  The term shall have the same meaning as defined in the 2009 edition of the Food Code published by the Department of Health and Human Services, Food and Drug Administration, or any successor document approved by regulation of the department.

"Proprietor."  A person, partnership, association or corporation conducting or operating a retail food facility within this Commonwealth.

"Public eating or drinking place."  A place within this Commonwealth where food or drink is served to or provided for the public, with or without charge. The term does not include dining cars operated by a railroad company in interstate commerce or a bed and breakfast homestead or inn.

"Raw agricultural commodity."  As defined under section 5722 (relating to definitions).

"Retail food establishment."  An establishment which stores, prepares, packages, vends, offers for sale or otherwise provides food for human consumption and which relinquishes possession of food to a consumer directly, or indirectly, through a delivery service such as home delivery of grocery orders or delivery service provided by common carriers. The term does not include dining cars operated by a railroad company in interstate commerce or a bed and breakfast homestead or inn.

"Retail food facility."  A public eating or drinking place or a retail food establishment.

Cross References.  Section 5702 is referred to in sections 5722, 6502 of this title.



Section 5703 - License required

§ 5703.  License required.

(a)  Unlawful conduct.--Except as provided in subsection (b), it shall be unlawful for any proprietor to conduct or operate a retail food facility without first obtaining a license for each retail food facility as provided in this subchapter.

(b)  Exempt retail food facilities.--

(1)  A licensor may exempt the following retail food facilities from the license requirements of this section:

(i)  A food bank owned by a charitable nonprofit entity and operated for charitable or religious purposes.

(ii)  A soup kitchen owned by a charitable nonprofit entity and operated for charitable or religious purposes.

(iii)  A retail food facility that operates on no more than three days each calendar year.

(iv)  A school cafeteria.

(v)  A retail food facility that is owned by a charitable nonprofit entity and that is one or more of the following:

(A)  Managed by an organization which is established to promote and encourage participation or support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis. This subparagraph does not apply to organized camps.

(B)  Offers only foods that are nonpotentially hazardous foods or beverages.

(vi)  A retail food facility in which food or beverages are sold only through a vending machine.

(vii)  A retail food facility which is owned by a church, association of churches or other religious order, body or institution which:

(A)  Qualifies for exemption from taxation under section 501(c)(3) or (d) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501).

(B)  Is not subject to unrelated business income taxation under sections 511, 512 or 513 of the Internal Revenue Code of 1986 for activities undertaken under this chapter.

If the licensor is the department, the exemption shall be accomplished by order of the secretary and published in the Pennsylvania Bulletin. If the licensor is an entity other than the department, the exemption shall be accomplished by order of the local government unit or units having jurisdiction over the licensor. A retail food facility that is exempted from the license requirements under this section shall remain subject to inspection and all other provisions of this subchapter.

(2)  A licensor shall exempt the following retail food facilities from the license requirements of this section:

(i)  A retail food facility in which only prepackaged, nonpotentially hazardous food or beverages are sold.

(ii)  A retail food facility that sells only raw agricultural commodities.

(iii)  A retail food facility that is in compliance with the act of July 20, 1974 (P.L.537, No.184), referred to as the Honey Sale and Labeling Act, and in which 100% of the regulated products offered for human consumption are produced or processed on the farm on which the retail food facility is located.

A retail food facility that is exempted from the license requirements under this section shall remain subject to inspection and all other provisions of this subchapter.

(c)  Issuance of license.--A retail food facility license shall be issued by the licensor having jurisdiction. A license shall specify the date of expiration, the period for which the license is valid, the name of the licensee and the place licensed. Licenses shall be conspicuously displayed at all times in the place thereby licensed. Licenses shall not be transferable.

(d)  Application requirement.--Any person owning or operating or desiring to operate a retail food facility within this Commonwealth shall make application for a license to the licensor on forms furnished by the licensor. The forms shall, at a minimum, set forth such information as the department may require and any additional information a licensor that is not the department may require under the authority of the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law. Application forms shall include the name and address of the applicant, together with all the other information deemed necessary to identify the applicant, provide contact information for the applicant, identify the location of the retail food facility that is the subject to the application and facilitate the licensor's processing of the application.

(e)  Inspection.--

(1)  No license shall be issued until inspection of the retail food facility has been made by the licensor and the retail food facility meets the requirements of both this subchapter and one of the following:

(i)  The rules and regulations of the department.

(ii)  The rules and regulations adopted under the authority of the First Class City Home Rule Act or the Local Health Administration Law.

(2)  Rules and regulations adopted by a licensor who is not the department shall meet and shall not exceed the requirements of this subchapter and the rules and regulations of the department.

(f)  Reports.--If the licensor is an entity other than the department, the licensor shall provide the department a copy of any inspection report resulting from any inspection conducted under authority of this subchapter within 30 days of the inspection date. This copy may be sent by electronic methods, as approved by the department. The department may, by regulation, require that inspection reports be submitted in a specific electronic format.

(g)  Term of license.--

(1)  Except as provided in paragraph (2), licenses shall expire on the day after the original license anniversary date at intervals of one year, or for any other license period that is established by the department through regulation and that uses risk-based factors identified in the current edition of the Food Code, published by the United States Department of Health, Food and Drug Administration, as a basis for determining the appropriate license interval. An application for renewal shall be made one month before the expiration of an existing license. A license granted under the provisions of this subchapter shall be renewed if the most recent inspection by the licensor was conducted within the preceding license period and determined that requirements specified in this chapter with respect to the retail food facility were met.

(2)  A temporary license for a retail food facility that operates on no more than 14 days in one calendar year or for a retail food facility operating at a fair, festival or similar temporary event shall be granted with respect to the calendar year in which it is issued if the retail food facility meets the requirements of this subchapter.

(h)  Sales and use tax license.--No license shall be issued until the proprietor exhibits proof that the proprietor has applied for or received a sales and use tax license or exemption certificate from the Department of Revenue.

(i)  Denial or revocation of license.--

(1)  A licensor shall state in writing to the proprietor the reason for the refusal to issue a license.

(2)  (i)  If a retail food facility licensed by the department is in violation of a provision of this subchapter, or of a regulation promulgated under authority of this subchapter, or of any other act related to public health and being applicable to retail food facilities, the department may suspend or revoke the license. If a retail food facility licensed by an entity other than the department is in violation of a provision of this subchapter, or of a regulation promulgated under authority of this subchapter, or of any other act related to public health and being applicable to retail food facilities, or of the regulations of the licensor pertaining to retail food facilities, the licensor may suspend or revoke the license. The suspension of a license shall be terminated when the violation for which it was imposed has been found, upon inspection by the licensor, to have been corrected. Whenever a license is suspended or revoked, no part of the fee paid therefore shall be returned to the proprietor.

(ii)  A licensor may, as an alternative to suspending or revoking a license, provide a licensee a reasonable interval within which to correct conditions that constitute a violation that would result in the suspension or revocation of the license, provided that the health and safety of the employees, occupants and patrons of the retail food facility can be reasonably assured during that interval.

(j)  Fees.--The fees that may be charged under this subchapter are as established by the licensor, if the licensor is an entity other than the department, and shall be paid into the city, borough, incorporated town, township or county treasury. If the licensor is the department, the fees shall be paid to the State Treasury through the department and are as follows:

(1)  For licensure of a retail food facility that has not been previously licensed and that is owner operated and that has a seating capacity of less than 50: $103.

(2)  For licensure of a retail food facility that has not been previously licensed and that is not described in paragraph (1): $241.

(3)  For a renewal of a license or for issuing a license to reflect a change of ownership: $82.

(4)  For a duplicate license, for each retail food facility location: $14.

(5)  For a temporary license under subsection (g)(2): $14.

(6)  For conducting a follow-up inspection to review whether changes have been made to correct violations which resulted in noncompliant status determined by a prior inspection:

(i)  For the second follow-up inspection during the licensure period: $150.

(ii)  For a third or subsequent follow-up inspection during the licensure period: $300.

(7)  For conducting an inspection that is not otherwise required by the department but that is conducted at the behest of the proprietor of the retail food facility: $150.

(8)  For any license described in paragraph (1), (2), (3), (4) or (5) that is issued for a period of greater than one year by regulation of the department in accordance with subsection (g), the license fee otherwise prescribed under those paragraphs shall be prorated for the license period.

(k)  Multiple retail food facilities.--Whenever any proprietor maintains more than one retail food facility within this Commonwealth, the proprietor shall be required to apply for and procure a license for each retail food facility.

(Oct. 24, 2012, P.L.1434, No.180, eff. 60 days)

2012 Amendment.  Act 180 amended subsec. (b)(2).

Cross References.  Section 5703 is referred to in section 5707 of this title.



Section 5704 - Inspection, sampling and analysis

§ 5704.  Inspection, sampling and analysis.

(a)  Inspection.--For purposes of enforcement of this subchapter, a licensor is authorized, upon presenting appropriate credentials to the person in charge:

(1)  To enter at reasonable times any retail food facility.

(2)  To inspect at reasonable times, within reasonable limits and in a reasonable manner, the retail food facility.

(3)  To obtain a sample of any food at a retail food facility for analysis as may be necessary to determine compliance with this subchapter if the licensor, upon completion of the inspection and prior to leaving the facility, provides the person in charge a receipt describing the sample obtained.

(b)  Billing.--A retail food facility from which a sample was collected may bill the licensor for the fair market value of the sample.

(c)  Report.--Upon completion of an inspection of a retail food facility and prior to leaving the premises, a licensor shall give to the person in charge a written report of the findings of the inspection. Results from the analysis of any samples taken shall be provided to the person in charge within 30 days of receipt.



Section 5705 - (Reserved)

§ 5705.  (Reserved).



Section 5706 - (Reserved)

§ 5706.  (Reserved).



Section 5707 - Powers of department

§ 5707.  Powers of department.

(a)  Rules and regulations.--The department shall make such reasonable rules and regulations as may be deemed necessary for carrying out the provisions and intent of this subchapter. In promulgating regulations, the department shall be guided by the most current edition of the Food Code, published by the United States Department of Health, Food and Drug Administration. The regulatory standards established by the department under this section shall be the standards followed and applied by any licensor with respect to retail food facilities.

(b)  Food service at schools and organized camps.--

(1)  The department shall provide for the inspection of a food service at a school and for the training of school food service personnel in accordance with the standards applied to retail food facilities for schools located in areas in which the department is the licensor. Upon request, the department shall provide training to school food service personnel or inspections of a food service at a school located in areas in which the department is not the licensor.

(2)  The department shall provide for the inspection of a food service at organized camps and for the training of food service personnel at organized camps in accordance with the standards applied to retail food facilities for organized camps located in areas in which the department is the licensor. Upon request, the department shall provide training to organized camp food service personnel or inspections of a food service at organized camps located in areas in which the department is not the licensor.

(c)  Inspection.--If a licensor fails to inspect a retail food facility as required under section 5703(e) (relating to license required), the department shall have the authority to license and inspect all retail food facilities under that licensor's jurisdiction, and the licensor that failed to comply with the inspection requirement shall not charge or collect any fee for licensing subject retail food facilities. If the department conducts an inspection, it shall, within 30 days, provide the licensor a copy of the inspection report.

(d)  Interagency coordination.--The department shall provide inspection reports or test results that indicate human illness related to food consumption or food handling practices, or to other threats to the safety of the food supply, to the Department of Health, the Department of Environmental Protection or any other Commonwealth agency as necessary to develop a comprehensive, coordinated interagency approach to protecting public health and safeguarding the food supply.



Section 5708 - Infectious persons

§ 5708.  Infectious persons.

No proprietor shall allow any food employee to be in a retail food facility if that person has an infectious or communicable disease, as prohibited under the act of April 23, 1956 (1955 P.L.1510, No.500), known as the Disease Prevention and Control Law of 1955, and its attendant regulations related to restrictions on food handlers. In consultation with the Department of Health, the department may promulgate regulations with respect to specific illnesses as related to operations in a retail food facility as it deems necessary for the protection of public health.



Section 5709 - Linens, equipment and utensils

§ 5709.  Linens, equipment and utensils.

No proprietor shall utilize any linens, equipment or utensils unless the linens, equipment or utensils have been thoroughly cleansed and sanitized in the manner prescribed by regulation of the department.



Section 5710 - Retail food facility and employee cleanliness

§ 5710.  Retail food facility and employee cleanliness.

All retail food facilities, kitchens, dining rooms and all places where foods are prepared, kept or stored shall be kept in a clean and sanitary condition and be protected from dust, dirt, insects and vermin in the manner prescribed by the regulations of the department. The clothing and hands of employees shall at all times be clean and sanitary. Except when washing fruits and vegetables or when approved by the department, food employees may not contact exposed, ready-to-eat food with their bare hands and shall use suitable utensils such as deli tissue, spatulas, tongs, single-use gloves or dispensing equipment. No domestic pets or other animals shall be permitted where food or drink is prepared, handled or stored unless specifically permitted or required under the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327) or other Federal or State law. No person shall be permitted to use for living or sleeping purposes any room or place in any retail food facility which is regularly and customarily used for the preparation, handling, storing or serving of food.



Section 5711 - Toilets, sinks and drains

§ 5711.  Toilets, sinks and drains.

All toilets, hand-wash sinks, tubs, sinks and drains used in or in connection with any retail food facility shall at all times be kept in a clean and sanitary condition.



Section 5712 - Applicability

§ 5712.  Applicability.

This subchapter shall not apply to food that meets all of the following requirements:

(1)  The food is not potentially hazardous food.

(2)  The food is prepared in a private home.

(3)  The food is used or offered for human consumption by any of the following organizations:

(i)  A tax-exempt organization under section 501(c)﻿(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)).

(ii)  A volunteer fire company or ambulance, religious, charitable, fraternal, veterans, civic, sportsmen, agricultural fair or agricultural association or any separately chartered auxiliary of any of these associations, on a not-for-profit basis.

(iii)  An organization that is established to promote and encourage participation and support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis.

(4)  The organization that uses or offers the food for human consumption informs consumers that the organization uses or offers food that has been prepared in private homes that are not licensed or inspected.

(5)  The food is donated to an organization described under paragraph (3).



Section 5713 - School cafeterias and organized camps

§ 5713.  School cafeterias and organized camps.

Officials of schools and organized camps shall cooperate with the department in the conduct of cafeteria health and safety inspections and shall participate in inspection services and training programs made available by the department in areas where the department is the licensor. Upon request, the department shall provide training to school or organized camp food service personnel or inspections of a food service at a school or organized camp located in areas in which the department is not the licensor.



Section 5714 - Penalties

§ 5714.  Penalties.

(a)  Retail food facilities under jurisdiction of department.--For retail food facilities under the jurisdiction of the department, penalties are as follows:

(1)  A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a summary offense for the first or second offense and shall be subject to a fine not less than $100 but not more than $300. A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(2)  In addition to proceeding under any other remedy available at law or in equity for a violation of this subchapter or a rule or regulation adopted or any order issued under this subchapter, the secretary may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the penalty, the secretary shall consider the gravity of the violation. Whenever the secretary finds a violation which did not cause harm to human health, the secretary may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the secretary may determine, the secretary may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(b)  Retail food facilities under other jurisdiction.--Penalties shall be established by the licensor for retail food facilities under the jurisdiction of a licensor that is not the department.



Section 5721 - Short title of subchapter

SUBCHAPTER B

FOOD SAFETY

Sec.

5721.  Short title of subchapter.

5722.  Definitions.

5723.  Prohibited acts.

5724.  Temporary or permanent injunctions.

5725.  Penalties.

5726.  Detention and condemnation.

5727.  Temporary permits.

5728.  Adulteration of food.

5729.  Misbranding of food.

5730.  Regulations to exempt certain labeling requirements.

5731.  Poisonous or deleterious substances and tolerances.

5732.  Inspection, sampling and analysis.

5733.  Rules and regulations.

5734.  Registration of food establishments.

5735.  Product registration.

5736.  Construction of subchapter.

5737.  Acts not affected.

Enactment.  Subchapter B was added November 23, 2010, P.L.1039, No.106, effective in 60 days.

Cross References.  Subchapter B is referred to in sections 4604, 5721, 5722, 5723, 5724, 5725, 5726, 5729, 5730, 5732, 5733, 5736 of this title.

§ 5721.  Short title of subchapter.

This subchapter shall be known and may be cited as the Food Safety Act.



Section 5722 - Definitions

§ 5722.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Color additive."  A material which is a dye, pigment or other substance made by a process of synthesis or similar artifice or extracted, isolated or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral or other source and when added or applied to a food is capable, alone or through reaction with other substances, of imparting color thereto. The term includes black, white and intermediate grays. The term does not include:

(1)  Any material which the Secretary of Agriculture, by regulation, determines is used or intended to be used solely for a purpose or purposes other than coloring.

(2)  Any pesticide chemical, soil or plant nutrient or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

"Federal acts."  The Wholesome Meat Act (Public Law 90-201, 21 U.S.C. § 601 et seq.), the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040, 21 U.S.C. § 301 et seq.), the Poultry Products Inspection Act (Public Law 85-172, 21 U.S.C. § 451 et seq.), the Fair Packaging and Labeling Act (Public Law 89-755, 15 U.S.C. § 1451 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stat. 163, 7 U.S.C. § 136 et seq.) and the Nutrition Labeling and Education Act of 1990 (Public Law 101-535, 104 Stat. 2353).

"Food."  An article used for food or drink by humans, including chewing gum and articles used for components of any article. The term does not include medicines and drugs.

"Food additive."  A substance, the intended use of which results or may reasonably be expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food if the substance is not generally recognized among experts qualified by scientific training and expertise to evaluate its safety, as having been adequately shown through scientific procedures or, in the case of a substance used in food prior to January 1, 1958, through either scientific procedures or experience based on common use in food to be safe under the conditions of its intended use. The term does not include the following:

(1)  A pesticide chemical in or on a raw agricultural commodity.

(2)  A pesticide chemical to the extent that it is intended for use or is used in the production, storage or transportation of any raw agricultural commodity.

(3)  A color additive.

(4)  Any substance used in accordance with a sanction or approval granted prior to the enactment of this paragraph pursuant to a statute repealed by this act, pursuant to the Poultry Products Inspection Act (Public Law 85-172, 21 U.S.C. § 451 et seq.) or pursuant to the Wholesome Meat Act (Public Law 90-201, 21 U.S.C. § 601 et seq.).

(5)  A new animal drug.

As used in this definition, the term "substance" includes any substance intended for use in producing, manufacturing, packaging, processing, preparing, treating, transporting or holding food and any source of radiation intended for any use.

"Food establishment."  A room, building or place or portion thereof or vehicle maintained, used or operated for the purpose of commercially storing, packaging, making, cooking, mixing, processing, bottling, baking, canning, freezing, packing or otherwise preparing, transporting or handling food. The term excludes retail food facilities, retail food establishments or public eating and drinking places and those portions of establishments operating exclusively under milk or milk products permits.

"Imitation food."  A food that is a substitute for and resembles another food but is nutritionally inferior to that food.

"Label."  A display of written, printed or graphic matter upon the immediate container of any food. The term "immediate container" does not include package liners.

"Labeling."  All labels and other written, printed or graphic matter upon a food or any of its containers or wrappings.

"Package."  Any container or wrapping in which food is enclosed for delivery or display to retail purchasers. The term does not include the following:

(1)  Shipping containers or wrappings for the transportation of food in bulk or quantity to manufacturers, packers or processors or to wholesale or retail distributors.

(2)  Shipping containers or wrappings used by retailers to ship or deliver food to retail customers, if the containers or wrappings bear no printed matter pertaining to food.

(3)  Containers used for tray pack displays in retail establishments.

(4)  Transparent containers or wrappings which do not bear written, printed or graphic matter which obscures information required to be displayed on the label.

"Pesticide chemical."  A substance used in the production, storage or transportation of raw agricultural commodities which, alone or in chemical combination or formulation with one or more other substances, is a pesticide within the meaning of the act of March 1, 1974 (P.L.90, No.24), known as the Pennsylvania Pesticide Control Act of 1973.

"Potentially hazardous food."  As defined in section 5702 (relating to definitions).

"Principal display panel."  A part of a label that is most likely to be displayed, presented, shown or examined under normal and customary conditions of display for retail sale and is large enough to accommodate all the mandatory information required to be placed on the label.

"Public eating or drinking place."  As defined in section 5702 (relating to definitions).

"Raw agricultural commodity."  A food in its raw or natural state, including all fruits which are washed, colored or otherwise treated in their unpeeled, natural form prior to marketing.

"Retail food establishment."  As defined in section 5702 (relating to definitions).

"Retail food facility."  As defined in section 5702 (relating to definitions).

"Secretary."  Includes an authorized representative, employee or agent of the Department of Agriculture.

Cross References.  Section 5722 is referred to in sections 5702, 5733 of this title.



Section 5723 - Prohibited acts

§ 5723.  Prohibited acts.

The following acts are prohibited:

(1)  Manufacture, sale, delivery, consignment, bailment, holding or offering for sale of any food that is adulterated or misbranded, except where a person in good faith delivers or offers to deliver the food and furnishes shipping documents to the secretary.

(2)  Adulteration or misbranding of any food.

(3)  Knowingly receiving in commerce any food which is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise.

(4)  Sale, delivery for sale, holding for sale or offering for sale any article in violation of section 5731 (relating to poisonous or deleterious substances and tolerances).

(5)  Refusal to permit during normal business hours entry to, inspection of or taking of a sample or access to or copying of any record at a food establishment as authorized under section 5732(a)(2) and (3) (relating to inspection, sampling and analysis).

(6)  Removal or disposal of a detained or embargoed food article in violation of section 5726 (relating to detention and condemnation).

(7)  Alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of a food or the doing of any other act with respect to a food, if the act is done while the food is held for sale and results in the food being adulterated or misbranded.

(8)  Forging, counterfeiting, simulating, falsely representing or using without proper authority any mark, stamp, tag, label or other identification device authorized or required by regulation promulgated under this subchapter.

(9)  Use by any person to his own advantage or revealing, other than to the secretary or the courts when relevant in any judicial proceeding under this subchapter, of any information acquired under authority of this subchapter concerning any method or process which, as a trade secret or confidential trade information, is entitled to protection.

(10)  Holding of any potentially hazardous food at unsafe temperatures in violation of an applicable regulation issued under this chapter.

(11)  Failure to register with the department under the provisions of section 5734 (relating to registration of food establishments).

(12)  Use of wording which incorrectly indicates or implies that a label or product has received approval of the department. A food establishment may not claim registration either upon its label or package or otherwise, except as provided in section 5735 (relating to product registration).

(13)  Sale of confectionery containing alcohol at a level above one-half of 1% by volume.

(14)  Failure by a carrier to make records showing the movement in commerce of any food or the holding thereof during or after the movement and the quantity, shipper and consignee thereof available for one year after the initial date of movement of the food in commerce.



Section 5724 - Temporary or permanent injunctions

§ 5724.  Temporary or permanent injunctions.

In addition to any other remedies provided in this subchapter, the secretary may apply to the Commonwealth Court or to any other court having jurisdiction for a temporary or permanent injunction restraining a person from violating this subchapter or any regulation adopted under this subchapter.



Section 5725 - Penalties

§ 5725.  Penalties.

(a)  Criminal penalties.--A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a summary offense for the first or second offense. A person who violates this subchapter or any rule, regulation, standard or order made under this subchapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(b)  Civil penalties.--In addition to proceeding under any other remedy available at law or in equity for a violation of this subchapter, or a rule or regulation adopted or any order issued under this subchapter, the secretary may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the penalty, the secretary shall consider the gravity of the violation. Whenever the secretary finds a violation which did not cause harm to human health, the secretary may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the secretary may determine, the secretary may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(c)  Guaranty.--

(1)  No prosecution shall be sustained under the provisions of this subchapter for the manufacture, delivery, consignment, bailment, holding or sale of or offering for sale, exposing for sale or having in possession with intent to sell any adulterated or misbranded article against a person from whom the article of food, sample or portion was obtained by the department if the person can establish a guaranty to the effect that the article of food is not adulterated or misbranded within the meaning of this subchapter, was adulterated or misbranded prior to coming into the possession of the person and the person did not know or have reason to know of the adulteration or misbranding or was adulterated or misbranded after it left the possession and control of the person. The guaranty must be signed by the supplier, manufacturer, wholesale dealer, jobber or distributor from whom the articles of food were purchased or procured.

(2)  The guaranty to afford protection shall contain the name and address of the supplier, manufacturer, wholesale dealer, jobber or distributor making the sale of the article of food to the person holding the guaranty. A supplier, manufacturer, wholesale dealer, jobber or distributor giving a guaranty under the provisions of this subchapter may be held responsible and may be proceeded against for the adulteration or misbranding of any article of food sold under the guaranty and shall be subject to the penalties provided for violation of this subchapter. A guaranty shall not operate as a defense to prosecution for a violation of the provisions of this subchapter if the person holding the guaranty continues to sell the same food after written or printed notice from the secretary that the article is adulterated or misbranded within the meaning of this subchapter. However, if the person violated the provisions of this subchapter by having stored, transported, exposed or kept the article in a way or manner to render it diseased, contaminated or unwholesome, the person may be proceeded against for a violation.

(d)  Minor violations.--Nothing in this subchapter shall be construed as requiring prosecution or institution of a proceeding under this subchapter for minor violations of this subchapter if the secretary believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(e)  Food establishments subject to local inspections.--Penalties shall be established by the county, borough, incorporated town or township for food establishments that are subject to local inspection under section 5733(b) (relating to rules and regulations).



Section 5726 - Detention and condemnation

§ 5726.  Detention and condemnation.

(a)  Marking detained food.--Whenever the secretary has probable cause to believe that food is adulterated or misbranded, the secretary shall affix to the container or wrapping a tag or other marking. The tag or marking shall give notice that:

(1)  The food may be adulterated or misbranded and shall be detained.

(2)  It is unlawful to remove the food from the food establishment or to dispose of it without approval of the secretary.

(b)  Determination and appeal.--The secretary shall determine whether a food detained under this subchapter may be sold, delivered, consigned, held or offered for sale as is or whether it shall be relabeled, reprocessed or destroyed within 40 days of issuance of the detention order. Any determination by the secretary that the food shall be relabeled, reprocessed or destroyed shall be subject, within 30 days of the determination, to appeal by the owner or operator of the food establishment or the manufacturer or owner of the food to the court of common pleas of the county in which the food was located. The detention order shall expire after five working days from the issuance of the order, unless the secretary confirms the order. The order shall clearly and concisely state the facts on which it is based.

(c)  Relabeling.--If the secretary determines that the adulteration or misbranding can be corrected by a proper label or reprocessing and the determination is not appealed within the time permitted, the secretary may direct that the food be released to the claimant to label or process under the supervision of the secretary. The relabeled or reprocessed food shall not be released into the market until the secretary has executed an order indicating that the food is no longer in violation of this subchapter.

(d)  Order for destruction.--Food detained under this subchapter shall be destroyed by the owner under the supervision of the secretary, if the secretary determines that the food is unfit for human consumption and the food cannot be reconditioned so as to be made fit for human consumption and the determination is not appealed within the time permitted. Food detained under this subchapter may be used as animal feed or for other beneficial use, provided that such use is in compliance with other applicable statutes, rules, regulations, standards and orders. The owner shall pay all costs of destruction.

Cross References.  Section 5726 is referred to in section 5723 of this title.



Section 5727 - Temporary permits

§ 5727.  Temporary permits.

Temporary permits granted by Federal agencies for interstate shipment of experimental packs of food varying from the requirements of definitions and standards of identity in Federal acts shall be effective in this Commonwealth under the conditions provided in the permits. The secretary may issue intrastate permits where they are necessary to the completion of an investigation and where the interests of consumers are safeguarded for foods not complying with definitions, standards of identity and State laws and regulations. The permits shall be for a period not to exceed one year, although the permit may be extended for a period of up to one additional year if a new standard of identity has been applied for under section 5733 (relating to rules and regulations). The secretary may revoke a permit after notice to the affected party if the application contains misleading statements or if the secretary determines that unfair competitive advantage is gained through the issuance of the permit or that the need no longer exists for the permit.



Section 5728 - Adulteration of food

§ 5728.  Adulteration of food.

A food shall be deemed adulterated:

(1)  If it bears or contains any poisonous or deleterious substance which may render it injurious to health. However, if the substance is not an added substance, the food shall not be considered adulterated under this section if the quantity of the substance in the food does not ordinarily render it injurious to health.

(2)  If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 5731 (relating to poisonous or deleterious substances and tolerances). This paragraph does not apply to a pesticide chemical in or on a raw agricultural commodity, a food additive or a color additive.

(3)  If it is a raw agricultural commodity and bears or contains a pesticide chemical which is unsafe within the meaning of section 5731, except that, where a pesticide chemical has been used in or on a raw agricultural commodity with an exemption granted or tolerance prescribed under section 5731 or under any of the Federal acts and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide remaining in or on the processed food shall, notwithstanding the provisions of section 5731 and this paragraph, not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity.

(4)  If it bears or contains any food additive which is unsafe within the meaning of section 5731 or under any of the Federal acts.

(5)  If it consists, in whole or in part, of any diseased, contaminated, filthy, putrid or decomposed substance or is otherwise unfit for food.

(6)  If it has been produced, prepared, packed or held under unsanitary conditions so that it may have become contaminated with filth or may have been rendered diseased, unwholesome or injurious to health.

(7)  If it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter.

(8)  If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health, unless the container is fabricated or manufactured with good manufacturing practice as that standard is defined and delineated by any of the Federal acts and their regulations.

(9)  If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect under section 5731 or under one of the Federal acts.

(10)  If:

(i)  any valuable constituent has been, in whole or in part, omitted or abstracted therefrom;

(ii)  any substance has been substituted wholly or in part;

(iii)  damage or inferiority has been concealed in any manner; or

(iv)  any substance has been added thereto or mixed or packed so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is.

(11)  If it bears or contains any color additive which is unsafe within the meaning of section 5731 or under one of the Federal acts.

(12)  If it bears or contains eggs processed by or egg products derived from a manufacturing, processing or preparing method wherein whole eggs are broken using a centrifuge-type egg breaking machine that separates the egg's liquid interior from the shell.

Cross References.  Section 5728 is referred to in section 5731 of this title.



Section 5729 - Misbranding of food

§ 5729.  Misbranding of food.

(a)  General rule.--A food shall be misbranded:

(1)  If its labeling is false or misleading in any way.

(2)  If it is offered for sale under the name of another food.

(3)  If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food that is simulated.

(4)  If its container is so made, formed or filled as to be misleading.

(5)  If it is in a package that does not bear a label containing:

(i)  The name and place of business of the manufacturer, packer or distributor.

(ii)  An accurate statement of the quantity of the contents in terms of weight, measure or numerical count.

Reasonable variations are permitted and exemptions as to small packages shall be established in regulations promulgated by the secretary.

(6)  If it is represented as a food for which a definition and standard of identity has been prescribed by regulation under this subchapter or under any of the Federal acts, unless it conforms to the definition and standard and its label bears the name of the food specified in the definition and standard and the common names of optional ingredients, other than spices, flavoring and coloring, present in the food.

(7)  Unless its label bears the following:

(i)  The common or usual name of the food, if any.

(ii)  If made from two or more ingredients, the common or usual name of each ingredient is listed in descending order of predominance by weight, except that spices, flavorings and colorings not required to be certified under any of the Federal acts, other than those sold as such, may be designated as spices, flavorings and colorings without naming each.

(8)  If it is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as determined by regulation to be necessary and in order to inform purchasers as to its value for such use.

(9)  If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact. Exemptions shall be established by regulations to the extent that compliance with requirements of this paragraph is impracticable. The provisions of this paragraph or paragraphs (6) and (7) with respect to artificial coloring shall not apply in the case of butter, cheese or ice cream. The provisions of this paragraph with respect to chemical preservatives shall not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil.

(10)  If it is a raw agricultural commodity bearing or containing a pesticide chemical applied after harvest, unless the shipping container of the commodity bears labeling which declares the presence of the chemical and the common or usual name and function of the chemical. A declaration shall not be required when the commodity is removed from the shipping container and is held or displayed for sale at retail in accordance with the custom of the trade.

(11)  If it is a color additive, unless its packaging and labeling are in conformity with the packaging and labeling requirements applicable to color additives in department regulations.

(12)  If, at the site of purchase of the particular food, a sign, placard or other graphic matter relating to the food is false or misleading in any particular.

(b)  Exceptions.--The provisions of subsection (a)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10) and (11) shall not apply to the following:

(1)  Bakery goods sold at retail by the bakery directly to the consumer in a store or market stand operated by the bakery. The bakery goods must be made by the bakery, the bakery must guarantee that they are in compliance with this act in all other respects and the required information in subsection (a)(1), (2), (3), (4), (5), (6), (7), (8) and (9) must be available to the public at the point-of-sale.

(2)  Bakery goods sold to the operators of retail food facilities when the required information in subsection (a)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10) and (11) is available to the public on the premises of the retail food facility.

(c)  Nonpackaged food.--Food offered for retail sale in other than package form shall be accompanied by a sign, placard or notice listing the ingredients in descending order of predominance by weight.



Section 5730 - Regulations to exempt certain labeling requirements

§ 5730.  Regulations to exempt certain labeling requirements.

The department shall promulgate regulations exempting from any labeling requirement food which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed if the food is not adulterated or misbranded under this subchapter upon removal from the processing, labeling or repacking establishments.



Section 5731 - Poisonous or deleterious substances and tolerances

§ 5731.  Poisonous or deleterious substances and tolerances.

(a)  Additions to food.--A poisonous or deleterious substance added to a food, except where the substance is required in its production and cannot be avoided by good manufacturing practice, shall be deemed to be unsafe unless added in compliance with the Federal acts.

(b)  Pesticide chemicals in or on raw agricultural commodities.--A poisonous or deleterious pesticide chemical, or any chemical which is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of pesticide chemicals as safe for use, added to a raw agricultural commodity shall be deemed unsafe unless added in compliance with the Federal acts.

(c)  Unsafe food additives.--A food additive shall, with respect to any particular use or intended use, be deemed to be unsafe for the purposes of the application of section 5728(4) (relating to adulteration of food) unless it and its intended use conform to the terms of an exemption which is in effect under this section or unless there is in effect, and it and its intended use are in conformity with, a regulation issued under this section prescribing the conditions under which the additive may be safely used. A food which is in compliance with a regulation relating to a food additive shall not, by reason of bearing or containing an additive in accordance with the regulations, be considered adulterated within the meaning of section 5728(4).

Cross References.  Section 5731 is referred to in sections 5723, 5728 of this title.



Section 5732 - Inspection, sampling and analysis

§ 5732.  Inspection, sampling and analysis.

(a)  Inspection.--For purposes of enforcement of this subchapter, the secretary is authorized, upon presenting appropriate credentials to the owner, operator or agent in charge:

(1)  To enter at reasonable times any factory, warehouse or food establishment in which food is or was manufactured, processed, packed or held for introduction into commerce or to enter any vehicle used to transport or hold the food in commerce.

(2)  To inspect at reasonable times, within reasonable limits and in a reasonable manner, the factory, warehouse, food establishment or vehicle and all pertinent materials, containers and labeling and to obtain samples necessary to administer this subchapter.

(3)  To have access to and to copy all records of carriers showing the movement in commerce of any food or the holding thereof during or after the movement, and the quantity, shipper and consignee thereof, if the secretary has probable cause to believe that the movement or holding of food is in violation of this subchapter or department regulations.

(b)  Report of inspection.--Upon completion of an inspection of a factory, warehouse or other food establishment and prior to leaving the premises, the secretary shall give to the owner, operator or agent in charge a written report of the findings of the inspection.

(b.1)  Interagency coordination.--The department shall share inspection reports or tests results that indicate human illness related to food consumption or food handling practices, or to other threats to the safety of the food supply, with the Department of Health, the Department of Environmental Protection or any other Commonwealth agency as necessary to develop a comprehensive, coordinated interagency approach to protecting public health and safeguarding the food supply.

(c)  Collection of samples.--During an inspection of a factory or other food establishment where food is manufactured, processed, packed, stored or offered for sale, the secretary may obtain a sample of any food for such analysis as is necessary to determine compliance with this subchapter.

(d)  Receipt for samples.--If the secretary has obtained any sample in the course of the inspection, the secretary shall, upon completion of the inspection and prior to leaving the premises, give to the owner, operator or agent in charge a receipt describing the sample obtained.

(e)  Payment of samples.--The food establishment from which samples are collected may bill the secretary for the fair market value of the samples.

Cross References.  Section 5732 is referred to in section 5723 of this title.



Section 5733 - Rules and regulations

§ 5733.  Rules and regulations.

(a)  Nature of rules.--The secretary shall be charged with the enforcement of this subchapter and shall promulgate rules, regulations and food standards necessary for its proper enforcement. The rules, regulations and food standards shall conform and shall be construed to conform with the purposes expressed in section 5736 (relating to construction of subchapter).

(b)  Local inspection.--Nothing in this subchapter shall prohibit any county, city, borough, incorporated town or township which was licensing food establishments in accordance with the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law, on September 2, 1994, from continuing to license such food establishments in accordance with the First Class City Home Rule Act or the Local Health Administration Law. No county, city, borough, incorporated town or township shall ordain or enforce requirements of any kind or description with respect to food establishments related to sanitation, food safety, inspections, standards and labeling other than those promulgated by the secretary in accordance with this subchapter or adopted in accordance with subsection (f).

(c)  Reciprocal inspection.--The secretary is authorized to enter into reciprocal agreements with other jurisdictions to ensure inhabitants of this Commonwealth that food sold in this Commonwealth complies with this subchapter and its regulations. The agreements may be for reciprocal inspection and labeling review. The secretary may approve or accept inspection and labeling requirements of other jurisdictions with respect to food.

(d)  Uniform regulation.--In reaching reciprocal agreements with other jurisdictions, the provisions of this subchapter and its regulations shall be considered as establishing uniform requirements and regulations for food establishments throughout this Commonwealth as defined in section 5722 (relating to definitions).

(e)  Interagency agreements.--Nothing in this subchapter shall prohibit a Commonwealth agency which is regulating and inspecting retail food facilities in accordance with Subchapter A (relating to retail food facility safety) from continuing to regulate and inspect retail food facilities in accordance with Subchapter A.

(f)  Adoption of Federal regulations.--All regulations and supplements thereto or revisions thereof adopted under the Federal acts which relate to food on, before or after the effective date of this subchapter are adopted as regulations in this Commonwealth and shall remain in effect unless subsequently modified or superseded by regulations promulgated by the secretary.

(g)  Water standards.--If a food establishment uses or supplies water for human consumption, the water shall be in compliance with the primary and secondary Maximum Contaminant Levels (MCL), treatment techniques and Maximum Residual Disinfectant Levels (MRDL) required by the act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act, and its attendant regulations.

(h)  Definitions.--As used in this section, the phrase "other jurisdictions" shall mean the United States of America or any state, territory or possession thereof or any other country.

Cross References.  Section 5733 is referred to in sections 5725, 5727 of this title.



Section 5734 - Registration of food establishments

§ 5734.  Registration of food establishments.

(a)  General rule.--Subject to the rules and regulations adopted by the secretary, it shall be the duty of every person operating a food establishment within this Commonwealth to register with the secretary as a food establishment. This registration requirement shall not be construed to exempt food establishments from licensing requirements of any county, city, borough, incorporated town or township in accordance with the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law.

(b)  Application.--The application for registration shall be made on a form to be supplied by the secretary upon request of the applicant.

(c)  Fee.--The registration fee shall be $35 per food establishment per year.

(d)  Exceptions.--All of the following shall be exempt from the provisions of this section:

(1)  Vehicles used primarily for the transportation of any consumer commodity in bulk or quantity to manufacturers, packers, processors or wholesale or retail distributors.

(2)  A food establishment that is in compliance with the act of July 20, 1974 (P.L.537, No.184), referred to as the Honey Sale and Labeling Act, and in which 100% of the regulated products offered for human consumption are produced or processed on the farm on which the food establishment is located.

(e)  Single food establishment.--For purposes of this section, food establishments which are located at the same address and operated by the same person shall be deemed to be a single food establishment.

(Oct. 24, 2012, P.L.1434, No.180, eff. 60 days)

2012 Amendment.  Act 180 amended subsec. (d).

Cross References.  Section 5734 is referred to in sections 5723, 5735 of this title.



Section 5735 - Product registration

§ 5735.  Product registration.

The secretary may promulgate regulations allowing food establishments to label their food products as having been registered by the department. "Reg. Penna. Dept. Agr." shall be the approved abbreviation. This registration label shall be limited to food products prepared or packed in a food establishment registered under section 5734 (relating to registration of food establishments).

Cross References.  Section 5735 is referred to in section 5723 of this title.



Section 5736 - Construction of subchapter

§ 5736.  Construction of subchapter.

(a)  General rule.--The provisions of this subchapter and the regulations promulgated under this subchapter shall be construed in a manner that is consistent with the Federal acts and regulations promulgated under those acts. The secretary shall not ordain or enforce requirements relating to sanitation, food safety, food standards and labeling requirements of any kind or description other than those provided for in the Federal acts unless the proposed regulation meets all of the following:

(1)  is justified by compelling and unique local conditions;

(2)  protects an important public interest that would otherwise be unprotected;

(3)  relates to subject matter that is primarily local in nature and the Federal agency with responsibility over the subject matter is not exercising its jurisdiction with respect to the subject matter;

(4)  would not cause a food to be in violation of any applicable requirements under the Federal acts; and

(5)  would not unduly burden interstate commerce.

(b)  Secretary to participate in rulemaking.--The secretary is encouraged to participate in rulemaking under the Federal acts and, if necessary, to pursue Federal rulemaking as is deemed necessary for the protection of the citizens of this Commonwealth through the Federal petition and rulemaking process.

Cross References.  Section 5736 is referred to in section 5733 of this title.



Section 5737 - Acts not affected

§ 5737.  Acts not affected.

Nothing in this subchapter shall be construed to abrogate or supersede any provision or regulation adopted under:

(1)  The act of July 2, 1935 (P.L.589, No.210), referred to as the Milk Sanitation Law, the act of August 8, 1961 (P.L.975, No.436), referred to as the Milk Adulteration and Labeling Act, and the act of September 1, 1965 (P.L.420, No.
215), known as The Frozen Dessert Law.

(2)  Subchapter A (relating to retail food facility safety).






Chapter 59 - Organic Foods (Repealed)

Section 5901 - § 5909 (Repealed)

CHAPTER 59

ORGANIC FOODS

(Repealed)

2010 Repeal.  Chapter 59 (§§ 5901 - 5909) was added December 12, 1994, P.L.903, No.131, and repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.






Chapter 61 - Maple Products (Repealed)

Section 6101 - § 6112. (Repealed)

CHAPTER 61

MAPLE PRODUCTS

(Repealed)

2010 Repeal.  Chapter 61 (§§ 6101 - 6112) was added December 12, 1994, P.L.903, No.131, and repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.






Chapter 65 - Food Employee Certification

Section 6501 - Short title of chapter

CHAPTER 65

FOOD EMPLOYEE CERTIFICATION

Sec.

6501.  Short title of chapter.

6502.  Definitions.

6503.  Certification programs.

6504.  Certification of employees.

6505.  Rules and regulations.

6506.  Reciprocal agreements (Repealed).

6507.  Suspension of certification (Repealed).

6508.  Civil penalties.

6509.  Fees (Repealed).

6510.  Exemptions.

Enactment.  Chapter 65 was added December 12, 1994, P.L.903, No.131, effective in 90 days.

Cross References.  Chapter 65 is referred to in sections 6501, 6502, 6503, 6504, 6505, 6508, 6510 of this title.

§ 6501.  Short title of chapter.

This chapter shall be known and may be cited as the Food Employee Certification Act.



Section 6502 - Definitions

§ 6502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advisory board."  (Deleted by amendment).

"Certificate."  A certificate of completion issued by a certification program that has been evaluated and listed by an accrediting agency that has been recognized by the Conference for Food Protection Standards for Accreditation of Food Protection Manager Certification Program.

"Conference for Food Protection."  An independent, national voluntary nonprofit organization to promote food safety and consumer protection. Participants in this organization include Federal, State and local regulatory agencies, universities, test providers, certifying organizations, consumer groups, food service and retail store trade associations and retail food facility operators. The objectives of the organization include identifying and addressing food safety problems and promoting uniformity of regulations in food protection.

"Employee."  As defined under section 5702 (relating to definitions).

"Food establishment."  As defined in section 5722 (relating to definitions).

"Organized camp."  As defined in section 5702 (relating to definitions).

"Person in charge."  As defined in section 5702 (relating to definitions).

"Potentially hazardous food."  As defined in section 5702 (relating to definitions).

"Proprietor."  As defined in section 5702 (relating to definitions).

"Public eating or drinking place."  A public eating or drinking place as defined in section 5702 (relating to definitions).

"Retail food establishment."  As defined in section 5702 (relating to definitions).

"Retail food facility."  A public eating or drinking place or a retail food establishment.

"Supervisory employee."  (Deleted by amendment).

(Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)



Section 6503 - Certification programs

§ 6503.  Certification programs.

(a)  (Reserved).

(b)  (Reserved).

(c)  Certification programs.--The department shall recognize certification programs including examinations developed under those programs that are evaluated and listed by an accrediting agency that has been recognized by the Conference for Food Protection as conforming to the Conference for Food Protection Standards for Accreditation of Food Protection Manager Certification Program.

(c.1)  (Reserved).

(d)  Certification of employees.--An employee shall be certified following demonstration of food safety protection knowledge by the successful completion of an examination conducted by or pursuant to an accredited certification program recognized by the department under subsection (c). A retail food facility shall have a period of three months after licensing under Ch. 57 Subch. A (relating to retail food facility safety) within which to comply with this chapter.

(e)  Preemption.--Except as provided in subsection (f), the regulation of food safety protection and training standards for employees of retail food facilities is preempted by the Commonwealth.

(f)  Local programs.--Any food employee certification program established by a county, city, borough, incorporated town or township prior to September 1, 1994, may remain in effect.

(Dec. 20, 2000, P.L.934, No.124, eff. 60 days; Dec. 9, 2002, P.L.1495, No.190, eff. imd.; Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)

Cross References.  Section 6503 is referred to in section 6504 of this title.



Section 6504 - Certification of employees

§ 6504.  Certification of employees.

(a)  General rule.--A retail food facility shall have at least one employee who holds a valid certificate present at the retail food facility or immediately accessible at all hours of operation and who is the person in charge of the retail food facility when physically present and on duty.

(a.1)  Multiple retail food facilities.--

(1)  Except as provided under paragraph (2), a person who meets the requirements of subsection (a) may only be the required certified employee for a single retail food facility.

(2)  If a proprietor operates more than one retail food facility at a temporary fair, festival or other temporary event, a person who meets the requirements of subsection (a) may be the certified employee for all of those temporary retail food establishments.

(a.2)  Federal recommended standards.--Notwithstanding this chapter, if, after the effective date of this subsection, the Food Code published by the United States Department of Health, Food and Drug Administration, recommends that a person in charge hold a certificate or recommends that a certificate holder with supervisory authority be present during hours of operation at a retail food facility, the department shall, by regulation, establish this recommended standard as the standard for retail food facilities.

(b)  (Reserved).

(c)  Compliance.--

(1)  (Reserved).

(2)  A retail food facility exempt under section 6510(d) (relating to exemptions) may voluntarily seek certification under this section.

(3)  Except as provided in section 6510, compliance with this chapter by a retail food facility shall be mandatory.

(d)  Employee turnover.--Retail food facilities which are not in compliance because of employee turnover or other loss of certified employees shall have three months from the date of loss of certified employees to comply.

(e)  Maintenance and inspection of records.--Names and certificate numbers of certified employees shall be maintained at the place of business and shall be made available to and shall be inspected by:

(1)  the department for retail food facilities that are licensed under Subchapter A of Chapter 57 (relating to retail food facility safety) by the department; or

(2)  the licensor for retail food facilities that are licensed under Subchapter A of Chapter 57 by a licensor that is not the department.

(f)  Period of certification.--Certification shall be in effect for the certification interval prescribed by the accredited certification program described in section 6503(c) (relating to certification programs). Renewal of certification shall be based on the successful completion of the certification requirements of an accredited certification program as described in section 6503(c).

(g)  (Reserved).

(h)  (Reserved).

(Dec. 20, 2000, P.L.934, No.124, eff. 60 days; Dec. 9, 2002, P.L.1495, No.190, eff. imd.; Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)

Cross References.  Section 6504 is referred to in section 6510 of this title.



Section 6505 - Rules and regulations

§ 6505.  Rules and regulations.

The department is charged with the administration of this chapter and shall promulgate rules, regulations and standards for its proper enforcement and administration.



Section 6506 - Reciprocal agreements (Repealed)

§ 6506.  Reciprocal agreements (Repealed).

2010 Repeal.  Section 6506 was repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.



Section 6507 - Suspension of certification (Repealed)

§ 6507.  Suspension of certification (Repealed).

2010 Repeal.  Section 6507 was repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.



Section 6508 - Civil penalties

§ 6508.  Civil penalties.

(a)  Retail food facilities licensed by the department.--For retail food facilities licensed under Subchapter A of Chapter 57 (relating to retail food facility safety) by the department, and in addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto, the department may assess a civil penalty not to exceed $300 for the first offense or not to exceed $1,000 for subsequent offenses upon a person or retail food facility for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing on the charge in accordance with law.

(b)  Retail food facilities licensed by other licensor.--For retail food facilities licensed under Subchapter A of Chapter 57 by a licensor that is not the department, penalties under this chapter shall be established by the licensor.

(Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)



Section 6509 - Fees (Repealed)

§ 6509.  Fees (Repealed).

2010 Repeal.  Section 6509 was repealed November 23, 2010, P.L.1039, No.106, effective in 60 days.



Section 6510 - Exemptions

§ 6510.  Exemptions.

(a)  Prepackaged food.--

(1)  Retail food facilities where only commercially prepackaged food is handled and sold are exempt from this chapter.

(2)  Retail food facilities that handle and sell food other than commercially prepackaged food are exempt from this chapter during time periods or work shifts when only commercially prepackaged food is sold.

(b)  Nonpotentially hazardous food.--

(1)  Retail food facilities that handle only nonpotentially hazardous food are exempt from this chapter.

(2)  Retail food facilities that handle and sell potentially hazardous food are exempt from this chapter during time periods or work shifts when only nonpotentially hazardous food is handled and sold.

(c)  Food establishments.--Food establishments are exempt from this chapter.

(d)  Exempt retail food facilities.--Except as set forth in section 6504(c)(2) (relating to certification of employees), the following retail food facilities are exempt from this chapter:

(1)  A retail food facility managed by an organization which is a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)).

(2)  A retail food facility managed on a not-for-profit basis by an organization which is a volunteer fire company or an ambulance, religious, charitable, fraternal, veterans, civic, agricultural fair or agricultural association or any separately chartered auxiliary of any of the above associations.

(3)  A retail food facility managed by an organization which is established to promote and encourage participation and support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis. This paragraph does not apply to organized camps.

(Dec. 20, 2000, P.L.934, No.124, eff. 60 days; Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)

Cross References.  Section 6510 is referred to in section 6504 of this title.






Chapter 67 - Fertilizer

Section 6701 - Short title of chapter

CHAPTER 67

FERTILIZER

Sec.

6701.  Short title of chapter.

6702.  Definitions.

6703.  Licensing.

6704.  Registration of specialty fertilizers.

6705.  Labels and labeling.

6706.  Inspection fees.

6707.  Tonnage reports.

6708.  Inspection, sampling and analysis.

6709.  Plant food deficiency.

6710.  Commercial value.

6711.  Misbranding.

6712.  Adulteration.

6713.  Publications.

6714.  Short weight.

6715.  Refusal, suspension or revocation of registration or license.

6716.  Stop-sale orders.

6717.  Seizure and condemnation.

6718.  Appeal process.

6719.  Cooperation with other entities.

6720.  Rules and regulations.

6721.  Unlawful conduct.

6722.  Interference with officer or employee of department.

6723.  Enforcement and penalties.

6724.  Exchanges between manufacturers.

6725.  Disposition of funds.

Enactment.  Chapter 67 was added December 13, 2001, P.L.876, No.97, effective in 60 days.

Special Provisions in Appendix.  See section 2 of Act 97 of 2001 in the appendix to this title for special provisions relating to transition provisions.

Cross References.  Chapter 67 is referred to in sections 6701, 6702, 6706, 6707, 6708, 6709, 6711, 6715, 6716, 6717, 6719, 6120, 6722, 6723, 6725, 6921, 7122 of this title.

§ 6701.  Short title of chapter.

This chapter shall be known and may be cited as the Fertilizer Act.



Section 6702 - Definitions

§ 6702.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Brand."  A term, design or trademark used in connection with one or several grades of fertilizer.

"Bulk fertilizer."  A fertilizer distributed in a nonpackaged form.

"By-product."  Municipal waste or residual waste as defined in the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, that contains a plant nutrient and meets all the applicable regulations of the Department of Environmental Protection.

"Consumer."  A person who purchases fertilizer for the end use of the product.

"Deficiency."  The amount of nutrient found by analysis to be less than that guaranteed.

"Department."  The Department of Agriculture of the Commonwealth.

"Distribute."  To import, consign, offer for sale, sell, barter or otherwise supply fertilizer in this Commonwealth.

"Facility."  Each separate mill or plant that manufactures fertilizer.

"Fertilizer."  Any substance, including fertilizer material, mixed fertilizer, specialty fertilizer and bulk fertilizer, containing one or more recognized plant nutrients which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manure, agricultural liming materials, wood ashes and other materials exempted by regulation by the Department of Agriculture.

"Fertilizer material."  A fertilizer which:

(1)  contains only one of the following primary plant nutrients: nitrogen, phosphate or potash;

(2)  has 85% or more of its plant nutrient content present in the form of a single chemical compound; or

(3)  is derived from a plant or animal residue, by-product, coproduct as defined in regulation or natural material deposit which has been processed in such a way that its content of plant nutrients has not been materially changed except by purification and concentration.

"Grade."  The percentage of total nitrogen, available phosphate and soluble potash stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis except that, with respect to specialty fertilizers, fertilizer materials, bone meal, manures and similar materials, the guaranteed analysis may be stated in fractional units.

"Guaranteed analysis."  The minimum percentage of plant nutrients claimed in the following order and form:

Total nitrogen (N)

%

Available phosphate (P2O5)

%

Soluble potash (K2O)

%

For other organic phosphatic materials, the total phosphate or degree of fineness may also be guaranteed. Guarantees for plant nutrients other than nitrogen, phosphorus and potassium may be established by regulation.

"Guarantor."  The person whose name and address appears on the label of a fertilizer.

"Label."  The display of all written, printed or graphic matter upon the immediate container or a statement accompanying a fertilizer.

"Labeling."  All written, printed or graphic matter upon or accompanying any fertilizer or advertisements, brochures, posters or electronic media used in promoting the distribution of fertilizer.

"Manufacture."  To produce, mix, blend, repackage or further process fertilizer or fertilizer material for distribution.

"Micronutrient."  Any of the following: boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium and zinc.

"Official sample."  A sample of fertilizer taken by the Department of Agriculture or its agent to effect the provisions of this chapter and designated as official.

"Overall index value."  The value obtained from the calculation: (commercial value found) x 100/(commercial value guaranteed).

"Percent" or "percentage."  A percentage by weight.

"Person."  An individual, partnership, association, firm, corporation or any other legal entity.

"Plant nutrient."  Any of the following: primary nutrient, secondary nutrient and micronutrient.

"Primary nutrient."  Any of the following: total nitrogen, available phosphate and soluble potash.

"Secondary nutrient."  Any of the following: calcium, magnesium and sulfur.

"Secretary."  The Secretary of Agriculture of the Commonwealth or the secretary's designee.

"Specialty fertilizer."  A fertilizer distributed for nonfarm use and fertilizer material primarily intended to supply plant nutrients other than nitrogen, phosphate or potash.

"Tolerance."  A permitted variation from the guarantee of an official sample of fertilizer.



Section 6703 - Licensing

§ 6703.  Licensing.

(a)  General rule.--Every person engaged in the manufacture of fertilizer to be distributed in this Commonwealth and every guarantor of fertilizer shall, on or before July 1 of each year or prior to manufacture or distribution, apply for and obtain an annual license for each guarantor and each facility located in this Commonwealth. The application for licensure must be on the form prescribed by the department and shall be accompanied by a $25 application fee. All licenses shall expire on June 30 of each year.

(b)  Labeling and typical analysis.--The department may require an applicant for a license or a current licensee to submit the labeling that the person is using or intends to use for the fertilizer. The department may also require an applicant or licensee to provide a typical analysis of selected components that may be in the fertilizer.



Section 6704 - Registration of specialty fertilizers

§ 6704.  Registration of specialty fertilizers.

(a)  Application.--Each brand and grade of specialty fertilizer shall be registered by the guarantor with the department before being offered for sale, sold or distributed in this Commonwealth. An application for each brand and grade of specialty fertilizer shall be made on a form prescribed by the department and shall be accompanied by a fee of $25 per each grade of each brand. Labels for each brand and grade shall accompany the application. Upon the approval of an application by the department, a copy of the registration shall be furnished to the applicant. All registrations shall expire on June 30 of each year.

(b)  Contents of application.--An application for registration shall include:

(1)  The brand and grade.

(2)  The guaranteed analysis.

(3)  The name and address of the guarantor.

(4)  The net weight.

(c)  Exemption.--A distributor shall not be required to register a specialty fertilizer which is already registered under this chapter by another person, providing the label does not differ in any material respect.

(d)  Late fee.--If the application for renewal of the specialty fertilizer registration required in this section is not filed prior to June 30 of each year, a penalty of $25 or 10% of the registration fee, whichever is greater, may be assessed and added to the original fee and shall be paid by the applicant before the renewal specialty fertilizer registration is issued. The penalty shall not apply if the applicant furnished an affidavit that the applicant has not distributed the specialty fertilizer subsequent to the expiration of the applicant's prior registration.

Cross References.  Section 6704 is referred to in section 6713 of this title.



Section 6705 - Labels and labeling

§ 6705.  Labels and labeling.

(a)  General rule.--Any fertilizer distributed in a container in this Commonwealth shall have placed on or affixed to the container a label setting forth in legible and conspicuous form:

(1)  The brand and grade of the fertilizer, provided that the grade shall not be required when no primary nutrients are claimed.

(2)  The guaranteed analysis.

(3)  The name and address of the guarantor.

(4)  The net weight.

(b)  Bulk fertilizer.--In the case of bulk fertilizer shipments, the information required by subsection (a) shall accompany delivery and shall be provided in writing to the purchaser at time of delivery.

(c)  Other guarantees.--Guarantees for other nutrients shall be expressed in the form of the element. The department may require by regulation that the source of such other nutrients be stated on the application for registration and may be required on the label. The department may require by regulation that other beneficial substances or compounds be guaranteed. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accordance with the methods and regulations prescribed by the department.

(d)  Proof of labeling claims.--The department may require proof of any labeling claims made for fertilizer. Any research in support of such claims shall be performed by an institution approved by the department utilizing acceptable scientific methodology.

(e)  Consumer-specified fertilizer formulations.--A fertilizer formulated according to specifications which are furnished by a consumer prior to mixing shall be labeled to show:

(1)  The net weight.

(2)  The guaranteed analysis.

(3)  The name and address of the guarantor.

(f)  Bulk storage.--Fertilizer in bulk storage that is intended for distribution shall be identified with a label attached to the storage bin or container giving the name and grade of the product.

Cross References.  Section 6705 is referred to in sections 6711, 6713 of this title.



Section 6706 - Inspection fees

§ 6706.  Inspection fees.

(a)  Amounts.--

(1)  The guarantor whose name appears on the label of a fertilizer distributed in this Commonwealth shall pay semiannually and not later than January 31 and July 31 of each year an inspection fee at the rate of 15¢ per ton. In no case shall the inspection fee paid semiannually amount to less than $25.

(2)  On packages of 15 pounds or less, there shall be paid in lieu of the inspection fee of 15¢ per ton provided for in paragraph (1), annually and not later than January 31 of each year, an inspection fee of $25 for each brand and grade of fertilizer distributed.

(3)  If the guarantor whose name appears on the label distributes fertilizers in this Commonwealth in both packages of less and more than 15 pounds, the $25 inspection fee shall be paid for its brands and grades sold in packages of 15 pounds or less, and the 15¢ per ton fee shall be paid for its packages of more than 15 pounds.

(b)  Adjustment to fees by secretary.--

(1)  Notwithstanding the provisions of subsection (a), if the secretary determines following notice to the registrants and licensees that moneys derived from the registration and inspection fees are either greater or less than that required to administer this chapter, the secretary may reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter.

(2)  An inspection fee established under this subsection may not be changed by more than 2¢ in one year and may not exceed 25¢ per ton.

(3)  The secretary shall announce the adjustment of fees by publishing a notice in the Pennsylvania Bulletin. The adjusted fees shall take effect 60 days after publication of such notice in the Pennsylvania Bulletin.



Section 6707 - Tonnage reports

§ 6707.  Tonnage reports.

(a)  General rule.--The guarantor whose name appears on the label shall submit, along with the requisite inspection fee, a report in a manner prescribed by the department listing by county the net tons of each brand and grade of fertilizer distributed in this Commonwealth for the period covered by the inspection fee.

(b)  Multiple guarantors.--When more than one guarantor is involved in the distribution of fertilizer, the guarantor who distributed the fertilizer last shall report the tonnage and pay the inspection fee unless the report and payment have been made by a prior distributor.

(c)  Late fee.--A penalty of $25 or 10% of the inspection fee, whichever is greater, shall be imposed for any fee or report not submitted at the required time.

(d)  Examination permitted.--The department or its authorized representative may examine the records of the guarantor to verify the information contained in the reports filed with the department. Reports containing fraudulent or incorrect information shall be considered a violation of this chapter for which the department may assess any penalty as provided for in this chapter.

(e)  Confidentiality of information.--

(1)  No proprietary information furnished to the department under this section shall be disclosed in such a way as to knowingly or intentionally divulge a trade secret of any person subject to the provisions of this chapter.

(2)  This subsection shall not apply to information furnished to a court or administrative tribunal in accordance with law.



Section 6708 - Inspection, sampling and analysis

§ 6708.  Inspection, sampling and analysis.

(a)  General rule.--The department shall inspect, sample, make analyses of and test fertilizers distributed within this Commonwealth and shall inspect the storage of bulk fertilizer at any time and place and to such an extent as the department may deem necessary to determine whether such fertilizers are in compliance with the provisions of this chapter. The department or its agent may enter upon any public or private premises or carriers during regular business hours in order to have access to fertilizer subject to provisions of this chapter and the records relating to this chapter.

(b)  Laboratory methodology.--The department shall establish by regulation the methods of fertilizer sampling and analysis. In promulgating such regulations, the department shall consider methods such as those adopted by the Association of Official Analytical Chemists International. In cases not covered by such methods or in cases where improved methods are available, the department may issue a temporary order defining the method to be utilized. The method defined in the temporary order shall be effective upon publication in the Pennsylvania Bulletin. The temporary order shall remain in effect for a period not to exceed one year unless reissued or until such order is promulgated as a regulation.

(c)  Deficiency determination.--The department, in determining whether any fertilizer is deficient, shall be guided solely by the official sample obtained and analyzed as provided for in subsections (a) and (b).

(d)  Retention of official samples.--Official samples maintained by the department and that require imposition of a penalty for nutrient deficiency shall be retained for a minimum of 90 days from issuance of a deficiency report. Upon request, the department shall furnish to the guarantor a portion of any sample that is subject to penalty or other legal action. Such requests must be made within 30 days of notification of sample violations.



Section 6709 - Plant food deficiency

§ 6709.  Plant food deficiency.

(a)  Penalties.--The following penalties shall be assessed for deficiencies from the guaranteed analysis:

(1)  A penalty payment of five times the commercial value of each deficiency shall be assessed when the analysis shows that a fertilizer is deficient:

(i)  in one or more of its guaranteed primary nutrients beyond a tolerance of 10% (two unit maximum); or

(ii)  when the overall index value of the primary nutrients in the fertilizer is below 97.

(2)  When a fertilizer is subject to a penalty payment under both paragraph (1)(i) and (ii), the larger penalty payment shall apply. Any such penalties assessed may not exceed the retail price of the lot of fertilizer represented by the official sample.

(3)  Deficiencies beyond the tolerance as established by regulation in a component other than a primary nutrient shall be evaluated by the department and shall be subject to any penalty under this chapter.

(b)  Payment of penalties.--All penalties assessed under this section shall be paid by the guarantor to the consumer of the lot of fertilizer represented by the sample analyzed within 90 days after the date of notice from the department to the guarantor. Receipts of payment shall be promptly forwarded by the guarantor to the department. If the consumer cannot be found, the penalties shall be paid to the department.

(c)  Deficiencies in mixed fertilizers.--A deficiency in an official sample of mixed fertilizer resulting from nonuniformity shall not be deemed distinguishable from a deficiency due to actual plant nutrient shortage and shall be deemed a violation of this chapter for which the department may assess any penalty as provided for in this chapter.

Cross References.  Section 6709 is referred to in section 6710 of this title.



Section 6710 - Commercial value

§ 6710.  Commercial value.

For the purpose of determining the commercial value to be applied under section 6709 (relating to plant food deficiency), the department shall determine and publish annually the values per pound of nitrogen, available phosphate and soluble potash in fertilizers in this Commonwealth. The amounts determined and published shall be used in determining and assessing penalty payments.



Section 6711 - Misbranding

§ 6711.  Misbranding.

No person shall distribute a misbranded fertilizer. A fertilizer shall be deemed to be misbranded if:

(1)  its labeling is false or misleading in any particular;

(2)  it is distributed under the name of another fertilizer product;

(3)  it is not labeled as required in section 6705 (relating to labels and labeling) and in accordance with regulations prescribed under this chapter; or

(4)  it purports to be or is represented as a fertilizer or is represented as containing a plant nutrient or fertilizer unless such plant nutrient or fertilizer conforms to the definition of identity, if any, prescribed by regulation.



Section 6712 - Adulteration

§ 6712.  Adulteration.

(a)  General rule.--No person shall distribute an adulterated fertilizer product. A fertilizer shall be deemed to be adulterated if:

(1)  it contains any deleterious or harmful substance in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water when applied in accordance with its intended use or directions for use on the label;

(2)  adequate warning statements or directions for use which may be necessary to protect plant life, animals, humans, aquatic life, soil or water are not shown upon the label;

(3)  its composition falls below or differs from that which it is purported to possess by its labeling; or

(4)  it contains viable weed seed in amounts exceeding the limits which the department establishes by regulation.

(b)  Exception.--A fertilizer shall not be considered adulterated under this section if the quantity of the substance in the fertilizer does not ordinarily render it injurious.



Section 6713 - Publications

§ 6713.  Publications.

The department shall publish at least annually and in such form as it deems proper such information concerning the distribution of fertilizers and results of analyses based on official samples of fertilizer distributed within this Commonwealth as compared with analyses guaranteed under sections 6704 (relating to registration of specialty fertilizers) and 6705 (relating to labels and labeling).



Section 6714 - Short weight

§ 6714.  Short weight.

If any fertilizer in the possession of a consumer is found by the department to be short in weight, the guarantor of that fertilizer shall, within 30 days after official notice from the department, submit to the consumer a penalty payment of two times the value of the actual shortage.



Section 6715 - Refusal, suspension or revocation of registration or license

§ 6715.  Refusal, suspension or revocation of registration or license.

The department may refuse, suspend or revoke the registration of any fertilizer or refuse, suspend or revoke the license of any person where the registrant or licensee has not complied with the provisions of this chapter or of any person who has used fraudulent or deceptive practices in the evasion of the provisions of this chapter.



Section 6716 - Stop-sale orders

§ 6716.  Stop-sale orders.

(a)  General rule.--The department may issue and enforce a written or printed stop-sale, use or removal order to the owner or custodian of any lot of fertilizer and to hold at a designated place when the department finds the fertilizer is being offered or exposed for sale in violation of any of the provisions of this chapter. The order shall remain in effect until the law has been complied with and the fertilizer is released in writing by the department or the violation has been otherwise legally disposed of by written authority.

(b)  Release by department.--The department shall release fertilizer held under a stop-sale order when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid by the person responsible for the violation.



Section 6717 - Seizure and condemnation

§ 6717.  Seizure and condemnation.

A lot of fertilizer not in compliance with the provisions of this chapter shall be subject to seizure and condemnation by the department, provided that in no instance shall the disposition of the fertilizer be ordered by the department without first giving the claimant an opportunity for a hearing as provided for in section 6718 (relating to appeal process) or for opportunity to apply for permission to process or relabel the fertilizer to bring it into compliance with this chapter.



Section 6718 - Appeal process

§ 6718.  Appeal process.

All appeals shall be taken and hearings conducted in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References.  Section 6718 is referred to in section 6717 of this title.



Section 6719 - Cooperation with other entities

§ 6719.  Cooperation with other entities.

The department may cooperate with and enter into agreement with governmental agencies of the Federal Government, agencies of this Commonwealth and any other state in order to carry out the purpose and provisions of this chapter.



Section 6720 - Rules and regulations

§ 6720.  Rules and regulations.

The department shall promulgate and enforce rules and regulations necessary for administration and implementation of this chapter.



Section 6721 - Unlawful conduct

§ 6721.  Unlawful conduct.

It shall be unlawful for any person to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 6722 - Interference with officer or employee of department

§ 6722.  Interference with officer or employee of department.

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of that employee's or officer's duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 6723 - Enforcement and penalties

§ 6723.  Enforcement and penalties.

(a)  Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto:

(1)  For the first offense, commits a summary offense and may, upon conviction, be sentenced for each offense to pay a fine of not less than $50 nor more than $100 and costs of prosecution or to undergo imprisonment for a term which shall be fixed at not more than 90 days, or both.

(2)  For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $1,000 and costs of prosecution or to imprisonment for not more than two years, or both.

(b)  Trade secrets.--

(1)  Any person who uses to that person's own advantage or reveals to anyone other than the department, administrative tribunal or the courts when relevant in any judicial proceeding any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection under the law commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to imprisonment for not less than one year, or both.

(2)  This subsection shall not be construed to prohibit the department from exchanging information of a regulatory nature with governmental agencies of the Federal Government, agencies of this Commonwealth or any other state to implement the provisions of this chapter.

(c)  Civil penalties.--

(1)  In addition to any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty of not more than $2,500 upon any person for each violation of this chapter. The civil penalty assessed shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt.

(2)  No civil penalty shall be assessed unless the person assessed the penalty has been given notice and an opportunity for a hearing on the assessment in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(d)  Certified copy of official analysis.--In prosecution under this chapter involving the composition of a lot of fertilizer, a certified copy of the official analysis signed by the secretary or the secretary's designee shall be accepted as prima facie evidence of the composition.

(e)  De minimis violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of de minimis violations of this chapter when the department concludes that the public interest will be best served by a suitable notice of warning in writing.



Section 6724 - Exchanges between manufacturers

§ 6724.  Exchanges between manufacturers.

Nothing in this chapter shall be construed as restricting or avoiding sales or exchanges of fertilizers to each other by importers, manufacturers or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of fertilizer to manufacturers or manipulators who are licensed as required by provisions of this chapter.



Section 6725 - Disposition of funds

§ 6725.  Disposition of funds.

Moneys received from license fees, registration fees, inspection fees, fines and penalties shall be paid into a special restricted account in the General Fund to be known as the Agronomic Regulatory Account. All moneys in the Agronomic Regulatory Account are hereby appropriated to the department for the purposes of this chapter and Chapters 69 (relating to soil and plant amendment) and 71 (relating to seed).

(Nov. 29, 2004, P.L.1302, No.164, eff. 60 days)

Cross References.  Section 6725 is referred to in sections 6921, 7122 of this title.






Chapter 69 - Soil and Plant Amendment

Section 6901 - Short title of chapter

CHAPTER 69

SOIL AND PLANT AMENDMENT

Sec.

6901.  Short title of chapter.

6902.  Definitions.

6903.  Licensing.

6904.  Registration.

6905.  Labels and labeling.

6906.  Inspection fees.

6907.  Tonnage reports.

6908.  Inspection, sampling and analysis.

6909.  Misbranding.

6910.  Adulteration.

6911.  Short weight.

6912.  Refusal, suspension or revocation of registration or license.

6913.  Stop-sale orders.

6914.  Seizure and condemnation.

6915.  Appeal process.

6916.  Cooperation with other entities.

6917.  Rules and regulations.

6918.  Unlawful conduct.

6919.  Interference with officer or employee of department.

6920.  Enforcement and penalties.

6921.  Disposition of funds.

Enactment.  Chapter 69 was added December 13, 2001, P.L.876, No.97, effective in 60 days.

Special Provisions in Appendix.  See section 2 of Act 97 of 2001 in the appendix to this title for special provisions relating to transition provisions.

Cross References.  Chapter 69 is referred to in sections 6725, 6901, 6902, 6906, 6907, 6908, 6909, 6912, 6913, 6914, 6916, 6917, 6918, 6919, 6920, 7122 of this title.

§ 6901.  Short title of chapter.

This chapter shall be known and may be cited as the Soil and Plant Amendment Act.



Section 6902 - Definitions

§ 6902.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Active ingredient."  A soil-amending or plant-amending ingredient that is not a plant nutrient.

"Brand."  The term, designation, trademark, product name or other specific designation under which individual soil amendments or plant amendments are offered for sale.

"Consumer."  A person who purchases a soil amendment or plant amendment for the end use of the product.

"Department."  The Department of Agriculture of the Commonwealth.

"Distribute."  To import, consign, offer for sale, sell, barter or otherwise supply soil amendments and plant amendments in this Commonwealth.

"Facility."  Each separate mill or plant manufacturing a soil amendment or plant amendment.

"Guarantor."  The person whose name and address appears on the label of a soil amendment or plant amendment.

"Label."  The display of all written, printed or graphic matter upon the immediate container or statement accompanying a soil amendment or plant amendment.

"Labeling."  All written, printed or graphic matter upon or accompanying any soil amendment or plant amendment or advertisements, brochures, posters or electronic media used in promoting the distribution of such soil amendment or plant amendment.

"Manufacture."  To produce, mix, blend, repackage or further process a soil amendment, plant amendment, soil-amending ingredient or plant-amending ingredient for distribution.

"Minimum percentage."  That percent of soil-amending ingredient or plant-amending ingredient that must be present in a product before the product will be accepted for registration.

"Official sample."  A sample of soil amendment or plant amendment taken by the department or its agent to effect the provisions of this chapter and designated as official.

"Other ingredients."  Non-soil-amending or non-plant-amending inert ingredients present in soil amendments or plant amendments.

"Person."  An individual, partnership, association, firm, corporation or any other legal entity.

"Plant amendment."  Any substance applied to plants or seeds which is intended to improve germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants, except fertilizers, soil amendments, agricultural liming materials, unmanipulated animal and vegetable manures, pesticides and other materials which may be exempted by regulation.

"Plant-amending ingredient."  A substance that will improve germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plant.

"Secretary."  The Secretary of Agriculture of the Commonwealth or the secretary's designee.

"Soil amendment."  Any substance which is intended to change the chemical or physical characteristics of soil. The term does not include fertilizers, agriculture liming materials, unmanipulated animal and vegetable manures, pesticides and other materials exempted by regulation.

"Soil-amending ingredient."  A substance which changes the chemical or physical characteristics of soil.

"Tolerance."  A permitted variation from the guarantee of an official sample of soil amendment or plant amendment.



Section 6903 - Licensing

§ 6903.  Licensing.

(a)  General rule.--Every person engaged in the manufacture of a soil amendment, plant amendment, soil-amending ingredient or plant-amending ingredient to be distributed in this Commonwealth and every guarantor of such products shall, on or before July 1 of each year or prior to manufacture or distribution, apply for and obtain an annual license for each guarantor and each facility located in this Commonwealth. The application for licensure must be on the form prescribed by the department and shall be accompanied by a $25 application fee. All licenses shall expire on June 30 of each year.

(b)  Labeling and typical analysis.--The department may also require an applicant for a license or a current licensee to submit the labeling that the person is using or intends to use for their soil amendments or plant amendments. The department may also require an applicant or licensee to provide a typical analysis of selected components that may be in the soil amendment or plant amendment.



Section 6904 - Registration

§ 6904.  Registration.

(a)  Application.--Each brand and separately identified soil amendment and plant amendment product shall be registered by the guarantor with the department before being offered for sale, sold or distributed in this Commonwealth. An application for registration shall be submitted to the department on a form prescribed by the department and shall be accompanied by a fee of $25 per product. Labels and labeling shall accompany the application. Upon approval of an application by the department, a copy of the registration shall be furnished to the applicant. All registrations shall expire on June 30 of each year.

(b)  Contents of application.--An application for registration shall include:

(1)  The brand name.

(2)  The active ingredients:

(i)  Name and percentage of soil-amending ingredients.

(ii)  Name and percentage of plant-amending ingredients.

(3)  The total percentage of other ingredients.

(4)  The purpose of the product.

(5)  The directions for application.

(6)  The name and address of the guarantor.

(7)  The net weight.

(c)  Exemption.--A distributor shall not be required to register a brand of soil amendment or plant amendment which is already registered under this chapter by another person, providing the label does not differ in any material respect.

(d)  Minimum percentage to be established.--The department may by regulation establish the minimum percentage of soil-amending ingredients or plant-amending ingredients that must be present before a soil amendment or plant amendment may be registered and distributed.

(e)  Late fee.--If the application for renewal of the soil amendment or plant amendment registration required in this section is not filed prior to June 30 of each year, a penalty of $25 or 10% of the registration fee, whichever is greater, may be assessed and added to the original fee and shall be paid by the applicant before the renewal soil amendment or plant amendment registration is issued. The penalty shall not apply if the applicant furnished an affidavit that the applicant has not distributed the soil amendment or plant amendment subsequent to the expiration of the applicant's prior registration.



Section 6905 - Labels and labeling

§ 6905.  Labels and labeling.

(a)  General rule.--Any soil amendment or plant amendment distributed in a container in this Commonwealth shall have placed on or affixed to the container a label setting forth in legible and conspicuous form:

(1)  The brand name.

(2)  The active ingredients:

(i)  Name and percentage of soil-amending ingredient.

(ii)  Name and percentage of plant-amending ingredient.

(3)  The total percentage of other ingredients.

(4)  The purpose of the product.

(5)  The directions for application.

(6)  The name and address of the guarantor.

(7)  The net weight.

(b)  Bulk shipments.--In the case of bulk shipments of soil or plant amendments, the information required by subsection (a) shall accompany delivery and shall be provided in writing to the purchaser at time of delivery.

(c)  False or misleading information prohibited.--No information or statement shall appear on any package, label, delivery slip or advertising matter which is false or misleading to the purchaser as to the use, value, quality, analysis, type or composition of the soil amendment or plant amendment.

(d)  Proof of labeling claims.--The department may require proof of any labeling claims made for a soil amendment or plant amendment. Any research in support of such claims shall be performed by an institution approved by the department utilizing acceptable scientific methodology.

(e)  Ingredient identification.--When a soil-amending ingredient or plant-amending ingredient is identified on a label, it must be determinable by laboratory methods such as those set forth in section 6908(b) (relating to inspection, sampling and analysis).

(f)  Volume labeling authorized.--The department may allow labeling by volume rather than weight in subsection (a). The department may allow payment of inspection fees on a calculated equivalent of volume to tons.

(g)  Bulk storage.--Soil amendments and plant amendments in bulk storage intended for distribution shall be identified with a label attached to the storage bin or container giving the brand and name of the product.

Cross References.  Section 6905 is referred to in section 6909 of this title.



Section 6906 - Inspection fees

§ 6906.  Inspection fees.

(a)  Amounts.--

(1)  The guarantor whose name appears on the label of a soil amendment or plant amendment distributed in this Commonwealth shall pay semiannually and not later than January 31 and July 31 of each year an inspection fee at the rate of 15¢ per ton. In no case shall the inspection fee paid semiannually amount to less than $25.

(2)  On packages of 15 pounds or less, there shall be paid in lieu of the inspection fee of 15¢ per ton provided for in paragraph (1), annually and not later than January 31 of each year, an inspection fee of $25 for each brand and grade of soil amendment or plant amendment distributed.

(3)  If the guarantor whose name appears on the label distributes soil amendments or plant amendments in this Commonwealth in both packages of less and more than 15 pounds, the $25 inspection fee shall be paid for its brands sold in packages of 15 pounds or less, and the 15¢ per ton fee shall be paid for its packages of more than 15 pounds.

(b)  Adjustment to fees by secretary.--

(1)  Notwithstanding the provisions of subsection (a), if the secretary determines following notice to the registrants and licensees that moneys derived from the registration and inspection fees are either greater or less than that required to administer this chapter, the secretary may reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter.

(2)  An inspection fee so established may not be changed by more than 2¢ in one year and may not exceed 25¢ per ton.

(3)  The secretary shall announce the adjustment of fees by publishing a notice in the Pennsylvania Bulletin. The adjusted fees shall take effect 60 days after publication of such notice in the Pennsylvania Bulletin.



Section 6907 - Tonnage reports

§ 6907.  Tonnage reports.

(a)  General rule.--The guarantor whose name appears on the label shall submit, along with an inspection fee, a report in a manner prescribed by the department listing by county the net tons of each brand of soil amendment or plant amendment distributed in this Commonwealth for the period covered by the inspection fee.

(b)  Multiple guarantors.--When more than one guarantor is involved in the distribution of a soil amendment or plant amendment, the guarantor who distributed the soil amendment or plant amendment last shall report the tonnage and pay the inspection fee unless the report and payment have been made by a prior distributor.

(c)  Late fee.--A penalty of $25 or 10% of the inspection fee, whichever is greater, shall be imposed for any fee or report not submitted at the required time.

(d)  Examination permitted.--The department or its authorized representative may examine the records of the guarantor to verify the information contained in the reports filed with the department. Reports containing fraudulent or incorrect information shall be considered a violation of this chapter for which the department may assess a penalty.

(e)  Confidentiality of information.--

(1)  No proprietary information furnished to the department under this section shall be disclosed in such a way as to knowingly or intentionally divulge a trade secret of any person subject to the provisions of this chapter.

(2)  This subsection shall not apply to information furnished to a court or administrative tribunal in accordance with law.



Section 6908 - Inspection, sampling and analysis

§ 6908.  Inspection, sampling and analysis.

(a)  General rule.--The department shall sample, inspect, make analysis of and test soil amendments and plant amendments distributed within this Commonwealth and shall inspect the storage of soil amendments and plant amendments at any time and place and to such an extent as the department may deem necessary to determine whether such soil amendments and plant amendments are in compliance with the provisions of this chapter. The department or its agent may enter upon any public or private premises or carriers during regular business hours in order to have access to soil amendments and plant amendments subject to provisions of this chapter and the records relating to this chapter.

(b)  Laboratory methodology.--The department shall establish by regulation the methods of soil and plant amendment sampling and analysis. In promulgating such regulations, the department shall consider methods such as those adopted by the Association of Official Analytical Chemists International. In cases not covered by such methods or in cases where improved methods are available, the department may issue a temporary order defining the method to be utilized. The method defined in the temporary order shall be effective upon publication in the Pennsylvania Bulletin. The temporary order shall remain in effect for a period not to exceed one year unless reissued or until such order is promulgated as a regulation.

(c)  Deficiency determination.--The department, in determining whether any soil amendment or plant amendment is deficient, shall be guided solely by the official sample obtained and analyzed as provided for in subsections (a) and (b).

(d)  Retention of official samples.--Official samples maintained by the department and that require imposition of a penalty shall be retained for a minimum of 90 days from issuance of the penalty report. Upon request, the department shall furnish to the guarantor a portion of any sample found subject to penalty or other legal action. Such requests must be made within 30 days of notification of sample violations.

Cross References.  Section 6908 is referred to in section 6905 of this title.



Section 6909 - Misbranding

§ 6909.  Misbranding.

No person shall distribute a misbranded soil amendment or plant amendment. A soil amendment or plant amendment shall be deemed to be misbranded if:

(1)  its labeling is false or misleading in any particular manner;

(2)  it is distributed under the name of another soil amendment or plant amendment product;

(3)  it is not labeled as required in section 6905 (relating to labels and labeling) and in accordance with regulations prescribed under this chapter;

(4)  it purports to be or is represented as a soil amendment or plant amendment or is represented as containing a soil amendment or plant amendment unless such soil amendment or plant amendment conforms to the definition of identity, if any, prescribed by regulation of the department; or

(5)  it does not conform to ingredient form, minimums, labeling and tolerances prescribed by regulation.



Section 6910 - Adulteration

§ 6910.  Adulteration.

(a)  General rule.--No person shall distribute an adulterated soil amendment or plant amendment product. A soil amendment or plant amendment shall be deemed to be adulterated if:

(1)  it contains any deleterious or harmful substance in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water when applied in accordance with its intended use or directions for use on the label;

(2)  adequate warning statements or directions for use which may be necessary to protect plant life, animals, humans, aquatic life, soil or water are not shown upon the label;

(3)  its composition falls below or differs from that which it is purported to possess by its labeling; or

(4)  it contains viable weed seed in amounts exceeding the limits which the department establishes by regulation.

(b)  Exception.--A soil amendment or plant amendment shall not be considered adulterated under this section if the quantity of the substance in the soil amendment or plant amendment does not ordinarily render it injurious.



Section 6911 - Short weight

§ 6911.  Short weight.

If any soil amendment or plant amendment in the possession of a consumer is found by the department to be short in weight, the guarantor of that soil amendment or plant amendment shall, within 30 days after official notice from the department, submit to the consumer a penalty payment of two times the value of the actual shortage.



Section 6912 - Refusal, suspension or revocation of registration or license

§ 6912.  Refusal, suspension or revocation of registration or license.

The department may refuse, suspend or revoke the registration of any soil amendment or plant amendment or refuse, suspend or revoke the license of any person where the registrant or licensee has not complied with the provisions of this chapter or of any person who has used fraudulent or deceptive practices in the evasion of the provisions of this chapter.



Section 6913 - Stop-sale orders

§ 6913.  Stop-sale orders.

(a)  General rule.--The department may issue and enforce a written or printed stop-sale, use or removal order to the owner or custodian of any lot of soil amendment or plant amendment and to hold at a designated place when the department finds the soil amendment or plant amendment is being offered or exposed for sale in violation of any of the provisions of this chapter. The order shall remain in effect until the law has been complied with and the soil amendment or plant amendment is released in writing by the department or the violation has been otherwise legally disposed of by written authority.

(b)  Release by department.--The department shall release the soil amendment or plant amendment held under a stop-sale order when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid by the person responsible for the violation.



Section 6914 - Seizure and condemnation

§ 6914.  Seizure and condemnation.

A lot of soil amendment or plant amendment not in compliance with the provisions of this chapter shall be subject to seizure and condemnation by the department, provided that in no instance shall the disposition of the soil amendment or plant amendment be ordered by the department without first giving the claimant an opportunity for a hearing as provided for in section 6915 (relating to appeal process) or for opportunity to apply for permission to process or relabel the soil amendment or plant amendment to bring it into compliance with this chapter.



Section 6915 - Appeal process

§ 6915.  Appeal process.

All appeals shall be taken and hearings conducted in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References.  Section 6915 is referred to in section 6914 of this title.



Section 6916 - Cooperation with other entities

§ 6916.  Cooperation with other entities.

The department may cooperate with and enter into an agreement with governmental agencies of the Federal Government, agencies of this Commonwealth and any other state in order to carry out the purpose and provisions of this chapter.



Section 6917 - Rules and regulations

§ 6917.  Rules and regulations.

The department shall promulgate and enforce rules and regulations necessary for administration and implementation of this chapter.



Section 6918 - Unlawful conduct

§ 6918.  Unlawful conduct.

It shall be unlawful for any person to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 6919 - Interference with officer or employee of department

§ 6919.  Interference with officer or employee of department.

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of that employee's or officer's duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 6920 - Enforcement and penalties

§ 6920.  Enforcement and penalties.

(a)  Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto:

(1)  For the first offense, commits a summary offense and shall, upon conviction, be sentenced for each offense to pay a fine of not less than $50 nor more than $100 and costs of prosecution or to serve a term of imprisonment for not more than 90 days, or both.

(2)  For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $1,000 and costs of prosecution or to serve a term of imprisonment for not more than two years, or both.

(b)  Trade secrets.--

(1)  Any person who uses to that person's own advantage or reveals to anyone other than the department, administrative tribunal or the courts when relevant in any judicial proceeding any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection under the law commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to serve a term of imprisonment for not less than one year, or both.

(2)  This subsection shall not be construed to prohibit the department from exchanging information of a regulatory nature with governmental agencies of the Federal Government, agencies of this Commonwealth or any other state in order to implement the purpose and provisions of this chapter.

(c)  Civil penalties.--

(1)  In addition to proceeding under any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty of not more than $2,500 upon any person for each violation of this chapter. The civil penalty assessed shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt.

(2)  No civil penalty shall be assessed unless the person assessed the penalty has been given notice and opportunity for a hearing on the penalty assessment in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(d)  Certified copy of official analysis.--In prosecutions under this chapter involving the composition of a lot of soil amendment or plant amendment, a certified copy of the official analysis signed by the secretary or the secretary's designee shall be accepted as prima facie evidence of the composition.

(e)  De minimis violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of a de minimis violation of this chapter when the department concludes that the public interest will be best served by a suitable notice of warning in writing.



Section 6921 - Disposition of funds

§ 6921.  Disposition of funds.

Moneys received from license fees, registration fees, inspection fees, fines and penalties shall be paid into the Agronomic Regulatory Account established in section 6725 (relating to disposition of funds). All moneys in the Agronomic Regulatory Account are hereby appropriated to the department for the purposes of this chapter and Chapter 67 (relating to fertilizer).






Chapter 71 - Seed

Section 7101 - Short title of chapter

CHAPTER 71

SEED

Sec.

7101.  Short title of chapter.

7102.  Definitions.

7103.  Licensing.

7104.  Labels and labeling.

7105.  Unlawful seed sales.

7106.  Other unlawful acts.

7107.  Nonseeding and conditioning seed.

7108.  Certification and inspection of crops.

7109.  Fees.

7110.  Prohibited use of the term "certified."

7111.  Powers and duties of secretary and department.

7112.  Refusal, suspension or revocation of license.

7113.  Stop-sale orders.

7114.  Seizure and condemnation.

7115.  Appeal process.

7116.  Cooperation with other entities.

7117.  Rules and regulations.

7118.  Unlawful conduct.

7119.  Interference with officer or employee of department.

7120.  Delegation of duties; exclusion of local laws and regulations.

7121.  Enforcement and penalties.

7122.  Disposition of funds.

Enactment.  Chapter 71 was added November 29, 2004, P.L.1302, No.164, effective in 60 days.

Special Provisions in Appendix.  See section 3 of Act 164 of 2004 in the appendix to this title for special provisions relating to continuation of regulations.

Cross References.  Chapter 71 is referred to in sections 6725, 7101, 7102, 7104, 7106, 7108, 7110, 7111, 7112, 7114, 7116, 7117, 7118, 7119, 7120, 7121, 7122 of this title.

§ 7101.  Short title of chapter.

This chapter shall be known and may be cited as the Seed Act.



Section 7102 - Definitions

§ 7102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advertisement."  All representations other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this chapter.

"Agent," "inspector" or "deputy."  Any person duly authorized or appointed by the Secretary of Agriculture to act as the representative of the Department of Agriculture in carrying out any of the provisions of this chapter.

"Agricultural seeds."  The term includes the seeds of grass, forage, cereal, oil and fiber crops and any other kinds of seeds commonly recognized within this Commonwealth as agricultural seeds and mixtures of such seeds.

"Blend."  Seed consisting of more than one variety of a kind, each in excess of 5% by weight of the whole.

"Certified seed."  Any seeds, including seed potatoes, agricultural, vegetable and such other seeds and plants, which have been inspected and tested during their period of growth and conditioning by a recognized seed-certifying agency and found to conform to the requirements of the laws and regulations governing seed certification in this Commonwealth or any other state.

"Certifying agency."

(1)  An agency authorized under the laws of a state, territory or possession to officially certify seed; or

(2)  an agency of a foreign country determined by the United States Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed-certifying agencies under paragraph (1).

"Complete record."  Any and all records and required labeling information which relates to each lot of seed, including agricultural, vegetable, flower, tree or shrub seed, sold, distributed or stored in this Commonwealth. Such information includes seed samples and records of declarations, labels, purchases, sales, conditioning, bulking, treatment, handling, storage, analyses, tests and examinations.

"Conditioning."  The processing, cleaning, blending or other operations which would change the purity or germination of the seeds.

"Department."  The Department of Agriculture of the Commonwealth.

"Distribution."  The importing, consigning, offering for sale, selling, bartering or otherwise supplying seed in this Commonwealth.

"Distributor."  The person whose name appears on the label of seed.

"Flower seeds."  The term includes seeds of herbaceous plants grown for their blooms, ornamental foliage or other ornamental parts and commonly known and sold under the name of flower or wildflower seeds in this Commonwealth.

"Germination" or "germ."  The emergence and development from the seed embryo of those essential structures which, for the kind of seed in question, are indicative of the ability to produce a normal plant under favorable conditions.

"Hard seeds."  Seeds which remain hard at the end of the prescribed test period because they have not absorbed water due to an impermeable seed coat.

"Hybrid."  The first generation seed of a cross produced by controlling the pollination and by combining two or more inbred lines, one inbred or a single cross with an open-pollinated variety or two varieties or species, except open-pollinated varieties of corn. The second generation and subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety names. The term "cross" means the union of two varieties of the same species. The term "inbred line" means a relatively homozygous line produced by inbreeding and selection.

"Inert matter."  All matter not seed, which includes broken seeds, sterile florets, chaff, fungus bodies and stones as determined by methods defined by rule.

"Kind."  One or more related species or subspecies which singly or collectively are known by one common name, for example, corn, oats, alfalfa and timothy.

"Label."  The display of all written, printed or graphic matter upon the immediate container or a statement accompanying the seed.

"Labeling."  All written, printed or graphic matter upon or accompanying any seed or advertisements, brochures, posters or electronic media used in promoting the distribution of seed.

"Lot."  A definite quantity of seed identified by a lot number or mark, every portion or bag of which is uniform for the factors which appear in the labeling within permitted tolerances.

"Mixture," "mixed" or "mix."  Seeds consisting of more than one kind when each is present in excess of 5% of the whole.

"Mulch."  A protective covering of any suitable substance placed with seed which acts to retain sufficient moisture to support seed germination and sustain early seedling growth and aid in the prevention of the evaporation of soil moisture, the control of weeds and the prevention of erosion.

"Other crop seed."  Seed of plants grown as crops, other than the kind or variety included in the pure seed, as determined by methods defined by rule.

"Person."  An individual, partnership, association, firm, corporation or any other legal entity.

"Prohibited noxious weed seeds."  The seeds of perennial weeds that reproduce by seed and also those that spread by underground roots, stems and other reproductive parts and which, when well established, are highly destructive and difficult to control in this Commonwealth by ordinary good cultural practice.

"Pure seed."  Seed exclusive of inert matter and all other seeds not of the seed being considered as determined by methods established by regulation.

"Record."  The term includes all information relating to the shipment or shipments involved and includes a file sample of each lot of seed.

"Relabeling sticker."  An adhesive sticker printed with the germination test date, lot number matching the lot number on the original label and a sell-by date, if required.

"Restricted noxious weed seeds."  The seeds of such weeds as are very objectionable in fields, lawns and gardens of this Commonwealth but can be controlled by good cultural practices.

"Secretary."  The Secretary of Agriculture of the Commonwealth or the secretary's designee.

"Seed potatoes."  The tubers of the Irish potato which are grown and intended to be used as seed.

"Stop-sale."  The term includes any written or printed notices given or issued by the Secretary of Agriculture or his agent to the owner or custodian of any lot of seeds in this Commonwealth directing such owner or custodian not to sell, offer or expose for sale or move such seeds within or out of this Commonwealth until the requirements of this chapter, and the regulations promulgated under authority of this chapter, shall have been complied with and a written release has been issued.

"Tolerance."  A permitted variation from the seed analysis stated on the label.

"Treated."  Seed that has received an application of a substance, or seed that has been subjected to a process, for which a claim is made.

"Tree and shrub seeds."  The term includes seeds of woody plants commonly known and sold as tree or shrub seeds in this Commonwealth.

"Type."  A group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

"Undesirable grass seeds."  Seeds of grass species declared to be restricted noxious weed seed when found in lawn and turf seed and mixtures and blends thereof.

"Variety."  A subdivision of a kind characterized by growth, yield, plant, fruit, seed or other characteristics by which it can be differentiated from other plants of the same kind.

"Vegetable seeds."  The term includes the seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable or herb seeds in this Commonwealth.

"Vegetatively propagated."  Sod pieces or the stolons or rhizomes of the creeping bent grass species (Agrostis palustris), or prenuclear seed potatoes, or tree or shrub plant parts intended for vegetative reproduction, or whole plants propagated vegetatively or grown from certified seed, or other crop species as may be designated by the Secretary of Agriculture.

"Weed seeds."  The term includes the seeds of all plants generally recognized as weeds within this Commonwealth and includes the prohibited and restricted noxious weed seeds.

Cross References.  Section 7102 is referred to in section 7110 of this title.



Section 7103 - Licensing

§ 7103.  Licensing.

(a)  General rule.--Every person functioning as a distributor of seed in this Commonwealth shall, on or before January 1 of each year or prior to distribution, apply for and obtain an annual license for each legal entity. Each distributor shall complete a form furnished by the department and pay a $25 application fee. All licenses shall expire on December 31 of each year.

(b)  Labeling.--The department may require an applicant for a license or a current licensee to submit the labeling that the person is using or intends to use for the seed.



Section 7104 - Labels and labeling

§ 7104.  Labels and labeling.

(a)  General rule.--It shall be unlawful to sell, offer for sale, expose for sale or transport any seed subject to the provisions of this chapter for seeding purposes in bulk, packages or containers unless the package or container in which the same shall be exposed or offered for sale or transported shall have attached thereto, in a conspicuous place on the exterior thereof, a tag or label on which shall be plainly and legibly written or printed in English the following information relating to the seed:

(1)  The name and address of the distributor who labeled the seed.

(2)  A treatment statement as prescribed by the secretary in the regulations.

(3)  The calendar month and year the germination test was completed. Unless otherwise stated in this section or section 7105 (relating to unlawful seed sales), the test to determine germination shall have been completed within a nine-month period exclusive of the calendar month in which the test was completed.

(b)  Specific types of seed.--In addition to the information required in subsection (a), specific types of seeds shall be labeled with the following information:

(1)  For agricultural seeds except for cool season lawn and turf grass seed and mixtures and blends thereof as provided in paragraph (2):

(i)  Commonly accepted name of kind or kind and variety of each agricultural seed component in excess of 5% of the whole and the percentage by weight of each in the order of its predominance or as the secretary may direct. Where more than one component is required to be named, the word "mixture," "mix," "mixed" or "blend" shall be shown conspicuously on the label.

(ii)  Lot number.

(iii)  Country and state of origin of certified seed and agency responsible for its certification.

(iv)  Country and state of origin of alfalfa, bird's-foot trefoil, red and white clovers and field corn except hybrid corn. If the origin is unknown, that fact shall be so stated.

(v)  Percentage by weight of all weed seeds.

(vi)  The name and number of restricted noxious weed seeds or number of bulblets per pound.

(vii)  Percentage by weight of agricultural seeds, other than those required to be named on the label, which may be designated as crop seeds.

(viii)  Percentage by weight of inert matter.

(ix)  For each named agricultural seed:

(A)  The percentage of germination, exclusive of hard seed.

(B)  The percentage of hard seed, if present.

(C)  The calendar month and year the test was completed to determine such percentages.

The additional statement "total germination and hard seeds" may be stated after the foregoing, if desired.

(2)  For cool season lawn and turf grasses, including Kentucky bluegrass, red fescue, Chewings fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, creeping bent grass, colonial bent grass and mixtures and blends thereof:

(i)  For single kinds, the name of the kind or kind and variety.

(ii)  For mixtures and/or blends:

(A)  The word "mix," "mixed," "mixture" or "blend" shall be stated with the name of the mixture or blend.

(B)  The heading "pure seed" and "germination" or "germ" shall be used in proper places.

(C)  Commonly accepted name of kind or kind and variety of each agricultural seed component in excess of 5% of the whole and the percentage by weight of pure seed in order of predominance and in columnar form.

(D)  Percentage by weight of agricultural seeds, other than those required to be named on the label, which shall be designated as crop seed.

(E)  The percentage by weight of inert matter for lawn and turf grass not to exceed 10%, except that 15% inert matter is permitted in Kentucky bluegrass labeled without a variety name. Foreign material other than material used for coating, pelleting as in paragraph (7) or combination products as in paragraph (6) to enhance the planting value, not common to grass seed, may not be added.

(F)  Percentage by weight of all weed seeds. Maximum weed seed content not to exceed 1% by weight.

(G)  Restricted noxious weed seed and undesirable grass seed that are required to be labeled will be listed under the heading "noxious weed seeds" or "undesirable grass seeds." Restricted noxious weed seeds may not exceed the standard established by regulation. Undesirable grass seeds may not exceed 0.50% of the labeled weight.

(H)  For each seed identified under subparagraph (i) or this clause:

(I)  Percentage of germination, exclusive of hard seed.

(II)  Percentage of hard seed, if present.

(III)  Calendar month and year the test was completed to determine such percentages. The oldest test date shall be used.

(IV)  The statement "Sell by           " which may be no more than 15 months from the date of test, exclusive of the month of test.

(3)  For tree and shrub seeds:

(i)  Common name of the kind of seed.

(ii)  The scientific name of the genus and species to which the kind belongs and, for those kinds which belong to subspecies, the name of the subspecies.

(iii)  Lot number.

(iv)  The specific locality (state and county in the United States or nearest equivalent political unit in the case of foreign countries) in which seed was collected.

(v)  The elevation for forest tree seeds to the nearest 500 feet above sea level at which the seed was collected.

(vi)  The calendar year in which the seed was collected.

(vii)  For those kinds of seed for which standard testing procedures are prescribed:

(A)  Percentage by weight of pure seed.

(B)  Percentage germination exclusive of hard seed.

(C)  Percentage hard seed, if present.

(D)  Calendar month and year the test was completed to determine such percentage.

(4)  For vegetable seeds:

(i)  Name of kind and variety of seed.

(ii)  Lot number, which shall be on each container.

(iii)  Name and number per pound of restricted noxious weed seeds present.

(iv)  For seeds which germinate less than the standard last established by the secretary under this chapter:

(A)  Percentage of germination, exclusive of hard seed.

(B)  Percentage of hard seed, if present.

(C)  The calendar month and year the test was completed to determine such percentages.

(D)  The words "below standard" in not less than eight-point type.

(v)  Percentage of germination:

(A)  In containers of one pound or less, the calendar month and year the germination test was completed and the statement "Sell by               ," which may be no more than 12 months from the date of test, exclusive of the month of test, or the percentage of germination and the calendar month and year the test was completed to determine such percentage provided that the germination test must have been completed within 12 months, exclusive of the month of test.

(B)  In containers of more than one pound:

(I)  The percentage of germination, exclusive of hard seed.

(II)  The percentage of hard seed, if present.

(III)  The calendar month and year the test was completed to determine such percentages.

(vi)  For seeds placed in germination medium, mat, tape or other device in such a way to make it difficult to determine the quantity of seed without removing the seed from the medium, mat, tape or other device, a statement to indicate the minimum number of seeds in the container.

(5)  For flower seeds:

(i)  The name of the kind and variety or a statement of type and performance characteristic as prescribed by the secretary in the regulations.

(ii)  Lot number, which shall be on each container.

(iii)  For seeds of those kinds for which standard testing procedures are prescribed and which germinate less than the standard last established by the secretary under this chapter:

(A)  Percentage of germination, exclusive of hard seed.

(B)  Percentage of hard seed, if present.

(C)  The words "below standard" in not less than eight-point type.

(D)  Calendar month and year the test was completed to determine such percentage.

(iv)  For flower seeds in packets as prepared for use in home flower gardens or household plantings or flower seeds in preplanted containers, mats, tapes or other planting devices:

(A)  The calendar month and year the germination test was completed and the statement "Sell by                ," which may be no more than 12 months from the date of test, exclusive of the month of test, or the percentage germination and the calendar month and year the test was completed to determine such percentage provided that the germination test must have been completed within 12 months, exclusive of the month of test.

(B)  For seeds placed in a germination medium, mat, tape or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds, a statement to indicate the minimum number of seeds in the container.

(v)  For those kinds of seeds for which standard testing procedures are prescribed and weighing more than one ounce in containers other than packets prepared for use in home flower gardens or household plantings and other than preplanted containers, mats, tapes or other planting devices:

(A)  The percentage of germination, exclusive of hard seed.

(B)  The percentage of hard seed, if present.

(C)  The calendar month and year the test was completed to determine such percentage.

(6)  For agricultural, lawn or turf seeds combined with mulch, with or without fertilizer, in addition to the other label requirements for agricultural, lawn and turf seeds set forth in this section:

(i)  The word "combination" followed by the applicable words "mulch-seed-fertilizer" or "mulch-seed" must appear on the upper 30% of the principal display panel. The word "combination" must be the largest and most conspicuous type on the container, equal to or larger than the product name. The words "mulch-seed-fertilizer" or "mulch-seed" shall be no smaller than one-half the size of the word "combination" and in close proximity to the word "combination."

(ii)  Combination products shall contain a minimum of 70% mulch.

(iii)  Agricultural, lawn or turf seeds placed in a germination medium, mat, tape or other device or mixed with mulch shall be labeled as follows:

(A)  Percentage by weight of pure seed of each kind and variety named which may be less than 5% of the whole.

(B)  Percentage by weight of inert matter, which shall not be less than 70% mulch.

(7)  For agricultural seeds that are coated, in addition to the other label requirements for agricultural seeds set forth in this section:

(i)  Percentage by weight of pure seeds with coating material removed.

(ii)  Percentage by weight of coating material.

(iii)  Percentage by weight of inert material exclusive of coating material.

(iv)  Percentage of germination is to be determined on 400 pellets with or without seeds.

(c)  Construction of section.--The provisions of this section shall not be construed to prohibit the sale in smaller units by a retailer to the ultimate user when such sales are made from packages or containers bearing the information required by this section.

Cross References.  Section 7104 is referred to in sections 7105, 7106, 7107 of this title.



Section 7105 - Unlawful seed sales

§ 7105.  Unlawful seed sales.

It shall be unlawful for any person to sell, offer for sale or expose for sale in this Commonwealth any seed subject to the provisions of this chapter when:

(1)  The distributor whose name appears on the label is not duly licensed under the provisions of this chapter.

(2)  The test to determine the percentage of germination has not been completed within the time frames established by section 7104 (relating to labels and labeling), exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale or offering for sale or transportation. Except as otherwise stipulated in section 7104 and for seed in hermetically sealed containers as provided for in the regulations, no more than a 36-month period shall have elapsed, exclusive of the calendar month in which the test was completed.

(3)  The seed contains prohibited noxious weed seeds.

(4)  The seed contains restricted noxious weed seeds in excess of established maximum.

(5)  The seed contains weed seeds collectively in excess of one percent by weight.

(6)  Not labeled in accordance with the provisions of this chapter or having false or misleading labeling.

(7)  False or misleading advertisement has been used.

(8)  Any label, labeling, advertising or other representations subject to this chapter represents the seed to be certified or registered seed and:

(i)  it has not been determined by a seed-certifying agency that such seed was produced, processed and packaged and conforms to standards in compliance with rules and regulations of such agency pertaining to such seed; and

(ii)  the seed does not bear an official label issued for such seed by a seed-certifying agency stating that the seed is certified or registered.

(9)  Labeled with a variety name but not certified by an official seed-certifying agency when it is a variety for which an application for certificate or a United States certificate of plant variety protection under the Plant Variety Protection Act (Public Law 91-577, 7 U.S.C. § 2321 et seq.) specifies sale only as a class of certified seed, provided that seed from a certified lot may be labeled as to variety name when used in a mixture by or with approval of the owner of the variety.

Cross References.  Section 7105 is referred to in section 7104 of this title.



Section 7106 - Other unlawful acts

§ 7106.  Other unlawful acts.

It shall be unlawful for any person selling, offering or exposing seed for sale within this Commonwealth to:

(1)  Detach, alter, deface or destroy any label provided for in this chapter or in the rules and regulations made and promulgated thereunder or to alter or substitute seed in a manner that may defeat the purposes of this chapter or conflict with the label.

(2)  Disseminate any false or misleading advertisement or labeling concerning any seed subject to the provisions of this chapter in any manner or by any means.

(3)  Hinder or obstruct in any way any authorized person in the performance of his duties under this chapter.

(4)  Fail to comply with a stop-sale order.

(5)  Offer or expose for sale any seed labeled with a test date (month and year) that does not agree with the actual date the test was performed.

(6)  Use relabeling stickers without having both the calendar month and year the germination test was completed, the sell-by date as stated in section 7104 (relating to labels and labeling) and the lot number that matches the existing, original lot number. Relabeling of a seed lot using stickers may not occur more than once.

(7)  Fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 7107 - Nonseeding and conditioning seed

§ 7107.  Nonseeding and conditioning seed.

The provisions of section 7104 (relating to labels and labeling) shall not apply to potatoes or grain not intended for seeding purposes or to seed in storage in or being transported or consigned to a seed cleaning or conditioning establishment for cleaning or conditioning if:

(1)  the invoice or labeling accompanying any shipment of the seed bears the statement "seed for conditioning"; and

(2)  any labeling, advertisement or other representation which may be made with respect to such unclean or unprocessed seed complies with the provisions of this chapter.



Section 7108 - Certification and inspection of crops

§ 7108.  Certification and inspection of crops.

Any grower of potatoes, agricultural, vegetable, tree and shrub seeds or plants vegetatively propagated and located in this Commonwealth may make application to the department for inspection and certification of his crop for seed or propagation purposes under such rules and regulations as the department may issue. The department or its authorized agents shall issue such certificates of inspection and designate or provide such official tags for marking containers of "certified seed" or "certified planting material" and establish such standards of grade and quality as are necessary to safeguard the privileges and services provided for in this chapter.



Section 7109 - Fees

§ 7109.  Fees.

(a)  Inspections and tests.--The department shall have authority to fix, adjust, assess and collect, or cause to be collected, fees for the certification inspection service and requested seed tests authorized by this chapter. Such fees shall be large enough to meet the reasonable expenses incurred by the department or its agents in making such inspections as may be necessary for seed certification and conducting requested tests.

(b)  Service samples.--

(1)  The testing fee may be required to accompany the sample.

(2)  Fees shall be paid by check or money order made payable to the Commonwealth of Pennsylvania.

(3)  There shall be a $5 late fee assessed for every month that the testing fee is past due.

(4)  A Pennsylvania Noxious Weed Seed Examination shall be included with all purity analyses.

(5)  Service Sample Fees.

Kind of Seed

Purity Analysis (including Pennsylvania

State Noxious

Weed Seed Examination)

Germination

Test

Combined

Purity

Analysis and

Germination

Test

Alfalfa

$7.00

$5.50

$12.00

Barley

7.00

5.50

12.00

Beans, garden

6.00

6.50

12.00

Beans, Lima

6.00

7.50

13.00

Bent grass

14.00

8.00

21.50

Bluestems

26.00

8.00

33.50

Bird's-foot

trefoil

7.00

5.50

12.00

Bluegrass

15.00

8.00

22.50

Bromegrass

10.00

7.50

17.00

Buckwheat

7.00

5.50

12.00

Clovers

7.00

5.50

12.00

Corn

5.00

6.50

11.00

Crown vetch

8.00

6.50

14.00

Deer's-tongue

grass

10.00

7.50

17.00

Fescues

10.00

7.50

17.00

Flat pea

6.00

7.50

13.00

Millets

8.50

6.50

14.50

Oats (including

fluorescence

test)

8.00

5.50

13.00

Orchard grass

12.00

7.00

18.50

Peas

5.00

6.50

11.00

Redtop

14.00

8.00

21.50

Reed

Canary grass

9.00

6.50

15.00

Rye

7.00

5.50

12.00

Ryegrass

9.00

6.00

14.50

Ryegrass (including

fluorescence

test)

9.00

10.50

19.00

Sorghums

8.00

6.50

14.00

Soybeans

6.00

7.50

13.00

Sudan grass

8.00

6.50

14.00

Timothy

7.00

5.50

12.00

Tobacco

8.00

6.50

14.00

Vetch

8.00

6.50

14.00

Wheat

7.00

5.50

12.00

Flowers

8.00

6.50

14.00

Vegetables

and herbs

except beans,

corn and peas

8.00

5.50

13.00

Tree, forb and

shrub:

without embryo

excision

8.00

9.00

16.50

with embryo

excision

8.00

20.00

27.00

with embryo

excision and

removal of pits

8.00

22.00

29.00

Mixtures:

Lawn and

turf:

Two components

22.00

16.00

36.00

Each

additional

component

8.00

8.00

15.00

Germination only

8.00 extra

Pasture, hay and

conservation:

Two components

12.00

14.00

25.00

Each

additional

component

5.00

7.00

11.00

Germination only

6.00 extra

Miscellaneous

charges:

Interstate

noxious weed

examinations:

Lawn and turf

with purity

6.00 extra

Lawn and turf

without purity

20.00

All others

with purity

5.00 extra

Pennsylvania

Noxious Weed

Seed Examination:

Lawn and turf

grasses and

mixtures

15.00

All others

4.00

Cold test

10.00

Canada standards

test

10.00

Identification

5.00

Embryo excision

test

15.00

Rush

10.00

Extra laboratory

report

2.00

Tests not listed,

special

procedures,

extra time, etc.

20.00 per hour

(c)  Seed certification.--

(1)  The department will provide annually a schedule listing application, inspection, tag and label fees.

(2)  An applicant shall include the appropriate application fee payment for each crop. Fees shall be paid by check or money order made payable to the Commonwealth of Pennsylvania. Fees are nonrefundable.

(3)  The field inspection fee is based on the total acres inspected or, in the case of grass and legumes, the pounds of clean seed produced. An invoice stating the amount of the fee will be sent to the applicant.

(4)  Acreage or plants withdrawn by the applicant prior to the actual inspection may not be included except as provided for in regulation.

(5)  Application and inspection fees.

Crop

Application Fee

Inspection Fee

Potatoes (other

than pronuclear

seed potatoes)

$25.00

$10 per acre

Prenuclear seed

potatoes

15¢ per sq. ft.,

assessed once

(greenhouse)

25.00

per crop

Prenuclear seed

potatoes

$50 assessed

(laboratory)

25.00

annually

Tobacco

25.00

$50 (minimum)

Winter barley,

wheat, rye

25.00

$3 per acre

Hybrid field corn

25.00

$7 per acre

Spring barley, oats

25.00

$3 per acre

Soybean

25.00

$3 per acre

Grass, legume

25.00

4¢ per pound

production fee;

any field inspection

$3 per acre

Turfgrass sod

25.00

$4 per acre

(preplant

inspection)

$7 per acre

(final inspection)

Trees

25.00

Fees based on the

actual

administrative

costs incurred by

the department

(6)  Tag and label fees.

Tag

Label

Pennsylvania certified seed

10¢

10¢

Interagency certified seed

15¢

15¢

Pennsylvania certified sod

20¢

Pennsylvania certified seed potatoes

10¢

(7)  There is a $25 per lot fee for each official interagency sample received.

(8)  The shipping inspection fee for potatoes is $30 per inspection.

(d)  Adjustment of fee.--If the secretary determines following notice to the licensees that moneys derived from the registration and inspection fees are either greater or less than that required to administer this chapter, the secretary may reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter.

(e)  Notice.--The secretary shall announce the adjustment of fees by publishing a notice in the Pennsylvania Bulletin. The adjusted fees shall take effect 60 days after publication of such notice in the Pennsylvania Bulletin.



Section 7110 - Prohibited use of the term "certified."

§ 7110.  Prohibited use of the term "certified."

It shall be a violation of this chapter to use the term "certified," or any form or modification of this term which tends to convey to the purchaser of such seed or planting material for vegetative propagation that the same has been certified as defined in section 7102 (relating to definitions), on labels, labeling or containers, either orally or in writing, or in advertising material intended to promote the sale of seed potatoes or agricultural or vegetable seeds or planting material for vegetative propagation or tree and shrub seed or on labels or containers, unless these have been inspected and certified under the provisions of this chapter.



Section 7111 - Powers and duties of secretary and department

§ 7111.  Powers and duties of secretary and department.

(a)  General rule.--The department is hereby authorized and empowered to enforce all the provisions of this chapter and shall have power to prescribe, modify and enforce such reasonable rules, regulations, standards, tolerances and orders as in the judgment of the secretary shall be necessary to carry out the provisions of this chapter.

(b)  Powers and duties of department.--The department, in carrying out the provisions of this chapter, shall have the authority to:

(1)  Enter upon any public or private premises or carriers during regular business hours in order to have access to seed subject to provisions of this chapter and the records relating to this chapter.

(2)  Sample, inspect, make analysis of and test seeds subject to the provisions of this chapter that are transported, sold, offered or exposed for sale within this Commonwealth, at such time and place and to such extent as may be deemed necessary to determine whether the seeds are in compliance with the provisions of this chapter.

(3)  Issue and enforce a written or printed stop-sale order to the distributor, owner or custodian of any lot of seed which may be found in violation of any of the provisions of this chapter in order to prohibit further sale of such seed until the department has determined this chapter has been complied with. With respect to seeds which have been subject to a stop-sale order as provided in this paragraph, the distributor, owner or custodian of such seeds shall have the right to appeal as provided for in section 7115 (relating to appeal process).

(4)  Upon request by the distributor, owner or custodian of seeds held under a stop-sale order, issue a written permit for the sale of such seeds for feed or for the purpose of conditioning.

(5)  Establish and maintain seed testing facilities, to employ qualified persons and to incur such expenses as may be necessary to carry out the provisions of this chapter.

(6)  Make purity and germination tests of seeds and other tests of seeds on request and to prescribe rules and regulations governing such testing.

(7)  Require that each person whose name appears on the label or labeling of seeds subject to the provisions of this chapter keep for a period of two years complete records of each lot of seed handled and keep for one year a file sample of each lot of seed after final disposition of each lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the secretary or his agent during regular business hours.

(8)  Publish in bulletins or reports any and all information obtained from tests or analyses made under the provisions of this chapter which the secretary may deem proper for publication in the interest of the public, including the names and addresses of any person who has sold, offered for sale or exposed for sale any seeds subject to the provisions of this chapter so tested or analyzed. The secretary shall not publish the name or address of any citizen who shall have submitted samples of seeds for test or analysis but who has not sold, offered for sale or exposed for sale any such seeds.

(9)  Establish by regulation lists of prohibited noxious weed seeds, restricted noxious weed seeds and undesirable grass seeds. By regulation, seeds of any plants may be added to or subtracted from these lists.

(c)  Delegation.--The department may delegate any powers and duties under this chapter to any employee, agent or inspector.



Section 7112 - Refusal, suspension or revocation of license

§ 7112.  Refusal, suspension or revocation of license.

The department may refuse, suspend or revoke the license of any person where the licensee has not complied with the provisions of this chapter or of any person who has used fraudulent or deceptive practices in the evasion of the provisions of this chapter.



Section 7113 - Stop-sale orders

§ 7113.  Stop-sale orders.

(a)  General rule.--The department may issue and enforce a written or printed stop-sale, use or removal order to the owner or custodian of any lot of seed and to hold at a designated place when the department finds the seed is being offered or exposed for sale in violation of any of the provisions of this chapter. The order shall remain in effect until the law has been complied with and the seed is released in writing by the department or the violation has been otherwise legally disposed of by written authority.

(b)  Release by department.--The department shall release seed held under a stop-sale order when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid by the person responsible for the violation.



Section 7114 - Seizure and condemnation

§ 7114.  Seizure and condemnation.

A lot of seed not in compliance with the provisions of this chapter shall be subject to seizure and condemnation by the department, provided that in no instance shall the disposition of the seed be ordered by the department without first giving the claimant an opportunity for a hearing as provided for in section 7115 (relating to appeal process) or for opportunity to apply for permission to process or relabel the seed to bring it into compliance with this chapter.



Section 7115 - Appeal process

§ 7115.  Appeal process.

All appeals shall be taken and hearings conducted in accordance with the provisions of 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References.  Section 7115 is referred to in sections 7111, 7114, 7121 of this title.



Section 7116 - Cooperation with other entities

§ 7116.  Cooperation with other entities.

The department may cooperate with and enter into agreement with governmental agencies of this Commonwealth, agencies of the Federal Government and any other state in order to carry out the purpose and provisions of this chapter.



Section 7117 - Rules and regulations

§ 7117.  Rules and regulations.

The department shall promulgate and enforce rules and regulations necessary for administration and implementation of this chapter.



Section 7118 - Unlawful conduct

§ 7118.  Unlawful conduct.

It shall be unlawful to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter.



Section 7119 - Interference with officer or employee of department

§ 7119.  Interference with officer or employee of department.

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of that employee's or officer's duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 7120 - Delegation of duties; exclusion of local laws and regulations

§ 7120.  Delegation of duties; exclusion of local laws and regulations.

(a)  Designation.--All authority vested in the secretary by virtue of the provisions of this chapter may with like force and effect be executed by such employees of the Commonwealth as the secretary may from time to time designate for said purpose.

(b)  Statewide jurisdiction and preemption.--This chapter and its provisions are of Statewide concern and occupy the whole field of regulation regarding the registration, labeling, sale, storage, transportation, distribution, notification of use and use of seeds to the exclusion of all local regulations. Except as otherwise specifically provided in this chapter, no ordinance or regulation of any political subdivision or home rule municipality may prohibit or in any way attempt to regulate any matter relating to the registration, labeling, sale, storage, transportation, distribution, notification of use or use of seeds if any of these ordinances, laws or regulations are in conflict with this chapter.



Section 7121 - Enforcement and penalties

§ 7121.  Enforcement and penalties.

(a)  Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto:

(1)  For the first offense, commits a summary offense and may, upon conviction, be sentenced for each offense to pay a fine of not less than $50 nor more than $100 and costs of prosecution or to undergo imprisonment for a term which shall be fixed at not more than 90 days, or both.

(2)  For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $1,000 and costs of prosecution or to imprisonment for not more than two years, or both.

(b)  Trade secrets.--

(1)  Any person who uses to his own advantage or reveals to anyone other than the department, administrative tribunal or the courts, when relevant in any judicial proceeding, any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection under the law commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to imprisonment for not less than one year, or both.

(2)  This subsection shall not be construed to prohibit the department from exchanging information of a regulatory nature with governmental agencies of this Commonwealth, agencies of the Federal Government or any other state to implement the provisions of this chapter.

(c)  Civil penalties.--

(1)  In addition to any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty of not more than $2,500 upon a person for each violation of this chapter. The civil penalty assessed shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt.

(2)  No civil penalty shall be assessed unless the person assessed the penalty has been given notice and an opportunity for a hearing on the assessment in accordance with section 7115 (relating to appeal process).

(d)  Certified copy of official analysis.--In prosecution under this chapter involving the composition of a lot of seed, a certified copy of the official analysis signed by the secretary or his designee shall be accepted as prima facie evidence of the composition.

(e)  De minimis violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of de minimis violations of this chapter when the department concludes that the public interest will be best served by a suitable notice of warning in writing.



Section 7122 - Disposition of funds

§ 7122.  Disposition of funds.

Moneys received from license fees, seed testing fees, certification fees, fines and penalties shall be paid into the Agronomic Regulatory Account established in section 6725 (relating to disposition of funds). All moneys in the Agronomic Regulatory Account are hereby appropriated to the department for the purposes of Chapters 67 (relating to fertilizer) and 69 (relating to soil and plant amendment) and this chapter.






Chapter 81 - Miscellaneous Provisions

Section 8101 - (Reserved)

PART VIII

MISCELLANEOUS PROVISIONS

Chapter

81.  Miscellaneous Provisions

Enactment.  Part VIII was added December 12, 1994, P.L.903, No.131, effective in 60 days.

CHAPTER 81

MISCELLANEOUS PROVISIONS

Sec.

8101.  (Reserved).

Enactment.  Chapter 81 was added December 12, 1994, P.L.903, No.131, effective immediately and retroactive to September 6, 1994.

§ 8101.  (Reserved).

(Nov. 23, 2010, P.L.1039, No.106, eff. 60 days)









Title 4 - AMUSEMENTS

Chapter 11 - General Provisions

Section 1101 - Short title of part

TITLE 4

AMUSEMENTS

Part

II.  Gaming

Enactment.  Unless otherwise noted, the provisions of Title 4 were added July 5, 2004, P.L.572, No.71, effective immediately.

PART II

GAMING

Chapter

11.  General Provisions

12.  Pennsylvania Gaming Control Board

13.  Licensees

13A. Table Games

14.  Revenues

15.  Administration and Enforcement

16.  Junkets

17.  Gaming Schools

18.  Fingerprinting

19.  Miscellaneous Provisions

Enactment.  Part II was added July 5, 2004, P.L.572, No.71, effective immediately.

CHAPTER 11

GENERAL PROVISIONS

Sec.

1101.  Short title of part.

1102.  Legislative intent.

1103.  Definitions.

Enactment.  Chapter 11 was added July 5, 2004, P.L.572, No.71, effective immediately.

§ 1101.  Short title of part.

This part shall be known and may be cited as the Pennsylvania Race Horse Development and Gaming Act.



Section 1102 - Legislative intent

§ 1102.  Legislative intent.

The General Assembly recognizes the following public policy purposes and declares that the following objectives of the Commonwealth are to be served by this part:

(1)  The primary objective of this part to which all other objectives and purposes are secondary is to protect the public through the regulation and policing of all activities involving gaming and practices that continue to be unlawful.

(2)  The authorization of limited gaming by the installation and operation of slot machines as authorized in this part is intended to enhance live horse racing, breeding programs, entertainment and employment in this Commonwealth.

(2.1)  The authorization of table games in this part is intended to supplement slot machine gaming by increasing revenues to the Commonwealth and providing new employment opportunities by creating skilled jobs for individuals related to the conduct of table games at licensed facilities in this Commonwealth.

(3)  The authorization of limited gaming is intended to provide a significant source of new revenue to the Commonwealth to support property tax relief, wage tax reduction, economic development opportunities and other similar initiatives.

(4)  The authorization of limited gaming is intended to positively assist the Commonwealth's horse racing industry, support programs intended to foster and promote horse breeding and improve the living and working conditions of personnel who work and reside in and around the stable and backside areas of racetracks.

(5)  The authorization of limited gaming is intended to provide broad economic opportunities to the citizens of this Commonwealth and shall be implemented in such a manner as to prevent possible monopolization by establishing reasonable restrictions on the control of multiple licensed gaming facilities in this Commonwealth.

(6)  The authorization of limited gaming is intended to enhance the further development of the tourism market throughout this Commonwealth, including, but not limited to, year-round recreational and tourism locations in this Commonwealth.

(7)  Participation in limited gaming authorized under this part by any licensee or permittee shall be deemed a privilege, conditioned upon the proper and continued qualification of the licensee or permittee and upon the discharge of the affirmative responsibility of each licensee to provide the regulatory and investigatory authorities of the Commonwealth with assistance and information necessary to assure that the policies declared by this part are achieved.

(8)  Strictly monitored and enforced control over all limited gaming authorized by this part shall be provided through regulation, licensing and appropriate enforcement actions of specified locations, persons, associations, practices, activities, licensees and permittees.

(9)  Strict financial monitoring and controls shall be established and enforced by all licensees or permittees.

(10)  The public interest of the citizens of this Commonwealth and the social effect of gaming shall be taken into consideration in any decision or order made pursuant to this part.

(10.1)  The General Assembly has a compelling interest in protecting the integrity of both the electoral process and the legislative process by preventing corruption and the appearance of corruption which may arise through permitting any type of political campaign contributions by certain persons involved in the gaming industry and regulated under this part.

(10.2)  Banning all types of political campaign contributions by certain persons subject to this part is necessary to prevent corruption and the appearance of corruption that may arise when political campaign contributions and gaming regulated under this part are intermingled.

(11)  It is necessary to maintain the integrity of the regulatory control and legislative oversight over the operation and play of slot machines and table games in this Commonwealth; to ensure the bipartisan administration of this part; and avoid actions that may erode public confidence in the system of representative government.

(12)  It is the intent of the General Assembly to authorize the operation and play of slot machines and table games under a single slot machine license issued to a slot machine licensee under this part.

(13)  The authorization of limited gaming in this Commonwealth requires the Commonwealth to take steps to increase awareness of compulsive and problem gambling and to develop and implement effective strategies for prevention, assessment and treatment of this behavioral disorder.

(14)  Research indicates that for some individuals compulsive and problem gambling and drug and alcohol addiction are related. Therefore, the General Assembly intends to establish an approach to compulsive and problem gambling prevention, assessment and treatment that will ensure the provision of adequate resources to identify, assess and treat both compulsive and problem gambling and drug and alcohol addiction.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended par. (11) and added pars. (2.1), (10.1), (10.2), (12), (13) and (14).



Section 1103 - Definitions

§ 1103.  Definitions.

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Affiliate," "affiliate of" or "person affiliated with."  A person that directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with a specified person.

"Applicant."  Any person who, on his own behalf or on behalf of another, is applying for permission to engage in any act or activity which is regulated under the provisions of this part. In cases in which the applicant is a person other than an individual, the Pennsylvania Gaming Control Board shall determine the associated persons whose qualifications are necessary as a precondition to the licensing of the applicant.

"Approved," "approval" or "approve."  When used in reference to an application submitted to the State Horse Racing Commission or the State Harness Racing Commission to conduct harness or thoroughbred race meetings or the Pennsylvania Gaming Control Board to authorize and regulate the placement and operation of slot machines, the terms refer to the date that an application to the State Horse Racing Commission, State Harness Racing Commission or the board is granted regardless of the pendency of any administrative or judicial appeals or other legal action challenging the decision of either commission or the board.

"Associated equipment."  Any equipment or mechanical, electromechanical or electronic contrivance, component or machine used in connection with slot machines or table games, including linking devices which connect to progressive slot machines or slot machines, replacement parts, equipment which affects the proper reporting and counting of gross terminal revenue and gross table game revenue, computerized systems for controlling and monitoring slot machines or table games, including, but not limited to, the central control computer to which all slot machines communicate and devices for weighing or counting money.

"Authority."  An authority created by the Commonwealth which purchases State gaming receipts under section 1202 (relating to general and specific powers).

"Background investigation."  A security, criminal, credit and suitability investigation of a person as provided for in this part. The investigation shall include the status of taxes owed to the United States and to the Commonwealth and its political subdivisions.

"Backside area."  Those areas of the racetrack facility that are not generally accessible to the public and which include, but are not limited to, those facilities commonly referred to as barns, track kitchens, recreation halls, backside employee quarters and training tracks, and roadways providing access thereto. The term does not include those areas of the racetrack facility which are generally accessible to the public, including the various buildings commonly referred to as the grandstand or the racing surfaces, paddock enclosures and walking rings.

"Banking game."  Any table game in which a player competes against a certificate holder rather than against another player.

"Board."  The Pennsylvania Gaming Control Board established under section 1201 (relating to Pennsylvania Gaming Control Board established).

"Bonds."  Bonds, notes, instruments, refunding notes and bonds and other evidences of indebtedness or obligations, which an authority issues to fund the purchase of State gaming receipts.

"Bureau."  The Bureau of Investigations and Enforcement of the Pennsylvania Gaming Control Board.

"Cash."  United States currency and coin.

"Cash equivalent."  An asset that is readily convertible to cash, including, but not limited to, any of the following:

(1)  Chips or tokens.

(2)  Travelers checks.

(3)  Foreign currency and coin.

(4)  Certified checks, cashier's checks and money orders.

(5)  Personal checks or drafts.

(6)  A negotiable instrument applied against credit extended by a certificate holder or a financial institution.

(7)  Any other instrument or representation of value that the Pennsylvania Gaming Control Board deems a cash equivalent.

"Central control computer."  A central site computer controlled by the Department of Revenue and accessible by the Pennsylvania Gaming Control Board to which all slot machines communicate for the purpose of auditing capacity, real-time information retrieval of the details of any financial event that occurs in the operation of a slot machine, including, but not limited to, coin in, coin out, ticket in, ticket out, jackpots, machine door openings and power failure, and remote machine activation and disabling of slot machines.

"Certificate holder."  A slot machine licensee that holds a table game operation certificate awarded by the Pennsylvania Gaming Control Board in accordance with Chapter 13A (relating to table games).

"Cheat."  To defraud or steal from any player, slot machine licensee or the Commonwealth while operating or playing a slot machine or table game, including causing, aiding, abetting or conspiring with another person to do so. The term shall also mean to alter or causing, aiding, abetting or conspiring with another person to alter the elements of chance, method of selection or criteria which determine:

(1)  The result of a slot machine game or table game.

(2)  The amount or frequency of payment in a slot machine game or table game.

(3)  The value of a wagering instrument.

(4)  The value of a wagering credit.

The term does not include altering a slot machine, table game device or associated equipment for maintenance or repair with the approval of a slot machine licensee.

"Cheating or thieving device."  A device used or possessed with the intent to be used to cheat during the operation or play of any slot machine or table game. The term shall also include any device used to alter a slot machine or a table game device without the slot machine licensee's approval.

"Chip."  A representation of value, including a plaque, issued by a certificate holder for use in playing a table game at the certificate holder's licensed facility and redeemable with the issuing certificate holder for cash or cash equivalent.

"Commission" or "commissions."  The State Horse Racing Commission or the State Harness Racing Commission, or both as the context may require.

"Compensation."  Any thing of value, money or a financial benefit conferred on or received by a person in return for services rendered, or to be rendered, whether by that person or another.

"Complimentary service."  Any lodging, service or item which is provided to an individual at no cost or at a reduced cost which is not generally available to the public under similar circumstances. Group rates, including convention and government rates, shall be deemed to be generally available to the public.

"Conduct of gaming."  The licensed placement, operation and play of slot machines and table games under this part, as authorized and approved by the Pennsylvania Gaming Control Board.

"Contest."  A table game competition among players for cash, cash equivalents or prizes.

"Controlling interest."  For a publicly traded domestic or foreign corporation, a controlling interest is an interest in a legal entity, applicant or licensee if a person's sole voting rights under State law or corporate articles or bylaws entitle the person to elect or appoint one or more of the members of the board of directors or other governing board or the ownership or beneficial holding of 5% or more of the securities of the publicly traded corporation, partnership, limited liability company or other form of publicly traded legal entity, unless this presumption of control or ability to elect is rebutted by clear and convincing evidence. For a privately held domestic or foreign corporation, partnership, limited liability company or other form of privately held legal entity, a controlling interest is the holding of any securities in the legal entity, unless this presumption of control is rebutted by clear and convincing evidence.

"Conviction."  A finding of guilt or a plea of guilty or nolo contendere, whether or not a judgment of sentence has been imposed as determined by the law of the jurisdiction in which the prosecution was held. The term does not include a conviction that has been expunged or overturned or for which an individual has been pardoned or had an order of Accelerated Rehabilitative Disposition entered.

"Corporation."  Includes a publicly traded corporation.

"Count room."  A secured room at a licensed facility designated for the counting, wrapping and recording of slot machine and table game receipts.

"Counterfeit chip."  Any object that is:

(1)  used or intended to be used to play a table game at a certificate holder's licensed facility and which was not issued by that certificate holder for such use; or

(2)  presented to a certificate holder for redemption if the object was not issued by the certificate holder.

"Department."  The Department of Revenue of the Commonwealth.

"Electronic gaming table."  A gaming table approved by the Pennsylvania Gaming Control Board that is a mechanical, electrical or computerized contrivance, terminal, machine or other device which, upon insertion or placement of cash or cash equivalents therein or thereon, or upon a wager or payment of any consideration whatsoever, is available for play or operation by one or more players as a table game. The term shall include any gaming table where a wager or payment is made using an electronic or computerized wagering or payment system. The term shall not include a slot machine.

"Executive-level public employee."  The term shall include the following:

(1)  Deputy Secretaries of the Commonwealth and the Governor's Office executive staff.

(2)  An employee of the executive branch whose duties substantially involve licensing or enforcement under this part, who has discretionary power which may affect or influence the outcome of a Commonwealth agency's action or decision or who is involved in the development of regulations or policies relating to a licensed entity. The term shall include an employee with law enforcement authority.

(3)  An employee of a county or municipality with discretionary powers which may affect or influence the outcome of the county's or municipality's action or decision related to this part or who is involved in the development of law, regulation or policy relating to matters regulated under this part. The term shall include an employee with law enforcement authority.

(4)  An employee of a department, agency, board, commission, authority or other governmental body not included in paragraph (1), (2) or (3) with discretionary power which may affect or influence the outcome of the governmental body's action or decision related to this part or who is involved in the development of regulation or policy relating to matters regulated under this part. The term shall include an employee with law enforcement authority.

"Financial backer."  An investor, mortgagee, bondholder, noteholder or other sources of equity or capital provided to an applicant or licensed entity.

"Fully automated electronic gaming table."  An electronic gaming table determined by the Pennsylvania Gaming Control Board to be playable or operable as a table game without the assistance or participation of a person acting on behalf of a certificate holder.

"Fund."  The State Gaming Fund established under section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution).

"Gaming employee."  Any employee of a slot machine licensee, including, but not limited to:

(1)  Cashiers.

(2)  Change personnel.

(3)  Count room personnel.

(4)  Slot attendants.

(5)  Hosts or other individuals authorized to extend complimentary services, including employees performing functions similar to those performed by a gaming junket representative.

(6)  Machine mechanics, computer machine technicians or table game device technicians.

(7)  Security personnel.

(8)  Surveillance personnel.

(9)  Promotional play supervisors, credit supervisors, pit supervisors, cashier supervisors, shift supervisors, table game managers and assistant managers and other supervisors and managers, except for those specifically identified in this part as key employees.

(10)  Boxmen.

(11)  Dealers or croupiers.

(12)  Floormen.

(13)  Personnel authorized to issue promotional play.

(14)  Personnel authorized to issue credit.

The term shall include employees of a person holding a supplier's license whose duties are directly involved with the repair or distribution of slot machines, table game devices or associated equipment sold or provided to a licensed facility within this Commonwealth as determined by the Pennsylvania Gaming Control Board. The term does not include bartenders, cocktail servers or other persons engaged solely in preparing or serving food or beverages, clerical or secretarial personnel, parking attendants, janitorial, stage, sound and light technicians and other nongaming personnel as determined by the board.

"Gaming junket."  A gaming arrangement made by a gaming junket enterprise or a gaming junket representative for an individual who:

(1)  Is selected or approved for participation in the arrangement based on the individual's ability to satisfy specific financial qualifications and the likelihood that the individual will participate in playing slot machines or table games and patronize a licensed facility for the purpose of gaming.

(2)  Receives complimentary services or gifts from a slot machine licensee for participation in the arrangement, including the costs of transportation, food, lodging or entertainment.

"Gaming junket enterprise."  A person, other than a slot machine licensee, who employs or otherwise engages the services of a gaming junket representative to arrange gaming junkets to a licensed facility, regardless of whether the activities of the person or the gaming junket representative occur within this Commonwealth.

"Gaming junket representative."  An individual, other than an employee of a slot machine licensee, who arranges and negotiates the terms of a gaming junket or selects individuals to participate in a gaming junket to a licensed facility, regardless of whether the activities of the individual occur within this Commonwealth.

"Gaming school."  Any educational institution approved by the Department of Education as an accredited college or university, community college, Pennsylvania private licensed school or its equivalent and whose curriculum guidelines are approved by the Department of Labor and Industry to provide education and job training related to employment opportunities associated with slot machines or table games, including slot machine, table game device and associated equipment maintenance and repair.

"Gaming service provider."  A person that is not required to be licensed as a manufacturer, supplier, management company or gaming junket enterprise and:

(1)  provides goods or services to a slot machine licensee or an applicant for a slot machine license for use in the operation of a licensed facility; or

(2)  provides goods or services at a licensed facility.

"Gross table game revenue."  The total of:

(1)  Cash or cash equivalents received in the playing of a table game minus the total of:

(i)  Cash or cash equivalents paid to players as a result of playing a table game.

(ii)  Cash or cash equivalents paid to purchase annuities to fund prizes payable to players over a period of time as a result of playing a table game.

(iii)  The actual cost paid by the certificate holder for any personal property distributed to a player as a result of playing a table game. This does not include travel expenses, food, refreshments, lodging or services.

(2)  Contest or tournament fees or payments, including entry fees, buy-ins, re-buys and administrative fees, imposed by a certificate holder to participate in a table game contest or tournament, less cash paid or actual cost paid by a certificate holder for prizes awarded to the contest or tournament winners.

(3)  The total amount of the rake collected by a certificate holder.

The term does not include counterfeit cash or chips; coins or currency of other countries received in the playing of a table game, except to the extent that the coins or currency are readily convertible to cash; or cash taken in a fraudulent act perpetrated against a certificate holder for which the certificate holder is not reimbursed.

"Gross terminal revenue."  The total of:

(1)  cash or cash equivalent wagers received by a slot machine minus the total of:

(i)  Cash or cash equivalents paid out to players as a result of playing a slot machine, whether paid manually or paid out by the slot machine.

(ii)  Cash or cash equivalents paid to purchase annuities to fund prizes payable to players over a period of time as a result of playing a slot machine.

(iii)  Any personal property distributed to a  player as a result of playing a slot machine. This does not include travel expenses, food, refreshments, lodging or services.

(2)  cash received as entry fees for slot machine contests or slot machine tournaments.

The term does not include counterfeit cash or tokens; coins or currency of other countries received in slot machines, except to the extent that the coins or currency are readily convertible to cash; or cash taken in a fraudulent act perpetrated against a slot machine licensee for which the licensee is not reimbursed.

"Holding company."  A person, other than an individual, which, directly or indirectly, owns or has the power or right to control or to vote any significant part of the outstanding voting securities of a corporation or other form of business organization. A holding company indirectly has, holds or owns any such power, right or security if it does so through an interest in a subsidiary or successive subsidiaries.

"Horsemen of this Commonwealth."  A thoroughbred or standardbred horse owner or trainer who enters and runs his or her horse at a licensed racing entity in the current or prior calendar year and meets the requirements of the horsemen's organization of which he or she is a member to participate in the receipt of benefits therefrom; or an employee of a trainer who meets the requirements of the horsemen's organization of which he or she is a member to participate in the receipt of benefits therefrom.

"Horsemen's organization."  A trade association which represents the majority of owners and trainers who own and race horses at a licensed racetrack.

"Hotel."  As follows:

(1)  Except as provided under paragraph (2), one or more buildings owned or operated by a certificate holder which  are attached to, physically connected to or adjacent to the certificate holder's licensed facility in which members of the public may, for a consideration, obtain sleeping accommodations.

(2)  When the term is used in section 1305 (relating to Category 3 slot machine license) or 1407(d) (relating to Pennsylvania Gaming Economic Development and Tourism Fund), a building or buildings in which members of the public may, for a consideration, obtain sleeping accommodations.

"Independent contractor."  A person who performs professional, scientific, technical, advisory or consulting services for the Pennsylvania Gaming Control Board for a fee, honorarium or similar compensation pursuant to a contract.

"Institutional investor."  Any retirement fund administered by a public agency for the exclusive benefit of Federal, State or local public employees, investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.), collective investment trust organized by banks under Part Nine of the Rules of the Comptroller of the Currency, closed-end investment trust, chartered or licensed life insurance company or property and casualty insurance company, banking and other chartered or licensed lending institution, investment advisor registered under The Investment Advisors Act of 1940 (54 Stat. 847, 15 U.S.C. § 80b-1 et seq.) and such other persons as the Pennsylvania Gaming Control Board may determine consistent with this part.

"Intermediary."  A person, other than an individual, which:

(1)  is a holding company with respect to a corporation or other form of business organization, which holds or applies for a license under this part; and

(2)  is a subsidiary with respect to any holding company.

"Issued," "issuance" or "issue."  When used in reference to an application submitted to the State Horse Racing Commission or the State Harness Racing Commission to conduct harness or thoroughbred race meetings or the Pennsylvania Gaming Control Board to authorize the placement and operation of slot machines, the terms refer to the date when a determination by the commissions or the board approving an application brought before the agencies becomes final, binding and nonappealable and is not subject to a pending legal challenge.

"Key employee."  Any individual who is employed in a director or department head capacity and who is empowered to make discretionary decisions that regulate slot machine or table game operations, including the general manager and assistant manager of the licensed facility, director of slot operations, director of table game operations, director of cage and/or credit operations, director of surveillance, director of marketing, director of management information systems, director of security, comptroller and any employee who is not otherwise designated as a gaming employee and who supervises the operations of these departments or to whom these department directors or department heads report and such other positions not otherwise designated or defined under this part which the Pennsylvania Gaming Control Board shall determine based on detailed analyses of job descriptions as provided in the internal controls of the licensee as approved by the Pennsylvania Gaming Control Board. All other gaming employees unless otherwise designated by the Pennsylvania Gaming Control Board shall be classified as non-key employees.

"Law enforcement authority."  The power to conduct investigations of or to make arrests for criminal offenses.

"Licensed entity."  Any slot machine licensee, manufacturer licensee, supplier licensee or other person licensed by the Pennsylvania Gaming Control Board under this part.

"Licensed entity representative."  A person, including an attorney, agent or lobbyist, acting on behalf of or authorized to represent the interest of any applicant, licensee, permittee or other person authorized by the Pennsylvania Gaming Control Board to engage in any act or activity which is regulated under the provisions of this part regarding any matter before, or which may reasonably be expected to come before, the Pennsylvania Gaming Control Board.

"Licensed facility."  The physical land-based location at which a licensed gaming entity is authorized to place and operate slot machines and, if authorized by the Pennsylvania Gaming Control Board under Chapter 13A (relating to table games), to conduct table games. The term includes any:

(1)  area of a licensed racetrack at which a slot machine licensee was previously authorized pursuant to section 1207(17) (relating to regulatory authority of board) to operate slot machines prior to the effective date of this paragraph;

(2)  board-approved interim facility or temporary facility; and

(3)  area of a hotel which the Pennsylvania Gaming Control Board determines is suitable to conduct table games.

"Licensed gaming entity" or "slot machine licensee."  A person that holds a slot machine license pursuant to this part.

"Licensed racetrack" or "racetrack."  The physical facility and grounds where a person has obtained a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct live thoroughbred or harness race meetings respectively with pari-mutuel wagering. The term "racetrack" or "its racetrack" shall mean the physical land-based location at which live horse racing is conducted even if not owned by the person.

"Licensed racing entity."  Any legal entity that has obtained a license to conduct live thoroughbred or harness horse race meetings respectively with pari-mutuel wagering from either the State Horse Racing Commission or the State Harness Racing Commission pursuant to the act of December 17, 1981 (P.L.435, No.135), known as the Race Horse Industry Reform Act.

"Manufacturer."  A person who manufactures, builds, rebuilds, fabricates, assembles, produces, programs, designs or otherwise makes modifications to any slot machine, table game device or associated equipment for use or play of slot machines or table games in this Commonwealth for gaming purposes.

"Manufacturer license."  A license issued by the Pennsylvania Gaming Control Board authorizing a manufacturer to manufacture or produce slot machines, table game devices or associated equipment for use in this Commonwealth for gaming purposes.

"Manufacturer licensee."  A manufacturer that obtains a manufacturer license.

"Member."  An individual appointed to and sworn in as a member of the board in accordance with section 1201(b) (relating to Pennsylvania Gaming Control Board established).

"Municipal authority."  A body politic and corporate created under the former act of June 28, 1935 (P.L.463, No.191), known as the Municipality Authorities Act of one thousand nine hundred and thirty-five, the former act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, the act of July 29, 1953 (P.L.1034, No.270), known as the Public Auditorium Authorities Law, or 53 Pa.C.S. Ch. 56 (relating to municipal authorities).

"Municipality."  A city, borough, incorporated town or township.

"Net terminal revenue."  The net amount of the gross terminal revenue less the tax and assessments imposed by sections 1402 (relating to gross terminal revenue deductions), 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution), 1405 (relating to Pennsylvania Race Horse Development Fund) and 1407 (relating to Pennsylvania Gaming Economic Development and Tourism Fund).

"Nonbanking game."  Any table game in which a player competes against another player and in which the certificate holder collects a rake.

"Nonprimary location."  Any facility in which pari-mutuel wagering is conducted by a licensed racing entity other than the racetrack where live racing is conducted.

"Occupation permit."  A permit authorizing an individual to be employed or work as a gaming employee at a licensed facility.

"Party."  The Bureau of Investigations and Enforcement of the Pennsylvania Gaming Control Board or any applicant, licensee, permittee, registrant or other person appearing of record in any proceeding before the Pennsylvania Gaming Control Board.

"Permittee."  A holder of a permit issued pursuant to this part.

"Person."  Any natural person, corporation, foundation, organization, business trust, estate, limited liability company, licensed corporation, trust, partnership, limited liability partnership, association or any other form of legal business entity.

"Player."  An individual wagering cash, a cash equivalent or other thing of value in the play or operation of a slot machine or table game, including during a contest or tournament, the play or operation of which may deliver or entitle the individual  playing or operating the slot machine or table game to receive cash, a cash equivalent or other thing of value from another player or a slot machine licensee.

"Principal."  An officer; director; person who directly holds a beneficial interest in or ownership of the securities of an applicant or licensee; person who has a controlling interest in an applicant or licensee, or has the ability to elect a majority of the board of directors of a licensee or to otherwise control a licensee; lender or other licensed financial institution of an applicant or licensee, other than a bank or lending institution which makes a loan or holds a mortgage or other lien acquired in the ordinary course of business; underwriter of an applicant or licensee; or other person or employee of an applicant, slot machine licensee, manufacturer licensee or supplier licensee deemed to be a principal by the Pennsylvania Gaming Control Board.

"Progressive payout."  A slot machine wager payout that increases in a monetary amount based on the amounts wagered in a progressive system.

"Progressive system."  A computerized system linking slot machines in one or more licensed facilities within this Commonwealth and offering one or more common progressive payouts based on the amounts wagered.

"Publicly traded corporation."  A person, other than an individual, which:

(1)  has a class or series of securities registered under the Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78a et seq.);

(2)  is a registered management company under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.); or

(3)  is subject to the reporting obligations imposed by section 15(d) of the Securities Exchange Act of 1934 by reason of having filed a registration statement which has become effective under the Securities Act of 1933 (48 Stat. 74, 15 U.S.C. § 77a et seq.).

"Race Horse Industry Reform Act."  The act of December 17, 1981 (P.L.435, No.135), known as the Race Horse Industry Reform Act.

"Rake."  A set fee or percentage assessed by a certificate holder for providing the services of a dealer, gaming table or location, to allow the play or operation of any nonbanking game.

"Revenue- or tourism-enhanced location."  Any location within this Commonwealth determined by the Pennsylvania Gaming Control Board, in its discretion, which will maximize net revenue to the Commonwealth or enhance year-round recreational tourism within this Commonwealth, in comparison to other proposed facilities and is otherwise consistent with the provisions of this part and its declared public policy purposes.

"Security."  As defined in the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972.

"Slot machine."  Any mechanical, electrical or computerized contrivance, terminal, machine or other device approved by the Pennsylvania Gaming Control Board which, upon insertion of a coin, bill, ticket, token or similar object therein or upon payment of any consideration whatsoever, including the use of any electronic payment system except a credit card or debit card, is available to play or operate, the play or operation of which, whether by reason of skill or application of the element of chance or both, may deliver or entitle the person or persons playing or operating the contrivance, terminal, machine or other device to receive cash, billets, tickets, tokens or electronic credits to be exchanged for cash or to receive merchandise or anything of value whatsoever, whether the payoff is made automatically from the machine or manually. A slot machine:

(1)  May utilize spinning reels or video displays or both.

(2)  May or may not dispense coins, tickets or tokens to winning patrons.

(3)  May use an electronic credit system for receiving wagers and making payouts.

The term shall include associated equipment necessary to conduct the operation of the contrivance, terminal, machine or other device.

"Slot machine contest."  A slot machine competition among players for cash, cash equivalents or prizes.

"Slot machine license."  A license issued by the Pennsylvania Gaming Control Board authorizing a person to place and operate slot machines pursuant to this part and the rules and regulations under this part.

"Slot machine licensee."  A person that holds a slot machine license.

"Slot machine tournament."  An organized series of slot machine contests approved by the Pennsylvania Gaming Control Board in which an overall winner is ultimately determined.

"State gaming receipts."  Revenues and receipts required by this part to be paid into the State Gaming Fund, the Pennsylvania Race Horse Development Fund and the Pennsylvania Gaming Economic Development and Tourism Fund, and all rights, existing on the effective date of this section or coming into existence later, to receive any of those revenues and receipts.

"State Treasurer."  The State Treasurer of the Commonwealth.

"Subsidiary."  A person other than an individual. The term includes:

(1)  a corporation, any significant part of whose outstanding equity securities are owned, subject to a power or right of control, or held with power to vote, by a holding company or an intermediary company;

(2)  a significant interest in a person, other than an individual, which is owned, subject to a power or right of control, or held with power to vote, by a holding company or an intermediary company; or

(3)  a person deemed to be a subsidiary by the Pennsylvania Gaming Control Board.

"Supplier."  A person that sells, leases, offers or otherwise provides, distributes or services any slot machine, table game device or associated equipment for use or play of slot machines or table games in this Commonwealth.

"Supplier license."  A license issued by the Pennsylvania Gaming Control Board authorizing a supplier to provide products or services related to slot machines, table game devices or associated equipment to slot machine licensees for use in this Commonwealth for gaming purposes.

"Supplier licensee."  A supplier that holds a supplier license.

"Suspicious transaction."  A transaction between a slot machine licensee or an employee of a slot machine licensee and an individual that involves the acceptance or redemption by a person of cash or a cash equivalent involving or aggregating $5,000 or more which a slot machine licensee or employee of a slot machine licensee knows, suspects or has reason to believe:

(1)  involves funds derived from illegal activities or is intended or conducted in order to conceal or disguise funds or assets derived from illegal activities;

(2)  is part of a plan to violate or evade any law or regulation or to avoid any transaction reporting requirement under the laws or regulations of this Commonwealth or the United States, including a plan to structure a series of transactions to avoid any transaction reporting requirement under the laws or regulations of this Commonwealth or the United States; or

(3)  has no apparent lawful purpose or is not the type of transaction in which a person would normally be expected to engage and the slot machine licensee or employee knows of no reasonable explanation for the transaction after examining the available facts, including the background and possible purpose of the transaction.

"Table game."  Any banking or nonbanking game approved by the Pennsylvania Gaming Control Board. The term includes roulette, baccarat, blackjack, poker, craps, big six wheel, mini-baccarat, red dog, pai gow, twenty-one, casino war, acey-ducey, sic bo, chuck-a-luck, Panguingue, Fan-tan, Asia poker, Boston 5 stud poker, Caribbean stud poker, Colorado hold'em poker, double attack blackjack, double cross poker, double down stud poker, fast action hold'em, flop poker, four card poker, let it ride poker, mini-craps, mini-dice, pai gow poker, pokette, Spanish 21, Texas hold'em bonus poker, three card poker, two card joker poker, ultimate Texas hold'em, winner's pot poker and any other banking or nonbanking game. The term shall not include:

(1)  Lottery games of the Pennsylvania State Lottery as authorized under the act of August 26, 1971 (P.L.351, No.91), known as the State Lottery Law.

(2)  Bingo as authorized under the act of July 10, 1981 (P.L.214, No.67), known as the Bingo Law.

(3)  Pari-mutuel betting on the outcome of thoroughbred or harness horse racing as authorized under the act of December 17, 1981 (P.L.435, No.135), known as the Race Horse Industry Reform Act.

(4)  Small games of chance as authorized under the act of December 19, 1988 (P.L.1262, No.156), known as the Local Option Small Games of Chance Act.

(5)  Slot machine gaming and progressive slot machine gaming as defined and authorized under this part.

(6)  Keno.

"Table game device."  Includes gaming tables, cards, dice, chips, shufflers, tiles, dominoes, wheels, drop boxes or any mechanical, electrical or computerized contrivance, terminal, machine or other device, apparatus, equipment or supplies approved by the Pennsylvania Gaming Control Board and used to conduct a table game.

"Table game operation certificate."  A certificate awarded by the Pennsylvania Gaming Control Board under Chapter 13A (relating to table games) that authorizes a slot machine licensee to conduct table games in accordance with this part.

"Tournament."  An organized series of contests approved by the Pennsylvania Gaming Control Board in which an overall winner is ultimately determined.

"Trustee."  A person appointed by the Pennsylvania Gaming Control Board under section 1332 (relating to appointment of trustee) to manage and control the operations of a licensed facility and who has the fiduciary responsibility to make decisions to preserve the viability of a licensed facility and the integrity of gaming in this Commonwealth.

"Underwriter."  As defined in the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended the defs. of "associated equipment," "cheat," "conduct of gaming," "conviction," "gaming employee," "gross terminal revenue," "key employee," "licensed facility," "manufacturer," "manufacturer license," "slot machine," "supplier" and "supplier license" and added the defs. of "banking game," "cash," "cash equivalent," "certificate holder," "cheating or thieving device," "chip," "contest," "count room," "counterfeit chip," "electronic gaming table," "executive-level public employee," "fully automated electronic gaming table," "gaming junket," "gaming junket enterprise," "gaming junket representative," "gaming school," "gaming service provider," "gross table game revenue," "hotel," "law enforcement authority," "licensed entity representative," "municipal authority," "nonbanking game," "party," "player," "rake," "slot machine contest," "slot machine tournament," "suspicious transaction," "table game," "table game device," "table game operation certificate," "tournament" and "trustee."

2006 Amendment.  Act 135 amended the defs. of "affilate" or "affiliated company," "applicant," "controlling interest," "gross terminal revenue" and "licensed facility" and added the defs. of "compensation," "complimentary service," "conduct of gaming," "corporation," "holding company," "independent contractor," "intermediary," "member," "principal," "publicly traded corporation," "subsidiary" and "underwriter."






Chapter 12 - Pennsylvania Gaming Control Board

Section 1201 - Pennsylvania Gaming Control Board established

CHAPTER 12

PENNSYLVANIA GAMING CONTROL BOARD

Sec.

1201.  Pennsylvania Gaming Control Board established.

1201.1. Applicability of other statutes.

1202.  General and specific powers.

1202.1. Code of conduct.

1202.2. Expenses of regulatory agencies.

1203.  Temporary regulations.

1204.  Licensed gaming entity application appeals from board.

1205.  License or permit application hearing process; public input hearings.

1206.  Board minutes and records.

1207.  Regulatory authority of board.

1208.  Collection of fees and fines.

1209.  Slot machine license fee.

1210.  Number of slot machines.

1211.  Reports of board.

1212.  Diversity goals of board.

1213.  License or permit prohibition.

1214.  Specific authority to suspend slot machine license.

Enactment.  Chapter 12 was added July 5, 2004, P.L.572, No.71, effective immediately.

§ 1201.  Pennsylvania Gaming Control Board established.

(a)  Board established.--There is established an independent board which shall be a body corporate and politic to be known as the Pennsylvania Gaming Control Board.

(b)  Membership.--The board shall consist of the following members:

(1)  Three members appointed by the Governor.

(2)  One member appointed by each of the following:

(i)  The President pro tempore of the Senate.

(ii)  The Minority Leader of the Senate.

(iii)  The Speaker of the House of Representatives.

(iv)  The Minority Leader of the House of Representatives.

(b.1)  Removal.--A member of the board shall be removed from office by the appointing authority:

(1)  for misconduct in office, willful neglect of duty or conduct evidencing unfitness for office or incompetence; or

(2)  upon conviction of an offense graded as a felony, an infamous crime, an offense under this part or an equivalent offense under Federal law or the law of another jurisdiction.

(c)  Initial appointments to board.--

(1)  Gubernatorial appointees initially appointed under subsection (b)(1) shall serve an initial term of one, two and three years respectively as designated by the Governor at the time of appointment and until their successors are appointed and qualified.

(2)  Legislative appointees initially appointed under subsection (b)(2) shall serve until the third Tuesday in January 2007 and until their successors are appointed and qualified.

(3)  An appointment to fill a vacancy created by a member appointed in accordance with paragraph (1) or (2) shall be for the remainder of the unexpired term.

(d)  Terms of office.--Upon the expiration of a term of a member appointed under subsection (c), the following shall apply:

(1)  The term of office of a gubernatorial appointee shall be three years and until a successor is appointed and qualified.

(2)  The term of office of a legislative appointee shall be two years and until a successor is appointed and qualified.

(3)  A legislative appointee shall serve no more than three full consecutive terms.

(4)  A gubernatorial appointee shall serve no more than two full consecutive terms.

(5)  An appointment to fill a vacancy shall be for the remainder of the unexpired term.

(6)  A member appointed to fill a vacancy under paragraph (3) may serve three full terms following the expiration of the term related to the vacancy.

(7)  A member appointed to fill a vacancy under paragraph (4) may serve two full terms following the expiration of the term related to the vacancy.

(e)  Ex officio members.--The Secretary of Revenue, the Secretary of Agriculture and the State Treasurer, or their designees, shall serve on the board as nonvoting ex officio members of the board. The designee shall be a deputy secretary or an equivalent position within the agency.

(f)  Qualified majority vote.--

(1)  Except as permitted in paragraphs (2) and (3), any action, including, but not limited to, the approval, issuance, denial or conditioning of any license by the board under this part or the making of any order or the ratification of any permissible act done or order made by one or more of the members, shall require a qualified majority vote consisting of at least one gubernatorial appointee and the four legislative appointees.

(2)  Any action to suspend or revoke, not renew, void or require forfeiture of a license or permit issued under this part, to impose any administrative fine or penalty under this part or to issue cease and desist orders or similar enforcement actions shall require a majority vote of all the members appointed to the board.

(3)  Notwithstanding any other provision of this part or 65 Pa.C.S. § 1103(j) (relating to restricted activities), a member shall disclose the nature of his disqualifying interest, disqualify himself and abstain from voting in a hearing or proceeding under this part in which his objectivity, impartiality, integrity or independence of judgment may be reasonably questioned, as provided in subsection (h)(6) or section 1202.1(c)(3) (relating to code of conduct). If a legislative appointee has disqualified himself, the qualified majority shall consist of all of the remaining legislative appointees and at least two gubernatorial appointees.

(g)  Background investigation.--Appointees shall be subject to a background investigation conducted by the Pennsylvania State Police in accordance with this part.

(h)  Qualifications and restrictions.--

(1)  Each member at the time of appointment shall be at least 25 years of age and shall have been a resident of this Commonwealth for a period of at least one year immediately preceding appointment. Each member shall continue to remain a resident of this Commonwealth during the term of membership on the board.

(2)  Except for ex officio members, no person shall be appointed a member of the board or be employed by or be an independent contractor of the board if that person is a public official or party officer as defined in section 1512 (relating to financial and employment interests) in this Commonwealth or any of its political subdivisions.

(3)  Each member, employee and independent contractor of the board shall sign an agreement not to disclose confidential information.

(4)  No member, employee or independent contractor of the board or other agency having regulatory authority over the board or over forms of gaming regulated by this part shall be employed, hold any office or position or be engaged in any activity which is incompatible with the position, employment or contract.

(4.1)  No member shall engage in any business, employment or vocation for which the member receives a salary, compensation or fee for services rendered which is in excess of 15% of the member's gross annual salary as a member of the board. For purposes of this paragraph, the terms "salary," "compensation" and "fee" do not include any of the following:

(i)  Passive or unearned income, including interest, dividends or capital gains from the sale of assets or securities held for investment purposes.

(ii)  Health care benefits or retirement, pension or annuity payments.

(iii)  Amounts received from a family-controlled trade or business in which both personal services and capital are income-producing factors, provided that the personal services actually rendered by the member do not generate a significant amount of income.

(iv)  Director's fees attributable to board membership of a corporate or nonprofit body or board or reimbursement for expenses incurred in connection with board membership.

(5)  No member shall be paid or receive any fee or other compensation for any activity related to the duties or authority of the board other than salary and expenses provided by law.

(6)  No member, employee or independent contractor of the board shall participate in a hearing, proceeding or other matter in which the member, employee or independent contractor, or the immediate family thereof, has a financial interest in the subject matter of the hearing or proceeding or other interest that could be substantially affected by the outcome of the hearing or proceeding without first fully disclosing the nature of the interest to the board and other persons participating in the hearing or proceeding. The board shall determine if the interest is a disqualifying interest that requires the disqualification or nonparticipation of an employee or independent contractor. For purposes of this paragraph, the term "immediate family" shall mean spouse, parent, brother, sister or child.

(7)  At the time of appointment and annually thereafter, each member shall disclose the existence of any financial interest in any applicant, licensed entity or licensed facility and in an affiliate, intermediary, subsidiary or holding company thereof held by the member or known to be held by the member's immediate family. The disclosure statement shall be filed with the executive director of the board and with the appointing authority for such member and shall be open to inspection by the public at the office of the board during the normal business hours of the board for the duration of the member's term and for two years after the member leaves office. For purposes of this paragraph, the term "immediate family" shall mean spouse, parent, brother, sister or child.

(7.1)  Prior to being sworn as a member, an appointee and his immediate family shall divest any financial interest in any applicant, licensed facility or licensed entity and in an affiliate, intermediary, subsidiary or holding company thereof owned or held by the appointee or known to be held by the appointee's immediate family. For the duration of the member's term and for  two years thereafter, the member and the member's immediate family may not acquire a financial interest in any applicant, licensed facility or licensed entity or in an affiliate, intermediary, subsidiary or holding company  of an applicant, licensed facility or licensed entity. For purposes of this paragraph, the term "immediate family" shall mean spouse and any minor or unemancipated child.

(7.2)  Prior to entering into employment or a contract with the board and annually thereafter, an employee or independent contractor shall disclose the existence of any financial interest in any applicant, licensed facility or licensed entity and in an affiliate, intermediary, subsidiary or holding company thereof owned or held by the employee or independent contractor or known to be held by the immediate family of the employee or independent contractor. The disclosure statement shall be filed with the board and shall be open to inspection by the public at the office of the board during the normal business hours of the board and for two years after termination of employment or a contract with the board. For purposes of this paragraph, the term "immediate family" shall mean spouse, parent, brother, sister or child.

(7.3)  Prior to entering into employment or contracting with the board, an employee or independent contractor and the employee's or independent contractor's immediate family shall divest any financial interest in any applicant, licensed facility or licensed entity, and in an affiliate, intermediary, subsidiary or holding company thereof, owned or held by the employee or independent contractor or known to be held by the immediate family of the employee or independent contractor. For the duration of the employee's employment with the board or the independent contractor's contract with the board and for one year thereafter, the employee or independent contractor and the immediate family thereof shall not acquire, by purchase, gift, exchange or otherwise, any financial interest in any applicant, licensed facility or licensed entity and in any affiliate, intermediary, subsidiary or holding company thereof. For purposes of this paragraph, the term "immediate family" shall mean spouse and any minor or unemancipated child.

(8)  No member, employee or independent contractor of the board may directly or indirectly solicit, request, suggest or recommend to any applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company thereof or to any principal, employee, independent contractor or agent thereof, the appointment or employment of any person in any capacity by the applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company thereof for a period of two years from the termination of term of office, employment or contract with the board.

(9)  No member may accept employment with any applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company thereof, for a period of two years from the termination of term of office.

(10)  No former member may appear before the board in any hearing or proceeding or participate in any other activity on behalf of any applicant, licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, or any other licensee or permittee, for a period of two years from the termination of term of office.

(11)  No member, employee of the board or independent contractor shall accept a complimentary service, wager or be paid any prize from any wager at any licensed facility within this Commonwealth or at any other facility outside this Commonwealth which is owned or operated by a licensed gaming entity or any of its affiliates, intermediaries, subsidiaries or holding companies for the duration of their term of office, employment or contract with the board and for a period of two years from the termination of term of office, employment or contract with the board. The provisions of this paragraph prohibiting wagering during the term of employment shall not apply to employees or independent contractors while utilizing slot machines or table game devices for testing purposes or while verifying the performance of a slot machine or table game as part of an enforcement investigation.

(12)  A member who has been convicted during his term in any domestic or foreign jurisdiction of a felony, infamous crime or gambling offense shall, upon conviction, be automatically removed from the board and shall be ineligible to become a member in the future. If an ex officio member is convicted during his term in any domestic or foreign jurisdiction of a felony, infamous crime or gambling offense, the ex officio member shall, upon conviction, be automatically removed from the board, and a designee shall be designated pursuant to subsection (e) to serve the remainder of the ex officio member's term.

(13)  The following shall apply to an employee of the board whose duties substantially involve licensing, enforcement, development of law, promulgation of regulations or development of policy, relating to gaming under this part or who has other discretionary authority which may affect or influence the outcome of an action, proceeding or decision under this part, including the executive director, bureau directors and attorneys:

(i)  The individual may not, for a period of two years following termination of employment, accept employment with or be retained by an applicant or a licensed entity or by an affiliate, intermediary, subsidiary or holding company of an applicant or a licensed entity.

(ii)  The individual may not, for a period of two years following termination of employment, appear before the board in a hearing or proceeding or participate in activity on behalf of any applicant, licensee, permittee or licensed entity or on behalf of an affiliate, intermediary, subsidiary or holding company of any applicant, licensee, permittee or licensed entity.

(iii)  An applicant or a licensed entity or an affiliate, intermediary, subsidiary or holding company of an applicant or a licensed entity may not, until the expiration of two years following termination of employment, employ or retain the individual. Violation of  this subparagraph shall result in termination of the individual's employment and subject the violator to section 1518(c) (relating to prohibited acts; penalties).

(iv)  A prospective employee who, upon employment, would be subject to this paragraph must, as a condition of employment, sign an affidavit that the prospective employee will not violate subparagraph (i) or (ii). If the prospective employee fails to sign the affidavit, the board shall rescind any offer of employment and shall not employ the individual.

(13.1)  The following shall apply to an independent contractor and to an employee of an independent contractor whose duties substantially involve consultation relating to licensing, enforcement, development of law, promulgation of regulations or development of policy, relating to gaming under this part:

(i)  The person may not, for a period of one year following termination of the contract with the board, be retained by an applicant or a licensed entity or by an affiliate, intermediary, subsidiary or holding company of an applicant or a licensed entity.

(ii)  The person may not, for a period of two years following termination of the contract with the board, appear before the board in a hearing or proceeding or participate in activity on behalf of any applicant, licensee, permittee or licensed entity or on behalf of an affiliate, intermediary, subsidiary or holding company of any applicant, licensee, permittee or licensed entity.

(iii)  An applicant or a licensed entity or an affiliate, intermediary, subsidiary or holding company of an applicant or a licensee may not, until the expiration of one year following termination of the contract with the board, employ or retain the person. A knowing  violation of this subparagraph shall result in termination of the person's employment and subject the violator to section 1518(c).

(iv)  Each contract between the board and an independent contractor which involves the duties set forth in this paragraph shall contain a provision requiring the independent contractor to sign an affidavit that the independent contractor will not violate subparagraph (i) or (ii). If the independent contractor fails to sign the affidavit, the board shall not enter into the contract.

(v)  An independent contractor shall require a prospective employee whose employment would involve the duties set forth in this paragraph to sign an affidavit that the prospective employee will not violate subparagraph (i) or (ii). If the prospective employee fails to sign the affidavit, the independent contractor  shall rescind any offer of employment and shall not employ the individual.

(13.2)  Nothing under paragraph (13) or (13.1) shall prevent a current or former employee of the board, a current or former independent contractor or a current or former employee of an independent contractor from appearing before the board in any hearing or proceeding as a witness or testifying as to any fact or information.

(14)  The State Ethics Commission shall issue a written determination of whether a person is subject to paragraph (13) or (13.1) upon the written request of the person or the person's employer or potential employer. A person that relies in good faith on a determination issued under this paragraph shall not be subject to any penalty for an action taken, provided that all material facts set forth in the request for  the determination are correct.

(14.1)  The State Ethics Commission shall publish a list of all employment positions within the board and employment positions within independent contractors whose duties would subject the individuals in those positions to the provisions of paragraphs (13) and (13.1). The board and each independent contractor shall assist the State Ethics Commission in the development of the list, which shall be published by the State Ethics Commission in the Pennsylvania Bulletin biennially and posted by the board on the board's Internet website. Upon request, employees of the board and each independent contractor shall have a duty to provide the State Ethics Commission with adequate information to accurately develop and maintain the list. The State Ethics Commission may impose a civil penalty under 65 Pa.C.S. § 1109(f) (relating to penalties) upon an individual who fails to cooperate with the State Ethics Commission under this paragraph. An individual who relies in good faith on the list published by the State Ethics Commission shall not be subject to any penalty for a violation of paragraph (13) or (13.1).

(15)  If a member of the board violates any provision of this section, the appointing authority may remove the person from the board. A member removed under this paragraph shall, for a period of five years following removal, be prohibited from future appointment to the board and shall be prohibited from applying for a license, permit or other authorization under this part and from becoming an independent contractor or registering as a licensed entity representative.

(h.1)  Fiduciary relationship.--A member or employee of the board shall serve as a fiduciary of the Commonwealth.

(h.2)  Standard of care.--Members shall exercise the standard of care required by 20 Pa.C.S. Ch. 73 (relating to municipalities investments) in the performance of their duties under this part.

(h.3)  Liability.--Members shall not be personally liable for any of the following:

(1)  Obligations of the board.

(2)  Actions which were within the scope of their office and made in good faith.

(i)  Compensation.--

(1)  The Executive Board as established in the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, shall establish the compensation of the members.

(2)  Members shall be reimbursed for all necessary and actual expenses.

(3)  Members shall be eligible for retirement under the State Employees' Retirement Code and shall, if the member elects to participate, be considered a State employee for the purposes of 71 Pa.C.S. Pt. XXV (relating to retirement for State employees and officers).

(j)  Chairman.--The chairman of the board shall be selected by the Governor.

(k)  Appointments.--The appointing authorities shall make their initial appointments within 60 days of the effective date of this part. Appointments to fill a vacancy shall be made within 60 days of the creation of the vacancy. No appointment shall be final until receipt by the appointing authority of the required background investigation of the appointee by the Pennsylvania State Police which shall be completed within 30 days. No person who has been convicted in any domestic or foreign jurisdiction of a felony, infamous crime or gaming offense shall be appointed to the board.

(l)  Prohibition against nepotism.--No member may solicit, request, suggest or recommend the employment by the board of any individual related within the second degree of consanguinity to the member as set forth in 23 Pa.C.S. § 1304(e) (relating to restrictions on issuance of license) or the spouse of the individual.

(m)  Employment requirements.--

(1)  Prospective employees shall submit an application and a personal disclosure form to the board which shall include a complete criminal history, including convictions and current charges for all felonies and misdemeanors.

(2)  Prospective employees shall be required to undergo testing which detects the presence of illegal substances in the body.

(3)  The board shall obtain fingerprints and photographs for each prospective employee consistent with the standards adopted by the Pennsylvania State Police.

(4)  The board shall verify the identification, employment and education of each prospective employee, including:

(i)  Legal name, including any alias.

(ii)  All educational institutions attended regardless of graduation status.

(iii)  Places of residence for the past ten years.

(iv)  Employment history for the past 15 years.

(5)  The board shall not hire a prospective employee if the prospective employee:

(i)  has been convicted of a crime that bears a close relationship to the duties and responsibilities of the position for which employment is sought;

(ii)  has been dismissed from other employment for gross misconduct; or

(iii)  has intentionally made a false statement concerning a material fact in connection with the application to the board.

(6)  The board shall not employ a person unless the requirements of paragraphs (1), (2), (3) and (4) have been met. This paragraph shall apply only to persons employed after the effective date of this subsection.

(7)  The board shall:

(i)  Immediately refer any criminal matter involving an employee to law enforcement.

(ii)  Develop a disciplinary process for an employee charged with a crime or with gross misconduct.

(iii)  Immediately suspend from employment any employee charged with a felony.

(iv)  Develop a process to discipline all other instances of misconduct.

(8)  Disciplinary action shall be instituted promptly against an employee who, while on or off duty, engages in serious misconduct which may bring the board into disrepute.

(m.1)  Budgetary impasse.--If, in the event of a budgetary or other fiscal crisis, the Governor orders the furlough of Commonwealth employees, the board and its employees and all employees of the department and the Pennsylvania State Police whose duties involve the regulation and oversight of gaming under this part shall not be subject to furlough and shall continue to perform their duties of employment.

(n)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Financial interest."  An ownership, property, leasehold or other beneficial interest in an entity. The term shall not include an interest which is held or deemed to be held in any of the following:

(1)  Securities that are held in a pension plan, profit-sharing plan, individual retirement account, tax-sheltered annuity, a plan established pursuant to section 457 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.), or any successor provision, deferred compensation plan whether qualified or not qualified under the Internal Revenue Code of 1986, or any successor provision, or other retirement plan that:

(i)  is not self-directed by the individual; and

(ii)  is advised by an independent investment adviser who has sole authority to make investment decisions with respect to contributions made by the individual to these plans.

(2)  A tuition account plan organized and operated pursuant to section 529 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 529) that is not self-directed by the individual.

(3)  A mutual fund where the interest owned by the mutual fund in a licensed entity does not constitute a controlling interest as defined in this part.

"Ownership interest."  Owning or holding, or being deemed to hold, debt or equity securities or other ownership interest or profit interest.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (f)(3), (h)(5), (7.1), (10), (11), (13), (14) and (15) and (k) and added subsecs. (h)(4.1), (13.1), (13.2) and (14.1) and (m.1). See sections 19.4 and 20(3) of Act 1 in the appendix to this title for special provisions relating to Pennsylvania Gaming Control Board employees and applicability.

Cross References.  Section 1201 is referred to in sections 1103, 1202, 1202.1, 1209, 1902 of this title.



Section 1201.1 - Applicability of other statutes

§ 1201.1.  Applicability of other statutes.

(a)  General rule.--The following acts shall apply to the board:

(1)  The act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(2)  The act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

(3)  The provisions of 65 Pa.C.S. Chs. 7 (relating to open meetings) and 11 (relating to ethics standards and financial disclosure).

(b)  Status of board.--

(1)  The board shall be considered an independent agency for the purposes of the following:

(i)  62 Pa.C.S. Pt. I (relating to Commonwealth Procurement Code). The expediting of the payment of revenue to the Commonwealth shall not be grounds for an emergency procurement by the board.

(ii)  The act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

(2)  The board shall be considered an agency for the purposes of the following:

(i)  The act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(ii)  The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (a)(1).

2006 Amendment.  Act 135 added section 1201.1.



Section 1202 - General and specific powers

§ 1202.  General and specific powers.

(a)  General powers.--

(1)  The board shall have general and sole regulatory authority over the conduct of gaming or related activities as described in this part. The board shall ensure the integrity of the acquisition and operation of slot machines, table games, table game devices and associated equipment and shall have sole regulatory authority over every aspect of the authorization, operation and play of slot machines and table games.

(2)  The board shall employ individuals as necessary to carry out the powers and duties of the board, who shall serve at the board's pleasure. An employee of the board shall be considered a State employee for purposes of 71 Pa.C.S. Pt. XXV (relating to retirement for State employees and officers). For the purposes of this paragraph, the board shall not be considered an executive or independent agency under the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act. The board shall not take final action to fill any vacancy in the position of executive director of the board, director of the bureau, chief counsel of the board or director of the Office of Enforcement Counsel until receipt and review of the results of the individual's background investigation under section 1517(c)(1.1) (relating to investigations and enforcement).

(3)  In addition to employees authorized by the board, each member may employ one special assistant whose classification and compensation shall be established by the board. A special assistant shall be a State employee for purposes of 71 Pa.C.S. Pt. XXV, shall serve at the pleasure of the member and may only be removed by the board for cause.

(4)  The board shall establish a system of classification and compensation of its employees and shall not be subject to the provisions of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, as to classification and compensation for its employees and conduct its activities consistent with the practices and procedures of Commonwealth agencies.

(5)  Within 90 days of the effective date of this paragraph, the board shall publish in the Pennsylvania Bulletin and on the board's Internet website the classification system for all employees of the board.

(6)  A request for proposal to conduct investigations of employees and applicants under this part shall include a requirement that an offeror provide the number of employees of the offeror who will be engaged in the conduct of investigations and who are residents of this Commonwealth and annuitants of a Federal, State or local law enforcement agency. Preference shall be given to an offeror with a substantial number of employees who will be engaged in the conduct of investigations and who are residents of this Commonwealth and annuitants of a Federal, State or local law enforcement agency.

(b)  Specific powers.--The board shall have the specific power and duty:

(1)  To adopt, use and alter a corporate seal.

(2)  To pay or satisfy obligations of the board.

(3)  To sue or be sued, implead and be impleaded, or interplead.

(4)  To contract and execute instruments as necessary to carry out the powers and duties of the board. Contracts for the purchase of supplies, services and construction shall be for a term not to exceed two years.

(5)  To sell, transfer, convey and dispose of tangible or intangible property owned by the board.

(6)  To establish, charge and collect fees and fines as authorized by this part.

(7)  To administer oaths, examine witnesses and issue subpoenas compelling the attendance of witnesses or the production of documents and records or other evidence, or to designate officers or employees to perform these duties.

(8)  To purchase insurance against a loss related to the board's property or assets.

(8.1)  To retain attorneys, accountants, auditors and financial and other experts to render services as necessary. For the purposes of this paragraph, the board shall be considered an independent agency for purposes of the Commonwealth Attorneys Act.

(9)  To require background investigations on applicants, licensees, principals, key employees or permittees under the jurisdiction of the board.

(10)  To enter into an agreement with the Pennsylvania State Police for the reimbursement of actual costs as approved by the board to the Pennsylvania State Police for the investigations. Investigations shall include information in the possession of the Attorney General.

(11)  For purposes of licensing and enforcement and for purposes of the background investigation, to receive information otherwise protected by 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(12)  At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of slot machine licenses.

(12.1)  At its discretion, to award, revoke, suspend, condition or deny a table game operation certificate to a slot machine licensee in accordance with Chapter 13A (relating to table games).

(13)  At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of supplier and manufacturer licenses.

(14)  At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of a license or permit for various classes of employees as required under this part.

(15)  At its discretion, to issue, approve, renew, revoke, suspend, condition or deny issuance or renewal of any additional licenses or permits which may be required by the board under this part.

(16)  At its discretion, to suspend, condition or deny the issuance or renewal of any license or permit or levy fines or other sanctions for any violation of this part.

(17)  To require prospective and existing employees, independent contractors, applicants, licensees and permittees to submit to fingerprinting by the Pennsylvania State Police. The Pennsylvania State Police shall submit the fingerprints to the Federal Bureau of Investigation for purposes of verifying the identity of the individual and obtaining records of criminal arrests and convictions.

(18)  To require prospective and existing employees, independent contractors, applicants, licensees and permittees to submit photographs consistent with the standards of the Commonwealth Photo Imaging Network.

(19)  To levy fines or other sanctions against an applicant, licensed entity or other licensee, permittee or employee of the board who possesses, uses, sells or offers for sale any device, equipment or material subject to this part in a manner which constitutes a violation of this part.

(20)  In addition to the power of the board regarding license and permit applicants, to determine at its discretion the suitability of any person who furnishes or seeks to furnish to a slot machine licensee directly or indirectly any goods, services or property related to slot machines, table games, table game devices or associated equipment or through any arrangements under which that person receives payment based directly or indirectly on earnings, profits or receipts from the slot machines, table games, table game devices and associated equipment. The board may require any such person to comply with the requirements of this part and the regulations of the board and may prohibit the person from furnishing the goods, services or property.

(21)  Within six months after the effective date of this part, in a manner that does not impede the immediate implementation of the duties and responsibilities of the board under this part during the immediate two years after the effective date of this part, to develop and implement an affirmative action plan to assure that all persons are accorded equality of opportunity in employment and contracting by the board, its contractors, subcontractors, assignees, lessees, agents, vendors and suppliers.

(22)  Except for contracts related to the central control computer, all contracts entered into by the board during the two-year period following the effective date of this part shall not exceed a term of two years.

(23)  The board shall not approve an application for or issue or renew a license, certificate, registration or permit unless it is satisfied that the applicant has demonstrated by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is a person whose prior activities, criminal record, if any, reputation, habits and associations do not pose a threat to the public interest or the effective regulation and control of slot machine or table game operations or create or enhance the danger of unsuitable, unfair or illegal practices, methods and activities in the conduct of slot machine or table game operations or the carrying on of the business and financial arrangements incidental thereto.

(24)  Notwithstanding any other provision of law, to sell, in whole or in part, the Commonwealth's right, title and interest in State gaming receipts to the authority. The sale shall be subject to the terms and conditions contained in agreements between the board and the authority. Proceeds from the sale of State gaming receipts shall be allocated and used in the manner otherwise provided by this part for the distribution of State gaming receipts. The authority is authorized to purchase State gaming receipts upon terms and conditions agreed to by the board and to issue bonds to fund the purchase of State gaming receipts in the manner provided for the issuance of authority indebtedness in the law establishing the authority. The State Treasurer is authorized and directed to enter into any agreements with the board and the authority and establish accounts and funds, that shall not be in the State Treasury, as the authority may direct as being necessary or appropriate to effect the sale of State gaming receipts to the authority and the collection and transfer of the State gaming receipts sold to the authority. State gaming receipts sold to the authority shall be the property of the authority and shall not be the property of the Commonwealth.

(25)  To promulgate regulations pertaining to the operation of the bureau to insure separation of functions between the bureau and the board. The board shall provide the employees necessary to the bureau for enforcement of this part.

(26)  To enter into an agreement with the district attorneys of the counties wherein licensed facilities are located and the Office of Attorney General for the reimbursement of actual costs for prosecutions of criminal violations and for investigating a person applying for a determination that an individual has been rehabilitated under this part.

(27)  To publish each January in the Pennsylvania Bulletin and on the board's Internet website a complete list of all persons or entities who applied for or held a slot machine license, manufacturer license, supplier license or racetrack license at any time during the preceding calendar year and all affiliates, intermediaries, subsidiaries and holding companies thereof and the status of the application or license.

(27.1)  To publish each January in the Pennsylvania Bulletin and on the Pennsylvania Gaming Control Board's Internet website a complete list of all slot machine licensees who filed a petition seeking authorization to conduct table games and the status of each petition or table game operation certificate.

(28)  To prepare and, through the Governor, submit annually to the General Assembly an itemized budget consistent with Article VI of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, consisting of the amounts necessary to be appropriated by the General Assembly out of the accounts established under section 1401 (relating to slot machine licensee deposits) required to meet the obligations accruing during the fiscal period beginning July 1 of the following year. The budget shall include itemized recommendations for the Attorney General, the department and the Pennsylvania State Police as to the amount needed to meet their obligations under this part.

(29)  In the event that, in any year, appropriations for the administration of this part are not enacted by June 30, any funds appropriated for the administration of this part which are unexpended, uncommitted and unencumbered at the end of a fiscal year shall remain available for expenditure by the board or other agency to which they were appropriated until the enactment of appropriation for the ensuing fiscal year.

(30)  To promulgate rules and regulations necessary for the administration and enforcement of this part, including regulations in cooperation with the Pennsylvania Liquor Control Board and regulations relating to the sale and service of liquor and malt and brewed beverages by licensees. Except as provided in section 1203 (relating to temporary regulations), regulations shall be adopted pursuant to the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, and the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(31)  To collect and post information on its Internet website with sufficient detail to inform the public of each person with a controlling interest or ownership interest in an applicant for a slot machine license or a licensed gaming entity, or affiliate, intermediary, subsidiary or holding company of an applicant or licensed gaming entity. The posting shall include:

(i)  If the applicant or licensed gaming entity, or any affiliate, intermediary, subsidiary or holding company of the applicant or licensed gaming entity, is a publicly traded domestic or foreign corporation, partnership, limited liability company or other legal entity, the names of all persons with a controlling interest.

(ii)  If the applicant or licensed gaming entity, or any affiliate, intermediary, subsidiary or holding company of the applicant or licensed gaming entity, is a privately held domestic or foreign corporation, partnership, limited liability company or other legal entity, the names of all persons with an ownership interest equal to or greater than 1%.

(iii)  The name of any person entitled to cast the vote of a person named under subparagraph (i) or (ii).

(iv)  The names of all officers, directors and principals of the applicant or licensed gaming entity.

(32)  To appoint a trustee as prescribed in section 1332 (relating to appointment of trustee).

(33)  To adopt regulations governing the postemployment limitations and restrictions applicable to members and to employees of the board subject to section 1201(h)(13) (relating to Pennsylvania Gaming Control Board established). In developing these regulations, the board may consult with the State Ethics Commission, other governmental agencies and the disciplinary board of the Supreme Court of Pennsylvania regarding postemployment limitations and restrictions on members and employees of the board who are members of the Pennsylvania Bar.

(34)  To review detailed site plans identifying a petitioner's proposed table game area within a licensed facility to determine the adequacy of the proposed internal and external security and proposed surveillance measures.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a)(1) and (2) and (b)(7), (20) and (23) and added subsec. (b)(12.1), (27.1), (31),(32), (33) and (34). See section 20(2) of Act 1 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 1202 is referred to in sections 1103, 1209, 1512, 1517 of this title.



Section 1202.1 - Code of conduct

§ 1202.1.  Code of conduct.

(a)  Scope.--The board shall adopt a comprehensive code of conduct prior to the consideration of any license, permit or registration application. The code of conduct shall supplement all other requirements under this part and 65 Pa.C.S. Pt. II (relating to accountability) and shall provide guidelines applicable to members, employees of the board, independent contractors and the immediate family of the members, employees and independent contractors to enable them to avoid any perceived or actual conflict of interest and to promote public confidence in the integrity and impartiality of the board. At a minimum, the code of conduct adopted under this section shall include registration of licensed entity representatives under subsection (b) and the restrictions under subsections (c) and (c.1).

(b)  Registration.--

(1)  A licensed entity representative shall register with the board in a manner prescribed by the board, which shall include the name, employer or firm, business address and business telephone number of both the licensed entity representative and any licensed entity, applicant for licensure or other person being represented.

(2)  A licensed entity representative shall have an  affirmative duty to update its registration information on an ongoing basis, and failure to do so shall be punishable by the board.

(3)  The board shall maintain a registration list which shall contain the information required under paragraph (1) and which shall be available for public inspection at the offices of the board and on the board's Internet website.

(c)  Restrictions.--In addition to the other prohibitions contained in this part, a member shall:

(1)  (Reserved).

(2)  Not accept any discount, gift, gratuity, compensation, travel, lodging or other thing of value, directly or indirectly, from any applicant, licensed entity, affiliate, subsidiary or intermediary of an applicant or a licensed entity, permittee, registrant or licensed entity representative.

(3)  Disclose and recuse himself from any hearing or other proceeding in which the member's objectivity, impartiality, integrity or independence of judgment may be reasonably questioned due to the member's relationship or association with a party connected to any hearing or proceeding or a person appearing before the board.

(4)  Refrain from any financial or business dealing which would tend to reflect adversely on the member's objectivity, impartiality or independence of judgment.

(5)  Not hold or campaign for public office, hold an office in any political party or political committee, as defined in section 1513(d) (relating to political influence), contribute to or solicit contributions to a political campaign, political party, political committee or candidate, publicly endorse a candidate or actively participate in a political campaign.

(6)  Not solicit funds for any charitable, educational, religious, health, fraternal, civic or other nonprofit entity from any applicant, licensed entity, party, permittee, registrant or licensed entity representative, or from any affiliate, subsidiary, intermediary or holding company of  any applicant, licensed entity, party or licensed entity representative. Subject to the provisions of section 1201(h)(4.1) (relating to Pennsylvania Gaming Control Board established), a member may serve as an officer, employee or member of the governing body of a nonprofit entity and may attend, make personal contributions to and plan or preside over the entity's fundraising events. A member may permit his name to appear on the letterhead used for fundraising events if the letterhead contains only the member's name and position with the nonprofit entity.

(7)  Not meet or engage in discussions with any applicant, licensed entity, permittee, registrant, licensed entity representative, person who provides goods, property or services to a slot machine licensee or any other person or entity under the jurisdiction of the board unless the meeting or discussion occurs on the business premises of the board and is recorded in a log. The log shall be available for public inspection during the regular business hours of the board and shall be posted on the board's Internet website. The log shall include the date and time of the meeting or discussion, the names of the participants and the subject discussed. The provisions of this paragraph shall not apply to meetings to consider matters requiring the physical inspection of the equipment or premises of an applicant or a licensed entity provided the meeting is entered in the log.

(8)  Avoid impropriety and the appearance of impropriety at all times and observe standards and conduct that promote public confidence in the oversight of gaming.

(9)  Comply with any other laws, rules or regulations relating to the conduct of a member.

(c.1)  Ex parte communications.--

(1)  No member or hearing officer of the board shall engage in any ex parte communication with any person. No attorney of the Office of Chief Counsel advising the board on a particular licensing issue or proceeding shall engage in any ex parte communication with any person.

(2)  No attorney representing the bureau or the Office of Enforcement Counsel or an applicant, licensee or permittee in any proceeding shall engage in an ex parte communication with a member, an attorney of the Office of Chief Counsel who is advising the board on a proceeding or a hearing officer of the board.

(3)  No employee of the bureau or the Office of Enforcement Counsel shall engage in an ex parte communication with a member, an attorney of the Office of Chief Counsel who is advising the board on a proceeding or a hearing officer of the board.

(c.2)  Procedures relating to ex parte communications.--

(1)  An ex parte communication received or engaged in by a member or hearing officer shall be recorded in a log. The log shall be available for public inspection during the regular business hours of the board and shall be posted on the board's Internet website. The log shall include:

(i)  The name of the individual documenting the ex parte communication.

(ii)  The date and time of the ex parte communication.

(iii)  The names of all individuals involved in the ex parte communication.

(iv)  The subject discussed.

(2)  In addition to documenting an ex parte communication under paragraph (1), notification of the substance of the communication and an opportunity to respond shall be provided to all parties to a hearing or other proceeding directly affected by the anticipated vote or action of the hearing officer or board related to the ex parte communication.

(3)  (i)  A member or hearing officer who engaged in or received an ex parte communication shall recuse himself from any hearing or other proceeding related to the ex parte communication if the context and substance of the ex parte communication creates substantial reasonable doubt as to the individual's ability to act objectively, independently or impartially.

(ii)  A member or hearing officer who engaged in or received an ex parte communication who elects not to recuse himself from a hearing or other proceeding shall state his reasons for not recusing himself on the record prior to the commencement of the hearing or proceeding.

(iii)  If a legislative appointee recuses himself from any hearing or other proceeding under this section, any qualified majority vote required under this part shall consist of all of the remaining legislative appointees and at least two gubernatorial appointees.

(iv)  Failure of a hearing officer who engaged in or received an ex parte communication to recuse himself from a hearing or other proceeding when required under subparagraph (i) shall be grounds for appeal to the board.

(v)  Failure of a member who engaged in or received an ex parte communication to recuse himself from a hearing or other proceeding when required under subparagraph (i) shall be grounds for appeal to a court of competent jurisdiction if the board action being appealed could not have occurred without the participation of the member.

(4)  This subsection shall not preclude a member from consulting with other members individually if the consultation complies with 65 Pa.C.S. Ch. 7 (relating to open meetings) or with employees or independent contractors whose functions are to assist the board in carrying out its adjudicative functions.

(d)  Ex officio members.--The restrictions under subsection (c)(5) shall not apply to ex officio members.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Ex parte communication."  An off-the-record communication engaged in or received by a member or hearing officer of the board regarding the merits of or any fact in issue relating to a pending matter before the board or hearing officer or which may reasonably be expected to come before the board or hearing officer in a contested on-the-record proceeding. The term shall not include off-the-record communications by or between a member or hearing officer of the board, department, Pennsylvania State Police, Attorney General or other law enforcement official prior to the beginning of the proceeding solely for the purpose of seeking clarification or correction to evidentiary materials intended for use in the proceedings. The term shall also not include communications between the board or a member and the office of chief counsel.

"Licensed entity representative."  (Deleted by amendment).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References.  Section 1202.1 is referred to in sections 1201, 1512, 1512.1, 1516.1 of this title.



Section 1202.2 - Expenses of regulatory agencies

§ 1202.2.  Expenses of regulatory agencies.

(a)  Reimbursement.--Members and employees of the board, employees of the department and the Office of Attorney General, and troopers and employees of the Pennsylvania State Police, whose duties involve the regulation or enforcement of gaming under this part who are seeking reimbursement from funds which are or will be paid by an applicant for a slot machine license or a slot machine licensee or from the assessments made by the department under section 1402(a)(relating to gross terminal revenue deductions) may be reimbursed only for actual and reasonable expenses incurred during the performance of their duties under this part.

(b)  Receipts.--In order to receive reimbursement for an expense under subsection (a), the individual seeking reimbursement must submit a receipt to the appropriate agency documenting the expense incurred. Receipts and requests for reimbursement shall be financial records for purposes of, and subject to redaction under, the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1202.2.



Section 1203 - Temporary regulations

§ 1203.  Temporary regulations.

(a)  Promulgation.--In order to facilitate the prompt implementation of this part, regulations promulgated by the board shall be deemed temporary regulations which shall expire no later than three years following the effective date of this part. The board may promulgate temporary regulations not subject to:

(1)  Sections 201, 202 and 203 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(2)  The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(b)  Expiration.--The authority provided to the board to adopt temporary regulations in subsection (a) shall expire April 15, 2007. Regulations adopted after this period shall be promulgated as provided by law.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

Cross References.  Section 1203 is referred to in sections 1202, 1501 of this title.



Section 1204 - Licensed gaming entity application appeals from board

§ 1204.  Licensed gaming entity application appeals from board.

The Supreme Court of Pennsylvania shall be vested with exclusive appellate jurisdiction to consider appeals of any final order, determination or decision of the board involving the approval, issuance, denial or conditioning of a slot machine license or the award, denial or conditioning of a table game operation certificate. Notwithstanding the provisions of 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action) and 42 Pa.C.S. § 763 (relating to direct appeals from government agencies), the Supreme Court shall affirm all final orders, determinations or decisions of the board involving the approval, issuance, denial or conditioning of a slot machine license or the award, denial or conditioning of a table game operation certificate unless it shall find that the board committed an error of law or that the order, determination or decision of the board was arbitrary and there was a capricious disregard of the evidence.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1205 - License or permit application hearing process; public input hearings

§ 1205.  License or permit application hearing process; public input hearings.

(a)  General rule.--The board's consideration and resolution of all license or permit applications shall be conducted in accordance with 2 Pa.C.S. (relating to administrative law and procedure) or with procedures adopted by order of the board. Notwithstanding the requirements of 2 Pa.C.S. §§ 504 (relating to hearing and record) and 505 (relating to evidence and cross-examination) as they relate to the conduct of oral hearings, the board may adopt procedures to provide parties before it with a documentary hearing, and the board may resolve disputed material facts without conducting an oral hearing where constitutionally permissible.

(b)  Public input hearing requirement.--

(1)  The board shall hold at least one public input hearing prior to:

(i)  Approving a slot machine license application or renewing a slot machine license.

(ii)  Approving the structural redesign of a licensed facility located in a city of the first class.

(2)  All public input hearings under paragraph (1) shall be held in the municipality where the licensed facility will be, or is, located and shall be organized in cooperation with the municipality.

(3)  A list of all witnesses scheduled to testify at a public input hearing shall be made public at least seven days prior to the hearing. The list shall be updated at least three days prior to the hearing. Additional witnesses shall be posted on the board's Internet website as they are added to the list.

(4)  In addition to any witnesses scheduled to testify under paragraph (3), the board shall establish a public comment period during which time members of the public may address the board regarding the application, license or proposed structural redesign. The board, in its discretion, may place reasonable time limits on an individual's comments.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (b)(1) and (2) and added subsec. (b)(4).

2006 Amendment.  Section 19 of Act 135 provided that subsec. (b) shall apply to any slot machine license application filed on or after the effective date of section 19.



Section 1206 - Board minutes and records

§ 1206.  Board minutes and records.

(a)  Open proceedings and records.--(Deleted by amendment).

(b)  Record of proceedings.--The board shall cause to be made and kept a record of all proceedings held at public meetings of the board. The verbatim transcript of those proceedings shall be the property of the board and shall be prepared by the board upon the request of any board member or upon the request of any other person and the payment by that person of the costs of preparation.

(c)  Information delivered to Governor and General Assembly.--(Deleted by amendment).

(d)  Applicant information.--

(1)  The board shall maintain a list of all applicants for licenses and permits. The list shall include a record of all actions taken with respect to each applicant. The list shall be open to public inspection during the normal business hours of the board.

(2)  Information under paragraph (1) regarding any applicant whose license or permit has been denied, revoked or not renewed shall be removed from such list after seven years from the date of the action.

(e)  Other files and records.--The board shall maintain such other files and records as it may deem appropriate.

(f)  Confidentiality of information.--

(1)  The following information submitted by an applicant, permittee or licensee pursuant to section 1310(a) (relating to slot machine license application character requirements) or 1308(a.1) (relating to applications for license or permit) or obtained by the board or the bureau as part of a background or other investigation from any source shall be  confidential and withheld from public disclosure:

(i)  All information relating to character, honesty and integrity, including family, habits, reputation, history of criminal activity, business activities, financial affairs and business, professional and personal associations submitted under section 1310(a) or 1308(a.1) or otherwise obtained by the board or the bureau.

(ii)  Nonpublic personal information, including home addresses, telephone numbers and other personal contact information, Social Security numbers, educational records, memberships, medical records, tax returns and declarations, actual or proposed compensation, financial account records, creditworthiness or financial condition relating to an applicant, licensee or permittee or the immediate family thereof.

(iii) Information relating to proprietary information, trade secrets, patents or exclusive licenses, architectural and engineering plans and information relating to competitive marketing materials and strategies, which may include customer-identifying information or customer prospects for services subject to competition.

(iv)  Security information, including risk prevention plans, detection and countermeasures, location of count rooms, emergency management plans, security and surveillance plans, equipment and usage protocols and theft and fraud prevention plans and countermeasures.

(v)  Information with respect to which there is a reasonable possibility that public release or inspection of the information would constitute an unwarranted invasion into personal privacy of any individual as determined by the board.

(vi)  Records of an applicant or licensee not required to be filed with the Securities and Exchange Commission by issuers that either have securities registered under section 12 of the Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78l) or are required to file reports under section 15(d) of the Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78o).

(vii)  Records considered nonpublic matters or information by the Securities and Exchange Commission as provided by 17 CFR 200.80 (relating to commission records and information).

(viii)  Any financial information deemed confidential by the board upon a showing of good cause by the applicant or licensee.

(2)  No claim of confidentiality shall be made regarding any criminal history record information that is available to the public under 18 Pa.C.S. § 9121(b) (relating to general regulations).

(3)  No claim of confidentiality shall be made regarding any record in possession of the board that is otherwise publicly available from a Commonwealth agency, local agency or another jurisdiction.

(3.1)  Notwithstanding paragraph (1)(iii), for purposes of a public input hearing under this part, the board may release architectural renderings or models depicting a proposed structural design or redesign of the licensed facility that is the subject of the hearing.

(4)  Except as provided in section 1517(f) (relating to  investigations and enforcement), the information made confidential pursuant to this section shall be withheld from public disclosure in whole or in part, except that any confidential information shall be released upon the order of a court of competent jurisdiction or, with the approval of the Attorney General, to a duly authorized law enforcement agency or shall be released to the public, in whole or in part, to the extent that such release is requested by an applicant or licensee and does not otherwise contain confidential information about another person.

(5)  The board may seek a voluntary waiver of confidentiality from an applicant or licensee but may not require any applicant or licensee to waive any confidentiality provided for in this subsection as a condition for the approval of an application, renewal of a license or any other action of the board.

(6)  No current or former member and no current or former employee, agent or independent contractor of the board, the department, the Pennsylvania State Police, the Office of Attorney General or any other executive branch office who has obtained confidential information in the performance of duties under this part shall intentionally and publicly disclose the information to any person, knowing that the information being disclosed is confidential under this subsection, unless the person is authorized by law to receive it. A violation of this subsection constitutes a misdemeanor of the third degree. In addition, an employee, agent or independent contractor who violates this subsection shall be administratively disciplined by discharge, suspension, termination of contract or other formal disciplinary action as appropriate. If a current member violates this paragraph, the other members shall refer the matter to the current member's appointing authority.

(g)  Notice.--Notice of the contents of any information, except to a duly authorized law enforcement agency pursuant to this section, shall be given to any applicant or licensee in a manner prescribed by the rules and regulations adopted by the board.

(h)  Information held by department.--Files, records, reports and other information in the possession of the department pertaining to licensees shall be made available to the board as may be necessary to the effective administration of this part.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (f).

2006 Amendment.  Act 135 amended subsecs. (b), (d) and (f) and deleted subsecs. (a) and (c).

Cross References.  Section 1206 is referred to in section 13A12 of this title.



Section 1207 - Regulatory authority of board

§ 1207.  Regulatory authority of board.

The board shall have the power and its duties shall be to:

(1)  Deny, deny the renewal, revoke, condition or suspend any license or permit provided for in this part if the board finds in its sole discretion that a licensee or permittee under this part, or its officers, employees or agents, have furnished false or misleading information to the board or failed to comply with the provisions of this part or the rules and regulations of the board and that it would be in the public interest to deny, deny the renewal, revoke, condition or suspend the license or permit.

(2)  Restrict access to confidential information in the possession of the board which has been obtained under this part and ensure that the confidentiality of information is maintained and protected. Records shall be retained by the board for seven years.

(3)  Prescribe and require periodic financial reporting and internal control requirements for all licensed entities.

(4)  Require that each licensed entity provide to the board its audited annual financial statements, with such additional detail as the board from time to time shall require, which information shall be submitted not later than 90 days after the end of the licensee's fiscal year.

(5)  Prescribe the procedures to be followed by slot machine licensees for any financial event that occurs in the operation and play of slot machines or table games.

(6)  Prescribe criteria and conditions for the operation of slot machine progressive systems. A wide area progressive slot system shall be collectively administered by participating slot machine licensees in accordance with the terms of a written agreement executed by each participating slot machine licensee and approved by the board.

(7)  Enforce prescribed hours for the operation of slot machines so that slot machine licensees may operate slot machines on any day during the year in order to meet the needs of patrons or to meet competition.

(7.1)  Enforce prescribed hours for the operation of table games so that a certificate holder may conduct table games on any day during the year in order to meet the needs of patrons or to meet competition.

(8)  Require that each licensed gaming entity prohibit persons under 21 years of age from operating or using slot machines or playing table games.

(9)  Establish procedures for the inspection and certification of compliance of each slot machine, table game, table game device and associated equipment prior to being placed into use by a slot machine licensee.

(10)  Require that no slot machine may be set to pay out less than the theoretical payout percentage, which shall be no less than 85%, as specifically approved by the board. The board shall adopt regulations that define the theoretical payout percentage of a slot machine game based on the total value of the jackpots expected to be paid by a play or a slot machine game divided by the total value of slot machine wagers expected to be made on that play or slot machine game during the same portion of the game cycle. In so doing, the board shall decide whether the calculation shall include the entire cycle of a slot machine game or any portion thereof.

(11)  Require each slot machine license applicant to provide detailed site plans of its proposed licensed facility which shall be reviewed and approved by the board for the purpose of determining the adequacy of the proposed security and surveillance measures inside and outside the facility. Applicants will cooperate with the board in making changes to the plans suggested by the board and will ensure that the plans as modified and approved are implemented.

(12)  Upon request, provide background investigation reports of applicants for licenses and permits for use at racetracks to the State Horse Racing Commission and the State Harness Racing Commission.

(13)  Require slot machine licensees to provide onsite facilities for use by the board and other appropriate persons for the purpose of carrying out their respective responsibilities under this part.

(14)  Consult with members of the Pennsylvania State Police, the Office of Attorney General, the department and such other persons it deems necessary for advice regarding the various aspects of the powers and duties imposed on it under this part and its jurisdiction over the authorization,  operation and play of slot machines, table games and licensed facilities.

(15)  Enter into contracts with any person for the purposes of carrying out the powers and duties of the board under this part.

(16)  Require each slot machine licensee to sell Pennsylvania State Lottery tickets at its licensed facility at a location as near as practicable to the pay windows.

(17)  Permit, in its discretion and upon application or petition, the use of a temporary facility within which slot machines and table games may be available for play or operation at a licensed gaming facility, for a period not to exceed 24 months, provided that, upon good cause shown, the board may extend permission to operate a temporary facility for an additional 24-month period.

(18)  (Reserved).

(19)  Authorize an employee of the board to approve, deny or condition a request to decrease the number of slot machines in operation at a licensed facility. An employee may not approve a requested decrease in the number of slot machines under this paragraph if the requested decrease exceeds 2% of the total number of slot machines in operation at a licensed facility. Except as provided under paragraph (20), at no time shall the number of slot machines in operation at a Category 1 or Category 2 licensed facility be less than 1,500 or less than 250 slot machines at a Category 3 licensed facility.

(20)  Approve or authorize an employee of the board to approve a temporary reduction in the number of slot machines in operation at a licensed facility under the following circumstances:

(i)  For the duration of any renovation, remodeling or modification of an area of a licensed facility where slot machines are located.

(ii)  To enable the licensed facility to respond to an emergency.

(21)  Authorize, in its discretion, a slot machine licensee to conduct slot machine tournaments and adopt regulations governing the conduct of such tournaments.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended pars. (4), (5), (8), (9), (14) and (17) and added pars. (7.1), (18), (19), (20) and (21).

2006 Amendment.  Act 135 amended par. (6).

Cross References.  Section 1207 is referred to in sections 1103, 13A02 of this title.



Section 1208 - Collection of fees and fines

§ 1208.  Collection of fees and fines.

The board has the following powers and duties:

(1)  To levy and collect fees from the various applicants, licensees and permittees to fund the operations of the board. Unless otherwise provided in this part, the fees shall be deposited into the State Gaming Fund as established in section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution) and distributed to the board upon appropriation by the General Assembly. In addition to the fees set forth in sections 1209 (relating to slot machine license fee) and 1305 (relating to Category 3 slot machine license), the board shall assess and collect fees as follows:

(i)  Supplier licensees shall pay:

(A)  A fee of $25,000 upon the issuance of a license to supply slot machines or associated equipment used in connection with slot machines.

(B)  A fee of $25,000 upon the issuance of a license to supply table game devices or associated equipment used in connection with table games or table game devices.

(C)  A fee of $15,000 for the annual renewal of the appropriate supplier license. Upon the extension of the renewal period under section 1317(c)(1) (relating to supplier licenses), the fee shall be $45,000 for the renewal.

(D)  Notwithstanding the fees established under clauses (B) and (C), the board may modify the fees upon the board's determination that the fees will unreasonably limit the availability of table game devices or associated equipment used in connection with table games or table game devices in this Commonwealth.

(ii)  Manufacturer licensees shall pay:

(A)  A fee of $50,000 upon the issuance of a license to manufacture slot machines and associated equipment used in connection with slot machines.

(B)  A fee of $50,000 upon the issuance of a license to manufacture table game devices or associated equipment used in connection with table games or table game devices.

(C)  A fee of $30,000 for the annual renewal of the appropriate manufacturer license. Upon the extension of the renewal period under section 1317.1(c)(1) (relating to manufacturer licenses), the fee shall be $90,000 for the renewal.

(D)  Notwithstanding the fees established under clauses (B) and (C), the board may modify the fees upon the board's determination that the fees will unreasonably limit the availability of table game devices or associated equipment used in connection with table games or table game devices in this Commonwealth.

(iii)  Each application for a slot machine license, supplier license or manufacturer license must be accompanied by a nonrefundable fee set by the board for the cost of each individual requiring a background investigation. The reasonable and necessary costs and expenses incurred in any background investigation or other investigation or proceeding concerning any applicant, licensee, permittee or registrant shall be reimbursed to the board by those persons.

(2)  To provide for the assessment and collection of fines and penalties for violations of this part. All fines and penalties shall be credited for deposit to the General Fund. Two years following enactment of this part, the board shall have the authority to increase each year any fee, charge, cost or administrative penalty, but not any criminal fine or penalty, provided in this part by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index for All Urban Consumers (CPI-U) for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics, immediately prior to the date the adjustment is due to take effect.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended par. (1).

Cross References.  Section 1208 is referred to in section 13A61 of this title.



Section 1209 - Slot machine license fee

§ 1209.  Slot machine license fee.

(a)  Imposition.--Except as provided for a Category 3 licensed gaming entity under section 1305 (relating to Category 3 slot machine license) and subject to the requirements of this section, at the time of license issuance the board shall impose a one-time slot machine license fee to be paid by each successful applicant for a conditional Category 1, a Category 1 or a Category 2 license in the amount of $50,000,000 and deposited in the State Gaming Fund. No fee shall be imposed by the board for a Category 1 license if the applicant has paid a $50,000,000 fee for a conditional Category 1 license.

(b)  Term.--A slot machine license, after payment of the fee, shall be in effect unless suspended, revoked or not renewed by the board upon good cause consistent with the license requirements as provided for in this part. Slot machine licensees shall be required to update the information in their initial applications annually, and the license of a licensee in good standing shall be renewed every three years. Nothing in this subsection shall relieve a licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any other information contained in the application materials on file with the board. As to the renewal of a license, except as required in subsection (f)(3), no additional license fee pursuant to subsection (a) shall be required.

(c)  Credit against tax for slot machine licensees.--If the rate of the tax imposed by section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution) is increased at any time during the term of ten years following the initial issuance of the slot machine license, the slot machine licensee shall be entitled to a credit against subsequent payment of the tax equal to the difference between the tax calculated at the rate when the license was issued and the tax calculated at the increased rate. This credit shall be applied on a dollar-for-dollar basis as and when the tax is payable as set forth in section 1403 but shall not extend beyond the ten-year period following the initial issuance of the license. The aggregate amount of all credits provided shall not exceed the amount of the licensing fee paid by the licensee. The department shall enter into a contract with each slot machine licensee explicitly setting forth the terms and conditions of this credit and which also specifically incorporates the requirements of subsection (f).

(d)  Deposit of license fee.--The total amount of all license fees imposed and collected by the board under this section shall be deposited in the State Gaming Fund.

(e)  Change of ownership or control of a license.--In the event that the ownership or control of a slot machine licensee or its affiliate, intermediary, subsidiary or holding company is changed as described in section 1328 (relating to change in ownership or control of slot machine licensee), the new owner shall be entitled to the full remaining amount of the credit set forth in subsection (c) or the return of the license fee in accordance with subsection (f) as if the new owner or controlling interest was the original licensee.

(f)  Return of slot machine license fee.--

(1)  The entire one-time slot machine license fee of $50,000,000 for each Category 1 and Category 2 slot machine license shall be returned to each licensee in the event section 1201 (relating to Pennsylvania Gaming Control Board established), 1202 (relating to general and specific powers) or 1307 (relating to number of slot machine licenses) is amended or otherwise altered by an act of the General Assembly, within five years following the date established by the board as the deadline for the initial submission of Category 1 and Category 2 slot machine license applications, to change:

(i)  the composition of the board;

(ii)  the number or voting powers of members of the board;

(iii)  the manner in which members are nominated or appointed to the board;

(iv)  the length of term for which each member serves;

(v)  the general jurisdiction of the board in a manner that impairs or otherwise reduces the board's licensing authority; or

(vi)  section 1307 to increase the statutory maximum number of permissible Category 1 or Category 2 licensed facilities.

(2)  In the event that the General Assembly acts in the manner described in paragraph (1):

(i)  In the sixth year following the date established by the board as the deadline for the initial submission of Category 1 and Category 2 slot machine license applications, a Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $41,666,667.

(ii)  In the seventh year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $33,333,334.

(iii)  In the eighth year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $25,000,000.

(iv)  In the ninth year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time slot machine license fee in the amount of $16,666,668.

(v)  In the tenth year, each Category 1 and Category 2 slot machine licensee shall be entitled to a partial return of the one-time machine license fee in the amount of $8,333,334.

(2.1)  In the event that the General Assembly acts in the manner described in paragraph (1) after the expiration of ten years, Category 1 and Category 2 slot machine licensees shall not be entitled to a return of any portion of the one-time slot machine license fee. Notwithstanding the foregoing, no slot machine licensee shall be entitled to the return of any portion of the fee as a result of any act of the General Assembly insofar as it implements a recommendation made by the board pursuant to a qualified majority vote. In the event a full or partial return of the slot machine license fee imposed pursuant to subsection (a) becomes due pursuant to this subsection, the amount to be returned to any slot machine licensee shall be reduced on a dollar-for-dollar basis by the total accumulated tax credits granted to such licensee pursuant to subsection (c). In no event shall the total amount of the slot machine license fee returned to a Category 1 or Category 2 licensee, combined with the total tax credits granted, exceed the amounts set forth in this subsection for any licensee. The total or partial return of the slot machine license fee shall extinguish a licensee's right to claim any further tax credits pursuant to subsection (c) and to make any future claim for the return of the slot machine license fee.

(3)  Within ten days following a determination that a slot machine licensee is entitled to the return of any portion of the slot machine license fee paid by the slot machine licensee based on the provisions of this section or based on the contract executed by the slot machine licensee and the department under subsection (c), the board shall immediately assess a one-time slot machine license renewal fee on the slot machine licensee in an amount equal to the amount of the fee returned to the slot machine licensee. The renewal fee shall be paid by the slot machine licensee within two business days following the return of the initial fee.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (b) and (f).

2006 Amendment.  Act 135 amended subsec. (a).

Cross References.  Section 1209 is referred to in sections 1208, 1305, 1313, 1315, 1328, 13A12, 1902 of this title.



Section 1210 - Number of slot machines

§ 1210.  Number of slot machines.

(a)  Initial complement.--Except as provided for Category 3 slot machine licensees under section 1305 (relating to Category 3 slot machine license), the following apply:

(1)  All slot machine licensees shall be permitted to operate up to 3,000 slot machines at any one licensed facility.

(2)  Each slot machine licensee shall be required to operate and make available to play a minimum of 1,500 slot machines at its licensed facility within one year of the issuance by the board of a slot machine license to the slot machine licensee. The board, upon application and for good cause shown, may grant an extension for an additional period  ending on the later of 36 months from the end of the initial one-year period or December 31, 2012.

(b)  Additional slot machines.--Except as provided for Category 3 slot machine licensees under section 1305, six months following the date of commencement of slot machine operations, the board may permit a slot machine licensee to install and operate up to 2,000 additional slot machines at its licensed facility, beyond those machines permitted under subsection (a), upon application by the slot machine licensee. The board, in considering such an application, shall take into account the appropriateness of the physical space where the additional slot machines will be located and the convenience of the public attending the facility. The board may also take into account the potential benefit to economic development, employment and tourism, enhanced revenues to the Commonwealth and other economic indicators it deems applicable in making its decision.

(c)  (Deleted by amendment).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References.  Section 1210 is referred to in section 1305 of this title.



Section 1211 - Reports of board

§ 1211.  Reports of board.

(a)  Report of board.--Eighteen months after the effective date of this part and every year on that date thereafter, the board shall issue a report to the Governor and each member of the General Assembly on the general operation of the board and each slot machine licensee's performance, including, but not limited to, number and win per slot machine and total gross terminal revenue at each licensed facility during the previous year, all taxes, fees, fines and other revenues collected and, where appropriate, disbursed, the costs of operation of the board, all hearings conducted and the results of the hearings and other information that the board deems necessary and appropriate.

(a.1)  Additional reporting requirements.--No later than 12 months after the effective date of Chapter 13A (relating to table games) and every year thereafter, the annual report submitted by the board shall include information on the conduct of table games as follows:

(1)  Total gross table game revenue.

(2)  The number and win by type of table game at each licensed facility during the previous year.

(3)  All taxes, fees, fines and other revenue collected and where appropriate revenue disbursed during the previous year. The department shall collaborate with the board to carry out the requirements of this paragraph.

(4)  Other information related to the conduct of table games.

The board may require certificate holders to provide information to the board to assist in the preparation of the report.

(a.2)  Facility responsibility.--Each Category 1 licensed facility shall provide:

(1)  An annual report to the board and to the respective racing commission summarizing how the introduction and expansion of gaming has fulfilled the intent of this part to enhance live racing at the licensed racetrack.

(2)  Plans to promote live racing and increase live handle and daily attendance at the licensed racetrack in the upcoming year.

(a.3)  Expenses.--Beginning 30 days after the effective date of this subsection, the board shall post, within 45 days after the end of each month on its Internet website, a list of all the itemized expenses of employees and members for that month that were or are to be reimbursed from the assessments made by the department under section 1402(a) (relating to gross terminal revenue deductions) and all itemized expenses of employees of the department and the Office of Attorney General and troopers and employees of the Pennsylvania State Police for the preceding month that were or are to be reimbursed from such assessments. The list shall identify the nature of the expense, the employee, member or the agency and employee of the agency to which an expense is attributable. If the expense is directly attributable to or paid by a licensed gaming entity, the list shall identify the licensed gaming entity and if the expense was charged to the licensed gaming entity. By October 1 of each year, a final report of all expenses described in this subsection for the preceding fiscal year shall be posted on the board's Internet website and shall be submitted to the Appropriations Committee of the Senate, the Community, Economic and Recreational Development Committee of the Senate, the Appropriations Committee of the House of Representatives and the Gaming Oversight Committee of the House of Representatives. Information posted on the Internet website pursuant to this subsection shall be financial records for the purposes of and subject to redaction under the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law. The board, the department, the Office of Attorney General and the Pennsylvania State Police shall collaborate to develop a uniform system that will enable the board to carry out the requirements of this subsection.

(b)  Report of the Legislative Budget and Finance Committee.--No later than March 15 of the year following the effective date of this part and each March 15 thereafter, the Legislative Budget and Finance Committee shall issue a report to the General Assembly analyzing the impact, if any, of this part on the State Lottery.

(c)  Interception of gaming winnings.--The board shall conduct a study to determine the feasibility of implementing methods for the interception of the gaming winnings of individuals who are delinquent support obligors or tax delinquent. The study shall be completed by December 31, 2006, and shall contain recommendations which the board determines appropriate.

(d)  Reports to General Assembly.--The board shall conduct an ongoing review of the operation of this part and the impact of gaming in this Commonwealth, including review of other jurisdictions, Federal laws, academic research and public input. The board shall submit an annual report to the General Assembly by December 30. The report shall include recommendations for changes to this part or in the operation or regulation of licensed entities. The report shall be submitted to the Majority Leader and Minority Leader of the Senate and the Majority Leader and Minority Leader of the House of Representatives and the chair and minority chair of the standing committees in the Senate and the chair and minority chair of the standing committees in the House of Representatives with jurisdiction over the board. The report shall be posted by the board on its Internet website.

(e)  Submission of reports.--Notwithstanding any other provision of this part, all annual reports or studies of the board required to be submitted to the General Assembly under this part after the effective date of this subsection shall be submitted by October 1, 2010, and by October 1 of each year thereafter.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (a) and added subsecs. (a.1), (a.2), (a.3) and (e).



Section 1212 - Diversity goals of board

§ 1212.  Diversity goals of board.

(a)  Intent.--It is the intent and goal of the General Assembly that the board promote and ensure diversity in all aspects of the gaming activities authorized under this part. The board shall work to enhance the representation of diverse groups in:

(1)  The ownership of licensed entities in this Commonwealth.

(2)  The ownership of business enterprises associated with or utilized by licensed entities and through the provision of goods and services utilized by slot machine licensees under this part.

(3)  The operation of licensed entities and the conduct of gaming in this Commonwealth by ensuring licensed entities promote the participation of diverse groups by affording equal access to employment opportunities, including key employee, gaming employee and nongaming employee positions.

(4)  The operation of business enterprises associated with or utilized by licensed entities, including business enterprises that provide goods, property and services utilized by slot machine licensees in this Commonwealth, by ensuring these business enterprises promote the participation of diverse groups by affording equal access to employment opportunities.

(5)  The construction, renovation or reconstruction of a licensed facility by ensuring that all contracts and subcontracts to be awarded relating to the construction, renovation or reconstruction of a licensed facility contain adequate provisions ensuring all contractors or subcontractors and assignees will promote the participation of diverse groups in any proposed construction, renovation or reconstruction project by affording equal access to employment opportunities.

(6)  The rendering of professional services to licensed entities by ensuring licensed entities promote the participation of diverse groups by affording equal access to professional service contractual opportunities.

(a.1)  Reports by licensees.--Each slot machine licensee shall submit a quarterly report to the board describing activities undertaken at its licensed facility related to the development and implementation of its diversity plan in accordance with section 1325 (relating to license or permit issuance) during the prior quarter. At a minimum, the quarterly reports shall contain a summary of:

(1)  All employee recruitment and retention efforts undertaken to ensure the participation of diverse groups in employment with the slot machine licensee.

(2)  The total number of hires and employment offers made, including data relating to the race, gender and residence of those hired or offered employment.

(3)  All contracting and subcontracting data involving the slot machine licensee and minority-owned business enterprises and women-owned business enterprises.

(4)  Any other information deemed relevant or necessary by the board to assess the slot machine licensee's diversity plan.

(b)  Annual review.--The board shall conduct an annual  review of each slot machine licensee's activities related to the implementation of its diversity plan in order to evaluate whether the slot machine licensee has taken effective and meaningful action to implement a diversity plan and whether the licensee's plan and any other actions taken have achieved or will achieve the Commonwealth's goal of enhanced representation of diverse groups in the gaming industry as set forth in subsection (a).

(c)  Completion of investigation.--The review required under subsection (b) shall be completed six months following the effective date of this section, if practically possible, and annually thereafter and shall contain recommendations which the board determines appropriate. Each review shall contain, at a minimum, a descriptive summary of the following relating to each slot machine licensee's licensed facility:

(1)  Employee recruitment and retention programs designed to ensure the participation of diverse groups.

(2)  The total number of hires and employment offers made, including data relating to the race, gender and residence of individuals hired or offered employment.

(3)  Minority-owned business enterprise and women-owned business enterprise contracting and subcontracting data.

(d)  Facility responsibility.--Each slot machine licensee shall provide information as required by the board to enable the board to complete the reviews required under subsection (b).

(e)  Definition.--As used in this section, the term "professional services" means those services rendered to a slot machine licensee which relate to a licensed facility in this Commonwealth, including, but not limited to:

(1)  Legal services.

(2)  Advertising or public relations services.

(3)  Engineering services.

(4)  Architectural, landscaping or surveying services.

(5)  Accounting, auditing or actuarial services.

(6)  Security consultant services.

(7)  Computer and information technology services, except telephone service.

(8)  Insurance underwriting services.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References.  Section 1212 is referred to in section 1510 of this title.



Section 1213 - License or permit prohibition

§ 1213.  License or permit prohibition.

The following apply:

(1)  The board shall be prohibited from granting a principal license or a key employee license to an individual  who has been convicted of a felony offense in any jurisdiction.

(2)  In addition to the prohibition under paragraph (1), the board shall be prohibited from granting the following:

(i)  A principal license or key employee license to an individual who has been convicted in any jurisdiction of a misdemeanor gambling offense, unless 15 years have elapsed from the date of conviction for the offense.

(ii)  A gaming employee permit or a license other than a principal license or key employee license to an individual who has been convicted in any jurisdiction of a felony offense or of a misdemeanor gambling offense, unless 15 years have elapsed from the date of conviction for the offense.

(3)  Following the expiration of any prohibition period applicable to an applicant under paragraph (2), in determining whether to issue a license or permit, the board shall consider the following factors:

(i)  The nature and duties of the applicant's position with the licensed entity.

(ii)  The nature and seriousness of the offense or conduct.

(iii)  The circumstances under which the offense or conduct occurred.

(iv)  The age of the applicant when the offense or conduct was committed.

(v)  Whether the offense or conduct was an isolated or a repeated incident.

(vi)  Any evidence of rehabilitation, including good conduct in the community, counseling or psychiatric treatment received and the recommendation of persons who have substantial contact with the applicant.

(4)  For purposes of this section, a felony offense is any of the following:

(i)  An offense punishable under the laws of this Commonwealth by imprisonment for more than five years.

(ii)  An offense which, under the laws of another jurisdiction, is:

(A)  classified as a felony; or

(B)  punishable by imprisonment for more than five years.

(iii)  An offense under the laws of another jurisdiction which, if committed in this Commonwealth, would be subject to imprisonment for more than five years.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  See section 20(1) of Act 1 in the appendix to this title for special provisions relating to applicability.



Section 1214 - Specific authority to suspend slot machine license

§ 1214.  Specific authority to suspend slot machine license.

(a)  Conditions.--Any slot machine licensee that is required as a condition of licensure to make payments to a municipality, municipal authority or other entity for an economic development project, including any project enumerated in the act of July 25, 2007 (P.L.342, No.53), known as Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, shall, within 30 days of the effective date of this section or within 30 days following licensure, whichever is later, enter into a written agreement with the municipality, municipal authority or other entity. The written agreement shall establish and govern the terms of the required payments, including the amounts of each payment, the date on which each payment shall be made and the duration of the payments.

(b)  Failure to meet conditions.--If a slot machine licensee fails to enter into a written agreement as required by subsection (a), the board may take any action it deems necessary. An action taken by the board shall remain in effect until the slot machine licensee satisfies the board that it has entered into the written agreement required by subsection (a).

(c)  Failure to comply with written agreement.--If a slot machine licensee is in default with respect to a payment obligation contained in a written agreement required by subsection (a), the board may take any action it deems necessary. An action taken by the board shall remain in effect until the slot machine licensee satisfies the board that it is in compliance with the terms of the written agreement.

(d)  Other remedies applicable.--Nothing in this section shall prohibit the board from taking any additional action, including suspension or revocation of the slot machine licensee's license, appointing a trustee under section 1332 (relating to appointment of trustee), or imposing any other sanction permitted by this part against a slot machine licensee who violates the provisions of this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1214.

Cross References.  Section 1214 is referred to in section 13A13 of this title.






Chapter 13 - Licensees

Section 1301 - Authorized slot machine licenses

CHAPTER 13

LICENSEES

Sec.

1301.  Authorized slot machine licenses.

1302.  Category 1 slot machine license.

1303.  Additional Category 1 slot machine license requirements.

1304.  Category 2 slot machine license.

1305.  Category 3 slot machine license.

1306.  Order of initial license issuance.

1307.  Number of slot machine licenses.

1308.  Applications for license or permit.

1309.  Slot machine license application.

1310.  Slot machine license application character requirements.

1311.  Additional slot machine license requirements.

1311.1. Licensing of principals.

1311.2. Licensing of key employees.

1312.  Divestiture of disqualifying applicant.

1313.  Slot machine license application financial fitness requirements.

1314.  Alternative Category 1 licensing standards.

1315.  Conditional Category 1 licenses.

1316.  Bond for issuance of slot machine license.

1317.  Supplier licenses.

1317.1. Manufacturer licenses.

1317.2. Gaming service provider.

1318.  Occupation permit application.

1319.  Alternative manufacturer licensing standards.

1319.1. Alternative supplier licensing standards.

1320.  Slot machine testing and certification standards.

1321.  Additional licenses and permits and approval of agreements.

1322.  Slot machine accounting controls and audits.

1323.  Central control computer system.

1324.  Protocol information.

1325.  License or permit issuance.

1326.  License renewals.

1327.  Nontransferability of licenses.

1328.  Change in ownership or control of slot machine licensee.

1329.  Portability and relocation of slot machine license.

1330.  Multiple slot machine license prohibition.

1331.  Duty of licensees, key employees and gaming employees.

1332.  Appointment of trustee.

Enactment.  Chapter 13 was added July 5, 2004, P.L.572, No.71, effective immediately.

Cross References.  Chapter 13 is referred to in section 13A28 of this title.

§ 1301.  Authorized slot machine licenses.

There shall be three distinct classifications of slot machine licenses, designated by category, each permitting a licensed racing entity or person to apply for a qualifying license category and, upon issuance by the board in its discretion, to place and operate slot machines at a licensed facility. Except for conditional Category 1 license applications pursuant to section 1315 (relating to conditional Category 1 licenses), it is mandatory that the board shall consider, approve, condition or deny the approval of all initial applications for each and every category of slot machine licenses collectively and together, in a comprehensive Statewide manner, within 12 months following the time set by the board at which all applications are to be filed and deemed complete by the board. The board shall approve, condition or deny the issuance of a slot machine license of any category within the time period provided for herein. Following approval of an application for a slot machine license, the applicant shall provide formal notification to the board as soon as:

(1)  it fulfills all required conditions for issuance of the license; and

(2)  the board's decision approving the application is a final, binding, nonappealable determination which is not subject to a pending legal challenge.

Upon receipt of such formal notification and upon conducting any necessary verification, the board shall issue a slot machine license to the applicant.

Cross References.  Section 1301 is referred to in sections 1306, 1315 of this title.



Section 1302 - Category 1 slot machine license

§ 1302.  Category 1 slot machine license.

(a)  Eligibility.--A person may be eligible to apply for a Category 1 license to place and operate slot machines at a licensed racetrack facility if the person:

(1)  has been issued a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct thoroughbred or harness race meetings respectively with pari-mutuel wagering and has conducted live horse races for not less than two years immediately preceding the effective date of this part;

(2)  has been approved or issued a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct thoroughbred or harness race meetings respectively with pari-mutuel wagering within 18 months immediately preceding the effective date of this part and will successfully conduct live racing pursuant to the requirements of section 1303 (relating to additional Category 1 slot machine license requirements);

(3)  has been approved by the State Harness Racing Commission, after the effective date of this part, to conduct harness race meetings with pari-mutuel wagering and will conduct live racing pursuant to the requirements of section 1303; or

(4)  is a successor in interest to persons eligible under paragraph (1), (2) or (3) who comply with the requirements of section 1328 (relating to change in ownership or control of slot machine licensee) or is a successor in interest to persons otherwise eligible under paragraph (1), (2) or (3) but precluded from eligibility under the provisions of section 1330.

Nothing in this part shall be construed to permit the approval or issuance of more than one slot machine license at a licensed racetrack facility.

(b)  Location.--A Category 1 license may only be issued to an eligible person authorizing slot machine operations at the particular licensed racetrack facility identified in the application. No Category 1 licensed facility shall be located within 20 linear miles of another Category 1 licensed facility.

Cross References.  Section 1302 is referred to in sections 1303, 1315 of this title.



Section 1303 - Additional Category 1 slot machine license requirements

§ 1303.  Additional Category 1 slot machine license requirements.

(a)  Eligibility.--In addition to the criteria prescribed in section 1302 (relating to Category 1 slot machine license), an applicant for a Category 1 slot machine license shall be eligible for a license to place and operate slot machines at a licensed facility only if the applicant meets one of the following criteria:

(1)  the licensed racing entity or its predecessor owner of the licensed racetrack has conducted live horse races for not less than two years immediately preceding the effective date of this part; or

(2)  the licensed racing entity has not previously conducted live racing at a racetrack but will conduct live racing for a minimum of 150 days to begin in the year which begins two years following the issuance of its slot machine license for the racetrack unless the appropriate commission determines, upon application, that it is not practically feasible for the licensed racing entity to conduct live racing for a minimum of 150 days due to projected or actual weather conditions. Failure to meet the required minimum number of days will result in immediate suspension of the slot machine license.

(b)  Required racing days.--Except as provided in subsection (a)(2), a Category 1 slot machine licensee must conduct live racing at the racetrack for at least 100 days per calendar year for each license held by the licensed racing entity pursuant to the Race Horse Industry Reform Act, and the aggregate number of live racing days at the racetrack where the Category 1 slot machine licensee conducts live racing shall not be less than 95% of the total number of horse or harness racing days that were scheduled in 1986 at that racetrack. If a racing day is canceled for reasons beyond the control of the licensed racing entity, the appropriate commission shall grant the licensee the right to conduct that racing day in the same or next ensuing calendar year. The purse for that racing day shall not be used for the purse of other scheduled racing days of that calendar year and must be used for the purse of such rescheduled day.

(c)  Limitations.--The issuance of a Category 1 slot machine license shall entitle the licensee to operate slot machines only within the grounds of a licensed racetrack.

(d)  Authorization.--Authorization for a Category 1 slot machine licensee to continue the operation of slot machines shall be limited to those licensees that:

(1)  Have a written live racing agreement with a horsemen's organization representing a majority of owners and trainers at the racetrack where the licensed racing entity conducts live racing.

(2)  Have 95% of the total number of horse or harness racing days that were scheduled in 1986 by it or its predecessor at the racetrack where the Category 1 slot machine licensee conducts live racing, and the aggregate number of live racing days at the racetrack where the Category 1 slot machine licensee conducts live racing shall not be less than 95% of the total number of horse or harness racing days that were scheduled in 1986 at that racetrack. A new licensee which opens a new racetrack and which will successfully conduct live racing for a minimum of 150 days to begin no later than in the year which begins two years following the issuance of its slot machine license for the racetrack, unless the appropriate commission determines upon application that it is not practically feasible for the licensed racing entity to conduct live racing for a minimum of 150 days due to projected or actual weather conditions, shall be allowed to operate slot machines, from the date its slot machine license is issued and intrastate and interstate simulcast in accordance with the Race Horse Industry Reform Act, from the first day of the calendar year in which it conducts live racing days.

(3)  Unless the horsemen's organization representing a majority of the owners and trainers consents to a lower number of required racing days at the racetrack, subject to actions or activities beyond the control of the licensee, conduct not fewer than eight live races per race date during each meet at the racetrack where the licensed racing entity conducts live racing, except for thoroughbred tracks on the day designated as a Breeder's Cup event day when the licensed racing entity shall hold a minimum of five live races. The Category 1 slot machine licensee shall not waive or modify the provisions pertaining to the required number of racing days under paragraph (2) and races per day scheduled in this paragraph without the consent of the horsemen's organization representing a majority of owners and trainers at the racetrack.

(4)  Notwithstanding the provisions of paragraph (1), in the event that a written live racing agreement has not been entered into, permission for any licensee to operate slot machines at racetracks shall be granted provided that the Category 1 slot machine licensee has continued to conduct live racing in accordance with paragraphs (2) and (3) and keeps its racetrack open to the general population of owners, trainers and horses stabled there for training and stabling on a regular basis, when it is normally open for live racing and during such periods, and continues to comply with all provisions of the most recently expired live racing agreement, including recognition of the then existing horsemen's organization at each such racetrack as the sole representative of the horsemen at that time, and pays purses as defined in the most recently expired live racing agreement plus the applicable purse revenue distributed to licensed racing entities from the operation of slot machines under this part. Nothing in this part shall exempt an existing or future licensed racetrack from the requirements of the Race Horse Industry Reform Act requiring a licensed corporation to have a written and unexpired live racing agreement with the horsemen's organization representing a majority of owners and trainers at the racetrack where the licensed corporation conducts or will conduct live racing dates in order to continue or commence any form of simulcasting.

(5)  Notwithstanding any other provision of the law to the contrary, account wagers authorized pursuant to section 218(b) of the Race Horse Industry Reform Act shall only be accepted by a licensed corporation in accordance with the provisions of the Race Horse Industry Reform Act, and no entity that is not a licensed corporation under that act shall accept an account wager from any person within this Commonwealth.

Cross References.  Section 1303 is referred to in sections 1302, 1330 of this title.



Section 1304 - Category 2 slot machine license

§ 1304.  Category 2 slot machine license.

(a)  Eligibility.--

(1)  A person may be eligible to apply for a Category 2 license if the applicant, its affiliate, intermediary, subsidiary or holding company is not otherwise eligible to apply for a Category 1 license and the person is seeking to locate a licensed facility in a city of the first class, a city of the second class or a revenue- or tourism-enhanced location. It shall not be a condition of eligibility to apply for a Category 2 license to obtain a license from either the State Horse Racing Commission or the State Harness Racing Commission to conduct thoroughbred or harness race meetings respectively with pari-mutuel wagering.

(2)  If the person seeking a slot machine license proposes to place the licensed facility upon land designated a subzone, an expansion subzone or an improvement subzone under the act of October 6, 1998 (P.L.705, No.92), known as the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, the person shall, at any time prior to the application being approved, submit a statement waiving the exemptions, deductions, abatements or credits granted under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act if the board approves the application.

(b)  Location.--

(1)  Two Category 2 licensed facilities and no more shall be located by the board within a city of the first class, and one Category 2 licensed facility and no more shall be located by the board within a city of the second class. No Category 2 licensed facility located by the board within a city of the first class shall be within ten linear miles of a Category 1 licensed facility regardless of the municipality where the Category 1 licensed facility is located. Except for any Category 2 licensed facility located by the board within a city of the first class or a city of the second class, no Category 2 licensed facility shall be located within 30 linear miles of any Category 1 licensed facility that has conducted over 200 racing days per year for the two calendar years immediately preceding the effective date of this part and not within 20 linear miles of any other Category 1 licensed facility. Except for any Category 2 licensed facility located by the board within a city of the first class, no Category 2 licensed facility shall be located within 20 linear miles of another Category 2 licensed facility.

(2)  Within five days of approving a license for an applicant with a proposed licensed facility consisting of land designated a subzone, an expansion subzone or an improvement subzone under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act for a slot machine license under this section, the board shall notify the Department of Community and Economic Development. The notice shall include a description of the land of the proposed licensed facility which is designated a subzone, an expansion subzone or an improvement subzone. Within five days of receiving the notice required by this paragraph, the Secretary of Community and Economic Development shall decertify the land of the proposed licensed facility as being a subzone, an expansion subzone or an improvement subzone. Upon decertification in accordance with this paragraph and notwithstanding Chapter 3 of the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, a political subdivision may amend the ordinance, resolution or other required action which granted the exemptions, deductions, abatements or credits required by the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act to repeal the exemptions, deductions, abatements or credits for the land decertified.

(3)  Notwithstanding any other provision of law, the governing body of a city of the first class shall not exempt  from real property taxation or provide any real property tax abatement under the act of December 1, 1977 (P.L.237, No.76), known as the Local Economic Revitalization Tax Assistance Act, to a Category 2 licensed facility located within the city, or any improvements to such facility, unless the owner of the licensed facility enters into or has entered into a tax settlement agreement or payment in lieu of taxes agreement with the city, including any amendments, supplements or modifications of such agreements.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (b).



Section 1305 - Category 3 slot machine license

§ 1305.  Category 3 slot machine license.

(a)  Eligibility.--

(1)  A person may be eligible to apply for a Category 3 slot machine license if the applicant, its affiliate, intermediary, subsidiary or holding company has not applied for or been approved or issued a Category 1 or Category 2 slot machine license and the person is seeking to locate a Category 3 licensed facility in a well-established resort hotel having no fewer than 275 guest rooms under common ownership and having substantial year-round recreational guest amenities. The applicant for a Category 3 license shall be the owner or be a wholly owned subsidiary of the owner of the well-established resort hotel. A Category 3 license may only be granted upon the express condition that an individual may not enter a gaming area of the licensed facility if the individual is not any of the following:

(i)  A registered overnight guest of the well-established resort hotel.

(ii)  A patron of one or more of the amenities provided by the well-established resort hotel.

(iii)  An authorized employee of the slot machine licensee, of a gaming service provider, of the board or of any regulatory, emergency response or law enforcement agency while engaged in the performance of the employee's duties.

(iv)  An individual holding a valid membership approved in accordance with paragraph (1.1) or a guest of such individual.

(1.1)  The board may approve a seasonal or year-round membership that allows an individual to use one or more of the amenities provided by the well-established resort hotel holding a Category 3 slot machine license. The membership shall allow the member and one guest to enter the gaming floor at any time as long as the guest is accompanied by the individual owning or holding the membership. The board shall base its approval of a membership on all of the following:

(i)  The duration of the membership.

(ii)  The amenity covered by the membership.

(iii)  Whether the fee charged for the membership represents the fair market value for the use of the amenity.

(2)  Notwithstanding section 1512(a) and (a.1) (relating to public official financial interest), if at the time of application an applicant has terminated public office or employment as an executive-level public employee within the last calendar year, the applicant shall be eligible to apply for a slot machine license under this section but may not be issued a license until one year following the date of termination as a public official or executive-level public employee. An application submitted in accordance with this paragraph shall not constitute a violation of section 1512(a) or (a.1).

(3)  If the person seeking a slot machine license proposes to place the licensed facility upon land designated a subzone, an expansion subzone or an improvement subzone under the act of October 6, 1998 (P.L.705, No.92), known as the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, the person shall, at any time prior to the application being approved, submit a statement waiving the exemptions, deductions, abatements or credits granted under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act if the board approves the application.

(b)  Location.--The following shall apply:

(1)  Except as provided in paragraph (1.1), no Category 3 license shall be located by the board within 15 linear miles of another licensed facility.

(1.1)  A Category 3 license established on or after July 20, 2017, shall not be located by the board within 30 linear miles of another licensed facility.

(2)  Within five days of approving a license for an applicant with a proposed licensed facility consisting of land designated a subzone, an expansion subzone or an improvement subzone under the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act for a slot machine license under this section, the board shall notify the Department of Community and Economic Development. The notice shall include a description of the land of the proposed licensed facility which is designated a subzone, an expansion subzone or an improvement subzone. Within five days of receiving the notice required by this paragraph, the Secretary of Community and Economic Development shall decertify the land of the proposed license facility as being a subzone, an expansion subzone or an improvement subzone. Upon decertification in accordance with this paragraph and notwithstanding Chapter 3 of the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, a political subdivision may amend the ordinance, resolution or other required action which granted the exemptions, deductions, abatements or credits required by the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act to repeal the exemptions, deductions, abatements or credits for the land decertified.

(c)  Number of slot machines.--Notwithstanding the number of permissible slot machines as set forth in section 1210 (relating to number of slot machines), a Category 3 license granted under the provisions of this section shall entitle the licensed entity to operate no more than 500 slot machines at the licensed facility, provided, however, a Category 3 slot machine licensee holding a table game operation certificate shall be entitled to operate no more than 600 slot machines at its licensed facility.

(d)  Category 3 license fee.--The board shall impose a one-time Category 3 license fee to be paid by each successful applicant in the amount of $5,000,000 to be deposited in the State Gaming Fund. The provisions of section 1209(b), (c), (d) and (e) shall apply to a Category 3 licensee.

(e)  Definitions.--For the purpose of subsection (a), the following words and phrases shall have the meaning given to them in this subsection:

"Amenities."  Any ancillary activities, services or facilities in which a registered guest or the transient public, in return for non-de minimis consideration as defined by board regulation, may participate at a well-established resort hotel, including, but not limited to, sports and recreational activities and facilities such as a golf course or golf driving range, tennis courts or swimming pool; health spa; convention, meeting and banquet facilities; entertainment facilities; and restaurant facilities.

"Patron of the amenities."  Any individual who is a registered attendee of a convention, meeting or banquet event or a participant in a sport or recreational event or any other social, cultural or business event held at a resort hotel or who participates in one or more of the amenities provided to registered guests of the well-established resort hotel.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  See section 19.2 of Act 1 in the appendix to this title for special provisions relating to additional applications for Category 3 licenses.

Cross References.  Section 1305 is referred to in sections 1103, 1208, 1209, 1210, 1313 of this title.



Section 1306 - Order of initial license issuance

§ 1306.  Order of initial license issuance.

In order to facilitate the timely and orderly deployment of licensed gaming operations in this Commonwealth, the board shall adopt a schedule by which applicants for slot machine, manufacturer and supplier licenses shall be filed, considered and resolved in accordance with the provisions of this part. In so doing, the board shall consider, approve, condition or deny the approval of all filed applications for manufacturer and supplier licenses as soon as administratively possible and at least three months prior to the board's approval, conditioning or denial of the approval of any Category 1 license application pursuant to section 1315 (relating to conditional Category 1 licenses) or any other category of slot machine license pursuant to section 1301 (relating to authorized slot machine licenses). The board shall ensure that an adequate number of suppliers have been licensed pursuant to section 1301 to meet market demand. The board shall approve, approve with condition or deny all initial applications for conditional Category 1 licenses under section 1315 (relating to conditional Category 1 licenses) prior to considering applications for Category 1, Category 2 or Category 3 slot machine licenses.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

Cross References.  Section 1306 is referred to in sections 1317, 1317.1 of this title.



Section 1307 - Number of slot machine licenses

§ 1307.  Number of slot machine licenses.

The board may license no more than seven Category 1 licensed facilities and no more than five Category 2 licensed facilities, as it may deem appropriate, as long as two, and not more, Category 2 licensed facilities are located by the board within the city of the first class and that one, and not more, Category 2 licensed facility is located by the board within the city of the second class. The board may at its discretion increase the total number of Category 2 licensed facilities permitted to be licensed by the board by an amount not to exceed the total number of Category 1 licenses not applied for within five years following the effective date of this part. Except as permitted by section 1328 (relating to change in ownership or control of slot machine licensee), any Category 1 license may be reissued by the board at its discretion as a Category 2 license if an application for issuance of such license has not been made to the board. The board may license no more than three Category 3 licensed facilities.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  See section 21(2) of Act 1 in the appendix to this title for special provisions relating to effective date.

Cross References.  Section 1307 is referred to in section 1209 of this title.



Section 1308 - Applications for license or permit

§ 1308.  Applications for license or permit.

(a)  Applications.--An application for a license or permit to be issued by the board shall be submitted on a form and in a manner as shall be required by the board. In reviewing applications, the board shall confirm that all the applicable license or permit fees have been paid in accordance with this part.

(a.1)  Submission of information.--An applicant for a license or permit under this part shall disclose in the application all arrests of the applicant and all citations issued to the applicant for nontraffic summary offenses. The information shall include:

(1)  A brief description of the circumstances surrounding the arrest or issuance of the citation.

(2)  The specific offense charged.

(3)  The ultimate disposition of the charge, including the details of any dismissal, plea bargain, conviction, sentence, pardon, expungement or order of Accelerated Rehabilitative Disposition.

No applicant shall be required to provide documentation relating to any summary offense. Failure of the bureau to recover records of a summary offense shall not be grounds for denying an application.

(b)  Completeness of applications.--The board shall not consider an incomplete application and shall notify the applicant in writing if an application is incomplete. An application shall be considered incomplete if it does not include all applicable fees and all information and accompanying documentation required by the board, including, but not limited to, a current tax lien certificate issued by the department at the time of filing the application. Any unpaid taxes identified on the tax lien certificate shall be paid before the application is considered complete. A notification of incompleteness shall state the deficiencies in the application that must be corrected prior to consideration of the merits of the application.

(c)  Adverse litigation.--Notwithstanding any law to the contrary, the board and the commissions shall not consider any application for a license if the applicant or any person affiliated with or directly related to the applicant is a party in any ongoing civil proceeding in which the party is seeking to overturn or otherwise challenge a decision or order of the board or commissions pertaining to the approval, denial or conditioning of a license to conduct thoroughbred or harness horse race meetings respectively with pari-mutuel wagering or to operate slot machines. This subsection shall not be interpreted to affect the rights of applicants to seek judicial enforcement of mandatory obligations of the board as may be required by this part.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added subsec. (a.1).

Cross References.  Section 1308 is referred to in sections 1206, 1310, 1604 of this title.



Section 1309 - Slot machine license application

§ 1309.  Slot machine license application.

(a)  General requirements.--In addition to any other information required under this part or as may be required by the board, the application for any category of slot machine license shall include at a minimum:

(1)  The name, address and photograph of the applicant and of all directors and owners and key employees and their positions within the corporation or organization, as well as any additional financial information required by the board.

(2)  The proposed location of the slot machine areas, if known.

(3)  The number of slot machines requested.

(4)  A current tax lien certificate issued by the department.

(5)  In those instances where additional slot machines are being requested, the justification and explanation for the number and proposed location of the slot machine areas within the confines of the licensed facility.

(6)  The current status of the horse or harness racing license issued pursuant to the Race Horse Industry Reform Act, if any.

(7)  The details of any gaming, slot machine or casino license applied for, granted to or denied to the applicant by other jurisdictions where such form of gaming is legal, and the consent for the board to acquire copies of applications submitted or licenses issued in connection therewith.

(8)  The details of any loans obtained from a financial institution or not obtained from a financial institution.

(9)  The consent to conduct a background investigation by the board, the scope of which shall be determined by the board in its discretion consistent with the provisions of this part, and a release signed by all persons subject to the investigation of all information required to complete the investigation.

(10)  Any other information determined to be appropriate by the board.

(a.1)  Table games information.--

(1)  An applicant for a slot machine license may submit with its application all information required under Chapter 13A (relating to table games) and request that the board consider its application for a slot machine license and a table game operation certificate concurrently. All fees for a table game operation certificate shall be paid by the applicant in accordance with section 13A61 (relating to table game authorization fee).

(2)  The board shall permit any applicant for a slot machine license that has an application pending before the board on the effective date of this subsection to supplement its application with all information required under Chapter 13A and to request that the board consider its application for a slot machine license and a table game operation certificate concurrently. All fees for a table game operation certificate shall be paid by the applicant in accordance with section 13A61.

(b)  Refusal to cooperate.--Any refusal to provide the information required under this section or to consent to a background investigation shall result in the immediate denial of a license or permit.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added subsec. (a.1).

2006 Amendment.  Act 135 amended subsec. (a)(1).



Section 1310 - Slot machine license application character requirements

§ 1310.  Slot machine license application character requirements.

(a)  Application.--

(1)  Every application for a slot machine license shall include such information, documentation and assurances as may be required to establish by clear and convincing evidence the applicant's suitability, including good character, honesty and integrity. Information shall include, without limitation, information pertaining to family, habits, character, reputation, criminal history background, business activities, financial affairs and business, professional and personal associates, covering at least the ten-year period immediately preceding the filing date of the application.

(2)  Notwithstanding 18 Pa.C.S. § 9124(b) (relating to use of records by licensing agencies), in addition to the information submitted under section 1308(a.1) (relating to applications for license or permit), a conviction that has been expunged or overturned or for which a person has been pardoned or an order of Accelerated Rehabilitative Disposition has been issued shall be included with an application and considered by the board as part of the review of the applicant's suitability under paragraph (1).

(b)  Civil judgments and law enforcement agency information.--Each applicant shall notify the board of any civil judgments obtained against the applicant pertaining to antitrust or security regulation laws of the Federal Government, this Commonwealth or any other state, jurisdiction, province or country. In addition, each applicant shall produce a letter of reference from law enforcement agencies having jurisdiction in the applicant's place of residence and principal place of business, which letter of reference shall indicate that the law enforcement agencies do not have any pertinent information concerning the applicant or, if the law enforcement agency does have information pertaining to the applicant, shall specify the nature and content of that information. If no letters are received within 30 days of the request, the applicant may submit a statement under oath which is subject to the penalty for false swearing under 18 Pa.C.S. § 4903 (relating to false swearing) that the applicant is or was during the period the activities were conducted in good standing with the gaming or casino enforcement or control agency.

(c)  Gaming or casino enforcement agency information.--If the applicant has held a gaming license in a jurisdiction where gaming activities are permitted, the applicant shall produce a letter of reference from the gaming or casino enforcement or control agency which shall specify the experiences of that agency with the applicant, the applicant's associates and the applicant's gaming operation. If no letters are received within 30 days of the request, the applicant may submit a statement under oath which is subject to the penalty for false swearing under 18 Pa.C.S. § 4903 that the applicant is or was during the period the activities were conducted in good standing with the gaming or casino enforcement or control agency.

(d)  Agency records.--Each applicant for a slot machine license, principal license or key employee license shall be required to apply to each Federal agency deemed appropriate by the board or bureau for agency records under the Freedom of Information Act (Public Law 89-554, 5 U.S.C. § 552) pertaining to the applicant and provide the bureau with the complete record received from the Federal agency. The board may issue a license to the applicant prior to the receipt of information under this subsection.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References.  Section 1310 is referred to in sections 1206, 1311, 1312 of this title.



Section 1311 - Additional slot machine license requirements

§ 1311.  Additional slot machine license requirements.

(a)  Additional eligibility requirements.--In order to be eligible for a slot machine license under this part, the principals and key employees of the applicant shall obtain a license to meet the character requirements of section 1310 (relating to slot machine license application character requirements) or other eligibility requirements established by the board.

(b)  Classification system.--The board shall develop a classification system for other agents, employees or persons who directly or indirectly hold or are deemed to be holding debt or equity securities or other financial interest in the applicant and for other persons which the board considers appropriate for review under section 1310.

(c)  Related entities.--

(1)  Except as provided in paragraph (2), no person shall be eligible to receive a slot machine license unless the principals and key employees of each intermediary, subsidiary or holding company of the person meet the requirements of subsection (a).

(2)  The board may require that lenders and underwriters of intermediaries, subsidiaries or holding companies of a slot machine license applicant meet the requirements of subsection (a) if the board determines that the suitability of a lender or underwriter is at issue and is necessary to consider a pending application for a slot machine license.

(d)  Revocable privilege.--The issuance or renewal of a license, permit or other authorization by the board under this section shall be a revocable privilege.

(e)  Waiver for publicly traded corporations.--The board may waive the requirements of subsection (a) for a person directly or indirectly holding ownership of securities in a publicly traded corporation if the board determines that the holder of the securities is not significantly involved in the activities of the corporation and does not have the ability to control the corporation or elect one or more directors thereof.

(f)  Waiver for subsidiaries.--If the applicant is a subsidiary, the board may waive the requirements of subsection (a) for a holding company or intermediary as follows:

(1)  If the applicant is a publicly traded corporation, the board may issue a waiver under this subsection if it determines that the principal or key employee does not have the ability to control, have a controlling interest in or elect one or more directors of the holding company or intermediary and is not actively involved in the activities of the applicant.

(2)  If the applicant is a noncorporate organization, the board may issue a waiver under this subsection for a person who directly or indirectly holds a beneficial or ownership interest in the applicant if it determines that the person does not have the ability to control the applicant.

(g)  Ongoing duty.--A person applying for a license, permit or other authorization under this part shall have the continuing duty to provide information required by the board or the bureau and to cooperate in any inquiry or investigation.

(h)  Criminal history record check.--The board shall conduct a criminal history record check on any person for whom a waiver is granted under this section.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1311.1 - Licensing of principals

§ 1311.1.  Licensing of principals.

(a)  License required.--All principals shall obtain a principal license from the board.

(b)  Application.--A principal license application shall be in a form prescribed by the board and shall include the following:

(1)  Verification of status as a principal from a slot machine licensee, manufacturer licensee or supplier licensee.

(2)  A description of responsibilities as a principal.

(3)  All releases necessary to obtain information from governmental agencies, employers and other organizations.

(4)  Fingerprints, which shall be submitted to the Pennsylvania State Police.

(5)  A photograph that meets the standards of the Commonwealth Photo Imaging Network.

(6)  Details relating to a similar license, permit or other authorization obtained in another jurisdiction.

(7)  Any additional information required by the board.

(c)  Issuance.--Following review of the application and the background investigation, the board may issue a principal license if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is eligible and suitable to be licensed as a principal.

(d)  Nontransferability.--A license issued under this section shall be nontransferable.

(e)  Principals.--An individual who receives a principal license need not obtain a key employee license.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment.  Act 135 added section 1311.1.



Section 1311.2 - Licensing of key employees

§ 1311.2.  Licensing of key employees.

(a)  License required.--All key employees shall obtain a key employee license from the board.

(b)  Application.--A key employee license application shall be in a form prescribed by the board and shall include the following:

(1)  Verification of status as a key employee from a slot machine licensee, manufacturer licensee or supplier licensee.

(2)  A description of employment responsibilities.

(3)  All releases necessary to obtain information from governmental agencies, employers and other organizations.

(4)  Fingerprints, which shall be submitted to the Pennsylvania State Police.

(5)  A photograph that meets the standards of the Commonwealth Photo Imaging Network.

(6)  Details relating to a similar license, permit or other authorization obtained in another jurisdiction.

(7)  Any additional information required by the board.

(c)  Issuance.--Following review of the application and the background investigation, the board may issue a key employee license if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is eligible and suitable to be licensed as a key employee.

(d)  Nontransferability.--A license issued under this section shall be nontransferable.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment.  Act 135 added section 1311.2.



Section 1312 - Divestiture of disqualifying applicant

§ 1312.  Divestiture of disqualifying applicant.

In the event that any slot machine license application is not approved by the board based on a finding that an individual who is a principal or has an interest in the person applying for the license does not meet the character requirements of section 1310 (relating to slot machine license application character requirements) or any of the eligibility requirements under this part, or a person who purchases a controlling interest in a licensed gaming entity in violation of section 1328 (relating to change in ownership or control of slot machine licensee), the board may afford the individual the opportunity to completely divest his interest in the person, its affiliate, intermediary, subsidiary or holding company seeking the license and, after such divestiture, reconsider the person's or applicant's suitability for licensure in an expedited proceeding and may, after such proceeding, issue the person or applicant a slot machine license. The board shall approve the terms and conditions of any divestiture under this section. Under no circumstances shall any divestiture be approved by the board if the compensation for the divested interest exceeds the cost of the interest.



Section 1313 - Slot machine license application financial fitness requirements

§ 1313.  Slot machine license application financial fitness requirements.

(a)  Applicant financial information.--The board shall require each applicant for a slot machine license to produce the information, documentation and assurances concerning financial background and resources as the board deems necessary to establish by clear and convincing evidence the financial stability, integrity and responsibility of the applicant, its affiliate, intermediary, subsidiary or holding company, including, but not limited to, bank references, business and personal income and disbursement schedules, tax returns and other reports filed with governmental agencies, and business and personal accounting and check records and ledgers. In addition, each applicant shall in writing authorize the examination of all bank accounts and records as may be deemed necessary by the board.

(b)  Financial backer information.--The board shall require each applicant for a slot machine license to produce the information, documentation and assurances as may be necessary to establish by clear and convincing evidence the integrity of all financial backers, investors, mortgagees, bondholders and holders of indentures, notes or other evidences of indebtedness, either in effect or proposed. Any such banking or lending institution and institutional investors may be waived from the qualification requirements. A banking or lending institution or institutional investor shall, however, produce for the board upon request any document or information which bears any relation to the proposal submitted by the applicant or applicants. The integrity of the financial sources shall be judged upon the same standards as the applicant. Any such person or entity shall produce for the board upon request any document or information which bears any relation to the application. In addition, the applicant shall produce whatever information, documentation or assurances the board requires to establish by clear and convincing evidence the adequacy of financial resources.

(c)  Applicant's ability to pay license fee.--The board shall require each applicant for a Category 1 or 2 slot machine license at the time of application to post a letter of credit or bond in the amount of $50,000,000 to demonstrate the financial ability to pay the slot machine license fee as required in section 1209 (relating to slot machine license fee) if issued a slot machine license by the board. Each applicant for a Category 3 slot machine license at the time of application shall be required to post a letter of credit or bond in the amount of $5,000,000 to demonstrate the financial ability to pay the Category 3 slot machine license fee as required in section 1305 (relating to Category 3 slot machine license) if issued a slot machine license by the board.

(d)  Applicant's business experience.--The board shall require each applicant for a slot machine license to produce the information, documentation and assurances as the board may require to establish by clear and convincing evidence that the applicant has sufficient business ability and experience to create and maintain a successful, efficient operation. Applicants shall produce the names of all proposed key employees and a description of their respective or proposed responsibilities as they become known.

(e)  Applicant's operational viability.--In assessing the financial viability of the proposed licensed facility, the board shall make a finding, after review of the application, that the applicant is likely to maintain a financially successful, viable and efficient business operation and will likely be able to maintain a steady level of growth of revenue to the Commonwealth pursuant to section 1403 (relating to establishment of State Gaming Fund and net slot machine revenue distribution). Notwithstanding any provision of this part to the contrary, an applicant that includes a commitment or promise to pay a slot machine license fee in excess of the amount provided in section 1209 or a distribution of terminal revenue in excess of the amounts provided in sections 1403, 1405 (relating to Pennsylvania Race Horse Development Fund) and 1407 (relating to Pennsylvania Gaming Economic Development and Tourism Fund) shall not be deemed a financially successful, viable or efficient business operation and shall not be approved for a slot machine license.

(f)  Additional information.--In addition to other information required by this part, a person applying for a slot machine license shall provide the following information:

(1)  The organization, financial structure and nature of all businesses operated by the person, including any affiliate, intermediary, subsidiary or holding companies, the names and personal employment and criminal histories of all officers, directors and key employees of the corporation; the names of all holding, intermediary, affiliate and subsidiary companies of the corporation; and the organization, financial structure and nature of all businesses operated by such holding, intermediary and subsidiary companies as the board may require, including names and personal employment and criminal histories of such officers, directors and principal employees of such corporations and companies as the board may require.

(2)  The extent of securities held in the corporation by all officers, directors and underwriters and their remuneration in the form of salary, wages, fees or otherwise.

(3)  Copies of all management and service contracts.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment.  Act 135 amended subsec. (e).



Section 1314 - Alternative Category 1 licensing standards

§ 1314.  Alternative Category 1 licensing standards.

(a)  Determination.--The board may determine whether the licensing standards of another jurisdiction within the United States or Canada in which an applicant, its affiliate, intermediary, subsidiary or holding company for a Category 1 slot machine license is similarly licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may issue a slot machine license to an applicant who holds a slot machine license in such other jurisdiction after conducting an evaluation of the information relating to the applicant from such other jurisdictions, as updated by the board, and evaluating other information related to the applicant received from that jurisdiction and other jurisdictions where the applicant may be licensed, the board may incorporate such information in whole or in part into its evaluation of the applicant.

(b)  Abbreviated process.--In the event an applicant for a slot machine license is licensed in another jurisdiction, the board may determine to use an alternate process requiring only that information determined by the board to be necessary to consider the issuance of a license, including financial viability of the licensee, to such an applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.



Section 1315 - Conditional Category 1 licenses

§ 1315.  Conditional Category 1 licenses.

(a)  Issuance.--Notwithstanding any provisions of this part to the contrary, upon a finding that it is in the public interest, the board may issue a conditional slot machine license to a person who qualifies as a Category 1 license applicant upon payment of the fee pursuant to section 1209 (relating to slot machine license fee). This license may be issued after the completion of a background investigation of the applicant and each key employee and prior to full compliance by the applicant with section 1325 (relating to license or permit issuance).

(b)  Suitability; financial capability.--An applicant shall provide the board with satisfactory evidence of suitability and financial capability of the applicant to be a slot machine licensee prior to the board granting the conditional license.

(c)  Complete application.--No later than upon issuance of a conditional license, the applicant shall submit a complete application for a Category 1 license pursuant to section 1302 (relating to Category 1 slot machine license) as set forth by this part.

(d)  Expiration.--If the holder of a conditional license does not receive board approval for the issuance of a Category 1 slot machine license under the standards set forth in this part within 18 months from the time set by the board pursuant to section 1301 (relating to authorized slot machine licenses) at which all applications are to be filed and deemed complete, the conditional license shall expire. Failure to meet the requirements of this part for licensure shall cause immediate forfeiture of the conditional slot machine license and revocation of authorization to operate slot machines at the licensed facility.

(e)  Return of fee.--In the event of the expiration of a conditional license or the denial of an application for a slot machine license pursuant to section 1302, the applicant shall be entitled to a return of 85% of the conditional slot machine license fee it submitted with its application.

Cross References.  Section 1315 is referred to in sections 1301, 1306 of this title.



Section 1316 - Bond for issuance of slot machine license

§ 1316.  Bond for issuance of slot machine license.

Before any category of slot machine license is issued, the licensee shall post a bond in an amount not less than the sum of $1,000,000, as set by the board, payable to the Commonwealth. The bond shall be used to guarantee that the slot machine licensee faithfully makes the payments, keeps books and records, makes reports and conducts operations in conformity with this part and rules, regulations and orders promulgated by the board. The bond shall not be canceled by a surety on less than 30 days' notice in writing to the board. If a bond is canceled and the slot machine licensee fails to file a new bond with the board in the required amount on or before the effective date of cancellation, the licensee's license shall be revoked or suspended. The total and aggregate liability of the surety on the bond is limited to the amount specified in the bond.



Section 1317 - Supplier licenses

§ 1317.  Supplier licenses.

(a)  Application.--A manufacturer that elects to contract with a supplier under section 1317.1(d.1) (relating to manufacturer licenses) shall ensure that the supplier is appropriately licensed under this section. A person seeking to provide slot machines, table game devices or associated equipment to a slot machine licensee within this Commonwealth through a contract with a licensed manufacturer shall apply to the board for the appropriate supplier license.

(b)  Requirements.--An application for a supplier license shall be on the form required by the board, accompanied by the application fee, and shall include all of the following:

(1)  The name and business address of the applicant and the applicant's affiliates, intermediaries, subsidiaries and holding companies; the principals and key employees of each business; and a list of employees and their positions within each business, as well as any financial information required by the board.

(1.1)  A statement that the applicant and each affiliate, intermediary, subsidiary or holding company of the applicant are not slot machine licensees.

(1.2)  Proof that the applicant has or will establish a principal place of business in this Commonwealth. A supplier licensee shall maintain its principal place of business in this Commonwealth to remain eligible for licensure.

(2)  The consent to a background investigation of the applicant, its principals and key employees or other persons required by the board and a release to obtain any and all information necessary for the completion of the background investigation.

(3)  The details of any equivalent license granted or denied by other jurisdictions where gaming activities as authorized by this part are permitted and consent for the board to acquire copies of applications submitted or licenses issued in connection therewith.

(4)  The type of goods and services to be supplied and whether those goods and services will be provided through purchase, lease, contract or otherwise.

(5)  Any other information determined by the board to be appropriate.

(c)  Review and approval.--Upon being satisfied that the requirements of subsection (b) have been met, the board may approve the application and issue the applicant a supplier license consistent with all of the following:

(1)  The initial license shall be for a period of one year, and, if renewed under subsection (d), the license shall be for a period of three years. Nothing in this paragraph shall relieve a licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any information contained in the application materials on file with the board.

(2)  The license shall be nontransferable.

(3)  Any other condition established by the board.

(c.1)  Abbreviated process.--In the event an applicant for a supplier license to supply table game devices or associated equipment used in connection with table games is licensed by the board under this section to supply slot machines or associated equipment used in connection with slot machines, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license to supply table game devices or associated equipment used in connection with table games, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process. The board may only use the abbreviated process if all of the following apply:

(1)  The supplier license was issued by the board within a 36-month period immediately preceding the date the supplier licensee files an initial application to supply table game devices or associated equipment.

(2)  The person to whom the supplier license was issued affirms there has been no material change in circumstances relating to the license.

(3)  The board determines, in its sole discretion, that there has been no material change in circumstances relating to the licensee that necessitates that the abbreviated process not be used.

(d)  Renewal.--

(1)  Two months prior to expiration of a supplier license, the supplier licensee seeking renewal of its license shall submit a renewal application accompanied by the renewal fee to the board.

(2)  If the renewal application satisfies the requirements of subsection (b), the board may renew the licensee's supplier license.

(3)  If the board receives a complete renewal application but fails to act upon the renewal application prior to the expiration of the supplier license, the supplier license shall continue in effect for an additional six-month period or until acted upon by the board, whichever occurs first.

(e)  Prohibitions.--No limitation shall be placed on the number of supplier licenses issued or the time period to submit applications for licensure except as required to comply with section 1306 (relating to order of initial license issuance).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a) and (c)(1) and added subsec. (c.1).

Cross References.  Section 1317 is referred to in sections 1208, 1317.1, 1320 of this title.



Section 1317.1 - Manufacturer licenses

§ 1317.1.  Manufacturer licenses.

(a)  Application.--A person seeking to manufacture slot machines, table game devices and associated equipment for use in this Commonwealth shall apply to the board for a manufacturer license.

(b)  Requirements.--An application for a manufacturer license shall be on the form required by the board, accompanied by the application fee, and shall include all of the following:

(1)  The name and business address of the applicant and the applicant's affiliates, intermediaries, subsidiaries and holding companies; the principals and key employees of each business; and a list of employees and their positions within each business, as well as any financial information required by the board.

(2)  A statement that the applicant and each affiliate, intermediary, subsidiary or holding company of the applicant are not slot machine licensees.

(3)  The consent to a background investigation of the applicant, its principals and key employees or other persons required by the board and a release to obtain any and all information necessary for the completion of the background investigation.

(4)  The details of any equivalent license granted or denied by other jurisdictions where gaming activities as authorized by this part are permitted and consent for the board to acquire copies of applications submitted or licenses issued in connection therewith.

(5)  The type of slot machines, table game devices or associated equipment to be manufactured or repaired.

(6)  Any other information determined by the board to be appropriate.

(c)  Review and approval.--Upon being satisfied that the requirements of subsection (b) have been met, the board may approve the application and grant the applicant a manufacturer license consistent with all of the following:

(1)  The initial license shall be for a period of one year, and, if renewed under subsection (d), the license shall be for a period of three years. Nothing in this paragraph shall relieve the licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any other information contained in application materials on file with the board.

(2)  The license shall be nontransferable.

(3)  Any other condition established by the board.

(c.1)  Abbreviated process.--In the event an applicant for a manufacturer license to manufacture table game devices or associated equipment used in connection with table games is licensed by the board under this section to manufacture slot machines or associated equipment used in connection with slot machines, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license to manufacture table game devices or associated equipment used in connection with table games, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process. The board may only use the abbreviated process if all of the following apply:

(1)  The manufacturer license was issued by the board within a 36-month period immediately preceding the date the manufacturer licensee files an application to manufacture table game devices or associated equipment.

(2)  The person to whom the manufacturer license was issued affirms there has been no material change in circumstances relating to the license.

(3)  The board determines, in its sole discretion, that there has been no material change in circumstances relating to the licensee that necessitates that the abbreviated process not be used.

(d)  Renewal.--

(1)  Two months prior to expiration of a manufacturer license, the manufacturer licensee seeking renewal of its license shall submit a renewal application accompanied by the renewal fee to the board.

(2)  If the renewal application satisfies the requirements of subsection (b), the board may renew the licensee's manufacturer license.

(3)  If the board receives a complete renewal application but fails to act upon the renewal application prior to the expiration of the manufacturer license, the manufacturer license shall continue in effect for an additional six-month period or until acted upon by the board, whichever occurs first.

(d.1)  Authority.--The following shall apply to a licensed manufacturer:

(1)  A manufacturer or its designee, as licensed by the board, may supply or repair any slot machine, table game device or associated equipment manufactured by the  manufacturer, provided the manufacturer holds the appropriate manufacturer license.

(2)  A manufacturer of slot machines may contract with a supplier under section 1317 (relating to supplier licenses) to provide slot machines or associated equipment to a slot machine licensee within this Commonwealth, provided the supplier is licensed to supply slot machines or associated equipment used in connection with slot machines.

(3)  A manufacturer may contract with a supplier under section 1317 to provide table game devices or associated equipment to a certificate holder, provided the supplier is licensed to supply table game devices or associated equipment used in connection with table games.

(e)  Prohibitions.--

(1)  No person may manufacture slot machines, table game devices or associated equipment for use within this Commonwealth by a slot machine licensee unless the person has been issued  the appropriate manufacturer license under this section.

(2)  Except as permitted in section 13A23.1 (relating to training equipment), no slot machine licensee may use slot machines, table game devices or associated equipment unless the slot machines, table game devices or associated equipment were manufactured by a person that has been issued the appropriate manufacturer license under this section.

(3)  No person issued a license under this section shall apply for or be issued a license under section 1317.

(4)  No limitation shall be placed on the number of manufacturer licenses issued or the time period to submit applications for licensure, except as required to comply with section 1306 (relating to order of initial license issuance).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a), (b)(5), (c), (d), (d.1) and (e) and added subsec. (c.1).

2006 Amendment.  Act 135 added section 1317.1.

Cross References.  Section 1317.1 is referred to in sections 1208, 1317, 13A41 of this title.



Section 1317.2 - Gaming service provider

§ 1317.2.  Gaming service provider.

(a)  Development of classification system.--The board shall develop a classification system governing the certification, registration and regulation of gaming service providers and individuals and entities associated with them. The classification system shall be based upon the following:

(1)  The monetary value or amount of business conducted or expected to be conducted by the gaming service provider with an applicant for a slot machine license or a slot machine licensee in any consecutive 12-month period.

(2)  Whether the employees of the gaming service provider will have access to the gaming floor or any gaming-related restricted area of a licensed facility.

(3)  The board's analysis of the goods or services provided or to be provided by the gaming service provider.

(b)  Authority to exempt.--The board may exempt any person or type of business from the requirements of this section if the board determines:

(1)  the person or type of business is regulated by an agency of the Federal Government, an agency of the Commonwealth or the Pennsylvania Supreme Court; or

(2)  the regulation of the person or type of business is determined not to be necessary in order to protect the public interest or the integrity of gaming.

(c)  Duties of gaming service providers.--Each gaming service provider shall have a continuing duty to:

(1)  Provide all information, documentation and assurances as the board may require.

(2)  Cooperate with the board in investigations, hearings and enforcement and disciplinary actions.

(3)  Comply with all conditions, restrictions, requirements, orders and rulings of the board in accordance with this part.

(4)  Report any change in circumstances that may render the gaming service provider ineligible, unqualified or unsuitable for continued registration or certification.

(d)  Requirement for permit.--The board may require employees of a gaming service provider to obtain a permit or other authorization if, after an analysis of duties, responsibilities and functions, the board determines that a permit or other authorization is necessary to protect the integrity of gaming.

(e)  Interim authorization.--The board or a designated employee of the board may permit a gaming service provider applicant to engage in business with an applicant for a slot machine license or a slot machine licensee prior to approval of the gaming service provider application if the following criteria have been satisfied:

(1)  A completed application has been filed with the board by the gaming service provider.

(2)  The slot machine applicant or slot machine licensee contracting or doing business with the gaming service provider certifies that it has performed due diligence on the gaming service provider and believes that the applicant meets the qualification to be a gaming service provider pursuant to this section.

(3)  The gaming service provider applicant agrees in writing that the grant of interim authorization to conduct business prior to board approval of its application does not create a right to continue to engage in business if the board determines that the applicant is not suitable or continued authorization is not in the public interest.

(f)  Construction.--Nothing in this section shall be construed to prohibit the board from rescinding a grant of interim authorization if, at any time, the suitability of the person subject to interim authorization is at issue or if the person fails to cooperate with the board, the bureau or an agent of the board or bureau.

(g)  Gaming service provider lists.--The board shall:

(1)  Develop and maintain a list of approved gaming service providers who are authorized to provide goods or services whether under a grant of interim or continued authorization.

(2)  Develop and maintain a list of prohibited gaming service providers. An applicant for a slot machine license or a slot machine licensee may not enter into an agreement or engage in business with a gaming service provider listed on the prohibited gaming service provider list.

(h)  Emergency authorization.--A slot machine licensee may utilize a gaming service provider that has not been approved by the board when a threat to public health, welfare or safety exists or circumstances outside the control of the slot machine licensee require immediate action to mitigate damage or loss to the licensee's licensed facility or to the Commonwealth. The board shall promulgate regulations to govern the use of gaming service providers under emergency circumstances. The regulations shall include a requirement that the slot machine licensee contact the board immediately upon utilizing a gaming service provider that has not been approved by the board.

(i)  Criminal history record information.--If the classification system developed by the board in accordance with subsection (a) requires a gaming service provider or an individual or entity associated with the gaming service provider to submit to or provide the bureau with criminal history record information under 18 Pa.C.S. Ch. 91 (relating to criminal history record information), the bureau shall notify a slot machine licensee that submitted a certification under subsection (e)(2) whether the applicant has been convicted of a felony or misdemeanor gambling offense.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1317.2.



Section 1318 - Occupation permit application

§ 1318.  Occupation permit application.

(a)  Application.--Any person who desires to be a gaming employee and has a bona fide offer of employment from a licensed gaming entity shall apply to the board for an occupation permit. A person may not be employed as a gaming employee unless and until that person holds an appropriate occupation permit issued under this section. The board may promulgate regulations to reclassify a category of nongaming employees or gaming employees upon a finding that the reclassification is in the public interest and consistent with the objectives of this part.

(b)  Requirements.--The application for an occupation permit shall include, at a minimum:

(1)  The name and home address of the person.

(2)  The previous employment history of the person.

(3)  The criminal history record of the person, as well as the person's consent for the Pennsylvania State Police to conduct a background investigation.

(4)  A photograph of the person.

(5)  Evidence of the offer of employment and the nature and scope of the proposed duties of the person, if known.

(6)  The details of any occupation permit or similar license granted or denied to the applicant in other jurisdictions and consent for the board to obtain copies of applications submitted or permits or licenses issued in connection therewith.

(7)  Any other information determined by the board to be appropriate.

(c)  Prohibition.--No slot machine licensee may employ or permit any person under 18 years of age to render any service whatsoever in any area of its licensed facility where slot machines or table games are physically located.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (c).

2006 Amendment.  Act 135 amended subsec. (b)(4).

Cross References.  Section 1318 is referred to in section 1604 of this title.



Section 1319 - Alternative manufacturer licensing standards

§ 1319.  Alternative manufacturer licensing standards.

(a)  General rule.--The board may determine whether the licensing standards of another jurisdiction within the United States in which an applicant for a manufacturer license is similarly licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may issue a manufacturer license to an applicant who holds a similar manufacturer license in such other jurisdiction after conducting an evaluation of the information relating to the applicant from such other jurisdictions, as updated by the board, and evaluating other information related to the applicant received from that jurisdiction and other jurisdictions where the applicant may be licensed, the board may incorporate such information in whole or in part into its evaluation of the applicant.

(b)  Abbreviated process.--In the event an applicant for a  manufacturer license is licensed in another jurisdiction, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1319.1 - Alternative supplier licensing standards

§ 1319.1.  Alternative supplier licensing standards.

(a)  General rule.--The board may determine whether the licensing standards of another jurisdiction within the United States in which an applicant for a supplier's license is similarly licensed are comprehensive and thorough and provide similar adequate safeguards as required by this part. If the board makes that determination, it may issue a supplier license to an applicant who holds a similar supplier license in another jurisdiction after conducting an evaluation of the information relating to the applicant from the other jurisdictions, as updated by the board, and evaluating other information related to the applicant received from that jurisdiction and other jurisdictions where the applicant may be licensed; the board may incorporate the information in whole or in part into its evaluation of the applicant.

(b)  Abbreviated process.--In the event an applicant for a supplier license is licensed in another jurisdiction, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a license, including financial viability of the applicant. Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1319.1.



Section 1320 - Slot machine testing and certification standards

§ 1320.  Slot machine testing and certification standards.

(a)  Use of other state standards.--Until such time as the board establishes an independent testing and certification facility pursuant to subsection (b), the board may determine, at its discretion, whether the slot machine testing and certification standards of another jurisdiction within the United States in which an applicant for a manufacturer license is licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may permit a manufacturer through a licensed supplier as provided in section 1317 (relating to supplier and manufacturer licenses application) to deploy those slot machines which have met the slot machine testing and certification standards in such other jurisdictions without undergoing the full testing and certification process by a board-established independent facility. In the event slot machines of an applicant for a manufacturer license are licensed in such other jurisdiction, the board may determine to use an abbreviated process requiring only that information determined by the board to be necessary to consider the issuance of a slot machine certification to such an applicant. Alternatively, the board in its discretion may also rely upon the certification of a slot machine that has met the testing and certification standards of a board-approved private testing and certification facility until such time as the board establishes an independent testing and certification facility pursuant to subsection (b). Nothing in this section shall be construed to waive any fees associated with obtaining a license through the normal application process.

(b)  Facility in Commonwealth.--Within three years immediately following the effective date of this part, the board shall establish and maintain an independent slot machine testing and certification facility. The cost for the establishment and operation of an independent slot machine testing and certification facility shall be paid by each licensed manufacturer in accordance with a schedule adopted by the board. The facility shall be made available to each slot machine manufacturer and supplier as determined by the board.

(c)  Central control computer compatibility.--The board shall ensure that all slot machines certified and approved for use in this Commonwealth are compatible and comply with the central control computer and protocol specifications approved by the department.

Cross References.  Section 1320 is referred to in section 13A41 of this title.



Section 1321 - Additional licenses and permits and approval of agreements

§ 1321.  Additional licenses and permits and approval of agreements.

(a)  Requirements.--In addition to the requirements for a license or permit specifically set forth in this part, the board may require a license, permit or other authorization, and set a fee for the same, for any key employee or gaming employee or any person who satisfies any of the following criteria:

(1)  The person transacts business within this Commonwealth with a slot machine licensee as a ticket purveyor, tour operator, operator of a bus trip program or operator of any other type of travel program or promotional business related to slot machines or table games. The board may also review, deny, order modification or approve, at its discretion, proposed tours, bus routes and travel programs.

(2)  The person is presently not required to be licensed or permitted under this part and provides any goods, property or services, including, but not limited to, management  services for compensation to a slot machine licensee at the licensed facility.

(b)  Agreement.--Any agreement to conduct business within this Commonwealth between a person and a slot machine licensee relating to slot machines, table games, table game devices or associated equipment is subject to the approval of the board in accordance with rules and regulations promulgated by the board. Every agreement shall be in writing and shall include a provision for its termination without liability on the part of the slot machine licensee upon a finding by the board that the agreement is not approved or that it is terminated. Failure to expressly include this condition in the agreement is not a defense in any action brought under this section relating to the termination of the agreement.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1322 - Slot machine accounting controls and audits

§ 1322.  Slot machine accounting controls and audits.

(a)  Approval.--Except as otherwise provided by this part, each slot machine license applicant shall, in addition to obtaining a slot machine license, obtain approval from the board in consultation with the department of its proposed site plans and internal control systems and audit protocols prior to the installation and operation of slot machines at the licensed facility.

(b)  Minimum requirements.--At a minimum, the applicant's or person's proposed internal controls and audit protocols shall:

(1)  Safeguard its assets and revenues, including, but not limited to, the recording of cash and evidences of indebtedness related to the slot machines.

(2)  Provide for reliable records, accounts and reports of any financial event that occurs in the operation of a slot machine, including reports to the board related to the slot machines.

(3)  Ensure as provided in section 1323 (relating to central control computer system) that each slot machine directly provides or communicates all required activities and financial details to the central control computer as set by the board.

(4)  Provide for accurate and reliable financial records.

(5)  Ensure any financial event that occurs in the operation of a slot machine is performed only in accordance with the management's general or specific authorization, as approved by the board.

(6)  Ensure that any financial event that occurs in the operation of a slot machine is recorded adequately to permit proper and timely reporting of gross revenue and the calculation thereof and of fees and taxes and to maintain accountability for assets.

(7)  Ensure that access to assets is permitted only in accordance with management's specific authorization, as approved by the board.

(8)  Ensure that recorded accountability for assets is compared with actual assets at reasonable intervals and appropriate action is taken with respect to any discrepancies.

(9)  Ensure that all functions, duties and responsibilities are appropriately segregated and performed in accordance with sound financial practices by competent, qualified personnel.

(c)  Internal control.--Each slot machine license applicant shall submit to the board and department, in such manner as the board shall require, a description of its administrative and accounting procedures in detail, including its written system of internal control. Each written system of internal control shall include:

(1)  Records of direct and indirect ownership in the proposed slot machine licensee, its affiliate, intermediary, subsidiary or holding company.

(2)  An organizational chart depicting appropriate segregation of functions and responsibilities.

(3)  A description of the duties and responsibilities of each position shown on the organizational chart.

(4)  A detailed narrative description of the administrative and accounting procedures designed to satisfy the requirements of this section.

(5)  Record retention policy.

(6)  Procedure to ensure that assets are safeguarded, including mandatory count procedures.

(7)  A statement signed by the chief financial officer of the proposed licensed gaming entity or other competent person and the chief executive officer of the proposed licensed gaming entity or other competent person attesting that the officer believes, in good faith, that the system satisfies the requirements of this section.

(8)  Any other item that the board may require in its discretion.



Section 1323 - Central control computer system

§ 1323.  Central control computer system.

(a)  General rule.--To facilitate the auditing and security programs critical to the integrity of slot machine gaming in this Commonwealth, the department shall have overall control of slot machines, and all slot machine terminals shall be linked, at an appropriate time to be determined by the department, to a central control computer under the control of the department and accessible by the board to provide auditing program capacity and individual terminal information as approved by the department and shall include real-time information retrieval and terminal activation and disabling programs. The central control computer selected and employed by the department shall not unduly limit or favor the participation of a vendor or manufacturer of a slot machine as a result of the cost or difficulty of implementing the necessary program modifications to communicate with and link to the central control computer. The central control computer employed by the department shall provide:

(1)  A fully operational Statewide slot machine control system that has the capability of supporting up to the maximum number of slot machines that could be permitted to be in operation under this part.

(2)  The employment of a widely accepted gaming industry protocol to facilitate slot machine manufacturers' ability to communicate with the Statewide system.

(2.1)  The delivery of a system that has the ability to verify software, detect alterations in payout and detect other methods of fraud in all aspects of the operation of slot machines.

(3)  The delivery of a system that has the capability to support in-house and wide-area progressive slot machines as approved by the board.

(4)  The delivery of a system that allows the slot machine licensee to install independent player tracking systems and cashless technology as approved by the board.

(5)  The delivery of a system that does not alter the statistical awards of slot machine games as designed by the slot machine manufacturer and approved by the board.

(6)  The delivery of a system that provides redundancy so that each component of the network will be capable of operating independently by the department if any component of the network, including the central control computer, fails or cannot be operated for any reason as determined by the department, and to assure that all transactional data is captured and secured. Costs associated with any computer system required by the department to operate at a licensed facility, whether independent or as part of the central control computer, shall be paid by the slot machine licensee. The computer system will be controlled by the department and accessible to the board.

(7)  The ability to meet all reporting and control requirements as prescribed by the board and department.

(8)  Any other capabilities as determined by the department in consultation with the board.

(b)  Personal information.--Except as provided for in subsection (a)(4), the central control computer shall not provide for the monitoring or reading of personal or financial information concerning a patron of a slot machine licensee.

(c)  Initial acquisition of central control computer.--Notwithstanding any other provision of law to the contrary and in order to facilitate the prompt implementation of this part, initial contracts entered into by the department for a central control computer, including any necessary computer hardware, software, licenses or related services shall not be subject to the provisions of 62 Pa.C.S. (relating to procurement). Contracts made pursuant to the provisions of this section shall not exceed five years.

(d)  Resolution of contract disputes.--The process specified in 62 Pa.C.S. Ch. 17 Subch. B (relating to prelitigation resolution of controversies) shall be the sole means of resolution for controversies arising with respect to contracts executed under this section.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment.  Act 135 amended subsec. (a).

Cross References.  Section 1323 is referred to in section 1322 of this title.



Section 1324 - Protocol information

§ 1324.  Protocol information.

The department shall provide, upon request and in advance of the operation of a central control computer, to a licensed slot machine supplier or manufacturer the comprehensive protocol specifications necessary to enable the respective slot machine suppliers or manufacturers of slot machine terminals to communicate with the department's central control computer for the purpose of transmitting auditing program information and for activating and disabling of slot machine terminals. Manufacturers and suppliers shall be afforded a reasonable period of time to comment upon the protocol in advance of the operation of the central control computer. Once adopted, the department shall provide suppliers and manufacturers a reasonable period of time to review and comment on any changes and on documentation data for all proposed changes to the original protocol specifications of the central control computer. Manufacturers and suppliers shall be afforded a reasonable period of time to comment upon and employ all proposed changes to the protocol in advance of its implementation and operation with the central control computer. Notwithstanding the foregoing, the department may expedite changes in the protocol as may be needed to ensure the integrity and stability of the entire system.



Section 1325 - License or permit issuance

§ 1325.  License or permit issuance.

(a)  Issuance.--In addition to any other criteria provided under this part, any licensed gaming entity, supplier, manufacturer, gaming employee or other person that the board approves as qualified to receive a license or a permit under this part shall be issued a license or permit upon the payment of any fee required and upon the fulfillment of any conditions required by the board or provided for in this part. Nothing contained in this part is intended or shall be construed to create an entitlement to a license or permit by any person. The board shall in its sole discretion issue, renew, condition or deny a slot machine license based upon the requirements of this part and whether the issuance of a license will enhance tourism, economic development or job creation is in the best interests of the Commonwealth and advances the purposes of this part.

(b)  Eligibility.--A license or permit shall not be granted or renewed unless the board finds that the applicant satisfies all of the following criteria:

(1)  The applicant has developed and implemented or agreed to develop and implement a diversity plan to assure that all persons are accorded equality of opportunity in employment and contracting by the applicant, its contractors, subcontractors, assignees, lessees, agents, vendors and suppliers.

(2)  The applicant in all other respects is found suitable consistent with the laws of this Commonwealth and is otherwise qualified to be issued a license or permit.

(c)  Additional requirements.--In addition to the eligibility requirements otherwise provided in this part, the board may also take into account the following factors when considering an application for a slot machine license:

(1)  The location and quality of the proposed facility, including, but not limited to, road and transit access, parking and centrality to market service area.

(2)  The potential for new job creation and economic development which will result from granting a license to an applicant.

(3)  The applicant's good faith plan to recruit, train and upgrade diversity in all employment classifications in the facility.

(4)  The applicant's good faith plan for enhancing the representation of diverse groups in the operation of its facility through the ownership and operation of business enterprises associated with or utilized by its facility or through the provision of goods or services utilized by its facility and through the participation in the ownership of the applicant.

(5)  The applicant's good faith effort to assure that all persons are accorded equality of opportunity in employment and contracting by it and any contractors, subcontractors, assignees, lessees, agents, vendors and suppliers it may employ directly or indirectly.

(6)  The history and success of the applicant in developing tourism facilities ancillary to gaming development if applicable to the applicant.

(7)  The degree to which the applicant presents a plan for the project which will likely lead to the creation of quality, living-wage jobs and full-time permanent jobs for residents of this Commonwealth generally and for residents of the host political subdivision in particular.

(8)  The record of the applicant and its developer in meeting commitments to local agencies, community-based organizations and employees in other locations.

(9)  The degree to which potential adverse effects which might result from the project, including costs of meeting the increased demand for public health care, child care, public transportation, affordable housing and social services, will be mitigated.

(10)  The record of the applicant and its developer regarding compliance with:

(i)  Federal, State and local discrimination, wage and hour, disability and occupational and environmental health and safety laws; and

(ii)  State and local labor relations and employment laws.

(11)  The applicant's record in dealing with its employees and their representatives at other locations.

(d)  Trusts and similar business entities.--The board shall determine the eligibility of a trust or similar business entity to be a licensed entity in accordance with the following:

(1)  No trust or similar business entity shall be eligible to hold any beneficial interest in a licensed entity under this part unless each trustee, grantor and beneficiary of the trust, including a minor child beneficiary, qualifies for and is granted a license as a principal. The board may waive compliance with this paragraph if the trustee is a banking or lending institution and the board is satisfied that the trustee is not significantly involved in the activities of the licensed entity. In addition to other information required by the board, a banking or lending institution acting as a trustee shall produce at the request of the board any documentation or information relating to the trust.

(2)  No beneficiary of a trust or similar business entity who is a minor child shall control or be significantly involved in the activities of a licensed entity or its holding company or intermediary. No beneficiary of a trust or similar business entity who is a minor child shall be permitted to vote to elect directors of a licensed entity or its holding company or intermediary.

(3)  No trust or similar business entity may hold any beneficial interest in a licensed entity unless the board determines that the trust or similar business entity is not engaged in any activity or otherwise being used to evade the public protections under this part, including sections 1512 (relating to financial and employment interests) and 1513 (relating to political influence).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment.  Act 135 added subsec. (d).

Cross References.  Section 1325 is referred to in sections 1212, 1315 of this title.



Section 1326 - License renewals

§ 1326.  License renewals.

(a)  Renewal.--All permits and licenses issued under this part unless otherwise provided shall be subject to renewal  every three years. Nothing in this subsection shall relieve a licensee of the affirmative duty to notify the board of any changes relating to the status of its license or to any other information contained in the application materials on file with the board. The application for renewal shall be submitted at least 60 days prior to the expiration of the permit or license and shall include an update of the information contained in the initial and any prior renewal applications and the payment of any renewal fee required by this part. Unless otherwise specifically provided in this part, the amount of any renewal fee shall be calculated by the board to reflect the longer renewal period. A permit or license for which a completed renewal application and fee, if required, has been received by the board will continue in effect unless and until the board sends written notification to the holder of the permit or license that the board has denied the renewal of such permit or license.

(b)  Revocation or failure to renew.--In addition to any other sanctions the board may impose under this part, the board may at its discretion suspend, revoke or deny renewal of any permit or license issued under this part if it receives any information from any source that the applicant or any of its officers, directors, owners or key employees is in violation of any provision of this part, that the applicant has furnished the board with false or misleading information or that the information contained in the applicant's initial application or any renewal application is no longer true and correct. In the event of a revocation or failure to renew, the applicant's authorization to conduct the previously approved activity shall immediately cease, and all fees paid in connection therewith shall be deemed to be forfeited. In the event of a suspension, the applicant's authorization to conduct the previously approved activity shall immediately cease until the board has notified the applicant that the suspension is no longer in effect.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (a).

Cross References.  Section 1326 is referred to in section 1518 of this title.



Section 1327 - Nontransferability of licenses

§ 1327.  Nontransferability of licenses.

A license or permit issued by the board is a grant of the privilege to conduct a business in this Commonwealth. Except as permitted by section 1328 (relating to change in ownership or control of slot machine licensee), a license or permit granted or renewed pursuant to this part shall not be sold, transferred or assigned to any other person; nor shall a licensee or permittee pledge or otherwise grant a security interest in or lien on the license or permit. Nothing contained in this part is intended or shall be construed to create in any person an entitlement to a license. The board has the sole discretion to issue, renew, condition or deny the issuance of a slot machine license based upon the purposes and requirements of this part.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1328 - Change in ownership or control of slot machine licensee

§ 1328.  Change in ownership or control of slot machine licensee.

(a)  Notification and approval.--

(1)  A slot machine licensee shall notify the board immediately upon becoming aware of any proposed or contemplated change of ownership of the slot machine licensee by a person or group of persons acting in concert which involves any of the following:

(i)  More than 5% of a slot machine licensee's securities or other ownership interests.

(ii)  More than 5% of the securities or other ownership interests of a corporation or other form of business entity that owns directly or indirectly at least 20% of the voting or other securities or other ownership interests of the licensee.

(iii)  The sale other than in the ordinary course of business of a licensee's assets.

(iv)  Any other transaction or occurrence deemed by the board to be relevant to license qualifications.

(2)  Notwithstanding the provisions of paragraph (1), a slot machine licensee shall not be required to notify the board of any acquisition by an institutional investor pursuant to paragraph (1)(i) or (ii) if the institutional investor holds less than 10% of the securities or other ownership interests referred to in paragraph (1)(i) or (ii), the securities or interests are publicly traded securities and its holdings of such securities were purchased for investment purposes only and the institutional investor files with the board a certified statement to the effect that it has no intention of influencing or affecting, directly or indirectly, the affairs of the licensee, provided, however, that it shall be permitted to vote on matters put to the vote of the outstanding security holders. Notice to the board and board approval shall be required prior to completion of any proposed or contemplated change of ownership of a slot machine licensee that meets the criteria of this section.

(b)  Qualification of purchaser of slot machine licensee; change of control.--The purchaser of the assets, other than in the ordinary course of business, of any slot machine licensee shall independently qualify for a license in accordance with this part and shall pay the license fee as required by section 1209 (relating to slot machine license fee). A change in control of any slot machine licensee shall require that the slot machine licensee independently qualify for a license in accordance with this part, and the slot machine licensee shall pay a new license fee as required by section 1209, except as otherwise required by the board pursuant to this section. The new license fee shall be paid upon the assignment and actual change of control or ownership of the slot machine license.

(c)  Change in control defined.--For purposes of this section, a change in control of a slot machine licensee shall mean the acquisition by a person or group of persons acting in concert of more than 20% of a slot machine licensee's securities or other ownership interests, with the exception of any ownership interest of the person that existed at the time of initial licensing and payment of the initial slot machine license fee, or more than 20% of the securities or other ownership interests of a corporation or other form of business entity which owns directly or indirectly at least 20% of the voting or other securities or other ownership interests of the licensee.

(d)  Fee reduction.--The board may in its discretion eliminate the need for qualification and/or proportionately reduce, but not eliminate, the new license fee otherwise required pursuant to this section in connection with a change of control of a licensee, depending upon the type of transaction, the relevant ownership interests and changes thereto resulting from the transaction and other considerations deemed relevant by the board.

(e)  License revocation.--Failure to comply with this section may cause the license issued under this part to be revoked or suspended by the board unless the purchase of the assets or the change in control that meets the criteria of this section has been independently qualified in advance by the board and any required license fee has been paid.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a)(1) and (b).

Cross References.  Section 1328 is referred to in sections 1209, 1302, 1307, 1312, 1327 of this title.



Section 1329 - Portability and relocation of slot machine license

§ 1329.  Portability and relocation of slot machine license.

(a)  General rule.--Except as otherwise provided in this section, each slot machine license shall only be valid for the specific physical location within the municipality and county for which it was originally granted.

(b)  Petition.--An applicant for a slot machine license or a slot machine licensee may petition the board to relocate its facility. In determining whether to grant a petition to relocate, the board shall:

(1)  Evaluate the proposed new location and the reason for the relocation.

(2)  Conduct an analysis comparing estimated gross terminal revenues and estimated gross table game revenues at the proposed new location with estimated or actual gross terminal revenues and estimated or actual gross table game revenues at the approved current location.

(3)  Conduct an analysis comparing the economic impact of the licensed facility at the proposed new location with the estimated or actual economic impact at the approved current location. The comparative analysis shall include the total cost of the project and projected direct and indirect employment figures.

(4)  Commission a comprehensive traffic study for the proposed new location.

(5)  Evaluate community support or opposition.

(6)  Consider any other information submitted by the petitioner or requested by the board.

(c)  Relocation.--A slot machine licensee may move or relocate the licensed facility with board approval upon good cause shown if the relocation of the licensed facility:

(1)  remains within the same county as when it was originally licensed;

(2)  will facilitate the timely commencement or the continued conduct of gaming operations;

(3)  complies with all other provisions of this part related to the siting and location of a licensed facility; and

(4)  is in the best interests of the Commonwealth.

(d)  Public input hearing.--The board shall hold at least one public input hearing in the municipality where the licensed facility will be located prior to ruling on the petition.

(e)  Restriction.--No grant or loan from the Commonwealth may be awarded for the purpose of relocating or developing the relocated licensed facility to comply with any conditions of approval of the relocation.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1330 - Multiple slot machine license prohibition

§ 1330.  Multiple slot machine license prohibition.

No slot machine licensee, its affiliate, intermediary, subsidiary or holding company may possess an ownership or financial interest that is greater than 33.3% of another slot machine licensee or person eligible to apply for a Category 1 license, its affiliate, intermediary, subsidiary or holding company. The board shall approve the terms and conditions of any divestiture under this section. Under no circumstances shall any such divestiture be approved by the board if the compensation for the divested interest in a person eligible to apply for a Category 1 license exceeds the greater of the original cost of the interest, the book value of the interest or an independently assessed value of the interest one month prior to the effective date of this part and, in the case of a person eligible to apply for a Category 1 license, unless the person acquiring the divested interest is required to continue conducting live racing at the location where live racing is currently being conducted in accordance with section 1303 (relating to additional Category 1 slot machine license requirements) and be approved for a Category 1 slot machine license. No such slot machine license applicant shall be issued a slot machine license until the applicant has completely divested its ownership or financial interest that is in excess of 33.3% in another slot machine licensee or person eligible to apply for a Category 1 license, its affiliate, intermediary, subsidiary or holding company.

Cross References.  Section 1330 is referred to in section 1302 of this title.



Section 1331 - Duty of licensees, key employees and gaming employees

§ 1331.  Duty of licensees, key employees and gaming employees.

Any licensee, key employee or gaming employee shall have the duty to:

(1)  provide any assistance or information required by the board or the Pennsylvania State Police and to cooperate in any inquiry, investigation or hearing;

(2)  consent to inspections, searches and seizures;

(3)  inform the board of any actions which they believe would constitute a violation of this part; and

(4)  inform the board of any arrests for any violations of offenses enumerated under 18 Pa.C.S. (relating to crimes and offenses).



Section 1332 - Appointment of trustee

§ 1332.  Appointment of trustee.

(a)  Appointment.--Upon petition of the Office of Enforcement Counsel, the board may appoint a trustee from the list required under subsection (j) to act on behalf of the interests of the Commonwealth and the board to ensure compliance with this part and any conditions imposed upon the slot machine license. A trustee may be appointed only in the following circumstances:

(1)  Upon the revocation, suspension or nonrenewal of a slot machine license or a principal license if the principal licensee is the only principal who exercises operational control of the licensed facility.

(2)  Upon the failure to renew a slot machine license or a principal license if the principal licensee is the only principal who exercises operational control of the licensed facility.

(3)  If necessary to protect the best interests of the Commonwealth.

(b)  Qualifications.--The following shall apply:

(1)  A trustee shall be required to qualify as a principal and obtain a principal license. The board may appoint a trustee and award the trustee a temporary principal license as prescribed in board regulations.

(2)  Before assuming duties, a trustee shall execute and file a bond for the faithful performance of the trustee's duties. The bond shall be payable to the board with sureties and in the amount and form as required by board order. The cost of the bond shall be paid by the former or suspended licensee.

(3)  A trustee shall be a resident of this Commonwealth.

(c)  Powers.--A trustee appointed under this section shall exercise only those powers, duties and responsibilities expressly conferred upon the trustee by the board. The board's order appointing the trustee shall set forth the powers, duties and responsibilities of the trustee which may include:

(1)  Maintaining and operating the licensed facility in a manner that complies with this part and any conditions imposed by the board.

(2)  Maintaining and operating the licensed facility consistent with the measures generally taken in the ordinary course of business including:

(i)  Entering into contracts.

(ii)  Borrowing money.

(iii)  Pledging, mortgaging or otherwise encumbering the licensed facility or property thereof as security for the repayment of loans subject to any provisions and restrictions in any existing credit documents.

(iv)  Hiring, firing and disciplining employees.

(3)  Exercising the rights and obligations of the former or suspended licensee.

(4)  Taking possession of all of the assets of the slot machine licensee, including its books, records and papers.

(5)  Establishing accounts with financial institutions. An account may not be established with a financial institution in which the licensee, an affiliate of the former or suspended licensee, the trustee or an immediate family member of the trustee has a controlling interest.

(6)  Meeting with the former or suspended licensee.

(7)  Meeting with principals and key employees at the licensed facility.

(8)  Meeting with the independent audit committee.

(9)  Meeting with the board's executive director and keeping the board's executive director apprised of actions taken and the trustee's plans and goals for the future.

(10)  Hiring legal counsel, accountants or other consultants or assistants, with prior approval of the board, as necessary to carry out the trustee's duties and responsibilities.

(11)  Settling or compromising with any debtor or creditor of the former or suspended licensee, including any taxing authority.

(12)  Reviewing outstanding agreements to which the former or suspended licensee is a party and advising the board as to which, if any, of the agreements should be the subject of scrutiny, examination or investigation by the board.

(13)  Obtaining board approval prior to any sale, change of ownership, change of control, change of financial status, restructuring, transfer of assets or execution of a contract or any other action taken outside of the ordinary course of business.

(14)  Obtaining board approval for any payments outside of those made in the ordinary course of business.

Notwithstanding any provision contained in this subsection to the contrary, the trustee shall have the duty to conserve and preserve the assets of the licensed gaming entity.

(d)  Compensation.--The board shall establish the compensation of a trustee and shall review and approve actual and reasonable costs and expenses of the trustee, legal counsel, accountants or other consultants or assistants hired by the trustee. The compensation, costs and expenses shall be paid by the former or suspended licensee. Total compensation for the trustee and all persons hired or retained by the trustee under subsection (c)(10) shall not exceed $600 per hour in the aggregate unless otherwise increased by the board pursuant to subsection (d.2).

(d.1)  Calculation of compensation.--In determining the aggregate hourly rate of compensation to be paid to the trustee and all other persons hired or retained by the trustee, the board shall consider:

(1)  The time and labor required, the difficulty of the questions involved and the skill required to properly perform the required services.

(2)  Whether the acceptance of the position by the trustee or other person will preclude the trustee or other person from other employment.

(3)  The fee customarily charged for similar services.

(4)  The nature and potential length of the duties.

(5)  The experience, reputation and ability of the trustee or other person selected to perform the services.

(d.2)  Compensation exceptions.--

(1)  On January 1 of each year, the board may adjust the aggregate hourly rate of compensation authorized under subsection (d) for inflation. The adjustment shall not exceed the percentage change in the Consumer Price Index for All Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics. When adjusted, the board shall publish the adjusted aggregate hourly rate of compensation in the Pennsylvania Bulletin.

(2)  Upon petition by the Director of the Office of Enforcement Counsel, the board may increase the total hourly rate of compensation above the limitation contained in subsection (d) for good cause shown. The board shall consider the factors under subsection (d.1) when calculating any increase requested by the office.

(e)  Reports.--A trustee shall file reports relating to the administration of the trusteeship with the board in the form and at intervals as the board orders. The board may direct that copies or portions of the trustee's reports be mailed to creditors or other parties in interest and make summaries of the reports available to the public and shall post them on the board's Internet website.

(f)  Review of actions.--A creditor or other party in interest aggrieved by any alleged breach of a delegated power or duty or responsibility of a trustee in the discharge of the trustee's duties may request a review of the trustee's action or inaction by filing a petition in accordance with board regulations. The petition must set forth in detail the pertinent facts and the reasons why the facts constitute the alleged breach. The board shall review any petition filed under this section and take whatever action, if any, it deems appropriate.

(g)  Effect of the trusteeship.--After issuance of an order to appoint a trustee, the former or suspended principal or slot machine licensee may not exercise any of its privileges, collect or receive any debts or pay out, sell, assign or transfer any of its assets to anyone without prior approval of the appointed trustee and the board.

(h)  Disposition of net income.--During the period of trusteeship, net income from the licensed facility shall be deposited in an escrow account maintained for that purpose. Payments from the escrow account during the period of trusteeship may not be made without the prior approval of the board. A suspended or former principal or slot machine licensee may request distribution of all or a portion of the funds in the escrow account during the period of trusteeship by filing a petition in accordance with board regulation. The suspended or former principal or slot machine licensee shall have the burden of demonstrating good cause for the distribution of the funds requested.

(i)  Discontinuation.--The board may issue an order to discontinue a trusteeship when:

(1)  the board determines that circumstances requiring the appointment of the trustee no longer exist; or

(2)  the trustee has, with the prior approval of the board, consummated the sale, assignment, conveyance or other disposition of all the assets or interest of the former principal or slot machine licensee relating to the slot machine license.

(j)  List of approved trustees.--The board shall promulgate regulations governing establishment of a list of persons approved by the board and qualified to serve as a trustee. At a minimum, the regulations shall provide for the following:

(1)  The minimum qualifications a person must possess to be approved as a trustee, which shall include the qualifications set forth in subsection (b).

(2)  The procedure for placement on or removal from the approved trustee list.

(3)  Any other information the board deems necessary to carry out the intent of this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1332.

Cross References.  Section 1332 is referred to in sections 1103, 1202, 1214, 1513, 1517 of this title.






Chapter 13A - Table Games

Section 13A01 - (Reserved)

CHAPTER 13A

TABLE GAMES

Subchapter

A.  General Provisions

B.  Table Games Authorized

C.  Conduct of Table Games

D.  (Reserved)

E.  Table Game Testing and Certification

F.  (Reserved)

G.  Table Game Taxes and Fees

Enactment.  Chapter 13A was added January 7, 2010, P.L.1, No.1, effective immediately.

Cross References.  Chapter 13A is referred to in sections 1103, 1202, 1211, 1309, 1401 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

13A01.  (Reserved).

13A02.  Regulatory authority.

13A03.  Temporary table game regulations.

13A04.  Commonwealth resident employment goals.

§ 13A01.  (Reserved).



Section 13A02 - Regulatory authority

§ 13A02.  Regulatory authority.

The board shall promulgate regulations:

(1)  Establishing standards and procedures for table games and table game devices or associated equipment, including standards distinguishing electronic gaming tables, fully automated electronic gaming tables and traditional gaming tables. The standards and procedures shall provide for any new table games or gaming tables and variations or composites of approved table games or gaming tables, provided the board determines that the new table game, gaming table or any variations or composites or other approved table games or gaming tables are suitable for use after a test or experimental period under the terms and conditions as the board may deem appropriate.

(2)  Establishing standards and rules to govern the conduct of table games and the system of wagering associated with table games, including the conduct of table games and the system of wagering on electronic gaming tables and fully automated electronic gaming tables.

(2.1)  Establishing the method for calculating gross table game revenue and standards for the daily counting and recording of cash and cash equivalents received in the conduct of table games, including the conduct of table games on electronic gaming tables and fully automated electronic gaming tables, and ensuring that internal controls are followed, including observation by employees of the board of that process, the maintenance of financial books and records and the conduct of audits. The board shall consult with the department in establishing these regulations.

(3)  Establishing notice requirements pertaining to minimum and maximum wagers on table games. Minimum and maximum wagers may be adjusted by the certificate holder in the normal course of conducting table games, except that changes in minimum wagers at any given gaming table shall not apply to players already engaged in wagering at that gaming table when the minimum wager is changed, unless 30 minutes' notice is provided at that gaming table.

(4)  Requiring each certificate holder to:

(i)  Provide written information at each operational gaming table about table game rules, payoffs or winning wagers and other information as the board may require.

(ii)  Provide specifications approved by the board under section 1207(11) (relating to regulatory authority of board) to integrate and update the licensed facility's surveillance system to cover all areas where table games are conducted. The specifications shall include provisions providing the board and other persons authorized by the board with onsite access to the system or its signal.

(iii)  Designate one or more locations within the licensed facility to conduct table games.

(iv)  Ensure that visibility in a licensed facility is not obstructed in any way that could interfere with the ability of the certificate holder, the board and other persons authorized under this part or by the board to oversee the surveillance of the conduct of table games.

(v)  Integrate the licensed facility's count room for slot machine and table game operations to ensure maximum security of the counting and storage of cash and cash equivalents.

(vi)  Equip each operational gaming table with a sign indicating the permissible minimum and maximum wagers at the gaming table.

(vii)  Adopt policies or procedures to prohibit any table game device or associated equipment from being possessed, maintained or exhibited by any person on the premises of a licensed facility except in the areas of a licensed facility where the conduct of table games is authorized or in a restricted area designated to be used for the inspection, service, repair or storage of table game devices or associated equipment by the certificate holder or in an area used for employee training and instruction by the certificate holder.

(viii)  Equip all drop boxes in which cash, cash equivalents, fill slips, credit slips or inventory slips are deposited at the gaming tables, and all areas where drop boxes are kept while in use, with two locking devices or keys, of which one locking device or key shall be under the exclusive control of the board, and the second locking device or key shall be under the exclusive control of the certificate holder's designated employees. The drop boxes shall be brought into or removed from an area where table games are conducted or locked or unlocked in accordance with procedures established by the board.

(ix)  Designate secure locations for the inspection and storage of table game devices and associated equipment as may be approved by the board.

(5)  Establishing the size and uniform color by denomination of all chips used in the conduct of table games, including tournaments, and a policy for the use of promotional or commemorative chips used in the conduct of table games. All types of chips shall be approved by the board prior to being used for play at a table game at a licensed facility.

(5.1)  Establishing the procedure to be used by a certificate holder to determine and extract a rake for the purposes of generating gross table game revenue from nonbanking games. The rake may be calculated using a percentage or a flat fee methodology.

(6)  Establishing minimum standards relating to the acceptance of tips or gratuities by dealers and croupiers at a table game, which shall include:

(i)  The requirement that tips or gratuities accepted by dealers and croupiers at banking games be placed in a common pool for complete distribution pro rata among all dealers and croupiers.

(ii)  The right of the certificate holder to establish policies under which tips or gratuities accepted by dealers and croupiers at nonbanking games are not required to be pooled and may be retained by the dealers and croupiers.

Nothing in this paragraph shall prohibit a certificate holder from adopting a formal policy relating to acceptance of tips and gratuities, provided that the policy meets the minimum standards established by the board under this paragraph.

(7)  Establishing the minimal proficiency requirements for individuals to successfully complete a course of training at a gaming school. The regulations shall not prohibit a slot machine licensee from establishing a course of training for its employees or potential employees or prohibit a certificate holder from offering employment to an individual who has not attended or completed a course of instruction at a gaming school and shall require a slot machine licensee that elects to train its gaming employees or potential table game employees to submit a detailed summary of the training program to the board and to demonstrate the adequacy of the training. The regulations shall prohibit a slot machine licensee from charging its employees or potential employees a fee to complete a course of training.

(8)  Establishing the practices and procedures governing the conduct of tournaments under this chapter.

(9)  Establishing minimum standards relating to the extension of credit to a player by a certificate holder.  Prior to extending credit, the certificate holder shall consider an individual's financial fitness, including annual income, debt-to-income ratio, prior credit history, average monthly bank balance or level of play.



Section 13A03 - Temporary table game regulations

§ 13A03.  Temporary table game regulations.

(a)  Promulgation.--In order to facilitate the prompt implementation of this chapter, regulations promulgated by the board shall be deemed temporary regulations which shall expire not later than two years following the publication of the temporary regulation. The board may promulgate temporary regulations not subject to:

(1)  Sections 201, 202, 203, 204 and 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(2)  The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(3)  Sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

(b)  Expiration.--Except for temporary regulations governing the rules of new table games approved by the board, the board's authority to adopt temporary regulations under subsection (a) shall expire two years after the effective date of this section. Regulations adopted after this period shall be promulgated as provided by law.

(c)  Temporary regulations.--The board shall begin publishing temporary regulations governing table game rules, licensing of manufacturers and suppliers and surveillance standards in the Pennsylvania Bulletin no later than February 1, 2010.

Cross References.  Section 13A03 is referred to in section 1501 of this title.



Section 13A04 - Commonwealth resident employment goals

§ 13A04.  Commonwealth resident employment goals.

(a)  Employment opportunities.--It is the goal of the General Assembly that the board promote and ensure the availability of employment opportunities for Commonwealth residents in table games and table game-related operations as authorized in this chapter. The board shall work with each certificate holder to ensure that a significant number of Commonwealth residents are employed by a certificate holder relating to table games. It is also the goal of the General Assembly that Commonwealth residents comprise at least 85% of each certificate holder's table game-related employees by the end of the third year following commencement of the conduct of table games at each certificate holder's licensed facility.

(b)  Review.--The board shall conduct an annual review to ascertain each certificate holder's progress in achieving the goals of this section and whether each certificate holder has taken effective and meaningful action to employ Commonwealth residents in table game-related positions at licensed facilities. The first review shall be completed one year following the award of the first table game operation certificate. Each annual review shall contain recommendations which the board determines appropriate and may be combined with any other review or study required by the board under this part. The review shall be submitted to the chairman and minority chairman of the standing committees of the Senate and of the House of Representatives with jurisdiction over this part.

Cross References.  Section 13A04 is referred to in section 1510 of this title.



Section 13A11 - Authorization to conduct table games

SUBCHAPTER B

TABLE GAMES AUTHORIZED

Sec.

13A11.  Authorization to conduct table games.

13A12.  Petition requirements.

13A13.  Prohibitions.

13A14.  Table game authorization hearing process; public input                                  hearings.

13A15.  Standard for review of petitions.

13A16.  Award of certificate.

13A16.1. Amendment of statement of conditions.

13A17.  Table game operation certificate.

13A18.  Timing of initial table game authorizations.

§ 13A11.  Authorization to conduct table games.

(a)  Authorization.--The board may authorize a slot machine licensee to conduct table games, including table game contests and tournaments, and to operate a system of wagering associated with the conduct of table games at the slot machine licensee's licensed facility. Authorization shall be contingent upon the slot machine licensee's agreement to ensure that slot machine and table game operations will be conducted in accordance with this part and any other conditions established by the board. Nothing in this part shall be construed to create a separate license governing the conduct of table games by slot machine licensees within this Commonwealth.

(b)  Number of authorized gaming tables.--

(1)  A Category 1 and Category 2 slot machine licensee awarded a table game operation certificate may operate up to 250 gaming tables at any one time at its licensed facility. No more than 30% of these gaming tables may be used to play nonbanking games at any one time. Six months following the date of commencement of table game operations, the board may permit a Category 1 or Category 2 certificate holder to increase the number of gaming tables above the number authorized under this paragraph. The certificate holder shall petition the board for the increase at its licensed facility. The board, in considering the petition, shall take into account the appropriateness of the physical space where the gaming tables will be located and the convenience of the public attending the facility. The board may also take into account the potential benefit to the Commonwealth.

(2)  A Category 3 slot machine licensee awarded a table game operation certificate may operate up to 50 gaming tables at any one time at its licensed facility. No more than 30% of these gaming tables may be used to play nonbanking games at any one time.

(3)  Nonbanking gaming tables shall seat a maximum of ten players.

Cross References.  Section 13A11 is referred to in section 13A22.1 of this title.



Section 13A12 - Petition requirements

§ 13A12.  Petition requirements.

(a)  General rule.--Unless otherwise prohibited under section 13A13 (relating to prohibitions), a slot machine licensee may seek approval to conduct table games by filing a petition with the board.

(b)  Petition contents.--A petition seeking authorization to conduct table games shall include the following:

(1)  The name, business address and contact information of the petitioner.

(2)  The name and business address, job title and a photograph of each principal and key employee of the petitioner who will be involved in the conduct of table games and who is not currently licensed by the board, if known.

(3)  An itemized list of the number of gaming tables and types of table games for which authorization is being sought.

(4)  The estimated number of full-time and part-time employment positions that will be created at the licensed facility if table games are authorized and an updated hiring plan pursuant to section 1510(a) (relating to labor hiring preferences) which outlines the petitioner's plan to promote the representation of diverse groups and Commonwealth residents in the employment positions.

(5)  A brief description of the economic benefits expected to be realized by the Commonwealth, its municipalities and its residents if table games are authorized at the petitioner's licensed facility.

(6)  The details of any financing obtained or that will be obtained to fund an expansion or modification of the licensed facility to accommodate table games and to otherwise fund the cost of commencing table game operations.

(7)  Information and documentation concerning financial background and resources, as the board may require, to establish by clear and convincing evidence the financial stability, integrity and responsibility of the petitioner.

(8)  Information and documentation, as the board may require, to establish by clear and convincing evidence that the petitioner has sufficient business ability and experience to create and maintain a successful table game operation. In making this determination, the board may consider the results of the petitioner's slot machine operation, including financial information, employment data and capital investment.

(9)  Information and documentation, as the board may require, to establish by clear and convincing evidence that the petitioner has or will have the financial ability to pay the authorization fee under section 13A61 (relating to table game authorization fee).

(10)  Detailed site plans identifying the petitioner's proposed table game area within the licensed facility.

(11)  If the petitioner is a Category 1 or Category 2 slot machine licensee, a waiver, on a form prescribed by the board which is signed by the petitioner and acknowledged by each of the petitioner's principals, of the following rights arising as a result of an amendment or addition to this part that took effect at the same time as the effective date of this section:

(i)  the petitioner's right under section 1209(f) (relating to slot machine license fee) or under any contract executed by the applicant and the department under section 1209(c) to receive the return of any portion of the slot machine license fee paid by the petitioner for its slot machine license; and

(ii)  the petitioner's right, if any, to sue for the return of any portion of the slot machine license fee paid by the petitioner for its slot machine license.

(12)  Other information as the board may require.

(c)  Confidentiality.--Information submitted to the board under subsection (b)(6), (7), (9), (10) and (12) may be considered confidential by the board if the information would be confidential under section 1206(f) (relating to board minutes and records).

Cross References.  Section 13A12 is referred to in sections 13A13, 13A15, 13A16.1, 13A61 of this title.



Section 13A13 - Prohibitions

§ 13A13.  Prohibitions.

(a)  Slot machine licensee.--No slot machine licensee that is required as a condition of slot machine licensure to make payments to a municipality, municipal authority or other entity for an economic development project, including any project enumerated in the act of July 25, 2007 (P.L.342, No.53), known as Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, may submit a petition under section 13A12 (relating to petition requirements) until the requirements of section 1214(a) (relating to specific authority to suspend slot machine license) are met.

(b)  Duties of board.--The board shall not accept or approve a petition submitted by any slot machine licensee subject to subsection (a) until the written agreement required by section 1214(a) is submitted by the slot machine licensee to the board, which shall ensure the written agreement meets the requirements of section 1214(a) and all conditions relating to the economic development project imposed by the board when awarding the slot machine license to the licensee are satisfied.

(c)  Construction.--Nothing in this section shall be construed to relieve a slot machine licensee of its legal obligation to make any required payments referenced under this section if the slot machine licensee elects not to petition the board for authorization to conduct table games.

Cross References.  Section 13A13 is referred to in section 13A12 of this title.



Section 13A14 - Table game authorization hearing process; public input hearings

§ 13A14.  Table game authorization hearing process; public input hearings.

(a)  General rule.--The board's consideration and resolution of all petitions to conduct table games shall be conducted in accordance with 2 Pa.C.S. (relating to administrative law and procedure) or with procedures adopted by order of the board. Notwithstanding the requirements of 2 Pa.C.S. §§ 504 (relating to hearing and record) and 505 (relating to evidence and cross-examination) as they relate to the conduct of oral hearings, the board may adopt procedures to provide parties before it with a documentary hearing, and the board may resolve disputed material facts without conducting an oral hearing where constitutionally permissible.

(b)  Public input hearing requirement.--

(1)  Prior to granting a petition for a slot machine licensee to conduct table games under this chapter, the board shall hold at least one public input hearing on the matter in the municipality where the petitioner's licensed facility is located.

(2)  A list of all witnesses scheduled to testify at a public input hearing shall be posted on the board's Internet website at least seven days prior to the hearing. The list shall be updated at least three days prior to the hearing. Additional witnesses shall be posted on the board's Internet website as they are added to the list.



Section 13A15 - Standard for review of petitions

§ 13A15.  Standard for review of petitions.

The board shall approve a petition if the petitioner establishes, by clear and convincing evidence, all of the following:

(1)  The petitioner's slot machine license is in good standing with the board.

(2)  The conduct of table games at the petitioner's licensed facility will have a positive economic impact on the Commonwealth, its municipalities and residents through increased revenues and employment opportunities.

(3)  The petitioner possesses adequate funds or has secured adequate financing to:

(i)  Fund any necessary expansion or modification of the petitioner's licensed facility to accommodate the conduct of table games.

(ii)  Pay the authorization fee in accordance with section 13A61 (relating to table game authorization fee).

(iii)  Commence table game operations at its licensed facility.

(4)  The petitioner has the financial stability, integrity and responsibility to conduct table games.

(5)  The petitioner has sufficient business ability and experience to create and maintain a successful table game operation.

(6)  The petitioner's proposed internal and external security and proposed surveillance measures within the area of the licensed facility where the petitioner seeks to conduct table games are adequate.

(7)  The petitioner agrees that the number of slot machines in operation at its licensed facility on October 1, 2009, will not be permanently reduced in order to install gaming tables.

(8)  The petitioner has executed the waiver required under section 13A12(b)(11) (relating to petition requirements) and provided any other information required by section 13A12(b).



Section 13A16 - Award of certificate

§ 13A16.  Award of certificate.

Upon approval of a petition, the board shall award a table games operation certificate to the petitioner. Awarding of a table game operation certificate prior to the payment in full of the authorization fee required by section 13A61 (relating to table game authorization fee) shall not relieve the petitioner from complying with the provisions of section 13A61.



Section 13A16.1 - Amendment of statement of conditions

§ 13A16.1.  Amendment of statement of conditions.

(a)  Amendment.--Upon awarding a table game operation certificate, the board shall amend the slot machine licensee's statement of conditions governing the slot machine license to include conditions pertaining to the requirements of this part. If the slot machine licensee is a Category 1 or Category 2 slot machine licensee, amendments to the statement of conditions shall include a requirement that the slot machine licensee acknowledge and honor the waiver of rights required to be filed under section 13A12(b)(11) (relating to petition requirements).

(b)  Sanctions.--A certificate holder that fails to abide by this part or any condition contained in the licensee's statement of conditions in the conduct of table games shall be subject to board-imposed administrative sanctions or other penalties authorized under this part.



Section 13A17 - Table game operation certificate

§ 13A17.  Table game operation certificate.

The following shall apply:

(1)  A table game operation certificate shall be in effect unless:

(i)  Suspended or revoked by the board consistent with the requirements of this part.

(ii)  The slot machine license held by the certificate holder is suspended, revoked or not renewed by the board consistent with the requirements of this part.

(iii)  The certificate holder relinquishes or does not seek renewal of its slot machine license.

(2)  The table game operation certificate shall include an itemized list by type of table game and the number of gaming tables approved by the board and permitted in the certificate holder's licensed facility. The certificate holder may increase or decrease the number of gaming tables permitted at the licensed facility, change the type of table games played at a particular gaming table or change the configuration of gaming tables upon notice to the board and approval by a designated employee of the board. Unless approved by the board, the total number of gaming tables in operation at the licensed facility may not exceed the number authorized in the table games operation certificate.

(3)  A certificate holder shall be required to update the information in its initial table games petition at times prescribed by the board.



Section 13A18 - Timing of initial table game authorizations

§ 13A18.  Timing of initial table game authorizations.

The board shall approve or deny a petition within 60 days following receipt of the petition.



Section 13A21 - Authorized locations for operation

SUBCHAPTER C

CONDUCT OF TABLE GAMES

Sec.

13A21.  Authorized locations for operation.

13A22.  Commencement of table game operations.

13A22.1. Table game tournaments.

13A23.  Training of employees and potential employees.

13A23.1. Training equipment.

13A24.  Condition of continued operation.

13A25.  Table game accounting controls and audit protocols.

13A26.  Cash equivalents.

13A27.  Other financial transactions.

13A28.  Key employees and occupation permits.

13A29.  Application of Clean Indoor Air Act.

13A29.1. Applicaton of Liquor Code.

§ 13A21.  Authorized locations for operation.

(a)  Restriction.--A certificate holder shall only be permitted to operate table games at the licensed facility, a temporary facility authorized under subsection (a.1) or an area authorized under subsection (b).

(a.1)  Temporary facilities.--The board may permit a certificate holder to conduct table games at a temporary facility which is physically connected to, attached to or adjacent to a licensed facility for a period not to exceed 24 months.

(b)  Powers and duties of board.--Upon request made by a certificate holder, the board may determine the suitability of a hotel for the conduct of table games. The board may authorize the executive director to designate specific areas of a licensed facility, other than the gaming floor, or specific areas of a hotel, including conference rooms, ballrooms or other rooms, in which the certificate holder may conduct contests or tournaments. No certificate holder may be approved to conduct table games in a licensed facility or a hotel unless the areas to be designated are equipped with adequate security and surveillance equipment to ensure the integrity of the conduct of a table game contest or tournament. The certificate holder shall notify the board of the number of gaming tables that the certificate holder intends to operate during a contest or tournament, and the board shall designate an employee of the board to approve or deny the request. An authorization granted under this section may not:

(1)  Impose any criteria or requirements regarding the contents or structure of a hotel which are unrelated to the conduct of table games.

(2)  Authorize the placement or operation of slot machines in a hotel.



Section 13A22 - Commencement of table game operations

§ 13A22.  Commencement of table game operations.

A certificate holder may not operate or offer table games for play at a licensed facility until the board determines that:

(1)  The certificate holder is in compliance with the requirements of this part.

(2)  The certificate holder's internal controls and audit protocols are sufficient to meet the requirements of section 13A25 (relating to table game accounting controls and audit protocols).

(3)  The certificate holder's table game employees, where applicable, are licensed, permitted or otherwise authorized by the board to perform their respective duties.

(4)  The certificate holder is prepared in all respects to offer table game play to the public at the licensed facility.

(5)  The certificate holder has implemented necessary internal and management controls and security arrangements and surveillance systems for the conduct of table games.

(6)  The certificate holder is in compliance with or has complied with section 13A61 (relating to table game authorization fee).



Section 13A22.1 - Table game tournaments

§ 13A22.1.  Table game tournaments.

(a)  Authorization.--A certificate holder may conduct tournaments at its licensed facility.

(b)  Submission of schedule.--The following shall apply:

(1)  A certificate holder that elects to conduct tournaments shall submit to the executive director of the board for approval a proposed schedule of tournaments to be conducted at the licensed facility.

(2)  The proposed schedule may be a weekly, monthly or annual schedule and shall include information identifying all of the following:

(i)  The type of table game or table games to be played at each tournament.

(ii)  The proposed date and time of each tournament.

(iii)  The proposed entry fee and any other fees associated with the tournament.

(iv)  The maximum number of participants.

(v)  Any other information as the board may require.

(3)  Submission of a proposed schedule shall not require the certificate holder to conduct all tournaments contained in the schedule. A certificate holder may not conduct a tournament at a date or time not contained in the schedule submitted to the executive director.

(4)  A certificate holder may seek to amend or modify the schedule at any time by filing a written request with the executive director.

(c)  Exemptions and additional tables.--The following shall apply:

(1)  For a Category 1 or Category 2 licensed facility, gaming tables used in tournaments shall be exempt from section 13A11 (b)(1) (relating to authorization to conduct table games) and shall not be used in any calculation of the total number of gaming tables authorized in the table game authorization certificate.

(2)  For a Category 3 licensed facility, the executive director may authorize the licensed facility to operate up to 15 additional gaming tables for use in tournaments. The executive director may grant the use of the additional gaming tables for tournaments authorized under this paragraph only one day per month.

(d)  Seating.--A gaming table used in tournament play shall seat a maximum of ten players per table.



Section 13A23 - Training of employees and potential employees

§ 13A23.  Training of employees and potential employees.

(a)  Adequacy.--A slot machine licensee that elects to offer table game training to its employees or potential employees shall submit to the board a detailed summary of the training program demonstrating the adequacy of the training.

(b)  Authorization.--Notwithstanding any provision of this part to the contrary, the executive director of the board may authorize a slot machine licensee to conduct table game training and instruction for the slot machine licensee's employees and potential employees.

(c)  Effect.--Authorization granted under subsection (b) shall do all of the following:

(1)  Permit a slot machine licensee to conduct training at a location within the licensed facility or at another location.

(2)  Require any training authorized on the gaming floor to be conducted in a specified area of the gaming floor that is clearly identified as a training area and not accessible to the public.

(3)  Designate a secure area at the location where the training will take place for the storage of table game devices and associated equipment used for training.

(4)  Limit the number of table game devices and associated equipment to that necessary to conduct training.

(5)  Prohibit the payment of any cash, cash equivalent or other prize to an individual as a result of play conducted during training or play conducted utilizing table game devices or associated equipment obtained under section 13A23.1 (relating to training equipment).

(6)  Prohibit a slot machine licensee from charging its employees or potential employees a fee to participate in the training.

(c.1)  Rescission or revocation.--An authorization granted by the executive director under subsection (b) may be rescinded or revoked by the executive director or the board without cause.  The slot machine licensee shall be given notice that the authorization has been rescinded or revoked and afforded a reasonable time to take all necessary actions required by the executive director or the board.

(d)  Prohibition.--The board shall be prohibited from charging a fee as a condition of receiving authorization under subsection (b).

Cross References.  Section 13A23 is referred to in section 13A23.1 of this title.



Section 13A23.1 - Training equipment

§ 13A23.1.  Training equipment.

(a)  Acquisition.--Notwithstanding section 1317 (relating to supplier licenses) or section 1317.1 (relating to manufacturer licenses), for a one-year period following the effective date of this section, a slot machine licensee may purchase, lease or otherwise obtain table game devices or associated equipment  that will be used for the sole purpose of conducting table game training authorized under section 13A23 (relating to training of employees and potential employees) from a manufacturer or supplier, whether or not licensed or otherwise approved by the board under this part, or from an affiliate of the slot machine licensee or a gaming facility in another jurisdiction.

(b)  Identification.--Table game devices or associated equipment obtained by a slot machine licensee pursuant to subsection (a) shall have an identification number which shall be kept on file with the board, and the table game devices or associated equipment shall be clearly identified as being used for training purposes only.

(c)  Prohibition.--

(1)  Table game devices and associated equipment obtained pursuant to this section shall be prohibited from being used on the gaming floor unless being used for training purposes pursuant to section 13A23(c)(2).

(2)  The payment of any cash, cash equivalent or other prize to an individual from the play of a table game on table game devices or associated equipment obtained pursuant to this section is prohibited.

Cross References.  Section 13A23.1 is referred to in sections 1317.1, 13A23 of this title.



Section 13A24 - Condition of continued operation

§ 13A24.  Condition of continued operation.

As a condition of continued operation, a certificate holder shall agree to maintain all books, records and documents pertaining to table games in a manner and location within this Commonwealth as approved by the board. All books, records and documents related to table games shall:

(1)  be segregated by separate accounts within the slot machine licensee's books, records and documents, except for any books, records or documents that are common to both slot machine and table game operations;

(2)  be immediately available for inspection upon request of the board, the bureau, the department, the Pennsylvania State Police or the Attorney General, or agents thereof, during all hours of operation of the licensed facility in accordance with regulations promulgated by the board; and

(3)  be maintained for a period as the board, by regulation, may require.



Section 13A25 - Table game accounting controls and audit protocols

§ 13A25.  Table game accounting controls and audit protocols.

(a)  Approval.--Prior to the commencement of table game operations, a certificate holder shall submit to the board for approval all proposed site plans, internal control systems and audit protocols for the certificate holder's table game operations.

(b)  Minimum requirements.--A certificate holder's internal controls and audit protocols shall:

(1)  Safeguard its assets and revenues, including the recording of cash, cash equivalents and evidences of indebtedness related to table games.

(2)  Provide for reliable records, accounts and reports of any financial event that occurs in the conduct of table games, including reports to the board related to table games.

(3)  Provide for accurate and reliable financial records related to table games.

(4)  Establish procedures for all the following:

(i)  The receipt, storage and disbursal of chips, cash and cash equivalents used in table games.

(ii)  Conversion of cash equivalents to cash.

(iii)  The redemption of chips and other representations of value used in table games and the payment of winnings and prizes.

(iv)  The recording of financial transactions pertaining to table games.

(5)  Establish procedures for the collection and security of cash and cash equivalents at the gaming tables.

(6)  Establish procedures for the recording of and transfer of chips and cash equivalents between the gaming tables and the cashier's cage.

(7)  Establish procedures for the transfer of drop boxes from the gaming tables to the count room.

(8)  Establish procedures and security for the counting and recording of gross table game revenue.

(9)  Establish procedures for the security, storage and recording of cash and cash equivalents utilized in table games.

(10)  Establish procedures and security standards for the handling and storage of table game devices and associated equipment used in connection with table games.

(11)  Establish procedures and rules governing the conduct of each table game and the responsibility of employees related to table games.

(12)  Establish procedures for the collection and recording of revenue from poker and other table games when played as nonbanking games, including the type of rake utilized and the methodology for calculating the amount of permissible rake.

(13)  Ensure that any wagering permitted in the play of a table game is implemented only in accordance with the certificate holder's general or specific authorization, as approved by the board.

(14)  Ensure the proper and timely accounting of gross table game revenue and the calculation of gross table game revenue, fees, taxes and assessments based on the gross table game revenue.

(15)  Maintain accountability for assets, ensure that recorded accountability for assets is compared with actual assets at reasonable intervals and ensure that appropriate action is taken with respect to any discrepancies.

(16)  Ensure that all functions, duties and responsibilities related to table game operations are appropriately segregated and performed in accordance with sound financial practices by qualified employees.

(17)  Permit use of its licensed facility by the board, the bureau and other persons authorized under this part or by the board to facilitate their ability to perform regulatory and oversight functions under this chapter.

(c)  Submission to board.--The submission required under subsection (a) shall include a detailed description of the certificate holder's administrative and accounting procedures related to table games, including its written system of internal controls. Each written system of internal controls shall include:

(1)  An organizational chart depicting appropriate functions and responsibilities of employees involved in both slot machine operations and table game operations.

(2)  A description of the duties and responsibilities of each position shown on the organizational chart.

(3)  The record retention policy of the certificate holder.

(4)  The procedure to be utilized to ensure that assets are safeguarded, including mandatory count procedures.

(5)  A detailed narrative description of the administrative and accounting procedures in place to ensure compliance with the requirements of section 13A26 (relating to cash equivalents).

(6)  A statement signed by the certificate holder's chief financial officer or other competent person attesting that the signatory believes, in good faith, that the system satisfies the requirements of this section.

(d)  Review.--Prior to authorizing a certificate holder to conduct table games, the board shall review the system of internal controls submitted under subsection (c) to determine whether it conforms to the requirements of this part and whether it provides adequate and effective controls for the conduct of table games.

Cross References.  Section 13A25 is referred to in section  13A22 of this title.



Section 13A26 - Cash equivalents

§ 13A26.  Cash equivalents.

(a)  Checks.--

(1)  A certificate holder may accept a check from a patron in exchange for cash or chips. The certificate holder shall present each check for payment to the financial institution upon which the check is drawn within ten days of receipt by the certificate holder. No third party checks shall be permitted.

(2)  Notwithstanding any law to the contrary, checks cashed in conformity with the requirements of this section or 13 Pa.C.S. Div. 3 (relating to negotiable instruments) shall be valid instruments, enforceable at law in the courts of this Commonwealth. Any check cashed, transferred, conveyed, given or accepted in violation of this section shall be invalid and unenforceable for the purposes of collection by a certificate holder but shall be included in the calculation of gross table game revenue.

(b)  Notice of fees.--All fees charged for the conversion of cash equivalents shall be disclosed.

(c)  Payment of cash equivalents.--Other than credit extended by a certificate holder, an instrument that constitutes a cash equivalent shall be made payable to the slot machine licensee, to the bearer or to cash. An instrument made payable to a third party shall not be considered a cash equivalent and shall be prohibited.

Cross References.  Section 13A26 is referred to in sections  13A25, 1504 of this title.



Section 13A27 - Other financial transactions

§ 13A27.  Other financial transactions.

(a)  Credit.--Notwithstanding section 1504 (relating to wagering on credit), a certificate holder may extend interest-free, unsecured credit to patrons for the purpose of playing slot machines or table games in accordance with this section; however, a certificate holder shall not accept credit cards, charge cards or debit cards from a patron or player for the exchange or purchase or chips, slot machine or table game credits or for an advance of coins or currency to be utilized by a player to play slot machine or table games. No credit card advance machine may be placed on the gaming floor.

(b)  Credit applications.--Each application for credit submitted by a patron to a certificate holder shall be maintained in a confidential credit file. The application shall include the patron's name, address, telephone number and comprehensive bank account information, the requested credit limit, the patron's approximate amount of current indebtedness, the amount and source of income in support of the application, the patron's signature on the application, a certification of truthfulness and any other information deemed relevant by the certificate holder. The certificate holder shall notify each applicant that, as a condition of receiving credit, the certificate holder will verify identity and indebtedness information through a credit bureau or casino credit bureau and, if appropriate, through direct contact with other slot machine licensees.

(c)  Credit application verification.--Prior to approving an application for credit, a certificate holder shall verify:

(1)  The identity, creditworthiness and indebtedness information of the applicant by conducting a comprehensive review of the information submitted with the application and any information regarding the applicant's credit activity at other licensed facilities which the certificate holder may obtain through a casino credit bureau and, if appropriate, through direct contact with other slot machine licensees.

(2)  That the applicant's name is not included on an exclusion list under section 1514 (relating to regulation requiring exclusion or ejection of certain persons) or 1516 (relating to list of persons self excluded from gaming activities) or the voluntary credit suspension list under subsection (h).

(d)  Establishment of credit.--Upon completion of the verification required under subsection (c), a certificate holder may grant a patron credit. The certificate holder shall establish a credit limit for each patron to whom the certificate holder grants credit. Each applicant's credit limit shall be approved by two or more employees of the certificate holder holding the job positions of credit manager, assistant credit manager, credit shift manager, credit executive or a key employee in a direct reporting line above the manager or credit manager. The approval shall be recorded in the applicant's credit file and shall include the reasons and information relied on for the approval of credit and verification by the employees approving the applicant's credit limit. Increases to an individual's credit limit may be approved following a written request from the individual and reverification of an individual's credit information.

(e)  Recordkeeping.--Detailed information pertaining to all transactions affecting an individual's outstanding indebtedness to a certificate holder shall be recorded in chronological order in the individual's credit file.

(f)  Reduction or suspension of credit.--A certificate holder may reduce an individual's credit limit or suspend credit to an individual for any reason.

(g)  Voluntary credit suspension.--An individual may request a certificate holder to suspend the individual's credit. Each certificate holder shall inform the board when an individual requests a suspension of credit and shall provide the board with all information necessary to maintain the voluntary credit suspension list under subsection (h).

(h)  Voluntary credit suspension list.--The board shall maintain a voluntary credit suspension list of all individuals who have requested suspension of credit privileges and shall provide the list on a continuous basis to the credit department of each certificate holder. An individual may request placement on the voluntary credit suspension list by submitting to the board the individual's name, address and date of birth. The individual does not need to provide a reason for the request. Notwithstanding any other provision of law to the contrary, the board's list of individuals who have had credit privileges voluntarily suspended shall be confidential, and neither the board nor the credit department of a certificate holder shall divulge the name of any individual on this list to any person or entity other than those provided for in this subsection. To be removed from the list, the individual shall submit a request to the board. The board shall remove the individual from the list and inform the credit department of each certificate holder not later than three business days after the board's receipt of the request.

(i)  Liability.--A certificate holder or employee thereof shall not be liable to any individual on the voluntary credit suspension list or to any other party in any judicial proceeding for any harm, monetary or otherwise, which may arise as a result of:

(1)  the failure of a certificate holder to restore credit privileges to an individual on the voluntary credit suspension list; or

(2)  otherwise permitting an individual on the voluntary credit suspension list to engage in gaming activity in the licensed facility while on the voluntary credit suspension list.

(j)  Tax liability.--Draws against unsecured credit extended to patrons pursuant to this section which become uncollectible may not be claimed by a certificate holder as a deduction, credit or any other type of reduction or offset against any tax imposed by this part or the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

Cross References.  Section 13A27 is referred to in section  1611 of this title.



Section 13A28 - Key employees and occupation permits

§ 13A28.  Key employees and occupation permits.

Nothing in this part shall be construed to require any individual who holds a principal license, a key employee license or gaming employee license under Chapter 13 (relating to licensees) to obtain a separate license or permit to be employed in a certificate holder's table game operation authorized under this chapter.



Section 13A29 - Application of Clean Indoor Air Act

§ 13A29.  Application of Clean Indoor Air Act.

For the purpose of section 3(b)(11) of the act of June 13, 2008 (P.L.182, No.27), known as the Clean Indoor Air Act, the term "gaming floor" shall include the areas of any licensed facility where the slot machine licensee is authorized to place and operate slot machines or conduct table games, except such areas off the gaming floor where contests or tournaments are conducted unless smoking is otherwise permitted in such areas.



Section 13A29.1 - Application of Liquor Code

§ 13A29.1.  Application of Liquor Code.

The provisions of section 493(24)(ii) of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, shall also apply to table games.



Section 13A41 - Table game device and associated equipment testing and certification standards

SUBCHAPTER E

TABLE GAME TESTING AND CERTIFICATION

Sec.

13A41.  Table game device and associated equipment testing and certification standards.

§ 13A41.  Table game device and associated equipment testing and certification standards.

(a)  Expansion of independent testing and certification facility.--Within one year of the effective date of this section, the board shall expand the independent testing and certification facility created under section 1320(b) (relating to slot machine testing and certification standards) to include the testing and certification of table game devices and associated equipment. Costs associated with the expansion of the facility shall be assessed on manufacturers licensed to manufacture table game devices or associated equipment under this part in accordance with a schedule adopted by the board. The expanded facility shall be made available to each table game device manufacturer and supplier as determined by the board.

(b)  Use of other state standards.--The board may determine whether the table game device testing and certification standards of another jurisdiction within the United States in which a manufacturer licensed pursuant to section 1317.1 (relating to manufacturer licenses) to manufacture table game devices or associated equipment used in connection with table games is licensed are comprehensive and thorough and provide similar adequate safeguards as those required by this part. If the board makes that determination, it may permit the manufacturer appropriately licensed pursuant to section 1317.1 to deploy table game devices or associated equipment it manufactures which have met the table game device testing and certification standards in another jurisdiction without undergoing the full testing and certification process by the board's independent testing and certification facility.



Section 13A61 - Table game authorization fee

SUBCHAPTER G

TABLE GAME TAXES AND FEES

Sec.

13A61.  Table game authorization fee.

13A62.  Table game taxes.

13A63.  Local share assessment.

§ 13A61.  Table game authorization fee.

(a)  Amount of authorization fee.--

(1)  A Category 1 or a Category 2 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 (relating to petition requirements) on or before June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $16,500,000. A Category 1 or a Category 2 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 after June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $24,750,000.

(2)  A Category 3 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 on or before June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $7,500,000. A Category 3 slot machine licensee that submits a petition for a table game operation certificate under section 13A12 after June 1, 2010, shall pay a one-time nonrefundable authorization fee in the amount of $11,250,000.

(3)  Notwithstanding paragraphs (1) and (2), the holder of a Category 1 or Category 3 slot machine license issued after June 1, 2010, that submits a petition for a table game operation certificate shall pay a one-time nonrefundable authorization fee in the amount of $16,500,000 or $7,500,000, respectively.

(4)  A table game operation certificate shall not be subject to renewal or payment of an additional authorization fee.

(b)  Payment of fee.--A slot machine licensee that submits a petition on or before June 1, 2010, shall pay the required authorization fee on or before June 1, 2010. The board may allow the fee to be paid in installments, provided all installments are paid on or before June 1, 2010. In that event, the board and the slot machine licensee shall enter into a written agreement setting forth the terms of payment.

(c)  Failure to pay by deadline.--If a petitioner or certificate holder fails to pay the required authorization fee in full by June 1, 2010, the board shall impose a penalty and may grant the petitioner or certificate holder up to a six-month extension to pay the authorization fee or any remaining portion of the authorization fee and the penalty. The board shall require the petitioner or certificate holder to make weekly payments until the fee and penalty are paid in full.

(d)  Suspension of certificate.--The board shall suspend the table game operation certificate if the certificate holder fails to pay the total authorization fee and the penalty prior to the expiration of an extension period granted under subsection (c). The suspension shall remain in effect until final payment is made.

(e)  (Reserved).

(f)  Deposit of fees.--Notwithstanding section 1208 (relating to collection of fees and fines), all table game authorization fees or penalties received by the board under this subchapter, all table game device and associated equipment manufacturer and supplier license fees, all table game device or associated equipment manufacturer and supplier renewal fees and fees for licenses issued under Chapter 16 (relating to junkets) shall be deposited in the General Fund.

Cross References.  Section 13A61 is referred to in sections  1309, 13A12, 13A15, 13A16, 13A22 of this title.



Section 13A62 - Table game taxes

§ 13A62.  Table game taxes.

(a)  Imposition.--

(1)  Except as provided in paragraphs (2) and (3), each certificate holder shall report to the department and pay from its daily gross table game revenue, on a form and in the manner prescribed by the department, a tax of 12% of its daily gross table game revenue.

(2)  In addition to the tax payable under paragraph (1), each certificate holder shall report to the department and pay from its daily gross table game revenue, on a form and in the manner prescribed by the department, a tax of 34% of its daily gross table game revenue from each table game played on a fully automated electronic gaming table.

(3)  The tax reported and payable under paragraph (1) by each certificate holder shall be 14% of daily gross table game revenue for a period of two years following commencement of table games operations at its licensed facility.

(b)  Deposits and distributions.--

(1)  The tax imposed under subsection (a) shall be payable to the department on a weekly basis and shall be based upon gross table game revenue derived during the previous week.

(2)  All funds owed to the Commonwealth under this section shall be held in trust for the Commonwealth by the certificate holder until the funds are paid to the department. Unless otherwise agreed to by the board, a certificate holder shall establish a separate bank account into which gross table game revenue shall be deposited and maintained until such time as the funds are paid to the department under this section or paid into the fund under section 13A63(a) (relating to local share assessment).

(3)  The tax imposed under subsection (a) shall be deposited into the General Fund.

(c)  Deposits for property tax relief.--If, on the last day of a fiscal year the balance of the Budget Stabilization Reserve Fund established pursuant to section 1701-A of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, exceeds $750,000,000, as certified by the Secretary of the Budget, the deposits made into the General Fund pursuant to subsection (b)(3) shall cease and thereafter be deposited into the Property Tax Relief Fund established pursuant to section 1409 (relating to Property Tax Relief Fund).

Cross References.  Section 13A62 is referred to in section   13A63 of this title.



Section 13A63 - Local share assessment

§ 13A63.  Local share assessment.

(a)  Required payment.--In addition to the tax imposed under section 13A62 (relating to table game taxes), each certificate holder shall pay on a weekly basis and on a form and in a manner prescribed by the department a local share assessment into a restricted receipts account established within the fund. All funds owed under this section shall be held in trust by the certificate holder until the funds are paid into the account. Funds in the account are hereby appropriated to the department on a continuing basis for the purposes set forth in this section.

(b)  Distributions to counties.--The department shall make quarterly distributions from the local share assessments deposited into the fund under subsection (a) to counties, including home rule counties, hosting a licensed facility authorized to conduct table games under this chapter in accordance with the following:

(1)  If the licensed facility is a Category 1 licensed facility located at a harness racetrack and the county, including a home rule county, in which the licensed facility is located is:

(i)  A county of the third class:  50% of the licensed facility's local share assessment shall be added to and distributed with the funds distributed under section 1403(c)(2)(i)(D) (relating to establishment of State Gaming Fund and net slot machine revenue distribution).

(ii)  A county of the second class A:  50% of the  licensed facility's local share assessment shall be distributed to the county.

(iii)  A county of the fourth class:  50% of the  licensed facility's local share assessment shall be added to the funds in the restricted receipts account established pursuant to section 1403(c)(2)(i)(E) for distribution with those funds.

(iv)  A county of the fifth class:  50% of the licensed facility's local share assessment shall be added to the funds in the restricted receipts account established pursuant to section 1403(c)(2)(i)(F) for distribution with those funds.

(2)  If the facility is a Category 1 licensed facility that is located at a thoroughbred racetrack and the county in which the licensed facility is located is:

(i)  A county of the second class A:  50% of the licensed facility's local share assessment shall be distributed to the county to be further distributed as grants to a nonprofit hospital in a first class township that is contiguous to the municipality in which the licensed facility is located. If the nonprofit hospital ceases to exist, 50% of the licensed facility's local share assessment shall be distributed to the county in which the licensed facility is located.

(ii)  Except as set forth in subparagraph (iii), a county of the third class:  50% of the licensed facility's local share assessment shall be distributed to the county to be used solely to fund the establishment of a county violent crime task force to reduce gang violence, gun trafficking and violence and drug-related crimes in the county. The district attorney shall appoint, direct and coordinate the operations and personnel of the task force.

(iii)  A county of the third class which is also a home rule county:  100% of the licensed facility's local share assessment shall be distributed to a community college that is established in the county after the effective date of this subparagraph and prior to January 1, 2014, to be used by the community college for organizational, administrative, operating and capital expenditures and the payment of principal, interest and expenses related to indebtedness, subject to the following:

(A)  Until January 1, 2014, or until a community college is established after the effective date of this subparagraph prior to January 1, 2014, whichever occurs first, 100% of the licensed facility's local share assessment shall be distributed to the county redevelopment authority to be deposited and maintained by the county redevelopment authority in a restricted receipts account. The funds may be invested by the county redevelopment authority as permitted by law, and any interest earned on the funds and investment income derived from the funds shall be deposited into the restricted receipts account. The funds in the restricted receipts account shall be distributed as provided in clause (B) or used as provided in clause (C), as applicable.

(B)  If a community college is established in the county following the effective date of this subparagraph and prior to January 1, 2014, the funds in the restricted receipts account established under clause (A) shall be distributed in their entirety by the county redevelopment authority to the community college no later than 60 days following the date of the establishment of the community college.

(C)  If a community college is not established in the county following the effective date of this subparagraph and prior to January 1, 2014, beginning January 1, 2014, 100% of the licensed facility's local share assessment shall be distributed to the county redevelopment authority to be deposited into the restricted receipts account established under clause (A), and all funds in the restricted receipts account shall be used by the county redevelopment authority for a revolving loan program available to municipalities within the county for infrastructure projects, including, but not limited to, water, sewer, storm water management, flood control, roads, broadband Internet access, site remediation and public utility infrastructure in areas other than a public utility's own facilities. The county redevelopment authority may use funds from the revolving loan program for expenses related to the cost to administer the revolving loan program in an amount not in excess of 0.5% of the revolving loan program portfolio in a given calendar year. A municipality may not use funds received under the revolving loan program for general budget or operating expenses. The county redevelopment authority shall develop loan program criteria and guidelines consistent with the provisions of this clause.

(D)  For purposes of this subparagraph, a community college shall be considered to be established on the date on which the proposed community college plan is approved by the State Board of Education within the meaning of section 1903-A(c) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, notwithstanding the fact that a board of trustees of the community college may not have yet been appointed by the governing bodies of the local sponsor of the community college.

(3)  If the facility is a Category 2 licensed facility and if the county in which the licensed facility is located is:

(i)  A county of the first class:  100% of the licensed facility's local share assessment shall be added to and distributed with the funds distributed under section 1403(c)(2)(iii)(A).

(ii)  A county of the second class:  50% of the licensed facility's local share assessment shall be distributed as follows:

(A)  Eighty-five percent shall be deposited into a restricted receipts account to be established in the Department of Education for distribution pursuant to the act of June 14, 1961 (P.L.324, No.188), known as The Library Code, for grants to an established library system in the county but outside a city of the second class. Funds made available under this clause shall be in addition to any funding provided to such libraries pursuant to the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, the Public School Code of 1949 and The Library Code. Notwithstanding The Library Code, in making distributions from funds made available under this clause, the library system shall distribute the funds as follows:

(I)  At least 80% shall be distributed to libraries in the library system in the county but outside a city of the second class on a per capita basis of the population of the county based on the most recent decennial census excluding a city of the second class.

(II)  At least 15%, but not more than 20%, shall be distributed to libraries in the library system in each city, borough, town or township in the county outside a city of the second class, which has a market value per capita below the fifth percentile of all cities, boroughs, towns or townships, with comparable classifications. The market value per capita and percentiles under this subclause shall be as determined annually by the State Tax Equalization Board.

(III)  Not more than 5% may be used to defray the reasonable and necessary administrative costs of the library system in administering the funds, as determined by the Department of Education.

(IV)  If, after the distribution and use  under subclauses (I), (II) and (III), funds are still available for distribution under this clause, those funds shall be shall be distributed to libraries in the library system in the county but outside a city of the second class on a per capita basis of the population of the county based on the most recent decennial census excluding a city of the second class.

(B)  Fifteen percent to a recognized tourist promotion agency that is established by a home rule municipality that was formerly a township or borough located in the county pursuant to the act of July 4, 2008 (P.L.621, No.50), known as the Tourist Promotion Act, and recognized by the Department of Community and Economic Development and the home rule municipality.

(iii)  A county of the third class where a city of the third class hosting the licensed facility is located in two counties of the third class:  50% of the licensed facility's local share assessment shall be distributed as follows:

(A)  Sixty percent to the county in which the licensed facility is located for economic development projects, community improvement projects and other projects in the public interest within the county.

(B)  Twenty percent to the nonhost city of the third class in the county in which the licensed facility is located.

(C)  Twenty percent to the nonhost county in which the host city is located, of which 50% shall be used solely for grants to municipalities that are contiguous to the host city for economic development projects, community improvement projects and other projects in the public interest.

(iv)  A county of the fifth class:  50% of the  licensed facility's local share assessment shall be distributed as follows:

(A)  Fifty percent shall be added to the funds in the restricted receipts account established pursuant to section 1403(c)(2)(iii)(F)(I) for distribution with those funds.

(B)  Fifty percent shall be transferred to the Pennsylvania Higher Education Assistance Agency for deposit into a restricted receipts account to be used exclusively for grants to a school of medicine located in a city of the second class A within a county of the third class for operating costs associated with the school of medicine.

(4)  The following apply:

(i)  If the facility is a Category 3 licensed facility located in a county of the second class A:  50% of the licensed facility's local share assessment shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants or guarantees for projects in the county that qualify under 64 Pa.C.S. §§ 1551 (relating to Business in Our Sites Program), 1556 (relating to Tax Increment Financing Guarantee Program) and 1558 (relating to Water Supply and Waste Water Infrastructure Program).

(ii)  Except as provided in subparagraph (i), if the facility is a Category 3 licensed facility in a county of any class:  50% of the licensed facility's local share assessment shall be added to the funds in the restricted receipts account established under section 1403(c)(2)(iv)  for distribution with those funds.

(5)  Except as otherwise provided in this subsection, if the facility is a Category 1 or a Category 2 licensed facility in a county of any class:  50% of the licensed facility's local share assessment shall be distributed in accordance with section 1403(c) based upon the category and type of licensed facility and the classification of the county where the licensed facility is located.

(c)  Distributions to municipalities.--The department shall make quarterly distributions from the local share assessments deposited into the fund under subsection (a) to municipalities, including home rule municipalities, hosting a licensed facility authorized to conduct table games under this chapter in accordance with the following:

(1)  If the licensed facility is a Category 2 licensed facility and is located in a city of the second class, 50% of the licensed facility's local share assessment shall be  deposited into a restricted receipts account to be established in the Department of Education for distribution pursuant to The Library Code for grants to an established local library in the city for the purpose of maintaining the library branch system. Funds made available under this clause shall be in addition to any funding provided to such libraries pursuant to The Fiscal Code, the Public School Code of 1949 and The Library Code. Beginning July 1, 2011, if the established local library fails to maintain the number of library branches operating within its system on June 30, 2011, 50% of the licensed facility's local share assessment shall be distributed to the city to be used solely to fund the accrued liability of all pension plans maintained by the city.

(2)  If the licensed facility is a Category 1 licensed facility located at a harness racetrack in a city of the third class, 50% of the licensed facility's local share assessment shall be distributed to the city for the purpose of making payments to enable the city and other municipalities in the school district in which the city is located to become and remain local sponsors or members of a community college. Payments may include initial buy-in costs, including payment of debt service to fund the initial buy-in, and annual local sponsor share payments to the community college. Any funds remaining following the payment of all local sponsorship, membership and other costs authorized under this paragraph may be retained by the city and used for any lawful purpose.

(3)  If a licensed facility is a Category 2 facility and is located in a city of the third class and the city is located in more than one county of the third class, 50% of the licensed facility's local share assessment shall be distributed as follows:

(i)  50% to the host city;

(ii)  20% to a city of the third class located solely in the nonhost county in which the host city of the third class is also located; and

(iii)  30% to a nonhost city of the third class located solely in the host county.

(4)  If the licensed facility is a Category 1 licensed facility located at a harness racetrack in a township of the first class, 50% of the licensed facility's local share assessment shall be distributed to the township, subject, however, to the budgetary limitation in this paragraph. The amount distributed to the township shall not exceed 50% of the township's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the township because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of the county where the licensed facility is located.

(5)  The following apply:

(i)  Except as provided in subparagraphs (ii) and (iii), if the licensed facility is a Category 1 or Category 2 licensed facility and is located in a township of the second class, 50% of the licensed facility's local share assessment shall be distributed to the township, subject, however, to the budgetary limitation in this subparagraph. The amount distributed to the township shall not exceed 50% of the township's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the township because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located. No funds shall be distributed under this subparagraph to a township of the second class located in a county of the third class receiving any funds under subsection (b)(2)(iii).

(ii)  If the licensed facility is a Category 1 licensed facility located at a thoroughbred racetrack in a township of the second class in a county of the second class A, 50% of the licensed facility's local share  assessment shall be distributed to the township of the second class, subject, however, to the budgetary limitation in this subparagraph. The amount distributed shall not exceed 50% of the department's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the recreation department because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located.

(iii)  If the licensed facility is a Category 1 licensed facility located at a thoroughbred racetrack in a township of the second class in a county of the third class with a population of not less than 200,000 but not more than 260,000 where the licensed facility and all attached or contiguous acreage owned by the licensed facility is located in more than one township of the second class, 50% of the licensed facility's local share assessment shall be distributed as follows:

(A)  $120,000 of the licensed facility's local share assessment shall be distributed annually to each such township of the second class; and

(B)  remaining funds shall be added to and distributed with the funds distributed to the county under subsection (b)(2)(ii).

(6)  The following apply:

(i)  If the licensed facility is a Category 3 licensed facility and is located in a borough in a county of the third class and the borough is contiguous to a city of the third class:

(A)  Twenty-five percent of the licensed facility's local share assessment shall be distributed to the host borough, subject to clause (C).

(B)  Twenty-five percent of the licensed facility's local share assessment shall be distributed to the city of the third class that is contiguous to the host borough, subject to clause (C).

(C)  The amount distributed to the borough or the city shall not exceed 50% of the borough's or the city's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the borough or the city because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of the county where the licensed facility is located.

(ii)  Except as provided in subparagraph (i), if the licensed facility is a Category 3 licensed facility and is located in a municipality of any class, 50% of the licensed facility's local share assessment shall be distributed to the municipality, subject, however, to the budgetary limitation in this subparagraph. The amount distributed to the municipality shall not exceed 50% of the municipality's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the municipality because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located.

(7)  Except as otherwise provided in this subsection, if the facility is a Category 1 or a Category 2 licensed facility in a municipality of any class, 50% of the licensed facility's local share assessment shall be distributed to the municipality, subject, however, to the budgetary limitation in this paragraph. The amount distributed to the municipality shall not exceed 50% of the municipality's total budget for fiscal year 2009 adjusted for inflation in subsequent years by an amount not to exceed the annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any funds not distributed to the municipality because of the budgetary limitation shall be distributed in accordance with subsection (b) based upon the classification of county where the licensed facility is located.

(d)  Construction.--The following shall apply to distributions provided for in this section:

(1)  Distributions to counties shall be based upon county classifications in effect on the effective date of this section, and any reclassification of a county as a result of a Federal decennial census or pursuant to an act of the General Assembly shall not apply to this section unless the act of the General Assembly specifically provides otherwise.

(2)  Distributions to municipalities shall be based upon municipal classifications in effect on the effective date of this section, and any reclassification of a municipality as a result of a Federal decennial census or pursuant to an act of the General Assembly shall not apply to this section unless the act of the General Assembly specifically provides otherwise.

(e)  Miscellaneous provisions.--

(1)  If any provision of this section is found to be unenforceable for any reason, the distribution provided for in such unenforceable provision shall be made to the municipality in which the licensed facility is located.

(2)  References to the Consumer Price Index shall mean the Consumer Price Index for All Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics.

(3)  A person or its affiliated entity or a political subdivision may not compensate or incur an obligation to compensate a person to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. A person or its affiliated entity may not engage in or agree to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. A violation of this paragraph shall be considered an intentional violation of 65 Pa.C.S. § 13A09(e) (relating to penalties). This paragraph shall not apply to a county or municipality that compensates a person to prepare a grant application for funds under this section if all of the following requirements are met:

(i)  The person is not identified in the application.

(ii)  The person has no direct contact with the agency, county or municipality providing the funding.

(iii)  The person is paid a fixed fee or percentage of the amount of any funds approved, awarded or received of up to 0.5%.

(4)  In cooperation with the department, the Office of the Budget and the Commonwealth Financing Authority, the Department of Community and Economic Development shall submit an annual report on all distributions of local share assessments to counties and municipalities under this section to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and the minority chairman of the Community, Economic and Recreational Development Committee of the Senate, the chairman and the minority chairman of the Appropriations Committee of the House of Representatives and the chairman and minority chairman of the Gaming Oversight Committee of the House of Representatives.

(5)  All counties and municipalities receiving distributions of local share assessments under this section shall submit an annual report to the Department of Community and Economic Development on a form prepared by the Department of Community and Economic Development that sets forth the amount and use of the funds received for the prior calendar year. The report shall set forth whether the funds received were deposited into the county's or municipality's general fund or committed to a specific project or use. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter.

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Community college."  The term shall have the meaning ascribed to it in section 1901-A(4) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

"Local share assessment."  Two percent of a certificate holder's daily gross table game revenue.

Cross References.  Section 13A63 is referred to in section   13A62 of this title.






Chapter 14 - Revenues

Section 1401 - Slot machine licensee deposits

CHAPTER 14

REVENUES

Sec.

1401.  Slot machine licensee deposits.

1402.  Gross terminal revenue deductions.

1402.1. Itemized budget reporting.

1403.  Establishment of State Gaming Fund and net slot machine revenue distribution.

1404.  Distributions from licensee's revenue receipts.

1405.  Pennsylvania Race Horse Development Fund.

1406.  Distributions from Pennsylvania Race Horse Development Fund.

1407.  Pennsylvania Gaming Economic Development and Tourism Fund.

1408.  Transfers from State Gaming Fund.

1409.  Property Tax Relief Fund.

Enactment.  Chapter 1 was added July 5, 2004, P.L.572, No.71, effective immediately.

§ 1401.  Slot machine licensee deposits.

(a)  Account established.--There is established within the State Treasury an account for each slot machine licensee for the deposit of sums under this section.

(b)  Initial deposit of funds.--Not later than two business days prior to the commencement of slot machine operations by a slot machine licensee, a slot machine licensee shall deposit and maintain the following sums in its account to guarantee the payment of funds to the Commonwealth under this part and as security for its obligations under section 1405 (relating to Pennsylvania Race Horse Development Fund):

(1)  For a Category 1 or Category 2 slot machine licensee, $1,500,000.

(2)  For a Category 3 slot machine licensee, $1,000,000.

No additional minimum deposit shall be required from a slot machine licensee if a slot machine licensee is granted a table game operation certificate under Chapter 13A (relating to table games).

(c)  Weekly deposits.--Each slot machine licensee shall deposit funds into its account on a weekly basis equal to the amounts deducted by the department under section 1402 (relating to gross terminal revenue deductions) and for reimbursement of any funds expended due to the slot machine licensee's failure to comply with its obligations under section 1405. The department shall notify each licensee of the amounts deducted. If at any time the amount held in the account attributable to a slot machine licensee is not sufficient to make the payments required of the licensee under section 1402 and for reimbursement of any funds expended due to the slot machine licensee's failure to comply with its obligations under section 1405, the department shall notify the slot machine licensee, and the slot machine licensee shall immediately deposit necessary funds into the account as directed by the department.

(d)  Return of funds.--The funds deposited into its account shall not be returned to a slot machine licensee unless the slot machine licensee ceases conducting business under its license and relinquishes all rights to do so in the future. In that case, the balance of funds in the account attributable to such licensee, minus any unpaid amounts due and payable to the Commonwealth under this part or due and payable under section 1405, shall be returned to the licensee.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (b). See section 19.1 of Act 1 in the appendix to this title for special provisions relating to payments to Category 1 and Category 2 slot machine licensees.

Cross References.  Section 1401 is referred to in sections 1402, 1402.1 of this title.



Section 1402 - Gross terminal revenue deductions

§ 1402.  Gross terminal revenue deductions.

(a)  Deductions.--After determining the appropriate assessments for each slot machine licensee, the department shall determine costs, expenses or payments from each account established under section 1401 (relating to slot machine licensee deposits). The following costs and expenses shall be transferred to the appropriate agency upon appropriation by the General Assembly:

(1)  The costs and expenses to be incurred by the department in administering this part at each slot machine licensee's licensed facility based upon a budget submitted by the department under section 1402.1 (relating to itemized budget reporting).

(2)  The other costs and expenses to be incurred by the department in administering this part based upon a budget submitted by the department under section 1402.1.

(3)  Sums necessary to repay any loans made by the General Fund to the department in connection with carrying out its responsibilities under this part, including the costs of the initial acquisition of the central control computer and any accessories or associated equipment.

(4)  The costs and expenses to be incurred by the Pennsylvania State Police and the Office of Attorney General and not otherwise reimbursed under this part in carrying out their respective responsibilities under this part based upon  budgets submitted by the Pennsylvania State Police and the Attorney General under section 1402.1.

(5)  Sums necessary to repay any loans made by the General Fund to the Pennsylvania State Police in connection with carrying out its responsibilities under this part.

(6)  The costs and expenses to be incurred by the board in carrying out its responsibilities under this part based upon a budget submitted by the board under section 1402.1.

(7)  Sums necessary to repay any loans made by the General Fund to the board in connection with carrying out its responsibilities under this part.

(b)  (Reserved).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (a).

Cross References.  Section 1402 is referred to in sections 1103, 1202.2, 1211, 1401 of this title.



Section 1402.1 - Itemized budget reporting

§ 1402.1.  Itemized budget reporting.

(a)  Submission.--The board, department, Pennsylvania State Police and Office of Attorney General shall prepare and annually submit to the chairman of the Appropriations Committee of the Senate and the chairman of the Appropriations Committee of the House of Representatives an itemized budget consisting of amounts to be appropriated out of the accounts established under section 1401 (relating to slot machine licensee deposits) necessary to administer this part. The department, Pennsylvania State Police and Office of Attorney General shall provide copies of their itemized budgets to the board at the same time they are submitted to the chairmen of the committees.

(b)  Analyses and recommendations.--As soon as practicable after receiving copies of the itemized budgets submitted under subsection (a), the board shall prepare and submit to the chairmen of the committees analyses of and make recommendations regarding the itemized budgets.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References.  Section 1402.1 is referred to in section 1402 of this title.



Section 1403 - Establishment of State Gaming Fund and net slot machine revenue distribution

§ 1403.  Establishment of State Gaming Fund and net slot machine revenue distribution.

(a)  Fund established.--There is hereby established the State Gaming Fund within the State Treasury.

(b)  Slot machine tax.--The department shall determine and each slot machine licensee shall pay a daily tax of 34% from its daily gross terminal revenue from the slot machines in operation at its facility and a local share assessment as provided in subsection (c). All funds owed to the Commonwealth, a county or a municipality under this section shall be held in trust by the licensed gaming entity for the Commonwealth, the county and the municipality until the funds are paid or transferred to the fund. Unless otherwise agreed to by the board, a licensed gaming entity shall establish a separate bank account to maintain  gross terminal revenue until such time as the funds are paid or transferred under this section. Moneys in the fund are hereby appropriated to the department on a continuing basis for the purposes set forth in subsection (c).

(c)  Transfers and distributions.--The department shall:

(1)  Transfer the slot machine tax and assessment imposed in subsection (b) to the fund.

(2)  From the local share assessment established in subsection (b), make quarterly distributions among the counties hosting a licensed facility in accordance with the following schedule:

(i)  If the licensed facility is a Category 1 licensed facility that is located at a harness racetrack and the county, including a home rule county, in which the licensed facility is located is:

(A)  A county of the first class:  4% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. Notwithstanding any other provision to the contrary, funds from licensed gaming entities located within a county of the first class shall not be distributed outside of a county of the first class.

(B)  A county of the second class:  2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(C)  A county of the second class A:  1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D)  (I)  A county of the third class:  Except as provided in subclause (II), 2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants for projects in the public interest to municipalities within the county where the licensed facility is located.

(I.1)  Priority shall be given to multiyear projects approved or awarded by the Department of Community and Economic Development under subclause (I) on or before the effective date of this subclause.

(II)  If a licensed facility is located in one of two counties of the third class where a city of the third class is located in both counties of the third class, the county in which the licensed facility is located shall receive 1.2% of the gross terminal revenue to be distributed as follows:  20% to the host city, 30% to the host county and 50% to the host county for the purpose of making municipal grants within the county, with priority given to municipalities contiguous to the host city. The county of the third class, which includes a city of the third class that is located in two counties of the third class and is not the host county for the licensed facility, shall receive .8% of the gross terminal revenue to be distributed as follows:  60% to a nonhost city of the third class located solely in the nonhost county in which the host city of the third class is also located or 60% to the nonhost city of the third class located both in the host and nonhost counties of the third class, 35% to the nonhost county and 5% to the nonhost county for the purpose of making municipal grants within the county.

(E)  A county of the fourth class:  2% of the gross terminal revenue from each such licensed facility shall be distributed as follows:

(I)  The department shall make distributions directly to each municipality within the county, except the host municipality, by using a formula equal to the sum of $25,000 plus $10 per resident of the municipality using the most recent population figures provided by the Department of Community and Economic Development, provided, however, that the amount so distributed to any municipality shall not exceed 50% of its total budget for fiscal year 2009, adjusted for inflation in subsequent fiscal years by an amount not to exceed an annual cost-of-living adjustment calculated by applying any upward percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Distributions to a municipality in accordance with this subclause shall be deposited into a special fund which shall be established by the municipality. The governing body of the municipality shall have the right to draw upon the special fund for any lawful purpose provided that the municipality identifies the fund as the source of the expenditure. Each municipality shall annually submit a report to the Department of Community and Economic Development detailing the amount and purpose of each expenditure made from the special fund during the prior fiscal year.

(II)  Any funds not distributed under subclause (I) shall be deposited into a restricted receipts account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, infrastructure projects, job training, community improvement projects, other projects in the public interest, and necessary and reasonable administrative costs. Notwithstanding the provisions of the act of February 9, 1999 (P.L.1, No.1), known as the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(F)  Counties of the fifth through eighth classes:

(I)  Except as set forth in subclause (II),   2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county.

(II)  If the licensed facility is located in a second class township in a county of the fifth class, 2% of the gross terminal revenue from the licensed facility shall be distributed as follows:

(a)  1% shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants for projects in the public interest to municipalities within the county where the licensed facility is located.

(b)  1% shall be distributed to the county for projects in the public interest in the county.

(G)  Any county not specifically enumerated in clauses (A) through (F), 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(ii)  If the licensed facility is a Category 1 licensed facility and is located at a thoroughbred racetrack and the county in which the licensed facility is located is:

(A)  A county of the first class:  4% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. Notwithstanding any other provision to the contrary, funds from licensed gaming entities located within the county of the first class shall not be distributed outside of a county of the first class.

(B)  A county of the second class:  2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(C)  A county of the second class A:  1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D)  A county of the third class:  1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(E)  A county of the fourth class:  2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, community improvement projects, job training, other projects in the public interest and reasonable administrative costs. Notwithstanding the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(F)  Counties of the fifth through eighth classes:  2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county.

(G)  Any county not specifically enumerated in clauses (A) through (F), 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(iii)  If the facility is a Category 2 licensed facility and if the county in which the licensed facility is located is:

(A)  A county of the first class:  4% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. Notwithstanding any other provision to the contrary, funds from licensed gaming entities located within a county of the first class shall not be distributed outside of a county of the first class. The first $5,000,000 of the total amount distributed annually to the county of the first class shall be distributed to the Philadelphia School District.

(B)  A county of the second class:  2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(C)  A county of the second class A:  1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.  An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D)  A county of the third class:  1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility. An additional 1% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility for the purpose of municipal grants within the county in which the licensee is located.

(D.1)  If a licensed facility is located in one of two counties of the third class where a city of the third class is located in both counties of the third class, the county in which the licensed facility is located shall receive 1.2% of the gross terminal revenue to be distributed as follows:  20% to the host city, 30% to the host county and 50% to the host county for the purpose of making municipal grants within the county, with priority given to municipalities contiguous to the host city. The county of the third class, which includes a city of the third class that is located in two counties of the third class and is not the host county for the licensed facility, shall receive .8% of the gross terminal revenue to be distributed as follows:  60% to a nonhost city of the third class located solely in the nonhost county in which the host city of the third class is also located or 60% to the nonhost city of the third class located both in the host and nonhost counties of the third class, 35% to the nonhost county and 5% to the nonhost county for the purpose of making municipal grants within the county.

(E)  A county of the fourth class:  2% of the gross terminal revenue from each such licensed facility shall be deposited into a restricted account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, community improvement projects, job training, other projects in the public interest and reasonable administrative costs. Notwithstanding the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(F)  Counties of the fifth class:  2% of the gross terminal revenue from each such licensed facility shall be deposited and distributed as follows:

(I)  One percent to be distributed as follows:

(a)  Beginning in 2010, the sum of $2,400,000 annually for a period of 20 years to the county for purposes of funding debt service related to the construction of a community college campus located within the county.

(b)  Any funds not distributed under subclause (a) shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants within the county for economic development projects, road projects located within a 20-mile radius of the licensed facility and located within the county, community improvement projects and other projects in the public interest within the county. The amount under this subclause includes reasonable administrative costs.

(II)  One percent shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants within contiguous counties for economic development projects, community improvement projects and other projects in the public interest within contiguous counties. The amount under this subclause includes reasonable administrative costs. A contiguous county that hosts a Category 1 licensed facility shall be ineligible to receive grants under this subclause.

(II.1)  Priority shall be given to multiyear projects approved or awarded by the Department of Community and Economic Development under subclause (I)(b) or (II) on or before the effective date of this subclause.

(III)  Fifty percent of any revenue required to be transferred under paragraph (3)(v) shall be deposited into the restricted receipts account established under subclause (I)(b), and 50% shall be deposited into the restricted  receipts account established under subclause (II). Notwithstanding the Capital Facilities Debt Enabling Act, grants made under this clause may be utilized as local matching funds for other grants or loans from the Commonwealth.

(G)  Any county not specifically enumerated in clauses (A) through (F), 2% of the gross terminal revenue to the county hosting the licensed facility from each such licensed facility.

(iv)  (A)  Except as provided in clause (B) or (C), if the facility is a Category 3 licensed facility, 2% of the gross terminal revenue from the licensed facility shall be deposited into a restricted receipts account established in the Department of Community and Economic Development to be used exclusively for grants to the county, to economic development authorities or redevelopment authorities within the county for grants for economic development projects, community improvement projects and other projects in the public interest.

(B)  If the facility is a Category 3 licensed facility located in a county of the second class A, 2% of the gross terminal revenue from the licensed facility shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants or guarantees for projects in the host county that qualify under 64 Pa.C.S. §§ 1551 (relating to Business in Our Sites Program), 1556 (relating to Tax Increment Financing Guarantee Program) and 1558 (relating to Water Supply and Wastewater Infrastructure Program).

(C)  If the facility is a Category 3 licensed facility located in a county of the fifth class that is contiguous to a county of the seventh class, 2% of the gross terminal revenue from the licensed facility shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority to be used exclusively for grants within the county for economic development projects, infrastructure projects, community improvement projects and other projects in the public interest within the county and for infrastructure projects within a 20-mile radius of the licensed facility in a contiguous county of the seventh class.

(v)  Unless otherwise specified, for the purposes of this paragraph money designated for municipal grants within a county, other than a county of the first class, in which a licensed facility is located shall be used to fund grants to the municipality in which the licensed facility is located, to the county in which the licensed facility is located and to the municipalities which are contiguous to the municipality in which the licensed facility is located and which are located within the county in which the licensed facility is located. Grants shall be administered by the county through its economic development or redevelopment authority in which the licensed facility is located. Grants shall be used to fund the costs of human services, infrastructure improvements, facilities, emergency services, health and public safety expenses associated with licensed facility operations. If at the end of a fiscal year uncommitted funds exist, the county shall pay to the economic development or redevelopment authority of the county in which the licensed facility is located the uncommitted funds.

(vi)  If the licensed facility is located in more than one county, the amount available shall be distributed on a pro rata basis determined by the percentage of acreage located in each county to the total acreage of all counties occupied by the licensed facility.

(vii)  The distributions provided in this paragraph shall be based upon county classifications in effect on the effective date of this section. Any reclassification of counties as a result of a Federal decennial census or of a State statute shall not apply to this subparagraph.

(viii)  If any provision of this paragraph is found to be unenforceable for any reason, the distribution provided for in the unenforceable provision shall be made to the county in which the licensed facility is located for the purposes of grants to municipalities in that county, including municipal grants as specified in subparagraph (v).

(ix)  Nothing in this paragraph shall prevent any of the above counties which directly receive a distribution under this section from entering into intergovernmental cooperative agreements with other jurisdictions for sharing this money.

(3)  From the local share assessment established in subsection (b), make quarterly distributions among the municipalities, including home rule municipalities, hosting a licensed facility in accordance with the following schedule:

(i)  To a city of the second class hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a facility located in that city. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a facility in the city and deposit that amount in the city treasury.

(ii)  To a city of the second class A hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed entity operating a licensed facility located in that city, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining moneys shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a facility in the city, pay any balance due to the city and transfer any remainder in accordance with paragraph (2).

(iii)  To a city of the third class hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility located in that city, subject, however, to the budgetary limitation in this subparagraph. In the event that the city has a written agreement with a licensed gaming entity executed prior to the effective date of this part, the amount paid under the agreement to the city shall be applied and credited to the difference between 2% of the gross terminal revenue and the $10,000,000 owed under this subparagraph if the 2% of the gross terminal revenue is less than $10,000,000. If 2% of the gross terminal revenue is greater than the $10,000,000 required to be paid under this subparagraph, the credit shall not apply. The amount of gross terminal revenue required to be paid pursuant to the agreement shall be deemed to be gross terminal revenue for purposes of this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining moneys shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a facility, pay any balance due to the city of the third class and transfer any remainder in accordance with paragraph (2).

(iii.1)  If a licensed facility is located in a city of the third class and the city is located in more than one county of the third class, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be distributed as follows:  80% to the host city and 20% to the city of the third class located solely in a nonhost county in which the host city of the third class is also located. If a licensed facility is located in a city of the third class and that city is located solely in a host county of the third class in which a nonhost city of the third class is also located, 2% of gross terminal revenue or $10,000,000 annually, whichever is greater, shall be distributed as follows:  80% to the host city and 20% to a city of the third class located both in a nonhost county of the third class and in a host county of the third class in which the host city of the third class is located.

(iv)  To a township of the first class hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility located in the township subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the township, pay any balance due to the township and transfer any remainder in accordance with paragraph (2).

(v)  To a township of the second class hosting a licensed facility:

(A)  2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility, other than a Category 3 licensed facility or a licensed facility owning land adjacent to the licensed facility located in more than one township of the second class, to the township of the second class hosting the licensed facility, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. If revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the township, pay any balance due to the township and transfer any remainder in accordance with paragraph (2).

(B)  2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, less the amount paid under clause (C), shall be paid by each licensed gaming entity operating a licensed facility and owning land adjacent to the licensed facility located in more than one township of the second class, other than a Category 3 licensed facility, to the township of the second class hosting the licensed facility, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities may not exceed 50% of their total budget for the fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of the county where the licensed facility is located. The county commissioners of a county of the third class in which the licensed facility is located shall appoint an advisory committee for the purpose of advising the county as to the need for municipal grants for health, safety, transportation and other projects in the public interest to be comprised of two individuals from the host municipality, two from contiguous municipalities within the county of the third class and one from the host county. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the township, pay any balance due to the township and transfer any remainder in accordance with paragraph (2).

(C)  $160,000 annually shall be paid by each licensed gaming entity operating a licensed facility and owning land adjacent to the licensed facility located in more than one township of the second class, other than a Category 3 licensed facility, to the township of the second class that is located in a county of the fifth class in which the adjacent land is located, including racetracks, grazing fields or any other adjoining real property.

(vi)  To a borough hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed gaming entity operating a licensed facility located in that borough, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the borough, pay any balance due to the borough and transfer any remainder in accordance with paragraph (2).

(vii)  To an incorporated town hosting a licensed facility, other than a Category 3 licensed facility, 2% of the gross terminal revenue or $10,000,000 annually, whichever is greater, shall be paid by each licensed entity operating a licensed facility located in the town, subject, however, to the budgetary limitation in this subparagraph. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2003-2004, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located. In the event that the revenues generated by the 2% do not meet the $10,000,000 minimum specified in this subparagraph, the department shall collect the remainder of the minimum amount of $10,000,000 from each licensed gaming entity operating a licensed facility in the incorporated town, pay any balance due to the town and transfer any remainder in accordance with paragraph (2).

(viii)  (A)  Except as provided in clause (B) or (C), to a municipality of any class hosting a Category 3 facility, 2% of the gross terminal revenue from the Category 3 licensed facility located in the municipality, subject, however, to the budgetary limitation in this clause. The amount allocated to the designated municipalities shall not exceed 50% of their total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located.

(B)  If the municipality hosting a Category 3 licensed facility is a borough located in a county of the third class and the borough is contiguous to a city of the third class, 1% of gross terminal revenue shall be distributed to the host borough and 1% of gross terminal revenue shall be distributed to the city of the third class that is contiguous to the host borough, subject, however, to the budgetary limitation in this clause. The amount allocated to each designated municipality shall not exceed 50% of its total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage increase, if any, in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located.

(C)  If the municipality hosting a Category 3 licensed facility is a township of the second class in a county of the fifth class which is contiguous to a county of the seventh class, 2% of the gross terminal revenue from the Category 3 licensed facility located in the municipality shall be distributed to the municipality, subject, however, to the budgetary limitation in this clause. The amount allocated to the designated municipalities shall not exceed the lesser of $1,000,000 or 50% of their total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any remaining money shall be collected by the department from each licensed gaming entity and distributed in equal amounts to each municipality contiguous to the host municipality. However, the amount to be allocated to any contiguous municipality shall not exceed the lesser of $1,000,000 or 50% of the municipality's total budget for fiscal year 2009, adjusted for inflation in subsequent years by an amount not to exceed an annual cost-of-living adjustment calculated by applying the percentage change in the Consumer Price Index immediately prior to the date the adjustment is due to take effect. Any money remaining following distribution to contiguous municipalities shall be collected by the department and distributed in accordance with paragraph (2) based upon the classification of county where the licensed facility is located.

(ix)   Any municipality not specifically enumerated in subparagraphs (i) through (viii), 2% of the gross terminal revenue to the municipality hosting the licensed facility from each such licensed facility.

(x)  If the licensed facility is located in more than one municipality, the amount available shall be distributed on a pro rata basis determined by the percentage of acreage located in each municipality to the total acreage of all municipalities occupied by the licensed facility.

(xi)  If the licensed facility is located at a resort which is also an incorporated municipality, such municipality shall not be eligible to receive any distribution under this paragraph. The distribution it would have otherwise been entitled to under this paragraph shall instead be distributed in accordance with paragraph (2) based upon the county where the licensed facility is located.

(xii)  The distributions provided in this paragraph shall be based upon municipal classifications in effect on the effective date of this section. For the purposes of this paragraph, any reclassification of municipalities as a result of a Federal decennial census or of a State statute shall not apply to this paragraph.

(xiii)  If any provision of this paragraph is found to be unenforceable for any reason, the distribution provided for in such unenforceable provision shall be made to the municipality in which the licensed facility is located.

(xiv)  Nothing in this paragraph shall prevent any of the above municipalities from entering into intergovernmental cooperative agreements with other jurisdictions for sharing this money.

(xv)  Notwithstanding any other law, agreement or provision in this part to the contrary, all revenues provided, directed or earmarked under this section to or for the benefit of a city of the second class in which an intergovernmental cooperation authority has been established and is in existence pursuant to the act of February 12, 2004 (P.L.73, No.11), known as the Intergovernmental Cooperation Authority Act for Cities of the Second Class, shall be directed to and under the exclusive control of such intergovernmental cooperation authority to be used:

(A)  to reduce the debt of the second class city;

(B)  to increase the level of funding of the municipal pension funds of the second class city; or

(C)  for any other purposes as determined to be in the best interest of the second class city by such intergovernmental cooperation authority. Such revenues shall not be directed to or under the control of such city of the second class or any coordinator appointed pursuant to the act of July 10, 1987 (P.L.246, No.47), known as the Municipalities Financial Recovery Act, for such city of the second class.

(d)  Consumer Price Index.--For purposes of subsection (c), references to the Consumer Price Index shall mean the Consumer Price Index for All Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures have been officially reported by the United States Department of Labor, Bureau of Labor Statistics.

(e)  Reporting.--

(1)  In cooperation with the department and the Commonwealth Financing Authority, the Department of Community and Economic Development shall submit an annual report on all distributions of local share assessments to counties and municipalities under this section to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Community, Economic and Recreational Development Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives and the chairman and minority chairman of the Gaming Oversight Committee of the House of Representatives. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter.

(2)  All counties and municipalities receiving distributions of local share assessments under this section shall submit information to the Department of Community and Economic Development on a form prepared by the Department of Community and Economic Development that sets forth the amount and use of the funds received in the prior calendar year. The form shall set forth whether the funds received were deposited in the county's or municipality's General Fund or committed to a specific project or use.

(f)  Prohibited activities.--

(1)  A person or its affiliated entity or a political subdivision shall not compensate or incur an obligation to compensate a person to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. A person or its affiliated entity shall not engage in or agree to engage in lobbying for compensation contingent in whole or in part upon the approval, award, receipt or denial of funds under this section. This subsection shall not apply to a county or municipality that compensates a person to prepare a grant application for funds under this section if the following requirements are met:

(i)  The person is not identified in the application.

(ii)  The person has no direct contact with the agency, county or municipality providing the funding.

(iii)  The person is paid a fixed fee or percentage of the amount of any funds approved, awarded or received up to .5%.

(2)  A violation of this section shall be considered an intentional violation of 65 Pa.C.S. § 13A09(e) (relating to penalties).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (b) and (c)(2)(i)(D), (E) and (F), (iii)(F) and (iv) and (3)(v) and (viii) and added subsecs. (e) and (f).

2006 Amendment.  Act 135 amended subsecs. (b) and (c)(2)(i)(D) and (E), (ii)(E), (iii)(A), (E) and (F), (iv) and (ix) and (3)(i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) and added subsecs. (c)(2)(iii)(D.1) and (3)(iii.1) and (d).

Cross References.  Section 1403 is referred to in sections 1103, 1208, 1209, 1313, 13A63 of this title.



Section 1404 - Distributions from licensee's revenue receipts

§ 1404.  Distributions from licensee's revenue receipts.

For holders of Category 1 licenses, an amount not less than $5,000,000 over the initial five-year period following the initial issuance of a Category 1 slot machine license and an amount not less than $250,000 nor more than $1,000,000 per year for five years thereafter shall be deposited by each licensee into a segregated account and used for improvement and maintenance of the backside area and related buildings and structures at the racetrack at which the licensee operates. The licensed racing entity designee and the designee of the recognized horsemen's organization at each racetrack shall jointly consider the appropriate amount of the funds and how the money shall be spent at the racetrack. Disputes involving the amount and expenditure of funds under this section shall be resolved by the State Horse Racing Commission or the State Harness Racing Commission, whichever is appropriate, which shall oversee the use of these funds. Notwithstanding other provisions of this section, a licensed racing entity that has not previously conducted live racing and is constructing a new racetrack, backside area and related buildings and structures that can establish to the satisfaction of the board that the licensed racing entity has spent no less than $5,000,000 in the construction of the new racetrack's backside area, related buildings and structures shall not be subject to the expenditures required by this section until the tenth year after the completion of such construction at the new racetrack. The board may extend the time frame for distributions under this section for a newly constructed racetrack for up to an additional two years if, upon inspection, either the State Horse Racing Commission or the State Harness Racing Commission, whichever is applicable, determines that the physical condition of the backside area and related buildings and structures of the racetrack is sufficient to protect the health and safety of backside employees.



Section 1405 - Pennsylvania Race Horse Development Fund

§ 1405.  Pennsylvania Race Horse Development Fund.

(a)  Fund established.--There is hereby established a Pennsylvania Race Horse Development Fund within the State Treasury.

(b)  Pennsylvania race horse improvement assessment.--Each active and operating licensed gaming entity shall pay a daily assessment to the Pennsylvania Race Horse Development Fund as determined by the department. Subject to the daily assessment cap established under subsection (c), the licensed gaming entity's assessment shall be a percentage of each licensed gaming entity's gross terminal revenue, equal to an amount calculated as "A" multiplied by "B", with "A" being equal to each licensed gaming entity's gross terminal revenue for that day divided by the total gross terminal revenue for that day from all licensed gaming entities, and "B" being equal to 18% of that day's gross terminal revenue for all active and operating Category 1 licensees conducting live racing.

(c)  Daily assessment cap.--If the resulting daily assessment for a licensed gaming entity exceeds 12% of that licensed gaming entity's gross terminal revenue for the day, the licensed gaming entity shall pay a daily assessment of 12% of its gross terminal revenue for that day.

(d)  Distributions.--In accordance with section 1406 (relating to distributions from Pennsylvania Race Horse Development Fund), the department shall make distributions from the Pennsylvania Race Horse Development Fund to each of the active and operating Category 1 licensees conducting live racing.

Cross References.  Section 1405 is referred to in sections 1103, 1313, 1401, 1406 of this title.



Section 1406 - Distributions from Pennsylvania Race Horse Development Fund

§ 1406.  Distributions from Pennsylvania Race Horse Development Fund.

(a)  Distributions.--Funds in the Pennsylvania Race Horse Development Fund are hereby appropriated to the department on a continuing basis for the purposes set forth in this subsection and shall be distributed to each active and operating Category 1 licensee conducting live racing as follows:

(1)  An amount equal to 18% of the daily gross terminal revenue of each Category 1 licensee shall be distributed to each active and operating Category 1 licensee conducting live racing unless the daily assessments are affected by the daily assessment cap provided for in section 1405(c) (relating to Pennsylvania Race Horse Development Fund). In cases in which the daily assessment cap affects daily assessments, the distribution to each active and operating Category 1 licensee conducting live racing for that day shall be a percentage of the total daily assessments paid into the Pennsylvania Race Horse Development Fund for that day equal to the gross terminal revenue of each active and operating Category 1 licensee conducting live racing for that day divided by the total gross terminal revenue of all active and operating Category 1 licensees conducting live racing for that day.  Except as provided in paragraphs (2) and (2.1), the distributions to licensed racing entities from the Pennsylvania Race Horse Development Fund shall be allocated as follows:

(i)  Eighty percent shall be deposited weekly into a separate, interest-bearing purse account to be established by and for the benefit of the horsemen. The earned interest on the account shall be credited to the purse account. Licensees shall combine these funds with revenues from existing purse agreements to fund purses for live races consistent with those agreements with the advice and consent of the horsemen.

(ii)  For thoroughbred tracks, 16% shall be deposited on a monthly basis into the Pennsylvania Breeding Fund as defined in section 223 of the Race Horse Industry Reform Act. For standardbred tracks, 8% shall be deposited on a monthly basis in the Pennsylvania Sire Stakes Fund as defined in section 224 of the Race Horse Industry Reform Act, and 8% shall be deposited on a monthly basis into a restricted account in the State Racing Fund to be known as the Pennsylvania Standardbred Breeders Development Fund. The State Harness Racing Commission shall, in consultation with the Secretary of Agriculture by rule or by regulation, adopt a standardbred breeders program that will include the administration of Pennsylvania Stallion Award, Pennsylvania Bred Award and a Pennsylvania Sired and Bred Award.

(iii)  Four percent shall be used to fund health and pension benefits for the members of the horsemen's organizations representing the owners and trainers at the racetrack at which the licensed racing entity operates for the benefit of the organization's members, their families, employees and others in accordance with the rules and eligibility requirements of the organization, as approved by the State Horse Racing Commission or the State Harness Racing Commission. This amount shall be deposited within five business days of the end of each month into a separate account to be established by each respective horsemen's organization at a banking institution of its choice. Of this amount, $250,000 shall be paid annually by the horsemen's organization to the thoroughbred jockeys or standardbred drivers organization at the racetrack at which the licensed racing entity operates for health insurance, life insurance or other benefits to active and disabled thoroughbred jockeys or standardbred drivers in accordance with the rules and eligibility requirements of that organization.

(2)  Beginning January 1, 2010, and for the remainder of fiscal year 2009-2010, distributions from the Pennsylvania Race Horse Development Fund shall be allocated as follows:

(i)  Each week, 34% of the money in the Pennsylvania Race Horse Development Fund shall be transferred to the General Fund.

(ii)  Each week, 66% of the money in the Pennsylvania Race Horse Development Fund shall be distributed to each active and operating Category 1 licensee conducting live racing in accordance with the following formula:

(A)  Divide:

(I)  the total daily assessments paid by each active and operating Category 1 licensee conducting live racing into the Pennsylvania Race Horse Development Fund for that week; by

(II)  the total daily assessments paid by all active and operating Category 1 licensees conducting live racing into the Pennsylvania Race Horse Development Fund for that week.

(B)  Multiply the quotient under clause (A) by the amount to be distributed under this subparagraph.

(iii)  The distribution under subparagraph (ii) shall be allocated as follows:

(A)  The greater of 4% of the amount to be distributed under subparagraph (ii) or $275,000 shall be used to fund health and pension benefits for the members of the horsemen's organizations representing the owners and trainers at the racetrack at which the licensed racing entity operates for the benefit of the organization's members, their families, employees and others in accordance with the rules and eligibility requirements of the organization, as approved by the State Horse Racing Commission or the State Harness Racing Commission. This amount shall be deposited within five business days of the end of each week into a separate account to be established by each respective horsemen's organization at a banking institution of its choice. Of this amount, a minimum of $250,000 shall be paid annually by the horsemen's organization to the thoroughbred jockeys or standardbred drivers organization at the racetrack at which the licensed racing entity operates for health insurance, life insurance or other benefits to active and disabled thoroughbred jockeys or standardbred drivers in accordance with the rules and eligibility requirements of that organization. The total distributions for health and pension benefits for fiscal year 2009-2010 shall not exceed $11,400,000.

(B)  Of the money remaining to be distributed under subparagraph (ii) after application of clause (A), the following disbursements shall be made:

(I)  Eighty-three and one-third percent of the money to be distributed under this clause shall be deposited on a weekly basis into a separate, interest-bearing purse account to be established by and for the benefit of the horsemen. The earned interest on the account shall be credited to the purse account. Licensees shall combine these funds with revenues from existing purse agreements to fund purses for live races consistent with those agreements with the advice and consent of the horsemen.

(II)  For thoroughbred tracks, 16 and 2/3% of the money to be distributed under this clause shall be deposited on a weekly basis into the Pennsylvania Breeding Fund established in section 223 of the Race Horse Industry Reform Act. For standardbred tracks, 8 and 1/3% of the money to be distributed under this clause shall be deposited on a weekly basis into the Pennsylvania Sire Stakes Fund as defined in section 224 of the Race Horse Industry Reform Act; and 8 and 1/3% of the money to be distributed under this clause shall be deposited on a weekly basis into a restricted account in the State Racing Fund to be known as the Pennsylvania Standardbred Breeders Development Fund. The State Harness Racing Commission shall, in consultation with the Secretary of Agriculture, promulgate regulations adopting a standardbred breeders program that will include the administration of the Pennsylvania Stallion Award, the Pennsylvania Bred Award and the Pennsylvania Sired and Bred Award.

(2.1)  For fiscal years 2010-2011 through 2012-2013, distributions from the Pennsylvania Race Horse Development Fund shall be allocated as follows:

(i)  Each week, 17% of the money in the Pennsylvania Race Horse Development Fund shall be transferred to the General Fund.

(ii)  Each week, 83% of the money in the Pennsylvania Race Horse Development Fund shall be distributed to each active and operating Category 1 licensee conducting live racing in accordance with the following formula:

(A)  Divide:

(I)  the total daily assessments paid, by each active and operating Category 1 licensee conducting live racing, into the Pennsylvania Race Horse Development Fund for that week; by

(II)  the total daily assessments paid, by all active and operating Category 1 licensees conducting live racing, into the Pennsylvania Race Horse Development Fund for that week.

(B)  Multiply the quotient under clause (A) by the amount to be distributed under this subparagraph.

(iii)  The distribution under subparagraph (ii) shall be allocated as follows:

(A)  The greater of 4% of the amount to be distributed under subparagraph (ii) or $220,000 shall be used to fund health and pension benefits for the members of the horsemen's organizations representing the owners and trainers at the racetrack at which the licensed racing entity operates for the benefit of the organization's members, their families, employees and others in accordance with the rules and eligibility requirements of the organization, as approved by the State Horse Racing Commission or the State Harness Racing Commission. This amount shall be deposited within five business days of the end of each week into a separate account to be established by each respective horsemen's organization at a banking institution of its choice. Of this amount, a minimum of $250,000 shall be paid annually by the horsemen's organization to the thoroughbred jockeys or standardbred drivers organization at the racetrack at which the licensed racing entity operates for health insurance, life insurance or other benefits to active and disabled thoroughbred jockeys or standardbred drivers in accordance with the rules and eligibility requirements of that organization. The total distribution under this clause in any fiscal year shall not exceed $11,400,000.

(B)  Of the money remaining to be distributed under subparagraph (ii) after application of clause (A), the following disbursements shall be made:

(I)  Eighty-three and one-third percent of the money to be distributed under this clause shall be deposited on a weekly basis into a separate, interest-bearing purse account to be established by and for the benefit of the horsemen. The earned interest on the account shall be credited to the purse account. Licensees shall combine these funds with revenues from existing purse agreements to fund purses for live races consistent with those agreements with the advice and consent of the horsemen.

(II)  For thoroughbred tracks, 16 and 2/3% of the money to be distributed under this clause shall be deposited on a weekly basis into the Pennsylvania Breeding Fund established in section 223 of the Race Horse Industry Reform Act. For standardbred tracks, 8 and 1/3% of the money to be distributed under this clause shall be deposited on a weekly basis into the Pennsylvania Sire Stakes Fund as defined in section 224 of the Race Horse Industry Reform Act; and 8 and 1/3% of the money to be distributed under this clause shall be deposited on a weekly basis into a restricted account in the State Racing Fund to be known as the Pennsylvania Standardbred Breeders Development Fund. The State Harness Racing Commission shall, in consultation with the Secretary of Agriculture, promulgate regulations adopting a standardbred breeders program that will include the administration of the Pennsylvania Stallion Award, the Pennsylvania Bred Award and the Pennsylvania Sired and Bred Award.

(b)  Guidelines.--The board shall establish guidelines that ensure that funds allocated to the horsemen's organization are used to finance the programs to benefit all horsemen of this Commonwealth and that administrative and overhead costs are reasonably related to such programs.

(c)  Eligible recipients.--Funds allocated to the horsemen's organization under this part must be used to benefit all horsemen. Funds acquired from other sources shall be kept separate and apart from funds obtained under this part.

(d)  Reasonableness.--Funding for benevolent programs, including, but not limited to, pension, health and insurance plans, will be considered reasonable if such program funding on an annual basis is at least 85% of the total statutory allocation.

(e)  Filing of audit.--(Repealed).

(f)  Contracts.--All health and pension benefits contracts shall be reviewed and approved by the board.

(g)  Penalty.--Any violation of the provisions of this section may subject the horsemen's organization to a fine not to exceed $10,000 per violation.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.; July 2, 2012, P.L.823, No.87, eff. imd.)

2012 Repeal.  Act 87 repealed subsec. (e).

2010 Amendment.  Act 1 amended subsec. (a). Section 19.6 of Act 1 provided that the amendment of subsec. (a) shall apply retroactively to Jan. 1, 2010.

Cross References.  Section 1406 is referred to in section 1405 of this title.



Section 1407 - Pennsylvania Gaming Economic Development and Tourism Fund

§ 1407.  Pennsylvania Gaming Economic Development and Tourism Fund.

(a)  Fund established.--There is hereby established a Pennsylvania Gaming Economic Development and Tourism Fund within the State Treasury.

(b)  Fund administration and distribution.--The Pennsylvania Gaming Economic Development and Tourism Fund shall be administered by the Department of Community and Economic Development. All moneys in the Pennsylvania Gaming Economic Development and Tourism Fund shall be distributed pursuant to a subsequently enacted Economic Development Capital Budget that appropriates money from the fund pursuant to this section. The procedures for enactment, authorization and release of economic development and tourism funds authorized under this section for both capital projects and operational expenditures shall be the same as those provided for in sections 303(a), (b) and (c) and 318(a) of the act of February 9, 1999 (P.L.1, No.1), known as the Capital Facilities Debt Enabling Act, without reference to the nature or purpose of the project, and any other statutory provision, if any, necessary to effectuate the release of funds appropriated in such economic development capital budget.

(c)  Pennsylvania Gaming Economic Development and Tourism Fund Assessment.--Each licensed gaming entity shall pay a daily assessment of 5% of its gross terminal revenue to the Pennsylvania Gaming Economic Development and Tourism Fund.

(d)  Restrictions on projects for certain counties and cities.--Except as set forth in subsection (d.1), for a ten-year period beginning with the first fiscal year during which deposits are made into this fund, no moneys from the Pennsylvania Gaming Economic Development and Tourism Fund shall be distributed for any project located in a city or county of the first or second class except as authorized by this subsection. Moneys not used for the authorized projects in cities and counties of the first and second classes may be used throughout this Commonwealth. Moneys from the fund for projects within cities and counties of the first and second classes may only be used for the following projects during this ten-year period:

(1)  for reimbursement to a city of the first class for debt service made by such city to the extent that such payments have been made for the expansion of the Pennsylvania Convention Center;

(2)  for distribution to the General Fund to the extent that the Commonwealth has made debt service payments for the expansion of the Pennsylvania Convention Center;

(3)  for reimbursement to a city of the first class for payments made by such city for the operation expenses of the Pennsylvania Convention Center during the prior calendar year;

(4)  for debt service and for development and economic development projects for an international airport located in a county of the second class;

(5)  for distribution to a community infrastructure development fund of a county of the second class to fund construction, development, improvement and maintenance of infrastructure projects;

(6)  for the retirement of the indebtedness of an urban redevelopment authority created pursuant to the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law, in a city of the second class which is financed in part with the utilization of funds transferred to the regional asset district pursuant to Article XXXI-B of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code;

(7)  (Deleted by amendment).

(8)  for retirement of indebtedness of a county of the second class development fund created pursuant to the authority of Article XXXI-B of the Second Class County Code and the Urban Redevelopment Law;

(9)  for retirement of indebtedness of a convention center in a city of the second class established pursuant to the authority of the Public Auditorium Authorities Law;

(10)  for payment of the operating deficit for the operation of a convention center in a city of the second class established pursuant to the Public Auditorium Authorities Law.

(d.1)  Community and economic development.--

(1)  Notwithstanding subsection (b) or any other provision of law to the contrary, the money authorized but not expended under former subsection (d)(7) as of the effective date of this subsection shall be deposited into a restricted receipts account to be established in the Commonwealth Financing Authority exclusively for eligible applications submitted by the redevelopment authority of a county of the second class created pursuant to the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law, for economic development, infrastructure development, job training, community improvement, public safety or other projects in the public interest located in a county of the second class. Community development corporations, political subdivisions, urban redevelopment authorities, municipal authorities, for-profit entities and nonprofit entities located in a county of the second class shall be eligible to receive funds made available under this paragraph.

(2)  Notwithstanding the Capital Facilities Debt Enabling Act, funding under the paragraph (1) may be utilized as local matching funds for grants or loans from the Commonwealth.

(e)  Annual report.--The Office of the Budget, in cooperation with the Department of Community and Economic Development and the Commonwealth Financing Authority, shall submit an annual report of all distribution of funds under this section to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Community, Economic and Recreational Development Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives and the chairman and minority chairman of the Gaming Oversight Committee of the House of Representatives. The report shall include detailed information relating to transfers made from the Pennsylvania Gaming Economic Development and Tourism Fund and all reimbursements, distributions and payments made under subsection (b) or the act of July 25, 2007 (P.L.342, No.53), known as Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter.

(f)  Local report.--A city of the first class, city of the second class, county of the second class, convention center or convention center authority, sports and exhibition authority of a county of the second class, urban redevelopment authority, airport authority or other entity that receives money from the fund pursuant to an Economic Development Capital Budget under subsection (b) or the Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007 shall submit an annual report to the Office of the Budget. The report shall include detailed information, including records of expenditures, payments and other distributions made from funds received under subsection (b). The initial report shall include information on all funds received prior to August 31, 2010. The report shall be submitted by August 31, 2010, and by August 31 of each year thereafter until all funds under this section are distributed or received. An entity that receives funds for the first time after the effective date of this section shall submit its initial report by August 31 of the year following receipt of the funds.

(g)  Distribution to international airport.--Notwithstanding the provisions of section 7(d) of the Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, following the distribution of $42.5 million of funds allocated to a county of the second class for debt service and economic development projects for an international airport in the county under section 3(2)(i)(E) of the Pennsylvania Gaming Economic Development and Tourism Fund Capital Budget Itemization Act of 2007, all remaining funds shall be distributed directly to an authority that operates an international airport in the county.

(Jan. 7, 2010, P.L.1, No.1, eff. July 1, 2011)

2010 Amendment.  Act 1 amended subsec. (d) intro. par., added subsecs. (d.1), (e), (f) and (g) and deleted subsec. (d)(7).

2008 Partial Repeal.  Section 5104 of Act 63 of 2008, known as the H2O PA Act, provided that section 1407 is repealed insofar as it is inconsistent with Act 63.

Cross References.  Section 1407 is referred to in sections 1103, 1313 of this title.



Section 1408 - Transfers from State Gaming Fund

§ 1408.  Transfers from State Gaming Fund.

(a)  Transfer for compulsive and problem gambling treatment.--Each year, the sum of $2,000,000 or an amount equal to .002 multiplied by the total gross terminal revenue of all active and operating licensed gaming entities, whichever is greater, shall be transferred into the Compulsive and Problem Gambling Treatment Fund established in section 1509 (relating to compulsive and problem gambling program).

(a.1)  Transfer.--Beginning on the first business day of January 2010 and annually thereafter, the sum of $3,000,000 shall be transfered to the Department of Health to be used to provide drug and alcohol addiction treatment services, including treatment for drug and alcohol addiction related to compulsive and problem gambling, as set forth in section 1509.1 (relating to drug and alcohol treatment).

(b)  Transfer for Volunteer Fire Company Grant Program.--(Unconstitutional).

(c)  Local law enforcement grants.--Annually, the sum of  $2,000,000 shall be transferred to the board for the purpose of issuing grants to local law enforcement agencies to   investigate violations of and enforce laws relating to unlawful gambling in this Commonwealth. For purposes of this subsection, the term "local law enforcement agency" shall include the Pennsylvania State Police when conducting unlawful gambling enforcement and prevention activities in a municipality which does not have a municipal police department and in which the Pennsylvania State Police provide the municipality with primary police coverage.

(d)  Annual transfers.--(Unconstitutional).

(e)  Transfer to Property Tax Relief Fund.--Monthly, the State Treasurer shall transfer the remaining balance in the State Gaming Fund which is not allocated in subsections (a), (a.1), (b), (c) and (d) to the Property Tax Relief Fund established in section 1409 (relating to Property Tax Relief Fund).

(Jan. 7, 2010, P.L.1, No.1, eff. imd.; Nov. 23, 2010, P.L.1181, No.118, eff. 60 days)

2012 Effectuation of Declaration of Unconstitutionality.  The Legislative Reference Bureau effectuated the 2005 unconstitutionality.

2010 Amendments.  Act 1 amended subsecs. (a), (c) and (e) and added subsec. (a.1) and Act 118 amended subsec. (b). See section 19 of Act 1 in the appendix of this title for special provisions relating to transfer of sums.

2005 Unconstitutionality.  Subsections. (b) and (d) were declared unconstitutional. Pennsylvanians Against Gambling Expansion Funds, Inc. v. Commonwealth, 877 A.2d 383, 403 (Pa. Supreme 2005).

Cross References.  Section 1408 is referred to in sections 1509, 1509.1 of this title.



Section 1409 - Property Tax Relief Fund

§ 1409.  Property Tax Relief Fund.

(a)  Establishment.--There is hereby established in the State Treasury a special fund to be known as the Property Tax Relief Fund, which shall receive money from the State Gaming Fund and any other money from any source designated for deposit in the Property Tax Relief Fund.

(b)  Use of money.--Money in the Property Tax Relief Fund shall be used for local property and wage tax relief as specified by law and is hereby appropriated.

Cross References.  Section 1409 is referred to in sections 13A62, 1408 of this title.






Chapter 15 - Administration and Enforcement

Section 1501 - Responsibility and authority of department

CHAPTER 15

ADMINISTRATION AND ENFORCEMENT

Sec.

1501.  Responsibility and authority of department.

1502.  Liens and suits for taxes.

1503.  Applicants to provide tax information.

1504.  Wagering on credit.

1505.  No eminent domain authority.

1506.  Licensed facility zoning and land use appeals (Unconstitutional).

1507.  Inapplicability of Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act

1508.  Athletic event gaming.

1509.  Compulsive and problem gambling program.

1509.1. Drug and alcohol treatment.

1510.  Labor hiring preferences.

1511.  Declaration of exemption from Federal laws prohibiting slot machines.

1512.  Financial and employment interests.

1512.1. Additional restrictions.

1513.  Political influence.

1514.  Regulation requiring exclusion or ejection of certain persons.

1515.  Repeat offenders excludable from licensed gaming facility.

1516.  List of persons self excluded from gaming activities.

1516.1. Prosecutorial and adjudicatory functions.

1517.  Investigations and enforcement.

1517.1. (Reserved).

1517.2. Conduct of board employees.

1518.  Prohibited acts; penalties.

1518.1. Report of suspicious transactions.

1518.2. Additional authority.

1518.3. Applicability of Clean Indoor Air Act.

1519.  Detention.

1520.  Automated teller machines.

1521.  Liquor licenses at licensed facilities.

1522.  Interception of oral communications.

1523.  Electronic funds transfer terminals.

Enactment.  Chapter 15 was added July 5, 2004, P.L.572, No.71, effective immediately.

§ 1501.  Responsibility and authority of department.

(a)  General rule.--The department is authorized to administer and collect taxes imposed under this part and interest imposed under section 806 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, and promulgate and enforce rules and regulations to carry out its prescribed duties in accordance with this part, including the collection of taxes, penalties and interest imposed by this part.

(b)  Application of rules and regulations.--The department may prescribe the extent, if any, to which any rules and regulations shall be applied without retroactive effect. The department shall have authority to prescribe the forms and the system of accounting and recordkeeping to be employed and through its representative shall at all times have power of access to and examination and audit of any equipment and records relating to all aspects of the operation of slot machines and table games under this part.

(c)  Procedure.--For purposes of implementing this part, the department may promulgate regulations in the same manner in which the board is authorized as provided in section 1203 (relating to temporary regulations) and section 13A03 (relating to temporary table game regulations).

(d)  Additional penalty.--Any person who fails to timely remit to the department or the State Treasurer amounts required under this part shall be liable, in addition to any liability imposed elsewhere in this part, to a penalty of 5% per month up to a maximum of 25% of the amounts ultimately found to be due, to be recovered by the department.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (b) and (c).



Section 1502 - Liens and suits for taxes

§ 1502.  Liens and suits for taxes.

The provisions of this part shall be subject to the provisions of sections 242 and 243 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.



Section 1503 - Applicants to provide tax information

§ 1503.  Applicants to provide tax information.

The provisions of section 477 of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, shall apply to all applicants for the grant, renewal or transfer of any license or permit issued by the Pennsylvania Liquor Control Board under the Liquor Code consistent with this part.



Section 1504 - Wagering on credit

§ 1504.  Wagering on credit.

Except as otherwise provided in this section, slot machine licensees shall not extend credit. Slot machine licensees shall not accept credit cards, charge cards or debit cards from a patron or a player for the exchange or purchase of slot machine credits or for an advance of coins or currency to be utilized by a player to play slot machine games or extend credit in any manner to a player so as to enable the player to play slot machines. Slot machine licensees who hold a table game operation certificate may extend credit for slot machine gaming in accordance with section 13A26 (relating to cash equivalents).

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

Cross References.  Section 1504 is referred to in section 13A27 of this title.



Section 1505 - No eminent domain authority

§ 1505.  No eminent domain authority.

Neither the Commonwealth nor any political subdivision thereof shall have the right to acquire, with or without compensation, through the power of eminent domain any property, easement or land use right for the siting or construction of a licensed facility.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1506 - Licensed facility zoning and land use appeals (Unconstitutional)

§ 1506.  Licensed facility zoning and land use appeals (Unconstitutional).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2012 Effectuation of Declaration of Unconstitutionality.  The Legislative Reference Bureau effectuated the 2005 unconstitutionality.

2005 Unconstitutionality.  Section 1506 was declared unconstitutional. Pennsylvanians Against Gambling Expansion Funds, Inc. v. Commonwealth, 877 A.2d 383 (Pa. Supreme 2005).



Section 1507 - Inapplicability of Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act

§ 1507.  Inapplicability of Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act.

The act of October 6, 1998 (P.L.705, No.92), known as the Keystone Opportunity Zone, Keystone Opportunity Expansion Zone and Keystone Opportunity Improvement Zone Act, shall not apply to taxes or fees payable under this part.



Section 1508 - Athletic event gaming

§ 1508.  Athletic event gaming.

Nothing in this part shall be construed to permit the receiving, recording or the registering of bets or wagers or selling pools which may involve any professional or amateur athletic event. Nothing in this part shall be construed to prohibit staging or conducting athletic events at licensed facilities.



Section 1509 - Compulsive and problem gambling program

§ 1509.  Compulsive and problem gambling program.

(a)  Establishment of program.--The Department of Health, in consultation with organizations similar to the Mid-Atlantic Addiction Training Institute, shall develop program guidelines for public education, awareness and training regarding compulsive and problem gambling and the treatment and prevention of compulsive and problem gambling. The guidelines shall include strategies for the prevention of compulsive and problem gambling. The Department of Health may consult with the board and licensed gaming entities to develop such strategies.

(a.1)  Duties of Department of Health.--From funds available in the Compulsive and Problem Gambling Treatment Fund, the Department of Health shall:

(1)  Maintain a compulsive gamblers assistance organization's toll-free problem gambling telephone number to provide crisis counseling and referral services to individuals and families experiencing difficulty as a result of problem or compulsive gambling.

(2)  Facilitate, through in-service training and other means, the availability of effective assistance programs for problem and compulsive gamblers and family members affected by problem and compulsive gambling.

(3)  At its discretion, conduct studies to identify individuals in this Commonwealth who are or are at risk of becoming problem or compulsive gamblers.

(4)  Provide grants to and contract with single county authorities and other organizations which provide services as set forth in this section.

(5)  Reimburse organizations for reasonable expenses incurred assisting the Department of Health with implementing this section.

(a.2)  Duties of Department of Health and board.--Within 60 days following the effective date of this subsection, the Department of Health's Bureau of Drug and Alcohol Programs and the board's Office of Compulsive and Problem Gambling shall jointly collaborate with other appropriate offices and agencies of State or local government, including single county authorities, and providers and other persons, public or private, with expertise in compulsive and problem gambling treatment to do the following:

(1)  Implement a strategic plan for the prevention and treatment of compulsive and problem gambling.

(2)  Adopt compulsive and problem gambling treatment standards to be integrated with the Bureau of Drug and Alcohol Program's uniform Statewide guidelines that govern the provision of addiction treatment services.

(3)  Develop a method to coordinate compulsive and problem gambling data collection and referral information to crisis response hotlines, child welfare and domestic violence programs and providers and other appropriate programs and providers.

(4)  Develop and disseminate educational materials to provide public awareness related to the prevention, recognition and treatment of compulsive and problem gambling.

(5)  Develop demographic-specific compulsive and problem gambling prevention, intervention and treatment programs.

(6)  Prepare an itemized budget outlining how funds will be allocated to fulfill the responsibilities under this section.

(b)  Compulsive and Problem Gambling Treatment Fund.--There is hereby established in the State Treasury a special fund to be known as the Compulsive and Problem Gambling Treatment Fund. All moneys in the fund shall be administered by the Department of Health and expended solely for programs for the prevention and treatment of gambling addiction and other emotional and behavioral problems associated with or related to gambling addiction and for the administration of the compulsive and problem gambling program, provided that the Department of Health shall annually distribute at least 50% of the money in the fund to single county authorities under subsection (d). The fund shall consist of money annually allocated to it from the annual payment established under section 1408(a) (relating to transfers from State Gaming Fund), money which may be allocated by the board, interest earnings on moneys in the fund and any other contributions, payments or deposits which may be made to the fund.

(c)  Notice of availability of assistance.--

(1)  Each slot machine licensee shall obtain a toll-free telephone number to be used to provide persons with information on assistance for compulsive or problem gambling. Each licensee shall conspicuously post at least 20 signs similar to the following statement:

If you or someone you know has a gambling problem, help is available. Call (Toll-free telephone number).

The signs must be posted within 50 feet of each entrance and exit, within 50 feet of each automated teller machine location within the licensed facility and in other appropriate public areas of the licensed facility as determined by the slot machine licensee.

(2)  Each racetrack where slot machines or table games are operated shall print a statement on daily racing programs provided to the general public that is similar to the following:

If you or someone you know has a gambling problem, help is available. Call (Toll-free telephone number).

(3)  A licensed facility which fails to post or print the warning sign in accordance with paragraph (1) or (2) shall be assessed a fine of $1,000 a day for each day the minimum number of signs are not posted or the required statement is not printed as provided in this subsection.

(d)  Single county authorities.--The Department of Health  shall make grants from the fund established under subsection (b) to single county authorities created pursuant to the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act, for the purpose of providing compulsive gambling and gambling addiction prevention, treatment and education programs. Treatment may include financial counseling, irrespective of whether the financial counseling is provided by the single county authority, the treatment service provider or subcontracted to a third party. It is the intention of the General Assembly that any grants made by the Department of Health to any single county authority in accordance with the provisions of this subsection be used exclusively for the development and implementation of compulsive and problem gambling programs authorized under this section.

(d.1)  Eligibility.--Eligibility to receive treatment services for treatment of compulsive and problem gambling under this section shall be determined using financial eligibility and other requirements of the single county authorities as approved by the Department of Health.

(d.2)  Report.--No later than October 1, 2010, and each October 1 thereafter, the Department of Health, in consultation with the board, shall prepare and submit a report on the impact of the programs funded by the Compulsive and Problem Gambling Treatment Fund to the Governor and to the members of the General Assembly. The report shall include aggregate demographic-specific data, including race, gender, geography and income of those individuals treated.

(e)  Definition.--As used in subsection (d), the term "single county authority" means the agency designated by the Department of Health pursuant to the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act, to plan and coordinate drug and alcohol prevention, intervention and treatment services for a geographic area, which may consist of one or more counties.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a), (b), (c) and (d) and added subsecs. (a.1), (a.2), (d.1) and (d.2).

Cross References.  Section 1509 is referred to in section 1408 of this title.



Section 1509.1 - Drug and alcohol treatment

§ 1509.1.  Drug and alcohol treatment.

(a)  Duties of Department of Health.--Annually, the Department of Health shall allocate and transfer all funds received by it under section 1408(a.1) (relating to transfers from State Gaming Fund) to the single county authorities.

(b)  Duties of single county authorities.--The funds allocated and transferred to the single county authorities under subsection (a) shall be used by the single county authorities solely for drug and alcohol addiction assessments, including drug and alcohol addiction assessment associated or related to compulsive and problem gambling, and for the related addiction treatment, in nonhospital residential detoxification facilities, nonhospital residential rehabilitation facilities and halfway houses licensed by the Department of Health to provide addiction treatment services.

(c)  Eligibility.--Eligibility to receive treatment services for treatment of drug and alcohol addiction or drug and alcohol addiction associated with or related to compulsive and problem gambling shall be determined using financial eligibility and other requirements of the single county authorities as approved by the Department of Health.

(d)  Report.--No later than October 1, 2010, and each October 1 thereafter, the Bureau of Drug and Alcohol Programs shall prepare and submit a report to the Governor and to the members of the General Assembly on the data and progress on activities initiated under this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1509.1.

Cross References.  Section 1509.1 is referred to in section 1408 of this title.



Section 1510 - Labor hiring preferences

§ 1510.  Labor hiring preferences.

(a)  Category 1, 2, and 3 licensed facilities, generally.--Each licensed gaming entity shall prepare a hiring plan for employees of its respective licensed facility which promotes a diverse work force, minority participation and personnel from within the surrounding geographical area. The hiring plan shall be approved by the board and shall be consistent with the goals outlined in sections 1212 (relating to diversity goals of board) and 13A04 (relating to Commonwealth resident employment goals) and shall be updated annually.

(b)  Category 1 licensed facilities.--All current employees of a racetrack who meet the employment qualifications, if applicable, within this part and all those covered by a collective bargaining agreement as defined in the National Labor Relations Act (49 Stat. 449, 29 U.S.C. § 151 et seq.) where the licensed racing entity conducts racing shall be given a one-time preference of an offer of employment for a similar position at the licensed facility in a manner consistent with Federal law. If a similar position does not exist at the licensed facility, the employee or person covered by a collective bargaining agreement shall have a one-time preference of an offer of a position at comparable level at the licensed facility. All current employees and all those covered by a collective bargaining agreement shall have a period of 30 days from the issuance of a slot machine license to request employment at the licensed facility under this section. No current employee covered by this section shall suffer a reduction of salary, benefits or status as a result of an acceptance of new employment in the new facility.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (a).

Cross References.  Section 1510 is referred to in section 13A12 of this title.



Section 1511 - Declaration of exemption from Federal laws prohibiting slot machines

§ 1511.  Declaration of exemption from Federal laws prohibiting slot machines.

(a)  Declaration.--Pursuant to the Gambling Devices Transportation Act (64 Stat. 1134, 15 U.S.C. § 1171 et seq.), the Commonwealth declares that it is exempt from section 2 of that act.

(b)  Legal shipments.--All shipments of gambling devices, as defined in section 1 of the Gambling Devices Transportation Act (64 Stat. 1134, 15 U.S.C. § 1171), into this Commonwealth, the registering, recording and labeling of which has been effected by the manufacturer and supplier of those devices, in accordance with sections 3 and 4 of the Gambling Devices Transportation Act (64 Stat. 1134, 15 U.S.C. §§ 1173 and 1174), shall be deemed legal shipments of gambling devices into this Commonwealth.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (b).



Section 1512 - Financial and employment interests

§ 1512.  Financial and employment interests.

(a)  Financial interests.--Except as may be provided for the judiciary by rule or order of the Pennsylvania Supreme Court, an executive-level public employee, public official or party officer, or an immediate family member thereof, shall not intentionally or knowingly hold a financial interest in an applicant or a slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or in a holding company, affiliate, intermediary or subsidiary thereof, while the individual is an executive-level public employee, public official or party officer and for one year following termination of the individual's status as an executive-level public employee, public official or party officer.

(a.1)  Employment.--Except as may be provided by rule or order of the Pennsylvania Supreme Court and except as provided in section 1202.1 (relating to code of conduct) or 1512.1 (relating to additional restrictions), no executive-level public employee, public official or party officer, or an immediate family member thereof, shall be employed by an applicant or a slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or by any holding company, affiliate, intermediary or subsidiary thereof, while the individual is an executive-level public employee, public official or party officer and for one year following termination of the individual's status as an executive-level public employee, public official or party officer.

(a.2)  Complimentary services.--

(1)  No executive-level public employee, public official or party officer, or an immediate family member thereof, shall solicit or accept any complimentary service from an applicant or a slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or from any affiliate, intermediary, subsidiary or holding company thereof, which the executive-level public employee, public official or party officer, or an immediate family member thereof, knows or has reason to know is other than a service or discount which is offered to members of the general public in like circumstances.

(2)  No applicant, slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or any affiliate, intermediary, subsidiary or holding company thereof, shall offer or deliver to an executive-level public employee, public official or party officer, or an immediate family member thereof, any complimentary service from the applicant or slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or an affiliate, intermediary, subsidiary or holding company thereof, that the applicant or slot machine licensee, manufacturer licensee, supplier licensee or licensed racing entity, or any affiliate, intermediary, subsidiary or holding company thereof, knows or has reason to know is other than a service or discount that is offered to members of the general public in like circumstances.

(a.3)  Grading.--An individual who violates this section commits a misdemeanor and shall, upon conviction, be sentenced to pay a fine of not more than $1,000 or to imprisonment for not more than one year, or both.

(a.4)  Divestiture.--An executive-level public employee, public official or party officer, or an immediate family member thereof, who holds a financial interest prohibited by this section shall divest the financial interest within three months of the effective date of the restrictions set forth in subsection (a), as applicable. Thereafter, any executive-level public employee, public official, party officer or immediate family member shall have 30 days from the date the individual knew or had reason to know of the violation or 30 days from the publication in the Pennsylvania Bulletin under § 1202(b)(27) (relating to general and specific powers) of the application or licensure of the executive-level public employee, public official, party officer or immediate family member, whichever occurs earlier, to divest the financial interest. The Ethics Commission may, for good cause, extend the time period under this subsection.

(a.5)  State Ethics Commission.--The State Ethics Commission shall do all of the following:

(1)  Issue a written determination of whether a person is subject to subsections (a), (a.1) or (a.2) upon the written request of the person or any other person that may have liability for an action taken with respect to such person. A person that relies in good faith on a determination made under this paragraph shall not be subject to any penalty for an action taken, provided that all material facts set forth in the request for the determination are correct.

(2)  Publish a list of all State, county, municipal and other government positions that meet the definitions of "public official" as defined under subsection (b) or "executive-level public employee". The Office of Administration shall assist the State Ethics Commission in the development of the list, which shall be published by the State Ethics Commission in the Pennsylvania Bulletin biennially and posted by the board on the board's Internet website. Upon request, each public official shall have a duty to provide the State Ethics Commission with adequate information to accurately develop and maintain the list. The State Ethics Commission may impose a civil penalty under 65 Pa.C.S. § 1109(f) (relating to penalties) upon any individual, including any public official or executive-level public employee, who fails to cooperate with the State Ethics Commission under this subsection. A person that relies in good faith on the list published by the State Ethics Commission shall not be subject to any penalty for a violation of this section.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Executive-level public employee."  (Deleted by amendment).

"Financial interest."  Owning or holding, or being deemed to hold, debt or equity securities or other ownership interest or profits interest. A financial interest shall not include any debt or equity security, or other ownership interest or profits interest, which is held or deemed to be held in any of the following:

(1)  A blind trust over which the executive-level public employee, public official, party officer or immediate family member thereof may not exercise any managerial control or receive income during the tenure of office and the period under subsection (a). The provisions of this paragraph shall apply only to blind trusts established prior to the effective date of this paragraph.

(2)  Securities that are held in a pension plan, profit-sharing plan, individual retirement account, tax-sheltered annuity, a plan established pursuant to section 457 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.) or any successor provision deferred compensation plan whether qualified or not qualified under the Internal Revenue Code of 1986 or any successor provision or other retirement plan that:

(i)  is not self-directed by the individual; and

(ii)  is advised by an independent investment adviser who has sole authority to make investment decisions with respect to contributions made by the individual to these plans.

(3)  A tuition account plan organized and operated pursuant to section 529 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 529) that is not self-directed by the individual.

(4)  A mutual fund where the interest owned by the mutual fund in a licensed entity does not constitute a controlling interest as defined in this part.

"Immediate family."  A spouse, minor child or unemancipated child.

"Party officer."  A member of a national committee; a chairman, vice chairman, secretary, treasurer or counsel of a State committee or member of the executive committee of a State committee; a county chairman, vice chairman, counsel, secretary or treasurer of a county committee in which a licensed facility is located; or a city chairman, vice chairman, counsel, secretary or treasurer of a city committee of a city in which a licensed facility is located.

"Public official."  The term shall include the following:

(1)  The Governor, Lieutenant Governor, a member of the Governor's cabinet, Treasurer, Auditor General and Attorney General of the Commonwealth.

(2)  A member of the Senate or House of Representatives of the Commonwealth.

(3)  An individual elected or appointed to any office of a county or municipality that directly receives a distribution of revenue under this part.

(4)  An individual elected or appointed to a department, agency, board, commission, authority or other governmental body not included in paragraph (1), (2) or (3) that directly receives a distribution of revenue under this part.

(5)  An individual elected or appointed to a department, agency, board, commission, authority, county, municipality or other governmental body not included in paragraph (1), (2) or (3) with discretionary power which may influence or affect the outcome of an action or decision and who is involved in the development of regulation or policy relating to a licensed entity or who is involved in other matters under this part.

The term does not include a member of a school board or an individual who held an uncompensated office with a governmental body prior to January 1, 2006, and who no longer holds the office as of January 1, 2006. The term includes a member of an advisory board or commission which makes recommendations relating to a licensed facility.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a.1), (a.5) and (b).

Cross References.  Section 1512 is referred to in sections 1201, 1305, 1325 of this title.



Section 1512.1 - Additional restrictions

§ 1512.1.  Additional restrictions.

(a)  Restrictions.--No individual trooper or employee of the Pennsylvania State Police or employee of the Office of Attorney General or the department whose duties substantially involve licensing or enforcement, the development of laws or the development or adoption of regulations or policy related to gaming under this part or who has other discretionary authority which may affect or influence the outcome of an action, proceeding or decision under this part shall do any of the following:

(1)  Accept employment with or be retained by an applicant or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, for a period of two years after the termination of employment.

(2)  Appear before the board in any hearing or proceeding or participate in any other activity on behalf of any applicant, licensee, permittee or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant, licensee or licensed entity, for a period of two years after termination of employment. Nothing in this paragraph shall prevent a current or former trooper or employee of the Pennsylvania State Police, the Office of Attorney General or the department from appearing before the board in any proceeding or hearing as a witness or testifying as to any fact or information.

(3)  As a condition of employment, a potential employee who would be subject to this subsection shall sign an affidavit that the individual will not accept employment with or be retained by any applicant or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, for a period of two years after the termination of employment.

(b)  Employment or retention.--An applicant or licensed entity or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity shall not employ or retain an individual subject to subsection (a) until the expiration of the period required in subsection (a)(1). An applicant or licensed entity, or an affiliate, intermediary, subsidiary or holding company of an applicant or licensed entity, that knowingly employs or retains an individual in violation of this subsection shall terminate the employment of the individual and be subject to a penalty under section 1518(c) (relating to prohibited acts; penalties).

(c)  Violation.--If an individual subject to subsection (a) refuses or otherwise fails to sign an affidavit, the individual's potential employer shall rescind the offer of employment.

(d)  Code of conduct.--The Pennsylvania State Police, Office of Attorney General and department each shall adopt a comprehensive code of conduct which shall supplement all other requirements under this part and 65 Pa.C.S. Pt. II (relating to accountability), as applicable, and shall provide guidelines applicable to troopers, employees, independent contractors of the agency whose duties substantially involve licensing or enforcement, the development of laws or the development or adoption of regulations or policy related to gaming under this part or who have other discretionary authority which may affect the outcome of an action, proceeding or decision under this part, and the immediate families of these individuals to enable them to avoid any perceived or actual conflict of interest and to promote public confidence in the integrity and impartiality of gaming enforcement and regulation. At a minimum, the code of conduct adopted under this section shall apply the types of restrictions applicable to members under section 1202.1(c) (relating to code of conduct), except that the restrictions under section 1202.1(c)(5) shall not apply to an elected Attorney General.

(e)  State Ethics Commission.--The State Ethics Commission shall do all of the following:

(1)  Issue a written determination of whether an individual is subject to subsection (a) upon the written request of the individual or the individual's employer or potential employer. A person that relies in good faith on a determination made under this paragraph shall not be subject to any penalty for an action taken, provided that all material facts set forth in the request for the determination are correct.

(2)  Publish a list of all positions within the Pennsylvania State Police, the Office of Attorney General and the department whose duties would subject the individuals in those positions to the provisions of subsection (a). Each agency subject to this subsection shall assist the State Ethics Commission in the development of the list, which shall be published by the State Ethics Commission in the Pennsylvania Bulletin biennially, shall be posted by the board on the board's Internet website and shall be posted by each agency on the agency's Internet website. Upon request by the State Ethics Commission, members and employees of each agency subject to this subsection shall have a duty to provide the State Ethics Commission with adequate information to accurately develop and maintain the list. The State Ethics Commission may impose a civil penalty under 65 Pa.C.S. § 1109(f) (relating to penalties) upon any individual who fails to cooperate with the State Ethics Commission under this subsection. A person who relies in good faith on the list published by the State Ethics Commission shall not be subject to any penalty for a violation of subsection (a).

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1512.1.

Cross References.  Section 1512.1 is referred to in section 1512 of this title.



Section 1513 - Political influence

§ 1513.  Political influence.

(a)  Contribution restriction.--The following persons shall be prohibited from contributing any money or in-kind contribution to a candidate for nomination or election to any public office in this Commonwealth, or to any political party committee or other political committee in this Commonwealth or to any group, committee or association organized in support of a candidate, political party committee or other political committee in this Commonwealth:

(1)  An applicant for a slot machine license, manufacturer license, supplier license, principal license, key employee license or horse or harness racing license.

(2)  A slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(3)  A licensed principal or licensed key employee of a slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(4)  An affiliate, intermediary, subsidiary or holding company of a slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(5)  A licensed principal or licensed key employee of an affiliate, intermediary, subsidiary or holding company of a slot machine licensee, licensed manufacturer, licensed supplier or licensed racing entity.

(6)  A person who holds a similar gaming license in another jurisdiction and the affiliates, intermediaries, subsidiaries, holding companies, principals or key employees thereof.

(a.1)  Contributions to certain associations and organizations barred.--The individuals prohibited from making political contributions under subsection (a) shall not make a political contribution of money or an in-kind contribution to any association or organization, including a nonprofit organization, that has been solicited by, or knowing that the contribution or a portion thereof will be contributed to, the elected official, executive-level public employee or candidate for nomination or election to a public office in this Commonwealth.

(a.2)  Internet website.--

(1)  The board shall establish an Internet website that includes a list of all applicants for and holders of a slot machine license, manufacturer license, supplier license or racing entity license, and the affiliates, intermediaries, subsidiaries, holding companies, principals and key employees thereof, all persons holding a similar gaming license in another jurisdiction, and the affiliates, intermediaries, subsidiaries, holding companies, principals and key employees thereof, and any other entity in which the applicant or licensee has any debt or equity security or other ownership or profits interest. An applicant or licensee shall notify the board within seven days of the discovery of any change in or addition to the information. The list shall be published semiannually in the Pennsylvania Bulletin.

(2)  An individual who acts in good faith and in reliance on the information on the Internet website shall not be subject to any penalties or liability imposed for a violation of this section.

(3)  The board shall request the information required under paragraph (1) from persons licensed in another jurisdiction who do not hold a license in this Commonwealth and from regulatory agencies in the other jurisdiction. If a licensee in another jurisdiction refuses to provide the information required under paragraph (1), the person and its officers, directors or persons with a controlling interest shall be ineligible to receive any license under this part.

(b)  Annual certification.--The chief executive officer, or other appropriate individual, of each applicant for a slot machine license, manufacturer license or supplier license, licensed racing entity, licensed supplier, licensed manufacturer or licensed gaming entity shall annually certify under oath to the board and the Department of State that such applicant or licensed racing entity, licensed supplier, licensed manufacturer or licensed gaming entity has developed and implemented internal safeguards and policies intended to prevent a violation of this provision and that such applicant or licensed racing entity or licensed gaming entity has conducted a good faith investigation that has not revealed any violation of this provision during the past year.

(c)  Penalties.--

(1)  The first violation of this section by a licensed gaming entity or any person that holds a controlling interest in such gaming entity, or a subsidiary company thereof, or any officer, director or management-level employee of such licensee shall be punishable by a fine equal to an amount not less than the average single day's gross terminal revenue and gross table game revenue of the licensed gaming entity; a second violation of this section, within five years of the first violation, shall be punishable by at least a one-day suspension of the license held by the licensed gaming entity and a fine equal to an amount not less than two times the average single day's gross terminal revenue and gross table game revenue of the licensed gaming entity; a third violation of this section within five years of the second violation shall be punishable by the immediate revocation of the license held by the licensed gaming entity. Following revocation, the board shall consider appointing a trustee in accordance with section 1332 (relating to appointment of trustee).

(2)  The first violation of this section by a manufacturer or supplier licensed pursuant to this part or by any person that holds a controlling interest in such manufacturer or supplier, or a subsidiary company thereof,  or any officer, director or management-level employee of such a licensee shall be punishable by a fine equal to an amount not less than a single day's average of the gross profit from sales made by the manufacturer or supplier in Pennsylvania during the preceding 12-month period or portion thereof in the event the manufacturer or supplier has not operated in Pennsylvania for 12 months; a subsequent violation of this section within five years of a prior violation shall be punishable by a one-month suspension of the license held by the manufacturer or supplier and a fine  equal to an amount not less than two times a single day's average of the gross profit from sales made by the manufacturer or supplier in Pennsylvania during the preceding 12-month period or portion thereof in the event the manufacturer or supplier has not operated in Pennsylvania for 12 months.

(3)  In no event shall the fine imposed under this section be an amount less than $100,000 for each violation. In addition to any fine or sanction that may be imposed by the board under this subsection, any individual who makes a contribution in violation of this section commits a misdemeanor of the third degree.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Contribution."  Any payment, gift, subscription, assessment, contract, payment for services, dues, loan, forbearance, advance or deposit of money or any valuable thing made to a candidate or political committee for the purpose of influencing any election in this Commonwealth or for paying debts incurred by or for a candidate or committee before or after any election. The term shall include the purchase of tickets for events including dinners, luncheons, rallies and other fundraising events; the granting of discounts or rebates not available to the general public; or the granting of discounts or rebates by television and radio stations and newspapers not extended on an equal basis to all candidates for the same office; and any payments provided for the benefit of any candidate, including payments for the services of a person serving as an agent of a candidate or committee by a person other than the candidate or committee or person whose expenditures the candidate or committee must report. The term also includes any receipt or use of anything of value received by a political committee from another political committee and also includes any return on investments by a political committee.

"Political committee."  Any committee, club, association or other group of persons which receives contributions or makes expenditures.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (c).

2006 Amendment.  Act 135 amended subsec. (a) and added subsecs. (a.1), (a.2) and (d).

Cross References.  Section 1513 is referred to in sections 1202.1, 1325 of this title.



Section 1514 - Regulation requiring exclusion or ejection of certain persons

§ 1514.  Regulation requiring exclusion or ejection of certain persons.

(a)  General rule.--The board shall by regulation provide for the establishment of a list of persons who are to be excluded or ejected from any licensed facility. The provisions shall define the standards for exclusion and shall include standards relating to persons who are career or professional offenders as defined by regulations of the board or whose presence in a licensed facility would, in the opinion of the board, be inimical to the interest of the Commonwealth or of licensed gaming therein, or both.

(b)  Categories to be defined.--The board shall promulgate definitions establishing those categories of persons who shall be excluded or ejected pursuant to this section, including cheats and persons whose privileges for licensure, certification, permit or registration have been revoked.

(c)  Discrimination prohibited.--Race, color, creed, national origin or ancestry or sex shall not be a reason for placing the name of any person upon a list under this section.

(d)  Sanctions.--The board may impose sanctions upon a licensed gaming entity in accordance with this part if the licensed gaming entity knowingly fails to exclude or eject from the premises of any licensed facility any person placed by the board on the list of persons to be excluded or ejected.

(e)  List not all-inclusive.--Any list compiled by the board of persons to be excluded or ejected shall not be deemed an all-inclusive list, and a licensed gaming entity shall have a duty to keep from the licensed facility persons known to it to be within the classifications declared in this section and the regulations promulgated under this section whose presence in a licensed facility would be inimical to the interest of the Commonwealth or of licensed gaming therein, or both, as defined in standards established by the board.

(f)  Notice.--Whenever the bureau seeks to place the name of any person on a list pursuant to this section, the bureau shall serve notice of this fact to such person by personal service or certified mail at the last known address of the person. The notice shall inform the person of the right to request a hearing under subsection (g).

(g)  Hearing.--Within 30 days after receipt of notice in accordance with subsection (f), the person named for exclusion or ejection may demand a hearing before the board, at which hearing the bureau shall have the affirmative obligation to demonstrate that the person named for exclusion or ejection satisfies the criteria for exclusion or ejection established by this section and the board's regulations. Failure of the person to demand a hearing within 30 days after service shall be deemed an admission of all matters and facts alleged in the bureau's notice and shall preclude the person from having an administrative hearing, but shall in no way affect the right to judicial review as provided in this section.

(h)  Review.--If, upon completion of a hearing on the notice of exclusion or ejection, the board determines that placement of the name of the person on the exclusion or ejection list is appropriate, the board shall make and enter an order to that effect, which order shall be served on all licensed gaming entities. The order shall be subject to review by the Commonwealth Court in accordance with the rules of court.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended the section heading and subsecs. (b), (f), (g) and (h).

Cross References.  Section 1514 is referred to in section 13A27 of this title.



Section 1515 - Repeat offenders excludable from licensed gaming facility

§ 1515.  Repeat offenders excludable from licensed gaming facility.

A licensed gaming entity may exclude or eject from its licensed facility any person who is known to it to have been convicted of a misdemeanor or felony committed in or on the premises of any licensed facility. Nothing in this section or in any other law of this Commonwealth shall limit the right of a licensed gaming entity to exercise its common law right to exclude or eject permanently from its licensed facility any person who disrupts the operations of its premises, threatens the security of its premises or its occupants or is disorderly or intoxicated.



Section 1516 - List of persons self excluded from gaming activities

§ 1516.  List of persons self excluded from gaming activities.

(a)  General rule.--The board shall provide by regulation for the establishment of a list of persons self excluded from gaming activities at all licensed facilities. Any person may request placement on the list of self-excluded persons by acknowledging in a manner to be established by the board that the person is a problem gambler and by agreeing that, during any period of voluntary exclusion, the person may not collect any winnings or recover any losses resulting from any gaming activity at licensed facilities.

(b)  Regulations.--The regulations of the board shall establish procedures for placements on and removals from the list of self-excluded persons. The regulations shall establish procedures for the transmittal to licensed gaming entities of identifying information concerning self-excluded persons and shall require licensed gaming entities to establish procedures designed at a minimum to remove self-excluded persons from targeted mailings or other forms of advertising or promotions and deny self-excluded persons access to complimentaries, check cashing privileges, club programs and other similar benefits.

(c)  Liability.--A licensed gaming entity or employee thereof shall not be liable to any self-excluded person or to any other party in any judicial proceeding for any harm, monetary or otherwise, which may arise as a result of:

(1)  the failure of a licensed gaming entity to withhold gaming privileges from or restore gaming privileges to a self-excluded person; or

(2)  otherwise permitting or not permitting a self-excluded person to engage in gaming activity in the facility while on the list of self-excluded persons.

(d)  Disclosure.--Notwithstanding any other law to the contrary, the board's list of self-excluded persons shall not be open to public inspection. Nothing in this section, however, shall be construed to prohibit a licensed gaming entity from disclosing the identity of persons self excluded pursuant to this section to affiliated gaming entities in this Commonwealth or other jurisdictions for the limited purpose of assisting in the proper administration of responsible gaming programs operated by affiliated licensed gaming entities.

Cross References.  Section 1516 is referred to in section 13A27 of this title.



Section 1516.1 - Prosecutorial and adjudicatory functions

§ 1516.1.  Prosecutorial and adjudicatory functions.

The board shall promulgate regulations and adopt procedures necessary to ensure that the bureau is a distinct entity and to prevent commingling of the investigatory and prosecutorial functions of the bureau under section 1517 (relating to investigations and enforcement) and the adjudicatory functions of the board. Regulations and procedures promulgated or adopted under this section shall do all of the following:

(1)  Provide that neither the executive director nor the chief counsel of the board shall direct or limit the scope of a background investigation conducted by the bureau.

(2)  Incorporate section 1202.1(c.1) (relating to code of conduct) and any other applicable provisions of section 1202.1.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1516.1.



Section 1517 - Investigations and enforcement

§ 1517.  Investigations and enforcement.

(a)  Establishment.--There is hereby established within the board a Bureau of Investigations and Enforcement which shall be independent of the board in matters relating to the enforcement of this part. The bureau shall have the powers and duties set forth in subsection (a.1).

(a.1)  Powers and duties of bureau.--The Bureau of Investigations and Enforcement shall have the following powers and duties:

(1)  Enforce the provisions of this part.

(2)  Investigate and review all applicants and applications for a license, permit or registration. The bureau shall be prohibited from disclosing any portion of a background investigation report to any member prior to the submission of the bureau's final background investigation report relating to the applicant's suitability for licensure to the board. The Office of Enforcement Counsel, on behalf of the bureau, shall prepare the final background investigation report for inclusion in a final report relating to the applicant's suitability for licensure.

(3)  Investigate licensees, permittees, registrants and other persons regulated by the board for noncriminal violations of this part, including potential violations referred to the bureau by the board or other person.

(4)  Monitor gaming operations to ensure all of the following:

(i)  Compliance with this part, the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, and the other laws of this Commonwealth.

(ii)  The implementation of adequate security measures by a licensed entity.

(5)  Inspect and examine licensed entities as provided in subsection (e). Inspections may include the review and reproduction of any document or record.

(6)  Conduct reviews of a licensed entity as necessary to ensure compliance with this part. A review may include the review of accounting, administrative and financial records, management control systems, procedures and other records utilized by a licensed entity.

(7)  Refer possible criminal violations to the Pennsylvania State Police. The bureau shall not have the power of arrest.

(8)  Cooperate in the investigation and prosecution of criminal violations related to this part.

(9)  Be a criminal justice agency under 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(a.2)  Office of Enforcement Counsel.--

(1)  There is established within the bureau an Office of Enforcement Counsel which shall act as the prosecutor in all noncriminal enforcement actions initiated by the bureau under this part and shall have the following powers and duties:

(i)  Advise the bureau on all matters, including the granting of licenses, permits or registrations, the conduct of background investigations, audits and inspections and the investigation of potential violations of this part.

(ii)  File recommendations and objections relating to the issuance of licenses, permits and registrations on behalf of the bureau.

(iii)  Initiate, in its sole discretion, proceedings for noncriminal violations of this part by filing a complaint or other pleading with the board.

(iv)  Petition the board for the appointment of a trustee under section 1332 (relating to appointment of trustee).

(2)  The director of the Office of Enforcement Counsel shall report to the executive director of the board on administrative matters. The director shall be selected by the board and shall be an attorney admitted to practice before the Pennsylvania Supreme Court.

(b)  Powers and duties of department.--

(1)  The department shall at all times have the power of access to examine and audit equipment and records relating to all aspects of the operation of slot machines or table games under this part.

(2)  Notwithstanding the provisions of section 353(f) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, the department shall supply the board, the bureau, the Pennsylvania State Police and the Office of Attorney General with information concerning the status of delinquent taxes owned by the applicant, licensee or permittee.

(c)  Powers and duties of the Pennsylvania State Police.--The Pennsylvania State Police shall have the following powers and duties:

(1)  Promptly conduct background investigations on persons as directed by the board in accordance with the provisions of section 1202 (relating to general and specific powers). The Pennsylvania State Police may contract with other law enforcement annuitants to assist in the conduct of investigations under this paragraph.

(1.1)  Promptly conduct a background investigation on an individual selected by the board to fill the position of executive director of the board, director of the bureau, chief counsel of the board or the director of the Office of Enforcement Counsel and submit the results to the board.

(2)  (Deleted by amendment).

(3)  Initiate proceedings for criminal violations of this part.

(4)  Provide the board with all information necessary for all actions under this part for all proceedings involving criminal enforcement of this part.

(5)  Inspect, when appropriate, a licensee's or permittee's person and personal effects present in a licensed facility under this part while that licensee or permittee is present at a licensed facility.

(6)  Enforce the criminal provisions of this part and all other criminal laws of the Commonwealth.

(7)  Fingerprint applicants for licenses and permits.

(8)  Exchange fingerprint data with and receive national criminal history record information from the FBI for use in investigating applications for any license or permit under this part.

(9)  Receive and take appropriate action on any referral from the board relating to criminal conduct.

(10)  Require the production of any information, material and other data from any licensee, permittee or other applicant seeking approval from the board.

(11)  Conduct administrative inspections on the premises of licensed racetrack or nonprimary location or licensed facility at such times, under such circumstances and to such extent as the bureau determines to ensure compliance with this part and the regulations of the board and, in the course of inspections, review and make copies of all documents and records required by the inspection through onsite observation and other reasonable means to assure compliance with this part and regulations promulgated under this part.

(12)  Conduct audits or verification of information of slot machine or table game operations at such times, under such circumstances and to such extent as the bureau determines. This paragraph includes reviews of accounting, administrative and financial records and management control systems, procedures and records utilized by a slot machine licensee.

(13)  A member of the Pennsylvania State Police assigned to duties of enforcement under this part shall not be counted toward the complement as defined in the act of December 13, 2001 (P.L.903, No.100), entitled "An act repealing in part a limitation on the complement of the Pennsylvania State Police."

(14)  By March 1 of each year, the Commissioner of the Pennsylvania State Police shall submit a report to the Appropriations Committee of the Senate, the Community, Economic and Recreational Development Committee of the Senate, the Appropriations Committee of the House of Representatives and the Gaming Oversight Committee of the House of Representatives. The report shall summarize all law enforcement activities at each licensed facility during the previous calendar year and shall include all of the following:

(i)  The number of arrests made and citations issued at each licensed facility and the name of the law enforcement agency making the arrest or issuing the citation.

(ii)  A list of specific offenses charged for each arrest made or citation issued.

(iii)  The number of criminal prosecutions resulting from arrests made or citations issued.

(iv)  The number of convictions resulting from prosecutions reported under subparagraph (iii).

(v)  The number of Pennsylvania State Police troopers assigned to each licensed facility and to the gaming unit at the Pennsylvania State Police headquarters.

(vi)  The number and the subject matter of complaints made against Pennsylvania State Police troopers in licensed facilities and the type of disciplinary actions taken by the Pennsylvania State Police, if any, against the Pennsylvania State Police troopers.

(vii)  The closest local police station, Pennsylvania State Police station and regional Pennsylvania State Police headquarters to each licensed facility.

(c.1)  Powers and duties of Attorney General.--Within the Office of Attorney General, the Attorney General shall establish a gaming unit. The unit shall investigate and institute criminal proceedings as authorized by subsection (d).

(d)  Criminal action.--

(1)  The district attorneys of the several counties shall have authority to investigate and to institute criminal proceedings for a violation of this part.

(2)  In addition to the authority conferred upon the Attorney General under the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and, following consultation with the appropriate district attorney, to institute criminal proceedings for a violation of this part. A person charged with a violation of this part by the Attorney General shall not have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(d.1)  Regulatory action.--Nothing contained in subsection (d) shall be construed to limit the existing regulatory or investigative authority of an agency or the Commonwealth whose functions relate to persons or matters within the scope of this part.

(e)  Inspection, seizure and warrants.--

(1)  The bureau, the department and the Pennsylvania State Police shall have the authority without notice and without warrant to do all of the following in the performance of their duties:

(i)  Inspect and examine all premises where slot machine or table game operations are conducted, slot machines, table game devices and associated equipment are manufactured, sold, distributed or serviced or where records of these activities are prepared or maintained.

(ii)  Inspect all equipment and supplies in, about, upon or around premises referred to in subparagraph (i).

(iii)  Seize, summarily remove and impound equipment and supplies from premises referred to in subparagraph (i) for the purposes of examination and inspection.

(iv)  Inspect, examine and audit all books, records and documents pertaining to a slot machine licensee's operation.

(v)  Seize, impound or assume physical control of any book, record, ledger, game, device, cash box and its contents, count room or its equipment or slot machine or table game operations.

(2)  The provisions of paragraph (1) shall not be deemed to limit warrantless inspections except in accordance with constitutional requirements.

(3)  To further effectuate the purposes of this part, the bureau and the Pennsylvania State Police may obtain administrative warrants for the inspection and seizure of property possessed, controlled, bailed or otherwise held by an applicant, licensee, permittee, intermediary, subsidiary, affiliate or holding company.

(f)  Information sharing and enforcement referral.--With respect to the administration, supervision and enforcement of this part, the bureau, the department, the Pennsylvania State Police or the Office of Attorney General may obtain or provide pertinent information regarding applicants, licensees or permittees from or to law enforcement entities or gaming authorities of the Commonwealth and other domestic, foreign or federally approved jurisdictions, including the Federal Bureau of Investigation, and may transmit such information to each other electronically.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a.1)(2) and (6), (b)(1), (c)(12) and (e)(1) and added subsec. (a.2)(1)(iv) and (c)(1.1) and (14).

2006 Amendment.  Act 135 amended the section heading and subsecs. (a), (c) and (d) and added subsecs. (a.1), (a.2), (c.1) and (d.1).

Cross References.  Section 1517 is referred to in sections 1202, 1206, 1516.1 of this title.



Section 1517.1 - (Reserved)

§ 1517.1.  (Reserved).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment.  Act 135 added section 1517.1.



Section 1517.2 - Conduct of board employees

§ 1517.2.  Conduct of board employees.

(a)  (Reserved).

(b)  (Reserved).

(c)  Disqualification.--If it becomes necessary for the chief counsel or a member to become involved on behalf of the board in any enforcement proceeding, the chief counsel or the member shall be prohibited from participating in the adjudication of that matter and shall designate appropriate individuals to exercise adjudicatory functions.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1518 - Prohibited acts; penalties

§ 1518.  Prohibited acts; penalties.

(a)  Criminal offenses.--

(1)  The provisions of 18 Pa.C.S. § 4902 (relating to perjury), 4903 (relating to false swearing) or 4904 (relating to unsworn falsification to authorities) shall apply to any person providing information or making any statement, whether written or oral, to the board, the bureau, the department, the Pennsylvania State Police or the Office of Attorney General, as required by this part.

(2)  It shall be unlawful for a person to willfully:

(i)  fail to report, pay or truthfully account for and pay over any license fee, authorization fee, tax or assessment imposed under this part; or

(ii)  attempt in any manner to evade or defeat any license fee, authorization fee, tax or assessment imposed under this part.

(3)  It shall be unlawful for any licensed entity, gaming employee, key employee or any other person to permit a slot machine, table game or table game device to be operated, transported, repaired or opened on the premises of a licensed facility by a person other than a person licensed or permitted by the board pursuant to this part.

(4)  It shall be unlawful for any licensed entity or other person to manufacture, supply or place slot machines, table games, table game devices or associated equipment into play or display slot machines, table games, table game devices or associated equipment on the premises of a licensed facility without the authority of the board.

(5)  Except as provided for in section 1326 (relating to license renewals), it shall be unlawful for a licensed entity or other person to manufacture, supply, operate, carry on or expose for play any slot machine, table game, table game device or associated equipment after the person's license has expired and prior to the actual renewal of the license.

(6)  (i)  Except as set forth in subparagraph (ii), it shall be unlawful for an individual while on the premises of a licensed facility to knowingly use currency other than lawful coin or legal tender of the United States or a coin not of the same denomination as the coin intended to be used in the slot machine with the intent to cheat or defraud a licensed gaming entity or the Commonwealth or damage the slot machine.

(ii)  In the playing of a slot machine, it shall be lawful for an individual to use gaming billets, tokens or similar objects issued by the licensed gaming entity which are approved by the board.

(7)  (i)  Except as set forth in subparagraph (ii), it shall be unlawful for an individual to use or possess a cheating or thieving device, counterfeit or altered billet, ticket, token or similar objects accepted by a slot machine or counterfeit or altered slot machine-issued tickets or vouchers at a licensed facility.

(ii)  An authorized employee of a licensee or an employee of the board may possess and use a cheating or thieving device, counterfeit or altered billet, ticket, token or similar objects accepted by a slot machine or counterfeit or altered slot machine-issued tickets or vouchers in performance of the duties of employment.

(7.1)  It shall be unlawful for an individual to do any of the following:

(i)  Use or possess counterfeit, marked, loaded or tampered with table game devices or associated equipment, chips or other cheating devices in the conduct of gaming under this part, except that an authorized employee of a licensee or an authorized employee of the board may possess and use counterfeit chips or table game devices or associated equipment that have been marked, loaded or tampered with, or other cheating devices in performance of the duties of employment for training, investigative or testing purposes only.

(ii)  Knowingly, by a trick or sleight of hand performance or by fraud or fraudulent scheme, table game device or other device, for himself or for another, win or attempt to win any cash, property or prize at a licensed facility or to reduce or attempt to reduce a losing wager.

(8)  (i)  Except as set forth in subparagraph (ii), it shall be unlawful for an individual to knowingly possess or use while on the premises of a licensed facility a key or device designed for the purpose of and suitable for opening or entering any slot machine, drop box or coin box which is located on the premises of the licensed facility.

(ii)  An authorized employee of a licensee or a member of the board may possess and use a device referred to in subparagraph (i) in the performance of the duties of employment.

(9)  It shall be unlawful for a person or licensed entity to possess any device, equipment or material which the person or licensed entity knows has been manufactured, distributed, sold, tampered with or serviced in violation of the provisions of this part with the intent to use the device, equipment or material as though it had been manufactured, distributed, sold, tampered with or serviced pursuant to this part.

(9.1)  It shall be unlawful for a person to sell, offer for sale, represent or pass off as lawful any device, equipment or material which the person or licensed entity knows has been manufactured, distributed, sold, tampered with or serviced in violation of this part.

(10)  It shall be unlawful for an individual to work or be employed in a position the duties of which would require licensing or permitting under the provisions of this part without first obtaining the requisite license or permit issued under the provisions of this part.

(11)  It shall be unlawful for a licensed gaming entity that is a licensed racing entity and that has lost the license issued to it by either the State Horse Racing Commission or the State Harness Racing Commission under the Race Horse Industry Reform Act or that has had that license suspended to operate slot machines or table games at the racetrack for which its slot machine license was issued unless the license issued to it by either the State Horse Racing Commission or the State Harness Racing Commission will be subsequently reissued or reinstated within 30 days after the loss or suspension.

(12)  It shall be unlawful for a licensed entity to employ or continue to employ an individual in a position the duties of which require a license or permit under the provisions of this part if the individual:

(i)  Is not licensed or permitted under the provisions of this part.

(ii)  Is prohibited from accepting employment from a licensee.

(13)  It shall be unlawful for an individual under 21 years of age to enter and remain in any area of a licensed facility where slot machines are operated or the play of table games is conducted, except that an individual 18 years of age or older employed by a slot machine licensee, a gaming service provider, the board or any other regulatory or emergency response agency may enter and remain in any such area while engaged in the performance of the individual's employment duties.

(13.1)  It shall be unlawful for an individual under 21 years of age to wager, play or attempt to play a slot machine or table game at a licensed facility.

(14)  (Reserved).

(15)  It shall be unlawful for a licensed gaming entity to require a wager to be greater than the stated minimum wager or less than the stated maximum wager. However, a wager made by a player and not rejected by a licensed gaming entity prior to commencement of play shall be treated as a valid wager. A wager accepted by a dealer shall be paid or lost in its entirety in accordance with the rules of the game, notwithstanding that the wager exceeded the current table maximum wager or was lower than the current table minimum wager.

(16)  An individual that engages in conduct prohibited by 18 Pa.C.S. § 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) in a licensed facility commits a nongambling offense.

(17)  It shall be unlawful for an individual to claim, collect or take, or attempt to claim, collect or take, money or anything of value in or from a slot machine, gaming table or other table game device, with the intent to defraud, or to claim, collect or take an amount greater than the amount won, or to manipulate with the intent to cheat, any component of any slot machine, table game or table game device in a manner contrary to the designed and normal operational purpose.

(b)  Criminal penalties and fines.--

(1)  (i)  A person that commits a first offense in violation of 18 Pa.C.S. § 4902, 4903 or 4904 in connection with providing information or making any statement, whether written or oral, to the board, the bureau, the department, the Pennsylvania State Police, the Office of Attorney General or a district attorney as required by this part commits an offense to be graded in accordance with the applicable section violated. A person that is convicted of a second or subsequent violation of 18 Pa.C.S. § 4902, 4903 or 4904 in connection with providing information or making any statement, whether written or oral, to the board, the bureau, the department, the Pennsylvania State Police, the Office of Attorney General or a district attorney as required by this part commits a felony of the second degree.

(ii)  A person that violates subsection (a)(2) through (12) or (17) commits a misdemeanor of the first degree. A person that is convicted of a second or subsequent violation of subsection (a)(2) through (12) or (17) commits a felony of the second degree.

(2)  (i)  For a first violation of subsection (a)(1) through (12) or (17), a person shall be sentenced to pay a fine of:

(A)  not less than $75,000 nor more than $150,000 if the person is an individual;

(B)  not less than $300,000 nor more than $600,000 if the person is a licensed gaming entity; or

(C)  not less than $150,000 nor more than $300,000 if the person is a licensed manufacturer or supplier.

(ii)  For a second or subsequent violation of subsection (a)(1) through (12) or (17), a person shall be sentenced to pay a fine of:

(A)  not less than $150,000 nor more than $300,000 if the person is an individual;

(B)  not less than $600,000 nor more than $1,200,000 if the person is a licensed gaming entity; or

(C)  not less than $300,000 nor more than $600,000 if the person is a licensed manufacturer or supplier.

(3)  An individual who commits an offense in violation of subsection (a)(13) or (13.1) commits a nongambling summary offense and upon conviction of a first offense shall be sentenced to pay a fine of not less than $200 nor more than $1,000. An individual that is convicted of a second or subsequent offense under subsection (a)(13) or (13.1) shall be sentenced to pay a fine of not less than $500 nor more than $1,500. In addition to the fine imposed, an individual convicted of an offense under subsection (a)(13) or (13.1) may be sentenced to perform a period of community service not to exceed 40 hours.

(4)  An individual that commits an offense in violation of subsection (a)(16) commits a nongambling offense to be graded in accordance with 18 Pa.C.S. § 6308 and shall be subject to the same penalties imposed pursuant to 18 Pa.C.S. § 6308 and 6310.4 (relating to restriction of operating privileges) except that the fine imposed for a violation of subsection (a)(16) shall be not less than $350 nor more than $1,000.

(c)  Board-imposed administrative sanctions.--

(1)  In addition to any other penalty authorized by law, the board may impose without limitation the following sanctions upon any licensee or permittee:

(i)  Revoke the license or permit of any person convicted of a criminal offense under this part or regulations promulgated under this part or committing any other offense or violation of this part or applicable law which would otherwise disqualify such person from holding the license or permit.

(ii)  Revoke the license or permit of any person determined to have violated a provision of this part or regulations promulgated under this part which would otherwise disqualify such person from holding the license or permit.

(iii)  Revoke the license or permit of any person for willfully and knowingly violating or attempting to violate an order of the board directed to such person.

(iv)  Suspend the license or permit of any person pending the outcome of a hearing in any case in which license or permit revocation could result.

(v)  Suspend the license of any licensed gaming entity for violation of or attempting to violate any provisions of this part or regulations promulgated under this part relating to its slot machine or table game operations.

(vi)  Assess administrative penalties as necessary to punish misconduct and to deter future violations.

(vii)  Order restitution of any moneys or property unlawfully obtained or retained by a licensee or permittee.

(viii)  Enter cease and desist orders which specify the conduct which is to be discontinued, altered or implemented by the licensee or permittee.

(ix)  Issue letters of reprimand or censure, which letters shall be made a permanent part of the file of each licensee or permittee so sanctioned.

(2)  If the board refuses to issue or renew a license or permit, suspends or revokes a license or permit, assesses civil penalties, orders restitution, enters a cease and desist order or issues a letter of reprimand or censure, it shall provide the applicant or licensee or permittee with written notification of its decision, including a statement of the reasons for its decision by certified mail within five business days of the decision of the board. The applicant, licensee or permittee shall have the right to appeal the decision in accordance with 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(3)  In addition to any other fines or penalties that the board may impose under this part or regulation, if a person violates subsection (a)(2), the board shall impose an administrative penalty of three times the amount of the license fee, authorization fee, tax or other assessment evaded and not paid, collected or paid over. This subsection is subject to 2 Pa.C.S. Chs. 5 Subch. A and 7 Subch. A.

(d)  Aiding and abetting.--A person who aids, abets, counsels, commands, induces, procures or causes another person to violate a provision of this part shall be subject to all sanctions and penalties, both civil and criminal, provided under this part.

(e)  Continuing offenses.--A violation of this part that is determined to be an offense of a continuing nature shall be deemed to be a separate offense on each event or day during which the violation occurs. Nothing in this section shall be construed to preclude the commission of multiple violations of the provisions of this part in any one day that establish offenses consisting of separate and distinct acts or violations of the provisions of this part or regulations promulgated under this part.

(f)  Property subject to seizure, confiscation, destruction or forfeiture.--Any equipment, device or apparatus, money, material, gaming proceeds or substituted proceeds or real or personal property used, obtained or received or any attempt to use, obtain or receive the device, apparatus, money, material, proceeds or real or personal property in violation of this part shall be subject to seizure, confiscation, destruction or forfeiture.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsecs. (a)(2), (3), (4), (5), (7), (8), (11) and (13), (b)(1) and (2) and (c)(1)(v) and (3) and added subsecs. (a)(7.1), (13.1), (14), (15), (16) and (17), (b)(3) and (4), (d), (e) and (f).

Cross References.  Section 1518 is referred to in sections 1201, 1512.1, 1518.1, 1607 of this title.



Section 1518.1 - Report of suspicious transactions

§ 1518.1.  Report of suspicious transactions.

(a)  Duty.--A slot machine licensee or a person acting on behalf of a slot machine licensee shall file a report of any suspicious transaction with the bureau. The filing with the bureau of a copy of a report made under 31 CFR 103.21 (relating to reports by casinos of suspicious transactions) shall satisfy this requirement.

(b)  Failure to report.--

(1)  A person required under this section to file a report of a suspicious transaction who knowingly fails to file a report of a suspicious transaction or who knowingly causes another person having that responsibility to fail to file a report commits a misdemeanor of the third degree.

(2)  A person required under this section to file a report of a suspicious transaction who fails to file a report or a person who causes another person required under this section to file a report of a suspicious transaction to fail to file a report shall be strictly liable for his actions and may be subject to sanction under section 1518(c) (relating to prohibited acts; penalties).

(c)  Bureau.--The bureau shall maintain a record of all reports made under this section for a period of five years. The bureau shall make the reports available to any Federal or State law enforcement agency upon written request and without necessity of subpoena.

(d)  Notice prohibited.--A person who is required to file a report of a suspicious transaction under this section shall not notify any individual suspected of committing the suspicious transaction that the transaction has been reported. Any person that violates this subsection commits a misdemeanor of the third degree and may be subject to sanction under section 1518(c).

(e)  Immunity.--A person who is required to file a report of a suspicious transaction under this section who in good faith makes the report shall not be liable in any civil action brought by any person for making the report, regardless of whether the transaction is later determined to be suspicious.

(f)  Sanctions.--

(1)  In considering appropriate administrative sanctions against any person for a violation of this section, the board shall consider all of the following:

(i)  The risk to the public and to the integrity of gaming operations created by the conduct of the person.

(ii)  The seriousness of the conduct of the person and whether the conduct was purposeful and with knowledge that it was in contravention of the provisions of this part or regulations promulgated under this part.

(iii)  Any justification or excuse for the conduct by the person.

(iv)  The prior history of the particular licensee or person involved with respect to gaming activity.

(v)  The corrective action taken by the slot machine licensee to prevent future misconduct of a like nature from occurring.

(vi)  In the case of a monetary penalty, the amount of the penalty in relation to the severity of the misconduct and the financial means of the licensee or person. The board may impose any schedule or terms of payment of such penalty as it may deem appropriate.

(2)  It shall be no defense to disciplinary action before the board that a person inadvertently, unintentionally or unknowingly violated a provision of this section. The factors under paragraph (1) shall only go to the degree of the penalty to be imposed by the board and not to a finding of a violation itself.

(g)  Regulations.--The board shall promulgate regulations to effectuate the purposes of this section.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1518.1.



Section 1518.2 - Additional authority

§ 1518.2.  Additional authority.

(a)  General rule.--The director of the Office of Enforcement Counsel within the bureau may petition a court of record having jurisdiction over information in the possession of an agency in this Commonwealth or, if there is no such court, then the Commonwealth Court for authorization to review or obtain information in the possession of an agency in this Commonwealth by averring specific facts demonstrating that the agency has in its possession information material to a pending investigation or inquiry being conducted by the bureau pursuant to this part and that disclosure or release is in the best interest of the Commonwealth. The petition shall request that the court enter a rule upon the agency to show cause why the agency should not be directed to disclose to the bureau, or identified agents thereof, information in its possession about any pending matter under the jurisdiction of the bureau pursuant to this part. If a respondent is a local agency, a copy of any rule issued pursuant to this section shall be provided to the district attorney of the county in which the local agency is located and the Office of Attorney General. Upon request of a local agency, the district attorney or the Attorney General may elect to enter an appearance to represent the local agency in the proceedings.

(b)  Procedure.--The filing of a petition pursuant to this section and related proceedings shall be in accordance with court rule, including issuance as of course. A party to the proceeding shall not disclose the filing of a petition or answer or the receipt, content or disposition of a rule or order issued pursuant to this section without leave of court. Any party to the proceedings may request that the record be sealed and proceedings be closed. The court shall grant the request if it is in the best interest of any person or the Commonwealth to do so.

(c)  Court determination.--Following review of the record, the court shall grant the relief sought by the director of the Office of Enforcement Counsel if the court determines that the agency has in its possession information material to the investigation or inquiry and that disclosure or release of the information is in the best interest of the Commonwealth, that the disclosure or release of the information is not otherwise prohibited by statute or regulation and that the disclosure or release of the information would not inhibit an agency in the performance of the agency's duties. If the court so determines, the court shall enter an order authorizing and directing the information be made available for review in camera.

(d)  Release of materials or information.--If, after an in camera review by the court, the director of the Office of Enforcement Counsel seeks to obtain copies of materials in the agency's possession, the court may, if not otherwise prohibited by statute or regulation, enter an order that the requested materials be provided. Any order authorizing the release of materials or other information shall contain direction regarding the safekeeping and use of the materials or other information sufficient to satisfy the court that the materials or information will be sufficiently safeguarded. In making this determination the court shall consider the input of the agency in possession of the information and any input from any agency with which the information originated concerning any pending investigation or ongoing matter and the safety of person and property.

(e)  Modification of order.--If subsequent investigation or inquiry by the bureau warrants modification of any order entered pursuant to this section, the director of the Office of Enforcement Counsel may petition to request the modification. Upon such request, the court may modify its orders at any time and in any manner it deems necessary and appropriate. The agency named in the original petition shall be given notice and an opportunity to be heard.

(f)  Use of information or materials.--Any person who, by any means authorized by this section, has obtained knowledge of information or materials solely pursuant to this section may use such information or materials in a manner consistent with any directions imposed by the court and appropriate to the proper performance of the person's official duties under this part.

(g)  Violation.--In addition to any remedies and penalties provided in this part, any violation of the provisions of this section may be punished as contempt of the court.

(h)  Definition.--As used in this section the term "agency" shall mean a "Commonwealth agency" or a "local agency" as those terms are defined in section 102 of the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1518.2.



Section 1518.3 - Applicability of Clean Indoor Air Act

§ 1518.3.  Applicability of Clean Indoor Air Act.

Notwithstanding section 11(b) of the act of June 13, 2008 (P.L.182, No.27), known as the Clean Indoor Air Act, the provisions of section 3(b)(11) of the Clean Indoor Air Act shall apply to all licensed facilities.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1518.3.



Section 1519 - Detention

§ 1519.  Detention.

A peace officer, licensee or licensee's security employee or an agent under contract with the licensee who has probable cause to believe that criminal violation of this part has occurred or is occurring on or about a licensed facility and who has probable cause to believe that a specific individual has committed or is committing the criminal violation may detain the suspect in a reasonable manner for a reasonable time on the premises of the licensed facility for all or any of the following purposes: to require the suspect to identify himself, to verify such identification or to inform a peace officer. Such detention shall not impose civil or criminal liability upon the peace officer, licensee, licensee's employee or agent so detaining.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1520 - Automated teller machines

§ 1520.  Automated teller machines.

The board shall promulgate rules and regulations governing the placement of automated teller machines (ATMs).



Section 1521 - Liquor licenses at licensed facilities

§ 1521.  Liquor licenses at licensed facilities.

(a)  Reapplication.--Nothing in this part shall require a person already licensed to sell liquor or malt or brewed beverages to reapply for the license except in the manner set forth in the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(b)  License authority.--Notwithstanding any other provision of law, a person holding a slot machine license which is also licensed to sell liquor or malt or brewed beverages pursuant to the Liquor Code shall be permitted to sell, furnish or give liquor or malt or brewed beverages on the unlicensed portion of the licensed gaming facility so long as the liquor or malt or brewed beverages remain on the facility.

(b.1)  Liquor Code sanctions.--Notwithstanding any other provision of law, a person holding a slot machine license that also holds a license issued by the Pennsylvania Liquor Control Board shall not be subject to the provisions of section 471(c) of the Liquor Code. In addition, if a fine is imposed under section 471(b) of the Liquor Code, it shall be for not less than $250 nor more than $25,000. The prior citation history of the slot machine licensee shall be considered in determining the amount of the fine.

(c)  Nonlicensees.--Notwithstanding any other provision of law, a slot machine licensee which is not licensed to sell liquor or malt or brewed beverages shall be entitled to apply to the Pennsylvania Liquor Control Board for a restaurant liquor or eating place retail dispenser license as permitted by section 472 of the Liquor Code. The following shall apply:

(1)  Licenses issued under this section shall not be subject to:

(i)  The proximity provisions of sections 402 and 404 of the Liquor Code.

(ii)  The quota restrictions of section 461 of the Liquor Code.

(iii)  The provisions of section 493(10) of the Liquor Code except as they relate to lewd, immoral or improper entertainment.

(iv)  The prohibition against minors frequenting as described in section 493(14) of the Liquor Code.

(v)  The cost and total display area limitations of section 493(20)(i) of the Liquor Code.

In addition, licenses issued under this section shall not be subject to the provisions defining "restaurant" or "eating place" in section 102 of the Liquor Code.

(2)  Absent good cause shown consistent with the purposes of this part, the Pennsylvania Liquor Control Board shall approve an application for the license filed by a licensed gaming entity within 60 days.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added subsec. (b.1).



Section 1522 - Interception of oral communications

§ 1522.  Interception of oral communications.

The interception and recording of oral communications made in a count room of a licensed facility by a licensee shall not be subject to the provisions of 18 Pa.C.S. Ch. 57 (relating to wiretapping and electronic surveillance). Notice that oral communications are being intercepted and recorded shall be posted conspicuously in the count room.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.; Jan. 7, 2010, P.L.1, No.1, eff. imd.)



Section 1523 - Electronic funds transfer terminals

§ 1523.  Electronic funds transfer terminals.

(a)  Prohibition.--A slot machine licensee may not install, own or operate or allow another person to install, own or operate on the premises of the licensed facility a slot machine or table game that is played with a device that allows a player to operate the slot machine or table game by transferring funds electronically from a debit card, credit card or by means of an electronic funds transfer terminal.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Electronic funds transfer terminal."  An information-processing device or an automatic teller machine used for executing deposit account transactions between financial institutions and their account holders by either the direct transmission of electronic impulses or the recording of electronic impulses for delayed processing. The fact that a device is used for other purposes shall not prevent it from being considered an electronic funds transfer terminal under this definition.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1523.






Chapter 16 - Junkets

Section 1601 - Gaming junkets authorized

CHAPTER 16

JUNKETS

Sec.

1601.  Gaming junkets authorized.

1602.  Gaming junket enterprise license.

1603.  Classification system.

1604.  Gaming junket representatives.

1605.  Junket agreements.

1606.  Conduct of junket.

1607.  Violation of terms.

1608.  Records.

1609.  Report.

1610.  Gaming junket arrangement.

1611.  Prohibitions.

Enactment.  Chapter 16 was added January 7, 2010, P.L.1, No.1, effective immediately.

Cross References.  Chapter 16 is referred to in section 13A61 of this title.

§ 1601.  Gaming junkets authorized.

The board may authorize the organization and conduct of gaming junkets subject to the provisions of this chapter. No gaming junket shall be organized or permitted to operate in this Commonwealth and no person shall act as a gaming junket representative or gaming junket enterprise except in accordance with this chapter. The board shall establish a reasonable application and authorization fee for any license, permit or other authorization issued under this chapter.

Cross References.  Section 1601 is referred to in sections 1602, 1604 of this title.



Section 1602 - Gaming junket enterprise license

§ 1602.  Gaming junket enterprise license.

(a)  Gaming junket enterprise license required.--All gaming junket enterprises shall obtain a license from the board prior to acting as a gaming junket enterprise in this Commonwealth.

(b)  Application.--A gaming junket enterprise license application shall be in a form prescribed by the board and shall include the following:

(1)  The name, address and photograph of the applicant and all owners, directors, managers and supervisory employees of a gaming junket enterprise.

(2)  The details of a gaming junket enterprise license or similar license applied for or granted or denied to the applicant by another jurisdiction.

(3)  Consent for the bureau to conduct a background investigation, the scope of which shall be determined by the board.

(4)  All releases necessary for the bureau and the board to acquire licensing documents and other information necessary to conduct a background investigation or otherwise evaluate the application.

(5)  A list of all civil judgments obtained against the applicant pertaining to any gaming junket enterprise with which the applicant has been associated.

(6)  A description of the operation and organization of the gaming junket enterprise.

(7)  Any additional information required by the board.

(c)  Enforcement information.--If the applicant has held a gaming junket license or other gaming license in another jurisdiction, the applicant may submit a letter of reference from the gaming enforcement agency in the other jurisdiction. The letter shall specify the experiences of the agency with the applicant, the applicant's associates and the applicant's gaming junket enterprise or gaming activity. If no letter is received within 30 days following the applicant's request, the applicant may submit a statement under oath, subject to the penalty for false swearing under 18 Pa.C.S. § 4903 (relating to false swearing), that the applicant is in good standing with the gaming enforcement agency in the other jurisdiction.

(d)  Issuance.--Following review of the application, completion of the background investigation and payment of the license fee established by the board under section 1601(a) (relating to gaming junkets authorized), the board may issue a gaming junket enterprise license to the applicant if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and that the applicant's activities, criminal record, reputation, habits and associations do not pose a threat to the public interest or suitable or legitimate operation of gaming.

(e)  Failure to cooperate.--Failure to provide required information or releases under this section shall result in the immediate denial of an application for a license.

(f)  Nontransferability.--A license issued under this section shall be nontransferable.



Section 1603 - Classification system

§ 1603.  Classification system.

The board shall develop a classification system for the regulation of gaming junket enterprises and the individuals and entities associated with gaming junket enterprises.



Section 1604 - Gaming junket representatives

§ 1604.  Gaming junket representatives.

(a)  Occupation permit.--Except as otherwise provided in subsection (e), a gaming junket representative shall obtain an occupation permit from the board in accordance with section 1318 (relating to occupation permit application).

(b)  Application.--In addition to the requirements of section 1308 (relating to applications for license or permit), the application for a gaming junket representative occupation permit shall be in a form prescribed by the board and shall include the following:

(1)  Verification of employment status as a gaming junket representative with a licensed gaming junket enterprise or an applicant for a gaming junket enterprise license.

(2)  A description of employment responsibilities.

(3)  A consent form to allow the bureau to conduct a background investigation, the scope of which shall be determined by the board.

(4)  A release for the bureau and the board to acquire copies of information from government agencies, employers and others as necessary to complete the investigation.

(5)  Fingerprints which shall be submitted to the Pennsylvania State Police.

(6)  A photograph that meets the standards of the Commonwealth Photo Imaging Network.

(7)  Details relating to a similar license, permit or other authorization obtained in another jurisdiction, if any.

(8)  Any additional information required by the board.

(c)  Issuance.--Following review of the application, background investigation and payment of the permit fee established by the board under section 1601(a) (relating to gaming junkets authorized), the board may issue an occupation permit if the applicant has proven by clear and convincing evidence that the applicant is a person of good character, honesty and integrity and is eligible and suitable to receive an occupation permit.

(d)  Nontransferability.--An occupation permit issued under this section shall be nontransferable.

(e)  Holder of occupation permit.--Nothing in this section shall be construed to prohibit an individual who holds a valid occupation permit and who is employed by a slot machine licensee from acting as a junket representative. A gaming junket representative need not be a resident of this Commonwealth.



Section 1605 - Junket agreements

§ 1605.  Junket agreements.

Agreements entered into between a slot machine licensee and a gaming junket enterprise or a gaming junket representative shall include a provision for the termination of the agreement without liability on the part of the slot machine licensee if:

(1)  The board orders the suspension, limitation, conditioning, denial or revocation of the license of a gaming junket representative license or occupation permit of a gaming junket representative.

(2)  The board disapproves the agreement and requires its termination.

Failure to expressly include the termination requirement under this section in the agreement shall not constitute a defense in an action brought relating to the termination of the agreement.



Section 1606 - Conduct of junket

§ 1606.  Conduct of junket.

A slot machine licensee shall be responsible for the conduct of a gaming junket representative or gaming junket enterprise with which the slot machine licensee has an agreement and for the terms and conditions of a gaming junket on its premises.



Section 1607 - Violation of terms

§ 1607.  Violation of terms.

Notwithstanding any other provision of this part, if the board determines that the terms of an agreement to conduct a gaming junket were violated by a slot machine licensee, gaming junket enterprise or gaming junket representative, the board may do any or all of the following:

(1)  Order restitution to the gaming junket participant.

(2)  Assess civil penalties or sanctions under section 1518 (relating to prohibited acts; penalties) for a violation or deviation from the terms of the junket agreement.



Section 1608 - Records

§ 1608.  Records.

The board shall prescribe procedures and forms to retain records relating to the conduct of a gaming junket by a slot machine licensee. A slot machine licensee shall:

(1)  Maintain a current report of the operations of gaming junkets conducted at its licensed facility.

(2)  Submit to the board and the bureau a list of all its employees who conduct business on behalf of the slot machine licensee with gaming junket representatives on a full-time, part-time or temporary basis.

(3)  Maintain records of all agreements entered into with a gaming junket enterprise or gaming junket representative for a minimum of five years.

(4)  Provide any other information relating to a gaming junket required by the board or bureau.



Section 1609 - Report

§ 1609.  Report.

A slot machine licensee, gaming junket representative or gaming junket enterprise shall file a report with the bureau on each list of gaming junket participants or potential gaming junket participants purchased by the slot machine licensee, gaming junket representative or gaming junket enterprise. The report shall include the source of the list and zip codes of participants or potential participants on a list purchased directly or indirectly by a slot machine licensee, gaming junket representative or gaming junket enterprise. Nothing in this section shall require the reporting or maintenance of personal identifying information pertaining to participants or potential participants.



Section 1610 - Gaming junket arrangement

§ 1610.  Gaming junket arrangement.

Upon petition by a slot machine licensee, the board may grant an exemption from the permit requirements of this chapter to a gaming junket representative. The board shall consult with the bureau prior to granting an exemption under this section and shall consider the following:

(1)  The terms of the gaming junket arrangement.

(2)  The number and scope of gaming junkets.

(3)  Whether the exemption is consistent with the policies and purposes of this part.

(4)  Any other factor deemed necessary by the bureau or board.

The board may condition, limit or restrict the exemption.



Section 1611 - Prohibitions

§ 1611.  Prohibitions.

A gaming junket enterprise or gaming junket representative shall not do any of the following:

(1)  Engage in efforts to collect on any check provided by a gaming junket participant that has been returned by a financial institution without payment.

(2)  Exercise approval authority over the authorization or issuance of credit under section 13A27 (relating to other financial transactions).

(3)  Receive or retain a fee from an individual for the privilege of participating in a gaming junket.

(4)  Pay for any service, including transportation, or other thing of value provided to a participant participating in a gaming junket except as authorized by this part.






Chapter 17 - Gaming Schools

Section 1701 - Curriculum

CHAPTER 17

GAMING SCHOOLS

Sec.

1701.  Curriculum.

1701.1. (Reserved).

1702.  Gaming school gaming equipment.

Enactment.  Chapter 17 was added January 7, 2010, P.L.1, No.1, effective immediately.

§ 1701.  Curriculum.

The Department of Labor and Industry, in consultation with the Department of Education and the board, shall, within 60 days following the effective date of this section, develop curriculum guidelines, including minimum proficiency requirements established by the board, for gaming school instruction. The guidelines shall, at a minimum, establish courses of instruction that will provide individuals with adequate job training necessary to obtain employment as a gaming employee with a licensed gaming entity.



Section 1701.1 - (Reserved)

§ 1701.1.  (Reserved).



Section 1702 - Gaming school gaming equipment

§ 1702.  Gaming school gaming equipment.

(a)  Use of gaming equipment.--All gaming equipment utilized by a gaming school, including slot machines, table game devices, associated equipment and all representations of value, shall be used for training, instructional and practice purposes only. The use of any such gaming equipment for actual gaming by any person is prohibited.

(b)  Chips.--Unless the board otherwise determines, all gaming chips and other representations of value utilized by a gaming school shall be distinctly dissimilar to any chips utilized by a slot machine licensee.

(c)  Possession, removal and transport of equipment.--No gaming school shall possess, remove or transport, or cause to be removed or transported, any slot machine, table game device or associated equipment except in accordance with this part.

(d)  Serial numbers.--Each slot machine, table game device and associated equipment on the premises of a gaming school shall have permanently affixed on it a serial number which, together with the location of the machine or table game device, shall be filed with the board.

(e)  Security.--Each gaming school shall provide adequate security for the slot machines, table games, table game devices and associated equipment on the gaming school premises.

(f)  Notice to board and bureau.--No gaming school shall sell or transfer any slot machine, table game, table game device or associated equipment except upon prior written notice to the board and the bureau.

(g)  Additional training.--Each individual attending gaming school shall be trained in cardiopulmonary resuscitation.






Chapter 18 - Fingerprinting

Section 1801 - Duty to provide

CHAPTER 18

FINGERPRINTING

Sec.

1801.  Duty to provide.

1802.  Submission of fingerprints and photographs.

1803.  Commission exemption.

1804.  Board exemption.

1805.  Reimbursement.

Enactment.  Chapter 18 was added July 5, 2004, P.L.572, No.71, effective immediately.

§ 1801.  Duty to provide.

Notwithstanding the provisions of the Race Horse Industry Reform Act or this part, the Pennsylvania State Police shall, at the request of the commissions or the board, provide criminal history background investigations, which shall include records of criminal arrests and convictions, no matter where occurring, including Federal criminal history record information, on applicants for licensure and permit applicants by the respective agencies pursuant to the Race Horse Industry Reform Act or this part. Requests for criminal history background investigations may, at the direction of the commissions or the board, include, but not be limited to, officers, directors and stockholders of licensed corporations, key employees, financial backers, principals, gaming employees, horse owners, trainers, jockeys, drivers and other persons participating in thoroughbred or harness horse meetings and other persons and vendors who exercise their occupation or employment at such meetings, licensed facilities or licensed racetracks. For the purposes of this part, the board and commissions may receive and retain information otherwise protected by 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

Cross References.  Section 1801 is referred to in section 1802 of this title.



Section 1802 - Submission of fingerprints and photographs

§ 1802.  Submission of fingerprints and photographs.

Appointees, employees and prospective employees engaged in the service of the commissions or the board and applicants under this part shall submit to fingerprinting and photographing by the Pennsylvania State Police or by a local law enforcement agency capable of submitting fingerprints and photographs electronically to the Pennsylvania State Police utilizing the Integrated Automated Fingerprint Identification System and the Commonwealth Photo Imaging Network or in a manner and in such form as may be provided by the Pennsylvania State Police. Fingerprinting pursuant to this part shall require, at a minimum, the submission of a full set of fingerprints. Photographing pursuant to this part shall require submission to photographs of the face and any scars, marks or tattoos for purposes of comparison utilizing an automated biometric imaging system. The Pennsylvania State Police shall submit fingerprints when requested by the commissions or the board to the Federal Bureau of Investigation for purposes of verifying the identity of the applicants and obtaining records of criminal arrests and convictions in order to prepare criminal history background investigations under section 1801 (relating to duty to provide). Fingerprints and photographs obtained pursuant to this part may be maintained by the commissions, the board and the Pennsylvania State Police for use pursuant to this part and for general law enforcement purposes. In addition to any other fee or cost assessed by the commissions or the board, an applicant shall pay for the cost of fingerprinting and photographing.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)



Section 1803 - Commission exemption

§ 1803.  Commission exemption.

A commission may exempt applicants for positions not related to the care or training of horses, racing, wagering, security or the management of licensed corporations from the provisions of this chapter.



Section 1804 - Board exemption

§ 1804.  Board exemption.

The board may exempt applicants who are not gaming employees or key employees from the provisions of this chapter.



Section 1805 - Reimbursement

§ 1805.  Reimbursement.

The commissions and board shall reimburse the Pennsylvania State Police for actual costs incurred as approved by the board for the conducting of investigations under this part.






Chapter 19 - Miscellaneous Provisions

Section 1901 - Appropriations

CHAPTER 19

MISCELLANEOUS PROVISIONS

Sec.

1901.  Appropriations.

1901.1. Repayments to State Gaming Fund.

1901.2. Commonwealth Financing Authority.

1902.  Severability.

1903.  Repeals.

1904.  Exclusive jurisdiction of Supreme Court.

Enactment.  Chapter 19 was added July 5, 2004, P.L.572, No.71, effective immediately.

§ 1901.  Appropriations.

(a)  Appropriation to board.--

(1)  The sum of $7,500,000 is hereby appropriated to the Pennsylvania Gaming Control Board for the fiscal period July 1, 2004, to June 30, 2006, to implement and administer the provisions of this part. The money appropriated in this subsection shall be considered a loan from the General Fund and shall be repaid to the General Fund quarterly commencing with the date slot machine licensees begin operating slot machines under this part. This appropriation shall be a two-year appropriation and shall not lapse until June 30, 2006.

(2)  The sum of $2,100,000 is hereby appropriated from the State Gaming Fund to the Pennsylvania Gaming Control Board for salaries, wages and all necessary expenses for the proper operation and administration of the Pennsylvania Gaming Control Board for the expansion of gaming associated with table games. This appropriation shall be a supplemental appropriation for fiscal year 2009-2010 and shall be in addition to the appropriation contained in the act of August 19, 2009 (P.L.777, No.9A), known as the Gaming Control Appropriation Act of 2009.

(b)  Appropriation to department.--The sum of $21,100,000 is hereby appropriated from the General Fund to the Department of Revenue for the fiscal period July 1, 2004, to June 30, 2006, to prepare for, implement and administer the provisions of this part. The money appropriated under this subsection shall be considered a loan from the General Fund and shall be repaid to the General Fund quarterly commencing with the date slot machine licensees begin operating slot machines under this part. This appropriation shall be a two-year appropriation and shall not lapse until June 30, 2006.

(c)  Appropriation to Pennsylvania State Police.--The sum of $7,500,000 is hereby appropriated from the General Fund to the Pennsylvania State Police for the fiscal period July 1, 2004, to June 30, 2006, to prepare for, implement and administer the provisions of this part. The money appropriated under this subsection shall be considered a loan from the General Fund and shall be repaid to the General Fund quarterly commencing when all slot machine licensees begin operating slot machines under this part. This appropriation shall be a two-year appropriation and shall not lapse until June 30, 2006.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 amended subsec. (a).



Section 1901.1 - Repayments to State Gaming Fund

§ 1901.1.  Repayments to State Gaming Fund.

The board shall defer assessing slot machine licensees for payments to the State Gaming Fund for any loans made to the State Gaming Fund until such time as all slot machine licenses have been issued and all licensed gaming entities have commenced the operation of slot machines. The board shall adopt a repayment schedule that assesses to each slot machine licensee costs for the repayment of any such loans in an amount that is proportional to each slot machine licensee's gross terminal revenue.

(Nov. 1, 2006, P.L.1243, No.135, eff. imd.)

2006 Amendment.  Act 135 added section 1901.1.



Section 1901.2 - Commonwealth Financing Authority

§ 1901.2.  Commonwealth Financing Authority.

The Commonwealth Financing Authority shall establish accounts, administer and distribute the funds deposited into the accounts and perform all other duties of the Commonwealth Financing Authority required under this part.

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2010 Amendment.  Act 1 added section 1901.2.



Section 1902 - Severability

§ 1902.  Severability.

(a)  General rule.--Except as provided in subsection (b), the provisions of this part are severable. If any provision of this part or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application.

(b)  Limitation.--If any of the provisions of section 1201 (relating to Pennsylvania Gaming Control Board established) or 1209 (relating to slot machine license fee) or their application to any person or circumstance are held to be invalid by any court, the remaining provisions of this part and its application shall be void.



Section 1903 - Repeals

§ 1903.  Repeals.

(a)  Inconsistent.--The following acts and parts of acts are repealed as follows:

(1)  (Unconstitutional).

(2)  The provisions of 18 Pa.C.S. § 5513(a) are repealed insofar as they are inconsistent with this part.

(b)  General.--All other acts and parts of acts are repealed insofar as they are inconsistent with this part.

2012 Effectuation of Declaration of Unconstitutionality.  The Legislative Reference Bureau effectuated the 2005 unconstitutionality.

2005 Unconstitutionality.  Subsection (a)(1) was declared unconstitutional. Pennsylvanians Against Gambling Expansion Funds, Inc. v. Commonwealth, 877 A.2d 383 (Pa. Supreme 2005).



Section 1904 - Exclusive jurisdiction of Supreme Court

§ 1904.  Exclusive jurisdiction of Supreme Court.

The Pennsylvania Supreme Court shall have exclusive jurisdiction to hear any challenge to or to render a declaratory judgment concerning the constitutionality of this part. The Supreme Court is authorized to take such action as it deems appropriate, consistent with the Supreme Court retaining jurisdiction over such a matter, to find facts or to expedite a final judgment in connection with such a challenge or request for declaratory relief.









Title 5 - ATHLETICS AND SPORTS

Chapter 1 - Preliminary Provisions

Section 101 - Definitions



Section 102 - State Athletic Commission



Section 103 - Duties of commission



Section 104 - Appointment and qualifications of executive director



Section 105 - Powers and duties of executive director



Section 106 - Limitations on applicability of part






Chapter 3 - Preliminary Provisions

Section 301 - Short title of subpart



Section 302 - Definitions






Chapter 5 - Medical Advisory Board

Section 501 - Medical Advisory Board






Chapter 7 - Regulation of Boxing Contests and Exhibitions

Section 701 - Boxing regulated



Section 702 - Age of participants



Section 703 - Fictitious names



Section 704 - Physician to be in attendance



Section 705 - Medical training seminars



Section 706 - Register



Section 707 - Medical equipment



Section 708 - Suspension and revocation for injuries



Section 709 - Medical examinations



Section 710 - Weights and classes



Section 711 - Limitation on difference in weights



Section 712 - Gloves



Section 713 - Ring padding



Section 714 - Duration of bouts and rounds



Section 715 - Referee and judges



Section 716 - Seconds



Section 717 - Mandatory eight count



Section 718 - Knockouts



Section 719 - Duty of disclosure



Section 720 - Sham or collusive contest prohibited






Chapter 9 - Licenses and Permits

Section 901 - Power of commission to issue, withhold, suspend or revoke licenses and permits

CHAPTER 9

LICENSES AND PERMITS

Sec.

901.  Power of commission to issue, withhold, suspend or revoke licenses and permits.

902.  Promoters' licenses.

903.  Representative managers' licenses.

904.  Foreign copromoters to procure permits.

905.  Other licenses required.

906.  Program permits.

907.  Amateur events.

908.  Prohibited interests.

909.  Local prohibitions.

910.  Standards for issuance of licenses and permits.

911.  Duration of license.

912.  Applications for licenses and permits.

913.  Oral examinations.

914.  License fees.

915.  Permit fees.

916.  Gross receipts taxes.

917.  Application and fees.

Enactment.  Chapter 9 was added May 13, 1992, P.L.180, No.32, effective immediately.

Cross References.  Chapter 9 is referred to in section 1701 of this title.

§ 901.  Power of commission to issue, withhold, suspend or revoke licenses and permits.

The commission is hereby granted sole control, authority and jurisdiction to issue, withhold, suspend or revoke any license or permit provided for under this subpart.



Section 902 - Promoters' licenses



Section 903 - Representative managers' licenses



Section 904 - Foreign copromoters to procure permits



Section 905 - Other licenses required



Section 906 - Program permits



Section 907 - Amateur events



Section 908 - Prohibited interests



Section 909 - Local prohibitions



Section 910 - Standards for issuance of licenses and permits



Section 911 - Duration of license



Section 912 - Applications for licenses and permits



Section 913 - Oral examinations



Section 914 - License fees



Section 915 - Permit fees



Section 916 - Gross receipts taxes



Section 917 - Application and fees






Chapter 11 - Promotion of Contests and Exhibitions

Section 1101 - Commission control of contracts

CHAPTER 11

PROMOTION OF CONTESTS AND EXHIBITIONS

Subchapter

A.  Contracts

B.  Tickets and Advertising

C.  Admission to Events

D.  Bonds

Enactment.  Chapter 11 was added May 13, 1992, P.L.180, No.32, effective immediately.

SUBCHAPTER A

CONTRACTS

Sec.

1101.  Commission control of contracts.

1102.  Notice clause.

1103.  Provisions in contracts between managers and professional boxers.

1104.  Approval of contracts.

§ 1101.  Commission control of contracts.

The commission, with the approval of the department, shall promulgate rules and regulations governing the form and content of all contracts entered into between or among promoters and foreign copromoters and professional boxers and managers and all contracts between managers and professional boxers. All contracts required under this subpart shall be in writing.



Section 1102 - Notice clause



Section 1103 - Provisions in contracts between managers and professional boxers



Section 1104 - Approval of contracts



Section 1111 - Tickets



Section 1112 - Penalty for destroying tickets



Section 1113 - Ticket refunds



Section 1114 - Advertising matter to state admission price



Section 1121 - Admissions not to exceed seating capacity



Section 1122 - Age of spectators



Section 1131 - Promoters and foreign copromoters required to file bonds



Section 1132 - Deposit in lieu of surety bond



Section 1133 - Filing fee



Section 1134 - Recovery on bond






Chapter 13 - Enforcement

Section 1301 - Commission hearings



Section 1302 - Subpoenas



Section 1303 - Preliminary suspension of licenses or permits



Section 1304 - Suspension or revocation of licenses or permits



Section 1305 - Civil penalties






Chapter 15 - Financial Provisions

Section 1501 - Financial interest in boxer prohibited



Section 1502 - Financial interest in opponent prohibited



Section 1503 - Financial interest of matchmaker



Section 1511 - Disposition of commission receipts



Section 1512 - Athletic Commission Augmentation Account



Section 1521 - Minimum purses for boxers



Section 1522 - Distribution of purses to boxers



Section 1523 - Withholding of purses



Section 1524 - Hearing regarding withheld purse



Section 1525 - Disposition of withheld purse



Section 1526 - Advances against purses



Section 1531 - Insurance coverage of boxers






Chapter 17 - Miscellaneous Provisions

Section 1701 - Prohibited competitions






Chapter 19 - Preliminary Provisions

Section 1901 - Short title of subpart

SUBPART C

WRESTLING

Chapter

19.  Preliminary Provisions

21.  Regulation of Professional Wrestling Contests and Exhibitions

CHAPTER 19

PRELIMINARY PROVISIONS

Sec.

1901.  Short title of subpart.

1902.  Definitions.

1903.  Applicability of subpart.

Enactment.  Chapter 19 was added May 13, 1992, P.L.180, No.32, effective immediately.

§ 1901.  Short title of subpart.

This subpart shall be known and may be cited as the Wrestling Act.



Section 1902 - Definitions



Section 1903 - Applicability of subpart






Chapter 21 - Regulation of Professional Wrestling Contests and Exhibitions

Section 2101 - Promoter's license



Section 2102 - Promoter's bonding requirements



Section 2103 - Gross receipts taxes



Section 2104 - Physician to be in attendance



Section 2105 - Ambulance available



Section 2106 - Crowd control



Section 2107 - Prohibited acts



Section 2108 - Enforcement



Section 2109 - Penalties



Section 2110 - Disposition of commission receipts






Chapter 31 - Preliminary Provisions

Section 3101 - Short title of part



Section 3102 - Definitions



Section 3103 - Administration



Section 3104 - Service of process



Section 3105 - Subpoenas



Section 3106 - Rules and regulations






Chapter 33 - Registration

Section 3301 - Athlete agent registration

SUBPART B

REGISTRATION OF ATHLETE AGENTS

Chapter

33.  Registration

CHAPTER 33

REGISTRATION

Sec.

3301.  Athlete agent registration.

3302.  Application for registration.

3303.  Issuance of registration.

3304.  Denial of registration.

3305.  Renewal of registration.

3306.  Period of registration.

3307.  Suspension, revocation, restriction or refusal to renew registration.

3308.  Fees.

3309.  Form of contract for student athletes.

3310.  Notice to educational institution.

3311.  Student athlete's right to cancel.

3312.  Required records.

3313.  Prohibited acts.

3314.  Civil remedies.

3315.  Administrative penalty.

3316.  Bonding requirements.

3317.  Exemption from registration and bonding requirement.

3318.  Disposition of commission receipts.

3319.  Records.

3320.  Transferability of registration.

Enactment.  Chapter 33 was added December 9, 2002, P.L.1423, No.180, effective in 60 days.

Prior Provisions.  Former Chapter 33, which related to the same subject matter, was added January 27, 1998, P.L.13, No.2, and repealed December 9, 2002, P.L.1423, No.180, effective in 60 days.

Cross References.  Chapter 33 is referred to in section 3102 of this title.

§ 3301.  Athlete agent registration.

(a)  Certificate of registration required.--Except as otherwise provided in subsection (b), a person shall not directly or indirectly serve or offer to serve as an athlete agent in this Commonwealth before being issued a certificate of registration under section 3303 (relating to issuance of registration). An out-of-State agent must register if the agent through direct or indirect contact recruits or solicits an individual or student athlete to enter into an agency contract or procures, offers, promises or attempts to obtain employment for an individual or student athlete with a Pennsylvania professional sports team as a professional athlete in this Commonwealth where any one or more of the following conditions apply:

(1)  The athlete agent is a resident of this Commonwealth.

(2)  The athlete is a resident of this Commonwealth or is attending an institution of higher education in this Commonwealth.

(3)  The professional sports team has its home field or its corporate headquarters in this Commonwealth.

(b)  Exception.--An unregistered out-of-State agent or person may act as an athlete agent in this Commonwealth before being issued a certificate of registration for all purposes except signing an agency contract if the following conditions are met:

(1)  A student athlete or another acting on behalf of the student athlete initiates contact with the person.

(2)  Within seven days after an initial act as an athlete agent, the person submits an application to register as an athlete agent in this Commonwealth.

(3)  The unregistered out-of-State agent or person has never had registration issued under this chapter or a predecessor statute revoked by the commission.

(c)  Certain contracts void.--An agency contract resulting from conduct in violation of this section is void. The athlete agent shall return any consideration received under the contract.

Cross References.  Section 3301 is referred to in section 3313 of this title.



Section 3302 - Application for registration



Section 3303 - Issuance of registration



Section 3304 - Denial of registration



Section 3305 - Renewal of registration



Section 3306 - Period of registration



Section 3307 - Suspension, revocation, restriction or refusal to renew registration



Section 3308 - Fees



Section 3309 - Form of contract for student athletes



Section 3310 - Notice to educational institution



Section 3311 - Student athlete's right to cancel



Section 3312 - Required records



Section 3313 - Prohibited acts



Section 3314 - Civil remedies



Section 3315 - Administrative penalty



Section 3316 - Bonding requirements



Section 3317 - Exemption from registration and bonding requirement



Section 3318 - Disposition of commission receipts



Section 3319 - Records



Section 3320 - Transferability of registration









Title 6 - BAILEES AND FACTORS



Title 7 - BANKS AND BANKING

Chapter 61 - Mortgage Loan Industry Licensing and Consumer Protection

Section 6101 - Scope and short title

TITLE 7

BANKS AND BANKING

Part

I.  Preliminary Provisions (Reserved)

II.  Licensing

Enactment.  Unless otherwise noted, the provisions of Title 7 were added July 8, 2008, P.L.796, No.56, effective in 120 days.

PART I

PRELIMINARY PROVISIONS

(Reserved)

Enactment.  Part I (Reserved) was added July 8, 2008, P.L.796, No.56, effective in 120 days.

PART II

LICENSING

Chapter

61.  Mortgage Loan Industry Licensing and Consumer Protection

Enactment.  Part II was added July 8, 2008, P.L.796, No.56, effective in 120 days.

CHAPTER 61

MORTGAGE LOAN INDUSTRY LICENSING AND CONSUMER PROTECTION

Subchapter

A.  Preliminary Provisions

B.  License Requirements and Exceptions

C.  Mortgage Loan Business Restrictions and Requirements

D.  Administrative and Licensure Provisions

E.  Miscellaneous Provisions

Enactment.  Chapter 61 was added July 8, 2008, P.L.796, No.56, effective in 120 days.

Special Provisions in Appendix.  See section 13 of Act 31 of 2009 in the appendix to this title for special provisions relating to applicability.

Cross References.  Chapter 61 is referred to in section 6103 of Title 53 (Municipalities Generally).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

6101.  Scope and short title.

6102.  Definitions.

§ 6101.  Scope and short title.

(a)  Scope.--This chapter relates to mortgage loan industry licensing and consumer protection. This chapter does not apply to a banking institution or federally chartered or State-chartered credit union, if the primary regulator of the banking institution or federally or State-chartered credit union supervises the banking institution or federally or State-chartered credit union.

(b)  Short title.--This chapter shall be known and may be cited as the Mortgage Licensing Act.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.)



Section 6102 - Definitions

§ 6102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advance fee."  Any funds requested by or to be paid to a person in advance of or during the processing of a mortgage loan application, excluding those fees paid by a consumer directly to a credit agency reporting bureau, title company or real estate appraiser.

"Applicant."  A person who applies for a license under this chapter.

"Banking institution."  Any of the following:

(1)  A State-chartered bank, bank and trust company, savings bank or private bank.

(2)  A national bank.

(3)  A federally chartered or State-chartered savings association.

(4)  A subsidiary of any of the entities listed under this definition.

"Billing cycle."  In respect to open-end mortgage loans, the time interval between periodic billing dates. A billing cycle shall be considered to be a monthly cycle if the closing date of the cycle is the same date each month or does not vary by more than four days from that date.

"Branch."  An office or other place of business, other than the principal place of business, where a person engages in the mortgage loan business subject to this chapter.

"Clerical or support duties."  Any of the following:

(1)  The receipt, collection, distribution and analysis of information common for the processing or underwriting of a mortgage loan.

(2)  Communicating with a consumer to obtain the information necessary for the processing or underwriting of a mortgage loan, to the extent that the communication does not include:

(i)  offering or negotiating mortgage loan rates or terms; or

(ii)  counseling consumers about mortgage loan rates or terms.

"Consumer discount company."  A licensee under the act of April 8, 1937 (P.L.262, No.66), known as the Consumer Discount Company Act.

"Department."  The Department of Banking of the Commonwealth.

"Dwelling."  As defined in section 103(v) of the Truth in Lending Act (Public Law 90-321, 15 U.S.C. § 1602(v)).

"Federal banking agency."  Any of the following:

(1)  The Board of Governors of the Federal Reserve System.

(2)  The Office of the Comptroller of the Currency.

(3)  The Office of Thrift Supervision.

(4)  The National Credit Union Administration.

(5)  The Federal Deposit Insurance Corporation.

"Finder's fee."  Any payment of money or other consideration for the referral of a mortgage loan to a licensee, except for consideration paid for goods or facilities actually furnished or services actually performed.

"First mortgage loan."  A loan which is:

(1)  made primarily for personal, family or household use; and

(2)  secured by any first lien mortgage, deed of trust or equivalent consensual security interest on a dwelling or on residential real estate.

"First mortgage loan business."  The mortgage loan business as applied to first mortgage loans.

"Holder."  As defined in section 3 of the act of June 28, 1947 (P.L.1110, No.476), known as the Motor Vehicle Sales Finance Act.

"Immediate family."  A parent, spouse, child, brother or sister.

"Installment seller."  As defined in section 3 of the act of June 28, 1947 (P.L.1110, No.476), known as the Motor Vehicle Sales Finance Act.

"Licensee."  A person who is licensed under this chapter.

"Loan processor or underwriter."  An individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing under this chapter.

"Lock-in agreement."  An agreement between a mortgage lender and a consumer whereby the mortgage lender guarantees, until a specified date, the availability of a specified rate of interest or specified formula by which the rate of interest and a specific number of discount points will be determined, if the mortgage loan is approved and closed by the specified date. If a specified date is not determinable, the mortgage lender may fulfill the requirement of this definition by setting forth with specificity the method by which the duration of the lock-in period will be determined.

"Manufactured home."  Both of the following:

(1)  A manufactured home as defined in section 603(6) of the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383, 42 U.S.C. § 5402(6)).

(2)  A mobile home as defined in 75 Pa.C.S. § 102 (relating to definitions).

"Mortgage broker."  A person who engages in the mortgage loan business by directly or indirectly negotiating or placing mortgage loans for others in the primary market for consideration.

"Mortgage lender."  A person who engages in the mortgage loan business by directly or indirectly originating and closing mortgage loans with its own funds in the primary market for consideration.

"Mortgage loan."  A first or secondary mortgage loan, or both, as the context may require.

"Mortgage loan business."  The business of advertising, causing to be advertised, soliciting, negotiating or arranging in the ordinary course of business or offering to make or making mortgage loans.

"Mortgage loan correspondent."  A person who engages in the mortgage loan business by directly or indirectly originating and closing mortgage loans in his or her own name utilizing funds provided by a wholesale table funder or other funding sources under the circumstances described under section 6123(6) (relating to mortgage loan business prohibitions) and simultaneously assigning the mortgage loans to the wholesale table funder.

"Mortgage originator."

(1)  An individual who takes a mortgage loan application or offers or negotiates terms of a mortgage loan for compensation or gain.

(2)  The term does not include any of the following:

(i)  An individual engaged solely as a loan processor or underwriter consistent with section 6112(8) (relating to exceptions to license requirements).

(ii)  A person or entity solely involved in extensions of credit relating to timeshare plans. As used in this paragraph, the term "timeshare plan" has the meaning given in 11 U.S.C. § 101(53D) (relating to definitions).

(3)  Except as set forth in paragraph (4), the term does not include an employee of a licensee or person exempt or excepted from licensure under this chapter who solely renegotiates terms for existing mortgage loans held or serviced by that licensee or person and who does not otherwise act as a mortgage originator.

(4)  The exclusion under paragraph (3) shall not apply if the United States Department of Housing and Urban Development or a court of competent jurisdiction determines that the S.A.F.E. Mortgage Licensing Act of 2008 (110 Stat. 289, 12 U.S.C. § 5101 et seq.) requires such an employee to be licensed as a mortgage originator under state laws implementing the S.A.F.E. Mortgage Licensing Act of 2008. This paragraph is subject to section 6154 (relating to procedure for determination of noncompliance with Federal law).

"Nationwide Mortgage Licensing System and Registry."  The licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators.

"Net worth."  Assets less liabilities and assets unacceptable to the United States Department of Housing and Urban Development for purposes of complying with 24 CFR § 202.5(n) (relating to general approval standards) or 202.8(b)(1) (relating to loan correspondent lenders and mortgagees), as applicable.

"Nontraditional mortgage loan."  A mortgage loan other than a 30-year fixed rate mortgage loan.

"Open-end loan."  A mortgage loan made by a mortgage lender under this chapter pursuant to an agreement between the mortgage lender and the consumer whereby all of the following apply:

(1)  The mortgage lender may permit the consumer to obtain advances of money from the licensee from time to time or the mortgage lender may advance money on behalf of the consumer from time to time as directed by the consumer.

(2)  The amount of each advance, interest and permitted charges and costs are debited to the consumer's account and payments and other credits are credited to the same account.

(3)  Interest is computed on the unpaid principal balance or balances of the account outstanding from time to time.

(4)  The consumer has the privilege of paying the account in full at any time or, if the account is not in default, in monthly installments of fixed or determinable amounts as provided in the open-end loan agreement.

"Person."  An individual, association, joint venture or joint-stock company, partnership, limited partnership, limited partnership association, limited liability company, business corporation, nonprofit corporation or any other group of individuals, however organized.

"Primary market."  The market wherein mortgage loans are originated between a lender and a consumer.

"Principal place of business."  The primary office of a person which is staffed on a full-time basis and at which the person's books, records, accounts and documents are maintained.

"Purchase-money mortgage loan."  A mortgage loan that is a residential mortgage transaction as defined in 12 CFR 226.2(a)(24) (relating to definitions and rules of construction).

"Registered mortgage loan originator."  An individual who complies with all of the following paragraphs:

(1)  Meets the definition of mortgage originator and is an employee of:

(i)  a banking institution or federally chartered or State-chartered credit union;

(ii)  a subsidiary owned and controlled by a federally chartered or State-chartered credit union and supervised by a Federal banking agency; or

(iii)  an institution regulated by the Farm Credit Administration.

(2)  Is registered with and maintains a unique identifier through the Nationwide Mortgage Licensing System and Registry.

"Residential real estate."  Real property upon which is constructed or intended to be constructed a dwelling.

"Secondary mortgage loan."  A loan which is:

(1)  made primarily for personal, family or household use; and

(2)  secured by any secondary lien mortgage, deed of trust or equivalent consensual security interest on a dwelling or on residential real estate.

"Secondary mortgage loan business."  The mortgage loan business as applied to secondary mortgage loans.

"Service mortgage loan."  A collecting or remitting payment for another, or the right to collect or remit payments for another, of principal, interest, tax, insurance or other payment under a mortgage loan.

"Tangible net worth."  (Deleted by amendment).

"Unique identifier."  A number or other identifier assigned by the Nationwide Mortgage Licensing System and Registry.

"Wholesale table funder."  A licensed mortgage lender or person exempt under section 6112(1) or (7) (relating to exceptions to license requirements) who, in the regular course of business, provides the funding for the closing of mortgage loans through mortgage loan correspondents and who by assignment obtains title to the mortgage loans.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.; Nov. 23, 2010, P.L.1346, No.122, eff. imd.)

2010 Amendment.  Act 122 added the defs. of "holder," "installment seller," "manufactured home" and "purchase-money mortgage loan."

2009 Amendment.  Act 31 amended the defs. of "branch," "finder's fee" or "referral fee," "first mortgage loan," "mortgage originator," ""principal place of business" and "secondary mortgage loan," added the defs. of "clerical or support duties," "dwelling," "Federal banking agency," "immediate family," "loan processor or underwriter," "Nationwide Mortgage Licensing System and Registry," "net worth," "nontraditional mortgage loan," "registered mortgage loan originator," "residential real estate," "service mortgage loan" and "unique identifier" and deleted the def. of "tangible net worth."

Cross References.  Section 6102 is referred to in section 6154 of this title.



Section 6111 - License requirements



Section 6112 - Exceptions to license requirements



Section 6121 - General requirements

SUBCHAPTER C

MORTGAGE LOAN BUSINESS RESTRICTIONS AND REQUIREMENTS

Sec.

6121.  General requirements.

6122.  Powers conferred on certain licensees engaged in the mortgage loan business.

6123.  Mortgage loan business prohibitions.

6124.  Prohibited clauses in mortgage loan documents.

6125.  Mortgage lending authority.

6126.  Requirements as to open-end loans.

Cross References.  Subchapter C is referred to in section 6112 of this title.

§ 6121.  General requirements.

A licensee shall do all of the following:

(1)  Comply with all provisions of the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law (Usury Law). This paragraph shall not supersede section 501 of the Depository Institutions Deregulation and Monetary Control Act of 1980 (94 Stat. 161, 12 U.S.C. § 1735f-7a) or the Alternative Mortgage Transaction Parity Act of 1982 (96 Stat. 1545, 12 U.S.C. §§ 3801-3806 et seq.).

(2)  Comply with the provisions of the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law, that are applicable to the licensee.

(3)  Comply with all applicable Federal law, including the Real Estate Settlement Procedures Act (88 Stat. 1724, 12 U.S.C. §§ 2601 et seq.), the Truth in Lending Act (82 Stat. 146, 15 U.S.C. §§ 1601 et seq.) and the Equal Credit Opportunity Act (88 Stat. 1521, 15 U.S.C. §§ 1691 et seq.).

(4)  Give to the consumer a copy of the promissory note evidencing the mortgage loan and any mortgage loan agreement, mortgage instrument or other document evidencing a mortgage loan signed by the consumer.

(5)  Give to the consumer written evidence of credit life, credit accident and health, credit unemployment and property insurance, if any, provided by the licensee to the consumer.

(6)  If a payment is made in cash on account of a mortgage loan, give to the consumer at the time the payment is actually received a written receipt which shall show the account number or other identification mark or symbol, date, amount paid and, upon request of the consumer, the unpaid balance of the account prior to and after the cash payment.

(7)  Upon written request from the consumer, give or forward to the consumer within ten days from the date of receipt of the request a written statement of the consumer's account which shall show the dates and amounts of all installment payments credited to the consumer's account, the dates, amounts and an explanation of all other charges or credits to the account and the unpaid balance of the account. A licensee shall not be required to furnish more than two statements in any 12-month period.

(8)  If a mortgage loan is paid in full and, in the case of an open-end loan, the mortgage lender is no longer obligated to make future advances to the consumer, the mortgage lender shall do all of the following:

(i)  Cancel any insurance provided by the licensee in connection with the mortgage loan and refund to the consumer, in accordance with regulations promulgated by the Insurance Department, any unearned portion of the premium for the insurance.

(ii)  Stamp or write on the face of the mortgage loan agreement or promissory note evidencing the mortgage loan "Paid in Full" or "Canceled," the date paid and, within 60 days, return the mortgage loan agreement or promissory note to the consumer.

(iii)  Release any lien on real property and cancel the same of record and, at the time the mortgage loan agreement or promissory note evidencing the mortgage loan is returned, deliver to the consumer good and sufficient assignments, releases or any other certificate, instrument or document as may be necessary to evidence the release.

(9)  Provide for periodic accounting of any escrow accounts held by the mortgage lender to the consumer not less than annually, showing the amounts received from the consumer and the amounts disbursed from the accounts.

(10)  Refund all fees, other than those fees paid by the licensee to a third party, paid by a consumer when a mortgage loan is not produced within the time specified by the mortgage broker, mortgage lender or mortgage loan correspondent at the rate, term and overall cost agreed to by the consumer. This paragraph shall not apply if the failure to produce a mortgage loan is due solely to the consumer's negligence, his or her refusal to accept and close on a loan commitment or his or her refusal or inability to provide information necessary for processing, including employment verifications and verifications of deposits. The licensee shall disclose to the consumer, in writing, at the time of a loan application which fees paid or to be paid are nonrefundable.

(11)  Ensure that all lock-in agreements shall be in writing and shall contain at least the following provisions:

(i)  The expiration date of the lock-in, if any.

(ii)  The interest rate locked in, if any.

(iii)  The discount points locked in, if any.

(iv)  The fee locked in, if any.

(v)  The lock-in fee, if any.

(12)  Upon written request from the consumer or a person authorized by the consumer, provide, within ten days from the date of receipt of the request, a written statement regarding the unpaid balance of a consumer's mortgage loan or account. The statement shall contain the total amount required to pay off a mortgage loan and a specific expiration date for the payoff information. A licensee shall not be required to furnish more than two statements in any 12-month period.

(13) In the case of a mortgage broker, mortgage lender or mortgage loan correspondent, do all of the following:

(i)  Maintain supervision and control of and responsibility for the acts and omissions of all mortgage originators employed by the licensee.

(ii)  Maintain a list of all current and former mortgage originators employed by the licensee and the dates of the employment.

(iii)  In the event that a licensee believes that a mortgage originator employed by the licensee has engaged in any activity that is illegal or in violation of this chapter or any regulation or statement of policy promulgated under this chapter, the licensee shall provide the department with written notification of the belief and the licensee's proposed corrective measures within 30 days. A licensee shall not be liable to a mortgage originator in connection with the notification.

(14)  In the case of a mortgage originator, clearly display the mortgage originator's unique identifier on all mortgage loan application forms and personal solicitations or advertisements, including business cards.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment.  Act 31 added par. (14).



Section 6122 - Powers conferred on certain licensees engaged in the mortgage loan business



Section 6123 - Mortgage loan business prohibitions



Section 6124 - Prohibited clauses in mortgage loan documents



Section 6125 - Mortgage lending authority



Section 6126 - Requirements as to open-end loans



Section 6131 - Application for license

SUBCHAPTER D

ADMINISTRATIVE AND LICENSURE PROVISIONS

Sec.

6131.  Application for license.

6131.1. Prelicensing and continuing education.

6132.  License fees.

6133.  Issuance of license.

6134.  License duration.

6135.  Licensee requirements.

6136.  Licensee limitations.

6137.  Surrender of license.

6138.  Authority of department.

6139.  Suspension, revocation or refusal.

6140.  Penalties.

§ 6131.  Application for license.

(a)  Contents.--An application for a license under this chapter shall be on a form prescribed and provided by the department. Consistent with sections 202 E and 405 F(1) of the act of May 15, 1933 (P.L.565, No.111), known as the Department of Banking Code, all applicants and licensees shall use the Nationwide Mortgage Licensing System and Registry to obtain and maintain licenses under this chapter.

(1)  In the case of a mortgage broker, mortgage lender or mortgage loan correspondent, the application shall include the following:

(i)  The name of the applicant.

(ii)  The address of the principal place of business of the applicant and the address or addresses where the applicant's mortgage loan business is to be conducted.

(iii)  The full name, official title and business address of each director and principal officer of the mortgage loan business.

(iv)  Any other information that may be required by the department.

(2)  In the case of a mortgage originator, the application shall include the following:

(i)  The name of the applicant.

(ii)  The name of the employer licensee of the applicant and location of the employer licensee to which the applicant is assigned.

(iii)  Any other information that may be required by the department.

(3)  An applicant shall demonstrate to the department that policies and procedures have been developed to receive and process consumer inquiries and grievances promptly and fairly.

(b)  Duty to update.--All applicants and licensees shall be required to provide the department with written notice of the change in any information contained in an application for a license or for any renewal of a license within ten days of an applicant or licensee becoming aware of the change.

(c)  Mortgage lender license.--The department shall issue a mortgage lender license applied for under this chapter if the applicant has:

(1)  Been approved by or meets the current criteria for approval of at least one of the following:

(i)  Federal National Mortgage Association.

(ii)  Federal Home Loan Mortgage Corporation.

(iii)  Federal Housing Administration.

(2)  Been approved for and will continue to maintain as a licensee a line of credit, repurchase agreement or equivalent mortgage-funding capability of not less than $1,000,000.

(3)  Established a minimum net worth of $250,000 at the time of application and will, at all times thereafter, maintain the minimum net worth.

(4)  Been approved for and will continue to maintain as a licensee fidelity bond coverage in accordance with the guidelines established by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

(5)  Obtained and will maintain a surety bond in an amount that will provide coverage for the mortgage originators employed by the applicant or licensee, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i)  The amount of the bond shall be:

(A)  $100,000 for an applicant or licensee whose mortgage originators will originate or originated less than $30,000,000 in mortgage loans secured by Pennsylvania real property in a calendar year;

(B)  $200,000 for an applicant or licensee whose mortgage originators will originate or originated $30,000,000 to $99,999,999.99 in mortgage loans secured by Pennsylvania real property in a calendar year;

(C)  $300,000 for an applicant or licensee whose mortgage originators will originate or originated $100,000,000 to $249,999,999.99 in mortgage loans secured by Pennsylvania real property in a calendar year; and

(D)  $500,000 for an applicant or licensee whose mortgage originators will originate or originated $250,000,000 or more in mortgage loans secured by Pennsylvania real property in a calendar year.

(ii)  For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania residential real estate originated by its mortgage originators in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania residential real estate originated by the licensee's mortgage originators as indicated on the licensee's annual report.

(iii)  The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the licensee's mortgage originators that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(d)  Mortgage loan correspondent license.--The department shall issue a loan correspondent's license applied for under this chapter if the applicant:

(1)  Obtains and will maintain a bond in the amount of $100,000, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and any person or persons who obtain a judgment against the mortgage loan correspondent for failure to carry out the terms of any provision for which advance fees are paid. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. A mortgage loan correspondent who can demonstrate to the satisfaction of the department that the correspondent does not and will not accept advance fees shall be exempt from the bond requirement of this paragraph.

(2)  Establishes a minimum net worth of $100,000 at the time of application and will, at all times thereafter, maintain the minimum net worth.

(3)  Obtains and will maintain a surety bond in an amount that will provide coverage for the mortgage originators employed by the applicant or licensee, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i)  The amount of the bond shall be $100,000 for an applicant or licensee whose mortgage originators will originate or originated less than $30,000,000 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; $200,000 for an applicant or licensee whose mortgage originators will originate or originated $30,000,000 to $99,999,999.99 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; $300,000 for an applicant or licensee whose mortgage originators will originate or originated $100,000,000 to $249,999,999.99 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; and $500,000 for an applicant or licensee whose mortgage originators will originate or originated $250,000,000 or more in mortgage loans secured by Pennsylvania residential real estate in a calendar year.

(ii)  For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania residential real estate originated by its mortgage originators in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania residential real estate originated by the licensee's mortgage originators as indicated on the licensee's annual report.

(iii)  The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the licensee's mortgage originators that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(e)  Mortgage broker license.--

(1)  The department shall issue a mortgage broker license applied for under this chapter if the applicant obtains and will maintain a bond in the amount of $100,000, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The bond shall be a penal bond conditioned on compliance with this chapter and subject to forfeiture by the department and shall run to the Commonwealth for its use. The bond shall also be for the use of any person against the mortgage broker for failure to carry out the terms of any provision for which advance fees are paid. If the person is aggrieved, the person may, with the written consent of the department, recover advance fees and costs from the bond by filing a claim with the surety company or maintaining an action on the bond. In the alternative, an aggrieved person may recover advance fees and costs by filing a formal complaint against the mortgage broker with the department which shall adjudicate the matter. The adjudication shall be binding upon the surety company and enforceable by the department in Commonwealth Court and by an aggrieved person in any court. Any aggrieved person seeking to recover advance fees and costs from a bond that has already been forfeited by the department or which the department is in the process of forfeiting may recover payment on the bond if, after filing a petition with the department, the department consents to the aggrieved person's requested payment or portion thereof. The department may pay the aggrieved person from the bond proceeds it recovers. Nothing in this section shall be construed as limiting the ability of any court or magisterial district judge to award to any aggrieved person other damages, court costs and attorney fees as permitted by law, but those claims that are not advance fees or related costs may not be recovered from the bond. The department, in its discretion, may consent to or order pro rata or other recovery on the bond for any aggrieved person if claims against the bond may or do exceed its full monetary amount. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(2)  Mortgage brokers who can demonstrate to the satisfaction of the department that they do not and will not accept advance fees shall be exempt from the bond requirement of paragraph (1).

(3)  A mortgage broker shall obtain and maintain a surety bond in an amount that will provide coverage for the mortgage originators employed by the applicant or licensee, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i)  The amount of the bond shall be $50,000 for an applicant or licensee whose mortgage originators will originate or originated less than $15,000,000 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; $75,000 for an applicant or licensee whose mortgage originators will originate or originated $15,000,000 to $29,999,999.99 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; $100,000 for an applicant or licensee whose mortgage originators will originate or originated $30,000,000 to $49,999,999.99 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; and $150,000 for an applicant or licensee whose mortgage originators will originate or originated $50,000,000 or more in mortgage loans secured by Pennsylvania residential real estate in a calendar year.

(ii)  For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania residential real estate originated by its mortgage originators in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania residential real estate originated by the licensee's mortgage originators as indicated on the licensee's annual report.

(iii)  The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the licensee's mortgage originators that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(f)  Mortgage originator license.--A mortgage originator shall do all of the following:

(1)  Be an employee of a single licensed mortgage broker, mortgage lender or mortgage loan correspondent, a person excepted from this chapter or a person excepted from licensure under section 6112 (relating to exceptions to license requirements). The licensee or person shall directly supervise, control and maintain responsibility for the acts and omissions of the mortgage originator.

(2)  Be assigned to and work out of a licensed location of the employer licensee or a location of an employer person excepted from this chapter or excepted from licensure under section 6112.

(3)  Maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(4)  If a person excepted from this chapter or excepted from licensure under section 6112 does not elect to maintain bond coverage for its mortgage originators in the same manner as a mortgage lender, a mortgage originator employed by a person excepted from this chapter or excepted from licensure under section 6112 shall obtain and maintain a surety bond in an amount that will provide coverage for the mortgage originator, in a form acceptable to the department, prior to the issuance of the license, from a surety company authorized to do business in this Commonwealth. The following shall apply:

(i)  The amount of the bond shall be $25,000 for an applicant or licensee who will originate or originated less than $7,500,000 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; $50,000 for an applicant or licensee who will originate or originated $7,500,000 to $14,999,999.99 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; $75,000 for an applicant or licensee who will originate or originated $15,000,000 to $29,999,999.99 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; $100,000 for an applicant or licensee who will originate or originated $30,000,000 to $49,999,999.99 in mortgage loans secured by Pennsylvania residential real estate in a calendar year; and $150,000 for an applicant or licensee who will originate or originated $50,000,000 or more in mortgage loans secured by Pennsylvania residential real estate in a calendar year.

(ii)  For an initial license applicant, the amount of the bond shall be determined by the applicant's anticipated amount of mortgage loans secured by Pennsylvania residential real estate originated in the first calendar year of licensing. For a licensee, the amount of the bond shall be determined annually by the department based upon the amount of mortgage loans secured by Pennsylvania residential real estate originated by the mortgage originator as indicated on the mortgage originator's annual report.

(iii)  The bond shall run to the Commonwealth and shall be for the use of the Commonwealth and for the use of any consumer who is injured by the acts or omissions of the mortgage originator that are related to the mortgage loan business regulated by this chapter. No bond shall comply with the requirements of this section unless it contains a provision that it shall not be canceled for any cause unless notice of intention to cancel is given to the department at least 30 days before the day upon which cancellation shall take effect. Cancellation of the bond shall not invalidate the bond regarding the period of time it was in effect.

(g)  Nationwide Mortgage Licensing System and Registry information challenge process.--A mortgage originator applicant or licensee may challenge the accuracy of information entered by the department to the Nationwide Mortgage Licensing System and Registry regarding the mortgage originator applicant or licensee by filing a written complaint with the department. The department shall review the complaint and alleged inaccurate information on the Nationwide Mortgage Licensing System and Registry and notify the applicant or licensee of corrective action taken by the department regarding the alleged inaccurate information within 30 days of receipt of the complaint.

(h)  License renewals.--Licenses shall be issued for terms of 12 months and may be renewed by the department each year on a schedule set by the department upon application by the licensee and the payment of any and all applicable renewal fees. The licensee shall demonstrate to the department that it is conducting the mortgage loan business in accordance with the requirements of this chapter and that the licensee or directors, officers, partners, employees, agents and ultimate equitable owners of 10% or more of the licensee continue to meet all of the initial requirements for licensure required by this chapter unless otherwise determined by the department.

(i)  Out-of-State applicants.--

(1)  If an applicant is not a resident of this Commonwealth, as a condition to receiving a license under this chapter, the applicant shall be authorized to do business in this Commonwealth in accordance with the laws of this Commonwealth regulating corporations and other entities conducting business in this Commonwealth and shall maintain at least one office which is the office that shall be licensed as the principal place of business for the purposes of this chapter.

(2)  Out-of-State applicants shall file with the license application an irrevocable consent, duly acknowledged, that suits and actions may be commenced against that person in the courts of this Commonwealth by the service of process of any pleading upon the department in the usual manner provided for service of process and pleadings by the laws and court rules of this Commonwealth. The consent shall provide that this service shall be as valid and binding as if service had been made personally upon the person in this Commonwealth. In all cases where process or pleadings are served upon the department under the provisions of this section, the process or pleadings shall be served in triplicate; one copy shall be filed in the department's offices and the others shall be forwarded by the department, by certified or registered mail, return receipt requested, to the last known principal place of business of the person.

(j)  Disclosure of mortgage originator information.--Notwithstanding section 302 of the act of May 15, 1933 (P.L.565, No.111), known as the Department of Banking Code, the department shall make available to the public, including by access to the Nationwide Mortgage Licensing System and Registry, the employment history of a mortgage originator.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment.  Act 31 amended subsecs. (a) intro. par., (c)(3), (d), (e)(2), (f), (g), (h) and (i)(1) and added subsecs. (c)5), (e)(3) and (j).

Cross References.  Section 6131 is referred to in sections 6112, 6134, 6135, 6139 of this title.



Section 6131.1 - Prelicensing and continuing education

§ 6131.1.  Prelicensing and continuing education.

(a)  General requirements.--

(1)  Applicants shall complete prelicensing education required under subsection (b) and pass a written test regarding the education under subsection (c) in order to obtain a license under this chapter.

(2)  Licensees shall complete continuing education required under subsection (d) in order to renew a license under this chapter.

(b)  Prelicensing education.--

(1)  A mortgage originator applicant and at least one partner or ultimate equitable owner of 10% or more of an applicant other than a mortgage originator applicant shall complete at least 20 hours of education programs approved in accordance with paragraph (2), which shall include all of the following:

(i)  Three hours of Federal law and regulations.

(ii)  Three hours of ethics, which shall include instruction on fraud, consumer protection and fair lending issues.

(iii)  Two hours of training related to lending standards for the nontraditional mortgage loan marketplace.

(iv)  Three hours of Pennsylvania law and regulations, including this chapter, the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law, and the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law.

(2)  Prelicensing education programs shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department based upon reasonable standards. Review and approval of a prelicensing education program shall include review and approval of the program provider.

(3)  A prelicensing education program approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department may be provided by the employer of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such employer or entity.

(4)  Prelicensing education programs may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department.

(5)  Except for prelicensing education programs under paragraph (1)(iv), prelicensing education programs approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department and completed for another State license application shall be accepted as credit toward completion of the prelicensing education requirements of this chapter if the education programs have been successfully completed within the 12 months immediately preceding the date of the submission of the applicant's license application.

(6)  An applicant that was previously licensed under this chapter that is applying to become licensed again under this chapter must demonstrate that the applicant has completed all of the continuing education requirements for the year in which the applicant was last licensed under this chapter.

(c)  Prelicensing written test.--

(1)  A mortgage originator applicant and at least one partner or ultimate equitable owner of 10% or more of an applicant other than a mortgage originator applicant shall pass, in accordance with the standards established under this subsection, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. The portion of the test regarding Pennsylvania-specific law shall be administered by a test provider approved by the department or as otherwise determined by the department under subsection (e).

(2)  A written test shall not be treated as a qualified written test for purposes of paragraph (1) unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(i)  Ethics.

(ii)  Federal law and regulation pertaining to mortgage origination.

(iii)  Pennsylvania law and regulation pertaining to mortgage origination.

(iv)  Federal and Pennsylvania law and regulation related to fraud, consumer protection, the nontraditional mortgage marketplace and fair lending issues.

(3)  A test provider approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department may provide a test at the location of the employer of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the employer or entity.

(4)  (i)  An applicant shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than 75% correct answers to questions.

(ii)  An applicant may retake a test three consecutive times with each consecutive taking occurring at least 30 days after the preceding test.

(iii)  After failing three consecutive tests, an applicant shall wait at least six months before taking the test again.

(iv)  A formerly licensed mortgage originator applicant who has been unlicensed for five continuous years or longer shall retake a test. Any time during which the individual is a registered mortgage loan originator shall not be counted toward the five-year continuous period.

(d)  Continuing education.--

(1)  A licensee who is a mortgage originator  and one individual from each licensed office of a mortgage broker, mortgage lender or mortgage loan correspondent that is not a mortgage originator, unless all of the nonclerical staff of a particular licensed office are licensed as mortgage originators, shall complete at least eight hours of education programs in accordance with paragraph (2), which shall include all of the following:

(i)  Three hours of Federal law and regulations.

(ii)  Two hours of ethics, which shall include instruction on fraud, consumer protection and fair lending issues.

(iii)  Two hours of training related to lending standards for the nontraditional mortgage loan marketplace.

(iv)  One hour of Pennsylvania law, including this chapter, the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law, and the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law.

(2)  Continuing education programs shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department based upon reasonable standards. Review and approval of a continuing education program shall include review and approval of the program provider.

(3)  A continuing education program approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department may be provided by the employer of the licensee or an entity which is affiliated with the licensee by an agency contract, or any subsidiary or affiliate of the employer or entity.

(4)  Continuing education programs may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department.

(5)  A licensee may only receive credit for a continuing education program in the year in which the program is taken and may not take the same continuing education program in the same or successive years to meet the requirements of this subsection.

(6)  A licensed mortgage originator who is an instructor of an approved continuing education program may receive credit for the licensed mortgage loan originator's own continuing education requirement at the rate of two hours credit for every one hour taught.

(7)  Except for the continuing education program under paragraph (1)(iv), continuing education programs approved by the Nationwide Mortgage Licensing System and Registry or as otherwise determined by the department and completed for another state shall be accepted as credit toward completion of the continuing education requirements of this chapter.

(e)  Pennsylvania-specific education and testing programs.--

(1)  Pennsylvania-specific education and testing programs shall be approved by the department, unless otherwise determined by the department. The department may charge education and testing providers a fee, to be determined by the department, for department review of Pennsylvania-specific education and testing programs.

(2)  An education provider may apply for education and testing program approval on a form prescribed and provided by the department. The application shall be submitted to the department at least 60 days prior to the first date that the education is proposed to be offered. The application shall include:

(i)  An outline of the proposed education and testing program, and the method of instruction and testing, whether in a classroom, online or by any other means.

(ii)  A resume detailing each proposed instructor's qualifications. The following individuals shall not be qualified to be instructors, unless the department determines otherwise:

(A)  An individual who has had his license denied, not renewed, suspended or revoked by the department or any other state.

(B)  An individual who has been the director, officer, partner, employee, agent or ultimate equitable owner of 10% or more of a licensee that has had its license denied, not renewed, suspended or revoked by the department or another state.

(C)  An individual who has been subject to a department order or agreement prohibiting the individual from engaging in the mortgage loan business in this Commonwealth or acting in any other capacity related to activities regulated by the department or similar order or agreement issued by another state.

(D)  An individual who has pleaded guilty, been convicted of or pleaded nolo contendere to a crime of moral turpitude or felony.

(iii)  Other information that the department may require.

(3)  The department shall be notified in writing at least 10 days prior to any change in instructors. A new instructor shall be subject to the criteria under paragraph (2)(ii).

(4)  Education programs offered solely to satisfy the requirements of subsection (d) shall not be required to include a written testing component.

(5)  The department shall have 45 days from receipt of a completed application to approve or deny the proposed education and testing program. An application shall be deemed completed when the requirements of this subsection have been fulfilled. If the department fails to approve or deny an application submitted by a prospective education provider within 45 days of its receipt, the education program shall be deemed approved by the department. The department may deny an application submitted by an education provider if the education and testing program or education provider fails to satisfy any of the conditions or requirements contained under this chapter.

(6)  Approval of an education program by the department shall be valid for one licensing year and shall not constitute permanent approval of the education program.

(7)  Education providers shall provide free access to the department to monitor education programs. In order to ensure the department's access to education programs, education providers shall provide the department with notification of the date, time and location of each education program that is offered by the education provider.

(8)  Education providers shall retain original records of attendance for each education and testing program conducted by the education provider for four years and shall provide the department free access to the records upon request.

(9)  The department may revoke its approval of an education provider's education and testing programs if the education provider fails to comply with any requirement of this chapter.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment.  Act 31 added section 6131.1.

Cross References.  Section 6131.1 is referred to in sections 6112, 6139 of this title.



Section 6132 - License fees



Section 6133 - Issuance of license



Section 6134 - License duration



Section 6135 - Licensee requirements



Section 6136 - Licensee limitations



Section 6137 - Surrender of license



Section 6138 - Authority of department



Section 6139 - Suspension, revocation or refusal

§ 6139.  Suspension, revocation or refusal.

(a)  Departmental action.--The department may suspend, revoke or refuse to renew a license issued under this chapter if any fact or condition exists or is discovered which, if it had existed or had been discovered at the time of filing of the application for the license, would have warranted the department in refusing to issue the license or if a licensee or director, officer, partner, employee or owner of a licensee has:

(1)  Made a material misstatement in an application or any report or submission required by this chapter or any department regulation, statement of policy or order.

(2)  Failed to comply with or violated any provision of this chapter or any regulation or order promulgated or issued by the department under this chapter.

(3)  Engaged in dishonest, fraudulent or illegal practices or conduct in a business or unfair or unethical practices or conduct in connection with the mortgage loan business.

(4)  Been convicted of or pleaded guilty or nolo contendere to a crime of moral turpitude or felony.

(5)  Permanently or temporarily been enjoined by a court of competent jurisdiction from engaging in or continuing conduct or a practice involving an aspect of the mortgage loan business.

(6)  Become the subject of an order of the department denying, suspending or revoking a license applied for or issued under this chapter.

(7)  Become the subject of a United States Postal Service fraud order.

(8)  Failed to comply with the requirements of this chapter to make and keep records prescribed by regulation, statement of policy or order of the department, to produce records required by the department or to file financial reports or other information that the department by regulation, statement of policy or order may require.

(9)  Become the subject of an order of the department denying, suspending or revoking a license under the provisions of any other law administered by the department.

(10)  Demonstrated negligence or incompetence in performing an act for which the licensee is required to hold a license under this chapter.

(11)  Accepted an advance fee without having obtained the bond required by section 6131(d)(1) or (e)(1) (relating to application for license).

(12)  Become insolvent, meaning that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as they mature or is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

(13)  Failed to complete the requirements of section 6131.1 (relating to prelicensing and continuing education).

(14)  In the case of a mortgage broker, mortgage lender or mortgage loan correspondent, conducted the mortgage loan business through an unlicensed mortgage originator.

(15)  Failed to comply with the terms of any agreement under which the department authorizes a licensee to maintain records at a place other than the licensee's principal place of business.

(b)  Reinstatement.--The department may reinstate a license which was previously suspended, revoked or denied renewal if all of the following exist:

(1)  The condition which warranted the original action has been corrected to the department's satisfaction.

(2)  The department has reason to believe that the condition is not likely to occur again.

(3)  The licensee satisfies all other requirements of this chapter.

(Aug. 5, 2009, P.L.117, No.31, eff. imd.)

2009 Amendment.  Act 31 amended subsecs. (a)(13) and (b) intro. par.

Cross References.  Section 6139 is referred to in sections 6133, 6140 of this title.



Section 6140 - Penalties



Section 6151 - Applicability

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

6151.  Applicability.

6152.  Relationship to other laws.

6153.  Preservation of existing contracts.

6154.  Procedure for determination of noncompliance with Federal law.

§ 6151.  Applicability.

The provisions of this chapter shall apply to:

(1)  Any mortgage loan which is:

(i)  negotiated, offered or otherwise transacted within this Commonwealth, in whole or in part, whether by the ultimate lender or any other person;

(ii)  made or executed within this Commonwealth; or

(iii)  notwithstanding the place of execution, secured by real property located in this Commonwealth.

(2)  Any person who engages in the mortgage loan business in this Commonwealth.



Section 6152 - Relationship to other laws



Section 6153 - Preservation of existing contracts



Section 6154 - Procedure for determination of noncompliance with Federal law









Title 8 - BOROUGHS AND INCORPORATED TOWNS



Title 9 - BURIAL GROUNDS

Chapter 1 - General Provisions

Section 101 - Definitions






Chapter 2 - (Reserved)



Chapter 3 - Regulation of Cemetery Companies

Section 301 - Initial deposits by newly-organized cemetery companies

CHAPTER 2

(Reserved)

Enactment.  Chapter 2 (Reserved) was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

CHAPTER 3

REGULATION OF CEMETERY COMPANIES

Sec.

301.  Initial deposits by newly-organized cemetery companies.

302.  Initial deposits by existing cemetery companies.

303.  Periodic deposits.

304.  Registration and filing affidavit of compliance.

305.  Use of permanent lot care fund.

306.  Status and readjustment of permanent lot care fund.

307.  Investment and operation of fund.

308.  Accounts of qualified trustee.

309.  Incorporated cemetery company as qualified trustee.

310.  Penalties.

311.  Effect of chapter on articles of existing incorporated       cemetery companies.

312.  Engaging in cemetery business in unauthorized manner.

Enactment.  Chapter 3 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

Cross References.  Chapter 3 is referred to in section 101 of this title.

§ 301.  Initial deposits by newly-organized cemetery companies.

(a)  General rule.--No cemetery company shall establish a cemetery, or dispose or make sale of any lot therein, without first causing to be deposited with a qualified trustee a sum of not less than $25,000 as a permanent lot care fund.

(b)  Exceptions.--The provisions of subsection (a) of this section shall not apply to any bona fide church or religious congregation or any association created by any such bona fide church or religious congregation.

Cross References.  Section 301 is referred to in sections 304, 305, 306 of this title.



Section 302 - Initial deposits by existing cemetery companies



Section 303 - Periodic deposits



Section 304 - Registration and filing affidavit of compliance



Section 305 - Use of permanent lot care fund



Section 306 - Status and readjustment of permanent lot care fund



Section 307 - Investment and operation of fund



Section 308 - Accounts of qualified trustee



Section 309 - Incorporated cemetery company as qualified trustee



Section 310 - Penalties



Section 311 - Effect of chapter on articles of existing incorporated cemetery companies



Section 312 - Engaging in cemetery business in unauthorized manner









Title 10 - CHARITIES



Title 11 - CITIES



Title 12 - COMMERCE AND TRADE

Chapter 1 - Preliminary Provisions

Section 101 - Definitions






Chapter 3 - Economic Development Financing Strategy

Section 301 - Scope



Section 302 - Definitions



Section 303 - Development



Section 304 - Oversight






Chapter 5 - Small Business Council

Section 501 - Scope



Section 502 - Definitions



Section 503 - Small Business Council



Section 504 - Regulatory review






Chapter 7 - Tax-Exempt Bond Allocation (Reserved)



Chapter 11 - Ben Franklin (Reserved)



Chapter 13 - Industrial Resource Centers (Reserved)



Chapter 15 - (Reserved)



Chapter 17 - (Reserved)



Chapter 19 - (Reserved)



Chapter 21 - Opportunity Grants

Section 2101 - Scope



Section 2102 - Definitions



Section 2103 - Establishment



Section 2104 - Application



Section 2105 - Review



Section 2106 - Approval



Section 2107 - Penalty



Section 2108 - Limitations



Section 2109 - Guidelines






Chapter 23 - Small Business First

Section 2301 - Scope



Section 2302 - Definitions



Section 2303 - Establishment



Section 2304 - Fund and accounts



Section 2305 - Department responsibilities



Section 2306 - Capital development loans



Section 2307 - EDA loans



Section 2308 - Loans in distressed communities



Section 2309 - Pollution prevention assistance loans



Section 2310 - Export financing loans



Section 2311 - Reporting and inspection



Section 2312 - Limitations






Chapter 25 - Industrial Development Assistance (Reserved)



Chapter 27 - Customized Job Training (Reserved)



Chapter 29 - Machinery and Equipment Loans

Section 2901 - Scope



Section 2902 - Definitions



Section 2903 - Establishment



Section 2904 - Machinery and Equipment Loan Fund



Section 2905 - Eligibility for loans; terms and conditions



Section 2906 - Application and administration



Section 2907 - Powers of secretary



Section 2908 - Reporting and inspection



Section 2909 - Nondiscrimination



Section 2910 - Conflict of interest



Section 2911 - Reports to General Assembly



Section 2912 - Guidelines






Chapter 31 - Family Savings Account (Reserved)



Chapter 33 - Economic Enhancement (Reserved)



Chapter 34 - Infrastructure and Facilities Improvement Program

Section 3401 - Scope of chapter



Section 3402 - Definitions



Section 3403 - Establishment



Section 3404 - Application



Section 3405 - Review



Section 3406 - Approval






Chapter 35 - Keystone Opportunity Zones (Reserved)



Chapter 37 - Keystone Innovation Zones

Section 3701 - Scope



Section 3702 - Definitions



Section 3703 - Program



Section 3704 - Assistance



Section 3705 - Keystone innovation grants



Section 3706 - Keystone innovation zone tax credits



Section 3707 - Guidelines



Section 3708 - Annual report






Chapter 39 - Water Supply and Wastewater Infrastructure Capitalization

Section 3901 - Scope of chapter



Section 3902 - Definitions



Section 3903 - Establishment



Section 3904 - Award of grants



Section 3905 - Award and administration of loans



Section 3906 - Funds



Section 3907 - Commonwealth indebtedness






Chapter 41 - Film Production Grants

Section 4101 - Scope of chapter



Section 4102 - Definitions



Section 4103 - Establishment



Section 4104 - Application



Section 4105 - Review



Section 4106 - Approval



Section 4107 - Penalty



Section 4108 - Limitations



Section 4109 - Guidelines






Chapter 51 - Fraudulent Transfers

Section 5101 - Short title of chapter and definitions

PART IV

PROTECTION

CHAPTER 51

FRAUDULENT TRANSFERS

Sec.

5101.  Short title of chapter and definitions.

5102.  Insolvency.

5103.  Value.

5104.  Transfers fraudulent as to present and future creditors.

5105.  Transfers fraudulent as to present creditors.

5106.  When transfer is made or obligation is incurred.

5107.  Remedies of creditors.

5108.  Defenses, liability and protection of transferee.

5109.  Extinguishment of cause of action.

5110.  Supplementary provisions.

Enactment.  Chapter 51 was added December 3, 1993, P.L.479, No.70, effective in 60 days.

Cross References.  Chapter 51 is referred to in sections 1957, 5957, 8580, 8965 of Title 15 (Corporations and Unincorporated Associations); section 4352 of Title 23 (Domestic Relations).

§ 5101.  Short title of chapter and definitions.

(a)  Short title of chapter.--This chapter shall be known and may be cited as the Pennsylvania Uniform Fraudulent Transfer Act.

(b)  Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Asset."  Property of a debtor. The term does not include:

(1)  property to the extent it is encumbered by a valid lien;

(2)  property to the extent it is generally exempt under nonbankruptcy law; or

(3)  an interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

"Claim."  A right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

"Creditor."  A person who has a claim.

"Debt."  Liability on a claim.

"Debtor."  A person who is liable on a claim.

"Lien."  A charge against or an interest in property to secure payment of a debt or performance of an obligation. The term includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien or a statutory lien.

"Person."  An individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

"Property."  Anything that may be the subject of ownership.

"Transfer."  Every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset. The term includes payment of money, release, lease and creation of a lien or other encumbrance.

"Valid lien."  A lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



Section 5102 - Insolvency



Section 5103 - Value



Section 5104 - Transfers fraudulent as to present and future creditors



Section 5105 - Transfers fraudulent as to present creditors



Section 5106 - When transfer is made or obligation is incurred



Section 5107 - Remedies of creditors



Section 5108 - Defenses, liability and protection of transferee



Section 5109 - Extinguishment of cause of action



Section 5110 - Supplementary provisions






Chapter 53 - Trade Secrets

Section 5301 - Short title of chapter



Section 5302 - Definitions



Section 5303 - Injunctive relief



Section 5304 - Damages



Section 5305 - Attorney fees



Section 5306 - Preservation of secrecy



Section 5307 - Statute of limitations



Section 5308 - Effect on other law






Chapter 97 - Foreign Currency

Section 9701 - Continuity of contract under European Monetary Union

CHAPTER 97

FOREIGN CURRENCY

Sec.

9701.  Continuity of contract under European monetary union.

Enactment.  Chapter 97 was added December 3, 1998, P.L.939, No.122, effective immediately.

Applicability.  Section 2 of Act 122 provided that the addition of Chapter 97 shall apply to contracts, securities and instruments entered into or issued before, on or after the effective date of Act 122.

§ 9701.  Continuity of contract under European monetary union.

(a)  Continuity of contract.--

(1)  If a subject or medium of payment of a contract, security or instrument is a currency that has been substituted or replaced by the euro, the euro shall be a commercially reasonable substitute and substantial equivalent that may be either:

(i)  used in determining the value of that currency; or

(ii)  tendered;

in each case at the conversion rate specified in and otherwise calculated in accordance with the regulations adopted by the Council of the European Union.

(2)  If a subject or medium of payment of a contract, security or instrument is the ECU, the euro will be a commercially reasonable substitute and substantial equivalent that may be either:

(i)  used in determining the value of that currency; or

(ii)  tendered;

in each case at the conversion rate specified in and otherwise calculated in accordance with the regulations adopted by the Council of the European Union.

(3)  Performance of any of the obligations described in paragraph (1) or (2) may be made in the currency or currencies originally designated in the contract, security or instrument so long as the currency or currencies remain legal tender or in euro, but not in any other currency, whether or not the other currency:

(i)  has been substituted or replaced by the euro; or

(ii)  is a currency that is considered a denomination of the euro and has a fixed conversion rate with respect to the euro.

(b)  Effect of currency substitution on performance.--None of the following shall have the effect of discharging or excusing performance under any contract, security or instrument or give a party the right unilaterally to alter or terminate any contract, security or instrument:

(1)  Introduction of the euro.

(2)  Tender of euros in connection with any obligation in compliance with subsection (a)(1) or (2).

(3)  Determination of the value of any obligation in compliance with subsection (a)(1) or (2).

(4)  Calculation or determination of the subject or medium of payment of a contract, security or instrument with reference to an interest rate or other basis that has been substituted or replaced due to the introduction of the euro and that is a commercially reasonable substitute and substantial equivalent.

(c)  References to ECU in contracts.--When the euro first becomes the monetary unit of participating member states of the European Union, references to the ECU in a contract, security or instrument that also refers in substance to the definition of the ECU as set forth in subsection (g) shall be replaced by references to the euro at a rate of one euro to one ECU. References to the ECU in a contract, security or instrument without such a definition of the ECU shall be presumed, rebuttable by proof of the contrary intention of the parties, to be references to the currency basket that is from time to time used as the unit of account of the European Community.

(d)  Effect of agreements.--This section shall not alter or impair and shall be subject to any agreements between parties with specific reference to the introduction of the euro.

(e)  Application.--Notwithstanding the provisions of Title 13 (relating to commercial code) or any other law of this Commonwealth, this section shall apply to all contracts, securities and instruments, including contracts with respect to commercial transactions, and shall not be deemed to be displaced by any other law of this Commonwealth.

(f)  No application to other currency alteration.--In circumstances of currency alteration other than the introduction of the euro, this section shall not be interpreted as creating any negative inference or negative presumption regarding the validity or enforceability of contracts, securities or instruments denominated in whole or part in a currency affected by that alteration.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"ECU" or "European currency unit."  The currency basket that is from time to time used as the unit of account of the European Community, as defined in European Council Regulation No.3320/94.

"Euro."  The currency of participating member states of the European Union that adopt a single currency in accordance with the Treaty on European Union signed February 7, 1992.

"Introduction of the euro."  Includes, but is not limited to, the implementation from time to time of economic and monetary union in member states of the European Union in accordance with the Treaty on European Union signed February 7, 1992.






Chapter 98 - Assembled Industrial Plant Doctrine

Section 9801 - Assembled industrial plant doctrine abolished









Title 13 - COMMERCIAL CODE

Chapter 11 - General Provisions

Section 1101 - Short titles

TITLE 13

COMMERCIAL CODE

Division

1.  General Provisions

2.  Sales

2A. Leases

3.  Negotiable Instruments

4.  Bank Deposits and Collections

4A. Funds Transfers

5.  Letters of Credit

6.  Bulk Transfers (Repealed)

7.  Warehouse Receipts, Bills of Lading and Other Documents of Title

8.  Investment Securities

9.  Secured Transactions

Enactment.  Unless otherwise noted, the provisions of Title 13 were added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 482, adopted November 7, 1988, provided that section 1101 et seq. shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by district justices. Act 207 of 2004 changed district justices to magisterial district judges. Rule 482 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Pennsylvania Rule of Civil Procedure No. 3159(b)(2), adopted April 20, 1998, provided that sections 1101 et seq. shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Special Provisions in Appendix.  See Act 86 of 1979 in the appendix to this title for special provisions relating to legislative intent and effective date.

Short Titles of Implementing Statutes.  Section 1 of Act 97 of 1992 provided that the act shall be known and may be cited as the Uniform Commercial Code Modernization Act.

Section 1 of Act 44 of 1996 provided that the act shall be known and may be cited as the Uniform Commercial Code Modernization Act of 1996.

Section 1 of Act 18 of 2001 provided that the act shall be known and may be cited as the Uniform Commercial Code Modernization Act of 2001.

DIVISION 1

GENERAL PROVISIONS

Chapter

11.  General Provisions

12.  General Definitions and Principles of Interpretation

13.  Territorial Applicability and General Rules

Enactment.  Division 1 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Division 1, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

CHAPTER 11

GENERAL PROVISIONS

Sec.

1101.  Short titles.

1102.  Scope of division.

1103.  Construction of title to promote its purposes and policies; applicability of supplemental principles of law.

1104.  Construction against implied repeal.

1105.  (Reserved).

1106.  Use of singular and plural; gender.

1107.  Section captions.

1108.  Relation to Electronic Signatures in Global and National Commerce Act.

Enactment.  Chapter 11 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Chapter 11, which related to short title, construction, application and subject matter of title, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

§ 1101.  Short titles.

(a)  Title.--This title may be cited as the Uniform Commercial Code.

(b)  Division.--This division may be cited as the Uniform Commercial Code-General Provisions.



Section 1102 - Scope of division



Section 1103 - Construction of title to promote its purposes and policies; applicability of supplemental principles of law



Section 1104 - Construction against implied repeal



Section 1105 - (Reserved)



Section 1106 - Use of singular and plural; gender



Section 1107 - Section captions



Section 1108 - Relation to Electronic Signatures in Global and National Commerce Act






Chapter 12 - General Definitions and Principles of Interpretation

Section 1201 - General definitions



Section 1202 - Notice; knowledge



Section 1203 - Lease distinguished from security interest



Section 1204 - Value



Section 1205 - Reasonable time; seasonableness



Section 1206 - Presumptions






Chapter 13 - Territorial Applicability and General Rules

Section 1301 - Territorial applicability; parties' power to choose

CHAPTER 13

TERRITORIAL APPLICABILITY AND GENERAL RULES

Sec.

1301.  Territorial applicability; parties' power to choose applicable law.

1302.  Variation by agreement.

1303.  Course of performance, course of dealing and usage of trade.

1304.  Obligation of good faith.

1305.  Remedies to be liberally administered.

1306.  Waiver or renunciation of claim or right after breach.

1307.  Prima facie evidence by third-party documents.

1308.  Performance or acceptance under reservation of rights.

1309.  Option to accelerate at will.

1310.  Subordinated obligations.

Enactment.  Chapter 13 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

§ 1301.  Territorial applicability; parties' power to choose applicable law.

(a)  Agreement; reasonable relation requirement.--Except as otherwise provided in this section, when a transaction bears a reasonable relation to this Commonwealth and also to another state or nation, the parties may agree that the law either of this Commonwealth or of such other state or nation shall govern their rights and duties.

(b)  Absence of agreement; approved relation requirement.--In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), this title applies to transactions bearing an appropriate relation to this Commonwealth.

(c)  Mandatory applicability of title.--If one of the following provisions of this title specifies the applicable law, that provision governs, and a contrary agreement is effective only to the extent permitted by the law so specified:

(1)  Section 2402 (relating to rights of creditors of seller against sold goods).

(2)  Sections 2A105 (relating to territorial application of division to goods covered by certificate of title) and 2A106 (relating to limitation on power of parties to consumer lease to choose applicable law and judicial forum).

(3)  Section 4102 (relating to applicability).

(4)  Section 4A507 (relating to choice of law).

(5)  Section 5116 (relating to choice of law and forum).

(6)  Section 8110 (relating to applicability; choice of law).

(7)  Ch. 93 Subch. A (relating to law governing perfection and priority).



Section 1302 - Variation by agreement



Section 1303 - Course of performance, course of dealing and usage of trade



Section 1304 - Obligation of good faith



Section 1305 - Remedies to be liberally administered



Section 1306 - Waiver or renunciation of claim or right after breach



Section 1307 - Prima facie evidence by third-party documents



Section 1308 - Performance or acceptance under reservation of rights



Section 1309 - Option to accelerate at will



Section 1310 - Subordinated obligations






Chapter 21 - Short Title, General Construction and Subject Matter

Section 2101 - Short title of division

DIVISION 2

SALES

Chapter

21.  Short Title, General Construction and Subject Matter

22.  Form, Formation and Readjustment of Contract

23.  General Obligation and Construction of Contract

24.  Title, Creditors and Good Faith Purchasers

25.  Performance

26.  Breach, Repudiation and Excuse

27.  Remedies

Enactment.  Division 2 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

CHAPTER 21

SHORT TITLE, GENERAL CONSTRUCTION

AND SUBJECT MATTER

Sec.

2101.  Short title of division.

2102.  Scope; certain security and other transactions excluded from division.

2103.  Definitions and index of definitions.

2104.  Definitions: "merchant"; "between merchants"; "financing agency."

2105.  Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit."

2106.  Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

2107.  Goods to be severed from realty: recording.

Enactment.  Chapter 21 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 2101.  Short title of division.

This division shall be known and may be cited as the Uniform Commercial Code, Article 2, Sales.

(July 9, 1992, P.L.507, No.97, eff. one year)



Section 2102 - Scope; certain security and other transactions excluded from division



Section 2103 - Definitions and index of definitions



Section 2104 - Definitions: "merchant"; "between merchants"; "financing agency."



Section 2105 - Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit."



Section 2106 - Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."



Section 2107 - Goods to be severed from realty: recording






Chapter 22 - Form, Formation and Readjustment of Contract

Section 2201 - Formal requirements; statute of frauds

CHAPTER 22

FORM, FORMATION AND READJUSTMENT

OF CONTRACT

Sec.

2201.  Formal requirements; statute of frauds.

2202.  Final written expression: parol or extrinsic evidence.

2203.  Seals inoperative.

2204.  Formation in general.

2205.  Firm offers.

2206.  Offer and acceptance in formation of contract.

2207.  Additional terms in acceptance or confirmation.

2208.  Course of performance or practical construction (Deleted by amendment).

2209.  Modification, rescission and waiver.

2210.  Delegation of performance; assignment of rights.

Enactment.  Chapter 22 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 2201.  Formal requirements; statute of frauds.

(a)  General rule.--Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

(b)  Writing confirming contract between merchants.--Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (a) against such party unless written notice of objection to its contents is given within ten days after it is received.

(c)  Enforceability of contracts not satisfying general requirements.--A contract which does not satisfy the requirements of subsection (a) but which is valid in other respects is enforceable:

(1)  if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the business of the seller and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2)  if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3)  with respect to goods for which payment has been made and accepted or which have been received and accepted (section 2606).

(d)  Qualified financial contracts.--Subsection (a) does not apply to a qualified financial contract, as defined in section 1206(c)(1) (relating to statute of frauds for kinds of personal property not otherwise covered), if either:

(1)  there is, as provided in section 1206(c)(3), sufficient evidence to indicate that a contract has been made; or

(2)  the parties, by means of a prior or subsequent written contract, have agreed to be bound by the terms of the qualified financial contract from the time they reach agreement (by telephone, by exchange of electronic messages or otherwise) on those terms.

(May 22, 1996, P.L.248, No.44, eff. imd.)

1996 Amendment.  Act 44 added subsec. (d). See section 14(c) of Act 44 in the appendix to this title for special provisions relating to applicability to qualified financial contracts.

References in Text.  Section 1206, referred to in this section, was repealed and added by the act of April 16, 2008 (P.L.57, No.13). Present section 1206 relates to presumptions.

Cross References.  Section 2201 is referred to in sections 2209, 2326 of this title.



Section 2202 - Final written expression: parol or extrinsic evidence



Section 2203 - Seals inoperative



Section 2204 - Formation in general



Section 2205 - Firm offers



Section 2206 - Offer and acceptance in formation of contract



Section 2207 - Additional terms in acceptance or confirmation



Section 2208 - Course of performance or practical construction (Deleted by amendment)



Section 2209 - Modification, rescission and waiver



Section 2210 - Delegation of performance; assignment of rights






Chapter 23 - General Obligation and Construction of Contract

Section 2301 - General obligations of parties

CHAPTER 23

GENERAL OBLIGATION AND CONSTRUCTION

OF CONTRACT

Sec.

2301.  General obligations of parties.

2302.  Unconscionable contract or clause.

2303.  Allocation or division of risks.

2304.  Price payable in money, goods, realty or otherwise.

2305.  Open price term.

2306.  Output, requirements and exclusive dealings.

2307.  Delivery in single lot or several lots.

2308.  Absence of specified place for delivery.

2309.  Absence of specific time provisions; notice of termination.

2310.  Open time for payment or running of credit; authority to ship under reservation.

2311.  Options and cooperation respecting performance.

2312.  Warranty of title and against infringement; obligation of buyer against infringement.

2313.  Express warranties by affirmation, promise, description or sample.

2314.  Implied warranty: merchantability; usage of trade.

2315.  Implied warranty: fitness for particular purpose.

2316.  Exclusion or modification of warranties.

2317.  Cumulation and conflict of warranties express or implied.

2318.  Third party beneficiaries of warranties express or implied.

2319.  F.O.B. and F.A.S. terms.

2320.  C.I.F. and C. & F. terms.

2321.  C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

2322.  Delivery "ex-ship."

2323.  Form of bill of lading required in overseas shipment; "overseas."

2324.  "No arrival, no sale" term.

2325.  "Letter of credit" term; "confirmed credit."

2326.  Sale on approval and sale or return; rights of creditors.

2327.  Special incidents of sale on approval and sale or return.

2328.  Sale by auction.

Enactment.  Chapter 23 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 2301.  General obligations of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



Section 2302 - Unconscionable contract or clause



Section 2303 - Allocation or division of risks



Section 2304 - Price payable in money, goods, realty or otherwise



Section 2305 - Open price term



Section 2306 - Output, requirements and exclusive dealings



Section 2307 - Delivery in single lot or several lots



Section 2308 - Absence of specified place for delivery



Section 2309 - Absence of specific time provisions; notice of termination



Section 2310 - Open time for payment or running of credit; authority to ship under reservation



Section 2311 - Options and cooperation respecting performance

§ 2311.  Options and cooperation respecting performance.

(a)  Specifying particulars of performance.--An agreement for sale which is otherwise sufficiently definite (section 2204(c)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(b)  Specifying assortment of goods and shipping arrangements.--Unless otherwise agreed specifications relating to assortment of the goods are at the option of the buyer and except as otherwise provided in section 2319(a)(3) and (c) (relating to F.O.B. and F.A.S. terms) specifications or arrangements relating to shipment are at the option of the seller.

(c)  Remedies for failure to specify or cooperate.--Where such specification would materially affect the performance of the other party but is not seasonably made or where the cooperation of one party is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(1)  is excused for any resulting delay in his own performance; and

(2)  may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

Cross References.  Section 2311 is referred to in section 2319 of this title.



Section 2312 - Warranty of title and against infringement; obligation of buyer against infringement



Section 2313 - Express warranties by affirmation, promise, description or sample



Section 2314 - Implied warranty: merchantability; usage of trade



Section 2315 - Implied warranty: fitness for particular purpose



Section 2316 - Exclusion or modification of warranties



Section 2317 - Cumulation and conflict of warranties express or implied



Section 2318 - Third party beneficiaries of warranties express or implied



Section 2319 - F.O.B. and F.A.S. terms



Section 2320 - C.I.F. and C. & F. terms



Section 2321 - C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival



Section 2322 - Delivery "ex-ship."



Section 2323 - Form of bill of lading required in overseas shipment; "overseas."



Section 2324 - "No arrival, no sale" term



Section 2325 - "Letter of credit" term; "confirmed credit."



Section 2326 - Sale on approval and sale or return; rights of creditors



Section 2327 - Special incidents of sale on approval and sale or return



Section 2328 - Sale by auction






Chapter 24 - Title, Creditors and Good Faith Purchasers

Section 2401 - Passing of title; reservation for security; limited application of section

CHAPTER 24

TITLE, CREDITORS AND GOOD FAITH PURCHASERS

Sec.

2401.  Passing of title; reservation for security; limited application of section.

2402.  Rights of creditors of seller against sold goods.

2403.  Power to transfer; good faith purchase of goods; "entrusting."

Enactment.  Chapter 24 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

Cross References.  Chapter 24 is referred to in section 4352 of Title 23 (Domestic Relations).

§ 2401.  Passing of title; reservation for security; limited application of section.

Each provision of this division with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this division and matters concerning title become material the following rules apply:

(1)  Identification of goods and reservation of title.--Title to goods cannot pass under a contract for sale prior to their identification to the contract (section 2501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of Division 9 (relating to secured transactions), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2)  Place of delivery of goods.--Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place, and in particular and despite any reservation of a security interest by the bill of lading:

(i)  if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(ii)  if the contract requires delivery at destination, title passes on tender there.

(3)  Delivery without moving goods.--Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(i)  if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and, if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(ii)  if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4)  Revesting of title upon rejection of goods or revocation of acceptance.--A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment.  Act 13 amended par. (3)(i).

Cross References.  Section 2401 is referred to in sections 1201, 2106, 9102, 9109, 9110, 9309 of this title.



Section 2402 - Rights of creditors of seller against sold goods



Section 2403 - Power to transfer; good faith purchase of goods; "entrusting."






Chapter 25 - Performance

Section 2501 - Insurable interest in goods; manner of identification of goods

CHAPTER 25

PERFORMANCE

Sec.

2501.  Insurable interest in goods; manner of identification of goods.

2502.  Right of buyer to goods on repudiation, failure to deliver or insolvency of seller.

2503.  Manner of tender of delivery by seller.

2504.  Shipment by seller.

2505.  Shipment by seller under reservation.

2506.  Rights of financing agency.

2507.  Effect of tender by seller; delivery on condition.

2508.  Cure by seller of improper tender or delivery; replacement.

2509.  Risk of loss in absence of breach.

2510.  Effect of breach on risk of loss.

2511.  Tender of payment by buyer; payment by check.

2512.  Payment by buyer before inspection.

2513.  Right of buyer to inspection of goods.

2514.  When documents deliverable on acceptance; when on payment.

2515.  Preserving evidence of goods in dispute.

Enactment.  Chapter 25 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 2501.  Insurable interest in goods; manner of identification of goods.

(a)  General rule.--The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs as follows:

(1)  When the contract is made if it is for the sale of goods already existing and identified.

(2)  If the contract is for the sale of future goods other than those described in paragraph (3), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers.

(3)  When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(b)  Duration of insurable interest and substitution of goods.--The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(c)  Other insurable interests unimpaired.--Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

Cross References.  Section 2501 is referred to in sections 2103, 2401, 2502 of this title.



Section 2502 - Right of buyer to goods on repudiation, failure to deliver or insolvency of seller



Section 2503 - Manner of tender of delivery by seller



Section 2504 - Shipment by seller



Section 2505 - Shipment by seller under reservation



Section 2506 - Rights of financing agency



Section 2507 - Effect of tender by seller; delivery on condition



Section 2508 - Cure by seller of improper tender or delivery; replacement



Section 2509 - Risk of loss in absence of breach



Section 2510 - Effect of breach on risk of loss



Section 2511 - Tender of payment by buyer; payment by check



Section 2512 - Payment by buyer before inspection



Section 2513 - Right of buyer to inspection of goods



Section 2514 - When documents deliverable on acceptance; when on payment



Section 2515 - Preserving evidence of goods in dispute






Chapter 26 - Breach, Repudiation and Excuse

Section 2601 - Rights of buyer on improper delivery

CHAPTER 26

BREACH, REPUDIATION AND EXCUSE

Sec.

2601.  Rights of buyer on improper delivery.

2602.  Manner and effect of rightful rejection.

2603.  Duties of merchant buyer as to rightfully rejected goods.

2604.  Options of buyer as to salvage of rightfully rejected goods.

2605.  Waiver of objections of buyer by failure to particularize.

2606.  What constitutes acceptance of goods.

2607.  Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

2608.  Revocation of acceptance in whole or in part.

2609.  Right to adequate assurance of performance.

2610.  Anticipatory repudiation.

2611.  Retraction of anticipatory repudiation.

2612.  "Installment contract"; breach.

2613.  Casualty to identified goods.

2614.  Substituted performance.

2615.  Excuse by failure of presupposed conditions.

2616.  Procedure on notice claiming excuse.

Enactment.  Chapter 26 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 2601.  Rights of buyer on improper delivery.

Subject to the provisions of this division on breach in installment contracts (section 2612) and unless otherwise agreed under the sections on contractual limitations of remedy (sections 2718 and 2719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(1)  reject the whole;

(2)  accept the whole; or

(3)  accept any commercial unit or units and reject the rest.



Section 2602 - Manner and effect of rightful rejection



Section 2603 - Duties of merchant buyer as to rightfully rejected goods



Section 2604 - Options of buyer as to salvage of rightfully rejected goods



Section 2605 - Waiver of objections of buyer by failure to particularize



Section 2606 - What constitutes acceptance of goods



Section 2607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over



Section 2608 - Revocation of acceptance in whole or in part



Section 2609 - Right to adequate assurance of performance



Section 2610 - Anticipatory repudiation



Section 2611 - Retraction of anticipatory repudiation



Section 2612 - "Installment contract"; breach



Section 2613 - Casualty to identified goods



Section 2614 - Substituted performance



Section 2615 - Excuse by failure of presupposed conditions



Section 2616 - Procedure on notice claiming excuse






Chapter 27 - Remedies

Section 2701 - Remedies for breach of collateral contracts not impaired

CHAPTER 27

REMEDIES

Sec.

2701.  Remedies for breach of collateral contracts not impaired.

2702.  Remedies of seller on discovery of insolvency of buyer.

2703.  Remedies of seller in general.

2704.  Right of seller to identify goods to contract        notwithstanding breach or to salvage unfinished goods.

2705.  Stoppage by seller of delivery in transit or otherwise.

2706.  Resale by seller including contract for resale.

2707.  "Person in the position of a seller."

2708.  Damages of seller for nonacceptance or repudiation.

2709.  Action for the price.

2710.  Incidental damages of seller.

2711.  Remedies of buyer in general; security interest of buyer        in rejected goods.

2712.  "Cover"; procurement by buyer of substitute goods.

2713.  Damages of buyer for nondelivery or repudiation.

2714.  Damages of buyer for breach in regard to accepted goods.

2715.  Incidental and consequential damages of buyer.

2716.  Right of buyer to specific performance or replevin.

2717.  Deduction of damages from price.

2718.  Liquidation or limitation of damages; deposits.

2719.  Contractual modification or limitation of remedy.

2720.  Effect of "cancellation" or "rescission" on claims for        antecedent breach.

2721.  Remedies for fraud.

2722.  Who can sue third parties for injury to goods.

2723.  Proof of market price: time and place.

2724.  Admissibility of market quotations.

2725.  Statute of limitations in contracts for sale.

Enactment.  Chapter 27 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 2701.  Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this division.



Section 2702 - Remedies of seller on discovery of insolvency of buyer



Section 2703 - Remedies of seller in general



Section 2704 - Right of seller to identify goods to contract notwithstanding breach or to salvage unfinished goods



Section 2705 - Stoppage by seller of delivery in transit or otherwise



Section 2706 - Resale by seller including contract for resale



Section 2707 - "Person in the position of a seller."



Section 2708 - Damages of seller for nonacceptance or repudiation



Section 2709 - Action for the price



Section 2710 - Incidental damages of seller



Section 2711 - Remedies of buyer in general; security interest of buyer in rejected goods



Section 2712 - "Cover"; procurement by buyer of substitute goods



Section 2713 - Damages of buyer for nondelivery or repudiation



Section 2714 - Damages of buyer for breach in regard to accepted goods



Section 2715 - Incidental and consequential damages of buyer



Section 2716 - Right of buyer to specific performance or replevin



Section 2717 - Deduction of damages from price



Section 2718 - Liquidation or limitation of damages; deposits



Section 2719 - Contractual modification or limitation of remedy



Section 2720 - Effect of "cancellation" or "rescission" on claims for antecedent breach



Section 2721 - Remedies for fraud



Section 2722 - Who can sue third parties for injury to goods



Section 2723 - Proof of market price: time and place



Section 2724 - Admissibility of market quotations



Section 2725 - Statute of limitations in contracts for sale






Chapter 2A1 - General Provisions

Section 2A101 - Short title of division

DIVISION 2A

LEASES

Chapter

2A1.  General Provisions

2A2.  Formation and Construction of Lease Contract

2A3.  Effect of Lease Contract

2A4.  Performance of Lease Contract: Repudiated, Substituted and Excused

2A5.  Default

Enactment.  Division 2A was added July 9, 1992, P.L.507, No.97, effective in one year.

CHAPTER 2A1

GENERAL PROVISIONS

Sec.

2A101.  Short title of division.

2A102.  Scope.

2A103.  Definitions and index of definitions.

2A104.  Leases subject to other law.

2A105.  Territorial application of division to goods covered by certificate of title.

2A106.  Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

2A107.  Waiver or renunciation of claim or right after default.

2A108.  Unconscionability.

2A109.  Option to accelerate at will.

Enactment.  Chapter 2A1 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 2A101.  Short title of division.

This division shall be known and may be cited as the Uniform Commercial Code, Article 2A, Leases.



Section 2A102 - Scope



Section 2A103 - Definitions and index of definitions



Section 2A104 - Leases subject to other law



Section 2A105 - Territorial application of division to goods covered by certificate of title



Section 2A106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum



Section 2A107 - Waiver or renunciation of claim or right after default



Section 2A108 - Unconscionability



Section 2A109 - Option to accelerate at will






Chapter 2A2 - Formation and Construction of Lease Contract

Section 2A201 - Statute of frauds

CHAPTER 2A2

FORMATION AND CONSTRUCTION OF LEASE CONTRACT

Sec.

2A201.  Statute of frauds.

2A202.  Final written expression: parol or extrinsic evidence.

2A203.  Seals inoperative.

2A204.  Formation in general.

2A205.  Firm offers.

2A206.  Offer and acceptance in formation of lease contract.

2A207.  Course of performance or practical construction (Deleted by amendment).

2A208.  Modification, rescission and waiver.

2A209.  Lessee under finance lease as beneficiary of supply contract.

2A210.  Express warranties.

2A211.  Warranties against interference and against infringement; lessee's obligation against infringement.

2A212.  Implied warranty of merchantability.

2A213.  Implied warranty of fitness for particular purpose.

2A214.  Exclusion or modification of warranties.

2A215.  Cumulation and conflict of warranties express or implied.

2A216.  Third party beneficiaries of express and implied warranties.

2A217.  Identification.

2A218.  Insurance and proceeds.

2A219.  Risk of loss.

2A220.  Effect of default on risk of loss.

2A221.  Casualty to identified goods.

Enactment.  Chapter 2A2 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 2A201.  Statute of frauds.

(a)  General rule.--A lease contract is not enforceable by way of action or defense unless:

(1)  the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(2)  there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(b)  Description of goods or term.--Any description of leased goods or of the lease term is sufficient and satisfies subsection (a)(2), whether or not it is specific, if it reasonably identifies what is described.

(c)  Omitted or incorrectly stated terms.--A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (a)(2) beyond the lease term and the quantity of goods shown in the writing.

(d)  Enforceability of lease not satisfying general requirements.--A lease contract that does not satisfy the requirements of subsection (a), but which is valid in other respects, is enforceable:

(1)  if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2)  if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3)  with respect to goods that have been received and accepted by the lessee.

(e)  Term of lease not satisfying general requirements.--The lease term under a lease contract referred to in subsection (d) is:

(1)  if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(2)  if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court a lease term, the term so admitted; or

(3)  a reasonable lease term.



Section 2A202 - Final written expression: parol or extrinsic evidence



Section 2A203 - Seals inoperative



Section 2A204 - Formation in general



Section 2A205 - Firm offers



Section 2A206 - Offer and acceptance in formation of lease contract



Section 2A207 - Course of performance or practical construction (Deleted by amendment)



Section 2A208 - Modification, rescission and waiver



Section 2A209 - Lessee under finance lease as beneficiary of supply contract



Section 2A210 - Express warranties



Section 2A211 - Warranties against interference and against infringement; lessee's obligation against infringement



Section 2A212 - Implied warranty of merchantability



Section 2A213 - Implied warranty of fitness for particular purpose



Section 2A214 - Exclusion or modification of warranties



Section 2A215 - Cumulation and conflict of warranties express or implied



Section 2A216 - Third party beneficiaries of express and implied warranties



Section 2A217 - Identification



Section 2A218 - Insurance and proceeds



Section 2A219 - Risk of loss



Section 2A220 - Effect of default on risk of loss



Section 2A221 - Casualty to identified goods






Chapter 2A3 - Effect of Lease Contract

Section 2A301 - Enforceability of lease contract

CHAPTER 2A3

EFFECT OF LEASE CONTRACT

Sec.

2A301.  Enforceability of lease contract.

2A302.  Title to and possession of goods.

2A303.  Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

2A304.  Subsequent lease of goods by lessor.

2A305.  Sale or sublease of goods by lessee.

2A306.  Priority of certain liens arising by operation of law.

2A307.  Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

2A308.  Special rights of creditors.

2A309.  Lessor's and lessee's rights when goods become fixtures.

2A310.  Lessor's and lessee's rights when goods become accessions.

2A311.  Priority subject to subordination.

Enactment.  Chapter 2A3 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 2A301.  Enforceability of lease contract.

Except as otherwise provided in this division, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.



Section 2A302 - Title to and possession of goods



Section 2A303 - Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights



Section 2A304 - Subsequent lease of goods by lessor



Section 2A305 - Sale or sublease of goods by lessee



Section 2A306 - Priority of certain liens arising by operation of law



Section 2A307 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods



Section 2A308 - Special rights of creditors



Section 2A309 - Lessor's and lessee's rights when goods become fixtures



Section 2A310 - Lessor's and lessee's rights when goods become accessions



Section 2A311 - Priority subject to subordination






Chapter 2A4 - Performance of Lease Contract: Repudiated, Substituted and Excused

Section 2A401 - Insecurity: adequate assurance of performance



Section 2A402 - Anticipatory repudiation



Section 2A403 - Retraction of anticipatory repudiation



Section 2A404 - Substituted performance



Section 2A405 - Excused performance



Section 2A406 - Procedure on excused performance



Section 2A407 - Irrevocable promises: finance leases






Chapter 2A5 - Default

Section 2A501 - Default: procedure

CHAPTER 2A5

DEFAULT

Subchapter

A.  In General

B.  Default by Lessor

C.  Default by Lessee

Enactment.  Chapter 2A5 was added July 9, 1992, P.L.507, No.97, effective in one year.

SUBCHAPTER A

IN GENERAL

Sec.

2A501.  Default: procedure.

2A502.  Notice after default.

2A503.  Modification or impairment of rights and remedies.

2A504.  Liquidation of damages.

2A505.  Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies.

2A506.  Statute of limitations.

2A507.  Proof of market rent: time and place.

§ 2A501.  Default: procedure.

(a)  Determination of default.--Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this division.

(b)  Available rights and remedies.--If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this division and, except as limited by this division, as provided in the lease agreement.

(c)  Methods of enforcement of contract.--If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration or the like, in accordance with this division.

(d)  Rights and remedies cumulative.--Except as otherwise provided in section 1305(a) (relating to remedies to be liberally administered) or this division or the lease agreement, the rights and remedies referred to in subsections (b) and (c) are cumulative.

(e)  Agreements covering real property and goods.--If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this chapter as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this chapter does not apply.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment.  Act 13 amended subsec. (d).

Cross References.  Section 2A501 is referred to in section 2A303 of this title.



Section 2A502 - Notice after default



Section 2A503 - Modification or impairment of rights and remedies



Section 2A504 - Liquidation of damages



Section 2A505 - Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies



Section 2A506 - Statute of limitations



Section 2A507 - Proof of market rent: time and place



Section 2A508 - Lessee's remedies



Section 2A509 - Lessee's rights on improper delivery; rightful rejection



Section 2A510 - Installment lease contracts: rejection and default



Section 2A511 - Merchant lessee's duties as to rightfully rejected goods



Section 2A512 - Lessee's duties as to rightfully rejected goods



Section 2A513 - Cure by lessor of improper tender or delivery; replacement



Section 2A514 - Waiver of lessee's objections



Section 2A515 - Acceptance of goods



Section 2A516 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over



Section 2A517 - Revocation of acceptance of goods



Section 2A518 - Cover; substitute goods



Section 2A519 - Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods



Section 2A520 - Lessee's incidental and consequential damages



Section 2A521 - Lessee's right to specific performance or replevin



Section 2A522 - Lessee's right to goods on lessor's insolvency



Section 2A523 - Lessor's remedies

SUBCHAPTER C

DEFAULT BY LESSEE

Sec.

2A523.  Lessor's remedies.

2A524.  Lessor's right to identify goods to lease contract.

2A525.  Lessor's right to possession of goods.

2A526.  Lessor's stoppage of delivery in transit or otherwise.

2A527.  Lessor's rights to dispose of goods.

2A528.  Lessor's damages for nonacceptance, failure to pay, repudiation or other default.

2A529.  Lessor's action for the rent.

2A530.  Lessor's incidental damages.

2A531.  Standing to sue third parties for injury to goods.

2A532.  Lessor's rights to residual interest.

§ 2A523.  Lessor's remedies.

(a)  General rule.--If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 2A510), the lessee is in default under the lease contract and the lessor may:

(1)  Cancel the lease contract (section 2A505(a)).

(2)  Proceed respecting goods not identified to the lease contract (section 2A524).

(3)  Withhold delivery of the goods and take possession of goods previously delivered (section 2A525).

(4)  Stop delivery of the goods by any bailee (section 2A526).

(5)  Dispose of the goods and recover damages (section 2A527), or retain the goods and recover damages (section 2A528), or in a proper case recover rent (section 2A529).

(6)  Exercise any other rights or pursue any other remedies provided in the lease contract.

(b)  When lessor does not fully exercise right or obtain remedy.--If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (a), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(c)  Other rights and remedies.--If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(1)  if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (a) or (b); or

(2)  if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (b).

Cross References.  Section 2A523 is referred to in sections 2A524, 2A525, 2A527, 2A528, 2A529 of this title.



Section 2A524 - Lessor's right to identify goods to lease contract



Section 2A525 - Lessor's right to possession of goods



Section 2A526 - Lessor's stoppage of delivery in transit or otherwise



Section 2A527 - Lessor's rights to dispose of goods



Section 2A528 - Lessor's damages for nonacceptance, failure to pay, repudiation or other default



Section 2A529 - Lessor's action for the rent



Section 2A530 - Lessor's incidental damages



Section 2A531 - Standing to sue third parties for injury to goods



Section 2A532 - Lessor's rights to residual interest






Chapter 31 - General Provisions and Definitions

Section 3101 - Short title of division



Section 3102 - Subject matter



Section 3103 - Definitions and index of definitions



Section 3104 - Negotiable instrument

§ 3104.  Negotiable instrument.

(a)  Definition of "negotiable instrument".--Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1)  is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2)  is payable on demand or at a definite time; and

(3)  does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(i)  an undertaking or power to give, maintain or protect collateral to secure payment;

(ii)  an authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(iii)  a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b)  Definition of "instrument".--"Instrument" means a negotiable instrument.

(c)  Negotiable instrument and check.--An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d)  When promise or order not an instrument.--A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this division.

(e)  Note and draft.--An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f)  Definition of "check".--"Check" means:

(1)  a draft, other than a documentary draft, payable on demand and drawn on a bank; or

(2)  a cashier's check or teller's check.

An instrument may be a check even though it is described on its face by another term, such as "money order."

(g)  Definition of "cashier's check".--"Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h)  Definition of "teller's check".--"Teller's check" means a draft drawn by a bank:

(1)  on another bank; or

(2)  payable at or through a bank.

(i)  Definition of "traveler's check".--"Traveler's check" means an instrument that:

(1)  is payable on demand;

(2)  is drawn on or payable at or through a bank;

(3)  is designated by the term "traveler's check" or by a substantially similar term; and

(4)  requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j)  Definition of "certificate of deposit".--"Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Cross References.  Section 3104 is referred to in sections 2103, 3103, 3106, 3115, 4104, 9102 of this title; section 2112 of Title 68 (Real and Personal Property).



Section 3105 - Issue of instrument



Section 3106 - Unconditional promise or order



Section 3107 - Instrument payable in foreign money



Section 3108 - Payable on demand or at definite time



Section 3109 - Payable to bearer or to order



Section 3110 - Identification of person to whom instrument is payable



Section 3111 - Place of payment



Section 3112 - Interest



Section 3113 - Date of instrument



Section 3114 - Contradictory terms of instrument



Section 3115 - Incomplete instrument



Section 3116 - Joint and several liability; contribution



Section 3117 - Other agreements affecting instrument



Section 3118 - Statute of limitations



Section 3119 - Notice of right to defend action






Chapter 32 - Negotiation, Transfer and Indorsement

Section 3201 - Negotiation

CHAPTER 32

NEGOTIATION, TRANSFER AND INDORSEMENT

Sec.

3201.  Negotiation.

3202.  Negotiation subject to rescission.

3203.  Transfer of instrument; rights acquired by transfer.

3204.  Indorsement.

3205.  Special indorsement; blank indorsement; anomalous indorsement.

3206.  Restrictive indorsement.

3207.  Reacquisition.

Enactment.  Chapter 32 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions.  Former Chapter 32, which related to transfer and negotiation, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.

§ 3201.  Negotiation.

(a)  Definition of "negotiation".--"Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b)  Manner of negotiation.--Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Cross References.  Section 3201 is referred to in section 3103 of this title.



Section 3202 - Negotiation subject to rescission



Section 3203 - Transfer of instrument; rights acquired by transfer



Section 3204 - Indorsement



Section 3205 - Special indorsement; blank endorsement; anomalous endorsement



Section 3206 - Restrictive indorsement



Section 3207 - Reacquisition






Chapter 33 - Enforcement of Instruments

Section 3301 - Person entitled to enforce instrument

CHAPTER 33

ENFORCEMENT OF INSTRUMENTS

Sec.

3301.  Person entitled to enforce instrument.

3302.  Holder in due course.

3303.  Value and consideration.

3304.  Overdue instrument.

3305.  Defenses and claims in recoupment.

3306.  Claims to an instrument.

3307.  Notice of breach of fiduciary duty.

3308.  Proof of signatures and status as holder in due course.

3309.  Enforcement of lost, destroyed or stolen instrument.

3310.  Effect of instrument on obligation for which taken.

3311.  Accord and satisfaction by use of instrument.

3312.  Lost, destroyed or stolen cashier's check, teller's check or certified check.

Enactment.  Chapter 33 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions.  Former Chapter 33, which related to rights of a holder, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.

§ 3301.  Person entitled to enforce instrument.

"Person entitled to enforce" an instrument means:

(1)  the holder of the instrument;

(2)  a nonholder in possession of the instrument who has the rights of a holder; or

(3)  a person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 3309 (relating to enforcement of lost, destroyed or stolen instrument) or 3418(d) (relating to payment or acceptance by mistake).

A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Cross References.  Section 3301 is referred to in sections 3103, 3308, 4104 of this title.



Section 3302 - Holder in due course



Section 3303 - Value and consideration



Section 3304 - Overdue instrument



Section 3305 - Defenses and claims in recoupment



Section 3306 - Claims to an instrument



Section 3307 - Notice of breach of fiduciary duty



Section 3308 - Proof of signatures and status as holder in due course



Section 3309 - Enforcement of lost, destroyed or stolen instrument



Section 3310 - Effect of instrument on obligation for which taken



Section 3311 - Accord and satisfaction by use of instrument



Section 3312 - Lost, destroyed or stolen cashier's check, teller's check or certified check






Chapter 34 - Liability of Parties

Section 3401 - Signature

CHAPTER 34

LIABILITY OF PARTIES

Sec.

3401.  Signature.

3402.  Signature by representative.

3403.  Unauthorized signature.

3404.  Impostors; fictitious payees.

3405.  Employer's responsibility for fraudulent indorsement by employee.

3406.  Negligence contributing to forged signature or alteration of instrument.

3407.  Alteration.

3408.  Drawee not liable on unaccepted draft.

3409.  Acceptance of draft; certified check.

3410.  Acceptance varying draft.

3411.  Refusal to pay cashier's checks, teller's checks and certified checks.

3412.  Obligation of issuer of note or cashier's check.

3413.  Obligation of acceptor.

3414.  Obligation of drawer.

3415.  Obligation of indorser.

3416.  Transfer warranties.

3417.  Presentment warranties.

3418.  Payment or acceptance by mistake.

3419.  Instruments signed for accommodation.

3420.  Conversion of instrument.

Enactment.  Chapter 34 was added July 9, 1992, P.L.507, No.97, effective in one year.

Prior Provisions.  Former Chapter 34, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed July 9, 1992, P.L.507, No.97, effective in one year.

§ 3401.  Signature.

(a)  Nonliability in absence of signature.--A person is not liable on an instrument unless:

(1)  the person signed the instrument; or

(2)  the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under section 3402 (relating to signature by representative).

(b)  Form of signature.--A signature may be made:

(1)  manually or by means of a device or machine; and

(2)  by the use of any name, including a trade or assumed name, or by a word, mark or symbol executed or adopted by a person with present intention to authenticate a writing.



Section 3402 - Signature by representative



Section 3403 - Unauthorized signature



Section 3404 - Impostors; fictitious payees



Section 3405 - Employer's responsibility for fraudulent indorsement by employee



Section 3406 - Negligence contributing to forged signature or alteration of instrument



Section 3407 - Alteration



Section 3408 - Drawee not liable on unaccepted draft



Section 3409 - Acceptance of draft; certified check



Section 3410 - Acceptance varying draft



Section 3411 - Refusal to pay cashier's checks, teller's checks and certified checks



Section 3412 - Obligation of issuer of note or cashier's check



Section 3413 - Obligation of acceptor



Section 3414 - Obligation of drawer



Section 3415 - Obligation of indorser



Section 3416 - Transfer warranties



Section 3417 - Presentment warranties



Section 3418 - Payment or acceptance by mistake



Section 3419 - Instruments signed for accommodation



Section 3420 - Conversion of instrument






Chapter 35 - Dishonor

Section 3501 - Presentment



Section 3502 - Dishonor



Section 3503 - Notice of dishonor



Section 3504 - Excused presentment and notice of dishonor



Section 3505 - Evidence of dishonor






Chapter 36 - Discharge and Payment

Section 3601 - Discharge and effect of discharge



Section 3602 - Payment



Section 3603 - Tender of payment



Section 3604 - Discharge by cancellation or renunciation



Section 3605 - Discharge of indorsers and accommodation parties






Chapter 41 - General Provisions and Definitions

Section 4101 - Short title of division

DIVISION 4

BANK DEPOSITS AND COLLECTIONS

Chapter

41.  General Provisions and Definitions

42.  Collection of Items: Depositary and Collecting Banks

43.  Collection of Items: Payor Banks

44.  Relationship Between Payor Bank and Its Customer

45.  Collection of Documentary Drafts

Enactment.  Division 4 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

CHAPTER 41

GENERAL PROVISIONS AND DEFINITIONS

Sec.

4101.  Short title of division.

4102.  Applicability.

4103.  Variation by agreement; measure of damages; action constituting ordinary care.

4104.  Definitions and index of definitions.

4105.  "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank."

4106.  Payable through or payable at bank; collecting bank.

4107.  Separate office of a bank.

4108.  Time of receipt of items.

4109.  Delays.

4110.  Electronic presentment.

4111.  Statute of limitations.

Enactment.  Chapter 41 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 4101.  Short title of division.

This division shall be known and may be cited as the Uniform Commercial Code, Article 4, Bank Deposits and Collections.

(July 9, 1992, P.L.507, No.97, eff. one year)



Section 4102 - Applicability



Section 4103 - Variation by agreement; measure of damages; action constituting ordinary care



Section 4104 - Definitions and index of definitions



Section 4105 - "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank."



Section 4106 - Payable through or payable at bank; collecting bank



Section 4107 - Separate office of a bank



Section 4108 - Time of receipt of items



Section 4109 - Delays



Section 4110 - Electronic presentment



Section 4111 - Statute of limitations






Chapter 42 - Collection of Items: Depositary and Collecting Banks

Section 4201 - Status of collecting bank as agent and provisional status of credits; applicability of division; item indorsed "pay any bank."

CHAPTER 42

COLLECTION OF ITEMS: DEPOSITARY

AND COLLECTING BANKS

Sec.

4201.  Status of collecting bank as agent and provisional status of credits; applicability of division; item indorsed "pay any bank."

4202.  Responsibility for collection or return; when action timely.

4203.  Effect of instructions.

4204.  Methods of sending and presenting; sending directly to payor bank.

4205.  Depositary bank holder of unindorsed item.

4206.  Transfer between banks.

4207.  Transfer warranties.

4208.  Presentment warranties.

4209.  Encoding and retention warranties.

4210.  Security interest of collecting bank in items, accompanying documents and proceeds.

4211.  When bank gives value for purposes of holder in due course.

4212.  Presentment by notice of item not payable by, through or at a bank; liability of drawer or indorser.

4213.  Medium and time of settlement by bank.

4214.  Right of charge-back or refund; liability of collecting bank; return of item.

4215.  Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

4216.  Insolvency and preference.

Enactment.  Chapter 42 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 4201.  Status of collecting bank as agent and provisional status of credits; applicability of division; item indorsed "pay any bank."

(a)  Agency status of bank and provisional status of settlement.--Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this division apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b)  Effect of "pay any bank" indorsement.--After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1)  returned to the customer initiating collection; or

(2)  specially indorsed by a bank to a person who is not a bank.

(July 9, 1992, P.L.507, No.97, eff. one year)

Cross References.  Section 4201 is referred to in section 3206 of this title.



Section 4202 - Responsibility for collection or return; when action timely



Section 4203 - Effect of instructions



Section 4204 - Methods of sending and presenting; sending directly to payor bank



Section 4205 - Depositary bank holder of unindorsed item



Section 4206 - Transfer between banks



Section 4207 - Transfer warranties



Section 4208 - Presentment warranties



Section 4209 - Encoding and retention warranties



Section 4210 - Security interest of collecting bank in items, accompanying documents and proceeds



Section 4211 - When bank gives value for purposes of holder in due course



Section 4212 - Presentment by notice of item not payable by, through or at a bank; liability of drawer or indorser



Section 4213 - Medium and time of settlement by bank



Section 4214 - Right of charge-back or refund; liability of collecting bank; return of item



Section 4215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal



Section 4216 - Insolvency and preference






Chapter 43 - Collection of Items: Payor Banks

Section 4301 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

CHAPTER 43

COLLECTION OF ITEMS: PAYOR BANKS

Sec.

4301.  Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

4302.  Responsibility of payor bank for late return of item.

4303.  When items subject to notice, stop-payment order, legal process or set-off; order in which items may be charged or certified.

Enactment.  Chapter 43 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 4301.  Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

(a)  Return by payor bank of item provisionally settled.--If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1)  returns the item; or

(2)  sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b)  Time for return of provisionally settled item.--If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c)  Time when item is dishonored.--Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d)  Acts constituting return of item.--An item is returned:

(1)  as to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or

(2)  in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to his instructions.

(July 9, 1992, P.L.507, No.97, eff. one year)

Cross References.  Section 4301 is referred to in sections 3502, 4214 of this title.



Section 4302 - Responsibility of payor bank for late return of item



Section 4303 - When items subject to notice, stop-payment order, legal process or set-off; order in which items may be charged or certified






Chapter 44 - Relationship Between Payor Bank and Its Customer

Section 4401 - When bank may charge account of customer

CHAPTER 44

RELATIONSHIP BETWEEN PAYOR BANK

AND ITS CUSTOMER

Sec.

4401.  When bank may charge account of customer.

4402.  Liability of bank to customer for wrongful dishonor; time of determining insufficiency of account.

4403.  Right of customer to stop payment; burden of proof of loss.

4404.  Bank not obligated to pay check more than six months old.

4405.  Death or incapacity of customer.

4406.  Duty of customer to discover and report unauthorized signature or alteration.

4407.  Right of payor bank to subrogation on improper payment.

Enactment.  Chapter 44 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 4401.  When bank may charge account of customer.

(a)  General rule.--A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and the bank.

(b)  Limitation on customer liability.--A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c)  Postdated checks.--A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in section 4403(b) (relating to right of customer to stop payment; burden of proof of loss) for stop-payment orders and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 4303 (relating to when items subject to notice, stop-payment order, legal process or set-off; order in which items may be charged or certified). If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under section 4402 (relating to liability of bank to customer for wrongful dishonor; time of determining insufficiency of account).

(d)  Payment to holder on altered or completed item.--A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1)  the original terms of the altered item; or

(2)  the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

(July 9, 1992, P.L.507, No.97, eff. one year)

Cross References.  Section 4401 is referred to in section 3113 of this title.



Section 4402 - Liability of bank to customer for wrongful dishonor; time of determining insufficiency of account



Section 4403 - Right of customer to stop payment; burden of proof of loss



Section 4404 - Bank not obligated to pay check more than six months old



Section 4405 - Death or incapacity of customer



Section 4406 - Duty of customer to discover and report unauthorized signature or alteration



Section 4407 - Right of payor bank to subrogation on improper payment






Chapter 45 - Collection of Documentary Drafts

Section 4501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

CHAPTER 45

COLLECTION OF DOCUMENTARY DRAFTS

Sec.

4501.  Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

4502.  Presentment of "on arrival" drafts.

4503.  Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

4504.  Privilege of presenting bank to deal with goods; security interest for expenses.

Enactment.  Chapter 45 was added November 1, 1979, P.L.255, No.86, effective January 1, 1980.

§ 4501.  Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

(July 9, 1992, P.L.507, No.97, eff. one year)



Section 4502 - Presentment of "on arrival" drafts



Section 4503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need



Section 4504 - Privilege of presenting bank to deal with goods; security interest for expenses






Chapter 4A1 - Subject Matter and Definitions

Section 4A101 - Short title of division

DIVISION 4A

FUNDS TRANSFERS

Chapter

4A1.  Subject Matter and Definitions

4A2.  Issue and Acceptance of Payment Order

4A3.  Execution of Sender's Payment Order by Receiving Bank

4A4.  Payment

4A5.  Miscellaneous Provisions

Enactment.  Division 4A was added July 9, 1992, P.L.507, No.97, effective in one year.

CHAPTER 4A1

SUBJECT MATTER AND DEFINITIONS

Sec.

4A101.  Short title of division.

4A102.  Subject matter.

4A103.  Payment order; definitions.

4A104.  Funds transfer; definitions.

4A105.  Other definitions.

4A106.  Time payment order is received.

4A107.  Federal Reserve regulations and operating circulars.

4A108.  Exclusion of consumer transactions governed by Federal law.

Enactment.  Chapter 4A1 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 4A101.  Short title of division.

This division shall be known and may be cited as the Uniform Commercial Code, Article 4A, Funds Transfers.



Section 4A102 - Subject matter



Section 4A103 - Payment order; definitions



Section 4A104 - Funds transfer; definitions



Section 4A105 - Other definitions



Section 4A106 - Time payment order is received



Section 4A107 - Federal Reserve regulations and operating circulars



Section 4A108 - Exclusion of consumer transactions governed by Federal law






Chapter 4A2 - Issue and Acceptance of Payment Order

Section 4A201 - Security procedure

CHAPTER 4A2

ISSUE AND ACCEPTANCE OF PAYMENT ORDER

Sec.

4A201.  Security procedure.

4A202.  Authorized and verified payment orders.

4A203.  Unenforceability of certain verified payment orders.

4A204.  Refund of payment and duty of customer to report with respect to unauthorized payment order.

4A205.  Erroneous payment orders.

4A206.  Transmission of payment order through funds-transfer or other communication system.

4A207.  Misdescription of beneficiary.

4A208.  Misdescription of intermediary bank or beneficiary's bank.

4A209.  Acceptance of payment order.

4A210.  Rejection of payment order.

4A211.  Cancellation and amendment of payment order.

4A212.  Liability and duty of receiving bank regarding unaccepted payment order.

Enactment.  Chapter 4A2 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 4A201.  Security procedure.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of:

(1)  verifying that a payment order or communication amending or canceling a payment order is that of the customer; or

(2)  detecting error in the transmission or the content of the payment order or communication.

A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

Cross References.  Section 4A201 is referred to in section 4A105 of this title.



Section 4A202 - Authorized and verified payment orders



Section 4A203 - Unenforceability of certain verified payment orders



Section 4A204 - Refund of payment and duty of customer to report with respect to unauthorized payment order



Section 4A205 - Erroneous payment orders



Section 4A206 - Transmission of payment order through funds-transfer or other communication system



Section 4A207 - Misdescription of beneficiary



Section 4A208 - Misdescription of intermediary bank or beneficiary's bank



Section 4A209 - Acceptance of payment order



Section 4A210 - Rejection of payment order



Section 4A211 - Cancellation and amendment of payment order



Section 4A212 - Liability and duty of receiving bank regarding unaccepted payment order






Chapter 4A3 - Execution of Sender's Payment Order by Receiving Bank

Section 4A301 - Execution and execution date

CHAPTER 4A3

EXECUTION OF SENDER'S PAYMENT ORDER BY

RECEIVING BANK

Sec.

4A301.  Execution and execution date.

4A302.  Obligations of receiving bank in execution of payment order.

4A303.  Erroneous execution of payment order.

4A304.  Duty of sender to report erroneously executed payment order.

4A305.  Liability for late or improper execution or failure to execute payment order.

Enactment.  Chapter 4A3 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 4A301.  Execution and execution date.

(a)  Execution.--A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b)  Execution date.--"Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

Cross References.  Section 4A301 is referred to in section 4A105 of this title.



Section 4A302 - Obligations of receiving bank in execution of payment order



Section 4A303 - Erroneous execution of payment order



Section 4A304 - Duty of sender to report erroneously executed payment order



Section 4A305 - Liability for late or improper execution or failure to execute payment order






Chapter 4A4 - Payment

Section 4A401 - Payment date

CHAPTER 4A4

PAYMENT

Sec.

4A401.  Payment date.

4A402.  Obligation of sender to pay receiving bank.

4A403.  Payment by sender to receiving bank.

4A404.  Obligation of beneficiary's bank to pay and give notice to beneficiary.

4A405.  Payment by beneficiary's bank to beneficiary.

4A406.  Payment by originator to beneficiary; discharge of underlying obligation.

Enactment.  Chapter 4A4 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 4A401.  Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

Cross References.  Section 4A401 is referred to in section 4A105 of this title.



Section 4A402 - Obligation of sender to pay receiving bank



Section 4A403 - Payment by sender to receiving bank



Section 4A404 - Obligation of beneficiary's bank to pay and give notice to beneficiary



Section 4A405 - Payment by beneficiary's bank to beneficiary



Section 4A406 - Payment by originator to beneficiary; discharge of underlying obligation






Chapter 4A5 - Miscellaneous Provisions

Section 4A501 - Variation by agreement and effect of funds-transfer system rule

CHAPTER 4A5

MISCELLANEOUS PROVISIONS

Sec.

4A501.  Variation by agreement and effect of funds-transfer system rule.

4A502.  Creditor process served on receiving bank; setoff by beneficiary's bank.

4A503.  Injunction or restraining order with respect to funds transfer.

4A504.  Order in which items and payment orders may be charged to account; order of withdrawals from account.

4A505.  Preclusion of objection to debit of customer's account.

4A506.  Rate of interest.

4A507.  Choice of law.

Enactment.  Chapter 4A5 was added July 9, 1992, P.L.507, No.97, effective in one year.

§ 4A501.  Variation by agreement and effect of funds-transfer system rule.

(a)  Variation by agreement.--Except as otherwise provided in this division, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b)  Effect of funds-transfer system rule.--"Funds-transfer system rule" means a rule of an association of banks:

(1)  governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or

(2)  to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.

Except as otherwise provided in this division, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this division and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in sections 4A404(c) (relating to obligation of beneficiary's bank to pay and give notice to beneficiary), 4A405(d) (relating to payment by beneficiary's bank to beneficiary) and 4A507(c) (relating to choice of law).

Cross References.  Section 4A501 is referred to in section 4A105 of this title.



Section 4A502 - Creditor process served on receiving bank; setoff by beneficiary's bank



Section 4A503 - Injunction or restraining order with respect to funds transfer



Section 4A504 - Order in which items and payment orders may be charged to account; order of withdrawals from account



Section 4A505 - Preclusion of objection to debit of customer's account



Section 4A506 - Rate of interest



Section 4A507 - Choice of law






Chapter 51 - Letters of Credit

Section 5101 - Short title of division



Section 5102 - Definitions



Section 5103 - Scope



Section 5104 - Formal requirements



Section 5105 - Consideration



Section 5106 - Issuance, amendment, cancellation and duration



Section 5107 - Confirmer, nominated person and advisor



Section 5108 - Issuer's rights and obligations



Section 5109 - Fraud and forgery



Section 5110 - Warranties



Section 5111 - Remedies



Section 5112 - Transfer of letter of credit



Section 5113 - Transfer by operation of law



Section 5114 - Assignment of proceeds



Section 5115 - Statute of limitations



Section 5116 - Choice of law and forum



Section 5117 - Subrogation of issuer, applicant and nominated person



Section 5118 - Security interest of issuer or nominated person






Chapter 61 - Bulk Transfers (Repealed)

Section 6101 - § 6111 (Repealed)






Chapter 71 - General

Section 7101 - Short title of division

DIVISION 7

WAREHOUSE RECEIPTS, BILLS OF LADING

AND OTHER DOCUMENTS OF TITLE

Chapter

71.  General

72.  Warehouse Receipts: Special Provisions

73.  Bills of Lading: Special Provisions

74.  Warehouse Receipts and Bills of Lading: General Obligations

75.  Warehouse Receipts and Bills of Lading: Negotiation and Transfer

76.  Warehouse Receipts and Bills of Lading: Miscellaneous Provisions

Enactment.  Division 7 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Division 7, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.56, No.13, effective in 60 days.

Special Provisions in Appendix.  See sections 22 and 23 of Act 13 of 2008 in the appendix to this title for special provisions relating to applicability and relationship to other laws.

CHAPTER 71

GENERAL

Sec.

7101.  Short title of division.

7102.  Definitions and index of definitions.

7103.  Relation of division to treaty or statute.

7104.  Negotiable and nonnegotiable document of title.

7105.  Reissuance in alternative medium.

7106.  Control of electronic document of title.

Enactment.  Chapter 71 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Chapter 71, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

§ 7101.  Short title of division.

This division shall be known and may be cited as the Uniform Commercial Code-Documents of Title.



Section 7102 - Definitions and index of definitions



Section 7103 - Relation of division to treaty or statute



Section 7104 - Negotiable and nonnegotiable document of title



Section 7105 - Reissuance in alternative medium



Section 7106 - Control of electronic document of title






Chapter 72 - Warehouse Receipts: Special Provisions

Section 7201 - Person that may issue a warehouse receipt; storage under bond

CHAPTER 72

WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

Sec.

7201.  Person that may issue a warehouse receipt; storage under        bond.

7202.  Form of warehouse receipt; effect of omission.

7203.  Liability for nonreceipt or misdescription.

7204.  Duty of care; contractual limitation of warehouse's        liability.

7205.  Title under warehouse receipt defeated in certain cases.

7206.  Termination of storage at warehouse's option.

7207.  Goods must be kept separate; fungible goods.

7208.  Altered warehouse receipts.

7209.  Lien of warehouse.

7210.  Enforcement of warehouse's lien.

Enactment.  Chapter 72 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Chapter 72, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

§ 7201.  Person that may issue a warehouse receipt; storage under bond.

(a)  Issuer.--A warehouse receipt may be issued by any warehouse.

(b)  Storage under bond.--If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

Cross References.  Section 7201 is referred to in section 9102 of this title.



Section 7202 - Form of warehouse receipt; effect of omission



Section 7203 - Liability for nonreceipt or misdescription



Section 7204 - Duty of care; contractual limitation of warehouse's liability



Section 7205 - Title under warehouse receipt defeated in certain cases



Section 7206 - Termination of storage at warehouse's option



Section 7207 - Goods must be kept separate; fungible goods



Section 7208 - Altered warehouse receipts



Section 7209 - Lien of warehouse



Section 7210 - Enforcement of warehouse's lien






Chapter 73 - Bills of Lading: Special Provisions

Section 7301 - Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load and count"; improper handling

CHAPTER 73

BILLS OF LADING: SPECIAL PROVISIONS

Sec.

7301.  Liability for nonreceipt or misdescription; "said to        contain"; "shipper's weight, load and count"; improper        handling.

7302.  Through bills of lading and similar documents of title.

7303.  Diversion; reconsignment; change of instructions.

7304.  Tangible bills of lading in a set.

7305.  Destination bills.

7306.  Altered bills of lading.

7307.  Lien of carrier.

7308.  Enforcement of carrier's lien.

7309.  Duty of care; contractual limitation of carrier's        liability.

Enactment.  Chapter 73 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Chapter 73, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

§ 7301.  Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load and count"; improper handling.

(a)  Liability.--A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load and count" or words of similar import, if that indication is true.

(b)  Package count.--If goods are loaded by the issuer of the bill of lading:

(1)  the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2)  words such as "shipper's weight, load and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed by packages.

(c)  Kind and quantity.--If bulk goods are loaded by a shipper that makes available to the issuer of the bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d)  Deference to shipper.--The issuer of a bill of lading, by including in the bill of lading the words "shipper's weight, load and count," or words of similar import, may indicate that the goods were loaded by the shipper; and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e)  Accuracy guaranteed.--A shipper guarantees to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit its responsibility or liability under the contract of carriage to any person other than the shipper.



Section 7302 - Through bills of lading and similar documents of title



Section 7303 - Diversion; reconsignment; change of instructions



Section 7304 - Tangible bills of lading in a set



Section 7305 - Destination bills



Section 7306 - Altered bills of lading



Section 7307 - Lien of carrier



Section 7308 - Enforcement of carrier's lien



Section 7309 - Duty of care; contractual limitation of carrier's liability






Chapter 74 - Warehouse Receipts and Bills of Lading: General Obligations

Section 7401 - Irregularities in issue of receipt or bill or conduct of issuer

CHAPTER 74

WAREHOUSE RECEIPTS AND BILLS OF LADING:

GENERAL OBLIGATIONS

Sec.

7401.  Irregularities in issue of receipt or bill or conduct of        issuer.

7402.  Duplicate document of title; overissue.

7403.  Obligation of bailee to deliver; excuse.

7404.  No liability for good faith delivery pursuant to        document of title.

Enactment.  Chapter 74 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Chapter 74, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

Cross References.  Chapter 74 is referred to in section 7503 of this title.

§ 7401.  Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this division on an issuer apply to a document of title even if:

(1)  the document does not comply with the requirements of this division or of any other statute, rule or regulation regarding its issuance, form or content;

(2)  the issuer violated laws regulating the conduct of its business;

(3)  the goods covered by the document were owned by the bailee when the document was issued; or

(4)  the person issuing the document is not a warehouse, but the document purports to be a warehouse receipt.



Section 7402 - Duplicate document of title; overissue



Section 7403 - Obligation of bailee to deliver; excuse



Section 7404 - No liability for good faith delivery pursuant to document of title






Chapter 75 - Warehouse Receipts and Bills of Lading: Negotiation and Transfer

Section 7501 - Form of negotiation and requirements of due negotiation

CHAPTER 75

WAREHOUSE RECEIPTS AND BILLS OF LADING:

NEGOTIATION AND TRANSFER

Sec.

7501.  Form of negotiation and requirements of due        negotiation.

7502.  Rights acquired by due negotiation.

7503.  Document of title to goods defeated in certain cases.

7504.  Rights acquired in absence of due negotiation; effect        of diversion; stoppage of delivery.

7505.  Indorser not guarantor for other parties.

7506.  Delivery without indorsement: right to compel        indorsement.

7507.  Warranties on negotiation or delivery of document of        title.

7508.  Warranties of collecting bank as to documents of title.

7509.  Adequate compliance with commercial contract

Enactment.  Chapter 75 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Chapter 75, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

§ 7501.  Form of negotiation and requirements of due negotiation.

(a)  Tangible documents.--The following rules apply to a negotiable tangible document of title:

(1)  If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2)  If the document's original terms run to the bearer, it is negotiated by delivery alone.

(3)  If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4)  Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person as well as delivery.

(5)  A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b)  Electronic documents.--The following rules apply to a negotiable electronic document of title:

(1)  If the document's original terms run to the order of a named person or to the bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2)  If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3)  A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c)  Nonnegotiable documents.--Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d)  Notice of interest.--The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.



Section 7502 - Rights acquired by due negotiation



Section 7503 - Document of title to goods defeated in certain cases



Section 7504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery



Section 7505 - Indorser not guarantor for other parties



Section 7506 - Delivery without indorsement; right to compel indorsement



Section 7507 - Warranties on negotiation or delivery of document of title



Section 7508 - Warranties of collecting bank as to documents of title



Section 7509 - Adequate compliance with commercial contract






Chapter 76 - Warehouse Receipts and Bills of Lading: Miscellaneous Provisions

Section 7601 - Lost, stolen or destroyed documents of title

CHAPTER 76

WAREHOUSE RECEIPTS AND BILLS OF LADING:

MISCELLANEOUS PROVISIONS

Sec.

7601.  Lost, stolen or destroyed documents of title.

7602.  Judicial process against goods covered by negotiable        document of title.

7603.  Conflicting claims; interpleader.

Enactment.  Chapter 76 was added April 16, 2008, P.L.57, No.13, effective in 60 days.

Prior Provisions.  Former Chapter 76, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed April 16, 2008, P.L.57, No.13, effective in 60 days.

§ 7601.  Lost, stolen or destroyed documents of title.

(a)  Court orders.--If a document of title is lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document, and the bailee may, without liability to any person, comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney fees in any action under this subsection.

(b)  Bailee delivery.--A bailee that without court order delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.



Section 7602 - Judicial process against goods covered by negotiable document of title



Section 7603 - Conflicting claims; interpleader






Chapter 81 - Short Title and General Matters

Section 8101 - Short title of division

DIVISION 8

INVESTMENT SECURITIES

Chapter

81.  Short Title and General Matters

82.  Issue and Issuer

83.  Transfer of Certificated and Uncertificated Securities

84.  Registration

85.  Security Entitlements

Enactment.  Division 8 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions.  Former Division 8, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

CHAPTER 81

SHORT TITLE AND GENERAL MATTERS

Sec.

8101.  Short title of division.

8102.  Definitions.

8103.  Rules for determining whether certain obligations and interests are securities or financial assets.

8104.  Acquisition of security or financial asset or interest therein.

8105.  Notice of adverse claim.

8106.  Control.

8107.  Whether indorsement, instruction or entitlement order is effective.

8108.  Warranties in direct holding.

8109.  Warranties in indirect holding.

8110.  Applicability; choice of law.

8111.  Clearing corporation rules.

8112.  Creditor's legal process.

8113.  Statute of frauds inapplicable.

8114.  Evidentiary rules concerning certificated securities.

8115.  Securities intermediary and others not liable to adverse claimant.

8116.  Securities intermediary as purchaser for value.

Enactment.  Chapter 81 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions.  Former Chapter 81, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

§ 8101.  Short title of division.

This division shall be known and may be cited as the Uniform Commercial Code, Article 8, Investment Securities.



Section 8102 - Definitions



Section 8103 - Rules for determining whether certain obligations and interests are securities or financial assets



Section 8104 - Acquisition of security or financial asset or interest therein



Section 8105 - Notice of adverse claim



Section 8106 - Control



Section 8107 - Whether indorsement, instruction or entitlement order is effective



Section 8108 - Warranties in direct holding



Section 8109 - Warranties in indirect holding



Section 8110 - Applicability; choice of law



Section 8111 - Clearing corporation rules



Section 8112 - Creditor's legal process



Section 8113 - Statute of frauds inapplicable



Section 8114 - Evidentiary rules concerning certificated securities



Section 8115 - Securities intermediary and others not liable to adverse claimant



Section 8116 - Securities intermediary as purchaser for value






Chapter 82 - Issue and Issuer

Section 8201 - Issuer

CHAPTER 82

ISSUE AND ISSUER

Sec.

8201.  Issuer.

8202.  Issuer's responsibility and defenses; notice of defect or defense.

8203.  Staleness as notice of defect or defense.

8204.  Effect of issuer's restriction on transfer.

8205.  Effect of unauthorized signature on security certificate.

8206.  Completion or alteration of security certificate.

8207.  Rights and duties of issuer with respect to registered owners.

8208.  Effect of signature of authenticating trustee, registrar or transfer agent.

8209.  Issuer's lien.

8210.  Overissue.

Enactment.  Chapter 82 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions.  Former Chapter 82, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

§ 8201.  Issuer.

(a)  General rule.--With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1)  places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2)  creates a share, participation or other interest in its property or in an enterprise or undertakes an obligation, that is an uncertificated security;

(3)  directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4)  becomes responsible for or in place of another person described as an issuer in this section.

(b)  Guarantor.--With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c)  Person for whom transfer books maintained.--With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

Cross References.  Section 8201 is referred to in sections 8102, 9102 of this title.



Section 8202 - Issuer's responsibility and defenses; notice of defect or defense



Section 8203 - Staleness as notice of defect or defense



Section 8204 - Effect of issuer's restriction on transfer



Section 8205 - Effect of unauthorized signature on security certificate



Section 8206 - Completion or alteration of security certificate



Section 8207 - Rights and duties of issuer with respect to registered owners



Section 8208 - Effect of signature of authenticating trustee, registrar or transfer agent



Section 8209 - Issuer's lien



Section 8210 - Overissue






Chapter 83 - Transfer of Certificated and Uncertificated Securities

Section 8301 - Delivery

CHAPTER 83

TRANSFER OF CERTIFICATED AND

UNCERTIFICATED SECURITIES

Sec.

8301.  Delivery.

8302.  Rights of purchaser.

8303.  Protected purchaser.

8304.  Indorsement.

8305.  Instruction.

8306.  Effect of guaranteeing signature, indorsement or instruction.

8307.  Purchaser's right to requisites for registration of transfer.

Enactment.  Chapter 83 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions.  Former Chapter 83, which related to transfer, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

§ 8301.  Delivery.

(a)  Delivery of certificated security.--Delivery of a certificated security to a purchaser occurs when:

(1)  the purchaser acquires possession of the security certificate;

(2)  another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3)  a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is:

(i)  registered in the name of the purchaser;

(ii)  payable to the order of the purchaser; or

(iii)  specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b)  Delivery of uncertificated security.--Delivery of an uncertificated security to a purchaser occurs when:

(1)  the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2)  another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 amended subsec. (a)(3).

Cross References.  Section 8301 is referred to in sections 8102, 8104, 9203, 9313 of this title.



Section 8302 - Rights of purchaser



Section 8303 - Protected purchaser



Section 8304 - Indorsement



Section 8305 - Instruction



Section 8306 - Effect of guaranteeing signature, indorsement or instruction



Section 8307 - Purchaser's right to requisites for registration of transfer






Chapter 84 - Registration

Section 8401 - Duty of issuer to register transfer

CHAPTER 84

REGISTRATION

Sec.

8401.  Duty of issuer to register transfer.

8402.  Assurance that indorsement or instruction is effective.

8403.  Demand that issuer not register transfer.

8404.  Wrongful registration.

8405.  Replacement of lost, destroyed or wrongfully taken security certificate.

8406.  Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

8407.  Authenticating trustee, transfer agent and registrar.

Enactment.  Chapter 84 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Prior Provisions.  Former Chapter 84, which related to the same subject matter, was added November 1, 1979, P.L.255, No.86, and repealed May 22, 1996, P.L.248, No.44, effective in 180 days.

§ 8401.  Duty of issuer to register transfer.

(a)  General rule.--If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1)  under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2)  the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3)  reasonable assurance is given that the indorsement or instruction is genuine and authorized (section 8402);

(4)  any applicable law relating to the collection of taxes has been complied with;

(5)  the transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 8204 (relating to effect of issuer's restriction on transfer);

(6)  a demand that the issuer not register transfer has not become effective under section 8403 (relating to demand that issuer not register transfer) or the issuer has complied with section 8403(b) but no legal process or indemnity bond is obtained as provided in section 8403(d); and

(7)  the transfer is in fact rightful or is to a protected purchaser.

(b)  Liability for failure or delay in registration.--If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.



Section 8402 - Assurance that indorsement or instruction is effective



Section 8403 - Demand that issuer not register transfer



Section 8404 - Wrongful registration



Section 8405 - Replacement of lost, destroyed or wrongfully taken security certificate



Section 8406 - Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate



Section 8407 - Authenticating trustee, transfer agent and registrar






Chapter 85 - Security Entitlements

Section 8501 - Securities account; acquisition of security entitlement from securities intermediary

CHAPTER 85

SECURITY ENTITLEMENTS

Sec.

8501.  Securities account; acquisition of security entitlement from securities intermediary.

8502.  Assertion of adverse claim against entitlement holder.

8503.  Property interest of entitlement holder in financial asset held by securities intermediary.

8504.  Duty of securities intermediary to maintain financial asset.

8505.  Duty of securities intermediary with respect to payments and distributions.

8506.  Duty of securities intermediary to exercise rights as directed by entitlement holder.

8507.  Duty of securities intermediary to comply with entitlement order.

8508.  Duty of securities intermediary to change entitlement holder's position to other form of security holding.

8509.  Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

8510.  Rights of purchaser of security entitlement from entitlement holder.

8511.  Priority among security interests and entitlement holders.

Enactment.  Chapter 85 was added May 22, 1996, P.L.248, No.44, effective in 180 days.

Cross References.  Chapter 85 is referred to in sections 8102, 8104 of this title.

§ 8501.  Securities account; acquisition of security entitlement from securities intermediary.

(a)  Definition of "securities account".--"Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b)  Acquisition of securities entitlement.--Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1)  indicates by book entry that a financial asset has been credited to the person's securities account;

(2)  receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3)  becomes obligated under other law, regulation or rule to credit a financial asset to the person's securities account.

(c)  Financial asset not held by securities intermediary.--If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d)  Financial asset held by securities intermediary for another person.--If a securities intermediary holds a financial asset for another person and the financial asset is registered in the name of, payable to the order of or specially indorsed to the other person and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e)  Issuance of security.--Issuance of a security is not establishment of a security entitlement.

Cross References.  Section 8501 is referred to in sections 8102, 8104, 8502, 9102 of this title.



Section 8502 - Assertion of adverse claim against entitlement holder



Section 8503 - Property interest of entitlement holder in financial asset held by securities intermediary



Section 8504 - Duty of securities intermediary to maintain financial asset



Section 8505 - Duty of securities intermediary with respect to payments and distributions



Section 8506 - Duty of securities intermediary to exercise rights as directed by entitlement holder



Section 8507 - Duty of securities intermediary to comply with entitlement order



Section 8508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding



Section 8509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder



Section 8510 - Rights of purchaser of security entitlement from entitlement holder



Section 8511 - Priority among security interests and entitlement holders






Chapter 91 - General Provisions

Section 9101 - Short title of division

DIVISION 9

SECURED TRANSACTIONS

Chapter

91.  General Provisions

92.  Effectiveness of Security Agreement, Attachment of Security Interest and Rights of Parties to Security Agreement

93.  Perfection and Priority

94.  Rights of Third Parties

95.  Filing

96.  Default

97.  Transition Provisions

Enactment.  Division 9 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions.  Former Division 9, which related to secured transactions, sales of accounts, contract rights and chattel paper, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

CHAPTER 91

GENERAL PROVISIONS

Subchapter

A.  Short Title, Definitions and General Concepts

B.  Applicability of Division.

Enactment.  Chapter 91 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions.  Former Chapter 9, which related to short title, applicability and definitions, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

SUBCHAPTER A

SHORT TITLE, DEFINITIONS AND GENERAL CONCEPTS

Sec.

9101.  Short title of division.

9102.  Definitions and index of definitions.

9103.  Purchase-money security interest; application of

payments; burden of establishing.

9104.  Control of deposit account.

9105.  Control of electronic chattel paper.

9106.  Control of investment property.

9107.  Control of letter-of-credit right.

9108.  Sufficiency of description.

§ 9101.  Short title of division.

This division shall be known and may be cited as the Uniform Commercial Code, Division 9, Secured Transactions.



Section 9102 - Definitions and index of definitions



Section 9103 - Purchase-money security interest; application of payments; burden of establishing



Section 9104 - Control of deposit account



Section 9105 - Control of electronic chattel paper



Section 9106 - Control of investment property



Section 9107 - Control of letter-of-credit right



Section 9108 - Sufficiency of description



Section 9109 - Scope

SUBCHAPTER B

APPLICABILITY OF DIVISION

Sec.

9109.  Scope.

9110.  Security interests arising under Division 2 or 2A.

§ 9109.  Scope.

(a)  General scope of division.--Except as otherwise provided in subsections (c) and (d), this division applies to:

(1)  a transaction, regardless of its form, which creates a security interest in personal property or fixtures by contract;

(2)  an agricultural lien;

(3)  a sale of accounts, chattel paper, payment intangibles or promissory notes;

(4)  a consignment;

(5)  a security interest arising under section 2401 (relating to passing of title; reservation for security; limited application of section), 2505 (relating to shipment by seller under reservation), 2711(c) (relating to security interest of buyer in rejected goods) or 2A508(e) (relating to security interest in goods in lessee's possession), as provided in section 9110 (relating to security interests arising under Division 2 or 2A); and

(6)  a security interest arising under section 4210 (relating to security interest of collecting bank in items, accompanying documents and proceeds) or 5118 (relating to security interest of issuer or nominated person).

(b)  Security interest in secured obligation.--The application of this division to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this division does not apply.

(c)  Extent to which division does not apply.--This division does not apply to the extent that:

(1)  a statute, regulation or treaty of the United States preempts this division;

(2)  another statute of this Commonwealth expressly governs the creation, perfection, priority or enforcement of a security interest created by the Commonwealth or a governmental unit of the Commonwealth;

(3)  a statute of another state, a foreign country or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority or enforcement of a security interest created by the state, country or governmental unit; or

(4)  the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 5114 (relating to assignment of proceeds).

(d)  Inapplicability of division.--This division does not apply to any of the following:

(1)  A landlord's lien other than an agricultural lien.

(2)  A lien, other than an agricultural lien, given by statute or other rule of law for services or materials. Section 9333 (relating to priority of certain liens arising by operation of law) applies with respect to priority of the lien.

(3)  An assignment of a claim for wages, salary or other compensation of an employee.

(4)  A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose.

(5)  An assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only.

(6)  An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract.

(7)  An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness.

(8)  A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment. Sections 9315 (relating to secured party's rights on disposition of collateral and in proceeds) and 9322 (relating to priorities among conflicting security interests in and agricultural liens on same collateral) apply with respect to proceeds and priorities in proceeds.

(9)  An assignment of a right represented by a judgment, other than a judgment taken on a right to payment which was collateral.

(10)  A right of recoupment or set-off. However:

(i)  section 9340 (relating to effectiveness of right of recoupment or set-off against deposit account) applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(ii)  section 9404 (relating to rights acquired by assignee; claims and defenses against assignee) applies with respect to defenses or claims of an account debtor.

(11)  The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(i)  liens on real property in sections 9203 (relating to attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites) and 9308 (relating to when security interest or agricultural lien is perfected; continuity of perfection);

(ii)  fixtures in section 9334 (relating to priority of security interests in fixtures and crops);

(iii)  fixture filings in sections 9501 (relating to filing office), 9502 (relating to contents of financing statement; record of mortgage as financing statement; time of filing financing statement), 9512 (relating to amendment of financing statement), 9516 (relating to what constitutes filing; effectiveness of filing) and 9519 (relating to numbering, maintaining and indexing records; communicating information provided in records); and

(iv)  security agreements covering personal and real property in section 9604 (relating to procedure if security agreement covers real property or fixtures).

(12)  An assignment of a claim arising in tort, other than a commercial tort claim. Sections 9315 and 9322 apply with respect to proceeds and priorities in proceeds.

(13)  An assignment of a deposit account in a consumer transaction. Sections 9315 and 9322 apply with respect to proceeds and priorities in proceeds.

(14)  A security interest in intangible transition property, as defined in 66 Pa.C.S. § 2812(g) (relating to approval of transition bonds), to the extent that such security interest is governed by 66 Pa.C.S. § 2812 rather than by this title.

Cross References.  Section 9109 is referred to in section 2A303 of this title.



Section 9110 - Security interests arising under Division 2 or 2A






Chapter 92 - Effectiveness of Security Agreement, Attachment of Security Interest and Rights of Parties to Security Agreement

Section 9201 - General effectiveness of security agreement

CHAPTER 92

EFFECTIVENESS OF SECURITY AGREEMENT,

ATTACHMENT OF SECURITY INTEREST AND

RIGHTS OF PARTIES TO SECURITY AGREEMENT

Subchapter

A.  Effectiveness and Attachment

B.  Rights and Duties

Enactment.  Chapter 92 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions.  Former Chapter 92, which related to validity of security agreement and rights of parties thereto, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

SUBCHAPTER A

EFFECTIVENESS AND ATTACHMENT

Sec.

9201.  General effectiveness of security agreement.

9202.  Title to collateral immaterial.

9203.  Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

9204.  After-acquired property; future advances.

9205.  Use or disposition of collateral permissible.

9206.  Security interest arising in purchase or delivery of financial asset.

§ 9201.  General effectiveness of security agreement.

(a)  General effectiveness.--Except as otherwise provided in this title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral and against creditors.

(b)  Applicable consumer laws and other law.--A transaction subject to this division is subject to:

(1)  any applicable rule of law which establishes a different rule for consumers;

(2)  any other statute or regulation of the Commonwealth which regulates the rates, charges, agreements and practices for loans, credit sales or other extensions of credit; and

(3)  any consumer protection statute or regulation of the Commonwealth.

(c)  Other applicable law controls.--In case of conflict between this division and a rule of law, statute or regulation described in subsection (b), the rule of law, statute or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d)  Further deference to other applicable law.--This division does not:

(1)  validate any rate, charge, agreement or practice which violates a rule of law, statute or regulation described in subsection (b); or

(2)  extend the application of the rule of law, statute or regulation to a transaction not otherwise subject to it.



Section 9202 - Title to collateral immaterial



Section 9203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites



Section 9204 - After-acquired property; future advances



Section 9205 - Use or disposition of collateral permissible



Section 9206 - Security interest arising in purchase or delivery of financial asset



Section 9207 - Rights and duties of secured party having possession or control of collateral



Section 9208 - Additional duties of secured party having control of collateral



Section 9209 - Duties of secured party if account debtor has been notified of assignment



Section 9210 - Request for accounting; request regarding list of collateral or statement of account






Chapter 93 - Perfection and Priority

Section 9301 - Law governing perfection and priority of security interests

CHAPTER 93

PERFECTION AND PRIORITY

Subchapter

A.  Law Governing Perfection and Priority

B.  Perfection

C.  Priority

D.  Rights of Bank

Enactment.  Chapter 93 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions.  Former Chapter 93, which related to rights of third parties; perfected and unperfected security interests; rules of priority, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Cross References.  Chapter 93 is referred to in sections 9705, 9707 of this title.

SUBCHAPTER A

LAW GOVERNING PERFECTION AND PRIORITY

Sec.

9301.  Law governing perfection and priority of security interests.

9302.  Law governing perfection and priority of agricultural liens.

9303.  Law governing perfection and priority of security interests in goods covered by certificate of title.

9304.  Law governing perfection and priority of security interests in deposit accounts.

9305.  Law governing perfection and priority of security interests in investment property.

9306.  Law governing perfection and priority of security interests in letter-of-credit rights.

9307.  Location of debtor.

Cross References.  Subchapter A is referred to in section 1301 of this title.

§ 9301.  Law governing perfection and priority of security interests.

(a)  General rule; location of debtor.--Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

(b)  Possessory security interests; location of collateral.--While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a possessory security interest in that collateral.

(c)  Fixture filings, timber to be cut, priority of nonpossessory tangible personal property security interests; location of collateral.--Except as otherwise provided in subsection (d), while collateral is located in a jurisdiction, the local law of that jurisdiction governs:

(1)  perfection of a security interest in goods by filing a fixture filing;

(2)  perfection of a security interest in timber to be cut; and

(3)  the effect of perfection or nonperfection and the priority of a nonpossessory security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper.

(d)  As-extracted collateral; location of wellhead or minehead.--The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral.

(e)  Other exceptions.--The rules of this section are subject to:

(1)  Section 9303 (relating to law governing perfection and priority of security interests in goods covered by certificate of title).

(2)  Section 9304 (relating to law governing perfection and priority of security interests in deposit accounts).

(3)  Section 9305 (relating to law governing perfection and priority of security interests in investment property).

(4)  Section 9306 (relating to law governing perfection and priority of security interests in letter-of-credit rights).

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment.  Act 13 amended subsec. (c)(3).

Cross References.  Section 9301 is referred to in section 9316 of this title.



Section 9302 - Law governing perfection and priority of agricultural liens



Section 9303 - Law governing perfection and priority of security interests in goods covered by certificate of title



Section 9304 - Law governing perfection and priority of security interests in deposit accounts



Section 9305 - Law governing perfection and priority of security interests in investment property



Section 9306 - Law governing perfection and priority of security interests in letter-of-credit rights



Section 9307 - Location of debtor



Section 9308 - When security interest or agricultural lien is perfected; continuity of perfection



Section 9309 - Security interest perfected upon attachment



Section 9310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply



Section 9311 - Perfection of security interests in property subject to certain statutes, regulations and treaties



Section 9312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession



Section 9313 - When possession by or delivery to secured party perfects security interest without filing



Section 9314 - Perfection by control



Section 9315 - Secured party's rights on disposition of collateral and in proceeds



Section 9316 - Continued perfection of security interest following change in governing law



Section 9317 - Interests which take priority over or take free of security interest or agricultural lien

SUBCHAPTER C

PRIORITY

Sec.

9317.  Interests which take priority over or take free of security interest or agricultural lien.

9318.  No interest retained in right to payment which is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

9319.  Rights and title of consignee with respect to creditors and purchasers.

9320.  Buyer of goods.

9321.  Licensee of general intangible and lessee of goods in ordinary course of business.

9322.  Priorities among conflicting security interests in and agricultural liens on same collateral.

9323.  Future advances.

9324.  Priority of purchase-money security interests.

9325.  Priority of security interests in transferred collateral.

9326.  Priority of security interests created by new debtor.

9327.  Priority of security interests in deposit account.

9328.  Priority of security interests in investment property.

9329.  Priority of security interests in letter-of-credit right.

9330.  Priority of purchaser of chattel paper or instrument.

9331.  Priority of rights of purchasers of instruments, documents and securities under other divisions; priority of interests in financial assets and security entitlements under Division 8.

9332.  Transfer of money; transfer of funds from deposit account.

9333.  Priority of certain liens arising by operation of law.

9334.  Priority of security interests in fixtures and crops.

9335.  Accessions.

9336.  Commingled goods.

9337.  Priority of security interests in goods covered by certificate of title.

9338.  Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

9339.  Priority subject to subordination.

§ 9317.  Interests which take priority over or take free of security interest or agricultural lien.

(a)  Conflicting security interests and rights of lien creditors.--A security interest or agricultural lien is subordinate to the rights of all of the following:

(1)  A person entitled to priority under section 9322 (relating to priorities among conflicting security interests in and agricultural liens on same collateral).

(2)  Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(i)  the security interest or agricultural lien is perfected; or

(ii)  one of the conditions specified in section 9203(b)(3) (relating to enforceability) is met and a financing statement covering the collateral is filed.

(b)  Buyers that receive delivery.--Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c)  Lessees that receive delivery.--Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d)  Licensees and buyers of certain collateral.--A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e)  Purchase-money security interest.--Except as otherwise provided in sections 9320 (relating to buyer of goods) and 9321 (relating to licensee of general intangible and lessee of goods in ordinary course of business), if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment.  Act 13 amended subsecs. (b) and (d).

Cross References.  Section 9317 is referred to in section 2A307 of this title.



Section 9318 - No interest retained in right to payment which is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers



Section 9319 - Rights and title of consignee with respect to creditors and purchasers



Section 9320 - Buyer of goods



Section 9321 - Licensee of general intangible and lessee of goods in ordinary course of business



Section 9322 - Priorities among conflicting security interests in and agricultural liens on same collateral



Section 9323 - Future advances



Section 9324 - Priority of purchase-money security interests



Section 9325 - Priority of security interests in transferred collateral



Section 9326 - Priority of security interests created by new debtor



Section 9327 - Priority of security interests in deposit account



Section 9328 - Priority of security interests in investment property



Section 9329 - Priority of security interests in letter-of-credit right



Section 9330 - Priority of purchaser of chattel paper or instrument



Section 9331 - Priority of rights of purchasers of instruments, documents and securities under other divisions; priority of interests in financial assets and security entitlements under Division 8



Section 9332 - Transfer of money; transfer of funds from deposit account



Section 9333 - Priority of certain liens arising by operation of law



Section 9334 - Priority of security interests in fixtures and crops



Section 9335 - Accessions



Section 9336 - Commingled goods



Section 9337 - Priority of security interests in goods covered by certificate of title



Section 9338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information



Section 9339 - Priority subject to subordination



Section 9340 - Effectiveness of right of recoupment or set-off against deposit account

SUBCHAPTER D

RIGHTS OF BANK

Sec.

9340.  Effectiveness of right of recoupment or set-off against deposit account.

9341.  Bank's rights and duties with respect to deposit account.

9342.  Bank's right to refuse to enter into or disclose existence of control agreement.

§ 9340.  Effectiveness of right of recoupment or set-off against deposit account.

(a)  Exercise of recoupment or set-off.--Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b)  Recoupment or set-off not affected by security interest.--Except as otherwise provided in subsection (c), the application of this division to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c)  When set-off ineffective.--The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under section 9104(a)(3) (relating to requirements for control) if the set-off is based on a claim against the debtor.

Cross References.  Section 9340 is referred to in sections 9109, 9341 of this title.



Section 9341 - Bank's rights and duties with respect to deposit account



Section 9342 - Bank's right to refuse to enter into or disclose existence of control agreement






Chapter 94 - Rights of Third Parties

Section 9401 - Alienability of debtor's rights

CHAPTER 94

RIGHTS OF THIRD PARTIES

Sec.

9401.  Alienability of debtor's rights.

9402.  Secured party not obligated on contract of debtor or in tort.

9403.  Agreement not to assert defenses against assignee.

9404.  Rights acquired by assignee; claims and defenses against   assignee.

9405.  Modification of assigned contract.

9406.  Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective.

9407.  Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

9408.  Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective.

9409.  Restrictions on assignment of letter-of-credit rights ineffective.

Enactment.  Chapter 94 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions.  Former Chapter 94, which related to filing, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

§ 9401.  Alienability of debtor's rights.

(a)  Other law governs alienability; exceptions.--Except as otherwise provided in subsections (b) and (c), whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this division.

(b)  Agreement does not prevent transfer.--An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

(c)  Exceptions.--Subsection (a) is also subject to the following:

(1)  section 9406 (relating to discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective);

(2)  section 9407 (relating to restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest);

(3)  section 9408 (relating to restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective); and

(4)  section 9409 (relating to restrictions on assignment of letter-of-credit rights ineffective).



Section 9402 - Secured party not obligated on contract of debtor or in tort



Section 9403 - Agreement not to assert defenses against assignee



Section 9404 - Rights acquired by assignee; claims and defenses against assignee



Section 9405 - Modification of assigned contract



Section 9406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective



Section 9407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest



Section 9408 - Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective



Section 9409 - Restrictions on assignment of letter-of-credit rights ineffective






Chapter 95 - Filing

Section 9501 - Filing office

CHAPTER 95

FILING

Subchapter

A.  Filing Office; Contents and Effectiveness of Financing Statement

B.  Duties and Operation of Filing Office

Enactment.  Chapter 95 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions.  Former Chapter 95, which related to default, was added November 1, 1979, P.L.255, No.86, and repealed June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Cross References.  Chapter 95 is referred to in sections 9705, 9706 of this title.

SUBCHAPTER A

FILING OFFICE; CONTENTS AND

EFFECTIVENESS OF FINANCING STATEMENT

Sec.

9501.  Filing office.

9502.  Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

9503.  Name of debtor and secured party.

9504.  Indication of collateral.

9505.  Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions.

9506.  Effect of errors or omissions.

9507.  Effect of certain events on effectiveness of financing statement.

9508.  Effectiveness of financing statement if new debtor becomes bound by security agreement.

9509.  Persons entitled to file a record.

9510.  Effectiveness of filed record.

9511.  Secured party of record.

9512.  Amendment of financing statement.

9513.  Termination statement.

9514.  Assignment of powers of secured party of record.

9515.  Duration and effectiveness of financing statement; effect of lapsed financing statement.

9516.  What constitutes filing; effectiveness of filing.

9517.  Effect of indexing errors.

9518.  Claim concerning inaccurate or wrongfully filed record.

§ 9501.  Filing office.

(a)  Filing offices.--Except as otherwise provided in subsection (b), if the local law of this Commonwealth governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is one of the following:

(1)  The office designated for the filing or recording of a record of a mortgage on the related real property if:

(i)  the collateral is as-extracted collateral or timber to be cut; or

(ii)  the financing statement is filed as a fixture filing and the collateral is goods which are or are to become fixtures.

(2)  The office of the Secretary of the Commonwealth in all other cases, including a case in which the collateral is goods which are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b)  Filing office for transmitting utilities.--The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of the Commonwealth. The  financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

Cross References.  Section 9501 is referred to in sections 9102, 9109, 9502, 9512, 9516, 9519, 9520, 9523, 9525, 9706, 9707 of this title.



Section 9502 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement



Section 9503 - Name of debtor and secured party



Section 9504 - Indication of collateral



Section 9505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions



Section 9506 - Effect of errors or omissions



Section 9507 - Effect of certain events on effectiveness of financing statement



Section 9508 - Effectiveness of financing statement if new debtor becomes bound by security agreement



Section 9509 - Persons entitled to file a record



Section 9510 - Effectiveness of filed record



Section 9511 - Secured party of record



Section 9512 - Amendment of financing statement



Section 9513 - Termination statement



Section 9514 - Assignment of powers of secured party of record



Section 9515 - Duration and effectiveness of financing statement; effect of lapsed financing statement



Section 9516 - What constitutes filing; effectiveness of filing



Section 9517 - Effect of indexing errors



Section 9518 - Claim concerning inaccurate or wrongfully filed record



Section 9519 - Numbering, maintaining and indexing records; communicating information provided in records

SUBCHAPTER B

DUTIES AND OPERATION OF FILING OFFICE

Sec.

9519.  Numbering, maintaining and indexing records; communicating information provided in records.

9520.  Acceptance and refusal to accept record.

9521.  Uniform form of written financing statement and amendment.

9522.  Maintenance and destruction of records.

9523.  Information from filing office; sale or license of records.

9524.  Delay by filing office.

9525.  Fees.

9526.  Filing-office rules.

9527.  Duty to report.

§ 9519.  Numbering, maintaining and indexing records; communicating information provided in records.

(a)  Filing office duties.--For each record filed in a filing office, the filing office shall:

(1)  assign a unique number to the filed record;

(2)  create a record which bears the number assigned to the filed record and the date and time of filing;

(3)  maintain the filed record for public inspection; and

(4)  index the filed record in accordance with subsections (c), (d) and (e).

(b)  File number.--Except as provided in subsection (i), a file number assigned after January 1, 2002, must include a digit which:

(1)  is mathematically derived from or related to the other digits of the file number; and

(2)  aids the filing office in determining whether a number communicated as the file number includes a single digit or transpositional error.

(c)  Indexing: general.--Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1)  index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner which associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2)  index a record which provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name which was not previously provided.

(d)  Indexing: real-property-related financing statement.--If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1)  under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2)  to the extent that the law of this Commonwealth provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e)  Indexing: real-property-related assignment.--If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under section 9514(a) (relating to assignment reflected on initial financing statement) or an amendment filed under section 9514(b) (relating to assignment of filed financing statement):

(1)  under the name of the assignor as grantor; and

(2)  to the extent that the law of this Commonwealth provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f)  Retrieval and association capability.--The filing office shall maintain a capability:

(1)  to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g)  Removal of debtor's name.--The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 9515 (relating to duration and effectiveness of financing statement; effect of lapsed financing statement) with respect to all secured parties of record.

(h)  Timeliness of filing office performance.--Except as provided in subsection (i), the filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule but not later than five business days after the filing office receives the record in question.

(i)  Inapplicability to real-property-related filing office.--Subsections (b) and (h) do not apply to a filing office described in section 9501(a)(1) (relating to filing offices).

Cross References.  Section 9519 is referred to in sections 9102, 9109, 9513, 9523 of this title.



Section 9520 - Acceptance and refusal to accept record



Section 9521 - Uniform form of written financing statement and amendment



Section 9522 - Maintenance and destruction of records



Section 9523 - Information from filing office; sale or license of records



Section 9524 - Delay by filing office



Section 9525 - Fees



Section 9526 - Filing-office rules



Section 9527 - Duty to report






Chapter 96 - Default

Section 9601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes

CHAPTER 96

DEFAULT

Subchapter

A.  Default and Enforcement of Security Interest

B.  Noncompliance with Division

Enactment.  Chapter 96 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Cross References.  Chapter 96 is referred to in section 9335 of this title.

SUBCHAPTER A

DEFAULT AND ENFORCEMENT OF SECURITY INTEREST

Sec.

9601.  Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

9602.  Waiver and variance of rights and duties.

9603.  Agreement on standards concerning rights and duties.

9604.  Procedure if security agreement covers real property or fixtures.

9605.  Unknown debtor or secondary obligor.

9606.  Time of default for agricultural lien.

9607.  Collection and enforcement by secured party.

9608.  Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

9609.  Secured party's right to take possession after default.

9610.  Disposition of collateral after default.

9611.  Notification before disposition of collateral.

9612.  Timeliness of notification before disposition of collateral.

9613.  Contents and form of notification before disposition of collateral: general.

9614.  Contents and form of notification before disposition of collateral: consumer-goods transaction.

9615.  Application of proceeds of disposition; liability for deficiency and right to surplus.

9616.  Explanation of calculation of surplus or deficiency.

9617.  Rights of transferee of collateral.

9618.  Rights and duties of certain secondary obligors.

9619.  Transfer of record or legal title.

9620.  Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

9621.  Notification of proposal to accept collateral.

9622.  Effect of acceptance of collateral.

9623.  Right to redeem collateral.

9624.  Waiver.

§ 9601.  Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

(a)  Rights of secured party after default.--After default, a secured party has the rights provided in this chapter and, except as otherwise provided in section 9602 (relating to waiver and variance of rights and duties), those provided by agreement of the parties. A secured party:

(1)  may reduce a claim to judgment, foreclose or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and

(2)  if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b)  Rights and duties of secured party in possession or control.--A secured party in possession of collateral or control of collateral under section 7106 (relating to control of electronic document of title), 9104 (relating to control of deposit account), 9105 (relating to control of electronic chattel paper), 9106 (relating to control of investment property) or 9107 (relating to control of letter-of-credit right) has the rights and duties provided in section 9207 (relating to rights and duties of secured party having possession or control of collateral).

(c)  Rights cumulative; simultaneous exercise.--The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d)  Rights of debtor and obligor.--Except as otherwise provided in subsection (g) and section 9605 (relating to unknown debtor or secondary obligor), after default, a debtor and an obligor have the rights provided in this chapter and by agreement of the parties.

(e)  Lien of levy after judgment.--If a secured party has reduced its claim to judgment, the lien of any levy which may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1)  the date of perfection of the security interest or agricultural lien in the collateral;

(2)  the date of filing a financing statement covering the collateral; or

(3)  any date specified in a statute under which the agricultural lien was created.

(f)  Execution sale.--A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this division.

(g)  Consignor or buyer of certain rights to payment.--Except as otherwise provided in section 9607(c) (relating to commercially reasonable collection and enforcement), this chapter imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

(Apr. 16, 2008, P.L.57, No.13, eff. 60 days)

2008 Amendment.  Act 13 amended subsec. (b).



Section 9602 - Waiver and variance of rights and duties



Section 9603 - Agreement on standards concerning rights and duties



Section 9604 - Procedure if security agreement covers real property or fixtures



Section 9605 - Unknown debtor or secondary obligor



Section 9606 - Time of default for agricultural lien



Section 9607 - Collection and enforcement by secured party



Section 9608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus



Section 9609 - Secured party's right to take possession after default



Section 9610 - Disposition of collateral after default



Section 9611 - Notification before disposition of collateral



Section 9612 - Timeliness of notification before disposition of collateral



Section 9613 - Contents and form of notification before disposition of collateral: general

§ 9613.  Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1)  The contents of a notification of disposition are sufficient if the notification:

(i)  describes the debtor and the secured party;

(ii)  describes the collateral which is the subject of the intended disposition;

(iii)  states the method of intended disposition;

(iv)  states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(v)  states the time and place of a public disposition or the time after which any other disposition is to be made.

(2)  Whether the contents of a notification which lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3)  The contents of a notification providing substantially the information specified in paragraph (1) are sufficient even if the notification includes:

(i)  information not specified by that paragraph; or

(ii)  minor errors which are not seriously misleading.

(4)  A particular phrasing of the notification is not required.

(5)  The following form of notification and the form appearing in section 9614(3) (relating to contents and form of notification before disposition of collateral: consumer-goods transaction), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:______________________(Name of debtor, obligor or other person to which the notification is sent)

From:_____________________(Name, address and telephone number of secured party)

Name of Debtor(s):______________________(include only if debtor(s) are not an addressee)

(For a public disposition:)

We will sell (or lease or license, as applicable) the

______________________(describe collateral) (to the highest

qualified bidder) in public as follows:

Day and Date:_____________________

Time:_____________________

Place:_____________________

(For a private disposition:)

We will sell (or lease or license, as applicable) the

_____________________(describe collateral) privately

sometime after ________________________ (day and date).

You are entitled to an accounting of the unpaid

indebtedness secured by the property that we intend to sell

(or lease or license, as applicable) (for a charge of

$_______). You may request an accounting by calling us at

_____________________(telephone number).

(End of Form)

Cross References.  Section 9613 is referred to in sections 9602, 9614 of this title.



Section 9614 - Contents and form of notification before disposition of collateral: consumer-goods transaction

§ 9614.  Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1)  A notification of disposition must provide the following information:

(i)  the information specified in section 9613(1) (relating to contents and form of notification before disposition of collateral: general);

(ii)  a description of any liability for a deficiency of the person to which the notification is sent;

(iii)  a telephone number from which the amount which must be paid to the secured party to redeem the collateral under section 9623 (relating to right to redeem collateral) is available; and

(iv)  a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2)  A particular phrasing of the notification is not required.

(3)  The following form of notification, when completed, provides sufficient information:

_____________________ (Name and address of secured party)

_____________________ (Date)

NOTICE OF OUR PLAN TO SELL PROPERTY

_____________________ (Name and address of any obligor who is also a debtor)

Subject: ____________________ (Identification of transaction)

We have your ____________________ (describe collateral) because you broke promises in our agreement.

(For a public disposition:)

We will sell _____________________ (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:_________________

Time:_________________

Place:________________

You may attend the sale and bring bidders if you want.

(For a private disposition:)

We will sell __________________ (describe collateral) at private sale sometime after _______________ (date). A sale could include a lease or license. The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money unless we must pay it to someone else. You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at ______________ (telephone number). If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at __________________ (telephone number) (or write us at ___________________ (secured party's address)) and request a written explanation. (We will charge you $ __________ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.) If you need more information about the sale, call us at ________________ (telephone number) (or write us at ____________________ (secured party's address)). We are sending this notice to the following other people who have an interest in ______________________ (describe collateral) or who owe money under your agreement: __________________ (Names of all other debtors and obligors, if any)

(End of Form)

(4)  A notification in the form of paragraph (3) is sufficient even if additional information appears at the end of the form.

(5)  A notification in the form of paragraph (3) is sufficient even if it includes errors in information not required by paragraph (1) unless the error is misleading with respect to rights arising under this division.

(6)  If a notification under this section is not in the form of paragraph (3), law other than this division determines the effect of including information not required by paragraph (1).

Cross References.  Section 9614 is referred to in sections 9602, 9613 of this title.



Section 9615 - Application of proceeds of disposition; liability for deficiency and right to surplus



Section 9616 - Explanation of calculation of surplus or deficiency



Section 9617 - Rights of transferee of collateral



Section 9618 - Rights and duties of certain secondary obligors



Section 9619 - Transfer of record or legal title



Section 9620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral



Section 9621 - Notification of proposal to accept collateral



Section 9622 - Effect of acceptance of collateral



Section 9623 - Right to redeem collateral



Section 9624 - Waiver



Section 9625 - Remedies for secured party's failure to comply with division



Section 9626 - Action in which deficiency or surplus is in issue



Section 9627 - Determination of whether conduct was commercially reasonable



Section 9628 - Nonliability and limitation on liability of secured party; liability of secondary obligor






Chapter 97 - Transition Provisions

Section 9700 - Definitions

CHAPTER 97

TRANSITION PROVISIONS

Sec.

9700.  Definitions.

9701.  Effective date.

9702.  Savings clause.

9703.  Security interest perfected before effective date.

9704.  Security interest unperfected before effective date.

9705.  Effectiveness of action taken before effective date.

9706.  When initial financing statement suffices to continue effectiveness of financing statement.

9707.  Amendment of pre-effective-date financing statement.

9708.  Persons entitled to file initial financing statement or continuation statement.

9709.  Priority.

9710.  Operations of prothonotaries' offices after effective date.

Enactment.  Chapter 97 was added June 8, 2001, P.L.123, No.18, effective July 1, 2001.

§ 9700.  Definitions.

The following words and terms when used in this chapter shall have the meanings given to them in this section:

"Former Division 9."  The provisions of this title, other than Division 5 (relating to letters of credit), as in effect before the effective date of Revised Division 9.

"Revised Division 9."  The provisions of this title, other than sections 5101 (relating to short title of division) through 5117 (relating to subrogation of issuer, applicant and nominated person), as amended by the Uniform Commercial Code Modernization Act of 2001 and as they may be further amended.



Section 9701 - Effective date



Section 9702 - Savings clause



Section 9703 - Security interest perfected before effective date



Section 9704 - Security interest unperfected before effective date



Section 9705 - Effectiveness of action taken before effective date



Section 9706 - When initial financing statement suffices to continue effectiveness of financing statement



Section 9707 - Amendment of pre-effective-date financing statement



Section 9708 - Persons entitled to file initial financing statement or continuation statement



Section 9709 - Priority



Section 9710 - Operations of prothonotaries' offices after effective date









Title 14 - COMMUNITY AFFAIRS



Title 15 - CORPORATIONS AND UNINCORPORATED ASSOCIATIONS

Chapter 1 - General Provisions

Section 101 - Short title and application of title

TITLE 15

CORPORATIONS AND UNINCORPORATED ASSOCIATIONS

Part

I.  Preliminary Provisions

II.  Corporations

III.  Partnerships and Limited Liability Companies

IV.  Unincorporated Associations

V.  Business Trusts

Enactment.  Unless otherwise noted, the provisions of Title 15 were added November 15, 1972, P.L.1063, No.271, effective in 90 days.

Special Provisions in Appendix.  See sections 104, 107, 206, 303 and 304 of Act 177 of 1988 in the appendix to this title for special provisions relating to legislative findings as to acceptance of Constitution of Pennsylvania, transitional provision, conforming cross references in unconsolidated statutes, preparation of act for printing and effective date and applicability. See sections 309, 402 and 404 of Act 198 of 1990 in the appendix to this title for special provisions relating to conforming cross references in unconsolidated statutes, preparation of act for printing and effective dates and applicability.

Short Titles of Implementing Statutes.  Section 101 of Act 177 of 1988 provided that the act shall be known and may be cited as the General Association Act of 1988.

Section 101 of Act 198 of 1990 provided that the act shall be known and may be cited as the GAA Amendments Act of 1990.

Section 1 of Act 169 of 1992 provided that the act shall be known and may be cited as the GAA Amendments Act of 1992.

Section 1 of Act 106 of 1994 provided that the act shall be known and may be cited as the Limited Liability Company Act.

Section 1 of Act 34 of 2001 provided that the act shall be known and may be cited as the GAA Amendments Act of 2001.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

Enactment.  Part I was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Part I, which related to corporations generally, was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

CHAPTER 1

GENERAL PROVISIONS

Subchapter

A.  Preliminary Provisions

B.  Functions and Powers of Department of State

C.  Corporation Bureau and UCC Fees

D.  Definitive and Contingent Domestication of Alien Associations

Enactment.  Chapter 1 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Chapter 1, which related to the same subject matter, was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 1 is referred to in section 7102 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

101.  Short title and application of title.

102.  Definitions.

103.  Subordination of title to regulatory laws.

104.  Equitable remedies.

105.  Fees.

106.  Effect of filing papers required to be filed.

107.  Form of records.

108.  Change in location or status of registered office provided by agent.

109.  Name of commercial registered office provider in lieu of registered address.

110.  Supplementary general principles of law applicable.

§ 101.  Short title and application of title.

(a)  Short title of title.--This title shall be known and may be cited as the Associations Code.

(b)  Application of title.--Except as otherwise provided in the scope provisions of subsequent provisions of this title, this title shall apply to every association heretofore or hereafter incorporated or otherwise organized.

(c)  References to prior statutes.--A reference in the articles or bylaws or other organic documents of an association to any provision of law supplied or repealed by this title shall be deemed to be a reference to the superseding provision of this title.

Cross References.  Section 101 is referred to in sections 1102, 1104, 2541, 2551, 5102, 5104 of this title.



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional or inconsistent definitions contained in subsequent provisions of this title that are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Act" or "action."  Includes failure to act.

"Association."  A corporation, a partnership, a limited liability company, a business trust or two or more persons associated in a common enterprise or undertaking. The term does not include a testamentary trust or an inter vivos trust as defined in 20 Pa.C.S. § 711(3) (relating to mandatory exercise of jurisdiction through orphans' court division in general).

"Banking institution."  A banking institution as defined in section 1103 (relating to definitions).

"Business trust."  A trust subject to Chapter 95 (relating to business trusts).

"Cooperative corporation."  A corporation that is subject to Subpart D of Part II (relating to cooperative corporations).

"Corporation for profit."  A corporation incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise, to its shareholders or members.

"Corporation not-for-profit."  A corporation not incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise.

"Court."  Subject to any inconsistent general rule prescribed by the Supreme Court of Pennsylvania:

(1)  the court of common pleas of the judicial district embracing the county where the registered office of the corporation or other association is or is to be located; or

(2)  where an association results from a merger, consolidation, division or other transaction without establishing a registered office in this Commonwealth or withdraws as a foreign corporation or association, the court of common pleas in which venue would have been laid immediately prior to the transaction or withdrawal.

"Credit union."  A credit union as defined in 17 Pa.C.S. § 102 (relating to application of title).

"Department."  The Department of State of the Commonwealth.

"Domestic corporation."  A corporation for profit or not-for-profit incorporated under the laws of this Commonwealth.

"Domestic corporation for profit."  A corporation for profit incorporated under the laws of this Commonwealth.

"Domestic corporation not-for-profit."  A corporation not-for-profit incorporated under the laws of this Commonwealth.

"Electing partnership."  An electing partnership as defined in section 8701(c) (relating to scope and definition).

"Foreign corporation for profit."  A corporation for profit incorporated under any laws other than those of this Commonwealth.

"Foreign corporation not-for-profit."  A corporation not-for-profit incorporated under any laws other than those of this Commonwealth.

"Insurance corporation."  An insurance corporation as defined in section 3102 (relating to definitions).

"Internal Revenue Code of 1986."  The Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.).

"Licensed person."  A natural person who is duly licensed or admitted to practice his profession by a court, department, board, commission or other agency of the Commonwealth or another jurisdiction to render a professional service that is or will be rendered by the association of which he is, or intends to become, a shareholder, partner, owner, director, officer, manager, member, employee or agent.

"Limited liability company."  A domestic or foreign limited liability company as defined in section 8903 (relating to definitions and index of definitions).

"Profession."  Includes the performance of any type of personal service to the public that requires as a condition precedent to the performance of the service the obtaining of a license or admission to practice or other legal authorization from the Supreme Court of Pennsylvania or a licensing board or commission under the Bureau of Professional and Occupational Affairs in the Department of State. Except as otherwise expressly provided by law, this definition shall be applicable to this title only and shall not affect the interpretation of any other statute or any local zoning ordinance or other official document heretofore or hereafter enacted or promulgated.

"Professional services."  Any type of services that may be rendered by a member of a profession within the purview of his profession.

"Representative."  A representative as defined in section 1103 (relating to definitions).

"Savings association."  A savings association as defined in section 1103.

"Verified."  Includes an unsworn document containing a statement by the signatory that is made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended the def. of "limited liability company" and added the defs. of "profession" and "professional services."

1994 Amendment.  Act 106 amended the defs. of "association" and "limited liability company" and added the def. of "licensed person."

1992 Amendment.  Act 169 amended the def. of "association" and added the defs. of "business trust," "Internal Revenue Code of 1986" and "limited liability company."

1990 Amendments.  Act 36 added the def. of "act" or "action" and Act 198 amended the defs. of "association," "credit union" and "insurance corporation" and added the defs. of "corporation for profit," "corporation not-for-profit," "electing partnership" and "representative."

Cross References.  Section 102 is referred to in sections 1104, 2902, 5104, 8503, 8903 of this title; section 1991 of Title 1 (General Provisions).



Section 103 - Subordination of title to regulatory laws

§ 103.  Subordination of title to regulatory laws.

(a)  Regulatory laws unaffected.--This title is not intended to authorize any corporation or other association to do any act prohibited by any statute regulating the business of the association or by any rule or regulation validly promulgated thereunder by any department, board or commission of this Commonwealth. Except as otherwise provided by the statutes and prescribed by the rules and regulations promulgated thereunder applicable to the business of the association, the issuance by the Department of State of any certificate evidencing the incorporation of a corporation or the filing of an instrument with respect to or the organization or qualification of an association under this title or any amendment to its articles or certificate or other change in its status or other action under this title shall not be effective to exempt the association from any of the requirements of those statutes or rules and regulations.

(b)  Compliance with regulatory laws condition precedent to effectiveness of corporate or other action.--Any document filed in the Department of State or any bylaw adopted or other corporate or other action taken under the authority of this title or other action pursuant thereto in violation of any statutes or rules or regulations regulating the business of the association shall be ineffective as against the Commonwealth, including the departments, boards and commissions thereof, unless and until the violation is cured.

(c)  Structural provisions in regulatory statutes controlling.--If and to the extent that a statute regulating the business of a corporation or other association sets forth provisions relating to the government and regulation of the affairs of associations that are inconsistent with the provisions of this title on the same subject, the provisions of the other statute shall control.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a).

Cross References.  Section 103 is referred to in sections 1104, 1501, 1524, 1903, 2105, 5104, 5501, 5903, 8102, 8204, 8921 of this title.



Section 104 - Equitable remedies

§ 104.  Equitable remedies.

Except to the extent otherwise provided in this title in cases where a statutory remedy is provided by this title, the court shall have the powers of a court of equity or chancery insofar as those powers relate to the supervision and control of corporations and other associations.

Cross References.  Section 104 is referred to in sections 1104, 5104 of this title.



Section 105 - Fees

§ 105.  Fees.

(a)  General rule.--The Department of State shall be entitled to receive for services performed, as required by this title and other applicable provisions of law, such fees as are specified in or pursuant to Subchapter C (relating to Corporation Bureau and UCC fees).

(b)  Other services.--Any other department, board, commission or officer of this Commonwealth shall be entitled to receive for services performed, as required by this title, such fees as are or may be lawfully charged for those or similar services.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 105 is referred to in sections 1104, 5104 of this title.



Section 106 - Effect of filing papers required to be filed

§ 106.  Effect of filing papers required to be filed.

The filing of articles or of any other papers or documents pursuant to the provisions of this title is required for the purpose of affording all persons the opportunity of acquiring knowledge of the contents thereof, but, except as otherwise provided by statute, no person shall be charged with constructive notice of the contents of any articles, papers or documents by reason of the filing.

Cross References.  Section 106 is referred to in sections 1104, 5104 of this title.



Section 107 - Form of records

§ 107.  Form of records.

Any records maintained by a corporation or other association in the regular course of its business, including shareholder or membership records, books of account and minute books, may be kept on, or be in the form of, punch cards, magnetic storage media, photographs, microphotographs or any other information storage device if the records so kept can be converted into reasonably legible written form within a reasonable time. Any corporation or other association shall so convert any records so kept upon the request of any person entitled to inspect the records. Where records are kept in this manner, a reasonably legible written form produced from the information storage device that accurately portrays the record shall be admissible in evidence, and shall be accepted for all other purposes, to the same extent as an original written record of the same information would have been accepted.

Cross References.  Section 107 is referred to in sections 1104, 1508, 1512, 5104, 5508, 5512, 8525 of this title.



Section 108 - Change in location or status of registered office provided by agent

§ 108.  Change in location or status of registered office provided by agent.

(a)  General rule.--Where the registered office of a corporation or other association is stated to be in care of or is in fact in care of an agent who maintains the registered office for the corporation or other association and the agent changes its name or the location of its office in a county from one address to another within the county or ceases to provide a registered office for one or more associations, the agent may, in the manner provided in this section, reflect such change of name or effect a corresponding change in the registered office address of or cease to provide a registered office for one or more or all of the associations represented by it. The agent shall execute and file in the Department of State with respect to each association represented by it a statement of change of registered office by agent, setting forth:

(1)  The name of the association represented.

(2)  The address, including street and number, if any, of its then registered office.

(3)  The address, including street and number, if any, of the new registered office of the association represented if the registered office of the association represented is to be changed.

(4)  The name of the person in care of the office and a statement that the person has been designated in fact as the agent in care of the registered office of the association represented in this Commonwealth and that the change in registered office reflects a change of name of the agent, the removal of the place of business of the agent to a new location within the county or a termination of the status of the agent as the provider of the registered office of the association represented, as the case may be.

If the status of an agent as a provider of a registered office is terminated under this section, the location of the registered office of the association represented shall not be affected, but the person formerly in care of the office shall thereafter not have any responsibility with respect to matters tendered to the office in the name of the association represented.

(b)  Action by and notice to association.--It is not necessary for the association represented to take any action in order to effect a termination of status of agent or other change of registered office under this section, but the person representing the association shall promptly furnish the association represented with a copy of the statement of change of registered office by agent as filed in the Department of State.

Cross References.  Section 108 is referred to in sections 109, 1103, 1104, 5103, 5104, 8503, 8506, 8903, 8906, 9503 of this title.



Section 109 - Name of commercial registered office provider in lieu of registered address

§ 109.  Name of commercial registered office provider in lieu of registered address.

(a)  General rule.--Where any provision of this title authorizes or requires the inclusion of a registered office address in any document filed in the Department of State, the person filing the document may substitute in lieu thereof the term "c/o" followed by:

(1)  The name of an association or a division thereof that has filed in the department, and not withdrawn, a statement of address of commercial registered office.

(2)  The name of any county of this Commonwealth and a statement that the registered office of the association represented shall be deemed for venue and official publication purposes to be located in the county so named. For venue and official publication purposes, the county so named shall control over the address contained in the currently applicable statement filed under subsection (b).

(b)  Statement of address of commercial registered office.--A domestic business corporation or qualified foreign business corporation, partnership or other association engaged in the business of maintaining registered offices in this Commonwealth for corporations or other associations may file in the department a statement of address of commercial registered office executed by the representing association or a division thereof and setting forth:

(1)  The name of the representing association.

(2)  The form of organization of the representing association.

(3)  A statement that it is in the business of maintaining registered offices in this Commonwealth for corporations or other associations.

(4)  The address, including street and number, if any, of a place of business of the representing association in this Commonwealth to which communications and other matters directed to each person represented by it may be delivered.

(c)  Change or withdrawal.--A representing association that has effected a filing in the department under subsection (b) may:

(1)  Amend the filing by filing in the department a superseding statement of address of commercial registered office.

(2)  Withdraw its filing under subsection (b) and cease to provide registered office service by filing in the department a statement of termination of commercial registered office setting forth:

(i)  The name of the representing association.

(ii)  A statement that it has ceased to be in the business of maintaining registered offices in this Commonwealth for corporations and other associations.

(d)  Action by and notice to association.--It is not necessary for an association represented to take any action in connection with a change or withdrawal effected under subsection (c), but a representing association that has effected a filing under subsection (c) (other than to reflect a change in the information required by subsection (b)(2)) shall promptly file a statement of change of registered office by agent under section 108 (relating to change in location or status of registered office provided by agent) with respect to each association represented.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsecs. (c) and (d).

Cross References.  Section 109 is referred to in sections 138, 1103, 1104, 1306, 1311, 1341, 1507, 1911, 1915, 1926, 1931, 1954, 1963, 1971, 1977, 2309, 2905, 4124, 4126, 4129, 4161, 5103, 5104, 5306, 5311, 5341, 5507, 5915, 5926, 5954, 5963, 5971, 5977, 6124, 6126, 6129, 6161, 7306, 7502, 7704, 8201, 8503, 8506, 8511, 8519, 8547, 8579, 8582, 8585, 8586, 8590, 8903, 8906, 8913, 8951, 8958, 8964, 8982, 9504 of this title.



Section 110 - Supplementary general principles of law applicable

§ 110.  Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this title, the principles of law and equity, including, but not limited to, the law relating to principal and agent, estoppel, waiver, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating cause, shall supplement its provisions.

Cross References.  Section 110 is referred to in sections 1104, 5104, 8904 of this title.



Section 131 - Application of subchapter

SUBCHAPTER B

FUNCTIONS AND POWERS OF DEPARTMENT OF STATE

Sec.

131.  Application of subchapter.

132.  Functions of Department of State.

133.  Powers of Department of State.

134.  Docketing statement.

135.  Requirements to be met by filed documents.

136.  Processing of documents by Department of State.

137.  Court to pass upon rejection of documents by Department of State.

138.  Statement of correction.

139.  Tax clearance of certain fundamental transactions.

140.  Custody and management of orphan corporate and business records.

Cross References.  Subchapter B is referred to in section 7123 of this title; section 102 of Title 54 (Names).

§ 131.  Application of subchapter.

As used in this subchapter, the term "this title" includes Titles 17 (relating to credit unions) and 54 (relating to names) and any other provision of law that makes reference to the powers and procedures of this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 132 - Functions of Department of State

§ 132.  Functions of Department of State.

(a)  General rule.--The function of the Department of State under this title is to act in a manner comparable to the offices of recorder of deeds under former provisions of law as an office of public record wherein articles and other papers relating to association affairs may be filed to establish the permanent and definitive text thereof and to afford all persons the opportunity of acquiring knowledge of the contents thereof.

(b)  Names and marks.--The department shall supervise and administer the provisions of this title and of Title 54 (relating to names) concerning names and marks.

(c)  Collection of taxes and charges imposed by statute.--This subchapter shall not limit the power and duty of the department to assess and collect taxes and charges imposed or authorized by statute.

(d)  Notice of decennial filings.--Whenever a decennial filing is required by Title 54 to be made in the department, the department shall, not earlier than the November 1 prior to the commencement of the decennial year wherever practicable, give notice by mail to the registrant or other party of the decennial filing requirement, which notice shall be accompanied by appropriate application blanks or forms. Failure by the department to give notice to any party, or failure by any party to receive notice, of a decennial filing requirement shall not relieve any party of the obligation to make the decennial filing.

Cross References.  Section 132 is referred to in sections 133, 1104, 5104 of this title.



Section 133 - Powers of Department of State

§ 133.  Powers of Department of State.

(a)  General rule.--The Department of State shall have the power and authority reasonably necessary to enable it to administer this subchapter efficiently and to perform the functions specified in section 132 (relating to functions of Department of State), in 13 Pa.C.S. (relating to commercial code) and in 17 Pa.C.S. (relating to credit unions). The following shall not be agency regulations for the purposes of section 612 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, or any similar provision of law, but shall be subject to the opportunity of public comment requirement under section 201 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law:

(1)  Sample filing forms promulgated by the department under subsection (d).

(2)  Instructions accompanying sample filing forms and other explanatory material published in the Pennsylvania Code that is intended to substantially track applicable statutory provisions relating to the particular filing or to any of the functions of the department covered by this subsection, if a regulation of the department expressly states that such instructions or explanatory materials shall not have the force of law.

(3)  Regulations, which the department is hereby authorized to promulgate, that:

(i)  Authorize payment of fees and other remittances through or by a credit card issuer or other financial intermediary.

(ii)  Authorize contracts with credit card issuers and other financial intermediaries relating to the collection, transmission and payment of fees and other remittances.

(iii)  Adjust the level of fees and other remittances as otherwise fixed by law so as to facilitate their transmission through or by a credit card issuer or other financial intermediary pursuant to such regulations without net cost to the department.

(b)  Language and content of documents.--Except to the extent required in order to determine whether a document complies with section 135 (relating to requirements to be met by filed documents), the department shall not examine articles and other documents authorized or required to be filed in the department under this title to determine whether the language or content thereof conforms to the provisions of this title.

(c)  Meaning of term "conform to law".--A document delivered to the department for the purpose of filing in the department shall be deemed to be in accordance with law and to conform to law, as those terms are used in statutes relating to the powers and duties of the department, if the document conforms to section 135.

(d)  Physical characteristics and copies of documents.--All articles and other documents authorized or required to be filed in the department under this title shall be in such format as to size, shape and other physical characteristics as shall be prescribed by regulations promulgated by the department. The regulations may require the submission of not to exceed three conformed copies of any document in addition to the original and any copies thereof otherwise required by law. All formats promulgated by the department for use under this title shall include a statement of the number of copies required to be filed and shall be published in the Pennsylvania Code.

(e)  Engrossed certificate.--Whenever the department has taken any action under this title, the Secretary of the Commonwealth shall, upon request and payment of the fee or additional fee therefor fixed by regulation of the department, issue to any person entitled thereto an engrossed certificate evidencing the action, executed by the Secretary of the Commonwealth under the seal of the Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 added subsec. (a)(3).

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 133 is referred to in sections 134, 135, 1104, 5104 of this title.



Section 134 - Docketing statement

§ 134.  Docketing statement.

(a)  General rule.--The Department of State may, but shall not be required to, prescribe by regulation one or more official docketing statement forms designed to elicit from a person effecting a filing under this title information that the department has found to be necessary or desirable in connection with the processing of a filing. A form of docketing statement prescribed under this subsection:

(1)  Shall be published in the Pennsylvania Code.

(2)  Shall not be integrated into a single document covering the requirements of the filing and its related docketing statement.

(3)  May be required by the department in connection with a filing only if notice of the requirement appears on the official format for the filing prescribed under section 133(d) (relating to physical characteristics and copies of documents).

(4)  Shall not be required to be submitted on department-furnished forms.

(5)  Shall not constitute a document filed in, with or by the department for the purposes of this title or any other provision of law except 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(b)  Transmission to Department of Revenue.--The department shall note on the docketing statement the fact and date of the filing to which the docketing statement relates and shall transmit a copy of the docketing statement or the information contained therein to the Department of Revenue. If a docketing statement is not required for a particular filing, the Department of State may transmit a copy of the filing or the information contained therein to the Department of Revenue at no cost to the person effecting the filing.

(c)  Transmission to other agencies.--If the docketing statement delivered to the Department of State sets forth any kind of business in which a corporation, partnership or other association may not engage without the approval of or a license from any department, board or commission of the Commonwealth, the Department of State shall, upon processing the filing, promptly transmit a copy of the docketing statement or the information contained therein to each such department, board or commission.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 134 is referred to in sections 135, 161, 162, 1104, 1305, 1308, 1311, 1341, 1507, 1522, 1902, 1916, 1927, 1931, 1955, 1964, 1971, 1977, 1989, 2309, 2704, 2905, 4124, 4126, 4127, 4129, 4130, 4131, 4161, 5104, 5110, 5305, 5308, 5311, 5341, 5507, 5902, 5916, 5927, 5955, 5964, 5971, 5977, 5989, 6124, 6126, 6127, 6129, 6130, 6131, 6161, 7306, 7704, 7720, 8201, 8205, 8506, 8511, 8512, 8513, 8515, 8519, 8524, 8532, 8546, 8547, 8579, 8582, 8585, 8586, 8590, 8701, 8906, 8908, 8914, 8951, 8957, 8958, 8964, 8975, 8982, 9305, 9503 of this title; sections 304, 903, 904, 1101, 1102, 1105, 1302, 1305 of Title 17 (Credit Unions); sections 311, 312, 313, 502, 503, 506, 1112, 1114, 1115, 1116, 1311, 1312, 1313, 1314, 1511, 1512, 1513, 1514, 1515 of Title 54 (Names).



Section 135 - Requirements to be met by filed documents

§ 135.  Requirements to be met by filed documents.

(a)  General rule.--A document shall be accepted for filing by the Department of State if it satisfies the following requirements:

(1)  The document purports on its face to relate to matters authorized or required to be filed under this title or contains a caption indicating that relationship and, if no applicable statement has been prescribed under section 134 (relating to docketing statement), contains sufficient information to permit the department to prepare a docket record entry:

(i)  Identifying the name of the association or other person to which the document relates.

(ii)  Identifying the association or associations, if any, the existence of which is to be created, extended, limited or terminated by reason of the filing and the duration of existence of any such association.

(iii)  Specifying the date upon which the creation or termination of existence, if any, of the association or associations effected by the filing will take effect.

(2)  The document complies with any regulations promulgated by the department pursuant to section 133(d) (relating to physical characteristics and copies of documents) and is accompanied by any applicable statement prescribed under section 134.

(3)  In the case of a document that creates a new association or effects or reflects a change in name:

(i)  the document is accompanied by evidence that the proposed name has been reserved by or on behalf of the applicant; or

(ii)  the proposed name is available for use under the applicable standard established by this title and any other applicable provision of law.

(4)  In the case of any other document that sets forth a name or mark, the proposed name or mark is available for use under the applicable standard established by law.

(5)  All fees, taxes and certificates or statements relating thereto required by section 139 (relating to tax clearance of certain fundamental transactions) or otherwise have been tendered therewith.

(6)  All certificates and other instruments required by statute evidencing the consent or approval of any department, board, commission or other agency of this Commonwealth as a prerequisite to the filing of the document in the Department of State have been incorporated into, attached to or otherwise tendered with the document.

(7)  It is executed. The department shall not examine a document to determine whether the document has been executed by an authorized person or by sufficient authorized persons or otherwise is duly executed. A document shall be deemed executed if it contains a facsimile signature, so long as the operative portions of the document meet any applicable requirements prescribed under section 133(d) (relating to physical characteristics and copies of documents).

(b)  Attorney-in-fact.--Any person, other than an incorporator or officer of a corporation, as such, may sign a document by an attorney-in-fact or fiduciary. It shall not be necessary to present to or file in the department the original or a copy of any document evidencing the authority of an attorney-in-fact or fiduciary.

(c)  Addresses.--

(1)  Whenever any provision of this title requires that any person set forth an address in any document, such provision shall be construed to require the submission of an actual street address or rural route box number, and the department shall refuse to receive or file any document that sets forth only a post office box address.

(2)  Whenever any provision of this title requires the statement of a registered office address in any document filed in the department, such provision shall be construed to require the statement also of the county in which the registered office address is located.

(d)  Method of filing.--The department may prescribe by regulation procedures for filing documents by electronic mail, facsimile transmission, telex or other similar means of communication.

(e)  Distinguishable names.--A name shall not be considered distinguishable upon the records of the department from another name for purposes of this title and 54 Pa.C.S. (relating to names) solely because the names differ from each other in any or all of the following respects:

(1)  Use of punctuation marks.

(2)  Use of a definite or indefinite article.

(3)  Use of any of the following terms to designate the status of an association: corporation, company, incorporated, limited, association, fund, syndicate, limited partnership, limited liability company, trust or business trust. This paragraph includes abbreviations, in any language, of the terms listed in this paragraph.

(Dec. 19, 1990, P.L.834, No.198; June 22, 2000, P.L.356, No.43, eff. 60 days)

2000 Amendment.  Act 43 added subsec. (e).

1990 Amendment.  Act 198 amended subsec. (c) and added subsecs. (a)(7) and (d), effective in four months as to subsec. (c)(2) and immediately as to the other amendments.

Cross References.  Section 135 is referred to in sections 133, 136, 137, 138, 161, 162, 1104, 1109, 1303, 1311, 1931, 1955, 1977, 1989, 4126, 4161, 5104, 5109, 5303, 5311, 5977, 5989, 8201, 8205, 8511, 8519, 8546, 8579, 8590, 8906, 8907, 8908, 8914, 8951, 8957, 8958, 8964, 8975, 8982 of this title; sections 103, 503 of Title 54 (Names).



Section 136 - Processing of documents by Department of State

§ 136.  Processing of documents by Department of State.

(a)  Filing of documents.--If a document conforms to section 135 (relating to requirements to be met by filed documents) the Department of State shall forthwith file the document, certify that the document has been filed by endorsing upon the document the fact and date of filing, make and retain a copy thereof and return the document or a copy thereof so endorsed to or upon the order of the person who delivered the document to the department.

(b)  Immediate certified copy.--

(1)  If a duplicate copy, which may be either a signed or conformed copy, of any articles or other document authorized or required by this title to be filed in the department is delivered to the department with the original signed document, the department shall compare the duplicate copy with the original signed document and, if it finds that they are identical, shall certify the duplicate copy by making upon it the same endorsement that is required to appear upon the original, together with a further endorsement that the duplicate copy is a true copy of the original signed document, and return the duplicate copy to the person who delivered it to the department.

(2)  If the duplicate copy is delivered by hand to the office of the department at the seat of government at least four hours before the close of business on any day not a holiday and relates to a matter other than a label or other mark requiring examination under Title 54 (relating to names) or the reservation or registration of a name under this title and, in the case of a document that creates a new association, effects or reflects a change in name or qualifies a foreign association to do business in this Commonwealth, if the duplicate copy is accompanied by evidence that the proposed name has been reserved or registered by or on behalf of the applicant, the department before the close of business on that day shall either:

(i)  Certify the duplicate copy as required by this subsection and make such certified copy available at the office of the department to or upon the order of the person who delivered it to the department.

(ii)  Make available at the office of the department to or upon the order of the person who delivered it to the department a brief statement in writing of the reasons of the department for refusing to certify such duplicate copy.

See section 153(a)(10) (relating to certification fees).

(3)  In lieu of comparing the duplicate copy with the original signed document as provided in paragraphs (1) and (2), the department may make a copy of the original signed document at the cost of the person who delivered it to the department.

(c)  Effective date.--Except as otherwise provided in this title, a document shall become effective upon the filing thereof in the department.

(d)  Copies.--The department may make a copy, on microfilm or otherwise, of any document filed in, with or by it pursuant to this title, or any statute hereby supplied or repealed, and thereafter destroy the document or return it to or upon the order of the person who delivered the document to the department.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b)(2), retroactive to December 19, 1990.

1990 Amendment.  Act 198 amended subsecs. (a) and (b).

Reference in Text.  Section 153(a)(10), referred to in subsec. (b), is repealed.

Cross References.  Section 136 is referred to in sections 137, 1104, 5104, 8518 of this title.



Section 137 - Court to pass upon rejection of documents by Department of State

§ 137.  Court to pass upon rejection of documents by Department of State.

(a)  General rule.--Whenever the Department of State rejects a document delivered for filing under this title or fails to make available a certified duplicate copy within the time provided by section 136(b) (relating to immediate certified copy):

(1)  the original document or copies thereof;

(2)  the statement, if any, of the department made under section 136(b)(1)(ii); and

(3)  any other papers relating thereto;

may be delivered to the prothonotary or clerk of the court vested by or pursuant to Title 42 (relating to judiciary and judicial procedure) with jurisdiction of appeals from the department. Immediately the prothonotary or clerk shall transmit the papers to the court without formality or expense to the person who delivered the original document to the department. The question of the eligibility of the document for filing in the department shall thereupon, at the earliest possible time, be heard by a judge of the court, without jury, in the court or in chambers. The finding of the court, or any judge thereof, that the document is eligible for filing in the department shall be final and the department shall act in accordance therewith. The true intent of this section is to secure for applicants an immediate hearing in court and a determination by the court without delay or expense to the applicants.

(b)  Further appellate review.--The corporation or any incorporator of a proposed corporation or other aggrieved applicant may within the time and in the manner provided by law seek judicial review of an adverse order of court entered pursuant to subsection (a). The department shall not have any right in the exercise of its functions under this title to seek judicial review of an adverse order entered pursuant to subsection (a) and any such right which the department might otherwise enjoy under the Constitution of Pennsylvania or otherwise is hereby waived, but any department, board or commission of the Commonwealth which contends that the document fails to comply with section 135(a)(6) (relating to requirements to be met by filed documents) may seek judicial review of the order.

(c)  Exceptions.--

(1)  This section shall not impair the right of any person to proceed under section 138 (relating to statement of correction) nor impair the right of the Attorney General to institute proceedings under section 503 (relating to actions to revoke corporate franchises).

(2)  A determination by the department with respect to the registrability of a label or other mark under Title 54 (relating to names) or otherwise affecting the status of a label or other mark shall be subject to judicial review under Title 2 (relating to administrative law and procedure) and not under this section.

Saved from Suspension.  Pennsylvania Rule of Appellate Procedure No. 5102, as amended July 7, 1997, provided that section 137 shall not be deemed suspended or affected by the Pennsylvania Rules of Appellate Procedure.

Cross References.  Section 137 is referred to in sections 1104, 5104 of this title.



Section 138 - Statement of correction

§ 138.  Statement of correction.

(a)  Filing of statement.--Whenever any document authorized or required to be filed in the Department of State by any provision of this title has been so filed and is an inaccurate record of the corporate or other action therein referred to or was defectively or erroneously executed, the document may be corrected by filing in the department a statement of correction of the document. The statement of correction, except as provided in subsection (c), shall be executed by the association or other person that effected the defective or erroneous filing and shall set forth:

(1)  The name of the association or other person and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the location, including street and number, if any, of its registered or other office.

(2)  The statute by or under which the corporation was incorporated, or the preceding filing was made, in the case of a filing that does not constitute a part of the articles of incorporation of a corporation.

(3)  The inaccuracy or defect to be corrected.

(4)  The portion of the document requiring correction in corrected form or, if the document was erroneously executed, a statement that the original document shall be deemed reexecuted or stricken from the records of the department, as the case may be.

(b)  Effect of filing.--

(1)  The corrected document shall be effective:

(i)  Upon filing in the department, as to those persons who are substantially and adversely affected by the correction.

(ii)  As of the date the original document was effective, as to all other persons.

(2)  A filing under this section shall not have the effect of causing original articles of incorporation of a corporation or a similar type of document creating any other form of association to be stricken from the records of the department but the articles or other document may be corrected under this section.

(c)  Filing pursuant to court order.--If the association or other person refuses to file an appropriate statement of correction under this section within ten business days after any person adversely affected has made a written demand therefor, the affected person may apply to the court for an order to compel the filing. If the court finds that a document on file in the department is inaccurate or defective, it may direct the association or other person who effected the defective or erroneous filing to file an appropriate statement of correction in the department, or it may order the clerk to execute the statement under the seal of the court and cause the statement to be filed in the department. In the absence of fraud, an application may not be made to a court under this subsection with respect to a document more than one year after the date on which it was originally filed in the department.

(d)  Cross reference.--See section 135 (relating to requirements to be met by filed documents).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b)(2) and added subsec. (d).

Cross References.  Section 138 is referred to in sections 137, 1103, 1104, 1902, 5103, 5104, 5902, 8503, 8546, 8585, 8903, 8957, 9503 of this title.



Section 139 - Tax clearance of certain fundamental transactions

§ 139.  Tax clearance of certain fundamental transactions.

(a)  General rule.--Except as provided in subsection (c), a domestic association shall not file articles or a certificate of merger or consolidation effecting a merger or consolidation into a nonqualified foreign association or articles or a certificate of dissolution or a statement of revival, a qualified foreign association shall not file an application for termination of authority or similar document in the Department of State and a domestic association shall not file articles or a certificate of division dividing solely into nonqualified foreign associations unless the articles, certificate, application or other document are accompanied by clearance certificates from the Department of Revenue and the Office of Employment Security of the Department of Labor and Industry, evidencing the payment by the association of all taxes and charges due the Commonwealth required by law.

(b)  Tax clearance in judicial proceedings.--Until the clearance certificates described in subsection (a) have been filed with the court:

(1)  The court shall not order the dissolution of a domestic business corporation, nonprofit corporation or business trust.

(2)  The court shall not approve a final distribution of the assets of a domestic general partnership, limited partnership, electing partnership or limited liability company if the court is supervising the winding up of the association.

(c)  Alternative provisions.--If clearance certificates are filed with the court as required under subsection (b), it shall not be necessary to file the clearance certificates with the Department of State.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 139 is referred to in sections 135, 1104, 1341, 1927, 1955, 1977, 1980, 1989, 4129, 5104, 5341, 5927, 5955, 5977, 5989, 6129, 8359, 8513, 8547, 8571, 8573, 8579, 8586, 8958, 8964, 8973, 8975, 8978 of this title; section 1305 of Title 17 (Credit Unions).



Section 140 - Custody and management of orphan corporate and business records

§ 140.  Custody and management of orphan corporate and business records.

(a)  General rule.--Any orphan corporate and business record under the custody or control of a county, including the City and County of Philadelphia, may become a Commonwealth record in the manner provided in this section. The Department of State, with the concurrence of the county records committee existing under the act of August 14, 1963 (P.L.839, No.407), may provide for the transfer on a progressive and phased basis to the custody and management of the department of any or all orphan corporate and business records. To the extent feasible, such records shall be integrated with records of the department relating to the same type of matters or transactions.

(b)  Procedure.--The transfer contemplated by subsection (a) shall be effected on a basis consistent with the availability of appropriations. It is the intention of this section to encourage the department to schedule work under this section on a seasonal or otherwise intermittent basis in order to facilitate the smoothing of the workload of the department. The department may classify orphan corporate and business records for purposes of priority of transfer by county of origin, type of matter or transaction, vintage of matter or transaction, or on any other basis or combination of bases which the department may deem to be appropriate. The department shall publish and update in the Pennsylvania Code a schedule, by county and type of matter or transaction, setting forth where, as between a county and the department, custody of all orphan corporate and business records then resides.

(c)  Fictitious name records.--The following statutes provided for duplicate filing of fictitious name registrations in both the department and in the office of the clerk of the court of common pleas or an equivalent row office in a home rule charter county:

(1)  Act of June 28, 1917 (P.L.645, No.227), relating to individual fictitious names.

(2)  Act of May 24, 1945 (P.L.967, No.380), referred to as the Fictitious Names Act.

(3)  Act of July 11, 1957 (P.L.783, No.374), known as the Fictitious Corporate Name Act.

The county records committee may provide for the destruction of such duplicate records without transfer to the custody of the department.

(d)  Definition.--As used in this section, the term "orphan corporate and business records" means corporate and limited partnership filings and recordings which were formerly effected in the office of the clerk of the court of common pleas or the office for the recording of deeds or an equivalent row office in a home rule charter county and which are no longer effected in such offices by reason of the enactment of:

(1)  The act of December 19, 1990 (P.L.834, No.198), known as the GAA Amendments Act of 1990, with respect to insurance corporations, including corporations incorporated under or subject to the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921, or incorporated under the acts of: April 28, 1903 (P.L.329, No.259); April 20, 1927 (P.L.317, No.190); June 24, 1939 (P.L.686, No.320); June 20, 1947 (P.L.687, No.298); June 28, 1951 (P.L.941, No.184); or July 15, 1957 (P.L.929, No.401); or any similar act relating to the incorporation or reincorporation of limited life insurance companies.

(2)  The act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988, with respect to certain:

(i)  cooperative corporations incorporated under or subject to the act of June 7, 1887 (P.L.365, No.252), referred to as the Cooperative Association Act; and

(ii)  public utility corporations, including corporations incorporated under or subject to the act of April 4, 1868 (P.L.62, No.29), referred to as the General Railroad Law; the act of April 29, 1874 (P.L.73, No.32), known as the Corporation Act of 1874; or the act of May 29, 1885 (P.L.29, No.32), referred to as the Natural Gas Company Act of 1885.

(3)  The act of December 19, 1975 (P.L.524, No.155), with respect to certain limited partnerships, including limited partnerships formed under the act of April 12, 1917 (P.L.55, No.37), known as The Uniform Limited Partnership Act, or the act of March 21, 1836 (P.L.143, No.51), referred to as the Limited Partnerships Act of 1836.

(4)  The act of November 15, 1972 (P.L.1063, No.271), with respect to nonprofit corporations incorporated under or subject to the act of May 5, 1933 (P.L.289, No.105), known as the Nonprofit Corporation Law of 1933, including corporations of the first class incorporated under or subject to the Corporation Act of 1874.

(5)  Any similar act providing for the central filing in the department of a document of a type previously filed or recorded solely on a county or other decentralized basis.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 140.

Cross References.  Section 140 is referred to in sections 1104, 1311, 5104, 5311, 8519 of this title.



Section 151 - Short title and application of subchapter

SUBCHAPTER C

CORPORATION BUREAU AND UCC FEES

Sec.

151.  Short title and application of subchapter.

152.  Definitions.

153.  Fee schedule.

154.  Enforcement and collection.

155.  Disposition of funds.

Enactment.  Subchapter C was added December 19, 1990, P.L.834, No.198, effective January 1, 1991.

Subchapter Heading.  The heading of Subchapter C was carried without amendment June 8, 2001, P.L.123, No.18, effective July 1, 2001.

Prior Provisions.  Former Subchapter C, which related to definitive and contingent domestication of foreign associations, was added December 21, 1988, P.L.1444, No.177, and relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Subchapter C is referred to in sections 105, 8221, 8998 of this title.

§ 151.  Short title and application of subchapter.

(a)  Short title.--This subchapter shall be known and may be cited as the Corporation Bureau and UCC Fee Law.

(b)  Application.--This subchapter contains an enumeration of fees to be charged by the Corporation Bureau of the department for services performed under this title or any other provision of law relating to corporations or associations and under Titles 13 (relating to commercial code), 17 (relating to credit unions) and 54 (relating to names).

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 amended subsec. (b).



Section 152 - Definitions

§ 152.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Ancillary transaction."  Includes preclearance of document, amendment of articles, charter, certificate or other organic document, restatement of articles, charter, certificate or other organic document, change in registered or principal office, change in share structure, dissolution, cancellation or termination, reorganization, withdrawal by foreign association, withdrawal by a partner, or any similar transaction, or the deposit in the Department of State for filing in, by or with the Department of State or the Secretary of the Commonwealth of any articles, statements, proceedings, agreements or any like papers affecting associations under the statutes of this Commonwealth.

"Bureau."  The Corporation Bureau of the Department of State or any successor agency within the department.

Cross References.  Section 152 is referred to in sections 1104, 5104 of this title.



Section 153 - Fee schedule

§ 153.  Fee schedule.

(a)  General rule.--(Repealed).

(b)  Daily listings.--The bureau may provide listings or copies of microfilm, or both, of complete daily filings of any class of documents or papers for a fee of 25¢ per filing listed or set forth therein.

(c)  Other services.--The bureau may charge equivalent fees for any like service not specified in subsection (a) or (b).

(d)  Restriction.--UCC Revenue received by a county recorder of deeds under 13 Pa.C.S. § 9525 (relating to fees) after June 30, 2001, shall be restricted for use by the county recorder of deeds and the county prothonotary. The revenue shall be credited to the offices of the county recorder of deeds and the county prothonotary on the basis of the amount collected in each office in calendar year 2000, excluding any amounts paid to the Commonwealth. Revenue received in excess of the total amount received by each office during the year 2000, excluding amounts paid to the Commonwealth, shall be distributed pro rata to the county recorder of deeds and the county prothonotary. In a county without a recorder of deeds or a prothonotary, the provisions of this subsection shall apply to the equivalent county officials.

(Dec. 18, 1992, P.L.1269, No.167, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; Dec. 3, 1998, P.L.944, No.124, eff. 60 days; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Dec. 23, 2003, P.L.282, No.47, eff. imd.)

2003 Repeal Note.  Act 47 repealed subsec. (a).

2001 Amendment.  Act 18 amended subsec. (a) intro. par. and (8) and added subsec. (d).

Cross References.  Section 153 is referred to in sections 136, 162, 1104, 5104 of this title; section 1112 of Title 54 (Names).



Section 154 - Enforcement and collection

§ 154.  Enforcement and collection.

(a)  General rule.--

(1)  The department shall not be required to receive or file any document or paper unless the same shall be accompanied by the proper fee, but the department may in its discretion permit the filing of any document or paper without first requiring payment of the fee required by this subchapter when satisfied that the fee will be paid promptly. If any such fee is not paid in the manner and within the time prescribed by regulation of the department, the filing to which such fee relates shall become void.

(2)  With respect to filings under 13 Pa.C.S. Div. 9 (relating to secured transactions), paragraph (1) is subject to 13 Pa.C.S. §§ 9516 (relating to what constitutes filing; effectiveness of filing) and 9520 (relating to acceptance and refusal to accept record).

(b)  Extension of credit.--The department may make provision by regulation for the extension of credit to persons dealing with it. Any person who shall fail or refuse to satisfy any indebtedness owing to the Commonwealth under this subchapter in the manner and within the time prescribed by regulation adopted pursuant to this subsection shall pay to the Commonwealth, in addition to the principal amount of such indebtedness and interest thereon, liquidated damages in the amount of $500.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 amended subsec. (a).

Cross References.  Section 154 is referred to in sections 1104, 5104 of this title.



Section 155 - Disposition of funds

§ 155.  Disposition of funds.

(a)  Establishment of restricted account.--(Repealed).

(b)  Expenditures.--The Department of State shall submit a budget for the operation or modernization of the Corporation Bureau to the Governor for approval. Such funds as are approved by the Governor are hereby appropriated from the Corporation Bureau Restricted Account to the Department of State for the operation of the bureau.

(c)  Advisory committee.--The Secretary of the Commonwealth shall appoint a Corporation Bureau Advisory Committee. The committee shall be composed of persons knowledgeable in matters covered by this title and related provisions of law and who have been recommended for appointment to the committee by the organized bar or other organized users of the facilities and services of the bureau. Members shall serve without compensation other than reimbursement for reasonable and necessary expenses in accordance with Commonwealth policy or regulations, shall serve for terms fixed by the secretary and may be reappointed. The Chairman of the committee shall be elected by the committee. The committee shall make recommendations to the Governor with respect to each budget submitted under subsection (b) and may consult with the department in the administration of this title and related provisions of law. The committee, in consultation with the bureau and the department, shall submit, by June 1 of each odd-numbered year, a report to the General Assembly describing its activities under this title and any recommended changes to this title.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 22, 2001, P.L.418, No.34, eff. 60 days; Dec. 23, 2003, P.L.282, No.47, eff. imd.)

2003 Repeal Note.  Act 47 repealed subsec. (a).

2001 Amendments.  Act 18 amended subsec. (a) and Act 34 amended subsec. (c).

Cross References.  Section 155 is referred to in sections 1104, 5104, 8221, 8998 of this title.



Section 161 - Domestication of certain alien associations

SUBCHAPTER D

DEFINITIVE AND CONTINGENT DOMESTICATION OF

ALIEN ASSOCIATIONS

Sec.

161.  Domestication of certain alien associations.

162.  Contingent domestication of certain alien associations.

Enactment.  Subchapter D was added as Subchapter C December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.

Subchapter Heading.  The heading of Subchapter D was amended December 19, 1990, P.L.834, No.198, effective immediately.

§ 161.  Domestication of certain alien associations.

(a)  General rule.--Except as restricted by subsection (e), any association as defined in subsection (f) may become a domestic association by filing in the Department of State a statement of domestication.

(b)  Statement of domestication.--The statement of domestication shall be executed by the association and shall set forth in the English language:

(1)  The name of the association. If the name is in a foreign language, it shall be set forth in Roman letters or characters or Arabic or Roman numerals. If the name is one that is rendered unavailable for use by a corporation by any provision of section 1303(b) or (c) (relating to corporate name), the association shall adopt a new name, in accordance with any procedures for changing the name of the association that are applicable prior to the domestication of the association, and shall set forth the new name in the statement.

(2)  The name of the jurisdiction under the laws of which and the date on which it was first formed, incorporated or otherwise came into being.

(3)  The name of the jurisdiction that constituted the seat, siege social or principal place of business or control administration of the association, or any equivalent under applicable law, immediately prior to the filing of the statement.

(4)  A statement of the type of domestic association that the association will be upon domestication.

(5)  A statement that the filing of the statement of domestication and, if desired, the renunciation of the prior domicile has been authorized (unless its charter or other organic documents require a greater vote) by a majority in interest of the shareholders, members or other proprietors of the association.

(6)  If the association will be a type of domestic association that is created by a filing in the department, such other provisions as are required to be included in an initial filing to create that type of domestic association, except that it shall not be necessary to set forth the name of the person organizing the association.

(7)  Any other provision that the association may choose to insert unless this title prohibits the inclusion of such a provision in a filing that creates the type of domestic association that the association will be upon domestication.

(c)  Execution.--The statement shall be signed on behalf of the association by any authorized person.

(d)  Effect of domestication.--Upon the filing of the statement of domestication, the association shall be domesticated in this Commonwealth and the association shall thereafter be subject to any applicable provisions of this title and any other provisions of law applicable to associations existing under the laws of this Commonwealth. If the association will be a type of domestic association that is created by a filing in the department, the statement of domestication shall constitute that filing. The domestication of any association in this Commonwealth pursuant to this section shall not be deemed to affect any obligations or liabilities of the association incurred prior to its domestication.

(e)  Exclusion.--An association that can be domesticated under any of the following sections shall not be domesticated under this section:

Section 4161 (relating to domestication).

Section 6161 (relating to domestication).

Section 8590 (relating to domestication).

Section 8982 (relating to domestication).

Section 9501(a)(1)(ii) (relating to application and effect of chapter).

(f)  Definition.--As used in this section, the term "association," except as restricted by subsection (e), includes any alien incorporated organization, private law corporation (whether or not organized for business purposes), public law corporation, partnership, proprietorship, joint venture, foundation, trust, association or similar organization or entity existing under the laws of any jurisdiction other than this Commonwealth.

(g)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b), (d), (e), (f) and (g) and carried without amendment subsec. (c).

1990 Amendment.  Act 198 renumbered section 151 to section 161 and amended the section heading and subsecs. (e) and (f).

Cross References.  Section 161 is referred to in section 162 of this title.



Section 162 - Contingent domestication of certain alien associations

§ 162.  Contingent domestication of certain alien associations.

(a)  General rule.--Any association as defined in subsection (i) may become a contingent domestic association by filing in the Department of State a statement of contingent domestication. The statement of contingent domestication and all papers and information relating thereto shall remain confidential and shall not be available for public inspection until and unless the association files a statement of consummation of domestication as provided in subsection (c).

(b)  Statement of contingent domestication.--The statement of contingent domestication shall be executed by the association and shall set forth in the English language:

(1)  In the case of:

(i)  a corporation subject to section 4161 (relating to domestication), the statements required to be set forth in articles of domestication (except the statement required by section 4161(b)(6));

(ii)  a corporation subject to section 6161 (relating to domestication), the statements required to be set forth in articles of domestication (except the statement required by section 6161(b)(6));

(iii)  a limited partnership subject to section 8590 (relating to domestication), the statements required to be set forth in a certificate of domestication (except the statement required by section 8590(b)(5));

(iv)  a limited liability company subject to section 8982 (relating to domestication), the statements required to be set forth in a certificate of domestication (except the statement required by section 8982(b)(5));or

(v)  any other association, the statements required by section 161(b) (relating to statement of domestication) to be set forth in a statement of domestication (except the statement required by section 161(b)(5)).

(2)  A statement that the effectiveness of the statement is contingent upon the subsequent filing of a statement of consummation of domestication.

(3)  A statement that the filing of the statement of contingent domestication and the delegation of authority to file a statement of consummation of domestication has been authorized (unless its charter or other organic documents require a greater vote):

(i)  by a majority vote of the votes cast by all shareholders entitled to vote thereon and, if any class of shares is entitled to vote thereon as a class, a majority of the votes cast in each class vote, in the case of a corporation subject to section 4161;

(ii)  by a majority vote of the votes cast by all members, if any, entitled to vote thereon and, if any class of members is entitled to vote thereon as a class, a majority of the votes cast in each class vote, in the case of a corporation subject to section 6161;

(iii)  by a majority vote of the votes cast by all partners entitled to vote thereon and, if any class of partners is entitled to vote thereon as a class, a majority of the votes cast in each class vote, in the case of a limited partnership subject to section 8590;

(iv)  by a majority vote of the votes cast by all members entitled to vote thereon and, if any class of members is entitled to vote thereon as a class, a majority of the votes cast in each class vote, in the case of a limited liability company subject to section 8982; or

(v)  by a majority in interest of the shareholders, members or other proprietors of the association in any other case.

(c)  Statement of consummation of domestication.--At any time after the filing of a statement of contingent domestication, the association may file in the department a statement of consummation of domestication which shall be executed by the association and shall set forth:

(1)  The name of the association as set forth in its statement of contingent domestication.

(2)  A statement that either:

(i)  an emergency condition exists in the jurisdiction the law of which governs the internal affairs of the association and that in the judgment of the management of the association a temporary transfer of the domicile of the association to this Commonwealth is warranted by the circumstances; or

(ii)  an event has occurred that, under the law of the jurisdiction governing the internal affairs of the association, permits the association to transfer its domicile.

(d)  Statement of termination of domestication.--At any time after the filing of a statement of consummation of domestication, the association may file in the department a statement of termination of domestication which shall be executed by the association and shall set forth:

(1)  The name of the association in the form set forth in the prior filings under this section.

(2)  If a statement of consummation of domestication has theretofore been filed and is then in effect, a statement that the association elects to terminate its domicile in this Commonwealth.

(3)  A statement that either:

(i)  the statement of contingent domestication is reinstated pending the filing in the department of a new statement of consummation of domestication; or

(ii)  the statement of contingent domestication is withdrawn.

(e)  Execution of filings.--All documents filed under this section shall be signed on behalf of the association by any authorized person.

(f)  Effect of filing statement of consummation of domestication.--Upon the filing of a statement of consummation of domestication, and until the filing of a statement of termination of domestication, the association shall have the status under the law of this Commonwealth of:

(1)  a business corporation domesticated under section 4161, in the case of a corporation subject to that section;

(2)  a nonprofit corporation domesticated under section 6161, in the case of a corporation subject to that section;

(3)  a limited partnership domesticated under section 8590, in the case of a limited partnership subject to that section;

(4)  a limited liability company domesticated under section 8982, in the case of a limited liability company subject to that section; or

(5)  an association domesticated under section 161, in any other case.

(g)  Effect of filing a statement of termination of domestication.--Upon the filing of a statement of termination of domestication, the association shall under the law of this Commonwealth revert to the status it held prior to the filing of:

(1)  the statement of consummation of domestication, if the statement of termination of domestication states that the statement of contingent domestication is reinstated; or

(2)  the statement of contingent domestication, if the statement of termination of domestication states that the statement of contingent domestication is withdrawn.

(h)  Annual renewal.--A renewal application may be filed between October 1 and December 31 in each year and shall extend the applicability of this section for the following calendar year. Otherwise the association shall not be entitled to any of the benefits of this section. See section 153(a)(14) (relating to contingent domestication).

(i)  Definition.--As used in this section, the term "association" includes any incorporated organization, private law corporation (whether or not organized for business purposes), public law corporation, partnership, proprietorship, joint venture, foundation, trust, association or similar organization or entity if such association or entity immediately prior to effecting an initial filing under this section is an association or entity governed by the law of any jurisdiction other than the United States or any state, Puerto Rico or any possession or territory of the United States.

(j)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (c)(1) and (j).

1994 Amendment.  Act 106 amended subsecs. (b) and (f).

1992 Amendment.  Act 169 amended the section heading.

1990 Amendment.  Act 198 renumbered section 152 to section 162 and amended subsecs. (a), (b), (c), (d), (e), (f), (g) and (h).

Reference in Text.  Section 153(a)(14), referred to in subsec. (b), is repealed.

Cross References.  Section 162 is referred to in sections 1104, 5104 of this title.






Chapter 5 - Corporations

Section 501 - Reserved power of General Assembly

PART II

CORPORATIONS

Subpart

A.  Corporations Generally

B.  Business Corporations

C.  Nonprofit Corporations

D.  Cooperative Corporations

Enactment.  Part II was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Part II (Reserved) was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

SUBPART A

CORPORATIONS GENERALLY

Chapter

5.  Corporations

CHAPTER 5

CORPORATIONS

Subchapter

A.  In General

B.  Fiduciary Duty and Indemnification

C.  Provisions Applicable to Particular Types of Corporations

Enactment.  Chapter 5 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 5 is referred to in section 7102 of this title.

SUBCHAPTER A

IN GENERAL

Sec.

501.  Reserved power of General Assembly.

502.  Application of chapter.

503.  Actions to revoke corporate franchises.

504.  Validation of certain defective corporations.

505.  Validation of certain defective corporate acts.

506.  Scope and duration of certain franchises.

507.  Validation of certain share authorizations.

§ 501.  Reserved power of General Assembly.

(a)  General rule.--All charters of private corporations and all present and future common or statutory law with respect to the formation or regulation of private corporations or prescribing powers, rights, duties or liabilities of private corporations or their officers, directors, shareholders or members may be revoked, amended or repealed.

(b)  Scope.--Subsection (a) is applicable to all corporations incorporated under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania, the General Assembly having found in section 104 of the act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988, that all corporations incorporated prior to October 14, 1857, which purported to register under the act of January 18, 1966 (1965 P.L.1443, No.521), referred to as the Registry Act of 1966, or companion statutes, either failed to register effectively or accepted the benefit of a law or laws passed by the General Assembly after 1873 governing the affairs of corporations.

Cross References.  Section 501 is referred to in sections 1104, 5104 of this title; section 501 of Title 17 (Credit Unions).



Section 502 - Application of chapter

§ 502.  Application of chapter.

(a)  General rule.--Except as otherwise provided in the scope provisions of subsequent provisions of this chapter, this chapter shall apply to and the word "corporation" in this chapter shall mean:

(1)  A domestic or foreign corporation for profit.

(2)  A domestic or foreign corporation not-for-profit.

(b)  Corporations claiming exemption from power of the General Assembly.--Any provision of this chapter otherwise applicable to a corporation claiming exemption from the power of the General Assembly shall be inapplicable to such corporation to the extent, and only to the extent, required by the Constitution of the United States or the Constitution of Pennsylvania, or both.



Section 503 - Actions to revoke corporate franchises

§ 503.  Actions to revoke corporate franchises.

(a)  General rule.--The Attorney General may institute proceedings to revoke the articles and franchises of a corporation if it:

(1)  misused or failed to use its powers, privileges or franchises;

(2)  procured its articles by fraud; or

(3)  should not have been incorporated under the statutory authority relied upon.

(b)  Powers of court.--In every action or proceeding instituted under subsection (a), the court shall have power to wind up the affairs of and to dissolve the corporation in the manner provided in this part or as otherwise provided by law.

Cross References.  Section 503 is referred to in sections 137, 1104, 1309, 1502, 1503, 2907, 5104, 5309, 5502, 5503 of this title.



Section 504 - Validation of certain defective corporations

§ 504.  Validation of certain defective corporations.

Where heretofore or hereafter any act has been or may be done or any transfer or conveyance of any property has been or may be made to or by any corporation created or intended to be created under any statute supplied or repealed by this part, in good faith, after the approval of the articles or application for a charter or issuance of letters patent but without the actual recording of the original papers with the endorsements thereon, or a certified copy thereof, in the office of any recorder of deeds, as provided in such statutes then in force, the acts, transfers and conveyances shall nevertheless be deemed and taken to be valid and effectual for all purposes, regardless of the omission to record the original papers with the endorsements thereon, or a certified copy thereof, as heretofore required by such statutes. Every such corporation shall be deemed and taken to have been incorporated on the date of approval of its articles or application for a charter or on the date of issuance of its letters patent, whichever event shall have last occurred.

Cross References.  Section 504 is referred to in sections 1104, 5104 of this title.



Section 505 - Validation of certain defective corporate acts

§ 505.  Validation of certain defective corporate acts.

Where any corporation governed by this part or created or intended to be created or governed by any statute supplied or repealed by this part has, in good faith, extended its territory or term of existence, changed its name, merged, consolidated or otherwise altered or amended its charter or articles under any statute supplied or repealed by this part but without the actual recording of a document or documents evidencing the corporate action in the office of any recorder of deeds, as provided in such statutes then in force, and a record of the corporate action is on file in the office of the clerk of any court of this Commonwealth or in the Department of State, the corporate action shall nevertheless be deemed and taken to be valid for all purposes, regardless of the omission to record the document or documents as heretofore required by such statutes, and every such corporate action shall be deemed and taken to have been effected upon the filing of the corporate action in the office of the clerk of any court or in the department, or upon the approval of the action, if required, by a court, or by the Governor, Secretary of the Commonwealth or other officer performing corresponding functions with respect to corporate affairs, whichever event has last occurred.

Cross References.  Section 505 is referred to in sections 1104, 5104 of this title.



Section 506 - Scope and duration of certain franchises

§ 506.  Scope and duration of certain franchises.

(a)  General rule.--Except as provided in subsection (b), whenever any corporation has sold, assigned, disposed of and conveyed all or any part of its franchises and all or any part of its property, real, personal and mixed, to any other corporation, and the franchises and property have vested in the vendee corporation, or whenever any corporation has heretofore merged or may hereafter merge with and into or consolidate into a surviving or new corporation, the vendee, surviving or new corporation or its successor corporation shall be deemed to possess as a constituent of its own charter, and not as a direct or indirect acquisition from the vendor or nonsurviving corporation, franchise rights of identical scope and character as those originally acquired by it and any of its predecessors in interest from every vendor or nonsurviving predecessor corporation regardless of the fact, if such is the case, that the franchises of any vendor or nonsurviving predecessor corporation, had they been separately existing, would have theretofore expired of their own limitations. The charter of any vendee, surviving, new or successor corporation to which this section may become applicable and all franchise rights thereof attributable under this section or otherwise to or acquired from any vendor or nonsurviving predecessor corporation shall expire upon the same date, which date shall be the later of the dates on which the charter or the most remotely limited of the franchise rights would otherwise expire, and every renewal, extension or change in the term of existence of the vendee, surviving, new or successor corporation by merger, consolidation or otherwise shall inure to the franchise rights attributable to or acquired from all such vendor or nonsurviving predecessor corporations.

(b)  Exception.--This section shall not operate to revive any franchise rights heretofore or hereafter expressly surrendered by the affirmative action of any such vendee, surviving, new or successor corporation.

Cross References.  Section 506 is referred to in section 1104 of this title.



Section 507 - Validation of certain share authorizations

§ 507.  Validation of certain share authorizations.

(a)  General rule.--Where heretofore any domestic corporation for profit shall have redeemed and canceled any shares subject to redemption and cancellation, acquired its own shares on conversion thereof into or exchange thereof for other shares of the corporation, purchased or redeemed and canceled any shares, canceled any treasury shares, redeemed any shares or adopted any resolution of the board with respect to authorized but unissued shares reducing the number of shares that the corporation is authorized to issue without filing in the Department of State a statement of redemption and cancellation, a statement of cancellation of shares, a statement of reduction of authorized shares or similar document as then provided by any statute supplied or repealed by Subpart B (relating to business corporations), such action shall be deemed not to have had any effect on the authorized share structure of the corporation and the number and class of shares authorized to be issued by the corporation from time to time and at any time shall be deemed and taken to be the number and class of shares as set forth at the time in the most recently amended text of the charter or articles of the corporation as then on file in the department.

(b)  Restriction on reissuance.--Subsection (a) shall not validate any shares reissued in violation of a provision of the charter or articles prohibiting the reissuance of redeemed or otherwise acquired shares. Except as otherwise expressly provided therein, such a provision shall not be interpreted as prohibiting the reissuance of redeemed or otherwise acquired shares as shares of a different class or series.

Cross References.  Section 507 is referred to in section 1104 of this title.



Section 511 - Application and effect of subchapter

SUBCHAPTER B

FIDUCIARY DUTY AND INDEMNIFICATION

Sec.

511.  Application and effect of subchapter.

512.  Standard of care and justifiable reliance.

513.  Personal liability of directors.

514.  Notation of dissent.

515.  Exercise of powers generally.

516.  Alternative standard.

517.  Limitation on standing.

518.  Nonexclusivity and supplementary coverage.

Enactment.  Subchapter B was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions.  Former Subchapter B, which related to indemnification and corporate directors' liability, was added December 21, 1988, P.L.1444, No.177, and repealed December 19, 1990, P.L.834, No.198, effective immediately.

Special Provisions in Appendix.  See section 404(b) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Cross References.  Subchapter B is referred to in section 8332.5 of Title 42 (Judiciary and Judicial Procedure).

§ 511.  Application and effect of subchapter.

(a)  General rule.--This subchapter shall apply to and the terms "corporation" or "domestic corporation" in this subchapter shall mean a domestic corporation except:

(1)  A business corporation as defined in section 1103 (relating to definitions).

(2)  A nonprofit corporation as defined in section 5103 (relating to definitions).

(b)  Alternative provisions.--Section 516 (relating to alternative standard) shall not be applicable to any corporation to which section 515 (relating to exercise of powers generally) is applicable. Section 515 shall be applicable to any corporation except a corporation:

(1)  the bylaws of which, by amendment adopted by the board of directors on or before July 26, 1990, and not subsequently rescinded by an articles amendment, explicitly provide that section 515 or corresponding provisions of prior law shall not be applicable to the corporation; or

(2)  the articles of which explicitly provide that section 515 or corresponding provisions of prior law shall not be applicable to the corporation.

Cross References.  Section 511 is referred to in sections 515, 516, 1711 of this title.



Section 512 - Standard of care and justifiable reliance

§ 512.  Standard of care and justifiable reliance.

(a)  Directors.--A director of a domestic corporation shall stand in a fiduciary relation to the corporation and shall perform his duties as a director, including his duties as a member of any committee of the board upon which he may serve, in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In performing his duties, a director shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1)  One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.

(2)  Counsel, public accountants or other persons as to matters which the director reasonably believes to be within the professional or expert competence of such person.

(3)  A committee of the board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(b)  Effect of actual knowledge.--A director shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted.

(c)  Officers.--Except as otherwise provided in the articles, an officer shall perform his duties as an officer in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. A person who so performs his duties shall not be liable by reason of having been an officer of the corporation.

Cross References.  Section 512 is referred to in sections 515, 516, 517 of this title; section 712 of Title 17 (Credit Unions).



Section 513 - Personal liability of directors

§ 513.  Personal liability of directors.

(a)  General rule.--If a bylaw adopted by the shareholders entitled to vote or members entitled to vote of a domestic corporation so provides, a director shall not be personally liable, as such, for monetary damages for any action taken unless:

(1)  the director has breached or failed to perform the duties of his office under this subchapter; and

(2)  the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness.

(b)  Exceptions.--Subsection (a) shall not apply to:

(1)  the responsibility or liability of a director pursuant to any criminal statute; or

(2)  the liability of a director for the payment of taxes pursuant to Federal, State or local law.

(c)  Cross reference.--See 42 Pa.C.S. § 8332.5 (relating to corporate representatives).

Cross References.  Section 513 is referred to in section 712 of Title 17 (Credit Unions).



Section 514 - Notation of dissent

§ 514.  Notation of dissent.

A director of a domestic corporation who is present at a meeting of its board of directors, or of a committee of the board, at which action on any corporate matter is taken on which the director is generally competent to act, shall be presumed to have assented to the action taken unless his dissent is entered in the minutes of the meeting or unless he files his written dissent to the action with the secretary of the meeting before the adjournment thereof or transmits the dissent in writing to the secretary of the corporation immediately after the adjournment of the meeting. The right to dissent shall not apply to a director who voted in favor of the action. Nothing in this subchapter shall bar a director from asserting that minutes of the meeting incorrectly omitted his dissent if, promptly upon receipt of a copy of such minutes, he notifies the secretary in writing of the asserted omission or inaccuracy.



Section 515 - Exercise of powers generally

§ 515.  Exercise of powers generally.

(a)  General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a domestic corporation may, in considering the best interests of the corporation, consider to the extent they deem appropriate:

(1)  The effects of any action upon any or all groups affected by such action, including shareholders, members, employees, suppliers, customers and creditors of the corporation, and upon communities in which offices or other establishments of the corporation are located.

(2)  The short-term and long-term interests of the corporation, including benefits that may accrue to the corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the corporation.

(3)  The resources, intent and conduct (past, stated and potential) of any person seeking to acquire control of the corporation.

(4)  All other pertinent factors.

(b)  Consideration of interests and factors.--The board of directors, committees of the board and individual directors shall not be required, in considering the best interests of the corporation or the effects of any action, to regard any corporate interest or the interests of any particular group affected by such action as a dominant or controlling interest or factor. The consideration of interests and factors in the manner described in this subsection and in subsection (a) shall not constitute a violation of section 512 (relating to standard of care and justifiable reliance).

(c)  Specific applications.--In exercising the powers vested in the corporation, and in no way limiting the discretion of the board of directors, committees of the board and individual directors pursuant to subsections (a) and (b), the fiduciary duty of directors shall not be deemed to require them to act as the board of directors, a committee of the board or an individual director solely because of the effect such action might have on an acquisition or potential or proposed acquisition of control of the corporation or the consideration that might be offered or paid to shareholders or members in such an acquisition.

(d)  Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, any act as the board of directors, a committee of the board or an individual director shall be presumed to be in the best interests of the corporation. In assessing whether the standard set forth in section 512 has been satisfied, there shall not be any greater obligation to justify, or higher burden of proof with respect to, any act as the board of directors, any committee of the board or any individual director relating to or affecting an acquisition or potential or proposed acquisition of control of the corporation than is applied to any other act as a board of directors, any committee of the board or any individual director. Notwithstanding the preceding provisions of this subsection, any act as the board of directors, a committee of the board or an individual director relating to or affecting an acquisition or potential or proposed acquisition of control to which a majority of the disinterested directors shall have assented shall be presumed to satisfy the standard set forth in section 512, unless it is proven by clear and convincing evidence that the disinterested directors did not assent to such act in good faith after reasonable investigation.

(e)  Definition.--The term "disinterested director" as used in subsection (d) and for no other purpose means:

(1)  A director of the corporation other than:

(i)  A director who has a direct or indirect financial or other interest in the person acquiring or seeking to acquire control of the corporation or who is an affiliate or associate, as defined in section 2552 (relating to definitions), of, or was nominated or designated as a director by, a person acquiring or seeking to acquire control of the corporation.

(ii)  Depending on the specific facts surrounding the director and the act under consideration, an officer or employee or former officer or employee of the corporation.

(2)  A person shall not be deemed to be other than a disinterested director solely by reason of any or all of the following:

(i)  The ownership by the director of shares of or a membership in the corporation.

(ii)  The receipt as a holder of shares of or as a member of any class or series of any distribution made to all owners of shares of or members of that class or series.

(iii)  The receipt by the director of director's fees or other consideration as a director.

(iv)  Any interest the director may have in retaining the status or position of director.

(v)  The former business or employment relationship of the director with the corporation.

(vi)  Receiving or having the right to receive retirement or deferred compensation from the corporation due to service as a director, officer or employee.

(f)  Cross reference.--See section 511(b) (relating to alternative provisions).

Cross References.  Section 515 is referred to in sections 511, 517, 1711 of this title.



Section 516 - Alternative standard

§ 516.  Alternative standard.

(a)  General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a domestic corporation may, in considering the best interests of the corporation, consider the effects of any action upon employees, upon suppliers and customers of the corporation and upon communities in which offices or other establishments of the corporation are located, and all other pertinent factors. The consideration of those factors shall not constitute a violation of section 512 (relating to standard of care and justifiable reliance).

(b)  Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, actions taken as a director shall be presumed to be in the best interests of the corporation.

(c)  Cross reference.--See section 511(b) (relating to alternative provisions).

Cross References.  Section 516 is referred to in sections 511, 517 of this title.



Section 517 - Limitation on standing

§ 517.  Limitation on standing.

The duty of the board of directors, committees of the board and individual directors under section 512 (relating to standard of care and justifiable reliance) is solely to the domestic corporation and may be enforced directly by the corporation or may be enforced by a shareholder or member, as such, by an action in the right of the corporation, and may not be enforced directly by a shareholder, member or by any other person or group. Notwithstanding the preceding sentence, sections 515(a) and (b) (relating to exercise of powers generally) and 516(a) (relating to alternative standard) do not impose upon the board of directors, committees of the board and individual directors any legal or equitable duties, obligations or liabilities or create any right or cause of action against, or basis for standing to sue, the board of directors, committees of the board and individual directors.



Section 518 - Nonexclusivity and supplementary coverage

§ 518.  Nonexclusivity and supplementary coverage.

(a)  General rule.--The indemnification and advancement of expenses provided by or pursuant to section 522 (relating to indemnification of authorized representatives) or any other provisions of law providing for indemnification or advancement of expenses applicable to any domestic corporation shall not be deemed exclusive of any other rights to which a person seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of shareholders, members or directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding that office. Any domestic corporation may create a fund of any nature, which may, but need not be, under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under or pursuant to this section or otherwise.

(b)  When indemnification is not to be made.--Indemnification pursuant to subsection (a) shall not be made in any case where the act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness.

(c)  Grounds.--Indemnification pursuant to subsection (a) under any bylaw, agreement, vote of shareholders, members or directors or otherwise may be granted for any action taken and may be made whether or not the corporation would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the corporation. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d)  Payment of expenses.--Expenses incurred by an officer, director, employee or agent in defending any action or proceeding against which indemnification may be made pursuant to this section may be paid by the corporation in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of such person to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the corporation.

(e)  Rights to indemnification.--The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such person.



Section 521 - Pensions and allowances

SUBCHAPTER C

PROVISIONS APPLICABLE TO PARTICULAR

TYPES OF CORPORATIONS

Sec.

521.  Pensions and allowances.

522.  Indemnification of authorized representatives.

523.  Actions by shareholders or members to enforce a secondary right.

§ 521.  Pensions and allowances.

A banking institution or a savings association may grant allowances or pensions to officers, directors and employees for faithful and long-continued services and, after the death of the officer, director or employee either while in the service of the corporation or after retirement, pensions or allowances may be granted or continued to their dependents. The allowances to dependents shall be reasonable in amount and paid only for a limited time and, unless part of an employee benefit plan or employment contract in effect at the time of retirement or death of the officer, director or employee, shall not exceed in total the amount of the compensation paid to the officer, director or employee during the 12 months preceding retirement or death.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 522 - Indemnification of authorized representatives

§ 522.  Indemnification of authorized representatives.

A banking institution or a savings association shall be governed by the provisions of Subchapter D of Chapter 17 (relating to indemnification).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 522 is referred to in sections 518, 523 of this title.



Section 523 - Actions by shareholders or members to enforce a secondary right

§ 523.  Actions by shareholders or members to enforce a secondary right.

(a)  General rule.--In any action brought to enforce a secondary right on the part of one or more shareholders or members against any officer or director or former officer or director of a banking institution or a savings association, because the corporation refuses to enforce rights which may properly be asserted by it, the plaintiff or plaintiffs must aver and it must be made to appear that the plaintiff or each plaintiff was a shareholder or was a member of the corporation at the time of the transaction of which he complains or that his stock or membership devolved upon him by operation of law from a person who was a shareholder or member at that time.

(b)  Security for costs.--In any such action instituted or maintained by a holder or holders of less than 5% of the outstanding shares of any class of the corporation or voting trust certificates therefor, or by a member or members of a corporation organized without capital stock which has outstanding contracts or accounts with its members if the value of the contracts or accounts held or owned by the member or members instituting or maintaining the suit is less than 5% of the value of all the contracts or accounts outstanding, the corporation in whose right the action is brought shall be entitled, at any stage of the proceedings, to require the plaintiff or plaintiffs to give security for the reasonable expenses, including attorneys' fees, which may be incurred by it in connection therewith and for which it may become liable pursuant to section 522 (relating to indemnification of authorized representatives) (but only insofar as relates to mandatory indemnification in actions by or in the right of the corporation) to which security the corporation shall have recourse in such amount as the court having jurisdiction shall determine upon the termination of the action. The amount of the security may, from time to time, be increased or decreased in the discretion of the court having jurisdiction of the action upon showing that the security provided has or may become inadequate or excessive.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Director."  Includes any individual performing the function of director, regardless of title.

"Member."  Includes depositors in a mutual banking institution.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).






Chapter 11 - General Provisions

Section 1101 - Short titles

SUBPART B

BUSINESS CORPORATIONS

Article

A.  Preliminary Provisions

B.  Domestic Business Corporations Generally

C.  Domestic Business Corporation Ancillaries

D.  Foreign Business Corporations

Special Provisions in Appendix.  See section 404(a)(8) of Act 198 of 1990 in the appendix to this title for special provisions relating to the expansion of the scope of Subpart B.

ARTICLE A

PRELIMINARY PROVISIONS

Chapter

11.  General Provisions

CHAPTER 11

GENERAL PROVISIONS

Sec.

1101.  Short titles.

1102.  Application of subpart.

1103.  Definitions.

1104.  Other general provisions.

1105.  Restriction on equitable relief.

1106.  Uniform application of subpart.

1107.  (Reserved).

1108.  Limitation on incorporation.

1109.  Execution of documents.

1110.  Annual report information.

Enactment.  Chapter 11 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 1101.  Short titles.

(a)  Title of subpart.--This subpart shall be known and may be cited as the Business Corporation Law of 1988.

(b)  Prior law.--The act of May 5, 1933 (P.L.364, No.106), shall be known and may be cited as the Business Corporation Law of 1933.



Section 1102 - Application of subpart

§ 1102.  Application of subpart.

(a)  General rule.--Except as otherwise provided in this section, in the scope provisions of subsequent provisions of this subpart or where the context clearly indicates otherwise, this subpart shall apply to and the words "corporation" or "business corporation" in this subpart shall mean a domestic corporation for profit. See section 101(b) (relating to application of title).

(b)  Coordination with other laws.--Where any other provision of law contemplates notice to, the presence of or the vote, consent or other action by the shareholders, directors or officers of a business corporation, without specifying the applicable corporate standards and procedures, the standards and procedures specified by or pursuant to this subpart shall be applicable.

(c)  Exclusions.--This subpart shall not apply to any of the following corporations, whether proposed or existing, except as otherwise expressly provided in this subpart or as otherwise provided by statute applicable to the corporation:

(1)  A banking institution.

(2)  A credit union.

(3)  A savings association.

(d)  Cooperative corporations.--This subpart shall apply to a domestic corporation for profit organized on the cooperative principle only to the extent provided by Subpart D (relating to cooperative corporations).

(e)  Business corporation ancillaries.--The domestic corporation provisions of this subpart shall apply to any of the following corporations, whether proposed or existing, except as otherwise expressly provided by statute applicable to the corporation:

(1)  A business development credit corporation.

(2)  Any other domestic corporation for profit incorporated under or subject to a statute that provides that the corporate affairs of the corporation shall be governed by the laws applicable to domestic business corporations.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (c).

Cross References.  Section 1102 is referred to in section 1103 of this title.



Section 1103 - Definitions

§ 1103.  Definitions.

Subject to additional definitions contained in subsequent provisions of this subpart that are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Act" or "action."  Includes failure to act.

"Amendment."  An amendment of the articles.

"Articles."  The original articles of incorporation, all amendments thereof and any other articles, statements or certificates permitted or required to be filed in the Department of State by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction) or this subpart and including what have heretofore been designated by law as certificates of incorporation or charters. If an amendment of the articles or articles of merger or division made in the manner permitted by this subpart restates articles in their entirety or if there are articles of consolidation, conversion or domestication, thenceforth the "articles" shall not include any prior documents and any certificate issued by the department with respect thereto shall so state.

"Authorized shares."  The shares of all classes that the corporation is authorized to issue.

"Banking institution" or "domestic banking institution."  A domestic corporation for profit that is an institution as defined in the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

"Board of directors" or "board."  The persons selected under section 1725 (relating to selection of directors) irrespective of the name by which the group is designated in the articles. See section 1731(c) (relating to status of committee action).

"Business corporation" or "domestic business corporation."  A domestic corporation for profit that is not excluded from the scope of this subpart by section 1102 (relating to application of subpart).

"Business development credit corporation."  A domestic corporation for profit that is a corporation as defined in the act of December 1, 1959 (P.L.1647, No.606), known as the Business Development Credit Corporation Law.

"Bylaws."  See section 1504(c) (relating to bylaw provisions in articles).

"Closely held corporation."  A business corporation that:

(1)  has not more than 30 shareholders; or

(2)  is a statutory close corporation.

Shares that are held jointly or in common or in trust by two or more persons, as fiduciaries or otherwise, or that are held by spouses shall be deemed to be held by one shareholder for the purposes of this definition.

"Corporation for profit."  A corporation incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise, to its shareholders or members.

"Corporation not-for-profit."  A corporation not incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise.

"Court."  Subject to any inconsistent general rule prescribed by the Supreme Court of Pennsylvania:

(1)  the court of common pleas of the judicial district embracing the county where the registered office of the corporation is or is to be located; or

(2)  where a corporation results from a merger, consolidation, division or other transaction without establishing a registered office in this Commonwealth or withdraws as a foreign corporation, the court of common pleas in which venue would have been laid immediately prior to the transaction or withdrawal.

"Credit union."  A credit union as defined in 17 Pa.C.S. § 102 (relating to application of title).

"Department."  The Department of State of the Commonwealth.

"Directors."  The term, when used in relation to any power or duty requiring collective action, shall be construed to mean "board of directors."

"Dissenters rights."  The rights and remedies provided by Subchapter D of Chapter 15 (relating to dissenters rights).

"Dissolve" or "dissolution."  The termination of corporate existence effected by:

(1)  filing of articles of dissolution in the department under this subpart by the corporation or by the office of the clerk of the court of common pleas;

(2)  expiration of the term of existence of a corporation by reason of any limitation contained in its articles;

(3)  forfeiture by proclamation of the Governor under section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise;

(4)  filing of a certified copy of a decree of dissolution in the department under the act of April 9, 1856 (P.L.293, No.308), entitled "Supplement to the acts relating to incorporations by the Courts of Common Pleas," or otherwise; or

(5)  judgment of ouster, upon proceedings in quo warranto, under former provisions of law.

"Distribution."  A direct or indirect transfer of money or other property (except its own shares or options, rights or warrants to acquire its own shares) or incurrence of indebtedness by a corporation to or for the benefit of any or all of its shareholders in respect of any of its shares whether by dividend or by purchase, redemption or other acquisition of its shares or otherwise. Neither the making of, nor payment or performance upon, a guaranty or similar arrangement by a corporation for the benefit of any or all of its shareholders nor a direct or indirect transfer effected under Chapter 19 (relating to fundamental changes) with the approval of the shareholders shall constitute a distribution for the purposes of this subpart.

"Domestic corporation for profit."  A corporation for profit incorporated under the laws of this Commonwealth.

"Domestic corporation not-for-profit."  A corporation not-for-profit incorporated under the laws of this Commonwealth.

"Employee."  Includes officers but not directors, as such. See section 1730 (relating to compensation of directors) as to acceptance by a director of duties that make him also an employee.

"Entitled to vote."  Those persons entitled to vote on the matter under either the bylaws of the corporation or any applicable controlling provision of law. The term includes those persons entitled at the time to vote on the matter under a plan or the terms of a fundamental transaction where dissenters rights are not available under section 1571(b)(2)(ii) (relating to exceptions).

"Exchange Act."  The Securities Exchange Act of 1934 (48 Stat. 881, 15 U.S.C. § 78a et seq.).

"Fair value."  In the case of shares, fair value as determined under the standards and procedures provided by Subchapter D of Chapter 15 (relating to dissenters rights).

"Foreign business corporation."  A foreign corporation for profit subject to Chapter 41 (relating to foreign business corporations), whether or not required to qualify thereunder.

"Foreign corporation for profit."  A corporation for profit incorporated under any laws other than those of this Commonwealth.

"Foreign corporation not-for-profit."  A corporation not-for-profit incorporated under any laws other than those of this Commonwealth.

"Foreign domiciliary corporation."  A foreign business corporation defined in section 4102 (relating to foreign domiciliary corporations).

"Foreign insurance corporation."  A corporation for profit incorporated under any laws other than those of this Commonwealth that is qualified to do business in this Commonwealth under the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of 1921.

"Full age."  Of the age of 18 years or older.

"Incorporator."  A signer of the original articles of incorporation.

"Insurance corporation" or "domestic insurance corporation." An insurance corporation as defined in section 3102 (relating to definitions).

"Internal Revenue Code of 1986."  The Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.).

"Investment Company Act of 1940."  The Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.).

"Issue."  Includes sale or other disposition of a security previously issued by the corporation and thereafter acquired by it.

"Management corporation."  A business corporation that has elected to become subject to Chapter 27 (relating to management corporations) and whose status as a management corporation has not been terminated as provided in Chapter 27.

"Mutual insurance company."  A mutual insurance company as defined in section 3102 (relating to definitions).

"Nonprofit corporation."  A domestic corporation not-for-profit defined in section 5103 (relating to definitions).

"Nonqualified foreign business corporation."  A foreign business corporation that is not a qualified foreign business corporation as defined in this section.

"Nonregistered corporation."  A corporation that is not a registered corporation.

"Nonstock corporation."  A business corporation that has elected to become subject to Chapter 21 (relating to nonstock corporations) and whose status as a nonstock corporation has not been terminated as provided in Chapter 21.

"Obligation."  Includes a note or other form of indebtedness, whether secured or unsecured.

"Officer."  If a corporation is in the hands of a custodian, receiver, trustee or like official, the term includes that official or any person appointed by that official to act as an officer for any purpose under this subpart.

"Officially publish."  Publish in two newspapers of general circulation in the English language in the county in which the registered office of the corporation is located, or in the case of a proposed corporation is to be located, one of which shall be the legal newspaper, if any, designated by the rules of court for the publication of legal notices or, if there is no legal newspaper, in two newspapers of general circulation in the county. When there is but one newspaper of general circulation in any county, advertisement in that newspaper shall be sufficient. Where no other frequency is specified, the notice shall be published one time in the appropriate newspaper or newspapers. See section 109(a)(2) (relating to name of commercial registered office provider in lieu of registered address).

"Plan."  A plan of reclassification, merger, consolidation, exchange, asset transfer, division or conversion.

"Preference."  A right in one class or series of shares that is senior to any right in a junior class or series of shares:

(1)  as to the right to payment of dividends;

(2)  as to the right to distribution of assets upon redemption of shares or upon the voluntary or involuntary liquidation of the corporation; or

(3)  as to both dividends and assets.

"Professional corporation."  A business corporation that is subject to Chapter 29 (relating to professional corporations) and whose status as a professional corporation has not been terminated as provided in Chapter 29.

"Public utility corporation."  Any domestic or foreign corporation for profit that:

(1)  is subject to regulation as a public utility by the Pennsylvania Public Utility Commission or an officer or agency of the United States; or

(2)  was subject to such regulation on December 31, 1980, or would have been so subject if it had been then existing.

"Qualified foreign business corporation."  A foreign business corporation that is:

(1)  authorized under Chapter 41 (relating to foreign business corporations) to do business in this Commonwealth; or

(2)  a foreign insurance corporation.

"Reclassification."  A change in the number, voting rights, designations, preferences, limitations, special rights or par value of shares, or a conversion or exchange of one class or series of shares into or for another class or series of shares, other securities or obligations of the same corporation, or the cancellation of shares. The term does not include a stock dividend or split effected by distribution of its own previously authorized shares pro rata to the holders of shares of the same or any other class or series pursuant to action solely of the board of directors.

"Registered corporation."  A corporation defined in section 2502 (relating to registered corporation status).

"Registered office."  That office maintained by a corporation in this Commonwealth as required by section 1507 (relating to registered office). See section 109 (relating to name of commercial registered office provider in lieu of registered address).

"Relax."  When used with respect to a provision of the articles or bylaws, means to provide lesser rights for an affected representative or shareholder.

"Representative."  When used with respect to an association, joint venture, trust or other enterprise, means a person occupying the position or discharging the functions of a director, officer, employee or agent thereof, regardless of the name or title by which the person may be designated. The term does not imply that a director, as such, is an agent of a corporation.

"Savings association" or "domestic savings association."  A domestic corporation for profit that is an association as defined in the act of December 14, 1967 (P.L.746, No.345), known as the Savings Association Code of 1967.

"Securities Act of 1933."  The Securities Act of 1933 (48 Stat. 74, 15 U.S.C. § 77a et seq.).

"Share certificate."  A written instrument signed on behalf of the corporation evidencing the fact that the person therein named is the record owner of the shares therein described.

"Shareholder."  A record holder or record owner of shares of a corporation, including a subscriber to shares. The term, when used in relation to the taking of corporate action, includes the proxy of a shareholder. If and to the extent the articles confer rights of shareholders upon holders of obligations of the corporation or governmental or other entities pursuant to any provision of this subpart or other provision of law, the term shall be construed to include those holders and governmental or other entities.

"Shares."  The units into which the rights of the shareholders to participate in the control of a corporation, in its profits or in the distribution of its assets are divided.

"Special treatment."  A provision of an amendment or plan permitted by section 1906 (relating to special treatment of holders of shares of same class or series).

"Statutory close corporation."  A business corporation that has elected to become subject to Chapter 23 (relating to statutory close corporations) and whose status as a statutory close corporation has not been terminated as provided in Chapter 23.

"Subscriber."  One who subscribes for or otherwise takes shares by agreement from the issuing corporation, whether before or after incorporation.

"Subscription."  The promise to pay a consideration or the agreement fixing the amount of the consideration paid or to be paid for shares by a subscriber.

"Unless otherwise provided" or "except as otherwise provided."  When used to introduce or modify a rule, implies that the alternative provisions contemplated may either relax or restrict the stated rule.

"Unless otherwise restricted" or "except as otherwise restricted."  When used to introduce or modify a rule, implies that the alternative provisions contemplated may further restrict, but may not relax, the stated rule.

"Voting" or "casting a vote."  Includes the giving of written consent. The term does not include either recording the fact of abstention or failing to vote for a candidate or for approval or disapproval of a matter, whether or not the person entitled to vote characterizes the conduct as voting or casting a vote.

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 amended the def. of "representative."

1992 Amendment.  Act 169 amended the defs. of "distribution," retroactive to October 1, 1989, "professional corporation" and "registered office" and added the def. of "dissolve" or "dissolution."

1990 Amendments.  Act 36 added the def. of "act" or "action" and Act 198 amended the defs. of "credit union," "distribution," "entitled to vote," "foreign insurance corporation," "insurance corporation" or "domestic insurance corporation," "qualified foreign business corporation" and "reclassification" and added the defs. of "Exchange Act," "Internal Revenue Code of 1986," "Investment Company Act of 1940," "mutual insurance company," "relax" and "Securities Act of 1933."

Cross References.  Section 1103 is referred to in sections 102, 511, 1572, 1725, 1903, 2301 of this title; section 101 of Title 54 (Names).



Section 1104 - Other general provisions

§ 1104.  Other general provisions.

The following provisions of this title are applicable to corporations subject to this subpart:

Section 101 (relating to short title and application of title).

Section 102 (relating to definitions).

Section 103 (relating to subordination of title to regulatory laws).

Section 104 (relating to equitable remedies).

Section 105 (relating to fees).

Section 106 (relating to effect of filing papers required to be filed).

Section 107 (relating to form of records).

Section 108 (relating to change in location or status of registered office provided by agent).

Section 109 (relating to name of commercial registered office provider in lieu of registered address).

Section 110 (relating to supplementary general principles of law applicable).

Section 132 (relating to functions of Department of State).

Section 133 (relating to powers of Department of State).

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136 (relating to processing of documents by Department of State).

Section 137 (relating to court to pass upon rejection of documents by Department of State).

Section 138 (relating to statement of correction).

Section 139 (relating to tax clearance of certain fundamental transactions).

Section 140 (relating to custody and management of orphan corporate and business records).

Section 152 (relating to definitions).

Section 153 (relating to fee schedule).

Section 154 (relating to enforcement and collection).

Section 155 (relating to disposition of funds).

Section 162 (relating to contingent domestication of certain foreign associations).

Section 501 (relating to reserved power of General Assembly).

Section 503 (relating to actions to revoke corporate franchises).

Section 504 (relating to validation of certain defective corporations).

Section 505 (relating to validation of certain defective corporate acts).

Section 506 (relating to scope and duration of certain franchises).

Section 507 (relating to validation of certain share authorizations).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1105 - Restriction on equitable relief

§ 1105.  Restriction on equitable relief.

A shareholder of a business corporation shall not have any right to obtain, in the absence of fraud or fundamental unfairness, an injunction against any proposed plan or amendment of articles authorized under any provision of this subpart, nor any right to claim the right to valuation and payment of the fair value of his shares because of the plan or amendment, except that he may dissent and claim such payment if and to the extent provided in Subchapter D of Chapter 15 (relating to dissenters rights) where this subpart expressly provides that dissenting shareholders shall have the rights and remedies provided in that subchapter. Absent fraud or fundamental unfairness, the rights and remedies so provided shall be exclusive. Structuring a plan or transaction for the purpose or with the effect of eliminating or avoiding the application of dissenters rights is not fraud or fundamental unfairness within the meaning of this section.

Cross References.  Section 1105 is referred to in sections 1571, 1904, 1906 of this title.



Section 1106 - Uniform application of subpart

§ 1106.  Uniform application of subpart.

(a)  General rule.--Except as provided in subsection (b), this subpart and its amendments are intended to provide uniform rules for the government and regulation of the affairs of business corporations and of their officers, directors and shareholders regardless of the date or manner of incorporation or qualification, or of the issuance of any shares thereof.

(b)  Exceptions.--

(1)  Unless expressly provided otherwise in any amendment to this subpart, the amendment shall take effect only prospectively.

(2)  An existing corporation lawfully using a name or, as part of its name, a word that could not be used as or included in the name of a corporation subsequently incorporated or qualified under this subpart may continue to use the name or word as part of its name if the use or inclusion of the word or name was lawful when first adopted by the corporation in this Commonwealth.

(3)  Subsection (a) shall not adversely affect the rights specifically provided for or saved in this subpart. See:

The provisions of section 1524(e) (relating to transitional provision).

The provisions of section 1554(c) (relating to transitional provision).

The cumulative voting rights set forth in section 1758(c)(2) (relating to cumulative voting).

The special voting requirements specified in section 1931(h) (relating to special requirements).

The provisions of section 1952(g) and (h) (relating to proposal and adoption of plan of division).

The provisions of section 2301(d) (relating to transitional provisions).

The provisions of section 2541(a)(2) and (3) and (c) (relating to application and effect of subchapter).

The provisions of section 2543(b)(1) and (2) (relating to exceptions generally).

The provisions of section 2551(b)(3)(i), (5) and (6) (relating to exceptions).

The provisions of section 2553(b)(2) (relating to exception).

(4)  Except as otherwise expressly provided in the articles, a domestic corporation for profit that, on September 30, 1989, was not subject to the Business Corporation Law of 1933 and that thereafter becomes subject to this subpart by operation of law shall be deemed to have in effect articles that provide that the following provisions of this subpart shall not be applicable to the corporation:

(i)  Section 1726(a)(1) (relating to removal by the shareholders) insofar as it provides a statutory right on the part of shareholders to remove directors from office without assigning any cause.

(ii)  Section 1755(b)(2) (relating to special meetings).

(iii)  Section 1912(a)(2) (relating to proposal of amendments).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b)(3).

1990 Amendment.  Act 198 amended subsec. (b).

Cross References.  Section 1106 is referred to in sections 1303, 1311, 1726, 1755, 1912 of this title.



Section 1107 - (Reserved)

§ 1107.  (Reserved).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 1107 to section 1108 and added a new section 1107 (Reserved).



Section 1108 - Limitation on incorporation

§ 1108.  Limitation on incorporation.

A corporation that can be incorporated under this subpart shall not be incorporated except under the provisions of this subpart.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 1107 to section 1108 and renumbered former section 1108 to section 1109.



Section 1109 - Execution of documents

§ 1109.  Execution of documents.

(a)  General rule.--Any document filed in the Department of State under this title by a domestic or foreign business corporation subject to this subpart may be executed on behalf of the corporation by any one duly authorized officer thereof. The corporate seal may be affixed and attested but the affixation or attestation of the corporate seal shall not be necessary for the due execution of any filing by a corporation under this title.

(b)  Cross reference.--See section 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered former section 1108 to present section 1109.



Section 1110 - Annual report information

§ 1110.  Annual report information.

The Department of State shall make available as public information for inspection and copying the names of the president, vice-president, secretary and treasurer and the address of the principal office of corporations for profit as annually forwarded to the department by the Department of Revenue pursuant to section 403(a)(3) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 1110 is referred to in section 1732 of this title; section 503 of Title 54 (Names).






Chapter 13 - Incorporation

Section 1301 - Purposes

ARTICLE B

DOMESTIC BUSINESS CORPORATIONS GENERALLY

Chapter

13.  Incorporation

15.  Corporate Powers, Duties and Safeguards

17.  Officers, Directors and Shareholders

19.  Fundamental Changes

CHAPTER 13

INCORPORATION

Subchapter

A.  Incorporation Generally

B.  Revival

Enactment.  Chapter 13 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 13 is referred to in section 1306 of this title.

SUBCHAPTER A

INCORPORATION GENERALLY

Sec.

1301.  Purposes.

1302.  Number and qualifications of incorporators.

1303.  Corporate name.

1304.  Required name changes by senior corporations.

1305.  Reservation of corporate name.

1306.  Articles of incorporation.

1307.  Advertisement.

1308.  Filing of articles.

1309.  Effect of filing of articles of incorporation.

1310.  Organization meeting.

1311.  Filing of statement of summary of record by certain corporations.

§ 1301.  Purposes.

Corporations may be incorporated under this subpart for any lawful purpose or purposes. Unless otherwise restricted in its articles, every business corporation has as its corporate purpose the engaging in all lawful business for which corporations may be incorporated under this subpart.

Cross References.  Section 1301 is referred to in section 3311 of this title.



Section 1302 - Number and qualifications of incorporators

§ 1302.  Number and qualifications of incorporators.

One or more corporations for profit or not-for-profit or natural persons of full age may incorporate a business corporation under the provisions of this subpart.



Section 1303 - Corporate name

§ 1303.  Corporate name.

(a)  General rule.--The corporate name may be in any language, but must be expressed in Roman letters or characters or Arabic or Roman numerals, and shall contain:

(1)  the word "corporation," "company," "incorporated" or "limited" or an abbreviation of any of them;

(2)  the word "association," "fund" or "syndicate"; or

(3)  words or abbreviations of like import in languages other than English.

(b)  Duplicate use of names.--The corporate name shall be distinguishable upon the records of the department from:

(1)  The name of any other domestic corporation for profit or not-for-profit which is either in existence or for which articles of incorporation have been filed but have not yet become effective, or of any foreign corporation for profit or not-for-profit which is either authorized to do business in this Commonwealth or for which an application for a certificate of authority has been filed but has not yet become effective, or the name of any association registered at any time under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names), unless:

(i)  the other association:

(A)  has stated that it is about to change its name, or to cease to do business, or is being wound up, or is a foreign association about to withdraw from doing business in this Commonwealth, and the statement and a written consent to the adoption of the name is filed in the Department of State;

(B)  has filed with the Department of Revenue a certificate of out of existence, or has failed for a period of three successive years to file with the Department of Revenue a report or return required by law and the fact of such failure has been certified by the Department of Revenue to the Department of State;

(C)  has abandoned its name under the laws of its jurisdiction of incorporation, by amendment, merger, consolidation, division, expiration, dissolution or otherwise, without its name being adopted by a successor in a merger, consolidation, division or otherwise, and an official record of that fact, certified as provided by 42 Pa.C.S. § 5328 (relating to proof of official records), is presented by any person to the department; or

(D)  has had the registration of its name under 54 Pa.C.S. Ch. 5 terminated.

(ii)  (Deleted by amendment).

(2)  A name the exclusive right to which is at the time reserved by any other person whatsoever in the manner provided by statute. A name shall be rendered unavailable for corporate use by reason of the filing in the Department of State of any assumed or fictitious name required by 54 Pa.C.S. Ch. 3 (relating to fictitious names) to be filed in the department only if and to the extent expressly so provided in that chapter.

(c)  Required approvals or conditions.--

(1)  The corporate name shall not imply that the corporation is:

(i)  A governmental agency of the Commonwealth or of the United States.

(ii)  A bank, bank and trust company, savings bank, private bank or trust company, as defined in the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965, unless the corporation or proposed corporation is a Pennsylvania bank holding company or is otherwise authorized by statute to use its proposed name.

(iii)  An insurance company nor contain any of the words "annuity," "assurance," "beneficial," "bond," "casualty," "endowment," "fidelity," "fraternal," "guaranty," "indemnity," "insurance," "insurer," "reassurance," "reinsurance," "surety" or "title" when used in such a way as to imply that the corporation is engaged in the business of writing insurance or reinsurance as principal or any other words of like purport unless it is duly licensed as an insurance company by its jurisdiction of incorporation or the Insurance Department certifies that it has no objection to the use by the corporation or proposed corporation of the designation. The corporate name of a domestic insurance corporation shall:

(A)  contain the word "mutual" if, and only if, it is a mutual insurance company; and

(B)  clearly designate the object and purpose of the corporation.

(iv)  A public utility corporation furnishing electric or gas service to the public, unless the corporation or proposed corporation has as an express corporate purpose the furnishing of service subject to the jurisdiction of the Pennsylvania Public Utility Commission or the Federal Energy Regulatory Commission.

(v)  A credit union. See 17 Pa.C.S. § 104 (relating to prohibition on use of words "credit union," etc.).

(2)  The corporate name shall not contain:

(i)  The word "college," "university" or "seminary" when used in such a way as to imply that it is an educational institution conforming to the standards and qualifications prescribed by the State Board of Education, unless there is submitted a certificate from the Department of Education certifying that the corporation or proposed corporation is entitled to use that designation.

(ii)  Words that constitute blasphemy, profane cursing or swearing or that profane the Lord's name.

(iii)  The words "engineer" or "engineering" or "surveyor" or "surveying" or any other word implying that any form of the practice of engineering or surveying as defined in the act of May 23, 1945 (P.L.913, No.367), known as the Professional Engineers Registration Law, is provided unless at least one of the incorporators of a proposed corporation or the directors of the existing corporation has been properly registered with the State Registration Board for Professional Engineers in the practice of engineering or surveying and there is submitted to the department a certificate from the board to that effect.

(iv)  The words "architect" or "architecture" or any other word implying that any form of the practice of architecture as defined in the act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law, is provided unless at least one of the incorporators of a proposed corporation or the directors of the existing corporation has been properly registered with the Architects Licensure Board in the practice of architecture and there is submitted to the department a certificate from the board to that effect.

(v)  The word "cooperative" or an abbreviation thereof unless the corporation is a cooperative corporation.

(d)  Other rights unaffected.--This section shall not abrogate or limit the law as to unfair competition or unfair practices nor derogate from the common law, the principles of equity or the provisions of Title 54 (relating to names) with respect to the right to acquire and protect trade names. Subsection (b) shall not apply if the applicant files in the department a certified copy of a final order of a court of competent jurisdiction establishing the prior right of the applicant to the use of a name in this Commonwealth.

(e)  Remedies for violation of section.--The use of a name in violation of this section shall not vitiate or otherwise affect the corporate existence, but any court having jurisdiction may enjoin the corporation from using or continuing to use a name in violation of this section upon the application of:

(1)  the Attorney General, acting on his own motion or at the instance of any administrative department, board or commission of this Commonwealth; or

(2)  any person adversely affected.

(f)  Cross references.--See sections 135(e) (relating to distinguishable names) and 1106(b)(2) (relating to uniform application of subpart).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2000, P.L.356, No.43, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (e) and added subsec. (f).

2000 Amendment.  Act 43 amended subsec. (b) intro. par., (1) intro. par., (i) intro. par., (A) and (D) and deleted subsec. (b)(1)(ii) and last par.

1990 Amendment.  Act 198 amended subsecs. (b)(1) and (c)(1)(iii) and added subsec. (c)(1)(v).

References in Text.  The name of the Professional Engineers Registration Law was changed to the Engineer, Land Surveyor and Geologist Registration Law. The name of the State Registration Board for Professional Engineers and Professional Land Surveyors was changed to the State Registration Board for Professional Engineers, Land Surveyors and Geologists.

Cross References.  Section 1303 is referred to in sections 161, 1304, 2121, 2921, 4123, 4161, 8203, 8505, 8905 of this title.



Section 1304 - Required name changes by senior corporations

§ 1304.  Required name changes by senior corporations.

(a)  Adoption of new name upon reactivation.--Where a corporate name is made available on the basis that the corporation or other association that formerly registered the name has failed to file in the Department of Revenue a report or a return required by law or where the corporation or other association has filed in the Department of Revenue a certificate of out of existence, the corporation or other association shall cease to have by virtue of its prior registration any right to the use of the name. The corporation or other association, upon withdrawal of the certificate of out of existence or upon the removal of its delinquency in the filing of the required reports or returns, shall make inquiry with the Department of State with regard to the availability of its name and, if the name has been made available to another domestic or foreign corporation for profit or not-for-profit or other association by virtue of these conditions, shall adopt a new name in accordance with law before resuming its activities.

(b)  Enforcement of undertaking to release name.--If a corporation has used a name that is not distinguishable upon the records of the Department of State from the name of another corporation or other association as permitted by section 1303(b)(1) (relating to duplicate use of names) and the other corporation or other association continues to use its name in this Commonwealth and does not change its name, cease to do business, be wound up or withdraw as it proposed to do in its consent or change its name as required by subsection (a), any court having jurisdiction may enjoin the other corporation or other association from continuing to use its name or a name that is not distinguishable therefrom upon the application of:

(1)  the Attorney General, acting on his own motion or at the instance of any administrative department, board or commission of this Commonwealth; or

(2)  any person adversely affected.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).

1992 Amendment.  Act 169 amended subsec. (a).

Cross References.  Section 1304 is referred to in section 1341 of this title.



Section 1305 - Reservation of corporate name

§ 1305.  Reservation of corporate name.

(a)  General rule.--The exclusive right to the use of a corporate name may be reserved by any person. The reservation shall be made by delivering to the Department of State an application to reserve a specified corporate name, executed by the applicant. If the department finds that the name is available for corporate use, it shall reserve the name for the exclusive use of the applicant for a period of 120 days.

(b)  Transfer of reservation.--The right to exclusive use of a specified corporate name reserved under subsection (a) may be transferred to any other person by delivering to the department a notice of the transfer, executed by the person who reserved the name, and specifying the name and address of the transferee.

(c)  Cross references.--See sections 134 (relating to docketing statement) and 4131 (relating to registration of name).

Cross References.  Section 1305 is referred to in sections 8203, 8505, 8905 of this title; section 503 of Title 54 (Names).



Section 1306 - Articles of incorporation

§ 1306.  Articles of incorporation.

(a)  General rule.--Articles of incorporation shall be signed by each of the incorporators and shall set forth in the English language:

(1)  The name of the corporation, unless the name is in a foreign language in which case it shall be set forth in Roman letters or characters or Arabic or Roman numerals.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its initial registered office in this Commonwealth.

(3)  A statement that the corporation is incorporated under the provisions of the Business Corporation Law of 1988.

(4)  A statement that the corporation is to be organized upon a nonstock basis, or if it is to be organized on a stock share basis:

(i)  The aggregate number of shares that the corporation shall have authority to issue. It shall not be necessary to set forth in the articles the designations of the classes of shares of the corporation, or the maximum number of shares of each class that may be issued.

(ii)  A statement of the voting rights, designations, preferences, limitations and special rights in respect of the shares of any class or any series of any class, to the extent that they have been determined.

(iii)  A statement of any authority vested in the board of directors to divide the authorized and unissued shares into classes or series, or both, and to determine for any such class or series its voting rights, designations, preferences, limitations and special rights.

(5)  The name and address, including street and number, if any, of each of the incorporators.

(6)  The term for which the corporation is to exist, if not perpetual.

(7)  If the articles are to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(8)  Any other provisions that the incorporators may choose to insert if:

(i)  any provision of this subpart authorizes or requires provisions pertaining to the subject matter thereof to be set forth in the articles or bylaws of a business corporation or in an agreement or other instrument; or

(ii)  the provisions, whether or not specifically authorized by this subpart, relate to the purpose or purposes of the corporation, the management of its business or affairs or the rights, powers or duties of its securityholders, directors or officers.

(b)  Other provisions authorized.--A provision of the original articles or a provision of the articles approved by the shareholders, in either case adopted under subsection (a)(8)(ii), may relax or be inconsistent with and supersede any provision of Chapter 13 (relating to incorporation), 15 (relating to corporate powers, duties and safeguards), 17 (relating to officers, directors and shareholders) or 19 (relating to fundamental changes) concerning the subjects specified in subsection (a)(8)(ii), except where a provision of those chapters expressly provides that the articles shall not relax or be inconsistent with any provision on a specified subject. Notwithstanding the foregoing, the articles may provide greater rights for shareholders than are authorized by any provision of those chapters that otherwise provides that the articles shall not relax or be inconsistent with any provision on a specified subject.

(c)  Par value.--The articles may, but need not, set forth a par value for any authorized shares or class or series of shares.

(d)  Written consent to naming directors.--The naming of directors in articles of incorporation shall constitute an affirmation that the directors have consented in writing to serve as such.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b).

1990 Amendment.  Act 198 amended subsec. (a)(8), relettered subsec. (b) to subsec. (d) and added new subsecs. (b) and (c).

Cross References.  Section 1306 is referred to in sections 1504, 1718, 3304 of this title.



Section 1307 - Advertisement

§ 1307.  Advertisement.

The incorporators or the corporation shall officially publish a notice of intention to file or of the filing of articles of incorporation. The notice may appear prior to or after the day the articles of incorporation are filed in the Department of State and shall set forth briefly:

(1)  The name of the proposed corporation.

(2)  A statement that the corporation is to be or has been incorporated under the provisions of the Business Corporation Law of 1988.



Section 1308 - Filing of articles

§ 1308.  Filing of articles.

(a)  General rule.--The articles of incorporation shall be filed in the Department of State.

(b)  Cross reference.--See section 134 (relating to docketing statement).



Section 1309 - Effect of filing of articles of incorporation

§ 1309.  Effect of filing of articles of incorporation.

(a)  Corporate existence.--Upon the filing of the articles of incorporation in the Department of State or upon the effective date specified in the articles of incorporation, whichever is later, the corporate existence shall begin.

(b)  Evidence of incorporation.--Subject to the provisions of section 503 (relating to actions to revoke corporate franchises), the articles of incorporation filed in the department, or recorded in the office of the recorder of deeds under the former provisions of law, shall be conclusive evidence of the fact that the corporation has been incorporated.



Section 1310 - Organization meeting

§ 1310.  Organization meeting.

(a)  General rule.--After the corporate existence begins, an organization meeting of the initial directors or, if directors are not named in the articles, of the incorporator or incorporators shall be held, within or without this Commonwealth, for the purpose of adopting bylaws which they shall have authority to do at the meeting, of electing directors, if directors are not named in the articles, and the transaction of such other business as may come before the meeting. A bylaw adopted at the organization meeting of directors or incorporators shall be deemed to be a bylaw adopted by the shareholders for the purposes of this subpart and of any other provision of law.

(b)  Call of and action at meeting.--The meeting may be held at the call of any director or, if directors are not named in the articles, of any incorporator, who shall give at least five days' written notice thereof to each other director or incorporator, which notice shall set forth the time and place of the meeting. For the purposes of this section, any incorporator may act in person, by written consent or by proxy signed by him or his attorney-in-fact.

(c)  Death or incapacity of directors or incorporators.--If a designated director or an incorporator dies or is for any reason unable to act at the meeting, the other or others may act. If there is no other designated director or incorporator able to act, any person for whom an incorporator was acting as agent may act or appoint another to act in his stead.

Cross References.  Section 1310 is referred to in section 1504 of this title.



Section 1311 - Filing of statement of summary of record by certain corporations

§ 1311.  Filing of statement of summary of record by certain corporations.

(a)  General rule.--Where any of the charter documents of a business corporation are not on file in the Department of State or there is an error in any such document as transferred to the department pursuant to section 140 (relating to custody and management of orphan corporate and business records), and the corporation desires to file any document in the department under any other provision of this subpart or the corporation desires to secure from the department any certificate to the effect that the corporation is a corporation duly incorporated and existing under the laws of this Commonwealth or a certified copy of the articles of the corporation or the corporation desires to correct the text of its charter documents as on file in the department, the corporation shall file in the department a statement of summary of record which shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the location, including street and number, if any, of its registered office.

(2)  The statute by or under which the corporation was incorporated.

(3)  The name under which, the manner in which and the date on which the corporation was originally incorporated, including the date when and the place where the original articles were recorded.

(4)  The place or places, including volume and page numbers or their equivalent, where the documents that are not on file in the department or that require correction in the records of the department were originally filed or recorded, the date or dates of each filing or recording and the correct text of the documents. The information specified in this paragraph may be omitted in a statement of summary of record that is delivered to the department contemporaneously with amended and restated articles of the corporation filed under this subpart.

(5)  (Deleted by amendment).

(6)  (Deleted by amendment).

(b)  Validation of prior defects in incorporation.--Upon the filing of a statement by a corporation under this section or the transfer to the department of the records relating to a corporation pursuant to section 140, the corporation shall be deemed to be a validly subsisting corporation to the same extent as if it had been duly incorporated and was existing under this subpart and the department shall so certify regardless of any absence of or defect in the prior proceedings relating to incorporation.

(c)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 1106(b)(2) (relating to uniform application of subpart).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 1311 is referred to in section 9305 of this title.



Section 1341 - Statement of revival

SUBCHAPTER B

REVIVAL

Sec.

1341.  Statement of revival.

§ 1341.  Statement of revival.

(a)  General rule.--Any business corporation whose charter or articles have been forfeited by proclamation of the Governor pursuant to section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise, or whose corporate existence has expired by reason of any limitation contained in its charter or articles and the failure to effect a timely renewal or extension of its corporate existence, may at any time by filing a statement of revival procure a revival of its charter or articles, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities that had been vested in and imposed upon the corporation by its charter or articles as last in effect.

(b)  Contents of statement.--The statement of revival shall be executed in the name of the forfeited or expired corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name of the corporation at the time its charter or articles were forfeited or expired and the address, including street and number, if any, of its last registered office.

(2)  The statute by or under which the corporation was incorporated and the date of incorporation.

(3)  The name that the corporation adopts as its new name if the adoption of a new name is required by section 1304 (relating to required name changes by senior corporations).

(4)  The address, including street and number, if any, of its registered office in this Commonwealth.

(5)  A reference to the proclamation or other action by which its charter or articles were forfeited or a reference to the limitation contained in its expired charter or articles.

(6)  A statement that the corporate existence of the corporation shall be revived.

(7)  A statement that the filing of the statement of revival has been authorized by the corporation. Every forfeited or expired corporation may act by its last directors or may elect directors and officers in the manner provided by this subpart for the limited purpose of effecting a filing under this section.

(c)  Filing and effect.--The statement of revival and, in the case of a forfeited corporation, the clearance certificates required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State. Upon the filing of the statement of revival, the corporation shall be revived with the same effect as if its charter or articles had not been forfeited or expired by limitation. The revival shall validate all contracts and other transactions made and effected within the scope of the articles of the corporation by its representatives during the time when its charter or articles were forfeited or expired to the same effect as if its charter or articles had not been forfeited or expired.

(d)  Cross reference.--See section 134 (relating to docketing statement).






Chapter 15 - Corporate Powers, Duties and Safeguards

Section 1501 - Corporate capacity

CHAPTER 15

CORPORATE POWERS, DUTIES AND SAFEGUARDS

Subchapter

A.  General Provisions

B.  Shares and Other Securities

C.  Corporate Finance

D.  Dissenters Rights

Enactment.  Chapter 15 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 15 is referred to in section 1306 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1501.  Corporate capacity.

1502.  General powers.

1503.  Defense of ultra vires.

1504.  Adoption, amendment and contents of bylaws.

1505.  Persons bound by bylaws.

1506.  Form of execution of instruments.

1507.  Registered office.

1508.  Corporate records; inspection by shareholders.

1509.  Bylaws and other powers in emergency.

1510.  Certain specifically authorized debt terms.

1511.  Additional powers of certain public utility corporations.

1512.  Informational rights of a director.

§ 1501.  Corporate capacity.

Except as provided in section 103 (relating to subordination of title to regulatory laws), a business corporation shall have the legal capacity of natural persons to act.



Section 1502 - General powers

§ 1502.  General powers.

(a)  General rule.--Subject to the limitations and restrictions imposed by statute or contained in its articles, every business corporation shall have power:

(1)  To have perpetual succession by its corporate name unless a limited period of duration is specified in its articles, subject to the power of the Attorney General under section 503 (relating to actions to revoke corporate franchises) and to the power of the General Assembly under the Constitution of Pennsylvania.

(2)  To sue and be sued, complain and defend and participate as a party or otherwise in any judicial, administrative, arbitrative or other proceeding in its corporate name.

(3)  To have a corporate seal, which may be altered at pleasure, and to use the seal by causing it or a facsimile thereof to be impressed or affixed or in any other manner reproduced.

(4)  To acquire, own and utilize any real or personal property, or any interest therein, wherever situated.

(5)  To sell, convey, mortgage, pledge, lease, exchange or otherwise dispose of all or any part of its property and assets, or any interest therein, wherever situated.

(6)  To guarantee, become surety for, acquire, own and dispose of obligations, capital stock and other securities.

(7)  To borrow money, issue or incur its obligations and secure any of its obligations by mortgage on or pledge of or security interest in all or any part of its property and assets, wherever situated, franchises or income, or any interest therein.

(8)  To invest its funds, lend money and take and hold real and personal property as security for the repayment of funds so invested or loaned.

(9)  To make contributions and donations.

(10)  To use abbreviations, words, logos or symbols upon the records of the corporation, and in connection with the registration of, and inscription of ownership or entitlement on, certificates evidencing shares in or other securities or obligations of the corporation, or upon any notice such as the notice provided by section 1528(f) (relating to uncertificated shares), and upon checks, proxies, notices and other instruments and documents relating to the foregoing, which abbreviations, words, logos or symbols shall have the same force and effect as though the respective words and phrases for which they stand were set forth in full for the purposes of all statutes of this Commonwealth and all other purposes.

(11)  To be a promoter, partner, member, associate or manager of any partnership, enterprise or venture or in any transaction, undertaking or arrangement that the corporation would have power to conduct itself, whether or not its participation involves sharing or delegation of control with or to others.

(12)  To transact any lawful business that the board of directors finds will aid governmental policy.

(13)  To continue the salaries of such of its employees as may be serving in the active or reserve armed forces of the United States, or in the National Guard or in any other organization established for the protection of the lives and property of citizens of this Commonwealth or the United States, during the term of that service or during such part thereof as the employees, by reason of that service, may be unable to perform their duties as employees of the corporation.

(14)  To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, incentive and deferred compensation plans and other plans or trusts for any or all of its present or former representatives and, after their death, to grant allowances or pensions to their dependents or beneficiaries, whether or not the grant was made during their lifetime.

(15)  To conduct its business, carry on its operations, have offices and exercise the powers granted by this subpart or any other provision of law in any jurisdiction within or without the United States.

(16)  To elect or appoint and remove officers, employees and agents of the corporation, define their duties, fix their compensation and the compensation of directors, to lend any of the foregoing money and credit and to pay bonuses or other additional compensation to any of the foregoing for past services.

(17)  To enter into any obligation appropriate for the transaction of its affairs, including contracts or other agreements with its shareholders.

(18)  To accept, reject, respond to or take no action in respect of an actual or proposed acquisition, divestiture, tender offer, takeover or other fundamental change under Chapter 19 (relating to fundamental changes) or otherwise.

(19)  To have and exercise all of the powers and means appropriate to effect the purpose or purposes for which the corporation is incorporated.

(20)  To have and exercise all other powers enumerated elsewhere in this subpart or otherwise vested by law in the corporation.

(b)  Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the corporation the powers enumerated in subsection (a).

(c)  Board to exercise.--See section 1721 (relating to board of directors).

Cross References.  Section 1502 is referred to in sections 1715, 1721, 7521 of this title.



Section 1503 - Defense of ultra vires

§ 1503.  Defense of ultra vires.

(a)  General rule.--A limitation upon the business, purposes or powers of a business corporation, expressed or implied in its articles or bylaws or implied by law, shall not be asserted in order to defend any action at law or in equity between the corporation and a third person, or between a shareholder and a third person, involving any contract to which the corporation is a party or any right of property or any alleged liability of whatever nature, but the limitation may be asserted:

(1)  In an action by a shareholder against the corporation to enjoin the doing of unauthorized acts or the transaction or continuation of unauthorized business. If the unauthorized acts or business sought to be enjoined are being transacted pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the action and if it deems the result to be equitable, set aside and enjoin the performance of the contract, and in so doing shall allow to the corporation, or to the other parties to the contract, as the case may be, such compensation as may be appropriate for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2)  In any action by or in the right of the corporation to procure a judgment in its favor against an incumbent or former officer or director of the corporation for loss or damage due to his unauthorized acts.

(3)  In a proceeding by the Commonwealth under section 503 (relating to actions to revoke corporate franchises) or in a proceeding by the Commonwealth to enjoin the corporation from the doing of unauthorized or unlawful business.

(b)  Conveyances of property by or to a corporation.--A conveyance or transfer by or to a business corporation of property, real or personal, of any kind or description, shall not be invalid or fail because in making the conveyance or transfer, or in acquiring the property, real or personal, any representative of the corporation acting within the scope of the actual or apparent authority given to him by the corporation has exceeded any of the purposes or powers of the corporation.

(c)  Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

Cross References.  Section 1503 is referred to in section 4146 of this title.



Section 1504 - Adoption, amendment and contents of bylaws

§ 1504.  Adoption, amendment and contents of bylaws.

(a)  General rule.--Except as otherwise provided in this subpart, the shareholders entitled to vote shall have the power to adopt, amend and repeal the bylaws of a business corporation. Except as provided in subsection (b), the authority to adopt, amend and repeal bylaws may be expressly vested by the bylaws in the board of directors, subject to the power of the shareholders to change such action. The bylaws may contain any provisions for managing the business and regulating the affairs of the corporation not inconsistent with law or the articles. In the case of a meeting of shareholders, written notice shall be given to each shareholder that the purpose, or one of the purposes, of a meeting is to consider the adoption, amendment or repeal of the bylaws. There shall be included in, or enclosed with, the notice a copy of the proposed amendment or a summary of the changes to be effected thereby. Any change in the bylaws shall take effect when adopted unless otherwise provided in the resolution effecting the change.

(b)  Exception.--Except as otherwise provided in section 1310(a) (relating to organization meeting), or in the articles to the extent authorized by section 1306(b) (relating to other provisions authorized), the board of directors shall not have the authority to adopt or change a bylaw on any subject that is committed expressly to the shareholders by any of the provisions of this subpart. See:

Subsection (d) (relating to amendment of voting provisions).

Section 1521 (relating to authorized shares).

Section 1713 (relating to personal liability of directors).

Section 1721 (relating to board of directors).

Section 1725 (relating to selection of directors).

Section 1726 (relating to removal of directors).

Section 1729 (relating to voting rights of directors).

Section 1756 (relating to quorum).

Section 1757 (relating to action by shareholders).

Section 1765 (relating to judges of election).

Section 2105 (relating to termination of nonstock corporation status).

Section 2122 (relating to classes of membership).

Section 2124 (relating to voting rights of members).

Section 2302 (relating to definition of minimum vote).

Section 2321 (relating to shares).

Section 2322 (relating to share transfer restrictions).

Section 2325 (relating to sale option of estate of shareholder).

Section 2332 (relating to management by shareholders).

Section 2334 (relating to appointment of provisional director in certain cases).

Section 2337 (relating to option of shareholder to dissolve corporation).

Section 2923 (relating to issuance and retention of shares).

(c)  Bylaw provisions in articles.--Where any provision of this subpart or any other provision of law refers to a rule as set forth in the bylaws of a corporation, the reference shall be construed to include and be satisfied by any rule on the same subject as set forth in the articles of the corporation.

(d)  Amendment of voting provisions.--

(1)  Unless otherwise provided in a bylaw adopted by the shareholders, whenever the bylaws require for the taking of any action by the shareholders or a class of shareholders a specific number or percentage of votes, the provision of the bylaws setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes of the shareholders or of the class of shareholders.

(2)  Paragraph (1) shall not apply to a bylaw setting forth the right of shareholders to act by unanimous written consent as provided in section 1766(a) (relating to unanimous consent).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsecs. (b) and (d), retroactive to October 1, 1989, as to subsec. (d).

Cross References.  Section 1504 is referred to in sections 1103, 1757, 2332, 3121 of this title.



Section 1505 - Persons bound by bylaws

§ 1505.  Persons bound by bylaws.

Except as otherwise provided by section 1713 (relating to personal liability of directors) or any similar provision of law, the bylaws of a business corporation shall operate only as regulations among the shareholders, directors and officers of the corporation and shall not affect contracts or other dealings with other persons unless those persons have actual knowledge of the bylaws.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1506 - Form of execution of instruments

§ 1506.  Form of execution of instruments.

(a)  General rule.--Any form of execution provided in the articles or bylaws to the contrary notwithstanding, any note, mortgage, evidence of indebtedness, contract or other document, or any assignment or endorsement thereof, executed or entered into between any business corporation and any other person, when signed by one or more officers or agents having actual or apparent authority to sign it, or by the president or vice president and secretary or assistant secretary or treasurer or assistant treasurer of the corporation, shall be held to have been properly executed for and in behalf of the corporation.

(b)  Seal unnecessary.--The affixation of the corporate seal shall not be necessary to the valid execution, assignment or endorsement by a corporation of any instrument or other document.

(c)  Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

Cross References.  Section 1506 is referred to in section 4146 of this title.



Section 1507 - Registered office

§ 1507.  Registered office.

(a)  General rule.--Every business corporation shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b)  Statement of change of registered office.--After incorporation, a change of the location of the registered office may be authorized at any time by the board of directors. Before the change of location becomes effective, the corporation either shall amend its articles under the provisions of this subpart to reflect the change in location or shall file in the Department of State a statement of change of registered office executed by the corporation setting forth:

(1)  The name of the corporation.

(2)  The address, including street and number, if any, of its then registered office.

(3)  The address, including street and number, if any, to which the registered office is to be changed.

(4)  A statement that the change was authorized by the board of directors.

(c)  Alternative procedure.--A corporation may satisfy the requirements of this subpart concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department under any provision of this subpart that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d)  Cross reference.--See section 134 (relating to docketing statement).

Cross References.  Section 1507 is referred to in sections 1103, 4144 of this title.



Section 1508 - Corporate records; inspection by shareholders

§ 1508.  Corporate records; inspection by shareholders.

(a)  Required records.--Every business corporation shall keep complete and accurate books and records of account, minutes of the proceedings of the incorporators, shareholders and directors and a share register giving the names and addresses of all shareholders and the number and class of shares held by each. The share register shall be kept at any of the following locations:

(1)  the registered office of the corporation in this Commonwealth;

(2)  the principal place of business of the corporation wherever situated;

(3)  any actual business office of the corporation; or

(4)  the office of the registrar or transfer agent of the corporation.

(b)  Right of inspection by a shareholder.--Every shareholder shall, upon written verified demand stating the purpose thereof, have a right to examine, in person or by agent or attorney, during the usual hours for business for any proper purpose, the share register, books and records of account, and records of the proceedings of the incorporators, shareholders and directors and to make copies or extracts therefrom. A proper purpose shall mean a purpose reasonably related to the interest of the person as a shareholder. In every instance where an attorney or other agent is the person who seeks the right of inspection, the demand shall be accompanied by a verified power of attorney or other writing that authorizes the attorney or other agent to so act on behalf of the shareholder. The demand shall be directed to the corporation:

(1)  at its registered office in this Commonwealth;

(2)  at its principal place of business wherever situated; or

(3)  in care of the person in charge of an actual business office of the corporation.

(c)  Proceedings for the enforcement of inspection by a shareholder.--If the corporation, or an officer or agent thereof, refuses to permit an inspection sought by a shareholder or attorney or other agent acting for the shareholder pursuant to subsection (b) or does not reply to the demand within five business days after the demand has been made, the shareholder may apply to the court for an order to compel the inspection. The court shall determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the shareholder to inspect the share register and the other books and records of the corporation and to make copies or extracts therefrom, or the court may order the corporation to furnish to the shareholder a list of its shareholders as of a specific date on condition that the shareholder first pay to the corporation the reasonable cost of obtaining and furnishing the list and on such other conditions as the court deems appropriate. Where the shareholder seeks to inspect the books and records of the corporation, other than its share register or list of shareholders, he shall first establish:

(1)  That he has complied with the provisions of this section respecting the form and manner of making demand for inspection of the document.

(2)  That the inspection he seeks is for a proper purpose.

Where the shareholder seeks to inspect the share register or list of shareholders of the corporation and he has complied with the provisions of this section respecting the form and manner of making demand for inspection of the documents, the burden of proof shall be upon the corporation to establish that the inspection he seeks is for an improper purpose. The court may, in its discretion, prescribe any limitations or conditions with reference to the inspection or award such other or further relief as the court deems just and proper. The court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought into this Commonwealth and kept in this Commonwealth upon such terms and conditions as the order may prescribe.

(d)  Certain provisions of articles ineffective.--This section may not be relaxed by any provision of the articles.

(e)  Cross references.--See sections 107 (relating to form of records), 1512 (relating to informational rights of a director) and 1763(c) (relating to certification by nominee).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 1508 is referred to in section 1512 of this title.



Section 1509 - Bylaws and other powers in emergency

§ 1509.  Bylaws and other powers in emergency.

(a)  General rule.--Except as otherwise restricted in the bylaws, the board of directors of any business corporation may adopt emergency bylaws, subject to repeal or change by action of the shareholders, which shall, notwithstanding any different provisions of law or of the articles or bylaws, be effective during any emergency resulting from an attack on the United States, a nuclear disaster or another catastrophe as a result of which a quorum of the board cannot readily be assembled. The emergency bylaws may make any provision that may be appropriate for the circumstances of the emergency, including:

(1)  Procedures for calling meetings of the board.

(2)  Quorum requirements for meetings.

(3)  Procedures for designating additional or substitute directors.

(b)  Lines of succession; head office.--The board of directors, either before or during any emergency, may provide, and from time to time modify, lines of succession in the event that during the emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties and may, effective in the emergency, change the head offices or designate several alternative head offices or regional offices of the corporation or authorize the officers to do so.

(c)  Personnel not liable.--A representative of the corporation:

(1)  Acting in accordance with any emergency bylaws shall not be liable except for willful misconduct.

(2)  Shall not be liable for any action taken by him in good faith in an emergency in furtherance of the ordinary business affairs of the corporation even though not authorized by the emergency or other bylaws then in effect.

(d)  Effect on regular bylaws.--To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency and, upon its termination, the emergency bylaws shall cease to be effective.

(e)  Procedure in absence of emergency bylaws.--Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during an emergency shall be given only to those directors it is feasible to reach at the time and by such means as are feasible at the time, including publication, radio or television. To the extent required to constitute a quorum at any meeting of the board of directors during any emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for the meeting.



Section 1510 - Certain specifically authorized debt terms

§ 1510.  Certain specifically authorized debt terms.

(a)  Interest rates.--A business corporation shall not plead or set up usury, or the taking of more than the lawful rate of interest, or the taking of any finance, service or default charge in excess of any maximum rate therefor provided or prescribed by law, as a defense to any action or proceeding brought against it to recover damages on, or to enforce payment of, or to enforce any other remedy on, any obligation executed or effected by the corporation.

(b)  Yield maintenance premiums.--A prepayment premium determined by reference to the approximate spread between the yield at issuance, or at the date of amendment of any of the terms, of an obligation of a corporation and the yield at or about such date of an interest rate index of independent significance and contingent upon a change in the ownership of the shares of or a default by or other change in the condition or prospects of the issuer or any affiliate of the issuer shall be deemed liquidated damages and shall not constitute a penalty.

(c)  Definitions.--As used in this section, the following words shall have the meanings given to them in this subsection:

"Affiliate."  An affiliate or associate as defined in section 2552 (relating to definitions).

"Obligation."  Includes an installment sale contract.

(d)  Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 1510 is referred to in sections 4146, 8926, 8981, 9506, 9507 of this title.



Section 1511 - Additional powers of certain public utility corporations

§ 1511.  Additional powers of certain public utility corporations.

(a)  General rule.--A public utility corporation shall, in addition to any other power of eminent domain conferred by any other statute, have the right to take, occupy and condemn property for one or more of the following principal purposes and ancillary purposes reasonably necessary or appropriate for the accomplishment of the principal purposes:

(1)  The transportation of passengers or property or both as a common carrier by means of elevated street railway, ferry, inclined plane railway, railroad, street railway or underground street railway, trackless-trolley omnibus or by any combination of such means.

(2)  The transportation of artificial or natural gas, electricity, petroleum or petroleum products or water or any combination of such substances for the public.

(3)  The production, generation, manufacture, transmission, storage, distribution or furnishing of natural or artificial gas, electricity, steam, air conditioning or refrigerating service or any combination thereof to or for the public.

(4)  The diverting, developing, pumping, impounding, distributing or furnishing of water from either surface or subsurface sources to or for the public.

(5)  The collection, treatment or disposal of sewage for the public.

(6)  The conveyance or transmission of messages or communications by telephone or telegraph for the public.

(7)  The diverting, pumping or impounding of water for the development or furnishing of hydroelectric power to or for the public.

(8)  The transportation of oxygen or nitrogen, or both, by pipeline or conduit for the public.

(b)  Restrictions.--The powers conferred by subsection (a) shall not be exercised:

(1)  To condemn for the purpose of constructing any street railway, trackless-trolley omnibus, petroleum or petroleum products transportation or aerial electric transmission, aerial telephone or aerial telegraph lines:

(i)  Any dwelling house or, except in the case of any condemnation for petroleum or petroleum products transportation lines, any part of the reasonable curtilage of a dwelling house within 100 meters therefrom and not within the limits of any street, highway, water or other public way or place.

(ii)  Any place of public worship or burying ground.

(2)  To condemn any place of public worship or burying ground for the purpose of constructing any elevated street railway, sewer or underground street railway line.

(c)  Public Utility Commission approval.--The powers conferred by subsection (a) may be exercised to condemn property outside the limits of any street, highway, water or other public way or place for the purpose of erecting poles or running wires or other aerial electric, intrastate aerial telephone or intrastate aerial telegraph facilities only after the Pennsylvania Public Utility Commission, upon application of the public utility corporation, has found and determined, after notice and opportunity for hearing, that the service to be furnished by the corporation through the exercise of those powers is necessary or proper for the service, accommodation, convenience or safety of the public. The power of the public utility corporation to condemn the subject property or the procedure followed by it shall not be an issue in the commission proceedings held under this subsection, and no court shall entertain any proceeding questioning the jurisdiction of the commission under this subsection. A final order of the commission approving or denying an application under this subsection, including an order involving a question of jurisdiction under this subsection, may be made the subject of any appeal in the manner provided or prescribed by law.

(d)  Estate in property condemned.--The estate in property condemned and taken by a public utility corporation shall be in fee simple absolute unless the resolution of condemnation specifies a lesser estate. Whenever it is necessary for any public utility corporation to condemn by authority of subsection (a) the freehold in the surface of any tract of property or the right to the exclusive possession for any indefinite period of the surface of any tract of property, the public utility corporation shall condemn a fee simple absolute and no less estate in the tract or the surface thereof.

(e)  Streets and other public places.--A public utility corporation shall have the right to enter upon and occupy streets, highways, waters and other public ways and places for one or more of the principal purposes specified in subsection (a) and ancillary purposes reasonably necessary or appropriate for the accomplishment of the principal purposes, including the placement, maintenance and removal of aerial, surface and subsurface public utility facilities thereon or therein. Before entering upon any street, highway or other public way, the public utility corporation shall obtain such permits as may be required by law and shall comply with the lawful and reasonable regulations of the governmental authority having responsibility for the maintenance thereof.

(f)  Effect on other statutes.--Subsections (a) through (e) shall not be construed to eliminate the exemption by statute of certain agricultural or historical lands from liability to condemnation or entry nor to affect or modify any of the provisions of the act of December 19, 1984 (P.L.1140, No.223), known as the Oil and Gas Act, or of 66 Pa.C.S. § 1104 (relating to certain appropriations by the right of eminent domain prohibited) or 2702 (relating to construction, relocation, suspension and abolition of crossings), nor to permit the acquisition of water rights, water or land underlying them by any public utility corporation that has not received from the Department of Environmental Resources a limited power permit, limited water supply permit, order of confirmation, permit for acquisition of water rights or gubernatorial easement, right-of-way, license or lease authorizing the acquisition or occupancy.

(g)  Procedure.--

(1)  The act of June 22, 1964 (Sp.Sess., P.L.84, No.6), known as the Eminent Domain Code, shall be applicable to proceedings for the condemnation and taking of property conducted pursuant to this section.

(2)  Notwithstanding paragraph (1), a corporation having the power of eminent domain that condemns for occupation by electric, underground telephone or telegraph, gas, oil or petroleum products lines used directly or indirectly in furnishing service to the public an interest (other than a fee) for right-of-way purposes or an easement for such purposes may elect to proceed as follows in lieu of the procedures specified in sections 402, 403, 405 and 406 of the Eminent Domain Code:

(i)  If the corporation and any interested party cannot agree on the amount of damages sustained, or if any interested party is an unincorporated association, or is absent, unknown, not of full age or otherwise incompetent or unavailable to contract with the corporation, or in the case of disputed, doubtful or defective title, the corporation may make a verified application to the appropriate court for an order directing the filing of a bond to the Commonwealth, in an amount and with security to be approved by the court, for the use of the person or persons who may be found to be entitled to the damages sustained. The application shall be accompanied by the bond and a certified copy of the resolution of condemnation. The resolution shall describe the nature and extent of the taking.

(ii)  If the address of such interested party is known to the corporation, written notice of the filing of the application under subparagraph (i) shall be sent to such party by mail, or otherwise, at least ten days prior to the consideration thereof by the court. Otherwise the corporation shall officially publish such notice in the county or counties where the property is situated twice a week for two weeks prior to consideration by the court and shall give such supplemental or alternative notice as the court may direct.

(iii)  Upon entry by the court of an order approving the bond and directing that it be filed, the title that the corporation acquires in the right-of-way or easement described in the resolution of condemnation shall pass to the corporation and the corporation shall be entitled to possession.

(iv)  The papers filed by the corporation with the court under this paragraph shall constitute the declaration of taking for the purposes of sections 404, 408 and 409 and Articles V through VIII of the Eminent Domain Code.

Saved from Repeal.  Subsec. (g)(2) is saved from repeal by section 5(4) of the act of May 4, 2006, P.L.112, No.34, which put into effect the provisions of Title 26 (Eminent Domain).

References in Text.  The Department of Environmental Resources, referred to in subsec. (f), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.

Cross References.  Section 1511 is referred to in section 8102 of this title.



Section 1512 - Informational rights of a director

§ 1512.  Informational rights of a director.

(a)  General rule.--To the extent reasonably related to the performance of the duties of the director, including those arising from service as a member of a committee of the board of directors, a director of a business corporation is entitled:

(1)  in person or by any attorney or other agent, at any reasonable time, to inspect and copy corporate books, records and documents and, in addition, to inspect and receive information regarding the assets, liabilities and operations of the corporation and any subsidiaries of the corporation incorporated or otherwise organized or created under the laws of this Commonwealth that are controlled directly or indirectly by the corporation; and

(2)  to demand that the corporation exercise whatever rights it may have to obtain information regarding any other subsidiaries of the corporation.

(b)  Proceedings for enforcement of inspection by a director.--If the corporation, or an officer or agent thereof, refuses to permit an inspection or obtain or provide information sought by a director or attorney or other agent acting for the director pursuant to subsection (a) or does not reply to the request within two business days after the request has been made, the director may apply to the court for an order to compel the inspection or the obtaining or providing of the information. The court shall summarily order the corporation to permit the requested inspection or to obtain the information unless the corporation establishes that the information to be obtained by the exercise of the right is not reasonably related to the performance of the duties of the director or that the director or the attorney or agent of the director is likely to use the information in a manner that would violate the duty of the director to the corporation. The order of the court may contain provisions protecting the corporation from undue burden or expense and prohibiting the director from using the information in a manner that would violate the duty of the director to the corporation.

(c)  Cross references.--See sections 107 (relating to form of records) and 1508 (relating to corporate records; inspection by shareholders) and 42 Pa.C.S. § 2503(7) (relating to right of participants to receive counsel fees).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 1512.

Cross References.  Section 1512 is referred to in section 1508 of this title.



Section 1521 - Authorized shares

SUBCHAPTER B

SHARES AND OTHER SECURITIES

Sec.

1521.  Authorized shares.

1522.  Issuance of shares in classes or series; board action.

1523.  Pricing and issuance of shares.

1524.  Payment for shares.

1525.  Stock rights and options.

1526.  Liability of shareholders.

1527.  Issuance of fractional shares or scrip.

1528.  Shares represented by certificates and uncertificated        shares.

1529.  Transfer of securities; restrictions.

1530.  Preemptive rights of shareholders.

1531.  Voting powers and other rights of certain securityholders and other entities.

1532.  Effect of failure to surrender securities converted by        reorganization.

Cross References.  Subchapter B is referred to in section 2125 of this title.

§ 1521.  Authorized shares.

(a)  General rule.--Every business corporation shall have power to create and issue the number of shares stated in its articles. The shares may consist of one class or be divided into two or more classes and one or more series within any class thereof, which classes or series may have full, limited, multiple or fractional or no voting rights and such designations, preferences, limitations and special rights as may be desired. Shares that are not entitled to a preference, even if identified by a class or other designation, shall not be designated as preference or preferred shares.

(b)  Provisions specifically authorized.--

(1)  Without limiting the authority contained in subsection (a), a corporation, when so authorized in its articles, may issue classes or series of shares:

(i)  Subject to the right or obligation of the corporation to redeem any of the shares for the consideration, if any, fixed by or in the manner provided by the articles for the redemption thereof. Unless otherwise provided in the articles, any shares subject to redemption shall be redeemable only pro rata or by lot or by such other equitable method as may be selected by the corporation.

(ii)  Entitling the holders thereof to cumulative, noncumulative or partially cumulative dividends.

(iii)  Having preference over any other shares as to dividends or assets or both.

(iv)  Convertible into shares of any other class or series, or into obligations of the corporation.

(2)  Any of the terms of a class or series of shares may be made dependent upon:

(i)  Facts ascertainable outside of the articles if the manner in which the facts will operate upon the terms of the class or series is set forth in the articles. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(ii)  Terms incorporated by reference to an existing agreement between the corporation and one or more other parties, or to another document of independent significance, if the articles state that the full text of the agreement or other document is on file at the principal place of business of the corporation and state the address thereof. A corporation that takes advantage of this subparagraph shall furnish a copy of the full text of the agreement or other document, on request and without cost, to any shareholder and, unless it is a closely held corporation, on request and at cost, to any other person.

(3)  The articles may confer upon a shareholder a specifically enforceable right to the declaration and payment of dividends, the redemption of shares or the making of any other form of distribution if the distribution is at the time of enforcement then not prohibited by section 1551(b)(2) (relating to limitation). Such a right shall not arise by implication, but only by either an express reference to this section or another express reference to specific enforceability of a distribution.

(c)  Additional restrictions upon exercise of corporate powers.--Additional provisions regulating or restricting the exercise of corporate powers, including provisions requiring the votes of classes or series of shares as conditions to the exercise thereof, may be specified in a bylaw adopted by the shareholders.

(d)  Status and rights.--Shares of a business corporation shall be deemed personal property. Except as otherwise provided by the articles or, when so permitted by subsection (c), by one or more bylaws adopted by the shareholders, each share shall be in all respects equal to every other share. See section 1906(d)(4) (relating to special treatment of holders of shares of same class or series).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b)(1) and (2)(i) and (d).

1990 Amendment.  Act 198 amended subsec. (b).

Cross References.  Section 1521 is referred to in sections 1504, 1906, 1911 of this title.



Section 1522 - Issuance of shares in classes or series; board action

§ 1522.  Issuance of shares in classes or series; board action.

(a)  General rule.--The division of shares into classes and into series within any class, the determination of the designation and the number of shares of any class or series and the determination of the voting rights, preferences, limitations and special rights, if any, of the shares of any class or series of a business corporation may be accomplished by the original articles or by any amendment thereof. The amendment may be made by the board of directors as provided in subsection (b).

(b)  Divisions and determinations by the board.--An amendment of articles described in subsection (a) may be made solely by action of the board if the articles authorize the board to make the divisions and determinations. Unless otherwise restricted in the articles, authority granted to the board to determine the number of shares of any class or series shall be deemed to include the power to increase the previously determined number of shares of the class or series to a number not greater than the aggregate number of shares of all classes and series that the corporation is authorized to issue by the articles and to decrease the previously determined number of shares of a class or series to a number not less than that then outstanding. Upon any such decrease under this section, the affected shares shall continue as part of the aggregate number of shares of all classes and series that the corporation is authorized to issue. Unless otherwise restricted in the articles, if no shares of a class or series are outstanding, the board of directors may amend the designations and the voting rights, preferences, limitations and special rights, if any, of the shares of the class or series.

(c)  Statement with respect to shares.--Whenever the board acts under subsection (b), it shall adopt a resolution setting forth its actions. Before any business corporation issues any shares of any class or any series of any class with respect to which the board has acted under subsection (b), the corporation shall file in the Department of State a statement with respect to shares executed by the corporation, setting forth:

(1)  The name of the corporation.

(2)  The resolution of the board required by this subsection.

(3)  The aggregate number of shares of the class or series established and designated by:

(i)  The resolution.

(ii)  All prior statements, if any, filed under this section or corresponding provisions of prior law with respect thereto.

(iii)  Any other provision of the articles.

(4)  The date of the adoption of the resolution.

(5)  If the resolution is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(d)  Effect of filing statement.--Upon the filing of the statement in the department or upon the effective date specified in the statement, whichever is later, the resolution shall become effective and shall operate as an amendment of the articles, except that neither the filing of the statement nor the integration of the substance of the resolution into the text of the articles by means of a restatement of the articles as permitted by this subpart or otherwise shall prohibit the board of directors from subsequently adopting resolutions authorized by this section.

(e)  Termination of proposal.--Prior to the time when a resolution required by subsection (c) becomes effective, the amendment to be effected thereby may be terminated by the board or pursuant to the provisions therefor, if any, set forth in the resolution. If a statement with respect to shares has been filed in the department prior to the termination, a statement under section 1902 (relating to statement of termination) shall be filed in the department.

(f)  Cross reference.--See section 134 (relating to docketing statement).



Section 1523 - Pricing and issuance of shares

§ 1523.  Pricing and issuance of shares.

Except as otherwise restricted in the bylaws, shares of a business corporation may be issued at a price determined by the board of directors, or the board may set a minimum price or establish a formula or method by which the price may be determined.



Section 1524 - Payment for shares

§ 1524.  Payment for shares.

(a)  General rule.--Consideration for shares, unless otherwise restricted in the bylaws:

(1)  May consist of money, obligations (including an obligation of a shareholder), services performed whether or not contracted for, contracts for services to be performed, shares or other securities or obligations of the issuing business corporation, or any other tangible or intangible property or benefit to the corporation. If shares are issued for other than money, the value of the consideration shall be determined by or in the manner provided by the board of directors.

(2)  Shall be provided or paid to or as ordered by the corporation.

(b)  Issuance without consideration.--Except as otherwise restricted in the bylaws, upon authorization by the board of directors, the corporation may issue or distribute its own shares pro rata to its shareholders or the shareholders of one or more classes or series, if the relative rights of the holders of any class or series are not adversely affected thereby, to effectuate stock dividends or splits, and any such transaction shall not require payment of consideration.

(c)  Status of issued shares.--Except as provided in subsection (e), all issued shares of a business corporation shall be deemed fully paid regardless of failure to pay in full the agreed consideration therefor. Except as otherwise provided by a regulatory statute controlling under section 103(c) (relating to structural provisions in regulatory statutes controlling), all issued shares of a corporation shall be nonassessable. This subsection shall not affect the personal obligation of a subscriber for shares of a corporation to pay the agreed consideration for the shares.

(d)  Rights of subscribing shareholder.--Notwithstanding any other provision of this subpart, the right to vote, to receive dividends and to have and exercise the other rights of a shareholder prior to payment in full of the agreed consideration for the shares of a shareholder who has acquired his shares by subscription may be denied or limited as provided in the subscription agreement. Any such denial or limitation of rights shall be noted conspicuously on the face or back of the share certificate, if any, or in the notice provided by section 1528(f) (relating to uncertificated shares). Unless so noted, such denial or limitation (even though permitted by this section) shall be ineffective except against a person with actual knowledge of the denial or limitation.

(e)  Transitional provision.--A corporation may enforce calls on partly paid shares outstanding on September 30, 1989, in the same manner and to the same extent as if this subpart had not been enacted.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a).

1990 Amendment.  Act 198 amended subsecs. (a), (c) and (e).

Cross References.  Section 1524 is referred to in sections 1106, 1528 of this title.



Section 1525 - Stock rights and options

§ 1525.  Stock rights and options.

(a)  General rule.--Except as otherwise provided in its articles prior to the creation and issuance thereof, a business corporation may create and issue (whether or not in connection with the issuance of any of its shares or other securities) option rights or securities having conversion or option rights entitling the holders thereof to purchase or acquire shares, option rights, securities having conversion or option rights, or obligations, of any class or series, or assets of the corporation, or to purchase or acquire from the corporation shares, option rights, securities having conversion or option rights, or obligations, of any class or series, owned by the corporation and issued by any other person. Except as otherwise provided in its articles, the shares, option rights, securities having conversion or option rights, or obligations shall be evidenced in such manner as the corporation may determine and may be offered without first offering them to shareholders of any class or classes.

(b)  Specifically authorized provisions.--The securities, contracts, warrants or other instruments evidencing any shares, option rights, securities having conversion or option rights, or obligations of a corporation may contain such terms as are fixed by the board of directors, including, without limiting the generality of such authority:

(1)  Restrictions upon the authorization or issuance of additional shares, option rights, securities having conversion or option rights, or obligations.

(2)  Provisions for the adjustment of the conversion or option rights price.

(3)  Provisions concerning rights or adjustments in the event of reorganization, merger, consolidation, sale of assets, exchange of shares or other fundamental changes.

(4)  Provisions for the reservation of authorized but unissued shares or other securities.

(5)  Restrictions upon the declaration or payment of dividends or distributions or related party transactions.

(6)  Conditions relating to the exercise, conversion, transfer or receipt of such shares, option rights, securities having conversion or option rights, or obligations.

There shall be no authority under this subsection to include a provision authorized by section 2513 (relating to disparate treatment of certain persons).

(c)  Standard of care unaffected.--The provisions of subsections (a) and (b) and section 2513 shall not be construed to effect a change in the fiduciary relationship between a director and a business corporation or to change the standard of care of a director provided for in Subchapter B of Chapter 17 (relating to fiduciary duty).

(d)  Pricing and payment.--The provisions of this subchapter applicable to the pricing of and payment for shares shall be applicable to the pricing of and payment for rights and options except that the rights and options may be issued to representatives of the corporation or any of its affiliates as an incentive to service or continued service with the corporation and its affiliates or for such other purpose and upon such other terms as its directors, who may benefit by their action, deem advantageous to the corporation.

(e)  Shares subject to preemptive rights.--Authorized but unissued shares subject to preemptive rights may be issued and sold pursuant to a plan providing for the issuance of rights or options entitling the holders thereof to purchase shares of the same class or series as the shares subject to such preemptive rights upon the exercise of such rights or options if the plan is approved by the affirmative vote of a majority of the votes cast by the shareholders entitled to exercise such preemptive rights.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a).

1990 Amendment.  Act 198 amended subsecs. (c) and (e).

Cross References.  Section 1525 is referred to in sections 1530, 2513 of this title.



Section 1526 - Liability of shareholders

§ 1526.  Liability of shareholders.

(a)  General rule.--A shareholder of a business corporation shall not be liable, solely by reason of being a shareholder, under an order of a court or in any other manner for a debt, obligation or liability of the corporation of any kind or for the acts of any shareholder or representative of the corporation.

(b)  Professional relationship unaffected.--Subsection (a) shall not afford the shareholders of a business corporation that is not a professional corporation but that provides professional services with greater immunity than is available to the officers, shareholders, employees or agents of a business corporation that is a professional corporation. See section 2925 (relating to professional relationship retained).

(c)  Disciplinary jurisdiction unaffected.--A business corporation providing professional services shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the corporation is engaged. The court, department, board or other government unit may require that a corporation include in its articles provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession. This subpart shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1527 - Issuance of fractional shares or scrip

§ 1527.  Issuance of fractional shares or scrip.

(a)  General rule.--A business corporation may but shall not be required to create and issue fractions of a share, either represented by a certificate or uncertificated, which, unless otherwise provided in the articles, shall represent proportional interests in all the voting rights, preferences, limitations and special rights, if any, of full shares. If the corporation creates but does not provide for the issuance of fractions of a share, it shall:

(1)  arrange for the disposition of fractional interests by those entitled thereto;

(2)  pay in money the fair value of fractions of a share determined at the time and in the manner provided in the plan, amendment or resolution of the board providing for the creation of the fractional interests; or

(3)  issue scrip or other evidence of ownership, in registered form (either represented by a certificate or uncertificated) or in bearer form (represented by a certificate), entitling the holder to receive a full share upon the surrender of the scrip or other evidence of ownership aggregating a full share, or the transfer of uncertificated scrip aggregating a full share, but which shall not, unless otherwise provided therein or with respect thereto, entitle the holder to exercise any voting right, to receive dividends or to participate in any of the assets of the corporation in the event of liquidation.

(b)  Elimination of shares or scrip.--The scrip or other evidence of ownership may be issued subject to the condition that it shall become void if not exchanged for full shares before a specified date, or subject to the condition that the shares for which the scrip or evidence of ownership is exchangeable may be sold and the proceeds thereof distributed to the holders of the scrip or evidence of ownership, or subject to any other conditions that the corporation deems advisable.



Section 1528 - Shares represented by certificates and uncertificated shares

§ 1528.  Shares represented by certificates and uncertificated shares.

(a)  General rule.--The shares of a business corporation shall be represented by certificates or shall be uncertificated shares.

(b)  Issue of certificates.--Every shareholder shall, except as otherwise provided in a provision of the articles adopted pursuant to subsection (f) or in the terms of a subscription that has not been fully performed by the subscriber, be entitled to a share certificate representing the shares owned by him.

(c)  Form of certificate.--Share certificates shall state:

(1)  That the corporation is incorporated under the laws of this Commonwealth.

(2)  The name of the person to whom issued.

(3)  The number and class of shares and the designation of the series, if any, that the certificate represents.

(d)  Notice of variations in rights.--Every certificate representing shares issued by a business corporation that is authorized to issue shares of more than one class or series shall set forth upon the face or back of the certificate (or shall state on the face or back of the certificate that the corporation will furnish to any shareholder upon request and without charge) a full or summary statement of the designations, voting rights, preferences, limitations and special rights of the shares of each class or series authorized to be issued so far as they have been fixed and determined and the authority of the board of directors to fix and determine the designations, voting rights, preferences, limitations and special rights of the classes and series of shares of the corporation. See also sections 1524(d) (relating to rights of subscribing shareholder), 1529(f) (relating to notice to transferee) and 2321(c) (relating to notice of statutory close corporation status).

(e)  Execution.--Every share certificate shall be executed, by facsimile or otherwise, by or on behalf of the corporation issuing the shares in such manner as it may determine.

(f)  Uncertificated shares.--The articles may provide that any or all classes and series of shares, or any part thereof, shall be uncertificated shares except that such a provision shall not apply to shares represented by a certificate until the certificate is surrendered to the corporation. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates by subsections (c) and (d). Except as otherwise expressly provided by law, the rights and obligations of the holders of shares represented by certificates and the rights and obligations of the holders of uncertificated shares of the same class and series shall be identical. See section 2321(a) (relating to uncertificated shares prohibited).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (f).

1990 Amendment.  Act 198 amended subsecs. (b), (d) and (f).

Cross References.  Section 1528 is referred to in sections 1502, 1524, 1529, 1554, 1914, 2547 of this title.



Section 1529 - Transfer of securities; restrictions

§ 1529.  Transfer of securities; restrictions.

(a)  General rule.--The transfer of securities of a business corporation may be regulated by any provisions of the bylaws that are not inconsistent with 13 Pa.C.S. Div. 8 (relating to investment securities) and other provisions of law.

(b)  Transfer restrictions generally.--A restriction on the transfer or registration of transfer of securities of a business corporation may be imposed by the bylaws or by an agreement among any number of securityholders or among them and the corporation. A restriction so imposed shall not be binding with respect to securities issued prior to the adoption of the restriction unless the holders of the securities are parties to the agreement or voted in favor of the restriction.

(c)  Restrictions specifically authorized.--A restriction on the transfer of securities of a business corporation is permitted by this section if it:

(1)  obligates the holder of the restricted securities to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities;

(2)  obligates the corporation or any holder of securities of the corporation or any other person or any combination of the foregoing, to purchase the securities that are the subject of an agreement respecting the purchase and sale of the restricted securities;

(3)  requires the corporation or the holders of any class of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities; or

(4)  prohibits the transfer of the restricted securities to designated persons or classes of persons and the designation is not manifestly unreasonable.

(d)  Subchapter S restrictions.--Any restriction on the transfer of the shares of a business corporation for the purpose of maintaining its status as an electing small business corporation under Subchapter S of the Internal Revenue Code of 1986 or a comparable provision under state law shall be conclusively presumed to be for a reasonable purpose.

(e)  Other restrictions.--Any other lawful restriction on transfer or registration of transfer of securities is permitted by this section.

(f)  Notice to transferee.--A written restriction on the transfer or registration of transfer of a share or other security of a business corporation, if permitted by this section and noted conspicuously on the face or back of the security or in the notice provided by section 1528(f) (relating to uncertificated shares) or in an equivalent notice with respect to another uncertificated security, may be enforced against the holder of the restricted security or any successor or transferee of the holder, including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder. Unless noted conspicuously on the security or in the notice provided by section 1528(f) or in an equivalent notice with respect to another uncertificated security, a restriction, even though permitted by this section, is ineffective except against a person with actual knowledge of the restriction.

Cross References.  Section 1529 is referred to in sections 1528, 2301, 2324, 2703 of this title.



Section 1530 - Preemptive rights of shareholders

§ 1530.  Preemptive rights of shareholders.

(a)  General rule.--Except as otherwise provided in the articles, a business corporation may issue shares, option rights or securities having conversion or option rights, or obligations without first offering them to shareholders of any class or classes.

(b)  Cross references.--See sections 1525(e) (relating to shares subject to preemptive rights) and 2321(b) (relating to preemptive rights).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b).



Section 1531 - Voting powers and other rights of certain securityholders and other entities

§ 1531.  Voting powers and other rights of certain securityholders and other entities.

The power to vote in respect to the corporate affairs and management of a business corporation and other shareholder rights as may be provided in the articles may be conferred upon:

(1)  Registered holders of obligations issued or to be issued by the corporation.

(2)  The United States of America, the Commonwealth, a state, or any political subdivision of any of the foregoing, or any entity prohibited by law from becoming a shareholder of a corporation.



Section 1532 - Effect of failure to surrender securities converted by reorganization

§ 1532.  Effect of failure to surrender securities converted by reorganization.

Whenever any outstanding securities of a business corporation are converted into new shares or other securities or property by any merger, consolidation, reclassification, amendment of articles, division or otherwise, the plan or other instrument effecting the conversion may fix a period of not less than two years within which the outstanding securities must be surrendered for exchange. The plan or other instrument may provide that, in the event any outstanding securities are not surrendered for exchange within that time period, the shares, securities or property that would otherwise have been issued or delivered in exchange for the unsurrendered outstanding securities shall be sold and the net proceeds of the sale shall be held for the holders of the unsurrendered outstanding securities to be paid to them upon surrender of their outstanding securities. From and after the sale, the sole right of the holders of the unsurrendered outstanding securities shall be the right to collect the net sales proceeds held for their account.



Section 1551 - Distributions to shareholders

SUBCHAPTER C

CORPORATE FINANCE

Sec.

1551.  Distributions to shareholders.

1552.  Power of corporation to acquire its own shares.

1553.  Liability for unlawful dividends and other distributions.

1554.  Financial reports to shareholders.

§ 1551.  Distributions to shareholders.

(a)  General rule.--Unless otherwise restricted in the bylaws, the board of directors may authorize and a business corporation may make distributions. A provision in the articles setting forth a par value for any authorized shares or class or series of shares shall not restrict the ability of a corporation to make distributions.

(b)  Limitation.--A distribution may not be made if, after giving effect thereto:

(1)  the corporation would be unable to pay its debts as they become due in the usual course of its business; or

(2)  the total assets of the corporation would be less than the sum of its total liabilities plus (unless otherwise provided in the articles) the amount that would be needed, if the corporation were to be dissolved at the time as of which the distribution is measured, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(c)  Valuation.--The board of directors may base its determination that a distribution is not prohibited under subsection (b)(2) on one or more of the following:

(1)  the book values of the assets and liabilities of the corporation, as reflected on its books and records;

(2)  a valuation that takes into consideration unrealized appreciation and depreciation or other changes in value of the assets and liabilities of the corporation;

(3)  the current value of the assets and liabilities of the corporation, either valued separately or valued in segments or as an entirety as a going concern; or

(4)  any other method that is reasonable in the circumstances.

In determining whether a distribution is prohibited by subsection (b)(2), the board of directors need not consider obligations and liabilities unless they are required to be reflected on a balance sheet (not including the notes thereto) prepared on the basis of generally accepted accounting principles, or such other accounting practices and principles as are used generally by the corporation in the maintenance of its books and records and as are reasonable in the circumstances.

(d)  Date of distribution.--The effect of a distribution shall be measured:

(1)  as of the date specified by the board of directors when it authorizes the distribution if the distribution occurs within 125 days of the earlier of the date so specified or the date of authorization; or

(2)  as of the date of distribution in all other cases.

In the case of a purchase, redemption or other acquisition of its own shares by a corporation, the distribution shall be deemed to occur as of the date money or other property is transferred or debt is incurred by the corporation or as of the date the shareholder ceases to be a shareholder of the corporation with respect to the shares, whichever is earlier.

(e)  Redemption related and similar debt.--Indebtedness of a corporation to a shareholder incurred by reason of a distribution made in accordance with this section shall be at least on a parity with the indebtedness of the corporation to its general unsecured creditors except to the extent subordinated by agreement.

(f)  Certain subordinated debt.--Indebtedness of a corporation, including indebtedness issued as a distribution, shall not be considered a liability for purposes of determinations under subsection (b) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If such indebtedness is issued as a distribution, each payment of principal or interest shall be treated as a distribution, the effect of which shall be measured on the date the payment is actually made.

(g)  Cross references.--See Subchapter B of Chapter 17 (relating to fiduciary duty) and section 3122 (relating to distributions by insurance corporations).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 1551 is referred to in sections 1521, 1932, 2125, 2703, 2907 of this title.



Section 1552 - Power of corporation to acquire its own shares

§ 1552.  Power of corporation to acquire its own shares.

(a)  General rule.--A business corporation shall have the power to acquire its own shares. If the articles provide that shares acquired by the corporation shall not be reissued, the authorized shares of the class shall be reduced by the number of shares acquired. In any other case the shares acquired shall be deemed to be issued but not outstanding, except that, unless otherwise provided in the bylaws, the board may, by resolution, restore any or all of the previously issued shares of the corporation owned by it to the status of authorized but unissued shares.

(b)  Cross reference.--See section 1914(c)(2) (relating to adoption by board of directors).

Cross References.  Section 1552 is referred to in section 1914 of this title.



Section 1553 - Liability for unlawful dividends and other distributions

§ 1553.  Liability for unlawful dividends and other distributions.

(a)  Directors.--Except as otherwise provided pursuant to section 1713 (relating to personal liability of directors), a director who votes for or assents to any dividend or other distribution contrary to the provisions of this subpart or contrary to any restrictions contained in the bylaws shall, if he has not complied with the standard provided in or pursuant to section 1712 (relating to standard of care and justifiable reliance), be liable to the corporation, jointly and severally with all other directors so voting or assenting, for the amount of the dividend that is paid or the value of the other distribution in excess of the amount of the dividend or other distribution that could have been made without a violation of the provisions of this subpart or the restrictions in the bylaws.

(b)  Contribution by shareholders.--Any director against whom a claim is asserted under or pursuant to this section for the making of a distribution and who is held liable thereon shall be entitled to contribution from the shareholders who accepted or received any such distribution, knowing the distribution to have been made in violation of this subpart, in proportion to the amounts received by them.

(c)  Contribution by other directors.--Any director against whom a claim is asserted under or pursuant to this section shall be entitled to contribution from any other director who voted for or assented to the action upon which the claim is asserted and who did not comply with the standard provided by or pursuant to this subpart for the performance of the duties of directors.

(d)  Limitation of actions.--See 42 Pa.C.S. § 5524(5) (relating to two year limitation).

(e)  Contrary articles ineffective.--Except as provided by subsection (a), this section may not be varied by any provision of the articles.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a) and added subsec. (e).



Section 1554 - Financial reports to shareholders

§ 1554.  Financial reports to shareholders.

(a)  General rule.--Except as otherwise provided in subsection (d) or unless otherwise agreed between a business corporation and a shareholder, every corporation shall furnish to its shareholders annual financial statements, including at least a balance sheet as of the end of each fiscal year and a statement of income and expenses for the fiscal year. The financial statements shall be prepared on the basis of generally accepted accounting principles, if the corporation prepares financial statements for the fiscal year on that basis for any purpose, and may be consolidated statements of the corporation and one or more of its subsidiaries. The financial statements shall be mailed by the corporation to each of its shareholders entitled thereto within 120 days after the close of each fiscal year and, after the mailing and upon written request, shall be mailed by the corporation to any shareholder or beneficial owner entitled thereto to whom a copy of the most recent annual financial statements has not previously been mailed. In lieu of mailing the statements, the corporation may send them by facsimile, e-mail or other electronic transmission to any shareholder who has supplied the corporation with a facsimile number or address for electronic transmissions for the purpose of receiving financial statements from the corporation. Statements that are audited or reviewed by a certified public accountant or a public accountant shall be accompanied by the report of the accountant; in other cases, each copy shall be accompanied by a statement of the person in charge of the financial records of the corporation:

(1)  Stating his reasonable belief as to whether or not the financial statements were prepared in accordance with generally accepted accounting principles and, if not, describing the basis of presentation.

(2)  Describing any material respects in which the financial statements were not prepared on a basis consistent with those prepared for the previous year.

(b)  Contrary agreement.--An agreement restricting the rights specified in subsection (a) shall be set forth in a writing that, except as provided in subsection (c), is separate from the articles, bylaws and share certificate or notice provided pursuant to section 1528(f) (relating to uncertificated shares). The agreement may provide that it is binding on the shareholder and all persons who are shareholders in the corporation solely by reason of acquiring shares directly or indirectly from the shareholder in one or more transactions that, if the corporation were a statutory close corporation, would be described in section 2322(b)(2), (4), (5) or (6) (relating to exception).

(c)  Transitional provision.--A bylaw adopted on or before June 30, 1991, that:

(1)  provides that this section shall not apply to the shares of the corporation or to shares outstanding on a specified or otherwise determinable date; or

(2)  restricts the right of shareholders to receive financial information in a manner permissible under the Business Corporation Law of 1933;

shall be deemed, for the purposes of subsection (b), to be a separate written agreement between the corporation and any person holding shares, option rights or securities having conversion or option rights, or to whom the corporation is otherwise obligated to issue shares on June 30, 1991, but only with respect to the shares held by the person on that date or to be acquired pursuant to such option rights, securities having conversion or option rights or other obligation of the corporation.

(d)  Exception.--Subsection (a) shall not apply to a corporation that is required by law to file financial statements at least once a year in a public office.

(e)  Certain provisions of articles ineffective.--This section may not be relaxed by any provision of the articles.

(f)  Cross references.--See section 2511 (relating to financial reports to shareholders) and 42 Pa.C.S. § 2503(7) (relating to right of participants to receive counsel fees).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).

1992 Amendment.  Act 169 amended subsec. (a), relettered subsec. (d) to subsec. (e), relettered subsec. (e) to subsec. (f) and added a new subsec. (d).

1990 Amendment.  Act 198 amended subsec. (c), amended and relettered subsec. (d) to subsec. (e) and added a new subsec. (d).

Cross References.  Section 1554 is referred to in sections 1106, 2511 of this title.



Section 1571 - Application and effect of subchapter

SUBCHAPTER D

DISSENTERS RIGHTS

Sec.

1571.  Application and effect of subchapter.

1572.  Definitions.

1573.  Record and beneficial holders and owners.

1574.  Notice of intention to dissent.

1575.  Notice to demand payment.

1576.  Failure to comply with notice to demand payment, etc.

1577.  Release of restrictions or payment for shares.

1578.  Estimate by dissenter of fair value of shares.

1579.  Valuation proceedings generally.

1580.  Costs and expenses of valuation proceedings.

Cross References.  Subchapter D is referred to in sections 1103, 1105, 1906, 1913, 1923, 1930, 1931, 1932, 1952, 1962, 2104, 2123, 2321, 2324, 2325, 2512, 2538, 2704, 2705, 2904, 2907, 7104 of this title.

§ 1571.  Application and effect of subchapter.

(a)  General rule.--Except as otherwise provided in subsection (b), any shareholder (as defined in section 1572 (relating to definitions)) of a business corporation shall have the right to dissent from, and to obtain payment of the fair value of his shares in the event of, any corporate action, or to otherwise obtain fair value for his shares, only where this part expressly provides that a shareholder shall have the rights and remedies provided in this subchapter. See:

Section 1906(c) (relating to dissenters rights upon special treatment).

Section 1930 (relating to dissenters rights).

Section 1931(d) (relating to dissenters rights in share exchanges).

Section 1932(c) (relating to dissenters rights in asset transfers).

Section 1952(d) (relating to dissenters rights in division).

Section 1962(c) (relating to dissenters rights in conversion).

Section 2104(b) (relating to procedure).

Section 2324 (relating to corporation option where a restriction on transfer of a security is held invalid).

Section 2325(b) (relating to minimum vote requirement).

Section 2704(c) (relating to dissenters rights upon election).

Section 2705(d) (relating to dissenters rights upon renewal of election).

Section 2904(b) (relating to procedure).

Section 2907(a) (relating to proceedings to terminate breach of qualifying conditions).

Section 7104(b)(3) (relating to procedure).

(b)  Exceptions.--

(1)  Except as otherwise provided in paragraph (2), the holders of the shares of any class or series of shares shall not have the right to dissent and obtain payment of the fair value of the shares under this subchapter if, on the record date fixed to determine the shareholders entitled to notice of and to vote at the meeting at which a plan specified in any of section 1930, 1931(d), 1932(c) or 1952(d) is to be voted on or on the date of the first public announcement that such a plan has been approved by the shareholders by consent without a meeting, the shares are either:

(i)  listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.; or

(ii)  held beneficially or of record by more than 2,000 persons.

(2)  Paragraph (1) shall not apply to and dissenters rights shall be available without regard to the exception provided in that paragraph in the case of:

(i)  (Repealed).

(ii)  Shares of any preferred or special class or series unless the articles, the plan or the terms of the transaction entitle all shareholders of the class or series to vote thereon and require for the adoption of the plan or the effectuation of the transaction the affirmative vote of a majority of the votes cast by all shareholders of the class or series.

(iii)  Shares entitled to dissenters rights under section 1906(c) (relating to dissenters rights upon special treatment).

(3)  The shareholders of a corporation that acquires by purchase, lease, exchange or other disposition all or substantially all of the shares, property or assets of another corporation by the issuance of shares, obligations or otherwise, with or without assuming the liabilities of the other corporation and with or without the intervention of another corporation or other person, shall not be entitled to the rights and remedies of dissenting shareholders provided in this subchapter regardless of the fact, if it be the case, that the acquisition was accomplished by the issuance of voting shares of the corporation to be outstanding immediately after the acquisition sufficient to elect a majority or more of the directors of the corporation.

(c)  Grant of optional dissenters rights.--The bylaws or a resolution of the board of directors may direct that all or a part of the shareholders shall have dissenters rights in connection with any corporate action or other transaction that would otherwise not entitle such shareholders to dissenters rights.

(d)  Notice of dissenters rights.--Unless otherwise provided by statute, if a proposed corporate action that would give rise to dissenters rights under this subpart is submitted to a vote at a meeting of shareholders, there shall be included in or enclosed with the notice of meeting:

(1)  a statement of the proposed action and a statement that the shareholders have a right to dissent and obtain payment of the fair value of their shares by complying with the terms of this subchapter; and

(2)  a copy of this subchapter.

(e)  Other statutes.--The procedures of this subchapter shall also be applicable to any transaction described in any statute other than this part that makes reference to this subchapter for the purpose of granting dissenters rights.

(f)  Certain provisions of articles ineffective.--This subchapter may not be relaxed by any provision of the articles.

(g)  Computation of beneficial ownership.--For purposes of subsection (b)(1)(ii), shares that are held beneficially as joint tenants, tenants by the entireties, tenants in common or in trust by two or more persons, as fiduciaries or otherwise, shall be deemed to be held beneficially by one person.

(h)  Cross references.--See sections 1105 (relating to restriction on equitable relief), 1904 (relating to de facto transaction doctrine abolished), 1763(c) (relating to determination of shareholders of record) and 2512 (relating to dissenters rights procedure).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b), amended and relettered subsec. (g) to subsec. (h) and added a new subsec. (g).

1990 Amendment.  Act 198 amended subsecs. (a), (b) and (e), relettered subsec. (f) to subsec. (g) and added a new subsec. (f).

Cross References.  Section 1571 is referred to in sections 1103, 1930, 1952, 2537 of this title.



Section 1572 - Definitions

§ 1572.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Corporation."  The issuer of the shares held or owned by the dissenter before the corporate action or the successor by merger, consolidation, division, conversion or otherwise of that issuer. A plan of division may designate which one or more of the resulting corporations is the successor corporation for the purposes of this subchapter. The designated successor corporation or corporations in a division shall have sole responsibility for payments to dissenters and other liabilities under this subchapter except as otherwise provided in the plan of division.

"Dissenter."  A shareholder who is entitled to and does assert dissenters rights under this subchapter and who has performed every act required up to the time involved for the assertion of those rights.

"Fair value."  The fair value of shares immediately before the effectuation of the corporate action to which the dissenter objects, taking into account all relevant factors, but excluding any appreciation or depreciation in anticipation of the corporate action.

"Interest."  Interest from the effective date of the corporate action until the date of payment at such rate as is fair and equitable under all the circumstances, taking into account all relevant factors, including the average rate currently paid by the corporation on its principal bank loans.

"Shareholder."  A shareholder as defined in section 1103 (relating to definitions) or an ultimate beneficial owner of shares, including, without limitation, a holder of depository receipts, where the beneficial interest owned includes an interest in the assets of the corporation upon dissolution.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended the defs. of "corporation" and "dissenter" and added the def. of "shareholder."

Cross References.  Section 1572 is referred to in section 1571 of this title.



Section 1573 - Record and beneficial holders and owners

§ 1573.  Record and beneficial holders and owners.

(a)  Record holders of shares.--A record holder of shares of a business corporation may assert dissenters rights as to fewer than all of the shares registered in his name only if he dissents with respect to all the shares of the same class or series beneficially owned by any one person and discloses the name and address of the person or persons on whose behalf he dissents. In that event, his rights shall be determined as if the shares as to which he has dissented and his other shares were registered in the names of different shareholders.

(b)  Beneficial owners of shares.--A beneficial owner of shares of a business corporation who is not the record holder may assert dissenters rights with respect to shares held on his behalf and shall be treated as a dissenting shareholder under the terms of this subchapter if he submits to the corporation not later than the time of the assertion of dissenters rights a written consent of the record holder. A beneficial owner may not dissent with respect to some but less than all shares of the same class or series owned by the owner, whether or not the shares so owned by him are registered in his name.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a).



Section 1574 - Notice of intention to dissent

§ 1574.  Notice of intention to dissent.

If the proposed corporate action is submitted to a vote at a meeting of shareholders of a business corporation, any person who wishes to dissent and obtain payment of the fair value of his shares must file with the corporation, prior to the vote, a written notice of intention to demand that he be paid the fair value for his shares if the proposed action is effectuated, must effect no change in the beneficial ownership of his shares from the date of such filing continuously through the effective date of the proposed action and must refrain from voting his shares in approval of such action. A dissenter who fails in any respect shall not acquire any right to payment of the fair value of his shares under this subchapter. Neither a proxy nor a vote against the proposed corporate action shall constitute the written notice required by this section.



Section 1575 - Notice to demand payment

§ 1575.  Notice to demand payment.

(a)  General rule.--If the proposed corporate action is approved by the required vote at a meeting of shareholders of a business corporation, the corporation shall mail a further notice to all dissenters who gave due notice of intention to demand payment of the fair value of their shares and who refrained from voting in favor of the proposed action. If the proposed corporate action is to be taken without a vote of shareholders, the corporation shall send to all shareholders who are entitled to dissent and demand payment of the fair value of their shares a notice of the adoption of the plan or other corporate action. In either case, the notice shall:

(1)  State where and when a demand for payment must be sent and certificates for certificated shares must be deposited in order to obtain payment.

(2)  Inform holders of uncertificated shares to what extent transfer of shares will be restricted from the time that demand for payment is received.

(3)  Supply a form for demanding payment that includes a request for certification of the date on which the shareholder, or the person on whose behalf the shareholder dissents, acquired beneficial ownership of the shares.

(4)  Be accompanied by a copy of this subchapter.

(b)  Time for receipt of demand for payment.--The time set for receipt of the demand and deposit of certificated shares shall be not less than 30 days from the mailing of the notice.

Cross References.  Section 1575 is referred to in sections 1576, 1577, 1579, 2512 of this title.



Section 1576 - Failure to comply with notice to demand payment, etc

§ 1576.  Failure to comply with notice to demand payment, etc.

(a)  Effect of failure of shareholder to act.--A shareholder who fails to timely demand payment, or fails (in the case of certificated shares) to timely deposit certificates, as required by a notice pursuant to section 1575 (relating to notice to demand payment) shall not have any right under this subchapter to receive payment of the fair value of his shares.

(b)  Restriction on uncertificated shares.--If the shares are not represented by certificates, the business corporation may restrict their transfer from the time of receipt of demand for payment until effectuation of the proposed corporate action or the release of restrictions under the terms of section 1577(a) (relating to failure to effectuate corporate action).

(c)  Rights retained by shareholder.--The dissenter shall retain all other rights of a shareholder until those rights are modified by effectuation of the proposed corporate action.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).



Section 1577 - Release of restrictions or payment for shares

§ 1577.  Release of restrictions or payment for shares.

(a)  Failure to effectuate corporate action.--Within 60 days after the date set for demanding payment and depositing certificates, if the business corporation has not effectuated the proposed corporate action, it shall return any certificates that have been deposited and release uncertificated shares from any transfer restrictions imposed by reason of the demand for payment.

(b)  Renewal of notice to demand payment.--When uncertificated shares have been released from transfer restrictions and deposited certificates have been returned, the corporation may at any later time send a new notice conforming to the requirements of section 1575 (relating to notice to demand payment), with like effect.

(c)  Payment of fair value of shares.--Promptly after effectuation of the proposed corporate action, or upon timely receipt of demand for payment if the corporate action has already been effectuated, the corporation shall either remit to dissenters who have made demand and (if their shares are certificated) have deposited their certificates the amount that the corporation estimates to be the fair value of the shares, or give written notice that no remittance under this section will be made. The remittance or notice shall be accompanied by:

(1)  The closing balance sheet and statement of income of the issuer of the shares held or owned by the dissenter for a fiscal year ending not more than 16 months before the date of remittance or notice together with the latest available interim financial statements.

(2)  A statement of the corporation's estimate of the fair value of the shares.

(3)  A notice of the right of the dissenter to demand payment or supplemental payment, as the case may be, accompanied by a copy of this subchapter.

(d)  Failure to make payment.--If the corporation does not remit the amount of its estimate of the fair value of the shares as provided by subsection (c), it shall return any certificates that have been deposited and release uncertificated shares from any transfer restrictions imposed by reason of the demand for payment. The corporation may make a notation on any such certificate or on the records of the corporation relating to any such uncertificated shares that such demand has been made. If shares with respect to which notation has been so made shall be transferred, each new certificate issued therefor or the records relating to any transferred uncertificated shares shall bear a similar notation, together with the name of the original dissenting holder or owner of such shares. A transferee of such shares shall not acquire by such transfer any rights in the corporation other than those that the original dissenter had after making demand for payment of their fair value.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsecs. (c) and (d).

Cross References.  Section 1577 is referred to in sections 1576, 1578, 2512 of this title.



Section 1578 - Estimate by dissenter of fair value of shares

§ 1578.  Estimate by dissenter of fair value of shares.

(a)  General rule.--If the business corporation gives notice of its estimate of the fair value of the shares, without remitting such amount, or remits payment of its estimate of the fair value of a dissenter's shares as permitted by section 1577(c) (relating to payment of fair value of shares) and the dissenter believes that the amount stated or remitted is less than the fair value of his shares, he may send to the corporation his own estimate of the fair value of the shares, which shall be deemed a demand for payment of the amount or the deficiency.

(b)  Effect of failure to file estimate.--Where the dissenter does not file his own estimate under subsection (a) within 30 days after the mailing by the corporation of its remittance or notice, the dissenter shall be entitled to no more than the amount stated in the notice or remitted to him by the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b).

Cross References.  Section 1578 is referred to in sections 1579, 1580 of this title.



Section 1579 - Valuation proceedings generally

§ 1579.  Valuation proceedings generally.

(a)  General rule.--Within 60 days after the latest of:

(1)  effectuation of the proposed corporate action;

(2)  timely receipt of any demands for payment under section 1575 (relating to notice to demand payment); or

(3)  timely receipt of any estimates pursuant to section 1578 (relating to estimate by dissenter of fair value of shares);

if any demands for payment remain unsettled, the business corporation may file in court an application for relief requesting that the fair value of the shares be determined by the court.

(b)  Mandatory joinder of dissenters.--All dissenters, wherever residing, whose demands have not been settled shall be made parties to the proceeding as in an action against their shares. A copy of the application shall be served on each such dissenter. If a dissenter is a nonresident, the copy may be served on him in the manner provided or prescribed by or pursuant to 42 Pa.C.S. Ch. 53 (relating to bases of jurisdiction and interstate and international procedure).

(c)  Jurisdiction of the court.--The jurisdiction of the court shall be plenary and exclusive. The court may appoint an appraiser to receive evidence and recommend a decision on the issue of fair value. The appraiser shall have such power and authority as may be specified in the order of appointment or in any amendment thereof.

(d)  Measure of recovery.--Each dissenter who is made a party shall be entitled to recover the amount by which the fair value of his shares is found to exceed the amount, if any, previously remitted, plus interest.

(e)  Effect of corporation's failure to file application.--If the corporation fails to file an application as provided in subsection (a), any dissenter who made a demand and who has not already settled his claim against the corporation may do so in the name of the corporation at any time within 30 days after the expiration of the 60-day period. If a dissenter does not file an application within the 30-day period, each dissenter entitled to file an application shall be paid the corporation's estimate of the fair value of the shares and no more, and may bring an action to recover any amount not previously remitted.

Cross References.  Section 1579 is referred to in section 1580 of this title.



Section 1580 - Costs and expenses of valuation proceedings

§ 1580.  Costs and expenses of valuation proceedings.

(a)  General rule.--The costs and expenses of any proceeding under section 1579 (relating to valuation proceedings generally), including the reasonable compensation and expenses of the appraiser appointed by the court, shall be determined by the court and assessed against the business corporation except that any part of the costs and expenses may be apportioned and assessed as the court deems appropriate against all or some of the dissenters who are parties and whose action in demanding supplemental payment under section 1578 (relating to estimate by dissenter of fair value of shares) the court finds to be dilatory, obdurate, arbitrary, vexatious or in bad faith.

(b)  Assessment of counsel fees and expert fees where lack of good faith appears.--Fees and expenses of counsel and of experts for the respective parties may be assessed as the court deems appropriate against the corporation and in favor of any or all dissenters if the corporation failed to comply substantially with the requirements of this subchapter and may be assessed against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted in bad faith or in a dilatory, obdurate, arbitrary or vexatious manner in respect to the rights provided by this subchapter.

(c)  Award of fees for benefits to other dissenters.--If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated and should not be assessed against the corporation, it may award to those counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.






Chapter 17 - Officers, Directors and Shareholders

Section 1701 - Applicability of subchapter

CHAPTER 17

OFFICERS, DIRECTORS AND SHAREHOLDERS

Subchapter

A.  Notice and Meetings Generally

B.  Fiduciary Duty

C.  Directors and Officers

D.  Indemnification

E.  Shareholders

F.  Derivative Actions

G.  Judicial Supervision of Corporate Action

Enactment.  Chapter 17 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 17 is referred to in sections 1306, 1978 of this title.

SUBCHAPTER A

NOTICE AND MEETINGS GENERALLY

Sec.

1701.  Applicability of subchapter.

1702.  Manner of giving notice.

1703.  Place and notice of meetings of board of directors.

1704.  Place and notice of meetings of shareholders.

1705.  Waiver of notice.

1706.  Modification of proposal contained in notice.

1707.  Exception to requirement of notice.

1708.  Use of conference telephone or other electronic technology.

1709.  Conduct of shareholders meeting.

Cross References.  Subchapter A is referred to in sections 1913, 1923, 1973 of this title.

§ 1701.  Applicability of subchapter.

(a)  General rule.--The provisions of this subchapter shall apply to every business corporation unless otherwise restricted:

(1)  by any other provision of this subpart; or

(2)  except with respect to section 1707(a) (relating to exception to requirement of notice), in the bylaws.

(b)  Limitation on certain provisions in the articles.--The articles may not relax the statutory rights of shareholders to notice provided in this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 1701 is referred to in section 1707 of this title.



Section 1702 - Manner of giving notice

§ 1702.  Manner of giving notice.

(a)  General rule.--

(1)  Any notice required to be given to any person under the provisions of this subpart or by the articles or bylaws of any business corporation shall be given to the person either personally or by sending a copy thereof:

(i)  By first class or express mail, postage prepaid, or courier service, charges prepaid, to his postal address appearing on the books of the corporation or, in the case of directors, supplied by him to the corporation for the purpose of notice. Notice pursuant to this subparagraph shall be deemed to have been given to the person entitled thereto when deposited in the United States mail or with a courier service for delivery to that person.

(ii)  By facsimile transmission, e-mail or other electronic communication to his facsimile number or address for e-mail or other electronic communications supplied by him to the corporation for the purpose of notice. Notice pursuant to this subparagraph shall be deemed to have been given to the person entitled thereto when sent.

(2)  A notice of meeting shall specify the day and hour and geographic location, if any, of the meeting and any other information required by any other provision of this subpart.

(b)  Adjourned shareholder meetings.--When a meeting of shareholders is adjourned, it shall not be necessary to give any notice of the adjourned meeting or of the business to be transacted at an adjourned meeting, other than by announcement at the meeting at which the adjournment is taken, unless the board fixes a new record date for the adjourned meeting or this subpart requires notice of the business to be transacted and such notice has not previously been given.

(c)  Bulk mail notice.--A corporation that is not a closely held corporation and that gives notice by mail of any regular or special meeting of the shareholders (or any other notice required by this subpart or by the articles or bylaws to be given to all shareholders or to all holders of a class or series of shares) at least 20 days prior to the day named for the meeting or any corporate or shareholder action specified in the notice may use any class of postpaid mail.

(d)  Cross reference.--See section 3133 (relating to notice of meetings of members of mutual insurance companies).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).



Section 1703 - Place and notice of meetings of board of directors

§ 1703.  Place and notice of meetings of board of directors.

(a)  Place.--Meetings of the board of directors may be held at such place within or without this Commonwealth as the board of directors may from time to time appoint or as may be designated in the notice of the meeting.

(b)  Notice.--Regular meetings of the board of directors may be held upon such notice, if any, as the bylaws may prescribe. Unless otherwise provided in the bylaws, written notice of every special meeting of the board of directors shall be given to each director at least five days before the day named for the meeting. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board need be specified in the notice of the meeting.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b).



Section 1704 - Place and notice of meetings of shareholders

§ 1704.  Place and notice of meetings of shareholders.

(a)  Place.--Meetings of shareholders may be held at such geographic location within or without this Commonwealth as may be provided in or fixed pursuant to the bylaws. Unless otherwise provided in or pursuant to the bylaws, all meetings of the shareholders shall be held at the executive office of the corporation wherever situated. If a meeting of the shareholders is held by means of the Internet or other electronic communications technology in a fashion pursuant to which the shareholders have the opportunity to read or hear the proceedings substantially concurrently with their occurrence, vote on matters submitted to the shareholders and pose questions to the directors, the meeting need not be held at a particular geographic location.

(b)  Notice.--Written notice of every meeting of the shareholders shall be given by, or at the direction of, the secretary or other authorized person to each shareholder of record entitled to vote at the meeting at least:

(1)  ten days prior to the day named for a meeting that will consider a fundamental change under Chapter 19 (relating to fundamental changes); or

(2)  five days prior to the day named for the meeting in any other case.

If the secretary or other authorized person neglects or refuses to give notice of a meeting, the person or persons calling the meeting may do so.

(c)  Contents.--In the case of a special meeting of shareholders, the notice shall specify the general nature of the business to be transacted, and in all cases the notice shall comply with the express requirements of this subpart. The corporation shall not have a duty to augment the notice.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).

1992 Amendment.  Act 169 amended subsec. (b).

1990 Amendment.  Act 198 amended subsec. (b) and added subsec. (c).



Section 1705 - Waiver of notice

§ 1705.  Waiver of notice.

(a)  Written waiver.--Whenever any written notice is required to be given under the provisions of this subpart or the articles or bylaws of any business corporation, a waiver thereof in writing, signed by the person or persons entitled to the notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of the notice. Neither the business to be transacted at, nor the purpose of, a meeting need be specified in the waiver of notice of the meeting.

(b)  Waiver by attendance.--Attendance of a person at any meeting shall constitute a waiver of notice of the meeting except where a person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting was not lawfully called or convened.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).



Section 1706 - Modification of proposal contained in notice

§ 1706.  Modification of proposal contained in notice.

Whenever the language of a proposed resolution is included in a written notice of a meeting required to be given under the provisions of this subpart or the articles or bylaws of any business corporation, the meeting considering the resolution may without further notice adopt it with such clarifying or other amendments as do not enlarge its original purpose.



Section 1707 - Exception to requirement of notice

§ 1707.  Exception to requirement of notice.

(a)  General rule.--Whenever any notice or communication is required to be given to any person under the provisions of this subpart or by the articles or bylaws of any business corporation or by the terms of any agreement or other instrument or as a condition precedent to taking any corporate action and communication with that person is then unlawful, the giving of the notice or communication to that person shall not be required, and there shall not be any duty to apply for a license or other permission to do so. Any action or meeting that is taken or held without notice or communication to that person shall have the same validity as if the notice or communication had been duly given. If the action taken is such as to require the filing of any document with respect thereto under any provision of law or any agreement or other instrument, it shall be sufficient, if such is the fact and if notice or communication is required, to state therein that notice or communication was given to all persons entitled to receive notice or communication except persons with whom communication was unlawful. See section 1701 (relating to applicability of subchapter).

(b)  Shareholders without forwarding addresses.--Subsection (a) shall also be applicable to any shareholder with whom the corporation has been unable to communicate for more than 24 consecutive months because communications to the shareholder are returned unclaimed or the shareholder has otherwise failed to provide the corporation with a current address. Whenever the shareholder provides the corporation with a current address, subsection (a) shall cease to be applicable to the shareholder under this subsection.

Cross References.  Section 1707 is referred to in section 1701 of this title.



Section 1708 - Use of conference telephone or other electronic technology

§ 1708.  Use of conference telephone or other electronic technology.

(a)  Incorporators and directors.--Except as otherwise provided in the bylaws, one or more persons may participate in a meeting of the incorporators or the board of directors of a business corporation by means of conference telephone or other electronic technology by means of which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this section shall constitute presence in person at the meeting.

(b)  Shareholders.--Except as otherwise provided in the bylaws, the presence or participation, including voting and taking other action, at a meeting of shareholders or the expression of consent or dissent to corporate action by a shareholder by conference telephone or other electronic means, including, without limitation, the Internet, shall constitute the presence of, or vote or action by, or consent or dissent of the shareholder for the purposes of this subpart.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1709 - Conduct of shareholders meeting

§ 1709.  Conduct of shareholders meeting.

(a)  Presiding officer.--There shall be a presiding officer at every meeting of the shareholders. The presiding officer shall be appointed in the manner provided in the bylaws or, in the absence of such provision, by the board of directors. If the bylaws are silent on the appointment of the presiding officer and the board fails to designate a presiding officer, the president shall be the presiding officer.

(b)  Authority of the presiding officer.--Except as otherwise provided in the bylaws, the presiding officer shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c)  Procedural standard.--Any action by the presiding officer in adopting rules for and in conducting a meeting shall be fair to the shareholders.

(d)  Closing of the polls.--The presiding officer shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, nor any revocations or changes thereto, may be accepted.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 1709.



Section 1711 - Alternative provisions

SUBCHAPTER B

FIDUCIARY DUTY

Sec.

1711.  Alternative provisions.

1712.  Standard of care and justifiable reliance.

1713.  Personal liability of directors.

1714.  Notation of dissent.

1715.  Exercise of powers generally.

1716.  Alternative standard.

1717.  Limitation on standing.

1718.  Inconsistent articles ineffective.

Enactment.  Subchapter B was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions.  Former Subchapter B, which related to directors and officers, was added December 21, 1988, P.L.1444, No.177, and relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

Special Provisions in Appendix.  See section 404(b) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Cross References.  Subchapter B is referred to in sections 1525, 1551, 1924, 1953, 9506 of this title; section 8332.5 of Title 42 (Judiciary and Judicial Procedure).

§ 1711.  Alternative provisions.

(a)  General rule.--Section 1716 (relating to alternative standard) shall not be applicable to any business corporation to which section 1715 (relating to exercise of powers generally) is applicable.

(b)  Exceptions.--Section 1715 shall be applicable to:

(1)  Any registered corporation described in section 2502(1)(i) (relating to registered corporation status), except a corporation:

(i)  the bylaws of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by amendment adopted by the board of directors on or before July 26, 1990, in the case of a corporation that was a registered corporation described in section 2502(1)(i) on April 27, 1990; or

(ii)  in any other case, the articles of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted on or before 90 days after the corporation first becomes a registered corporation described in section 2502(1)(i).

(2)  Any registered corporation described solely in section 2502(1)(ii), except a corporation:

(i)  the bylaws of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by amendment adopted by the board of directors on or before April 27, 1991, in the case of a corporation that was a registered corporation described solely in section 2502(1)(ii) on April 27, 1990; or

(ii)  in any other case, the articles of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted on or before one year after the corporation first becomes a registered corporation described in section 2502(1)(ii).

(3)  Any business corporation that is not a registered corporation described in section 2502(1), except a corporation:

(i)  the bylaws of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by amendment adopted by the board of directors on or before April 27, 1991, in the case of a corporation that was a business corporation on April 27, 1990; or

(ii)  in any other case, the articles of which explicitly provide that section 1715 or corresponding provisions of prior law shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted on or before one year after the corporation first becomes a business corporation.

(c)  Transitional provision.--A provision of the articles or bylaws adopted pursuant to section 511(b) (relating to alternative provisions) at a time when the corporation was not a business corporation that provides that section 515 (relating to exercise of powers generally) or corresponding provisions of prior law shall not be applicable to the corporation shall be deemed to provide that section 1715 shall not be applicable to the corporation.

Cross References.  Section 1711 is referred to in sections 1715, 1716, 8943 of this title.



Section 1712 - Standard of care and justifiable reliance

§ 1712.  Standard of care and justifiable reliance.

(a)  Directors.--A director of a business corporation shall stand in a fiduciary relation to the corporation and shall perform his duties as a director, including his duties as a member of any committee of the board upon which he may serve, in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In performing his duties, a director shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1)  One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.

(2)  Counsel, public accountants or other persons as to matters which the director reasonably believes to be within the professional or expert competence of such person.

(3)  A committee of the board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(b)  Effect of actual knowledge.--A director shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted.

(c)  Officers.--Except as otherwise provided in the bylaws, an officer shall perform his duties as an officer in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. A person who so performs his duties shall not be liable by reason of having been an officer of the corporation.

Cross References.  Section 1712 is referred to in sections 1553, 1715, 1716, 1717, 1732, 3321, 3323, 8943 of this title.



Section 1713 - Personal liability of directors

§ 1713.  Personal liability of directors.

(a)  General rule.--If a bylaw adopted by the shareholders of a business corporation so provides, a director shall not be personally liable, as such, for monetary damages for any action taken unless:

(1)  the director has breached or failed to perform the duties of his office under this subchapter; and

(2)  the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness.

(b)  Exceptions.--Subsection (a) shall not apply to:

(1)  the responsibility or liability of a director pursuant to any criminal statute; or

(2)  the liability of a director for the payment of taxes pursuant to Federal, State or local law.

(c)  Cross reference.--See 42 Pa.C.S. § 8332.5 (relating to corporate representatives).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b).

Cross References.  Section 1713 is referred to in sections 1504, 1505, 1553, 3322, 8943 of this title.



Section 1714 - Notation of dissent

§ 1714.  Notation of dissent.

A director of a business corporation who is present at a meeting of its board of directors, or of a committee of the board, at which action on any corporate matter is taken on which the director is generally competent to act, shall be presumed to have assented to the action taken unless his dissent is entered in the minutes of the meeting or unless he files his written dissent to the action with the secretary of the meeting before the adjournment thereof or transmits the dissent in writing to the secretary of the corporation immediately after the adjournment of the meeting. The right to dissent shall not apply to a director who voted in favor of the action. Nothing in this subchapter shall bar a director from asserting that minutes of the meeting incorrectly omitted his dissent if, promptly upon receipt of a copy of such minutes, he notifies the secretary in writing of the asserted omission or inaccuracy.

Cross References.  Section 1714 is referred to in section 8943 of this title.



Section 1715 - Exercise of powers generally

§ 1715.  Exercise of powers generally.

(a)  General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a business corporation may, in considering the best interests of the corporation, consider to the extent they deem appropriate:

(1)  The effects of any action upon any or all groups affected by such action, including shareholders, employees, suppliers, customers and creditors of the corporation, and upon communities in which offices or other establishments of the corporation are located.

(2)  The short-term and long-term interests of the corporation, including benefits that may accrue to the corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the corporation.

(3)  The resources, intent and conduct (past, stated and potential) of any person seeking to acquire control of the corporation.

(4)  All other pertinent factors.

(b)  Consideration of interests and factors.--The board of directors, committees of the board and individual directors shall not be required, in considering the best interests of the corporation or the effects of any action, to regard any corporate interest or the interests of any particular group affected by such action as a dominant or controlling interest or factor. The consideration of interests and factors in the manner described in this subsection and in subsection (a) shall not constitute a violation of section 1712 (relating to standard of care and justifiable reliance).

(c)  Specific applications.--In exercising the powers vested in the corporation, including, without limitation, those powers pursuant to section 1502 (relating to general powers), and in no way limiting the discretion of the board of directors, committees of the board and individual directors pursuant to subsections (a) and (b), the fiduciary duty of directors shall not be deemed to require them:

(1)  to redeem any rights under, or to modify or render inapplicable, any shareholder rights plan, including, but not limited to, a plan adopted pursuant or made subject to section 2513 (relating to disparate treatment of certain persons);

(2)  to render inapplicable, or make determinations under, the provisions of Subchapter E (relating to control transactions), F (relating to business combinations), G (relating to control-share acquisitions) or H (relating to disgorgement by certain controlling shareholders following attempts to acquire control) of Chapter 25 or under any other provision of this title relating to or affecting acquisitions or potential or proposed acquisitions of control; or

(3)  to act as the board of directors, a committee of the board or an individual director solely because of the effect such action might have on an acquisition or potential or proposed acquisition of control of the corporation or the consideration that might be offered or paid to shareholders in such an acquisition.

(d)  Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, any act as the board of directors, a committee of the board or an individual director shall be presumed to be in the best interests of the corporation. In assessing whether the standard set forth in section 1712 has been satisfied, there shall not be any greater obligation to justify, or higher burden of proof with respect to, any act as the board of directors, any committee of the board or any individual director relating to or affecting an acquisition or potential or proposed acquisition of control of the corporation than is applied to any other act as a board of directors, any committee of the board or any individual director. Notwithstanding the preceding provisions of this subsection, any act as the board of directors, a committee of the board or an individual director relating to or affecting an acquisition or potential or proposed acquisition of control to which a majority of the disinterested directors shall have assented shall be presumed to satisfy the standard set forth in section 1712, unless it is proven by clear and convincing evidence that the disinterested directors did not assent to such act in good faith after reasonable investigation.

(e)  Definition.--The term "disinterested director" as used in subsection (d) and for no other purpose means:

(1)  A director of the corporation other than:

(i)  A director who has a direct or indirect financial or other interest in the person acquiring or seeking to acquire control of the corporation or who is an affiliate or associate, as defined in section 2552 (relating to definitions), of, or was nominated or designated as a director by, a person acquiring or seeking to acquire control of the corporation.

(ii)  Depending on the specific facts surrounding the director and the act under consideration, an officer or employee or former officer or employee of the corporation.

(2)  A person shall not be deemed to be other than a disinterested director solely by reason of any or all of the following:

(i)  The ownership by the director of shares of the corporation.

(ii)  The receipt as a holder of any class or series of any distribution made to all owners of shares of that class or series.

(iii)  The receipt by the director of director's fees or other consideration as a director.

(iv)  Any interest the director may have in retaining the status or position of director.

(v)  The former business or employment relationship of the director with the corporation.

(vi)  Receiving or having the right to receive retirement or deferred compensation from the corporation due to service as a director, officer or employee.

(f)  Cross reference.--See section 1711 (relating to alternative provisions).

Cross References.  Section 1715 is referred to in sections 1711, 1717, 3321, 8943 of this title.



Section 1716 - Alternative standard

§ 1716.  Alternative standard.

(a)  General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a business corporation may, in considering the best interests of the corporation, consider the effects of any action upon employees, upon suppliers and customers of the corporation and upon communities in which offices or other establishments of the corporation are located, and all other pertinent factors. The consideration of those factors shall not constitute a violation of section 1712 (relating to standard of care and justifiable reliance).

(b)  Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, actions taken as a director shall be presumed to be in the best interests of the corporation.

(c)  Cross reference.--See section 1711 (relating to alternative provisions).

Cross References.  Section 1716 is referred to in sections 1711, 1717, 3321, 8943 of this title.



Section 1717 - Limitation on standing

§ 1717.  Limitation on standing.

The duty of the board of directors, committees of the board and individual directors under section 1712 (relating to standard of care and justifiable reliance) is solely to the business corporation and may be enforced directly by the corporation or may be enforced by a shareholder, as such, by an action in the right of the corporation, and may not be enforced directly by a shareholder or by any other person or group. Notwithstanding the preceding sentence, sections 1715(a) and (b) (relating to exercise of powers generally) and 1716(a) (relating to alternative standard) do not impose upon the board of directors, committees of the board and individual directors any legal or equitable duties, obligations or liabilities or create any right or cause of action against, or basis for standing to sue, the board of directors, committees of the board and individual directors.

Cross References.  Section 1717 is referred to in section 8943 of this title.



Section 1718 - Inconsistent articles ineffective

§ 1718.  Inconsistent articles ineffective.

Except as otherwise expressly provided in this subchapter, the articles may not contain any provision that relaxes, restricts, is inconsistent with or supersedes any provision of this subchapter. The last sentence of section 1306(b) (relating to other provisions authorized) shall not apply to this subchapter.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 1721 - Board of directors

SUBCHAPTER C

DIRECTORS AND OFFICERS

Sec.

§ 1721.  Board of directors.

§ 1722.  Qualifications of directors.

§ 1723.  Number of directors.

§ 1724.  Term of office of directors.

§ 1725.  Selection of directors.

§ 1726.  Removal of directors.

§ 1727.  Quorum of and action by directors.

§ 1728.  Interested directors or officers; quorum.

§ 1729.  Voting rights of directors.

§ 1730.  Compensation of directors.

§ 1731.  Executive and other committees of the board.

§ 1732.  Officers.

§ 1733.  Removal of officers and agents.

Enactment.  Subchapter C was added as Subchapter B December 21, 1998, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Subchapter C is referred to in section 3322 of this title.

§ 1721.  Board of directors.

(a)  General rule.--Unless otherwise provided by statute or in a bylaw adopted by the shareholders, all powers enumerated in section 1502 (relating to general powers) and elsewhere in this subpart or otherwise vested by law in a business corporation shall be exercised by or under the authority of, and the business and affairs of every business corporation shall be managed under the direction of, a board of directors. If any such provision is made in the bylaws, the powers and duties conferred or imposed upon the board of directors by this subpart shall be exercised or performed to such extent and by such person or persons as shall be provided in the bylaws. Persons upon whom the liabilities of directors are imposed by this section shall to that extent be entitled to the rights and immunities conferred by or pursuant to this part and other provisions of law upon directors of a corporation.

(b)  Cross reference.--See section 2527 (relating to authority of board of directors).

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 1721 is referred to in sections 1502, 1504, 3322 of this title.



Section 1722 - Qualifications of directors

§ 1722.  Qualifications of directors.

(a)  General rule.--Each director of a business corporation shall be a natural person of full age who, unless otherwise restricted in the bylaws, need not be a resident of this Commonwealth or a shareholder of the corporation. Except as otherwise provided in this section, the qualifications of directors may be prescribed in the bylaws.

(b)  Cross reference.--See section 3131 (relating to directors).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1723 - Number of directors

§ 1723.  Number of directors.

(a)  General rule.--The board of directors of a business corporation shall consist of one or more members. The number of directors shall be fixed by, or in the manner provided in, the bylaws. If not so fixed, the number of directors shall be the same as that stated in the articles or three if no number is so stated.

(b)  Cross reference.--See section 3131 (relating to directors).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1724 - Term of office of directors

§ 1724.  Term of office of directors.

(a)  General rule.--Each director of a business corporation shall hold office until the expiration of the term for which he was selected and until his successor has been selected and qualified or until his earlier death, resignation or removal. Any director may resign at any time upon written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at such subsequent time as shall be specified in the notice of resignation. Each director shall be selected for the term of office provided in the bylaws, which shall be one year and until his successor has been selected and qualified or until his earlier death, resignation or removal, unless the board is classified as provided by subsection (b). A decrease in the number of directors shall not have the effect of shortening the term of any incumbent director.

(b)  Classified board of directors.--Except as otherwise provided in the articles, if the directors are classified in respect of the time for which they shall severally hold office:

(1)  Each class shall be as nearly equal in number as possible.

(2)  The term of office of at least one class shall expire in each year.

(3)  The members of a class shall not be elected for a longer period than four years.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b).

Cross References.  Section 1724 is referred to in sections 1725, 1726 of this title.



Section 1725 - Selection of directors

§ 1725.  Selection of directors.

(a)  General rule.--Except as otherwise provided in this section, directors of a business corporation, other than those constituting the first board of directors, shall be elected by the shareholders. A bylaw adopted by the shareholders may classify the directors with respect to the shareholders who exercise the power to elect directors.

(b)  Vacancies.--

(1)  Except as otherwise provided in the bylaws:

(i)  Vacancies in the board of directors, including vacancies resulting from an increase in the number of directors, may be filled by a majority vote of the remaining members of the board though less than a quorum, or by a sole remaining director, and each person so selected shall be a director to serve for the balance of the unexpired term unless otherwise restricted in the bylaws.

(ii)  When one or more directors resign from the board effective at a future date, the directors then in office, including those who have so resigned, shall have power by the applicable vote to fill the vacancies, the vote thereon to take effect when the resignations become effective.

(2)  In the case of a corporation having a board classified as permitted by section 1724(b) (relating to classified board of directors), any director chosen to fill a vacancy, including a vacancy resulting from an increase in the number of directors, shall hold office until the next selection of the class for which such director has been chosen, and until his successor has been selected and qualified or until his earlier death, resignation or removal.

(c)  Alternate directors.--If the bylaws so provide, a shareholder or group of shareholders entitled to elect, appoint, designate or otherwise select one or more directors may select an alternate for each director. In the absence of a director from a meeting of the board, his alternate may, in the manner and upon such notice, if any, as may be provided in the bylaws, attend the meeting or execute a written consent and exercise at the meeting or in such consent such of the powers of the absent director as may be specified by, or in the manner provided in, the bylaws. When so exercising the powers of the absent director, the alternate shall be subject in all respects to the provisions of this subpart relating to directors.

(d)  Cross references.--See the definition of "shareholder" in section 1103 (relating to definitions) and section 1758(c) (relating to cumulative voting).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsecs. (a), (b) and (d).

Cross References.  Section 1725 is referred to in sections 1103, 1504 of this title.



Section 1726 - Removal of directors

§ 1726.  Removal of directors.

(a)  Removal by the shareholders.--

(1)  Unless otherwise provided in a bylaw adopted by the shareholders, the entire board of directors, or a class of the board where the board is classified with respect to the power to select directors, or any individual director of a business corporation may be removed from office without assigning any cause by the vote of shareholders, or of the holders of a class or series of shares, entitled to elect directors, or the class of directors. In case the board or a class of the board or any one or more directors are so removed, new directors may be elected at the same meeting. Notwithstanding the first sentence of this paragraph, unless otherwise provided in the articles by a specific and unambiguous statement that directors may be removed from office without assigning any cause, the entire board of directors, or any class of the board, or any individual director of a corporation having a board classified as permitted by section 1724(b) (relating to classified board of directors), may be removed from office by vote of the shareholders entitled to vote thereon only for cause, if such classification has been effected in the articles or by a bylaw adopted by the shareholders.

(2)  The repeal of a provision of the articles or bylaws prohibiting, or the addition of a provision to the articles or bylaws permitting, the removal by the shareholders of the board, a class of the board or a director without assigning any cause shall not apply to any incumbent director during the balance of the term for which he was selected.

(3)  An individual director shall not be removed (unless the entire board or class of the board is removed) from the board of a corporation in which shareholders are entitled to vote cumulatively for the board or a class of the board if sufficient votes are cast against the resolution for his removal which, if cumulatively voted at an annual or other regular election of directors, would be sufficient to elect one or more directors to the board or to the class.

(4)  The board of directors may be removed at any time with or without cause by the unanimous vote or consent of shareholders entitled to vote thereon.

(5)  The articles may not prohibit the removal of directors by the shareholders for cause.

(b)  Removal by the board.--Unless otherwise provided in a bylaw adopted by the shareholders, the board of directors may declare vacant the office of a director who has been judicially declared of unsound mind or who has been convicted of an offense punishable by imprisonment for a term of more than one year or for any other proper cause which the bylaws may specify or if, within 60 days or such other time as the bylaws may specify after notice of his selection, he does not accept the office either in writing or by attending a meeting of the board of directors and fulfill such other requirements of qualification as the bylaws may specify.

(c)  Removal by the court.--Upon application of any shareholder or director, the court may remove from office any director in case of fraudulent or dishonest acts, or gross abuse of authority or discretion with reference to the corporation, or for any other proper cause, and may bar from office any director so removed for a period prescribed by the court. The corporation shall be made a party to the action and as a prerequisite to the maintenance of an action under this subsection a shareholder shall comply with Subchapter F (relating to derivative actions).

(d)  Effect of reinstatement.--An act of the board done during the period when a director has been suspended or removed for cause shall not be impugned or invalidated if the suspension or removal is thereafter rescinded by the shareholders or by the board or by the final judgment of a court.

(e)  Cross reference.--See section 1106(b)(4) (relating to uniform application of subpart).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Feb. 10, 2006, P.L.21, No.6, eff. imd.)

2006 Amendment.  Act 6 amended subsec. (a)(1).

1990 Amendment.  Act 198 amended subsec. (c) and added subsecs. (a)(5) and (e).

Cross References.  Section 1726 is referred to in sections 1106, 1504 of this title.



Section 1727 - Quorum of and action by directors

§ 1727.  Quorum of and action by directors.

(a)  General rule.--Unless otherwise provided in the bylaws, a majority of the directors in office of a business corporation shall be necessary to constitute a quorum for the transaction of business, and the acts of a majority of the directors present and voting at a meeting at which a quorum is present shall be the acts of the board of directors.

(b)  Action by consent.--Unless otherwise restricted in the bylaws, any action required or permitted to be taken at a meeting of the directors may be taken without a meeting if, prior or subsequent to the action, a consent or consents thereto by all of the directors in office is filed with the secretary of the corporation.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).



Section 1728 - Interested directors or officers; quorum

§ 1728.  Interested directors or officers; quorum.

(a)  General rule.--A contract or transaction between a business corporation and one or more of its directors or officers or between a business corporation and another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise in which one or more of its directors or officers are directors or officers or have a financial or other interest, shall not be void or voidable solely for that reason, or solely because the director or officer is present at or participates in the meeting of the board of directors that authorizes the contract or transaction, or solely because his or their votes are counted for that purpose, if:

(1)  the material facts as to the relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors and the board authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors even though the disinterested directors are less than a quorum;

(2)  the material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the shareholders entitled to vote thereon and the contract or transaction is specifically approved in good faith by vote of those shareholders; or

(3)  the contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified by the board of directors or the shareholders.

(b)  Quorum.--Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board that authorizes a contract or transaction specified in subsection (a).

(c)  Applicability.--The provisions of this section shall be applicable except as otherwise restricted in the bylaws.

Special Provisions in Appendix.  See section 404(b)(1) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 1728 is referred to in sections 1745, 1746 of this title.



Section 1729 - Voting rights of directors

§ 1729.  Voting rights of directors.

(a)  General rule.--Unless otherwise provided in a bylaw adopted by the shareholders, every director of a business corporation shall be entitled to one vote.

(b)  Multiple and fractional voting.--Any requirement of this subpart for the presence of or vote or other action by a specified percentage of directors shall be satisfied by the presence of or vote or other action by directors entitled to cast the specified percentage of the votes that all voting directors in office are entitled to cast.

(c)  Cross reference.--See section 2526 (relating to voting rights of directors).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added subsec. (c).

Cross References.  Section 1729 is referred to in section 1504 of this title.



Section 1730 - Compensation of directors

§ 1730.  Compensation of directors.

Except as otherwise restricted in the bylaws, the board of directors of a business corporation shall have the authority to fix the compensation of directors for their services as directors and a director may be a salaried officer of the corporation.

Cross References.  Section 1730 is referred to in section 1103 of this title.



Section 1731 - Executive and other committees of the board

§ 1731.  Executive and other committees of the board.

(a)  Establishment and powers.--Unless otherwise restricted in the bylaws:

(1)  The bylaws or the board of directors of a business corporation may establish one or more committees to consist of one or more directors of the corporation.

(2)  Any committee, to the extent provided in the resolution of the board of directors or in the bylaws, shall have and may exercise all of the powers and authority of the board of directors except that a committee shall not have any power or authority as to the following:

(i)  The submission to shareholders of any action requiring approval of shareholders under this subpart.

(ii)  The creation or filling of vacancies in the board of directors.

(iii)  The adoption, amendment or repeal of the bylaws.

(iv)  The amendment or repeal of any resolution of the board that by its terms is amendable or repealable only by the board.

(v)  Action on matters committed by the bylaws or resolution of the board of directors exclusively to another committee of the board.

(3)  The board may designate one or more directors as alternate members of any committee who may replace any absent or disqualified member at any meeting of the committee or for the purposes of any written action by the committee. In the absence or disqualification of a member and alternate member or members of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another director to act at the meeting in the place of the absent or disqualified member.

(b)  Term.--Each committee of the board shall serve at the pleasure of the board.

(c)  Status of committee action.--The term "board of directors" or "board," when used in any provision of this subpart relating to the organization or procedures of or the manner of taking action by the board of directors, shall be construed to include and refer to any executive or other committee of the board. Any provision of this subpart relating or referring to action to be taken by the board of directors or the procedure required therefor shall be satisfied by the taking of corresponding action by a committee of the board of directors to the extent authority to take the action has been delegated to the committee pursuant to this section.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a)(2).

1992 Amendment.  Act 169 amended subsec. (a).

Cross References.  Section 1731 is referred to in section 1103 of this title.



Section 1732 - Officers

§ 1732.  Officers.

(a)  General rule.--Every business corporation shall have a president, a secretary and a treasurer, or persons who shall act as such, regardless of the name or title by which they may be designated, elected or appointed and may have such other officers and assistant officers as it may authorize from time to time. The bylaws may prescribe special qualifications for the officers. The president and secretary shall be natural persons of full age. The treasurer may be a corporation, but if a natural person shall be of full age. Unless otherwise restricted in the bylaws, it shall not be necessary for the officers to be directors. Any number of offices may be held by the same person. The officers and assistant officers shall be elected or appointed at such time, in such manner and for such terms as may be fixed by or pursuant to the bylaws. Unless otherwise provided by or pursuant to the bylaws, each officer shall hold office for a term of one year and until his successor has been selected and qualified or until his earlier death, resignation or removal. Any officer may resign at any time upon written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at such subsequent time as may be specified in the notice of resignation. The corporation may secure the fidelity of any or all of the officers by bond or otherwise.

(b)  Authority.--Unless otherwise provided in the bylaws, all officers of the corporation, as between themselves and the corporation, shall have such authority and perform such duties in the management of the corporation as may be provided by or pursuant to the bylaws or, in the absence of controlling provisions in the bylaws, as may be determined by or pursuant to resolutions or orders of the board of directors.

(c)  Cross references.--See sections 1110 (relating to annual report information), 1712(c) (relating to officers) and 3132 (relating to officers).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 repealed subsec. (c) and added a new subsec. (c).



Section 1733 - Removal of officers and agents

§ 1733.  Removal of officers and agents.

Any officer or agent of a business corporation may be removed by the board of directors with or without cause. The removal shall be without prejudice to the contract rights, if any, of any person so removed. Election or appointment of an officer or agent shall not of itself create contract rights.



Section 1741 - Third-party actions

SUBCHAPTER D

INDEMNIFICATION

Sec.

1741.  Third-party actions.

1742.  Derivative and corporate actions.

1743.  Mandatory indemnification.

1744.  Procedure for effecting indemnification.

1745.  Advancing expenses.

1746.  Supplementary coverage.

1747.  Power to purchase insurance.

1748.  Application to surviving or new corporations.

1749.  Application to employee benefit plans.

1750.  Duration and extent of coverage.

Enactment.  Subchapter D was added as Subchapter C December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Subchapter D is referred to in sections 522, 9506 of this title; section 712 of Title 17 (Credit Unions).

§ 1741.  Third-party actions.

Unless otherwise restricted in its bylaws, a business corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation), by reason of the fact that he is or was a representative of the corporation, or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with the action or proceeding if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action or proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent shall not of itself create a presumption that the person did not act in good faith and in a manner that he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had reasonable cause to believe that his conduct was unlawful.

Cross References.  Section 1741 is referred to in sections 1743, 1744 of this title.



Section 1742 - Derivative and corporate actions

§ 1742.  Derivative and corporate actions.

Unless otherwise restricted in its bylaws, a business corporation shall have power to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of the action if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation. Indemnification shall not be made under this section in respect of any claim, issue or matter as to which the person has been adjudged to be liable to the corporation unless and only to the extent that the court of common pleas of the judicial district embracing the county in which the registered office of the corporation is located or the court in which the action was brought determines upon application that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses that the court of common pleas or other court deems proper.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended the section heading.

Cross References.  Section 1742 is referred to in sections 1743, 1744 of this title.



Section 1743 - Mandatory indemnification

§ 1743.  Mandatory indemnification.

To the extent that a representative of a business corporation has been successful on the merits or otherwise in defense of any action or proceeding referred to in section 1741 (relating to third-party actions) or 1742 (relating to derivative and corporate actions) or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorney fees) actually and reasonably incurred by him in connection therewith.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 1743 is referred to in section 1782 of this title.



Section 1744 - Procedure for effecting indemnification

§ 1744.  Procedure for effecting indemnification.

Unless ordered by a court, any indemnification under section 1741 (relating to third-party actions) or 1742 (relating to derivative and corporate actions) shall be made by the business corporation only as authorized in the specific case upon a determination that indemnification of the representative is proper in the circumstances because he has met the applicable standard of conduct set forth in those sections. The determination shall be made:

(1)  by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action or proceeding;

(2)  if such a quorum is not obtainable or if obtainable and a majority vote of a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or

(3)  by the shareholders.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 1745 - Advancing expenses

§ 1745.  Advancing expenses.

Expenses (including attorneys' fees) incurred in defending any action or proceeding referred to in this subchapter may be paid by a business corporation in advance of the final disposition of the action or proceeding upon receipt of an undertaking by or on behalf of the representative to repay the amount if it is ultimately determined that he is not entitled to be indemnified by the corporation as authorized in this subchapter or otherwise. Except as otherwise provided in the bylaws, advancement of expenses shall be authorized by the board of directors. Sections 1728 (relating to interested directors or officers; quorum) and 2538 (relating to approval of transactions with interested shareholders) shall not be applicable to the advancement of expenses under this section.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1746 - Supplementary coverage

§ 1746.  Supplementary coverage.

(a)  General rule.--The indemnification and advancement of expenses provided by, or granted pursuant to, the other sections of this subchapter shall not be deemed exclusive of any other rights to which a person seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of shareholders or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding that office. Section 1728 (relating to interested directors or officers; quorum) and, in the case of a registered corporation, section 2538 (relating to approval of transactions with interested shareholders) shall be applicable to any bylaw, contract or transaction authorized by the directors under this section. A corporation may create a fund of any nature, which may, but need not be, under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under or pursuant to this section or otherwise.

(b)  When indemnification is not to be made.--Indemnification pursuant to subsection (a) shall not be made in any case where the act or failure to act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness. The articles may not provide for indemnification in the case of willful misconduct or recklessness.

(c)  Grounds.--Indemnification pursuant to subsection (a) under any bylaw, agreement, vote of shareholders or directors or otherwise may be granted for any action taken and may be made whether or not the corporation would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the corporation. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d)  Cross references.--(Deleted by amendment).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 amended subsec. (c).

1990 Amendment.  Act 198 amended subsecs. (a) and (b) and deleted subsec. (d).



Section 1747 - Power to purchase insurance

§ 1747.  Power to purchase insurance.

Unless otherwise restricted in its bylaws, a business corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against that liability under the provisions of this subchapter. Such insurance is declared to be consistent with the public policy of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1748 - Application to surviving or new corporations

§ 1748.  Application to surviving or new corporations.

(a)  General rule.--Except as provided in subsection (b), for the purposes of this subchapter, references to "the corporation" include all constituent corporations absorbed in a consolidation, merger or division, as well as the surviving or new corporations surviving or resulting therefrom, so that any person who is or was a representative of the constituent, surviving or new corporation, or is or was serving at the request of the constituent, surviving or new corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this subchapter with respect to the surviving or new corporation as he would if he had served the surviving or new corporation in the same capacity.

(b)  Divisions.--Notwithstanding subsection (a), the obligations of a dividing corporation to indemnify and advance expenses to its representatives, whether arising under this subchapter or otherwise, may be allocated in a division in the same manner and with the same effect as any other liability of the dividing corporation.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1749 - Application to employee benefit plans

§ 1749.  Application to employee benefit plans.

For purposes of this subchapter:

(1)  References to "other enterprises" shall include employee benefit plans and references to "serving at the request of the corporation" shall include any service as a representative of the business corporation that imposes duties on, or involves services by, the representative with respect to an employee benefit plan, its participants or beneficiaries.

(2)  Excise taxes assessed on a person with respect to an employee benefit plan pursuant to applicable law shall be deemed "fines."

(3)  Action with respect to an employee benefit plan taken or omitted in good faith by a representative of the corporation in a manner he reasonably believed to be in the interest of the participants and beneficiaries of the plan shall be deemed to be action in a manner that is not opposed to the best interests of the corporation.



Section 1750 - Duration and extent of coverage

§ 1750.  Duration and extent of coverage.

The indemnification and advancement of expenses provided by, or granted pursuant to, this subchapter shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a representative of the corporation and shall inure to the benefit of the heirs and personal representative of that person.



Section 1755 - Time of holding meetings of shareholders

SUBCHAPTER E

SHAREHOLDERS

Sec.

1755.  Time of holding meetings of shareholders.

1756.  Quorum.

1757.  Action by shareholders.

1758.  Voting rights of shareholders.

1759.  Voting and other action by proxy.

1760.  Voting by fiduciaries and pledgees.

1761.  Voting by joint holders of shares.

1762.  Voting by corporations.

1763.  Determination of shareholders of record.

1764.  Voting lists.

1765.  Judges of election.

1766.  Consent of shareholders in lieu of meeting.

1767.  Appointment of custodian of corporation on deadlock or other cause.

1768.  Voting trusts and other agreements among shareholders.

1769.  Minors as securityholders.

1770.  Interested shareholders (Repealed).

Enactment.  Subchapter E was added as Subchapter D December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter E December 19, 1990, P.L.834, No.198, effective immediately.

§ 1755.  Time of holding meetings of shareholders.

(a)  Regular meetings.--The bylaws of a business corporation may provide for the number and the time of meetings of shareholders. Except as otherwise provided in the articles, at least one meeting of the shareholders shall be held in each calendar year for the election of directors at such time as shall be provided in or fixed pursuant to authority granted by the bylaws. Failure to hold the annual or other regular meeting at the designated time shall not work a dissolution of the corporation or affect otherwise valid corporate acts. If the annual or other regular meeting is not called and held within six months after the designated time, any shareholder may call the meeting at any time thereafter.

(b)  Special meetings.--Special meetings of the shareholders may be called at any time:

(1)  by the board of directors;

(2)  unless otherwise provided in the articles, by shareholders entitled to cast at least 20% of the votes that all shareholders are entitled to cast at the particular meeting; or

(3)  by such officers or other persons as may be provided in the bylaws.

At any time, upon written request of any person who has called a special meeting, it shall be the duty of the secretary to fix the time of the meeting which, if the meeting is called pursuant to a statutory right, shall be held not more than 60 days after the receipt of the request. If the secretary neglects or refuses to fix the time of the meeting, the person or persons calling the meeting may do so. See section 2521 (relating to call of special meetings of shareholders).

(c)  Adjournments.--Adjournments of any regular or special meeting may be taken but any meeting at which directors are to be elected shall be adjourned only from day to day, or for such longer periods not exceeding 15 days each as the shareholders present and entitled to vote shall direct, until the directors have been elected. See section 2522 (relating to adjournment of meetings of shareholders).

(d)  Cross reference.--See section 1106(b)(4) (relating to uniform application of subpart).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a) and added subsec. (d).

Cross References.  Section 1755 is referred to in section 1106 of this title.



Section 1756 - Quorum

§ 1756.  Quorum.

(a)  General rule.--A meeting of shareholders of a business corporation duly called shall not be organized for the transaction of business unless a quorum is present. Unless otherwise provided in a bylaw adopted by the shareholders:

(1)  The presence of shareholders entitled to cast at least a majority of the votes that all shareholders are entitled to cast on a particular matter to be acted upon at the meeting shall constitute a quorum for the purposes of consideration and action on the matter.

(2)  The shareholders present at a duly organized meeting can continue to do business until adjournment notwithstanding the withdrawal of enough shareholders to leave less than a quorum.

(3)  If a meeting cannot be organized because a quorum has not attended, those present may, except as otherwise provided in this subpart, adjourn the meeting to such time and place as they may determine.

(4)  If a proxy casts a vote on behalf of a shareholder on any issue other than a procedural motion considered at a meeting of shareholders, the shareholder shall be deemed to be present during the entire meeting for purposes of determining whether a quorum is present for consideration of any other issue.

(b)  Exceptions.--Unless otherwise provided in a bylaw adopted by the shareholders, those shareholders entitled to vote who attend a meeting of shareholders:

(1)  At which directors are to be elected that has been previously adjourned for lack of a quorum, although less than a quorum as fixed in this section or in the bylaws, shall nevertheless constitute a quorum for the purpose of electing directors.

(2)  That has been previously adjourned for one or more periods aggregating at least 15 days because of an absence of a quorum, although less than a quorum as fixed in this section or in the bylaws, shall nevertheless constitute a quorum for the purpose of acting upon any matter set forth in the notice of the meeting if the notice states that those shareholders who attend the adjourned meeting shall nevertheless constitute a quorum for the purpose of acting upon the matter.

(c)  Cross references.--See sections 2523 (relating to quorum at shareholder meetings) and 3134 (relating to quorum at shareholder or member meetings).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added subsec. (a)(4).

1992 Amendment.  Act 169 amended subsec. (b).

1990 Amendment.  Act 198 amended subsec. (c).

Cross References.  Section 1756 is referred to in sections 1504, 2523, 3134 of this title.



Section 1757 - Action by shareholders

§ 1757.  Action by shareholders.

(a)  General rule.--Except as otherwise provided in this subpart or in a bylaw adopted by the shareholders, whenever any corporate action is to be taken by vote of the shareholders of a business corporation, it shall be authorized upon receiving the affirmative vote of a majority of the votes cast by all shareholders entitled to vote thereon and, if any shareholders are entitled to vote thereon as a class, upon receiving the affirmative vote of a majority of the votes cast by the shareholders entitled to vote as a class.

(b)  Changes in required vote.--Whenever a provision of this subpart requires a specified number or percentage of votes of shareholders or of a class of shareholders for the taking of any action, a business corporation may prescribe in a bylaw adopted by the shareholders that a higher number or percentage of votes shall be required for the action. See sections 1504(d) (relating to amendment of voting provisions) and 1914(e) (relating to amendment of voting provisions).

(c)  Expenses.--Unless otherwise restricted in the articles, the corporation shall pay the reasonable expenses of solicitation of votes, proxies or consents of shareholders by or on behalf of the board of directors or its nominees for election to the board, including solicitation by professional proxy solicitors and otherwise, and may pay the reasonable expenses of a solicitation by or on behalf of other persons.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 1757 is referred to in section 1504 of this title.



Section 1758 - Voting rights of shareholders

§ 1758.  Voting rights of shareholders.

(a)  General rule.--Unless otherwise provided in the articles, every shareholder of a business corporation shall be entitled to one vote for every share standing in his name on the books of the corporation. The articles may restrict the number of votes that a single holder or beneficial owner, or such a group of holders or owners as the bylaws may define, of shares of any class or series may directly or indirectly cast in the aggregate for the election of directors or on any other matter coming before the shareholders on the basis of any facts or circumstances that are not manifestly unreasonable, including without limitation:

(1)  the number of shares of any class or series held by such single holder or beneficial owner or group of holders or owners; or

(2)  the length of time shares of any class or series have been held by such single holder or beneficial owner or group of holders or owners.

(b)  Procedures for election of directors.--Unless otherwise restricted in the bylaws, in elections for directors, voting need not be by ballot unless required by vote of the shareholders before the voting for election of directors begins. The candidates for election as directors receiving the highest number of votes from each class or group of classes, if any, entitled to elect directors separately up to the number of directors to be elected by the class or group of classes shall be elected. If at any meeting of shareholders, directors of more than one class are to be elected, each class of directors shall be elected in a separate election.

(c)  Cumulative voting.--

(1)  Except as otherwise provided in paragraph (2) or in the articles, in each election of directors every shareholder entitled to vote shall have the right to multiply the number of votes to which he may be entitled by the total number of directors to be elected in the same election by the holders of the class or classes of shares of which his shares are a part and he may cast the whole number of his votes for one candidate or he may distribute them among any two or more candidates.

(2)  The shareholders of a corporation not incorporated under the Business Corporation Law of 1933 or this subpart, the shareholders of which were not entitled to cumulate their votes for the election of directors at the date the corporation became subject to the provisions of the Business Corporation Law of 1933 or became or becomes subject to the provisions of this subpart, shall be entitled so to cumulate their votes only if and to the extent its articles so provide.

(d)  Redeemable shares.--Unless otherwise provided in the articles, redeemable shares that have been called for redemption shall not be entitled to vote on any matter and shall not be deemed outstanding shares after written notice has been mailed to holders thereof that the shares have been called for redemption and that a sum sufficient to redeem the shares has been deposited with a specified financial institution with irrevocable instruction and authority to pay the redemption price to the holders of the shares on the redemption date, in the case of uncertificated shares, or upon surrender of certificates therefor in the case of certificated shares, and the sum has been so deposited.

(e)  Advance notice of nominations and other business.--If the bylaws provide a fair and reasonable procedure for the nomination of candidates for election as directors, only candidates who have been duly nominated in accordance therewith shall be eligible for election. If the bylaws impose a fair and reasonable requirement of advance notice of proposals to be made by a shareholder at the annual meeting of the shareholders, only proposals for which advance notice has been properly given may be acted upon at the meeting.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b) and added subsec. (e).

1990 Amendment.  Act 198 amended subsecs. (a) and (b).

Cross References.  Section 1758 is referred to in sections 1106, 1725 of this title.



Section 1759 - Voting and other action by proxy

§ 1759.  Voting and other action by proxy.

(a)  General rule.--

(1)  Every shareholder entitled to vote at a meeting of shareholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person to act for him by proxy.

(2)  The presence of, or vote or other action at a meeting of shareholders, or the expression of consent or dissent to corporate action in writing, by a proxy of a shareholder shall constitute the presence of, or vote or action by, or written consent or dissent of the shareholder for the purposes of this subpart.

(3)  Where two or more proxies of a shareholder are present, the corporation shall, unless otherwise expressly provided in the proxy, accept as the vote of all shares represented thereby the vote cast by a majority of them and, if a majority of the proxies cannot agree whether the shares represented shall be voted or upon the manner of voting the shares, the voting of the shares shall be divided equally among those persons.

(b)  Execution and filing.--Every proxy shall be executed or authenticated by the shareholder or by his duly authorized attorney-in-fact and filed with or transmitted to the secretary of the corporation or its designated agent. A shareholder or his duly authorized attorney-in-fact may execute or authenticate a writing or transmit an electronic message authorizing another person to act for him by proxy. A telegram, telex, cablegram, datagram, e-mail, Internet communication or other means of electronic transmission from a shareholder or attorney-in-fact, or a photographic, facsimile or similar reproduction of a writing executed by a shareholder or attorney-in-fact:

(1)  may be treated as properly executed or authenticated for purposes of this subsection; and

(2)  shall be so treated if it sets forth or utilizes a confidential and unique identification number or other mark furnished by the corporation to the shareholder for the purposes of a particular meeting or transaction.

(c)  Revocation.--A proxy, unless coupled with an interest, shall be revocable at will, notwithstanding any other agreement or any provision in the proxy to the contrary, but the revocation of a proxy shall not be effective until notice thereof has been given to the secretary of the corporation or its designated agent in writing or by electronic transmission. An unrevoked proxy shall not be valid after three years from the date of its execution, authentication or transmission unless a longer time is expressly provided therein. A proxy shall not be revoked by the death or incapacity of the maker unless, before the vote is counted or the authority is exercised, written notice of the death or incapacity is given to the secretary of the corporation or its designated agent.

(d)  Proxy coupled with an interest.--As used in this section, the term "proxy coupled with an interest" includes:

(1)  a vote pooling or similar arrangement among shareholders;

(2)  an agreement permitted by section 1768(b) (relating to other agreements); and

(3)  an unrevoked proxy in favor of an existing or potential creditor of a shareholder.

A proxy may be made irrevocable regardless of whether the interest with which it is coupled is an interest in the share itself or an interest in the corporation generally.

(e)  Cross reference.--See section 3135 (relating to proxies of members of mutual insurance companies).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c).

1990 Amendment.  Act 198 amended subsec. (b), relettered part of subsec. (b) to subsec. (c), relettered subsec. (c) to subsec. (d) and added subsec. (e).



Section 1760 - Voting by fiduciaries and pledgees

§ 1760.  Voting by fiduciaries and pledgees.

Shares of a business corporation standing in the name of a trustee or other fiduciary and shares held by an assignee for the benefit of creditors or by a receiver may be voted by the trustee, fiduciary, assignee or receiver. A shareholder whose shares are pledged shall be entitled to vote the shares until the shares have been transferred into the name of the pledgee, or a nominee of the pledgee, but nothing in this section shall affect the validity of a proxy given to a pledgee or nominee.



Section 1761 - Voting by joint holders of shares

§ 1761.  Voting by joint holders of shares.

(a)  General rule.--Where shares of a business corporation are held jointly or as tenants in common by two or more persons, as fiduciaries or otherwise:

(1)  if only one or more of such persons is present in person or by proxy, all of the shares standing in the names of such persons shall be deemed to be represented for the purpose of determining a quorum and the corporation shall accept as the vote of all the shares the vote cast by him or a majority of them; and

(2)  if the persons are equally divided upon whether the shares held by them shall be voted or upon the manner of voting the shares, the voting of the shares shall be divided equally among the persons without prejudice to the rights of the joint owners or the beneficial owners thereof among themselves.

(b)  Exception.--If there has been filed with the secretary of the corporation a copy, certified by an attorney at law to be correct, of the relevant portions of the agreement under which the shares are held or the instrument by which the trust or estate was created or the order of court appointing them or of an order of court directing the voting of the shares, the persons specified as having such voting power in the latest document so filed, and only those persons, shall be entitled to vote the shares but only in accordance therewith.



Section 1762 - Voting by corporations

§ 1762.  Voting by corporations.

(a)  Voting in business corporation matters.--Any other domestic or foreign corporation for profit or not-for-profit that is a shareholder of a business corporation may vote by any of its officers or agents, or by proxy appointed by any officer or agent, unless some other person, by resolution of the board of directors of the other corporation or a provision of its articles or bylaws, a copy of which resolution or provision certified to be correct by one of its officers has been filed with the secretary of the business corporation, is appointed its general or special proxy in which case that person shall be entitled to vote the shares.

(b)  Voting by business corporations.--Shares of or memberships in a domestic or foreign corporation for profit or not-for-profit other than a business corporation, standing in the name of a shareholder or member that is a business corporation, may be voted by the persons and in the manner provided for in the case of business corporations by subsection (a) unless the laws of the jurisdiction in which the issuer of the shares or memberships is incorporated require the shares or memberships to be voted by some other person or persons or in some other manner in which case, to the extent that those laws are inconsistent herewith, this subsection shall not apply.

(c)  Controlled shares.--Shares of a business corporation owned, directly or indirectly, by it and controlled, directly or indirectly, by the board of directors of the corporation, as such, shall not be voted at any meeting and shall not be counted in determining the total number of outstanding shares for voting purposes at any given time.



Section 1763 - Determination of shareholders of record

§ 1763.  Determination of shareholders of record.

(a)  Fixing record date.--Unless otherwise restricted in the bylaws, the board of directors of a business corporation may fix a time prior to the date of any meeting of shareholders as a record date for the determination of the shareholders entitled to notice of, or to vote at, the meeting, which time, except in the case of an adjourned meeting, shall be not more than 90 days prior to the date of the meeting of shareholders. Only shareholders of record on the date fixed shall be so entitled notwithstanding any transfer of shares on the books of the corporation after any record date fixed as provided in this subsection. Unless otherwise provided in the bylaws, the board of directors may similarly fix a record date for the determination of shareholders of record for any other purpose. When a determination of shareholders of record has been made as provided in this section for purposes of a meeting, the determination shall apply to any adjournment thereof unless otherwise restricted in the bylaws or unless the board fixes a new record date for the adjourned meeting.

(b)  Determination when a record date is not fixed.--Unless otherwise provided in the bylaws, if a record date is not fixed:

(1)  The record date for determining shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of business on the day next preceding the day on which notice is given or, if notice is waived, at the close of business on the day immediately preceding the day on which the meeting is held.

(2)  The record date for determining shareholders entitled to:

(i)  express consent or dissent to corporate action in writing without a meeting, when prior action by the board of directors is not necessary;

(ii)  call a special meeting of the shareholders; or

(iii)  propose an amendment of the articles;

shall be at the close of business on the day on which the first written consent or dissent, request for a special meeting or petition proposing an amendment of the articles is filed with the secretary of the corporation.

(3)  The record date for determining shareholders for any other purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto.

(c)  Certification by nominee.--If the bylaws so provide, the board of directors may adopt a procedure whereby a shareholder of the corporation may certify in writing to the corporation that all or a portion of the shares registered in the name of the shareholder are held for the account of a specified person or persons. The resolution of the board may set forth:

(1)  The classification of shareholder who may certify.

(2)  The purpose or purposes for which the certification may be made.

(3)  The form of certification and information to be contained therein.

(4)  If the certification is with respect to a record date, the time after the record date within which the certification must be received by the corporation.

(5)  Such other provisions with respect to the procedure as are deemed necessary or desirable.

Upon receipt by the corporation of a certification complying with the procedure, the persons specified in the certification shall be deemed, for the purposes set forth in the certification, to be the holders of record of the number of shares specified in place of the shareholder making the certification.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b)(2).

Cross References.  Section 1763 is referred to in sections 1508, 1571, 2565, 4102 of this title.



Section 1764 - Voting lists

§ 1764.  Voting lists.

(a)  General rule.--The officer or agent having charge of the transfer books for shares of a business corporation shall make a complete list of the shareholders entitled to vote at any meeting of shareholders, arranged in alphabetical order, with the address of and the number of shares held by each. The list shall be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting for the purposes thereof except that, if a business corporation has 5,000 or more shareholders, in lieu of the making of the list the corporation may make the information therein available at the meeting by any other means.

(b)  Effect of list.--Failure to comply with the requirements of this section shall not affect the validity of any action taken at a meeting prior to a demand at the meeting by any shareholder entitled to vote thereat to examine the list. The original share register or transfer book, or a duplicate thereof kept in this Commonwealth, shall be prima facie evidence as to who are the shareholders entitled to examine the list or share register or transfer book or to vote at any meeting of shareholders.



Section 1765 - Judges of election

§ 1765.  Judges of election.

(a)  General rule.--Unless otherwise provided in a bylaw adopted by the shareholders:

(1)  Appointment.--In advance of any meeting of shareholders of a business corporation, the board of directors may appoint judges of election, who need not be shareholders, to act at the meeting or any adjournment thereof. If judges of election are not so appointed, the presiding officer of the meeting may, and on the request of any shareholder shall, appoint judges of election at the meeting. The number of judges shall be one or three. A person who is a candidate for office to be filled at the meeting shall not act as a judge.

(2)  Vacancies.--In case any person appointed as a judge fails to appear or fails or refuses to act, the vacancy may be filled by appointment made by the board of directors in advance of the convening of the meeting or at the meeting by the presiding officer thereof.

(3)  Duties.--The judges of election shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the authenticity, validity and effect of proxies, receive votes or ballots, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes, determine the result and do such acts as may be proper to conduct the election or vote with fairness to all shareholders. The judges of election shall perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practical. If there are three judges of election, the decision, act or certificate of a majority shall be effective in all respects as the decision, act or certificate of all.

(4)  Report.--On request of the presiding officer of the meeting, or of any shareholder, the judges shall make a report in writing of any challenge or question or matter determined by them, and execute a certificate of any fact found by them. Any report or certificate made by them shall be prima facie evidence of the facts stated therein.

(b)  Cross reference.--See section 3136 (relating to judges of election).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 1765 is referred to in sections 1504, 3136 of this title.



Section 1766 - Consent of shareholders in lieu of meeting

§ 1766.  Consent of shareholders in lieu of meeting.

(a)  Unanimous consent.--Unless otherwise restricted in the bylaws, any action required or permitted to be taken at a meeting of the shareholders or of a class of shareholders of a business corporation may be taken without a meeting if, prior or subsequent to the action, a consent or consents thereto by all of the shareholders who would be entitled to vote at a meeting for such purpose shall be filed with the secretary of the corporation.

(b)  Partial consent.--If the bylaws so provide, any action required or permitted to be taken at a meeting of the shareholders or of a class of shareholders may be taken without a meeting upon the consent of shareholders who would have been entitled to cast the minimum number of votes that would be necessary to authorize the action at a meeting at which all shareholders entitled to vote thereon were present and voting. The consents shall be filed with the secretary of the corporation.

(c)  Effectiveness of action by partial consent.--An action taken pursuant to subsection (b) shall not become effective until after at least ten days' notice of the action has been given to each shareholder entitled to vote thereon who has not consented thereto. This subsection may not be relaxed by any provision of the articles.

(d)  Cross reference.--See section 2524 (relating to consent of shareholders in lieu of meeting).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c).

1992 Amendment.  Act 169 amended subsec. (b) and added subsecs. (c) and (d).

Cross References.  Section 1766 is referred to in section 1504 of this title.



Section 1767 - Appointment of custodian of corporation on deadlock or other cause

§ 1767.  Appointment of custodian of corporation on deadlock or other cause.

(a)  General rule.--Except as provided in subsection (b), upon application of any shareholder, the court may appoint one or more persons to be custodians of and for any business corporation when it is made to appear that:

(1)  at any meeting for the election of directors, the shareholders are so divided that they have failed to elect successors to directors whose terms have expired or would have expired upon the qualification of their successors;

(2)  in the case of a closely held corporation, the directors or those in control of the corporation have acted illegally, oppressively or fraudulently toward one or more holders or owners of 5% or more of the outstanding shares of any class of the corporation in their capacities as shareholders, directors, officers or employees; or

(3)  the conditions specified in section 1981(a)(1), (2) or (3) (relating to proceedings upon application of shareholder or director), other than that it is beneficial to the interests of the shareholders that the corporation be wound up and dissolved, exist with respect to the corporation.

(b)  Exceptions.--

(1)  The court shall not appoint a custodian to resolve a deadlock if the shareholders by agreement or otherwise have provided for the appointment of a provisional director or other means for the resolution of the deadlock, but the court shall enforce the remedy so provided if appropriate.

(2)  Subsection (a)(2) shall not be applicable:

(i)  to a corporation that has at the time a person holding or owning 5% or more of the outstanding shares of any class of the corporation that is:

(A)  a registered corporation or a foreign corporation for profit described in section 4102(b) (relating to registered corporation exclusions); or

(B)  a person (other than a natural person) that is engaged principally in the business of making equity investments in other businesses; or

(ii)  with respect to any matter involving a person described in subparagraph (i) that is or was a holder or owner of shares of the corporation.

(c)  Power and title of custodian.--A custodian appointed under this section shall have all the power and title of a receiver appointed under Subchapter G of Chapter 19 (relating to involuntary liquidation and dissolution), but the authority of the custodian shall be to continue the business of the corporation and not to liquidate its affairs and distribute its assets except when the court shall otherwise order.

(d)  Contrary provisions of the articles.--

(1)  The articles may not contain a provision that varies or is otherwise inconsistent with subsection (b)(2).

(2)  A provision of the articles that varies or is otherwise inconsistent with any provision of this section shall not be effective unless it is included in the original articles or in an amendment adopted by the affirmative vote of all shareholders of the corporation whether or not otherwise entitled to vote thereon.

(e)  Cross references.--See sections 2525 (relating to appointment of custodian) and 3137 (relating to appointment of custodian).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsecs. (a) intro. par. and (3) and (b) and added subsecs. (d) and (e).

Cross References.  Section 1767 is referred to in sections 2333, 2334, 2525, 3137 of this title.



Section 1768 - Voting trusts and other agreements among shareholders

§ 1768.  Voting trusts and other agreements among shareholders.

(a)  Voting trusts.--One or more shareholders of any business corporation may, by agreement in writing, transfer all or part of their shares to any person for the purpose of vesting in the transferee voting or other rights pertaining to the shares upon the terms and conditions and for the period stated in the agreement.

(b)  Other agreements.--Agreements among shareholders, or among or between the corporation and one or more shareholders, regarding the voting of their shares shall be valid and enforceable in accordance with their terms.

Cross References.  Section 1768 is referred to in sections 1759, 9501 of this title.



Section 1769 - Minors as securityholders

§ 1769.  Minors as securityholders.

(a)  General rule.--A business corporation may treat a minor who holds shares or obligations of the corporation as having capacity to receive and to empower others to receive dividends, interest, principal and other payments or distributions, to vote or express consent or dissent and to make elections and exercise rights relating to such shares or obligations unless, in the case of payments or distributions on shares, the corporate officer responsible for maintaining the list of shareholders or the transfer agent of the corporation or, in the case of payments or distributions on obligations, the treasurer or paying officer or agent has received written notice that the holder is a minor.

(b)  Disaffirmance limited.--A minor who holds shares or obligations of a corporation and who has received or who has empowered others to receive dividends, interest, principal and other payments or distributions, voted or expressed consent or dissent or made an election or exercised a right relating to the shares or obligations shall have no right thereafter to disaffirm or avoid, as against the corporation, any such act on his part.

(c)  Other statutes unaffected.--This section does not limit any other statute that authorizes any corporation to deal with a minor or limits the right of a minor to disaffirm his acts.



Section 1770 - Interested shareholders (Repealed)

§ 1770.  Interested shareholders (Repealed).

1990 Repeal Note.  Section 1770 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 1781 - (Reserved)

SUBCHAPTER F

DERIVATIVE ACTIONS

Sec.

1781.  (Reserved).

1782.  Actions against directors and officers.

Enactment.  Subchapter F was added as Subchapter E December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter F December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Subchapter F is referred to in sections 1726, 3325 of this title.

§ 1781.  (Reserved).



Section 1782 - Actions against directors and officers

§ 1782.  Actions against directors and officers.

(a)  General rule.--Except as provided in subsection (b), in any action or proceeding brought to enforce a secondary right on the part of one or more shareholders of a business corporation against any present or former officer or director of the corporation because the corporation refuses to enforce rights that may properly be asserted by it, each plaintiff must aver and it must be made to appear that each plaintiff was a shareholder of the corporation or owner of a beneficial interest in the shares at the time of the transaction of which he complains, or that his shares or beneficial interest in the shares devolved upon him by operation of law from a person who was a shareholder or owner of a beneficial interest in the shares at that time.

(b)  Exception.--Any shareholder or person beneficially interested in shares of the corporation who, except for the provisions of subsection (a), would be entitled to maintain the action or proceeding and who does not meet such requirements may, nevertheless in the discretion of the court, be allowed to maintain the action or proceeding on preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, that there is a strong prima facie case in favor of the claim asserted on behalf of the corporation and that without the action serious injustice will result.

(c)  Security for costs.--In any action or proceeding instituted or maintained by holders or owners of less than 5% of the outstanding shares of any class of the corporation, unless the shares held or owned by the holders or owners have an aggregate fair market value in excess of $200,000, the corporation in whose right the action or proceeding is brought shall be entitled at any stage of the proceedings to require the plaintiffs to give security for the reasonable expenses, including attorneys' fees, that may be incurred by it in connection therewith or for which it may become liable pursuant to section 1743 (relating to mandatory indemnification) (but only insofar as relates to actions by or in the right of the corporation) to which security the corporation shall have recourse in such amount as the court determines upon the termination of the action or proceeding. The amount of security may, from time to time, be increased or decreased in the discretion of the court upon showing that the security provided has or may become inadequate or excessive. The security may be denied or limited in the discretion of the court upon preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, establishing prima facie that the requirement of full or partial security would impose undue hardship on plaintiffs and serious injustice would result.

(d)  Cross reference.--See section 4146 (relating to provisions applicable to all foreign corporations).

Suspension by Court Rule.  Section 1782(a) and (b) were suspended by Pennsylvania Rule of Civil Procedure No. 1506(e), amended April 12, 1999, insofar as inconsistent with Rule No. 1506 relating to stockholder's derivative action. Rule No. 1506(e) further provided that section 1782(c) and (d) shall not be deemed suspended or affected by Rule No. 1506.

Cross References.  Section 1782 is referred to in section 4146 of this title.



Section 1791 - Corporate action subject to subchapter

SUBCHAPTER G

JUDICIAL SUPERVISION OF CORPORATE ACTION

Sec.

1791.  Corporate action subject to subchapter.

1792.  Proceedings prior to corporate action.

1793.  Review of contested corporate action.

Enactment.  Subchapter G was added as Subchapter F December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter G December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Subchapter G is referred to in section 3138 of this title.

§ 1791.  Corporate action subject to subchapter.

(a)  General rule.--This subchapter shall apply to and the term "corporate action" in this subchapter shall mean any of the following actions:

(1)  The election, appointment, designation or other selection and the suspension or removal of directors or officers of a business corporation.

(2)  The taking of any action on any matter that is required under this subpart or under any other provision of law to be, or that under the bylaws may be, submitted for action to the shareholders, directors or officers of a business corporation.

(b)  Cross reference.--See section 3138 (relating to judicial supervision of corporate action).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 1791 is referred to in section 4102 of this title.



Section 1792 - Proceedings prior to corporate action

§ 1792.  Proceedings prior to corporate action.

(a)  General rule.--Where under applicable law or the bylaws of a business corporation there has been a failure to hold a meeting to take corporate action and the failure has continued for 30 days after the date designated or appropriate therefor, the court may summarily order a meeting to be held upon the application of any person entitled, either alone or in conjunction with other persons similarly seeking relief under this section, to call a meeting to consider the corporate action in issue.

(b)  Conduct of meeting.--The court may determine the right to vote at the meeting of persons claiming that right, may appoint a master to hold the meeting under such orders and powers as the court deems proper and may take such action as may be required to give due notice of the meeting and to convene and conduct the meeting in the interests of justice.

(c)  Cross reference.--See section 3138 (relating to judicial supervision of corporate action).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (c).

Cross References.  Section 1792 is referred to in section 1793 of this title.



Section 1793 - Review of contested corporate action

§ 1793.  Review of contested corporate action.

(a)  General rule.--Upon application of any person aggrieved by any corporate action, the court may hear and determine the validity of the corporate action.

(b)  Powers and procedures.--The court may make such orders in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the corporation and other relevant evidence that may relate to the issue. The court shall provide for notice of the pendency of the proceedings under this section to all persons affected thereby. If it is determined that no valid corporate action has been taken, the court may order a meeting to be held in accordance with section 1792 (relating to proceedings prior to corporate action).

(c)  Cross reference.--See section 3138 (relating to judicial supervision of corporate action).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (c).






Chapter 19 - Fundamental Changes

Section 1901 - Omission of certain provisions from filed plans

CHAPTER 19

FUNDAMENTAL CHANGES

Subchapter

A.  Preliminary Provisions

B.  Amendment of Articles

C.  Merger, Consolidation, Share Exchanges and Sale of Assets

D.  Division

E.  Conversion

F.  Voluntary Dissolution and Winding Up

G.  Involuntary Liquidation and Dissolution

H.  Postdissolution Provision for Liabilities

Enactment.  Chapter 19 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 19 is referred to in sections 1103, 1306, 1502, 1704, 2336, 2721 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

1901.  Omission of certain provisions from filed plans.

1902.  Statement of termination.

1903.  Bankruptcy or insolvency proceedings.

1904.  De facto transaction doctrine abolished.

1905.  Proposal of fundamental transactions.

1906.  Special treatment of holders of shares of same class or series.

§ 1901.  Omission of certain provisions from filed plans.

(a)  General rule.--A plan as filed in the Department of State under any provision of this chapter may omit all provisions of the plan except provisions, if any:

(1)  that are intended to amend or constitute the operative provisions of the articles of a corporation as in effect subsequent to the effective date of the plan; or

(2)  that allocate or specify the respective assets and liabilities of the resulting corporations, in the case of a plan of division.

(b)  Availability of full plan.--If any of the provisions of a plan are omitted from the plan as filed in the department, the articles of amendment, merger, consolidation, exchange, division or conversion shall state that the full text of the plan is on file at the principal place of business of the reclassifying, surviving or new or a resulting corporation and shall state the address thereof. A corporation that takes advantage of this section shall furnish a copy of the full text of the plan, on request and without cost, to any shareholder of any corporation that was a party to the plan and, unless all parties to the plan were closely held corporations, on request and at cost to any other person.

(Dec. 19, 1990, P.L.834, No.198)

1990 Amendment.  Act 198 amended the entire section, effective in four months as to subsec. (a)(2) and immediately as to the remainder of the section.

Cross References.  Section 1901 is referred to in sections 1926, 1931, 1954, 1963 of this title.



Section 1902 - Statement of termination

§ 1902.  Statement of termination.

(a)  General rule.--If a statement with respect to shares, articles of amendment or articles of merger, consolidation, exchange, division or conversion of a business corporation or to which it is a party have been filed in the Department of State prior to the termination of the amendment or plan pursuant to provisions therefor set forth in the resolution or petition relating to the amendment or in the plan, the termination shall not be effective unless the corporation shall, prior to the time the amendment or plan is to become effective, file in the department a statement of termination. The statement of termination shall be executed by the corporation that filed the amendment or by each corporation that is a party to the plan, unless the plan permits termination by less than all of the corporations, in which case the statement shall be executed on behalf of the corporation or corporations exercising the right to terminate, and shall set forth:

(1)  A copy of the statement with respect to shares, articles of amendment or articles of merger, consolidation, exchange, division or conversion relating to the amendment or plan that is terminated.

(2)  A statement that the amendment or plan has been terminated in accordance with the provisions therefor set forth therein.

(b)  Cross references.--See sections 134 (relating to docketing statement) and 138 (relating to statement of correction).

Cross References.  Section 1902 is referred to in sections 1522, 1914, 1924 of this title.



Section 1903 - Bankruptcy or insolvency proceedings

§ 1903.  Bankruptcy or insolvency proceedings.

(a)  General rule.--Whenever a business corporation is insolvent or in financial difficulty, the board of directors may, by resolution and without the consent of the shareholders, authorize and designate the officers of the corporation to execute a deed of assignment for the benefit of creditors, or file a voluntary petition in bankruptcy, or file an answer consenting to the appointment of a receiver upon a complaint in the nature of an equity action filed by creditors or shareholders, or file an answer to an involuntary petition in bankruptcy admitting the willingness of the corporation to have relief ordered against it.

(b)  Bankruptcy proceedings.--A business corporation may participate in a case and proceedings under and in the manner provided by the Bankruptcy Code (11 U.S.C. § 101 et seq.) notwithstanding any contrary provision of its articles or bylaws or this subpart, other than section 103 (relating to subordination of title to regulatory laws). The corporation shall have full power and authority to put into effect and carry out a plan of reorganization and the decrees and orders of the court or judge, and may take any proceeding and do any act provided in the plan or directed by such decrees and orders, without further action by its directors or shareholders. Such power and authority may be exercised, and such proceedings and acts may be taken, as may be directed by such plan or decrees or orders, by designated officers of the corporation or by a trustee appointed by the court or judge, with the effect as if exercised and taken by unanimous action of the directors and shareholders of the corporation. Without limiting the generality or effect of the foregoing, the corporation may:

(1)  alter, amend or repeal its bylaws;

(2)  constitute or reconstitute and classify or reclassify its board of directors and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office;

(3)  amend its articles of incorporation, including, without limitation, for the purpose of:

(i)  canceling or modifying the relative rights or preferences of any or all authorized classes or series of shares, whether or not any shares thereof are outstanding;

(ii)  providing that any of Subchapter E (relating to control transactions), F (relating to business combinations), G (relating to control-share acquisitions) or H (relating to disgorgement by certain controlling shareholders following attempts to acquire control) of Chapter 25 shall not be applicable to the corporation, whether or not the amendment is adopted in conformance with the procedures specified in those subchapters, which amendment may take effect immediately without regard to any passage of time otherwise required by those subchapters; or

(iii)  otherwise altering, amending or repealing any provision of the articles or bylaws notwithstanding any provision therein that the articles or bylaws may be altered, amended or repealed only under certain conditions or only upon receiving the approval of a specified number or percentage of votes of shareholders or of a class of shareholders;

(4)  be dissolved, transfer all or part of its assets, merge, consolidate, participate in a share exchange, divide or convert to a nonprofit corporation, as permitted by this chapter, but in any such case a shareholder shall not be entitled to dissenters rights with respect to his shares;

(5)  authorize and fix the terms, manner and conditions of the issuance of obligations, whether or not convertible into shares of any class or series, or bearing warrants or other evidence of optional rights to purchase or subscribe for shares of any class or series; or

(6)  lease its property and franchises to any person.

(c)  Cross reference.--See the definition of "officer" in section 1103 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1904 - De facto transaction doctrine abolished

§ 1904.  De facto transaction doctrine abolished.

The doctrine of de facto mergers, consolidations and other fundamental transactions is abolished and the rules laid down by Bloch v. Baldwin Locomotive Works, 75 Pa. D. & C. 24 (C.P. Del. Cty. 1950), and Marks v. The Autocar Co., 153 F.Supp. 768 (E.D. Pa. 1954), and similar cases are overruled. A transaction that in form satisfies the requirements of this subpart may be challenged by reason of its substance only to the extent permitted by section 1105 (relating to restriction on equitable relief).

Cross References.  Section 1904 is referred to in sections 1571, 1930 of this title.



Section 1905 - Proposal of fundamental transactions

§ 1905.  Proposal of fundamental transactions.

Where any provision of this chapter requires that an amendment of the articles, a plan or the dissolution of a business corporation be proposed or approved by action of the board of directors, that requirement shall be construed to authorize and be satisfied by the written agreement or consent of all of the shareholders of the corporation entitled to vote thereon.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1906 - Special treatment of holders of shares of same class or series

§ 1906.  Special treatment of holders of shares of same class or series.

(a)  General rule.--Except as otherwise restricted in the articles, a plan may contain a provision classifying the holders of shares of a class or series into one or more separate groups by reference to any facts or circumstances that are not manifestly unreasonable and providing mandatory treatment for shares of the class or series held by particular shareholders or groups of shareholders that differs materially from the treatment accorded other shareholders or groups of shareholders holding shares of the same class or series (including a provision modifying or rescinding rights previously created under this section) if:

(1)  (i)  such provision is specifically authorized by a majority of the votes cast by all shareholders entitled to vote on the plan, as well as by a majority of the votes cast by any class or series of shares any of the shares of which are so classified into groups, whether or not such class or series would otherwise be entitled to vote on the plan; and

(ii)  the provision voted on specifically enumerates the type and extent of the special treatment authorized; or

(2)  under all the facts and circumstances, a court of competent jurisdiction finds such special treatment is undertaken in good faith, after reasonable deliberation and is in the best interest of the corporation.

(b)  Statutory voting rights upon special treatment.--Except as provided in subsection (c), if a plan contains a provision for special treatment, each group of holders of any outstanding shares of a class or series who are to receive the same special treatment under the plan shall be entitled to vote as a special class in respect to the plan regardless of any limitations stated in the articles or bylaws on the voting rights of any class or series.

(c)  Dissenters rights upon special treatment.--If any plan contains a provision for special treatment without requiring for the adoption of the plan the statutory class vote required by subsection (b), the holder of any outstanding shares the statutory class voting rights of which are so denied, who objects to the plan and complies with Subchapter D of Chapter 15 (relating to dissenters rights), shall be entitled to the rights and remedies of dissenting shareholders provided in that subchapter.

(d)  Exceptions.--This section shall not apply to:

(1)  The creation or issuance of securities, contracts, warrants or other instruments evidencing any shares, option rights, securities having conversion or option rights or obligations authorized by section 2513 (relating to disparate treatment of certain persons).

(2)  A provision of a plan that offers to all holders of shares of a class or series the same option to elect certain treatment.

(3)  A plan that contains an express provision that this section shall not apply or that fails to contain an express provision that this section shall apply. The shareholders of a corporation that proposes a plan to which this section is not applicable by reason of this paragraph shall have the remedies contemplated by section 1105 (relating to restriction on equitable relief).

(4)  A provision of a plan that treats all of the holders of a particular class or series of shares differently from the holders of another class or series. A provision of a plan that treats the holders of a class or series of shares differently from the holders of another class or series of shares shall not constitute a violation of section 1521(d) (relating to authorized shares).

(e)  Definition.--As used in this section, the term "plan" includes:

(1)  an amendment of the articles that effects a reclassification of shares, whether or not the amendment is accompanied by a separate plan of reclassification; and

(2)  a resolution recommending that the corporation dissolve voluntarily adopted under section 1972(a) (relating to proposal of voluntary dissolution).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 1906 is referred to in sections 1103, 1521, 1571, 1911, 1922, 1930, 1931, 1932, 1952, 1962, 1972, 2537 of this title.



Section 1911 - Amendment of articles authorized

SUBCHAPTER B

AMENDMENT OF ARTICLES

Sec.

1911.  Amendment of articles authorized.

1912.  Proposal of amendments.

1913.  Notice of meeting of shareholders.

1914.  Adoption of amendments.

1915.  Articles of amendment.

1916.  Filing and effectiveness of articles of amendment.

Cross References.  Subchapter B is referred to in sections 1924, 2104, 2105, 2332, 2538, 2704, 2904, 2906, 7104, 7105 of this title.

§ 1911.  Amendment of articles authorized.

(a)  General rule.--A business corporation, in the manner provided in this subchapter, may from time to time amend its articles for one or more of the following purposes:

(1)  To adopt a new name, subject to the restrictions provided in this subpart.

(2)  To modify any provision of the articles relating to its term of existence.

(3)  To change, add to or diminish its purposes or to set forth different or additional purposes.

(4)  To cancel or otherwise affect the right of holders of the shares of any class or series to receive dividends that have accrued but have not been declared or to otherwise effect a reclassification of or otherwise affect the substantial rights of the holders of any shares, including, without limitation, by providing special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series).

(5)  To restate the articles in their entirety.

(6)  In any and as many other respects as desired.

(b)  Exceptions.--An amendment adopted under this section shall not amend articles in such a way that as so amended they would not be authorized by this subpart as original articles of incorporation except that:

(1)  Restated articles shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), state the address of the current instead of the initial registered office of the corporation in this Commonwealth and need not state the names and addresses of the incorporators.

(2)  The corporation shall not be required to revise any other provision of its articles if the provision is valid and operative immediately prior to the filing of the amendment in the Department of State.

(c)  Cross reference.--See section 1521(b)(1)(i) (relating to provisions specifically authorized).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a) and added subsec. (c).

Cross References.  Section 1911 is referred to in section 2305 of this title.



Section 1912 - Proposal of amendments

§ 1912.  Proposal of amendments.

(a)  General rule.--Every amendment of the articles of a business corporation shall be proposed:

(1)  by the adoption by the board of directors of a resolution setting forth the proposed amendment; or

(2)  unless otherwise provided in the articles, by petition of shareholders entitled to cast at least 10% of the votes that all shareholders are entitled to cast thereon, setting forth the proposed amendment, which petition shall be directed to the board of directors and filed with the secretary of the corporation.

Except where the approval of the shareholders is unnecessary under this subchapter, the board of directors shall direct that the proposed amendment be submitted to a vote of the shareholders entitled to vote thereon. An amendment proposed pursuant to paragraph (2) shall be submitted to a vote either at the next annual meeting held not earlier than 120 days after the amendment is proposed or at a special meeting of the shareholders called for that purpose by the shareholders. See sections 1106(b)(4) (relating to uniform application of subpart) and 2535 (relating to proposal of amendment to articles).

(b)  Form of amendment.--The resolution or petition shall contain the language of the proposed amendment of the articles:

(1)  by setting forth the existing text of the articles or the provision thereof that is proposed to be amended, with brackets around language that is to be deleted and underscoring under language that is to be added; or

(2)  by providing that the articles shall be amended so as to read as therein set forth in full, or that any provision thereof be amended so as to read as therein set forth in full, or that the matter stated in the resolution or petition be added to or stricken from the articles.

(c)  Terms of amendment.--The resolution or petition may set forth the manner and basis of reclassifying the shares of the corporation. Any of the terms of a plan of reclassification or other action contained in an amendment may be made dependent upon facts ascertainable outside of the amendment if the manner in which the facts will operate upon the terms of the amendment is set forth in the amendment. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added subsec. (c).

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 1912 is referred to in sections 1106, 1914 of this title.



Section 1913 - Notice of meeting of shareholders

§ 1913.  Notice of meeting of shareholders.

(a)  General rule.--Written notice of the meeting of shareholders of a business corporation that will act on the proposed amendment shall be given to each shareholder entitled to vote thereon. There shall be included in, or enclosed with, the notice a copy of the proposed amendment or a summary of the changes to be effected thereby and, if Subchapter D of Chapter 15 (relating to dissenters rights) is applicable, a copy of that subchapter.

(b)  Cross reference.--See Subchapter A of Chapter 17 (relating to notice and meetings generally).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a).



Section 1914 - Adoption of amendments

§ 1914.  Adoption of amendments.

(a)  General rule.--A vote of the shareholders entitled to vote on a proposed amendment shall be taken at the next annual or special meeting of which notice for that purpose has been duly given. Unless the articles or a specific provision of this subpart requires a greater vote, a proposed amendment of the articles of a business corporation shall be adopted upon receiving the affirmative vote of a majority of the votes cast by all shareholders entitled to vote thereon and, if any class or series of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each such class vote. Any number of amendments may be submitted to the shareholders and voted upon by them at one meeting. Except as provided in section 1912(a)(2) (relating to proposal of amendments), a proposed amendment of the articles shall not be deemed to have been adopted by the corporation unless it has also been approved by the board of directors, regardless of the fact that the board has directed or suffered the submission of the amendment to the shareholders for action.

(b)  Statutory voting rights.--Except as provided in this subpart, the holders of the outstanding shares of a class or series of shares shall be entitled to vote as a class in respect of a proposed amendment regardless of any limitations stated in the articles or bylaws on the voting rights of any class or series if the amendment would:

(1)  authorize the board of directors to fix and determine the relative rights and preferences, as between series, of any preferred or special class;

(2)  make any change in the preferences, limitations or special rights (other than preemptive rights or the right to vote cumulatively) of the shares of a class or series adverse to the class or series;

(3)  authorize a new class or series of shares having a preference as to dividends or assets which is senior to the shares of a class or series;

(4)  increase the number of authorized shares of any class or series having a preference as to dividends or assets which is senior in any respect to the shares of a class or series; or

(5)  make the outstanding shares of a class or series redeemable by a method that is not pro rata, by lot or otherwise equitable.

(c)  Adoption by board of directors.--Unless otherwise restricted in the articles, an amendment of articles shall not require the approval of the shareholders of the corporation if:

(1)  shares have not been issued;

(2)  the amendment is restricted to one or more of the following:

(i)  changing the corporate name;

(ii)  providing for perpetual existence;

(iii)  reflecting a reduction in authorized shares effected by operation of section 1552(a) (relating to power of corporation to acquire its own shares) and, if appropriate, deleting all references to a class or series of shares that is no longer outstanding;

(iv)  adding or deleting a provision authorized by section 1528(f) (relating to uncertificated shares); or

(v)  adding, changing or eliminating the par value of any class or series of shares if the par value of that class or series does not have any substantive effect under the terms of that or any other class or series of shares;

(3)  (i)  the corporation has only one class or series of voting shares outstanding;

(ii)  the corporation does not have any class or series of shares outstanding that is:

(A)  convertible into those voting shares;

(B)  junior in any way to those voting shares; or

(C)  entitled to participate on any basis in distributions with those voting shares; and

(iii)  the amendment is effective solely to accomplish one of the following purposes with respect to those voting shares:

(A)  in connection with effectuating a stock dividend of voting shares on the voting shares, to increase the number of authorized shares of the voting shares in the same proportion that the voting shares to be distributed in the stock dividend increase the issued voting shares; or

(B)  to split the voting shares and, if desired, increase the number of authorized shares of the voting shares or change the par value of the voting shares, or both, in proportion thereto;

(4)  to the extent the amendment has not been approved by the shareholders, it restates without change all of the operative provisions of the articles as theretofore amended or as amended thereby; or

(5)  the amendment accomplishes any combination of purposes specified in this subsection.

Whenever a provision of this subpart authorizes the board of directors to take any action without the approval of the shareholders and provides that a statement, certificate, plan or other document relating to such action shall be filed in the Department of State and shall operate as an amendment of the articles, the board upon taking such action may, in lieu of filing the statement, certificate, plan or other document, amend the articles under this subsection without the approval of the shareholders to reflect the taking of such action. An amendment of articles under this subsection shall be deemed adopted by the corporation when it has been adopted by the board of directors pursuant to section 1912 (relating to proposal of amendments).

(d)  Termination of proposal.--Prior to the time when an amendment becomes effective, the amendment may be terminated pursuant to provisions therefor, if any, set forth in the resolution or petition. If articles of amendment have been filed in the department prior to the termination, a statement under section 1902 (relating to statement of termination) shall be filed in the department.

(e)  Amendment of voting provisions.--Unless otherwise provided in the articles, whenever the articles require for the taking of any action by the shareholders or a class of shareholders a specific number or percentage of votes, the provision of the articles setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes of the shareholders or of the class of shareholders.

(f)  Definition.--As used in this section, the term "voting shares" has the meaning specified in section 2552 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c) and added subsec. (f).

1990 Amendment.  Act 198 amended subsecs. (b), (c)(2) and (e).

Cross References.  Section 1914 is referred to in sections 1552, 1757, 1922, 1924, 1952, 1953 of this title.



Section 1915 - Articles of amendment

§ 1915.  Articles of amendment.

Upon the adoption of an amendment by a business corporation, as provided in this subchapter, articles of amendment shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  If the amendment is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the amendment was adopted by the corporation.

(5)  The amendment adopted by the corporation, which shall be set forth in full.

(6)  If the amendment effects a restatement of the articles, a statement that the restated articles supersede the original articles and all amendments thereto.

Cross References.  Section 1915 is referred to in sections 2104, 2704, 2722, 2904, 7104 of this title.



Section 1916 - Filing and effectiveness of articles of amendment

§ 1916.  Filing and effectiveness of articles of amendment.

(a)  Filing.--The articles of amendment of a business corporation shall be filed in the Department of State. See section 134 (relating to docketing statement).

(b)  Effectiveness.--Upon the filing of the articles of amendment in the department or upon the effective date specified in the articles of amendment, whichever is later, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly. An amendment shall not affect any existing cause of action in favor of or against the corporation, or any pending action or proceeding to which the corporation is a party, or the existing rights of persons other than shareholders. If the corporate name is changed by the amendment, an action brought by or against the corporation under its former name shall not be abated for that reason.



Section 1921 - Merger and consolidation authorized

SUBCHAPTER C

MERGER, CONSOLIDATION, SHARE EXCHANGES AND

SALE OF ASSETS

Sec.

1921.  Merger and consolidation authorized.

1922.  Plan of merger or consolidation.

1923.  Notice of meeting of shareholders.

1924.  Adoption of plan.

1925.  Authorization by foreign corporations.

1926.  Articles of merger or consolidation.

1927.  Filing of articles of merger or consolidation.

1928.  Effective date of merger or consolidation.

1929.  Effect of merger or consolidation.

1929.1. Limitations on asbestos-related liabilities relating to certain mergers or consolidations.

1930.  Dissenters rights.

1931.  Share exchanges.

1932.  Voluntary transfer of corporate assets.

Cross References.  Subchapter C is referred to in sections 1952, 1962, 2538, 7723 of this title.

§ 1921.  Merger and consolidation authorized.

(a)  Domestic surviving or new corporation.--Any two or more domestic business corporations, or any two or more foreign business corporations, or any one or more domestic business corporations and any one or more foreign business corporations, may, in the manner provided in this subchapter, be merged into one of the domestic business corporations, designated in this subchapter as the surviving corporation, or consolidated into a new corporation to be formed under this subpart, if the foreign business corporations are authorized by the laws of the jurisdiction under which they are incorporated to effect a merger or consolidation with a corporation of another jurisdiction.

(b)  Foreign surviving or new corporation.--Any one or more domestic business corporations, and any one or more foreign business corporations, may, in the manner provided in this subchapter, be merged into one of the foreign business corporations, designated in this subchapter as the surviving corporation, or consolidated into a new corporation to be incorporated under the laws of the jurisdiction under which one of the foreign business corporations is incorporated, if the laws of that jurisdiction authorize a merger with or consolidation into a corporation of another jurisdiction.

(c)  Business trusts, partnerships and other associations.--The provisions of this subchapter applicable to domestic and foreign business corporations shall also be applicable to a merger, consolidation or share exchange to which a domestic business corporation is a party or in which such a corporation is the resulting entity with, into or involving a domestic or foreign partnership, business trust or other association. The surviving, resulting or exchanging entity in such a merger, consolidation or share exchange may be a corporation, partnership, business trust or other association. Subject to the provisions of Subchapter F of Chapter 85 (relating to merger and consolidation), the powers and duties vested in and imposed upon the board of directors and shareholders in this subchapter shall be exercised and performed by the group of persons under the direction of whom the business and affairs of the partnership, business trust or other association are managed and the holders or owners of beneficial or other interests in the partnership, business trust or other association, respectively, irrespective of the names by which the managing group and the holders or owners of beneficial or other interests are designated. The units into which the beneficial or other interests in the partnership, business trust or other association are divided shall be deemed to be shares for the purposes of applying the provisions of this subchapter to a merger, consolidation or share exchange involving the partnership, business trust or other association. Dissenters rights shall be available to a holder of beneficial or other interests only to the extent, if any, provided by the law under which the partnership, business trust or other association is organized.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (c).

Cross References.  Section 1921 is referred to in section 9503 of this title.



Section 1922 - Plan of merger or consolidation

§ 1922.  Plan of merger or consolidation.

(a)  Preparation of plan.--A plan of merger or consolidation, as the case may be, shall be prepared, setting forth:

(1)  The terms and conditions of the merger or consolidation.

(2)  If the surviving or new corporation is or is to be a domestic business corporation:

(i)  any changes desired to be made in the articles, which may include a restatement of the articles in the case of a merger; or

(ii)  in the case of a consolidation, all of the statements required by this subpart to be set forth in restated articles.

(3)  The manner and basis of converting the shares of each corporation into shares or other securities or obligations of the surviving or new corporation, as the case may be, and, if any of the shares of any of the corporations that are parties to the merger or consolidation are not to be converted solely into shares or other securities or obligations of the surviving or new corporation, the shares or other securities or obligations of any other person or cash, property or rights that the holders of such shares are to receive in exchange for, or upon conversion of, such shares, and the surrender of any certificates evidencing them, which securities or obligations, if any, of any other person or cash, property or rights may be in addition to or in lieu of the shares or other securities or obligations of the surviving or new corporation.

(4)  Any provisions desired providing special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series).

(5)  Such other provisions as are deemed desirable.

(b)  Post-adoption amendment.--A plan of merger or consolidation may contain a provision that the boards of directors of the constituent corporations may amend the plan at any time prior to its effective date, except that an amendment made subsequent to the adoption of the plan by the shareholders of any constituent domestic business corporation shall not change:

(1)  The amount or kind of shares, obligations, cash, property or rights to be received in exchange for or on conversion of all or any of the shares of the constituent domestic business corporation adversely to the holders of those shares.

(2)  Any provision of the articles of the surviving or new corporation as it is to be in effect immediately following consummation of the merger or consolidation except provisions that may be amended without the approval of the shareholders under section 1914(c)(2) (relating to adoption of amendments).

(3)  Any of the other terms and conditions of the plan if the change would adversely affect the holders of any shares of the constituent domestic business corporation.

(c)  Proposal.--Except where the approval of the board of directors is unnecessary under this subchapter, every merger or consolidation shall be proposed in the case of each domestic business corporation by the adoption by the board of directors of a resolution approving the plan of merger or consolidation. Except where the approval of the shareholders is unnecessary under this subchapter, the board of directors shall direct that the plan be submitted to a vote of the shareholders entitled to vote thereon at a regular or special meeting of the shareholders.

(d)  Party to plan or transaction.--A corporation, partnership, business trust or other association that approves a plan in its capacity as a shareholder or creditor of a merging or consolidating corporation, or that furnishes all or a part of the consideration contemplated by a plan, does not thereby become a party to the plan or the merger or consolidation for the purposes of this subchapter.

(e)  Reference to outside facts.--Any of the terms of a plan of merger or consolidation may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by a party to the plan or a representative of a party to the plan.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c), added subsec. (e), carried without amendment subsec. (a)(5) and deleted subsec. (a) last sentence.

1992 Amendment.  Act 169 amended subsecs. (a)(3) and (d).

1990 Amendment.  Act 198 amended subsecs. (a)(4) and (d).

Cross References.  Section 1922 is referred to in section 1924 of this title.



Section 1923 - Notice of meeting of shareholders

§ 1923.  Notice of meeting of shareholders.

(a)  General rule.--Written notice of the meeting of shareholders that will act on the proposed plan shall be given to each shareholder of record, whether or not entitled to vote thereon, of each domestic business corporation that is a party to the merger or consolidation. There shall be included in, or enclosed with, the notice a copy of the proposed plan or a summary thereof and, if Subchapter D of Chapter 15 (relating to dissenters rights) is applicable to the holders of shares of any class or series, a copy of that subchapter and of section 1930 (relating to dissenters rights) shall be furnished to the holders of shares of that class or series. If the surviving or new corporation will be a nonregistered corporation, the notice shall state that a copy of its bylaws as they will be in effect immediately following the merger or consolidation will be furnished to any shareholder on request and without cost.

(b)  Cross references.--See Subchapter A of Chapter 17 (relating to notice and meetings generally) and section 2512 (relating to dissenters rights procedure).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).



Section 1924 - Adoption of plan

§ 1924.  Adoption of plan.

(a)  General rule.--The plan of merger or consolidation shall be adopted upon receiving the affirmative vote of a majority of the votes cast by all shareholders entitled to vote thereon of each of the domestic business corporations that is a party to the merger or consolidation and, if any class or series of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote. The holders of any class or series of shares of a domestic corporation that is a party to a merger or consolidation that effects any change in the articles of the corporation shall be entitled to vote as a class on the plan if they would have been entitled to a class vote under the provisions of section 1914 (relating to adoption of amendments) had the change been accomplished under Subchapter B (relating to amendment of articles). A proposed plan of merger or consolidation shall not be deemed to have been adopted by the corporation unless it has also been approved by the board of directors, regardless of the fact that the board has directed or suffered the submission of the plan to the shareholders for action.

(b)  Adoption by board of directors.--

(1)  Unless otherwise required by its bylaws, a plan of merger or consolidation shall not require the approval of the shareholders of a constituent domestic business corporation if:

(i)  whether or not the constituent corporation is the surviving corporation:

(A)  the surviving or new corporation is a domestic business corporation and the articles of the surviving or new corporation are identical to the articles of the constituent corporation, except changes that under section 1914(c) (relating to adoption by board of directors) may be made without shareholder action;

(B)  each share of the constituent corporation outstanding immediately prior to the effective date of the merger or consolidation is to continue as or to be converted into, except as may be otherwise agreed by the holder thereof, an identical share of the surviving or new corporation after the effective date of the merger or consolidation; and

(C)  the plan provides that the shareholders of the constituent corporation are to hold in the aggregate shares of the surviving or new corporation to be outstanding immediately after the effectiveness of the plan entitled to cast at least a majority of the votes entitled to be cast generally for the election of directors;

(ii)  immediately prior to the adoption of the plan and at all times thereafter prior to its effective date, another corporation that is a party to the plan owns directly or indirectly 80% or more of the outstanding shares of each class of the constituent corporation; or

(iii)  no shares of the constituent corporation have been issued prior to the adoption of the plan of merger or consolidation by the board of directors pursuant to section 1922 (relating to plan of merger or consolidation).

(2)  If a merger or consolidation is effected pursuant to paragraph (1)(i) or (iii), the plan of merger or consolidation shall be deemed adopted by the constituent corporation when it has been adopted by the board of directors pursuant to section 1922.

(3)  If a merger or consolidation of a subsidiary corporation with a parent corporation is effected pursuant to paragraph (1)(ii), the plan of merger or consolidation shall be deemed adopted by the subsidiary corporation when it has been adopted by the board of the parent corporation and neither approval of the plan by the board of directors of the subsidiary corporation nor execution of articles of merger or consolidation by the subsidiary corporation shall be necessary.

(4)  (i)  Unless otherwise required by its bylaws, a plan of merger or consolidation providing for the merger or consolidation of a domestic business corporation (referred to in this paragraph as the "constituent corporation") with or into a single indirect wholly owned subsidiary (referred to in this paragraph as the "subsidiary corporation") of the constituent corporation shall not require the approval of the shareholders of either the constituent corporation or the subsidiary corporation if all of the provisions of this paragraph are satisfied.

(ii)  A merger or consolidation under this paragraph shall satisfy the following conditions:

(A)  The constituent corporation and the subsidiary corporation are the only parties to the merger or consolidation, other than the resulting corporation, if any, in a consolidation (the corporation that survives or results from the merger or consolidation is referred to in this paragraph as the "resulting subsidiary").

(B)  Each share or fraction of a share of the capital stock of the constituent corporation outstanding immediately prior to the effective time of the merger or consolidation is converted in the merger or consolidation into a share or equal fraction of a share of capital stock of a holding company having the same designations, rights, powers and preferences and the qualifications, limitations and restrictions as the share of stock of the constituent corporation being converted in the merger or consolidation.

(C)  The holding company and the resulting subsidiary are each domestic business corporations.

(D)  Immediately following the effective time of the merger or consolidation, the articles of incorporation and bylaws of the holding company are identical to the articles of incorporation and bylaws of the constituent corporation immediately before the effective time of the merger or consolidation except for changes that could be made without shareholder approval under section 1914(c) (relating to adoption by board of directors).

(E)  Immediately following the effective time of the merger or consolidation, the resulting subsidiary is a direct or indirect wholly owned subsidiary of the holding company.

(F)  The directors of the constituent corporation become or remain the directors of the holding company upon the effective time of the merger or consolidation.

(G)  The board of directors of the constituent corporation has made a good faith determination that the shareholders of the constituent corporation will not recognize gain or loss for United States Federal Income Tax purposes.

(iii)  As used in this paragraph only, the term "holding company" means a corporation that, from its incorporation until consummation of the merger or consolidation governed by this paragraph, was at all times a direct wholly owned subsidiary of the constituent corporation and whose capital stock is issued in the merger or consolidation.

(iv)  If the holding company is a registered corporation, the shares of the holding company issued in connection with the merger or consolidation shall be deemed to have been acquired at the time that the shares of the constituent corporation converted in the merger or consolidation were acquired.

(5)  A plan of merger or consolidation adopted by the board of directors under this subsection without the approval of the shareholders shall not, by itself, create or impair any rights or obligations on the part of any person under section 2538 (relating to approval of transactions with interested shareholders) or under Subchapters E (relating to control transactions), F (relating to business combinations), G (relating to control-share acquisitions), H (relating to disgorgement by certain controlling shareholders following attempts to acquire control), I (relating to severance compensation for employees terminated following certain control-share acquisitions) and J (relating to business combination transactions - labor contracts) of Chapter 25, nor shall it change the standard of care applicable to the directors under Subchapter B of Chapter 17 (relating to fiduciary duty).

(c)  Termination of plan.--Prior to the time when a merger or consolidation becomes effective, the merger or consolidation may be terminated pursuant to provisions therefor, if any, set forth in the plan. If articles of merger or consolidation have been filed in the Department of State prior to the termination, a statement under section 1902 (relating to statement of termination) shall be filed in the department.

(d)  Cross reference.--See section 2539 (relating to adoption of plan of merger by board of directors).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b)(1)(ii) and (3) and added subsec. (b)(4) and (5).

1992 Amendment.  Act 169 amended subsecs. (a) and (b)(1)(ii) and added subsec. (d).

1990 Amendment.  Act 198 amended subsecs. (a) and (b), retroactive to October 1, 1989, as to subsec. (b).

Cross References.  Section 1924 is referred to in sections 1926, 1930, 1931, 1932, 1952, 1962, 2538, 2539 of this title.



Section 1925 - Authorization by foreign corporations

§ 1925.  Authorization by foreign corporations.

The plan of merger or consolidation shall be authorized, adopted or approved by each foreign business corporation that desires to merge or consolidate in accordance with the laws of the jurisdiction in which it is incorporated.



Section 1926 - Articles of merger or consolidation

§ 1926.  Articles of merger or consolidation.

Upon the adoption of the plan of merger or consolidation by the corporations desiring to merge or consolidate, as provided in this subchapter, articles of merger or articles of consolidation, as the case may be, shall, except as provided by section 1924(b)(3) (relating to adoption by board of directors), be executed by each corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the domestic surviving or new corporation or, in the case of a foreign surviving or new corporation, the name of the corporation and its jurisdiction of incorporation, together with either:

(i)  If a qualified foreign business corporation, the address, including street and number, if any, of its registered office in this Commonwealth.

(ii)  If a nonqualified foreign business corporation, the address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is incorporated.

(2)  The name and address, including street and number, if any, of the registered office of each other domestic business corporation and qualified foreign business corporation that is a party to the merger or consolidation.

(3)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the plan was adopted by each domestic corporation and, if one or more foreign corporations are parties to the merger or consolidation, the fact that the plan was authorized, adopted or approved, as the case may be, by each of the foreign corporations in accordance with the laws of the jurisdiction in which it is incorporated.

(5)  Except as provided in section 1901 (relating to omission of certain provisions from filed plans), the plan of merger or consolidation.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended pars. (2) and (4).



Section 1927 - Filing of articles of merger or consolidation

§ 1927.  Filing of articles of merger or consolidation.

(a)  General rule.--The articles of merger or articles of consolidation, as the case may be, and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State.

(b)  Cross reference.--See section 134 (relating to docketing statement).



Section 1928 - Effective date of merger or consolidation

§ 1928.  Effective date of merger or consolidation.

Upon the filing of the articles of merger or the articles of consolidation in the Department of State or upon the effective date specified in the plan of merger or consolidation, whichever is later, the merger or consolidation shall be effective. The merger or consolidation of one or more domestic business corporations into a foreign business corporation shall be effective according to the provisions of law of the jurisdiction in which the foreign corporation is incorporated, but not until articles of merger or articles of consolidation have been adopted and filed, as provided in this subchapter.



Section 1929 - Effect of merger or consolidation

§ 1929.  Effect of merger or consolidation.

(a)  Single surviving or new corporation.--Upon the merger or consolidation becoming effective, the several corporations parties to the merger or consolidation shall be a single corporation which, in the case of a merger, shall be the corporation designated in the plan of merger as the surviving corporation and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation. The separate existence of all corporations parties to the merger or consolidation shall cease, except that of the surviving corporation, in the case of a merger. The surviving or new corporation, as the case may be, if it is a domestic business corporation, shall not thereby acquire authority to engage in any business or exercise any right that a corporation may not be incorporated under this subpart to engage in or exercise.

(b)  Property rights.--All the property, real, personal and mixed, and franchises of each of the corporations parties to the merger or consolidation, and all debts due on whatever account to any of them, including subscriptions for shares and other choses in action belonging to any of them, shall be deemed to be vested in and shall belong to the surviving or new corporation, as the case may be, without further action, and the title to any real estate, or any interest therein, vested in any of the corporations shall not revert or be in any way impaired by reason of the merger or consolidation. The surviving or new corporation shall thenceforth be responsible for all the liabilities of each of the corporations so merged or consolidated. Liens upon the property of the merging or consolidating corporations shall not be impaired by the merger or consolidation and any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted to judgment as if the merger or consolidation had not taken place or the surviving or new corporation may be proceeded against or substituted in its place.

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against any of the merging or consolidating corporations that are settled, assessed or determined prior to or after the merger or consolidation shall be the liability of the surviving or new corporation and, together with interest thereon, shall be a lien against the franchises and property, both real and personal, of the surviving or new corporation.

(d)  Articles of incorporation.--In the case of a merger, the articles of incorporation of the surviving domestic business corporation, if any, shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the plan of merger. In the case of a consolidation into a domestic business corporation, the statements that are set forth in the plan of consolidation, or articles of incorporation set forth therein, shall be deemed to be the articles of incorporation of the new corporation.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c).

1992 Amendment.  Act 169 amended subsecs. (a) and (b).



Section 1929.1 - Limitations on asbestos-related liabilities relating to certain mergers or consolidations

§ 1929.1.  Limitations on asbestos-related liabilities relating to certain mergers or consolidations.

(a)  Limitation on successor asbestos-related liabilities.--

(1)  Except as further limited in paragraph (2), the cumulative successor asbestos-related liabilities of a domestic business corporation that was incorporated in this Commonwealth prior to May 1, 2001, shall be limited to the fair market value of the total assets of the transferor determined as of the time of the merger or consolidation, and such corporation shall have no responsibility for successor asbestos-related liabilities in excess of such limitation.

(2)  If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor, determined as of the time of such earlier merger or consolidation, shall be substituted for the limitation set forth in paragraph (1) for purposes of determining the limitation of liability of a domestic business corporation.

(b)  Limitation on total assets available to satisfy successor asbestos-related liabilities.--

(1)  Except as further limited in paragraph (2), the assets of a domestic business corporation that was incorporated in this Commonwealth prior to May 1, 2001, shall be exempt from restraint, attachment or execution on judgments related to claims for successor asbestos-related liabilities if the cumulative amounts which, after the time of the merger or consolidation as to which the fair market value of total assets is determined for purposes of this subsection and subsection (a), are paid or committed to be paid by or on behalf of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments or other discharges of claims of asbestos-related liabilities exceed the fair market value of the total assets of the transferor, determined as of the time of the merger or consolidation.

(2)  If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor, determined as of the time of such earlier merger or consolidation, shall be substituted for the limitation set forth in paragraph (1) for purposes of determining the extent of the exemption of the assets of a domestic business corporation.

(c)  Fair market value of total assets.--

(1)  A domestic business corporation may establish the fair market value of total assets through any method reasonable under the circumstances, including by reference to the going concern value of such assets or to the purchase price attributable to or paid for such assets in an arm's length transaction, or, in the absence of other readily available information from which fair market value can be determined, by reference to the value of such assets recorded on a balance sheet. Total assets shall include intangible assets. A showing by the domestic business corporation of a reasonable determination of the fair market value of total assets shall be prima facie evidence of their fair market value.

(2)  Once a reasonable determination of the fair market value of total assets has been thus established by a domestic business corporation, a claimant disputing that determination of value shall then have the burden of establishing a different fair market value of such assets.

(3)  For the purpose of adjusting the limitations set forth in subsections (a) and (b) to account for the passage of time, the fair market value of total assets at the time of a merger or consolidation shall be increased annually until the earlier of:

(i)  the date of the settlement, judgment or other discharge to which the limitations in subsection (a) or (b) are being applied; or

(ii)  the date on which such adjusted fair market value is first exceeded by the cumulative amounts paid or committed to be paid by or on behalf of the corporation, or by or on behalf of a transferor, after the time of the merger or consolidation as to which the fair market value of total assets is determined for purposes of subsections (a) and (b) in connection with settlements, judgments or other discharges of the successor asbestos-related liabilities;

at the rate equal to the prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since such merger or consolidation, plus 1%, not compounded.

(d)  Application.--

(1)  The limitations set forth in subsections (a) and (b) shall apply to mergers or consolidations effected under the laws of this Commonwealth or another jurisdiction consummated prior to May 1, 2001.

(2)  The limitations set forth in subsections (a) and (b) shall apply to all asbestos claims, including existing asbestos claims, and all litigation, including existing litigation, and shall apply to successors of a domestic business corporation to which this section applies.

(3)  The limitations set forth in subsections (a) and (b) shall not apply to workers' compensation benefits paid by or on behalf of an employer to an employee pursuant to the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, or comparable workers' compensation law of another jurisdiction.

(4)  The limitations set forth in subsections (a) and (b) shall not apply to any claim against a domestic business corporation that does not constitute a successor asbestos-related liability.

(5)  This section shall not apply to an insurance corporation as defined in section 3102 (relating to definitions).

(6)  The limitations set forth in subsections (a) and (b) shall not apply to any obligations arising under the National Labor Relations Act (49 Stat. 449, 29 U.S.C. § 151 et seq.) or under any collective bargaining agreement.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Asbestos claim."  Any claim, wherever or whenever made, for damages, losses, indemnification, contribution or other relief arising out of, based on or in any way related to asbestos, including property damage caused by the installation, presence or removal of asbestos, the health effects of exposure to asbestos, including any claim for personal injury, death, mental or emotional injury, risk of disease or other injury or the costs of medical monitoring or surveillance. The term shall also include any claim made by or on behalf of any person exposed to asbestos or any representative, spouse, parent, child or other relative of any such person.

"Successor asbestos-related liabilities."  Any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated or due or to become due, related in any way to asbestos claims, that were assumed or incurred by a domestic business corporation or foreign business corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related thereto, with or into another domestic business corporation or foreign business corporation effected under the laws of this Commonwealth or another jurisdiction or which are related in any way to asbestos claims based on the exercise of control or the ownership of stock of such corporation prior to such merger or consolidation. The term shall also include liabilities which, after the time of the merger or consolidation as to which the fair market value of total assets is determined for purposes of subsections (a) and (b), were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments or other discharges in this Commonwealth or another jurisdiction.

"Transferor."  A domestic business corporation or foreign business corporation from which successor asbestos-related liabilities are assumed or incurred.

(Dec. 17, 2001, P.L.904, No.101, eff. imd.)

2001 Amendment.  Act 101 added section 1929.1.

Cross References.  Section 1929.1 is referred to in sections 5524.1, 8128 of Title 42 (Judiciary and Judicial Procedure).



Section 1930 - Dissenters rights

§ 1930.  Dissenters rights.

(a)  General rule.--If any shareholder of a domestic business corporation that is to be a party to a merger or consolidation pursuant to a plan of merger or consolidation objects to the plan of merger or consolidation and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided, if any. See also section 1906(c) (relating to dissenters rights upon special treatment).

(b)  Plans adopted by directors only.--Except as otherwise provided pursuant to section 1571(c) (relating to grant of optional dissenters rights), Subchapter D of Chapter 15 shall not apply to any of the shares of a corporation that is a party to a merger or consolidation pursuant to section 1924(b)(1)(i) or (4) (relating to adoption by board of directors).

(c)  Cross references.--See sections 1571(b) (relating to exceptions) and 1904 (relating to de facto transaction doctrine abolished).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).

1992 Amendment.  Act 169 amended subsecs. (a) and (b).

Cross References.  Section 1930 is referred to in sections 1571, 1923 of this title.



Section 1931 - Share exchanges

§ 1931.  Share exchanges.

(a)  General rule.--All the outstanding shares of one or more classes or series of a domestic business corporation, designated in this section as the exchanging corporation, may, in the manner provided in this section, be acquired by any person, designated in this section as the acquiring person, through an exchange of all the shares pursuant to a plan of exchange. The plan of exchange may also provide for the conversion of any other shares of the exchanging corporation into shares, other securities or obligations of any person or cash, property or rights. The procedure authorized by this section shall not be deemed to limit the power of any person to acquire all or part of the shares or other securities of any class or series of a corporation through a voluntary exchange or otherwise by agreement with the holders of the shares or other securities.

(b)  Plan of exchange.--A plan of exchange shall be prepared, setting forth:

(1)  The terms and conditions of the exchange.

(2)  The manner and basis of exchanging or converting the shares of the exchanging corporation into shares or other securities or obligations of the acquiring person, and, if any of the shares of the exchanging corporation are not to be exchanged or converted solely into shares or other securities or obligations of the acquiring person, the shares or other securities or obligations of any other person or cash, property or rights that the holders of the shares of the exchanging corporation are to receive in exchange for, or upon conversion of, the shares and the surrender of any certificates evidencing them, which securities or obligations, if any, of any other person or cash, property and rights may be in addition to or in lieu of the shares or other securities or obligations of the acquiring person.

(3)  Any changes desired to be made in the articles of the exchanging corporation, which may include a restatement of the articles.

(4)  Any provisions desired providing special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series). Notwithstanding subsection (a), a plan that provides special treatment may affect less than all of the outstanding shares of a class or series.

(5)  Such other provisions as are deemed desirable.

(c)  Proposal and adoption.--The plan of exchange shall be proposed and adopted and may be amended after its adoption and terminated by the exchanging corporation in the manner provided by this subchapter for the proposal, adoption, amendment and termination of a plan of merger except section 1924(b) (relating to adoption by board of directors). There shall be included in, or enclosed with, the notice of the meeting of shareholders to act on the plan a copy or a summary of the plan and, if Subchapter D of Chapter 15 (relating to dissenters rights) is applicable, a copy of the subchapter and of subsection (d). The holders of any class of shares to be exchanged or converted pursuant to the plan of exchange shall be entitled to vote as a class on the plan if they would have been entitled to vote on a plan of merger that affects the class in substantially the same manner as the plan of exchange.

(d)  Dissenters rights in share exchanges.--Any holder of shares that are to be exchanged or converted pursuant to a plan of exchange who objects to the plan and complies with the provisions of Subchapter D of Chapter 15 shall be entitled to the rights and remedies of dissenting shareholders therein provided, if any. See section 1906(c) (relating to dissenters rights upon special treatment).

(e)  Articles of exchange.--Upon adoption of a plan of exchange, as provided in this section, articles of exchange shall be executed by the exchanging corporation and shall set forth:

(1)  The name and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the location of the registered office, including street and number, if any, of the exchanging corporation.

(2)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(3)  The manner in which the plan was adopted by the exchanging corporation.

(4)  Except as provided in section 1901 (relating to omission of certain provisions from filed plans), the plan of exchange.

The articles of exchange shall be filed in the Department of State. See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(f)  Effective date.--Upon the filing of articles of exchange in the department or upon the effective date specified in the plan of exchange, whichever is later, the plan shall become effective.

(g)  Effect of plan.--Upon the plan of exchange becoming effective, the shares of the exchanging corporation that are, under the terms of the plan, to be converted or exchanged shall cease to exist or shall be exchanged. The former holders of the shares shall thereafter be entitled only to the shares, other securities or obligations or cash, property or rights into which they have been converted or for which they have been exchanged in accordance with the plan, and the acquiring person shall be the holder of the shares of the exchanging corporation stated in the plan to be acquired by such person. The articles of incorporation of the exchanging corporation shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the plan of exchange.

(h)  Special requirements.--If any provision of the articles or bylaws of an exchanging domestic business corporation adopted before October 1, 1989, requires for the proposal or adoption of a plan of merger, consolidation or asset transfer a specific number or percentage of votes of directors or shareholders or other special procedures, the plan of exchange shall not be proposed by the directors or adopted by the shareholders without that number or percentage of votes or compliance with the other special procedures.

(i)  Reference to outside facts.--Any of the terms of a plan of exchange may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by a party to the plan or a representative of a party to the plan.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a), (b), (c), (d) and (e) and added subsec. (i).

1990 Amendment.  Act 198 amended subsec. (b) and added subsec. (h).

Cross References.  Section 1931 is referred to in sections 1106, 1571 of this title.



Section 1932 - Voluntary transfer of corporate assets

§ 1932.  Voluntary transfer of corporate assets.

(a)  Shareholder approval not required.--The sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a business corporation, when made in the usual and regular course of the business of the corporation, or for the purpose of relocating all, or substantially all, of the business of the corporation, may be made upon such terms and conditions, and for such consideration, as shall be authorized by its board of directors. Except as otherwise restricted by the bylaws, authorization or consent of the shareholders shall not be required for such a transaction.

(b)  Shareholder approval required.--

(1)  A sale, lease, exchange or other disposition of all, or substantially all, the property and assets, with or without the goodwill, of a business corporation, if not made pursuant to subsection (a) or (d) or to section 1551 (relating to distributions to shareholders) or Subchapter D (relating to division), may be made only pursuant to a plan of asset transfer in the manner provided in this subsection. A corporation selling, leasing or otherwise disposing of all, or substantially all, its property and assets is referred to in this subsection and in subsection (c) as the "transferring corporation."

(2)  The property or assets of a direct or indirect subsidiary corporation that is controlled by a parent corporation shall also be deemed the property or assets of the parent corporation for the purposes of this subsection and of subsection (c). A merger or consolidation to which such a subsidiary corporation is a party and in which a third party acquires direct or indirect ownership of the property or assets of the subsidiary corporation constitutes an "other disposition" of the property or assets of the parent corporation within the meaning of that term as used in this section.

(3)  The plan of asset transfer shall set forth the terms and conditions of the sale, lease, exchange or other disposition or may authorize the board of directors to fix any or all of the terms and conditions, including the consideration to be received by the corporation therefor. The plan may provide for the distribution to the shareholders of some or all of the consideration to be received by the corporation, including provisions for special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series). It shall not be necessary for the person acquiring the property or assets of the transferring corporation to be a party to the plan. Any of the terms of the plan may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(4)  The plan of asset transfer shall be proposed and adopted, and may be amended after its adoption and terminated, by the transferring corporation in the manner provided in this subchapter for the proposal, adoption, amendment and termination of a plan of merger, except section 1924(b) (relating to adoption by board of directors). The procedures of this subchapter shall not be applicable to the person acquiring the property or assets of the transferring corporation. There shall be included in, or enclosed with, the notice of the meeting of the shareholders of the transferring corporation to act on the plan a copy or a summary of the plan and, if Subchapter D of Chapter 15 (relating to dissenters rights) is applicable, a copy of the subchapter and of subsection (c).

(5)  In order to make effective the plan of asset transfer so adopted, it shall not be necessary to file any articles or other documents in the Department of State.

(c)  Dissenters rights in asset transfers.--

(1)  If a shareholder of a transferring corporation that adopts a plan of asset transfer objects to the plan and complies with Subchapter D of Chapter 15, the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided, if any.

(2)  Paragraph (1) shall not apply to a sale pursuant to an order of court having jurisdiction in the premises or a sale pursuant to a plan of asset transfer that requires that all or substantially all of the net proceeds of sale be distributed to the shareholders in accordance with their respective interests within one year after the date of sale or to a liquidating trust.

(3)  See sections 1906(c) (relating to dissenters rights upon special treatment) and 2537 (relating to dissenters rights in asset transfers).

(d)  Exceptions.--Subsections (b) and (c)(1) shall not apply to a sale, lease, exchange or other disposition of all, or substantially all, of the property and assets of a business corporation:

(1)  that directly or indirectly owns all of the outstanding shares of another corporation to the other corporation if the voting rights, preferences, limitations or relative rights, granted to or imposed upon the shares of any class of the parent corporation are not altered by the sale, lease, exchange or other disposition;

(2)  when made in connection with the dissolution or liquidation of the corporation, which transaction shall be governed by the provisions of Subchapter F (relating to voluntary dissolution and winding up) or G (relating to involuntary liquidation and dissolution), as the case may be; or

(3)  when made in connection with a transaction pursuant to which all the assets sold, leased, exchanged or otherwise disposed of are simultaneously leased back to the corporation.

(e)  Mortgage.--A mortgage, pledge, grant of a security interest or dedication of property to the repayment of indebtedness (with or without recourse) shall not be deemed a sale, lease, exchange or other disposition for the purposes of this section.

(f)  Restrictions.--This section shall not be construed to authorize the conversion or exchange of property or assets in fraud of corporate creditors or in violation of law.

(g)  Presumption.--A corporation will conclusively be deemed not to have sold, leased, exchanged or otherwise disposed of all, or substantially all, of its property and assets, with or without goodwill, if the corporation or any direct or indirect subsidiary controlled by the corporation retains a business activity that represented at the end of its most recently completed fiscal year, on a consolidated basis, at least:

(1)  25% of total assets; and

(2)  25% of either:

(i)  income from continuing operations before taxes; or

(ii)  revenues from continuing operations.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c)(1) and (2) and added subsec. (g).

Cross References.  Section 1932 is referred to in sections 1571, 1953 of this title.



Section 1951 - Division authorized

SUBCHAPTER D

DIVISION

Sec.

1951.  Division authorized.

1952.  Proposal and adoption of plan of division.

1953.  Division without shareholder approval.

1954.  Articles of division.

1955.  Filing of articles of division.

1956.  Effective date of division.

1957.  Effect of division.

Cross References.  Subchapter D is referred to in sections 1932, 2538 of this title.

§ 1951.  Division authorized.

(a)  Division of domestic corporation.--Any domestic business corporation may, in the manner provided in this subchapter, be divided into two or more domestic business corporations incorporated or to be incorporated under this article, or into one or more domestic business corporations and one or more foreign business corporations to be incorporated under the laws of another jurisdiction or jurisdictions, or into two or more foreign business corporations, if the laws of the other jurisdictions authorize the division.

(b)  Division of foreign corporation.--Any foreign business corporation may, in the manner provided in this subchapter, be divided into one or more domestic business corporations to be incorporated under this subpart and one or more foreign business corporations incorporated or to be incorporated under the laws of another jurisdiction or jurisdictions, or into two or more domestic business corporations, if the foreign business corporation is authorized under the laws of the jurisdiction under which it is incorporated to effect a division.

(c)  Surviving and new corporations.--The corporation effecting a division, if it survives the division, is designated in this subchapter as the surviving corporation. All corporations originally incorporated by a division are designated in this subchapter as new corporations. The surviving corporation, if any, and the new corporation or corporations are collectively designated in this subchapter as the resulting corporations.



Section 1952 - Proposal and adoption of plan of division

§ 1952.  Proposal and adoption of plan of division.

(a)  Preparation of plan.--A plan of division shall be prepared, setting forth:

(1)  The terms and conditions of the division, including the manner and basis of:

(i)  The reclassification of the shares of the surviving corporation, if there be one, and, if any of the shares of the dividing corporation are not to be converted solely into shares or other securities or obligations of one or more of the resulting corporations, the shares or other securities or obligations of any other person, or cash, property or rights that the holders of such shares are to receive in exchange for or upon conversion of such shares, and the surrender of any certificates evidencing them, which securities or obligations, if any, of any other person or cash, property or rights may be in addition to or in lieu of shares or other securities or obligations of one or more of the resulting corporations.

(ii)  The disposition of the shares and other securities or obligations, if any, of the new corporation or corporations resulting from the division.

(2)  A statement that the dividing corporation will, or will not, survive the division.

(3)  Any changes desired to be made in the articles of the surviving corporation, if there be one, including a restatement of the articles.

(4)  The articles of incorporation required by subsection (b).

(5)  Any provisions desired providing special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series).

(6)  Such other provisions as are deemed desirable.

(b)  Articles of new corporations.--There shall be included in or annexed to the plan of division:

(1)  Articles of incorporation, which shall contain all of the statements required by this subpart to be set forth in restated articles, for each of the new domestic business corporations, if any, resulting from the division.

(2)  Articles of incorporation, certificates of incorporation or other charter documents for each of the new foreign business corporations, if any, resulting from the division.

(c)  Proposal and adoption.--Except as otherwise provided in section 1953 (relating to division without shareholder approval), the plan of division shall be proposed and adopted, and may be amended after its adoption and terminated, by a domestic business corporation in the manner provided for the proposal, adoption, amendment and termination of a plan of merger in Subchapter C (relating to merger, consolidation, share exchanges and sale of assets), except section 1924(b) (relating to adoption by board of directors), or, if the dividing corporation is a foreign business corporation, in accordance with the laws of the jurisdiction in which it is incorporated. There shall be included in, or enclosed with, the notice of the meeting of shareholders to act on the plan a copy or a summary of the plan and, if Subchapter D of Chapter 15 (relating to dissenters rights) is applicable, a copy of the subchapter and of subsection (d).

(d)  Dissenters rights in division.--

(1)  Except as otherwise provided in paragraph (2), any shareholder of a business corporation that adopts a plan of division who objects to the plan and complies with the provisions of Subchapter D of Chapter 15 shall be entitled to the rights and remedies of dissenting shareholders therein provided, if any. See section 1906(c) (relating to dissenters rights upon special treatment).

(2)  Except as otherwise provided pursuant to section 1571(c) (relating to grant of optional dissenters rights), Subchapter D of Chapter 15 shall not apply to any of the shares of a corporation that is a party to a plan of division pursuant to section 1953 (relating to division without shareholder approval).

(e)  Restrictions on certain distributions.--(Repealed).

(f)  Action by holders of preferred or special shares.--If the dividing corporation has outstanding any shares of any preferred or special class or series, the holders of the outstanding shares of the class or series shall be entitled to vote as a class on the plan regardless of any limitations stated in the articles or bylaws on the voting rights of the class or series if the plan of division:

(1)  provides that the dividing corporation will not survive the division; or

(2)  amends the articles or bylaws of the surviving corporation in a manner that would entitle the holders of such preferred or special shares to a class vote thereon under the articles, bylaws or section 1914(b) (relating to statutory voting rights).

(g)  Rights of holders of indebtedness.--If any debt securities, notes or similar evidences of indebtedness for money borrowed, whether secured or unsecured, indentures or other contracts were issued, incurred or executed by the dividing corporation before August 21, 2001, and have not been amended subsequent to that date, the liability of the dividing corporation thereunder shall not be affected by the division nor shall the rights of the obligees thereunder be impaired by the division, and each of the resulting corporations may be proceeded against or substituted in place of the dividing corporation as joint and several obligors on such liability, regardless of any provision of the plan of division apportioning the liabilities of the dividing corporation.

(h)  Special requirements.--If any provision of the articles or bylaws of a dividing domestic business corporation adopted before October 1, 1989, requires for the proposal or adoption of a plan of merger, consolidation or asset transfer a specific number or percentage of votes of directors or shareholders or other special procedures, the plan of division shall not be proposed or adopted by the directors or (if adoption by the shareholders is otherwise required by this subchapter) adopted by the shareholders without that number or percentage of votes or compliance with the other special procedures.

(i)  Reference to outside facts.--Any of the terms of a plan of division may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by the dividing corporation or a representative of the dividing corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (g) and added subsec. (i).

1992 Amendment.  Act 169 amended subsec. (c) and repealed subsec. (e).

1990 Amendment.  Act 198 amended subsecs. (a)(5) and (h).

Cross References.  Section 1952 is referred to in sections 1106, 1571, 1953 of this title.



Section 1953 - Division without shareholder approval

§ 1953.  Division without shareholder approval.

(a)  General rule.--Unless otherwise restricted by its bylaws or required by section 1952(f) (relating to action by holders of preferred or special shares), a plan of division that does not alter the state of incorporation of a business corporation, provide for special treatment nor amend in any respect the provisions of its articles (except amendments which under section 1914(c) (relating to adoption by board of directors) may be made without shareholder action) shall not require the approval of the shareholders of the corporation if:

(1)  the dividing corporation has only one class of shares outstanding and the shares and other securities, if any, of each corporation resulting from the plan are distributed pro rata to the shareholders of the dividing corporation;

(2)  the dividing corporation survives the division and all the shares and other securities and obligations, if any, of all new corporations resulting from the plan are owned solely by the surviving corporation; or

(3)  the allocation of assets among the resulting corporations effected by the division, if effected by means of a sale, lease, exchange or other disposition, would not require the approval of shareholders under section 1932(b) (relating to shareholder approval required).

(b)  Limitation.--A plan of division adopted by the board of directors under this section without the approval of the shareholders shall not, by itself, create or impair any rights or obligations on the part of any person under section 2538 (relating to approval of transactions with interested shareholders) or under Subchapters E (relating to control transactions), F (relating to business combinations), G (relating to control-share acquisitions), H (relating to disgorgement by certain controlling shareholders following attempts to acquire control), I (relating to severance compensation for employees terminated following certain control-share acquisitions) and J (relating to business combination transactions - labor contracts) of Chapter 25, nor shall it change the standard of care applicable to the directors under Subchapter B of Chapter 17 (relating to fiduciary duty).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 1953 is referred to in section 1952 of this title.



Section 1954 - Articles of division

§ 1954.  Articles of division.

Upon the adoption of a plan of division by the corporation desiring to divide, as provided in this subchapter, articles of division shall be executed by the corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the dividing domestic business corporation or, in the case of a dividing foreign business corporation, the name of the corporation and the jurisdiction in which it is incorporated, together with either:

(i)  If a qualified foreign business corporation, the address, including street and number, if any, of its registered office in this Commonwealth.

(ii)  If a nonqualified foreign business corporation, the address, including street and number, if any, of its principal office under the laws of that jurisdiction.

(2)  The statute under which the dividing corporation was incorporated and the date of incorporation.

(3)  A statement that the dividing corporation will, or will not, survive the division.

(4)  The name and the address, including street and number, if any, of the registered office of each new domestic business corporation or qualified foreign business corporation resulting from the division.

(5)  If the plan is to be effective on a specific date, the hour, if any, and the month, day and year of the effective date.

(6)  The manner in which the plan was adopted by the corporation.

(7)  Except as provided in section 1901 (relating to omission of certain provisions from filed plans), the plan of division.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 1955 - Filing of articles of division

§ 1955.  Filing of articles of division.

(a)  General rule.--The articles of division, and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State.

(b)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1956 - Effective date of division

§ 1956.  Effective date of division.

Upon the filing of articles of division in the Department of State or upon the effective date specified in the plan of division, whichever is later, the division shall become effective. The division of a domestic business corporation into one or more foreign business corporations or the division of a foreign business corporation shall be effective according to the laws of the jurisdictions where the foreign corporations are or are to be incorporated, but not until articles of division have been adopted and filed as provided in this subchapter.



Section 1957 - Effect of division

§ 1957.  Effect of division.

(a)  Multiple resulting corporations.--Upon the division becoming effective, the dividing corporation shall be subdivided into the distinct and independent resulting corporations named in the plan of division and, if the dividing corporation is not to survive the division, the existence of the dividing corporation shall cease. The resulting corporations, if they are domestic business corporations, shall not thereby acquire authority to engage in any business or exercise any right that a corporation may not be incorporated under this subpart to engage in or exercise. Any resulting foreign business corporation that is stated in the articles of division to be a qualified foreign business corporation shall be a qualified foreign business corporation under Article D (relating to foreign business corporations), and the articles of division shall be deemed to be the application for a certificate of authority and the certificate of authority issued thereon of the corporation.

(b)  Property rights; allocations of assets and liabilities.--

(1)  (i)  All the property, real, personal and mixed, and franchises of the dividing corporation, and all debts due on whatever account to it, including subscriptions for shares and other choses in action belonging to it, shall (except as otherwise provided in paragraph (2)), to the extent allocations of assets are contemplated by the plan of division, be deemed without further action to be allocated to and vested in the resulting corporations on such a manner and basis and with such effect as is specified in the plan, or per capita among the resulting corporations, as tenants in common, if no specification is made in the plan, and the title to any real estate, or interest therein, vested in any of the corporations shall not revert or be in any way impaired by reason of the division.

(ii)  Upon the division becoming effective, the resulting corporations shall each thenceforth be responsible as separate and distinct corporations only for such liabilities as each corporation may undertake or incur in its own name but shall be liable for the liabilities of the dividing corporation in the manner and on the basis provided in subparagraphs (iv) and (v).

(iii)  Liens upon the property of the dividing corporation shall not be impaired by the division.

(iv)  To the extent allocations of liabilities are contemplated by the plan of division, the liabilities of the dividing corporation shall be deemed without further action to be allocated to and become the liabilities of the resulting corporations on such a manner and basis and with such effect as is specified in the plan; and one or more, but less than all, of the resulting corporations shall be free of the liabilities of the dividing corporation to the extent, if any, specified in the plan, if in either case:

(A)  no fraud on minority shareholders or shareholders without voting rights or violation of law shall be effected thereby; and

(B)  the plan does not constitute a fraudulent transfer under 12 Pa.C.S. Ch. 51 (relating to fraudulent transfers).

(v)  If the conditions in subparagraph (iv) for freeing one or more of the resulting corporations from the liabilities of the dividing corporation or for allocating some or all of the liabilities of the dividing corporation are not satisfied, the liabilities of the dividing corporation as to which those conditions are not satisfied shall not be affected by the division nor shall the rights of creditors thereunder be impaired by the division and any claim existing or action or proceeding pending by or against the corporation with respect to those liabilities may be prosecuted to judgment as if the division had not taken place, or the resulting corporations may be proceeded against or substituted in place of the dividing corporation as joint and several obligors on those liabilities, regardless of any provision of the plan of division apportioning the liabilities of the dividing corporation.

(vi)  The conditions in subparagraph (iv) for freeing one or more of the resulting corporations from the liabilities of the dividing corporation and for allocating some or all of the liabilities of the dividing corporation shall be conclusively deemed to have been satisfied if the plan of division has been approved by the Department of Banking, the Insurance Department or the Pennsylvania Public Utility Commission in a final order issued after August 21, 2001, that has become not subject to further appeal.

(2)  (i)  The allocation of any fee or freehold interest or leasehold having a remaining term of 30 years or more in any tract or parcel of real property situate in this Commonwealth owned by a dividing corporation (including property owned by a foreign business corporation dividing solely under the law of another jurisdiction) to a new corporation resulting from the division shall not be effective until one of the following documents is filed in the office for the recording of deeds of the county, or each of them, in which the tract or parcel is situated:

(A)  A deed, lease or other instrument of confirmation describing the tract or parcel.

(B)  A duly executed duplicate original copy of the articles of division.

(C)  A copy of the articles of division certified by the Department of State.

(D)  A declaration of acquisition setting forth the value of real estate holdings in such county of the corporation as an acquired company.

(ii)  The provisions of 75 Pa.C.S. § 1114 (relating to transfer of vehicle by operation of law) shall not be applicable to an allocation of ownership of any motor vehicle, trailer or semitrailer to a new corporation under this section or under a similar law of any other jurisdiction but any such allocation shall be effective only upon compliance with the requirements of 75 Pa.C.S. § 1116 (relating to issuance of new certificate following transfer).

(3)  It shall not be necessary for a plan of division to list each individual asset or liability of the dividing corporation to be allocated to a new corporation so long as those assets and liabilities are described in a reasonable manner.

(4)  Each new corporation shall hold any assets and liabilities allocated to it as the successor to the dividing corporation, and those assets and liabilities shall not be deemed to have been assigned to the new corporation in any manner, whether directly or indirectly or by operation of law.

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against the dividing corporation that are settled, assessed or determined prior to or after the division shall be the liability of any of the resulting corporations and, together with interest thereon, shall be a lien against the franchises and property, both real and personal, of all the corporations. Upon the application of the dividing corporation, the Department of Revenue, with the concurrence of the Office of Employment Security of the Department of Labor and Industry, shall release one or more, but less than all, of the resulting corporations from liability and liens for all taxes, interest, penalties and public accounts of the dividing corporation due the Commonwealth for periods prior to the effective date of the division if those departments are satisfied that the public revenues will be adequately secured.

(d)  Articles of surviving corporation.--The articles of incorporation of the surviving corporation, if there be one, shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the plan of division.

(e)  Articles of new corporations.--The statements that are set forth in the plan of division with respect to each new domestic business corporation and that are required or permitted to be set forth in restated articles of incorporation of corporations incorporated under this subpart, or the articles of incorporation of each new corporation set forth therein, shall be deemed to be the articles of incorporation of each new corporation.

(f)  Directors and officers.--Unless otherwise provided in the plan, the directors and officers of the dividing corporation shall be the initial directors and officers of each of the resulting corporations.

(g)  Disposition of shares.--Unless otherwise provided in the plan, the shares and other securities or obligations, if any, of each new corporation resulting from the division shall be distributable to:

(1)  the surviving corporation, if the dividing corporation survives the division; or

(2)  the holders of the common or other residuary shares of the dividing corporation pro rata, in any other case.

(h)  Conflict of laws.--It is the intent of the General Assembly that:

(1)  The effect of a division of a domestic business corporation shall be governed solely by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting corporations is incorporated.

(2)  The effect of a division on the assets and liabilities of the dividing corporation shall be governed solely by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting corporations is incorporated.

(3)  The validity of any allocations of assets or liabilities by a plan of division of a domestic business corporation, regardless of whether or not any of the new corporations is a foreign business corporation, shall be governed solely by the laws of this Commonwealth.

(4)  In addition to the express provisions of this subsection, this subchapter shall otherwise generally be granted the protection of full faith and credit under the Constitution of the United States.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 9, 1992, P.L.507, No.97, eff. 1 year; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c) and added subsec. (h).

1990 Amendment.  Act 198 added subsec. (g).



Section 1961 - Conversion authorized

SUBCHAPTER E

CONVERSION

Sec.

1961.  Conversion authorized.

1962.  Proposal and adoption of plan of conversion.

1963.  Articles of conversion.

1964.  Filing of articles of conversion.

1965.  Effective date of conversion.

1966.  Effect of conversion.

§ 1961.  Conversion authorized.

(a)  General rule.--Any business corporation may, in the manner provided in this subchapter, be converted into a nonprofit corporation, designated in this subchapter as the resulting corporation.

(b)  Exceptions.--This subchapter shall not authorize any conversion involving:

(1)  Beneficial, benevolent, fraternal or fraternal benefit societies having a lodge system and a representative form of government, or transacting any type of insurance whatsoever.

(2)  Any corporation that by the laws of this Commonwealth is subject to the supervision of the Department of Banking, the Insurance Department or the Pennsylvania Public Utility Commission, unless the agency expressly approves the transaction in writing.



Section 1962 - Proposal and adoption of plan of conversion

§ 1962.  Proposal and adoption of plan of conversion.

(a)  Preparation of plan.--A plan of conversion shall be prepared, setting forth:

(1)  The terms and conditions of the conversion.

(2)  A restatement of the articles of the resulting corporation, which articles shall comply with the requirements of this part relating to nonprofit corporations.

(3)  Any provisions desired providing special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series).

(4)  Such other provisions as are deemed desirable.

(b)  Proposal and adoption.--The plan of conversion shall be proposed and adopted, and may be amended after its adoption and terminated, by the business corporation in the manner provided for the proposal, adoption, amendment and termination of a plan of merger in Subchapter C (relating to merger, consolidation, share exchanges and sale of assets), except section 1924(b) (relating to adoption by board of directors). There shall be included in, or enclosed with, the notice of meeting of shareholders of the business corporation that will act upon the plan a copy or a summary of the plan and of Subchapter D of Chapter 15 (relating to dissenters rights) and of subsection (c).

(c)  Dissenters rights in conversion.--Any shareholder of a business corporation that adopts a plan of conversion into a nonprofit corporation who objects to the plan of conversion and complies with the provisions of Subchapter D of Chapter 15 shall be entitled to the rights and remedies of dissenting shareholders therein provided.

(d)  Reference to outside facts.--Any of the terms of a plan of conversion may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a) and added subsec. (d).

1992 Amendment.  Act 169 amended subsec. (b).

Cross References.  Section 1962 is referred to in section 1571 of this title.



Section 1963 - Articles of conversion

§ 1963.  Articles of conversion.

Upon the adoption of a plan of conversion by the business corporation desiring to convert, as provided in this subchapter, articles of conversion shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the plan was adopted by the corporation.

(5)  Except as provided in section 1901 (relating to omission of certain provisions from filed plans), the plan of conversion.



Section 1964 - Filing of articles of conversion

§ 1964.  Filing of articles of conversion.

(a)  General rule.--The articles of conversion shall be filed in the Department of State.

(b)  Cross reference.--See section 134 (relating to docketing statement).



Section 1965 - Effective date of conversion

§ 1965.  Effective date of conversion.

Upon the filing of articles of conversion in the Department of State or upon the effective date specified in the plan of conversion, whichever is later, the conversion shall become effective.



Section 1966 - Effect of conversion

§ 1966.  Effect of conversion.

Upon the conversion becoming effective, the converting business corporation shall be deemed to be a nonprofit corporation subject to the provisions of this part relating to nonprofit corporations for all purposes, shall cease to be a business corporation and shall not thereafter operate in any manner resulting in pecuniary profit, incidental or otherwise, to its members or shareholders. The corporation shall remain liable for all existing obligations, public or private, and taxes due the Commonwealth or any other taxing authority for periods prior to the effective date of the conversion and, as a nonprofit corporation, it shall continue to be entitled to all assets theretofore pertaining to it as a business corporation.



Section 1971 - Voluntary dissolution by shareholders or incorporators

SUBCHAPTER F

VOLUNTARY DISSOLUTION AND WINDING UP

Sec.

1971.  Voluntary dissolution by shareholders or incorporators.

1972.  Proposal of voluntary dissolution.

1973.  Notice of meeting of shareholders.

1974.  Adoption of proposal.

1975.  Predissolution provision for liabilities.

1976.  Judicial supervision of proceedings.

1977.  Articles of dissolution.

1978.  Winding up of corporation after dissolution.

1979.  Survival of remedies and rights after dissolution.

1980.  Dissolution by domestication.

Cross References.  Subchapter F is referred to in sections 1932, 2126, 2337, 2538 of this title.

§ 1971.  Voluntary dissolution by shareholders or incorporators.

(a)  General rule.--The shareholders or incorporators of a business corporation that has not commenced business may effect the dissolution of the corporation by filing articles of dissolution in the Department of State. The articles of dissolution shall be executed in the name of the corporation by a majority of the incorporators or a majority in interest of the shareholders and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  That the corporation has not commenced business.

(4)  That the amount, if any, actually paid in on subscriptions for its shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto.

(5)  That all liabilities of the corporation have been discharged or that adequate provision has been made therefor.

(6)  That a majority of the incorporators or a majority in interest of the shareholders elect that the corporation be dissolved.

(b)  Filing.--The articles of dissolution shall be filed in the Department of State. See section 134 (relating to docketing statement).

(c)  Effect.--Upon the filing of the articles of dissolution, the existence of the corporation shall cease.



Section 1972 - Proposal of voluntary dissolution

§ 1972.  Proposal of voluntary dissolution.

(a)  General rule.--Any business corporation that has commenced business may dissolve voluntarily in the manner provided in this subchapter and wind up its affairs in the manner provided in section 1975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities). Voluntary dissolution shall be proposed by the adoption by the board of directors of a resolution recommending that the corporation be dissolved voluntarily. The resolution shall contain a statement either that the dissolution shall proceed under section 1975 or that the dissolution shall proceed under Subchapter H. The resolution may set forth provisions for the distribution to shareholders of any surplus remaining after paying or providing for all liabilities of the corporation, including provisions for special treatment of shares held by any shareholder or group of shareholders as authorized by, and subject to the provisions of, section 1906 (relating to special treatment of holders of shares of same class or series).

(b)  Submission to shareholders.--The board of directors shall direct that the resolution recommending dissolution be submitted to a vote of the shareholders of the corporation entitled to vote thereon at a regular or special meeting of the shareholders.

(c)  Cross reference.--See section 1974(d) (relating to amendment of winding-up election).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b).

1992 Amendment.  Act 169 amended subsec. (a) and added subsec. (c).

Cross References.  Section 1972 is referred to in sections 1906, 1975, 1997, 5975 of this title.



Section 1973 - Notice of meeting of shareholders

§ 1973.  Notice of meeting of shareholders.

(a)  General rule.--Written notice of the meeting of shareholders that will consider the resolution recommending dissolution of the business corporation shall be given to each shareholder of record entitled to vote thereon and the purpose shall be included in the notice of the meeting.

(b)  Cross reference.--See Subchapter A of Chapter 17 (relating to notice and meetings generally).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).



Section 1974 - Adoption of proposal

§ 1974.  Adoption of proposal.

(a)  General rule.--The resolution shall be adopted upon receiving the affirmative vote of a majority of the votes cast by all shareholders of the business corporation entitled to vote thereon and, if any class of shares is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote. A proposal for the voluntary dissolution of a corporation shall not be deemed to have been adopted by the corporation unless it has also been recommended by resolution of the board of directors, regardless of the fact that the board has directed or suffered the submission of such a proposal to the shareholders for action.

(b)  Termination of proposal.--Prior to the time when articles of dissolution are filed in the Department of State, the proposal may be terminated pursuant to provisions therefor, if any, set forth in the resolution.

(c)  Action rescinding election to dissolve.--Prior to the time when articles of dissolution are filed in the department, any business corporation may rescind its election to dissolve in the same manner and by the same procedure as that provided in this subchapter for the election of a corporation to dissolve voluntarily.

(d)  Amendment of winding-up election.--If the resolution with respect to voluntary dissolution so provides, an election to proceed under section 1975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities) may be reversed by the board of directors prior to the time when articles of dissolution are filed in the department, notwithstanding the adoption by the shareholders of the proposal for voluntary dissolution.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 added subsec. (d).

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 1974 is referred to in section 1972 of this title.



Section 1975 - Predissolution provision for liabilities

§ 1975.  Predissolution provision for liabilities.

(a)  Powers of board.--The board of directors of a business corporation that has elected to proceed under this section shall have full power to wind up and settle the affairs of the corporation in accordance with this section prior to filing articles of dissolution in accordance with section 1977 (relating to articles of dissolution).

(b)  Notice to creditors and taxing authorities.--After the approval by the shareholders of the resolution recommending that the corporation dissolve voluntarily, the corporation shall immediately cause notice of the winding up proceedings to be officially published and to be mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which it has a place of business in this Commonwealth.

(c)  Winding up and distribution.--The corporation shall, as speedily as possible, proceed to collect all sums due it, convert into cash all corporate assets the conversion of which into cash is required to discharge its liabilities and, out of the assets of the corporation, discharge or make adequate provision for the discharge of all liabilities of the corporation, according to their respective priorities. Any surplus remaining after paying or providing for all liabilities of the corporation shall be distributed to the shareholders according to their respective rights and preferences. See section 1972(a) (relating to proposal of voluntary dissolution).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 1975 is referred to in sections 1972, 1974, 1976, 1977, 1978, 1979, 1985, 4129, 5976 of this title.



Section 1976 - Judicial supervision of proceedings

§ 1976.  Judicial supervision of proceedings.

A business corporation that has elected to proceed under section 1975 (relating to predissolution provision for liabilities), at any time during the winding up proceedings, may apply to the court to have the proceedings continued under the supervision of the court and thereafter the proceedings shall continue under the supervision of the court as provided in Subchapter G (relating to involuntary liquidation and dissolution).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1977 - Articles of dissolution

§ 1977.  Articles of dissolution.

(a)  General rule.--Articles of dissolution and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State when:

(1)  all liabilities of the business corporation have been discharged, or adequate provision has been made therefor, in accordance with section 1975 (relating to predissolution provision for liabilities), and all of the remaining assets of the corporation have been distributed as provided in section 1975 (or in case its assets are not sufficient to discharge its liabilities, when all the assets have been fairly and equitably applied, as far as they will go, to the payment of such liabilities); or

(2)  an election to proceed under Subchapter H (relating to postdissolution provision for liabilities) has been made.

(b)  Contents of articles.--The articles of dissolution shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  The names and respective addresses, including street and number, if any, of its directors and officers.

(4)  The manner in which the proposal to dissolve voluntarily was adopted by the corporation.

(5)  A statement that:

(i)  all liabilities of the corporation have been discharged or that adequate provision has been made therefor;

(ii)  the assets of the corporation are not sufficient to discharge its liabilities, and that all the assets of the corporation have been fairly and equitably applied, as far as they will go, to the payment of such liabilities; or

(iii)  the corporation has elected to proceed under Subchapter H.

(6)  A statement:

(i)  that all the remaining assets of the corporation, if any, have been distributed as provided in the Business Corporation Law of 1988; or

(ii)  that the corporation has elected to proceed under Subchapter H and that any remaining assets of the corporation will be distributed as provided in that subchapter.

(7)  In the case of a corporation that has not elected to proceed under Subchapter H, a statement that no actions or proceedings are pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment or decree that may be obtained against the corporation in each pending action or proceeding.

(8)  In the case of a corporation that has not elected to proceed under Subchapter H, a statement that notice of the winding-up proceedings of the corporation was mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which the corporation has a place of business in this Commonwealth.

(c)  Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(d)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b)(5), (7) and (8) and added subsec. (d).

1992 Amendment.  Act 169 amended subsecs. (a) and (b).

Cross References.  Section 1977 is referred to in sections 1975, 1980, 1989, 1991.1, 1992, 9319 of this title.



Section 1978 - Winding up of corporation after dissolution

§ 1978.  Winding up of corporation after dissolution.

(a)  Winding up and distribution.--Every business corporation that is dissolved by expiration of its period of duration or otherwise shall, nevertheless, continue to exist for the purpose of winding up its affairs, prosecuting and defending actions or proceedings by or against it, collecting and discharging obligations, disposing of and conveying its property and collecting and dividing its assets, but not for the purpose of continuing business except insofar as necessary for the winding up of the corporation. The board of directors of the corporation may continue as such and shall have full power to wind up the affairs of the corporation.

(b)  Standard of care of directors and officers.--The dissolution of the corporation shall not subject its directors or officers to standards of conduct different from those prescribed by or pursuant to Chapter 17 (relating to officers, directors and shareholders). Directors of a dissolved corporation who have complied with section 1975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities) shall not be personally liable to the creditors of the dissolved corporation.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).



Section 1979 - Survival of remedies and rights after dissolution

§ 1979.  Survival of remedies and rights after dissolution.

(a)  General rule.--The dissolution of a business corporation, either under this subchapter or under Subchapter G (relating to involuntary liquidation and dissolution) or by expiration of its period of duration or otherwise, shall not eliminate nor impair any remedy available to or against the corporation or its directors, officers or shareholders for any right or claim existing, or liability incurred, prior to the dissolution, if an action or proceeding thereon is brought on behalf of:

(1)  the corporation within the time otherwise limited by law; or

(2)  any other person before or within two years after the date of the dissolution or within the time otherwise limited by this subpart or other provision of law, whichever is less. See sections 1987 (relating to proof of claims), 1993 (relating to acceptance or rejection of matured claims) and 1994 (relating to disposition of unmatured claims).

(b)  Rights and assets.--The dissolution of a business corporation shall not affect the limited liability of a shareholder of the corporation theretofore existing with respect to transactions occurring or acts or omissions done or omitted in the name of or by the corporation except that, subject to subsection (d) and sections 1992(d) (relating to claims barred) and 1993(b) (relating to claims barred), if applicable, each shareholder shall be liable for his pro rata portion of the unpaid liabilities of the corporation up to the amount of the net assets of the corporation distributed to the shareholder in connection with the dissolution. Should any property right of a corporation be discovered after the dissolution of the corporation, the surviving member or members of the board of directors that wound up the affairs of the corporation, or a receiver appointed by the court, shall have authority to enforce the property right and to collect and divide the assets so discovered among the persons entitled thereto and to prosecute actions or proceedings in the corporate name of the corporation. Any assets so collected shall be distributed and disposed of in accordance with the applicable order of court, if any, and otherwise in accordance with this subchapter.

(c)  Liability of shareholders.--A shareholder of a dissolved business corporation, the assets of which were distributed under section 1975(c) (relating to winding up and distribution) or 1997 (relating to payments and distributions), shall not be liable for any claim against the corporation in an amount in excess of the shareholder's pro rata share of the claim or the amount so distributed to the shareholder, whichever is less. The aggregate liability of any shareholder of a dissolved corporation for claims against the dissolved corporation shall not exceed the amount distributed to the shareholder in dissolution.

(d)  Limitation of actions.--A shareholder of a dissolved corporation, the assets of which were distributed under section 1975(c) or 1997(a) through (c), shall not be liable for any claim against the corporation on which an action is not commenced prior to the expiration of the period specified in subsection (a)(2).

(e)  Conduct of actions.--An action or proceeding may be prosecuted against and defended by a dissolved corporation in its corporate name.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a) and added subsec. (e).

1992 Amendment.  Act 169 amended subsec. (b) and added subsecs. (c) and (d).

Cross References.  Section 1979 is referred to in sections 1987, 1993, 1994, 1995 of this title.



Section 1980 - Dissolution by domestication

§ 1980.  Dissolution by domestication.

Whenever a domestic business corporation has domesticated itself under the laws of another jurisdiction by action similar to that provided by section 4161 (relating to domestication) and has authorized that action by the vote required by this subchapter for the approval of a proposal that the corporation dissolve voluntarily, the corporation may surrender its charter under the laws of this Commonwealth by filing in the Department of State articles of dissolution under this subchapter containing the statement specified by section 1977(b)(1) through (4) (relating to articles of dissolution). If the corporation as domesticated in the other jurisdiction qualifies to do business in this Commonwealth either prior to or simultaneously with the filing of the articles of dissolution under this section, the corporation shall not be required to file with the articles of dissolution the tax clearance certificates that would otherwise be required by section 139 (relating to tax clearance of certain fundamental transactions).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 1981 - Proceedings upon application of shareholder or director

SUBCHAPTER G

INVOLUNTARY LIQUIDATION AND DISSOLUTION

Sec.

1981.  Proceedings upon application of shareholder or director.

1982.  Proceedings upon application of creditor.

1983.  (Reserved).

1984.  Appointment of receiver pendente lite and other interim powers.

1985.  Liquidating receiver.

1986.  Qualifications of receivers.

1987.  Proof of claims.

1988.  Discontinuance of proceedings; reorganization.

1989.  Articles of involuntary dissolution.

Cross References.  Subchapter G is referred to in sections 1767, 1932, 1976, 1979, 2333, 2334 of this title.

§ 1981.  Proceedings upon application of shareholder or director.

(a)  General rule.--Upon application filed by a shareholder or director of a business corporation, the court may entertain proceedings for the involuntary winding up and dissolution of the corporation when any one of the following is made to appear:

(1)  The acts of the directors, or those in control of the corporation, are illegal, oppressive or fraudulent and that it is beneficial to the interests of the shareholders that the corporation be wound up and dissolved.

(2)  The corporate assets are being misapplied or wasted and that it is beneficial to the interests of the shareholders that the corporation be wound up and dissolved.

(3)  The directors are deadlocked in the direction of the management of the business and affairs of the corporation and the shareholders are unable to break the deadlock and that irreparable injury to the corporation is being suffered or is threatened by reason thereof. The court shall not appoint a receiver or grant other similar relief under this paragraph if the shareholders by agreement or otherwise have provided for the appointment of a provisional director or other means for the resolution of a deadlock but the court shall enforce the remedy so provided if appropriate.

(b)  Cross reference.--See section 2536 (relating to application by director for involuntary dissolution).

Cross References.  Section 1981 is referred to in section 1767 of this title.



Section 1982 - Proceedings upon application of creditor

§ 1982.  Proceedings upon application of creditor.

Upon application filed by a creditor of a business corporation whose claim has either been reduced to judgment and an execution thereon returned unsatisfied or whose claim is admitted by the corporation, the court may entertain proceedings for the involuntary winding up and dissolution of the corporation when, in either case, it is made to appear that the corporation is unable to discharge its liabilities in the regular course of business, as they mature, or is unable to afford reasonable security to those who may deal with it.



Section 1983 - (Reserved)

§ 1983.  (Reserved).



Section 1984 - Appointment of receiver pendente lite and other interim powers

§ 1984.  Appointment of receiver pendente lite and other interim powers.

Upon the filing of an application under this subchapter, the court may issue injunctions, appoint a receiver pendente lite with such powers and duties as the court from time to time may direct and proceed as may be requisite to preserve the corporate assets wherever situated and to carry on the business of the corporation until a full hearing can be had.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1984 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.



Section 1985 - Liquidating receiver

§ 1985.  Liquidating receiver.

Upon a hearing, after such notice as the court may direct to be given to all parties to the proceeding and to any other parties in interest designated by the court, the court may appoint a liquidating receiver with authority to collect the assets of the corporation. The liquidating receiver shall have authority, subject to the order of the court, to dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The assets of the corporation, or the proceeds resulting from a disposition thereof, shall be applied to the expenses of the liquidation and to the payment of the liabilities of the corporation and any remaining assets or proceeds shall be distributed by the court in the manner provided by section 1975(c) (relating to winding up and distribution). The court may direct that any or all of the provisions of Subchapter H (relating to postdissolution provision for liabilities) shall apply. The order appointing the liquidating receiver shall state his powers and duties. The powers and duties may be increased or diminished at any time during the proceedings. A receiver of a corporation appointed under this section shall have authority to sue and defend in all courts in his own name as receiver of the corporation. The court appointing the receiver shall have exclusive jurisdiction of the corporation and its property wherever situated.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1985 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.



Section 1986 - Qualifications of receivers

§ 1986.  Qualifications of receivers.

A receiver shall in all cases be a natural person of full age or a corporation authorized to act as receiver, which corporation, if so authorized, may be a domestic corporation for profit or not-for-profit or a foreign corporation for profit or not-for-profit authorized to do business in this Commonwealth, and shall give such bond, if any, as the court may direct, with such sureties, if any, as the court may require.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1549(10), adopted June 3, 1994, provided that section 1986 insofar as it relates to the appointment of receivers in corporate dissolutions shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.



Section 1987 - Proof of claims

§ 1987.  Proof of claims.

(a)  General rule.--In a proceeding under this subchapter, the court may require all creditors of the business corporation to file with the office of the clerk of the court of common pleas or with the receiver, in such form as the court may prescribe, verified proofs of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall not be less than 120 days from the date of the order, as the last day for filing of claims and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to or after the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants who do not file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

(b)  Cross reference.--See section 1979 (relating to survival of remedies and rights after dissolution).

Cross References.  Section 1987 is referred to in section 1979 of this title.



Section 1988 - Discontinuance of proceedings; reorganization

§ 1988.  Discontinuance of proceedings; reorganization.

The proceedings under this subchapter may be discontinued at any time when it is established that cause for liquidation no longer exists. In that event, the court shall dismiss the proceedings and direct the receiver to redeliver to the business corporation all its remaining property and assets.



Section 1989 - Articles of involuntary dissolution

§ 1989.  Articles of involuntary dissolution.

(a)  General rule.--In a proceeding under this subchapter, the court shall enter an order dissolving the business corporation when the costs and expenses of the proceeding and all liabilities of the corporation have been discharged, and all of its remaining assets have been distributed to its shareholders or, in case its assets are not sufficient to discharge such costs, expenses and liabilities, when all the assets have been applied, as far as they will go, to the payment of such costs, expenses and liabilities. See section 139(b) (relating to tax clearance in judicial proceedings).

(b)  Filing.--After entry of an order of dissolution, the office of the clerk of the court of common pleas shall prepare and execute articles of dissolution substantially in the form provided by section 1977 (relating to articles of dissolution), attach thereto a certified copy of the order and transmit the articles and attached order to the Department of State. The department shall not charge a fee in connection with the filing of articles of dissolution under this section. See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(c)  Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b).



Section 1991 - Definitions

SUBCHAPTER H

POSTDISSOLUTION PROVISION FOR LIABILITIES

Sec.

1991.  Definitions.

1991.1. Authority of board of directors.

1992.  Notice to claimants.

1993.  Acceptance or rejection of matured claims.

1994.  Disposition of unmatured claims.

1995.  Court proceedings.

1996.  No revival or waiver.

1997.  Payments and distributions.

1998.  Liability of shareholders (Repealed).

Subchapter Heading.  The heading of Subchapter H was amended December 18, 1992, P.L.1333, No.169, effective in 60 days.

Cross References.  Subchapter H is referred to in sections 1972, 1974, 1977, 1978, 1985 of this title.

§ 1991.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Contractual claims."  Excludes contingent contractual claims based on any implied warranty as to any product manufactured, sold, distributed or handled by the dissolved corporation.

"Priority."  Does not refer either to the order of payments set forth in section 1997(a)(1) through (4) (relating to payments and distributions) or to the relative times at which any claims mature or are reduced to judgment.

"Successor entity."  Includes any trust, receivership or other legal entity governed by the laws of this Commonwealth or any other jurisdiction to which the remaining assets of a dissolved business corporation are transferred subject to its liabilities and which exists solely for the purposes of prosecuting and defending actions, by or against the corporation, enabling the corporation to settle and close its business, to dispose of and convey the property of the corporation, to discharge the liabilities of the corporation, and to distribute to the shareholders of the corporation any remaining assets, but not for the purpose of continuing the business for which the corporation was incorporated.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 1991.1 - Authority of board of directors

§ 1991.1.  Authority of board of directors.

(a)  General rule.--The board of directors of a business corporation that has elected to proceed under this subchapter shall have full power to wind up and settle the affairs of the corporation in accordance with this subchapter both prior to and after the filing of articles of dissolution in accordance with section 1977 (relating to articles of dissolution).

(b)  Winding up.--The corporation shall, as speedily as possible, proceed to comply with the requirements of this subchapter while simultaneously collecting all sums due it and converting into cash all corporate assets, the conversion of which into cash is required to make adequate provision for its liabilities.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 1991.1.



Section 1992 - Notice to claimants

§ 1992.  Notice to claimants.

(a)  General rule.--After a business corporation that has elected to proceed under this subchapter has been dissolved in accordance with section 1977 (relating to articles of dissolution), the corporation or any successor entity shall give notice of the dissolution requesting all persons having a claim against the corporation to present their claims against the corporation in accordance with the notice. The notice shall state:

(1)  That all claims must be presented in writing and must contain sufficient information reasonably to inform the corporation or successor entity of the identity of the claimant and the substance of the claim.

(2)  The mailing address to which a claim must be sent.

(3)  The deadline, which shall be not less than 60 days after the date the notice is given, by which the corporation or successor entity must receive the claim.

(4)  That the claim will be barred if not received by the deadline.

(5)  That the corporation or a successor entity may make distribution to other claimants and the shareholders of the corporation or persons interested as having been such without further notice to the claimant.

(b)  Unmatured contractual claims.--The corporation or successor entity electing to follow the procedures specified in this subchapter shall also give notice of the dissolution of the corporation to persons with contractual claims contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured, and shall request that such persons present their claims in accordance with the terms of the notice. The notice shall be in substantially the form specified in subsection (a).

(c)  Publication and service of notices.--

(1)  The notices required by this section shall be officially published at least once a week for two consecutive weeks and, in the case of a corporation having $10,000,000 or more in total assets at the time of its dissolution, at least once in all editions of a daily newspaper with a national circulation.

(2)  Concurrently with or preceding the publication, the corporation or successor entity shall send a copy of the notice by certified or registered mail, return receipt requested, to each:

(i)  known creditor or claimant;

(ii)  holder of a claim described in subsection (b); and

(iii)  municipal corporation in which a place of business of the corporation in this Commonwealth was located at the time of filing the articles of dissolution in the department.

(d)  Claims barred.--A claim against a dissolved corporation is barred if a claimant who was given written notice under subsection (c)(2) does not deliver the claim to the dissolved corporation or successor entity by the deadline.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (c).

Cross References.  Section 1992 is referred to in sections 1979, 1993, 1994, 1995 of this title.



Section 1993 - Acceptance or rejection of matured claims

§ 1993.  Acceptance or rejection of matured claims.

(a)  Notice.--A dissolved business corporation or successor entity may reject, in whole or in part, any matured claim made by a claimant pursuant to section 1992 (relating to notice to claimants) by sending notice of the rejection by certified or registered mail, return receipt requested, to the claimant within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 1979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 1979.

(b)  Claims barred.--A claim against a dissolved corporation is barred if a claimant whose claim is rejected by the dissolved corporation or successor entity does not commence an action in the court to enforce the claim within 90 days after mailing of the rejection notice.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 1993 is referred to in sections 1979, 1997 of this title.



Section 1994 - Disposition of unmatured claims

§ 1994.  Disposition of unmatured claims.

(a)  Contractual claims.--The dissolved business corporation or successor entity shall offer any claimant whose contractual claim made pursuant to section 1992 (relating to notice to claimants) is contingent, conditional or unmatured, such security as the corporation or successor entity determines is sufficient to provide compensation to the claimant if the claim matures. The corporation or successor entity shall send the offer to the claimant by certified or registered mail, return receipt requested, within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 1979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 1979. If the claimant offered the security does not deliver to the corporation or successor entity a written notice rejecting the offer within 60 days after mailing of the offer for security, the claimant shall be deemed to have accepted the security as the sole source from which to satisfy his claim against the corporation.

(b)  Other claims.--Except as provided in section 1997(d) (relating to liability of directors), the holder of any other claim may bring an action against the dissolved corporation or its directors, officers or shareholders within the time limited by section 1979(a).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 1994 is referred to in sections 1979, 1995, 1997 of this title.



Section 1995 - Court proceedings

§ 1995.  Court proceedings.

(a)  General rule.--A dissolved business corporation or successor entity that has given notice in accordance with section 1992 (relating to notice to claimants) shall file an application with the court for a determination of the amount and form of security:

(1)  that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to section 1994 (relating to disposition of unmatured claims); and

(2)  that will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on the facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity prior to the expiration of the two-year period specified in section 1979(a)(2) (relating to survival of remedies and rights after dissolution).

(b)  Guardian ad litem.--The court may appoint a guardian ad litem in respect of any proceeding brought under this subchapter. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the applicant in the proceeding unless otherwise ordered by the court.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 1995 is referred to in section 1997 of this title.



Section 1996 - No revival or waiver

§ 1996.  No revival or waiver.

The giving of any notice or making of any offer under this subchapter shall not revive any claim then barred or constitute acknowledgment by the dissolved business corporation or successor entity that any person to whom the notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom the notice is sent.



Section 1997 - Payments and distributions

§ 1997.  Payments and distributions.

(a)  General rule.--A dissolved business corporation or successor entity that has elected to proceed under this subchapter shall:

(1)  Pay the claims made and not rejected under section 1993 (relating to acceptance or rejection of matured claims).

(2)  Post the security offered and not rejected under section 1994 (relating to disposition of unmatured claims).

(3)  Post security ordered by the court in any proceeding under section 1995 (relating to court proceedings).

(4)  Pay or make provision for all other claims that are mature, known and uncontested or that have been finally determined to be owing by the corporation or the successor entity.

(b)  Disposition.--The claims and liabilities shall be paid in full and any provision for payment shall be made in full if there are sufficient assets. If there are insufficient assets, the claims and liabilities shall be paid or provided for in order of their priority, and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining assets shall be distributed to the shareholders of the corporation according to their respective rights and preferences, except that the distribution shall not be made less than 60 days after the last notice of rejection, if any, was given under section 1993 (relating to acceptance or rejection of matured claims). See section 1972(a) (relating to proposal of voluntary dissolution).

(c)  Evaluation of other liabilities.--In the absence of actual fraud, the judgment of the board of directors of the dissolved corporation or the governing persons of the successor entity as to the provision made for the payment of all claims under subsection (a)(4) shall be conclusive.

(d)  Liability of directors.--(Deleted by amendment).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b) and deleted subsec. (d).

1992 Amendment.  Act 169 amended subsecs. (a) and (c), deleted subsec. (d) and relettered subsec. (e) to subsec. (d).

Cross References.  Section 1997 is referred to in sections 1979, 1991, 1994 of this title.



Section 1998 - Liability of shareholders (Repealed)

§ 1998.  Liability of shareholders (Repealed).

1992 Repeal Note.  Section 1998 was repealed December 18, 1992, P.L.1333, No.169, effective in 60 days.






Chapter 21 - Nonstock Corporations

Section 2101 - Application and effect of chapter

ARTICLE C

DOMESTIC BUSINESS CORPORATION ANCILLARIES

Chapter

21.  Nonstock Corporations

23.  Statutory Close Corporations

25.  Registered Corporations

27.  Management Corporations

29.  Professional Corporations

31.  Insurance Corporations

CHAPTER 21

NONSTOCK CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Powers, Duties and Safeguards

Enactment.  Chapter 21 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 21 is referred to in section 1103 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2101.  Application and effect of chapter.

2102.  Formation of nonstock corporations.

2103.  Contents of articles and other documents of nonstock corporations.

2104.  Election of an existing business corporation to become a nonstock corporation.

2105.  Termination of nonstock corporation status.

§ 2101.  Application and effect of chapter.

(a)  General rule.--This chapter shall be applicable to:

(1)  A business corporation that elects to become a nonstock corporation in the manner provided by this chapter.

(2)  A domestic corporation for profit subject to Subpart D (relating to cooperative corporations) organized on a nonstock basis.

(3)  A domestic insurance corporation that is a mutual insurance company.

(b)  Application to business corporations generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a nonstock corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a nonstock corporation.

(c)  Laws applicable to nonstock corporations.--Except as otherwise provided in this chapter, this subpart shall be generally applicable to all nonstock corporations. The specific provisions of this chapter shall control over the general provisions of this subpart. In the case of a nonstock corporation, references in this part to "shares," "shareholder," "share register," "share ledger," "transfer book for shares," "number of shares entitled to vote" or "class of shares" shall mean memberships, member, membership register, membership ledger, membership transfer book, number of votes entitled to be cast or class of members, respectively. Except as otherwise provided in this article, a nonstock corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).



Section 2102 - Formation of nonstock corporations

§ 2102.  Formation of nonstock corporations.

(a)  General rule.--A nonstock corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain:

(1)  A heading stating the name of the corporation and that it is a nonstock corporation.

(2)  The provisions required by section 2103 (relating to contents of articles and other documents of nonstock corporations).

(b)  Initial members.--Upon the filing of articles of a nonstock corporation, the subscribers to the minimum guaranteed capital of the corporation, if any, and the incorporators shall be the initial members of the corporation.

Cross References.  Section 2102 is referred to in sections 2105, 7105 of this title.



Section 2103 - Contents of articles and other documents of nonstock corporations

§ 2103.  Contents of articles and other documents of nonstock corporations.

In lieu of required statements relating to shares or share structure, a nonstock corporation shall set forth in any document permitted or required to be filed under this subpart the fact that the corporation is organized on a nonstock basis. A nonstock corporation may, but need not, have a minimum guaranteed capital which shall be furnished by the subscribers thereto in such proportions as they may agree.

Cross References.  Section 2103 is referred to in sections 2102, 2105, 7105 of this title.



Section 2104 - Election of an existing business corporation to become a nonstock corporation

§ 2104.  Election of an existing business corporation to become a nonstock corporation.

(a)  General rule.--Any business corporation may become a nonstock corporation under this chapter by:

(1)  Adopting a plan of conversion providing for the redemption by the corporation of all of its shares whether or not redeemable by the terms of its articles and adjusting its affairs so as to comply with the requirements of this chapter applicable to nonstock corporations.

(2)  Filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(i)  A heading stating the name of the corporation and that it is a nonstock corporation.

(ii)  A statement that it elects to become a nonstock corporation.

(iii)  A statement that the corporation is organized on a nonstock basis.

(iv)  Such other changes, if any, that may be desired in the articles.

(b)  Procedure.--The plan of conversion of the corporation into a nonstock corporation (which plan shall include the amendment of the articles required by subsection (a)) shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(1)  The holders of shares of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(2)  The plan must be approved by two-thirds of the votes cast by all shares of each class.

(3)  If any shareholder of a business corporation that adopts a plan of conversion into a nonstock corporation objects to the plan of conversion and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided. There shall be included in, or enclosed with, the notice of the meeting of shareholders called to act upon the plan of conversion a copy or a summary of the plan and a copy of Subchapter D of Chapter 15 and of this subsection.

(4)  The plan shall not impose any additional liability upon any existing patron of the business of the corporation, whether or not that person becomes a member of the corporation pursuant to the plan, unless the patron expressly assumes such liability.

Cross References.  Section 2104 is referred to in section 1571 of this title.



Section 2105 - Termination of nonstock corporation status

§ 2105.  Termination of nonstock corporation status.

(a)  General rule.--A nonstock corporation may terminate its status as such and cease to be subject to this chapter by:

(1)  Adopting a plan of conversion providing for the issue of appropriate shares to its members and adjusting its affairs so as to comply with the requirements of this subpart applicable to business corporations that are not nonstock corporations.

(2)  Amending its articles to delete therefrom the additional provisions required or permitted by sections 2102(a)(1) (relating to formation of nonstock corporations) and 2103 (relating to contents of articles and other documents of nonstock corporations) to be stated in the articles of a nonstock corporation. The plan of conversion (which plan shall include the amendment of the articles required by this section) shall be adopted in accordance with Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(i)  The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(ii)  The plan must be approved by a majority of the votes cast by the members of each class.

(b)  Increased vote requirements.--The bylaws of a nonstock corporation adopted by the members may provide that on any amendment to terminate its status as a nonstock corporation, a vote greater than that specified in subsection (a) shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the status of the corporation as a nonstock corporation.

(c)  Mutual insurance companies.--With respect to the termination of the status of a mutual insurance company as a nonstock corporation, see section 103 (relating to subordination of title to regulatory laws) and Article VIII-A of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (c).

Cross References.  Section 2105 is referred to in section 1504 of this title.



Section 2121 - Corporate name of nonstock corporations

SUBCHAPTER B

POWERS, DUTIES AND SAFEGUARDS

Sec.

2121.  Corporate name of nonstock corporations.

2122.  Classes of membership.

2123.  Evidence of membership; liability of members.

2124.  Voting rights of members.

2125.  Inapplicability of certain provisions to nonstock corporations.

2126.  Dissolution of nonstock corporations.

§ 2121.  Corporate name of nonstock corporations.

(a)  General rule.--The corporate name of a nonstock corporation may contain the word "mutual."

(b)  Insurance names.--See section 1303(c)(1)(iii) (relating to corporate name).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b).



Section 2122 - Classes of membership

§ 2122.  Classes of membership.

The bylaws of a nonstock corporation adopted by the members may vest in the board of directors the power to establish classes of membership and to fix the several rights and liabilities thereof.

Cross References.  Section 2122 is referred to in section 1504 of this title.



Section 2123 - Evidence of membership; liability of members

§ 2123.  Evidence of membership; liability of members.

(a)  General rule.--Every member of record of a nonstock corporation shall be entitled to a written document evidencing his membership in the corporation. The document shall state:

(1)  That the corporation is a nonstock corporation incorporated under the laws of this Commonwealth, unless the name of the corporation contains the word "mutual."

(2)  The name of the person to whom issued.

(3)  The class of membership, if any, held by the member.

(b)  Notice of variations in rights.--If the membership of the corporation is divided into classes, the document shall set forth (or shall state that the corporation will furnish to any member, upon request and without charge) a full or summary statement of the special rights and liabilities of membership of each class and the variations in the rights and liabilities of membership between classes. If a membership is not fully paid or if the member is otherwise liable to assessment, the document evidencing the membership shall so state.

(c)  Liability.--A subscriber to the minimum guaranteed capital of or member of a nonstock corporation shall not be under any liability to the corporation or any creditor thereof other than the obligations of complying with the terms of the subscription to the minimum guaranteed capital, if any, and with the terms of the document evidencing his membership. Otherwise, the members of a nonstock corporation shall not be personally liable for the debts, liabilities or obligations of the corporation.

(d)  Dissenters rights.--The document evidencing membership shall constitute a share certificate for the purposes of Subchapter D of Chapter 15 (relating to dissenters rights).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 2124 - Voting rights of members

§ 2124.  Voting rights of members.

Except as otherwise provided in a bylaw adopted by the members or in a written document evidencing membership, every member of record of a nonstock corporation shall have the right, at every meeting of members, to one vote.

Cross References.  Section 2124 is referred to in section 1504 of this title.



Section 2125 - Inapplicability of certain provisions to nonstock corporations

§ 2125.  Inapplicability of certain provisions to nonstock corporations.

(a)  Share structure.--The provisions of Subchapter B of Chapter 15 (relating to shares and other securities) shall not be applicable to a nonstock corporation. A nonstock corporation shall not create or issue shares.

(b)  Corporate finance.--A patronage rebate or dividend that is, or is equivalent to, a reduction in the charge made by a nonstock corporation to a member for goods or services shall not constitute a dividend or distribution within the meaning of section 1551 (relating to distributions to shareholders).



Section 2126 - Dissolution of nonstock corporations

§ 2126.  Dissolution of nonstock corporations.

If at the time of dissolution of a nonstock corporation the articles, bylaws and documents evidencing membership fail to define the respective rights and preferences of the members upon dissolution, the surplus of cash or property remaining after discharging all liabilities of the corporation shall be paid to or distributed among the members according to such a plan of distribution as the members may adopt. The plan shall be adopted in accordance with Subchapter F of Chapter 19 (relating to voluntary dissolution and winding up) except that:

(1)  The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2)  The plan must be approved by a majority of the votes cast by the members of each class.






Chapter 23 - Statutory Close Corporations

Section 2301 - Application and effect of chapter

CHAPTER 23

STATUTORY CLOSE CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Shares

C.  Powers, Duties and Safeguards

Enactment.  Chapter 23 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 23 is referred to in section 1103 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2301.  Application and effect of chapter.

2302.  Definition of minimum vote.

2303.  Formation of statutory close corporations.

2304.  Additional contents of articles of statutory close corporations.

2305.  Election of an existing business corporation to become a statutory close corporation.

2306.  Limitations on continuation of statutory close corporation status.

2307.  Voluntary termination of statutory close corporation status by amendment of articles.

2308.  Issuance or transfer of shares of a statutory close corporation in breach of qualifying conditions.

2309.  Involuntary termination of statutory close corporation status; proceeding to prevent loss of status.

§ 2301.  Application and effect of chapter.

(a)  General rule.--This chapter shall be applicable to a business corporation, other than a management corporation, that:

(1)  had elected to become a close corporation subject to Chapter B of Article III of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933 (relating to close corporations), and that, as of the effective date of this chapter, had not terminated that election in the manner prescribed by statute; or

(2)  elects to become a statutory close corporation in the manner provided by this chapter.

(b)  Application of business corporation law generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a statutory close corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a statutory close corporation.

(c)  Laws applicable to statutory close corporations.--Except as otherwise provided in this chapter, this subpart shall be generally applicable to all statutory close corporations. The specific provisions of this chapter shall control over the general provisions of this subpart. Except as otherwise provided in this article, a statutory close corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(d)  Transitional provisions.--The following provisions of this chapter shall not apply to a statutory close corporation existing on September 30, 1989, unless otherwise provided in a bylaw adopted in the manner provided by section 2332(b) (relating to procedure):

Section 2321(b) (relating to preemptive rights) insofar as such provision authorizes the shareholders to adopt a bylaw eliminating or limiting the preemptive rights provided in that subsection.

Section 2322 (relating to share transfer restrictions).

Section 2323 (relating to transfer of shares in breach of transfer restrictions). If section 2323 is not applicable to the corporation, transfer restrictions (including a restriction that is held not to be authorized by section 1529 (relating to transfer of securities; restrictions)) shall be enforced in the same manner as if this article had not been enacted.

Section 2325 (relating to sale option of estate of shareholder).

Section 2336 (relating to fundamental changes).

(e)  Cross reference.--See the definition of "closely held corporation" in section 1103 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (d).

Cross References.  Section 2301 is referred to in section 1106 of this title.



Section 2302 - Definition of minimum vote

§ 2302.  Definition of minimum vote.

(a)  General rule.--As used in this chapter, the term "minimum vote" as applied to corporate action means that:

(1)  The holders of shares of every class shall be entitled to vote on the corporate action regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(2)  The corporate action must be approved by vote of the shareholders of each class entitled to cast at least two-thirds of the votes that all shareholders of the class are entitled to cast thereon.

(b)  Increased vote requirements.--The bylaws of a statutory close corporation adopted by the shareholders may provide that on any corporate action subject to the minimum vote requirement of subsection (a) a vote greater than two-thirds or a vote of all shares of any class shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to effect such corporation action.

Cross References.  Section 2302 is referred to in section 1504 of this title.



Section 2303 - Formation of statutory close corporations

§ 2303.  Formation of statutory close corporations.

A statutory close corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain:

(1)  A heading stating the name of the corporation and that it is a statutory close corporation.

(2)  The provision required by section 2304(a) (relating to additional contents of articles of statutory close corporations).

Cross References.  Section 2303 is referred to in section 2307 of this title.



Section 2304 - Additional contents of articles of statutory close corporations

§ 2304.  Additional contents of articles of statutory close corporations.

(a)  General rule.--In addition to the provisions otherwise required by this subpart, the articles of a statutory close corporation shall provide that neither the corporation nor any shareholder shall make an offering of any of its shares of any class that would constitute a "public offering" within the meaning of the Securities Act of 1933.

(b)  Number or qualifications of shareholders.--The articles of a statutory close corporation may set forth:

(1)  The maximum number of persons who are entitled to be record holders or beneficial owners of its shares.

(2)  The qualifications of shareholders, either by specifying classes of persons who shall be entitled to be holders of record of shares of any class or by specifying classes of persons who shall not be entitled to be holders of shares of any class or both.

(c)  Aggregation of holdings.--Except as otherwise provided in the articles, for purposes of determining the number of holders of record or beneficial owners of the shares of a statutory close corporation, shares that are held jointly or in common or in a trust, by two or more persons, as fiduciaries or otherwise, or that are held by spouses, shall be treated as held by one shareholder.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 2304 is referred to in sections 2303, 2305, 2306, 2308, 2309, 2322 of this title.



Section 2305 - Election of an existing business corporation to become a statutory close corporation

§ 2305.  Election of an existing business corporation to become a statutory close corporation.

(a)  General rule.--A business corporation may become a statutory close corporation under this chapter by amending its articles so that they shall contain, in addition to the requirements of section 1911(b) (relating to exceptions):

(1)  A heading stating the name of the corporation and that it is a statutory close corporation.

(2)  A statement that it elects to become a statutory close corporation.

(3)  The provision required by section 2304(a) (relating to additional contents of articles of statutory close corporations).

(b)  Procedure.--The amendment shall not be effective unless it is adopted by the affirmative vote of all shareholders of the corporation whether or not otherwise entitled to vote thereon.



Section 2306 - Limitations on continuation of statutory close corporation status

§ 2306.  Limitations on continuation of statutory close corporation status.

A statutory close corporation continues to be such and to be subject to this chapter until:

(1)  it terminates its status as a statutory close corporation pursuant to section 2307 (relating to voluntary termination of statutory close corporation status by amendment of articles); or

(2)  the provisions required or permitted by section 2304 (relating to additional contents of articles of statutory close corporations) to be stated in the articles to qualify a business corporation as a statutory close corporation have in fact been breached and neither the corporation nor any of its shareholders takes the steps required by section 2309 (relating to involuntary termination of statutory close corporation status; proceeding to prevent loss of status) to prevent such loss of status or to remedy such breach.



Section 2307 - Voluntary termination of statutory close corporation status by amendment of articles

§ 2307.  Voluntary termination of statutory close corporation status by amendment of articles.

(a)  General rule.--A statutory close corporation may voluntarily terminate its status as such and cease to be subject to this chapter by amending its articles to delete therefrom the additional provision required by section 2303(1) (relating to formation of statutory close corporations) to be stated in the articles of a statutory close corporation.

(b)  Procedure.--The amendment shall not be effective unless it is adopted by at least the minimum vote.

Cross References.  Section 2307 is referred to in sections 2306, 2308, 2309 of this title.



Section 2308 - Issuance or transfer of shares of a statutory close corporation in breach of qualifying conditions

§ 2308.  Issuance or transfer of shares of a statutory close corporation in breach of qualifying conditions.

(a)  Notice of qualifications.--If shares of a statutory close corporation are issued or transferred to any person who is not entitled under any provision of the articles permitted by section 2304(b) (relating to number or qualifications of shareholders) to be a holder of record of shares of the corporation and if the certificate for the shares complies with section 2321(c) (relating to notice of statutory close corporation status) or conspicuously notes the existence of such a provision of the articles, that person shall be conclusively presumed to have notice of the fact of his ineligibility to be a shareholder.

(b)  Notice of size restrictions.--If the articles of a statutory close corporation state the number of persons who are entitled to be holders or owners of its shares and if the certificate for the shares complies with section 2321(c) or conspicuously notes the existence of such a provision of the articles and if the issuance or transfer of shares to any person would cause the shares to be held by more than that number of persons, the person to whom the shares are issued or transferred shall be conclusively presumed to have notice of that fact.

(c)  Refusal to register.--Whenever any person to whom shares of a statutory close corporation have been issued or transferred has, or is conclusively presumed under this section to have, notice either:

(1)  that he is a person not eligible to be a holder of shares of the corporation; or

(2)  that the transfer of shares to him would cause the shares of the corporation to be held by more than the number of persons permitted by its articles to hold shares of the corporation;

the corporation may, at its option, refuse to register the transfer of the shares into the name of the transferee.

(d)  Exception.--The provisions of subsection (c) shall not be applicable if the transfer of shares, even though otherwise contrary to subsection (a) or (b), has been consented to by all the shareholders of the statutory close corporation or if the statutory close corporation has amended its articles in accordance with section 2307 (relating to voluntary termination of statutory close corporation status by amendment of articles).

(e)  Rescission rights unaffected.--The provisions of this section do not impair any right of a transferee to rescind the transaction or to recover under any applicable warranty express or implied.

(f)  Definition.--As used in this section, the term "transfer" is not limited to a transfer for value.

Cross References.  Section 2308 is referred to in section 2309 of this title.



Section 2309 - Involuntary termination of statutory close corporation status; proceeding to prevent loss of status

§ 2309.  Involuntary termination of statutory close corporation status; proceeding to prevent loss of status.

(a)  General rule.--If any event occurs as a result of which the provision included in the articles of a statutory close corporation pursuant to section 2304(a) (relating to additional contents of articles of statutory close corporations) to qualify it as a statutory close corporation has been breached, the status of the business corporation as a statutory close corporation under this chapter shall terminate unless:

(1)  Within 30 days after the occurrence of the event or within 30 days after the event has been discovered, whichever is later, the corporation:

(i)  Files in the Department of State a statement executed by the corporation setting forth:

(A)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(B)  A statement that the provision included in its articles pursuant to section 2304(a) to qualify it as a statutory close corporation has been breached.

(ii)  Furnishes a copy of the statement to each shareholder.

(2)  The corporation concurrently with the filing of the statement takes such steps as are necessary to correct the situation that threatens its status as a statutory close corporation including, without limitation, the refusal to register the transfer of shares that have been wrongfully transferred as provided by section 2308 (relating to issuance or transfer of shares of a statutory close corporation in breach of qualifying conditions) or initiation of a proceeding under subsection (b).

(b)  Proceeding to cure breach.--Upon the application of the corporation or of any shareholder, the court may issue all orders necessary to prevent the corporation from losing its status as a statutory close corporation or to prevent the violation of any provision of the articles permitted by section 2304(b) to be stated in the articles of a statutory close corporation or to restore its status as a statutory close corporation by enjoining or setting aside any act or threatened act on the part of the corporation or a shareholder that would be inconsistent with any of the provisions required or permitted by section 2304 to be stated in the articles of a statutory close corporation unless it is an act approved in accordance with section 2308(d) (relating to exception). The court may enjoin or set aside any transfer or threatened transfer of shares of a statutory close corporation that is contrary to any of the terms of its articles and may enjoin any public offering, as defined in section 2304(a), or threatened public offering of shares of the statutory close corporation.

(c)  Notice of cure of breach.--When the situation that threatened the status of the corporation as a statutory close corporation has been remedied and if the corporation has not amended its articles in accordance with section 2307 (relating to voluntary termination of statutory close corporation status by amendment of articles), the corporation shall file in the department a statement executed by the corporation, setting forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  A statement that no breach of the provision included in its articles pursuant to section 2304(a) exists.

Upon the filing of the statement, the status of the corporation as a statutory close corporation under this chapter, if theretofore terminated by reason of subsection (a), shall be restored.

(d)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsecs. (a) and (c).

Cross References.  Section 2309 is referred to in section 2306 of this title.



Section 2321 - Shares

SUBCHAPTER B

SHARES

Sec.

2321.  Shares.

2322.  Share transfer restrictions.

2323.  Transfer of shares in breach of transfer restrictions.

2324.  Corporation option where a restriction on transfer of a security is held invalid.

2325.  Sale option of estate of shareholder.

§ 2321.  Shares.

(a)  Uncertificated shares prohibited.--A statutory close corporation shall not issue uncertificated shares.

(b)  Preemptive rights.--

(1)  Unless otherwise provided in a bylaw adopted by the shareholders, the holders of any class of voting shares of a statutory close corporation shall have a preemptive right to subscribe for or purchase any voting shares (or any option rights or securities having conversion or option rights with respect to any voting shares) issued or sold by the corporation for any form of consideration.

(2)  Paragraph (1) shall not apply to any issue of voting shares (or of any option rights or securities having conversion or option rights with respect to such voting shares) pursuant to a plan to which Subchapter D of Chapter 15 (relating to dissenters rights) is applicable.

(c)  Notice of statutory close corporation status.--A legend in substantially the following form shall be set forth conspicuously on each share certificate issued by a statutory close corporation:

The rights of shareholders in a statutory close corporation may differ materially from the rights of shareholders in other corporations. Copies of the articles of incorporation and bylaws, agreements among shareholders or other documents, which may restrict transfers and affect voting and other rights, may be obtained by a shareholder on written request to the corporation.

This notice shall satisfy all requirements of this subpart that notice of transfer or other restrictions or relative rights be given. All persons claiming an interest in shares of a statutory close corporation:

(1)  Complying with the notice requirement of this section shall be bound by the documents referred to in the notice.

(2)  Not complying with the requirement of this section shall be bound only by any documents of which they, or any person through whom they claim, have knowledge or notice.

Cross References.  Section 2321 is referred to in sections 1504, 1528, 1530, 2301, 2308, 2332, 2337 of this title.



Section 2322 - Share transfer restrictions

§ 2322.  Share transfer restrictions.

(a)  General rule.--Unless otherwise provided in a bylaw adopted by the shareholders, no interest in shares of a statutory close corporation may be transferred, by operation of law or otherwise, whether voluntary or involuntary.

(b)  Exception.--Subsection (a) shall not apply to a transfer:

(1)  To the corporation or to any other shareholder of the same class of shares.

(2)  To members of the immediate family of a shareholder or to a trust all of whose beneficiaries are members of the immediate family of a shareholder. The immediate family of a shareholder shall include only his spouse, parents, brothers, sisters, lineal descendants (including descendants related by adoption) and spouses of any lineal descendants.

(3)  That has been approved by the unanimous vote of the holders of the most junior shares of the corporation having voting rights for the election of directors.

(4)  To an executor or administrator upon the death of a shareholder or to a trustee or receiver as the result of a bankruptcy, insolvency, dissolution or similar proceeding brought by or against a shareholder.

(5)  By merger, consolidation or share exchange that becomes effective pursuant to section 2336 (relating to fundamental changes) or a share exchange of existing shares for other shares of a different class or series in the corporation.

(6)  By a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor.

(7)  Made after termination of the status of the corporation as a statutory close corporation.

(8)  Permitted by subsection (h).

(c)  Offer by nonexempt purchaser.--Any person desiring to transfer shares in a transaction not exempt under subsection (b)(1) through (7) shall obtain an offer from a third party who meets the requirements of subsection (d) to purchase the shares for cash and shall deliver written notice of the third-party offer to the corporation at its registered office stating the number and kind of shares, the offering price, the other terms of the offer and the name and address of the third-party offeror.

(d)  Qualifications of transferee.--A transfer shall not be made to a third party unless:

(1)  The third party is eligible to become a qualified shareholder under the provisions of any Federal or State tax statute that the corporation has elected to be subject to and the third party agrees in writing not to take any action to terminate the election without the approval of the remaining shareholders.

(2)  The transfer to the third party will not result in the imposition of the personal holding company tax or any similar Federal or State penalty tax on the corporation.

(3)  The third party is eligible to be a shareholder under any provision of the articles permitted by section 2304(b) (relating to number or qualifications of shareholders).

(e)  Action on offer by corporation.--The notice specified in subsection (c) shall constitute an offer by the shareholder to sell the shares to the corporation on the terms of the third-party offer. Within 20 days after receipt of the notice by the corporation, the secretary shall call a special meeting of shareholders, which shall be held not more than 40 days after the call, for the purpose of determining whether to purchase all (but not less than all) of the offered shares. Approval of action to purchase shall be by a majority of the votes of all shareholders entitled to vote thereon, excluding the holders of offered shares. With the consent of all the shareholders entitled to vote for the approval, the corporation may allocate some or all of the shares to one or more shareholders, or to other persons, but, if the corporation has more than one class of shares, the remaining holders of the class of shares being offered for sale shall have a first option to purchase the shares that are not purchased by the corporation in proportion to their shareholdings or in such proportion as shall be agreeable to those desiring to participate in the purchase.

(f)  Notice of action by corporation.--Within 75 days after receipt of the offer, written notice of the acceptance of the offer of the shareholder shall be delivered or sent to the offering shareholder at the address specified in his notice to the corporation or, in the absence of any specification, at his last known address as reflected in the records of the corporation. If the notice contains terms of purchase different from those contained in the offer of the shareholder, the different terms shall be deemed a counteroffer, and, unless the shareholder wishing to transfer his shares accepts in writing the counteroffer or the shareholder and the corporation or other purchaser otherwise resolve by written agreement the difference between the offer and counteroffer within 15 days of receipt by the shareholder of the qualified notice of acceptance, the notice containing the counteroffer shall be ineffective as an acceptance.

(g)  Delivery and payment.--If a contract to sell is created under subsection (f), the shareholder shall make delivery of all the certificates for the shares so sold, duly endorsed, within 20 days of receipt of the notice of acceptance. Breach of any of the terms of the contract shall entitle the nonbreaching party to any remedy at law or equity allowed for breach of a contract including, without limitation, specific performance.

(h)  Limited release from restrictions.--If the offer to sell is not accepted pursuant to subsections (e) and (f), the shareholder shall be entitled to transfer to the third-party offeror all (but not less than all) of the offered shares within 120 days after delivery of the notice specified in subsection (c) in accordance with the terms specified therein.

Cross References.  Section 2322 is referred to in sections 1504, 1554, 2301, 2324 of this title.



Section 2323 - Transfer of shares in breach of transfer restrictions

§ 2323.  Transfer of shares in breach of transfer restrictions.

Any attempted transfer of shares of a statutory close corporation in violation of any transfer restriction binding on the transferee shall be ineffective. Any attempted transfer of shares of a statutory close corporation in violation of any transfer restriction not binding on the transferee shall give the corporation the option, exercisable by notice and payment within 30 days after presentation of the shares for registration in the name of the transferee, to purchase the shares from the transferee for the same price and terms as contemplated for the ineffective transfer, unless such transfer was not intended to be a transfer for value.

Cross References.  Section 2323 is referred to in section 2301 of this title.



Section 2324 - Corporation option where a restriction on transfer of a security is held invalid

§ 2324.  Corporation option where a restriction on transfer of a security is held invalid.

If the bylaws contain provisions pursuant to section 2322(a) (relating to share transfer restrictions) and a restriction on transfer of a security of a statutory close corporation is held not to be authorized by section 1529 (relating to transfer of securities; restrictions), the corporation shall nevertheless have an option, for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the restricted security at a price that is agreed upon by the parties or, if an agreement is not reached, at the fair value as determined under Subchapter D of Chapter 15 (relating to dissenters rights).

Cross References.  Section 2324 is referred to in section 1571 of this title.



Section 2325 - Sale option of estate of shareholder

§ 2325.  Sale option of estate of shareholder.

(a)  General rule.--Unless otherwise provided in a bylaw adopted by the shareholders, the personal representative of any deceased holder or owner of shares shall have the right to require a statutory close corporation to elect either to purchase or cause the purchase of all, but not less than all, of the shares owned by the decedent pursuant to subsections (c) through (e) or to be dissolved.

(b)  Minimum vote requirement.--An amendment to the bylaws to provide that this section shall apply or to delete or modify the provisions of this section shall require at least the minimum vote for approval. Any shareholder who votes against an amendment to delete or modify the provisions of this section shall, if the amendment terminates or substantially alters the existing rights of the shareholder pursuant to this section to have his shares purchased, be entitled to receive the fair value of his shares upon compliance with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights).

(c)  Initial procedure.--Within six months after the death of the holder or owner of shares, the personal representative shall deliver a written notice to the corporation at its registered office specifying the number and class of all shares beneficially owned by the deceased shareholder and stating that an offer by the corporation to purchase the shares is being solicited pursuant to this section. Within 20 days after receipt of the notice by the corporation, the secretary shall call a special meeting of shareholders, which shall be held not more than 40 days after the call, for the purpose of determining whether to offer to purchase the shares. Approval of action to offer to purchase the shares shall be by vote of a majority of the shares entitled to vote, excluding the shares covered by the notice. With the consent of all the shareholders entitled to vote for the approval, the corporation may allocate some or all of the shares to one or more shareholders, or to other persons, but if the corporation has more than one class of shares, the remaining holders of the class of shares being offered for sale shall have a first option to purchase the shares that are not purchased by the corporation in proportion to their shareholdings or in such proportion as shall be agreeable to those desiring to participate in the purchase.

(d)  Notice of action by corporation.--Written notice of the approval by the shareholders of an offer to purchase, or that no offer to purchase was approved, shall be delivered or sent to the personal representative within 75 days after receipt of the notice soliciting the offer to purchase. Any offer to purchase shall be accompanied by copies of the balance sheets as of the end of, and profit and loss statements for, the preceding two fiscal years of the corporation and any available interim balance sheet and profit and loss statement. Any offer to purchase shall be accepted or rejected in writing within 15 days.

(e)  Price and other terms of purchase.--To the extent the price and other terms for purchasing the shares by the corporation or remaining shareholders are fixed or are to be determined pursuant to provisions in the bylaws or in a written agreement, those provisions shall be binding except that, in the event of a default in any payment due, subsection (i) shall apply and the person exercising his rights under this section shall have the right to petition for dissolution of the corporation.

(f)  Judicial proceedings in absence of agreement to purchase.--If an offer to purchase is rejected, or if an offer to purchase is not made under this section, the personal representative may commence an action or proceeding in court under this subsection. The jurisdiction of the court shall be plenary and exclusive. The corporation shall be made a party defendant in the action and shall, at its expense, give notice of the commencement of the action to all shareholders and to such other persons as the court may direct. The court shall proceed to determine the fair value of the shares considering the going concern value of the corporation, any agreement among some or all of the shareholders fixing a price or specifying a formula for determining the value of shares of the corporation for any purpose, the recommendations of any appraiser appointed by the court, any legal constraint on the ability of the corporation to acquire the shares and other relevant evidence. The court shall enter an order requiring the corporation to cause the purchase of the shares at fair value including such provisions as are deemed proper concerning payment of the purchase price in two or more installments, payment of interest on the installments, subordination of the obligation to the rights of other creditors of the corporation and security for payment of the deferred purchase price.

(g)  Costs and expenses.--Except as otherwise prescribed by general rules:

(1)  If the fair value of the shares as determined by the court does not materially exceed the last offer made by the corporation prior to the commencement of an action pursuant to subsection (f) and the court finds that the failure of the personal representative to accept the last offer of the corporation was dilatory, arbitrary, obdurate, vexatious or in bad faith, the court may assess all or a portion of the costs and expenses of the action against the estate of the deceased shareholder.

(2)  If the fair value of the shares as determined by the court materially exceeds the amount of the last offer made by the corporation prior to the time an action or proceeding was commenced pursuant to subsection (f) and the court finds that the last offer of the corporation was dilatory, arbitrary, obdurate, vexatious or in bad faith, the court may assess all or a portion of the costs and expenses of the action against the corporation.

(3)  Expenses assessable under paragraphs (1) and (2) shall include reasonable compensation for and reasonable expenses of any appraiser appointed by the court and the reasonable fees and expenses of counsel for and experts employed by any party.

(4)  Except as provided in paragraphs (1) and (2), the costs of an action commenced pursuant to subsection (f) shall be assessed on an equal basis between the corporation and the estate of the deceased shareholder and all other fees and expenses shall be borne by the party incurring the fees and expenses.

(h)  Subsequent modification of order.--Upon application of the corporation, the court may modify its order to change the terms of payment if it finds that the changed financial or legal ability of the corporation or other purchasers of the shares to complete the purchase justifies a modification. Any person making a payment in order to prevent or cure any default by any purchaser shall be entitled to recover the excess payment from the defaulting person.

(i)  Failure to make payment.--If the corporation or other purchaser fails for any reason to make any payment specified in the order within 30 days after the due date for the payment, the court shall, upon application of the person to whom the payment is due and in the absence of good cause shown by the corporation, enter an order directing that the corporation be dissolved.

(j)  Waiver.--Any shareholder may waive in writing the rights of his personal representative under this section.

(k)  Section nonexclusive.--This section shall not be construed to prohibit any other agreement not prohibited by law that provides for the purchase of shares of the corporation nor shall it prevent a shareholder from enforcing any other remedy he may have.

Cross References.  Section 2325 is referred to in sections 1504, 1571, 2301 of this title.



Section 2331 - Directors

SUBCHAPTER C

POWERS, DUTIES AND SAFEGUARDS

Sec.

2331.  Directors.

2332.  Management by shareholders.

2333.  Appointment of custodian for statutory close

corporation.

2334.  Appointment of provisional director in certain cases.

2335.  Operating corporation as partnership.

2336.  Fundamental changes.

2337.  Option of shareholder to dissolve corporation.

§ 2331.  Directors.

(a)  Agreements restricting discretion of directors.--A written agreement among the shareholders of a statutory close corporation entitled to cast at least a majority of the votes that all shareholders are entitled to cast for the election of directors, whether solely among themselves or with a party not a shareholder, is not invalid, as between the parties to the agreement or the shareholders of the corporation, on the ground that it so relates to the conduct of the business and affairs of the corporation as to restrict or interfere with the discretion or powers of the board of directors.

(b)  Effect of agreement.--The effect of any such agreement shall be to relieve the directors and impose upon the shareholders who are parties to the agreement the liability for acts or omissions that is imposed by law on directors to the extent and so long as the discretion or powers of the board in its direction of the management of corporate affairs is controlled by the agreement. Shareholders upon whom the liabilities of directors are imposed by this section shall to that extent be entitled to the rights and immunities conferred by this part and other provisions of law upon directors of a corporation.



Section 2332 - Management by shareholders

§ 2332.  Management by shareholders.

(a)  General rule.--A bylaw of a statutory close corporation adopted by the shareholders may provide that the business and affairs of the corporation shall be managed by or under the direction of the shareholders of the corporation rather than by or under the direction of a board of directors. So long as such a provision continues in effect:

(1)  Meetings of shareholders need not be called to elect directors.

(2)  Unless the context clearly requires otherwise, the shareholders of the corporation shall be deemed to be directors for purposes of applying provisions of this subpart.

(3)  The shareholders of the corporation shall be subject to all liabilities imposed and shall enjoy all rights and immunities conferred by law on directors.

(b)  Procedure.--Such a provision may be inserted in the articles or bylaws by amendment if all incorporators or all shareholders, regardless of any limitations stated in the articles or bylaws on the voting rights of any class, authorize the provision. An amendment to the articles or bylaws to delete the provision shall be adopted and shall become effective in accordance with Subchapter B of Chapter 19 (relating to amendment of articles) or section 1504 (relating to adoption, amendment and contents of bylaws) except that the holders of shares of every class shall be entitled to vote on the amendment regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(c)  Notice on shares.--If the articles or bylaws contain a provision authorized by this section, the existence of the provision shall be noted conspicuously on every share certificate issued by the corporation unless the certificate complies with section 2321(c) (relating to notice of statutory close corporation status).

Cross References.  Section 2332 is referred to in sections 1504, 2301 of this title.



Section 2333 - Appointment of custodian for statutory close corporation

§ 2333.  Appointment of custodian for statutory close corporation.

(a)  General rule.--In addition to the provisions of section 1767 (relating to appointment of custodian of corporation on deadlock or other cause), the court, upon application of any shareholder, may appoint one or more persons to be custodians and, if the corporation is insolvent, to be receivers of any statutory close corporation when:

(1)  pursuant to this subchapter, the business and affairs of the corporation are managed by or under the direction of the shareholders and they are so divided that the business of the corporation is suffering or is threatened with immediate and irreparable injury and any remedy with respect to such deadlock provided in the bylaws or in any written agreement of the shareholders has failed; or

(2)  the applicant shareholder has the right to the dissolution of the corporation under a provision of the articles permitted by section 2337 (relating to option of shareholder to dissolve corporation).

A custodian appointed under paragraph (2) shall have the authority to liquidate the affairs of the corporation and distribute its assets.

(b)  Provisional director.--In lieu of appointing a custodian for a statutory close corporation under subsection (a)(1) or section 1767 or a receiver under Subchapter G of Chapter 19 (relating to involuntary liquidation and dissolution), the court may appoint a provisional director, whose powers and status shall be as provided in section 2334 (relating to appointment of provisional director in certain cases), if the court determines that it would be in the best interest of the corporation. The appointment shall not preclude any subsequent order of the court appointing a custodian or receiver for the corporation.

Cross References.  Section 2333 is referred to in section 2334 of this title.



Section 2334 - Appointment of provisional director in certain cases

§ 2334.  Appointment of provisional director in certain cases.

(a)  General rule.--Notwithstanding any contrary provision of the articles or the bylaws or agreement of the shareholders, the court may appoint a provisional director for a statutory close corporation if the directors are so divided respecting the management of the business and affairs of the corporation that the votes required for action by the board of directors cannot be obtained with the consequence that the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally.

(b)  Application for relief.--

(1)  An application for relief under this section must be filed by or on behalf of:

(i)  at least one-half of the number of directors then in office;

(ii)  the holders of shares entitled to cast at least one-third of the votes that all shareholders are entitled to cast for the election of directors; or

(iii)  shareholders entitled to cast at least two-thirds of the votes that all shareholders of any class entitled to elect one or more directors are entitled to cast for the election of directors, if there is more than one class of shares then entitled to elect one or more directors.

A bylaw of a statutory close corporation adopted by the shareholders may provide that a lesser proportion of the directors or of the shareholders or of a class of shareholders may apply for relief under this section.

(2)  Even though the requirements of paragraph (1) are not satisfied, the court may nevertheless appoint a provisional director if permitted by section 2333(b) (relating to provisional director).

(c)  Qualifications.--A provisional director shall be an impartial individual who is neither a shareholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation and whose further qualifications, if any, may be determined by the court.

(d)  Status and powers.--A provisional director is not a receiver of a corporation and does not have the title and powers of a custodian or receiver appointed under section 1767 (relating to appointment of custodian of corporation on deadlock or other cause) or Subchapter G of Chapter 19 (relating to involuntary liquidation and dissolution). A provisional director shall have all the rights and powers of a duly elected director of the corporation, including the right to notice of and to vote at meetings of directors, until such time as he is removed by order of the court or by the shareholders entitled to cast at least two-thirds of the votes that all shareholders of that class of voting shares that filed the application for appointment of a provisional director are entitled to cast for directors, or by the shareholders entitled to cast at least a majority of the votes that all shareholders are entitled to cast for the election of directors, in any other case.

(e)  Compensation.--The compensation of the provisional director shall be determined by agreement between him and the corporation subject to approval of the court. The court may fix his compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b).

Cross References.  Section 2334 is referred to in sections 1504, 2333 of this title.



Section 2335 - Operating corporation as partnership

§ 2335.  Operating corporation as partnership.

A written agreement among shareholders of a statutory close corporation, or any provision of the articles or bylaws of the corporation, which agreement or provision relates to any phase of the affairs of such corporation, including, but not limited to, the management of its business or declaration and payment of dividends or other division of profits or the election of directors or officers or the employment of shareholders by the corporation or the arbitration of disputes, shall not be invalid on the ground that it is an attempt by the parties to the agreement or by the shareholders of the corporation to treat the corporation as if it were a partnership or to arrange relations among the shareholders or between the shareholders and the corporation in a manner that would be appropriate only among partners and shall not be grounds for imposing personal liability on the shareholders for obligations of the corporation.



Section 2336 - Fundamental changes

§ 2336.  Fundamental changes.

Except as permitted or required by this chapter, a statutory close corporation shall not effect any corporate action that under Chapter 19 (relating to fundamental changes) requires the approval of shareholders unless the action is adopted by at least the minimum vote.

Cross References.  Section 2336 is referred to in sections 2301, 2322 of this title.



Section 2337 - Option of shareholder to dissolve corporation

§ 2337.  Option of shareholder to dissolve corporation.

(a)  General rule.--A bylaw of a statutory close corporation adopted by the shareholders may include a provision granting to any shareholder, or to the holders of any specified number or percentage of shares of any class of shares, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever the option to dissolve is exercised, the shareholders exercising the option shall give written notice thereof to all other shareholders. After the expiration of 30 days following the sending of the notice, the dissolution of the corporation shall proceed as if the required number of shareholders having voting rights had consented in writing to dissolution of the corporation as provided by Subchapter F of Chapter 19 (relating to voluntary dissolution and winding up).

(b)  Amendment adding option.--If the bylaws do not contain a provision authorized by subsection (a), the bylaws may be amended to include such a provision if adopted by the unanimous vote of all the shareholders, regardless of any limitations stated in the bylaws on the voting rights of any class, unless the original bylaws, or bylaws adopted by such a unanimous vote, specifically authorize such an amendment to be adopted by a specified vote of shareholders, which shall not be less than the minimum vote.

(c)  Notice on shares.--If the bylaws contain a provision authorized by this section, the existence of the provision shall be noted conspicuously on every share certificate issued by the corporation unless the certificate complies with section 2321(c) (relating to notice of statutory close corporation status).

Cross References.  Section 2337 is referred to in sections 1504, 2333 of this title.






Chapter 25 - Registered Corporations

Section 2501 - Application and effect of chapter

CHAPTER 25

REGISTERED CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Powers, Duties and Safeguards

C.  Directors and Shareholders

D.  Fundamental Changes Generally

E.  Control Transactions

F.  Business Combinations

G.  Control-Share Acquisitions

H.  Disgorgement by Certain Controlling Shareholders Following Attempts to Acquire Control

I.  Severance Compensation for Employees Terminated Following Certain Control-Share Acquisitions

J.  Business Combination Transactions - Labor Contracts

Enactment.  Chapter 25 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2501.  Application and effect of chapter.

2502.  Registered corporation status.

2503.  Acquisition of registered corporation status.

2504.  Termination of registered corporation status.

§ 2501.  Application and effect of chapter.

(a)  General rule.--Except as otherwise provided in the scope provisions of subsequent subchapters of this chapter, this chapter shall be applicable to any business corporation that is a registered corporation as defined in section 2502 (relating to registered corporation status).

(b)  Laws applicable to registered corporations.--Except as otherwise provided in this chapter, this subpart shall be generally applicable to all registered corporations. The specific provisions of this chapter shall control over the general provisions of this subpart. Except as otherwise provided in this article, a registered corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(c)  Effect of a contrary provision of the articles.--

(1)  The articles of a registered corporation may provide either expressly or by necessary implication that any one or more of the provisions of Subchapters B (relating to powers, duties and safeguards), C (relating to directors and shareholders) and D (relating to fundamental changes generally) shall not be applicable in whole or in part to the corporation.

(2)  The articles of a registered corporation may provide that any one or more of the provisions of Subchapter E (relating to control transactions) and following of this chapter shall not be applicable in whole or in part to the corporation only if, to the extent and in the manner, expressly permitted by the subchapter the applicability of which is so affected. Where any provision of Subchapter E and following of this chapter permits the applicability of a subchapter to be varied by a provision of the articles, the applicability may be varied by an amendment of the articles only if, to the extent and in the manner, expressly permitted by the subchapter the applicability of which is so affected.

(d)  Rights cumulative.--The rights, remedies, prohibitions and requirements provided in Subchapter E and following of this chapter shall be in addition to and not in lieu of any other rights, remedies, prohibitions or requirements provided by this subpart, the articles or bylaws of the corporation, any securities, option rights or obligations of the corporation or otherwise.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (c) and added subsec. (d).



Section 2502 - Registered corporation status

§ 2502.  Registered corporation status.

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific subchapters of this chapter, as used in this chapter, the term "registered corporation" shall mean:

(1)  A domestic business corporation:

(i)  that:

(A)  has a class or series of shares entitled to vote generally in the election of directors of the corporation registered under the Exchange Act; or

(B)  is registered as a management company under the Investment Company Act of 1940 and in the ordinary course of business does not redeem outstanding shares at the option of a shareholder at the net asset value or at another agreed method or amount of value thereof; or

(ii)  that is:

(A)  subject to the reporting obligations imposed by section 15(d) of the Exchange Act by reason of having filed a registration statement which has become effective under the Securities Act of 1933 relating to shares of a class or series of its equity securities entitled to vote generally in the election of directors; or

(B)  registered as a management company under the Investment Company Act of 1940 and in the ordinary course of business redeems outstanding shares at the option of a shareholder at the net asset value or at another agreed method or amount of value thereof.

A corporation which satisfies both subparagraphs (i) and (ii) shall be deemed to be described solely in subparagraph (i) for the purposes of this chapter.

(2)  A domestic business corporation all of the shares of which are owned, directly or indirectly, by one or more registered corporations or foreign corporations for profit described in section 4102(b) (relating to registered corporation exclusions).

(Apr. 27, 1990, P.L.129, No.36, eff. imd.; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 2502 is referred to in sections 1103, 1711, 2501, 2503, 2504, 2511, 2512, 2513, 2525, 2526, 2527, 2539, 2541, 2551, 2561, 2571, 2581 of this title.



Section 2503 - Acquisition of registered corporation status

§ 2503.  Acquisition of registered corporation status.

(a)  Registered corporations.--This chapter shall apply to a registered corporation described in section 2502(1) (relating to registered corporation status) on the day following the day on which the corporation becomes a registered corporation.

(b)  Subsidiary corporations.--This chapter shall apply to a registered corporation described in section 2502(2) immediately upon the happening of any event whereby all of the shares of the corporation are owned, directly or indirectly, by one or more registered corporations or foreign corporations for profit described in section 4102(b) (relating to registered corporation exclusions).



Section 2504 - Termination of registered corporation status

§ 2504.  Termination of registered corporation status.

(a)  Registered corporations.--The applicability of this chapter to a registered corporation described in section 2502(1) (relating to registered corporation status) shall terminate immediately upon the termination of the status of the corporation as a registered corporation.

(b)  Subsidiary corporations.--The applicability of this chapter to a registered corporation described in section 2502(2) shall terminate immediately upon the happening of any event whereby all of the shares of the corporation are no longer owned, directly or indirectly, by one or more registered corporations or foreign corporations for profit described in section 4102(b) (relating to registered corporation exclusions).



Section 2511 - Financial reports to shareholders

SUBCHAPTER B

POWERS, DUTIES AND SAFEGUARDS

Sec.

2511.  Financial reports to shareholders.

2512.  Dissenters rights procedure.

2513.  Disparate treatment of certain persons.

Cross References.  Subchapter B is referred to in section 2501 of this title.

§ 2511.  Financial reports to shareholders.

(a)  General rule.--The requirements of section 1554 (relating to financial reports to shareholders) shall not apply to a registered corporation.

(b)  Exception.--Subsection (a) does not apply to a registered corporation described in section 2502(2) (relating to registered corporation status) that has more than one shareholder.

Cross References.  Section 2511 is referred to in section 1554 of this title.



Section 2512 - Dissenters rights procedure

§ 2512.  Dissenters rights procedure.

(a)  General rule.--A registered corporation, except one described in section 2502(1)(ii) or (2) (relating to registered corporation status), shall not be required by statute to supply a copy of Subchapter D of Chapter 15 (relating to dissenters rights) to any of its shareholders entitled to dissenters rights in connection with a proposed corporate action from whom the corporation solicits a proxy relating to approval of, or to whom it sends an information statement relating to, the proposed corporate action.

(b)  Exception.--Subsection (a) does not apply to notice given under sections 1575(a)(4) (relating to notice to demand payment) and 1577(c)(3) (relating to payment of fair value of shares).

Cross References.  Section 2512 is referred to in sections 1571, 1923 of this title.



Section 2513 - Disparate treatment of certain persons

§ 2513.  Disparate treatment of certain persons.

(a)  General rule.--A registered corporation, except one described in section 2502(1)(ii) or (2) (relating to registered corporation status), that creates and issues any securities, contracts, warrants or other instruments evidencing any shares, option rights, securities having conversion or option rights, or obligations under section 1525 (relating to stock rights and options) may set forth therein such terms as are fixed by the board of directors, including, without limiting the generality of such authority, conditions including, but not limited to, conditions that preclude or limit any person or persons owning or offering to acquire a specified number or percentage of the outstanding common shares, other shares, option rights, securities having conversion or option rights, or obligations of the corporation or transferee or transferees of the person or persons from exercising, converting, transferring or receiving the shares, option rights, securities having conversion or option rights, or obligations.

(b)  Cross reference.--See section 1525(c) (relating to standard of care unaffected).

Cross References.  Section 2513 is referred to in sections 1525, 1715, 1906 of this title.



Section 2521 - Call of special meetings of shareholders

SUBCHAPTER C

DIRECTORS AND SHAREHOLDERS

Sec.

2521.  Call of special meetings of shareholders.

2522.  Adjournment of meetings of shareholders.

2523.  Quorum at shareholder meetings.

2524.  Consent of shareholders in lieu of meeting.

2525.  Appointment of custodian.

2526.  Voting rights of directors.

2527.  Authority of board of directors.

Cross References.  Subchapter C is referred to in section 2501 of this title.

§ 2521.  Call of special meetings of shareholders.

(a)  General rule.--The shareholders of a registered corporation shall not be entitled by statute to call a special meeting of the shareholders.

(b)  Exception.--Subsection (a) shall not apply to the call of a special meeting by an interested shareholder (as defined in section 2553 (relating to interested shareholder)) for the purpose of approving a business combination under section 2555(3) or (4) (relating to requirements relating to certain business combinations).

Cross References.  Section 2521 is referred to in section 1755 of this title.



Section 2522 - Adjournment of meetings of shareholders

§ 2522.  Adjournment of meetings of shareholders.

Any regular or special meeting of the shareholders of a registered corporation, including one at which directors are to be elected, may be adjourned for such period as the shareholders present and entitled to vote shall direct.

Cross References.  Section 2522 is referred to in section 1755 of this title.



Section 2523 - Quorum at shareholder meetings

§ 2523.  Quorum at shareholder meetings.

The board of directors of a registered corporation may adopt or change a bylaw on any subject otherwise expressly committed to the shareholders by section 1756(a) (relating to quorum).

Cross References.  Section 2523 is referred to in section 1756 of this title.



Section 2524 - Consent of shareholders in lieu of meeting

§ 2524.  Consent of shareholders in lieu of meeting.

(a)  General rule.--An action may be authorized by the shareholders of a registered corporation without a meeting by less than unanimous consent only if permitted by its articles.

(b)  Effectiveness of action.--An action authorized by the shareholders of a registered corporation without a meeting by less than unanimous consent may become effective immediately upon its authorization, but prompt notice of the action shall be given to those shareholders entitled to vote thereon who have not consented.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 2524 is referred to in section 1766 of this title.



Section 2525 - Appointment of custodian

§ 2525.  Appointment of custodian.

Section 1767(a)(2) (relating to appointment of custodian of corporation on deadlock or other cause) shall not be applicable to a registered corporation described in section 2502(2) (relating to registered corporation status).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 2525.

Cross References.  Section 2525 is referred to in section 1767 of this title.



Section 2526 - Voting rights of directors

§ 2526.  Voting rights of directors.

Every director of a registered corporation described in section 2502(1) (relating to registered corporation status) shall be entitled to one vote except as otherwise provided in:

(1)  the articles; or

(2)  a bylaw adopted by the shareholders either:

(i)  on or before August 21, 2001; or

(ii)  at a time when the corporation was not a registered corporation described in section 2502(1).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 2526.

Cross References.  Section 2526 is referred to in section 1729 of this title.



Section 2527 - Authority of board of directors

§ 2527.  Authority of board of directors.

The authority, powers and functions of the board of directors of a registered corporation described in section 2502(1) (relating to registered corporation status) may not be varied, and a committee of the board of such a corporation may not be established, by a bylaw adopted by the shareholders unless the bylaw has been adopted:

(1)  with the approval of the board of directors;

(2)  on or before August 21, 2001; or

(3)  at a time when the corporation was not a registered corporation described in section 2502(1).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 2527.

Cross References.  Section 2527 is referred to in section 1721 of this title.



Section 2535 - Proposal of amendment to articles

SUBCHAPTER D

FUNDAMENTAL CHANGES GENERALLY

Sec.

2535.  Proposal of amendment to articles.

2536.  Application by director for involuntary dissolution.

2537.  Dissenters rights in asset transfers.

2538.  Approval of transactions with interested shareholders.

2539.  Adoption of plan of merger by board of directors.

Cross References.  Subchapter D is referred to in section 2501 of this title.

§ 2535.  Proposal of amendment to articles.

The shareholders of a registered corporation shall not be entitled by statute to propose an amendment to the articles.

Cross References.  Section 2535 is referred to in section 1912 of this title.



Section 2536 - Application by director for involuntary dissolution

§ 2536.  Application by director for involuntary dissolution.

A director of a registered corporation, as such, shall not be entitled to file an application seeking involuntary winding up and dissolution of the corporation.

Cross References.  Section 2536 is referred to in section 1981 of this title.



Section 2537 - Dissenters rights in asset transfers

§ 2537.  Dissenters rights in asset transfers.

The shareholders of a registered corporation that adopts a plan of asset transfer shall not be entitled to dissenters rights except as provided by section 1906(c) (relating to dissenters rights upon special treatment) or unless the board of directors or the bylaws so provide pursuant to section 1571(c) (relating to grant of optional dissenters rights).

Cross References.  Section 2537 is referred to in section 1932 of this title.



Section 2538 - Approval of transactions with interested shareholders

§ 2538.  Approval of transactions with interested shareholders.

(a)  General rule.--The following transactions shall require the affirmative vote of the shareholders entitled to cast at least a majority of the votes that all shareholders other than the interested shareholder are entitled to cast with respect to the transaction, without counting the vote of the interested shareholder:

(1)  Any transaction authorized under Subchapter C of Chapter 19 (relating to merger, consolidation, share exchanges and sale of assets) between a registered corporation or subsidiary thereof and a shareholder of the registered corporation.

(2)  Any transaction authorized under Subchapter D of Chapter 19 (relating to division) in which the interested shareholder receives a disproportionate amount of any of the shares or other securities of any corporation surviving or resulting from the plan of division.

(3)  Any transaction authorized under Subchapter F of Chapter 19 (relating to voluntary dissolution and winding up) in which a shareholder is treated differently from other shareholders of the same class (other than any dissenting shareholders under Subchapter D of Chapter 15 (relating to dissenters rights)).

(4)  Any reclassification authorized under Subchapter B of Chapter 19 (relating to amendment of articles) in which the percentage of voting or economic share interest in the corporation of a shareholder is materially increased relative to substantially all other shareholders.

(b)  Exceptions.--Subsection (a) shall not apply to a transaction:

(1)  that has been approved by a majority vote of the board of directors without counting the vote of directors who:

(i)  are directors or officers of, or have a material equity interest in, the interested shareholder; or

(ii)  were nominated for election as a director by the interested shareholder, and first elected as a director, within 24 months of the date of the vote on the proposed transaction;

(2)  in which the consideration to be received by the shareholders for shares of any class of which shares are owned by the interested shareholder is not less than the highest amount paid by the interested shareholder in acquiring shares of the same class; or

(3)  effected pursuant to section 1924(b)(1)(ii) (relating to adoption by board of directors).

(c)  Additional approvals.--The approvals required by this section shall be in addition to, and not in lieu of, any other approval required by this subpart, the articles of the corporation, the bylaws of the corporation or otherwise.

(d)  Definition of "interested shareholder".--As used in this section, the term "interested shareholder" includes the shareholder who is a party to the transaction or who is treated differently from other shareholders and any person, or group of persons, that is acting jointly or in concert with the interested shareholder and any person who, directly or indirectly, controls, is controlled by or is under common control with the interested shareholder. An interested shareholder shall not include any person who, in good faith and not for the purpose of circumventing this section, is an agent, bank, broker, nominee or trustee for one or more other persons, to the extent that the other person or persons are not interested shareholders.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b).

1990 Amendment.  Act 198 added section 2538. See section 404(b)(1) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 2538 is referred to in sections 1745, 1746, 1924, 1953 of this title.



Section 2539 - Adoption of plan of merger by board of directors

§ 2539.  Adoption of plan of merger by board of directors.

Section 1924(b)(1)(ii) (relating to adoption by board of directors) shall be applicable to a plan relating to a merger or consolidation to which a registered corporation described in section 2502(1)(i) (relating to registered corporation status) is a party only if the plan:

(1)  has been approved by the board of directors of the registered corporation; and

(2)  is consistent with the requirements, if applicable, of Subchapter F (relating to business combinations).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 added section 2539.

Cross References.  Section 2539 is referred to in section 1924 of this title.



Section 2541 - Application and effect of subchapter

SUBCHAPTER E

CONTROL TRANSACTIONS

Sec.

2541.  Application and effect of subchapter.

2542.  Definitions.

2543.  Controlling person or group.

2544.  Right of shareholders to receive payment for shares.

2545.  Notice to shareholders.

2546.  Shareholder demand for fair value.

2547.  Valuation procedures.

2548.  Coordination with control transaction.

Effect of 1990 Amendments on Control Transactions.  Section 8(c) of Act 36 of 1990 provided that, other than section 5 of Act 36 (section 2542), nothing contained in Act 36 shall be construed as having, or be deemed to have, any effect on the existing practice under Subchapter E or the interpretation, construction, scope or applicability of Subchapter E or as expressing any agreement or disagreement with any court interpretation relating to Subchapter E.

Cross References.  Subchapter E is referred to in sections 1715, 1903, 1924, 1953, 2501, 2551, 2575 of this title.

§ 2541.  Application and effect of subchapter.

(a)  General rule.--Except as otherwise provided in this section, this subchapter shall apply to a registered corporation unless:

(1)  the registered corporation is one described in section 2502(1)(ii) or (2) (relating to registered corporation status);

(2)  the bylaws, by amendment adopted either:

(i)  by March 23, 1984; or

(ii)  on or after March 23, 1988, and on or before June 21, 1988;

and, in either event, not subsequently rescinded by an article amendment, explicitly provide that this subchapter shall not be applicable to the corporation in the case of a corporation which on June 21, 1988, did not have outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors (a bylaw adopted on or before June 21, 1988, by a corporation excluded from the scope of this paragraph by the restriction of this paragraph relating to certain outstanding preference shares shall be ineffective unless ratified under paragraph (3));

(3)  the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment ratified by the board of directors on or after December 19, 1990, and on or before March 19, 1991, in the case of a corporation:

(i)  which on June 21, 1988, had outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors; and

(ii)  the bylaws of which on that date contained a provision described in paragraph (2); or

(4)  the articles explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, by an article amendment adopted prior to the date of the control transaction and prior to or on March 23, 1988, pursuant to the procedures then applicable to the corporation, or by an articles amendment adopted prior to the date of the control transaction and subsequent to March 23, 1988, pursuant to both:

(i)  the procedures then applicable to the corporation; and

(ii)  unless such proposed amendment has been approved by the board of directors of the corporation, in which event this subparagraph shall not be applicable, the affirmative vote of the shareholders entitled to cast at least 80% of the votes which all shareholders are entitled to cast thereon.

A reference in the articles or bylaws to former section 910 (relating to right of shareholders to receive payment for shares following a control transaction) of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed a reference to this subchapter for the purposes of this section. See section 101(c) (relating to references to prior statutes).

(b)  Inadvertent transactions.--This subchapter shall not apply to any person or group that inadvertently becomes a controlling person or group if that controlling person or group, as soon as practicable, divests itself of a sufficient amount of its voting shares so that it is no longer a controlling person or group.

(c)  Certain subsidiaries.--This subchapter shall not apply to any corporation that on December 23, 1983, was a subsidiary of any other corporation.

(d)  Rights cumulative.--(Deleted by amendment).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 deleted subsec. (d).

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 2541 is referred to in section 1106 of this title.



Section 2542 - Definitions

§ 2542.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Control transaction."  The acquisition by a person or group of the status of a controlling person or group.

"Controlling person or group."  A controlling person or group as defined in section 2543 (relating to controlling person or group).

"Fair value."  A value not less than the highest price paid per share by the controlling person or group at any time during the 90-day period ending on and including the date of the control transaction plus an increment representing any value, including, without limitation, any proportion of any value payable for acquisition of control of the corporation, that may not be reflected in such price.

"Partial payment amount."  The amount per share specified in section 2545(c)(2) (relating to contents of notice).

"Subsidiary."  Any corporation as to which any other corporation has or has the right to acquire, directly or indirectly, through the exercise of all warrants, options and rights and the conversion of all convertible securities, whether issued or granted by the subsidiary or otherwise, voting power over voting shares of the subsidiary that would entitle the holders thereof to cast in excess of 50% of the votes that all shareholders would be entitled to cast in the election of directors of such subsidiary, except that a subsidiary will not be deemed to cease being a subsidiary as long as such corporation remains a controlling person or group within the meaning of this subchapter.

"Voting shares."  The term shall have the meaning specified in section 2552 (relating to definitions).

(Apr. 27, 1990, P.L.129, No.36, eff. imd.)



Section 2543 - Controlling person or group

§ 2543.  Controlling person or group.

(a)  General rule.--For the purpose of this subchapter, a "controlling person or group" means a person who has, or a group of persons acting in concert that has, voting power over voting shares of the registered corporation that would entitle the holders thereof to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation.

(b)  Exceptions generally.--Notwithstanding subsection (a):

(1)  A person or group which would otherwise be a controlling person or group within the meaning of this section shall not be deemed a controlling person or group unless, subsequent to the later of March 23, 1988, or the date this subchapter becomes applicable to a corporation by bylaw or article amendment or otherwise, that person or group increases the percentage of outstanding voting shares of the corporation over which it has voting power to in excess of the percentage of outstanding voting shares of the corporation over which that person or group had voting power on such later date, and to at least the amount specified in subsection (a), as the result of forming or enlarging a group or acquiring, by purchase, voting power over voting shares of the corporation.

(2)  No person or group shall be deemed to be a controlling person or group at any particular time if voting power over any of the following voting shares is required to be counted at such time in order to meet the 20% minimum:

(i)  Shares which have been held continuously by a natural person since January 1, 1983, and which are held by such natural person at such time.

(ii)  Shares which are held at such time by any natural person or trust, estate, foundation or other similar entity to the extent the shares were acquired solely by gift, inheritance, bequest, devise or other testamentary distribution or series of these transactions, directly or indirectly, from a natural person who had acquired the shares prior to January 1, 1983.

(iii)  Shares which were acquired pursuant to a stock split, stock dividend, reclassification or similar recapitalization with respect to shares described under this paragraph that have been held continuously since their issuance by the corporation by the natural person or entity that acquired them from the corporation or that were acquired, directly or indirectly, from such natural person or entity, solely pursuant to a transaction or series of transactions described in subparagraph (ii), and that are held at such time by a natural person or entity described in subparagraph (ii).

(iv)  Control shares as defined in section 2562 (relating to definitions) which have not yet been accorded voting rights pursuant to section 2564(a) (relating to voting rights of shares acquired in a control-share acquisition).

(v)  Shares, the voting rights of which are attributable to a person under subsection (d) if:

(A)  the person acquired the option or conversion right directly from or made the contract, arrangement or understanding or has the relationship directly with the corporation; and

(B)  the person does not at the particular time own or otherwise effectively possess the voting rights of the shares.

(vi)  Shares acquired directly from the corporation or an affiliate or associate, as defined in section 2552 (relating to definitions), of the corporation by a person engaged in business as an underwriter of securities who acquires the shares through his participation in good faith in a firm commitment underwriting registered under the Securities Act of 1933.

(vii)  Shares acquired directly from the corporation in a transaction exempt from the registration requirements of the Securities Act of 1933.

(3)  In determining whether a person or group is or would be a controlling person or group at any particular time, there shall be disregarded voting power arising from a contingent right of the holders of one or more classes or series of preference shares to elect one or more members of the board of directors upon or during the continuation of a default in the payment of dividends on such shares or another similar contingency.

(c)  Certain record holders.--A person shall not be a controlling person under subsection (a) if the person holds voting power, in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in subsection (a), or who are not deemed a controlling person or group under subsection (b).

(d)  Existence of voting power.--For the purposes of this subchapter, a person has voting power over a voting share if the person has or shares, directly or indirectly, through any option, contract, arrangement, understanding, conversion right or relationship, or by acting jointly or in concert or otherwise, the power to vote, or to direct the voting of, the voting share.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Feb. 10, 2006, P.L.21, No.6, eff. imd.)

2006 Amendment.  Act 6 added subsec. (b)(2)(vii).

1990 Amendment.  Act 198 amended subsecs. (a) and (b).

Cross References.  Section 2543 is referred to in sections 1106, 2542 of this title.



Section 2544 - Right of shareholders to receive payment for shares

§ 2544.  Right of shareholders to receive payment for shares.

Any holder of voting shares of a registered corporation that becomes the subject of a control transaction who shall object to the transaction shall be entitled to the rights and remedies provided in this subchapter.



Section 2545 - Notice to shareholders

§ 2545.  Notice to shareholders.

(a)  General rule.--Prompt notice that a control transaction has occurred shall be given by the controlling person or group to:

(1)  Each shareholder of record of the registered corporation holding voting shares.

(2)  The court, accompanied by a petition to the court praying that the fair value of the voting shares of the corporation be determined pursuant to section 2547 (relating to valuation procedures) if the court should receive, pursuant to section 2547, certificates from shareholders of the corporation or an equivalent request for transfer of uncertificated securities.

(b)  Obligations of the corporation.--If the controlling person or group so requests, the corporation shall, at the option of the corporation and at the expense of the person or group, either furnish a list of all such shareholders to the person or group or mail the notice to all such shareholders.

(c)  Contents of notice.--The notice shall state that:

(1)  All shareholders are entitled to demand that they be paid the fair value of their shares.

(2)  The minimum value the shareholder can receive under this subchapter is the highest price paid per share by the controlling person or group within the 90-day period ending on and including the date of the control transaction, and stating that value.

(3)  If the shareholder believes the fair value of his shares is higher, this subchapter provides an appraisal procedure for determining the fair value of such shares, specifying the name of the court and its address and the caption of the petition referenced in subsection (a)(2), and stating that the information is provided for the possible use by the shareholder in electing to proceed with a court-appointed appraiser under section 2547.

There shall be included in, or enclosed with, the notice a copy of this subchapter.

(d)  Optional procedure.--The controlling person or group may, at its option, supply with the notice referenced in subsection (c) a form for the shareholder to demand payment of the partial payment amount directly from the controlling person or group without utilizing the court-appointed appraiser procedure of section 2547, requiring the shareholder to state the number and class or series, if any, of the shares owned by him, and stating where the payment demand must be sent and the procedures to be followed.

Cross References.  Section 2545 is referred to in sections 2542, 2546, 2547 of this title.



Section 2546 - Shareholder demand for fair value

§ 2546.  Shareholder demand for fair value.

(a)  General rule.--After the occurrence of the control transaction, any holder of voting shares of the registered corporation may, prior to or within a reasonable time after the notice required by section 2545 (relating to notice to shareholders) is given, which time period may be specified in the notice, make written demand on the controlling person or group for payment of the amount provided in subsection (c) with respect to the voting shares of the corporation held by the shareholder, and the controlling person or group shall be required to pay that amount to the shareholder pursuant to the procedures specified in section 2547 (relating to valuation procedures).

(b)  Contents of demand.--The demand of the shareholder shall state the number and class or series, if any, of the shares owned by him with respect to which the demand is made.

(c)  Measure of value.--A shareholder making written demand under this section shall be entitled to receive cash for each of his shares in an amount equal to the fair value of each voting share as of the date on which the control transaction occurs, taking into account all relevant factors, including an increment representing a proportion of any value payable for acquisition of control of the corporation.

(d)  Purchases independent of subchapter.--The provisions of this subchapter shall not preclude a controlling person or group subject to this subchapter from offering, whether in the notice required by section 2545 or otherwise, to purchase voting shares of the corporation at a price other than that provided in subsection (c), and the provisions of this subchapter shall not preclude any shareholder from agreeing to sell his voting shares at that or any other price to any person.

Cross References.  Section 2546 is referred to in section 2547 of this title.



Section 2547 - Valuation procedures

§ 2547.  Valuation procedures.

(a)  General rule.--If, within 45 days (or such other time period, if any, as required by applicable law) after the date of the notice required by section 2545 (relating to notice to shareholders), or, if such notice was not provided prior to the date of the written demand by the shareholder under section 2546 (relating to shareholder demand for fair value), then within 45 days (or such other time period, if any, required by applicable law) of the date of such written demand, the controlling person or group and the shareholder are unable to agree on the fair value of the shares or on a binding procedure to determine the fair value of the shares, then each shareholder who is unable to agree on both the fair value and on such a procedure with the controlling person or group and who so desires to obtain the rights and remedies provided in this subchapter shall, no later than 30 days after the expiration of the applicable 45-day or other period, surrender to the court certificates representing any of the shares that are certificated shares, duly endorsed for transfer to the controlling person or group, or cause any uncertificated shares to be transferred to the court as escrow agent under subsection (c) with a notice stating that the certificates or uncertificated shares are being surrendered or transferred, as the case may be, in connection with the petition referenced in section 2545 or, if no petition has theretofore been filed, the shareholder may file a petition within the 30-day period in the court praying that the fair value (as defined in this subchapter) of the shares be determined.

(b)  Effect of failure to give notice and surrender certificates.--Any shareholder who does not so give notice and surrender any certificates or cause uncertificated shares to be transferred within such time period shall have no further right to receive, with respect to shares the certificates of which were not so surrendered or the uncertificated shares which were not so transferred under this section, payment under this subchapter from the controlling person or group with respect to the control transaction giving rise to the rights of the shareholder under this subchapter.

(c)  Escrow and notice.--The court shall hold the certificates surrendered and the uncertificated shares transferred to it in escrow for, and shall promptly, following the expiration of the time period during which the certificates may be surrendered and the uncertificated shares transferred, provide a notice to the controlling person or group of the number of shares so surrendered or transferred.

(d)  Partial payment for shares.--The controlling person or group shall then make a partial payment for the shares so surrendered or transferred to the court, within ten business days of receipt of the notice from the court, at a per-share price equal to the partial payment amount. The court shall then make payment as soon as practicable, but in any event within ten business days, to the shareholders who so surrender or transfer their shares to the court of the appropriate per-share amount received from the controlling person or group.

(e)  Appointment of appraiser.--Upon receipt of any share certificate surrendered or uncertificated share transferred under this section, the court shall, as soon as practicable but in any event within 30 days, appoint an appraiser with experience in appraising share values of companies of like nature to the registered corporation to determine the fair value of the shares.

(f)  Appraisal procedure.--The appraiser so appointed by the court shall, as soon as reasonably practicable, determine the fair value of the shares subject to its appraisal and the appropriate market rate of interest on the amount then owed by the controlling person or group to the holders of the shares. The determination of any appraiser so appointed by the court shall be final and binding on both the controlling person or group and all shareholders who so surrendered their share certificates or transferred their shares to the court, except that the determination of the appraiser shall be subject to review to the extent and within the time provided or prescribed by law in the case of other appointed judicial officers. See 42 Pa.C.S. §§ 5105(a)(3) (relating to right to appellate review) and 5571(b) (relating to appeals generally).

(g)  Supplemental payment.--Any amount owed, together with interest, as determined pursuant to the appraisal procedures of this section shall be payable by the controlling person or group after it is so determined and upon and concurrently with the delivery or transfer to the controlling person or group by the court (which shall make delivery of the certificate or certificates surrendered or the uncertificated shares transferred to it to the controlling person or group as soon as practicable but in any event within ten business days after the final determination of the amount owed) of the certificate or certificates representing shares surrendered or the uncertificated shares transferred to the court, and the court shall then make payment, as soon as practicable but in any event within ten business days after receipt of payment from the controlling person or group, to the shareholders who so surrendered or transferred their shares to the court of the appropriate per-share amount received from the controlling person or group.

(h)  Voting and dividend rights during appraisal proceedings.--Shareholders who surrender their shares to the court pursuant to this section shall retain the right to vote their shares and receive dividends or other distributions thereon until the court receives payment in full for each of the shares so surrendered or transferred of the partial payment amount (and, thereafter, the controlling person or group shall be entitled to vote such shares and receive dividends or other distributions thereon). The fair value (as determined by the appraiser) of any dividends or other distributions so received by the shareholders shall be subtracted from any amount owing to such shareholders under this section.

(i)  Powers of the court.--The court may appoint such agents, including the transfer agent of the corporation, or any other institution, to hold the share certificates so surrendered and the shares surrendered or transferred under this section, to effect any necessary change in record ownership of the shares after the payment by the controlling person or group to the court of the amount specified in subsection (h), to receive and disburse dividends or other distributions, to provide notices to shareholders and to take such other actions as the court determines are appropriate to effect the purposes of this subchapter.

(j)  Costs and expenses.--The costs and expenses of any appraiser or other agents appointed by the court shall be assessed against the controlling person or group. The costs and expenses of any other procedure to determine fair value shall be paid as agreed to by the parties agreeing to the procedure.

(k)  Jurisdiction exclusive.--The jurisdiction of the court under this subchapter is plenary and exclusive and the controlling person or group, and all shareholders who so surrendered or transferred their shares to the court shall be made a party to the proceeding as in an action against their shares.

(l)  Duty of corporation.--The corporation shall comply with requests for information, which may be submitted pursuant to procedures maintaining the confidentiality of the information, made by the court or the appraiser selected by the court. If any of the shares of the corporation are not represented by certificates, the transfer, escrow or retransfer of those shares contemplated by this section shall be registered by the corporation, which shall give the written notice required by section 1528(f) (relating to uncertificated shares) to the transferring shareholder, the court and the controlling shareholder or group, as appropriate in the circumstances.

(m)  Payment under optional procedure.--Any amount agreed upon between the parties or determined pursuant to the procedure agreed upon between the parties shall be payable by the controlling person or group after it is agreed upon or determined and upon and concurrently with the delivery of any certificate or certificates representing such shares or the transfer of any uncertificated shares to the controlling person or group by the shareholder.

(n)  Title to shares.--Upon full payment by the controlling person or group of the amount owed to the shareholder or to the court, as appropriate, the shareholder shall cease to have any interest in the shares.

Cross References.  Section 2547 is referred to in sections 2545, 2546, 2556 of this title.



Section 2548 - Coordination with control transaction

§ 2548.  Coordination with control transaction.

(a)  General rule.--A person or group that proposes to engage in a control transaction may comply with the requirements of this subchapter in connection with the control transaction, and the effectiveness of the rights afforded in this subchapter to shareholders may be conditioned upon the consummation of the control transaction.

(b)  Notice.--The person or group shall give prompt written notice of the satisfaction of any such condition to each shareholder who has made demand as provided in this subchapter.



Section 2551 - Application and effect of subchapter

SUBCHAPTER F

BUSINESS COMBINATIONS

Sec.

2551.  Application and effect of subchapter.

2552.  Definitions.

2553.  Interested shareholder.

2554.  Business combination.

2555.  Requirements relating to certain business combinations.

2556.  Certain minimum conditions.

Cross References.  Subchapter F is referred to in sections 1715, 1903, 1924, 1953, 2539, 4146 of this title.

§ 2551.  Application and effect of subchapter.

(a)  General rule.--Except as otherwise provided in this section, this subchapter shall apply to every registered corporation.

(b)  Exceptions.--The provisions of this subchapter shall not apply to any business combination:

(1)  Of a registered corporation described in section 2502(1)(ii) or (2) (relating to registered corporation status).

(2)  Of a corporation whose articles have been amended to provide that the corporation shall be subject to the provisions of this subchapter, which was not a registered corporation described in section 2502(1)(i) on the effective date of such amendment, and which is a business combination with an interested shareholder whose share acquisition date is prior to the effective date of such amendment.

(3)  Of a corporation:

(i)  the bylaws of which, by amendment adopted by June 21, 1988, and not subsequently rescinded either by an article amendment or by a bylaw amendment approved by at least 85% of the whole board of directors, explicitly provide that this subchapter shall not be applicable to the corporation; or

(ii)  the articles of which explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, or by an article amendment adopted pursuant to both:

(A)  the procedures then applicable to the corporation; and

(B)  the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, of shares entitling the holders to cast a majority of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, excluding the voting shares of interested shareholders and their affiliates and associates, expressly electing not to be governed by this subchapter.

The amendment to the articles shall not be effective until 18 months after the vote of the shareholders of the corporation and shall not apply to any business combination of the corporation with an interested shareholder whose share acquisition date is on or prior to the effective date of the amendment.

(4)  Of a corporation with an interested shareholder of the corporation which became an interested shareholder inadvertently, if the interested shareholder:

(i)  as soon as practicable, divests itself of a sufficient amount of the voting shares of the corporation so that it no longer is the beneficial owner, directly or indirectly, of shares entitling the person to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation; and

(ii)  would not at any time within the five-year period preceding the announcement date with respect to the business combination have been an interested shareholder but for such inadvertent acquisition.

(5)  With an interested shareholder who was the beneficial owner, directly or indirectly, of shares entitling the person to cast at least 15% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation on March 23, 1988, and remains so to the share acquisition date of the interested shareholder.

(6)  Of a corporation that on March 23, 1988, was a subsidiary of any other corporation. A corporation that was a subsidiary on such date will not be deemed to cease being a subsidiary as long as the other corporation remains a controlling person or group of the subsidiary within the meaning of Subchapter E (relating to control transactions).

A reference in the articles or bylaws to former section 911 (relating to requirements relating to certain business combinations) of the act of May 5, 1933 (P.L.364, No.106), known as the Business Corporation Law of 1933, shall be deemed a reference to this subchapter for the purposes of this section. See section 101(c) (relating to references to prior statutes).

(c)  Continuing applicability.--A registered corporation that is organized under the laws of this Commonwealth shall not cease to be subject to this subchapter by reason of events occurring or actions taken while the corporation is subject to the provisions of this subchapter. See section 4146 (relating to provisions applicable to all foreign corporations).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 deleted subsec. (c) and relettered subsec. (d) to subsec. (c).

Cross References.  Section 2551 is referred to in sections 1106, 2555, 4146 of this title.



Section 2552 - Definitions

§ 2552.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Affiliate."  A person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person.

"Announcement date."  When used in reference to any business combination, the date of the first public announcement of the final, definitive proposal for such business combination.

"Associate."  When used to indicate a relationship with any person:

(1)  any corporation or organization of which such person is an officer, director or partner or is, directly or indirectly, the beneficial owner of shares entitling that person to cast at least 10% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation or organization;

(2)  any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and

(3)  any relative or spouse of such person, or any relative of the spouse, who has the same home as such person.

"Beneficial owner."  When used with respect to any shares, a person:

(1)  that, individually or with or through any of its affiliates or associates, beneficially owns such shares, directly or indirectly;

(2)  that, individually or with or through any of its affiliates or associates, has:

(i)  the right to acquire such shares (whether the right is exercisable immediately or only after the passage of time), pursuant to any agreement, arrangement or understanding (whether or not in writing), or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise, except that a person shall not be deemed the beneficial owner of shares tendered pursuant to a tender or exchange offer made by such person or the affiliates or associates of any such person until the tendered shares are accepted for purchase or exchange; or

(ii)  the right to vote such shares pursuant to any agreement, arrangement or understanding (whether or not in writing), except that a person shall not be deemed the beneficial owner of any shares under this subparagraph if the agreement, arrangement or understanding to vote such shares:

(A)  arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act; and

(B)  is not then reportable on a Schedule 13D under the Exchange Act, (or any comparable or successor report); or

(3)  that has any agreement, arrangement or understanding (whether or not in writing), for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in paragraph (2)(ii)), or disposing of such shares with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such shares.

"Business combination."  A business combination as defined in section 2554 (relating to business combination).

"Common shares."  Any shares other than preferred shares.

"Consummation date."  With respect to any business combination, the date of consummation of the business combination, or, in the case of a business combination as to which a shareholder vote is taken, the later of the business day prior to the vote or 20 days prior to the date of consummation of such business combination.

"Control," "controlling," "controlled by" or "under common control with."  The possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract, or otherwise. A person's beneficial ownership of shares entitling that person to cast at least 10% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation shall create a presumption that such person has control of the corporation. Notwithstanding the foregoing, a person shall not be deemed to have control of a corporation if such person holds voting shares, in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of the corporation.

"Interested shareholder."  An interested shareholder as defined in section 2553 (relating to interested shareholder).

"Market value."  When used in reference to shares or property of any corporation:

(1)  In the case of shares, the highest closing sale price during the 30-day period immediately preceding the date in question of the share on the composite tape for New York Stock Exchange-listed shares, or, if the shares are not quoted on the composite tape or if the shares are not listed on the exchange, on the principal United States securities exchange registered under the Exchange Act, on which such shares are listed, or, if the shares are not listed on any such exchange, the highest closing bid quotation with respect to the share during the 30-day period preceding the date in question on the National Association of Securities Dealers, Inc., Automated Quotations System or any system then in use, or if no quotations are available, the fair market value on the date in question of the share as determined by the board of directors of the corporation in good faith.

(2)  In the case of property other than cash or shares, the fair market value of the property on the date in question as determined by the board of directors of the corporation in good faith.

"Preferred shares."  Any class or series of shares of a corporation which, under the bylaws or articles of the corporation, is entitled to receive payment of dividends prior to any payment of dividends on some other class or series of shares, or is entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of shares.

"Share acquisition date."  With respect to any person and any registered corporation, the date that such person first becomes an interested shareholder of such corporation.

"Shares."

(1)  Any shares or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting trust certificate, or any certificate of deposit for shares.

(2)  Any security convertible, with or without consideration, into shares, or any option right, conversion right or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase shares.

"Subsidiary."  Any corporation as to which any other corporation is the beneficial owner, directly or indirectly, of shares of the first corporation that would entitle the other corporation to cast in excess of 50% of the votes that all shareholders would be entitled to cast in the election of directors of the first corporation.

"Voting shares."  Shares of a corporation entitled to vote generally in the election of directors.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 deleted the def. of "Exchange Act."

Cross References.  Section 2552 is referred to in sections 515, 1510, 1715, 1914, 2542, 2543, 2553, 2562, 2571, 2573, 2581, 2586, 5104, 5510, 5715 of this title.



Section 2553 - Interested shareholder

§ 2553.  Interested shareholder.

(a)  General rule.--The term "interested shareholder," when used in reference to any registered corporation, means any person (other than the corporation or any subsidiary of the corporation) that:

(1)  is the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation; or

(2)  is an affiliate or associate of such corporation and at any time within the five-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation.

(b)  Exception.--For the purpose of determining whether a person is an interested shareholder:

(1)  the number of votes that would be entitled to be cast in an election of directors of the corporation shall be calculated by including shares deemed to be beneficially owned by the person through application of the definition of "beneficial owner" in section 2552 (relating to definitions), but excluding any other unissued shares of such corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion or option rights, or otherwise; and

(2)  there shall be excluded from the beneficial ownership of the interested shareholder any:

(i)  shares which have been held continuously by a natural person since January 1, 1983, and which are then held by that natural person;

(ii)  shares which are then held by any natural person or trust, estate, foundation or other similar entity to the extent such shares were acquired solely by gift, inheritance, bequest, devise or other testamentary distribution or series of those transactions, directly or indirectly, from a natural person who had acquired such shares prior to January 1, 1983; or

(iii)  shares which were acquired pursuant to a stock split, stock dividend, reclassification or similar recapitalization with respect to shares described under this paragraph that have been held continuously since their issuance by the corporation by the natural person or entity that acquired them from the corporation, or that were acquired, directly or indirectly, from the natural person or entity, solely pursuant to a transaction or series of transactions described in subparagraph (ii), and that are then held by a natural person or entity described in subparagraph (ii).

Cross References.  Section 2553 is referred to in sections 1106, 2521, 2552 of this title.



Section 2554 - Business combination

§ 2554.  Business combination.

The term "business combination," when used in reference to any registered corporation and any interested shareholder of the corporation, means any of the following:

(1)  A merger, consolidation, share exchange or division of the corporation or any subsidiary of the corporation:

(i)  with the interested shareholder; or

(ii)  with, involving or resulting in any other corporation (whether or not itself an interested shareholder of the registered corporation) which is, or after the merger, consolidation, share exchange or division would be, an affiliate or associate of the interested shareholder.

(2)  A sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one transaction or a series of transactions) to or with the interested shareholder or any affiliate or associate of such interested shareholder of assets of the corporation or any subsidiary of the corporation:

(i)  having an aggregate market value equal to 10% or more of the aggregate market value of all the assets, determined on a consolidated basis, of such corporation;

(ii)  having an aggregate market value equal to 10% or more of the aggregate market value of all the outstanding shares of such corporation; or

(iii)  representing 10% or more of the earning power or net income, determined on a consolidated basis, of such corporation.

(3)  The issuance or transfer by the corporation or any subsidiary of the corporation (in one transaction or a series of transactions) of any shares of such corporation or any subsidiary of such corporation which has an aggregate market value equal to 5% or more of the aggregate market value of all the outstanding shares of the corporation to the interested shareholder or any affiliate or associate of such interested shareholder except pursuant to the exercise of option rights to purchase shares, or pursuant to the conversion of securities having conversion rights, offered, or a dividend or distribution paid or made, pro rata to all shareholders of the corporation.

(4)  The adoption of any plan or proposal for the liquidation or dissolution of the corporation proposed by, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of such interested shareholder.

(5)  A reclassification of securities (including, without limitation, any split of shares, dividend of shares, or other distribution of shares in respect of shares, or any reverse split of shares), or recapitalization of the corporation, or any merger or consolidation of the corporation with any subsidiary of the corporation, or any other transaction (whether or not with or into or otherwise involving the interested shareholder), proposed by, or pursuant to any agreement, arrangement or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder, which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of the corporation or any subsidiary of the corporation which is, directly or indirectly, owned by the interested shareholder or any affiliate or associate of the interested shareholder, except as a result of immaterial changes due to fractional share adjustments.

(6)  The receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit, directly or indirectly (except proportionately as a shareholder of such corporation), of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended par. (1).

Cross References.  Section 2554 is referred to in section 2552 of this title.



Section 2555 - Requirements relating to certain business combinations

§ 2555.  Requirements relating to certain business combinations.

Notwithstanding anything to the contrary contained in this subpart (except the provisions of section 2551 (relating to application and effect of subchapter)), a registered corporation shall not engage at any time in any business combination with any interested shareholder of the corporation other than:

(1)  A business combination approved by the board of directors of the corporation prior to the interested shareholder's share acquisition date, or where the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date had been approved by the board of directors of the corporation prior to the interested shareholder's share acquisition date.

(2)  A business combination approved:

(i)  by the affirmative vote of the holders of shares entitling such holders to cast a majority of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, not including any voting shares beneficially owned by the interested shareholder or any affiliate or associate of such interested shareholder, at a meeting called for such purpose no earlier than three months after the interested shareholder became, and if at the time of the meeting the interested shareholder is, the beneficial owner, directly or indirectly, of shares entitling the interested shareholder to cast at least 80% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, and if the business combination satisfies all the conditions of section 2556 (relating to certain minimum conditions); or

(ii)  by the affirmative vote of all of the holders of all of the outstanding common shares.

(3)  A business combination approved by the affirmative vote of the holders of shares entitling such holders to cast a majority of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, not including any voting shares beneficially owned by the interested shareholder or any affiliate or associate of the interested shareholder, at a meeting called for such purpose no earlier than five years after the interested shareholder's share acquisition date.

(4)  A business combination approved at a shareholders' meeting called for such purpose no earlier than five years after the interested shareholder's share acquisition date that meets all of the conditions of section 2556.

Cross References.  Section 2555 is referred to in sections 2521, 2556 of this title.



Section 2556 - Certain minimum conditions

§ 2556.  Certain minimum conditions.

A business combination conforming to section 2555(2)(i) or (4) (relating to requirements relating to certain business combinations) shall meet all of the following conditions:

(1)  The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding common shares of such registered corporation in the business combination is at least equal to the higher of the following:

(i)  The highest per share price paid by the interested shareholder at a time when the shareholder was the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 5% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation, for any common shares of the same class or series acquired by it:

(A)  within the five-year period immediately prior to the announcement date with respect to such business combination; or

(B)  within the five-year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder;

whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per-share acquisition price was paid through the consummation date at the rate for one year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since such earliest date, up to the amount of the interest.

(ii)  The market value per common share on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since such date, up to the amount of the interest.

(2)  The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of shares, other than common shares, of the corporation is at least equal to the highest of the following (whether or not the interested shareholder has previously acquired any shares of such class or series of shares):

(i)  The highest per-share price paid by the interested shareholder at a time when the shareholder was the beneficial owner, directly or indirectly, of shares entitling that person to cast at least 5% of the votes that all shareholders would be entitled to cast in an election of directors of such corporation, for any shares of such class or series of shares acquired by it:

(A)  within the five-year period immediately prior to the announcement date with respect to the business combination; or

(B)  within the five-year period immediately prior to, or in, the transaction in which the interested shareholder became an interested shareholder;

whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per-share acquisition price was paid through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series of shares since such earliest date, up to the amount of the interest.

(ii)  The highest preferential amount per share to which the holders of shares of such class or series of shares are entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation, plus the aggregate amount of any dividends declared or due as to which such holders are entitled prior to payment of dividends on some other class or series of shares (unless the aggregate amount of the dividends is included in such preferential amount).

(iii)  The market value per share of such class or series of shares on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid and the market value of any dividends paid other than in cash, per share of such class or series of shares since such date, up to the amount of the interest.

(3)  The consideration to be received by holders of a particular class or series of outstanding shares (including common shares) of the corporation in the business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of such class or series of shares previously acquired by it, and the consideration shall be distributed promptly.

(4)  The holders of all outstanding shares of the corporation not beneficially owned by the interested shareholder immediately prior to the consummation of the business combination are entitled to receive in the business combination cash or other consideration for such shares in compliance with paragraphs (1), (2) and (3).

(5)  After the interested shareholder's share acquisition date and prior to the consummation date with respect to the business combination, the interested shareholder has not become the beneficial owner of any additional voting shares of such corporation except:

(i)  as part of the transaction which resulted in such interested shareholder becoming an interested shareholder;

(ii)  by virtue of proportionate splits of shares, share dividends or other distributions of shares in respect of shares not constituting a business combination as defined in this subchapter;

(iii)  through a business combination meeting all of the conditions of section 2555(1), (2), (3) or (4);

(iv)  through purchase by the interested shareholder at any price which, if the price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of such purchase, would have satisfied the requirements of paragraphs (1), (2) and (3); or

(v)  through purchase required by and pursuant to the provisions of, and at no less than the fair value (including interest to the date of payment) as determined by a court-appointed appraiser under section 2547 (relating to valuation procedures) or, if such fair value was not then so determined, then at a price that would satisfy the conditions in subparagraph (iv).

Cross References.  Section 2556 is referred to in section 2555 of this title.



Section 2561 - Application and effect of subchapter

SUBCHAPTER G

CONTROL-SHARE ACQUISITIONS

Sec.

2561.  Application and effect of subchapter.

2562.  Definitions.

2563.  Acquiring person safe harbor.

2564.  Voting rights of shares acquired in a control-share acquisition.

2565.  Procedure for establishing voting rights of control shares.

2566.  Information statement of acquiring person.

2567.  Redemption.

2568.  Board determinations.

Enactment.  Subchapter G was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References.  Subchapter G is referred to in sections 1715, 1903, 1924, 1953, 2575, 2581 of this title.

§ 2561.  Application and effect of subchapter.

(a)  General rule.--Except as otherwise provided in this section, this subchapter shall apply to every registered corporation.

(b)  Exceptions.--This subchapter shall not apply to any control-share acquisition:

(1)  Of a registered corporation described in section 2502(1)(ii) or (2) (relating to registered corporation status).

(2)  Of a corporation:

(i)  the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment adopted by the board of directors on or before July 26, 1990, in the case of a corporation:

(A)  which on April 27, 1990, was a registered corporation described in section 2502(1)(i); and

(B)  did not on that date have outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors (a bylaw adopted on or before July 26, 1990, by a corporation excluded from the scope of this subparagraph by this clause shall be ineffective unless ratified under subparagraph (ii));

(ii)  the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment ratified by the board of directors on or after December 19, 1990, and on or before March 19, 1991, in the case of a corporation:

(A)  which on April 27, 1990, was a registered corporation described in section 2502(1)(i);

(B)  which on that date had outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors; and

(C)  the bylaws of which on that date contained a provision described in subparagraph (i); or

(iii)  in any other case, the articles of which explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted at any time while it is a corporation other than a registered corporation described in section 2502(1)(i) or on or before 90 days after the corporation first becomes a registered corporation described in section 2502(1)(i).

(3)  Consummated before October 17, 1989.

(4)  Consummated pursuant to contractual rights or obligations existing before:

(i)  October 17, 1989, in the case of a corporation which was a registered corporation described in section 2502(1)(i) on that date; or

(ii)  in any other case, the date this subchapter becomes applicable to the corporation.

(5)  Consummated:

(i)  Pursuant to a gift, devise, bequest or otherwise through the laws of inheritance or descent.

(ii)  By a settlor to a trustee under the terms of a family, testamentary or charitable trust.

(iii)  By a trustee to a trust beneficiary or a trustee to a successor trustee under the terms of, or the addition, withdrawal or demise of a beneficiary or beneficiaries of, a family, testamentary or charitable trust.

(iv)  Pursuant to the appointment of a guardian or custodian.

(v)  Pursuant to a transfer from one spouse to another by reason of separation or divorce or pursuant to community property laws or other similar laws of any jurisdiction.

(vi)  Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this subchapter.

(vii)  Pursuant to a merger, consolidation or plan of share exchange effected in compliance with the provisions of this chapter if the corporation is a party to the agreement of merger, consolidation or plan of share exchange.

(viii)  Pursuant to a transfer from a person who beneficially owns voting shares of the corporation that would entitle the holder thereof to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation and who acquired beneficial ownership of such shares prior to October 17, 1989.

(ix)  By the corporation or any of its subsidiaries.

(x)  By any savings, stock ownership, stock option or other benefit plan of the corporation or any of its subsidiaries, or by any fiduciary with respect to any such plan when acting in such capacity.

(xi)  By a person engaged in business as an underwriter of securities who acquires the shares directly from the corporation or an affiliate or associate of the corporation through his participation in good faith in a firm commitment underwriting registered under the Securities Act of 1933.

(xii)  Or commenced by a person who first became an acquiring person:

(A)  after April 27, 1990; and

(B)  (I)  at a time when this subchapter was or is not applicable to the corporation; or

(II)  on or before ten business days after the first public announcement by the corporation that this subchapter is applicable to the corporation, if this subchapter was not applicable to the corporation on July 27, 1990.

(c)  Effect of distributions.--For purposes of this subchapter, voting shares of a corporation acquired by a holder as a result of a stock split, stock dividend or other similar distribution by a corporation of voting shares issued by the corporation and not involving a sale of such voting shares shall be deemed to have been acquired by the holder in the same transaction (at the same time, in the same manner and from the same person) in which the holder acquired the shares with respect to which such voting shares were subsequently distributed by the corporation.

(d)  Status of certain shares and effect of formation of group on status.--

(1)  No share over which voting power, or of which beneficial ownership, was or is acquired by the acquiring person in or in connection with a control-share acquisition described in subsection (b) shall be deemed to be a control share.

(2)  In the case of affiliate, disinterested or existing shares, the acquisition of a beneficial ownership interest in a voting share by a group shall not, by itself, affect the status of an affiliate, disinterested or existing share, as such, if and so long as the person who had beneficial ownership of the share immediately prior to the acquisition of the beneficial ownership interest in the share by the group (or a direct or indirect transferee from the person to the extent such shares were acquired by the transferee solely pursuant to a transfer or series of transfers under subsection (b)(5)(i) through (vi)):

(i)  is a participant in the group; and

(ii)  continues to have at least the same voting and dispositive power over the share as the person had immediately prior to the acquisition of the beneficial ownership interest in the share by the group.

(3)  Voting shares which are beneficially owned by a person described in paragraph (1), (2) or (3) of the definition of "affiliate shares" in section 2562 (relating to definitions) shall continue to be deemed affiliate shares, notwithstanding paragraph (2) of this subsection or the fact that such shares are also beneficially owned by a group.

(4)  No share of a corporation over which voting power, or of which beneficial ownership, was or is acquired by the acquiring person after April 27, 1990, at a time when this subchapter was or is not applicable to the corporation shall be deemed to be a control share.

(e)  Application of duties.--The duty of the board of directors, committees of the board and individual directors under section 2565 (relating to procedure for establishing voting rights of control shares) is solely to the corporation and may be enforced directly by the corporation or may be enforced by a shareholder, as such, by an action in the right of the corporation, and may not be enforced directly by a shareholder or by any other person or group.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsecs. (b)(2) and (e) and added subsecs. (b)(5)(xi) and (xii) and (d)(4).

Liability of Directors.  Section 8(b) of Act 36 provided that a director shall not be held liable for taking or omitting to take any action permitted by section 2561(b)(2), it being the intention of Act 36 that any such director may exercise absolute discretion in taking or omitting to take any such action.

Cross References.  Section 2561 is referred to in sections 2562, 2564, 2581 of this title.



Section 2562 - Definitions

§ 2562.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquiring person."  A person who makes or proposes to make a control-share acquisition. Two or more persons acting in concert, whether or not pursuant to an express agreement, arrangement, relationship or understanding, including as a partnership, limited partnership, syndicate, or through any means of affiliation whether or not formally organized, for the purpose of acquiring, holding, voting or disposing of shares of a registered corporation, shall also constitute a person for the purposes of this subchapter. A person, together with its affiliates and associates, shall constitute a person for the purposes of this subchapter.

"Affiliate," "associate" and "beneficial owner."  The terms shall have the meanings specified in section 2552 (relating to definitions). The corporation may adopt reasonable provisions to evidence beneficial ownership, specifically including requirements that holders of voting shares of the corporation provide verified statements evidencing beneficial ownership and attesting to the date of acquisition thereof.

"Affiliate shares."  All voting shares of a corporation beneficially owned by:

(1)  an acquiring person;

(2)  executive officers or directors who are also officers (including executive officers); or

(3)  employee stock plans in which employee participants do not have, under the terms of the plan, the right to direct confidentially the manner in which shares held by the plan for the benefit of the employee will be voted in connection with the consideration of the voting rights to be accorded control shares.

The term does not include existing shares beneficially owned by executive officers or directors who are also officers (including executive officers) if the shares are shares described in paragraph (2) of the definition of "existing shares" that were beneficially owned continuously by the same person or entity described in such paragraph since January 1, 1988, or are shares described in paragraph (3) of that definition that were acquired with respect to such existing shares.

"Control."  The term shall have the meaning specified in section 2573 (relating to definitions).

"Control-share acquisition."  An acquisition, directly or indirectly, by any person of voting power over voting shares of a corporation that, but for this subchapter, would, when added to all voting power of the person over other voting shares of the corporation (exclusive of voting power of the person with respect to existing shares of the corporation), entitle the person to cast or direct the casting of such a percentage of the votes for the first time with respect to any of the following ranges that all shareholders would be entitled to cast in an election of directors of the corporation:

(1)  at least 20% but less than 33 1/3%;

(2)  at least 33 1/3% but less than 50%; or

(3)  50% or more.

"Control shares."  Those voting shares of a corporation that, upon acquisition of voting power over such shares by an acquiring person, would result in a control-share acquisition. Voting shares beneficially owned by an acquiring person shall also be deemed to be control shares where such beneficial ownership was acquired by the acquiring person:

(1)  within 180 days of the day the person makes a control-share acquisition; or

(2)  with the intention of making a control-share acquisition.

"Disinterested shares."  All voting shares of a corporation that are not affiliate shares and that were beneficially owned by the same holder (or a direct or indirect transferee from the holder to the extent such shares were acquired by the transferee solely pursuant to a transfer or series of transfers under section 2561(b)(5)(i) through (vi) (relating to application and effect of subchapter)) continuously during the period from:

(1)  the last to occur of the following dates:

(i)  12 months preceding the record date described in paragraph (2);

(ii)  five business days prior to the date on which there is first publicly disclosed or caused to be disclosed information that there is a person (including the acquiring person) who intends to engage or may seek to engage in a control-share acquisition or that there is a person (including the acquiring person) who has acquired shares as part of, or with the intent of making, a control-share acquisition, as determined by the board of directors of the corporation in good faith considering all the evidence that the board deems to be relevant to such determination, including, without limitation, media reports, share trading volume and changes in share prices; or

(iii)  (A)  October 17, 1989, in the case of a corporation which was a registered corporation on that date; or

(B)  in any other case, the date this subchapter becomes applicable to the corporation; through

(2)  the record date established pursuant to section 2565(c) (relating to notice and record date).

"Executive officer."  When used with reference to a corporation, the president, any vice-president in charge of a principal business unit, division or function (such as sales, administration or finance), any other officer who performs a policymaking function or any other person who performs similar policymaking functions. Executive officers of subsidiaries shall be deemed executive officers of the corporation if they perform such policymaking functions for the corporation.

"Existing shares."

(1)  Voting shares which have been beneficially owned continuously by the same natural person since January 1, 1988.

(2)  Voting shares which are beneficially owned by any natural person or trust, estate, foundation or other similar entity to the extent the voting shares were acquired solely by gift, inheritance, bequest, devise or other testamentary distribution or series of these transactions, directly or indirectly, from a natural person who had beneficially owned the voting shares prior to January 1, 1988.

(3)  Voting shares which were acquired pursuant to a stock split, stock dividend, or other similar distribution described in section 2561(c) (relating to effect of distributions) with respect to existing shares that have been beneficially owned continuously since their issuance by the corporation by the natural person or entity that acquired them from the corporation or that were acquired, directly or indirectly, from such natural person or entity, solely pursuant to a transaction or series of transactions described in paragraph (2), and that are held at such time by a natural person or entity described in paragraph (2).

"Proxy."  Includes any proxy, consent or authorization.

"Proxy solicitation" or "solicitation of proxies."  Includes any solicitation of a proxy, including a solicitation of a revocable proxy of the nature and under the circumstances described in section 2563(b)(3) (relating to acquiring person safe harbor).

"Publicly disclosed or caused to be disclosed."  Includes, but is not limited to, any disclosure (whether or not required by law) that becomes public made by a person:

(1)  with the intent or expectation that such disclosure become public; or

(2)  to another where the disclosing person knows, or reasonably should have known, that the receiving person was not under an obligation to refrain from making such disclosure, directly or indirectly, to the public and such receiving person does make such disclosure, directly or indirectly, to the public.

"Voting shares."  The term shall have the meaning specified in section 2552 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended par. (2) of the def. of "disinterested shares" and the def. of "proxy solicitation" or "solicitation of proxies" and deleted the def. of "Exchange Act."

Cross References.  Section 2562 is referred to in sections 2543, 2561, 2573, 2581 of this title.



Section 2563 - Acquiring person safe harbor

§ 2563.  Acquiring person safe harbor.

(a)  Nonparticipant.--For the purposes of this subchapter, a person shall not be deemed an acquiring person, absent significant other activities indicating that a person should be deemed an acquiring person, by reason of voting or giving a proxy or consent as a shareholder of the corporation if the person is one who:

(1)  did not acquire any voting shares of the corporation with the purpose of changing or influencing control of the corporation, seeking to acquire control of the corporation or influencing the outcome of a vote of shareholders under section 2564 (relating to voting rights of shares acquired in a control-share acquisition) or in connection with or as a participant in any agreement, arrangement, relationship, understanding or otherwise having any such purpose;

(2)  if the control-share acquisition were consummated, would not be a person that has control over the corporation and will not receive, directly or indirectly, any consideration from a person that has control over the corporation other than consideration offered proportionately to all holders of voting shares of the corporation; and

(3)  if a proxy or consent is given, executes a revocable proxy or consent given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act under circumstances not then reportable on Schedule 13d under the Exchange Act (or any comparable or successor report) by the person who gave the proxy or consent.

(b)  Certain holders.--For the purpose of this subchapter, a person shall not be deemed an acquiring person if such person holds voting power within any of the ranges specified in the definition of "control-share acquisition":

(1)  in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in any of the ranges in the definition of "control-share acquisition";

(2)  in connection with the solicitation of proxies or consents by or on behalf of the corporation in connection with shareholder meetings or actions of the corporation;

(3)  as a result of the solicitation of revocable proxies or consents with respect to voting shares if such proxies or consents both:

(i)  are given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act; and

(ii)  do not empower the holder thereof, whether or not this power is shared with any other person, to vote such shares except on the specific matters described in such proxy or consent and in accordance with the instructions of the giver of such proxy or consent; or

(4)  to the extent of voting power arising from a contingent right of the holders of one or more classes or series of preference shares to elect one or more members of the board of directors upon or during the continuation of a default in the payment of dividends on such shares or another similar contingency.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2562.1 to section 2563, renumbered former section 2563 to section 2564, amended subsecs. (a)(1) and (b)(2) and (3) and added subsec. (b)(4).

Cross References.  Section 2563 is referred to in section 2562 of this title.



Section 2564 - Voting rights of shares acquired in a control-share acquisition

§ 2564.  Voting rights of shares acquired in a control-share acquisition.

(a)  General rule.--Control shares shall not have any voting rights unless a resolution approved by a vote of shareholders of the registered corporation at an annual or special meeting of shareholders pursuant to this subchapter restores to the control shares the same voting rights as other shares of the same class or series with respect to elections of directors and all other matters coming before the shareholders. Any such resolution may be approved only by the affirmative vote of the holders of a majority of the voting power entitled to vote in two separate votes as follows:

(1)  all the disinterested shares of the corporation; and

(2)  all voting shares of the corporation.

(b)  Lapse of voting rights.--Voting rights accorded by approval of a resolution of shareholders shall lapse and be lost if any proposed control-share acquisition which is the subject of the shareholder approval is not consummated within 90 days after shareholder approval is obtained.

(c)  Restoration of voting rights.--Any control shares that do not have voting rights accorded to them by approval of a resolution of shareholders as provided by subsection (a) or the voting rights of which lapse pursuant to subsection (b) shall regain such voting rights on transfer to a person other than the acquiring person or any affiliate or associate of the acquiring person (or direct or indirect transferee from the acquiring person or such affiliate or associate solely pursuant to a transfer or series of transfers under section 2561(b)(5)(i) through (vi) (relating to application and effect of subchapter)) unless such shares shall constitute control shares of the other person, in which case the voting rights of those shares shall again be subject to this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2563 to section 2564 and renumbered former section 2564 to section 2565.

Cross References.  Section 2564 is referred to in sections 2543, 2563, 2566, 2567, 2581 of this title.



Section 2565 - Procedure for establishing voting rights of control shares

§ 2565.  Procedure for establishing voting rights of control shares.

(a)  Special meeting.--A special meeting of the shareholders of a registered corporation shall be called by the board of directors of the corporation for the purpose of considering the voting rights to be accorded to the control shares if an acquiring person:

(1)  files an information statement fully conforming to section 2566 (relating to information statement of acquiring person);

(2)  makes a request in writing for a special meeting of the shareholders at the time of delivery of the information statement;

(3)  makes a control-share acquisition or a bona fide written offer to make a control-share acquisition; and

(4)  gives a written undertaking at the time of delivery of the information statement to pay or reimburse the corporation for the expenses of a special meeting of the shareholders.

The special meeting requested by the acquiring person shall be held on the date set by the board of directors of the corporation, but in no event later than 50 days after the receipt of the information statement by the corporation, unless the corporation and the acquiring person mutually agree to a later date. If the acquiring person so requests in writing at the time of delivery of the information statement to the corporation, the special meeting shall not be held sooner than 30 days after receipt by the corporation of the complete information statement.

(b)  Special meeting not requested.--If the acquiring person complies with subsection (a)(1) and (3), but no request for a special meeting is made or no written undertaking to pay or reimburse the expenses of the meeting is given, the issue of the voting rights to be accorded to control shares shall be submitted to the shareholders at the next annual or special meeting of the shareholders of which notice had not been given prior to the receipt of such information statement, unless the matter of the voting rights becomes moot.

(c)  Notice and record date.--The notice of any annual or special meeting at which the issue of the voting rights to be accorded the control shares shall be submitted to shareholders shall be given at least ten days prior to the date named for the meeting and shall be accompanied by:

(1)  A copy of the information statement of the acquiring person.

(2)  A copy of any amendment of such information statement previously delivered to the corporation at least seven days prior to the date on which such notice is given.

(3)  A statement disclosing whether the board of directors of the corporation recommends approval of, expresses no opinion and remains neutral toward, recommends rejection of, or is unable to take a position with respect to according voting rights to control shares. In determining the position that it shall take with respect to according voting rights to control shares, including to express no opinion and remain neutral or to be unable to take a position with respect to such issue, the board of directors shall specifically consider, in addition to any other factors it deems appropriate, the effect of according voting rights to control shares upon the interests of employees and of communities in which offices or other establishments of the corporation are located.

(4)  Any other matter required by this subchapter to be incorporated into or to accompany the notice of meeting of shareholders or that the corporation elects to include with such notice.

Only shareholders of record on the date determined by the board of directors in accordance with the provisions of section 1763 (relating to determination of shareholders of record) shall be entitled to notice of and to vote at the meeting to consider the voting rights to be accorded to control shares.

(d)  Special meeting or submission of issue at annual or special meeting not required.--Notwithstanding subsections (a) and (b), the corporation is not required to call a special meeting of shareholders or otherwise present the issue of the voting rights to be accorded to the control shares at any annual or special meeting of shareholders unless:

(1)  the acquiring person delivers to the corporation a complete information statement pursuant to section 2566; and

(2)  at the time of delivery of such information statement, the acquiring person has:

(i)  entered into a definitive financing agreement or agreements (which shall not include best efforts, highly confident or similar undertakings but which may have the usual and customary conditions, including conditions requiring that the control-share acquisition be consummated and that the control shares be accorded voting rights) with one or more financial institutions or other persons having the necessary financial capacity as determined by the board of directors of the corporation in good faith to provide for any amounts of financing of the control-share acquisition not to be provided by the acquiring person; and

(ii)  delivered a copy of such agreements to the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2564 to section 2565 and renumbered former section 2565 to section 2566 and amended subsecs. (a)(1) and (d)(1).

Cross References.  Section 2565 is referred to in sections 2561, 2562, 2567, 2581 of this title.



Section 2566 - Information statement of acquiring person

§ 2566.  Information statement of acquiring person.

(a)  Delivery of information statement.--An acquiring person may deliver to the registered corporation at its principal executive office an information statement which shall contain all of the following:

(1)  The identity of the acquiring person and the identity of each affiliate and associate of the acquiring person.

(2)  A statement that the information statement is being provided under this section.

(3)  The number and class or series of voting shares and of any other security of the corporation beneficially owned, directly or indirectly, prior to the control-share acquisition and at the time of the filing of this statement by the acquiring person.

(4)  The number and class or series of voting shares of the corporation acquired or proposed to be acquired pursuant to the control-share acquisition by the acquiring person and specification of the following ranges of votes that the acquiring person could cast or direct the casting of relative to all the votes that would be entitled to be cast in an election of directors of the corporation that the acquiring person in good faith believes would result from consummation of the control-share acquisition:

(i)  At least 20% but less than 33 1/3%.

(ii)  At least 33 1/3% but less than 50%.

(iii)  50% or more.

(5)  The terms of the control-share acquisition or proposed control-share acquisition, including:

(i)  The source of moneys or other consideration and the material terms of the financial arrangements for the control-share acquisition and the plans of the acquiring person for meeting its debt-service and repayment obligations with respect to any such financing.

(ii)  A statement identifying any pension fund of the acquiring person or of the corporation which is a source or proposed source of money or other consideration for the control-share acquisition, proposed control-share acquisition or the acquisition of any control shares and the amount of such money or other consideration which has been or is proposed to be used, directly or indirectly, in the financing of such acquisition.

(6)  Plans or proposals of the acquiring person with regard to the corporation, including plans or proposals under consideration to:

(i)  Enter into a business combination or combinations involving the corporation.

(ii)  Liquidate or dissolve the corporation.

(iii)  Permanently or temporarily shut down any plant, facility or establishment, or substantial part thereof, of the corporation, or sell any such plant, facility or establishment, or substantial part thereof, to any other person.

(iv)  Otherwise sell all or a material part of the assets of, or merge, consolidate, divide or exchange the shares of the corporation to or with any other person.

(v)  Transfer a material portion of the work, operations or business activities of any plant, facility or establishment of the corporation to a different location or to a plant, facility or establishment owned, as of the date the information statement is delivered, by any other person.

(vi)  Change materially the management or policies of employment of the corporation or the policies of the corporation with respect to labor relations matters, including, but not limited to, the recognition of or negotiations with any labor organization representing employees of the corporation and the administration of collective bargaining agreements between the corporation and any such organization.

(vii)  Change materially the charitable or community involvement or contributions or policies, programs or practices relating thereto of the corporation.

(viii)  Change materially the relationship with suppliers or customers of, or the communities in which there are operations of, the corporation.

(ix)  Make any other material change in the business, corporate structure, management or personnel of the corporation.

(7)  The funding or other provisions the acquiring person intends to make with respect to all retiree insurance and employee benefit plan obligations.

(8)  Any other facts that would be substantially likely to affect the decision of a shareholder with respect to voting on the control-share acquisition pursuant to section 2564 (relating to voting rights of shares acquired in a control-share acquisition).

(b)  Amendment of information statement.--If any material change occurs in the facts set forth in the information statement, including any material increase or decrease in the number of voting shares of the corporation acquired or proposed to be acquired by the acquiring person, the acquiring person shall promptly deliver, to the corporation at its principal executive office, an amendment to the information statement fully explaining such material change.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2565 to section 2566 and renumbered former section 2566 to section 2567 and amended subsec. (a)(8).

Cross References.  Section 2566 is referred to in section 2565 of this title.



Section 2567 - Redemption

§ 2567.  Redemption.

Unless prohibited by the terms of the articles of a registered corporation in effect before a control-share acquisition has occurred, the corporation may redeem all control shares from the acquiring person at the average of the high and low sales price of shares of the same class and series as such prices are specified on a national securities exchange, national quotation system or similar quotation listing service on the date the corporation provides notice to the acquiring person of the call for redemption:

(1)  at any time within 24 months after the date on which the acquiring person consummates a control-share acquisition, if the acquiring person does not, within 30 days after consummation of the control-share acquisition, properly request that the issue of voting rights to be accorded control shares be presented to the shareholders under section 2565(a) or (b) (relating to procedure for establishing voting rights of control shares); and

(2)  at any time within 24 months after the issue of voting rights to be accorded such shares is submitted to the shareholders pursuant to section 2565(a) or (b); and

(i)  such voting rights are not accorded pursuant to section 2564(a) (relating to voting rights of shares acquired in control-share acquisition); or

(ii)  such voting rights are accorded and subsequently lapse pursuant to section 2564(b) (relating to lapse of voting rights).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended and renumbered section 2566 to section 2567 and renumbered former section 2567 to section 2568.



Section 2568 - Board determinations

§ 2568.  Board determinations.

All determinations made by the board of directors of the registered corporation under this subchapter shall be presumed to be correct unless shown by clear and convincing evidence that the determination was not made by the directors in good faith after reasonable investigation or was clearly erroneous.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2567 to section 2568.



Section 2571 - Application and effect of subchapter

SUBCHAPTER H

DISGORGEMENT BY CERTAIN CONTROLLING

SHAREHOLDERS FOLLOWING ATTEMPTS TO

ACQUIRE CONTROL

Sec.

2571.  Application and effect of subchapter.

2572.  Policy and purpose.

2573.  Definitions.

2574.  Controlling person or group safe harbor.

2575.  Ownership by corporation of profits resulting from certain transactions.

2576.  Enforcement actions.

Enactment.  Subchapter H was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References.  Subchapter H is referred to in sections 1715, 1903, 1924, 1953 of this title.

§ 2571.  Application and effect of subchapter.

(a)  General rule.--Except as otherwise provided in this section, this subchapter shall apply to every registered corporation.

(b)  Exceptions.--This subchapter shall not apply to any transfer of an equity security:

(1)  Of a registered corporation described in section 2502(1)(ii) or (2) (relating to registered corporation status).

(2)  Of a corporation:

(i)  the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment adopted by the board of directors on or before July 26, 1990, in the case of a corporation:

(A)  which on April 27, 1990, was a registered corporation described in section 2502(1)(i); and

(B)  did not on that date have outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors (a bylaw adopted on or before July 26, 1990, by a corporation excluded from the scope of this subparagraph by this clause shall be ineffective unless ratified under subparagraph (ii));

(ii)  the bylaws of which explicitly provide that this subchapter shall not be applicable to the corporation by amendment ratified by the board of directors on or after December 19, 1990, and on or before March 19, 1991, in the case of a corporation:

(A)  which on April 27, 1990, was a registered corporation described in section 2502(1)(i);

(B)  which on that date had outstanding one or more classes or series of preference shares entitled, upon the occurrence of a default in the payment of dividends or another similar contingency, to elect a majority of the members of the board of directors; and

(C)  the bylaws of which on that date contained a provision described in subparagraph (i); or

(iii)  in any other case, the articles of which explicitly provide that this subchapter shall not be applicable to the corporation by a provision included in the original articles, or by an articles amendment adopted at any time while it is a corporation other than a registered corporation described in section 2502(1)(i) or on or before 90 days after the corporation first becomes a registered corporation described in section 2502(1)(i).

(3)  Consummated before October 17, 1989, if both the acquisition and disposition of such equity security were consummated before October 17, 1989.

(4)  Consummated by a person or group who first became a controlling person or group prior to:

(i)  October 17, 1989, if such person or group does not after such date commence a tender or exchange offer for or proxy solicitation with respect to voting shares of the corporation, in the case of a corporation which was a registered corporation described in section 2502(1)(i) on that date; or

(ii)  in any other case, the date this subchapter becomes applicable to the corporation.

(5)  Constituting:

(i)  In the case of a person or group that, as of October 17, 1989, beneficially owned shares entitling the person or group to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation:

(A)  The disposition of equity securities of the corporation by the person or group.

(B)  Subsequent dispositions of any or all equity securities of the corporation disposed of by the person or group where such subsequent dispositions are effected by the direct purchaser of the securities from the person or group if, as a result of the acquisition by the purchaser of the securities disposed of by the person or group, the purchaser, immediately following the acquisition, is entitled to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation.

(ii)  The transfer of the beneficial ownership of the equity security by:

(A)  Gift, devise, bequest or otherwise through the laws of inheritance or descent.

(B)  A settlor to a trustee under the terms of a family, testamentary or charitable trust.

(C)  A trustee to a trust beneficiary or a trustee to a successor trustee under the terms of a family, testamentary or charitable trust.

(iii)  The addition, withdrawal or demise of a beneficiary or beneficiaries of a family, testamentary or charitable trust.

(iv)  The appointment of a guardian or custodian with respect to the equity security.

(v)  The transfer of the beneficial ownership of the equity security from one spouse to another by reason of separation or divorce or pursuant to community property laws or other similar laws of any jurisdiction.

(vi)  The transfer of record or the transfer of a beneficial interest or interests in the equity security where the circumstances surrounding the transfer clearly demonstrate that no material change in beneficial ownership has occurred.

(6)  Consummated by:

(i)  The corporation or any of its subsidiaries.

(ii)  Any savings, stock ownership, stock option or other benefit plan of the corporation or any of its subsidiaries, or any fiduciary with respect to any such plan when acting in such capacity, or by any participant in any such plan with respect to any equity security acquired pursuant to any such plan or any equity security acquired as a result of the exercise or conversion of any equity security (specifically including any options, warrants or rights) issued to such participant by the corporation pursuant to any such plan.

(iii)  A person engaged in business as an underwriter of securities who acquires the equity securities directly from the corporation or an affiliate or associate, as defined in section 2552 (relating to definitions), of the corporation through his participation in good faith in a firm commitment underwriting registered under the Securities Act of 1933.

(7) (i)  Where the acquisition of the equity security has been approved by a resolution adopted prior to the acquisition of the equity security; or

(ii)  where the disposition of the equity security has been approved by a resolution adopted prior to the disposition of the equity security if the equity security at the time of the adoption of the resolution is beneficially owned by a person or group that is or was a controlling person or group with respect to the corporation and is in control of the corporation if:

the resolution in either subparagraph (i) or (ii) is approved by the board of directors and ratified by the affirmative vote of the shareholders entitled to cast at least a majority of the votes which all shareholders are entitled to cast thereon and identifies the specific person or group that proposes such acquisition or disposition, the specific purpose of such acquisition or disposition and the specific number of equity securities that are proposed to be acquired or disposed of by such person or group.

(8)  Acquired at any time by a person or group who first became a controlling person or group:

(i)  after April 27, 1990; and

(ii) (A)  at a time when this subchapter was or is not applicable to the corporation; or

(B)  on or before ten business days after the first public announcement by the corporation that this subchapter is applicable to the corporation, if this subchapter was not applicable to the corporation on July 27, 1990.

(c)  Effect of distributions.--For purposes of this subchapter, equity securities acquired by a holder as a result of a stock split, stock dividend or other similar distribution by a corporation of equity securities issued by the corporation not involving a sale of the securities shall be deemed to have been acquired by the holder in the same transaction (at the same time, in the same manner and from the same person) in which the holder acquired the existing equity security with respect to which the equity securities were subsequently distributed by the corporation.

(d)  Formation of group.--For the purposes of this subchapter, if there is no change in the beneficial ownership of an equity security held by a person, then the formation of or participation in a group involving the person shall not be deemed to constitute an acquisition of the beneficial ownership of such equity security by the group.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b)(2) and added subsec. (b)(6)(iii) and (8).

Liability of Directors.  Section 8(b) of Act 36 provided that a director shall not be held liable for taking or omitting to take any action permitted by section 2571(b)(2), it being the intention of Act 36 that any such director may exercise absolute discretion in taking or omitting to take any such action.

Cross References.  Section 2571 is referred to in section 2573 of this title.



Section 2572 - Policy and purpose

§ 2572.  Policy and purpose.

(a)  General rule.--The purpose of this subchapter is to protect certain registered corporations and legitimate interests of various groups related to such corporations from certain manipulative and coercive actions. Specifically, this subchapter seeks to:

(1)  Protect registered corporations from being exposed to and paying "greenmail."

(2)  Promote a stable relationship among the various parties involved in registered corporations, including the public whose confidence in the future of a corporation tends to be undermined when a corporation is put "in play."

(3)  Ensure that speculators who put registered corporations "in play" do not misappropriate corporate values for themselves at the expense of the corporation and groups affected by corporate actions.

(4)  Discourage such speculators from putting registered corporations "in play" through any means, including, but not limited to, offering to purchase at least 20% of the voting shares of the corporation or threatening to wage or waging a proxy contest in connection with or as a means toward or part of a plan to acquire control of the corporation, with the effect of reaping short-term speculative profits.

Moreover, this subchapter recognizes the right and obligation of the Commonwealth to regulate and protect the corporations it creates from abuses resulting from the application of its own laws affecting generally corporate governance and particularly director obligations, mergers and related matters. Such laws, and the obligations imposed on directors or others thereunder, should not be the vehicles by which registered corporations are manipulated in certain instances for the purpose of obtaining short-term profits.

(b)  Limitations.--The purpose of this subchapter is not to affect legitimate shareholder activity that does not involve putting a corporation "in play" or involve seeking to acquire control of the corporation. Specifically, the purpose of this subchapter is not to:

(1)  curtail proxy contests on matters properly submitted for shareholder action under applicable State or other law, including, but not limited to, certain elections of directors, corporate governance matters such as cumulative voting or staggered boards, or other corporate matters such as environmental issues or conducting business in a particular country if, in any such instance, such proxy contest is not utilized in connection with or as a means toward or part of a plan to put the corporation "in play" or to seek to acquire control of the corporation; or

(2)  affect the solicitation of proxies or consents by or on behalf of the corporation in connection with shareholder meetings or actions of the corporation.



Section 2573 - Definitions

§ 2573.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Beneficial owner."  The term shall have the meaning specified in section 2552 (relating to definitions).

"Control."  The power, whether or not exercised, to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise.

"Controlling person or group."

(1)  (i)  A person or group who has acquired, offered to acquire or, directly or indirectly, publicly disclosed or caused to be disclosed (other than for the purpose of circumventing the intent of this subchapter) the intention of acquiring voting power over voting shares of a registered corporation that would entitle the holder thereof to cast at least 20% of the votes that all shareholders would be entitled to cast in an election of directors of the corporation; or

(ii)  a person or group who has otherwise, directly or indirectly, publicly disclosed or caused to be disclosed (other than for the purpose of circumventing the intent of this subchapter) that it may seek to acquire control of a corporation through any means.

(2)  Two or more persons acting in concert, whether or not pursuant to an express agreement, arrangement, relationship or understanding, including as a partnership, limited partnership, syndicate, or through any means of affiliation whether or not formally organized, for the purpose of acquiring, holding, voting or disposing of equity securities of a corporation shall be deemed a group for purposes of this subchapter. Notwithstanding any other provision of this subchapter to the contrary and regardless of whether a group has been deemed to acquire beneficial ownership of an equity security under this subchapter, each person who participates in a group, where such group is a controlling person or group as defined in this subchapter, shall also be deemed to be a controlling person or group for the purposes of this subchapter, and a direct or indirect transferee solely pursuant to a transfer or series of transfers under section 2571(b)(5)(ii) through (vi) (relating to application and effect of subchapter) of an equity security acquired from any person or group that is or becomes a controlling person or group, shall be deemed, with respect to such equity security, to be acting in concert with the controlling person or group, and shall be deemed to have acquired such equity security in the same transaction (at the same time, in the same manner and from the same person) as its acquisition by the controlling person or group.

"Equity security."  Any security, including all shares, stock or similar security, and any security convertible into (with or without additional consideration) or exercisable for any such shares, stock or similar security, or carrying any warrant, right or option to subscribe to or purchase such shares, stock or similar security or any such warrant, right, option or similar instrument.

"Profit."  The positive value, if any, of the difference between:

(1)  the consideration received from the disposition of equity securities less only the usual and customary broker's commissions actually paid in connection with such disposition; and

(2)  the consideration actually paid for the acquisition of such equity securities plus only the usual and customary broker's commissions actually paid in connection with such acquisition.

"Proxy."  Includes any proxy, consent or authorization.

"Proxy solicitation" or "solicitation of proxies."  Includes any solicitation of a proxy, including a solicitation of a revocable proxy of the nature and under the circumstances described in section 2574(b)(3) (relating to controlling person or group safe harbor).

"Publicly disclosed or caused to be disclosed."  The term shall have the meaning specified in section 2562 (relating to definitions).

"Transfer."  Acquisition or disposition.

"Voting shares."  The term shall have the meaning specified in section 2552 (relating to definitions).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 deleted the def. of "Exchange Act."

1990 Amendment.  Act 198 amended the def. of "proxy solicitation" or "solicitation of proxies."

Cross References.  Section 2573 is referred to in sections 2562, 2574, 2576 of this title.



Section 2574 - Controlling person or group safe harbor

§ 2574.  Controlling person or group safe harbor.

(a)  Nonparticipant.--For the purpose of this subchapter, a person or group shall not be deemed a controlling person or group, absent significant other activities indicating that a person or group should be deemed a controlling person or group, by reason of voting or giving a proxy or consent as a shareholder of the corporation if the person or group is one who or which:

(1)  did not acquire any voting shares of the corporation with the purpose of changing or influencing control of the corporation or seeking to acquire control of the corporation or in connection with or as a participant in any agreement, arrangement, relationship, understanding or otherwise having any such purpose;

(2)  if control were acquired, would not be a person or group or a participant in a group that has control over the corporation and will not receive, directly or indirectly, any consideration from a person or group that has control over the corporation other than consideration offered proportionately to all holders of voting shares of the corporation; and

(3)  if a proxy or consent is given, executes a revocable proxy or consent given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act under circumstances not then reportable on Schedule 13d under the Exchange Act (or any comparable or successor report) by the person or group who gave the proxy or consent.

(b)  Certain holders.--For the purpose of this subchapter, a person or group shall not be deemed a controlling person or group under paragraph (1)(i) of the definition of "controlling person or group" in section 2573 (relating to definitions) if such person or group holds voting power:

(1)  in good faith and not for the purpose of circumventing this subchapter, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in paragraph (1)(i) of the definition of "controlling person or group" in section 2573;

(2)  in connection with the solicitation of proxies or consents by or on behalf of the corporation in connection with shareholder meetings or actions of the corporation; or

(3)  in the amount specified in paragraph (1)(i) of the definition of "controlling person or group" in section 2573 as a result of the solicitation of revocable proxies or consents with respect to voting shares if such proxies or consents both:

(i)  are given without consideration in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act; and

(ii)  do not empower the holder thereof, whether or not this power is shared with any other person, to vote such shares except on the specific matters described in such proxy or consent and in accordance with the instructions of the giver of such proxy or consent.

(c)  Preference shares.--In determining whether a person or group would be a controlling person or group within the meaning of this subchapter, there shall be disregarded voting power, and the seeking to acquire control of a corporation to the extent based upon voting power arising from a contingent right of the holders of one or more classes or series of preference shares to elect one or more members of the board of directors upon or during the continuation of a default in the payment of dividends on such shares or another similar contingency.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2573.1 to section 2574 and renumbered former section 2574 to section 2575 and added subsec. (c).

Cross References.  Section 2574 is referred to in section 2573 of this title.



Section 2575 - Ownership by corporation of profits resulting from certain transactions

§ 2575.  Ownership by corporation of profits resulting from certain transactions.

Any profit realized by any person or group who is or was a controlling person or group with respect to a registered corporation from the disposition of any equity security of the corporation to any person (including under Subchapter E (relating to control transactions) or otherwise), including, without limitation, to the corporation (including under Subchapter G (relating to control-share acquisitions) or otherwise) or to another member of the controlling person or group, shall belong to and be recoverable by the corporation where the profit is realized by such person or group:

(1)  from the disposition of the equity security within 18 months after the person or group obtained the status of a controlling person or group; and

(2)  the equity security had been acquired by the controlling person or group within 24 months prior to or 18 months subsequent to the obtaining by the person or group of the status of a controlling person or group.

Any transfer by a controlling person or group of the ownership of any equity security may be suspended on the books of the corporation, and certificates representing such securities may be duly legended, to enforce the rights of the corporation under this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2574 to section 2575 and renumbered former section 2575 to section 2576.



Section 2576 - Enforcement actions

§ 2576.  Enforcement actions.

(a)  Venue.--Actions to recover any profit due under this subchapter may be commenced in any court of competent jurisdiction by the registered corporation issuing the equity security or by any holder of any equity security of the corporation in the name and on behalf of the corporation if the corporation fails or refuses to bring the action within 60 days after written request by a holder or shall fail to prosecute the action diligently. If a judgment requiring the payment of any such profits is entered, the party bringing such action shall recover all costs, including reasonable attorney fees, incurred in connection with enforcement of this subchapter.

(b)  Jurisdiction.--By engaging in the activities necessary to become a controlling person or group and thereby becoming a controlling person or group, the person or group and all persons participating in the group consent to personal jurisdiction in the courts of this Commonwealth for enforcement of this subchapter. Courts of this Commonwealth may exercise personal jurisdiction over any controlling person or group in actions to enforce this subchapter. The terms of this section shall be supplementary to the provisions of 42 Pa.C.S. §§ 5301 (relating to persons) through 5322 (relating to bases of personal jurisdiction over persons outside this Commonwealth) and, for the purpose of this section, 42 Pa.C.S. § 5322(a)(7)(iv) shall be deemed to include a controlling person or group as defined in section 2573 (relating to definitions). Service of process may be made upon such persons outside this Commonwealth in accordance with the procedures specified by 42 Pa.C.S. § 5323 (relating to service of process on persons outside this Commonwealth).

(c)  Limitation.--Any action to enforce this subchapter shall be brought within two years from the date any profit recoverable by the corporation was realized.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 2575 to section 2576.



Section 2581 - Definitions

SUBCHAPTER I

SEVERANCE COMPENSATION FOR EMPLOYEES

TERMINATED FOLLOWING CERTAIN

CONTROL-SHARE ACQUISITIONS

Sec.

2581.  Definitions.

2582.  Severance compensation.

2583.  Enforcement and remedies.

Enactment.  Subchapter I was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References.  Subchapter I is referred to in sections 1924, 1953 of this title; section 7203 of Title 20 (Decedents, Estates and Fiduciaries).

§ 2581.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquiring person."  The term shall have the meaning specified in section 2562 (relating to definitions).

"Control-share acquisition."  The term shall have the meaning specified in section 2562.

"Control-share approval."

(1)  The occurrence of both:

(i)  a control-share acquisition to which Subchapter G (relating to control-share acquisitions) applies with respect to a registered corporation described in section 2502(1)(i) (relating to registered corporation status) by an acquiring person; and

(ii)  the according by such registered corporation of voting rights pursuant to section 2564(a) (relating to voting rights of shares acquired in a control-share acquisition) in connection with such control-share acquisition to control shares of the acquiring person.

(2)  The term shall also include a control-share acquisition effected by an acquiring person, other than a control-share acquisition described in section 2561(b)(3), (4) or (5) (other than section 2561(b)(5)(vii)) (relating to application and effect of subchapter) if the control-share acquisition:

(i)  (A)  occurs primarily in response to the actions of an other acquiring person where Subchapter G applies to a control-share acquisition or proposed control-share acquisition by such other acquiring person; and

(B)  either:

(I)  pursuant to an agreement or plan described in section 2561(b)(5)(vii);

(II)  after adoption of an amendment to the articles of the registered corporation pursuant to section 2561(b)(2)(iii); or

(III)  after reincorporation of the registered corporation in another jurisdiction;

if the agreement or plan is approved or the amendment or reincorporation is adopted by the board of directors of the corporation during the period commencing after the satisfaction by such other acquiring person of the requirements of section 2565(a) or (b) (relating to procedure for establishing voting rights of control shares) and ending 90 days after the date such issue is voted on by the shareholders, is withdrawn from consideration or becomes moot; or

(ii)  is consummated in any manner by a person who satisfied, within two years prior to such acquisition, the requirements of section 2565(a) or (b).

"Control shares."  The term shall have the meaning specified in section 2562.

"Eligible employee."  Any employee of a registered corporation (or any subsidiary thereof) if:

(1)  the registered corporation was the subject of a control-share approval;

(2)  the employee was an employee of such corporation (or any subsidiary thereof) within 90 days before or on the day of the control-share approval and had been so employed for at least two years prior thereto; and

(3)  the employment of the employee is in this Commonwealth.

"Employee."  Any person lawfully employed by an employer.

"Employment in this Commonwealth."

(1)  The entire service of an employee, performed inside and outside of this Commonwealth, if the service is localized in this Commonwealth.

(2)  Service shall be deemed to be localized in this Commonwealth if:

(i)  the service is performed entirely inside this Commonwealth; or

(ii)  the service is performed both inside and outside of this Commonwealth but the service performed outside of this Commonwealth is incidental to the service of the employee inside this Commonwealth, as where such service is temporary or transitory in nature or consists of isolated transactions.

(3)  Employment in this Commonwealth shall also include service of the employee, performed inside and outside of this Commonwealth, if the service is not localized in any state, but some of the service is performed in this Commonwealth, and:

(i)  the base of operations of the employee is in this Commonwealth;

(ii)  there is no base of operations, and the place from which such service is directed or controlled is in this Commonwealth; or

(iii)  the base of operations of the employee or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the residence of the employee is in this Commonwealth.

"Minimum severance amount."  With respect to an eligible employee, the weekly compensation of the employee multiplied by the number of the completed years of service of the employee, up to a maximum of 26 times the weekly compensation of the employee.

"Subsidiary."  The term shall have the meaning specified in section 2552 (relating to definitions).

"Termination of employment."  The layoff of at least six months, or the involuntary termination of an employee, except that any employee employed in a business operation who is continued or employed or offered employment (within 60 days) by the purchaser of such business operation, on substantially the same terms (including geographic location) as those pursuant to which the employee was employed in such business operation, shall not be deemed to have been laid off or involuntarily terminated for the purposes of this subchapter by such transfer of employment to the purchaser, but the purchaser shall make the lump-sum payment under this subchapter in the event of a layoff of at least six months or the involuntary termination of the employee within the period specified in section 2582 (relating to severance compensation).

"Weekly compensation."  The average regular weekly compensation of an employee based on normal schedule of hours in effect for such employee over the last three months preceding the control-share approval.

"Year of service."  Each full year during which the employee has been employed by the employer.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended pars. (1)(ii) and (2) of the def. of "control-share approval."

Cross References.  Section 2581 is referred to in section 2586 of this title.



Section 2582 - Severance compensation

§ 2582.  Severance compensation.

(a)  General rule.--Any eligible employee whose employment is terminated, other than for willful misconduct connected with the work of the employee, within 90 days before the control-share approval with respect to the registered corporation if such termination was pursuant to an agreement, arrangement or understanding, whether formal or informal, with the acquiring person whose control shares were accorded voting rights in connection with such control-share approval or within 24 calendar months after the control-share approval with respect to the registered corporation shall receive a one-time, lump-sum payment from the employer equal to:

(1)  the minimum severance amount with respect to the employee; less

(2)  any payments made to the employee by the employer due to termination of employment, whether pursuant to any contract, policy, plan or otherwise, but not including any final wage payments to the employee or payments to the employee under pension, savings, retirement or similar plans.

(b)  Limitation.--If the amount specified in subsection (a)(2) is at least equal to the amount specified in subsection (a)(1), no payment shall be required to be made under this subchapter.

(c)  Due date of payment.--Severance compensation under this subchapter to eligible employees shall be made within one regular pay period after the last day of work of the employee, in the case of a layoff known at such time to be at least six months or an involuntary termination and in all other cases within 30 days after the eligible employee first becomes entitled to compensation under this subchapter.

Cross References.  Section 2582 is referred to in section 2581 of this title.



Section 2583 - Enforcement and remedies

§ 2583.  Enforcement and remedies.

(a)  Notice.--Within 30 days of the control-share approval, the employer shall provide written notice to each eligible employee and to the collective bargaining representative, if any, of the rights of eligible employees under this subchapter.

(b)  Remedies.--In the event any eligible employee is denied a lump-sum payment in violation of this subchapter or the employer fails to provide the notice required by subsection (a), the employee on his or her own behalf or on behalf of other employees similarly situated, or the collective bargaining representative, if any, on the behalf of the employee, may, in addition to all other remedies available at law or in equity, bring an action to remedy such violation. In any such action, the court may order such equitable or legal relief as it deems just and proper.

(c)  Civil penalty.--In the case of violations of subsection (a), the court may order the employer to pay to each employee who was subject to a termination of employment and entitled to severance compensation under this subchapter a civil penalty not to exceed $75 per day for each business day that notice was not provided to such employee.

(d)  Successor liability.--The rights under this subchapter of any individual who was an eligible employee at the time of the control-share approval shall vest at that time, and, in any action based on a violation of this subchapter, recovery may be secured against:

(1)  a merged, consolidated or resulting domestic or foreign corporation or other successor employer; or

(2)  the corporation after its status as a registered corporation has terminated;

notwithstanding any provision of law to the contrary.



Section 2585 - Application and effect of subchapter

SUBCHAPTER J

BUSINESS COMBINATION TRANSACTIONS - LABOR CONTRACTS

Sec.

2585.  Application and effect of subchapter.

2586.  Definitions.

2587.  Labor contracts preserved in business combination transactions.

2588.  Civil remedies.

Enactment.  Subchapter J was added April 27, 1990, P.L.129, No.36, effective immediately.

Cross References.  Subchapter J is referred to in sections 1924, 1953 of this title; section 7203 of Title 20 (Decedents, Estates and Fiduciaries).

§ 2585.  Application and effect of subchapter.

(a)  General rule.--Except as otherwise provided in this section, this subchapter shall apply to every business combination transaction relating to a business operation if such business operation was owned by a registered corporation (or any subsidiary thereof) at the time of a control-share approval with respect to the corporation (regardless of the fact, if such be the case, that such operation after the control-share approval is owned by the registered corporation or any other person).

(b)  Exceptions.--This subchapter shall not apply to:

(1)  Any business combination transaction occurring more than five years after the control-share approval of the registered corporation.

(2)  Any business operation located other than in this Commonwealth.



Section 2586 - Definitions

§ 2586.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Business combination transaction."  Any merger or consolidation, sale, lease, exchange or other disposition, in one transaction or a series of transactions, whether affecting all or substantially all the property and assets, including its good will, of the business operation that is the subject of the labor contract referred to in section 2587 (relating to labor contracts preserved in business combination transactions) or any transfer of a controlling interest in such business operation.

"Control-share approval."  The term shall have the meaning specified in section 2581 (relating to definitions).

"Covered labor contract."  Any labor contract if such contract:

(1)  covers persons engaged in employment in this Commonwealth;

(2)  was negotiated by a labor organization or by a collective bargaining agent or other representative;

(3)  relates to a business operation that was owned by the registered corporation (or any subsidiary thereof) at the time of the control-share approval with respect to such corporation; and

(4)  was in effect and covered such business operation and such employees at the time of such control-share approval.

"Employee" and "employment in this Commonwealth."  The terms shall have the meanings specified in section 2581.

"Subsidiary."  The term shall have the meaning specified in section 2552 (relating to definitions).



Section 2587 - Labor contracts preserved in business combination transactions

§ 2587.  Labor contracts preserved in business combination transactions.

No business combination transaction shall result in the termination or impairment of the provisions of any covered labor contract, and the contract shall continue in effect pursuant to its terms until it is terminated pursuant to any termination provision contained therein or until otherwise agreed upon by the parties to such contract or their successors.

Cross References.  Section 2587 is referred to in section 2586 of this title.



Section 2588 - Civil remedies

§ 2588.  Civil remedies.

(a)  General rule.--In the event that an employee is denied or fails to receive wages, benefits or wage supplements or suffers any contractual loss as a result of a violation of this subchapter, the employee on his or her own behalf or on behalf of other employees similarly situated, or the labor organization or collective bargaining agent party to the labor contract, may, in addition to all other remedies available at law or in equity, bring an action in any court of competent jurisdiction to recover such wages, benefits, wage supplements or contractual losses and to enjoin the violation of this subchapter.

(b)  Successor liability.--The rights under this subchapter of any employee at the time of the control-share approval shall vest at that time, and, in any action based on a violation of this subchapter, recovery may be secured against:

(1)  a merged, consolidated or resulting domestic or foreign corporation or other successor employer; or

(2)  the corporation after its status as a registered corporation has terminated;

notwithstanding any provision of law to the contrary.






Chapter 27 - Management Corporations

Section 2701 - Application and effect of chapter

CHAPTER 27

MANAGEMENT CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Directors and Shareholders

C.  Fundamental Changes

Enactment.  Chapter 27 was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions.  Former Chapter 27, which related to the same subject matter, was added December 21, 1988, P.L.1444, No.177, and repealed December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Chapter 27 is referred to in section 1103 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2701.  Application and effect of chapter.

2702.  Formation of management corporations.

2703.  Additional contents of articles of management corporations.

2704.  Election of an existing business corporation to become a management corporation.

2705.  Termination and renewal of status as a management corporation.

§ 2701.  Application and effect of chapter.

(a)  General rule.--This chapter shall be applicable to a business corporation, other than a statutory close corporation or a professional corporation, that elects to become a management corporation in the manner provided by this chapter.

(b)  Laws applicable to management corporations.--Except as otherwise provided in this chapter, this subpart shall be generally applicable to all management corporations. The specific provisions of this chapter shall control over the general provisions of this subpart. Except as otherwise provided in this article, a management corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(c)  Effect of a contrary provision of the bylaws.--The bylaws of a management corporation may provide either expressly or by necessary implication that any one or more of the provisions of this chapter, except this subchapter, shall not be applicable, in whole or in part, to the corporation.



Section 2702 - Formation of management corporations

§ 2702.  Formation of management corporations.

A management corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain:

(1)  A heading stating the name of the corporation and that it is a management corporation.

(2)  The provisions required by section 2703 (relating to additional contents of articles of management corporations).

Cross References.  Section 2702 is referred to in section 2705 of this title.



Section 2703 - Additional contents of articles of management corporations

§ 2703.  Additional contents of articles of management corporations.

In addition to the provisions otherwise required by this subpart, the articles of a management corporation shall provide that:

(1)  If, and so long as, the corporation is not a registered corporation:

(i)  All of the outstanding shares of the corporation of all classes shall be subject to one or more of the restrictions on transfer permitted by section 1529 (relating to transfer of securities; restrictions).

(ii)  Except as part of a transaction having as a purpose the establishment of the corporation as a registered corporation, neither the corporation nor any shareholder shall make an offering of any of its shares of any class that would constitute a "public offering" within the meaning of the Securities Act of 1933.

(2)  If and so long as the corporation is not a management company registered under the Investment Company Act of 1940:

(i)  if the compensation or cost of benefits of the directors and five most highly-compensated officers of the corporation is determined other than by a fixed annual amount in dollars per year, or if the corporation is managed by persons other than its directors and officers, the rate, formula or other basis for payment by the corporation of such compensation or benefits shall be valid only if approved by the shareholders from time to time by the affirmative vote; or

(ii)  if subparagraph (i) is not applicable, the compensation or the cost of benefits of directors and of the five most highly-compensated officers of the corporation shall not be increased to a higher number of dollars per year without the prior affirmative vote obtained within one year of such increase;

of the holders of the outstanding shares of each class or series whether or not otherwise entitled to vote by the articles. If the articles confer upon the holders of a class or series a specifically enforceable right to the declaration and payment of dividends which are not contingent upon or related to net income (other than as provided by section 1551(b) (relating to limitation)), the articles may deny the holders of such class or series voting rights under this paragraph.

(3)  The terms "compensation" and "benefits" shall mean amounts taxable, either currently or on a deferred basis, to a director or officer of the corporation under the Internal Revenue Code of 1986.

Cross References.  Section 2703 is referred to in sections 2702, 2704 of this title.



Section 2704 - Election of an existing business corporation to become a management corporation

§ 2704.  Election of an existing business corporation to become a management corporation.

(a)  General rule.--A business corporation may become a management corporation under this chapter by filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(1)  A heading stating the name of the corporation and that it is a management corporation.

(2)  A statement that it elects to become a management corporation.

(3)  The provisions required by section 2703 (relating to additional contents of articles of management corporations).

(b)  Procedure.--An election to become subject to this chapter shall be proposed by a resolution adopted by the board of directors and shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles). If an effective date is not stated in the articles of amendment, this chapter shall become applicable to the corporation on the date the articles of amendment are filed in the Department of State.

(c)  Dissenters rights upon election.--If any shareholder of a corporation, other than a management company registered under the Investment Company Act of 1940, that adopts an election under this chapter to become a management corporation objects to that action and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the dissenting shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided.

(d)  Cross reference.--See section 134 (relating to docketing statement).

Cross References.  Section 2704 is referred to in sections 1571, 2705, 2721 of this title.



Section 2705 - Termination and renewal of status as a management corporation

§ 2705.  Termination and renewal of status as a management corporation.

(a)  General rule.--A management corporation may terminate its status as such and cease to be subject to this chapter by amending its articles to delete therefrom the additional provisions required by section 2702 (relating to formation of management corporations) to be included in the articles of a management corporation. If an effective date is not stated in the articles of amendment, this chapter shall cease to be applicable to the corporation on the date the articles of amendment are filed in the Department of State.

(b)  Automatic termination.--The status of a nonregistered corporation as a management corporation shall terminate at the time specified in this subsection upon the occurrence of any of the following:

(1)  Three months after the end of any fiscal year:

(i)  at the end of which the corporation had less than $50,000,000 of assets; and

(ii)  during which it had revenue or receipts of less than $50,000,000.

(2)  Three years after its date of incorporation or the effective date of its most recent articles of amendment filed under section 2704 (relating to election of an existing business corporation to become a management corporation).

(c)  Renewal.--An election to be subject to this chapter terminated under subsection (b) may be renewed by complying with the provisions of section 2704 (except subsection (c)) in the same manner as an initial election, if the corporation then satisfies the requirements of subsection (b)(1).

(d)  Dissenters rights upon renewal of election.--If any shareholder of a nonregistered corporation that renews an election under this chapter to continue as a management corporation objects to that action and complies with the provision of Subchapter D of Chapter 15 (relating to dissenters rights), the dissenting shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided.

Cross References.  Section 2705 is referred to in section 1571 of this title.



Section 2711 - Selection and removal of directors

SUBCHAPTER B

DIRECTORS AND SHAREHOLDERS

Sec.

2711.  Selection and removal of directors.

2712.  Shareholder meetings unnecessary.

§ 2711.  Selection and removal of directors.

(a)  General rule.--The bylaws of a management corporation may specify the manner in which and the persons by whom the directors of the corporation shall be selected and may be removed. Unless otherwise provided in the bylaws, the directors of a management corporation shall be selected and may be removed by the board of directors. An incidental reference to the election of directors by common or other junior shares contained in the express terms of any class or series of any preference shares defining the contingent or other voting rights of preference shares shall not constitute, for the purposes of this section, a provision of the articles providing for the election of directors by the common or other junior shares.

(b)  Term.--The duration of the term of office of a director of a management corporation shall not be limited by statute.



Section 2712 - Shareholder meetings unnecessary

§ 2712.  Shareholder meetings unnecessary.

Annual or other regular meetings of the shareholders of a management corporation need not be held.



Section 2721 - Bylaw and fundamental change procedures

SUBCHAPTER C

FUNDAMENTAL CHANGES

Sec.

2721.  Bylaw and fundamental change procedures.

2722.  Changes in authorized shares.

§ 2721.  Bylaw and fundamental change procedures.

So long as a business corporation is a management corporation subject to this chapter:

(1)  The board of directors shall have the full authority vested by this subpart in the shareholders to amend the articles under section 2704(b) (relating to procedure) to renew the election of the corporation to be subject to this chapter and to adopt or change the bylaws, and a bylaw adopted by the board of directors pursuant to this section may continue in effect as long as the corporation remains subject to this chapter.

(2)  An amendment or plan shall not be adopted under Chapter 19 (relating to fundamental changes), and a bylaw shall not be adopted or changed by the shareholders, without the approval of the board of directors.

(3)  In the case of a corporation that in the ordinary course of business redeems all outstanding shares at the option of the shareholder at the net asset value or at another agreed method or amount of value thereof, an amendment or plan under Chapter 19 shall not require the approval of the shareholders of the corporation for adoption by the corporation.



Section 2722 - Changes in authorized shares

§ 2722.  Changes in authorized shares.

(a)  General rule.--An amendment of the articles of a management corporation shall not require the approval of the shareholders of the corporation to the extent it increases or decreases (to a number not less than that then outstanding) the number of authorized shares of the corporation or of any class or series of the corporation.

(b)  Procedure.--The articles of amendment shall set forth, in addition to the requirements of section 1915 (relating to articles of amendment):

(1)  The aggregate number of shares that the corporation shall have authority to issue, or the designations of the classes of shares of the corporation and the maximum number of shares of each class that may be issued.

(2)  A statement of the voting rights, designations, preferences, limitations and special rights, if any, in respect of the shares of any class or any series of any class, to the extent that they have been determined, and the maximum number of shares of any series of any class that may be issued.

(3)  A statement of any authority vested in the board of directors to divide the authorized and unissued shares into classes or series, or both, and to determine for any such class or series its voting rights, designations, preferences, limitations and special rights.






Chapter 29 - Professional Corporations

Section 2901 - Application and effect of chapter

CHAPTER 29

PROFESSIONAL CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Powers, Duties and Safeguards

Enactment.  Chapter 29 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 29 is referred to in sections 1103, 9303 of this title; section 2524 of Title 42 (Judiciary and Judicial Procedure).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2901.  Application and effect of chapter.

2902.  Definitions and index of definitions.

2903.  Formation of professional corporations.

2904.  Election of an existing business corporation to become a professional corporation.

2905.  Election of professional associations to become professional corporations.

2906.  Termination of professional corporation status.

2907.  Proceedings to terminate breach of qualifying conditions.

§ 2901.  Application and effect of chapter.

(a)  General rule.--This chapter shall be applicable to a business corporation, other than a management corporation, that:

(1)  on the effective date of this chapter was subject to the act of July 9, 1970 (P.L.461, No.160), known as the Professional Corporation Law; or

(2)  elects to become a professional corporation in the manner provided by this chapter.

(b)  Application to business corporations generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a professional corporation, and this chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a professional corporation. This chapter shall not alter or affect any right or privilege existing under any statute or general rule heretofore or hereafter enacted by the General Assembly or (with respect to attorneys at law) prescribed by the Supreme Court of Pennsylvania:

(1)  not prohibiting; or

(2)  in terms permitting;

performance of professional services in corporate form by a corporation that is not a professional corporation.

(c)  Laws applicable to professional corporations.--Except as otherwise provided in this chapter, this subpart shall be generally applicable to all professional corporations. The specific provisions of this chapter shall control over the general provisions of this subpart. Except as otherwise provided in this article, a professional corporation may be simultaneously subject to this chapter and one or more other chapters of this article.



Section 2902 - Definitions and index of definitions

§ 2902.  Definitions and index of definitions.

(a)  Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Disqualified person."  The term "disqualified person" as used in this chapter means a licensed person who for any reason is or becomes legally disqualified (temporarily or permanently) to render the same professional services that the particular professional corporation of which he is an officer, director, shareholder or employee is or was rendering.

"Licensed person."  (Deleted by amendment).

"Profession."  (Deleted by amendment).

"Professional services."  (Deleted by amendment).

(b)  Index of other definitions.--Other definitions applying to this chapter and the sections in which they appear are:

"Licensed person."  Section 102 (relating to definitions).

"Profession."  Section 102.

"Professional services."  Section 102.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 2903 - Formation of professional corporations

§ 2903.  Formation of professional corporations.

(a)  General rule.--A professional corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall contain a heading stating the name of the corporation and that it is a professional corporation.

(b)  Legislative intent.--It is the intent of the General Assembly to authorize by this chapter licensed persons to render professional services by means of a professional corporation in all cases.

(c)  Single-purpose corporations.--Except as provided in subsection (d), a professional corporation may be incorporated only for the purpose of rendering one specific kind of professional service.

(d)  Multiple-purpose corporations.--

(1)  A professional corporation may be incorporated to render two or more specific kinds of professional services to the extent that:

(i)  the several shareholders of the professional corporation, if organized as a partnership, could conduct a combined practice of such specific kinds of professional services; or

(ii)  the court, department, board, commission or other government unit regulating each profession involved in the professional corporation has by rule or regulation applicable to professional corporations expressly authorized the combined practice of the profession with each other profession involved in the corporation.

Except as otherwise provided by statute, the government unit may promulgate regulations authorizing combined practice to the extent consistent with the public interest or required by the public health or welfare.

(2)  The provisions of paragraph (1) shall not create any vested rights. If by reason of a change in law, rule or regulation the right to practice professions in any particular combination is terminated, all existing professional corporations rendering a combination of professional services shall promptly reduce the specific kinds of professional services rendered by the corporations or shall otherwise reconstitute themselves so as to comply with the currently applicable restrictions applicable to all professions involved.

Cross References.  Section 2903 is referred to in sections 2904, 2906 of this title.



Section 2904 - Election of an existing business corporation to become a professional corporation

§ 2904.  Election of an existing business corporation to become a professional corporation.

(a)  General rule.--A business corporation may become a professional corporation under this chapter by filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(1)  A heading stating the name of the corporation and that it is a professional corporation.

(2)  A statement that it elects to become a professional corporation.

(3)  Such other changes, if any, that may be desired in the articles, including any changes necessary to conform to section 2903(c) and (d) (relating to formation of professional corporations).

(b)  Procedure.--The amendment shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles). If any shareholder of a business corporation that proposes to amend its articles to become a professional corporation objects to that amendment and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided, if any.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).

Cross References.  Section 2904 is referred to in section 1571 of this title.



Section 2905 - Election of professional associations to become professional corporations

§ 2905.  Election of professional associations to become professional corporations.

(a)  General rule.--This chapter applies to every professional association subject to Chapter 93 (relating to professional associations) that elects to accept the provisions of this chapter in the manner set forth in subsection (b).

(b)  Procedure for election.--A professional association may elect to accept this chapter by filing in the Department of State a statement of election of professional corporation status which shall be executed by all of the associates of the professional association and shall set forth:

(1)  The name of the professional association and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its proposed registered office.

(2)  The name of the county in the office of the prothonotary of which the initial articles of association of the association were filed.

(3)  A statement that the associates of the professional association have elected to accept the provisions of this chapter for the government and regulation of the affairs of the association.

See section 134 (relating to docketing statement).

(c)  Date of incorporation.--This chapter shall become applicable to the professional association, and it shall be deemed incorporated, on the date the statement of election is filed in the department.

Cross References.  Section 2905 is referred to in section 9302 of this title.



Section 2906 - Termination of professional corporation status

§ 2906.  Termination of professional corporation status.

A professional corporation may terminate its status as such and cease to be subject to this chapter by amending its articles to delete therefrom the additional provisions required by section 2903(a) (relating to formation of professional corporations). The amendment shall be adopted in accordance with Subchapter B of Chapter 19 (relating to amendment of articles).



Section 2907 - Proceedings to terminate breach of qualifying conditions

§ 2907.  Proceedings to terminate breach of qualifying conditions.

(a)  General rule.--If the corporation does not otherwise have the right to acquire all the shares of a shareholder who becomes a disqualified person or of a deceased shareholder, the corporation shall nevertheless have an option to acquire the shares, subject to the provisions of subsection (c), at a price that is agreed upon by the parties or, if no agreement is reached, at their fair value as determined under Subchapter D of Chapter 15 (relating to dissenters rights).

(b)  Dissolution of corporation.--If the corporation or a licensed person fails to acquire, or if the corporation fails to commence proceedings under subsection (a) to acquire, all of the shares of a shareholder who becomes a disqualified person or of a deceased shareholder within 90 days following the date of disqualification or within 13 months following the date of death of the shareholder, as the case may be, then that failure shall constitute a ground for the forfeiture of the charter of the corporation and its dissolution. When the failure of a professional corporation to comply with this section is brought to the attention of the court, department, board, commission or other government unit regulating the profession in which the corporation is engaged, the government unit shall certify that fact to the Attorney General for institution of proceedings under section 503 (relating to actions to revoke corporate franchises) to dissolve the corporation.

(c)  Nominal consideration transactions.--If section 1551 (relating to distributions to shareholders) would otherwise prohibit an acquisition of shares under this section, a professional corporation shall have the right to purchase its own shares for a nominal consideration.

Cross References.  Section 2907 is referred to in section 1571 of this title.



Section 2921 - Corporate name

SUBCHAPTER B

POWERS, DUTIES AND SAFEGUARDS

Sec.

2921.  Corporate name.

2922.  Stated purposes.

2923.  Issuance and retention of shares.

2924.  Rendering professional services.

2925.  Professional relationship retained.

§ 2921.  Corporate name.

(a)  General rule.--A professional corporation may adopt any name that is not prohibited by law or the ethics of the profession in which the corporation is engaged or by a rule or regulation of the court, department, board, commission or other government unit regulating the profession.

(b)  Additional names permitted.--The provisions of section 1303(a) (relating to corporate name) shall not prohibit the use of a name of a professional corporation if the name contains and is restricted to the name or the last name of one or more of the present, prospective or former shareholders or of individuals who were associated with a predecessor or whose individual name or names appeared in the name of the predecessor. The name may also contain:

(1)  the word "and" or any symbol or substitute therefor;

(2)  the word "associates";

(3)  the term "P.C."; or

(4)  any or all of the words or terms in paragraphs (1), (2) and (3).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b).



Section 2922 - Stated purposes

§ 2922.  Stated purposes.

(a)  General rule.--A professional corporation shall not engage in any business other than the rendering of the professional service or services for which it was specifically incorporated except that a professional corporation may own real and personal property necessary for, or appropriate or desirable in, the fulfillment or rendering of its specific professional service or services and it may invest its funds in real estate, mortgages, stocks, bonds or any other type of investment.

(b)  Additional powers.--A professional corporation may be an equity owner of a partnership, limited liability company, corporation or other association engaged in the business of rendering the professional service or services for which the professional corporation was incorporated.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).

Cross References.  Section 2922 is referred to in section 3311 of this title.



Section 2923 - Issuance and retention of shares

§ 2923.  Issuance and retention of shares.

(a)  General rule.--Except as otherwise provided by a statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of shares in a professional corporation shall be licensed persons and any issuance or transfer of shares in violation of this restriction shall be void. A shareholder of a professional corporation shall not enter into a voting trust, proxy or any other arrangement vesting another person (other than a person who is qualified to be a direct or indirect shareholder of the same corporation) with the authority to exercise the voting power of any or all of his shares, and any such purported voting trust, proxy or other arrangement shall be void.

(b)  Ownership by estate.--Unless a lesser period of time is provided in a bylaw adopted by the shareholders or in a written agreement among the shareholders of the corporation, the estate of a deceased shareholder may continue to hold shares of the professional corporation for a reasonable period of administration of the estate, but the personal representative of the estate shall not by reason of the retention of shares be authorized to participate in any decisions concerning the rendering of professional service.

(c)  Interstate application.--Where a person who is a licensed person under the laws of another jurisdiction engages in activities in this Commonwealth that would be unlawful unless that person were also a licensed person under the laws of this Commonwealth, shares of a professional corporation shall not be issued to or retained by or on behalf of him unless he is also a licensed person under the laws of this Commonwealth. Except as provided in the preceding sentence, this chapter shall not be construed to require that any proportion or number of the holders or beneficial owners of a professional corporation who are licensed persons shall be licensed persons under the laws of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No. 106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b).

1992 Amendment.  Act 169 amended subsec. (c).

Cross References.  Section 2923 is referred to in section 1504 of this title.



Section 2924 - Rendering professional services

§ 2924.  Rendering professional services.

(a)  General rule.--A professional corporation may lawfully render professional services only through officers, employees or agents who are licensed persons. The corporation may employ persons not so licensed but those persons shall not render any professional services rendered or to be rendered by it.

(b)  Supporting staff.--This section shall not be interpreted to preclude the use of clerks, secretaries, nurses, administrators, bookkeepers, technicians and other assistants or paraprofessionals who are not usually and ordinarily considered by law, custom and practice to be rendering the professional service or services for which the professional corporation was incorporated nor to preclude the use of any other person who performs all his employment under the direct supervision and control of a licensed person. A person shall not, under the guise of employment, render professional services unless duly licensed or admitted to practice as required by law.

(c)  Charges.--Notwithstanding any other provision of law, a professional corporation may charge for the professional services of its officers, employees and agents, may collect those charges and may compensate those who render the professional services.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 amended subsec. (b).



Section 2925 - Professional relationship retained

§ 2925.  Professional relationship retained.

(a)  General rule.--This subpart shall not affect the law of this Commonwealth applicable to the professional relationship and the contract, tort and other legal rights, duties and liabilities between the person furnishing professional services and the person receiving professional services and to the standards for professional conduct, including the law of this Commonwealth applicable to the confidential relationship, if any, between the person rendering professional services and the person receiving professional services, and all confidential relationships enjoyed under statutes heretofore or hereafter enacted shall remain inviolate.

(b)  Professional liability unaffected.--Any officer, shareholder, employee or agent of a professional corporation shall remain personally and fully liable and accountable for any negligent or wrongful acts or misconduct committed by him or by any person under his direct supervision and control while rendering professional services on behalf of the corporation to the person for whom the professional services were being rendered.

(c)  Liability of corporation.--The professional corporation shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its officers, shareholders, employees or agents while they are engaged on behalf of the corporation in rendering professional services.

(d)  Liability of shareholders.--Unless otherwise provided in its articles, shares of a professional corporation shall be nonassessable and a holder or owner of shares of a professional corporation shall not be under any liability to the professional corporation with respect to the shares. A holder or owner of shares of a professional corporation shall not be under any liability to any creditor thereof except as provided in subsection (b).

(e)  Disciplinary jurisdiction unaffected.--A professional corporation shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the corporation is engaged. The court, department, board or other government unit may require that a professional corporation include in its articles provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession, but, unless otherwise provided by statute, a rule or regulation shall not require the issuance by the corporation of assessable shares or require the inclusion of any provision in the articles that is inconsistent with the provisions of Article B (relating to domestic business corporations generally) as modified by this chapter. This chapter shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b), relettered subsec. (c) to subsec. (e) and added new subsecs. (c) and (d).

Cross References.  Section 2925 is referred to in sections 1526, 8523, 8705, 8922, 9506 of this title.






Chapter 31 - Insurance Corporations

Section 3101 - Application and effect of chapter

CHAPTER 31

INSURANCE CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Powers, Duties and Safeguards

C.  Officers, Directors and Shareholders

Enactment.  Chapter 31 was added December 19, 1990, P.L.834, No.198, effective in six months.

Special Provisions in Appendix.  See sections 201, 202, 203, 204, 205, 206, 207 and 208 of Act 198 of 1990 in the appendix to this title for special provisions relating to definition of "insurance corporation," corporate powers, authorization to do business, amendment of articles, other fundamental transactions, increases in capital stock, administrative procedure and existing powers preserved.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

3101.  Application and effect of chapter.

3102.  Definitions.

§ 3101.  Application and effect of chapter.

(a)  General rule.--This chapter shall be applicable to a business corporation that is a domestic insurance corporation.

(b)  Application to business corporations generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not an insurance corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not an insurance corporation.

(c)  Laws applicable to insurance corporations.--Except as otherwise provided in this chapter, this subpart shall be generally applicable to all insurance corporations. The specific provisions of this chapter shall control over the general provisions of this subpart. Except as otherwise provided in this article, an insurance corporation may be simultaneously subject to this chapter and one or more other chapters of this article.



Section 3102 - Definitions

§ 3102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Insurance corporation" or "domestic insurance corporation."  A domestic business corporation that is engaged in the business of writing insurance or reinsurance as principal and as such is subject to regulation by the Insurance Department.

"Mutual insurance company."  An insurance corporation that is organized on the mutual principle.

Cross References.  Section 3102 is referred to in sections 102, 1103, 1929.1 of this title.



Section 3121 - Bylaws

SUBCHAPTER B

POWERS, DUTIES AND SAFEGUARDS

Sec.

3121.  Bylaws.

3122.  Distributions by insurance corporations.

§ 3121.  Bylaws.

Except as provided in section 1504(b) (relating to adoption, amendment and contents of bylaws), the board of directors of an insurance corporation shall have the authority to adopt, amend and repeal bylaws, subject to the power of the members to change such action. The articles may restrict the authority of the board to adopt, amend or repeal bylaws generally or on any subject or class of subjects.



Section 3122 - Distributions by insurance corporations

§ 3122.  Distributions by insurance corporations.

The amount of capital received by an insurance corporation upon its stock shall be a liability of the corporation for the purpose of determining the power of the corporation to make any distribution of money or other assets to its shareholders or members.

Cross References.  Section 3122 is referred to in section 1551 of this title.



Section 3131 - Directors

SUBCHAPTER C

OFFICERS, DIRECTORS AND SHAREHOLDERS

Sec.

3131.  Directors.

3132.  Officers.

3133.  Notice of meetings of members of mutual insurance companies.

3134.  Quorum at shareholder or member meetings.

3135.  Proxies of members of mutual insurance companies.

3136.  Judges of election.

3137.  Appointment of custodian.

3138.  Judicial supervision of corporate action.

§ 3131.  Directors.

(a)  Qualifications.--Two-thirds of the directors of an insurance corporation shall be citizens of the United States.

(b)  Number.--The board of directors of an insurance corporation shall consist of not less than seven members.

Cross References.  Section 3131 is referred to in sections 1722, 1723 of this title.



Section 3132 - Officers

§ 3132.  Officers.

The treasurer of an insurance corporation shall be a natural person of full age and may also be either the president or the secretary of the corporation. The president shall be a director of the corporation.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

Cross References.  Section 3132 is referred to in section 1732 of this title.



Section 3133 - Notice of meetings of members of mutual insurance companies

§ 3133.  Notice of meetings of members of mutual insurance companies.

(a)  General rule.--Unless otherwise restricted in the bylaws, persons authorized or required to give notice of an annual meeting of members of a mutual insurance company for the election of directors or of a meeting of members of a mutual insurance company called for the purpose of considering amendment of the articles or bylaws, or both, of the corporation may, in lieu of any written notice of meeting of members required to be given by this subpart, give notice of such meeting by causing notice of such meeting to be officially published. Such notice shall be published each week for at least:

(1)  Three successive weeks, in the case of an annual meeting.

(2)  Four successive weeks, in the case of a meeting to consider amendment of the articles or bylaws, or both.

(b)  Cross reference.--See 1 Pa.C.S. § 1909 (relating to time; publication for successive weeks).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).

Cross References.  Section 3133 is referred to in section 1702 of this title.



Section 3134 - Quorum at shareholder or member meetings

§ 3134.  Quorum at shareholder or member meetings.

The board of directors of an insurance corporation may adopt or change a bylaw on any subject otherwise expressly committed to the shareholders or members by section 1756(a) (relating to quorum).

Cross References.  Section 3134 is referred to in section 1756 of this title.



Section 3135 - Proxies of members of mutual insurance companies

§ 3135.  Proxies of members of mutual insurance companies.

In no event shall a proxy given by a member of a mutual insurance company, unless coupled with an interest, be voted on or utilized to express consent or dissent to corporate action in writing after 11 months from the date of execution of the proxy.

Cross References.  Section 3135 is referred to in section 1759 of this title.



Section 3136 - Judges of election

§ 3136.  Judges of election.

The board of directors of an insurance corporation may adopt or change a bylaw on any subject otherwise expressly committed to the shareholders or members by section 1765 (relating to judges of election).

Cross References.  Section 3136 is referred to in section 1765 of this title.



Section 3137 - Appointment of custodian

§ 3137.  Appointment of custodian.

Section 1767 (relating to appointment of custodian of corporation on deadlock or other cause) shall not be applicable to an insurance corporation.

Cross References.  Section 3137 is referred to in section 1767 of this title.



Section 3138 - Judicial supervision of corporate action

§ 3138.  Judicial supervision of corporate action.

Subchapter G of Chapter 17 (relating to judicial supervision of corporate action) shall not be applicable to an insurance corporation, insofar as inconsistent with the jurisdiction of the Insurance Department.

Cross References.  Section 3138 is referred to in sections 1791, 1792, 1793 of this title.






Chapter 33 - Benefit Corporations

Section 3301 - Application and effect of chapter

CHAPTER 31

BENEFIT CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Corporate Purposes

C.  Accountability

D.  Transparency

Enactment.  Chapter 33 was added October 24, 2012, P.L.1228, No.152, effective in 90 days.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

3301.  Application and effect of chapter.

3302.  Definitions.

3303.  Formation of benefit corporations.

3304.  Election of benefit corporation status.

3305.  Termination of benefit corporation status.

§ 3301.  Application and effect of chapter.

(a)  General rule.--This chapter shall apply to all benefit corporations.

(b)  Application of business corporation law generally.--The existence of a provision of this chapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a business corporation that is not a benefit corporation. This chapter shall not affect any statute or rule of law that is or would be applicable to a business corporation that is not a benefit corporation.

(c)  Laws applicable to benefit corporations.--Except as otherwise provided in this chapter, this subpart shall apply generally to benefit corporations. The specific provisions of this chapter shall control over the general provisions of this subpart. A benefit corporation may be simultaneously subject to this chapter and one or more other chapters of this article.

(d)  Organic records may not be inconsistent.--A provision of the articles or bylaws of a benefit corporation may not relax, be inconsistent with or supersede any provision of this chapter.



Section 3302 - Definitions

§ 3302.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Benefit corporation."  A business corporation that has elected to become subject to this chapter and whose status as a benefit corporation has not been terminated.

"Benefit director."  Either:

(1)  the director designated as the benefit director of a benefit corporation as provided in section 3322 (relating to benefit director); or

(2)  a person with one or more of the powers, duties or rights of a benefit director to the extent provided in the bylaws under section 3322.

"Benefit enforcement proceeding."  A claim or action for:

(1)  failure to pursue or create the general public benefit purpose of the benefit corporation or any specific public benefit purpose set forth in its articles; or

(2)  violation of any obligation, duty or standard of conduct under this chapter.

"Benefit officer."  The individual, if any, designated as the benefit officer of a benefit corporation as provided in section 3324 (relating to benefit officer).

"General public benefit."  A material positive impact on society and the environment, taken as a whole and assessed against a third-party standard, from the business and operations of a benefit corporation.

"Independent."  When a person has no material relationship with a benefit corporation or any of its subsidiaries, other than the relationship of serving as the benefit director or benefit officer. A material relationship between an individual and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist if:

(1)  the person is or has been within the last three years an employee of the benefit corporation or any of its subsidiaries, other than as a benefit officer;

(2)  an immediate family member of the person is or has been within the last three years an executive officer, other than a benefit officer, of the benefit corporation or any of its subsidiaries; or

(3)  the person, or an association of which the person is a director, officer or other manager or in which the person owns beneficially or of record 5% or more of the outstanding equity interests, owns beneficially or of record 5% or more of the outstanding shares of the benefit corporation. The percentage of ownership in an association shall be calculated as if all outstanding rights to acquire equity interests in the association had been exercised.

"Minimum status vote."

(1)  In the case of a business corporation, in addition to any other required approval or vote, the satisfaction of the following conditions:

(i)  The shareholders of every class or series must be entitled, as a class, to vote on the corporate action regardless of a limitation stated in the articles of incorporation or bylaws on the voting rights of any class or series.

(ii)  The corporate action must be approved by a vote of the shareholders of each class or series entitled to cast at least two-thirds of the votes that all shareholders of the class or series are entitled to cast on the action.

(2)  In the case of a domestic association other than a business corporation, in addition to any other required approval, vote or consent, the satisfaction of the following conditions:

(i)  The holders of every class or series of equity interest in the association that are entitled to receive a distribution of any kind from the association must be entitled as a class to vote on or consent to the action regardless of any otherwise applicable limitation on the voting or consent rights of any class or series.

(ii)  The action must be approved by vote or consent of the holders described in subparagraph (i) entitled to cast at least two-thirds of the votes or consents that all of those holders are entitled to cast on the action.

"Specific public benefit."  Includes:

(1)  providing low-income or underserved individuals or communities with beneficial products or services;

(2)  promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

(3)  preserving the environment;

(4)  improving human health;

(5)  promoting the arts, sciences or advancement of knowledge;

(6)  promoting economic development through support of initiatives that increase access to capital for emerging and growing technology enterprises, facilitate the transfer and commercial adoption of new technologies, provide technical and business support to emerging and growing technology enterprises or form support partnerships that support those objectives;

(7)  increasing the flow of capital to entities with a public benefit purpose; and

(8)  the accomplishment of any other particular benefit for society or the environment.

"Subsidiary."  An association in which a person owns beneficially or of record 50% or more of the outstanding equity interests. The percentage of ownership in an association shall be calculated as if all outstanding rights to acquire equity interests in the association had been exercised.

"Third-party standard."  A standard for defining, reporting and assessing overall corporate social and environmental performance which is:

(1)  Comprehensive in that it assesses the effect of the business and its operations upon the interests listed in section 3321(a)(1)(ii), (iii), (iv) and (v) (relating to standard of conduct for directors).

(2)  Developed by an organization that is independent of the benefit corporation and satisfies the following requirements:

(i)  Not more than one-third of the members of the governing body of the organization are representatives of  any of the following:

(A)  An association of businesses operating in a specific industry the performance of whose members is measured by the standard.

(B)  Businesses from a specific industry or an association of businesses in that industry.

(C)  Businesses whose performance is assessed against the standard.

(ii)  The organization is not materially financed by an association or business described in subparagraph (i).

(3)  Credible because the standard is developed by a person that both:

(i)  Has access to necessary expertise to assess overall corporate social and environmental performance.

(ii)  Uses a balanced multistakeholder approach, including a public comment period of at least 30 days to develop the standard.

(4)  Transparent because the following information is publicly available:

(i)  About the standard:

(A)  The criteria considered when measuring the overall social and environmental performance of a business.

(B)  The relative weightings, if any, of those criteria.

(ii)  About the development and revision of the standard:

(A)  The identity of the directors, officers, material owners and the governing body of the organization that developed and controls revisions to the standard.

(B)  The process by which revisions to the standard and changes to the membership of the governing body are made.

(C)  An accounting of the sources of financial support for the organization, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.



Section 3303 - Formation of benefit corporations

§ 3303.  Formation of benefit corporations.

A benefit corporation shall be formed in accordance with Article B (relating to domestic business corporations generally) except that its articles shall also state that it is a benefit corporation.



Section 3304 - Election of benefit corporation status

§ 3304.  Election of benefit corporation status.

(a)  Amendment.--An existing business corporation may become a benefit corporation by amending its articles so that they contain, in addition to the requirements of section 1306(a) (relating to articles of incorporation), a statement that the corporation is a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(b)  Fundamental transactions.--If an association that is not a benefit corporation is a party to a merger, consolidation or division or is the exchanging association in a share exchange, and the surviving, new or any resulting association in the merger, consolidation, division or share exchange is to be a benefit corporation, then the plan of merger, consolidation, division or share exchange shall not be effective unless it is adopted by the corporation by at least the minimum status vote.



Section 3305 - Termination of benefit corporation status

§ 3305.  Termination of benefit corporation status.

(a)  Amendment.--A benefit corporation may terminate its status as a benefit corporation and cease to be subject to this chapter by amending its articles to delete the provision required under section 3304 (relating to election of benefit corporation status) to be stated in the articles of a benefit corporation. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(b)  Fundamental transactions.--If a plan would have the effect of terminating the status of a business corporation as a benefit corporation, the plan shall not be effective unless it is adopted by at least the minimum status vote. Any sale, lease, exchange or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and regular course of business, shall not be effective unless the transaction is approved by at least the minimum status vote.



Section 3311 - Corporate purposes

SUBCHAPTER B

CORPORATE PURPOSES

Sec.

3311.  Corporate purposes.

§ 3311.  Corporate purposes.

(a)  General public benefit purpose.--A benefit corporation shall have a purpose of creating general public benefit. This purpose is in addition to its purpose under section 1301 (relating to purposes).

(b)  Optional specific public benefit purpose.--The articles of a benefit corporation may identify one or more specific public benefits that it is the purpose of the benefit corporation to create in addition to its purposes under section 1301 and subsection (a). The identification of a specific public benefit does not limit the obligation of a benefit corporation to create general public benefit.

(c)  Effect of purposes.--The creation of general and specific public benefit as provided in subsections (a) and (b) is in the best interests of the benefit corporation.

(d)  Amendment.--A benefit corporation may amend its articles to add, amend or delete the identification of a specific public benefit that it is the purpose of the benefit corporation to create. The amendment shall not be effective unless it is adopted by at least the minimum status vote.

(e)  Professional corporations.--A professional corporation that is a benefit corporation does not violate section 2922(a) (relating to stated purposes) by having the purpose to create general public benefit or a specific public benefit.



Section 3321 - Standard of conduct for directors

SUBCHAPTER C

ACCOUNTABILITY

Sec.

3321.  Standard of conduct for directors.

3322.  Benefit director.

3323.  Standard of conduct for officers.

3324.  Benefit officer.

3325.  Right of action.

§ 3321.  Standard of conduct for directors.

(a)  Consideration of interests.--Without regard to whether the benefit corporation is subject to section 1715 (relating to exercise of powers generally) or 1716 (relating to alternative standard), in discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a benefit corporation, in considering the best interest of the benefit corporation:

(1)  shall consider the effects of any action upon:

(i)  the shareholders of the benefit corporation;

(ii)  the employees and work force of the benefit corporation and its subsidiaries and suppliers;

(iii)  the interests of customers as beneficiaries of the general or specific public benefit purposes of the benefit corporation;

(iv)  community and societal considerations, including those of any community in which offices or facilities of the benefit corporation or its subsidiaries or suppliers are located;

(v)  the local and global environment;

(vi)  the short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation; and

(vii)  the ability of the benefit corporation to accomplish its general public benefit purpose and any specific public benefit purpose; and

(2)  may consider:

(i)  matters listed in section 1715(a); and

(ii)  any other pertinent factors or the interests of any other group that they deem appropriate; but

(3)  shall not be required to give priority to the interests of any person or group referred to in paragraph (1) or (2) over the interests of any other person or group unless the benefit corporation has stated in its articles its intention to give priority to certain interests related to its accomplishment of its general public benefit purpose or of a specific public benefit purpose identified in its articles.

(b)  Coordination with other provisions of law.--The consideration of interests and factors in the manner required under subsection (a):

(1)  shall not constitute a violation of section 1712 (relating to standard of care and justifiable reliance); and

(2)  is in addition to the ability of directors to consider interests and factors as provided in section 1715 or 1716.

(c)  Exoneration from personal liability.--

(1)  A director shall not be personally liable, as such, for monetary damages for any action taken as a director if the director performed the duties of his or her office in compliance with section 1712 and this section.

(2)  A director shall not be personally liable for monetary damages for failure of the benefit corporation to create general public benefit or a specific public benefit.

(d)  Limitation on standing.--A director does not have a  duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

Cross References.  Section 3321 is referred to in sections 3302, 3322, 3323 of this title.



Section 3322 - Benefit director

§ 3322.  Benefit director.

(a)  General rule.--The board of directors of a benefit corporation shall include a director who shall be designated as the benefit director and shall have, in addition to all of the powers, duties, rights and immunities of the other directors of the benefit corporation, the powers, duties, rights and immunities provided in this subchapter.

(b)  Election, removal and qualifications.--The benefit director shall be elected and may be removed in the manner provided under Subchapter C of Chapter 17 (relating to directors and officers) and shall be an individual who is independent. The benefit director may serve as the benefit officer at the same time as serving as the benefit director. The articles or bylaws of a benefit corporation may prescribe additional qualifications of the benefit director not inconsistent with this subsection.

(c)  Annual compliance statement.--The benefit director shall prepare, and the benefit corporation shall include in the annual benefit report to shareholders required under section 3331 (relating to annual benefit report), a statement whether, in the opinion of the benefit director, the benefit corporation acted in accordance with its general and any specific public benefit purpose in all material respects during the period covered by the report and whether the directors and officers complied with sections 3321(a) (relating to standard of conduct for directors) and 3323(a) (relating to standard of conduct for officers), respectively. If, in the opinion of the benefit director, the benefit corporation or its directors or officers failed so to act, then the statement of the benefit director shall include a description of the ways in which the benefit corporation or its directors or officers failed so to act.

(d)  Status of actions.--The acts of an individual in the capacity of a benefit director shall constitute for all purposes acts of that individual in the capacity of a director of the benefit corporation.

(e)  Alternative governance arrangements.--

(1)  The bylaws of a benefit corporation must provide that the persons or shareholders who perform the duties of the board of directors include a person with the powers, duties, rights and immunities of a benefit director if any of the following apply:

(i)  The bylaws of a benefit corporation provide that the powers and duties conferred or imposed upon the board of directors shall be exercised or performed by a person other than the directors under section 1721(a) (relating to board of directors).

(ii)  The bylaws of a statutory close corporation that is a benefit corporation provide that the business and affairs of the corporation shall be managed by or under the direction of the shareholders.

(2)  A person that exercises one or more of the powers, duties or rights of a benefit director under this subsection:

(i)  does not need to be independent of the benefit corporation;

(ii)  shall have the immunities of a benefit director;

(iii)  may share the powers, duties and rights of a benefit director with one or more other persons; and

(iv)  shall not be subject to the procedures for election or removal of directors in Subchapter C of Chapter 17 unless:

(A)  the person is also a director of the benefit corporation; or

(B)  the bylaws make those procedures applicable.

(f)  Exoneration from personal liability.--Regardless of whether the bylaws of a benefit corporation include a provision eliminating or limiting the personal liability of directors authorized under section 1713 (relating to personal liability of directors), a benefit director shall not be personally liable for any act or omission in the capacity of a benefit director unless the act or omission constitutes self-dealing, willful misconduct or a knowing violation of law.

Cross References.  Section 3322 is referred to in sections 3302, 3331 of this title.



Section 3323 - Standard of conduct for officers

§ 3323.  Standard of conduct for officers.

(a)  General rule.--Each officer of a benefit corporation shall consider the interests and factors described in section 3321(a) (relating to standard of conduct for directors) in the manner provided in that subsection when:

(1)  the officer has discretion to act with respect to a matter; and

(2)  it reasonably appears to the officer that the matter may have a material effect on the creation by the benefit corporation of general public benefit or a specific public benefit identified in the articles of the benefit corporation.

(b)  Coordination with other provisions of law.--The consideration of interests and factors in the manner described in subsection (a) shall not constitute a violation of section 1712(c) (relating to standard of care and justifiable reliance).

(c)  Exoneration from personal liability.--

(1)  An officer shall not be personally liable, as such, for monetary damages for any action taken as an officer if the officer performed the duties of the position in compliance with section 1712(c) and this section.

(2)  An officer shall not be personally liable for monetary damages for failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(d)  Limitation on standing.--An officer does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

Cross References.  Section 3323 is referred to in section 3322 of this title.



Section 3324 - Benefit officer

§ 3324.  Benefit officer.

A benefit corporation may have an officer designated as the benefits officer who shall have such authority and shall perform such duties in the management of the benefit corporation relating to the purpose of the corporation to create general or specific public benefit as may be provided by or pursuant to the bylaws or, in the absence of controlling provisions in the bylaws, as may be determined by or pursuant to resolutions or orders of the board of directors. If a benefit corporation has a benefit officer, the duties of the benefit officer shall include preparing the benefit report required under section 3331 (relating to annual benefit report).

Cross References.  Section 3324 is referred to in section 3302 of this title.



Section 3325 - Right of action

§ 3325.  Right of action.

(a)  Limitations.--

(1)  Except in a benefit enforcement proceeding, no person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to:

(i)  failure to pursue or create general public benefit or a specific public benefit set forth in its articles; or

(ii)  violation of a duty or standard of conduct under this chapter.

(2)  A benefit corporation shall not be liable for monetary damages under this chapter for any failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(b)  Parties with standing.--A benefit enforcement proceeding may be commenced or maintained only:

(1)  directly by the benefit corporation; or

(2)  derivatively by:

(i)  a shareholder;

(ii)  a director;

(iii)  a person or group of persons that owns beneficially or of record 5% or more of the equity interests in an association of which the benefit corporation is a subsidiary; or

(iv)  such other persons as may be specified in the articles or bylaws of the benefit corporation.

(c)  Cross reference.--The provisions of Subchapter F of Chapter 17 (relating to derivative actions) shall apply to derivative actions under this section.



Section 3331 - Annual benefit report

SUBCHAPTER D

TRANSPARENCY

Sec.

3331.  Annual benefit report.

§ 3331.  Annual benefit report.

(a)  Contents.--A benefit corporation must deliver to each shareholder an annual benefit report including:

(1)  A narrative description of:

(i)  the ways in which the benefit corporation pursued general public benefit during the year and the extent to which general public benefit was created;

(ii)  the ways in which the benefit corporation pursued any specific public benefit that the articles state is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created;

(iii)  any circumstances that have hindered the creation by the benefit corporation of general or specific public benefit; and

(iv)  the process and rationale for selecting or changing the third-party standard used to prepare the benefit report.

(2)  An assessment of the overall social and environmental performance of the benefit corporation against a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment does not need to be audited or certified by a third-party standards provider.

(3)  The name of the benefit director and the benefit officer, if any, and the address to which correspondence to each of them may be directed.

(4)  The compensation paid by the benefit corporation during the year to each director in that capacity.

(5)  The name of each person that owns 5% or more of the outstanding shares of the benefit corporation either beneficially, to the extent known to the benefit corporation without independent investigation, or of record.

(6)  The statement of the benefit director described in section 3322(c) (relating to benefit director).

(7)  A statement of any connection between the organization that established the third-party standard, or its directors, officers or any holder of 5% or more of the governance interests in the organization, and the benefit corporation or its directors, officers or any holder of 5% or more of the outstanding shares of the benefit corporation, including any financial or governance relationship which might materially affect the credibility of the use of the third-party standard.

(8)  If the benefit corporation has dispensed with, or restricted the discretion or powers of, the board of directors, a description of:

(i)  the persons that exercise the powers, duties and rights and who have the immunities of the board of directors; and

(ii)  the benefit director, as required by section 3322(e).

(b)  Timing of report.--A benefit corporation shall annually send a benefit report to each shareholder either:

(1)  within 120 days following the end of the fiscal year of the benefit corporation; or

(2)  at the same time that the benefit corporation delivers any other annual report to its shareholders.

(c)  Internet website posting.--A benefit corporation must post all of its benefit reports on the public portion of its Internet website, if any, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as posted.

(d)  Availability of copies.--If a benefit corporation does not have an Internet website, the benefit corporation shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy, but the compensation paid to directors and financial or proprietary information included in the benefit report may be omitted from the copy of the benefit report provided.

(e)  Filing of report.--Concurrently with the delivery of the benefit report to shareholders pursuant to subsection (b), the benefit corporation must deliver a copy of the benefit report to the department for filing, except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report as filed under this section. The department shall charge a fee of $70 for filing a benefit report.

Cross References.  Section 3331 is referred to in sections 3322, 3324 of this Title.






Chapter 41 - Foreign Business Corporations

Section 4101 - Application of article

ARTICLE D

FOREIGN BUSINESS CORPORATIONS

Chapter

41.  Foreign Business Corporations

CHAPTER 41

FOREIGN BUSINESS CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Qualification

C.  Powers, Duties and Liabilities

D.  Domestication

Enactment.  Chapter 41 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 41 is referred to in section 1103 of this title; section 101 of Title 54 (Names).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

4101.  Application of article.

4102.  Foreign domiciliary corporations.

4103.  Acquisition of foreign domiciliary corporation status.

4104.  Termination of foreign domiciliary corporation status.

§ 4101.  Application of article.

(a)  General rule.--Except as otherwise provided in this section or in subsequent provisions of this article, this article shall apply to and the words "corporation" or "foreign business corporation" in this article shall include every foreign corporation for profit, including a corporation that, if a domestic corporation for profit, would be a banking institution, credit union or savings association.

(b)  Domestic Federal financial institution exclusion.--Except as permitted by act of Congress, this article shall not apply to:

(1)  Any of the following institutions or similar federally chartered institutions engaged in this Commonwealth in activities similar to those conducted by banking institutions, saving associations or credit unions:

(i)  National banking associations organized under The National Bank Act (13 Stat. 99, 12 U.S.C. § 1 et seq.).

(ii)  Federal savings and loan associations and Federal mutual savings banks organized under the Home Owners' Loan Act of 1933 (48 Stat. 128, 12 U.S.C. § 1461 et seq.).

(iii)  Federal credit unions organized under the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1751 et seq.).

(2)  Any other Federal corporation intended by the Congress to be treated for state law purposes as a domestic corporation of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 4102 - Foreign domiciliary corporations

§ 4102.  Foreign domiciliary corporations.

(a)  General rule.--Except as provided in subsection (b), a foreign business corporation is a foreign domiciliary corporation if it has as record holders of its shares persons having addresses in this Commonwealth who in the aggregate hold shares:

(1)  representing 60% or more in interest of its outstanding shares whether or not entitled to vote; or

(2)  entitled to cast at least 60% of the votes that all holders of outstanding shares are entitled to cast in an election of directors.

(b)  Registered corporation exclusions.--None of the following is a foreign domiciliary corporation for the purposes of this subpart:

(1)  Foreign corporation with registered securities.--A foreign business corporation that, if a domestic business corporation, would be a registered corporation.

(2)  Subsidiary of registered corporation.--A foreign business corporation all of the shares of which are owned, directly or indirectly, by one or more registered corporations or corporations described in paragraph (1).

(c)  Determination of outstanding shares.--For the purposes of subsection (a):

(1)  Except as provided in paragraphs (2) and (3), any securities held to the knowledge of the corporation in the names of broker-dealers or nominees for broker-dealers shall not be considered outstanding.

(2)  Persons who are identified as owners of shares pursuant to procedures equivalent to section 1763(c) (relating to certification by nominee) shall be deemed record holders of the shares owned.

(3)  (i)  Securities held to the knowledge of the corporation for the direct or indirect benefit of individuals who to the knowledge of the corporation have a principal residence in this Commonwealth shall be deemed held by record holders having addresses in this Commonwealth.

(ii)  A statement by the corporation in any notice of meeting or other document transmitted to shareholders in connection with any corporate action of the type described in section 1791 (relating to corporate action subject to subchapter) to the effect that it has no knowledge or only specified knowledge for the purposes of subparagraph (i) shall, except as provided in subparagraph (iii), be conclusive if there shall be included in or enclosed with such document a brief explanation of the effect upon such corporate action of a determination that the corporation is a foreign domiciliary corporation.

(iii)  If, prior to the convening of a meeting of shareholders to consider the proposed corporate action, or prior to the expiration of 20 days after the transmission of the document to shareholders, in any other case, any person shall give the corporation written notice of facts relevant under this paragraph, the corporation shall have knowledge of such facts for the purposes of subparagraph (i).

Cross References.  Section 4102 is referred to in sections 1103, 1767, 2502, 2503, 2504, 4103, 4104 of this title.



Section 4103 - Acquisition of foreign domiciliary corporation status

§ 4103.  Acquisition of foreign domiciliary corporation status.

(a)  Shareholding test.--A foreign corporation shall become a foreign domiciliary corporation under section 4102(a) (relating to foreign domiciliary corporations) on the first day of the sixth month following the month in which the corporation first has knowledge that the test has been met.

(b)  Newly incorporated corporations.--Where the test under section 4102(a) is met at the time of initial issuance of shares of the corporation and continuously thereafter, foreign domiciliary corporation status when established shall be retroactive to the incorporation of the corporation.

(c)  Foreign corporations with registered securities.--The exemption provided by section 4102(b)(1) shall terminate immediately upon the termination of the status of the corporation as a corporation described in that provision.

(d)  Subsidiary corporations.--The exemption provided by section 4102(b)(2) shall terminate immediately upon the happening of any event whereby all of the shares of the corporation are no longer owned, directly or indirectly, by one or more registered corporations or corporations described in section 4102(b)(1).



Section 4104 - Termination of foreign domiciliary corporation status

§ 4104.  Termination of foreign domiciliary corporation status.

(a)  Shareholding test.--A foreign domiciliary corporation shall cease to be such on the first day of the sixth month following the month in which the corporation first has knowledge that the test of section 4102(a) (relating to foreign domiciliary corporations) is no longer met.

(b)  Foreign corporations with registered securities.--The exemption provided by section 4102(b)(1) shall take effect on the day following the day on which the corporation becomes a corporation described in that provision.

(c)  Subsidiary corporations.--The exemption provided by section 4102(b)(2) shall take effect immediately upon the acquisition, directly or indirectly, of the last outstanding share of the corporation by one or more registered corporations or corporations described in section 4102(b)(1).



Section 4121 - Admission of foreign corporations

SUBCHAPTER B

QUALIFICATION

Sec.

4121.  Admission of foreign corporations.

4122.  Excluded activities.

4123.  Requirements for foreign corporation names.

4124.  Application for a certificate of authority.

4125.  Issuance of certificate of authority.

4126.  Amended certificate of authority.

4127.  Merger, consolidation or division of qualified foreign corporations.

4128.  Revocation of certificate of authority.

4129.  Application for termination of authority.

4130.  Change of address after withdrawal.

4131.  Registration of name.

Cross References.  Subchapter B is referred to in sections 4141, 4143, 9507 of this title.

§ 4121.  Admission of foreign corporations.

(a)  General rule.--A foreign business corporation, before doing business in this Commonwealth, shall procure a certificate of authority to do so from the Department of State, in the manner provided in this subchapter. A foreign business corporation shall not be denied a certificate of authority by reason of the fact that the laws of the jurisdiction governing its incorporation and internal affairs differ from the laws of this Commonwealth.

(b)  Qualification under former statutes.--If a foreign corporation for profit was on March 19, 1966, admitted to do business in this Commonwealth by the filing of a power of attorney and statement under the act of June 8, 1911 (P.L.710, No.283), the power of attorney and statement shall be deemed an approved application for a certificate of authority issued under this subchapter and the corporation shall be deemed a holder of the certificate. The corporation shall include in its initial application, if any, for an amended certificate of authority under this subchapter the information required by this subchapter to be set forth in an application for a certificate of authority. A certificate of authority issued under the former provisions of the Business Corporation Law of 1933 shall be deemed to be issued under this subchapter, and the certificate of authority shall be deemed not to contain any reference to the kind of business that the corporation proposes to do in this Commonwealth.

(c)  Foreign insurance corporations.--A foreign insurance corporation shall not be required to procure a certificate of authority under this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b) and added subsec. (c).



Section 4122 - Excluded activities

§ 4122.  Excluded activities.

(a)  General rule.--Without excluding other activities that may not constitute doing business in this Commonwealth, a foreign business corporation shall not be considered to be doing business in this Commonwealth for the purposes of this subchapter by reason of carrying on in this Commonwealth any one or more of the following acts:

(1)  Maintaining or defending any action or administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes.

(2)  Holding meetings of its directors or shareholders or carrying on other activities concerning its internal affairs.

(3)  Maintaining bank accounts.

(4)  Maintaining offices or agencies for the transfer, exchange and registration of its securities or appointing and maintaining trustees or depositaries with relation to its securities.

(5)  Effecting sales through independent contractors.

(6)  Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, and maintaining offices therefor, where the orders require acceptance without this Commonwealth before becoming binding contracts.

(7)  Creating as borrower or lender, acquiring or incurring, obligations or mortgages or other security interests in real or personal property.

(8)  Securing or collecting debts or enforcing any rights in property securing them.

(9)  Transacting any business in interstate or foreign commerce.

(10)  Conducting an isolated transaction completed within a period of 30 days and not in the course of a number of repeated transactions of like nature.

(11)  Inspecting, appraising and acquiring real estate and mortgages and other liens thereon and personal property and security interests therein, and holding, leasing, conveying and transferring them, as fiduciary or otherwise.

(b)  Exceptions.--The specification of activities in subsection (a) does not establish a standard for activities that may subject a foreign business corporation to:

(1)  Service of process under any statute or general rule.

(2)  Taxation by the Commonwealth or any political subdivision thereof.

Cross References.  Section 4122 is referred to in section 8582 of this title.



Section 4123 - Requirements for foreign corporation names

§ 4123.  Requirements for foreign corporation names.

(a)  General rule.--The Department of State shall not issue a certificate of authority to any foreign business corporation that, except as provided in subsection (b), has a name that is rendered unavailable for use by a domestic business corporation by any provision of section 1303(a), (b) or (c) (relating to corporate name), except subsection (c)(1)(ii) thereof (relating to banking names).

(b)  Exceptions.--

(1)  The provisions of section 1303(b) (relating to duplicate use of names) shall not prevent the issuance of a certificate of authority to a foreign business corporation setting forth a name that is not distinguishable upon the records of the department from the name of any other domestic or foreign corporation for profit or corporation not-for-profit, or of any corporation or other association then registered under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names) or to any name reserved or registered as provided in this part, if the foreign business corporation applying for a certificate of authority files in the department a resolution of its board of directors adopting a fictitious name for use in transacting business in this Commonwealth, which fictitious name is distinguishable upon the records of the department from the name of the other corporation or other association or from any name reserved or registered as provided in this part and that is otherwise available for use by a domestic business corporation.

(2)  The provisions of section 1303(c) (relating to required approvals or conditions) shall not prevent the issuance of a certificate of authority to a foreign business corporation setting forth a name that is prohibited by that subsection if the foreign business corporation applying for a certificate of authority files in the department a resolution of its board of directors adopting a fictitious name for use in transacting business in this Commonwealth that is available for use by a domestic business corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b)(1).

Cross References.  Section 4123 is referred to in sections 4126, 4131 of this title.



Section 4124 - Application for a certificate of authority

§ 4124.  Application for a certificate of authority.

(a)  General rule.--An application for a certificate of authority shall be executed by the foreign business corporation and shall set forth:

(1)  The name of the corporation.

(2)  The name of the jurisdiction under the laws of which it is incorporated.

(3)  The address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is incorporated.

(4)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its proposed registered office in this Commonwealth.

(5)  A statement that it is a corporation incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise.

(b)  Advertisement.--A foreign business corporation shall officially publish notice of its intention to apply or its application for a certificate of authority. The notice may appear prior to or after the day on which application is made to the Department of State and shall set forth briefly:

(1)  A statement that the corporation will apply or has applied for a certificate of authority under the provisions of the Business Corporation Law of 1988.

(2)  The name of the corporation and of the jurisdiction under the laws of which it is incorporated.

(3)  The address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is incorporated.

(4)  Subject to section 109, the address, including street and number, if any, of its proposed registered office in this Commonwealth.

(c)  Filing.--The application for a certificate of authority shall be filed in the Department of State.

(d)  Cross reference.--See section 134 (relating to docketing statement).

Cross References.  Section 4124 is referred to in section 4127 of this title.



Section 4125 - Issuance of certificate of authority

§ 4125.  Issuance of certificate of authority.

Upon the filing of the application for a certificate of authority, the foreign business corporation shall be deemed to hold a certificate of authority to do business in this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 4126 - Amended certificate of authority

§ 4126.  Amended certificate of authority.

(a)  General rule.--After receiving a certificate of authority, a qualified foreign business corporation may, subject to the provisions of this subchapter, change or correct any of the information set forth in its application for a certificate of authority or previous filings under this section by filing in the Department of State an application for an amended certificate of authority. The application shall be executed by the corporation and shall state:

(1)  The name under which the applicant corporation currently holds a certificate of authority to do business in this Commonwealth.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3)  The information to be changed or corrected.

(4)  If the application reflects a change in the name of the corporation, the application shall include a statement that either:

(i)  the change of name reflects a change effected in the jurisdiction of incorporation; or

(ii)  documents complying with section 4123(b) (relating to exceptions) accompany the application.

(5)  (Deleted by amendment).

(b)  Issuance of amended certificate of authority.--Upon the filing of the application, the applicant corporation shall be deemed to hold an amended certificate of authority.

(c)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 4127 - Merger, consolidation or division of qualified foreign corporations

§ 4127.  Merger, consolidation or division of qualified foreign corporations.

(a)  General rule.--Whenever a qualified foreign business corporation is a nonsurviving party to a statutory merger, consolidation or division permitted by the laws of the jurisdiction under which it is incorporated, the corporation surviving the merger, or the new corporation resulting from the consolidation or division, as the case may be, shall file in the Department of State a statement of merger, consolidation or division, which shall be executed by the surviving or new corporation and shall set forth:

(1)  The name of each nonsurviving qualified foreign business corporation.

(2)  The name of the jurisdictions under the laws of which each nonsurviving qualified foreign business corporation was incorporated.

(3)  The date on which each nonsurviving qualified foreign business corporation received a certificate of authority to do business in this Commonwealth.

(4)  A statement that the corporate existence of each nonsurviving qualified foreign business corporation has been terminated by merger, consolidation or division, as the case may be.

(5)  In the case of a consolidation or division or if the surviving corporation was a nonqualified foreign business corporation prior to the merger, the statements on the part of the surviving or new corporation required by section 4124(a) (relating to application for a certificate of authority).

(b)  Effect of filing.--The filing of the statement shall operate, as of the effective date of the merger, consolidation or division, to cancel the certificate of authority of each nonsurviving constituent corporation that was a qualified foreign business corporation and to qualify the surviving or new corporation under this subchapter. If the surviving or new corporation does not desire to continue as a qualified foreign business corporation, it may thereafter withdraw in the manner provided by section 4129 (relating to application for termination of authority).

(c)  Surviving qualified foreign corporations.--It shall not be necessary for a surviving corporation that was a qualified foreign business corporation to effect any filing under this subchapter with respect to a merger or division or to procure an amended certificate of authority to do business in this Commonwealth unless the name of the corporation is changed by the merger or division.

(d)  Cross reference.--See section 134 (relating to docketing statement).



Section 4128 - Revocation of certificate of authority

§ 4128.  Revocation of certificate of authority.

(a)  General rule.--Whenever the Department of State finds that a qualified foreign business corporation has failed to secure an amended certificate of authority as required by this subchapter after changing its name, or has failed or refused to appear by its proper representatives, or otherwise to comply with any subpoena issued by any court having jurisdiction of the subject matter, or to produce books, papers, records or documents as required by a subpoena, or is violating any of the laws of this Commonwealth, or that its articles have been revoked or voided by its jurisdiction of incorporation, the department shall give notice and opportunity for hearing by registered or certified mail to the corporation that the default exists and that its certificate of authority, including any amendments thereof, will be revoked unless the default is cured within 30 days after the mailing of the notice. If the default is not cured within the period of 30 days, the department shall revoke the certificate of authority, including any amendments thereof, of the foreign business corporation. Upon revoking the certificate of authority, the department shall mail to the corporation, at its registered office in this Commonwealth, a certificate of revocation.

(b)  Effect of revocation.--Upon the issuance of the certificate of revocation, the authority of the corporation to do business in this Commonwealth shall cease, and the corporation shall not thereafter do any business in this Commonwealth unless it applies for and receives a new certificate of authority.

(c)  Exception.--Subsections (a) and (b) shall not apply to a foreign insurance corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added subsec. (c).



Section 4129 - Application for termination of authority

§ 4129.  Application for termination of authority.

(a)  General rule.--Any qualified foreign business corporation may withdraw from doing business in this Commonwealth and surrender its certificate of authority by filing in the Department of State an application for termination of authority, executed by the corporation, which shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its last registered office in this Commonwealth.

(2)  The name of the jurisdiction under the laws of which it is incorporated.

(3)  The date on which it received a certificate of authority to do business in this Commonwealth.

(4)  A statement that it surrenders its certificate of authority to do business in this Commonwealth.

(5)  A statement that notice of its intention to withdraw from doing business in this Commonwealth was mailed by certified or registered mail to each municipal corporation in which the registered office or principal place of business of the corporation in this Commonwealth is located, and that the official publication required by subsection (b) has been effected.

(6)  The post office address, including street and number, if any, to which process may be sent in an action or proceeding upon any liability incurred before the filing of the application for termination of authority.

(b)  Advertisement.--A qualified foreign business corporation shall, before filing an application for termination of authority, officially publish and mail a notice of its intention to withdraw from doing business in this Commonwealth in a manner similar to that required by section 1975(b) (relating to notice to creditors and taxing authorities). The notice shall set forth briefly:

(1)  The name of the corporation and the jurisdiction under the laws of which it is incorporated.

(2)  The address, including street and number, if any, of its principal office under the laws of its jurisdiction of incorporation.

(3)  Subject to section 109, the address, including street and number, if any, of its last registered office in this Commonwealth.

(c)  Filing.--The application for termination of authority and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the department. See section 134 (relating to docketing statement).

(d)  Effect of filing.--Upon the filing of the application for termination of authority, the authority of the corporation to do business in this Commonwealth shall cease. The termination of authority shall not affect any action or proceeding pending at the time thereof or affect any right of action arising with respect to the corporation before the filing of the application for termination of authority. Process against the corporation in an action upon any liability incurred before the filing of the application for termination of authority may be served as provided in 42 Pa.C.S. Ch. 53 (relating to bases of jurisdiction and interstate and international procedure) or as otherwise provided or prescribed by law.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 4129 is referred to in section 4127 of this title.



Section 4130 - Change of address after withdrawal

§ 4130.  Change of address after withdrawal.

(a)  General rule.--Any foreign business corporation that has withdrawn from doing business in this Commonwealth, or its successor in interest, may, from time to time, change the address to which process may be sent in an action upon any liability incurred before the filing of an application for termination of authority by filing in the Department of State of a statement of change of address by withdrawn corporation executed by the corporation, setting forth:

(1)  The name of the withdrawn corporation and, if the statement is filed by a successor in interest, the name and capacity of the successor.

(2)  The name of the jurisdiction under the laws of which the corporation filing the statement is incorporated.

(3)  The former post office address, including street and number, if any, of the withdrawn corporation as of record in the department.

(4)  The new post office address, including street and number, if any, of the withdrawn corporation or its successor.

(b)  Cross reference.--See section 134 (relating to docketing statement).



Section 4131 - Registration of name

§ 4131.  Registration of name.

(a)  General rule.--A nonqualified foreign business corporation may register its name under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names) if the name is available for use by a qualified foreign business corporation under section 4123 (relating to requirements for foreign corporation names), by filing in the Department of State an application for registration of name, executed by the corporation, which shall set forth:

(1)  The name of the corporation.

(2)  The address, including street and number, if any, of the corporation.

(b)  Annual renewal.--A corporation that has in effect a registration of its corporate name may renew the registration from year to year by annually filing an application for renewal setting forth the facts required to be set forth in an original application for registration. A renewal application may be filed between October 1 and December 31 in each year and shall extend the registration for the following calendar year.

(c)  Cross reference.--See section 134 (relating to docketing statement).

Cross References.  Section 4131 is referred to in section 1305 of this title; sections 501, 502 of Title 54 (Names).



Section 4141 - Penalty for doing business without certificate of authority

SUBCHAPTER C

POWERS, DUTIES AND LIABILITIES

Sec.

4141.  Penalty for doing business without certificate of authority.

4142.  General powers and duties of qualified foreign corporations.

4143.  General powers and duties of nonqualified foreign corporations.

4144.  Registered office of qualified foreign corporations.

4145.  Applicability of certain safeguards to foreign domiciliary corporations.

4146.  Provisions applicable to all foreign corporations.

Cross References.  Subchapter C is referred to in section 9507 of this title.

§ 4141.  Penalty for doing business without certificate of authority.

(a)  Right to bring actions or proceedings suspended.--A nonqualified foreign business corporation doing business in this Commonwealth within the meaning of Subchapter B (relating to qualification) shall not be permitted to maintain any action or proceeding in any court of this Commonwealth until the corporation has obtained a certificate of authority. Nor, except as provided in subsection (b), shall any action or proceeding be maintained in any court of this Commonwealth by any successor or assignee of the corporation on any right, claim or demand arising out of the doing of business by the corporation in this Commonwealth until a certificate of authority has been obtained by the corporation or by a corporation that has acquired all or substantially all of its assets.

(b)  Contracts, property and defense against actions unaffected.--The failure of a foreign business corporation to obtain a certificate of authority to transact business in this Commonwealth shall not impair the validity of any contract or act of the corporation, shall not prevent the corporation from defending any action in any court of this Commonwealth and shall not render escheatable any of its real or personal property.

Cross References.  Section 4141 is referred to in section 4143 of this title.



Section 4142 - General powers and duties of qualified foreign corporations

§ 4142.  General powers and duties of qualified foreign corporations.

(a)  General rule.--A qualified foreign business corporation, so long as its certificate of authority is not revoked, shall enjoy the same rights and privileges as a domestic business corporation, but no more, and, except as in this subpart otherwise provided, shall be subject to the same liabilities, restrictions, duties and penalties now in force or hereafter imposed upon domestic business corporations, to the same extent as if it had been incorporated under this subpart.

(b)  Agricultural lands.--Interests in agricultural land shall be subject to the restrictions of, and escheatable as provided by, the act of April 6, 1980 (P.L.102, No.39), referred to as the Agricultural Land Acquisition by Aliens Law.

(c)  Foreign insurance corporations.--A foreign insurance corporation shall, insofar as it is engaged in the business of writing insurance or reinsurance as principal, be subject to the laws of this Commonwealth regulating the business of insurance in lieu of the provisions of subsection (a).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added subsec. (c).



Section 4143 - General powers and duties of nonqualified foreign corporations

§ 4143.  General powers and duties of nonqualified foreign corporations.

(a)  Acquisition of real and personal property.--Every nonqualified foreign business corporation may acquire, hold, mortgage, lease and transfer real and personal property in this Commonwealth in the same manner and subject to the same limitations as a qualified foreign business corporation.

(b)  Duties.--Except as provided in section 4141(a) (relating to right to bring actions suspended), a nonqualified foreign business corporation doing business in this Commonwealth within the meaning of Subchapter B (relating to qualification) shall be subject to the same liabilities, restrictions, duties and penalties now or hereafter imposed upon a qualified foreign business corporation.



Section 4144 - Registered office of qualified foreign corporations

§ 4144.  Registered office of qualified foreign corporations.

(a)  General rule.--Subject to the provisions of section 1507(c) (relating to alternative procedure), every qualified foreign business corporation shall have, and continuously maintain, in this Commonwealth a registered office, which may but need not be the same as its place of business in this Commonwealth.

(b)  Change.--A qualified foreign business corporation may, from time to time, change the address of its registered office in the manner provided by section 1507(b) (relating to statement of change of registered office).



Section 4145 - Applicability of certain safeguards to foreign domiciliary corporations

§ 4145.  Applicability of certain safeguards to foreign domiciliary corporations.

(a)  General rule.--The General Assembly hereby finds and determines that foreign domiciliary corporations substantially affect this Commonwealth. The courts of this Commonwealth shall not dismiss or stay any action or proceeding brought by a shareholder or representative of a foreign domiciliary corporation, as such, against the corporation or any one or more of the shareholders or representatives thereof, as such, on the ground that the corporation is a foreign corporation for profit or that the cause of action relates to the internal affairs thereof, but every such action shall proceed with like effect as if the corporation were a domestic corporation. Except as provided in subsection (b), the court having jurisdiction of the action or proceeding shall apply the law of the jurisdiction under which the foreign domiciliary corporation was incorporated.

(b)  (Reserved).

(c)  (Reserved).

(d)  Section exclusive.--The provisions of this subpart, other than the provisions of this section and section 4146 (relating to provisions applicable to all foreign corporations), shall not be construed to regulate the incorporation or internal affairs of a foreign corporation for profit.



Section 4146 - Provisions applicable to all foreign corporations

§ 4146.  Provisions applicable to all foreign corporations.

The following provisions of this subpart shall, except as otherwise provided in this section, be applicable to every foreign corporation for profit, whether or not required to procure a certificate of authority under this chapter:

Section 1503 (relating to defense of ultra vires), as to contracts and conveyances governed by the laws of this Commonwealth and conveyances affecting real property situated in this Commonwealth.

Section 1506 (relating to form of execution of instruments), as to instruments or other documents governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 1510 (relating to certain specifically authorized debt terms), as to obligations (as defined in the section) governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 1782 (relating to actions against directors and officers), as to any action or proceeding brought in a court of this Commonwealth.

Subchapter F of Chapter 25 (relating to business combinations), to the extent provided in section 2551(c) (relating to continuing applicability).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended the pars. relating to sections 1503, 1506 and 1510.

1992 Amendment.  Act 169 amended the par. relating to Subchapter F of Chapter 25.

Cross References.  Section 4146 is referred to in sections 1503, 1506, 1510, 1782, 2551, 4145 of this title.



Section 4161 - Domestication

SUBCHAPTER D

DOMESTICATION

Sec.

4161.  Domestication.

4162.  Effect of domestication.

§ 4161.  Domestication.

(a)  General rule.--Any qualified foreign business corporation may become a domestic business corporation by filing in the Department of State articles of domestication. The articles of domestication, upon being filed in the department, shall constitute the articles of the domesticated foreign corporation, and it shall thereafter continue as a corporation which shall be a domestic business corporation subject to this subpart.

(b)  Articles of domestication.--The articles of domestication shall be executed by the corporation and shall set forth in the English language:

(1)  The name of the corporation. If the name is in a foreign language, it shall be set forth in Roman letters or characters or Arabic or Roman numerals. If the name is one that is rendered unavailable by any provision of section 1303(b) or (c) (relating to corporate name), the corporation shall adopt, in accordance with any procedures for changing the name of the corporation that are applicable prior to the domestication of the corporation, and shall set forth in the articles of domestication an available name.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3)  A statement that upon domestication the corporation will be subject to the domestic corporation provisions of the Business Corporation Law of 1988 and, if desired, a brief statement of the purpose or purposes for which it is to be domesticated which shall be a purpose or purposes for which a domestic business corporation may be incorporated under Article B (relating to domestic business corporations generally) and which may consist of or include a statement that the corporation shall have unlimited power to engage in and to do any lawful act concerning any or all lawful business for which corporations may be incorporated under the Business Corporation Law of 1988.

(4)  The term for which upon domestication it is to exist, if not perpetual.

(5)  Any desired provisions relating to the manner and basis of reclassifying the shares of the corporation.

(6)  A statement that the filing of articles of domestication and, if desired, the renunciation of the original charter or articles of the corporation has been authorized (unless its charter or other organic documents require a greater vote) by a majority of the votes cast by all shareholders entitled to vote thereon and, if any class of shares is entitled to vote thereon as a class, a majority of the votes cast in each class vote.

(7)  Any provisions desired providing special treatment of shares held by any shareholder or group of shareholders if the laws of the jurisdiction under which the corporation was incorporated prior to its domestication permit such special treatment.

(8)  Any other provisions authorized by Article B to be set forth in the original articles.

(c)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b)(1) and (c).

1990 Amendment.  Act 198 amended subsec. (b)(6).

Cross References.  Section 4161 is referred to in sections 161, 162, 1980 of this title.



Section 4162 - Effect of domestication

§ 4162.  Effect of domestication.

(a)  General rule.--As a domestic business corporation, the domesticated corporation shall no longer be a foreign business corporation for the purposes of this subpart and shall, instead, be a domestic business corporation with all the powers and privileges and all the duties and limitations granted and imposed upon domestic business corporations. In all other respects, the domesticated corporation shall be deemed to be the same corporation as it was prior to the domestication without any change in or effect on its existence. Without limiting the generality of the previous sentence, the domestication shall not be deemed to have affected in any way:

(1)  the right and title of the corporation in and to its assets, property, franchises, estates and choses in action;

(2)  the liability of the corporation for its debts, obligations, penalties and public accounts due the Commonwealth;

(3)  any liens or other encumbrances on the property or assets of the corporation; or

(4)  any contract, license or other agreement to which the corporation is a party or under which it has any rights or obligations.

(b)  Reclassification of shares.--The shares of the domesticated corporation shall be unaffected by the domestication except to the extent, if any, reclassified in the articles of domestication.

(June 22, 2001, P.L.418, No.34, eff. 60 days)






Chapter 51 - General Provisions

Section 5101 - Short titles

SUBPART C

NONPROFIT CORPORATIONS

Article

A.  Preliminary Provisions

B.  Domestic Nonprofit Corporations Generally

C.  Foreign Nonprofit Corporations

Subpart Heading.  The heading of Subpart C was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

ARTICLE A

PRELIMINARY PROVISIONS

Chapter

51.  General Provisions

CHAPTER 51

GENERAL PROVISIONS

Sec.

5101.  Short titles.

5102.  Application of subpart.

5103.  Definitions.

5104.  Other general provisions.

5105.  Saving clause and restriction on equitable relief.

5106.  Limited uniform application of subpart.

5107.  Subordination of subpart to canon law.

5108.  Limitation on incorporation.

5109.  Execution of documents.

5110.  Annual report.

Enactment.  Chapter 51 was added as Chapter 71 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 71 was renumbered to Chapter 51 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 5101.  Short titles.

(a)  Title of subpart.--This subpart shall be known and may be cited as the Nonprofit Corporation Law of 1988.

(b)  Prior consolidated statute.--Former 15 Pa.C.S. Pt. III Art. B (relating to domestic nonprofit corporations), added by the act of November 15, 1972 (P.L.1063, No.271), shall be known and may be cited as the Nonprofit Corporation Law of 1972.

(c)  Prior law.--The act of May 5, 1933 (P.L.289, No.105), shall be known and may be cited as the Nonprofit Corporation Law of 1933.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5102 - Application of subpart

§ 5102.  Application of subpart.

(a)  General rule.--Except as otherwise provided in this section, in the scope provisions of subsequent provisions of this subpart or where the context clearly indicates otherwise, this subpart shall apply to and the words "corporation" or "nonprofit corporation" in this subpart shall mean a domestic corporation not-for-profit. See section 101(b) (relating to application of title).

(b)  Coordination with other laws.--Where any other provision of law contemplates notice to, the presence of, or the vote, consent or other action by the members, directors or officers of a nonprofit corporation, without specifying the applicable corporate standards and procedures, the standards and procedures specified by or pursuant to this subpart shall be applicable.

(c)  Exclusion.--This subpart shall not apply to a fraternal benefit society, whether proposed or existing, except as otherwise expressly provided in this subpart or as otherwise provided by statute applicable to the fraternal benefit society.

(d)  Cooperative corporations.--This subpart shall apply to a domestic corporation not-for-profit organized on the cooperative principle only to the extent provided by Subpart D (relating to cooperative corporations).

(e)  Nonprofit corporation ancillaries.--The domestic corporation provisions of this subpart shall apply to any of the following corporations, whether proposed or existing, except as otherwise expressly provided by statute applicable to the corporation:

(1)  The Pennsylvania Deposit Insurance Corporation established by the act of October 5, 1978 (P.L.1088, No.255), known as the Pennsylvania Deposit Insurance Corporation Act.

(2)  The Pennsylvania Savings Association Corporation established by the act of April 6, 1979 (P.L.17, No.5), referred to as the Pennsylvania Savings Association Insurance Corporation Act.

(3)  The Lawyer Trust Account Board established by the act of April 29, 1988 (P.L.373, No.59), known as the Interest on Lawyers' Trust Accounts Act.

(4)  Any other domestic corporation not-for-profit incorporated under or subject to a statute that provides that the corporate affairs of the corporation shall be governed by the laws applicable to domestic nonprofit corporations.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

References in Text.  The act of October 5, 1978 (P.L.1088, No.255), known as the Pennsylvania Deposit Insurance Corporation Act, referred to in subsec. (e)(1), was repealed by the act of October 5, 1980 (P.L.693, No.142).

Cross References.  Section 5102 is referred to in section 5103 of this title.



Section 5103 - Definitions

§ 5103.  Definitions.

Subject to additional definitions contained in subsequent provisions of this subpart that are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Act" or "action."  Includes failure to act.

"Articles."  The original articles of incorporation, all amendments thereof, and any other articles, statements or certificates permitted or required to be filed in the Department of State by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction) or this subpart and including what have heretofore been designated by law as certificates of incorporation or charters. If an amendment of the articles or articles of merger or division made in the manner permitted by this subpart restates articles in their entirety or if there are articles of consolidation, conversion or domestication, thenceforth the "articles" shall not include any prior documents and any certificate issued by the department with respect thereto shall so state.

"Board of directors" or "board."  The group of persons vested with the management of the business and affairs of the corporation irrespective of the name by which such group is designated. The term does not include an other body. The term, when used in any provision of this subpart relating to the organization or procedures of or the manner of taking action by the board of directors, shall be construed to include and refer to any executive or other committee of the board. Any provision of this subpart relating or referring to action to be taken by the board of directors or the procedure required therefor shall be satisfied by the taking of corresponding action by a committee of the board of directors to the extent authority to take such action has been delegated to such committee pursuant to section 5731 (relating to executive and other committees of the board).

"Business." Any or all of the activities for which a corporation has been incorporated.

"Bylaws."  The code or codes of rules adopted for the regulation or management of the business and affairs of the corporation irrespective of the name or names by which such rules are designated.

"Charitable purposes."  The relief of poverty, the advancement of education, the advancement of religion, the promotion of health, governmental or municipal purposes, and other purposes the accomplishment of which is beneficial to the community.

"Common trust fund."  A fund maintained by the corporation for the collective investment and reinvestment of trust assets, and any other funds contributed thereto by such corporation, as fiduciary or otherwise.

"Corporation for profit."  A corporation incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise, to its shareholders or members.

"Corporation not-for-profit."  A corporation not incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise.

"Court."  Subject to any inconsistent general rule prescribed by the Supreme Court of Pennsylvania:

(1)  the court of common pleas of the judicial district embracing the county where the registered office of the corporation is or is to be located; or

(2)  where a corporation results from a merger, consolidation, division or other transaction without establishing a registered office in this Commonwealth or withdraws as a foreign corporation, the court of common pleas in which venue would have been laid immediately prior to the transaction or withdrawal.

"Department."  The Department of State of the Commonwealth.

"Directors."  Persons designated, elected or appointed, by that or any other name or title, to act as directors, and their successors. The term does not include a member of an other body, as such. The term, when used in relation to any power or duty requiring collective action, shall be construed to mean "board of directors."

"Dissolve" or "dissolution."  The termination of corporate existence effected by:

(1)  filing of articles of dissolution in the department under this subpart by the corporation or by the office of the clerk of the court of common pleas;

(2)  expiration of the term of existence of a corporation by reason of any limitation contained in its articles;

(3)  forfeiture by proclamation of the Governor under section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise;

(4)  filing of a certified copy of a decree of dissolution in the department under the act of April 9, 1856 (P.L.293, No.308), entitled "Supplement to the acts relating to incorporations by the Courts of Common Pleas," or otherwise; or

(5)  judgment of ouster, upon proceedings in quo warranto, under former provisions of law.

"Domestic corporation for profit."  A corporation for profit incorporated under the laws of this Commonwealth.

"Domestic corporation not-for-profit."  A corporation not-for-profit incorporated under the laws of this Commonwealth.

"Entitled to vote."  Those persons entitled to vote on the matter under either the bylaws of the corporation or any applicable controlling provision of law.

"Foreign corporation for profit."  A corporation for profit incorporated under any laws other than those of this Commonwealth.

"Foreign corporation not-for-profit."  A corporation not-for-profit incorporated under any laws other than those of this Commonwealth.

"Foreign nonprofit corporation."  A foreign corporation not-for-profit or other entity subject to Chapter 61 (relating to foreign nonprofit corporations), whether or not required to qualify thereunder.

"Fraternal benefit society."  A domestic corporation not-for-profit that is a society as defined in the act of July 29, 1977 (P.L.105, No.38), known as the Fraternal Benefit Society Code.

"Full age."  Of the age of 18 years or over.

"Incorporator."  A signer of the original articles of incorporation.

"Member."  One having membership rights in a corporation in accordance with the provisions of its bylaws. The term, when used in relation to the taking of corporate action includes:

(1)  the proxy of a member, if action by proxy is permitted under the bylaws of the corporation; and

(2)  a delegate to any convention or assembly of delegates of members established pursuant to any provision of this subpart.

If and to the extent the bylaws confer rights of members upon holders of securities evidencing indebtedness or governmental or other entities pursuant to any provision of this subpart the term shall be construed to include such security holders and governmental or other entities. The term shall be construed to include "shareholder" if the corporation issues shares of stock.

"Nonprofit corporation" or "domestic nonprofit corporation." A domestic corporation not-for-profit which is not excluded from the scope of this subpart by section 5102 (relating to application of subpart).

"Nonqualified foreign corporation" or "nonqualified foreign nonprofit corporation."  A foreign corporation not-for-profit which is not a qualified foreign corporation, as defined in this section.

"Officer."  If a corporation is in the hands of a custodian, receiver, trustee or like official, the term includes that official or any person appointed by that official to act as an officer for any purpose under this subpart.

"Other body."  A term employed in this subpart to denote a person or group, other than the board of directors or a committee thereof, who pursuant to authority expressly conferred by this subpart may be vested by the bylaws of the corporation with powers which, if not vested by the bylaws in such person or group, would by this subpart be required to be exercised by either:

(1)  the membership of a corporation taken as a whole;

(2)  a convention or assembly of delegates of members established pursuant to any provision of this subpart; or

(3)  the board of directors.

Except as otherwise provided in this subpart a corporation may establish distinct persons or groups to exercise different powers which this subpart authorizes a corporation to vest in an other body.

"Qualified foreign corporation" or "qualified foreign nonprofit corporation."  A foreign corporation not-for-profit authorized under Chapter 61 (relating to foreign nonprofit corporations) to do business in this Commonwealth.

"Registered office."  That office maintained by a corporation in this Commonwealth as required by section 5507 (relating to registered office). See section 109 (relating to name of commercial registered office provider in lieu of registered address).

"Relax."  When used with respect to a provision of the articles or bylaws, means to provide lesser rights for an affected representative or member.

"Representative."  When used with respect to a corporation, partnership, joint venture, trust or other enterprise, means a director, officer, employee or agent thereof.

"Trust instrument."  Any lawful deed of gift, grant, will or other document by which the donor, grantor or testator shall give, grant or devise any real or personal property or the income therefrom in trust for any charitable purpose.

"Unless otherwise provided."  When used to introduce a rule implies that the alternative provisions contemplated may either relax or restrict the stated rule.

"Unless otherwise restricted."  When used to introduce a rule implies that the alternative provisions contemplated may further restrict, but may not relax, the stated rule.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended the def. of "registered office" and added the def. of "dissolve" or "dissolution."

1990 Amendment.  Act 198 reenacted and amended the entire section.

References in Text.  The act of July 29, 1977 (P.L.105, No.38), known as the Fraternal Benefit Society Code, referred to in the def. of "fraternal benefit society," was repealed by the act of December 14, 1992 (P.L.835, No.134). The subject matter is now contained in Act 134.

Cross References.  Section 5103 is referred to in sections 511, 1103, 5734, 5903 of this title.



Section 5104 - Other general provisions

§ 5104.  Other general provisions.

The following provisions of this title are applicable to corporations subject to this subpart:

Section 101 (relating to short title and application of title).

Section 102 (relating to definitions).

Section 103 (relating to subordination of title to regulatory laws).

Section 104 (relating to equitable remedies).

Section 105 (relating to fees).

Section 106 (relating to effect of filing papers required to be filed).

Section 107 (relating to form of records).

Section 108 (relating to change in location or status of registered office provided by agent).

Section 109 (relating to name of commercial registered office provider in lieu of registered address).

Section 110 (relating to supplementary general principles of law applicable).

Section 132 (relating to functions of Department of State).

Section 133 (relating to powers of Department of State).

Section 134 (relating to docketing statement).

Section 135 (relating to requirements to be met by filed documents).

Section 136 (relating to processing of documents by Department of State).

Section 137 (relating to court to pass upon rejection of documents by Department of State).

Section 138 (relating to statement of correction).

Section 139 (relating to tax clearance of certain fundamental transactions).

Section 140 (relating to custody and management of orphan corporate and business records).

Section 152 (relating to definitions).

Section 153 (relating to fee schedule).

Section 154 (relating to enforcement and collection).

Section 155 (relating to disposition of funds).

Section 162 (relating to contingent domestication of certain foreign associations).

Section 501 (relating to reserved power of General Assembly).

Section 503 (relating to actions to revoke corporate franchises).

Section 504 (relating to validation of certain defective corporations).

Section 505 (relating to validation of certain defective corporate acts).

Section 2552 (relating to definitions) (definitions of "affiliate" and "associate").

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5105 - Saving clause and restriction on equitable relief

§ 5105.  Saving clause and restriction on equitable relief.

(a)  General rule.--Except as otherwise provided in subsection (b) of this section, this subpart and its amendments shall not impair or affect any act done, offense committed, or substantial right accruing, accrued, or acquired, or liability, duty, obligation, penalty, judgment or punishment incurred prior to the time this subpart or any amendment thereto takes effect, but the same may be enjoyed, asserted, enforced, prosecuted, or inflicted as fully and to the same extent as if this subpart or any amendment thereto had not been enacted.

(b)  Exception.--A member shall not have any right to claim the right to valuation of and payment for his membership interest or shares because of any proposed plan or amendment of articles authorized under any provision of this subpart, or to obtain, in the absence of fraud or fundamental unfairness, an injunction against any such plan or amendment.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

Cross References.  Section 5105 is referred to in section 5106 of this title.



Section 5106 - Limited uniform application of subpart

§ 5106.  Limited uniform application of subpart.

(a)  General rule.--Except as provided in subsection (b), this subpart and its amendments are intended to provide uniform rules for the government and regulation of the affairs of corporations and of their officers, directors and members, regardless of the date or manner of incorporation or qualification, or of the issuance of any evidences of membership in or shares thereof.

(b)  Exceptions.--

(1)  Unless expressly provided otherwise in any amendment to this subpart any such amendment shall take effect only prospectively.

(2)  Any existing corporation lawfully using a name, or as a part of its name a word, which could not be used as or included in the name of a corporation hereafter incorporated or qualified under this subpart, may continue to use such name, or word as part of its name, provided the use or inclusion of such word or name was lawful when first adopted by the corporation in this Commonwealth.

(3)  Nothing in subsection (a) shall adversely affect the rights saved by the general terms of section 5105 (relating to saving clause and restriction on equitable relief).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

Cross References.  Section 5106 is referred to in sections 5303, 5311 of this title.



Section 5107 - Subordination of subpart to canon law

§ 5107.  Subordination of subpart to canon law.

If and to the extent canon law applicable to a corporation incorporated for religious purposes shall set forth provisions relating to the government and regulation of the affairs of the corporation which are inconsistent with the provisions of this subpart on the same subject, the provisions of canon law shall control to the extent, and only to the extent, required by the Constitution of the United States or the Constitution of Pennsylvania, or both.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

Cross References.  Section 5107 is referred to in section 5903 of this title.



Section 5108 - Limitation on incorporation

§ 5108.  Limitation on incorporation.

No corporation which might be incorporated under this subpart shall hereafter be incorporated except under the provisions of this subpart.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5109 - Execution of documents

§ 5109.  Execution of documents.

(a)  General rule.--Any document filed in the Department of State under this title by a domestic nonprofit corporation or a foreign corporation not-for-profit subject to this subpart may be executed on behalf of the corporation by any one duly authorized officer thereof. The corporate seal may be affixed and attested, but the affixation or attestation of the corporate seal shall not be necessary for the due execution of any filing by a corporation under this title.

(b)  Cross reference.--See section 135 (relating to requirements to be met by filed documents).

(c)  Transitional provision.--This section supersedes any contrary provision of this subpart enacted prior to the enactment of the act of December 21, 1988 (P.L.1444, No.177), known as the General Association Act of 1988.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added section 5109.



Section 5110 - Annual report

§ 5110.  Annual report.

(a)  General rule.--On or before April 30 of each year, a corporation described in subsection (b) that has effected any change in its officers during the preceding calendar year shall file in the Department of State a statement executed by the corporation and setting forth:

(1)  The name of the corporation.

(2)  The post office address, including street and number, if any, of its principal office.

(3)  The names and titles of the persons who are its principal officers.

(b)  Application.--This section shall apply to every:

(1)  domestic nonprofit corporation that has been incorporated after December 31, 1972;

(2)  domestic nonprofit corporation that has made any filing under the Nonprofit Corporation Law of 1933 in the Department of State as amended by the act of June 19, 1969 (P.L.86, No.31);

(3)  domestic nonprofit corporation that has filed a statement of summary of record with the Department of State after December 31, 1972; and

(4)  qualified foreign nonprofit corporation.

(c)  Separate change in registered office required.--A filing under this section shall not constitute compliance with section 5507(b) (relating to registered office).

(d)  Fee.--No fee shall be charged for effecting a filing under this section.

(e)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b).

1990 Amendment.  Act 198 added section 5110.

Cross References.  Section 5110 is referred to in section 5732 of this title.






Chapter 53 - Incorporation

Section 5301 - Purposes

ARTICLE B

DOMESTIC NONPROFIT CORPORATIONS GENERALLY

Chapter

53.  Incorporation

55.  Corporate Powers, Duties and Safeguards

57.  Officers, Directors and Members

59.  Fundamental Changes

Article Heading.  The heading of Article B was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

CHAPTER 53

INCORPORATION

Subchapter

A.  Incorporation Generally

B.  Special Procedures Applicable to Certain Corporations

C.  Revival

Enactment.  Chapter 53 was added as Chapter 73 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 73 was renumbered to Chapter 53 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Chapter Heading.  The heading of Chapter 53 was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

SUBCHAPTER A

INCORPORATION GENERALLY

Sec.

5301.  Purposes.

5302.  Number and qualifications of incorporators.

5303.  Corporate name.

5304.  Required name changes by senior corporations.

5305.  Reservation of corporate name.

5306.  Articles of incorporation.

5307.  Advertisement.

5308.  Filing of articles.

5309.  Effect of filing of articles of incorporation.

5310.  Organization meeting.

5311.  Filing of statement of summary of record by certain corporations.

Subchapter Heading.  The heading of Subchapter A was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Subchapter A is referred to in section 7306 of this title; section 3702 of Title 22 (Detectives and Private Police).

§ 5301.  Purposes.

(a)  General rule.--Except as provided in subsection (b), corporations may be incorporated under this article for any lawful purpose or purposes, including, but not limited to, any one or more of the following or similar purposes: athletic; any lawful business purpose to be conducted on a not-for-profit basis; beneficial; benevolent; cemetery; charitable; civic; control of fire; cultural; educational; encouragement of agriculture or horticulture; fraternal; health; literary; missionary; musical; mutual improvement; patriotic; political; prevention of cruelty to persons or animals; professional, commercial, industrial, trade, service or business associations; promotion of the arts; protection of natural resources; religious; research; scientific and social.

(b)  Exception.--Except as otherwise provided by Title 40 (relating to insurance) or the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act, a corporation may not be incorporated under this article for the purpose of engaging in the business of writing insurance or reinsurance as principal.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5302 - Number and qualifications of incorporators

§ 5302.  Number and qualifications of incorporators.

One or more corporations for profit or not-for-profit or natural persons of full age may incorporate a nonprofit corporation under the provisions of this article.



Section 5303 - Corporate name

§ 5303.  Corporate name.

(a)  General rule.--The corporate name may be in any language, but must be expressed in Roman letters or characters or Arabic or Roman numerals.

(b)  Duplicate use of names.--The corporate name shall be distinguishable upon the records of the Department of State from:

(1)  The name of any other domestic corporation for profit or not-for-profit which is either in existence or for which articles of incorporation have been filed but have not yet become effective, or of any foreign corporation for profit or not-for-profit which is either authorized to do business in this Commonwealth or for which an application for a certificate of authority has been filed but which has not yet become effective, or the name of any association registered at any time under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names), unless the other association:

(i)  has stated that it is about to change its name, or to cease to do business, or is being wound up, or is a foreign association about to withdraw from doing business in this Commonwealth, and the statement and a written consent to the adoption of the name executed by the other association is filed in the Department of State;

(ii)  has filed with the Department of Revenue a certificate of out of existence, or has failed for a period of three successive years to file with the Department of Revenue a report or return required by law and the fact of such failure has been certified by the Department of Revenue to the Department of State;

(iii)  has abandoned its name under the laws of its jurisdiction of incorporation, by amendment, merger, consolidation, division, expiration, dissolution or otherwise, without its name being adopted by a successor in a merger, consolidation, division or otherwise, and an official record of that fact, certified as provided by 42 Pa.C.S. § 5328 (relating to proof of official records), is presented by any person to the department; or

(iv)  has had the registration of its name under 54 Pa.C.S. Ch. 5 terminated and, if the termination was effected by operation of 54 Pa.C.S. § 504 (relating to effect of failure to make filings), the application for the use of the name is accompanied by a verified statement stating that at least 30 days' written notice of intention to appropriate the name was given to the delinquent association at its last known place of business and that, after diligent search by the affiant, the affiant believes the association to be out of existence.

(2)  A name the exclusive right to which is at the time reserved by any other person whatsoever in the manner provided by statute. A name shall be rendered unavailable for corporate use by reason of the filing in the Department of State of any assumed or fictitious name required by 54 Pa.C.S. Ch. 3 (relating to fictitious names) to be filed in the department only if and to the extent expressly so provided in that chapter.

(c)  Required approvals or conditions.--

(1)  The corporate name shall not imply that the corporation is:

(i)  A governmental agency of the Commonwealth or of the United States.

(ii)  A bank, bank and trust company, savings bank, private bank or trust company, as defined in the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(iii)  An insurance company.

(iv)  A public utility as defined in 66 Pa.C.S. § 102 (relating to definitions).

(v)  A credit union. See 17 Pa.C.S. § 104 (relating to prohibition on use of words "credit union," etc.).

(2)  The corporate name shall not contain:

(i)  The word "college," "university" or "seminary" when used in such a way as to imply that it is an educational institution conforming to the standards and qualifications prescribed by the State Board of Education, unless there is submitted a certificate from the Department of Education certifying that the corporation or proposed corporation is entitled to use that designation.

(ii)  Words that constitute blasphemy, profane cursing or swearing or that profane the Lord's name.

(iii)  The words "engineer" or "engineering" or "surveyor" or "surveying" or any other word implying that any form of the practice of engineering or surveying as defined in the act of May 23, 1945 (P.L.913, No.367), known as the Professional Engineers Registration Law, is provided unless at least one of the incorporators of a proposed corporation or the directors of the existing corporation has been properly registered with the State Registration Board for Professional Engineers in the practice of engineering or surveying and there is submitted to the department a certificate from the board to that effect.

(iv)  The words "Young Men's Christian Association" or any other words implying that the corporation is affiliated with the State Young Men's Christian Association of Pennsylvania unless the corporation is incorporated for the purpose of the improvement of the spiritual, mental, social and physical condition of young people, by the support and maintenance of lecture rooms, libraries, reading rooms, religious and social meetings, gymnasiums, and such other means and services as may conduce to the accomplishment of that object, according to the general rules and regulations of such State association.

(v)  The words "architect" or "architecture" or any other word implying that any form of the practice of architecture as defined in the act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law, is provided unless at least one of the incorporators of a proposed corporation or the directors of the existing corporation has been properly registered with the Architects Licensure Board in the practice of architecture and there is submitted to the department a certificate from the board to that effect.

(vi)  The word "cooperative" or an abbreviation thereof unless the corporation is a cooperative corporation.

(d)  Other rights unaffected.--This section shall not abrogate or limit the law as to unfair competition or unfair practices, nor derogate from the common law, the principles of equity or the provisions of Title 54 (relating to names) with respect to the right to acquire and protect trade names. Subsection (b) shall not apply if the applicant files in the department a certified copy of a final order of a court of competent jurisdiction establishing the prior right of the applicant to the use of a name in this Commonwealth.

(e)  Remedies for violation of section.--The use of a name in violation of this section shall not vitiate or otherwise affect the corporate existence, but any court having jurisdiction may enjoin the corporation from using or continuing to use a name in violation of this section upon the application of:

(1)  the Attorney General, acting on his own motion or at the instance of any administrative department, board or commission of this Commonwealth; or

(2)  any person adversely affected.

(f)  Cross references.--See sections 135(e) (relating to distinguishable names) and 5106(b)(2) (relating to limited uniform application of subpart).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) intro. par. and (1) and (e) and added subsec. (f).

1990 Amendment.  Act 198 repealed former section 5303 and added a new section 5303.

References in Text.  The name of the Professional Engineers Registration Law was changed to the Engineer, Land Surveyor and Geologist Registration Law. The name of the State Registration Board for Professional Engineers and Professional Land Surveyors was changed to the State Registration Board for Professional Engineers, Land Surveyors and Geologists.

Cross References.  Section 5303 is referred to in sections 5304, 6123 of this title; section 311 of Title 54 (Names).



Section 5304 - Required name changes by senior corporations

§ 5304.  Required name changes by senior corporations.

(a)  Adoption of new name upon reactivation.--Where a corporate name is made available on the basis that the corporation or other association that formerly registered the name has failed to file with the Department of Revenue a report or a return required by law or where the corporation or other association has filed with the Department of Revenue a certificate of out of existence, the corporation or other association shall cease to have by virtue of its prior registration any right to the use of the name. The corporation or other association, upon withdrawal of the certificate of out of existence or upon the removal of its delinquency in the filing of the required reports or returns, shall make inquiry with the Department of State with regard to the availability of its name and, if the name has been made available to another domestic or foreign corporation for profit or not-for-profit or other association by virtue of these conditions, shall adopt a new name in accordance with law before resuming its activities.

(b)  Enforcement of undertaking to release name.--If a corporation has used a name that is not distinguishable upon the records of the Department of State from the name of another corporation or other association as permitted by section 5303(b)(1) (relating to duplicate use of names) and the other corporation or other association continues to use its name in this Commonwealth and does not change its name, cease to do business, be wound up, or withdraw as it proposed to do in its consent or change its name as required by subsection (a), any court having jurisdiction may enjoin the other corporation or other association from continuing to use its name or a name that is not distinguishable therefrom, upon the application of:

(1)  the Attorney General, acting on his own motion or at the instance of any administrative department, board or commission of this Commonwealth; or

(2)  upon the application of any person adversely affected.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5304 is referred to in section 5341 of this title.



Section 5305 - Reservation of corporate name

§ 5305.  Reservation of corporate name.

(a)  General rule.--The exclusive right to the use of a corporate name may be reserved by any person. The reservation shall be made by delivering to the Department of State an application to reserve a specified corporate name, executed by the applicant. If the department finds that the name is available for corporate use, it shall reserve the name for the exclusive use of the applicant for a period of 120 days.

(b)  Transfer of reservation.--The right to exclusive use of a specified corporate name reserved under subsection (a) may be transferred to any other person by delivering to the department a notice of the transfer, executed by the person who reserved the name, and specifying the name and address of the transferee.

(c)  Cross references.--See sections 134 (relating to docketing statement) and 6131 (relating to registration of name).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 former section 5305 and added a new section 5305.

Cross References.  Section 5305 is referred to in section 503 of Title 54 (Names).



Section 5306 - Articles of incorporation

§ 5306.  Articles of incorporation.

(a)  General rule.--Articles of incorporation shall be signed by each of the incorporators and shall set forth in the English language:

(1)  The name of the corporation, unless the name is in a foreign language in which case it shall be set forth in Roman letters or characters or Arabic or Roman numerals.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its initial registered office in this Commonwealth.

(3)  A brief statement of the purpose or purposes for which the corporation is incorporated.

(4)  A statement that the corporation is one which does not contemplate pecuniary gain or profit, incidental or otherwise.

(5) A statement that the corporation is incorporated under the provisions of the Nonprofit Corporation Law of 1988.

(6)  A statement whether the corporation is to be organized upon a nonstock basis or a stock share basis, and, if it is to be organized on a stock share basis:

(i)  The aggregate number of shares that the corporation shall have authority to issue. It shall not be necessary to set forth in the articles the designations of the classes of shares of the corporation or the maximum number of shares of each class that may be issued.

(ii)  A statement of the voting rights, designations, preferences, limitations and special rights in respect of the shares of any class or any series of any class, to the extent that they have been determined.

(iii)  A statement of any authority vested in the board of directors or other body to divide by provision in the bylaws the authorized and unissued shares into classes or series, or both, and to determine for any class or series its voting rights, designations, preferences, limitations and special rights.

(7)  If the corporation is to have no members, a statement to that effect.

(8)  The name and address, including street and number, if any, of each of the incorporators.

(9)  The term for which the corporation is to exist, if not perpetual.

(10)  If the articles are to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(11)  Any other provisions that the incorporators may choose to insert if:

(i)  any provision of this subpart authorizes or requires provisions pertaining to the subject matter thereof to be set forth in the articles or bylaws of a nonprofit corporation or in an agreement or other instrument; or

(ii)  such provisions are not inconsistent with this subpart and relate to the purpose or purposes of the corporation, the management of its business or affairs or the rights, powers or duties of its members, security holders, directors or officers.

(b)  Par value.--The articles may, but need not, set forth a par value for any authorized shares or class or series of shares.

(c)  Written consent to naming directors.--The naming of directors in articles of incorporation shall constitute an affirmation that such directors have consented in writing to serve as such.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Special Provisions in Appendix.  See section 2 of Act 271 of 1972 in the appendix to this title for special provisions relating to contents of articles of Young Men's Christian Associations.



Section 5307 - Advertisement

§ 5307.  Advertisement.

The incorporators or the corporation shall officially publish a notice of intention to file or of the filing of articles of incorporation. The notice may appear prior to or after the day the articles of incorporation are filed in the Department of State, and shall set forth briefly:

(1)  The name of the proposed corporation.

(2)  A statement that the corporation is to be or has been incorporated under the provisions of this article.

(3)  A brief summary of the purpose or purposes of the corporation.

(4)  A date on or before which the articles will be filed in the Department of State or the date the articles were filed.



Section 5308 - Filing of articles

§ 5308.  Filing of articles.

(a)  General rule.--The articles of incorporation shall be filed in the Department of State.

(b)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5309 - Effect of filing of articles of incorporation

§ 5309.  Effect of filing of articles of incorporation.

Upon the filing of the articles of incorporation in the Department of State, the corporate existence shall begin. Subject to the provisions of section 503 (relating to actions to revoke corporate franchises), the articles of incorporation filed in the Department of State, or approved by the court and recorded in the office of the recorder of deeds under the former provisions of law, shall be conclusive evidence of the fact that the corporation has been incorporated.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5310 - Organization meeting

§ 5310.  Organization meeting.

(a)  General rule.--After the filing of the articles of incorporation, an organization meeting of the initial directors, or if directors are not named in the articles, of the incorporator or incorporators, shall be held, within or without this Commonwealth, for the purpose of adopting bylaws, which they shall have authority to do at such meeting, of electing directors to hold office as provided in the bylaws, if directors are not named in the articles, and the transaction of such other business as may come before the meeting. A bylaw adopted at such meeting of directors or incorporators shall be deemed to be a bylaw adopted by the members for the purposes of this article and of any other provision of law.

(b)  Call of and action at meeting.--The meeting may be held at the call of any director or, if directors are not named in the articles, of any incorporator, who shall give at least five days' written notice thereof to each other director or incorporator, which notice shall set forth the time and place of the meeting. For the purposes of this section an incorporator may act in person or by proxy signed by him or his attorney in fact.

(c)  Death or incapacity of directors or incorporators.--If a designated director or an incorporator dies or is for any reason unable to act at the meeting, the other or others may act. If there is no other designated director or incorporator able to act, any person for whom an incorporator was acting as agent may act in his stead.

Cross References.  Section 5310 is referred to in section 5504 of this title.



Section 5311 - Filing of statement of summary of record by certain

§ 5311.  Filing of statement of summary of record by certain corporations.

(a)  General rule.--Where any of the charter documents of a nonprofit corporation are not on file in the Department of State or there is an error in any such document as transferred to the department pursuant to section 140 (relating to custody and management of orphan corporate and business records), and the corporation desires to file any document in the department under any other provision of this subpart or the corporation desires to secure from the department any certificate to the effect that the corporation is a corporation duly incorporated and existing under the laws of this Commonwealth or a certified copy of the articles of the corporation or the corporation desires to correct the text of its charter documents as on file in the department, the corporation shall file in the department a statement of summary of record which shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the location, including street and number, if any, of its registered office.

(2)  The statute by or under which the corporation was incorporated.

(3)  The name under which, the manner in which and the date on which the corporation was originally incorporated, including the date when and the place where the original articles were recorded.

(4)  The place or places, including volume and page numbers or their equivalent, where the documents that are not on file in the department or that require correction in the records of the department were originally filed or recorded, the date or dates of each filing or recording and the correct text of the documents. The information specified in this paragraph may be omitted in a statement of summary of record that is delivered to the department contemporaneously with amended and restated articles of the corporation filed under this subpart.

(5)  (Deleted by amendment).

(b)  Validation of prior defects in incorporation.--Upon the filing of a statement by a corporation under this section or the transfer to the department of the records relating to a corporation pursuant to section 140, the corporation shall be deemed to be a validly subsisting corporation to the same extent as if it had been duly incorporated and was existing under this subpart and the department shall so certify regardless of any absence of or defect in the prior proceedings relating to incorporation.

(c)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 5106(b)(2) (relating to limited uniform application of subpart).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5311 is referred to in section 502 of Title 54 (Names).



Section 5331 - Unincorporated associations

SUBCHAPTER B

SPECIAL PROCEDURES APPLICABLE TO CERTAIN

CORPORATIONS

Sec.

5331.  Unincorporated associations.

Subchapter Heading.  The heading of Subchapter B was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 5331.  Unincorporated associations.

In the case of the incorporation as a nonprofit corporation under this article of an unincorporated association the articles of incorporation shall contain, in addition to the provisions heretofore required in this chapter, a statement that the incorporators constitute a majority of the members of the committee authorized to incorporate such association by the requisite vote required by the organic law of the association for the amendment of such organic law.



Section 5341 - Statement of revival

SUBCHAPTER C

REVIVAL

Sec.

5341.  Statement of revival.

Enactment.  The heading of Subchapter C was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and the remaining provisions were added December 19, 1990, P.L.834, No.198, effective immediately.

§ 5341.  Statement of revival.

(a)  General rule.--Any nonprofit corporation whose charter or articles have been forfeited by proclamation of the Governor pursuant to section 1704 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or otherwise, or whose corporate existence has expired by reason of any limitation contained in its charter or articles and the failure to effect a timely renewal or extension of its corporate existence, may, at any time by filing a statement of revival, procure a revival of its charter or articles, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities that had been vested in and imposed upon the corporation by its charter or articles as last in effect.

(b)  Contents of statement.--The statement of revival shall be executed in the name of the forfeited or expired corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name of the corporation at the time its charter or articles were forfeited or expired and the address, including street and number, if any, of its last registered office.

(2)  The statute by or under which the corporation was incorporated and the date of incorporation.

(3)  The name that the corporation adopts as its new name if the adoption of a new name is required by section 5304 (relating to required name changes by senior corporations).

(4)  The address, including street and number, if any, of its registered office in this Commonwealth.

(5)  A reference to the proclamation or other action by which its charter or articles were forfeited or a reference to the limitation contained in its expired charter or articles.

(6)  A statement that the corporate existence of the corporation shall be revived.

(7)  A statement that the filing of the statement of revival has been authorized by the corporation. Every forfeited or expired corporation may act by its last directors or may elect directors and officers in the manner provided by this subpart for the limited purpose of effecting a filing under this section.

(c)  Filing and effect.--The statement of revival and, in the case of a forfeited corporation, the clearance certificates required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State. Upon the filing of the statement of revival, the corporation shall be revived with the same effect as if its charter or articles had not been forfeited or expired by limitation. The revival shall validate all contracts and other transactions made and effected within the scope of the articles of the corporation by its representatives during the time when its charter or articles were forfeited or expired to the same effect as if its charter or articles had not been forfeited or expired.

(d)  Cross reference.--See section 134 (relating to docketing statement).






Chapter 55 - Corporate Powers, Duties and Safeguards

Section 5501 - Corporate capacity

CHAPTER 55

CORPORATE POWERS, DUTIES AND SAFEGUARDS

Subchapter

A.  General Provisions

B.  Financial Matters

C.  Common Trust Funds

Enactment.  Chapter 55 was added as Chapter 75 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 75 was renumbered to Chapter 55 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5501.  Corporate capacity.

5502.  General powers.

5503.  Defense of ultra vires.

5504.  Adoption, amendment and contents of bylaws.

5505.  Persons bound by bylaws.

5506.  Form of execution of instruments.

5507.  Registered office.

5508.  Corporate records; inspection by members.

5509.  Bylaws and other powers in emergency.

5510.  Certain specifically authorized debt terms.

5511.  Establishment of subordinate units.

5512.  Informational rights of a director.

§ 5501.  Corporate capacity.

Except as provided in section 103 of this title (relating to subordination of title to regulatory laws), a nonprofit corporation shall have the capacity of natural persons to act.



Section 5502 - General powers

§ 5502.  General powers.

(a)  General rule.--Subject to the limitations and restrictions imposed by statute and, except as otherwise provided in paragraph (4), subject to the limitations and restrictions contained in its articles, every nonprofit corporation shall have power:

(1)  To have perpetual succession by its corporate name unless a limited period of duration is specified in its articles, subject to the power of the Attorney General under section 503 (relating to actions to revoke corporate franchises) and to the power of the General Assembly under the Constitution of Pennsylvania.

(2)  To sue and be sued, complain and defend and participate as a party or otherwise in any judicial, administrative, arbitrative or other proceeding in its corporate name.

(3)  To have a corporate seal, which may be altered at pleasure, and to use the seal by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced.

(4)  To acquire, own and utilize any real or personal property, or any interest therein, wherever situated, regardless of any limitation set forth in its articles prior to January 1, 1972 as to the quantity or value of real or personal property which it may hold, or as to the amount of income derived therefrom.

(5)  To sell, convey, mortgage, pledge, lease, exchange or otherwise dispose of all or any part of its property and assets, or any interest therein, wherever situated.

(6)  To guarantee, become surety for, acquire, own and dispose of obligations, capital stock and other securities.

(7)  To borrow money, issue or incur its obligations and secure any of its obligations by mortgage on or pledge of or security interest in all or any part of its property and assets, wherever situated, franchises or income, or any interest therein.

(8)  To invest its funds, lend money and take and hold real and personal property as security for the repayment of funds so invested or loaned.

(9)  To make contributions and donations.

(10)  To use abbreviations, words, logos or symbols upon the records of the corporation, and in connection with the registration of, and inscription of ownership or entitlement on, certificates evidencing membership in or securities or obligations of the corporation, and upon checks, proxies, notices and other instruments and documents relating to the foregoing, which abbreviations, words, logos or symbols shall have the same force and effect as though the respective words and phrases for which they stand were set forth in full for the purposes of all statutes of this Commonwealth and all other purposes.

(11)  To be a promoter, partner, member, associate or manager of any partnership, enterprise or venture or in any transaction, undertaking or arrangement that the corporation would have power to conduct itself, whether or not its participation involves sharing or delegation of control with or to others.

(12)  To transact any lawful business that the board of directors or other body finds will aid governmental policy.

(13)  To continue the salaries of such of its employees as may be serving in the active or reserve armed forces of the United States, or in the national guard or in any other organization established for the protection of the lives and property of citizens of this Commonwealth or the United States, during the term of that service or during such part thereof as the employees, by reason of that service, may be unable to perform their duties as employees of the corporation.

(14)  To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, incentive and deferred compensation plans and other plans or trusts for any or all of its present or former representatives and, after their death, to grant allowances or pensions to their dependents or beneficiaries, whether or not the grant was made during their lifetime.

(15)  To conduct its business, carry on its operations, have offices and exercise the powers granted by this article or any other provision of law in any jurisdiction within or without the United States.

(16)  To elect or appoint and remove officers, employees and agents of the corporation, define their duties, fix their reasonable compensation and the reasonable compensation of directors, to lend any of the foregoing money and credit and to pay bonuses or other additional compensation to any of the foregoing for past services.

(17)  To enter into any obligation appropriate for the transaction of its affairs, including contracts or other agreements with its members.

(18)  To have and exercise all of the powers and means appropriate to effect the purpose or purposes for which the corporation is incorporated.

(19)  To have and exercise all other powers enumerated elsewhere in this subpart or otherwise vested by law in the corporation.

(b)  Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the corporation the powers enumerated in subsection (a).

(c)  Board to exercise.--See section 5721 (relating to board of directors).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Special Provisions in Appendix.  See section 2 of Act 271 of 1972 in the appendix to this title for special provisions relating to property of Young Men's Christian Associations.

Cross References.  Section 5502 is referred to in sections 5715, 5721, 7321, 7521 of this title.



Section 5503 - Defense of ultra vires

§ 5503.  Defense of ultra vires.

(a)  General rule.--A limitation upon the business, purposes or powers of a nonprofit corporation, expressed or implied in its articles or bylaws or implied by law, shall not be asserted in order to defend any action at law or in equity between the corporation and a third person, or between a member and a third person, involving any contract to which the corporation is a party or any right of property or any alleged liability of whatever nature, but the limitation may be asserted:

(1)  In an action by a member against the corporation to enjoin the doing of unauthorized acts or the transaction or continuation of unauthorized business. If the unauthorized acts or business sought to be enjoined are being transacted pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the action and if it deems the result to be equitable, set aside and enjoin the performance of the contract, and in so doing shall allow to the corporation, or to the other parties to the contract, as the case may be, such compensation as may be appropriate for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2)  In any action by or in the right of the corporation to procure a judgment in its favor against an incumbent or former officer, director or member of an other body of the corporation for loss or damage due to his unauthorized acts.

(3)  In a proceeding by the Commonwealth under section 503 (relating to actions to revoke corporate franchises) or in a proceeding by the Commonwealth to enjoin the corporation from the doing of unauthorized or unlawful business.

(b)  Conveyances of property by or to a corporation.--A conveyance or transfer by or to a nonprofit corporation of property, real or personal, of any kind or description, shall not be invalid or fail because in making the conveyance or transfer, or in acquiring the property, real or personal, any representative of the corporation acting within the scope of the actual or apparent authority given to him by the corporation has exceeded any of the purposes or powers of the corporation.

(c) Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5503 is referred to in section 6146 of this title.



Section 5504 - Adoption, amendment and contents of bylaws

§ 5504.  Adoption, amendment and contents of bylaws.

(a)  General rule.--The members entitled to vote shall have the power to adopt, amend and repeal the bylaws of a nonprofit corporation. Except as provided in subsection (b), the authority to adopt, amend and repeal bylaws may be expressly vested by the bylaws in the board of directors or other body, subject to the power of the members to change such action. The bylaws may contain any provisions for managing the business and regulating the affairs of the corporation not inconsistent with law or the articles. In the case of a meeting of members, written notice shall be given to each member entitled to vote that the purpose, or one of the purposes, of a meeting is to consider the adoption, amendment or repeal of the bylaws. There shall be included in or enclosed with the notice a copy of the proposed amendment or a summary of the changes to be effected thereby. Any change in the bylaws shall take effect when adopted unless otherwise provided in the resolution effecting the change.

(b)  Exception.--Except as provided in section 5310(a) (relating to organization meeting), the board of directors or other body shall not have the authority to adopt or change a bylaw on any subject that is committed expressly to the members by any of the provisions of this subpart. See:

Subsection (d) (relating to amendment of voting provisions).

Section 5713 (relating to personal liability of directors).

Section 5721 (relating to board of directors).

Section 5725(b) (relating to selection of directors).

Section 5726(a) (relating to removal of directors by the members).

Section 5726(b) (relating to removal of directors by the board).

Section 5729 (relating to voting rights of directors).

Section 5751(a) (relating to classes and qualifications of membership).

Section 5752(c) (relating to rights of shareholders).

Section 5754(a) (relating to members grouped in local units).

Section 5755(a) (relating to regular meetings).

Section 5756 (relating to quorum).

Section 5757 (relating to action by members).

Section 5758 (relating to voting rights of members).

Section 5759(a) (relating to voting and other action by proxy).

Section 5760(a) (relating to voting in nonprofit corporation matters).

Section 5762 (relating to judges of election).

Section 5766(a) (relating to termination and transfer of membership).

Section 5767 (relating to voting powers and other rights of certain security holders and other entities).

Section 5975(c) (relating to winding up and distribution).

(c)  Bylaw provisions in articles.--Where any provision of this subpart or any other provision of law refers to a rule as set forth in the bylaws of a corporation, the reference shall be construed to include and be satisfied by any rule on the same subject as set forth in the articles of the corporation.

(d)  Amendment of voting provisions.--Unless otherwise restricted in a bylaw adopted by the members, whenever the bylaws require for the taking of any action by the members or a class of members a specific number or percentage of votes, the provision of the bylaws setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes of the members or of the class of members.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5504 is referred to in section 6145 of this title.



Section 5505 - Persons bound by bylaws

§ 5505.  Persons bound by bylaws.

Except as otherwise provided by section 5713 (relating to personal liability of directors) or any similar provision of law, bylaws of a nonprofit corporation shall operate only as regulations among the members, directors, members of an other body and officers of the corporation, and shall not affect contracts or other dealings with other persons, unless those persons have actual knowledge of the bylaws.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5506 - Form of execution of instruments

§ 5506.  Form of execution of instruments.

(a)  General rule.--Any form of execution provided in the articles or bylaws to the contrary notwithstanding, any note, mortgage, evidence of indebtedness, contract or other document, or any assignment or endorsement thereof, executed or entered into between any nonprofit corporation and any other person, when signed by one or more officers or agents having actual or apparent authority to sign it, or by the president or vice-president and secretary or assistant secretary or treasurer or assistant treasurer of the corporation, shall be held to have been properly executed for and in behalf of the corporation.

(b)  Seal unnecessary.--The affixation of the corporate seal shall not be necessary to the valid execution, assignment or endorsement by a corporation of any instrument or other document.

(c) Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5506 is referred to in section 6146 of this title.



Section 5507 - Registered office

§ 5507.  Registered office.

(a)  General rule.--Every nonprofit corporation shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b)  Statement of change of registered office.--After incorporation, a change of the location of the registered office may be authorized at any time by the board of directors or other body. Before the change of location becomes effective, the corporation either shall amend its articles under the provisions of this subpart to reflect the change in location or shall file in the Department of State a statement of change of registered office executed by the corporation, setting forth:

(1)  The name of the corporation.

(2)  The address, including street number, if any, of its then registered office.

(3)  The address, including street number, if any, to which the registered office is to be changed.

(4)  A statement that the change was authorized by the board of directors or other body.

(c)  Alternative procedure.--A corporation may satisfy the requirements of this subpart concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department under any provision of this subpart that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5507 is referred to in sections 5103, 5110, 6144 of this title.



Section 5508 - Corporate records; inspection by members

§ 5508.  Corporate records; inspection by members.

(a)  Required records.--Every nonprofit corporation shall keep minutes of the proceedings of the members, the directors and any other body, and a membership register, giving the names and addresses of all members and the class and other details of the membership of each. The corporation shall also keep appropriate, complete and accurate books or records of account. The records provided for in this subsection shall be kept at any of the following locations:

(1)  the registered office of the corporation in this Commonwealth;

(2)  the principal place of business wherever situated; or

(3)  any actual business office of the corporation.

(b)  Right of inspection by a member.--Every member shall, upon written verified demand stating the purpose thereof, have a right to examine, in person or by agent or attorney, during the usual hours for business for any proper purpose, the membership register, books and records of account, and records of the proceedings of the members, directors and any other body, and to make copies or extracts therefrom. A proper purpose shall mean a purpose reasonably related to the interest of the person as a member. In every instance where an attorney or other agent is the person who seeks the right of inspection, the demand shall be accompanied by a verified power of attorney or other writing that authorizes the attorney or other agent to so act on behalf of the member. The demand shall be directed to the corporation:

(1)  at its registered office in this Commonwealth;

(2)  at its principal place of business wherever situated; or

(3)  in care of the person in charge of an actual business office of the corporation.

(c)  Proceedings for the enforcement of inspection by a member.--If the corporation, or an officer or agent thereof, refuses to permit an inspection sought by a member or attorney or other agent acting for the member pursuant to subsection (b) or does not reply to the demand within five business days after the demand has been made, the member may apply to the court for an order to compel the inspection. The court shall determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the member to inspect the membership register and the other books and records of the corporation and to make copies or extracts therefrom; or the court may order the corporation to furnish to the member a list of its members as of a specific date on condition that the member first pay to the corporation the reasonable cost of obtaining and furnishing the list and on such other conditions as the court deems appropriate. Where the member seeks to inspect the books and records of the corporation, other than its membership register or list of members, he shall first establish:

(1)  that he has complied with the provisions of this section respecting the form and manner of making demand for inspection of such document; and

(2)  that the inspection he seeks is for a proper purpose.

Where the member seeks to inspect the membership register or list of members of the corporation and he has complied with the provisions of this section respecting the form and manner of making demand for inspection of the documents, the burden of proof shall be upon the corporation to establish that the inspection he seeks is for an improper purpose. The court may, in its discretion, prescribe any limitations or conditions with reference to the inspection, or award such other or further relief as the court deems just and proper. The court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought into this Commonwealth and kept in this Commonwealth upon such terms and conditions as the order may prescribe.

(d)  Cross references.--See sections 107 (relating to form of records) and 5512 (relating to informational rights of a director).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5508 is referred to in sections 5512, 6145 of this title.



Section 5509 - Bylaws and other powers in emergency

§ 5509.  Bylaws and other powers in emergency.

(a)  General rule.--The board of directors or other body of any nonprofit corporation may adopt emergency bylaws, subject to repeal or change by action of the members, which shall, notwithstanding any different provisions of law or of the articles or bylaws, be operative during any emergency resulting from warlike damage or an attack on the United States or any nuclear or atomic disaster. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1)  A meeting of the board of directors or other body may be called by any officer or director or member of such other body in such manner and under such conditions as shall be prescribed in the emergency bylaws.

(2)  The director or directors or the member or members of such other body in attendance at the meeting, or any other number fixed in the emergency bylaws, shall constitute a quorum.

(3)  The officers or other persons designated on a list approved by the board of directors or other body before the emergency, all in such order of priority and subject to such conditions and for such period of time, not longer than reasonably necessary after the termination of the emergency as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board of directors or such other body, be deemed directors or members of such other body for such meeting.

(b)  Lines of succession; head office.--The board of directors or such other body, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such an emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties, and may, effective in the emergency, change the head offices or designate several alternative head offices or regional offices of the corporation, or authorize the officers so to do.

(c)  Personnel not liable.--No officer, director, member of such other body, or employee acting in accordance with any emergency bylaws shall be liable except for wilful misconduct.

(d)  Effect on regular bylaws.--To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency, and upon its termination the emergency bylaws shall cease to be operative.

(e)  Procedure in absence of emergency bylaws.--Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors or such other body during such an emergency shall be given only to such of the directors or members of such other body as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio. To the extent required to constitute a quorum at any meeting of the board of directors or such other body during such an emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors or members of such other body, as the case may be, for such meeting.



Section 5510 - Certain specifically authorized debt terms

§ 5510.  Certain specifically authorized debt terms.

(a)  Interest rates.--A nonprofit corporation shall not plead or set up usury, or the taking of more than the lawful rate of interest, or the taking of any finance, service or default charge in excess of any maximum rate therefor provided or prescribed by law, as a defense to any action or proceeding brought against it to recover damages on, or to enforce payment of, or to enforce any other remedy on, any obligation executed or effected by the corporation.

(b)  Yield maintenance premiums.--A prepayment premium determined by reference to the approximate spread between the yield at issuance, or at the date of amendment of any of the terms, of an obligation of a corporation and the yield at or about such date of an interest rate index of independent significance and contingent upon a change in the ownership of or memberships in the corporation or a default by or other change in the condition or prospects of the corporation or any affiliate of the corporation shall be deemed liquidated damages and shall not constitute a penalty.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Affiliate."  An affiliate or associate as defined in section 2552 (relating to definitions).

"Obligation."  Includes an installment sale contract.

(d)  Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5510 is referred to in section 6146 of this title.



Section 5511 - Establishment of subordinate units

§ 5511.  Establishment of subordinate units.

A nonprofit corporation may establish and terminate local branches, chapters, councils, clubs, churches, lodges, parishes or other subordinate units regardless of their designation, form of government, incorporated or unincorporated status or relationship to the corporation or other supervising and controlling organization of which the corporation is a member or with which it is in allegiance and to which it is subordinate.



Section 5512 - Informational rights of a director

§ 5512.  Informational rights of a director.

(a)  General rule.--To the extent reasonably related to the performance of the duties of the director, including those arising from service as a member of a committee of the board of directors, a director of a nonprofit corporation is entitled:

(1)  in person or by any attorney or other agent, at any reasonable time, to inspect and copy corporate books, records and documents and, in addition, to inspect, and receive information regarding, the assets, liabilities and operations of the corporation and any subsidiaries of the corporation incorporated or otherwise organized or created under the laws of this Commonwealth that are controlled directly or indirectly by the corporation; and

(2)  to demand that the corporation exercise whatever rights it may have to obtain information regarding any other subsidiaries of the corporation.

(b)  Proceedings for the enforcement of inspection by a director.--If the corporation, or an officer or agent thereof, refuses to permit an inspection or obtain or provide information sought by a director or attorney or other agent acting for the director pursuant to subsection (a) or does not reply to the request within two business days after the request has been made, the director may apply to the court for an order to compel the inspection or the obtaining or providing of the information. The court shall summarily order the corporation to permit the requested inspection or to obtain the information unless the corporation establishes that the information to be obtained by the exercise of the right is not reasonably related to the performance of the duties of the director or that the director or the attorney or agent of the director is likely to use the information in a manner that would violate the duty of the director to the corporation. The order of the court may contain provisions protecting the corporation from undue burden or expense and prohibiting the director from using the information in a manner that would violate the duty of the director to the corporation.

(c)  Cross references.--See sections 107 (relating to form of records), 5508 (relating to corporate records; inspection by members) and 42 Pa.C.S. § 2503(7) (relating to right of participants to receive counsel fees).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 5512.

Cross References.  Section 5512 is referred to in section 5508 of this title.



Section 5541 - Capital contributions of members

SUBCHAPTER B

FINANCIAL MATTERS

Sec.

5541.  Capital contributions of members.

5542.  Subventions.

5543.  Debt and security interests.

5543.1. Usury not a defense (Repealed).

5544.  Fees, dues and assessments.

5545.  Income from corporate activities.

5546.  Purchase, sale, mortgage and lease of real property.

5546.1. Insolvency or bankruptcy (Repealed).

5547.  Authority to take and hold trust property.

5548.  Investment of trust funds.

5549.  Transfer of trust or other assets to institutional trustee.

5550.  Devises, bequests and gifts after certain fundamental changes.

5551.  Dividends prohibited; compensation and certain payments authorized.

5552.  Liabilities of members.

5553.  Annual report of directors or other body.

§ 5541.  Capital contributions of members.

(a)  General rule.--A nonprofit corporation organized on a nonstock basis may provide in its bylaws that members, upon or subsequent to admission, shall make capital contributions. The amount shall be specified in, or fixed by the board of directors or other body pursuant to authority granted by, the bylaws. The requirement of a capital contribution may apply to all members, or to the members of a single class, or to members of different classes in different amounts or proportions.

(b)  Consideration receivable.--The capital contribution of a member shall consist of money or other property, tangible or intangible, or labor or services actually received by or performed for the corporation or for its benefit or in its formation or reorganization, or a combination thereof. In the absence of fraud in the transaction, the judgment of the board of directors or other body as to the value of the consideration received by the corporation shall be conclusive.

(c)  Evidence of contribution.--The capital contribution of a member shall be recorded on the books of the corporation and may be evidenced by a written instrument delivered to the member, but such instrument shall not be denominated a "share certificate" or by any other word or term implying that the instrument is a share certificate subject to section 5752 (relating to organization on a stock share basis).

(d)  Transferability of interest.--Unless otherwise provided in the bylaws, the capital contribution of a member shall not be transferable.

(e)  Repayment of contribution.--The capital contribution of a member shall not be repaid by the corporation except upon dissolution of the corporation or as provided in this article. A corporation may provide in its bylaws that its capital contributions, or some of them, shall be repayable, in whole or in part, at the option of the corporation only, at such amount or amounts (not to exceed the amount of the capital contribution), within such period or periods, and on such terms and conditions, not inconsistent with this article, as are stated in, or fixed by the board of directors or other body pursuant to authority granted by, the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsec. (c).



Section 5542 - Subventions

§ 5542.  Subventions.

(a)  General rule.--The bylaws may provide that the corporation shall be authorized by resolution of the board of directors or other body to accept subventions from members or nonmembers on terms and conditions not inconsistent with this article, and to issue certificates therefor. The resolution of the board or other body may provide that holders of subvention certificates shall be entitled to a fixed or contingent periodic payment out of the corporate assets equal to a percentage of the original amount or value of the subvention. The rights of holders of subvention certificates shall at all times be subordinate to the rights of creditors of the corporation.

(b)  Consideration receivable.--A subvention shall consist of money or other property, tangible or intangible, actually received by the corporation or expended for its benefit or in its formation or reorganization, or a combination thereof. In the absence of fraud in the transaction, the judgment of the board of directors or other body as to the value of the consideration received by the corporation shall be conclusive.

(c)  Form of certificate.--Each subvention certificate shall be signed by two duly authorized officers of the corporation, and may be sealed with the seal of the corporation or a facsimile thereof. The signatures of the officers upon a certificate may be facsimiles if the certificate is countersigned by a transfer agent or registered by a registrar other than the corporation itself or its employees. In case any officer who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer before such certificate is issued, it may be issued by the corporation with the same effect as if he were such officer at the date of issue. The fact that the corporation is a nonprofit corporation shall be noted conspicuously on the face or back of each certificate.

(d)  Transferability of subvention.--Subvention certificates shall be nontransferable unless the resolution of the board of directors or other body shall provide that they shall be transferable either at will or subject to specified restrictions.

(e)  Redemption at option of corporation.--The resolution of the board of directors or other body may provide that a subvention shall be redeemable, in whole or in part, at the option of the corporation at such price or prices (not to exceed the original amount or value of the subvention plus any periodic payments due or accrued thereon), within such period or periods, and on such terms and conditions, not inconsistent with this article, as are stated in the resolution.

(f)  Redemption at option of holders.--The resolution of the board of directors or other body may provide that holders of all or some subvention certificates shall have the right to require the corporation after a specified period of time to redeem such certificates, in whole or in part, at a price or prices that do not exceed the original amount or value of the subvention plus any periodic payments due or accrued thereon, upon an affirmative showing that the financial condition of the corporation will permit the required payment to be made without impairment of its operations or injury to its creditors. The right to require redemption may in addition be conditioned upon the occurrence of a specified event. For the purpose of enforcing their rights under this subsection, holders of subvention certificates shall be entitled to inspect the books and records of the corporation.

(g)  Rights of holders on dissolution.--Holders of subvention certificates, upon dissolution of the corporation, shall be entitled, after the claims of creditors have been satisfied, to repayment of the original amount or value of the subvention plus any periodic payments due or accrued thereon, unless a lesser sum is specified in the resolution of the board of directors or other body concerning such subvention.



Section 5543 - Debt and security interests

§ 5543.  Debt and security interests.

(a)  General rule.--No corporation shall issue bonds or other evidences of indebtedness except for money or other property, tangible or intangible, or labor or services actually received by or performed for the corporation or for its benefit or in its formation or reorganization, or a combination thereof. In the absence of fraud in the transaction, the judgment of the board of directors or other body as to the value of the consideration received by the corporation shall be conclusive.

(b)  Creation of lien on personal property.--The board of directors or other body may authorize any mortgage or pledge of, or the creation of a security interest in, all or any part of the personal property of the corporation, or any interest therein. Unless otherwise restricted in the bylaws no vote or consent of the members shall be required to make effective such action by the board or other body.



Section 5543.1 - Usury not a defense (Repealed)

§ 5543.1.  Usury not a defense (Repealed).

2001 Repeal Note.  Section 5543.1 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 5544 - Fees, dues and assessments

§ 5544.  Fees, dues and assessments.

(a)  General rule.--A nonprofit corporation may levy dues or assessments, or both, on its members, if authority to do so is conferred by the bylaws, subject to any limitations therein contained. Such dues or assessments, or both, may be imposed upon all members of the same class either alike or in different amounts or proportions, and upon a different basis upon different classes of members. Members of one or more classes may be made exempt from either dues or assessments, or both, in the manner or to the extent provided in the bylaws.

(b)  Amount and method of collection.--The amount of the levy and method of collection of such dues or assessments, or both, may be fixed in the bylaws, or the bylaws may authorize the board of directors or other body to fix the amount thereof from time to time, and make them payable at such time and by such methods of collection as the board of directors or other body may prescribe.

(c)  Enforcement of payment.--A nonprofit corporation may make bylaws necessary to enforce the collection of such dues or assessments, including provisions for the termination of membership, upon reasonable notice, for nonpayment of such dues or assessments, and for reinstatement of membership.

Cross References.  Section 5544 is referred to in section 5766 of this title.



Section 5545 - Income from corporate activities

§ 5545.  Income from corporate activities.

A nonprofit corporation whose lawful activities involve among other things the charging of fees or prices for its services or products, shall have the right to receive such income and, in so doing, may make an incidental profit. All such incidental profits shall be applied to the maintenance and operation of the lawful activities of the corporation, and in no case shall be divided or distributed in any manner whatsoever among the members, directors, or officers of the corporation. As used in this section the terms fees or prices do not include rates of contribution, fees or dues levied under an insurance certificate issued by a fraternal benefit society, so long as the distribution of profits arising from said fees or prices is limited to the purposes set forth in this section and section 5551 (relating to dividends prohibited; compensation and certain payments authorized).

(July 30, 1975, P.L.128, No.63; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5546 - Purchase, sale, mortgage and lease of real property

§ 5546.  Purchase, sale, mortgage and lease of real property.

Except for an industrial development corporation whose articles or bylaws otherwise provide, no purchase of real property shall be made by a nonprofit corporation and no corporation shall sell, mortgage, lease away or otherwise dispose of its real property, unless authorized by the vote of two-thirds of the members in office of the board of directors or other body, except that if there are 21 or more directors or members of such other body, the vote of a majority of the members in office shall be sufficient. No application to or confirmation of any court shall be required and, unless otherwise restricted in the bylaws, no vote or consent of the members shall be required to make effective such action by the board or other body. If the real property is subject to a trust the conveyance away shall be free of trust and the trust shall be impinged upon the proceeds of such conveyance.



Section 5546.1 - Insolvency or bankruptcy (Repealed)

§ 5546.1.  Insolvency or bankruptcy (Repealed).

2001 Repeal Note.  Section 5546.1 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 5547 - Authority to take and hold trust property

§ 5547.  Authority to take and hold trust property.

(a)  General rule.--Every nonprofit corporation incorporated for a charitable purpose or purposes may take, receive and hold such real and personal property as may be given, devised to, or otherwise vested in such corporation, in trust, for the purpose or purposes set forth in its articles. The board of directors or other body of the corporation shall, as trustees of such property, be held to the same degree of responsibility and accountability as if not incorporated, unless a less degree or a particular degree of responsibility and accountability is prescribed in the trust instrument, or unless the board of directors or such other body remain under the control of the members of the corporation or third persons who retain the right to direct, and do direct, the actions of the board or other body as to the use of the trust property from time to time.

(b)  Nondiversion of certain property.--Property committed to charitable purposes shall not, by any proceeding under Chapter 59 (relating to fundamental changes) or otherwise, be diverted from the objects to which it was donated, granted or devised, unless and until the board of directors or other body obtains from the court an order under 20 Pa.C.S. Ch. 77 Subch. D (relating to creation, validity, modification and termination of trust) specifying the disposition of the property.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsec. (b).

Cross References.  Section 5547 is referred to in sections 5548, 5549, 5746, 5916, 5929, 5930, 5957, 5966, 5976, 5989 of this title.



Section 5548 - Investment of trust funds

§ 5548.  Investment of trust funds.

(a)  General rule.--Unless otherwise specifically directed in the trust instrument, the board of directors or other body of a nonprofit corporation incorporated for charitable purposes shall have power to invest any assets vested in the corporation by such instrument or the proceeds thereof separately or together with other assets of the corporation, in the manner authorized for fiduciaries by 20 Pa.C.S. Ch. 72 (relating to prudent investor rule), and to retain any investments heretofore so made. Any such nonprofit corporation may, by appropriate action of its board of directors or other body, keep any investments or fractional interests in any investments, held by it or made by it, in the name of the corporation or in the name of a nominee of the corporation.

(b)  Use and management.--Except as otherwise permitted under 20 Pa.C.S. Ch. 77 Subch. D (relating to creation, validity, modification and termination of trust), the board of directors or other body shall apply all assets thus received to the purposes specified in the trust instrument. The directors or other body shall keep accurate accounts of all trust funds, separate and apart from the accounts of other assets of the corporation.

(c)  Determination of income.--

(1)  Unless otherwise specifically directed in the trust instrument, the board of directors or other body may elect to be governed by this subsection with respect to assets thus received, including any participation in any common trust fund.

(2)  To make an election under this subsection, the board of directors or other body shall adopt and follow an investment policy seeking a total return for the assets held by the corporation or in the name of a nominee of the corporation or by an institutional trustee pursuant to section 5549 (relating to transfer of trust or other assets to institutional trustee), whether the return is to be derived from capital appreciation, earnings or distributions with respect to the capital or both. The policy constituting the election shall be in writing, shall be maintained as part of the permanent records of the corporation and shall recite that it constitutes an election to be governed by this subsection.

(3)  If an election is made to be governed by this subsection, the term "income" shall mean a percentage of the value of the assets so held by or for the corporation. The board of directors or other body shall in a writing maintained as part of the permanent records of the corporation annually select a percentage and determine that it is consistent with the long-term preservation of the real value of the assets, but in no event shall the percentage be less than 2% nor more than 7% per year.

(4)  The board of directors or other body may revoke an election to be governed by this subsection if the revocation is made as part of an alternative investment policy seeking the long-term preservation of the real value of the assets thus received. The revocation and alternative investment policy shall be in writing and maintained as part of the permanent records of the corporation.

(5)  For purposes of applying this subsection, the value of the assets of the corporation shall be the fair market value of the assets so held by or for the corporation, determined at least annually and averaged over a period of three or more preceding years. However, if the assets have been held for less than three years, the average shall be determined over the period during which the assets have been held.

(d)  Scope of section.--This section shall apply to assets hereafter received pursuant to section 5547 (relating to authority to take and hold trust property), to assets heretofore so received and held at the time when this article takes effect and to reinvestments of all such assets.

(e)  Definition.--(Deleted by amendment).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 21, 1998, P.L.1067, No.141, eff. imd.; June 25, 1999, P.L.212, No.28, eff. 6 months; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsec. (b).

1999 Amendment.  Act 28 amended subsec. (a).

1998 Amendment.  Act 141 amended subsecs. (b) and (c) and deleted subsec. (e). Section 4 of Act 141 provided that the amendment of subsecs. (b), (c) and (e) shall apply to all trusts, whether created before, on or after the effective date of Act 141.

1988 Amendment.  Act 177 amended subsec. (d).

Cross References.  Section 5548 is referred to in sections 5549, 5585 of this title.



Section 5549 - Transfer of trust or other assets to institutional trustee

§ 5549.  Transfer of trust or other assets to institutional trustee.

(a)  General rule.--Any nonprofit corporation holding or receiving assets under section 5547 (relating to authority to take and hold trust property) may, by appropriate action of its board of directors or other body, transfer, which transfer may be either revocable or irrevocable, any such assets to a corporate trustee, which shall be a bank and trust company or a trust company incorporated under the laws of this Commonwealth or a national banking association having fiduciary powers and having its principal office in this Commonwealth, as trustee and with like investment restrictions. In like manner the corporation may transfer, which transfer shall be revocable, any other part of its assets to such a corporate trustee, subject to the same powers, restrictions and obligations with respect to investment as are applicable to the corporation itself.

(b)  Relief from liability.--Upon such transfer the board of directors or other body of the corporation shall be relieved of all liability for the administration of such assets for as long as such assets are administered by the corporate trustee.

(c)  Amount and frequency of payment.--Such corporate trustee shall pay, at least semi-annually or at more frequent intervals if so agreed, the net income from such assets, which income may be determined under section 5548(c) (relating to investment of trust funds) if such election is properly made by the board of directors or other body of the corporation, to the corporation for use and application to the purpose or purposes for which the assets were received by the corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 21, 1998, P.L.1067, No.141, eff. imd.)

1998 Amendment.  Act 141 amended subsec. (c). Section 4 of Act 141 provided that the amendment of subsec. (c) shall apply to all trusts, whether created before, on or after the effective date of Act 141.

1988 Amendment.  Act 177 amended subsec. (a).

Cross References.  Section 5549 is referred to in sections 5548, 5585 of this title.



Section 5550 - Devises, bequests and gifts after certain fundamental changes

§ 5550.  Devises, bequests and gifts after certain fundamental changes.

A devise, bequest or gift to be effective in the future, in trust or otherwise, to or for a nonprofit corporation which has:

(1)  changed its purposes;

(2)  sold, leased away or exchanged all or substantially all its property and assets;

(3)  been converted into a business corporation;

(4)  become a party to a consolidation or a division;

(5)  become a party to a merger which it did not survive; or

(6)  been dissolved;

after the execution of the document containing such devise, bequest or gift shall be effective only as a court having jurisdiction over the assets may order under the Estates Act of 1947 or other applicable provisions of law.

References in Text.  The Estates Act of 1947, referred to in section 5550, was repealed June 30, 1972, P.L.508, No.164, effective July 1, 1972. The subject matter is now contained in Chapter 61 of Title 20 (Decedents, Estates and Fiduciaries).

Cross References.  Section 5550 is referred to in section 5929 of this title.



Section 5551 - Dividends prohibited; compensation and certain payments authorized

§ 5551.  Dividends prohibited; compensation and certain payments authorized.

(a)  General rule.--A nonprofit corporation shall not pay dividends or distribute any part of its income or profits to its members, directors, or officers. Nothing herein contained shall prohibit a fraternal benefit society operating under the insurance laws of Pennsylvania from paying dividends or refunds by whatever name known pursuant to the terms of its insurance contracts.

(b)  Reasonable compensation for services.--A nonprofit corporation may pay compensation in a reasonable amount to members, directors, or officers for services rendered.

(c)  Certain payments authorized.--A nonprofit corporation may confer benefits upon members or nonmembers in conformity with its purposes, may repay capital contributions, and may redeem its subvention certificates or evidences of indebtedness, as authorized by this article, except when the corporation is currently insolvent or would thereby be made insolvent or rendered unable to carry on its corporate purposes, or when the fair value of the assets of the corporation remaining after such conferring of benefits, payment or redemption would be insufficient to meet its liabilities. A nonprofit corporation may make distributions of cash or property to members upon dissolution or final liquidation as permitted by this article.

(July 30, 1975, P.L.128, No.63)

Cross References.  Section 5551 is referred to in sections 5545, 7112 of this title.



Section 5552 - Liabilities of members

§ 5552.  Liabilities of members.

(a)  General rule.--A member of a nonprofit corporation shall not be liable, solely by reason of being a member, under an order of a court or in any other manner for a debt, obligation or liability of the corporation of any kind or for the acts of any member or representative of the corporation.

(b)  Obligations of member to corporation.--A member shall be liable to the corporation only to the extent of any unpaid portion of the capital contributions, membership dues or assessments which the corporation may have lawfully imposed upon him, or for any other indebtedness owed by him to the corporation. No action shall be brought by any creditor of the corporation to reach and apply any such liability to any debt of the corporation until after:

(1)  final judgment has been rendered against the corporation in favor of the creditor and execution thereon returned unsatisfied;

(2)  a case involving the corporation has been brought under 11 U.S.C. Ch. 7 (relating to liquidation) and a distribution has been made and the case closed or a notice of no assets has been issued; or

(3)  a receiver has been appointed with power to collect debts, and the receiver, on demand of a creditor to bring an action thereon, has refused to sue for the unpaid amount, or the corporation has been dissolved or ceased its activities leaving debts unpaid.

(c)  Action by a creditor.--An action by a creditor under subsection (b) shall not be brought more than three years after the happening of the first to occur of the events listed in subsection (b)(1) through (3).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5553 - Annual report of directors or other body

§ 5553.  Annual report of directors or other body.

(a)  Contents.--The board of directors or other body shall present annually to the members a report, verified by the president and treasurer or by a majority of the directors or members of such other body, showing in appropriate detail the following:

(1)  The assets and liabilities, including the trust funds, of the corporation as of the end of the fiscal year immediately preceding the date of the report.

(2)  The principal changes in assets and liabilities including trust funds, during the year immediately preceding the date of the report.

(3)  The revenue or receipts of the corporation, both unrestricted and restricted to particular purposes, for the year immediately preceding the date of the report, including separate data with respect to each trust fund held by or for the corporation.

(4)  The expenses or disbursements of the corporation, for both general and restricted purposes, during the year immediately preceding the date of the report, including separate data with respect to each trust fund held by or for the corporation.

(5)  The number of members of the corporation as of the date of the report, together with a statement of increase or decrease in such number during the year immediately preceding the date of the report, and a statement of the place where the names and addresses of the current members may be found.

(b)  Place of filing.--The annual report of the board of directors or other body shall be filed with the minutes of the meetings of members.

(c)  Report in absence of meeting of members.--The board of directors or other body of a corporation having no members shall direct the president and treasurer to present at the annual meeting of the board or of such other body a report in accordance with subsection (a) of this section, but omitting the requirement of paragraph (5) thereof. Such report shall be filed with the minutes of the annual meeting of the board or of such other body.

Cross References.  Section 5553 is referred to in section 6145 of this title.



Section 5585 - Establishment or use of common trust funds authorized

SUBCHAPTER C

COMMON TRUST FUNDS

Sec.

5585.  Establishment or use of common trust funds authorized.

5586.  Restrictions on investments.

5587.  Determination of interests.

5588.  Amortization of premiums on securities held.

5589.  Records; ownership of assets.

§ 5585.  Establishment or use of common trust funds authorized.

(a)  General rule.--Every nonprofit corporation may establish and maintain one or more common trust funds, the assets of which shall be held, invested and reinvested by the corporation itself or by a corporate trustee to which the assets have been transferred pursuant to section 5549 (relating to transfer of trust or other assets to institutional trustee). Upon the payment by the corporate trustee to the nonprofit corporation of the net income from such assets, which income may be determined under section 5548(c) (relating to investment of trust funds) if such election is properly made by the board of directors or other body of the corporation, for use and application to the several participating interests in such common trust fund, the proportionate participation of each interest in such net income shall be designated by the corporate trustee. The nonprofit corporation may, at any time, withdraw the whole or part of any participating interest in such common trust fund for distribution by it as provided in this subchapter.

(b)  Limitations in trust instrument.--Nothing contained in this section shall be construed to authorize the corporation to invest assets of a trust or fund in any such common trust fund contrary to any specific limitation or restriction contained in the trust instrument, nor to limit or restrict the authority conferred upon the corporation with respect to investments by any such trust instrument.

(c)  Effect of good faith mistakes.--No mistakes made in good faith, and in the exercise of due care and prudence, in connection with the administration of any such common trust fund, shall be held to exceed any power granted to or violate any duty imposed upon the corporation, if, promptly after the discovery of the mistake, the corporation takes such action as may be practicable under the circumstances to remedy the mistake.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 21, 1998, P.L.1067, No.141, eff. imd.)

1998 Amendment.  Act 141 amended subsec. (a). Section 4 of Act 141 provided that the amendment of subsec. (a) shall apply to all trusts, whether created before, on or after the effective date of Act 141.

Cross References.  Section 5585 is referred to in section 5587 of this title.



Section 5586 - Restrictions on investments

§ 5586.  Restrictions on investments.

(a)  Legal investments.--If the trust instrument shall limit or restrict the investment of such assets to investments of the class authorized by law as legal investments, the corporation may invest and reinvest the assets of the trust or fund in any such common trust fund maintained by the corporation, provided the investments composing such fund consist solely of investments of the class authorized by the Fiduciaries Investment Act of 1949 to be held by fiduciaries.

(b)  Other than legal investments.--If the trust instrument shall not limit or restrict the investment of such assets to investments of the class authorized by law as legal investments, the corporation may invest and reinvest the assets of the trust or fund in any such common trust fund maintained by the corporation, composed of such investments as in the honest exercise of the judgment of the directors or other body of the corporation they may, after investigation, determine to be safe and proper investments.

References in Text.  The Fiduciaries Investment Act of 1949, referred to in section 5586, was repealed June 30, 1972, P.L.508, No.164, effective July 1, 1972. The subject matter is now contained in Chapter 73 of Title 20 (Decedents, Estates and Fiduciaries).



Section 5587 - Determination of interests

§ 5587.  Determination of interests.

A nonprofit corporation shall invest the assets of a trust or fund in a common trust fund authorized by this subchapter by adding such assets thereto, and by apportioning a participation therein to such trust or fund in the proportion that the assets of the trust or fund added thereto bears to the aggregate value of all the assets of such common trust fund at the time of such investment, including in such assets the assets of the trust or fund so added. The withdrawal of a participation from such common trust fund shall be on a basis of its proportionate interest in the aggregate value of all the assets of such common trust fund at the time of such withdrawal. The participating interest of any trust or fund in such common trust fund may from time to time be withdrawn, in whole or in part, by the corporation. Upon such withdrawals the corporation may make distribution in cash, or ratably in kind, or partly in cash and partly in kind. Participations in such common trust funds shall not be sold by the corporation to any other corporation or person, but this sentence shall not prevent a corporate trustee designated under section 5585 (relating to establishment or use of common trust funds authorized) from investing the assets of such a common trust fund in any collective investment fund established and maintained by it in accordance with law and to which the assets comprising such a common trust fund are eligible contributions.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5588 - Amortization of premiums on securities held

§ 5588.  Amortization of premiums on securities held.

If a bond or other obligation for the payment of money is acquired as an investment for any common trust fund at a cost in excess of the par or maturity value thereof, the nonprofit corporation may, during (but not beyond) the period that such obligation is held as an investment in such fund, amortize such excess cost out of the income on such obligation, by deducting from each payment of income and adding to principal an amount equal to the sum obtained by dividing such excess cost by the number of periodic payments of income to accrue on such obligation from the date of such acquisition until its maturity date.



Section 5589 - Records; ownership of assets

§ 5589.  Records; ownership of assets.

The nonprofit corporation shall designate clearly upon its records the names of the trusts or funds on behalf of which such corporation, as fiduciary or otherwise, owns a participation in any common trust fund and the extent of the interest of the trust or fund therein. No such trust or fund shall be deemed to have individual ownership of any asset in such common trust fund, but shall be deemed to have a proportionate undivided interest in the common trust fund. The ownership of the individual assets comprising any common trust fund shall be solely in the nonprofit corporation as fiduciary or otherwise.






Chapter 57 - Officers, Directors and Members

Section 5701 - Applicability of subchapter

CHAPTER 57

OFFICERS, DIRECTORS AND MEMBERS

Subchapter

A.  Notice and Meetings Generally

B.  Fiduciary Duty

C.  Directors, Officers and Members of An Other Body

D.  Indemnification

E.  Members

F.  Derivative Actions

G.  Judicial Supervision of Corporate Action

Enactment.  Chapter 57 was added as Chapter 77 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 77 was renumbered to Chapter 57 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 57 is referred to in section 5978 of this title.

SUBCHAPTER A

NOTICE AND MEETINGS GENERALLY

Sec.

5701.  Applicability of subchapter.

5702.  Manner of giving notice.

5702.1. Optional procedures for giving of notice (Repealed).

5703.  Place and notice of meetings of board of directors or other body.

5704.  Place and notice of meetings of members.

5705.  Waiver of notice.

5706.  Modification of proposal contained in notice.

5707.  Exception to requirement of notice.

5708.  Use of conference telephone and similar equipment.

5709.  Conduct of members meeting.

Cross References.  Subchapter A is referred to in sections 5923, 5973 of this title.

§ 5701.  Applicability of subchapter.

The provisions of this subchapter shall apply to every nonprofit corporation unless otherwise restricted:

(1)  by any other provision of this subpart; or

(2)  except with respect to section 5707(a) (relating to exception to requirement of notice), in the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5702 - Manner of giving notice

§ 5702.  Manner of giving notice.

(a)  General rule.--Whenever written notice is required to be given to any person under the provisions of this subpart or by the articles or bylaws of any nonprofit corporation, it may be given to the person either personally or by sending a copy thereof by first class or express mail, postage prepaid, or by telegram (with messenger service specified), telex or TWX (with answer back received) or courier service, charges prepaid, or by facsimile transmission, to his address (or to his telex, TWX or facsimile number) appearing on the books of the corporation or, in the case of directors or members of an other body, supplied by him to the corporation for the purpose of notice. If the notice is sent by mail, telegraph or courier service, it shall be deemed to have been given to the person entitled thereto when deposited in the United States mail or with a telegraph office or courier service for delivery to that person or, in the case of telex or TWX, when dispatched. A notice of meeting shall specify the place, day and hour of the meeting and any other information required by any other provision of this subpart.

(b)  Adjourned meetings of members.--When a meeting of members is adjourned, it shall not be necessary to give any notice of the adjourned meeting or of the business to be transacted at an adjourned meeting, other than by announcement at the meeting at which the adjournment is taken, unless the board or other body fixes a new record date for the adjourned meeting or this subpart requires notice of the business to be transacted and such notice has not previously been given.

(c)  Bulk mail notice.--A corporation having more than 100 members of record that gives notice by mail of any regular or special meeting of the members (or any other notice required by this subpart or by the articles or bylaws to be given to all members or to a class of members) at least 20 days prior to the day named for the meeting or any corporate or member action specified in the notice may use any class of postpaid mail.

(d)  Notice by publication.--If the bylaws so provide, persons authorized or required to give notice of a meeting of members may, in lieu of any written notice of a meeting of members required to be given by this subpart, give notice of the meeting by causing notice of the meeting to be officially published. If 80% of the members of record entitled to vote at the meeting do not have addresses of record within the territory of general circulation of the newspapers required for official publication, the notice shall also be published in newspapers that have an aggregate territory of general circulation that includes the addresses of record of at least 80% of the members of record.

(e)  Notice by public announcement.--In lieu of any written notice of a meeting of members required to be given by this subpart, persons authorized or required to give notice of a meeting of members of any church or other religious organization may give notice of the meeting by announcement at any two regular church or religious services held during different weeks within 30 days prior to the time at which the meeting of members will be held. In any case where notice of a meeting is given by announcement, notice shall be given at the last service preceding the meeting. In the event that two church or religious services are not held within such 30-day period, notice of a meeting of members shall be given as otherwise provided in this subchapter.

(f)  Effect of notice pursuant to optional procedures.--For the purposes of this subpart, notice given under subsection (d) or (e) shall be deemed to be written notice to every member of record entitled to vote at a meeting or to every person otherwise entitled to notice.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5702.1 - Optional procedures for giving of notice (Repealed)

§ 5702.1.  Optional procedures for giving of notice (Repealed).

1990 Repeal Note.  Section 5702.1 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 5703 - Place and notice of meetings of board of directors or other body

§ 5703.  Place and notice of meetings of board of directors or other body.

(a)  Place.--Meetings of the board of directors or other body may be held at such place within or without this Commonwealth as the board of directors or other body may from time to time appoint or as may be designated in the notice of the meeting.

(b)  Notice.--Regular meetings of the board of directors or other body may be held upon such notice, if any, as the bylaws may prescribe. Unless otherwise provided in the bylaws, written notice of every special meeting of the board of directors or other body shall be given to each director or member of such other body at least five days before the day named for the meeting. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board or other body need be specified in the notice of the meeting.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5704 - Place and notice of meetings of members

§ 5704.  Place and notice of meetings of members.

(a)  Place.--Meetings of members may be held at such place within or without this Commonwealth as may be provided in or fixed pursuant to the bylaws. Unless otherwise provided in or pursuant to the bylaws, all meetings of the members shall be held in this Commonwealth at the registered office of the corporation.

(b)  Notice.--Written notice of every meeting of the members shall be given by, or at the direction of, the secretary or other authorized person to each member of record entitled to vote at the meeting at least:

(1)  ten days prior to the day named for a meeting that will consider a fundamental change under Chapter 59 (relating to fundamental changes); or

(2)  five days prior to the day named for the meeting in any other case.

If the secretary or other authorized person neglects or refuses to give notice of a meeting, the person or persons calling the meeting may do so.

(c)  Contents.--In the case of a special meeting of the members, the notice shall specify the general nature of the business to be transacted, and in all cases the notice shall comply with the express requirements of this subpart. The corporation shall not have a duty to augment the notice.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b).

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5705 - Waiver of notice

§ 5705.  Waiver of notice.

(a)  Written waiver.--Whenever any written notice is required to be given under the provisions of this subpart or the articles or bylaws of any nonprofit corporation, a waiver thereof in writing, signed by the person or persons entitled to the notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of the notice. Except as otherwise required by this subsection, neither the business to be transacted at, nor the purpose of, a meeting need be specified in the waiver of notice of the meeting.

(b)  Waiver by attendance.--Attendance of a person at any meeting shall constitute a waiver of notice of the meeting except where a person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting was not lawfully called or convened.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5706 - Modification of proposal contained in notice

§ 5706.  Modification of proposal contained in notice.

Whenever the language of a proposed resolution is included in a written notice of a meeting required to be given under the provisions of this subpart or the articles or bylaws of any nonprofit corporation, the meeting considering the resolution may without further notice adopt it with such clarifying or other amendments as do not enlarge its original purpose.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5707 - Exception to requirement of notice

§ 5707.  Exception to requirement of notice.

(a)  General rule.--Whenever any notice or communication is required to be given to any person under the provisions of this subpart or by the articles or bylaws of any nonprofit corporation or by the terms of any agreement or other instrument or as a condition precedent to taking any corporate action and communication with that person is then unlawful, the giving of the notice or communication to such person shall not be required and there shall be no duty to apply for a license or other permission to do so. Any action or meeting that is taken or held without notice or communication to that person shall have the same validity as if the notice or communication had been duly given. If the action taken is such as to require the filing of any document with respect thereto under any provision of law or any agreement or other instrument, it shall be sufficient, if such is the fact and if notice or communication is required, to state therein that notice or communication was given to all persons entitled to receive notice or communication except persons with whom communication was unlawful.

(b)  Members without forwarding addresses.--Subsection (a) shall also be applicable to any member with whom the corporation has been unable to communicate for more than 24 consecutive months because communications to the member are returned unclaimed or the member has otherwise failed to provide the corporation with a current address. Whenever the member provides the corporation with a current address, subsection (a) shall cease to be applicable to the member under this subsection.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5707 is referred to in section 5701 of this title.



Section 5708 - Use of conference telephone and similar equipment

§ 5708.  Use of conference telephone and similar equipment.

Except as otherwise provided in the bylaws, one or more persons may participate in a meeting of the incorporators, the board of directors or an other body, or the members of a nonprofit corporation by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this section shall constitute presence in person at the meeting.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5709 - Conduct of members meeting

§ 5709.  Conduct of members meeting.

(a)  Presiding officer.--There shall be a presiding officer at every meeting of the members. The presiding officer shall be appointed in the manner provided in the bylaws or, in the absence of such provision, by the board of directors. If the bylaws are silent on the appointment of the presiding officer and the board fails to designate a presiding officer, the president shall be the presiding officer.

(b)  Authority of the presiding officer.--Except as otherwise provided in the bylaws, the presiding officer shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c)  Procedural standard.--Any action by the presiding officer in adopting rules for, and in conducting, a meeting shall be fair to the members.

(d)  Closing of the polls.--The presiding officer shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, nor any revocations or changes thereto, may be accepted.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 5709.



Section 5711 - Alternative provisions

SUBCHAPTER B

FIDUCIARY DUTY

Sec.

5711.  Alternative provisions.

5712.  Standard of care and justifiable reliance.

5713.  Personal liability of directors.

5714.  Notation of dissent.

5715.  Exercise of powers generally.

5716.  Alternative standard.

5717.  Limitation on standing.

Enactment.  Subchapter B was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions.  Former Subchapter B, which related to directors, officers and members of an other body, was added December 21, 1988, P.L.1444, No.177, and relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

Special Provisions in Appendix.  See section 404(b) of Act 198 of 1990 in the appendix to this title for special provisions relating to applicability.

Cross References.  Subchapter B is referred to in section 5734 of this title; section 8332.5 of Title 42 (Judiciary and Judicial Procedure).

§ 5711.  Alternative provisions.

Section 5716 (relating to alternative standard) shall not be applicable to any nonprofit corporation to which section 5715 (relating to exercise of powers generally) is applicable. Section 5715 shall be applicable to any corporation except a corporation:

(1)  the bylaws of which by amendment adopted by the board of directors on or before July 26, 1990, and not subsequently rescinded by an articles amendment, explicitly provide that section 5715 or corresponding provisions of prior law shall not be applicable to the corporation; or

(2)  the articles of which explicitly provide that section 5715 or corresponding provisions of prior law shall not be applicable to the corporation.

Cross References.  Section 5711 is referred to in sections 5715, 5716 of this title.



Section 5712 - Standard of care and justifiable reliance

§ 5712.  Standard of care and justifiable reliance.

(a)  Directors.--A director of a nonprofit corporation shall stand in a fiduciary relation to the corporation and shall perform his duties as a director, including his duties as a member of any committee of the board upon which he may serve, in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In performing his duties, a director shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1)  One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.

(2)  Counsel, public accountants or other persons as to matters which the director reasonably believes to be within the professional or expert competence of such person.

(3)  A committee of the board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(b)  Effect of actual knowledge.--A director shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted.

(c)  Officers.--Except as otherwise provided in the bylaws, an officer shall perform his duties as an officer in good faith, in a manner he reasonably believes to be in the best interests of the corporation and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. A person who so performs his duties shall not be liable by reason of having been an officer of the corporation.

Cross References.  Section 5712 is referred to in sections 5715, 5716, 5717 of this title.



Section 5713 - Personal liability of directors

§ 5713.  Personal liability of directors.

(a)  General rule.--If a bylaw adopted by the members of a nonprofit corporation so provides, a director shall not be personally liable, as such, for monetary damages for any action taken unless:

(1)  the director has breached or failed to perform the duties of his office under this subchapter; and

(2)  the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness.

(b)  Exception.--Subsection (a) shall not apply to:

(1)  the responsibility or liability of a director pursuant to any criminal statute; or

(2)  the liability of a director for the payment of taxes pursuant to Federal, State or local law.

(c)  Cross reference.--See 42 Pa.C.S. § 8332.5 (relating to corporate representatives).

Cross References.  Section 5713 is referred to in sections 5504, 5505 of this title.



Section 5714 - Notation of dissent

§ 5714.  Notation of dissent.

A director of a nonprofit corporation who is present at a meeting of its board of directors, or of a committee of the board, at which action on any corporate matter is taken on which the director is generally competent to act, shall be presumed to have assented to the action taken unless his dissent is entered in the minutes of the meeting or unless he files his written dissent to the action with the secretary of the meeting before the adjournment thereof or transmits the dissent in writing to the secretary of the corporation immediately after the adjournment of the meeting. The right to dissent shall not apply to a director who voted in favor of the action. Nothing in this subchapter shall bar a director from asserting that minutes of the meeting incorrectly omitted his dissent if, promptly upon receipt of a copy of such minutes, he notifies the secretary in writing of the asserted omission or inaccuracy.



Section 5715 - Exercise of powers generally

§ 5715.  Exercise of powers generally.

(a)  General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a nonprofit corporation may, in considering the best interests of the corporation, consider to the extent they deem appropriate:

(1)  The effects of any action upon any or all groups affected by such action, including members, employees, suppliers, customers and creditors of the corporation, and upon communities in which offices or other establishments of the corporation are located.

(2)  The short-term and long-term interests of the corporation, including benefits that may accrue to the corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the corporation.

(3)  The resources, intent and conduct (past, stated and potential) of any person seeking to acquire control of the corporation.

(4)  All other pertinent factors.

(b)  Consideration of interests and factors.--The board of directors, committees of the board and individual directors shall not be required, in considering the best interests of the corporation or the effects of any action, to regard any corporate interest or the interests of any particular group affected by such action as a dominant or controlling interest or factor. The consideration of interests and factors in the manner described in this subsection and in subsection (a) shall not constitute a violation of section 5712 (relating to standard of care and justifiable reliance).

(c)  Specific applications.--In exercising the powers vested in the corporation, including, without limitation, those powers pursuant to section 5502 (relating to general powers), and in no way limiting the discretion of the board of directors, committees of the board and individual directors pursuant to subsections (a) and (b), the fiduciary duty of directors shall not be deemed to require them to act as the board of directors, a committee of the board or an individual director solely because of the effect such action might have on an acquisition or potential or proposed acquisition of control of the corporation or the consideration that might be offered or paid to members in such an acquisition.

(d)  Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, any act as the board of directors, a committee of the board or an individual director shall be presumed to be in the best interests of the corporation. In assessing whether the standard set forth in section 5712 has been satisfied, there shall not be any greater obligation to justify, or higher burden of proof with respect to, any act as the board of directors, any committee of the board or any individual director relating to or affecting an acquisition or potential or proposed acquisition of control of the corporation than is applied to any other act as a board of directors, any committee of the board or any individual director. Notwithstanding the preceding provisions of this subsection, any act as the board of directors, a committee of the board or an individual director relating to or affecting an acquisition or potential or proposed acquisition of control to which a majority of the disinterested directors shall have assented shall be presumed to satisfy the standard set forth in section 5712, unless it is proven by clear and convincing evidence that the disinterested directors did not assent to such act in good faith after reasonable investigation.

(e)  Definition.--The term "disinterested director" as used in subsection (d) and for no other purpose means:

(1)  A director of the corporation other than:

(i)  A director who has a direct or indirect financial or other interest in the person acquiring or seeking to acquire control of the corporation or who is an affiliate or associate, as defined in section 2552 (relating to definitions), of, or was nominated or designated as a director by, a person acquiring or seeking to acquire control of the corporation.

(ii)  Depending on the specific facts surrounding the director and the act under consideration, an officer or employee or former officer or employee of the corporation.

(2)  A person shall not be deemed to be other than a disinterested director solely by reason of any or all of the following:

(i)  The ownership by the director of a membership in or shares of the corporation.

(ii)  The receipt as a member of or holder of shares of any class of any distribution made to all members of or holders of shares of that class.

(iii)  The receipt by the director of director's fees or other consideration as a director.

(iv)  Any interest the director may have in retaining the status or position of director.

(v)  The former business or employment relationship of the director with the corporation.

(vi)  Receiving or having the right to receive retirement or deferred compensation from the corporation due to service as a director, officer or employee.

(f)  Cross reference.--See section 5711 (relating to alternative provisions).

Cross References.  Section 5715 is referred to in sections 5711, 5717 of this title.



Section 5716 - Alternative standard

§ 5716.  Alternative standard.

(a)  General rule.--In discharging the duties of their respective positions, the board of directors, committees of the board and individual directors of a nonprofit corporation may, in considering the best interests of the corporation, consider the effects of any action upon employees, upon suppliers and customers of the corporation and upon communities in which offices or other establishments of the corporation are located, and all other pertinent factors. The consideration of those factors shall not constitute a violation of section 5712 (relating to standard of care and justifiable reliance).

(b)  Presumption.--Absent breach of fiduciary duty, lack of good faith or self-dealing, actions taken as a director shall be presumed to be in the best interests of the corporation.

(c)  Cross reference.--See section 5711 (relating to alternative provisions).

Cross References.  Section 5716 is referred to in sections 5711, 5717 of this title.



Section 5717 - Limitation on standing

§ 5717.  Limitation on standing.

The duty of the board of directors, committees of the board and individual directors under section 5712 (relating to standard of care and justifiable reliance) is solely to the nonprofit corporation and may be enforced directly by the corporation or may be enforced by a member, as such, by an action in the right of the corporation, and may not be enforced directly by a member or by any other person or group. Notwithstanding the preceding sentence, sections 5715(a) and (b) (relating to exercise of powers generally) and 5716(a) (relating to alternative standard) do not impose upon the board of directors, committees of the board and individual directors, any legal or equitable duties, obligations or liabilities or create any right or cause of action against, or basis for standing to sue, the board of directors, committees of the board and individual directors.



Section 5721 - Board of directors

SUBCHAPTER C

DIRECTORS, OFFICERS AND MEMBERS OF

AN OTHER BODY

Sec.

5721.  Board of directors.

5722.  Qualifications of directors.

5723.  Number of directors.

5724.  Term of office of directors.

5725.  Selection of directors.

5726.  Removal of directors.

5727.  Quorum of and action by directors.

5728.  Interested member, directors or officers; quorum.

5729.  Voting rights of directors.

5730.  Compensation of directors.

5731.  Executive and other committees of the board.

5732.  Officers.

5733.  Removal of officers and agents.

5734.  Other body.

Enactment.  Subchapter C was added as Subchapter B December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter C December 19, 1990, P.L.834, No.198, effective immediately.

§ 5721.  Board of directors.

Unless otherwise provided by statute or in a bylaw adopted by the members, all powers enumerated in section 5502 (relating to general powers) and elsewhere in this subpart or otherwise vested by law in a nonprofit corporation shall be exercised by or under the authority of, and the business and affairs of every nonprofit corporation shall be managed under the direction of, a board of directors. If any such provision is made in the bylaws, the powers and duties conferred or imposed upon the board of directors by this subpart shall be exercised or performed to such extent and by such other body as shall be provided in the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 repealed former section 5721 and added a new section 5721.

Young Men's Christian Associations.  See section 2 of Act 271 of 1972 in the appendix to this title for special provisions relating to boards of trustees of Young Men's Christian Associations.

Cross References.  Section 5721 is referred to in sections 5502, 5504 of this title.



Section 5722 - Qualifications of directors

§ 5722.  Qualifications of directors.

(a)  General rule.--Each director shall be a natural person of full age, except as provided in subsection (b), who, unless otherwise restricted in the bylaws, need not be a resident of this Commonwealth or a member of the corporation. Except as otherwise provided in this section, the qualifications of directors may be prescribed in the bylaws.

(b)  Advisory committee.--A nonprofit corporation organized primarily for recreational or youth development and delinquency prevention purposes for the benefit of individuals 18 years of age or younger may amend its articles of incorporation to establish an advisory committee to its board, composed of members who may include individuals who are 16 or 17 years of age. If a nonprofit corporation amends its articles of incorporation to establish an advisory committee under this subsection, the total number of advisory committee members may not exceed the total number of directors required for a quorum for the transaction of business.

(Feb. 10, 2006, P.L.21, No.6, eff. 60 days)



Section 5723 - Number of directors

§ 5723.  Number of directors.

The board shall consist of one or more members. Except as otherwise provided in this section, the number of directors shall be fixed by, or in the manner provided in, the bylaws; or if not so fixed the number of directors shall be the same as that stated in the articles or three if no number is so stated.



Section 5724 - Term of office of directors

§ 5724.  Term of office of directors.

Each director shall hold office until the expiration of the term for which he was selected and until his successor has been selected and qualified or until his earlier death, resignation or removal. Directors, other than those selected by virtue of their office or former office in the corporation or in any other entity or organization, shall be selected for the term of office provided in the bylaws. In the absence of a provision fixing the term, it shall be one year.



Section 5725 - Selection of directors

§ 5725.  Selection of directors.

(a)  General rule.--Except as otherwise provided in this section, directors, other than those named in the articles, if any, shall be elected by the members.

(b)  Other methods.--If a bylaw adopted by the members so provides, directors may be elected, appointed, designated or otherwise selected by such person or persons or by such method or methods as shall be fixed by, or in the manner provided in, such bylaw.

(c)  Vacancies.--Except as otherwise provided in the bylaws, vacancies in the board of directors, including vacancies resulting from an increase in the number of directors, shall be filled by a majority of the remaining members of the board though less than a quorum, and each person so elected shall be a director to serve for the balance of the unexpired term unless otherwise restricted in the bylaws.

(d)  Alternate directors.--If the bylaws so provide, a person or group of persons entitled to elect, appoint, designate or otherwise select one or more directors may select one or more alternates for each such director. In the absence of a director from a meeting of the board one of his alternates may, in the manner and upon such notice, if any, as may be provided in the bylaws, attend such meeting and exercise at the meeting such of the powers of the absent director as may be specified by, or in the manner provided in, the bylaws. When so exercising the powers of the absent director, such alternate shall be subject in all respects to the provisions of this article relating to directors.

(e)  Nomination of directors.--Unless the bylaws provide otherwise, directors shall be nominated by a nominating committee or from the floor.

(Dec. 12, 1984, P.L.977, No.193, eff. 60 days)

1984 Amendment.  Act 193 added subsec. (e).

Cross References.  Section 5725 is referred to in section 5504 of this title.



Section 5726 - Removal of directors

§ 5726.  Removal of directors.

(a)  By the members.--Unless otherwise provided in a bylaw adopted by the members, the entire board of directors, or a class of the board, where the board is classified with respect to the power to select directors, or any individual director, may be removed from office without assigning any cause by the vote of members entitled to cast at least a majority of the votes which all members present would be entitled to cast at any annual or other regular election of the directors or of such class of directors. In case the board or such a class of the board or any one or more directors are so removed, new directors may be elected at the same meeting. If members are entitled to vote cumulatively for the board or a class of the board, no individual director shall be removed unless the entire board or class of the board is removed in case sufficient votes are cast against the resolution for his removal, which, if cumulatively voted at an annual or other regular election of directors, would be sufficient to elect one or more directors to the board or to the class.

(b)  By the board.--Unless otherwise provided in a bylaw adopted by the members, the board of directors may declare vacant the office of a director if he is declared of unsound mind by an order of court or is convicted of felony, or for any other proper cause which the bylaws may specify, or if, within 60 days, or such other time as the bylaws may specify, after notice of his selection, he does not accept such office either in writing or by attending a meeting of the board of directors, and fulfill such other requirements of qualification as the bylaws may specify.

(c)  By the court.--The court may, upon petition of any member or director, remove from office any director in case of fraudulent or dishonest acts, or gross abuse of authority or discretion with reference to the corporation, or for any other proper cause, and may bar from office any director so removed for a period prescribed by the court. The corporation shall be made a party to such action.

Cross References.  Section 5726 is referred to in section 5504 of this title.



Section 5727 - Quorum of and action by directors

§ 5727.  Quorum of and action by directors.

(a)  General rule.--Unless otherwise provided in the bylaws, a majority of the directors in office shall be necessary to constitute a quorum for the transaction of business and the acts of a majority of the directors present at a meeting at which a quorum is present shall be the acts of the board of directors.

(b)  Action by written consent.--Unless otherwise restricted in the bylaws, any action which may be taken at a meeting of the directors may be taken without a meeting, if a consent or consents in writing setting forth the action so taken shall be signed by all of the directors in office and shall be filed with the secretary of the corporation.



Section 5728 - Interested members, directors or officers; quorum

§ 5728.  Interested members, directors or officers; quorum.

(a)  General rule.--No contract or transaction between a nonprofit corporation and one or more of its members, directors or officers or between a nonprofit corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers, or have a financial interest, shall be void or voidable solely for such reason, or solely because the member, director or officer is present at or participates in the meeting of the board of directors which authorizes the contract or transaction, or solely because his or their votes are counted for such purpose, if:

(1)  the material facts as to the relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors and the board in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors even though the disinterested directors are less than a quorum;

(2)  the material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the members entitled to vote thereon, if any, and the contract or transaction is specifically approved in good faith by vote of such members; or

(3)  the contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified by the board of directors or the members.

(b)  Quorum.--Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board which authorizes a contract or transaction specified in subsection (a) of this section.

(c)  Applicability.--The provisions of this section shall be applicable except as otherwise restricted in the bylaws.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended the section heading.

Cross References.  Section 5728 is referred to in sections 5745, 5746 of this title.



Section 5729 - Voting rights of directors

§ 5729.  Voting rights of directors.

(a)  General rule.--Unless otherwise provided in a bylaw adopted by the members every director shall be entitled to one vote.

(b)  Multiple and fractional voting.--The requirement of this article for the presence of or vote or other action by a specified percentage of directors shall be satisfied by the presence of or vote or other action by directors entitled to cast such specified percentage of the votes which all directors are entitled to cast.

Cross References.  Section 5729 is referred to in section 5504 of this title.



Section 5730 - Compensation of directors

§ 5730.  Compensation of directors.

Except as otherwise restricted in the bylaws, the board of directors shall have the authority to fix the compensation of directors for their services as such, and a director may be a salaried officer of the corporation.



Section 5731 - Executive and other committees of the board

§ 5731.  Executive and other committees of the board.

(a)  Establishment and powers.--Unless otherwise restricted in the bylaws:

(1)  The board of directors may, by resolution adopted by a majority of the directors in office, establish one or more committees to consist of one or more directors of the corporation.

(2)  Any committee, to the extent provided in the resolution of the board of directors or in the bylaws, shall have and may exercise all of the powers and authority of the board of directors, except that a committee shall not have any power or authority as to the following:

(i)  The submission to members of any action requiring approval of members under this subpart.

(ii)  The creation or filling of vacancies in the board of directors.

(iii)  The adoption, amendment or repeal of the bylaws.

(iv)  The amendment or repeal of any resolution of the board that by its terms is amendable or repealable only by the board.

(v)  Action on matters committed by the bylaws or a resolution of the board of directors exclusively to another committee of the board.

(3)  The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. In the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another director to act at the meeting in the place of any absent or disqualified member.

(b)  Term.--Each committee of the board shall serve at the pleasure of the board.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5731 is referred to in section 5103 of this title.



Section 5732 - Officers

§ 5732.  Officers.

(a)  General rule.--Every nonprofit corporation shall have a president, a secretary, and a treasurer, or persons who shall act as such, regardless of the name or title by which they may be designated, elected or appointed and may have such other officers and assistant officers as it may authorize from time to time. The bylaws may prescribe special qualifications for the officers. The president and secretary shall be natural persons of full age. The treasurer may be a corporation, but if a natural person shall be of full age. Unless otherwise restricted in the bylaws, it shall not be necessary for the officers to be directors. Any number of offices may be held by the same person. The officers and assistant officers shall be elected or appointed at such time, in such manner and for such terms as may be fixed by or pursuant to the bylaws. Unless otherwise provided by or pursuant to the bylaws, each officer shall hold office for a term of one year and until his successor has been selected and qualified or until his earlier death, resignation or removal. Any officer may resign at any time upon written notice to the corporation. The resignation shall be effective upon receipt thereof by the corporation or at such subsequent time as may be specified in the notice of resignation. The corporation may secure the fidelity of any or all of the officers by bond or otherwise. Unless otherwise provided in the bylaws, the board of directors shall have power to fill any vacancies in any office occurring from whatever reason.

(b)  Authority.--Unless otherwise provided in the bylaws, all officers of the corporation, as between themselves and the corporation, shall have such authority and perform such duties in the management of the corporation as may be provided by or pursuant to the bylaws or, in the absence of controlling provisions in the bylaws, as may be determined by or pursuant to resolutions or orders of the board of directors or other body.

(c)  Nomination of officers.--Unless the bylaws provide otherwise, officers shall be nominated by a nominating committee or from the floor.

(d)  Cross reference.--See section 5110 (relating to annual report).

(Dec. 12, 1984, P.L.977, No.193, eff. 60 days; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5733 - Removal of officers and agents

§ 5733.  Removal of officers and agents.

Unless otherwise provided in the bylaws any officer or agent may be removed by the board of directors or other body whenever in its judgment the best interests of the corporation will be served thereby, but such removal shall be without prejudice to the contract rights of any person so removed.



Section 5734 - Other body

§ 5734.  Other body.

The provisions of this subchapter, of Subchapters B (relating to fiduciary duty) and D (relating to indemnification) and of other provisions of law applicable to the board of directors and to directors individually shall be applicable also to any "other body" as defined in section 5103 (relating to definitions) and to the members of an other body individually.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5741 - Third-party actions

SUBCHAPTER D

INDEMNIFICATION

Sec.

5741.  Third-party actions.

5742.  Derivative and corporate actions.

5743.  Mandatory indemnification.

5744.  Procedure for effecting indemnification.

5745.  Advancing expenses.

5746.  Supplementary coverage.

5747.  Power to purchase insurance.

5748.  Application to surviving or new corporations.

5749.  Application to employee benefit plans.

5750.  Duration and extent of coverage.

Enactment.  Subchapter D was added as Subchapter C December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter D December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Subchapter D is referred to in section 5734 of this title.

§ 5741.  Third-party actions.

Unless otherwise restricted in its bylaws, a nonprofit corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation), by reason of the fact that he is or was a representative of the corporation, or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with the action or proceeding if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action or proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent shall not of itself create a presumption that the person did not act in good faith and in a manner that he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had reasonable cause to believe that his conduct was unlawful.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5741 is referred to in sections 5743, 5744 of this title.



Section 5742 - Derivative and corporate actions

§ 5742.  Derivative and corporate actions.

Unless otherwise restricted in its bylaws, a nonprofit corporation shall have power to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of the action if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation. Indemnification shall not be made under this section in respect of any claim, issue or matter as to which the person has been adjudged to be liable to the corporation unless and only to the extent that the court of common pleas of the judicial district embracing the county in which the registered office of the corporation is located or the court in which the action was brought determines upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses that the court of common pleas or other court shall deem proper.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended the section heading.

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5742 is referred to in sections 5743, 5744 of this title.



Section 5743 - Mandatory indemnification

§ 5743.  Mandatory indemnification.

(a)  General rule.--To the extent that a representative of a nonprofit corporation has been successful on the merits or otherwise in defense of any action or proceeding referred to in section 5741 (relating to third-party actions) or 5742 (relating to derivative and corporate actions) or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorney fees) actually and reasonably incurred by him in connection therewith.

(b)  Cross reference.--See section 6145 (relating to applicability of certain safeguards to foreign corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 5743 is referred to in sections 5782, 6145 of this title.



Section 5744 - Procedure for effecting indemnification

§ 5744.  Procedure for effecting indemnification.

Unless ordered by a court, any indemnification under section 5741 (relating to third-party actions) or 5742 (relating to derivative and corporate actions) shall be made by the nonprofit corporation only as authorized in the specific case upon a determination that indemnification of the representative is proper in the circumstances because he has met the applicable standard of conduct set forth in those sections. The determination shall be made:

(1)  by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action or proceeding;

(2)  if such a quorum is not obtainable or if obtainable and a majority vote of a quorum of disinterested directors so directs, by independent legal counsel in a written opinion;

(3)  by such other body as may be provided in the bylaws; or

(4)  by the members.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 5745 - Advancing expenses

§ 5745.  Advancing expenses.

Expenses (including attorneys' fees) incurred in defending any action or proceeding referred to in this subchapter may be paid by a nonprofit corporation in advance of the final disposition of the action or proceeding upon receipt of an undertaking by or on behalf of the representative to repay the amount if it is ultimately determined that he is not entitled to be indemnified by the corporation as authorized in this subchapter or otherwise. Except as otherwise provided in the bylaws, advancement of expenses shall be authorized by the board of directors. Section 5728 (relating to interested members, directors or officers; quorum) shall not be applicable to the advancement of expenses under this section.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5746 - Supplementary coverage

§ 5746.  Supplementary coverage.

(a)  General rule.--The indemnification and advancement of expenses provided by or granted pursuant to the other sections of this subchapter shall not be deemed exclusive of any other rights to which a person seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of members or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding that office. Section 5728 (relating to interested members, directors or officers; quorum) shall be applicable to any bylaw, contract or transaction authorized by the directors under this section. A corporation may create a fund of any nature, which may, but need not, be under the control of a trustee, or otherwise secure or insure in any manner its indemnification obligations, whether arising under or pursuant to this section or otherwise.

(b)  When indemnification is not to be made.--Indemnification pursuant to subsection (a) shall not be made in any case where the act or failure to act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness.

(c)  Grounds.--Indemnification pursuant to subsection (a) under any bylaw, agreement, vote of members or directors or otherwise may be granted for any action taken or any failure to take any action and may be made whether or not the corporation would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the corporation. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d)  Trust property.--This subchapter shall not affect the liability of a representative with respect to the administration of assets held by the corporation pursuant to section 5547 (relating to authority to take and hold trust property).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5747 - Power to purchase insurance

§ 5747.  Power to purchase insurance.

Unless otherwise restricted in its bylaws, a nonprofit corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against that liability under the provisions of this subchapter. Such insurance is declared to be consistent with the public policy of this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5748 - Application to surviving or new corporations

§ 5748.  Application to surviving or new corporations.

(a)  General rule.--Except as provided in subsection (b), for the purposes of this subchapter, references to "the corporation" include all constituent corporations absorbed in a consolidation, merger or division, as well as the surviving or new corporations surviving or resulting therefrom, so that any person who is or was a representative of the constituent, surviving or new corporation, or is or was serving at the request of the constituent, surviving or new corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, shall stand in the same position under the provisions of this subchapter with respect to the surviving or new corporation as he would if he had served the surviving or new corporation in the same capacity.

(b)  Divisions.--Notwithstanding subsection (a), the obligations of a dividing corporation to indemnify and advance expenses of its representatives, whether arising under this subchapter or otherwise, may be allocated in a division in the same manner and with the same effect as any other liability of the dividing corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5749 - Application to employee benefit plans

§ 5749.  Application to employee benefit plans.

For the purposes of this subchapter:

(1)  References to "other enterprises" shall include employee benefit plans and references to "serving at the request of the corporation" shall include any service as a representative of the nonprofit corporation that imposes duties on or involves services by the representative with respect to an employee benefit plan, its participants or beneficiaries.

(2)  Excise taxes assessed on a person with respect to any employee benefit plan pursuant to applicable law shall be deemed "fines."

(3)  Action with respect to an employee benefit plan taken or omitted in good faith by a representative of the corporation in a manner he reasonably believed to be in the interest of the participants and beneficiaries of the plan shall be deemed to be action in a manner that is not opposed to the best interests of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 5749.



Section 5750 - Duration and extent of coverage

§ 5750.  Duration and extent of coverage.

The indemnification and advancement of expenses provided by or granted pursuant to this subchapter shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a representative of the corporation and shall inure to the benefit of the heirs and personal representative of that person.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 5750.



Section 5751 - Classes and qualifications of membership

SUBCHAPTER E

MEMBERS

Sec.

5751.  Classes and qualifications of membership.

5752.  Organization on a stock share basis.

5753.  Membership certificates.

5754.  Members grouped in local units.

5755.  Time of holding meetings of members.

5756.  Quorum.

5757.  Action by members.

5758.  Voting rights of members.

5759.  Voting and other action by proxy.

5760.  Voting by corporations.

5761.  Determination of members of record.

5762.  Judges of election.

5763.  Consent of members in lieu of meeting.

5764.  Appointment of custodian of corporation on deadlock or other cause.

5764.1. Actions by members to enforce a secondary right (Repealed).

5765.  Reduction of membership below stated number.

5766.  Termination and transfer of membership.

5767.  Voting powers and other rights of certain

securityholders and other entities.

Enactment.  Subchapter E was added as Subchapter D December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter E December 19, 1990, P.L.834, No.198, effective immediately.

§ 5751.  Classes and qualifications of membership.

(a)  General rule.--Membership in a nonprofit corporation shall be of such classes, and shall be governed by such rules of admission, retention, suspension and expulsion, as bylaws adopted by the members shall prescribe, except that all such rules shall be reasonable, germane to the purpose or purposes of the corporation, and equally enforced as to all members of the same class. Unless otherwise provided by a bylaw adopted by the members, there shall be one class of members whose voting and other rights and interests shall be equal.

(b)  Corporations without voting members.--Where the articles provide that the corporation shall have no members, as such, or where a nonprofit corporation has under its bylaws or in fact no members entitled to vote on a matter, any provision of this article or any other provision of law requiring notice to, the presence of, or the vote, consent or other action by members of the corporation in connection with such matter shall be satisfied by notice to, the presence of or the vote, consent or other action by the board of directors or other body of the corporation.

Cross References.  Section 5751 is referred to in section 5504 of this title.



Section 5752 - Organization on a stock share basis

§ 5752.  Organization on a stock share basis.

(a)  General rule.--A nonprofit corporation may be organized upon either a nonstock basis or upon a stock share basis, as set forth in its articles.

(b)  Form of certificates.--The shares of nonprofit corporations organized upon a stock share basis shall be of such denominations as the bylaws shall provide and shall be represented by share certificates. The fact that the corporation is a nonprofit corporation shall be noted conspicuously on the face of each certificate.

(c)  Rights of shareholders.--Unless otherwise provided in a bylaw adopted by the members, each share shall entitle the holder thereof to one vote. No dividends shall be directly or indirectly paid on any such shares, nor shall the shareholders be entitled to any portion of the earnings of such corporation derived through increment of value upon its property, or otherwise incidentally made, until the dissolution of any such corporation.

(d)  Transferability of shares.--Unless otherwise provided in the bylaws, such shares shall not be transferable by operation of law or otherwise.

(e)  Power to cancel shares.--A nonprofit corporation shall have power to exclude from further membership any shareholder who fails to comply with the reasonable and lawful bylaws of the corporation, and may cancel the shares of any such offending member without liability for an accounting, except as may be provided in the bylaws.

(f)  Applicability of the Uniform Commercial Code.--The provisions of Division 8 of Title 13 (relating to investment securities) shall not apply in any manner to the shares of a nonprofit corporation.

(Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980)

1979 Amendment.  Act 86 amended subsec. (f).

Cross References.  Section 5752 is referred to in sections 5504, 5541 of this title.



Section 5753 - Membership certificates

§ 5753.  Membership certificates.

A nonprofit corporation organized upon a nonstock basis shall not issue shares of stock, but membership in such corporation may be evidenced by certificates of membership. The fact that the corporation is a nonprofit corporation shall be noted conspicuously on the face of each certificate.



Section 5754 - Members grouped in local units

§ 5754.  Members grouped in local units.

(a)  General rule.--The bylaws of a nonprofit corporation may provide that the members of the corporation shall be grouped in incorporated or unincorporated local units formed upon the basis of territorial areas, or such other basis as may be determined in the bylaws, for the purpose of election of delegates or representatives to represent the members of such local units at any regular or special meetings of such corporation. Unless otherwise provided in a bylaw adopted by the members, each local unit participating in a representative capacity by means of one or more delegates or otherwise at a meeting of the corporation shall have a number of votes equal to the total membership of the local unit.

(b)  Voting at meetings of delegates.--The requirements of this article for action by or the consent of a specified number or percentage of the members shall be satisfied by action by or the consent of such number or percentage of votes of delegates or representatives of members selected pursuant to this section.

(c)  Calling and holding meetings of delegates.--The provisions of this article relating to the manner of the calling and holding of and the taking of action at meetings of members shall be applicable to meetings of delegates or representatives of members.

(d)  Incorporation of local units.--A local unit of an incorporated or unincorporated parent body which is incorporated or organized for a purpose or purposes not involving pecuniary profit, incidental or otherwise, to its members, may be incorporated under this article by an incorporated parent body or by the members of such local unit.

Cross References.  Section 5754 is referred to in section 5504 of this title.



Section 5755 - Time of holding meetings of members

§ 5755.  Time of holding meetings of members.

(a)  Regular meetings.--The bylaws of a nonprofit corporation may provide for the number and the time of meetings of members, but unless otherwise provided in a bylaw adopted by the members at least one meeting of the members of a corporation which has members, as such, entitled to vote, shall be held in each calendar year for the election of directors, at such time as shall be provided in or fixed pursuant to authority granted by the bylaws. Failure to hold the annual or other regular meeting at the designated time shall not work a dissolution of the corporation. If the annual or other regular meeting shall not be called and held within six months after the designated time, any member may call such meeting at any time thereafter.

(b)  Special meetings.--Special meetings of the members may be called at any time by the board of directors, or members entitled to cast at least 10% of the votes which all members are entitled to cast at the particular meeting, or by such other officers or persons as may be provided in the bylaws. At any time, upon written request of any person who has called a special meeting, it shall be the duty of the secretary to fix the time of the meeting, which shall be held not more than 60 days after the receipt of the request. If the secretary shall neglect or refuse to fix the time of the meeting, the person or persons calling the meeting may do so.

(c)  Adjournments.--Adjournments of any regular or special meeting may be taken, but any meeting at which directors are to be elected shall be adjourned only from day to day, or for such longer periods not exceeding 15 days each, as the members present entitled to cast at least a majority of the votes which all members present and voting are entitled to cast shall direct, until such directors have been elected.

Cross References.  Section 5755 is referred to in sections 5504, 6145 of this title.



Section 5756 - Quorum

§ 5756.  Quorum.

(a)  General rule.--A meeting of members of a nonprofit corporation duly called shall not be organized for the transaction of business unless a quorum is present. Unless otherwise provided in a bylaw adopted by the members:

(1)  The presence of members entitled to cast at least a majority of the votes which all members are entitled to cast on the matters to be acted upon at the meeting shall constitute a quorum.

(2)  The members present at a duly organized meeting can continue to do business until adjournment, notwithstanding the withdrawal of enough members to leave less than a quorum.

(3)  If a meeting cannot be organized because a quorum has not attended, those present may, except as otherwise provided in this article, adjourn the meeting to such time and place as they may determine.

(b)  Exceptions.--Notwithstanding any contrary provision in the articles or bylaws:

(1)  In the case of any meeting called for the election of directors those who attend the second of such adjourned meetings, although less than a quorum as fixed in this section, or in the articles or bylaws, shall nevertheless constitute a quorum for the purpose of election of directors.

(2)  In the case of any meeting called for any other purpose those who attend the second of such adjourned meetings, although less than a quorum as fixed in this section, or in the articles or bylaws, shall nevertheless constitute a quorum for the purpose of acting upon any resolution or other matter set forth in the notice of the meeting, if written notice of such second adjourned meeting, stating that those members who attend shall constitute a quorum for the purpose of acting upon such resolution or other matter, is given to each member of record entitled to vote at such second adjourned meeting at least ten days prior to the day named for the second adjourned meeting.

Cross References.  Section 5756 is referred to in section 5504 of this title.



Section 5757 - Action by members

§ 5757.  Action by members.

(a)  General rule.--Except as otherwise provided in this article or in a bylaw adopted by the members, the acts at a duly organized meeting of members present entitled to cast at least a majority of the votes which all members present and voting are entitled to cast shall be the acts of the members.

(b)  Increased minimum vote.--Whenever in this article a specified number or percentage of votes of members or of a class of members is required for the taking of any action, a nonprofit corporation may prescribe in a bylaw adopted by the members that a higher number or percentage of votes shall be required for such action.

Cross References.  Section 5757 is referred to in section 5504 of this title.



Section 5758 - Voting rights of members

§ 5758.  Voting rights of members.

(a)  General rule.--Unless otherwise provided in a bylaw adopted by the members, every member of a nonprofit corporation shall be entitled to one vote.

(b)  Procedures.--The manner of voting on any matter, including changes in the articles or bylaws, may be by ballot, mail or any reasonable means provided in a bylaw adopted by the members. If a bylaw adopted by the members provides a fair and reasonable procedure for the nomination of candidates for any office, only candidates who have been duly nominated in accordance therewith shall be eligible for election. Unless otherwise provided in such a bylaw, in elections for directors, voting shall be by ballot, and the candidates receiving the highest number of votes from each class or group of classes, if any, of members entitled to elect directors separately up to the number of directors to be elected by such class or group of classes shall be elected. If at any meeting of members directors of more than one class are to be elected, each class of directors shall be elected in a separate election.

(c)  Cumulative voting.--If a bylaw adopted by the members so provides, in each election of directors of a nonprofit corporation every member entitled to vote shall have the right to multiply the number of votes to which he may be entitled by the total number of directors to be elected in the same election by the members or the class of members to which he belongs, and he may cast the whole number of his votes for one candidate or he may distribute them among any two or more candidates.

(d)  Sale of votes.--No member shall sell his vote or issue a proxy for money or anything of value.

(e)  Voting lists.--Upon request of a member, the books or records of membership shall be produced at any regular or special meeting of the corporation. If at any meeting the right of a person to vote is challenged, the presiding officer shall require the books or records to be produced as evidence of the right of the person challenged to vote, and all persons who appear by the books or records to be members entitled to vote may vote. See section 6145 (relating to applicability of certain safeguards to foreign corporations).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5758 is referred to in sections 5504, 6145 of this title.



Section 5759 - Voting and other action by proxy

§ 5759.  Voting and other action by proxy.

(a)  General rule.--Voting by members of a nonprofit corporation shall be only in person unless a bylaw adopted by the members provides for voting by proxy. The presence of or vote or other action at a meeting of members, or the expression of consent or dissent to corporate action in writing, by a proxy of a member pursuant to such a bylaw shall constitute the presence of, or vote or action by, or written consent or dissent of such member for the purposes of this article.

(b)  Minimum requirements.--Every proxy shall be executed in writing by the member or by his duly authorized attorney in fact and filed with the secretary of the corporation. A proxy shall be revocable at will, notwithstanding any other agreement or any provision in the proxy to the contrary, but the revocation of a proxy shall not be effective until notice thereof has been given to the secretary of the corporation. No unrevoked proxy shall be valid after 11 months from the date of its execution unless a longer time is expressly provided therein, but in no event shall a proxy be voted on after three years from the date of its execution. A proxy shall not be revoked by the death or incapacity of the maker unless before the vote is counted or the authority is exercised, written notice of such death or incapacity is given to the secretary of the corporation.

Cross References.  Section 5759 is referred to in sections 5504, 6145 of this title.



Section 5760 - Voting by corporations

§ 5760.  Voting by corporations.

(a)  Voting in nonprofit corporation matters.--Unless otherwise provided in a bylaw of a nonprofit corporation adopted by the members, any other corporation which is a member of such a nonprofit corporation may vote therein by any of its officers, unless some other person, by resolution of the board of directors of such other corporation, or a provision of its articles or bylaws, a copy of which resolution or provision certified to be correct by one of its officers shall have been filed with the secretary of the nonprofit corporation, shall be appointed its general or special proxy, in which case such person shall be entitled to vote therein.

(b)  Voting by nonprofit corporations.--Shares of or memberships in a domestic or foreign corporation for profit or not-for-profit other than a nonprofit corporation, standing in the name of a shareholder or member which is a nonprofit corporation, may be voted by the persons and in the manner provided for in the case of nonprofit corporations by subsection (a) of this section unless the laws of the jurisdiction in which the issuer of any such shares or memberships is incorporated shall require the shares or memberships to be voted by some other person or persons or in some other manner, in which case to the extent that such laws are inconsistent herewith this subsection shall not apply.

Cross References.  Section 5760 is referred to in section 5504 of this title.



Section 5761 - Determination of members of record

§ 5761.  Determination of members of record.

(a)  Fixing record date.--Unless otherwise restricted in the bylaws, the board of directors of a nonprofit corporation may fix a time, not more than 70 days prior to the date of any meeting of members or any adjournment thereof, as a record date for the determination of the members entitled to notice of, or to vote at, such meeting. In such case only members of record on the date so fixed shall so be entitled notwithstanding any increase or other change in membership on the books of the corporation after any record date fixed as aforesaid. Unless otherwise restricted in the bylaws, the board of directors may similarly fix a record date for the determination of members of record for any other purpose.

(b)  Determination when no record date fixed.--Unless otherwise restricted in the bylaws, if no record date is fixed:

(1)  The record date for determining members entitled to notice of or to vote at a meeting of members shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held.

(2)  The record date for determining members entitled to express consent or dissent to corporate action in writing without a meeting, when no prior action by the board of directors or other body is necessary, shall be the day on which the first written consent or dissent is expressed.

(3)  The record date for determining members for any other purpose shall be at the close of business on the day on which the board of directors or other body adopts the resolution relating thereto.



Section 5762 - Judges of election

§ 5762.  Judges of election.

Unless otherwise provided in a bylaw adopted by the members:

(1)  In advance of any meeting of members, the board of directors or other body may appoint judges of election, who need not be members, to act at such meeting or any adjournment thereof. If judges of election are not so appointed, the presiding officer of any such meeting may, and on the request of any member shall, make such appointment at the meeting. The number of judges shall be one or three. No person who is a candidate for office shall act as a judge.

(2)  In case any person appointed as judge fails to appear or fails or refuses to act, the vacancy may be filled by appointment made by the board of directors or other body in advance of the convening of the meeting, or at the meeting by the presiding officer thereof.

(3)  The judges of election shall determine the number of members of record and the voting power of each, the members present at the meeting, the existence of a quorum, the authenticity, validity, and effect of proxies, if voting by proxy is permitted under the bylaws, receive votes or ballots, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes, determine the result, and do such acts as may be proper to conduct the election or vote with fairness to all members. The judges of election shall perform their duties impartially, in good faith, to the best of their ability, and as expeditiously as is practical. If there are three judges of election, the decision, act or certificate of a majority shall be effective in all respects as the decision, act or certificate of all.

(4)  On request of the presiding officer of the meeting, or of any member, the judges shall make a report in writing of any challenge or question or matter determined by them, and execute a certificate of any fact found by them. Any report or certificate made by them shall be prima facie evidence of the facts stated therein.

Cross References.  Section 5762 is referred to in sections 5504, 6145 of this title.



Section 5763 - Consent of members in lieu of meeting

§ 5763.  Consent of members in lieu of meeting.

Unless otherwise restricted in the bylaws, any action which may be taken at a meeting of the members or of a class of members may be taken without a meeting, if a consent or consents in writing, setting forth the action so taken, shall be signed by all of the members who would be entitled to vote at a meeting for such purpose and shall be filed with the secretary of the corporation.



Section 5764 - Appointment of custodian of corporation on deadlock or other cause

§ 5764.  Appointment of custodian of corporation on deadlock or other cause.

(a)  General rule.--The court, upon application of any member, may appoint one or more persons to be custodians of and for any nonprofit corporation when it is made to appear:

(1)  that at any meeting for the election of directors the members are so divided that they have failed to elect successors to directors whose terms have expired or would have expired upon the qualification of their successors; or

(2)  that any of the conditions specified in section 5981 (relating to proceedings upon petition of member, etc.) exists with respect to the corporation.

(b)  Power and title of custodian.--A custodian appointed under this section shall have all the power and title of a receiver appointed under Subchapter G of Chapter 59 (relating to involuntary liquidation and dissolution), but the authority of the custodian shall be to continue the business of the corporation and not to liquidate its affairs and distribute its assets, except when the court shall otherwise order and except in cases arising under section 5981(1), (2) and (3) (relating to proceedings upon petition of member, etc.).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsecs. (a)(2) and (b).

Cross References.  Section 5764 is referred to in section 6145 of this title.



Section 5764.1 - Actions by members to enforce a secondary right (Repealed)

§ 5764.1.  Actions by members to enforce a secondary right (Repealed).

2001 Repeal Note.  Section 5764.1 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 5765 - Reduction of membership below stated number

§ 5765.  Reduction of membership below stated number.

Whenever the membership of a nonprofit corporation having a stated number of members shall be reduced below such number by death, withdrawal, or otherwise, the corporation shall not on that account be dissolved, but it shall be lawful for the surviving or continuing members to continue the corporate existence, unless otherwise restricted in the bylaws.



Section 5766 - Termination and transfer of membership

§ 5766.  Termination and transfer of membership.

(a)  General rule.--Membership in a nonprofit corporation shall be terminated in the manner provided in a bylaw adopted by the members. If the membership in any such corporation is limited to persons who are members in good standing in another corporation, or in any lodge, church, club, society or other entity or organization, the bylaws shall in each case define such limitations, and may provide that failure on the part of any such member to keep himself in good standing in such other entity or organization shall be sufficient cause for expelling the member from the corporation requiring such eligibility.

(b)  Expulsion.--

(1)  No member shall be expelled from any nonprofit corporation without notice, trial and conviction, the form of which shall be prescribed by the bylaws.

(2)  Paragraph (1) of this subsection shall not apply to termination of membership pursuant to section 5544(c) (relating to enforcement of payment of fees, dues and assessments).

(c)  Effect of termination of membership.--Unless otherwise provided in the bylaws, the right of a member of a nonprofit corporation to vote, and his right, title and interest in or to the corporation or its property, shall cease on the termination of his membership.

(d)  Transfer of membership.--Unless otherwise provided in the bylaws, no member may transfer his membership or any right arising therefrom.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsec. (b).

Cross References.  Section 5766 is referred to in sections 5504, 6145 of this title.



Section 5767 - Voting powers and other rights of certain securityholders and other entities

§ 5767.  Voting powers and other rights of certain securityholders and other entities.

Such power to vote in respect to the corporate affairs and management of a nonprofit corporation and other membership rights as may be provided in a bylaw adopted by the members may be conferred upon:

(1)  Registered holders of securities evidencing indebtedness issued or to be issued by the corporation.

(2)  The Commonwealth or any political subdivision thereof or other entity prohibited by law from becoming a member of a corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended the section heading.

Cross References.  Section 5767 is referred to in section 5504 of this title.



Section 5782 - Actions against directors, members of an other body and officers

§ 5782.  Actions against directors, members of an other body and officers.

(a)  General rule.--Except as provided in subsection (b), in any action or proceeding brought to enforce a secondary right on the part of one or more members of a nonprofit corporation against any present or former officer, director or member of an other body of the corporation because the corporation refuses to enforce rights that may properly be asserted by it, each plaintiff must aver and it must be made to appear that each plaintiff was a member of the corporation at the time of the transaction of which he complains.

(b)  Exception.--Any member who, except for the provisions of subsection (a), would be entitled to maintain the action or proceeding and who does not meet such requirements may, nevertheless in the discretion of the court, be allowed to maintain the action or proceeding on preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, that there is a strong prima facie case in favor of the claim asserted on behalf of the corporation and that without the action serious injustice will result.

(c)  Security for costs.--In any action or proceeding instituted or maintained by less than the smaller of 50 members of any class or 5% of the members of any class of the corporation, the corporation in whose right the action or proceeding is brought shall be entitled at any stage of the proceedings to require the plaintiffs to give security for the reasonable expenses, including attorney fees, that may be incurred by it in connection therewith or for which it may become liable pursuant to section 5743 (relating to mandatory indemnification), but only insofar as relates to actions by or in the right of the corporation, to which security the corporation shall have recourse in such amount as the court determines upon the termination of the action or proceeding. The amount of security may from time to time be increased or decreased in the discretion of the court upon showing that the security provided has or may become inadequate or excessive. The security may be denied or limited in the discretion of the court upon preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, establishing prima facie that the requirement of full or partial security would impose undue hardship on plaintiffs and serious injustice would result.

(d)  Cross reference.--See section 6146 (relating to provisions applicable to all foreign corporations).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 5782.

Cross References.  Section 5782 is referred to in section 6146 of this title.



Section 5791 - Corporate action subject to subchapter

SUBCHAPTER G

JUDICIAL SUPERVISION OF CORPORATE ACTION

Sec.

5791.  Corporate action subject to subchapter.

5792.  Proceedings prior to corporate action.

5793.  Review of contested corporate action.

Enactment.  Subchapter G was added as Subchapter F December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and was relettered to Subchapter G December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Subchapter G is referred to in section 6145 of this title.

§ 5791.  Corporate action subject to subchapter.

This subchapter shall apply to, and the term "corporate action" in this subchapter shall mean any of the following actions:

(1)  The election, appointment, designation or other selection and the suspension, removal or expulsion of members, directors, members of an other body or officers of a nonprofit corporation.

(2)  The taking of any action on any matter which is required under this article or under any other provision of law to be, or which under the bylaws may be, submitted for action to the members, directors, members of an other body or officers of a nonprofit corporation.



Section 5792 - Proceedings prior to corporate action

§ 5792.  Proceedings prior to corporate action.

(a)  General rule.--Where under law or the bylaws of a nonprofit corporation there has been a failure to hold a meeting to take corporate action and such failure has continued for 30 days after the date designated or appropriate therefor, the court may summarily order a meeting to be held upon the application of any person entitled, either alone or in conjunction with other persons similarly seeking relief under this section, to call a meeting to consider the corporate action in issue.

(b)  Conduct of meeting.--The court may determine the right to vote at such meeting of persons claiming such right, may appoint a master to hold such meeting under such orders and powers as the court may deem proper, and may take such action as may be required to give due notice of the meeting and to convene and conduct the meeting in the interests of justice.

Cross References.  Section 5792 is referred to in section 5793 of this title.



Section 5793 - Review of contested corporate action

§ 5793.  Review of contested corporate action.

(a)  General rule.--Upon petition of any person whose status as, or whose rights or duties as, a member, director, member of an other body, officer or otherwise of a nonprofit corporation are or may be affected by any corporate action, the court may hear and determine the validity of such corporate action.

(b)  Powers and procedures.--The court may make such orders in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the corporation and other relevant evidence which may relate to the issue. The court shall provide for notice of the pendency of the proceedings under this section to all persons affected thereby. If it is determined that no valid corporate action has been taken, the court may order a meeting to be held in accordance with section 5792 (relating to proceedings prior to corporate action).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsec. (b).






Chapter 59 - Fundamental Changes

Section 5901 - Omission of certain provisions from filed plans

CHAPTER 59

FUNDAMENTAL CHANGES

Subchapter

A.  Preliminary Provisions

B.  Amendment of Articles

C.  Merger, Consolidation and Sale of Assets

D.  Division

E.  Conversion

F.  Voluntary Dissolution and Winding Up

G.  Involuntary Liquidation and Dissolution

H.  Postdissolution Provision for Liabilities

Enactment.  Chapter 59 was added as Chapter 79 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 79 was renumbered to Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 59 is referred to in sections 5547, 5704, 6145 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

5901.  Omission of certain provisions from filed plans.

5902.  Statement of termination.

5903.  Bankruptcy or insolvency proceedings.

5904.  (Reserved).

5905.  Proposal of fundamental transactions.

Enactment.  The heading of Subchapter A was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and the remaining provisions were added December 19, 1990, P.L.834, No.198, effective immediately.

§ 5901.  Omission of certain provisions from filed plans.

(a)  General rule.--A plan as filed in the Department of State under any provision of this chapter may omit all provisions of the plan except provisions, if any:

(1)  that are intended to amend or constitute the operative provisions of the articles of a corporation as in effect subsequent to the effective date of the plan; or

(2)  that allocate or specify the respective assets and liabilities of the resulting corporations, in the case of a plan of division.

(b)  Availability of full plan.--If any of the provisions of a plan are omitted from the plan as filed in the department, the articles of amendment, merger, consolidation, division or conversion shall state that the full text of the plan is on file at the principal place of business of the surviving or new or a resulting corporation and shall state the address thereof. A corporation that takes advantage of this section shall furnish a copy of the full text of the plan, on request and without cost, to any member of any corporation that was a party to the plan and on request and at cost to any other person.

Cross References.  Section 5901 is referred to in sections 5926, 5954, 5963 of this title.



Section 5902 - Statement of termination

§ 5902.  Statement of termination.

(a)  General rule.--If articles of amendment or articles of merger, consolidation, division or conversion of a nonprofit corporation or to which it is a party have been filed in the Department of State prior to the termination of the amendment or plan pursuant to provisions therefor set forth in the resolution or petition relating to the amendment or in the plan, the termination shall not be effective unless the corporation shall, prior to the time the amendment or plan is to become effective, file in the department a statement of termination. The statement of termination shall be executed by the corporation that filed the amendment or by each corporation that is a party to the plan, unless the plan permits termination by less than all of the corporations, in which case the statement shall be executed on behalf of the corporation or corporations exercising the right to terminate, and shall set forth:

(1)  A copy of the articles of amendment or articles of merger, consolidation, division or conversion relating to the amendment or plan that is terminated.

(2)  A statement that the amendment or plan has been terminated in accordance with the provisions therefor set forth therein.

(b)  Cross references.--See sections 134 (relating to docketing statement) and 138 (relating to statement of correction).



Section 5903 - Bankruptcy or insolvency proceedings

§ 5903.  Bankruptcy or insolvency proceedings.

(a)  General rule.--Unless otherwise provided in the bylaws, whenever a nonprofit corporation is insolvent or in financial difficulty, the board of directors may, by resolution and without the consent of the members, authorize and designate the officers of the corporation to execute a deed of assignment for the benefit of creditors, or file a voluntary petition in bankruptcy, or file an answer consenting to the appointment of a receiver upon a complaint in the nature of an equity action filed by creditors or members, or, if insolvent, file an answer to an involuntary petition in bankruptcy admitting the insolvency of the corporation and its willingness to be adjudged a debtor on that ground.

(b)  Bankruptcy proceedings.--If authorized pursuant to subsection (a), a nonprofit corporation may participate in proceedings under and in the manner provided by Title 11 of the United States Code (relating to bankruptcy) notwithstanding any contrary provision of its articles or bylaws or this subpart, other than sections 103 (relating to subordination of title to regulatory laws) and 5107 (relating to subordination of subpart to canon law). The corporation shall have full power and authority to put into effect and carry out a plan of reorganization or arrangement and the decrees and orders of the court, or judge or referee relative thereto, and may take any proceeding and do any act provided in the plan or arrangement or directed by such decrees and orders, without further action by its directors or members. Such power and authority may be exercised, and such proceedings and acts may be taken, as may be directed by such decrees or orders, by the trustees or receivers of the corporation appointed in the bankruptcy proceedings, or a majority thereof, or, if none be appointed and acting, by designated officers of the corporation, or by a master or other representative appointed by the court or judge or referee, with the effect as if exercised and taken by unanimous action of the directors and members of the corporation. Without limiting the generality or effect of the foregoing, the corporation may:

(1)  alter, amend or repeal its bylaws;

(2)  constitute or reconstitute and classify or reclassify its board of directors and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office;

(3)  amend its articles of incorporation, including without limitation for the purpose of altering, amending or repealing any provision of the articles or bylaws notwithstanding any provision therein that the articles or bylaws may be altered, amended or repealed only under certain conditions or only upon receiving the approval of a specified number or percentage of votes of members or of a class of members;

(4)  be dissolved, transfer all or part of its assets, merge, consolidate, divide or convert to a business corporation, as permitted by this chapter;

(5)  authorize and fix the terms, manner and conditions of the issuance of obligations; or

(6)  lease its property and franchises to any person.

(c)  Cross reference.--See the definition of "officer" in section 5103 (relating to definitions).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b) intro. par.



Section 5904 - (Reserved)

§ 5904.  (Reserved).



Section 5905 - Proposal of fundamental transactions

§ 5905.  Proposal of fundamental transactions.

Where any provision of this chapter requires that an amendment of the articles, a plan or the dissolution of a nonprofit corporation be proposed or approved by action of the board of directors, that requirement shall be construed to authorize and be satisfied by the written agreement or consent of all of the members of the corporation entitled to vote thereon.



Section 5911 - Amendment of articles authorized

SUBCHAPTER B

AMENDMENT OF ARTICLES

Sec.

5911.  Amendment of articles authorized.

5912.  Proposal of amendments.

5913.  Notice of meeting of members.

5914.  Adoption of amendments.

5915.  Articles of amendment.

5916.  Filing and effectiveness of articles of amendment.

Subchapter Heading.  The heading of Subchapter B was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Subchapter B is referred to in sections 7106, 7107 of this title.

§ 5911.  Amendment of articles authorized.

(a)  General rule.--A nonprofit corporation, in the manner hereinafter provided in this subchapter, may from time to time amend its articles for one or more of the following purposes:

(1)  To adopt a new name, subject to the restrictions heretofore provided in this article.

(2)  To modify any provision of the articles relating to its term of existence.

(3)  To change, add to, or diminish its purposes, or to set forth different or additional purposes.

(4)  To restate the articles in their entirety.

(5)  In any and as many other respects as desired.

(b)  Exceptions.--No amendment adopted under this section shall amend articles in such a way that as so amended they would not be authorized by this article as original articles of incorporation, except that:

(1)  Restated articles shall state the address of the current instead of the initial registered office of the corporation in this Commonwealth, and need not state the names and addresses of the first directors or of the incorporators.

(2)  The corporation shall not be required to revise any other provision of its articles if such provision is valid and operative immediately prior to the filing of such amendment in the Department of State.



Section 5912 - Proposal of amendments

§ 5912.  Proposal of amendments.

(a)  General rule.--Every amendment of the articles of a nonprofit corporation shall be proposed:

(1)  by the adoption by the board of directors or other body of a resolution setting forth the proposed amendment;

(2)  unless otherwise provided in the articles, by petition of members entitled to cast at least 10% of the votes that all members are entitled to cast thereon, setting forth the proposed amendment, which petition shall be directed to the board of directors and filed with the secretary of the corporation; or

(3)  by such other method as may be provided in the bylaws.

(b)  Submission to members.--Except where the approval of the members is unnecessary under this subchapter, the board of directors or other body shall direct that the proposed amendment be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(c)  Form of amendment.--The resolution or petition shall contain the language of the proposed amendment of the articles:

(1)  by setting forth the existing text of the articles or the provision thereof that is proposed to be amended, with brackets around language that is to be deleted and underscoring under language that is to be added; or

(2)  by providing that the articles shall be amended so as to read as therein set forth in full, or that any provision thereof be amended so as to read as therein set forth in full, or that the matter stated in the resolution or petition be added to or stricken from the articles.

(d)  Terms of amendment.--The resolution or petition may set forth the manner and basis of reclassifying the memberships in or shares of the corporation. Any of the terms of a plan of reclassification or other action contained in an amendment may be made dependent upon facts ascertainable outside of the amendment if the manner in which the facts will operate upon the terms of the amendment is set forth in the amendment. Such facts may include, without limitation, actions or events within the control of or determinations made by the corporation or a representative of the corporation.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5912 is referred to in section 5914 of this title.



Section 5913 - Notice of meeting of members

§ 5913.  Notice of meeting of members.

Written notice shall, not less than ten days before the meeting of members called for the purpose of considering the proposed amendment, be given to each member of record entitled to vote thereon. There shall be included in, or enclosed with, such notice a copy of the proposed amendment or a summary of the changes to be effected thereby.



Section 5914 - Adoption of amendments

§ 5914.  Adoption of amendments.

(a)  General rule.--The proposed amendment shall be adopted upon receiving the affirmative vote of the members present entitled to cast at least a majority of the votes which all members present are entitled to cast thereon, and if any class of members is entitled to vote thereon as a class, the affirmative vote of the members present of such class entitled to cast at least a majority of the votes which all members present of such class are entitled to cast thereon. Any number of amendments may be submitted to the members and voted upon by them at one meeting.

(b)  Adoption in absence of voting members.--If the corporation has no members entitled to vote thereon, the amendment shall be deemed adopted by the corporation when it has been adopted by the board of directors or other body pursuant to section 5912 (relating to proposal of amendments).

(c)  Termination of proposal.--The resolution or petition may contain a provision that at any time prior to the filing of articles of amendment in the Department of State the proposal may be terminated by the board of directors or other body notwithstanding the adoption of the amendment by the corporation.

(d)  Amendment of voting provisions.--Notwithstanding any contrary provision of the articles or bylaws, whenever the articles shall require for the taking of any action by the members or a class of members a specific number or percentage of votes the provision of the articles setting forth such requirement shall not be amended or repealed by any lesser number or percentage of votes of the members or of such class of members.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsec. (b).

Cross References.  Section 5914 is referred to in section 5953 of this title.



Section 5915 - Articles of amendment

§ 5915.  Articles of amendment.

Upon the adoption of an amendment by a nonprofit corporation, as provided in this subchapter, articles of amendment shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  If the amendment is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the amendment was adopted by the corporation.

(5)  The amendment adopted by the corporation, which shall be set forth in full.

(6)  If the amendment effects a restatement of the articles, a statement that the restated articles supersede the original articles and all amendments thereto.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Young Men's Christian Associations.  See section 2 of Act 271 of 1972 in the appendix to this title for special provisions relating to amendment of articles of Young Men's Christian Associations.

Cross References.  Section 5915 is referred to in section 7106 of this title.



Section 5916 - Filing and effectiveness of articles of amendment

§ 5916.  Filing and effectiveness of articles of amendment.

(a)  Filing.--The articles of amendment of a nonprofit corporation shall be filed in the Department of State. See section 134 (relating to docketing statement).

(b)  Effectiveness.--Upon the filing of the articles of amendment in the department or upon the effective date specified in the articles of amendment, whichever is later, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly. An amendment shall not affect any existing cause of action in favor of or against the corporation, or any pending action or proceeding to which the corporation is a party, or the existing rights of persons other than members or, except as otherwise provided by order, if any, obtained pursuant to section 5547(b) (relating to nondiversion of certain property) divert any property subject to such section from the purpose or purposes to which it was committed. If the corporate name is changed by the amendment, an action brought by or against the corporation under its former name shall not be abated for that reason.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5921 - Merger and consolidation authorized

SUBCHAPTER C

MERGER, CONSOLIDATION AND SALE OF ASSETS

Sec.

5921.  Merger and consolidation authorized.

5922.  Plan of merger or consolidation.

5923.  Notice of meeting of members.

5924.  Adoption of plan.

5925.  Authorization by foreign corporations.

5926.  Articles of merger or consolidation.

5927.  Filing of articles of merger or consolidation.

5928.  Effective date of merger or consolidation.

5929.  Effect of merger or consolidation.

5930.  Voluntary transfer of corporate assets.

Subchapter Heading.  The heading of Subchapter C was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Subchapter C is referred to in sections 5952, 5962, 6162 of this title.

§ 5921.  Merger and consolidation authorized.

(a)  Domestic surviving or new corporation.--Any two or more domestic nonprofit corporations, or any two or more foreign corporations not-for-profit, or any one or more domestic nonprofit corporations, and any one or more foreign corporations not-for-profit, may, in the manner provided in this subchapter, be merged into one of such domestic nonprofit corporations, hereinafter designated as the surviving corporation, or consolidated into a new corporation to be formed under this article, if such foreign corporations not-for-profit are authorized by the law or laws of the jurisdiction under which they are incorporated to effect such merger or consolidation.

(b)  Foreign surviving or new corporation.--Any one or more domestic nonprofit corporations, and any one or more foreign corporations not-for-profit, may, in the manner hereinafter provided in this subchapter, be merged into one of such foreign corporations not-for-profit, hereinafter designated as the surviving corporation, or consolidated into a new corporation to be incorporated under the law or laws of the jurisdiction under which one of the foreign corporations not-for-profit is incorporated, if the laws of such jurisdiction authorize such merger or consolidation.



Section 5922 - Plan of merger or consolidation

§ 5922.  Plan of merger or consolidation.

(a)  Preparation of plan.--A plan of merger or consolidation, as the case may be, shall be prepared, setting forth:

(1)  The terms and conditions of the merger or consolidation.

(2)  If the surviving or new corporation is or is to be a domestic nonprofit corporation:

(i)  any changes desired to be made in the articles, which may include a restatement of the articles in the case of a merger; or

(ii)  in the case of a consolidation, all of the statements required by this subpart to be set forth in restated articles.

(3)  Such other provisions as are deemed desirable.

(4)  (Deleted by amendment).

(b)  Post-adoption amendment.--A plan of merger or consolidation may contain a provision that the boards of directors or other bodies of the constituent corporations may amend the plan at any time prior to its effective date, except that an amendment made subsequent to the adoption of the plan by the members of any constituent corporation shall not change:

(1)  The term of memberships or the amount or kind of securities, obligations, cash, property or rights to be received in exchange for or on conversion of all or any of the memberships in the constituent corporation.

(2)  Any term of the articles of the surviving or new corporation to be effected by the merger or consolidation.

(3)  Any of the terms and conditions of the plan if the change would adversely affect the members of the constituent corporation.

(c)  Proposal.--Every merger or consolidation shall be proposed in the case of each domestic nonprofit corporation:

(1)  by the adoption by the board of directors or other body of a resolution approving the plan of merger or consolidation;

(2)  unless otherwise provided in the articles, by petition of members entitled to cast at least 10% of the votes that all members are entitled to cast thereon, setting forth the proposed plan of merger or consolidation, which petition shall be directed to the board of directors and filed with the secretary of the corporation; or

(3)  by such other method as may be provided in the bylaws.

(d)  Submission to members.--Except where the corporation has no members entitled to vote thereon, the board of directors or other body shall direct that the plan be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(e)  Party to plan or transaction.--A corporation, partnership, business trust or other association that approves a plan in its capacity as a member or creditor of a merging or consolidating corporation or that furnishes all or a part of the consideration contemplated by a plan does not thereby become a party to the plan or the merger or consolidation for the purposes of this subchapter.

(f)  Reference to outside facts.--Any of the terms of a plan of merger or consolidation may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by a party to the plan or a representative of a party to the plan.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5922 is referred to in section 5924 of this title.



Section 5923 - Notice of meeting of members

§ 5923.  Notice of meeting of members.

(a)  General rule.--Written notice of the meeting of members that will act on the proposed plan shall be given to each member of record, whether or not entitled to vote thereon, of each domestic nonprofit corporation that is a party to the merger or consolidation. There shall be included in, or enclosed with, the notice a copy of the proposed plan or a summary thereof. The notice shall state that a copy of the bylaws of the surviving or new corporation will be furnished to any member on request and without cost.

(b)  Cross reference.--See Subchapter A of Chapter 57 (relating to notice and meetings generally).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5924 - Adoption of plan

§ 5924.  Adoption of plan.

(a)  General rule.--The plan of merger or consolidation shall be adopted upon receiving the affirmative vote of the members present entitled to cast at least a majority of the votes which all members present are entitled to cast thereon of each of the merging or consolidating domestic corporations, and if any class of members is entitled to vote thereon as a class, the affirmative vote of the members present of such class entitled to cast at least a majority of the votes which all members present of such class are entitled to cast thereon.

(b)  Adoption in absence of voting members.--If the merging or consolidating corporation has no members entitled to vote thereon, a plan of merger or consolidation shall be deemed adopted by the corporation when it has been adopted by the board of directors or other body pursuant to section 5922 (relating to plan of merger or consolidation).

(c)  Termination of plan.--Any plan of merger or consolidation may contain a provision that at any time prior to the filing of articles of merger or consolidation in the Department of State the plan may be terminated by the board of directors or other body of any corporation which is a party to the plan notwithstanding adoption of the plan by all or any of the corporations which are parties to the plan.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsec. (b).



Section 5925 - Authorization by foreign corporations

§ 5925.  Authorization by foreign corporations.

The plan of merger or consolidation shall be authorized, adopted or approved by each foreign corporation which desires to merge or consolidate, in accordance with the laws of the jurisdiction in which it is incorporated.



Section 5926 - Articles of merger or consolidation

§ 5926.  Articles of merger or consolidation.

Upon the adoption of the plan of merger or consolidation by the corporations desiring to merge or consolidate, as provided in this subchapter, articles of merger or articles of consolidation, as the case may be, shall be executed by each corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the domestic surviving or new corporation or, in the case of a foreign surviving or new corporation, the name of the corporation and its jurisdiction of incorporation, together with either:

(i)  if a qualified foreign nonprofit corporation, the address, including street and number, if any, of its registered office in this Commonwealth; or

(ii)  if a nonqualified foreign nonprofit corporation, the address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is incorporated.

(2)  The name and address, including street and number, if any, of the registered office of each other domestic nonprofit corporation and qualified foreign nonprofit corporation that is a party to the plan.

(3)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the plan was adopted by each domestic corporation and, if one or more foreign corporations are parties to the plan, the fact that the plan was authorized, adopted or approved, as the case may be, by each of the foreign corporations in accordance with the laws of the jurisdiction in which it is incorporated.

(5)  Except as provided in section 5901 (relating to omission of certain provisions from filed plans), the plan of merger or consolidation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5927 - Filing of articles of merger or consolidation

§ 5927.  Filing of articles of merger or consolidation.

(a)  General rule.--The articles of merger or articles of consolidation, as the case may be, and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State.

(b)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5928 - Effective date of merger or consolidation

§ 5928.  Effective date of merger or consolidation.

Upon the filing of the articles of merger or the articles of consolidation in the Department of State, or upon the effective date specified in the plan of merger or consolidation, whichever is later, the merger or consolidation shall be effective. The merger or consolidation of one or more domestic corporations into a foreign corporation shall be effective according to the provisions of law of the jurisdiction in which such foreign corporation is incorporated, but not until articles of merger or articles of consolidation have been adopted and filed, as provided in this subchapter.



Section 5929 - Effect of merger or consolidation

§ 5929.  Effect of merger or consolidation.

(a)  Single surviving or new corporation.--Upon the merger or consolidation becoming effective, the several corporations parties to the merger or consolidation shall be a single corporation which, in the case of a merger, shall be the corporation designated in the plan of merger as the surviving corporation and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation. The separate existence of all corporations parties to the merger or consolidation shall cease, except that of the surviving corporation, in the case of a merger. The surviving or new corporation, as the case may be, if it is a domestic nonprofit corporation, shall not thereby acquire authority to engage in any business or exercise any right that a corporation may not be incorporated under this subpart to engage in or exercise.

(b)  Property rights.--Except as otherwise provided by order, if any, obtained pursuant to section 5547(b) (relating to nondiversion of certain property), all the property, real, personal and mixed, and franchises of each of the corporations parties to the merger or consolidation, and all debts due on whatever account to any of them, including subscriptions for membership and other choses in action belonging to any of them, shall be deemed to be vested in and shall belong to the surviving or new corporation, as the case may be, without further action, and the title to any real estate, or any interest therein, vested in any of the corporations shall not revert or be in any way impaired by reason of the merger or consolidation. The surviving or new corporation shall thenceforth be responsible for all the liabilities of each of the corporations so merged or consolidated. Liens upon the property of the merging or consolidating corporations shall not be impaired by the merger or consolidation, and any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted to judgment as if the merger or consolidation had not taken place, or the surviving or new corporation may be proceeded against or substituted in its place. Any devise, gift or grant contained in any will or other instrument, in trust or otherwise, made before or after such merger or consolidation, to or for any of the constituent corporations, shall inure to the surviving or new corporation, as the case may be, subject to compliance with the requirements of section 5550 (relating to devises, bequests and gifts after certain fundamental changes).

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against any of the merging or consolidating corporations that are settled, assessed or determined prior to or after the merger or consolidation shall be the liability of the surviving or new corporation and, together with interest thereon, shall be a lien against the franchises and property, both real and personal, of the surviving or new corporation.

(d)  Articles of incorporation.--In the case of a merger, the articles of incorporation of the surviving domestic nonprofit corporation, if any, shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the plan of merger. In the case of a consolidation into a domestic nonprofit corporation, the statements that are set forth in the plan of consolidation, or articles of incorporation set forth therein, shall be deemed to be the articles of incorporation of the new corporation.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5930 - Voluntary transfer of corporate assets

§ 5930.  Voluntary transfer of corporate assets.

(a)  General rule.--A nonprofit corporation shall not sell, lease away or exchange all, or substantially all, its property and assets, with or without good will, unless and until a plan of sale, lease or exchange of assets with respect thereto shall have been adopted by the corporation in the manner provided in this subchapter with respect to the adoption of a plan of merger. In order to make effective any plan of sale, lease or exchange of assets so adopted it shall not be necessary to file any articles or other document in the Department of State, but the corporation shall comply with the requirements of section 5547(b) (relating to nondiversion of certain property).

(b)  Exceptions.--Subsection (a) of this section shall not apply to a sale, lease away or exchange of all, or substantially all, the property and assets of a corporation when made in connection with the dissolution or liquidation of the corporation. Such a transaction shall be governed by the provisions of Subchapter F (relating to voluntary dissolution and winding up) or Subchapter G (relating to involuntary liquidation and dissolution), as the case may be.

(c)  Mortgage.--A mortgage or pledge shall not be deemed a sale, lease or exchange for the purposes of this section.

(d)  Restrictions.--Nothing in this section shall be construed to authorize the conversion or exchange of assets in fraud of corporate creditors or in violation of law.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsecs. (a) and (b).

Cross References.  Section 5930 is referred to in section 5953 of this title.



Section 5951 - Division authorized

SUBCHAPTER D

DIVISION

Sec.

5951.  Division authorized.

5952.  Proposal and adoption of plan of division.

5953.  Division without member approval.

5954.  Articles of division.

5955.  Filing of articles of division.

5956.  Effective date of division.

5957.  Effect of division.

Subchapter Heading.  The heading of Subchapter D was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 5951.  Division authorized.

(a)  Division of domestic corporation.--Any domestic nonprofit corporation may, in the manner provided in this subchapter, be divided into two or more domestic nonprofit corporations incorporated or to be incorporated under this article, or into one or more such domestic nonprofit corporations and one or more foreign corporations not-for-profit to be incorporated under the laws of another jurisdiction or jurisdictions, or into two or more of such foreign corporations not-for-profit, if the law or laws of such other jurisdictions authorized such division.

(b)  Division of foreign corporation.--Any foreign corporation not-for-profit may, in the manner provided in this subchapter, be divided into one or more domestic nonprofit corporations to be incorporated under this article and one or more foreign corporations not-for-profit incorporated or to be incorporated under the laws of another jurisdiction or jurisdictions, or into two or more of such domestic nonprofit corporations, if such foreign corporation not-for-profit is authorized under the laws of the jurisdiction under which it is incorporated to effect such division.

(c)  Surviving and new corporations.--The corporation effecting a division, if it shall survive the division, is hereinafter designated as the surviving corporation. All corporations originally incorporated by a division are hereinafter designated as new corporations. The surviving corporation, if any, and the new corporation or corporations are hereinafter collectively designated as the resulting corporations.



Section 5952 - Proposal and adoption of plan of division

§ 5952.  Proposal and adoption of plan of division.

(a)  Preparation of plan.--A plan of division shall be prepared, setting forth:

(1)  The terms and conditions of the division, including the manner and basis of:

(i)  The reclassification of the membership interests or shares of the surviving corporation, if there be one.

(ii)  The disposition of the membership interests or shares or obligations, if any, of the new corporation or corporations resulting from the division.

(2)  A statement that the dividing nonprofit corporation will, or will not, survive the division.

(3)  Any changes desired to be made in the articles of the surviving corporation, if there be one, including a restatement of the articles.

(4)  The articles of incorporation required by subsection (b).

(5)  Such other provisions as are deemed desirable.

(6)  (Deleted by amendment).

(b)  Articles of new corporations.--There shall be included in or annexed to the plan of division:

(1)  Articles of incorporation, which shall contain all of the statements required by this subpart to be set forth in restated articles, for each of the new domestic nonprofit corporations, if any, resulting from the division.

(2)  Articles of incorporation, certificates of incorporation or other charter documents for each of the new foreign nonprofit corporations, if any, resulting from the division.

(c)  Proposal and adoption.--Except as otherwise provided in section 5953 (relating to division without member approval), the plan of division shall be proposed and adopted, and may be amended after its adoption and terminated, by a domestic nonprofit corporation in the manner provided for the proposal, adoption, amendment and termination of a plan of merger in Subchapter C (relating to merger, consolidation and sale of assets) or, if the dividing corporation is a foreign nonprofit corporation, in accordance with the laws of the jurisdiction in which it is incorporated and, in the case of a foreign domiciliary corporation, the provisions of this subpart to the extent provided by section 6145 (relating to applicability of certain safeguards to foreign corporations). There shall be included in or enclosed with the notice of the meeting of members that will act on the plan a copy or summary of the plan.

(d)  Special requirements.--If any provision of the bylaws of a dividing domestic nonprofit corporation adopted before January 1, 1972 shall require for the adoption of a plan of merger or consolidation or a plan involving the sale, lease or exchange of all or substantially all of the property and assets of the corporation a specific number or percentage of votes of directors, members, or members of an other body or other special procedures, the plan of division shall not be adopted without such number or percentage of votes or compliance with such other special procedures.

(e)  Financial status of resulting corporations.--Unless the plan of division provides that the dividing corporation shall survive the division and that all membership interests or shares or obligations, if any, of all new corporations resulting from the plan shall be owned solely by the surviving corporation, no plan of division may be made effective at a time when the dividing corporation is insolvent or when the division would render any of the resulting corporations insolvent.

(f)  Rights of holders of indebtedness.--If any debt securities, notes or similar evidences of indebtedness for money borrowed, whether secured or unsecured, indentures or other contracts were issued, incurred or executed by the dividing corporation before January 1, 1972, and have not been amended subsequent to that date, the liability of the dividing corporation thereunder shall not be affected by the division nor shall the rights of the obligees thereunder be impaired by the division, and each of the resulting corporations may be proceeded against or substituted in place of the dividing corporation as joint and several obligors on such liability, regardless of any provision of the plan of division apportioning the liabilities of the dividing corporation.

(g)  Reference to outside facts.--Any of the terms of a plan of division may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by the dividing corporation or a representative of the dividing corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5952 is referred to in section 5953 of this title.



Section 5953 - Division without member approval

§ 5953.  Division without member approval.

Unless otherwise required by its bylaws or by section 5952 (relating to proposal and adoption of plan of division), a plan of division that does not alter the state of incorporation of a nonprofit corporation nor amend in any respect the provisions of its articles, except amendments that under section 5914(b) (relating to adoption in absence of voting members) may be made without member action, shall not require the approval of the members of the corporation if the transfers of assets effected by the division, if effected by means of a sale, lease, exchange or other disposition, would not require the approval of members under section 5930 (relating to voluntary transfer of corporate assets).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5953 is referred to in section 5952 of this title.



Section 5954 - Articles of division

§ 5954.  Articles of division.

Upon the adoption of a plan of division by the corporation desiring to divide, as provided in this subchapter, articles of division shall be executed by the corporation and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the dividing domestic nonprofit corporation or, in the case of a dividing foreign nonprofit corporation, the name of the corporation and the jurisdiction in which it is incorporated, together with either:

(i)  If a qualified foreign nonprofit corporation, the address, including street and number, if any, of its registered office in this Commonwealth.

(ii)  If a nonqualified foreign nonprofit corporation, the address, including street and number, if any, of its principal office under the laws of that jurisdiction.

(2)  The statute under which the dividing corporation was incorporated and the date of incorporation.

(3)  A statement that the dividing corporation will, or will not, survive the division.

(4)  The name and the address, including street and number, if any, of the registered office of each new domestic nonprofit corporation or qualified foreign nonprofit corporation resulting from the division.

(5)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(6)  The manner in which the plan was adopted by the corporation.

(7)  Except as provided in section 5901 (relating to omission of certain provisions from filed plans), the plan of division.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5955 - Filing of articles of division

§ 5955.  Filing of articles of division.

(a)  General rule.--The articles of division and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State.

(b)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5956 - Effective date of division

§ 5956.  Effective date of division.

Upon the filing of articles of division in the Department of State, or upon the effective date specified in the plan of division, whichever is later, the division shall become effective. The division of a domestic nonprofit corporation into one or more foreign corporations not-for-profit or the division of a foreign corporation not-for-profit shall be effective according to the laws of the jurisdictions where such foreign corporations are or are to be incorporated, but not until articles of division have been adopted and filed, as provided in this subchapter.



Section 5957 - Effect of division

§ 5957.  Effect of division.

(a)  Multiple resulting corporations.--Upon the division becoming effective, the dividing corporation shall be subdivided into the distinct and independent resulting corporations named in the plan of division and, if the dividing corporation is not to survive the division, the existence of the dividing corporation shall cease. The resulting corporations, if they are domestic nonprofit corporations, shall not thereby acquire authority to engage in any business or exercise any right that a corporation may not be incorporated under this subpart to engage in or exercise. Any resulting foreign nonprofit corporation that is stated in the articles of division to be a qualified foreign nonprofit corporation shall be a qualified foreign nonprofit corporation under Article C (relating to foreign nonprofit corporations), and the articles of division shall be deemed to be the application for a certificate of authority and the certificate of authority issued thereon of the corporation.

(b)  Property rights; allocations of assets and liabilities.--

(1)  Except as otherwise provided by order, if any, obtained pursuant to section 5547(b) (relating to nondiversion of certain property):

(i)  All the property, real, personal and mixed, and franchises of the dividing corporation, and all debts due on whatever account to it, including subscriptions for membership and other choses in action belonging to it, shall, to the extent allocations of assets are contemplated by the plan of division, be deemed without further action to be allocated to and vested in the resulting corporations on such a manner and basis and with such effect as is specified in the plan, or per capita among the resulting corporations, as tenants in common, if no specification is made in the plan, and the title to any real estate, or interest therein, vested in any of the corporations shall not revert or be in any way impaired by reason of the division.

(ii)  Upon the division becoming effective, the resulting corporations shall each thenceforth be responsible as separate and distinct corporations only for such liabilities as each corporation may undertake or incur in its own name, but shall be liable for the liabilities of the dividing corporation in the manner and on the basis provided in paragraphs (4) and (5).

(iii)  Liens upon the property of the dividing corporation shall not be impaired by the division.

(iv)  To the extent allocations of liabilities are contemplated by the plan of division, the liabilities of the dividing corporation shall be deemed without further action to be allocated to and become the liabilities of the resulting corporations on such a manner and basis and with such effect as is specified in the plan; and one or more, but less than all, of the resulting corporations shall be free of the liabilities of the dividing corporation to the extent, if any, specified in the plan, if in either case:

(A)  no fraud on members without voting rights or violation of law shall be effected thereby; and

(B)  the plan does not constitute a fraudulent transfer under 12 Pa.C.S. Ch. 51 (relating to fraudulent transfers).

(v)  If the conditions in subparagraph (iv) for freeing one or more of the resulting corporations from the liabilities of the dividing corporation or for allocating some or all of the liabilities of the dividing corporation are not satisfied, the liabilities of the dividing corporation as to which those conditions are not satisfied shall not be affected by the division nor shall the rights of creditors thereunder be impaired by the division and any claim existing or action or proceeding pending by or against the corporation with respect to those liabilities may be prosecuted to judgment as if the division had not taken place, or the resulting corporations may be proceeded against or substituted in place of the dividing corporation as joint and several obligors on those liabilities, regardless of any provision of the plan of division apportioning the liabilities of the dividing corporation.

(2)  It shall not be necessary for a plan of division to list each individual asset or liability of the dividing corporation to be allocated to a new corporation so long as those assets and liabilities are described in a reasonable manner.

(3)  Each new corporation shall hold any assets and liabilities allocated to it as the successor to the dividing corporation, and those assets and liabilities shall not be deemed to have been assigned to the new corporation in any manner, whether directly or indirectly or by operation of law.

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against the dividing corporation that are settled, assessed or determined prior to or after the division shall be the liability of any of the resulting corporations and, together with interest thereon, shall be a lien against the franchises and property, both real and personal, of all the corporations. Upon the application of the dividing corporation, the Department of Revenue, with the concurrence of the Office of Employment Security of the Department of Labor and Industry, shall release one or more, but less than all, of the resulting corporations from liability and liens for all taxes, interest, penalties and public accounts of the dividing corporation due the Commonwealth for periods prior to the effective date of the division if those departments are satisfied that the public revenues will be adequately secured.

(d)  Articles of surviving corporation.--The articles of incorporation of the surviving corporation, if there be one, shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the plan of division.

(e)  Articles of new corporations.--The statements that are set forth in the plan of division with respect to each new domestic nonprofit corporation and that are required or permitted to be set forth in restated articles of incorporation of corporations incorporated under this subpart, or the articles of incorporation of each new corporation set forth therein, shall be deemed to be the articles of incorporation of each new corporation.

(f)  Directors and officers.--Unless otherwise provided in the plan, the directors and officers of the dividing corporation shall be the initial directors and officers of each of the resulting corporations.

(g)  Disposition of memberships.--Unless otherwise provided in the plan, the memberships and other securities or obligations, if any, of each new corporation resulting from the division shall be distributable to:

(1)  the surviving corporation if the dividing corporation survives the division; or

(2)  the members of the dividing corporation pro rata in any other case.

(h)  Conflict of laws.--It is the intent of the General Assembly that:

(1)  The effect of a division of a domestic business corporation shall be governed solely by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting corporations is incorporated.

(2)  The effect of a division on the assets and liabilities of the dividing corporation shall be governed solely by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting corporations is incorporated.

(3)  The validity of any allocations of assets or liabilities by a plan of division of a domestic business corporation, regardless of whether or not any of the new corporations is a foreign business corporation, shall be governed solely by the laws of this Commonwealth.

(4)  In addition to the express provisions of this subsection, this subchapter shall otherwise generally be granted the protection of full faith and credit under the Constitution of the United States.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; July 9, 1992, P.L.507, No.97, eff. 1 year; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 5961 - Conversion authorized

SUBCHAPTER E

CONVERSION

Sec.

5961.  Conversion authorized.

5962.  Proposal and adoption of plan of conversion.

5963.  Articles of conversion.

5964.  Filing of articles of conversion.

5965.  Effective date of conversion.

5966.  Effect of conversion.

Subchapter Heading.  The heading of Subchapter E was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 5961.  Conversion authorized.

(a)  General rule.--Any nonprofit corporation may, in the manner provided in this subchapter, be converted into a business corporation, hereinafter designated as the resulting corporation.

(b)  Exceptions.--

(1)  This subchapter shall not authorize any conversion involving:

(i)  A cooperative corporation.

(ii)  Beneficial, benevolent, fraternal or fraternal benefit societies having a lodge system and a representative form of government, or transacting any type of insurance whatsoever.

(iii)  Any corporation which by the laws of this Commonwealth is subject to the supervision of the Department of Banking, the Insurance Department or the Pennsylvania Public Utility Commission.

(2)  Paragraph (1) of this subsection shall not be construed as repealing any statute which provides a procedure for the conversion of a nonprofit corporation into an insurance corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 relettered subsec. (c) to subsec. (b) and amended subsecs. (a) and (b).



Section 5962 - Proposal and adoption of plan of conversion

§ 5962.  Proposal and adoption of plan of conversion.

(a)  Preparation of plan.--A plan of conversion shall be prepared, setting forth:

(1)  The terms and conditions of the conversion.

(2)  The mode of carrying the conversion into effect.

(3)  A restatement of the articles of the resulting corporation, which articles shall comply with the requirements of Subpart B of Part II (relating to business corporations).

(4)  Such other details and provisions as are deemed desirable.

(b)  Proposal and adoption.--The plan of conversion shall be proposed and adopted, and may be terminated, in the manner provided for the proposal, adoption and termination of a plan of merger in Subchapter C (relating to merger, consolidation and sale of assets).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended subsecs. (a)(3) and (b) and deleted subsec. (c).



Section 5963 - Articles of conversion

§ 5963.  Articles of conversion.

Upon the adoption of a plan of conversion by the nonprofit corporation desiring to convert, as provided in this subchapter, articles of conversion shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the plan was adopted by the corporation.

(5)  Except as provided in section 5901 (relating to omission of certain provisions from filed plans), the plan of conversion.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5964 - Filing of articles of conversion

§ 5964.  Filing of articles of conversion.

(a)  General rule.--The articles of conversion shall be filed in the Department of State.

(b)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5965 - Effective date of conversion

§ 5965.  Effective date of conversion.

Upon the filing of articles of conversion in the Department of State, or upon the effective date specified in the plan of conversion, whichever is later, the conversion shall become effective.



Section 5966 - Effect of conversion

§ 5966.  Effect of conversion.

Upon the conversion becoming effective, the corporation shall be deemed to be a business corporation for all purposes, shall cease to be a nonprofit corporation, and may thereafter operate for a purpose or purposes resulting in pecuniary profit, incidental or otherwise, to its members or shareholders. The corporation shall issue share certificates to each shareholder entitled thereto. The corporation shall remain liable for all existing obligations, public and private, taxes due the Commonwealth or any other taxing authority for periods prior to the effective date of the conversion, and, as such business corporation, it shall continue to be entitled to all assets theretofore pertaining to it as a nonprofit corporation except as otherwise provided by order, if any, obtained pursuant to section 5547(b) (relating to nondiversion of certain property).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 5971 - Voluntary dissolution by members or incorporators

SUBCHAPTER F

VOLUNTARY DISSOLUTION AND WINDING UP

Sec.

5971.  Voluntary dissolution by members or incorporators.

5972.  Proposal of voluntary dissolution.

5973.  Notice of meeting of members.

5974.  Adoption of proposal.

5974.1. Articles of election to dissolve (Repealed).

5974.2. Articles rescinding election to dissolve (Repealed).

5975.  Predissolution provision for liabilities.

5976.  Judicial supervision of proceedings.

5977.  Articles of dissolution.

5978.  Winding up of corporation after dissolution.

5979.  Survival of remedies and rights after dissolution.

Subchapter Heading.  The heading of Subchapter F was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Subchapter F is referred to in section 5930 of this title.

§ 5971.  Voluntary dissolution by members or incorporators.

(a)  General rule.--The members or incorporators of a nonprofit corporation that has not commenced business may effect the dissolution of the corporation by filing articles of dissolution in the Department of State. The articles of dissolution shall be executed in the name of the corporation by a majority of the members or incorporators, and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  That the corporation has not received any property in trust, or otherwise commenced business.

(4)  That the amount, if any, actually paid in on subscriptions for memberships, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto.

(5)  That all liabilities of the corporation have been discharged or that adequate provision has been made therefor.

(6)  That a majority of the members or incorporators elect that the corporation be dissolved.

(b)  Filing.--The articles of dissolution shall be filed in the Department of State. See section 134 (relating to docketing statement).

(c)  Effect.--Upon the filing of the articles of dissolution, the existence of the corporation shall cease.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5972 - Proposal of voluntary dissolution

§ 5972.  Proposal of voluntary dissolution.

(a)  General rule.--Any nonprofit corporation that has commenced business may dissolve voluntarily in the manner provided in this subchapter and wind up its affairs in the manner provided in section 5975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities). Voluntary dissolution shall be proposed by:

(1)  the adoption by the board of directors or other body of a resolution recommending that the corporation be dissolved voluntarily;

(2)  petition of members entitled to cast at least 10% of the votes that all members are entitled to cast thereon, setting forth a resolution recommending that the corporation be dissolved voluntarily, which petition shall be directed to the board of directors and filed with the secretary of the corporation; or

(3)  such other method for proposing or adopting a resolution recommending that the corporation be dissolved voluntarily as may be provided in the bylaws.

The resolution shall contain a statement either that the dissolution shall proceed under section 5975 or that the dissolution shall proceed under Subchapter H.

(b)  Submission to members.--The board of directors or other body or the petitioning members shall direct that the question of dissolution be submitted to a vote of the members of the corporation entitled to vote thereon at a regular or special meeting of the members.

(c)  Cross reference.--See section 5974(e) (relating to amendment of winding-up election).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a) and added subsec. (c).

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5972 is referred to in section 5974 of this title.



Section 5973 - Notice of meeting of members

§ 5973.  Notice of meeting of members.

(a)  General rule.--Written notice of the meeting of members that will consider the advisability of voluntarily dissolving a nonprofit corporation shall be given to each member of record entitled to vote thereon and the purpose shall be included in the notice of the meeting.

(b)  Cross reference.--See Subchapter A of Chapter 57 (relating to notice and meetings generally).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a).

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5974 - Adoption of proposal

§ 5974.  Adoption of proposal.

(a)  General rule.--The resolution shall be adopted upon receiving the affirmative vote of a majority of the votes cast by all members of the nonprofit corporation entitled to vote thereon and, if any class of members is entitled to vote thereon as a class, the affirmative vote of a majority of the votes cast in each class vote.

(b)  Adoption in absence of voting members.--If the corporation has no members entitled to vote on the question of the advisability of voluntarily dissolving the corporation, the resolution shall be deemed adopted by the corporation when it has been adopted by the board of directors or other body pursuant to section 5972 (relating to proposal of voluntary dissolution).

(c)  Termination of proposal.--Prior to the time when articles of dissolution are filed in the Department of State, the proposal may be terminated pursuant to provisions therefor, if any, set forth in the resolution.

(d)  Action rescinding election to dissolve.--Prior to the time when articles of dissolution are filed in the department, any nonprofit corporation may rescind its election to dissolve in the same manner and by the same procedure as that provided in this subchapter for the election of a corporation to dissolve voluntarily.

(e)  Amendment of winding-up election.--If the resolution with respect to voluntary dissolution so provides, an election to proceed under section 5975 (relating to predissolution provision for liabilities) or Subchapter H (relating to postdissolution provision for liabilities) may be reversed by the board of directors prior to the time when articles of dissolution are filed in the department, notwithstanding the adoption by the members of the proposal for voluntary dissolution.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 added subsec. (e).

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5974 is referred to in sections 5972, 5975 of this title.



Section 5974.1 - Articles of election to dissolve (Repealed)

§ 5974.1.  Articles of election to dissolve (Repealed).

1990 Repeal Note.  Section 5974.1 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 5974.2 - Articles rescinding election to dissolve (Repealed)

§ 5974.2.  Articles rescinding election to dissolve (Repealed).

1990 Repeal Note.  Section 5974.2 was repealed December 19, 1990, P.L.834, No.198, effective immediately.



Section 5975 - Predissolution provision for liabilities

§ 5975.  Predissolution provision for liabilities.

(a)  Powers of board.--The board of directors or other body of a nonprofit corporation that has elected to proceed under this section shall have full power to wind up and settle the affairs of the corporation in accordance with this section prior to filing articles of dissolution in accordance with section 5977 (relating to articles of dissolution).

(b)  Notice to creditors and taxing authorities.--After the approval by the members or the board of directors or other body pursuant to section 5974(b) (relating to adoption in absence of voting members) that the corporation dissolve voluntarily, the corporation shall immediately cause notice of the winding up proceedings to be officially published and to be mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which it has a place of business in this Commonwealth.

(c)  Winding up and distribution.--The corporation shall, as speedily as possible, proceed to collect all sums due it, convert into cash all corporate assets the conversion of which into cash is required to discharge its liabilities and, out of the assets of the corporation, discharge or make adequate provision for the discharge of all liabilities of the corporation, according to their respective priorities. Except as otherwise provided in a bylaw adopted by the members or in this subpart or by any other provision of law, any surplus remaining after paying or providing for all liabilities of the corporation shall be distributed to the shareholders, if any, pro rata, or if there be no shareholders, among the members per capita. See section 1972(a) (relating to proposal of voluntary dissolution).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 5975 is referred to in sections 5504, 5972, 5974, 5977, 5979, 5985, 5997, 6129 of this title.



Section 5976 - Judicial supervision of proceedings

§ 5976.  Judicial supervision of proceedings.

(a)  General rule.--A nonprofit corporation that has elected to proceed under section 1975 (relating to predissolution provision for liabilities), at any time during the winding up proceedings, may apply to the court to have the proceedings continued under the supervision of the court and thereafter the proceedings shall continue under the supervision of the court as provided in Subchapter G (relating to involuntary liquidation and dissolution).

(b)  Distribution of property committed to charitable purposes.--If the assets of the corporation include any property committed to charitable purposes, the board of directors or other body shall apply to the court for an order pursuant to section 5547(b) (relating to nondiversion of certain property) specifying the disposition of the property.

(c)  Religious assets.--In entering a decree providing for the distribution of the assets of a corporation organized for the support of public worship, the court shall, by its decree, provide for the disposition of the assets of the corporation, either by:

(1)  vesting title thereto in such other corporation as may, by its articles, be organized for the purpose of holding title to the real estate held for public worship, according to the formularies of the church or religious organization to which the dissolved corporation was in allegiance;

(2)  authorizing the sale of such assets by a master or trustee appointed for that purpose and the vesting of the proceeds, upon the confirmation of such sale, in such body as may be directed by the court, to be held in trust for carrying out the intent and purpose of public worship; or

(3)  vesting the title to such assets in any incorporated or unincorporated body designated by the petitioners for the same uses and trusts as the assets were theretofore held by the dissolved corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5977 - Articles of dissolution

§ 5977.  Articles of dissolution.

(a)  General rule.--Articles of dissolution and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State when:

(1)  all liabilities of the nonprofit corporation have been discharged, or adequate provision has been made therefor, in accordance with section 5975 (relating to predissolution provision for liabilities), and all of the remaining assets of the corporation have been distributed as provided in section 5975 or in case its assets are not sufficient to discharge its liabilities, when all the assets have been fairly and equitably applied, as far as they will go, to the payment of such liabilities; or

(2)  an election to proceed under Subchapter H (relating to postdissolution provision for liabilities) has been made.

See section 134 (relating to docketing statement).

(b)  Contents of articles.--The articles of dissolution shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  The names and respective addresses, including street and number, if any, of its directors and officers.

(4)  The manner in which the proposal to dissolve voluntarily was adopted by the corporation.

(5)  A statement that:

(i)  all liabilities of the corporation have been discharged or that adequate provision has been made therefor;

(ii)  the assets of the corporation are not sufficient to discharge its liabilities, and that all the assets of the corporation have been fairly and equitably applied, as far as they will go, to the payment of such liabilities; or

(iii)  the corporation has elected to proceed under Subchapter H.

(6)  A statement:

(i)  that all the remaining assets of the corporation, if any, have been distributed as provided in the Nonprofit Corporation Law of 1988; or

(ii)  that the corporation has elected to proceed under Subchapter H and that any remaining assets of the corporation will be distributed as provided in that subchapter.

(7)  In the case of a corporation that has not elected to proceed under Subchapter H, a statement that no actions or proceedings are pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment or decree that may be obtained against the corporation in each pending action or proceeding.

(8)  In the case of a corporation that has not elected to proceed under Subchapter H, a statement that notice of the winding-up proceedings of the corporation was mailed by certified or registered mail to each known creditor and claimant and to each municipal corporation in which the corporation has a place of business in this Commonwealth.

(c)  Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(d)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b)(5), (7) and (8) and added subsec. (d).

1992 Amendment.  Act 169 amended subsecs. (a) and (b).

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5977 is referred to in sections 5975, 5989, 5991.1, 5992 of this title.



Section 5978 - Winding up of corporation after dissolution

§ 5978.  Winding up of corporation after dissolution.

(a)  Winding up and distribution.--Every nonprofit corporation that is dissolved by expiration of its period of duration or otherwise shall, nevertheless, continue to exist for the purpose of winding up its affairs, prosecuting and defending actions or proceedings by or against it, collecting and discharging obligations, disposing of and conveying its property and collecting and dividing its assets, but not for the purpose of continuing business except insofar as necessary for the winding up of the corporation. The board of directors or other body of the corporation may continue as such and shall have full power to wind up the affairs of the corporation.

(b)  Standard of care of directors, members of an other body and officers.--The dissolution of the corporation shall not subject its directors, members of an other body or officers to standards of conduct different from those prescribed by or pursuant to Chapter 57 (relating to officers, directors and members).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 5979 - Survival of remedies and rights after dissolution

§ 5979.  Survival of remedies and rights after dissolution.

(a)  General rule.--The dissolution of a nonprofit corporation, either under this subchapter or under Subchapter G (relating to involuntary liquidation and dissolution) or by expiration of its period of duration or otherwise, shall not eliminate nor impair any remedy available to or against the corporation or its directors, members of an other body, officers or members for any right or claim existing, or liability incurred, prior to the dissolution, if an action thereon is brought on behalf of:

(1)  the corporation within the time otherwise limited by law; or

(2)  any other person before or within two years after the date of the dissolution or within the time otherwise limited by this subpart or other provision of law, whichever is less. See sections 5987 (relating to proofs of claims), 5993 (relating to acceptance or rejection of matured claims) and 5994 (relating to disposition of unmatured claims).

The actions or proceedings may be prosecuted against and defended by the corporation in its corporate name.

(b)  Rights and assets.--The dissolution of a nonprofit corporation shall not affect the limited liability of a member of the corporation theretofore existing with respect to transactions occurring or acts or omissions done or omitted in the name of or by the corporation except that, subject to subsection (d) and sections 5992(d) (relating to claims barred) and 5993(b) (relating to claims barred), if applicable, each member shall be liable for his pro rata portion of the unpaid liabilities of the corporation up to the amount of the net assets of the corporation distributed to the member in connection with the dissolution. Should any property right of a corporation be discovered after the dissolution of the corporation, the surviving member or members of the board of directors or other body that wound up the affairs of the corporation, or a receiver appointed by the court, shall have authority to enforce the property right and to collect and divide the assets so discovered among the persons entitled thereto and to prosecute actions or proceedings in the corporate name of the corporation. Any assets so collected shall be distributed and disposed of in accordance with the applicable order of court, if any, and otherwise in accordance with this subchapter.

(c)  Liability of members.--A member of a dissolved nonprofit corporation, the assets of which were distributed under section 5975(c) (relating to winding up and distribution) or 5997 (relating to payments and distributions), shall not be liable for any claim against the corporation in an amount in excess of the member's pro rata share of the claim or the amount so distributed to the member, whichever is less. The aggregate liability of any member of a dissolved corporation for claims against the dissolved corporation shall not exceed the amount distributed to the member in dissolution.

(d)  Limitation of actions.--A member of a dissolved corporation, the assets of which were distributed under section 5975(c) or 5997(a) through (c), shall not be liable for any claim against the corporation on which an action is not commenced prior to the expiration of the period specified in subsection (a)(2).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (b) and added subsecs. (c) and (d).

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 5979 is referred to in sections 5993, 5994, 5995 of this title.



Section 5981 - Proceedings upon petition of member, etc

SUBCHAPTER G

INVOLUNTARY LIQUIDATION AND DISSOLUTION

Sec.

5981.  Proceedings upon petition of member, etc.

5982.  Proceedings upon petition of creditor.

5983.  Proceedings upon petition of superior religious organization.

5984.  Appointment of receiver pendente lite and other interim powers.

5985.  Liquidating receiver.

5986.  Qualifications of receivers.

5987.  Proofs of claims.

5988.  Discontinuance of proceedings; reorganization.

5989.  Articles of involuntary dissolution.

Subchapter Heading.  The heading of Subchapter G was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Subchapter G is referred to in sections 5764, 5930, 5976, 5979 of this title.

§ 5981.  Proceedings upon petition of member, etc.

The court may, upon petition filed by a member or director of a nonprofit corporation, entertain proceedings for the involuntary winding up and dissolution of the corporation, when any of the following are made to appear:

(1)  That the objects of the corporation have wholly failed; or are entirely abandoned, or that their accomplishment is impracticable.

(2)  That the acts of the directors, or those in control of the corporation, are illegal, oppressive, or fraudulent, and that it is beneficial to the interests of the members that the corporation be wound up and dissolved.

(3)  That the corporate assets are being misapplied or wasted, and that it is beneficial to the interests of the members that the corporation be wound up and dissolved.

(4)  That the directors or other body are deadlocked in the management of the corporate affairs and the members are unable to break the deadlock, and that irreparable injury to the corporation is being suffered or is threatened by reason thereof.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 amended the section heading.

Cross References.  Section 5981 is referred to in section 5764 of this title.



Section 5982 - Proceedings upon petition of creditor

§ 5982.  Proceedings upon petition of creditor.

The court may, upon petition filed by a creditor of a nonprofit corporation whose claim has either been reduced to judgment and an execution thereon returned unsatisfied, or whose claim is admitted by the corporation, entertain proceedings for the involuntary winding up and dissolution of the corporation when, in either case, it is made to appear that the corporation is unable to pay its debts and obligations in the regular course of business, as they mature, or to afford reasonable security to those who may deal with it.



Section 5983 - Proceedings upon petition of superior religious organization

§ 5983.  Proceedings upon petition of superior religious organization.

The court may, in the case of any corporation organized for the support of public worship, upon petition filed by the diocesan convention, presbytery, synod, conference, council, or other supervising or controlling organization of which the corporation is a member or with which it is in allegiance and to which it is subordinate, entertain proceedings for the involuntary winding up and dissolution of the corporation when it is made to appear that by reason of shifting population, withdrawal of membership, or any other cause whatsoever, the corporation has ceased to support public worship within the intent and meaning of its articles, and the dissolution of the corporation may be effected without prejudice to the public welfare and the interests of the members of the corporation.



Section 5984 - Appointment of receiver pendente lite and other interim powers

§ 5984.  Appointment of receiver pendente lite and other interim powers.

Upon the filing of a petition under this subchapter the court shall have all the ordinary powers of a court of equity to issue injunctions, to appoint a receiver or receivers, pendente lite, with such powers and duties as the court from time to time may direct, and to take such other proceedings as may be requisite to preserve the corporate assets and carry on the business of the corporation until a full hearing can be had.



Section 5985 - Liquidating receiver

§ 5985.  Liquidating receiver.

Upon a hearing, after such notice as the court may direct to be given to all parties to the proceeding, and to any other parties in interest designated by the court, the court may appoint a liquidating receiver with authority to collect the assets of the corporation. The liquidating receiver shall have authority, subject to the order of the court, to dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The assets of the corporation, or the proceeds resulting from a disposition thereof, shall be applied to the expenses of the liquidation and to the payment of the liabilities of the corporation, and any remaining assets or proceeds shall be distributed by the court in the manner provided by section 5975(c) (relating to winding up and distribution). The court may direct that any or all of the provisions of Subchapter H (relating to postdissolution provision for liabilities) shall apply. The order appointing the liquidating receiver shall state his powers and duties. The powers and duties may be increased or diminished at any time during the proceedings. A receiver of a corporation appointed under this section shall have authority to sue and defend in all courts in his own name as receiver of the corporation. The court appointing the receiver shall have exclusive jurisdiction of the corporation and its property wherever situated.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 5986 - Qualifications of receivers

§ 5986.  Qualifications of receivers.

A receiver shall in all cases be a resident of this Commonwealth, or a corporation authorized to act as receiver, which corporation may be a domestic corporation for profit or not-for-profit or a foreign corporation for profit or not-for-profit authorized to do business in this Commonwealth, and shall give such bond as the court may direct, with such sureties as the court may require.



Section 5987 - Proofs of claims

§ 5987.  Proofs of claims.

In a proceeding under this subchapter, the court may require all creditors of the corporation to file with the prothonotary of the court, or with the receiver, proofs, under oath, of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall not be less than four months from the date of the order, as the last day for filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

Cross References.  Section 5987 is referred to in section 5979 of this title.



Section 5988 - Discontinuance of proceedings; reorganization

§ 5988.  Discontinuance of proceedings; reorganization.

The proceedings under this subchapter may be discontinued at any time during the winding up proceedings, in the following manner:

(1)  If the proceedings shall have been instituted by a member or director and it is made to appear to the court that the deadlock in the corporate affairs has been broken or the management or control of the corporation has been changed, the court, in its discretion, may dismiss the proceeding and direct the receiver to redeliver to the corporation all its remaining assets.

(2)  If the proceedings shall have been instituted by a creditor and it is made to appear that the debts of the corporation have been paid or provided for, and that there remain or can be obtained sufficient funds to enable the corporation to resume its business, the court, in its discretion, may dismiss the proceeding and direct the receiver to redeliver to the corporation all its remaining assets.

(3)  When a compromise or reorganization of the corporation is proposed, whether the proceedings shall have been instituted by a member or director or by a creditor, the court, upon the summary application of any member, director, creditor, or receiver, may order a meeting of the creditors, or members to be summoned in such manner as the court may direct. If a majority in number, representing 75% in value of the creditors or if 75% of the members present in person, or if a majority in number, representing 75% in value of any class of creditors, or if 75% of the members of any class present in person, as the case may be, agree to any compromise or reorganization of the corporation, such compromise or reorganization, if approved by the court as fair and feasible, shall be binding on all creditors or on all members, or both, or on the class of creditors or class of members, or both, as the case may be, and also on the corporation and its receiver, if any.

(4)  If the proceedings shall have been instituted by a superior religious organization and it is made to appear that appropriate arrangements for the conduct of the affairs of the corporation have been made, the court, in its discretion, may dismiss the proceedings and direct the receiver to redeliver to the corporation its remaining assets.



Section 5989 - Articles of involuntary dissolution

§ 5989.  Articles of involuntary dissolution.

(a)  General rule.--In a proceeding under this subchapter, the court shall enter an order dissolving the nonprofit corporation when the order, if any, obtained pursuant to section 5547(b) (relating to nondiversion of certain property) has been entered and when the costs and expenses of the proceeding, and all liabilities of the corporation have been discharged, and all of its remaining assets have been distributed to the persons entitled thereto, or, in case its assets are not sufficient to discharge such costs, expenses and liabilities, when all the assets have been applied, as far as they will go, to the payment of such costs, expenses and liabilities. See section 139(b) (relating to tax clearance in judicial proceedings).

(b)  Filing.--After entry of an order of dissolution, the office of the clerk of the court of common pleas shall prepare and execute articles of dissolution substantially in the form provided by section 5977 (relating to articles of dissolution), attach thereto a certified copy of the order and transmit the articles and attached order to the Department of State. The department shall not charge a fee in connection with the filing of articles of dissolution under this section. See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(c)  Effect.--Upon the filing of the articles of dissolution in the department, the existence of the corporation shall cease.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b).

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 5991 - Definitions

SUBCHAPTER H

POSTDISSOLUTION PROVISION FOR LIABILITIES

Sec.

5991.  Definitions.

5991.1. Authority of board of directors.

5992.  Notice to claimants.

5993.  Acceptance or rejection of matured claims.

5994.  Disposition of unmatured claims.

5995.  Court proceedings.

5996.  No revival or waiver.

5997.  Payments and distributions.

5998.  Liability of members (Repealed).

Enactment.  The heading of Subchapter H was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and the remaining provisions were added December 19, 1990, P.L.834, No.198, effective immediately.

Subchapter Heading.  The heading of Subchapter H was amended December 18, 1992, P.L.1333, No.169, effective in 60 days.

Cross References.  Subchapter H is referred to in sections 5972, 5974, 5977, 5985 of this title.

§ 5991.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Contractual claims."  Excludes contingent contractual claims based on any implied warranty as to any product manufactured, sold, distributed or handled by the dissolved corporation.

"Priority."  Does not refer either to the order of payments set forth in section 5997(a)(1) through (4) (relating to payments and distributions) or to the relative times at which any claims mature or are reduced to judgment.

"Successor entity." Includes any trust, receivership or other legal entity governed by the laws of this Commonwealth or any other jurisdiction to which the remaining assets of a dissolved nonprofit corporation are transferred subject to its liabilities and which exists solely for the purposes of prosecuting and defending actions, by or against the corporation, enabling the corporation to settle and close its business, to dispose of and convey the property of the corporation, to discharge the liabilities of the corporation, and to distribute to the members of the corporation any remaining assets, but not for the purpose of continuing the business for which the corporation was incorporated.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)



Section 5991.1 - Authority of board of directors

§ 5991.1.  Authority of board of directors.

(a)  General rule.--The board of directors or other body of a nonprofit corporation that has elected to proceed under this subchapter shall have full power to wind up and settle the affairs of the corporation in accordance with this subchapter both prior to and after the filing of articles of dissolution in accordance with section 5977 (relating to articles of dissolution).

(b)  Winding up.--The corporation shall, as speedily as possible, proceed to comply with the requirements of this subchapter while simultaneously collecting all sums due it and converting into cash all corporate assets, the conversion of which into cash is required to make adequate provision for its liabilities.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 5991.1.



Section 5992 - Notice to claimants

§ 5992.  Notice to claimants.

(a)  General rule.--After a nonprofit corporation that has elected to proceed under this subchapter has been dissolved in accordance with section 5977 (relating to articles of dissolution), the corporation or any successor entity shall give notice of the dissolution requesting all persons having a claim against the corporation to present their claims against the corporation in accordance with the notice. The notice shall state:

(1)  That all claims must be presented in writing and must contain sufficient information reasonably to inform the corporation or successor entity of the identity of the claimant and the substance of the claim.

(2)  The mailing address to which a claim must be sent.

(3)  The deadline, which shall be not less than 60 days after the date the notice is given, by which the corporation or successor entity must receive the claim.

(4)  That the claim will be barred if not received by the deadline.

(5)  That the corporation or a successor entity may make distribution to other claimants and the members of the corporation or persons interested as having been such without further notice to the claimant.

(b)  Unmatured contractual claims.--The corporation or successor entity electing to follow the procedures specified in this subchapter shall also give notice of the dissolution of the corporation to persons with contractual claims contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured and shall request that such persons present their claims in accordance with the terms of the notice. The notice shall be in substantially the form specified in subsection (a).

(c)  Publication and service of notices.--

(1)  The notices required by this section shall be officially published at least once a week for two consecutive weeks.

(2)  Concurrently with or preceding the publication, the corporation or successor entity shall send a copy of the notice by certified or registered mail, return receipt requested, to each:

(i)  known creditor or claimant;

(ii)  holder of a claim described in subsection (b); and

(iii)  municipal corporation in which the registered office or principal place of business of the corporation in this Commonwealth was located at the time of filing the articles of dissolution in the department.

(d)  Claims barred.--A claim against a dissolved corporation is barred if a claimant who was given written notice under subsection (c)(2) does not deliver the claim to the dissolved corporation or successor entity by the deadline.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 5992 is referred to in sections 5979, 5993, 5994, 5995 of this title.



Section 5993 - Acceptance or rejection of matured claims

§ 5993.  Acceptance or rejection of matured claims.

(a)  Notice.--A dissolved nonprofit corporation or successor entity may reject, in whole or in part, any matured claim made by a claimant pursuant to section 5992 (relating to notice to claimants) by sending notice of the rejection by certified or registered mail, return receipt requested, to the claimant within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 5979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 5979.

(b)  Claims barred.--A claim against a dissolved corporation is barred if a claimant whose claim is rejected by the dissolved corporation or successor entity does not commence an action in the court to enforce the claim within 90 days after mailing of the rejection notice.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 5993 is referred to in sections 5979, 5997 of this title.



Section 5994 - Disposition of unmatured claims

§ 5994.  Disposition of unmatured claims.

(a)  Contractual claims.--The dissolved nonprofit corporation or successor entity shall offer any claimant whose contractual claim made pursuant to section 5992 (relating to notice to claimants) is contingent, conditional or unmatured, such security as the corporation or successor entity determines is sufficient to provide compensation to the claimant if the claim matures. The corporation or successor entity shall send the offer to the claimant by certified or registered mail, return receipt requested, within 90 days after receipt of the claim and, in all events, at least 30 days before the expiration of the two-year period specified in section 5979(a)(2) (relating to survival of remedies and rights after dissolution). A notice sent pursuant to this section shall include or be accompanied by a copy of this subchapter and of section 5979. If the claimant offered the security does not deliver to the corporation or successor entity a written notice rejecting the offer within 60 days after mailing of the offer for security, the claimant shall be deemed to have accepted the security as the sole source from which to satisfy his claim against the corporation.

(b)  Other claims.--Except as provided in section 5997(d) (relating to liability of directors), the holder of any other claim may bring an action against the dissolved corporation or its directors, members of an other body, officers or members within the time limited by section 5979(a).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 5994 is referred to in sections 5979, 5995, 5997 of this title.



Section 5995 - Court proceedings

§ 5995.  Court proceedings.

(a)  General rule.--A dissolved nonprofit corporation or successor entity that has given notice in accordance with section 5992 (relating to notice to claimants) shall file an application with the court for a determination of the amount and form of security:

(1)  that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to section 5994 (relating to disposition of unmatured claims); and

(2)  that will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on the facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity prior to the expiration of the two-year period specified in section 5979(a)(2) (relating to survival of remedies and rights after dissolution).

(b)  Guardian ad litem.--The court may appoint a guardian ad litem in respect of any proceeding brought under this subchapter. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the applicant in the proceeding unless otherwise ordered by the court.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

Cross References.  Section 5995 is referred to in section 5997 of this title.



Section 5996 - No revival or waiver

§ 5996.  No revival or waiver.

The giving of any notice or making of any offer under this subchapter shall not revive any claim then barred or constitute acknowledgment by the dissolved nonprofit corporation or successor entity that any person to whom the notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom the notice is sent.



Section 5997 - Payments and distributions

§ 5997.  Payments and distributions.

(a)  General rule.--A dissolved nonprofit corporation or successor entity that has elected to proceed under this subchapter shall:

(1)  Pay the claims made and not rejected under section 5993 (relating to acceptance or rejection of matured claims).

(2)  Post the security offered and not rejected under section 5994 (relating to disposition of unmatured claims).

(3)  Post security ordered by the court in any proceeding under section 5995 (relating to court proceedings).

(4)  Pay or make provision for all other claims that are mature, known and uncontested or that have been finally determined to be owing by the corporation or the successor entity.

(b)  Disposition.--The claims and liabilities shall be paid in full and any provision for payment shall be made in full if there are sufficient assets. If there are insufficient assets, the claims and liabilities shall be paid or provided for in order of their priority and, among claims of equal priority, ratably to the extent of funds legally available therefor. Any remaining assets shall be distributed as provided in the last sentence of section 5975(c) (relating to winding up and distribution), except that the distribution shall not be made less than 60 days after the last notice of rejection, if any, was given under section 5993.

(c)  Evaluation of other liabilities.--In the absence of actual fraud, the judgment of the board of directors or other body of the dissolved corporation or the governing persons of the successor entity as to the provision made for the payment of all claims under subsection (a)(4) shall be conclusive.

(d)  Liability of directors.--Directors or members of an other body of a dissolved corporation or governing persons of a successor entity that has complied with this section shall not be personally liable to the claimants of the dissolved corporation.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsecs. (a) and (c), deleted former subsec. (d) and relettered subsec. (e) to subsec. (d).

Cross References.  Section 5997 is referred to in sections 5979, 5991, 5994 of this title.



Section 5998 - Liability of members (Repealed)

§ 5998.  Liability of members (Repealed).

1992 Repeal Note.  Section 5998 was repealed December 18, 1992, P.L.1333, No.169, effective in 60 days.






Chapter 61 - Foreign Nonprofit Corporations

Section 6101 - Application of article

ARTICLE C

FOREIGN NONPROFIT CORPORATIONS

Chapter

61.  Foreign Nonprofit Corporations

Article Heading.  The heading of Article C was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

CHAPTER 61

FOREIGN NONPROFIT CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Qualification

C.  Powers, Duties and Liabilities

D.  Domestication

Enactment.  Chapter 61 was added as Chapter 81 November 15, 1972, P.L.1063, No.271, effective in 90 days. Chapter 81 was renumbered to Chapter 61 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Chapter Heading.  The heading of Chapter 61 was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 61 is referred to in section 5103 of this title; section 101 of Title 54 (Names).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

6101.  Application of article.

Subchapter Heading.  The heading of Subchapter A was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 6101.  Application of article.

(a)  General rule.--Except as otherwise provided in this section or in subsequent provisions of this article, this article shall apply to and the words "corporation" or "foreign nonprofit corporation" in this article shall include every foreign corporation not-for-profit.

(b)  Government entities.--This article shall also apply to and the words "corporation," "foreign corporation" and "foreign nonprofit corporation" shall include a government or other sovereign (other than the Commonwealth) and any governmental corporation, agency or other entity thereof.

(c)  Admitted foreign fraternal benefit society exclusion.--This article shall not apply to any foreign corporation not-for-profit qualified to do business in this Commonwealth under section 603 of the act of July 29, 1977 (P.L.105, No.38), known as the Fraternal Benefit Society Code.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6121 - Admission of foreign corporations

SUBCHAPTER B

QUALIFICATION

Sec.

6121.  Admission of foreign corporations.

6122.  Excluded activities.

6123.  Requirements for foreign corporation names.

6124.  Application for a certificate of authority.

6125.  Issuance of certificate of authority.

6126.  Amended certificate of authority.

6127.  Merger, consolidation or division of qualified foreign corporations.

6128.  Revocation of certificate of authority.

6129.  Application for termination of authority.

6130.  Change of address after withdrawal.

6131.  Registration of name.

Cross References.  Subchapter B is referred to in sections 6141, 6143 of this title.

§ 6121.  Admission of foreign corporations.

(a)  General rule.--A foreign nonprofit corporation, before doing business in this Commonwealth, shall procure a certificate of authority to do so from the Department of State, in the manner provided in this subchapter. A foreign nonprofit corporation shall not be denied a certificate of authority by reason of the fact that the laws of the jurisdiction governing its incorporation and internal affairs differ from the laws of this Commonwealth.

(b)  Qualification under former statute.--If a foreign corporation was on March 19, 1966, admitted to do business in this Commonwealth by the filing of a power of attorney and statement under the act of June 8, 1911 (P.L.710, No.283), such power of attorney and statement shall be deemed an approved application for a certificate of authority issued under this subchapter and the corporation shall be deemed a holder of the certificate. The corporation shall include in its initial application, if any, for an amended certificate of authority under this subchapter the information required by this subchapter to be set forth in an application for a certificate of authority. A certificate of authority issued under the former provisions of the Nonprofit Corporation Law of 1933 or former 15 Pa.C.S. Pt. III Art. B, known as the Nonprofit Corporation Law of 1972, as added by the act of November 15, 1972 (P.L.1063, No.271), shall be deemed to be issued under this subchapter and the certificate of authority shall be deemed not to contain any reference to the kind of business that the corporation proposes to do in this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6122 - Excluded activities

§ 6122.  Excluded activities.

(a)  General rule.--Without excluding other activities which may not constitute doing business in this Commonwealth, a foreign nonprofit corporation shall not be considered to be doing business in this Commonwealth for the purposes of this subchapter by reason of carrying on in this Commonwealth any one or more of the following acts:

(1)  Maintaining or defending any action or administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes.

(2)  Holding meetings of its directors, other body or members or carrying on other activities concerning its internal affairs.

(3)  Maintaining bank accounts.

(4)  Maintaining offices or agencies for the transfer, exchange and registration of its memberships or securities, or appointing and maintaining trustees or depositories with relation to its memberships or securities.

(5)  Granting funds.

(6)  Distributing information to its members.

(7)  Creating as borrower or lender, acquiring or incurring obligations or mortgages or other security interests in real or personal property.

(8)  Securing or collecting debts or enforcing any rights in property securing them.

(9)  Transacting any business in interstate or foreign commerce.

(10)  Conducting an isolated transaction completed within a period of 30 days and not in the course of a number of repeated transactions of like nature.

(11)  Inspecting, appraising and acquiring real estate and mortgages and other liens thereon and personal property and security interests therein, and holding, leasing, conveying and transferring them, as fiduciary or otherwise.

(b)  Exceptions.--The specification of activities in subsection (a) does not establish a standard for activities that may subject a foreign corporation to:

(1)  Service of process under any statute or general rule.

(2)  Taxation by the Commonwealth or any political subdivision thereof.

(3)  The provisions of section 6145 (relating to applicability of certain safeguards to foreign corporations).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6123 - Requirements for foreign corporation names

§ 6123. Requirements for foreign corporation names.

(a)  General rule.--The Department of State shall not issue a certificate of authority to any foreign nonprofit corporation that, except as provided in subsection (b), has a name that is rendered unavailable for use by a domestic nonprofit corporation by any provision of section 5303(a), (b) or (c) (relating to corporate name).

(b)  Exceptions.--

(1)  The provisions of section 5303(b) (relating to duplicate use of names) shall not prevent the issuance of a certificate of authority to a foreign nonprofit corporation setting forth a name that is confusingly similar to the name of any other domestic or foreign corporation for profit or corporation not-for-profit, or of any domestic or foreign limited partnership that has filed a certificate or qualified under Chapter 85 (relating to limited partnerships) or corresponding provisions of prior law, or of any corporation or other association then registered under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names) or to any name reserved or registered as provided in this part, if the foreign nonprofit corporation applying for a certificate of authority files in the department one of the following:

(i)  A resolution of its board of directors or other body adopting a fictitious name for use in transacting business in this Commonwealth which fictitious name is not confusingly similar to the name of the other corporation or other association or to any name reserved or registered as provided in this part and that is otherwise available for use by a domestic nonprofit corporation.

(ii)  The written consent of the other corporation or other association or holder of a reserved or registered name to use the same or confusingly similar name and one or more words are added to make the name applied for distinguishable from the other name.

(2)  The provisions of section 5303(c) (relating to required approvals or conditions) shall not prevent the issuance of a certificate of authority to a foreign nonprofit corporation setting forth a name that is prohibited by that subsection if the foreign nonprofit corporation applying for a certificate of authority files in the department a resolution of its board of directors adopting a fictitious name for use in transacting business in this Commonwealth that is available for use by a domestic nonprofit corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 6123 is referred to in sections 6126, 6131 of this title.



Section 6124 - Application for a certificate of authority

§ 6124.  Application for a certificate of authority.

(a)  General rule.--An application for a certificate of authority shall be executed by the foreign nonprofit corporation and shall set forth:

(1)  The name of the corporation.

(2)  The name of the jurisdiction under the laws of which it is incorporated.

(3)  The address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is incorporated.

(4)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its proposed registered office in this Commonwealth.

(5)  A statement that it is a corporation incorporated for a purpose or purposes not involving pecuniary profit, incidental or otherwise.

(b)  Advertisement.--A foreign nonprofit corporation shall officially publish notice of its intention to apply or its application for a certificate of authority. The notice may appear prior to or after the day on which application is made to the Department of State and shall set forth briefly:

(1)  A statement that the corporation will apply or has applied for a certificate of authority under the provisions of the Nonprofit Corporation Law of 1988.

(2)  The name of the corporation and of the jurisdiction under the laws of which it is incorporated.

(3)  The address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is incorporated.

(4)  Subject to section 109, the address, including street and number, if any, of its proposed registered office in this Commonwealth.

(c)  Filing.--The application for a certificate of authority shall be filed in the Department of State.

(d)  Cross reference.--See section 134 (relating to docketing statement).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 6124 is referred to in section 6127 of this title.



Section 6125 - Issuance of certificate of authority

§ 6125.  Issuance of certificate of authority.

Upon the filing of the application for a certificate of authority, the foreign nonprofit corporation shall be deemed to hold a certificate of authority to do business in this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6126 - Amended certificate of authority

§ 6126.  Amended certificate of authority.

(a)  General rule.--After receiving a certificate of authority, a qualified foreign nonprofit corporation may, subject to the provisions of this subchapter, change or correct any of the information set forth in its application for a certificate of authority or previous filings under this section by filing in the Department of State an application for an amended certificate of authority. The application shall be executed by the corporation and shall state:

(1)  The name under which the applicant corporation currently holds a certificate of authority to do business in this Commonwealth.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3)  The information to be changed or corrected.

(4)  If the application reflects a change in the name of the corporation, the application shall include a statement that either:

(i)  the change of name reflects a change effected in the jurisdiction of incorporation; or

(ii)  documents complying with section 6123(b) (relating to exceptions) accompany the application.

(5)  (Deleted by amendment).

(b)  Issuance of amended certificate of authority.--Upon the filing of the application, the applicant corporation shall be deemed to hold an amended certificate of authority.

(c)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 6127 - Merger, consolidation or division of qualified foreign corporations

§ 6127.  Merger, consolidation or division of qualified foreign corporations.

(a)  General rule.--Whenever a qualified foreign nonprofit corporation is a nonsurviving party to a statutory merger, consolidation or division permitted by the laws of the jurisdiction under which it is incorporated, the corporation surviving the merger, or the new corporation resulting from the consolidation or division, as the case may be, shall file in the Department of State a statement of merger, consolidation or division, which shall be executed by the surviving or new corporation and shall set forth:

(1)  The name of each nonsurviving qualified foreign nonprofit corporation.

(2)  The name of the jurisdictions under the laws of which each nonsurviving qualified foreign nonprofit corporation was incorporated.

(3)  The date on which each nonsurviving qualified foreign nonprofit corporation received a certificate of authority to do business in this Commonwealth.

(4)  A statement that the corporate existence of each nonsurviving qualified foreign nonprofit corporation has been terminated by merger, consolidation or division, as the case may be.

(5)  In the case of a consolidation or division or if the surviving corporation was a nonqualified foreign nonprofit corporation prior to the merger, the statements on the part of the surviving or new corporation required by section 6124(a) (relating to application for a certificate of authority).

(b)  Effect of filing.--The filing of the statement shall operate, as of the effective date of the merger, consolidation or division, to cancel the certificate of authority of each nonsurviving constituent corporation that was a qualified foreign nonprofit corporation and to qualify the surviving or new corporation under this subchapter. If the surviving or new corporation does not desire to continue as a qualified foreign nonprofit corporation, it may thereafter withdraw in the manner provided by section 6129 (relating to application for termination of authority).

(c)  Surviving qualified foreign corporations.--It shall not be necessary for a surviving corporation that was a qualified foreign nonprofit corporation to effect any filing under this subchapter with respect to a merger or division or to procure an amended certificate of authority to do business in this Commonwealth unless the name of such corporation is changed by the merger or division.

(d)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6128 - Revocation of certificate of authority

§ 6128.  Revocation of certificate of authority.

(a)  General rule.--Whenever the Department of State finds that a qualified foreign nonprofit corporation has failed to secure an amended certificate of authority as required by this subchapter after changing its name, or has failed or refused to appear by its proper representatives, or otherwise to comply with any subpoena issued by any court having jurisdiction of the subject matter, or to produce books, papers, records or documents as required by a subpoena, or is violating any of the laws of this Commonwealth, or that its articles have been revoked or voided by its jurisdiction of incorporation, the department shall give notice and opportunity for hearing by registered or certified mail to the corporation that the default exists and that its certificate of authority, including any amendments thereof, will be revoked unless the default is cured within 30 days after the mailing of the notice. If the default is not cured within the period of 30 days, the department shall revoke the certificate of authority, including any amendments thereof, of the foreign nonprofit corporation. Upon revoking the certificate of authority, the department shall mail to the corporation, at its registered office in this Commonwealth, a certificate of revocation.

(b)  Effect of revocation.--Upon the issuance of the certificate of revocation, the authority of the corporation to do business in this Commonwealth shall cease and the corporation shall not thereafter do any business in this Commonwealth unless it applies for and receives a new certificate of authority.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6129 - Application for termination of authority

§ 6129.  Application for termination of authority.

(a)  General rule.--Any qualified foreign nonprofit corporation may withdraw from doing business in this Commonwealth and surrender its certificate of authority by filing in the Department of State an application for termination of authority, executed by the corporation, which shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(2)  The name of the jurisdiction under the laws of which it is incorporated.

(3)  The date on which it received a certificate of authority to do business in this Commonwealth.

(4)  A statement that it surrenders its certificate of authority to do business in this Commonwealth.

(5)  A statement that notice of its intention to withdraw from doing business in this Commonwealth was mailed by certified or registered mail to each municipal corporation in which the registered office or principal place of business of the corporation in this Commonwealth is located, and that the official publication required by subsection (b) has been effected.

(6)  The post office address, including street and number, if any, to which process may be sent in an action or proceeding upon any liability incurred before the filing of the application for termination of authority.

(b)  Advertisement.--A qualified foreign nonprofit corporation shall, before filing an application for termination of authority, officially publish and mail a notice of its intention to withdraw from doing business in this Commonwealth in a manner similar to that required by section 5975(b) (relating to notice to creditors and taxing authorities). The notice shall set forth briefly:

(1)  The name of the corporation and the jurisdiction under the laws of which it is incorporated.

(2)  The address, including street and number, if any, of its principal office under the laws of its jurisdiction of incorporation.

(3)  Subject to section 109, the address, including street and number, if any, of its last registered office in this Commonwealth.

(c)  Filing.--The application for termination of authority and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the department. See section 134 (relating to docketing statement).

(d)  Effect of filing.--Upon the filing of the application for termination of authority, the authority of the corporation to do business in this Commonwealth shall cease. The termination of authority shall not affect any action or proceeding pending at the time thereof or affect any right of action arising with respect to the corporation before the filing of the application for termination of authority. Process against the corporation in an action upon any liability incurred before the filing of the application for termination of authority may be served as provided in 42 Pa.C.S. Ch. 53 (relating to bases of jurisdiction and interstate and international procedure) or as otherwise provided or prescribed by law.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.

Cross References.  Section 6129 is referred to in section 6127 of this title.



Section 6130 - Change of address after withdrawal

§ 6130.  Change of address after withdrawal.

(a)  General rule.--Any foreign nonprofit corporation that has withdrawn from doing business in this Commonwealth, or its successor in interest, may, from time to time, change the address to which process may be sent in an action upon any liability incurred before the filing of an application for termination of authority by filing in the Department of State a statement of change of address by the withdrawn corporation executed by the corporation, setting forth:

(1)  The name of the withdrawn corporation and, if the statement is filed by a successor in interest, the name and capacity of the successor.

(2)  The name of the jurisdiction under the laws of which the corporation filing the statement is incorporated.

(3)  The former post office address, including street and number, if any, of the withdrawn corporation as of record in the department.

(4)  The new post office address, including street and number, if any, of the withdrawn corporation or its successor.

(b)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6131 - Registration of name

§ 6131.  Registration of name.

(a)  General rule.--A nonqualified foreign nonprofit corporation may register its name under 54 Pa.C.S. Ch. 5 (relating to corporate and other association names) if the name is available for use by a qualified foreign nonprofit corporation under section 6123 (relating to requirements for foreign corporation names), by filing in the Department of State an application for registration of name, executed by the corporation, which shall set forth:

(1)  The name of the corporation.

(2)  The address, including street and number, if any, of the corporation.

(b)  Annual renewal.--A corporation that has in effect a registration of its corporate name may renew the registration from year to year by annually filing an application for renewal setting forth the facts required to be set forth in an original application for registration. A renewal application may be filed between October 1 and December 31 in each year and shall extend the registration for the following calendar year.

(c)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 6131.

Cross References.  Section 6131 is referred to in section 5305 of this title; section 502 of Title 54 (Names).



Section 6141 - Penalty for doing business without certificate of authority

SUBCHAPTER C

POWERS, DUTIES AND LIABILITIES

Sec.

6141.  Penalty for doing business without certificate of authority.

6142.  General powers and duties of qualified foreign corporations.

6143.  General powers and duties of nonqualified foreign corporations.

6144.  Registered office of qualified foreign corporations.

6145.  Applicability of certain safeguards to foreign corporations.

6146.  Provisions applicable to all foreign corporations.

§ 6141.  Penalty for doing business without certificate of authority.

(a)  Right to bring actions suspended.--No nonqualified foreign corporation doing business in this Commonwealth within the meaning of Subchapter B of this chapter (relating to qualification) shall be permitted to maintain any action in any court of this Commonwealth until such corporation shall have obtained a certificate of authority. Nor, except as provided in subsection (b) of this section, shall any action be maintained in any court of this Commonwealth by any successor or assignee of such corporation on any right, claim or demand arising out of the doing of business by such corporation in this Commonwealth until a certificate of authority shall have been obtained by such corporation or by a corporation which has acquired all or substantially all of its assets. The failure of a foreign corporation to obtain a certificate of authority to transact business in this Commonwealth shall not impair the validity of any contract or act of such corporation and shall not prevent such corporation from defending any action in any court of this Commonwealth.

(b)  Title to real property.--The title to any real estate situate in this Commonwealth which is derived through any nonqualified foreign corporation not authorized under the laws of this Commonwealth to hold the same, and which has vested or vests in any foreign corporation for profit or not-for-profit authorized to hold such real estate or in any citizen or citizens of the United States or domestic corporation for profit or not-for-profit shall be good and valid and free and clear of any right of escheat by the Commonwealth; and the holder thereof may convey an estate indefeasible as to any right of escheat which the Commonwealth might otherwise have by reason of the unauthorized holding and conveyance by such nonqualified foreign corporation.



Section 6142 - General powers and duties of qualified foreign corporations

§ 6142.  General powers and duties of qualified foreign corporations.

A qualified foreign corporation, so long as its certificate of authority shall not be revoked, shall enjoy the same rights and privileges as a domestic nonprofit corporation, but no more, and, except as in this part otherwise provided, shall be subject to the same liabilities, restrictions, duties and penalties now in force or hereafter imposed upon domestic nonprofit corporations, to the same extent as if it had been incorporated under this part to transact the business set forth in its certificate of authority.



Section 6143 - General powers and duties of nonqualified foreign corporations

§ 6143.  General powers and duties of nonqualified foreign corporations.

(a)  Acquisition of real property.--Every nonqualified foreign corporation, the activities of which in this Commonwealth do not constitute doing business in this Commonwealth for the purposes of Subchapter B of this chapter (relating to qualification), may acquire, hold, mortgage, lease and transfer real property in this Commonwealth, in the same manner and subject to the same limitations as domestic nonprofit corporations.

(b)  Duties.--A nonqualified foreign corporation doing business in this Commonwealth within the meaning of Subchapter B of this chapter shall be subject to the same liabilities, restrictions, duties and penalties now or hereafter imposed upon a qualified foreign corporation.



Section 6144 - Registered office of qualified foreign corporations

§ 6144.  Registered office of qualified foreign corporations.

(a)  General rule.--Subject to the provisions of section 5507(c) (relating to alternative procedure), every qualified foreign nonprofit corporation shall have, and continuously maintain, in this Commonwealth a registered office, which may but need not be the same as its place of business in this Commonwealth.

(b)  Change.--A qualified foreign corporation may, from time to time, change the address of its registered office in the manner provided by section 5507(b) (relating to statement of change of registered office).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended the entire section.



Section 6145 - Applicability of certain safeguards to foreign corporations

§ 6145.  Applicability of certain safeguards to foreign corporations.

(a)  Application.--This section shall be applicable to any qualified or nonqualified foreign corporation:

(1)  which derived more than one-half of its revenues for the preceding three fiscal years, or such portion thereof as the corporation was in existence, from sources within this Commonwealth and was at any time during such period doing business within this Commonwealth on the basis of the most minimal contacts with this Commonwealth permitted under the Constitution of the United States; or

(2)  at least a majority of the bona fide members of which are residents of this Commonwealth.

(b)  Internal affairs doctrine not applicable.--The General Assembly hereby finds and determines that the foreign corporations to which this section applies substantially affect this Commonwealth. No court of this Commonwealth shall hereafter dismiss or stay any action or proceeding by a member, director, officer or agent of such a corporation, as such, against such corporation or any one or more of the members, directors, officers or agents thereof, as such, on the ground that such corporation is a foreign corporation or that the cause of action relates to the internal affairs thereof, but every such action shall proceed with like effect as if such corporation were a domestic corporation. Except as provided in subsection (c) of this section, the court having jurisdiction of the action or proceeding shall apply the law of the jurisdiction under which the foreign corporation was incorporated.

(c)  Minimum safeguards.--The following provisions of this subpart shall be applicable to foreign corporations to which this section applies, except that nothing in this subsection shall require the filing of any document in the Department of State as a prerequisite to the validity of any corporate action or the doing of any corporate action by the foreign corporation which is impossible under the laws of its domiciliary jurisdiction:

(1)  Section 5504(b) (relating to adoption and contents of bylaws).

(2)  Section 5508 (relating to corporate records; inspection).

(3)  Section 5553 (relating to annual report of directors or other body).

(4)  Section 5743 (relating to mandatory indemnification).

(5)  Section 5755 (relating to time of holding meetings of members).

(6)  Section 5758(e) (relating to voting lists).

(7)  Section 5759(b) (relating to minimum requirements).

(8)  Section 5762 (relating to judges of election).

(9)  Section 5764 (relating to appointment of custodian of corporation on deadlock or other cause).

(10)  Section 5766(b) (relating to expulsion).

(11)  Subchapter G of Chapter 57 (relating to judicial supervision of corporate action).

(12)  Chapter 59 (relating to fundamental changes).

For the purposes of this subsection, corporate action shall not be deemed to be impossible under the laws of the domiciliary jurisdiction of a foreign corporation merely because prohibited or restricted by the terms of the articles, certificate of incorporation, bylaws or other organic law of the corporation, but the court may require the corporation to amend such organic law so as to be consistent with the minimum safeguards prescribed by this subsection.

(d)  Section exclusive.--No provision of this article, other than the provisions of this section, shall be construed to regulate the incorporation or internal affairs of a foreign corporation.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 reenacted and amended subsec. (c)(11).

1988 Amendment.  Act 177 amended subsec. (c).

Cross References.  Section 6145 is referred to in sections 5743, 5758, 5952, 6122 of this title.



Section 6146 - Provisions applicable to all foreign corporations

§ 6146.  Provisions applicable to all foreign corporations.

The following provisions of this subpart shall, except as otherwise provided in this section, be applicable to every foreign corporation not-for-profit, whether or not required to procure a certificate of authority under this chapter:

Section 5503 (relating to defense of ultra vires) as to contracts and conveyances governed by the laws of this Commonwealth and conveyances affecting real property situated in this Commonwealth.

Section 5506 (relating to form of execution of instruments) as to instruments or other documents governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 5510 (relating to certain specifically authorized debt terms) as to obligations (as defined in the section) governed by the laws of this Commonwealth or affecting real property situated in this Commonwealth.

Section 5782 (relating to actions against directors, members of an other body and officers) as to any action or proceeding brought in a court of this Commonwealth.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 6146.

Cross References.  Section 6146 is referred to in sections 5503, 5506, 5510, 5782 of this title.



Section 6161 - Domestication

SUBCHAPTER D

DOMESTICATION

Sec.

6161.  Domestication.

6162.  Effect of domestication.

Enactment.  The heading of Subchapter D was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989, and the remaining provisions were added December 19, 1990, P.L.834, No.198, effective immediately.

§ 6161.  Domestication.

(a)  General rule.--Any qualified foreign nonprofit corporation may become a domestic nonprofit corporation by filing in the Department of State articles of domestication. The articles of domestication, upon being filed in the department, shall constitute the articles of the domesticated foreign corporation, and it shall thereafter continue as a corporation which shall be a domestic nonprofit corporation subject to this subpart.

(b)  Articles of domestication.--The articles of domestication shall be executed by the corporation and shall set forth in the English language:

(1)  The name of the corporation. If the name is in a foreign language, it shall be set forth in Roman letters or characters or Arabic or Roman numerals.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3)  A statement that upon domestication the corporation will be subject to the domestic corporation provisions of the Nonprofit Corporation Law of 1988 and a brief statement of the purpose or purposes for which it is to be domesticated which shall be a purpose or purposes for which a domestic nonprofit corporation may be incorporated under Article B (relating to domestic nonprofit corporations generally).

(4)  The term for which upon domestication it is to exist, if not perpetual.

(5)  Any desired provisions relating to the manner and basis of reclassifying the memberships in the corporation.

(6)  A statement that the filing of articles of domestication and, if desired, the renunciation of the original charter or articles of the corporation has been authorized (unless its charter or other organic documents require a greater vote) by a majority of the votes cast by all members entitled to vote thereon and, if any class of members is entitled to vote thereon as a class, a majority of the votes cast in each class vote.

(7)  Any other provisions authorized by Article B to be set forth in the original articles.

(c)  Cross reference.--See section 134 (relating to docketing statement).

Cross References.  Section 6161 is referred to in sections 161, 162 of this title.



Section 6162 - Effect of domestication

§ 6162.  Effect of domestication.

As a domestic nonprofit corporation, the domesticated corporation shall no longer be a foreign nonprofit corporation for the purposes of this subpart and shall have all the powers and privileges and be subject to all the duties and limitations granted and imposed upon domestic nonprofit corporations. The property, franchises, debts, liens, estates, taxes, penalties and public accounts due the Commonwealth shall continue to be vested in and imposed upon the corporation to the same extent as if it were the successor by merger of the domesticating corporation with and into a domestic nonprofit corporation under Subchapter C of Chapter 59 (relating to merger, consolidation and sale of assets). Memberships in the domesticated corporation shall be unaffected by the domestication except to the extent, if any, reclassified in the articles of domestication.






Chapter 71 - Cooperative Corporations Generally

Section 7101 - Short title of subpart

SUBPART D

COOPERATIVE CORPORATIONS

Article

A.  Cooperative Corporations Generally

B.  Domestic Cooperative Corporation Ancillaries

Enactment.  Subpart D was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

ARTICLE A

COOPERATIVE CORPORATIONS GENERALLY

Chapter

71.  Cooperative Corporations Generally

CHAPTER 71

COOPERATIVE CORPORATIONS GENERALLY

Subchapter

A.  General Provisions

B.  Membership and Corporate Finance

C.  Cooperative Contracts

Enactment.  Chapter 71 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Chapter 71, which related to general provisions for corporations not-for-profit, was added November 15, 1972, P.L.1063, No.271, and renumbered to Chapter 51 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 71 is referred to in section 7504 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

7101.  Short title of subpart.

7102.  Cooperative corporations generally.

7103.  Use of term "cooperative" in corporate name.

7104.  Election of an existing business corporation to become a cooperative corporation.

7105.  Termination of status as a cooperative corporation for profit.

7106.  Election of an existing nonprofit corporation to become a cooperative corporation.

7107.  Termination of nonprofit cooperative corporation status.

Cross References.  Subchapter A is referred to in section 7302 of this title.

§ 7101.  Short title of subpart.

This subpart shall be known and may be cited as the Cooperative Corporation Law of 1988.



Section 7102 - Cooperative corporations generally

§ 7102.  Cooperative corporations generally.

(a)  General rule.--Any corporation incorporated under this part may be organized on the cooperative principle by setting forth in its articles a common bond of membership among its shareholders or members by reason of occupation, residence or otherwise and that it is a cooperative corporation.

(b)  Applicable law.--A corporation incorporated under this subpart shall be governed by the applicable provisions of this subpart and, to the extent not inconsistent with this subpart:

(1)  Subpart B (relating to business corporations) if its articles state that it is incorporated for a purpose or purposes involving pecuniary profit, incidental or otherwise, to its shareholders or members or if its articles are silent on the subject.

(2)  Subpart C (relating to nonprofit corporations) if:

(i)  its articles state that it is incorporated for a purpose or purposes not involving pecuniary profit; or

(ii)  it is subject to Chapter 73 (relating to electric cooperative corporations).

(c)  Credit unions.--This subpart shall not apply to a credit union, whether proposed or existing, except as otherwise provided by Title 17 (relating to credit unions).

(d)  Workers' cooperative corporations.--Except as otherwise expressly provided in Chapter 77 (relating to workers' cooperative corporations), only Chapters 1 (relating to general provisions), 5 (relating to corporations) and 77 shall apply to a corporation subject to Chapter 77. A cooperative corporation may be incorporated under this chapter notwithstanding the fact that its corporate purposes consist of or include a purpose or purposes within the scope of Chapter 77.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 7102 is referred to in sections 7104, 7105, 7106, 7107 of this title.



Section 7103 - Use of term "cooperative" in corporate name

§ 7103.  Use of term "cooperative" in corporate name.

(a)  General rule.--Except as otherwise provided by statute:

(1)  The corporate name of a cooperative corporation shall contain the term "cooperative" or an abbreviation thereof.

(2)  The name of an association shall not contain the term "cooperative" or an abbreviation thereof unless the association is a cooperative corporation.

(b)  Cross reference.--See section 7307 (relating to prohibition on use of words "electric cooperative").

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b).

Cross References.  Section 7103 is referred to in sections 7105, 7107 of this title.



Section 7104 - Election of an existing business corporation to become a cooperative corporation

§ 7104.  Election of an existing business corporation to become a cooperative corporation.

(a)  General rule.--Any business corporation not organized on the cooperative principle may become a cooperative corporation for profit under this chapter by:

(1)  Adopting a plan of conversion:

(i)  providing for the redemption by the corporation of all of its shares, whether or not redeemable by the terms of its articles, if the corporation is to be organized as a nonstock corporation; and

(ii)  adjusting its affairs so as to comply with the requirements of this chapter applicable to cooperative corporations.

(2)  Filing articles of amendment which shall contain, in addition to the requirements of section 1915 (relating to articles of amendment):

(i)  A statement that the corporation elects to become a cooperative corporation.

(ii)  The provisions required by section 7102(a) (relating to cooperative corporations generally) to be set forth in the articles of a cooperative corporation.

(iii)  If the corporation is to be a nonstock corporation, a statement that the corporation is organized on a nonstock basis.

(iv)  Such other changes, if any, that may be desired in the articles.

(b)  Procedure.--The plan of conversion of the corporation into a cooperative corporation (which plan shall include the amendment of the articles required by subsection (a)) shall be adopted in accordance with the requirements of Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(1)  The holders of shares of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws on the voting rights of any class.

(2)  The plan must be approved by two-thirds of the votes cast by all shares of each class.

(3)  If any shareholder of a business corporation that adopts a plan of conversion into a cooperative corporation objects to the plan of conversion and complies with the provisions of Subchapter D of Chapter 15 (relating to dissenters rights), the shareholder shall be entitled to the rights and remedies of dissenting shareholders therein provided. There shall be included in or enclosed with the notice of the meeting of shareholders called to act upon the plan of conversion a copy or a summary of the plan and a copy of Subchapter D of Chapter 15 and of this subsection.

(4)  The plan shall not impose any additional liability upon any existing patron of the business of the corporation, whether or not that person becomes a member of the corporation pursuant to the plan, unless the patron expressly assumes such liability.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 7104.

Cross References.  Section 7104 is referred to in section 1571 of this title.



Section 7105 - Termination of status as a cooperative corporation for profit

§ 7105.  Termination of status as a cooperative corporation for profit.

(a)  General rule.--A cooperative corporation for profit may terminate its status as such and cease to be subject to this chapter by:

(1)  Adopting a plan of conversion:

(i)  providing for the issue of appropriate shares to its members if it is organized as a nonstock corporation and is not to continue as such; and

(ii)  adjusting its affairs so as to comply with the requirements of this subpart applicable to business corporations that are not cooperative corporations.

(2)  Amending its articles to delete therefrom the additional provisions required or permitted by:

(i)  sections 2102(a)(1) (relating to formation of nonstock corporations) and 2103 (relating to contents of articles and other documents of nonstock corporations) to be stated in the articles of a nonstock corporation if it is organized as a nonstock corporation and is not to continue as such;

(ii)  section 7102(a) (relating to cooperative corporations generally) to be stated in the articles of a cooperative corporation; and

(iii)  section 7103 (relating to use of term "cooperative" in corporate name).

(b)  Procedure.--The plan of conversion (which plan shall include the amendment of the articles required by this section) shall be adopted in accordance with Subchapter B of Chapter 19 (relating to amendment of articles) except that:

(1)  The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2)  The plan must be approved by a majority of the votes cast by the members of each class.

(c)  Increased vote requirements.--The bylaws of a cooperative corporation for profit adopted by the shareholders or members may provide that, on any amendment to terminate its status as a cooperative corporation, a vote greater than that specified in subsection (b) shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the status of the corporation as a cooperative corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 7105.



Section 7106 - Election of an existing nonprofit corporation to become a cooperative corporation

§ 7106.  Election of an existing nonprofit corporation to become a cooperative corporation.

(a)  General rule.--Any nonprofit corporation not organized on the cooperative principle may become a nonprofit cooperative corporation under this chapter by:

(1)  Adopting a plan of conversion adjusting its affairs so as to comply with the requirements of this chapter applicable to cooperative corporations.

(2)  Filing articles of amendment which shall contain, in addition to the requirements of section 5915 (relating to articles of amendment):

(i)  A statement that the corporation elects to become a cooperative corporation.

(ii)  The provisions required by section 7102(a) (relating to cooperative corporations generally) to be set forth in the articles of a cooperative corporation.

(iii)  Such other changes, if any, that may be desired in the articles.

(b)  Procedure.--The plan of conversion of the corporation into a cooperative corporation (which plan shall include the amendment of the articles required by subsection (a)) shall be adopted in accordance with the requirements of Subchapter B of Chapter 59 (relating to amendment of articles) except that:

(1)  The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2)  The plan must be approved by two-thirds of the votes cast by the members of each class.

(3)  The plan shall not impose any additional liability upon any existing patron of the business of the corporation, whether or not that person becomes a member of the corporation pursuant to the plan, unless the patron expressly assumes such liability.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 7106.



Section 7107 - Termination of nonprofit cooperative corporation status

§ 7107.  Termination of nonprofit cooperative corporation status.

(a)  General rule.--A nonprofit cooperative corporation may terminate its status as such and cease to be subject to this chapter by:

(1)  Adopting a plan of conversion adjusting its affairs so as to comply with the requirements of this subpart applicable to nonprofit corporations that are not cooperative corporations.

(2)  Amending its articles to delete therefrom the additional provisions required or permitted by:

(i)  section 7102(a) (relating to cooperative corporations generally) to be stated in the articles of a cooperative corporation; and

(ii)  section 7103 (relating to use of term "cooperative" in corporate name).

(b)  Procedure.--The plan of conversion (which plan shall include the amendment of the articles required by this section) shall be adopted in accordance with Subchapter B of Chapter 59 (relating to amendment of articles) except that:

(1)  The members of every class shall be entitled to vote on the plan regardless of any limitations stated in the articles or bylaws, or in a document evidencing membership, on the voting rights of any class.

(2)  The plan must be approved by a majority of the votes cast by the members of each class.

(c)  Increased vote requirements.--The bylaws of a nonprofit cooperative corporation adopted by the members may provide that, on any amendment to terminate its status as a cooperative corporation, a vote greater than that specified in subsection (b) shall be required. If the bylaws contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the status of the corporation as a cooperative corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 7107.



Section 7111 - Voting rights

SUBCHAPTER B

MEMBERSHIP AND CORPORATE FINANCE

Sec.

7111.  Voting rights.

7112.  Distributions.

§ 7111.  Voting rights.

Except as otherwise provided by statute, each member of a cooperative corporation shall have one vote, unless the corporation is organized on the basis of interests in real property or market shares or similar divisions of useful property or cooperative activity, in which case the articles or a bylaw adopted by the members may provide for voting on the basis of apartment units or market shares or other similar units of useful property or cooperative activity.



Section 7112 - Distributions

§ 7112.  Distributions.

Notwithstanding section 5551 (relating to dividends prohibited; compensation and certain payments authorized), a cooperative corporation may make patronage rebates or other distributions to its members or patrons in conformity with the purposes for which it is incorporated. A patronage rebate or dividend that is, or is equivalent to, a reduction in the charge made by a cooperative corporation to a member for goods or services shall not constitute a dividend or distribution within the meaning of this part or any other provision of law.



Section 7121 - Cooperative contracts generally

SUBCHAPTER C

COOPERATIVE CONTRACTS

Sec.

7121.  Cooperative contracts generally.

7122.  Notice of cooperative contracts.

7123.  Filing procedures.

7124.  Relief against breach or threatened breach of contract; penalty for interference.

7125.  Action for civil penalty for inducing breach or spreading false reports.

Cross References.  Subchapter C is referred to in section 7302 of this title.

§ 7121.  Cooperative contracts generally.

(a)  General rule.--A contract between a cooperative corporation and any member, whether contained in the bylaws or a separate writing, may require the member to:

(1)  Sell, market or deliver to or through the corporation or any facilities furnished by it, all or any specified part of products produced or to be produced either by the member or under the control of the member.

(2)  Authorize the corporation or any facilities furnished by it to act for the member in any manner with respect to all or any specified part of products produced or to be produced either by the member or under the control of the member.

(3)  Buy or procure from or through the corporation or any facilities furnished by it, all or any specified part of goods or services to be bought or procured by the member.

(4)  Authorize the corporation or any facilities furnished by it to act for the member in any manner in the procurement of goods or the procurement or performance of services.

(b)  Damages for breach.--A contract authorized by subsection (a) may fix and require liquidated damages to be paid by the member to the cooperative corporation in the event of breach of the contract by the member. Liquidated damages may be a percentage of the value or a specific amount per unit of the products, goods or services involved in or the subject of the breach, or a specific sum.

(c)  Collective action.--Two or more cooperative corporations may contract and act in association, corporate or otherwise, to perform collectively any of their powers, purposes or contracts.

(d)  Definition.--A contract described in subsection (a) is referred to in this subchapter as a "cooperative contract," and, unless the context otherwise requires, the term means the original cooperative contract and any amendments.

Cross References.  Section 7121 is referred to in section 7123 of this title.



Section 7122 - Notice of cooperative contracts

§ 7122.  Notice of cooperative contracts.

(a)  General rule.--A cooperative corporation may file any cooperative contract in the manner provided in section 7123 (relating to filing procedures) for the purpose of providing notice of its existence and contents as provided in subsection (b). If the corporation has substantially uniform cooperative contracts with more than one member, it may, in lieu of filing the original contracts, file:

(1)  A true copy of the uniform contract; and

(2)  A list or lists of the names and addresses of members who have executed the contract and the effective date of the contract as to each such member.

(b)  Effect of filing.--Filing pursuant to section 7123 shall operate as constructive notice to all persons of the existence and contents of the cooperative contract. Any right, title, interest or lien created as to the products covered by the contract subsequent to such filing while such filing is in effect is subject to the right, title or interest of the cooperative corporation under the contract. If the member creates any mortgage upon or other security interest in any such products subsequent to the filing of the contract and if the member and the mortgagee or secured party jointly notify the corporation in writing of the existence and amount of the mortgage or other security interest, all payments which after such notice become due from the corporation to that member by reason of the sale or other handling of those products by the corporation shall be paid by the corporation to the mortgagee or other secured interest until the amount of the mortgage or the sum due the secured party has been paid, and the balance thereafter shall be paid to the member.



Section 7123 - Filing procedures

§ 7123.  Filing procedures.

(a)  Place and method of filing.--The proper place to file a cooperative contract authorized by section 7121(a)(1) or (2) (relating to cooperative contracts generally) is in the Department of State. Subchapter B of Chapter 1 (relating to functions and powers of Department of State) shall not apply to a filing under this subchapter.

(b)  Amendments.--A cooperative contract that has been filed under this section may be amended by filing a writing signed by both the cooperative corporation and the member. The filing of an amendment does not extend the period of effectiveness of a filing of a cooperative contract.

(c)  Sufficiency of name of member.--Where a member so changes his name or in the case of an association its name, identity or corporate structure that a filing of a cooperative contract becomes seriously misleading, the filing is not effective more than four months after the change, unless a new filing is made before the expiration of that time.

(d)  Effect of minor errors.--A filing substantially complying with the requirements of this subchapter is effective even though it contains minor errors that are not seriously misleading.

(e)  What constitutes filing.--Presentation for filing of a cooperative contract and tender of the filing fee to or acceptance of the contract by the department constitutes filing under this subchapter.

(f)  Duration of effectiveness of filing in general.--The filing of a cooperative contract shall be effective for a period of five years from the date of filing or the duration of the contract, whichever is less. The effectiveness of a cooperative contract filing lapses on the expiration of such period unless a continuation statement is filed prior to the lapse.

(g)  Continuation statement.--A continuation statement may be filed by the cooperative corporation within six months prior to the expiration of the five-year period specified in subsection (f). Any such continuation statement must be signed by the corporation, identify the original cooperative contract filing by file number and state that the original contract is still effective. Upon timely filing of the continuation statement, the effectiveness of the original filing shall be continued for five years after the last date to which the filing was effective whereupon it shall lapse in the same manner as provided in subsection (f) unless another continuation statement is filed prior to such lapse. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the original filing.

(h)  Duties of department.--The department shall mark each cooperative contract with a file number and with the date and hour of filing and shall hold the contract or a microfilm or other photographic copy thereof for public inspection. In addition, the department shall index the contract according to the name of the cooperative corporation and the name or names of the members who are parties thereto and shall note in the index the file number and the address of the corporation and the address or addresses of the members.

(i)  Termination.--When a cooperative contract filed under this subchapter has been terminated in any manner, the cooperative corporation shall give, upon demand, a termination statement to the member party to the contract, who may file the statement with the department. A cooperative corporation may file at any time a termination statement listing the names of all persons whose contracts have been terminated in any manner other than by expiration of their term. Upon presentation to the department of a termination statement, it shall be noted in the index. If the termination statement has been filed in duplicate, the department shall return one copy of the termination statement to the member or corporation stamped to show the date and time of receipt thereof.

(j)  Marking copy of filings.--If the person filing any cooperative contract, continuation statement or termination statement furnishes the department a copy thereof, the department upon request shall note upon the copy the file number and date and hour of the filing of the original and deliver or send the copy to such person.

(k)  Furnishing certificates and copies.--Upon request of any person, the department shall issue a certificate showing whether there is on file on the date and hour stated therein, any presently effective cooperative contract filing naming a particular member and, if there is, giving the date and hour of filing of each such contract, the file number thereof and the name and address of the cooperative corporation.

(l)  Retention of microfilm or other copies in lieu of originals; admissibility of copies in evidence; duties of department.--In lieu of retaining the originals of any or all papers filed with it under this subchapter, the department may make microfilm, photographic, photostatic or other copies of them which accurately reproduce such originals and may thereafter dispose of the originals so copied, and any copy so made shall be admissible in evidence in any proceeding with the same effect as though it were an original.

(m)  Illegible filings.--The duties of the department prescribed in this subchapter shall relate only to clearly legible papers filed with it or submitted to it for filing. The department shall promptly return to the person submitting the same any paper that is not clearly legible.

Cross References.  Section 7123 is referred to in section 7122 of this title.



Section 7124 - Relief against breach or threatened breach of contract; penalty for interference

§ 7124.  Relief against breach or threatened breach of contract; penalty for interference.

(a)  Relief against member.--In the event of a breach or threatened breach of a cooperative contract, the cooperative corporation shall be entitled to an injunction to prevent the breach or any further breach thereof, and to a decree of specific performance thereof. Upon showing the breach or threatened breach and upon filing a sufficient bond, the corporation shall be entitled to a preliminary or special injunction.

(b)  Relief against third parties.--Any person who, with knowledge that a cooperative contract exists, induces or attempts to induce any member to breach the contract, or who in any manner aids a breach of the contract, shall be liable to the cooperative corporation for damages caused by such interference. The corporation shall also be entitled to an injunction to prevent any interference or further interference with the contract.

Cross References.  Section 7124 is referred to in section 7125 of this title.



Section 7125 - Action for civil penalty for inducing breach or spreading false reports

§ 7125.  Action for civil penalty for inducing breach or spreading false reports.

In addition to the remedies provided in section 7124(b) (relating to relief against third parties), any person who knowingly and maliciously induces or attempts to induce any member of a cooperative corporation to breach a cooperative contract or who knowingly and maliciously spreads any false report about the finances or management of a cooperative corporation shall be liable, in a civil action, to the corporation aggrieved, in the amount of $500 for each offense.






Chapter 73 - Electric Cooperative Corporations

Section 7301 - Short titles

ARTICLE B

DOMESTIC COOPERATIVE CORPORATION

ANCILLARIES

Chapter

73.  Electric Cooperative Corporations

74.  Generation Choice for Customers of Electric Cooperatives

75.  Cooperative Agricultural Associations

77.  Workers' Cooperative Corporations

79.  Fundamental Changes (Transferred)

CHAPTER 73

ELECTRIC COOPERATIVE CORPORATIONS

Subchapter

A.  Preliminary Provisions

B.  Powers, Duties and Safeguards

C.  Unincorporated Area Certified Territory

Enactment.  Chapter 73 was added December 19, 1990, P.L.834, No.198, effective immediately.

Prior Provisions.  Former Chapter 73, which related to the same subject matter, was added December 21, 1988, P.L.1444, No.177, and repealed December 19, 1990, P.L.834, No.198, effective immediately.

Cross References.  Chapter 73 is referred to in sections 7102, 7404, 7405, 7410 of this title; section 202 of Title 26 (Eminent Domain); section 311 of Title 54 (Names).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

7301.  Short titles.

7302.  Application of chapter.

7303.  Definitions.

7304.  Number and qualifications of incorporators.

7305.  Purpose.

7306.  Articles of incorporation.

7307.  Prohibition on use of words "electric cooperative."

7308.  Liberal construction.

Cross References.  Subchapter A is referred to in section 7410 of this title.

§ 7301.  Short titles.

(a)  Short title of chapter.--This chapter shall be known and may be cited as the Electric Cooperative Law of 1990.

(b)  Short title of Subchapter C.--Subchapter C shall be known and may be cited as the Unincorporated Area Certified Territory Law of 1990.



Section 7302 - Application of chapter

§ 7302.  Application of chapter.

(a)  General rule.--This chapter shall apply to and, unless the context clearly indicates otherwise, the term "corporation" or "electric cooperative corporation" in this chapter shall mean a corporation incorporated under:

(1)  the act of June 21, 1937 (P.L.1969, No.389), known as the Electric Cooperative Corporation Act; or

(2)  this chapter.

(b)  Provisions complete in themselves.--The provisions of this chapter, as supplemented by or pursuant to Subchapters A (relating to general provisions) and C (relating to cooperative contracts) of Chapter 71, are complete in themselves and shall be controlling. The provisions of any other law of this Commonwealth, except as provided in Part V of Title 1 (relating to statutory construction) and in this chapter, shall not apply to a corporation subject to this chapter.

Cross References.  Section 7302 is referred to in section 7308 of this title.



Section 7303 - Definitions

§ 7303.  Definitions.

The following words and phrases when used in this subchapter and Subchapter B (relating to powers, duties and safeguards) shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquire."  Construct or acquire by purchase, lease, devise, gift or other mode of acquisition.

"Board."  A board of directors of a corporation.

"Federal agency."  Includes the United States of America and any department, administration, commission, board, bureau, office, establishment, agency, authority or instrumentality of the United States of America, heretofore or hereafter created.

"Member."  The incorporators of a corporation and each person thereafter lawfully admitted to membership therein.

"Obligations."  Includes bonds, notes, debentures, interim certificates or receipts and all other evidences of indebtedness issued by a corporation, whether secured or unsecured.

"Person."  Includes any Federal agency, State or political subdivision thereof or any body politic.

"Rural area."  Any area, not included within the boundaries of any incorporated or unincorporated city, town, village or borough, having a population in excess of 2,500 inhabitants, including both the farm and nonfarm population thereof.



Section 7304 - Number and qualifications of incorporators

§ 7304.  Number and qualifications of incorporators.

Three or more natural persons of full age who are residents of this Commonwealth may incorporate an electric cooperative corporation.



Section 7305 - Purpose

§ 7305.  Purpose.

Nonprofit cooperative corporations may be organized under this chapter for the purpose of engaging in rural electrification by any one or more of the following methods:

(1)  Furnishing of electric energy to persons in rural areas who are not receiving central station service.

(2)  Assisting in the wiring of the premises of persons in rural areas or the acquisition, supply or installation of electrical or plumbing equipment therein.

(3)  Furnishing of electric energy, wiring facilities, electrical or plumbing equipment or services to any other corporation or to the members thereof.



Section 7306 - Articles of incorporation

§ 7306.  Articles of incorporation.

(a)  General rule.--The articles of incorporation shall state:

(1)  The name of the corporation, which shall include the words "Electric Cooperative" and the word "Corporation," "Incorporated," "Inc." or "Company" and shall not be confusingly similar to the name of any other corporation.

(2)  The purpose for which the corporation is formed.

(3)  The names and addresses of the incorporators who shall serve as directors and manage the affairs of the corporation until its first annual meeting of members or until their successors are elected and qualify.

(4)  The number of directors, not less than three, to be elected at the annual meetings of members.

(5)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(6)  The period of duration of the corporation, which may be perpetual.

(7)  The terms and conditions upon which persons will be admitted to membership and retain membership in the corporation, but, if expressly so stated, the determination of these matters may be reserved to the directors by the bylaws.

(8)  Any provisions, not inconsistent with law, which the incorporators choose to insert for the regulation of the business and affairs of the corporation.

(b)  Cross references.--See section 134 (relating to docketing statement) and Subchapter A of Chapter 53 (relating to incorporation generally).



Section 7307 - Prohibition on use of words "electric cooperative."

§ 7307.  Prohibition on use of words "electric cooperative."

The words "electric cooperative" shall not be used in the corporate name of any domestic or foreign corporation for profit or not-for-profit other than a corporation existing under this chapter.

Cross References.  Section 7307 is referred to in section 7103 of this title.



Section 7308 - Liberal construction

§ 7308.  Liberal construction.

All of the provisions of law applicable to electric cooperative corporations shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things. See section 7302(b) (relating to provisions complete in themselves).



Section 7321 - Special powers and limitations

SUBCHAPTER B

POWERS, DUTIES AND SAFEGUARDS

Sec.

7321.  Special powers and limitations.

7322.  Bylaws.

7323.  Exemption of members from liability for debts of corporation.

7324.  Qualifications of members.

7325.  Annual meeting of members.

7326.  Voting by members.

7327.  Certificates of membership.

7328.  Quorum of members.

7329.  Directors.

7330.  Nonprofit operation.

7331.  Merger, consolidation, division or sale of assets.

7332.  Dissolution.

7333.  License fee; exemption from excise taxes.

7334.  Exemption from jurisdiction of Public Utility Commission.

7335.  Limited exemption from Securities Act.

Cross References.  Subchapter B is referred to in sections 7303, 7410 of this title.

§ 7321.  Special powers and limitations.

(a)  General rule.--Each electric cooperative corporation shall have power (in addition to or limitation of the powers conferred by section 5502 (relating to general powers)):

(1)  To generate, manufacture, purchase, acquire and accumulate electric energy and to transmit, distribute, sell, furnish and dispose of such electric energy to its members only; and to construct, erect, purchase, lease as lessee and, in any manner, acquire, own, hold, maintain, operate, sell, dispose of, lease as lessor, exchange and mortgage plants, buildings, works, machinery, supplies, equipment, apparatus and transmission and distribution lines or systems necessary, convenient or useful.

(2)  To assist its members only to wire their premises and install therein electrical and plumbing fixtures, machinery, supplies, apparatus and equipment of any and all kinds and character and, in connection therewith and for those purposes, to purchase, acquire, lease, sell, distribute, install and repair electrical and plumbing fixtures, machinery, supplies, apparatus and equipment of any and all kinds and character and to receive, acquire, endorse, pledge, hypothecate and dispose of notes, bonds and other evidences of indebtedness.

(3)  To furnish to other corporations organized under this chapter, or to the members thereof, electric energy, wiring facilities, electrical and plumbing equipment and services convenient or useful.

(4)  In connection with the acquisition, construction, improvement, operation or maintenance of its lines, to use any highway or any right-of-way, easement or other similar property right owned or held by the Commonwealth or any political subdivision thereof.

(5)  To have and exercise the power of eminent domain for the purpose and in the manner provided by the condemnation laws of this Commonwealth relating to public utility corporations for acquiring private property for public use, such right to be paramount except as to property of the Commonwealth or of any political subdivision thereof or any public utility corporation, other than one engaged in furnishing electric energy to the public, except that the right of eminent domain shall exist in order to cross the lines of any public utility not furnishing electric energy if the crossing is effected in such manner as not to interfere with the service lines or the service of the public utility.

(6)  To fix, regulate and collect rates, fees, rents or other charges for electric energy and any other facilities, supplies, equipment or services furnished by the corporation.

(7)  To accept gifts or grants of money, services or property, real or personal.

(8)  To do and perform, either for itself or its members or for any other corporation, or for the members thereof, any and all acts and things and to have and exercise any and all powers as may be necessary, convenient or appropriate to effectuate the purpose for which the corporation is incorporated.

(b)  Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the corporation the powers enumerated in this chapter.



Section 7322 - Bylaws

§ 7322.  Bylaws.

The power to make, alter or repeal the bylaws of an electric cooperative corporation shall be vested in the board of directors. The bylaws may contain any provisions for the regulation and management of the affairs of the corporation, not inconsistent with law or the articles.



Section 7323 - Exemption of members from liability for debts of corporation

§ 7323.  Exemption of members from liability for debts of corporation.

A member shall not be liable for the debts of an electric cooperative corporation to an amount exceeding the sums remaining unpaid on his membership fee, but nothing in this chapter shall be construed to relieve any member from the payment of any debt due by him to the corporation.



Section 7324 - Qualifications of members

§ 7324.  Qualifications of members.

All persons in rural areas proposed to be served by an electric cooperative corporation, who are not receiving central station service, shall be eligible for membership in the corporation. No person other than the incorporators shall be, become or remain a member of the corporation unless the person uses or agrees to use electric energy or, as the case may be, the facilities, supplies, equipment and services furnished by the corporation. A corporation existing under this chapter may become a member of another such corporation and may avail itself fully of the facilities and services thereof.



Section 7325 - Annual meeting of members

§ 7325.  Annual meeting of members.

(a)  Time of annual meeting.--An annual meeting of the members of an electric cooperative corporation shall be held at such time as may be provided in the bylaws.

(b)  Call of special meetings.--Special meetings of the members may be called by:

(1)  the president;

(2)  the board of directors;

(3)  petition signed by not less than one-tenth of all of the members; or

(4)  such other officers or persons as may be provided in the bylaws.

(c)  Notice of meetings.--Written notice of every meeting of members shall be delivered not less than ten nor more than 30 days before the date of the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mails in a sealed envelope, addressed to the member at his address as it appears on the records of the corporation, with postage thereon prepaid.



Section 7326 - Voting by members

§ 7326.  Voting by members.

Each member present shall be entitled to one and only one vote on each matter submitted to a vote at a meeting of members of an electric cooperative corporation, but voting by proxy or by mail may be provided for in the bylaws.



Section 7327 - Certificates of membership

§ 7327.  Certificates of membership.

When a member of an electric cooperative corporation has paid the membership fee in full, a certificate of membership shall be issued to the member. Memberships in the corporation and the certificates shall be nontransferable. The certificate of membership shall be surrendered to the corporation upon the resignation, expulsion or death of the member.



Section 7328 - Quorum of members

§ 7328.  Quorum of members.

Unless otherwise provided in the bylaws, a majority of the members present, in person or represented by proxy, shall constitute a quorum for the transaction of business at a meeting of members of an electric cooperative corporation, but, if voting by mail is provided for in the bylaws, members so voting shall be counted as if present.



Section 7329 - Directors

§ 7329.  Directors.

(a)  General rule.--The business and affairs of an electric cooperative corporation shall be managed under the direction of a board of not less than three directors who shall be natural persons of full age. All directors shall be members.

(b)  Vacancies.--Any vacancy occurring in the board and any directorship to be filled shall be filled, as provided in the bylaws, by persons who shall serve until directors may be regularly elected.



Section 7330 - Nonprofit operation

§ 7330.  Nonprofit operation.

(a)  General rule.--Each electric cooperative corporation shall be operated without profit to its members, but the rates, fees, rents or other charges for electric energy and any other facilities, supplies, equipment or services furnished by the corporation shall be sufficient at all times:

(1)  To pay all operating and maintenance expenses necessary or desirable for the prudent conduct of its business and the principal of and interest on the obligations issued or assumed by the corporation in the performance of the purpose for which it was organized.

(2)  For the creation of reserves.

(b)  Disposition of revenues.--The revenues of the corporation shall be devoted, first, to the payment of operating and maintenance expenses and the principal and interest on outstanding obligations and, thereafter, to such reserves for improvement, new construction, depreciation and contingencies as the board may, from time to time, prescribe.

(c)  Patronage distributions.--Revenues not required for the purposes set forth in subsection (b) shall be returned, from time to time, to the members on a pro rata basis, according to the amount of business done with each during the period, either in cash, in abatement of current charges for electric energy or otherwise, as the board determines, but the return may be made by way of general rate reduction to members if the board so elects.



Section 7331 - Merger, consolidation, division or sale of assets

§ 7331.  Merger, consolidation, division or sale of assets.

(a)  Merger, consolidation or division.--Any two or more electric cooperative corporations may merge, consolidate or divide but only if the surviving or resulting corporation is a corporation existing under this chapter. Every merger, consolidation or division shall be proposed by the adoption by the board of directors of a resolution approving the plan of merger, consolidation or division and directing that the plan be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(b)  Sale of assets.--An electric cooperative corporation may sell, lease, lease-sell, exchange or otherwise dispose of all or substantially all of its assets only when authorized by the affirmative vote of two-thirds of all the members of the corporation.

(1)  The plan of asset transfer shall set forth the terms and conditions of the sale, lease, exchange or other disposition or may authorize the board of directors to fix any or all of the terms and conditions, including the consideration to be received by the corporation therefor.

(2)  Prior to submission for consideration by the members of the corporation, the board of directors of the corporation shall first give all other domestic electric cooperative corporations an opportunity to submit competing proposals. Such opportunity shall be in the form of a written notice to such corporations, which notice shall be attached to a copy of the proposal which the corporation has already received. Such corporations shall be given not less than 30 days during which to submit competing proposals, and the actual minimum period within which proposals are to be submitted shall be stated in the written notice given to them.

(3)  Within 30 days after expiration of the notice period set by the board of directors under paragraph (2), written notice of the special meeting to consider and take action on the plan of asset transfer and expressing in detail each of the proposals shall be given to each member of the corporation. The special meeting shall not be held sooner than 30 days after the giving of such notice to the members.

(4)  After a plan of asset transfer has been authorized by the members, the board of directors, in its discretion, may abandon the sale, lease, lease-sale, exchange or other disposition, subject to the rights of third parties under any contracts relating thereto, without further action or approval by the members.



Section 7332 - Dissolution

§ 7332.  Dissolution.

An electric cooperative corporation may dissolve only when authorized by the affirmative vote of two-thirds of all the members of the corporation. Any assets remaining after all liabilities or obligations of the corporation have been satisfied or discharged upon dissolution shall be distributed pro rata among the members of the corporation at the time of the filing of the certificate of dissolution.



Section 7333 - License fee; exemption from excise taxes

§ 7333.  License fee; exemption from excise taxes.

Electric cooperative corporations subject to this chapter shall pay annually, on or before July 1, to the Department of Revenue a fee of $10 for each 100 members or fraction thereof but shall be exempt from all other State taxes of whatsoever kind or nature.



Section 7334 - Exemption from jurisdiction of Public Utility Commission

§ 7334.  Exemption from jurisdiction of Public Utility Commission.

Except as provided in Subchapter C (relating to unincorporated area certified territory), all electric cooperative corporations subject to this chapter shall be exempt in any and all respects from the jurisdiction and control of the Pennsylvania Public Utility Commission.



Section 7335 - Limited exemption from Securities Act

§ 7335.  Limited exemption from Securities Act.

Whenever any electric cooperative corporation subject to this chapter has borrowed money from any Federal agency, the obligations issued to secure the payment of the money shall be exempt from the provisions of the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972, nor shall the provisions of that act apply to the issuance of membership certificates.



Section 7351 - Application of subchapter

SUBCHAPTER C

UNINCORPORATED AREA CERTIFIED TERRITORY

Sec.

7351.  Application of subchapter.

7352.  Definitions.

7353.  Geographical areas.

7354.  Boundaries of certified territories; hearings.

7355.  Obligations and rights within certified territory; new electric-consuming facilities.

7356.  Borderline service.

7357.  Effect of incorporation, annexation or consolidation.

7358.  Enforcement of compliance by commission.

7359.  Expenses.

Cross References.  Subchapter C is referred to in sections 7301, 7334, 7406, 7410 of this title.

§ 7351.  Application of subchapter.

(a)  General rule.--This subchapter shall apply only to the establishment of boundaries of certified territory between retail electric suppliers where one supplier is an electric cooperative corporation and the other supplier is subject to the jurisdiction of the Pennsylvania Public Utility Commission for rates, terms and conditions for electric service.

(b)  Municipal corporations.--Nothing contained in this subchapter shall in any respect affect any of the rights, privileges or obligations of any municipal corporation furnishing retail electric service.



Section 7352 - Definitions

§ 7352.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Certified territory."  An unincorporated area as certified pursuant to section 7354 (relating to boundaries of certified territories; hearings).

"Commission."  The Pennsylvania Public Utility Commission of the Commonwealth.

"Electric-consuming facilities."  Everything that utilizes electric energy from a central station source.

"Existing distribution line."  An electric line of a design voltage of 35 kV phase to phase or less which on July 30, 1975:

(1)  was located in an unincorporated area; and

(2)  was or had been used for retail electric service.

"Hearing."  A hearing by the commission pursuant to reasonable notice to all affected retail electric suppliers.

"Retail electric service."  Electric service furnished to a consumer for ultimate consumption, but not including wholesale electric energy furnished by an electric supplier to another electric supplier for resale.

"Retail electric supplier."  Any person, exclusive of a municipal corporation, engaged in the furnishing of retail electric service. The term shall apply only to a retail electric supplier which is an electric cooperative corporation and to a retail electric supplier which is subject to the jurisdiction of the commission for rates, terms and conditions for electric service and has a mutual boundary in an unincorporated area with an electric cooperative corporation.

"Unincorporated area."  A geographical area outside the corporate limits of cities and boroughs.

Cross References.  Section 7352 is referred to in section 7404 of this title.



Section 7353 - Geographical areas

§ 7353.  Geographical areas.

It is hereby declared to be in the public interest that, to encourage the orderly development of retail electric service in unincorporated areas, to avoid wasteful duplication of distribution facilities, to avoid unnecessary encumbering of the landscape of the Commonwealth, to prevent the waste of materials and natural resources, to minimize inconvenience, diminished efficiency and higher costs in serving the consumer and otherwise for the public convenience and necessity, the Commonwealth is divided into geographical areas, establishing the unincorporated areas within which each retail electric supplier is to provide retail electric service on an exclusive basis.

Cross References.  Section 7353 is referred to in section 7354 of this title.



Section 7354 - Boundaries of certified territories; hearings

§ 7354.  Boundaries of certified territories; hearings.

(a)  Exclusive territories.--Except as otherwise provided in this section, a retail electric supplier shall not furnish retail electric service in the certified territory of another retail electric supplier.

(b)  Establishment of boundaries.--Except as otherwise provided in this section, the boundaries of the certified territory of each retail electric supplier in any unincorporated area are hereby set as a line or lines substantially equidistant between its existing distribution lines and the nearest existing distribution lines of any other retail electric supplier in every direction with the result that there is hereby certified to each retail electric supplier such unincorporated area which in its entirety is located substantially in closer proximity to one of its existing distribution lines than the nearest existing distribution line of any other retail electric supplier.

(c)  Maps of certified territories.--On or before July 30, 1976, or, when requested in writing by a retail electric supplier and for good cause shown, such further time as the Pennsylvania Public Utility Commission may fix by order, each retail electric supplier shall file with the commission a map or maps showing all of its existing distribution lines as of July 30, 1975. The commission shall prepare or order to be prepared and filed in the manner and form prescribed by the commission within six months thereafter a map or maps of uniform scale to show, accurately and clearly, the boundaries of the certified territory of each retail electric supplier as established under subsection (a) and shall issue such map or maps of certified territory to each retail electric supplier.

(d)  Commission certification of service territories.--In each unincorporated area, where the commission determines that the existing distribution lines of two or more retail electric suppliers are so intertwined or located that subsection (a) cannot reasonably be applied, the commission shall, after hearing, certify the service territory or territories for the retail electric suppliers so as to promote the legislative policy stated in section 7353 (relating to geographical areas).

(e)  Examination and correction of maps.--Each retail electric supplier shall have the right to examine the maps of other retail electric suppliers filed with the commission pursuant to this subchapter, and, if any errors are observed, any retail electric supplier may informally petition the commission for a conference of the affected parties to resolve the alleged error. The petitioner shall serve a copy of the petition by certified mail on the retail electric supplier whose map is alleged to contain the error. The commission shall arrange a conference as promptly as practicable after receipt of the petition and shall give notice thereof to all retail electric suppliers affected by the alleged error. If the alleged error is not corrected to the satisfaction of any affected retail electric supplier, the supplier may petition the commission for a hearing, and the hearing shall be granted by the commission as promptly as practicable. Upon completion by the commission of a map or maps showing the boundaries of the certified territory of a retail electric supplier as established under subsection (a), other retail electric suppliers shall have the right to examine the map or maps and, if any errors exist in location of boundary lines, any retail electric supplier aggrieved thereby may informally petition the commission for a conference to resolve the issue of the alleged incorrect location of boundary. The procedure shall be as specified in this section for resolution of alleged errors in the maps supplied by any retail electric supplier.

(f)  Adjustment of certified territories.--After the initial establishment of the certified territory of each retail electric supplier, two or more retail electric suppliers may, from time to time, jointly apply to the commission for adjustment of their adjoining certified territories, and, if the commission finds that the adjustment is consistent with the purposes of this subchapter and its standards, the commission shall approve the adjustment and, to the extent required, shall prepare or cause to be prepared revised maps in accordance with subsection (c) to reflect the adjustment.

Cross References.  Section 7354 is referred to in sections 7352, 7355, 7359 of this title.



Section 7355 - Obligations and rights within certified territory; new electric-consuming facilities

§ 7355.  Obligations and rights within certified territory; new electric-consuming facilities.

(a)  Service within certified territory.--Except as otherwise provided in this section, each retail electric supplier shall be obligated (upon receipt of an application in accordance with its tariffs, rules, regulations or bylaws) and shall have the exclusive right to furnish retail electric service to all electric-consuming facilities located within its certified territory and shall not furnish, make available, render or extend its retail electric service to a consumer for use in electric-consuming facilities located within the certified territory of another retail electric supplier. Any retail electric supplier may extend its facilities through the certified territory of another retail electric supplier if the extension is necessary for the supplier to connect any of its facilities or to serve its consumers within its own certified territory, but any such extension shall not be deemed to be an existing distribution line.

(b)  Service to new electric-consuming facilities.--Except as provided in subsections (c) and (e), any new electric-consuming facility located in an unincorporated area which has not as yet been included in a map issued by the Pennsylvania Public Utility Commission pursuant to section 7354(c) (relating to maps of certified territories) or certified pursuant to section 7354(d) (relating to commission certification of service territories) shall be furnished retail electric service by the retail electric supplier which has an existing distribution line in closer proximity to the electric-consuming facility than is the nearest existing distribution line of any other retail electric supplier. Any disputes under this subsection shall be resolved by the commission.

(c)  Correction of inadequate service.--If the commission, after hearing, determines that the retail electric service being furnished or proposed to be furnished by a retail electric supplier to an electric-consuming facility is inadequate and is not likely to be made adequate, the commission may authorize another retail electric supplier to furnish retail electric service to that facility.

(d)  Electric-consuming facilities served by another retail electric supplier.--Except as provided in subsection (c), no retail electric supplier shall furnish, make available, render or extend retail electric service to any electric-consuming facility to which the service is being lawfully furnished by another retail electric supplier on July 30, 1975, or to which retail electric service is lawfully commenced thereafter in accordance with this section by another retail electric supplier.

(e)  Extension of service.--The provisions of this subchapter shall not preclude any retail electric supplier from extending its service after July 30, 1975, to its own property and facilities, but any facilities involved in the extension shall not be deemed an existing distribution line.



Section 7356 - Borderline service

§ 7356.  Borderline service.

Notwithstanding the establishment of certified territories pursuant to this subchapter and the obligations and rights to furnish service within the territory, a retail electric supplier may request another retail electric supplier to render service to one or more electric-consuming facilities where, in the judgment of the requesting retail electric supplier, it would be more economical or otherwise in the public interest for the other retail electric supplier to do so and to enter into a contract for that purpose with the other retail electric supplier.



Section 7357 - Effect of incorporation, annexation or consolidation

§ 7357.  Effect of incorporation, annexation or consolidation.

After July 30, 1975, the inclusion by incorporation, consolidation or annexation of any part of the certified territory of a retail electric supplier within the boundaries of any city or borough shall not in any respect impair or affect the rights of the retail electric supplier to continue and extend electric service at retail throughout any part of its certified territory.



Section 7358 - Enforcement of compliance by commission

§ 7358.  Enforcement of compliance by commission.

Upon proceedings brought by an interested person or by action of the Pennsylvania Public Utility Commission, the commission shall have the jurisdiction to enforce compliance with this subchapter and shall have jurisdiction to prohibit the furnishing of retail electric service by any retail electric supplier except in its certified territory or territories or where lawfully serving and, in connection with the enforcement and prohibition, to exercise all powers granted by this subchapter or otherwise to the commission.



Section 7359 - Expenses

§ 7359.  Expenses.

(a)  General rule.--The expenses of the Pennsylvania Public Utility Commission in administering this subchapter shall be assessed by the commission against the affected retail electric suppliers on the following basis:

(1)  Expenses which relate to the preparation or review of maps to establish the certified territory of a single retail electric supplier in any county or other area where there is no other retail electric supplier shall be assessed solely to such single retail electric supplier.

(2)  Expenses which relate to the preparation or review of maps to establish the certified territories of two or more retail electric suppliers in any county or other area where there are two or more retail electric suppliers shall be assessed in equal shares among such retail electric suppliers.

(3)  Expenses which relate to the consideration and disposition of alleged errors pursuant to section 7354(e) (relating to examination and correction of maps) and the consideration and disposition of proposed adjustments pursuant to section 7354(f) (relating to adjustment of certified territories) shall be assessed in equal shares among the retail electric suppliers affected thereby.

(4)  Expenses which relate to the enforcement by the commission of compliance with this subchapter shall be assessed in equal shares against the retail electric supplier or suppliers to which an order of enforcement is directed. If the enforcement proceedings were initiated by a retail electric supplier or suppliers and if no order of enforcement is issued by the commission, the expenses shall be assessed in equal shares against the retail electric supplier or suppliers initiating the proceedings.

(5)  Any other expenses of the commission shall be assessed by the commission in equal shares among the retail electric suppliers that are subject to this subchapter.

(b)  Estimated expenses.--The commission may, if it deems such action appropriate, assess expenses on the basis of estimates made by it with appropriate adjustment or credit after final determination of the expenses.






Chapter 74 - Generation Choice for Customers of Electric Cooperatives

Section 7401 - Short title of chapter

CHAPTER 74

GENERATION CHOICE FOR CUSTOMERS

OF ELECTRIC COOPERATIVES

Sec.

7401.  Short title of chapter.

7402.  Application.

7403.  Declaration of policy.

7404.  Definitions.

7405.  Customer choice in electric cooperative service territories.

7406.  Competition by electric cooperatives.

7407.  Transition surcharge and stranded cost recovery.

7408.  Option to elect commission review.

7409.  Universal service and energy conservation.

7410.  Savings provision and repealer.

Enactment.  Chapter 74 was added December 3, 1996, P.L.802, No.138, effective January 1, 1997.

Cross References.  Chapter 74 is referred to in sections 2803, 2805, 2809 of Title 66 (Public Utilities).

§ 7401.  Short title of chapter.

This chapter shall be known and may be cited as the Electricity Generation Choice for Customers of Electric Cooperatives Act.



Section 7402 - Application

§ 7402.  Application.

The provisions of 66 Pa.C.S. Ch. 28 (relating to restructuring of electric utility industry) shall not apply to electric cooperative corporations or to the laws relating to electric cooperative corporations.



Section 7403 - Declaration of policy

§ 7403.  Declaration of policy.

The General Assembly finds and declares as follows:

(1)  Because of advances in electric generation technology and Federal initiatives to encourage greater competition in the wholesale electric market, it is now in the public interest to permit retail customers to obtain direct access to a competitive generation market as long as safe and affordable service is available at levels of reliability that are currently enjoyed by the citizens and businesses of this Commonwealth.

(2)  Electric cooperative corporations which own and operate electric generation, transmission or distribution facilities in this Commonwealth, which are operated on a nonprofit basis and which are owned and are democratically controlled by the member-consumers which they serve are an essential part of the rural infrastructure and an important participant in the economic development and vitality of significant areas of this Commonwealth.

(3)  In providing for customer choice for the member-consumers of electric cooperative corporations, the financial integrity, operations and independence of electric cooperative corporations must be protected and preserved, while comparable standards are provided for electric suppliers for the provision of service to new loads, by providing for the continued exemption for electric cooperative corporations from the jurisdiction and control of the commission and by providing for a separate system of choice for persons in the service territories of electric cooperative corporations.

(4)  The complete right of electric cooperative corporations to compete with others in providing electric and other services must be provided for throughout this Commonwealth.



Section 7404 - Definitions

§ 7404.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The Pennsylvania Public Utility Commission.

"Departing member."  A member-consumer served at retail by an electric cooperative corporation that has given notice of intent to receive generation service from another source or that is otherwise in the process of changing generation suppliers. These persons shall nonetheless remain members of the electric distribution cooperative corporation for purposes of distribution service.

"Electric-consuming facilities."  As defined in section 7352 (relating to definitions).

"Retail electric service."  As defined in section 7352 (relating to definitions).

"Service territory."  The service territory of electric cooperative corporations established in Chapter 73 (relating to electric cooperative corporations) as interpreted by existing case law.

"Transition surcharge."  The total stranded costs payable to an electric cooperative corporation as a condition precedent to a consumer-member of an electric cooperative corporation having the right to receive electric generation service from another source.



Section 7405 - Customer choice in electric cooperative service territories

§ 7405.  Customer choice in electric cooperative service territories.

(a)  General rule.--

(1)  An electric cooperative corporation shall provide open and nondiscriminatory access and allow other electric generation suppliers that have been licensed or certified by the commission or jurisdictional public utilities to utilize the cooperative's facilities to make sales to end-use customers it serves. A person that, on or after the effective date of this chapter, receives retail electric service at an electric-consuming facility from an electric cooperative in this Commonwealth or owns or occupies an electric-consuming facility within the service territory of an electric cooperative corporation shall have the right to purchase and receive electric generation from another source at the conclusion of a four-year transition and phase-in period beginning on the effective date of this chapter and ending January 1, 2001. The following schedule for phased implementation of retail access shall be adhered to unless the commission should determine to extend the transition and phase-in period for its jurisdictional electric utilities under 66 Pa.C.S. § 2806 (relating to implementation, pilot programs and performance-based rates), in which case the transition and phase-in period for electric cooperative corporations shall be substantially similar to that established by the commission for direct access to the competitive electric generation market by customers of electric utilities:

(i)  As of January 1, 1999, a maximum of 33% of the peak load of each customer class shall have the opportunity for direct access.

(ii)  As of January 1, 2000, a maximum of 66% of the peak load of each customer class shall have the opportunity for direct access.

(iii)  As of January 1, 2001, all customers of electric cooperative corporations in this Commonwealth shall have the opportunity for direct access.

(2)  If the commission establishes a phase-in period which is not uniform among electric utilities, then the phase-in period for persons in the service territories of electric cooperative corporations may be as long as that of the longest phase-in period permitted by the commission. No electric cooperative corporation may utilize the transmission or distribution system of an electric utility regulated by the commission for the purpose of providing generation electric service until the electric cooperative begins its phase-in period. No electric utility regulated by the commission may utilize the transmission or distribution system of an electric cooperative corporation until the electric utility begins its phase-in period other than for pilot programs.

(3)  Electric cooperative corporations may develop retail pilot programs for their own service territories.

(4)  Customer bills issued by an electric cooperative corporation shall contain unbundled charges sufficient to enable the customer to determine the generation component of and basis for those charges. Electric generation shall be delivered to the departing member by the electric cooperative which has the exclusive right to provide retail electric service in such area under Chapter 73 (relating to electric cooperative corporations) at the nondiscriminatory prices, terms and conditions determined by the electric cooperative corporation.

(5)  It shall be the duty of an electric cooperative corporation which is a borrower from the Rural Utilities Service of the United States Department of Agriculture to maintain the integrity and safety of its distribution system in a manner to provide service to all customers connected to such system consistent with standards established by the Rural Utilities Service. It shall be the duty of an electric cooperative corporation which is not a borrower from the Rural Utilities Service to maintain the integrity and safety of its distribution system in a manner to provide service to all customers connected to such system consistent with standards of the National Electric Safety Code.

(6)  The right in this subsection to take generation service from another source and the duty of an electric cooperative corporation to deliver service shall be expressly subject to and contingent upon the full advance satisfaction by a departing member of all of the following conditions, unless waived by the electric cooperative corporation:

(i)  The departing member must give written notice of intent to receive generation service from another source to the electric cooperative corporation.

(ii)  With the written notice of intent required by subparagraph (i), the departing member must provide to the electric cooperative corporation written evidence reasonably satisfactory to the electric cooperative corporation that the departing member has acquired all necessary transmission services and related ancillary services as may be necessary to transmit the generation service from the alternative electric supplier to the distribution system of the electric cooperative corporation.

(iii)  The departing member must have made all payments for electric service or other services or products rendered to date by the electric cooperative corporation and must not otherwise be in violation or default of any membership requirement, rule or regulation of the electric cooperative corporation.

(iv)  The departing member or the provider of the competing generation source must make full payment of a transition surcharge or transition surcharges to each electric cooperative corporation which provides distribution, transmission or generation service, directly or indirectly, to the departing member or associated electric consuming facility. During the conduct of a pilot program, the electric cooperative corporation may choose not to apply the transition surcharge to departing members. The duty to pay a transition surcharge by a departing member and the right of an electric cooperative corporation to collect a transition surcharge shall not apply to departing members who become new members of an electric cooperative corporation following the expiration of the phase-in provided for in this chapter.

(b)  Effectiveness of existing contracts.--Notwithstanding the rights set forth in subsection (a), where an agreement for electric service evidenced by a signed writing between an electric cooperative corporation and any person exists prior to the effective date of this chapter, the person shall be bound by its terms and conditions and shall not have the right to receive generation service from another source until the expiration of the term of the agreement or otherwise pursuant to the terms and conditions of the agreement.



Section 7406 - Competition by electric cooperatives

§ 7406.  Competition by electric cooperatives.

(a)  Service rights.--Electric cooperative corporations may provide generation electric service to any person and at any location within this Commonwealth. In the case where an electric cooperative corporation provides generation electric service at retail to a person located outside of its service territory and within the franchised territory of an electric utility subject to 66 Pa.C.S. (relating to public utilities), it must first have been certified by the commission pursuant to subsection (e) and, unless it is otherwise exempt under subsection (d), it shall comply with all relevant terms, conditions and obligations applicable to electric generation suppliers pursuant to 66 Pa.C.S. Electric cooperative corporations shall not be required to be licensed by the commission and shall be exempt as otherwise provided for in this chapter in any and all other respects from the jurisdiction and control of the commission. To the extent such services are not provided for resale to others, such persons must be members of the electric cooperative corporation. It shall not be necessary for an electric cooperative corporation to amend its bylaws to permit it to provide service to any person at any location within this Commonwealth. All other utilities and persons owning, operating or controlling electric transmission or distribution facilities within this Commonwealth shall be obligated to transmit and deliver generation service by electric cooperative corporations at the same prices and at the same terms and conditions as are approved by the commission or the Federal Energy Regulatory Commission for similar service to others.

(b)  New load termination conditions.--In the case where an electric cooperative corporation provides generation service under subsection (a) to a person not located within its exclusive retail electric service territory and, consistent with any then-existing contract rights of the electric cooperative corporation, such person subsequently desires to receive generation service from another source, the departing member shall have the right to do so, contingent upon the full advance satisfaction of the following conditions, unless waived by the electric cooperative corporation:

(1)  The departing member must give written notice of intent to receive generation service from another source to the electric cooperative corporation prior to the initiation of the new generation service.

(2)  The departing member must have made all payments for electric service or other services or products rendered to date by the electric cooperative corporation.

(c)  Relation to utilities gross receipts tax.--

(1)  To the extent that an electric cooperative corporation provides generation electric service at retail to a person in this Commonwealth and located outside of its service territory as set forth in subsection (a), then for that limited purpose and in that limited area it shall be deemed to be the statutory equivalent of an "electric light company," a "waterpower company" and a "hydro-electric company" for purposes of section 1101 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(2)  To the extent that an electric cooperative corporation provides generation electric service at retail to a person in this Commonwealth and located outside of its service territory as set forth in subsection (a) and to the extent that the tax on sales of electric energy under section 1101 of the Tax Reform Code of 1971 has not previously been imposed on such generation electric service or electric energy, then for that limited purpose and in that limited area such retail sales to end-use consumers under this chapter shall be deemed "sales of electric energy" for purposes of section 1101 of the Tax Reform Code of 1971.

(d)  Small cooperative exceptions.--Because of the relatively small number of consumers which electric cooperative corporations serve, their relatively small electric loads, the nonprofit nature of their operations and their other unique characteristics, the General Assembly finds that it may be unduly burdensome and costly for small electric cooperative corporations to comply with the relevant terms, conditions and obligations applicable to electric generation suppliers pursuant to 52 Pa. Code Ch. 56 (relating to standards and billing practices for residential utility service) and regulations promulgated under 66 Pa.C.S. Ch. 28 (relating to restructuring of electric utility industry) when serving persons located outside of their service territories. Notwithstanding the provisions of subsection (a) requiring an electric cooperative corporation when serving persons outside of its territory to comply with relevant terms, conditions and obligations of electric generation suppliers pursuant to 52 Pa. Code Ch. 56 and regulations promulgated under 66 Pa.C.S. Ch. 28, an electric cooperative corporation may petition the commission to grant exemption from compliance with any or all such relevant terms, conditions or obligations or otherwise may petition the commission to establish and grant streamlined or reduced terms, conditions or standards. The commission shall approve such exemption, streamlining or reduction upon reaching a finding that the proposal is in the public interest. Exemptions shall not be transferable to any entity without prior commission approval. To the extent that an electric cooperative corporation, on its own or in partnership or combination with any other entity which operates on a for-profit basis, by sales outside of its service territory, increases its total net electric load by more than 20% of its total net electric load as of the effective date of this chapter, this subsection shall not apply. Nothing in this chapter shall be construed as allowing any entity, either through formation of a cooperative or through any other method described in this chapter, to avoid responsibility for paying a competitive transition charge that it would otherwise be required to pay pursuant to 66 Pa.C.S. Ch. 28.

(e)  Commission certification.--Prior to an electric cooperative corporation having the right to provide generation electric service at retail to a person located outside of its service territory as defined by Subchapter C of Chapter 73 (relating to unincorporated area certified territory) and within the franchised territory of an electric utility subject to 66 Pa.C.S., it must first have obtained from the commission a certification of its financial responsibility and technical capability, including the assurance that adequate reserve margins of electric supply are maintained. An application for certification by an electric cooperative corporation must be made to the commission in writing, be verified by oath or affirmation and be in such form and contain such information as the commission may require. A certification shall be issued by the commission to any qualified applicant if it is found that the applicant is fit, willing and able to perform properly the service proposed in conformity with the provisions of this chapter. No certification issued under this subsection may be transferred without prior commission approval.

Cross References.  Section 7406 is referred to in section 2810 of Title 66 (Public Utilities).



Section 7407 - Transition surcharge and stranded cost recovery

§ 7407.  Transition surcharge and stranded cost recovery.

(a)  Transition surcharge.--A transition surcharge is the total stranded costs payable to an electric cooperative corporation as a condition precedent to a consumer-member of an electric cooperative corporation having the right to receive electric generation service from another source.

(b)  Determination of stranded costs.--Total stranded costs shall be reasonably determined by an electric cooperative and may include:

(1)  The pro rata share in all investments in electric cooperative distribution, transmission and generation plant and facilities.

(2)  The pro rata share of foreseeable decommissioning costs of generation facilities.

(3)  The pro rata share of all effective electric cooperative contractual commitments to others, regulatory assets, deferred debits and credits, fixed operation and maintenance expenses, expenditures made for the benefit of the departing customer and administrative and other costs incurred or to be incurred by an electric cooperative as a result of a decision by a consumer-member to take electric generation service from another source.

(c)  Determination of pro rata share.--The pro rata share of electric cooperative stranded costs shall be determined on the basis of historical energy and capacity usage by this consumer-member compared to historical total energy and capacity usage of such electric cooperative or by direct assignment where applicable.



Section 7408 - Option to elect commission review

§ 7408.  Option to elect commission review.

(a)  General rule.--The transition surcharge assessed by an electric cooperative corporation under this chapter generally shall not be subject to the jurisdiction or control of the commission. An electric cooperative corporation shall have the option of submitting its proposed transition surcharge for review by the commission in the manner set forth in subsection (b).

(b)  Submission to commission.--Either by an affirmative vote of two-thirds of all members of the corporation or by an affirmative vote of two-thirds of all directors at a meeting of the members or directors called for the purpose, an electric cooperative corporation may elect the option of submitting a transition surcharge which has been adopted by its board of directors to the commission for review and approval. Within 30 days of such action by an electric cooperative corporation, the secretary of the corporation shall certify such an action by the members or directors, as the case may be, and submit the transition surcharge to the secretary of the commission requesting review and approval.

(c)  Commission determination.--The commission, within 90 days after a submission under subsection (b), shall make a determination as to whether the transition surcharge of an electric cooperative corporation is just and reasonable and shall issue an order reflecting its determination. If no order is issued within 90 days, the transition surcharge shall be deemed to be approved as being just and reasonable, and all review proceedings shall be terminated. If no order is issued by the commission within the 90 days, no appeal may be taken relative to the effectiveness of the transition surcharge, and it shall have full force and effect.

(d)  Alternative.--An electric cooperative corporation may take action by a majority vote of its board of directors to alter the amount of its transition surcharge. If the transition surcharge has previously been submitted to the commission for review and approval under subsection (b) and if the change by the board of directors causes a reduction of the current transition surcharge of greater than 10%, that action by the board of directors shall have the effect of immediately terminating any pending approval proceeding by the commission and ending its jurisdiction and control over the subject transition surcharge.



Section 7409 - Universal service and energy conservation

§ 7409.  Universal service and energy conservation.

(a)  General rule.--Electric cooperative corporations shall ensure that universal service and energy conservation policies, activities and services that they provide as of the effective date of this chapter to assist customers who are low-income to afford electric service are appropriately funded and available within their territories. Such activities shall be funded by nonbypassable, competitively neutral cost-recovery mechanisms that fully recover the costs of universal service and energy conservation services.

(b)  Definition.--As used in this section, the term "universal service and energy conservation" shall mean policies, protections and services that help low-income customers to maintain electric service, including customer assistance programs and policies and services that help low-income customers to reduce or manage energy consumption in a cost-effective manner, such as the low-income usage reduction programs and customer education.



Section 7410 - Savings provision and repealer

§ 7410.  Savings provision and repealer.

(a)  Savings.--Except as set forth in subsection (b), all provisions of Chapter 73 (relating to electric cooperative corporations) are saved from repeal and shall remain in full force and effect.

(b)  Repeal.--

(1)  Those provisions of Subchapter C of Chapter 73 (relating to unincorporated area certified territory) are repealed insofar as they conflict with the right of a departing member to take generation service from an alternative generation supplier.

(2)  Those provisions of Subchapters A (relating to preliminary provisions) and B (relating to powers, duties and safeguards) of Chapter 73 are repealed insofar as they conflict with the right of an electric cooperative corporation to provide generation service to any person and at any location within this Commonwealth.






Chapter 75 - Cooperative Agricultural Associations

Section 7501 - Short title of chapter

CHAPTER 75

COOPERATIVE AGRICULTURAL ASSOCIATIONS

Subchapter

A.  Preliminary Provisions

B.  Powers, Duties and Safeguards

Enactment.  Chapter 75 was added December 19, 1990, P.L.834, No.198, effective in four months.

Prior Provisions.  Former Chapter 75, which related to the same subject matter, was added December 21, 1988, P.L.1444, No.177, and repealed December 19, 1990, P.L.834, No.198, effective immediately.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

7501.  Short title of chapter.

7502.  Application of chapter.

7503.  Definitions.

7504.  Policy.

7505.  Number and qualifications of incorporators.

7506.  Purposes.

7507.  Articles of incorporation.

§ 7501.  Short title of chapter.

This chapter shall be known and may be cited as the Cooperative Agricultural Association Law of 1990.



Section 7502 - Application of chapter

§ 7502.  Application of chapter.

(a)  General rule.--Except as otherwise provided in subsections (b) and (c), this chapter applies to and the word "association" in this chapter means a corporation with or without capital stock incorporated under any of the following:

(1)  The act of June 12, 1919 (P.L.466, No.238), relating to cooperative agricultural associations without capital stock.

(2)  The act of April 30, 1929 (P.L.885, No.394), relating to cooperative agricultural associations with capital stock.

(3)  The act of June 12, 1968 (P.L.173, No.94), known as the Cooperative Agricultural Association Act.

(4)  This chapter.

(b)  Acceptance of chapter.--Any other domestic corporation for profit or corporation not-for-profit incorporated under any prior statute relating to cooperative corporations may become an association subject to this chapter by filing in the Department of State a certificate of election of cooperative agricultural association status which shall be executed by the corporation and shall set forth:

(1)  The name of the corporation and, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(2)  The statute under which the corporation was incorporated and the date of incorporation.

(3)  A statement that the members or shareholders of the corporation have elected, by a majority vote of the members or shareholders present and voting at a meeting called for that purpose at which a quorum is present, to accept the provisions of this chapter for the government and regulation of the affairs of the corporation.

(c)  Foreign corporations.--This chapter shall apply to and the word "association" in this chapter shall include a foreign corporation for profit or corporation not-for-profit incorporated with or without capital stock under any general or special statute as a cooperative agricultural association for the mutual benefit of its members, shareholders, patrons and producers. A foreign association shall not transact business as an association in this Commonwealth unless permitted to do so by this chapter, and any violation of this provision may be enjoined upon the application of any domestic association or qualified foreign association.



Section 7503 - Definitions

§ 7503.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural products."  Includes all livestock and livestock products, dairy and dairy products, poultry and poultry products, horticultural, floricultural and viticultural products, forestry and forestry products, seeds, nuts, mushrooms and bee products and any and all kinds of farm products.

"Board."  The board of directors of an association.

"Delegate."  A member elected in the manner provided by section 7531(b) (relating to election by districts) to represent a local group of members and having the powers and duties specified in the bylaws.

"Department."  The Department of Agriculture of the Commonwealth.

"Engaging in agriculture."  Includes engaging in dairying, livestock raising, poultry raising, furbearing animal raising, horticulture, floriculture, viticulture, forestry, beekeeping, seed growing, nut growing, mushroom growing and engaging in any and all kinds of farming and other allied occupations.

"Member."  The holder of a membership in an association without capital stock or the holder of voting shares in an association organized with capital stock.

"Patron."  A person using the facilities of an association for the marketing of agricultural products or a person using the facilities of an association for the purchase of supplies or the rendering of services.

"Producer."  A person engaging in agriculture.

"Supplies."  Includes any and all types of supplies, machinery and equipment used or consumed by persons engaging in agriculture.



Section 7504 - Policy

§ 7504.  Policy.

(a)  General rule.--It is the policy of this Commonwealth, as one means of improving the economic position of agriculture, to encourage the organization of producers of agricultural products into effective cooperative agricultural associations under the control of the producers for their mutual benefit, and to that end this chapter shall be liberally construed. Where applicable to this chapter and to Chapter 71 (relating to cooperative corporations generally), Subparts B (relating to business corporations) and C (relating to nonprofit corporations) of Part II shall be construed, wherever possible, consistent with law applicable to cooperative agricultural associations in general.

(b)  Associations not in restraint of trade.--

(1)  No association complying with this chapter shall be deemed to be a conspiracy, or a combination in restraint of trade, or an illegal monopoly, or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its producers, or any agreements authorized in this chapter, be construed as an unlawful restraint of trade, or as a part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

(2)  An association may acquire, exchange, interpret and disseminate past, present and prospective crop, market, statistical, economic and other similar information relating to the business of the association either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

(3)  An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities and its relation to the prospective volume of consumption, selling prices and existing or potential surplus to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus of agricultural products.



Section 7505 - Number and qualifications of incorporators

§ 7505.  Number and qualifications of incorporators.

Five or more individuals of full age engaging in agriculture or two or more cooperative agricultural associations may incorporate an association. If an association is incorporated by individuals, at least three of the individuals shall be residents of this Commonwealth. If an association is incorporated by cooperative agricultural associations, at least one of the associations shall be a domestic association.



Section 7506 - Purposes

§ 7506.  Purposes.

An association may be incorporated under this chapter for the purpose of engaging in any cooperative activity for producers of agricultural products in connection with:

(1)  Producing, assembling, marketing, buying, selling, bargaining or contracting for agricultural products, or harvesting, preserving, drying, processing, manufacturing, blending, canning, packing, ginning, grading, storing, warehousing, handling, transporting, shipping or utilizing such products, or manufacturing or marketing the by-products thereof.

(2)  Manufacturing, processing, storing, transporting, delivering, handling, buying for or furnishing supplies to its members and patrons.

(3)  Performing or furnishing business, educational, recreational or other services, including the services of labor, buildings, machinery, equipment, trucks, trailers and tankers, or any other services connected with the purposes set forth in paragraphs (1) and (2) on a cooperative basis.

(4)  Financing any of the activities set forth in paragraphs (1) through (3).



Section 7507 - Articles of incorporation

§ 7507.  Articles of incorporation.

Articles of incorporation of an association incorporated under this chapter shall comply with the applicable provisions of this part except that, if organized without capital stock, the articles shall state whether the property rights and interests of each member are equal or unequal and, if unequal, the priorities of those rights and interests.



Section 7521 - Special powers and limitations

SUBCHAPTER B

POWERS, DUTIES AND SAFEGUARDS

Sec.

7521.  Special powers and limitations.

7522.  Records of salary or other payments.

7523.  Members.

7524.  Issuance of shares.

7525.  Sale, transfer or redemption of shares.

7526.  Termination of membership.

7527.  Voting by proxy or mail.

7528.  Meetings.

7529.  Fundamental changes.

7530.  Bylaws.

7531.  Directors.

7532.  Removal of directors.

7533.  Officers.

7534.  Marketing arrangements.

7535.  Patronage distributions.

7536.  Audit of operations.

7537.  Contract assignments to association.

7538.  Exemption from tax on capital stock and indebtedness.

§ 7521.  Special powers and limitations.

(a)  General rule.--Each association shall have power (in addition to or limitation of the powers conferred by section 1502 (relating to general powers) or 5502 (relating to general powers)):

(1)  To act as agent, broker or attorney-in-fact for its members and patrons and for any subsidiary or affiliated person.

(2)  To hold chapter for its members and patrons and for subsidiary and affiliated persons to property handled or managed by the association on their behalf.

(3)  In furtherance of association purposes, to make loans or advances to its members and patrons or to subsidiary and affiliated persons or their members.

(4)  To establish and accumulate reserves and surplus to capital and such other funds as may be authorized by the articles of association or the bylaws.

(5)  To issue membership certificates and to foster membership in the association and to solicit patrons by advertising or by educational or other lawful means.

(6)  To issue and to sell common and preferred stock.

(7)  To own shares of the capital stock of, to hold membership in and to hold bonds or other obligations of other persons engaged in any related activity or engaged in producing, manufacturing, warehousing or marketing any of the products handled by the association or engaged in financing its activities or those of its members.

(8)  To deal in products of and handle machinery, equipment, supplies and perform services for nonmembers to an amount not greater in annual value than such as are dealt in, handled or performed for or on behalf of its members.

(b)  Enumeration unnecessary.--It shall not be necessary to set forth in the articles of the association the powers enumerated in this chapter.



Section 7522 - Records of salary or other payments

§ 7522.  Records of salary or other payments.

Every association shall keep a record of all salaries, per diem payments or other remuneration paid to each officer and director by the association in addition to remuneration received for agricultural commodities marketed through the association.



Section 7523 - Members

§ 7523.  Members.

An association shall admit to membership only persons who are engaging in agriculture, including both tenants and landlords receiving a share of the crop, and cooperative agricultural associations of such producers who agree to patronize the association in accordance with the uniform terms prescribed by it, and only such persons shall be regarded as eligible members of an association. The bylaws may prescribe additional qualifications for membership but shall not enlarge the class eligible for membership specified in this section.



Section 7524 - Issuance of shares

§ 7524.  Issuance of shares.

(a)  General rule.--Every association without capital stock shall issue a certificate of membership to each member. Every association with capital stock shall issue a certificate of common shares to each member certifying the number of shares of stock held by him. An association shall issue common shares or a membership certificate only to persons eligible for membership upon such terms and conditions as shall be provided in the bylaws. Fractional shares may be issued.

(b)  Voting rights.--Each eligible member shall be entitled to only one vote on each question that may be presented at any meeting of the members regardless of the number of shares or amount of membership capital owned by him.

(c)  Preferred stock.--An association may issue preferred shares to any person upon such terms and conditions as shall be provided in the bylaws. The preferred shares shall carry no voting rights other than as provided by section 7529(a)(3) (relating to fundamental changes).

(d)  Consideration.--No association shall issue a certificate of membership, and no certificate for common shares shall be issued until fully paid for, but promissory notes may be accepted by the association as full or partial payment. The association shall hold the membership certificate or shares as security for the payment of the note, but such retention as security shall not affect the right of the member to vote and hold office.

(e)  Evidence of equity in assets.--The association may, from time to time, issue to any patron a certificate or other evidence of the equity of the patron in any fund, capital investment or other asset of the association. The certificate or other evidence of equity may bear interest at a rate not in excess of two points under the average treasury bill rate for the 12 months preceding the date on which the payment is made and may be transferred only to the association or to such other person as may be approved by the association.

(f)  Dividends.--Dividends may be paid on any shares and dividends on preferred shares may be cumulative if so provided in the articles. An association shall have a lien on all of its issued shares and dividends declared or accrued thereon for all indebtedness of the holders thereof to the association if provision therefor is stated on the face of the share certificate.



Section 7525 - Sale, transfer or redemption of shares

§ 7525.  Sale, transfer or redemption of shares.

(a)  General rule.--The common shares of an association may be transferred only with the consent of the association and on the books of the association and then only to persons eligible to own shares in the association. No purported assignment or transfer of the shares shall pass to any ineligible person any right or privilege on account of the shares or any vote or voice in the management or affairs of the association.

(b)  Redemption or conversion.--In the event a holder of common shares has done no business with an association for a period of 12 months or in the event the board of directors of an association finds that any of the common shares has come into the hands of any person who is not eligible for membership or that the holder thereof has ceased to be an eligible member, the holder shall have no rights or privileges on account of the shares or vote or voice in the management or the affairs of the association (other than the right to participate in accordance with law in case of dissolution and to receive the book or par value of the shares, whichever is less, in the event of its sale or transfer as provided in this subsection), and the association shall have the right at its option:

(1)  to redeem the shares at their book or par value, whichever is less;

(2)  to require the transfer of any such shares at such book or par value, whichever is less, to any person eligible to hold the shares; or

(3)  to require the holder of any such shares to convert the shares into preferred shares of equal value.

In exercising its right to redeem or to require the transfer or conversion of shares, if the holder fails to deliver the certificate evidencing the shares for cancellation or transfer, an association may cancel the certificate on its books and issue a new certificate for common or preferred shares, as the case may be, to the party entitled thereto.

(c)  Preferred shares.--The preferred shares of an association may be transferred only on the books of the association, and the bylaws may provide that the association shall have the option, at any time, to redeem the preferred shares at par value, plus declared or accrued dividends.

(d)  Notice on certificates.--Any restriction or option which an association places upon the transfer or sale of any of its outstanding shares and any association option retained thereon shall be printed on each share certificate.

(e)  Force majeure.--A member shall not lose his membership in the association under this section by his failure to do business with it if the failure is due to an act of God unless the period of time involved is at least 24 months.



Section 7526 - Termination of membership

§ 7526.  Termination of membership.

(a)  General rule.--Under the terms and conditions prescribed in the bylaws, a member of an association without capital stock shall lose his membership and his right to vote if he ceases to belong to the class eligible for membership or has done no business with an association for a period of 12 months.

(b)  Valuation of and payment for membership.--After a member has notified an association without capital stock of his withdrawal or after the adoption of a resolution by the board terminating his membership, the board shall appraise the value in money of his membership interest in the association and shall determine and fix the manner in which the association shall pay him the value of his interest unless the member, with the consent of the association, transfers his certificate of membership. Certificates of membership in an association without capital stock shall not be transferred without the consent of the association.

(c)  Force majeure.--A member shall not lose his membership in the association under this section by his failure to do business with it if the failure is due to an act of God unless the period of time involved is at least 24 months.



Section 7527 - Voting by proxy or mail

§ 7527.  Voting by proxy or mail.

(a)  General rule.--Unless otherwise provided in the bylaws, no member may vote by proxy or by mail. No unrevoked proxy shall be valid more than 11 months from the date of its execution. If voting by mail is permitted, absent members may, under rules prescribed by the bylaws, be permitted to vote on specific questions by written ballot prepared by the association and sent by mail to or deposited with the secretary or other designated officer of the association.

(b)  Action on marketing programs.--Except for day-to-day operating decisions relating to existing programs, no association shall vote for its members on any new programs or substantially modified proposals other than those regulated by Federal or State agencies affecting existing marketing or marketing development programs or amendments thereto unless it has either first obtained approval of the delegates or conducted a mail poll of its membership, and in such later event apprised the members of their rights to cast a vote and method of voting under the program and notified its membership of the results and its intentions at least five days prior to casting its vote. If proxy voting is allowed by the bylaws of the association, the proxy shall be valid only for the particular date and the specific issue for which the vote is called.



Section 7528 - Meetings

§ 7528.  Meetings.

There shall be at least one meeting of members or delegates each year. Annual and special membership or delegate meetings shall be governed by the bylaws.



Section 7529 - Fundamental changes

§ 7529.  Fundamental changes.

(a)  General rule.--An association, by action of its members or delegates, may amend its articles of incorporation in the manner provided by the applicable provisions of this part except that:

(1)  No amendment shall be adopted without the affirmative vote of two-thirds of the members or delegates voting thereon.

(2)  No amendment affecting the priority or preferential rights of any outstanding stock shall be adopted without the affirmative vote of two-thirds of the holders of the outstanding stock affected.

(3)  Any association not having capital stock may convert into an association with capital stock by amending its articles to set forth a description of the shares of each class which are to be issued and a statement of the voting rights, preferences, limitations and relative rights granted to or imposed upon the shares of each class but only if the conversion is proposed by three-fourths of the board of directors.

(b)  Procedure.--Written notice shall, not less than 15 days before the meeting of members or delegates called for the purpose of considering the proposed amendment or any other fundamental change, be given to each member or shareholder of record. A notice of an amendment under subsection (a)(3) shall set forth, in addition to the information otherwise required by the appropriate provisions of this part, a complete description of the shares proposed to be issued upon the conversion and the manner of carrying the conversion into effect.

(c)  Post-approval report.--Whenever an amendment of the articles of an association is approved, the association shall notify each member within 30 days after the filing of articles of amendment by sending to each member a copy of the filed amendment and, in the case of a conversion, a complete description of the shares issued by the association.

Cross References.  Section 7529 is referred to in section 7524 of this title.



Section 7530 - Bylaws

§ 7530.  Bylaws.

(a)  General rule.--The bylaws may provide for the following matters:

(1)  The time, place and manner of calling and conducting meetings of the members or delegates and the number of members or delegates (which may be less than a majority) that shall constitute a quorum.

(2)  The manner of voting and the conditions upon which members or delegates may vote at general and special meetings.

(3)  Subject to any provision thereon in the articles of association and in this chapter, the number, qualifications, eligibility requirements, manner of nomination, duties and terms of office of directors and officers, the time of their election and mode and manner of giving notice thereof.

(4)  The time, place and manner for calling and holding meetings of the directors and any executive committee and the number that shall constitute a quorum.

(5)  Rules consistent with law and the articles of association for the management of the association, the establishment of any election districts, the making of contracts, the issuance, redemption and transfer of shares, the relative rights, duties, interests and preferences of members and shareholders and the mode, manner and effect of expulsion of a member.

(6)  Any other provisions deemed necessary or proper to carry out the purposes of the association.

(7)  Penalties for violations of the bylaws.

(b)  Procedure.--Bylaws authorized to be made by the board of directors may be amended or repealed and new bylaws may be adopted by the members or delegates. Delegates may prescribe that any bylaw made by them shall not be amended or repealed by the directors, and members may provide that any bylaw made by them shall not be amended or repealed by either the directors or the delegates. The association shall notify each member of a proposed change in the bylaws by sending to each member, at least 15 days prior to any vote on the proposed change, a copy of the proposed bylaw along with the time, date, place and manner of voting for the proposed changes. Members may amend or repeal bylaws adopted by the directors or the delegates by filing with the secretary of the association a petition signed by 25% of the voting membership and setting forth the text of the proposed change. The secretary shall call a special meeting or special vote of the association within 30 days of the receipt of the petition. When a special meeting is called, at least 10% of the voting membership shall be present to change the bylaws. Whenever a proposed bylaw change is approved, the association shall mail each member a copy of the approved bylaw within 30 days of the approval.



Section 7531 - Directors

§ 7531.  Directors.

(a)  General rule.--The business and affairs of the association shall be managed under the direction of a board of not less than five directors who shall be natural persons of full age. All directors shall be members. The first directors shall serve until the first annual meeting of the association at which time their successors shall be elected by the members of the association. Thereafter, a director shall hold office for a term of not less than one year nor more than three years and until his successor has been elected and qualified. Every election for a director shall be by secret ballot. A director may succeed himself.

(b)  Election by districts.--The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In such case, the bylaws shall specify or the board of directors shall determine the number of directors to be elected by each district and the manner and method of dividing the directors and of districting and redistricting of the territory in which the association has members. The board of directors may use such standards as are reasonable for assigning directors and districting and redistricting the territory in which the association has members. The bylaws or the board of directors may provide for dividing districts into locals and for the election of district delegates at local meetings of members. The bylaws shall prescribe the procedures by which districts shall elect directors. The board of directors shall hear and decide any controversy arising out of a district election and its decisions shall be incontestable except for fraud. In any case in which the election of directors is by districts, the board shall fill a vacancy with a person who resides in or is a member of a local in the district in which the vacancy exists.

(c)  Classified board.--If the bylaws so provide, the directors of an association may be classified in respect to the time for which they severally hold office. In such case, each class shall be as nearly equal in number as possible, the term of office of at least one class shall expire in each year, and the members of a class shall not be elected for a shorter period than one year or for a longer period than three years. If, at any meeting, directors of more than one class are to be elected, each class of directors to be elected shall be elected in a separate election.

(d)  Educational program.--The Department of Agriculture, in cooperation with the College of Agriculture of The Pennsylvania State University, shall develop and implement an educational program relating to the powers, duties, functions and responsibilities of directors of associations. The Secretary of Agriculture shall appoint an advisory council consisting of nine individuals, including members and directors of associations, two association managers and other interested individuals, who shall advise the department on the development of the educational program. Two members of the advisory council shall be managers of associations. In addition, the department shall furnish to each association director, free of charge, when first elected as a director, an updated copy of this chapter and annually thereafter any amendments or replacements thereof.

Cross References.  Section 7531 is referred to in section 7503 of this title.



Section 7532 - Removal of directors

§ 7532.  Removal of directors.

A director may be removed from office by the affirmative vote of not less than a majority of the members present and voting at any regular or special meeting called for that purpose or, where the bylaws provide for the election of directors by districts, by the affirmative vote of not less than a majority of the members or delegates residing in or representing the district from which he was elected. The bylaws shall provide for the filing of charges, the giving of notice thereof, an opportunity to be heard and the procedures under which a director may be removed.



Section 7533 - Officers

§ 7533.  Officers.

The board shall elect a president, a secretary and a treasurer and may elect one or more vice presidents and any other officers as may be authorized in the bylaws. The president and at least one of the vice presidents must be members. Any two of the offices of vice president, secretary and treasurer may be combined in one person.



Section 7534 - Marketing arrangements

§ 7534.  Marketing arrangements.

(a)  General rule.--An association and its members may make and execute contracts requiring the members to obtain all or any part of specific services from the association or to sell or deliver all or any part of their specified agricultural products to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products sold or delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary overhead costs, expenses, valuation reserves, interest, dividends on common and preferred shares and such deductions for capital and other purposes as may be specified in the contract or bylaws of an association. Each marketing or service contract shall contain a provision which shall specify a reasonable period in each year during which any contracting member of an association, upon giving notice as prescribed in the contract, may terminate the contract.

(b)  Enforcement.--The bylaws or the marketing or service contract may provide:

(1)  For applying patronage refunds or savings allocated to any member or other patron toward the payment for liquidated damages specified in the contract to be paid to an association by the member or other patron upon the breach by him of any provision of the marketing or service contract.

(2)  That the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association. Any such provision shall be valid and enforceable in the courts of this Commonwealth.

(3)  That the association shall have the option to redeem the voting shares at book value or par value, whichever is lower, plus declared dividends, or the membership certificate, whenever any contract between the association and a member has been canceled in accordance with the terms or conditions of the contract or by reason of breach of the contract by the member.

(c)  Injunction.--In the event of any such breach or threatened breach of the marketing contract by a member, the association shall be entitled to an injunction to prevent further breach of the contract and to specific performance thereof. Pending the adjudication of the action, and upon filing a verified complaint showing the breach or threatened breach and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member. The right to an injunction shall be in addition to the remedy provided in subsection (b).

(d)  Inducing breach; spreading false reports.--Any person who knowingly induces any member of an association to breach his marketing contract with the association shall be liable to the association for the full amount of damages sustained by it by reason of the breach, and any person who maliciously and knowingly spreads false reports about the finances or management of the association shall be liable to the association in an action for the actual damage which it may sustain by reason of the false reports and punitive damages. The association shall be entitled to an injunction against any such person to prevent further injury to the association. In any action brought by an association pursuant to this subsection, the association shall be entitled to, in addition to any other recovery or remedy, reasonable attorney fees involved in such matter.

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 amended subsec. (a).



Section 7535 - Patronage distributions

§ 7535.  Patronage distributions.

(a)  General rule.--The net proceeds or savings of an association shall be apportioned, distributed and paid periodically on the basis of patronage to those persons entitled to receive them, at such times and in such manner as the bylaws shall provide. The bylaws may provide that the net proceeds or savings may be restricted to members or may be made at the same or a different rate for member and nonmember patrons. The bylaws may contain any reasonable provisions for the apportionment and charging of net losses except that no member shall thereby become liable for the debts of the association beyond any money or other property delivered by the member to the association. The bylaws may provide that any distribution to a nonmember eligible for membership may be credited to the nonmember until the amount thereof equals the value of a membership certificate or a common share of an association.

(b)  Method of disbursement.--The apportionment, distribution and payment of net proceeds or savings required by subsection (a) may be in cash, credits, capital shares, certificates of indebtedness, revolving fund certificates, letters of advice or other securities or certificates issued by an association or by any affiliated domestic or foreign association. Apportionment and distribution of its net proceeds or savings or losses may be separately determined for, and be based upon the patronage of, single or multiple pools or particular departments of an association, or as to particular commodities, supplies or services, or such apportionment and distribution may be based upon classification of patronage according to the type thereof.

(c)  Minimum participation.--An association may provide in its bylaws the minimum amount of any single annual patronage transaction which shall be taken into account for the purpose of participation in allocation and distribution of net proceeds or savings or net losses under this section.

(d)  Method of accounting.--For the purposes of this section, net proceeds or savings or net losses shall be computed in accordance with generally accepted accounting principles applicable to cooperative associations, and after deducting from gross proceeds or savings all costs and expenses of operation and any dividends paid upon capital stock and interest paid upon certificates or other evidence of equity in any fund, capital investment or other assets of an association.



Section 7536 - Audit of operations

§ 7536.  Audit of operations.

(a)  General rule.--At the close of each fiscal year, a complete certified audit of the operations of the association shall be made by a qualified certified public accountant or by a qualified public accountant, employed by the board of directors, the written report of whom shall include the balance sheet, operating statement, commissions, salaries and other remunerations of managers and officers and other proper information and shall be submitted to the members at the next regular meeting. Within six months after the expiration of the fiscal year for which made, the secretary of the association shall file a copy of the certified audit in the Department of Agriculture upon a form prescribed by the department. The secretary of the association shall also include in the yearly audit report to the department a list of the current officers and directors and their addresses.

(b)  Exceptions.--The annual audit of an association with annual gross sales of $100,000 or less may be performed by an audit committee of three or more members of the association appointed by the board, at least one of whom shall be a member of the board of directors. The members of the committee need not be certified public accountants or public accountants.

(c)  Enforcement.--Any association which fails, within 120 days from the close of the fiscal year, to file with the department the certified audit required by subsection (a) shall be notified by certified mail by the department that the certified audit must be filed within 60 days from the date of mailing of the notice and that, upon failure to file the certified audit within the time so limited, the department will file in the Department of State a statement of dissolution under this subsection. If the certified audit is not filed in the department within such 60-day period, the department shall file in the Department of State, with respect to each such defaulting association, a statement of dissolution which shall identify the association. Upon the filing of the statement, the articles of the association shall be deemed forfeited for failure to comply with the provisions of this section. However, the forfeiture shall not prejudice the rights of creditors and members in and to any property or assets of or belonging to the association. The department shall annually, on or before April 1 of each year, furnish each existing association and make public a listing of the status of existing associations. Any association which has so automatically forfeited its articles shall be reinstated as an association under this chapter if the unfiled certified audit is submitted to the department within 90 days after such automatic forfeiture or within any extension thereof granted by the department, which shall thereupon file in the Department of State with respect to the association a notice of withdrawal of statement of dissolution stating that the association has complied with the provisions of this subsection. In such event, no statement of revival or new articles of incorporation need be filed in the Department of State, and the association shall resume its status as a subsisting corporation. The department shall review such yearly certified audits and issue such reports and recommendations to each member of the board of directors of the association as the department deems necessary.

(d)  Confidentiality.--No person shall, without the consent or authorization of the association, except for official purposes or in obedience to judicial process, make or permit any disclosure whereby any information contained in a certified audit may be identified as having been furnished by the association. No person shall knowingly exercise or attempt to exercise any powers, privileges or franchises for an association, given by this chapter, while the articles of the association are forfeit unless that person is, and discloses that he is, acting to reinstate the good standing of the association under this chapter or is acting to wind up the affairs of the association. A person violating the prohibitions set forth in this subsection commits a misdemeanor of the third degree.

(e)  Withdrawal.--A certified audit shall not be withdrawn without the approval of the board of directors.



Section 7537 - Contract assignments to association

§ 7537.  Contract assignments to association.

If any contract authorized by a cooperative contains an assignment to the association of any part or all of funds due or to become due the member during the life of the contract for any product produced or to be produced by him or for any services performed or to be performed in producing any product, any person who accepts or receives the product from the member is bound by the assignment after receiving written notice from the association and the member of the amount and duration of the assignment. However, as to any seasonal crop, if no funds are paid or become payable by any person under such an assignment for a period of two consecutive years during the life of the contract, thereafter the assignment shall not be binding upon any person who receives or accepts the product from the member until the assignment is reaffirmed by the member in writing and written notice thereof is given by the association or the member. Any such reaffirmation shall continue to be effective during the life of the contract until another lapse of two consecutive years occurs.



Section 7538 - Exemption from tax on capital stock and indebtedness

§ 7538.  Exemption from tax on capital stock and indebtedness.

No State or local tax shall be levied or placed upon the capital stock of an association or upon any scrip, bonds, certificates or other evidences of indebtedness issued by such association. The association shall not be required to file in the Department of Revenue, or with any other State or local official of this Commonwealth, the reports relative to such taxes as are or may be required of corporations not exempt from the payment of such taxes.






Chapter 77 - Workers' Cooperative Corporations

Section 7701 - Short title of chapter

CHAPTER 77

WORKERS' COOPERATIVE CORPORATIONS

Sec.

7701.  Short title of chapter.

7702.  Definitions.

7703.  Corporations.

7704.  Articles of incorporation.

7705.  Capital stock.

7706.  Internal capital accounts and net worth.

7707.  Voting.

7708.  Acceptance and termination of membership.

7709.  Power to buy, sell or trade.

7710.  Individual liability of members.

7711.  Corporate powers.

7712.  Investment of capital stock in other corporations.

7713.  Meetings.

7714.  Records.

7715.  Audit.

7716.  Directors and officers.

7717.  Patronage distributions.

7718.  Indemnity.

7719.  Unlawful dividends.

7720.  Amendments of articles.

7721.  Bylaws.

7722.  Benefits bestowed on associations by compliance with this chapter.

7723.  Dissolution.

7724.  Conversion to a corporation governed by the Business Corporation Law.

7725.  Savings provisions.

7726.  Applicability.

Enactment.  Chapter 77 was added December 21, 1988, P.L.1444, No.177, effective in 180 days.

Prior Provisions.  Former Chapter 77, which related to officers, directors and members of nonprofit corporations, was added November 15, 1972, P.L.1063, No.271, and renumbered to Chapter 57 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 77 is referred to in section 7102 of this title.

§ 7701.  Short title of chapter.

This chapter shall be known and may be cited as the Workers' Cooperative Corporation Law of 1988.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 7701 to section 7702 and added a new section 7701, retroactive to June 19, 1989.



Section 7702 - Definitions

§ 7702.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bureau."  The Corporation Bureau of the department.

"Corporation."  A corporation organized for profit which has elected to be governed by this chapter.

"Member."  An individual who patronizes a corporation by the contribution of labor and who has been accepted for membership in and owns a membership share issued by the corporation.

"Patronage."  The number of hours of work performed as a member of a corporation.

"Patronage allocation."  The share of net earnings or losses with respect to a period of time paid or credited to a member on the basis of the ratio which the member's patronage during the period involved bears to total patronage by all members during that period.

"Written notice of allocation."  A written instrument which discloses to a member the stated dollar amount of the member's patronage allocation and the terms of payment of that amount by the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 7701 to section 7702 and renumbered former section 7702 to section 7703, retroactive to June 19, 1989.



Section 7703 - Corporations

§ 7703.  Corporations.

(a)  Members and purpose.--Corporations, productive and distributive, may be incorporated under this chapter, upon compliance with its requirements, by five or more farmers, mechanics, laborers or other persons who have incorporated themselves together by written articles under section 7704 (relating to articles of incorporation) for the purpose of carrying on agricultural, horticultural, mining, quarrying, building, mechanical, manufacturing or commercial business; for the purpose of manufacturing, cultivating, raising, trading or dealing in goods, wares, merchandise, chattels, grains, vegetables, roots, fruits and other produce or animals; or for the purpose of buying, selling, holding, leasing or improving lands, tenements or buildings.

(b)  Name.--

(1)  The corporation may adopt any corporate name to indicate its cooperative character as long as the name has not been previously adopted.

(2)  The two last words of the name shall be "cooperative corporation," but it shall be unlawful to use in the name either the words "society" or "company." A violation of this paragraph by a corporation formed under this chapter renders each member personally liable for all debts of the corporation.

(c)  Business office.--A corporation must have a regular business office.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 7702 to section 7703 and renumbered former section 7703 to section 7704 and amended subsec. (a), retroactive to June 19, 1989.



Section 7704 - Articles of incorporation

§ 7704.  Articles of incorporation.

(a)  Advertisement.--The incorporators shall advertise their intention to file or the corporation shall advertise the filing of articles of incorporation with the department one time in two newspapers of general circulation, one of which shall be a newspaper designated by the rules of court for the publication of legal notices, or in two newspapers of general circulation published in the county in which the initial registered office of the corporation is to be located. If there is only one newspaper of general circulation published in a county, advertisements in that newspaper shall be sufficient. Advertisements may appear prior to or after the day the articles of incorporation are filed with the department and shall set forth briefly:

(1)  The name of the proposed corporation.

(2)  A statement that the corporation is to be or has been organized under this chapter.

(3)  The purpose of the corporation.

(4)  The time of filing the articles with the department.

(b)  Filing of articles.--The articles of incorporation shall be filed in the department. Upon the filing of the articles of incorporation, the corporation's existence begins. See section 134 (relating to docketing statement).

(c)  Evidence of incorporation.--The articles of incorporation as filed in the department are conclusive evidence of the fact that the corporation has been incorporated; but proceedings may be instituted by the Commonwealth to dissolve, wind up and terminate a corporation which should not have been incorporated or which has been incorporated by means of fraud or misrepresentation or without substantial good faith compliance with the conditions prescribed by this chapter as precedent to incorporation.

(d)  Content of articles.--The articles of incorporation shall be signed by the persons originally associating themselves together and shall state distinctly:

(1)  The name by which the corporation shall be known, which may not be the same as, or confusingly similar to, the name of an association or corporation existing under the law of the Commonwealth, the name of a foreign or alien association or corporation authorized to transact business in this Commonwealth, or a corporate name reserved or registered as provided by law.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its initial registered office in this Commonwealth.

(3)  A brief statement:

(i)  of the purpose or purposes for which the corporation is incorporated, which may consist of a statement that the corporation has unlimited powers to engage in any lawful act concerning any business for which corporations may be incorporated under this chapter; and

(ii)  that the corporation is incorporated under this chapter.

(4)  A description of the capital stock of each class which is to be issued; a statement of the preferences, qualifications, limitations, restrictions and special or relative rights granted to or imposed upon the shares of each class of capital stock; the total authorized capital stock; the number of shares into which the capital stock is divided; and the par value of each share of capital stock.

(5)  The amount of capital that will be actually paid in before commencing business.

(6)  The terms on which individuals may become members.

(7)  The number of directors, which may not be less than five, constituting the initial board of directors and the names and addresses of the persons who are to serve as directors until the first annual meeting of the members or until their successors are elected and take office.

(8)  Other matters as may be deemed proper and necessary.

(9)  The term of its existence, which shall be either perpetual or for a fixed term of years.

(10)  The name and post office address of each of the incorporators; a statement of the number of shares subscribed to by each, which must be at least one; and the class of shares to which each subscribes.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 renumbered section 7703 to section 7704, deleted the heading of former section 7704, amended subsecs. (b) and (c) and added subsec. (d), retroactive to June 19, 1989.

Cross References.  Section 7704 is referred to in section 7703 of this title.



Section 7705 - Capital stock

§ 7705.  Capital stock.

(a)  Issuance and redemption.--A corporation shall issue as capital stock a class of voting common stock designated as membership shares only to those individuals who fulfill all requirements for member status upon terms and conditions provided in the articles of incorporation. Each member may own only one membership share, and only members may own membership shares. A member is entitled to one vote per membership share on each question that may be presented at any meeting of the members, regardless of the number of shares of stock or membership capital owned by the member. Membership shares shall be issued for a fee determined by the board of directors. Except as otherwise provided in this chapter, a membership share entitles a member to the rights and obligations of a stockholder of a corporation organized under this title. Upon voluntary or involuntary termination of a member's work in the corporation, the membership share shall be transferred back to the corporation at the time of the termination. The redemption price of a membership share shall be determined solely by reference to the member's internal capital account under section 7706 (relating to internal capital accounts and net worth).

(b)  Voting power.--No capital stock other than membership shares shall be granted voting power in a corporation except as provided in section 7720 (relating to amendments of articles) and the articles of incorporation.

(c)  Preferred stock.--A corporation may issue as capital stock a class of nonvoting preferred stock upon terms and conditions provided in the articles of incorporation. Preferred stock shall be freely transferable.

(d)  Payment for stock.--No corporation may issue a membership share, and no certificate of stock may be issued until fully paid for, except that promissory notes may be accepted by the corporation as full or partial payment if the promissory note requires payment by regular payroll deductions commencing on the date of the member's acceptance for membership in the corporation. The corporation shall hold the membership share or stock as security for the payment of the note, but retention as security shall not affect the member's right to vote and hold office.

(e)  Fractional shares and scrip.--Fractional shares of and scrip for common and preferred stock may not be issued by the corporation.

(f)  Form of certificates.--Certificates representing shares, membership shares and evidences of a person's equity in a fund, capital investment or other asset of the corporation shall be signed by the president, vice president, treasurer or assistant treasurer and the secretary or an assistant secretary of the corporation. Facsimiles of signatures are acceptable. These certificates may be sealed with the seal of the corporation or a facsimile.

(g)  Dividend and lien.--Dividends may be paid on preferred stock and may be cumulative if the articles of incorporation so provide. A corporation shall have a lien on all of its outstanding preferred stock and dividends declared or accrued for all indebtedness of the holders to the corporation if provision for a lien is stated on the face of the certificate of stock.

(h)  Status of membership.--A membership is not a security as defined in section 102 of the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972. Sale, redemption and other transactions with respect to membership shares are not governed by the Pennsylvania Securities Act of 1972, except that Part IV of that act, relating to fraudulent and prohibited practices, applies.

(i)  Sale, transfer and redemption of stock.--The sale, transfer and redemption of stock in the corporation other than membership shares is subject to the Pennsylvania Securities Act of 1972.

(j)  Issuance without other first offer.--Unless otherwise provided in the articles of incorporation, a corporation may issue shares without first offering them to shareholders of any class.



Section 7706 - Internal capital accounts and net worth

§ 7706.  Internal capital accounts and net worth.

(a)  Purpose of accounts.--A corporation shall establish through its bylaws a system of internal capital accounts to reflect the book value of the corporation and to determine the redemption price of membership shares and written notices of allocation.

(b)  Types of accounts.--Internal capital accounts shall be of two types: individual internal capital accounts, one for each member, and a nonindividuated, collective internal capital account, which shall be called the collective reserve account.

(c)  Net worth.--The net worth of the corporation shall be reflected in:

(1)  The internal capital accounts.

(2)  The sum of the par value of all outstanding stock with par value, other than membership shares.

(3)  The stated value of evidences of equity in a fund, capital investment or other asset of the corporation.

(d)  Procedure.--A corporation shall credit the paid-in membership fee and additional paid-in capital of a member to the member's individual internal capital account and shall also record the apportionment of retained net earnings or net losses to the member's account in accordance with patronage, by appropriately crediting or debiting the member's account. The collective reserve account shall reflect paid-in capital, retained net earnings and net losses not allocated to the capital accounts or members or not attributable to funds under subsection (c)(1) and (3).

(e)  Adjustment of balance.--The balances in all of the individual internal capital accounts and the collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of these balances and of the amounts under subsection (c)(2) and (3) is equal to the net worth of the corporation.

(f)  Use of funds.--Moneys allocated to the internal capital accounts may be used for corporate purposes as determined by the board of directors.

Cross References.  Section 7706 is referred to in section 7705 of this title.



Section 7707 - Voting

§ 7707.  Voting.

No stockholder or member may vote by proxy or by mail.



Section 7708 - Acceptance and termination of membership

§ 7708.  Acceptance and termination of membership.

The articles of incorporation shall establish qualifications and the method of acceptance and termination of members. No person may be accepted as a member unless employed by the corporation on a full-time or part-time basis.



Section 7709 - Power to buy, sell or trade

§ 7709.  Power to buy, sell or trade.

A corporation may buy from, sell to and trade or deal with its members or other persons.



Section 7710 - Individual liability of members

§ 7710.  Individual liability of members.

Neither members of a corporation nor the estates of members shall be individually liable for the debts of the corporation.



Section 7711 - Corporate powers

§ 7711.  Corporate powers.

Each corporation has the following powers:

(1)  To exist for the period of time set forth in its articles of incorporation unless sooner dissolved by operation of law or under this chapter.

(2)  To maintain and defend judicial proceedings by the name specified in the articles of incorporation.

(3)  To adopt and use a common seal and alter the same.

(4)  To hold, purchase, lease and transfer real and personal property as necessary or proper to effect the purposes of the corporation.

(5)  To elect a board of directors, which has the power to appoint officers, agents and employees as necessary; to prescribe their duties; to require bonds of them; and to dismiss them in accordance with the bylaws.

(6)  To make bylaws.

(7)  To make contracts and to assist or join with persons to effect the activities authorized by its articles of incorporation and conducive to or expedient for the interest or benefit of the corporation and to exercise powers necessary or proper for the accomplishment of the purposes of the corporation.

(8)  To borrow money necessary to the conduct of its operations; to issue notes, bonds and other evidence of indebtedness; and to give security in the form of mortgage or otherwise.

(9)  In furtherance of corporation purposes, to make loans or advances to its members and patrons or to subsidiary and affiliated persons or their members and to purchase or acquire, endorse, discount or sell evidence of debt, obligation or security.

(10)  To establish and accumulate a collective reserve account, surplus of capital and other funds authorized by the articles of incorporation or the bylaws.

(11)  To foster membership in the corporation and to solicit patrons by advertising or by educational or other means.

(12)  To issue and to sell common and preferred stock.

(13)  To own shares of the capital stock of, to hold membership in and to hold bonds or other obligations of other workers' corporations and to exercise all the rights of ownership, including the right to vote.

(14)  To pay pensions and to establish pension plans, pension trusts and other incentive plans for its directors, officers and employees.

(15)  To indemnify, under section 7718 (relating to indemnity), a director or officer or former director or officer of the corporation or a person who may have served at its request as a director or officer of another corporation in which it holds membership or owns shares of capital stock or of which it is a creditor.

(16)  To make contributions and donations for the public welfare or for religious, charitable, scientific or educational purposes.

(17)  To merge or consolidate with other workers' cooperative corporations.

(18)  To dissolve and wind up.

(19)  To exercise incidental powers as necessary or proper in the conduct of its operations.



Section 7712 - Investment of capital stock in other corporations

§ 7712.  Investment of capital stock in other corporations.

If the articles permit, a corporation may, by a majority vote of its members at a meeting specially convened, authorize the directors to invest, in the name of the corporation, an amount of its internal capital accounts, including both individual capital accounts and the collective reserve accounts, in the capital stock of any other domestic, foreign or alien workers' cooperative corporations. The corporation may, by a majority vote of its members at a meeting specially convened, permit an investment in the nonvoting preferred stock of the corporation by any other domestic, foreign or alien workers' cooperative corporation.



Section 7713 - Meetings

§ 7713.  Meetings.

After the organization of a corporation, the incorporators shall hold an organizational meeting at a time and place fixed by the board of directors and shall adopt a set of bylaws. Not less than ten days' written notice of the meeting shall be given to each incorporator. Thereafter, there shall be at least one meeting of members each year. Annual and special membership meetings shall be governed by the corporation's bylaws. The bylaws shall provide for the giving of notice to members of each meeting of the corporation. For all meetings of the corporation, notice as provided in this section need not be given to members or other stockholders to whom the notice may be required by this chapter if a written waiver of the notice is executed before or after the meeting by each individual and is filed with the records of the meeting.



Section 7714 - Records

§ 7714.  Records.

(a)  Records requirement.--A corporation shall keep at its registered office or principal place of business a record of the proceedings of the members and of the directors and the original or a copy of its bylaws, including amendments to date, certified by the secretary of the corporation, and shall keep at its registered office or principal place of business or at the office of its transfer agent or registrar a share register giving the names of the members, their respective addresses and the number and classes of shares held by each. A corporation shall keep at its registered office or principal place of business appropriate, complete and accurate books or records of account, including a record of all salaries, per diem payments and other remunerations paid to each officer and director by the corporation and remuneration received for the corporation's business transactions.

(b)  Examination and copies.--A member, upon written demand, has a right to examine during the usual hours for business, for any proper purpose, the share register, books or records of account and records of the proceedings of the members and directors and to make copies or extracts. A proper purpose is a purpose reasonably related to the member's interest as a stockholder. If an attorney or other agent is the person who seeks the right of inspection, the demand shall be accompanied by a power of attorney or other writing which authorizes the attorney or other agent to act on behalf of the member. The demand shall be directed to the corporation at its registered office in this Commonwealth or at its principal place of business.

(c)  Remedy to compel inspection.--

(1)  If the corporation refuses to permit an inspection sought by a member under subsection (b) or does not reply to the demand within five business days after the demand has been made, the member may apply to the court of common pleas of the county in which the registered office of the corporation is located for an order to compel inspection. The court of common pleas has exclusive original jurisdiction to determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the member to inspect the material and to make copies or extracts. The court may order the corporation to furnish to the member a list of its members as of a specific date on condition that the member first pay to the corporation the reasonable cost of obtaining and furnishing the list and on other conditions as the court deems appropriate.

(2)  If the member seeks to inspect the books and records of the corporation, other than its register or list of members, the member must first establish both of the following:

(i)  That the member has complied with the provisions of this section respecting the form and manner of making demand for inspection of the document.

(ii)  That the inspection sought is for a proper purpose.

(3)  If the member seeks to inspect the share register or list of members of the corporation and the member has complied with the provisions of this subsection respecting the form and manner of making demand for inspection of the documents, the burden of proof is on the corporation to establish that the inspection the member seeks is for an improper purpose. The court may, at its discretion, prescribe limitations or conditions with reference to the inspection or award other relief as the court deems just and proper. The court may order books, documents and records, pertinent extracts or authenticated copies to be brought within this Commonwealth and kept in this Commonwealth upon terms and conditions as it prescribes.



Section 7715 - Audit

§ 7715.  Audit.

(a)  Procedure.--At the close of each fiscal year, a complete certified audit of the operations of the corporation shall be made by a qualified certified public accountant employed by the board of directors, a written report of which shall include the balance sheet, operating statement, commissions, salaries and other remunerations of directors, officers and employees and other proper information. The audit shall be submitted to the members at the next regular meeting. The annual audit of a corporation with annual gross sales of $100,000 or less may be performed by an audit committee of three or more members of the corporation appointed by the board of directors; however, one of the three members must be a member of the board of directors. The members of the committee need not be certified public accountants or public accountants.

(b)  Withdrawal of audit and improper audits.--A certified audit may not be withdrawn without approval of the board of directors. The board of directors may seek legal recourse if the audit is conducted improperly.



Section 7716 - Directors and officers

§ 7716.  Directors and officers.

(a)  Directors.--

(1)  The business of the corporation shall be managed by a board of not less than five directors, who shall be natural persons. At least a majority of the board must be members. The first directors shall serve until the first annual meeting of the corporation, at which time their successors shall be elected by the members of the corporation. Thereafter, a director shall hold office for a term of not less than one year nor more than three years and until a successor is elected and qualified. In an election for directors, a member has the right to cast the number of votes equal to the number of directors to be elected; and the member may cast the whole number of votes for one director or may distribute them among several candidates. An election for a director shall be by secret ballot. A director may be elected to successive terms.

(2)  Except as otherwise provided in the bylaws:

(i)  A director shall be elected for a term of at least one year, except that the first directors shall serve only until the first annual meeting.

(ii)  Vacancies in the board of directors, including vacancies resulting from an increase in the number of directors, shall be filled by a majority of the remaining members of the board, though less than a quorum. A person so elected shall be a director until a successor is elected by the members, who shall make such an election at the next annual meeting of the members or at a special meeting for that purpose.

(iii)  The meetings of the board of directors may be held at a place determined by a majority of the directors.

(iv)  A quorum for the transaction of business consists of a majority of the directors in office; and, of those present, at least a majority must be members of the corporation. The acts of a majority of the directors present at a meeting at which a quorum is present are the acts of the board of directors.

(v)  The board of directors may, by resolution adopted by a majority of the board, appoint two or more directors as an executive committee, which, to the extent provided in the resolution, shall have and exercise the authority of the board of directors.

(vi)  An action taken at a meeting of the directors or members of the executive committee may be taken without a meeting, if consent in writing setting forth the action taken is signed by all of the directors or all of the members of the executive committee, as the case may be. The consent shall be filed with the secretary of the corporation.

(vii)  Each director shall be provided with an updated copy of the articles of the corporation along with proposed amendments.

(3)  If the bylaws so provide, the directors of a corporation may be classified in respect to the time for which they shall hold office. In this case each class shall be as nearly equal in number as possible; the term of office of at least one class shall expire in each year; and the members of a class shall not be elected for a shorter period than one year or for a longer period than three years. If, at a meeting, directors of more than one class are to be elected, each class of directors shall be elected in a separate election.

(4)  A director may be removed from office by the affirmative vote of not less than a majority of the members present and voting at a regular meeting or a special meeting called for that purpose. A director may be removed from office for cause by a vote of not less than a majority of the directors then in office, but this removal may be reversed by a vote by a majority of the members present and voting at a special meeting called for that purpose. The bylaws shall provide for the filing of charges of cause, the giving of notice of the charges, an opportunity to be heard and the procedures under which a director may be removed.

(b)  Officers.--

(1)  The board shall elect a president, a secretary and a treasurer, and may elect one or more vice presidents, and other officers as authorized in the bylaws. Officers must be members. Any two of the offices of vice president, secretary and treasurer may be held by one person.

(2)  An officer may be removed by the affirmative vote of a majority of the directors if, in their judgment, the best interest of the corporation will be served by removal.



Section 7717 - Patronage distributions

§ 7717.  Patronage distributions.

(a)  Procedure.--Net earnings of a corporation may be apportioned, distributed and paid periodically on the basis of patronage to those persons entitled to receive them, at a time and in a manner as the bylaws provide. The distributions shall be designated as patronage allocations.

(b)  Method of payment.--The apportionment, distribution and payment of net earnings under subsection (a) may be in cash or written notices of allocation issued by the corporation.

(c)  Minimum transaction amount.--A corporation may provide in its bylaws the minimum amount of a single patronage transaction, which shall be taken into account for the purpose of participation in allocation and distribution of net earnings under this section.

(d)  Periodic redemption.--The bylaws of a workers' cooperative corporation shall provide for periodic redemption of written notices of allocation.

(e)  Interest.--The bylaws may provide for the corporation to pay or credit interest on the balance of each member's internal capital account.

(f)  Termination redemption.--The articles of incorporation shall provide for the recall and redemption of the membership share upon the voluntary or involuntary termination of membership in the corporation. The price of the redemption shall be equal to the sum of the membership fee and any other capital paid in by the member, adjusted by the amount of interest accrued and by distributions of net earnings as provided in the bylaws. No redemption may be made which would render the corporation insolvent.

(g)  Net earnings.--For purposes of this section, net earnings shall be computed in accordance with generally accepted accounting principles.



Section 7718 - Indemnity

§ 7718.  Indemnity.

(a)  Mandatory.--A corporation shall indemnify a person acting as a director, officer, employee or agent of the corporation or acting at the request of the corporation as a director, officer, employee or agent of another person against legal expenses, including attorney fees, reasonably incurred in a civil or criminal action in which the person to be indemnified is successful.

(b)  Discretionary.--A corporation may indemnify a person acting as a director, officer, employee or agent of the corporation or acting at the request of the corporation as a director, officer, employee or agent of another person against liability and legal expenses, including attorney fees, judgments, fines and settlements, reasonably incurred in a civil or criminal action if the person to be indemnified was unsuccessful but acted in good faith and in a manner that the person reasonably believed to be in or not opposed to the best interests of the corporation and, in a criminal action, had no reasonable cause to believe the conduct was unlawful. The adverse determination of an action does not, of itself, create a presumption that the person to be indemnified did not act in good faith, did not act in a manner that the person reasonably believed to be in or not opposed to the best interest of the corporation or had reasonable cause to believe the conduct was unlawful.

(c)  Interest of corporation.--This section applies even if the action is on behalf of or inures to the benefit of the corporation unless the liability for which indemnification is sought is based on negligence in the performance of a duty owed to the corporation.

Cross References.  Section 7718 is referred to in section 7711 of this title.



Section 7719 - Unlawful dividends

§ 7719.  Unlawful dividends.

(a)  Insolvency.--For shares of the corporation other than membership shares, the board of directors may declare and the corporation may pay dividends on its outstanding shares except when the corporation is insolvent or the payment would render the corporation insolvent. If a dividend is paid, the directors under whose administration the payment was made, except those who have caused their dissent to be entered on the minutes of the meeting at which the action was authorized and those who, being absent at the time, have promptly filed their written objection with the secretary of the corporation upon learning of the action, shall be jointly and severally liable to the corporation in an amount equal to the amount of the unlawful dividend.

(b)  Reliance on financial statements.--A director is not liable under this section if the director relied and acted in good faith upon financial statements of the corporation represented to be correct by the president of the corporation or by the officer having charge of the corporation's books of account or upon written reports, issued by an independent public or certified public accountant, which fairly purports to reflect the financial condition of the corporation.

(c)  Liability to corporation.--If an unlawful dividend is paid, each stockholder is liable to the corporation in an amount equal to the amount of the unlawful dividend to the stockholder. An action to enforce this liability must be brought within two years from the date of the receipt of the dividend.



Section 7720 - Amendments of articles

§ 7720.  Amendments of articles.

(a)  Purpose and voting.--A corporation may amend its articles of incorporation for any purpose authorized by this chapter, including an increase in the amount of its authorized capital stock, by the affirmative vote of two-thirds of its members voting at a general meeting or at the special meeting called for that purpose. No amendment affecting the priority or preferential rights of outstanding stock may be adopted until the consent of the holders of that stock is obtained by a vote at a special meeting called for that purpose. In such a vote each stockholder whose rights are affected shall have only one vote per share, and the margin necessary for the adoption of the amendment is a majority of the outstanding shares in that class of stock unless a greater vote is required by the articles of incorporation. If an amendment affects the right of more than one class of stock, then the consent of each class of stockholder affected shall be obtained by voting in the manner described in this subsection.

(b)  Delivery and filing.--Amendments to the articles of incorporation shall be filed in the department. Upon the filing of amendments to the articles, they shall become effective. See section 134 (relating to docketing statement).

(c)  Notice of vote.--Each member and, if required by subsection (a), each stockholder shall be notified by the corporation at least 15 days before a vote is taken to amend the articles of incorporation under subsection (a). Notification for proposed amendments to the articles of incorporation shall include a copy of the proposed amendment; a statement of its purpose and effect; and the time, date, place and manner in which the vote will be taken on the proposed amendment. Notice for all meetings provided for in this subsection need not be given to members or other stockholders under subsection (a) if a written waiver of the notice is executed before or after the meeting by each individual entitled to notice and is filed with the records of the meeting.

(d)  Notice of approval.--If an amendment to the articles of incorporation is approved, the corporation shall notify each member within 30 days of the approval by sending a copy of the approved amendment to the articles.

(e)  Advertisement.--Before or after an amendment has been adopted by the shareholders, the corporation shall advertise its intention to file or the filing of amendments to the articles with the department in a manner similar to that prescribed in section 7703 (relating to articles of incorporation). Advertisements may appear prior to or after the day upon which the articles of amendment are presented to the department and shall set forth briefly:

(1)  The name and location of the registered office of the corporation.

(2)  A statement that the amendments to the articles are to be or were filed under this chapter.

(3)  The nature and character of the amendments.

(4)  The time when the amendments to the articles are to be or were filed under this chapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b), retroactive to June 19, 1989.

References in Text.  Section 7703, referred to in this section, was renumbered to section 7704 by Act 198 of 1990.

Cross References.  Section 7720 is referred to in section 7705 of this title.



Section 7721 - Bylaws

§ 7721.  Bylaws.

(a)  Adoption, amendment and repeal.--The corporation, before commencing business, shall adopt bylaws not inconsistent with law or its articles of incorporation. The bylaws may be amended in the manner provided by law, the articles of incorporation and the bylaws. The power to amend or repeal the bylaws of a corporation is in the members only, except to the extent that the articles of incorporation require that both the members and the board of directors approve a change. The corporation shall notify each member of a proposed change in the bylaws by sending to each member, at least 15 days prior to a vote on the proposed change, a copy of the proposed change along with the time, date, place and manner of voting for the proposed changes. If a proposed bylaw change is approved, the corporation shall mail each member a copy of the approved change within 30 days of the approval.

(b)  Content.--The bylaws may provide for the following matters:

(1)  The time, place and manner of calling and conducting meetings of the members and the number of members that constitute a quorum.

(2)  The manner of voting and the conditions upon which members may vote at general or special meetings.

(3)  Subject to provision in the articles of incorporation and in this chapter, the number, qualifications, eligibility requirements, manner of nomination, duties and terms of office of directors and officers; the time of their election; and mode and manner of giving notice of election.

(4)  The time, place and manner for calling and holding meetings of the directors and executive committees and the number that constitutes a quorum.

(5)  Rules consistent with law and the articles of incorporation for the management of the corporation; the making of contracts; the issuance, redemption and transfer of stock; the relative rights, duties, interests and preferences of members and stockholders; and the mode, manner and effect of termination of a member.

(6)  Any other provisions deemed necessary or proper to carry out the purposes of the corporation.

(7)  Penalties for violations of the bylaws.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b), retroactive to June 19, 1989.



Section 7722 - Benefits bestowed on associations by compliance with this chapter

§ 7722.  Benefits bestowed on associations by compliance with this chapter.

A cooperative association, whether incorporated or unincorporated, shall be entitled to all the benefits of this chapter by complying with its provisions; may, by a vote of the majority of the members of the cooperative association taken according to its existing articles of association or bylaws, determine to avail itself of the provisions of this chapter and to assume a corporate name and the powers under a corporate name; and may, by a like vote, transfer to the corporation formed under this chapter all its property. Upon transfer of the property, the corporation to which the property is transferred shall take it in the same manner, to the same extent and with the same effect as the property was previously owned and held by the corporation transferring the property and may, in its corporate name, sue for and collect debts, subscriptions and other benefits belonging to the original association. A corporation taking property under this section shall take it subject to liens and trusts, legal and equitable, to which the property was subject before transfer and shall be liable for all obligations of the previous association to the extent of the value of the property at the time of taking.



Section 7723 - Dissolution

§ 7723.  Dissolution.

(a)  General rule.--A corporation may dissolve and wind up; may merge or consolidate with other corporations; and may sell to, lease to or exchange with other corporations all or substantially all of its property and assets. Except as otherwise provided in this chapter, these actions are governed by Subchapter C of Chapter 19 (relating to merger, consolidation, share exchanges and sale of assets). A workers' cooperative corporation which has not revoked its election to be governed by this chapter may not consolidate or merge with one or more corporations organized under any law other than this chapter. If a member objects to a corporation's merger or consolidation, the member may terminate membership in the corporation. The price of redemption of the member's interest shall be the amount in the member's individual capital account on terms and conditions as the law, the articles of incorporation and the bylaws provide.

(b)  Distribution of assets.--Upon dissolution, the assets of a corporation shall be distributed in accordance with the articles of incorporation or bylaws. The recipients of the distributed assets shall be limited to the following:

(1)  Each individual who is or was a member of the corporation or the individual's estate on the basis of the ratio of the member's patronage to the total patronage of all members during the existence of the corporation.

(2)  Holders of shares of stock in the corporation other than membership shares.

(3)  Other corporations which are incorporated under this chapter or which meet the requirements of incorporation under this chapter.

(4)  Charitable institutions in support of the cooperative movement.

(c)  Security interests and indebtedness.--A mortgage, pledge or creation of a security interest is not a sale within the meaning of this section. Unless otherwise provided in the articles of incorporation or bylaws, a corporation may create or increase its indebtedness in the manner, to the extent, for the purpose, upon terms and conditions and upon security as authorized by resolution adopted by its board of directors. In this case no authorization or consent of the members is required.



Section 7724 - Conversion to a corporation governed by the Business Corporation Law

§ 7724.  Conversion to a corporation governed by the Business Corporation Law.

(a)  Amendment of articles.--A corporation may revoke its election to be governed by this chapter by filing an adopted amendment to its articles of incorporation with the department.

(b)  Conversion of shares and accounts.--When a corporation revokes its election under subsection (a), the amendment to the articles of incorporation shall provide for the conversion of membership shares and internal capital accounts to securities or other property in a manner consistent with this title.



Section 7725 - Savings provisions

§ 7725.  Savings provisions.

(a)  General rule.--In relation to a corporation existing on the effective date of this chapter, the provisions of this chapter do not impair or affect an act done; offense committed; right accruing or accrued; or liability, penalty, forfeiture or punishment incurred prior to the effective date of this chapter.

(b)  Contracts.--This chapter does not impair or affect a contract entered into by a corporation prior to the effective date of this chapter.



Section 7726 - Applicability

§ 7726.  Applicability.

(a)  General rule.--This chapter shall apply to domestic corporations incorporated under this chapter.

(b)  Existing corporations.--This chapter shall apply to existing domestic corporations incorporated under or subject to any prior law of the Commonwealth concerning incorporation and regulation of corporations, whether cooperative or noncooperative, by the filing with the department of a certificate executed under the seal of the corporation, signed by two authorized officers of the corporation and setting forth:

(1)  The name of the corporation.

(2)  The statute by or under which it was created or formed.

(3)  A statement that the members or stockholders of the corporation have elected, by a majority vote of the members or stockholders present at a meeting called for such purpose at which a quorum is present, to accept the provisions of this chapter for the government and regulation of the affairs of the corporation.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a), retroactive to June 19, 1989.






Chapter 79 - Fundamental Changes (Transferred)

Section 7901 - § 7906 (Transferred)

CHAPTER 79

FUNDAMENTAL CHANGES

(Transferred)

Subchapter

A.  Amendment of Articles (Transferred)

B.  Merger, Consolidation and Sale of Assets (Transferred)

C.  Division (Transferred)

D.  Conversion (Transferred)

E.  Voluntary Dissolution and Winding Up (Transferred)

F.  Involuntary Liquidation and Dissolution (Transferred)

Transfer Note.  Chapter 79 was renumbered to Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Chapter 79 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

SUBCHAPTER A

AMENDMENT OF ARTICLES

(Transferred)

Transfer Note.  Subchapter A (§§ 7901 - 7906) was renumbered to Subchapter A of Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7921 - § 7930 (Transferred)

SUBCHAPTER B

MERGER, CONSOLIDATION AND SALE OF ASSETS

(Transferred)

Transfer Note.  Subchapter B (§§ 7921 - 7930) was renumbered to Subchapter B of Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7941 - § 7946 (Transferred)

SUBCHAPTER C

DIVISION

(Transferred)

Transfer Note.  Subchapter C (§§ 7941 - 7946) was renumbered to Subchapter C of Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7951 - § 7956 (Transferred)

SUBCHAPTER D

CONVERSION

(Transferred)

Transfer Note.  Subchapter D (§§ 7951 - 7956) was renumbered to Subchapter D of Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7961 - § 7971 (Transferred)

SUBCHAPTER E

VOLUNTARY DISSOLUTION AND WINDING UP

(Transferred)

Transfer Note.  Subchapter E (§§ 7961 - 7971) was renumbered to Subchapter E of Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 7981 - § 7990 (Transferred)

SUBCHAPTER F

INVOLUNTARY LIQUIDATION AND DISSOLUTION

(Transferred)

Transfer Note.  Subchapter F (§§ 7981 - 7990) was renumbered to Subchapter F of Chapter 59 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.






Chapter 81 - General Provisions

Section 8101 - Short title of part

PART III

PARTNERSHIPS AND LIMITED

LIABILITY COMPANIES

Chapter

81.  General Provisions

82.  Registered Limited Liability Partnerships

83.  General Partnerships

85.  Limited Partnerships

87.  Electing Partnerships

89.  Limited Liability Companies

Enactment.  Part III was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Part Heading.  The heading of Part III was amended December 7, 1994, P.L.703, No.106, effective in 60 days.

Prior Provisions.  Former Part III, which related to corporations not-for-profit, was added November 15, 1972, P.L.1063, No.271, and renumbered to Subpart C of Part II December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

CHAPTER 81

GENERAL PROVISIONS

Sec.

8101.  Short title of part.

8102.  Interchangeability of partnership, limited liability company and corporate forms of organization.

8103.  Continuation of certain limited partnerships and limited liability companies (Repealed).

8104.  Reserved power of General Assembly.

8105.  Ownership of certain professional partnerships.

Enactment.  Chapter 81 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Chapter 81, which related to foreign corporations not-for-profit, was added November 15, 1972, P.L.1063, No.271, and renumbered to Chapter 61 December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 81 is referred to in sections 8504, 8904 of this title.

§ 8101.  Short title of part.

This part shall be known and may be cited as the Partnership Code.



Section 8102 - Interchangeability of partnership, limited liability company and corporate forms of organization

§ 8102.  Interchangeability of partnership, limited liability company and corporate forms of organization.

(a)  General rule.--Subject to any restrictions on a specific line of business made applicable by section 103 (relating to subordination of title to regulatory laws):

(1)  Any business that may be conducted in a corporate form may also be conducted as a partnership or a limited liability company.

(2)  A domestic or foreign partnership or limited liability company may exercise any right, power, franchise or privilege that a domestic or foreign corporation engaged in the same line of business might exercise under the laws of this Commonwealth, including powers conferred by section 1511 (relating to additional powers of certain public utility corporations) or other provisions of law granting the right to a duly authorized corporation to take or occupy property and make compensation therefor.

(b)  Exceptions.--Subsection (a) shall not:

(1)  Affect any law relating to the taxation of partnerships, limited liability companies or corporations.

(2)  Apply to a banking institution, credit union, insurance corporation or savings association, unless the laws relating thereto expressly contemplate the conduct of the regulated business in partnership or limited liability company form. See section 8911 (relating to purposes).

(3)  Except as otherwise provided by law, permit a partnership to provide full limited liability for all of the investors therein or otherwise fail to preserve the intrinsic differences between the partnership and corporate forms.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

Cross References.  Section 8102 is referred to in sections 8302, 8911, 8921 of this title.



Section 8103 - Continuation of certain limited partnerships and limited liability companies (Repealed)

§ 8103.  Continuation of certain limited partnerships and limited liability companies (Repealed).

2001 Repeal Note.  Section 8103 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 8104 - Reserved power of General Assembly

§ 8104.  Reserved power of General Assembly.

All present and future common or statutory law with respect to the formation, organization or regulation of partnerships, limited partnerships, electing partnerships or limited liability companies or prescribing powers, rights, duties or liabilities of such associations or their general or limited partners, members, managers, officers, agents or other representatives may be revoked, amended or repealed.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 added section 8104.



Section 8105 - Ownership of certain professional partnerships

§ 8105.  Ownership of certain professional partnerships.

Except as otherwise provided by statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of the partnership interests in a partnership that renders one or more restricted professional services shall be licensed persons. As used in this section, the term "restricted professional services" shall have the meaning specified in section 8903 (relating to definitions and index of definitions).

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 added section 8105.






Chapter 82 - Registered Limited Liability Partnerships

Section 8201 - Scope

CHAPTER 82

REGISTERED LIMITED LIABILITY PARTNERSHIPS

Subchapter

A.  Domestic Registered Limited Liability Partnerships

B.  Foreign Registered Limited Liability Partnerships

C.  Annual Registration

Enactment.  Chapter 82 was added December 7, 1994, P.L.703, No.106, effective in 60 days.

Cross References.  Chapter 82 is referred to in section 8517 of this title; section 501 of Title 54 (Names).

SUBCHAPTER A

DOMESTIC REGISTERED

LIMITED LIABILITY PARTNERSHIPS

Sec.

8201.  Scope.

8202.  Definitions.

8203.  Name.

8204.  Limitation on liability of partners.

8205.  Liability of withdrawing partner.

8206.  Insurance (Repealed).

8207.  Extraterritorial application of subchapter.

§ 8201.  Scope.

(a)  Application of subchapter.--This subchapter applies to a general or limited partnership formed under the laws of this Commonwealth that registers under this section. Any partnership that desires to register under this subchapter or to amend or terminate its registration shall file in the Department of State a statement of registration, amendment or termination, as the case may be, which shall be signed by a general partner and shall set forth:

(1)  The name of the partnership.

(2)  Either:

(i)  the address of the principal place of business of the partnership, in the case of a general partnership; or

(ii)  subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the partnership, in the case of a limited partnership.

(3)  A statement that the partnership registers under this subchapter or that the registration of the partnership under this subchapter shall be amended or terminated, as the case may be. If the statement relates to an amendment, the amendment shall restate in full the statement of registration.

(4)  A statement that the registration, amendment or termination has been authorized by at least a majority in interest of the partners.

(b)  Effect of filing.--Upon the filing of the statement of registration, amendment or termination in the department, the registration under this subchapter shall be effective, amended or terminated, as the case may be. The effectiveness, amendment or termination of the registration of a partnership under this subchapter shall not be deemed to cause a dissolution of the partnership.

(c)  Effect of registration.--As long as the registration under this subchapter is in effect, the partnership shall be governed by the provisions of this subchapter and, to the extent not inconsistent with this subchapter, Chapter 83 (relating to general partnerships) and, if a limited partnership, in addition, Chapter 85 (relating to limited partnerships). Without limiting the generality of the foregoing, a domestic or foreign registered limited liability partnership shall be treated the same as if it were not registered under this subchapter for purposes of:

(1)  determining whether it is a permissible form of entity in which to conduct the practice of a profession; or

(2)  the imposition by the Commonwealth or any political subdivision of any tax or license fee on or with respect to any income, property, privilege, transaction, subject or occupation.

(d)  Continuation of registration.--If a registered limited liability partnership is dissolved and its business is continued without liquidation of the partnership affairs, the registration under this subchapter of the dissolved partnership shall continue to be applicable to the partnership continuing the business, and it shall not be necessary to make a new filing under this section until such time, if any, as the registration is to be amended or terminated.

(e)  Prohibited termination.--A registration under this subchapter may not be terminated while the partnership is a bankrupt as that term is defined in section 8903 (relating to definitions and index of definitions). See section 8221(f) (relating to annual registration).

(f)  Alternative procedure.--In lieu of filing a statement of registration as provided in subsection (a), a limited partnership may register as a registered limited liability partnership by including in its certificate of limited partnership, either originally or by amendment, the statements required by subsection (a)(3) and (4). To terminate its registration, a limited partnership that uses the procedure authorized by this subsection shall amend its certificate of limited partnership to delete the statements required by this subsection.

(g)  Constructive notice.--Filing under this section shall constitute constructive notice that the partnership is a registered limited liability partnership and that the partners are entitled to the protections from liability provided by this subchapter.

(h)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 relettered former subsec. (e) to subsec. (h) and added subsecs. (e), (f) and (g).

Cross References.  Section 8201 is referred to in sections 8202, 8221 of this title.



Section 8202 - Definitions

§ 8202.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Foreign registered limited liability partnership."  A partnership that has registered under a law of any jurisdiction other than this Commonwealth similar to this subchapter, whether or not the partnership is required to register under section 8211 (relating to foreign registered limited liability partnerships).

"Partner."  Includes a person who is or was a partner in a registered limited liability partnership at any time while the registration of the partnership under this subchapter is or was in effect.

"Registered limited liability partnership" or "domestic registered limited liability partnership."  A partnership as to which a registration under section 8201(a) (relating to scope) is in effect.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added the def. of "partner."



Section 8203 - Name

§ 8203.  Name.

(a)  General rule.--The name of a registered limited liability partnership shall:

(1)  Not be one rendered unavailable for use by a corporation by any provision of section 1303(b) and (c) (relating to corporate name).

(2)  Contain the term "company," "limited" or "limited liability partnership," or an abbreviation of one of those terms, or words or abbreviations of like import in English or any other language.

(b)  Reservation of name.--The exclusive right to the use of a name for purposes of this subchapter may be reserved and transferred in the manner provided in section 1305 (relating to reservation of corporate name).

Cross References.  Section 8203 is referred to in section 8211 of this title; section 503 of Title 54 (Names).



Section 8204 - Limitation on liability of partners

§ 8204.  Limitation on liability of partners.

(a)  General rule.--Except as provided in subsection (b), a partner in a registered limited liability partnership shall not be individually liable directly or indirectly, whether by way of indemnification, contribution or otherwise, for debts and obligations of, or chargeable to, the partnership, whether sounding in contract or tort or otherwise, that arise from any negligent or wrongful acts or misconduct committed by another partner or other representative of the partnership while the registration of the partnership under this subchapter is in effect.

(b)  Exceptions.--

(1)  (Repealed).

(2)  Subsection (a) shall not affect the liability of a partner:

(i)  Individually for any negligent or wrongful acts or misconduct committed by him or by any person under his direct supervision and control.

(ii)  For any debts or obligations of the partnership:

(A)  arising from any cause other than those specified in subsection (a); or

(B)  as to which the partner has agreed in writing to be liable.

(iii)  To the extent expressly undertaken in the partnership agreement or the certificate of limited partnership.

(3)  Subsection (a) shall not affect in any way:

(i)  the liability of the partnership itself for all its debts and obligations;

(ii)  the availability of the entire assets of the partnership to satisfy its debts and obligations; or

(iii)  any obligation undertaken by a partner in writing to individually indemnify another partner of the partnership or to individually contribute toward a liability of another partner.

(c)  Continuation of limited liability.--Neither the termination of the registration of a partnership under this subchapter nor the dissolution of the partnership shall affect the limitation on the liability of a partner in the partnership under this section with respect to negligent or wrongful acts or misconduct occurring while the registration under this subchapter was in effect.

(d)  Cross reference.--See section 103 (relating to subordination of title to regulatory laws).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (b)(3) and repealed subsec. (b)(1).

Cross References.  Section 8204 is referred to in section 8205 of this title.



Section 8205 - Liability of withdrawing partner

§ 8205.  Liability of withdrawing partner.

(a)  General rule.--Except as provided in subsection (b), if the business of a registered limited liability partnership is continued without liquidation of the partnership affairs following the dissolution of the partnership as a result of the withdrawal for any reason of a partner, the withdrawing partner shall not be individually liable directly or indirectly, whether by way of indemnification, contribution or otherwise, for the debts and obligations of either the dissolved partnership or any partnership continuing the business if a statement of withdrawal is filed as provided in this section.

(b)  Exceptions.--Subsection (a) shall not affect the liability of a partner:

(1)  Individually for any negligent or wrongful acts or misconduct committed by him or by any person under his direct supervision and control.

(2)  For any debts or obligations of the partnership as to which the withdrawing partner has agreed in writing to be liable.

(3)  To the partnership for damages if the partnership agreement prohibits the withdrawal of the partner or the withdrawal otherwise violates the partnership agreement.

(4)  Under section 8334 (relating to partner accountable as fiduciary).

(5)  To the extent a debt or obligation of the partnership has been expressly undertaken by the partner in the partnership agreement or the certificate of limited partnership.

(6)  If the partnership subsequently dissolves within one year after the date of withdrawal of the partner and the business of the partnership is not continued following such subsequent dissolution. This paragraph shall not be applicable in the case of a withdrawal caused by:

(i)  the death of the partner; or

(ii)  the retirement of the partner pursuant to a retirement policy of the dissolved partnership that has been in effect prior to the retirement of the partner for the shorter of one year or the period that the partnership has been in existence.

(7)  For any obligation undertaken by a partner in writing to individually indemnify another partner of the partnership or to individually contribute toward a liability of another partner.

(c)  Statement of withdrawal.--A statement of withdrawal shall be executed by the withdrawing partner or his personal representative and shall set forth:

(1)  The name of the registered limited liability partnership.

(2)  The name of the withdrawing partner.

(d)  Filing and effectiveness.--The statement of withdrawal shall be filed in the Department of State and shall be effective upon filing. The withdrawing partner shall send a copy of the filed statement of withdrawal to the registered limited liability partnership.

(e)  Permissive filing.--Filing under this section is permissive, and failure to make a filing under this section by a partner entitled to do so shall not affect the right of that partner to the limitation on liability provided by section 8204 (relating to limitation on liability of partners).

(f)  Constructive notice.--Filing under this section shall constitute constructive notice that the partner has withdrawn from the partnership and is entitled to the protection from liability provided by this section.

(g)  Variation of section.--A written provision of the partnership agreement may restrict or condition the application of this section to some or all of the partners of the partnership.

(h)  Application of section.--A partner in a foreign registered limited liability partnership, regardless of whether or not it has registered to do business in this Commonwealth under section 8211 (relating to foreign registered limited liability partnerships), shall not be entitled to make a filing under this section with regard to that partnership.

(i)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 relettered former subsec. (e) to subsec. (i) and added subsecs. (b)(7), (e), (f), (g) and (h).



Section 8206 - Insurance (Repealed)

§ 8206.  Insurance (Repealed).

2001 Repeal Note.  Section 8206 was repealed June 22, 2001, P.L.418, No.34, effective in 60 days.



Section 8207 - Extraterritorial application of subchapter

§ 8207.  Extraterritorial application of subchapter.

(a)  Legislative intent.--It is the intent of the General Assembly in enacting this subchapter that the legal existence of registered limited liability partnerships organized in this Commonwealth be recognized outside the boundaries of this Commonwealth and that, subject to any reasonable requirement of registration, a domestic registered limited liability partnership transacting business outside this Commonwealth be granted protection of full faith and credit under the Constitution of the United States.

(b)  Basis for determining liability of partners.--The liability of partners in a registered limited liability partnership shall at all times be determined under Chapters 83 (relating to general partnerships) and 85 (relating to limited partnerships) as modified by the provisions of this subchapter.

(c)  Conflict of laws.--The personal liability of a partner of a registered limited liability partnership to any person or in any action or proceeding for the debts, obligations or liabilities of the partnership or for the acts or omissions of other partners or representatives of the partnership shall be governed solely and exclusively by the laws of this Commonwealth. Whenever a conflict arises between the laws of this Commonwealth and the laws of any other state with regard to the liability of partners of a registered limited liability partnership registered under this subchapter for the debts, obligations and liabilities of the partnership or for the acts or omissions of the other partners or representatives of the partnership, the laws of this Commonwealth shall govern in determining such liability.



Section 8211 - Foreign registered limited liability partnerships

SUBCHAPTER B

FOREIGN REGISTERED

LIMITED LIABILITY PARTNERSHIPS

Sec.

8211.  Foreign registered limited liability partnerships.

§ 8211.  Foreign registered limited liability partnerships.

(a)  Governing law.--Subject to the Constitution of Pennsylvania:

(1)  The laws of the jurisdiction under which a foreign registered limited liability partnership is organized govern its organization and internal affairs and the liability of its partners except as provided in subsection (c).

(2)  A foreign registered limited liability partnership may not be denied registration by reason of any difference between those laws and the laws of this Commonwealth.

(b)  Registration to do business.--A foreign registered limited liability partnership, regardless of whether or not it is also a foreign limited partnership, shall be subject to Subchapter K of Chapter 85 (relating to foreign limited partnerships) as if it were a foreign limited partnership, except that:

(1)  Its application for registration shall state that it is a registered limited liability partnership.

(2)  The name under which it registers and conducts business in this Commonwealth shall comply with the requirements of section 8203 (relating to name).

(3)  Section 8582(a)(5) and (6) (relating to registration) shall not be applicable to the application for registration of a foreign limited liability partnership that is not a foreign limited partnership.

(c)  Exception.--The liability of the partners in a foreign registered limited liability partnership shall be governed by the laws of the jurisdiction under which it is organized, except that the partners shall not be entitled to greater protection from liability than is available to the partners in a domestic registered limited liability partnership.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 8211 is referred to in sections 8202, 8205 of this title.



Section 8221 - Annual registration

SUBCHAPTER C

ANNUAL REGISTRATION

Sec.

8221.  Annual registration.

§ 8221.  Annual registration.

(a)  General rule.--Every domestic registered limited liability partnership in existence on December 31 of any year and every foreign registered limited liability partnership that is registered to do business in this Commonwealth on December 31 of any year shall file in the Department of State with respect to that year, and on or before April 15 of the following year, a certificate of annual registration on a form provided by the department, signed by a general partner and accompanied by the annual registration fee prescribed by subsection (b). The department shall not charge a fee other than the annual registration fee for filing the certificate of annual registration.

(b)  Annual registration fee.--

(1)  The annual registration fee to be paid when filing a certificate of annual registration shall be equal to a base fee of $200 times the number of persons who were general partners of the partnership on December 31 of the year with respect to which the certificate of annual registration is being filed and who:

(i)  in the case of a natural person, had his principal residence on that date in this Commonwealth; or

(ii)  in the case of any other person, was incorporated or otherwise organized or existing on that date under the laws of this Commonwealth.

(2)  The base fee of $200 shall be increased on December 31, 1997, and December 31 of every third year thereafter by the percentage increase in the Consumer Price Index for Urban Workers during the most recent three calendar years for which that index is available on the date of adjustment. Each adjustment under this paragraph shall be rounded up to the nearest $10.

(c)  Notice of annual registration.--Not later than February 1 of each year, the department shall give notice to every partnership required to file a certificate of annual registration with respect to the preceding year of the requirement to file the certificate. The notice shall state the amount of the base fee payable under subsection (b)(1), as adjusted pursuant to subsection (b)(2), if applicable, and shall be accompanied by the form of certificate of annual registration to be filed. Failure by the department to give notice to any party, or failure by any party to receive notice, of the annual registration requirement shall not relieve the party of the obligation to file the certificate of annual registration.

(d)  Credit to Corporation Bureau Restricted Account.--The annual registration fee shall not be deemed to be an amount received by the department under Subchapter C of Chapter 1 for purposes of section 155 (relating to disposition of funds), except that $25 of the fee shall be credited to the Corporation Bureau Restricted Account.

(e)  Failure to pay annual fee.--

(1)  Failure to file the certificate of annual registration required by this section for five consecutive years shall result in the automatic termination of the status of the registered limited liability partnership as such. In addition, any annual registration fee that is not paid when due shall be a lien in the manner provided in this subsection from the time the annual registration fee is due and payable. If a certificate of annual registration is not filed within 30 days after the date on which it is due, the department shall assess a penalty of $500 against the partnership, which shall also be a lien in the manner provided in this subsection. The imposition of that penalty shall not be construed to relieve the partnership from liability for any other penalty or interest provided for under other applicable law.

(2)  If the annual registration fee paid by a registered limited liability partnership is subsequently determined to be less than should have been paid because it was based on an incorrect number of general partners or was otherwise incorrectly computed, that fact shall not affect the existence or status of the registered limited liability partnership as such, but the amount of the additional annual registration fee that should have been paid shall be a lien in the manner provided in this subsection from the time the incorrect payment is discovered by the department.

(3)  The annual registration fee shall bear simple interest from the date that it becomes due and payable until paid. The interest rate shall be that provided for in section 806 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, with respect to unpaid taxes. The penalty provided for in paragraph (1) shall not bear interest. The payment of interest shall not relieve the registered limited liability partnership from liability for any other penalty or interest provided for under other applicable law.

(4)  The lien created by this subsection shall attach to all of the property and proceeds thereof of the registered limited liability partnership in which a security interest can be perfected in whole or in part by filing in the department under 13 Pa.C.S. Div. 9 (relating to secured transactions; sales of accounts, contract rights and chattel paper), whether the property and proceeds are owned by the partnership at the time the annual registration fee or any penalty or interest becomes due and payable or whether the property and proceeds are acquired thereafter. Except as otherwise provided by statute, the lien created by this subsection shall have priority over all other liens, security interests or other charges, except liens for taxes or other charges due the Commonwealth. The lien created by this subsection shall be entered on the records of the department and indexed in the same manner as a financing statement filed under 13 Pa.C.S. Div. 9. At the time an annual registration fee, penalty or interest that has resulted in the creation of a lien under this subsection is paid, the department shall terminate the lien with respect to that annual registration fee, penalty or interest without requiring a separate filing by the partnership for that purpose.

(5)  If the annual registration fee paid by a registered limited liability partnership is subsequently determined to be more than should have been paid for any reason, no refund of the additional fee shall be made.

(6)  Termination of the status of a registered limited liability partnership as such, whether voluntarily or involuntarily, shall not release it from the obligation to pay any accrued fees, penalties and interest and shall not release the lien created by this subsection.

(f)  Exception for bankrupt partnerships.--A partnership that would otherwise be required to pay the annual registration fee set forth in subsection (b) shall not be required to pay that fee with respect to any year during any part of which the partnership is a bankrupt as defined in section 8903 (relating to definitions and index of definitions). The partnership shall, instead, indicate on its certificate of annual registration for that year that it is exempt from payment of the annual registration fee pursuant to this subsection. If the partnership fails to file timely a certificate of annual registration, a lien shall be entered on the records of the department pursuant to subsection (e) which shall not be removed until the partnership files a certificate of annual registration indicating its entitlement to an exemption from payment of the annual registration fee as provided in this subsection. See section 8201(e) (relating to scope).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (e) and added subsec. (f).

References in Text.  Division 9 of Title 13, referred to in subsec. (e), was repealed and added by the act of June 8, 2001 (P.L.123, No.18). Present Division 9 relates to secured transactions.

Cross References.  Section 8221 is referred to in section 8201 of this title.






Chapter 83 - General Partnerships

Section 8301 - Short title and application of chapter

CHAPTER 83

GENERAL PARTNERSHIPS

Subchapter

A.  Preliminary Provisions

B.  Nature of a Partnership

C.  Relation of Partners to Persons Dealing with the Partnership

D.  Relations of Partners to One Another

E.  Property Rights of a Partner

F.  Dissolution and Winding Up

Enactment.  Chapter 83 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 83 is referred to in sections 8201, 8207, 8504, 8701, 8904 of this title; section 7790.1 of Title 20 (Decedents, Estates and Fiduciaries).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8301.  Short title and application of chapter.

8302.  Definitions.

8303.  "Knowledge" and "notice."

8304.  Rules of construction.

8305.  Rules for cases not provided for in chapter.

§ 8301.  Short title and application of chapter.

(a)  Short title of chapter.--This chapter shall be known and may be cited as the Uniform Partnership Act.

(b)  Application of chapter.--This chapter shall apply to every partnership heretofore and hereafter organized. See section 8311 (relating to partnership defined).



Section 8302 - Definitions

§ 8302.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bankrupt."  Includes bankrupt under the Bankruptcy Code (11 U.S.C. § 101 et seq.) or insolvent under any State insolvency act.

"Business."  Subject to section 8102(b) (relating to exceptions), includes every trade, occupation or profession.

"Conveyance."  Includes every assignment, lease, mortgage or encumbrance.

"Court."  Includes every court and judge having jurisdiction in the case.

"Real property."  Includes land and any interest or estate in land.



Section 8303 - "Knowledge" and "notice."

§ 8303.  "Knowledge" and "notice."

(a)  Knowledge.--A person has "knowledge" of a fact, within the meaning of this chapter, not only when he has actual knowledge thereof but also when he has knowledge of such other facts as in the circumstances show bad faith.

(b)  Notice.--A person has "notice" of a fact, within the meaning of this chapter, when the person who claims the benefit of the notice:

(1)  states the fact to the other person; or

(2)  delivers through the mail, or by other means of communication, a written statement of the fact to the other person or to a proper person at his place of business or residence.

Cross References.  Section 8303 is referred to in sections 8702, 8705 of this title.



Section 8304 - Rules of construction

§ 8304.  Rules of construction.

(a)  Estoppel.--The law of estoppel shall apply under this chapter.

(b)  Agency.--The law of agency shall apply under this chapter.



Section 8305 - Rules for cases not provided for in chapter

§ 8305.  Rules for cases not provided for in chapter.

In any case not provided for in this chapter, the rules of law and equity, including the law merchant, shall govern.



Section 8311 - Partnership defined

SUBCHAPTER B

NATURE OF A PARTNERSHIP

Sec.

8311.  Partnership defined.

8312.  Rules for determining the existence of a partnership.

8313.  Partnership property.

§ 8311.  Partnership defined.

(a)  General rule.--A partnership is an association of two or more persons to carry on as co-owners a business for profit.

(b)  Exceptions.--Any association formed under any statute of this Commonwealth except this chapter or corresponding provisions of prior law, or under any statute adopted by authority other than the authority of this Commonwealth, is not a partnership under this chapter unless the association would have been a partnership in this Commonwealth prior to March 26, 1915. This chapter shall apply to registered limited liability partnerships, limited partnerships, limited liability companies and electing partnerships, except insofar as the statutes relating to those associations are inconsistent with this chapter.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 amended subsec. (b).

Cross References.  Section 8311 is referred to in section 8301 of this title.



Section 8312 - Rules for determining the existence of a partnership

§ 8312.  Rules for determining the existence of a partnership.

In determining whether a partnership exists, these rules shall apply:

(1)  Except as provided by section 8328 (relating to partner by estoppel), persons who are not partners as to each other are not partners as to third persons.

(2)  Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not of itself establish a partnership whether or not the co-owners share any profits made by the use of the property.

(3)  The sharing of gross returns does not of itself establish a partnership whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived.

(4)  The receipt by a person of a share of the profits of a business is prima facie evidence that he is a partner in the business, but no such inference shall be drawn if the profits were received in payment:

(i)  As a debt by installments or otherwise.

(ii)  As wages of an employee or rent to a landlord.

(iii)  As an annuity to a surviving spouse or representative of a deceased partner.

(iv)  As interest on a loan though the amount of payment varies with the profits of the business.

(v)  As the consideration for the sale of the goodwill of a business or other property by installments or otherwise.



Section 8313 - Partnership property

§ 8313.  Partnership property.

(a)  General rule.--All property originally brought into the partnership stock or subsequently acquired, by purchase or otherwise, on account of the partnership is partnership property.

(b)  Acquisition with partnership funds.--Unless the contrary intention appears, property acquired with partnership funds is partnership property.

(c)  Property in partnership name.--Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.

(d)  Extent of interest acquired.--A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.



Section 8321 - Partner agent of partnership as to partnership business

SUBCHAPTER C

RELATION OF PARTNERS TO PERSONS

DEALING WITH THE PARTNERSHIP

Sec.

8321.  Partner agent of partnership as to partnership business.

8322.  Conveyance of real property of the partnership.

8323.  Admissions or representations by partner.

8324.  Partnership charged with knowledge of or notice to partner.

8325.  Wrongful act of partner.

8326.  Breach of trust by partner.

8327.  Nature of liability of partner.

8328.  Partner by estoppel.

8329.  Liability of incoming partner.

§ 8321.  Partner agent of partnership as to partnership business.

(a)  General rule.--Every partner is an agent of the partnership for the purpose of its business and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership unless the partner so acting has in fact no authority to act for the partnership in the particular matter and the person with whom he is dealing has knowledge of the fact that he has no such authority.

(b)  Absence of apparent authority.--An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

(c)  Limitations on authority of individual partners.--Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to:

(1)  Assign the partnership property in trust for creditors or on the promise of the assignee to pay the debts of the partnership.

(2)  Dispose of the goodwill of the business.

(3)  Do any other act which would make it impossible to carry on the ordinary business of a partnership.

(4)  Confess a judgment.

(5)  Submit a partnership claim or liability to arbitration or reference.

(d)  Effect of knowledge of restriction.--No act of a partner in contravention of a restriction on his authority shall bind the partnership to persons having knowledge of the restriction.

Cross References.  Section 8321 is referred to in section 8322 of this title.



Section 8322 - Conveyance of real property of the partnership

§ 8322.  Conveyance of real property of the partnership.

(a)  General rule.--Where title to real property is in the partnership name, any partner may convey title to the property by a conveyance executed in the partnership name, but the partnership may recover the property unless the act of the partner binds the partnership under the provisions of section 8321(a) (relating to partner agent of partnership as to partnership business) or unless the property has been conveyed by the grantee or a person claiming through the grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his authority.

(b)  Equitable ownership where partnership is record owner.--Where title to real property is in the name of the partnership, a conveyance executed by a partner in his own name passes the equitable interest of the partnership if the act is one within the authority of the partner under the provisions of section 8321(a).

(c)  Conveyance by record owners.--Where title to real property is in the name of one or more but not all the partners and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to the property, but the partnership may recover the property if the act of the partners does not bind the partnership under the provisions of section 8321(a) unless the purchaser or his assignee is a holder for value, without knowledge.

(d)  Equitable ownership where partnership is not record owner.--Where the title to real property is in the name of one or more or all the partners, or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership name or in his own name passes the equitable interest of the partnership if the act is one within the authority of the partner under the provisions of section 8321(a).

(e)  Effect of conveyance by all partners.--Where the title to real property is in the names of all the partners, a conveyance executed by all the partners passes all their rights in the property.



Section 8323 - Admissions or representations by partner

§ 8323.  Admissions or representations by partner.

An admission or representation made by any partner concerning partnership affairs within the scope of his authority as conferred by this chapter is evidence against the partnership.



Section 8324 - Partnership charged with knowledge of or notice to partner

§ 8324.  Partnership charged with knowledge of or notice to partner.

Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter acquired while a partner or then present to his mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner operate as notice to or knowledge of the partnership except in the case of a fraud on the partnership committed by or with the consent of that partner.



Section 8325 - Wrongful act of partner

§ 8325.  Wrongful act of partner.

Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.

Cross References.  Section 8325 is referred to in section 8327 of this title.



Section 8326 - Breach of trust by partner

§ 8326.  Breach of trust by partner.

The partnership is bound to make good the loss:

(1)  Where one partner, acting within the scope of his apparent authority, receives money or property of a third person and misapplies it.

(2)  Where the partnership, in the course of its business, receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.

Cross References.  Section 8326 is referred to in section 8327 of this title.



Section 8327 - Nature of liability of partner

§ 8327.  Nature of liability of partner.

All partners are liable:

(1)  Jointly and severally for everything chargeable to the partnership under sections 8325 (relating to wrongful act of partner) and 8326 (relating to breach of trust by partner).

(2)  Jointly for all other debts and obligations of the partnership but any partner may enter into a separate obligation to perform a partnership contract.



Section 8328 - Partner by estoppel

§ 8328.  Partner by estoppel.

(a)  General rule.--

(1)  When a person, by words spoken or written or by conduct, represents himself, or consents to another representing him to any one, as a partner in an existing partnership or with one or more persons not actual partners, he is liable to the person to whom the representation has been made who has, on the faith of the representation, given credit to the actual or apparent partnership, and if he has made the representation or consented to its being made in a public manner he is liable to that person, whether the representation has or has not been made or communicated to the person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

(2)  When a partnership liability results, he is liable as though he were an actual member of the partnership.

(3)  When no partnership liability results, he is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

(b)  Authority as representative.--When a person has been thus represented to be a partner in an existing partnership or with one or more persons not actual partners, he is an agent of the persons consenting to the representation to bind them to the same extent and in the same manner as though he were a partner in fact with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results, but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.

Cross References.  Section 8328 is referred to in sections 8312, 8357 of this title.



Section 8329 - Liability of incoming partner

§ 8329.  Liability of incoming partner.

A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when the obligations were incurred except that this liability shall be satisfied only out of partnership property.



Section 8331 - Rules determining rights and duties of partners

SUBCHAPTER D

RELATIONS OF PARTNERS TO ONE ANOTHER

Sec.

8331.  Rules determining rights and duties of partners.

8332.  Partnership books.

8333.  Duty to render information.

8334.  Partner accountable as fiduciary.

8335.  Right of partner to an account.

8336.  Continuation of partnership beyond fixed term.

§ 8331.  Rules determining rights and duties of partners.

The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

(1)  Each partner shall be repaid his contributions, whether by way of capital or advances to the partnership property, and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied and must contribute towards the losses, whether of capital or otherwise, sustained by the partnership, according to his share in the profits.

(2)  The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by him in the ordinary and proper conduct of its business or for the preservation of its business or property.

(3)  A partner who, in aid of the partnership, makes any payment or advance beyond the amount of capital which he agreed to contribute, shall be paid interest from the date of the payment or advance.

(4)  A partner shall receive interest on the capital contributed by him only from the date when repayment should be made.

(5)  All partners have equal rights in the management and conduct of the partnership business.

(6)  No partner is entitled to remuneration for acting in the partnership business except that a surviving partner is entitled to reasonable compensation for his services in winding up the partnership affairs.

(7)  No person can become a member of a partnership without the consent of all the partners.

(8)  Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.

Cross References.  Section 8331 is referred to in sections 8362, 8510, 8945 of this title.



Section 8332 - Partnership books

§ 8332.  Partnership books.

The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.



Section 8333 - Duty to render information

§ 8333.  Duty to render information.

Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability.



Section 8334 - Partner accountable as fiduciary

§ 8334.  Partner accountable as fiduciary.

(a)  General rule.--Every partner must account to the partnership for any benefit and hold as trustee for it any profits derived by him without the consent of the other partners from any transaction connected with the formation, conduct or liquidation of the partnership or from any use by him of its property.

(b)  Personal representative.--Subsection (a) applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.

Cross References.  Section 8334 is referred to in sections 8205, 8335 of this title.



Section 8335 - Right of partner to an account

§ 8335.  Right of partner to an account.

Any partner shall have the right to a formal account as to the partnership affairs:

(1)  If he is wrongfully excluded from the partnership business or possession of its property by his copartners.

(2)  If the right exists under the terms of any agreement.

(3)  As provided by section 8334 (relating to partner accountable as fiduciary).

(4)  Whenever other circumstances render it just and reasonable.



Section 8336 - Continuation of partnership beyond fixed term

§ 8336.  Continuation of partnership beyond fixed term.

(a)  General rule.--When a partnership for a fixed term or particular undertaking is continued after the termination of that term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination so far as is consistent with a partnership at will.

(b)  Effect of continuation of business.--A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.



Section 8341 - Extent of property rights of partner

SUBCHAPTER E

PROPERTY RIGHTS OF A PARTNER

Sec.

8341.  Extent of property rights of partner.

8342.  Nature of right of partner in specific partnership property.

8343.  Nature of interest of partner in partnership.

8344.  Assignment of interest of partner.

8345.  Interest of partner subject to charging order.

§ 8341.  Extent of property rights of partner.

The property rights of a partner are:

(1)  His rights in specific partnership property.

(2)  His interest in the partnership.

(3)  His right to participate in the management.



Section 8342 - Nature of right of partner in specific partnership property

§ 8342.  Nature of right of partner in specific partnership property.

(a)  General rule.--A partner is co-owner with his partners of specific partnership property, holding as a tenant in partnership.

(b)  Incidents of tenancy.--The incidents of this tenancy are as follows:

(1)  A partner, subject to the provisions of this chapter and to any agreement between the partners, has an equal right with his partners to possess specific partnership property for partnership purposes, but he has no right to possess the property for any other purpose without the consent of his partners.

(2)  The right of a partner in specific partnership property is not assignable except in connection with the assignment of the rights of all partners in the same property.

(3)  The right of a partner in specific partnership property is not subject to attachment or execution except on a claim against the partnership. When partnership property is attached for a partnership debt, the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws.

(4)  On the death of a partner, his right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when his right in the property vests in his legal representative. The surviving partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose.

(5)  The right of a partner in specific partnership property is not subject to dower, curtesy or allowances to surviving spouses, heirs or next of kin.



Section 8343 - Nature of interest of partner in partnership

§ 8343.  Nature of interest of partner in partnership.

The interest of a partner in the partnership is his share of the profits and surplus and that interest is personal property.



Section 8344 - Assignment of interest of partner

§ 8344.  Assignment of interest of partner.

(a)  General rule.--A conveyance by a partner of his interest in the partnership does not of itself dissolve the partnership nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books. It merely entitles the assignee to receive, in accordance with his contract, the profits to which the assigning partner would otherwise be entitled.

(b)  Dissolution.--In case of a dissolution of the partnership, the assignee is entitled to receive the interest of his assignor and may require an account from the date only of the last account agreed to by all the partners.

Cross References.  Section 8344 is referred to in section 8354 of this title.



Section 8345 - Interest of partner subject to charging order

§ 8345.  Interest of partner subject to charging order.

(a)  General rule.--On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of the judgment debt with interest thereon and may then or later appoint a receiver of his share of the profits, and of any other money due or to fall due to him in respect of the partnership, and make all other orders, directions, accounts and inquiries which the debtor partner might have made or which the circumstances of the case may require.

(b)  Redemption.--The interest charged may be redeemed at any time before foreclosure or, in case of a sale being directed by the court, may be purchased without thereby causing a dissolution:

(1)  with separate property, by any one or more of the partners; or

(2)  with partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

(c)  Exemptions unaffected.--Nothing in this chapter shall be held to deprive a partner of his right, if any, under the exemption laws, as regards his interest in the partnership.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 3159(b)(3), adopted April 20, 1998, provided that section 8345 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Cross References.  Section 8345 is referred to in section 8354 of this title.



Section 8351 - "Dissolution" defined

SUBCHAPTER F

DISSOLUTION AND WINDING UP

Sec.

8351.  "Dissolution" defined.

8352.  Partnership continued for winding up affairs.

8353.  Causes of dissolution.

8354.  Dissolution by decree of court.

8355.  Effect of dissolution on authority of partner.

8356.  Right of partner to contribution from copartners.

8357.  Power of partner to bind partnership to third persons.

8358.  Effect of dissolution on existing liability of partner.

8359.  Right to wind up affairs.

8360.  Rights of partners to application of partnership property.

8361.  Rights after dissolution for fraud or misrepresentation.

8362.  Rules for distribution.

8363.  Liability of persons continuing the business.

8364.  Rights of retiring partner or estate of deceased partner when business is continued.

8365.  Accrual of right to account.

§ 8351.  "Dissolution" defined.

The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on, as distinguished from the winding up, of the business.



Section 8352 - Partnership continued for winding up affairs

§ 8352.  Partnership continued for winding up affairs.

On dissolution, the partnership is not terminated but continues until the winding up of partnership affairs is completed.



Section 8353 - Causes of dissolution

§ 8353.  Causes of dissolution.

Dissolution is caused:

(1)  Without violation of the agreement between the partners:

(i)  By the termination of the definite term or particular undertaking specified in the agreement.

(ii)  By the express will of any partner when no definite term or particular undertaking is specified.

(iii)  By the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking.

(iv)  By the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners.

(2)  In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time.

(3)  By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership.

(4)  By the death of any partner.

(5)  By the bankruptcy of any partner or the partnership.

(6)  By decree of court under section 8354 (relating to dissolution by decree of court).



Section 8354 - Dissolution by decree of court

§ 8354.  Dissolution by decree of court.

(a)  General rule.--On application by or for a partner, the court shall decree a dissolution whenever:

(1)  A partner has been declared a lunatic in any judicial proceeding or is shown to be of unsound mind.

(2)  A partner becomes in any other way incapable of performing his part of the partnership contract.

(3)  A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business.

(4)  A partner willfully or persistently commits a breach of the partnership agreement or otherwise so conducts himself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with him.

(5)  The business of the partnership can only be carried on at a loss.

(6)  Other circumstances render a dissolution equitable.

(b)  Right of purchaser of interest.--On the application of the purchaser of the interest of a partner under section 8344 (relating to assignment of interest of partner) or 8345 (relating to interest of partner subject to charging order), the court shall decree a dissolution:

(1)  After the termination of the specified term or particular undertaking.

(2)  At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

Cross References.  Section 8354 is referred to in section 8353 of this title.



Section 8355 - Effect of dissolution on authority of partner

§ 8355.  Effect of dissolution on authority of partner.

Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership:

(1)  With respect to the partners:

(i)  when the dissolution is not by the act, bankruptcy or death of a partner; or

(ii)  when the dissolution is by the act, bankruptcy or death of a partner, in cases where section 8356 (relating to right of partner to contribution from copartners) so requires.

(2)  With respect to persons not partners, as declared in section 8357 (relating to power of partner to bind partnership to third persons).



Section 8356 - Right of partner to contribution from copartners

§ 8356.  Right of partner to contribution from copartners.

Where the dissolution is caused by the act, death or bankruptcy of a partner, each partner is liable to his copartners for his share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved unless:

(1)  the dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution; or

(2)  the dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy.

Cross References.  Section 8356 is referred to in section 8355 of this title.



Section 8357 - Power of partner to bind partnership to third persons

§ 8357.  Power of partner to bind partnership to third persons.

(a)  General rule.--After dissolution, a partner can bind the partnership, except as provided in subsection (c):

(1)  By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution.

(2)  By any transaction which would bind the partnership if dissolution had not taken place if the other party to the transaction:

(i)  had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or

(ii)  though he had not so extended credit, had nevertheless known of the partnership prior to dissolution, and having no knowledge or notice of dissolution, and the fact of dissolution had not been advertised in a newspaper of general circulation in the place (or in each place, if more than one) at which the partnership business was regularly carried on, and in the legal periodical, if any, designated by rule of court in such place or places for the publication of legal notices.

(b)  Use of partnership assets.--The liability of a partner under subsection (a)(2) shall be satisfied out of partnership assets alone when the partner had been, prior to dissolution:

(1)  unknown as a partner to the persons with whom the contract is made; and

(2)  so far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his connection with it.

(c)  Restrictions on postdissolution authority of partner.--The partnership is in no case bound by any act of a partner after dissolution:

(1)  where the partnership is dissolved because it is unlawful to carry on the business unless the act is appropriate for winding up partnership affairs;

(2)  where the partner has become bankrupt; or

(3)  where the partner has no authority to wind up partnership affairs except by a transaction with one who:

(i)  had extended credit to the partnership prior to dissolution, and had no knowledge or notice of his want of authority; or

(ii)  had not extended credit to the partnership prior to dissolution, and, having no knowledge or notice of his want of authority, and the fact of his want of authority has not been advertised in the manner provided for advertising the fact of dissolution in subsection (a)(2)(ii).

(d)  Partner by estoppel.--Nothing in this section shall affect the liability under section 8328 (relating to partner by estoppel) of any person who, after dissolution, represents himself, or consents to another representing him, as a partner in a partnership engaged in carrying on business.

Cross References.  Section 8357 is referred to in sections 8355, 8705 of this title.



Section 8358 - Effect of dissolution on existing liability of partner

§ 8358.  Effect of dissolution on existing liability of partner.

(a)  General rule.--The dissolution of the partnership does not of itself discharge the existing liability of any partner.

(b)  Agreement.--A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself, the partnership creditor and the person or partnership continuing the business. The agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

(c)  Assumption of obligation.--Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of the obligations.

(d)  Individual property.--The individual property of a deceased partner shall be liable for all obligations of the partnership incurred while he was a partner but subject to the prior payment of his separate debts.

Cross References.  Section 8358 is referred to in section 8360 of this title.



Section 8359 - Right to wind up affairs

§ 8359.  Right to wind up affairs.

Unless otherwise agreed, the partners who have not wrongfully dissolved the partnership, or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs except that any partner, his legal representative or his assignee, upon cause shown, may obtain winding up by the court. See section 139(b) (relating to tax clearance in judicial proceedings).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8360 - Rights of partners to application of partnership property

§ 8360.  Rights of partners to application of partnership property.

(a)  General rule.--When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against his copartners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement, and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under section 8358(b) (relating to effect of dissolution on existing liability of partner), he shall receive in cash only the net amount due him from the partnership.

(b)  Dissolution in contravention of agreement.--When dissolution is caused in contravention of the partnership agreement, the rights of the partners shall be as follows:

(1)  Each partner who has not caused dissolution wrongfully shall have:

(i)  All the rights specified in subsection (a).

(ii)  The right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.

(2)  The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership, and for that purpose may possess the partnership property, if they secure the payment by bond approved by the court, or pay to any partner who has caused the dissolution wrongfully the value of his interest in the partnership at the dissolution, less any damages recoverable under paragraph (1)(ii), and in like manner indemnify him against all present or future partnership liabilities.

(3)  A partner who has caused the dissolution wrongfully shall have:

(i)  If the business is not continued under the provisions of paragraph (2), all the rights of a partner under subsection (a) subject to paragraph (1)(ii).

(ii)  If the business is continued under paragraph (2), the right, as against his copartners and all claiming through them in respect of their interests in the partnership, to have the value of his interest in the partnership, less any damages caused to his copartners by the dissolution, ascertained and paid to him in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership but, in ascertaining the value of the interest of the partner, the value of the goodwill of the business shall not be considered.

Cross References.  Section 8360 is referred to in sections 8363, 8364 of this title.



Section 8361 - Rights after dissolution for fraud or misrepresentation

§ 8361.  Rights after dissolution for fraud or misrepresentation.

Where a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto, the party entitled to rescind is, without prejudice to any other right, entitled:

(1)  To a lien on, or right of retention of, the surplus of the partnership property, after satisfying the partnership liabilities to third persons, for any sum of money paid by him for the purchase of an interest in the partnership and for any capital or advances contributed by him.

(2)  To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him in respect of the partnership liabilities.

(3)  To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.



Section 8362 - Rules for distribution

§ 8362.  Rules for distribution.

In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:

(1)  The assets of the partnership are:

(i)  The partnership property.

(ii)  The contributions of the partners necessary for the payment of all the liabilities specified in paragraph (2).

(2)  The liabilities of the partnership shall rank, in order of payment, as follows:

(i)  Those owing to creditors other than partners.

(ii)  Those owing to partners other than for capital and profits.

(iii)  Those owing to partners in respect of capital.

(iv)  Those owing to partners in respect of profits.

(3)  The assets shall be applied, in order of their declaration in paragraph (1), to the satisfaction of the liabilities.

(4)  The partners shall contribute, as provided by section 8331(1) (relating to rules determining rights and duties of partners), the amount necessary to satisfy the liabilities, but if any, but not all, of the partners are insolvent or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

(5)  An assignee for the benefit of creditors, or any person appointed by the court, shall have the right to enforce the contributions specified in paragraph (4).

(6)  Any partner or his legal representative shall have the right to enforce the contributions specified in paragraph (4) to the extent of the amount which he has paid in excess of his share of the liability.

(7)  The individual property of a deceased partner shall be liable for the contributions specified in paragraph (4).

(8)  When partnership property and the individual properties of the partners are in the possession of a court for distribution, partnership creditors shall have priority on partnership property, and separate creditors on individual property, saving the rights of lien or secured creditors as heretofore.

(9)  Where a partner has become bankrupt or his estate is insolvent, the claims against his separate property shall rank in the following order:

(i)  Those owing to separate creditors.

(ii)  Those owing to partnership creditors.

(iii)  Those owing to partners by way of contribution.



Section 8363 - Liability of persons continuing the business

§ 8363.  Liability of persons continuing the business.

(a)  Admission or retirement of a partner.--When any new partner is admitted into an existing partnership or when any partner retires and assigns (or the representative of the deceased partner assigns) his rights in partnership property to two or more of the partners, or to one or more of the partners and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

(b)  Retirement of all but one partner.--When all but one partner retire and assign (or the representative of a deceased partner assigns) their rights in partnership property to the remaining partner who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

(c)  Retirement or death without assignment of rights.--When any partner retires or dies and the business of the dissolved partnership is continued as set forth in subsections (a) and (b) with the consent of the retired partners or the representative of the deceased partner, but without any assignment of his right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if the assignment had been made.

(d)  Assignment of rights of all partners.--When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(e)  Wrongful dissolution by partner.--When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provisions of section 8360(b)(2) (relating to dissolution in contravention of agreement), either alone or with others and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(f)  Expulsion of partner.--When a partner is expelled and the remaining partners continue the business, either alone or with others and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(g)  Limitation on liability of new partner.--The liability of a third person becoming a partner in the partnership continuing the business under this section to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

(h)  Priority of claims of creditors.--When the business of a partnership after dissolution is continued under any conditions set forth in this section, the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business on account of the interest of the retired or deceased partner in the dissolved partnership or on account of any consideration promised for that interest or for his right in partnership property.

(i)  Setting aside assignment for fraud.--Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

(j)  Effect of use of name of deceased partner.--The use by the person or partnership continuing the business of the partnership name, or the name of a deceased partner as part thereof, shall not of itself make the individual property of the deceased partner liable for any debts contracted by that person or partnership.

Cross References.  Section 8363 is referred to in section 8364 of this title.



Section 8364 - Rights of retiring partner or estate of deceased partner when business is continued

§ 8364.  Rights of retiring partner or estate of deceased partner when business is continued.

When any partner retires or dies and the business is continued under any of the conditions set forth in section 8360(b)(2) (relating to dissolution in contravention of agreement) or 8363(a), (b), (c), (e) and (f) (relating to liability of persons continuing the business) without any settlement of accounts as between him or his estate and the person or partnership continuing the business, unless otherwise agreed, he or his legal representative as against such persons or partnership may have the value of his interest at the date of dissolution ascertained and shall receive as an ordinary creditor an amount equal to the value of his interest in the dissolved partnership with interest or, at his option or at the option of his legal representative, in lieu of interest, the profits attributable to the use of his right in the property of the dissolved partnership except that the creditors of the dissolved partnership, as against the separate creditors or the representative of the retired or deceased partner, shall have priority on any claim arising under this section as provided by section 8363(h).



Section 8365 - Accrual of right to account

§ 8365.  Accrual of right to account.

The right to an account of his interest shall accrue to any partner, or his legal representative, as against the winding up partners or the surviving partners or the person or partnership continuing the business at the date of dissolution in the absence of any agreement to the contrary.






Chapter 85 - Limited Partnerships

Section 8501 - Short title of chapter

CHAPTER 85

LIMITED PARTNERSHIPS

Subchapter

A.  Preliminary Provisions

B.  Formation

C.  Limited Partners

D.  General Partners

E.  Finance

F.  Merger and Consolidation

G.  Distributions and Withdrawal

H.  Assignment of Partnership Interests

I.  Dissolution

J.  Division

K.  Foreign Limited Partnerships

L.  Derivative Actions

Enactment.  Chapter 85 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 85 is referred to in sections 6123, 8201, 8207, 8590, 8701, 8904, 8997 of this title; section 7790.1 of Title 20 (Decedents, Estates and Fiduciaries); section 501 of Title 54 (Names).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8501.  Short title of chapter.

8502.  Applicability of chapter to existing limited partnerships.

8503.  Definitions and index of definitions.

8504.  Rules for cases not provided for in this chapter.

8505.  Name.

8506.  Registered office.

8507.  Records to be kept.

8508.  Business that may be carried on.

8509.  Business transactions of partner with limited partnership.

8510.  Indemnification.

§ 8501.  Short title of chapter.

This chapter shall be known and may be cited as the Pennsylvania Revised Uniform Limited Partnership Act.



Section 8502 - Applicability of chapter to existing limited partnerships

§ 8502.  Applicability of chapter to existing limited partnerships.

(a)  General rule.--Limited partnerships formed under the former provisions of the following statutes shall be governed by this chapter:

(1)  Act of March 21, 1836 (P.L.143, No.51), relating to limited partnerships.

(2)  Act of April 12, 1917 (P.L.55, No.37), known as The Uniform Limited Partnership Act.

(3)  Former 59 Pa.C.S. Ch. 5 (relating to limited partnerships) as added by the act of December 19, 1975 (P.L.524, No.155).

(b)  Transitional provision.--All provisions of this chapter shall be applicable to a limited partnership formed under prior law except that the following provisions shall be applicable to the partnership only as follows:

(1)  Sections 8541 (relating to form of contribution), 8542 (relating to liability for contributions) and 8558 (relating to liability upon return of contribution) apply only to contributions and distributions made after the limited partnership becomes subject to this chapter.

(2)  Section 8564 (relating to right of assignee to become limited partner) applies only to assignments made after the limited partnership becomes subject to this chapter.

Effective Date.  Section 304(a)(5) of Act 177 of 1988 provided that section 8502(a) and the repeal of 59 Pa.C.S. Ch. 5 (relating to limited partnerships) shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that Chapter 85 corresponds to the Uniform Limited Partnership Act for the purposes of 26 CFR 301.7701-2. The proclamation of the Governor was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in the appendix to this title.



Section 8503 - Definitions and index of definitions

§ 8503.  Definitions and index of definitions.

(a)  Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Certificate of limited partnership."  The certificate referred to in section 8511 (relating to certificate of limited partnership) and the certificate as amended. The term includes any other statements or certificates permitted or required to be filed in the Department of State by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction) or this part. If an amendment of the certificate of limited partnership or a certificate of merger or division made in the manner permitted by this chapter restates the certificate in its entirety or if there is a certificate of consolidation, thenceforth the "certificate of limited partnership" shall not include any prior documents and any certificate issued by the department with respect thereto shall so state.

"Contribution."  Any cash, tangible or intangible property, services rendered or a promissory note or other binding obligation to contribute cash or tangible or intangible property or to perform services that a partner contributes to a limited partnership in his capacity as a partner.

"Court."  Subject to any inconsistent general rule prescribed by the Supreme Court of Pennsylvania:

(1)  the court of common pleas of the judicial district embracing the county where the registered office of the limited partnership is or is to be located; or

(2)  where a limited partnership results from a merger, consolidation, division or other transaction without establishing a registered office in this Commonwealth or withdraws as a foreign limited partnership, the court of common pleas in which venue would have been laid immediately prior to the transaction or withdrawal.

"Department."  (Deleted by amendment).

"Distribution."  Any cash or tangible or intangible property that a limited partnership distributes to a partner in the capacity of that person as a partner.

"Entitled to vote."  Those persons entitled at the time to vote on the matter under the certificate of limited partnership or partnership agreement of the limited partnership or any applicable controlling provision of law.

"Event of withdrawal of a general partner."  An event that causes a person to cease to be a general partner as provided in section 8532 (relating to events of withdrawal).

"Except as otherwise provided."  When used to introduce or modify a rule, implies that the alternative provisions contemplated may either relax or restrict the stated rule.

"Foreign limited partnership."  A partnership formed under the laws of any jurisdiction other than this Commonwealth and having as partners one or more general partners and one or more limited partners, whether or not required to register under Subchapter K (relating to foreign limited partnerships).

"General partner."  A person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

"Limited partner."  A person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

"Limited partnership" and "domestic limited partnership."  A partnership formed by two or more persons under the laws of this Commonwealth and having one or more general partners and one or more limited partners.

"Liquidating trustee."  A person, other than a general partner, but including a limited partner, carrying out the winding up of a limited partnership.

"Nonqualified foreign limited partnership."  A foreign limited partnership that is not a qualified foreign limited partnership as defined in this section.

"Obligation."  Includes a note or other form of indebtedness, whether secured or unsecured.

"Partner."  A limited or general partner.

"Partnership agreement."  Any agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

"Partnership interest."  A partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

"Qualified foreign limited partnership."  A foreign limited partnership that is registered under Subchapter K (relating to foreign limited partnerships) to do business in this Commonwealth.

"Registered investment company."  A domestic or foreign limited partnership that is registered as an investment company under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.).

"Registered office."  That office maintained by a domestic or foreign limited partnership in this Commonwealth, the address of which is filed with the Department of State. See section 109 (relating to name of commercial registered office provider in lieu of registered address).

"Relax."  When used with respect to a provision of the certificate of limited partnership or partnership agreement, means to provide lesser rights for an affected representative or partner.

(b)  Index of definitions.--Other definitions applying to this chapter and the sections in which they appear are:

"Act" or "action."  Section 102.

"Department."  Section 102.

"Licensed person."  Section 102.

"Professional services."  Section 102.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended the section heading and the defs. of "certificate of limited partnership," "court" and "partnership agreement," added subsec. (a) heading, the def. of "relax" and subsec. (b) and deleted the def. of "department."

1994 Amendment.  Act 106 amended the defs. of "certificate of limited partnership," "foreign limited partnership" and "qualified foreign limited partnership."



Section 8504 - Rules for cases not provided for in this chapter

§ 8504.  Rules for cases not provided for in this chapter.

In any case not provided for in this chapter, the provisions of Chapters 81 (relating to general provisions) and 83 (relating to general partnerships) govern.



Section 8505 - Name

§ 8505.  Name.

(a)  General rule.--The name of each limited partnership as set forth in its certificate of limited partnership:

(1)  Shall be expressed in Roman letters or characters or Arabic or Roman numerals.

(2)  Shall not be one rendered unavailable to use by a corporation by any provision of section 1303(b) and (c) (relating to corporate name).

(3)  May contain the name of a limited partner or a general partner. See section 8523(d) (relating to use of name of limited partner).

(b)  Reservation of name.--The exclusive right to the use of a name for purposes of this chapter may be reserved and transferred in the manner provided by section 1305 (relating to reservation of corporate name).

Cross References.  Section 8505 is referred to in sections 8584, 8590 of this title; section 503 of Title 54 (Names).



Section 8506 - Registered office

§ 8506.  Registered office.

(a)  General rule.--Every limited partnership shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b)  Change of registered office.--After formation, a change in the location of the registered office may be effected at any time by the limited partnership. Before the change becomes effective, the limited partnership shall amend its certificate of limited partnership under the provisions of this chapter to reflect the change in location, or shall file in the Department of State a certificate of change of registered office setting forth:

(1)  The name of the limited partnership.

(2)  The address, including street and number, if any, of its then registered office.

(3)  The address, including street and number, if any, to which the registered office is to be changed.

(c)  Alternative procedure.--A limited partnership may satisfy the requirements of this chapter concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department under any provision of this chapter that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d)  Cross reference.--See sections 108 (relating to change in location or status of registered office provided by agent), 134 (relating to docketing statement), 8512 (relating to amendment of certificate) and 8514 (relating to execution of certificates).



Section 8507 - Records to be kept

§ 8507.  Records to be kept.

(a)  General rule.--Each limited partnership shall keep at the registered office of the limited partnership in this Commonwealth or at its principal place of business, wherever situated, the following:

(1)  A current list of the full name and last known business address of each partner, separately identifying the general partners (in alphabetical order) and the limited partners (in alphabetical order).

(2)  A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed.

(3)  Copies of the limited partnership's Federal, State and local income tax returns and reports, if any, for the three most recent years.

(4)  Copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years.

(b)  Inspection and copying.--Records kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

(c)  Cross reference.--See section 8525 (relating to information).

Cross References.  Section 8507 is referred to in section 8525 of this title.



Section 8508 - Business that may be carried on

§ 8508.  Business that may be carried on.

A limited partnership may carry on any business that a partnership without limited partners may carry on.



Section 8509 - Business transactions of partner with limited partnership

§ 8509.  Business transactions of partner with limited partnership.

Except as otherwise provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume one or more specific obligations of, provide collateral for, and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.



Section 8510 - Indemnification

§ 8510.  Indemnification.

(a)  General rule.--Subject to such standards and restrictions, if any, as are set forth in the partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

(b)  When indemnification is not to be made.--Indemnification pursuant to subsection (a) shall not be made in any case where the act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness. The certificate of limited partnership or partnership agreement may not provide for indemnification in the case of willful misconduct or recklessness.

(c)  Grounds.--Indemnification pursuant to subsection (a) may be granted for any action taken and may be made whether or not the limited partnership would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the limited partnership. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d)  Payment of expenses.--Expenses incurred by a partner or other person in defending any action or proceeding against which indemnification may be made pursuant to this section may be paid by the limited partnership in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of such person to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the limited partnership.

(e)  Rights to indemnification.--The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to serve in the capacity as to which he was indemnified and shall inure to the benefit of the heirs, executors and administrators of such person.

(f)  Mandatory indemnification.--Without regard to whether indemnification or advancement of expenses is provided under subsections (a) and (d), a limited partnership shall be subject to section 8331(2) (relating to rules determining rights and duties of partners).

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b) and added subsec. (f).

1994 Amendment.  Act 106 amended subsec. (c).



Section 8511 - Certificate of limited partnership

SUBCHAPTER B

FORMATION

Sec.

8511.  Certificate of limited partnership.

8512.  Amendment of certificate.

8513.  Cancellation of certificate.

8514.  Execution of certificates.

8515.  Execution by judicial act.

8516.  Liability for false statement in certificate.

8517.  Notice.

8518.  Delivery of filed documents to limited partners.

8519.  Filing of certificate of summary of record by limited partnerships formed prior to 1976.

8520.  Partnership agreement.

Subchapter Heading.  The heading of Subchapter B was amended June 22, 2001, P.L.418, No.34, effective in 60 days.

§ 8511.  Certificate of limited partnership.

(a)  General rule.--In order to form a limited partnership, a certificate of limited partnership must be executed and filed in the Department of State. The certificate shall set forth:

(1)  The name of the limited partnership.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(3)  The name and business address of each general partner.

(4)  If a partner's interest in the limited partnership is to be evidenced by a certificate of partnership interest, a statement to that effect.

(5)  Any other provision, whether or not specifically authorized by or in contravention of this chapter, that the partners elect to set out in the certificate of limited partnership for the regulation of the internal affairs of the limited partnership, except where a provision of this chapter expressly provides that the certificate of limited partnership shall not relax or contravene any provision on a specified subject.

(b)  Effective date of formation.--A limited partnership is formed at the time of the filing of the certificate of limited partnership in the department or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section or the corresponding provisions of prior law.

(c) (Repealed).

(d)  Transitional provision.--A limited partnership formed under prior law shall not be required to set forth in its certificate of limited partnership a registered office or the business address of each general partner until such time as it first amends its certificate of limited partnership under this chapter.

(e)  Effect of provisions.--A provision of the certificate of limited partnership shall be deemed to be a provision of the partnership agreement for purposes of any provision of this chapter that refers to a rule as set forth in the partnership agreement.

(f)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8514 (relating to execution of certificates).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 8511 is referred to in sections 8503, 8516, 8520 of this title.



Section 8512 - Amendment of certificate

§ 8512.  Amendment of certificate.

(a)  General rule.--A certificate of limited partnership is amended by filing a certificate of amendment thereto and, if required by section 8519 (relating to filing of certificate of summary of record by limited partnerships formed prior to 1976), a certificate of summary of record in the Department of State. The certificate of amendment shall set forth:

(1)  The name of the limited partnership.

(2)  The date of filing of the original certificate.

(3)  The amendment to the certificate.

(4)  If the amendment is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(b)  Events requiring amendment.--An amendment to a certificate of limited partnership shall be filed upon the occurrence of any of the following events:

(1)  A change in the name of the limited partnership.

(2)  The admission of a new general partner.

(3)  The withdrawal of a general partner.

(c)  Duty of a general partner.--A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

(d)  Other changes.--A certificate of limited partnership may be amended at any time for any other proper purpose the general partners may determine, including a restatement of the certificate in its entirety, omitting any matter that is obsolete or no longer required.

(e)  Effectiveness of certificate of amendment.--Upon the filing of the certificate of amendment in the department or upon the effective date specified in the certificate of amendment, whichever is later, the certificate of amendment shall become effective and the certificate of limited partnership shall be deemed to be amended accordingly.

(f)  Amendment of voting provisions.--Except as otherwise provided in the certificate of limited partnership, whenever the certificate requires for the taking of any action by the partners or a class of partners a specific number or percentage of votes or consents, the provision of the certificate setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes or consents of the partners or of the class of partners.

(g)  Cross references.--See sections 134 (relating to docketing statement), 8514 (relating to execution of certificates) and 8516 (relating to liability for false statement in certificate).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (b), relettered subsec. (f) to subsec. (g) and added a new subsec. (f).

Cross References.  Section 8512 is referred to in sections 8506, 8531, 8552, 8571 of this title.



Section 8513 - Cancellation of certificate

§ 8513.  Cancellation of certificate.

(a)  General rule.--A certificate of limited partnership shall be canceled upon the dissolution and the commencement of winding up of the limited partnership or at any other time there are no limited partners. The certificate of cancellation shall set forth:

(1)  The name of the limited partnership.

(2)  The date of filing of its original certificate of limited partnership.

(3)  The reason for filing the certificate of cancellation.

(4)  The effective date (which shall be a date certain) of cancellation if it is not to be effective upon the filing of the certificate.

(5)  Any other information the general partners filing the certificate determine.

(b)  Filing.--The certificate of cancellation and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the department.

(c)  Effectiveness of certificate of cancellation.--Upon the filing of the certificate of cancellation in the department or upon the effective date specified in the certificate of cancellation, whichever is later, the certificate of cancellation shall become effective and the certificate of limited partnership shall be canceled.

(d)  Dissolution by domestication.--Whenever a domestic limited partnership has domesticated itself under the laws of another jurisdiction by action similar to that provided by section 8590 (relating to domestication) and has authorized that action by the vote required by this chapter for the approval of a proposal that the limited partnership dissolve voluntarily, the limited partnership may surrender its certificate of limited partnership under the laws of this Commonwealth by filing in the department a certificate of cancellation under subsection (a).

(e)  Cross references.--See sections 134 (relating to docketing statement) and 8514 (relating to execution of certificates).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 relettered subsec. (d) to subsec. (e) and added a new subsec. (d).

Cross References.  Section 8513 is referred to in section 8571 of this title.



Section 8514 - Execution of certificates

§ 8514.  Execution of certificates.

(a)  General rule.--Each certificate or other document required or permitted by this chapter to be filed in the Department of State shall be executed in the following manner:

(1)  An original certificate of limited partnership must be signed by all general partners named therein.

(2)  A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner.

(3)  A certificate of cancellation must be signed by all general partners or liquidating trustees or, if there is no general partner or liquidating trustee, by a majority in interest of the limited partners.

(4)  A certificate of change of registered office must be signed by a general partner.

(5)  A certificate of summary of record must be signed by all general partners.

(6)  A certificate of withdrawal must be signed by the person withdrawing.

(7)  A certificate of termination must be signed by a general partner.

(8)  A certificate of merger, consolidation or division must be signed by a general partner.

(9)  An application for registration as a foreign limited partnership must be signed by a general partner.

(10)  A certificate of amendment of registration of a foreign limited partnership must be signed by a general partner.

(11)  A certificate of cancellation of registration of a foreign limited partnership must be signed by a general partner.

(12)  A certificate of domestication must be signed by a general partner.

(b)  Attorney-in-fact.--Except as otherwise provided in the partnership agreement, any person may sign a certificate or other document affecting the existence, organization or internal affairs of a limited partnership by an attorney-in-fact or fiduciary. It shall not be necessary to present to or file in the department the original or a copy of any document evidencing the authority of an attorney-in-fact or fiduciary.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 amended subsec. (a)(8) and added subsec. (a)(12).

Cross References.  Section 8514 is referred to in sections 8506, 8511, 8512, 8513, 8519, 8520, 8524, 8532, 8546, 8547, 8579, 8582, 8585, 8586, 8590 of this title.



Section 8515 - Execution by judicial act

§ 8515.  Execution by judicial act.

(a)  General rule.--If a person required by this chapter to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the court to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the Department of State to record an appropriate certificate. The clerk of the court shall file a certified copy of the order (which shall include the full text of the certificate) in the department.

(b)  Effectiveness of judicial order.--Upon the filing of the judicial order of amendment in the department or upon the effective date specified in the certificate, whichever is later, the certificate shall be effective.

(c)  Cross reference.--See section 134 (relating to docketing statement).

Cross References.  Section 8515 is referred to in section 8516 of this title.



Section 8516 - Liability for false statement in certificate

§ 8516.  Liability for false statement in certificate.

(a)  General rule.--If any certificate of limited partnership or certificate of amendment or cancellation contains a materially false statement or fails to state a material fact required to be stated therein, one who suffers loss by reasonable reliance on the statement or failure to state a material fact may recover damages for the loss from:

(1)  any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, the certificate to be inaccurate in any material respect at the time the certificate was executed; and

(2)  any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the certificate inaccurate in any material respect within a sufficient time before the certificate was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file an application for its cancellation or amendment under section 8515 (relating to execution by judicial act).

(b)  Cross reference.--See section 8511(d) (relating to transitional provision).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

Cross References.  Section 8516 is referred to in sections 8512, 8564 of this title.



Section 8517 - Notice

§ 8517.  Notice.

The fact that a certificate of limited partnership is on file in the Department of State is not notice of any fact other than:

(1)  that the partnership is a limited partnership and that all partners are limited partners except the persons designated therein as general partners; and

(2)  if it is registered under Chapter 82 (relating to registered limited liability partnerships), that it is also a registered limited liability partnership.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8518 - Delivery of filed documents to limited partners

§ 8518.  Delivery of filed documents to limited partners.

Upon the return by the Department of State pursuant to section 136 (relating to processing of documents by Department of State) of a certificate marked "Filed," the general partners shall promptly deliver or mail a copy of the original certificate of limited partnership and each certificate of amendment or cancellation or other certificate required or permitted to be filed under this chapter to each limited partner except as otherwise provided in the partnership agreement.



Section 8519 - Filing of certificate of summary of record by limited partnerships formed prior to 1976

§ 8519.  Filing of certificate of summary of record by limited partnerships formed prior to 1976.

(a)  General rule.--Where any of the organic documents of a limited partnership are not on file in the Department of State or there is an error in any such document as transferred to the department pursuant to section 140 (relating to custody and management of orphan corporate and business records), and the limited partnership desires to file any document in the department under any other provision of this chapter or to secure from the department a certified copy of the certificate of limited partnership or to correct the text of its organic documents as on file in the department, the limited partnership shall file in the department a certificate of summary of record which shall set forth:

(1)  The name of the limited partnership.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(3)  The statute under which the limited partnership was formed.

(4)  The name under which, and the date on which, the limited partnership was originally formed, including the date when and the place where the original certificate was recorded.

(5)  The place or places, including the volume and page numbers or their equivalent, where the documents that are not on file in the department or that require correction in the records of the department where originally recorded, the date or dates of each recording and the correct text of the documents. The information specified in this paragraph may be omitted in a certificate of summary of record that is delivered to the department contemporaneously with an amended certificate filed under this chapter that restates the certificate in its entirety.

(6)  (Deleted by amendment).

(b)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8514 (relating to execution of certificates).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 8519 is referred to in section 8512 of this title.



Section 8520 - Partnership agreement

§ 8520.  Partnership agreement.

(a)  Admission of limited partners.--A partnership agreement may provide in writing that a person shall be admitted as a limited partner, or shall become an assignee of a partnership interest or other rights or powers of a limited partner to the extent assigned, and shall become bound by the partnership agreement:

(1)  if such person (or a representative authorized by such person orally, in writing or by other action such as payment for a partnership interest) executes the partnership agreement or any other writing evidencing the intent of such person to become a limited partner or assignee; or

(2)  without such execution, if such person (or a representative authorized by such person orally, in writing or by other action such as payment for a partnership interest) complies with the conditions for becoming a limited partner or assignee as set forth in the partnership agreement or any other writing and requests (orally, in writing or by other action such as payment for a partnership interest) that the records of the limited partnership reflect such admission or assignment.

(b)  Signature by limited partners.--A written partnership agreement shall not be unenforceable by reason of its not having been signed by a person being admitted as a limited partner or becoming an assignee as provided in subsection (a) or by reason of its having been signed by a representative as provided in section 8514(b) (relating to attorney-in-fact).

(c)  Voting requirements.--A partnership agreement may provide in writing that, whenever a provision of this chapter requires the vote or consent of a specified number or percentage of partners or of a class of partners for the taking of any action, a higher number or percentage of votes or consents shall be required for the action. Except as otherwise provided in the partnership agreement, whenever the partnership agreement requires for the taking of any action by the partners or a class of partners a specific number or percentage of votes or consents, the provision of the partnership agreement setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes or consents of the partners or the class of partners.

(d)  Freedom of contract.--A written partnership agreement may contain any provision for the regulation of the internal affairs of the limited partnership agreed to by the partners, whether or not specifically authorized by or in contravention of this chapter, except where this chapter:

(1)  refers only to a rule as set forth in the certificate of limited partnership; or

(2)  expressly provides that the partnership agreement shall not relax or contravene any provision on a specified subject.

(e)  Oral provisions.--A partnership agreement may provide in writing that it cannot be amended or modified except in writing, in which case an oral agreement, amendment or modification shall not be enforceable.

(f)  Cross reference.--See section 8511(a)(5) (relating to certificate of limited partnership).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 8520.



Section 8521 - Admission of limited partners

SUBCHAPTER C

LIMITED PARTNERS

Sec.

8521.  Admission of limited partners.

8522.  Classes of limited partners.

8523.  Liability of limited partners to third parties.

8524.  Person erroneously believing himself limited partner.

8525.  Information.

§ 8521.  Admission of limited partners.

(a)  Date of admission.--A person becomes a limited partner on the later of:

(1)  the date the limited partnership is formed; or

(2)  the date stated in the records of the limited partnership as the date that person becomes a limited partner.

(b)  Admission of additional limited partners.--After the filing of the original certificate of limited partnership, a person may be admitted as an additional limited partner:

(1)  In the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the consent of all partners.

(2)  In the case of an assignee of a partnership interest of a partner who has the power as provided in section 8564 (relating to right of assignee to become limited partner) to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

(3)  In the case of an assignee of a partnership interest, regardless of whether the assignee has been granted the right to become a limited partner as provided in section 8564(a)(1), at the time or upon the happening of events specified in the partnership agreement.



Section 8522 - Classes of limited partners

§ 8522.  Classes of limited partners.

(a)  General rule.--A partnership agreement may provide for:

(1)  classes or groups of limited partners having such relative rights, powers and duties as the partnership agreement may provide;

(2)  the future creation in the manner provided in the partnership agreement of additional classes or groups of limited partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of limited partners; and

(3)  the taking of an action, including, without limitation, amendment of the partnership agreement or creation under the provisions of the partnership agreement of a class or group of partnership interests that was not previously outstanding, without the vote or approval of any limited partner or class or group of limited partners.

(b)  Class voting.--Subject to section 8523 (relating to liability of limited partners to third parties), the partnership agreement may grant to all or certain identified limited partners or a specified class or group of the limited partners the right to vote (on a per capita or other basis), separately or with all or any class or group of the limited partners or the general partners, upon any matter.

(c)  Notice, record date, etc.--A partnership agreement that grants a right to vote may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any limited partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.



Section 8523 - Liability of limited partners to third parties

§ 8523.  Liability of limited partners to third parties.

(a)  General rule.--A limited partner is not liable, solely by reason of being a limited partner, under an order of a court or in any other manner, for a debt, obligation or liability of the limited partnership of any kind or for the acts of any partner, agent or employee of the limited partnership.

(b)  (Repealed).

(c)  (Repealed).

(d)  Use of name of limited partner.--A limited partner does not become liable for the obligations of a limited partnership by reason of the fact that all or any part of the name of the limited partner is included in the name of the limited partnership.

(e)  (Repealed).

(f)  Professional relationship unaffected.--Subsection (a) shall not afford limited partners of a limited partnership providing professional services with greater immunity than is available to the officers, shareholders, employees or agents of a professional corporation. See section 2925 (relating to professional relationship retained).

(g)  Disciplinary jurisdiction unaffected.--A limited partnership providing professional services shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the limited partnership is engaged. The court, department, board or other government unit may require that a limited partnership include in its certificate of limited partnership provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession. This chapter shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (d) and repealed subsecs. (b), (c) and (e).

1994 Amendment.  Act 106 added subsecs. (f) and (g).

Cross References.  Section 8523 is referred to in sections 8505, 8522, 8557 of this title.



Section 8524 - Person erroneously believing himself limited partner

§ 8524.  Person erroneously believing himself limited partner.

(a)  General rule.--Except as provided in subsection (b), a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations as a general partner by reason of making the contribution, receiving distributions from the enterprise or exercising any rights of a limited partner if, within a reasonable time after ascertaining the mistake, he:

(1)  causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

(2)  withdraws from future equity participation in the enterprise by executing and filing in the Department of State a certificate of withdrawal which shall set forth:

(i)  The name of the limited partnership.

(ii)  The date of filing of the original certificate.

(iii)  The name of the person withdrawing.

The certificate of withdrawal shall be effective upon filing in the department. The person withdrawing shall send a copy of the filed certificate of withdrawal to the limited partnership.

(b)  Third-party liability.--A person who makes a contribution of the kind described in subsection (a) is liable as a general partner to any third party who transacts business with the enterprise:

(1)  before the person withdraws and an appropriate certificate is filed to show withdrawal; or

(2)  before an appropriate certificate or amendment is filed to show that he is not a general partner;

but only if the third party actually believed in good faith that the person was a general partner at the time of the transaction, acted in reasonable reliance on that belief and extended credit to the enterprise in reasonable reliance on the credit of the person and, if a certificate of limited partnership has been filed prior to the transaction, the limited partner is erroneously named as a general partner in the certificate or in a certificate of amendment.

(c)  Cross references.--See sections 134 (relating to docketing statement) and 8514 (relating to execution of certificates).

Cross References.  Section 8524 is referred to in section 8532 of this title.



Section 8525 - Information

§ 8525.  Information.

(a)  General rule.--Each limited partner has the right, subject to such reasonable standards (including, without limitation, standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the partnership agreement, to obtain from the general partners from time to time upon reasonable demand:

(1)  True and full information regarding the state of the business and financial condition of the limited partnership.

(2)  Promptly after becoming available, a copy of the Federal, State and local income tax returns for each year of the limited partnership.

(3)  Other information regarding the affairs of the limited partnership as is just and reasonable.

(b)  Confidentiality.--A general partner shall have the right to keep confidential from limited partners, for such period of time as the general partner deems reasonable, any information that the general partner reasonably believes to be in the nature of trade secrets or other information, the disclosure of which the general partner in good faith believes is not in the best interests of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(c)  Cross references.--See sections 107 (relating to form of records) and 8507 (relating to records to be kept).

Cross References.  Section 8525 is referred to in section 8507 of this title.



Section 8531 - Admission of additional general partners

SUBCHAPTER D

GENERAL PARTNERS

Sec.

8531.  Admission of additional general partners.

8532.  Events of withdrawal.

8533.  General powers and liabilities of general partners.

8534.  Contributions by a general partner.

8535.  Classes of general partners.

§ 8531.  Admission of additional general partners.

(a)  General rule.--After the filing of the original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all general partners and a majority in interest of the limited partners.

(b)  Cross reference.--See section 8512(b) (relating to events requiring amendment).



Section 8532 - Events of withdrawal

§ 8532.  Events of withdrawal.

(a)  General rule.--A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1)  The general partner withdraws from the limited partnership as provided in section 8552 (relating to voluntary withdrawal of general partner).

(2)  The general partner ceases to be a general partner of the limited partnership as provided in section 8562 (relating to assignment of partnership interest).

(3)  The general partner is removed as a general partner in accordance with the partnership agreement.

(4)  Except as otherwise provided in writing in the partnership agreement, the general partner:

(i)  makes an assignment for the benefit of creditors;

(ii)  files a voluntary petition in bankruptcy;

(iii)  is adjudicated a bankrupt or insolvent;

(iv)  files an application or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

(v)  files an answer or other pleading admitting or failing to contest the material allegations of a petition or application filed against him in any proceeding of a type referred to in subparagraph (ii) or (iv); or

(vi)  seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties.

(5)  Except as otherwise provided in writing in the partnership agreement, if, within 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed or if, within 90 days after the appointment without his consent or acquiescence of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed or within 90 days after the expiration of any such stay the appointment is not vacated.

(6)  In the case of a general partner who is a natural person:

(i)  his death; or

(ii)  the entry of an order by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate.

(7)  Except as otherwise provided in the partnership agreement, in the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee).

(8)  In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership.

(9)  In the case of a general partner that is a corporation, the filing of articles of dissolution or their equivalent for the corporation or the revocation of its charter.

(10)  Except as otherwise provided in the partnership agreement, in the case of an estate, the distribution by the fiduciary of the entire interest of the estate in the partnership.

(11)  In the case of a general partner in a registered investment company, the failure of the partner to be reelected in accordance with the partnership agreement.

(b)  Certificate of withdrawal.--A person who ceases to be a general partner may file a certificate of withdrawal prepared in conformity with section 8524(a)(2) (relating to person erroneously believing himself limited partner). See sections 134 (relating to docketing statement) and 8514 (relating to execution of certificates).

Cross References.  Section 8532 is referred to in sections 8503, 8565 of this title.



Section 8533 - General powers and liabilities of general partners

§ 8533.  General powers and liabilities of general partners.

(a)  Powers of a general partner.--Except as otherwise provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

(b)  Liabilities of a general partner.--Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as otherwise provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.



Section 8534 - Contributions by a general partner

§ 8534.  Contributions by a general partner.

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as otherwise provided in the partnership agreement, also has the rights and powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.



Section 8535 - Classes of general partners

§ 8535.  Classes of general partners.

(a)  General rule.--A partnership agreement may provide for:

(1)  classes or groups of general partners having such relative rights, powers and duties as the partnership agreement may provide;

(2)  the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners having such relative rights, powers and duties as may from time to time be established, including, without limitation, rights, powers and duties senior to existing classes and groups of general partners; and

(3)  the taking of an action, including, without limitation, amendment of the partnership agreement or creation under the provisions of the partnership agreement of a class or group of partnership interests that was not previously outstanding, without the vote or approval of any general partner or class or group of general partners.

(b)  Class voting.--The partnership agreement may grant to all or certain identified general partners or a specified class or group of general partners the right to vote (on a per capita or any other basis), separately or with all or any class or group of the limited partners or the general partners, on any matter.

(c)  Notice, record date, etc.--A partnership agreement that grants a right to vote may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any general partner, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.



Section 8541 - Form of contribution

SUBCHAPTER E

FINANCE

Sec.

8541.  Form of contribution.

8542.  Liability for contributions.

8543.  Sharing of profits and losses.

8544.  Sharing of distributions.

Cross References.  Subchapter E is referred to in section 8564 of this title.

§ 8541.  Form of contribution.

The contribution of a partner may be in cash, tangible or intangible property, services rendered or a promissory note or other obligation to contribute cash or tangible or intangible property or to perform services.

Cross References.  Section 8541 is referred to in section 8502 of this title.



Section 8542 - Liability for contributions

§ 8542.  Liability for contributions.

(a)  General rule.--A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.

(b)  Obligation to the partnership.--Except as otherwise provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services even if he is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the value (as stated or determined in the manner provided in the writing required by subsection (a) or the partnership agreement, if stated or provided for therein) of the stated contribution that has not been made.

(c)  Compromise of obligation to contribute.--Except as otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing that reflects the obligation, and before the amendment or cancellation thereof to reflect the compromise, may enforce the original obligation.

Cross References.  Section 8542 is referred to in sections 8502, 8564 of this title.



Section 8543 - Sharing of profits and losses

§ 8543.  Sharing of profits and losses.

The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value (as stated or determined in the manner provided in the partnership agreement, if stated or provided for therein) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned, and otherwise per capita.



Section 8544 - Sharing of distributions

§ 8544.  Sharing of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value (as stated or determined in the manner provided in the partnership agreement, if stated or provided for therein) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned, and otherwise per capita.



Section 8545 - Merger and consolidation of limited partnerships authorized

SUBCHAPTER F

MERGER AND CONSOLIDATION

Sec.

8545.  Merger and consolidation of limited partnerships authorized.

8546.  Approval of merger or consolidation.

8547.  Certificate of merger or consolidation.

8548.  Effective date of merger or consolidation.

8549.  Effect of merger or consolidation.

Cross References.  Subchapter F is referred to in sections 1921, 8577 of this title.

§ 8545.  Merger and consolidation of limited partnerships authorized.

(a)  Domestic surviving or new limited partnership.--Any two or more domestic limited partnerships, or any two or more foreign limited partnerships, or any one or more domestic limited partnerships and any one or more foreign limited partnerships, may, in the manner provided in this subchapter, be merged into one of the domestic limited partnerships, designated in this subchapter as the surviving limited partnership, or consolidated into a new limited partnership to be formed under this chapter, if the foreign limited partnerships are authorized by the laws of the jurisdiction under which they are organized to effect a merger or consolidation with a limited partnership of another jurisdiction.

(b)  Foreign surviving or new limited partnership.--Any one or more domestic limited partnerships, and any one or more foreign limited partnerships, may, in the manner provided in this subchapter, be merged into one of the foreign limited partnerships, designated in this subchapter as the surviving limited partnership, or consolidated into a new limited partnership to be organized under the laws of the jurisdiction under which one of the foreign limited partnerships is organized, if the laws of that jurisdiction authorize a merger with or consolidation into a limited partnership of another jurisdiction.

(c)  Business trusts and other associations.--The provisions of this subchapter applicable to domestic and foreign limited partnerships shall also be applicable to a merger or consolidation to which a domestic limited partnership is a party or in which such a partnership is the resulting entity with or into a domestic or foreign corporation, business trust, general partnership or other association. Except as otherwise provided by law in this or any other state, the powers and duties vested in and imposed upon the general partners and limited partners in this subchapter shall be exercised and performed by the group of persons under the direction of whom the business and affairs of the corporation, business trust or other association are managed and the holders or owners of shares or other interests in the corporation, business trust or other association, respectively, irrespective of the names by which the managing group and the holders or owners of shares or other interests are designated. The units into which the shares or other interests in the corporation, business trust or other association are divided shall be deemed to be partnership interests for the purposes of applying the provisions of this subchapter to a merger or consolidation involving the corporation, business trust or other association.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 amended subsec. (c).

Cross References.  Section 8545 is referred to in section 9503 of this title.



Section 8546 - Approval of merger or consolidation

§ 8546.  Approval of merger or consolidation.

(a)  Preparation of plan of merger or consolidation.--A plan of merger or consolidation, as the case may be, shall be prepared, setting forth:

(1)  The terms and conditions of the merger or consolidation.

(2)  If the surviving or new partnership is or is to be a domestic limited partnership:

(i)  in the case of a merger, any changes desired to be made in the certificate of limited partnership or partnership agreement, which may include a restatement of either or both; or

(ii)  in the case of a consolidation:

(A)  all of the statements required by this chapter to be set forth in a restated certificate of limited partnership; and

(B)  the written provisions, if any, of the partnership agreement.

(3)  The manner and basis of converting the partnership interests of each limited partnership into partnership interests, securities or obligations of the surviving or new limited partnership, as the case may be, and, if any of the partnership interests of any of the limited partnerships that are parties to the merger or consolidation are not to be converted solely into partnership interests, securities or obligations of the surviving or new limited partnership, the partnership interests, securities or obligations of any other person or cash, property or rights that the holders of such partnership interests are to receive in exchange for, or upon conversion of, such partnership interests, and the surrender of any certificates evidencing them, which securities or obligations, if any, of any other person or cash, property or rights may be in addition to or in lieu of the partnership interests, securities or obligations of the surviving or new limited partnership.

(4)  Such other provisions as are deemed desirable.

(b)  Post-adoption amendment of plan of merger or consolidation.--A plan of merger or consolidation may contain a provision that the general partners of the constituent limited partnerships may amend the plan at any time prior to its effective date, except that an amendment made subsequent to any adoption of the plan by the limited partners of any constituent domestic limited partnership shall not change:

(1)  The amount or kind of partnership interests, obligations, cash, property or rights to be received in exchange for or on conversion of all or any of the partnership interests of the constituent domestic limited partnership adversely to the holders of those partnership interests.

(2)  Any term of the certificate of limited partnership or partnership agreement of the surviving or new limited partnership as it is to be in effect immediately following consummation of the merger or consolidation except provisions that may be amended without the approval of the limited partners.

(3)  Any of the other terms and conditions of the plan if the change would adversely affect the holders of any partnership interests of the constituent domestic limited partnership.

(c)  Proposal of merger or consolidation.--Every merger or consolidation shall be proposed in the case of each domestic limited partnership by the adoption by the general partners of a resolution approving the plan of merger or consolidation. Except where the approval of the limited partners is unnecessary under this subchapter or the partnership agreement, the general partners shall submit the plan to a vote of the limited partners entitled to vote thereon at a regular or special meeting of the limited partners.

(d)  Party to plan.--An association that approves a plan in its capacity as a partner or creditor of a merging or consolidating limited partnership, or that furnishes all or a part of the consideration contemplated by a plan, does not thereby become a party to the merger or consolidation for the purposes of this subchapter.

(e)  Notice of meeting of limited partners.--Notwithstanding any other provision of the partnership agreement, written notice of the meeting of limited partners called for the purpose of considering the proposed plan shall be given to each limited partner of record, whether or not entitled to vote thereon, of each domestic limited partnership that is a party to the proposed merger or consolidation. There shall be included in, or enclosed with, the notice a copy of the proposed plan or a summary thereof. The provisions of this subsection may not be relaxed by the certificate of limited partnership or partnership agreement.

(f)  Adoption of plan by limited partners.--The plan of merger or consolidation shall be adopted upon receiving a majority of the votes cast by all limited partners, if any, entitled to vote thereon of each of the domestic limited partnerships that is a party to the proposed merger or consolidation and, if any class of limited partners is entitled to vote thereon as a class, a majority of the votes cast in each class vote. A proposed plan of merger or consolidation shall not be deemed to have been adopted by the limited partnership unless it has also been approved by the general partners, regardless of the fact that the general partners have directed or suffered the submission of the plan to the limited partners for action.

(g)  Adoption by general partners.--

(1)  Unless otherwise required by the partnership agreement, a plan of merger or consolidation shall not require the approval of the limited partners of a limited partnership if:

(i)  the plan, whether or not the limited partnership is the surviving limited partnership, does not alter the status of the limited partnership as a domestic limited partnership or alter in any respect the provisions of its certificate of limited partnership or partnership agreement, except changes that may be made without action by the limited partners; and

(ii)  each partnership interest outstanding immediately prior to the effective date of the merger or consolidation is to continue as or to be converted into, except as may be otherwise agreed by the holder thereof, an identical partnership interest in the surviving or new limited partnership after the effective date of the merger or consolidation.

(2)  If a merger or consolidation is effected pursuant to paragraph (1), the plan of merger or consolidation shall be deemed adopted by the limited partnership when it has been adopted by the general partners pursuant to subsection (c).

(h)  Termination of plan.--Prior to the time when a merger or consolidation becomes effective, the merger or consolidation may be terminated pursuant to provisions therefor, if any, set forth in the plan. If a certificate of merger or consolidation has been filed in the department prior to the termination, a certificate of termination executed by each limited partnership that is a party to the merger or consolidation, unless the plan permits termination by less than all of the limited partnerships, in which case the certificate shall be executed on behalf of the limited partnership exercising the right to terminate, shall be filed in the department. The certificate of termination shall set forth:

(1)  A copy of the certificate of merger or consolidation relating to the plan that is terminated.

(2)  A statement that the plan has been terminated in accordance with the provisions therefor set forth therein.

See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents), 138 (relating to statement of correction) and 8514 (relating to execution of certificates).

(i)  Authorization by foreign limited partnerships.--The plan of merger or consolidation shall be authorized, adopted or approved by each foreign limited partnership that desires to merge or consolidate in accordance with the laws of the jurisdiction in which it is organized.

(j)  Reference to outside facts.--Any of the terms of a plan of merger or consolidation may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by a party to the plan or a representative of a party to the plan.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a)(3), (b), (d), (e), (f) and (h), added subsec. (j), deleted subsec. (a) last par. and carried without amendment subsec. (a)(4).

Cross References.  Section 8546 is referred to in section 8577 of this title.



Section 8547 - Certificate of merger or consolidation

§ 8547.  Certificate of merger or consolidation.

(a)  General rule.--Upon the adoption of the plan of merger or consolidation by the limited partnerships desiring to merge or consolidate, as provided in this subchapter, a certificate of merger or a certificate of consolidation, as the case may be, shall be executed by each limited partnership and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the domestic surviving or new limited partnership or, in the case of a foreign surviving or new limited partnership, the name of the limited partnership and its jurisdiction of organization, together with either of the following:

(i)  If a qualified foreign limited partnership, the address, including street and number, if any, of its registered office in this Commonwealth.

(ii)  If a nonqualified foreign limited partnership, the address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is organized.

(2)  The name and address, including street and number, if any, of the registered office of each other domestic limited partnership and qualified foreign limited partnership that is a party to the plan.

(3)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the plan was adopted by each domestic limited partnership and, if one or more foreign limited partnerships are parties to the plan, the fact that the plan was authorized, adopted or approved, as the case may be, by each of the foreign limited partnerships in accordance with the laws of the jurisdiction in which it is organized.

(5)  Except as provided in subsection (b), the plan of merger or consolidation.

(b)  Omission of certain provisions of plan of merger or consolidation.--A certificate of merger or consolidation may omit all provisions of the plan of merger or consolidation except provisions, if any, that are intended to amend or constitute the operative provisions of the certificate of limited partnership of a limited partnership as in effect subsequent to the effective date of the plan, if the certificate of merger or consolidation states that the full text of the plan is on file at the principal place of business of the surviving or new limited partnership and states the address thereof. A limited partnership that takes advantage of this subsection shall furnish a copy of the full text of the plan, on request and without cost, to any partner of any limited partnership that was a party to the plan and, unless all parties to the plan had fewer than 30 partners each, on request and at cost to any other person.

(c)  Filing of certificate of merger or consolidation.--The certificate of merger or certificate of consolidation, as the case may be, and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the department.

(d)  Cross references.--See sections 134 (relating to docketing statement) and 8514 (relating to execution of certificates).



Section 8548 - Effective date of merger or consolidation

§ 8548.  Effective date of merger or consolidation.

Upon the filing of the certificate of merger or the certificate of consolidation in the Department of State or upon the effective date specified in the plan of merger or consolidation, whichever is later, the merger or consolidation shall be effective. The merger or consolidation of one or more domestic limited partnerships into a foreign limited partnership shall be effective according to the provisions of law of the jurisdiction in which the foreign limited partnership is organized, but not until a certificate of merger or certificate of consolidation has been adopted and filed, as provided in this subchapter.



Section 8549 - Effect of merger or consolidation

§ 8549.  Effect of merger or consolidation.

(a)  Single surviving or new limited partnership.--Upon the merger or consolidation becoming effective, the several limited partnerships parties to the plan of merger or consolidation shall be a single limited partnership which, in the case of a merger, shall be the limited partnership designated in the plan of merger as the surviving limited partnership and, in the case of a consolidation, shall be the new limited partnership provided for in the plan of consolidation. The separate existence of all limited partnerships parties to the plan of merger or consolidation shall cease, except that of the surviving limited partnership, in the case of a merger.

(b)  Property rights.--All the property, real, personal and mixed, of each of the limited partnerships parties to the plan of merger or consolidation, and all debts due on whatever account to any of them, as well as all other things and causes of action belonging to any of them, shall be deemed to be vested in and shall belong to the surviving or new limited partnership, as the case may be, without further action, and the title to any real estate, or any interest therein, vested in any of the limited partnerships shall not revert or be in any way impaired by reason of the merger or consolidation. The surviving or new limited partnership shall thenceforth be responsible for all the liabilities of each of the limited partnerships so merged or consolidated. Liens upon the property of the merging or consolidating limited partnerships shall not be impaired by the merger or consolidation, and any claim existing or action or proceeding pending by or against any of the limited partnerships may be prosecuted to judgment as if the merger or consolidation had not taken place or the surviving or new limited partnership may be proceeded against or substituted in its place.

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against any of the merging or consolidating limited partnerships that are settled, assessed or determined prior to or after the merger or consolidation shall be the liability of the surviving or new limited partnership and, together with interest thereon, shall be a lien against the property, both real and personal, of the surviving or new limited partnership.

(d)  Certificate of limited partnership.--In the case of a merger, the certificate of limited partnership of the surviving domestic limited partnership, if any, shall be deemed to be amended to the extent, if any, that changes in its certificate of limited partnership are stated in the plan of merger. In the case of a consolidation into a domestic limited partnership, the statements that are set forth in the plan of consolidation, or certificate of limited partnership set forth therein, shall be deemed to be the certificate of limited partnership of the new limited partnership.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c).



Section 8551 - Interim distributions

SUBCHAPTER G

DISTRIBUTIONS AND WITHDRAWAL

Sec.

8551.  Interim distributions.

8552.  Voluntary withdrawal of general partner.

8553.  Voluntary withdrawal of limited partner.

8554.  Distribution upon withdrawal.

8555.  Distribution in kind.

8556.  Right to distribution.

8557.  Distributions and allocation of profits and losses.

8558.  Liability upon return of contribution.

Cross References.  Subchapter G is referred to in section 8564 of this title.

§ 8551.  Interim distributions.

Except as provided in this subchapter, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement.

Cross References.  Section 8551 is referred to in section 8574 of this title.



Section 8552 - Voluntary withdrawal of general partner

§ 8552.  Voluntary withdrawal of general partner.

(a)  General rule.--A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but, if the partnership agreement prohibits the withdrawal of the general partner or the withdrawal otherwise violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

(b)  Cross reference.--See section 8512(b) (relating to events requiring amendment).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 8552 is referred to in section 8532 of this title.



Section 8553 - Voluntary withdrawal of limited partner

§ 8553.  Voluntary withdrawal of limited partner.

(a)  General rule.--A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in writing in the partnership agreement.

(b) (Repealed).

(c)  Transitional rule.--This section applies to all limited partnerships formed on or after January 1, 2002. If the partnership agreement of a limited partnership formed before January 1, 2002, did not on December 31, 2001, specify in writing the time or the events upon the happening of which a limited partner could withdraw or a definite time for the dissolution and winding up of the limited partnership, the provisions of this section that were in effect prior to January 1, 2002, shall apply until such time, if any, as the partnership agreement is amended in writing after January 1, 2002, to specify:

(1)  a time or the events upon the happening of which a limited partner may withdraw;

(2)  a definite time for the dissolution and winding up of the limited partnership; or

(3)  that this section as effective January 1, 2002, shall apply to the limited partnership.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8554 - Distribution upon withdrawal

§ 8554.  Distribution upon withdrawal.

Except as provided in this subchapter, upon withdrawal, any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, except as otherwise provided in the partnership agreement, he is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal based upon his right to share in distributions from the limited partnership.

Cross References.  Section 8554 is referred to in section 8574 of this title.



Section 8555 - Distribution in kind

§ 8555.  Distribution in kind.

Except as otherwise provided in writing in the partnership agreement, a partner does not have the right to demand and receive any distribution from a limited partnership in any form other than cash, regardless of the nature of his contribution. Except as otherwise provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset that is equal to the percentage in which he shares in distributions from the limited partnership.



Section 8556 - Right to distribution

§ 8556.  Right to distribution.

(a)  General rule.--Except as otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(b)  Record date.--The partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.



Section 8557 - Distributions and allocation of profits and losses

§ 8557.  Distributions and allocation of profits and losses.

A limited partnership may from time to time make distributions and allocate the profits and losses of its business to the partners upon the basis stipulated in the partnership agreement or, if not stipulated in the partnership agreement, per capita. The allocation of losses pursuant to this section shall not affect the limitation on liability of limited partners as provided in section 8523 (relating to liability of limited partners to third parties).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8558 - Liability upon return of contribution

§ 8558.  Liability upon return of contribution.

(a)  General rule.--If a general partner has received the return of any part of his contribution without violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution but only to the extent necessary to discharge the liabilities of the limited partnership to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(b)  Unlawful distributions.--If a partner has received the return of any part of his contribution in violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of two years thereafter for the amount of the contribution wrongfully returned.

(c)  Determination of return of contribution.--A partner receives a return of his contribution to the extent that a distribution to him reduces his share of the fair value of the net assets of the limited partnership below the value (as stated or determined in the manner provided in the partnership agreement, if stated or provided for therein) of his contribution (to the extent it has been received by the limited partnership) that has not been distributed to him, and otherwise to the extent of the fair value of the distribution.

(d)  Fair value of net assets.--For purposes of computing the fair value of the net assets of the limited partnership under subsection (c):

(1)  liabilities of the limited partnership to partners on account of their partnership interests and liabilities as to which recourse of creditors is limited to specified property of the limited partnership shall not be considered; and

(2)  the fair value of property that is subject to a liability as to which recourse of creditors is so limited shall be included in the partnership assets only to the extent that the fair value of the property exceeds that liability.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (c) and added subsec. (d).

1990 Amendment.  Act 198 amended subsec. (b).

Cross References.  Section 8558 is referred to in section 8502 of this title.



Section 8561 - Nature of partnership interest

SUBCHAPTER H

ASSIGNMENT OF PARTNERSHIP INTERESTS

Sec.

8561.  Nature of partnership interest.

8562.  Assignment of partnership interest.

8563.  Rights of creditor.

8564.  Right of assignee to become limited partner.

8565.  Power of estate of deceased or incompetent partner.

§ 8561.  Nature of partnership interest.

A partnership interest is personal property.



Section 8562 - Assignment of partnership interest

§ 8562.  Assignment of partnership interest.

(a)  General rule.--Except as otherwise provided in the partnership agreement:

(1)  a partnership interest is assignable in whole or in part;

(2)  an assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner;

(3)  an assignment entitles the assignee to share in such profits and losses, to receive such distributions, and to receive such allocations of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and

(4)  a partner ceases to be a partner and to have the power to exercise any rights or powers of a partner upon assignment of all of his partnership interest.

(b)  Certificate of partnership interest.--The certificate of limited partnership may provide that a partner's interest in a limited partnership may be evidenced by a certificate of partnership interest issued by the limited partnership and may also provide for the assignment or transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates.

(c)  Effect of assignment.--Except as otherwise provided in the partnership agreement and except to the extent assumed by agreement, until an assignee of a partnership interest becomes a partner, the assignee shall not be liable as a partner solely as a result of the assignment.

(Dec. 19, 1990, P.L.834, No.198, eff. four months; May 22, 1996, P.L.248, No.44, eff. 180 days)

1996 Repeal Note.  Act 44 repealed the last sentence of subsec. (b).

1990 Amendment.  Act 198 amended subsec. (b). Section 404(a)(6) of Act 198 provided that the amendments to subsec. (b) shall not apply to any certificate of partnership interest issued or issuable on the effective date of the amendments.

Cross References.  Section 8562 is referred to in section 8532 of this title.



Section 8563 - Rights of creditor

§ 8563.  Rights of creditor.

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to his partnership interest.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 3159(b)(4), adopted April 20, 1998, provided that section 8563 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.



Section 8564 - Right of assignee to become limited partner

§ 8564.  Right of assignee to become limited partner.

(a)  General rule.--An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner:

(1)  if and to the extent that the assignor gives the assignee that right in accordance with authority described in the partnership agreement;

(2)  if and to the extent that all other partners consent; or

(3)  at the time or upon the happening of events specified in the partnership agreement.

(b)  Effect of admission of assignee generally.--An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make and return contributions as provided in Subchapter E (relating to finance) and Subchapter G (relating to distributions and withdrawal). However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner.

(c)  Liability of assignor.--If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under sections 8516 (relating to liability for false statement in certificate) and 8542 (relating to liability for contributions).

Cross References.  Section 8564 is referred to in sections 8502, 8521 of this title.



Section 8565 - Power of estate of deceased or incompetent partner

§ 8565.  Power of estate of deceased or incompetent partner.

(a)  General rule.--If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the executor, administrator, guardian, conservator or other legal representative of the partner may exercise all of the rights of the partner for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

(b)  Cross reference.--See section 8532 (relating to events of withdrawal).



Section 8571 - Nonjudicial dissolution

SUBCHAPTER I

DISSOLUTION

Sec.

8571.  Nonjudicial dissolution.

8572.  Judicial dissolution.

8573.  Winding up.

8574.  Distribution of assets.

8575.  Survival of remedies and rights after dissolution.

§ 8571.  Nonjudicial dissolution.

(a)  General rule.--A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(1)  At the time or upon the happening of events specified in the certificate of limited partnership.

(2)  At the time or upon the happening of events specified in writing in the partnership agreement.

(3)  Written consent of all partners.

(4)  An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so. The limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal if, within 180 days after the withdrawal, a majority in interest, or such greater number as shall be provided in writing in the partnership agreement, of the partners agree in writing to continue the business of the limited partnership or to the appointment of one or more replacement general partners.

(5)  Entry of an order of judicial dissolution under section 8572 (relating to judicial dissolution).

(b)  Interim management.--In the case of an event of withdrawal by a sole remaining general partner, the court may, upon application of a limited partner or his assignee, appoint a person to manage the business of the limited partnership subject to such terms as the court shall find are in the best interests of the partnership, until the earlier of:

(1)  the expiration of the 180-day period specified in subsection (a)(4); or

(2)  the appointment of one or more replacement general partners.

(c)  Dissolution by domestication.--Whenever a domestic limited partnership has domesticated itself under the laws of another jurisdiction by action similar to that provided by section 8590 (relating to domestication) and has authorized that action in the manner required by this subchapter for the approval of a proposal that the partnership dissolve voluntarily, the partnership may surrender its certificate of limited partnership under the laws of this Commonwealth by filing in the department a certificate of cancellation under section 8513 (relating to cancellation of certificate). If the partnership, as domesticated in the other jurisdiction, registers to do business in this Commonwealth either prior to or simultaneously with the filing of the certificate of cancellation under this subsection, the partnership shall not be required to file with the certificate of cancellation the tax clearance certificates that would otherwise be required by section 139 (relating to tax clearance of certain fundamental transactions).

(d)  Cross reference.--See section 8512(b) (relating to events requiring amendment).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a), amended and relettered subsec. (c) to subsec. (d) and added a new subsec. (c).



Section 8572 - Judicial dissolution

§ 8572.  Judicial dissolution.

On application by or for a partner, the court may order dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

Cross References.  Section 8572 is referred to in section 8571 of this title.



Section 8573 - Winding up

§ 8573.  Winding up.

Except as otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, or a person approved by the limited partners or, if there is more than one class or group of limited partners, by each class or group of limited partners, in either case by a majority in interest of the limited partners in each class or group, may wind up the affairs of the limited partnership, but the court may wind up the affairs of the limited partnership upon application of any partner, his legal representative or assignee, and in connection therewith, may appoint a liquidating trustee. See section 139(b) (relating to tax clearance in judicial proceedings).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8574 - Distribution of assets

§ 8574.  Distribution of assets.

(a)  General rule.--Upon the winding up of a limited partnership, the assets shall be distributed in the following order:

(1)  To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for distributions to partners under section 8551 (relating to interim distributions) or 8554 (relating to distribution upon withdrawal).

(2)  Except as otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under section 8551 or 8554.

(3)  Except as otherwise provided in the partnership agreement, to partners:

(i)  For the return of their contributions.

(ii)  Respecting their partnership interests, in the proportions in which the partners share in distributions.

(b)  Provision for claims.--A limited partnership that has dissolved shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured claims and obligations, known to the limited partnership and all claims and obligations which are known to the limited partnership but for which the identity of the claimant is unknown. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor. Except as otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up the affairs of a limited partnership who has complied with this section shall not be personally liable to the claimants of the dissolved limited partnership by reason of his actions in winding up the limited partnership.



Section 8575 - Survival of remedies and rights after dissolution

§ 8575.  Survival of remedies and rights after dissolution.

(a)  General rule.--The dissolution of a limited partnership shall not eliminate or impair any remedy available to or against the limited partnership or its partners for any right or claim existing, or liability incurred, prior to the dissolution, if an action thereon is brought on behalf of:

(1)  the limited partnership within the time otherwise limited by law; or

(2)  any other person before or within two years after the date of the dissolution or within the time otherwise limited by law, whichever is less.

The actions may be prosecuted against and defended by the limited partnership under the name of the limited partnership.

(b)  Rights and assets.--The dissolution of a limited partnership shall not affect the limited liability of a limited partner with respect to transactions occurring or acts or omissions done or omitted in the name of or by the limited partnership except that each limited partner shall be liable for his pro rata portion of the unpaid liabilities of the limited partnership up to the amount of the net assets of the limited partnership distributed to the limited partner in connection with the dissolution. Should any property right of a limited partnership be discovered after the dissolution of the limited partnership, the surviving general partner or partners that wound up the affairs of the limited partnership, or a receiver appointed by the court, shall have authority to enforce the property right and to collect and divide the assets so discovered among the persons entitled thereto and to prosecute actions in the name of the limited partnership. Any assets so collected shall be distributed and disposed of in accordance with the applicable order of court, if any, and otherwise in accordance with this subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).



Section 8576 - Division authorized

SUBCHAPTER J

DIVISION

Sec.

8576.  Division authorized.

8577.  Proposal and adoption of plan of division.

8578.  Division without approval of limited partners.

8579.  Certificate of division.

8580.  Effect of division.

Enactment.  Subchapter J was added December 7, 1994, P.L.703, No.106, effective in 60 days. Former Subchapter J was relettered to Subchapter K.

§ 8576.  Division authorized.

(a)  Division of domestic limited partnership.--Any domestic limited partnership may, in the manner provided in this subchapter, be divided into two or more domestic limited partnerships organized or to be organized under this chapter or into one or more domestic limited partnerships and one or more foreign limited partnerships to be organized under the laws of another jurisdiction or jurisdictions or into two or more foreign limited partnerships if the laws of the other jurisdictions authorize the division.

(b)  Division of foreign limited partnership.--Any foreign limited partnership may, in the manner provided in this subchapter, be divided into one or more domestic limited partnerships to be organized under this chapter and one or more foreign limited partnerships organized or to be organized under the laws of another jurisdiction or jurisdictions or into two or more domestic limited partnerships if the foreign limited partnership is authorized under the laws of the jurisdiction under which it is organized to effect a division.

(c)  Surviving and new limited partnerships.--The limited partnership effecting a division, if it survives the division, is designated in this subchapter as the surviving limited partnership. All limited partnerships originally organized by a division are designated in this subchapter as new limited partnerships. The surviving limited partnership, if any, and the new limited partnership or partnerships are collectively designated in this subchapter as the resulting limited partnerships.



Section 8577 - Proposal and adoption of plan of division

§ 8577.  Proposal and adoption of plan of division.

(a)  Preparation of plan.--A plan of division shall be prepared, setting forth:

(1)  The terms and conditions of the division, including the manner and basis of:

(i)  The reclassification of the partnership interests in the surviving limited partnership, if there be one, and, if any of the partnership interests in the dividing limited partnership are not to be converted solely into partnership interests or other securities or obligations of one or more of the resulting limited partnerships, the partnership interests or other securities or obligations of any other person or cash, property or rights that the holders of the partnership interests are to receive in exchange for or upon conversion of the partnership interests and the surrender of any certificates evidencing them, which securities or obligations, if any, of any other person or cash, property or rights may be in addition to or in lieu of partnership interests or other securities or obligations of one or more of the resulting limited partnerships.

(ii)  The disposition of the partnership interests and other securities or obligations, if any, of the new limited partnership or partnerships resulting from the division.

(2)  A statement that the dividing limited partnership will or will not survive the division.

(3)  Any changes desired to be made in the certificate of limited partnership of the surviving limited partnership, if there be one, including a restatement of the certificate.

(4)  The certificates of limited partnership required by subsection (c).

(5)  Such other provisions as are deemed desirable.

(b)  Reference to outside facts.--Any of the terms of the plan may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by the dividing limited partnership or a representative of the dividing limited partnership.

(c)  Certificates of limited partnership of new limited partnerships.--There shall be included in or annexed to the plan of division:

(1)  Certificates of limited partnership, which shall contain all of the statements required by this chapter to be set forth in a restated certificate of limited partnership for each of the new domestic limited partnerships, if any, resulting from the division.

(2)  Certificates of limited partnership or other organizational documents for each of the new foreign limited partnerships, if any, resulting from the division.

(d)  Proposal and adoption.--Except as otherwise provided in section 8578 (relating to division without approval of limited partners), the plan of division shall be proposed and adopted and may be amended after its adoption and termination by a domestic limited partnership in the manner provided for the proposal, adoption, amendment and termination of a plan of merger in Subchapter F (relating to merger and consolidation), except section 8546(g) (relating to approval of merger or consolidation) or, if the dividing limited partnership is a foreign limited partnership, in accordance with the laws of the jurisdiction in which it is organized. There shall be included in or enclosed with the notice of the meeting of limited partners to act on the plan, a copy or a summary of the plan.

(e)  (Repealed).

(f)  Rights of holders of indebtedness.--If any such debt securities, notes, similar evidences of indebtedness, indentures or other contracts were issued, incurred or executed by the dividing limited partnership before August 21, 2001, and have not been amended subsequent to that date, the liability of the dividing limited partnership thereunder shall not be affected by the division nor shall the rights of the obligees thereunder be impaired by the division, and each of the resulting limited partnerships may be proceeded against or substituted in place of the dividing limited partnership as joint and several obligors on such liability, regardless of any provision of the plan of division apportioning the liabilities of the dividing limited partnership.

(g)  Special requirements.--If any provision of the certificate of limited partnership or partnership agreement of a dividing domestic limited partnership adopted before February 5, 1995, requires for the proposal or adoption of a plan of merger or consolidation a specific number or percentage of votes of general or limited partners or other special procedures, the plan of division shall not be proposed or adopted by the general or limited partners without that number or percentage of votes or compliance with the other special procedures.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (f) and repealed subsec. (e).



Section 8578 - Division without approval of limited partners

§ 8578.  Division without approval of limited partners.

Unless otherwise restricted by its partnership agreement, a plan of division that does not alter the state of organization of a limited partnership nor amend in any respect the provisions of its certificate of limited partnership or partnership agreement (except amendments that may be made without action by the limited partners) shall not require the approval of the limited partners of the limited partnership if:

(1)  the dividing limited partnership survives the division and all the partnership interests and other securities and obligations, if any, of all new limited partnerships resulting from the plan are owned solely by the surviving limited partnership; or

(2)  the transfers of assets effected by the division, if effected by means of a sale, lease, exchange or other disposition, would not require the approval of the limited partners.

Cross References.  Section 8578 is referred to in section 8577 of this title.



Section 8579 - Certificate of division

§ 8579.  Certificate of division.

(a)  Contents.--Upon the adoption of a plan of division by the limited partnership desiring to divide, as provided in this subchapter, a certificate of division shall be executed by the limited partnership and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the dividing domestic limited partnership or, in the case of a dividing foreign limited partnership, the name of the limited partnership and the jurisdiction in which it is organized, together with either:

(i)  If a qualified foreign limited partnership, the address, including street and number, if any, of its registered office in this Commonwealth.

(ii)  If a nonqualified foreign limited partnership, the address, including street and number, if any, of its principal office under the laws of that jurisdiction.

(2)  The statute under which the dividing limited partnership was organized and the date of organization.

(3)  A statement that the dividing limited partnership will or will not survive the division.

(4)  The name and the address, including street and number, if any, of the registered office of each new domestic limited partnership or qualified foreign limited partnership resulting from the division.

(5)  If the plan is to be effective on a specific date, the hour, if any, and the month, day and year of the effective date.

(6)  The manner in which the plan was adopted by the limited partnership.

(7)  The plan of division.

(b)  Filing.--The certificate of division and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State.

(c)  Effective date of certificate of division.--Upon the filing of a certificate of division in the Department of State or upon the effective date specified in the plan of division, whichever is later, the division shall become effective. The division of a domestic limited partnership into one or more foreign limited partnerships or the division of a foreign limited partnership shall be effective according to the laws of the jurisdictions where the foreign limited partnerships are or are to be organized, but not until a certificate of division has been adopted and filed as provided in this subchapter.

(d)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8514 (relating to execution of certificates).



Section 8580 - Effect of division

§ 8580.  Effect of division.

(a)  Multiple resulting limited partnerships.--Upon the division becoming effective, the dividing limited partnership shall be subdivided into the distinct and independent resulting limited partnerships named in the plan of division, and, if the dividing limited partnership is not to survive the division, the existence of the dividing limited partnership shall cease. The resulting limited partnerships, if they are domestic limited partnerships, shall not thereby acquire authority to engage in any business or exercise any right that a limited partnership may not be organized under this chapter to engage in or exercise. Any resulting foreign limited partnership that is stated in the certificate of division to be a qualified foreign limited partnership shall be a qualified foreign limited partnership under Subchapter K (relating to foreign limited partnerships), and the certificate of division shall be deemed to be the application for registration as a foreign limited partnership of the limited partnership.

(b)  Property rights; allocations of assets and liabilities.--

(1)  (i)  All the property, real, personal and mixed, of the dividing limited partnership, and all debts due on whatever account to it, including subscriptions for partnership interests or other causes of action belonging to it, shall, except as otherwise provided in paragraph (2), to the extent allocations of assets are contemplated by the plan of division, be deemed without further action to be allocated to and vested in the resulting limited partnerships on such a manner and basis and with such effect as is specified in the plan, or per capita among the resulting limited partnerships, as tenants in common, if no specification is made in the plan, and the title to any real estate or interest therein vested in any of the limited partnerships shall not revert or be in any way impaired by reason of the division.

(ii)  Upon the division becoming effective, the resulting limited partnerships shall each thenceforth be responsible as separate and distinct limited partnerships only for such liabilities as each limited partnership may undertake or incur in its own name but shall be liable for the liabilities of the dividing limited partnership in the manner and on the basis provided in subparagraphs (iv) and (v).

(iii)  Liens upon the property of the dividing limited partnership shall not be impaired by the division.

(iv)  To the extent allocations of liabilities are contemplated by the plan of division, the liabilities of the dividing limited partnership shall be deemed without further action to be allocated to and become the liabilities of the resulting limited partnerships on such a manner and basis and with such effect as is specified in the plan; and one or more but less than all of the resulting limited partnerships shall be free of the liabilities of the dividing limited partnership to the extent, if any, specified in the plan if in either case:

(A)  no fraud of partners or violation of law shall be effected thereby; and

(B)  the plan does not constitute a fraudulent transfer under 12 Pa.C.S. Ch. 51 (relating to fraudulent transfers).

(v)  If the conditions in subparagraph (iv) for freeing one or more of the resulting limited partnerships from the liabilities of the dividing limited partnership, or for allocating some or all of the liabilities of the dividing limited partnership, are not satisfied, the liabilities of the dividing limited partnership as to which those conditions are not satisfied shall not be affected by the division nor shall the rights of creditors thereunder or of any person dealing with the limited partnership be impaired by the division, and any claim existing or action or proceeding pending by or against the limited partnership with respect to those liabilities may be prosecuted to judgment as if the division had not taken place, or the resulting limited partnerships may be proceeded against or substituted in place of the dividing limited partnership as joint and several obligors on those liabilities, regardless of any provision of the plan of division apportioning the liabilities of the dividing limited partnership.

(vi)  The conditions in subparagraph (iv) for freeing one or more of the resulting limited partnerships from the liabilities of the dividing limited partnership and for allocating some or all of the liabilities of the dividing limited partnership shall be conclusively deemed to have been satisfied if the plan of division has been approved by the Pennsylvania Public Utility Commission in a final order issued after August 21, 2001, that has become not subject to further appeal.

(2)  (i)  The allocation of any fee or freehold interest or leasehold having a remaining term of 30 years or more in any tract or parcel of real property situate in this Commonwealth owned by a dividing limited partnership (including property owned by a foreign limited partnership dividing solely under the law of another jurisdiction) to a new limited partnership resulting from the division shall not be effective until one of the following documents is filed in the office for the recording of deeds of the county, or each of them, in which the tract or parcel is situated:

(A)  A deed, lease or other instrument of confirmation describing the tract or parcel.

(B)  A duly executed duplicate original copy of the certificate of division.

(C)  A copy of the certificate of division certified by the Department of State.

(D)  A declaration of acquisition setting forth the value of real estate holdings in the county of the limited partnership as an acquired company.

(ii)  The provisions of 75 Pa.C.S. § 1114 (relating to transfer of vehicle by operation of law) shall not be applicable to an allocation of ownership of any motor vehicle, trailer or semitrailer to a new limited partnership under this section or under a similar law of any other jurisdiction, but any such allocation shall be effective only upon compliance with the requirements of 75 Pa.C.S. § 1116 (relating to issuance of new certificate following transfer).

(3)  It shall not be necessary for a plan of division to list each individual asset or liability of the dividing limited partnership to be allocated to a new limited partnership so long as those assets and liabilities are described in a reasonable and customary manner.

(4)  Each new limited partnership shall hold any assets and liabilities allocated to it as the successor to the dividing limited partnership, and those assets and liabilities shall not be deemed to have been assigned to the new limited partnership in any manner, whether directly or indirectly or by operation of law.

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against the dividing limited partnership that are settled, assessed or determined prior to or after the division shall be the liability of any of the resulting limited partnerships and, together with interest thereon, shall be a lien against the franchises and property, both real and personal, of all the limited partnerships. Upon the application of the dividing limited partnership, the Department of Revenue, with the concurrence of the Office of Employment Security of the Department of Labor and Industry, shall release one or more, but less than all, of the resulting limited partnerships from liability and liens for all taxes, interest, penalties and public accounts of the dividing limited partnership due the Commonwealth for periods prior to the effective date of the division if those departments are satisfied that the public revenues will be adequately secured.

(d)  Certificate of limited partnership of surviving limited partnership.--The certificate of limited partnership of the surviving limited partnership, if there be one, shall be deemed to be amended to the extent, if any, that changes in its certificate of limited partnership are stated in the plan of division.

(e)  Certificates of limited partnership of new limited partnerships.--The statements that are set forth in the plan of division with respect to each new domestic limited partnership and that are required or permitted to be set forth in a restated certificate of limited partnership of limited partnerships organized under this chapter, or the certificate of limited partnership of each new limited partnership set forth therein, shall be deemed to be the certificate of limited partnership of each new limited partnership.

(f)  Disposition of partnership interests.--Unless otherwise provided in the plan, the partnership interests and other securities or obligations, if any, of each new limited partnership resulting from the division shall be distributable to:

(1)  the surviving limited partnership if the dividing limited partnership survives the division; or

(2)  the partners of the dividing limited partnership in the proportions in which the partners share in distributions, in any other case.

(g)  Conflict of laws.--It is the intent of the General Assembly that:

(1)  The effect of a division of a domestic limited partnership shall be governed solely by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting limited partnerships is organized.

(2)  The effect of a division on the assets and liabilities of the dividing limited partnership shall be governed solely by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting limited partnerships is organized.

(3)  The validity of any allocations of assets or liabilities by a plan of division of a domestic limited partnership, regardless of whether or not any of the new limited partnerships is a foreign limited partnership, shall be governed solely by the laws of this Commonwealth.

(4)  In addition to the express provisions of this subsection, this subchapter shall otherwise generally be granted the protection of full faith and credit under the Constitution of the United States.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c) and added subsec. (g).



Section 8581 - Governing law

SUBCHAPTER K

FOREIGN LIMITED PARTNERSHIPS

Sec.

8581.  Governing law.

8582.  Registration.

8583.  Effect of filing.

8584.  Name.

8585.  Changes and amendments.

8586.  Cancellation of registration.

8587.  Doing business without registration.

8588.  Action by Attorney General.

8589.  General powers and duties of qualified foreign limited partnerships.

8590.  Domestication.

Subchapter Heading.  Subchapter K was relettered from Subchapter J and former Subchapter K was relettered to Subchapter L December 7, 1994, P.L.703, No.106, effective in 60 days.

Cross References.  Subchapter K is referred to in sections 8211, 8503, 8580, 8981 of this title.

§ 8581.  Governing law.

Subject to the Constitution of Pennsylvania:

(1)  The laws of the jurisdiction under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners.

(2)  A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this Commonwealth.



Section 8582 - Registration

§ 8582.  Registration.

(a)  General rule.--Before doing business in this Commonwealth, a foreign limited partnership shall register under this subchapter. In order to register, a foreign limited partnership shall execute and file in the Department of State an application for registration as a foreign limited partnership setting forth:

(1)  The name of the foreign limited partnership and, if different, the name under which it proposes to register and do business in this Commonwealth.

(2)  The jurisdiction and date of its formation.

(3)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office.

(4)  The address of the office required to be maintained in the jurisdiction of its organization by the laws of that jurisdiction or, if not so required, of the principal office of the foreign limited partnership.

(5)  The name and business address of each general partner.

(6)  The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the registration of the foreign limited partnership in this Commonwealth is canceled or withdrawn.

(b)  Exceptions.--None of the activities described in section 4122 (relating to excluded activities) shall be considered doing business in this Commonwealth for the purposes of this subchapter.

(c)  Cross references.--See sections 134 (relating to docketing statement) and 8514 (relating to execution of certificates).

Cross References.  Section 8582 is referred to in sections 8211, 8981 of this title.



Section 8583 - Effect of filing

§ 8583.  Effect of filing.

Upon the filing of the application for registration as a foreign limited partnership, the partnership shall be authorized to do business in this Commonwealth.



Section 8584 - Name

§ 8584.  Name.

(a)  General rule.--A foreign limited partnership may register with the Department of State under any name (whether or not it is the name under which it is registered in its jurisdiction of organization) that could be used by a domestic limited partnership.

(b)  Cross reference.--See section 8505 (relating to name).



Section 8585 - Changes and amendments

§ 8585.  Changes and amendments.

(a)  General rule.--If any arrangements or other facts described in the application for registration of a foreign limited partnership have changed, making the application inaccurate in any material respect, the foreign limited partnership shall promptly execute and file in the Department of State a certificate of amendment of registration setting forth:

(1)  The name under which the foreign limited partnership is registered to do business in this Commonwealth.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3)  The arrangements or other facts that have changed.

(b)  Effect of filing.--The application for registration as a foreign limited partnership shall be amended upon filing of the certificate of amendment of registration in the department.

(c)  Cross references.--See sections 134 (relating to docketing statement), 138 (relating to statement of correction) and 8514 (relating to execution of certificates).



Section 8586 - Cancellation of registration

§ 8586.  Cancellation of registration.

(a)  General rule.--A qualified foreign limited partnership may cancel its registration by executing and filing in the Department of State a certificate of cancellation of registration setting forth:

(1)  The name under which the foreign limited partnership is registered to do business in this Commonwealth.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its last registered office in this Commonwealth.

(3)  The name of the jurisdiction under the laws of which it is organized.

(4)  The date on which it registered to do business in this Commonwealth.

(5)  A statement that it withdraws from doing business in this Commonwealth.

(6)  A statement that notice of its intention to withdraw from doing business in this Commonwealth was mailed by certified or registered mail to each municipal corporation in which the registered office or principal place of business of the foreign limited partnership in this Commonwealth is located.

(7)  The post office address, including street and number, if any, to which process may be sent in an action upon any liability incurred before the filing of the certificate of cancellation of registration.

(b)  Filing.--The certificate of cancellation of registration and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the department.

(c)  Effect of filing.--Upon the filing of the certificate of cancellation of registration, the authority of the foreign limited partnership to do business in this Commonwealth shall cease. The termination of authority shall not affect any action pending at the time thereof or affect any right of action arising with respect to the foreign limited partnership before the filing of the certificate of cancellation of registration. Process against the foreign limited partnership in an action upon any liability incurred before the filing of the certificate of cancellation of registration may be served as provided in 42 Pa.C.S. Ch. 53 (relating to bases of jurisdiction and interstate and international procedure) or as otherwise provided or prescribed by law.

(d)  Cross references.--See sections 134 (relating to docketing statement) and 8514 (relating to execution of certificates).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 relettered subsec. (b) to subsec. (c), relettered former subsec. (c) to subsec. (d) and added a new subsec. (b).



Section 8587 - Doing business without registration

§ 8587.  Doing business without registration.

(a)  Maintenance of actions or proceedings prohibited.--A nonqualified foreign limited partnership doing business in this Commonwealth may not maintain any action or proceeding in any court of this Commonwealth until it has registered under this subchapter, nor, except as provided in subsection (b), shall any action or proceeding be maintained in any court of this Commonwealth on any right, claim or demand arising out of the doing of business by the foreign limited partnership in this Commonwealth by any successor, assignee or acquiror of all or substantially all of the assets of the foreign limited partnership that is a foreign corporation for profit or not-for-profit or a foreign limited partnership until such foreign corporation or foreign limited partnership has been authorized to do business in this Commonwealth.

(b)  Contracts, property and defense of actions unaffected.--The failure of a foreign limited partnership to register under this subchapter shall not impair the validity of any contract or act of the foreign limited partnership, shall not prevent the foreign limited partnership from defending any action in any court of this Commonwealth and shall not render escheatable any of its real or personal property.

(c)  Liability of limited partner.--A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership having done business in this Commonwealth without registration under this subchapter.

(d)  Acquisition of real and personal property.--Every nonqualified foreign limited partnership may acquire, hold, mortgage, lease and transfer real and personal property in this Commonwealth in the same manner and subject to the same limitations as a qualified foreign limited partnership.

(e)  Duties.--Except as provided in subsection (a), a nonqualified foreign limited partnership doing business in this Commonwealth shall be subject to the same liabilities, restrictions, duties and penalties now or hereafter imposed upon a qualified foreign limited partnership.



Section 8588 - Action by Attorney General

§ 8588.  Action by Attorney General.

The Attorney General may bring an action to restrain a foreign limited partnership from doing business in this Commonwealth in violation of this subchapter.



Section 8589 - General powers and duties of qualified foreign limited partnerships

§ 8589.  General powers and duties of qualified foreign limited partnerships.

(a)  General rule.--A qualified foreign limited partnership, so long as its registration under this subchapter is not canceled or revoked, shall enjoy the same rights and privileges as a domestic limited partnership, but no more, and, except as in this part otherwise provided, shall be subject to the same liabilities, restrictions, duties and penalties now in force or hereafter imposed upon domestic limited partnerships, to the same extent as if it had been formed under this chapter.

(b)  Agricultural lands.--Interests in agricultural land shall be subject to the restrictions of, and escheatable as provided by, the act of April 6, 1980 (P.L.102, No.39), referred to as the Agricultural Land Acquisition by Aliens Law.



Section 8590 - Domestication

§ 8590.  Domestication.

(a)  General rule.--Any qualified foreign limited partnership may become a domestic limited partnership by filing in the Department of State a certificate of domestication. The certificate of domestication, upon being filed in the department, shall constitute the certificate of limited partnership of the domesticated foreign limited partnership, and it shall thereafter continue as a limited partnership which shall be a domestic limited partnership subject to this chapter.

(b)  Certificate of domestication.--The certificate of domestication shall be executed by the limited partnership and shall set forth in the English language:

(1)  The name of the limited partnership. If the name is in a foreign language, it shall be set forth in Roman letters or characters or Arabic or Roman numerals. If the name is one that is rendered unavailable for use by any provision of section 8505 (relating to name), the limited partnership shall adopt, in accordance with any procedures for changing the name of the limited partnership that are applicable prior to the domestication of the limited partnership, and shall set forth in the certificate of domestication an available name.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3)  A statement that upon domestication the limited partnership will be subject to the domestic limited partnership provisions of the Pennsylvania Revised Uniform Limited Partnership Act and, if desired, a brief statement of the purpose or purposes for which it is to be domesticated, which shall be a purpose or purposes for which a domestic limited partnership may be organized under this chapter and which may consist of or include a statement that the limited partnership shall have unlimited power to engage in and to do any lawful act concerning any or all lawful business for which limited partnerships may be organized under the Pennsylvania Revised Uniform Limited Partnership Act.

(4)  Any desired provisions relating to the manner and basis of reclassifying the partnership interests in the limited partnership.

(5)  A statement that the filing of the certificate of domestication and, if desired, the renunciation of the original certificate of limited partnership of the limited partnership has been authorized (unless its certificate of limited partnership or other organic documents require a greater vote) by a majority of the votes cast by all partners entitled to vote thereon and, if any class of partners is entitled to vote thereon as a class, a majority of the votes cast in each class vote.

(6)  Any other provisions authorized by this chapter to be set forth in an original certificate of limited partnership.

See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8514 (relating to execution of certificates).

(c)  Effect of domestication.--

(1)  As a domestic limited partnership, the domesticated limited partnership shall no longer be a foreign limited partnership for the purposes of this chapter and shall instead be a domestic limited partnership with all the powers and privileges and all the duties and limitations granted and imposed upon domestic limited partnerships. In all other respects, the domesticated limited partnership shall be deemed to be the same limited partnership as it was prior to the domestication without any change in or effect on its existence. Without limiting the generality of the previous sentence, the domestication shall not be deemed to have dissolved the limited partnership or to have affected in any way:

(i)  the right and title of the limited partnership in and to its assets, property, franchises, estates and choses in action;

(ii)  the liability of the limited partnership for its debts, obligations, penalties and public accounts due the Commonwealth;

(iii)  any liens or other encumbrances on the property or assets of the limited partnership; or

(iv)  any contract, license or other agreement to which the limited partnership is a party or under which it has any rights or obligations.

(2)  The partnership interests in the domesticated limited partnership shall be unaffected by the domestication except to the extent, if any, reclassified in the certificate of domestication.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b)(1) and (c).

1994 Amendment.  Act 106 added section 8590.

Cross References.  Section 8590 is referred to in sections 161, 162, 8513, 8571 of this title.



Section 8591 - Right of action

SUBCHAPTER L

DERIVATIVE ACTIONS

Sec.

8591.  Right of action.

8592.  Proper plaintiff.

8593.  Pleading.

8594.  Expenses.

Subchapter Heading.  Subchapter L was relettered from Subchapter K December 7, 1994, P.L.703, No.106, effective in 60 days.

§ 8591.  Right of action.

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed. The derivative action may not be maintained if it appears that the plaintiff cannot fairly and adequately represent the interests of the limited partners in enforcing the rights of the partnership.



Section 8592 - Proper plaintiff

§ 8592.  Proper plaintiff.

(a)  General rule.--In a derivative action under this subchapter, the plaintiff must be a partner at the time of bringing the action and:

(1)  at the time of the transaction of which he complains; or

(2)  his status as a partner shall have devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(b)  Exception.--Any partner who, except for the provisions of subsection (a), would be entitled to maintain the action and who does not meet such requirements may, nevertheless in the discretion of the court, be allowed to maintain the action on preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, that there is a strong prima facie case in favor of the claim asserted on behalf of the limited partnership and that without the action serious injustice will result.



Section 8593 - Pleading

§ 8593.  Pleading.

Except as otherwise prescribed by general rule, in a derivative action under this subchapter, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.



Section 8594 - Expenses

§ 8594.  Expenses.

(a)  General rule.--Except as otherwise prescribed by general rule, if a derivative action under this subchapter is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him. If the proceeds received by the plaintiff are insufficient to reimburse the reasonable expenses awarded to the plaintiff, the court may direct that the award of expenses or a portion thereof be paid by the limited partnership.

(b)  Security for costs.--In any action instituted or maintained by holders or owners of less than 5% of the outstanding ownership interests in the limited partnership, unless those interests have an aggregate fair market value in excess of $200,000, the limited partnership in whose right the action is brought shall be entitled at any stage of the proceedings to require the plaintiffs to give security for the reasonable expenses, including attorney fees, that may be incurred by it in connection therewith, to which security the limited partnership shall have recourse in such amount as the court having jurisdiction determines upon the termination of the action. The amount of security may, from time to time, be increased or decreased in the discretion of the court having jurisdiction of the action upon showing that the security provided has or may become inadequate or excessive. The security may be denied or limited in the discretion of the court upon preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, establishing prima facie that the requirement of full or partial security would impose undue hardship on plaintiffs and serious injustice would result.






Chapter 87 - Electing Partnerships

Section 8701 - Scope and definition

CHAPTER 87

ELECTING PARTNERSHIPS

Sec.

8701.  Scope and definition.

8702.  Centralized management.

8703.  Continuity of life.

8704.  Free transferability of interests.

8705.  Limited liability in certain cases.

8706.  One person as both partner and employee.

8707.  Modification by agreement.

8708.  Taxation of electing partnerships.

Enactment.  Chapter 87 was added December 21, 1988, P.L.1444, No.177. Section 304(a)(7) of Act 177 of 1988 provided that the amendments to Chapter 87 shall take effect immediately and shall be retroactive to July 10, 1981.

Cross References.  Chapter 87 is referred to in section 9302 of this title.

§ 8701.  Scope and definition.

(a)  Application of chapter.--This chapter applies to a general or limited partnership formed under the laws of this Commonwealth that elects to be governed by this chapter. Any partnership that desires to elect to be governed by this chapter, or to amend or terminate the election, shall file in the Department of State a statement of election, amendment or termination, as the case may be, which shall be signed by a general partner and shall set forth:

(1)  The name of the partnership.

(2)  The location of the principal place of business.

(3)  The name of each general partner of the partnership as of the date of the statement.

(4)  A statement that the partnership elects to be governed by this chapter or that the election to be governed by this chapter shall be amended or terminated, as the case may be.

(5)  If the election is to be made or terminated, a statement that the election or termination has been authorized by at least a majority in interest of the partners.

Upon the filing of the statement of election, amendment or termination in the department, the election to be governed by this chapter shall be effective, amended or terminated, as the case may be.

(b)  Effect of election.--As long as an election under subsection (a) is in effect, the partnership shall be governed by the provisions of this chapter and, to the extent not inconsistent with this chapter, Chapter 83 (relating to general partnerships) and, if a limited partnership, Chapter 85 (relating to limited partnerships).

(c)  Definition.--As used in this chapter, the term "electing partnership" means a partnership as to which an election under subsection (a) is in effect.

(d)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 amended subsec. (a).

Cross References.  Section 8701 is referred to in sections 102, 8703 of this title.



Section 8702 - Centralized management

§ 8702.  Centralized management.

The business and affairs of every electing partnership shall be managed by one-third or less, but not less than one, of the partners selected for that purpose in the manner provided by any agreement between the partners, and no other partner shall have a right to participate in the management of the partnership. A partner of an electing partnership shall be an agent of the partnership only to the extent that an employee of the partnership would be under like circumstances. In making such a determination, the court may consider among other things whether a person dealing with the partnership has knowledge, as defined in section 8303(a) (relating to knowledge), that this section is applicable to the partnership.



Section 8703 - Continuity of life

§ 8703.  Continuity of life.

An electing partnership shall not be dissolved by the death, dissolution, insanity, retirement, resignation or expulsion of a partner or by the bankruptcy of a partner or the partnership. Changes in the composition of the partnership shall be evidenced by the prompt filing of a statement of amendment under section 8701(a) (relating to application of chapter). If fewer than two partners who are not bankrupt or insane remain, the court shall appoint a custodian of the partnership property for the purpose of continuing its business or, upon cause shown, winding up its affairs.



Section 8704 - Free transferability of interests

§ 8704.  Free transferability of interests.

The agreement between the partners of an electing partnership may provide that the property rights of a partner in the partnership shall be evidenced by shares of one or more classes or series. In that event, the transfer of all of the shares by a partner shall operate to terminate his membership in the partnership, and the transfer of any share by a partner shall operate to make the transferee a member of the partnership without the consent of any other partner. The transfer of certificates and the shares represented thereby may be regulated by the agreement between the partners if the agreement is not inconsistent with 13 Pa.C.S. Div. 8 (relating to investment securities).



Section 8705 - Limited liability in certain cases

§ 8705.  Limited liability in certain cases.

(a)  General rule.--The liability of a partner of an electing partnership for the debts and obligations of the partnership shall be satisfied out of partnership assets alone if:

(1)  the debt or obligation arises from a transaction or occurrence in which the person dealing with the partnership has notice, as defined in section 8303(b) (relating to notice), that this section is applicable to the partnership; or

(2)  the fact that this section is applicable to the partnership has been advertised in the manner provided by section 8357(a)(2)(ii) (relating to power of partner to bind partnership to third persons).

(b)  Exceptions.--Subsection (a) does not apply:

(1)  Unless otherwise agreed by the obligee, to a debt or obligation arising prior to the time a partnership becomes an electing partnership and complies with subsection (a)(1) or (2).

(2)  To a transaction or occurrence involving the furnishing or sale of any goods or services by the partnership.

(c)  Professional relationship unaffected.--Subsection (a) shall not afford the partners of an electing partnership providing professional services with greater immunity than is available to the officers, shareholders, employees or agents of a professional corporation. See section 2925 (relating to professional relationship retained).

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 added subsec. (c).

Cross References.  Section 8705 is referred to in section 8707 of this title.



Section 8706 - One person as both partner and employee

§ 8706.  One person as both partner and employee.

(a)  General rule.--A person may be a partner in and an employee of the same electing partnership at the same time.

(b)  Effect.--A person who is a partner and also, at the same time, an employee shall in his capacity as an employee have such rights and duties with respect to the employing partnership as may be agreed between employer and employee generally.



Section 8707 - Modification by agreement

§ 8707.  Modification by agreement.

(a)  General rule.--The provisions of this chapter are intended to permit an electing partnership to qualify for taxation as an association under the United States Internal Revenue Code and to permit partners of an electing partnership to be employed by, and compensated as employees of, the association. The agreement between the partners of an electing partnership may effect any change in the form of organization of the partnership in addition to or in contravention of the changes authorized by this chapter that may be necessary to accomplish those purposes but only to the extent necessary to accomplish those purposes.

(b)  Exception.--A provision adopted under subsection (a) shall not modify section 8705 (relating to limited liability in certain cases).



Section 8708 - Taxation of electing partnerships

§ 8708.  Taxation of electing partnerships.

For the purposes of the imposition by the Commonwealth or any political subdivision of any tax or license fee on or with respect to any property, privilege, transaction, subject or occupation, a partnership as to which an election under this chapter is in effect shall be deemed to be a corporation organized and existing under Subpart B of Part II (relating to business corporations).

(Dec. 18, 1992, P.L.1333, No.169, eff. 60 days)

1992 Amendment.  Act 169 added section 8708.






Chapter 89 - Limited Liability Companies

Section 8901 - Short title of chapter

CHAPTER 89

LIMITED LIABILITY COMPANIES

Subchapter

A.  Preliminary Provisions

B.  Organization

C.  Powers, Duties and Safeguards

D.  Financial Provisions

E.  Management and Members

F.  Amendment of Certificate

G.  Mergers and Consolidations

H.  Division

I.  Dissolution

J.  Foreign Companies

K.  Actions

L.  Restricted Professional Companies

Enactment.  Chapter 89 was added December 7, 1994, P.L.703, No.106, effective in 60 days.

Cross References.  Chapter 89 is referred to in section 501 of Title 54 (Names).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8901.  Short title of chapter.

8902.  Legislative intent.

8903.  Definitions and index of definitions.

8904.  Rules for cases not provided for in this chapter.

8905.  Name.

8906.  Registered office.

8907.  Execution of documents.

8908.  Election of professional association to become limited liability company.

§ 8901.  Short title of chapter.

This chapter shall be known and may be cited as the Limited Liability Company Law of 1994.



Section 8902 - Legislative intent

§ 8902.  Legislative intent.

It is the intent of the General Assembly in enacting this chapter that the legal existence of limited liability companies organized in this Commonwealth be recognized outside the boundaries of this Commonwealth and that, subject to any reasonable requirement of registration, a domestic limited liability company transacting business outside this Commonwealth be granted protection of full faith and credit under the Constitution of the United States.



Section 8903 - Definitions and index of definitions

§ 8903.  Definitions and index of definitions.

(a)  Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bankrupt."  A person who is the subject of:

(1)  an order for relief or a voluntary case under 11 U.S.C. (relating to bankruptcy);

(2)  a comparable order or case under a successor statute of general application; or

(3)  a comparable order or case under a State insolvency act.

"Certificate of organization."  The certificate of organization referred to in section 8913 (relating to certificate of organization) and the certificate of organization as amended. The term includes any other statements or certificates permitted or required to be filed in the Department of State by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction) or this part. If an amendment of the certificate of organization or a certificate of merger or division made in the manner permitted by this chapter restates the certificate of organization in its entirety or if there is a certificate of consolidation or domestication, thenceforth the certificate of organization shall not include any prior documents, and any certificate issued by the Department of State with respect thereto shall so state.

"Court."  Subject to any inconsistent general rule prescribed by the Supreme Court of Pennsylvania:

(1)  the court of common pleas of the judicial district embracing the county where the registered office of the limited liability company is or is to be located; or

(2)  where a company results from a merger, consolidation, division or other transaction without establishing a registered office in this Commonwealth or withdraws as a foreign limited liability company, the court of common pleas in which venue would have been laid immediately prior to the transaction or withdrawal.

"Department."  (Deleted by amendment).

"Domestic restricted professional company" or "restricted professional company."  A limited liability company that renders one or more restricted professional services.

"Entitled to vote."  Those persons entitled at the time to vote on the matter under the certificate of organization or operating agreement of the limited liability company or any applicable controlling provision of law.

"Event of dissociation."  An event that causes a person to cease to be a member of a limited liability company. See section 8971(a)(4) (relating to dissolution).

"Foreign limited liability company."  An association organized under the laws of any jurisdiction other than this Commonwealth, whether or not required to register under Subchapter J (relating to foreign companies), which would be a limited liability company if organized under the laws of this Commonwealth.

"Licensed person."  (Deleted by amendment).

"Limited liability company," "domestic limited liability company" or "company."  An association that is a limited liability company organized and existing under this chapter.

"Liquidating trustee."  A person appointed by the court to carry out the winding up of a limited liability company.

"Manager."  A person selected under section 8941(b) (relating to management) to manage a limited liability company.

"Member."  A person who has been admitted to membership in a limited liability company and who has not dissociated from the company.

"Obligation."  Includes a note or other form of indebtedness, whether secured or unsecured.

"Operating agreement."  Any rules or procedures adopted for the regulation and governance of the affairs of a limited liability company and the conduct of its business.

"Professional company."  A limited liability company that renders one or more professional services.

"Professional services."  (Deleted by amendment).

"Qualified foreign limited liability company."  A foreign limited liability company that is registered under Subchapter J (relating to foreign companies) to do business in this Commonwealth.

"Qualified foreign restricted professional company."  A qualified foreign limited liability company that renders one or more restricted professional services.

"Real property."  Includes land, any interest, leasehold or estate in land and any improvements on it.

"Registered office."  That office maintained by a domestic or foreign limited liability company in this Commonwealth as required by section 8906 (relating to registered office). See section 109 (relating to name of commercial registered office provider in lieu of registered address).

"Relax."  When used with respect to a provision of the certificate of organization or operating agreement, means to provide lesser rights for an affected representative, manager or member.

"Restricted professional services."  The following professional services: chiropractic, dentistry, law, medicine and surgery, optometry, osteopathic medicine and surgery, podiatric medicine, public accounting, psychology or veterinary medicine.

"Unless otherwise provided."  When used to introduce or modify a rule, implies that the alternative provisions contemplated may either relax or restrict the stated rule.

"Unless otherwise restricted."  When used to introduce or modify a rule, implies that the alternative provisions contemplated may further restrict but may not relax the stated rule.

(b)  Index of other definitions.--Other definitions applying to this chapter and the sections in which they appear are:

"Act" or "action."  Section 102.

"Department."  Section 102.

"Licensed person."  Section 102.

"Professional services."  Section 102.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended the section heading and the defs. of "limited liability company" and "operating agreement," added subsecs. (a) heading and (b) and deleted the defs. of "department," "licensed person" and "professional services."

Cross References.  Section 8903 is referred to in sections 102, 8105, 8201, 8221, 9506 of this title.



Section 8904 - Rules for cases not provided for in this chapter

§ 8904.  Rules for cases not provided for in this chapter.

(a)  General rule.--Unless otherwise provided in the certificate of organization, in any case not provided for in this chapter:

(1)  If the certificate of organization does not contain a statement to the effect that the limited liability company shall be managed by managers, the provisions of Chapters 81 (relating to general provisions) and 83 (relating to general partnerships) govern, and the members shall be deemed to be general partners for purposes of applying the provisions of those chapters.

(2)  If the certificate of organization provides that the company shall be managed by managers, the provisions of Chapters 81, 83 and 85 (relating to limited partnerships) govern, and:

(i)  the managers shall have the authority of general partners prescribed in those chapters; and

(ii)  the members shall be deemed to be limited partners for purposes of applying the provisions of those chapters.

(b)  Basis for determining liability of members, etc.--Except as otherwise provided in section 110 (relating to supplementary general principles of law applicable), the liability of members, managers and employees of a company shall at all times be determined solely and exclusively by the provisions of this chapter.

Cross References.  Section 8904 is referred to in section 8922 of this title.



Section 8905 - Name

§ 8905.  Name.

(a)  General rule.--The name of each limited liability company as set forth in its certificate of organization shall:

(1)  Be expressed in Roman letters or characters or Arabic or Roman numerals.

(2)  Not be one rendered unavailable for use by a corporation by any provision of section 1303(b) and (c) (relating to corporate name).

(3)  Contain the term "company," "limited" or "limited liability company" or an abbreviation of one of those terms.

(b)  Reservation of name.--The exclusive right to the use of a name for purposes of this chapter may be reserved and transferred in the manner provided by section 1305 (relating to reservation of corporate name).

Cross References.  Section 8905 is referred to in section 8982 of this title; section 503 of Title 54 (Names).



Section 8906 - Registered office

§ 8906.  Registered office.

(a)  General rule.--Every limited liability company shall have and continuously maintain in this Commonwealth a registered office which may, but need not, be the same as its place of business.

(b)  Change of registered office.--After organization, a change in the location of the registered office may be effected at any time by the company. Before the change becomes effective, the company shall amend its certificate of organization under the provisions of this chapter to reflect the change in location or shall file in the Department of State a certificate of change of registered office setting forth:

(1)  The name of the company.

(2)  The address, including street and number, if any, of its then registered office.

(3)  The address, including street and number, if any, to which the registered office is to be changed.

(c)  Alternative procedure.--A company may satisfy the requirements of this chapter concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department under any provision of this chapter that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).

(d)  Cross references.--See sections 108 (relating to change in location or status of registered office provided by agent), 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

Cross References.  Section 8906 is referred to in section 8903 of this title.



Section 8907 - Execution of documents

§ 8907.  Execution of documents.

(a)  General rule.--Any document filed in the Department of State under this title by a domestic or foreign limited liability company subject to this chapter may be executed on behalf of the company by any one duly authorized member or manager thereof.

(b)  Cross reference.--See section 135 (relating to requirements to be met by filed documents).

Cross References.  Section 8907 is referred to in sections 8951, 8957, 8958, 8964, 8975, 8982, 8998 of this title.



Section 8908 - Election of professional association to become limited liability company

§ 8908.  Election of professional association to become limited liability company.

(a)  General rule.--This chapter applies to every professional association subject to Chapter 93 (relating to professional associations) that elects to accept the provisions of this chapter in the manner set forth in subsection (b).

(b)  Procedure for election.--A professional association may elect to accept this chapter by filing in the Department of State a certificate of election of limited liability company status which shall be executed by all of the associates of the professional association and shall set forth:

(1)  The name of the professional association.

(2)  The name of the county in the office of the prothonotary of which the initial articles of association of the association were filed.

(3)  A statement that the associates of the professional association have elected to accept the provisions of this chapter for the government and regulation of the affairs of the association.

(4)  The provisions that shall constitute the initial certificate of organization of the limited liability company resulting from the filing, which may include such amendments to the articles of association of the professional association as the associates may choose to adopt.

See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(c)  Date of organization.--This chapter shall become applicable to the professional association, and it shall be deemed organized as a limited liability company, on the date the certificate of election is filed in the department.

Cross References.  Section 8908 is referred to in section 9302 of this title.



Section 8911 - Purposes

SUBCHAPTER B

ORGANIZATION

Sec.

8911.  Purposes.

8912.  Organization.

8913.  Certificate of organization.

8914.  Filing of certificate of organization.

8915.  Modification by agreement.

8916.  Operating agreement.

Subchapter Heading.  The heading of Subchapter B was amended June 22, 2001, P.L.418, No.34, effective in 60 days.

§ 8911.  Purposes.

(a)  General rule.--Limited liability companies may be organized under this chapter for any lawful purpose, except for the purpose of banking or insurance. Unless otherwise restricted in its certificate of organization, every limited liability company has as its purpose the engaging in all lawful business for which limited liability companies may be organized under this chapter. Nothing in this section shall prohibit the following:

(1)  A limited liability company organized by one or more banks or a banking organization for the sole purposes of marketing and selling title insurance.

(2)  The organization of an insurance agency licensed in this Commonwealth as a limited liability company.

(b)  Effect of limitation.--A limitation upon the business, purposes or powers of a limited liability company, expressed or implied in its certificate of organization or operating agreement or implied by law, shall not be asserted in order to defend any action at law or in equity between the company and a third person, or between a member and a third person, involving any contract to which the company is a party or any right of property or any alleged liability of whatever nature, but the limitation may be asserted:

(1)  In an action by a member against the company to enjoin the doing of unauthorized acts or the transaction or continuation of unauthorized business. If the unauthorized acts or business sought to be enjoined are being transacted pursuant to any contract to which the company is a party, the court may, if all of the parties to the contract are parties to the action and if it deems the result to be equitable, set aside and enjoin the performance of the contract and in so doing shall allow to the company or to the other parties to the contract, as the case may be, such compensation as may be appropriate for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2)  In any action by or in the right of the company to procure a judgment in its favor against an incumbent or former member or manager of the company for loss or damage due to his unauthorized acts.

(3)  In a proceeding by the Commonwealth to enjoin the company from the doing of unauthorized or unlawful business.

(c)  Conveyance of property by or to a company.--A conveyance or transfer by or to a limited liability company of property, real or personal, of any kind or description shall not be invalid or fail because in making the conveyance or transfer or in acquiring the property, real or personal, any representative of the company acting within the scope of the actual or apparent authority given to him by the company has exceeded any of the purposes or powers of the company.

(d)  Cross references.--See sections 8102 (relating to interchangeability of partnership, limited liability company and corporate forms of organization) and 8996(a) (relating to purposes of restricted professional companies).

(Dec. 3, 1998, P.L.944, No.124, eff. 60 days)

1998 Amendment.  Act 124 amended subsec. (a).

Cross References.  Section 8911 is referred to in section 8102 of this title.



Section 8912 - Organization

§ 8912.  Organization.

One or more persons may organize a limited liability company under the provisions of this chapter. The person or persons need not be members of the company at the time of organization or at any time thereafter.



Section 8913 - Certificate of organization

§ 8913.  Certificate of organization.

The certificate of organization shall be signed by each of the organizers and shall set forth in the English language:

(1)  The name of the limited liability company, unless the name is in a foreign language, in which case it shall be set forth in Roman letters or characters or Arabic or Roman numerals.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its initial registered office in this Commonwealth.

(3)  The name and address, including street and number, if any, of each of the organizers.

(4)  If a member's interest in the company is to be evidenced by a certificate of membership interest, a statement to that effect.

(5)  If management of the company is vested in a manager or managers, a statement to that effect.

(6)  If the certificate of organization is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(7)  If the company is a restricted professional company, a statement to that effect, including a brief description of the restricted professional service or services to be rendered by the company.

(8)  Any other provision, whether or not specifically authorized by or in contravention of this chapter, that the members elect to set out in the certificate of organization for the regulation of the internal affairs of the company, except where a provision of this chapter expressly provides that the certificate of organization shall not relax or contravene any provision on a specified subject. But see section 8915 (relating to modification by agreement). A provision included in the certificate of organization under this paragraph shall be deemed to be a provision of the operating agreement for purposes of any provision of this chapter that refers to a rule as set forth in the operating agreement.

Cross References.  Section 8913 is referred to in sections 8903, 8915, 8916, 8995 of this title.



Section 8914 - Filing of certificate of organization

§ 8914.  Filing of certificate of organization.

(a)  General rule.--The certificate of organization shall be filed in the Department of State.

(b)  Effective date of organization.--A limited liability company is organized upon the filing of the certificate of organization in the department or at any later effective time specified in the certificate of organization.

(c)  Cross references.--See sections 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).



Section 8915 - Modification by agreement

§ 8915.  Modification by agreement.

The provisions of this chapter are intended to permit a limited liability company to qualify for taxation as an entity that is not an association taxable as a corporation under the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.). Notwithstanding the limitations in sections 8913(8) (relating to certificate of organization) and 8916(b) (relating to operating agreement), the certificate of organization and operating agreement may effect any change in the form of organization of the company, in addition to or in contravention of the provisions of this chapter, that may be necessary to accomplish that purpose.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 8915 is referred to in sections 8913, 8916 of this title.



Section 8916 - Operating agreement

§ 8916.  Operating agreement.

(a)  General rule.--The operating agreement of a limited liability company need not be in writing except where this chapter refers to a written provision of the operating agreement. If a written operating agreement provides that it cannot be amended or modified except in writing, an oral agreement, amendment or modification shall not be enforceable.

(b)  Freedom of contract.--An operating agreement may contain any provision for the regulation of the internal affairs of a limited liability company adopted by the members, whether or not specifically authorized by or in contravention of this chapter, except where this chapter:

(1)  refers only to a rule as set forth in the certificate of organization; or

(2)  expressly provides that the operating agreement shall not relax or contravene any provision on a specified subject.

(c)  Cross references.--See sections 8913(8) (relating to certificate of organization) and 8915 (relating to modification by agreement).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added section 8916.

Cross References.  Section 8916 is referred to in section 8915 of this title.



Section 8921 - Powers and capacity

SUBCHAPTER C

POWERS, DUTIES AND SAFEGUARDS

Sec.

8921.  Powers and capacity.

8922.  Liability of members.

8923.  Property.

8924.  Limited transferability of membership interest.

8925.  Taxation of limited liability companies.

8926.  Certain specifically authorized debt terms.

§ 8921.  Powers and capacity.

(a)  General rule.--Except as provided in section 103 (relating to subordination of title to regulatory laws), a limited liability company shall have the legal capacity of natural persons to act.

(b)  Business that may be carried on.--Subject to the limitations and restrictions imposed by statute or contained in its certificate of organization, every limited liability company may carry on any business that a partnership without limited partners may carry on and shall have the power to perform any act that such a partnership may perform.

(c)  Cross reference.--See section 8102 (relating to interchangeability of partnership, limited liability company and corporate forms of organization).



Section 8922 - Liability of members

§ 8922.  Liability of members.

(a)  General rule.--Except as provided in subsection (e), the members of a limited liability company shall not be liable, solely by reason of being a member, under an order of a court or in any other manner for a debt, obligation or liability of the company of any kind or for the acts of any member, manager, agent or employee of the company.

(b)  Professional relationship unaffected.--Subsection (a) shall not afford members of a professional company with greater immunity than is available to the officers, shareholders, employees or agents of a professional corporation. See section 2925 (relating to professional relationship retained).

(c)  Disciplinary jurisdiction unaffected.--A professional company shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the company is engaged. The court, department, board or other government unit may require that a company include in its certificate of organization or operating agreement provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession. This chapter shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(d)  Conflict of laws.--The personal liability of a member of a company to any person or in any action or proceeding for the debts, obligations or liabilities of the company or for the acts of other members, managers, employees or agents of the company shall be governed solely and exclusively by this chapter and the laws of this Commonwealth. Whenever a conflict arises between the laws of this Commonwealth and the laws of any other state with regard to the liability of members of a company organized and existing under this chapter for the debts, obligations and liabilities of the company or for the acts of the other members, managers, employees or agents of the company, the laws of this Commonwealth shall govern in determining such liability.

(e)  Expansion of liability.--The certificate of organization may provide that some or all of the members shall be liable for some or all of the debts, obligations and liabilities of the company to the extent and under the circumstances provided in the certificate.

(f)  Medical professional liability.--A professional company shall be deemed to be a partnership for purposes of section 811 of the act of October 15, 1975 (P.L.390, No.111), known as the Health Care Services Malpractice Act.

(g)  Cross reference.--See section 8904(b) (relating to rules for cases not provided for in this chapter).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended the section heading and subsecs. (a), (b) and (d), relettered former subsec. (e) to subsec. (g) and added subsecs. (e) and (f).

Cross References.  Section 8922 is referred to in section 8932 of this title.



Section 8923 - Property

§ 8923.  Property.

(a)  General rule.--Property transferred to or otherwise acquired by a limited liability company becomes property of the company. A member has no interest in specific property of a company.

(b)  Title.--Property may be acquired, held and conveyed in the name of a company. Any estate in real property may be acquired in the name of the company, and title to any estate so acquired shall vest in the company itself rather than in the members individually.



Section 8924 - Limited transferability of membership interest

§ 8924.  Limited transferability of membership interest.

(a)  General rule.--The interest of a member in a limited liability company constitutes the personal estate of the member and may be transferred or assigned as provided in writing in the operating agreement. Unless otherwise provided in writing in the operating agreement, if all of the other members of the company other than the member proposing to dispose of his interest do not approve of the proposed transfer or assignment by unanimous vote or written consent, which approval may be unreasonably withheld by any of the other members, the transferee of the interest of the member shall have no right to participate in the management of the business and affairs of the company or to become a member. The transferee shall only be entitled to receive the distributions and the return of contributions to which that member would otherwise be entitled.

(b)  Certificate of membership interest.--The certificate of organization may provide that a member's interest in a company may be evidenced by a certificate of membership interest issued by the company. If such provision is made for the issuance of certificates of membership interest, the operating agreement may provide for the assignment or transfer of any membership interest represented by such a certificate and make other provisions with respect to such certificates.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8925 - Taxation of limited liability companies

§ 8925.  Taxation of limited liability companies.

(a)  General rule.--For the purposes of the imposition by the Commonwealth of any tax or license fee on or with respect to any income, property, privilege, transaction, subject or occupation, a domestic or foreign limited liability company that is not a domestic or qualified foreign restricted professional company shall be deemed to be a corporation organized and existing under Part II (relating to corporations), and a member of such a company, as such, shall be deemed to be a shareholder of a corporation. Such a company may elect to be treated as a Pennsylvania S corporation, and its members shall be deemed shareholders of such a corporation, only if the company satisfies the conditions for electing that status. For purposes of the corporate net income tax and the capital stock and franchise tax, such a company shall be considered a "corporation" and an "entity" as defined in Articles IV and VI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, and, if such a company is not required to file a Federal corporate income tax return, these taxes shall be computed as if such a Federal return had been filed. Nothing in this subsection shall impair or preempt the ability of a political subdivision to levy, assess or collect any applicable taxes or license fees authorized pursuant to the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, on any company which elects limited liability company status in accordance with the provisions of this chapter.

(b)  Reorganizations.--Every domestic or foreign limited liability company, regardless of whether it is also a domestic or qualified foreign restricted professional company, shall be deemed to be a corporation for purposes of applying the provisions of section 303(a) of the Tax Reform Code of 1971, with respect to a "reorganization" as defined in that section.

(c)  Cross reference.--See section 8997 (relating to taxation of restricted professional companies).

1997 Partial Repeal.  Section 35.1(b) of Act 7 of 1997 provided that section 8925 is repealed insofar as it is inconsistent with Act 7.

Cross References.  Section 8925 is referred to in sections 8995, 8997 of this title.



Section 8926 - Certain specifically authorized debt terms

§ 8926.  Certain specifically authorized debt terms.

A limited liability company shall be subject to section 1510 (relating to certain specifically authorized debt terms) to the same extent as if it were a business corporation.

Cross References.  Section 8926 is referred to in section 8981 of this title.



Section 8931 - Contributions to capital

SUBCHAPTER D

FINANCIAL PROVISIONS

Sec.

8931.  Contributions to capital.

8932.  Distributions and allocation of profits and losses.

8933.  Distributions upon an event of dissociation.

8934.  Distributions in kind.

8935.  Right to distribution.

§ 8931.  Contributions to capital.

(a)  General rule.--An interest in a limited liability company may be issued in exchange for cash, tangible or intangible property, services rendered or a promissory note or other obligation to contribute cash or tangible or intangible property or to perform services.

(b)  Enforceability.--A promise by a member to contribute to a company is not enforceable unless set out in a writing signed by the member. This subsection may not be varied by any provision of the certificate of organization or operating agreement.

(c)  Inability to perform.--A member is obligated to the company to perform any enforceable promise to contribute cash or property or to perform services even if the member is unable to perform because of death, disability or other reason.

(d)  Substitute performance.--If a member does not make the required contribution of property or services, the member is obligated, at the option of the company, to contribute cash equal to that portion of the value of the stated contribution that has not been made.

(e)  Compromise.--The obligation of a member to make a contribution may be compromised only with the unanimous consent of the members.



Section 8932 - Distributions and allocation of profits and losses

§ 8932.  Distributions and allocation of profits and losses.

A limited liability company may from time to time make distributions and allocate the profits and losses of its business to the members of the company upon the basis stipulated in the operating agreement or, if not stipulated in the operating agreement, per capita. The allocation of losses pursuant to this section shall not affect the limitation on liability of members as provided in section 8922 (relating to liability of members).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 8932 is referred to in section 8974 of this title.



Section 8933 - Distributions upon an event of dissociation

§ 8933.  Distributions upon an event of dissociation.

Upon the occurrence of an event of dissociation which does not result in the dissolution of the limited liability company, a dissociating member is entitled to receive any distribution to which the member is entitled under the operating agreement on the terms provided in the operating agreement and, within a reasonable time after dissociation, the fair value of the interest of the member in the company as of the date of dissociation based upon the right of the member to share in distributions from the company.

Cross References.  Section 8933 is referred to in section 8974 of this title.



Section 8934 - Distributions in kind

§ 8934.  Distributions in kind.

(a)  No right to distribution in kind.--A member, regardless of the nature of the contribution of the member, has no right to demand and receive any distribution from a limited liability company in any form other than cash.

(b)  Limitation on distributions in kind.--A member may not be compelled to accept from a company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds a percentage of that asset that is equal to the percentage in which the member shares in distributions from the company.



Section 8935 - Right to distribution

§ 8935.  Right to distribution.

At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution.



Section 8941 - Management

SUBCHAPTER E

MANAGEMENT AND MEMBERS

Sec.

8941.  Management.

8942.  Voting.

8943.  Duties of managers and members.

8944.  Members.

8945.  Indemnification.

8946.  Transactions by member or manager.

8947.  Resignation of manager.

8948.  Limitation on dissociation or assignment of membership interest.

§ 8941.  Management.

(a)  General rule.--Except as provided in subsection (b), management of the business and affairs of a limited liability company shall be vested in its members.

(b)  Managers.--The certificate of organization may provide that management of a company shall be vested, to the extent provided in the certificate of organization, in one or more managers.

(c)  Selection and qualifications of managers.--If the certificate of organization provides that management of a company shall be vested in one or more managers, they shall be named in or selected in the manner prescribed by the operating agreement. A manager:

(1)  Need not be a member of the company or a natural person.

(2)  Shall serve for a term of one year and until his successor has been elected and qualified or until his earlier death, resignation or removal.

(d)  Cross reference.--See section 8996(b) (relating to ownership and governance of restricted professional companies).

Cross References.  Section 8941 is referred to in section 8903 of this title.



Section 8942 - Voting

§ 8942.  Voting.

(a)  General rule.--Subject to subsection (b), the affirmative vote or consent of a majority of the members or managers of a limited liability company entitled to vote on a matter shall be required to decide any matter to be acted upon by the members or managers.

(b)  Unanimous vote required.--Except as provided in subsection (c) or in writing in the operating agreement, the affirmative vote or consent of all of the members shall be required to:

(1)  amend the certificate of organization or any written provision of the operating agreement; or

(2)  authorize a manager, member or other person to do any act on behalf of the company that contravenes the certificate of organization or a written provision of the operating agreement, including, without limitation, any provision that expressly limits the purpose, business or affairs of the company or the conduct thereof.

(c)  Exception.--An amendment of the certificate of organization that:

(1)  restates without change all of the operative provisions of the certificate of organization as theretofore in effect;

(2)  changes the name or registered office of the company; or

(3)  accomplishes any combination of the foregoing purposes;

is not an amendment of the certificate of organization for the purposes of subsection (b). Unless otherwise provided in writing in the operating agreement, an amendment described in this subsection may be made by the affirmative vote of a majority of the managers or, in the case of a company that is not managed by one or more managers, of a majority of the members.

(d)  Changes in required vote.--

(1)  The certificate of organization or a written provision of the operating agreement may provide that, whenever an applicable provision of law requires the vote or consent of a specified number or percentage of members or of a class of members for the taking of any action, a higher number or percentage of votes or consents shall be required for the action.

(2)  Unless otherwise provided in the certificate of organization or a written provision of the operating agreement, whenever the certificate or agreement requires for the taking of any action by the members or a class of members a specific number or percentage of votes or consents, the provision of the certificate or agreement setting forth that requirement shall not be amended or repealed by any lesser number or percentage of votes or consents of the members or the class of members.

(3)  Paragraph (2) shall not apply to a provision setting forth the right of members to act by unanimous written consent in lieu of a meeting.

(e)  Procedures.--The operating agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any members or managers, waiver of the notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy or any other matter with respect to the exercise of any such right to vote.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (c).

Cross References.  Section 8942 is referred to in section 8951 of this title.



Section 8943 - Duties of managers and members

§ 8943.  Duties of managers and members.

(a)  Companies without managers.--If the certificate of organization does not provide that the limited liability company shall be managed by managers, every member must account to the company for any benefit and hold as trustee for it any profits derived by him without the consent of the other members from any transaction connected with the organization, conduct or winding up of the company or any use by him of its property. This subsection may not be varied by any provision of the certificate of organization or operating agreement.

(b)  Companies with managers.--If the certificate of organization provides that the company shall be managed by one or more managers:

(1)  Sections 1711 (relating to alternative provisions) through 1717 (relating to limitation on standing) shall be applicable to representatives of the company. A written provision of the operating agreement may increase, but not relax, the duties of representatives of the company to its members under those sections. For purposes of applying the provisions of those sections, references to the "articles of incorporation," "bylaws," "directors" and "shareholders" shall mean the certificate of organization, operating agreement, managers and members, respectively.

(2)  A member who is not a manager shall have no duties to the company or to the other members solely by reason of acting in his capacity as a member.

Cross References.  Section 1716 is referred to in sections 1711, 1717, 8943 of this title.



Section 8944 - Members

§ 8944.  Members.

(a)  General rule.--A limited liability company may have one or more members.

(b)  Classes of members.--An operating agreement may provide for:

(1)  classes or groups of members having such relative rights, powers and duties as the operating agreement may provide;

(2)  the future creation in the manner provided in the operating agreement of additional classes or groups of members having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members; and

(3)  the taking of an action, including, without limitation, amendment of the certificate of organization or operating agreement or creation of a class or group of interests in the limited liability company that was not previously outstanding, without the vote or approval of any member or class or group of members.

(c)  Class voting.--The operating agreement may grant to all or certain identified members or a specified class or group of members the right to vote (on a per capita or other basis), separately or with all or any class or group of members, upon any matter.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8945 - Indemnification

§ 8945.  Indemnification.

(a)  General rule.--Subject to such standards and restrictions, if any, as are set forth in the operating agreement, a limited liability company may and shall have the power to indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

(b)  When indemnification is not to be made.--Indemnification under subsection (a) shall not be made in any case where the act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness. The certificate of organization or operating agreement may not provide for indemnification in the case of willful misconduct or recklessness.

(c)  Grounds.--Indemnification under subsection (a) may be granted for any action taken and may be made whether or not the company would have the power to indemnify the person under any other provision of law except as provided in this section and whether or not the indemnified liability arises or arose from any threatened, pending or completed action by or in the right of the company. Such indemnification is declared to be consistent with the public policy of this Commonwealth.

(d)  Payment of expenses.--Expenses incurred by a member, manager or other person in defending any action or proceeding against which indemnification may be made under this section may be paid by the company in advance of the final disposition of such action or proceeding upon receipt of an undertaking by or on behalf of such person to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the company.

(e)  Rights to indemnification.--The indemnification and advancement of expenses provided by or granted under this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to serve in the capacity as to which he was indemnified and shall inure to the benefit of the heirs, executors and administrators of such person.

(f)  Mandatory indemnification.--Without regard to whether indemnification or advancement of expenses is provided under subsections (a) and (d), a limited liability company shall be subject to section 8331(2) (relating to rules determining rights and duties of partners), and both the members and the managers, if any, shall be deemed to be general partners for purposes of applying that section.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 added subsec. (f).



Section 8946 - Transactions by member or manager

§ 8946.  Transactions by member or manager.

(a)  General rule.--A member or manager may be an employee or other representative of and engage in transactions with a limited liability company to the same extent as a person who is not a member or manager of the company.

(b)  Managers.--A person who is both a member and a manager of a company has the rights and powers and is subject to the duties and liabilities of a manager and has the rights, powers, duties and liabilities of a member to the extent of his participation in the company as a member.



Section 8947 - Resignation of manager

§ 8947.  Resignation of manager.

A manager of a limited liability company may resign at any time, but if the resignation violates the operating agreement, the company may recover from the former manager damages for breach of the operating agreement.



Section 8948 - Limitation on dissociation or assignment of membership interest

§ 8948.  Limitation on dissociation or assignment of membership interest.

Notwithstanding anything to the contrary set forth in this part, an operating agreement may provide that a member may not voluntarily dissociate from the limited liability company or assign his membership interest prior to the dissolution and winding-up of the company, and an attempt by a member to dissociate voluntarily from the company or to assign his membership interest in violation of the operating agreement shall be ineffective.

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8951 - Amendment of certificate of organization

SUBCHAPTER F

AMENDMENT OF CERTIFICATE

Sec.

8951.  Amendment of certificate of organization.

§ 8951.  Amendment of certificate of organization.

(a)  General rule.--The certificate of organization is amended by filing a certificate of amendment thereto in the Department of State. The certificate of amendment shall set forth:

(1)  The name of the limited liability company.

(2)  The date of filing of the original certificate of organization.

(3)  The amendment to the certificate of organization.

(4)  If the amendment is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(b)  Limitation.--An amendment adopted under this section shall not amend the certificate of organization in such a way that as so amended it would not be authorized by this chapter as an original certificate of organization, except that:

(1)  A restated certificate of organization shall, subject to section 109 (relating to name of commercial registered officer provider in lieu of registered address), state the address of the current instead of the initial registered office of the company in this Commonwealth and need not state the names and addresses of the organizers.

(2)  The company shall not be required to revise any other provision of its certificate if the provision is valid and operative immediately prior to the filing of the amendment in the department.

(c)  Effectiveness of certificate of amendment.--Upon the filing of the certificate of amendment in the department or upon the effective time specified in the certificate of amendment, whichever is later, the certificate of amendment shall become effective, and the certificate of organization shall be deemed to be amended accordingly.

(d)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents), 8907 (relating to execution of documents) and 8942 (relating to voting).



Section 8956 - Merger and consolidation of limited liability companies authorized

SUBCHAPTER G

MERGERS AND CONSOLIDATIONS

Sec.

8956.  Merger and consolidation of limited liability companies authorized.

8957.  Approval of merger or consolidation.

8958.  Certificate of merger or consolidation.

8959.  Effect of merger or consolidation.

Cross References.  Subchapter G is referred to in section 8962 of this title.

§ 8956.  Merger and consolidation of limited liability companies authorized.

(a)  Domestic surviving or new limited liability company.--Any two or more domestic limited liability companies, or any two or more foreign limited liability companies, or any one or more domestic limited liability companies and any one or more foreign limited liability companies, may, in the manner provided in this subchapter, be merged into one of the domestic limited liability companies designated in this subchapter as the surviving limited liability company, or consolidated into a new limited liability company to be formed under this chapter, if the foreign limited liability companies are authorized by the laws of the jurisdiction under which they are organized to effect a merger or consolidation with a limited liability company of another jurisdiction.

(b)  Foreign surviving or new limited liability company.--Any one or more domestic limited liability companies and any one or more foreign limited liability companies may, in the manner provided in this subchapter, be merged into one of the foreign limited liability companies designated in this subchapter as the surviving limited liability company, or consolidated into a new limited liability company to be organized under the laws of the jurisdiction under which one of the foreign limited liability companies is organized, if the laws of that jurisdiction authorize a merger with or consolidation into a limited liability company of another jurisdiction.

(c)  Business trusts and other associations.--The provisions of this subchapter applicable to domestic and foreign limited liability companies shall also be applicable to a merger or consolidation to which a domestic limited liability company is a party or in which such a company is the resulting entity with or into a domestic or foreign corporation, partnership, business trust or other association. The surviving or resulting entity in such a merger or consolidation may be a corporation, partnership, business trust or other association. Except as otherwise provided by law in this Commonwealth or any other jurisdiction, the powers and duties vested in and imposed upon the managers and members in this subchapter shall be exercised and performed by the group of persons under the direction of whom the business and affairs of the corporation, partnership, business trust or other association are managed and the holders or owners of shares or other interests in the corporation, partnership, business trust or other association, respectively, irrespective of the names by which the managing group and the holders or owners of shares or other interests are designated. The units into which the shares or other interests in the corporation, partnership, business trust or other association are divided shall be deemed to be membership interests for the purposes of applying the provisions of this subchapter to a merger or consolidation involving the corporation, partnership, business trust or other association.



Section 8957 - Approval of merger or consolidation

§ 8957.  Approval of merger or consolidation.

(a)  Preparation of plan of merger or consolidation.--A plan of merger or consolidation, as the case may be, shall be prepared, setting forth:

(1)  The terms and conditions of the merger or consolidation.

(2)  If the surviving or new limited liability company is or is to be a domestic limited liability company:

(i)  in the case of a merger, any changes desired to be made in the certificate of organization or operating agreement, which may include a restatement of either or both; or

(ii)  in the case of a consolidation:

(A)  all of the statements required by this chapter to be set forth in a restated certificate of organization; and

(B)  the written provisions, if any, of the operating agreement.

(3)  The manner and basis of converting the membership interests of each company into membership interests, securities or obligations of the surviving or new company, as the case may be, and, if any of the membership interests of any of the companies that are parties to the merger or consolidation are not to be converted solely into membership interests, securities or obligations of the surviving or new company, the membership interests, securities or obligations of any other person or cash, property or rights that the holders of such membership interests are to receive in exchange for, or upon conversion of, such membership interests, and the surrender of any certificates evidencing them, which securities or obligations, if any, of any other person or cash, property or rights may be in addition to or in lieu of the membership interests, securities or obligations of the surviving or new company.

(4)  Such other provisions as are deemed desirable.

(b)  Reference to outside facts.--Any of the terms of the plan may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by a party to the plan or a representative of a party to the plan.

(c)  Post-adoption amendment of plan of merger or consolidation.--A plan of merger or consolidation may contain a provision that the managers, if any, of the constituent companies may amend the plan at any time prior to its effective date, except that an amendment made subsequent to any adoption of the plan by the members of any constituent domestic company shall not, without the approval of the members, change:

(1)  The amount or kind of membership interests, obligations, cash, property or rights to be received in exchange for or on conversion of all or any of the membership interests of the constituent domestic company adversely to the holders of those membership interests.

(2)  Any provision of the certificate of organization or operating agreement of the surviving or new company as it is to be in effect immediately following consummation of the merger or consolidation except provisions that may be amended without the approval of the members.

(3)  Any of the other terms and conditions of the plan if the change would adversely affect the holders of any membership interests of the constituent domestic company.

(d)  Proposal of merger or consolidation.--Every merger or consolidation shall be proposed, in the case of each domestic limited liability company that is managed by one or more managers, by the adoption by the managers of a resolution approving the plan of merger or consolidation and, in any other case, in accordance with any applicable procedures specified in the operating agreement. Except where the approval of the members is unnecessary under this subchapter or the operating agreement, the plan shall be submitted to a vote of the members entitled to vote thereon at a regular or special meeting of the members.

(e)  Party to plan.--An association that approves a plan in its capacity as a member or creditor of a merging or consolidating company or that furnishes all or a part of the consideration contemplated by a plan does not thereby become a party to the merger or consolidation for the purposes of this subchapter.

(f)  Notice of meeting of members.--Written notice of the meeting of members that will act on the proposed plan shall be given to each member of record, whether or not entitled to vote thereon, of each domestic limited liability company that is a party to the merger or consolidation. There shall be included in or enclosed with the notice a copy of the proposed plan or a summary thereof. The provisions of this subsection may not be relaxed by any provision of the certificate of organization or operating agreement.

(g)  Adoption of plan by members.--The plan of merger or consolidation shall be adopted upon receiving a majority of the votes cast by all members, if any, entitled to vote thereon of each of the domestic limited liability companies that is a party to the merger or consolidation and, if any class of members is entitled to vote thereon as a class, a majority of the votes cast in each class vote. A proposed plan of merger or consolidation shall not be deemed to have been adopted by a company that is managed by one or more managers unless it has also been approved by the managers, regardless of the fact that the managers have directed or suffered the submission of the plan to the members for action.

(h)  Adoption by managers.--

(1)  Unless otherwise required by a written provision of the operating agreement, a plan of merger or consolidation shall not require the approval of the members of a company that is managed by one or more managers if:

(i)  the plan, whether or not the company is the surviving company, does not alter the status of the company as a domestic limited liability company or alter in any respect the provisions of its certificate of organization or operating agreement, except changes that may be made without action by the members; and

(ii)  each membership interest outstanding immediately prior to the effective date of the merger or consolidation is to continue as or to be converted into, except as may be otherwise agreed by the holder thereof, an identical membership interest in the surviving or new company after the effective date of the merger or consolidation.

(2)  If a merger or consolidation is effected pursuant to paragraph (1), the plan of merger or consolidation shall be deemed adopted by the company when it has been adopted by the managers pursuant to subsection (d).

(i)  Termination of plan.--Prior to the time when a merger or consolidation becomes effective, the merger or consolidation may be terminated pursuant to provisions therefor, if any, set forth in the plan. If a certificate of merger or consolidation has been filed in the department prior to the termination, a certificate of termination executed by each company that is a party to the merger or consolidation, unless the plan permits termination by less than all of the companies, in which case the certificate shall be executed on behalf of the company exercising the right to terminate, shall be filed in the department. The certificate of termination shall set forth:

(1)  A copy of the certificate of merger or consolidation relating to the plan that is terminated.

(2)  A statement that the plan has been terminated in accordance with the provisions therefor set forth therein.

See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents), 138 (relating to statement of correction) and 8907 (relating to execution of documents).

(j)  Authorization by foreign limited liability companies.--The plan of merger or consolidation shall be authorized, adopted or approved by each foreign limited liability company that desires to merge or consolidate in accordance with the laws of the jurisdiction in which it is organized.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b), (c), (e) and (i).



Section 8958 - Certificate of merger or consolidation

§ 8958.  Certificate of merger or consolidation.

(a)  General rule.--Upon the adoption of the plan of merger or consolidation by the limited liability companies desiring to merge or consolidate, as provided in this subchapter, a certificate of merger or a certificate of consolidation, as the case may be, shall be executed by each company and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the domestic surviving or new limited liability company or, in the case of a foreign surviving or new limited liability company, the name of the company and its jurisdiction of organization, together with either of the following:

(i)  If a qualified foreign limited liability company, the address, including street and number, if any, of its registered office in this Commonwealth.

(ii)  If a nonqualified foreign limited liability company, the address, including street and number, if any, of its principal office under the laws of the jurisdiction in which it is organized.

(2)  The name and address, including street and number, if any, of the registered office of each other domestic limited liability company and qualified foreign limited liability company that is a party to the merger or consolidation.

(3)  If the plan is to be effective on a specified date, the hour, if any, and the month, day and year of the effective date.

(4)  The manner in which the plan was adopted by each domestic limited liability company and, if one or more foreign limited liability companies are parties to the merger or consolidation, the fact that the plan was authorized, adopted or approved, as the case may be, by each of the foreign limited liability companies in accordance with the laws of the jurisdiction in which it is organized.

(5)  Except as provided in subsection (b), the plan of merger or consolidation.

(b)  Omission of certain provisions of plan of merger or consolidation.--A certificate of merger or consolidation may omit all provisions of the plan of merger or consolidation except provisions, if any, that are intended to amend or constitute the operative provisions of the certificate of organization of a company as in effect subsequent to the effective date of the plan, if the certificate of merger or consolidation states that the full text of the plan is on file at the principal place of business of the surviving or new company and states the address thereof. A company that takes advantage of this subsection shall furnish a copy of the full text of the plan, on request and without cost, to any member of any company that was a party to the plan and, unless all parties to the plan had fewer than 30 members each, on request and at cost to any other person.

(c)  Filing of certificate of merger or consolidation.--The certificate of merger or certificate of consolidation, as the case may be, and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the department.

(d)  Effective date of merger or consolidation.--Upon the filing of the certificate of merger or the certificate of consolidation in the Department of State or upon the effective date specified in the plan of merger or consolidation, whichever is later, the merger or consolidation shall be effective. The merger or consolidation of one or more domestic limited liability companies into a foreign limited liability company shall be effective according to the provisions of law of the jurisdiction in which the foreign limited liability company is organized, but not until a certificate of merger or certificate of consolidation has been adopted and filed, as provided in this subchapter.

(e)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8907 (relating to execution of documents).



Section 8959 - Effect of merger or consolidation

§ 8959.  Effect of merger or consolidation.

(a)  Single surviving or new limited liability company.--Upon the merger or consolidation becoming effective, the several limited liability companies parties to the merger or consolidation shall be a single company which, in the case of a merger, shall be the company designated in the plan of merger as the surviving company and, in the case of a consolidation, shall be the new company provided for in the plan of consolidation. The separate existence of all companies parties to the merger or consolidation shall cease, except that of the surviving company, in the case of a merger.

(b)  Property rights.--All the property, real, personal and mixed, of each of the companies parties to the merger or consolidation and all debts due on whatever account to any of them, as well as all other things and causes of action belonging to any of them, shall be deemed to be vested in and shall belong to the surviving or new company, as the case may be, without further action, and the title to any real estate or any interest therein vested in any of the companies shall not revert or be in any way impaired by reason of the merger or consolidation. The surviving or new company shall thenceforth be responsible for all the liabilities of each of the companies so merged or consolidated. Liens upon the property of the merging or consolidating companies shall not be impaired by the merger or consolidation, and any claim existing or action or proceeding pending by or against any of the companies may be prosecuted to judgment as if the merger or consolidation had not taken place or the surviving or new company may be proceeded against or substituted in its place.

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against any of the merging or consolidating companies that are settled, assessed or determined prior to or after the merger or consolidation shall be the liability of the surviving or new company and, together with interest thereon, shall be a lien against the property, both real and personal, of the surviving or new company.

(d)  Certificate of organization.--In the case of a merger, the certificate of organization of the surviving domestic limited liability company, if any, shall be deemed to be amended to the extent, if any, that changes in its certificate of organization are stated in the plan of merger. In the case of a consolidation into a domestic limited liability company, the statements that are set forth in the plan of consolidation or certificate of organization set forth therein shall be deemed to be the certificate of organization of the new limited liability company.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c).



Section 8961 - Division authorized

SUBCHAPTER H

DIVISION

Sec.

8961.  Division authorized.

8962.  Proposal and adoption of plan of division.

8963.  Division without member approval.

8964.  Certificate of division.

8965.  Effect of division.

§ 8961.  Division authorized.

(a)  Division of domestic company.--Any domestic limited liability company may, in the manner provided in this subchapter, be divided into two or more domestic limited liability companies organized or to be organized under this chapter, or into one or more domestic limited liability companies and one or more foreign limited liability companies to be organized under the laws of another jurisdiction or jurisdictions, or into two or more foreign limited liability companies, if the laws of the other jurisdictions authorize the division.

(b)  Division of foreign company.--Any foreign limited liability company may, in the manner provided in this subchapter, be divided into one or more domestic limited liability companies to be organized under this chapter and one or more foreign limited liability companies organized or to be organized under the laws of another jurisdiction or jurisdictions, or into two or more domestic limited liability companies, if the foreign limited liability company is authorized under the laws of the jurisdiction under which it is incorporated to effect a division.

(c)  Surviving and new companies.--The company effecting a division, if it survives the division, is designated in this subchapter as the surviving company. All companies originally organized by a division are designated in this subchapter as new companies. The surviving company, if any, and the new company or companies are collectively designated in this subchapter as the resulting companies.



Section 8962 - Proposal and adoption of plan of division

§ 8962.  Proposal and adoption of plan of division.

(a)  Preparation of plan.--A plan of division shall be prepared, setting forth:

(1)  The terms and conditions of the division, including the manner and basis of:

(i)  The reclassification of the membership interests of the surviving company, if there be one, and, if any of the membership interests of the dividing company are not to be converted solely into membership interests or other securities or obligations of one or more of the resulting companies, the membership interests or other securities or obligations of any other person or cash, property or rights that the holders of such membership interests are to receive in exchange for or upon conversion of such membership interests, and the surrender of any certificates evidencing them, which securities or obligations, if any, of any other person or cash, property or rights may be in addition to or in lieu of membership interests or other securities or obligations of one or more of the resulting companies.

(ii)  The disposition of the membership interests and other securities or obligations, if any, of the new company or companies resulting from the division.

(2)  A statement that the dividing company will or will not survive the division.

(3)  Any changes desired to be made in the certificate of organization of the surviving company, if there be one, including a restatement of the certificate.

(4)  The certificates of organization required by subsection (c).

(5)  Such other provisions as are deemed desirable.

(b)  Reference to outside facts.--Any of the terms of the plan may be made dependent upon facts ascertainable outside of the plan if the manner in which the facts will operate upon the terms of the plan is set forth in the plan. Such facts may include, without limitation, actions or events within the control of or determinations made by the dividing limited liability company or a representative of the dividing limited liability company.

(c)  Certificates of organization of new companies.--There shall be included in or annexed to the plan of division:

(1)  Certificates of organization, which shall contain all of the statements required by this chapter to be set forth in a restated certificate, for each of the new domestic limited liability companies, if any, resulting from the division.

(2)  Certificates of organization or other organizational documents for each of the new foreign limited liability companies, if any, resulting from the division.

(d)  Proposal and adoption.--Except as otherwise provided in section 8963 (relating to division without member approval), the plan of division shall be proposed and adopted and may be amended after its adoption and terminated by a domestic limited liability company in the manner provided for the proposal, adoption, amendment and termination of a plan of merger in Subchapter G (relating to mergers and consolidations) or, if the dividing company is a foreign limited liability company, in accordance with the laws of the jurisdiction in which it is organized.

(e)  Action by holders of indebtedness.--(Repealed).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b) and repealed subsec. (e).



Section 8963 - Division without member approval

§ 8963.  Division without member approval.

Unless otherwise required by a written provision of the operating agreement, a plan of division that does not alter the state of organization of a limited liability company that is managed by one or more managers nor amend in any respect the provisions of its certificate of organization or operating agreement (except amendments which may be made without action by the members) shall not require the approval of the members of the company if:

(1)  the dividing company has only one class of membership interests outstanding and the membership interests and other securities, if any, of each company resulting from the plan are distributed pro rata to the members of the dividing company;

(2)  the dividing company survives the division and all the membership interests and other securities and obligations, if any, of all new companies resulting from the plan are owned solely by the surviving company; or

(3)  the transfers of assets effected by the division, if effected by means of a sale, lease, exchange or other disposition, would not require the approval of the members.

Cross References.  Section 8963 is referred to in section 8962 of this title.



Section 8964 - Certificate of division

§ 8964.  Certificate of division.

(a)  Contents.--Upon the adoption of a plan of division by the limited liability company desiring to divide, as provided in this subchapter, a certificate of division shall be executed by the company and shall, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), set forth:

(1)  The name and the location of the registered office, including street and number, if any, of the dividing domestic limited liability company or, in the case of a dividing foreign limited liability company, the name of the company and the jurisdiction in which it is organized, together with either:

(i)  If a qualified foreign limited liability company, the address, including street and number, if any, of its registered office in this Commonwealth.

(ii)  If a nonqualified foreign limited liability company, the address, including street and number, if any, of its principal office under the laws of that jurisdiction.

(2)  The statute under which the dividing company was organized and the date of organization.

(3)  A statement that the dividing company will or will not survive the division.

(4)  The name and address, including street and number, if any, of the registered office of each new domestic limited liability company or qualified foreign limited liability company resulting from the division.

(5)  If the plan is to be effective on a specific date, the hour, if any, and the month, day and year of the effective date.

(6)  The manner in which the plan was adopted by the company.

(7)  The plan of division.

(b)  Filing.--The certificate of division and the certificates or statement, if any, required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State.

(c)  Effective date of division.--Upon the filing of the certificate of division in the Department of State or upon the effective date specified in the plan of division, whichever is later, the division shall become effective. The division of a domestic limited liability company into one or more foreign limited liability companies or the division of a foreign limited liability company shall be effective according to the laws of the jurisdictions where the foreign companies are or are to be organized but not until a certificate of division has been adopted and filed as provided in this subchapter.

(d)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8907 (relating to execution of documents).



Section 8965 - Effect of division

§ 8965.  Effect of division.

(a)  Multiple resulting companies.--Upon the division becoming effective, the dividing company shall be subdivided into the distinct and independent resulting companies named in the plan of division, and, if the dividing company is not to survive the division, the existence of the dividing company shall cease. The resulting companies, if they are domestic limited liability companies, shall not thereby acquire authority to engage in any business or exercise any right that a company may not be organized under this chapter to engage in or exercise. Any resulting foreign limited liability company that is stated in the certificate of division to be a qualified foreign limited liability company shall be a qualified foreign limited liability company under Subchapter J (relating to foreign companies), and the certificate of division shall be deemed to be the application for registration of a foreign limited liability company of the limited liability company.

(b)  Property rights; allocations of assets and liabilities.--

(1)  (i)  All the property, real, personal and mixed, of the dividing company and all debts due on whatever account to it, including subscriptions for membership interests and other causes of action belonging to it, shall, except as otherwise provided in paragraph (2), to the extent allocations of assets are contemplated by the plan of division, be deemed without further action to be allocated to and vested in the resulting companies on such a manner and basis and with such effect as is specified in the plan, or per capita among the resulting companies as tenants in common if no specification is made in the plan, and the title to any real estate or interest therein vested in any of the companies shall not revert or be in any way impaired by reason of the division.

(ii)  Upon the division becoming effective, the resulting companies shall each thenceforth be responsible as separate and distinct companies only for such liabilities as each company may undertake or incur in its own name but shall be liable for the liabilities of the dividing company in the manner and on the basis provided in subparagraphs (iv) and (v).

(iii)  Liens upon the property of the dividing company shall not be impaired by the division.

(iv)  To the extent allocations of liabilities are contemplated by the plan of division, the liabilities of the dividing company shall be deemed without further action to be allocated to and become the liabilities of the resulting companies on such a manner and basis and with such effect as is specified in the plan; and one or more, but less than all, of the resulting companies shall be free of the liabilities of the dividing company to the extent, if any, specified in the plan if in either case:

(A)  no fraud on members or violation of law shall be effected thereby; and

(B)  the plan does not constitute a fraudulent transfer under 12 Pa.C.S. Ch. 51 (relating to fraudulent transfers).

(v)  If the conditions in subparagraph (iv) for freeing one or more of the resulting companies from the liabilities of the dividing company, or for allocating some or all of the liabilities of the dividing company, are not satisfied, the liabilities of the dividing company as to which those conditions are not satisfied shall not be affected by the division nor shall the rights of creditors thereunder or of any person dealing with the company be impaired by the division, and any claim existing or action or proceeding pending by or against the company with respect to those liabilities may be prosecuted to judgment as if the division had not taken place, or the resulting companies may be proceeded against or substituted in place of the dividing company as joint and several obligors on those liabilities, regardless of any provision of the plan of division apportioning the liabilities of the dividing company.

(vi)  The conditions in subparagraph (iv) for freeing one or more of the resulting companies from the liabilities of the dividing company and for allocating some or all of the liabilities of the dividing company shall be conclusively deemed to have been satisfied if the plan of division has been approved by the Pennsylvania Public Utility Commission in a final order issued after August 21, 2001, that has become not subject to further appeal.

(2)  (i)  The allocation of any fee or freehold interest or leasehold having a remaining term of 30 years or more in any tract or parcel of real property situate in this Commonwealth owned by a dividing company (including property owned by a foreign limited liability company dividing solely under the law of another jurisdiction) to a new company resulting from the division shall not be effective until one of the following documents is filed in the office for the recording of deeds of the county, or each of them, in which the tract or parcel is situated:

(A)  A deed, lease or other instrument of confirmation describing the tract or parcel.

(B)  A duly executed duplicate original copy of the certificate of division.

(C)  A copy of the certificate of division certified by the Department of State.

(D)  A declaration of acquisition setting forth the value of real estate holdings in such county of the company as an acquired company.

(ii)  The provisions of 75 Pa.C.S. § 1114 (relating to transfer of vehicle by operation of law) shall not be applicable to an allocation of ownership of any motor vehicle, trailer or semitrailer to a new company under this section or under a similar law of any other jurisdiction but any such allocation shall be effective only upon compliance with the requirements of 75 Pa.C.S. § 1116 (relating to issuance of new certificate following transfer).

(3)  It shall not be necessary for a plan of division to list each individual asset or liability of the dividing company to be allocated to a new company so long as those assets and liabilities are described in a reasonable and customary manner.

(4)  Each new company shall hold any assets and liabilities allocated to it as the successor to the dividing company, and those assets and liabilities shall not be deemed to have been assigned to the new company in any manner, whether directly or indirectly or by operation of law.

(c)  Taxes.--Any taxes, interest, penalties and public accounts of the Commonwealth claimed against the dividing company that are settled, assessed or determined prior to or after the division shall be the liability of any of the resulting companies and, together with interest thereon, shall be a lien against the franchises and property, both real and personal, of all the companies. Upon the application of the dividing company, the Department of Revenue, with the concurrence of the Office of Employment Security of the Department of Labor and Industry, shall release one or more, but less than all, of the resulting companies from liability and liens for all taxes, interest, penalties and public accounts of the dividing company due the Commonwealth for periods prior to the effective date of the division if those departments are satisfied that the public revenues will be adequately secured.

(d)  Certificate of organization of surviving company.--The certificate of organization of the surviving company, if there be one, shall be deemed to be amended to the extent, if any, that changes in its certificate are stated in the plan of division.

(e)  Certificates of organization of new companies.--The statements that are set forth in the plan of division with respect to each new domestic limited liability company and that are required or permitted to be set forth in a restated certificate of organization of companies organized under this chapter or the certificate of organization of each new company set forth therein shall be deemed to be the certificate of organization of each new company.

(f)  Managers.--Unless otherwise provided in the plan, the managers, if any, of the dividing limited liability company shall be the initial managers of each of the resulting companies.

(g)  Disposition of membership interests.--Unless otherwise provided in the plan, the membership interests and other securities or obligations, if any, of each new company resulting from the division shall be distributable to:

(1)  the surviving company if the dividing company survives the division; or

(2)  the members of the dividing company in the proportions in which the members share in distributions, in any other case.

(h)  Conflict of laws.--It is the intent of the General Assembly that:

(1)  The effect of a division of a domestic limited liability company shall be governed by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting companies is organized.

(2)  The effect of a division on the assets and liabilities of the dividing company shall be governed solely by the laws of this Commonwealth and any other jurisdiction under the laws of which any of the resulting companies is organized.

(3)  The validity of any allocation of assets or liabilities by a plan of division of a domestic limited liability company, regardless of whether or not any of the new companies is a foreign limited liability company, shall be governed solely by the laws of this Commonwealth.

(4)  In addition to the express provisions of this subsection, this subchapter shall otherwise generally be granted the protection of full faith and credit under the Constitution of the United States.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b) and (c) and added subsec. (h).



Section 8971 - Dissolution

SUBCHAPTER I

DISSOLUTION

Sec.

8971.  Dissolution.

8972.  Judicial dissolution.

8973.  Winding up.

8974.  Distribution of assets upon dissolution.

8975.  Certificate of dissolution.

8976.  Effect of filing certificate of dissolution.

8977.  Survival of remedies and rights after dissolution.

8978.  Dissolution by domestication.

§ 8971.  Dissolution.

(a)  General rule.--A limited liability company is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following events:

(1)  At the time or upon the happening of events specified in the certificate of organization.

(2)  At the time or upon the happening of events specified in writing in the operating agreement.

(3)  Except as otherwise provided in the operating agreement, by the unanimous written agreement or consent of all members.

(4)  Except as otherwise provided in writing in the operating agreement, upon a member becoming a bankrupt or executing an assignment for the benefit of creditors or the death, retirement, insanity, resignation, expulsion or dissolution of a member or the occurrence of any other event that terminates the continued membership of a member in the company unless the business of the company is continued by the vote or consent of a majority in interest, or such greater number as shall be provided in writing in the operating agreement, of the remaining members given within 180 days following such event.

(5)  Entry of an order of judicial dissolution under section 8972 (relating to judicial dissolution).

(b)  Perpetual existence.--The certificate of organization may provide that the company shall have perpetual existence, in which case subsection (a)(4) shall not be applicable to the company.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

Cross References.  Section 8971 is referred to in section 8903 of this title.



Section 8972 - Judicial dissolution

§ 8972.  Judicial dissolution.

On application by or for a member, the court may order dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the operating agreement.

Cross References.  Section 8972 is referred to in section 8971 of this title.



Section 8973 - Winding up

§ 8973.  Winding up.

(a)  General rule.--Except as provided in subsection (b) and unless otherwise provided in the operating agreement, the affairs of a limited liability company shall be wound up by the managers or, if none, by:

(1)  the members who have not wrongfully dissolved the company; or

(2)  a person approved by the members or, if there is more than one class or group of members, by each class or group of members, in each case by a majority in interest of the members in each class or group.

(b)  Judicial supervision.--The court may wind up the affairs of the company upon application of any member, his legal representative or assignee and, in connection therewith, may appoint a liquidating trustee. See section 139(b) (relating to tax clearance in judicial proceedings).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).



Section 8974 - Distribution of assets upon dissolution

§ 8974.  Distribution of assets upon dissolution.

(a)  General rule.--In settling accounts after dissolution, the liabilities of the limited liability company shall be entitled to payment in the following order:

(1)  Those to creditors, including members or managers who are creditors, in the order of priority as provided by law, in satisfaction of the liabilities of the company, whether by payment or the making of reasonable provision for payment thereof, other than liabilities for distributions to members under section 8932 (relating to distributions and allocation of profits and losses) or 8933 (relating to distributions upon an event of dissociation).

(2)  Unless otherwise provided in the operating agreement, to members and former members in satisfaction of liabilities for distributions under section 8932 or 8933.

(3)  Unless otherwise provided in the operating agreement, to members in respect of:

(i)  Their contributions to capital.

(ii)  Their share of the profits and other compensation by way of income on their contributions.

(b)  Provision for claims.--A company that has dissolved shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured claims and obligations, known to the company and all claims and obligations that are known to the company but for which the identity of the claimant is unknown. If there are sufficient assets, such claims and obligations shall be paid in full, and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the operating agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up the affairs of a company who has complied with this section shall not be personally liable to the claimants of the dissolved company by reason of his actions in winding up the company.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).



Section 8975 - Certificate of dissolution

§ 8975.  Certificate of dissolution.

(a)  General rule.--When all debts, liabilities and obligations of the limited liability company have been paid and discharged or adequate provision has been made therefor and all of the remaining property and assets of the company have been distributed to the members, a certificate of dissolution shall be executed by the company. The certificate of dissolution shall set forth:

(1)  The name of the company.

(2)  That all debts, obligations and liabilities of the company have been paid and discharged or that adequate provision has been made therefor.

(3)  That all the remaining property and assets of the company have been distributed among its members in accordance with their respective rights and interests.

(4)  That there are no actions pending against the company in any court or that adequate provision has been made for the satisfaction of any judgment that may be entered against it in any pending action.

(b)  Filing of certificate.--The certificate of dissolution and the certificates or statement required by section 139 (relating to tax clearance of certain fundamental transactions) shall be filed in the Department of State.

(c)  Cross references.--See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8907 (relating to execution of documents).

Cross References.  Section 8975 is referred to in section 8978 of this title.



Section 8976 - Effect of filing certificate of dissolution

§ 8976.  Effect of filing certificate of dissolution.

(a)  General rule.--Upon the filing of a certificate of dissolution, the existence of the limited liability company shall cease, except for the purpose of legal actions, other proceedings and appropriate action as provided in this chapter.

(b)  Postfiling administration.--The manager or managers in office at the time of dissolution or the survivors of them or, if management of the company is retained by the members, then all members shall thereafter be trustees for the members and creditors of the dissolved company and as such shall have authority to distribute any company property discovered after dissolution, convey real estate and take such other action as may be necessary on behalf of and in the name of such dissolved company.



Section 8977 - Survival of remedies and rights after dissolution

§ 8977.  Survival of remedies and rights after dissolution.

(a)  General rule.--The dissolution of a limited liability company shall not eliminate or impair any remedy available to or against the company or its managers or members for any right or claim existing or liability incurred prior to the dissolution, if an action thereon is brought on behalf of:

(1)  the company within the time otherwise limited by law; or

(2)  any other person before or within two years after the date of the dissolution or within the time otherwise limited by law, whichever is less.

(b)  Action in name of company.--An action brought under subsection (a) may be prosecuted against and defended by the company under the name of the company.

(c)  Preservation of limited liability.--The dissolution of a company shall not affect the limited liability of members with respect to transactions occurring or acts or omissions done or omitted in the name of or by the company except that each member shall be liable for his pro rata portion of the unpaid liabilities of the company up to the amount of the net assets of the company distributed to the member in connection with the dissolution.



Section 8978 - Dissolution by domestication

§ 8978.  Dissolution by domestication.

Whenever a domestic limited liability company has domesticated itself under the laws of another jurisdiction by action similar to that provided by section 8982 (relating to domestication) and has authorized that action by the vote required by this subchapter for the approval of a proposal that the company dissolve voluntarily, the company may surrender its certificate of organization under the laws of this Commonwealth by filing in the Department of State a certificate of dissolution under section 8975 (relating to certificate of dissolution). In lieu of the statements required by section 8975(a)(2) through (4), the certificate of dissolution shall set forth a statement that the company has domesticated itself under the laws of another jurisdiction. If the company, as domesticated in the other jurisdiction, registers to do business in this Commonwealth either prior to or simultaneously with the filing of the certificate of dissolution under this section, the company shall not be required to file with the certificate of dissolution the tax clearance certificates that would otherwise be required by section 139 (relating to tax clearance of certain fundamental transactions).

(June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 8981 - Foreign limited liability companies

SUBCHAPTER J

FOREIGN COMPANIES

Sec.

8981.  Foreign limited liability companies.

8982.  Domestication.

Cross References.  Subchapter J is referred to in sections 8903, 8965 of this title.

§ 8981.  Foreign limited liability companies.

(a)  General rule.--A foreign limited liability company shall be subject to Subchapter K of Chapter 85 (relating to foreign limited partnerships) as if it were a foreign limited partnership, except that:

(1)  Section 8582(a)(5) and (6) (relating to registration) shall not be applicable to the application for registration of a foreign limited liability company.

(2)  If the foreign limited liability company is to be a qualified foreign restricted professional company, its application for registration shall so state and shall also contain a brief description of the professional service or services to be rendered by the company.

(3)  A qualified foreign limited liability company shall enjoy the same rights and privileges as a domestic limited liability company, but no more, and, except as otherwise provided by law, shall be subject to the same liabilities, restrictions, duties and penalties now in force or hereafter imposed upon domestic limited liability companies to the same extent as if it had been organized under this chapter.

(b)  Provision applicable to all foreign limited liability companies.--Section 8926 (relating to certain specifically authorized debt terms) shall be applicable to any obligation, as defined in section 1510 (relating to certain specifically authorized debt terms), of a foreign limited liability company executed or effected in this Commonwealth or affecting real property situated in this Commonwealth.



Section 8982 - Domestication

§ 8982.  Domestication.

(a)  General rule.--Any qualified foreign limited liability company may become a domestic limited liability company by filing in the Department of State a certificate of domestication. The certificate of domestication, upon being filed in the department, shall constitute the certificate of organization of the domesticated company, and it shall thereafter continue as a limited liability company which shall be a domestic limited liability company subject to this chapter.

(b)  Certificate of domestication.--The certificate of domestication shall be executed by the company and shall set forth in the English language:

(1)  The name of the company. If the name is in a foreign language, it shall be set forth in Roman letters or characters or Arabic or Roman numerals. If the name is one that is rendered unavailable for use by any provision of section 8905 (relating to name), the company shall adopt, in accordance with any procedures for changing the name of the company that are applicable prior to the domestication of the company, and shall set forth in the certificate of domestication an available name.

(2)  Subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of its registered office in this Commonwealth.

(3)  A statement that upon domestication the company will be subject to the domestic limited liability company provisions of the Limited Liability Company Law of 1994 and, if desired, a brief statement of the purpose or purposes for which it is to be domesticated which shall be a purpose or purposes for which a domestic limited liability company may be organized under this chapter and which may consist of or include a statement that the company shall have unlimited power to engage in and to do any lawful act concerning any or all lawful business for which companies may be organized under the Limited Liability Company Law of 1994.

(4)  Any desired provisions relating to the manner and basis of reclassifying the membership interests of the company.

(5)  A statement that the filing of the certificate of domestication and, if desired, the renunciation of the original certificate of organization of the company has been authorized, unless its certificate of organization or other organic documents require a greater vote, by a majority of the votes cast by all members entitled to vote thereon and, if any class of members is entitled to vote thereon as a class, a majority of the votes cast in each class vote.

(6)  Any other provisions authorized or required by this chapter to be set forth in an original certificate of organization.

See sections 134 (relating to docketing statement), 135 (relating to requirements to be met by filed documents) and 8907 (relating to execution of documents).

(c)  Effect of domestication.--

(1)  As a domestic limited liability company, the domesticated company shall no longer be a foreign limited liability company for the purposes of this chapter and shall instead be a domestic limited liability company with all the powers and privileges and all the duties and limitations granted and imposed upon domestic limited liability companies. In all other respects, the domesticated limited liability company shall be deemed to be the same limited liability company as it was prior to the domestication without any change in or effect on its existence. Without limiting the generality of the previous sentence, the domestication shall not be deemed to have dissolved the company or to have affected in any way:

(i)  the right and title of the company in and to its assets, property, franchises, estates and choses in action;

(ii)  the liability of the company for its debts, obligations, penalties and public accounts due the Commonwealth;

(iii)  any liens or other encumbrances on the property or assets of the company; or

(iv)  any contract, license or other agreement to which the company is a party or under which it has any rights or obligations.

(2)  The membership interests in the domesticated company shall be unaffected by the domestication except to the extent, if any, reclassified in the certificate of domestication.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (b)(1) and (c).

Cross References.  Section 8982 is referred to in sections 161, 162, 8978 of this title.



Section 8991 - Parties to actions

SUBCHAPTER K

ACTIONS

Sec.

8991.  Parties to actions.

8992.  Authority to sue.

8993.  Effect of lack of authority to sue.

§ 8991.  Parties to actions.

(a)  General rule.--Suit may be brought by or against a limited liability company in its own name.

(b)  Members as parties.--A member of a company is not a proper party to an action or proceeding by or against the company, except where the object is to enforce the right of a member against or his liability to the company.



Section 8992 - Authority to sue

§ 8992.  Authority to sue.

Suit on behalf of a limited liability company may be brought in the name of the company by:

(1)  Any member of the company, whether or not the certificate of organization vests management of the company in one or more managers, who is duly authorized to sue by the vote of members entitled to vote who do not have an interest in the outcome of the suit that is adverse to the interest of the company.

(2)  Any manager of the company, if the certificate of organization vests management of the company in one or more managers, who is duly authorized to do so by the vote of managers who do not have an interest in the outcome of the suit that is adverse to the interest of the company.



Section 8993 - Effect of lack of authority to sue

§ 8993.  Effect of lack of authority to sue.

The lack of authority of a member or manager to sue on behalf of a limited liability company may not be asserted as a defense to an action by the company or by the company as a basis for bringing a subsequent suit on the same cause of action.



Section 8995 - Application and effect of subchapter

SUBCHAPTER L

RESTRICTED PROFESSIONAL COMPANIES

Sec.

8995.  Application and effect of subchapter.

8996.  Restrictions.

8997.  Taxation of restricted professional companies.

8998.  Annual registration.

§ 8995.  Application and effect of subchapter.

(a)  General rule.--This subchapter shall be applicable to a limited liability company that is a restricted professional company.

(b)  Application to limited liability companies generally.--Except as provided in section 8997 (relating to taxation of restricted professional companies), the existence of a provision of this subchapter shall not of itself create any implication that a contrary or different rule of law is or would be applicable to a limited liability company that is not a restricted professional company. This subchapter shall not affect any statute or rule of law that is or would be applicable to a limited liability company that is not a restricted professional company.

(c)  Laws applicable to restricted professional companies.--Except as otherwise provided in this subchapter, this chapter shall be generally applicable to all restricted professional companies. The specific provisions of this subchapter shall control over the general provisions of this chapter.

(d)  Election of restricted professional company status.--At the time an existing limited liability company that has previously conducted a business not involving the rendering of a restricted professional service begins to render one or more restricted professional services, the company shall amend its certificate of organization to include the statement required by section 8913(7) (relating to certificate of organization). For purposes of sections 8925 (relating to taxation of limited liability companies) and 8997, the company shall be deemed to have become a restricted professional company on the first day of the taxable year of the company following the taxable year in which the amendment of its certificate of organization required by this subsection is filed.

(e)  Termination of restricted professional company status.--Except as provided in this subsection, the status of a restricted professional company as such shall terminate, and the company shall cease to be subject to this subchapter, at such time as it ceases to render any restricted professional services. Upon ceasing to render any restricted professional services, the company shall amend its certificate of organization to delete the statement required by section 8913(7). For purposes of sections 8925 and 8997, the company shall be deemed to have ceased being a restricted professional company on the first day of the taxable year of the company following the taxable year in which it ceased to render any restricted professional services.



Section 8996 - Restrictions

§ 8996.  Restrictions.

(a)  Purposes of restricted professional companies.--A restricted professional company shall not engage in any business other than conducting the practice of the restricted professional service or services for which it was specifically organized, except that a restricted professional company may:

(1)  Own real and personal property necessary for or appropriate or desirable in the fulfillment or rendering of its specific restricted professional service or services and it may invest its funds in real estate, mortgages, stocks, bonds or any other type of investment.

(2)  Be a partner, shareholder, member or other owner of a partnership, corporation, limited liability company or other association engaged in the business of rendering the restricted professional service or services for which the restricted professional company was organized.

(b)  Ownership and governance of restricted professional companies.--Except as otherwise provided by a statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of membership interests in and all of the managers, if any, of a restricted professional company shall be licensed persons.

(c)  Rendering restricted professional services.--

(1)  A restricted professional company may lawfully render restricted professional services only through licensed persons. The company may employ persons not so licensed but those persons shall not render any restricted professional services rendered or to be rendered by it.

(2)  Paragraph (1) shall not be interpreted to preclude the use of clerks, secretaries, nurses, administrators, bookkeepers, technicians and other assistants or paraprofessionals who are not usually and ordinarily considered by law, custom and practice to be rendering the restricted professional service or services for which the restricted professional company was organized nor to preclude the use of any other person who performs all his employment under the direct supervision and control of a licensed person. A person shall not under the guise of employment render restricted professional services unless duly licensed or admitted to practice as required by law.

(3)  Notwithstanding any other provision of law, a restricted professional company may charge for the restricted professional services rendered by it, may collect those charges and may compensate those who render the restricted professional services.

(d)  Application.--For purposes of applying subsection (a):

(1)  The practice of the restricted professional service of public accounting shall be deemed to include:

(i)  the provision of one or more kinds of services involving the use of accounting or auditing skills, including, without limitation, the issuance of reports on financial statements;

(ii)  the provision of one or more kinds of management advisory, financial advisory or consulting services; and

(iii)  the preparation of tax returns or the furnishing of advice on tax matters.

(2)  A restricted professional company shall not engage in the conduct of the business of or own directly or indirectly any equity interest in:

(i)  A clinical laboratory as defined in section 2 of the act of September 26, 1951 (P.L.1539, No.389), known as The Clinical Laboratory Act.

(ii)  A blood bank as defined in section 3 of the act of December 6, 1972 (P.L.1614, No.335), known as the Pennsylvania Blood Bank Act.

(iii)  A health care facility as defined in section 802.1 of the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

(iv)  An ambulatory service facility as defined in section 3 of the act of July 8, 1986 (P.L.408, No.89), known as the Health Care Cost Containment Act.

(v)  A kidney treatment center or a hemodialysis center.

(3)  The practice of the restricted professional service of law shall be deemed to include the following activities when conducted incidental to the practice of law:

(i)  serving as an attorney-in-fact, guardian, custodian, executor, personal representative, trustee or fiduciary;

(ii)  serving as a director or trustee of a corporation for profit or not-for-profit, manager of a limited liability company or a similar position with any other form of association;

(iii)  testifying, teaching, lecturing or writing about any topic related to the law;

(iv)  serving as a master, receiver, arbitrator or similar official;

(v)  providing actuarial, insurance, investment, estate and trust administration, tax return preparation, financial and other similar services and advice; and

(vi)  conducting intellectual property and other real and personal property title searches and providing other title insurance agency services.

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b) and added subsec. (d)(3).

Cross References.  Section 8996 is referred to in sections 8911, 8941, 8997, 8998 of this title.



Section 8997 - Taxation of restricted professional companies

§ 8997.  Taxation of restricted professional companies.

(a)  General rule.--Except as provided in subsection (b) and in section 8925(b) (relating to taxation of limited liability companies), for the purposes of the imposition by the Commonwealth or any political subdivision of any tax or license fee on or with respect to any income, property, privilege, transaction, subject or occupation, a domestic or qualified foreign restricted professional company shall be deemed to be a limited partnership organized and existing under Chapter 85 (relating to limited partnerships), and a member of such a company, as such, shall be deemed a limited partner of a limited partnership.

(b)  Exception.--A domestic or qualified foreign restricted professional company shall be subject to section 8925(a), instead of subsection (a), for the whole of any taxable year of the company during any part of which the company has:

(1)  engaged in any business not permitted by section 8996(a) (relating to purposes of restricted professional companies);

(2)  (Repealed).

(3)  been a member of a limited liability company.

(July 6, 2006, P.L.319, No.67, eff. imd.)

2006 Repeal Note.  Act 67 repealed subsec. (b)(2).

1997 Partial Repeal.  Section 35.1(b) of Act 7 of 1997 provided that section 8997 is repealed insofar as it is inconsistent with Act 7.

Cross References.  Section 8997 is referred to in sections 8925, 8995 of this title.



Section 8998 - Annual registration

§ 8998.  Annual registration.

(a)  General rule.--Every domestic restricted professional company in existence on December 31 of any year and every qualified foreign restricted professional company that is registered to do business in this Commonwealth on December 31 of any year shall file in the Department of State with respect to that year, and on or before April 15 of the following year, a certificate of annual registration on a form provided by the department, executed by the company and accompanied by the annual registration fee prescribed by subsection (b). The department shall not charge a fee other than the annual registration fee for filing the certificate of annual registration. The certificate of annual registration shall include a statement by the company as to whether or not it engaged in any business not permitted by section 8996(a) (relating to purposes of restricted professional companies) during the year with respect to which the certificate is being filed.

(b)  Annual registration fee.--

(1)  The annual registration fee to be paid when filing a certificate of annual registration shall be equal to a base fee of $300 times the number of persons who:

(i)  were members of the company on December 31 of the year with respect to which the certificate of annual registration is being filed;

(ii)  were licensed persons; and

(iii)  had their principal residence at the time in this Commonwealth.

(2)  The base fee of $300 shall be increased on December 31, 1997, and December 31 of every third year thereafter by the percentage increase in the Consumer Price Index for Urban Workers during the most recent three calendar years for which that index is available on the date of adjustment. Each adjustment under this paragraph shall be rounded up to the nearest $10.

(c)  Notice of annual registration.--Not later than February 1 of each year, the department shall give notice to every restricted professional company required to file a certificate of annual registration with respect to the preceding year of the requirement to file the certificate. The notice shall state the amount of the base fee payable under subsection (b)(1), as adjusted pursuant to subsection (b)(2), if applicable, and shall be accompanied by the form of certificate to be filed. Failure by the department to give notice to any party or failure by any party to receive notice of the annual registration requirement shall not relieve the party of the obligation to file the certificate.

(d)  Credit to Corporation Bureau Restricted Account.--The annual registration fee shall not be deemed to be an amount received by the department under Subchapter C of Chapter 1 (relating to Corporation Bureau and UCC fees) for purposes of section 155 (relating to disposition of funds), except that $25 of the fee shall be credited to the Corporation Bureau Restricted Account.

(e)  Functions of Department of State.--The department shall send to the Department of Revenue a copy of any certificate that discloses the conduct of any business not permitted by section 8996(a).

(f)  Annual fee to be lien.--

(1)  Failure to file the certificate of annual registration required by this section shall not affect the existence or status of the restricted professional company as such, but the annual registration fee that would have been payable shall be a lien in the manner provided in this subsection from the time the annual registration fee is due and payable. If a certificate of annual registration is not filed within 30 days after the date on which it is due, the department shall assess a penalty of $500 against the company, which shall also be a lien in the manner provided in this subsection. The imposition of that penalty shall not be construed to relieve the company from liability for any other penalty or interest provided for under other applicable law.

(2)  If the annual registration fee paid by a restricted professional company is subsequently determined to be less than should have been paid because it was based on an incorrect number of members or was otherwise incorrectly computed, that fact shall not affect the existence or status of the restricted professional company as such, but the amount of the additional annual registration fee that should have been paid shall be a lien in the manner provided in this subsection from the time the incorrect payment is discovered by the department.

(3)  The annual registration fee shall bear simple interest from the date that it becomes due and payable until paid. The interest rate shall be that provided for in section 806 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, with respect to unpaid taxes. The penalty provided for in paragraph (1) shall not bear interest. The payment of interest shall not relieve the restricted professional company from liability for any other penalty or interest provided for under other applicable law.

(4)  The lien created by this subsection shall attach to all of the property and proceeds thereof of the restricted professional company in which a security interest can be perfected, in whole or in part, by filing in the department under 13 Pa.C.S. Div. 9 (relating to secured transactions; sales of accounts, contract rights and chattel paper), whether the property and proceeds are owned by the company at the time the annual registration fee or any penalty or interest becomes due and payable or whether the property and proceeds are acquired thereafter. Except as otherwise provided by statute, the lien created by this subsection shall have priority over all other liens, security interests or other charges, except liens for taxes or other charges due the Commonwealth. The lien created by this subsection shall be entered on the records of the department and indexed in the same manner as a financing statement filed under 13 Pa.C.S. Div. 9. At the time an annual registration fee, penalty or interest that has resulted in the creation of a lien under this subsection is paid, the department shall terminate the lien with respect to that annual registration fee, penalty or interest without requiring a separate filing by the company for that purpose.

(5)  If the annual registration fee paid by a restricted professional company is subsequently determined to be more than should have been paid for any reason, no refund of the additional fee shall be made.

(g)  Cross references.--See section 8907 (relating to execution of documents) and 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (f).

References in Text.  Division 9 of Title 13, referred to in subsec. (f), was repealed and added by the act of June 8, 2001 (P.L.123, No.18). Present Division 9 relates to secured transactions.






Chapter 91 - Unincorporated Associations Generally

Section 9101 - Customary parliamentary law applicable

PART IV

UNINCORPORATED ASSOCIATIONS

Chapter

91.  Unincorporated Associations Generally

93.  Professional Associations

Enactment.  Part IV was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Part IV (Reserved) was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

CHAPTER 91

UNINCORPORATED ASSOCIATIONS GENERALLY

Sec.

9101.  Customary parliamentary law applicable.

9102.  Funeral and similar benefits.

9103.  Nontransferable membership interests.

Enactment.  Chapter 91 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

§ 9101.  Customary parliamentary law applicable.

Except as otherwise provided by statute or by the organic documents under which an unincorporated association is constituted, each unincorporated association shall be governed by customary usages and principles of parliamentary law and procedure.



Section 9102 - Funeral and similar benefits

§ 9102.  Funeral and similar benefits.

Members of unincorporated associations paying periodic or funeral benefits shall not be individually liable for the payment of periodic or funeral benefits or other similar liabilities of the association. The liabilities shall be payable only out of the treasury of the association.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 9103 - Nontransferable membership interests

§ 9103.  Nontransferable membership interests.

(a)  General rule.--For the purpose of encouraging lawful associational activity among agricultural and industrial workers through the organization of unincorporated associations for mutual benefit insurance, saving or other lawful objects where the persons so organizing derive benefits from the preservation and continuance of the membership and interest among persons engaged in a common calling, labor or enterprise, the unincorporated association may provide, in its organic documents, that membership in the association or interest in its funds or property shall be nontransferable without the consent of the association.

(b)  Assignments and pledges.--No attempted assignment, transfer or pledge of a membership or interest made in violation of a transfer restriction adopted pursuant to subsection (a) shall pass any right or interest, legal or equitable, to the person to whom it is attempted to be made if the transfer restriction is brought to the knowledge of that person.

(c)  Knowledge of nontransferability.--Whenever the interest of a member in the funds or property of any unincorporated association subject to subsection (a) is evidenced by a certificate, an endorsement thereon that the certificate is nontransferable shall be conclusive evidence that the person to whom any attempted assignment, transfer or pledge of the certificate is made has knowledge of the nontransferable character of the interest of the member.






Chapter 93 - Professional Associations

Section 9301 - Short title of chapter

CHAPTER 93

PROFESSIONAL ASSOCIATIONS

Sec.

9301.  Short title of chapter.

9302.  Application of chapter.

9303.  Definitions.

9304.  Purpose of association.

9305.  Articles of association.

9306.  Board of governors.

9307.  Bylaws.

9308.  Employees.

9309.  Compensation.

9310.  Distribution of excess earnings.

9311.  Interests of associates.

9312.  Transfer of interests.

9313.  Redemption of interests.

9314.  Term of existence.

9315.  Name.

9316.  Voting of associates.

9317.  Liability of associates.

9318.  Professional disqualifications.

9319.  Dissolution.

Enactment.  Chapter 93 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 93 is referred to in sections 2905, 8908 of this title.

§ 9301.  Short title of chapter.

This chapter shall be known and may be cited as the Professional Association Act of 1988.



Section 9302 - Application of chapter

§ 9302.  Application of chapter.

This chapter shall apply to and the word "association" in this chapter shall mean a professional association organized under the act of August 7, 1961 (P.L.941, No.416), known as the Professional Association Act, which has not:

(1)  Reorganized as an electing partnership under Chapter 87 (relating to electing partnerships).

(2)  Elected to become a professional corporation in the manner provided by section 2905 (relating to election of professional associations to become professional corporations).

(3)  Elected to become a limited liability company in the manner provided by section 8908 (relating to election of professional association to become limited liability company).

An association may not be originally organized under this chapter.

(Dec. 7, 1994, P.L.703, No.106, eff. 60 days)



Section 9303 - Definitions

§ 9303.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Associates."  The members of any association.

"Profession."  Includes all occupations legally or traditionally designated as professions in which members by law (apart from Chapter 29 (relating to professional corporations)), tradition or ethics are forbidden to incorporate for the purpose of rendering professional services, including, but not limited to, architects, attorneys at law, certified public accountants, chiropractors, dentists, osteopaths, physicians and surgeons.

"Professional service."  Any type of service which can be rendered by the member of any profession within the purview of that profession.



Section 9304 - Purpose of association

§ 9304.  Purpose of association.

An association may be organized only for the purpose of rendering the one specific kind of professional service its associates are authorized to render, and it shall not engage in any business other than rendering the professional service for which it was organized. The professional services shall be rendered subject to rules and regulations of the professional licensing boards with particular reference to manner of practice, number of locations of practice and professional conduct as well as any other matter which may properly come within the jurisdiction of the professional licensing boards. However, it may invest its funds in real estate, mortgages, shares, bonds or any other type of investment, and it may own real and personal property necessary or appropriate for rendering its professional service.



Section 9305 - Articles of association

§ 9305.  Articles of association.

(a)  General rule.--The articles of association shall contain the name of the association, the names and addresses of all of the associates, the address of the principal office of the association and a general purpose clause of the association. One copy of the articles of association, fully executed, shall be filed with the office of the clerk of the court of common pleas of the county in which the association has its principal office.

(b)  Amended articles of association.--Amended articles of association shall be filed in the Department of State by the association within 30 days of any change in its membership or principal office address.

(c)  Statement of summary of record.--The association shall be subject to section 1311 (relating to filing of statement of summary of record by certain corporations) to the same extent as if it were a business corporation except that any subsistence certificate issued by the department thereunder shall state that the association is a professional association duly existing under the laws of this Commonwealth.

(d)  Cross reference.--See section 134 (relating to docketing statement).



Section 9306 - Board of governors

§ 9306.  Board of governors.

The associates shall elect a board of governors which shall manage all of the affairs of the association. The membership of the board of governors shall consist of one or more persons who may but need not be associates. The board shall elect a chairman, a secretary, a treasurer and any other officers it deems necessary for the successful management of the association.



Section 9307 - Bylaws

§ 9307.  Bylaws.

The associates shall adopt bylaws to regulate the affairs of the association. The bylaws shall provide for:

(1)  The method of election of the members of the board of governors.

(2)  The number of members of the board of governors.

(3)  The method of election of officers of the board of governors.

(4)  The dates of the regular meetings of the associates which shall occur at least once each year.

(5)  The dates of the regular meetings of the board of governors which shall occur at least once each year.

(6)  A method for determining the values of the respective interests of the associates.

(7)  The method of amending the bylaws.

(8)  The term of existence of the association.

(9)  Such other provisions as the associates may deem necessary for the successful regulation of the affairs of the association.



Section 9308 - Employees

§ 9308.  Employees.

The board of governors may engage such employees as it deems necessary for the operation of the association. An employee shall not be engaged to render professional services unless he is duly licensed or otherwise legally authorized to render the professional services in this Commonwealth except that the association may engage agents or employees who are not duly licensed or otherwise legally authorized to render professional services to render services of a nonprofessional nature. An associate may be an employee of the association.



Section 9309 - Compensation

§ 9309.  Compensation.

The board of governors shall have the right to establish the amount and method of compensation of all of the employees.



Section 9310 - Distribution of excess earnings

§ 9310.  Distribution of excess earnings.

The board of governors may establish what portion of excess earnings of the association shall be distributed among the associates. Any distribution of excess earnings of the association shall be made to each associate according to his proportionate ownership in the association.



Section 9311 - Interests of associates

§ 9311.  Interests of associates.

The portion of ownership of each associate in an association shall be evidenced by an ownership certificate.



Section 9312 - Transfer of interests

§ 9312.  Transfer of interests.

Any associate or the personal representative of his estate may transfer, in whole or in part, his interest in an association only to a transferee who is licensed or otherwise legally authorized to render the same kind of professional service which the association was organized to render. If any restrictions are imposed on the right to transfer, the restrictions shall be specifically set forth in the bylaws of the association, and reference to the restriction shall be set forth either generally or specifically on any certificates which evidence ownership in the association.

Cross References.  Section 9312 is referred to in section 9318 of this title.



Section 9313 - Redemption of interests

§ 9313.  Redemption of interests.

An association may, upon agreement with any associate (including any associate who has been expelled) or the personal representative of his estate, redeem the interest in the association of the associate or his estate.



Section 9314 - Term of existence

§ 9314.  Term of existence.

An association may be organized for any term of years or its existence may be perpetual. Neither death, bankruptcy, resignation, expulsion, insanity, retirement nor transfer or redemption of the interest of any associate shall cause its dissolution.



Section 9315 - Name

§ 9315.  Name.

The associates may adopt any name for their association which is not contrary to law or the ethics of their profession.



Section 9316 - Voting of associates

§ 9316.  Voting of associates.

At any meeting of the associates of an association, each associate shall have the right to vote according to his proportionate ownership in the association.



Section 9317 - Liability of associates

§ 9317.  Liability of associates.

(a)  Joint and several liability.--All of the associates of an association are liable, jointly and severally, for:

(1)  The torts of any agent or employee of the association committed while the agent or employee is acting within the ordinary course of operation of the association.

(2)  The misapplication by any associate of any money or property of a third person if the money or property was received by the association in the ordinary course of its operation.

(b)  Joint liability.--All of the associates of an association are liable, jointly, for all debts and legal obligations of the association other than those chargeable under subsection (a).



Section 9318 - Professional disqualifications

§ 9318.  Professional disqualifications.

If any agent or employee of the association engaged for the purpose of rendering professional services or any associate becomes legally disqualified to render professional services, the agency or employment shall be immediately terminated upon disqualification and, in the case of an associate, the associate shall be immediately expelled from the association. The expelled associate shall have the right to transfer his interest in the association in accordance with section 9312 (relating to transfer of interests).



Section 9319 - Dissolution

§ 9319.  Dissolution.

(a)  General rule.--An association shall be dissolved only upon the occurrence of one of the following:

(1)  Expiration of the term of existence as provided in the bylaws of the association but not until articles of dissolution have been filed as provided in subsection (c).

(2)  Upon vote of a majority (or such percentage as may be provided in the bylaws but in no event less than a simple majority) of the associates, voting according to their proportionate shares of ownership, to dissolve prior to the expiration of the term of existence of the association.

(b)  Procedure.--If a special meeting is called for the purpose of voting to dissolve an association, notice shall be given to each of the associates at his address of record with the association of the time, place and purpose of the meeting, by first class mail, at least ten days prior to the meeting unless a greater period is required by the bylaws.

(c)  Articles of dissolution.--The association shall file articles of dissolution substantially as provided by section 1977 (relating to articles of dissolution).

(d)  Effect of dissolution.--Upon dissolution, all debts and obligations of the association shall be satisfied and, if any property of the association remains, it shall be divided among the associates proportionally according to their ownership in the association. If all of the debts and legal obligations of the association have not been satisfied at the time of dissolution, all of the associates shall remain jointly and severally liable until all the debts and obligations are satisfied.






Chapter 95 - Business Trusts

Section 9501 - Application and effect of chapter

PART V

BUSINESS TRUSTS

Chapter

95.  Business Trusts

Enactment.  Part V was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Part V (Reserved) was added November 15, 1972, P.L.1063, No.271, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

CHAPTER 95

BUSINESS TRUSTS

Sec.

9501.  Application and effect of chapter.

9502.  Creation, status and termination of business trusts.

9503.  Documentation of trust.

9504.  Registered office.

9505.  Trustees.

9506.  Liability of trustees and beneficiaries.

9507.  Foreign business trusts.

Enactment.  Chapter 95 was added December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Cross References.  Chapter 95 is referred to in section 102 of this title; section 711 of Title 20 (Decedents, Estates and Fiduciaries); section 501 of Title 54 (Names).

§ 9501.  Application and effect of chapter.

(a)  General rule.--

(1)  Unless the context clearly indicates otherwise, this chapter shall apply to and the words "business trust" in this chapter shall mean an association organized as a trust:

(i)  Hereafter established under the laws of this Commonwealth.

(ii)  Whose deed of trust or other organic document states, by amendment or otherwise, that the trust exists subject to the provisions of this chapter, in the case of a business trust heretofore established under the laws of this Commonwealth or heretofore or hereafter established under the laws of any other jurisdiction.

(2)  The words "business trust" in this chapter shall not include:

(i)  A trust contemplated by section 1768 (relating to voting trusts and other agreements among shareholders) or any similar provision of law.

(ii)  A trust for creditors.

(iii)  A mortgage, deed of trust or other indenture or similar instrument or agreement under which debt securities are outstanding or to be issued.

(iv)  A trust for the benefit of one or more investors with respect to a lease of real or personal property, unless the instrument creating the trust is filed under this chapter.

(b)  No franchise.--This chapter shall not confer on a business trust the power to engage in any activity that may be undertaken only in corporate form.

(c)  Effect on taxation.--This chapter is enacted to codify and clarify certain common law principles applicable to business trusts and is not intended to affect the liability of any business trust to any tax. A trust that is subject to this chapter shall not be deemed to be organized or created by or under this or any other statute or to have the benefit of any state franchise for the purpose of existing law relating to taxation.

(d)  Multistate application.--It is the intent of the General Assembly in enacting this chapter that the legal existence of business trusts organized in this Commonwealth be recognized outside the boundaries of this Commonwealth and that, subject to any reasonable requirement of registration, a domestic business trust transacting business outside this Commonwealth be granted protection of full faith and credit under the Constitution of the United States.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment.  Act 106 added subsec. (d).

1990 Amendment.  Act 198 amended subsec. (a).

1994 Partial Repeal.  Section 42(c) of Act 48 of 1994 provided that subsection (c) is repealed to the extent that it would affect any tax imposed under Articles III, IV and VI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, for any taxable year beginning on or after January 1, 1995.

Cross References.  Section 9501 is referred to in section 161 of this title.



Section 9502 - Creation, status and termination of business trusts

§ 9502.  Creation, status and termination of business trusts.

(a)  Creation.--A business trust may be created in real or personal property, or both, with power in the trustee:

(1)  To receive title to, hold, buy, sell, exchange, transfer and convey real and personal property for the use of the business trust.

(2)  To take, receive, invest or disburse the receipts, earnings, rents, profits or returns from the trust estate.

(3)  To carry on and conduct any lawful business designated in the deed or other instrument of trust, and generally to do any lawful act in relation to such trust property that any individual owning the same absolutely might do.

(4)  To merge with another business trust or other association, to divide or to engage in any other fundamental or other transaction contemplated by the deed or other instrument of trust.

(b)  Term.--Except as otherwise provided in the instrument, a business trust shall have perpetual existence.

(c)  Separate entity.--A business trust is a separate legal entity. Except as otherwise provided in the instrument, title to real and personal property may be held in the name of the trust, without in any manner diminishing the rights, powers and duties of the trustees as provided in subsection (a).

(d)  Termination.--Except as otherwise provided in the instrument:

(1)  The business trust may not be terminated, dissolved or revoked by a beneficial owner or other person.

(2)  The death, incapacity, dissolution, termination or bankruptcy of a beneficial owner or a trustee shall not result in the termination, dissolution or revocation of the business trust.

(e)  Contents of instrument.--The instrument may contain any provision for the regulation of the internal affairs of the business trust included in the instrument by the settlor, the trustee or the beneficiaries in accordance with the applicable procedures for the adoption or amendment of the instrument.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 9503 - Documentation of trust

§ 9503.  Documentation of trust.

(a)  General rule.--A business trust shall not be valid unless created by deed of trust or other written instrument subscribed by one or more individuals, associations or other entities. The trustees of a business trust shall promptly cause the instrument or any amendment thereof, except an amendment solely effecting or reflecting the substitution of or other change in the trustees, to be filed in the Department of State.

(b)  Definition of "instrument".--The term "instrument," as used in this chapter, shall mean the original deed of trust or other written instrument, all amendments thereof and any other statements or certificates permitted or required to be filed in the department by sections 108 (relating to change in location or status of registered office provided by agent) and 138 (relating to statement of correction) or this chapter. If an amendment of the instrument or articles of merger made in the manner permitted by section 1921(c) (relating to business trusts and other associations) or a certificate of merger made in the manner permitted by section 8545(c) (relating to business trusts and other associations) restates an instrument in its entirety, thenceforth the "instrument" shall not include any prior documents, and any certificate issued by the department with respect thereto shall so state.

(c)  Amendment.--The instrument may be amended in the manner and to the extent provided therein or by the trustee or a majority of the trustees, if not otherwise provided therein. The amendment shall be evidenced by a written instrument subscribed by one or more authorized persons on behalf of the business trust. The instrument of amendment, if required by subsection (a), shall be filed in the department and:

(1)  if the original deed of trust or other instrument was filed in the department under subsection (a), shall become effective upon filing or such later date and time, if any, as may be set forth in the instrument of amendment; or

(2)  in any other case, shall become effective as set forth in the instrument of amendment.

(d)  Duration.--The instrument creating a business trust shall specify the period of its duration, which may be perpetual. The rule against perpetuities or analogous principles shall not be applicable to a business trust.

(e)  Cross reference.--See section 134 (relating to docketing statement).

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (a).

1990 Amendment.  Act 198 amended subsecs. (a), (c) and (d).

Cross References.  Section 9503 is referred to in section 501 of Title 54 (Names).



Section 9504 - Registered office

§ 9504.  Registered office.

(a)  General rule.--The instrument shall set forth, subject to section 109 (relating to name of commercial registered office provider in lieu of registered address), the address, including street and number, if any, of the registered office of the business trust in this Commonwealth.

(b)  Change.--The registered office location of a business trust may be changed by an amendment of the instrument.

(c)  Alternative procedure.--A business trust may satisfy the requirements of this chapter concerning the maintenance of a registered office in this Commonwealth by setting forth in any document filed in the department pursuant to any provisions of this title that permits or requires the statement of the address of its then registered office, in lieu of that address, the statement authorized by section 109(a) (relating to name of commercial registered office provider in lieu of registered address).



Section 9505 - Trustees

§ 9505.  Trustees.

(a)  Succession of trustees.--An instrument may provide for the succession of title to any trust property not titled in the name of the trust to a successor trustee, in case of the death, resignation, removal or incapacity of any trustee. In the case of any such succession, the title to such trust property shall at once vest in the succeeding trustee.

(b)  Nature of service.--Service as the trustee of a business trust by an association that is not a banking institution shall not be deemed to constitute acting as a fiduciary for purposes of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)



Section 9506 - Liability of trustees and beneficiaries

§ 9506.  Liability of trustees and beneficiaries.

(a)  General rule.--

(1)  Except as otherwise provided in the instrument, the beneficiaries of a business trust shall be entitled to the same limitation of personal liability as is extended to shareholders in a domestic business corporation.

(2)  Except as otherwise provided in the instrument, the trustees of a trust, as such, shall not be personally liable to any person for any act or obligation of the trust or any other trustee.

(3)  An obligation of a trust based upon a writing may be limited to a specific fund or other identified pool or group of assets of the trust.

(b)  Standards and immunities.--Except as otherwise provided in the instrument governing the trust, the provisions of Subchapters B (relating to fiduciary duty) and D (relating to indemnification) of Chapter 17 shall be applicable to representatives of a business trust.

(c)  Certain specifically authorized debt terms.--A business trust shall be subject to section 1510 (relating to certain specifically authorized debt terms) to the same extent as if it were a business corporation.

(d)  Professional relationship unaffected.--Subsection (a) shall not afford trustees or beneficiaries of a business trust providing professional services with greater immunity than is available to the officers, shareholders, employees or agents of a professional corporation. See section 2925 (relating to professional relationship retained).

(e)  Disciplinary jurisdiction unaffected.--A business trust providing professional services shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the court, department, board, commission or other government unit regulating the profession in which the business trust is engaged. The court, department, board or other government unit may require that a business trust include in its instrument provisions that conform to any rule or regulation heretofore or hereafter promulgated for the purpose of enforcing the ethics of a profession. This chapter shall not affect or impair the disciplinary powers of the court, department, board, commission or other government unit over licensed persons or any law, rule or regulation pertaining to the standards for professional conduct of licensed persons or to the professional relationship between any licensed person rendering professional services and the person receiving professional services.

(f)  Permissible beneficiaries.--Except as otherwise provided by a statute, rule or regulation applicable to a particular profession, all of the ultimate beneficial owners of interests in a business trust that renders one or more restricted professional services shall be licensed persons. As used in this subsection, the term "restricted professional services" shall have the meaning specified in section 8903 (relating to definitions and index of definitions).

(g)  Conflict of laws.--The personal liability of a trustee or beneficiary of a business trust to any person or in any action or proceeding for the debts, obligations or liabilities of the trust or for the acts or omissions of other trustees, beneficiaries, employees or agents of the trust shall be governed solely and exclusively by this chapter and the laws of this Commonwealth. Whenever a conflict arises between the laws of this Commonwealth and the laws of any other state with respect to the liability of trustees or beneficiaries of a trust organized and existing under this chapter for the debts, obligations and liabilities of the trust or for the acts or omissions of the other trustees, beneficiaries, employees or agents of the trust, the laws of this Commonwealth shall govern in determining such liability.

(h)  Medical professional liability.--A business trust shall be deemed to be a professional corporation for purposes of section 811 of the act of October 15, 1975 (P.L.390, No.111), known as the Health Care Services Malpractice Act.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2001, P.L.411, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsecs. (a) and (f) and added subsec. (h).

1994 Amendment.  Act 106 added subsecs. (c), (d), (e), (f) and (g).

Cross References.  Section 9506 is referred to in section 9507 of this title.



Section 9507 - Foreign business trusts

§ 9507.  Foreign business trusts.

(a)  General rule.--A business trust organized under any laws other than those of this Commonwealth shall be subject to Subchapters B (relating to qualification) and C (relating to powers, duties and liabilities) of Chapter 41, as if it were a foreign business corporation, except that a qualified foreign business trust shall enjoy the same rights and privileges as a domestic business trust, but no more, and, except as otherwise provided by law, shall be subject to the same liabilities, restrictions, duties and penalties now in force or hereafter imposed upon domestic business trusts, to the same extent as if it were a domestic business trust.

(b)  Provision applicable to all foreign business trusts.--Section 9506(c) (relating to certain specifically authorized debt terms) shall be applicable to any obligation, as defined in section 1510 (relating to certain specifically authorized debt terms), of a business trust organized under any laws other than those of this Commonwealth, whether or not required to qualify in this Commonwealth, executed or effected in this Commonwealth or affecting real property situated in this Commonwealth.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

Cross References.  Section 9507 is referred to in section 501 of Title 54 (Names).









Title 16 - COUNTIES

Chapter 11 - General Provisions

Section 1121 - Short title and scope of subchapter

SUBCHAPTER B

REQUIRED FISCAL SECURITY FOR OFFICERS AND EMPLOYEES

Sec.

1121.  Short title and scope of subchapter.

1122.  Definitions.

1123.  Required security.

1124.  Official security and officers.

1125.  Other county officers and employees.

1126.  County officers and employees acting as agents.

1127.  Bonds or blanket bond as security coverage.

1128.  Insurance as security coverage.

1129.  Form of required security.

1130.  Amount of coverage.

1131.  Custody and filing of required security documents.

1132.  Payment of premiums and commissions on collections.

1133.  Other requirements, references and approvals.

Special Provisions in Appendix.  See section 3 of Act 106 of 2011 in the appendix to this title for special provisions relating to required security.

§ 1121.  Short title and scope of subchapter.

(a)  Short title of subchapter.--This subchapter shall be known and may be cited as the County Officer and Employee Fiscal Security Act.

(b)  Scope of subchapter.--This subchapter applies to security coverage and additional coverage in the form of bonds, blanket bond or insurance, protecting against events of loss of money or property as a result of misconduct by officers and employees in counties of the second class, second class A, third class, fourth class, fifth class, sixth class, seventh class or eighth class, including counties of these classes which have adopted a home rule charter or an optional plan.

(c)  Inapplicability.--This subchapter shall not apply to bonds of county treasurers acting as tax collectors as provided in section 4 of the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law.



Section 1122 - Definitions

§ 1122.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Additional coverage."  Insurance that covers each county at a minimum for the loss of money or property through robbery, burglary and larceny committed by parties other than officers or employees required to receive or hold money.

"Blanket bond."  Security coverage in the form of a bond for county officers and employees as follows:

(1)  for county officers and employees as a comprehensive group;

(2)  for a group of named county officers and employees; or

(3)  for county officers and employees in scheduled positions.

"Bond."  Security coverage under which a surety guarantees the performance of a duty by a county officer or employee in compliance with this subchapter.

"County."  A county of the second class, second class A, third class, fourth class, fifth class, sixth class, seventh class or eighth class, including counties of these classes which have adopted or may adopt a home rule charter or an optional plan.

"County officers and employees."  Elected and appointed county officials, deputies and other appointees of county elected and appointed officials and county employees, whether acting on behalf of the county or as agents of a Commonwealth agency or a governing authority, who are required to receive, account for or hold any money or property by virtue of their office or employment.

"Crime-fidelity insurance."  Insurance that is endorsed with faithful performance of duty coverage and which insures, at a minimum, against events of loss of money or other property resulting from one or more fraudulent or dishonest acts, including, but not limited to, embezzlement, theft, forgery, similar acts of dishonesty or fraud by a county officer or employee acting alone or in collusion with others, or from a breach of fiduciary duty or a failure of a county officer or employee to perform faithfully the officer's or employee's duties or to account properly for all money and property received or held by virtue of the officer's or employee's office or employment.

"Governing authority."  Includes:

(1)  The Supreme Court.

(2)  Any agency or unit of the unified judicial system exercising a power or performing a duty under 42 Pa.C.S. § 1721 (relating to delegation of powers).

"Governing body."  The county board of commissioners or the body vested with the legislative authority of the county in counties which have adopted a home rule charter or an optional plan.

"Home rule charter."  A charter adopted under 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government) or its predecessor, the former act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law, or Article XXXI-C of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code.

"Money."  Coin or currency of the United States or of any other country, travelers checks, personal checks, bank checks and bank notes in current use and having a face value, money orders and securities.

"Official security."  Security on behalf of a county officer to provide protection from events of loss or misconduct when the officer fails to faithfully perform the duties of the office.

"Optional plan."  An optional plan adopted under 53 Pa.C.S. Pt. III Subpt. E (relating to home rule and optional plan government) or its predecessor, the former act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law.

"Required security."  Security coverage and additional coverage provided in compliance with this subchapter.

"Securities."  All negotiable and nonnegotiable instruments or contracts representing either money or other property, including revenue and other stamps in current use, tokens and tickets and evidences of debt issued in connection with credit or charge cards, which cards are not issued by the county.

"Security coverage."  A bond, a blanket bond or a crime-fidelity insurance policy, which is endorsed with faithful performance of duty coverage, provided in compliance with this subchapter for the purpose of protecting against the loss of money and other property sustained as a result of one or more fraudulent or dishonest acts, including, but not limited to, embezzlement, theft, forgery, similar acts of dishonesty or fraud by a county officer or employee acting alone or in collusion with others, or from a breach of fiduciary duty or a failure of a county officer or employee to perform faithfully the officer's or employee's duties or to account properly for all money and property received by virtue of the officer's or employee's position or employment.



Section 1123 - Required security

§ 1123.  Required security.

(a)  In general.--A county shall obtain security coverage and additional coverage for county officers and employees in accordance with this subchapter.

(b)  Security coverage.--Security coverage shall be provided in accordance with the following:

(1)  Section 1124 (relating to official security and officers).

(2)  Section 1125 (relating to other county officers and employees).

(3)  Section 1126 (relating to county officers and employees acting as agents).

(c)  Additional coverage.--Supplemental to or as part of the security coverage to be provided in accordance with this subchapter, the county shall obtain additional coverage in the form of adequate insurance indemnifying it against the loss of money and property through robbery, burglary and larceny by parties other than those required to obtain security in accordance with this chapter.

(d)  Primary liability.--

(1)  Except as provided in paragraph (2), the county shall be primarily liable for a claim for the loss of money and property which a county officer or employee is required to receive, account for or hold by virtue of the officer's or employee's office or employment, to the extent that the loss is or could have been the subject of required security under this subchapter.

(2)  The county shall not be primarily liable for a claim for the loss of money and property under paragraph (1) to the extent that recovery of the loss can be obtained from other insurance or bond protection provided by the Commonwealth agency or any other person or entity asserting a claim.

(3)  With regard to the loss of money or property, nothing in this subchapter shall be deemed to restrict or diminish a county's right to reimbursement or subrogation or to limit any right the county may have to be indemnified or receive restitution for the loss.

Cross References.  Section 1123 is referred to in sections 1127, 1128 of this title.



Section 1124 - Official security and officers

§ 1124.  Official security and officers.

(a)  Official security.--Each county shall obtain official security in the form of bonds, a blanket bond or a crime-fidelity insurance policy, which is endorsed with faithful performance of duty coverage, that protects the county from losses caused by acts of the officers set forth in subsection (b) or the equivalent officers in home rule or optional plan counties, whether elected, appointed or appointed to fill a vacancy, before those officers begin their official duties.

(b)  Officers.--The following are the officers or equivalent officers in home rule or optional plan counties upon whose behalf official security shall be obtained in accordance with subsection (a):

(1)  Each county commissioner.

(2)  The chief clerk of the county commissioners.

(3)  The controller.

(4)  The county treasurer.

(5)  The prothonotary of the court of common pleas.

(6)  The sheriff.

(7)  The coroner.

(8)  The clerk of the courts of the court of common pleas.

(9)  The clerk of the orphans' court division of the court of common pleas.

(10)  The recorder of deeds.

(11)  The register of wills.

(12)  Probation and parole officers, if required by order of court to obtain official security.

(13)  The fire marshal and deputy fire marshals, if required by law to obtain official security.

(14)  The secretary of the board of health and the health officer in a county in which the secretary is required by law to obtain official security.

Cross References.  Section 1124 is referred to in sections 1123, 1125, 1127 of this title.



Section 1125 - Other county officers and employees

§ 1125.  Other county officers and employees.

A county shall obtain security coverage with faithful performance of duty coverage for all county officers and employees who are not subject to section 1124 (relating to official security and officers), including deputies and other appointees in each county office, who are required to receive, account for or hold any money and other property by virtue of their office or employment.

Cross References.  Section 1125 is referred to in section 1123 of this title.



Section 1126 - County officers and employees acting as agents

§ 1126.  County officers and employees acting as agents.

Each county shall obtain security coverage for county officers and employees acting as agents of a Commonwealth agency or governing authority in accordance with this subchapter or any other law, regulation or rule requiring the posting of security in the form of a bond or otherwise.

Cross References.  Section 1126 is referred to in section 1123 of this title.



Section 1127 - Bonds or blanket bond as security coverage

§ 1127.  Bonds or blanket bond as security coverage.

(a)  In general.--A county may comply with section 1123(b) (relating to required security) by providing bonds or a blanket bond in accordance with the following:

(1)  The bond or blanket bond shall be joint and several, with one or more surety companies authorized to do business in this Commonwealth and licensed by the Insurance Commissioner.

(2)  The bond or blanket bond shall be conditioned upon each of the following:

(i)  The faithful performance of all duties required of the person holding the office or position.

(ii)  The just and faithful use, accounting or payment over, according to law, of all moneys and balances and other property, which are received or held by the officer or employee by virtue of the officer's or employee's office or employment whether on behalf of the county, the Commonwealth, a political subdivision or any other person.

(iii)  The delivery to the successor in office of all books, papers, documents or other official things, whole, safe and undefaced, held in right of the office.

(3)  A bond or blanket bond shall be taken in the name of the county and, in case of a breach of any of the conditions thereof by the acts or neglect of a principal on the bond, shall be for the use of the county, the Commonwealth, a political subdivision or any other person as that person's interest shall otherwise appear.

(4)  The county, the Commonwealth, a political subdivision or other listed obligees or insureds, as the case may be, may sue upon the bond in its name or for its own use. Acts of the General Assembly pertaining to actions and limitations of actions upon official bonds given to the Commonwealth shall apply to the bonds provided for in this subchapter just as if they were given to the Commonwealth, except as otherwise specifically provided in this subchapter.

(b)  Combined offices.--In counties in which one or more of the county offices set forth in section 1124(b) (relating to official security and officers) are combined, if officers are covered by individual bonds, a single bond covering the combined offices shall suffice for the officer holding the combined offices.



Section 1128 - Insurance as security coverage

§ 1128.  Insurance as security coverage.

A county may comply with section 1123(b) (relating to required security) by providing crime-fidelity insurance for county officers or employees in accordance with this subchapter.



Section 1129 - Form of required security

§ 1129.  Form of required security.

The form and contents of a bond, a blanket bond or insurance obtained in compliance with this subchapter shall be approved by the governing body of the county, after review by the county solicitor and consultation with the county risk manager, if any. In cases in which required security is being provided for a county officer or employee who is acting as an agent for a Commonwealth agency or the governing authority, the Commonwealth agency or the governing authority may review and comment on the form of the required security. The governing body may refer to sample forms that may be made available by the Department of State in the approval process.



Section 1130 - Amount of coverage

§ 1130.  Amount of coverage.

(a)  Governing body.--The governing body shall establish a procedure pursuant to which the governing body shall annually determine the form and amount of required security that will be reasonably sufficient to protect against the risks of loss in compliance with this subchapter.

(b)  Risk manager.--The governing body may appoint a risk manager who, at the request of the governing body, shall compile and submit information relevant to the determination of an amount of required security under subsection (a).

(c)  Consultation.--To determine the amount of security for a county officer or employee who is acting as an agent for a Commonwealth agency or governing authority, the governing body may, or the risk manager shall, if directed by the governing body, provide written notice to the secretary or head of the Commonwealth agency or the governing authority. The Commonwealth agency or governing authority may provide input concerning the amount of security it believes is reasonably sufficient to protect against the risks of loss required to comply with this subchapter. Nothing in this subchapter shall impair the right of a Commonwealth agency or governing authority from approving the amount of required security, if it is explicitly authorized by law to approve the amount of a bond or other security of a county officer or employee acting as its agent.



Section 1131 - Custody and filing of required security documents

§ 1131.  Custody and filing of required security documents.

(a)  Custody.--The governing body shall direct the chief clerk or equivalent officer in a home rule or optional plan county to present the documents evidencing required security obtained in accordance with this subchapter to the recorder of deeds or equivalent officer in a home rule or optional plan county for recording. No tax, fee or other charge shall be imposed for the recording of documents in compliance with this section. Following the recording, the documents shall be returned to the chief clerk or equivalent officer in a home rule or optional plan county, who shall maintain the custody of these documents on behalf of the governing body.

(b)  Department of State filing.--

(1)  In compliance with section 809 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, it shall be sufficient for a copy of the recorded documents evidencing the required security for county officers to be filed with the Department of State in accordance with deadlines established by the department.

(2)  No other filing or approvals, except as provided in section 1133(c)(2) (relating to other requirements, references and approvals) of documents evidencing the required security for county officers, except that required in accordance with paragraph (1), shall be required as a condition for the issuance of commissions to elected county officials by the Department of State.

(3)  Notwithstanding the provision of any other law, no tax, fee or other charge shall be imposed as a result of the issuance of commissions to elected county officials, and no fee may be imposed for the recording of required security documents or commissions.

(c)  Copies.--If requested by the Commonwealth agency or governing authority on whose behalf a county officer or employee is acting as an agent, a copy of recorded documents evidencing the required security shall be provided by the chief clerk or the equivalent officer in a home rule or optional plan county to the Commonwealth agency or governing authority. No charge or fee shall be imposed for any copy provided in accordance with this subsection.

(d)  Filing by governing body.--The governing body shall have the duty to file documents as required by this section.

(e)  Retention of documents.--Documents evidencing required security shall be held by the custodian thereof for the longer of the following periods:

(1)  For at least one year after the officer's term of office or employee's period of employment and, in the case of a county officer or employee who is acting as an agent for a Commonwealth agency or governing authority, for at least one year after the settlement of accounts with the Commonwealth agency or the governing authority.

(2)  For the period of time required by the act of August 14, 1963 (P.L.839, No.407), entitled "An act creating a county records committee; imposing powers and duties upon it; authorizing the Pennsylvania Historical and Museum Commission to assist and cooperate with it; defining county records; and authorizing the disposition of certain county records by county officers in counties of the second to eighth class," or the rules and regulations adopted pursuant thereto.

(f)  Evidence.--A copy of original documents evidencing required security, certified as true and correct by the custodian thereof, or a copy of the recorded documents evidencing required security, certified as true and correct by the recorder of deeds, shall be competent evidence thereof in any judicial proceeding, in the same manner as the original would be if produced and offered in evidence.

(g)  Sufficiency of filing and recording.--Notwithstanding any other provision of law, it shall be sufficient to file and record documents evidencing required security in accordance with this subchapter without further acknowledgment, filing or recording of these documents with any other county officer or with any other Commonwealth agency, except as required by this subchapter.



Section 1132 - Payment of premiums and commissions on collections

§ 1132.  Payment of premiums and commissions on collections.

(a)  Premiums and costs.--The premiums and costs for all forms of required security for county officials and employees shall be paid by the county. The requirement of this subchapter that a county acquire and pay the premiums and costs for required security shall not relieve a Commonwealth agency on whose behalf a county officer or employee is acting as an agent from an obligation, imposed by law, to procure insurance or bonding protection.

(b)  Commissions on collections.--Nothing in this subchapter shall affect the right, provided for in any other law, of a county officer or employee to retain a commission, for use of the county, on amounts collected or transmitted as agent for a Commonwealth agency. Notwithstanding the right to retain commissions in accordance with this paragraph, no county officer or employee shall be entitled to retain any additional sums from amounts collected for or to be transmitted to the Commonwealth agency for the purpose of paying premiums or costs related to the acquisition of required security.



Section 1133 - Other requirements, references and approvals

§ 1133.  Other requirements, references and approvals.

(a)  Compliance.--A requirement in another law, regulation or rule that a bond be provided by a county officer or employee to secure the faithful performance of duty or to act as the agent of a Commonwealth agency or governing authority may be satisfied by including this obligation within the coverage of required security supplied in accordance with this subchapter.

(b)  Reference to bonds.--Reference to bonds of county officers and employees in any other law shall be construed and read together with this subchapter, and if a conflict exists between this subchapter and the reference to bonds of county officers and employees in any other law, the provisions of this subchapter shall prevail.

(c)  Other approvals.--Notwithstanding any other provision of law, the following shall apply to required security in the form of a bond, a blanket bond or insurance:

(1)  Except as provided in paragraph (2), when required security is obtained in compliance with this subchapter, it shall not require the approval of any Commonwealth agency or the Governor as to form, content or amount.

(2)  If any other law explicitly authorizes a Commonwealth agency or the Governor to approve the amount of a bond or other security of a county officer or employee, the amount of required security under this subchapter shall be subject to approval by the Commonwealth agency or the Governor, which approval shall not be unreasonably withheld.

Cross References.  Section 1133 is referred to in section 1131 of this title.









Title 17 - CREDIT UNIONS

Chapter 1 - Preliminary Provisions

Section 101 - Short title of title



Section 102 - Application of title



Section 103 - Definitions



Section 104 - Prohibition on use of words "credit union."






Chapter 3 - Incorporation

Section 301 - Purposes



Section 302 - Number and qualifications of incorporators



Section 303 - Articles of incorporation



Section 304 - Department of Banking consideration of articles



Section 305 - Bylaws






Chapter 5 - Corporate Powers, Duties and Safeguards

Section 501 - Powers



Section 502 - Powers of central or corporate credit unions



Section 503 - Regulation by department



Section 504 - Fiscal year



Section 505 - Capital and shares



Section 506 - Joint accounts



Section 507 - Minority and trust accounts



Section 508 - Estate accounts



Section 509 - Fees and charges



Section 510 - Loan interest



Section 511 - Power to borrow



Section 512 - Loans



Section 513 - Reserves



Section 514 - Dividends



Section 515 - Rights and liabilities of terminating members



Section 516 - Adverse claims



Section 517 - Taxation






Chapter 7 - Members, Directors and Officers

Section 701 - Membership

CHAPTER 7

MEMBERS, DIRECTORS AND OFFICERS

Sec.

701.  Membership.

702.  Meetings.

703.  Voting rights and procedures.

704.  Notice to members.

705.  Expulsion and withdrawal.

706.  Election of directors and credit and supervisory committee members.

707.  Duties of directors generally.

708.  Officers.

709.  Compensation of directors and officers.

710.  Executive committee.

711.  Procedures for approving service by certain persons.

712.  Indemnification and exoneration from liability of directors and officers.

713.  Loan procedures.

714.  Annual audit.

715.  Actions by members to enforce a secondary right.

Enactment.  Chapter 7 was added December 19, 1990, P.L.834, No.198, effective in two months.

§ 701.  Membership.

(a)  General rule.--Credit union organizations shall be limited to groups having a potential membership of 500 or more adult persons and having a common bond of association within a well-defined community or rural district by reason of occupation or of membership in a religious congregation or fraternal or labor organization or residence within a well-defined community or rural district. A credit union may also retain its original field of membership and, additionally, include in its field of membership other occupational groups, as well as like associational groups having a common bond with the original field of membership, with insufficient number of members to form or conduct the affairs of a separate credit union, if the existing credit union obtains prior permission from the department. The membership of a credit union shall be limited to and consist of the incorporators of the credit union and such other persons, having the common bond of association, set forth in the articles of incorporation, as have been duly admitted members, have paid the entrance fee as provided in the bylaws and own and retain one or more shares. Organizations composed principally of the same group as the credit union membership may be members. Employes of credit unions may be members of such credit unions.

(b)  Family members.--Persons who are members of the immediate family of a member of the credit union may be elected to membership.

(c)  Trust and joint tenancy deposits.--Shares may be issued in trust for or in joint tenancy with the right of survivorship with any person designated by the credit union member, but no joint tenant or beneficiary of a trust shall be permitted to vote, obtain a loan or hold office unless he is within the field of membership and is a qualified member in his own right.

(d)  Continuation of membership.--Any member who leaves or has left the field of membership and has not withdrawn all of his share account shall not cease to be a member of the credit union by reason thereof, and he shall have all of the rights and obligations of membership, including, but not limited to, the right to retain and to add to his share account and the right to vote. Upon leaving the field of membership, the provisions of this subsection shall apply to persons who have become members of the credit union solely by reason of the provisions of subsection (b), but the provisions of subsection (c) shall not be affected by this subsection.

(e)  Spouse of deceased member.--The unremarried widow or widower of a deceased member may become a member of the credit union.

(f)  Effect of certain association formations.--Any association formed primarily to obtain a State credit union charter shall not be considered by the department to have a sufficient common bond.

(Dec. 9, 2002, P.L.1572, No.207, eff. 60 days)

2002 Amendment.  Act 207 amended subsec. (a) and added subsec. (f).

Cross References.  Section 701 is referred to in sections 302, 304 of this title.



Section 702 - Meetings



Section 703 - Voting rights and procedures



Section 704 - Notice to members



Section 705 - Expulsion and withdrawal



Section 706 - Election of directors and credit and supervisory committee members



Section 707 - Duties of directors generally



Section 708 - Officers



Section 709 - Compensation of directors and officers



Section 710 - Executive committee



Section 711 - Procedures for approving service by certain persons



Section 712 - Indemnification and exoneration from liability of directors and officers



Section 713 - Loan procedures



Section 714 - Annual audit



Section 715 - Actions by members to enforce a secondary right






Chapter 9 - Amendment of Articles

Section 901 - Procedure for amendment of articles



Section 902 - Articles of amendment



Section 903 - Filing and review of articles of amendment



Section 904 - Place of business






Chapter 11 - Conversion, Merger and Consolidation

Section 1101 - Conversion into Federal credit union



Section 1102 - Conversion from Federal credit union



Section 1103 - Merger and consolidation authorized



Section 1104 - Adoption of plan



Section 1105 - Articles of merger or consolidation



Section 1106 - Supervisory mergers or consolidations by department






Chapter 13 - Dissolution

Section 1301 - Dissolution authorized



Section 1302 - Approval of voluntary dissolution



Section 1303 - Dissolution proceedings



Section 1304 - Department supervision



Section 1305 - Articles of dissolution



Section 1306 - Involuntary dissolution






Chapter 15 - Out-of-State Credit Unions

Section 1501 - Authorization to do business



Section 1502 - Covenants by applicant



Section 1503 - Supervision by department



Section 1504 - Revocation of authorization to do business









Title 18 - CRIMES AND OFFENSES

Chapter 1 - General Provisions

Section 101 - Short title of title

TITLE 18

CRIMES AND OFFENSES

Part

I.  Preliminary Provisions

II.  Definition of Specific Offenses

III.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 18 were added December 6, 1972, P.L.1482, No.334, effective in six months.

Special Provisions in Appendix.  See sections 2, 3 and 4 of Act 334 of 1972 in the appendix to this title for special provisions relating to offenses committed prior to the effective date of this title, severability and applicability of Statutory Construction Act.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

3.  Culpability

5.  General Principles of Justification

7.  Responsibility (Reserved)

9.  Inchoate Crimes

11.  Authorized Disposition of Offenders

13.  Authority of Court in Sentencing (Transferred)

Enactment.  Part I was added December 6, 1972, P.L.1482, No.334, effective in six months.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of title.

102.  Territorial applicability.

103.  Definitions.

104.  Purposes.

105.  Principles of construction.

106.  Classes of offenses.

107.  Application of preliminary provisions.

108.  Time limitations.

109.  When prosecution barred by former prosecution for the same offense.

110.  When prosecution barred by former prosecution for different offense.

111.  When prosecution barred by former prosecution in another jurisdiction.

112.  Former prosecution before court lacking jurisdiction or when fraudulently procured by the defendant.

Enactment.  Chapter 1 was added December 6, 1972, P.L.1482, No.334, effective in six months.

§ 101.  Short title of title.

This title shall be known and may be cited as the "Crimes Code."



Section 102 - Territorial applicability



Section 103 - Definitions



Section 104 - Purposes



Section 105 - Principles of construction



Section 106 - Classes of offenses

§ 106.  Classes of offenses.

(a)  General rule.--An offense defined by this title for which a sentence of death or of imprisonment is authorized constitutes a crime. The classes of crime are:

(1)  Murder of the first degree, of the second degree or of the third degree, first degree murder of an unborn child, second degree murder of an unborn child or third degree murder of an unborn child.

(2)  Felony of the first degree.

(3)  Felony of the second degree.

(4)  Felony of the third degree.

(5)  Misdemeanor of the first degree.

(6)  Misdemeanor of the second degree.

(7)  Misdemeanor of the third degree.

(b)  Classification of crimes.--

(1)  A crime is a murder of the first degree, of the second degree or of the third degree if it is so designated in this title or if a person convicted of criminal homicide may be sentenced in accordance with the provisions of section 1102 (relating to sentence for murder and murder of an unborn child). A crime is first degree murder of an unborn child, second degree murder of an unborn child or third degree murder of an unborn child if it is so designated in this title or if a person convicted of criminal homicide of an unborn child may be sentenced in accordance with the provisions of section 1102.

(2)  A crime is a felony of the first degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is more than ten years.

(3)  A crime is a felony of the second degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than ten years.

(4)  A crime is a felony of the third degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than seven years.

(5)  A crime declared to be a felony, without specification of degree, is of the third degree.

(6)  A crime is a misdemeanor of the first degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than five years.

(7)  A crime is a misdemeanor of the second degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than two years.

(8)  A crime is a misdemeanor of the third degree if it is so designated in this title or if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than one year.

(9)  A crime declared to be a misdemeanor, without specification of degree, is of the third degree.

(c)  Summary offenses.--An offense defined by this title constitutes a summary offense if:

(1)  it is so designated in this title, or in a statute other than this title; or

(2)  if a person convicted thereof may be sentenced to a term of imprisonment, the maximum of which is not more than 90 days.

(d)  Other crimes.--Any offense declared by law to constitute a crime, without specification of the class thereof, is a misdemeanor of the second degree, if the maximum sentence does not make it a felony under this section.

(e)  Section applicable to other statutes.--An offense hereafter defined by any statute other than this title shall be classified as provided in this section.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Oct. 2, 1997, P.L.379, No.44, eff. 180 days)

1997 Amendment.  Act 44 amended subsecs. (a)(1) and (b)(1).

Cross References.  Section 106 is referred to in sections 305, 2710, 2717, 3311 of this title; sections 1725.3, 1725.5, 9762 of Title 42 (Judiciary and Judicial Procedure).



Section 107 - Application of preliminary provisions



Section 108 - Time limitations



Section 109 - When prosecution barred by former prosecution for the same offense

§ 109.  When prosecution barred by former prosecution for the same offense.

When a prosecution is for a violation of the same provision of the statutes and is based upon the same facts as a former prosecution, it is barred by such former prosecution under the following circumstances:

(1)  The former prosecution resulted in an acquittal. There is an acquittal if the prosecution resulted in a finding of not guilty by the trier of fact or in a determination that there was insufficient evidence to warrant a conviction. A finding of guilty of a lesser included offense is an acquittal of the greater inclusive offense, although the conviction is subsequently set aside.

(2)  The former prosecution was terminated, after the indictment had been found, by a final order or judgment for the defendant, which has not been set aside, reversed, or vacated and which necessarily required a determination inconsistent with a fact or a legal proposition that must be established for conviction of the offense.

(3)  The former prosecution resulted in a conviction. There is a conviction if the prosecution resulted in a judgment of conviction which has not been reversed or vacated, a verdict of guilty which has not been set aside and which is capable of supporting a judgment, or a plea of guilty accepted by the court. In the latter two cases failure to enter judgment must be for a reason other than a motion of the defendant.

(4)  The former prosecution was improperly terminated after the first witness was sworn but before a verdict, or after a plea of guilty was accepted by the court.

Cross References.  Section 109 is referred to in sections 110, 111, 112 of this title.



Section 110 - When prosecution barred by former prosecution for different offense

§ 110.  When prosecution barred by former prosecution for different offense.

Although a prosecution is for a violation of a different provision of the statutes than a former prosecution or is based on different facts, it is barred by such former prosecution under the following circumstances:

(1)  The former prosecution resulted in an acquittal or in a conviction as defined in section 109 of this title (relating to when prosecution barred by former prosecution for the same offense) and the subsequent prosecution is for:

(i)  any offense of which the defendant could have been convicted on the first prosecution;

(ii)  any offense based on the same conduct or arising from the same criminal episode, if such offense was known to the appropriate prosecuting officer at the time of the commencement of the first trial and occurred within the same judicial district as the former prosecution unless the court ordered a separate trial of the charge of such offense; or

(iii)  the same conduct, unless:

(A)  the offense of which the defendant was formerly convicted or acquitted and the offense for which he is subsequently prosecuted each requires proof of a fact not required by the other and the law defining each of such offenses is intended to prevent a substantially different harm or evil; or

(B)  the second offense was not consummated when the former trial began.

(2)  The former prosecution was terminated, after the indictment was found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the second offense.

(3)  The former prosecution was improperly terminated, as improper termination is defined in section 109 of this title (relating to when prosecution barred by former prosecution for the same offense) and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.

(June 28, 2002, P.L.481, No.82, eff. 60 days)

2002 Amendment.  Act 82 amended par. (1)(ii).

Cross References.  Section 110 is referred to in section 112 of this title.



Section 111 - When prosecution barred by former prosecution in another jurisdiction



Section 112 - Former prosecution before court lacking jurisdiction or when fraudulently procured by the defendant

§ 112.  Former prosecution before court lacking jurisdiction or when fraudulently procured by the defendant.

A prosecution is not a bar within the meaning of section 109 of this title (relating to when prosecution barred by former prosecution for the same offense) through section 111 of this title (relating to when prosecution barred by former prosecution in another jurisdiction) under any of the following circumstances:

(1)  The former prosecution was before a court which lacked jurisdiction over the defendant or the offense.

(2)  The former prosecution was procured by the defendant without the knowledge of the appropriate prosecuting officer and with the purpose of avoiding the sentence which might otherwise be imposed.

(3)  The former prosecution resulted in a judgment of conviction which was held invalid in a subsequent proceeding on a writ of habeas corpus, coram nobis or similar process.






Chapter 3 - Culpability

Section 301 - Requirement of voluntary act



Section 302 - General requirements of culpability



Section 303 - Causal relationship between conduct and result



Section 304 - Ignorance or mistake



Section 305 - Limitations on scope of culpability requirements



Section 306 - Liability for conduct of another; complicity



Section 307 - Liability of organizations and certain related persons



Section 308 - Intoxication or drugged condition



Section 309 - Duress



Section 310 - Military orders



Section 311 - Consent



Section 312 - De minimis infractions



Section 313 - Entrapment



Section 314 - Guilty but mentally ill



Section 315 - Insanity






Chapter 5 - General Principles of Justification

Section 501 - Definitions

CHAPTER 5

GENERAL PRINCIPLES OF JUSTIFICATION

Sec.

501.  Definitions.

502.  Justification a defense.

503.  Justification generally.

504.  Execution of public duty.

505.  Use of force in self-protection.

506.  Use of force for the protection of other persons.

507.  Use of force for the protection of property.

508.  Use of force in law enforcement.

509.  Use of force by persons with special responsibility for      care, discipline or safety of others.

510.  Justification in property crimes.

Enactment.  Chapter 5 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 5 is referred to in sections 311, 505,  908.1, 2503, 2507, 2605, 2608 of this title; section 711 of Title 51 (Military and Veterans Affairs).

§ 501.  Definitions.

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific provisions of this chapter, the following words and phrases, when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Believes" or "belief."  Means "reasonably believes" or "reasonable belief."

"Correctional institution."  Any penal institution, penitentiary, State farm, reformatory, prison, jail, house of correction, or other institution for the incarceration or custody of persons under sentence for offenses or awaiting trial or sentence for offenses.

"Corrections officer."  A full-time employee assigned to the Department of Corrections whose principal duty is the care, custody and control of inmates of a penal or correctional institution operated by the Department of Corrections.

"Deadly force."  Force which, under the circumstances in which it is used, is readily capable of causing death or serious bodily injury.

"Dwelling."  Any building or structure, including any attached porch, deck or patio, though movable or temporary, or a portion thereof, which is for the time being the home or place of lodging of the actor.

"Peace officer."  Any person who by virtue of his office or public employment is vested by law with a duty to maintain public order or to make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses, or any person on active State duty pursuant to 51 Pa.C.S. § 508 (relating to active duty for emergency). The term "peace officer" shall also include any member of any park police department of any county of the third class.

"Residence."  A dwelling in which a person resides, either temporarily or permanently, or visits as an invited guest.

"Unlawful force."  Force, including confinement, which is employed without the consent of the person against whom it is directed and the employment of which constitutes an offense or actionable tort or would constitute such offense or tort except for a defense (such as the absence of intent, negligence, or mental capacity; duress; youth; or diplomatic status) not amounting to a privilege to use the force. Assent constitutes consent, within the meaning of this section, whether or not it otherwise is legally effective, except assent to the infliction of death or serious bodily injury.

"Vehicle."  A conveyance of any kind, whether or not motorized, that is designed to transport people or property.

(July 6, 1984, P.L.647, No.134, eff. 90 days; July 17, 2007, P.L.139, No.41, eff. 60 days; June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment.  See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

Cross References.  Section 501 is referred to in sections 2507, 2702.1 of this title; section 9719.1 of Title 42 (Judiciary and Judicial Procedure).



Section 502 - Justification a defense



Section 503 - Justification generally



Section 504 - Execution of public duty



Section 505 - Use of force in self-protection

§ 505.  Use of force in self-protection.

(a)  Use of force justifiable for protection of the person.--The use of force upon or toward another person is justifiable when the actor believes that such force is immediately necessary for the purpose of protecting himself against the use of unlawful force by such other person on the present occasion.

(b)  Limitations on justifying necessity for use of force.--

(1)  The use of force is not justifiable under this section:

(i)  to resist an arrest which the actor knows is being made by a peace officer, although the arrest is unlawful; or

(ii)  to resist force used by the occupier or possessor of property or by another person on his behalf, where the actor knows that the person using the force is doing so under a claim of right to protect the property, except that this limitation shall not apply if:

(A)  the actor is a public officer acting in the performance of his duties or a person lawfully assisting him therein or a person making or assisting in a lawful arrest;

(B)  the actor has been unlawfully dispossessed of the property and is making a reentry or recaption justified by section 507 of this title (relating to use of force for the protection of property); or

(C)  the actor believes that such force is necessary to protect himself against death or serious bodily injury.

(2)  The use of deadly force is not justifiable under this section unless the actor believes that such force is necessary to protect himself against death, serious bodily injury, kidnapping or sexual intercourse compelled by force or threat; nor is it justifiable if:

(i)  the actor, with the intent of causing death or serious bodily injury, provoked the use of force against himself in the same encounter; or

(ii)  the actor knows that he can avoid the necessity of using such force with complete safety by retreating, except the actor is not obliged to retreat from his dwelling or place of work, unless he was the initial aggressor or is assailed in his place of work by another person whose place of work the actor knows it to be.

(2.1)  Except as otherwise provided in paragraph (2.2), an actor is presumed to have a reasonable belief that deadly force is immediately necessary to protect himself against death, serious bodily injury, kidnapping or sexual intercourse compelled by force or threat if both of the following conditions exist:

(i)  The person against whom the force is used is in the process of unlawfully and forcefully entering, or has unlawfully and forcefully entered and is present within, a dwelling, residence or occupied vehicle; or the person against whom the force is used is or is attempting to unlawfully and forcefully remove another against that other's will from the dwelling, residence or occupied vehicle.

(ii)  The actor knows or has reason to believe that the unlawful and forceful entry or act is occurring or has occurred.

(2.2)  The presumption set forth in paragraph (2.1) does not apply if:

(i)  the person against whom the force is used has the right to be in or is a lawful resident of the dwelling, residence or vehicle, such as an owner or lessee;

(ii)  the person sought to be removed is a child or grandchild or is otherwise in the lawful custody or under the lawful guardianship of the person against whom the protective force is used;

(iii)  the actor is engaged in a criminal activity or is using the dwelling, residence or occupied vehicle to further a criminal activity; or

(iv)  the person against whom the force is used is a peace officer acting in the performance of his official duties and the actor using force knew or reasonably should have known that the person was a peace officer.

(2.3)  An actor who is not engaged in a criminal activity, who is not in illegal possession of a firearm and who is attacked in any place where the actor would have a duty to retreat under paragraph (2)(ii) has no duty to retreat and has the right to stand his ground and use force, including deadly force, if:

(i)  the actor has a right to be in the place where he was attacked;

(ii)  the actor believes it is immediately necessary to do so to protect himself against death, serious bodily injury, kidnapping or sexual intercourse by force or threat; and

(iii)  the person against whom the force is used displays or otherwise uses:

(A)  a firearm or replica of a firearm as defined in 42 Pa.C.S. § 9712 (relating to sentences for offenses committed with firearms); or

(B)  any other weapon readily or apparently capable of lethal use.

(2.4)  The exception to the duty to retreat set forth   under paragraph (2.3) does not apply if the person against whom the force is used is a peace officer acting in the performance of his official duties and the actor using force knew or reasonably should have known that the person was a peace officer.

(2.5)  Unless one of the exceptions under paragraph (2.2) applies, a person who unlawfully and by force enters or attempts to enter an actor's dwelling, residence or occupied vehicle or removes or attempts to remove another against that other's will from the actor's dwelling, residence or occupied vehicle is presumed to be doing so with the intent to commit:

(i)  an act resulting in death or serious bodily injury; or

(ii)  kidnapping or sexual intercourse by force or threat.

(2.6)  A public officer justified in using force in the performance of his duties or a person justified in using force in his assistance or a person justified in using force in making an arrest or preventing an escape is not obliged to desist from efforts to perform such duty, effect such arrest or prevent such escape because of resistance or threatened resistance by or on behalf of the person against whom such action is directed.

(3)  Except as otherwise required by this subsection, a person employing protective force may estimate the necessity thereof under the circumstances as he believes them to be when the force is used, without retreating, surrendering possession, doing any other act which he has no legal duty to do or abstaining from any lawful action.

(c)  Use of confinement as protective force.--The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can, unless the person confined has been arrested on a charge of crime.

(d)  Definition.--As used in this section, the term "criminal activity" means conduct which is a misdemeanor or felony, is not justifiable under this chapter and is related to the confrontation between an actor and the person against whom force is used.

(June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment.  Act 10 amended subsec. (b) and added subsec. (d). See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

Cross References.  Section 505 is referred to in section 506 of this title; section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 506 - Use of force for the protection of other persons

§ 506.  Use of force for the protection of other persons.

(a)  General rule.--The use of force upon or toward the person of another is justifiable to protect a third person when:

(1)  the actor would be justified under section 505 (relating to use of force in self-protection) in using such force to protect himself against the injury he believes to be threatened to the person whom he seeks to protect;

(2)  under the circumstances as the actor believes them to be, the person whom he seeks to protect would be justified in using such protective force; and

(3)  the actor believes that his intervention is necessary for the protection of such other person.

(b)  Exception.--Notwithstanding subsection (a), the actor is not obliged to retreat to any greater extent than the person whom he seeks to protect.

(June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment.  See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

Cross References.  Section 506 is referred to in section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 507 - Use of force for the protection of property

§ 507.  Use of force for the protection of property.

(a)  Use of force justifiable for protection of property.--The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary:

(1)  to prevent or terminate an unlawful entry or other trespass upon land or a trespass against or the unlawful carrying away of tangible movable property, if such land or movable property is, or is believed by the actor to be, in his possession or in the possession of another person for whose protection he acts; or

(2)  to effect an entry or reentry upon land or to retake tangible movable property, if:

(i)  the actor believes that he or the person by whose authority he acts or a person from whom he or such other person derives title was unlawfully dispossessed of such land or movable property and is entitled to possession; and

(ii)  (A)  the force is used immediately or on fresh pursuit after such dispossession; or

(B)  the actor believes that the person against whom he uses force has no claim of right to the possession of the property and, in the case of land, the circumstances, as the actor believes them to be, are of such urgency that it would be an exceptional hardship to postpone the entry or reentry until a court order is obtained.

(b)  Meaning of possession.--For the purpose of subsection (a) of this section:

(1)  A person who has parted with the custody of property to another who refuses to restore it to him is no longer in possession, unless the property is movable and was and still is located on land in his possession.

(2)  A person who has been dispossessed of land does not regain possession thereof merely by setting foot thereon.

(3)  A person who has a license to use or occupy real property is deemed to be in possession thereof except against the licensor acting under claim of right.

(c)  Limitations on justifiable use of force.--

(1)  The use of force is justifiable under this section only if the actor first requests the person against whom such force is used to desist from his interference with the property, unless the actor believes that:

(i)  such request would be useless;

(ii)  it would be dangerous to himself or another person to make the request; or

(iii)  substantial harm will be done to the physical condition of the property which is sought to be protected before the request can effectively be made.

(2)  The use of force to prevent or terminate a trespass is not justifiable under this section if the actor knows that the exclusion of the trespasser will expose him to substantial danger of serious bodily injury.

(3)  The use of force to prevent an entry or reentry upon land or the recaption of movable property is not justifiable under this section, although the actor believes that such reentry or caption is unlawful, if:

(i)  the reentry or recaption is made by or on behalf of a person who was actually dispossessed of the property; and

(ii)  it is otherwise justifiable under subsection (a)(2).

(4)  (i)  The use of deadly force is justifiable under this section if:

(A)  there has been an entry into the actor's dwelling;

(B)  the actor neither believes nor has reason to believe that the entry is lawful; and

(C)  the actor neither believes nor has reason to believe that force less than deadly force would be adequate to terminate the entry.

(ii)  If the conditions of justification provided in subparagraph (i) have not been met, the use of deadly force is not justifiable under this section unless the actor believes that:

(A)  the person against whom the force is used is attempting to dispossess him of his dwelling otherwise than under a claim of right to its possession; or

(B)  such force is necessary to prevent the commission of a felony in the dwelling.

(d)  Use of confinement as protective force.--The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he can do so with safety to the property, unless the person confined has been arrested on a charge of crime.

(e)  Use of device to protect property.--The justification afforded by this section extends to the use of a device for the purpose of protecting property only if:

(1)  the device is not designed to cause or known to create a substantial risk of causing death or serious bodily injury;

(2)  the use of the particular device to protect the property from entry or trespass is reasonable under the circumstances, as the actor believes them to be; and

(3)  the device is one customarily used for such a purpose or reasonable care is taken to make known to probable intruders the fact that it is used.

(f)  Use of force to pass wrongful obstructor.--The use of force to pass a person whom the actor believes to be intentionally or knowingly and unjustifiably obstructing the actor from going to a place to which he may lawfully go is justifiable, if:

(1)  the actor believes that the person against whom he uses force has no claim of right to obstruct the actor;

(2)  the actor is not being obstructed from entry or movement on land which he knows to be in the possession or custody of the person obstructing him, or in the possession or custody of another person by whose authority the obstructor acts, unless the circumstances, as the actor believes them to be, are of such urgency that it would not be reasonable to postpone the entry or movement on such land until a court order is obtained; and

(3)  the force used is not greater than it would be justifiable if the person obstructing the actor were using force against him to prevent his passage.

(Dec. 19, 1980, P.L.1310, No.235, eff. imd.)

1980 Amendment.  Act 235 amended subsec. (c).

Cross References.  Section 507 is referred to in section 505 of this title; section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 508 - Use of force in law enforcement

§ 508.  Use of force in law enforcement.

(a)  Peace officer's use of force in making arrest.--

(1)  A peace officer, or any person whom he has summoned or directed to assist him, need not retreat or desist from efforts to make a lawful arrest because of resistance or threatened resistance to the arrest. He is justified in the use of any force which he believes to be necessary to effect the arrest and of any force which he believes to be necessary to defend himself or another from bodily harm while making the arrest. However, he is justified in using deadly force only when he believes that such force is necessary to prevent death or serious bodily injury to himself or such other person, or when he believes both that:

(i)  such force is necessary to prevent the arrest from being defeated by resistance or escape; and

(ii)  the person to be arrested has committed or attempted a forcible felony or is attempting to escape and possesses a deadly weapon, or otherwise indicates that he will endanger human life or inflict serious bodily injury unless arrested without delay.

(2)  A peace officer making an arrest pursuant to an invalid warrant is justified in the use of any force which he would be justified in using if the warrant were valid, unless he knows that the warrant is invalid.

(b)  Private person's use of force in making arrest.--

(1)  A private person who makes, or assists another private person in making a lawful arrest is justified in the use of any force which he would be justified in using if he were summoned or directed by a peace officer to make such arrest, except that he is justified in the use of deadly force only when he believes that such force is necessary to prevent death or serious bodily injury to himself or another.

(2)  A private person who is summoned or directed by a peace officer to assist in making an arrest which is unlawful, is justified in the use of any force which he would be justified in using if the arrest were lawful, unless he knows that the arrest is unlawful.

(3)  A private person who assists another private person in effecting an unlawful arrest, or who, not being summoned, assists a peace officer in effecting an unlawful arrest, is justified in using any force which he would be justified in using if the arrest were lawful, if:

(i)  he believes the arrest is lawful; and

(ii)  the arrest would be lawful if the facts were as he believes them to be.

(c)  Use of force regarding escape.--

(1)  A peace officer, corrections officer or other person who has an arrested or convicted person in his custody is justified in the use of such force to prevent the escape of the person from custody as the officer or other person would be justified in using under subsection (a) if the officer or other person were arresting the person.

(2)  A peace officer or corrections officer is justified in the use of such force, including deadly force, which the officer believes to be necessary to prevent the escape from a correctional institution of a person whom the officer believes to be lawfully detained in such institution under sentence for an offense or awaiting trial or commitment for an offense.

(3)  A corrections officer is justified in the use of such force, which the officer believes to be necessary to defend himself or another from bodily harm during the pursuit of the escaped person. However, the officer is justified in using deadly force only when the officer believes that such force is necessary to prevent death or serious bodily injury to himself or another or when the officer believes that:

(i)  such force is necessary to prevent the apprehension from being defeated by resistance; and

(ii)  the escaped person has been convicted of committing or attempting to commit a forcible felony, possesses a deadly weapon or otherwise indicates that he will endanger human life or inflict serious bodily injury unless apprehended without delay.

(d)  Use of force to prevent suicide or the commission of crime.--

(1)  The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary to prevent such other person from committing suicide, inflicting serious bodily injury upon himself, committing or consummating the commission of a crime involving or threatening bodily injury, damage to or loss of property or a breach of the peace, except that:

(i)  Any limitations imposed by the other provisions of this chapter on the justifiable use of force in self-protection, for the protection of others, the protection of property, the effectuation of an arrest or the prevention of an escape from custody shall apply notwithstanding the criminality of the conduct against which such force is used.

(ii)  The use of deadly force is not in any event justifiable under this subsection unless:

(A)  the actor believes that there is a substantial risk that the person whom he seeks to prevent from committing a crime will cause death or serious bodily injury to another unless the commission or the consummation of the crime is prevented and that the use of such force presents no substantial risk of injury to innocent persons; or

(B)  the actor believes that the use of such force is necessary to suppress a riot or mutiny after the rioters or mutineers have been ordered to disperse and warned, in any particular manner that the law may require, that such force will be used if they do not obey.

(2)  The justification afforded by this subsection extends to the use of confinement as preventive force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can, unless the person confined has been arrested on a charge of crime.

(July 17, 2007, P.L.139, No.41, eff. 60 days)

2007 Amendment.  Act 41 amended subsec. (c).

Cross References.  Section 508 is referred to in section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 509 - Use of force by persons with special responsibility for care, discipline or safety of others

§ 509.  Use of force by persons with special responsibility for care, discipline or safety of others.

The use of force upon or toward the person of another is justifiable if:

(1)  The actor is the parent or guardian or other person similarly responsible for the general care and supervision of a minor or a person acting at the request of such parent, guardian or other responsible person and:

(i)  the force is used for the purpose of safeguarding or promoting the welfare of the minor, including the preventing or punishment of his misconduct; and

(ii)  the force used is not designed to cause or known to create a substantial risk of causing death, serious bodily injury, disfigurement, extreme pain or mental distress or gross degradation.

(2)  The actor is a teacher or person otherwise entrusted with the care or supervision for a special purpose of a minor and:

(i)  the actor believes that the force used is necessary to further such special purpose, including the maintenance of reasonable discipline in a school, class or other group, and that the use of such force is consistent with the welfare of the minor; and

(ii)  the degree of force, if it had been used by the parent or guardian of the minor, would not be unjustifiable under paragraph (1)(ii).

(3)  The actor is the guardian or other person similarly responsible for the general care and supervision of an incapacitated, mentally ill or mentally retarded person; and:

(i)  the force is used for the purpose of safeguarding or promoting the welfare of the incapacitated, mentally ill or mentally retarded person, including the prevention of his misconduct, and there is no reasonable alternative to the use of such force; and

(ii)  the force used is not designed to cause or known to create a substantial risk of causing death, bodily injury, disfigurement, unnecessary pain, mental distress, or humiliation.

(4)  The actor is a doctor or other therapist or a person assisting him at his direction; and:

(i)  the force is used for the purpose of administering a recognized form of treatment not prohibited by law of this Commonwealth which the actor believes to be adapted to promoting the physical or mental health of the patient; and

(ii)  the treatment is administered with the consent of the patient, or, if the patient is a minor or an incapacitated person with the consent of his parent or guardian or other person legally competent to consent in his behalf, or the treatment is administered in an emergency when the actor believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.

(5)  The actor is a warden or other authorized official of a correctional institution; and:

(i)  he believes that the force used is necessary for the purpose of enforcing the lawful rules or procedures of the institution, unless his belief in the lawfulness of the rule or procedure sought to be enforced is erroneous and his error is due to ignorance or mistake as to the provisions of this title, any other provision of the criminal law or the law governing the administration of the institution;

(ii)  the nature or degree of force used is not forbidden by law; and

(iii)  if deadly force is used, its use is otherwise justifiable under this chapter.

(6)  The actor is a person responsible for the safety of a vessel or an aircraft or a person acting at his direction; and:

(i)  he believes that the force used is necessary to prevent interference with the operation of the vessel or aircraft or obstruction of the execution of a lawful order, unless his belief in the lawfulness of the order is erroneous and his error is due to ignorance or mistake as to the law defining his authority; and

(ii)  if deadly force is used, its use is otherwise justifiable under this chapter.

(7)  The actor is a person who is authorized or required by law to maintain order or decorum in a vehicle, train or other carrier or in a place where others are assembled; and:

(i)  he believes that the force used is necessary for such purpose; and

(ii)  the force used is not designed to cause death, or known to create a substantial risk of causing death, bodily injury, or extreme mental distress.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

Cross References.  Section 509 is referred to in section 8340.2 of Title 42 (Judiciary and Judicial Procedure).



Section 510 - Justification in property crimes






Chapter 7 - Responsibility (Reserved)



Chapter 9 - Inchoate Crimes

Section 901 - Criminal attempt

CHAPTER 9

INCHOATE CRIMES

Sec.

901.  Criminal attempt.

902.  Criminal solicitation.

903.  Criminal conspiracy.

904.  Incapacity, irresponsibility or immunity of party to solicitation or conspiracy.

905.  Grading of criminal attempt, solicitation and conspiracy.

906.  Multiple convictions of inchoate crimes barred.

907.  Possessing instruments of crime.

908.  Prohibited offensive weapons.

908.1. Use or possession of electric or electronic incapacitation device.

909.  Manufacture, distribution or possession of master keys for motor vehicles.

910.  Manufacture, distribution, use or possession of devices for theft of telecommunications services.

911.  Corrupt organizations.

912.  Possession of weapon on school property.

913.  Possession of firearm or other dangerous weapon in court facility.

Enactment.  Chapter 9 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 9 is referred to in section 3218 of this title.

§ 901.  Criminal attempt.

(a)  Definition of attempt.--A person commits an attempt when, with intent to commit a specific crime, he does any act which constitutes a substantial step toward the commission of that crime.

(b)  Impossibility.--It shall not be a defense to a charge of attempt that because of a misapprehension of the circumstances it would have been impossible for the accused to commit the crime attempted.

(c)  Renunciation.--

(1)  In any prosecution for an attempt to commit a crime, it is a defense that, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, the defendant avoided the commission of the crime attempted by abandoning his criminal effort and, if the mere abandonment was insufficient to accomplish such avoidance, by taking further and affirmative steps which prevented the commission thereof.

(2)  A renunciation is not "voluntary and complete" within the meaning of this subsection if it is motivated in whole or part by:

(i)  a belief that circumstances exist which increase the probability of detection or apprehension of the defendant or another participant in the criminal enterprise, or which render more difficult the accomplishment of the criminal purpose; or

(ii)  a decision to postpone the criminal conduct until another time or to transfer the criminal effort to another victim or another but similar objective.

Cross References.  Section 901 is referred to in section 5702 of this title; sections 5552, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 902 - Criminal solicitation

§ 902.  Criminal solicitation.

(a)  Definition of solicitation.--A person is guilty of solicitation to commit a crime if with the intent of promoting or facilitating its commission he commands, encourages or requests another person to engage in specific conduct which would constitute such crime or an attempt to commit such crime or which would establish his complicity in its commission or attempted commission.

(b)  Renunciation.--It is a defense that the actor, after soliciting another person to commit a crime, persuaded him not to do so or otherwise prevented the commission of the crime, under circumstances manifesting a complete and voluntary renunciation of his criminal intent.

Cross References.  Section 902 is referred to in section 5702 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5552, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 903 - Criminal conspiracy

§ 903.  Criminal conspiracy.

(a)  Definition of conspiracy.--A person is guilty of conspiracy with another person or persons to commit a crime if with the intent of promoting or facilitating its commission he:

(1)  agrees with such other person or persons that they or one or more of them will engage in conduct which constitutes such crime or an attempt or solicitation to commit such crime; or

(2)  agrees to aid such other person or persons in the planning or commission of such crime or of an attempt or solicitation to commit such crime.

(b)  Scope of conspiratorial relationship.--If a person guilty of conspiracy, as defined by subsection (a) of this section, knows that a person with whom he conspires to commit a crime has conspired with another person or persons to commit the same crime, he is guilty of conspiring with such other person or persons, to commit such crime whether or not he knows their identity.

(c)  Conspiracy with multiple criminal objectives.--If a person conspires to commit a number of crimes, he is guilty of only one conspiracy so long as such multiple crimes are the object of the same agreement or continuous conspiratorial relationship.

(d)  Joinder and venue in conspiracy prosecutions.--

(1)  Subject to the provisions of paragraph (2) of this subsection, two or more persons charged with criminal conspiracy may be prosecuted jointly if:

(i)  they are charged with conspiring with one another; or

(ii)  the conspiracies alleged, whether they have the same or different parties, are so related that they constitute different aspects of a scheme of organized criminal conduct.

(2)  In any joint prosecution under paragraph (1) of this subsection:

(i)  no defendant shall be charged with a conspiracy in any county other than one in which he entered into such conspiracy or in which an overt act pursuant to such conspiracy was done by him or by a person with whom he conspired;

(ii)  neither the liability of any defendant nor the admissibility against him of evidence of acts or declarations of another shall be enlarged by such joinder; and

(iii)  the court shall order a severance or take a special verdict as to any defendant who so requests, if it deems it necessary or appropriate to promote the fair determination of his guilt or innocence, and shall take any other proper measures to protect the fairness of the trial.

(e)  Overt act.--No person may be convicted of conspiracy to commit a crime unless an overt act in pursuance of such conspiracy is alleged and proved to have been done by him or by a person with whom he conspired.

(f)  Renunciation.--It is a defense that the actor, after conspiring to commit a crime, thwarted the success of the conspiracy, under circumstances manifesting a complete and voluntary renunciation of his criminal intent.

(g)  Duration of conspiracy.--For purposes of 42 Pa.C.S. § 5552(d) (relating to commission of offense):

(1)  conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are committed or the agreement that they be committed is abandoned by the defendant and by those with whom he conspired;

(2)  such abandonment is presumed if neither the defendant nor anyone with whom he conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation; and

(3)  if an individual abandons the agreement, the conspiracy is terminated as to him only if and when he advises those with whom he conspired of his abandonment or he informs the law enforcement authorities of the existence of the conspiracy and of his participation therein.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (g).

Cross References.  Section 903 is referred to in sections 4120, 5702 of this title; sections 5552, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 904 - Incapacity, irresponsibility or immunity of party to solicitation or conspiracy

§ 904.  Incapacity, irresponsibility or immunity of party to solicitation or conspiracy.

(a)  General rule.--Except as provided in subsection (b) of this section, it is immaterial to the liability of a person who solicits or conspires with another to commit a crime that:

(1)  he or the person whom he solicits or with whom he conspires does not occupy a particular position or have a particular characteristic which is an element of such crime, if he believes that one of them does; or

(2)  the person whom he solicits or with whom he conspires is irresponsible or has an immunity to prosecution or conviction for the commission of the crime.

(b)  Exception.--It is a defense to a charge of solicitation or conspiracy to commit a crime that if the criminal object were achieved, the actor would not be guilty of a crime under the law defining the offense or as an accomplice under section 306(e) of this title (relating to status of actor) or section 306(f)(1) or (2) of this title (relating to exceptions).



Section 905 - Grading of criminal attempt, solicitation and conspiracy

§ 905.  Grading of criminal attempt, solicitation and conspiracy.

(a)  Grading.--Except as otherwise provided in this title, attempt, solicitation and conspiracy are crimes of the same grade and degree as the most serious offense which is attempted or solicited or is an object of the conspiracy.

(b)  Mitigation.--If the particular conduct charged to constitute a criminal attempt, solicitation or conspiracy is so inherently unlikely to result or culminate in the commission of a crime that neither such conduct nor the actor presents a public danger warranting the grading of such offense under this section, the court may dismiss the prosecution.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Mar. 9, 1995, 1st Sp.Sess., P.L.964, No.3, eff. 60 days)



Section 906 - Multiple convictions of inchoate crimes barred



Section 907 - Possessing instruments of crime



Section 908 - Prohibited offensive weapons



Section 908.1 - Use or possession of electric or electronic incapacitation device

§ 908.1.  Use or possession of electric or electronic incapacitation device.

(a)  Offense defined.--Except as set forth in subsection (b), a person commits an offense if the person does any of the following:

(1)  Uses an electric or electronic incapacitation device on another person for an unlawful purpose.

(2)  Possesses, with intent to violate paragraph (1), an electric or electronic incapacitation device.

(b)  Self defense.--A person may possess and use an electric or electronic incapacitation device in the exercise of reasonable force in defense of the person or the person's property pursuant to Chapter 5 (relating to general principles of justification) if the electric or electronic incapacitation device is labeled with or accompanied by clearly written instructions as to its use and the damages involved in its use.

(c)  Prohibited possession.--No person prohibited from possessing a firearm pursuant to section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) may possess or use an electric or electronic incapacitation device.

(d)  Grading.--An offense under subsection (a) shall constitute a felony of the second degree if the actor acted with the intent to commit a felony. Otherwise any offense under this section is graded as a misdemeanor of the first degree.

(e)  Exceptions.--Nothing in this section shall prohibit the possession or use by, or the sale or furnishing of any electric or electronic incapacitation device to, a law enforcement agency, peace officer, employee of a correctional institution, county jail or prison or detention center, the National Guard or reserves or a member of the National Guard or reserves for use in their official duties.

(f)  Definition.--As used in this section, the term "electric or electronic incapacitation device" means a portable device which is designed or intended by the manufacturer to be used, offensively or defensively, to temporarily immobilize or incapacitate persons by means of electric pulse or current, including devices operating by means of carbon dioxide propellant. The term does not include cattle prods, electric fences or other electric devices when used in agricultural, animal husbandry or food production activities.

(Nov. 6, 2002, P.L.1096, No.132, eff. 60 days)

2002 Amendment.  Act 132 added section 908.1.



Section 909 - Manufacture, distribution or possession of master keys for motor vehicles

§ 909.  Manufacture, distribution or possession of master keys for motor vehicles.

(a)  Offense defined.--A person commits a misdemeanor of the first degree if he manufactures, distributes, or possesses any motor vehicle master key.

(b)  Exception.--Subsection (a) of this section shall not apply to:

(1)  The introduction, manufacture for introduction, transportation, distribution, sale or possession in commerce in this Commonwealth of motor vehicle master keys for use in the ordinary course of business by any commercial or professional locksmith, common carrier, contract carrier, motor vehicle fleet owner, new or used car dealer, rental car agency, car manufacturer, automobile club or association operating in more than one state or an affiliate thereof, or any department, agency, or instrumentality of:

(i)  the Commonwealth of Pennsylvania, the United States, any state, the District of Columbia, or any possession of the United States; or

(ii)  any political subdivision of any entity specified in subparagraph (i) of this paragraph.

(2)  The shipment, transportation, or delivery for shipment in commerce in this Commonwealth of motor vehicle master keys in the ordinary course of business by any common carrier or contract carrier.

(c)  Definition.--As used in this section "master key" means any key adapted to fit the ignition switch, trunk or door of two or more motor vehicles, the ignition switches, trunks or doors of which are designed to be operated by keys.



Section 910 - Manufacture, distribution, use or possession of devices for theft of telecommunications services

§ 910.  Manufacture, distribution, use or possession of devices for theft of telecommunications services.

(a)  Offense defined.--Any person commits an offense if he:

(1)  makes, distributes, possesses, uses or assembles an unlawful telecommunication device or modifies, alters, programs or reprograms a telecommunication device designed, adapted or which can be used:

(i)  for commission of a theft of telecommunication service or to disrupt, transmit, decrypt, acquire or facilitate the disruption, transmission, decryption or acquisition of any telecommunication service without the consent of the telecommunication service provider; or

(ii)  to conceal or to assist another to conceal from any telecommunication service provider or from any lawful authority the existence or place of origin or of destination of any telecommunication; or

(2)  sells, possesses, distributes, gives or otherwise transfers to another or offers, promotes or advertises for sale any:

(i)  unlawful telecommunication device, or plans or instructions for making or assembling the same, under circumstances evidencing an intent to use or employ such unlawful telecommunication device, or to allow the same to be used or employed for a purpose described in paragraph (1), or knowing or having reason to believe that the same is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such unlawful telecommunication device; or

(ii)  material, including hardware, cables, tools, data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture of an unlawful telecommunication device.

(b)  Grading.--

(1)  Except for violations of this section as provided for in paragraph (2) or (3), an offense under this section is a misdemeanor of the first degree.

(2)  An offense under this section is a felony of the third degree if:

(i)  the defendant has been convicted previously under this section or convicted of any similar crime in this or any Federal or other state jurisdiction; or

(ii)  the violation of this section involves at least ten, but not more than 50, unlawful telecommunication devices.

(3)  An offense under this section is a felony of the second degree if:

(i)  the defendant has been convicted previously on two or more occasions for offenses under this section or for any similar crime in this or any Federal or other state jurisdiction; or

(ii)  the violation of this section involves more than 50 unlawful telecommunication devices.

(4)  For purposes of grading an offense based upon a prior conviction under this section or for any similar crime pursuant to paragraphs (2)(i) and (3)(i), a prior conviction shall consist of convictions upon separate indictments or criminal complaints for offenses under this section or any similar crime in this or any Federal or other state jurisdiction.

(5)  As provided for in paragraphs (2)(i) and (3)(i), in grading an offense under this section based upon a prior conviction, the term "any similar crime" shall include, but not be limited to, offenses involving theft of service or fraud, including violations of the Cable Communications Policy Act of 1984 (Public Law 98-549, 98 Stat. 2779).

(b.1)  Separate offenses.--For purposes of all criminal penalties or fines established for violations of this section, the prohibited activity established herein as it applies to each unlawful telecommunication device shall be deemed a separate offense.

(b.2)  Fines.--For purposes of imposing fines upon conviction of a defendant for an offense under this section, all fines shall be imposed in accordance with section 1101 (relating to fines).

(c)  Restitution.--The court shall, in addition to any other sentence authorized by law, sentence a person convicted of violating this section to make restitution under section 1106 (relating to restitution for injuries to person or property) or 42 Pa.C.S. § 9721(c) (relating to sentencing generally).

(c.1)  Forfeiture of unlawful telecommunication devices.--Upon conviction of a defendant under this section, the court may, in addition to any other sentence authorized by law, direct that the defendant forfeit any unlawful telecommunication devices in the defendant's possession or control which were involved in the violation for which the defendant was convicted.

(c.2)  Venue.--An offense under subsection (a) may be deemed to have been committed at either place where the defendant manufactures or assembles an unlawful telecommunication device or assists others in doing so or the places where the unlawful telecommunication device is sold or delivered to a purchaser, in accordance with section 102 (relating to territorial applicability). It shall be no defense to a violation of subsection (a) that some of the acts constituting the offense occurred outside of this Commonwealth.

(d)  Civil action.--

(1)  Any person aggrieved by a violation of this section may bring a civil action in any court of competent jurisdiction.

(2)  The court may:

(i)  grant preliminary and final injunctions to prevent or restrain violations of this section;

(ii)  at any time while an action is pending, order the impounding, on such terms as it deems reasonable, of any unlawful telecommunication device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation of this section;

(iii)  award damages as described in subsection (d.1);

(iv)  in its discretion, award reasonable attorney fees and costs, including, but not limited to, costs for investigation, testing and expert witness fees, to an aggrieved party who prevails; or

(v)  as part of a final judgment or decree finding a violation of this section, order the remedial modification or destruction of any unlawful telecommunication device involved in the violation that is in the custody or control of the violator or has been impounded under subparagraph (ii).

(d.1)  Types of damages recoverable.--Damages awarded by a court under this section shall be computed as either of the following:

(1)  Upon his election of such damages at any time before final judgment is entered, the complaining party may recover the actual damages suffered by him as a result of the violation of this section and any profits of the violator that are attributable to the violation and are not taken into account in computing the actual damages. In determining the violator's profits, the complaining party shall be required to prove only the violator's gross revenue, and the violator shall be required to prove his deductible expenses and the elements of profit attributable to factors other than the violation.

(2)  Upon election by the complaining party at any time before final judgment is entered, that party may recover in lieu of actual damages an award of statutory damages of between $250 to $10,000 for each unlawful telecommunication device involved in the action, with the amount of statutory damages to be determined by the court, not the jury, as the court considers just. In any case where the court finds that any of the violations of this section were committed willfully and for purposes of commercial advantage or private financial gain, the court in its discretion may increase the award of statutory damages by an amount of not more than $50,000 for each unlawful telecommunication device involved in the action.

(3)  For purposes of all civil remedies established for violations of this section, the prohibited activity established in this section applies to each unlawful telecommunication device and shall be deemed a separate violation.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Manufacture of an unlawful telecommunication device."  To produce or assemble an unlawful telecommunication device or to modify, alter, program or reprogram a telecommunication device to be capable of acquiring, disrupting, receiving, transmitting, decrypting or facilitating the acquisition, disruption, receipt, transmission or decryption of a telecommunication service without the consent of the telecommunication service provider or to knowingly assist others in those activities.

"Telecommunication device."  Any type of instrument, device, machine or equipment which is capable of transmitting, acquiring, decrypting or receiving any telephonic, electronic, data, Internet access, audio, video, microwave or radio transmissions, signals, communications or services, including the receipt, acquisition, transmission or decryption of all such communications, transmissions, signals or services over any cable television, telephone, satellite, microwave, radio or wireless distribution system or facility, or any part, accessory or components thereof, including any computer circuit, security module, smart card, software, computer chip, electronic mechanism or other component, accessory or part which is capable of facilitating the transmission, decryption, acquisition or reception of all such communications, transmissions, signals or services.

"Telecommunication service."  The meaning given to it in section 3926 (relating to theft of services) and also any service provided by any radio, telephone, cable television, satellite, microwave or wireless distribution system or facility, including, but not limited to, any and all electronic, data, video, audio, Internet access, telephonic, microwave and radio communications, transmissions, signals and services.

"Telecommunication service provider."  The meaning given to it in section 3926 (relating to theft of services) and includes any person or entity providing any telecommunication service, including, but not limited to, any person or entity owning or operating any cable television, satellite, telephone, wireless, microwave or radio distribution system or facility.

"Unlawful telecommunication device."  The meaning given to it in section 3926 (relating to theft of services) and includes any telecommunication device which is capable of or has been altered, designed, modified, programmed or reprogrammed, alone or in conjunction with another telecommunication device or devices so as to be capable of facilitating the disruption, acquisition, receipt, transmission or decryption of a telecommunication service without the consent or knowledge of the telecommunication service provider. In addition to the examples listed in section 3926, the term includes, but is not limited to, any device, technology, product, service, equipment, computer software or component or part thereof, primarily distributed, sold, designed, assembled, manufactured, modified, programmed, reprogrammed or used for the purpose of providing unauthorized disruption of, decryption of, access to or acquisition of any telecommunication service provided by any cable television, satellite, telephone, wireless, microwave or radio distribution system or facility.

(July 20, 1974, P.L.539, No.185; June 13, 1995, P.L.52, No.8, eff. 60 days; June 22, 2000, P.L.469, No.64, eff. 60 days; Dec. 20, 2000, P.L.831, No.116, eff. imd.)

2000 Amendment.  Act 116 reenacted section 910.

Cross References.  Section 910 is referred to in section 5708 of this title.



Section 911 - Corrupt organizations



Section 912 - Possession of weapon on school property



Section 913 - Possession of firearm or other dangerous weapon in court facility

§ 913.  Possession of firearm or other dangerous weapon in court facility.

(a)  Offense defined.--A person commits an offense if he:

(1)  knowingly possesses a firearm or other dangerous weapon in a court facility or knowingly causes a firearm or other dangerous weapon to be present in a court facility; or

(2)  knowingly possesses a firearm or other dangerous weapon in a court facility with the intent that the firearm or other dangerous weapon be used in the commission of a crime or knowingly causes a firearm or other dangerous weapon to be present in a court facility with the intent that the firearm or other dangerous weapon be used in the commission of a crime.

(b)  Grading.--

(1)  Except as otherwise provided in paragraph (3), an offense under subsection (a)(1) is a misdemeanor of the third degree.

(2)  An offense under subsection (a)(2) is a misdemeanor of the first degree.

(3)  An offense under subsection (a)(1) is a summary offense if the person was carrying a firearm under section 6106(b) (relating to firearms not to be carried without a license) or 6109 (relating to licenses) and failed to check the firearm under subsection (e) prior to entering the court facility.

(c)  Exceptions.--Subsection (a) shall not apply to:

(1)  The lawful performance of official duties by an officer, agent or employee of the United States, the Commonwealth or a political subdivision who is authorized by law to engage in or supervise the prevention, detection, investigation or prosecution of any violation of law.

(2)  The lawful performance of official duties by a court official.

(3)  The carrying of rifles and shotguns by instructors and participants in a course of instruction provided by the Pennsylvania Game Commission under 34 Pa.C.S. § 2704 (relating to eligibility for license).

(4)  Associations of veteran soldiers and their auxiliaries or members of organized armed forces of the United States or the Commonwealth, including reserve components, when engaged in the performance of ceremonial duties with county approval.

(5)  The carrying of a dangerous weapon or firearm unloaded and in a secure wrapper by an attorney who seeks to employ the dangerous weapon or firearm as an exhibit or as a demonstration and who possesses written authorization from the court to bring the dangerous weapon or firearm into the court facility.

(d)  Posting of notice.--Notice of the provisions of subsections (a) and (e) shall be posted conspicuously at each public entrance to each courthouse or other building containing a court facility and each court facility, and no person shall be convicted of an offense under subsection (a)(1) with respect to a court facility if the notice was not so posted at each public entrance to the courthouse or other building containing a court facility and at the court facility unless the person had actual notice of the provisions of subsection (a).

(e)  Facilities for checking firearms or other dangerous weapons.--Each county shall make available at or within the building containing a court facility by July 1, 2002, lockers or similar facilities at no charge or cost for the temporary checking of firearms by persons carrying firearms under section 6106(b) or 6109 or for the checking of other dangerous weapons that are not otherwise prohibited by law. Any individual checking a firearm, dangerous weapon or an item deemed to be a dangerous weapon at a court facility must be issued a receipt. Notice of the location of the facility shall be posted as required under subsection (d).

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Court facility."  The courtroom of a court of record; a courtroom of a community court; the courtroom of a magisterial district judge; a courtroom of the Philadelphia Municipal Court; a courtroom of the Pittsburgh Magistrates Court; a courtroom of the Traffic Court of Philadelphia; judge's chambers; witness rooms; jury deliberation rooms; attorney conference rooms; prisoner holding cells; offices of court clerks, the district attorney, the sheriff and probation and parole officers; and any adjoining corridors.

"Dangerous weapon."  A bomb, grenade, blackjack, sandbag, metal knuckles, dagger, knife (the blade of which is exposed in an automatic way by switch, push-button, spring mechanism or otherwise) or other implement for the infliction of serious bodily injury which serves no common lawful purpose.

"Firearm."  Any weapon, including a starter gun, which will or is designed to expel a projectile or projectiles by the action of an explosion, expansion of gas or escape of gas. The term does not include any device designed or used exclusively for the firing of stud cartridges, explosive rivets or similar industrial ammunition.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended the def. of "court facility" in subsec. (f). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1999 Amendment.  Act 59 amended subsec. (e).

1995 Amendments.  Act 17, 1st Sp.Sess., added section 913 and Act 66 amended subsecs. (c) and (e). See the preamble to Act 17, 1st Sp.Sess., in the appendix to this title for special provisions relating to legislative purpose.






Chapter 11 - Authorized Disposition of Offenders

Section 1101 - Fines

CHAPTER 11

AUTHORIZED DISPOSITION OF OFFENDERS

Sec.

1101.  Fines.

1102.  Sentence for murder, murder of unborn child and murder of law enforcement officer.

1102.1.  Sentence of persons under the age of 18 for murder, murder of unborn child and murder of law enforcement officer.

1103.  Sentence of imprisonment for felony.

1104.  Sentence of imprisonment for misdemeanors.

1105.  Sentence of imprisonment for summary offenses.

1106.  Restitution for injuries to person or property.

1107.  Restitution for theft of timber.

1107.1. Restitution for identity theft.

1108.  District attorneys' standing and interest in prisoner litigation.

1109.  Costs.

1110.  Restitution for cleanup of clandestine laboratories.

Enactment.  Chapter 11 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 11 is referred to in section 305 of this title.

§ 1101.  Fines.

A person who has been convicted of an offense may be sentenced to pay a fine not exceeding:

(1)  $50,000, when the conviction is of murder or attempted murder.

(2)  $25,000, when the conviction is of a felony of the first or second degree.

(3)  $15,000, when the conviction is of a felony of the third degree.

(4)  $10,000, when the conviction is of a misdemeanor of the first degree.

(5)  $5,000, when the conviction is of a misdemeanor of the second degree.

(6)  $2,500, when the conviction is of a misdemeanor of the third degree.

(7)  $300, when the conviction is of a summary offense for which no higher fine is established.

(8)  Any higher amount equal to double the pecuniary gain derived from the offense by the offender.

(9)  Any higher or lower amount specifically authorized by statute.

(Mar. 22, 1974, P.L.210, No.44, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Mar. 25, 1988, P.L.262, No.31, eff. 60 days; Mar. 9, 1995, 1st Sp.Sess., P.L.964, No.3, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.970, No.5, eff. 60 days)

1995 Amendments.  Act 5, 1st Sp.Sess., overlooked the amendment by Act 3, 1st Sp.Sess., but the amendments do not conflict in substance and both have been given effect in setting forth the text of section 1101.

Cross References.  Section 1101 is referred to in sections 910, 3308 of this title; section 1571 of Title 75 (Vehicles).



Section 1102 - Sentence for murder, murder of unborn child and murder of law enforcement officer

§ 1102.  Sentence for murder, murder of unborn child and murder of law enforcement officer.

(a)  First degree.--

(1)  Except as provided under section 1102.1 (relating to sentence of persons under the age of 18 for murder, murder of an unborn child and murder of a law enforcement officer), a person who has been convicted of a murder of the first degree or of murder of a law enforcement officer of the first degree shall be sentenced to death or to a term of life imprisonment in accordance with 42 Pa.C.S. § 9711 (relating to sentencing procedure for murder of the first degree).

(2)  The sentence for a person who has been convicted of first degree murder of an unborn child shall be the same as the sentence for murder of the first degree, except that the death penalty shall not be imposed. This paragraph shall not affect the determination of an aggravating circumstance under 42 Pa.C.S. § 9711(d)(17) for the killing of a pregnant woman.

(b)  Second degree.--Except as provided under section 1102.1, a person who has been convicted of murder of the second degree, of second degree murder of an unborn child or of second degree murder of a law enforcement officer shall be sentenced to a term of life imprisonment.

(c)  Attempt, solicitation and conspiracy.--Notwithstanding section 1103(1) (relating to sentence of imprisonment for felony), a person who has been convicted of attempt, solicitation or conspiracy to commit murder, murder of an unborn child or murder of a law enforcement officer where serious bodily injury results may be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years. Where serious bodily injury does not result, the person may be sentenced to a term of imprisonment which shall be fixed by the court at not more than 20 years.

(d)  Third degree.--Notwithstanding section 1103, a person who has been convicted of murder of the third degree or of third degree murder of an unborn child shall be sentenced to a term which shall be fixed by the court at not more than 40 years.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Mar. 9, 1995, 1st Sp.Sess., P.L.964, No.3, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.970, No.5, eff. 60 days; Oct. 2, 1997, P.L.379, No.44, eff. 180 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days; Oct. 25, 2012, P.L.1655, No.204, eff. imd.)

2012 Amendment.  Act 204 amended subsecs. (a)(1) and (b).

2008 Amendment.  Act 131 amended the section heading and subsecs. (a), (b) and (c).

Cross References.  Section 1102 is referred to in sections 106, 2604 of this title.



Section 1102.1 - Sentence of persons under the age of 18 for murder, murder of an unborn child and murder of a law enforcement officer

§ 1102.1.  Sentence of persons under the age of 18 for murder, murder of an unborn child and murder of a law enforcement officer.

(a)  First degree murder.--A person who has been convicted after June 24, 2012, of a murder of the first degree, first degree murder of an unborn child or murder of a law enforcement officer of the first degree and who was under the age of 18 at the time of the commission of the offense shall be sentenced as follows:

(1)  A person who at the time of the commission of the offense was 15 years of age or older shall be sentenced to a term of life imprisonment without parole, or a term of imprisonment, the minimum of which shall be at least 35 years to life.

(2)  A person who at the time of the commission of the offense was under 15 years of age shall be sentenced to a term of life imprisonment without parole, or a term of imprisonment, the minimum of which shall be at least 25 years to life.

(b)  Notice.--Reasonable notice to the defendant of the Commonwealth's intention to seek a sentence of life imprisonment without parole under subsection (a) shall be provided after conviction and before sentencing.

(c)  Second degree murder.--A person who has been convicted after June 24, 2012, of a murder of the second degree, second degree murder of an unborn child or murder of a law enforcement officer of the second degree and who was under the age of 18 at the time of the commission of the offense shall be sentenced as follows:

(1)  A person who at the time of the commission of the offense was 15 years of age or older shall be sentenced to a term of imprisonment the minimum of which shall be at least 30 years to life.

(2)  A person who at the time of the commission of the offense was under 15 years of age shall be sentenced to a term of imprisonment the minimum of which shall be at least 20 years to life.

(d)  Findings.--In determining whether to impose a sentence of life without parole under subsection (a), the court shall consider and make findings on the record regarding the following:

(1)  The impact of the offense on each victim, including oral and written victim impact statements made or submitted by family members of the victim detailing the physical, psychological and economic effects of the crime on the victim and the victim's family. A victim impact statement may include comment on the sentence of the defendant.

(2)  The impact of the offense on the community.

(3)  The threat to the safety of the public or any individual posed by the defendant.

(4)  The nature and circumstances of the offense committed by the defendant.

(5)  The degree of the defendant's culpability.

(6)  Guidelines for sentencing and resentencing adopted by the Pennsylvania Commission on Sentencing.

(7)  Age-related characteristics of the defendant, including:

(i)  Age.

(ii)  Mental capacity.

(iii)  Maturity.

(iv)  The degree of criminal sophistication exhibited by the defendant.

(v)  The nature and extent of any prior delinquent or criminal history, including the success or failure of any previous attempts by the court to rehabilitate the defendant.

(vi)  Probation or institutional reports.

(vii)  Other relevant factors.

(e)  Minimum sentence.--Nothing under this section shall prevent the sentencing court from imposing a minimum sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing may not supersede the mandatory minimum sentences provided under this section.

(f)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(Oct. 25, 2012, P.L.1655, No.204, eff. imd.)

2012 Amendment.  Act 204 added section 1102.1.

Cross References.  Section 1102.1 is referred to in section 1102 of this title; section 6139 of Title 61 (Prisons and Parole).



Section 1103 - Sentence of imprisonment for felony



Section 1104 - Sentence of imprisonment for misdemeanors



Section 1105 - Sentence of imprisonment for summary offenses



Section 1106 - Restitution for injuries to person or property



Section 1107 - Restitution for theft of timber



Section 1107.1 - Restitution for identity theft



Section 1108 - District attorneys' standing and interest in prisoner litigation

§ 1108.  District attorneys' standing and interest in prisoner litigation.

The district attorney shall receive written notice of, and shall have automatic standing and a legal interest in, any proceeding which may involve the release or nonadmission of county prisoners, delinquents or detainees due to the fact, duration or other conditions of custody. In addition to the district attorney's rights in such a proceeding, the district attorney may seek any equitable relief necessary to protect the district attorney's interest in the continued institutional custody and admission of county prisoners, delinquents or detainees.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment.  Act 31 added section 1108.



Section 1109 - Costs



Section 1110 - Restitution for cleanup of clandestine laboratories






Chapter 13 - Authority of Court in Sentencing (Transferred)

Section 1301 - (Transferred)



Section 1311 - & § 1312 (Transferred)



Section 1321 - § 1326 (Transferred)



Section 1331 - § 1337 (Transferred)



Section 1351 - § 1362 (Transferred)



Section 1371 - & § 1372 (Transferred)



Section 1381 - § 1385 (Repealed)



Section 1386 - (Transferred)






Chapter 21 - Offenses Against the Flag

Section 2101 - Display of flag at public meetings



Section 2102 - Desecration of flag



Section 2103 - Insults to national or Commonwealth flag






Chapter 23 - General Provisions

Section 2301 - Definitions

ARTICLE B

OFFENSES INVOLVING DANGER TO THE PERSON

Chapter

23.  General Provisions

25.  Criminal Homicide

26.  Crimes Against Unborn Child

27.  Assault

29.  Kidnapping

30.  Trafficking of Persons

31.  Sexual Offenses

32.  Abortion

CHAPTER 23

GENERAL PROVISIONS

Sec.

2301.  Definitions.

Enactment.  Chapter 23 was added December 6, 1972, P.L.1482, No.334, effective in six months.

§ 2301.  Definitions.

Subject to additional definitions contained in subsequent provisions of this article which are applicable to specific chapters or other provisions of this article, the following words and phrases, when used in this article shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Bodily injury."  Impairment of physical condition or substantial pain.

"Deadly weapon."  Any firearm, whether loaded or unloaded, or any device designed as a weapon and capable of producing death or serious bodily injury, or any other device or instrumentality which, in the manner in which it is used or intended to be used, is calculated or likely to produce death or serious bodily injury.

"Serious bodily injury."  Bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

"Serious provocation."  Conduct sufficient to excite an intense passion in a reasonable person.

Cross References.  Section 2301 is referred to in sections 2602, 3101, 5106, 5131 of this title; sections 6302, 6355 of Title 42 (Judiciary and Judicial Procedure).






Chapter 25 - Criminal Homicide

Section 2501 - Criminal homicide



Section 2502 - Murder

§ 2502.  Murder.

(a)  Murder of the first degree.--A criminal homicide constitutes murder of the first degree when it is committed by an intentional killing.

(b)  Murder of the second degree.--A criminal homicide constitutes murder of the second degree when it is committed while defendant was engaged as a principal or an accomplice in the perpetration of a felony.

(c)  Murder of the third degree.--All other kinds of murder shall be murder of the third degree. Murder of the third degree is a felony of the first degree.

(d)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Fireman."  Includes any employee or member of a municipal fire department or volunteer fire company.

"Hijacking."  Any unlawful or unauthorized seizure or exercise of control, by force or violence or threat of force or violence.

"Intentional killing."  Killing by means of poison, or by lying in wait, or by any other kind of willful, deliberate and premeditated killing.

"Perpetration of a felony."  The act of the defendant in engaging in or being an accomplice in the commission of, or an attempt to commit, or flight after committing, or attempting to commit robbery, rape, or deviate sexual intercourse by force or threat of force, arson, burglary or kidnapping.

"Principal."  A person who is the actor or perpetrator of the crime.

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Apr. 28, 1978, P.L.84, No.39, eff. 60 days)

Cross References.  Section 2502 is referred to in sections 2507, 2602, 5702, 5708, 6105 of this title; section 3304 of Title 5 (Athletics and Sports); section 5329 of Title 23 (Domestic Relations); sections 1515, 5551, 9711.1, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 6124, 7122 of Title 61 (Prisons and Parole).



Section 2503 - Voluntary manslaughter

§ 2503.  Voluntary manslaughter.

(a)  General rule.--A person who kills an individual without lawful justification commits voluntary manslaughter if at the time of the killing he is acting under a sudden and intense passion resulting from serious provocation by:

(1)  the individual killed; or

(2)  another whom the actor endeavors to kill, but he negligently or accidentally causes the death of the individual killed.

(b)  Unreasonable belief killing justifiable.--A person who intentionally or knowingly kills an individual commits voluntary manslaughter if at the time of the killing he believes the circumstances to be such that, if they existed, would justify the killing under Chapter 5 of this title (relating to general principles of justification), but his belief is unreasonable.

(c)  Grading.--Voluntary manslaughter is a felony of the first degree.

(Nov. 17, 1995, 1st Sp.Sess., P.L.1144, No.36, eff. 60 days)

1995 Amendment.  Act 36, 1st Sp.Sess., amended subsec. (c).

Cross References.  Section 2503 is referred to in sections 5702, 5708, 6105 of this title; sections 1515, 9711, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 2504 - Involuntary manslaughter



Section 2505 - Causing or aiding suicide



Section 2506 - Drug delivery resulting in death

§ 2506.  Drug delivery resulting in death.

(a)  Offense defined.--A person commits a felony of the first degree if the person intentionally administers, dispenses, delivers, gives, prescribes, sells or distributes any controlled substance or counterfeit controlled substance in violation of section 13(a)(14) or (30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, and another person dies as a result of using the substance.

(b)  Penalty.--A person convicted under subsection (a) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(c)  Proof of sentencing.--(Deleted by amendment).

(d)  Authority of court in sentencing.--(Deleted by amendment).

(e)  Appeal by Commonwealth.--(Deleted by amendment).

(f)  Forfeiture.--Assets against which a forfeiture petition has been filed and is pending or against which the Commonwealth has indicated an intention to file a forfeiture petition shall not be subject to a fine. Nothing in this section shall prevent a fine from being imposed on assets which have been subject to an unsuccessful forfeiture petition.

(Dec. 22, 1989, P.L.773, No.109, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. 60 days; July 7, 2011, P.L.220, No.40, eff. 60 days)

Cross References.  Section 2506 is referred to in sections 3308, 5702 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103 of Title 61 (Prisons and Parole).



Section 2507 - Criminal homicide of law enforcement officer

§ 2507.  Criminal homicide of law enforcement officer.

(a)  Murder of a law enforcement officer of the first degree.--A person commits murder of a law enforcement officer of the first degree who intentionally kills a law enforcement officer while in the performance of duty knowing the victim is a law enforcement officer.

(b)  Murder of a law enforcement officer of the second degree.--A person commits murder of a law enforcement officer of the second degree who engages as a principal or an accomplice in the perpetration of a felony during which a law enforcement officer is killed while in the performance of duty.

(c)  Manslaughter of a law enforcement officer in the first degree.--A person commits a felony in the first degree who does any of the following:

(1)  Without lawful justification kills a law enforcement officer while in the performance of duty and with knowledge that the victim was a law enforcement officer, if at the time of the killing:

(i)  the person is acting under a sudden and intense passion resulting from serious provocation by the victim killed; or

(ii)  the person is acting under a sudden and intense passion resulting from serious provocation by another individual whom the actor endeavors to kill, but the person negligently or accidentally causes the death of the victim.

(2)  Intentionally or knowingly kills a law enforcement officer while in the performance of duty and with knowledge that the victim was a law enforcement officer, if at the time of the killing the person believes the circumstances to be such that, if they existed, would justify the killing under Chapter 5 (relating to general principles of justification), but his belief is unreasonable.

(d)  Manslaughter of a law enforcement officer in the second degree.--A person commits a felony of the second degree who, as a direct result of the doing of an unlawful or lawful act in a reckless or grossly negligent manner, causes the death of a law enforcement officer while in the performance of duty and the person knew or should have known the victim was a law enforcement officer.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Law enforcement officer."  This term shall have the same meaning as the term "peace officer" is given under section 501 (relating to definitions).

"Perpetration of a felony."  As defined under section 2502(d) (relating to murder).

(Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment.  Act 131 added section 2507.

Cross References.  Section 2507 is referred to in section 9714 of Title 42 (Judiciary and Judicial Procedure).






Chapter 26 - Crimes Against Unborn Child

Section 2601 - Short title of chapter



Section 2602 - Definitions



Section 2603 - Criminal homicide of unborn child



Section 2604 - Murder of unborn child

§ 2604.  Murder of unborn child.

(a)  First degree murder of unborn child.--

(1)  A criminal homicide of an unborn child constitutes first degree murder of an unborn child when it is committed by an intentional killing.

(2)  The penalty for first degree murder of an unborn child shall be imposed in accordance with section 1102(a)(2) (relating to sentence for murder and murder of an unborn child).

(b)  Second degree murder of unborn child.--

(1)  A criminal homicide of an unborn child constitutes second degree murder of an unborn child when it is committed while the defendant was engaged as a principal or an accomplice in the perpetration of a felony.

(2)  The penalty for second degree murder of an unborn child shall be the same as for murder of the second degree.

(c)  Third degree murder of unborn child.--

(1)  All other kinds of murder of an unborn child shall be third degree murder of an unborn child.

(2)  The penalty for third degree murder of an unborn child is the same as the penalty for murder of the third degree.

Cross References.  Section 2604 is referred to in section 2603 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 2605 - Voluntary manslaughter of unborn child



Section 2606 - Aggravated assault of unborn child

§ 2606.  Aggravated assault of unborn child.

(a)  Offense.--A person commits aggravated assault of an unborn child if he attempts to cause serious bodily injury to the unborn child or causes such injury intentionally, knowingly or recklessly under circumstances manifesting extreme indifference to the life of the unborn child.

(b)  Grading.--Aggravated assault of an unborn child is a felony of the first degree.

Cross References.  Section 2606 is referred to in section 108 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 2607 - Culpability



Section 2608 - Nonliability and defenses



Section 2609 - Construction






Chapter 27 - Assault

Section 2701 - Simple assault

CHAPTER 27

ASSAULT

Sec.

2701.  Simple assault.

2702.  Aggravated assault.

2702.1. Assault of law enforcement officer.

2703.  Assault by prisoner.

2703.1. Aggravated harassment by prisoner.

2704.  Assault by life prisoner.

2705.  Recklessly endangering another person.

2706.  Terroristic threats.

2707.  Propulsion of missiles into an occupied vehicle or onto a roadway.

2707.1. Discharge of a firearm into an occupied structure.

2707.2. Paintball guns and paintball markers.

2708.  Use of tear or noxious gas in labor disputes.

2709.  Harassment.

2709.1. Stalking.

2710.  Ethnic intimidation.

2711.  Probable cause arrests in domestic violence cases.

2712.  Assault on sports official.

2713.  Neglect of care-dependent person.

2714.  Unauthorized administration of intoxicant.

2715.  Threat to use weapons of mass destruction.

2716.  Weapons of mass destruction.

2717.  Terrorism.

Enactment.  Chapter 27 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 27 is referred to in section 5985.1 of Title 42 (Judiciary and Judicial Procedure).

§ 2701.  Simple assault.

(a)  Offense defined.--A person is guilty of assault if he:

(1)  attempts to cause or intentionally, knowingly or recklessly causes bodily injury to another;

(2)  negligently causes bodily injury to another with a deadly weapon;

(3)  attempts by physical menace to put another in fear of imminent serious bodily injury; or

(4)  conceals or attempts to conceal a hypodermic needle on his person and intentionally or knowingly penetrates a law enforcement officer or an officer or an employee of a correctional institution, county jail or prison, detention facility or mental hospital during the course of an arrest or any search of the person.

(b)  Grading.--Simple assault is a misdemeanor of the second degree unless committed:

(1)  in a fight or scuffle entered into by mutual consent, in which case it is a misdemeanor of the third degree; or

(2)  against a child under 12 years of age by an adult 21 years of age or older, in which case it is a misdemeanor of the first degree.

(Dec. 19, 1988, P.L.1275, No.158, eff. 60 days; June 22, 2001, P.L.605, No.48, eff. 60 days; Dec. 9, 2002, P.L.1391, No.172, eff. 60 days)

Cross References.  Section 2701 is referred to in sections 2709.1, 2711, 2712, 6105.1 of this title; section 6711 of Title 23 (Domestic Relations); section 4503 of Title 61 (Prisons and Parole).



Section 2702 - Aggravated assault

§ 2702.  Aggravated assault.

(a)  Offense defined.--A person is guilty of aggravated assault if he:

(1)  attempts to cause serious bodily injury to another, or causes such injury intentionally, knowingly or recklessly under circumstances manifesting extreme indifference to the value of human life;

(2)  attempts to cause or intentionally, knowingly or recklessly causes serious bodily injury to any of the officers, agents, employees or other persons enumerated in subsection (c) or to an employee of an agency, company or other entity engaged in public transportation, while in the performance of duty;

(3)  attempts to cause or intentionally or knowingly causes bodily injury to any of the officers, agents, employees or other persons enumerated in subsection (c), in the performance of duty;

(4)  attempts to cause or intentionally or knowingly causes bodily injury to another with a deadly weapon;

(5)  attempts to cause or intentionally or knowingly causes bodily injury to a teaching staff member, school board member or other employee, including a student employee, of any elementary or secondary publicly-funded educational institution, any elementary or secondary private school licensed by the Department of Education or any elementary or secondary parochial school while acting in the scope of his or her employment or because of his or her employment relationship to the school;

(6)  attempts by physical menace to put any of the officers, agents, employees or other persons enumerated in subsection (c), while in the performance of duty, in fear of imminent serious bodily injury; or

(7)  uses tear or noxious gas as defined in section 2708(b) (relating to use of tear or noxious gas in labor disputes) or uses an electric or electronic incapacitation device against any officer, employee or other person enumerated in subsection (c) while acting in the scope of his employment.

(b)  Grading.--Aggravated assault under subsection (a)(1) and (2) is a felony of the first degree. Aggravated assault under subsection (a)(3), (4), (5), (6) and (7) is a felony of the second degree.

(c)  Officers, employees, etc., enumerated.--The officers, agents, employees and other persons referred to in subsection (a) shall be as follows:

(1)  Police officer.

(2)  Firefighter.

(3)  County adult probation or parole officer.

(4)  County juvenile probation or parole officer.

(5)  An agent of the Pennsylvania Board of Probation and Parole.

(6)  Sheriff.

(7)  Deputy sheriff.

(8)  Liquor control enforcement agent.

(9)  Officer or employee of a correctional institution, county jail or prison, juvenile detention center or any other facility to which the person has been ordered by the court pursuant to a petition alleging delinquency under 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(10)  Judge of any court in the unified judicial system.

(11)  The Attorney General.

(12)  A deputy attorney general.

(13)  A district attorney.

(14)  An assistant district attorney.

(15)  A public defender.

(16)  An assistant public defender.

(17)  A Federal law enforcement official.

(18)  A State law enforcement official.

(19)  A local law enforcement official.

(20)  Any person employed to assist or who assists any Federal, State or local law enforcement official.

(21)  Emergency medical services personnel.

(22)  Parking enforcement officer.

(23)  A magisterial district judge.

(24)  A constable.

(25)  A deputy constable.

(26)  A psychiatric aide.

(27)  A teaching staff member, a school board member or other employee, including a student employee, of any elementary or secondary publicly funded educational institution, any elementary or secondary private school licensed by the Department of Education or any elementary or secondary parochial school while acting in the scope of his or her employment or because of his or her employment relationship to the school.

(28)  Governor.

(29)  Lieutenant Governor.

(30)  Auditor General.

(31)  State Treasurer.

(32)  Member of the General Assembly.

(33)  An employee of the Department of Environmental Protection.

(34)  An individual engaged in the private detective business as defined in section 2(a) and (b) of the act of August 21, 1953 (P.L.1273, No.361), known as The Private Detective Act of 1953.

(35)  An employee or agent of a county children and youth social service agency or of the legal representative of such agency.

(36)  A public utility employee or an employee of an electric cooperative.

(37)  A wildlife conservation officer or deputy wildlife conservation officer of the Pennsylvania Game Commission.

(38)  A waterways conservation officer or deputy waterways conservation officer of the Pennsylvania Fish and Boat Commission.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Electric or electronic incapacitation device."  A portable device which is designed or intended by the manufacturer to be used, offensively or defensively, to temporarily immobilize or incapacitate persons by means of electric pulse or current, including devices operated by means of carbon dioxide propellant. The term does not include cattle prods, electric fences or other electric devices when used in agricultural, animal husbandry or food production activities.

"Emergency medical services personnel."  The term includes, but is not limited to, doctors, residents, interns, registered nurses, licensed practical nurses, nurse aides, ambulance attendants and operators, paramedics, emergency medical technicians and members of a hospital security force while working within the scope of their employment.

(Oct. 1, 1980, P.L.689, No.139, eff. 60 days; Oct. 16, 1980, P.L.978, No.167, eff. 60 days; Dec. 11, 1986, P.L.1517, No.164, eff. 60 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; July 6, 1995, P.L.238, No.27, eff. 60 days; Feb. 23, 1996, P.L.17, No.7, eff. 60 days; July 2, 1996, P.L.478, No.75, eff. 60 days; Dec. 21, 1998, P.L.1245, No.159, eff. 60 days; Nov. 6, 2002, P.L.1096, No.132, eff. 60 days; Nov. 29, 2004, P.L.1349, No.173, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (c).

2004 Amendments.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 2702 is referred to in sections 2703, 2709.1, 2711, 5702, 5708, 6105 of this title; sections 2511, 5329, 6344, 6711 of Title 23 (Domestic Relations); section 904 of Title 30 (Fish); section 905.1 of Title 34 (Game); sections 5551, 5552, 6302, 6307, 6308, 6336, 6355, 9714, 9717, 9718, 9719, 9802 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names); section 7122 of Title 61 (Prisons and Parole).



Section 2702.1 - Assault of law enforcement officer

§ 2702.1.  Assault of law enforcement officer.

(a)  Assault of a law enforcement officer in the first degree.--A person commits a felony of the first degree who attempts to cause or intentionally or knowingly causes bodily injury to a law enforcement officer, while in the performance of duty and with knowledge that the victim is a law enforcement officer, by discharging a firearm.

(b)  Penalties.--Notwithstanding section 1103(1) (relating to sentence of imprisonment for felony), a person convicted under subsection (a) shall be sentenced to a term of imprisonment fixed by the court at not more than 40 years.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Law enforcement officer."  The term shall have the same meaning as the term "peace officer" is given under section 501 (relating to definitions).

"Firearm."  As defined under 42 Pa.C.S. § 9712(e) (relating to sentences for offenses committed with firearms).

(Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment.  Act 131 added section 2702.1.

Cross References.  Section 2702.1 is referred to in sections 9714, 9719.1 of Title 42 (Judiciary and Judicial Procedure).



Section 2703 - Assault by prisoner



Section 2703.1 - Aggravated harassment by prisoner



Section 2704 - Assault by life prisoner



Section 2705 - Recklessly endangering another person



Section 2706 - Terroristic threats



Section 2707 - Propulsion of missiles into an occupied vehicle or onto a roadway

§ 2707.  Propulsion of missiles into an occupied vehicle or onto a roadway.

(a)  Occupied vehicles.--Whoever intentionally throws, shoots or propels a rock, stone, brick, or piece of iron, steel or other like metal, or any deadly or dangerous missile, or fire bomb, into a vehicle or instrumentality of public transportation that is occupied by one or more persons commits a misdemeanor of the first degree.

(b)  Roadways.--Whoever intentionally throws, shoots, drops or causes to be propelled any solid object, from an overpass or any other location adjacent to or on a roadway, onto or toward said roadway shall be guilty of a misdemeanor of the second degree.

(July 16, 1975, P.L.62, No.37; Dec. 21, 1998, P.L.1103, No.149, eff. 60 days)

1998 Amendment.  Act 149 amended subsec. (b).



Section 2707.1 - Discharge of a firearm into an occupied structure



Section 2707.2 - Paintball guns and paintball markers



Section 2708 - Use of tear or noxious gas in labor disputes



Section 2709 - Harassment



Section 2709.1 - Stalking



Section 2710 - Ethnic intimidation

§ 2710.  Ethnic intimidation.

(a)  Offense defined.--A person commits the offense of ethnic intimidation if, with malicious intention toward the race, color, religion or national origin of another individual or group of individuals, he commits an offense under any other provision of this article or under Chapter 33 (relating to arson, criminal mischief and other property destruction) exclusive of section 3307 (relating to institutional vandalism) or under section 3503 (relating to criminal trespass) with respect to such individual or his or her property or with respect to one or more members of such group or to their property.

(b)  Grading.--An offense under this section shall be classified as a misdemeanor of the third degree if the other offense is classified as a summary offense. Otherwise, an offense under this section shall be classified one degree higher in the classification specified in section 106 (relating to classes of offenses) than the classification of the other offense.

(c)  Definition.--As used in this section "malicious intention" means the intention to commit any act, the commission of which is a necessary element of any offense referred to in subsection (a) motivated by hatred toward the race, color, religion or national origin of another individual or group of individuals.

(June 18, 1982, P.L.537, No.154, eff. imd.; Dec. 3, 2002, P.L.1176, No.143, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days)

2008 Effectuation of Declaration of Unconstitutionality.  The Legislative Reference Bureau effectuated the 2007 unconstitutionality.

2007 Unconstitutionality.  Act 143 of 2002 was declared unconstitutional. Marcavage v. Rendell, 936 A.2d 188 (Pa. Commonwealth 2007).

2002 Amendments.  Act 143 amended the entire section and Act 218 amended subsec. (a). Act 218 overlooked the amendment by Act 143, but the amendments do not conflict in substance and both have been given effect in setting forth the text of subsec. (a).

1982 Amendment.  See section 2 of Act 154 of 1982 in the appendix to this title for special provisions relating to right of action for injunction, damages or other relief.

Effective Date.  After December 2, 2002, and before February 7, 2003, section 2710 will reflect only the amendment by Act 143, as follows:

§ 2710.  Ethnic intimidation.

(a)  Offense defined.--A person commits the offense of ethnic intimidation if, with malicious intention toward the actual or perceived race, color, religion, national origin, ancestry, mental or physical disability, sexual orientation, gender or gender identity of another individual or group of individuals, he commits an offense under any other provision of this article or under Chapter 33 (relating to arson, criminal mischief and other property destruction) exclusive of section 3307 (relating to institutional vandalism) or under section 3503 (relating to criminal trespass) or under section 5504 (relating to harassment by communication or address) with respect to such individual or his or her property or with respect to one or more members of such group or to their property.

(b)  Grading.--An offense under this section shall be classified as a misdemeanor of the third degree if the other offense is classified as a summary offense. Otherwise, an offense under this section shall be classified one degree higher in the classification specified in section 106 (relating to classes of offenses) than the classification of the other offense.

(c)  Definition.--As used in this section "malicious intention" means the intention to commit any act, the commission of which is a necessary element of any offense referred to in subsection (a) motivated by hatred toward the actual or perceived race, color, religion or national origin, ancestry, mental or physical disability, sexual orientation, gender or gender identity of another individual or group of individuals.

Cross References.  Section 2710 is referred to in section 8309 of Title 42 (Judiciary and Judicial Procedure).



Section 2711 - Probable cause arrests in domestic violence cases



Section 2712 - Assault on sports official



Section 2713 - Neglect of care-dependent person



Section 2714 - Unauthorized administration of intoxicant



Section 2715 - Threat to use weapons of mass destruction



Section 2716 - Weapons of mass destruction

§ 2716.  Weapons of mass destruction.

(a)  Unlawful possession or manufacture.--A person commits an offense if the person, without lawful authority to do so, intentionally, knowingly or recklessly possesses or manufactures a weapon of mass destruction.

(b)  Use.--A person commits an offense if the person, without lawful authority to do so, intentionally, knowingly or recklessly sells, purchases, transports or causes another to transport, delivers or causes to be delivered or uses a weapon of mass destruction and if such action causes any of the following:

(1)  Illness or injury to another individual.

(2)  Damage to or disruption of a water or food supply or public natural resources, including waterways, State forests and parks, surface water, groundwater and wildlife.

(3)  Evacuation of a building, place of assembly or facility of public transportation.

(c)  Grading.--

(1)  A first offense under subsection (a) constitutes a felony of the second degree. A subsequent offense under subsection (a) constitutes a felony of the first degree.

(2)  An offense under subsection (b)(1) constitutes a felony of the first degree. If the offense results in the death of an individual, the defendant shall be sentenced to life imprisonment.

(3)  An offense under subsection (b)(2) or (3) constitutes a felony of the first degree.

(d)  Restitution.--A person convicted of violating this section shall, in addition to any other sentence imposed or restitution ordered under 42 Pa.C.S. § 9721(c) (relating to sentencing generally), be sentenced to pay restitution in an amount equal to the cost of the evacuation, including, but not limited to, fire and police response; emergency medical service or emergency preparedness response; and transportation of an individual from the building, place of assembly or facility.

(e)  Preservation of private remedies.--No judgment or order of restitution shall debar a person, by appropriate action, to recover from the offender as otherwise provided by law, provided that any civil award shall be reduced by the amount paid under the criminal judgment.

(f)  Possession.--For purposes of this section, an individual shall not be deemed to be in possession of an agent if the individual is naturally exposed to or innocently infected or contaminated with the agent.

(g)  Enforcement.--

(1)  In addition to the authority conferred upon the Attorney General under sections 205 and 206 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General has the authority to investigate and to institute criminal proceedings for a violation of this section committed:

(i)  anywhere in this Commonwealth;

(ii)  in different counties; or

(iii)  in this Commonwealth and another jurisdiction.

(2)  Each district attorney has the authority to investigate and to institute criminal proceedings for a violation of this section.

(h)  Jurisdiction.--No person charged with a violation of this section shall have standing to challenge the authority of the Attorney General under subsection (g)(1). If a challenge is made in violation of this subsection, the challenge shall be dismissed, and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(i)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Biological agent."  A natural or genetically engineered pathogen, toxin, virus, bacteria, prion, fungus or microorganism which causes infections, disease or bodily harm.

"Bomb."  An explosive device used for unlawful purposes.

"Chemical agent."  Any of the following:

(1)  A nerve agent, including tabun (GA), sarin (GB), soman (GD), GF and VX.

(2)  A choking agent, including phosgene (CG) and diphosgene (DP).

(3)  A blood agent, including hydrogen cyanide (AC), cyanogen chloride (CK) and arsine (SA).

(4)  A blister agent. This paragraph includes:

(i)  Mustard (H).

(ii)  Sulfur mustard (HD).

(iii)  HN-1.

(iv)  HN-2.

(v)  Nitrogen mustard (HN-3).

(vi)  An arsenical, such as lewisite (L).

(vii)  An urticant, such as CX.

(viii)  An incapacitating agent, such as B2.

(5)  Any other chemical element or compound which causes death or bodily harm.

"Nuclear agent."  A radioactive material.

"Weapon of mass destruction."  A biological agent, bomb, chemical agent or nuclear agent.

(June 28, 2002, P.L.481, No.82, eff. 60 days)

2002 Amendment.  Act 82 added section 2716.

Cross References.  Section 2716 is referred to in sections 5708, 6105 of this title; section 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 2717 - Terrorism

§ 2717.  Terrorism.

(a)  General rule.--A person is guilty of terrorism if he commits a violent offense intending to do any of the following:

(1)  Intimidate or coerce a civilian population.

(2)  Influence the policy of a government by intimidation or coercion.

(3)  Affect the conduct of a government.

(b)  Grading and penalty.--

(1)  If the violent offense is a misdemeanor or a felony of the third or second degree, an offense under this section shall be classified one degree higher than the classification of the violent offense specified in section 106 (relating to classes of offenses).

(2)  If the violent offense is a felony of the first degree, a person convicted of an offense under this section shall be sentenced to a term of imprisonment fixed by the court at not more than 40 years and may be sentenced to pay a fine of not more than $100,000.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Dangerous to human life or property."  A violent act or an act which is intended to or likely to cause death, serious bodily injury or mass destruction.

"Mass destruction."  An act which is intended to or likely to destroy or cause serious damage to transportation-related infrastructure or facilities, energy-related infrastructure or facilities, public or private buildings, places of public accommodation or public works under circumstances evincing depraved indifference to human life or property.

"Violent offense."  An offense under this part, including an attempt, conspiracy or solicitation to commit any such offense, which is punishable by imprisonment of more than one year and involves an act dangerous to human life or property.

(July 7, 2006, P.L.342, No.71, eff. 60 days)

2006 Amendment.  Act 71 added section 2717.

Cross References.  Section 2717 is referred to in sections 6801.1, 9714 of Title 42 (Judiciary and Judicial Procedure).






Chapter 29 - Kidnapping

Section 2901 - Kidnapping

CHAPTER 29

KIDNAPPING

Sec.

2901.  Kidnapping.

2902.  Unlawful restraint.

2903.  False imprisonment.

2904.  Interference with custody of children.

2905.  Interference with custody of committed persons.

2906.  Criminal coercion.

2907.  Disposition of ransom.

2908.  Missing children.

2909.  Concealment of whereabouts of a child.

2910.  Luring a child into a motor vehicle or structure.

Enactment.  Chapter 29 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 29 is referred to in section 911 of this title; section 5985.1 of Title 42 (Judiciary and Judicial Procedure).

§ 2901.  Kidnapping.

(a)  Offense defined.--Except as provided in subsection (a.1), a person is guilty of kidnapping if he unlawfully removes another a substantial distance under the circumstances from the place where he is found, or if he unlawfully confines another for a substantial period in a place of isolation, with any of the following intentions:

(1)  To hold for ransom or reward, or as a shield or hostage.

(2)  To facilitate commission of any felony or flight thereafter.

(3)  To inflict bodily injury on or to terrorize the victim or another.

(4)  To interfere with the performance by public officials of any governmental or political function.

(a.1)  Kidnapping of a minor.--A person is guilty of kidnapping of a minor if he unlawfully removes a person under 18 years of age a substantial distance under the circumstances from the place where he is found, or if he unlawfully confines a person under 18 years of age for a substantial period in a place of isolation, with any of the following intentions:

(1)  To hold for ransom or reward, or as a shield or hostage.

(2)  To facilitate commission of any felony or flight thereafter.

(3)  To inflict bodily injury on or to terrorize the victim or another.

(4)  To interfere with the performance by public officials of any governmental or political function.

(b)  Grading.--The following apply:

(1)  Kidnapping under subsection (a) is a felony of the first degree. A removal or confinement is unlawful within the meaning of subsection (a) if it is accomplished by force, threat or deception, or, in the case of an incapacitated person, if it is accomplished without the consent of a parent, guardian or other person responsible for general supervision of his welfare.

(2)  Kidnapping under subsection (a.1) is a felony of the first degree. A removal or confinement is unlawful within the meaning of subsection (a.1) if it is accomplished by force, threat or deception, or, in the case of a person under 14 years of age, if it is accomplished without consent of a parent, guardian or other person responsible for general supervision of his welfare.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References.  Section 2901 is referred to in sections 2709.1, 5708, 6105 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344, 6711 of Title 23 (Domestic Relations); sections 5552, 6302, 9720.2, 9799.14, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 2902 - Unlawful restraint

§ 2902.  Unlawful restraint.

(a)  Offense defined.--Except as provided under subsection (b) or (c), a person commits a misdemeanor of the first degree if he knowingly:

(1)  restrains another unlawfully in circumstances exposing him to risk of serious bodily injury; or

(2)  holds another in a condition of involuntary servitude.

(b)  Unlawful restraint of a minor where offender is not victim's parent.--If the victim is a person under 18 years of age, a person who is not the victim's parent commits a felony of the second degree if he knowingly:

(1)  restrains another unlawfully in circumstances exposing him to risk of serious bodily injury; or

(2)  holds another in a condition of involuntary servitude.

(c)  Unlawful restraint of minor where offender is victim's parent.--If the victim is a person under 18 years of age, a parent of the victim commits a felony of the second degree if he knowingly:

(1)  restrains another unlawfully in circumstances exposing him to risk of serious bodily injury; or

(2)  holds another in a condition of involuntary servitude.

(d)  Definition.--As used in this section the term "parent" means a natural parent, stepparent, adoptive parent or guardian of a minor.

(Dec. 30, 1974, P.L.1120, No.361, eff. imd.; Dec. 20, 2000, P.L.721, No.98, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References.  Section 2902 is referred to in section 6105 of this title; sections 5329, 6344 of Title 23 (Domestic Relations); section 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 2903 - False imprisonment

§ 2903.  False imprisonment.

(a)  Offense defined.--Except as provided under subsection (b) or (c), a person commits a misdemeanor of the second degree if he knowingly restrains another unlawfully so as to interfere substantially with his liberty.

(b)  False imprisonment of a minor where offender is not victim's parent.--If the victim is a person under 18 years of age, a person who is not the victim's parent commits a felony of the second degree if he knowingly restrains another unlawfully so as to interfere substantially with his liberty.

(c)  False imprisonment of a minor where offender is victim's parent.--If the victim is a person under 18 years of age, a parent of the victim commits a felony of the second degree if he knowingly restrains another unlawfully so as to interfere substantially with his liberty.

(d)  Definition.--As used in this section the term "parent" means a natural parent, stepparent, adoptive parent or guardian of a minor.

(Dec. 20, 2000, P.L.721, No.98, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

2000 Amendment.  See the preamble to Act 98 in the appendix to this title for special provisions relating to legislative intent.

Cross References.  Section 2903 is referred to in sections 5329, 6102 of Title 23 (Domestic Relations); section 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 2904 - Interference with custody of children

§ 2904.  Interference with custody of children.

(a)  Offense defined.--A person commits an offense if he knowingly or recklessly takes or entices any child under the age of 18 years from the custody of its parent, guardian or other lawful custodian, when he has no privilege to do so.

(b)  Defenses.--It is a defense that:

(1)  the actor believed that his action was necessary to preserve the child from danger to its welfare; or

(2)  the child, being at the time not less than 14 years old, was taken away at its own instigation without enticement and without purpose to commit a criminal offense with or against the child; or

(3)  the actor is the child's parent or guardian or other lawful custodian and is not acting contrary to an order entered by a court of competent jurisdiction.

(c)  Grading.--The offense is a felony of the third degree unless:

(1)  the actor, not being a parent or person in equivalent relation to the child, acted with knowledge that his conduct would cause serious alarm for the safety of the child, or in reckless disregard of a likelihood of causing such alarm. In such cases, the offense shall be a felony of the second degree; or

(2)  the actor acted with good cause for a period of time not in excess of 24 hours; and

(i)  the victim child is the subject of a valid order of custody issued by a court of this Commonwealth;

(ii)  the actor has been given either partial custody or visitation rights under said order; and

(iii)  the actor is a resident of this Commonwealth and does not remove the child from the Commonwealth.

In such cases, the offense shall be a misdemeanor of the second degree.

(July 9, 1984, P.L.661, No.138, eff. imd.)

1984 Amendment.  Act 138 amended subsec. (c).

Cross References.  Section 2904 is referred to in section 6108 of Title 23 (Domestic Relations); section 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 2905 - Interference with custody of committed persons



Section 2906 - Criminal coercion



Section 2907 - Disposition of ransom



Section 2908 - Missing children



Section 2909 - Concealment of whereabouts of a child



Section 2910 - Luring a child into a motor vehicle or structure

§ 2910.  Luring a child into a motor vehicle or structure.

(a)  Offense.--Unless the circumstances reasonably indicate that the child is in need of assistance, a person who lures or attempts to lure a child into a motor vehicle or structure without the consent, express or implied, of the child's parent or guardian commits a misdemeanor of the first degree.

(b)  Affirmative defense.--It shall be an affirmative defense to a prosecution under this section that the person lured or attempted to lure the child into the structure for a lawful purpose.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Motor vehicle."  Every self-propelled device in, upon or by which any person or property is or may be transported or drawn on a public highway.

"Structure."  A house, apartment building, shop, warehouse, barn, building, vessel, railroad car, cargo container, house car, trailer, trailer coach, camper, mine, floating home or other enclosed structure capable of holding a child, which is not open to the general public.

(Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Nov. 10, 2005, P.L.330, No.64, eff. 60 days)

Cross References.  Section 2910 is referred to in section 6105 of this title; section 5329 of Title 23 (Domestic Relations); section 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).






Chapter 30 - Trafficking of Persons

Section 3001 - Definitions



Section 3002 - Trafficking of persons

§ 3002.  Trafficking of persons.

(a)  Offense defined.--A person commits an offense if the person knowingly traffics or knowingly attempts to traffic another person, knowing that the other person will be subjected to forced labor or services.

(b)  Grading.--An offense under subsection (a) shall be graded a felony of the second degree unless the other person suffers bodily injury or the other person is an individual under 18 years of age, in which case it shall be graded as a felony of the first degree.

Cross References.  Section 3002 is referred to in sections 3004, 5708 of this title; sections 9714, 9720.2 of Title 42 (Judiciary and Judicial Procedure).



Section 3003 - Restitution for offenses



Section 3004 - Forfeiture






Chapter 31 - Sexual Offenses

Section 3101 - Definitions

CHAPTER 31

SEXUAL OFFENSES

Subchapter

A.  General Provisions

B.  Definition of Offenses

C.  Loss of Property Rights

Enactment.  Chapter 31 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 31 is referred to in sections 6301, 6318 of this title; sections 1726.1, 5920, 5985.1, 5987, 9718.1, 9912 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

3101.  Definitions.

3102.  Mistake as to age.

3103.  Spouse relationships (Repealed).

3104.  Evidence of victim's sexual conduct.

3105.  Prompt complaint.

3106.  Testimony of complainants.

3107.  Resistance not required.

§ 3101.  Definitions.

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific provisions of this chapter, the following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Complainant."  An alleged victim of a crime under this chapter.

"Deviate sexual intercourse."  Sexual intercourse per os or per anus between human beings and any form of sexual intercourse with an animal. The term also includes penetration, however slight, of the genitals or anus of another person with a foreign object for any purpose other than good faith medical, hygienic or law enforcement procedures.

"Forcible compulsion."  Compulsion by use of physical, intellectual, moral, emotional or psychological force, either express or implied. The term includes, but is not limited to, compulsion resulting in another person's death, whether the death occurred before, during or after sexual intercourse.

"Foreign object."  Includes any physical object not a part of the actor's body.

"Indecent contact."  Any touching of the sexual or other intimate parts of the person for the purpose of arousing or gratifying sexual desire, in either person.

"Serious bodily injury."  As defined in section 2301 (relating to definitions).

"Sexual intercourse."  In addition to its ordinary meaning, includes intercourse per os or per anus, with some penetration however slight; emission is not required.

(Dec. 21, 1984, P.L.1210, No.230, eff. 60 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendments.  Act 162 added the def. of "serious bodily injury" and Act 226 added the def. of "serious bodily injury." The amendments by Acts 162 and 226 are identical and therefore have been merged.

Cross References.  Section 3101 is referred to in section 6312 of this title; sections 5533, 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 3102 - Mistake as to age



Section 3103 - Spouse relationships (Repealed)



Section 3104 - Evidence of victim's sexual conduct



Section 3105 - Prompt complaint



Section 3106 - Testimony of complainants



Section 3107 - Resistance not required



Section 3121 - Rape

SUBCHAPTER B

DEFINITION OF OFFENSES

Sec.

3121.  Rape.

3122.  Statutory rape (Repealed).

3122.1. Statutory sexual assault.

3123.  Involuntary deviate sexual intercourse.

3124.  Voluntary deviate sexual intercourse (Repealed).

3124.1. Sexual assault.

3124.2. Institutional sexual assault.

3125.  Aggravated indecent assault.

3126.  Indecent assault.

3127.  Indecent exposure.

3128.  Spousal sexual assault (Repealed).

3129.  Sexual intercourse with animal.

3130.  Conduct relating to sex offenders.

§ 3121.  Rape.

(a)  Offense defined.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant:

(1)  By forcible compulsion.

(2)  By threat of forcible compulsion that would prevent resistance by a person of reasonable resolution.

(3)  Who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring.

(4)  Where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance.

(5)  Who suffers from a mental disability which renders the complainant incapable of consent.

(6)  (Deleted by amendment).

(b)  Additional penalties.--In addition to the penalty provided for by subsection (a), a person may be sentenced to an additional term not to exceed ten years' confinement and an additional amount not to exceed $100,000 where the person engages in sexual intercourse with a complainant and has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, any substance for the purpose of preventing resistance through the inducement of euphoria, memory loss and any other effect of this substance.

(c)  Rape of a child.--A person commits the offense of rape of a child, a felony of the first degree, when the person engages in sexual intercourse with a complainant who is less than 13 years of age.

(d)  Rape of a child with serious bodily injury.--A person commits the offense of rape of a child resulting in serious bodily injury, a felony of the first degree, when the person violates this section and the complainant is under 13 years of age and suffers serious bodily injury in the course of the offense.

(e)  Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1)  Subsection (c) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2)  Subsection (d) shall be sentenced up to a maximum term of life imprisonment.

(Dec. 21, 1984, P.L.1210, No.230, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 19, 1997, P.L.621, No.65, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendments.  Act 226 overlooked the amendment by Act 162, but the amendments do not conflict in substance (except for the designation of the offenses in subsecs. (c) and (d) as felonies of the first degree, as to which Act 162 has been given effect) and both have been given effect in setting forth the text of section 3121.

Effective Date.  After February 6, 2003, and before February 14, 2003, section 3121 will reflect only the amendment by Act 162, as follows:

§ 3121.  Rape.

(a)  Offense defined.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant:

(1)  By forcible compulsion.

(2)  By threat of forcible compulsion that would prevent resistance by a person of reasonable resolution.

(3)  Who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring.

(4)  Where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance.

(5)  Who suffers from a mental disability which renders the complainant incapable of consent.

(b)  Additional penalties.--In addition to the penalty provided for by subsection (a), a person may be sentenced to an additional term not to exceed ten years' confinement and an additional amount not to exceed $100,000 where the person engages in sexual intercourse with a complainant and has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, any substance for the purpose of preventing resistance through the inducement of euphoria, memory loss and any other effect of this substance.

(c)  Rape of a child.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant who is less than 13 years of age.

(d)  Rape of a child with serious bodily injury.--A person commits a felony of the first degree when the person engages in sexual intercourse with a complainant who is less than 13 years of age and the complainant suffers serious bodily injury in the course of the offense.

(e)  Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1)  Subsection (c) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2)  Subsection (d) shall be sentenced up to a maximum term of life imprisonment.

Cross References.  Section 3121 is referred to in sections 2709.1, 2714, 3122.1, 3124.1, 3124.2, 3125, 3141, 5702, 5708, 6105, 9122, 9123 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344, 6702, 6711 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9717, 9718, 9720.2, 9799.12, 9799.14, 9799.17, 9799.24, of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 3122 - Statutory rape (Repealed)



Section 3122.1 - Statutory sexual assault

§ 3122.1.  Statutory sexual assault.

(a)  Felony of the second degree.--Except as provided in section 3121 (relating to rape), a person commits a felony of the second degree when that person engages in sexual intercourse with a complainant to whom the person is not married who is under the age of 16 years and that person is either:

(1)  four years older but less than eight years older than the complainant; or

(2)  eight years older but less than 11 years older than the complainant.

(b)  Felony of the first degree.--A person commits a felony of the first degree when that person engages in sexual intercourse with a complainant under the age of 16 years and that person is 11 or more years older than the complainant and the complainant and the person are not married to each other.

(Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References.  Section 3122.1 is referred to in sections 3124.2, 3125, 3141, 9122 of this title; sections 5329, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 9799.14, 9802 of Title 42 (Judiciary and Judicial Procedure).



Section 3123 - Involuntary deviate sexual intercourse

§ 3123.  Involuntary deviate sexual intercourse.

(a)  Offense defined.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant:

(1)  by forcible compulsion;

(2)  by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(3)  who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring;

(4)  where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(5)  who suffers from a mental disability which renders him or her incapable of consent; or

(6)  (Deleted by amendment).

(7)  who is less than 16 years of age and the person is four or more years older than the complainant and the complainant and person are not married to each other.

(b)  Involuntary deviate sexual intercourse with a child.--A person commits involuntary deviate sexual intercourse with a child, a felony of the first degree, when the person engages in deviate sexual intercourse with a complainant who is less than 13 years of age.

(c)  Involuntary deviate sexual intercourse with a child with serious bodily injury.--A person commits an offense under this section with a child resulting in serious bodily injury, a felony of the first degree, when the person violates this section and the complainant is less than 13 years of age and the complainant suffers serious bodily injury in the course of the offense.

(d)  Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1)  Subsection (b) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2)  Subsection (c) shall be sentenced up to a maximum term of life imprisonment.

(e)  Definition.--As used in this section, the term "forcible compulsion" includes, but is not limited to, compulsion resulting in another person's death, whether the death occurred before, during or after the sexual intercourse.

(Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendments.  Act 226 overlooked the amendment by Act 162, but the amendments do not conflict in substance (except for the designation of the offenses in subsecs. (b) and (c) as felonies of the first degree, as to which Act 162 has been given effect) and both have been given effect in setting forth the text of section 3123.

Effective Date.  After February 6, 2003, and before February 14, 2003, section 3123 will reflect only the amendment by Act 162, as follows:

§ 3123.  Involuntary deviate sexual intercourse.

(a)  Offense defined.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant:

(1)  by forcible compulsion;

(2)  by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(3)  who is unconscious or where the person knows that the complainant is unaware that the sexual intercourse is occurring;

(4)  where the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(5)  who suffers from a mental disability which renders him or her incapable of consent; or

(6)  who is less than 16 years of age and the person is four or more years older than the complainant and the complainant and person are not married to each other.

(b)  Definition.--As used in this section, the term "forcible compulsion" includes, but is not limited to, compulsion resulting in another person's death, whether the death occurred before, during or after the sexual intercourse.

(c)  Involuntary deviate sexual intercourse with a child.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant who is less than 13 years of age.

(d)  Involuntary deviate sexual intercourse with a child with serious bodily injury.--A person commits a felony of the first degree when the person engages in deviate sexual intercourse with a complainant who is less than 13 years of age and the complainant suffers serious bodily injury in the course of the offense.

(e)  Sentences.--Notwithstanding the provisions of section 1103 (relating to sentence of imprisonment for felony), a person convicted of an offense under:

(1)  Subsection (c) shall be sentenced to a term of imprisonment which shall be fixed by the court at not more than 40 years.

(2)  Subsection (d) shall be sentenced up to a maximum term of life imprisonment.

Cross References.  Section 3123 is referred to in sections 2709.1, 2714, 3124.1, 3124.2, 3125, 3141, 5702, 5708, 6105, 9122, 9123 of this title; sections 5329, 6344, 6711 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9717, 9718, 9720.2, 9799.12, 9799.14, 9977.17, 9799.24 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 3124 - Voluntary deviate sexual intercourse (Repealed)



Section 3124.1 - Sexual assault

§ 3124.1.  Sexual assault.

Except as provided in section 3121 (relating to rape) or 3123 (relating to involuntary deviate sexual intercourse), a person commits a felony of the second degree when that person engages in sexual intercourse or deviate sexual intercourse with a complainant without the complainant's consent.

(Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days)

1995 Amendment.  Act 10, 1st Sp.Sess., added section 3124.1. Section 18 of Act 10, 1st Sp.Sess., provided that section 3124.1 shall apply to offenses committed on or after the effective date of Act 10.

Cross References.  Section 3124.1 is referred to in sections 3124.2, 3125, 3141, 5702, 5708, 9122 of this title; sections 5329, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9799.14, 9799.24 of Title 42 (Judiciary and Judicial Procedure).



Section 3124.2 - Institutional sexual assault

§ 3124.2.  Institutional sexual assault.

(a)  General rule.--Except as provided under subsection (a.1) and in sections 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault) and 3125 (relating to aggravated indecent assault), a person who is an employee or agent of the Department of Corrections or a county correctional authority, youth development center, youth forestry camp, State or county juvenile detention facility, other licensed residential facility serving children and youth, or mental health or mental retardation facility or institution commits a felony of the third degree when that person engages in sexual intercourse, deviate sexual intercourse or indecent contact with an inmate, detainee, patient or resident.

(a.1)  Institutional sexual assault of a minor.--A person who is an employee or agent of the Department of Corrections or a county correctional authority, youth development center, youth forestry camp, State or county juvenile detention facility, other licensed residential facility serving children and youth or mental health or mental retardation facility or institution commits a felony of the third degree when that person engages in sexual intercourse, deviate sexual intercourse or indecent contact with an inmate, detainee, patient or resident who is under 18 years of age.

(a.2)  Schools.--

(1)  Except as provided in sections 3121, 3122.1, 3123, 3124.1 and 3125, a person who is a volunteer or an employee of a school or any other person who has direct contact with a student at a school commits a felony of the third degree when he engages in sexual intercourse, deviate sexual intercourse or indecent contact with a student of the school.

(2)  As used in this subsection, the following terms shall have the meanings given to them in this paragraph:

(i)  "Direct contact."  Care, supervision, guidance or control.

(ii)  "Employee."

(A)  Includes:

(I)  A teacher, a supervisor, a supervising principal, a principal, an assistant principal, a vice principal, a director of vocational education, a dental hygienist, a visiting teacher, a home and school visitor, a school counselor, a child nutrition program specialist, a school librarian, a school secretary the selection of whom is on the basis of merit as determined by eligibility lists, a school nurse, a substitute teacher, a janitor, a cafeteria worker, a bus driver, a teacher aide and any other employee who has direct contact with school students.

(II)  An independent contractor who has a contract with a school for the purpose of performing a service for the school, a coach, an athletic trainer, a coach hired as an independent contractor by the Pennsylvania Interscholastic Athletic Association or an athletic trainer hired as an independent contractor by the Pennsylvania Interscholastic Athletic Association.

(B)  The term does not include:

(I)  A student employed at the school.

(II)  An independent contractor or any employee of an independent contractor who has no direct contact with school students.

(iii)  "School."  A public or private school, intermediate unit or area vocational-technical school.

(iv)  "Volunteer."  The term does not include a school student.

(a.3)  Child care.--Except as provided in sections 3121, 3122.1, 3123, 3124.1 and 3125, a person who is a volunteer or an employee of a center for children commits a felony of the third degree when he engages in sexual intercourse, deviate sexual intercourse or indecent contact with a child who is receiving services at the center.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Agent."  A person who is assigned to work in a State or county correctional or juvenile detention facility, a youth development center, youth forestry camp, other licensed residential facility serving children and youth or mental health or mental retardation facility or institution, who is employed by any State or county agency or any person employed by an entity providing contract services to the agency.

"Center for children."  Includes a child day-care center, group and family day-care home, boarding home for children, a center providing early intervention and drug and alcohol services for children or other facility which provides child-care services which are subject to approval, licensure, registration or certification by the Department of Public Welfare or a county social services agency or which are provided pursuant to a contract with the department or a county social services agency. The term does not include a youth development center, youth forestry camp, State or county juvenile detention facility and other licensed residential facility serving children and youth.

(Dec. 21, 1998, P.L.1240, No.157, eff. 60 days; May 10, 2000, P.L.38, No.12, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References.  Section 3124.2 is referred to in section 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 3125 - Aggravated indecent assault

§ 3125.  Aggravated indecent assault.

(a)  Offenses defined.--Except as provided in sections 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse) and 3124.1 (relating to sexual assault), a person who engages in penetration, however slight, of the genitals or anus of a complainant with a part of the person's body for any purpose other than good faith medical, hygienic or law enforcement procedures commits aggravated indecent assault if:

(1)  the person does so without the complainant's consent;

(2)  the person does so by forcible compulsion;

(3)  the person does so by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(4)  the complainant is unconscious or the person knows that the complainant is unaware that the penetration is occurring;

(5)  the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(6)  the complainant suffers from a mental disability which renders him or her incapable of consent;

(7)  the complainant is less than 13 years of age; or

(8)  the complainant is less than 16 years of age and the person is four or more years older than the complainant and the complainant and the person are not married to each other.

(b)  Aggravated indecent assault of a child.--A person commits aggravated indecent assault of a child when the person violates subsection (a)(1), (2), (3), (4), (5) or (6) and the complainant is less than 13 years of age.

(c)  Grading and sentences.--

(1)  An offense under subsection (a) is a felony of the second degree.

(2)  An offense under subsection (b) is a felony of the first degree.

(Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendments.  The amendments by Acts 162 and 226 are identical and therefore have been merged.

Prior Provisions.  Former section 3125, which related to corruption of minors, was added December 6, 1972, P.L.1482, No.334, and repealed July 1, 1978, P.L.573, No.104, effective in 60 days.

Cross References.  Section 3125 is referred to in sections 2714, 3124.2, 3141, 5702, 5708, 6105, 9122, 9123 of this title; sections 5329, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9718, 9799.12, 9799.14, 9977.17, 9799.24 of Title 42 (Judiciary and Judicial Procedure); section 7122 of Title 61 (Prisons and Parole).



Section 3126 - Indecent assault

§ 3126.  Indecent assault.

(a)  Offense defined.--A person is guilty of indecent assault if the person has indecent contact with the complainant, causes the complainant to have indecent contact with the person or intentionally causes the complainant to come into contact with seminal fluid, urine or feces for the purpose of arousing sexual desire in the person or the complainant and:

(1)  the person does so without the complainant's consent;

(2)  the person does so by forcible compulsion;

(3)  the person does so by threat of forcible compulsion that would prevent resistance by a person of reasonable resolution;

(4)  the complainant is unconscious or the person knows that the complainant is unaware that the indecent contact is occurring;

(5)  the person has substantially impaired the complainant's power to appraise or control his or her conduct by administering or employing, without the knowledge of the complainant, drugs, intoxicants or other means for the purpose of preventing resistance;

(6)  the complainant suffers from a mental disability which renders the complainant incapable of consent;

(7)  the complainant is less than 13 years of age; or

(8)  the complainant is less than 16 years of age and the person is four or more years older than the complainant and the complainant and the person are not married to each other.

(b)  Grading.--Indecent assault shall be graded as follows:

(1)  An offense under subsection (a)(1) or (8) is a misdemeanor of the second degree.

(2)  An offense under subsection (a)(2), (3), (4), (5) or (6) is a misdemeanor of the first degree.

(3)  An offense under subsection (a)(7) is a misdemeanor of the first degree unless any of the following apply, in which case it is a felony of the third degree:

(i)  It is a second or subsequent offense.

(ii)  There has been a course of conduct of indecent assault by the person.

(iii)  The indecent assault was committed by touching the complainant's sexual or intimate parts with sexual or intimate parts of the person.

(iv)  The indecent assault is committed by touching the person's sexual or intimate parts with the complainant's sexual or intimate parts.

(May 18, 1976, P.L.120, No.53, eff. 30 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Nov. 23, 2005, P.L.412, No.76, eff. 60 days)

Cross References.  Section 3126 is referred to in sections 2714, 3141, 9122 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344 of Title 23 (Domestic Relations); sections 5552, 6302, 6358, 6402, 6403, 9799.14, 9799.24 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 7122 of Title 61 (Prisons and Parole).



Section 3127 - Indecent exposure



Section 3128 - Spousal sexual assault (Repealed)



Section 3129 - Sexual intercourse with animal



Section 3130 - Conduct relating to sex offenders

§ 3130.  Conduct relating to sex offenders.

(a)  Offense defined.--A person commits a felony of the third degree if the person has reason to believe that a sex offender is not complying with or has not complied with the requirements of the sex offender's probation or parole, imposed by statute or court order, or with the registration requirements of 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders), and the person, with the intent to assist the sex offender in eluding a law enforcement agent or agency that is seeking to find the sex offender to question the sex offender about, or to arrest the sex offender for, noncompliance with the requirements of the sex offender's probation or parole or the requirements of 42 Pa.C.S. Ch. 97 Subch. H:

(1)  withholds information from or does not notify the law enforcement agent or agency about the sex offender's noncompliance with the requirements of parole, the requirements of 42 Pa.C.S. Ch. 97 Subch. H or, if known, the sex offender's whereabouts;

(2)  harbors or attempts to harbor or assist another person in harboring or attempting to harbor the sex offender;

(3)  conceals or attempts to conceal, or assists another person in concealing or attempting to conceal, the sex offender; or

(4)  provides information to the law enforcement agent or agency regarding the sex offender which the person knows to be false.

(b)  Definition.--As used in this section, the term "sex offender" means a person who is required to register with the Pennsylvania State Police pursuant to the provisions of 42 Pa.C.S. Ch. 97 Subch. H.

(Nov. 29, 2006, P.L.1567, No.178, eff. Jan. 1, 2007; Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 amended subsecs. (a) intro. par. and (1) and (b).

2006 Amendment.  Act 178 added section 3130. See the preamble to Act 178 in the appendix to this title for special provisions relating to legislative intent.

Cross References.  Section 3130 is referred to in section 5329 of Title 23 (Domestic Relations).



Section 3141 - General rule

SUBCHAPTER C

LOSS OF PROPERTY RIGHTS

Sec.

3141.  General rule.

3142.  Process and seizure.

3143.  Custody of property.

3144.  Disposal of property.

Enactment.  Subchapter C was added November 29, 2006, P.L.1567, No.178, effective January 1, 2007.

Special Provisions in Appendix.  See the preamble to Act 178 of 2006 in the appendix to this title for special provisions relating to legislative intent.

§ 3141.  General rule.

A person:

(1)  convicted under section 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault), 3125 (relating to aggravated indecent assault) or 3126 (relating to indecent assault); or

(2)  required to register with the Pennsylvania State Police under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders);

may be required to forfeit property rights in any property or assets used to implement or facilitate commission of the crime or crimes of which the person has been convicted. Such property may include, but is not limited to, a computer or computers, telephone equipment, firearms, licit or illicit prescription drugs or controlled substances, a motor vehicle or such other property or assets as determined by the court of common pleas to have facilitated the person's criminal misconduct.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)



Section 3142 - Process and seizure



Section 3143 - Custody of property



Section 3144 - Disposal of property






Chapter 32 - Abortion

Section 3201 - Short title of chapter

CHAPTER 32

ABORTION

Sec.

3201.  Short title of chapter.

3202.  Legislative intent.

3203.  Definitions.

3204.  Medical consultation and judgment.

3205.  Informed consent.

3206.  Parental consent.

3207.  Abortion facilities.

3208.  Printed information.

3208.1. Commonwealth interference prohibited.

3209.  Spousal notice.

3210.  Determination of gestational age.

3211.  Abortion on unborn child of 24 or more weeks gestational age.

3212.  Infanticide.

3213.  Prohibited acts.

3214.  Reporting.

3215.  Publicly owned facilities; public officials and public funds.

3216.  Fetal experimentation.

3217.  Civil penalties.

3218.  Criminal penalties.

3219.  State Board of Medicine; State Board of Osteopathic Medicine.

3220.  Construction.

Enactment.  Chapter 32 was added June 11, 1982, P.L.476, No.138, effective in 180 days.

§ 3201.  Short title of chapter.

This chapter shall be known and may be cited as the "Abortion Control Act."



Section 3202 - Legislative intent



Section 3203 - Definitions



Section 3204 - Medical consultation and judgment



Section 3205 - Informed consent



Section 3206 - Parental consent



Section 3207 - Abortion facilities



Section 3208 - Printed information



Section 3208.1 - Commonwealth interference prohibited



Section 3209 - Spousal notice



Section 3210 - Determination of gestational age



Section 3211 - Abortion on unborn child of 24 or more weeks gestational age



Section 3212 - Infanticide



Section 3213 - Prohibited acts



Section 3214 - Reporting



Section 3215 - Publicly owned facilities; public officials and public funds

§ 3215.  Publicly owned facilities; public officials and public funds.

(a)  Limitations.--No hospital, clinic or other health facility owned or operated by the Commonwealth, a county, a city or other governmental entity (except the government of the United States, another state or a foreign nation) shall:

(1)  Provide, induce, perform or permit its facilities to be used for the provision, inducement or performance of any abortion except where necessary to avert the death of the woman or where necessary to terminate pregnancies initiated by acts of rape or incest if reported in accordance with requirements set forth in subsection (c).

(2)  Lease or sell or permit the subleasing of its facilities or property to any physician or health facility for use in the provision, inducement or performance of abortion, except abortion necessary to avert the death of the woman or to terminate pregnancies initiated by acts of rape or incest if reported in accordance with requirements set forth in subsection (c).

(3)  Enter into any contract with any physician or health facility under the terms of which such physician or health facility agrees to provide, induce or perform abortions, except abortion necessary to avert the death of the woman or to terminate pregnancies initiated by acts of rape or incest if reported in accordance with requirements set forth in subsection (c).

(b)  Permitted treatment.--Nothing in subsection (a) shall be construed to preclude any hospital, clinic or other health facility from providing treatment for post-abortion complications.

(c)  Public funds.--No Commonwealth funds and no Federal funds which are appropriated by the Commonwealth shall be expended by any State or local government agency for the performance of abortion, except:

(1)  When abortion is necessary to avert the death of the mother on certification by a physician. When such physician will perform the abortion or has a pecuniary or proprietary interest in the abortion there shall be a separate certification from a physician who has no such interest.

(2)  When abortion is performed in the case of pregnancy caused by rape which, prior to the performance of the abortion, has been reported, together with the identity of the offender, if known, to a law enforcement agency having the requisite jurisdiction and has been personally reported by the victim.

(3)  When abortion is performed in the case of pregnancy caused by incest which, prior to the performance of the abortion, has been personally reported by the victim to a law enforcement agency having the requisite jurisdiction, or, in the case of a minor, to the county child protective service agency and the other party to the incestuous act has been named in such report.

(d)  Health plans.--No health plan for employees, funded with any Commonwealth funds, shall include coverage for abortion, except under the same conditions and requirements as provided in subsection (c). The prohibition contained herein shall not apply to health plans for which abortion coverage has been expressly bargained for in any collective bargaining agreement presently in effect, but shall be construed to preclude such coverage with respect to any future agreement.

(e)  Insurance policies.--All insurers who make available health care and disability insurance policies in this Commonwealth shall make available such policies which contain an express exclusion of coverage for abortion services not necessary to avert the death of the woman or to terminate pregnancies caused by rape or incest.

(f)  Public officers; ordering abortions.--Except in the case of a medical emergency, no court, judge, executive officer, administrative agency or public employee of the Commonwealth or of any local governmental body shall have power to issue any order requiring an abortion without the express voluntary consent of the woman upon whom the abortion is to be performed or shall coerce any person to have an abortion.

(g)  Public officers; limiting benefits prohibited.--No court, judge, executive officer, administrative agency or public employee of the Commonwealth or of any local governmental body shall withhold, reduce or suspend or threaten to withhold, reduce or suspend any benefits to which a person would otherwise be entitled on the ground that such person chooses not to have an abortion.

(h)  Penalty.--Whoever orders an abortion in violation of subsection (f) or withholds, reduces or suspends any benefits or threatens to withhold, reduce or suspend any benefits in violation of subsection (g) commits a misdemeanor of the first degree.

(i)  Public funds for legal services.--No Federal or State funds which are appropriated by the Commonwealth for the provision of legal services by private agencies, and no public funds generated by collection of interest on lawyer's trust accounts, as authorized by statute previously or subsequently enacted, may be used, directly or indirectly, to:

(1)  Advocate the freedom to choose abortion or the prohibition of abortion.

(2)  Provide legal assistance with respect to any proceeding or litigation which seeks to procure or prevent any abortion or to procure or prevent public funding for any abortion.

(3)  Provide legal assistance with respect to any proceeding or litigation which seeks to compel or prevent the performance or assistance in the performance of any abortion, or the provision of facilities for the performance of any abortion.

Nothing in this subsection shall be construed to require or prevent the expenditure of funds pursuant to a court order awarding fees for attorney's services under the Civil Rights Attorney's Fees Awards Act of 1976 (Public law 94-559, 90 Stat. 2641), nor shall this subsection be construed to prevent the use of public funds to provide court appointed counsel in any proceeding authorized under section 3206 (relating to parental consent).

(j)  Required statements.--No Commonwealth agency shall make any payment from Federal or State funds appropriated by the Commonwealth for the performance of any abortion pursuant to subsection (c)(2) or (3) unless the Commonwealth agency first:

(1)  receives from the physician or facility seeking payment a statement signed by the physician performing the abortion stating that, prior to performing the abortion, he obtained a non-notarized, signed statement from the pregnant woman stating that she was a victim of rape or incest, as the case may be, and that she reported the crime, including the identity of the offender, if known, to a law enforcement agency having the requisite jurisdiction or, in the case of incest where a pregnant minor is the victim, to the county child protective service agency and stating the name of the law enforcement agency or child protective service agency to which the report was made and the date such report was made;

(2)  receives from the physician or facility seeking payment, the signed statement of the pregnant woman which is described in paragraph (1). The statement shall bear the notice that any false statements made therein are punishable by law and shall state that the pregnant woman is aware that false reports to law enforcement authorities are punishable by law; and

(3)  verifies with the law enforcement agency or child protective service agency named in the statement of the pregnant woman whether a report of rape or incest was filed with the agency in accordance with the statement.

The Commonwealth agency shall report any evidence of false statements, of false reports to law enforcement authorities or of fraud in the procurement or attempted procurement of any payment from Federal or State funds appropriated by the Commonwealth pursuant to this section to the district attorney of appropriate jurisdiction and, where appropriate, to the Attorney General.

(Mar. 25, 1988, P.L.262, No.31, eff. 30 days; Nov. 17, 1989, P.L.592, No.64, eff. 60 days)

1989 Amendment.  Act 64 amended subsec. (b).

1988 Amendment.  Act 31 amended subsecs. (c) and (e) and added subsecs. (i) and (j).



Section 3216 - Fetal experimentation



Section 3217 - Civil penalties



Section 3218 - Criminal penalties



Section 3219 - State Board of Medicine; State Board of Osteopathic Medicine

§ 3219.  State Board of Medicine; State Board of Osteopathic Medicine.

(a)  Enforcement.--It shall be the duty of the State Board of Medicine and the State Board of Osteopathic Medicine to vigorously enforce those provisions of this chapter, violation of which constitutes "unprofessional conduct" within the meaning of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or their successor acts. Each board shall have the power to conduct, and its responsibilities shall include, systematic review of all reports filed under this chapter.

(b)  Penalties.--Except as otherwise herein provided, upon a finding of "unprofessional conduct" under the provisions of this chapter, the board shall, for the first such offense, prescribe such penalties as it deems appropriate; for the second such offense, suspend the license of the physician for at least 90 days; and, for the third such offense, revoke the license of the physician.

(c)  Reports.--The board shall prepare and submit an annual report of its enforcement efforts under this chapter to the General Assembly, which shall contain the following items:

(1)  number of violations investigated, by section of this chapter;

(2)  number of physicians complained against;

(3)  number of physicians investigated;

(4)  penalties imposed; and

(5)  such other information as any committee of the General Assembly shall require.

Such reports shall be available for public inspection and copying.

(Mar. 25, 1988, P.L.262, No.31, eff. 30 days)



Section 3220 - Construction






Chapter 33 - Arson, Criminal Mischief and Other Property Destruction

Section 3301 - Arson and related offenses

ARTICLE C

OFFENSES AGAINST PROPERTY

Chapter

33.  Arson, Criminal Mischief and Other Property Destruction

35.  Burglary and Other Criminal Intrusion

37.  Robbery

39.  Theft and Related Offenses

41.  Forgery and Fraudulent Practices

CHAPTER 33

ARSON, CRIMINAL MISCHIEF AND OTHER

PROPERTY DESTRUCTION

Sec.

3301.  Arson and related offenses.

3302.  Causing or risking catastrophe.

3303.  Failure to prevent catastrophe.

3304.  Criminal mischief.

3305.  Injuring or tampering with fire apparatus, hydrants, etc.

3306.  Unauthorized use or opening of fire hydrants.

3307.  Institutional vandalism.

3308.  Additional fine for arson committed for profit.

3309.  Agricultural vandalism.

3310.  Agricultural crop destruction.

3311.  Ecoterrorism.

3312.  Destruction of a survey monument.

3313.  Illegal dumping of methamphetamine waste.

Enactment.  Chapter 33 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 33 is referred to in sections 911, 2710 of this title.

§ 3301.  Arson and related offenses.

(a)  Arson endangering persons.--

(1)  A person commits a felony of the first degree if he intentionally starts a fire or causes an explosion, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, whether on his own property or on that of another, and if:

(i)  he thereby recklessly places another person in danger of death or bodily injury, including but not limited to a firefighter, police officer or other person actively engaged in fighting the fire; or

(ii)  he commits the act with the purpose of destroying or damaging an inhabited building or occupied structure of another.

(2)  A person who commits arson endangering persons is guilty of murder of the second degree if the fire or explosion causes the death of any person, including but not limited to a firefighter, police officer or other person actively engaged in fighting the fire, and is guilty of murder of the first degree if the fire or explosion causes the death of any person and was set with the purpose of causing the death of another person.

(b)  Sentence.--A person convicted of violating the provisions of subsection (a)(2), murder of the first degree, shall be sentenced to death or life imprisonment without right to parole; a person convicted of murder of the second degree, pursuant to subsection (a)(2), shall be sentenced to life imprisonment without right to parole. Notwithstanding provisions to the contrary, no language herein shall infringe upon the inherent powers of the Governor to commute said sentence.

(c)  Arson endangering property.--A person commits a felony of the second degree if he intentionally starts a fire or causes an explosion, whether on his own property or that of another, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, and if:

(1)  he commits the act with intent of destroying or damaging a building or unoccupied structure of another;

(2)  he thereby recklessly places an inhabited building or occupied structure of another in danger of damage or destruction; or

(3)  he commits the act with intent of destroying or damaging any property, whether his own or of another, to collect insurance for such loss.

(d)  Reckless burning or exploding.--A person commits a felony of the third degree if he intentionally starts a fire or causes an explosion, or if he aids, counsels, pays or agrees to pay another to cause a fire or explosion, whether on his own property or on that of another, and thereby recklessly:

(1)  places an uninhabited building or unoccupied structure of another in danger of damage or destruction; or

(2)  places any personal property of another having a value that exceeds $5,000 or if the property is an automobile, airplane, motorcycle, motorboat or other motor-propelled vehicle in danger of damage or destruction.

(d.1)  Dangerous burning.--A person commits a summary offense if he intentionally or recklessly starts a fire to endanger any person or property of another whether or not any damage to person or property actually occurs.

(e)  Failure to control or report dangerous fires.--A person who knows that a fire is endangering the life or property of another and fails to take reasonable measures to put out or control the fire, when he can do so without substantial risk to himself, or to give a prompt fire alarm, commits a misdemeanor of the first degree if:

(1)  he knows that he is under an official, contractual or other legal duty to control or combat the fire; or

(2)  the fire was started, albeit lawfully, by him or with his assent, or on property in his custody or control.

(f)  Possession of explosive or incendiary materials or devices.--A person commits a felony of the third degree if he possesses, manufactures or transports any incendiary or explosive material with the intent to use or to provide such device or material to commit any offense described in subsection (a), (c) or (d).

(g)  Disclosure of true owner.--Law enforcement officers investigating an offense under this section may require a trustee of a passive trust or trust involving an undisclosed principal or straw party to disclose the actual owner or beneficiary of the real property in question. The name of the actual owner or beneficiary of real estate subject to a passive trust, trust involving an undisclosed principal or arrangement with a straw party when obtained under the provisions of this subsection shall not be disclosed except as an official part of an investigation and prosecution of an offense under this section. A person who refuses to disclose a name as required by this section or who discloses a name in violation of this subsection is guilty of a misdemeanor of the third degree.

(h)  Limitations on liability.--The provisions of subsections (a), (b), (c), (d), (d.1) and (e) shall not be construed to establish criminal liability upon any volunteer or paid firefighter or volunteer or paid firefighting company or association if said company or association endangers a participating firefighter or real or personal property in the course of an approved, controlled fire training program or fire evolution, provided that said company or association has complied with the following:

(1)  a sworn statement from the owner of any real or personal property involved in such program or evolution that there is no fire insurance policy or no lien or encumbrance exists which applies to such real or personal property;

(2)  approval or permits from the appropriate local government or State officials, if necessary, to conduct such program or exercise have been received;

(3)  precautions have been taken so that the program or evolution does not affect any other persons or real or personal property; and

(4)  participation of firefighters in the program or exercise if voluntary.

(h.1)  Prohibition on certain service.--(Deleted by amendment).

(i)  Defenses.--It is a defense to prosecution under subsections (c), (d) and (d.1) where a person is charged with destroying a vehicle, lawful title to which is vested in him, if the vehicle is free of any encumbrances, there is no insurance covering loss by fire or explosion or both on the vehicle and the person delivers to the nearest State Police station at least 48 hours in advance of the planned destruction a written sworn statement certifying that the person is the lawful titleholder, that the vehicle is free of any encumbrances and that there is no insurance covering loss by fire or explosion or both on the vehicle.

(j)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Occupied structure."  Any structure, vehicle or place adapted for overnight accommodation of persons or for carrying on business therein, whether or not a person is actually present. If a building or structure is divided into separately occupied units, any unit not occupied by the actor is an occupied structure of another.

"Property of another."  A building or other property, whether real or personal, in which a person other than the actor has an interest which the actor has no authority to defeat or impair, even though the actor may also have an interest in the building or property.

(Apr. 29, 1982, P.L.363, No.101, eff. 90 days; Dec. 7, 1982, P.L.811, No.227, eff. 60 days; Dec. 3, 1998, P.L.933, No.121, eff. 60 days; Nov. 29, 2006, P.L.1481, No.168, eff. 60 days; Nov. 23, 2010, P.L.1181, No.118, eff. 60 days)

2010 Amendment.  Act 118 deleted and repealed subsec. (h.1).

1998 Amendment.  Act 121 amended subsecs. (d), (h) and (i) and added subsec.(d.1).

1982 Amendments.  Section 3 of Act 227 provided that, notwithstanding the provisions of 1 Pa.C.S. § 1955, the amendments to section 3301 by Act 101 are repealed.

Cross References.  Section 3301 is referred to in sections 3308, 3311, 5702, 5708, 6105 of this title; section 5329 of Title 23 (Domestic Relations); section 7713 of Title 35 (Health and Safety); sections 5552, 6307, 6308, 6336, 9714, 9802 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 3302 - Causing or risking catastrophe



Section 3303 - Failure to prevent catastrophe



Section 3304 - Criminal mischief



Section 3305 - Injuring or tampering with fire apparatus, hydrants, etc

§ 3305.  Injuring or tampering with fire apparatus, hydrants, etc.

Whoever willfully and maliciously cuts, injures, damages, or destroys or defaces any fire hydrant or any fire hose or fire engine, or other public or private fire equipment, or any apparatus appertaining to the same, commits a misdemeanor of the third degree.

(Nov. 28, 1973, P.L.370, No.131)

1973 Amendment.  Act 131 added section 3305.



Section 3306 - Unauthorized use or opening of fire hydrants



Section 3307 - Institutional vandalism



Section 3308 - Additional fine for arson committed for profit



Section 3309 - Agricultural vandalism



Section 3310 - Agricultural crop destruction



Section 3311 - Ecoterrorism

§ 3311.  Ecoterrorism.

(a)  General rule.--A person is guilty of ecoterrorism if the person commits a specified offense against property intending to do any of the following:

(1)  Intimidate or coerce an individual lawfully:

(i)  participating in an activity involving animals, plants or an activity involving natural resources; or

(ii)  using an animal, plant or natural resource facility.

(2)  Prevent or obstruct an individual from lawfully:

(i)  participating in an activity involving animals, plants or an activity involving natural resources; or

(ii)  using an animal, plant or natural resource facility.

(b)  Grading and penalty.--

(1)  If the specified offense against property is a summary offense, an offense under this section shall be classified as a misdemeanor of the third degree.

(2)  If the specified offense against property is a misdemeanor or a felony of the third or second degree, an offense under this section shall be classified one degree higher than the classification of the specified offense against property specified in section 106 (relating to classes of offenses).

(3)  If the specified offense against property is a felony of the first degree, a person convicted of an offense under this section shall be sentenced to a term of imprisonment fixed by the court at not more than 40 years and may be sentenced to pay a fine of not more than $100,000.

(c)  Restitution.--Any person convicted of violating this section shall, in addition to any other penalty imposed, be sentenced to pay the owner of any damaged property which resulted from the violation restitution. Restitution shall be in an amount up to triple the value of the property damages incurred as a result of the specified offense against property. In ordering restitution pursuant to this subsection, the court shall consider as part of the value of the damaged property the market value of the property prior to the violation and the production, research, testing, replacement and development costs directly related to the property that was the subject of the specified offense.

(c.1)  Immunity.--A person who exercises the right of petition or free speech under the United States Constitution or the Constitution of Pennsylvania on public property or with the permission of the landowner where the person is peaceably demonstrating or peaceably pursuing his constitutional rights shall be immune from prosecution for these actions under this section or from civil liability under 42 Pa.C.S. § 8319 (relating to ecoterrorism).

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Activity involving animals or plants."  A lawful activity involving the use of animals, animal parts or plants, including any of the following:

(1)  Activities authorized under 30 Pa.C.S. (relating to fish) and 34 Pa.C.S. (relating to game).

(2)  Activities authorized under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(3)  Food production, processing and preparation.

(4)  Clothing manufacturing and distribution.

(5)  Entertainment and recreation.

(6)  Research, teaching and testing.

(7)  Propagation, production, sale, use or possession of legal plants.

(8)  Agricultural activity and farming as defined in section 3309 (relating to agricultural vandalism).

"Activity involving natural resources."  A lawful activity involving the use of a natural resource with an economic value, including any of the following:

(1)  Mining, foresting, harvesting or processing natural resources.

(2)  The sale, loan or lease of products which requires the use of natural resources.

"Animal, plant or natural resource facility."  A vehicle, building, structure or other premises:

(1)  where an animal, plant or natural resource is lawfully housed, exhibited or offered for sale; or

(2)  which is used for scientific purposes involving animals, plants or natural resources, including research, teaching and testing.

"Specified offense against property."  Any of the following offenses:

Section 3301(a), (c), (d), (d.1) and (f) (relating to arson and related offenses).

Section 3302 (relating to causing or risking catastrophe).

Section 3304 (relating to criminal mischief).

Section 3307 (relating to institutional vandalism).

Section 3309 (relating to agricultural vandalism).

Section 3310 (relating to agricultural crop destruction).

Section 3502 (relating to burglary) but only if the actor commits the crime for the purpose of committing one of the other offenses listed in this definition.

Section 3503 (relating to criminal trespass) but only if the actor commits the crime for the purpose of releasing a dangerous transmissible disease or hazardous substance, as those terms are defined under 3 Pa.C.S. § 2303 (relating to definitions), threatening or terrorizing the owner or occupant of the premises, starting or causing to be started any fire upon the premises or defacing or damaging the premises.

Section 3921 (relating to theft by unlawful taking or disposition).

Section 3922 (relating to theft by deception).

Section 4101 (relating to forgery).

Section 4120 (relating to identity theft).

(Apr. 14, 2006, P.L.81, No.27, eff. 60 days; Nov. 23, 2010, P.L.1360, No.125, eff. imd.)

2010 Amendment.  Act 125 amended the def. of "specified offense against property" in subsec. (d).

2006 Amendment.  Act 27 added section 3311.

Cross References.  Section 3311 is referred to in sections 8319, 9714 of Title 42 (Judiciary and Judicial Procedure).



Section 3312 - Destruction of a survey monument



Section 3313 - Illegal dumping of methamphetamine waste






Chapter 35 - Burglary and Other Criminal Intrusion

Section 3501 - Definitions

CHAPTER 35

BURGLARY AND OTHER CRIMINAL INTRUSION

Sec.

3501.  Definitions.

3502.  Burglary.

3503.  Criminal trespass.

3504.  Railroad protection, railroad vandalism and interference with transportation facilities.

Enactment.  Chapter 35 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 35 is referred to in section 5985.1 of Title 42 (Judiciary and Judicial Procedure).

§ 3501.  Definitions.

Subject to additional definitions contained in subsequent provisions of this chapter which are applicable to specific provisions of this chapter, the following words or phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Occupied structure."  Any structure, vehicle or place adapted for overnight accommodation of persons, or for carrying on business therein, whether or not a person is actually present.



Section 3502 - Burglary

§ 3502.  Burglary.

(a)  Offense defined.--A person commits the offense of burglary if, with the intent to commit a crime therein, the person:

(1)  enters a building or occupied structure, or separately secured or occupied portion thereof that is adapted for overnight accommodations in which at the time of the offense any person is present;

(2)  enters a building or occupied structure, or separately secured or occupied portion thereof that is adapted for overnight accommodations in which at the time of the offense no person is present;

(3)  enters a building or occupied structure, or separately secured or occupied portion thereof that is not adapted for overnight accommodations in which at the time of the offense any person is present; or

(4)  enters a building or occupied structure, or separately secured or occupied portion thereof that is not adapted for overnight accommodations in which at the time of the offense no person is present.

(b)  Defense.--It is a defense to prosecution for burglary if any of the following exists at the time of the commission of the offense:

(1)  The building or structure was abandoned.

(2)  The premises are open to the public.

(3)  The actor is licensed or privileged to enter.

(c)  Grading.--

(1)  Except as provided in paragraph (2), burglary is a felony of the first degree.

(2)  An offense under subsection (a)(4) is a felony of the second degree.

(d)  Multiple convictions.--A person may not be sentenced both for burglary and for the offense which it was his intent to commit after the burglarious entry or for an attempt to commit that offense, unless the additional offense constitutes a felony of the first or second degree.

(Dec. 19, 1990, P.L.1196, No.201, eff. July 1, 1991; July 5, 2012, P.L.1050, No.122, eff. 60 days)

Cross References.  Section 3502 is referred to in sections 3311, 5702, 5708, 6105 of this title; sections 5552, 9714, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 3503 - Criminal trespass



Section 3504 - Railroad protection, railroad vandalism and interference with transportation facilities






Chapter 37 - Robbery

Section 3701 - Robbery

CHAPTER 37

ROBBERY

Sec.

3701.  Robbery.

3702.  Robbery of motor vehicle.

Enactment.  Chapter 37 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 37 is referred to in section 911 of this title; section 5985.1 of Title 42 (Judiciary and Judicial Procedure).

§ 3701.  Robbery.

(a)  Offense defined.--

(1)  A person is guilty of robbery if, in the course of committing a theft, he:

(i)  inflicts serious bodily injury upon another;

(ii)  threatens another with or intentionally puts him in fear of immediate serious bodily injury;

(iii)  commits or threatens immediately to commit any felony of the first or second degree;

(iv)  inflicts bodily injury upon another or threatens another with or intentionally puts him in fear of immediate bodily injury;

(v)  physically takes or removes property from the person of another by force however slight; or

(vi)  takes or removes the money of a financial institution without the permission of the financial institution by making a demand of an employee of the financial institution orally or in writing with the intent to deprive the financial institution thereof.

(2)  An act shall be deemed "in the course of committing a theft" if it occurs in an attempt to commit theft or in flight after the attempt or commission.

(3)  For purposes of this subsection, a "financial institution" means a bank, trust company, savings trust, credit union or similar institution.

(b)  Grading.--Robbery under subsection (a)(1)(iv) and (vi) is a felony of the second degree; robbery under subsection (a)(1)(v) is a felony of the third degree; otherwise, it is a felony of the first degree.

(June 24, 1976, P.L.425, No.102, eff. imd.; Mar. 16, 2010, P.L.143, No.11, eff. 60 days)

Cross References.  Section 3701 is referred to in sections 5702, 5708, 6105 of this title; sections 5552, 6302, 6307, 6308, 6336, 6355, 9714, 9719, 9802 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names); sections 3903, 4103, 7122 of Title 61 (Prisons and Parole).



Section 3702 - Robbery of motor vehicle

§ 3702.  Robbery of motor vehicle.

(a)  Offense defined.--A person commits a felony of the first degree if he steals or takes a motor vehicle from another person in the presence of that person or any other person in lawful possession of the motor vehicle.

(b)  Sentencing.--The Pennsylvania Commission on Sentencing, pursuant to 42 Pa.C.S. § 2154 (relating to adoption of guidelines for sentencing), shall provide for a sentencing enhancement for an offense under this section.

(June 23, 1993, P.L.124, No.28, eff. imd.)

1993 Amendment.  Act 28 added section 3702.

Cross References.  Section 3702 is referred to in sections 5702, 6105 of this title; section 6302 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103 of Title 61 (Prisons and Parole).






Chapter 39 - Theft and Related Offenses

Section 3901 - Definitions



Section 3902 - Consolidation of theft offenses



Section 3903 - Grading of theft offenses

§ 3903.  Grading of theft offenses.

(a)  Felony of the second degree.--Theft constitutes a felony of the second degree if:

(1)  The offense is committed during a manmade disaster, a natural disaster or a war-caused disaster and constitutes a violation of section 3921 (relating to theft by unlawful taking or disposition), 3925 (relating to receiving stolen property), 3928 (relating to unauthorized use of automobiles and other vehicles) or 3929 (relating to retail theft).

(2)  The property stolen is a firearm.

(3)  In the case of theft by receiving stolen property, the property received, retained or disposed of is a firearm.

(4)  The property stolen is any amount of anhydrous ammonia.

(a.1)  Felony of the third degree.--Except as provided in subsection (a) or (a.2), theft constitutes a felony of the third degree if the amount involved exceeds $2,000, or if the property stolen is an automobile, airplane, motorcycle, motorboat or other motor-propelled vehicle, or in the case of theft by receiving stolen property, if the receiver is in the business of buying or selling stolen property.

(a.2)  Felony of the first degree.--Theft constitutes a felony of the first degree if, in the case of theft by receiving stolen property, the property received, retained or disposed of is a firearm and the receiver is in the business of buying or selling stolen property.

(b)  Other grades.--Theft not within subsection (a), (a.1) or (a.2), constitutes a misdemeanor of the first degree, except that if the property was not taken from the person or by threat, or in breach of fiduciary obligation, and:

(1)  the amount involved was $50 or more but less than $200 the offense constitutes a misdemeanor of the second degree; or

(2)  the amount involved was less than $50 the offense constitutes a misdemeanor of the third degree.

(c)  Valuation.--The amount involved in a theft shall be ascertained as follows:

(1)  Except as otherwise specified in this section, value means the market value of the property at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the crime.

(2)  Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertainable market value such as some public and corporate bonds and securities, shall be evaluated as follows:

(i)  The value of an instrument constituting an evidence of debt, such as a check, draft or promissory note, shall be deemed the amount due or collectible thereon or thereby, such figure ordinarily being the face amount of the indebtedness less any portion thereof which has been satisfied.

(ii)  The value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be deemed the greatest amount of economic loss which the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

(3)  When the value of property cannot be satisfactorily ascertained pursuant to the standards set forth in paragraphs (1) and (2) of this subsection its value shall be deemed to be an amount less than $50. Amounts involved in thefts committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Manmade disaster."  Any industrial, nuclear or transportation accident, explosion, conflagration, power failure, natural resource shortage or other condition, except enemy action, resulting from manmade causes, such as oil spills and other injurious environmental contamination, which threatens or causes substantial damage to property, human suffering, hardship or loss of life.

"Natural disaster."  Any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, earthquake, landslide, mudslide, snowstorm, drought, fire, explosion or other catastrophe which results in substantial damage to property, hardship, suffering or possible loss of life.

"War-caused disaster."  Any condition following an attack upon the United States resulting in substantial damage to property or injury to persons in the United States caused by use of bombs, missiles, shellfire, nuclear, radiological, chemical or biological means, or other weapons or overt paramilitary actions, or other conditions such as sabotage.

(June 17, 1974, P.L.356, No.118, eff. imd.; Nov. 29, 1990, P.L.608, No.154, eff. 60 days; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Nov. 23, 2004, P.L.953, No.143, eff. 60 days; June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment.  Act 10 subsecs. (a), (a.1) and (b) and added subsec. (a.2). See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.)

Cross References.  Section 3903 is referred to in section 3926 of this title.



Section 3904 - Arrest without warrant



Section 3921 - Theft by unlawful taking or disposition

SUBCHAPTER B

DEFINITION OF OFFENSES

Sec.

3921.  Theft by unlawful taking or disposition.

3922.  Theft by deception.

3923.  Theft by extortion.

3924.  Theft of property lost, mislaid, or delivered by mistake.

3925.  Receiving stolen property.

3926.  Theft of services.

3927.  Theft by failure to make required disposition of funds received.

3928.  Unauthorized use of automobiles and other vehicles.

3929.  Retail theft.

3929.1. Library theft.

3929.2. Unlawful possession of retail or library theft instruments.

3929.3. Organized retail theft.

3930.  Theft of trade secrets.

3931.  Theft of unpublished dramas and musical compositions.

3932.  Theft of leased property.

3933.  Unlawful use of computer (Repealed).

3934.  Theft from a motor vehicle.

§ 3921.  Theft by unlawful taking or disposition.

(a)  Movable property.--A person is guilty of theft if he unlawfully takes, or exercises unlawful control over, movable property of another with intent to deprive him thereof.

(b)  Immovable property.--A person is guilty of theft if he unlawfully transfers, or exercises unlawful control over, immovable property of another or any interest therein with intent to benefit himself or another not entitled thereto.

Cross References.  Section 3921 is referred to in sections 1107, 3311, 3903, 5708, 6105 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3922 - Theft by deception



Section 3923 - Theft by extortion



Section 3924 - Theft of property lost, mislaid, or delivered by mistake

§ 3924.  Theft of property lost, mislaid, or delivered by mistake.

A person who comes into control of property of another that he knows to have been lost, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient is guilty of theft if, with intent to deprive the owner thereof, he fails to take reasonable measures to restore the property to a person entitled to have it.

Cross References.  Section 3924 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3925 - Receiving stolen property



Section 3926 - Theft of services



Section 3927 - Theft by failure to make required disposition of funds received

§ 3927.  Theft by failure to make required disposition of funds received.

(a)  Offense defined.--A person who obtains property upon agreement, or subject to a known legal obligation, to make specified payments or other disposition, whether from such property or its proceeds or from his own property to be reserved in equivalent amount, is guilty of theft if he intentionally deals with the property obtained as his own and fails to make the required payment or disposition. The foregoing applies notwithstanding that it may be impossible to identify particular property as belonging to the victim at the time of the failure of the actor to make the required payment or disposition.

(b)  Presumptions.--An officer or employee of the government or of a financial institution is presumed:

(1)  to know any legal obligation relevant to his criminal liability under this section; and

(2)  to have dealt with the property as his own if he fails to pay or account upon lawful demand, or if an audit reveals a shortage or falsification of accounts.

Cross References.  Section 3927 is referred to in section 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3928 - Unauthorized use of automobiles and other vehicles



Section 3929 - Retail theft



Section 3929.1 - Library theft



Section 3929.2 - Unlawful possession of retail or library theft instruments

§ 3929.2.  Unlawful possession of retail or library theft instruments.

(a)  Offense.--A person commits a misdemeanor of the first degree if he knowingly possesses, manufactures, sells, offers for sale or distributes in any way a theft detection shielding device or a theft detection deactivation device.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Conceal."  To conceal merchandise or library or museum material so that, although there may be some notice of its presence, it is not visible through ordinary observation.

"Full retail value."  The merchant's stated or advertised price of the merchandise.

"Library."  Any public library, any library, archives or manuscript repository of an educational, historical or eleemosynary institution, organization or society, any museum and any repository of public records.

"Library or museum material."  Any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, microfilm, sound recording, audiovisual materials in any format, magnetic or other tapes, electronic data processing records, display object, exhibit, work of art, artifact or other documentary, written or printed materials regardless of physical form or characteristics, belonging to, on loan to or otherwise in the custody of a library.

"Merchandise."  Any goods, chattels, foodstuffs or wares of any type and description regardless of the value thereof.

"Merchant."  An owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee or independent contractor of such owner or operator.

"Store or other retail mercantile establishment."  A place where merchandise is displayed, held, stored or sold or offered to the public for sale.

"Theft detection deactivation device."  Any tool, device, equipment or object designed to destroy, remove, render inoperative or deactivate any inventory control tag, security strip or any other mechanism designed or employed to prevent an offense under section 3929 (relating to retail theft) or 3929.1 (relating to library theft) which is possessed, manufactured, sold or offered for sale with the intention that it be used to:

(1)  deprive merchants of the possession, use or benefit of merchandise displayed, held, stored or offered for sale or lease without paying the full retail value thereof; or

(2)  convert library or museum material to one's own use.

"Theft detection shielding device."  Any laminated, lined or coated bag, purse, container, case, coat or similar device which is intended to be used to take possession of, carry away, transfer, cause to be carried away or transferred or conceal:

(1)  any merchandise displayed, held, stored or offered for sale or lease by any store or other retail mercantile establishment with the intent to deprive merchants of the possession, use or benefit of such merchandise without paying the full retail value thereof; or

(2)  any library or museum material on his person or among his belongings with the intent to convert such material to his own use.

(Apr. 17, 2002, P.L.246, No.33, eff. 60 days)

2002 Amendment.  Act 33 added section 3929.2.

Cross References.  Section 3929.2 is referred to in section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 3930 - Theft of trade secrets



Section 3931 - Theft of unpublished dramas and musical compositions



Section 3932 - Theft of leased property



Section 3933 - Unlawful use of computer (Repealed)



Section 3934 - Theft from a motor vehicle






Chapter 41 - Forgery and Fraudulent Practices

Section 4101 - Forgery

CHAPTER 41

FORGERY AND FRAUDULENT PRACTICES

Sec.

4101.  Forgery.

4102.  Simulating objects of antiquity, rarity, etc.

4103.  Fraudulent destruction, removal or concealment of recordable instruments.

4104.  Tampering with records or identification.

4105.  Bad checks.

4106.  Access device fraud.

4106.1. Unlawful device-making equipment.

4107.  Deceptive or fraudulent business practices.

4107.1. Deception relating to kosher food products.

4107.2. Deception relating to certification of minority business enterprise or women's business enterprise.

4108.  Commercial bribery and breach of duty to act disinterestedly.

4109.  Rigging publicly exhibited contest.

4110.  Defrauding secured creditors.

4111.  Fraud in insolvency.

4112.  Receiving deposits in a failing financial institution.

4113.  Misapplication of entrusted property and property of government or financial institutions.

4114.  Securing execution of documents by deception.

4115.  Falsely impersonating persons privately employed.

4116.  Copying; recording devices.

4116.1. Unlawful operation of recording device in motion picture theater.

4117.  Insurance fraud.

4118.  Washing vehicle titles.

4119.  Trademark counterfeiting.

4120.  Identity theft.

Enactment.  Chapter 41 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 41 is referred to in section 3575 of Title 42 (Judiciary and Judicial Procedure).

§ 4101.  Forgery.

(a)  Offense defined.--A person is guilty of forgery if, with intent to defraud or injure anyone, or with knowledge that he is facilitating a fraud or injury to be perpetrated by anyone, the actor:

(1)  alters any writing of another without his authority;

(2)  makes, completes, executes, authenticates, issues or transfers any writing so that it purports to be the act of another who did not authorize that act, or to have been executed at a time or place or in a numbered sequence other than was in fact the case, or to be a copy of an original when no such original existed; or

(3)  utters any writing which he knows to be forged in a manner specified in paragraphs (1) or (2) of this subsection.

(b)  Definition.--As used in this section the word "writing" includes printing or any other method of recording information, money, coins, tokens, stamps, seals, credit cards, badges, trademarks, electronic signatures and other symbols of value, right, privilege, or identification.

(c)  Grading.--Forgery is a felony of the second degree if the writing is or purports to be part of an issue of money, securities, postage or revenue stamps, or other instruments issued by the government, or part of an issue of stock, bonds or other instruments representing interests in or claims against any property or enterprise. Forgery is a felony of the third degree if the writing is or purports to be a will, deed, contract, release, commercial instrument, or other document evidencing, creating, transferring, altering, terminating, or otherwise affecting legal relations. Otherwise forgery is a misdemeanor of the first degree.

(Dec. 16, 2002, P.L.1953, No.226, eff. 60 days)

2002 Amendment.  Act 226 amended subsec. (b).

Cross References.  Section 4101 is referred to in section 3311 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4102 - Simulating objects of antiquity, rarity, etc



Section 4103 - Fraudulent destruction, removal or concealment of recordable instruments

§ 4103.  Fraudulent destruction, removal or concealment of recordable instruments.

A person commits a felony of the third degree if, with intent to deceive or injure anyone, he destroys, removes or conceals any will, deed, mortgage, security instrument or other writing for which the law provides public recording.



Section 4104 - Tampering with records or identification



Section 4105 - Bad checks

§ 4105.  Bad checks.

(a)  Offense defined.--

(1)  A person commits an offense if he issues or passes a check or similar sight order for the payment of money, knowing that it will not be honored by the drawee.

(2)  A person commits an offense if he, knowing that it will not be honored by the drawee, issues or passes a check or similar sight order for the payment of money when the drawee is located within this Commonwealth. A violation of this paragraph shall occur without regard to whether the location of the issuance or passing of the check or similar sight order is within or outside of this Commonwealth. It shall be no defense to a violation of this section that some or all of the acts constituting the offense occurred outside of this Commonwealth.

(b)  Presumptions.--For the purposes of this section as well as in any prosecution for theft committed by means of a bad check, the following shall apply:

(1)  An issuer is presumed to know that the check or order (other than a post-dated check or order) would not be paid, if:

(i)  payment was refused because the issuer had no such account with the drawee at the time the check or order was issued; or

(ii)  payment was refused by the drawee for lack of funds, upon presentation within 30 days after issue, and the issuer failed to make good within ten days after receiving notice of that refusal.

Notice of refusal may be given to the issuer orally or in writing by any person. Proof that notice was sent by registered or certified mail, regardless of whether a receipt was requested or returned, to the address printed on the check or, if none, then to the issuer's last known address, shall raise a presumption that the notice was received.

(2)  A check or order stamped "NSF" or "insufficient funds" shall raise a presumption that payment was refused by the drawee for lack of funds.

(3)  A check or order stamped "account closed" or "no such account" or "counterfeit" shall raise a presumption that payment was refused by the drawee because the issuer had no such account with the drawee at the time the check or order was issued.

(c)  Grading.--

(1)  An offense under this section is:

(i)  a summary offense if the check or order is less than $200;

(ii)  a misdemeanor of the third degree if the check or order is $200 or more but less than $500;

(iii)  a misdemeanor of the second degree if the check or order is $500 or more but less than $1,000;

(iv)  a misdemeanor of the first degree if the check or order is $1,000 or more but is less than $75,000; or

(v)  a felony of the third degree if the check or order is $75,000 or more.

(2)  When the offense is a third or subsequent offense within a five-year period, regardless of the amount of the check or order and regardless of the grading of the prior offenses, an offense under this section is a misdemeanor of the first degree unless the amount of the check or order involved in the third or subsequent offense is $75,000 or more, then the offense is a felony of the third degree.

(d)  Venue.--An offense under subsection (a) may be deemed to have been committed at either the place where the defendant issues or passes the bad check or similar sight order for the payment of money or the place where the financial institution upon which the bad check or similar sight order for the payment of money was drawn is located.

(e)  Costs.--Upon conviction under this section the sentence shall include an order for the issuer or passer to reimburse the payee or such other party as the circumstances may indicate for:

(1)  The face amount of the check.

(2)  Interest at the legal rate on the face amount of the check from the date of dishonor by the drawee.

(3)  A service charge if written notice of the service charge was conspicuously displayed on the payee's premises when the check was issued. The service charge shall not exceed $50 unless the payee is charged fees in excess of $50 by financial institutions as a result of such bad check or similar sight order for the payment of money. If the payee is charged fees in excess of $50, then the service charge shall not exceed the actual amount of the fees.

(July 6, 1984, P.L.647, No.134, eff. 90 days; Dec. 20, 1996, P.L.1531, No.201, eff. 60 days; June 22, 2000, P.L.382, No.50, eff. 60 days; Dec. 18, 2007, P.L.462, No.70, eff. 60 days)

2007 Amendment.  Act 70 amended subsec. (e).

1996 Amendment.  Act 201 amended subsecs. (b) and (c).

Cross References.  Section 4105 is referred to in section 6122 of Title 7 (Banks and Banking); sections 3573, 3575, 8304 of Title 42 (Judiciary and Judicial Procedure).



Section 4106 - Access device fraud



Section 4106.1 - Unlawful device-making equipment



Section 4107 - Deceptive or fraudulent business practices



Section 4107.1 - Deception relating to kosher food products



Section 4107.2 - Deception relating to certification of minority business enterprise or women's business enterprise

§ 4107.2.  Deception relating to certification of minority business enterprise or women's business enterprise.

(a)  Offense defined.--A person commits a felony of the third degree if, in the course of business, he:

(1)  Fraudulently obtains or retains certification as a minority business enterprise or a women's business enterprise.

(2)  Willfully makes a false statement, whether by affidavit, report or other representation, to an official or employee of a public body for the purpose of influencing the certification or denial of certification of any business entity as a minority business enterprise or a women's business enterprise.

(3)  Willfully obstructs or impedes any agency official or employee who is investigating the qualifications of a business entity which has requested certification as a minority business enterprise or a women's business enterprise.

(4)  Fraudulently obtains public moneys reserved for or allocated or available to minority business enterprises or women's business enterprises.

(b)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Certification."  A determination made by a public body that a business entity is a minority business enterprise or a women's business enterprise for whatever purpose.

"Control."  The exclusive or ultimate and sole control of the business including, but not limited to, capital investment and all other financial, property, acquisition, contract negotiation, legal matters, officer-director-employee selection and comprehensive hiring, operating responsibility, cost-control matters, income and dividend matters, financial transactions and rights of other shareholders or joint partners. Control shall be real, substantial and continuing not pro forma. Control shall include the power to direct or cause the direction of the management and policies of the business and to make the day-to-day as well as major decisions in matters of policy, management and operations. Control shall be exemplified by possessing the requisite knowledge and expertise to run the particular business and control shall not include simple majority or absentee ownership. Further, control by a socially and economically disadvantaged individual or woman shall not be deemed to exist in any case where any nonminority owner or employee of the business is disproportionately responsible for the operation of the firm.

"Minority business enterprise."  A small business concern which is:

(1)  A sole proprietorship, owned and controlled by a socially and economically disadvantaged individual.

(2)  A partnership or joint venture controlled by socially and economically disadvantaged individuals in which 51% of the beneficial ownership interest is held by socially and economically disadvantaged individuals.

(3)  A corporation or other entity controlled by socially and economically disadvantaged individuals in which at least 51% of the voting interest and 51% of the beneficial ownership interest are held by socially and economically disadvantaged individuals.

"Public body."  A department, bureau, agency, commission or other instrumentality of the Commonwealth, political subdivision, municipal authority or any wholly or partially owned government corporation which enters into contracts.

"Socially and economically disadvantaged individuals."  Persons who are citizens of the United States and who are Black Americans, Hispanic Americans, Native Americans, Asian-Pacific Americans, women and other minorities or persons found to be disadvantaged by the Small Business Administration pursuant to the Small Business Act (15 U.S.C. § 631 et seq.).

"Women's business enterprise."  A small business concern which is at least 51% owned and controlled by women, or, in the case of any publicly owned business, at least 51% of the stock of which is owned by one or more women and whose management and daily business operations are controlled by one or more of the women who own it.

(Dec. 21, 1984, P.L.1210, No.230, eff. 60 days)

1984 Amendment.  Act 230 added section 4107.2.



Section 4108 - Commercial bribery and breach of duty to act disinterestedly

§ 4108.  Commercial bribery and breach of duty to act disinterestedly.

(a)  Corrupt employee, agent or fiduciary.--An employee, agent or fiduciary commits a misdemeanor of the second degree when, without the consent of his employer or principal, he solicits, accepts, or agrees to accept any benefit from another person upon agreement or understanding that such benefit will influence his conduct in relation to the affairs of his employer or principal.

(b)  Corrupt disinterested person.--A person who holds himself out to the public as being engaged in the business of making disinterested selection, appraisal, or criticism of commodities or services commits a misdemeanor of the second degree if he solicits, accepts or agrees to accept any benefit to influence his selection, appraisal or criticism.

(c)  Solicitation.--A person commits a misdemeanor of the second degree if he confers, or offers or agrees to confer, any benefit the acceptance of which would be criminal under subsections (a) or (b) of this section.

Cross References.  Section 4108 is referred to in sections 911, 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4109 - Rigging publicly exhibited contest



Section 4110 - Defrauding secured creditors



Section 4111 - Fraud in insolvency



Section 4112 - Receiving deposits in a failing financial institution



Section 4113 - Misapplication of entrusted property and property of government or financial institutions

§ 4113.  Misapplication of entrusted property and property of government or financial institutions.

(a)  Offense defined.--A person commits an offense if he applies or disposes of property that has been entrusted to him as a fiduciary, or property of the government or of a financial institution, in a manner which he knows is unlawful and involves substantial risk of loss or detriment to the owner of the property or to a person for whose benefit the property was entrusted.

(b)  Grading.--The offense is a misdemeanor of the second degree if the amount involved exceeds $50; otherwise it is a misdemeanor of the third degree.

Cross References.  Section 4113 is referred to in section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 4114 - Securing execution of documents by deception



Section 4115 - Falsely impersonating persons privately employed



Section 4116 - Copying; recording devices



Section 4116.1 - Unlawful operation of recording device in motion picture theater

§ 4116.1.  Unlawful operation of recording device in motion picture theater.

(a)  Offense.--A person commits the offense of unauthorized operation of a recording device in a motion picture theater if the person operates a recording device in the theater without written authority or permission from the motion picture theater owner.

(b)  Theater owner rights.--

(1)  A peace officer, theater owner or an agent under contract with a theater owner who reasonably believes that an offense under the section has occurred or is occurring and who reasonably believes that a specific person has committed or is committing an offense under this section may detain the suspect in a reasonable manner for a reasonable time on or off the premises for any of the following purposes:

(i)  To require the suspect to identify himself.

(ii)  To verify such identification.

(iii)  To determine whether the suspect has any recordings in violation of this section and, if so, to recover such recordings.

(iv)  To inform a peace officer.

(v)  To institute criminal proceedings against the suspect.

(2)  If any person admitted to a theater in which a motion picture is to be or is being exhibited refuses or fails to give or surrender possession or to cease operation of any recording device that the person has brought into or attempts to bring into that theater, then a theater owner shall have the right to refuse further admission to that person or request that the person leave the premises.

(c)  Liability.--A theater owner or an employee or agent of a theater owner who detains or causes the arrest of a person in or immediately adjacent to a motion picture theater shall not be held civilly or criminally liable in any proceeding arising out of such detention or arrest if:

(1)  the person detaining or causing the arrest had, at the time thereof, reasonably believed that the person detained or arrested had committed or attempted to commit in that person's presence an offense described in this section;

(2)  the manner of the detention or arrest was reasonable;

(3)  law enforcement authorities were notified within a reasonable time; and

(4)  the person detained or arrested was surrendered to law enforcement authorities within a reasonable time.

(d)  Penalty.--A first violation of this section constitutes a misdemeanor of the first degree. A second or subsequent conviction is a felony of the third degree if at the time of sentencing the defendant has been convicted of another violation of this section.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Motion picture theater."  A premises used for the exhibition or performance of motion pictures to the general public.

"Recording device."  A photographic or video camera, audio or video recorder or any other device now existing or later developed which may be used for recording or transferring sounds or images.

"Theater owner."  An owner or operator and the agent, employee, consignee, lessee or officer of an owner or operator of any motion picture theater.

(Dec. 20, 1996, P.L.1499, No.194, eff. 60 days)

1996 Amendment.  Act 194 added section 4116.1.



Section 4117 - Insurance fraud



Section 4118 - Washing vehicle titles



Section 4119 - Trademark counterfeiting



Section 4120 - Identity theft






Chapter 43 - Offenses Against the Family

Section 4301 - Bigamy



Section 4302 - Incest

§ 4302.  Incest.

(a)  General rule.--Except as provided under subsection (b), a person is guilty of incest, a felony of the second degree, if that person knowingly marries or cohabits or has sexual intercourse with an ancestor or descendant, a brother or sister of the whole or half blood or an uncle, aunt, nephew or niece of the whole blood.

(b)  Incest of a minor.--A person is guilty of incest of a minor, a felony of the second degree, if that person knowingly marries, cohabits with or has sexual intercourse with a complainant who is an ancestor or descendant, a brother or sister of the whole or half blood or an uncle, aunt, nephew or niece of the whole blood and:

(1)  is under the age of 13 years; or

(2)  is 13 to 18 years of age and the person is four or more years older than the complainant.

(c)  Relationships.--The relationships referred to in this section include blood relationships without regard to legitimacy, and relationship of parent and child by adoption.

(Nov. 17, 1989, P.L.592, No.64, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References.  Section 4302 is referred to in section 5702 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344, 6702 of Title 23 (Domestic Relations); sections 5552, 6358, 6402, 6403, 9718.1, 9799.14, 9799.24, 9802 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 4503 of Title 61 (Prisons and Parole).



Section 4303 - Concealing death of child



Section 4304 - Endangering welfare of children



Section 4305 - Dealing in infant children



Section 4306 - Newborn protection



Section 4321 - § 4324 (Repealed)






Chapter 45 - General Provisions

Section 4501 - Definitions






Chapter 47 - Bribery and Corrupt Influence

Section 4701 - Bribery in official and political matters

CHAPTER 47

BRIBERY AND CORRUPT INFLUENCE

Sec.

4701.  Bribery in official and political matters.

4702.  Threats and other improper influence in official and political matters.

4703.  Retaliation for past official action.

Enactment.  Chapter 47 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 47 is referred to in section 911 of this title; section 3575 of Title 42 (Judiciary and Judicial Procedure); section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).

§ 4701.  Bribery in official and political matters.

(a)  Offenses defined.--A person is guilty of bribery, a felony of the third degree, if he offers, confers or agrees to confer upon another, or solicits, accepts or agrees to accept from another:

(1)  any pecuniary benefit as consideration for the decision, opinion, recommendation, vote or other exercise of discretion as a public servant, party official or voter by the recipient;

(2)  any benefit as consideration for the decision, vote, recommendation or other exercise of official discretion by the recipient in a judicial, administrative or legislative proceeding; or

(3)  any benefit as consideration for a violation of a known legal duty as public servant or party official.

(b)  Defenses prohibited.--It is no defense to prosecution under this section that a person whom the actor sought to influence was not qualified to act in the desired way whether because he had not yet assumed office, had left office, or lacked jurisdiction, or for any other reason.

Cross References.  Section 4701 is referred to in section 5708 of this title; section 3304 of Title 5 (Athletics and Sports); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4702 - Threats and other improper influence in official and political matters

§ 4702.  Threats and other improper influence in official and political matters.

(a)  Offenses defined.--A person commits an offense if he:

(1)  threatens unlawful harm to any person with intent to influence his decision, opinion, recommendation, vote or other exercise of discretion as a public servant, party official or voter;

(2)  threatens unlawful harm to any public servant with intent to influence his decision, opinion, recommendation, vote or other exercise of discretion in a judicial or administrative proceeding; or

(3)  threatens unlawful harm to any public servant or party official with intent to influence him to violate his known legal duty.

(b)  Defense prohibited.--It is no defense to prosecution under this section that a person whom the actor sought to influence was not qualified to act in the desired way, whether because he had not yet assumed office, or lacked jurisdiction, or for any other reason.

(c)  Grading.--An offense under this section is a misdemeanor of the second degree unless the actor threatened to commit a crime or made a threat with intent to influence a judicial or administrative proceeding, in which cases the offense is a felony of the third degree.

Cross References.  Section 4702 is referred to in section 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4703 - Retaliation for past official action






Chapter 49 - Falsification and Intimidation

Section 4901 - Definition

CHAPTER 49

FALSIFICATION AND INTIMIDATION

Subchapter

A.  Perjury and Falsification in Official Matters

B.  Victim and Witness Intimidation

Enactment.  Chapter 49 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Chapter Heading.  The heading of Chapter 49 was amended December 4, 1980, P.L.1097, No.187, effective in 60 days.

Cross References.  Chapter 49 is referred to in section 911 of this title; section 6122 of Title 23 (Domestic Relations); section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).

SUBCHAPTER A

PERJURY AND FALSIFICATION

IN OFFICIAL MATTERS

Sec.

4901.  Definition.

4902.  Perjury.

4903.  False swearing.

4904.  Unsworn falsification to authorities.

4905.  False alarms to agencies of public safety.

4906.  False reports to law enforcement authorities.

4907.  Tampering with witnesses and informants (Repealed).

4908.  Retaliation against witness or informant (Repealed).

4909.  Witness or informant taking bribe.

4910.  Tampering with or fabricating physical evidence.

4911.  Tampering with public records or information.

4912.  Impersonating a public servant.

4913.  Impersonating a notary public or a holder of a professional or occupational license.

4914.  False identification to law enforcement authorities.

4915.  Failure to comply with registration of sexual offenders requirements.

4915.1. Failure to comply with registration requirements.

Subchapter Heading.  The heading of Subchapter A was added December 4, 1980, P.L.1097, No.187, effective in 60 days.

Cross References.  Subchapter A is referred to in section 3575 of Title 42 (Judiciary and Judicial Procedure).

§ 4901.  Definition.

As used in this chapter, unless a different meaning plainly is required "statement" means any representation, but includes a representation of opinion, belief or other state of mind only if the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.



Section 4902 - Perjury



Section 4903 - False swearing



Section 4904 - Unsworn falsification to authorities



Section 4905 - False alarms to agencies of public safety



Section 4906 - False reports to law enforcement authorities



Section 4907 - Tampering with witnesses and informants (Repealed)



Section 4908 - Retaliation against witness or informant (Repealed)



Section 4909 - Witness or informant taking bribe



Section 4910 - Tampering with or fabricating physical evidence



Section 4911 - Tampering with public records or information



Section 4912 - Impersonating a public servant



Section 4913 - Impersonating a notary public or a holder of a professional or occupational license



Section 4914 - False identification to law enforcement authorities



Section 4915 - Failure to comply with registration of sexual offenders requirements

§ 4915.  Failure to comply with registration of sexual offenders requirements.

(a)  Offense defined.--An individual who is subject to registration under 42 Pa.C.S. § 9795.1(a) or (a.1) (relating to registration) or an individual who is subject to registration under 42 Pa.C.S. § 9795.1(b) or who was subject to registration under former 42 Pa.C.S § 9793 (relating to registration of certain offenders for ten years) commits an offense if he knowingly fails to:

(1)  register with the Pennsylvania State Police as required under 42 Pa.C.S. § 9795.2 (relating to registration procedures and applicability);

(2)  verify his residence or be photographed as required under 42 Pa.C.S. § 9796 (relating to verification of residence); or

(3)  provide accurate information when registering under 42 Pa.C.S. § 9795.2 or verifying a residence under 42 Pa.C.S. § 9796.

(a.1)  Counseling.--The following apply:

(1)  An individual who is designated as a sexually violent predator commits an offense if he knowingly fails to comply with 42 Pa.C.S. § 9799.4 (relating to counseling of sexually violent predators).

(2)  An individual who is subject to a counseling requirement under a sex offender registration statute following conviction in another jurisdiction commits an offense if he knowingly fails to comply with that requirement, as provided in 42 Pa.C.S. § 9795.2(b)(4)(i).

(b)  Grading for offenders who must register for ten years.--

(1)  (Deleted by amendment).

(2)  Except as set forth in paragraph (3), an individual subject to registration under 42 Pa.C.S. § 9795.1(a) or (a.1) or former 42 Pa.C.S. § 9793 and required to register for a period of ten years who commits a violation of subsection (a)(1) or (2) commits a felony of the third degree.

(3)  An individual subject to registration under 42 Pa.C.S. § 9795.1(a) or (a.1) or former 42 Pa.C.S. § 9793 and required to register for a period of ten years who commits a violation of subsection (a)(1) or (2) and who has previously been convicted of an offense under subsection (a)(1) or (2) or a similar offense commits a felony of the second degree.

(4)  An individual subject to registration under 42 Pa.C.S. § 9795.1(a) or (a.1) or former 42 Pa.C.S. § 9793 and required to register for a period of ten years who violates subsection (a)(3) commits a felony of the second degree.

(c)  Grading for sexually violent predators and others with lifetime registration.--

(1)  (Deleted by amendment).

(2)  Except as set forth in paragraph (3), an individual subject to registration under 42 Pa.C.S. § 9795.1(b) or former 42 Pa.C.S. § 9793 and who is subject to lifetime registration who commits a violation of subsection (a)(1) or (2) commits a felony of the second degree.

(3)  An individual subject to registration under 42 Pa.C.S. § 9795.1(b) or former 42 Pa.C.S. § 9793 and who is subject to lifetime registration who commits a violation of subsection (a)(1) or (2) and who has previously been convicted of an offense under subsection (a)(1) or (2) or a similar offense commits a felony of the first degree.

(4)  An individual subject to registration under 42 Pa.C.S. § 9795.1(b) or former 42 Pa.C.S. § 9793 and who is subject to lifetime registration who violates subsection (a)(3) commits a felony of the first degree.

(c.1)  Grading for failure to comply with counseling requirements.--An individual designated as a sexually violent predator or an individual who is subject to a counseling requirement under a sex offender registration statute following conviction in another jurisdiction who commits a violation of subsection (a.1) commits a misdemeanor of the first degree.

(d)  Effect of notice.--Neither failure on the part of the Pennsylvania State Police to send nor failure of a sexually violent predator or offender to receive any notice or information pursuant to 42 Pa.C.S. § 9796(a.1), (b.1) or (b.3) shall be a defense to a prosecution commenced against an individual arising from a violation of this section. The provisions of 42 Pa.C.S. § 9796(a.1), (b.1) or (b.3) are not an element of an offense under this section.

(e)  Arrests for violation.--

(1)  A police officer shall have the same right of arrest without a warrant as in a felony whenever the police officer has probable cause to believe an individual has committed a violation of this section regardless of whether the violation occurred in the presence of the police officer.

(2)  An individual arrested for a violation of this section shall be afforded a preliminary arraignment by the proper issuing authority without unnecessary delay. In no case may the individual be released from custody without first having appeared before the issuing authority.

(3)  Prior to admitting an individual arrested for a violation of this section to bail, the issuing authority shall require all of the following:

(i)  The individual must be fingerprinted and photographed in the manner required by 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(ii)  The individual must provide the Pennsylvania State Police with all current or intended residences, all information concerning current or intended employment, including all employment locations, and all information concerning current or intended enrollment as a student. If the individual has a residence as defined in paragraph (2) of the definition of "residence" set forth in 42 Pa.C.S. § 9792 (relating to definitions), the individual must provide the Pennsylvania State Police with the information required under 42 Pa.C.S. § 9795.2(a)(2)(i)(A), (B) and (C).

(iii)  Law enforcement must make reasonable attempts to verify the information provided by the individual.

(f)  Definition.--As used in this section, the term "a similar offense" means an offense similar to an offense under either subsection (a)(1) or (2) under the laws of this Commonwealth, the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation.

(g)  Expiration.--This section shall expire December 20, 2012.

(Nov. 24, 2004, P.L.1243, No.152, eff 60 days; Nov. 29, 2006, P.L.1567, No.178, eff. Jan. 1, 2007; Dec. 20, 2011, P.L.446, No.111; July 5, 2012, P.L.880, No.91, eff. imd.)

2012 Amendment.  Act 91 amended subsecs. (d) and (g).

2012 Expiration.  Subsec. (g) provides that section 4915 shall expire December 20, 2012.

2011 Amendment.  Act 111 amended the entire section, effective immediately as to subsec. (g) and 60 days as to the remainder of the section.

References in Text.  Section 16 of Act 111 of 2011 provided that any reference in any act or part of an act to 42 Pa.C.S. § 9795.1, referred to in subsecs. (a), (b) and (c), shall be deemed a reference to 42 Pa.C.S. § 9799.15 as if fully set forth in that act or part of that act.

Section 9792, referred to in this section, has expired. The subject matter is now contained in section 9799.12 of this title.

Section 9795.1, referred to in this section, has expired.

Section 9795.2, referred to in this section, has expired.

Section 9796, referred to in this section, has expired.

Section 9799.4, referred to in subsec. (a.1)(1), has expired. The subject matter is now contained in section 9799.36 of this title.



Section 4915.1 - Failure to comply with registration requirements

§ 4915.1.  Failure to comply with registration requirements.

(a)  Offense defined.--An individual who is subject to registration under 42 Pa.C.S. § 9799.13 (relating to applicability) commits an offense if he knowingly fails to:

(1)  register with the Pennsylvania State Police as required under 42 Pa.C.S. § 9799.15 (relating to period of registration), 9799.19 (relating to initial registration) or 9799.25 (relating to verification by sexual offenders and Pennsylvania State Police);

(2)  verify his address or be photographed as required under 42 Pa.C.S. § 9799.15, 9799.19 or 9799.25; or

(3)  provide accurate information when registering under 42 Pa.C.S. § 9799.15, 9799.19 or 9799.25.

(a.1)  Transients.--An individual set forth in 42 Pa.C.S. § 9799.13 who is a transient commits an offense if he knowingly fails to:

(1)  register with the Pennsylvania State Police as required under 42 Pa.C.S. §§ 9799.15, 9799.16(b)(6) (relating to registry) and 9799.25(a)(7);

(2)  verify the information provided in 42 Pa.C.S. §§ 9799.15 and 9799.16(b)(6) or be photographed as required under 42 Pa.C.S. § 9799.15 or 9799.25;

(3)  provide accurate information when registering under 42 Pa.C.S. § 9799.15, 9799.16(b)(6) or 9799.25.

(a.2)  Counseling.--The following apply:

(1)  An individual who is designated as a sexually violent predator or sexually violent delinquent child commits an offense if he knowingly fails to comply with 42 Pa.C.S. § 6404.2(g) (relating to duration of outpatient commitment and review) or 9799.36 (relating to counseling of sexually violent predators).

(2)  An individual who is subject to a counseling requirement under a sex offender registration statute following conviction in another jurisdiction commits an offense if he knowingly fails to comply with 42 Pa.C.S. §  9799.36.

(b)  Grading for sexual offenders who must register for 15 years or who must register pursuant to 42 Pa.C.S. § 9799.13(7.1).--

(1)  Except as set forth in paragraph (3), an individual who commits a violation of subsection (a)(1) or (2) commits a felony of the third degree.

(2)  An individual who commits a violation of subsection (a)(1) or (2) and who has previously been convicted of an offense under subsection (a)(1) or (2) or (a.1)(1) or (2) or a similar offense commits a felony of the second degree.

(3)  An individual who violates subsection (a)(3) commits a felony of the second degree.

(4)  For the purposes of this subsection, an individual shall mean an individual that meets any of the following:

(i)  Is subject to registration under 42 Pa.C.S. § 9799.13 and is required to register for a period of 15 years.

(ii)  Is subject to registration under 42 Pa.C.S. § 9799.13(7.1).

(c)  Grading for sexual offenders who must register for 25 years or life.--

(1)  Except as set forth in paragraph (3), an individual subject to registration under 42 Pa.C.S. § 9799.13 and required to register for a period of 25 years or life who commits a violation of subsection (a)(1) or (2) commits a felony of the second degree.

(2)  An individual subject to registration under 42 Pa.C.S. § 9799.13 and required to register for a period of 25 years or life who commits a violation of subsection (a)(1) or (2) and who has previously been convicted of an offense under subsection (a)(1) or (2) or (a.1)(1) or (2) or a similar offense commits a felony of the first degree.

(3)  An individual subject to registration under 42 Pa.C.S. § 9799.13 and required to register for a period of 25 years or life who violates subsection (a)(3) commits a felony of the first degree.

(c.1)  Grading for sexual offenders who are transients who must register for 15 years.--

(1)  Except as set forth in paragraph (2) or (3), an individual commits a felony of the third degree if the individual violates subsection (a.1)(1) or (2).

(2)  An individual commits a felony of the second degree if the individual violates subsection (a.1)(3).

(3)  An individual commits a felony of the second degree if the individual violates subsection (a.1)(1) or (2) and has been previously convicted of an offense under subsection (a)﻿(1) or (2) or (a.1)(1) or (2) or a similar offense.

(4)  For the purposes of this subsection, an individual shall mean an individual that meets any of the following:

(i)  Is subject to registration under 42 Pa.C.S. § 9799.13 and is a transient who must register for a period of 15 years.

(ii)  Is subject to registration under 42 Pa.C.S. § 9799.13(7.1) and is a transient.

(c.2)  Grading for sexual offenders who are transients who must register for 25 years or life.--

(1)  Except as set forth in paragraph (2) or (3), an individual subject to registration under 42 Pa.C.S. § 9799.13 who is a transient who must register for a period of 25 years or life commits a felony of the second degree if the individual violates subsection (a.1)(1) or (2).

(2)  An individual who is subject to registration under 42 Pa.C.S. § 9799.13 who is a transient who must register for a period of 25 years or life commits a felony of the first degree if the individual violates subsection (a.1)(3).

(3)  An individual subject to registration under 42 Pa.C.S. § 9799.13 who is a transient who must register for a period of 25 years or life commits a felony of the first degree if the individual violates subsection (a.1)(1) or (2) and has been previously convicted of an offense under subsection (a)(1) or (2) or (a.1)(1) or (2) or a similar offense.

(c.3)  Grading for failure to comply with counseling requirements.--An individual designated as a sexually violent predator or sexually violent delinquent child or an individual who is subject to a counseling requirement under a sex offender registration statute following conviction in another jurisdiction commits a misdemeanor of the first degree if the individual violates subsection (a.2).

(d)  Effect of notice.--Neither failure on the part of the Pennsylvania State Police to send nor failure of a sexually violent predator or offender to receive any notice or information pursuant to 42 Pa.C.S. § 9799.25 shall be a defense to a prosecution commenced against an individual arising from a violation of this section. The provisions of 42 Pa.C.S. § 9799.25 are not an element of an offense under this section.

(e)  Arrests for violation.--

(1)  A police officer shall have the same right of arrest without a warrant as in a felony whenever the police officer has probable cause to believe an individual has committed a violation of this section regardless of whether the violation occurred in the presence of the police officer.

(2)  An individual arrested for a violation of this section shall be afforded a preliminary arraignment by the proper issuing authority without unnecessary delay. In no case may the individual be released from custody without first having appeared before the issuing authority.

(3)  Prior to admitting an individual arrested for a violation of this section to bail, the issuing authority shall require all of the following:

(i)  The individual must be fingerprinted and photographed in the manner required by 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(ii)  The individual must provide the Pennsylvania State Police with all current or intended residences, all information concerning current or intended employment, including all employment locations, and all information concerning current or intended enrollment as a student. This subparagraph includes an individual who is a transient, in which case the individual must, in addition to other information required under this subparagraph, provide the information set forth in 42 Pa.C.S. § 9799.16(b)(6).

(iii)  Law enforcement must make reasonable attempts to verify the information provided by the individual.

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Sexually violent delinquent child."  The term shall have the meaning given to it in 42 Pa.C.S. § 9799.12 (relating to definitions).

"Sexually violent predator."  The term shall have the meaning given to it in 42 Pa.C.S. § 9799.12 (relating to definitions).

"Similar offense."  An offense similar to an offense under either subsection (a)(1) or (2) under the laws of this Commonwealth, another jurisdiction or a foreign country or a military offense, as defined in 42 Pa.C.S. § 9799.12 (relating to definitions).

"Transient."  The term shall have the meaning given to it in 42 Pa.C.S. § 9799.12 (relating to definitions).

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (b) and (c.1).

2011 Amendment.  Act 111 added section 4915.1.

Cross References.  Section 4915.1 is referred to in sections 6404.2, 9718.4, 9799.21, 9799.25, 9799.36 of Title 42 (Judiciary and Judicial Procedure).



Section 4951 - Definitions

SUBCHAPTER B

VICTIM AND WITNESS INTIMIDATION

Sec.

4951.  Definitions.

4952.  Intimidation of witnesses or victims.

4953.  Retaliation against witness, victim or party.

4953.1. Retaliation against prosecutor or judicial official.

4954.  Protective orders.

4954.1. Notice on protective order.

4955.  Violation of orders.

4956.  Pretrial release.

4957.  Protection of employment of crime victims, family members of victims and witnesses.

Enactment.  Subchapter B was added December 4, 1980, P.L.1097, No.187, effective in 60 days.

§ 4951.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Victim."  Any person against whom any crime as defined under the laws of this State or of any other state or of the United States is being or has been perpetrated or attempted.

"Witness."  Any person having knowledge of the existence or nonexistence of facts or information relating to any crime, including but not limited to those who have reported facts or information to any law enforcement officer, prosecuting official, attorney representing a criminal defendant or judge, those who have been served with a subpoena issued under the authority of this State or any other state or of the United States, and those who have given written or oral testimony in any criminal matter; or who would be believed by any reasonable person to be an individual described in this definition.

Cross References.  Section 4951 is referred to in section 8127 of Title 42 (Judiciary and Judicial Procedure).



Section 4952 - Intimidation of witnesses or victims

§ 4952.  Intimidation of witnesses or victims.

(a)  Offense defined.--A person commits an offense if, with the intent to or with the knowledge that his conduct will obstruct, impede, impair, prevent or interfere with the administration of criminal justice, he intimidates or attempts to intimidate any witness or victim to:

(1)  Refrain from informing or reporting to any law enforcement officer, prosecuting official or judge concerning any information, document or thing relating to the commission of a crime.

(2)  Give any false or misleading information or testimony relating to the commission of any crime to any law enforcement officer, prosecuting official or judge.

(3)  Withhold any testimony, information, document or thing relating to the commission of a crime from any law enforcement officer, prosecuting official or judge.

(4)  Give any false or misleading information or testimony or refrain from giving any testimony, information, document or thing, relating to the commission of a crime, to an attorney representing a criminal defendant.

(5)  Elude, evade or ignore any request to appear or legal process summoning him to appear to testify or supply evidence.

(6)  Absent himself from any proceeding or investigation to which he has been legally summoned.

(b)  Grading.--

(1)  The offense is a felony of the degree indicated in paragraphs (2) through (4) if:

(i)  The actor employs force, violence or deception, or threatens to employ force or violence, upon the witness or victim or, with the requisite intent or knowledge upon any other person.

(ii)  The actor offers any pecuniary or other benefit to the witness or victim or, with the requisite intent or knowledge, to any other person.

(iii)  The actor's conduct is in furtherance of a conspiracy to intimidate a witness or victim.

(iv)  The actor accepts, agrees or solicits another to accept any pecuniary or other benefit to intimidate a witness or victim.

(v)  The actor has suffered any prior conviction for any violation of this section or any predecessor law hereto, or has been convicted, under any Federal statute or statute of any other state, of an act which would be a violation of this section if committed in this State.

(2)  The offense is a felony of the first degree if a felony of the first degree or murder in the first or second degree was charged in the case in which the actor sought to influence or intimidate a witness or victim as specified in this subsection.

(3)  The offense is a felony of the second degree if a felony of the second degree is the most serious offense charged in the case in which the actor sought to influence or intimidate a witness or victim as specified in this subsection.

(4)  The offense is a felony of the third degree in any other case in which the actor sought to influence or intimidate a witness or victim as specified in this subsection.

(5)  Otherwise the offense is a misdemeanor of the second degree.

(Dec. 10, 2001, P.L.855, No.90, eff. 60 days)

Cross References.  Section 4952 is referred to in sections 4909, 4953, 4955, 4956, 5702, 5708, 6105 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4953 - Retaliation against witness, victim or party

§ 4953.  Retaliation against witness, victim or party.

(a)  Offense defined.--A person commits an offense if he harms another by any unlawful act or engages in a course of conduct or repeatedly commits acts which threaten another in retaliation for anything lawfully done in the capacity of witness, victim or a party in a civil matter.

(b)  Grading.--The offense is a felony of the third degree if the retaliation is accomplished by any of the means specified in section 4952(b)(1) through (5) (relating to intimidation of witnesses or victims). Otherwise the offense is a misdemeanor of the second degree.

(Dec. 20, 2000, P.L.837, No.117, eff. imd.)

Cross References.  Section 4953 is referred to in sections 4955, 4956, 5702, 5708, 6105 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 4953.1 - Retaliation against prosecutor or judicial official



Section 4954 - Protective orders



Section 4954.1 - Notice on protective order



Section 4955 - Violation of orders



Section 4956 - Pretrial release



Section 4957 - Protection of employment of crime victims, family members of victims and witnesses

§ 4957.  Protection of employment of crime victims, family members of victims and witnesses.

(a)  General rule.--An employer shall not deprive an employee of his employment, seniority position or benefits, or threaten or otherwise coerce him with respect thereto, because the employee attends court by reason of being a victim of, or a witness to, a crime or a member of such victim's family. Nothing in this section shall be construed to require the employer to compensate the employee for employment time lost because of such court attendance.

(b)  Penalty.--An employer who violates subsection (a) commits a summary offense.

(c)  Civil remedy available.--If an employer penalizes an employee in violation of subsection (a), the employee may bring a civil action for recovery of wages and benefits lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed wages and benefits actually lost. If he prevails, the employee shall be allowed a reasonable attorney fee fixed by the court.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Family."  This term shall have the same meaning as in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

"Victim."  This term shall have the same meaning as "direct victim" in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

(Oct. 22, 1986, P.L.1451, No.142, eff. 60 days; June 28, 2002, P.L.494, No.84, eff. 60 days)

2002 Amendment.  Act 84 amended the section heading and subsec. (a) and added subsec. (d).

1986 Amendment.  Act 142 added section 4957.






Chapter 51 - Obstructing Governmental Operations

Section 5101 - Obstructing administration of law or other governmental function

CHAPTER 51

OBSTRUCTING GOVERNMENTAL OPERATIONS

Subchapter

A.  Definition of Offenses Generally

B.  Escape

C.  Criminal Gangs

Enactment.  Chapter 51 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 51 is referred to in section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).

SUBCHAPTER A

DEFINITION OF OFFENSES GENERALLY

Sec.

5101.  Obstructing administration of law or other governmental function.

5102.  Obstructing or impeding the administration of justice by picketing, etc.

5103.  Unlawfully listening into deliberations of jury.

5104.  Resisting arrest or other law enforcement.

5104.1. Disarming law enforcement officer.

5105.  Hindering apprehension or prosecution.

5106.  Failure to report injuries by firearm or criminal act.

5107.  Aiding consummation of crime.

5108.  Compounding.

5109.  Barratry.

5110.  Contempt of General Assembly.

5111.  Dealing in proceeds of unlawful activities.

5112.  Obstructing emergency services.

§ 5101.  Obstructing administration of law or other governmental function.

A person commits a misdemeanor of the second degree if he intentionally obstructs, impairs or perverts the administration of law or other governmental function by force, violence, physical interference or obstacle, breach of official duty, or any other unlawful act, except that this section does not apply to flight by a person charged with crime, refusal to submit to arrest, failure to perform a legal duty other than an official duty, or any other means of avoiding compliance with law without affirmative interference with governmental functions.

Cross References.  Section 5101 is referred to in section 5708 of this title; section 3132 of Title 27 (Environmental Resources; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5102 - Obstructing or impeding the administration of justice by picketing, etc

§ 5102.  Obstructing or impeding the administration of justice by picketing, etc.

(a)  Offense defined.--A person is guilty of a misdemeanor of the second degree if he intentionally interferes with, obstructs or impedes the administration of justice, or with the intent of influencing any judge, juror, witness or court officer in the discharge of his duty, pickets or parades in or near any building housing a court of this Commonwealth, or in or near a building or residence occupied by or used by such judge, juror, witness or court officer, or with such intent uses any sound-truck or similar device, or resorts to any other demonstration in or near any such building or residence.

(b)  Exception.--Nothing in subsection (a) of this section shall interfere with or prevent the exercise by any court of this Commonwealth of its power to punish for contempt.



Section 5103 - Unlawfully listening into deliberations of jury



Section 5104 - Resisting arrest or other law enforcement



Section 5104.1 - Disarming law enforcement officer



Section 5105 - Hindering apprehension or prosecution



Section 5106 - Failure to report injuries by firearm or criminal act



Section 5107 - Aiding consummation of crime



Section 5108 - Compounding



Section 5109 - Barratry



Section 5110 - Contempt of General Assembly



Section 5111 - Dealing in proceeds of unlawful activities

§ 5111.  Dealing in proceeds of unlawful activities.

(a)  Offense defined.--A person commits a felony of the first degree if the person conducts a financial transaction under any of the following circumstances:

(1)  With knowledge that the property involved, including stolen or illegally obtained property, represents the proceeds of unlawful activity, the person acts with the intent to promote the carrying on of the unlawful activity.

(2)  With knowledge that the property involved, including stolen or illegally obtained property, represents the proceeds of unlawful activity and that the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity.

(3)  To avoid a transaction reporting requirement under State or Federal law.

(b)  Penalty.--Upon conviction of a violation under subsection (a), a person shall be sentenced to a fine of the greater of $100,000 or twice the value of the property involved in the transaction or to imprisonment for not more than 20 years, or both.

(c)  Civil penalty.--A person who conducts or attempts to conduct a transaction described in subsection (a) is liable to the Commonwealth for a civil penalty of the greater of:

(1)  the value of the property, funds or monetary instruments involved in the transaction; or

(2)  $10,000.

(d)  Cumulative remedies.--Any proceedings under this section shall be in addition to any other criminal penalties or forfeitures authorized under the State law.

(e)  Enforcement.--

(1)  The Attorney General shall have the power and duty to institute proceedings to recover the civil penalty provided under subsection (c) against any person liable to the Commonwealth for such a penalty.

(2)  The district attorneys of the several counties shall have authority to investigate and to institute criminal proceedings for any violation of subsection (a).

(3)  In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of subsection (a) or any series of related violations involving more than one county of the Commonwealth or involving any county of the Commonwealth and another state. No person charged with a violation of subsection (a) by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of the Commonwealth to the person making the challenge.

(4)  Nothing contained in this subsection shall be construed to limit the regulatory or investigative authority of any department or agency of the Commonwealth whose functions might relate to persons, enterprises or matters falling within the scope of this section.

(e.1)  Venue.--An offense under subsection (a) may be deemed to have been committed where any element of unlawful activity or of the offense under subsection (a) occurs.

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Conducts."  Includes initiating, concluding or participating in initiating or concluding a transaction.

"Financial institution."  Any of the following:

(1)  An insured bank as defined in section 3(h) of the Federal Deposit Insurance Act (64 Stat. 873, 12 U.S.C. § 1813(h)).

(2)  A commercial bank or trust company.

(3)  A private banker.

(4)  An agency or bank of a foreign bank in this Commonwealth.

(5)  An insured institution as defined in section 401(a) of the National Housing Act (48 Stat. 1246, 12 U.S.C. § 1724(a)).

(6)  A thrift institution.

(7)  A broker or dealer registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934 (15 U.S.C. § 78a et seq.).

(8)  A broker or dealer in securities or commodities.

(9)  An investment banker or investment company.

(10)  A currency exchange.

(11)  An insurer, redeemer or cashier of travelers' checks, checks, money orders or similar instruments.

(12)  An operator of a credit card system.

(13)  An insurance company.

(14)  A dealer in precious metals, stones or jewels.

(15)  A pawnbroker.

(16)  A loan or finance company.

(17)  A travel agency.

(18)  A licensed sender of money.

(19)  A telegraph company.

(20)  An agency of the Federal Government or of a state or local government carrying out a duty or power of a business described in this paragraph.

(21)  Another business or agency carrying out a similar, related or substitute duty or power which the United States Secretary of the Treasury prescribes.

"Financial transaction."  A transaction involving the movement of funds by wire or other means or involving one or more monetary instruments. The term includes any exchange of stolen or illegally obtained property for financial compensation or personal gain.

"Knowing that the property involved in a financial transaction represents the proceeds of unlawful activity."  Knowing that the property involved in the transaction represents proceeds from some form, though not necessarily which form, of unlawful activity, regardless of whether or not the activity is specified in this section.

"Monetary instrument."  Coin or currency of the United States or of any other country, traveler's checks, personal checks, bank checks, money orders, investment securities in bearer form or otherwise in such form that title thereto passes upon delivery and negotiable instruments in bearer form or otherwise in such form that title thereto passes upon delivery.

"Transaction."  Includes a purchase, sale, loan, pledge, gift, transfer, delivery or other disposition. With respect to a financial institution, the term includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit or other monetary instrument and any other payment, transfer or delivery by, through, or to a financial institution, by whatever means effected.

"Unlawful activity."  Any activity graded a misdemeanor of the first degree or higher under Federal or State law.

(Dec. 22, 1989, P.L.770, No.108, eff. imd.; June 28, 2002, P.L.481, No.82, eff. 60 days; Oct. 25, 2012, P.L.1645, No.203, eff. 60 days)

2012 Amendment.  Act 203 amended subsec. (a) and the def. of "financial transaction" in subsec. (f).

2002 Amendment.  Act 82 amended subsec. (a) and added subsec. (e.1).

1989 Amendment.  Act 108 added section 5111.

Cross References.  Section 5111 is referred to in sections 911, 5708 of this title; section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5112 - Obstructing emergency services



Section 5121 - Escape

SUBCHAPTER B

ESCAPE

Sec.

5121.  Escape.

5122.  Weapons or implements for escape.

5123.  Contraband.

5124.  Default in required appearance.

5125.  Absconding witness.

5126.  Flight to avoid apprehension, trial or punishment.

§ 5121.  Escape.

(a)  Escape.--A person commits an offense if he unlawfully removes himself from official detention or fails to return to official detention following temporary leave granted for a specific purpose or limited period.

(b)  Permitting or facilitating escape.--A public servant concerned in detention commits an offense if he knowingly or recklessly permits an escape. Any person who knowingly causes or facilitates an escape commits an offense.

(c)  Effect of legal irregularity in detention.--Irregularity in bringing about or maintaining detention, or lack of jurisdiction of the committing or detaining authority, shall not be a defense to prosecution under this section.

(d)  Grading.--

(1)  An offense under this section is a felony of the third degree where:

(i)  the actor was under arrest for or detained on a charge of felony or following conviction of crime;

(ii)  the actor employs force, threat, deadly weapon or other dangerous instrumentality to effect the escape; or

(iii)  a public servant concerned in detention of persons convicted of crime intentionally facilitates or permits an escape from a detention facility.

(2)  Otherwise an offense under this section is a misdemeanor of the second degree.

(e)  Definition.--As used in this section the phrase "official detention" means arrest, detention in any facility for custody of persons under charge or conviction of crime or alleged or found to be delinquent, detention for extradition or deportation, or any other detention for law enforcement purposes; but the phrase does not include supervision of probation or parole, or constraint incidental to release on bail.

Cross References.  Section 5121 is referred to in sections 5708, 6105 of this title; sections 9711, 9802 of Title 42 (Judiciary and Judicial Procedure); sections 1162, 3513, 5006 of Title 61 (Prisons and Parole).



Section 5122 - Weapons or implements for escape



Section 5123 - Contraband



Section 5124 - Default in required appearance



Section 5125 - Absconding witness



Section 5126 - Flight to avoid apprehension, trial or punishment



Section 5131 - Recruiting criminal gang members

SUBCHAPTER C

CRIMINAL GANGS

Sec.

5131.  Recruiting criminal gang members.

Enactment.  Subchapter C was added October 25, 2012, 1628, No.200, effective in 60 days.

§ 5131.  Recruiting criminal gang members.

(a)  Offense defined.--A person commits the offense of recruiting criminal gang members by:

(1)  knowingly soliciting or otherwise causing or attempting to cause a person to participate or remain in a criminal gang;

(2)  knowingly inflicting bodily injury as defined in section 2301 (relating to definitions) or using physical menace, force, threats or other intimidation causing or attempting to cause a person to participate or remain in a criminal gang; or

(3)  knowingly inflicting serious bodily injury as defined in section 2301 on any person causing or attempting to cause a person to participate or remain in a criminal  gang.

(b)  Grading.--

(1)  Except as provided under paragraph (2), the following shall apply:

(i)  An offense under subsection (a)(1) is a misdemeanor of the second degree.

(ii)  An offense under subsection (a)(2) is a misdemeanor of the first degree.

(iii)  An offense under subsection (a)(3) is a felony of the third degree.

(2)  A violation of this section shall be graded one degree higher than provided under paragraph (1) if the subject of the recruiting is under 16 years of age.

(c)  Defenses.--It shall not be a defense to this offense that the subject of the recruiting did not join, participate or remain in a criminal gang.

(d)  Liability for other violations of statutes.--This section shall not be construed to limit prosecution under any other provision of law.

(e)  Definition.--As used in this section, the term "criminal gang" means a formal or informal ongoing organization, association or group, with or without an established hierarchy, that has as one of its primary activities the commission of criminal or delinquent acts and that consists of three or more persons.

Cross References.  Section 5131 is referred to in section 9720.4 of Title 42 (Judiciary and Judicial Procedure).






Chapter 53 - Abuse of Office

Section 5301 - Official oppression

CHAPTER 53

ABUSE OF OFFICE

Sec.

5301.  Official oppression.

5302.  Speculating or wagering on official action or information.

5303.  Liability for reimbursement of costs for outside counsel.

Enactment.  Chapter 53 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 53 is referred to in section 5508.3 of Title 53 (Municipalities Generally); section 6017 of Title 64 (Public Authorities and Quasi-Public Corporations).

§ 5301.  Official oppression.

A person acting or purporting to act in an official capacity or taking advantage of such actual or purported capacity commits a misdemeanor of the second degree if, knowing that his conduct is illegal, he:

(1)  subjects another to arrest, detention, search, seizure, mistreatment, dispossession, assessment, lien or other infringement of personal or property rights; or

(2)  denies or impedes another in the exercise or enjoyment of any right, privilege, power or immunity.



Section 5302 - Speculating or wagering on official action or information

§ 5302.  Speculating or wagering on official action or information.

A public servant commits a misdemeanor of the second degree if, in contemplation of official action by himself or by a governmental unit with which he is associated, or in reliance on information to which he has access in his official capacity and which has not been made public, he:

(1)  acquires a pecuniary interest in any property, transaction or enterprise which may be affected by such information or official action;

(2)  speculates or wagers on the basis of such information or official action; or

(3)  aids another to do any of the foregoing.



Section 5303 - Liability for reimbursement of costs for outside counsel

§ 5303.  Liability for reimbursement of costs for outside counsel.

(a)  General rule.--A public official who is convicted of a felony or a misdemeanor under Federal law or under the laws of this Commonwealth shall be liable for and shall reimburse any public money expended by the Commonwealth to cover the costs incurred by an agency for outside counsel to defend the convicted public official in connection with a criminal investigation and prosecution of such public official.

(b)  Conviction in State court.--When a public official is convicted of a felony or misdemeanor in State court, the court shall, in addition to the punishment prescribed for the offense, order the public official to reimburse any public money for which he is liable under subsection (a).

(c)  Conviction in Federal court.--When a public official is convicted of a felony or misdemeanor in a Federal court, the Attorney General shall institute a civil action in Commonwealth Court to recover the public money for which the public official is liable under subsection (a).

(d)  Method of reimbursement.--The court may order the public official to make reimbursement of public money in a lump sum, by monthly installments or according to such other schedule as the court may determine appropriate. The period of time during which the public official is ordered to make such reimbursement may exceed the maximum term of imprisonment to which the public official could have been sentenced for the crime of which he was convicted.

(e)  Status of reimbursement.--Any reimbursement of public money ordered by the court under this section shall be a judgment in favor of the Commonwealth upon the public official or property of the public official ordered to make reimbursement. The Attorney General shall be responsible for enforcing such judgment in courts of competent jurisdiction in accordance with provisions of this title.

(f)  Disposition of funds.--Any money reimbursed or recovered under this section shall be deposited in the fund from which the Commonwealth expended such public money.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Convicted."  A finding or verdict of guilty, an admission of guilt or a plea of nolo contendere.

"Public money."  Any money received by the Commonwealth or any agency of the Commonwealth through taxes imposed pursuant to the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, and through fees, fines and penalties imposed pursuant to the laws of this Commonwealth.

"Public official."  Any person who is required to file an annual statement of financial interests with the State Ethics Commission as a public official of the Commonwealth in accordance with the act of October 4, 1978 (P.L.883, No.170), referred to as the Public Official and Employee Ethics Law.

(July 11, 1996, P.L.552, No.98, eff. 60 days)

1996 Amendment.  Act 98 added section 5303.






Chapter 55 - Riot, Disorderly Conduct and Related Offenses

Section 5501 - Riot

ARTICLE F

OFFENSES AGAINST PUBLIC ORDER

AND DECENCY

Chapter

55.  Riot, Disorderly Conduct and Related Offenses

57.  Wiretapping and Electronic Surveillance

59.  Public Indecency

CHAPTER 55

RIOT, DISORDERLY CONDUCT AND

RELATED OFFENSES

Sec.

5501.  Riot.

5502.  Failure of disorderly persons to disperse upon official order.

5503.  Disorderly conduct.

5504.  Harassment and stalking by communication or address (Repealed).

5505.  Public drunkenness and similar misconduct.

5506.  Loitering and prowling at night time.

5507.  Obstructing highways and other public passages.

5508.  Disrupting meetings and processions.

5509.  Desecration, theft or sale of venerated objects.

5510.  Abuse of corpse.

5511.  Cruelty to animals.

5511.1. Live animals as prizes prohibited.

5511.2. Police animals.

5511.3. Assault with a biological agent on animal, fowl or honey bees.

5512.  Lotteries, etc.

5513.  Gambling devices, gambling, etc.

5514.  Pool selling and bookmaking.

5515.  Prohibiting of paramilitary training.

5516.  Facsimile weapons of mass destruction.

5517.  Unauthorized school bus entry.

Enactment.  Chapter 55 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 55 is referred to in section 2101 of Title 5 (Athletics and Sports).

§ 5501.  Riot.

A person is guilty of riot, a felony of the third degree, if he participates with two or more others in a course of disorderly conduct:

(1)  with intent to commit or facilitate the commission of a felony or misdemeanor;

(2)  with intent to prevent or coerce official action; or

(3)  when the actor or any other participant to the knowledge of the actor uses or plans to use a firearm or other deadly weapon.

Cross References.  Section 5501 is referred to in section 6105 of this title; section 3304 of Title 5 (Athletics and Sports).



Section 5502 - Failure of disorderly persons to disperse upon official order

§ 5502.  Failure of disorderly persons to disperse upon official order.

Where three or more persons are participating in a course of disorderly conduct which causes or may reasonably be expected to cause substantial harm or serious inconvenience, annoyance or alarm, a peace officer or other public servant engaged in executing or enforcing the law may order the participants and others in the immediate vicinity to disperse. A person who refuses or knowingly fails to obey such an order commits a misdemeanor of the second degree.



Section 5503 - Disorderly conduct



Section 5504 - Harassment and stalking by communication or address (Repealed)

§ 5504.  Harassment and stalking by communication or address (Repealed).

2002 Repeal Note.  Section 5504 was repealed December 9, 2002, P.L.1759, No.218, effective in 60 days.



Section 5505 - Public drunkenness and similar misconduct

§ 5505.  Public drunkenness and similar misconduct.

A person is guilty of a summary offense if he appears in any public place manifestly under the influence of alcohol or a controlled substance, as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, except those taken pursuant to the lawful order of a practitioner, as defined in The Controlled Substance, Drug, Device and Cosmetic Act, to the degree that he may endanger himself or other persons or property, or annoy persons in his vicinity. A person convicted of violating this section may be sentenced to pay a fine of not more than $500 for the first violation and not more than $1,000 for the second and each subsequent violation.

(June 18, 1999, P.L.67, No.8, eff. 60 days; Oct. 25, 2012, P.L.1663, No.205, eff. 60 days)

2012 Amendment.  Act 205 amended the entire section. Section 2 of Act 205 provided that the amendment shall apply to offenses committed on or after the effective date of section 2.

Cross References.  Section 5505 is referred to in sections 3573, 8902 of Title 42 (Judiciary and Judicial Procedure).



Section 5506 - Loitering and prowling at night time



Section 5507 - Obstructing highways and other public passages



Section 5508 - Disrupting meetings and processions



Section 5509 - Desecration, theft or sale of venerated objects



Section 5510 - Abuse of corpse



Section 5511 - Cruelty to animals

§ 5511.  Cruelty to animals.

(a)  Killing, maiming or poisoning domestic animals or zoo animals, etc.--

(1)  A person commits a misdemeanor of the second degree if he willfully and maliciously:

(i)  Kills, maims or disfigures any domestic animal of another person or any domestic fowl of another person.

(ii)  Administers poison to or exposes any poisonous substance with the intent to administer such poison to any domestic animal of another person or domestic fowl of another person.

(iii)  Harasses, annoys, injures, attempts to injure, molests or interferes with a dog guide for an individual who is blind, a hearing dog for an individual who is deaf or audibly impaired or a service dog for an individual who is physically limited.

Any person convicted of violating the provisions of this paragraph shall be sentenced to pay a fine of not less than $500.

(2)  A person commits a felony of the third degree if he willfully and maliciously:

(i)  Kills, maims or disfigures any zoo animal in captivity.

(ii)  Administers poison to or exposes any poisonous substance with the intent to administer such poison to any zoo animal in captivity.

(2.1)  (i)  A person commits a misdemeanor of the first degree if he willfully and maliciously:

(A)  Kills, maims, mutilates, tortures or disfigures any dog or cat, whether belonging to himself or otherwise. If a person kills, maims, mutilates, tortures or disfigures a dog guide for an individual who is blind, a hearing dog for an individual who is deaf or audibly impaired or a service dog for an individual who is physically limited, whether belonging to the individual or otherwise, that person, in addition to any other applicable penalty, shall be required to make reparations for veterinary costs in treating the dog and, if necessary, the cost of obtaining and training a replacement dog.

(B)  Administers poison to or exposes any poisonous substance with the intent to administer such poison to any dog or cat, whether belonging to himself or otherwise.

(ii)  Any person convicted of violating the provisions of this paragraph shall be sentenced to pay a fine of not less than $1,000 or to imprisonment for not more than two years, or both. The court may also order a presentence mental evaluation. A subsequent conviction under this paragraph shall be a felony of the third degree. This paragraph shall apply to dogs and cats only.

(iii)  The killing of a dog or cat by the owner of that animal is not malicious if it is accomplished in accordance with the act of December 22, 1983 (P.L.303, No.83), referred to as the Animal Destruction Method Authorization Law.

(3)  This subsection shall not apply to:

(i)  the killing of any animal taken or found in the act of actually destroying any domestic animal or domestic fowl;

(ii)  the killing of any animal or fowl pursuant to the act of June 3, 1937 (P.L.1225, No.316), known as The Game Law, or 34 Pa.C.S. §§ 2384 (relating to declaring dogs public nuisances) and 2385 (relating to destruction of dogs declared public nuisances), or the regulations promulgated thereunder; or

(iii)  such reasonable activity as may be undertaken in connection with vermin control or pest control.

(a.1)  Guide dogs.--

(1)  A person commits a misdemeanor of the third degree if he is the owner or co-owner of a dog that kills, maims or disfigures a guide dog of an individual who is blind, a hearing dog of an individual who is deaf or audibly impaired or a service dog of an individual who is physically limited without provocation by the guide, hearing or service dog or the individual.

(2)  A person commits an offense under this subsection only if the person knew or should have known that the dog he owns or co-owns had a propensity to attack human beings or domestic animals without provocation and the owner or co-owner knowingly or recklessly failed to restrain the dog or keep the dog in a contained, secure manner.

(3)  Any person convicted of violating the provisions of this subsection shall be sentenced to pay a fine of not more than $5,000 and shall be ordered to make reparations for veterinary costs in treating the guide, hearing or service dog and, if necessary, the cost of obtaining and training a replacement guide, hearing or service dog.

(a.2)  Civil penalty and restitution.--

(1)  A person who is the owner or co-owner of a dog that kills, maims or disfigures a guide dog of an individual who is blind, a hearing dog of an individual who is deaf or audibly impaired or a service dog of an individual who is physically limited shall be subject to paragraph (2) if all of the following apply:

(i)  The owner or co-owner knew the dog had a propensity to attack human beings or domestic animals.

(ii)  The owner or co-owner failed to restrain the dog or keep the dog in a contained, secure manner.

(2)  A court of common pleas may impose any of the following upon any person who is the owner or co-owner of a dog under paragraph (1):

(i)  A civil penalty of up to $15,000.

(ii)  Reparations for veterinary costs in treating the guide, hearing or service dog and, if necessary, the cost of retraining the dog or of obtaining and training a replacement guide, hearing or service dog.

(iii)  Loss of income for the time the individual is unable to work due to the unavailability of the guide, hearing or service dog.

(b)  Regulating certain actions concerning fowl or rabbits.--A person commits a summary offense if he sells, offers for sale, barters, or gives away baby chickens, ducklings, or other fowl, under one month of age, or rabbits under two months of age, as pets, toys, premiums or novelties or if he colors, dyes, stains or otherwise changes the natural color of baby chickens, ducklings or other fowl, or rabbits or if he brings or transports the same into this Commonwealth. This section shall not be construed to prohibit the sale or display of such baby chickens, ducklings, or other fowl, or such rabbits, in proper facilities by persons engaged in the business of selling them for purposes of commercial breeding and raising.

(c)  Cruelty to animals.--

(1)  A person commits an offense if he wantonly or cruelly illtreats, overloads, beats, otherwise abuses any animal, or neglects any animal as to which he has a duty of care, whether belonging to himself or otherwise, or abandons any animal, or deprives any animal of necessary sustenance, drink, shelter or veterinary care, or access to clean and sanitary shelter which will protect the animal against inclement weather and preserve the animal's body heat and keep it dry.

(2)  (i)  Except as provided in subparagraph (ii), a person convicted of violating paragraph (1) commits a summary offense.

(ii)  A person convicted for a second or subsequent time of violating paragraph (1) commits a misdemeanor of the third degree if all of the following occurred:

(A)  The action or omission for which the person was convicted for a subsequent time was performed on a dog or cat.

(B)  The dog or cat was seriously injured, suffered severe physical distress or was placed at imminent risk of serious physical harm as the result of the person's action or omission.

(3)  This subsection shall not apply to activity undertaken in normal agricultural operation.

(d)  Selling or using disabled horse.--A person commits a summary offense if he offers for sale or sells any horse, which by reason of debility, disease or lameness, or for other cause, could not be worked or used without violating the laws against cruelty to animals, or leads, rides, drives or transports any such horse for any purpose, except that of conveying the horse to the nearest available appropriate facility for its humane keeping or destruction or for medical or surgical treatment.

(e)  Transporting animals in cruel manner.--A person commits a summary offense if he carries, or causes, or allows to be carried in or upon any cart, or other vehicle whatsoever, any animal in a cruel or inhumane manner. The person taking him into custody may take charge of the animal and of any such vehicle and its contents, and deposit the same in some safe place of custody, and any necessary expenses which may be incurred for taking charge of and keeping the same, and sustaining any such animal, shall be a lien thereon, to be paid before the same can lawfully be recovered, or the said expenses or any part thereof remaining unpaid may be recovered by the person incurring the same from the owner of said creature in any action therefor.

For the purposes of this section, it shall not be deemed cruel or inhumane to transport live poultry in crates so long as not more than 15 pounds of live poultry are allocated to each cubic foot of space in the crate.

(e.1)  Transporting equine animals in cruel manner.--Notwithstanding any other provision of law, a person commits a summary offense for each equine animal if the person carries, or causes or allows to be carried, any equine animal in or upon any conveyance or other vehicle whatsoever with two or more levels stacked on top of one another. A person who violates this subsection on a second or subsequent occasion commits a misdemeanor of the third degree for each equine animal transported.

(f)  Hours of labor of animals.--A person commits a summary offense if he leads, drives, rides or works or causes or permits any other person to lead, drive, ride or work any horse, mare, mule, ox, or any other animal, whether belonging to himself or in his possession or control, for more than 15 hours in any 24 hour period, or more than 90 hours in any one week.

Nothing in this subsection contained shall be construed to warrant any persons leading, driving, riding or walking any animal a less period than 15 hours, when so doing shall in any way violate the laws against cruelty to animals.

(g)  Cruelty to cow to enhance appearance of udder.--A person commits a summary offense if he kneads or beats or pads the udder of any cow, or willfully allows it to go unmilked for a period of 24 hours or more, for the purpose of enhancing the appearance or size of the udder of said cow, or by a muzzle or any other device prevents its calf, if less than six weeks old, from obtaining nourishment, and thereby relieving the udder of said cow, for a period of 24 hours.

(h)  Specific violations; prima facie evidence of violation.--

(1)  (i)  A person commits a summary offense if the person crops, trims or cuts off, or causes or procures to be cropped, trimmed or cut off, the whole or part of the ear or ears of a dog.

(ii)  The provisions of this paragraph shall not prevent a veterinarian from cropping, trimming or cutting off the whole or part of the ear or ears of a dog when the dog is anesthetized and shall not prevent any person from causing or procuring the cropping, trimming or cutting off of a dog's ear or ears by a veterinarian.

(iii)  The possession by any person of a dog with an ear or ears cropped, trimmed or cut off and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this subsection by the person except as provided for in this subsection.

(iv)  A person who procures the cropping, trimming or cutting off of the whole or part of an ear or ears of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(2)  (i)  A person commits a summary offense if the person debarks a dog by cutting, causing or procuring the cutting of its vocal cords or by altering, causing or procuring the alteration of any part of its resonance chamber.

(ii)  The provisions of this paragraph shall not prevent a veterinarian from cutting the vocal cords or otherwise altering the resonance chamber of a dog when the dog is anesthetized and shall not prevent a person from causing or procuring a debarking procedure by a veterinarian.

(iii)  The possession by any person of a dog with the vocal cords cut or the resonance chamber otherwise altered and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(iv)  A person who procures the cutting of vocal cords or the alteration of the resonance chamber of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(3)  (i)  A person commits a summary offense if the person docks, cuts off, causes or procures the docking or cutting off of the tail of a dog over five days old.

(ii)  The provisions of this paragraph shall not prevent a veterinarian from docking, cutting off or cropping the whole or part of the tail of a dog when the dog is at least 12 weeks of age and the procedure is performed using general anesthesia and shall not prevent a person from causing or procuring the cutting off or docking of a tail of a dog by a veterinarian as provided in this paragraph.

(iii)  The provisions of this section shall not prevent a veterinarian from surgically removing, docking, cutting off or cropping the tail of a dog between five days and 12 weeks of age if, in the veterinarian's professional judgment, the procedure is medically necessary for the health and welfare of the dog. If the procedure is performed, it shall be done in accordance with generally accepted standards of veterinary practice.

(iv)  The possession by any person of a dog with a tail cut off or docked and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(v)  A person who procures the cutting off or docking of a tail of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(4)  (i)  A person commits a summary offense if the person surgically births or causes or procures a surgical birth.

(ii)  The provisions of this section shall not prevent a veterinarian from surgically birthing a dog when the dog is anesthetized and shall not prevent any person from causing or procuring a surgical birthing by a veterinarian.

(iii)  The possession by any person of a dog with a wound or incision site resulting from a surgical birth unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(iv)  A person who procures the surgical birth of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(v)  This paragraph shall not apply to personnel required to comply with standards to minimize pain to an animal set forth in section 2143(a)(3) of the Animal Welfare Act (Public Law 89-544, 7 U.S.C. § 2131 et seq.), trained in accordance with section 2143(d) of the Animal Welfare Act, who work in a federally registered research facility required to comply with the Animal Welfare Act under the guidance or oversight of a veterinarian.

(5)  (i)  A person commits a summary offense if the person cuts off or causes or procures the cutting off of the dewclaw of a dog over five days old.

(ii)  The provisions of this paragraph shall not prevent a veterinarian from cutting the dewclaw and shall not prevent a person from causing or procuring the procedure by a veterinarian.

(iii)  The possession by any person of a dog with the dewclaw cut off and with the wound or incision site resulting therefrom unhealed, or any such dog being found in the charge or custody of any person or confined upon the premises owned by or under the control of any person, shall be prima facie evidence of a violation of this paragraph by the person, except as provided in this paragraph.

(iv)  A person who procures the cutting off of the dewclaw of a dog shall record the procedure. The record shall include the name of the attending veterinarian and the date and location at which the procedure was performed. The record shall be kept as long as the wound or incision site is unhealed and shall be transferred with the dog during that period of time.

(h.1)  Animal fighting.--A person commits a felony of the third degree if he:

(1)  for amusement or gain, causes, allows or permits any animal to engage in animal fighting;

(2)  receives compensation for the admission of another person to any place kept or used for animal fighting;

(3)  owns, possesses, keeps, trains, promotes, purchases, steals or acquires in any manner or knowingly sells any animal for animal fighting;

(4)  in any way knowingly encourages, aids or assists therein;

(5)  wagers on the outcome of an animal fight;

(6)  pays for admission to an animal fight or attends an animal fight as a spectator; or

(7)  knowingly permits any place under his control or possession to be kept or used for animal fighting.

This subsection shall not apply to activity undertaken in a normal agricultural operation.

(i)  Power to initiate criminal proceedings.--An agent of any society or association for the prevention of cruelty to animals, incorporated under the laws of the Commonwealth, shall have the same powers to initiate criminal proceedings provided for police officers by the Pennsylvania Rules of Criminal Procedure. An agent of any society or association for the prevention of cruelty to animals, incorporated under the laws of this Commonwealth, shall have standing to request any court of competent jurisdiction to enjoin any violation of this section.

(j)  Seizure of animals kept or used for animal fighting.--Any police officer or agent of a society or association for the prevention of cruelty to animals incorporated under the laws of this Commonwealth, shall have power to seize any animal kept, used, or intended to be used for animal fighting. When the seizure is made, the animal or animals so seized shall not be deemed absolutely forfeited, but shall be held by the officer or agent seizing the same until a conviction of some person is first obtained for a violation of subsection (h.1). The officer or agent making such seizure shall make due return to the issuing authority, of the number and kind of animals or creatures so seized by him. Where an animal is thus seized, the police officer or agent is authorized to provide such care as is reasonably necessary, and where any animal thus seized is found to be disabled, injured or diseased beyond reasonable hope of recovery, the police officer or agent is authorized to provide for the humane destruction of the animal. In addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of subsection (h.1) shall order the forfeiture or surrender of any abused, neglected or deprived animal of the defendant to any society or association for the prevention of cruelty to animals duly incorporated under the laws of this Commonwealth and shall require that the owner pay the cost of the keeping, care and destruction of the animal.

(k)  Killing homing pigeons.--A person commits a summary offense if he shoots, maims or kills any antwerp or homing pigeon, either while on flight or at rest, or detains or entraps any such pigeon which carries the name of its owner.

(l)  Search warrants.--Where a violation of this section is alleged, any issuing authority may, in compliance with the applicable provisions of the Pennsylvania Rules of Criminal Procedure, issue to any police officer or any agent of any society or association for the prevention of cruelty to animals duly incorporated under the laws of this Commonwealth a search warrant authorizing the search of any building or any enclosure in which any violation of this section is occurring or has occurred, and authorizing the seizure of evidence of the violation including, but not limited to, the animals which were the subject of the violation. Where an animal thus seized is found to be neglected or starving, the police officer or agent is authorized to provide such care as is reasonably necessary, and where any animal thus seized is found to be disabled, injured or diseased beyond reasonable hope of recovery, the police officer or agent is authorized to provide for the humane destruction of the animal. The cost of the keeping, care and destruction of the animal shall be paid by the owner thereof and claims for the costs shall constitute a lien upon the animal. In addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of this section may require that the owner pay the cost of the keeping, care and destruction of the animal. No search warrant shall be issued based upon an alleged violation of this section which authorizes any police officer or agent or other person to enter upon or search premises where scientific research work is being conducted by, or under the supervision of, graduates of duly accredited scientific schools or where biological products are being produced for the care or prevention of disease.

(m)  Forfeiture.--In addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of this section may order the forfeiture or surrender of any abused, neglected or deprived animal of the defendant to any society or association for the prevention of cruelty to animals duly incorporated under the laws of this Commonwealth.

(m.1)  Fine for summary offense.--In addition to any other penalty provided by law, a person convicted of a summary offense under this section shall pay a fine of not less than $50 nor more than $750 or to imprisonment for not more than 90 days, or both.

(m.2)  Prohibition of ownership.--Notwithstanding any provision of law and in addition to any other penalty provided by law, the authority imposing sentence upon a conviction for any violation of this section may order the prohibition or limitation of the defendant's ownership, possession, control or custody of animals or employment with the care of animals for a period of time not to exceed the statutory maximum term of imprisonment applicable to the offense for which sentence is being imposed.

(n)  Skinning of and selling or buying pelts of dogs and cats.--A person commits a summary offense if he skins a dog or cat or offers for sale or exchange or offers to buy or exchange the pelt or pelts of any dog or cat.

(o)  Representation of humane society by attorney.--Upon prior authorization and approval by the district attorney of the county in which the proceeding is held, an association or agent may be represented in any proceeding under this section by any attorney admitted to practice before the Supreme Court of Pennsylvania and in good standing. Attorney's fees shall be borne by the humane society or association which is represented.

(o.1)  Construction of section.--The provisions of this section shall not supersede the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(p)  Applicability of section.--This section shall not apply to, interfere with or hinder any activity which is authorized or permitted pursuant to the act of June 3, 1937 (P.L.1225, No.316), known as The Game Law or Title 34 (relating to game).

(q)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Animal fighting."  Fighting or baiting any bull, bear, dog, cock or other creature.

"Audibly impaired."  The inability to hear air conduction thresholds at an average of 40 decibels or greater in the better ear.

"Blind."  Having a visual acuity of 20/200 or less in the better eye with correction or having a limitation of the field of vision such that the widest diameter of the visual field subtends an angular distance not greater than 20 degrees.

"Conveyance."  A truck, tractor, trailer or semitrailer, or any combination of these, propelled or drawn by mechanical power.

"Deaf."  Totally impaired hearing or hearing with or without amplification which is so seriously impaired that the primary means of receiving spoken language is through other sensory input, including, but not limited to, lip reading, sign language, finger spelling or reading.

"Domestic animal."  Any dog, cat, equine animal, bovine animal, sheep, goat or porcine animal.

"Domestic fowl."  Any avis raised for food, hobby or sport.

"Equine animal."  Any member of the Equidae family, which includes horses, asses, mules, ponies and zebras.

"Normal agricultural operation."  Normal activities, practices and procedures that farmers adopt, use or engage in year after year in the production and preparation for market of poultry, livestock and their products in the production and harvesting of agricultural, agronomic, horticultural, silvicultural and aquicultural crops and commodities.

"Physically limited."  Having limited ambulation, including, but not limited to, a temporary or permanent impairment or condition that causes an individual to use a wheelchair or walk with difficulty or insecurity, affects sight or hearing to the extent that an individual is insecure or exposed to danger, causes faulty coordination or reduces mobility, flexibility, coordination or perceptiveness.

"Zoo animal."  Any member of the class of mammalia, aves, amphibia or reptilia which is kept in a confined area by a public body or private individual for purposes of observation by the general public.

(Dec. 12, 1973, P.L.387, No.137, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 10, 1980, P.L.518, No.107, eff. 60 days; Dec. 21, 1984, P.L.1210, No.230, eff. 60 days; July 8, 1986, P.L.442, No.93, eff. July 1, 1987; Dec. 16, 1986, P.L.1671, No.191, eff. 60 days; Apr. 29, 1994, P.L.146, No.24, eff. 60 days; July 6, 1995, P.L.238, No.27, eff. 60 days; Oct. 18, 2000, P.L.605, No.80, eff. 60 days; June 25, 2001, P.L.694, No.64, eff. 60 days; Dec. 9, 2002, P.L.1439, No.183, eff. 60 days; Dec. 8, 2004, P.L.1789, No.236, eff. imd.; Aug. 27, 2009, P.L.372, No.38; June 13, 2012, P.L.634, No.62, eff. 60 days)

2012 Amendment.  Act 62 added subsecs. (a.1) and (a.2).

2009 Amendment.  Act 38 amended subsecs. (h) and (h.1), effective immediately as to subsec. (h) and 60 days as to subsec. (h.1).

2004 Amendment.  Act 236 amended subsec. (c) and added subsec. (m.2).

2002 Amendment.  Act 183 amended subsec. (a)

2001 Amendment.  Act 64 added subsec. (e.1) and the defs. of "conveyance" and "equine animal" in subsec. (q).

1995 Amendment.  Act 27 amended subsecs. (a) and (q) and added subsec. (m.1).

1994 Amendment.  Act 24 amended subsec. (j) and added subsec. (o.1).

1986 Amendments.  Act 93 amended subsecs. (a) and (p) and Act 191 amended subsecs. (a), (c), (i), (j), (p) and (q) and added subsec. (h.1).

1986 Partial Repeal.  Section 7 of Act 93 of 1986 (which enacted Title 34 (Game)) provided that section 5511 is repealed insofar as it relates to Subchapter E of Chapter 23 of Title 34 (Game).

References in Text.  The act of June 3, 1937 (P.L.1225, No.316), known as The Game Law, referred to in subsec. (a), was repealed by the act of July 8, 1986 (P.L.442, No.93). The subject matter is now contained in Title 34 (Game).

Cross References.  Section 5511 is referred to in sections 3702, 3705, 3708, 3710, 3716 of Title 22 (Detectives and Private Police); section 2385 of Title 34 (Game); section 3573 of Title 42 (Judiciary and Judicial Procedure).



Section 5511.1 - Live animals as prizes prohibited



Section 5511.2 - Police animals



Section 5511.3 - Assault with a biological agent on animal, fowl or honey bees

§ 5511.3.  Assault with a biological agent on animal, fowl or honey bees.

(a)  Offense defined.--A person commits a felony of the second degree if the person intentionally, knowingly or maliciously exposes or causes to be exposed an animal, fowl or honey bees to any virus, bacteria, prion or other agent which causes infectious disease, including any of the following:

(1)  Foot-and-mouth disease.

(2)  Bovine spongiform encephalopathy (BSE), commonly known as mad cow disease.

(3)  Avian influenza.

(4)  Varroamite.

(b)  Restitution.--The person convicted of violating this section shall, in addition to any other sentence imposed, be sentenced to pay the owner of the afflicted animal, fowl or honey bees restitution in an amount equal to the cost of the financial damages incurred as a result of the offense, including the following:

(1)  Value of afflicted animal, fowl or honey bees.

(2)  Disposal of afflicted animal, fowl or honey bees.

(3)  Testing for disease on existing animal.

(4)  Cleanup and sanitization of property and buildings on and in which afflicted animals, fowl or honey bees were located.

(5)  Liability insurance for cleanup and sanitization workers.

(6)  Soil testing of property.

(7)  Loss revenue for aggrieved owner of afflicted animal, fowl or honey bees.

(c)  Exceptions.--The provisions of this section shall not apply to research or veterinarian services, including immunizations, vaccinations or other treatments administered during the normal scope of practice.

(June 25, 2001, P.L.619, No.54, eff. imd.)

2001 Amendment.  Act 54 added section 5511.3.



Section 5512 - Lotteries, etc



Section 5513 - Gambling devices, gambling, etc

§ 5513.  Gambling devices, gambling, etc.

(a)  Offense defined.--A person is guilty of a misdemeanor of the first degree if he:

(1)  intentionally or knowingly makes, assembles, sets up, maintains, sells, lends, leases, gives away, or offers for sale, loan, lease or gift, any punch board, drawing card, slot machine or any device to be used for gambling purposes, except playing cards;

(2)  allows persons to collect and assemble for the purpose of unlawful gambling at any place under his control;

(3)  solicits or invites any person to visit any unlawful gambling place for the purpose of gambling; or

(4)  being the owner, tenant, lessee or occupant of any premises, knowingly permits or suffers the same, or any part thereof, to be used for the purpose of unlawful gambling.

(a.1)  Electronic video monitor.--A person commits a misdemeanor of the first degree if he owns, operates, maintains, places into operation or has a financial interest in an electronic video monitor or business that owns, operates, maintains or places into operation or has a financial interest in an electronic video monitor:

(1)  which is offered or made available to persons to play or participate in a simulated gambling program for direct or indirect consideration, including consideration associated with a related product, service or activity; and

(2)  for which the person playing the simulated gambling program may become eligible for a cash or cash-equivalent prize, whether or not the eligibility for or value of the cash or cash-equivalent prize is determined by or has any relationship to the outcome of or play of the simulated gambling program.

(b)  Confiscation of gambling devices.--Any gambling device possessed or used in violation of the provisions of subsection (a) of this section shall be seized and forfeited to the Commonwealth. All provisions of law relating to the seizure, summary and judicial forfeiture, and condemnation of intoxicating liquor shall apply to seizures and forfeitures under the provisions of this section.

(c)  Antique slot machines.--

(1)  A slot machine shall be established as an antique slot machine if the defendant shows by a preponderance of the evidence that it was manufactured at least 25 years before the current year and that it was not used or attempted to be used for any unlawful purposes. Notwithstanding subsection (b), no antique slot machine seized from any defendant shall be destroyed or otherwise altered until the defendant is given an opportunity to establish that the slot machine is an antique slot machine. After a final court determination that the slot machine is an antique slot machine, the slot machine shall be returned pursuant to the provisions of law providing for the return of property; otherwise, the slot machine shall be destroyed.

(2)  It is the purpose of this subsection to protect the collection and restoration of antique slot machines not presently utilized for gambling purposes.

(d)  Shipbuilding business.--Notwithstanding any other provisions of this section, a person may construct, deliver, convert or repair a vessel that is equipped with gambling devices if all of the following conditions are satisfied:

(1)  The work performed on the vessel is ordered by a customer who uses or possesses the vessel outside of this Commonwealth in a locality where the use or possession of the gambling devices on the vessel is lawful.

(2)  The work performed on the vessel that is equipped with gambling devices is performed at a shipbuilding or repair yard located within a port facility under the jurisdiction of any port authority organized under the act of December 6, 1972 (P.L.1392, No.298), known as the Third Class City Port Authority Act.

(3)  The person provides the Office of Attorney General, prior to the importation of the gambling devices into this Commonwealth, records that account for the gambling devices, including the identification number affixed to each gambling device by the manufacturer, and that identify the location where the gambling devices will be stored prior to the installation of the gambling devices on the vessel.

(4)  The person stores the gambling devices at a secured location and permits any person authorized to enforce the gambling laws to inspect the location where the gambling devices are stored and records relating to the storage of the gambling devices.

(5)  If the person removes used gambling devices from a vessel, the person shall provide the Office of Attorney General of Pennsylvania with an inventory of the used gambling devices prior to their removal from the vessel. The inventory shall include the identification number affixed to each gambling device by the manufacturer.

(6)  The person submits documentation to the Office of Attorney General of Pennsylvania no later than 30 days after the date of delivery that the vessel equipped with gambling devices has been delivered to the customer who ordered the work performed on the vessel.

(7)  The person does not sell a gambling device to any other person except to a customer who shall use or possess the gambling device outside of this Commonwealth in a locality where the use or possession of the gambling device is lawful. If a person sells a gambling device to such a customer, the person shall submit documentation to the Office of Attorney General of Pennsylvania no later than 30 days after the date of delivery that the gambling device has been delivered to the customer.

(e)  Penalty.--Any person who fails to provide records as provided in subsection (d) commits a summary offense.

(e.1)  Construction.--Nothing in this section shall be construed to prohibit any activity that is lawfully conducted under any of the following:

(1)  The act of August 26, 1971 (P.L.351, No.91), known as the State Lottery Law.

(2)  The act of July 10, 1981 (P.L.214, No.67), known as the Bingo Law.

(3)  The act of December 19, 1988 (P.L.1262, No.156), known as the Local Option Small Games of Chance Act.

(4)  4 Pa.C.S. (relating to amusements).

(f)  Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Consideration associated with a related product, service or activity."  Money or other value collected for a product, service or activity which is offered in any direct or indirect relationship to playing or participating in the simulated gambling program. The term includes consideration paid for computer time, Internet time, telephone calling cards and a sweepstakes entry.

"Electronic video monitor."  An electronic device capable of showing moving or still images.

"Simulated gambling program."  Any method intended to be used by a person interacting with an electronic video monitor in a business establishment that directly or indirectly implements the predetermination of sweepstakes cash or cash-equivalent prizes or otherwise connects the sweepstakes player or participant with the cash or cash-equivalent prize.

(July 1, 1978, P.L.572, No.103, eff. 30 days; July 11, 1996, P.L.552, No.98, eff. imd.; May 16, 2002, P.L.325, No.48, eff. 60 days; June 30, 2012, P.L.682, No.81, eff. imd.)

2012 Amendment.  Act 81 amended subsec. (f) and added subsecs. (a.1) and (e.1).

2004 Partial Repeal.  Section 1903(a)(2) of Title 4 (relating to amusements), which was added by Act 71 of 2004, provided that subsec. (a) is repealed insofar as it is inconsistent with Part II of Title 4.

2002 Amendment.  Act 48 amended subsec. (c).

1996 Amendment.  Act 98 added subsecs. (d), (e) and (f).

1981 Partial Repeal.  Section 9 of the act of July 10, 1981 (P.L.214, No.67), known as the Bingo Law, repealed Title 18 to the extent that it is inconsistent with Act 67.

Cross References.  Section 5513 is referred to in sections 911, 5708 of this title; section 1903 of Title 4 (Amusements); section 3304 of Title 5 (Athletics and Sports); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 5514 - Pool selling and bookmaking



Section 5515 - Prohibiting of paramilitary training



Section 5516 - Facsimile weapons of mass destruction



Section 5517 - Unauthorized school bus entry






Chapter 57 - Wiretapping and Electronic Surveillance

Section 5701 - Short title of chapter

CHAPTER 57

WIRETAPPING AND ELECTRONIC SURVEILLANCE

Subchapter

A.  General Provisions

B.  Wire, Electronic or Oral Communication

C.  Stored Wire and Electronic Communications and Transactional

Records Access

D.  Mobile Tracking Devices

E.  Pen Registers, Trap and Trace Devices and Telecommunication Identification Interception Devices

F.  Miscellaneous

Enactment.  Present Chapter 57 was added October 4, 1978, P.L.831, No.164, effective in 60 days.

Prior Provisions.  Former Chapter 57, which related to invasion of privacy, was added December 6, 1972, P.L.1482, No.334, and repealed October 4, 1978, P.L.831, No.164, effective in 60 days.

Cross References.  Chapter 57 is referred to in section 1522 of Title 4 (Amusements); section 3575 of Title 42 (Judiciary and Judicial Procedure).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5701.  Short title of chapter.

5702.  Definitions.

Subchapter Heading.  The heading of Subchapter A was added October 21, 1988, P.L.1000, No.115, effective immediately.

§ 5701.  Short title of chapter.

This chapter shall be known and may be cited as the "Wiretapping and Electronic Surveillance Control Act."



Section 5702 - Definitions

§ 5702.  Definitions.

As used in this chapter, the following words and phrases shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Aggrieved person."  A person who was a party to any intercepted wire, electronic or oral communication or a person against whom the interception was directed.

"Aural transfer."  A transfer containing the human voice at any point between and including the point of origin and the point of reception.

"Communication common carrier."  Any person engaged as a common carrier for hire, in intrastate, interstate or foreign communication by wire or radio or in intrastate, interstate or foreign radio transmission of energy; however, a person engaged in radio broadcasting shall not, while so engaged, be deemed a common carrier.

"Communication service."  Any service which provides to users the ability to send or receive wire or electronic communications.

"Communication system."  Any wire, radio, electromagnetic, photo-optical or photoelectronic facilities for the transmission of communications and any computer facilities or related electronic equipment for the electronic storage of such communications.

"Contents."  As used with respect to any wire, electronic or oral communication, is any information concerning the substance, purport, or meaning of that communication.

"Court."  The Superior Court. For the purposes of Subchapter C only, the term shall mean the court of common pleas.

"Crime of violence."  Any of the following:

(1)  Any of the following crimes:

(i)  Murder in any degree

as defined in section 2502(a), (b) or (c) (relating to murder).

(ii)  Voluntary manslaughter as defined in section 2503 (relating to voluntary manslaughter), drug delivery resulting in death as defined in section 2506(a)  (relating to drug delivery resulting in death), aggravated assault as defined in section 2702(a)(1) or (2) (relating to aggravated assault), kidnapping as defined in section 2901(a) or (a.1) (relating to kidnapping), rape as defined in section 3121(a), (c) or (d) (relating to rape), involuntary deviate sexual intercourse as defined in section 3123(a), (b) or (c) (relating to involuntary deviate sexual intercourse), sexual assault as defined in section 3124.1 (relating to sexual assault), aggravated indecent assault as defined in section 3125(a) or (b) (relating to aggravated indecent assault), incest as defined in section 4302(a) or (b) (relating to incest), arson as defined in section 3301(a) (relating to arson and related offenses), burglary as defined in section 3502(a)(1) (relating to burglary), robbery as defined in section 3701(a)(1)(i), (ii) or (iii) (relating to robbery) or robbery of a motor vehicle as defined in section 3702(a) (relating to robbery of a motor vehicle).

(iii)  Intimidation of witness or victim as defined in section 4952(a) and (b) (relating to intimidation of witnesses or victims).

(iv)  Retaliation against witness, victim or party as defined in section 4953(a) and (b) (relating to retaliation against witness, victim or party).

(v)  Criminal attempt as defined in section 901(a) (relating to criminal attempt), criminal solicitation as defined in section 902(a) (relating to criminal solicitation) or criminal conspiracy as defined in section 903(a) (relating to criminal conspiracy) to commit any of the offenses specified in this definition.

(2)  Any offense equivalent to an offense under paragraph (1) under the laws of this Commonwealth in effect at the time of the commission of that offense or under the laws of another jurisdiction.

"Electronic communication."  Any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photo-optical system, except:

(1)  (Deleted by amendment).

(2)  Any wire or oral communication.

(3)  Any communication made through a tone-only paging device.

(4)  Any communication from a tracking device (as defined in this section).

"Electronic communication service."  (Deleted by amendment).

"Electronic communication system."  (Deleted by amendment).

"Electronic, mechanical or other device."  Any device or apparatus, including, but not limited to, an induction coil or a telecommunication identification interception device, that can be used to intercept a wire, electronic or oral communication other than:

(1)  Any telephone or telegraph instrument, equipment or facility, or any component thereof, furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business, or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business, or being used by a communication common carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of his duties.

(2)  A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(3)  Equipment or devices used to conduct interceptions under section 5704(15) (relating to exceptions to prohibition of interception and disclosure of communications).

"Electronic storage."

(1)  Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof.

(2)  Any storage of such a communication by an electronic communication service for purpose of backup protection of the communication.

"Home."  The residence of a nonconsenting party to an interception, provided that access to the residence is not generally permitted to members of the public and the party has a reasonable expectation of privacy in the residence under the circumstances.

"In-progress trace."  The determination of the origin of a telephonic communication to a known telephone during an interception.

"Intercept."  Aural or other acquisition of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical or other device. The term shall include the point at which the contents of the communication are monitored by investigative or law enforcement officers. The term shall not include the acquisition of the contents of a communication made through any electronic, mechanical or other device or telephone instrument to an investigative or law enforcement officer, or between a person and an investigative or law enforcement officer, where the investigative or law enforcement officer poses as an actual person who is the intended recipient of the communication, provided that the Attorney General, a deputy attorney general designated in writing by the Attorney General, a district attorney or an assistant district attorney designated in writing by a district attorney of the county wherein the investigative or law enforcement officer is to receive or make the communication has reviewed the facts and is satisfied that the communication involves suspected criminal activities and has given prior approval for the communication.

"Investigative or law enforcement officer."  Any officer of the United States, of another state or political subdivision thereof or of the Commonwealth or political subdivision thereof, who is empowered by law to conduct investigations of or to make arrests for offenses enumerated in this chapter or an equivalent crime in another jurisdiction, and any attorney authorized by law to prosecute or participate in the prosecution of such offense.

"Judge."  When referring to a judge authorized to receive applications for, and to enter, orders authorizing interceptions of wire, electronic or oral communications pursuant to Subchapter B (relating to wire, electronic or oral communication), any judge of the Superior Court.

"Mobile communications tracking information."  Information generated by a communication common carrier or a communication service which indicates the location of an electronic device supported by the communication common carrier or communication service.

"One call system."  A communication system established by users to provide a single telephone number for contractors or designers or any other person to call notifying users of the caller's intent to engage in demolition or excavation work.

"Oral communication."  Any oral communication uttered by a person possessing an expectation that such communication is not subject to interception under circumstances justifying such expectation. The term does not include any electronic communication.

"Organized crime."

(1)  The unlawful activity of an association trafficking in illegal goods or services, including but not limited to, gambling, prostitution, loan sharking, controlled substances, labor racketeering, or other unlawful activities; or

(2)  any continuing criminal conspiracy or other unlawful practice which has as its objective:

(i)  large economic gain through fraudulent or coercive practices; or

(ii)  improper governmental influence.

"Pen register."  A device which is used to capture, record or decode electronic or other impulses which identify the numbers dialed or otherwise transmitted, with respect to wire or electronic communications, on the targeted telephone. The term includes a device which is used to record or decode electronic or other impulses which identify the existence of incoming and outgoing wire or electronic communications on the targeted telephone. The term does not include a device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communication service provided by the provider, or any device used by a provider, or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of business.

"Person."  Any employee, or agent of the United States or any state or political subdivision thereof, and any individual, partnership, association, joint stock company, trust or corporation.

"Readily accessible to the general public."  As used with respect to a radio communication, that such communication is not:

(1)  scrambled or encrypted;

(2)  transmitted using modulation techniques of which the essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;

(3)  carried on a subscriber or other signal subsidiary to a radio transmission;

(4)  transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(5)  transmitted on frequencies allocated under 47 CFR Parts 25, 74D, E, F or 94, unless, in the case of a communication transmitted on a frequency allocated under Part 74 which is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

"Remote computing service."  The provision to the public of computer storage or processing services by means of an electronic communications system.

"Signed, written record."  A memorialization of the contents of any wire, electronic or oral communication intercepted in accordance with this subchapter, including the name of the investigative or law enforcement officer who transcribed the record, kept in electronic, paper or any form. The signature of the transcribing officer shall not be required to be written, but may be electronic.

"State."  Any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession of the United States.

"Suspected criminal activity."  A particular offense that has been, is or is about to occur as set forth under section 5709(3)(ii) (relating to application for order), any communications to be intercepted as set forth under section 5709(3)(iii) or any of the criminal activity set forth under section 5709(3)(iv) establishing probable cause for the issuance of an order.

"Telecommunication identification interception device."  Any equipment or device capable of intercepting any electronic communication which contains any electronic serial number, mobile identification number, personal identification number or other identification number assigned by a telecommunication service provider for activation or operation of a telecommunication device.

"Tracking device."  An electronic or mechanical device which permits only the tracking of the movement of a person or object.

"Trap and trace device."  A device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or communication was transmitted. The term includes caller ID, deluxe caller ID or any other features available to ascertain the telephone number, location or subscriber information of a facility contacting the facility whose communications are to be intercepted.

"User."  Any person or entity who:

(1) uses an electronic communication service; and

(2) is duly authorized by the provider of the service to engage in the use.

"Wire communication."  Any aural transfer made in whole or in part through the use of facilities for the transmission of communication by wire, cable or other like connection between the point of origin and the point of reception, including the use of such a connection in a switching station, furnished or operated by a telephone, telegraph or radio company for hire as a communication common carrier.

(Dec. 23, 1981, P.L.593, No.175, eff. 60 days; Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended the defs. of "intercept," "track and trace device" and wire communication, added the defs. of "communication service," "communication system," "crime of violence," "mobile communications tracking information" and "signed, written record" and deleted the defs. of "electronic communication service" and "electronic communication system."

2002 Amendment.  Act 162 added the def. of "suspected criminal activity."

1998 Amendment.  Act 19 amended the defs. of "electronic communication," "electronic, mechanical or other device," "intercept," "investigative or law enforcement officer," "judge," "pen register" and "wire communication" and added the defs. of "home," "state" and "telecommunication identification interception device."

Cross References.  Section 5702 is referred to in sections 911, 5903, 6321 of this title.



Section 5703 - Interception, disclosure or use of wire, electronic or oral communications

SUBCHAPTER B

WIRE, ELECTRONIC OR ORAL COMMUNICATION

Sec.

5703.  Interception, disclosure or use of wire, electronic or oral communications.

5704.  Exceptions to prohibition of interception and disclosure of communications.

5705.  Possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices and telecommunication identification interception devices.

5706.  Exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices.

5707.  Seizure and forfeiture of electronic, mechanical or other devices.

5708.  Order authorizing interception of wire, electronic or oral communications.

5709.  Application for order.

5710.  Grounds for entry of order.

5711.  Privileged communications.

5712.  Issuance of order and effect.

5712.1. Target-specific devices.

5713.  Emergency situations.

5713.1. Emergency hostage and barricade situations.

5714.  Recording of intercepted communications.

5715.  Sealing of applications, orders and supporting papers.

5716.  Service of inventory and inspection of intercepted communications.

5717.  Investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence.

5718.  Interception of communications relating to other offenses.

5719.  Unlawful use or disclosure of existence of order concerning intercepted communication.

5720.  Service of copy of order and application before disclosure of intercepted communication in trial, hearing or proceeding.

5721.  Suppression of contents of intercepted communication or derivative evidence (Repealed).

5721.1. Evidentiary disclosure of contents of intercepted communication or derivative evidence.

5722.  Report by issuing or denying judge.

5723.  Annual reports and records of Attorney General and district attorneys.

5724.  Training.

5725.  Civil action for unlawful interception, disclosure or use of wire, electronic or oral communication.

5726.  Action for removal from office or employment.

5727.  Expiration (Repealed).

5728.  Injunction against illegal interception.

Subchapter Heading.  The heading of Subchapter B was added October 21, 1988, P.L.1000, No.115, effective immediately.

Cross References.  Subchapter B is referred to in section 5702 of this title.

§ 5703.  Interception, disclosure or use of wire, electronic or oral communications.

Except as otherwise provided in this chapter, a person is guilty of a felony of the third degree if he:

(1)  intentionally intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept any wire, electronic or oral communication;

(2)  intentionally discloses or endeavors to disclose to any other person the contents of any wire, electronic or oral communication, or evidence derived therefrom, knowing or having reason to know that the information was obtained through the interception of a wire, electronic or oral communication; or

(3)  intentionally uses or endeavors to use the contents of any wire, electronic or oral communication, or evidence derived therefrom, knowing or having reason to know, that the information was obtained through the interception of a wire, electronic or oral communication.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)



Section 5704 - Exceptions to prohibition of interception and disclosure of communications

§ 5704.  Exceptions to prohibition of interception and disclosure of communications.

It shall not be unlawful and no prior court approval shall be required under this chapter for:

(1)  An operator of a switchboard, or an officer, agent or employee of a provider of wire or electronic communication service, whose facilities are used in the transmission of a wire communication, to intercept, disclose or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the provider of wire or electronic communication service. However, no provider of wire or electronic communication service shall utilize service observing or random monitoring except for mechanical or service quality control checks.

(2)  Any investigative or law enforcement officer or any person acting at the direction or request of an investigative or law enforcement officer to intercept a wire, electronic or oral communication involving suspected criminal activities, including, but not limited to, the crimes enumerated in section 5708 (relating to order authorizing interception of wire, electronic or oral communications), where:

(i)  (Deleted by amendment).

(ii)  one of the parties to the communication has given prior consent to such interception. However, no interception under this paragraph shall be made unless the Attorney General or a deputy attorney general designated in writing by the Attorney General, or the district attorney, or an assistant district attorney designated in writing by the district attorney, of the county wherein the interception is to be initiated, has reviewed the facts and is satisfied that the consent is voluntary and has given prior approval for the interception; however, such interception shall be subject to the recording and record keeping requirements of section 5714(a) (relating to recording of intercepted communications) and that the Attorney General, deputy attorney general, district attorney or assistant district attorney authorizing the interception shall be the custodian of recorded evidence obtained therefrom;

(iii)  the investigative or law enforcement officer meets in person with a suspected felon and wears a concealed electronic or mechanical device capable of intercepting or recording oral communications. However, no interception under this subparagraph may be used in any criminal prosecution except for a prosecution involving harm done to the investigative or law enforcement officer. This subparagraph shall not be construed to limit the interception and disclosure authority provided for in this subchapter; or

(iv)  the requirements of this subparagraph are met. If an oral interception otherwise authorized under this paragraph will take place in the home of a nonconsenting party, then, in addition to the requirements of subparagraph (ii), the interception shall not be conducted until an order is first obtained from the president judge, or his designee who shall also be a judge, of a court of common pleas, authorizing such in-home interception, based upon an affidavit by an investigative or law enforcement officer that establishes probable cause for the issuance of such an order. No such order or affidavit shall be required where probable cause and exigent circumstances exist. For the purposes of this paragraph, an oral interception shall be deemed to take place in the home of a nonconsenting party only if both the consenting and nonconsenting parties are physically present in the home at the time of the interception.

(3)  Police and emergency communications systems to record telephone communications coming into and going out of the communications system of the Pennsylvania Emergency Management Agency or a police department, fire department or county emergency center, if:

(i)  the telephones thereof are limited to the exclusive use of the communication system for administrative purposes and provided the communication system employs a periodic warning which indicates to the parties to the conversation that the call is being recorded;

(ii)  all recordings made pursuant to this clause, all notes made therefrom, and all transcriptions thereof may be destroyed at any time, unless required with regard to a pending matter; and

(iii)  at least one nonrecorded telephone line is made available for public use at the Pennsylvania Emergency Management Agency and at each police department, fire department or county emergency center.

(4)  A person, to intercept a wire, electronic or oral communication, where all parties to the communication have given prior consent to such interception.

(5)  Any investigative or law enforcement officer, or communication common carrier acting at the direction of an investigative or law enforcement officer or in the normal course of its business, to use a pen register, trap and trace device or telecommunication identification interception device as provided in Subchapter E (relating to pen registers, trap and trace devices and telecommunication identification interception devices).

(6)  Personnel of any public utility to record telephone conversations with utility customers or the general public relating to receiving and dispatching of emergency and service calls provided there is, during such recording, a periodic warning which indicates to the parties to the conversation that the call is being recorded.

(7)  A user, or any officer, employee or agent of such user, to record telephone communications between himself and a contractor or designer, or any officer, employee or agent of such contractor or designer, pertaining to excavation or demolition work or other related matters, if the user or its agent indicates to the parties to the conversation that the call will be or is being recorded. As used in this paragraph, the terms "user," "contractor," "demolition work," "designer" and "excavation work" shall have the meanings given to them in the act of December 10, 1974 (P.L.852, No.287), referred to as the Underground Utility Line Protection Law; and a one call system shall be considered for this purpose to be an agent of any user which is a member thereof.

(8)  A provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful or abusive use of the service.

(9)  A person or entity providing electronic communication service to the public to divulge the contents of any such communication:

(i)  as otherwise authorized in this section or section 5717 (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence);

(ii)  with the lawful consent of the originator or any addressee or intended recipient of the communication;

(iii)  to a person employed or authorized, or whose facilities are used, to forward the communication to its destination; or

(iv)  which were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, if such divulgence is made to a law enforcement agency.

A person or entity providing electronic communication service to the public shall not intentionally divulge the contents of any communication (other than one directed to the person or entity, or an agent thereof) while in transmission of that service to any person or entity other than an addressee or intended recipient of the communication or an agent of the addressee or intended recipient.

(10)  Any person:

(i)  to intercept or access an electronic communication made through an electronic communication system configured so that the electronic communication is readily accessible to the general public;

(ii)  to intercept any radio communication which is transmitted:

(A)  by a station for the use of the general public, or which relates to ships, aircraft, vehicles or persons in distress;

(B)  by any governmental, law enforcement, civil defense, private land mobile or public safety communication system, including police and fire systems, readily accessible to the general public;

(C)  by a station operating on an authorized frequency within the bands allocated to the amateur, citizens band or general mobile radio services; or

(D)  by any marine or aeronautical communication system;

(iii)  to engage in any conduct which:

(A)  is prohibited by section 633 of the Communications Act of 1934 (48 Stat. 1105, 47 U.S.C. § 553); or

(B)  is excepted from the application of section 705(a) of the Communications Act of 1934 (47 U.S.C. § 605(a)) by section 705(b) of that act (47 U.S.C. § 605(b)); or

(iv)  to intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station, to the extent necessary to identify the source of the interference.

(11)  Other users of the same frequency to intercept any radio communication made through a system which utilizes frequencies monitored by individuals engaged in the provisions or use of the system, if the communication is not scrambled or encrypted.

(12)  Any investigative or law enforcement officer or any person acting at the direction or request of an investigative or law enforcement officer to intercept a wire or oral communication involving suspected criminal activities where the officer or the person is a party to the communication and there is reasonable cause to believe that:

(i)  the other party to the communication is either:

(A)  holding a hostage; or

(B)  has barricaded himself and taken a position of confinement to avoid apprehension; and

(ii)  that party:

(A)  may resist with the use of weapons; or

(B)  is threatening suicide or harm to himself or others.

(13)  An investigative officer, a law enforcement officer or employees of the Department of Corrections for State correctional facilities to intercept, record, monitor or divulge any telephone calls from or to an inmate in a facility under the following conditions:

(i)  The Department of Corrections shall adhere to the following procedures and restrictions when intercepting, recording, monitoring or divulging any telephone calls from or to an inmate in a State correctional facility as provided for by this paragraph:

(A)  Before the implementation of this paragraph, all inmates of the facility shall be notified in writing that, as of the effective date of this paragraph, their telephone conversations may be intercepted, recorded, monitored or divulged.

(B)  Unless otherwise provided for in this paragraph, after intercepting or recording a telephone conversation, only the superintendent, warden or a designee of the superintendent or warden or other chief administrative official or his or her designee, or law enforcement officers shall have access to that recording.

(C)  The contents of an intercepted and recorded telephone conversation shall be divulged only as is necessary to safeguard the orderly operation of the facility, in response to a court order or in the prosecution or investigation of any crime.

(ii)  So as to safeguard the attorney-client privilege, the Department of Corrections shall not intercept, record, monitor or divulge any conversation between an inmate and an attorney.

(iii)  Persons who are calling in to a facility to speak to an inmate shall be notified that the call may be recorded or monitored.

(iv)  The Department of Corrections shall promulgate guidelines to implement the provisions of this paragraph for State correctional facilities.

(14)  An investigative officer, a law enforcement officer or employees of a county correctional facility to intercept, record, monitor or divulge any telephone calls from or to an inmate in a facility under the following conditions:

(i)  The county correctional facility shall adhere to the following procedures and restrictions when intercepting, recording, monitoring or divulging any telephone calls from or to an inmate in a county correctional facility as provided for by this paragraph:

(A)  Before the implementation of this paragraph, all inmates of the facility shall be notified in writing that, as of the effective date of this paragraph, their telephone conversations may be intercepted, recorded, monitored or divulged.

(B)  Unless otherwise provided for in this paragraph, after intercepting or recording a telephone conversation, only the superintendent, warden or a designee of the superintendent or warden or other chief administrative official or his or her designee, or law enforcement officers shall have access to that recording.

(C)  The contents of an intercepted and recorded telephone conversation shall be divulged only as is necessary to safeguard the orderly operation of the facility, in response to a court order or in the prosecution or investigation of any crime.

(ii)  So as to safeguard the attorney-client privilege, the county correctional facility shall not intercept, record, monitor or divulge any conversation between an inmate and an attorney.

(iii)  Persons who are calling into a facility to speak to an inmate shall be notified that the call may be recorded or monitored.

(iv)  The superintendent, warden or a designee of the superintendent or warden or other chief administrative official of the county correctional system shall promulgate guidelines to implement the provisions of this paragraph for county correctional facilities.

(15)  The personnel of a business engaged in telephone marketing or telephone customer service by means of wire, oral or electronic communication to intercept such marketing or customer service communications where such interception is made for the sole purpose of training, quality control or monitoring by the business, provided that one party involved in the communications has consented to such intercept. Any communications recorded pursuant to this paragraph may only be used by the business for the purpose of training or quality control. Unless otherwise required by Federal or State law, communications recorded pursuant to this paragraph shall be destroyed within one year from the date of recording.

(16)  A law enforcement officer, whether or not certified under section 5724 (relating to training), acting in the performance of his official duties to intercept and record an oral communication between individuals in accordance with the following:

(i)  At the time of the interception, the oral communication does not occur inside the residence of any of the individuals.

(ii)  At the time of the interception, the law enforcement officer:

(A)  is operating the visual or audible warning system of the law enforcement officer's vehicle authorized by 75 Pa.C.S. § 4571 (relating to visual and audible signals on emergency vehicles) or is clearly identifiable as a law enforcement officer;

(B)  is in close proximity to the individuals' oral communication;

(C)  is using an electronic, mechanical or other device which has been approved under section 5706(b)(4) (relating to exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices) to intercept the oral communication, the recorder of which is mounted in the law enforcement officer's vehicle; and

(D)  informs, as soon as reasonably practicable, the individuals identifiably present that he has intercepted and recorded the oral communication.

(iii)  As used in this paragraph, the following words and phrases shall have the meanings given to them in this subparagraph:

"Law enforcement officer."  A member of the Pennsylvania State Police or an individual employed as a police officer who holds a current certificate under 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training).

"Recorder."  An electronic, mechanical or other device used to store an oral communication on tape or on some other comparable medium.

(17)  Any victim, witness or private detective licensed under the act of August 21, 1953 (P.L.1273, No.361), known as The Private Detective Act of 1953, to intercept the contents of any wire, electronic or oral communication, if that person is under a reasonable suspicion that the intercepted party is committing, about to commit or has committed a crime of violence and there is reason to believe that evidence of the crime of violence may be obtained from the interception.

(July 10, 1981, P.L.227, No.72, eff. 60 days; Dec. 23, 1981, P.L.593, No.175, eff. 60 days; Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Sept. 26, 1995, 1st Sp.Sess., P.L.1056, No.20, eff. 60 days; Dec. 19, 1996, P.L.1458, No.186, eff. 60 days; Feb. 18, 1998, P.L.102, No.19, eff. imd.; June 11, 2002, P.L.367, No.52, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended pars. (2)(ii), (12)(ii), (13)(i)(B) and (14)(i)(B) and added par. (17).

2002 Amendment.  Act 52 added par. (16).

1998 Amendment.  Act 19 amended the intro. par. and pars. (2), (5) and (9) and added par. (15).

1996 Amendment.  Act 186 amended par. (2) and added par. (14).

1995 Amendment.  Act 20, 1st Sp.Sess., added par. (13).

Cross References.  Section 5704 is referred to in sections 5702, 5706, 5720, 5721.1, 5742, 5747, 5749, 5782 of this title.



Section 5705 - Possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices and telecommunication identification interception devices

§ 5705.  Possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices and telecommunication identification interception devices.

Except as otherwise specifically provided in section 5706 (relating to exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices), a person is guilty of a felony of the third degree if he does any of the following:

(1)  Intentionally possesses an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(2)  Intentionally sells, transfers or distributes an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(3)  Intentionally manufactures or assembles an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(4)  Intentionally places in any newspaper, magazine, handbill, or other publication any advertisement of an electronic, mechanical or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of the surreptitious interception of a wire, electronic or oral communication or of an electronic, mechanical or other device where such advertisement promotes the use of such device for the purpose of the surreptitious interception of a wire, electronic or oral communication.

(5)  Intentionally possesses a telecommunication identification interception device.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended the section hdg. and added par. (5).



Section 5706 - Exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices

§ 5706.  Exceptions to prohibitions in possession, sale, distribution, manufacture or advertisement of electronic, mechanical or other devices.

(a)  Unlawful activities.--It shall not be unlawful under this chapter for:

(1)  a provider of wire or electronic communication service or an officer, agent or employee of, or a person under contract with, such a provider, in the normal course of the business of providing the wire or electronic communication service; or

(2)  a person under contract with the United States, the Commonwealth or a political subdivision thereof, a state or a political subdivision thereof, or an officer, agent or employee of the United States, the Commonwealth or a political subdivision thereof, or a state or a political subdivision thereof,

to possess, sell, distribute, manufacture, assemble or advertise an electronic, mechanical or other device, while acting in furtherance of the appropriate activities of the United States, the Commonwealth or a political subdivision thereof, a state or a political subdivision thereof or a provider of wire or electronic communication service.

(b)  Responsibility.--

(1)  Except as provided under paragraph (2), the Attorney General and the district attorney or their designees so designated in writing shall have the sole responsibility to buy, possess and loan any electronic, mechanical or other device which is to be used by investigative or law enforcement officers for purposes of interception as authorized under section 5704(2), (5) and (12) (relating to exceptions to prohibition of interception and disclosure of communications), 5712 (relating to issuance of order and effect), 5713 (relating to emergency situations) or 5713.1 (relating to emergency hostage and barricade situations).

(2)  The division or bureau or section of the Pennsylvania State Police responsible for conducting the training in the technical aspects of wiretapping and electronic surveillance as required by section 5724 (relating to training) may buy and possess any electronic, mechanical or other device which is to be used by investigative or law enforcement officers for purposes of interception as authorized under section 5704(2), (5) and (12), 5712, 5713 or 5713.1 for the purpose of training. However, any electronic, mechanical or other device bought or possessed under this provision may be loaned to or used by investigative or law enforcement officers for purposes of interception as authorized under section 5704(2), (5) and (12), 5712, 5713 or 5713.1 only upon written approval by the Attorney General or a deputy attorney general designated in writing by the Attorney General or the district attorney or an assistant district attorney designated in writing by the district attorney of the county wherein the suspected criminal activity has been, is or is about to occur.

(3)  With the permission of the Attorney General or a district attorney who has designated any supervising law enforcement officer for purposes of interceptions as authorized under section 5713.1, the law enforcement agency which employs the supervising law enforcement officer may buy, possess, loan or borrow any electronic, mechanical or other device which is to be used by investigative or law enforcement officers at the direction of the supervising law enforcement officer solely for the purpose of interception as authorized under sections 5704(12) and 5713.1.

(4)  The Pennsylvania State Police shall annually establish equipment standards for any electronic, mechanical or other device which is to be used by law enforcement officers for purposes of interception as authorized under section 5704(16). The equipment standards shall be published annually in the Pennsylvania Bulletin.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; June 11, 2002, P.L.367, No.52, eff. imd.; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days)

2002 Amendments.  Act 52 amended subsec. (b) and Act 162 amended subsec. (b)(2).

Cross References.  Section 5706 is referred to in sections 5704, 5705 of this title.



Section 5707 - Seizure and forfeiture of electronic, mechanical or other devices

§ 5707.  Seizure and forfeiture of electronic, mechanical or other devices.

Any electronic, mechanical or other device possessed, used, sent, distributed, manufactured, or assembled in violation of this chapter is hereby declared to be contraband and may be seized and forfeited to the Commonwealth.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)



Section 5708 - Order authorizing interception of wire, electronic or oral communications

§ 5708.  Order authorizing interception of wire, electronic or oral communications.

The Attorney General, or, during the absence or incapacity of the Attorney General, a deputy attorney general designated in writing by the Attorney General, or the district attorney or, during the absence or incapacity of the district attorney, an assistant district attorney designated in writing by the district attorney of the county wherein the suspected criminal activity has been, is or is about to occur, may make written application to any Superior Court judge for an order authorizing the interception of a wire, electronic or oral communication by the investigative or law enforcement officers or agency having responsibility for an investigation involving suspected criminal activities when such interception may provide evidence of the commission of any of the following offenses, or may provide evidence aiding in the apprehension of the perpetrator or perpetrators of any of the following offenses:

(1)  Under this title:

Section 911 (relating to corrupt organizations)

Section 2501 (relating to criminal homicide)

Section 2502 (relating to murder)

Section 2503 (relating to voluntary manslaughter)

Section 2702 (relating to aggravated assault)

Section 2706 (relating to terroristic threats)

Section 2709.1 (relating to stalking)

Section 2716 (relating to weapons of mass destruction)

Section 2901 (relating to kidnapping)

Section 3002 (relating to trafficking of persons)

Section 3121 (relating to rape)

Section 3123 (relating to involuntary deviate sexual intercourse)

Section 3124.1 (relating to sexual assault)

Section 3125 (relating to aggravated indecent assault)

Section 3301 (relating to arson and related offenses)

Section 3302 (relating to causing or risking catastrophe)

Section 3502 (relating to burglary)

Section 3701 (relating to robbery)

Section 3921 (relating to theft by unlawful taking or disposition)

Section 3922 (relating to theft by deception)

Section 3923 (relating to theft by extortion)

Section 4701 (relating to bribery in official and political matters)

Section 4702 (relating to threats and other improper influence in official and political matters)

Section 5512 (relating to lotteries, etc.)

Section 5513 (relating to gambling devices, gambling, etc.)

Section 5514 (relating to pool selling and bookmaking)

Section 5516 (relating to facsimile weapons of mass destruction)

Section 6318 (relating to unlawful contact with minor)

(2)  Under this title, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 910 (relating to manufacture, distribution or possession of devices for theft of telecommunications services)

Section 2709(a)(4), (5), (6) or (7) (relating to harassment)

Section 3925 (relating to receiving stolen property)

Section 3926 (relating to theft of services)

Section 3927 (relating to theft by failure to make required disposition of funds received)

Section 3933 (relating to unlawful use of computer)

Section 4108 (relating to commercial bribery and breach of duty to act disinterestedly)

Section 4109 (relating to rigging publicly exhibited contest)

Section 4117 (relating to insurance fraud)

Section 4305 (relating to dealing in infant children)

Section 4902 (relating to perjury)

Section 4909 (relating to witness or informant taking bribe)

Section 4911 (relating to tampering with public records or information)

Section 4952 (relating to intimidation of witnesses or victims)

Section 4953 (relating to retaliation against witness or victim)

Section 5101 (relating to obstructing administration of law or other governmental function)

Section 5111 (relating to dealing in proceeds of unlawful activities)

Section 5121 (relating to escape)

Section 5902 (relating to prostitution and related offenses)

Section 5903 (relating to obscene and other sexual materials and performances)

Section 7313 (relating to buying or exchanging Federal food order coupons, stamps, authorization cards or access devices)

(3)  Under the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 1272 (relating to sales of unstamped cigarettes)

Section 1273 (relating to possession of unstamped cigarettes)

Section 1274 (relating to counterfeiting)

(4)  Any offense set forth under section 13(a) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, not including the offense described in clause (31) of section 13(a).

(5)  Any offense set forth under the act of November 15, 1972 (P.L.1227, No.272).

(6)  Any conspiracy to commit any of the offenses set forth in this section.

(7)  Under the act of November 24, 1998 (P.L.874, No.110), known as the Motor Vehicle Chop Shop and Illegally Obtained and Altered Property Act.

(Dec. 2, 1983, P.L.248, No.67, eff. imd.; Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 2, 1990, P.L.4, No.3, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Dec. 21, 1998, P.L.1086, No.145, eff. 60 days; June 28, 2002, P.L.481, No.82, eff. 60 days; Nov. 20, 2002, P.L.1104, No.134, eff. 60 days; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 9, 2006, P.L.1340, No.139, eff. 60 days)

2006 Amendment.  Act 139 amended par. (1).

2002 Amendments.  Act 82 amended par. (1), Act 134 amended par. (1), Act 162 amended the entire section and Act 218 amended pars. (1) and (2). Act 162 overlooked the amendment by Act 134 and Act 218 overlooked the amendments by Acts 134 and 162, but the amendments do not conflict in substance and have been given effect in setting forth the text of section 5708.

Effective Date.  After January 20, 2003, and before February 7, 2003, section 5708 will reflect only the amendment by Act 134, as follows:

§ 5708.  Order authorizing interception of wire, electronic or oral communications.

The Attorney General, or, during the absence or incapacity of the Attorney General, a deputy attorney general designated in writing by the Attorney General, or the district attorney or, during the absence or incapacity of the district attorney, an assistant district attorney designated in writing by the district attorney of the county wherein the interception is to be made, may make written application to any Superior Court judge for an order authorizing the interception of a wire, electronic or oral communication by the investigative or law enforcement officers or agency having responsibility for an investigation involving suspected criminal activities when such interception may provide evidence of the commission of any of the following offenses, or may provide evidence aiding in the apprehension of the perpetrator or perpetrators of any of the following offenses:

(1)  Under this title:

Section 911 (relating to corrupt organizations)

Section 2501 (relating to criminal homicide)

Section 2502 (relating to murder)

Section 2503 (relating to voluntary manslaughter)

Section 2702 (relating to aggravated assault)

Section 2706 (relating to terroristic threats)

Section 2709(b) (relating to harassment and stalking)

Section 2716 (relating to weapons of mass destruction)

Section 2901 (relating to kidnapping)

Section 3121 (relating to rape)

Section 3123 (relating to involuntary deviate sexual intercourse)

Section 3124.1 (relating to sexual assault)

Section 3125 (relating to aggravated indecent assault)

Section 3301 (relating to arson and related offenses)

Section 3302 (relating to causing or risking catastrophe)

Section 3502 (relating to burglary)

Section 3701 (relating to robbery)

Section 3921 (relating to theft by unlawful taking or disposition)

Section 3922 (relating to theft by deception)

Section 3923 (relating to theft by extortion)

Section 4701 (relating to bribery in official and political matters)

Section 4702 (relating to threats and other improper influence in official and political matters)

Section 5512 (relating to lotteries, etc.)

Section 5513 (relating to gambling devices, gambling, etc.)

Section 5514 (relating to pool selling and bookmaking)

Section 5516 (relating to facsimile weapons of mass destruction)

Section 6318 (relating to unlawful contact with minor)

(2)  Under this title, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 910 (relating to manufacture, distribution or possession of devices for theft of telecommunications services)

Section 3925 (relating to receiving stolen property)

Section 3926 (relating to theft of services)

Section 3927 (relating to theft by failure to make required disposition of funds received)

Section 3933 (relating to unlawful use of computer)

Section 4108 (relating to commercial bribery and breach of duty to act disinterestedly)

Section 4109 (relating to rigging publicly exhibited contest)

Section 4117 (relating to insurance fraud)

Section 4305 (relating to dealing in infant children)

Section 4902 (relating to perjury)

Section 4909 (relating to witness or informant taking bribe)

Section 4911 (relating to tampering with public records or information)

Section 4952 (relating to intimidation of witnesses or victims)

Section 4953 (relating to retaliation against witness or victim)

Section 5101 (relating to obstructing administration of law or other governmental function)

Section 5111 (relating to dealing in proceeds of unlawful activities)

Section 5121 (relating to escape)

Section 5504 (relating to harassment by communication or address)

Section 5902 (relating to prostitution and related offenses)

Section 5903 (relating to obscene and other sexual materials and performances)

Section 7313 (relating to buying or exchanging Federal food order coupons, stamps, authorization cards or access devices)

(3)  Under the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, where such offense is dangerous to life, limb or property and punishable by imprisonment for more than one year:

Section 1272 (relating to sales of unstamped cigarettes)

Section 1273 (relating to possession of unstamped cigarettes)

Section 1274 (relating to counterfeiting)

(4)  Any offense set forth under section 13(a) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, not including the offense described in clause (31) of section 13(a).

(5)  Any offense set forth under the act of November 15, 1972 (P.L.1227, No.272).

(6)  Any conspiracy to commit any of the offenses set forth in this section.

(7)  Under the act of November 24, 1998 (P.L.874, No.110), known as the Motor Vehicle Chop Shop and Illegally Obtained and Altered Property Act.

References in Text.  The act of November 15, 1972 (P.L.1227, No.272), referred to in this section, amended the act of December 8, 1970 (P.L.874, No.276), known as The Pennsylvania Corrupt Organizations Act of 1970, which was repealed by the act of December 6, 1972 (P.L.1482, No.334). The subject matter is now contained in section 911 of Title 18.

Section 3933, referred to in this section, is repealed.

Section 5504, referred to in this section, is repealed.

Cross References.  Section 5708 is referred to in sections 5704, 5710, 5713, 5742 of this title.



Section 5709 - Application for order

§ 5709.  Application for order.

Each application for an order of authorization to intercept a wire, electronic or oral communication shall be made in writing upon the personal oath or affirmation of the Attorney General or a district attorney of the county wherein the suspected criminal activity has been, is or is about to occur and shall contain all of the following:

(1)  A statement of the authority of the applicant to make such application.

(2)  A statement of the identity and qualifications of the investigative or law enforcement officers or agency for whom the authority to intercept a wire, electronic or oral communication is sought.

(3)  A sworn statement by the investigative or law enforcement officer who has knowledge of relevant information justifying the application, which shall include:

(i)  The identity of the particular person, if known, committing the offense and whose communications are to be intercepted.

(ii)  The details as to the particular offense that has been, is being, or is about to be committed.

(iii)  The particular type of communication to be intercepted.

(iv)  A showing that there is probable cause to believe that such communication will be communicated on the wire communication facility involved or at the particular place where the oral communication is to be intercepted.

(v)  The character and location of the particular wire communication facility involved or the particular place where the oral communication is to be intercepted.

(vi)  A statement of the period of time for which the interception is required to be maintained, and, if the character of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular statement of facts establishing probable cause to believe that additional communications of the same type will occur thereafter.

(vii)  A particular statement of facts showing that other normal investigative procedures with respect to the offense have been tried and have failed, or reasonably appear to be unlikely to succeed if tried or are too dangerous to employ.

(4)  Where the application is for the renewal or extension of an order, a particular statement of facts showing the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(5)  A complete statement of the facts concerning all previous applications, known to the applicant made to any court for authorization to intercept a wire, electronic or oral communication involving any of the same facilities or places specified in the application or involving any person whose communication is to be intercepted, and the action taken by the court on each such application.

(6)  A proposed order of authorization for consideration by the judge.

(7)  Such additional testimony or documentary evidence in support of the application as the judge may require.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Dec. 9, 2002, P.L.1350, No.162, eff. 60 days)

Cross References.  Section 5709 is referred to in sections 5702, 5712.1, 5713.1 of this title.



Section 5710 - Grounds for entry of order



Section 5711 - Privileged communications



Section 5712 - Issuance of order and effect

§ 5712.  Issuance of order and effect.

(a)  Authorizing orders.--An order authorizing the interception of any wire, electronic or oral communication shall state the following:

(1)  The identity of the investigative or law enforcement officers or agency to whom the authority to intercept wire, electronic or oral communications is given and the name and official identity of the person who made the application.

(2)  The identity of, or a particular description of, the person, if known, whose communications are to be intercepted.

(3)  The character and location of the particular communication facilities as to which, or the particular place of the communication as to which, authority to intercept is granted.

(4)  A particular description of the type of the communication to be intercepted and a statement of the particular offense to which it relates.

(5)  The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(b)  Time limits.--No order entered under this section shall authorize the interception of any wire, electronic or oral communication for a period of time in excess of that necessary under the circumstances. Every order entered under this section shall require that such interception begin and terminate as soon as practicable and be conducted in such a manner as to minimize or eliminate the interception of such communications not otherwise subject to interception under this chapter by making reasonable efforts, whenever possible, to reduce the hours of interception authorized by said order. In the event the intercepted communication is in a code or foreign language and an expert in that code or foreign language is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after such interception. No order entered under this section shall authorize the interception of wire, electronic or oral communications for any period exceeding 30 days. The 30-day period begins on the day on which the investigative or law enforcement officers or agency first begins to conduct an interception under the order, or ten days after the order is entered, whichever is earlier. Extensions or renewals of such an order may be granted for additional periods of not more than 30 days each. No extension or renewal shall be granted unless an application for it is made in accordance with this section, and the judge makes the findings required by section 5710 (relating to grounds for entry of order).

(c)  Responsibility.--The order shall require the Attorney General or the district attorney, or their designees, to be responsible for the supervision of the interception.

(d)  Progress reports.--Whenever an order authorizing an interception is entered, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at such intervals as the judge may require.

(e)  Final report.--Whenever an interception is authorized pursuant to this section, a complete written list of names of participants and evidence of offenses discovered, including those not stated in the application for order, shall be filed with the court as soon as practicable after the authorized interception is terminated.

(f)  Assistance.--An order authorizing the interception of a wire, electronic or oral communication shall, upon request of the applicant, direct that a provider of communication service shall furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider is affording the person whose communications are to be intercepted. The obligation of a provider of communication service under such an order may include, but is not limited to, installation of a pen register or of a trap and trace device, providing caller ID, deluxe caller ID or any other features available to ascertain the telephone number, location or subscriber information of a facility contacting the facility whose communications are to be intercepted, disclosure of a record or other information otherwise available under section 5743 (relating to requirements for governmental access), including conducting an in-progress trace during an interception, provided that such obligation of a provider of communications service is technologically feasible. The order shall apply regardless of whether the electronic service provider is headquartered within this Commonwealth, if the interception is otherwise conducted within this Commonwealth as provided under this chapter. The order regarding disclosure of a record or other information otherwise available under section 5743 shall apply to all electronic service providers who service facilities which contact or are contacted by the facility whose communications are to be intercepted, regardless of whether the order specifically names any provider of communication service. The order may specify the period of time an electronic service provider has to furnish to the applicant who requests disclosure of a record or other information otherwise available under section 5743. Any provider of communication service furnishing such facilities or technical assistance shall be compensated therefor by the applicant for reasonable expenses incurred in providing the facilities or assistance. The service provider shall be immune from civil and criminal liability for any assistance rendered to the applicant pursuant to this section.

(g)  Entry by law enforcement officers.--An order authorizing the interception of a wire, electronic or oral communication shall, if requested, authorize the entry of premises or facilities specified in subsection (a)(3), or premises necessary to obtain access to the premises or facilities specified in subsection (a)(3), by the law enforcement officers specified in subsection (a)(1), as often as necessary solely for the purposes of installing, maintaining or removing an electronic, mechanical or other device or devices provided that such entry is reasonably necessary to accomplish the purposes of this subchapter and provided that the judge who issues the order shall be notified of the time and method of each such entry prior to entry if practical and, in any case, within 48 hours of entry.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended subsecs. (a) intro. par. and (f).

1998 Amendment.  Act 19 amended subsecs. (e), (f) and (g).

Cross References.  Section 5712 is referred to in sections 5706, 5712.1, 5713.1, 5721.1 of this title.



Section 5712.1 - Target-specific orders

§ 5712.1.  Target-specific orders.

(a)  Target-specific wiretaps.--The requirements of sections 5712(a)(3) (relating to issuance of order and effect) and 5709(3)(iv) and (v) (relating to application for order) shall not apply if:

(1)  In the case of an application with respect to the interception of an oral communication, all of the following apply:

(i)  The application contains a full and complete statement as to why specification is not practical and identifies the person committing the offense and whose communications are to be intercepted.

(ii)  The judge finds the specification is not practical.

(2)  In the case of an application with respect to a wire or electronic communication, all of the following apply:

(i)  The application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing that there is probable cause to believe that the person's actions could have the effect of thwarting interception by changing facilities or devices.

(ii)  The judge finds that the purpose has been adequately shown.

(b)  Supplementary orders.--Following the issuance of a target-specific wiretap order, the judge shall sign supplementary orders upon request and in a timely manner, authorizing the investigative or law enforcement officers or agency to intercept additional communications devices or facilities upon a showing of reasonable suspicion that all of the following apply:

(1)  The target of the original order has in fact changed communications devices or facilities or is presently using additional communications devices, communications facilities or places.

(2)  The target of the original order is likely to use the specified communications device or facility for criminal purposes similar to or related to those specified in the original order.

(c)  Application for supplementary orders.--An application for a supplementary order shall contain all of the following:

(1)  The identity of the investigative or law enforcement officers or agency to whom the authority to intercept wire, electronic or oral communications is given and the name and official identity of the person who made the application.

(2)  The identity of or a particular description of the person, if known, whose communications are to be intercepted.

(3)  The period of time during which the interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(4)  A showing of reasonable suspicion that the target of the original order has in fact changed communications devices or facilities.

(5)  A showing of reasonable suspicion that the target of the original order is likely to use the additional facility or device or place for criminal purposes similar to or related to those specified in the original order.

(d)  Time limits.--A supplementary order shall not act as an extension of the time limit identified in section 5712(b).

(e)  Responsibility.--The order shall require the Attorney General or the district attorney, or their designees, to be responsible for the supervision of the interception.

(f)  Progress reports.--If an order authorizing an interception is entered, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at intervals as the judge may require.

(g)  Final report.--If an interception is authorized under this section, a complete written list of names of participants and evidence of offenses discovered, including those not stated in the application for order, shall be filed with the court as soon as practical after the authorized interception is terminated.

(h)  Assistance.--

(1)  An order authorizing the interception of a wire, electronic or oral communication shall, upon request of the applicant, direct that a provider of communication service furnish the applicant with all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider is affording the person whose communications are to be intercepted.

(2)  The obligation of a provider of communication service under an order may include installation of a pen register or trap and trace device and disclosure of a record or other information otherwise available under section 5743 (relating to requirements for governmental access), including conducting an in-progress trace during an interception, if the obligation of a provider of communications service is technologically feasible.

(3)  A provider of communication service furnishing facilities or technical assistance shall be compensated by the applicant for reasonable expenses incurred in providing the facilities or assistance.

(4)  A service provider shall be immune from civil and criminal liability for any assistance rendered to an applicant under this section.

(i)  Entry by law enforcement officers.--An order authorizing the interception of a wire, electronic or oral communication shall, if requested, authorize the entry of premises or facilities specified under subsection (c)(3) or premises necessary to obtain access to the premises or facilities specified under subsection (c)(3) by law enforcement officers specified under subsection (c)(1) as often as necessary solely for the purposes of installing, maintaining or removing an electronic, mechanical or other device, if all of the following apply:

(1)  The entry is reasonably necessary to accomplish the purposes of this subchapter.

(2)  The judge who issues the order is notified of the time and method of each entry prior to entry within 48 hours of entry.

(Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 added section 5712.1.



Section 5713 - Emergency situations



Section 5713.1 - Emergency hostage and barricade situations

§ 5713.1.  Emergency hostage and barricade situations.

(a)  Designation.--The Attorney General or a district attorney may designate supervising law enforcement officers for the purpose of authorizing the interception of wire or oral communications as provided in this section.

(b)  Procedure.--A supervising law enforcement officer who reasonably determines that an emergency situation exists that requires a wire or oral communication to be intercepted before an order authorizing such interception can, with due diligence, be obtained, and who determines that there are grounds upon which an order could be entered under this chapter to authorize such interception, may intercept such wire or oral communication. An application for an order approving the interception must be made by the supervising law enforcement officer in accordance with section 5709 (relating to application for order) within 48 hours after the interception has occurred or begins to occur. Interceptions pursuant to this section shall be conducted in accordance with the procedures of this subchapter. Upon request of the supervising law enforcement officer who determines to authorize interceptions of wire communications under this section, a provider of electronic communication service shall provide assistance and be compensated therefor as provided in section 5712(f) (relating to issuance of order and effect). In the absence of an order, such interception shall immediately terminate when the situation giving rise to the hostage or barricade situation ends or when the application for the order is denied, whichever is earlier. In the event such application for approval is denied or in any other case where the interception is terminated without an order having been issued, the contents of any wire or oral communication intercepted shall be treated as having been obtained in violation of this subchapter, and an inventory shall be served as provided in section 5716 (relating to service of inventory and inspection of intercepted communications). Thereafter, the supervising law enforcement officer shall follow the procedures set forth in section 5713(b) (relating to emergency situations).

(c)  Defense.--A good faith reliance on the provisions of this section shall be a complete defense to any civil or criminal action brought under this subchapter or any other statute against any law enforcement officer or agency conducting any interceptions pursuant to this section as well as a provider of electronic communication service who is required to provide assistance in conducting such interceptions upon request of a supervising law enforcement officer.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Emergency situation."  Any situation where:

(1)  a person is holding a hostage and is threatening serious physical injury and may resist with the use of weapons; or

(2)  a person has barricaded himself and taken a position of confinement to avoid apprehension and:

(i)  has the ability to resist with the use of weapons; or

(ii)  is threatening suicide or harm to himself or others.

"Supervising law enforcement officer."

(1)  For designations by a district attorney, any law enforcement officer trained pursuant to section 5724 (relating to training) to carry out interceptions under this section who has attained the rank of lieutenant or higher in a law enforcement agency within the county or who is in charge of a county law enforcement agency.

(2)  For designations by the Attorney General, any member of the Pennsylvania State Police trained pursuant to section 5724 to carry out interceptions under this section and designated by the Commissioner of the Pennsylvania State Police who:

(i)  has attained the rank of lieutenant or higher; or

(ii)  is in charge of a Pennsylvania State Police barracks.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended subsec. (d).

1998 Amendment.  Act 19 amended subsecs. (b) and (c).

1988 Amendment.  Act 115 added section 5713.1.

Cross References.  Section 5713.1 is referred to in sections 5706, 5716, 5721.1 of this title.



Section 5714 - Recording of intercepted communications



Section 5715 - Sealing of applications, orders and supporting papers



Section 5716 - Service of inventory and inspection of intercepted communications

§ 5716.  Service of inventory and inspection of intercepted communications.

(a)  Service of inventory.--Within a reasonable time but not later than 90 days after the termination of the period of the order or of extensions or renewals thereof, or the date of the denial of an order applied for under section 5713 (relating to emergency situations) or 5713.1 (relating to emergency hostage and barricade situations), the issuing or denying judge shall cause to be served on the persons named in the order, application, or final report an inventory which shall include the following:

(1)  Notice of the entry of the order or the application for an order denied under section 5713 or 5713.1.

(2)  The date of the entry of the order or the denial of an order applied for under section 5713 or 5713.1.

(3)  The period of authorized or disapproved interception.

(4)  The fact that during the period wire or oral communications were or were not intercepted.

(b)  Postponement.--On an ex parte showing of good cause to the issuing or denying judge the service of the inventory required by this section may be postponed for a period of 30 days. Additional postponements may be granted for periods of not more than 30 days on an ex parte showing of good cause to the issuing or denying judge.

(c)  Inspections.--The court, upon the filing of a motion, shall make available to such persons or their attorneys for inspection, the intercepted communications and monitor's records to which the movant was a participant and the applications and orders.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)

Cross References.  Section 5716 is referred to in sections 5713, 5713.1 of this title.



Section 5717 - Investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence

§ 5717.  Investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence.

(a)  Law enforcement personnel.--Any investigative or law enforcement officer who, under subsection (a.1), (b), (b.1) or (c), has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may disclose such contents or evidence to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(a.1)  Use of information.--Any investigative or law enforcement officer who, by any means authorized by this subchapter, has obtained knowledge of the contents of any wire, electronic or oral communication or evidence derived therefrom may use such contents or evidence to the extent such use is appropriate to the proper performance of his official duties.

(b)  Evidence.--Any person who by any means authorized by this chapter, has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may disclose such contents or evidence to an investigative or law enforcement officer and may disclose such contents or evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of this Commonwealth or of another state or of the United States or before any state or Federal grand jury or investigating grand jury.

(b.1)  Criminal cases.--Any person who by means authorized by section 5704(17) (relating to exceptions to prohibition of interception and disclosure of communications) has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may in addition to disclosures made under subsection (b) disclose such contents or evidence, on the condition that such disclosure is made for the purpose of providing exculpatory evidence in an open or closed criminal case.

(c)  Otherwise authorized personnel.--

(1)  Except as provided under paragraph (2), any person who, by any means authorized by the laws of another state or the Federal Government, has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived from any wire, electronic or oral communication, may disclose the contents or evidence to an investigative or law enforcement officer and may disclose the contents or evidence where otherwise admissible while giving testimony under oath or affirmation in any proceeding in any court of this Commonwealth.

(2)  The contents of a nonconsensual interception authorized by the laws of the Federal Government or another state shall not be admissible unless the interception was authorized by a court upon a finding of probable cause that the target of the surveillance is engaged or will engage in a violation of the criminal laws of the Federal Government or any state.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended subsec. (a) and added subsecs. (b.1) and (c).

Cross References.  Section 5717 is referred to in sections 5704, 5714, 5718, 5721.1, 5749 of this title.



Section 5718 - Interception of communications relating to other offenses

§ 5718.  Interception of communications relating to other offenses.

When an investigative or law enforcement officer, while engaged in court authorized interceptions of wire, electronic or oral communications in the manner authorized herein, intercepts wire, electronic or oral communications relating to offenses other than those specified in the order of authorization, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in section 5717(a) (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence). Such contents and evidence may be disclosed in testimony under oath or affirmation in any criminal proceeding in any court of this Commonwealth or of another state or of the United States or before any state or Federal grand jury when authorized by a judge who finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this subchapter. Such application shall be made as soon as practicable.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5719 - Unlawful use or disclosure of existence of order concerning intercepted communication

§ 5719.  Unlawful use or disclosure of existence of order concerning intercepted communication.

Except as specifically authorized pursuant to this subchapter any person who willfully uses or discloses the existence of an order authorizing interception of a wire, electronic or oral communication is guilty of a misdemeanor of the second degree.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)



Section 5720 - Service of copy of order and application before disclosure of intercepted communication in trial hearing or proceeding

§ 5720.  Service of copy of order and application before disclosure of intercepted communication in trial, hearing or proceeding.

The contents of any wire, electronic or oral communication intercepted in accordance with the provisions of this subchapter, or evidence derived therefrom, shall not be disclosed in any trial, hearing, or other adversary proceeding before any court of the Commonwealth unless, not less than ten days before the trial, hearing or proceeding the parties to the action have been served with a copy of the order, the accompanying application and the final report under which the interception was authorized or, in the case of an interception under section 5704 (relating to exceptions to prohibition of interception and disclosure of communications), notice of the fact and nature of the interception. The service of inventory, order, application, and final report required by this section may be waived by the court only where it finds that the service is not feasible and that the parties will not be prejudiced by the failure to make the service.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.; Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Suspension by Court Rule.  Section 5720 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(13), adopted April 1, 2005, insofar as it is inconsistent with Rule 340(B)(6) relating to pre-adjudicatory discovery and inspection.

Section 5720 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(5), adopted March 1, 2000, insofar as it is inconsistent with Rule No. 573 only insofar as section 5720 may delay disclosure to a defendant seeking discovery under Rule No. 573(B)(1)(g).



Section 5721 - Suppression of contents of intercepted communication or derivative evidence (Repealed)

§ 5721.  Suppression of contents of intercepted communication or derivative evidence (Repealed).

1998 Repeal Note.  Section 5721 was repealed February 18, 1998, P.L.102, No.19, effective immediately.



Section 5721.1 - Evidentiary disclosure of contents of intercepted communication or derivative evidence

§ 5721.1.  Evidentiary disclosure of contents of intercepted communication or derivative evidence.

(a)  Disclosure in evidence generally.--

(1)  Except as provided in paragraph (2), no person shall disclose the contents of any wire, electronic or oral communication, or evidence derived therefrom, in any proceeding in any court, board or agency of this Commonwealth.

(2)  Any person who has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, which is properly subject to disclosure under section 5717 (relating to investigative disclosure or use of contents of wire, electronic or oral communications or derivative evidence) may also disclose such contents or evidence in any matter relating to any criminal, quasi-criminal, forfeiture, administrative enforcement or professional disciplinary proceedings in any court, board or agency of this Commonwealth or of another state or of the United States or before any state or Federal grand jury or investigating grand jury. Once such disclosure has been made, then any person may disclose the contents or evidence in any such proceeding.

(3)  Notwithstanding the provisions of paragraph (2), no disclosure in any such proceeding shall be made so long as any order excluding such contents or evidence pursuant to the provisions of subsection (b) is in effect.

(b)  Motion to exclude.--Any aggrieved person who is a party to any proceeding in any court, board or agency of this Commonwealth may move to exclude the contents of any wire, electronic or oral communication, or evidence derived therefrom, on any of the following grounds:

(1)  Unless intercepted pursuant to an exception set forth in section 5704 (relating to exceptions to prohibition of interception and disclosure of communications), the interception was made without prior procurement of an order of authorization under section 5712 (relating to issuance of order and effect) or an order of approval under section 5713(a) (relating to emergency situations) or 5713.1(b) (relating to emergency hostage and barricade situations).

(2)  The order of authorization issued under section 5712 or the order of approval issued under section 5713(a) or 5713.1(b) was not supported by probable cause with respect to the matters set forth in section 5710(a)(1) and (2) (relating to grounds for entry of order).

(3)  The order of authorization issued under section 5712 is materially insufficient on its face.

(4)  The interception materially deviated from the requirements of the order of authorization.

(5)  With respect to interceptions pursuant to section 5704(2), the consent to the interception was coerced by the Commonwealth.

(6)  Where required pursuant to section 5704(2)(iv), the interception was made without prior procurement of a court order or without probable cause.

(c)  Procedure.--

(1)  The motion shall be made in accordance with the applicable rules of procedure governing such proceedings. The court, board or agency, upon the filing of such motion, shall make available to the movant or his counsel the intercepted communication and evidence derived therefrom.

(2)  In considering a motion to exclude under subsection (b)(2), both the written application under section 5710(a) and all matters that were presented to the judge under section 5710(b) shall be admissible.

(3)  The movant shall bear the burden of proving by a preponderance of the evidence the grounds for exclusion asserted under subsection (b)(3) and (4).

(4)  With respect to exclusion claims under subsection (b)(1), (2) and (5), the respondent shall bear the burden of proof by a preponderance of the evidence.

(5)  With respect to exclusion claims under subsection (b)(6), the movant shall have the initial burden of demonstrating by a preponderance of the evidence that the interception took place in his home. Once he meets this burden, the burden shall shift to the respondent to demonstrate by a preponderance of the evidence that the interception was in accordance with section 5704(2)(iv).

(6)  Evidence shall not be deemed to have been derived from communications excludable under subsection (b) if the respondent can demonstrate by a preponderance of the evidence that the Commonwealth or the respondent had a basis independent of the excluded communication for discovering such evidence or that such evidence would have been inevitably discovered by the Commonwealth or the respondent absent the excluded communication.

(d)  Appeal.--In addition to any other right of appeal, the Commonwealth shall have the right to appeal from an order granting a motion to exclude if the official to whom the order authorizing the intercept was granted shall certify to the court that the appeal is not taken for purposes of delay. The appeal shall be taken in accordance with the provisions of Title 42 (relating to judiciary and judicial procedure).

(e)  Exclusiveness of remedies and sanctions.--The remedies and sanctions described in this subchapter with respect to the interception of wire, electronic or oral communications are the only judicial remedies and sanctions for nonconstitutional violations of this subchapter involving such communications.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.)

1998 Amendment.  Act 19 added section 5721.1.

Cross References.  Section 5721.1 is referred to in section 5749 of this title.



Section 5722 - Report by issuing or denying judge



Section 5723 - Annual reports and records of Attorney General and district attorneys

§ 5723.  Annual reports and records of Attorney General and district attorneys.

(a)  Judges.--In addition to reports required to be made by applicants pursuant to Title 18 U.S.C. § 2519, all judges who have issued orders pursuant to this title shall make annual reports on the operation of this chapter to the Administrative Office of Pennsylvania Courts. The reports by the judges shall contain the following information:

(1)  The number of applications made.

(2)  The number of orders issued.

(3)  The effective periods of such orders.

(4)  The number and duration of any renewals thereof.

(5)  The crimes in connection with which the orders were sought.

(6)  The names and official identity of the applicants.

(7)  Such other and further particulars as the Administrative Office of Pennsylvania Courts may require.

(b)  Attorney General.--In addition to reports required to be made by applicants pursuant to Title 18 U.S.C. § 2519, the Attorney General shall make annual reports on the operation of this chapter to the Administrative Office of Pennsylvania Courts and to the Judiciary Committees of the Senate and House of Representatives. The reports by the Attorney General shall contain the same information which must be reported pursuant to 18 U.S.C. § 2519(2).

(c)  District attorneys.--Each district attorney shall annually provide to the Attorney General all of the foregoing information with respect to all applications authorized by that district attorney on forms prescribed by the Attorney General.

(d)  Other reports.--The Chief Justice of the Supreme Court and the Attorney General shall annually report to the Governor and the General Assembly on such aspects of the operation of this chapter as they deem appropriate and make any recommendations they feel desirable as to legislative changes or improvements to effectuate the purposes of this chapter and to assure and protect individual rights.

(Oct. 21, 1988, P.L.1000, No.115, eff. imd.)



Section 5724 - Training



Section 5725 - Civil action for unlawful interception, disclosure or use of wire, electronic or oral communication

§ 5725.  Civil action for unlawful interception, disclosure or use of wire, electronic or oral communication.

(a)  Cause of action.--Any person whose wire, electronic or oral communication is intercepted, disclosed or used in violation of this chapter shall have a civil cause of action against any person who intercepts, discloses or uses or procures any other person to intercept, disclose or use, such communication; and shall be entitled to recover from any such person:

(1)  Actual damages, but not less than liquidated damages computed at the rate of $100 a day for each day of violation, or $1,000, whichever is higher.

(2)  Punitive damages.

(3)  A reasonable attorney's fee and other litigation costs reasonably incurred.

(b)  Waiver of sovereign immunity.--To the extent that the Commonwealth and any of its officers, officials or employees would be shielded from liability under this section by the doctrine of sovereign immunity, such immunity is hereby waived for the purposes of this section.

(c)  Defense.--It is a defense to an action brought pursuant to subsection (a) that the actor acted in good faith reliance on a court order or the provisions of this chapter.

(July 10, 1981, P.L.228, No.73, eff. 60 days; Oct. 21, 1988, P.L.1000, No.115, eff. imd.)

Cross References.  Section 5725 is referred to in section 5713 of this title.



Section 5726 - Action for removal from office or employment



Section 5727 - Expiration (Repealed)



Section 5728 - Injunction against illegal interception



Section 5741 - Unlawful access to stored communications



Section 5742 - Disclosure of contents and records



Section 5743 - Requirements for governmental access

§ 5743.  Requirements for governmental access.

(a)  Contents of communications in electronic storage.--Investigative or law enforcement officers may require the disclosure by a provider of communication service of the contents of a communication which is in electronic storage in a communication system for:

(1)  One hundred eighty days or less only pursuant to a warrant issued under the Pennsylvania Rules of Criminal Procedure.

(2)  More than 180 days by the means available under subsection (b).

(b)  Contents of communications in a remote computing service.--

(1)  Investigative or law enforcement officers may require a provider of remote computing service to disclose the contents of any communication to which this paragraph is made applicable by paragraph (2):

(i)  without required notice to the subscriber or customer if the investigative or law enforcement officer obtains a warrant issued under the Pennsylvania Rules of Criminal Procedure; or

(ii)  with prior notice from the investigative or law enforcement officer to the subscriber or customer if the investigative or law enforcement officer:

(A)  uses an administrative subpoena authorized by a statute or a grand jury subpoena; or

(B)  obtains a court order for the disclosure under subsection (d);

except that delayed notice may be given pursuant to section 5745 (relating to delayed notice).

(2)  Paragraph (1) is applicable with respect to a communication which is held or maintained on that service:

(i)  On behalf of and received by means of electronic transmission from, or created by means of computer processing of communications received by means of electronic transmission from, a subscriber or customer of the remote computing service.

(ii)  Solely for the purpose of providing storage or computer processing services to the subscriber or customer, if the provider is not authorized to access the contents of any such communication for the purpose of providing any services other than storage or computer processing.

(c)  Records concerning electronic communication service or remote computing service.--

(1)  (Deleted by amendment).

(2)  A provider of electronic communication service or remote computing service shall disclose a record or other information pertaining to a subscriber to or customer of the service, not including the contents of communications covered by subsection (a) or (b), to an investigative or law enforcement officer only when the investigative or law enforcement officer:

(i)  uses an administrative subpoena authorized by a statute or a grand jury subpoena;

(ii)  obtains a warrant issued under the Pennsylvania Rules of Criminal Procedure;

(iii)  obtains a court order for the disclosure under subsection (d); or

(iv)  has the consent of the subscriber or customer to the disclosure.

(3)  An investigative or law enforcement officer receiving records or information under paragraph (2) is not required to provide notice to the customer or subscriber.

(d)  Requirements for court order.--A court order for disclosure under subsection (b) or (c) shall be issued only if the investigative or law enforcement officer shows that there are specific and articulable facts showing that there are reasonable grounds to believe that the contents of a wire or electronic communication, or the records or other information sought, are relevant and material to an ongoing criminal investigation. A court issuing an order pursuant to this section, on a motion made promptly by the service provider, may quash or modify the order if the information or records requested are unusually voluminous in nature or compliance with the order would otherwise cause an undue burden on the provider.

(e)  No cause of action against a provider disclosing information under this subchapter.--No cause of action shall lie against any provider of wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order, warrant, subpoena or certification under this subchapter.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.; Oct. 9, 2008, P.L.1403, No.111, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended subsecs. (a) and (b).

2008 Amendment.  Act 111 deleted subsec. (c)(1).

1998 Amendment.  Act 19 amended subsecs. (d) and (e).

Cross References.  Section 5743 is referred to in sections 5712, 5712.1, 5741, 5742, 5744, 5745, 5746, 5747 of this title.



Section 5744 - Backup preservation



Section 5745 - Delayed notice



Section 5746 - Cost reimbursement

§ 5746.  Cost reimbursement.

(a)  Payment.--Except as otherwise provided in subsection (c), an investigative or law enforcement officer obtaining the contents of communications, records or other information under section 5742 (relating to disclosure of contents and records), 5743 (relating to requirements for governmental access) or 5744 (relating to backup preservation) shall reimburse the person or entity assembling or providing the information for such costs as are reasonably necessary and which have been directly incurred in searching for, assembling, reproducing and otherwise providing the information. Reimbursable costs shall include any costs due to necessary disruption of normal operations of any electronic communication service or remote computing service in which the information may be stored.

(b)  Amount.--The amount of the reimbursement provided for in subsection (a) shall be as mutually agreed upon by the investigative or law enforcement officer and the person or entity providing the information or, in the absence of agreement, shall be as determined by the court which issued the order for production of the information or the court before which a criminal prosecution relating to the information would be brought, if no court order was issued for production of the information.

(c)  Applicability.--The requirement of subsection (a) does not apply with respect to records or other information maintained by a communication common carrier which relates to telephone toll records and telephone listings obtained under section 5743. The court may, however, order reimbursement as described in subsection (a) if the court determines the information required is unusually voluminous or otherwise caused an undue burden on the provider.

(d)  Regulations.--The Attorney General shall promulgate regulations to implement this section.

(Oct. 9, 2008, P.L.1403, No.111, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 added subsec. (d).

2008 Amendment.  Act 111 amended subsec. (a).



Section 5747 - Civil action



Section 5748 - Exclusivity of remedies



Section 5749 - Retention of certain records



Section 5761 - Mobile tracking devices

SUBCHAPTER D

MOBILE TRACKING DEVICES

Sec.

5761.  Mobile tracking devices.

Enactment.  Subchapter D was added October 21, 1988, P.L.1000, No.115, effective immediately.

§ 5761.  Mobile tracking devices.

(a)  Authority to issue.--Orders for the installation and use of mobile tracking devices may be issued by a court of common pleas.

(b)  Jurisdiction.--Orders permitted by this section may authorize the use of mobile tracking devices if the device is installed and monitored within this Commonwealth. The court issuing the order must have jurisdiction over the offense under investigation.

(c)  Standard for issuance of order.--An order authorizing the use of one or more mobile tracking devices may be issued to an investigative or law enforcement officer by the court of common pleas upon written application. Each application shall be by written affidavit, signed and sworn to or affirmed before the court of common pleas. The affidavit shall:

(1)  state the name and department, agency or address of the affiant;

(2)  identify the vehicles, containers or items to which, in which or on which the mobile tracking device shall be attached or be placed, and the names of the owners or possessors of the vehicles, containers or items;

(3)  state the jurisdictional area in which the vehicles, containers or items are expected to be found; and

(4)  provide a statement setting forth all facts and circumstances which provide the applicant with probable cause that criminal activity has been, is or will be in progress and that the use of a mobile tracking device will yield information relevant to the investigation of the criminal activity.

(d)  Notice.--The court of common pleas shall be notified in writing within 72 hours of the time the mobile tracking device has been activated in place on or within the vehicles, containers or items.

(e)  Term of authorization.--Authorization by the court of common pleas for the use of the mobile tracking device may continue for a period of 90 days from the placement of the device. An extension for an additional 90 days may be granted upon good cause shown.

(f)  Removal of device.--Wherever practicable, the mobile tracking device shall be removed after the authorization period expires. If removal is not practicable, monitoring of the mobile tracking device shall cease at the expiration of the authorization order.

(g)  Movement of device.--Movement of the tracking device within an area protected by a reasonable expectation of privacy shall not be monitored absent exigent circumstances or an order supported by probable cause that criminal activity has been, is or will be in progress in the protected area and that the use of a mobile tracking device in the protected area will yield information relevant to the investigation of the criminal activity.

(Oct. 9, 2008, P.L.1403, No.111, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended subsecs. (b) and (c)(4).



Section 5771 - General prohibition on use of certain devices and exception

SUBCHAPTER E

PEN REGISTERS, TRAP AND TRACE DEVICES

AND TELECOMMUNICATION IDENTIFICATION

INTERCEPTION DEVICES

Sec.

5771.  General prohibition on use of certain devices and exception.

5772.  Application for an order for use of certain devices.

5773.  Issuance of an order for use of certain devices.

5774.  Assistance in installation and use of certain devices.

5775.  Reports concerning certain devices.

Enactment.  Subchapter E was added October 21, 1988, P.L.1000, No.115, effective immediately.

Subchapter Heading.  The heading of Subchapter E was amended February 18, 1998, P.L.102, No.19, effective immediately.

Cross References.  Subchapter E is referred to in section 5704 of this title.

§ 5771.  General prohibition on use of certain devices and exception.

(a)  General rule.--Except as provided in this section, no person may install or use a pen register or a trap and trace device or a telecommunication identification interception device without first obtaining a court order under section 5773 (relating to issuance of an order for use of certain devices).

(b)  Exception.--The prohibition of subsection (a) does not apply with respect to the use of a pen register, a trap and trace device or a telecommunication identification interception device by a provider of electronic or wire communication service:

(1)  relating to the operation, maintenance and testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of the service from abuse of service or unlawful use of service;

(2)  to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication or a user of the service from fraudulent, unlawful or abusive use of service; or

(3)  with the consent of the user of the service.

(b.1)  Limitation.--A government agency authorized to install and use a pen register under this chapter shall use technology reasonably available to it that restricts the recording or decoding of electronic or other impulses to the dialing and signaling information utilized in call processing.

(c)  Penalty.--Whoever intentionally and knowingly violates subsection (a) is guilty of a misdemeanor of the third degree.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.)

Cross References.  Section 5771 is referred to in section 5773 of this title.



Section 5772 - Application for an order for use of certain devices

§ 5772.  Application for an order for use of certain devices.

(a)  Application.--The Attorney General or a deputy attorney general designated in writing by the Attorney General or a district attorney or an assistant district attorney designated in writing by the district attorney may make application for an order or an extension of an order under section 5773 (relating to issuance of an order for use of certain devices) authorizing or approving disclosure of mobile communications tracking information or, if necessary, the production and disclosure of mobile communications tracking information, the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device under this subchapter, in writing, under oath or equivalent affirmation, to a court of common pleas having jurisdiction over the offense under investigation or to any Superior Court judge when an application for an order authorizing interception of communications is or has been made for the targeted telephone or another application for interception under this subchapter has been made involving the same investigation.

(b)  Contents of application.--An application under subsection (a) shall include:

(1)  The identity and authority of the attorney making the application and the identity of the investigative or law enforcement agency conducting the investigation.

(2)  A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

(3)  An affidavit by an investigative or law enforcement officer which establishes probable cause for the issuance of an order or extension of an order under section 5773.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended subsec. (a).

1998 Amendment.  Act 19 amended the section heading and subsec. (a).

Cross References.  Section 5772 is referred to in section 5773 of this title.



Section 5773 - Issuance of an order for use of certain devices

§ 5773.  Issuance of an order for use of certain devices.

(a)  In general.--Upon an application made under section 5772 (relating to application for an order for use of certain devices), the court shall enter an ex parte order authorizing the disclosure of mobile communications tracking information, the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device within this Commonwealth if the court finds that there is probable cause to believe that information relevant to an ongoing criminal investigation will be obtained by such installation and use on the targeted telephone. If exigent circumstances exist, the court may verbally authorize the disclosure of mobile communications tracking information, the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device. The written order authorizing the disclosure must be entered within 72 hours of the court's verbal authorization.

(b)  Contents of order.--An order issued under this section shall:

(1)  Specify:

(i)  That there is probable cause to believe that information relevant to an ongoing criminal investigation will be obtained from the targeted telephone.

(ii)  The identity, if known, of the person to whom is leased or in whose name is listed the targeted telephone, or, in the case of the use of a telecommunication identification interception device, the identity, if known, of the person or persons using the targeted telephone.

(iii)  The identity, if known, of the person who is the subject of the criminal investigation.

(iv) In the use of pen registers and trap and trace devices only, the physical location of the targeted telephone.

(v)  A statement of the offense to which the information likely to be obtained by the pen register, trap and trace device or the telecommunication identification interception device relates.

(2)  Direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register under section 5771 (relating to general prohibition on use of certain devices and exception).

(3)  In the case of a telecommunication identification interception device, direct that all interceptions be recorded and monitored in accordance with section 5714(a)(1) and (2) and (b) (relating to recording of intercepted communications).

(c)  Time period and extensions.--

(1)  An order issued under this section shall authorize the installation and use of a pen register, trap and trace device or a telecommunication identification interception device for a period not to exceed 60 days.

(2)  Extensions of such an order may be granted but only upon an application for an order under section 5772 and upon the judicial finding required by subsection (a). The period of each extension shall be for a period not to exceed 30 days.

(d)  Nondisclosure of existence of pen register, trap and trace device or a telecommunication identification interception device.--An order authorizing or approving the installation and use of a pen register, a trap and trace device or a telecommunication identification interception device shall direct that:

(1)  The order be sealed until otherwise ordered by the court.

(2)  The person owning or leasing the targeted telephone, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register, trap and trace device or telecommunication identification interception device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

(Feb. 18, 1998, P.L.102, No.19, eff. imd.; Nov. 25, 2012, P.L.1634, No.202, eff. 60 days)

2012 Amendment.  Act 202 amended subsecs. (a) and (c).

Cross References.  Section 5773 is referred to in sections 5771, 5772, 5774 of this title.



Section 5774 - Assistance in installation and use of certain devices



Section 5775 - Reports concerning certain devices



Section 5781 - Expiration of chapter



Section 5782 - Regulations






Chapter 59 - Public Indecency

Section 5901 - Open lewdness

CHAPTER 59

PUBLIC INDECENCY

Sec.

5901.  Open lewdness.

5902.  Prostitution and related offenses.

5903.  Obscene and other sexual materials and performances.

5904.  Public exhibition of insane or deformed person.

Enactment.  Chapter 59 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 59 is referred to in section 911 of this title; section 2101 of Title 5 (Athletics and Sports).

§ 5901.  Open lewdness.

A person commits a misdemeanor of the third degree if he does any lewd act which he knows is likely to be observed by others who would be affronted or alarmed.

Cross References.  Section 5901 is referred to in section 6318 of this title; section 3304 of Title 5 (Athletics and Sports); section 9718.1 of Title 42 (Judiciary and Judicial Procedure); section 4503 of Title 61 (Prisons and Parole).



Section 5902 - Prostitution and related offenses

§ 5902.  Prostitution and related offenses.

(a)  Prostitution.--A person is guilty of prostitution if he or she:

(1)  is an inmate of a house of prostitution or otherwise engages in sexual activity as a business; or

(2)  loiters in or within view of any public place for the purpose of being hired to engage in sexual activity.

(a.1)  Grading of offenses under subsection (a).--An offense under subsection (a) constitutes a:

(1)  Misdemeanor of the third degree when the offense is a first or second offense.

(2)  Misdemeanor of the second degree when the offense is a third offense.

(3)  Misdemeanor of the first degree when the offense is a fourth or subsequent offense.

(4)  Felony of the third degree if the person who committed the offense knew that he or she was human immunodeficiency virus (HIV) positive or manifesting acquired immune deficiency syndrome (AIDS).

(b)  Promoting prostitution.--A person who knowingly promotes prostitution of another commits a misdemeanor or felony as provided in subsection (c) of this section. The following acts shall, without limitation of the foregoing, constitute promoting prostitution:

(1)  owning, controlling, managing, supervising or otherwise keeping, alone or in association with others, a house of prostitution or a prostitution business;

(2)  procuring an inmate for a house of prostitution or a place in a house of prostitution for one who would be an inmate;

(3)  encouraging, inducing, or otherwise intentionally causing another to become or remain a prostitute;

(4)  soliciting a person to patronize a prostitute;

(5)  procuring a prostitute for a patron;

(6)  transporting a person into or within this Commonwealth with intent to promote the engaging in prostitution by that person, or procuring or paying for transportation with that intent;

(7)  leasing or otherwise permitting a place controlled by the actor, alone or in association with others, to be regularly used for prostitution or the promotion of prostitution, or failure to make reasonable effort to abate such use by ejecting the tenant, notifying law enforcement authorities, or other legally available means; or

(8)  soliciting, receiving, or agreeing to receive any benefit for doing or agreeing to do anything forbidden by this subsection.

(b.1)  Promoting prostitution of minor.--A person who knowingly promotes prostitution of a minor commits a felony of the third degree. The following acts shall, without limitation of the foregoing, constitute promoting prostitution of a minor:

(1)  owning, controlling, managing, supervising or otherwise keeping, alone or in association with others, a house of prostitution or a prostitution business in which a victim is a minor;

(2)  procuring an inmate who is a minor for a house of prostitution or a place in a house of prostitution where a minor would be an inmate;

(3)  encouraging, inducing or otherwise intentionally causing a minor to become or remain a prostitute;

(4)  soliciting a minor to patronize a prostitute;

(5)  procuring a prostitute who is a minor for a patron;

(6)  transporting a minor into or within this Commonwealth with intent to promote the engaging in prostitution by that minor, or procuring or paying for transportation with that intent;

(7)  leasing or otherwise permitting a place controlled by the actor, alone or in association with others, to be regularly used for prostitution of a minor or the promotion of prostitution of a minor, or failure to make reasonable effort to abate such use by ejecting the tenant, notifying law enforcement authorities or other legally available means; or

(8)  soliciting, receiving or agreeing to receive any benefit for doing or agreeing to do anything forbidden by this subsection.

(c)  Grading of offenses under subsection (b).--

(1)  An offense under subsection (b) constitutes a felony of the third degree if:

(i)  the offense falls within paragraphs (b)(1), (b)(2) or (b)(3);

(ii)  the actor compels another to engage in or promote prostitution;

(iii)  (Deleted by amendment);

(iv)  the actor promotes prostitution of his spouse, child, ward or any person for whose care, protection or support he is responsible; or

(v)  the person knowingly promoted prostitution of another who was HIV positive or infected with the AIDS virus.

(2)  Otherwise the offense is a misdemeanor of the second degree.

(d)  Living off prostitutes.--A person, other than the prostitute or the prostitute's minor child or other legal dependent incapable of self-support, who is knowingly supported in whole or substantial part by the proceeds of prostitution is promoting prostitution in violation of subsection (b) of this section.

(e)  Patronizing prostitutes.--A person commits the offense of patronizing prostitutes if that person hires a prostitute or any other person to engage in sexual activity with him or her or if that person enters or remains in a house of prostitution for the purpose of engaging in sexual activity.

(e.1)  Grading of offenses under subsection (e).--An offense under subsection (e) constitutes a:

(1)  Misdemeanor of the third degree when the offense is a first or second offense.

(2)  Misdemeanor of the second degree when the offense is a third offense.

(3)  Misdemeanor of the first degree when the offense is a fourth or subsequent offense.

(4)  Felony of the third degree if the person who committed the offense knew that he or she was human immunodeficiency virus (HIV) positive or manifesting acquired immune deficiency syndrome (AIDS).

(e.2)  Publication of sentencing order.--A court imposing a sentence for a second or subsequent offense committed under subsection (e) shall publish the sentencing order in a newspaper of general circulation in the judicial district in which the court sits, and the court costs imposed on the person sentenced shall include the cost of publishing the sentencing order.

(f)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"House of prostitution."  Any place where prostitution or promotion of prostitution is regularly carried on by one person under the control, management or supervision of another.

"Inmate."  A person who engages in prostitution in or through the agency of a house of prostitution.

"Minor."  An individual under 18 years of age.

"Public place."  Any place to which the public or any substantial group thereof has access.

"Sexual activity."  Includes homosexual and other deviate sexual relations.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days; Feb. 2, 1990, P.L.6, No.4, eff. 60 days; July 9, 1992, P.L.685, No.100, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; July 6, 1995, P.L.242, No.28, eff. 60 days; Dec. 20, 2000, P.L.973, No.134, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

Cross References.  Section 5902 is referred to in sections 5708, 6318, 9122 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344 of Title 23 (Domestic Relations); sections 5552, 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 7122 of Title 61 (Prisons and Parole).



Section 5903 - Obscene and other sexual materials and performances

§ 5903.  Obscene and other sexual materials and performances.

(a)  Offenses defined.--No person, knowing the obscene character of the materials or performances involved, shall:

(1)  display or cause or permit the display of any explicit sexual materials as defined in subsection (c) in or on any window, showcase, newsstand, display rack, billboard, display board, viewing screen, motion picture screen, marquee or similar place in such manner that the display is visible from any public street, highway, sidewalk, transportation facility or other public thoroughfare, or in any business or commercial establishment where minors, as a part of the general public or otherwise, are or will probably be exposed to view all or any part of such materials;

(2)  sell, lend, distribute, transmit, exhibit, give away or show any obscene materials to any person 18 years of age or older or offer to sell, lend, distribute, transmit, exhibit or give away or show, or have in his possession with intent to sell, lend, distribute, transmit, exhibit or give away or show any obscene materials to any person 18 years of age or older, or knowingly advertise any obscene materials in any manner;

(3)  (i)  design, copy, draw, photograph, print, utter, publish or in any manner manufacture or prepare any obscene materials; or

(ii)  design, copy, draw, photograph, print, utter, publish or in any manner manufacture or prepare any obscene materials in which a minor is depicted;

(4)  (i)  write, print, publish, utter or cause to be written, printed, published or uttered any advertisement or notice of any kind giving information, directly or indirectly, stating or purporting to state where, how, from whom, or by what means any obscene materials can be purchased, obtained or had; or

(ii)  write, print, publish, utter or cause to be written, printed, published or uttered any advertisement or notice of any kind giving information, directly or indirectly, stating or purporting to state where, how, from whom or by what means any obscene materials can be purchased, obtained or had in which a minor is included;

(5)  (i)  produce, present or direct any obscene performance or participate in a portion thereof that is obscene or that contributes to its obscenity; or

(ii)  produce, present or direct any obscene performance or participate in a portion thereof that is obscene or that contributes to its obscenity if a minor is included;

(6)  hire, employ, use or permit any minor child to do or assist in doing any act or thing mentioned in this subsection;

(7)  knowingly take or deliver in any manner any obscene material into a State correctional institution, county prison, regional prison facility or any other type of correctional facility;

(8)  possess any obscene material while such person is an inmate of any State correctional institution, county prison, regional prison facility or any other type of correctional facility; or

(9)  knowingly permit any obscene material to enter any State correctional institution, county prison, regional prison facility or any other type of correctional facility if such person is a prison guard or other employee of any correctional facility described in this paragraph.

(a.1)  Dissemination of explicit sexual material via an electronic communication.--No person, knowing the content of the advertisement to be explicit sexual materials as defined in subsection (c)(1) and (2), shall transmit or cause to be transmitted an unsolicited advertisement in an electronic communication as defined in section 5702 (relating to definitions) to one or more persons within this Commonwealth that contains explicit sexual materials as defined in subsection (c)(1) and (2) without including in the advertisement the term "ADV-ADULT" at the beginning of the subject line of the advertisement.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Community."  For the purpose of applying the "contemporary community standards" in this section, community means the State.

"Knowing."  As used in subsections (a) and (a.1), knowing means having general knowledge of, or reason to know or a belief or ground for belief which warrants further inspection or inquiry of, the character and content of any material or performance described therein which is reasonably susceptible of examination by the defendant.

"Material."  Any literature, including any book, magazine, pamphlet, newspaper, storypaper, bumper sticker, comic book or writing; any figure, visual representation, or image, including any drawing, photograph, picture, videotape or motion picture.

"Minor."  An individual under 18 years of age.

"Nude."  Means showing the human male or female genitals, pubic area or buttocks with less than a fully opaque covering, or showing the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple.

"Obscene."  Any material or performance, if:

(1)  the average person applying contemporary community standards would find that the subject matter taken as a whole appeals to the prurient interest;

(2)  the subject matter depicts or describes in a patently offensive way, sexual conduct of a type described in this section; and

(3)  the subject matter, taken as a whole, lacks serious literary, artistic, political, educational or scientific value.

"Performance."  Means any play, dance or other live exhibition performed before an audience.

"Sadomasochistic abuse."  Means, in a sexual context, flagellation or torture by or upon a person who is nude or clad in undergarments, a mask or in a bizarre costume or the condition of being fettered, bound or otherwise physically restrained on the part of one who is nude or so clothed.

"Sexual conduct."  Patently offensive representations or descriptions of ultimate sexual acts, normal or perverted, actual or simulated, including sexual intercourse, anal or oral sodomy and sexual bestiality; and patently offensive representations or descriptions of masturbation, excretory functions, sadomasochistic abuse and lewd exhibition of the genitals.

"Subject line."  The area of an electronic communication that contains a summary description of the content of the message.

"Transportation facility."  Any conveyance, premises or place used for or in connection with public passenger transportation, whether by air, rail, motor vehicle or any other method, including aircraft, watercraft, railroad cars, buses, and air, boat, railroad and bus terminals and stations.

(c)  Dissemination to minors.--No person shall knowingly disseminate by sale, loan or otherwise explicit sexual materials to a minor. "Explicit sexual materials," as used in this subsection, means materials which are obscene or:

(1)  any picture, photograph, drawing, sculpture, motion picture film, videotape or similar visual representation or image of a person or portion of the human body which depicts nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors; or

(2)  any book, pamphlet, magazine, printed matter however reproduced, or sound recording which contains any matter enumerated in paragraph (1), or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to minors.

(d)  Admitting minor to show.--It shall be unlawful for any person knowingly to exhibit for monetary consideration to a minor or knowingly to sell to a minor an admission ticket or pass or knowingly to admit a minor for a monetary consideration to premises whereon there is exhibited, a motion picture show or other presentation or performance which, in whole or in part, depicts nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors, except that the foregoing shall not apply to any minor accompanied by his parent.

(e)  Definitions.--As used in subsections (c) and (d) of this section:

(1)  "Minor" (Deleted by amendment).

(2)  "Nudity" means the showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state.

(3)  "Sexual conduct" means acts of masturbation, homosexuality, sexual intercourse, sexual bestiality or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks or, if such person be a female, breast.

(4)  "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(5)  "Sadomasochistic abuse" means flagellation or torture by or upon a person clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(6)  "Harmful to minors" means that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it:

(i)  predominantly appeals to the prurient, shameful, or morbid interest of minors; and

(ii)  is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(iii)  taken as a whole, lacks serious literary, artistic, political, educational or scientific value for minors.

(7)  "Knowingly" means having general knowledge of, or reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both:

(i)  the character and content of any material or performance described herein which is reasonably susceptible of examination by the defendant; and

(ii)  the age of the minor: Provided, however, That an honest mistake shall constitute an excuse from liability hereunder if the defendant made a reasonable bona fide attempt to ascertain the true age of such minor.

(f)  Requiring sale as condition of business dealings.--No person shall knowingly require any distributor or retail seller as a condition to sale or delivery for resale or consignment of any literature, book, magazine, pamphlet, newspaper, storypaper, paper, comic book, writing, drawing, photograph, videotape, figure or image, or any written or printed matter, or any article or instrument to purchase or take by consignment for purposes of sale, resale or distribution any obscene literature, book, magazine, pamphlet, newspaper, storypaper, paper, comic book, writing, drawing, photograph, videotape, figure or image, or any written or printed matter of an obscene nature or any article or instrument of an obscene nature.

(g)  Injunction.--The attorney for the Commonwealth may institute proceedings in equity in the court of common pleas of the county in which any person violates or clearly is about to violate this section for the purpose of enjoining such violation. The court shall issue an injunction only after written notice and hearing and only against the defendant to the action. The court shall hold a hearing within three days after demand by the attorney for the Commonwealth, one of which days must be a business day for the court, and a final decree shall be filed in the office of the prothonotary within 24 hours after the close of the hearing. A written memorandum supporting the decree shall be filed within five days of the filing of the decree. The attorney for the Commonwealth shall prove the elements of the violation beyond a reasonable doubt. The defendant shall have the right to trial by jury at the said hearing.

(h)  Criminal prosecution.--

(1)  Any person who violates subsection (a), (a.1) or (f) is guilty of a misdemeanor of the first degree. Violation of subsection (a) is a felony of the third degree if the offender has previously been convicted of a violation of subsection (a) or if the material was sold, distributed, prepared or published for the purpose of resale.

(2)  Any person who violates subsection (c) or (d) is guilty of a felony of the third degree. Violation of subsection (c) or (d) is a felony of the second degree if the offender has previously been convicted of a violation of subsection (c) or (d).

(3)  Findings made in an equity action shall not be binding in the criminal proceedings.

(i)  Right to jury trial.--The right to trial by jury shall be preserved in all proceedings under this section.

(j)  Exemptions.--Nothing in this section shall apply to any recognized historical society or museum accorded charitable status by the Federal Government, any county, city, borough, township or town library, any public library, any library of any school, college or university or any archive or library under the supervision and control of the Commonwealth or a political subdivision.

(k)  Ordinances or resolutions.--Nothing in this chapter shall be construed to invalidate, supersede, repeal or preempt any ordinance or resolution of any political subdivision insofar as it is consistent with this chapter, and political subdivisions further retain the right to regulate any activities, displays, exhibitions or materials not specifically regulated by this chapter.

(l)  Penalty for attempt to evade prosecution.--Any person who violates subsection (a.1) and attempts to avoid prosecution by knowingly including false or misleading information in the return address portion of the electronic communications such that the recipient would be unable to send a reply message to the original, authentic sender shall, in addition to any other penalty imposed, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $500 per message or to imprisonment for not more than 90 days, or both, for a first offense and a fine of not less than $500 nor more than $1,000 or to imprisonment for not more than one year, or both, for a second or subsequent offense.

(m)  Concurrent jurisdiction to prosecute.--The Attorney General shall have the concurrent prosecutorial jurisdiction with the district attorney for cases arising under subsection (a.1) and may refer to the district attorney, with the district attorney's consent, any violation or alleged violation of subsection (a.1) which may come to the Attorney General's attention.

(Nov. 5, 1977, P.L.221, No.68, eff. 60 days; Oct. 16, 1980, P.L.978, No.167, eff. 60 days; Dec. 19, 1990, P.L.1332, No.207, eff. imd.; June 18, 1998, P.L.534, No.76, eff. 60 days; June 13, 2000, P.L.130, No.25, eff. 60 days; Dec. 20, 2000, P.L.721, No.98, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. 60 days)

2011 Amendment.  Act 111 amended subsecs. (a)(3), (4) and (5) and (b) and deleted the def. of "minor" in subsec. (e)(1).

2000 Amendments.  Act 25 amended subsecs. (a), (b) and (h)(1) and added subsecs. (a.1), (l) and (m) and Act 98 amended subsec. (h)(2). See the preamble to Acts 25 and 98 in the appendix to this title for special provisions relating to legislative findings and declarations. Section 3(1) of Act 98 provided that the amendment of section 5903 shall apply to offenses committed on or after the effective date of Act 98.

Cross References.  Section 5903 is referred to in sections 5708, 6318, 9122 of this title; section 3304 of Title 5 (Athletics and Sports); section 4102 of Title 12 (Commerce and Trade); sections 5329, 6344 of Title 23 (Domestic Relations); section 9331 of Title 24 (Education); sections 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 2905 of Title 66 (Public Utilities); section 7122 of Title 61 (Prisons and Parole).



Section 5904 - Public exhibition of insane or deformed person






Chapter 61 - Firearms and Other Dangerous Articles

Section 6101 - Short title of subchapter

ARTICLE G

MISCELLANEOUS OFFENSES

Chapter

61.  Firearms and Other Dangerous Articles

63.  Minors

65.  Nuisances

67.  Proprietary and Official Rights

69.  Public Utilities

71.  Sports and Amusements

73.  Trade and Commerce

75.  Other Offenses

76.  Computer Offenses

77.  Vehicle Chop Shop and Illegally Obtained and Altered Property

Special Provisions in Appendix.  See section 4 of Act 334 of 1972 in the appendix to this title for special provisions relating to the applicability of the Statutory Construction Act to this article.

CHAPTER 61

FIREARMS AND OTHER DANGEROUS ARTICLES

Subchapter

A.  Uniform Firearms Act

B.  Firearms Generally

C.  Other Dangerous Articles

D.  Straw Purchase Prevention Education Program

Enactment.  Chapter 61 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Special Provisions in Appendix.  See the preamble to Act 66 of 2005 in the appendix to this title for special provisions relating to legislative findings and declarations.

Cross References.  Chapter 61 is referred to in sections 6108.2, 6108.3 of Title 23 (Domestic Relations); section 4503 of Title 61 (Prisons and Parole).

SUBCHAPTER A

UNIFORM FIREARMS ACT

Sec.

6101.  Short title of subchapter.

6102.  Definitions.

6103.  Crimes committed with firearms.

6104.  Evidence of intent.

6105.  Persons not to possess, use, manufacture, control, sell or transfer firearms.

6105.1. Restoration of firearm rights for offenses under prior laws of this Commonwealth.

6106.  Firearms not to be carried without a license.

6106.1. Carrying loaded weapons other than firearms.

6107.  Prohibited conduct during emergency.

6108.  Carrying firearms on public streets or public property in Philadelphia.

6109.  Licenses.

6110.  Persons to whom delivery shall not be made (Repealed).

6110.1. Possession of firearm by minor.

6110.2. Possession of firearm with altered manufacturer's number.

6111.  Sale or transfer of firearms.

6111.1. Pennsylvania State Police.

6111.2. Firearm sales surcharge.

6111.3. Firearm Records Check Fund.

6111.4. Registration of firearms.

6111.5. Rules and regulations.

6112.  Retail dealer required to be licensed.

6113.  Licensing of dealers.

6114.  Judicial review.

6115.  Loans on, or lending or giving firearms prohibited.

6116.  False evidence of identity.

6117.  Altering or obliterating marks of identification.

6118.  Antique firearms.

6119.  Violation penalty.

6120.  Limitation on the regulation of firearms and ammunition.

6121.  Certain bullets prohibited.

6122.  Proof of license and exception.

6123.  Waiver of disability or pardons.

6124.  Administrative regulations.

6125.  Distribution of uniform firearm laws and firearm safety brochures.

6126.  Firearms Background Check Advisory Committee (Expired).

6127.  Firearm tracing.

Special Provisions in Appendix.  See the preamble to Act 17 of the First Special Session of 1995 in the appendix to this title for special provisions relating to legislative purpose.

Cross References.  Subchapter A is referred to in section 6105 of Title 23 (Domestic Relations); section 2503 of Title 34 (Game).

§ 6101.  Short title of subchapter.

This subchapter shall be known and may be cited as the Pennsylvania Uniform Firearms Act of 1995.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days)



Section 6102 - Definitions

§ 6102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this subchapter which are applicable to specific provisions of this subchapter, the following words and phrases, when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Commissioner."  The Commissioner of the Pennsylvania State Police.

"Commonwealth Photo Imaging Network."  The computer network administered by the Commonwealth and used to record and store digital photographs of an individual's face and any scars, marks, tattoos or other unique features of the individual.

"Conviction."  A conviction, a finding of guilty or the entering of a plea of guilty or nolo contendere, whether or not judgment of sentence has been imposed, as determined by the law of the jurisdiction in which the prosecution was held. The term does not include a conviction which has been expunged or overturned or for which an individual has been pardoned unless the pardon expressly provides that the individual may not possess or transport firearms.

"County treasurer."  The county treasurer or, in home rule or optional plan counties, the person whose duties encompass those of a county treasurer.

"Crime punishable by imprisonment exceeding one year." The term does not include any of the following:

(1)  Federal or State offenses pertaining to antitrust, unfair trade practices, restraints on trade or regulation of business.

(2)  State offenses classified as misdemeanors and punishable by a term of imprisonment not to exceed two years.

"Firearm."  Any pistol or revolver with a barrel length less than 15 inches, any shotgun with a barrel length less than 18 inches or any rifle with a barrel length less than 16 inches, or any pistol, revolver, rifle or shotgun with an overall length of less than 26 inches. The barrel length of a firearm shall be determined by measuring from the muzzle of the barrel to the face of the closed action, bolt or cylinder, whichever is applicable.

"Fund."  The Firearm Ownership Fund established in section 6111.3 (relating to Firearm Ownership Fund).

"Law enforcement officer."  Any person employed by any police department or organization of the Commonwealth or political subdivision thereof who is empowered to effect an arrest with or without warrant and who is authorized to carry a firearm in the performance of that person's duties.

"Loaded."  A firearm is loaded if the firing chamber, the nondetachable magazine or, in the case of a revolver, any of the chambers of the cylinder contain ammunition capable of being fired. In the case of a firearm which utilizes a detachable magazine, the term shall mean a magazine suitable for use in said firearm which magazine contains such ammunition and has been inserted in the firearm or is in the same container or, where the container has multiple compartments, the same compartment thereof as the firearm. If the magazine is inserted into a pouch, holder, holster or other protective device that provides for a complete and secure enclosure of the ammunition, then the pouch, holder, holster or other protective device shall be deemed to be a separate compartment.

"Pennsylvania Sheriffs' Association."  The State association of sheriffs authorized by the act of June 14, 1923 (P.L.774, No.305), entitled "An act authorizing the sheriffs of the several counties of this Commonwealth to organize themselves into a State Association, for the purpose of holding annual meetings, to secure more uniformity and cooperation in the conduct of their offices, and providing for the payment of certain expenses in connection with such meetings by the various counties."

"Safekeeping permit."  As defined in 23 Pa.C.S. § 6102 (relating to definitions).

"Sheriff."

(1)  Except as provided in paragraph (2), the sheriff of the county.

(2)  In a city of the first class, the chief or head of the police department.

"State."  When used in reference to different parts of the United States, includes the District of Columbia, the Commonwealth of Puerto Rico and territories and possessions of the United States.

(Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Nov. 10, 2005, P.L.335, No.66, eff. 180 days; June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment.  Act 10 amended the def. of "loaded." See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

2005 Amendment.  Act 66 added the defs. of "Commonwealth Photo Imaging Network," "Pennsylvania Sheriffs' Association," "safekeeping permit" and "state."

1995 Amendment.  Act 66 added the defs. of "law enforcement officer" and "loaded."

Cross References.  Section 6102 is referred to in sections 6105.1, 6106.1, 6111, 6111.1, 6113, 6121, 6141.1, 6142 of this title.



Section 6103 - Crimes committed with firearms



Section 6104 - Evidence of intent



Section 6105 - Persons not to possess, use, manufacture, control, sell or transfer firearms

§ 6105.  Persons not to possess, use, manufacture, control, sell or transfer firearms.

(a)  Offense defined.--

(1)  A person who has been convicted of an offense enumerated in subsection (b), within or without this Commonwealth, regardless of the length of sentence or whose conduct meets the criteria in subsection (c) shall not possess, use, control, sell, transfer or manufacture or obtain a license to possess, use, control, sell, transfer or manufacture a firearm in this Commonwealth.

(2)  (i)  A person who is prohibited from possessing, using, controlling, selling, transferring or manufacturing a firearm under paragraph (1) or subsection (b) or (c) shall have a  reasonable period of time, not to exceed 60 days from the date of the imposition of the disability under this subsection, in which to sell or transfer that person's firearms to another eligible person who is not a member of the prohibited person's household.

(ii)  This paragraph shall not apply to any person whose disability is imposed pursuant to subsection (c)(6).

(a.1)  Penalty.--

(1)  A person convicted of a felony enumerated under subsection (b) or a felony under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or any equivalent Federal statute or equivalent statute of any other state, who violates subsection (a) commits a felony of the second degree.

(2)  A person who is the subject of an active protection from abuse order issued pursuant to 23 Pa.C.S. § 6108 (relating to relief), which order provided for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, commits a misdemeanor of the first degree if he intentionally or knowingly fails to relinquish a firearm, other weapon or ammunition to the sheriff as required by the order unless, in lieu of relinquishment, he provides an affidavit which lists the firearms, other weapons or ammunition to the sheriff in accordance with either 23 Pa.C.S. § 6108(a)(7)(i)(B), 6108.2 (relating to relinquishment for consignment sale, lawful transfer or safekeeping) or 6108.3 (relating to relinquishment to third party for safekeeping).

(3)  (i)  A person commits a misdemeanor of the third degree if he intentionally or knowingly accepts possession of a firearm, other weapon or ammunition from a person he knows is the subject of an active protection from abuse order issued pursuant to 23 Pa.C.S. § 6108, which order provided for the relinquishment of the firearm, other weapon or ammunition during the period of time the order is in effect.

(ii)  This paragraph shall not apply to:

(A)  a third party who accepts possession of a firearm, other weapon or ammunition relinquished pursuant to 23 Pa.C.S. § 6108.3; or

(B)  a dealer licensed pursuant to section 6113 (relating to licensing of dealers) or subsequent purchaser from a dealer licensed pursuant to section 6113, who accepts possession of a firearm, other weapon or ammunition relinquished pursuant to 23 Pa.C.S. § 6108.2.

(4)  It shall be an affirmative defense to any prosecution under paragraph (3) that the person accepting possession of a firearm, other weapon or ammunition in violation of paragraph (3):

(i)  notified the sheriff as soon as practicable that he has taken possession; and

(ii)  relinquished possession of any firearm, other weapon or ammunition possessed in violation of paragraph (3) as directed by the sheriff.

(5)  A person who has accepted possession of a firearm, other weapon or ammunition pursuant to 23 Pa.C.S. § 6108.3 commits a misdemeanor of the first degree if he intentionally or knowingly returns a firearm, other weapon or ammunition to a defendant or intentionally or knowingly allows a defendant to have access to the firearm, other weapon or ammunition prior to either of the following:

(i)  The sheriff accepts return of the safekeeping permit issued to the party pursuant to 23 Pa.C.S. § 6108.3(d)(1)(i).

(ii)  The issuance of a court order pursuant to subsection (f)(2) or 23 Pa.C.S. § 6108.1(b) (relating to return of relinquished firearms, other weapons and ammunition and additional relief) which modifies a valid protection from abuse order issued pursuant to 23 Pa.C.S. § 6108, which order provided for the relinquishment of the firearm, other weapon or ammunition by allowing the defendant to take possession of the firearm, other weapon or ammunition that had previously been ordered relinquished.

(b)  Enumerated offenses.--The following offenses shall apply to subsection (a):

Section 908 (relating to prohibited offensive weapons).

Section 911 (relating to corrupt organizations).

Section 912 (relating to possession of weapon on school property).

Section 2502 (relating to murder).

Section 2503 (relating to voluntary manslaughter).

Section 2504 (relating to involuntary manslaughter) if the offense is based on the reckless use of a firearm.

Section 2702 (relating to aggravated assault).

Section 2703 (relating to assault by prisoner).

Section 2704 (relating to assault by life prisoner).

Section 2709.1 (relating to stalking).

Section 2716 (relating to weapons of mass destruction).

Section 2901 (relating to kidnapping).

Section 2902 (relating to unlawful restraint).

Section 2910 (relating to luring a child into a motor vehicle or structure).

Section 3121 (relating to rape).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3125 (relating to aggravated indecent assault).

Section 3301 (relating to arson and related offenses).

Section 3302 (relating to causing or risking catastrophe).

Section 3502 (relating to burglary).

Section 3503 (relating to criminal trespass) if the offense is graded a felony of the second degree or higher.

Section 3701 (relating to robbery).

Section 3702 (relating to robbery of motor vehicle).

Section 3921 (relating to theft by unlawful taking or disposition) upon conviction of the second felony offense.

Section 3923 (relating to theft by extortion) when the offense is accompanied by threats of violence.

Section 3925 (relating to receiving stolen property) upon conviction of the second felony offense.

Section 4906 (relating to false reports to law enforcement authorities) if the fictitious report involved the theft of a firearm as provided in section 4906(c)(2).

Section 4912 (relating to impersonating a public servant) if the person is impersonating a law enforcement officer.

Section 4952 (relating to intimidation of witnesses or victims).

Section 4953 (relating to retaliation against witness, victim or party).

Section 5121 (relating to escape).

Section 5122 (relating to weapons or implements for escape).

Section 5501(3) (relating to riot).

Section 5515 (relating to prohibiting of paramilitary training).

Section 5516 (relating to facsimile weapons of mass destruction).

Section 6110.1 (relating to possession of firearm by minor).

Section 6301 (relating to corruption of minors).

Section 6302 (relating to sale or lease of weapons and explosives).

Any offense equivalent to any of the above-enumerated offenses under the prior laws of this Commonwealth or any offense equivalent to any of the above-enumerated offenses under the statutes of any other state or of the United States.

(c)  Other persons.--In addition to any person who has been convicted of any offense listed under subsection (b), the following persons shall be subject to the prohibition of subsection (a):

(1)  A person who is a fugitive from justice. This paragraph does not apply to an individual whose fugitive status is based upon a nonmoving or moving summary offense under Title 75 (relating to vehicles).

(2)  A person who has been convicted of an offense under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or any equivalent Federal statute or equivalent statute of any other state, that may be punishable by a term of imprisonment exceeding two years.

(3)  A person who has been convicted of driving under the influence of alcohol or controlled substance as provided in 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance) or the former 75 Pa.C.S. § 3731, on three or more separate occasions within a five-year period. For the purposes of this paragraph only, the prohibition of subsection (a) shall only apply to transfers or purchases of firearms after the third conviction.

(4)  A person who has been adjudicated as an incompetent or who has been involuntarily committed to a mental institution for inpatient care and treatment under section 302, 303 or 304 of the provisions of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act. This paragraph shall not apply to any proceeding under section 302 of the Mental Health Procedures Act unless the examining physician has issued a certification that inpatient care was necessary or that the person was committable.

(5)  A person who, being an alien, is illegally or unlawfully in the United States.

(6)  A person who is the subject of an active protection from abuse order issued pursuant to 23 Pa.C.S. § 6108, which order provided for the relinquishment of firearms during the period of time the order is in effect. This prohibition shall terminate upon the expiration or vacation of an active protection from abuse order or portion thereof relating to the relinquishment of firearms.

(7)  A person who was adjudicated delinquent by a court pursuant to 42 Pa.C.S. § 6341 (relating to adjudication) or under any equivalent Federal statute or statute of any other state as a result of conduct which if committed by an adult would constitute an offense under sections 2502, 2503, 2702, 2703 (relating to assault by prisoner), 2704, 2901, 3121, 3123, 3301, 3502, 3701 and 3923.

(8)  A person who was adjudicated delinquent by a court pursuant to 42 Pa.C.S. § 6341 or under any equivalent Federal statute or statute of any other state as a result of conduct which if committed by an adult would constitute an offense enumerated in subsection (b) with the exception of those crimes set forth in paragraph (7). This prohibition shall terminate 15 years after the last applicable delinquent adjudication or upon the person reaching the age of 30, whichever is earlier.

(9)  A person who is prohibited from possessing or acquiring a firearm under 18 U.S.C. § 922(g)(9) (relating to unlawful acts). If the offense which resulted in the prohibition under 18 U.S.C. § 922(g)(9) was committed, as provided in 18 U.S.C. § 921(a)(33)(A)(ii) (relating to definitions), by a person in any of the following relationships:

(i)  the current or former spouse, parent or guardian of the victim;

(ii)  a person with whom the victim shares a child in common;

(iii)  a person who cohabits with or has cohabited with the victim as a spouse, parent or guardian; or

(iv)  a person similarly situated to a spouse, parent or guardian of the victim;

then the relationship need not be an element of the offense to meet the requirements of this paragraph.

(d)  Exemption.--A person who has been convicted of a crime specified in subsection (a) or (b) or a person whose conduct meets the criteria in subsection (c)(1), (2), (5), (7) or (9) may make application to the court of common pleas of the county where the principal residence of the applicant is situated for relief from the disability imposed by this section upon the possession, transfer or control of a firearm. The court shall grant such relief if it determines that any of the following apply:

(1)  The conviction has been vacated under circumstances where all appeals have been exhausted or where the right to appeal has expired.

(2)  The conviction has been the subject of a full pardon by the Governor.

(3)  Each of the following conditions is met:

(i)  The Secretary of the Treasury of the United States has relieved the applicant of an applicable disability imposed by Federal law upon the possession, ownership or control of a firearm as a result of the applicant's prior conviction, except that the court may waive this condition if the court determines that the Congress of the United States has not appropriated sufficient funds to enable the Secretary of the Treasury to grant relief to applicants eligible for the relief.

(ii)  A period of ten years, not including any time spent in incarceration, has elapsed since the most recent conviction of the applicant of a crime enumerated in subsection (b), a felony violation of The Controlled Substance, Drug, Device and Cosmetic Act or the offense which resulted in the prohibition under 18 U.S.C. § 922(g)(9).

(e)  Proceedings.--

(1)  If a person convicted of an offense under subsection (a), (b) or (c)(1), (2), (5), (7) or (9) makes application to the court, a hearing shall be held in open court to determine whether the requirements of this section have been met. The commissioner and the district attorney of the county where the application is filed and any victim or survivor of a victim of the offense upon which the disability is based may be parties to the proceeding.

(2)  Upon application to the court of common pleas pursuant to paragraph (1) by an applicant who is subject to the prohibition under subsection (c)(3), the court shall grant such relief if a period of ten years, not including any time spent in incarceration, has passed since the applicant's most recent conviction under subsection (c)(3).

(f)  Other exemptions and proceedings.--

(1)  Upon application to the court of common pleas under this subsection by an applicant subject to the prohibitions under subsection (c)(4), the court may grant such relief as it deems appropriate if the court determines that the applicant may possess a firearm without risk to the applicant or any other person.

(2)  If application is made under this subsection for relief from the disability imposed under subsection (c)(6), notice of such application shall be given to the person who had petitioned for the protection from abuse order, and such person shall be a party to the proceedings. Notice of any court order or amendment to a court order restoring firearms possession or control shall be given to the person who had petitioned for the protection from abuse order, to the sheriff and to the Pennsylvania State Police. The application and any proceedings on the application shall comply with 23 Pa.C.S. Ch. 61 (relating to protection from abuse).

(3)  All hearings conducted under this subsection shall be closed unless otherwise requested to be open by the applicant.

(4)  (i)  The owner of any seized or confiscated firearms or of any firearms ordered relinquished under 23 Pa.C.S. § 6108 shall be provided with a signed and dated written receipt by the appropriate law enforcement agency. This receipt shall include, but not limited to, a detailed identifying description indicating the serial number and condition of the firearm. In addition, the appropriate law enforcement agency shall be liable to the lawful owner of said confiscated, seized or relinquished firearm for any loss, damage or substantial decrease in value of said firearm that is a direct result of a lack of reasonable care by the appropriate law enforcement agency.

(ii)  Firearms shall not be engraved or permanently marked in any manner, including, but not limited to, engraving of evidence or other identification numbers. Unless reasonable suspicion exists to believe that a particular firearm has been used in the commission of a crime, no firearm shall be test fired. Any reduction in the value of a firearm due to test firing, engraving or permanently marking in violation of this paragraph shall be considered damage, and the law enforcement agency shall be liable to the lawful owner of the firearm for the reduction in value caused by the test firing, engraving or permanently marking.

(iii)  For purposes of this paragraph, the term "firearm" shall include any scope, sight, bipod, sling, light, magazine, clip, ammunition or other firearm accessory attached to or seized, confiscated or relinquished with a firearm.

(g)  Other restrictions.--Nothing in this section shall exempt a person from a disability in relation to the possession or control of a firearm which is imposed as a condition of probation or parole or which is imposed pursuant to the provision of any law other than this section.

(h)  License prohibition.--Any person who is prohibited from possessing, using, controlling, selling, purchasing, transferring or manufacturing any firearm under this section shall not be eligible for or permitted to obtain a license to carry a firearm under section 6109 (relating to licenses).

(i)  Firearm.--As used in this section only, the term "firearm" shall include any weapons which are designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

(j)  Copy of order to State Police.--If the court grants relief from the disabilities imposed under this section, a copy of the order shall be sent by the prothonotary within ten days of the entry of the order to the Pennsylvania State Police and shall include the name, date of birth and Social Security number of the individual.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; June 18, 1998, P.L.503, No.70, eff. imd.; Dec. 3, 1998, P.L.933, No.121, eff. imd.; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; June 28, 2002, P.L.481, No.82, eff. 60 days; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Nov. 10, 2005, P.L.335, No.66, eff. 180 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment.  Act 131 amended subsec. (b).

2005 Amendment.  Act 66 amended subsecs. (a), (a.1), (c)(6), (d), (e)(1) and (f)(2) and (4) and added subsec. (c)(9).

2003 Amendment.  Act 24 amended subsec. (c)(3).

1999 Amendment.  Act 59 amended subsec. (c)(2) and added subsec. (a.1).

1998 Amendments.  Act 70 amended subsec. (c)(4) and added subsec. (j) and Act 121 amended subsec. (c)(1).

1997 Amendment.  Act 5 amended subsec. (f).

1995 Amendment.  Act 66 amended subsecs. (a), (b), (c), (d) and (f).

Cross References.  Section 6105 is referred to in sections 908.1, 6103, 6104, 6105.1, 6109, 6110.2, 6111, 6111.1, 6115, 6117, 6118, 6123, 6301 of this title; sections 6102, 6108, 6108.3, 6119 of Title 23 (Domestic Relations); section 6308 of Title 42 (Judiciary and Judicial Procedure).



Section 6105.1 - Restoration of firearm rights for offenses under prior laws of this Commonwealth

§ 6105.1.  Restoration of firearm rights for offenses under prior laws of this Commonwealth.

(a)  Restoration.--A person convicted of a disabling offense may make application to the court of common pleas in the county where the principal residence of the applicant is situated for restoration of firearms rights. The court shall grant restoration of firearms rights after a hearing in open court to determine whether the requirements of this section have been met unless:

(1)  the applicant has been convicted of any other offense specified in section 6105(a) or (b) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) or the applicant's conduct meets the criteria in section 6105(c)(1), (2), (3), (4), (5), (6) or (7);

(2)  the applicant has been convicted of any other crime punishable by imprisonment exceeding one year as defined in section 6102 (relating to definitions); or

(3)  the applicant's character and reputation is such that the applicant would be likely to act in a manner dangerous to public safety.

(b)  Notice and standing.--

(1)  Notice of an application for restoration of firearms rights shall be provided to the Pennsylvania State Police, the district attorney of the county where the disabling offense occurred and the district attorney of the county where the application is filed. The district attorney of the county where the application is filed, the district attorney of the county where the disabling offense occurred and the Pennsylvania State Police may, at their option, be parties to the proceeding.

(2)  Notwithstanding paragraph (1), the standing of the Pennsylvania State Police as a party to a proceeding under this section shall be limited to determinations of whether the offense meets the definition of the phrase "disabling offense" or whether the provisions of subsection (a)(1) and (2) have been satisfied.

(c)  Copy of order to Pennsylvania State Police.--If the court grants restoration of firearms rights to an applicant, a copy of the order shall be sent by the prothonotary within ten days of the entry of the order to the district attorneys and the Pennsylvania State Police, Firearms Division, and shall include the name, date of birth and Social Security number of the applicant.

(d)  Expungement and pardon.--A restoration of firearms rights under this section shall not result in the expungement of any criminal history record information nor will it constitute a gubernatorial pardon.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Disabling offense."  A conviction for any offense which:

(1)  resulted in a Federal firearms disability and is substantially similar to either an offense currently graded as a crime punishable by a term of imprisonment for not more than two years or conduct which no longer constitutes a violation of law; and

(2)  was a violation of either of the following:

(i)  the former act of May 1, 1929 (P.L.905, No.403), known as The Vehicle Code, or the former act of April 29, 1959 (P.L.58, No.32), known as The Vehicle Code; or

(ii)  the former act of June 24, 1939 (P.L.872, No.375), known as the Penal Code.

The definition shall not include any offense which, if committed under contemporary standards, would constitute a misdemeanor of the second degree or greater under section 2701 (relating to simple assault) and was committed by a current or former spouse, parent or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse, parent or guardian or by a person similarly situated to a spouse, parent or guardian of the victim.

"Restoration of firearms rights."  Relieving any and all disabilities with respect to a person's right to own, possess, use, control, sell, purchase, transfer, manufacture, receive, ship or transport firearms, including any disabilities imposed pursuant to this subchapter. The phrase shall also mean the restoration of the right to vote, to hold public office and to serve on a jury.

(Dec. 9, 2002, P.L.1391, No.172, eff. imd.)

2002 Amendment.  Act 172 added section 6105.1.



Section 6106 - Firearms not to be carried without a license



Section 6106.1 - Carrying loaded weapons other than firearms



Section 6107 - Prohibited conduct during emergency



Section 6108 - Carrying firearms on public streets or public property in Philadelphia

§ 6108.  Carrying firearms on public streets or public property in Philadelphia.

No person shall carry a firearm, rifle or shotgun at any time upon the public streets or upon any public property in a city of the first class unless:

(1)  such person is licensed to carry a firearm; or

(2)  such person is exempt from licensing under section 6106(b) of this title (relating to firearms not to be carried without a license).

Cross References.  Section 6108 is referred to in section 6109 of this title.



Section 6109 - Licenses

§ 6109.  Licenses.

(a)  Purpose of license.--A license to carry a firearm shall be for the purpose of carrying a firearm concealed on or about one's person or in a vehicle throughout this Commonwealth.

(b)  Place of application.--An individual who is 21 years of age or older may apply to a sheriff for a license to carry a firearm concealed on or about his person or in a vehicle within this Commonwealth. If the applicant is a resident of this Commonwealth, he shall make application with the sheriff of the county in which he resides or, if a resident of a city of the first class, with the chief of police of that city.

(c)  Form of application and content.--The application for a license to carry a firearm shall be uniform throughout this Commonwealth and shall be on a form prescribed by the Pennsylvania State Police. The form may contain provisions, not exceeding one page, to assure compliance with this section. Issuing authorities shall use only the application form prescribed by the Pennsylvania State Police. One of the following reasons for obtaining a firearm license shall be set forth in the application: self-defense, employment, hunting and fishing, target shooting, gun collecting or another proper reason. The application form shall be dated and signed by the applicant and shall contain the following statement:

I have never been convicted of a crime that prohibits me from possessing or acquiring a firearm under Federal or State law. I am of sound mind and have never been committed to a mental institution. I hereby certify that the statements contained herein are true and correct to the best of my knowledge and belief. I understand that, if I knowingly make any false statements herein, I am subject to penalties prescribed by law. I authorize the sheriff, or his designee, or, in the case of first class cities, the chief or head of the police department, or his designee, to inspect only those records or documents relevant to information required for this application. If I am issued a license and knowingly become ineligible to legally possess or acquire firearms, I will promptly notify the sheriff of the county in which I reside or, if I reside in a city of the first class, the chief of police of that city.

(d)  Sheriff to conduct investigation.--The sheriff to whom the application is made shall:

(1)  investigate the applicant's record of criminal conviction;

(2)  investigate whether or not the applicant is under indictment for or has ever been convicted of a crime punishable by imprisonment exceeding one year;

(3)  investigate whether the applicant's character and reputation are such that the applicant will not be likely to act in a manner dangerous to public safety;

(4)  investigate whether the applicant would be precluded from receiving a license under subsection (e)(1) or section 6105(h) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms); and

(5)  conduct a criminal background, juvenile delinquency and mental health check following the procedures set forth in section 6111 (relating to sale or transfer of firearms), receive a unique approval number for that inquiry and record the date and number on the application.

(e)  Issuance of license.--

(1)  A license to carry a firearm shall be for the purpose of carrying a firearm concealed on or about one's person or in a vehicle and shall be issued if, after an investigation not to exceed 45 days, it appears that the applicant is an individual concerning whom no good cause exists to deny the license. A license shall not be issued to any of the following:

(i)  An individual whose character and reputation is such that the individual would be likely to act in a manner dangerous to public safety.

(ii)  An individual who has been convicted of an offense under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(iii)  An individual convicted of a crime enumerated in section 6105.

(iv)  An individual who, within the past ten years, has been adjudicated delinquent for a crime enumerated in section 6105 or for an offense under The Controlled Substance, Drug, Device and Cosmetic Act.

(v)  An individual who is not of sound mind or who has ever been committed to a mental institution.

(vi)  An individual who is addicted to or is an unlawful user of marijuana or a stimulant, depressant or narcotic drug.

(vii)  An individual who is a habitual drunkard.

(viii)  An individual who is charged with or has been convicted of a crime punishable by imprisonment for a term exceeding one year except as provided for in section 6123 (relating to waiver of disability or pardons).

(ix)  A resident of another state who does not possess a current license or permit or similar document to carry a firearm issued by that state if a license is provided for by the laws of that state, as published annually in the Federal Register by the Bureau of Alcohol, Tobacco and Firearms of the Department of the Treasury under 18 U.S.C. § 921(a)(19) (relating to definitions).

(x)  An alien who is illegally in the United States.

(xi)  An individual who has been discharged from the armed forces of the United States under dishonorable conditions.

(xii)  An individual who is a fugitive from justice. This subparagraph does not apply to an individual whose fugitive status is based upon nonmoving or moving summary offense under Title 75 (relating to vehicles).

(xiii)  An individual who is otherwise prohibited from possessing, using, manufacturing, controlling, purchasing, selling or transferring a firearm as provided by section 6105.

(xiv)  An individual who is prohibited from possessing or acquiring a firearm under the statutes of the United States.

(3)  The license to carry a firearm shall be designed to be uniform throughout this Commonwealth and shall be in a form prescribed by the Pennsylvania State Police. The license shall bear the following:

(i)  The name, address, date of birth, race, sex, citizenship, height, weight, color of hair, color of eyes and signature of the licensee.

(ii)  The signature of the sheriff issuing the license.

(iii)  A license number of which the first two numbers shall be a county location code followed by numbers issued in numerical sequence.

(iv)  The point-of-contact telephone number designated by the Pennsylvania State Police under subsection (l).

(v)  The reason for issuance.

(vi)  The period of validation.

(4)  The sheriff shall require a photograph of the licensee on the license. The photograph shall be in a form compatible with the Commonwealth Photo Imaging Network.

(5)  The original license shall be issued to the applicant. The first copy of the license shall be forwarded to the Pennsylvania State Police within seven days of the date of issue. The second copy shall be retained by the issuing authority for a period of seven years. Except pursuant to court order, both copies and the application shall, at the end of the seven-year period, be destroyed unless the license has been renewed within the seven-year period.

(f)  Term of license.--

(1)  A license to carry a firearm issued under subsection (e) shall be valid throughout this Commonwealth for a period of five years unless extended under paragraph (3) or sooner revoked.

(2)  At least 60 days prior to the expiration of each license, the issuing sheriff shall send to the licensee an application for renewal of license. Failure to receive a renewal application shall not relieve a licensee from the responsibility to renew the license.

(3)  Notwithstanding paragraph (1) or any other provision of law to the contrary, a license to carry a firearm that is held by a member of the United States Armed Forces or the Pennsylvania National Guard on Federal active duty and deployed overseas that is scheduled to expire during the period of deployment shall be extended until 90 days after the end of the deployment.

(4)  Possession of a license, together with a copy of the person's military orders showing the dates of overseas deployment, including the date that the overseas deployment ends, shall constitute, during the extension period specified in paragraph (3), a defense to any charge filed pursuant to section 6106 (relating to firearms not to be carried without a license) or 6108 (relating to carrying firearms on public streets or public property in Philadelphia).

(g)  Grant or denial of license.--Upon the receipt of an application for a license to carry a firearm, the sheriff shall, within 45 days, issue or refuse to issue a license on the basis of the investigation under subsection (d) and the accuracy of the information contained in the application. If the sheriff refuses to issue a license, the sheriff shall notify the applicant in writing of the refusal and the specific reasons. The notice shall be sent by certified mail to the applicant at the address set forth in the application.

(h)  Fee.--

(1)  In addition to fees described in paragraphs (2)(ii) and (3), the fee for a license to carry a firearm is $19. This includes all of the following:

(i)  A renewal notice processing fee of $1.50.

(ii)  An administrative fee of $5 under section 14(2) of the act of July 6, 1984 (P.L.614, No.127), known as the Sheriff Fee Act.

(2)  (Expired).

(3)  An additional fee of $1 shall be paid by the applicant for a license to carry a firearm and shall be remitted by the sheriff to the Firearms License Validation System Account, which is hereby established as a special restricted receipt account within the General Fund of the State Treasury. The account shall be used for purposes under subsection (l). Moneys credited to the account and any investment income accrued are hereby appropriated on a continuing basis to the Pennsylvania State Police.

(4)  No fee other than that provided by this subsection or the Sheriff Fee Act may be assessed by the sheriff for the performance of any background check made pursuant to this act.

(5)  The fee is payable to the sheriff to whom the application is submitted and is payable at the time of application for the license.

(6)  Except for the administrative fee of $5 under section 14(2) of the Sheriff Fee Act, all other fees shall be refunded if the application is denied but shall not be refunded if a license is issued and subsequently revoked.

(7)  A person who sells or attempts to sell a license to carry a firearm for a fee in excess of the amounts fixed under this subsection commits a summary offense.

(i)  Revocation.--A license to carry firearms may be revoked by the issuing authority for good cause. A license to carry firearms shall be revoked by the issuing authority for any reason stated in subsection (e)(1) which occurs during the term of the permit. Notice of revocation shall be in writing and shall state the specific reason for revocation. Notice shall be sent by certified mail to the individual whose license is revoked, and, at that time, notice shall also be provided to the Pennsylvania State Police by electronic means, including e-mail or facsimile transmission, that the license is no longer valid. An individual whose license is revoked shall surrender the license to the issuing authority within five days of receipt of the notice. An individual whose license is revoked may appeal to the court of common pleas for the judicial district in which the individual resides. An individual who violates this section commits a summary offense.

(i.1)  Notice to sheriff.--Notwithstanding any statute to the contrary:

(1)  Upon conviction of a person for a crime specified in section 6105(a) or (b) or upon conviction of a person for a crime punishable by imprisonment exceeding one year or upon a determination that the conduct of a person meets the criteria specified in section 6105(c)(1), (2), (3), (5), (6) or (9), the court shall determine if the defendant has a license to carry firearms issued pursuant to this section. If the defendant has such a license, the court shall notify the sheriff of the county in which that person resides, on a form developed by the Pennsylvania State Police, of the identity of the person and the nature of the crime or conduct which resulted in the notification. The notification shall be transmitted by the judge within seven days of the conviction or determination.

(2)  Upon adjudication that a person is incompetent or upon the involuntary commitment of a person to a mental institution for inpatient care and treatment under the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, or upon involuntary treatment of a person as described under section 6105(c)(4), the judge of the court of common pleas, mental health review officer or county mental health and mental retardation administrator shall notify the sheriff of the county in which that person resides, on a form developed by the Pennsylvania State Police, of the identity of the person who has been adjudicated, committed or treated and the nature of the adjudication, commitment or treatment. The notification shall be transmitted by the judge, mental health review officer or county mental health and mental retardation administrator within seven days of the adjudication, commitment or treatment.

(j)  Immunity.--A sheriff who complies in good faith with this section shall be immune from liability resulting or arising from the action or misconduct with a firearm committed by any individual to whom a license to carry a firearm has been issued.

(k)  Reciprocity.--

(1)  The Attorney General shall have the power and duty to enter into reciprocity agreements with other states providing for the mutual recognition of a license to carry a firearm issued by the Commonwealth and a license or permit to carry a firearm issued by the other state. To carry out this duty, the Attorney General is authorized to negotiate reciprocity agreements and grant recognition of a license or permit to carry a firearm issued by another state.

(2)  The Attorney General shall report to the General Assembly within 180 days of the effective date of this paragraph and annually thereafter concerning the agreements which have been consummated under this subsection.

(l)  Firearms License Validation System.--

(1)  The Pennsylvania State Police shall establish a nationwide toll-free telephone number, known as the Firearms License Validation System, which shall be operational seven days a week, 24 hours per day, for the purpose of responding to law enforcement inquiries regarding the validity of any Pennsylvania license to carry a firearm.

(2)  Notwithstanding any other law regarding the confidentiality of information, inquiries to the Firearms License Validation System regarding the validity of any Pennsylvania license to carry a firearm may only be made by law enforcement personnel acting within the scope of their official duties.

(3)  Law enforcement personnel outside this Commonwealth shall provide their originating agency identifier number and the license number of the license to carry a firearm which is the subject of the inquiry.

(4)  Responses to inquiries by law enforcement personnel outside this Commonwealth shall be limited to the name of the licensee, the validity of the license and any information which may be provided to a criminal justice agency pursuant to Chapter 91 (relating to criminal history record information).

(m)  Inquiries.--

(1)  The Attorney General shall, not later than one year after the effective date of this subsection and not less than once annually, contact in writing the appropriate authorities in any other state which does not have a current reciprocity agreement with the Commonwealth to determine if:

(i)  the state will negotiate a reciprocity agreement;

(ii)  a licensee may carry a concealed firearm in the state; or

(iii)  a licensee may apply for a license or permit to carry a firearm issued by the state.

(2)  The Attorney General shall maintain a current list of those states which have a reciprocity agreement with the Commonwealth, those states which allow licensees to carry a concealed firearm and those states which allow licensees to apply for a license or permit to carry a firearm. This list shall be posted on the Internet, provided to the Pennsylvania State Police and made available to the public upon request.

(m.1)  Temporary emergency licenses.--

(1)  A person seeking a temporary emergency license to carry a concealed firearm shall submit to the sheriff of the county in which the person resides all of the following:

(i)  Evidence of imminent danger to the person or the person's minor child. For purposes of this subparagraph, the term "minor" shall have the same meaning as provided in 1 Pa.C.S. § 1991 (relating to definitions).

(ii)  A sworn affidavit that contains the information required on an application for a license to carry a firearm and attesting that the person is 21 years of age or older, is not prohibited from owning firearms under section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) or any other Federal or State law and is not currently subject to a protection from abuse order or a protection order issued by a court of another state.

(iii)  In addition to the provisions of subsection (h), a temporary emergency license fee established by the Commissioner of the Pennsylvania State Police for an amount that does not exceed the actual cost of conducting the criminal background check or $10, whichever is less.

(iv)  An application for a license to carry a firearm on the form prescribed pursuant to subsection (c).

(2)  Upon receipt of the items required under paragraph (1), the sheriff immediately shall conduct a criminal history, juvenile delinquency and mental health record check of the applicant pursuant to section 6105. Immediately upon receipt of the results of the records check, the sheriff shall review the information and shall determine whether the applicant meets the criteria set forth in this subsection. If the sheriff determines that the applicant has met all of the criteria, the sheriff shall immediately issue the applicant a temporary emergency license to carry a concealed firearm.

(3)  If the sheriff refuses to issue a temporary emergency license, the sheriff shall specify the grounds for the denial in a written notice to the applicant. The applicant may appeal the denial or challenge criminal records check results that were the basis of the denial, if applicable, in the same manner as a denial of a license to carry a firearm under this section.

(4)  A temporary emergency license issued under this subsection shall be valid for 45 days and may not be renewed. A person who has been issued a temporary emergency license under this subsection shall not be issued another temporary emergency license unless at least five years have expired since the issuance of the prior temporary emergency license. During the 45 days the temporary emergency license is valid, the sheriff shall conduct an additional investigation of the person for the purposes of determining whether the person may be issued a license pursuant to this section. If, during the course of this investigation, the sheriff discovers any information that would have prohibited the issuance of a license pursuant to this section, the sheriff shall be authorized to revoke the temporary emergency license as provided in subsection (i).

(5)  The temporary emergency license issued pursuant to this section shall be consistent with the form prescribed in subsection (e)(3), (4) and (5). In addition to the information provided in those paragraphs, the temporary emergency license shall be clearly marked "Temporary."

(6)  A person who holds a temporary emergency license to carry a firearm shall have the same rights to carry a firearm as a person issued a license to carry a firearm under this section. A licensee under this subsection shall be subject to all other duties, restrictions and penalties under this section, including revocation pursuant to subsection (i).

(7)  A sheriff who issues a temporary emergency license to carry a firearm shall retain, for the entire period during which the temporary emergency license is in effect, the evidence of imminent danger that the applicant submitted to the sheriff that was the basis for the license, or a copy of the evidence, as appropriate.

(8)  A person applying for a temporary emergency license shall complete the application required pursuant to subsection (c) and shall provide at the time of application the information required in paragraph (1).

(9)  Prior to the expiration of a temporary emergency license, if the sheriff has determined pursuant to investigation that the person issued a temporary emergency license is not disqualified and if the temporary emergency license has not been revoked pursuant to subsection (i), the sheriff shall issue a license pursuant to this section that is effective for the balance of the five-year period from the date of the issuance of the temporary emergency license. Records and all other information, duties and obligations regarding such licenses shall be applicable as otherwise provided in this section.

(10)  As used in this subsection, the term "evidence of imminent danger" means:

(i)  a written document prepared by the Attorney General, a district attorney, a chief law enforcement officer, judicial officer or their designees describing the facts that give a person reasonable cause to fear a criminal attack upon the person or the person's minor child. For the purposes of this subparagraph, the term "chief law enforcement officer" shall have the same meaning as provided in 42 Pa.C.S. § 8951 (relating to definitions) and "judicial officer" shall have the same meaning as provided in 42 Pa.C.S. § 102 (relating to definitions).

(ii)  a police report.

(m.2)  Inconsistent provisions.--Notwithstanding the provisions of section 7506 (relating to violation of rules regarding conduct on Commonwealth property), 75 Pa.C.S. § 7727 (relating to additional limitations on operation) or the act of June 28, 1995 (P.L.89, No.18), known as the Conservation and Natural Resources Act, and regulations promulgated under that act, a firearm may be carried as provided in subsection (a) by:

(1)  a law enforcement officer whose current identification as a law enforcement officer shall be construed as a valid license to carry a firearm; or

(2)  any licensee.

(m.3)  Construction.--Nothing in this section shall be construed to:

(1)  Permit the hunting or harvesting of any wildlife with a firearm or ammunition not otherwise permitted by 34 Pa.C.S. (relating to game).

(2)  Authorize any Commonwealth agency to regulate the possession of firearms in any manner inconsistent with the provisions of this title.

(n)  Definition.--As used in this section, the term "licensee" means an individual who is licensed to carry a firearm under this section.

(Apr. 17, 1986, P.L.82, No.28, eff. Jan. 1, 1987; Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; June 18, 1998, P.L.503, No.70, eff. imd.; Nov. 10, 2005, P.L.335, No.66; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days; June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment.  Act 10 amended subsec. (m.3). See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.

2011 Expiration.  Subsec. (h)(2) expired May 9, 2011. See Act 66 of 2005.

2008 Amendment.  Act 131 amended subsec. (f)(1) and added subsecs. (f)(3) and (4), (m.1), (m.2) and (m.3).

2005 Amendment.  Act 66 amended subsecs. (c), (d), (e), (h), (i) and (k) and added subsecs. (i.1), (l), (m) and (n). Section 14 of Act 66 provided that the Pennsylvania Commission on Crime and Delinquency shall submit a report to the General Assembly three years after the effective date of section 14 on the progress of the Firearms License to Carry Modernization Account. See section 15 of Act 66 in the appendix to this title for special provisions relating to effective date.

1997 Amendment.  Act 5 amended subsec. (a).

1995 Amendment.  Act 66 amended subsecs. (a), (f) and (h).

Cross References.  Section 6109 is referred to in sections 913, 6105, 6106, 6107, 6111, 6115, 6124 of this title; section 6108 of Title 23 (Domestic Relations); sections 2325, 2525 of Title 34 (Game).



Section 6110 - Persons to whom delivery shall not be made (Repealed)



Section 6110.1 - Possession of firearm by minor



Section 6110.2 - Possession of firearm with altered manufacturer's number

§ 6110.2.  Possession of firearm with altered manufacturer's number.

(a)  General rule.--No person shall possess a firearm which has had the manufacturer's number integral to the frame or receiver altered, changed, removed or obliterated.

(b)  Penalty.--A person who violates this section commits a felony of the second degree.

(c)  Definition.--As used in this section, the term "firearm" shall have the same meaning as that term is defined in section 6105(i) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms), except that the term shall not include antique firearms as defined in section 6118 (relating to antique firearms).

(Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)



Section 6111 - Sale or transfer of firearms

§ 6111.  Sale or transfer of firearms.

(a)  Time and manner of delivery.--

(1)  Except as provided in paragraph (2), no seller shall deliver a firearm to the purchaser or transferee thereof until 48 hours shall have elapsed from the time of the application for the purchase thereof, and, when delivered, the firearm shall be securely wrapped and shall be unloaded.

(2)  Thirty days after publication in the Pennsylvania Bulletin that the Instantaneous Criminal History Records Check System has been established in accordance with the Brady Handgun Violence Prevention Act (Public Law 103-159, 18 U.S.C. § 921 et seq.), no seller shall deliver a firearm to the purchaser thereof until the provisions of this section have been satisfied, and, when delivered, the firearm shall be securely wrapped and shall be unloaded.

(b)  Duty of seller.--No licensed importer, licensed manufacturer or licensed dealer shall sell or deliver any firearm to another person, other than a licensed importer, licensed manufacturer, licensed dealer or licensed collector, until the conditions of subsection (a) have been satisfied and until he has:

(1)  For purposes of a firearm as defined in section 6102 (relating to definitions), obtained a completed application/record of sale from the potential buyer or transferee to be filled out in triplicate, the original copy to be sent to the Pennsylvania State Police, postmarked via first class mail, within 14 days of the sale, one copy to be retained by the licensed importer, licensed manufacturer or licensed dealer for a period of 20 years and one copy to be provided to the purchaser or transferee. The form of this application/record of sale shall be no more than one page in length and shall be promulgated by the Pennsylvania State Police and provided by the licensed importer, licensed manufacturer or licensed dealer. The application/record of sale shall include the name, address, birthdate, gender, race, physical description and Social Security number of the purchaser or transferee, the date of the application and the caliber, length of barrel, make, model and manufacturer's number of the firearm to be purchased or transferred. The application/record of sale shall also contain the following question:

Are you the actual buyer of the firearm(s), as defined under 18 Pa.C.S. § 6102 (relating to definitions), listed on this application/record of sale? Warning: You are not the actual buyer if you are acquiring the firearm(s) on behalf of another person, unless you are legitimately acquiring the firearm as a gift for any of the following individuals who are legally eligible to own a firearm:

(1)  spouse;

(2)  parent;

(3)  child;

(4)  grandparent; or

(5)  grandchild.

(1.1)  On the date of publication in the Pennsylvania Bulletin of a notice by the Pennsylvania State Police that the instantaneous records check has been implemented, all of the following shall apply:

(i)  In the event of an electronic failure under section 6111.1(b)(2) (relating to Pennsylvania State Police) for purposes of a firearm which exceeds the barrel and related lengths set forth in section 6102, obtained a completed application/record of sale from the potential buyer or transferee to be filled out in triplicate, the original copy to be sent to the Pennsylvania State Police, postmarked via first class mail, within 14 days of sale, one copy to be retained by the licensed importer, licensed manufacturer or licensed dealer for a period of 20 years and one copy to be provided to the purchaser or transferee.

(ii)  The form of the application/record of sale shall be no more than one page in length and shall be promulgated by the Pennsylvania State Police and provided by the licensed importer, licensed manufacturer or licensed dealer.

(iii)  For purposes of conducting the criminal history, juvenile delinquency and mental health records background check which shall be completed within ten days of receipt of the information from the dealer, the application/record of sale shall include the name, address, birthdate, gender, race, physical description and Social Security number of the purchaser or transferee and the date of application.

(iv)  No information regarding the type of firearm need be included other than an indication that the firearm exceeds the barrel lengths set forth in section 6102.

(v)  Unless it has been discovered pursuant to a criminal history, juvenile delinquency and mental health records background check that the potential purchaser or transferee is prohibited from possessing a firearm pursuant to section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms), no information on the application/record of sale provided pursuant to this subsection shall be retained as precluded by section 6111.4 (relating to registration of firearms) by the Pennsylvania State Police either through retention of the application/record of sale or by entering the information onto a computer, and, further, an application/record of sale received by the Pennsylvania State Police pursuant to this subsection shall be destroyed within 72 hours of the completion of the criminal history, juvenile delinquency and mental health records background check.

(1.2)  Fees collected under paragraph (3) and section 6111.2 (relating to firearm sales surcharge) shall be transmitted to the Pennsylvania State Police within 14 days of collection.

(1.3)  In addition to the criminal penalty under section 6119 (relating to violation penalty), any person who knowingly and intentionally maintains or fails to destroy any information submitted to the Pennsylvania State Police for purposes of a background check pursuant to paragraphs (1.1) and (1.4) or violates section 6111.4 shall be subject to a civil penalty of $250 per violation, entry or failure to destroy.

(1.4)  Following implementation of the instantaneous records check by the Pennsylvania State Police on or before December 1, 1998, no application/record of sale shall be completed for the purchase or transfer of a firearm which exceeds the barrel lengths set forth in section 6102. A statement shall be submitted by the dealer to the Pennsylvania State Police, postmarked via first class mail, within 14 days of the sale, containing the number of firearms sold which exceed the barrel and related lengths set forth in section 6102, the amount of surcharge and other fees remitted and a list of the unique approval numbers given pursuant to paragraph (4), together with a statement that the background checks have been performed on the firearms contained in the statement. The form of the statement relating to performance of background checks shall be promulgated by the Pennsylvania State Police.

(2)  Inspected photoidentification of the potential purchaser or transferee, including, but not limited to, a driver's license, official Pennsylvania photoidentification card or official government photoidentification card. In the case of a potential buyer or transferee who is a member of a recognized religious sect or community whose tenets forbid or discourage the taking of photographs of members of that sect or community, a seller shall accept a valid-without-photo driver's license or a combination of documents, as prescribed by the Pennsylvania State Police, containing the applicant's name, address, date of birth and the signature of the applicant.

(3)  Requested by means of a telephone call that the Pennsylvania State Police conduct a criminal history, juvenile delinquency history and a mental health record check. The purchaser and the licensed dealer shall provide such information as is necessary to accurately identify the purchaser. The requester shall be charged a fee equivalent to the cost of providing the service but not to exceed $2 per buyer or transferee.

(4)  Received a unique approval number for that inquiry from the Pennsylvania State Police and recorded the date and the number on the application/record of sale form.

(5)  Issued a receipt containing the information from paragraph (4), including the unique approval number of the purchaser. This receipt shall be prima facie evidence of the purchaser's or transferee's compliance with the provisions of this section.

(6)  Unless it has been discovered pursuant to a criminal history, juvenile delinquency and mental health records background check that the potential purchaser or transferee is prohibited from possessing a firearm pursuant to section 6105, no information received via telephone following the implementation of the instantaneous background check system from a purchaser or transferee who has received a unique approval number shall be retained by the Pennsylvania State Police.

(7)  For purposes of the enforcement of 18 U.S.C. § 922(d)(9), (g)(1) and (s)(1) (relating to unlawful acts), in the event the criminal history or juvenile delinquency background check indicates a conviction for a misdemeanor that the Pennsylvania State Police cannot determine is or is not related to an act of domestic violence, the Pennsylvania State Police shall issue a temporary delay of the approval of the purchase or transfer. During the temporary delay, the Pennsylvania State Police shall conduct a review or investigation of the conviction with courts, local police departments, district attorneys and other law enforcement or related institutions as necessary to determine whether or not the misdemeanor conviction involved an act of domestic violence. The Pennsylvania State Police shall conduct the review or investigation as expeditiously as possible. No firearm may be transferred by the dealer to the purchaser who is the subject of the investigation during the temporary delay. The Pennsylvania State Police shall notify the dealer of the termination of the temporary delay and either deny the sale or provide the unique approval number under paragraph (4).

(c)  Duty of other persons.--Any person who is not a licensed importer, manufacturer or dealer and who desires to sell or transfer a firearm to another unlicensed person shall do so only upon the place of business of a licensed importer, manufacturer, dealer or county sheriff's office, the latter of whom shall follow the procedure set forth in this section as if he were the seller of the firearm. The provisions of this section shall not apply to transfers between spouses or to transfers between a parent and child or to transfers between grandparent and grandchild.

(d)  Defense.--Compliance with the provisions of this section shall be a defense to any criminal complaint under the laws of this Commonwealth or other claim or cause of action under this chapter arising from the sale or transfer of any firearm.

(e)  Nonapplicability of section.--This section shall not apply to the following:

(1)  Any firearm manufactured on or before 1898.

(2)  Any firearm with a matchlock, flintlock or percussion cap type of ignition system.

(3)  Any replica of any firearm described in paragraph (1) if the replica:

(i)  is not designed or redesigned to use rimfire or conventional center fire fixed ammunition; or

(ii)  uses rimfire or conventional center fire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade.

(f)  Application of section.--

(1)  For the purposes of this section only, except as provided by paragraph (2), "firearm" shall mean any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

(2)  The provisions contained in subsections (a) and (c) shall only apply to pistols or revolvers with a barrel length of less than 15 inches, any shotgun with a barrel length of less than 18 inches, any rifle with a barrel length of less than 16 inches or any firearm with an overall length of less than 26 inches.

(3)  The provisions contained in subsection (a) shall not apply to any law enforcement officer whose current identification as a law enforcement officer shall be construed as a valid license to carry a firearm or any person who possesses a valid license to carry a firearm under section 6109 (relating to licenses).

(4)  (i)  The provisions of subsection (a) shall not apply to any person who presents to the seller or transferor a written statement issued by the official described in subparagraph (iii) during the ten-day period ending on the date of the most recent proposal of such transfer or sale by the transferee or purchaser stating that the transferee or purchaser requires access to a firearm because of a threat to the life of the transferee or purchaser or any member of the household of that transferee or purchaser.

(ii)  The issuing official shall notify the applicant's local police authority that such a statement has been issued. In counties of the first class the chief of police shall notify the police station or substation closest to the applicant's residence.

(iii)  The statement issued under subparagraph (ii) shall be issued by the district attorney, or his designee, of the county of residence if the transferee or purchaser resides in a municipality where there is no chief of police. Otherwise, the statement shall be issued by the chief of police in the municipality in which the purchaser or transferee resides.

(g)  Penalties.--

(1)  Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly or intentionally sells, delivers or transfers a firearm in violation of this section commits a misdemeanor of the second degree.

(2)  Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly or intentionally sells, delivers or transfers a firearm under circumstances intended to provide a firearm to any person, purchaser or transferee who is unqualified or ineligible to control, possess or use a firearm under this chapter commits a felony of the third degree and shall in addition be subject to revocation of the license to sell firearms for a period of three years.

(3)  Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly and intentionally requests a criminal history, juvenile delinquency or mental health record check or other confidential information from the Pennsylvania State Police under this chapter for any purpose other than compliance with this chapter or knowingly and intentionally disseminates any criminal history, juvenile delinquency or mental health record or other confidential information to any person other than the subject of the information commits a felony of the third degree.

(3.1)  Any person, licensed dealer, licensed manufacturer or licensed importer who knowingly and intentionally obtains or furnishes information collected or maintained pursuant to section 6109 for any purpose other than compliance with this chapter or who knowingly or intentionally disseminates, publishes or otherwise makes available such information to any person other than the subject of the information commits a felony of the third degree.

(4)  Any person, purchaser or transferee commits a felony of the third degree if, in connection with the purchase, delivery or transfer of a firearm under this chapter, he knowingly and intentionally:

(i)  makes any materially false oral statement;

(ii)  makes any materially false written statement, including a statement on any form promulgated by Federal or State agencies; or

(iii)  willfully furnishes or exhibits any false identification intended or likely to deceive the seller, licensed dealer or licensed manufacturer.

(5)  Notwithstanding section 306 (relating to liability for conduct of another; complicity) or any other statute to the contrary, any person, licensed importer, licensed dealer or licensed manufacturer who knowingly and intentionally sells, delivers or transfers a firearm in violation of this chapter who has reason to believe that the firearm is intended to be used in the commission of a crime or attempt to commit a crime shall be criminally liable for such crime or attempted crime.

(6)  Notwithstanding any act or statute to the contrary, any person, licensed importer, licensed manufacturer or licensed dealer who knowingly and intentionally sells or delivers a firearm in violation of this chapter who has reason to believe that the firearm is intended to be used in the commission of a crime or attempt to commit a crime shall be liable in the amount of the civil judgment for injuries suffered by any person so injured by such crime or attempted crime.

(h)  Subsequent violation penalty.--

(1)  A second or subsequent violation of this section shall be a felony of the second degree. A person who at the time of sentencing has been convicted of another offense under this section shall be sentenced to a mandatory minimum sentence of imprisonment of five years. A second or subsequent offense shall also result in permanent revocation of any license to sell, import or manufacture a firearm.

(2)  Notice of the applicability of this subsection to the defendant and reasonable notice of the Commonwealth's intention to proceed under this section shall be provided prior to trial. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence and shall determine by a preponderance of the evidence if this section is applicable.

(3)  There shall be no authority for a court to impose on a defendant to which this subsection is applicable a lesser sentence than provided for in paragraph (1), to place the defendant on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(4)  If a sentencing court refuses to apply this subsection where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this subsection.

(5)  For the purposes of this subsection, a person shall be deemed to have been convicted of another offense under this section whether or not judgment of sentence has been imposed for that violation.

(i)  Confidentiality.--All information provided by the potential purchaser, transferee or applicant, including, but not limited to, the potential purchaser, transferee or applicant's name or identity, furnished by a potential purchaser or transferee under this section or any applicant for a license to carry a firearm as provided by section 6109 shall be confidential and not subject to public disclosure. In addition to any other sanction or penalty imposed by this chapter, any person, licensed dealer, State or local governmental agency or department that violates this subsection shall be liable in civil damages in the amount of $1,000 per occurrence or three times the actual damages incurred as a result of the violation, whichever is greater, as well as reasonable attorney fees.

(j)  Exemption.--

(1)  The provisions of subsections (a) and (b) shall not apply to:

(i)  sales between Federal firearms licensees; or

(ii)  the purchase of firearms by a chief law enforcement officer or his designee, for the official use of law enforcement officers.

(2)  For the purposes of this subsection, the term "chief law enforcement officer" shall include the Commissioner of the Pennsylvania State Police, the chief or head of a police department, a county sheriff or any equivalent law enforcement official.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66; Apr. 22, 1997, P.L.73, No.5; June 18, 1998, P.L.503, No.70, eff. imd.; Dec. 3, 1998, P.L.933, No.121, eff. imd.; Dec. 15, 1999, P.L.915, No.59, eff. 60 days; Dec. 20, 2000, P.L.728, No.101, eff. 60 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days; Oct. 25, 2012, P.L.1626, No.199, eff. 60 days)

2012 Amendment.  Act 199 amended subsec. (h).

2008 Amendment.  Act 131 amended subsecs. (b)(1), (g)(4) and (j).

2000 Amendment.  Act 101 amended subsec. (j).

1998 Amendments.  Act 70 amended subsecs. (b)(1.1) intro. par. and (i), (1.4) and (3) and (g)(3) and added subsecs. (b)(7) and (g)(3.1) and Act 121 amended subsec. (b)(1.4). Act 121 overlooked the amendment by Act 70, but the amendments do not conflict in substance (except for the date, as to which Act 121 has been given effect) and have both been given effect in setting forth the text of subsec. (b)(1.4).

1997 Amendment.  Act 5 amended the entire section, effective immediately as to subsec. (b)(1.1) and 60 days as to the remainder of the section.

Cross References.  Section 6111 is referred to in sections 6109, 6111.1, 6111.2, 6111.3, 6113 of this title; section 6108.3 of Title 23 (Domestic Relations); section 5552 of Title 42 (Judiciary and Judicial Procedure).



Section 6111.1 - Pennsylvania State Police



Section 6111.2 - Firearm sales surcharge



Section 6111.3 - Firearm Records Check Fund



Section 6111.4 - Registration of firearms



Section 6111.5 - Rules and regulations



Section 6112 - Retail dealer required to be licensed



Section 6113 - Licensing of dealers



Section 6114 - Judicial review



Section 6115 - Loans on, or lending or giving firearms prohibited



Section 6116 - False evidence of identity



Section 6117 - Altering or obliterating marks of identification



Section 6118 - Antique firearms



Section 6119 - Violation penalty



Section 6120 - Limitation on the regulation of firearms and ammunition

§ 6120.  Limitation on the regulation of firearms and ammunition.

(a)  General rule.--No county, municipality or township may in any manner regulate the lawful ownership, possession, transfer or transportation of firearms, ammunition or ammunition components when carried or transported for purposes not prohibited by the laws of this Commonwealth.

(a.1)  No right of action.--

(1)  No political subdivision may bring or maintain an action at law or in equity against any firearms or ammunition manufacturer, trade association or dealer for damages, abatement, injunctive relief or any other relief or remedy resulting from or relating to either the lawful design or manufacture of firearms or ammunition or the lawful marketing or sale of firearms or ammunition to the public.

(2)  Nothing in this subsection shall be construed to prohibit a political subdivision from bringing or maintaining an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the political subdivision.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Dealer."  The term shall include any person engaged in the business of selling at wholesale or retail a firearm or ammunition.

"Firearms."  This term shall have the meaning given to it in section 5515 (relating to prohibiting of paramilitary training) but shall not include air rifles as that term is defined in section 6304 (relating to sale and use of air rifles).

"Political subdivision."  The term shall include any home rule charter municipality, county, city, borough, incorporated town, township or school district.

(Oct. 18, 1974, P.L.768, No.260, eff. imd.; Dec. 19, 1988, P.L.1275, No.158, eff. 180 days; Oct. 4, 1994, P.L.571, No.84, eff. 60 days; Dec. 15, 1999, P.L.915, No.59, eff. imd.)



Section 6121 - Certain bullets prohibited



Section 6122 - Proof of license and exception



Section 6123 - Waiver of disability or pardons



Section 6124 - Administrative regulations



Section 6125 - Distribution of uniform firearm laws and firearm safety brochures

§ 6125.  Distribution of uniform firearm laws and firearm safety brochures.

It shall be the duty of the Pennsylvania State Police beginning January 1, 1996, to distribute to every licensed firearm dealer in this Commonwealth firearms safety brochures at no cost to the dealer. The brochures shall be written by the Pennsylvania State Police, with the cooperation of the Pennsylvania Game Commission, and shall include a summary of the major provisions of this subchapter, including, but not limited to, the duties of the sellers and purchasers and the transferees of firearms. The brochure or a copy thereof shall be provided without charge to each purchaser.

(June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.)

Cross References.  Section 6125 is referred to in section 6111.1 of this title.



Section 6126 - Firearms Background Check Advisory Committee (Expired)

§ 6126.  Firearms Background Check Advisory Committee (Expired).

2002 Expiration.  Section 6126 expired November 30, 2002. See Act 101 of 2001.



Section 6127 - Firearm tracing



Section 6141 - Purchase of firearms in contiguous states (Repealed)

SUBCHAPTER B

FIREARMS GENERALLY

Sec.

6141.  Purchase of firearms in contiguous states (Repealed).

6141.1. Purchase of rifles and shotguns outside this Commonwealth.

6142.  Locking device for firearms.

§ 6141.  Purchase of firearms in contiguous states (Repealed).

1997 Repeal Note.  Section 6141 was repealed April 22, 1997, P.L.73, No.5, effective in 60 days.



Section 6141.1 - Purchase of rifles and shotguns outside this Commonwealth

§ 6141.1.  Purchase of rifles and shotguns outside this Commonwealth.

Nothing in this chapter shall be construed to prohibit a person in this Commonwealth who may lawfully purchase, possess, use, control, sell, transfer or manufacture a firearm which exceeds the barrel and related lengths set forth in section 6102 (relating to definitions) from lawfully purchasing or otherwise obtaining such a firearm in a jurisdiction outside this Commonwealth.

(Apr. 22, 1997, P.L.73, No.5, eff. 60 days)

1997 Amendment.  Act 5 added section 6141.1.



Section 6142 - Locking device for firearms



Section 6161 - Carrying explosives on conveyances



Section 6162 - Shipping explosives



Section 6181 - Scope of subchapter



Section 6182 - Legislative findings and declarations



Section 6183 - Definitions



Section 6184 - Straw Purchase Prevention Education Program



Section 6185 - Powers and duties of Attorney General



Section 6186 - Straw Purchase Prevention Education Fund



Section 6187 - Transfer for initial funding






Chapter 63 - Minors

Section 6301 - Corruption of minors

CHAPTER 63

MINORS

Sec.

6301.  Corruption of minors.

6302.  Sale or lease of weapons and explosives.

6303.  Sale of starter pistols.

6304.  Sale and use of air rifles.

6305.  Sale of tobacco.

6306.  Furnishing cigarettes or cigarette papers (Repealed).

6306.1. Use of tobacco in schools prohibited.

6307.  Misrepresentation of age to secure liquor or malt or brewed beverages.

6308.  Purchase, consumption, possession or transportation of liquor or malt or brewed beverages.

6309.  Representing that minor is of age.

6310.  Inducement of minors to buy liquor or malt or brewed beverages.

6310.1. Selling or furnishing liquor or malt or brewed beverages to minors.

6310.2. Manufacture or sale of false identification card.

6310.3. Carrying a false identification card.

6310.4. Restriction of operating privileges.

6310.5. Predisposition evaluation.

6310.6. Definitions.

6310.7. Selling or furnishing nonalcoholic beverages to persons under 21 years of age.

6311.  Tattooing and body piercing.

6312.  Sexual abuse of children.

6313.  Special information.

6314.  Sentencing and penalties for trafficking drugs to minors.

6315.  Selling or furnishing butane to minors.

6316.  Selling or furnishing certain stimulants to minors.

6317.  Drug-free school zones.

6318.  Unlawful contact with minor.

6319.  Solicitation of minors to traffic drugs.

6320.  Sexual exploitation of children.

6321.  Transmission of sexually explicit images by minor.

Enactment.  Chapter 63 was added December 6, 1972, P.L.1482, No.334, effective in six months.

Cross References.  Chapter 63 is referred to in section 2101 of Title 5 (Athletics and Sports).

§ 6301.  Corruption of minors.

(a)  Offense defined.--

(1)  (i)  Except as provided in subparagraph (ii), whoever, being of the age of 18 years and upwards, by any act corrupts or tends to corrupt the morals of any minor less than 18 years of age, or who aids, abets, entices or encourages any such minor in the commission of any crime, or who knowingly assists or encourages such minor in violating his or her parole or any order of court, commits a misdemeanor of the first degree.

(ii)  Whoever, being of the age of 18 years and upwards, by any course of conduct in violation of Chapter 31 (relating to sexual offenses) corrupts or tends to corrupt the morals of any minor less than 18 years of age, or who aids, abets, entices or encourages any such minor in the commission of an offense under Chapter 31 commits a felony of the third degree.

(2)  Any person who knowingly aids, abets, entices or encourages a minor younger than 18 years of age to commit truancy commits a summary offense. Any person who violates this paragraph within one year of the date of a first conviction under this section commits a misdemeanor of the third degree. A conviction under this paragraph shall not, however, constitute a prohibition under section 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

(b)  Adjudication of delinquency unnecessary.--A conviction under the provisions of this section may be had whether or not the jurisdiction of any juvenile court has attached or shall thereafter attach to such minor or whether or not such minor has been adjudicated a delinquent or shall thereafter be adjudicated a delinquent.

(c)  Presumptions.--In trials and hearings upon charges of violating the provisions of this section, knowledge of the minor's age and of the court's orders and decrees concerning such minor shall be presumed in the absence of proof to the contrary.

(d)  Mistake as to age.--

(1)  Whenever in this section the criminality of conduct depends upon the corruption of a minor whose actual age is under 16 years, it is no defense that the actor did not know the age of the minor or reasonably believed the minor to be older than 18 years.

(2)  Whenever in this section the criminality of conduct depends upon the corruption of a minor whose actual age is 16 years or more but less than 18 years, it is a defense for the actor to prove by a preponderance of the evidence that he reasonably believed the minor to be 18 years or older.

(July 1, 1978, P.L.573, No.104, eff. 60 days; July 11, 1996, P.L.552, No.98, eff. 60 days; Oct. 7, 2010, P.L.482, No.69, eff. 60 days)

2010 Amendment.  Act 69 amended subsec. (a)(1).

1996 Amendment.  Act 98 amended subsec. (a).

1978 Amendment.  Act 104 added present section 6301. Former section 6301, relating to the same subject matter, was repealed November 28, 1973, P.L.341, No.117.

Cross References.  Section 6301 is referred to in section 6105 of this title; section 3304 of Title 5 (Athletics and Sports); sections 5329, 6344 of Title 23 (Domestic Relations); sections 5552, 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 6302 - Sale or lease of weapons and explosives



Section 6303 - Sale of starter pistols



Section 6304 - Sale and use of air rifles



Section 6305 - Sale of tobacco



Section 6306 - Furnishing cigarettes or cigarette papers (Repealed)



Section 6306.1 - Use of tobacco in schools prohibited



Section 6307 - Misrepresentation of age to secure liquor or malt or brewed beverages

§ 6307.  Misrepresentation of age to secure liquor or malt or brewed beverages.

(a)  Offense defined.--A person is guilty of a summary offense for a first violation and a misdemeanor of the third degree for any subsequent violations if he, being under the age of 21 years, knowingly and falsely represents himself to be 21 years of age or older to any licensed dealer, distributor or other person, for the purpose of procuring or having furnished to him, any liquor or malt or brewed beverages.

(b)  Minimum penalty.--In addition to any other penalty imposed pursuant to section 6310.4 (relating to restriction of operating privileges) or this title or other statute, a person who is convicted of violating subsection (a) may be sentenced to pay a fine of not more than $500 for subsequent violations. No court shall have the authority to suspend any sentence as defined in this section.

(c)  Adjudication of delinquency.--In addition to any other disposition authorized by law, a person adjudicated delinquent under subsection (a) may be ordered to pay a fine not exceeding $500 for an adjudication of delinquency.

(d)  Preadjudication disposition.--

(1)  When a person is charged with violating subsection (a), the court may admit the offender to an adjudication alternative program under 42 Pa.C.S. § 1520 (relating to adjudication alternative program) or to any other preadjudication disposition, if the offender has not previously received a preadjudication disposition for violating subsection (a).

(2)  The use of a preadjudication disposition shall be considered a first or subsequent offense, whichever is applicable, for the purpose of further adjudication under this section or under section 6310.4.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

Cross References.  Section 6307 is referred to in sections 6310.4, 6310.5, 6310.6, 6313 of this title; section 1532 of Title 75 (Vehicles).



Section 6308 - Purchase, consumption, possession or transportation of liquor or malt or brewed beverages

§ 6308.  Purchase, consumption, possession or transportation of liquor or malt or brewed beverages.

(a)  Offense defined.--A person commits a summary offense if he, being less than 21 years of age, attempts to purchase, purchases, consumes, possesses or knowingly and intentionally transports any liquor or malt or brewed beverages, as defined in section 6310.6 (relating to definitions). For the purposes of this section, it shall not be a defense that the liquor or malt or brewed beverage was consumed in a jurisdiction other than the jurisdiction where the citation for underage drinking was issued.

(b)  Penalty.--In addition to the penalty imposed pursuant to section 6310.4 (relating to restriction of operating privileges), a person convicted of violating subsection (a) may be sentenced to pay a fine of not more than $500 for the first violation and not more than $1,000 for the second and each subsequent violation.

(c)  Preadjudication disposition.--

(1)  When a person is charged with violating subsection (a), the magisterial district judge may admit the offender to the adjudication alternative as authorized in 42 Pa.C.S. § 1520 (relating to adjudication alternative program) or any other preadjudication disposition if the offender has not previously received a preadjudication disposition for violating subsection (a).

(2)  The use of a preadjudication disposition shall be considered a first or subsequent offense, whichever is applicable, for the purpose of further adjudication under this section or under section 6310.4.

(d)  Notification.--The police department making an arrest for a suspected violation of subsection (a) shall so notify the parents or guardian of the minor charged.

(e)  Exception for compliance checks.--

(1)  An individual who is under 21 years of age may purchase, attempt to purchase, possess or transport liquor or malt or brewed beverages if all of the following apply:

(i)  The individual is at least 18 years of age.

(ii)  The individual is an officer, employee or intern of the Bureau of Liquor Control Enforcement of the Pennsylvania State Police.

(iii)  The individual has completed training specified by the bureau.

(iv)  The individual is acting within the scope of prescribed duties.

(v)  The individual is acting under the direct control or supervision of a bureau officer who is an adult.

(2)  Under no circumstances may individuals under 21 years of age consume liquor or malt or brewed beverages.

(3)  The Pennsylvania State Police shall promulgate regulations prescribing the manner in which compliance checks are to be performed. Compliance checks under this subsection shall be conducted in a manner consistent with the regulations. Regulations shall require, at a minimum, all of the following:

(i)  Prior to participation in the compliance check, the officer, employee or intern shall undergo training approved by the Bureau of Liquor Control Enforcement.

(ii)  A person licensed to sell liquor or malt or brewed beverages that is found to be in compliance with this section during a compliance check shall be notified in writing of the compliance check and the determination of compliance.

(iii)  A person licensed to sell liquor or malt or brewed beverages that is found to be noncompliant with this section during a compliance check shall be immediately verbally advised by the supervising bureau officer and shall be notified in writing of the failure to comply within ten working days of the date of the compliance check.

(f)  Exception for person seeking medical attention for another.--A person shall be immune from prosecution for consumption or possession under subsection (a) if he can establish the following:

(1)  The only way law enforcement officers became aware of the person's violation of subsection (a) is because the person placed a 911 call, or a call to campus safety, police or emergency services, in good faith, based on a reasonable belief and reported that another person was in need of immediate medical attention to prevent death or serious injury.

(2)  The person reasonably believed he was the first person to make a 911 call or a call to campus safety, police or emergency services, and report that a person needed immediate medical attention to prevent death or serious injury.

(3)  The person provided his own name to the 911 operator or equivalent campus safety, police or emergency officer.

(4)  The person remained with the person needing medical assistance until emergency health care providers arrived and the need for his presence had ended.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Mar. 25, 1988, P.L.262, No.31, eff. 60 days; Mar. 17, 2000, P.L.11, No.4, eff. 60 days; Dec. 3, 2002, P.L.1144, No.141, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; July 7, 2011, P.L.288, No.66, eff. 60 days; Oct. 25, 2012, P.L.1663, No.205, eff. 60 days)

2012 Amendment.  Act 205 amended subsec. (b). Section 2 of Act 205 provided that the amendment shall apply to offenses committed on or after the effective date of section 2.

2011 Amendment.  Act 66 added subsec. (f).

2004 Amendment.  Act 207 amended subsec. (c)(1). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2002 Amendment.  Act 141 added subsec. (e). Section 2 of Act 141 provided that subsec. (e) shall expire December 31, 2007, unless sooner reauthorized by the General Assembly. Section 2 of Act 141 was amended by Act 75 of 2007, amending the expiration date of subsec. (e) to December 31, 2017.

2000 Amendment.  Act 4 amended subsec. (a).

Cross References.  Section 6308 is referred to in sections 6310.4, 6310.5, 6310.6, 6313, 9122, 9123 of this title; section 1518 of Title 4 (Amusements); sections 3573, 8902 of Title 42 (Judiciary and Judicial Procedure); sections 1532, 1553 of Title 75 (Vehicles).



Section 6309 - Representing that minor is of age



Section 6310 - Inducement of minors to buy liquor or malt or brewed beverages

§ 6310.  Inducement of minors to buy liquor or malt or brewed beverages.

(a)  Offense defined.--A person is guilty of a misdemeanor of the third degree if he hires or requests or induces any minor to purchase, or offer to purchase, liquor or malt or brewed beverages, as defined in section 6310.6 (relating to definitions), from a duly licensed dealer for any purpose.

(b)  Minimum penalty.--In addition to any other penalty imposed pursuant to this title or other statute, a person convicted of an offense under this section shall be sentenced to pay a fine of not less than $300. There shall be no authority in any court to impose on an offender any lesser sentence than the minimum sentence mandated by this subsection. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than the minimum sentence mandated in this subsection. In no case shall the sentence exceed the maximum sentence prescribed by law. No court shall have the authority to suspend any sentence as defined in this section.

(c)  Exception for compliance checks.--

(1)  An individual who is under 21 years of age may purchase, attempt to purchase, possess or transport liquor or malt or brewed beverages if all of the following apply:

(i)  The individual is at least 18 years of age.

(ii)  The individual is an officer, employee or intern of the Bureau of Liquor Control Enforcement of the Pennsylvania State Police.

(iii)  The individual has completed training specified by the bureau.

(iv)  The individual is acting within the scope of prescribed duties.

(v)  The individual is acting under the direct control or supervision of a bureau officer who is an adult.

(2)  Under no circumstances may individuals under 21 years of age consume liquor or malt or brewed beverages.

(3)  The Pennsylvania State Police shall promulgate regulations prescribing the manner in which compliance checks are to be performed. Compliance checks under this subsection shall be conducted in a manner consistent with the regulations. Regulations shall require, at a minimum, all of the following:

(i)  Prior to participation in the compliance check, the officer, employee or intern shall undergo training approved by the Bureau of Liquor Control Enforcement.

(ii)  A person licensed to sell liquor or malt or brewed beverages that is found to be in compliance with this section during a compliance check shall be notified in writing of the compliance check and the determination of compliance.

(iii)  A person licensed to sell liquor or malt or brewed beverages that is found to be noncompliant with this section during a compliance check shall be immediately verbally advised by the supervising bureau officer and shall be notified in writing of the failure to comply within ten working days of the date of the compliance check.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days; Dec. 3, 2002, P.L.1144, No.141, eff. 60 days)

2002 Amendment.  Act 141 added subsec. (c). Section 2 of Act 141 provided that subsec. (c) shall expire December 31, 2007, unless sooner reauthorized by the General Assembly. Section 2 of Act 141 was amended by Act 75 of 2007, amending the expiration date of subsec. (c) to December 31, 2017.

Cross References.  Section 6310 is referred to in section 6310.6 of this title.



Section 6310.1 - Selling or furnishing liquor or malt or brewed beverages to minors

§ 6310.1.  Selling or furnishing liquor or malt or brewed beverages to minors.

(a)  Offense defined.--Except as provided in subsection (b), a person commits a misdemeanor of the third degree if he intentionally and knowingly sells or intentionally and knowingly furnishes, or purchases with the intent to sell or furnish, any liquor or malt or brewed beverages to a person who is less than 21 years of age.

(b)  Exceptions.--The provisions of this section shall not apply to any religious service or ceremony which may be conducted in a private home or a place of worship where the amount of wine served does not exceed the amount reasonably, customarily and traditionally required as an integral part of the service or ceremony.

(c)  Minimum penalty.--In addition to any other penalty imposed pursuant to this title or other statute, a person who is convicted of violating subsection (a) shall be sentenced to pay a fine of not less than $1,000 for the first violation and a fine of $2,500 for each subsequent violation. There shall be no authority in any court to impose on an offender any lesser sentence than the minimum sentence mandated by this subsection. No court shall have the authority to suspend any sentence as defined in this section. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than the minimum sentence mandated in this subsection. In no case shall the sentence exceed the maximum sentence prescribed by law.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment.  Act 31 added section 6310.1.

Cross References.  Section 6310.1 is referred to in section 6310.6 of this title.



Section 6310.2 - Manufacture or sale of false identification card



Section 6310.3 - Carrying a false identification card



Section 6310.4 - Restriction of operating privileges

§ 6310.4.  Restriction of operating privileges.

(a)  General rule.--Whenever a person is convicted or is adjudicated delinquent or is admitted to any preadjudication program for a violation of section 6307 (relating to misrepresentation of age to secure liquor or malt or brewed beverages), 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) or 6310.3 (relating to carrying a false identification card), the court, including a court not of record if it is exercising jurisdiction pursuant to 42 Pa.C.S. § 1515(a) (relating to jurisdiction and venue), shall order the operating privilege of the person suspended. A copy of the order shall be transmitted to the Department of Transportation.

(b)  Duration of suspension.--When the department suspends the operating privilege of a person under subsection (a), the duration of the suspension shall be as follows:

(1)  For a first offense, a period of 90 days from the date of suspension.

(2)  For a second offense, a period of one year from the date of suspension.

(3)  For a third offense, and any offense thereafter, a period of two years from the date of suspension. Any multiple sentences imposed shall be served consecutively.

Reinstatement of operating privilege shall be governed by 75 Pa.C.S. § 1545 (relating to restoration of operating privilege).

(c)  Nondrivers.--Any person whose record is received by the department under subsection (a) and who does not have a driver's license shall be ineligible to apply for a learner's permit under 75 Pa.C.S. §§ 1505 (relating to learners' permits) and 1507 (relating to application for driver's license or learner's permit by minor) for the time periods specified in subsection (b). If the person is under 16 years of age when he is convicted or adjudicated delinquent or admitted to a preadjudication program, his suspension of operating privileges shall commence upon his 16th birthday for the time periods specified in subsection (b).

(d)  Insurance premiums.--An insurer shall not increase premiums, impose any surcharge or rate penalty, or make any driver record point assignment for automobile insurance, nor shall an insurer cancel or refuse to renew an automobile insurance policy on account of a suspension under this section.

(Mar. 25, 1988, P.L.262, No.31, eff. 60 days)

1988 Amendment.  Act 31 added section 6310.4.

Cross References.  Section 6310.4 is referred to in sections 6307, 6308, 6310.3, 9122, 9123 of this title; section 1518 of Title 4 (Amusements); sections 1532, 1545 of Title 75 (Vehicles).



Section 6310.5 - Predisposition evaluation



Section 6310.6 - Definitions



Section 6310.7 - Selling or furnishing nonalcoholic beverages to persons under 21 years of age

§ 6310.7.  Selling or furnishing nonalcoholic beverages to persons under 21 years of age.

(a)  Offense defined.--A person commits a summary offense if he intentionally and knowingly sells or furnishes nonalcoholic beverages to any person under 21 years of age.

(b)  Definitions.--As used in this section, the term "nonalcoholic beverage" means any beverage intended to be marketed or sold as nonalcoholic beer, wine or liquor having some alcohol content but does not contain more than 0.5% alcohol by volume.

(Dec. 12, 1994, P.L.1248, No.148, eff. 60 days)

1994 Amendment.  Act 148 added section 6310.7. See the preamble to Act 148 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 6311 - Tattooing and body piercing



Section 6312 - Sexual abuse of children

§ 6312.  Sexual abuse of children.

(a)  Definition.--(Deleted by amendment).

(b)  Photographing, videotaping, depicting on computer or filming sexual acts.--Any person who causes or knowingly permits a child under the age of 18 years to engage in a prohibited sexual act or in the simulation of such act is guilty of a felony of the second degree if such person knows, has reason to know or intends that such act may be photographed, videotaped, depicted on computer or filmed. Any person who knowingly photographs, videotapes, depicts on computer or films a child under the age of 18 years engaging in a prohibited sexual act or in the simulation of such an act is guilty of a felony of the second degree.

(c)  Dissemination of photographs, videotapes, computer depictions and films.--

(1)  Any person who knowingly sells, distributes, delivers, disseminates, transfers, displays or exhibits to others, or who possesses for the purpose of sale, distribution, delivery, dissemination, transfer, display or exhibition to others, any book, magazine, pamphlet, slide, photograph, film, videotape, computer depiction or other material depicting a child under the age of 18 years engaging in a prohibited sexual act or in the simulation of such act commits an offense.

(2)  A first offense under this subsection is a felony of the third degree, and a second or subsequent offense under this subsection is a felony of the second degree.

(d)  Child pornography.--

(1)  Any person who intentionally views or knowingly possesses or controls any book, magazine, pamphlet, slide, photograph, film, videotape, computer depiction or other material depicting a child under the age of 18 years engaging in a prohibited sexual act or in the simulation of such act commits an offense.

(2)  A first offense under this subsection is a felony of the third degree, and a second or subsequent offense under this subsection is a felony of the second degree.

(e)  Evidence of age.--In the event a person involved in a prohibited sexual act is alleged to be a child under the age of 18 years, competent expert testimony shall be sufficient to establish the age of said person.

(e.1)  Mistake as to age.--Under subsection (b) only, it is no defense that the defendant did not know the age of the child. Neither a misrepresentation of age by the child nor a bona fide belief that the person is over the specified age shall be a defense.

(f)  Exceptions.--This section does not apply to any of the following:

(1)  Any material that is viewed, possessed, controlled, brought or caused to be brought into this Commonwealth, or presented, for a bona fide educational, scientific, governmental or judicial purpose.

(2)  Conduct prohibited under section 6321 (relating to transmission of sexually explicit images by minor), unless the conduct is specifically excluded by section 6321(d).

(3)  An individual under 18 years of age who knowingly views, photographs, videotapes, depicts on a computer or films or possesses or intentionally views a visual depiction as defined in section 6321 of himself alone in a state of nudity as defined in section 6321.

(f.1)  Criminal action.--

(1)  A district attorney shall have the authority to investigate and to institute criminal proceedings for any violation of this section.

(2)  In addition to the authority conferred upon the Attorney General by the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have the authority to investigate and to institute criminal proceedings for any violation of this section or any series of violations of this section involving more than one county of this Commonwealth or involving any county of this Commonwealth and another state. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to investigate or prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Intentionally views."  The deliberate, purposeful, voluntary viewing of material depicting a child under 18 years of age engaging in a prohibited sexual act or in the simulation of such act. The term shall not include the accidental or inadvertent viewing of such material.

"Prohibited sexual act."  Sexual intercourse as defined in section 3101 (relating to definitions), masturbation, sadism, masochism, bestiality, fellatio, cunnilingus, lewd exhibition of the genitals or nudity if such nudity is depicted for the purpose of sexual stimulation or gratification of any person who might view such depiction.

(Oct. 26, 1977, P.L.212, No.62, eff. 60 days; Dec. 19, 1988, P.L.1275, No.158, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Nov. 20, 2002, P.L.1104, No.134, eff. 60 days; July 14, 2009, P.L.63, No.15, eff. 60 days; Oct. 7, 2010, P.L.482, No.69, eff. 60 days; Oct. 25, 2012, P.L.1605, No.198, eff. 60 days)

2012 Amendment.  Act 69 amended subsec. (f).

2010 Amendment.  Act 69 added subsec. (f.1).

2009 Amendment.  Act 15 amended subsecs. (d) hdg. and (1) and (f), added subsec. (g) and deleted by amendment subsec. (a).

2002 Amendment.  Act 134 amended subsecs. (c) and (d).

Cross References.  Section 6312 is referred to in sections 6312, 6318, 7621, 7626, 7627 of this title; section 3304 of Title 5 (Athletics and Sports); section 2106 of Title 20 (Decedents, Estates and Fiduciaries); sections 5329, 6344, 6702 of Title 23 (Domestic Relations); sections 5552, 6302, 9718.1, 9795.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice).



Section 6313 - Special information



Section 6314 - Sentencing and penalties for trafficking drugs to minors

§ 6314.  Sentencing and penalties for trafficking drugs to minors.

(a)  General rule.--A person over 18 years of age who is convicted in any court of this Commonwealth of a violation of section 13(a)(14) or (30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, shall, if the delivery or possession with intent to deliver of the controlled substance was to a minor, be sentenced to a minimum sentence of at least one year total confinement, notwithstanding any other provision of this title or other statute to the contrary.

(b)  Additional penalties.--In addition to the mandatory minimum sentence set forth in subsection (a), the person shall be sentenced to an additional minimum sentence of at least two years total confinement, notwithstanding any other provision of this title or other statute to the contrary, if the person did any of the following:

(1)  Committed the offense with the intent to promote the habitual use of the controlled substance.

(2)  Intended to engage the minor in the trafficking, transportation, delivery, manufacturing, sale or conveyance.

(3)  Committed the offense within 1,000 feet of the real property on which is located a public, private or parochial school or a college or university.

(4)  Committed the offense on a school bus or within 500 feet of a school bus stop.

(c)  Proof at sentencing.--The provisions of this section shall not be an element of the crime. Notice of the applicability of this section to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence, and shall determine, by a preponderance of the evidence, if this section is applicable.

(d)  Authority of court in sentencing.--There shall be no authority for a court to impose on a defendant to which this section is applicable a lesser sentence than provided for in subsection (a), to place the defendant on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section. Disposition under section 17 or 18 of The Controlled Substance, Drug, Device and Cosmetic Act shall not be available to a defendant to which this section applies.

(e)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(f)  Forfeiture.--Assets against which a forfeiture petition has been filed and is pending or against which the Commonwealth has indicated an intention to file a forfeiture petition shall not be subject to a fine under this section.

(g)  Definition.--As used in this section, the term "minor" means an individual under 18 years of age.

(Mar. 25, 1988, P.L.262, No.31, eff. July 1, 1988; May 9, 1997, P.L.142, No.8, eff. 60 days)

1997 Amendment.  Act 8 amended subsec. (b).

1988 Amendment.  Act 31 added section 6314.

Cross References.  Section 6314 is referred to in section 6317 of this title.



Section 6315 - Selling or furnishing butane to minors



Section 6316 - Selling or furnishing certain stimulants to minors



Section 6317 - Drug-free school zones



Section 6318 - Unlawful contact with minor

§ 6318.  Unlawful contact with minor.

(a)  Offense defined.--A person commits an offense if he is intentionally in contact with a minor, or a law enforcement officer acting in the performance of his duties who has assumed the identity of a minor, for the purpose of engaging in an activity prohibited under any of the following, and either the person initiating the contact or the person being contacted is within this Commonwealth:

(1)  Any of the offenses enumerated in Chapter 31 (relating to sexual offenses).

(2)  Open lewdness as defined in section 5901 (relating to open lewdness).

(3)  Prostitution as defined in section 5902 (relating to prostitution and related offenses).

(4)  Obscene and other sexual materials and performances as defined in section 5903 (relating to obscene and other sexual materials and performances).

(5)  Sexual abuse of children as defined in section 6312 (relating to sexual abuse of children).

(6)  Sexual exploitation of children as defined in section 6320 (relating to sexual exploitation of children).

(b)  Grading.--A violation of subsection (a) is:

(1)  an offense of the same grade and degree as the most serious underlying offense in subsection (a) for which the defendant contacted the minor; or

(2)  a felony of the third degree;

whichever is greater.

(b.1)  Concurrent jurisdiction to prosecute.--The Attorney General shall have concurrent prosecutorial jurisdiction with the district attorney for violations under this section and any crime arising out of the activity prohibited by this section when the person charged with a violation of this section contacts a minor through the use of a computer, computer system or computer network. No person charged with a violation of this section by the Attorney General shall have standing to challenge the authority of the Attorney General to prosecute the case, and, if any such challenge is made, the challenge shall be dismissed and no relief shall be available in the courts of this Commonwealth to the person making the challenge.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Computer."  An electronic, magnetic, optical, hydraulic, organic or other high-speed data processing device or system which performs logic, arithmetic or memory functions and includes all input, output, processing, storage, software or communication facilities which are connected or related to the device in a computer system or computer network.

"Computer network."  The interconnection of two or more computers through the usage of satellite, microwave, line or other communication medium.

"Computer system."  A set of related, connected or unconnected computer equipment, devices and software.

"Contacts."  Direct or indirect contact or communication by any means, method or device, including contact or communication in person or through an agent or agency, through any print medium, the mails, a common carrier or communication common carrier, any electronic communication system and any telecommunications, wire, computer or radio communications device or system.

"Minor."  An individual under 18 years of age.

(Dec. 19, 1997, P.L.615, No.62, eff. imd.; Nov. 20, 2002, P.L.1104, No.134, eff. 60 days; Dec. 9, 2002, P.L.1391, No.172, eff. 60 days; Nov. 29, 2006, P.L.1567, No.178, eff. Jan. 1, 2007)

2006 Amendment.  See the preamble to Act 178 in the appendix to this title for special provisions relating to legislative intent.

Cross References.  Section 6318 is referred to in section 5708 of this title; sections 5329, 6702 of Title 23 (Domestic Relations); sections 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 4503 of Title 61 (Prisons and Parole).



Section 6319 - Solicitation of minors to traffic drugs



Section 6320 - Sexual exploitation of children

§ 6320.  Sexual exploitation of children.

(a)  Offense defined.--A person commits the offense of sexual exploitation of children if he procures for another person a child under 18 years of age for the purpose of sexual exploitation.

(b)  Penalty.--An offense under this section is a felony of the second degree.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Procure."  To obtain or make available for sexual exploitation.

"Sexual exploitation."  Actual or simulated sexual activity or nudity arranged for the purpose of sexual stimulation or gratification of any person.

(May 10, 2000, P.L.41, No.14, eff. 60 days)

2000 Amendment.  Act 14 added section 6320.

Cross References.  Section 6320 is referred to in section 6318 of this title; sections 5329, 6702 of Title 23 (Domestic Relations); sections 5552, 9718.1, 9799.14 of Title 42 (Judiciary and Judicial Procedure); section 2303 of Title 44 (Law and Justice); section 4503 of Title 61 (Prisons and Parole).



Section 6321 - Transmission of sexually explicit images by minor

§ 6321.  Transmission of sexually explicit images by minor.

(a)  Summary offense.--Except as provided in section 6312 (relating to sexual abuse of children), a minor commits a summary offense when the minor:

(1)  Knowingly transmits, distributes, publishes or disseminates an electronic communication containing a sexually explicit image of himself.

(2)  Knowingly possesses or knowingly views a sexually explicit image of a minor who is 12 years of age or older.

(b)  Misdemeanor of the third degree.--Except as provided in section 6312, a minor commits a misdemeanor of the third degree when the minor knowingly transmits, distributes, publishes or disseminates an electronic communication containing a sexually explicit image of another minor who is 12 years of age or older.

(c)  Misdemeanor of the second degree.--Except as provided in section 6312, a minor commits a misdemeanor of the second degree when, with the intent to coerce, intimidate, torment, harass or otherwise cause emotional distress to another minor, the minor:

(1)  makes a visual depiction of any minor in a state of nudity without the knowledge and consent of the depicted minor; or

(2)  transmits, distributes, publishes or disseminates a visual depiction of any minor in a state of nudity without the knowledge and consent of the depicted minor.

(d)  Application of section.--This section shall not apply to the following:

(1)  Conduct that involves images that depict sexual intercourse, deviate sexual intercourse or penetration, however slight, of the genitals or anus of a minor, masturbation, sadism, masochism or bestiality.

(2)  Conduct that involves a sexually explicit image of a minor if the image was taken, made, used or intended to be used for or in furtherance of a commercial purpose.

(e)  Forfeiture.--Any electronic communication device used in violation of this section shall be subject to forfeiture to the Commonwealth, and no property right shall exist in it.

(f)  Diversionary program.--The magisterial district judge or any judicial authority with jurisdiction over the violation shall give first consideration to referring a person charged with a violation of subsection (a) to a diversionary program under 42 Pa.C.S. § 1520 (relating to adjudication alternative program) and the Pennsylvania Rules of Criminal Procedure. As part of the diversionary program, the magisterial district judge or any judicial authority with jurisdiction over the violation may order the person to participate in an educational program which includes the legal and nonlegal consequences of sharing sexually explicit images. If the person successfully completes the diversionary program, the person's records of the charge of violating subsection (a) shall be expunged as provided for under Pa.R.C.P. No.320 (relating to expungement upon successful completion of ARD program).

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Disseminate."  To cause or make an electronic or actual communication from one person, place or electronic communication device to two or more other persons, places or electronic communication devices.

"Distribute."  To deliver or pass out.

"Electronic communication."  As defined in section 5702 (relating to definitions).

"Knowingly possesses."  The deliberate, purposeful, voluntary possession of a sexually explicit image of another minor who is 12 years of age or older. The term shall not include the accidental or inadvertent possession of such an image.

"Knowingly views."  The deliberate, purposeful, voluntary viewing of a sexually explicit image of another minor who is 12 years of age or older. The term shall not include the accidental or inadvertent viewing of such an image.

"Minor."  An individual under 18 years of age.

"Nudity."  The showing of the human male or female genitals, pubic area or buttocks with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple or the depiction of covered male genitals in a discernibly turgid state.

"Publish."  To issue for distribution.

"Sexually explicit image."  A lewd or lascivious visual depiction of a minor's genitals, pubic area, breast or buttocks or nudity, if such nudity is depicted for the purpose of sexual stimulation or gratification of any person who might view such nudity.

"Transmit."  To cause or make an electronic communication from one person, place or electronic communication device to only one other person, place or electronic communication device.

"Visual depiction."  A representation by picture, including, but not limited to, a photograph, videotape, film or computer image.

(Oct. 25, 2012, P.L.1605, No.198, eff. 60 days)

2012 Amendment.  Act 69 added section 6321.

Cross References.  Section 6312 is referred to in section 6312 of this title.






Chapter 65 - Nuisances

Section 6501 - Scattering rubbish



Section 6502 - Refrigerators and iceboxes



Section 6503 - Posting advertisements on property of another



Section 6504 - Public nuisances



Section 6505 - Discarding television sets and tubes






Chapter 67 - Proprietary and Official Rights

Section 6701 - Wearing of uniforms and insignia

CHAPTER 67

PROPRIETARY AND OFFICIAL RIGHTS

Sec.

6701.  Wearing of uniforms and insignia.

6702.  Sale of veterans' flowers.

6703.  Dealing in military decorations.

6704.  Fraud on association having grand lodge.

6705.  Use of containers bearing owner's name (Repealed).

6706.  Use or possession of stamped containers (Repealed).

6707.  False registration of domestic animals.

6708.  Retention of library property after notice to return.

6709.  Use of union labels.

6710.  Unauthorized use of registered insignia.

6711.  Retention of military property after notice to return.

6712.  Use of carts, cases, trays, baskets, boxes and other containers.

Enactment.  Chapter 67 was added December 6, 1972, P.L.1482, No.334, effective in six months.

§ 6701.  Wearing of uniforms and insignia.

A person is guilty of a summary offense if, without authority, he:

(1)  wears or displays the uniform, decoration, insignia or other distinctive emblem of any branch of the armed forces of the United States or of any of the several states, or of any association, for the purpose of obtaining aid or profit, or while soliciting contributions or subscriptions; or

(2)  wears an honorable discharge button issued or authorized by the United States.



Section 6702 - Sale of veterans' flowers



Section 6703 - Dealing in military decorations



Section 6704 - Fraud on association having grand lodge



Section 6705 - Use of containers bearing owner's name (Repealed)



Section 6706 - Use or possession of stamped containers (Repealed)



Section 6707 - False registration of domestic animals



Section 6708 - Retention of library property after notice to return

§ 6708.  Retention of library property after notice to return.

(a)  Offense defined.--A person is guilty of a summary offense if he retains any book, pamphlet, magazine, newspaper, manuscript, map or other property belonging in, or to, or on deposit with, any library open to the public or any part thereof, for a period exceeding 30 days after such library has given written notice to return the same.

(b)  Disposition of fine.--Any fine imposed under this section shall be paid over by the magistrate imposing such fine to the library instituting the prosecution, and costs of prosecution.

(c)  Form of notice.--Such notice may be given by personal service upon the borrower, or by the mailing of a registered or certified letter to the address of the borrower on file with said library. The notice shall recite this section, and shall contain a demand that the property be returned.

Cross References.  Section 6708 is referred to in section 9376 of Title 24 (Education).



Section 6709 - Use of union labels



Section 6710 - Unauthorized use of registered insignia



Section 6711 - Retention of military property after notice to return



Section 6712 - Use of carts, cases, trays, baskets, boxes and other containers

§ 6712.  Use of carts, cases, trays, baskets, boxes and other containers.

(a)  General rule.--A person owning shopping carts, laundry carts or containers may adopt and use a name or mark on the carts or containers and may register the same pursuant to 54 Pa.C.S. Ch. 15 (relating to reusable marked articles and receptacles).

(b)  Prohibited uses of containers.--A person may not do any of the following:

(1)  Use for any purpose, when not on the premises of the owner or an adjacent parking area, a container of another which is identified with or by any name or mark unless the use is authorized by the owner.

(2)  Sell, or offer for sale, a container of another which is identified with or by a name or mark unless the sale is authorized by the owner.

(3)  Deface, obliterate, destroy, cover up or otherwise remove or conceal a name or mark on a container of another without the written consent of the owner.

(c)  Presumption of possession.--Any person who is in possession of any shopping cart, laundry cart or container which has a name or mark and is not on the premises of the owner or an adjacent parking area shall be presumed to be in possession of stolen property.

(d)  Transportation of containers; bill of lading.--It shall be unlawful for any common carrier or private carrier for hire, except those engaged in the transporting of dairy products, eggs and poultry to and from farms where they are produced, to receive or transport any container marked with a name or mark unless the carrier has in his possession a bill of lading or invoice therefor.

(e)  Unlawful removal of containers.--It is a violation of this section for any person to remove a container from the premises, parking area or any other area of any processor, distributor or retail establishment, or from any delivery vehicle, unless legally authorized to do so, if:

(1)  The container is marked on at least one side with a name or mark.

(2)  A notice to the public, warning that use by any person other than the owner is punishable by law, is visibly displayed on the container.

(f)  Illegal use of shopping carts and laundry carts.--It is a violation of this section:

(1)  To remove any shopping cart or laundry cart from the premises or parking area of a retail establishment with intent to temporarily or permanently deprive the owner of the cart, or the retailer, of possession of the cart.

(2)  To remove a shopping cart or laundry cart, without written authorization from the owner of the cart, from the premises or parking area of any retail establishment.

(3)  To possess, without the written permission of the owner or retailer in lawful possession thereof, any shopping cart or laundry cart off the premises or parking lot of the retailer whose name or mark appears thereon.

(4)  To remove, obliterate or alter any serial number, name or mark affixed to a shopping cart or laundry cart.

(g)  Deposits.--The requiring, taking or accepting of any deposit, upon delivery of a container, shopping cart or laundry cart, shall not be deemed a sale thereof, optional or otherwise.

(h)  Penalty.--A person who violates this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine not exceeding $300 or to imprisonment for not more than 90 days. Each violation shall constitute a separate offense.

(i)  Scope of section.--This section shall not apply to the owner of a shopping cart, laundry cart or container, or to a customer or any other person who has written consent from the owner of a shopping cart, laundry cart or container, or from a retailer, in lawful possession thereof, to remove it from the premises or the parking area of the retail establishment. For the purposes of this section, the term "written consent" includes tokens and other indicia of consent which may be established by the owner of the carts or the retailer.

(j)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Bakery basket."  A wire or plastic container which holds bread or other baked goods and is used by a distributor or retailer, or his agent, as a means to transport, store or carry bakery products.

"Bakery tray."  A wire or plastic container which holds bread or other baked goods and is used by a distributor or retailer, or his agent, as a means to transport, store or carry bakery products.

"Container."  A bakery basket, bakery tray, dairy case, egg basket, poultry box or any other container used to transport, store or carry any product.

"Dairy case."  A wire or plastic container which holds 16 quarts or more of beverage and is used by distributors or retailers, or their agents, as a means to transport, store or carry dairy products.

"Egg basket."  Any permanent type of container which contains four dozen or more shell eggs and is used by distributors or retailers, or their agents, as a means to transport, store or carry eggs.

"Laundry cart."  A basket which is mounted on wheels and used in a coin-operated laundry or drycleaning establishment by a customer or an attendant for the purpose of transporting laundry and laundry supplies.

"Name" or "mark."  Any permanently affixed or permanently stamped name or mark which is used for the purpose of identifying the owner of shopping carts, laundry carts, dairy cases, egg baskets, poultry boxes, bakery trays or bakery boxes.

"Parking area."  A lot or other property provided by a retail establishment for the use of customers to park automobiles or other vehicles while doing business in that establishment.

"Poultry box."  Any permanent type of container which is used by processors, distributors, retailers or food service establishments, or their agents, as a means to transport, store or carry poultry.

"Shopping cart."  A basket which is mounted on wheels, or a similar device, generally used in a retail establishment by a customer for the purpose of transporting goods of any kind.

(July 9, 1987, P.L.215, No.37, eff. 90 days)

1987 Amendment.  Act 37 added section 6712.






Chapter 69 - Public Utilities

Section 6901 - Extension of water line

CHAPTER 69

PUBLIC UTILITIES

Sec.

6901.  Extension of water line.

6902.  Willful obstruction of emergency telephone calls.

6903.  Railroad employee abandoning train.

6904.  Interfering with railroad employee.

6905.  Nails and other hard substances attached to utility poles.

6906.  Erection of crossing signboards.

6907.  Obstructing public crossings.

6908.  Obstructing private crossings.

6909.  Lights obstructing view of signals.

6910.  Unauthorized sale or transfer of tickets.

Enactment.  Chapter 69 was added December 6, 1972, P.L.1482, No.334, effective in six months.

§ 6901.  Extension of water line.

A person is guilty of a misdemeanor of the third degree if he, without first securing a permit from the water company or municipality or municipal authority supplying such person with water, shall convey, or permit or procure another to convey, any part of such water by means of pipe, hose or other conduit to any building, residence or structure beyond the limits of the tract occupied by such person.



Section 6902 - Willful obstruction of emergency telephone calls



Section 6903 - Railroad employee abandoning train



Section 6904 - Interfering with railroad employee



Section 6905 - Nails and other hard substances attached to utility poles

§ 6905.  Nails and other hard substances attached to utility poles.

(a)  Offense defined.--A person is guilty of a summary offense if he drives a nail or tack or attaches any metal or hard substance to or into any pole of any public utility pole line.

(b)  Exceptions.--Subsection (a) of this section does not apply to:

(1)  the public utility or its licensee using the poles from affixing its metal or other markers or from otherwise using the poles in its public service; or

(2)  the erecting traffic signs and other signs similar thereto by a municipality when authorized by statute or by the owner of such poles.



Section 6906 - Erection of crossing signboards



Section 6907 - Obstructing public crossings



Section 6908 - Obstructing private crossings



Section 6909 - Lights obstructing view of signals



Section 6910 - Unauthorized sale or transfer of tickets






Chapter 71 - Sports and Amusements

Section 7101 - Fraudulent entry of horses in race



Section 7102 - Administering drugs to race horses



Section 7103 - Horse racing



Section 7104 - Fortune telling



Section 7105 - Pool and billiard rooms



Section 7106 - Theater operators to require proof of age



Section 7107 - Unlawful actions by athlete agents






Chapter 73 - Trade and Commerce

Section 7301 - Distribution of samples of medicine, dyes, etc

CHAPTER 73

TRADE AND COMMERCE

Subchapter

A.  Definition of Offenses Generally

B.  Sunday Trading

Enactment.  Chapter 73 was added December 6, 1972, P.L.1482, No.334, effective in six months.

SUBCHAPTER A

DEFINITION OF OFFENSES GENERALLY

Sec.

7301.  Distribution of samples of medicine, dyes, etc.

7302.  Sale and labeling of solidified alcohol.

7303.  Sale or illegal use of certain solvents and noxious substances.

7304.  Illegal sale or use of certain fire extinguishers.

7305.  Sale of gasoline in glass container.

7306.  Incendiary devices.

7307.  Out-of-state convict made goods.

7308.  Unlawful advertising of insurance business.

7309.  Unlawful coercion in contracting insurance.

7310.  Furnishing free insurance as inducement for purchases.

7311.  Unlawful collection agency practices.

7312.  Debt pooling.

7313.  Buying or exchanging Federal food order coupons, stamps, authorization cards or access devices.

7314.  Fraudulent traffic in food orders.

7315.  Unauthorized disposition of donated food commodities.

7316.  Keeping bucket-shop.

7317.  Accessories in conduct of bucket-shop.

7318.  Maintaining of premises in which bucket-shop operated.

7319.  Bucket-shop contracts.

7320.  Attaching advertisement without consent of publisher.

7321.  Lie detector tests.

7322.  Demanding property to secure employment.

7323.  Discrimination on account of uniform.

7324.  Unlawful sale of dissertations, theses and term papers.

7325.  Discrimination on account of guide, signal or service dog or other aid animal.

7326.  Disclosure of confidential tax information.

7327.  Storage, consumption and sale of alcoholic beverages on unlicensed business premises.

7328.  Operation of certain establishments prohibited without local option.

7329.  Prohibition of certain types of entertainment on bottle club premises.

7330.  Internet child pornography (Repealed).

7331.  Unlicensed mortgage loan business.

§ 7301.  Distribution of samples of medicine, dyes, etc.

(a)  Offense defined.--A person is guilty of a summary offense if he distributes or deposits any package, parcel, or sample of any medicine, dye, ink, or polishing compounds, in any form of preparation, upon the ground, sidewalks, porches, yards, or into or under doors or windows so that children may get possession of or secure the same.

(b)  Exception.--Nothing contained in this section shall prohibit such distribution to adult persons only.



Section 7302 - Sale and labeling of solidified alcohol



Section 7303 - Sale or illegal use of certain solvents and noxious substances

§ 7303.  Sale or illegal use of certain solvents and noxious substances.

(a)  Offense defined.--No person shall, for the purpose of causing a condition of intoxication, inebriation, excitement, stupefaction, or the dulling of his brain or nervous system, intentionally smell or inhale the fumes from any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes.

(b)  Exception.--Subsection (a) of this section shall not apply to the inhalation of any anesthesia for medical or dental purposes.

(c)  Possession prohibited.--No person shall, for the purpose of violating subsection (a) of this section, use, or possess for the purpose of so using, any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes.

(d)  Sale prohibited.--No person shall sell at retail, or offer to sell, to any other person any tube or other container of any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes, if he has reasonable cause to suspect that the product sold, or offered for sale, will be used for the purpose set forth in subsection (a) of this section.

(e)  Grading.--Any person who violates any provision of this section shall be guilty of a misdemeanor of the third degree.

(f)  Definition.--As used in this section, the phrase "any noxious substance or substance containing a solvent having the property of releasing toxic vapors or fumes" shall mean any substance containing one or more of the following chemical compounds: acetone, acetate, benzene, butyl alcohol, cyclohexyl nitrite, ethyl alcohol, ethylene dichloride, gaseous or liquid fluorocarbons, isopropyl alcohol, methyl alcohol, methyl ethyl ketone, nitrous oxide, pentachlorophenol, petroleum ether, or toluene.

(Dec. 19, 1997, P.L.615, No.62, eff. imd.; Dec. 20, 2000, P.L.831, No.116, eff. 60 days)

Cross References.  Section 7303 is referred to in section 5502 of Title 30 (Fish); section 3802 of Title 75 (Vehicles).



Section 7304 - Illegal sale or use of certain fire extinguishers



Section 7305 - Sale of gasoline in glass container



Section 7306 - Incendiary devices



Section 7307 - Out-of-state convict made goods



Section 7308 - Unlawful advertising of insurance business



Section 7309 - Unlawful coercion in contracting insurance



Section 7310 - Furnishing free insurance as inducement for purchases



Section 7311 - Unlawful collection agency practices



Section 7312 - Debt pooling



Section 7313 - Buying or exchanging Federal food order coupons, stamps, authorization cards or access devices

§ 7313.  Buying or exchanging Federal food order coupons, stamps, authorization cards or access devices.

(a)  Offense defined.--A person commits the offense of buying or exchanging Federal food order coupons, stamps, authorization cards or access devices if he, not being authorized to do so by the United States Department of Agriculture, buys or exchanges Federal food order coupons, stamps, authorization cards or access devices for currency, or if he accepts or causes to be accepted Federal food order coupons, stamps, authorization cards or access devices in exchange for any merchandise or article except food, as defined by the United States Department of Agriculture, or Federal food order coupons, stamps, authorization cards or access devices in exchange for merchandise or articles, not defined by the United States Department of Agriculture to be surplus foods.

(b)  Grading.--A person who violates this section commits a felony of the third degree if the amount involved is $1,000 or more. If the amount involved is less than $1,000, the person commits a misdemeanor of the first degree. Amounts involved in buying or exchanging Federal food order coupons, stamps, authorization cards or access devices committed pursuant to one scheme or course of conduct, whether from the same person or several persons, shall be aggregated in determining the grade of the offense.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Access device."  The Pennsylvania ACCESS card or electronic benefit transfer card.

"Authorization card."  The paper authorization to participate that a person signs and then exchanges for the designated amount of food coupons at a bank.

(Nov. 22, 1995, P.L.621, No.66, eff. 60 days)

Cross References.  Section 7313 is referred to in section 5708 of this title.



Section 7314 - Fraudulent traffic in food orders



Section 7315 - Unauthorized disposition of donated food commodities



Section 7316 - Keeping bucket-shop



Section 7317 - Accessories in conduct of bucket-shop



Section 7318 - Maintaining of premises in which bucket-shop operated



Section 7319 - Bucket-shop contracts



Section 7320 - Attaching advertisement without consent of publisher



Section 7321 - Lie detector tests



Section 7322 - Demanding property to secure employment



Section 7323 - Discrimination on account of uniform



Section 7324 - Unlawful sale of dissertations, theses and term papers



Section 7325 - Discrimination on account of guide, signal or service dog or other aid animal

§ 7325.  Discrimination on account of guide, signal or service dog or other aid animal.

A person is guilty of a summary offense if he, being the proprietor, manager or employee of a theatre, hotel, restaurant or other place of public accommodation, entertainment or amusement, refuses, withholds or denies any person, who is using a guide, signal or service dog or other aid animal that has been certified by a recognized authority to assist a person, because of the physical disability, blindness or deafness of the user, or who is training a guide, signal or support dog or other aid animal for or from a recognized authority for such a user, the use of or access to any accommodation, advantage, facility or privilege of such theatre, hotel, restaurant or other place of public entertainment or amusement.

(Dec. 18, 1980, P.L.1251, No.227, eff. 60 days; May 12, 1982, P.L.416, No.121, eff. imd.; May 31, 1990, P.L.219, No.47, eff. 60 days; Oct. 18, 2000, P.L.605, No.80, eff. 60 days)



Section 7326 - Disclosure of confidential tax information



Section 7327 - Storage, consumption and sale of alcoholic beverages on unlicensed business premises

§ 7327.  Storage, consumption and sale of alcoholic beverages on unlicensed business premises.

(a)  Storage.--A person commits a summary offense if he stores or permits storage by others of liquor or malt or brewed beverages for the purpose of consumption between the hours of 2 a.m. and 8 a.m. on business premises owned, operated, leased or controlled by such person which are not licensed under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(b)  Consumption.--A person commits a summary offense if he allows another to consume liquor or malt or brewed beverages, after payment of an entry fee, cover charge or membership fee, between the hours of 2 a.m. and 8 a.m. on business premises owned, operated, leased or controlled by such person which are not licensed under the Liquor Code.

(c)  Sale.--A person commits a summary offense if he sells or offers to sell any liquor or malt or brewed beverages between the hours of 2 a.m. and 8 a.m. on business premises owned, operated, leased or controlled by such person which are not licensed under the Liquor Code.

(Dec. 19, 1990, P.L.1451, No.219, eff. imd.)

1990 Amendment.  Act 219 added section 7327.



Section 7328 - Operation of certain establishments prohibited without local option

§ 7328.  Operation of certain establishments prohibited without local option.

(a)  Offense defined.--A person commits a misdemeanor of the third degree if that person operates an establishment commonly referred to as a bottle club in a municipality or part of a split municipality where the operation of such establishments has been disapproved by the voters in accordance with subsection (b). The provisions of this subsection shall not apply to the first 30-day time period following the adoption of the disapproval referendum under subsection (b).

(b)  Local option; election to be held.--

(1)  In any municipality or any part of a municipality where such municipality is split so that each part is separated by another municipality, an election may be held on the date of the primary election immediately preceding any general or municipal election, but not more than once in four years, to determine the will of the electors with respect to prohibiting the operation, within the limits of the municipality or part of a split municipality, of establishments commonly referred to as bottle clubs. Where an election shall have been held at the primary election preceding a general or municipal election in any year, another election may be held under the provisions of this subsection at the primary election occurring the fourth year after such prior election. Whenever electors equal to at least 25% of the highest vote cast for any office in the municipality or part of a split municipality at the last preceding general election shall file a petition with the county board of elections of the county, or the governing body of the municipality adopts by majority vote a resolution to place the question on the ballot and a copy of the resolution is filed with the board of elections of the county, for a referendum on the question of prohibiting the operation of establishments commonly referred to as bottle clubs, the said county board of elections shall cause a question to be placed on the ballot or on the voting machine board and submitted at the primary election immediately preceding the general or municipal election. The question shall be in the following form:

Do you favor the prohibition of the operation of establishments, commonly referred to as bottle clubs in            of          ?

(2)  In the case of a tie vote, the status quo shall obtain. If a majority of the electors voting on the question votes "yes," then an establishment commonly referred to as a bottle club shall not be operated in the municipality or part of a split municipality after 30 days from the certification of the vote on the question, but, if a majority of the electors voting on the question votes "no," then the operation of these establishments shall be permitted in the municipality or part of a split municipality unless and until at a later election a majority of the voting electors votes "yes" on the question.

(3)  Proceedings under this subsection shall be in accordance with the provisions of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(c)  Definition.--As used in this section, the term "bottle club" means an establishment operated for profit or pecuniary gain, which admits patrons upon the payment of a fee, has a capacity for the assemblage of 20 or more persons, and in which alcoholic liquors, alcohol or malt or brewed beverages are not legally sold but where alcoholic liquors, alcohol or malt or brewed beverages are either provided by the operator or agents or employees of the operator for consumption on the premises or are brought into or kept at the establishment by the patrons or persons assembling there for use and consumption. The term shall not include a licensee under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, or any organization as set forth in section 6 of the act of December 19, 1990 (P.L.1200, No.202), known as the Solicitation of Funds for Charitable Purposes Act.

(Nov. 22, 1995, P.L.621, No.66, eff. imd.)

1995 Amendment.  Act 66 added section 7328.



Section 7329 - Prohibition of certain types of entertainment on bottle club premises

§ 7329.  Prohibition of certain types of entertainment on bottle club premises.

(a)  Offense defined.--No bottle club operator or servants, agents or employees of the same shall knowingly permit on premises used as a bottle club or in any place operated in connection therewith any lewd, immoral or improper entertainment.

(b)  Penalty for violation.--Any person who violates subsection (a) commits a summary offense.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Bottle club."  An establishment operated for profit or pecuniary gain, which has a capacity for the assemblage of 20 or more persons and in which alcoholic liquors, alcohol or malt or brewed beverages are not legally sold but where alcoholic liquors, alcohol or malt or brewed beverages are either provided by the operator or agents or employees of the operator for consumption on the premises or are brought into or kept at the establishment by the patrons or persons assembling there for use and consumption. The term shall not include a licensee under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, or any organization as set forth in section 6 of the act of December 19, 1990 (P.L.1200, No.202), known as the Solicitation of Funds for Charitable Purposes Act.

"Lewd, immoral or improper entertainment."  Includes, but is not limited to, the following acts of conduct:

(1)  Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation or excretion or any sexual acts which are prohibited by law.

(2)  Any person being touched, caressed or fondled on the buttocks, anus, vulva, genitals or female breasts. This paragraph includes simulation.

(3)  Scenes wherein a person displays or exposes to view any portion of the pubic area, anus, cleft of the buttocks, vulva, genitals or any portion of the female breast directly or laterally below the top of the areola. This paragraph includes simulation.

(4)  Scenes wherein artificial devices or inanimate objects are employed to portray any of the prohibited activities described in paragraph (1), (2) or (3).

(5)  Employment or use of any person in the sale and service of alcoholic beverages while such person is unclothed or in such attire, costume or clothing as to expose to view any portion of the anatomy described in paragraph (3).

(6)  Employment or use of the services of a person while the person is unclothed or in such attire as to expose to view any portion of the anatomy described in paragraph (3).

(7)  Permitting any person on the premises to touch, caress or fondle the buttocks, anus, vulva, genitals or female breasts of any other person.

(8)  Permitting any person on the premises while such person is unclothed or in such attire as to expose to view any portion of the anatomy described in paragraph (3).

(9)  Permitting any person to wear or use any device or covering exposed to view which simulates the human buttocks, anus, vulva, genitals or female breasts.

(10)  Permitting any person to show, display or exhibit on the premises any film, still picture, electronic reproduction or any other visual reproduction or image the content of which primarily depicts graphic sexual acts as described in paragraphs (1) and (4).

(Feb. 23, 1996, P.L.17, No.7, eff. 60 days; Dec. 18, 1996, P.L.1074, No.160, eff. 60 days)

1996 Amendments.  Act 7 added section 7329 and Act 160 amended subsec. (c).



Section 7330 - Internet child pornography (Repealed)



Section 7331 - Unlicensed mortgage loan business



Section 7361 - Worldly employment or business

SUBCHAPTER B

SUNDAY TRADING

Sec.

7361.  Worldly employment or business.

7362.  Trading in motor vehicles and trailers (Repealed).

7363.  Selling certain personal property.

7364.  Selling or otherwise dealing in fresh meats, produce and        groceries.

7365.  Trading in motor vehicles and trailers.

Constitutionality.  Subchapter B (§§ 7361 - 7364) was declared unconstitutional on October 5, 1978, by the Supreme Court of Pennsylvania in Kroger Co. v. O'Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).

§ 7361.  Worldly employment or business.

(a)  Offense defined.--A person is guilty of a summary offense if he does or performs any worldly employment or business whatsoever on Sunday (works of necessity, charity and wholesome recreation excepted).

(b)  Exception.--Subsection (a) of this section shall not prohibit:

(1)  The dressing of victuals in private families, bake-houses, lodginghouses, inns and other houses of entertainment for the use of sojourners, travellers or strangers.

(2)  The sale of newspapers.

(3)  Watermen from landing their passengers, or ferrymen from carrying over the water travellers.

(4)  Work in connection with the rendering of service by a public utility as defined in the Public Utility Law.

(5)  Persons removing with their families.

(6)  The delivery of milk or the necessaries of life, before nine o'clock antemeridian, nor after five o'clock postmeridian.

(7)  The production and performance of drama and civic light opera for an admission charge by nonprofit corporations in cities of the second class, between the hours of two o'clock postmeridian and 12 o'clock midnight.

(8)  The conducting, staging, managing, operating, performing or engaging in basketball, ice shows and ice hockey for an admission charge in cities of the first and second class, between the hours of two o'clock postmeridian and 12 o'clock midnight.

(c)  Definition.--As used in this section "wholesome recreation" means golf, tennis, boating, swimming, bowling, basketball, picnicking, shooting at inanimate targets and similar healthful or recreational exercises and activities.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Repeal Note.  Act 53 repealed the last sentence of subsec. (a). The repealed provisions have been deleted from the text.

Constitutionality.  Section 7361 was declared unconstitutional on October 5, 1978, by the Supreme Court of Pennsylvania in Kroger Co. v. O'Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).

References in Text.  The Public Utility Law, referred to in subsection (b), was repealed by the act of July 1, 1978 (P.L.598, No.116). The subject matter is now contained in Part I of Title 66 (Public Utilities).

Cross References.  Section 7361 is referred to in section 3571 of Title 42 (Judiciary and Judicial Procedure).



Section 7362 - Trading in motor vehicles and trailers (Repealed)



Section 7363 - Selling certain personal property



Section 7364 - Selling or otherwise dealing in fresh meats, produce and groceries

§ 7364.  Selling or otherwise dealing in fresh meats, produce and groceries.

(a)  Offense defined.--A person is guilty of a summary offense if he engages in the business of selling or otherwise dealing at retail in fresh meats, produce and groceries on Sunday.

(b)  Separate offenses.--Each separate sale, or offer to sell, shall constitute a separate offense.

(c)  Exceptions.--Subsection (a) of this section shall not apply to any retail establishment:

(1)  employing less than ten persons;

(2)  where fresh meats, produce and groceries are offered so sold by the proprietor or members of his immediate family; or

(3)  where food is prepared on the premises for human consumption.

(d)  Limitation of action.--Information charging violations of this section shall be brought within 72 hours after the commission of the alleged offense and not thereafter.

(e)  Repeated offense penalty.--A person who commits a second or any subsequent offense within one year after conviction for the first offense shall be sentenced to pay a fine not exceeding $200.

Constitutionality.  Section 7364 was declared unconstitutional on October 5, 1978, by the Supreme Court of Pennsylvania in Kroger Co. v. O'Hara Township, 481 Pa. 101, 392 A.2d 266 (1978).



Section 7365 - Trading in motor vehicles and trailers

§ 7365.  Trading in motor vehicles and trailers.

(a)  Offense defined.--A person is guilty of a summary offense if he engages in the business of buying, selling, exchanging, trading, or otherwise dealing in new or used motor vehicles or trailers, on Sunday.

(b)  Repeated offense penalty.--A person who commits a second or any subsequent offense within one year after conviction for the first offense, shall be sentenced to pay a fine not exceeding $200.

(c)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Motor vehicle."  Every self-propelled device in, upon or by which any person or property is or may be transported or drawn on a public highway.

"Trailer."  Every vehicle, without motor power, designed to carry property or passengers or designed and used exclusively for living quarters wholly on its own structure, and to be drawn by a motor vehicle.

(Dec. 7, 1979, P.L.487, No.103, eff. 60 days)

1979 Amendment.  Act 103 added section 7365.

2011 Partial Repeal.  Section 5(2) of Act 65 provided that section 7365 is repealed insofar as it relates to motorcycles.






Chapter 75 - Other Offenses

Section 7501 - Removal of mobile home to evade tax

CHAPTER 75

OTHER OFFENSES

Sec.

7501.  Removal of mobile home to evade tax.

7502.  Failure of mobile home court operator to make reports.

7503.  Interest of certain architects and engineers in public work contracts.

7504.  Appointment of special policemen.

7505.  Violation of governmental rules regarding traffic.

7506.  Violation of rules regarding conduct on Commonwealth property.

7507.  Breach of privacy by using a psychological-stress evaluator, an audio-stress monitor or a similar device without consent.

7507.1. Invasion of privacy.

7508.  Drug trafficking sentencing and penalties.

7508.1. Substance Abuse Education and Demand Reduction Fund.

7508.2. Operation of methamphetamine laboratory.

7509.  Furnishing drug-free urine.

7510.  Municipal housing code avoidance.

7511.  Control of alarm devices and automatic dialing devices.

7512.  Criminal use of communication facility.

7513.  Restriction on alcoholic beverages (Repealed).

7514.  Operating a motor vehicle not equipped with ignition interlock (Repealed).

7515.  Contingent compensation.

7516.  Greyhound racing and simulcasting.

7517.  Commemorative service demonstration activities.

Enactment.  Chapter 75 was added December 6, 1972, P.L.1482, No.334, effective in six months.

§ 7501.  Removal of mobile home to evade tax.

A person is guilty of a summary offense if he, being the titled owner of a mobile home or house trailer which is subject to a tax, and having received an official tax notice levying such tax thereon, thereafter for the purpose of evading the payment of such tax, removes such mobile home or house trailer from the political subdivision levying such tax.



Section 7502 - Failure of mobile home court operator to make reports



Section 7503 - Interest of certain architects and engineers in public work contracts

§ 7503.  Interest of certain architects and engineers in public work contracts.

(a)  Offense defined.--A person is guilty of a misdemeanor of the third degree if he, being an architect or engineer, in the employ of the Commonwealth, or any political subdivision thereof, and engaged in the preparation of plans, specifications, or estimates, bids on any public work at any letting of such work in this Commonwealth; or if he, being an officer of the Commonwealth, or any political subdivision thereof, charged with the duty of letting any public work, awards a contract to any such architect or engineer; or if he, being any such architect or engineer, is in any way interested in any contract for public work, or receives any remuneration or gratuity from any person interested in such contract.

(b)  Forfeiture of office.--A person who commits an offense under this section shall, in addition to the penalty prescribed herein, forfeit his office.



Section 7504 - Appointment of special policemen



Section 7505 - Violation of governmental rules regarding traffic



Section 7506 - Violation of rules regarding conduct on Commonwealth property

§ 7506.  Violation of rules regarding conduct on Commonwealth property.

(a)  Promulgation of rules and regulations.--The Department of Environmental Resources, Pennsylvania Game Commission and Pennsylvania Historical and Museum Commission may promulgate rules and regulations governing conduct, other than conduct regulated in section 7505 (relating to violation of governmental rules regarding traffic), on Commonwealth property within the jurisdiction of that agency. Such rules and regulations shall be reasonably related to the preservation and protection of such property for its specified or intended use, or to promote the welfare, safety or protection of those persons using such property, shall be consistent with existing law and shall be posted in a manner reasonable likely to come to the attention of persons using such property.

(b)  Violation penalty.--A person who violates any of the rules and regulations promulgated pursuant to this section is guilty of a summary offense.

(July 1, 1978, P.L.564, No.97, eff. imd.; July 8, 1986, P.L.442, No.93, eff. July 1, 1987)

1996 Partial Repeal.  Section 18 of Act 49 of 1996 provided that section 7506 is repealed insofar as it is inconsistent with Act 49.

Department of Conservation and Natural Resources.  Section 313(e) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Resources as the Department of Environmental Protection, provided that the Department of Conservation and Natural Resources shall exercise the powers and duties vested in the Department of Environmental Resources by section 7506.

Cross References.  Section 7506 is referred to in section 6109 of this title.



Section 7507 - Breach of privacy by using a psychological-stress evaluator, an audio-stress monitor or a similar device without consent

§ 7507.  Breach of privacy by using a psychological-stress evaluator, an audio-stress monitor or a similar device without consent.

A person commits a misdemeanor of the second degree if he uses a psychological-stress evaluator, an audio-stress monitor or a similar device which measures voice waves or tonal inflections to judge the truth or falsity of oral statements without the consent of the person whose statement is being tested.

(Oct. 4, 1978, P.L.976, No.194, eff. imd.)

1978 Amendment.  Act 194 added section 7507.



Section 7507.1 - Invasion of privacy

§ 7507.1.  Invasion of privacy.

(a)  Offense defined.--Except as set forth in subsection (d), a person commits the offense of invasion of privacy if he, for the purpose of arousing or gratifying the sexual desire of any person, knowingly does any of the following:

(1)  Views, photographs, videotapes, electronically depicts, films or otherwise records another person without that person's knowledge and consent while that person is in a state of full or partial nudity and is in a place where that person would have a reasonable expectation of privacy.

(2)  Photographs, videotapes, electronically depicts, films or otherwise records or personally views the intimate parts, whether or not covered by clothing, of another person without that person's knowledge and consent and which intimate parts that person does not intend to be visible by normal public observation.

(3)  Transfers or transmits an image obtained in violation of paragraph (1) or (2) by live or recorded telephone message, electronic mail or the Internet or by any other transfer of the medium on which the image is stored.

(a.1)  Separate violations.--A separate violation of this section shall occur:

(1)  for each victim of an offense under subsection (a) under the same or similar circumstances pursuant to one scheme or course of conduct whether at the same or different times; or

(2)  if a person is a victim of an offense under subsection (a) on more than one occasion during a separate course of conduct either individually or otherwise.

(b)  Grading.--Invasion of privacy is a misdemeanor of the second degree if there is more than one violation. Otherwise, a violation of this section is a misdemeanor of the third degree.

(c)  Commencement of prosecution.--Notwithstanding the provisions of 42 Pa.C.S. Ch. 55 Subch. C (relating to criminal proceedings), a prosecution under this section must be commenced within the following periods of limitation:

(1)  two years from the date the offense occurred; or

(2)  if the victim did not realize at the time that there was an offense, within three years of the time the victim first learns of the offense.

(d)  Exceptions.--Subsection (a) shall not apply if the conduct proscribed by subsection (a) is done by any of the following:

(1)  Law enforcement officers during a lawful criminal investigation.

(2)  Law enforcement officers or by personnel of the Department of Corrections or a local correctional facility, prison or jail for security purposes or during investigation of alleged misconduct by a person in the custody of the department or local authorities.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Full or partial nudity."  Display of all or any part of the human genitals or pubic area or buttocks, or any part of the nipple of the breast of any female person, with less than a fully opaque covering.

"Intimate part."  Any part of:

(1)  the human genitals, pubic area or buttocks; and

(2)  the nipple of a female breast.

"Photographs" or "films."  Making any photograph, motion picture film, videotape or any other recording or transmission of the image of a person.

"Place where a person would have a reasonable expectation of privacy."  A location where a reasonable person would believe that he could disrobe in privacy without being concerned that his undressing was being viewed, photographed or filmed by another.

"Views."  Looking upon another person with the unaided eye or with any device designed or intended to improve visual acuity.

(Mar. 24, 1998, P.L.215, No.38, eff. 60 days; Nov. 16, 2005, P.L.378, No.69, eff. 60 days)

Cross References.  Section 7507.1 is referred to in sections 8317, 9799.14 of Title 42 (Judiciary and Judicial Procedure).



Section 7508 - Drug trafficking sentencing and penalties

§ 7508.  Drug trafficking sentencing and penalties.

(a)  General rule.--Notwithstanding any other provisions of this or any other act to the contrary, the following provisions shall apply:

(1)  A person who is convicted of violating section 13(a)(14), (30) or (37) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, where the controlled substance is marijuana shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i)  when the amount of marijuana involved is at least two pounds, but less than ten pounds, or at least ten live plants but less than 21 live plants; one year in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: two years in prison and a fine of $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii)  when the amount of marijuana involved is at least ten pounds, but less than 50 pounds, or at least 21 live plants but less than 51 live plants; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: four years in prison and a fine of $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii)  when the amount of marijuana involved is at least 50 pounds, or at least 51 live plants; five years in prison and a fine of $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(2)  A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance or a mixture containing it is classified in Schedule I or Schedule II under section 4 of that act and is a narcotic drug shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i)  when the aggregate weight of the compound or mixture containing the substance involved is at least 2.0 grams and less than ten grams; two years in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: three years in prison and $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii)  when the aggregate weight of the compound or mixture containing the substance involved is at least ten grams and less than 100 grams; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii)  when the aggregate weight of the compound or mixture containing the substance involved is at least 100 grams; five years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(3)  A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance is coca leaves or is any salt, compound, derivative or preparation of coca leaves or is any salt, compound, derivative or preparation which is chemically equivalent or identical with any of these substances or is any mixture containing any of these substances except decocainized coca leaves or extracts of coca leaves which (extracts) do not contain cocaine or ecgonine shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i)  when the aggregate weight of the compound or mixture containing the substance involved is at least 2.0 grams and less than ten grams; one year in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: three years in prison and $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii)  when the aggregate weight of the compound or mixture containing the substance involved is at least ten grams and less than 100 grams; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii)  when the aggregate weight of the compound or mixture of the substance involved is at least 100 grams; four years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(4)  A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance is methamphetamine or phencyclidine or is a salt, isomer or salt of an isomer of methamphetamine or phencyclidine or is a mixture containing methamphetamine or phencyclidine, containing a salt of methamphetamine or phencyclidine, containing an isomer of methamphetamine or phencyclidine, containing a salt of an isomer of methamphetamine or phencyclidine shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i)  when the aggregate weight of the compound or mixture containing the substance involved is at least five grams and less than ten grams; three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii)  when the aggregate weight of the compound or mixture containing the substance involved is at least ten grams and less than 100 grams; four years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii)  when the aggregate weight of the compound or mixture containing the substance involved is at least 100 grams; five years in prison and a fine of $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: eight years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(5)  A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act, and who, in the course of the offense, manufactures, delivers, brings into this Commonwealth or possesses with intent to manufacture or deliver amphetamine or any salt, optical isomer, or salt of an optical isomer, or a mixture containing any such substances shall, when the aggregate weight of the compound or mixture containing the substance involved is at least five grams, be sentenced to two and one-half years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: be sentenced to five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(6)  A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance is methaqualone shall, upon conviction, be sentenced to a mandatory minimum term of imprisonment and a fine as set forth in this subsection:

(i)  when the aggregate weight of the compound or mixture containing the substance involved is at least 50 tablets, capsules, caplets or other dosage units, or 25 grams and less than 200 tablets, capsules, caplets or other dosage units, or 100 grams; one year in prison and a fine of $2,500 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: three years in prison and $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(ii)  when the aggregate weight of the compound or mixture containing the substance involved is at least 200 tablets, capsules, caplets or other dosage units, or more than 100 grams; two and one-half years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(7)  A person who is convicted of violating section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance or a mixture containing it is heroin shall, upon conviction, be sentenced as set forth in this paragraph:

(i)  when the aggregate weight of the compound or mixture containing the heroin involved is at least 1.0 gram but less than 5.0 grams the sentence shall be a mandatory minimum term of two years in prison and a fine of $5,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: a mandatory minimum term of three years in prison and $10,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity;

(ii)  when the aggregate weight of the compound or mixture containing the heroin involved is at least 5.0 grams but less than 50 grams: a mandatory minimum term of three years in prison and a fine of $15,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: a mandatory minimum term of five years in prison and $30,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; and

(iii)  when the aggregate weight of the compound or mixture containing the heroin involved is 50 grams or greater: a mandatory minimum term of five years in prison and a fine of $25,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity; however, if at the time of sentencing the defendant has been convicted of another drug trafficking offense: a mandatory minimum term of seven years in prison and $50,000 or such larger amount as is sufficient to exhaust the assets utilized in and the proceeds from the illegal activity.

(8)  A person who is convicted of violating section 13(a)(12), (14) or (30) of The Controlled Substance, Drug, Device and Cosmetic Act where the controlled substance or a mixture containing it is 3,4-methylenedioxyamphetamine (MDA); 3,4-methylenedioxymethamphetamine (MDMA); 5-methoxy-3,4-methylenedioxyamphetamine (MMDA); 3,4-methylenedioxy-N-ethylamphetamine; N-hydroxy-3,4-methylenedioxyamphetamine; or their salts, isomers and salts of isomers, whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation, shall, upon conviction, be sentenced as set forth in this paragraph:

(i)  When the aggregate weight of the compound or mixture containing the substance involved is at least 50 tablets, capsules, caplets or other dosage units, or 15 grams and less than 100 tablets, capsules, caplets or other dosage units, or less than 30 grams, the person is guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment not exceeding five years or to pay a fine not exceeding $15,000, or both.

(ii)  When the aggregate weight of the compound or mixture containing the substance involved is at least 100 tablets, capsules, caplets or other dosage units, or 30 grams and less than 1,000 tablets, capsules, caplets or other dosage units, or less than 300 grams, the person is guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment not exceeding ten years or to pay a fine not exceeding $100,000, or both.

(iii)  When the aggregate weight of the compound or mixture containing the substance involved is at least 1,000 tablets, capsules, caplets or other dosage units, or 300 grams, the person is guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment not exceeding 15 years or to pay a fine not exceeding $250,000, or both.

(a.1)  Previous conviction.--For purposes of this section, it shall be deemed that a defendant has been convicted of another drug trafficking offense when the defendant has been convicted of another offense under section 13(a)(14), (30) or (37) of The Controlled Substance, Drug, Device and Cosmetic Act, or of a similar offense under any statute of any state or the United States, whether or not judgment of sentence has been imposed concerning that offense.

(b)  Proof of sentencing.--Provisions of this section shall not be an element of the crime. Notice of the applicability of this section to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.

(c)  Mandatory sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable a lesser sentence than provided for herein or to place the offender on probation, parole or work release or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than provided herein. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided herein. Disposition under section 17 or 18 of The Controlled Substance, Drug, Device and Cosmetic Act shall not be available to a defendant to which this section applies.

(d)  Appellate review.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(e)  Forfeiture.--Assets against which a forfeiture petition has been filed and is pending or against which the Commonwealth has indicated an intention to file a forfeiture petition shall not be subject to a fine. Nothing in this section shall prevent a fine from being imposed on assets which have been subject to an unsuccessful forfeiture petition.

(f)  Growing plants.--When the controlled substance is marijuana in the form of growing plants and the number of plants is nine or less, weighing may be accomplished by law enforcement officials utilizing any certified scale convenient to the place of arrest for the purpose of determining the weight of the growing marijuana plant. The aggregate weight of the plant is to include the whole plant including the root system if possible. The weight is not to include any substance not a part of the growing plant.

(Mar. 25, 1988, P.L.262, No.31, eff. July 1, 1988; Dec. 19, 1990, P.L.1451, No.219, eff. imd.; June 22, 2000, P.L.345, No.41, eff. 60 days; Dec. 9, 2002, P.L.1439, No.183, eff. 60 days; June 10, 2003, P.L.10, No.4, eff. imd.; July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended subsec. (c).

2003 Amendment.  Act 4 amended subsec. (a)(8).

2000 Amendment.  Act 41 added subsec. (a)(7).

Cross References.  Section 7508 is referred to in sections 9711, 9712.1 of Title 42 (Judiciary and Judicial Procedure); sections 3903, 4103, 4503 of Title 61 (Prisons and Parole).



Section 7508.1 - Substance Abuse Education and Demand Reduction Fund



Section 7508.2 - Operation of methamphetamine laboratory



Section 7509 - Furnishing drug-free urine



Section 7510 - Municipal housing code avoidance



Section 7511 - Control of alarm devices and automatic dialing devices



Section 7512 - Criminal use of communication facility



Section 7513 - Restriction on alcoholic beverages (Repealed)



Section 7514 - Operating a motor vehicle not equipped with ignition interlock (Repealed)

§ 7514.  Operating a motor vehicle not equipped with ignition interlock (Repealed).

2003 Repeal.  Section 7514 was repealed September 30, 2003, P.L.120, No.24, effective February 1, 2004. Section 21(2) of Act 24 provided that the repeal of section 7514 shall not affect offenses committed prior to February 1, 2004, or civil and administrative penalties imposed as a result of those offenses. Section 21(3) of Act 24 provided that an individual sentenced under section 7514 shall be subject to administrative and civil sanctions in effect on January 31, 2004. The subject matter is now contained in Chapter 38 of Title 75 (Vehicles).



Section 7515 - Contingent compensation



Section 7516 - Greyhound racing and simulcasting

§ 7516.  Greyhound racing and simulcasting.

(a)  Racing.--A person who holds, conducts or operates a greyhound race for public exhibition in this Commonwealth for monetary remuneration commits a misdemeanor of the first degree.

(b)  Simulcasting.--

(1)  A person shall not transmit or receive interstate or intrastate simulcasting of a greyhound race in this Commonwealth for monetary remuneration.

(2)  A court of common pleas may impose a civil penalty of up to $10,000 upon any person who violates this subsection.

(May 21, 2004, P.L.232, No.36, eff. 60 days; July 7, 2011, P.L.210, No.32, eff. 60 days)



Section 7517 - Commemorative service demonstration activities






Chapter 76 - Computer Offenses

Section 7601 - Definitions



Section 7602 - Jurisdiction



Section 7603 - Restitution



Section 7604 - Concurrent jurisdiction



Section 7605 - Defense



Section 7606 - Construction



Section 7611 - Unlawful use of computer and other computer crimes



Section 7612 - Disruption of service



Section 7613 - Computer theft



Section 7614 - Unlawful duplication



Section 7615 - Computer trespass



Section 7616 - Distribution of computer virus



Section 7621 - Definitions

SUBCHAPTER C

INTERNET CHILD PORNOGRAPHY

Sec.

7621.  Definitions.

7622.  Duty of Internet service provider.

7623.  Protection of privacy.

7624.  Penalty.

7625.  Jurisdiction for prosecution.

7626.  Application for order to remove or disable items.

7627.  Order to remove or disable certain items from Internet service provider's service.

7628.  Notification procedure.

7629.  Designated agent.

7630.  Report to General Assembly.

Cross References.  Subchapter C is referred to in section 4503 of Title 61 (Prisons and Parole).

§ 7621.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child pornography."  As described in section 6312 (relating to sexual abuse of children).

"Internet."  The myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected worldwide network of networks that employ the transmission control protocol/Internet protocol or any predecessor or successor protocols to such protocol to communicate information of all kinds by wire or radio.

"Internet service provider."  A person who provides a service that enables users to access content, information, electronic mail or other services offered over the Internet.



Section 7622 - Duty of Internet service provider



Section 7623 - Protection of privacy



Section 7624 - Penalty



Section 7625 - Jurisdiction for prosecution



Section 7626 - Application for order to remove or disable items



Section 7627 - Order to remove or disable certain items from Internet service provider's service

§ 7627.  Order to remove or disable certain items from Internet service provider's service.

Upon consideration of an application, the court may enter an order, including an ex parte order as requested, advising the Attorney General or a district attorney that the items constitute probable cause evidence of a violation of section 6312 (relating to sexual abuse of children) and that such items shall be removed or disabled from the Internet service provider's service. The court may include such other information in the order as the court deems relevant and necessary.

Cross References.  Section 7627 is referred to in section 7628 of this title.



Section 7628 - Notification procedure



Section 7629 - Designated agent



Section 7630 - Report to General Assembly



Section 7641 - Computer-assisted remote harvesting of animals



Section 7661 - Unlawful transmission of electronic mail






Chapter 77 - Vehicle Chop Shop and Illegally Obtained and Altered Property

Section 7701 - Definitions

CHAPTER 77

VEHICLE CHOP SHOP AND ILLEGALLY

OBTAINED AND ALTERED PROPERTY

Sec.

7701.  Definitions.

7702.  Owning, operating or conducting a chop shop.

7703.  Alteration or destruction of vehicle identification number.

7704.  Disposition of vehicle or vehicle part with altered vehicle identification number.

7705.  Exceptions.

7706.  Presumptions.

7707.  Loss of property rights to Commonwealth.

7708.  Procedure with respect to seized property subject to liens and rights of lienholders.

Enactment.  Chapter 77 was added October 25, 2012, P.L.1645, No.203, effective in 60 days.

Continuation of Prior Law.  Section 5 of Act 203 of 2012 provided that Chapter 77 is a continuation of the former act of November 24, 1998 (P.L.874, No.110), known as the Motor Vehicle Chop Shop and Illegally Obtained and Altered Property Act.

§ 7701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Chop shop."  A building, lot or other premises where one or more persons engage in altering, destroying, disassembling, dismantling, reassembling, storing or possessing a vehicle or vehicle part known to be illegally obtained by theft, fraud or conspiracy to defraud in order to either:

(1)  alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate or remove the identification, including, but not limited to, the vehicle identification number of the vehicle or vehicle part, in order to misrepresent the identity of the vehicle or vehicle part or to prevent the identification of the vehicle or vehicle part; or

(2)  sell or dispose of the vehicle or vehicle part.

"Person."  A natural person, firm, copartnership, association or cooperation.

"Semitrailer."  A trailer so constructed that some part of its weight rests upon or is carried by the towing vehicle.

"Trailer."  A vehicle designed to be towed by a motor vehicle.

"Vehicle."  Every device in, upon or by which any person or property is or may be transported or drawn upon a highway, except devices used exclusively upon rails or tracks. The term does not include a self-propelled wheelchair or an electrical mobility device operated by and designed for the exclusive use of a person with a mobility-related disability.

"Vehicle identification number."  A combination of numerals or letters, or both, which a manufacturer of a vehicle assigns to a vehicle for identification purposes or, in the absence of a manufacturer assigned number, which the Department of Transportation assigns to a vehicle for identification purposes.



Section 7702 - Owning, operating or conducting a chop shop

§ 7702.  Owning, operating or conducting a chop shop.

Any person who knowingly:

(1)  owns, operates or conducts a chop shop; or

(2)  transports, sells, transfers, purchases or receives any vehicle or vehicle part that was illegally obtained either to or from a chop shop

commits a felony of the second degree and, upon conviction, shall be sentenced to imprisonment for not more than ten years or a fine of not more than $100,000, or both.

Cross References.  Section 7702 is referred to in sections 7705, 7706 of this title.



Section 7703 - Alteration or destruction of vehicle identification number

§ 7703.  Alteration or destruction of vehicle identification number.

Any person who alters, counterfeits, defaces, destroys, disguises, falsifies, forges, obliterates or removes a vehicle identification number with the intent to conceal or misrepresent the identity or prevent the identification of a vehicle or vehicle part commits a felony of the third degree and, upon conviction, shall be sentenced to imprisonment for not more than seven years or a fine of not more than $50,000, or both.



Section 7704 - Disposition of vehicle or vehicle part with altered vehicle identification number

§ 7704.  Disposition of vehicle or vehicle part with altered vehicle identification number.

Any person who purchases, receives, disposes, sells, transfers or possesses a vehicle or vehicle part with knowledge that the vehicle identification number of the vehicle or vehicle part has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated or removed and with the intent to conceal or misrepresent the identity or prevent the identification of a vehicle or vehicle part commits a felony of the third degree and, upon conviction, shall be sentenced to imprisonment for not more than seven years or a fine of not more than $50,000, or both.



Section 7705 - Exceptions

§ 7705.  Exceptions.

(a)  Scrap processor.--The provisions of section 7702 (relating to owning, operating or conducting a chop shop) shall not apply to a scrap processor who, in the normal legal course of business and in good faith, processes a vehicle or vehicle part by crushing, compacting or other similar methods, provided that any vehicle identification number is not removed from the vehicle or vehicle part prior to or during any such processing.

(b)  Repair of vehicle.--The provisions of section 7702 shall not be construed to prohibit the removal of a vehicle identification number plate from a vehicle part that is damaged when:

(1)  The removal is necessary for proper repair or matching identification of a replacement vehicle part.

(2)  The proper matching vehicle identification number plate is immediately and properly secured to the repaired or replacement part.



Section 7706 - Presumptions

§ 7706.  Presumptions.

(a)  Vehicles.--Any person or persons who transport, sell, transfer, purchase, possess or receive any vehicle or vehicle part upon which the vehicle identification number has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated or removed or who fails to keep, possess or produce the records required to be kept, possessed or produced for the vehicle or vehicle part under 75 Pa.C.S. § 6308 (relating to investigation by police officers) shall be prima facie evidence under section 7702 (relating to owning, operating or conducting a chop shop) of that person's or persons' knowledge that the vehicle or vehicle part was illegally obtained.

(b)  Police report.--A police report which indicates that a vehicle or vehicle part was reported to police to be in a stolen status at the time it was possessed shall be prima facie evidence that the vehicle or vehicle part was possessed without permission of the owner.

Cross References.  Section 7706 is referred to in section 7708 of this title.



Section 7707 - Loss of property rights to Commonwealth

§ 7707.  Loss of property rights to Commonwealth.

(a)  Forfeitures generally.--The following shall be subject to forfeiture to the Commonwealth, and no property right shall exist in them:

(1)  Any tool, implement or instrumentality, including, but not limited to, a vehicle or vehicle part used or possessed in connection with any violation of this chapter.

(2)  All materials, products and equipment of any kind which are used or intended for use in violation of this chapter.

(3)  All books, records, microfilm, tapes and data which are used or intended for use in violation of this chapter.

(4)  All money, negotiable instruments, securities or other things of value used or intended to be used to facilitate any violation of this chapter and all proceeds traceable to any transactions in violation of this chapter.

(5)  All real property used or intended to be used to facilitate any violation of this chapter, including structures or other improvements thereon and including any right, title and interest in the whole or any lot or tract of land and any appurtenances or improvements which are used or intended to be used in any manner or part to commit or to facilitate the commission of a violation of this chapter.

(b)  Exceptions.--

(1)  No property shall be forfeited under this section, to the extent of the interest of an owner, by reason of any act or omission established by the owner to have been committed or omitted without the knowledge or consent of that owner.

(2)  No valid lien or encumbrance on real property shall be subject to forfeiture or impairment under this paragraph. A lien which is fraudulent or intended to avoid forfeiture under this section shall be invalid.

(c)  Process and seizure.--Property subject to forfeiture under this chapter may be seized by the law enforcement authority upon process issued by a court of common pleas having jurisdiction over the property. Seizure without process may be made if:

(1)  the seizure is incident to an arrest or a search warrant or inspection under 75 Pa.C.S. § 6308 (relating to investigation by police officers) or any other administrative inspection;

(2)  the property subject to seizure has been the subject of a proper judgment in favor of the Commonwealth in a criminal injunction or forfeiture proceeding under this chapter;

(3)  there is probable cause to believe that the property is dangerous to health or safety; or

(4)  there is probable cause to believe that the property has been used or is intended to be used in violation of this chapter.

(d)  Seizure without process.--In the event seizure without process occurs as provided in this chapter, proceeding for the issuance thereof shall be instituted forthwith.

(e)  Custody of property.--Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the law enforcement authority, subject only to the orders and decrees of the court of common pleas having jurisdiction over the forfeiture proceedings and of the district attorney or the Office of Attorney General. When property is seized under this chapter, the law enforcement authority shall place the property under seal and either:

(1)  remove the property to a place designated by it; or

(2)  require that the district attorney or the Office of Attorney General take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(f)  Use of property held in custody.--

(1)  Whenever property is forfeited under this chapter, the property shall be transferred to:

(i)  the custody of the district attorney, if the law enforcement authority seizing the property has local or county jurisdiction; or

(ii)  the Office of Attorney General, if the law enforcement authority seizing the property has Statewide jurisdiction.

(2)  The district attorney or the Office of Attorney General, where appropriate, may:

(i)  Retain the property for official use.

(ii)  Sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, but the proceeds from any such sale must be used to pay all proper expenses of the proceeding for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs. The balance of the proceeds shall be dealt with in accordance with subsections (g) and (h).

(g)  Use of cash, property or proceeds of property.--Cash or proceeds of forfeited property transferred to the custody of the district attorney under subsection (f) shall be placed in the operating fund of the county in which the district attorney is elected. The appropriate county authority shall immediately release from the operating fund, without restriction, a like amount for the use of the district attorney in enforcing the criminal laws of this Commonwealth. The entity having budgetary control shall not anticipate future forfeitures or proceeds from such forfeitures in adoption and approval of the budget for the district attorney.

(h)  Distribution of property among law enforcement authorities.--If both State and municipal law enforcement authorities were substantially involved in effecting the seizure, the court having jurisdiction over the forfeiture proceedings shall equitably distribute the property between the district attorney and the Office of Attorney General.

(i)  Annual audit of forfeited property.--A county shall provide, through the controller, board of auditors or other appropriate auditor and the district attorney, an annual audit of all forfeited property and proceeds obtained under this section. The audit shall not be made public but shall be submitted to the Office of Attorney General. The county shall report all forfeited property and proceeds obtained under this section and the disposition thereof to the Office of Attorney General by September 30 of each year.

(j)  Annual report; confidential information regarding property.--The Office of Attorney General shall annually submit a report to the Appropriations Committee of the Senate, the Appropriations Committee of the House of Representatives, the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives specifying the forfeited property or proceeds thereof obtained under this section. The report shall give an account of all proceeds derived from the sale of forfeited property and the use made of unsold forfeited property. The Office of Attorney General shall adopt procedures and guidelines governing the release of information by the district attorney to protect the confidentiality of forfeited property or proceeds used in ongoing enforcement activities.

(k)  Proceeds and appropriations.--The proceeds or future proceeds from forfeited property under this chapter shall be in addition to any appropriation made to the Office of Attorney General.



Section 7708 - Procedure with respect to seized property subject to liens and rights of lienholders

§ 7708.  Procedure with respect to seized property subject to liens and rights of lienholders.

(a)  General procedure.--The proceedings for the forfeiture or condemnation of property, the sale of which is provided for under this chapter, shall be in rem in which the Commonwealth shall be the plaintiff and the property the defendant. The Pennsylvania Rules of Civil Procedure shall apply to all forfeiture proceedings brought under this chapter. A petition shall be filed in the court of common pleas of the judicial district where the property is located, verified by oath or affirmation of an officer or citizen, containing the following:

(1)  A description of the property seized.

(2)  A statement of the time and place where seized.

(3)  The owner, if known.

(4)  The person or persons in possession, if known.

(5)  An allegation that the property is subject to forfeiture under section 7707 (relating to loss of property rights to Commonwealth) and an averment of material facts upon which the forfeiture action is based.

(6)  A prayer for an order of forfeiture that the property be adjudged forfeited to the Commonwealth and condemned and be ordered sold according to law unless cause be shown to the contrary.

(b)  Notice to property owners.--A copy of the petition required under subsection (a) shall be served personally or by certified mail on the owner or upon the person or persons in possession at the time of the seizure. The copy shall have endorsed a notice as follows:

To the claimant of within described property:  You are required to file an answer to this petition, stating your title in and right to possession of the property within 30 days from the service of this petition, and you are also notified that, if you fail to file an answer, a decree of forfeiture and condemnation will be entered against the property.

The notice shall be signed by the Attorney General, Deputy Attorney General, district attorney, deputy district attorney or assistant district attorney.

(c)  Substitute notice.--

(1)  If the owner of the property is unknown or there was no person in possession of the property when seized or if the owner or such person or persons in possession at the time of the seizure cannot be personally served or located within the jurisdiction of the court, notice of the petition shall be given by the Commonwealth through an advertisement in only one newspaper of general circulation published in the county where the property was seized once a week for two successive weeks. No other advertisement of any sort shall be necessary, any other law to the contrary notwithstanding.

(2)  The notice shall:

(i)  contain a statement of the seizure of the property with a description of the property and the place and date of seizure; and

(ii)  direct any claimants to the property to file a claim on or before a date given in the notice, which date shall not be less than 30 days from the date of the first publication.

(3)  If no claims are filed within 30 days of publication, the property shall summarily forfeit to the Commonwealth.

(d)  Property owners not in jurisdiction.--For purposes of this section, the owner or other such person cannot be found in the jurisdiction of the court if:

(1)  A copy of the petition is mailed to the last known address by certified mail and is returned without a delivery.

(2)  A personal service is attempted once but cannot be made at the last known address.

(3)  A copy of the petition is left at the last known address.

(e)  Notice automatically waived.--

(1)  The notice provisions of this section are automatically waived when the owner, without good cause, fails to appear in court in response to a subpoena on the underlying criminal charges.

(2)  Forty-five days after such a failure to appear, if good cause has not been demonstrated, the property shall summarily forfeit to the Commonwealth.

(f)  Preservation of the property subject for forfeiture.--

(1)  Upon application of the Commonwealth, the court may enter a restraining order or injunction, require the execution of a satisfactory performance bond or take any other action to preserve the availability of property described in section 7707 for forfeiture under this section either:

(i)  upon the filing of an information or an indictment charging a violation of this chapter for which criminal forfeiture may be ordered under this chapter and alleging that the property with respect to which the order is sought would be subject to forfeiture; or

(ii)  prior to the filing of such an indictment or information if, after notice to persons appearing to have an interest in the property and an opportunity for a hearing, the court determines that:

(A)  There is a substantial probability that the Commonwealth will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, removed from the jurisdiction of the court or otherwise made unavailable for forfeiture.

(B)  The need to preserve the availability of the property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

(2)  An order entered under this subsection shall be effective for not more than 90 days unless extended by the court for good cause shown or unless an indictment or information described in paragraph (1)(i) has been filed.

(g)  Temporary restraining order.--

(1)  A temporary restraining order under subsection (f) may be entered upon application of the Commonwealth without notice or opportunity for a hearing when an information or indictment has not yet been filed with respect to the property if the Commonwealth demonstrates that:

(i)  there is probable cause to believe that the property with respect to which the order is sought would be subject to forfeiture under this chapter; and

(ii)  the provision of notice will jeopardize the availability of the property for forfeiture.

(2)  Such temporary order shall expire not more than ten days after the date on which it is entered, unless:

(i)  extended for good cause shown; or

(ii)  the party against whom it is entered consents to an extension for a longer period.

(3)  A hearing requested concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(h)  Hearing regarding property; rules of evidence.--The court may receive and consider at a hearing held under subsection (f) or (g) evidence and information that would be inadmissible under the rules of evidence.

(i)  Hearing time set.--Upon the filing of a claim for the property setting forth a right of possession, the case shall be deemed at issue, and a time shall be fixed for the hearing.

(j)  Owner's burden of proof.--At the time of the hearing, if the Commonwealth produces evidence that the property in question was unlawfully used, possessed or otherwise subject to forfeiture under section 7706 (relating to presumptions), the burden shall be upon the claimant to show that:

(1)  The claimant is the owner of the property or the holder of a chattel mortgage or contract of conditional sale thereon.

(2)  The claimant lawfully acquired the property.

(3)  It was not unlawfully used or possessed by the claimant. In the event that it shall appear that the property was unlawfully used or possessed by a person other than the claimant, then the claimant must show that the unlawful use or possession was without the claimant's knowledge or consent. Such absence of knowledge or consent must be reasonable under the circumstances presented.

(k)  Court-ordered release of property.--

(1)  If a person claiming the ownership of or right of possession to or claiming to be the holder of a chattel mortgage or contract of conditional sale upon the property, the disposition of which is provided for in this section, prior to the sale presents a petition to the court alleging over the property lawful ownership, right of possession, a lien or reservation of title and if, upon public hearing, due notice of which having been given to the Office of Attorney General or the district attorney, the claimant proves by competent evidence to the satisfaction of the court:

(i)  that the property was lawfully acquired, possessed and used by him; or

(ii)  if it appears that the property was unlawfully used by a person other than the claimant, that the unlawful use was without the claimant's knowledge or consent,

then the court may order the property returned or delivered to the claimant.

(2)  Such absence of knowledge or consent must be reasonable under the circumstances presented. Otherwise, the property shall be retained for official use or sold in accordance with section 7707(f).

Cross References.  Section 7708 is referred to in section 7707 of this title.






Chapter 91 - Criminal History Record Information

Section 9101 - Short title of chapter

PART III

MISCELLANEOUS PROVISIONS

Chapter

91.  Criminal History Record Information

93.  Independent Counsel

94.  Crime Victims

Enactment.  Part III was added July 16, 1979, P.L.116, No.47, effective January 1, 1980.

CHAPTER 91

CRIMINAL HISTORY RECORD INFORMATION

Subchapter

A.  General Provisions

B.  Completeness and Accuracy

C.  Dissemination of Criminal History Record Information

D.  Security

E.  Audit

F.  Individual Right of Access and Review

G.  Responsibility of Attorney General

H.  Public Notice

I.  Sanctions

Enactment.  Chapter 91 was added July 16, 1979, P.L.116, No.47, effective January 1, 1980.

Cross References.  Chapter 91 is referred to in section 6109 of this title; sections 1202, 1317.2, 1517, 1801 of Title 4 (Amusements); section 3705 of Title 22 (Detectives and Private Police); section 6344 of Title 23 (Domestic Relations); section 925 of Title 34 (Game); section 7713 of Title 35 (Health and Safety); sections 1904, 6309, 9799.27, 9799.28 of Title 42 (Judiciary and Judicial Procedure); section 702 of Title 54 (Names).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

9101.  Short title of chapter.

9102.  Definitions.

9103.  Applicability.

9104.  Scope.

9105.  Other criminal justice information.

9106.  Information in central repository or automated systems.

§ 9101.  Short title of chapter.

This chapter shall be known and may be cited as the "Criminal History Record Information Act."



Section 9102 - Definitions



Section 9103 - Applicability



Section 9104 - Scope



Section 9105 - Other criminal justice information



Section 9106 - Information in central repository or automated systems



Section 9111 - Duties of criminal justice agencies



Section 9112 - Mandatory fingerprinting



Section 9113 - Disposition reporting by criminal justice agencies



Section 9114 - Correction of inaccurate information



Section 9121 - General regulations



Section 9122 - Expungement

§ 9122.  Expungement.

(a)  Specific proceedings.--Criminal history record information shall be expunged in a specific criminal proceeding when:

(1)  no disposition has been received or, upon request for criminal history record information, no disposition has been recorded in the repository within 18 months after the date of arrest and the court of proper jurisdiction certifies to the director of the repository that no disposition is available and no action is pending. Expungement shall not occur until the certification from the court is received and the director of the repository authorizes such expungement;

(2)  a court order requires that such nonconviction data be expunged; or

(3)  a person 21 years of age or older who has been convicted of a violation of section 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages), which occurred on or after the day the person attained 18 years of age, petitions the court of common pleas in the county where the conviction occurred seeking expungement and the person has satisfied all terms and conditions of the sentence imposed for the violation, including any suspension of operating privileges imposed pursuant to section 6310.4 (relating to restriction of operating privileges). Upon review of the petition, the court shall order the expungement of all criminal history record information and all administrative records of the Department of Transportation relating to said conviction.

(b)  Generally.--Criminal history record information may be expunged when:

(1)  An individual who is the subject of the information reaches 70 years of age and has been free of arrest or prosecution for ten years following final release from confinement or supervision.

(2)  An individual who is the subject of the information has been dead for three years.

(3)  (i)  An individual who is the subject of the information petitions the court for the expungement of a summary offense and has been free of arrest or prosecution for five years following the conviction for that offense.

(ii)  Expungement under this paragraph shall only be permitted for a conviction of a summary offense.

(b.1)  Prohibition.--A court shall not have the authority to order expungement of the defendant's arrest record where the defendant was placed on Accelerated Rehabilitative Disposition for a violation of any offense set forth in any of the following where the victim is under 18 years of age:

Section 3121 (relating to rape).

Section 3122.1 (relating to statutory sexual assault).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3124.1 (relating to sexual assault).

Section 3125 (relating to aggravated indecent assault).

Section 3126 (relating to indecent assault).

Section 3127 (relating to indecent exposure).

Section 5902(b) (relating to prostitution and related offenses).

Section 5903 (relating to obscene and other sexual materials and performances).

(c)  Maintenance of certain information required or authorized.--Notwithstanding any other provision of this chapter, the prosecuting attorney and the central repository shall, and the court may, maintain a list of the names and other criminal history record information of persons whose records are required by law or court rule to be expunged where the individual has successfully completed the conditions of any pretrial or post-trial diversion or probation program or where the court has ordered expungement under this section. Such information shall be used solely for the purposes of determining subsequent eligibility for such programs, identifying persons in criminal investigations or determining the grading of subsequent offenses. Such information shall be made available to any court or law enforcement agency upon request.

(d)  Notice of expungement.--Notice of expungement shall promptly be submitted to the central repository which shall notify all criminal justice agencies which have received the criminal history record information to be expunged.

(e)  Public records.--Public records listed in section 9104(a) (relating to scope) shall not be expunged.

(f)  District attorney's notice.--The court shall give ten days prior notice to the district attorney of the county where the original charge was filed of any applications for expungement under the provisions of subsection (a)(2).

(June 11, 1982, P.L.476, No.138, eff. 180 days; Oct. 16, 1996, P.L.715, No.128, eff. 60 days; Apr. 22, 1997, P.L.73, No.5, eff. 60 days; Nov. 29, 2004, P.L.1349, No.173, eff. 60 days Nov. 26, 2008, P.L.1670, No.134, eff. 60 days; Oct. 25, 2012, P.L.1655, No.204, eff. 60 days)

2012 Amendment.  Act 204 amended subsecs. (a)(3) and (d).

2008 Amendment.  Act 134 amended subsecs. (b), (b.1) and (c).

2004 Amendment.  Act 173 amended subsec. (a).

1982 Amendment.  Act 138 amended subsec. (f).

Cross References.  Section 9122 is referred to in section 9102 of this title.



Section 9123 - Juvenile records

§ 9123.  Juvenile records.

(a)  Expungement of juvenile records.--Notwithstanding the provisions of section 9105 (relating to other criminal justice information) and except as provided under subsection (a.1), expungement of records of juvenile delinquency cases and cases involving summary offenses committed while the individual was under 18 years of age, wherever kept or retained, shall occur after 30 days' notice to the district attorney whenever the court upon its own motion or upon the motion of a child or the parents or guardian finds:

(1)  a complaint is filed which is not substantiated or the petition which is filed as a result of a complaint is dismissed by the court;

(1.1)  a written allegation is filed which was not approved for prosecution;

(1.2)  six months have elapsed since the individual successfully completed an informal adjustment and no proceeding seeking adjudication or conviction is pending;

(2)  six months have elapsed since the final discharge of the person from supervision under a consent decree or diversion program, including a program under 42 Pa.C.S. § 1520 (relating to adjudication alternative program) and no proceeding seeking adjudication or conviction is pending;

(2.1)  the individual is 18 years of age or older and six months have elapsed since the individual has satisfied all terms and conditions of the sentence imposed following a conviction for a summary offense, with the exception of a violation of section 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages), committed while the individual was under 18 years of age and the individual has not been convicted of a felony, misdemeanor or adjudicated delinquent and no proceeding is pending to seek such conviction and adjudication;

(2.2)  the individual is 18 years of age or older and has been convicted of a violation of section 6308 which occurred while the individual was under 18 years of age and six months have elapsed since the individual has satisfied all terms and conditions of the sentence imposed for the violation, including any suspension of operating privileges imposed under section 6310.4 (relating to restriction of operating privileges). Expungement shall include all criminal history record information and all administrative records of the Department of Transportation relating to the conviction;

(3)  five years have elapsed since the final discharge of the person from commitment, placement, probation or any other disposition and referral and since such final discharge, the person has not been convicted of a felony, misdemeanor or adjudicated delinquent and no proceeding is pending seeking such conviction or adjudication; or

(4)  the attorney for the Commonwealth consents to the expungement and a court orders the expungement after giving consideration to the following factors:

(i)  the type of offense;

(ii)  the individual's age, history of employment, criminal activity and drug or alcohol problems;

(iii)  adverse consequences that the individual may suffer if the records are not expunged; and

(iv)  whether retention of the record is required for purposes of protection of the public safety.

(a.1)  Exceptions.--Subsection (a) shall not apply if any of the following apply:

(1)  The individual meets all of the following:

(i)  Was 14 years of age or older at the time the individual committed an offense which, if committed by an adult, would be classified as:

(A)  An offense under section 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse) or 3125 (relating to aggravated indecent assault).

(B)  An attempt, solicitation or conspiracy to commit an offense under section 3121, 3123 or 3125.

(ii)  Was adjudicated delinquent for the offense under subparagraph (i).

(2)  Upon cause shown.

(b)  Notice to prosecuting attorney.--The court shall give notice of the applications for the expungement of juvenile records to the prosecuting attorney.

(c)  Dependent children.--All records of children alleged to be or adjudicated dependent may be expunged upon court order after the child is 21 years of age or older.

(Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 11, 1982, P.L.476, No.138, eff. 180 days; Dec. 11, 1986, P.L.1517, No.164, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.978, No.7, eff. 60 days; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012; Oct. 25, 2012, P.L.1655, No.204, eff. 60 days)

2012 Amendments.  Act 91 amended subsec. (a) intro. par. and added subsec. (a.1) and Act 204 amended subsec. (a).

Cross References.  Section 9123 is referred to in section 9105 of this title.



Section 9124 - Use of records by licensing agencies



Section 9125 - Use of records for employment



Section 9131 - Security requirements for repositories



Section 9141 - Audits



Section 9142 - Quality control



Section 9143 - Regulations



Section 9151 - Right to access and review



Section 9152 - Procedure



Section 9153 - Individual rights on access and review



Section 9161 - Duties of the Attorney General



Section 9171 - Requirements of repositories relating to public notice



Section 9181 - General administrative sanctions



Section 9182 - Criminal penalties (Deleted by amendment)



Section 9183 - Civil actions






Chapter 93 - Independent Counsel

Section 9301 - Short title of chapter

CHAPTER 93

INDEPENDENT COUNSEL

Subchapter

A.  Preliminary Provisions

B.  General Provisions

C.  Authority and Duties of Independent Counsel

D.  Miscellaneous Provisions

Enactment.  Chapter 93 was added February 18, 1998, P.L.102, No.19, effective in 60 days.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

9301.  Short title of chapter.

9302.  Definitions.

§ 9301.  Short title of chapter.

This chapter shall be known and may be cited as the Independent Counsel Authorization Act.



Section 9302 - Definitions



Section 9311 - Organization of panel



Section 9312 - Preliminary investigation



Section 9313 - Conduct of preliminary investigation



Section 9314 - Determination that further investigation not warranted



Section 9315 - Determination that further investigation is warranted



Section 9316 - Contents of application



Section 9317 - Disclosure of information



Section 9318 - Limitation on judicial review



Section 9319 - Duties of panel



Section 9331 - Authorities

SUBCHAPTER C

AUTHORITY AND DUTIES OF INDEPENDENT COUNSEL

Sec.

9331.  Authorities.

9332.  Compensation and travel expenses.

9333.  Additional personnel.

9334.  Assistance of Pennsylvania State Police.

9335.  Referral of other matters to independent counsel.

9336.  Dismissal of matters.

9337.  Reports by independent counsel.

9338.  Independence from Office of Attorney General.

9339.  Standards of conduct applicable to independent counsel, persons serving in office of independent counsel and their law firms.

9340.  Custody of records of independent counsel.

9341.  Cost controls and administrative support.

9342.  Legislative oversight.

9343.  Removal of independent counsel and termination of office.

9344.  Audits.

9345.  Relationship with Office of Attorney General.

9346.  Venue.

§ 9331.  Authorities.

Notwithstanding any other provision of law, an independent counsel appointed under this chapter shall have, with respect to all matters in the independent counsel's prosecutorial jurisdiction established under this chapter, full power and independent authority to exercise all investigative and prosecutorial functions and powers of the Office of Attorney General, the Attorney General and any other officer or employee of the Office of Attorney General. Investigative and prosecutorial functions and powers shall include, but are not limited to:

(1)  Conducting proceedings before grand juries and other investigations.

(2)  Participating in court proceedings and engaging in any litigation, including civil and criminal matters, that the independent counsel considers necessary.

(3)  Appealing any decision of a court in any case or proceeding in which the independent counsel participates in an official capacity.

(4)  Reviewing all documentary evidence available from any source.

(5)  Determining whether to contest the assertion of any testimonial privilege.

(6)  Receiving appropriate security clearances and, if necessary, contesting in court, including, where appropriate, participating in an in camera proceeding, any claim of privilege or attempt to withhold evidence on grounds of security.

(7)  Making applications to any State court for a grant of immunity to any witness, consistent with applicable statutory requirements, or for warrants, subpoenas or other court orders and exercising the authority vested in the Attorney General or a district attorney.

(8)  Inspecting, obtaining or using the original or a copy of any tax return in accordance with applicable statutes and regulations.

(9)  Initiating and conducting prosecutions in any court of competent jurisdiction, framing and signing indictments, filing information and handling all aspects of any case in the name of the Commonwealth.

(10)  Consulting with the district attorney for the county in which any violation of law with respect to which the independent counsel is appointed was alleged to have occurred.



Section 9332 - Compensation and travel expenses



Section 9333 - Additional personnel



Section 9334 - Assistance of Pennsylvania State Police



Section 9335 - Referral of other matters to independent counsel



Section 9336 - Dismissal of matters



Section 9337 - Reports by independent counsel



Section 9338 - Independence from Office of Attorney General



Section 9339 - Standards of conduct applicable to independent counsel, persons serving in office of independent counsel and their law firms

§ 9339.  Standards of conduct applicable to independent counsel, persons serving in office of independent counsel and their law firms.

(a)  Restrictions on employment while independent counsel and appointees are serving.--During the period in which an independent counsel is serving under this chapter, the independent counsel and any person associated with a firm with which the independent counsel is associated may not represent in any matter any person involved in any investigation or prosecution under this chapter. During the period in which any person appointed by an independent counsel under section 9333 (relating to additional personnel) is serving in the office of independent counsel, the person may not represent in any matter any person involved in any investigation or prosecution under this chapter.

(b)  Postemployment restrictions on independent counsel and appointees.--

(1)  Each independent counsel and each person appointed by that independent counsel under section 9333 may not for three years following the termination of service under this chapter of that independent counsel or appointed person, as the case may be, represent any person in any matter if that individual was the subject of an investigation or prosecution conducted by that independent counsel under this chapter.

(2)  Each independent counsel and each person appointed by that independent counsel under section 9333 may not for one year following the termination of service under this chapter of that independent counsel or appointed person, as the case may be, represent any person in any matter involving any investigation or prosecution under this chapter.

(c)  One-year ban on representation by members of firms of independent counsel.--Any person who is associated with a firm with which an independent counsel is associated or becomes associated after termination of service of that independent counsel under this chapter may not for one year following the termination represent any person in any matter involving any investigation or prosecution under this chapter.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Associated with a firm."  A person who is an officer, director, partner or other member or employee of a law firm.

"Firm."  A law firm, whether organized as a partnership or corporation.



Section 9340 - Custody of records of independent counsel



Section 9341 - Cost controls and administrative support



Section 9342 - Legislative oversight



Section 9343 - Removal of independent counsel and termination of office

§ 9343.  Removal of independent counsel and termination of office.

(a)  Removal, report on removal and termination.--

(1)  An independent counsel appointed under this chapter may be removed from office only by the personal action of the General Counsel and only for good cause, physical disability, mental incapacity or any other condition that substantially impairs the performance of the independent counsel's duties. For purposes of this paragraph, the term "good cause" includes, but is not limited to, violations of any ethical rules governing the independent counsel, the Attorney General or district attorneys.

(2)  If an independent counsel is removed from office, the General Counsel shall promptly submit to the panel, the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives a report specifying the facts found and the ultimate grounds for the removal. The committees may make available to the public the report, except that each committee may, if necessary to protect the rights of any individual named in the report or to prevent undue interference with any pending prosecution, postpone or refrain from publishing any or all of the report. The panel may release any or all of the report in accordance with section 9337(b) (relating to reports by independent counsel).

(3)  An independent counsel removed from office may obtain judicial review of the removal in a civil action commenced in the Commonwealth Court. The independent counsel may be reinstated or granted other appropriate relief by order of the Commonwealth Court. A member of the panel may not hear or determine any such civil action or any appeal of a decision in any such civil action.

(b)  Termination of office.--

(1)  An office of independent counsel shall terminate when the independent counsel:

(i)  notifies the panel that the investigation of all matters within the prosecutorial jurisdiction of the independent counsel or accepted by the independent counsel, and any resulting prosecutions, have been completed; and

(ii)  files a final report in compliance with section 9337.

(2)  The panel shall determine on its own motion whether termination is appropriate under this subsection no later than two years after the appointment of an independent counsel or the reported expenditures of the independent counsel have reached $2,000,000, whichever occurs first, and at the end of each succeeding one-year period.

Cross References.  Section 9343 is referred to in section 9337 of this title.



Section 9344 - Audits



Section 9345 - Relationship with Office of Attorney General



Section 9346 - Venue



Section 9351 - Severability of chapter



Section 9352 - Expiration of chapter






Chapter 94 - Crime Victims

Section 9401 - Definitions

CHAPTER 94

CRIME VICTIMS

Sec.

9401.  Definitions.

9402.  Office of Victim Advocate.

Enactment.  Chapter 94 was added October 25, 2012, P.L.1655, No.204, effective in 60 days.

§ 9401.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Crime Victims Act."  The act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

"Office of Victim Advocate."  The Office of Victim Advocate established under section 302 of the act of November 24, 1998 (P.L.882, No.111), known as the Crimes Victims Act.



Section 9402 - Office of Victim Advocate

§ 9402.  Office of Victim Advocate.

The Office of Victim Advocate has the power and duty to represent and advocate for the interests of individual crime victims in accordance with section 302 of the Crime Victims Act, and advocate for the interests of crime victims generally, including the victims of crimes committed by juveniles.









Title 20 - DECEDENTS, ESTATES AND FIDUCIARIES

Chapter 1 - Short Title and Definitions

Section 101 - Short title

TITLE 20

DECEDENTS, ESTATES AND FIDUCIARIES

Chapter

1.  Short Title and Definitions

3.  Ownership of Property; Legal Title and Equitable Estate

7.  Orphans' Court Divisions

9.  Register of Wills

21.  Intestate Succession

22.  Elective Share of Surviving Spouse

25.  Wills

27.  Contractual Arrangements Relating to Succession

28.  Formula Clauses for Federal Tax Purposes

31.  Dispositions Independent of Letters; Family Exemption; Probate of Wills and Grant of Letters

33.  Administration and Personal Representatives

35.  Accounts and Distribution

37.  Apportionment of Death Taxes

41.  Foreign Fiduciaries

43.  Temporary Fiduciaries

45.  Sureties

51.  Minors

53.  Pennsylvania Uniform Transfers to Minors Act

54.  Health Care

54A. Out-of-Hospital Nonresuscitation (Deleted by amendment)

55.  Incapacitated Persons

56.  Powers of Attorney

57.  Absentees and Presumed Decedents

58.  Mental Health Care

59.  Uniform Adult Guardianship and Protective Proceedings Jurisdiction

61.  Estates

62.  Disclaimers

63.  Multiple-Party Accounts

64.  Transfer on Death Security Registration

71.  Trust Estates (Deleted by amendment)

72.  Prudent Investor Rule

73.  Municipalities Investments

75.  Limitations on Exercise of Trustee Powers and Powers of Beneficiaries to Appoint Trustees

77.  Trusts

81.  Principal and Income

82.  Revised Price Act (Repealed)

83.  Inalienable Property

84.  Military Service

85.  Simultaneous Death

86.  Anatomical Gifts

87.  Employee Benefits

88.  Slayers

Enactment.  Unless otherwise noted, the provisions of Title 20 were added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Special Provisions in Appendix.  See section 4 of Act 164 of 1972 in the appendix to this title for special provision relating to effective date and savings provisions of title and preservation of rights and liabilities.

Title Heading.  The heading of Title 20 was amended June 30, 1972, P.L.508, No.164; December 10, 1974, P.L.816, No.271; and December 10, 1974, P.L.867, No.293.

CHAPTER 1

SHORT TITLE AND DEFINITIONS

Sec.

101.  Short title.

102.  Definitions.

Enactment.  Chapter 1 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

§ 101.  Short title.

This title shall be known and may be cited as the "Probate, Estates and Fiduciaries Code." Each chapter herein shall be known and may be cited by its chapter heading.



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Clerk."  Means the clerk of the orphans' court division of the court of common pleas.

"Court, orphans' court, or orphans' court division."  Means the court of common pleas exercising the jurisdiction referred to in this title through its orphans' court division.

"Fiduciary."  Includes personal representatives, guardians, and trustees, whether domiciliary or ancillary, individual or corporate, subject to the jurisdiction of the orphans' court division.

"First complete advertisement of the grant of letters."  In counties having no legal publication, means the first of the three times that the grant of letters is advertised in a newspaper, and, in counties having a legal publication, it means when it has been advertised, on at least one occasion, in both the newspaper and in the legal publication.

"Foreign fiduciary."  Means a personal representative, guardian of a minor or incapacitated person, trustee or one performing the functions of any such fiduciary, who is subject primarily to the control of the court of another jurisdiction and has not received ancillary authority in the Commonwealth.

"Foreign guardian."  Means a guardian, or one performing the function of a guardian, who is subject primarily to the control of the court of another jurisdiction and has not received ancillary authority in the Commonwealth.

"General rule or rule of court."  A rule or order promulgated by the governing authority, as defined in 42 Pa.C.S. § 102 (relating to definitions), of the unified judicial system.

"Guardian."  Means a fiduciary who has the care and management of the estate or person of a minor or an incapacitated person.

"Incapacitated person."  Means a person determined to be an incapacitated person under the provisions of Chapter 55 (relating to incapacitated persons).

"Letters."  Means letters testamentary or letters of administration of any description.

"Minor."  Means an individual under the age of 18 years.

"Personal representative."  Means an executor or administrator of any description.

"Register."  Means the register of wills having jurisdiction of granting of letters testamentary or of administration.

"Trust."  Means any trust, whether testamentary or inter vivos, subject to the jurisdiction of the orphans' court division.

"Will."  Means a written will, codicil or other testamentary writing.

(Dec. 6, 1972, P.L.1461, No.331; July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.






Chapter 3 - Ownership of Property; Legal Title and Equitable Estate

Section 301 - Title to real and personal estate of a decedent

CHAPTER 3

OWNERSHIP OF PROPERTY; LEGAL TITLE AND

EQUITABLE ESTATE

Sec.

301.  Title to real and personal estate of a decedent.

302.  Title to real and personal estate of an incapacitated person.

303.  Title to real and personal estate of a minor.

304.  Application of payments made to fiduciaries.

305.  Right to dispose of a decedent's remains.

Enactment.  Chapter 3 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

§ 301.  Title to real and personal estate of a decedent.

(a)  Personal estate.--Legal title to all personal estate of a decedent shall pass at his death to his personal representative, if any, as of the date of his death.

(b)  Real estate.--Legal title to all real estate of a decedent shall pass at his death to his heirs or devisees, subject, however, to all the powers granted to the personal representative by this title and lawfully by the will and to all orders of the court.



Section 302 - Title to real and personal estate of an incapacitated person

§ 302.  Title to real and personal estate of an incapacitated person.

Legal title to all real estate and personal property of an incapacitated person shall remain in him, subject, however, to all the powers granted to his guardian by this title and lawfully by a governing instrument and to all orders of the court.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 303 - Title to real and personal estate of a minor

§ 303.  Title to real and personal estate of a minor.

Legal title to all real and personal property of a minor shall remain in him, subject, however, to all the powers granted to his guardian by this title and lawfully by a governing instrument and to all orders of the court.



Section 304 - Application of payments made to fiduciaries

§ 304.  Application of payments made to fiduciaries.

A person who, in good faith, pays or transfers to a fiduciary any money or other property, which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary, and any right or title acquired from the fiduciary in consideration of the payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Act 182 added section 304. Section 15 of Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 305 - Right to dispose of a decedent's remains

§ 305.  Right to dispose of a decedent's remains.

(a)  General rule.--The determination of the final disposition of a decedent's remains shall be as set forth in this section unless otherwise specifically provided by waiver and agreement of the person entitled to make such determination under this section, subject to the provisions of a valid will executed by the decedent and section 8611(a) (relating to persons who may execute anatomical gift).

(b)  Disposition of the remains of a deceased spouse.--Absent an allegation of enduring estrangement, incompetence, contrary intent or waiver and agreement which is proven by clear and convincing evidence, a surviving spouse shall have the sole authority in all matters pertaining to the disposition of the remains of the decedent.

(c)  Disposition of the remains of others.--If there is not a surviving spouse, absent an allegation of enduring estrangement, incompetence, contrary intent or waiver and agreement which is proven by clear and convincing evidence, the next of kin shall have sole authority in all matters pertaining to the disposition of the remains of the decedent.

(d)  Procedure.--Where a petition alleging enduring estrangement, incompetence, contrary intent or waiver and agreement is made within 48 hours of the death or discovery of the body of the decedent, whichever is later, a court may order that no final disposition of the decedent's remains take place until a final determination is made on the petition. Notice to each person with equal or higher precedence than the petitioner to the right to dispose of the decedent's remains and to his attorney if known and to the funeral home or other institution where the body is being held must be provided concurrently with the filing of the petition. A suitable bond may be required by the court.

(1)  If the court determines that clear and convincing evidence establishes enduring estrangement, incompetence, contrary intent or waiver and agreement, the court shall enter an appropriate order regarding the final disposition which may include appointing an attorney in fact to arrange the final disposition, with reasonable costs chargeable to the estate.

(2)  If two or more persons with equal standing as next of kin disagree on disposition of the decedent's remains, the authority to dispose shall be determined by the court, with preference given to the person who had the closest relationship with the deceased.

(3)  If the court determines that the petition is not supported by a clear and convincing evidence, the court may award attorney fees. An award of attorney fees shall constitute a setoff against any claim by the petitioner against the estate.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Contrary intent."  An explicit and sincere expression, either verbal or written, of a decedent adult or emancipated minor prior to death and not subsequently revoked that a person other than the one authorized by this section determine the final disposition of his remains.

"Enduring estrangement."  A physical and emotional separation from the deceased at the time of death of the person authorized by this section to determine the final disposition of the decedent's remains, which has existed for a period of time that clearly demonstrates an absence of due affection, trust and regard for the deceased.

"Next of kin."  The spouse and relatives by blood of the deceased in order that they be authorized to succeed to the deceased's estate under Chapter 21 (relating to intestate succession) as long as the person is an adult or an emancipated minor.

(Nov. 17, 1998, P.L.786, No.99, eff. 60 days)

1998 Amendment.  Act 99 added section 305.






Chapter 7 - Orphans' Court Divisions

Section 701 - Orphans' court divisions

CHAPTER 7

ORPHANS' COURT DIVISIONS

Subchapter

A.  Organization

B.  Jurisdiction

C.  Venue

D.  Judges (Repealed)

E.  Duties of the Clerk and Sheriff

F.  Masters, Auditors, Examiners, Guardians Ad Litem and

Trustees Ad Litem

G.  Procedure

Enactment.  Chapter 7 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References.  Chapter 7 is referred to in sections 711, 7705 of this title.

SUBCHAPTER A

ORGANIZATION

Sec.

701.  Orphans' court divisions.

Enactment.  Subchapter A was added April 28, 1978, P.L.202, No.53, effective in 60 days.

Prior Provisions.  Former Subchapter A, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed April 28, 1978, P.L.202, No.53, effective in 60 days.

§ 701.  Orphans' court divisions.

Orphans' court divisions shall be organized as provided by Title 42 (relating to judiciary and judicial procedure). Except as otherwise provided or prescribed by law, each orphans' court division shall possess the powers vested in the whole court.



Section 711 - Mandatory exercise of jurisdiction through orphans' court division in general

SUBCHAPTER B

JURISDICTION

Sec.

711.  Mandatory exercise of jurisdiction through orphans' court    division in general.

712.  Nonmandatory exercise of jurisdiction through orphans'    court division.

713.  Special provisions for Philadelphia County.

714.  Conflict of laws.

715.  Incidental powers (Repealed).

§ 711.  Mandatory exercise of jurisdiction through orphans' court division in general.

Except as provided in section 712 (relating to nonmandatory exercise of jurisdiction through the orphans' court division) and section 713 (relating to special provisions for Philadelphia County), the jurisdiction of the court of common pleas over the following shall be exercised through its orphans' court division:

(1)  Decedents' estates.--The administration and distribution of the real and personal property of decedents' estates and the control of the decedent's burial.

(2)  Testamentary trusts.--The administration and distribution of the real and personal property of testamentary trusts, and the reformation and setting aside of any such trusts, whether created before or after the effective date of this chapter, except any testamentary trust created before the effective date of the Fiduciaries Act of 1917, jurisdiction of which was acquired by the court of common pleas prior to January 1, 1969 unless the president judge of such court orders the jurisdiction of the trust to be exercised through the orphans' court division.

(3)  Inter vivos trusts.--The administration and distribution of the real and personal property of inter vivos trusts, and the reformation or setting aside of any such trusts, whether created before or after the effective date of this chapter, except any inter vivos trust jurisdiction of which was acquired by the court of common pleas prior to January 1, 1969 unless the president judge of such court orders the jurisdiction of the trust to be exercised through the orphans' court division.

"Inter vivos trust" means an express trust other than a trust created by a will, taking effect during the lifetime or at or after the death of the settlor.

It includes:

(i)  a life insurance trust;

(ii)  a trust created under a deed, agreement, or declaration except as hereinafter excluded;

(iii)  a common trust fund or mortgage investment fund created by a corporate fiduciary for the investment of funds held by it as fiduciary or co-fiduciary;

(iv)  a tentative trust; and

(v)  similar trusts.

"Inter vivos trust" does not include:

(vi)  a resulting or constructive trust created by operation of law;

(vii)  a trust for creditors;

(viii)  an escrow relationship;

(ix)  a temporary trust to hold disputed property;

(x)  a principal and agent relationship;

(xi)  a trust primarily for the benefit of business employees, their families or appointees, under a stock bonus, pension, disability or death benefit, profit-sharing or other employee-benefit plan;

(xii)  a trust for bondholders;

(xiii)  a mortgagee in possession relationship;

(xiv)  a business trust, including a trust subject to 15 Pa.C.S. Ch. 95 (relating to business trusts); and

(xv)  similar trusts or fiduciary relationships.

(4)  Minors' estates.--The administration and distribution of the real and personal property of minors' estates.

(5)  Custodianships for minors' property.--Matters relating to custodianship of the property of minors, as provided by law.

(6)  Guardian of persons of minors.--The appointment, control and removal of the guardian of the person of any minor.

(7)  Adoptions.--Adoptions, subject to the provisions of section 713.

(8)  Custody of minors.--The determination of the right to the custody of a minor in connection with any proceeding for his adoption or for the appointment of a guardian of his person, except as provided in section 713.

(9)  Birth records.--Except as provided in section 713, all proceedings which may be necessary to be presented to a court for determination with regard to issues concerning recordation of birth and birth records or the alteration, amendment or modification of such birth records or the right to obtain a certified copy of the same. Whenever a person is entitled to take an appeal from the action of the Department of Health in connection with any matters concerning birth records the appeal shall be taken to the orphans' court division of the county in which the person is a resident. In all other matters in which a petition is addressed to a court in connection with matters of birth records, the filing of which petition is not in the nature of an appeal but is an original proceeding, shall be filed and determined by the orphans' court division of the county in which the petitioner resides.

(10)  Incapacitated persons' estates.--The administration and distribution of the real and personal property of the estates of incapacitated persons, except where jurisdiction thereof was acquired by the court of common pleas prior to January 1, 1969 unless the president judge of such court orders the jurisdiction of the estate to be exercised through the orphans' court division.

(11)  Absentees' and presumed decedents' estates.--The administration and distribution of the real and personal property of absent persons and of presumed decedents.

(12)  Fiduciaries.--The appointment, control, settlement of the accounts of, removal and discharge of, and allowance to and allocation of compensation among, all fiduciaries of estates and trusts, jurisdiction of which is exercised through the orphans' court division, except that the register shall continue to grant letters testamentary and of administration to personal representatives as heretofore.

(13)  Specific performance of contracts.--To enforce specifically the performance by either party of any agreement made by a decedent to purchase or sell real or personal property.

(14)  Legacies, annuities and charges.--Proceedings for the enforcement of legacies, annuities and charges placed on real or personal property by will, inter vivos trust, or decree of an orphans' court or orphans' court division or for the discharge of the lien thereof.

(15)  Construction of administrative power.--The construction of an administrative power as to real estate proposed to be exercised by a fiduciary of an estate or trust, jurisdiction of which is exercised through the orphans' court division.

(16)  Disposition of title to real estate to render it freely alienable.--The disposition of any interest in real estate of one disabled from dealing with it when title to it has been acquired by descent or will, or is in an estate or trust jurisdiction of which is exercised through the orphans' court division.

(17)  Title to personal property.--The adjudication of the title to personal property in the possession of the personal representative, or registered in the name of the decedent or his nominee, or alleged by the personal representative to have been in the possession of the decedent at the time of his death.

(18)  Appeals and proceedings from registers.--Appeals from and proceedings removed from registers.

(19)  Marriage licenses.--Marriage licenses, as provided by law.

(20)  Inheritance and estate taxes.--Matters relating to inheritance and estate taxes, as provided by law.

(21)  Nonprofit corporations.--The administration and proper application of funds awarded by an orphans' court or an orphans' court division to a nonprofit corporation heretofore or hereafter organized under the laws of the Commonwealth of Pennsylvania for a charitable purpose at the direction of the orphans' court or orphans' court division or at the direction of a settlor or testator of a trust or estate, jurisdiction of which is exercised through the orphans' court division except as the administrative, presiding or president judge of such division disclaims the exercise of future jurisdiction thereof.

(22)  Agents.--All matters pertaining to the exercise of powers by agents acting under powers of attorney as provided in Subchapter C of Chapter 54 (relating to health care agents and representatives) or in Chapter 56 (relating to powers of attorney).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; Nov. 29, 2006, P.L.1484, No.169, eff. 60 days)

2006 Amendment.  Act 169 amended par. (22).

1992 Amendments.  Act 24 amended par. (10) and Act 152 amended par. (2). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

1988 Amendment.  Act 177 amended par. (3).

1974 Amendment.  Act 293 amended the intro. par. and par. (10).

Cross References.  Section 711 is referred to in sections 712, 713 of this title; section 102 of Title 15 (Corporations and Unincorporated Associations); section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 712 - Nonmandatory exercise of jurisdiction through orphans' court division

§ 712.  Nonmandatory exercise of jurisdiction through orphans' court division.

The jurisdiction of the court of common pleas over the following may be exercised through either its orphans' court division or other appropriate division:

(1)  Title to real estate.--The determination of the persons to whom the title to real estate of a decedent or of the creator of an estate or trust has passed by devise or descent or by the terms of the trust instrument where jurisdiction of such estate or trust is exercised through the orphans' court division: Provided, That nothing herein shall be construed to restrict the provisions of section 711 (relating to mandatory exercise of jurisdiction through orphans' court division in general) relating to distribution of real estate in an estate or trust.

(2)  Guardian of person.--The appointment, control and removal of the guardian of the person of any incapacitated person.

(3)  Other matters.--The disposition of any case where there are substantial questions concerning matters enumerated in section 711 and also matters not enumerated in that section.

(4)  Powers of attorney.--(Deleted by amendment).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1994 Amendment. Section 10 of Act 102 provided that the amendment of par. (4) shall apply beginning with the effective date of Act 102.

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 712 is referred to in section 711 of this title.



Section 713 - Special provisions for Philadelphia County

§ 713.  Special provisions for Philadelphia County.

The provisions of section 711 (relating to mandatory exercise of jurisdiction through orphans' court division in general), insofar as they relate to adoptions and birth records, shall not apply to Philadelphia County. In Philadelphia County the jurisdiction over adoptions and all proceedings which may be necessary to be presented to a court for determination with regard to issues concerning recordation of birth and birth records or the alteration, amendment or modification of such birth records or the right to obtain a certified copy of the same, shall be exercised through the family court division of the court of common pleas. Whenever a resident of Philadelphia is entitled to take an appeal from the action of the Department of Health in connection with any matters concerning birth records, the appeal shall be taken to the family court division of the court of common pleas of Philadelphia. In all other matters in which a petition is addressed to a court by a resident of Philadelphia in connection with matters of birth records, the filing of which petition is not in the nature of an appeal but is an original proceeding, the petition shall be determined by the family court division of the court of common pleas of Philadelphia.

Cross References.  Section 713 is referred to in section 711 of this title; section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 714 - Conflict of laws

§ 714.  Conflict of laws.

Nothing in this chapter shall be construed to interfere with the rules of law applicable to the determination of the question whether Pennsylvania courts have jurisdiction of the subject matters enumerated in this chapter.



Section 715 - Incidental powers (Repealed)

§ 715.  Incidental powers (Repealed).

1978 Repeal.  Section 715 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 721 - Venue of decedents', minors' and incapacitated persons' estates

SUBCHAPTER C

VENUE

Sec.

721.  Venue of decedents', minors' and incapacitated persons' estates.

722.  Venue of trust estates.

723.  Situs of testamentary trust (Deleted by amendment).

724.  Situs of inter vivos trust (Deleted by amendment).

725.  Change of situs; order of court (Deleted by amendment).

726.  Venue of nonprofit corporations.

727.  Venue of cemetery companies.

§ 721.  Venue of decedents', minors' and incapacitated persons' estates.

When a Pennsylvania court has jurisdiction of a decedent's, a minor's, or an incapacitated person's estate, except as otherwise provided by law, the venue for all purposes shall be as follows:

(1)  Decedents' estates.--In the case of a decedent's estate, in the county where the letters are granted to the personal representative, and in the absence of such letters, then where the decedent had his last family or principal residence, and if the decedent had no domicile in the Commonwealth, then in any county where any of his property is located.

(2)  Minors' and incapacitated persons' estates.--In the case of a guardian of a minor or incapacitated person appointed by the court, in the county whose court appointed the guardian. In the case of a guardian of a minor or incapacitated person not appointed by the court, or when there is a minor's or incapacitated person's estate but no guardian, in the county whose court at the time proceedings are first initiated would have jurisdiction to appoint a guardian of the estate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 722 - Venue of trust estates

§ 722.  Venue of trust estates.

When a Pennsylvania court has jurisdiction of any trust, testamentary or inter vivos, except as otherwise provided by law, the venue for all purposes shall be in the county where at the time being is the situs of the trust. The situs of the trust shall remain in the county of the court which first assumed jurisdiction of the trust, unless and until such court shall order a change of situs under the provisions of this chapter.



Section 723 - Situs of testamentary trust (Deleted by amendment)

§ 723.  Situs of testamentary trust (Deleted by amendment).

2006 Amendment.  Section 723 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 724 - Situs of inter vivos trust (Deleted by amendment)

§ 724.  Situs of inter vivos trust (Deleted by amendment).

2006 Amendment.  Section 724 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 725 - Change of situs; order of court (Deleted by amendment)

§ 725.  Change of situs; order of court (Deleted by amendment).

2006 Amendment.  Section 725 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 726 - Venue of nonprofit corporations

§ 726.  Venue of nonprofit corporations.

Except as otherwise prescribed by general rules, in exercising the jurisdiction of the court over the property or affairs of a domestic or foreign nonprofit corporation, the venue shall be in the county where the registered office of the corporation is located or deemed to be located for venue purposes or, in the absence of a registered office within this Commonwealth, in a county where any property held or controlled by the nonprofit corporation is located.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 727 - Venue of cemetery companies

§ 727.  Venue of cemetery companies.

Except as otherwise provided in Title 9 (relating to burial grounds) or prescribed by general rules, in exercising the jurisdiction of the court over the property or affairs of a domestic or foreign cemetery company in matters relating to burial grounds or to property held for the burial of the dead or for the care or adornment of burial grounds, the venue shall be in the county where the burial ground, or any part thereof is located or, in the absence of any involved burial grounds within this Commonwealth, in a county where any property held or controlled by the cemetery company is located.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Dec. 19, 1990, P.L.834, No.198, eff. imd.)



Section 731 - § 732 (Repealed)

SUBCHAPTER D

JUDGES

(Repealed)

1978 Repeal.  Subchapter D (§§ 731 - 732) was repealed April 28, 1978, P.L.202, No.53, effective in two years as to section 731 and 60 days as to section 732.



Section 741 - Duties of the clerk (Repealed)

SUBCHAPTER E

DUTIES OF THE CLERK AND SHERIFF

Sec.

741.  Duties of the clerk (Repealed).

742.  Dockets (Repealed).

743.  Bill of costs (Repealed).

744.  Translation of foreign language documents (Repealed).

745.  Advertisement of accounts.

746.  Money paid into court (Repealed).

747.  Powers and duties of the sheriff (Repealed).

748.  Fees (Repealed).

1978 Repeal.  Subchapter E (except section 745(a) and (b)) was repealed April 28, 1978, P.L.202, No.53, effective in 60 days unless otherwise noted.

§ 741.  Duties of the clerk (Repealed).



Section 742 - Dockets (Repealed)

§ 742.  Dockets (Repealed).



Section 743 - Bill of costs (Repealed)

§ 743.  Bill of costs (Repealed).

1978 Repeal Note.  The repeal of section 743 is effective one year from April 28, 1978.



Section 744 - Translation of foreign language documents (Repealed)

§ 744.  Translation of foreign language documents (Repealed).



Section 745 - Advertisement of accounts

§ 745.  Advertisement of accounts.

(a)  Requirement of notice; contents of notice.--The clerk of the orphans' court division shall give notice by advertisement of the time when accounts filed with him will be presented to the division for confirmation, stating in the advertisement the names and capacities of the respective accountants.

(b)  Manner of advertisement.--The notice shall be advertised at least once a week during the two weeks immediately preceding the time for presentation of the accounts to the division:

(1)  in the legal publication, if any, designated by rule of court for the publication of legal notices; and

(2)  in at least one newspaper of general circulation published within the county, and if no such newspaper is published in that county, then in one such newspaper published nearest to that county.

(Apr. 28, 1978, P.L.202, No.53, eff. 1 year; Oct. 12, 1984, P.L.929, No.182, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 amended subsec. (b). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 746 - Money paid into court (Repealed)

§ 746.  Money paid into court (Repealed).

1978 Repeal.  The repeal of section 746 is effective two years from April 28, 1978.



Section 747 - Powers and duties of the sheriff (Repealed)

§ 747.  Powers and duties of the sheriff (Repealed).



Section 748 - Fees (Repealed)

§ 748.  Fees (Repealed).



Section 751 - Appointment; purpose

SUBCHAPTER F

MASTERS, AUDITORS, EXAMINERS, GUARDIANS AD

LITEM AND TRUSTEES AD LITEM

Sec.

751.  Appointment; purpose.

752.  Compensation.

753.  Subpoenas.

754.  Power to administer oaths (Repealed).

§ 751.  Appointment; purpose.

The orphans' court division may appoint:

(1)  Masters.--A master to investigate any issue of fact and to report his findings of fact, conclusions of law and recommendations to the court.

(2)  Auditors of accounts of fiduciaries.--Except in the circumstances prohibited by law, an auditor to examine and audit an account and to determine distribution.

(3)  Auditors to state accounts.--An auditor to state an account when a proper account cannot be obtained from a fiduciary or other person required to state an account.

(4)  Examiners of assets.--By general rule or special order, an examiner or examiners to make periodic or special examinations of assets of estates or trusts, and to require all persons in whose custody or control such assets may be held to present them for examination.

(5)  Guardians and trustees ad litem.--On petition or on its own motion, a guardian or a trustee ad litem to represent the interest, not already represented by a fiduciary, of:

(i)  a person not sui juris; or

(ii)  an absentee; or

(iii)  a presumed decedent; or

(iv)  an unborn or unascertained person.

(6)  Representation of parties in interest.--Persons interested in an estate as beneficiary or heir, if minors or otherwise legally incapacitated, and possible unborn or unascertained persons, may be represented in a judicial proceeding by a guardian or trustee ad litem if the court deems necessary. The court may dispense with the appointment of a guardian or trustee ad litem for a person who is a minor or otherwise legally incapacitated, unborn or unascertained if there is a living person sui juris having a similar interest or if such person is or would be issue of a living ancestor sui juris and interested in the estate whose interest is not adverse to his. If the whereabouts of any beneficiary or heir is unknown or if there is doubt as to his existence, the court shall provide for service of notice and representation in the judicial proceeding as it deems proper.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days; July 7, 2006, P.L.625, No.98, eff. 120 days)

2006 Amendment.  Act 98 amended par. (6).



Section 752 - Compensation

§ 752.  Compensation.

The compensation of any master, auditor, examiner, guardian ad litem, or trustee ad litem, subject to any inconsistent general rule shall be paid from such source as the court shall direct.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 753 - Subpoenas

§ 753.  Subpoenas.

Masters, auditors and examiners shall have the power to issue subpoenas with or without a clause of duces tecum to witnesses to appear before them when necessary for the performance of any of their duties. If any person who has been duly subpoenaed fails to obey the subpoena, the master, auditor, or examiner issuing the subpoena may report the neglect or refusal to the orphans' court division.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 754 - Power to administer oaths (Repealed)

§ 754.  Power to administer oaths (Repealed).

1978 Repeal.  Section 754 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 761 - Petitions

SUBCHAPTER G

PROCEDURE

Sec.

761.  Petitions.

762.  Accounts.

763.  Writs of habeas corpus (Repealed).

764.  Citation.

765.  Service of citation.

766.  Proof of service.

767.  Parties in interest.

768.  Manner of service; proof.

769.  Power of orphans' court division (Repealed).

771.  Decree without prior hearing; attachment; sequestration    (Repealed).

772.  Injunctions (Repealed).

773.  Subpoenas (Repealed).

774.  Depositions and discovery.

775.  Perpetuation of testimony and court records.

776.  Testimony in proceedings removed from register.

777.  Right to jury trial; discretion of orphans' court    division.

778.  Procedure for jury trials.

779.  Nonsuits.

781.  Methods of enforcement.

782.  Procedure on attachment of the person.

783.  Procedure on sequestration of real or personal property.

784.  Procedure on execution on personal property.

785.  Procedure on attachment execution.

786.  Procedure on execution on real estate.

791.  Allowance and allocation (Repealed).

792.  Right of appeal (Repealed).

793.  Effect of appeal.

794.  Disposition of cases on appeal (Repealed).

§ 761.  Petitions.

All applications to the orphans' court division shall be by petition in the form prescribed by general rules and shall be attested either by an affidavit or by a verified statement. In the case of the latter alternative, the statement shall set forth that it is subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 11, 1980, P.L.565, No.118, eff. 60 days)



Section 762 - Accounts

§ 762.  Accounts.

The orphans' court division may decide or dispose of any question relating to the administration or distribution of an estate or trust and exercise any of its powers in respect thereof upon the filing of an account or in any other appropriate proceeding. The account may be a complete accounting of the estate or trust or of only the transactions which raise the question to be determined.



Section 763 - Writs of habeas corpus (Repealed)

§ 763.  Writs of habeas corpus (Repealed).

1978 Repeal.  Section 763 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 764 - Citation

§ 764.  Citation.

Jurisdiction of the person shall be obtained by citation to be awarded by the orphans' court division upon application of any party in interest. The citation shall direct the party named therein to file a complete answer under oath to the averments of the petition on or before a day certain, which shall be not less than ten days after the service thereof, and to show cause as the decree of the division shall provide.



Section 765 - Service of citation

§ 765.  Service of citation.

A citation to obtain jurisdiction of a person may be served by an adult person, or by the sheriff of the county wherein the citation issued, or by deputization of the sheriff of the county where the service may be had in any county of the Commonwealth, in the same manner as a writ of summons in an action of assumpsit. When no other time is specially fixed by the orphans' court division, the order awarding the citation shall be void unless the citation is issued within six months.



Section 766 - Proof of service

§ 766.  Proof of service.

Proof of service shall be by affidavit of the person or the return of the sheriff making service, and shall set forth the same information as a sheriff's return in an action of assumpsit.



Section 767 - Parties in interest

§ 767.  Parties in interest.

In any proceeding where the orphans' court division considers that the interests of any taxing authority, including the United States, any state and any political subdivision thereof, may be adversely affected directly or indirectly by a decision of such division because of the effect of such decision on assets subject to tax or for any other reason, the division shall have the power on its own motion or on the application of any party in interest, including the taxing authority, and upon such notice as it may direct, to authorize the taxing authority through its proper officer to appear as a party in interest, and if such an appearance is entered, the taxing authority shall be considered to be a party in interest aggrieved by any decision adversely affecting its interests.



Section 768 - Manner of service; proof

§ 768.  Manner of service; proof.

Notice of any proceeding in an orphans' court division may be given within or outside the Commonwealth by personal service, by registered mail, by publication, or otherwise, as the division shall direct by general rule or special order. Notice may be in the form of a citation served as provided in this section.



Section 769 - Power of orphans' court division (Repealed)

§ 769.  Power of orphans' court division (Repealed).

1978 Repeal.  Section 769 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 771 - Decree without prior hearing; attachment; sequestration (Repealed)

§ 771.  Decree without prior hearing; attachment; sequestration (Repealed).

1978 Repeal.  Section 771 was repealed April 28, 1978, P.L.202, No.53, effective in two years.



Section 772 - Injunctions (Repealed)

§ 772.  Injunctions (Repealed).

1978 Repeal.  Section 772 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 773 - Subpoenas (Repealed)

§ 773.  Subpoenas (Repealed).

1980 Repeal.  Section 773 was repealed October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 774 - Depositions and discovery

§ 774.  Depositions and discovery.

The orphans' court division, by general rule or special order, may prescribe the practice relating to depositions, discovery, and the production of documents. To the extent not provided for by general rule or special order, the practice relating to such matters shall conform to the practice in the division of the court having jurisdiction over actions at law.



Section 775 - Perpetuation of testimony and court records

§ 775.  Perpetuation of testimony and court records.

The orphans' court division, by general rule or special order, may prescribe the practice relating to the perpetuation of testimony and to the perpetuation of lost or destroyed court records. When proved, such court records shall have the same legal effect as original records would have had. Notice of proceedings for the perpetuation of testimony and for the perpetuation of lost or destroyed court records shall be given in such manner as the division shall direct.



Section 776 - Testimony in proceedings removed from register

§ 776.  Testimony in proceedings removed from register.

On appeal from the register, or in a proceeding removed from the register, the orphans' court division may find, upon the testimony taken before the register, that a substantial dispute of fact exists and grant a jury trial. When upon the testimony taken before the register a jury trial is not granted, the division shall hear the testimony de novo unless all parties appearing in the proceeding agree that the case be heard on the testimony taken before the register. In any event, the division may require witnesses already examined and other witnesses to appear before it. The division, in its discretion, may impanel a jury at any stage of the proceedings.



Section 777 - Right to jury trial; discretion of orphans' court division

§ 777.  Right to jury trial; discretion of orphans' court division.

(a)  Title to property.--When a substantial dispute of fact shall arise concerning the decedent's title to property, real or personal, any party in interest shall be entitled to a trial of such issue by a jury. The verdict of the jury shall have the same effect as the verdict of a jury in a case at law.

(b)  Determination of incapacity.--Any person against whom proceedings have been instituted to establish his incapacity shall be entitled to a trial of such issue by a jury. The verdict of the jury shall have the same effect as the verdict of a jury in a case at law.

(c)  Will contest and other matters.--When a contest shall arise concerning the validity of a writing alleged to be testamentary, or concerning any matter other than as provided in subsections (a) and (b) of this section, the orphans' court division, in its discretion at any stage of the proceedings, may impanel a jury to decide any question of fact, but the verdict of the jury shall be advisory only.

(d)  Waiver of right.--A person desiring a trial by jury shall make demand therefor in writing at least ten days prior to the initial hearing before the orphans' court division or; if the initial hearing is dispensed with as provided in section 778(b) (relating to combined hearings and trials) then at least ten days prior to the trial. The right to trial by jury is waived if such demand is not so made or, after having been made, the person claiming the right fails to appear.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 amended subsec. (b). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 778 - Procedure for jury trials

§ 778.  Procedure for jury trials.

(a)  Jury.--Jury trials in any case begun before or certified or appealed to an orphans' court division shall be tried in the division. The division shall draw a jury and preside at the trial of the issue and shall have all the powers of a judge in trials by jury in cases at law. The panel of jurors drawn for service in other divisions of the court shall be available for such service in the orphans' court division when required, and in judicial districts where there is a separate orphans' court division, the court of common pleas shall, by appropriate rules, provide for and regulate the manner in which the jurors shall be made available and sent to the orphans' court division when required for the trial of issues therein.

(b)  Combined hearings and trials.--In any case begun before or certified or appealed to the orphans' court division, the court may, on its own motion or on motion of a party and with reasonable notice to all parties:

(1)  combine the hearing to determine whether a substantial dispute of fact exists with the trial to determine the dispute, and impanel a jury before determining whether or not a substantial dispute of fact exists; and

(2)  combine the hearing and trial on all wills, the issues in regard to which are closely interrelated.

The court may withdraw the case from the jury, if the court determines that no substantial dispute of fact exists.

(c)  Rules of court.--Unless and until an orphans' court division otherwise directs, the appropriate rules of the division of the court having jurisdiction over actions at law shall apply to jury trials of issues in the orphans' court division, and matters relating to such trials shall be heard and disposed of by the orphans' court division.

Cross References.  Section 778 is referred to in section 777 of this title.



Section 779 - Nonsuits

§ 779.  Nonsuits.

(a)  In general.--The orphans' court division may enter a nonsuit under the same circumstances, subject to review in the same manner and with the same effect as in an action at law.

(b)  Will contest.--A nonsuit may be entered against a contestant in a will contest whenever the contestant has the burden of overcoming the presumption of validity arising from due proof of execution as required by law and the contestant has failed to satisfy that burden.

(c)  Other cases.--In any other case a nonsuit may be entered against a party where the disposition of the case depends on an issue on which that party has the burden of proof and has failed to satisfy that burden.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 added section 779.



Section 781 - Methods of enforcement

§ 781.  Methods of enforcement.

Compliance with an order or decree of an orphans' court division may be enforced by attachment of the person; sequestration of real or personal property; execution on personal property; attachment execution; or execution on real estate.



Section 782 - Procedure on attachment of the person

§ 782.  Procedure on attachment of the person.

(a)  Direction of writs.--A writ of attachment of the person shall be directed to and executed by the sheriff of the county in which the court or branch of the court is located or of any county where the person to be attached is located.

(b)  Discharge of person attached for contempt.--Any person attached for contempt may be discharged from custody by the orphans' court division upon purging himself of contempt to the satisfaction of the division by whose order he was attached.



Section 783 - Procedure on sequestration of real or personal property

§ 783.  Procedure on sequestration of real or personal property.

A writ of sequestration of real or personal property of an estate or trust, or of the respondent, to enforce an order or decree of the orphans' court division in the administration of the estate or trust shall be allowed by the orphans' court division as fully as in any court of equity, and shall be directed to and executed by the sheriff of the county in which the court or branch of the court is located or of any county where property to be sequestered is located. The orphans' court division, by general rule or special order, may prescribe the practice relating to sequestration of real and personal property. To the extent not provided for by general rule or special order, the practice relating to sequestration shall conform to the practice in the division of the court having jurisdiction over actions at law.



Section 784 - Procedure on execution on personal property

§ 784.  Procedure on execution on personal property.

Writs of execution on personal property shall be allowed by the orphans' court division and directed to and executed by the sheriff of the proper county. The proceedings thereon shall be the same as on execution on personal property issued out of the division of the court having jurisdiction over actions at law.



Section 785 - Procedure on attachment execution

§ 785.  Procedure on attachment execution.

Writs of attachment execution shall be allowed by the orphans' court division and directed to and executed by the sheriff of the proper county. The proceedings thereon shall be the same as attachment executions issued out of the division of the court having jurisdiction over actions at law.



Section 786 - Procedure on execution on real estate

§ 786.  Procedure on execution on real estate.

(a)  Filing.--The prothonotary of any court of common pleas shall, on demand of the fiduciary or of any party in interest, file and docket a certified transcript or extract from the record showing that an orphans' court division has adjudged an amount to be due by any person, and such transcripts or extract shall constitute a judgment of the court against such person from the time of its filing with the same effect as if it had been obtained in an action in the division of the court having jurisdiction over actions at law. If the amount adjudged to be due shall be increased or decreased on appeal, the prothonotary shall, if the decree of the appellate court is certified to him, change his records accordingly, and if the appellate court has increased the amount, the excess shall constitute a judgment from the time when the records are so changed.

(b)  Satisfaction and discharge.--If the orphans' court division shall order such person to be relieved from any such judgment, the prothonotary shall, on demand of any party in interest, enter on his records a certified copy of such order, which shall operate as a satisfaction of the judgment.

(c)  Executions.--Execution may be issued on the judgment out of the court against the real estate of such respondent by any interested party for the recovery of so much as may be due to him, in the same manner as upon any other judgment rendered by the court.



Section 791 - Allowance and allocation (Repealed)

§ 791.  Allowance and allocation (Repealed).

1978 Repeal.  Section 791 was repealed April 28, 1978, P.L.202, No.53, effective in one year.



Section 792 - Right of appeal (Repealed)

§ 792.  Right of appeal (Repealed).

1978 Repeal.  Section 792 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 793 - Effect of appeal

§ 793.  Effect of appeal.

No appeal from an order or decree of an orphans' court division concerning the validity of a will or the right to administer shall suspend the powers or prejudice the acts of a personal representative acting thereunder. The reversal or modification of any decree of an orphans' court division in a proceeding in which the division has jurisdiction of the sale, mortgage, exchange or conveyance of real or personal estate shall not divest any estate or interest acquired thereunder by a person not a party to the appeal.

Saved from Repeal.  Section 793 is saved from repeal by the act of April 28, 1978, P.L.202, No.53, which put into effect the provisions of Title 42 (Judiciary and Judicial Procedure).



Section 794 - Disposition of cases on appeal (Repealed)

§ 794.  Disposition of cases on appeal (Repealed).

1978 Repeal.  Section 794 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.






Chapter 9 - Register of Wills

Section 901 - Register's jurisdiction

CHAPTER 9

REGISTER OF WILLS

Subchapter

A.  Jurisdiction and Powers

B.  Records and Certified Copies

Enactment.  Chapter 9 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

SUBCHAPTER A

JURISDICTION AND POWERS

Sec.

901.  Register's jurisdiction.

902.  Deputy register.

903.  Witnesses; testimony.

904.  Witness fees.

905.  Enforcement of subpoenas, orders and costs.

906.  Caveat.

907.  Certification of records to court.

908.  Appeals.

909.  Bill of costs (Repealed).

910.  Transmission of accounts to the court.

911.  Attestation of certain applications and documents.

§ 901.  Register's jurisdiction.

Within the county for which he has been elected or appointed, the register shall have jurisdiction of the probate of wills, the grant of letters to a personal representative, and any other matter as provided by law.



Section 902 - Deputy register

§ 902.  Deputy register.

Every register shall appoint a deputy or two deputies who shall have power to perform the duties of the office in his behalf and for whose conduct he and his surety shall be accountable. In case of a vacancy in the office of register, the first deputy shall exercise all the powers of the register until a successor is appointed or elected.



Section 903 - Witnesses; testimony

§ 903.  Witnesses; testimony.

The register shall have power to:

(1)  Subpoenas.--Issue a subpoena to any person in any county of the Commonwealth to appear or produce papers or records before him.

(2)  Administering oaths.--Administer oaths and affirmations to parties and witnesses appearing before him and to designate any clerk or clerks in his employ to administer such oaths and affirmations to parties and witnesses appearing before them, whether within or without the county of the register's jurisdiction, or without the Commonwealth.

(3)  Depositions.--Issue commissions or rules to take the depositions of witnesses in another county or outside the Commonwealth. The practice relating thereto shall conform to the practice in the local orphans' court division.



Section 904 - Witness fees

§ 904.  Witness fees.

Witnesses appearing before the register in obedience to the register's subpoena shall be entitled to the same fees and mileage as are allowed by law to witnesses in the orphans' court division.



Section 905 - Enforcement of subpoenas, orders and costs

§ 905.  Enforcement of subpoenas, orders and costs.

Should any person refuse to comply with any subpoena or order of the register or to pay all costs, the register shall forthwith certify the record of the proceedings to the court. The court, upon petition of any party in interest, shall compel payment of the costs and shall enforce obedience to the subpoena or order in the same manner as in cases of subpoenas and orders issued or made by the court.



Section 906 - Caveat

§ 906.  Caveat.

(a)  Bond.--When a caveat has been filed, the register shall not delay the probate of a will or the grant of letters for more than ten days after the filing of the petition for probate or for the grant of letters, or after the filing of the caveat, whichever shall be later, unless within such ten-day period a party in interest shall file with the register his bond in the name of the Commonwealth with sufficient surety in such amount, not less than $500 or more than $5,000, as the register considers necessary, conditioned for the payment of any costs which may be decreed against the caveator.

(b)  Failure to give bond.--If no bond is filed within the ten-day period, the caveat shall be considered abandoned, except as the register, for cause shown, shall extend the time.

(c)  Costs.--The register, or the court upon appeal, shall determine the amount of costs occasioned by a caveat and direct by whom they shall be paid. If all or part of the costs shall be finally decreed to be paid by the caveator, any party interested in the costs may bring suit on the caveator's bond as provided by law.



Section 907 - Certification of records to court

§ 907.  Certification of records to court.

Whenever a caveat shall be filed or a dispute shall arise before the register concerning the probate of a will, the grant of letters or the performance of any other function by the register, he may certify, or the court upon petition of any party in interest may direct the register at any stage of the proceedings to certify, the entire record to the court, which shall proceed to a determination of the issue in dispute. No letters of administration pendente lite shall be granted by the register after proceedings have been removed to the court except by leave of court.



Section 908 - Appeals

§ 908.  Appeals.

(a)  When allowed.--Any party in interest seeking to challenge the probate of a will or who is otherwise aggrieved by a decree of the register, or a fiduciary whose estate or trust is so aggrieved, may appeal therefrom to the court within one year of the decree: Provided, That the executor designated in an instrument shall not by virtue of such designation be deemed a party in interest who may appeal from a decree refusing probate of it. The court, upon petition of a party in interest, may limit the time for appeal to three months.

(b)  Bond.--The court, upon cause shown and after such notice, if any, as it shall direct, may require a surety bond to be filed by anyone appealing from a decree of the register conditioned for the payment of any costs or charges that may be decreed against him. The sufficiency of the surety shall be determined by the register in the first instance, with right of appeal to the court. If a bond in compliance with the final applicable order is not filed within ten days thereafter, the appeal shall be considered abandoned.

(c)  Effect of appeal.--No appeal from a decree of the register shall suspend the powers or prejudice the acts of a personal representative to whom letters have been granted.

(d)  Excepted appeals.--This section shall not apply to appeals for inheritance tax purposes, or to appeals specially regulated by law.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 amended subsec. (a).

1976 Amendment.  Act 135 amended subsecs. (a) and (b).

1974 Amendment.  Act 293 amended subsec. (d), retroactive to July 1, 1972.

Cross References.  Section 908 is referred to in section 3133 of this title.



Section 909 - Bill of costs (Repealed)

§ 909.  Bill of costs (Repealed).

1978 Repeal.  Section 909 was repealed April 28, 1978, P.L.202, No.53, effective in one year.



Section 910 - Transmission of accounts to the court

§ 910.  Transmission of accounts to the court.

All accounts filed with the register shall be transmitted to the court for audit and confirmation on dates fixed by the court by general rule or special order and shall be advertised as required by law.



Section 911 - Attestation of certain applications and documents

§ 911.  Attestation of certain applications and documents.

Except as provided otherwise in section 3154 (relating to affidavit and oath), applications and documents submitted to the register for which attestation is required may be attested either by an affidavit or by a verified statement. In case of the latter alternative, the statement shall set forth that it is subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Act 152 added section 911. Section 27(e) of Act 152 provided that section 911 shall apply beginning with the effective date of Act 152.



Section 921 - Wills

SUBCHAPTER B

RECORDS AND CERTIFIED COPIES

Sec.

921.  Wills.

922.  Inventories.

923.  Certified copies.

924.  Recording proceedings in another county.

925.  Certificates and affidavits of death.

§ 921.  Wills.

All probated wills shall be indexed and recorded by the register, and shall remain in his office, except for the period required to be in the custody of a higher court. The recording may be accomplished by photographic or other mechanical process.



Section 922 - Inventories

§ 922.  Inventories.

The register shall index and record all inventories filed with him. The recording may be accomplished by photographic or other mechanical process.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)



Section 923 - Certified copies

§ 923.  Certified copies.

Every register upon the request of any person paying the fee therefor, shall make and certify under the seal of his office true copies of his records or of papers filed with him or of proceedings before him. Such certified copies shall be as good evidence as the original in any judicial proceeding in the Commonwealth.



Section 924 - Recording proceedings in another county

§ 924.  Recording proceedings in another county.

Copies of wills and probate proceedings and records of the grant of letters of administration and proceedings relating thereto, duly certified by the register, may be filed in the office of the register in any county where real estate of the decedent is located. The register with whom such papers are filed shall forthwith record the same, and the record thereof shall be as valid and effectual in law as the original, or its duly certified copy, or its record would be for all purposes of vesting title, of evidence, and of notice.



Section 925 - Certificates and affidavits of death

§ 925.  Certificates and affidavits of death.

Where it is not necessary to have letters granted to administer a decedent's estate but it is desired to have a public record of his death, a certificate of death may be filed with the register except that where a certificate of death cannot be obtained the affidavit of a relative or other interested party may be filed with the register setting forth the decedent's name, residence, date, time and place of death, and age at death. The register shall index and record all such certificates and affidavits filed with him.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 added section 925.






Chapter 21 - Intestate Succession

Section 2101 - Intestate estate

CHAPTER 21

INTESTATE SUCCESSION

Sec.

2101.  Intestate estate.

2102.  Share of surviving spouse.

2103.  Shares of others than surviving spouse.

2104.  Rules of succession.

2105.  Spouse's rights.

2106.  Forfeiture.

2107.  Persons born out of wedlock.

2108.  Adopted person.

2109.  Advancements (Repealed).

2109.1. Advancements.

2110.  Spouse's allowance; procedure.

2111.  Procedure to establish title to real property when spouse claims entire estate (Repealed).

2112.  Property distributable to the Commonwealth (Repealed).

2113.  Limitations of claims (Repealed).

2114.  Personal estate of nonresident (Repealed).

Enactment.  Chapter 21 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References.  Chapter 21 is referred to in sections 305, 6306 of this title; section 6115 of Title 18 (Crimes and Offenses).

§ 2101.  Intestate estate.

(a)  General rule.--All or any part of the estate of a decedent not effectively disposed of by will or otherwise passes to his heirs as prescribed in this chapter, except as modified by the decedent's will.

(b)  Modification by decedent's will.--A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which the individual or class would have succeeded passes as if that individual or each member of that class had disclaimed his intestate share.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 2101 shall apply to the estates of decedents dying on or after the effective date of Act 102.

1978 Amendment.  Section 9 of Act 23 provided that Act 23 shall apply only to decedents dying after the effective date of Act 23.



Section 2102 - Share of surviving spouse

§ 2102.  Share of surviving spouse.

The intestate share of a decedent's surviving spouse is:

(1)  If there is no surviving issue or parent of the decedent, the entire intestate estate.

(2)  If there is no surviving issue of the decedent but he is survived by a parent or parents, the first $30,000 plus one-half of the balance of the intestate estate. Notwithstanding the foregoing, in the case of a decedent who died as a result of the terrorist attacks of September 11, 2001, a surviving spouse shall be entitled to 100% of any compensation award paid pursuant to the Air Transportation Safety and System Stabilization Act (Public Law 107-42, 115 Stat. 230).

(3)  If there are surviving issue of the decedent all of whom are issue of the surviving spouse also, the first $30,000 plus one-half of the balance of the intestate estate.

(4)  If there are surviving issue of the decedent one or more of whom are not issue of the surviving spouse, one-half of the intestate estate.

(5)  In case of partial intestacy any property received by the surviving spouse under the will shall satisfy pro tanto the $30,000 allowance under paragraphs (2) and (3).

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; July 11, 1980, P.L.565, No.118, eff. 60 days; Oct. 3, 2003, P.L.175, No.26, eff. imd.)

2003 Amendment.  Section 2 of Act 26 provided that Act 26 shall be retroactive to September 11, 2001.



Section 2103 - Shares of others than surviving spouse

§ 2103.  Shares of others than surviving spouse.

The share of the estate, if any, to which the surviving spouse is not entitled, and the entire estate if there is no surviving spouse, shall pass in the following order:

(1)  Issue.--To the issue of the decedent.

(2)  Parents.--If no issue survives the decedent, then to the parents or parent of the decedent.

(3)  Brothers, sisters, or their issue.--If no parent survives the decedent, then to the issue of each of the decedent's parents.

(4)  Grandparents.--If no issue of either of the decedent's parents but at least one grandparent survives the decedent, then half to the paternal grandparents or grandparent, or if both are dead, to the children of each of them and the children of the deceased children of each of them, and half to the maternal grandparents or grandparent, or if both are dead to the children of each of them and the children of the deceased children of each of them. If both of the paternal grandparents or both of the maternal grandparents are dead leaving no child or grandchild to survive the decedent, the half which would have passed to them or to their children and grandchildren shall be added to the half passing to the grandparents or grandparent or to their children and grandchildren on the other side.

(5)  Uncles, aunts and their children, and grandchildren.--If no grandparent survives the decedent, then to the uncles and aunts and the children and grandchildren of deceased uncles and aunts of the decedent as provided in section 2104(1) (relating to taking in different degrees).

(6)  Commonwealth.--In default of all persons hereinbefore described, then to the Commonwealth of Pennsylvania.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days)

1978 Amendment.  Section 9 of Act 23 provided that Act 23 shall apply only to decedents dying after the effective date of Act 23.

Cross References.  Section 2103 is referred to in section 2104 of this title.



Section 2104 - Rules of succession

§ 2104.  Rules of succession.

The provisions of this chapter shall be applied to both real and personal estate in accordance with the following rules:

(1)  Taking in different degrees.--The shares passing under this chapter to the issue of the decedent, to the issue of his parents or grandparents or to his uncles or aunts or to their children, or grandchildren, shall pass to them as follows: The part of the estate passing to any such persons shall be divided into as many equal shares as there shall be persons in the nearest degree of consanguinity to the decedent living and taking shares therein and persons in that degree who have died before the decedent and have left issue to survive him who take shares therein. One equal share shall pass to each such living person in the nearest degree and one equal share shall pass by representation to the issue of each such deceased person, except that no issue of a child of an uncle or aunt of the decedent shall be entitled to any share of the estate unless there be no relatives as close as a child of an uncle or aunt living and taking a share therein, in which case the grandchildren of uncles and aunts of the decedent shall be entitled to share, but no issue of a grandchild of an uncle or aunt shall be entitled to any share of the estate.

(2)  Taking in same degree.--When the persons entitled to take under this chapter other than as a surviving spouse are all in the same degree of consanguinity to the decedent, they shall take in equal shares.

(3)  Whole and half blood.--Persons taking under this chapter shall take without distinction between those of the whole and those of the half blood.

(4)  After-born persons; time of determining relationships.--Persons begotten before the decedent's death but born thereafter, shall take as if they had been born in his lifetime.

(5)  Source of ownership.--Real estate shall pass under this chapter without regard to the ancestor or other relation from whom it has come.

(6)  Quantity of estate.--Any person taking real or personal estate under this chapter shall take such interest as the decedent had therein.

(7)  Tenancy in estate.--When real or personal estate or shares therein shall pass to two or more persons, they shall take it as tenants in common, except that if it shall pass to a husband and wife they shall take it as tenants by the entireties.

(8)  Alienage.--Real and personal estate shall pass without regard to whether the decedent or any person otherwise entitled to take under this chapter is or has been an alien.

(9)  Person related to decedent through two lines.--A person related to the decedent through two lines of relationship shall take one share only which shall be the larger share.

(10)  Requirement that heir survive decedent for five days.--Any person who fails to survive the decedent by five days shall be deemed to have predeceased the decedent for purposes of intestate succession and the decedent's heirs shall be determined accordingly. If the time of death of the decedent or of a person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir survived the decedent by five days, that person shall be deemed to have failed to survive for the required period. This section shall not be applied where its application would result in a taking by the Commonwealth under section 2103(6) (relating to shares of others than surviving spouse).

(11)  Intestacy following valid prior estate.--In the event of an intestacy occurring at the termination of a valid prior estate, the identity and shares of the intestate heirs then entitled to take shall be ascertained as though the death of the testator, settlor or grantor had occurred at the time of the termination of the prior estate.

(July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 18, 1978, P.L.42, No.23, eff. 60 days; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment.  Act 50 added par. (11). Section 14(b)(2) of Act 50 provided that the amendment shall apply to intestacies occurring on or after the effective date of Act 50, even if the trust became irrevocable before the effective date of Act 50.

Cross References.  Section 2104 is referred to in sections 2103, 6205 of this title.



Section 2105 - Spouse's rights

§ 2105.  Spouse's rights.

(a)  Widow.--The share of the estate to which a widow is entitled under this title shall be in lieu and full satisfaction of her dower at common law.

(b)  Surviving husband.--The share of the estate to which a surviving husband is entitled under this title shall be in lieu and full satisfaction of his curtesy at common law.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days)

1978 Amendment.  Section 9 of Act 23 provided that Act 23 shall apply only to decedents dying after the effective date of Act 23.



Section 2106 - Forfeiture

§ 2106.  Forfeiture.

(a)  Spouse's share.--

(1)  A spouse who, for one year or upwards previous to the death of the other spouse, has willfully neglected or refused to perform the duty to support the other spouse, or who for one year or upwards has willfully and maliciously deserted the other spouse, shall have no right or interest under this chapter in the real or personal estate of the other spouse.

(2)  A spouse shall have no right or interest under this chapter in the real or personal estate of the other spouse if:

(i)  the other spouse dies domiciled in this Commonwealth during the course of divorce proceedings;

(ii)  no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court); and

(iii)  grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(b)  Parent's share.--Any parent who, for one year or upwards previous to the death of the parent's minor or dependent child, has:

(1)  failed to perform the duty to support the minor or dependent child or who, for one year, has deserted the minor or dependent child; or

(2)  been convicted of one of the following offenses under Title 18:

section 4303 (relating to concealing death of child);

section 4304 (relating to endangering welfare of children);

section 6312 (relating to sexual abuse of children);

or an equivalent crime under Federal law or the law of

another state involving his or her child;

shall have no right or interest under this chapter in the real or personal estate of the minor or dependent child. The determination under paragraph (1) shall be made by the court after considering the quality, nature and extent of the parent's contact with the child and the physical, emotional and financial support provided to the child.

(c)  Slayer's share.--Any person who participates either as a principal or as an accessory before the fact in the willful and unlawful killing of any person shall not in any way acquire property or receive any benefits as the result of such killing, but such property or benefits shall be distributed as provided in Chapter 88 (relating to slayers).

(d)  Surviving spouse as witness.--The surviving husband or wife shall be a competent witness as to all matters pertinent to the issue of forfeiture under this section.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; Mar. 7, 1984, P.L.103, No.21, eff. imd.; Dec. 20, 2000, P.L.838, No.118, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsec. (a).

2000 Amendment.  Act 118 amended subsec. (b).

1976 Amendment.  Act 135 amended subsec. (a) and deleted subsec. (b).

1974 Amendment.  Act 293 amended subsec. (c).

Cross References.  Section 2106 is referred to in section 2208 of this title.



Section 2107 - Persons born out of wedlock

§ 2107.  Persons born out of wedlock.

(a)  Child of mother.--For purposes of descent by, from and through a person born out of wedlock, he shall be considered the child of his mother.

(b)  Marriage of parents.--(Deleted by amendment).

(c)  Child of father.--For purposes of descent by, from and through a person born out of wedlock, he shall be considered the child of his father when the identity of the father has been determined in any one of the following ways:

(1)  If the parents of a child born out of wedlock shall have married each other.

(2)  If during the lifetime of the child, the father openly holds out the child to be his and receives the child into his home, or openly holds the child out to be his and provides support for the child which shall be determined by clear and convincing evidence.

(3)  If there is clear and convincing evidence that the man was the father of the child, which may include a prior court determination of paternity.

(Nov. 26, 1978, P.L.1269, No.303, eff. imd.)

1978 Amendment.  Section 5 of Act 303 provided that Act 303 shall not apply to wills or conveyances executed prior to the effective date of Act 303 or to rights from and through a child's father if the father had died prior to the effective date of Act 303.

Cross References.  Section 2107 is referred to in sections 2514, 6114 of this title.



Section 2108 - Adopted person

§ 2108.  Adopted person.

For purposes of inheritance by, from and through an adopted person he shall be considered the issue of his adopting parent or parents. An adopted person shall not be considered as continuing to be the child or issue of his natural parents except in distributing the estate of a natural kin, other than the natural parent, who has maintained a family relationship with the adopted person. If a natural parent shall have married the adopting parent, the adopted person for purposes of inheritance by, from and through him shall also be considered the issue of such natural parent.

(July 9, 1976, P.L.551, No.135, eff. imd.)



Section 2109 - Advancements (Repealed)

§ 2109.  Advancements (Repealed).

1976 Repeal.  Section 2109 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2109.1 - Advancements

§ 2109.1.  Advancements.

If a person dies intestate as to all or any part of his estate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose the property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue unless the declaration or acknowledgment so provides.

(July 9, 1976, P.L.551, No.135, eff. imd.)

1976 Amendment.  Act 135 added section 2109.1.



Section 2110 - Spouse's allowance; procedure

§ 2110.  Spouse's allowance; procedure.

The allowance shall be set aside and awarded in distribution to the surviving spouse, or his successor in interest, in the same manner as other distributive shares of the estate are awarded, without any right in the surviving spouse to choose particular real or personal property in satisfaction thereof. Nothing herein shall be construed as limiting the right of the surviving spouse and other distributees to demand that property, not theretofore sold, be distributed in kind to them.



Section 2111 - Procedure to establish title to real property when spouse claims entire estate (Repealed)

§ 2111.  Procedure to establish title to real property when spouse claims entire estate (Repealed).

1978 Repeal.  Section 2111 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2112 - Property distributable to the Commonwealth (Repealed)

§ 2112.  Property distributable to the Commonwealth (Repealed).

1976 Repeal.  Section 2112 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2113 - Limitations of claims (Repealed)

§ 2113.  Limitations of claims (Repealed).

1976 Repeal.  Section 2113 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2114 - Personal estate of nonresident (Repealed)

§ 2114.  Personal estate of nonresident (Repealed).

1976 Repeal.  Section 2114 was repealed July 9, 1976, P.L.551, No.135, effective immediately.






Chapter 22 - Elective Share of Surviving Spouse

Section 2201 - Definition of conveyance

CHAPTER 22

ELECTIVE SHARE OF SURVIVING SPOUSE

Sec.

2201.  Definition of conveyance.

2202.  Right of election; nonresident decedent.

2203.  Right of election; resident decedent.

2204.  Disclaimers, releases and charges against elective share.

2205.  Transfers for value excluded.

2206.  Right of election personal to surviving spouse.

2207.  Waiver of right to elect.

2208.  Forfeiture of right of election.

2209.  Surviving spouse as witness.

2210.  Procedure for election; time limit.

2211.  Determination of effect of election; enforcement.

Enactment.  Chapter 22 was added April 18, 1978, P.L.42, No.23, effective in 60 days.

Cross References.  Chapter 22 is referred to in sections 2201, 2209, 3702 of this title.

§ 2201.  Definition of conveyance.

As used in this chapter, unless the context clearly indicates otherwise, "conveyance" means an act by which it is intended to create an interest in real or personal property whether the act is intended to have inter vivos or testamentary operation.



Section 2202 - Right of election; nonresident decedent

§ 2202.  Right of election; nonresident decedent.

When a married person not domiciled in this Commonwealth dies, the rights, if any, of his surviving spouse to an elective share in property in this Commonwealth are governed by the laws of the decedent's domicile at death, but the rights of the electing spouse shall be subject to the rights of fiduciaries, custodians and obligors within this Commonwealth and transferees for value of and holders of liens for value on real estate or tangible personal property located in this Commonwealth under section 2211 (relating to determination of effect of election; enforcement).



Section 2203 - Right of election; resident decedent

§ 2203.  Right of election; resident decedent.

(a)  Property subject to election.--Except as provided in subsection (c), when a married person domiciled in this Commonwealth dies, his surviving spouse has a right to an elective share of one-third of the following property:

(1)  Property passing from the decedent by will or intestacy.

(2)  Income or use for the remaining life of the spouse of property conveyed by the decedent during the marriage to the extent that the decedent at the time of his death had the use of the property or an interest in or power to withdraw the income thereof.

(3)  Property conveyed by the decedent during his lifetime to the extent that the decedent at the time of his death had a power to revoke the conveyance or to consume, invade or dispose of the principal for his own benefit.

(4)  Property conveyed by the decedent during the marriage to himself and another or others with right of survivorship to the extent of any interest in the property that the decedent had the power at the time of his death unilaterally to convey absolutely or in fee.

(5)  Survivorship rights conveyed to a beneficiary of an annuity contract to the extent it was purchased by the decedent during the marriage and the decedent was receiving annuity payments therefrom at the time of his death.

(6)  Property conveyed by the decedent during the marriage and within one year of his death to the extent that the aggregate amount so conveyed to each donee exceeds $3,000, valued at the time of conveyance.

In construing this subsection, a power in the decedent to withdraw income or principal, or a power in any person whose interest is not adverse to the decedent to distribute to or use for the benefit of the decedent any income or principal, shall be deemed to be a power in the decedent to withdraw so much of the income or principal as is subject to such power, even though such income or principal may be distributed only for support or other particular purpose or only in limited periodic amounts.

(b)  Property not subject to election.--The provisions of subsection (a) shall not be construed to include any of the following except to the extent that they pass as part of the decedent's estate to his personal representative, heirs, legatees or devisees:

(1)  Any conveyance made with the express consent or joinder of the surviving spouse.

(2)  The proceeds of insurance, including accidental death benefits, on the life of the decedent.

(3)  Interests under any broad-based nondiscriminatory pension, profit sharing, stock bonus, deferred compensation, disability, death benefit or other such plan established by an employer for the benefit of its employees and their beneficiaries.

(4)  Property passing by the decedent's exercise or nonexercise of any power of appointment given by someone other than the decedent.

(c)  Nonapplicability.--Pursuant to 23 Pa.C.S. § 3323(d.1) (relating to decree of court), this section shall not apply in the event a married person domiciled in this Commonwealth dies during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(July 11, 1980, P.L.565, No.118, eff. 60 days; Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Act 175 amended subsec. (a) and added subsec. (c). Section 5(4) of Act 175 provided that the amendment or addition of subsecs. (a) and (c) shall apply to the death of one of the parties on or after the effective date of par. (4) irrespective of whether the divorce proceeding was commenced before, on or after the effective date of par. (4).

Cross References.  Section 2203 is referred to in sections 2204, 2205 of this title.



Section 2204 - Disclaimers, releases and charges against elective share

§ 2204.  Disclaimers, releases and charges against elective share.

(a)  Disclaimers.--Except as provided in subsections (b) and (c), an election by a spouse to take his elective share shall be deemed a disclaimer of any beneficial interest of the spouse in the following, to the extent that such interest would otherwise be payable to or enjoyed by the spouse after the decedent's death:

(1)  Property subject to the spouse's election not awarded to the spouse as part of his elective share.

(2)  Property appointed by the decedent's exercise of a general or special power of appointment, and property passing in default of appointment to the extent that the decedent had power to exclude his spouse from any interest therein.

(3)  Property in any trust created by the decedent during his lifetime.

(4)  Proceeds of insurance, including accidental death benefits, on the life of the decedent attributable to premiums paid by him, his employer, partner or creditor.

(5)  Any annuity contract purchased by the decedent, his employer, partner or creditor.

(6)  Any pension, profit sharing, stock bonus, deferred compensation, disability, death benefit or other plan established by an employer for the benefit of its employees and their beneficiaries, exclusive of the Federal social security system and railroad retirement system, by reason of services performed or disabilities incurred by the decedent.

(7)  Community property in the proportion that it represents the decedent's earnings or contributions.

(8)  All intangible or tangible personal property and all real property owned by the decedent and his spouse by the entireties or jointly with right of survivorship, in the proportion that such property represents contributions by the decedent.

(9)  All intangible or tangible personal property and all real property given to his spouse by the decedent during his lifetime which, or the proceeds of which, are still owned by his spouse at the time of the decedent's death.

(b)  Conveyances and releases.--Except as provided in subsection (c), if any of the foregoing beneficial interests has already been accepted or cannot be disclaimed for any other reason, the spouse shall be entitled to an elective share only if the spouse conveys or releases such interest to those who would take it if the spouse had disclaimed it, and such conveyance or release shall be valid regardless of any spendthrift or similar provision.

(c)  Charges against elective share.--Notwithstanding the provisions of subsections (a) and (b), the spouse may elect to retain any beneficial interest described in subsection (a) which immediately after the decedent's death consists of property owned by the spouse outright or in fee simple absolute, and have the value thereof at the time of the decedent's death charged against the elective share. The value at the time of the decedent's death of any beneficial interest described in subsection (a), regardless of its form, shall also be so charged against the elective share to the extent that it cannot be disclaimed, conveyed or released. If any property retained by the spouse pursuant to this subsection would have reverted to the personal representative of the decedent's estate under section 2211(b)(2) and (3) (relating to determination of effect of election; enforcement) had the property been disclaimed, its value shall be added to the value of the property passing by will or intestacy for the purpose of computing the spouse's elective share under section 2203(a)(1) (relating to right of election; resident decedent).

(d)  Definition of "beneficial interest".--The term "beneficial interest" as used in this section shall include any power of appointment or power of consumption and any benefit arising from a direction by the decedent regarding the source of payment of inheritance or estate taxes.

(e)  Conditional decree.--Any award to the electing spouse shall be conditioned upon:

(1)  the spouse's delivery, in recordable form in the case of real estate, of such disclaimers, releases or conveyances as may be appropriate to insure protection to the person or persons entitled to disclaimed, released or conveyed property; and

(2)  the filing with the court of proof of compliance with the condition.

(July 11, 1980, P.L.565, No.118, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Act 152 amended subsec. (a)(8) and (9). Section 27(d) of Act 152 provided that the amendment of subsec. (a)(8) and (9) shall apply to the estates of decedents dying on or after the effective date of Act 152.

1980 Amendment.  Act 118 amended subsec. (c).

Cross References.  Section 2204 is referred to in section 2205 of this title.



Section 2205 - Transfers for value excluded

§ 2205.  Transfers for value excluded.

Conveyances and contracts made by the decedent are excluded from the provisions of section 2203 (relating to right of election; resident decedent) and section 2204 (relating to disclaimers, releases and charges against elective share), to the extent that the decedent received adequate consideration therefor in money or money's worth.



Section 2206 - Right of election personal to surviving spouse

§ 2206.  Right of election personal to surviving spouse.

The right of election of the surviving spouse may be exercised in whole or in part only during his lifetime by him or by his agent in accordance with section 5603(d) (relating to implementation of power of attorney). In the case of a minor spouse, the right of election may be exercised in whole or in part only by the spouse's guardian; in the case of an incapacitated spouse, the right of election may be exercised in whole or in part only by the spouse's guardian or by his agent in accordance with section 5603(d) if the power of attorney qualifies as a durable power of attorney under section 5604 (relating to durable powers of attorney); provided, that, in each case, the election shall be exercised only upon order of the court having jurisdiction of the minor's or the incapacitated person's estate, after finding that exercise of the right is advisable.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 2206 is referred to in section 5603 of this title.



Section 2207 - Waiver of right to elect

§ 2207.  Waiver of right to elect.

The right of election of a surviving spouse may be waived, wholly or partially, before or after marriage or before or after the death of the decedent.



Section 2208 - Forfeiture of right of election

§ 2208.  Forfeiture of right of election.

A surviving spouse who under the provisions of section 2106 (relating to forfeiture) would not be entitled to a share of the decedent's estate had he died intestate shall have no right of election.



Section 2209 - Surviving spouse as witness

§ 2209.  Surviving spouse as witness.

A person who is or claims to be the surviving spouse shall be a competent witness as to all matters pertinent to his rights under this chapter other than the creation of his status as the surviving spouse.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)

1982 Amendment.  Section 13 of Act 26 provided that the amendment shall be effective as of June 17, 1978, and shall apply to the estates of all decedents dying on or after that date.



Section 2210 - Procedure for election; time limit

§ 2210.  Procedure for election; time limit.

(a)  How election made.--A surviving spouse's election to take or not to take his elective share shall be by a writing signed by him and filed with the clerk of the orphans' court division of the county where the decedent died domiciled. Notice of the election shall be given to the decedent's personal representative, if any.

(b)  Time limit.--The election must be filed with the clerk before the expiration of six months after the decedent's death or before the expiration of six months after the date of probate, whichever is later. The court may extend the time for election for such period and upon such terms and conditions as the court shall deem proper under the circumstances on application of the surviving spouse filed with the clerk within the foregoing time limit. Failure to file an election in the manner and within the time limit set forth in this section shall be deemed a waiver of the right of election.

(c)  Costs.--The costs of filing and recording the election shall be reimbursed out of the estate as a part of the administration expenses.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)



Section 2211 - Determination of effect of election; enforcement

§ 2211.  Determination of effect of election; enforcement.

(a)  Power of court of domicile.--After notice and hearing, the orphans' court division of the county of the decedent's domicile shall determine all matters concerning the spouse's election, including the interests and liabilities of the spouse and others in or with respect to all property, regardless of its situs, which is subject to the election or which must be disclaimed, released or conveyed by the spouse or charged against the elective share.

(b)  Effect of election.--In exercising its powers under subsection (a), the court shall honor any provision in the decedent's will or other conveyance concerning interests of those other than his spouse in the event of an election. Subject to any such provision, the court shall be guided by the following rules but shall have the power to supplement or to depart from them if, in its opinion, a different determination of the rights of the spouse and others would more nearly carry out what would have been the particular decedent's intention had he known of the election:

(1)  In general.--Property which otherwise would pass by intestacy shall first be applied toward satisfaction of the spouse's elective share. The balance of the elective share shall then be charged separately against each conveyance subject to the election, the passing of property by will to be treated as a conveyance for this purpose, but the spouse shall have no right to share in any particular item of property within each conveyance. After the value of the electing spouse's fractional interest in each conveyance at the time of distribution is determined, items of property within the conveyance may be allocated disproportionately at distribution values between the elective and nonelective shares in order to give maximum effect to the decedent's intention with respect to the disposition of particular items or kinds of property. Property in the nonelective share shall be distributed among the beneficiaries of each conveyance in accordance with the rules of abatement or by analogy thereto.

(2)  Disclaimed interests contingent on survival.--If a surviving spouse has disclaimed an interest which would have terminated at the spouse's death or was contingent upon the spouse surviving the decedent, the interests of others shall be as they would have been if the spouse had predeceased the decedent.

(3)  Other disclaimed interests.--Except as above provided, disclaimed interests shall pass to other beneficiaries of the conveyance according to section 2514 (relating to rules of interpretation), which may be applied by analogy to inter vivos conveyances or, where those provisions cannot be applied, by way of reversion to the personal representative of the decedent's estate.

(4)  Windfalls.--If the election and disclaimers, releases and conveyances by a surviving spouse in connection therewith result in an increase in the value of the interest of a beneficiary, the court may require contributions from such a beneficiary, directly or by sequestering the disclaimed, released or conveyed interests, in relief of other beneficiaries, so that no beneficiary will receive more value than he would have received in the absence of the election.

(c)  Enforcement.--The rights of the electing spouse may be enforced, as the court considers appropriate, by orders, decrees or judgments requiring the performance of specific acts by, or imposing personal liability on:

(1)  any fiduciary, custodian or obligor to the extent that he is in possession of property subject to the spouse's election or its proceeds; or

(2)  the original beneficial recipient of such property or the donee of that recipient, including successive donees, to the extent that each donee is in possession of such property or its proceeds.

Any such order, decree or judgment of the orphans' court division of the county of the decedent's domicile under this section may be further enforced as necessary by suits in other courts. The liabilities as determined by the court may be enforced against fewer than all persons against whom relief could be sought but no person shall be subject to contribution in any greater amount than he would have been if full relief had been secured against all persons subject to contribution.

(d)  Restraining orders.--The court on petition of a surviving spouse may restrain any person from making a payment or transfer of property which may be subject to the spouse's election, either before or after an election is made.

(e)  Protection of fiduciaries, custodians and obligors.--Unless restrained by court decree, no fiduciary, custodian or obligor, other than the personal representative of the decedent's estate, shall be liable for making such payments or distributions of property subject to the spouse's election as would have been required by the terms of the conveyance or contract in the absence of an election.

(f)  Transferees and lienholders for value.--No transferee of or holder of a lien against property subject to a spouse's election shall be liable to a surviving spouse if the transferee or lienholder has given a bona fide consideration, unless a certified copy of an order or decree of court providing to the contrary with respect to real property has been recorded in the office for the recording of deeds of the county where the real estate lies prior to the recording of the transfer or the entry of the lien of record. The recording of any such order or decree shall be indexed in the grantor's index under the name of the decedent.

Cross References.  Section 2211 is referred to in sections 2202, 2204, 5603 of this title.






Chapter 25 - Wills

Section 2501 - Who may make a will

CHAPTER 25

WILLS

Sec.

2501.  Who may make a will.

2502.  Form and execution of a will.

2503.  Nuncupative wills (Repealed).

2504.  Witnesses (Repealed).

2504.1. Validity of execution.

2505.  Revocation of a will.

2506.  Revival of revoked or invalid will.

2507.  Modification by circumstances.

2508.  Change by election of surviving spouse (Repealed).

2509.  Forfeiture of right of election (Repealed).

2510.  How election made (Repealed).

2511.  Time for making election (Repealed).

2512.  Failure to make an election (Repealed).

2513.  Grantee or lienholder (Repealed).

2514.  Rules of interpretation.

2515.  Devise or bequest to trust.

2516.  Devise in fee tail abolished.

2517.  Rule in Shelley's case and doctrine of worthier title.

2518.  Alienage.

2519.  Testamentary guardian.

2520.  Personal estate of nonresident (Repealed).

2521.  Penalty clause for contest.

Enactment.  Chapter 25 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References.  Chapter 25 is referred to in section 6306 of this title; section 5603 of Title 23 (Domestic Relations).

§ 2501.  Who may make a will.

Any person 18 or more years of age who is of sound mind may make a will.

(Dec. 6, 1972, P.L.1461, No.331; Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.)



Section 2502 - Form and execution of a will

§ 2502.  Form and execution of a will.

Every will shall be in writing and shall be signed by the testator at the end thereof, subject to the following rules and exceptions:

(1)  Words following signature.--The presence of any writing after the signature to a will, whether written before or after its execution, shall not invalidate that which precedes the signature.

(2)  Signature by mark.--If the testator is unable to sign his name for any reason, a will to which he makes his mark and to which his name is subscribed before or after he makes his mark shall be as valid as though he had signed his name thereto: Provided, That he makes his mark in the presence of two witnesses who sign their names to the will in his presence.

(3)  Signature by another.--If the testator is unable to sign his name or to make his mark for any reason, a will to which his name is subscribed in his presence and by his express direction shall be as valid as though he had signed his name thereto: Provided, That he declares the instrument to be his will in the presence of two witnesses who sign their names to it in his presence.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Act 102 amended the intro. par. and par. (2). Section 10 of Act 102 provided that the amendment of the intro. par. and par. (2) shall apply to wills executed on or after the effective date of Act 102.

Cross References.  Section 2502 is referred to in sections 2504.1, 3132.1, 3154 of this title.



Section 2503 - Nuncupative wills (Repealed)

§ 2503.  Nuncupative wills (Repealed).

1974 Repeal.  Section 2503 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 2504 - Witnesses (Repealed)

§ 2504.  Witnesses (Repealed).

1974 Repeal.  Section 2504 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 2504.1 - Validity of execution

§ 2504.1.  Validity of execution.

A will is validly executed if executed in compliance with section 2502 (relating to form and execution of a will), or in compliance with the law of the jurisdiction where the testator was domiciled at the time of the execution of the will or at the time of his death.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 added section 2504.1.



Section 2505 - Revocation of a will

§ 2505.  Revocation of a will.

No will or codicil in writing, or any part thereof, can be revoked or altered otherwise than:

(1)  Will or codicil.--By some other will or codicil in writing;

(2)  Other writing.--By some other writing declaring the same, executed and proved in the manner required of wills; or

(3)  Act to the document.--By being burnt, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revocation, by the testator himself or by another person in his presence and by his express direction. If such act is done by any person other than the testator, the direction of the testator must be proved by the oaths or affirmations of two competent witnesses.



Section 2506 - Revival of revoked or invalid will

§ 2506.  Revival of revoked or invalid will.

If, after the making of any will, the testator shall execute a later will which expressly or by necessary implication revokes the earlier will, the revocation of the later will shall not revive the earlier will, unless the revocation is in writing and declares the intention of the testator to revive the earlier will, or unless, after such revocation, the earlier will shall be reexecuted. Oral republication of itself shall be ineffective to revive a will.



Section 2507 - Modification by circumstances

§ 2507.  Modification by circumstances.

Wills shall be modified upon the occurrence of any of the following circumstances, among others:

(1)  Death within 30 days; religious and charitable gifts.--(Repealed).

(2)  Divorce or pending divorce.--Any provision in a testator's will in favor of or relating to the testator's spouse shall become ineffective for all purposes unless it appears from the will that the provision was intended to survive a divorce, if the testator:

(i)  is divorced from such spouse after making the will; or

(ii)  dies domiciled in this Commonwealth during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court) and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(3)  Marriage.--If the testator marries after making a will, the surviving spouse shall receive the share of the estate to which he would have been entitled had the testator died intestate, unless the will shall give him a greater share or unless it appears from the will that the will was made in contemplation of marriage to the surviving spouse.

(4)  Birth or adoption.--If the testator fails to provide in his will for his child born or adopted after making his will, unless it appears from the will that the failure was intentional, such child shall receive out of the testator's property not passing to a surviving spouse, such share as he would have received if the testator had died unmarried and intestate owning only that portion of his estate not passing to a surviving spouse.

(5)  Slaying.--Any person who participates either as a principal or as an accessory before the fact in the willful and unlawful killing of any person shall not in any way acquire property or receive any benefits as the result of the willful and unlawful killing but such property or benefits shall be distributed as provided by Chapter 88 (relating to slayers).

(July 9, 1976, P.L.551, No.135, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.   Act 85 amended par. (2).

1992 Amendment.   Act 152 amended pars. (2) and (3). Section 27(d) of Act 152 provided that the amendment of pars. (2) and (3) shall apply to the estates of decedents dying on or after the effective date of Act 152.

1976 Repeal.   Act 135 repealed par. (1).

Cross References.   Section 2507 is referred to in section 3153 of this title.



Section 2508 - Change by election of surviving spouse (Repealed)

§ 2508.  Change by election of surviving spouse (Repealed).

1978 Repeal.  Section 2508 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2509 - Forfeiture of right of election (Repealed)

§ 2509.  Forfeiture of right of election (Repealed).

1978 Repeal.  Section 2509 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2510 - How election made (Repealed)

§ 2510.  How election made (Repealed).

1978 Repeal.  Section 2510 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2511 - Time for making election (Repealed)

§ 2511.  Time for making election (Repealed).

1978 Repeal.  Section 2511 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2512 - Failure to make an election (Repealed)

§ 2512.  Failure to make an election (Repealed).

1978 Repeal.  Section 2512 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2513 - Grantee or lienholder (Repealed)

§ 2513.  Grantee or lienholder (Repealed).

1978 Repeal.  Section 2513 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 2514 - Rules of interpretation

§ 2514.  Rules of interpretation.

In the absence of a contrary intent appearing therein, wills shall be construed as to real and personal estate in accordance with the following rules:

(1)  Wills construed as if executed immediately before death.--(Repealed).

(1.1)  Construction that will passes all property.--A will shall be construed to apply to all property which the testator owned at his death, including property acquired after the execution of his will.

(2)  After-acquired property.--(Repealed).

(3)  Devises of real estate.--All devises of real estate shall pass the whole estate of the testator in the premises devised, although there be no words of inheritance or of perpetuity.

(4)  Meaning of "heirs" and "next of kin," etc.; time of ascertaining class.--A devise or bequest of real or personal estate, whether directly or in trust, to the testator's or another designated person's "heirs" or "next of kin" or "relatives" or "family" or to "the persons thereunto entitled under the intestate laws" or to persons described by words of similar import, shall mean those persons, including the spouse, who would take under the intestate laws if the testator or other designated person were to die intestate at the time when such class is to be ascertained, a resident of the Commonwealth, and owning the estate so devised or bequeathed: Provided, however, That the share of a spouse, other than the spouse of the testator, shall not include the allowance under the intestate laws. The time when such class is to be ascertained shall be the time when the devise or bequest is to take effect in enjoyment.

(5)  Time for ascertaining class.--In construing a devise or bequest to a class other than a class described in section 2514(4), the class shall be ascertained at the time the devise or bequest is to take effect in enjoyment, except that the issue then living of any member of the class who is then dead shall take per stirpes the share which their deceased ancestor would have taken if he had then been living.

(6)  Meaning of "die without issue" and similar phrases.--In any devise or bequest of real or personal estate, the words "die without issue," "die without leaving issue," "have no issue," or other words importing either a want or failure of issue of any person in his lifetime or at the time of his death, or an indefinite failure of his issue, shall be construed to mean a want or failure of issue in his lifetime or at his death, and not an indefinite failure of his issue.

(7)  Adopted children.--In construing paragraphs (9), (10) and (11) of this section, relating to lapsed and void devises and legacies, and in construing a will making a devise or bequest to a person or persons described by relationship to the testator or to another, any adopted person shall be considered the child of his adopting parent or parents, except that, in construing the will of a testator who is not the adopting parent, an adopted person shall not be considered the child of his adopting parent or parents unless the adoption occurred during the adopted person's minority or reflected an earlier parent-child relationship that existed during the child's minority. An adopted person who is considered the child of his adopting parent or parents under this paragraph shall not be considered as continuing to be the child of his natural parents except in construing the will of a natural kin, other than the natural parent, who has maintained a family relationship with the adopted person. If a natural parent shall have married the adopting parent, the adopted person shall also be considered the child of such natural parent.

(8)  Persons born out of wedlock.--In construing paragraphs (9), (10) and (11), relating to lapsed and void devises and legacies, and in construing a will making a devise or bequest to a person or persons described by relationship to the testator or to another, a person born out of wedlock shall be considered the child of the natural mother and also of the natural father if paternity of the natural father has been determined pursuant to the provisions of section 2107 (relating to persons born out of wedlock).

(9)  Lapsed and void devises and legacies; substitution of issue.--A devise or bequest to a child or other issue of the testator or to his brother or sister or to a child of his brother or sister whether designated by name or as one of a class shall not lapse if the beneficiary shall fail to survive the testator and shall leave issue surviving the testator but shall pass to such surviving issue who shall take per stirpes the share which their deceased ancestor would have taken had he survived the testator: Provided, That such a devise or bequest to a brother or sister or to the child of a brother or sister shall lapse to the extent to which it will pass to the testator's spouse or issue as a part of the residuary estate or under the intestate laws.

(10)  Lapsed and void devises and legacies; shares not in residue.--A devise or bequest not being part of the residuary estate which shall fail or be void because the beneficiary fails to survive the testator or because it is contrary to law or otherwise incapable of taking effect or which has been revoked by the testator or is undisposed of or is released or disclaimed by the beneficiary, if it shall not pass to the issue of the beneficiary under the provisions of paragraph (9) hereof, and if the disposition thereof shall not be otherwise expressly provided for by law, shall be included in the residuary devise or bequest, if any, contained in the will.

(11)  Lapsed and void devises and legacies; shares in residue.--When a devise or bequest as described in paragraph (10) hereof shall be included in a residuary clause of the will and shall not be available to the issue of the devisee or legatee under the provisions of paragraph (9) hereof, and if the disposition shall not be otherwise expressly provided for by law, it shall pass to the other residuary devisees or legatees, if any there be, in proportion to their respective shares or interests in the residue.

(12)  Real estate subject to a mortgage.--(Repealed).

(12.1)  Property subject to a security interest.--A specific devise or bequest of real or personal property passes that property subject to any security interest therein existing at the date of the testator's death, without any right of exoneration out of any other estate of the testator regardless whether the security interest was created by the testator or by a previous owner and any general directive in the will to pay debts.

(13)  Power of appointment.--A general devise of the real estate of the testator, or of the real estate of the testator in any place, or in the occupation of any person mentioned in his will, or otherwise described in a general manner, shall be construed to include any real estate, or any real estate to which such description shall extend, as the case may be, which he shall have power to appoint in any manner he shall think proper, and shall operate as an execution of such power. In like manner, a bequest of the personal estate of the testator, or any bequest of personal property described in a general manner, shall be construed to include any personal estate, or any personal estate to which such description shall extend, as the case may be, which he shall have power to appoint in any manner he shall think proper, and shall operate as an execution of such power. In like manner, a general pecuniary legacy, when the assets of the individual estate of the testator are not sufficient for its payment, shall, to the extent necessary to make possible the payment of the legacy, be construed to include any estate which the testator shall have power to appoint in any manner he shall think proper, and shall to such extent operate as an execution of such power.

(14)  Cemetery lot.--If in a will no express disposition or other mention is made of a cemetery lot owned by the testator at his decease and wherein he or any member of his family is buried, the ownership of the lot shall not pass from his lawful heirs by a residuary or other general clause of the will but shall descend to his heirs as if he had died intestate.

(15)  Inheritance tax.--The inheritance tax imposed by the Inheritance and Estate Tax Act of 1961 upon the transfer of real or personal property which passes by will absolutely and in fee, and which is not part of the residuary estate, shall be paid out of the residuary estate and charged in the same manner as a general administration expense. Such inheritance tax imposed upon the transfer of any estate, income or interest for a term of years, for life or for other limited period, shall be paid out of the principal of the property by which the estate income or interest is supported.

(16)  Ademption.--(Repealed).

(16.1)  Nonademption; incapacity.--If property of an adjudicated incapacitated person specifically devised or bequeathed is sold or exchanged or if a condemnation award or insurance proceeds are paid to the estate of an incapacitated person as a result of condemnation, fire or casualty, the specific legatee or devisee has the right to the net sale price, the property received in exchange, the condemnation award or the insurance proceeds. This paragraph does not apply if subsequent to the sale, exchange, condemnation, or casualty, the testator has been adjudicated not to be an incapacitated person and survives the adjudication by one year.

(16.2)  Nonademption; agent.--If an agent under a power of attorney, during the time that his principal is an incapacitated person within the meaning of section 5501 (relating to meaning of incapacitated person), sells or exchanges property of the principal which is specifically devised or bequeathed, the specific legatee or devisee has the right to the net sale price or the property received in exchange. For the purposes of this paragraph, a sale or exchange of property made by an agent shall be deemed to have been made during the time that the principal is an incapacitated person, unless shown to the contrary. This paragraph does not apply if it is shown that for a period of at least one year subsequent to the sale or exchange the principal was not an incapacitated person within the meaning of section 5501.

(17)  Change in securities.--If the testator intended a specific bequest of securities owned by him at the time of the execution of his will, rather than the equivalent value thereof, the legatee is entitled only to:

(i)  as much of those securities as formed a part of the testator's estate at the time of his death;

(ii)  any additional or other securities issued by the same entity thereon and owned by the testator by reason of a stock dividend, stock split or other action by the entity, excluding any acquired by exercise of purchase options for more than a fractional share; and

(iii)  securities of another entity received thereon or in exchange therefor and owned by the testator as a result of a merger, consolidation or reorganization of the entity or other similar change.

(18)  Nonademption; balance.--A devisee or legatee of property specifically devised or bequeathed has the right to any of that property which the testator still owned at his death and:

(i)  any balance of the purchase price or balance of property to be received in exchange, together with any security interest, owing from a purchaser to the testator at his death by reason of a sale or exchange of the property by the testator;

(ii)  any amount due for the condemnation of the property and unpaid at the testator's death;

(iii)  any proceeds unpaid at the testator's death on fire or casualty insurance on the property; and

(iv)  property owned by the testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically bequeathed obligation.

(19)  Employee benefits.--Benefits received by a trust under a Federally qualified profit sharing, pension or stock bonus plan shall not be available for the payment of obligations of the decedent or of his estate.

(20)  Corporate fiduciaries.--Provisions authorizing or restricting investment in the securities or common trust funds of a corporate fiduciary or the exercise of voting rights in its securities shall also apply to the securities or common trust funds of any corporation which is an affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504).

(July 9, 1976, P.L.551, No.135, eff. imd.; Nov. 26, 1978, P.L.1269, No.303, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 amended par. (16.2). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendments.  Act 24 amended pars. (16.1) and (16.2) and Act 152 added par. (20). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

1978 Amendment.  Act 303 amended par. (8). Section 5 of Act 303 provided that Act 303 shall not apply to wills or conveyances executed prior to the effective date of Act 303 or to rights from and through a child's father if the father had died prior to the effective date of Act 303.

1976 Amendment.  Act 135 amended par. (7), repealed pars. (1), (2), (12) and (16) and added pars. (1.1), (12.1), (16.1), (17), (18) and (19).

References in Text.  The act of June 15, 1961 (P.L.373, No.207), known as the Inheritance and Estate Tax Act of 1961, referred to in par. (15), was repealed by the act of December 13, 1982 (P.L.1086, No.255). The subject matter is now contained in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

Cross References.  Section 2514 is referred to in section 2211 of this title.



Section 2515 - Devise or bequest to trust

§ 2515.  Devise or bequest to trust.

A devise or bequest in a will may be made to the trustee of a trust, including any unfunded trust, established in writing by the testator or any other person before, concurrently with or after the execution of the will. Such devise or bequest shall not be invalid because the trust is amendable or revocable, or both, or because the trust was amended after execution of the will. Unless the will provides otherwise, the property so devised or bequeathed shall not be deemed held under a testamentary trust of the testator but shall become and be a part of the principal of the trust to which it is given to be administered and disposed of in accordance with the provisions of the instrument establishing that trust and any amendment thereof. An entire revocation of the trust prior to the testator's death shall invalidate the devise or bequest unless the will directs otherwise.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.



Section 2516 - Devise in fee tail abolished

§ 2516.  Devise in fee tail abolished.

Whenever by any devise an estate in fee tail would be created according to the common law of the Commonwealth, it shall pass an estate in fee simple, and as such shall be inheritable and freely alienable.



Section 2517 - Rule in Shelley's case and doctrine of worthier title

§ 2517.  Rule in Shelley's case and doctrine of worthier title.

(a)  Rule in Shelley's case.--The rule in Shelley's case and its corollaries shall not be applied, and a devise or bequest directly or in trust which shall express an intent to create an estate for life with remainder to the life tenant's heirs or the heirs of his body or his issue or his next of kin or persons described by words of similar import shall not operate to give such life tenant an estate in fee in real estate or an absolute estate in personalty.

(b)  Doctrine of worthier title.--The doctrine of worthier title shall not be applied as a rule of law or as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's heirs, heirs at law, next of kin, distributees, relatives or family or language of similar import shall not create or presumptively create a reversionary interest in the transferor.

(Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 2517 shall apply to wills executed, trusts created and conveyances made before, on or after the effective date of Act 102.



Section 2518 - Alienage

§ 2518.  Alienage.

Real and personal estate shall pass without regard to whether the testator or any devisee or legatee is or has been an alien.



Section 2519 - Testamentary guardian

§ 2519.  Testamentary guardian.

(a)  Guardian of the person.--A person competent to make a will, being the sole surviving parent or adopting parent of any unmarried minor child, may appoint a testamentary guardian of the person of such child during his minority, or for any shorter period except that no parent who, for one year or upwards previous to his death, shall have willfully neglected or refused to provide for his child, or who, for a like period, shall have deserted the child or willfully failed to perform parental duties, shall have the right to appoint a testamentary guardian of the person of such child.

(b)  Guardian of the estate.--Any person may by will appoint a guardian of real or personal property passing to a minor upon his death, when such property:

(1)  Is devised, bequeathed or appointed to the minor in that person's will or descends from that person to the minor by intestacy.

(2)  Is the proceeds of an insurance or annuity contract on the testator's life, unless the owner of the contract has made an inter vivos designation of a guardian therefor.

(3)  Arises from an inter vivos transfer, the major portion of which constituted a gift from the testator, unless the testator has made an inter vivos designation of a guardian therefor.

(4)  Is a cause of action arising by reason of the testator's death.

(5)  Is a pension or death benefit from an employer of the testator or a society or organization of which the testator was a member.

(6)  Is a tentative trust of which the testator was the settlor.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

1978 Amendment.  Act 173 amended subsec. (a).

Cross References.  Section 2519 is referred to in section 5615 of Title 23 (Domestic Relations).



Section 2520 - Personal estate of nonresident (Repealed)

§ 2520.  Personal estate of nonresident (Repealed).

1976 Repeal.  Section 2520 was repealed July 9, 1976, P.L.551, No.135, effective immediately.



Section 2521 - Penalty clause for contest

§ 2521.  Penalty clause for contest.

A provision in a will or trust purporting to penalize an interested person for contesting the will or trust or instituting other proceedings relating to the estate or trust is unenforceable if probable cause exists for instituting proceedings.

(Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Act 102 added section 2521. Section 10 of Act 102 provided that section 2521 shall apply to wills executed, trusts created and conveyances made before, on or after the effective date of Act 102.






Chapter 27 - Contractual Arrangements Relating to Succession

Section 2701 - Contracts concerning succession

CHAPTER 27

CONTRACTUAL ARRANGEMENTS RELATING

TO SUCCESSION

Sec.

2701.  Contracts concerning succession.

Enactment.  Chapter 27 was added December 16, 1992, P.L.1163, No.152, effective immediately.

§ 2701.  Contracts concerning succession.

(a)  Establishment of contract.--A contract to die intestate or to make or not to revoke a will or testamentary provision or an obligation dischargeable only at or after death can be established in support of a claim against the estate of a decedent only by:

(1)  provisions of a will of the decedent stating material provisions of the contract;

(2)  an express reference in a will of the decedent to a contract and extrinsic evidence proving the terms of the contract; or

(3)  a writing signed by the decedent evidencing the contract.

(b)  Joint will or mutual wills.--The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.






Chapter 28 - Formula Clauses for Federal Tax Purposes

Section 2801 - Definitions

CHAPTER 28

FORMULA CLAUSES FOR FEDERAL TAX PURPOSES

Sec.

2801.  Definitions.

2802.  Interpretation of formula clauses.

2803.  Judicial proceeding.

Enactment.  Chapter 28 was added October 27, 2010, P.L.837, No.85, effective immediately.

Applicability.  Section 9(1) of Act 85 of 2010 provided that Chapter 28 shall apply to any decedent dying after December 31, 2009.

§ 2801.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Formula clause."  A clause that has any of the following characteristics:

(1)  Refers to the unified credit, estate tax exemption, applicable exemption amount, applicable credit amount, applicable exclusion amount, generation-skipping transfer tax exemption, GST exemption, marital deduction, maximum marital deduction, unlimited marital deduction or charitable deduction, or other words relating to Federal tax exemptions, exclusions, deductions or credits where the meaning of the words is dependent on the current state of the Federal tax laws.

(2)  Measures a share of an estate or trust based on the amount that can pass free of Federal estate taxes or affects the inclusion ratio for generation-skipping transfer tax purposes.

(3)  Is based on a similar provision of Federal estate tax or generation-skipping transfer tax law.

"Other dispositive instrument."  Includes the following:

(1)  A beneficiary designation pertaining to insurance or retirement assets.

(2)  An instrument that exercises a power of appointment held by the decedent at death.

(3)  A similar instrument that:

(i)  expresses a decedent's intent regarding assets over which the decedent had dispositive authority at death; or

(ii)  otherwise disposes of assets as a result of the decedent's death.



Section 2802 - Interpretation of formula clauses

§ 2802.  Interpretation of formula clauses.

(a)  General rule.--Except as provided in subsection (b) and subject to section 2803 (relating to judicial proceeding), a will, trust or other dispositive instrument of a decedent who dies after December 31, 2009, and before January 1, 2011, that contains a formula clause shall be rebuttably presumed to be interpreted pursuant to the Federal estate tax and generation-skipping transfer tax laws applicable to estates of decedents dying on December 31, 2009.

(b)  Exception.--

(1)  Subsection (a) shall not apply with respect to a will, trust or other dispositive instrument that:

(i)  is executed or amended after December 31, 2009; or

(ii)  manifests an intent that a contrary rule shall apply if the decedent dies on a date on which there is no applicable Federal estate tax or generation-skipping transfer tax in effect.

(2)  If the Federal estate tax or generation-skipping transfer tax applies to an estate of a decedent dying or generation-skipping transfer occurring before January 1, 2011, then with respect to each such Federal tax, the initial reference to January 1, 2011, in this section shall refer instead to the first date after December 31, 2009, on which such tax applies to decedents' estates or generation-skipping transfers.



Section 2803 - Judicial proceeding

§ 2803.  Judicial proceeding.

(a)  Standing.--The decedent's personal representative, trustee or any affected beneficiary under the will, trust or other dispositive instrument may bring a proceeding to interpret a formula clause.

(b)  Commencement.--A proceeding under this section must be commenced within 12 months following the death of the decedent.

(c)  Considerations.--In a proceeding under this section, the court shall consider all of the following:

(1)  The provisions and purposes of the will, trust or other dispositive instrument.

(2)  The facts surrounding the creation of the will, trust or other dispositive instrument.

(3)  The decedent's known or probable intent, based on all the facts and circumstances surrounding the creation of the will, trust or other dispositive instrument. In determining this intent, the court may consider evidence that contradicts the plain meaning of the will, trust or other dispositive instrument.

(4)  The identity and interests of beneficiaries of different shares resulting from the application of the formula clause.

(d)  Modifications.--The court shall have the power to modify a provision of a will, trust or other dispositive instrument in a manner that is not contrary to the decedent's probable intention in order to achieve the decedent's tax and other objectives.

(e)  Effective date of interpretation or modification.--The court may provide that an interpretation or modification pursuant to this chapter shall be effective as of the decedent's date of death.

Cross References.  Section 2803 is referred to in section 2802 of this title.






Chapter 31 - Dispositions Independent of Letters; Family Exemption; Probate of Wills and Grant of Letters

Section 3101 - Payments to family and funeral directors

CHAPTER 31

DISPOSITIONS INDEPENDENT OF LETTERS;

FAMILY EXEMPTION; PROBATE OF WILLS

AND GRANT OF LETTERS

Subchapter

A.  Dispositions Independent of Letters

B.  Family Exemption

C.  Probate

D.  Grant of Letters

E.  Personal Representative; Bond

F.  Personal Representative; Revocation of Letters; Removal and Discharge

Enactment.  Chapter 31 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

SUBCHAPTER A

DISPOSITIONS INDEPENDENT OF LETTERS

Sec.

3101.  Payments to family and funeral directors.

3102.  Settlement of small estates on petition.

Cross References.  Subchapter A is referred to in section 3126 of this title.

§ 3101.  Payments to family and funeral directors.

(a)  Wages, salary or employee benefits.--Any employer of a person dying domiciled in this Commonwealth at any time after the death of the employee, whether or not a personal representative has been appointed, may pay wages, salary or any employee benefits due the deceased in an amount not exceeding $5,000 to the spouse, any child, the father or mother, or any sister or brother (preference being given in the order named) of the deceased employee. Any employer making such a payment shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and he shall not be required to see to the application thereof. Any person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(b)  Deposit account.--Any bank, savings association, savings and loan association, building and loan association, credit union or other savings organization, at any time after the death of a depositor, member or certificate holder, may pay the amount on deposit or represented by the certificate, when the total standing to the credit of the decedent in that institution does not exceed $3,500, to the spouse, any child, the father or mother or any sister or brother (preference being given in the order named) of the deceased depositor, member or certificate holder, provided that a receipted funeral bill or an affidavit, executed by a licensed funeral director which sets forth that satisfactory arrangements for payment of funeral services have been made, is presented. Any bank, association, union or other savings organization making such a payment shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and it shall not be required to see to the application thereof. Any person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(c)  Patient's care account.--When the decedent was a qualified recipient of medical assistance from the Department of Public Welfare, the facility in which he was a patient may make payment of funds, if any, remaining in the patient's care account, for the decedent's burial expenses to a licensed funeral director in an amount not exceeding $3,500 whether or not a personal representative has been appointed. After the payment of decedent's burial expenses, the facility may pay the balance of decedent's patient's care account, as long as the payments including the payment for burial expenses does not exceed $4,000, to the spouse, any child, the father or mother or any sister or brother (preference being given in the order named) of the deceased patient. Any facility making such a payment shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and it shall not be required to see to the application thereof. Any licensed funeral director or other person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(d)  Life insurance payable to estate.--Any insurance company which upon the death of an individual residing in this Commonwealth owes his estate a total amount of $11,000 or less under any policy of life, endowment, accident or health insurance, or under any annuity or pure endowment contract, may at any time after 60 days following his death pay all or any part of that amount to the spouse, any child, the father or mother or any sister or brother of the decedent (preference being given in the order named) provided that at the time of the payment no written claim for that money has been received at the office of the company specified in the policy or contract for the receipt of claims from any duly appointed personal representative of the decedent. Any insurance company making any payment in accordance with this section to an adult may rely on the affidavit of any of the persons named in this subsection concerning the existence and relationship of these persons and shall be released to the same extent as if payment had been made to a duly appointed personal representative of the decedent and the insurance company shall not be required to see to the application thereof. Any person to whom payment is made shall be answerable therefor to anyone prejudiced by an improper distribution.

(e)  Unclaimed property.--

(1)  In any case where property or funds owned by an individual who has died a resident of this Commonwealth have been reported to the Commonwealth and are in the custody of the State Treasurer as unclaimed or abandoned property, the State Treasurer, at any time after the death of the individual, shall be authorized under this section to distribute the property or to pay the amount being held in custody where all of the following conditions are present:

(i)  The amount of the funds or the value of the property is $11,000 or less.

(ii)  The person claiming the property or the funds is the surviving spouse, child, mother or father, or sister or brother of the decedent, with preference given in that order.

(iii)  A personal representative of the decedent has not been appointed or five years have lapsed since the appointment of a personal representative of the decedent.

(2)  Upon being presented with a claim for property owned by a decedent, the State Treasurer shall require the person claiming the property to provide all of the following prior to distributing the property or paying the amount held in custody:

(i)  A certified death certificate of the owner.

(ii)  A sworn affidavit under the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities) setting forth the relationship of the claimant to the decedent, the existence or nonexistence of a duly appointed personal representative of the decedent and any other persons that may be entitled under this section to make a claim to the decedent's property.

(iii)  Other information determined by the State Treasurer to be necessary in order to distribute property or pay funds under this section to the proper person.

(3)  If the State Treasurer determines the claimant to be a person entitled to claim property of a decedent owner, the State Treasurer shall pay or distribute such property to the claimant and shall thereby be released to the same extent as if payment or distribution had been made to a duly appointed personal representative of the decedent and shall not be required to oversee the application of the payments made. Any claimant to whom payment is made shall be answerable therefore to anyone prejudiced by an improper distribution or payment.

(May 10, 1974, P.L.282, No.84, eff. imd.; Dec. 19, 1975, P.L.598, No.168, eff. imd.; July 9, 1976, P.L.551, No.135, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days; Feb. 18, 1982, P.L.45, No.26, eff. imd.; June 28, 1993, P.L.181, No.38, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; June 28, 2002, P.L.478, No.80, eff. imd.)

2002 Amendment.  Act 80 added subsec. (e).

1994 Amendment.  Act 102 amended subsec. (a). Section 10 of Act 102 provided that the amendment of subsec. (a) shall apply to the estates of decedents dying on or after the effective date of Act 102.

1993 Amendment.  Act 38 amended subsecs. (b) and (c).

1982 Amendment.  Act 26 amended subsec. (c) and added subsec. (d).

Cross References.  Section 3101 is referred to in section 3102 of this title.



Section 3102 - Settlement of small estates on petition

§ 3102.  Settlement of small estates on petition.

When any person dies domiciled in the Commonwealth owning property (exclusive of real estate and of property payable under section 3101 (relating to payments to family and funeral directors), but including personal property claimed as the family exemption) of a gross value not exceeding $25,000, the orphans' court division of the county wherein the decedent was domiciled at the time of his death, upon petition of any party in interest, in its discretion, with or without appraisement, and with such notice as the court shall direct, and whether or not letters have been issued or a will probated, may direct distribution of the property (including property not paid under section 3101) to the parties entitled thereto. The authority of the court to award distribution of personal property under this section shall not be restricted because of the decedent's ownership of real estate, regardless of its value. The decree of distribution so made shall constitute sufficient authority to all transfer agents, registrars and others dealing with the property of the estate to recognize the persons named therein as entitled to receive the property to be distributed without administration, and shall in all respects have the same effect as a decree of distribution after an accounting by a personal representative. Within one year after such a decree of distribution has been made, any party in interest may file a petition to revoke it because an improper distribution has been ordered. If the court shall find that an improper distribution has been ordered, it shall revoke the decree and shall direct restitution as equity and justice shall require.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 3102 shall apply to the estates of decedents dying on or after the effective date of Act 102.



Section 3121 - When allowable

SUBCHAPTER B

FAMILY EXEMPTION

Sec.

3121.  When allowable.

3122.  Payment or delivery of exemption.

3123.  Payment from real estate.

3124.  Income.

3125.  Other remedies.

3126.  Grantee or lienholder.

§ 3121.  When allowable.

The spouse of any decedent dying domiciled in the Commonwealth, and if there be no spouse, or if he has forfeited his rights, then such children as are members of the same household as the decedent, and in the event there are no such children, then the parent or parents of the decedent who are members of the same household as the decedent, may retain or claim as an exemption either real or personal property, or both, not theretofore sold by the personal representative, to the value of $3,500: Provided, That property specifically devised or bequeathed by the decedent, or otherwise specifically disposed of by him, may not be so retained or claimed if other assets are available for the exemption. The surviving husband or wife shall be a competent witness as to all matters pertinent to the issue of forfeiture of the right to exemption.

(June 27, 1974, P.L.383, No.130, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 3121 shall apply to the estates of decedents dying on or after the effective date of Act 102.



Section 3122 - Payment or delivery of exemption

§ 3122.  Payment or delivery of exemption.

(a)  Items claimed.--The personal representative, if any, shall deliver to the spouse, child or children, parent or parents, the items of personal property claimed as the exemption, at the values fixed by the inventory and appraisement.

(b)  Property set aside for minors or incapacitated persons.--When any spouse, child or parent entitled to all or part of the exemption is a minor or an incapacitated person, the guardian of his estate, and if no such guardian has been appointed then the personal representative, without request made to him by anyone, shall select, for the use and benefit of the minor or incapacitated person, real or personal property to the full value to which he is entitled, and in so doing the guardian or personal representative shall be governed by the necessities of the minor or incapacitated person in the circumstances of each case.

(c)  Control of court.--On petition of any party in interest, the court, with or without appraisal and on such notice as it shall direct, may control the distribution and the valuation of articles of personal property retained or claimed.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 amended subsec. (b). See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 3123 - Payment from real estate

§ 3123.  Payment from real estate.

(a)  Appraisement.--If the exemption is claimed in whole or in part out of real estate, the appraisement of the real estate shall be made by two appraisers appointed by the court, upon petition and after such notice as the court shall direct. The orphans' court division of the county where letters testamentary or of administration have been granted, or should no letters have been granted then of the county within which was the family or principal residence of the decedent, shall have jurisdiction concerning the exemption, whether the real estate is situate in that county or in any other county of the Commonwealth. When real estate is located outside of the county of original jurisdiction, the orphans' court division of the county of original jurisdiction may, in its discretion, direct that an application for the appointment of appraisers shall be made to the orphans' court division of the county in which the real estate is located. The appraisers so appointed shall fix the value of the real estate as of the date of presenting the petition for their appointment and shall receive such compensation as shall be allowed by the court appointing them. Exceptions to appraisements shall be filed with the court of original jurisdiction which may, in its discretion, refer the exceptions to the orphans' court division of the county in which the real estate is located. Upon compliance with such requirements of notice as the court shall direct, the court of original jurisdiction may confirm the appraisement and set apart the real estate to the surviving spouse, child or children, parent or parents entitled thereto.

(b)  Real estate valued at more than amount claimed.--When the real estate of the decedent cannot be divided so as to set apart the amount claimed without prejudice to or spoiling the whole or any parcel of it and the appraisers shall value such real estate or parcel thereof at any sum exceeding the amount claimed, it shall be lawful for the orphans' court division of original jurisdiction to confirm the appraisement and to set apart such real estate or parcel thereof for the use of the surviving spouse, child or children, parent or parents, conditioned, however, that the surviving spouse, child or children, parent or parents shall pay the amount of the valuation in excess of the amount claimed, without interest, within six months from the date of confirmation of the appraisement. If the surviving spouse, child or children, parent or parents shall refuse to take the real estate or parcel thereof at the appraisement, or shall fail to make payment as provided above, the court, on application of any party in interest, may direct the personal representative or a trustee appointed by the court to sell the same and the sale in such case shall be upon such terms and security as the court shall direct.

(c)  Payment of surplus.--The real estate, if taken by the surviving spouse, child or children, parent or parents, shall vest in him or them, upon his or their payment of the surplus above so much of the exemption as shall be claimed out of the real estate to the parties entitled thereto or to the personal representative of the decedent, as the court, in its discretion, shall direct. If the real estate is sold, so much of the exemption as shall be claimed out of it shall be paid out of the purchase money to the surviving spouse, child or children, parent or parents entitled thereto, and the balance, after payment of costs, shall be distributed to the parties entitled thereto or to the personal representative of the decedent, as the court, in its discretion, shall direct.

(d)  Recording and registering decrees.--A certified copy of every decree confirming an appraisement of real estate and setting it apart to the surviving spouse, child or children, parent or parents shall be recorded in the deed book in the office of the recorder of deeds of each county where the real estate shall lie, shall be indexed by the recorder in the grantor's index under the name of the decedent and in the grantee's index under the name of such surviving spouse, child or children, parent or parents, and shall be registered in the survey bureau or with the proper authorities empowered to keep a register of real estate in the county: Provided, That no decree conditioned upon payment of any surplus by the surviving spouse, child or children, parent or parents shall be recorded or registered unless there is offered for recording, concurrently therewith, written evidence of the payment of such surplus.

(e)  Costs and expenses.--All costs, appraisers' fees and expenses of recording and registering incurred in claiming the exemption shall be part of the general administration expenses of the estate.



Section 3124 - Income

§ 3124.  Income.

When the family exemption does not exhaust the entire real and personal estate, the income of the estate shall be equitably prorated among the surviving spouse, child or children, parent or parents and the others taking the estate.



Section 3125 - Other remedies

§ 3125.  Other remedies.

The surviving spouse, child or children, parent or parents may also collect the exemption out of real and personal estate, together with income thereon, in the manner provided by law for the collection of legacies.



Section 3126 - Grantee or lienholder

§ 3126.  Grantee or lienholder.

(a)  Rights accruing before death; purchase money obligation.--Nothing in Subchapter A of this chapter (relating to dispositions independent of letters) and this subchapter shall be construed as impairing any lien existing at death for the purchase money of real estate.

(b)  Rights accruing after death.--A decree setting apart a family exemption shall be void as against a subsequent bona fide grantee of, or holder of a lien on, real estate, unless the decree granting the exemption from real estate, or a duplicate original or certified copy thereof, is recorded in the deed book in the office of the recorder of deeds in the county in which the real estate lies, within one year after the death of the decedent, or, if thereafter, then before the recording or entering of the instrument or lien under which such grantee or lienholder claims.



Section 3131 - Place of probate

SUBCHAPTER C

PROBATE

Sec.

3131.  Place of probate.

3132.  Manner of probate.

3132.1. Self-proved wills.

3133.  Limit of time for probate.

3134.  Nuncupative wills (Repealed).

3135.  Wills in foreign language.

3136.  Wills probated outside the Commonwealth.

3137.  Enforcing production of will.

3138.  Later will or codicil.

§ 3131.  Place of probate.

The will of a decedent domiciled in the Commonwealth at the time of his death shall be probated only before the register of the county where the decedent had his last family or principal residence. If the decedent had no domicile in the Commonwealth, his will may be probated before the register of any county where any of his property is located.



Section 3132 - Manner of probate

§ 3132.  Manner of probate.

All wills shall be proved by the oaths or affirmations of two competent witnesses and

(1)  Will signed by testator.--In the case of a will to which the testator signed his name, proof by subscribing witnesses, if there are such, shall be preferred to the extent that they are readily available, and proof of the signature of the testator shall be preferred to proof of the signature of a subscribing witness.

(2)  Will signed by mark or by another.--In the case of a will signed by mark or by another in behalf of the testator, the proof must be by subscribing witnesses, except to the extent that the register is satisfied that such proof cannot be adduced by the exercise of reasonable diligence. In that event other proof of the execution of the will, including proof of the subscribers' signatures, may be accepted, and proof of the signature of a witness who has subscribed to an attestation clause shall be prima facie proof that the facts recited in the attestation clause are true.

(3)  Nuncupative will.--(Repealed).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Repeal.  Act 293 repealed par. (3).



Section 3132.1 - Self-proved wills

§ 3132.1.  Self-proved wills.

(a)  Proof.--Unless there is a contest with respect to the validity of the will, or unless the will is signed by mark or by another as provided in section 2502 (relating to form and execution of a will), an affidavit of witness made in conformity with this section shall be accepted by the register as proof of the facts stated as if it had been made under oath before the register at the time of probate.

(b)  Acknowledgment and affidavits.--An attested will may at the time of its execution or at any subsequent date be made self-proved by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of this Commonwealth or under the laws of the state where execution occurs, or made before an attorney at law and certified to such an officer as provided in subsection (c) and evidenced, in either case, by the officer's certificate, under official seal, attached or annexed to the will. A separate affidavit may be used for each witness whose affidavit is not taken at the same time as the testator's acknowledgment. The acknowledgment and affidavits shall in form and content be substantially as set forth in the Uniform Probate Code or as follows:

Acknowledgment

Commonwealth of Pennsylvania (or State of ____________)

County of ____________

I, ________________, the testator whose name is signed to the attached or foregoing instrument, having been duly qualified according to law, do hereby acknowledge that I signed and executed the instrument as my Last Will; and that I signed it willingly and as my free and voluntary act for the purposes therein expressed.

Sworn to or affirmed and acknowledged before me

by ____________________________, the testator, this ______

day of _____________, 19____.

________________________________

(Testator)

________________________________

(Signature of officer or attorney)

(Seal and official capacity of

officer or state of admission of

attorney)

Affidavit

Commonwealth of Pennsylvania (or State of ____________)

County of ____________

We (or I), ________________ and ________________, the witness(es) whose name(s) are (is) signed to the attached or foregoing instrument, being duly qualified according to law, do depose and say that we were (I was) present and saw the testator sign and execute the instrument as his Last Will; that the testator signed willingly and executed it as his free and voluntary act for the purposes therein expressed; that each subscribing witness in the hearing and sight of the testator signed the will as a witness; and that to the best of our (my) knowledge the testator was at that time 18 or more years of age, of sound mind and under no constraint or undue influence.

Sworn to or affirmed and subscribed to before me

by ________________ and ________________, witness(es), this

______ day of ______________, 19____.

________________________________

Witness

________________________________

Witness

________________________________

________________________________

(Signature of officer or attorney)

(Seal and official capacity of

officer or state of admission of

attorney)

(c)  Acknowledgment and affidavit taken before an attorney at law.--The acknowledgment of the testator and the affidavit of a witness required by subsection (b) may be made before a member of the bar of the Supreme Court of Pennsylvania or of the highest court of the state in which execution of the will occurs who certifies to an officer authorized to administer oaths that the acknowledgment and affidavit was made before him. In such case, in addition to the acknowledgment and affidavit required by subsection (b), the attorney's certification shall be evidenced by the officer before whom it was made substantially as follows:

Commonwealth of Pennsylvania (or State of ____________)

County of ____________

On this, the ________________ day of _______________, 19____, before me _________________, the undersigned officer, personally appeared ________________, known to me or satisfactorily proven to be a member of the bar of the highest court of (Pennsylvania or the state in which execution of the will took place), and certified that he was personally present when the foregoing acknowledgment and affidavit were signed by the testator and witnesses.

In witness whereof, I hereunto set my hand and official seal.

_____________________________

(Signature, seal and official

capacity of officer)

(June 24, 1976, P.L.434, No.105, eff. 60 days; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Section 15 of Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 3133 - Limit of time for probate

§ 3133.  Limit of time for probate.

(a)  Original probate.--A will may be offered for probate at any time.

(b)  Conclusiveness of original probate.--The probate of a will shall be conclusive as to all property, real or personal, devised or bequeathed by it, unless an appeal shall be taken from probate as provided in section 908 (relating to appeals), or the probate record shall have been amended as authorized by section 3138 (relating to later will or codicil).

(c)  Effect upon grantee or lienholder.--A will offered for original or subsequent probate more than one year after the testator's death shall be void against a bona fide grantee or holder of a lien on real estate of the testator if the conveyance or lien is entered of record before the will is offered for probate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days)

1980 Amendment.  Act 118 amended subsec. (c).

1974 Amendment.  Act 293 amended subsec. (a).



Section 3134 - Nuncupative wills (Repealed)

§ 3134.  Nuncupative wills (Repealed).

1974 Repeal.  Section 3134 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 3135 - Wills in foreign language

§ 3135.  Wills in foreign language.

A writing not in English shall not be filed for probate or for any other purpose in the office of the register unless there is attached to it and filed with it a translation into English, sworn to be correct. The register shall attach the translation to the original and shall file them in his office, and in all cases where a recording is now or hereafter may be required, both the original and the translation shall be recorded. A writing filed in violation of this section shall not constitute notice to any person.



Section 3136 - Wills probated outside the Commonwealth

§ 3136.  Wills probated outside the Commonwealth.

A duly authenticated copy of a will proved outside of the Commonwealth according to the law of the place of probate may be offered for probate before any register having jurisdiction, and letters testamentary or of administration with a will annexed may be granted thereon as though the original will had been offered before such register. If, in addition to such copy, there shall be produced a duly authenticated copy of the record of the probate proceeding of the original instrument, the will shall be entitled to probate in this Commonwealth and appropriate letters shall be issued thereon without the production or examination of the witnesses to prove such will, unless the will was probated outside of the United States and the record shows or it is satisfactorily proved that an essential requirement of Pennsylvania law for a valid will has not been met. If the will was probated outside of the United States, the probate proceedings may be supplemented by the submission of additional evidence to the register.



Section 3137 - Enforcing production of will

§ 3137.  Enforcing production of will.

The register, at the request of any party in interest, shall issue a citation directed to any person alleged to have possession or control of a will of a decedent requiring him to show cause why it should not be deposited with him. In the absence of good cause shown, the register shall order the will to be deposited with him.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)



Section 3138 - Later will or codicil

§ 3138.  Later will or codicil.

If a later will or codicil is submitted to the register for probate within three months of the testator's death but after the register shall have probated an earlier instrument, the register, after such notice as he deems advisable, but with at least ten-days' notice to the petitioner who presented the probated instrument if he has not requested probate of the later will or codicil, shall have power to open the probate record, receive proof of the later instrument or instruments and amend his probate record.

Cross References.  Section 3138 is referred to in section 3133 of this title.



Section 3151 - Proper county

SUBCHAPTER D

GRANT OF LETTERS

Sec.

3151.  Proper county.

3152.  When 21 years elapsed.

3153.  Contents of petition.

3154.  Affidavit and oath.

3155.  Persons entitled.

3156.  Persons not qualified.

3157.  Nonresidents.

3158.  Letters of administration C.T.A.

3159.  Letters of administration D.B.N. or D.B.N.C.T.A.

3160.  Letters of administration durante minoritate, durante absentia, and pendente lite.

3161.  Oath of personal representative.

3162.  Advertisement of grant of letters.

§ 3151.  Proper county.

Letters testamentary or of administration on the estate of a decedent domiciled in the Commonwealth at the time of his death shall be granted only by the register of the county where the decedent had his last family or principal residence. If the decedent had no such domicile in the Commonwealth, letters testamentary or of administration may be granted by the register of any county wherein property of the estate shall be located and, when granted, shall be exclusive throughout the Commonwealth. If the decedent had no such domicile in the Commonwealth, and had no property located therein, and service of process is to be made in the Commonwealth upon his personal representative as authorized by law, then letters testamentary or of administration on his estate may be granted by the register of any county of the Commonwealth and, when granted, shall be exclusive throughout the Commonwealth.



Section 3152 - When 21 years elapsed

§ 3152.  When 21 years elapsed.

Letters testamentary or of administration shall not be granted after the expiration of 21 years from the decedent's death, except on the order of the court, upon cause shown.



Section 3153 - Contents of petition

§ 3153.  Contents of petition.

A petition for the grant of letters testamentary or of administration shall state, under oath, so far as they are known:

(1)  The decedent's name, age, state or country of domicile, his last family or principal residence, and the place and day of his death.

(2)  If the decedent died intestate, the name and residence address of the surviving spouse, if any, and the names, relationships and residence addresses of other heirs.

(3)  If the decedent died testate, whether the will was modified by the occurrence of any of the circumstances delineated in section 2507 (relating to modification by circumstances).

(4)  If the decedent was domiciled in the Commonwealth at the time of his death, the estimated value of all his personal property, and the estimated value and the location of his real property situated in the Commonwealth.

(5)  If the decedent was not domiciled in the Commonwealth at the time of his death, the estimated value of his personal property in the Commonwealth, the estimated value of his personal property in the county in which the petition is filed, and the estimated value and location of his real property in the Commonwealth.

(6)  The name and residence address of each person to whom letters are requested to be granted.

(7)  Any other facts necessary to entitle the petitioner to letters.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 11, 1980, P.L.565, No.118, eff. 60 days)

1980 Amendment.  Act 118 amended par. (1).

1974 Amendment.  Act 293 amended par. (3).



Section 3154 - Affidavit and oath

§ 3154.  Affidavit and oath.

(a)  Fiduciary and witness.--The affidavit to a petition for the grant of letters and the oath of the fiduciary relative to the performance of his duties and, except as provided in subsection (b), the oath of a witness relative to probate of a will shall be taken before and administered by:

(1)  Within the Commonwealth.--The register of any county of the Commonwealth.

(2)  Outside of the Commonwealth.--A public officer of another jurisdiction having duties similar to those of a register who has been authorized to do so by the register of the county where the application for letters is to be made.

(b)  Subscribing witness.--Unless there is a contest with respect to the validity of the will or unless the will is signed by mark or by another under section 2502(2) or (3) (relating to form and execution of a will), the oath of a subscribing witness relative to probate of a will may be taken before an officer authorized to administer oaths under the laws of this Commonwealth or under the laws of another state.

(July 14, 1988, P.L.553, No.99, eff. imd.)

Cross References.  Section 3154 is referred to in section 911 of this title.



Section 3155 - Persons entitled

§ 3155.  Persons entitled.

(a)  Letters testamentary.--Letters testamentary shall be granted by the register to the executor designated in the will, whether or not he has declined a trust under the will.

(b)  Letters of administration.--Letters of administration shall be granted by the register, in such form as the case shall require, to one or more of those hereinafter mentioned and, except for good cause, in the following order:

(1)  Those entitled to the residuary estate under the will.

(2)  The surviving spouse.

(3)  Those entitled under the intestate law as the register, in his discretion, shall judge will best administer the estate, giving preference, however, according to the sizes of the shares of those in this class.

(4)  The principal creditors of the decedent at the time of his death.

(5)  Other fit persons.

(6)  If anyone of the foregoing shall renounce his right to letters of administration, the register, in his discretion, may appoint a nominee of the person so renouncing in preference to the persons set forth in any succeeding paragraph.

(7)  A guardianship support agency serving as guardian of an incapacitated person who dies during the guardianship administered pursuant to Subchapter F of Chapter 55 (relating to guardianship support).

(8)  A redevelopment authority formed pursuant to the act of May 24, 1945 (P.L.991, No.385), known as the Urban Redevelopment Law.

(c)  Time limitation.--Except with the consent of those enumerated in paragraphs (1), (2) and (3), no letters shall be issued to those enumerated in paragraph (4), (5) or (8) of subsection (b) until 30 days after the decedent's death.

(d)  Death charges.--Notwithstanding the provisions of subsections (a) and (b), the register shall not grant letters testamentary or letters of administration to any person charged, whether by indictment, information or otherwise, by the United States, the Commonwealth or any of the several states, with voluntary manslaughter or homicide, except homicide by vehicle, in connection with a decedent's death unless and until the charge is withdrawn, dismissed or a verdict of not guilty is returned.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 20, 2000, P.L.838, No.118, eff. 60 days; Nov. 29, 2006, P.L.1536, No.171, eff. 60 days)

Cross References.  Section 3155 is referred to in sections 3181, 3182 of this title.



Section 3156 - Persons not qualified

§ 3156.  Persons not qualified.

No person shall be qualified to serve as a personal representative who is:

(1)  Under 18 years of age.

(2)  A corporation not authorized to act as fiduciary in the Commonwealth.

(3)  A person, other than an executor designated by name or description in the will, found by the register to be unfit to be entrusted with the administration of the estate.

(4)  The nominee of any beneficiary, legatee or person having any interest whatsoever, when such beneficiary, legatee or person is a citizen or resident of any country outside the territorial limits or possessions of the United States, when it shall appear doubtful to the register that in the distribution of the estate any such person will have the actual benefit, use, enjoyment or control of the money or other property representing his share or interest therein.

(5)  Charged, whether by indictment, information or otherwise, by the United States, the Commonwealth or any of the several states, with voluntary manslaughter or homicide, except homicide by vehicle, in connection with a decedent's death unless and until the charge is withdrawn, dismissed or a verdict of not guilty is returned.

(Dec. 6, 1972, P.L.1461, No.331; Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment.  Act 118 added par. (5).

1972 Amendment.  Act 331 amended par. (1).

Cross References.  Section 3156 is referred to in sections 3181, 3182 of this title.



Section 3157 - Nonresidents

§ 3157.  Nonresidents.

The register shall have discretion to refuse letters of administration to any individual not a resident of this Commonwealth.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 3158 - Letters of administration C.T.A

§ 3158.  Letters of administration C.T.A.

When there is a will, but no executor qualifies, letters of administration cum testamento annexo may be granted to the person or persons entitled thereto.



Section 3159 - Letters of administration D.B.N. or D.B.N.C.T.A

§ 3159.  Letters of administration D.B.N. or D.B.N.C.T.A.

When an entire vacancy occurs in the office of personal representative before administration is completed, the register, in a case of intestacy, shall grant letters of administration de bonis non, and in the case of testacy, letters de bonis non cum testamento annexo, to the person or persons entitled thereto.



Section 3160 - Letters of administration durante minoritate, durante absentia, and pendente lite

§ 3160.  Letters of administration durante minoritate, durante absentia, and pendente lite.

Whenever the circumstances of the case require, letters of administration durante minoritate, durante absentia, or pendente lite may be granted to any fit person or persons, after such notice, if any, as the register shall require.



Section 3161 - Oath of personal representative

§ 3161.  Oath of personal representative.

Before letters shall be granted to a personal representative by the register, the personal representative shall swear that he will well and truly administer the estate according to law. The oath of a corporate personal representative may be taken by any of its officers.



Section 3162 - Advertisement of grant of letters

§ 3162.  Advertisement of grant of letters.

(a)  Notice generally.--The personal representative, immediately after the grant of letters, shall cause notice thereof to be given in one newspaper of general circulation published at or near the place where the decedent resided or, in the case of a nonresident decedent, at or near the place where the letters were granted, and in the legal periodical, if any, designated by rule of court for the publication of legal notices, once a week for three successive weeks, together with his name and address; and in every such notice, he shall request all persons having claims against the estate of the decedent to make known the same to him or his attorney, and all persons indebted to the decedent to make payment to him without delay.

(b)  Proofs of advertisement to trustee.--A personal representative who has advertised the grant of letters and received the notice required by section 7780.3(c) (relating to duty to inform and report) shall promptly send copies of the proofs of that advertisement to the trustee.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

Cross References.  Section 3162 is referred to in section 7755 of this title.



Section 3171 - Individual estate

SUBCHAPTER E

PERSONAL REPRESENTATIVE; BOND

Sec.

3171.  Individual estate.

3172.  Register's responsibility.

3173.  Fiduciary estate.

3174.  When not required.

3175.  Requiring or changing amount of bond.

§ 3171.  Individual estate.

Except as hereinafter provided, before letters shall be granted to any personal representative, he shall execute and file a bond which shall be in the name of the Commonwealth, with sufficient surety, in such amount as the register considers necessary, having regard to the value of the personal estate which will come into the control of the personal representative, and conditioned in the following form:

(1)  When one personal representative.--The condition of this obligation is, that if the said personal representative shall well and truly administer the estate according to law, this obligation shall be void; but otherwise, it shall remain in force.

(2)  When two or more personal representatives.--The condition of this obligation is, that if the said personal representatives or any of them shall well and truly administer the estate according to law, this obligation shall be void as to the personal representative or representatives who shall so administer the estate; but otherwise, it shall remain in force.



Section 3172 - Register's responsibility

§ 3172.  Register's responsibility.

If any register shall grant letters without having taken such bond as is required by law, he and his surety shall be liable to pay all damages which shall accrue to any person by reason thereof. Nothing herein stated shall be deemed to relieve the personal representative from liability which would otherwise be imposed upon him by law.



Section 3173 - Fiduciary estate

§ 3173.  Fiduciary estate.

The register, in his discretion, upon the application of any party in interest, in addition to any bond required for the decedent's individual estate, may require a separate bond in the name of the Commonwealth, with sufficient surety, in such amount as the register shall consider necessary for the protection of the parties in interest in an estate of which the decedent was a fiduciary, and conditioned in the following form:

(1)  When one personal representative.--The condition of this obligation is, that if the said personal representative shall well and truly account for property held by the decedent as fiduciary according to law, this obligation shall be void; but otherwise, it shall remain in force.

(2)  When two or more personal representatives.--The condition of this obligation is, that if the said personal representatives or any of them shall well and truly account for property held by the decedent as fiduciary according to law, this obligation shall be void as to the personal representative or representatives who shall so account; but otherwise, it shall remain in force.



Section 3174 - When not required

§ 3174.  When not required.

(a)  Corporate personal representative.--No bond shall be required of:

(1)  A bank and trust company or of a trust company incorporated in this Commonwealth.

(2)  A national bank having its principal office in this Commonwealth.

(3)  A foreign corporate fiduciary or a national bank having its principal office out of this Commonwealth, otherwise qualified to act if the laws of the state in which it is incorporated or in which the national bank is located provide a similar exemption for corporations existing under the laws of this Commonwealth.

(b)  Individual personal representative.--Unless a bond is ordered by the court or is required by the will, if any, no bond shall be required of an individual personal representative who:

(1)  Is named in the will as an original or successor personal representative and:

(i)  is a resident of this Commonwealth;

(ii)  has been excused from filing a bond by the express direction of the testator in his will; or

(iii)  is not a resident of this Commonwealth but will serve with a resident co-personal representative of whom no bond is required if the petition for letters includes an averment that all assets will remain in the custody and control of the resident co-personal representative.

(2)  Is not named in the will, if any, as an original or successor personal representative but is a resident of this Commonwealth and is either the sole residuary legatee or next of kin or is the nominee of all residuary legatees or next of kin who are adult and sui juris.

(July 9, 1976, P.L.551, No.135, eff. imd.; Apr. 18, 1978, P.L.42, No.23, eff. 60 days; July 11, 1980, P.L.565, No.118, eff. 60 days)



Section 3175 - Requiring or changing amount of bond

§ 3175.  Requiring or changing amount of bond.

The court, upon cause shown and after such notice, if any, as it shall direct, may require a surety bond, or increase or decrease the amount of an existing bond, or require more or less security therefor.



Section 3181 - Revocation of letters

SUBCHAPTER F

PERSONAL REPRESENTATIVE; REVOCATION OF

LETTERS; REMOVAL AND DISCHARGE

Sec.

3181.  Revocation of letters.

3182.  Grounds for removal.

3183.  Procedure for and effect of removal.

3184.  Discharge of personal representative and surety.

§ 3181.  Revocation of letters.

(a)  When no will.--The register may revoke letters of administration granted by him whenever it appears that the person to whom the letters were granted is not entitled thereto.

(b)  When a will.--The register may amend or revoke letters testamentary or of administration granted by him not in conformity with the provisions of a will admitted to probate.

(c)  Death charges.--Whether or not a will has been submitted or admitted, the register may revoke letters testamentary or of administration when it appears that the person to whom the letters were granted has been charged with voluntary manslaughter or homicide, except homicide by vehicle, as set forth in sections 3155 (relating to persons entitled) and 3156 (relating to persons not qualified), provided that the revocation shall not occur on these grounds if and when the charge has been dismissed, withdrawn or terminated by a verdict of not guilty.

(Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment.  Act 118 added subsec. (c).



Section 3182 - Grounds for removal

§ 3182.  Grounds for removal.

The court shall have exclusive power to remove a personal representative when he:

(1)  is wasting or mismanaging the estate, is or is likely to become insolvent, or has failed to perform any duty imposed by law; or

(2)  (Deleted by amendment).

(3)  has become incapacitated to discharge the duties of his office because of sickness or physical or mental incapacity and his incapacity is likely to continue to the injury of the estate; or

(4)  has removed from the Commonwealth or has ceased to have a known place of residence therein, without furnishing such security or additional security as the court shall direct; or

(4.1)  has been charged with voluntary manslaughter or homicide, except homicide by vehicle, as set forth in sections 3155 (relating to persons entitled) and 3156 (relating to persons not qualified), provided that the removal shall not occur on these grounds if the charge has been dismissed, withdrawn or terminated by a verdict of not guilty; or

(5)  when, for any other reason, the interests of the estate are likely to be jeopardized by his continuance in office.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment.  Act 118 added par. (4.1).

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 3182 is referred to in sections 5131, 5515 of this title.



Section 3183 - Procedure for and effect of removal

§ 3183.  Procedure for and effect of removal.

The court on its own motion may, and on the petition of any party in interest alleging adequate grounds for removal shall, order the personal representative to appear and show cause why he should not be removed, or, when necessary to protect the rights of creditors or parties in interest, may summarily remove him. Upon removal, the court may direct the grant of new letters testamentary or of administration by the register to the person entitled and may, by summary attachment of the person or other appropriate orders, provide for the security and delivery of the assets of the estate, together with all books, accounts and papers relating thereto. Any personal representative summarily removed under the provisions of this section may apply, by petition, to have the decree of removal vacated and to be reinstated, and, if the court shall vacate the decree of removal and reinstate him, it shall thereupon make any orders which may be appropriate to accomplish the reinstatement.

Cross References.  Section 3183 is referred to in sections 5131, 5515, 7766 of this title.



Section 3184 - Discharge of personal representative and surety

§ 3184.  Discharge of personal representative and surety.

After confirmation of his final account and distribution to the parties entitled, a personal representative and his surety may be discharged by the court from future liability. The court may discharge only the surety from future liability, allowing the personal representative to continue without surety, upon condition that no further assets shall come into the control of the personal representative until he files another bond with sufficient surety, as required by the register.

Cross References.  Section 3184 is referred to in sections 5131, 5515, 7766, 7792 of this title.






Chapter 33 - Administration and Personal Representatives

Section 3301 - Duty of personal representative

CHAPTER 33

ADMINISTRATION AND PERSONAL REPRESENTATIVES

Subchapter

A.  Inventory

B.  Personal Representatives; Powers, Duties and Liabilities

C.  Sales, Pledges, Mortgages, Leases, Options and Exchanges

D.  Abatement, Survival and Control of Actions

E.  Claims; Charges; Rights of Creditors

Enactment.  Chapter 33 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

SUBCHAPTER A

INVENTORY

Sec.

3301.  Duty of personal representative.

3302.  Valuations.

3303.  Supplemental inventory.

3304.  Claims against personal representative.

3305.  Objections to inventory.

§ 3301.  Duty of personal representative.

(a)  General assets.--Every personal representative shall file with the register a verified inventory of all real and personal estate of the decedent, except real estate outside of this Commonwealth. An ancillary personal representative shall include in the inventory only assets for which he is responsible.

(b)  Real estate outside of Commonwealth.--The inventory shall include at the end a memorandum of real estate outside of this Commonwealth. The memorandum, at the election of the personal representative, may indicate the value of each item of real estate included therein, but the values so fixed shall not be extended into the total of the inventory or included as real estate in subsequent accountings.

(c)  Time for filing.--The personal representative shall file his inventory no later than the date he files his account or the due date, including any extension, for the filing of the inheritance tax return for the estate, whichever is earlier. Any party in interest in the estate may request the filing of an inventory at an earlier date by writing delivered to the personal representative or his attorney in which event an inventory shall be filed within three months after the appointment of the personal representative or within 30 days after the request, whichever is later. The court may direct the  personal representative to file an inventory of estate assets at any time.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsec. (c).



Section 3302 - Valuations

§ 3302.  Valuations.

The personal representative shall determine and state in figures opposite each item of the inventory its fair value as of the date of the decedent's death.



Section 3303 - Supplemental inventory

§ 3303.  Supplemental inventory.

Whenever any property not included in the inventory comes to the knowledge of the personal representative, he shall file, within 30 days of its discovery, a supplemental inventory thereof with the register.



Section 3304 - Claims against personal representative

§ 3304.  Claims against personal representative.

The appointment of a personal representative shall not operate as a discharge or bequest of any debt which he owes the decedent or of any claim which the decedent had against him, but any such debt or claim, if it survives, shall be included in the inventory.



Section 3305 - Objections to inventory

§ 3305.  Objections to inventory.

Objections to the inventory may be made by any party in interest at any time up to and including the time fixed by rule of court for making objections to the first account of the personal representative. Such objections in the discretion of the court may be heard at the audit of the account. Objections to the inventory also may be made in the form of objections to the account.



Section 3311 - Possession of real and personal estate; exception

SUBCHAPTER B

PERSONAL REPRESENTATIVES; POWERS,

DUTIES AND LIABILITIES

Sec.

3311.  Possession of real and personal estate; exception.

3312.  Renunciation of right to administer property.

3313.  Liability insurance.

3314.  Continuation of business.

3315.  Incorporation of estate's business.

3316.  Investment of funds.

3316.1. Set-aside.

3317.  Claims against co-fiduciary.

3318.  Revival of judgments against personal representative.

3319.  Power of attorney; delegation of power over subscription        rights and fractional shares; authorized delegations.

3320.  Voting stock by proxy.

3321.  Nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book- entry securities.

3322.  Acceptance of deed in lieu of foreclosure.

3323.  Compromise of controversies.

3324.  Death or incapacity of fiduciary.

3325.  Administrator C.T.A.

3326.  Administrator D.B.N. and D.B.N.C.T.A.

3327.  Surviving or remaining personal representatives.

3328.  Disagreement of personal representatives.

3329.  Effect of revocation of letters, probate of will, later will or codicil.

3330.  Notice of devise or bequest to corporation or association.

3331.  Liability of personal representative on contracts.

3332.  Inherent powers and duties.

§ 3311.  Possession of real and personal estate; exception.

(a)  Personal representative.--A personal representative shall have the right to and shall take possession of, maintain and administer all the real and personal estate of the decedent, except real estate occupied at the time of death by an heir or devisee with the consent of the decedent. He shall collect the rents and income from each asset in his possession until it is sold or distributed, and, during the administration of the estate, shall have the right to maintain any action with respect to it and shall make all reasonable expenditures necessary to preserve it. The court may direct the personal representative to take possession of, administer and maintain real estate so occupied by an heir or a devisee if this is necessary to protect the rights of claimants or other parties. Nothing in this section shall affect the personal representative's power to sell real estate occupied by an heir or devisee.

(b)  Redevelopment authority.--A redevelopment authority granted letters of administration shall have the power to take, clear, combine or transfer title to real property of the estate as necessary to return such property to productive use and, upon payment of fair market value of the property in its current state, to the estate.

(Nov. 29, 2006, P.L.1536, No.171, eff. 60 days)



Section 3312 - Renunciation of right to administer property

§ 3312.  Renunciation of right to administer property.

When any property is of no value to the estate, the court may authorize the personal representative to renounce his right to administer it.



Section 3313 - Liability insurance

§ 3313.  Liability insurance.

The personal representative, at the expense of the estate, may protect himself, his employees and the beneficiaries by insurance from liability to third persons arising from the administration of the estate.

Cross References.  Section 3313 is referred to in sections 5144, 5521 of this title.



Section 3314 - Continuation of business

§ 3314.  Continuation of business.

The court, aided by the report of a master if necessary, may authorize the personal representative to continue any business of the estate for the benefit of the estate and in doing so the court, for cause shown, may disregard the provisions of the governing instrument, if any. The order may be with or without notice. If prior notice is not given to all parties in interest, it shall be given within five days after the order or within such extended time as the court, for cause shown, shall allow. Any party in interest may, at any time, petition the court to revoke or modify the order. The order may provide:

(1)  for the conduct of business, by the personal representative alone or jointly with others, or, unless restricted by the terms of the governing instrument, as a corporation to be formed;

(2)  the extent of the liability of the estate or any part thereof, or of the personal representative, for obligations incurred in the continuation of the business;

(3)  whether liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate set aside for use in the business or to the estate as a whole;

(4)  the period of time the business may be conducted; and

(5)  such other regulations, including accountings, as the court shall deem advisable.

Cross References.  Section 3314 is referred to in sections 5144, 5521 of this title.



Section 3315 - Incorporation of estate's business

§ 3315.  Incorporation of estate's business.

After notice to all parties in interest, aided by the report of a master if necessary, the court, unless restricted by the terms of the governing instrument, may authorize the personal representative alone or jointly with others, to organize a corporation to carry on the business of the estate, whether the business was owned solely or with others, and may contribute for stock of the corporation, as capital, all or part of the property of the estate which was invested in the business.

Cross References.  Section 3315 is referred to in sections 5144, 5521 of this title.



Section 3316 - Investment of funds

§ 3316.  Investment of funds.

Subject to his duty to liquidate the estate for prompt distribution and to the provisions of the will, if any, the personal representative may invest the funds of the estate but shall have no duty to do so. Any such investment, except as the court or the will may otherwise authorize or direct, shall be restricted to:

(1)  obligations of the United States or the United States Treasury, of the Commonwealth, or of any political subdivision of the Commonwealth;

(2)  an interest-bearing deposit in any bank, bank and trust company, savings bank or national banking association located within this Commonwealth if:

(i)  the maturity date or the permissible date of withdrawal does not exceed one year from the date of the deposit or any renewal thereof; and

(ii)  the deposits do not exceed the amount which is fully insured by the Federal Deposit Insurance Corporation pursuant to the Federal Deposit Insurance Act (64 Stat. 873, 12 U.S.C. §§ 264 and 1811 et seq.);

(3)  savings accounts of any savings association incorporated under the laws of this Commonwealth, or of any Federal savings and loan association incorporated under the laws of the United States, if the withdrawal or repurchase value thereof is insured by the Federal Deposit Insurance Corporation pursuant to the Federal Deposit Insurance Act; and

(4)  a money market mutual fund affiliated with a corporate personal representative.

The personal representative may also make temporary investments as authorized by section 7207 (relating to retention of cash; temporary investments) without regard to any investment restrictions imposed by the will.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; June 25, 1999, P.L.212, No.28, eff. 6 months)

1999 Amendment.  See section 6(a) of Act 28 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.



Section 3316.1 - Set-aside

§ 3316.1.  Set-aside.

A personal representative may, without court approval, set aside property in a separate fund prior to actual distribution, after which income earned on the separate fund and appreciation or depreciation of the property set-aside shall belong to the separate fund.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 added section 3316.1. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 3317 - Claims against co-fiduciary

§ 3317.  Claims against co-fiduciary.

When one of two or more personal representatives shall be individually liable to the estate, the other or others shall take any legal action against him necessary to protect the estate.

Cross References.  Section 3317 is referred to in sections 5144, 5521 of this title.



Section 3318 - Revival of judgments against personal representative

§ 3318.  Revival of judgments against personal representative.

When the estate holds a judgment which is a lien on the real estate of the personal representative, any party in interest may suggest his interest in the judgment upon the record thereof and bring an appropriate action to revive it and to continue its lien. Any judgment so revived shall remain for the use of all parties in interest.

Cross References.  Section 3318 is referred to in sections 5144, 5521 of this title.



Section 3319 - Power of attorney; delegation of power over subscription rights and fractional shares; authorized delegations

§ 3319.  Power of attorney; delegation of power over subscription rights and fractional shares; authorized delegations.

(a)  Power of attorney.--A personal representative may convey real estate, transfer title to personal estate, or perform any other act of administration by an attorney or agent under a power of attorney. Nothing in this subsection authorizes the delegation of any discretionary power.

(b)  Delegation of power over subscription rights and fractional shares.--Where there is more than one personal representative, one or more may delegate to another the power to decide whether rights to subscribe to stock should be sold or should be exercised, and also the power to decide whether a fractional share of stock should be sold or should be rounded out to a whole share through the purchase of an additional fraction, and also the power to carry out any such decision. Any delegation may extend to all subscription rights and fractional shares from time to time received by the personal representatives on account of stock held by them, or may be limited to any extent specified in the delegation. No exercise of any delegated power shall be valid, unless:

(1)  the stock on which the subscription rights or fractional shares are issued are listed or traded on the New York Stock Exchange or any other exchange approved by the Department of Banking; and

(2)  the shares held by the personal representatives on which the subscription rights or fractional shares are issued constitute less than 5% of the total outstanding shares of the same class of the same corporation.

(c)  Delegation authorized by governing instrument.--Nothing in this section precludes a delegation authorized by the governing instrument.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 amended subsec. (a). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 3319 is referred to in sections 5144, 5521 of this title.



Section 3320 - Voting stock by proxy

§ 3320.  Voting stock by proxy.

The personal representatives or a majority of them, either in person or by proxy, may vote stock owned by the estate.

Cross References.  Section 3320 is referred to in sections 5144, 5521 of this title.



Section 3321 - Nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities

§ 3321.  Nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities.

(a)  Corporate personal representative.--A bank and trust company or a trust company incorporated in the Commonwealth, or a national bank with trust powers having its principal office in the Commonwealth, may keep investments or fractional interests in investments held by it, either as sole personal representative or jointly with other personal representatives, in the name or names of the personal representatives or in the name of the nominee of the corporate personal representative: Provided, That the consent thereto of all the personal representatives is obtained: And provided further, That all such investments shall be so designated upon the records of the corporate personal representative that the estate to which they belong shall appear clearly at all times.

(b)  Individual personal representative.--A personal representative serving jointly with a bank and trust company or a trust company incorporated in the Commonwealth, or with a national bank having its principal office in the Commonwealth, may authorize or consent to the corporate personal representative having exclusive custody of the assets of the estate and to the holding of such investments in the name of a nominee of such corporate personal representative, to the same extent and subject to the same requirements that the corporate personal representative, if it were the sole personal representative, would be authorized to hold such investments in the name of its nominee.

(c)  Corporate fiduciary as agent.--An individual personal representative may employ a bank and trust company or a trust company incorporated in the Commonwealth, or a national bank with trust powers having its principal office in the Commonwealth, to act as his agent under a power of attorney in the performance of ministerial duties, including the safekeeping of estate assets, and such agent, when so acting, may be authorized to hold such investments in the name of its nominee to the same extent and subject to the same requirements that such agent, if it were the personal representative, would be authorized to hold such investments in the name of the nominee.

(d)  Deposit of securities in a clearing corporation.--A personal representative holding securities in its fiduciary capacity, any bank and trust company, trust company or National bank holding securities as an agent pursuant to subsection (c) of this section, is authorized to deposit or arrange for the deposit of such securities in a clearing corporation (as defined in Division 8 of Title 13 (relating to investment securities)). When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other such securities deposited in such clearing corporation by any person regardless of the ownership of such securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of such fiduciary and the records of such bank and trust company, trust company or National bank acting as an agent under a power of attorney for a personal representative shall at all times show the name of the party for whose account the securities are so deposited. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation without physical delivery of certificates representing such securities. A bank and trust company, trust company or National bank so depositing securities pursuant to this section shall be subject to such rules and regulations as, in the case of State chartered institutions, the Department of Banking and, in the case of National banking associations, the comptroller of the currency may from time to time issue including, without limitation, standards for, or the method of making a determination of, the financial responsibility of any clearing corporation in which securities are deposited. A bank and trust company, trust company or National bank acting as custodian for a personal representative shall, on demand by the personal representative, certify in writing to the personal representative the securities so deposited by such bank and trust company, trust company or National bank in such clearing corporation for the account of such personal representative. A personal representative shall, on demand by any party to a judicial proceeding for the settlement of such personal representative's account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such personal representative in such clearing corporation for its account as such personal representative.

(e)  Accounting for book-entry securities.--With respect to securities which are available in book-entry form as an alternative to securities in definitive form, the receipt, holding or transfer of such securities in book-entry form by a bank and trust company, trust company or National bank acting as a sole or joint personal representative, or as an attorney-in-fact for a personal representative, is for all purposes equivalent to the receipt, holding or transfer of such securities in definitive form and no segregation of such book-entry securities shall be required other than by appropriate accounting records to identify the accounts for which such securities are held.

(Oct. 10, 1974, P.L.720, No.242, eff. imd.; Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 amended the section heading and subsecs. (c) and (d). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  Act 152 amended subsec. (e). Section 27(e) of Act 152 provided that the amendment shall apply beginning with the effective date of Act 152.

1974 Amendment.  Act 242 amended the section heading and added subsecs. (d) and (e). Section 4 of Act 242 provided that the amendment or addition of the section heading and subsecs. (d) and (e) shall apply without regard to the date of the instrument or court order under which a fiduciary is acting or may act.

Cross References.  Section 3321 is referred to in sections 5144, 5521, 5607, 7780, 7792 of this title.



Section 3322 - Acceptance of deed in lieu of foreclosure

§ 3322.  Acceptance of deed in lieu of foreclosure.

The personal representative may take for the estate from the owner of property encumbered by a mortgage owned by the estate, a deed in lieu of foreclosure, in which event the real estate shall be considered personalty to the same extent as though title were acquired by foreclosure at sheriff's sale. Any deed or deeds heretofore so accepted are hereby made valid in accordance with the provisions hereof.

Cross References.  Section 3322 is referred to in sections 5144, 5521 of this title.



Section 3323 - Compromise of controversies

§ 3323.  Compromise of controversies.

(a)  In general.--Whenever it shall be proposed to compromise or settle any claim, whether in suit or not, by or against an estate, or to compromise or settle any question or dispute concerning the validity or construction of any governing instrument, or the distribution of all or any part of any estate, or any other controversy affecting any estate, the court, on petition by the personal representative or by any party in interest setting forth all the facts and circumstances, and after such notice as the court shall direct, aided if necessary by the report of a master, may enter a decree authorizing the compromise or settlement to be made.

(b)  Pending court action.--

(1)  Court order.--Whenever it is desired to compromise or settle an action in which damages are sought to be recovered on behalf of an estate, any court or division thereof in which such action is pending and which has jurisdiction thereof may, upon oral motion by plaintiff's counsel of record in such action, or upon petition by the personal representative of such decedent, make an order approving such compromise or settlement. Such order may approve an agreement for the payment of counsel fees and other proper expenses incident to such action.

(2)  Order not subject to collateral attack.--The order of the court approving such compromise or settlement or an agreement for the payment of counsel fees and other expenses shall not be subject to collateral attack in the orphans' court division in the settlement of an estate.

(3)  Filing copy of order; additional security.--The personal representative shall file a copy of the order of the court approving such compromise or settlement in the office of the register of wills or clerk of the court having jurisdiction of the estate. When the personal representative has been required to give bond, he shall not receive the proceeds of any such compromise or settlement until the court of the county having jurisdiction of his estate has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.

Cross References.  Section 3323 is referred to in sections 5144, 5521, 7792 of this title.



Section 3324 - Death or incapacity of fiduciary

§ 3324.  Death or incapacity of fiduciary.

The personal representative of the estate of a deceased fiduciary or the guardian of an adjudged incapacitated fiduciary by reason of his position shall not succeed to the administration of, or have the right to possess, any asset of an estate which was being administered by the deceased or incapacitated fiduciary, except to protect it pending its delivery to the person entitled to it. The account of the deceased or incapacitated fiduciary may be filed by the fiduciary of his estate and it shall be filed if the court shall so direct. The court may direct the fiduciary of a deceased or incapacitated fiduciary to make the distribution and to make the transfers and assignments necessary to carry into effect a decree of distribution.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 3324 is referred to in sections 5144, 5521, 7792 of this title.



Section 3325 - Administrator C.T.A

§ 3325.  Administrator C.T.A.

An administrator with the will annexed shall have all the powers given by the will to the executor, unless otherwise provided by the will. When he has been required to give bond, no proceeds of real estate shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.



Section 3326 - Administrator D.B.N. and D.B.N.C.T.A

§ 3326.  Administrator D.B.N. and D.B.N.C.T.A.

An administrator de bonis non, with or without a will annexed, shall have the power to recover the assets of the estate from his predecessor in administration or from the personal representative of such predecessor and, except as the will shall provide otherwise, shall stand in his predecessor's stead for all purposes, except that he shall not be personally liable for the acts of his predecessor. When he has been required to give bond, no proceeds of real estate shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.



Section 3327 - Surviving or remaining personal representatives

§ 3327.  Surviving or remaining personal representatives.

Surviving or remaining personal representatives shall have all the powers of the original personal representatives, unless otherwise provided by the governing instrument.

Cross References.  Section 3327 is referred to in sections 5144, 5521 of this title.



Section 3328 - Disagreement of personal representatives

§ 3328.  Disagreement of personal representatives.

(a)  Decision of majority.--If a dispute shall arise among personal representatives, the decision of the majority shall control unless otherwise provided by the governing instrument, if any. A dissenting personal representative shall join with the majority to carry out a majority decision requiring affirmative action and may be ordered to do so by the court. A dissenting personal representative shall not be liable for the consequences of any majority decision even though he joins in carrying it out, if his dissent is expressed promptly to all the other personal representatives: Provided, That liability for failure to join in administering the estate or to prevent a breach of trust may not be thus avoided.

(b)  When no majority.--When a dispute shall arise among personal representatives as to the exercise or nonexercise of any of their powers and there shall be no agreement of a majority of them, unless otherwise provided by the governing instrument, the court, upon petition filed by any of the personal representatives or by any party in interest, aided if necessary by the report of a master, in its discretion, may direct the exercise or nonexercise of the power as the court shall deem for the best interest of the estate.

Cross References.  Section 3328 is referred to in sections 5144, 5521 of this title.



Section 3329 - Effect of revocation of letters, probate of will, later will or codicil

§ 3329.  Effect of revocation of letters, probate of will, later will or codicil.

No act of administration performed by a personal representative in good faith shall be impeached by the subsequent revocation of his letters or by the subsequent probate of a will, of a later will or of a codicil: Provided, That regardless of the good or bad faith of the personal representative, no person who deals in good faith with a duly qualified personal representative shall be prejudiced by the subsequent occurrence of any of these contingencies.



Section 3330 - Notice of devise or bequest to corporation or association

§ 3330.  Notice of devise or bequest to corporation or association.

A personal representative to whom original letters are granted shall send a written notice, within three months after the grant of letters, to each corporation or association named as a beneficiary in the decedent's will, stating the date of the decedent's death, the county where the will has been probated, and that it is named as a beneficiary.



Section 3331 - Liability of personal representative on contracts

§ 3331.  Liability of personal representative on contracts.

Unless he expressly contracts otherwise, in writing, a personal representative shall not be personally liable on any written contract which is within his authority as personal representative and discloses that he is contracting as personal representative of a named estate. Any action on such a contract shall be brought against the personal representative in his fiduciary capacity only, or against his successor in such capacity, and execution upon any judgment obtained therein shall be had only against property of the estate.

Cross References.  Section 3331 is referred to in sections 5144, 5521 of this title.



Section 3332 - Inherent powers and duties

§ 3332.  Inherent powers and duties.

Except as otherwise provided in this title, nothing in this title shall be construed to limit the inherent powers and duties of a personal representative.

Cross References.  Section 3332 is referred to in sections 5144, 5521, 7792 of this title.



Section 3351 - Power to sell

SUBCHAPTER C

SALES, PLEDGES, MORTGAGES, LEASES,

OPTIONS AND EXCHANGES

Sec.

3351.  Power to sell.

3352.  Power to lease.

3353.  Order of court.

3354.  Power given in governing instrument.

3355.  Restraint of sale.

3356.  Purchase by personal representative.

3357.  Title of purchaser.

3358.  Collateral attack.

3359.  Record of proceedings; county where real estate lies.

3360.  Contracts, inadequacy of consideration or better offer; brokers' commissions.

§ 3351.  Power to sell.

Except as otherwise provided by the will, if any, the personal representative may sell, at public or private sale, any personal property whether specifically bequeathed or not, and any real property not specifically devised, and with the joinder of the specific devisee real property specifically devised. When the personal representative has been required to give a bond, no proceeds of real estate, including proceeds arising by reason of involuntary conversion, shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Section 20(b) of Act 293 provided that the amendment of section 3351 shall be retroactive to July 1, 1972.



Section 3352 - Power to lease

§ 3352.  Power to lease.

Except as otherwise provided by the will, if any, the personal representative may lease any real or personal property which he is entitled to possess. The lease may be for a term expiring not more than one year after the decedent's death unless it is terminable by the personal representative at any later time on 30 days' notice, or unless a longer term is approved by the court.



Section 3353 - Order of court

§ 3353.  Order of court.

When the personal representative is not authorized to do so by this title or is denied the power to do so by the governing instrument, if any, or when it is advisable that a sale have the effect of a judicial sale, he may sell any real or personal property of the estate, including property specifically devised, at public or private sale, or may pledge, mortgage, lease, or exchange any such property, or grant an option for the sale, lease, or exchange of any such property, under order of the orphans' court division of the county where letters testamentary or of administration were granted, upon such terms and upon such security and after such notice as the court shall direct, whenever the court shall find such sale, pledge, mortgage, lease, exchange, or option to be desirable for the proper administration and distribution of the estate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

Cross References.  Section 3353 is referred to in sections 3357, 7792, 7794 of this title; section 8152 of Title 42 (Judiciary and Judicial Procedure).



Section 3354 - Power given in governing instrument

§ 3354.  Power given in governing instrument.

A testamentary power given in the governing instrument to sell, unless expressly restricted, shall include the power to sell at public or private sale or to pledge or mortgage for any purpose of administration or distribution, but shall not include the right to grant an option without court order. A private sale may be made, with court approval, under the provisions of this title, although the governing instrument has directed a public sale. A power in the governing instrument to sell, pledge, mortgage, lease, or exchange, or to grant an option for a purchase, lease, or exchange of property not given to any person by name or description shall be deemed to have been given to the personal representative and may be exercised without court approval. When the personal representative has been required to give bond, no proceeds of real estate shall be paid to him until the court has made an order excusing him from entering additional security or requiring additional security, and in the latter event, only after he has entered the additional security.

Cross References.  Section 3354 is referred to in section 7792 of this title.



Section 3355 - Restraint of sale

§ 3355.  Restraint of sale.

The court, on its own motion or upon application of any party in interest, in its discretion, may restrain a personal representative from making any sale under an authority not given by the governing instrument or from carrying out any contract of sale made by him under an authority not so given. The order may be conditioned upon the applicant giving bond for the protection of parties in interest who may be prejudiced thereby. The order shall be void as against a bona fide grantee of, or holder of a lien on, real estate unless the decree restraining the sale, or a duplicate original or certified copy thereof, is recorded in the deed book in the office of the recorder of deeds in the county in which such real estate lies, before the recording or entering of the instrument or lien under which such grantee or lienholder claims.

Cross References.  Section 3355 is referred to in sections 5153, 5521, 7792 of this title.



Section 3356 - Purchase by personal representative

§ 3356.  Purchase by personal representative.

In addition to any right conferred by a governing instrument, if any, the personal representative, in his individual capacity, may bid for, purchase, take a mortgage on, lease, or take by exchange, real or personal property belonging to the estate, subject, however, to the approval of the court, and under such terms and conditions and after such reasonable notice to parties in interest as it shall direct. The court may make an order directing a co-fiduciary, if any, or the court's clerk to execute a deed or other appropriate instrument to the purchasing personal representative.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

Cross References.  Section 3356 is referred to in sections 5153, 5521, 7792 of this title.



Section 3357 - Title of purchaser

§ 3357.  Title of purchaser.

(a)  General rule.--If the personal representative has given such bond, if any, as shall be required in accordance with this title, any sale, mortgage, or exchange by him, whether pursuant to a decree or to the exercise of a testamentary power or of a power under this title, shall pass the full title of the decedent therein, unless otherwise specified, discharged from the lien of legacies, from liability for all debts and obligations of the decedent, from all liabilities incident to the administration of the decedent's estate, and from all claims of distributees and of persons claiming in their right, except that no such sale, mortgage or exchange by a personal representative, unless made under section 3353 (relating to order of court) for the purpose of divesting a lien existing at the decedent's death, shall divest the interest of a bona fide grantee of, or a holder of a lien on, real property of the decedent who has acquired such interest for value under a prior recorded document from or through those entitled to the interest of the decedent in the real property by will or by intestacy, either:

(1)  more than one year after the death of the decedent and when no letters issued in the Commonwealth upon the decedent's estate were in effect; or

(2)  within such year if no letters upon the decedent's estate have been issued in the Commonwealth during that year.

(b)  Effect of certain circumstances.--Persons dealing with the personal representative shall have no obligation to see to the proper application of the cash or other assets given in exchange for the property of the estate. Any sale or exchange by a personal representative pursuant to a decree under section 3353 shall have the effect of a judicial sale, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law, if the holder of such mortgage shall consent by writing filed in the proceeding. No such sale, mortgage, exchange, or conveyance shall be prejudiced by the terms of any will or codicil thereafter probated or by the subsequent revocation of the letters of the personal representative who made the sale, mortgage, exchange, or conveyance if the person dealing with the personal representative did so in good faith.

(July 9, 1976, P.L.551, No.135, eff. imd.)

Cross References.  Section 3357 is referred to in section 8152 of Title 42 (Judiciary and Judicial Procedure).



Section 3358 - Collateral attack

§ 3358.  Collateral attack.

No decree entered pursuant to this title shall be subject to collateral attack on account of any irregularity if the court which entered it had jurisdiction to do so.

Cross References.  Section 3358 is referred to in sections 5153, 7792 of this title.



Section 3359 - Record of proceedings; county where real estate lies

§ 3359.  Record of proceedings; county where real estate lies.

Certified copies of proceedings of any court of the Commonwealth relating to or affecting real estate may be recorded in the office for the recording of deeds in any county in which the real estate lies.

Cross References.  Section 3359 is referred to in sections 5153, 5521, 7792 of this title.



Section 3360 - Contracts, inadequacy of consideration or better offer; brokers' commissions

§ 3360.  Contracts, inadequacy of consideration or better offer; brokers' commissions.

(a)  Inadequacy of consideration or better offer.--When a personal representative shall make a contract not requiring approval of court, or when the court shall approve a contract of a personal representative requiring approval of the court, neither inadequacy of consideration, nor the receipt of an offer to deal on other terms shall, except as otherwise agreed by the parties, relieve the personal representative of the obligation to perform his contract or shall constitute ground for any court to set aside the contract, or to refuse to enforce it by specific performance or otherwise: Provided, That this subsection shall not affect or change the inherent right of the court to set aside a contract for fraud, accident or mistake. Nothing in this subsection shall affect the liability of a personal representative for surcharge on the ground of negligence or bad faith in making a contract.

(b)  Brokers' commissions.--When a personal representative shall enter into an agreement of sale of real estate in good faith, which is not binding under subsection (a) of this section and which is set aside upon receipt of a higher offer for such real estate, he shall not be relieved from the payment of real estate broker or broker's commissions to the broker who had procured such agreement of sale, and in the event that more than one real estate broker is entitled to commissions for said agreements of sale, then such commissions shall be equally divided between or among such real estate brokers: Provided further, That the total aggregate commission paid as a percentage of the gross consideration of the final sale shall in no event exceed a fair commission for a single sale of the property involved.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 amended subsec. (b).

Cross References.  Section 3360 is referred to in sections 5153, 5521 of this title.



Section 3371 - Actions which survive

SUBCHAPTER D

ABATEMENT, SURVIVAL AND CONTROL OF ACTIONS

Sec.

3371.  Actions which survive.

3372.  Substitution of personal representative in pending action or proceedings.

3373.  Action by or against personal representative.

3374.  Death or removal of fiduciary.

3375.  Abatement of action for failure to take out letters.

3376.  Limitations against debt due estate.

3377.  Execution on judgments.

§ 3371.  Actions which survive.

All causes of action or proceedings shall survive as provided by 42 Pa.C.S. § 8302 (relating to survival action).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days).



Section 3372 - Substitution of personal representative in pending action or proceedings

§ 3372.  Substitution of personal representative in pending action or proceedings.

Substitution of the personal representative of a deceased party to a pending action or proceeding shall be as provided by law.

Cross References.  Section 3372 is referred to in section 5521 of this title.



Section 3373 - Action by or against personal representative

§ 3373.  Action by or against personal representative.

An action or proceeding to enforce any right or liability which survives a decedent may be brought by or against his personal representative alone or with other parties as though the decedent were alive.



Section 3374 - Death or removal of fiduciary

§ 3374.  Death or removal of fiduciary.

An action or proceeding to which a fiduciary is a party is not abated by his death or resignation or by the termination of his authority. The successor of the fiduciary may be substituted in the action or proceeding in the manner provided by law.

Cross References.  Section 3374 is referred to in section 5521 of this title.



Section 3375 - Abatement of action for failure to take out letters

§ 3375.  Abatement of action for failure to take out letters.

If a plaintiff or petitioner in any action or proceeding now pending or hereafter brought dies and a personal representative is not appointed within one year after a suggestion of such death is filed in the action or proceeding, any defendant or respondent may petition the court to abate the action as to the cause of action of the decedent. Copies of the petition shall be served upon the executor named in the will, if known to the defendant, and otherwise upon all known next of kin entitled to letters of administration. The court shall abate the action as to the cause of action of the decedent if the delay in taking out letters is not reasonably explained.



Section 3376 - Limitations against debt due estate

§ 3376.  Limitations against debt due estate.

Any statute of limitation which would bar any debt or liability owed the estate of a decedent within one year after the decedent's death shall be extended until the end of one year following the decedent's death. Failure or delay in taking out letters testamentary or of administration shall not affect the operation of any statute of limitations applicable to a debt or liability owed the estate of a decedent.

(July 9, 1976, P.L.551, No.135, eff. imd.)



Section 3377 - Execution on judgments

§ 3377.  Execution on judgments.

(a)  When prohibited.--No execution shall issue against, nor shall any levy be made upon, any real or personal property of the estate of a decedent by virtue of a judgment against him or his personal representative unless:

(1)  agreed to by the personal representative in a writing filed in the action or proceeding; or

(2)  approved by the orphans' court division of the county in which letters testamentary or of administration have been granted, or if none have been granted, then by the orphans' court division of the county in which the principal or family residence of the decedent was located. The court may require the giving of notice to the personal representative and to parties in interest or may waive all notice.

(b)  When allowed.--The restrictions of subsection (a) of this section shall not apply to actions or proceedings to enforce mortgages, ground rents, pledges, or conditional sales of real or personal property.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for Justices of the Peace No.482, as amended April 25, 1979, provided that section 3377 shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by justices of the peace. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 482 can now be found in Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Pennsylvania Rule of Civil Procedure No. 3159(b)(1), adopted April 20, 1998, provided that section 5107 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.



Section 3381 - Liens and charges existing at death not impaired

SUBCHAPTER E

CLAIMS; CHARGES; RIGHTS OF CREDITORS

Sec.

3381.  Liens and charges existing at death not impaired.

3382.  Judgments which are liens at death.

3383.  Statutes of limitations; claims not barred at death.

3384.  Notice of claim.

3384.1. Notice after settlor of revocable trust has died.

3385.  Limitation upon claims.

3386.  Failure to present claim at audit.

3387.  Claims not due; certain to become due.

3388.  Claims not certain to become due.

3389.  Claims subject to litigation in other courts.

3390.  Specific performance of contracts.

3391.  Proceeding against personal representative.

3392.  Classification and order of payment.

3393.  Notice to Commonwealth and political subdivisions.

§ 3381.  Liens and charges existing at death not impaired.

Nothing in this title shall be construed as impairing any lien or charge on real or personal estate of the decedent which existed at his death.

Cross References.  Section 3381 is referred to in section 3385 of this title.



Section 3382 - Judgments which are liens at death

§ 3382.  Judgments which are liens at death.

Any judgment which at the decedent's death was a lien on real estate then owned by him or on real estate which he had conveyed by deed not recorded during his life shall continue to bind the real estate for five years from the inception or last revival of the lien or for one year from the decedent's death, whichever shall be longer, although the judgment be not revived after his death. During this period, the judgment shall rank according to its priority at the time of death, and after this period, it shall not continue to be a lien on the real estate, unless revived. Any judgment against the decedent which is a lien on real estate aliened by him may be revived by an action of scire facias brought against the decedent, but before any judgment shall be entered thereon, the personal representative shall be made a party defendant and served with process in the action.

Cross References.  Section 3382 is referred to in section 3385 of this title.



Section 3383 - Statutes of limitations; claims not barred at death

§ 3383.  Statutes of limitations; claims not barred at death.

The death of a person shall not stop the running of the statute of limitations applicable to any claim against him, but a claim which otherwise would be barred within one year after the death of the decedent shall not be barred until the expiration of one year after his death. Nothing in this section shall be construed to shorten the period which would have been allowed by any applicable statute of limitations if the decedent had continued to live.



Section 3384 - Notice of claim

§ 3384.  Notice of claim.

(a)  Written notice.--Written notice of any claim against a decedent given to the personal representative or his attorney of record before the claim is barred shall toll the statute of limitations.

(b)  Acts equivalent to written notice.--Any of the following acts by a claimant shall be equivalent to the giving of written notice of a claim to the personal representative:

(1)  Instituting proceedings to compel the filing of an account.

(2)  Bringing an action against the personal representative in any court having jurisdiction of the claim and having the writ or pleading duly served on the personal representative.

(3)  Substituting the personal representative as a defendant in an action pending against the decedent.

(4)  Receiving a written acknowledgment by the personal representative or his attorney of record of the existence of the claim.

Cross References.  Section 3384 is referred to in section 7755 of this title.



Section 3384.1 - Notice after settlor of revocable trust has died

§ 3384.1.  Notice after settlor of revocable trust has died.

No later than 30 days after the date on which the trustee of a revocable trust learns that a personal representative has been appointed for the deceased settlor's estate, the trustee shall send to the settlor's personal representative the notice described in section 7780.3(i) (relating to duty to inform and report).

(July 7, 2006, P.L.625, No.98, eff. 120 days)

2006 Amendment.  Act 98 added section 3384.1.



Section 3385 - Limitation upon claims

§ 3385.  Limitation upon claims.

All claims against the decedent, subject only to the provisions of section 3381 (relating to liens and charges existing at death not impaired) and section 3382 (relating to judgments which are liens at death), shall become unenforceable after one year from the decedent's death against a bona fide grantee of, or holder of a lien on, real property of the decedent who has acquired his interest for value from or through those entitled to the property by will or by intestacy, either:

(1)  more than one year after the death of the decedent and when no letters issued in the Commonwealth upon the decedent's estate were in effect; or

(2)  within such year if no letters upon the decedent's estate have been issued in the Commonwealth during that year.

Nothing in this section shall be construed to limit the right of a personal representative subsequently appointed to recover from the heir or devisee the value of property so sold or encumbered.



Section 3386 - Failure to present claim at audit

§ 3386.  Failure to present claim at audit.

If any claimant whose claim is not reported to the court by the personal representative as an admitted claim shall fail to present it at the call for audit or confirmation, he shall not be entitled to receive any share of the real and personal estate distributed pursuant to such audit or confirmation, whether the estate of the decedent be solvent or insolvent.



Section 3387 - Claims not due; certain to become due

§ 3387.  Claims not due; certain to become due.

Upon satisfactory proof or admission of a claim which is not due but certain to become due, the court may provide for payment by one of the following methods:

(1)  Awarding the present value of the claim, as agreed to by the claimant and the personal representative.

(2)  Ordering the personal representative to retain or pay into the court sufficient assets to pay on maturity of the claim the whole amount then due, or a proportionate amount in case of insolvency.

Cross References.  Section 3387 is referred to in section 7755 of this title.



Section 3388 - Claims not certain to become due

§ 3388.  Claims not certain to become due.

Upon satisfactory proof or admission of a claim which may or may not become due at a future time, the court may provide for payment by one of the following methods:

(1)  Awarding the present value of the claim, as agreed to by the claimant and the personal representative.

(2)  Ordering the personal representative to distribute the estate but to retain or pay into court sufficient assets to pay the claim, or a proportionate amount in case of insolvency, if and when it becomes absolute.

(3)  Making such other provisions for the disposition or satisfaction of the claim as shall be equitable.

Cross References.  Section 3388 is referred to in section 7755 of this title.



Section 3389 - Claims subject to litigation in other courts

§ 3389.  Claims subject to litigation in other courts.

When any claim not proved in the orphans' court division is being litigated in any other division or court, State or Federal, having jurisdiction thereof, the court may make such provision for the disposition or satisfaction of the claim as shall be equitable.



Section 3390 - Specific performance of contracts

§ 3390.  Specific performance of contracts.

(a)  Application to court.--If any person makes a legally binding agreement to purchase or sell real or personal estate and dies before its consummation, his personal representative shall have power to consummate it, but if he does not do so, the court, on the application of any party in interest and after such notice and with such security, if any, as it may direct, in its discretion, may order specific performance of the agreement if it would have been enforced specifically had the decedent not died.

(b)  Execution and effect of deed or transfer.--Any necessary deed or transfer shall be executed by the personal representative or by such other person as the court shall direct. The title of any purchaser under an agreement in which the decedent was the vendor shall be the same as though the decedent had conveyed or transferred such property in his lifetime.

(c)  Indexing in judgment or ejectment and miscellaneous indexes.--When any petition for specific performance of an agreement to purchase or sell real estate is filed, the prothonotary of the court of common pleas where the real estate or any part of it lies, upon the receipt of a certificate of such fact by the clerk of the court where the petition was filed, shall enter the petition upon either the judgment or ejectment and miscellaneous indexes against the defendants as directed by local rules of court and shall certify it as lis pendens in any certificate of search which he is required to make by virtue of his office.

Cross References.  Section 3390 is referred to in section 5521 of this title.



Section 3391 - Proceeding against personal representative

§ 3391.  Proceeding against personal representative.

Any proceeding may be brought against a personal representative or the surety on his bond in the county where his letters have been granted, and if the personal representative or surety does not reside in that county, process may be served on either of them personally, or as follows:

(1)  When resident of another county.--By a duly deputized sheriff of any other county of the Commonwealth in which he shall be found.

(2)  When a nonresident of the Commonwealth.--By the sheriff of the county where letters have been granted sending, by registered mail, return receipt requested, a true and attested copy of the process to the Department of State, accompanied by the fee prescribed by law, and to the personal representative or surety at his last known address, with an endorsement thereon showing that service has been so made upon the Department of State.



Section 3392 - Classification and order of payment

§ 3392.  Classification and order of payment.

If the applicable assets of the estate are insufficient to pay all proper charges and claims in full, the personal representative, subject to any preference given by law to claims due the United States, shall pay them in the following order, without priority as between claims of the same class:

(1)  The costs of administration.

(2)  The family exemption.

(3)  The costs of the decedent's funeral and burial, and the costs of medicines furnished to him within six months of his death, of medical or nursing services performed for him within that time, of hospital services including maintenance provided him within that time, of services provided under the medical assistance program provided within that time and of services performed for him by any of his employees within that time.

(4)  The cost of a gravemarker.

(5)  Rents for the occupancy of the decedent's residence for six months immediately prior to his death.

(5.1)  Claims by the Commonwealth and the political subdivisions of the Commonwealth.

(6)  All other claims.

(Feb. 21, 2006, P.L.45, No.17, eff. imd.)

2006 Amendment.  Section 2 of Act 17 provided that Act 17 shall apply to the estate of a decedent who dies on or after the effective date of Act 17.

Cross References.  Section 3392 is referred to in section 7755 of this title.



Section 3393 - Notice to Commonwealth and political subdivisions

§ 3393.  Notice to Commonwealth and political subdivisions.

When the Commonwealth or a political subdivision thereof has a claim for maintaining in an institution a person who has died in the institution, the personal representative, within three months after the grant of letters, shall give notice thereof to the Department of Revenue or to the proper officer of such political subdivision, as the case may be.

Cross References.  Section 3393 is referred to in section 7755 of this title.






Chapter 35 - Accounts and Distribution

Section 3501 - Accounting required (Repealed)

CHAPTER 35

ACCOUNTS AND DISTRIBUTION

Subchapter

A.  Accounts

B.  Audits

C.  Review

D.  Distribution

E.  Rights of Distributees

F.  Legacies, Annuities, and Other Charges

Enactment.  Chapter 35 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

SUBCHAPTER A

ACCOUNTS

Sec.

3501.  Accounting required (Repealed).

3501.1. Accounting by personal representative.

3501.2. Annexation of account of terminated trust, guardianship or agency.

3502.  Where filed.

3503.  Notice to parties in interest.

3504.  Representation of parties in interest (Repealed).

§ 3501.  Accounting required (Repealed).

1974 Repeal.  Section 3501 was repealed December 10, 1974, P.L.867, No.293, effective immediately.



Section 3501.1 - Accounting by personal representative

§ 3501.1.  Accounting by personal representative.

A personal representative may file his account at any time after four months from the first complete advertisement of the original grant of letters, but shall not file it earlier unless directed to do so by the court. A personal representative may be cited to file an account at any time after the expiration of six months from the first complete advertisement of the original grant of letters. A personal representative may be directed by the court to file an account of his administration at any time.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 added section 3501.1.



Section 3501.2 - Annexation of account of terminated trust, guardianship or agency

§ 3501.2.  Annexation of account of terminated trust, guardianship or agency.

A personal representative who has received property from a trustee, guardian or agent following the decedent's death may annex a copy of an account of the administration of the trust, guardianship or agency to an account filed by the personal representative covering the administration of the estate. If notice of the annexation of the account of the trust, guardianship or agency is given to the persons required to be notified of the filing of the account of the estate, confirmation of the account of the estate shall relieve both the personal representative and the trustee, guardian or agent of all liability to the persons so notified for transactions shown in the accounts so annexed to the same extent as if the annexed account had been separately filed and confirmed.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Act 182 added section 3501.2. Section 15 of Act 182 provided that section 3501.2 shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.

Cross References.  Section 3501.2 is referred to in section 7799.1 of this title.



Section 3502 - Where filed

§ 3502.  Where filed.

The account of the personal representative shall be filed in the office of the clerk.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Section 15 of Act 182 provided that the amendment of section 3502 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 3503 - Notice to parties in interest

§ 3503.  Notice to parties in interest.

The personal representative shall give written notice of the filing of his account and of its call for audit or confirmation to every person known to the personal representative to have or assert an interest in the estate as beneficiary, heir, next of kin or claimant, unless the interest of such person has been satisfied or unless such person fails to respond to a demand under section 3532(b.1) (relating to at risk of personal representative).

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Section 27(d) of Act 152 provided that the amendment of section 3503 shall apply to the estates of decedents dying on or after the effective date of Act 152.

Cross References.  Section 3503 is referred to in sections 5163, 5533 of this title.



Section 3504 - Representation of parties in interest (Repealed)

§ 3504.  Representation of parties in interest (Repealed).

1999 Repeal.  Section 3504 was repealed October 12, 1999, P.L.422, No.39, effective in 60 days.



Section 3511 - Audits in counties having separate orphans' court division

SUBCHAPTER B

AUDITS

Sec.

3511.  Audits in counties having separate orphans' court        division.

3512.  Audits in counties having no separate orphans' court        division.

3513.  Statement of proposed distribution.

3514.  Confirmation of account and approval of proposed        distribution.

§ 3511.  Audits in counties having separate orphans' court division.

In any county having a separate orphans' court division, the account of a personal representative shall be examined and audited by the court without expense to the parties, except when all parties in interest in a pending proceeding shall nominate an auditor whom the court may in its discretion appoint.

Cross References.  Section 3511 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3512 - Audits in counties having no separate orphans' court division

§ 3512.  Audits in counties having no separate orphans' court division.

In any county having no separate orphans' court division, the account of a personal representative shall be confirmed by the court or by the clerk, as local rules shall prescribe, if no objections are presented within a time fixed by general rule of court. If any party in interest shall object to the account, or shall request its reference to an auditor, the court, in its discretion, may appoint an auditor.

Cross References.  Section 3512 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3513 - Statement of proposed distribution

§ 3513.  Statement of proposed distribution.

A personal representative filing an account shall file a statement of proposed distribution or a request that distribution be determined by the court or by an auditor, as local rules may prescribe. The statement of proposed distribution shall be in such form, and such notice thereof shall be given by advertisement or otherwise, and objections thereto may be made, as local rules prescribe.

Cross References.  Section 3513 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3514 - Confirmation of account and approval of proposed distribution

§ 3514.  Confirmation of account and approval of proposed distribution.

No account shall be confirmed, or statement of proposed distribution approved, until an adjudication or a decree of distribution is filed in conformity with local rules by the court or by the clerk of the court, expressly confirming the account or approving the statement of proposed distribution and specifying or indicating by reference to the statement of proposed distribution the names of the persons to whom the balance available for distribution is awarded and the amount or share awarded to each.

Cross References.  Section 3514 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3521 - Rehearing; relief granted

SUBCHAPTER C

REVIEW

Sec.

3521.  Rehearing; relief granted.

§ 3521.  Rehearing; relief granted.

If any party in interest shall, within five years after the final confirmation of any account of a personal representative, file a petition to review any part of the account or of an auditor's report, or of the adjudication, or of any decree of distribution, setting forth specifically alleged errors therein, the court shall give such relief as equity and justice shall require: Provided, That no such review shall impose liability on the personal representative as to any property which was distributed by him in accordance with a decree of court before the filing of the petition. The court or master considering the petition may include in his adjudication or report, findings of fact and of law as to the entire controversy, in pursuance of which a final order may be made.

Cross References.  Section 3521 is referred to in sections 5163, 5167, 5533, 7798, 7799.2 of this title.



Section 3531 - Estates not exceeding $25,000

SUBCHAPTER D

DISTRIBUTION

Sec.

3531.  Estates not exceeding $25,000.

3532.  At risk of personal representative.

3533.  Award upon final confirmation of account.

3534.  Distribution in kind.

3534.1. Cost of distribution of tangible personal property.

3535.  Delivery of possession of real estate.

3536.  Recording and registering decrees awarding real estate.

3537.  Compensation.

3538.  Distributions involving persons born out of wedlock.

3539.  Change in law after pattern of distribution established.

3540.  Absentee and additional distributees.

§ 3531.  Estates not exceeding $25,000.

When the gross real and personal estate of a decedent does not exceed the value of $25,000, the personal representative, after the expiration of one year from the date of the first complete advertisement of the grant of letters, may present his petition to the court with an annexed account showing the administration of the estate, the distribution theretofore made and suggesting the proper distribution of the estate not theretofore distributed. Thereupon, the court, upon satisfactory proof of notice to all known parties in interest, may approve the distribution theretofore made and order distribution of the assets not theretofore distributed and discharge the personal representative and his sureties from future liability without the expense of proceedings as in a formal account. The court may discharge only the surety from future liability, and may allow the personal representative to continue without surety upon condition that no further assets shall come into the possession of the personal representative until he files another bond, with sufficient surety, as required by the register.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 3531 shall apply to the estates of decedents dying on or after the effective date of Act 102.



Section 3532 - At risk of personal representative

§ 3532.  At risk of personal representative.

(a)  Rights of claimants against personal representatives.--A personal representative, at his own risk and without the filing, audit or confirmation of his account, may distribute real or personal property and such distribution shall be without liability to any claimant against the decedent, unless the claim of such claimant is known to the personal representative within one year after the first complete advertisement of the grant of letters to such personal representative or thereafter but prior to such distribution.

(b)  Rights of claimants against distributed property.--

(1)  Personal property.--No claimant shall have any claim against personal property distributed by a personal representative at his own risk pursuant to subsection (a), unless the claim of such claimant is known to the personal representative within one year after the first complete advertisement of the grant of letters or thereafter but prior to such distribution.

(2)  Real property.--No claimant shall have any claim against real property conveyed by a personal representative in distribution at his own risk pursuant to subsection (a) hereof, unless such claimant, within one year after the decedent's death, files a written notice of his claim with the clerk. Such claim against real property shall expire at the end of five years after the decedent's death, unless within that time the personal representative files an account or the claimant files a petition to compel an accounting.

(3)  Liens and charges existing at death.--Nothing in this section shall be construed as affecting any lien or charge which existed at the time of the decedent's death on his real or personal property.

(b.1)  Limitation on rights of claimants.--A personal representative may make written demand by mail or delivery to any person who may have a claim but who has not previously given written notice of his claim to the personal representative. If the personal representative's demand requests the person to give written notice of his claim within 60 days from the mailing or delivery of the demand or within one year from the first complete advertisement of the grant of letters, whichever is later, and the person fails to do so, the person shall not have any rights with respect to such claim under subsection (a) or (b)(1) and shall not have any right on account of such claim to receive notice of the filing of the personal representative's account and of its call for audit or confirmation. The personal representative shall not be liable to any such person or to any beneficiary, heir or next of kin or creditor of the estate for making or failing to make demand under this subsection.

(c)  Record of risk distributions.--The personal representative may file with the clerk receipts, releases and refunding agreements which he may have received from persons to whom he has made a risk distribution, or from other parties in interest. Receipts, releases and refunding agreements so filed shall be indexed under the name of the estate. Their acceptance shall not be construed as court approval of any act of administration or distribution therein reflected.

(July 9, 1976, P.L.551, No.135, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Act 152 amended subsecs. (a) and (b)(1) and added subsec. (b.1). Section 27(d) of Act 152 provided that the amendment or addition of subsecs. (a), (b)(1) and (b.1) shall apply to the estates of decedents dying on or after the effective date of Act 152.

1976 Amendment.  Act 135 added subsec. (c).

Cross References.  Section 3532 is referred to in sections 3503, 5163, 5533, 7799.2 of this title.



Section 3533 - Award upon final confirmation of account

§ 3533.  Award upon final confirmation of account.

A personal representative shall be relieved of liability with respect to all real and personal estate distributed in conformity with a decree of court or in accordance with rule of court after confirmation of an account. In making any such distribution, the personal representative shall not be entitled to demand refunding bonds from the distributees, except as provided by this title or as directed by the court.

Cross References.  Section 3533 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3534 - Distribution in kind

§ 3534.  Distribution in kind.

The court, for cause shown, may order the estate to be distributed in kind to the parties in interest, including fiduciaries. In such case, when there are two or more distributees, distribution may be made of undivided interests in real or personal estate or the personal representative or a distributee may request the court to divide, partition and allot the property, or to direct the sale of the property. If such a request is made, the court, after such notice as it shall direct, shall fairly divide, partition and allot the property among the distributees in proportion to their respective interests, or the court may direct the personal representative to sell at a sale confined to the distributees, or at a private or public sale not so confined, any property which cannot be so divided, partitioned or allotted.

Cross References.  Section 3534 is referred to in sections 5163, 5533 of this title.



Section 3534.1 - Cost of distribution of tangible personal property

§ 3534.1.  Cost of distribution of tangible personal property.

Except as otherwise provided in the will, if any, the personal representative shall pay as an expense of administration the reasonable expenses of storage, insurance, packing and delivery of tangible personal property to a beneficiary.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 added section 3534.1. Section 16(1) of Act 98 provided that section 3534.1 shall apply to the estates of decedents who die on or after the effective date of par. (1).



Section 3535 - Delivery of possession of real estate

§ 3535.  Delivery of possession of real estate.

Upon application of any party in interest and after such notice as the court shall direct, the court may order the personal representative to deliver to any distributee possession of any real estate to which he is entitled, provided that claimants and other distributees are not prejudiced thereby. The personal representative shall cease to be responsible for the maintenance of such real estate unless and until possession of it is returned to him with his consent or by order of court. The court, at any time prior to a final decree approving the distribution, may order the distributee to return the possession of any such real estate to the personal representative or may require the distributee to give security for the rents or rental value pending a decree of distribution.



Section 3536 - Recording and registering decrees awarding real estate

§ 3536.  Recording and registering decrees awarding real estate.

A certified copy of every adjudication or decree awarding real estate or an appropriate excerpt from either of them shall be recorded, at the expense of the estate, in the deed book in the office of the recorder of deeds of each county where the real estate so awarded lies, shall be indexed by the recorder in the grantor's index under the name of the decedent and in the grantee's index under the name of the distributee, and shall be registered in the survey bureau or with the proper authorities empowered to keep a register of real estate in the county: Provided, That no adjudication or decree awarding real estate subject to the payment of any sum by the distributee shall be recorded or registered unless there is offered for recording, concurrently therewith, written evidence of the payment of such sum.

Cross References.  Section 3536 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3537 - Compensation

§ 3537.  Compensation.

The court shall allow such compensation to the personal representative as shall in the circumstances be reasonable and just, and may calculate such compensation on a graduated percentage.



Section 3538 - Distributions involving persons born out of wedlock

§ 3538.  Distributions involving persons born out of wedlock.

A personal representative may administer an estate on the assumption that no person born out of wedlock is entitled to share as a distributee unless the personal representative has knowledge or has received notice that such a person with possible distributee's rights exists. If a personal representative has distributed an estate, or part thereof, in good faith without knowledge of a person born out of wedlock who has rights as a distributee, said distribution actually made shall not impose liability on the personal representative. Except as herein otherwise provided, a person born out of wedlock shall have the same rights in an estate and shall be subject to such time limitations and to such procedures as are applied to any other heir or claimant against an estate.

(Nov. 26, 1978, P.L.1269, No.303, eff. imd.)

1978 Amendment.  Act 303 added section 3538. Section 5 of Act 303 provided that Act 303 shall not apply to wills or conveyances executed prior to the effective date of Act 303 or to rights from and through a child's father if the father had died prior to the effective date of Act 303.

Cross References.  Section 3538 is referred to in section 7799.2 of this title.



Section 3539 - Change in law after pattern of distribution established

§ 3539.  Change in law after pattern of distribution established.

A personal representative shall have no liability for continued distribution of real or personal property in accordance with a pattern of distribution that conformed to the law in effect when distribution began, notwithstanding any intervening change in law that would require a different pattern of distribution, unless he is actually aware, after the law is changed, of information relevant to the change in the rights of interested parties or otherwise fails to act reasonably in ascertaining such rights. Nothing in this section shall in any way affect any cause of action which the parties in interest may have among themselves.

(July 11, 1980, P.L.565, No.118, eff. 60 days; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Section 15 of Act 182 provided that the amendment of section 3539 shall apply to distributions begun and changes in law occurring before, on or after the effective date of Act 182.

Cross References.  Section 3539 is referred to in section 7799.2 of this title.



Section 3540 - Absentee and additional distributees

§ 3540.  Absentee and additional distributees.

(a)  Distributions due absentees.--

(1)  If the continued existence or whereabouts of an heir, devisee or legatee who once existed cannot be ascertained at the time of the audit of the personal representative's account, the court, unless it finds pursuant to section 5701 (relating to proof of death) that the absentee's death has disqualified him as a distributee of the estate, or unless a trustee has been appointed for such absentee pursuant to section 5702 (relating to trustee for absentee), shall direct that any property distributable to the absentee shall be converted into money that shall be paid into the State Treasury, through the Department of Revenue. The moneys shall be held in a custodial capacity subject to refund, without appropriation, pursuant to section 24 of Article III of the Constitution of Pennsylvania.

(2)  The court shall retain jurisdiction with respect to any claim to such moneys. Upon further findings and order of court that a claimant is entitled to all or a part of the moneys, the Department of Revenue, upon petition, shall refund such moneys pursuant to the order of court.

(b)  Possibility of additional distributees.--If the existence of a person or persons would affect the distribution of an estate but there is no proof that such a person ever existed, and the court is satisfied that all reasonable steps have been taken to determine whether such a person existed, the court may award distribution of the estate to those who would be entitled if no such person existed, with or without refunding bonds. Any such bond shall be without security, shall be in such form and amount as the court directs, shall be executed by each distributee and filed with the clerk, and shall provide that if, within seven years or any shorter period fixed by the court, it is later established that there is an additional person or persons entitled to share in the distribution of the estate, the distributee upon demand will return such portion or all of the property received by him as the court may direct or, if it has been disposed of, will make such restitution as the court deems equitable. In the case of distribution under this subsection to the Commonwealth as intestate heir, in lieu of bond, payment shall be as provided in subsection (a).

(July 11, 1980, P.L.565, No.118, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Section 15 of Act 182 provided that the amendment of section 3540 shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.

Cross References.  Section 3540 is referred to in section 7799.2 of this title.



Section 3541 - Order of abatement

SUBCHAPTER E

RIGHTS OF DISTRIBUTEES

Sec.

3541.  Order of abatement.

3542.  Contribution.

3543.  Income on distributive shares.

3544.  Liability of personal representative for interest.

3545.  Transcripts of balances due by personal representative.

3546.  Determination of title to decedent's interest in real        estate.

§ 3541.  Order of abatement.

(a)  General rules.--Except as otherwise provided by the will, if the assets are insufficient to pay all claimants and distributees in full, the shares of distributees, without distinction between real and personal estate, shall have priority of distribution in the following order:

(1)  Property specifically devised or bequeathed to or for the benefit of the surviving spouse.

(2)  Property specifically devised or bequeathed to or for the benefit of the decedent's issue.

(3)  Property specifically devised or bequeathed to or for the benefit of other distributees.

(4)  Property disposed of by will in the form of a general bequest of cash, stocks or bonds.

(5)  Property disposed of by general devise or bequest and not included in a residuary clause.

(6)  Property devised or bequeathed in a residuary clause.

(7)  Property not disposed of by the will.

(b)  Demonstrative legacies.--Property out of which a demonstrative legacy is primarily to be paid shall be deemed to be specifically devised or bequeathed to the extent of such demonstrative legacy.

Cross References.  Section 3541 is referred to in sections 3542, 7799.2 of this title.



Section 3542 - Contribution

§ 3542.  Contribution.

The court may make orders of contribution among legatees or devisees to accomplish an abatement in accordance with the provisions of section 3541 (relating to order of abatement), and may determine whether the amount thereof shall be paid before distribution or shall constitute a lien on particular property which is distributed.



Section 3543 - Income on distributive shares

§ 3543.  Income on distributive shares.

(a)  Pecuniary legacy.--A pecuniary legacy bequeathed in trust shall be entitled to income at the rate of 5% per annum from the death of the decedent until the payment of the legacy, and when not in trust from one year after the death of the decedent until the payment of the legacy.

(b)  Specific legacy or devise.--A specific legatee or devisee shall be entitled to the net income from property given to him accrued from the date of the death of the decedent.

(c)  Demonstrative legacy.--A demonstrative legacy shall be entitled to income from the death of the decedent until the payment of the legacy at the rate earned by the property out of which it is primarily payable, and to the extent that it is not paid from that source, at the rate of 5% per annum from one year after the death of the decedent until the payment of the legacy.

(d)  Residuary legacy or devise.--All income from real and personal estate earned during the period of administration and not payable to others pursuant to the governing instrument or this section shall be distributed pro rata among the income beneficiaries of any trust created out of the residuary estate and the other persons entitled to the residuary estate.

(e)  Future date.--A legacy payable at a future date, unless earlier set aside as a separate trust, shall not begin to bear income until three months after the date fixed for payment or delivery.

(f)  Relationship.--Income shall be paid on distributive shares with no distinction because of the relationship of the distributee to the decedent.

(g)  Testamentary provisions.--All rules set forth in this section are subject to the provisions of the decedent's will.

(July 11, 1980, P.L.565, No.118, eff. imd.; July 7, 2006, P.L.625, No.98, eff. 60 days)

Cross References.  Section 3543 is referred to in sections 7799, 8121 of this title.



Section 3544 - Liability of personal representative for interest

§ 3544.  Liability of personal representative for interest.

A personal representative who has committed a breach of duty with respect to estate assets shall, in the discretion of the court, be liable for interest, not exceeding the legal rate on such assets.

Cross References.  Section 3544 is referred to in sections 5163, 5533 of this title.



Section 3545 - Transcripts of balances due by personal representative

§ 3545.  Transcripts of balances due by personal representative.

(a)  Filing in common pleas.--The prothonotary of any court of common pleas shall, on demand of any party in interest, file and docket a certified transcript or extract from the record showing that an orphans' court division has adjudged an amount to be due by a personal representative, and such transcript or extract shall constitute a judgment against the personal representative from the time of its filing with the same effect as if it had been obtained in an action in the trial or civil division of the court of common pleas. If the amount adjudged to be due by the personal representative shall be increased or decreased on appeal, the prothonotary shall, if the decree of the appellate court is certified to him, change his records accordingly, and if the appellate court has increased the amount, the excess shall constitute a judgment against the personal representative from the time when the records are so changed.

(b)  Satisfaction and discharge.--If the orphans' court division shall order the personal representative to be relieved from any such judgment, the prothonotary shall, on demand of any party in interest, enter on his records a certified copy of such order, which shall operate as a satisfaction of the judgment.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 amended subsec. (a).

Cross References.  Section 3545 is referred to in sections 5163, 5533, 7799.2 of this title.



Section 3546 - Determination of title to decedent's interest in real estate

§ 3546.  Determination of title to decedent's interest in real estate.

When a person shall die leaving an interest in real estate within the Commonwealth and no letters testamentary or of administration have been granted on the estate of the decedent in the Commonwealth, and one year has expired since the decedent's death, or if a personal representative has been appointed and has not filed his account within six years of the death of the decedent, any person claiming an interest in the real estate as or through an heir or devisee of the decedent may present a petition to establish title thereto in the orphans' court division of the county where the letters testamentary or of administration have been granted, or should no letters have been granted, then in the orphans' court division of the county within which was the family or principal residence of the decedent. If the decedent was a nonresident of the Commonwealth, the petition may be presented in the orphans' court division of any county wherein any of the real estate shall lie. The court, aided if necessary by the report of a master, may enter its decree nisi adjudging that the title to the decedent's interest in the real estate is in such person or persons as the court shall determine. Notice of the decree nisi shall be given to creditors and other parties in interest, by advertisement and otherwise, as the court shall direct. If no exception to the decree is filed within three months, it shall be confirmed absolutely, free of all decedent's debts not then liens of record, and regardless of the provisions of any testamentary writing of the decedent thereafter probated. A certified copy of the decree shall be recorded in the office of the recorder of deeds of each county where real estate included in the decree shall lie, shall be indexed by the recorder in the grantor's index under the name of the decedent and in the grantee's index under the name of each distributee, and shall be registered in the survey bureau or with the proper authorities empowered to keep a register of real estate in the county.



Section 3551 - Enforcement of payment

SUBCHAPTER F

LEGACIES, ANNUITIES, AND OTHER CHARGES

Sec.

3551.  Enforcement of payment.

3552.  Discharge of portion of property from charges payable        in the future.

3553.  Discharge of property from lien of charge.

3554.  Presumption of payment, release or extinguishment.

§ 3551.  Enforcement of payment.

When a sum of money is charged upon real or personal property by will, inter vivos trust or decree, and has become payable, the court having jurisdiction of the estate or trust, upon petition of a party in interest and after notice to all persons liable for its payment and to the owner of the property charged, may enter a decree directing payment by the person liable, and in default of payment, may direct the fiduciary or a trustee to be appointed to sell the property charged, or so much of it as shall be necessary, upon such terms and security as the court shall direct, in which event the proceeds of the sale shall be distributed under the direction of the court as in other cases of judicial sales, to the persons legally entitled to receive them.



Section 3552 - Discharge of portion of property from charges payable in the future

§ 3552.  Discharge of portion of property from charges payable in the future.

When a sum of money is charged upon real or personal property by will, inter vivos trust or decree, and is payable at a future date, the court having jurisdiction of the estate or trust, upon petition of a party in interest and after such notice as it shall direct, aided by the report of a master if necessary, or at the audit of any accounting, may enter a decree not contrary to any expressed provision in the will or trust instrument, exonerating and discharging such portion of the real and personal property charged as to it may seem beyond the amount requisite for providing a sufficient continuing security for the payment of the charge, or may direct that excess income be accumulated for the further protection of the charge, or be distributed to the persons entitled thereto. When an annuity is not restricted by the will or trust instrument to the income of the property charged with its payment, the court may authorize the payment of the annuity from the principal of the property set apart to secure its payment, should income at any time prove insufficient.



Section 3553 - Discharge of property from lien of charge

§ 3553.  Discharge of property from lien of charge.

(a)  Payment into court.--When real or personal property by will, inter vivos trust or decree is subject to a charge which has become payable, the court which has jurisdiction of the estate or trust, upon petition of a party in interest and after such notice as it shall direct, shall enter a decree fixing the amount of the charge then payable, and directing that it be paid into court and that upon such payment the property shall be discharged from so much of the charge as shall be paid into court. When the amount of the charge does not appear as a matter of record, the court, by appointment of a master or by investigation in open court, may ascertain and fix the amount. A certified copy of every decree relieving real property of the lien of a charge shall be recorded in the deed book in the office of the recorder of deeds of each county where the real estate shall lie, and shall be indexed by the recorder in the grantor's index under the name of the decedent or settlor, as the case may be, and in the grantee's index under the name of the owner of the land: Provided, That no conditional decree shall be recorded unless there is offered for recording, concurrently therewith, written evidence of compliance with the condition.

(b)  Distribution of moneys paid into court.--Any money paid into court under the provisions of this section, subject to the laws of the Commonwealth relating to the payment of unclaimed funds into the State Treasury without escheat, shall remain there until the court, on petition of a party in interest and after such notice as it shall direct, aided by the report of a master if necessary, shall direct distribution to the persons entitled. The court may, in its discretion, appoint an auditor to make such distribution.



Section 3554 - Presumption of payment, release or extinguishment

§ 3554.  Presumption of payment, release or extinguishment.

(a)  Lapse of 20 years.--When:

(1)  for 20 years after the same or any part thereof becomes due, no payment has been made on account of a dower, recognizance, legacy, annuity instalment, or other charge, created by will, agreement, inter vivos trust or court decree, upon real property; or

(2)  no proceeding has been brought or no written acknowledgment of the existence thereof or no written promise to pay the same has been made within such period by the owner or owners of the property subject to the charge;

a release or extinguishment thereof shall be presumed, and the charge shall thereafter be irrecoverable.

(b)  Perpetuation of evidence.--The evidence of any such payment or written acknowledgment or promise may be perpetuated by recording it in the office of the recorder of deeds of the county or counties in which the real property bound by the charge is situate. The recorder of deeds shall index such evidence in the grantor's index under the name of the record owner or owners of the real property and in the grantee's index under the name of the owner or owners of the charge.

(c)  Renewal of evidence every 20 years.--If such evidence of the charge is so recorded and indexed within the said period of 20 years, it shall remain a charge on the real property for a period of 20 years from the time of indexing and no longer: Provided, That such evidence may be renewed within successive periods of 20 years, as often as necessary.

(d)  Irrecoverable after 20 years.--If such evidence does not appear of record and is not indexed as herein provided within a period of 20 years or within the periods provided for a renewal thereof, then said dower, recognizance, legacy, annuity instalment, or other charge shall be irrecoverable from any purchaser, mortgagee, or other lien creditor.






Chapter 37 - Apportionment of Death Taxes

Section 3701 - Power of decedent

CHAPTER 37

APPORTIONMENT OF DEATH TAXES

Sec.

3701.  Power of decedent.

3702.  Equitable apportionment of Federal estate tax.

3703.  Apportionment of Pennsylvania inheritance tax.

3704.  Apportionment of Pennsylvania estate tax.

3705.  Apportionment of Federal generation-skipping tax.

3706.  Enforcement of contribution or exoneration of Federal        estate tax.

Enactment.  Present Chapter 37 was added February 18, 1982, P.L.45, No.26, effective immediately.

Applicability.  Section 13 of Act 26 of 1982 provided that Chapter 37 shall apply to the estates of all decedents dying on or after the effective date of Act 26.

Prior Provisions.  Former Chapter 37, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed February 18, 1982, P.L.45, No.26, effective immediately.

§ 3701.  Power of decedent.

A testator, settlor, donor or possessor of any appropriate power of appointment may direct how the Federal estate tax or the Federal generation-skipping transfer tax due because of his death, including interest and penalties, shall be apportioned or may grant a discretionary power to another so to direct, but:

(1)  any direction regarding apportionment of the Federal generation-skipping transfer tax must expressly refer to that tax; and

(2)  any direction waiving the right of recovery of Federal estate tax, provided for under section 2207A of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2207A), on property includable in the gross estate by reason of section 2044 of the Internal Revenue Code of 1986, must expressly refer to that right.

Any such direction shall take precedence over the provisions of this chapter insofar as the direction provides for the payment of the tax or any part thereof from property the disposition of which can be controlled by the instrument containing the direction or delegating the power to another.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment.  See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 3701 is referred to in sections 3702, 3705 of this title.



Section 3702 - Equitable apportionment of Federal estate tax

§ 3702.  Equitable apportionment of Federal estate tax.

(a)  General rule.--Subject to the provisions of section 3701 (relating to power of decedent), the Federal estate tax shall be apportioned equitably among all parties interested in property includible in the gross estate for Federal estate tax purposes in proportion to the value of the interest of each party, subject to the rules stated in this section.

(b)  Pre-residuary.--

(1)  No Federal estate tax shall be apportioned against a beneficiary of any pre-residuary gift made by will. Any Federal estate tax attributable thereto shall be paid entirely from the residue of the estate and charged in the same manner as a general administration expense of the estate, except that when a portion of the residue of the estate is allowable as a deduction for Federal estate tax purposes the tax shall be paid to the extent possible from the portion of the residue which is not so allowable.

(2)  No Federal estate tax shall be apportioned against a beneficiary of any pre-residuary gift made by inter vivos trust. Any Federal estate tax attributable thereto shall be paid entirely from the residue of the trust and charged in the same manner as a general administration expense of the trust, except that when a portion of the residue of the trust is allowable as a deduction for Federal estate tax purposes the tax shall be paid to the extent possible from the portion of the residue which is not so allowable.

(c)  Deductions.--No Federal estate tax shall be apportioned against an interest allowable as a Federal estate tax marital or charitable deduction (determined and valued without regard to any Pennsylvania inheritance tax or other state or foreign death taxes apportioned against such interest) except as otherwise provided in subsections (b) and (g).

(d)  Credits.--Any Federal estate tax credit for state or foreign death taxes on property includable in the gross estate for Federal estate tax purposes shall inure to the benefit of the parties chargeable with the payment of the state or foreign death taxes in proportion to the amount of the taxes paid by each party, but any credit inuring to the benefit of a party shall not exceed the Federal estate tax apportionable to that party. Any unified credit against Federal estate tax, credit for tax on prior transfers (sometimes called the credit for property previously taxed) or credit for gift taxes paid by the decedent or his estate with respect to gifts made by the decedent before January 1, 1977, shall inure to the benefit of all parties liable to apportionment in proportion to the amount of Federal estate tax apportioned against each party under the other provisions of this chapter. Any Federal estate tax credit for gift taxes paid by the donee of a gift made before January 1, 1977, shall inure to the benefit of the donee.

(e)  Election by spouse.--Property passing to a spouse who elects to take an elective share under Chapter 22 (relating to elective share of surviving spouse) shall be exempt from apportionment of Federal estate tax only to the extent provided in subsection (c).

(f)  Additional Federal estate tax.--

(1)  Any increase in Federal estate tax caused by the inclusion under section 2044 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2044) of a qualified terminable interest trust in the estate of a decedent shall be apportioned against that trust.

(2)  Any increase in Federal estate tax caused by a taxable event occurring in a qualified domestic trust under section 2056A of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2056A) shall be apportioned against that trust notwithstanding the provisions of subsection (b) or (c).

(3)  Any additional Federal estate tax due because a qualified heir disposes of qualified real property or ceases to use it for the qualified use shall be apportioned against the qualified heir notwithstanding the provisions of subsection (b).

(g)  Present and future interests.--When both a present and a future interest are involved, the Federal estate tax apportioned, including interest and penalties, shall be paid entirely from principal, except as otherwise provided in subsection (h), even if the future interest qualifies for a Federal estate tax charitable deduction or the holder of the present interest also has rights in the principal or the principal is otherwise exempt from apportionment.

(h)  Interest and penalties.--Interest and penalties shall be apportioned in the same manner as the principal amount of the Federal estate tax unless the court finds it inequitable to do so by reason of special circumstances, in which case the court may direct a different apportionment of interest and penalties. To the extent the interest or penalties are apportioned to or are payable out of a residuary estate or a trust, they shall be paid from income or principal in the same manner as the Federal estate tax, subject to a fiduciary's power to adjust under Chapter 81 (relating to principal and income).

(i)  Values.--The values used in determining the amount of Federal estate tax liability shall be used for Federal estate tax apportionment purposes.

(j)  Gift tax.--Gift tax paid by the decedent and imposed on a gift by the decedent or his spouse within three years of the date of his death and included in his gross estate shall be treated in the same manner as though the amount of such gift tax had been a preresiduary testamentary gift by the decedent to the donee of the gift.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days; July 7, 2006, P.L.625, No.98, eff. imd.)

2006 Amendment.  Act 98 amended subsec. (h). Section 16(2) of Act 98 provided that the amendment of subsec. (h) shall apply to the estates of decedents who die on or after the effective date of par. (2).

2002 Amendment.  Act 50 amended subsecs. (f) and (h) and added subsec. (j). See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  Act 152 amended subsecs. (a), (b), (c) and (d).

Cross References.  Section 3702 is referred to in section 3705 of this title.



Section 3703 - Apportionment of Pennsylvania inheritance tax

§ 3703.  Apportionment of Pennsylvania inheritance tax.

The Pennsylvania inheritance tax shall be apportioned as provided in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Section 27(e) of Act 152 provided that the amendment of section 3703 shall apply beginning with the effective date of Act 152.



Section 3704 - Apportionment of Pennsylvania estate tax

§ 3704.  Apportionment of Pennsylvania estate tax.

The Pennsylvania estate tax shall be apportioned in the same manner as the Federal estate tax.



Section 3705 - Apportionment of Federal generation-skipping tax

§ 3705.  Apportionment of Federal generation-skipping tax.

Subject to the provisions of section 3701 (relating to power of decedent), the Federal generation-skipping tax shall be apportioned as provided by Federal law and, to the extent not provided by Federal law, shall be apportioned by analogy to the rules specified in section 3702 (relating to equitable apportionment of Federal estate tax).



Section 3706 - Enforcement of contribution or exoneration of Federal estate tax

§ 3706.  Enforcement of contribution or exoneration of Federal estate tax.

(a)  Duty to pay.--Parties liable for apportionment of the Federal estate tax, whether residents or nonresidents of this Commonwealth, shall pay the amounts apportioned against them at the time the Federal estate tax is due, without regard to any extension of time for paying such tax.

(b)  Power of fiduciary.--The fiduciary charged with the duty to pay the Federal estate tax may recover from parties liable to apportionment the amounts of Federal estate tax apportioned to them. If the fiduciary pays the tax apportioned against another party, the fiduciary may recover from the other party the tax payment so advanced, together with interest of 5% per annum from the date of payment.

(c)  Suspending distribution.--Distribution or delivery of property to any party, other than a fiduciary charged with a duty to pay the Federal estate tax, shall not be required of any fiduciary until that party pays the Federal estate tax apportioned to that party.

(d)  Court decrees.--Notwithstanding subsections (a) and (b), the court, upon petition or at an accounting or in any appropriate action or proceeding, shall make such decrees or orders as it shall deem advisable apportioning the Federal estate tax. The court may direct a fiduciary to collect the apportioned amounts from the property or interests in his possession of any parties against whom apportionment has been made and may direct all other parties against whom the Federal estate tax has been or may be apportioned or from whom any part of the Federal estate tax may be recovered to make payment of the apportioned amounts to the fiduciary. When a fiduciary holds property of a party liable to apportionment insufficient to satisfy the apportioned Federal estate tax, the court may direct that the balance of the apportioned amount of Federal estate tax shall be paid to the fiduciary by the party liable. Should an overpayment of the Federal estate tax be made by any party or on his behalf, the court may direct an appropriate reimbursement for the overpayment. If the court apportions any part of the Federal estate tax against any party interested in nontestamentary property or among the respective interests created by any nontestamentary instrument, the court, in its discretion, may assess against those properties or interests an equitable share of the expenses incurred in connection with the determination and apportionment of the Federal estate tax. If the fiduciary cannot recover the Federal estate tax apportioned against a party benefited, the unrecovered amount shall be charged in such manner as the court may determine.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)






Chapter 41 - Foreign Fiduciaries

Section 4101 - In general

CHAPTER 41

FOREIGN FIDUCIARIES

Subchapter

A.  Powers and Duties

B.  Distributions to Foreign Fiduciaries

C.  Transfer of Administration

Enactment.  Chapter 41 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

SUBCHAPTER A

POWERS AND DUTIES

Sec.

4101.  In general.

4102.  Powers with respect to securities and bank accounts.

4103.  Service of process (Repealed).

4104.  Proof of authority in court proceedings.

4105.  Effect of local proceedings.

§ 4101.  In general.

A foreign fiduciary may institute proceedings in the Commonwealth, subject to the conditions and limitations imposed on nonresident suitors generally, and may exercise all the other powers of a similar local fiduciary, but a foreign personal representative shall have no such power when there is an administration in the Commonwealth. Except in the case of powers with respect to securities and bank accounts, for which special provision is made in section 4102 (relating to powers with respect to securities and bank accounts) the maintenance of a proceeding or the exercise of any other power by a foreign fiduciary shall be subject to the following additional conditions and limitations:

(1)  Copy of appointment.--The foreign fiduciary shall file with the register of the county where the power is to be exercised, or the proceeding is instituted, or the property concerning which the power is to be exercised is located, an exemplified copy of his appointment or other qualification in the foreign jurisdiction, together with an exemplified copy of the will or other instrument, if any, in pursuance of which he has been appointed or qualified. When he is an executor, administrator C.T.A., testamentary trustee, or testamentary guardian under a will of a decedent who either died prior to April 1, 1956, or whose will was probated outside of the United States, and wishes to exercise a power with respect to Pennsylvania real estate, the will must be admitted to probate in Pennsylvania as required by law.

(2)  Affidavit.--The foreign fiduciary shall execute and file an affidavit with the register of the county where the power is to be exercised or the proceeding is instituted or the property concerning which the power is to be exercised is located, stating that after diligent search and inquiry, the estate of which he is fiduciary is not, to his knowledge or so far as he has been able to discover, indebted to any person in the Commonwealth, and that he will not exercise any power which he would not be permitted to exercise in the jurisdiction of his appointment. The affidavit shall be attached to the copy of appointment.

(3)  Time limitation.--When the foreign fiduciary is a personal representative or a trustee under the will of a nonresident decedent, he shall not exercise any of his powers within the Commonwealth for one month after the decedent's death.

(4)  Taxes.--When the foreign fiduciary exercises a power to sell or mortgage any Pennsylvania real estate, all taxes due thereon to the Commonwealth or to any subdivision thereof must be paid or provided for.

Cross References.  Section 4101 is referred to in sections 4102, 4104 of this title.



Section 4102 - Powers with respect to securities and bank accounts

§ 4102.  Powers with respect to securities and bank accounts.

(a)  Securities.--When there is no administration in the Commonwealth, a foreign fiduciary, upon submission of a certificate of his appointment, shall have all of the powers of a similar local fiduciary with respect to stock, bonds and other securities of a Pennsylvania corporation or of a Federal corporation located in Pennsylvania, and shall not be required to comply with the conditions and limitations of section 4101 (relating to in general).

(b)  Bank accounts.--When there is no administration in this Commonwealth, a foreign fiduciary shall have all the powers of a similar local fiduciary with respect to money deposited or invested in a financial institution located in this Commonwealth and shall not be required to comply with the conditions and limitations of section 4101 if he has submitted to the financial institution a certificate of his appointment and an affidavit stating that after diligent search and inquiry the estate of which he is fiduciary is not, to his knowledge or so far as he has been able to discover, indebted to any person in this Commonwealth and that any taxes owing by such estate to the Commonwealth or any subdivision thereof have been paid or provided for.

(c)  Definition.--As used in subsection (b) of this section "financial institution" means a bank, a bank and trust company, a trust company, a savings and loan association, a building and loan association, a credit union, a savings bank, a private bank and a national bank.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)

1982 Amendment.  Act 26 amended subsec. (b).

Cross References.  Section 4102 is referred to in section 4101 of this title.



Section 4103 - Service of process (Repealed)

§ 4103.  Service of process (Repealed).

1978 Repeal.  Section 4103 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 4104 - Proof of authority in court proceedings

§ 4104.  Proof of authority in court proceedings.

Upon commencing any proceeding in any court of the Commonwealth, the foreign fiduciary, in addition to the requirements of section 4101 (relating to in general), shall file with the court in which the proceeding is commenced, an exemplified copy of his official bond, if he has given a bond. If the court believes that he should furnish security or additional security in the Commonwealth or in the domiciliary jurisdiction, it may, at any time, order the action or proceeding stayed until sufficient security is furnished.



Section 4105 - Effect of local proceedings

§ 4105.  Effect of local proceedings.

No person who, before receiving actual notice of local administration or of application therefor, has changed his position by relying on the powers granted to foreign fiduciaries by this chapter shall be prejudiced by reason of the application for or grant of local administration.



Section 4111 - To foreign personal representative

SUBCHAPTER B

DISTRIBUTIONS TO FOREIGN FIDUCIARIES

Sec.

4111.  To foreign personal representative.

4112.  To foreign trustee, guardian or committee.

§ 4111.  To foreign personal representative.

When a share of an estate administered in the Commonwealth is distributable to a deceased nonresident creditor or other distributee, the court may award it to his domiciliary personal representative or to some other person performing the function of a personal representative, unless it shall appear that the rights of any resident of the Commonwealth may be adversely affected or the court shall determine that for any reason ancillary administration within the Commonwealth is advisable.



Section 4112 - To foreign trustee, guardian or committee

§ 4112.  To foreign trustee, guardian or committee.

When a share of an estate administered in the Commonwealth is distributable to a nonresident minor, a trustee subject to the jurisdiction of a foreign court, or a nonresident incapacitated person, the court may award it to the guardian or committee of the nonresident appointed in the foreign jurisdiction, or to such trustee: Provided, That the court shall be satisfied, in all cases where an applicable will or trust instrument does not direct distribution to the foreign guardian, committee or trustee, that adequate security or other protection has been provided in the domiciliary jurisdiction by the domiciliary law for the protection of the persons beneficially interested in the share so awarded.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 4121 - Award to foreign guardian when minor or incapacitated person becomes a nonresident

SUBCHAPTER C

TRANSFER OF ADMINISTRATION

Sec.

4121.  Award to foreign guardian when minor or incapacitated person becomes a nonresident.

§ 4121.  Award to foreign guardian when minor or incapacitated person becomes a nonresident.

When the minor or incapacitated person for whose estate a guardian has been appointed by the court is or becomes a nonresident of the Commonwealth, the court, upon satisfactory proof that it will be for the best interests of the minor or incapacitated person and that no rights of a resident of the Commonwealth will be adversely affected and that removal of the property will not conflict with any limitations upon the right of the minor or incapacitated person to such property, may direct the locally appointed guardian to transfer the assets of the minor or incapacitated person within his control to a duly qualified guardian or guardians in the jurisdiction where the minor or incapacitated person resides.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.






Chapter 43 - Temporary Fiduciaries

Section 4301 - Appointment of temporary fiduciary

CHAPTER 43

TEMPORARY FIDUCIARIES

Sec.

4301.  Appointment of temporary fiduciary.

4302.  Petition for relief; joinder of parties; notice.

4303.  Security by substituted fiduciaries; duties and responsibilities.

4304.  Duration of decree; impeachment of acts.

4305.  Fiduciaries temporarily relieved of duties and liabilities.

4306.  Power to control, remove, discharge and settle accounts.

Enactment.  Chapter 43 was added December 10, 1974, P.L.896, No.294, effective immediately.

Cross References.  Chapter 43 is referred to in section 7781 of this title.

§ 4301.  Appointment of temporary fiduciary.

Whenever and for so long as any fiduciary is in military service, in other government service, in a position of conflicting interest or in any situation where his functioning as a fiduciary for a temporary period may not be in the best interests of the estate, the court having jurisdiction over such fiduciary shall have the power in its discretion:

(1)  to authorize the cofiduciary or cofiduciaries, if any, to exercise all or specified powers of the incapacitated fiduciary, whether discretionary or ministerial; or

(2)  to appoint a substituted fiduciary pro tem to act in place of the incapacitated fiduciary and to authorize the substituted fiduciary pro tem to exercise all or specified powers and discretion of the incapacitated fiduciary.

Cross References.  Section 4301 is referred to in sections 4302, 4303, 4304, 4305, 4306 of this title.



Section 4302 - Petition for relief; joinder of parties; notice

§ 4302.  Petition for relief; joinder of parties; notice.

The relief authorized by section 4301 (relating to appointment of temporary fiduciary) may be granted upon petition of any party in interest, including the fiduciary himself or any cofiduciary. It shall not be necessary to secure the joinder of any other party in interest in such petition, but notice of the presentation of the petition shall be given in such manner as the court may direct by general rule or special order.



Section 4303 - Security by substituted fiduciaries; duties and responsibilities

§ 4303.  Security by substituted fiduciaries; duties and responsibilities.

Any substituted fiduciary pro tem appointed under the provisions of section 4301 (relating to appointment of temporary fiduciary) shall enter such security, if any, as the court may direct and shall receive such compensation as the court may allow. Such substituted fiduciary pro tem shall be subject to such duties and responsibilities with respect to accounting, and otherwise, during the period that he holds office as the court shall direct.



Section 4304 - Duration of decree; impeachment of acts

§ 4304.  Duration of decree; impeachment of acts.

Any decree entered pursuant to the provisions of section 4301 (relating to appointment of temporary fiduciary) shall remain in force for the period specified in the court's original order or until revoked by the court upon petition and no act done by any substituted fiduciary pro tem or cofiduciary or cofiduciaries while such decree is in force shall be impeached on the ground that fiduciary temporarily removed was not acting.



Section 4305 - Fiduciaries temporarily relieved of duties and liabilities

§ 4305.  Fiduciaries temporarily relieved of duties and liabilities.

So long as any decree entered pursuant to the provisions of section 4301 (relating to appointment of temporary fiduciary) remains in force, the fiduciary named therein shall exercise none of his fiduciary powers or discretion and shall be under no liability for any acts or omissions of the substituted fiduciary pro tem or of any cofiduciary or cofiduciaries during that period: Provided, That nothing contained in this chapter shall relieve a fiduciary from liability for the administration of the estate before the entry of a decree under the provisions of section 4301 and upon the reinstatement of such fiduciary.



Section 4306 - Power to control, remove, discharge and settle accounts

§ 4306.  Power to control, remove, discharge and settle accounts.

The court appointing a substituted fiduciary pro tem under the provisions of section 4301 (relating to appointment of temporary fiduciary) shall have the same powers of control, removal, discharge and settlement of the accounts of such substituted fiduciary as are conferred upon it by existing law with respect to other fiduciaries.






Chapter 45 - Sureties

Section 4501 - Agreement concerning deposit of assets

CHAPTER 45

SURETIES

Subchapter

A.  Rights in Administration

B.  Enforcement of Bond

Enactment.  Chapter 45 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

SUBCHAPTER A

RIGHTS IN ADMINISTRATION

Sec.

4501.  Agreement concerning deposit of assets.

4502.  Notice.

4503.  Participation in administration.

4504.  Information from fiduciary; accounting.

4505.  Release of surety before discharge of fiduciary.

§ 4501.  Agreement concerning deposit of assets.

A fiduciary may agree with his surety for the deposit of any or all moneys or other assets of the estate with a bank or bank and trust company or other depository approved by the court, if such deposit is otherwise proper, on such terms as to prevent the withdrawal of such moneys or other assets without the written consent of the surety, or on order of the court made on such notice to the surety as the court may direct.



Section 4502 - Notice

§ 4502.  Notice.

Except as otherwise provided by contract, the surety of every fiduciary shall be entitled to written notice by the fiduciary of all accountings and of other court proceedings in which the fiduciary is a party. The fiduciary's failure to give notice hereby required shall not affect the rights or remedies of claimants and other parties in interest against the surety.



Section 4503 - Participation in administration

§ 4503.  Participation in administration.

The surety of a fiduciary may intervene in any proceeding which may affect the liability of the fiduciary and shall have the right to except to and appeal from any action which may affect the fiduciary's liability. When the court has finally determined the liability of the fiduciary, the surety shall not be permitted thereafter to deny such liability in any proceeding to determine or enforce his individual liability, whether or not he received notice of the proceedings which established the liability of the fiduciary.



Section 4504 - Information from fiduciary; accounting

§ 4504.  Information from fiduciary; accounting.

Upon the application of his surety, every fiduciary shall make available to him his complete files and records relating to the administration of the estate. The surety shall have the same right as a party in interest to enforce the filing of a court accounting and the performance of any duty of the fiduciary's office.



Section 4505 - Release of surety before discharge of fiduciary

§ 4505.  Release of surety before discharge of fiduciary.

For good cause, the court, upon the petition of any surety of a fiduciary, may order the surety's release and require the fiduciary to procure a new surety. In such case, the original surety shall remain liable for all breaches of the obligation of the bond occurring prior to the execution of the bond by the new surety and his approval by the court, but not for breaches thereafter.



Section 4521 - Suits on bonds

SUBCHAPTER B

ENFORCEMENT OF BOND

Sec.

4521.  Suits on bonds.

4522.  Service of process on nonresident surety (Repealed).

§ 4521.  Suits on bonds.

Any bond of a fiduciary shall be in the name of the Commonwealth for the use of those interested in the estate. Suit may be brought thereon by any person interested therein, as provided by law.



Section 4522 - Service of process on nonresident surety (Repealed)

§ 4522.  Service of process on nonresident surety (Repealed).

1978 Repeal.  Section 4522 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.






Chapter 51 - Minors

Section 5101 - When guardian unnecessary

CHAPTER 51

MINORS

Subchapter

A.  Small Estates

B.  Appointment of Guardian

C.  Bond

D.  Removal and Discharge

E.  Powers, Duties and Liabilities; in General

F.  Sales, Pledges, Mortgages, Leases, Options and Exchanges

G.  Accounts, Audits, Reviews, Distribution

Enactment.  Chapter 51 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References.  Chapter 51 is referred to in section 5702 of this title.

SUBCHAPTER A

SMALL ESTATES

Sec.

5101.  When guardian unnecessary.

5102.  Power of natural guardian.

5103.  Sequestered deposit.

§ 5101.  When guardian unnecessary.

When the entire real and personal estate, wherever located of a resident or nonresident minor has a net value of $25,000 or less, all or any part of it may be received and held or disposed of by the minor, or by the parent or other person maintaining the minor, without the appointment of a guardian or the entry of security, in any of the following circumstances:

(1)  Award from decedent's estate or trust.--When the court having jurisdiction of a decedent's estate or of a trust in awarding the interest of the minor shall so direct.

(2)  Interest in real estate.--When the court having jurisdiction to direct the sale or mortgage of real estate in which the minor has an interest shall so direct as to the minor's interest in the real estate.

(3)  Other circumstances.--In all other circumstances, when the court which would have had jurisdiction to appoint a guardian of the estate of the minor shall so direct.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 5101 shall apply beginning with the effective date of Act 102.

Cross References.  Section 5101 is referred to in sections 5102, 5505 of this title.



Section 5102 - Power of natural guardian

§ 5102.  Power of natural guardian.

The court may authorize or direct the parent, person, or institution maintaining the minor to execute as natural guardian, any receipt, deed, mortgage, or other appropriate instrument necessary to carry out a decree entered under section 5101 (relating to when guardian unnecessary) and, in such event, may require the deposit of money in a savings account or the care of securities in any manner considered by the court to be for the best interests of the minor. The decree so made, except as the court shall expressly provide otherwise, shall constitute sufficient authority to all transfer agents, registrars and others dealing with property of the minor to recognize the persons named therein as entitled to receive the property, and shall in all respects have the same force and effect as an instrument executed by a duly appointed guardian under court decree.

Cross References.  Section 5102 is referred to in section 5505 of this title.



Section 5103 - Sequestered deposit

§ 5103.  Sequestered deposit.

Without the appointment of a guardian, any amount in cash of a resident or nonresident minor may be ordered by the court to be deposited in one or more savings accounts in the name of the minor in banks, building and loan associations or savings and loan associations insured by a Federal governmental agency, provided that the amount deposited in any one such savings institution shall not exceed the amount to which accounts are thus insured. Every such order shall contain a provision that no withdrawal can be made from any such account until the minor attains his majority, except as authorized by a prior order of the court.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 added section 5103.

Cross References.  Section 5103 is referred to in section 5505 of this title.



Section 5111 - County of appointment

SUBCHAPTER B

APPOINTMENT OF GUARDIAN

Sec.

5111.  County of appointment.

5112.  Persons not qualified to be appointed by the court.

5113.  Persons preferred in appointment.

5114.  Service of process on nonresident guardian (Repealed).

5115.  Appointment of guardian in conveyance.

5116.  Orphan beneficiaries, charitable uses or trusts;     administration, cities of first class.

Cross References.  Subchapter B is referred to in section 6106 of Title 23 (Domestic Relations).

§ 5111.  County of appointment.

(a)  Resident minor.--A guardian of the person or of the estate of a minor may be appointed by the court of the county in which the minor resides.

(b)  Nonresident minor.--A guardian of the estate within the Commonwealth of a minor residing outside the Commonwealth may be appointed by the court of the county having jurisdiction of a decedent's estate or of a trust from which the minor's estate is derived. When the nonresident minor's estate is derived otherwise than from a decedent's estate or a trust, a guardian may be appointed by the court of any county where an asset of the minor's estate is located.

(c)  Exclusiveness of appointment.--When a court has appointed a guardian of a minor's estate pursuant to subsections (a) or (b), no other court shall appoint a similar guardian for the minor within the Commonwealth.



Section 5112 - Persons not qualified to be appointed by the court

§ 5112.  Persons not qualified to be appointed by the court.

The court shall not appoint as guardian of the estate of a minor any person who is:

(1)  Under 18 years of age.

(2)  A corporation not authorized to act as fiduciary in the Commonwealth.

(3)  A parent of the minor, except that a parent may be appointed a co-guardian with another fiduciary or fiduciaries.

(Dec. 6, 1972, P.L.1461, No.331)

1972 Amendment.  Act 331 amended par. (1).



Section 5113 - Persons preferred in appointment

§ 5113.  Persons preferred in appointment.

A person of the same religious persuasion as the parents of the minor shall be preferred as guardian of his person. A person nominated by a minor over the age of 14, if found by the court to be qualified and suitable, shall be preferred as guardian of his person or estate.



Section 5114 - Service of process on nonresident guardian (Repealed)

§ 5114.  Service of process on nonresident guardian (Repealed).

1978 Repeal.  Section 5114 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 5115 - Appointment of guardian in conveyance

§ 5115.  Appointment of guardian in conveyance.

Any person, who makes a deed or gift inter vivos or exercises a right under an insurance or annuity policy to designate the beneficiary to receive the proceeds of such policy, may in such deed or in the instrument creating such gift or designating such beneficiary, appoint a guardian of the estate or interest of each beneficiary named therein who shall be a minor or otherwise incapacitated. Payment by an insurance company to the guardian of such beneficiary so appointed shall discharge the insurance company to the extent of such payment to the same effect as payment to an otherwise duly appointed and qualified guardian.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5115 is referred to in section 5515 of this title.



Section 5116 - Orphan beneficiaries, charitable uses or trusts; administration, cities of first class

§ 5116.  Orphan beneficiaries, charitable uses or trusts; administration, cities of first class.

Whenever any city of the first class of this Commonwealth shall be charged with the administration of any charitable use or trust for both the maintenance and education of orphans, it shall, without application to any court, act as guardian of the person and estate of each of such orphans, through the same agency that administers the charitable use or trust. In case any such orphan child, at or before the time said city is charged with the administration of such a charitable use or trust, or during the remaining time it acts as guardian of his estate, shall possess or become entitled to any effects or property, the said city shall be entitled, in like manner as other guardians, to demand and receive the same from any person having possession thereof, or owning the same, and to give acquittance therefor; and it shall be the duty of the said city to take care of the same as guardians, and to make the same productive as far as reasonably can be, and to deliver and pay over the same with the increase, less expenditures made in the exercise of a reasonable discretion, to the said orphan, on his attaining the age of 18 years, or to his legal representatives if he shall die before attaining that age.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)



Section 5121 - Necessity, form and amount

SUBCHAPTER C

BOND

Sec.

5121.  Necessity, form and amount.

5122.  When bond not required.

5123.  Requiring or changing amount of bond.

§ 5121.  Necessity, form and amount.

Except as hereinafter provided, every guardian of the estate of a minor shall execute and file a bond which shall be in the name of the Commonwealth, with sufficient surety, in such amount as the court considers necessary, having regard to the value of the personal estate which will come into the control of the guardian, and conditioned in the following form:

(1)  When one guardian.--The condition of this obligation is, that if the said guardian shall well and truly administer the estate according to law, this obligation shall be void; but otherwise, it shall remain in force.

(2)  When two or more guardians.--The condition of this obligation is, that if the said guardians or any of them shall well and truly administer the estate according to law, this obligation shall be void as to the guardian or guardians who shall so administer the estate; but otherwise, it shall remain in force.

Cross References.  Section 5121 is referred to in section 5515 of this title.



Section 5122 - When bond not required

§ 5122.  When bond not required.

(a)  Guardian named in conveyance.--No bond shall be required of a guardian appointed by or in accordance with the terms of a will, inter vivos instrument, or insurance contract as to the property acquired under the authority of such appointment, unless it is required by the conveyance, or unless the court, for cause shown, deems it advisable.

(b)  Corporate guardian.--No bond shall be required of a bank and trust company or of a trust company incorporated in the Commonwealth, or of a national bank having its principal office in the Commonwealth, unless the court, for cause shown, deems it advisable.

(c)  Nonresident corporation.--A nonresident corporation or a national bank having its principal office out of the Commonwealth, otherwise qualified to act as guardian, in the discretion of the court, may be excused from giving bond.

(d)  Other cases.--In all other cases, the court may dispense with the requirement of a bond when, for cause shown, it finds that no bond is necessary.

Cross References.  Section 5122 is referred to in section 5515 of this title.



Section 5123 - Requiring or changing amount of bond

§ 5123.  Requiring or changing amount of bond.

The court, for cause shown, and after such notice, if any, as it shall direct, may require a surety bond, or increase or decrease the amount of an existing bond, or require more or less security therefor.

Cross References.  Section 5123 is referred to in section 5515 of this title.



Section 5131 - Grounds and procedure

SUBCHAPTER D

REMOVAL AND DISCHARGE

Sec.

5131.  Grounds and procedure.

§ 5131.  Grounds and procedure.

The grounds and the procedure for the removal or discharge of a guardian and his surety and the effect of such removal or discharge shall be the same as are set forth in this title relating to the removal and discharge of a personal representative and his surety, with regard to the following:

(1)  Grounds for removal, as in section 3182 (relating to grounds for removal).

(2)  Procedure for and effect of removal, as in section 3183 (relating to procedure for and effect of removal), for which purpose the minor shall be deemed a party in interest.

(3)  Discharge of guardian and surety, as in section 3184 (relating to discharge of personal representative and surety).



Section 5141 - Possession of real and personal property

SUBCHAPTER E

POWERS, DUTIES AND LIABILITIES; IN GENERAL

Sec.

5141.  Possession of real and personal property.

5142.  Inventory.

5143.  Abandonment of property.

5144.  Powers, duties and liabilities identical with personal representatives.

5145.  Investments.

5146.  Guardian named in conveyance.

5147.  Proceedings against guardian.

§ 5141.  Possession of real and personal property.

The guardian of the estate of a minor appointed by the court until it is distributed or sold shall have the right to, and shall take possession of, maintain and administer, each real and personal asset of the minor to which his appointment extends, collect the rents and income from it, and make all reasonable expenditures necessary to preserve it. He shall also have the right to maintain any action with respect to such real or personal property of the minor.

Cross References.  Section 5141 is referred to in section 5521 of this title.



Section 5142 - Inventory

§ 5142.  Inventory.

Every guardian, within three months after real or personal estate of his ward comes into his possession, shall verify by oath and file with the clerk an inventory and appraisement of such personal estate, a statement of such real estate, and a statement of any real or personal estate which he expects to acquire thereafter.

Cross References.  Section 5142 is referred to in section 5521 of this title.



Section 5143 - Abandonment of property

§ 5143.  Abandonment of property.

When any property is so burdensome or is so encumbered or is in such condition that it is of no value to the estate, the guardian may abandon it. When such property cannot be abandoned without transfer of title to another or without a formal renunciation, the court may authorize the guardian to transfer or renounce it without consideration if it shall find that this will be for the best interests of the estate.

Cross References.  Section 5143 is referred to in section 5521 of this title.



Section 5144 - Powers, duties and liabilities identical with personal representatives

§ 5144.  Powers, duties and liabilities identical with personal representatives.

The provisions concerning the powers, duties and liabilities of a guardian appointed by the court shall be the same as those set forth in the following provisions of this title for the administration of a decedent's estate:

Section 3313 (relating to liability insurance).

Section 3314 (relating to continuation of business).

Section 3315 (relating to incorporation of estate's business).

Section 3317 (relating to claims against co-fiduciary).

Section 3318 (relating to revival of judgments against personal representative).

Section 3319 (relating to power of attorney; delegation of power over subscription rights and fractional shares; authorized delegations).

Section 3320 (relating to voting stock by proxy).

Section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

Section 3322 (relating to acceptance of deed in lieu of foreclosure).

Section 3323 (relating to compromise of controversies).

Section 3324 (relating to death or incapacity of fiduciary).

Section 3327 (relating to surviving or remaining personal representatives).

Section 3328 (relating to disagreement of personal representatives).

Section 3331 (relating to liability of personal representatives on contracts).

Section 3332 (relating to inherent powers and duties).

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5145 - Investments

§ 5145.  Investments.

Subject only to the provisions of a governing instrument, if any, a guardian may accept, hold, invest in and retain investments as provided by Chapter 72 (relating to prudent investor rule).

(June 25, 1999, P.L.212, No.28, eff. 6 months)

1999 Amendment.  See section 6(a) of Act 28 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5145 is referred to in section 5521 of this title.



Section 5146 - Guardian named in conveyance

§ 5146.  Guardian named in conveyance.

(a)  In general.--The powers, duties and liabilities of a guardian not appointed by the court as to property of the minor to which his appointment lawfully extends shall be the same as the powers, duties and liabilities of a court appointed guardian, except as the instrument making the appointment shall provide otherwise.

(b)  Substituted or succeeding guardian.--A substituted or succeeding guardian, except as otherwise provided by the instrument, if any, appointing the original guardian, in addition to the powers of a guardian appointed by the court, shall have all the powers, duties and liabilities of the original guardian. He shall have the power to recover the assets of the minor from his predecessor in administration or from the fiduciary of such predecessor and, except as otherwise provided in an applicable instrument, shall stand in the predecessor's stead for all purposes, except that he shall not be personally liable for the acts of his predecessor.

(c)  Effect of removal, or of probate of later will or codicil.--No act of administration performed by a testamentary guardian in good faith shall be impeached by the subsequent revocation of the probate of the will from which he derives his authority, or by the subsequent probate of a later will or of a codicil, or by the subsequent dismissal of the guardian: Provided, That regardless of the good or bad faith of the testamentary guardian, no person who deals in good faith with a testamentary guardian shall be prejudiced by the subsequent occurrence of any of these contingencies.

Cross References.  Section 5146 is referred to in section 5521 of this title.



Section 5147 - Proceedings against guardian

§ 5147.  Proceedings against guardian.

Any proceeding may be brought against a guardian or the surety on his bond in the court having jurisdiction of the estate, and if he does not reside in the county, process may be served on him personally, or as follows:

(1)  When resident of another county.--By a duly deputized sheriff of any other county of the Commonwealth in which he shall be found.

(2)  When a nonresident of the Commonwealth.--By the sheriff of the county of the court having jurisdiction of the estate.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.)

1982 Amendment.  Act 26 amended par. (2).

Cross References.  Section 5147 is referred to in section 5521 of this title.



Section 5151 - Power to sell personal property

SUBCHAPTER F

SALES, PLEDGES, MORTGAGES, LEASES, OPTIONS

AND EXCHANGES

Sec.

5151.  Power to sell personal property.

5152.  Power to lease.

5153.  Provisions identical to other estates.

5154.  Title of purchaser.

5155.  Order of court.

§ 5151.  Power to sell personal property.

A guardian appointed by the court may sell, at public or private sale, any personal property of the minor.

Cross References.  Section 5151 is referred to in section 5521 of this title.



Section 5152 - Power to lease

§ 5152.  Power to lease.

A guardian appointed by the court may lease any real or personal property of the minor. Unless a longer term is approved by the court, the lease shall not extend beyond the date when the minor, if living, will attain his majority, nor for more than five years after the date it is executed.



Section 5153 - Provisions identical to other estates

§ 5153.  Provisions identical to other estates.

The provisions concerning guardians and minors' estates shall be the same as those set forth in the following provisions of this title for personal representatives and for the administration of decedents' estates:

Section 3355 (relating to restraint of sale).

Section 3356 (relating to purchase by personal representative).

Section 3358 (relating to collateral attack).

Section 3359 (relating to record of proceedings; county where real estate lies).

Section 3360 (relating to contracts, inadequacy of consideration or better offer; brokers' commissions).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.)



Section 5154 - Title of purchaser

§ 5154.  Title of purchaser.

If the guardian has given the bond, if any, required in accordance with this title, any sale, pledge, mortgage, or exchange by him, whether pursuant to a decree or to a power under this title, shall pass the full title of the minor therein, free of any right of his spouse, unless otherwise specified. Persons dealing with the guardian shall have no obligation to see to the proper application of the cash or other assets given in exchange for the property of the minor. Any sale or exchange by a guardian pursuant to a decree under section 5155 (relating to order of court) shall have the effect of a judicial sale as to the discharge of liens, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law, if the holder of such mortgage shall consent by writing filed in the proceeding. No such sale, mortgage, exchange, or conveyance shall be prejudiced by the subsequent dismissal of the guardian, nor shall any such sale, mortgage, exchange, or conveyance by a testamentary guardian be prejudiced by the terms of any will or codicil thereafter probated, if the person dealing with the guardian did so in good faith.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Section 4(b) of Act 293 provided that the amendment of the first sentence shall be retroactive to July 1, 1972.

Cross References.  Section 5154 is referred to in section 5521 of this title.



Section 5155 - Order of court

§ 5155.  Order of court.

Whenever the court finds it to be for the best interests of the minor, a guardian may, for any purpose of administration or distribution, and on the terms, with the security and after the notice directed by the court:

(1)  sell at public or private sale, pledge, mortgage, lease or exchange any real or personal property of the minor;

(2)  grant an option for the sale, lease or exchange of any such property;

(3)  join with the spouse of the minor in the performance of any of the foregoing acts with respect to property held by the entireties; or

(4)  release the right of the minor in the property of his spouse and join in the deed of the spouse in behalf of the minor.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 added section 5155.

Cross References.  Section 5155 is referred to in sections 5154, 5521, 5601.2 of this title.



Section 5161 - When accounting filed

SUBCHAPTER G

ACCOUNTS, AUDITS, REVIEWS, DISTRIBUTION

Sec.

5161.  When accounting filed.

5162.  Where accounts filed.

5163.  Notice, audits, reviews and distribution.

5163.1. Distribution to personal representative (Repealed).

5164.  Distributions for support and education.

5165.  Notice to guardian or guardian ad litem.

5166.  Death of minor.

5167.  Failure to present claim at audit.

§ 5161.  When accounting filed.

A guardian shall file an account of his administration whenever directed to do so by the court or may file an account at the termination of the guardianship, or at any other time or times authorized by the court.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)



Section 5162 - Where accounts filed

§ 5162.  Where accounts filed.

All accounts of guardians shall be filed in the office of the clerk.



Section 5163 - Notice, audits, reviews and distribution

§ 5163.  Notice, audits, reviews and distribution.

The provisions concerning accounts, audits, reviews, distribution and rights of distributees in a minor's estate shall be the same as those set forth in the following provisions of this title for the administration of a decedent's estate:

Section 3503 (relating to notice to parties in interest).

Section 3504 (relating to representation of parties in interest).

Section 3511 (relating to audits in counties having separate orphans' court division).

Section 3512 (relating to audits in counties having no separate orphans' court division).

Section 3513 (relating to statement of proposed distribution).

Section 3514 (relating to confirmation of account and approval of proposed distribution).

Section 3521 (relating to rehearing; relief granted).

Section 3532(c) (relating to record of risk distributions).

Section 3533 (relating to award upon final confirmation of account).

Section 3534 (relating to distribution in kind).

Section 3536 (relating to recording and registering decrees awarding real estate).

Section 3544 (relating to liability of personal representative for interest).

Section 3545 (relating to transcripts of balances due by personal representative).

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)

References in Text.  Section 3504, referred to in this section, is repealed. The subject matter is now contained in section 751(6).



Section 5163.1 - Distribution to personal representative (Repealed)

§ 5163.1.  Distribution to personal representative (Repealed).

1984 Repeal.  Section 5163.1 was repealed October 12, 1984, P.L.929, No.182, effective immediately.



Section 5164 - Distributions for support and education

§ 5164.  Distributions for support and education.

All income received by a guardian of the estate of a minor, including, subject to the requirements of Federal law relating thereto, all funds received from the Department of Veterans' Affairs, Social Security Administration and other periodic retirement or disability payments under private or government plans, in the exercise of a reasonable discretion, may be expended in the care, maintenance and education of the minor without the necessity of court approval. The court, for cause shown and with only such notice as it considers appropriate in the circumstances, may authorize or direct the payment or application of any or all of the income or principal of the estate of a minor for the care, maintenance or education of the minor, his spouse or children, or for the reasonable funeral expenses of the minor's spouse, child or indigent parent. In proper cases, the court may order payment of amounts directly to the ward for his maintenance or for incidental expenses and may ratify payments made for these purposes. For purposes of this section, the term "income" means income as determined in accordance with the rules set forth in Chapter 81 (relating to principal and income), other than the power to adjust and the power to convert to a unitrust.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment.  See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.



Section 5165 - Notice to guardian or guardian ad litem

§ 5165.  Notice to guardian or guardian ad litem.

The guardian of the estate of a minor shall be given notice of proceedings affecting the interest of his ward in any property to which his appointment extends, in the same manner as is provided for notice to persons of full age having similar interests. If the minor has no guardian authorized to act for him in respect to the interest involved, the court in which the proceedings are pending, upon petition or on its own motion, may appoint a guardian ad litem for the minor, to whom the required notice can be given. Nothing herein shall be construed to require the appointment of a guardian ad litem to represent the interest of a minor in an estate unless the court, upon petition or on its own motion, shall consider such appointment to be advisable. The court may dispense with the appointment of a guardian ad litem when there is a living person sui juris having a similar interest, or where the minor is issue of a living ancestor sui juris interested in the estate whose interest is not adverse to that of the minor.



Section 5166 - Death of minor

§ 5166.  Death of minor.

Upon the audit of the account of the guardian of a person who has died during minority, the auditing judge or auditor passing on the account, in his discretion, may award distribution to those entitled to receive the minor's property, unless the estate is, or is likely to be, involved in litigation making it advisable to distribute the balance to a personal representative of the minor's estate.



Section 5167 - Failure to present claim at audit

§ 5167.  Failure to present claim at audit.

(a)  In general.--Any person who at the audit of a guardian's account has a claim which arose out of the administration of the estate of a minor or arises out of the distribution of a minor's estate or upon an accounting of the guardian of the estate of a minor, whether the minor is still a minor or has attained his majority, and which is not reported to the court as an admitted claim, and who shall fail to present his claim at the call for audit or confirmation, shall be forever barred, against:

(1)  any property of the minor distributed pursuant to such audit or confirmation;

(2)  the minor, if then of full age; and

(3)  except as otherwise provided in section 3521 (relating to rehearing; relief granted), any property of the minor awarded back to a continuing or succeeding guardian pursuant to such audit or confirmation.

(b)  Effect on lien or charge.--Nothing in subsection (a) of this section shall be construed as impairing any lien or charge on real or personal estate of the minor existing at the time of audit.

Cross References.  Section 5167 is referred to in section 5533 of this title.






Chapter 53 - Pennsylvania Uniform Transfers to Minors Act

Section 5301 - Short title of chapter and definitions

CHAPTER 53

PENNSYLVANIA UNIFORM TRANSFERS TO

MINORS ACT

Sec.

5301.  Short title of chapter and definitions.

5302.  Scope and jurisdiction.

5303.  Nomination of custodian.

5304.  Transfer by gift or exercise of power of appointment.

5305.  Transfer authorized by will or trust.

5306.  Other transfer by fiduciary.

5307.  Transfer by obligor.

5308.  Receipt for custodial property.

5309.  Manner of creating custodial property and effecting transfer.

5310.  Single custodianship.

5311.  Validity and effect of transfer.

5312.  Care of custodial property.

5313.  Powers of custodian.

5314.  Use of custodial property.

5315.  Expenses, compensation and bond of custodian.

5316.  Exemption of third person from liability.

5317.  Liability to third persons.

5318.  Renunciation, resignation, death or removal of custodian.

5319.  Accounting by and determination of liability of custodian.

5320.  Termination of custodianship.

5321.  Delay in transfer of custodial property after minor attains age 21.

Enactment.  Chapter 53 was added Dec. 16, 1992, P.L.1163, No.152, effective immediately.

Special Provisions in Appendix.  See section 26 of Act 152 of 1992 in the appendix to this title for special provisions relating to applicability and validation.

Prior Provisions.  Former Chapter 53, which related to Pennsylvania Uniform Gifts to Minors Act, was added June 30, 1972, P.L.508, No.164, and repealed December 16, 1992, P.L.1163, No.152, effective immediately.

Cross References.  Chapter 53 is referred to in sections 5301, 5302, 5308, 5309, 5310, 5311, 5312, 5316, 5319, 5320, 5601.2, 7201, 7780.6 of this title; section 4304.1 of Title 23 (Domestic Relations).

§ 5301.  Short title of chapter and definitions.

(a)  Short title of chapter.--This chapter shall be known and may be cited as the Pennsylvania Uniform Transfers to Minors Act.

(b)  Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Benefit plan."  An employer's plan for the benefit of an employee or partner.

"Broker."  A person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

"Custodial property."  Any interest in property transferred to a custodian under this chapter and the income from and proceeds of that interest in property.

"Custodian."  A person so designated under section 5309 (relating to manner of creating custodial property and effecting transfer) or a successor or substitute custodian designated under section 5318 (relating to renunciation, resignation, death or removal of custodian).

"Financial institution."  A bank, trust company, savings institution or credit union chartered and supervised under Federal or state law.

"Legal representative."  An individual's personal representative or guardian.

"Member of the minor's family."  The minor's parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption.

"Minor."  An individual who has not attained 21 years of age, except that, when used with reference to the beneficiary for whose benefit custodial property is held or is to be held, an individual who has not attained the age at which the custodian is required under sections 5320 (relating to termination of custodianship) and 5321 (relating to delay in transfer of custodial property after minor attains age 21) to transfer the custodial property to the beneficiary.

"Transfer."  A transaction that creates custodial property under section 5309 (relating to manner of creating custodial property and effecting transfer).

"Transferor."  A person who makes a transfer under this chapter.

"Trust company."  A financial institution, corporation or other legal entity authorized to exercise general trust powers.

(May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment.  Act 50 amended the def. of "minor" in subsec. (b). See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Validation.  Section 26(b) of Act 152 of 1992 provided that any transfer of custodial property defined in section 5301(b) made before the effective date of Act 152 shall be validated notwithstanding that there was no specific authority in the Pennsylvania Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.



Section 5302 - Scope and jurisdiction

§ 5302.  Scope and jurisdiction.

(a)  Application of chapter.--This chapter applies to a transfer that refers to this chapter in the designation under section 5309(a) (relating to manner of creating custodial property and effecting transfer) by which the transfer is made if, at the time of the transfer, the transferor, the minor or the custodian is a resident of this Commonwealth or the custodial property is located in this Commonwealth. The custodianship created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor or the custodian or the removal of custodial property from this Commonwealth.

(b)  Jurisdiction over custodian.--A person designated as custodian under this chapter is subject to personal jurisdiction in this Commonwealth with respect to any matter relating to the custodianship.

(c)  Laws of other states.--A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this Commonwealth if, at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

1992 Amendment.  See section 26(a) of Act 152 of 1992 in the appendix to this title for special provisions relating to applicability.



Section 5303 - Nomination of custodian

§ 5303.  Nomination of custodian.

(a)  General rule.--A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, trust or deed or in an instrument exercising a power of appointment or in a writing designating a beneficiary of contractual rights and registered with or delivered to the payor, issuer or other obligor of the contractual rights.

(b)  Qualification of custodian.--A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under section 5309(a) (relating to manner of creating custodial property and effecting transfer).

(c)  When effective.--The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 5309. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event, the custodianship becomes effective, and the custodian shall enforce a transfer of the custodial property pursuant to section 5309.

Cross References.  Section 5303 is referred to in sections 5305, 5307, 5311, 5318, 5320, 5321 of this title.



Section 5304 - Transfer by gift or exercise of power of appointment

§ 5304.  Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer).

Cross References.  Section 5304 is referred to in sections 5315, 5318, 5320, 5321 of this title.



Section 5305 - Transfer authorized by will or trust

§ 5305.  Transfer authorized by will or trust.

(a)  General rule.--A personal representative or trustee may make an irrevocable transfer pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer) to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b)  Transfer to custodian.--If the testator or settlor has nominated a custodian under section 5303 (relating to nomination of custodian) to receive the custodial property, the transfer must be made to that person.

(c)  Designation of custodian.--If the testator or settlor has not nominated a custodian under section 5303 or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under section 5309(a).

Cross References.  Section 5305 is referred to in sections 5307, 5320, 5321 of this title.



Section 5306 - Other transfer by fiduciary

§ 5306.  Other transfer by fiduciary.

(a)  Irrevocable transfer by personal representative or trustee.--Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer) in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b)  Irrevocable transfer by guardian.--Subject to subsection (c), a guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to section 5309.

(c)  Additional requirements for transfer.--A transfer under subsection (a) or (b) may be made only if:

(1)  the personal representative, trustee or guardian considers the transfer to be in the best interest of the minor;

(2)  the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

(3)  the transfer is authorized by the court if it exceeds $25,000 in value.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 amended subsec. (c). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5306 is referred to in sections 5307, 5320 of this title.



Section 5307 - Transfer by obligor

§ 5307.  Transfer by obligor.

(a)  Irrevocable transfer for benefit of minor.--Subject to subsections (b) and (c), a person not subject to section 5305 (relating to transfer authorized by will or trust) or 5306 (relating to other transfer by fiduciary) who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer).

(b)  Transfer to custodian.--If a person having the right to do so under section 5303 (relating to nomination of custodian) has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c)  Transfer to minor's family or trust company.--If no custodian has been nominated under section 5303 or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000 in value.

Cross References.  Section 5307 is referred to in section 5320 of this title.



Section 5308 - Receipt for custodial property

§ 5308.  Receipt for custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.



Section 5309 - Manner of creating custodial property and effecting transfer

§ 5309.  Manner of creating custodial property and effecting transfer.

(a)  Creation of custodial property.--Custodial property is created and a transfer is made whenever:

(1)  An uncertificated security or a certificated security in registered form is either:

(i)  registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act"; or

(ii)  delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b).

(2)  Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(3)  The ownership of a life or endowment insurance policy or annuity contract is either:

(i)  registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act"; or

(ii)  assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(4)  An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(5)  An interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(6)  A certificate of title issued by a state or the Federal Government which evidences title to tangible personal property is either:

(i)  issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act"; or

(ii)  delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(7)  An interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b)  Form.--An instrument in the following form satisfies the requirements of subsection (a)(1)(ii) and (7):

TRANSFER UNDER THE PENNSYLVANIA

UNIFORM TRANSFERS TO MINORS ACT

I, (name of transferor or name and representative capacity if a fiduciary), hereby transfer to (name of custodian), as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

(Signature)

(name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Pennsylvania Uniform Transfers to Minors Act.

(Signature of custodian)

(c)  Control of custodial property.--A transferor shall place the custodian in control of the custodial property as soon as practicable.

Cross References.  Section 5309 is referred to in sections 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5311, 5318, 5320, 5321 of this title.



Section 5310 - Single custodianship

§ 5310.  Single custodianship.

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.



Section 5311 - Validity and effect of transfer

§ 5311.  Validity and effect of transfer.

(a)  Validity of transfer.--The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1)  failure of the transferor to comply with section 5309(c) (relating to manner of creating custodial property and effecting transfer) concerning possession and control;

(2)  designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under section 5309(a); or

(3)  death or incapacity of a person nominated under section 5303 (relating to nomination of custodian) or designated under section 5309 as custodian or the disclaimer of the office by that person.

(b)  Irrevocability of transfer.--A transfer made pursuant to section 5309 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property except as provided in this chapter.

(c)  Incorporation of provisions of this chapter.--By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian and to any third person dealing with a person designated as custodian the respective powers, rights and immunities provided in this chapter.



Section 5312 - Care of custodial property

§ 5312.  Care of custodial property.

(a)  Duties of custodian.--A custodian shall:

(1)  Take control of custodial property.

(2)  Register or record title to custodial property if appropriate.

(3)  Collect, hold, manage, invest and reinvest custodial property.

(b)  Standard of care.--In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c)  Life insurance and endowment policies.--A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1)  the life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2)  the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate or the custodian in the capacity of custodian is the irrevocable beneficiary.

(d)  Segregation of custodial property.--A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered or held in an account designated in the name of the custodian, followed in substance by the words: "as a custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act."

(e)  Records.--A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained 14 years of age.

Cross References.  Section 5312 is referred to in section 5313 of this title.



Section 5313 - Powers of custodian

§ 5313.  Powers of custodian.

(a)  General rule.--A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

(b)  Liability for breach of standard of care.--This section does not relieve a custodian from liability for breach of section 5312 (relating to care of custodial property).



Section 5314 - Use of custodial property

§ 5314.  Use of custodial property.

(a)  Without court order.--A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1)  the duty or ability of the custodian personally or of any other person to support the minor; or

(2)  any other income or property of the minor which may be applicable or available for that purpose.

(b)  With court order.--On petition of an interested person or the minor if the minor has attained 14 years of age, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c)  Obligation of support not affected.--A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



Section 5315 - Expenses, compensation and bond of custodian

§ 5315.  Expenses, compensation and bond of custodian.

(a)  Expenses.--A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b)  Compensation.--Except for one who is a transferor under section 5304 (relating to transfer by gift or exercise of power of appointment), a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c)  Bond.--Except as provided in section 5318(f) (relating to renunciation, resignation, death or removal of custodian), a custodian need not give a bond.



Section 5316 - Exemption of third person from liability

§ 5316.  Exemption of third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1)  the validity of the purported custodian's designation;

(2)  the propriety of or the authority under this chapter for any act of the purported custodian;

(3)  the validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4)  the propriety of the application of any property of the minor delivered to the purported custodian.



Section 5317 - Liability to third persons

§ 5317.  Liability to third persons.

(a)  Claim against custodial property.--Any claim based on the following may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable:

(1)  A contract entered into by a custodian acting in a custodial capacity.

(2)  An obligation arising from the ownership or control of custodial property.

(3)  A tort committed during the custodianship.

(b)  Limitation on custodian's liability.--A custodian is not personally liable:

(1)  on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2)  for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c)  Limitation on minor's personal liability.--A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

Cross References.  Section 5317 is referred to in section 5319 of this title.



Section 5318 - Renunciation, resignation, death or removal of custodian

§ 5318.  Renunciation, resignation, death or removal of custodian.

(a)  Renunciation.--A person nominated under section 5303 (relating to nomination of custodian) or designated under section 5309 (relating to manner of creating custodial property and effecting transfer) as custodian may decline to serve by delivering a valid disclaimer under Chapter 62 (relating to disclaimers) to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under section 5303, the person who made the nomination may nominate a substitute custodian under section 5303. Otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer. In either case, the substitute custodian shall be from among the persons eligible to serve as custodian for that kind of property under section 5309(a). The custodian so designated has the rights of a successor custodian.

(b)  Designation of trust company or adult as successor custodian.--A custodian at any time may designate a trust company or an adult other than a transferor under section 5304 (relating to transfer by gift or exercise of power of appointment) as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

(c)  Resignation.--A custodian may resign at any time by delivering written notice to the minor if the minor has attained 14 years of age and to the successor custodian and by delivering the custodial property to the successor custodian.

(d)  Ineligibility, death or incapacitation.--If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained 14 years of age, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a guardian of the minor or a trust company. If the minor has not attained 14 years of age or fails to act within 60 days after the ineligibility, death or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family or any other interested person may petition the court to designate a successor custodian.

(e)  Transfer of custodial property and records to successor custodian.--A custodian who declines to serve under subsection (a) or resigns under subsection (c) or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f)  Removal for cause.--A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the guardian of the minor or the minor if the minor has attained 14 years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under section 5304 or to require the custodian to give appropriate bond.

Cross References.  Section 5318 is referred to in sections 5301, 5315, 5319 of this title.



Section 5319 - Accounting by and determination of liability of

§ 5319.  Accounting by and determination of liability of custodian.

(a)  Petition.--A minor who has attained 14 years of age, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor or a transferor's legal representative may petition the court for:

(1)  an accounting by the custodian or the custodian's legal representative; or

(2)  a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 5317 (relating to liability to third persons) to which the minor or the minor's legal representative was a party.

(b)  Petition by successor custodian for accounting by predecessor.--A successor custodian may petition the court for an accounting by the predecessor custodian.

(c)  Court order to account.--The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d)  Court order when custodian removed.--If a custodian is removed under section 5318(f) (relating to removal for cause), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



Section 5320 - Termination of custodianship

§ 5320.  Termination of custodianship.

The custodian shall transfer in an appropriate manner the custodial property to the minor or the minor's estate upon the earlier of:

(1)  the minor's attainment of 21 years of age with respect to custodial property transferred by gift under section 5304 (relating to transfer by gift or exercise of power of appointment);

(2)  the minor's attainment of 21 years of age with respect to a custodian nominated under section 5303 (relating to nomination of custodian) or with respect to custodial property transferred by exercise of power of appointment under section 5304 or by will or trust under section 5305 (relating to transfer authorized by will or trust), unless the time of transfer of the custodial property to the minor is delayed under section 5321 (relating to delay in transfer of custodial property after minor attains age 21) to a time after the minor attains 21 years of age;

(3)  the time specified in the transfer pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer) if the time of transfer of the custodial property to the minor is delayed under section 5321 to a time after the time the minor attains 21 years of age;

(4)  the minor's attainment of majority under the laws of this Commonwealth other than this chapter with respect to custodial property transferred under section 5306 (relating to other transfer by fiduciary) or 5307 (relating to transfer by obligor); or

(5)  the minor's death.

(May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5320 is referred to in sections 5301, 5321 of this title.



Section 5321 - Delay in transfer of custodial property after minor attains age 21

§ 5321.  Delay in transfer of custodial property after minor attains age 21.

(a)  General rule.--Subject to the requirements and limitations of this section, the time for transfer to the minor of custodial property transferred under or pursuant to section 5303 (relating to nomination of custodian), 5304 (relating to transfer by gift or exercise of power of appointment) or 5305 (relating to transfer authorized by will or trust) may be delayed until a specified time after the time the minor attains 21 years of age, which time shall be specified in the transfer pursuant to section 5309 (relating to manner of creating custodial property and effecting transfer).

(b)  How to specify a delayed time for transfer.--To specify a delayed time for transfer to the minor of the custodial property, the words "as custodian for (name of minor) until age (age for delivery of property to minor) under the Pennsylvania Uniform Transfers to Minors Act" shall be substituted in substance for the words "as custodian for (name of minor) under the Pennsylvania Uniform Transfers to Minors Act" in making the transfer pursuant to section 5309.

(c)  Transfer authorized by will or trust; nomination of custodian.--The time for transfer to the minor of custodial property transferred under or pursuant to section 5303 or 5305 may be delayed under this section only if the governing will or trust or nomination provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 25 years of age, and in that case the governing will or trust or nomination shall determine the time to be specified in the transfer pursuant to section 5309.

(d)  Transfer by exercise of power appointment.--The time for transfer to the minor of custodial property transferred by the irrevocable exercise of a power of appointment under section 5304 may be delayed under this section only if the transfer pursuant to section 5309 provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 25 years of age.

(e)  When section not applicable.--This section shall not apply to the time for transfer to the minor of custodial property transferred by irrevocable gift under section 5304.

(f)  When transfer does not specify age.--If the transfer pursuant to section 5309 does not specify any age, the time for the transfer of the custodial property to the minor under section 5320 (relating to termination of custodianship) is the time when the minor attains 21 years of age.

(g)  When transfer provides for a longer duration of custodianship than permitted by this section.--If the transfer pursuant to section 5309 provides in substance that the duration of the custodianship is for a time longer than the maximum time permitted by this section for the duration of a custodianship created by that type of transfer, the custodianship shall be deemed to continue only until the time the minor attains the maximum age permitted by this section for the duration of a custodianship created by that type of transfer.

(May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment.  Act 50 added section 5321. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5321 is referred to in sections 5301, 5320 of this title.






Chapter 54 - Health Care

Section 5421 - Applicability

CHAPTER 54

HEALTH CARE

Subchapter

A.  General Provisions

B.  Living Wills

C.  Health Care Agents and Representatives

D.  Combined Form

E.  Out-of-Hospital Nonresuscitation

Enactment.  Chapter 54 was added November 29, 2006, P.L.1484, No.169, effective in 60 days.

Prior Provisions.  Former Chapter 54, which related to advance directive for health care, was added April 16, 1992, P.L.108, No.24, and deleted by amendment November 29, 2006, P.L.1484, No.169, effective in 60 days.

Special Provisions in Appendix.  See sections 6 and 7 of Act 169 of 2006 in the appendix to this title for special provisions relating to regulations and validity of declarations under former chapter.

Cross References.  Chapter 54 is referred to in sections 5421, 5422, 5423, 5426, 5427, 5429, 5431, 5434 of this title; section 2713 of this Title 18(Crimes and Offenses).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5421.  Applicability.

5422.  Definitions.

5423.  Legislative findings and intent.

5424.  Compliance.

5425.  Conflicting advance health care directives.

5426.  Death not suicide or homicide.

5427.  Life insurance.

5428.  Health care instruments optional.

5429.  Pregnancy.

5430.  Effect of divorce.

5431.  Liability.

5432.  Criminal penalties.

5433.  Forms.

5434.  Construction.

§ 5421.  Applicability.

(a)  General rule.--This chapter applies to advance health care directives and out-of-hospital nonresuscitation orders.

(b)  Preservation of existing rights.--The provisions of this chapter shall not impair or supersede any existing rights or responsibilities not addressed in this chapter.



Section 5422 - Definitions

§ 5422.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advance health care directive."  A health care power of attorney, living will or a written combination of a health care power of attorney and living will.

"Attending physician."  The physician who has primary responsibility for the health care of a principal or patient.

"Bracelet."  An out-of-hospital do-not-resuscitate bracelet as defined under section 5483 (relating to definitions).

"Cardiopulmonary resuscitation."  Any of the following procedures:

(1)  Cardiac compression.

(2)  Invasive airway technique.

(3)  Artificial ventilation.

(4)  Defibrillation.

(5)  Any other procedure related to those set forth in paragraphs (1) through (4).

"Competent."  A condition in which an individual, when provided appropriate medical information, communication supports and technical assistance, is documented by a health care provider to do all of the following:

(1)  Understand the potential material benefits, risks and alternatives involved in a specific proposed health care decision.

(2)  Make that health care decision on his own behalf.

(3)  Communicate that health care decision to any other person.

This term is intended to permit individuals to be found competent to make some health care decisions, but incompetent to make others.

"DNR."  Do not resuscitate.

"Emergency medical services provider."  As defined under section 5483 (relating to definitions).

"End-stage medical condition."  An incurable and irreversible medical condition in an advanced state caused by injury, disease or physical illness that will, in the opinion of the attending physician to a reasonable degree of medical certainty, result in death, despite the introduction or continuation of medical treatment. Except as specifically set forth in an advance health care directive, the term is not intended to preclude treatment of a disease, illness or physical, mental, cognitive or intellectual condition, even if incurable and irreversible and regardless of severity, if both of the following apply:

(1)  The patient would benefit from the medical treatment, including palliative care.

(2)  Such treatment would not merely prolong the process of dying.

"Health care."  Any care, treatment, service or procedure to maintain, diagnose, treat or provide for physical or mental health, custodial or personal care, including any medication program, therapeutical and surgical procedure and life-sustaining treatment.

"Health care agent."  An individual designated by a principal in an advance health care directive.

"Health care decision."  A decision regarding an individual's health care, including, but not limited to, the following:

(1)  Selection and discharge of a health care provider.

(2)  Approval or disapproval of a diagnostic test, surgical procedure or program of medication.

(3)  Directions to initiate, continue, withhold or withdraw all forms of life-sustaining treatment, including instructions not to resuscitate.

"Health care power of attorney."  A writing made by a principal designating an individual to make health care decisions for the principal.

"Health care provider."  A person who is licensed, certified or otherwise authorized by the laws of this Commonwealth to administer or provide health care in the ordinary course of business or practice of a profession. The term includes personnel recognized under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act.

"Health care representative."  An individual authorized under section 5461 (relating to decisions by health care representative) to make health care decisions for a principal.

"Incompetent."  A condition in which an individual, despite being provided appropriate medical information, communication supports and technical assistance, is documented by a health care provider to be:

(1)  unable to understand the potential material benefits, risks and alternatives involved in a specific proposed health care decision;

(2)  unable to make that health care decision on his own behalf; or

(3)  unable to communicate that health care decision to any other person.

The term is intended to permit individuals to be found incompetent to make some health care decisions, but competent to make others.

"Invasive airway technique."  Any advanced airway technique, including endotracheal intubation.

"Life-sustaining treatment."  Any medical procedure or intervention that, when administered to a patient or principal who has an end-stage medical condition or is permanently unconscious, will serve only to prolong the process of dying or maintain the individual in a state of permanent unconsciousness. In the case of an individual with an advance health care directive or order, the term includes nutrition and hydration administered by gastric tube or intravenously or any other artificial or invasive means if the advance health care directive or order so specifically provides.

"Living will."  A writing made in accordance with this chapter that expresses a principal's wishes and instructions for health care and health care directions when the principal is determined to be incompetent and has an end-stage medical condition or is permanently unconscious.

"Medical command physician."  A licensed physician who is authorized to give a medical command under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act.

"Necklace."  An out-of-hospital do-not-resuscitate necklace as defined under section 5483 (relating to definitions).

"Order."  An out-of-hospital do-not-resuscitate order as defined under section 5483 (relating to definitions).

"Patient."  An out-of-hospital do-not-resuscitate patient as defined under section 5483 (relating to definitions).

"Permanently unconscious."  A medical condition that has been diagnosed in accordance with currently accepted medical standards and with reasonable medical certainty as total and irreversible loss of consciousness and capacity for interaction with the environment. The term includes, without limitation, an irreversible vegetative state or irreversible coma.

"Person."  Any individual, corporation, partnership, association or other similar entity, or any Federal, State or local government or governmental agency.

"Principal."  An individual who executes an advance health care directive, designates an individual to act or disqualifies an individual from acting as a health care representative or an individual for whom a health care representative acts in accordance with this chapter.

"Reasonably available."  Readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the individual's health care needs.

References in Text.  The act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, referred to in the defs. of "health care provider" and "medical command physician," was repealed by the act of August 18, 2009 (P.L.308, No.37). The subject matter is now contained in Chapter 81 of Title 35 (Health and Safety).

Cross References.  Section 5422 is referred to in section 2713 of Title 18 (Crimes and Offenses).



Section 5423 - Legislative findings and intent

§ 5423.  Legislative findings and intent.

(a)  Intent.--This chapter provides a statutory means for competent adults to control their health care through instructions written in advance or by health care agents or health care representatives and requested orders. Nothing in this chapter is intended to:

(1)  affect or supersede the holdings of In re Fiori 543 Pa. 592, 673 A.2d 905 (1996);

(2)  condone, authorize or approve mercy killing, euthanasia or aided suicide; or

(3)  permit any affirmative or deliberate act or omission to end life other than as defined in this chapter.

(b)  Presumption not created.--This chapter does not create any presumption regarding the intent of an individual who has not executed an advance health care directive to consent to the use or withholding of life-sustaining treatment in the event of an end-stage medical condition or in the event the individual is permanently unconscious.

(c)  Findings in general.--The General Assembly finds that:

(1)  Individuals have a qualified right to make decisions relating to their own health care.

(2)  This right is subject to certain interests of society, such as the maintenance of ethical standards in the medical profession and the preservation and protection of human life.

(3)  Modern medical technological procedures make possible the prolongation of human life beyond natural limits.

(4)  The application of some procedures to an individual suffering a difficult and uncomfortable process of dying may cause loss of dignity and secure only continuation of a precarious and burdensome prolongation of life.

(5)  It is in the best interest of individuals under the care of health care providers if health care providers initiate discussions with them regarding living wills and health care powers of attorney during initial consultations, annual examinations, at diagnosis of a chronic illness or when an individual under their care transfers from one health care setting to another so that the individuals under their care may make known their wishes to receive, continue, discontinue or refuse medical treatment in the event that they are diagnosed with an end-stage medical condition or become permanently unconscious.

(6)  Health care providers should initiate such discussions, including discussion of out-of-hospital do-not-resuscitate orders, with individuals under their care at the time of determination of an end-stage medical condition and should document such discussion in the individual's medical record.



Section 5424 - Compliance

§ 5424.  Compliance.

(a)  Notification by attending physician or health care provider.--If an attending physician or other health care provider cannot in good conscience comply with a living will or health care decision of a health care agent or health care representative or if the policies of a health care provider preclude compliance with a living will or health care decision of a health care agent or health care representative, the attending physician or health care provider shall so inform the principal if the principal is competent or the principal's health care agent or health care representative if the principal is incompetent.

(b)  Transfer.--The attending physician or health care provider under subsection (a) shall make every reasonable effort to assist in the transfer of the principal to another physician or health care provider who will comply with the living will or health care decision of the health care agent or health care representative.

(c)  Employee or staff member of health care provider.--

(1)  An employee or a staff member of a health care provider may not be required to participate in the withholding or withdrawal of life-sustaining treatment.

(2)  A health care provider that is an employer may not discharge or in any other manner discriminate against its employee or staff member as a result of informing the employer of the employee's choice not to participate in the withholding or withdrawal of life-sustaining treatment.

(3)  A health care provider that is an employer may require its employee or staff member to express in writing the wishes or unwillingness of the employee or staff member as set forth in this subsection.

(d)  Liability.--If transfer under subsection (b) is impossible, the provision of life-sustaining treatment to a principal may not subject an attending physician or a health care provider to criminal or civil liability or administrative sanction for failure to carry out either the provisions of a living will or a health care decision of a health care agent or health care representative.

Cross References.  Section 5424 is referred to in sections 5431, 5443 of this title.



Section 5425 - Conflicting advance health care directives

§ 5425.  Conflicting advance health care directives.

If a provision of an advance health care directive conflicts with a provision of another advance health care directive, the provision of the instrument latest in date of execution shall prevail to the extent of the conflict unless the instruments expressly provide otherwise.



Section 5426 - Death not suicide or homicide

§ 5426.  Death not suicide or homicide.

The withholding or withdrawal of life-sustaining treatment from a principal or patient resulting in death, in accordance with the provisions of this chapter, shall not, for any purpose, constitute suicide or homicide.



Section 5427 - Life insurance

§ 5427.  Life insurance.

The making of or failure to make an advance health care directive, to request an order or to designate or disqualify a health care representative in accordance with this chapter shall not affect in any manner the sale, procurement or issuance of a policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining treatment from an insured individual, notwithstanding a term of the policy to the contrary.



Section 5428 - Health care instruments optional

§ 5428.  Health care instruments optional.

A health care provider, a health care service plan, a health maintenance organization, an insurer issuing disability insurance, a self-insured employee welfare benefit plan, a nonprofit hospital plan and a Federal, State or local government sponsored or operated program may not:

(1)  Require an individual to execute an advance health care directive or order or to designate or disqualify a health care representative as a condition for being insured for or receiving health care services.

(2)  Charge an individual a different rate or fee whether or not the individual executes or has executed an advance health care directive or order or designated or disqualified a health care representative.



Section 5429 - Pregnancy

§ 5429.  Pregnancy.

(a)  Living wills and health care decisions.--Notwithstanding the existence of a living will, a health care decision by a health care representative or health care agent or any other direction to the contrary, life-sustaining treatment, nutrition and hydration shall be provided to a pregnant woman who is incompetent and has an end-stage medical condition or who is permanently unconscious unless, to a reasonable degree of medical certainty as certified on the pregnant woman's medical record by the pregnant woman's attending physician and an obstetrician who has examined the pregnant woman, life-sustaining treatment, nutrition and hydration:

(1)  will not maintain the pregnant woman in such a way as to permit the continuing development and live birth of the unborn child;

(2)  will be physically harmful to the pregnant woman; or

(3)  will cause pain to the pregnant woman that cannot be alleviated by medication.

(b)  Rule for orders.--Notwithstanding the existence of an order or direction to the contrary, life-sustaining treatment, cardiopulmonary resuscitation, nutrition and hydration shall be provided to a pregnant patient unless, to a reasonable degree of medical certainty as certified on the pregnant patient's medical record by the attending physician and an obstetrician who has examined the pregnant patient, life-sustaining treatment, nutrition and hydration:

(1)  will not maintain the pregnant patient in such a way as to permit the continuing development and live birth of the unborn child;

(2)  will be physically harmful to the pregnant patient; or

(3)  would cause pain to the pregnant patient that cannot be alleviated by medication.

(c)  Pregnancy test.--Nothing in this chapter shall require a physician to perform a pregnancy test unless the physician has reason to believe that the woman may be pregnant.

(d)  Payment of expenses by Commonwealth.--

(1)  In the event that treatment, cardiopulmonary resuscitation, nutrition and hydration are provided to a pregnant woman, notwithstanding the existence of a living will, health care decision by a health care representative or health care agent, order or direction to the contrary, the Commonwealth shall pay all usual, customary and reasonable expenses directly, indirectly and actually incurred by the pregnant woman to whom such treatment, cardiopulmonary resuscitation, nutrition and hydration are provided.

(2)  The Commonwealth shall have the right of subrogation against all moneys paid by any third-party health insurer on behalf of the pregnant woman.

(3)  The expenditures incurred on behalf of the pregnant woman constitute a grant, and a lien may not be placed upon the property of the pregnant woman, her estate or her heirs.

Cross References.  Section 5429 is referred to in section 5456 of this title.



Section 5430 - Effect of divorce

§ 5430.  Effect of divorce.

(a)  General rule.--If the spouse of a principal is designated as the principal's health care agent and thereafter either spouse files an action in divorce, the designation of the spouse as health care agent shall be revoked as of the time the action is filed unless it clearly appears from the advance health care directive that the designation was intended to continue to be effective notwithstanding the filing of an action in divorce by either spouse.

(b)  Construction.--A revocation under this section shall not be construed to invalidate an advance health care directive unless its terms expressly direct otherwise.



Section 5431 - Liability

§ 5431.  Liability.

(a)  General rule.--A health care provider or another person may not be subject to criminal or civil liability, discipline for unprofessional conduct or administrative sanctions and may not be found to have committed an act of unprofessional conduct as a result of any of the following:

(1)  Causing or participating in the initiating, continuing, withholding or withdrawal of life-sustaining treatment or cardiopulmonary resuscitation from a patient or principal, if the health care provider believes in good faith that he has followed the patient's or principal's wishes as expressed in a living will, order or revocation made under this chapter.

(2)  Complying with a direction or decision of an individual who the health care provider believes in good faith has authority to act as a principal's health care agent or health care representative so long as the direction or decision is not clearly contrary to the terms of an advance health care directive that has been delivered to the provider.

(3)  Refusing to comply with a direction or decision of an individual based on a good faith belief that the individual lacks authority to act as a principal's health care agent or health care representative or is not acting in accordance with section 5456(c) (relating to authority of health care agent) or 5461(c) (relating to decisions by health care representative).

(4)  Complying with an advance health care directive under the assumption that it was valid when made and the health care provider believes in good faith that it has not been amended or revoked.

(5)  Disclosing health care information to another person based upon a good faith belief that the disclosure is authorized, permitted or required by this chapter.

(6)  Refusing to comply with a direction or decision of an individual based on a good faith belief that compliance with the direction or decision would be unethical or, to a reasonable degree of medical certainty, would result in medical care having no medical basis in addressing any medical need or condition of the individual, provided that the health care provider complies in good faith with sections 5424 (relating to compliance) and 5462(c) (relating to duties of attending physician and health care provider).

(b)  Same effect as if dealing with principal.--Any health care provider and other person acting under subsection (a) is protected and released to the same extent as if dealing directly with a competent principal.

(c)  Health care agent.--No health care agent acting according to the terms of a health care power of attorney shall be subject to civil or criminal liability for acting in good faith for a principal or failing in good faith to act for a principal.

(d)  Health care representative.--No health care representative who in good faith acts or fails in good faith to act for the principal shall be subject to civil or criminal liability for the action or failure to act.



Section 5432 - Criminal penalties

§ 5432.  Criminal penalties.

(a)  Criminal homicide.--A person shall be subject to prosecution for criminal homicide as provided in 18 Pa.C.S. Ch. 25 (relating to criminal homicide) if the person intends to cause the withholding or withdrawal of life-sustaining treatment contrary to the wishes of the principal or patient and, because of that action, directly causes life-sustaining treatment to be withheld or withdrawn and death to be hastened and:

(1)  falsifies or forges the advance health care directive, order, bracelet or necklace of that principal or patient; or

(2)  willfully conceals or withholds personal knowledge of a revocation of an advance health care directive or DNR status.

(b)  Interference with health care directive.--A person commits a felony of the third degree if that person willfully:

(1)  conceals, cancels, alters, defaces, obliterates or damages an advance health care directive, order, bracelet or necklace without the consent of the principal or patient;

(2)  causes a person to execute an advance health care directive or order or wear a bracelet or necklace by undue influence, fraud or duress; or

(3)  falsifies or forges an advance health care directive, order, bracelet or necklace or any amendment or revocation thereof, the result of which is a direct change in the health care provided to the principal or patient.



Section 5433 - Forms

§ 5433.  Forms.

(a)  Substance of forms.--

(1)  An advance health care directive may be in the form provided under Subchapter D (relating to combined form) or in any other written form that contains the information required under Subchapters B (relating to living wills) and C (relating to health care agents and representatives).

(2)  A Commonwealth agency that licenses health care providers or regulates health care may not prescribe a mandatory form of an advance health care directive.

(b)  Combining forms.--A living will and health care power of attorney may be combined into one document.



Section 5434 - Construction

§ 5434.  Construction.

Nothing in this chapter shall be construed as requiring a health care provider to maintain copies of medical records beyond the requirements otherwise imposed by applicable law and regulation.



Section 5441 - Short title of subchapter

SUBCHAPTER B

LIVING WILLS

Sec.

5441.  Short title of subchapter.

5442.  Execution.

5443.  When living will operative.

5444.  Revocation.

5445.  Emergency medical services.

5446.  Validity.

5447.  Form.

Cross References.  Subchapter B is referred to in sections 5433, 5441, 5446 of this title.

§ 5441.  Short title of subchapter.

This subchapter shall be known and may be cited as the Living Will Act.



Section 5442 - Execution

§ 5442.  Execution.

(a)  Who may make.--An individual of sound mind may make a living will governing the initiation, continuation, withholding or withdrawal of life-sustaining treatment if the individual:

(1)  is 18 years of age or older;

(2)  has graduated from high school;

(3)  has married; or

(4)  is an emancipated minor.

(b)  Requirements.--A living will shall be:

(1)  dated and signed by the principal by signature or mark or by another individual on behalf of and at the direction of the principal if the principal is unable to sign but specifically directs another individual to sign the living will; and

(2)  witnessed by two individuals, each of whom is 18 years of age or older.

(c)  Witnesses.--

(1)  An individual who signs a living will on behalf of and at the direction of a principal may not witness the living will.

(2)  A health care provider and its agent may not sign a living will on behalf of and at the direction of a principal if the health care provider or agent provides health care services to the principal.



Section 5443 - When living will operative

§ 5443.  When living will operative.

(a)  When operative.--A living will becomes operative when:

(1)  a copy is provided to the attending physician; and

(2)  the principal is determined by the attending physician to be incompetent and to have an end-stage medical condition or to be permanently unconscious.

(b)  Compliance.--When a living will becomes operative, the attending physician and other health care providers shall act in accordance with its provisions or comply with the transfer provisions of section 5424 (relating to compliance).

(c)  Invalidity of specific direction.--If a specific direction in a living will is held to be invalid, the invalidity does not negate other directions in the living will that can be effected without the invalid direction.

(d)  Medical record.--Any health care provider to whom a copy of a living will is furnished shall make it a part of the medical record of the principal and, if unwilling to comply with the living will, promptly so advise the principal or the principal's health care agent or representative.

(e)  Duration.--Unless a living will states a time of termination, it is valid until revoked by the principal, notwithstanding the lapse of time since its execution.

(f)  Absence of living will.--If an individual does not make a living will, a presumption does not arise regarding the intent of the individual to consent to or to refuse the initiation, continuation, withholding or withdrawal of life-sustaining treatment.

(g)  Duty of physician to certify end-stage medical condition.--Promptly after a determination that the principal has an end-stage medical condition or is permanently unconscious, the attending physician shall certify in writing that the principal has an end-stage medical condition or is permanently unconscious.

Cross References.  Section 5443 is referred to in section 5445 of this title.



Section 5444 - Revocation

§ 5444.  Revocation.

(a)  When living will may be revoked.--A living will may be revoked at any time and in any manner by the principal regardless of the mental or physical condition of the principal.

(b)  Effect of revocation.--A revocation is effective upon communication to the attending physician or other health care provider by the principal or a witness to the revocation.

(c)  Medical record.--The attending physician or other health care provider shall make the revocation part of the medical record of the principal.



Section 5445 - Emergency medical services

§ 5445.  Emergency medical services.

(a)  General rule.--An emergency medical services provider shall, in the course of providing care to a principal, at all times comply with the instructions of an authorized medical command physician to withhold or discontinue cardiopulmonary resuscitation for a principal whose living will has become operative under section 5443(a) (relating to when living will operative).

(b)  Applicability.--This section is applicable only in those instances where an out-of-hospital DNR order is not in effect under section 5484 (relating to orders, bracelets and necklaces).



Section 5446 - Validity

§ 5446.  Validity.

(a)  Living will executed prior to effective date of subchapter.--This subchapter does not limit the validity of a living will executed prior to the effective date of this subchapter.

(b)  Living will executed in another state or jurisdiction.--A living will executed in another state or jurisdiction and in conformity with the laws of that state or jurisdiction shall be considered valid in this Commonwealth, except to the extent that the living will executed in another state or jurisdiction would allow a principal to direct procedures inconsistent with the laws of this Commonwealth.



Section 5447 - Form

§ 5447.  Form.

A living will may be in any written form expressing the wishes of a principal regarding the initiation, continuation, withholding or withdrawal of life-sustaining treatment and may include other specific directions, including, but not limited to, designation of a health care agent to make health care decisions for the principal if the principal is determined to be incompetent and to have an end-stage medical condition or is permanently unconscious. An example of a living will appears in the combined form set forth in Subchapter D (relating to combined form).



Section 5451 - Short title of subchapter

SUBCHAPTER C

HEALTH CARE AGENTS AND REPRESENTATIVES

Sec.

5451.  Short title of subchapter.

5452.  Execution.

5453.  Requirements and options.

5454.  When health care power of attorney operative.

5455.  Appointment of health care agents.

5456.  Authority of health care agent.

5457.  Countermand.

5458.  Amendment.

5459.  Revocation.

5460.  Relation of health care agent to court-appointed guardian and other agents.

5461.  Decisions by health care representative.

5462.  Duties of attending physician and health care provider.

5463.  Effect on other State law.

5464.  Validity.

5465.  Form.

Cross References.  Subchapter C is referred to in sections 711, 5433, 5451, 5463, 5464 of this title; section 2713 of Title 18 (Crimes and Offenses).

§ 5451.  Short title of subchapter.

This subchapter shall be known and may be cited as the Health Care Agents and Representatives Act.



Section 5452 - Execution

§ 5452.  Execution.

(a)  Who may make.--An individual of sound mind may make a health care power of attorney if the individual:

(1)  is 18 years of age or older;

(2)  has graduated from high school;

(3)  has married; or

(4)  is an emancipated minor.

(b)  Requirements.--A health care power of attorney must be:

(1)  dated and signed by the principal by signature or mark or by another individual on behalf of and at the direction of the principal if the principal is unable to sign but specifically directs another individual to sign the health care power of attorney; and

(2)  witnessed by two individuals, each of whom is 18 years of age or older.

(c)  Witnesses.--

(1)  An individual who signs a health care power of attorney on behalf of and at the direction of a principal may not witness the health care power of attorney.

(2)  A health care provider and its agent may not sign a health care power of attorney on behalf of and at the direction of a principal if the health care provider or agent provides health care services to the principal.

Cross References.  Section 5452 is referred to in sections 5458, 5459 of this title.



Section 5453 - Requirements and options

§ 5453.  Requirements and options.

(a)  General rule.--A health care power of attorney shall:

(1)  Identify the principal and appoint the health care agent.

(2)  Declare that the principal authorizes the health care agent to make health care decisions on behalf of the principal.

(b)  Optional provisions.--A health care power of attorney may, but need not:

(1)  Describe any limitations that the principal imposes upon the authority of the health care agent.

(2)  Indicate the intent of the principal regarding the initiation, continuation, withholding or withdrawal of life-sustaining treatment.

(3)  Indicate whether the principal wants tube feeding or any other artificial or invasive form of nutrition or hydration.

(4)  Disqualify an individual from acting as a health care representative, prohibit the appointment of a health care representative or provide for an order of priority of appointment of a health care representative pursuant to section 5461(d) (relating to decisions by health care representative).

(5)  Nominate a guardian of the person of the principal as provided in section 5460 (relating to relation of health care agent to court-appointed guardian and other agents).

(6)  Contain other provisions as the principal may specify regarding the implementation of health care decisions and related actions by the health care agent or health care representative.

(7)  Request that the health care agent or health care representative exercise his sole and absolute discretion to consult the principal's relative, cleric or physician should the health care agent or health care representative be uncertain of the principal's wishes or best interests.



Section 5454 - When health care power of attorney operative

§ 5454.  When health care power of attorney operative.

(a)  When operative.--Unless otherwise specified in the health care power of attorney, a health care power of attorney becomes operative when:

(1)  a copy is provided to the attending physician; and

(2)  the attending physician determines that the principal is incompetent.

(b)  When inoperative.--Unless otherwise specified in the health care power of attorney, a health care power of attorney becomes inoperative during such time as, in the determination of the attending physician, the principal is competent.

(c)  Invalidity of specific direction.--If a specific direction in the health care power of attorney is held to be invalid, the invalidity does not negate other directions in the health care power of attorney that can be effected without the invalid direction.

(d)  Duration.--Unless the health care power of attorney states a time of termination, it is valid until revoked by the principal or the principal's guardian of the person, notwithstanding the lapse of time since its execution.

(e)  Court approval unnecessary.--A health care decision made by a health care agent for a principal is effective without court approval.

Cross References.  Section 5454 is referred to in section 5456 of this title.



Section 5455 - Appointment of health care agents

§ 5455.  Appointment of health care agents.

(a)  Multiple and successor health care agents.--A principal may appoint the following in a health care power of attorney:

(1)  More than one health care agent who shall act jointly unless the health care power of attorney expressly provides otherwise.

(2)  One or more successor agents who shall serve in the order named in the health care power of attorney unless the principal expressly directs to the contrary.

(b)  Who may not be appointed health care agent.--Unless related to the principal by blood, marriage or adoption, a health care agent of the principal may not be any of the following:

(1)  The principal's attending physician or other health care provider.

(2)  An owner, operator or employee of a health care provider in which the principal is receiving care.



Section 5456 - Authority of health care agent

§ 5456.  Authority of health care agent.

(a)  Extent of authority.--Except as expressly provided otherwise in a health care power of attorney and subject to subsection (b) and section 5460 (relating to relation of health care agent to court-appointed guardian and other agents), a health care agent shall have the authority to make any health care decision and to exercise any right and power regarding the principal's care, custody and health care treatment that the principal could have made and exercised. The health care agent's authority may extend beyond the principal's death to make anatomical gifts, dispose of the remains and consent to autopsies.

(b)  Life-sustaining treatment decisions.--A life-sustaining treatment decision made by a health care agent is subject to this section and sections 5429 (relating to pregnancy), 5454 (relating to when health care power of attorney operative) and 5462(a) (relating to duties of attending physician and health care provider).

(c)  Health care decisions.--

(1)  The health care agent shall gather information on the principal's prognosis and acceptable medical alternatives regarding diagnosis, treatments and supportive care.

(2)  In the case of procedures for which informed consent is required under section 504 of the act of March 20, 2002 (P.L.154, No.13), known as the Medical Care Availability and Reduction of Error (Mcare) Act, the information shall include the information required to be disclosed under that act.

(3)  In the case of health care decisions regarding end of life of a patient with an end-stage medical condition, the information shall distinguish between curative alternatives, palliative alternatives and alternatives which will merely serve to prolong the process of dying. The information shall also distinguish between the principal's end-stage medical condition and any other concurrent disease, illness or physical, mental, cognitive or intellectual condition that predated the principal's end-stage medical condition.

(4)  After consultation with health care providers and consideration of the information obtained in accordance with paragraphs (1), (2) and (3), the health care agent shall make health care decisions in accordance with the health care agent's understanding and interpretation of the instructions given by the principal at a time when the principal had the capacity to understand, make and communicate health care decisions. Instructions include an advance health care directive made by the principal and any clear written or verbal directions that cover the situation presented.

(5)  (i)  In the absence of instruction, the health care agent shall make health care decisions that conform to the health care agent's assessment of the principal's preferences and values, including religious and moral beliefs.

(ii)  If the health care agent does not know enough about the principal's instructions, preferences and values to decide accordingly, the health care agent shall take into account what the agent knows of the principal's instructions, preferences and values, including religious and moral beliefs, and the health care agent's assessment of the principal's best interests, taking into consideration the following goals and considerations:

(A)  The preservation of life.

(B)  The relief from suffering.

(C)  The preservation or restoration of functioning, taking into account any concurrent disease, illness or physical, mental, cognitive or intellectual condition that may have predated the principal's end-stage medical condition.

(iii)  (A)  In the absence of a specific, written authorization or direction by a principal to withhold or withdraw nutrition and hydration administered by gastric tube or intravenously or by other artificial or invasive means, a health care agent shall presume that the principal would not want nutrition and hydration withheld or withdrawn.

(B)  The presumption may be overcome by previously clearly expressed wishes of the principal to the contrary. In the absence of such clearly expressed wishes, the presumption may be overcome if the health care agent considers the values and preferences of the principal and assesses the factors set forth in subparagraphs (i) and (ii) and determines it is clear that the principal would not wish for artificial nutrition and hydration to be initiated or continued.

(6)  The Department of Health shall ensure as part of the licensure process that health care providers under its jurisdiction have policies and procedures in place to implement this subsection.

(d)  Health care information.--

(1)  Unless specifically provided otherwise in a health care power of attorney, a health care agent has the same rights and limitations as the principal to request, examine, copy and consent or refuse to consent to the disclosure of medical or other health care information.

(2)  Disclosure of medical or other health care information to a health care agent does not constitute a waiver of any evidentiary privilege or of a right to assert confidentiality. A health care provider that discloses such information to a health care agent in good faith shall not be liable for the disclosure. A health care agent may not disclose health care information regarding the principal except as is reasonably necessary to perform the agent's obligations to the principal or as otherwise required by law.

Cross References.  Section 5456 is referred to in sections 5431, 5461, 5463 of this title.



Section 5457 - Countermand

§ 5457.  Countermand.

(a)  Competent principal.--A principal of sound mind may countermand any health care decision made by the principal's health care agent at any time and in any manner by personally informing the attending physician or health care provider.

(b)  Incompetent principal.--Regardless of the principal's mental or physical capacity, a principal may countermand a health care decision made by the principal's health care agent that would withhold or withdraw life-sustaining treatment at any time and in any manner by personally informing the attending physician.

(c)  Attending physician.--The attending physician or health care provider shall make reasonable efforts to promptly inform the health care agent of a countermand under this section.

(d)  Health care agent.--A countermand exercised under this section shall not affect the authority of a health care agent to make other health care decisions in accordance with the health care power of attorney.



Section 5458 - Amendment

§ 5458.  Amendment.

While of sound mind, a principal may amend a health care power of attorney by a writing executed in accordance with the provisions of section 5452 (relating to execution). An amendment may include the revocation in part of the health care power of attorney or the designation of new or additional health care agents.



Section 5459 - Revocation

§ 5459.  Revocation.

(a)  When health care power of attorney may be revoked.--While of sound mind, a principal may revoke a health care power of attorney by a writing executed in accordance with the provisions of section 5452 (relating to execution) or by personally informing the attending physician, health care provider or health care agent that the health care power of attorney is revoked.

(b)  Reliance on health care power of attorney.--A health care provider may rely on the effectiveness of a health care power of attorney unless notified of its revocation.

(c)  Subsequent action by agent.--A health care agent, knowing of the revocation of the health care power of attorney, may not make or attempt to make health care decisions for the principal.



Section 5460 - Relation of health care agent to court-appointed guardian and other agents

§ 5460.  Relation of health care agent to court-appointed guardian and other agents.

(a)  Accountability of health care agent.--If a principal who has executed a health care power of attorney is later adjudicated an incapacitated person and a guardian of the person to make health care decisions is appointed by a court, the health care agent is accountable to the guardian as well as to the principal. The guardian shall have the same power to revoke or amend the appointment of a health care agent that the principal would have if the principal were not incapacitated but may not revoke or amend other instructions in an advance health directive absent judicial authorization.

(b)  Nomination of guardian of person.--In a health care power of attorney, a principal may nominate a guardian of the person for the principal for consideration by a court if incapacity proceedings for the principal's person are thereafter commenced. If a court determines that the appointment of a guardian is necessary, the court shall appoint a guardian in accordance with the principal's most recent nomination except for good cause or disqualification.

(c)  Reasonable expenses.--In fulfilling the health care needs for a principal, a health care agent may incur reasonable expenses, including the purchase of health care insurance, to the extent the expenses are not otherwise covered by insurance or other similar benefits. Payment for the expenses or reimbursement to the health care agent for the expenses from the principal's funds shall be made by either of the following:

(1)  A guardian of the estate of the principal.

(2)  An agent acting on behalf of the principal under a power of attorney if the agent has the power to disburse the funds of the principal.

Cross References.  Section 5460 is referred to in sections 5453, 5456, 5461 of this title.



Section 5461 - Decisions by health care representative

§ 5461.  Decisions by health care representative.

(a)  General rule.--A health care representative may make a health care decision for an individual whose attending physician has determined that the individual is incompetent if:

(1)  the individual is at least 18 years of age, has graduated from high school, has married or is an emancipated minor;

(2)  (i)  the individual does not have a health care power of attorney; or

(ii)  the individual's health care agent is not reasonably available or has indicated an unwillingness to act and no alternate health care agent is reasonably available; and

(3)  a guardian of the person to make health care decisions has not been appointed for the individual.

(b)  Application.--This section applies to decisions regarding treatment, care, goods or services that a caretaker is obligated to provide to a care-dependent person who has an end-stage medical condition or is permanently unconscious as permitted under 18 Pa.C.S. § 2713(e)(5) (relating to neglect of care-dependent person).

(c)  Extent of authority of health care representative.--Except as set forth in section 5462(c)(1) (relating to duties of attending physician and health care provider), the authority and the decision-making process of a health care representative shall be the same as provided for a health care agent in section 5456 (relating to authority of health care agent) and 5460(c) (relating to relation of health care agent to court-appointed guardian and other agents).

(d)  Who may act as health care representative.--

(1)  An individual of sound mind may, by a signed writing or by personally informing the attending physician or the health care provider, designate one or more individuals to act as health care representative. In the absence of a designation or if no designee is reasonably available, any member of the following classes, in descending order of priority, who is reasonably available may act as health care representative:

(i)  The spouse, unless an action for divorce is pending, and the adult children of the principal who are not the children of the spouse.

(ii)  An adult child.

(iii)  A parent.

(iv)  An adult brother or sister.

(v)  An adult grandchild.

(vi)  An adult who has knowledge of the principal's preferences and values, including, but not limited to, religious and moral beliefs, to assess how the principal would make health care decisions.

(2)  An individual may by signed writing, including a health care power of attorney, provide for a different order of priority.

(3)  An individual with a higher priority who is willing to act as a health care representative may assume the authority to act notwithstanding the fact that another individual has previously assumed that authority.

(e)  Disqualification.--An individual of sound mind may disqualify one or more individuals from acting as health care representative in the same manner as specified under subsection (d) for the designation of a health care representative. An individual may also disqualify one or more individuals from acting as health care representative by a health care power of attorney. Upon the petition of any member of the classes set forth in subsection (d), the court may disqualify for cause shown an individual otherwise eligible to serve as a health care representative.

(f)  Limitation on designation of health care representative.--Unless related by blood, marriage or adoption, a health care representative may not be the principal's attending physician or other health care provider nor an owner, operator or employee of a health care provider in which the principal receives care.

(g)  Decision of health care representative.--

(1)  If more than one member of a class assumes authority to act as a health care representative, the members do not agree on a health care decision and the attending physician or health care provider is so informed, the attending physician or health care provider may rely on the decision of a majority of the members of that class who have communicated their views to the attending physician or health care provider.

(2)  If the members of the class of health care representatives are evenly divided concerning the health care decision and the attending physician or health care provider is so informed, an individual having a lower priority may not act as a health care representative. So long as the class remains evenly divided, no decision shall be deemed made until such time as the parties resolve their disagreement. Notwithstanding such disagreement, nothing in this subsection shall be construed to preclude the administration of health care treatment in accordance with accepted standards of medical practice.

(h)  Duty of health care representative.--Promptly upon assuming authority to act, a health care representative shall communicate the assumption of authority to the members of the principal's family specified in subsection (d) who can be readily contacted.

(i)  Countermand of health care decision.--

(1)  A principal of sound mind may countermand any health care decision made by the principal's health care representative at any time and in any manner by personally informing the attending physician or health care provider.

(2)  Regardless of the principal's mental or physical capacity, a principal may countermand a health care decision made by the principal's health care representative that would withhold or withdraw life-sustaining treatment at any time and in any manner by personally informing the attending physician.

(3)  The attending physician or health care provider shall make reasonable efforts to promptly inform the health care representative of a countermand exercised under this section.

(4)  A countermand exercised under this section shall not affect the authority of the health care representative to make other health care decisions.

(j)  Court approval unnecessary.--A health care decision made by a health care representative for a principal shall be effective without court approval.

(k)  Written declaration of health care representative.--An attending physician or health care provider may require a person claiming the right to act as health care representative for a principal to provide a written declaration made under penalty of perjury stating facts and circumstances reasonably sufficient to establish the claimed authority.

Cross References.  Section 5461 is referred to in sections 5422, 5431, 5453 of this title; section 2713 of Title 18 (Crimes and Offenses).



Section 5462 - Duties of attending physician and health care provider

§ 5462.  Duties of attending physician and health care provider.

(a)  Duty to certify end-stage medical condition.--Promptly after a determination that a principal has an end-stage medical condition or is permanently unconscious, the attending physician shall certify in writing that the principal has an end-stage medical condition or is permanently unconscious.

(b)  Communication of health care decision.--Whenever possible before implementing a health care decision made by a health care representative or health care agent, an attending physician or health care provider shall promptly communicate to the principal the decision and the identity of the person making the decision.

(c)  Compliance with decisions of health care agent and health care representative.--

(1)  Health care necessary to preserve life shall be provided to an individual who has neither an end-stage medical condition nor is permanently unconscious, except if the individual is competent and objects to such care or a health care agent objects on behalf of the principal if authorized to do so by the health care power of attorney or living will. In every other case, subject to any limitation specified in the health care power of attorney, an attending physician or health care provider shall comply with a health care decision made by a health care agent or health care representative to the same extent as if the decision had been made by the principal.

(2)  In all circumstances this subsection shall be construed so as to be consistent with the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327).

(d)  Medical record.--

(1)  An attending physician or health care provider who is given a health care power of attorney shall arrange for the health care power of attorney or a copy to be placed in the medical record of the principal.

(2)  An attending physician or health care provider to whom an amendment or revocation of a health care power of attorney is communicated shall promptly enter the information in the medical record of the principal and maintain a copy if one is furnished.

(e)  Record of determination.--An attending physician who determines that a principal is incompetent or has become competent or makes a determination that affects the authority of a health care agent shall enter the determination in the medical record of the principal and, if possible, promptly inform the principal and any health care agent of the determination.

Cross References.  Section 5462 is referred to in sections 5431, 5456, 5461 of this title.



Section 5463 - Effect on other State law

§ 5463.  Effect on other State law.

(a)  Mental health.--This subchapter does not affect the requirements of other laws of this Commonwealth regarding consent to observation, diagnosis, treatment or hospitalization for a mental illness.

(b)  Prohibited care.--This subchapter does not authorize a health care agent or health care representative to consent to any health care prohibited by the laws of this Commonwealth.

(c)  Consent.--This subchapter does not affect the laws of this Commonwealth regarding any of the following:

(1)  The standard of care of a health care provider required in the administration of health care.

(2)  When consent is required for health care.

(3)  Informed consent for health care.

(4)  Consent to health care in an emergency.

(d)  Preservation of religious rights.--This subchapter does not prevent a health care agent or health care representative from consenting to health care administered in good faith pursuant to religious beliefs of the principal or from withholding consent to health care that is contrary to religious beliefs of the principal.

(e)  Rights of individuals.--This subchapter does not affect the right of an individual to make health care decisions.

(f)  Disclosure.--The disclosure requirements of section 5456(d) (relating to authority of health care agent) supersede any provision in any other State statute or regulation that requires the principal to consent to disclosure or which otherwise conflicts with section 5456(d), including, but not limited to, the following:

(1)  Section 8 of the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act.

(2)  Section 111 of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act.

(3)  Section 15 of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act.

(4)  Section 41 of the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985.

(5)  Section 7 of the act of November 29, 1990 (P.L.585, No.148), known as the Confidentiality of HIV-Related Information Act.



Section 5464 - Validity

§ 5464.  Validity.

This subchapter does not limit the validity of a power of attorney executed prior to the effective date of this subchapter. A health care power of attorney executed in another state or jurisdiction and in conformity with the laws of that state or jurisdiction shall be considered valid in this Commonwealth, except to the extent that the health care power of attorney executed in another state or jurisdiction would allow a health care agent to make a health care decision inconsistent with the laws of this Commonwealth.



Section 5465 - Form

§ 5465.  Form.

A health care power of attorney may be in any written form identifying the principal, appointing a health care agent and declaring that the principal authorizes the health care agent to make health care decisions on behalf of the principal. An example of a health care power of attorney appears in the combined form set forth in Subchapter D (relating to combined form).



Section 5471 - Example

SUBCHAPTER D

COMBINED FORM

Sec.

5471.  Example.

Cross References.  Subchapter D is referred to in sections 5433, 5447, 5465 of this title.

§ 5471.  Example.

The following is an example of a document that combines a living will and health care power of attorney:

DURABLE HEALTH CARE POWER OF ATTORNEY

AND HEALTH CARE TREATMENT INSTRUCTIONS

(LIVING WILL)

PART I

INTRODUCTORY REMARKS ON

HEALTH CARE DECISION MAKING

You have the right to decide the type of health care you want.

Should you become unable to understand, make or communicate decisions about medical care, your wishes for medical treatment are most likely to be followed if you express those wishes in advance by:

(1)  naming a health care agent to decide treatment for you; and

(2)  giving health care treatment instructions to your health care agent or health care provider.

An advance health care directive is a written set of instructions expressing your wishes for medical treatment. It may contain a health care power of attorney, where you name a person called a "health care agent" to decide treatment for you, and a living will, where you tell your health care agent and health care providers your choices regarding the initiation, continuation, withholding or withdrawal of life-sustaining treatment and other specific directions.

You may limit your health care agent's involvement in deciding your medical treatment so that your health care agent will speak for you only when you are unable to speak for yourself or you may give your health care agent the power to speak for you immediately. This combined form gives your health care agent the power to speak for you only when you are unable to speak for yourself. A living will cannot be followed unless your attending physician determines that you lack the ability to understand, make or communicate health care decisions for yourself and you are either permanently unconscious or you have an end-stage medical condition, which is a condition that will result in death despite the introduction or continuation of medical treatment. You, and not your health care agent, remain responsible for the cost of your medical care.

If you do not write down your wishes about your health care in advance, and if later you become unable to understand, make or communicate these decisions, those wishes may not be honored because they may remain unknown to others.

A health care provider who refuses to honor your wishes about health care must tell you of its refusal and help to transfer you to a health care provider who will honor your wishes.

You should give a copy of your advance health care directive (a living will, health care power of attorney or a document containing both) to your health care agent, your physicians, family members and others whom you expect would likely attend to your needs if you become unable to understand, make or communicate decisions about medical care. If your health care wishes change, tell your physician and write a new advance health care directive to replace your old one. It is important in selecting a health care agent that you choose a person you trust who is likely to be available in a medical situation where you cannot make decisions for yourself. You should inform that person that you have appointed him or her as your health care agent and discuss your beliefs and values with him or her so that your health care agent will understand your health care objectives.

You may wish to consult with knowledgeable, trusted individuals such as family members, your physician or clergy when considering an expression of your values and health care wishes. You are free to create your own advance health care directive to convey your wishes regarding medical treatment. The following form is an example of an advance health care directive that combines a health care power of attorney with a living will.

NOTES ABOUT THE USE OF THIS FORM

If you decide to use this form or create your own advance health care directive, you should consult with your physician and your attorney to make sure that your wishes are clearly expressed and comply with the law.

If you decide to use this form but disagree with any of its statements, you may cross out those statements.

You may add comments to this form or use your own form to help your physician or health care agent decide your medical care.

This form is designed to give your health care agent broad powers to make health care decisions for you whenever you cannot make them for yourself. It is also designed to express a desire to limit or authorize care if you have an end-stage medical condition or are permanently unconscious. If you do not desire to give your health care agent broad powers, or you do not wish to limit your care if you have an end-stage medical condition or are permanently unconscious, you may wish to use a different form or create your own. YOU SHOULD ALSO USE A DIFFERENT FORM IF YOU WISH TO EXPRESS YOUR PREFERENCES IN MORE DETAIL THAN THIS FORM ALLOWS OR IF YOU WISH FOR YOUR HEALTH CARE AGENT TO BE ABLE TO SPEAK FOR YOU IMMEDIATELY. In these situations, it is particularly important that you consult with your attorney and physician to make sure that your wishes are clearly expressed.

This form allows you to tell your health care agent your goals if you have an end-stage medical condition or other extreme and irreversible medical condition, such as advanced Alzheimer's disease. Do you want medical care applied aggressively in these situations or would you consider such aggressive medical care burdensome and undesirable?

You may choose whether you want your health care agent to be bound by your instructions or whether you want your health care agent to be able to decide at the time what course of treatment the health care agent thinks most fully reflects your wishes and values.

If you are a woman and diagnosed as being pregnant at the time a health care decision would otherwise be made pursuant to this form, the laws of this Commonwealth prohibit implementation of that decision if it directs that life-sustaining treatment, including nutrition and hydration, be withheld or withdrawn from you, unless your attending physician and an obstetrician who have examined you certify in your medical record that the life-sustaining treatment:

(1)  will not maintain you in such a way as to permit the continuing development and live birth of the unborn child;

(2)  will be physically harmful to you; or

(3)  will cause pain to you that cannot be alleviated by medication.

A physician is not required to perform a pregnancy test on you unless the physician has reason to believe that you may be pregnant.

Pennsylvania law protects your health care agent and health care providers from any legal liability for following in good faith your wishes as expressed in the form or by your health care agent's direction. It does not otherwise change professional standards or excuse negligence in the way your wishes are carried out. If you have any questions about the law, consult an attorney for guidance.

This form and explanation is not intended to take the place of specific legal or medical advice for which you should rely upon your own attorney and physician.

PART II

DURABLE HEALTH CARE POWER OF ATTORNEY

I,........................, of.................... County, Pennsylvania, appoint the person named below to be my health care agent to make health and personal care decisions for me.

Effective immediately and continuously until my death or revocation by a writing signed by me or someone authorized to make health care treatment decisions for me, I authorize all health care providers or other covered entities to disclose to my health care agent, upon my agent's request, any information, oral or written, regarding my physical or mental health, including, but not limited to, medical and hospital records and what is otherwise private, privileged, protected or personal health information, such as health information as defined and described in the Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191, 110 Stat. 1936), the regulations promulgated thereunder and any other State or local laws and rules. Information disclosed by a health care provider or other covered entity may be redisclosed and may no longer be subject to the privacy rules provided by 45 C.F.R. Pt. 164.

The remainder of this document will take effect when and only when I lack the ability to understand, make or communicate a choice regarding a health or personal care decision as verified by my attending physician. My health care agent may not delegate the authority to make decisions.

MY HEALTH CARE AGENT HAS ALL OF THE FOLLOWING POWERS SUBJECT TO THE HEALTH CARE TREATMENT INSTRUCTIONS THAT FOLLOW IN PART III (CROSS OUT ANY POWERS YOU DO NOT WANT TO GIVE YOUR HEALTH CARE AGENT):

1.  To authorize, withhold or withdraw medical care and surgical procedures.

2.  To authorize, withhold or withdraw nutrition (food) or hydration (water) medically supplied by tube through my nose, stomach, intestines, arteries or veins.

3.  To authorize my admission to or discharge from a medical, nursing, residential or similar facility and to make agreements for my care and health insurance for my care, including hospice and/or palliative care.

4.  To hire and fire medical, social service and other support personnel responsible for my care.

5.  To take any legal action necessary to do what I have directed.

6.  To request that a physician responsible for my care issue a do-not-resuscitate (DNR) order, including an out-of-hospital DNR order, and sign any required documents and consents.

APPOINTMENT OF HEALTH CARE AGENT

I appoint the following health care agent:

Health Care Agent:...................................

(Name and relationship)

Address:.............................................

.....................................................

Telephone Number:  Home............. Work............

E-mail:..............................................

IF YOU DO NOT NAME A HEALTH CARE AGENT, HEALTH CARE PROVIDERS WILL ASK YOUR FAMILY OR AN ADULT WHO KNOWS YOUR PREFERENCES AND VALUES FOR HELP IN DETERMINING YOUR WISHES FOR TREATMENT. NOTE THAT YOU MAY NOT APPOINT YOUR DOCTOR OR OTHER HEALTH CARE PROVIDER AS YOUR HEALTH CARE AGENT UNLESS RELATED TO YOU BY BLOOD, MARRIAGE OR ADOPTION.

If my health care agent is not readily available or if my health care agent is my spouse and an action for divorce is filed by either of us after the date of this document, I appoint the person or persons named below in the order named. (It is helpful, but not required, to name alternative health care agents.)

First Alternative Health Care Agent:.................

(Name and relationship)

Address:.............................................

.....................................................

Telephone Number:  Home............. Work............

E-mail:..............................................

Second Alternative Health Care Agent:................

(Name and relationship)

Address:.............................................

.....................................................

Telephone Number:  Home............. Work............

E-mail:..............................................

GUIDANCE FOR HEALTH CARE AGENT (OPTIONAL) GOALS

If I have an end-stage medical condition or other extreme irreversible medical condition, my goals in making medical decisions are as follows (insert your personal priorities such as comfort, care, preservation of mental function, etc.):...................................................

.........................................................

.........................................................

.........................................................

SEVERE BRAIN DAMAGE OR BRAIN DISEASE

If I should suffer from severe and irreversible brain damage or brain disease with no realistic hope of significant recovery, I would consider such a condition intolerable and the application of aggressive medical care to be burdensome. I therefore request that my health care agent respond to any intervening (other and separate) life-threatening conditions in the same manner as directed for an end-stage medical condition or state of permanent unconsciousness as I have indicated below.

Initials..............I agree

Initials..............I disagree

PART III

HEALTH CARE TREATMENT INSTRUCTIONS IN THE EVENT

OF END-STAGE MEDICAL CONDITION

OR PERMANENT UNCONSCIOUSNESS

(LIVING WILL)

The following health care treatment instructions exercise my right to make my own health care decisions. These instructions are intended to provide clear and convincing evidence of my wishes to be followed when I lack the capacity to understand, make or communicate my treatment decisions:

IF I HAVE AN END-STAGE MEDICAL CONDITION (WHICH WILL RESULT IN MY DEATH, DESPITE THE INTRODUCTION OR CONTINUATION OF MEDICAL TREATMENT) OR AM PERMANENTLY UNCONSCIOUS SUCH AS AN IRREVERSIBLE COMA OR AN IRREVERSIBLE VEGETATIVE STATE AND THERE IS NO REALISTIC HOPE OF SIGNIFICANT RECOVERY, ALL OF THE FOLLOWING APPLY (CROSS OUT ANY TREATMENT INSTRUCTIONS WITH WHICH YOU DO NOT AGREE):

1.  I direct that I be given health care treatment to relieve pain or provide comfort even if such treatment might shorten my life, suppress my appetite or my breathing, or be habit forming.

2.  I direct that all life prolonging procedures be withheld or withdrawn.

3.  I specifically do not want any of the following as life prolonging procedures: (If you wish to receive any of these treatments, write "I do want" after the treatment)

heart-lung resuscitation (CPR)....................

mechanical ventilator (breathing machine).........

dialysis (kidney machine).........................

surgery...........................................

chemotherapy......................................

radiation treatment...............................

antibiotics.......................................

Please indicate whether you want nutrition (food) or hydration (water) medically supplied by a tube into your nose, stomach, intestine, arteries, or veins if you have an end-stage medical condition or are permanently unconscious and there is no realistic hope of significant recovery. (Initial only one statement.)

TUBE FEEDINGS

........I want tube feedings to be given

OR

NO TUBE FEEDINGS

........I do not want tube feedings to be given.

HEALTH CARE AGENT'S USE OF INSTRUCTIONS

(INITIAL ONE OPTION ONLY).

........My health care agent must follow these instructions.

OR

........These instructions are only guidance.

My health care agent shall have final say and may override any of my instructions. (Indicate any exceptions)...................................

..............................................

If I did not appoint a health care agent, these instructions shall be followed.

LEGAL PROTECTION

Pennsylvania law protects my health care agent and health care providers from any legal liability for their good faith actions in following my wishes as expressed in this form or in complying with my health care agent's direction. On behalf of myself, my executors and heirs, I further hold my health care agent and my health care providers harmless and indemnify them against any claim for their good faith actions in recognizing my health care agent's authority or in following my treatment instructions.

ORGAN DONATION (INITIAL ONE OPTION ONLY.)

........

I consent to donate my organs and tissues at the time of my death for the purpose of transplant, medical study or education. (Insert any limitations you desire on donation of specific organs or tissues or uses for donation of organs and tissues.)

OR

........

I do not consent to donate my organs or tissues at the time of my death.

SIGNATURE..................................................

Having carefully read this document, I have signed it this.......day of............., 20..., revoking all previous health care powers of attorney and health care treatment instructions.

...........................................................

(SIGN FULL NAME HERE FOR HEALTH CARE POWER OF ATTORNEY AND HEALTH CARE TREATMENT INSTRUCTIONS)

WITNESS:.......................

WITNESS:.......................

Two witnesses at least 18 years of age are required by Pennsylvania law and should witness your signature in each other's presence. A person who signs this document on behalf of and at the direction of a principal may not be a witness. (It is preferable if the witnesses are not your heirs, nor your creditors, nor employed by any of your health care providers.)

NOTARIZATION (OPTIONAL)

(Notarization of document is not required by Pennsylvania law, but if the document is both witnessed and notarized, it is more likely to be honored by the laws of some other states.)

On this..........day of .............., 20...., before me personally appeared the aforesaid declarant and principal, to me known to be the person described in and who executed the foregoing instrument and acknowledged that he/she executed the same as his/her free act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in the County of............., State of.............. the day and year first above written.

..............................     ..........................

Notary Public                My commission expires



Section 5481 - Short title of subchapter

SUBCHAPTER E

OUT-OF-HOSPITAL NONRESUSCITATION

Sec.

5481.  Short title of subchapter.

5482.  Legislative findings and intent.

5483.  Definitions.

5484.  Orders, bracelets and necklaces.

5485.  Revocation.

5486.  Absence of order, bracelet or necklace.

5487.  Emergency medical services.

5488.  Advisory committee.

Cross References.  Subchapter E is referred to in sections 5481, 5482, 5483 of this title.

§ 5481.  Short title of subchapter.

This subchapter shall be known and may be cited as the Out-of-Hospital Nonresuscitation Act.



Section 5482 - Legislative findings and intent

§ 5482.  Legislative findings and intent.

The General Assembly finds and declares as follows:

(1)  Although cardiopulmonary resuscitation has saved the lives of individuals about to experience sudden, unexpected death, present medical data indicates that cardiopulmonary resuscitation rarely leads to prolonged survival in individuals with terminal illnesses in whom death is expected.

(2)  In many circumstances, the performance of cardiopulmonary resuscitation may inflict unwanted and unnecessary pain and suffering.

(3)  Existing emergency medical services protocols may require emergency medical services personnel to proceed to cardiopulmonary resuscitation when an individual is found in a cardiac or respiratory arrest even if the individual has completed an advance health care directive indicating that the individual does not wish to receive cardiopulmonary resuscitation.

(4)  The administration of cardiopulmonary resuscitation by emergency medical services personnel to an individual with an out-of-hospital do-not-resuscitate order offends the dignity of the individual and conflicts with standards of accepted medical practice.

(5)  This subchapter provides clear direction to emergency medical services personnel and other health care providers in regard to the performance of cardiopulmonary resuscitation.



Section 5483 - Definitions

§ 5483.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department."  The Department of Health of the Commonwealth.

"Emergency medical services provider."  A health care provider recognized under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act. The term includes those individuals recognized under 42 Pa.C.S. § 8331.2 (relating to good Samaritan civil immunity for use of automated external defibrillator).

"EMS."  Emergency medical services.

"Health care provider."  A person who is licensed, certified or otherwise authorized by the laws of this Commonwealth to administer or provide health care in the ordinary course of business or practice of a profession. The term includes personnel recognized under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, and those individuals recognized under 42 Pa.C.S. § 8331.2 (relating to good Samaritan civil immunity for use of automated external defibrillator).

"Out-of-hospital do-not-resuscitate bracelet."  A bracelet in the standard format set forth in section 5484 (relating to orders, bracelets and necklaces), supplied by the department and issued by the attending physician, which may be worn at the patient's option to notify emergency medical services providers of the presence of an order.

"Out-of-hospital do-not-resuscitate necklace."  A necklace in the standard format set forth in section 5484 (relating to orders, bracelets and necklaces), supplied by the department and issued by the attending physician, which may be worn at the patient's option to notify emergency medical services providers of the presence of an order.

"Out-of-hospital do-not-resuscitate order."  An order in the standard format set forth in section 5484 (relating to orders, bracelets and necklaces), supplied by the department and issued by the attending physician, directing emergency medical services providers to withhold cardiopulmonary resuscitation from the patient in the event of respiratory or cardiac arrest.

"Out-of-hospital do-not-resuscitate patient."  An individual who:

(1)  Has an end-stage medical condition or is permanently unconscious.

(2)  Pursuant to section 5484(a) (relating to orders, bracelets and necklaces), possesses and in any manner displays or causes to be displayed for emergency medical services providers an apparently valid order, bracelet or necklace.

"Surrogate."  A health care agent or a health care representative.

References in Text.  The act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, referred to in the defs. of "emergency medical services provider" and "health care provider," was repealed by the act of August 18, 2009 (P.L.308, No.37). The subject matter is now contained in Chapter 81 of Title 35 (Health and Safety).

Cross References.  Section 5483 is referred to in section 5422 of this title.



Section 5484 - Orders, bracelets and necklaces

§ 5484.  Orders, bracelets and necklaces.

(a)  Issuance.--An attending physician, upon the request of a patient who is at least 18 years of age, has graduated from high school, has married or is an emancipated minor, or the patient's surrogate if the surrogate is so authorized, shall issue to the patient an order and may issue at the request of the patient or the patient's surrogate a bracelet or necklace supplied by the department. The patient may, at the patient's option, wear the bracelet or display the order or necklace to notify emergency medical services providers of the patient's DNR status.

(b)  Format of order.--The department shall, with the advice of the Pennsylvania Emergency Health Services Council and with the assistance of the regional emergency medical services councils, make available standard orders for issuance to patients by attending physicians of this Commonwealth. The form of the order shall contain, but not be limited to, the following:

PENNSYLVANIA OUT-OF-HOSPITAL

DO-NOT-RESUSCITATE ORDER

Patient's full legal name:

I, the undersigned, state that I am the attending physician of the patient named above. The above-named patient or the patient's surrogate has requested this order, and I have made the determination that the patient is eligible for an order and satisfies one of the following:

I direct any and all emergency medical services personnel, commencing on the effective date of this order, to withhold cardiopulmonary resuscitation (cardiac compression, invasive airway techniques, artificial ventilation, defibrillation and other related procedures) from the patient in the event of the patient's respiratory or cardiac arrest. I further direct such personnel to provide to the patient other medical interventions, such as intravenous fluids, oxygen or other therapies necessary to provide comfort care or to alleviate pain, unless directed otherwise by the patient or the emergency medical services provider's authorized medical command physician.

Signature of attending physician:

Printed name of attending physician:

Dated:

Attending physician's emergency telephone number:

I, the undersigned, hereby direct that in the event of my cardiac and/or respiratory arrest efforts at cardiopulmonary resuscitation not be initiated and that they may be withdrawn if initiated. I understand that I may revoke these directions at any time by giving verbal instructions to the emergency medical services providers, by physical cancellation or destruction of this form or my bracelet or necklace or by simply not displaying this form or the bracelet or necklace for my EMS caregivers.

Signature of patient (if capable of making informed decisions):

Signature of surrogate (if patient is incapable of making informed decisions):

(c)  Format of bracelet.--The department shall, with the advice of the Pennsylvania Emergency Health Services Council and with the assistance of the regional emergency medical services councils, make available standard bracelets for issuance to patients by attending physicians. The bracelets shall be uniform in design and shall, at a minimum, on the face clearly indicate OUT-OF-HOSPITAL DNR and the name of the patient and attending physician as well as the dated signature of the attending physician.

(d)  Format of necklace.--The department shall, with the advice of the Pennsylvania Emergency Health Services Council and with the assistance of the regional emergency medical services councils, make available standard necklaces for issuance to patients by attending physicians. The necklaces shall be uniform in design and shall, at a minimum, on the face clearly indicate OUT-OF-HOSPITAL DNR and the name of the patient and attending physician as well as the dated signature of the attending physician.

Cross References.  Section 5484 is referred to in section 5445, 5483 of this title.



Section 5485 - Revocation

§ 5485.  Revocation.

(a)  Patient.--If a patient has obtained an order, only the patient may revoke the patient's DNR status.

(b)  Surrogate.--If a surrogate has obtained an order, the patient or the surrogate may revoke a patient's status.

(c)  Manner.--Revocation under this section may be done at any time without regard to the patient's physical or mental condition and in any manner, including verbally or by destroying or not displaying the order, bracelet or necklace.



Section 5486 - Absence of order, bracelet or necklace

§ 5486.  Absence of order, bracelet or necklace.

If an order has not been issued by an attending physician, a presumption does not arise as to the intent of the individual to consent to or to refuse the initiation, continuation or termination of life-sustaining treatment.



Section 5487 - Emergency medical services

§ 5487.  Emergency medical services.

(a)  Medical command instructions.--Notwithstanding the absence of an order, bracelet or necklace pursuant to this section, emergency medical services providers shall at all times comply with the instructions of an authorized medical command physician to withhold or discontinue resuscitation.

(b)  Effect of order, bracelet or necklace.--

(1)  Emergency medical services providers are authorized to and shall comply with an order if made aware of the order by examining a bracelet, a necklace or the order itself.

(2)  Emergency medical services providers shall provide other medical interventions necessary and appropriate to provide comfort and alleviate pain, including intravenous fluids, medications, oxygen and any other intervention appropriate to the level of the certification of the provider, unless otherwise directed by the patient or the emergency medical services provider's authorized medical command physician.

(3)  As used in this subsection, the term "comply" means:

(i)  to withhold cardiopulmonary resuscitation from the patient in the event of respiratory or cardiac arrest; or

(ii)  to discontinue and cease cardiopulmonary resuscitation in the event the emergency medical services provider is presented with an order or discovers a necklace or bracelet after initiating cardiopulmonary resuscitation.

(c)  Uncertainty regarding validity or applicability of order, bracelet or necklace.--

(1)  Emergency medical services providers who in good faith are uncertain about the validity or applicability of an order, bracelet or necklace shall render care in accordance with their level of certification.

(2)  Emergency medical services providers who act under paragraph (1) shall not be subject to civil or criminal liability or administrative sanction for failure to comply with an order under this section.

(d)  Recognition of other states' orders.--Emergency medical services or out-of-hospital DNR orders, bracelets or necklaces valid in states other than this Commonwealth shall be recognized in this Commonwealth to the extent that these orders, bracelets or necklaces and the criteria for their issuance are consistent with the laws of this Commonwealth. Emergency medical services providers shall act in accordance with the provisions of this section when encountering a patient with an apparently valid EMS or out-of-hospital DNR form, bracelet or necklace issued by another state. Emergency medical services providers acting in good faith under this section shall be entitled to the same immunities and protections that would otherwise be applicable.



Section 5488 - Advisory committee

§ 5488.  Advisory committee.

(a)  Establishment.--Within 60 days of the effective date of this section, the department shall establish a committee to assist it in determining the advisability of using a standardized form containing orders by qualified physicians that detail the scope of medical treatment for patients' life-sustaining wishes.

(b)  Membership.--The committee shall include representatives from the Pennsylvania Medical Society, the Hospital and Health System Association of Pennsylvania, the Joint State Government Commission's Advisory Committee on Decedents' Estates Laws, the Pennsylvania Bar Association, the Department of Aging, the Department of Public Welfare and other interested persons at the department's discretion.

(c)  Scope of review.--The committee's review shall include, but not be limited to, examination of the following:

(1)  The need to adopt this type of standardized form in view of the existing use of do-not-resuscitate orders.

(2)  The use and evaluation of use of such forms in other states.

(3)  Any other matters determined by the department to be relevant to its determination.






Chapter 54A - Out-of-Hospital Nonresuscitation (Deleted by amendment)

Section 54A01 - § 54A13 (Deleted by amendment)

CHAPTER 54A

OUT-OF-HOSPITAL NONRESUSCITATION

(Deleted by amendment)

2006 Deletion.  Chapter 54A (§§ 54A01 - 54A13) was added June 19, 2002, P.L.409, No.59, and deleted by amendment November 29, 2006, P.L.1484, No.169, effective in 60 days.






Chapter 55 - Incapacitated Persons

Section 5501 - Meaning of incapacitated person

CHAPTER 55

INCAPACITATED PERSONS

Subchapter

A.  General Provisions

B.  Small Estates

C.  Appointment of Guardian; Bonds; Removal and Discharge

D.  Powers, Duties and Liabilities of Guardians

E.  Accounts, Audits, Reviews and Distribution

F.  Guardianship Support

Enactment.  Chapter 55 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Chapter Heading.  The heading of Chapter 55 was amended April 16, 1992, P.L.108, No.24, effective in 60 days.

Cross References.  Chapter 55 is referred to in sections 102, 5502, 5512.2, 5523, 5902, 5912, 5922 of this title; section 4A211 of Title 13 (Commercial Code).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5501.  Meaning of incapacitated person.

5502.  Purpose of chapter.

Subchapter Heading.  The heading of Subchapter A was amended April 16, 1992, P.L.108, No.24, effective in 60 days.

§ 5501.  Meaning of incapacitated person.

"Incapacitated person" means an adult whose ability to receive and evaluate information effectively and communicate decisions in any way is impaired to such a significant extent that he is partially or totally unable to manage his financial resources or to meet essential requirements for his physical health and safety.

(Dec. 10, 1974, P.L.899, No.295, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5501 is referred to in section 2514 of this title.



Section 5502 - Purpose of chapter

§ 5502.  Purpose of chapter.

Recognizing that every individual has unique needs and differing abilities, it is the purpose of this chapter to promote the general welfare of all citizens by establishing a system which permits incapacitated persons to participate as fully as possible in all decisions which affect them, which assists these persons in meeting the essential requirements for their physical health and safety, protecting their rights, managing their financial resources and developing or regaining their abilities to the maximum extent possible and which accomplishes these objectives through the use of the least restrictive alternative; and recognizing further that when guardianship services are necessary, it is important to facilitate the finding of suitable individuals or entities willing to serve as guardians.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 added section 5502. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5505 - Provisions similar to small estates of minors

SUBCHAPTER B

SMALL ESTATES

Sec.

5505.  Provisions similar to small estates of minors.

§ 5505.  Provisions similar to small estates of minors.

The provisions concerning small estates of incapacitated persons shall be the same as are set forth in the following provisions of this title relating to minors' estates:

Section 5101 (relating to when guardian unnecessary).

Section 5102 (relating to power of natural guardian).

Section 5103 (relating to sequestered deposit).

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5511 - Petition and hearing; independent evaluation

SUBCHAPTER C

APPOINTMENT OF GUARDIAN; BONDS; REMOVAL

AND DISCHARGE

Sec.

5511.  Petition and hearing; independent evaluation.

5512.  County of appointment; qualifications.

5512.1. Determination of incapacity and appointment of guardian.

5512.2. Review hearing.

5512.3. Annual report.

5513.  Emergency guardian.

5514.  To fill vacancy; co-guardian.

5515.  Provisions similar to other estates.

5516.  Fiduciary estate.

5517.  Adjudication of capacity and modification of existing orders.

5518.  Evidence of incapacity.

5518.1. Cross-examination of witnesses.

Cross References.  Subchapter C is referred to in section 5833 of this title.

§ 5511.  Petition and hearing; independent evaluation.

(a)  Resident.--The court, upon petition and hearing and upon the presentation of clear and convincing evidence, may find a person domiciled in the Commonwealth to be incapacitated and appoint a guardian or guardians of his person or estate. The petitioner may be any person interested in the alleged incapacitated person's welfare. The court may dismiss a proceeding where it determines that the proceeding has not been instituted to aid or benefit the alleged incapacitated person or that the petition is incomplete or fails to provide sufficient facts to proceed. Written notice of the petition and hearing shall be given in large type and in simple language to the alleged incapacitated person. The notice shall indicate the purpose and seriousness of the proceeding and the rights that can be lost as a result of the proceeding. It shall include the date, time and place of the hearing and an explanation of all rights, including the right to request the appointment of counsel and to have counsel appointed if the court deems it appropriate and the right to have such counsel paid for if it cannot be afforded. The Supreme Court shall establish a uniform citation for this purpose. A copy of the petition shall be attached. Personal service shall be made on the alleged incapacitated person, and the contents and terms of the petition shall be explained to the maximum extent possible in language and terms the individual is most likely to understand. Service shall be no less than 20 days in advance of the hearing. In addition, notice of the petition and hearing shall be given in such manner as the court shall direct to all persons residing within the Commonwealth who are sui juris and would be entitled to share in the estate of the alleged incapacitated person if he died intestate at that time, to the person or institution providing residential services to the alleged incapacitated person and to such other parties as the court may direct, including other service providers. The hearing may be closed to the public and without a jury unless the alleged incapacitated person or his counsel objects. The hearing shall be closed and with or without a jury if the person alleged to be incapacitated or his counsel so requests. The hearing may be held at the residence of the alleged incapacitated person. The alleged incapacitated person shall be present at the hearing unless:

(1)  the court is satisfied, upon the deposition or testimony of or sworn statement by a physician or licensed psychologist, that his physical or mental condition would be harmed by his presence; or

(2)  it is impossible for him to be present because of his absence from the Commonwealth. It shall not be necessary for the alleged incapacitated person to be represented by a guardian ad litem in the proceeding.

Petitioner shall be required to notify the court at least seven days prior to the hearing if counsel has not been retained by or on behalf of the alleged incapacitated person. In appropriate cases, counsel shall be appointed to represent the alleged incapacitated person in any matter for which counsel has not been retained by or on behalf of that individual.

(b)  Nonresident.--The court may find a person not domiciled in the Commonwealth, having property in the Commonwealth, to be incapacitated and may appoint a guardian of his estate. The appointment may be made after petition, hearing and notice, as in the case of a person domiciled in the Commonwealth, or upon the submission of an exemplified copy of a decree establishing his incapacity in another jurisdiction. The court shall give preference in its appointment to the foreign guardian of the nonresident incapacitated person, unless it finds that such appointment will not be for the best interests of the incapacitated person.

(c)  Payment of certain costs.--If the alleged incapacitated person is unable to pay for counsel or for the evaluation, the court shall order the county to pay these costs. These costs shall be reimbursed by the Commonwealth in the following fiscal year.

(d)  Independent evaluation.--The court, upon its own motion or upon petition by the alleged incapacitated person for cause shown, shall order an independent evaluation which shall meet the requirements of section 5518 (relating to evidence of incapacity). The court shall give due consideration to the appointment of an evaluator nominated by the alleged incapacitated person.

(e)  Petition contents.--The petition, which shall be in plain language, shall include the name, age, residence and post office address of the alleged incapacitated person, the names and addresses of the spouse, parents and presumptive adult heirs of the alleged incapacitated person, the name and address of the person or institution providing residential services to the alleged incapacitated person, the names and addresses of other service providers, the name and address of the person or entity whom petitioner asks to be appointed guardian, an averment that the proposed guardian has no interest adverse to the alleged incapacitated person, the reasons why guardianship is sought, a description of the functional limitations and physical and mental condition of the alleged incapacitated person, the steps taken to find less restrictive alternatives, the specific areas of incapacity over which it is requested that the guardian be assigned powers and the qualifications of the proposed guardian. If a limited or plenary guardian of the estate is sought, the petition shall also include the gross value of the estate and net income from all sources to the extent known.

(f)  Who may be appointed guardian.--The court may appoint as guardian any qualified individual, a corporate fiduciary, a nonprofit corporation, a guardianship support agency under Subchapter F (relating to guardianship support) or a county agency. In the case of residents of State facilities, the court may also appoint, only as guardian of the estate, the guardian office at the appropriate State facility. The court shall not appoint a person or entity providing residential services for a fee to the incapacitated person or any other person whose interests conflict with those of the incapacitated person except where it is clearly demonstrated that no guardianship support agency or other alternative exists. Any family relationship to such individual shall not, by itself, be considered as an interest adverse to the alleged incapacitated person. If appropriate, the court shall give preference to a nominee of the incapacitated person.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5511 is referred to in sections 5513, 5808, 5822, 5823, 5832, 5833, 7764 of this this title; section 3206 of Title 18 (Crimes and Offenses); section 8123 of Title 35 (Health and Safety).



Section 5512 - County of appointment; qualifications

§ 5512.  County of appointment; qualifications.

(a)  Resident incapacitated person.--A guardian of the person or estate of an incapacitated person may be appointed by the court of the county in which the incapacitated person is domiciled, is a resident or is residing in a long-term care facility.

(b)  Nonresident incapacitated person.--A guardian of the estate within the Commonwealth of an incapacitated person domiciled outside of the Commonwealth may be appointed by the court of the judicial district having jurisdiction of a decedent's estate or of a trust in which the incapacitated person has an interest. When the nonresident incapacitated person's estate is derived otherwise than from a decedent's estate or a trust within the Commonwealth, a guardian may be appointed by the court of any county where an asset of the incapacitated person is located.

(c)  Exclusiveness of appointment.--When a court has appointed a guardian of the person or estate of an incapacitated person pursuant to subsection (a) or (b), no other court shall appoint a similar guardian for the incapacitated person within the Commonwealth.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5512.1 - Determination of incapacity and appointment of guardian

§ 5512.1.  Determination of incapacity and appointment of guardian.

(a)  Determination of incapacity.--In all cases, the court shall consider and make specific findings of fact concerning:

(1)  The nature of any condition or disability which impairs the individual's capacity to make and communicate decisions.

(2)  The extent of the individual's capacity to make and communicate decisions.

(3)  The need for guardianship services, if any, in light of such factors as the availability of family, friends and other supports to assist the individual in making decisions and in light of the existence, if any, of advance directives such as durable powers of attorney or trusts.

(4)  The type of guardian, limited or plenary, of the person or estate needed based on the nature of any condition or disability and the capacity to make and communicate decisions.

(5)  The duration of the guardianship.

(6)  The court shall prefer limited guardianship.

(b)  Limited guardian of the person.--Upon a finding that the person is partially incapacitated and in need of guardianship services, the court shall enter an order appointing a limited guardian of the person with powers consistent with the court's findings of limitations, which may include:

(1)  General care, maintenance and custody of the incapacitated person.

(2)  Designating the place for the incapacitated person to live.

(3)  Assuring that the incapacitated person receives such training, education, medical and psychological services and social and vocational opportunities, as appropriate, as well as assisting the incapacitated person in the development of maximum self-reliance and independence.

(4)  Providing required consents or approvals on behalf of the incapacitated person.

(c)  Plenary guardian of the person.--The court may appoint a plenary guardian of the person only upon a finding that the person is totally incapacitated and in need of plenary guardianship services.

(d)  Limited guardian of the estate.--Upon a finding that the person is partially incapacitated and in need of guardianship services, the court shall enter an order appointing a limited guardian of the estate with powers consistent with the court's finding of limitations, which shall specify the portion of assets or income over which the guardian of the estate is assigned powers and duties.

(e)  Plenary guardian of the estate.--A court may appoint a plenary guardian of the estate only upon a finding that the person is totally incapacitated and in need of plenary guardianship services.

(f)  No presumption.--No presumption of incapacity shall be raised from the alleged incapacitated person's institutionalization.

(g)  Legal rights retained.--Except in those areas designated by court order as areas over which the limited guardian has power, a partially incapacitated person shall retain all legal rights.

(h)  Information as to rights.--At the conclusion of a proceeding in which the person has been adjudicated incapacitated, the court shall assure that the person is informed of his right to appeal and to petition to modify or terminate the guardianship.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 added section 5512.1. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5512.2 - Review hearing

§ 5512.2.  Review hearing.

(a)  Time of hearing.--The court may set a date for a review hearing in its order establishing the guardianship or hold a review hearing at any time it shall direct. The court shall conduct a review hearing promptly if the incapacitated person, guardian or any interested party petitions the court for a hearing for reason of a significant change in the person's capacity, a change in the need for guardianship services or the guardian's failure to perform his duties in accordance with the law or to act in the best interest of the incapacitated person. The court may dismiss a petition for review hearing if it determines that the petition is frivolous.

(b)  Burden of proof and rights.--The incapacitated person shall have all of the rights enumerated in this chapter. Except when the hearing is held to appoint a successor guardian, the burden of proof, by clear and convincing evidence, shall be on the party advocating continuation of guardianship or expansion of areas of incapacity.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 added section 5512.2. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5512.2 is referred to in section 5517 of this title.



Section 5512.3 - Annual report

§ 5512.3.  Annual report.

The court shall annually file with the Supreme Court Administrator's Office on forms furnished by the office a statistical and descriptive report to assist in evaluating the operation and costs of the guardianship system.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 added section 5512.3. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5513 - Emergency guardian

§ 5513.  Emergency guardian.

Notwithstanding the provisions of section 5511 (relating to petition and hearing; independent evaluation), the court, upon petition and a hearing at which clear and convincing evidence is shown, may appoint an emergency guardian or guardians of the person or estate of a person alleged to be incapacitated, when it appears that the person lacks capacity, is in need of a guardian and a failure to make such appointment will result in irreparable harm to the person or estate of the alleged incapacitated person. The provisions of section 5511, including those relating to counsel, shall be applicable to such proceedings, except when the court has found that it is not feasible in the circumstances. An emergency guardian so appointed for the person or estate of an alleged incapacitated person shall only have and be subject to such powers, duties and liabilities and serve for such time as the court shall direct in its decree. An emergency order appointing an emergency guardian of the person may be in effect for up to 72 hours. If the emergency continues, then the emergency order may be extended for no more than 20 days from the expiration of the initial emergency order. After expiration of the emergency order or any extension, a full guardianship proceeding must be initiated pursuant to section 5511. The court may also appoint an emergency guardian of the person pursuant to this section for an alleged incapacitated person who is present in this Commonwealth but is domiciled outside of this Commonwealth, regardless of whether the alleged incapacitated person has property in this Commonwealth. An emergency order appointing an emergency guardian of the estate shall not exceed 30 days. After 30 days, a full guardianship proceeding must be initiated pursuant to section 5511.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5513 is referred to in section 5914 of this title.



Section 5514 - To fill vacancy; co-guardian

§ 5514.  To fill vacancy; co-guardian.

The court, after such notice to parties in interest as it shall direct, may without a hearing appoint a succeeding guardian to fill a vacancy in the office of guardian or may appoint a co-guardian of the estate of an incapacitated person. Where the vacating guardian was a parent who is now deceased, any testamentary nominee of the parent shall be given preference by the court.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5515 - Provisions similar to other estates

§ 5515.  Provisions similar to other estates.

The provisions relating to a guardian of an incapacitated person and his surety shall be the same as are set forth in the following provisions of this title relating to a personal representative or a guardian of a minor and their sureties:

Section 3182 (relating to grounds for removal).

Section 3183 (relating to procedure for and effect of removal).

Section 3184 (relating to discharge of personal representative and surety).

Section 5115 (relating to appointment of guardian in conveyance).

Section 5121 (relating to necessity, form and amount).

Section 5122 (relating to when bond not required).

Section 5123 (relating to requiring or changing amount of bond).

(Dec. 10, 1974, P.L.867, No.293, eff. imd; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5516 - Fiduciary estate

§ 5516.  Fiduciary estate.

The court, in its discretion, upon the application of any party in interest, in addition to any bond required for the incapacitated person's individual estate, may require a separate bond in the name of the Commonwealth, with sufficient surety, in such amount as the court shall consider necessary for the protection of the parties in interest in an estate of which the incapacitated person is serving in the capacity as a fiduciary and conditioned in the following form:

(1)  When one guardian.--The condition of this obligation is that, if the said guardian shall well and truly account for property held by the incapacitated person as fiduciary according to law, this obligation shall be void; but otherwise it shall remain in force.

(2)  When two or more guardians.--The condition of this obligation is that, if the said guardians or any of them shall well and truly account for property held by the incapacitated person as fiduciary according to law, this obligation shall be void as to the guardian or guardians who shall so account; but otherwise it shall remain in force.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5517 - Adjudication of capacity and modification of existing orders

§ 5517.  Adjudication of capacity and modification of existing orders.

The court, after a hearing under section 5512.2 (relating to review hearing), may order that a person previously adjudged incapacitated is no longer incapacitated or the court may find that the incapacitated person has regained or lost capacity in certain areas in which case the court shall modify the existing guardianship order.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5517 is referred to in section 8123 of Title 35 (Health and Safety).



Section 5518 - Evidence of incapacity

§ 5518.  Evidence of incapacity.

To establish incapacity, the petitioner must present testimony, in person or by deposition from individuals qualified by training and experience in evaluating individuals with incapacities of the type alleged by the petitioner, which establishes the nature and extent of the alleged incapacities and disabilities and the person's mental, emotional and physical condition, adaptive behavior and social skills. The petition must also present evidence regarding the services being utilized to meet essential requirements for the alleged incapacitated person's physical health and safety, to manage the person's financial resources or to develop or regain the person's abilities; evidence regarding the types of assistance required by the person and as to why no less restrictive alternatives would be appropriate; and evidence regarding the probability that the extent of the person's incapacities may significantly lessen or change.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5518 is referred to in section 5511 of this title.



Section 5518.1 - Cross-examination of witnesses

§ 5518.1.  Cross-examination of witnesses.

Testimony as to the capacity of the alleged incapacitated person shall be subject to cross-examination by counsel for the alleged incapacitated person.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 added section 5518.1. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5521 - Provisions concerning powers, duties and liabilities

SUBCHAPTER D

POWERS, DUTIES AND LIABILITIES OF GUARDIANS

Sec.

5521.  Provisions concerning powers, duties and liabilities.

5522.  Power to lease.

5523.  Collateral attack.

5524.  Effect of determination of incapacity.

5525.  Notice to Commonwealth and political subdivisions.

§ 5521.  Provisions concerning powers, duties and liabilities.

(a)  Duty of guardian of the person.--It shall be the duty of the guardian of the person to assert the rights and best interests of the incapacitated person. Expressed wishes and preferences of the incapacitated person shall be respected to the greatest possible extent. Where appropriate, the guardian shall assure and participate in the development of a plan of supportive services to meet the person's needs which explains how services will be obtained. The guardian shall also encourage the incapacitated person to participate to the maximum extent of his abilities in all decisions which affect him, to act on his own behalf whenever he is able to do so and to develop or regain, to the maximum extent possible, his capacity to manage his personal affairs.

(b)  Duty of guardian of the estate.--The provisions concerning the powers, duties and liabilities of guardians of incapacitated persons' estates shall be the same as those set forth in the following provisions of this title relating to personal representatives of decedents' estates and guardians of minors' estates:

Section 3313 (relating to liability insurance).

Section 3314 (relating to continuation of business).

Section 3315 (relating to incorporation of estate's business).

Section 3317 (relating to claims against co-fiduciary).

Section 3318 (relating to revival of judgments against personal representative).

Section 3319 (relating to power of attorney; delegation of power over subscription rights and fractional shares; authorized delegations).

Section 3320 (relating to voting stock by proxy).

Section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

Section 3322 (relating to acceptance of deed in lieu of foreclosure).

Section 3323 (relating to compromise of controversies).

Section 3324 (relating to death or incapacity of fiduciary).

Section 3327 (relating to surviving or remaining personal representatives).

Section 3328 (relating to disagreement of personal representatives).

Section 3331 (relating to liability of personal representative on contracts).

Section 3332 (relating to inherent powers and duties).

Section 3355 (relating to restraint of sale).

Section 3356 (relating to purchase by personal representative).

Section 3359 (relating to record of proceedings; county where real estate lies).

Section 3360 (relating to contracts, inadequacy of consideration or better offer; brokers' commissions).

Section 3372 (relating to substitution of personal representative in pending action or proceedings).

Section 3374 (relating to death or removal of fiduciary).

Section 3390 (relating to specific performance of contracts).

Section 5141 (relating to possession of real and personal property).

Section 5142 (relating to inventory).

Section 5143 (relating to abandonment of property).

Section 5145 (relating to investments).

Section 5146 (relating to guardian named in conveyance).

Section 5147 (relating to proceedings against guardian).

Section 5151 (relating to power to sell personal property).

Section 5154 (relating to title of purchaser).

Section 5155 (relating to order of court).

(c)  Reports.--

(1)  Each guardian of an incapacitated person shall file with the court appointing him a report, at least once within the first 12 months of his appointment and at least annually thereafter, attesting to the following:

(i)  Guardian of the estate:

(A)  current principal and how it is invested;

(B)  current income;

(C)  expenditures of principal and income since the last report; and

(D)  needs of the incapacitated person for which the guardian has provided since the last report.

(ii)  Guardian of the person:

(A)  current address and type of placement of the incapacitated person;

(B)  major medical or mental problems of the incapacitated person;

(C)  a brief description of the incapacitated person's living arrangements and the social, medical, psychological and other support services he is receiving;

(D)  the opinion of the guardian as to whether the guardianship should continue or be terminated or modified and the reasons therefor; and

(E)  number and length of times the guardian visited the incapacitated person in the past year.

(2)  Within 60 days of the death of the incapacitated person or an adjudication of capacity and modification of existing orders, the guardian shall file a final report with the court.

(d)  Powers and duties only granted by court.--Unless specifically included in the guardianship order after specific findings of fact or otherwise ordered after a subsequent hearing with specific findings of fact, a guardian or emergency guardian shall not have the power and duty to:

(1)  Consent on behalf of the incapacitated person to an abortion, sterilization, psychosurgery, electroconvulsive therapy or removal of a healthy body organ.

(2)  Prohibit the marriage or consent to the divorce of the incapacitated person.

(3)  Consent on behalf of the incapacitated person to the performance of any experimental biomedical or behavioral medical procedure or participation in any biomedical or behavioral experiment.

(e)  Knowledge of objection.--In a hearing to determine whether a guardian shall be ordered to consent to a specific act or omission, if the guardian knows or has reason to know of the incapacitated person's objection to the action or omission, whether such objection had been expressed prior or subsequent to the determination of incapacity, the guardian shall report to the court such knowledge or information.

(f)  Powers and duties not granted to guardian.--The court may not grant to a guardian powers controlled by other statute, including, but not limited to, the power:

(1)  To admit the incapacitated person to an inpatient psychiatric facility or State center for the mentally retarded.

(2)  To consent, on behalf of the incapacitated person, to the relinquishment of the person's parental rights.

(g)  Criminal and civil immunity.--In the absence of gross negligence, recklessness or intentional misconduct, a unit of local government, nonprofit corporation or guardianship support agency under Subchapter F (relating to guardianship support) appointed as a guardian shall not be criminally liable or civilly liable for damages for performing duties as a guardian of the person, as authorized under this chapter.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 amended subsec. (b). See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5521 is referred to in section 5553 of this title.



Section 5522 - Power to lease

§ 5522.  Power to lease.

A guardian may lease any real or personal property of the incapacitated person for a term not exceeding five years after its execution.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5523 - Collateral attack

§ 5523.  Collateral attack.

No decree entered pursuant to this chapter shall be subject to collateral attack on account of any irregularity if the court which entered it had jurisdiction to do so.



Section 5524 - Effect of determination of incapacity

§ 5524.  Effect of determination of incapacity.

A partially incapacitated person shall be incapable of making any contract or gift or any instrument in writing in those specific areas in which the person has been found to be incapacitated. A totally incapacitated person shall be incapable of making any contract or gift or any instrument in writing. This section shall not impair the interest in real estate acquired by a bona fide grantee of, or a bona fide holder of a lien on, real estate in a county other than that in which the decree establishing the incapacity is entered, unless the decree or a duplicate original or certified copy thereof is recorded in the office of the recorder of deeds in the county in which the real estate lies before the recording or entering of the instrument or lien under which the grantee or lienholder claims.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5525 - Notice to Commonwealth and political subdivisions

§ 5525.  Notice to Commonwealth and political subdivisions.

When the Commonwealth or a political subdivision thereof has a claim for maintaining an incapacitated person in an institution, the guardian, within three months of his appointment, shall give notice thereof to the Department of Public Welfare or the proper officer of such political subdivision, as the case may be.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5531 - When accounting filed

SUBCHAPTER E

ACCOUNTS, AUDITS, REVIEWS AND DISTRIBUTION

Sec.

5531.  When accounting filed.

5532.  Where accounts filed.

5533.  Notice, audits, reviews and distribution.

5533.1. Account of personal representative of deceased incompetent (Repealed).

5534.  Recognition of claims.

5535.  Disposition of trust income.

5536.  Distributions of income and principal during incapacity.

5537.  Reserve for funeral.

§ 5531.  When accounting filed.

A guardian shall file an account of his administration whenever directed to do so by the court or may file an account at the termination of the guardianship, or at any other time or times authorized by the court.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days)



Section 5532 - Where accounts filed

§ 5532.  Where accounts filed.

All accounts of guardians shall be filed in the office of the clerk.



Section 5533 - Notice, audits, reviews and distribution

§ 5533.  Notice, audits, reviews and distribution.

The provisions concerning accounts, audits, reviews, distribution and rights of distributees in an incapacitated person's estate shall be the same as those set forth in the following provisions of this title for the administration of a decedent's or minor's estate:

Section 3503 (relating to notice to parties in interest).

Section 3504 (relating to representation of parties in interest).

Section 3511 (relating to audits in counties having separate orphans' court division).

Section 3512 (relating to audits in counties having no separate orphans' court division).

Section 3513 (relating to statement of proposed distribution).

Section 3514 (relating to confirmation of account and approval of proposed distribution).

Section 3521 (relating to rehearing; relief granted).

Section 3532(c) (relating to record of risk distributions).

Section 3533 (relating to award upon final confirmation of account).

Section 3534 (relating to distribution in kind).

Section 3536 (relating to recording and registering decrees awarding real estate).

Section 3544 (relating to liability of personal representative for interest).

Section 3545 (relating to transcripts of balances due by personal representative).

Section 5167 (relating to failure to present claim at audit).

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

References in Text.  Section 3504, referred to in this section, is repealed. The subject matter is now contained in section 751(6).



Section 5533.1 - Account of personal representative of deceased incompetent (Repealed)

§ 5533.1.  Account of personal representative of deceased incompetent (Repealed).

1984 Repeal.  Section 5533.1 was repealed October 12, 1984, P.L.929, No.182, effective immediately.



Section 5534 - Recognition of claims

§ 5534.  Recognition of claims.

Upon the audit of the account of the guardian of a person who has died during incapacity, the auditing judge or auditor passing on the account shall not pass upon any claims against the estate of the incapacitated person other than necessary administration expenses, including compensation of the guardian and his attorney. All claims remaining unpaid at the incapacitated person's death shall be presented to the personal representative.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5535 - Disposition of trust income

§ 5535.  Disposition of trust income.

Except as otherwise provided by the trust instrument, the trustee of an inter vivos or testamentary trust, with the approval of the court having jurisdiction of the trust, may pay income distributable to a beneficiary who is an incapacitated person for whose estate no guardian has been appointed directly to the incapacitated person, or expend and apply it for his care and maintenance or the care, maintenance and education of his dependents.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5536 - Distributions of income and principal during incapacity

§ 5536.  Distributions of income and principal during incapacity.

(a)  In general.--All income received by a guardian of the estate of an incapacitated person, including (subject to the requirements of Federal law relating thereto) all funds received from the Veterans' Administration, Social Security Administration and other periodic retirement or disability payments under private or governmental plans, in the exercise of a reasonable discretion, may be expended in the care and maintenance of the incapacitated person, without the necessity of court approval. The court, for cause shown and with only such notice as it considers appropriate in the circumstances, may authorize or direct the payment or application of any or all of the income or principal of the estate of an incapacitated person for the care, maintenance or education of the incapacitated person, his spouse, children or those for whom he was making such provision before his incapacity, or for the reasonable funeral expenses of the incapacitated person's spouse, child or indigent parent. In proper cases, the court may order payment of amounts directly to the incapacitated person for his maintenance or for incidental expenses and may ratify payments made for these purposes. For purposes of this subsection, the term "income" means income as determined in accordance with the rules set forth in Chapter 81 (relating to principal and income), other than the power to adjust and the power to convert to a unitrust.

(b)  Estate plan.--The court, upon petition and with notice to all parties in interest and for good cause shown, shall have the power to substitute its judgment for that of the incapacitated person with respect to the estate and affairs of the incapacitated person for the benefit of the incapacitated person, his family, members of his household, his friends and charities in which he was interested. This power shall include, but is not limited to, the power to:

(1)  Make gifts, outright or in trust.

(2)  Convey, release or disclaim his contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety.

(3)  Release or disclaim his powers as trustee, personal representative, custodian for minors, or guardian.

(4)  Exercise, release or disclaim his powers as donee of a power of appointment.

(5)  Enter into contracts.

(6)  Create for the benefit of the incapacitated person or others, revocable or irrevocable trusts of his property which may extend beyond his disability or life.

(7)  Exercise options of the incapacitated person to purchase or exchange securities or other property.

(8)  Exercise all rights and privileges under life insurance policies, annuity contracts or other plans or contractual arrangements providing for payments to the incapacitated person or to others after his death.

(9)  Exercise his right to claim or disclaim an elective share in the estate of his deceased spouse and renounce any interest by testate or intestate succession or by inter vivos transfer.

(10)  Change the incapacitated person's residence or domicile.

(11)  Modify by means of codicil or trust amendment, as the case may be, the terms of the incapacitated person's will or of any revocable trust created by the incapacitated person, as the court may deem advisable in light of changes in applicable tax laws.

In the exercise of its judgment for that of the incapacitated person, the court, first being satisfied that assets exist which are not required for the maintenance, support and well-being of the incapacitated person, may adopt a plan of gifts which results in minimizing current or prospective taxes, or which carries out a lifetime giving pattern. The court in exercising its judgment shall consider the testamentary and inter vivos intentions of the incapacitated person insofar as they can be ascertained.

(July 9, 1976, P.L.836, No.144, eff. imd.; Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment.  Act 50 amended subsec. (a). See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

1992 Amendments.  Act 24 amended the entire section and Act 152 amended subsec. (b).



Section 5537 - Reserve for funeral

§ 5537.  Reserve for funeral.

(a)  In general.--The court may authorize the guardian to retain such assets as are deemed appropriate for the anticipated expense of the incapacitated person's funeral, including the cost of a burial lot or other resting place, which shall be exempt from all claims including claims of the Commonwealth. The court with notice thereof to the institution or person having custody of the incapacitated person may also authorize the guardian or another person to set aside such assets in the form of a savings account in a financial institution which account shall not be subject to escheat during the lifetime of the incapacitated person. Such assets may be disbursed by the guardian or person who set aside such assets or by the financial institution for such funeral expenses without further authorization or accounting. Any part of such assets not so disbursed shall constitute a part of the deceased incapacitated person's estate. Should the incapacitated person become capacitated or should such assets become excessive, the court, upon petition of any party in interest, may make such order as the circumstances shall require.

(b)  Definition.--As used in this section, "financial institution" includes a bank, a bank and trust company, a trust company, a savings and loan association, a building and loan association, a savings bank, a private bank and a national bank.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.



Section 5551 - Guardianship support agencies; legislative intent

SUBCHAPTER F

GUARDIANSHIP SUPPORT

Sec.

5551.  Guardianship support agencies; legislative intent.

5552.  Services to individuals whose decision-making ability is impaired.

5553.  Guardianship services.

5554.  Services to courts, guardians and others.

5555.  Costs and compensation.

Enactment.  Subchapter F was added April 16, 1992, P.L.108, No.24, effective in 60 days.

Applicability.  See section 21 of Act 24 of 1992 in the appendix to this title for special provisions relating to applicability.

Cross References.  Subchapter F is referred to in sections 3155, 5511, 5521 of this title.

§ 5551.  Guardianship support agencies; legislative intent.

The General Assembly finds that there is a need for agencies to provide services, as an alternative to guardianship, to individuals whose decision-making ability is impaired, to serve as guardian when an individual is found to need a guardian and no other person is willing and qualified to serve and to provide services to courts, guardians and others.



Section 5552 - Services to individuals whose decision-making ability

§ 5552.  Services to individuals whose decision-making ability is impaired.

Guardianship support agencies shall provide guardianship services under this chapter. Such services shall include, but not be limited to:

(1)  Assistance to individuals in decision making, including financial management training.

(2)  Assistance to individuals in securing and maintaining benefits and services.

(3)  Recruiting, training and maintaining a group of individuals to serve as representative payees or similar fiduciaries established by benefit-issuing agencies, agents pursuant to a power of attorney, and trustees.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5553 - Guardianship services

§ 5553.  Guardianship services.

(a)  In general.--The guardianship support agency shall be available to serve as guardian of the estate or of the person, or both, of an incapacitated person when no less restrictive alternative will meet the needs of the individual and when no other person is willing and qualified to become guardian. The agency itself may be appointed guardian and no individual need be specified by the court. If appointed, the guardianship support agency shall have all of the powers and duties of a corporate fiduciary and shall not be required to post bond.

(b)  Powers and duties.--The guardianship support agency shall be treated the same as all other guardians in regard to appointment as guardian or successor or co-guardian, reporting, powers and duties, compensation and in all other respects. In addition to section 5521 (relating to provisions concerning powers, duties, and liabilities), a guardianship support agency shall have the power and duty to:

(1)  Invest the principal and income of incapacitated persons for whom it is the guardian of the estate. For this purpose, it may pool the principal and income, but shall maintain an individual account for each incapacitated person reflecting the person's participation therein.

(2)  Expend and, if necessary, advance costs necessary to administer guardianships for which it has been appointed guardian.

(3)  Apply for letters or otherwise administer the estate of any incapacitated person for whom it has been appointed guardian who dies during the guardianship when no one else is willing and qualified to serve.



Section 5554 - Services to courts, guardians and others

§ 5554.  Services to courts, guardians and others.

(a)  Services to courts.--Guardianship support agencies may be available to assist courts on request with reviewing petitions for appointment of a guardian, recommending alternatives to guardianship, investigating petitions, explaining petitions to respondents or reviewing reports and monitoring guardianship arrangements.

(b)  Services to guardians.--Guardianship support agencies may be available to assist guardians in filing reports, monitoring incapacitated persons and otherwise fulfilling their duties.

(c)  Services to petitioners and others.--Guardianship support agencies may be available to assist in the filing of petitions for guardianship, to provide information on available alternatives to potential petitioners, to locate and train individuals skilled in providing functional evaluations of alleged incapacitated persons and to perform such other duties as required.



Section 5555 - Costs and compensation

§ 5555.  Costs and compensation.

Recipients of service shall be charged for services based on their ability to pay. Guardianship support agencies shall make every effort to minimize costs, including minimizing personnel costs through the use of volunteers.






Chapter 56 - Powers of Attorney

Section 5601 - General provisions

CHAPTER 56

POWERS OF ATTORNEY

Sec.

5601.  General provisions.

5601.1. Powers of attorney presumed durable.

5601.2. Special rules for gifts.

5602.  Form of power of attorney.

5603.  Implementation of power of attorney.

5604.  Durable powers of attorney.

5605.  Power of attorney not revoked until notice.

5606.  Proof of continuance of powers of attorney by affidavit.

5607.  Corporate agent.

5608.  Liability.

5609.  Compensation and reimbursement for expenses.

5610.  Account.

5611.  Validity.

Enactment.  Present Chapter 56 was added February 18, 1982, P.L.45, No.26, effective immediately.

Applicability.  Section 13 of Act 26 of 1982 provided that Chapter 56 shall apply to all powers of attorney executed on or after the date of enactment of Act 26 and provided that nothing in Act 26 shall be construed to limit the effectiveness of powers of attorney in effect prior to the date of enactment of Act 26.

Prior Provisions.  Former Chapter 56, which related to the same subject matter, was added December 10, 1974, P.L.899, No.295, and repealed February 18, 1982, P.L.45, No.26, effective immediately.

Cross References.  Chapter 56 is referred to in sections 711, 5601, 7732 of this title section 2713 0f Title 18 (Crimes and Offenses).

§ 5601.  General provisions.

(a)  General rule.--In addition to all other powers that may be delegated to an agent, any or all of the powers referred to in section 5602(a) (relating to form of power of attorney) may lawfully be granted in writing to an agent and, unless the power of attorney expressly directs to the contrary, shall be construed in accordance with the provisions of this chapter.

(b)  Execution.--A power of attorney shall be signed and dated by the principal by signature or mark, or by another on behalf of and at the direction of the principal. If the power of attorney is executed by mark or by another individual, then it shall be witnessed by two individuals, each of whom is 18 years of age or older. A witness shall not be the individual who signed the power of attorney on behalf of and at the direction of the principal.

(c)  Notice.--All powers of attorney shall include the following notice in capital letters at the beginning of the power of attorney. The notice shall be signed by the principal. In the absence of a signed notice, upon a challenge to the authority of an agent to exercise a power under the power of attorney, the agent shall have the burden of demonstrating that the exercise of this authority is proper.

NOTICE

The purpose of this power of attorney is to give the person you designate (your "agent") broad powers to handle your property, which may include powers to sell or otherwise dispose of any real or personal property without advance notice to you or approval by you.

This power of attorney does not impose a duty on your agent to exercise granted powers, but when powers are exercised, your agent must use due care to act for your benefit and in accordance with this power of attorney.

Your agent may exercise the powers given here throughout your lifetime, even after you become incapacitated, unless you expressly limit the duration of these powers or you revoke these powers or a court acting on your behalf terminates your agent's authority.

Your agent must keep your funds separate from your agent's funds.

A court can take away the powers of your agent if it finds your agent is not acting properly.

The powers and duties of an agent under a power of attorney are explained more fully in 20 Pa.C.S. Ch. 56.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

(Principal)

(Date)

(d)  Acknowledgment executed by agent.--An agent shall have no authority to act as agent under the power of attorney unless the agent has first executed and affixed to the power of attorney an acknowledgment in substantially the following form:

I,

,have read the attached power of

attorney and am the person identified as the agent for the principal. I hereby acknowledge that in the absence of a specific provision to the contrary in the power of attorney or in 20 Pa.C.S. when I act as agent:

I shall exercise the powers for the benefit of the principal.

I shall keep the assets of the principal separate from my assets.

I shall exercise reasonable caution and prudence.

I shall keep a full and accurate record of all actions, receipts and disbursements on behalf of the principal.

(Agent)

(Date)

(e)  Fiduciary relationship.--An agent acting under a power of attorney has a fiduciary relationship with the principal. In the absence of a specific provision to the contrary in the power of attorney, the fiduciary relationship includes the duty to:

(1)  Exercise the powers for the benefit of the principal.

(2)  Keep separate the assets of the principal from those of an agent.

(3)  Exercise reasonable caution and prudence.

(4)  Keep a full and accurate record of all actions, receipts and disbursements on behalf of the principal.

(e.1)  Limitation on applicability in commercial transaction.--

(1)  Subsections (c), (d) and (e) do not apply to a power or a power of attorney contained in an instrument used in a commercial transaction which simply authorizes an agency relationship. This paragraph includes the following:

(i)  A power given to or for the benefit of a creditor in connection with a loan or other credit transaction.

(ii)  A power exclusively granted to facilitate transfer of stock, bonds and other assets.

(iii)  A power contained in the governing document for a corporation, partnership or limited liability company or other legal entity by which a director, partner or member authorizes others to do other things on behalf of the entity.

(iv)  A warrant of attorney conferring authority to confess judgment.

(v)  A power given to a dealer as defined by the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act, when using the power in conjunction with a sale, purchase or transfer of a vehicle as authorized by 75 Pa.C.S. § 1119 (relating to application for certificate of title by agent).

(2)  Powers and powers of attorney exempted by this subsection need not be dated.

(e.2)  Limitation on applicability in health care power of attorney.--Subsections (c) and (d) do not apply to a power of attorney which exclusively provides for health care decision making.

(f)  Definition.--As used in this chapter, the term "agent" means a person designated by a principal in a power of attorney to act on behalf of that principal.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39; May 16, 2002, P.L.330, No.50, eff. Apr. 12, 2000; Nov. 25, 2003, P.L.211, No.36, eff. 60 days)

2003 Amendment.  Act 36 amended subsec. (e.1).

2002 Amendment.  Act 50 added subsecs. (e.1) and (e.2). See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.

1999 Amendment.  Act 39 amended the entire section, effective in six months as to subsecs. (c) and (d) and 60 days as to the remainder of the section. See section 13(1), (2), (3) and (8) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5601 is referred to in section 5843 of this title.



Section 5601.1 - Powers of attorney presumed durable

§ 5601.1.  Powers of attorney presumed durable.

Unless specifically provided otherwise in the power of attorney, all powers of attorney shall be durable as provided in section 5604 (durable powers of attorney).

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Act 152 added section 5601.1. Section 27(c) of Act 152 provided that section 5601.1 shall apply to powers of attorney executed on or after the effective date of Act 152.



Section 5601.2 - Special rules for gifts

§ 5601.2.  Special rules for gifts.

(a)  General rule.--A principal may empower an agent to make a gift in a power of attorney only as provided in this section.

(b)  Limited gifts.--A principal may authorize an agent to make a limited gift as defined under section 5603(a)(2) (relating to implementation of power of attorney) by the inclusion of:

(1)  the language quoted in section 5602(a)(1) (relating to form of power of attorney); or

(2)  other language showing a similar intent on the part of the principal to empower the agent to make a limited gift.

(c)  Unlimited gifts.--A principal may authorize an agent to make any other gift only by specifically providing for and defining the agent's authority in the power of attorney.

(d)  Nature of gifts.--In the absence of a specific provision to the contrary in the power of attorney:

(1)  A power to make a limited gift shall be construed to empower the agent to make a gift to each donee either outright or in trust.

(2)  In the case of any gift to a minor, that gift may be made in trust or in accordance with Chapter 53 (relating to Pennsylvania Uniform Transfers to Minors Act) or section 5155 (relating to order of court).

(3)  In the case of any gift made in trust, the agent may execute a deed of trust for such purpose, designating one or more persons, including the agent, as original or successor trustees, or may make an addition to an existing trust.

(4)  In making any gift, the agent need not treat the donees equally or proportionately and may entirely exclude one or more permissible donees.

(5)  The pattern followed on the occasion of any gift need not be followed on the occasion of any other gift.

(e)  Equity.--An agent and the donee of a gift shall be liable as equity and justice may require to the extent that, as determined by the court, a gift made by the agent is inconsistent with prudent estate planning or financial management for the principal or with the known or probable intent of the principal with respect to disposition of the estate.

(f)  Third party.--No transfer agent, depository or other third party acting in good faith shall have any responsibility to see to the proper discharge of the agent's duty.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 added section 5601.2. See section 13(1), (4) and (8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5602 - Form of power of attorney

§ 5602.  Form of power of attorney.

(a)  Specification of powers.--A principal may, by inclusion of the language quoted in any of the following paragraphs or by inclusion of other language showing a similar intent on the part of the principal, empower an agent to do any or all of the following, each of which is defined in section 5603 (relating to implementation of power of attorney):

(1)  "To make limited gifts."

(2)  "To create a trust for my benefit."

(3)  "To make additions to an existing trust for my benefit."

(4)  "To claim an elective share of the estate of my deceased spouse."

(5)  "To disclaim any interest in property."

(6)  "To renounce fiduciary positions."

(7)  "To withdraw and receive the income or corpus of a trust."

(8)  "To authorize my admission to a medical, nursing, residential or similar facility and to enter into agreements for my care."

(9)  "To authorize medical and surgical procedures."

(10)  "To engage in real property transactions."

(11)  "To engage in tangible personal property transactions."

(12)  "To engage in stock, bond and other securities transactions."

(13)  "To engage in commodity and option transactions."

(14)  "To engage in banking and financial transactions."

(15)  "To borrow money."

(16)  "To enter safe deposit boxes."

(17)  "To engage in insurance transactions."

(18)  "To engage in retirement plan transactions."

(19)  "To handle interests in estates and trusts."

(20)  "To pursue claims and litigation."

(21)  "To receive government benefits."

(22)  "To pursue tax matters."

(23)  "To make an anatomical gift of all or part of my body."

(b)  Appointment of agent and successor agent.--A principal may provide for:

(1)  The appointment of more than one agent, who shall act jointly, severally or in any other combination that the principal may designate, but if there is no such designation, such agents shall only act jointly.

(1.1)  The delegation of one or more powers by the agent to such person or persons as the agent may designate and on terms as the power of attorney may specify.

(2)  The appointment of one or more successor agents who shall serve in the order named in the power of attorney, unless the principal expressly directs to the contrary.

(3)  The delegation to an original or successor agent of the power to appoint his successor or successors.

(c)  Filing of power of attorney.--An executed copy of the power of attorney may be filed with the clerk of the orphans' court division of the court of common pleas in the county in which the principal resides, and if it is acknowledged, it may be recorded in the office for the recording of deeds of the county of the principal's residence and of each county in which real property to be affected by an exercise of the power is located. The clerk of the orphans' court division or any office for the recording of deeds with whom the power has been filed, may, upon request, issue certified copies of the power of attorney. Each such certified copy shall have the same validity and the same force and effect as if it were the original, and it may be filed of record in any other office of this Commonwealth (including, without limitation, the clerk of the orphans' court division or the office for the recording of deeds) as if it were the original.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 90 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(5) and (8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1994 Amendment.  Section 10 of Act 102 provided that the amendment shall apply beginning with the effective date of Act 102.

1992 Amendment.  Section 27(e) of Act 152 provided that the amendments to subsecs. (a)(10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21) and (22) and (b)(1.1) shall apply beginning with the effective date of Act 152.

Cross References.  Section 5602 is referred to in sections 5601, 5601.2 of this title.



Section 5603 - Implementation of power of attorney

§ 5603.  Implementation of power of attorney.

(a)  Power to make limited gifts.--

(1)  (Deleted by amendment).

(2)  A power "to make limited gifts" shall mean that the agent may make only gifts for or on behalf of the principal which are limited as follows:

(i)  The class of permissible donees under this paragraph shall consist solely of the principal's spouse, issue and a spouse of the principal's issue (including the agent if a member of any such class), or any of them.

(ii)  During each calendar year, the gifts made to any permissible donee, pursuant to such power, shall have an aggregate value not in excess of, and shall be made in such manner as to qualify in their entirety for, the annual exclusion from the Federal gift tax permitted under section 2503(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1 et seq.) for the principal and, if applicable, the principal's spouse.

(iii)  (Deleted by amendment).

(iv)  In addition to the gifts authorized by subparagraphs (i) and (ii), a gift made pursuant to such power may be for the tuition or medical care of any permissible donee to the extent that the gift is excluded from the Federal gift tax under section 2503(e) of the Internal Revenue Code of 1986 as a qualified transfer.

(v)  The agent may consent, pursuant to section 2513(a) of the Internal Revenue Code of 1986, to the splitting of gifts made by the principal's spouse to the principal's issue or a spouse of the principal's issue in any amount and to the splitting of gifts made by the principal's spouse to any other person in amounts not exceeding the aggregate annual gift tax exclusions for both spouses under section 2503(b) of the Internal Revenue Code of 1986.

(3)  (Deleted by amendment).

(4)  (Deleted by amendment).

(5)  (Deleted by amendment).

(b)  Power to create a trust.--A power "to create a trust for my benefit" shall mean that the agent may execute a deed of trust, designating one or more persons (including the agent) as original or successor trustees and transfer to the trust any or all property owned by the principal as the agent may decide, subject to the following conditions:

(1)  The income and corpus of the trust shall either be distributable to the principal or to the guardian of his estate, or be applied for the principal's benefit, and upon the principal's death, any remaining balance of corpus and unexpended income of the trust shall be distributed to the deceased principal's estate.

(2)  The deed of trust may be amended or revoked at any time and from time to time, in whole or in part, by the principal or the agent, provided that any such amendment by the agent shall not include any provision which could not be included in the original deed.

(c)  Power to make additions to an existing trust.--A power "to make additions to an existing trust for my benefit" shall mean that the agent, at any time or times, may add any or all of the property owned by the principal to any trust in existence when the power was created, provided that the terms of such trust relating to the disposition of the income and corpus during the lifetime of the principal are the same as those set forth in subsection (b). The agent and the trust and its beneficiaries shall be answerable as equity and justice may require to the extent that an addition to a trust is inconsistent with prudent estate planning or financial management for the principal or with the known or probable intent of the principal with respect to disposition of his estate.

(d)  Power to claim an elective share.--A power "to claim an elective share of the estate of my deceased spouse" shall mean that the agent may elect to take against the will and conveyances of the principal's deceased spouse, disclaim any interest in property which the principal is required to disclaim as a result of such election, retain any property which the principal has the right to elect to retain, file petitions pertaining to the election, including petitions to extend the time for electing and petitions for orders, decrees and judgments in accordance with section 2211(c) and (d) (relating to determination of effect of election; enforcement), and take all other actions which the agent deems appropriate in order to effectuate the election: Provided, however, That the election shall be made only upon the approval of the court having jurisdiction of the principal's estate in accordance with section 2206 (relating to right of election personal to surviving spouse) in the case of a principal who has been adjudicated an incapacitated person, or upon the approval of the court having jurisdiction of the deceased spouse's estate in the case of a principal who has not been adjudicated an incapacitated person.

(e)  Power to disclaim any interest in property.--A power "to disclaim any interest in property" shall mean that the agent may release or disclaim any interest in property on behalf of the principal in accordance with Chapter 62 (relating to disclaimers) or section 6103 (relating to release or disclaimer of powers or interests), provided that any disclaimer under Chapter 62 shall be in accordance with the provisions of section 6202 (relating to disclaimers by fiduciaries or agents) in the case of a principal who shall have been adjudicated an incapacitated person at the time of the execution of the disclaimer.

(f)  Power to renounce fiduciary position.--

(1)  A power "to renounce fiduciary positions" shall mean that the agent may:

(i)  renounce any fiduciary position to which the principal has been appointed; and

(ii)  resign any fiduciary position in which the principal is then serving, and either file an accounting with a court of competent jurisdiction or settle on receipt and release or other informal method as the agent deems advisable.

(2)  The term "fiduciary" shall be deemed to include, without limitation, an executor, administrator, trustee, guardian, agent or officer or director of a corporation.

(g)  Power to withdraw and receive.--A power "to withdraw and receive the income or corpus of a trust" shall mean that the agent may:

(1)  demand, withdraw and receive the income or corpus of any trust over which the principal has the power to make withdrawals;

(2)  request and receive the income or corpus of any trust with respect to which the trustee thereof has the discretionary power to make distribution to or on behalf of the principal; and

(3)  execute a receipt and release or similar document for the property received under paragraphs (1) and (2).

(h)  Power to authorize admission to medical facility and power to authorize medical procedures.--

(1)  A power "to authorize my admission to a medical, nursing, residential or similar facility, and to enter into agreements for my care" shall mean that the agent may apply for the admission of the principal to a medical, nursing, residential or other similar facility, execute any consent or admission forms required by such facility which are consistent with this paragraph, and enter into agreements for the care of the principal by such facility or elsewhere during his lifetime or for such lesser period of time as the agent may designate, including the retention of nurses for the principal.

(2)  A power "to authorize medical and surgical procedures" shall mean that the agent may arrange for and consent to medical, therapeutical and surgical procedures for the principal, including the administration of drugs.

(i)  Power to engage in real property transactions.--A power to "engage in real property transactions" shall mean that the agent may:

(1)  Acquire or dispose of real property (including the principal's residence) or any interest therein, including, but not limited to, the power to buy or sell at public or private sale for cash or credit or partly for each; exchange, mortgage, encumber, lease for any period of time; give or acquire options for sales, purchases, exchanges or leases; buy at judicial sale any property on which the principal holds a mortgage.

(2)  Manage, repair, improve, maintain, restore, alter, build, protect or insure real property; demolish structures or develop real estate or any interest in real estate.

(3)  Collect rent, sale proceeds and earnings from real estate; pay, contest, protest and compromise real estate taxes and assessments.

(4)  Release in whole or in part, assign the whole or a part of, satisfy in whole or in part and enforce any mortgage, encumbrance, lien or other claim to real property.

(5)  Grant easements, dedicate real estate, partition and subdivide real estate and file plans, applications or other documents in connection therewith.

(6)  In general, exercise all powers with respect to real property that the principal could if present.

(j)  Power to engage in tangible personal property transactions.--A power to "engage in tangible personal property transactions" shall mean that the agent may:

(1)  Buy, sell, lease, exchange, collect, possess and take title to tangible personal property.

(2)  Move, store, ship, restore, maintain, repair, improve, manage, preserve and insure tangible personal property.

(3)  In general, exercise all powers with respect to tangible personal property that the principal could if present.

(k)  Power to engage in stock, bond and other securities transactions.--A power to "engage in stock, bond and other securities transactions" shall mean that the agent may:

(1)  Buy or sell (including short sales) at public or private sale for cash or credit or partly for cash all types of stocks, bonds and securities; exchange, transfer, hypothecate, pledge or otherwise dispose of any stock, bond or other security.

(2)  Collect dividends, interest and other distributions.

(3)  Vote in person or by proxy, with or without power of substitution, either discretionary, general or otherwise, at any meeting.

(4)  Join in any merger, reorganization, voting-trust plan or other concerted action of security holders and make payments in connection therewith.

(5)  Hold any evidence of the ownership of any stock, bond or other security belonging to the principal in the name of a nominee selected by the agent.

(6)  Deposit or arrange for the deposit of securities in a clearing corporation as defined in Division 8 of Title 13 (relating to investment securities).

(7)  Receive, hold or transfer securities in book-entry form.

(8)  In general, exercise all powers with respect to stocks, bonds and securities that the principal could if present.

(l)  Power to engage in commodity and option transactions.--A power to "engage in commodity and option transactions" shall mean that the agent may:

(1)  Buy, sell, exchange, assign, convey, settle and exercise commodities future contracts and call and put options on stocks and stock indices traded on a regulated options exchange and collect and receipt for all proceeds of any such transactions.

(2)  Establish or continue option accounts for the principal with any securities of a futures broker.

(3)  In general, exercise all powers with respect to commodity and option transactions that the principal could if present.

(m)  Power to engage in banking and financial transactions.--A power to "engage in banking and financial transactions" shall mean that the agent may:

(1)  Sign checks, drafts, orders, notes, bills of exchange and other instruments ("items") or otherwise make withdrawals from checking, savings, transaction, deposit, loan or other accounts in the name of the principal and endorse items payable to the principal and receive the proceeds in cash or otherwise.

(2)  Open and close such accounts in the name of the principal, purchase and redeem savings certificates, certificates of deposit or similar instruments in the name of the principal and execute and deliver receipts for any funds withdrawn or certificates redeemed.

(3)  Deposit any funds received for the principal in accounts of the principal.

(4)  Do all acts regarding checking, savings, transaction, deposit, loan or other accounts, savings certificates, certificates of deposit or similar instruments, the same as the principal could do if personally present.

(5)  Sign any tax information or reporting form required by Federal, State or local taxing authorities, including, but not limited to, any Form W-9 or similar form.

(6)  In general, transact any business with a banking or financial institution that the principal could if present.

(n)  Power to borrow money.--A power to "borrow money" shall mean that the agent may borrow money and pledge or mortgage any properties that the principal owns as a security therefor.

(o)  Power to enter safe deposit boxes.--A power to "enter safe deposit boxes" shall mean that the agent may enter any safe deposit box in the name of the principal; add to or remove the contents of such box, open and close safe deposit boxes in the name of the principal; however, the agent shall not deposit or keep in any safe deposit box of the principal any property in which the agent has a personal interest.

(p)  Power to engage in insurance transactions.--A power to "engage in insurance transactions" shall mean that the agent may:

(1)  Purchase, continue, renew, convert or terminate any type of insurance (including, but not limited to, life, accident, health, disability or liability insurance) and pay premiums and collect benefits and proceeds under insurance policies.

(2)  Exercise nonforfeiture provisions under insurance policies.

(3)  In general, exercise all powers with respect to insurance that the principal could if present; however, the agent cannot designate himself beneficiary of a life insurance policy unless the agent is the spouse, child, grandchild, parent, brother or sister of the principal. An agent and a beneficiary of a life insurance policy shall be liable as equity and justice may require to the extent that, as determined by the court, a beneficiary designation made by the agent is inconsistent with the known or probable intent of the principal.

(q)  Power to engage in retirement plan transactions.--A power to "engage in retirement plan transactions" shall mean that the agent may contribute to, withdraw from and deposit funds in any type of retirement plan (including, but not limited to, any tax qualified or nonqualified pension, profit sharing, stock bonus, employee savings and retirement plan, deferred compensation plan or individual retirement account), select and change payment options for the principal, make roll-over contributions from any retirement plan to other retirement plans and, in general, exercise all powers with respect to retirement plans that the principal could if present. However, the agent cannot designate himself beneficiary of a retirement plan unless the agent is the spouse, child, grandchild, parent, brother or sister of the principal. An agent and a beneficiary of a retirement plan shall be liable as equity and justice may require to the extent that, as determined by the court, a beneficiary designation made by the agent is inconsistent with the known or probable intent of the principal.

(r)  Power to handle interests in estates and trusts.--A power to "handle interests in estates and trusts" shall mean that the agent may receive a bequest, devise, gift or other transfer of real or personal property to the principal in the principal's own right or as a fiduciary for another and give full receipt and acquittance therefor or a refunding bond therefor; approve accounts of any estate, trust, partnership or other transaction in which the principal may have an interest; and enter into any compromise and release in regard thereto.

(s)  Power to pursue claims and litigation.--A power to "pursue claims and litigation" shall mean that the agent may:

(1)  Institute, prosecute, defend, abandon, arbitrate, compromise, settle or otherwise dispose of, and appear for the principal in, any legal proceedings before any tribunal regarding any claim relating to the principal or to any property interest of the principal.

(2)  Collect and receipt for any claim or settlement proceeds; waive or release rights of the principal; employ and discharge attorneys and others on such terms (including contingent fee arrangements) as the agent deems appropriate.

(3)  In general, exercise all powers with respect to claims and litigation that the principal could if present.

(t)  Power to receive government benefits.--A power to "receive government benefits" shall mean that the agent may prepare, sign and file any claim or application for Social Security, unemployment, military service or other government benefits; collect and receipt for all government benefits or assistance; and, in general, exercise all powers with respect to government benefits that the principal could if present.

(u)  Power to pursue tax matters.--A power to "pursue tax matters" shall mean that the agent may:

(1)  Prepare, sign, verify and file any tax return on behalf of the principal, including, but not limited to, joint returns and declarations of estimated tax; examine and copy all the principal's tax returns and tax records.

(2)  Sign an Internal Revenue Service power of attorney form.

(3)  Represent the principal before any taxing authority; protest and litigate tax assessments; claim, sue for and collect tax refunds; waive rights and sign all documents required to settle, pay and determine tax liabilities; sign waivers extending the period of time for the assessment of taxes or tax deficiencies.

(4)  In general, exercise all powers with respect to tax matters that the principal could if present.

(u.1)  Power to make anatomical gift.--A power "to make an anatomical gift of all or part of my body" shall mean that the agent may arrange and consent, either before or after the death of the principal, to procedures to make an anatomical gift in accordance with Chapter 86 (relating to anatomical gifts).

(v)  Powers generally.--All powers described in this section shall be exercisable with respect to any matter in which the principal is in any way interested at the giving of the power of attorney or thereafter and whether arising in this Commonwealth or elsewhere.

(April 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 90 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsecs. (p) and (q).

Cross References.  Section 5603 is referred to in sections 2206, 5601.2, 5602 of this title.



Section 5604 - Durable powers of attorney

§ 5604.  Durable powers of attorney.

(a)  Definition.--A durable power of attorney is a power of attorney by which a principal designates another his agent in writing. The authority conferred shall be exercisable notwithstanding the principal's subsequent disability or incapacity. A principal may provide in the power of attorney that the power shall become effective at a specified future time or upon the occurrence of a specified contingency, including the disability or incapacity of the principal.

(b)  Durable power of attorney not affected by disability or lapse of time.--All acts done by an agent pursuant to a durable power of attorney during any period of disability or incapacity of the principal have the same effect and inure to the benefit of and bind the principal and his successors in interest as if the principal were competent and not disabled. Unless the power of attorney states a time of termination, it is valid notwithstanding the lapse of time since its execution.

(c)  Relation of agent to court-appointed guardian.--

(1)  If, following execution of a durable power of attorney, the principal is adjudicated an incapacitated person and a guardian is appointed for his estate, the agent is accountable to the guardian as well as to the principal. The guardian shall have the same power to revoke or amend the power of attorney that the principal would have had if he were not an incapacitated person.

(2)  A principal may nominate, by a durable power of attorney, the guardian of his estate or of his person for consideration by the court if incapacity proceedings for the principal's estate or person are thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney except for good cause or disqualification.

(d)  Discovery of information and records regarding actions of agent.--

(1)  If the agency acting pursuant to the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act, is denied access to records necessary for the completion of a proper investigation of a report or a client assessment and service plan or the delivery of needed services in order to prevent further abuse, neglect, exploitation or abandonment of the older adult principal reported to be in need of protective services, the agency may petition the court of common pleas for an order requiring the appropriate access when either of the following conditions applies:

(i)  the older adult principal has provided written consent for confidential records to be disclosed and the agent denies access; or

(ii)  the agency can demonstrate that the older adult principal has denied or directed the agent to deny access to the records because of incompetence, coercion, extortion or justifiable fear of future abuse, neglect, exploitation or abandonment.

(2)  This petition may be filed in the county wherein the agent resides or has his principal place of business or, if a nonresident, in the county wherein the older adult principal resides. The court, after reasonable notice to the agent and to the older adult principal, may conduct a hearing on the petition.

(3)  Upon the failure of the agent to provide the requested information, the court may make and enforce such further orders.

(4)  A determination to grant or deny an order, whether in whole or in part, shall not be considered a finding regarding the competence, capacity or impairment of the older adult principal, nor shall the granting or denial of an order preclude the availability of other remedies involving protection of the person or estate of the older adult principal or the rights and duties of the agent.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Abandonment."  As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Abuse."  As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Agency."  As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act, except that in cities of the first class the term shall mean the Department of Aging.

"Exploitation."  As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Neglect."  As that term is defined in the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

"Older adult principal."  A principal who is 60 years of age or older.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days; Dec. 20, 2000, P.L.978, No.137, eff. imd.)

2000 Amendment.  Act 137 added subsecs. (d) and (e).

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendments. See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 5604 is referred to in sections 2206, 5601.1, 6202 of this title.



Section 5605 - Power of attorney not revoked until notice

§ 5605.  Power of attorney not revoked until notice.

(a)  Death of principal.--The death of a principal who has executed a written power of attorney, durable or otherwise, shall not revoke or terminate the agency as to the agent or other person, who, without actual knowledge of the death of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, shall bind successors in interest of the principal.

(b)  Disability or incapacity of principal.--The disability or incapacity of a principal who has previously executed a written power of attorney which is not a durable power shall not revoke or terminate the agency as to the agent or other person, who, without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, shall bind the principal and his successors in interest.

(c)  Filing a complaint in divorce.--If a principal designates his spouse as his agent and thereafter either the principal or his spouse files an action in divorce, the designation of the spouse as agent shall be revoked as of the time the action was filed, unless it appears from the power of attorney that the designation was intended to survive such an event.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(1) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  Section 27(c) of Act 152 provided that the amendment of section 5605 shall apply to powers of attorney executed on or after the effective date of Act 152.



Section 5606 - Proof of continuance of powers of attorney by

§ 5606.  Proof of continuance of powers of attorney by affidavit.

As to acts undertaken in good faith reliance thereon, an affidavit executed by the agent under a power of attorney stating that he did not have at the time of exercise of the power actual knowledge of the termination of the power by revocation, death or, if applicable, disability or incapacity or the filing of an action in divorce and that, if applicable, the specified future time or contingency has occurred, is conclusive proof of the nonrevocation or nontermination of the power at that time and conclusive proof that the specified time or contingency has occurred. The agent shall furnish an affidavit to a person relying upon the power of attorney on demand; however, good faith reliance on the power shall protect the person who acts without an affidavit. If the exercise of the power of attorney requires execution and delivery of any instrument which is recordable, the affidavit when authenticated for record is likewise recordable. This section does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation or a change in the principal's capacity.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  Section 27(e) of Act 152 provided that the amendment of section 5606 shall apply beginning with the effective date of Act 152.



Section 5607 - Corporate agent

§ 5607.  Corporate agent.

A bank and trust company or a trust company authorized to act as a fiduciary in this Commonwealth and acting as an agent pursuant to a power of attorney, or appointed by another who possesses such a power, shall have the powers, duties and liabilities set forth in section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5608 - Liability

§ 5608.  Liability.

(a)  Third party liability.--Any person who is given instructions by an agent in accordance with the terms of a power of attorney shall comply with the instructions. Any person who without reasonable cause fails to comply with those instructions shall be subject to civil liability for any damages resulting from noncompliance. Reasonable cause under this subsection shall include, but not be limited to, a good faith report having been made by the third party to the local protective services agency regarding abuse, neglect, exploitation or abandonment pursuant to section 302 of the act of November 6, 1987 (P.L.381, No.79), known as the Older Adults Protective Services Act.

(b)  Third party immunity.--Any person who acts in good faith reliance on a power of attorney shall incur no liability as a result of acting in accordance with the instructions of the agent.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  Section 27(e) of Act 152 provided that section 5608 shall apply beginning with the effective date of Act 152.



Section 5609 - Compensation and reimbursement for expenses

§ 5609.  Compensation and reimbursement for expenses.

(a)  Compensation.--In the absence of a specific provision to the contrary in the power of attorney, the agent shall be entitled to reasonable compensation based upon the actual responsibilities assumed and performed.

(b)  Reimbursement for expenses.--An agent shall be entitled to reimbursement for actual expenses advanced on behalf of the principal and to reasonable expenses incurred in connection with the performance of the agent's duties.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 added section 5609. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5610 - Account

§ 5610.  Account.

An agent shall file an account of his administration whenever directed to do so by the court and may file an account at any other time. All accounts shall be filed in the office of the clerk in the county where the principal resides.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 added section 5610. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.



Section 5611 - Validity

§ 5611.  Validity.

A power of attorney executed in another state or jurisdiction and in conformity with the laws of that state or jurisdiction shall be considered valid in this Commonwealth, except to the extent that the power of attorney executed in another state or jurisdiction would allow an agent to make a decision inconsistent with the laws of this Commonwealth.

(Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 added section 5611. See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.






Chapter 57 - Absentees and Presumed Decedents

Section 5701 - Proof of death

CHAPTER 57

ABSENTEES AND PRESUMED DECEDENTS

Sec.

5701.  Proof of death.

5702.  Trustee for absentee.

5703.  Distribution of property of absentee.

5704.  Notice to absentee.

5705.  Search for absentee.

5706.  Persons presumed dead from September 11, 2001, terrorist attack.

Enactment.  Chapter 57 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

§ 5701.  Proof of death.

(a)  Finding of death.--When a person domiciled in the Commonwealth disappears and is absent from his place of residence without being heard of after diligent inquiry, the court of the county where he last resided, aided by the report of a master if necessary, upon the petition of any party in interest, and, if a trustee has been appointed for the absentee, at any time during the trusteeship, may make a finding and decree that the absentee is dead and of the date of his death, provided the notice required by section 5704 (relating to notice to absentee) has been given to the absentee.

(b)  Presumption from absence.--When the death of a person or the date thereof is in issue, his unexplained absence from his last known place of residence and the fact that he has been unheard of for seven years may be a sufficient ground for finding that he died seven years after he was last heard of.

(c)  Exposure to specific peril.--The fact that an absentee was exposed to a specific peril of death may be sufficient ground for finding that he died less than seven years after he was last heard of.

(d)  Competency of witnesses.--All persons shall be competent to testify concerning the death or disappearance of an absentee regardless of relationship by marriage to him or of interest in his estate.

(e)  Distribution of estate or trust.--If the continued existence of an absentee would affect the distribution of an estate or trust, the court having jurisdiction of the estate or trust may, for purposes of distribution of that estate or trust, make a finding and decree of death, as provided in this section, regardless of where the absentee was domiciled or last resided.

(July 9, 1976, P.L.551, No.135, eff. imd.)

1976 Amendment.  Act 135 added subsec. (e).

Cross References.  Section 5701 is referred to in sections 3540, 5706 of this title.



Section 5702 - Trustee for absentee

§ 5702.  Trustee for absentee.

(a)  Appointment.--When a person domiciled or having property in the Commonwealth disappears and is absent from his last known place of residence for a period of one year without being heard of after diligent inquiry, the court of the county where the absentee last resided or, if a nonresident, the court of the county where any of his property shall be located, aided by the report of a master if necessary, upon the petition of any person who would be a party in interest were the absentee deceased or of any insurer or creditor of the absentee, after notice as provided in section 5704 (relating to notice to absentee), upon good cause being shown, may find that the absentee's property requires protection and that he was last heard of on a date certain and may appoint a trustee to take charge of his estate. The absentee shall be made a party to the proceeding and any other person who would have an interest in the property of the absentee were he deceased, upon direction of the court, may be made a party to the proceeding. The period of one year specified in this subsection may be shortened in the discretion of the court.

(b)  Bonds, powers, duties and liabilities.--A trustee for an absentee shall give such bond, shall be removed and discharged, and, except as otherwise expressly provided, shall have the same powers, duties and liabilities in the administration of the absentee's real and personal estate as are provided in Chapter 51 (relating to minors), with respect to a guardian in the administration of a minor's estate and, in addition, shall have the right to pay premiums on policies of insurance insuring the life of the absentee and, with the approval of the court, to pay or expend and apply so much of the absentee's property or the income therefrom, as may be necessary for the support of anyone whom the absentee, if living, would be under a legal duty to support, or for the education of his minor children. He shall not have the power to sell or dispose of any asset of the estate or to enter into any lease without prior court approval.

(c)  Temporary trustee.--Upon the filing of a petition for the appointment of a trustee for an absentee, the court, if it finds it necessary to protect the property of the absentee, may appoint a temporary trustee to take charge of it and to conserve it, in the manner directed by the court, pending a hearing on the petition. The temporary trustee shall give such bond as the court shall require. Should a permanent trustee be appointed, the temporary trustee shall deliver to the permanent trustee all property of the absentee in his possession, less such as may be necessary to cover his expenses and compensation, as allowed by the court, shall file his final account, and upon its confirmation may be discharged. Should the petition for a permanent trustee be denied, the court shall make appropriate orders for the disposition of the property.

Cross References.  Section 5702 is referred to in section 3540 of this title.



Section 5703 - Distribution of property of absentee

§ 5703.  Distribution of property of absentee.

Upon the entry of a decree establishing the death of a person domiciled in the Commonwealth, based in whole or in part upon his absence from his place of residence, the real and personal property of the absentee shall be administered by his personal representative as in the case of other decedents. However, the personal representative shall make no distribution of such property to the persons entitled thereto by will or by intestacy, nor shall such persons acquire indefeasible title thereto, except under decree of court. The court, in awarding distribution, shall require that a refunding bond, with or without security and in such form and amount as the court shall direct, shall be executed by each distributee and filed with the clerk. The bond shall be conditioned that, if it shall later be established that the absentee was in fact alive at the time of distribution, the distributee upon demand will return the property received by him or, if it has been disposed of, will make such restitution therefor as the court shall deem equitable. Should a distributee not execute the bond, the court shall appoint a trustee to receive and hold his share until further order of the court.

Cross References.  Section 5703 is referred to in section 5706 of this title.



Section 5704 - Notice to absentee

§ 5704.  Notice to absentee.

The court, if satisfied concerning the interest of the petitioner, shall cause to be advertised in a newspaper of general circulation in the county of the absentee's last known residence and in the legal journal, if any, designated by rule of court for publication of legal notices, once a week for four successive weeks or for such shorter period as the court may deem appropriate, and to be otherwise advertised as the court according to the circumstances of the case shall deem advisable, the fact of such application, together with notice that on a specified day, which shall be at least two weeks after the last appearance of any such advertisement, the court, or a master appointed by the court for that purpose, will hear evidence concerning the alleged absence, including the circumstances and duration thereof.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Section 27(e) of Act 152 provided that the amendment of section 5704 shall apply beginning with the effective date of Act 152.

Cross References.  Section 5704 is referred to in sections 5701, 5702, 5706 of this title.



Section 5705 - Search for absentee

§ 5705.  Search for absentee.

The court, on its own motion or upon the application of any party in interest, may direct the trustee to search for the absentee in any manner which the court shall deem appropriate, or may appoint a master, investigator or appropriate agency to do so. The expenses of such a search shall be paid out of the property of the absentee.



Section 5706 - Persons presumed dead from September 11, 2001, terrorist attack

§ 5706.  Persons presumed dead from September 11, 2001, terrorist attack.

The requirements of sections 5703 (relating to distribution of property of absentee) and 5704 (relating to notice to absentee) shall not apply with respect to a person who is presumed dead as a result of the terrorist attacks on September 11, 2001. These terrorist attacks constitute specific perils within the meaning of section 5701(c) (relating to proof of death) which would justify a court to immediately determine that the presumed decedent died on September 11, 2001.

(May 16, 2002, P.L.330, No.50, eff. imd.)

2002 Amendment.  Act 50 added section 5706. See section 14(a) of Act 50 in the appendix to this title for special provisions relating to applicability.






Chapter 58 - Mental Health Care

Section 5801 - Applicability

CHAPTER 58

MENTAL HEALTH CARE

Subchapter

A.  General Provisions

B.  Mental Health Declarations

C.  Mental Health Powers of Attorney

Enactment.  Chapter 58 was added November 30, 2004, P.L.1525, No.194, effective in 60 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5801.  Applicability.

5802.  Definitions.

5803.  Legislative findings and intent.

5804.  Compliance.

5805.  Liability.

5806.  Penalties.

5807.  Rights and responsibilities.

5808.  Combining mental health instruments.

§ 5801.  Applicability.

(a)  General rule.--This chapter applies to mental health declarations and mental health powers of attorney.

(b)  Preservation of existing rights.--The provisions of this chapter shall not be construed to impair or supersede any existing rights or responsibilities not addressed in this chapter.



Section 5802 - Definitions

§ 5802.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Attending physician."  A physician who has primary responsibility for the treatment and care of the declarant or principal.

"Declarant."  An individual who makes a declaration in accordance with this chapter.

"Declaration."  A writing made in accordance with this chapter that expresses a declarant's wishes and instructions for mental health care and mental health care directions and which may contain other specific directions.

"Mental health care."  Any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutical treatment.

"Mental health care agent."  An individual designated by a principal in a mental health power of attorney.

"Mental health care provider."  A person who is licensed, certified or otherwise authorized by the laws of this Commonwealth to administer or provide mental health care in the ordinary course of business or practice of a profession.

"Mental health power of attorney."  A writing made by a principal designating an individual to make mental health care decisions for the principal.

"Mental health treatment professional."  A licensed physician who has successfully completed a residency program in psychiatry or a person trained and licensed in social work, psychology or nursing who has a graduate degree and clinical experience in mental health.

"Principal."  An individual who makes a mental health power of attorney in accordance with this chapter.



Section 5803 - Legislative findings and intent

§ 5803.  Legislative findings and intent.

(a)  Intent.--This chapter provides a means for competent adults to control their mental health care either directly through instructions written in advance or indirectly through a mental health care agent.

(b)  Presumption not created.--This chapter shall not be construed to create any presumption regarding the intent of an individual who has not executed a declaration or mental health care power of attorney to consent to the use or withholding of treatment.

(c)  Findings in general.--The General Assembly finds that all capable adults have a qualified right to control decisions relating to their own mental health care.



Section 5804 - Compliance

§ 5804.  Compliance.

(a)  Duty to comply.--

(1)  An attending physician and mental health care provider shall comply with mental health declarations and powers of attorney.

(2)  If an attending physician or other mental health care provider cannot in good conscience comply with a declaration or mental health care decision of a mental health care agent because the instructions are contrary to accepted clinical practice and medical standards or because treatment is unavailable or if the policies of a mental health care provider preclude compliance with a declaration or mental health care decision of a mental health care agent, immediately upon receipt of the declaration or power of attorney and as soon as any possibility of noncompliance becomes apparent, the attending physician or mental health care provider shall so inform the following:

(i)  The declarant if the declarant is competent.

(ii)  The substitute named in the declaration if the declarant is incompetent.

(iii)  The guardian or other legal representative of the declarant if the declarant is incompetent and a substitute is not named in the declaration.

(iv)  The mental health care agent of the principal.

(3)  The physician or mental health care provider shall document the reasons for noncompliance.

(b)  Transfer.--An attending physician or mental health care provider under subsection (a)(2) shall make every reasonable effort to assist in the transfer of the declarant or principal to another physician or mental health care provider who will comply with the declaration or mental health care decision of the mental health care agent. While the transfer is pending, the patient shall be treated consistent with the declaration or mental health care decision of the mental health agent. If reasonable efforts to transfer fail, the patient may be discharged.

Cross References.  Section 5804 is referred to in section 5824 of this title.



Section 5805 - Liability

§ 5805.  Liability.

(a)  General rule.--A person who is a physician, another mental health care provider or another person who acts in good faith and consistent with this chapter may not be subject to criminal or civil liability, discipline for unprofessional conduct or administrative sanctions and may not be found to have committed an act of unprofessional conduct by any professional board or administrative body with such authority as a result of any of the following:

(1)  Complying with a direction or decision of an individual who the person believes in good faith has authority to act as a principal's mental health care agent so long as the direction or decision is not clearly contrary to the terms of the mental health power of attorney.

(2)  Refusing to comply with a direction or decision of an individual based on a good faith belief that the individual lacks authority to act as a principal's mental health care agent.

(3)  Complying with a mental health care power of attorney or declaration under the assumption that it was valid when made and has not been amended or revoked.

(4)  Disclosing mental health care information to another person based upon a good faith belief that the disclosure is authorized, permitted or required by this chapter.

(5)  Refusing to comply with the direction or decision of an individual due to conflicts with a provider's contractual, network or payment policy restrictions.

(6)  Refusing to comply with a declaration or mental health power of attorney which violates accepted clinical standards or medical standards of care.

(7)  Making a determination that the patient lacks capacity to make mental health decisions that causes a declaration or a mental health power of attorney to become effective.

(8)  Failing to determine that a patient lacks capacity to make mental health decisions for the purposes of this chapter.

(b)  Same effect as if dealing with principal.--Any attending physician, mental health care provider and other person who acts under subsection (a) shall be protected and released to the same extent as if dealing directly with a competent principal.

(c)  Good faith of mental health care agent.--A mental health care agent who acts according to the terms of a mental health power of attorney may not be subject to civil or criminal liability for acting in good faith for a principal or failing in good faith to act for a principal.



Section 5806 - Penalties

§ 5806.  Penalties.

(a)  Offense defined.--A person commits a felony of the third degree by willfully:

(1)  Concealing, canceling, altering, defacing, obliterating or damaging a declaration without the consent of the declarant.

(2)  Concealing, canceling, altering, defacing, obliterating or damaging a mental health power of attorney or any amendment or revocation thereof without the consent of the principal.

(3)  Causing a person to execute a declaration or power of attorney under this chapter by undue influence, fraud or duress.

(4)  Falsifying or forging a mental health power of attorney or declaration or any amendment or revocation thereof, the result of which is a direct change in the mental health care provided to the principal.

(b)  Removal and liability.--An agent who willfully fails to comply with a mental health power of attorney may be removed and sued for actual damages.



Section 5807 - Rights and responsibilities

§ 5807.  Rights and responsibilities.

(a)  Declarants and principals.--Persons who execute a declaration or a mental health power of attorney shall have the following rights and responsibilities:

(1)  For the purposes of this chapter, persons are presumed capable of making mental health decisions, including the execution of a mental health declaration or power of attorney, unless they are adjudicated incapacitated, involuntarily committed or found to be incapable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.

(2)  Persons shall be required to notify their mental health care provider of the existence of any declaration or mental health power of attorney.

(3)  Persons shall execute or amend their declarations or mental health powers of attorney every two years; however, if a person is incapable of making mental heath care decisions at the time this document would expire, the document shall remain in effect and be reviewed at the time when the person regains capacity.

(4)  Persons shall give notice of amendment and revocation to providers, agents and guardians, if any.

(b)  Providers.--Mental health treatment providers shall have the following rights and responsibilities:

(1)  Inquire as to the existence of declarations or powers of attorney for persons in their care.

(2)  Inform persons who are being discharged from treatment about the availability of mental health declarations and powers of attorney as part of discharge planning.

(3)  Not require declarations or powers of attorney as conditions of treatment. Mental health treatment providers may not choose whether to accept a person for treatment based solely on the existence or absence of a mental health declaration or power of attorney.



Section 5808 - Combining mental health instruments

§ 5808.  Combining mental health instruments.

(a)  General rule.--A declaration and mental health power of attorney may be combined into one mental health document.

(b)  Form.--A combined declaration and mental health power of attorney may be in the following form or any other written form which contains the information required under Subchapters B (relating to mental health declarations) and C (relating to mental health powers of attorney):

Combined Mental Health Care Declaration

and Power of Attorney Form

Part I.  Introduction.

I,               , having capacity to make mental health decisions, willfully and voluntarily make this declaration and power of attorney regarding my mental health care.

I understand that mental health care includes any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutic treatment. Electroconvulsive therapy may be administered only if I have specifically consented to it in this document. I will be the subject of laboratory trials or research only if specifically provided for in this document. Mental health care does not include psychosurgery or termination of parental rights.

I understand that my incapacity will be determined by examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, one of the decision makers will be one of my treating professionals.

Part II.  Mental Health Declaration.

A.  When this declaration becomes effective.

This declaration becomes effective at the following designated time:

( ) When I am deemed incapable of making mental health care decisions.

( ) When the following condition is met:

(List condition)

B.  Treatment preferences.

1.  Choice of treatment facility.

( ) In the event that I require commitment to a psychiatric treatment facility, I would prefer to be admitted to the following facility:

(Insert name and address of facility)

( ) In the event that I require commitment to a psychiatric treatment facility, I do not wish to be committed to the following facility:

(Insert name and address of facility)

I understand that my physician may have to place me in a facility that is not my preference.

2.  Preferences regarding medications for psychiatric treatment.

( ) I consent to the medications that my treating physician recommends.

( ) I consent to the medications that my treating physician recommends with the following exception, preference or limitation:

(List medication and reason for exception, preference or limitation)

The exception, preference or limitation applies to generic, brand name and trade name equivalents. I understand that dosage instructions are not binding on my physician.

( ) I do not consent to the use of any medications.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to medication.

3.  Preferences regarding electroconvulsive therapy (ECT).

( ) I consent to the administration of electroconvulsive therapy.

( ) I do not consent to the administration of electroconvulsive therapy.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to electroconvulsive therapy.

4.  Preferences for experimental studies or drug trials.

( ) I consent to participation in experimental studies if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to experimental studies.

( ) I do not consent to participation in experimental studies.

( ) I consent to participation in drug trials if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I have designated an agent under the power of attorney portion of this document to make decisions related to drug trials.

( ) I do not consent to participation in any drug trials.

5.  Additional instructions or information.

Examples of other instructions or information that may be included:

Activities that help or worsen symptoms.

Type of intervention preferred in the event of a crisis.

Mental and physical health history.

Dietary requirements.

Religious preferences.

Temporary custody of children.

Family notification.

Limitations on the release or disclosure of mental health

records.

Other matters of importance.

C.  Revocation.

This declaration may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this declaration in the manner specified, I understand that the other instructions contained in this declaration will remain effective until:

(1)  I revoke this declaration in its entirety;

(2)  I make a new combined mental health declaration and power of attorney; or

(3)  two years after the date this document was executed.

D.  Termination.

I understand that this declaration will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time that this declaration would expire.

(Specify date)

E.  Preference as to a court-appointed guardian.

I understand that I may nominate a guardian of my person for consideration by the court if incapacity proceedings are commenced under 20 Pa.C.S. § 5511. I understand that the court will appoint a guardian in accordance with my most recent nomination except for good cause or disqualification. In the event a court decides to appoint a guardian, I desire the following person to be appointed:

(Insert name, address, telephone number of the designated

person)

( ) The appointment of a guardian of my person will not give the guardian the power to revoke, suspend or terminate this declaration.

( ) Upon appointment of a guardian, I authorize the guardian to revoke, suspend or terminate this declaration.

Part III.  Mental Health Power of Attorney.

I,                , having the capacity to make mental health decisions, authorize my designated health care agent to make certain decisions on my behalf regarding my mental health care. If I have not expressed a choice in this document or in the accompanying declaration, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

A.  Designation of agent.

I hereby designate and appoint the following person as my agent to make mental health care decisions for me as authorized in this document. This authorization applies only to mental health decisions that are not addressed in the accompanying signed declaration.

(Insert name of designated person)

Signed:

(My name, address, telephone number)

Witnesses' signatures:

(Insert names, addresses, telephone numbers of witnesses)

Agent's acceptance:

I hereby accept designation as mental health care agent for

(Insert name of declarant)

Agent's signature:

(Insert name, address, telephone number of designated person)

B.  Designation of alternative agent.

In the event that my first agent is unavailable or unable to serve as my mental health care agent, I hereby designate and appoint the following individual as my alternative mental health care agent to make mental health care decisions for me as authorized in this document:

(Insert name of designated person)

Signed:

(My name, address, telephone number)

Witnesses' signatures:

(Insert names, addresses, telephone numbers of witnesses)

Alternative agent's acceptance:

I hereby accept designation as alternative mental health care agent for (Insert name of declarant)

Alternative agent's signature:

(Insert name, address, telephone number of alternative agent)

C.  When this power of attorney become effective.

This power of attorney will become effective at the following designated time:

( ) When I am deemed incapable of making mental health care decisions.

( ) When the following condition is met:

(List condition)

D.  Authority granted to my mental health care agent.

I hereby grant to my agent full power and authority to make mental health care decisions for me consistent with the instructions and limitations set forth in this document. If I have not expressed a choice in this power of attorney or in the accompanying declaration, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

(1)  Preferences regarding medications for psychiatric treatment.

( ) My agent is authorized to consent to the use of any medications after consultation with my treating psychiatrist and any other persons my agent considers appropriate.

( ) My agent is not authorized to consent to the use of any medications.

(2)  Preferences regarding electroconvulsive therapy (ECT).

( ) My agent is authorized to consent to the administration of electroconvulsive therapy.

( ) My agent is not authorized to consent to the administration of electroconvulsive therapy.

(3)  Preferences for experimental studies or drug trials.

( ) My agent is authorized to consent to my participation in experimental studies if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( ) My agent is not authorized to consent to my participation in experimental studies.

( ) My agent is authorized to consent to my participation in drug trials if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( ) My agent is not authorized to consent to my participation in drug trials.

E.  Revocation.

This power of attorney may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this power of attorney in the manner specified, I understand that the other instructions contained in this power of attorney will remain effective until:

(1)  I revoke this power of attorney in its entirety;

(2)  I make a new combined mental health care declaration and power of attorney; or

(3)  two years from the date this document was executed. I understand that this power of attorney will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time that the power of attorney would expire.

I am making this combined mental health care declaration and power of attorney on the (insert day) day of (insert month), (insert year).

My signature:

(My name, address, telephone number)

Witnesses' signatures:

(Names, addresses, telephone numbers of witnesses).

If the principal making this combined mental health care declaration and power of attorney is unable to sign this document, another individual may sign on behalf of and at the direction of the principal.

Signature of person signing on my behalf:

(Name, address, telephone number)



Section 5821 - Short title of subchapter

SUBCHAPTER B

MENTAL HEALTH DECLARATIONS

Sec.

5821.  Short title of subchapter.

5822.  Execution.

5823.  Form.

5824.  Operation.

5825.  Revocation.

5826.  Amendment.

Cross References.  Subchapter B is referred to in section 5808 of this title.

§ 5821.  Short title of subchapter.

This subchapter shall be known and may be cited as the Advance Directive for Mental Health Act.



Section 5822 - Execution

§ 5822.  Execution.

(a)  Who may make.--An individual who is at least 18 years of age or an emancipated minor and has not been deemed incapacitated pursuant to section 5511 (relating to petition and hearing; independent evaluation) or severely mentally disabled pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, may make a declaration governing the initiation, continuation, withholding or withdrawal of mental health treatment.

(b)  Requirements.--A declaration must be:

(1)  Dated and signed by the declarant by signature or mark or by another individual on behalf of and at the direction of the declarant.

(2)  Witnessed by two individuals, each of whom must be at least 18 years of age.

(c)  Witnesses.--

(1)  An individual who signs a declaration on behalf of and at the direction of a declarant may not witness the declaration.

(2)  A mental health care provider and its agent may not sign a declaration on behalf of and at the direction of a declarant if the mental health care provider or agent provides mental health care services to the declarant.

Cross References.  Section 5822 is referred to in section 5826 of this title.



Section 5823 - Form

§ 5823.  Form.

A declaration may be in the following form or any other written form that expresses the wishes of a declarant regarding the initiation, continuation or refusal of mental health treatment and may include other specific directions, including, but not limited to, designation of another individual to make mental health treatment decisions for the declarant if the declarant is incapable of making mental health decisions:

Mental Health Declaration.

I,                  , having the capacity to make mental health decisions, willfully and voluntarily make this declaration regarding my mental health care.

I understand that mental health care includes any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutic treatment. Electroconvulsive therapy may be administered only if I have specifically consented to it in this document. I will be the subject of laboratory trials or research only if specifically provided for in this document. Mental health care does not include psychosurgery or termination of parental rights.

I understand that my incapacity will be determined by examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, one of the decision makers will be one of my treating professionals.

A.  When this declaration becomes effective.

This declaration becomes effective at the following designated time:

( ) When I am deemed incapable of making mental health care decisions.

( ) When the following condition is met:

(List condition)

B.  Treatment preferences.

1.  Choice of treatment facility.

( ) In the event that I require commitment to a psychiatric treatment facility, I would prefer to be admitted to the following facility:

(Insert name and address of facility)

( ) In the event that I require commitment to a psychiatric treatment facility, I do not wish to be committed to the following facility:

(Insert name and address of facility)

I understand that my physician may have to place me in a facility that is not my preference.

2.  Preferences regarding medications for psychiatric treatment.

( ) I consent to the medications that my treating physician recommends with the following exception, preference or limitation:

(List medication and reason for exception, preference or limitation)

This exception, preference or limitation applies to generic, brand name and trade name equivalents. I understand that dosage instructions are not binding on my physician.

( ) I do not consent to the use of any medications.

3.  Preferences regarding electroconvulsive therapy (ECT).

( ) I consent to the administration of electroconvulsive therapy.

( ) I do not consent to the administration of electroconvulsive therapy.

4.  Preferences for experimental studies or drug trials.

( ) I consent to participation in experimental studies if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I do not consent to participation in experimental studies.

( ) I consent to participation in drug trials if my treating physician believes that the potential benefits to me outweigh the possible risks to me.

( ) I do not consent to participation in any drug trials.

5.  Additional instructions or information.

Examples of other instructions or information that may be included:

Activities that help or worsen symptoms.

Type of intervention preferred in the event of a crisis.

Mental and physical health history.

Dietary requirements.

Religious preferences.

Temporary custody of children.

Family notification.

Limitations on the release or disclosure of mental health

records.

Other matters of importance.

C.  Revocation.

This declaration may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this declaration in the manner specified, I understand that the other instructions contained in this declaration will remain effective until:

(1)  I revoke this declaration in its entirety;

(2)  I make a new mental health care declaration; or

(3)  two years after the date this document was executed.

D.  Termination.

I understand that this declaration will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time that the declaration would expire.

E.  Preference as to a court-appointed guardian.

I understand that I may nominate a guardian of my person for consideration by the court if incapacity proceedings are commenced pursuant to 20 Pa.C.S. § 5511. I understand that the court will appoint a guardian in accordance with my most recent nomination except for good cause or disqualification. In the event a court decides to appoint a guardian, I desire the following person to be appointed:

(Insert name, address and telephone number

of designated person)

( ) The appointment of a guardian of my person will not give the guardian the power to revoke, suspend or terminate this declaration.

( ) Upon appointment of a guardian, I authorize the guardian to revoke, suspend or terminate this declaration.

I am making this declaration on the (insert day) of (insert month), (insert year).

My signature:

(My name, address, telephone number)

Witnesses' signatures:

(Names, addresses, telephone numbers of witnesses)

If the principal making this declaration is unable to sign it, another individual may sign on behalf of and at the direction of the principal.

Signature of person signing on my behalf:

(Name, address and telephone number)



Section 5824 - Operation

§ 5824.  Operation.

(a)  When operative.--A declaration becomes operative when:

(1)  A copy is provided to the attending physician.

(2)  The conditions stated in the declaration are met.

(b)  Compliance.--When a declaration becomes operative, the attending physician and other mental health care providers shall act in accordance with its provisions or comply with the transfer provisions of section 5804 (relating to compliance).

(c)  Invalidity of specific direction.--If a specific direction in the declaration is held to be invalid, the invalidity shall not be construed to negate other directions in the declaration that can be effected without the invalid direction.

(d)  Mental health record.--A physician or other mental health care provider to whom a copy of a declaration is furnished shall make it a part of the mental health record of the declarant for at least two years from the date of execution and, if unwilling to comply with the declaration, promptly so advise those listed in section 5804(a)(2).

(e)  Duration.--A declaration shall be valid until revoked by the declarant or until two years from the date of execution. If a declaration for mental health treatment has been invoked and is in effect at the specified expiration date after its execution, the declaration shall remain effective until the principal is no longer incapable.

(f)  Absence of declaration.--If an individual does not make a declaration, a presumption does not arise regarding the intent of the individual to consent to or to refuse a mental health treatment.



Section 5825 - Revocation

§ 5825.  Revocation.

(a)  When declaration may be revoked.--A declaration may be revoked by the declarant at any time, either orally or in writing, in whole or in part, unless the individual has been found to be incapable of making mental health decisions or the individual has been involuntarily committed.

(b)  Capacity to revoke.--Subsection (a) notwithstanding, during a period of involuntary commitment pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, a declarant may revoke the declaration only if found to be capable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, a psychologist, a family physician, an attending physician or a mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.

(c)  Effect of revocation.--A revocation of a declaration shall be effective upon communication to the attending physician or other mental health care provider by the declarant or a witness to the revocation of the intent to revoke.

(d)  Mental health record.--An attending physician or other mental health care provider shall make revocation, a finding of capacity or a declaration part of the mental health record of the declarant.



Section 5826 - Amendment

§ 5826.  Amendment.

(a)  Capacity to amend.--While having the capacity to make mental health decisions, a declarant may amend a declaration by a writing executed in accordance with the provisions of section 5822 (relating to execution).

(b)  Determination of capacity.--During the period of involuntary treatment pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, a declarant may amend the declaration if the individual is found to be capable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, a psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.



Section 5831 - Short title of subchapter

SUBCHAPTER C

MENTAL HEALTH POWERS OF ATTORNEY

Sec.

5831.  Short title of subchapter.

5832.  Execution.

5833.  Form.

5834.  Operation.

5835.  Appointment of mental health care agents.

5836.  Authority of mental health care agent.

5837.  Removal of agent.

5838.  Effect of divorce.

5839.  Revocation.

5840.  Amendment.

5841.  Relation of mental health care agent to court-appointed guardian and other agents.

5842.  Duties of attending physician and mental health care provider.

5843.  Construction.

5844.  Conflicting provisions.

5845.  Validity.

Cross References.  Subchapter C is referred to in section 5808 of this title.

§ 5831.  Short title of subchapter.

This subchapter shall be known and may be cited as the Mental Health Care Agents Act.



Section 5832 - Execution

§ 5832.  Execution.

(a)  Who may make.--An individual who is at least 18 years of age or an emancipated minor and who has not been deemed incapacitated pursuant to section 5511 (relating to petition and hearing; independent evaluation) or found to be severely mentally disabled pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, may make a mental health power of attorney governing the initiation, continuation, withholding or withdrawal of mental health treatment.

(b)  Requirements.--A mental health power of attorney must be:

(1)  Dated and signed by the principal by signature or mark or by another individual on behalf of and at the direction of the principal.

(2)  Witnessed by two individuals, each of whom must be at least 18 years of age.

(c)  Witnesses.--

(1)  An individual who signs a mental health power of attorney on behalf of and at the direction of a principal may not witness the mental health power of attorney.

(2)  A mental health care provider and its agent may not sign a mental health power of attorney on behalf of and at the direction of a principal if the mental health care provider or agent provides mental health care services to the principal.

Cross References.  Section 5832 is referred to in section 5840 of this title.



Section 5833 - Form

§ 5833.  Form.

(a)  Requirements.--A mental health power of attorney must do the following:

(1)  Identify the principal and appoint the mental health care agent.

(2)  Declare that the principal authorizes the mental health care agent to make mental health care decisions on behalf of the principal.

(b)  Optional provisions.--A mental health power of attorney may:

(1)  Describe any limitations that the principal imposes upon the authority of the mental health care agent.

(2)  Indicate the intent of the principal regarding the initiation, continuation or refusal of mental health treatment.

(3)  Nominate a guardian of the person of the principal as provided in Subchapter C of Chapter 55 (relating to appointment of guardian; bonds; removal and discharge).

(4)  Contain other provisions as the principal may specify regarding the implementation of mental health care decisions and related actions by the mental health care agent.

(c)  Written form.--A mental health power of attorney may be in the following form or any other written form identifying the principal, appointing a mental health care agent and declaring that the principal authorizes the mental health care agent to make mental health care decisions on behalf of the principal:

Mental Health Power of Attorney

I,                  , having the capacity to make mental health decisions, authorize my designated health care agent to make certain decisions on my behalf regarding my mental health care. If I have not expressed a choice in this document, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

I understand that mental health care includes any care, treatment, service or procedure to maintain, diagnose, treat or provide for mental health, including any medication program and therapeutic treatment. Electroconvulsive therapy may be administered only if I have specifically consented to it in this document. I will be the subject of laboratory trials or research only if specifically provided for in this document. Mental health care does not include psychosurgery or termination of parental rights.

I understand that my incapacity will be determined by examination by a psychiatrist and one of the following: another psychiatrist, psychologist, family physician, attending physician or mental health treatment professional. Whenever possible, one of the decision makers shall be one of my treating professionals.

A.  Designation of agent.

I hereby designate and appoint the following person as my agent to make mental health care decisions for me as authorized in this document:

(Insert name of designated person)

Signed:

(My name, address, telephone number)

(Witnesses' signatures)

(Names, addresses, telephone numbers of witnesses)

Agent's acceptance:

I hereby accept designation as mental health care agent for (Insert name of declarant)

Agent's signature:

(Insert name, address, telephone number of designated person)

B.  Designation of alternative agent.

In the event that my first agent is unavailable or unable to serve as my mental health care agent, I hereby designate and appoint the following individual as my alternative mental health care agent to make mental health care decisions for me as authorized in this document:

(Insert name of designated person)

Signed:

(Witnesses' signatures)

(Names, addresses, telephone numbers of witnesses)

Alternative agent's acceptance:

I hereby accept designation as alternative mental health care agent for

(Insert name of declarant)

Alternative agent's signature:                  .

(Insert name, address, telephone number)

C.  When this power of attorney becomes effective.

This power of attorney will become effective at the following designated time:

( )  When I am deemed incapable of making mental health care decisions.

( )  When the following condition is met:

(List condition)

D.  Authority granted to my mental health care agent.

I hereby grant to my agent full power and authority to make mental health care decisions for me consistent with the instructions and limitations set forth in this power of attorney. If I have not expressed a choice in this power of attorney, I authorize my agent to make the decision that my agent determines is the decision I would make if I were competent to do so.

E.  Treatment preferences.

1.  Choice of treatment facility.

( )  In the event that I require commitment to a psychiatric treatment facility, I would prefer to be admitted to the following facility:

(Insert name and address of facility)

( )  In the event that I require commitment to a psychiatric treatment facility, I do not wish to be committed to the following facility:

(Insert name and address of facility)

I understand that my physician may have to place me in a facility that is not my preference.

2.  Preferences regarding medications for psychiatric treatment.

( )  I consent to the medications that my agent agrees to after consultation with my treating physician and any other persons my agent considers appropriate.

( )  I consent to the medications that my agent agrees to, with the following exception or limitation:

(List exception or limitation)

This exception or limitation applies to generic, brand name and trade name equivalents.

( )  My agent is not authorized to consent to the use of any medications.

3.  Preferences regarding electroconvulsive therapy (ECT).

( )  My agent is authorized to consent to the administration of electroconvulsive therapy.

( )  My agent is not authorized to consent to the administration of electroconvulsive therapy.

4.  Preferences for experimental studies or drug trials.

( )  My agent is authorized to consent to my participation in experimental studies if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( )  My agent is not authorized to consent to my participation in experimental studies.

( )  My agent is authorized to consent to my participation in drug trials if, after consultation with my treating physician and any other individuals my agent deems appropriate, my agent believes that the potential benefits to me outweigh the possible risks to me.

( )  My agent is not authorized to consent to my participation in drug trials.

5.  Additional information and instructions.

Examples of other information that may be included:

Activities that help or worsen symptoms.

Type of intervention preferred in the event of a crisis.

Mental and physical health history.

Dietary requirements.

Religious preferences.

Temporary custody of children.

Family notification.

Limitations on release or disclosure of mental health

records.

Other matters of importance.

F.  Revocation.

This power of attorney may be revoked in whole or in part at any time, either orally or in writing, as long as I have not been found to be incapable of making mental health decisions.

My revocation will be effective upon communication to my attending physician or other mental health care provider, either by me or a witness to my revocation, of the intent to revoke. If I choose to revoke a particular instruction contained in this power of attorney in the manner specified, I understand that the other instructions contained in this power of attorney will remain effective until:

(1)  I revoke this power of attorney in its entirety;

(2)  I make a new mental health power of attorney; or

(3)  two years after the date this document was executed.

G.  Termination.

I understand that this power of attorney will automatically terminate two years from the date of execution unless I am deemed incapable of making mental health care decisions at the time the power of attorney would expire.

H.  Preference as to a court-appointed guardian.

I understand that I may nominate a guardian of my person for consideration by the court if incapacity proceedings are commenced pursuant to 20 Pa.C.S. § 5511. I understand that the court will appoint a guardian in accordance with my most recent nomination except for good cause or disqualification. In the event a court decides to appoint a guardian, I desire the following person to be appointed:

(Insert name, address, telephone number of designated person)

( )  The appointment of a guardian of my person will not give the guardian the power to revoke, suspend or terminate this power of attorney.

( )  Upon appointment of a guardian, I authorize the guardian to revoke, suspend or terminate this power of attorney.

I am making this power of attorney on the (insert day) of (insert month), (insert year).

My signature:

(My name, address, telephone number)

Witnesses' signatures:

(Names, addresses, telephone numbers of witnesses)

If the principal making this power of attorney is unable to sign it, another individual may sign on behalf of and at the direction of the principal.

Signature of person signing on my behalf:

(Name, address, telephone number)



Section 5834 - Operation

§ 5834.  Operation.

(a)  When operative.--A mental health power of attorney shall become operative when:

(1)  A copy is provided to the attending physician.

(2)  The conditions stated in the power of attorney are met.

(b)  Invalidity of specific direction.--If a specific direction in a mental health power of attorney is held to be invalid, the invalidity does not negate other directions in the mental health power of attorney that can be effected without the invalid direction.

(c)  Duration.--A mental health power of attorney shall be valid until revoked by the principal or until two years after the date of execution. If a mental health power of attorney for mental health treatment has been invoked and is in effect at the specified date of expiration after its execution, the mental health power of attorney shall remain effective until the principal is no longer incapable.

(d)  Court approval unnecessary.--A mental health care decision made by a mental health care agent for a principal shall be effective without court approval.



Section 5835 - Appointment of mental health care agents

§ 5835.  Appointment of mental health care agents.

(a)  Successor mental health care agents.--A principal may appoint one or more successor agents who shall serve in the order named in the mental health power of attorney unless the principal expressly directs to the contrary.

(b)  Who may not be appointed mental health care agent.--Unless related to the principal by blood, marriage or adoption, a principal may not appoint any of the following to be the mental health care agent:

(1)  The principal's attending physician or other mental health care provider or an employee of the attending physician or other mental health care provider.

(2)  An owner, operator or employee of a residential facility in which the principal receives care.



Section 5836 - Authority of mental health care agent

§ 5836.  Authority of mental health care agent.

(a)  Extent of authority.--Except as expressly provided otherwise in a mental health power of attorney and subject to subsections (b) and (c), a mental health care agent may make any mental health care decision and exercise any right and power regarding the principal's care, custody and mental health care treatment that the principal could have made and exercised.

(b)  Powers not granted.--A mental health power of attorney may not convey the power to relinquish parental rights or consent to psychosurgery.

(c)  Powers and duties only specifically granted.--Unless specifically included in a mental health power of attorney, the agent shall not have the power to consent to electroconvulsive therapy or to experimental procedures or research.

(d)  Mental health care decisions.--After consultation with mental health care providers and after consideration of the prognosis and acceptable alternatives regarding diagnosis, treatments and side effects, a mental health care agent shall make mental health care decisions in accordance with the mental health care agent's understanding and interpretation of the instructions given by the principal at a time when the principal had the capacity to make and communicate mental health care decisions. Instructions include a declaration made by the principal and any clear written or verbal directions that cover the situation presented. In the absence of instructions, the mental health care agent shall make mental health care decisions conforming with the mental health care agent's assessment of the principal's preferences.

(e)  Mental health care information.--

(1)  Unless specifically provided otherwise in a mental health power of attorney, a mental health care agent shall have the same rights and limitations as the principal to request, examine, copy and consent or refuse to consent to the disclosure of mental health care information.

(2)  Disclosure of mental health care information to a mental health care agent shall not be construed to constitute a waiver of any evidentiary privilege or right to assert confidentiality.

(3)  A mental health care provider that discloses mental health care information to a mental health care agent in good faith shall not be liable for the disclosure.

(4)  A mental health care agent may not disclose mental health care information regarding the principal except as is reasonably necessary to perform the agent's obligations to the principal or as otherwise required by law.

(f)  Liability of agent.--A mental health care agent shall not be personally liable for the costs of care and treatment of the principal.

Cross References.  Section 5836 is referred to in section 5843 of this title.



Section 5837 - Removal of agent

§ 5837.  Removal of agent.

(a)  Grounds for removal.--A mental health care agent may be removed by the court for any of the following reasons:

(1)  Death or incapacity.

(2)  Noncompliance with a mental health power of attorney.

(3)  Physical assault or threats of harm.

(4)  Coercion.

(5)  Voluntary withdrawal by the agent.

(6)  Divorce.

(b)  Notice of voluntary withdrawal.--

(1)  A mental health care agent who voluntarily withdraws shall inform the principal.

(2)  If the mental health power of attorney is in effect, the agent shall notify providers of mental health treatment.

(c)  Challenges.--Third parties may challenge the authority of a mental health agent in the orphan's court division of the court of common pleas.

(d)  Effect of removal.--If a mental health power of attorney provides for a substitute agent, then the substitute agent shall assume responsibility when the agent is removed. If the power of attorney does not provide for a substitute, then a mental health care provider shall follow any instructions in the power of attorney.



Section 5838 - Effect of divorce

§ 5838.  Effect of divorce.

If the spouse of a principal is designated as the principal's mental health care agent and thereafter either spouse files an action in divorce, the designation of the spouse as mental health care agent shall be revoked as of the time the action is filed unless it clearly appears from the mental health power of attorney that the designation was intended to continue to be effective notwithstanding the filing of an action in divorce by either spouse.



Section 5839 - Revocation

§ 5839.  Revocation.

(a)  When a mental health power of attorney may be revoked.--A mental health power of attorney may be revoked by the principal at any time, either orally or in writing in whole or in part, unless the principal has been found to be incapable of making mental health treatment decisions or the principal has been involuntarily committed.

(b)  Capacity to revoke.--Notwithstanding subsection (a), during a period of involuntary commitment pursuant to Article III of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, a principal may revoke the mental health power of attorney only if found to be capable of making mental health decisions after examination by a psychiatrist and one of the following: another psychiatrist, a psychologist, a family physician, an attending physician or a mental health treatment professional. Whenever possible, at least one of the decision makers shall be a treating professional of the declarant or principal.

(c)  Effect of revocation.--A revocation shall be effective upon communication to the attending physician or other mental health care provider by the principal or a witness to the revocation of the intent to revoke.

(d)  Mental health record.--The attending physician or other mental health care provider shall make the revocation or a finding of capacity part of the mental health record of the declarant.

(e)  Reliance on mental health power of attorney.--A physician or other mental health care provider may rely on the effectiveness of a mental health power of attorney unless notified of its revocation.

(f)  Subsequent action by agent.--A mental health care agent who has notice of the revocation of a mental health power of attorney may not make or attempt to make mental health care decisions for the principal.



Section 5840 - Amendment

§ 5840.  Amendment.

While having the capacity to make mental health decisions, a principal may amend a mental health power of attorney by a writing executed in accordance with the provisions of section 5832 (relating to execution).



Section 5841 - Relation of mental health care agent to court-appointed guardian and other agents

§ 5841.  Relation of mental health care agent to court-appointed guardian and other agents.

(a)  Procedure.--

(1)  Upon  receipt of notice of a guardianship proceeding, a provider shall notify the court and the agent at the guardianship proceeding of the existence of a mental health advance directive.

(2)  Upon receipt of a notice of guardianship proceeding, the agent shall inform the court of the contents of the mental health advance directive.

(b)  Accountability of mental health care agent.--

(1)  If a principal who has executed a mental health power of attorney is later adjudicated an incapacitated person, the mental health power of attorney shall remain in effect.

(2)  The court shall give preference to allowing the agent to continue making mental health care decisions as provided in the mental health advance directive unless the principal specified that the guardian has the power to terminate, revoke or suspend the mental health power of attorney in the advance directive.

(3)  If, after thorough examination, the court grants the powers contained in the mental health advance directive to the guardian, the guardian shall be bound by the same obligations as the agent would have been.

(c)  Nomination of guardian of person.--In a mental health power of attorney, a principal may nominate the guardian of the person for the principal for consideration by the court if incapacity proceedings for the principal's person are thereafter commenced. If the court determines that the appointment of a guardian is necessary, the court shall appoint in accordance with the principal's most recent nomination except for good cause or disqualification.



Section 5842 - Duties of attending physician and mental health care provider

§ 5842.  Duties of attending physician and mental health care provider.

(a)  Compliance with decisions of mental health care agent.--Subject to any limitation specified in a mental health power of attorney, an attending physician or mental health care provider shall comply with a mental health care decision made by a mental health care agent to the same extent as if the decision had been made by the principal.

(b)  Mental health record.--

(1)  An attending physician or mental health care provider who is given a mental health power of attorney shall arrange for the mental health power of attorney or a copy to be placed in the mental health record of the principal.

(2)  An attending physician or mental health care provider to whom an amendment or revocation of a mental health power of attorney is communicated shall promptly enter the information in the mental health record of the principal and maintain a copy if one is furnished.

(c)  Record of determination.--An attending physician who determines that a principal is unable to make or has regained the capacity to make mental health treatment decisions or makes a determination that affects the authority of a mental health care agent shall enter the determination in the mental health record of the principal and, if possible, promptly inform the principal and any mental health care agent of the determination.



Section 5843 - Construction

§ 5843.  Construction.

(a)  General rule.--Nothing in this subchapter shall be construed to:

(1)  Affect the requirements of other laws of this Commonwealth regarding consent to observation, diagnosis, treatment or hospitalization for a mental illness.

(2)  Authorize a mental health care agent to consent to any mental health care prohibited by the laws of this Commonwealth.

(3)  Affect the laws of this Commonwealth regarding any of the following:

(i)  The standard of care of a mental health care provider required in the administration of mental health care or the clinical decision-making authority of the mental health care provider.

(ii)  When consent is required for mental health care.

(iii)  Informed consent for mental health care.

(4)  Affect the ability to admit a person to a mental health facility under the voluntary and involuntary commitment provisions of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act.

(b)  Disclosure.--

(1)  The disclosure requirements of section 5836(e) (relating to authority of mental health care agent) shall supersede any provision in any other State statute or regulation that requires a principal to consent to disclosure or which otherwise conflicts with section 5836(e), including, but not limited to, the following:

(i)  The act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act.

(ii)  Section 111 of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act.

(iii)  The act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act.

(iv)  Section 41 of the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985.

(v)  The act of November 29, 1990 (P.L.585, No.148), known as the Confidentiality of HIV-Related Information Act.

(2)  The disclosure requirements under section 5836(e) shall not apply to the extent that the disclosure would be prohibited by Federal law and implementing regulations.

(c)  Notice and acknowledgment requirements.--The notice and acknowledgment requirements of section 5601(c) and (d) (relating to general provisions) shall not apply to a power of attorney that provides exclusively for mental health care decision making.

(d)  Legal remedies.--An interested party may file a petition seeking a determination that following the directions in the declaration or the mental health power of attorney may cause potential irreparable harm or death. In that event, the court may invalidate some or all of the provisions and issue orders appropriate to the circumstances authorizing treatment. The courts shall issue an order within 72 hours from the filing of the petition.



Section 5844 - Conflicting provisions

§ 5844.  Conflicting provisions.

If a provision of a mental health power of attorney conflicts with:

(1)  The provision of another mental health power of attorney or with a provision of a declaration, the provision of the instrument latest in date of execution shall prevail to the extent of the conflict.

(2)  A power of attorney, the provision in the mental health power of attorney shall prevail to the extent of the conflict regardless of the date of execution.



Section 5845 - Validity

§ 5845.  Validity.

This subchapter shall not be construed to limit the validity of a health care power of attorney executed prior to the effective date of this subchapter. A mental health power of attorney executed in another state or jurisdiction and in conformity with the laws of that state or jurisdiction shall be considered valid in this Commonwealth, except to the extent that the mental health power of attorney executed in another state or jurisdiction would allow a mental health care agent to make a mental health care decision inconsistent with the laws of this Commonwealth.






Chapter 59 - Uniform Adult Guardianship and Protective Proceedings Jurisdiction

Section 5901 - Short title of chapter

CHAPTER 59

UNIFORM ADULT GUARDIANSHIP AND PROTECTIVE PROCEEDINGS

JURISDICTION

Subchapter

A.  General Provisions

B.  Jurisdiction

C.  Transfer of Guardianship or Conservatorship

D.  Registration and Recognition of Orders from Other States

E.  Miscellaneous Provisions

Enactment.  Chapter 59 was added July 5, 2012, P.L.975, No.108, effective in 60 days.

Special Provisions in Appendix.  See section 2 of Act 108 of 2012 in the appendix to this title for special provisions relating to application of law.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5901.  Short title of chapter.

5902.  Definitions.

5903.  International application of chapter.

5904.  Communication between courts.

5905.  Cooperation between courts.

5906.  Taking testimony in another state.

Special Provisions in Appendix.  See section 2 of Act 108 of 2012 in the appendix to this title for special provisions relating to application of law.

§ 5901.  Short title of chapter.

This chapter shall be known and may be cited as the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.



Section 5902 - Definitions

§ 5902.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Adult."  An individual who has attained 18 years of age.

"Conservator."  A person appointed by the court to administer the property of an adult, including a person appointed under Chapter 55 (relating to incapacitated persons) as the guardian of the estate of an adult.

"Guardian."  A person appointed by the court to make decisions regarding the person of an adult, including a person appointed under Chapter 55 (relating to incapacitated persons) as the guardian of the person of an adult.

"Guardianship order."  An order appointing a guardian.

"Guardianship proceeding."  A judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

"Incapacitated person."  An adult for whom a guardian has been appointed.

"Party."  The respondent, petitioner, guardian, conservator or any other person allowed by the court to participate in a guardianship or protective proceeding.

"Person."  Notwithstanding 1 Pa.C.S. § 1991 (relating to definitions) and except in the term "incapacitated person" or "protected person," any:

(1)  individual;

(2)  corporation;

(3)  business trust;

(4)  estate;

(5)  trust;

(6)  partnership;

(7)  limited liability company;

(8)  association;

(9)  joint venture;

(10)  public corporation;

(11)  government or governmental subdivision, agency or instrumentality; or

(12)  other legal or commercial entity.

"Protected person."  An adult for whom a protective order has been issued.

"Protective order."  An order appointing a conservator or other order related to management of an adult's property.

"Protective proceeding."  A judicial proceeding in which a protective order is sought or has been issued.

"Record."  Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

"Respondent."  An adult for whom a protective order or the appointment of a guardian is sought.

"State."  A state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, a federally recognized Indian tribe or any territory or insular possession subject to the jurisdiction of the United States.



Section 5903 - International application of chapter

§ 5903.  International application of chapter.

A court of this Commonwealth may treat a foreign country as if it were a state for the purpose of applying this subchapter and Subchapters B (relating to jurisdiction), C (relating to transfer of guardianship or conservatorship) and E (relating to miscellaneous provisions).



Section 5904 - Communication between courts

§ 5904.  Communication between courts.

(a)  Authorization.--A court of this Commonwealth may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b)  Exception.--Courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.



Section 5905 - Cooperation between courts

§ 5905.  Cooperation between courts.

(a)  Initiation.--In a guardianship or protective proceeding in this Commonwealth, a court of this Commonwealth may request the appropriate court of another state to do any of the following:

(1)  Hold an evidentiary hearing.

(2)  Order a person in that state to produce evidence or give testimony pursuant to procedures of that state.

(3)  Order that an evaluation or assessment be made of the respondent.

(4)  Order any appropriate investigation of a person involved in a proceeding.

(5)  Forward to the court of this Commonwealth a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2) and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4).

(6)  Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person.

(7)  Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 CFR 160.103 (relating to definitions).

(8)  Take or refrain from taking any other action to facilitate the prompt and fair resolution of matters subject to this chapter.

(b)  Response.--If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this Commonwealth has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



Section 5906 - Taking testimony in another state

§ 5906.  Taking testimony in another state.

(a)  General procedures.--In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this Commonwealth for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b)  Means.--In a guardianship or protective proceeding, a court in this Commonwealth may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this Commonwealth shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.



Section 5911 - Definitions; significant connection factors

SUBCHAPTER B

JURISDICTION

Sec.

5911.  Definitions; significant connection factors.

5912.  Exclusive basis.

5913.  Jurisdiction.

5914.  Special jurisdiction.

5915.  Exclusive and continuing jurisdiction.

5916.  Appropriate forum.

5917.  Jurisdiction declined by reason of conduct.

5918.  Notice of proceeding.

5919.  Proceedings in more than one state.

Cross References.  Subchapter B is referred to in section 5903 of this title.

§ 5911.  Definitions; significant connection factors.

(a)  Definitions.--The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Emergency."  A circumstance:

(1)  which likely will result in substantial harm to a respondent's health, safety or welfare; and

(2)  for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

"Home state."  One of the following:

(1)  The state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian.

(2)  If the requirement of paragraph (1) is not met, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

"Significant-connection state."  A state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b)  Significant connection factors.--In determining under sections 5913 (relating to jurisdiction) and 5921(e) (relating to transfer of guardianship or conservatorship to another state) whether a respondent has a significant connection with a particular state, the court shall consider all of the following:

(1)  The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding.

(2)  The length of time the respondent at any time was physically present in the state and the duration of any absence.

(3)  The location of the respondent's property.

(4)  The extent to which the respondent has ties to the state. This paragraph includes voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship and receipt of services.

Cross References.  Section 5911 is referred to in section 5921 of this title.



Section 5912 - Exclusive basis

§ 5912.  Exclusive basis.

Notwithstanding any inconsistent provisions of Chapter 55 (relating to incapacitated persons), this subchapter provides the exclusive jurisdictional basis for a court of this Commonwealth to appoint a guardian or issue a protective order for an adult.



Section 5913 - Jurisdiction

§ 5913.  Jurisdiction.

A court of this Commonwealth has jurisdiction to appoint a guardian or issue a protective order for a respondent if one of the following paragraphs applies:

(1)  This Commonwealth is the respondent's home state.

(2)  On the date the petition is filed, all of the following subparagraphs apply:

(i)  This Commonwealth is a significant-connection state.

(ii)  One of the following clauses applies:

(A)  The respondent does not have a home state, or a court of the respondent's home state has declined to exercise jurisdiction because this Commonwealth is a more appropriate forum or has declined to exercise jurisdiction in a manner not inconsistent with a determination that this Commonwealth is a more appropriate forum.

(B)  The respondent has a home state; a petition for an appointment or order is not pending in a court of that state or another significant-connection state; and, before the court makes the appointment or issues the order:

(I)  a petition for an appointment or order is not filed in the respondent's home state;

(II)  an objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(III)  the court in this Commonwealth concludes that it is an appropriate forum under the factors set forth in section 5916 (relating to appropriate forum).

(3)  All of the following subparagraphs apply:

(i)  This Commonwealth does not have jurisdiction under either paragraph (1) or (2).

(ii)  The respondent's home state and all significant-connection states have declined to exercise jurisdiction because this Commonwealth is the more appropriate forum or has declined to exercise jurisdiction in a manner not inconsistent with a determination that this Commonwealth is a more appropriate forum.

(iii)  Jurisdiction in this Commonwealth is consistent with the Constitution of the United States and the Constitution of Pennsylvania.

(4)  The requirements for special jurisdiction under section 5914 (relating to special jurisdiction) are met.

Cross References.  Section 5913 is referred to in sections  5911, 5914, 5916, 5917, 5919 of this title.



Section 5914 - Special jurisdiction

§ 5914.  Special jurisdiction.

(a)  Scope.--Notwithstanding the requirements of section 5513 (relating to emergency guardian) as it relates to limiting the duration of an order appointing an emergency guardian of the person or estate, a court of this Commonwealth lacking jurisdiction under section 5913(1), (2) or (3) (relating to jurisdiction) has special jurisdiction to do any of the following:

(1)  Appoint a guardian in an emergency for a term not exceeding 90 days for a respondent who is physically present in this Commonwealth.

(2)  Issue a protective order with respect to real or tangible personal property located in this Commonwealth, including, in an emergency, a protective order for a term not exceeding 90 days.

(3)  Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 5921 (relating to transfer of guardianship or conservatorship to another state).

(b)  Dismissal.--If a petition for the appointment of a guardian in an emergency is brought in this Commonwealth and this Commonwealth was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

Cross References.  Section 5914 is referred to in sections  5913, 5915, 5919 of this title.



Section 5915 - Exclusive and continuing jurisdiction

§ 5915.  Exclusive and continuing jurisdiction.

Except as otherwise provided in section 5914 (relating to special jurisdiction), a court that has appointed a guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



Section 5916 - Appropriate forum

§ 5916.  Appropriate forum.

(a)  Decline to exercise jurisdiction.--A court of this Commonwealth having jurisdiction under section 5913 (relating to jurisdiction) to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b)  Procedure.--If a court of this Commonwealth declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c)  Consideration.--In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1)  any expressed preference of the respondent;

(2)  whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation;

(3)  the length of time the respondent was physically present in or was a legal resident of this Commonwealth or another state;

(4)  the distance of the respondent from the court in each state;

(5)  the financial circumstances of the respondent's estate;

(6)  the nature and location of the evidence;

(7)  the ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8)  the familiarity of the court of each state with the facts and issues in the proceeding; and

(9)  if an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

Cross References.  Section 5916 is referred to in sections  5913, 5917 of this title.



Section 5917 - Jurisdiction declined by reason of conduct

§ 5917.  Jurisdiction declined by reason of conduct.

(a)  Judicial options.--If a court of this Commonwealth determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may exercise an option under any of the following paragraphs:

(1)  Decline to exercise jurisdiction.

(2)  Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to:

(i)  ensure the health, safety and welfare of the respondent or the protection of the respondent's property; or

(ii)  prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction.

(3)  Continue to exercise jurisdiction after considering:

(i)  the extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(ii)  whether it is a more appropriate forum than the court of any other state under the factors set forth in section 5916(c) (relating to appropriate forum); and

(iii)  whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 5913 (relating to jurisdiction).

(b)  Costs and fees.--If a court of this Commonwealth determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney fees, investigative fees, court costs, communication expenses, witness fees and expenses and travel expenses. The court may not assess fees, costs or expenses of any kind against the Commonwealth, a political subdivision or an instrumentality of the Commonwealth unless authorized by law other than this chapter.



Section 5918 - Notice of proceeding

§ 5918.  Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this Commonwealth and this Commonwealth was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this Commonwealth, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this Commonwealth.



Section 5919 - Proceedings in more than one state

§ 5919.  Proceedings in more than one state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this Commonwealth under section 5914(a)(1) or (2) (relating to special jurisdiction), if a petition for the appointment of a guardian or issuance of a protective order is filed in this Commonwealth and in another state and neither petition has been dismissed or withdrawn, all of the following apply:

(1)  If the court in this Commonwealth has jurisdiction under section 5913 (relating to jurisdiction), it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 5913 before the appointment or issuance of the order.

(2)  If the court in this Commonwealth does not have jurisdiction under section 5913, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this Commonwealth shall dismiss the petition unless the court in the other state determines that the court in this Commonwealth is a more appropriate forum.



Section 5921 - Transfer of guardianship or conservatorship to another state

SUBCHAPTER C

TRANSFER OF GUARDIANSHIP OR CONSERVATORSHIP

Sec.

5921.  Transfer of guardianship or conservatorship to another state.

5922.  Accepting guardianship or conservatorship transferred from another state.

Special Provisions in Appendix.  See section 2 of Act 108 of 2012 in the appendix to this title for special provisions relating to application of law.

Cross References.  Subchapter C is referred to in sections 5903, 5911, 5914, 5922 of this title.

§ 5921.  Transfer of guardianship or conservatorship to another state.

(a)  Petition.--A guardian or conservator appointed in this Commonwealth may petition the court to transfer the guardianship or conservatorship to another state.

(b)  Notice.--Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this Commonwealth for the appointment of a guardian or conservator.

(c)  Hearing.--The court shall hold a hearing on a petition filed under subsection (a):

(1)  on its own motion; or

(2)  on request of:

(i)  the guardian or conservator;

(ii)  the incapacitated or protected person; or

(iii)  another person required to be notified of the petition.

(d)  Provisional guardianship order.--The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1)  the incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(2)  an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(3)  plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

(e)  Provisional conservatorship order.--The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1)  the protected person is physically present in or is reasonably expected to move permanently to the other state or the protected person has a significant connection to the other state considering the factors in section 5911(b) (relating to definitions; significant connection factors);

(2)  an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3)  adequate arrangements will be made for management of the protected person's property.

(f)  Final order.--The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1)  a provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to section 5922 (relating to accepting guardianship or conservatorship transferred from another state); and

(2)  the documents required to terminate a guardianship or conservatorship in this Commonwealth.

Cross References.  Section 5921 is referred to in sections  5911, 5914, 5922 of this title.



Section 5922 - Accepting guardianship or conservatorship transferred from another state

§ 5922.  Accepting guardianship or conservatorship transferred from another state.

(a)  Petition.--To confirm transfer of a guardianship or conservatorship transferred to this Commonwealth under provisions similar to section 5921 (relating to transfer of guardianship or conservatorship to another state), the guardian or conservator must petition the court in this Commonwealth to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b)  Notice.--Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this Commonwealth. The notice must be given in the same manner as notice is required to be given in this Commonwealth.

(c)  Hearing.--The court shall hold a hearing on a petition filed under subsection (a):

(1)  on its own motion; or

(2)  on request of:

(i)  the guardian or conservator;

(ii)  the incapacitated or protected person; or

(iii)  another person required to be notified of the petition.

(d)  Provisional order.--The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1)  an objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(2)  the guardian or conservator is ineligible for appointment in this Commonwealth.

(e)  Final order.--The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this Commonwealth upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 5921 transferring the proceeding to this Commonwealth.

(f)  Modification.--Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship requires modification to conform to the laws of this Commonwealth.

(g)  Recognition of order from other state.--In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

(h)  Effect of denial.--The denial by a court of this Commonwealth of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this Commonwealth under Chapter 55 (relating to incapacitated persons) if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

Cross References.  Section 5922 is referred to in section  5921 of this title.



Section 5931 - Registration of guardianship orders

SUBCHAPTER D

REGISTRATION AND RECOGNITION OF ORDER FROM OTHER STATES

Sec.

5931.  Registration of guardianship orders.

5932.  Registration of protective orders.

5933.  Effect of registration.

Special Provisions in Appendix.  See section 2 of Act 108 of 2012 in the appendix to this title for special provisions relating to application of law.

§ 5931.  Registration of guardianship orders.

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this Commonwealth, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this Commonwealth by filing as a foreign judgment in a court, in any appropriate judicial district of this Commonwealth, certified copies of the order and letters of office.



Section 5932 - Registration of protective orders

§ 5932.  Registration of protective orders.

If a conservator has been appointed in another state and a petition for a protective order is not pending in this Commonwealth, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this Commonwealth by filing as a foreign judgment in a court of this Commonwealth, in any judicial district in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.



Section 5933 - Effect of registration

§ 5933.  Effect of registration.

(a)  Powers.--Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this Commonwealth all powers authorized in the order of appointment except as prohibited under the laws of this Commonwealth, including maintaining actions and proceedings in this Commonwealth and, if the guardian or conservator is not a resident of this Commonwealth, subject to any conditions imposed upon nonresident parties.

(b)  Relief authorized.--A court of this Commonwealth may grant any relief available under this chapter and other law of this Commonwealth to enforce a registered order.



Section 5991 - Uniformity of application and construction

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

5991.  Uniformity of application and construction.

5992.  Relation to Electronic Signatures in Global and National Commerce Act.

Special Provisions in Appendix.  See section 2 of Act 108 of 2012 in the appendix to this title for special provisions relating to application of law.

Cross References.  Subchapter E is referred to in section 5903 of this title.

§ 5991.  Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 5992 - Relation to Electronic Signatures in Global and National Commerce Act

§ 5992.  Relation to Electronic Signatures in Global and National Commerce Act.

(a)  General rule.--Except as set forth in subsection (b), this chapter modifies, limits or supersedes the Electronic Signatures in Global and National Commerce Act (Public Law 106-229, 15 U.S.C. § 7001 et seq.).

(b)  Exceptions.--

(1)  This chapter does not modify, limit or supersede section 101(c) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001(c)).

(2)  This chapter does not authorize electronic delivery of any of the notices described in section 103(b) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7003(b)).






Chapter 61 - Estates

Section 6101 - Definitions

CHAPTER 61

ESTATES

Sec.

6101.  Definitions.

6102.  Termination of trusts (Deleted by amendment).

6103.  Release or disclaimer of powers or interests.

6104.  Rule against perpetuities.

6105.  Rule against perpetuities; disposition when invalidity occurs.

6106.  Income accumulations; when valid.

6107.  Income accumulations; disposition when invalidity occurs.

6107.1. Applicability of rule against perpetuities.

6108.  Designation of beneficiaries of insurance or employee death benefits not testamentary.

6109.  Combination of charitable trusts (Repealed).

6110.  Administration of charitable interests (Deleted by amendment).

6111.  Conveyances to defeat marital rights (Repealed).

6111.1. Modification by divorce or pending divorce.

6111.2. Effect of divorce or pending divorce on designation of beneficiaries.

6112.  Spendthrift trusts (Deleted by amendment).

6113.  Limited estates in personalty and in the proceeds of the conversion of real estate.

6114.  Rules of interpretation.

6115.  Estates pur autre vie.

6116.  Estates in fee tail abolished.

6117.  Rule in Shelley's case and doctrine of worthier title.

6118.  Invalidity of certain gifts (Repealed).

Enactment.  Chapter 61 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

§ 6101.  Definitions.

The following words and phrases, when used in this chapter, unless the context clearly indicates otherwise, shall have the meanings ascribed to them in this section:

"Charity" or "charitable purposes."  (Deleted by amendment).

"Conveyance."  An act by which it is intended to create an interest in real or personal property whether the act is intended to have inter vivos or testamentary operation. It shall include an act by which a power of appointment whenever given is exercised.

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; July 7, 2006, P.L.625, No.98, eff. 120 days)



Section 6102 - Termination of trusts (Deleted by amendment)

§ 6102.  Termination of trusts (Deleted by amendment).

2006 Amendment.  Section 6102 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 6103 - Release or disclaimer of powers or interests

§ 6103.  Release or disclaimer of powers or interests.

(a)  Powers and interests releasable.--Any power of appointment, or power of consumption, whether general or special, other than a power in trust which is imperative, and any interest in, to, or over real or personal property held or owned outright, or in trust, or in any other manner which is reserved or given to any person by deed, will or otherwise, and irrespective of any limitation of such power or interest by virtue of any restriction in the nature of a so-called spendthrift trust provision, or similar provision, may be released or disclaimed, either with or without consideration by written instrument signed by the person possessing the power or the interest and delivered as hereinafter provided, but nothing in this section shall authorize an income beneficiary of a spendthrift trust to release or disclaim his right to such income, unless as a result of the release or disclaimer the released or disclaimed income will pass to one or more of the beneficiary's descendants. This section shall not apply to an interest that may be disclaimed under Chapter 62 (relating to disclaimers).

(b)  Form of release or disclaimer.--A power or interest which is releasable or disclaimable may be released or disclaimed either absolutely or conditionally, and may also be released or disclaimed with respect to the whole or any part of the property subject to such power or interest, and may also be released or disclaimed in such manner as to reduce or limit the persons or objects or classes of persons or objects in whose favor such power or interest would otherwise be exercisable. No release or disclaimer of a power or of an interest shall be deemed to make imperative a power or interest which was not imperative prior to such release or disclaimer unless the instrument of release or disclaimer expressly so provides.

(c)  Delivery of release or disclaimer.--Such release or disclaimer may be delivered to any one of the following:

(1)  Any person specified for such purpose in the instrument creating the power or interest.

(2)  Any trustee of the property to which the power or interest relates.

(3)  The clerk of the court having jurisdiction of the trust for filing in said court.

(4)  The recorder of deeds for recording in the county in which the person possessing the power or interest resides, or in which the deed, will, or other instrument creating the power or interest is recorded or filed.

(d)  Grantee or lienholder.--A release or disclaimer shall be void as against a bona fide grantee of or holder of a lien on real estate in any county unless the release or disclaimer or a duplicate original or certified copy thereof is recorded in the county where the real estate lies before the recording or entering of the instrument or lien under which such grantee or lienholder claims.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.; July 9, 1976, P.L.562, No.136, eff. imd.)

1976 Amendment.  Act 136 amended subsec. (a). Section 3 of Act 136 provided that the amendment of subsec. (a) shall apply to any disclaimer hereafter made of any interest that would have devolved by reason of a transfer or death whether before or after the effective date of Act 136.

1974 Amendment.  Act 293 amended subsec. (b). Section 20(b) provided that the amendment of subsec. (b) shall be retroactive to July 1, 1972.

Cross References.  Section 6103 is referred to in section 5603 of this title.



Section 6104 - Rule against perpetuities

§ 6104.  Rule against perpetuities.

(a)  General.--No interest shall be void as a perpetuity except as herein provided.

(b)  Void interest; exceptions.--Upon the expiration of the period allowed by the common law rule against perpetuities as measured by actual rather than possible events, any interest not then vested and any interest in members of a class the membership of which is then subject to increase shall be void. This subsection shall not apply to:

(1)  Interest exempt at common law.--Interests which would not have been subject to the common law rule against perpetuities.

(2)  Cemetery trusts.--Interests which are directed to be used for the maintenance, care, or adornment of any cemetery, churchyard, or other place for the burial of the dead, or any portion thereof, or any grave therein or any improvement on or about the same, and which are subject to no condition precedent at the end of the period described in subsection (b).

(3)  Pension or profit-sharing plans.--Interests created by a bona fide trust inter vivos primarily for the benefit of business employees, their families or appointees, under a stock bonus, pension, disability or death benefit, profit-sharing or other employee-benefit plan.

(4)  Administrative powers.--Powers which contribute to the effective management of trust assets, including powers to sell, mortgage, or lease trust assets, powers relating to investment of trust assets, powers to determine what is principal and what is income, and powers to name successor trustees.

(c)  Time for beginning period.--The period allowed by the  common law rule against perpetuities under subsection (b) of this section shall be measured from the expiration of any time during which one person while living has the unrestricted power to transfer to himself the entire legal and beneficial interest in the property.

(d)  Applicability.--The provisions of this section and of section 6105 (relating to rule against perpetuities; disposition when invalidity occurs) shall apply to all interests created before January 1, 2007.

(Apr. 28, 1978, P.L.77, No.37, eff. 60 days; July 7, 2006, P.L.615, No.98, eff. imd.)

2006 Amendment.  Act 98 amended subsec. (d).

Cross References.  Section 6104 is referred to in sections 6105, 6107.1 of this title.



Section 6105 - Rule against perpetuities; disposition when invalidity occurs

§ 6105.  Rule against perpetuities; disposition when invalidity occurs.

(a)  Valid interests following void interests.--A valid interest following a void interest in income shall be accelerated to the termination date of the last preceding valid interest.

(b)  Void interests on condition subsequent or special limitation.--A void interest following a valid interest on condition subsequent or special limitation shall vest in the owner of such valid interest.

(c)  Other void interests.--Any other void interest shall vest in the person or persons entitled to the income at the expiration of the period described in section 6104(b) (relating to void interest; exceptions).

Cross References.  Section 6105 is referred to in sections 6104, 6107.1 of this title.



Section 6106 - Income accumulations; when valid

§ 6106.  Income accumulations; when valid.

(a)  General.--Except as set forth in section 6107.1 (relating to applicability of rule against perpetuities), no direction or authorization to accumulated income shall be void, except as herein provided.

(b)  Void accumulations; exceptions.--Except as set forth in section 6107.1, upon the expiration of the period allowed by the common law rule against perpetuities as measured by actual rather than possible events, any direction or authorization to accumulate income shall be void. This subsection shall not apply to:

(1)  Directions or authorizations to accumulate income in a trust for any charitable purpose or purposes.

(2)  Directions or authorizations to accumulate income in a bona fide trust inter vivos primarily for the benefit of business employees, their families or appointees, under a stock bonus, pension, disability or death benefit, profit-sharing or other employee-benefit plan.

(c)  Time for beginning period.--Except as set forth in section 6107.1, the period allowed by the common law rule against perpetuities under subsection (b) of this section shall be measured from the expiration of any time during which one person while living has the unrestricted power to transfer to himself the entire legal and beneficial interest in the property.

(July 7, 2006, P.L.625, No.98, eff. imd.)

Cross References.  Section 6106 is referred to in section 6107.1 of this title.



Section 6107 - Income accumulations; disposition when invalidity occurs

§ 6107.  Income accumulations; disposition when invalidity occurs.

Except as set forth in section 6107.1 (relating to applicability of rule against perpetuities), income subject to a void direction or authorization to accumulate shall be distributed to the person or proportionately to the persons in whom the right to such income has vested by the terms of the instrument or by operation of law.

(July 7, 2006, P.L.625, No.98, eff. imd.)

Cross References.  Section 6107 is referred to in section 6107.1 of this title.



Section 6107.1 - Applicability of rule against perpetuities

§ 6107.1.  Applicability of rule against perpetuities.

(a)  Traditional rule.--Sections 6104 (relating to rule against perpetuities), 6105 (relating to rule against perpetuities; disposition when invalidity occurs), 6106 (relating to income accumulations; when valid) and 6107 (relating to income accumulations; disposition when invalidity occurs):

(1)  shall apply to every interest created before January 1, 2007; but

(2)  shall not apply to any interest created after December 31, 2006.

(b)  Modern rule.--All of the following apply to every interest created after December 31, 2006:

(1)  Except as provided in paragraph (3), no interest shall be void as a perpetuity.

(2)  No direction or authorization to accumulate income shall be void as a perpetuity.

(3)  If a power of appointment is exercised to create a new power of appointment, any interest created by the exercise of the new power of appointment is invalid if it does not vest within 360 years of the creation of the original power of appointment, unless the exercise of the new power of appointment expressly states that this provision shall not apply to the interests created by the exercise.

(4)  Void interests shall be disposed of in the manner provided in section 6105.

(July 7, 2006, P.L.625, No.98, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. imd.)

2010 Amendment.  Section 9(2) of Act 85 provided that the amendment of section 6107.1 shall apply to any interest created after December 31, 2006. Section 10(b) of Act 85 provided that the amendment of section 6107.1 shall be retroactive to January 1, 2007.

Cross References.  Section 6107.1 is referred to in sections 6106, 6107 of this title.



Section 6108 - Designation of beneficiaries of insurance or employee death benefits not testamentary

§ 6108.  Designation of beneficiaries of insurance or employee death benefits not testamentary.

(a)  In general.--The designation of beneficiaries of life insurance, annuity or endowment contracts, or of any agreement entered into by an insurance company in connection therewith, supplemental thereto or in settlement thereof, and the designation of beneficiaries of benefits payable upon or after the death of a participant under any pension, bonus, profit-sharing, retirement annuity, or other employee-benefit plan, shall not be considered testamentary and shall not be subject to any law governing the transfer of property by will. This section shall apply regardless of whether the insurance contract or the employee-benefit plan designates the ultimate beneficiaries or makes the proceeds payable, directly or indirectly, to a trustee of a trust under a will or under a separate trust instrument which designates the ultimate beneficiaries, and regardless of whether any such trust is amendable or revocable, or both, or is funded or unfunded, and notwithstanding a reservation to the settlor of all rights of ownership in the insurance contracts or under the employee-benefit plans. Unless otherwise expressly provided in the conveyance, funds or other property so passing to a trust under a will shall become and be a part of the testamentary trust to be administered and disposed of in accordance with the provisions thereof, without forming any part of the testator's estate for administration by his personal representative.

(b)  Applicability.--The provisions of subsection (a) of this section relating to the designation of beneficiaries of benefits payable under employee-benefit plans shall apply to designations made prior or subsequent to January 1, 1970, by persons who die on or after said date, and shall not be deemed to create any implication of invalidity of any such designation made by any person who dies before said date.



Section 6109 - Combination of charitable trusts (Repealed)

§ 6109.  Combination of charitable trusts (Repealed).

1980 Repeal.  Section 6109 was repealed July 11, 1980, P.L.565, No.118, effective in 60 days.



Section 6110 - Administration of charitable interests (Deleted by amendment)

§ 6110.  Administration of charitable interests (Deleted by amendment).

2006 Amendment.  Section 6110 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 6111 - Conveyances to defeat marital rights (Repealed)

§ 6111.  Conveyances to defeat marital rights (Repealed).

1978 Repeal.  Section 6111 was repealed April 18, 1978, P.L.42, No.23, effective in 60 days.



Section 6111.1 - Modification by divorce or pending divorce

§ 6111.1.  Modification by divorce or pending divorce.

Any provision in a conveyance which was revocable by a conveyor at the time of the conveyor's death and which was to take effect at or after the conveyor's death in favor of or relating to the conveyor's spouse shall become ineffective for all purposes unless it appears in the governing instrument that the provision was intended to survive a divorce, if the conveyor:

(1)  is divorced from such spouse after making the conveyance; or

(2)  dies domiciled in this Commonwealth during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court) and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(Apr. 18, 1978, P.L.42, No.23, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)



Section 6111.2 - Effect of divorce or pending divorce on designation of beneficiaries

§ 6111.2.  Effect of divorce or pending divorce on designation of beneficiaries.

(a)  Applicability.--This section is applicable if an individual:

(1)  is domiciled in this Commonwealth;

(2)  designates the individual's spouse as beneficiary of the individual's life insurance policy, annuity contract, pension or profit-sharing plan or other contractual arrangement providing for payments to the spouse; and

(3)  either:

(i)  at the time of the individual's death is divorced from the spouse; or

(ii)  dies during the course of divorce proceedings, no decree of divorce has been entered pursuant to 23 Pa.C.S. § 3323 (relating to decree of court) and grounds have been established as provided in 23 Pa.C.S. § 3323(g).

(b)  General rule.--Any designation described in subsection (a)(2) in favor of the individual's spouse or former spouse that was revocable by the individual at the individual's death shall become ineffective for all purposes and shall be construed as if the spouse or former spouse had predeceased the individual, unless it appears the designation was intended to survive the divorce based on:

(1)  the wording of the designation;

(2)  a court order;

(3)  a written contract between the individual and the spouse or former spouse; or

(4)  a designation of a former spouse as a beneficiary after the divorce decree has been issued.

(c)  Liability.--

(1)  Unless restrained by court order, no insurance company, pension or profit-sharing plan trustee or other obligor shall be liable for making payments to a spouse or former spouse which would have been proper in the absence of this section.

(2)  Any spouse or former spouse to whom payment is made shall be answerable to anyone prejudiced by the payment.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)



Section 6112 - Spendthrift trusts (Deleted by amendment)

§ 6112.  Spendthrift trusts (Deleted by amendment).

2006 Amendment.  Section 6112 was deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days.



Section 6113 - Limited estates in personalty and in the proceeds of the conversion of real estate

§ 6113.  Limited estates in personalty and in the proceeds of the conversion of real estate.

A person having a present interest in personal property, or in the proceeds of the conversion of real estate, which is not in trust, and which is subject to a future interest, shall be deemed to be a trustee of such property, and not a debtor to the remainderman, with the ordinary powers and duties of a trustee, except that he shall not be required to change the form of the investment to an investment authorized for Pennsylvania fiduciaries, nor shall he be entitled to compensation as trustee. Such person, unless given a power of consumption or excused from entering security by the terms of the conveyance, shall be required to enter such security for the protection of persons entitled to the future interests as the court in its discretion shall direct. If a person having a present interest shall not enter security as directed, the court shall appoint a trustee who shall enter such security as the court shall direct, and who shall exercise all the ordinary powers and duties of a trustee, except that he shall not be required to change the form of the investment to an investment authorized for Pennsylvania fiduciaries.



Section 6114 - Rules of interpretation

§ 6114.  Rules of interpretation.

(a)  General rule.--Except as provided in subsection (b), in the absence of a contrary intent appearing therein, conveyances shall be construed, as to real and personal estate, in accordance with the following rules:

(1)  Meaning of "heirs" and "next of kin," etc.; time of ascertaining class.--A conveyance of real or personal property, whether directly or in trust, to the conveyor's or another designated person's "heirs" or "next of kin" or "relatives" or "family" or to "the persons thereunto entitled under the intestate laws," or to persons described by words of similar import, shall mean those persons, including the spouse, who would take under the intestate laws if such conveyor or other designated person were to die intestate at the time when such class is to be ascertained, a resident of the Commonwealth, and owning the property so conveyed: Provided, That the share of a spouse other than the spouse of the conveyor, shall not include the allowance under the intestate laws. The time when such class is to be ascertained shall be when the conveyance to the class is to take effect in enjoyment.

(2)  Time for ascertaining class.--In construing a conveyance to a class other than a class described in paragraph (1) of this section, the class shall be ascertained at the time the conveyance is to take effect in enjoyment, except that the issue then living of any member of the class who is then dead shall take per stirpes the share which their deceased ancestor would have taken if he had then been living.

(3)  Meaning of "die without issue" and similar phrases.--In any conveyance of real or personal estate, the words "die without issue," "die without leaving issue," "have no issue," or other words importing either a want or failure of issue of any person in his lifetime or at the time of his death, or an indefinite failure of his issue, shall be construed to mean a want or failure of issue in his lifetime or at his death, and not an indefinite failure of his issue.

(4)  Adopted children.--In construing a conveyance to a person or persons described by relationship to the conveyor or to another, any adopted person shall be considered the child of his adopting parent or parents, except that, in construing the conveyance of a conveyor who is not the adopting parent, an adopted person shall not be considered the child of his adopting parent or parents unless the adoption occurred during the adopted person's minority or reflected an earlier parent-child relationship that existed during the child's minority.  An adopted person who is considered the child of his adopting parent or parents under this paragraph shall not be considered as continuing to be the child of his natural parents except in construing the conveyance of a natural kin, other than the natural parent, who has maintained a family relationship with the adopted person. If a natural parent shall have married the adopting parent, the adopted person shall also be considered the child of such natural parent.

(5)  Persons born out of wedlock.--In construing a conveyance to a person or persons described by relationship to the conveyor or to another, a person born out of wedlock shall be considered the child of the natural mother and also of the natural father if the paternity of the natural father has been determined according to the provisions of section 2107 (relating to persons born out of wedlock).

(6)  Inheritance tax.--The inheritance tax imposed by the Inheritance and Estate Tax Act of 1961 upon the conveyance of any estate, income or interest, for a term of years, for life, or for other limited period, shall be paid out of the principal of the property by which the estate, income or interest is supported.

(7)  Employee benefits.--Benefits received by a trust under a Federally qualified profit sharing, pension or stock bonus plan shall not be available for the payment of obligations of the decedent or of his estate.

(8)  Corporate fiduciaries.--Provisions authorizing or restricting investment in the securities or common trust funds of a corporate fiduciary or the exercise of voting rights in its securities shall also apply to the securities or common trust funds of any corporation which is an affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504).

(b)  Exception.--This section does not apply to trusts under Chapter 77 (relating to trusts).

(July 9, 1976, P.L.551, No.135, eff. imd.; Nov. 26, 1978, P.L.1269, No.303, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.; July 7, 2006, P.L.625, No.98, eff. 120 days)

References in Text.  The act of June 15, 1961 (P.L.373, No.207), known as the Inheritance and Estate Tax Act of 1961, referred to in par. (6), was repealed by the act of December 13, 1982 (P.L.1086, No.255). The subject matter is now contained in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.



Section 6115 - Estates pur autre vie

§ 6115.  Estates pur autre vie.

An interest conveyed to a person for the life of another, whether or not such conveyance is to him and his heirs, shall, on his death before expiration of the interest, be considered as personal property forming a part of his estate and shall be subject to distribution in like manner as a lease for a term of years.



Section 6116 - Estates in fee tail abolished

§ 6116.  Estates in fee tail abolished.

Whenever by any conveyance an estate in fee tail would be created according to the common law of the Commonwealth, it shall pass an estate in fee simple, and as such shall be inheritable and freely alienable.



Section 6117 - Rule in Shelley's case and doctrine of worthier title

§ 6117.  Rule in Shelley's case and doctrine of worthier title.

(a)  Rule in Shelley's case.--The rule in Shelley's case and its corollaries shall not be applied, and a conveyance directly or in trust which shall express an intent to create an estate for life with remainder to the life tenant's heirs or the heirs of his body or his issue or his next of kin or persons described by words of similar import, shall not operate to give such life tenant an estate in fee in real estate or an absolute estate in personalty.

(b)  Doctrine of worthier title.--The doctrine of worthier title shall not be applied as a rule of law or as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's heirs, heirs at law, next of kin, distributees, relatives or family or language of similar import shall not create or presumptively create a reversionary interest in the transferor.

(Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 6117 shall apply to wills executed, trusts created and conveyances made before, on or after the effective date of Act 102.



Section 6118 - Invalidity of certain gifts (Repealed)

§ 6118.  Invalidity of certain gifts (Repealed).

1976 Repeal.  Section 6118 was repealed July 9, 1976, P.L.551, No.135, effective immediately.






Chapter 62 - Disclaimers

Section 6201 - Right to disclaim

CHAPTER 62

DISCLAIMERS

Sec.

6201.  Right to disclaim.

6202.  Disclaimers by fiduciaries or agents.

6203.  Interests subject to disclaimer.

6204.  Filing, delivery and recording.

6205.  Effect of disclaimer.

6206.  Bar to disclaimer.

6207.  Other statutes.

Enactment.  Chapter 62 was added July 9, 1976, P.L.562, No.136, effective immediately.

Cross References.  Chapter 62 is referred to in sections 5318, 5603, 6103 of this title.

§ 6201.  Right to disclaim.

A person to whom an interest in property would have devolved by whatever means, including a beneficiary under a will, an appointee under the exercise of a power of appointment, a person entitled to take by intestacy, a joint tenant with right of survivorship, a donee of an inter vivos transfer, a donee under a third-party beneficiary contract (including beneficiaries of life insurance and annuity policies and pension, profit-sharing and other employee benefit plans), and a person entitled to a disclaimed interest, may disclaim it in whole or in part by a written disclaimer which shall:

(1)  describe the interest disclaimed;

(2)  declare the disclaimer and extent thereof; and

(3)  be signed by the disclaimant.

The right to disclaim shall exist notwithstanding any limitation on the interest in the nature of a spendthrift provision or similar restriction.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; Dec. 1, 1994, P.L.655, No.102, eff. 60 days)

1994 Amendment.  Section 10 of Act 102 provided that the amendment of section 6201 shall apply to joint tenancies with a right of survivorship created before, on or after the effective date of Act 102.



Section 6202 - Disclaimers by fiduciaries or agents

§ 6202.  Disclaimers by fiduciaries or agents.

A disclaimer on behalf of a decedent, a minor or an incapacitated person may be made by his personal representative, the guardian of his estate or in the case of an incapacitated person who executed a power of attorney which confers the authority to disclaim upon his agent and which qualifies as a durable power of attorney under section 5604 (relating to durable powers of attorney) by such agent, if, in each case, the court having jurisdiction of the estate authorizes the disclaimer after finding that it is advisable and will not materially prejudice the rights of creditors, heirs or beneficiaries of the decedent, the minor or his creditors, or the incapacitated person or his creditors, as the case may be. A personal representative may make a disclaimer on behalf of his decedent without court authorization if the will of the decedent so authorizes him.

(Feb. 18, 1982, P.L.45, No.26, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  See section 13(8) of Act 39 in the appendix to this title for special provisions relating to applicability.

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 6202 is referred to in section 5603 of this title.



Section 6203 - Interests subject to disclaimer

§ 6203.  Interests subject to disclaimer.

A disclaimer in whole or in part may be made of any present or future interest, vested or contingent, including a possible future right to take as an appointee under an unexercised power of appointment or under a discretionary power to distribute income or principal.



Section 6204 - Filing, delivery and recording

§ 6204.  Filing, delivery and recording.

(a)  Will or intestacy.--If the interest would have devolved to the disclaimant by will or by intestacy, the disclaimer shall be filed with the clerk of the orphans' court division of the county where the decedent died domiciled or, if the decedent was not domiciled in this Commonwealth, of the county where the property involved is located, and a copy of the disclaimer shall be delivered to any personal representative, trustee or other fiduciary in possession of the property.

(b)  Inter vivos transfers.--If the interest would have devolved to the disclaimant by an inter vivos instrument, the disclaimer or a copy thereof shall be delivered to the trustee or other person having legal title to or possession of the property or interest disclaimed or who is entitled thereto by reason of the disclaimer.

(b.1)  Third-party disclaimer.--If the interest would have devolved to the disclaimant by a third-party beneficiary contract (including life insurance and annuity policies and pension, profit-sharing and other employee benefit plans), the disclaimer or copy thereof shall be delivered to the insurance company, employer or other obligor, as the case may be, and to the person who is entitled to the interest by reason of the disclaimer.

(c)  Powers of appointment.--If the interest would have devolved to the disclaimant by reason of the exercise of a power of appointment, the disclaimer or a copy thereof shall be filed or delivered as required by the above provisions if the donor of the power is regarded as the donor of the interest or if the person who exercised the power is regarded as the donor of the interest.

(d)  Real estate.--If an interest in real property is disclaimed, a copy of the disclaimer may be recorded in the office for the recording of deeds of the county where the real estate is situated and it shall not be effective as to a bona fide grantee or holder of a lien against the property who has given value therefor before the disclaimer is so recorded.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Act 182 added subsec. (b.1). Section 15 of Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 6205 - Effect of disclaimer

§ 6205.  Effect of disclaimer.

(a)  In general.--A disclaimer relates back for all purposes to the date of the death of the decedent or the effective date of the inter vivos transfer or third-party beneficiary contract as the case may be. The disclaimer shall not in any way diminish the interest of any person other than the disclaimant in such person's own right under the instrument creating the disclaimed interest or under the intestate laws nor diminish any interest to which such person becomes entitled under subsection (b) by reason of the disclaimer.

(b)  Rights of other parties.--Unless a testator or donor has provided for another disposition, the disclaimer shall, for purposes of determining the rights of other parties, be equivalent to the disclaimant's having died before the decedent in the case of a devolution by will or intestacy or before the effective date of an inter vivos transfer, or third-party beneficiary contract, except that, when applying section 2104(1) (relating to rules of succession) or analogous provisions of a governing instrument, the fact that the disclaimant actually survived shall be recognized in determining whether other parties take equally or by representation, and except that if, as a result of a disclaimer, property passes to a fund in which the disclaimant has an interest or power which he has not disclaimed, the disclaimant shall retain his interest or power in the fund as augmented by the disclaimed property.

(c)  Powers of appointment.--In applying this section to an interest that would have devolved by reason of the exercise of a power of appointment, the person exercising the power shall be regarded as the decedent or transferor, as the case may be.

(d)  Rights of creditors of disclaimant.--Nothing in this section shall determine the effect of a disclaimer upon the rights of creditors of the disclaimant.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; May 16, 2002, P.L.330, No.50, eff. 60 days)

2002 Amendment.  Act 50 amended subsec. (a) and added subsec. (d). See section 14(b)(3) of Act 50 in the appendix to this title for special provisions relating to applicability.

1984 Amendment.  Act 182 amended subsecs. (a) and (b).



Section 6206 - Bar to disclaimer

§ 6206.  Bar to disclaimer.

(a)  Acceptance.--A disclaimer may be made at any time before acceptance. An acceptance may be express or may be inferred from actions of the person entitled to receive an interest in property such as the following:

(1)  The taking of possession or accepting delivery of the property or interest.

(2)  A written waiver of the right to disclaim.

(3)  An assignment, conveyance, encumbrance, pledge or other transfer of the interest or a contract to do so.

(4)  A representation that the interest has been or will be accepted to a person who relies thereon to his detriment.

(5)  A sale of the interest under a judicial sale.

To constitute a bar to a disclaimer, a prior acceptance must be affirmatively proved. The mere lapse of time, with or without knowledge of the interest on the part of the disclaimant, shall not constitute an acceptance.

(b)  Partial acceptance within six months.--The acceptance of part of a single interest shall be considered as only a partial acceptance and will not be a bar to a subsequent disclaimer of any part or all of the balance of the interest if the part of the interest is accepted before the expiration of six months from:

(1)  the death of the decedent in the case of an interest that would have devolved by will or intestacy; or

(2)  the effective date of the transfer in the case of an interest that would have devolved by an inter vivos transfer or third-party beneficiary contract.

In applying this subsection to an interest that would have devolved by reason of the exercise of a power of appointment, the person exercising the power shall be regarded as the decedent or the transferor, as the case may be.

(c)  Partial acceptance after six months.--The acceptance of a part of a single interest after the expiration of such six-month period shall be considered an acceptance of the entire interest and a bar to any subsequent disclaimer thereof but shall not be an acceptance of any separate interest given under the same instrument. In construing this subsection:

(1)  income for life or any other period shall be considered a single interest but separate from any interest in the principal or any additional interest in income to take effect upon the happening of a future event; and

(2)  an interest in periodic payments to be made from principal or income, or both, for the life of the beneficiary or any other period shall be considered a single interest but separate from any additional payments to be made upon the happening of a future event.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Act 182 amended subsec. (b). Section 15 that Act 182 provided that Act 182 shall apply to the estates of all decedents dying on or after the effective date of Act 182.



Section 6207 - Other statutes

§ 6207.  Other statutes.

The provisions of this chapter do not abridge the right of a person to disclaim interests under any other statute and do not affect any additional requirements for a disclaimer to be effective for inheritance tax purposes or other purposes covered specifically in other statutory provisions.






Chapter 63 - Multiple-Party Accounts

Section 6301 - Definitions

CHAPTER 63

MULTIPLE-PARTY ACCOUNTS

Sec.

6301.  Definitions.

6302.  Applicability of chapter.

6303.  Ownership during lifetime.

6304.  Right of survivorship.

6305.  Form of account.

6306.  Accounts and transfers nontestamentary.

Enactment.  Chapter 63 was added July 9, 1976, P.L.547, No.134, effective September 1, 1976.

§ 6301.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, share account and other like arrangements.

"Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee.

"Financial institution" means any organization authorized to do business under State or Federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, building and loan associations, savings and loan companies or associations and credit unions.

"Joint account" means an account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship.

"Multiple-party account" is either a joint account or a trust account. It does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization or a regular fiduciary or trust account where the relationship is established other than by deposit agreement.

"Net contribution" of a party to a joint account as of any given time is the sum of all deposits thereto made by or for him, less all withdrawals made by or for him which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes, in addition, any proceeds of life insurance added to the account by reason of the death of the party whose net contribution is in question.

"Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A beneficiary of a trust account is a party only after the account becomes payable to him by reason of his surviving the original trustee. Unless the context otherwise requires, it includes a guardian, personal representative, assignee, or attaching creditor, of a party. It also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal.

"Payment" of a sum on deposit includes withdrawal, payment on check or other directive of a party, any pledge of a sum on deposit by a party, and any set-off or reduction or other disposition of all or part of an account pursuant to a pledge.

"Request" means a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this chapter the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

"Sum on deposit" means the balance payable on a multiple-party account including interest, dividends, and in addition any life insurance proceeds added to the account by reason of the death of a party.

"Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sum on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client.

"Withdrawal" includes payment to a third person pursuant to check or other directive of a party.



Section 6302 - Applicability of chapter

§ 6302.  Applicability of chapter.

The provisions of this chapter are applicable solely to the determination of property rights among parties to multiple-party accounts and all claims made through them but do not apply to and do not affect financial institutions or their rights and liabilities with respect to multiple-party accounts, which shall be determined exclusively by applicable law other than this chapter. No right or claim against a financial institution may be based on this chapter. Nothing in this chapter shall affect the taxability of transfers under the act of June 15, 1961 (P.L.373, No.207), known as the "Inheritance and Estate Tax Act of 1961."

References in Text.  The act of June 15, 1961 (P.L.373, No.207), known as the Inheritance and Estate Tax Act of 1961, referred to in this section, was repealed by the act of December 13, 1982 (P.L.1086, No.255). The subject matter is now contained in Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.



Section 6303 - Ownership during lifetime

§ 6303.  Ownership during lifetime.

(a)  Joint account.--A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sum on deposit, unless there is clear and convincing evidence of a different intent.

(b)  Trust account.--Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during his lifetime, and if two or more parties are named as trustees of the account during their lifetimes beneficial rights as between them are governed by subsection (a). If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

Cross References.  Section 6303 is referred to in section 6304 of this title.



Section 6304 - Right of survivorship

§ 6304.  Right of survivorship.

(a)  Joint account.--Any sum remaining on deposit at the death of a party to a joint account belongs to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intent at the time the account is created. If there are two or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under section 6303 (relating to ownership during lifetime) augmented by an equal per capita share for each survivor of any interest the decedent may have owned in the account immediately before his death; and the right of survivorship continues between the surviving parties.

(b)  Trust account.--At the death of the trustee or the survivor of two or more trustees, any sum remaining on deposit belongs to the person or persons named as beneficiaries, if surviving, or to the survivor or survivors of them if one or more die before the trustee or last surviving trustee, unless there is clear and convincing evidence of a contrary intent; if two or more beneficiaries survive, there is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(c)  Other cases.--In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than that the rights of the decedent become part of his estate.

(d)  Change by will prohibited.--A right of survivorship arising from the express terms of an account or under this section, or a beneficiary designation in a trust account cannot be changed by will.

Cross References.  Section 6304 is referred to in sections 6305, 6306 of this title.



Section 6305 - Form of account

§ 6305.  Form of account.

The applicability of the provisions of section 6304 (relating to right of survivorship) is determined by the form of the account at the death of a party.



Section 6306 - Accounts and transfers nontestamentary

§ 6306.  Accounts and transfers nontestamentary.

No transfer resulting from the application of section 6304 (relating to right of survivorship) shall be considered as testamentary or subject to Chapter 21 (relating to intestate succession) or Chapter 25 (relating to wills).






Chapter 64 - Transfer on Death Security Registration

Section 6401 - Definitions

CHAPTER 64

TRANSFER ON DEATH SECURITY REGISTRATION

Sec.

6401.  Definitions.

6402.  Registration in beneficiary form.

6403.  Law applicable to registration.

6404.  Origination of registration in beneficiary form.

6405.  Form of registration in beneficiary form.

6406.  Effect of registration in beneficiary form.

6407.  Ownership on death of owner.

6408.  Protection of registering entity.

6409.  Nontestamentary transfer on death.

6410.  Terms, conditions and forms for registration.

6411.  Transfers of securities and security accounts.

6412.  Construction of chapter.

6413.  Application of chapter.

Enactment.  Chapter 64 was added December 18, 1996, P.L.1118, No.168, effective in 60 days.

§ 6401.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Beneficiary form."  A registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

"Financial institution."  Any regulated financial institution insured by the Federal Deposit Insurance Corporation or its successor or an affiliate of the financial institution.

"Heirs."  Those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

"Person."  An individual, a corporation, an organization or other legal entity.

"Personal representative."  The term includes an executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status.

"Property."  The term includes both real and personal property or any interest therein and anything that may be the subject of ownership.

"Register."  To issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

"Registering entity."  A person who originates or transfers a security title by registration. The term includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

"Security."  A share, participation or other interest in property, in a business or in an obligation of an enterprise or other issuer. The term also includes a certificated security, an uncertificated security and a security account.

"Security account."

(1)  A reinvestment account associated with a security, a securities account with a financial institution or a securities dealer or broker and any cash balance in a brokerage account with a financial institution or a securities dealer or broker or cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death.

(2)  A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

"State."  Any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.



Section 6402 - Registration in beneficiary form

§ 6402.  Registration in beneficiary form.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties or as owners of community property held in survivorship form and not as tenants in common.



Section 6403 - Law applicable to registration

§ 6403.  Law applicable to registration.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



Section 6404 - Origination of registration in beneficiary form

§ 6404.  Origination of registration in beneficiary form.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary, which may include a trustee of a trust, to take the ownership at the death of the owner or the deaths of all multiple owners.



Section 6405 - Form of registration in beneficiary form

§ 6405.  Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the acronym "TOD," or by the words "pay on death" or the acronym "POD," after the name of the registered owner and before the name of a beneficiary.



Section 6406 - Effect of registration in beneficiary form

§ 6406.  Effect of registration in beneficiary form.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners, without the consent of the beneficiary.



Section 6407 - Ownership on death of owner

§ 6407.  Ownership on death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

Cross References.  Section 6407 is referred to in section 6408 of this title.



Section 6408 - Protection of registering entity

§ 6408.  Protection of registering entity.

(a)  General rule.--A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(b)  Implementation.--By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(c)  Discharge.--A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of a security in accordance with section 6407 (relating to ownership on death of owner) and does so in good faith reliance on the registration, on this chapter and on information provided to it by affidavit of the personal representative of the deceased owner or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this chapter do not extend to a reregistration or payment made after the registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d)  Rights of beneficiaries not affected.--The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



Section 6409 - Nontestamentary transfer on death

§ 6409.  Nontestamentary transfer on death.

(a)  General rule.--A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(b)  Creditors.--This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this Commonwealth.



Section 6410 - Terms, conditions and forms for registration

§ 6410.  Terms, conditions and forms for registration.

(a)  Terms and conditions.--A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters "LDPS," standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b)  Forms.--The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1)  Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown, Jr., or John S. Brown TOD to Sally Smith, trustee under my trust (under will or deed) dated.

(2)  Multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr.

(3)  Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr., SUB BENE Peter Q. Brown or John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr., LDPS.



Section 6411 - Transfers of securities and security accounts

§ 6411.  Transfers of securities and security accounts.

(a)  Payment of inheritance tax.--No corporation, financial institution, broker or similar entity shall transfer on its books or issue a new certificate for any share of its capital stock, its registered bonds, a security or a security account, belonging to or standing in the name of a resident decedent, belonging to or standing in the joint names of a resident decedent and one or more persons, held in trust by or for a resident decedent or in a beneficiary form indicating that a resident decedent was the present owner or became the owner upon the death of another, unless the inheritance tax upon the transfer has actually been paid, or the written consent of the Secretary of Revenue, or its designee, is first secured, or there is presented to it an affidavit of the personal representative or heir of the decedent, or his or their attorney, that the decedent was a nonresident at the time of his death, or that the person in whose name said security, security account, shares of registered bond stands jointly with the decedent by right of survivorship was the spouse of the decedent at the time of death and that the ownership in or designation of such spouse was not created within one year before the decedent's death, or written notification of the transfer is given to the Secretary of Revenue within ten days of the transfer as provided in subsection (d).

(b)  Certificate of payment.--Whenever the inheritance tax upon the transfer of a security, security account, share or registered bank referred to herein is paid, it shall be the duty of the secretary upon his motion or the request of any party in interest or of such corporation, association, financial institution, broker or similar entity to provide a certification of such payment. The assessment notice subjecting said security, etc., to tax issued by the Department of Revenue shall serve as certification of such payment if accompanied by proof of payment.

(c)  Exemption.--The provisions of this section shall not apply to the transfer of stock, registered bonds, securities or a securities account assigned by a decedent before his death as collateral security for a loan, provided that any lender so holding such item shall, upon selling it, send a written report to the department stating the amount for which the items were sold and the amount which was applied in reduction or payment of the loan. Any entity, hereinabove described, may transfer such item upon presentation to it of an affidavit of the lender, or someone acting under the authority of the lender and on its behalf, that the item was held as security at the time of decedent's death.

(d)  Notification.--Notification to the Secretary of Revenue shall include the name of the deceased person, the purchase date of the capital stock, registered bond, security or security account, the date of death value of the item being transferred and the name, address and social security number of the person to whom the item is being transferred.



Section 6412 - Construction of chapter

§ 6412.  Construction of chapter.

This chapter shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this chapter among states enacting it. Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



Section 6413 - Application of chapter

§ 6413.  Application of chapter.

This chapter applies to registration of securities in beneficiary form made before or after the effective date of this chapter by decedents dying on or after the effective date of this chapter.






Chapter 71 - Trust Estates (Deleted by amendment)

CHAPTER 71

TRUST ESTATES

(Deleted by amendment)

2006 Deletion.  Chapter 71 (Subchapters A - G) was added June 30, 1972, P.L.508, No.164, and deleted by amendment July 7, 2006, P.L.625, No.98, effective in 120 days. The subject matter is now contained in Chapter 77.



Chapter 72 - Prudent Investor Rule

Section 7201 - Definitions

CHAPTER 72

PRUDENT INVESTOR RULE

Sec.

7201.  Definitions.

7202.  Default rule.

7203.  Prudent investor rule.

7204.  Diversification.

7205.  Retention of inception assets.

7206.  Delegation.

7207.  Retention of cash; temporary investments.

7208.  Life insurance.

7209.  Mutual funds.

7210.  Common trust fund and mortgage investment fund.

7211.  Further investment authority.

7212.  Degree of care.

7213.  Judgment of fiduciary's decisions.

7214.  Language invoking chapter.

Enactment.  Chapter 72 was added June 25, 1999, P.L.212, No.28, effective in six months unless otherwise noted.

Special Provisions in Appendix.  See section 6 of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.

Cross References.  Chapter 72 is referred to in sections 5145, 7780.6 of this title; section 5548 of Title 15 (Corporations and Unincorporated Associations).

§ 7201.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Fiduciary."  Includes guardians and trustees, whether domiciliary or ancillary, individual or corporate, subject to the jurisdiction of the orphans' court. The term shall not include a custodian under Chapter 53 (relating to Pennsylvania Uniform Transfers to Minors Act), an agent acting under a power of attorney, a personal representative, an administrator of a municipal pension or retirement plan or a person whose fiduciary duties are, by statute, governed by the principles of Chapter 73 (relating to municipalities investments).

"Mutual fund."  The securities of an investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.).

"Trust."  Includes guardianships and trusts subject to the jurisdiction of the orphans' court and having property owned or managed by a fiduciary. The term shall not include custodianships, agencies created by a power of attorney, decedents' estates or municipal pension or retirement plans.

(July 7, 2006, P.L.625, No.98, eff. imd.)

2006 Amendment.  Act 98 amended the def. of "mutual fund."



Section 7202 - Default rule

§ 7202.  Default rule.

(a)  General rule.--Except as otherwise provided by the governing instrument, a fiduciary shall invest and manage property held in a trust in accordance with the provisions of this chapter.

(b)  Exception.--Where the instrument establishing a trust contains a restriction on the fiduciary's power of investment and the court having jurisdiction over the trust finds that adherence to the restriction is impractical or that the existing or reasonably foreseeable economic conditions are so far different from those prevailing at the creation of the trust that adherence to the restriction might deprive the respective beneficiaries of income and principal of the full benefits the testator or settlor intended them to enjoy, the court may release the fiduciary from the restriction to the extent and on conditions, if any, as the court may deem appropriate.

(c)  Court direction.--A fiduciary appointed by the court and not acting under a trust instrument, in addition to or in place of the investments authorized by this chapter, may make, and retain without liability for resulting loss, investments as the court, upon petition of the fiduciary or of any party in interest, after notice as it shall direct, aided by the report of a master if necessary, shall authorize or direct, subject only to the conditions and limitations as shall be fixed by the court in the decree authorizing or directing the investment.



Section 7203 - Prudent investor rule

§ 7203.  Prudent investor rule.

(a)  General rule.--A fiduciary shall invest and manage property held in a trust as a prudent investor would, by considering the purposes, terms and other circumstances of the trust and by pursuing an overall investment strategy reasonably suited to the trust.

(b)  Permissible investments.--A fiduciary may invest in every kind of property and type of investment, including, but not limited to, mutual funds and similar investments, consistent with this chapter.

(c)  Considerations in making investment and management decisions.--In making investment and management decisions, a fiduciary shall consider, among other things, to the extent relevant to the decision or action:

(1)  the size of the trust;

(2)  the nature and estimated duration of the fiduciary relationship;

(3)  the liquidity and distribution requirements of the trust;

(4)  the expected tax consequences of investment decisions or strategies and of distributions of income and principal;

(5)  the role that each investment or course of action plays in the overall investment strategy;

(6)  an asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries, including, in the case of a charitable trust, the special relationship of the asset and its economic impact as a principal business enterprise on the community in which the beneficiary of the trust is located and the special value of the integration of the beneficiary's activities with the community where that asset is located;

(7)  to the extent reasonably known to the fiduciary, the needs of the beneficiaries for present and future distributions authorized or required by the governing instrument; and

(8)  to the extent reasonably known to the fiduciary, the income and resources of the beneficiaries and related trusts.

(d)  Requirements for charitable trusts having voting control of certain publicly traded business corporations.--

(1)  Notwithstanding any other legal requirement or process which may include court review of the activities of a charitable trust, a fiduciary for a charitable trust with a majority of its beneficiaries at a principal location within this Commonwealth having voting control of a publicly traded business corporation received as an asset from the settlor shall not consummate any transaction, or vote to permit consummation of or otherwise act to consummate any transaction, which would result in the trust no longer having voting control of that corporation, by sale, merger, consolidation or otherwise, without:

(i)  serving notice upon the Attorney General at least 60 days prior to the consummation of the transaction; and

(ii)  directing that at least 30 days' prior notice of the consummation of the transaction be provided by the publicly traded business corporation controlled by the trust to employees of that corporation who are located in this Commonwealth.

(2)  In addition to any other power or duty provided by law, the Attorney General also has the power to seek judicial review pursuant to this subsection from the court having jurisdiction over the trust if the Attorney General concludes that the consummation of a transaction described in paragraph (1) is unnecessary for the future economic viability of the corporation and would constitute a failure to comply with the provisions of subsection (c) or an impairment of the charitable purpose of the trust.

(3)  In a judicial proceeding commenced by the Attorney General under this subsection, the Attorney General must prove by a preponderance of the evidence that consummation of a transaction which would result in the charitable trust no longer having voting control of the corporation is unnecessary for the future economic viability of the corporation and must be prevented in order to avoid noncompliance with the provisions of subsection (c) or an impairment of the charitable purpose of the trust.

(3.1)  If a fiduciary provides the notice under paragraph (1)(i), the following apply:

(i)  Except as set forth in subparagraph (ii), upon expiration of the notice period under paragraph (1)(i), the fiduciary may:

(A)  vote to permit consummation of a transaction described in paragraph (1); or

(B)  otherwise act to consummate the transaction described in paragraph (1).

(ii)  The fiduciary has no authority under subparagraph (i) if the Attorney General has, within 30 days of receiving the notice under paragraph (1)(i), commenced a judicial proceeding under paragraph (2).

(iii)  If the fiduciary is enjoined in a judicial proceeding under subparagraph (ii), the fiduciary shall not have authority under subparagraph (i)(A) or (B) unless the injunction is dissolved by:

(A)  stipulation of the fiduciary and the Attorney General; or

(B)  an order of a court of competent jurisdiction which is not subject to further judicial review as of right.

(4)  In the event court approval to consummate a transaction described in paragraph (1) is obtained pursuant to this subsection, the court shall ensure that the provisions of 15 Pa.C.S. Ch. 25 Subchs. I (relating to severance compensation for employees terminated following certain control-share acquisitions) and J (relating to business combination transactions - labor contracts) apply to the business corporation described in paragraph (1) upon the consummation of the transaction.

(5)  A fiduciary of a charitable trust with a majority of its beneficiaries at a principal location within this Commonwealth having voting control of a publicly traded business corporation received as an asset from the settlor shall not be subject to liability for the commercially reasonable sale of certain shares of the corporation not necessary to maintain voting control and for which no control premium is realized if the fiduciary reasonably determined that such sale was authorized in a manner consistent with the requirements of this section and other applicable provisions of this title.

(6)  The requirements of this subsection shall not apply to a noncharitable trust, including a noncharitable trust with a charitable remainder and a charitable trust which reverts to noncharitable purposes.

(7)  As used in this subsection, the term "voting control" means a majority of the voting power of the outstanding shares of stock entitled to vote on the election of directors.

(Nov. 6, 2002, P.L.1101, No.133, eff. imd.; Nov. 30, 2004, P.L.1525, No.194, eff. imd.)

2004 Amendment.  Act 194 amended subsec. (d).

2002 Amendment.  Act 133 amended subsec. (c)(6) and added subsec. (d).

Cross References.  Section 7203 is referred to in section 7207 of this title; sections 3303, 4303, 5303 of Title 68 (Real and Personal Property).



Section 7204 - Diversification

§ 7204.  Diversification.

(a)  Requirement.--Except as provided in section 7205 (relating to retention of inception assets), a fiduciary shall reasonably diversify investments, unless the fiduciary reasonably determines that it is in the interests of the beneficiaries not to diversify, taking into account the purposes, terms and other circumstances of the trust and the requirements of this chapter.

(b)  Applicability.--Subsection (a) does not apply to any of the following:

(1)  A trust which became irrevocable prior to December 25, 1999. This paragraph applies even if the action of the trustee occurs after December 25, 1999.

(2)  A trust created by a revocable instrument executed prior to December 25, 1999, if such instrument is not amended after December 24, 1999. This paragraph applies even if the action of the trustee occurs after December 25, 1999.

(Nov. 6, 2002, P.L.1101, No.133, eff. imd.)

2002 Amendment.  Act 133 reenacted and amended the entire section. Section 5 of Act 133 provided that the General Assembly finds and declares that the amendment of section 7204 is intended to clarify existing law and shall not be construed to change existing law.

Special Provisions in Appendix.  See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.



Section 7205 - Retention of inception assets

§ 7205.  Retention of inception assets.

A fiduciary, in the exercise of reasonable care, skill and caution, may retain any asset received in kind, even though the asset constitutes a disproportionally large share of the portfolio.

Cross References.  Section 7205 is referred to in section 7204 of this title.



Section 7206 - Delegation

§ 7206.  Delegation.

(a)  Permissible delegation.--A fiduciary may delegate investment and management functions that a prudent investor of comparable skills might delegate under the circumstances.

(b)  Duties of fiduciary.--A fiduciary shall not be responsible for the investment decisions or actions of the investment agent to which the investment functions are delegated if the fiduciary exercises reasonable care, skill and caution in selecting the investment agent, in establishing the scope and specific terms of the delegation and in reviewing periodically the investment agent's actions in order to monitor the investment agent's performance and compliance with the scope and specific terms of the delegation.

(c)  Duties of investment agent.--The investment agent shall comply with the scope and terms of the delegation and shall exercise the delegated function with reasonable care, skill and caution and shall be liable to the trust for failure to do so. An investment agent who represents that he has special investment skills shall exercise those skills.

(d)  Jurisdiction.--An investment agent who accepts the delegation of a fiduciary's function from a fiduciary who is subject to the jurisdiction of a court of this Commonwealth shall be deemed to have submitted to the jurisdiction of that court even if the delegation agreement provides for a different jurisdiction or venue.

(e)  When cofiduciary may delegate to another cofiduciary.--A cofiduciary may delegate investment and management functions to another cofiduciary if the delegating cofiduciary reasonably believes that the other cofiduciary has greater investment skills than the delegating cofiduciary with respect to those functions. The delegating cofiduciary shall not be responsible for the investment decisions or actions of the other cofiduciary to which the investment functions are delegated if the delegating cofiduciary exercises reasonable care, skill and caution in establishing the scope and specific terms of the delegation and in reviewing periodically the other cofiduciary's actions in order to monitor the cofiduciary's performance and compliance with the scope and specific terms of the delegation.

(f)  Mutual funds.--Investment in a mutual fund is not a delegation of investment function, and neither the mutual fund nor its advisor is an investment agent.

Special Provisions in Appendix.  See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.



Section 7207 - Retention of cash; temporary investments

§ 7207.  Retention of cash; temporary investments.

(a)  Uninvested cash.--A fiduciary may hold cash uninvested:

(1)  which the fiduciary reasonably expects to:

(i)  distribute to beneficiaries as income on a quarterly or more frequent basis;

(ii)  use for payment of debts, taxes, expenses of administration or reinvestment within the next 90 days; or

(2)  when the amount available for investment does not justify the administrative burden of making the investment determined in the light of the facilities available to the fiduciary.

A corporate fiduciary may deposit uninvested funds in its own or an affiliate's commercial department.

(b)  Temporary investments.--A fiduciary may make temporary investment of funds which the fiduciary is entitled to hold uninvested or which the fiduciary wishes to hold in liquid form in short-term interest-bearing obligations or deposits, or other short-term liquid investments, selected in each case in compliance with the standards of section 7203 (relating to prudent investor rule) but without regard to any investment restrictions imposed by the governing instrument and may make a reasonable charge, in addition to all other compensation to which the fiduciary is entitled, for services rendered in making the temporary investment.

Cross References.  Section 7207 is referred to in section 3316 of this title.



Section 7208 - Life insurance

§ 7208.  Life insurance.

A trustee may acquire or retain a contract of life insurance upon the life of the settlor or the settlor's spouse, or both, without liability for a loss arising from the trustee's failure to:

(1)  determine whether the contract is or remains a proper investment;

(2)  investigate the financial strength of the life insurance company;

(3)  exercise nonforfeiture provisions available under the contract; or

(4)  diversify the contract.

Special Provisions in Appendix.  See section 6(b) of Act 28 of 1999 in the appendix to this title for special provisions relating to applicability.



Section 7209 - Mutual funds

§ 7209.  Mutual funds.

Notwithstanding that a bank or trust company or an affiliate provides services to the investment company or investment trust, including that of an investment advisor, custodian, transfer agent, registrar, sponsor, distributor or manager, and receives reasonable compensation for those services and notwithstanding any other provision of law, a bank or trust company acting as a fiduciary, agent or otherwise may invest and reinvest in a mutual fund if the portfolio of the mutual fund consists substantially of investments not prohibited by the governing instrument. With respect to any funds invested, the basis upon which compensation is calculated, expressed as a percentage of asset value or otherwise, shall be disclosed by prospectus, account statement or otherwise to all persons to whom statements of the account are rendered.

Cross References.  Section 7209 is referred to in section 7772 of this title.



Section 7210 - Common trust fund and mortgage investment fund

§ 7210.  Common trust fund and mortgage investment fund.

Any corporate fiduciary and its cofiduciary, if any, may invest in:

(1)  A common trust fund or collective trust fund containing only investments authorized for fiduciaries, established and maintained by the corporate fiduciary or by any affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504) and otherwise in conformity with the laws of this Commonwealth and of the United States.

(2)  A mortgage investment fund containing only mortgages and other investments authorized for fiduciaries, established and maintained by the corporate fiduciary in conformity with the laws of this Commonwealth and of the United States.



Section 7211 - Further investment authority

§ 7211.  Further investment authority.

Unless a contrary intent is clearly expressed in the instrument, the authority to invest in specified types of investments includes authorization to invest in a mutual fund, or in any common or collective trust fund established and maintained by a corporate fiduciary, or by any affiliate of a corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 1504) or any successor provision, if the portfolio of the mutual fund or of the common or collective trust fund consists of the specified types of investments and is otherwise in conformity with the laws of this Commonwealth and of the United States.



Section 7212 - Degree of care

§ 7212.  Degree of care.

A fiduciary shall exercise reasonable care, skill and caution in making and implementing investment and management decisions.  A fiduciary who represents that he has special investment skills shall exercise those skills.



Section 7213 - Judgment of fiduciary's decisions

§ 7213.  Judgment of fiduciary's decisions.

The rules of this chapter are standards of conduct and not of outcome or performance. Compliance with the rules of this chapter shall be determined in light of the facts and circumstances prevailing at the time of the fiduciary's decision or action and not by hindsight. A fiduciary is not liable to the extent the fiduciary acted in substantial compliance with the rules of this chapter or in reasonable reliance on the terms and provisions of the governing instrument. A fiduciary's investment and management decisions respecting individual assets shall be considered in the context of the trust portfolio as a whole and as part of an overall investment strategy, and not in isolation. No specific investment or course of action, taken alone, shall be considered inherently prudent or imprudent.



Section 7214 - Language invoking chapter

§ 7214.  Language invoking chapter.

The following terms or words or words of similar import in the provisions of a trust, unless otherwise limited or modified, shall authorize any investment or investment strategy permitted under this chapter: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their own funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule" and "prudent investor rule."






Chapter 73 - Municipalities Investments

Section 7301 - Definition of fiduciary

CHAPTER 73

MUNICIPALITIES INVESTMENTS

Sec.

7301.  Definition of fiduciary.

7302.  Authorized investments; in general.

7303.  Government obligations.

7304.  Obligations of Federal organizations.

7305.  Obligations of Pennsylvania governmental organizations.

7306.  Obligations of governmental organizations existing pursuant to the laws of Pennsylvania, other states and the District of Columbia.

7307.  Corporate bonds.

7308.  Mortgages.

7309.  Fractional interests.

7310.  Stocks.

7310.1. Further investment authority.

7311.  Real estate.

7312.  Ground rent.

7313.  Interest-bearing deposit.

7314.  Common trust fund and mortgage investment fund.

7314.1. Mutual funds.

7315.  Retention of investments.

7315.1. Retention of cash; temporary investments.

7316.  Life insurance, building and loan shares, and similar assets.

7317.  Investments which become unauthorized.

7318.  Court direction.

7319.  Directions of testator or settlor.

Enactment.  Chapter 73 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Chapter Heading.  The heading of Chapter 73 was amended June 25, 1999, P.L.212, No.28, effective in six months.

Cross References.  Chapter 73 is referred to in section 7201 of this title; section 1201 of Title 4 (Amusements); section 7416 of Title 35 (Health and Safety); section 1512 of Title 64 (Public Authorities and Quasi-Public Corporations).

§ 7301.  Definition of fiduciary.

The term "fiduciary" as used in this chapter shall include an administrator of a municipal pension or retirement plan and any other person whose fiduciary duties are, by statute, governed by the principles of this chapter. The provisions of this chapter shall apply only to such fiduciaries.

(June 25, 1999, P.L.212, No.28, eff. 6 months)

1999 Amendment.  See section 6(a) of Act 28 in the appendix to this title for special provisions relating to applicability.



Section 7302 - Authorized investments; in general

§ 7302.  Authorized investments; in general.

(a)  Specifically authorized.--Subject only to the provisions of the governing instrument, if any, a fiduciary may accept, hold, invest in, and retain, any of the investments authorized by this chapter, and shall not be liable for loss on such investments so long as he exercises due care and prudence in the performance of his duties in regard to them. "Legal investment" or "authorized investment" or words of similar import used in a trust instrument shall be construed to mean any investment authorized by this chapter.

(b)  Prudent man rule.--Any investment shall be an authorized investment if purchased or retained in the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital. The authorization to make and retain investments pursuant to this subsection shall be in addition to, and independent of, authorizations to make investments pursuant to other provisions of this chapter and requirements applicable under other provisions of this chapter shall not affect investments also authorized by this subsection.

Cross References.  Section 7302 is referred to in section 7315.1 of this title.



Section 7303 - Government obligations

§ 7303.  Government obligations.

Obligations of the following governmental bodies shall be authorized investments:

(1)  United States.--Obligations of the United States or the United States Treasury or those for the payment of which the faith and credit of the United States is pledged, including obligations of the District of Columbia. The obligations may be held directly or in the form of securities of or other interest in any open-end or closed-end management-type investment company or investment trust registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.), if the portfolio of the investment company or investment trust is limited to such obligations and repurchase agreements fully collateralized by such obligations.

(2)  Pennsylvania.--Obligations of the Commonwealth of Pennsylvania or those for the payment of which the faith and credit of the Commonwealth is pledged.

(3)  State and local government.--Obligations of any commonwealth or state of the United States, or any county, city, borough, town, township, school district, institution district, or other political subdivision, having the power to levy taxes, of any such commonwealth or state: Provided, That the faith and credit of such commonwealth, state, or political subdivision thereof, is pledged for the payment of said obligations: And provided further, That at the date of the investment in such obligations, such commonwealth, state, or political subdivision, is not in default in the payment of any part of the principal or interest owing by it upon any part of its funded indebtedness.

(4)  International bank for reconstruction and development.--Bonds, notes or other obligations issued, assumed or guaranteed by the International Bank for Reconstruction and Development which contain an unconditional promise to pay by the International Bank for Reconstruction and Development, or an unconditional guarantee by the International Bank for Reconstruction and Development of the payment of the interest thereon regularly, and the principal thereof on or before a specified date, in lawful currency of the United States. Not more than 2% of the funds in the custody or under the control of the fiduciary at the time of making the investment shall be invested in such bonds, notes or obligations. The principal office of the obligor shall be located within the United States.

(July 14, 1988, P.L.553, No.99, eff. imd)

1988 Amendment.  Act 99 amended par. (1).

Cross References.  Section 7303 is referred to in section 7309 of this title.



Section 7304 - Obligations of Federal organizations

§ 7304.  Obligations of Federal organizations.

Obligations of the following organizations constituted under the laws of the United States shall be authorized investments:

(1)  National Housing Administration.--Obligations issued pursuant to any housing act of the United States heretofore or hereafter enacted, but only if fully and unconditionally guaranteed as to principal and interest by the United States.

(2)  Federal land banks.--Obligations of any Federal land bank and consolidated obligations, being the joint and several obligations of all Federal land banks, issued pursuant to the act of Congress of July 17, 1916 (39 Stat. 380), and its amendments and supplements heretofore or hereafter enacted.

(3)  Federal home loan banks.--Obligations of any Federal home loan bank and consolidated obligations, being the joint and several obligations of all Federal home loan banks, issued pursuant to the act of Congress of July 22, 1932 (47 Stat. 725), and its amendments and supplements heretofore or hereafter enacted.

(4)  Federal intermediate credit banks.--Consolidated obligations, being the joint and several obligations of all Federal intermediate credit banks, issued pursuant to the act of Congress of March 4, 1923 (42 Stat. 1456), and its amendments and supplements heretofore or hereafter enacted.

(5)  Federal National Mortgage Association.--Obligations of the Federal National Mortgage Association issued pursuant to the act of Congress of August 2, 1954 (68 Stat. 612), and its amendments and supplements.

(6)  Banks for cooperatives.--Obligations of the Central Bank for Cooperatives and consolidated obligations of the Central Bank for Cooperatives, and the regional banks for cooperatives issued pursuant to the provisions of the act of Congress of June 16, 1933, known as the "Farm Credit Act of 1933" (48 Stat. 257), and its amendments and supplements heretofore or hereafter enacted.

(7)  Tennessee Valley Authority.--Obligations issued, assumed or guaranteed by the Tennessee Valley Authority.



Section 7305 - Obligations of Pennsylvania governmental organizations

§ 7305.  Obligations of Pennsylvania governmental organizations.

Obligations of the following Pennsylvania governmental organizations shall be authorized investments:

(1)  General State Authority and other State authorities.--Obligations issued by The General State Authority and other authorities created by the General Assembly of the Commonwealth of Pennsylvania, for the payment of which faith and credit of the authority is pledged.

(2)  Housing authorities.--Obligations of any housing authority issued pursuant to the laws of the Commonwealth relating to the creation or operation of housing authorities.

(3)  Pennsylvania Housing Agency.--Bonds and notes of the Pennsylvania Housing Agency created by the "Housing Agency Law."

(4)  Municipality authorities.--Obligations of any municipality authority issued pursuant to the laws of the Commonwealth relating to the creation or operation of municipality authorities, if the obligations are not in default and if the project for which the obligations were issued is under lease to a school district or school districts, or if the obligations are not in default and if the project for which the obligations were issued is under lease to a municipality or municipalities or subject to a service contract with a municipality or municipalities, pursuant to which the authority will receive lease rentals or service charges available for fixed charges on the obligations, which will average not less than one and one-fifth times the average annual fixed charges of such obligations over the life thereof, or if the obligations are not in default and if for the period of five fiscal years next preceding the date of acquisition, the income of such authority available for fixed charges has averaged not less than one and one-fifth times its average annual fixed charges of such obligations over the life of such obligations. As used in this clause, the term "income available for fixed charges" shall mean income after deducting operating and maintenance expenses, and, unless the obligations are payable in serial, annual maturities, or are supported by annual sinking fund payments, depreciation, but excluding extraordinary nonrecurring items of income or expenses; and the term "fixed charges" shall include principal, both maturity and sinking fund, and interest on bonded debt. In computing such income available for fixed charges for the purposes of this paragraph, the income so available of any corporation acquired by any municipality authority may be included, such income to be calculated as though such corporation has been operated by a municipality authority and an equivalent amount of bonded debt were outstanding. The eligibility for investment purposes of obligations of each project of a municipality authority shall be separately considered hereunder.

(5)  Parking authorities, public auditorium authorities, and port authorities.--Obligations of any parking authority, public auditorium authority, or port authority issued pursuant to the Parking Authority Law, the Public Auditorium Authorities Law or the Second Class County Port Authority Act, as the same have been heretofore or may be hereafter amended, if the obligations are not in default and if the project or facility for which the obligations were issued is under lease to a municipality or municipalities or is subject to a service contract or grant contract with a municipality or municipalities, and if the term of such lease or contract is not less than the term of the final maturity of the obligations, and if the authority will receive or is entitled to receive under such lease or contract annual rentals, service charges, or grants available for fixed charges on such obligations of not less than the average annual fixed charges on such obligations over the life thereof, or if the obligations are not in default, and if for the period of five fiscal years next preceding the date of acquisition the income of such authority available for fixed charges has averaged not less than one and one-fifth times its average annual fixed charges of such obligation over the life of such obligations. As used in this paragraph, the term "income available for fixed charges" shall mean income after deducting operating and maintenance expenses and, unless the obligations are payable in serial, annual maturities, or are supported by annual sinking fund payments, depreciation, but excluding extraordinary nonrecurring items of income or expenses, and the term "fixed charges" shall include principal, both maturity and sinking fund, and interest on bonded debt.

(6)  Delaware River Joint Commission.--Obligations of the Delaware River Joint Commission issued pursuant to the act of June 12, 1931 (P.L.575, No.200), and its amendments and supplements heretofore or hereafter enacted.

(7)  Delaware River Joint Toll Bridge Commission.--Obligations of the Delaware River Joint Toll Bridge Commission issued pursuant to the act of June 25, 1931 (P.L.1352, No.332), and its amendments and supplements heretofore or hereafter enacted.

(8)  Delaware Tunnel Board.--Obligations issued by or with the approval of the Delaware Tunnel Board pursuant to the act of July 8, 1947 (P.L.1452, No.561), and its amendments and supplements heretofore or hereafter enacted.

(9)  Pennsylvania Turnpike Commission.--Obligations of the Pennsylvania Turnpike Commission issued pursuant to:

(i)  the act of May 21, 1937 (P.L.774, No.211);

(ii)  the Pennsylvania Turnpike Philadelphia Extension Act of May 16, 1940 (Spec.Sess. P.L.949, No.11); and

(iii)  the Western Pennsylvania Turnpike Extension Act of June 11, 1941 (P.L.101, No.53);

and the amendments and supplements of each heretofore or hereafter enacted.

(10)  Pennsylvania Parkway Commission.--Obligations of the Pennsylvania Parkway Commission, issued pursuant to the act of July 16, 1941 (P.L.386, No.149), and its amendments and supplements heretofore or hereafter enacted.

(11)  Redevelopment authorities.--Obligations of any redevelopment authority issued pursuant to the laws of the Commonwealth relating to the creation or operation of redevelopment authorities.

(12)  The Pennsylvania State University.--Obligations of The Pennsylvania State University.

(13)  Municipalities issuing nondebt revenue bonds.--Obligations issued pursuant to subdivision (b) of Article VI of the act of June 25, 1941 (P.L.159, No.87), known as the "Municipal Borrowing Law," and its amendments, if the obligations are not in default and if, for the period of five fiscal years next preceding the date of acquisition the income of the municipality issuing such obligations from the facility from which revenues are pledged for the payment for such obligations, available for fixed charges has averaged not less than one and one-fifth times the average annual fixed charges of such obligations over the life of such obligations. As used in this paragraph, the term "income available for fixed charges" shall mean income after deducting operating and maintenance expenses, and, unless the obligations are payable in serial, annual maturities, or are supported by annual sinking fund payments, depreciation, but excluding extraordinary nonrecurring items of income or expenses; and the term "fixed charges" shall include principal, both maturity and sinking fund, and interest on bonded debt.

References in Text.  The General State Authority, referred to in par. (1), was abolished and its functions transferred to the Department of General Services by the act of July 22, 1975 (P.L.75, No.45).

The act of June 25, 1941 (P.L.159, No.87), known as the Municipal Borrowing Law, referred to in par. (13), was repealed by the act of July 12, 1972 (P.L.781, No.185), known as the Local Government Unit Debt Act. The Local Government Unit Debt Act was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subpart B of Part VII (relating to indebtedness and borrowing) of Title 53 (Municipalities Generally).

The act of June 5, 1947 (P.L.458, No.208), known as the Parking Authority Law, referred to in par. (5), was repealed by the act of June 19, 2001 (P.L.287, No.22). The subject matter is now contained in Chapter 55 (relating to parking authorities) of Title 53 (Municipalities Generally).

The act of July 8, 1947 (P.L.1452, No.561), referred to in par. (8), was repealed by the act of February 18, 1970 (P.L.50, No.20).

The short title of the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Agency Law, referred to in par. (3), was amended by the act of December 5, 1972 (P.L.1259, No.282). The amended short title is now the Housing Finance Agency Law.

The Pennsylvania Parkway Commission, referred to in par. (10), was terminated December 31, 1987, under the act of December 22, 1981 (P.L.508, No.142), known as the Sunset Act.



Section 7306 - Obligations of governmental organizations existing pursuant to the laws of Pennsylvania, other states and the District of Columbia

§ 7306.  Obligations of governmental organizations existing pursuant to the laws of Pennsylvania, other states and the District of Columbia.

Obligations of any authority, commission or similar governmental organization existing pursuant to the laws of this Commonwealth or the laws of any other state or of the District of Columbia shall be authorized investments if purchased or retained in the exercise of that degree of judgment and care, under circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital. The authorization to make and retain investments pursuant to this section shall be in addition to, and independent of, authorizations to make investments pursuant to other provisions of this chapter and requirements applicable under other provisions of this chapter shall not affect investments also authorized by this section.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)



Section 7307 - Corporate bonds

§ 7307.  Corporate bonds.

(a)  In general.--Any interest-bearing obligation, including bonds, notes, debentures, and car-trust certificates, issued, guaranteed, or assumed by, a corporation organized under the laws of the United States, of any commonwealth or state thereof, or of the District of Columbia, shall be an authorized investment if purchased or retained in the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital.

(b)  Definition.--As used in this section "corporation" shall include a voluntary association, a joint-stock association or company, a business trust, a Massachusetts trust, a common-law trust, a municipal or quasi-municipal corporation by whatever name called, and any other organization organized and existing for any lawful purpose and which, like a corporation, continues to exist notwithstanding changes in the personnel of its members or participants, and conducts its affairs through a committee, a board, or some other group acting in a representative capacity.



Section 7308 - Mortgages

§ 7308.  Mortgages.

One or more bonds or other obligations secured by one or more mortgages, or in connection with which the obligor gives one or more mortgages to indemnify the insurer of the obligation, shall be an authorized investment if:

(1)  Insured by Federal Housing Administrator.--Insured by the Federal Housing Administrator pursuant to the National Housing Act of June 27, 1934 (48 Stat. 1246), and its amendments and supplements heretofore or hereafter enacted; or

(2)  Guaranteed or insured under Federal Servicemen's Readjustment Act.--Guaranteed or insured under the Federal Servicemen's Readjustment Act of June 22, 1944 (58 Stat. 284), and its amendments and supplements heretofore or hereafter enacted: Provided, That at the date of acquisition the guaranty shall be in an amount not less than one-third of the sum invested, or, if an insured mortgage, the insurance shall be in an amount not less than 15% thereof; or

(3)  Insured by the Farmers Home Administration, United States Department of Agriculture.--Insured by the Farmers Home Administration, United States Department of Agriculture, pursuant to the Bankhead-Jones Farm Tenant Act of July 22, 1937 (50 Stat. 522), and its amendments and supplements heretofore or hereafter enacted, or pursuant to the act of August 28, 1937 (50 Stat. 869), and its amendments and supplements heretofore or hereafter enacted; or

(4)  Other mortgages.--At the date of the acquisition or of any extension of the mortgage it shall meet the following requirements:

(i)  Contain an unconditional promise to pay the principal of and interest upon obligations which it secures.

(ii)  Be a first lien upon improved real estate situated within the Commonwealth, including improved farm lands, prior to all other liens except the lien of taxes previously levied or assessed but not then payable and except taxes then due or payable or delinquent for the payment of which taxes provision is made in the mortgage settlement.

(iii)  The unpaid principal amount of the obligations shall not exceed four-fifths of the fair value of the real estate as fixed by two persons familiar with real estate values in the vicinity who shall have actually inspected it and shall so certify in a written appraisement preserved among the records of the fiduciary.

(iv)  The principal debt evidenced by the obligations shall be payable in not more than five years after the date of acquisition by the fiduciary, or be amortized within a period of not exceeding 30 years from the date of the acquisition in substantially equal payments at successive intervals of not more than one year each and in an amount sufficient to pay the principal debt and interest thereon within the term of the loan.

(v)  All interest has been paid in full to the next preceding interest payment date.

Nothing in this paragraph shall be construed to be a limitation upon the power of a fiduciary to accept a purchase money obligation in exchange for an asset of the estate or trust upon such terms and conditions and with such security as shall be reasonable under the circumstances.

Cross References.  Section 7308 is referred to in section 7309 of this title.



Section 7309 - Fractional interests

§ 7309.  Fractional interests.

(a)  Mortgages.--A fractional interest in an obligation naming a fiduciary as the obligee, secured by one or more mortgages, shall be an authorized investment for an estate of which the fiduciary is sole fiduciary or co-fiduciary, if the whole of the obligation would be an authorized investment under the provisions of section 7308 (relating to mortgages). Appraisement of the real estate subject to the lien of such mortgage or mortgages need not be made concurrently with the acquisition of such fractional interest, if:

(1)  it is a fractional interest in a mortgage referred to in section 7308(1) or (2); or

(2)  an appraisement has been made within three years immediately preceding the acquisition, in accordance with the requirements of section 7308(4), and if a person qualified at the time of the acquisition to serve as an appraiser of the real estate shall certify, in a writing to be preserved among the fiduciary's records, that at the date of the acquisition the unpaid principal amount of the obligation does not exceed four-fifths of the fair value of the real estate.

(b)  Government obligations.--A fractional interest in a governmental obligation, the whole of which would be an authorized investment under section 7303, whether it be in bearer form or names the fiduciary as the obligee, shall be an authorized investment for an estate of which the fiduciary is sole fiduciary or co-fiduciary.



Section 7310 - Stocks

§ 7310.  Stocks.

(a)  Preferred and common stock.--Preferred and common stock of any corporation organized under the laws of the United States or of any commonwealth or state thereof, or of the District of Columbia, shall be an authorized investment if purchased or retained in the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income to be derived therefrom as well as the probable safety of their capital.

"Corporation" as used in this subsection shall include an investment company (as hereinafter defined), a voluntary association, a joint-stock association or company, a business trust, a Massachusetts trust, a common-law trust, and any other organization organized and existing for any lawful purpose and which, like a corporation, continues to exist notwithstanding changes in the personnel of its members or participants, and conducts its affairs through a committee, a board, or some other group acting in a representative capacity.

"Investment company" as used in this subsection shall mean a corporation (as defined in this subsection) which is registered as an investment company under the Federal Investment Company Act of 1940, as from time to time amended, and which has no preferred stock, bonds, loans or any other outstanding securities having preference or priority as to assets or earnings over its common stock and which shall have net assets of not less than $10,000,000 at the date of purchase.

"Common stock" as used in this subsection shall include the stock certificates, certificates of beneficial interests or trust participation certificates issued by any corporation or unincorporated association included under the definition of "corporation" in this subsection.

(b)  Savings accounts insured by Federal savings and loan insurance corporation.--Savings accounts of any savings association incorporated under the laws of the Commonwealth, or of any Federal savings and loan association incorporated under the laws of the United States shall be an authorized investment if the withdrawal or repurchase value thereof is insured by the Federal savings and loan insurance corporation pursuant to the act of Congress of June 27, 1934 (48 Stat. 1255), and its supplements and amendments heretofore or hereafter enacted.



Section 7310.1 - Further investment authority

§ 7310.1.  Further investment authority.

Unless a contrary intent is clearly expressed in the instrument, the authority to invest in specified types of investments will include authorization to invest in the stock of any investment company as defined in this chapter, or in any common or collective trust fund established and maintained by a corporate fiduciary, or by any affiliate of a corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code of 1954 (68A Stat. 3, 26 U.S.C. § 1504), or any successor provision, if the portfolio of the investment company or of the common or collective trust fund consists of such specified types of investments and is otherwise in conformity with the laws of the Commonwealth and of the United States.

(July 14, 1988, P.L.553, No.99, eff. imd.)

1988 Amendment.  Act 99 added section 7310.1.



Section 7311 - Real estate

§ 7311.  Real estate.

Real estate located in Pennsylvania, other than ground rents, shall be an authorized investment if the court, upon petition, aided if necessary by the report of a master, and being of the opinion that the investment will be for the advantage of the estate and that no change will be made in the course of succession by the investment, shall direct such investment.



Section 7312 - Ground rent

§ 7312.  Ground rent.

A ground rent secured upon unencumbered improved real estate located within the Commonwealth shall be an authorized investment if the reserved annual rent, capitalized at the rate of 5% per annum, shall not exceed four-fifth of the fair value of the real estate out of which it issues, determined by appraisal, as in the case of mortgages.



Section 7313 - Interest-bearing deposit

§ 7313.  Interest-bearing deposit.

An interest-bearing deposit in any bank, bank and trust company, savings bank, or national banking association, located within the Commonwealth, shall be an authorized investment if:

(1)  the maturity date or the permissible date of withdrawal does not exceed one year from the date of the deposit or any renewal thereof; and

(2)  such deposits do not exceed the amount which is fully insured by the Federal Deposit Insurance Corporation, pursuant to the act of Congress of June 16, 1933 (48 Stat. 168), and its supplements and amendments, heretofore or hereafter enacted.



Section 7314 - Common trust fund and mortgage investment fund

§ 7314.  Common trust fund and mortgage investment fund.

Any corporate fiduciary and its co-fiduciary, if any, may invest in:

(1)  Common trust fund.--A common trust fund containing only investments authorized for fiduciaries, established and maintained by the corporate fiduciary or by any affiliate of the corporate fiduciary within the meaning of section 1504 of the Internal Revenue Code and otherwise in conformity with the laws of the Commonwealth and of the United States; and

(2)  Mortgage investment fund.--A mortgage investment fund containing only mortgages and other investments authorized for fiduciaries, established and maintained by the corporate fiduciary in conformity with the laws of the Commonwealth and of the United States.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Act 182 amended par. (1). Section 15 of Act 182 provided that the amendment of par. (1) shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.



Section 7314.1 - Mutual funds

§ 7314.1.  Mutual funds.

Notwithstanding that a bank or trust company or an affiliate provides services to the investment company or investment trust, including that of an investment advisor, custodian, transfer agent, registrar, sponsor, distributor or manager, and receives reasonable compensation for those services and notwithstanding any other provision of law, a bank or trust company acting as a fiduciary, agent or otherwise may invest and reinvest in the securities of an investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.) if the portfolio of the investment company or investment trust consists substantially of investments not prohibited by the governing instrument. With respect to any funds invested, the basis upon which compensation is calculated, expressed as a percentage of asset value or otherwise, shall be disclosed by prospectus, account statement or otherwise to all persons to whom statements of the account are rendered.

(Dec. 16, 1992, P.L.1163, No.152, eff. imd.; July 7, 2006, P.L.625, No.98, eff. imd.)



Section 7315 - Retention of investments

§ 7315.  Retention of investments.

A fiduciary, if he exercises the same care and prudence as he would in the case of an authorized investment, may retain without liability for resulting loss:

(1)  any asset received in kind, even though it is not an authorized investment;

(2)  any asset purchased in reliance upon a construction, by the court, of the instrument or a provision contained therein even though the court in a subsequent proceeding adopts a contrary construction thereof; and

(3)  shares of stock or other securities (and securities received as distributions in respect thereof) of a holding company subject to the Federal Bank Holding Company Act of 1956, as amended, received upon conversion of, or in exchange for, shares of stock or other securities of a bank or a holding company subject to the Federal Bank Holding Company Act of 1956, as amended, which the fiduciary was directed or authorized to retain, in the instrument establishing the trust or otherwise.

(June 12, 1973, P.L.62, No.25, eff. imd.; Oct. 12, 1984, P.L.929, No.182, eff. imd.)

1984 Amendment.  Act 182 amended par. (3). Section 15 of Act 182 provided that the amendment of par. (3) shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.



Section 7315.1 - Retention of cash; temporary investments

§ 7315.1.  Retention of cash; temporary investments.

(a)  Uninvested cash.--A fiduciary may hold cash uninvested:

(1)  which he reasonably expects to:

(i)  distribute to beneficiaries as income on a quarterly or more frequent basis;

(ii)  use for payment of debts, taxes, expenses of administration or reinvestment within the next 90 days; or

(2)  when the amount available for investment does not justify the administrative burden of making the investment determined in the light of the facilities available to the fiduciary.

A corporate fiduciary may deposit uninvested funds in its own commercial department.

(b)  Temporary investments.--A fiduciary may make temporary investment of funds which he is entitled to hold uninvested or which he wishes to hold in liquid form in short-term interest-bearing obligations or deposits, or other short-term liquid investments, selected in each case in compliance with the standards of section 7302(b) (relating to authorized investments; in general), but without regard to any investment restrictions imposed by the governing instrument and may make a reasonable charge, in addition to all other compensation to which he is entitled, for services rendered in making the temporary investment.

(Oct. 12, 1984, P.L.929, No.182, eff. imd.; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendment.  Act 152 amended subsec. (b). See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.

1984 Amendment.  Act 182 added section 7315.1. Section 15 of Act 182 provided that section 7315.1 shall apply to trusts and the estates of decedents, whether the trust was created or the decedent died before, on or after the effective date of Act 182, as well as to funds presently held by the clerks.



Section 7316 - Life insurance, building and loan shares, and similar assets

§ 7316.  Life insurance, building and loan shares, and similar assets.

A fiduciary receiving in kind a contract of life insurance, stock in a building and loan association, or any similar asset providing for periodic payments, may retain it and continue to make the periodic payments and otherwise comply with the provisions thereof without liability for resulting loss so long as he, in the exercise of due care and prudence, shall consider advisable under the circumstances.



Section 7317 - Investments which become unauthorized

§ 7317.  Investments which become unauthorized.

A fiduciary may retain without liability for resulting loss any investment which was authorized when received or made although such investment no longer qualifies as an authorized investment, provided he exercises due care and prudence in the disposition or retention of any such nonlegal investment.



Section 7318 - Court direction

§ 7318.  Court direction.

A fiduciary appointed by the court and not acting under a trust instrument, in addition to or in place of the investments authorized by this chapter, may make and retain without liability for resulting loss, such investments as the court, upon petition of the fiduciary or of any party in interest, and after such notice as it shall direct, aided by the report of a master if necessary, shall authorize or direct, subject only to such conditions and limitations as shall be fixed by the court in the decree authorizing or directing the investment.



Section 7319 - Directions of testator or settlor

§ 7319.  Directions of testator or settlor.

(a)  General rule.--The testator or settlor in the instrument establishing a trust may prescribe the powers, duties and liabilities of the fiduciary regarding the investment or noninvestment of principal and income and the acquisition, by purchase or otherwise, retention, and disposition, by sale or otherwise, of any property which, at any time or by reason of any circumstance, shall come into his control; and whenever any such provision shall conflict with this chapter, such provision shall control notwithstanding this chapter, unless the court having jurisdiction over the trust shall otherwise decree pursuant to subsection (b) of this section. In the absence, however, of an express restriction to the contrary in the trust instrument, the fiduciary may invest in any investment authorized by this chapter.

(b)  Exception.--Where the instrument establishing a trust contains a restriction on the fiduciary's power of investment and the court having jurisdiction over the trust finds that adherence to the restriction is impractical or that the existing or reasonably foreseeable economic conditions are so far different from those prevailing at the creation of the trust that adherence to the restriction might deprive the respective beneficiaries of income and principal of the full benefits the testator or settlor intended them to enjoy, the court may release the fiduciary from the restriction to such extent and on such conditions, if any, as the court may deem appropriate.

(Dec. 10, 1974, P.L.867, No.293, eff. imd.)

1974 Amendment.  Act 293 amended subsec. (b).






Chapter 75 - Limitations on Exercise of Trustee Powers and Powers of Beneficiaries to Appoint Trustees

Section 7501 - Legislative intent

CHAPTER 75

LIMITATIONS ON EXERCISE OF TRUSTEE POWERS

AND POWERS OF BENEFICIARIES TO APPOINT TRUSTEES

Sec.

7501.  Legislative intent.

7502.  Definitions.

7503.  Application of chapter.

7504.  Certain trustee powers not exercisable.

7505.  Joint powers and appointment of nondisqualified substituted trustees.

7506.  Certain powers of beneficiaries not exercisable.

Enactment.  Chapter 75 was added December 21, 1998, P.L.1067, No.141, effective immediately.

§ 7501.  Legislative intent.

This chapter is enacted to codify, clarify and confirm certain existing common law principles of fiduciary and trust law relating to conflicts of interest on the part of trustees.



Section 7502 - Definitions

§ 7502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Interested party."  Each trustee then serving and each person having an interest in income or principal whom it would be necessary to join as a party in a proceeding for the judicial settlement of a trustee's account. The term "interested party" does not include a person who has not attained majority or is otherwise incapacitated unless a court has appointed a guardian for the person for some purpose other than acting under section 7503 (relating to application of chapter) or an agent has been appointed under a durable power of attorney that is sufficient to grant authority to act under section 7503.



Section 7503 - Application of chapter

§ 7503.  Application of chapter.

(a)  General rule.--This chapter shall apply to:

(1)  Any trust created under a governing instrument executed on or after March 21, 1999, unless the governing instrument expressly provides that this chapter does not apply.

(2)  Any trust created under a governing instrument executed before March 21, 1999, unless all interested parties affirmatively elect on or before December 21, 2001, by a written declaration signed by or on behalf of each interested party and delivered to the trustee, not to be subject to the application of this chapter. In the case of a testamentary trust, the declarations shall be filed with the register in the county in which the will was admitted to probate.

(b)  Exclusion.--This chapter shall not apply to:

(1)  Any trust during the time that the trust is revocable or amendable by its settlor.

(2)  A spouse of a decedent or settlor where the spouse is the trustee of a testamentary or inter vivos trust for which a marital deduction has been allowed.

(3)  (Deleted by amendment).

(4)  A trust under a governing instrument that by specific reference expressly rejects the application of this chapter.

(5)  (Deleted by amendment).

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 amended subsec. (b).

Cross References.  Section 7503 is referred to in section 7502 of this title.



Section 7504 - Certain trustee powers not exercisable

§ 7504.  Certain trustee powers not exercisable.

(a)  General rule.--The following powers conferred by a governing instrument upon a trustee in his or her capacity as a trustee shall not be exercised by that trustee:

(1)  The power to make discretionary distributions of either principal or income to or for the benefit of the trustee, the trustee's estate or the creditors of either unless the power is either:

(i)  limited by an ascertainable standard relating to the trustee's health, education, support or maintenance within the meaning of 26 U.S.C. §§ 2041 (relating to powers of appointment) and 2514 (relating to powers of appointment); or

(ii)  exercisable by the trustee only in conjunction with another person having a substantial interest in the property subject to the power which is adverse to the interest of the trustee within the meaning of 26 U.S.C. § 2041(b)(1)(C)(ii).

(2)  The power to make discretionary distributions of either principal or income to satisfy any of the trustee's personal legal obligations for support or other purposes.

(3)  The power to make discretionary allocations in the trustee's personal favor of receipts or expenses as between income and principal unless the trustee has no power to enlarge or shift any beneficial interest except as an incidental consequence of the discharge of the trustee's fiduciary duties.

(4)  The power to exercise any of the powers proscribed in this subsection with regard to an individual other than the trustee to the extent that the individual could exercise a similar prohibited power in connection with a trust that benefits the trustee.

(b)  Limited exercise of prohibited power.--

(1)  If a trustee is prohibited by subsection (a)(1) from exercising a power conferred upon the trustee, the trustee nevertheless may exercise that power but shall be limited to distributions for the trustee's health, education, support or maintenance to the extent otherwise permitted by the terms of the trust.

(2)  Unless otherwise prohibited by the provisions of this section, a trustee may exercise a power described herein in favor of someone other than the trustee, the trustee's estate or the creditors of either.

(c)  Exceptions.--This section shall not apply to:

(1)  A trustee who possesses in his individual capacity an unlimited right to withdraw the entire principal of the trust or has a general testamentary power of appointment over the entire principal of the trust.

(2)  A trust created under a governing instrument executed on or before March 21, 1999, if no part of the principal of the trust would have been included in the gross estate of the trustee for Federal estate tax purposes if the trustee had died on March 21, 1999, without having exercised the power under the governing instrument to make discretionary distributions of principal or income to or for the benefit of the trustee, the trustee's estate or the creditors of either.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 added subsec. (c).

Cross References.  Section 7504 is referred to in section 7505 of this title.



Section 7505 - Joint powers and appointment of nondisqualified substituted trustees

§ 7505.  Joint powers and appointment of nondisqualified substituted trustees.

If a governing instrument contains a power proscribed under section 7504 (relating to certain trustee powers not exercisable), the following shall apply:

(1)  If the power is conferred on two or more trustees, it may be exercised by the trustee or trustees who are not so prohibited as if they were the only trustee or trustees.

(2)  If there is no trustee in office who can exercise the power as provided in paragraph (1), the court, upon petition and hearing after such notice as it may direct, shall appoint a trustee who is not disqualified and whose term in office shall be as the court directs for the sole purpose of exercising the powers that the other trustees cannot exercise.



Section 7506 - Certain powers of beneficiaries not exercisable

§ 7506.  Certain powers of beneficiaries not exercisable.

(a)  General rule.--No beneficiary of a trust in an individual, trustee or other capacity may appoint himself or herself as trustee or remove a trustee and appoint in place of the trustee so removed a trustee who is related or subordinate to the beneficiary within the meaning of section 672(c) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 672(c)) in each case unless:

(1)  the trustee's discretionary power to make distributions to or for the beneficiary is limited by an ascertainable standard relating to the beneficiary's health, education, support or maintenance within the meaning of sections 2041 and 2514 of the Internal Revenue Code of 1986 (26 U.S.C. §§ 2041 and 2514);

(2)  the trustee's discretionary power may not be exercised to satisfy any of the beneficiary's legal obligations for support or other purposes; and

(3)  the trustee's discretionary power may not be exercised to grant to the beneficiary a general power to appoint property of the trust to the beneficiary, the beneficiary's estate or the creditors of either within the meaning of section 2041 of the Internal Revenue Code of 1986 (26 U.S.C. § 2041).

(b)  Exceptions.--This section shall not apply:

(1)  if the appointment of the trustee by the beneficiary may be made only in conjunction with another person having a substantial interest in the property of the trust subject to the power which is adverse to the exercise of the power in favor of the beneficiary within the meaning of section 2041(b)(1)(C)(ii) of the Internal Revenue Code of 1986 (26 U.S.C. § 2041(b)(1)(C)(ii)) or the appointment is in conformity with a procedure governing appointments approved by the court before December 21, 1998;

(2)  to any beneficiary who possesses in an individual capacity an unlimited right to withdraw the entire principal of the trust or has a general testamentary power of appointment over the entire principal of the trust; or

(3)  to a trust created under a governing instrument executed on or before March 21, 1999, if no part of the principal of the trust would have been included in the gross estate of the beneficiary for Federal estate tax purposes if the beneficiary had died on March 21, 1999.

(July 7, 2006, P.L.625, No.98, eff. 60 days)






Chapter 77 - Trusts

Section 7701 - Short title of chapter - UTC 101

CHAPTER 77

TRUSTS

Subchapter

A.  General Provisions

B.  Judicial Proceedings

C.  Representation

D.  Creation, Validity, Modification and Termination of Trust

E.  Creditor's Claims; Spendthrift and Discretionary Trusts

F.  Revocable Trusts

G.  Office of Trustee

H.  Duties and Powers of Trustee

I.  Liability of Trustees and Rights of Persons Dealing with Trustees

J.  Miscellaneous Provisions

Enactment.  Chapter 77 was added July 7, 2006, P.L.625, No.98, effective in 120 days.

Applicablity.  Section 16(3) of Act 98 of 2006 provided that, except for sections 7737 and 7752(a), Chapter 77 shall apply to all trusts created before, on or after the effective date of par. (3).

Cross References.  Chapter 77 is referred to in section 6114 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

7701.  Short title of chapter - UTC 101.

7702.  Scope of chapter - UTC 102.

7703.  Definitions - UTC 103.

7704.  Knowledge - UTC 104.

7705.  Trust instrument controls; mandatory rules - UTC 105.

7706.  Common law of trusts; principles of equity - UTC 106.

7707.  Governing law - UTC 107.

7708.  Situs of trust.

7709.  Methods and waiver of notice - UTC 109.

7710.  Notice; others treated as beneficiaries - UTC 110.

7710.1. Nonjudicial settlement agreements - UTC 111.

7710.2.  Rules of construction - UTC 112.

Cross References.  Subchapter A is referred to in section 7701 of this title.

§ 7701.  Short title of chapter - UTC 101.

Subchapters A (relating to general provisions) through I (relating to liability of trustees and rights of persons dealing with trustees) shall be known and may be cited as the Uniform Trust Act.



Section 7702 - Scope of chapter - UTC 102

§ 7702.  Scope of chapter - UTC 102.

This chapter applies to express trusts, charitable and noncharitable, and trusts created pursuant to a statute, judgment or decree that requires the trust to be administered in the manner of an express trust.



Section 7703 - Definitions - UTC 103

§ 7703.  Definitions - UTC 103.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Action."  With respect to an act of a trustee, includes a failure to act.

"Beneficiary."  A person that:

(1)  has a present or future beneficial interest in a trust, vested or contingent; or

(2)  in a capacity other than that of trustee or protector, holds a power of appointment over trust property.

"Charitable trust."  A trust, or portion of a trust, created for a charitable purpose described in section 7735(a) (relating to charitable purposes; enforcement - UTC 405).

"Current beneficiary."  A person 18 years of age or older to or for whom income or principal of a trust must be distributed currently or a person 25 years of age or older to or for whom income or principal of a trust may, in the trustee's discretion, be distributed currently.

"Guardian."  A person other than a guardian ad litem who is appointed by the court to make decisions regarding the property of an individual.

"Interests of the beneficiaries."  The beneficial interests provided in the trust instrument.

"Jurisdiction."  With reference to a geographic area, a country, state or county.

"Power of withdrawal."  The unrestricted power of a beneficiary, acting as a beneficiary and not as a trustee, to transfer to himself or herself the entire legal and beneficial interest in all or a portion of trust property. However, a power to withdraw the greater of the amount specified in section 2041(b)(2), 2503(b) or 2514(e) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 2041(b)(2), 2503(b) or 2514(e)), or any lesser amount determined by reference to one or more of these provisions, may not be treated as a power of withdrawal.

"Property."  Anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

"Qualified beneficiary."  Assuming nonexercise of all testamentary powers of appointment, a beneficiary who on the date the beneficiary's qualification is determined:

(1)  is a distributee or permissible distributee of trust income or principal;

(2)  would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph (1) terminated on that date; or

(3)  would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

"Revocable trust."  A trust is revocable to the extent the settlor, immediately before the time as of which the determination is made, had the power, acting without the consent of the trustee or any person holding an interest adverse to revocation, to prevent the transfer of the trust property at the settlor's death by revocation or amendment of or withdrawal of property from the trust.

"Settlor."  A person, including a testator, who creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

"Spendthrift provision."  A provision in a trust instrument that restrains both voluntary and involuntary transfer of a beneficiary's interest.

"Trust instrument."  A will or other written instrument executed by the settlor that contains trust provisions, including any amendments thereto.

"Trustee."  Includes an original, additional and successor trustee and a cotrustee.



Section 7704 - Knowledge - UTC 104

§ 7704.  Knowledge - UTC 104.

(a)  When person has knowledge.--For the purposes of this chapter and subject to subsection (b), a person has knowledge of a fact involving a trust if the person has:

(1)  actual knowledge of it;

(2)  received a notice or notification of it; or

(3)  reason to know it from all the facts and circumstances known to the person at the time in question.

(b)  Employees.--For the purposes of this chapter, an organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



Section 7705 - Trust instrument controls; mandatory rules - UTC 105

§ 7705.  Trust instrument controls; mandatory rules - UTC 105.

(a)  Trust instrument controls.--Except as provided in subsection (b), the provisions of a trust instrument prevail over any contrary provisions of this chapter.

(b)  Mandatory rules.--Notwithstanding a contrary provision in the trust instrument, the following rules apply:

(1)  The requirements for creating a trust set forth in section 7732 (relating to requirements for creation - UTC 402).

(2)  The duty of a trustee to act in good faith and in accordance with the purposes of the trust as set forth in section 7771 (relating to duty to administer trust - UTC 801).

(3)  The requirement in section 7734 (relating to trust purposes - UTC 404) that a trust's purpose be lawful and not contrary to public policy.

(4)  The power of the court to modify or terminate a trust under sections 7740 (relating to termination of trusts; proceedings for termination or modification of trusts - UTC 410) through 7740.6 (relating to modification to achieve settlor's tax objectives - UTC 416).

(5)  The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in Subchapter E (relating to creditor's claims; spendthrift and discretionary trusts).

(6)  The power of the court under section 7762 (relating to trustee's bond - UTC 702).

(7)  The power of the court under section 7768(b) (relating to compensation of trustee - UTC 708) to adjust a trustee's compensation specified in the trust instrument.

(8)  The duty of a trustee under section 7780.3 (relating to duty to inform and report).

(9)  (Reserved).

(10)  The effect of an exculpatory term under section 7788 (relating to exculpation of trustee - UTC 1008).

(11)  The rights under sections 7790 (relating to limitation on personal liability of trustee - UTC 1010) through 7790.3 (relating to certification of trust - UTC 1013) of a person other than a trustee or beneficiary.

(12)  Periods of limitation for commencing a judicial proceeding.

(13)  The power of the court to take action and exercise jurisdiction as may be necessary in the interests of justice.

(14)  The subject matter jurisdiction of the court described in Chapter 7 (relating to orphans' court divisions) and venue for commencing a proceeding as provided in section 7714 (relating to venue - UTC 204).

Cross References.  Section 7705 is referred to in section 7707 of this title.



Section 7706 - Common law of trusts; principles of equity - UTC 106

§ 7706.  Common law of trusts; principles of equity - UTC 106.

The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or another statute of this Commonwealth.



Section 7707 - Governing law - UTC 107

§ 7707.  Governing law - UTC 107.

The meaning and effect of the provisions of a trust instrument shall be determined by:

(1)  the law of the jurisdiction designated in the trust instrument, but the mandatory rules of section 7705(b) (relating to trust instrument controls; mandatory rules - UTC 105) shall govern if different from the law of the jurisdiction designated in the trust instrument; or

(2)  in the absence of an effective designation in the trust instrument, the law of the jurisdiction in which the settlor is domiciled when the trust becomes irrevocable.



Section 7708 - Situs of trust

§ 7708.  Situs of trust.

(a)  Specified in trust instrument.--Without precluding other means for establishing a sufficient connection with the designated jurisdiction, provisions of a trust instrument designating the situs of the trust are valid and controlling if:

(1)  a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction;

(2)  all or part of the trust administration occurs in the designated jurisdiction; or

(3)  one or more of the beneficiaries resides in the designated jurisdiction.

(b)  Unspecified in trust instrument.--If the trust instrument does not specify a situs:

(1)  The situs of a testamentary trust shall be:

(i)  in the county where letters were granted to the personal representative;

(ii)  if letters under subparagraph (i) have not been granted, in a county where the letters might have been granted; or

(iii)  if letters under subparagraph (i) have not been granted and are not subject to being granted, in a county in which any trustee resides or has a place of business.

(2)  The situs of an inter vivos trust whose settlor is domiciled in this Commonwealth when the trust becomes irrevocable or, in the case of a revocable trust, when the first application is made to a court concerning the trust shall be:

(i)  during the settlor's lifetime, either in the county of the settlor's principal residence or in the county in which any of the trustees resides or has a place of business; and

(ii)  after the settlor's death:

(A)  in the county in which letters have been granted to the settlor's personal representative;

(B)  in a county in which letters might have been granted;

(C)  in a county which is the principal place of the trust's administration; or

(D)  in a county in which any trustee resides or has a place of business.

(3)  The situs of an inter vivos trust whose settlor either is living and not domiciled in this Commonwealth at the time when the first application is made to a court concerning the trust or was not domiciled in this Commonwealth at the settlor's death after which the first application to a court concerning the trust is made thereafter shall be in a county where:

(i)  a trustee's principal place of business is located or a trustee is a resident;

(ii)  all or part of the trust administration occurs; or

(iii)  one or more of the beneficiaries reside.

(c)  Transfer.--By complying with subsections (d) and (e), the trustee may transfer the trust's situs to another jurisdiction if either immediately before or immediately after the proposed transfer:

(1)  a trustee's principal place of business is located in or a trustee is a resident of the proposed jurisdiction;

(2)  all or part of the trust administration occurs in the proposed jurisdiction; or

(3)  one or more of the beneficiaries reside in the proposed jurisdiction.

(d)  Notice of transfer.--The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's situs at least 60 days before the date as of which the trustee intends to change the situs. The notice of proposed transfer must include the following:

(1)  The name of the jurisdiction to which the situs is to be transferred.

(2)  The address and telephone number at the new location at which the trustee can be contacted.

(3)  The reasons for the proposed transfer.

(4)  The date on which the proposed transfer is anticipated to occur.

(5)  A statement that if the situs is changed as the trustee proposes, venue will thereafter be in the county of the new situs consistent with section 7714 (relating to venue - UTC 204).

(6)  The name and address of the court before which judicial actions involving the trust will be heard after the situs is changed as the trustee proposes.

(7)  A statement that the change in situs will occur only if all qualified beneficiaries of the trust consent in writing to the change.

(e)  Consent to transfer.--A trustee may transfer a trust's situs under this section without court approval if all the qualified beneficiaries of the trust consent in writing to the change.

(f)  Successor trustee.--In connection with a transfer of the trust's situs, the trustee may transfer some or all of the trust property to a successor trustee designated in the trust instrument or appointed pursuant to section 7764 (relating to vacancy in trusteeship; appointment of successor - UTC 704).

(g)  Court-directed change in situs.--A court having jurisdiction of a testamentary or inter vivos trust, on application of a trustee or any party in interest, after notice as the court shall direct and aided if necessary by the report of a master and after accounting as the court shall require, may direct, notwithstanding any other provision of this chapter, that the situs of the trust shall be changed to any other place within or without this Commonwealth if the court shall find the change necessary or desirable for the proper administration of the trust.

(h)  Claims not discharged.--A change in situs under this section does not discharge any claim against the trustee.



Section 7709 - Methods and waiver of notice - UTC 109

§ 7709.  Methods and waiver of notice - UTC 109.

(a)  Notice generally.--Notice to a person under this chapter or the sending of a document to a person under this chapter must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business and a properly directed electronic message.

(b)  Unknown identity or location.--Notice otherwise required under this chapter or a document otherwise required to be sent under this chapter need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee, but the trustee shall create and maintain indefinitely a written record of the steps the trustee took to identify or locate the person.

(c)  Waiver.--Notice under this chapter or the sending of a document under this chapter may be waived in writing by the person to be notified or sent the document.

(d)  Notice of judicial proceeding.--Notice of a judicial proceeding must be given as provided in the applicable rules of court.



Section 7710 - Notice; others treated as beneficiaries - UTC 110

§ 7710.  Notice; others treated as beneficiaries - UTC 110.

(a)  Notice.--Whenever notice to qualified or current beneficiaries of a trust is required under this chapter, the trustee must also give notice to any other beneficiary who has sent the trustee a written request for notice.

(b)  Enforcement by charitable organization expressly named in instrument.--A charitable organization expressly named in the trust instrument to receive distributions from the trust has the rights of a beneficiary under this chapter.

(c)  Enforcement by others.--A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in section 7738 (relating to trust for care of animal - UTC 408) or 7739 (relating to noncharitable trust without ascertainable beneficiary - UTC 409) has the rights of a beneficiary under this chapter.

(d)  Office of Attorney General.--The Office of Attorney General has the rights of a charitable organization expressly named in the trust instrument to receive distributions from a trust having its situs in this Commonwealth and the right to notice of any proceeding or nonjudicial settlement agreement in which there is a charitable interest or purpose.



Section 7710.1 - Nonjudicial settlement agreements - UTC 111

§ 7710.1.  Nonjudicial settlement agreements - UTC 111.

(a)  (Reserved).

(b)  General rule.--Except as otherwise provided in subsection (c), all beneficiaries and trustees of a trust may enter into a binding nonjudicial settlement agreement with respect to any matter involving the trust. The rules of Subchapter C (relating to representation) shall apply to a settlement agreement under this section.

(c)  Exception.--A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

(d)  Matters that may be resolved.--Matters that may be resolved by a nonjudicial settlement agreement include the following:

(1)  The interpretation or construction of the provisions of a trust instrument.

(2)  The approval of a trustee's report or accounting or waiver of the preparation of a trustee's report or accounting.

(3)  Direction to a trustee to perform or refrain from performing a particular act.

(4)  The resignation or appointment of a trustee and the determination of a trustee's compensation.

(5)  Transfer of a trust's situs.

(6)  Liability or release from liability of a trustee for an action relating to the trust.

(7)  The grant to a trustee of any necessary or desirable power.

(8)  The exercise or nonexercise of any power by a trustee.

(9)  Questions relating to the property or an interest in property held as part of a trust.

(10)  An action or proposed action by or against a trust or trustee.

(11)  The modification or termination of a trust.

(12)  An investment decision, policy, plan or program of a trustee.

(13)  Any other matter concerning the administration of a trust.

(e)  Request of court.--Any beneficiary or trustee of a trust may request the court to approve a nonjudicial settlement agreement to determine whether the representation as provided in Subchapter C was adequate or whether the agreement contains terms and conditions the court could have properly approved.

Cross References.  Section 7710.1 is referred to in section 7721 of this title.



Section 7710.2 - Rules of construction - UTC 112

§ 7710.2.  Rules of construction - UTC 112.

The rules of construction that apply in this Commonwealth to the provisions of testamentary trusts also apply as appropriate to the provisions of inter vivos trusts.



Section 7711 - Role of court in administration of trust - UTC 201

SUBCHAPTER B

JUDICIAL PROCEEDINGS

Sec.

7711.  Role of court in administration of trust - UTC 201.

7712.  Jurisdiction over trustee and beneficiary - UTC 202.

7713.  (Reserved).

7714.  Venue - UTC 204.

Cross References.  Subchapter B is referred to in section 7701 of this title.

§ 7711.  Role of court in administration of trust - UTC 201.

(a)  Judicial intervention.--The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b)  Judicial supervision.--A trust is not subject to continuing judicial supervision unless ordered by the court.

(c)  Scope of proceeding.--A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for declaratory judgment.



Section 7712 - Jurisdiction over trustee and beneficiary - UTC 202

§ 7712.  Jurisdiction over trustee and beneficiary - UTC 202.

(a)  Personal jurisdiction over trustee.--By accepting the trusteeship of a trust having its situs in this Commonwealth or by moving the situs to this Commonwealth, the trustee submits personally to the jurisdiction of the courts of this Commonwealth regarding any matter involving the trust.

(b)  Personal jurisdiction over beneficiary.--With respect to their interests in the trust, the beneficiaries of a trust having its situs in this Commonwealth are subject to the jurisdiction of the courts of this Commonwealth regarding any matter involving the trust. By not releasing or disclaiming the beneficiary's beneficial interest in the trust, a beneficiary of a trust having its situs in this Commonwealth submits personally to the jurisdiction of the courts of this Commonwealth regarding any matter involving the trust.

(c)  Additional jurisdictional methods.--This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust.



Section 7713 - (Reserved)

§ 7713.  (Reserved).



Section 7714 - Venue - UTC 204

§ 7714.  Venue - UTC 204.

(a)  General rule.--Except as otherwise provided in subsection (b), venue for a judicial proceeding involving a trust is in the county of this Commonwealth in which the trust's situs is located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

(b)  Exceptions.--

(1)  If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in:

(i)  any county in which a beneficiary resides;

(ii)  any county in which trust property is located; or

(iii)  if the trust is created by will, the county in which the decedent's estate was or is being administered.

(2)  The venue of proceedings that are pending on the effective date of this section shall not be disturbed.

Cross References.  Section 7714 is referred to in sections 7705, 7708 of this title.



Section 7721 - Scope; definition of trust matter

SUBCHAPTER C

REPRESENTATION

Sec.

7721.  Scope; definition of trust matter.

7722.  Representation of parties in interest in general.

7723.  Representatives and persons represented.

7724.  Appointment of representative.

7725.  Notice of representation.

7726.  Representation ineffective if person objects.

Cross References.  Subchapter C is referred to in sections 7701, 7710.1, 7740.1 of this title.

§ 7721.  Scope; definition of trust matter.

(a)  Scope.--This subchapter shall apply to this entire chapter unless the context clearly specifies the contrary.

(b)  Definition.--As used in this subchapter, the term "trust matter" includes a judicial proceeding and a nonjudicial settlement, agreement or act pertaining to any matter listed in section 7710.1(d) (relating to nonjudicial settlement agreements - UTC 111).



Section 7722 - Representation of parties in interest in general

§ 7722.  Representation of parties in interest in general.

(a)  Judicial proceeding.--In a judicial proceeding involving a trust matter, an order or decree of the court that binds the representative or representatives is binding upon a person, class of persons or both represented in accordance with section 7723 (relating to representatives and persons represented) if the trustee notifies the representatives in writing whom they represent, they do not decline the representation as provided in section 7725 (relating to notice of representation) and they act in good faith.

(b)  Nonjudicial resolution.--In a nonjudicial resolution of a trust matter, notice to, the consent or approval of or the waiver or release by the representative or representatives is binding upon a person, class of persons or both represented in accordance with section 7723 if the trustee notifies the representatives in writing whom they represent, they do not decline the representation as provided in section 7725 and they act in good faith.

(c)  Permissible consideration.--In making decisions, a representative may consider general benefit accruing to the living members of the family of the person represented.



Section 7723 - Representatives and persons represented

§ 7723.  Representatives and persons represented.

The following rules except as set forth in paragraph (7) apply to the extent there is no conflict of interest with respect to the matter at issue between the representative and the person or persons represented that might affect the impartiality of the representative and, if two or more persons are being represented, to the extent there is no conflict of interest with respect to the matter at issue between or among the persons represented that might affect the impartiality of the representative:

(1)  A plenary guardian represents the person whose estate the guardian supervises, and a limited guardian represents the person whose estate the guardian supervises within the scope of authority prescribed by the court order that defines the guardian's authority.

(2)  An agent under a general power of attorney represents the agent's principal, and an agent under a limited power of attorney represents the principal within the scope of the agent's authority under the power of attorney.

(3)  Where property or an interest in property is vested in a class of persons, the living sui juris class members represent the class members who are minors, unborn, unknown or unascertained.

(4)  Where property or an interest in property will pass to a class of persons upon the occurrence of a future event, the living sui juris class members represent the class members who are minors, unborn, unknown or unascertained. The class members entitled to represent other class members or potential class members are the persons who would take the property or interest in property if the future event had occurred immediately before the commencement of the judicial proceeding relating to the property or interest in property or immediately before the effective date of the nonjudicial resolution of the matter.

(5)  Where property or an interest in property will pass to a person, class of persons or both upon the occurrence of a future event, but the property or interest in property will pass to another person, class of persons or both upon the occurrence of an additional future event, the person, class of persons or both who would take upon the occurrence of the first event represents the person, class of persons or both who would take upon the occurrence of the additional event, provided their interests are identical or substantially similar for purposes of the particular trust matter. If a class of persons would take upon the occurrence of the first event, paragraph (4) applies to representation between or among the class.

(6)  A person represents all minors or unborn individuals and persons whose identity or location is unknown and not reasonably ascertainable, to the extent such persons are not otherwise represented, if the interests of the person and the person represented are substantially identical with respect to the particular question or dispute involved.

(7)  Whether or not there is a conflict of interest described in this section, the sole holder or all coholders of a presently exercisable or testamentary power of appointment represent all potential appointees and all takers in default of exercise of the power of appointment if the holder may appoint to:

(i)  the holder's estate, the holder's creditors or the creditors of the holder's estate; or

(ii)  anyone other than the holder's estate, the holder's creditors and the creditors of the holder's estate.

(8)  The sole holder or all coholders of a presently exercisable or testamentary power of appointment not described in paragraph (7) represent all potential appointees and all takers in default of exercise of the power who are also potential appointees.

(9)  Except as provided in paragraph (1), a person represents the person's minor and unborn descendants.

Cross References.  Section 7723 is referred to in sections 7722, 7724 of this title.



Section 7724 - Appointment of representative

§ 7724.  Appointment of representative.

Notwithstanding any other provision of this subchapter, if in any judicial proceeding involving a trust matter the court determines that the representation provided by section 7723 (relating to representatives and persons represented) is or might be inadequate, the court may appoint a guardian ad litem or trustee ad litem to represent the inadequately represented person, class of persons or both.



Section 7725 - Notice of representation

§ 7725.  Notice of representation.

A person representing another must be given written notice by the trustee that the person is representing the other person. A person to whom the notice is given is presumed to accept the representation unless the person declines the representation in a writing delivered to the trustee no later than 30 days after receipt of the notice.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

Cross References.  Section 7725 is referred to in section 7722 of this title.



Section 7726 - Representation ineffective if person objects

§ 7726.  Representation ineffective if person objects.

Notwithstanding the provisions of this subchapter, a person may not represent another who is sui juris and files a written objection to representation with the trustee.



Section 7731 - Creation of trust - UTC 401

SUBCHAPTER D

CREATION, VALIDITY, MODIFICATION

AND TERMINATION OF TRUST

Sec.

7731.  Creation of trust - UTC 401.

7732.  Requirements for creation - UTC 402.

7733.  Written trusts created in other jurisdictions - UTC 403.

7734.  Trust purposes - UTC 404.

7735.  Charitable purposes; enforcement - UTC 405.

7736.  Creation of trust induced by fraud, duress or undue influence - UTC 406.

7737.  Oral trusts unenforceable.

7738.  Trust for care of animal - UTC 408.

7739.  Noncharitable trust without ascertainable beneficiary - UTC 409.

7740.  Termination of trusts; proceedings for termination or modification of trusts - UTC 410.

7740.1. Modification or termination of noncharitable irrevocable trust by consent - UTC 411.

7740.2. Modification or termination of noncharitable irrevocable trust by court - UTC 412.

7740.3. Charitable trusts - UTC 413.

7740.4. Modification or termination of noncharitable trust - UTC 414.

7740.5. Reformation to correct mistakes - UTC 415.

7740.6. Modification to achieve settlor's tax objectives - UTC 416.

7740.7. Division of trusts.

7740.8. Combination of trusts.

Cross References.  Subchapter D is referred to in section 7701 of this title; sections 5547, 5548 of Title 15 (Corporations and Unincorporated Associations).

§ 7731.  Creation of trust - UTC 401.

A trust may be created by:

(1)  transfer of property under a written instrument to another person as trustee during the settlor's lifetime or by will or other written disposition taking effect upon the settlor's death;

(2)  written declaration, signed by or on behalf and at the direction of the owner of property as required by section 7732 (relating to requirements for creation - UTC 402), that the owner holds identifiable property as trustee; or

(3)  written exercise of a power of appointment in favor of a trustee.



Section 7732 - Requirements for creation - UTC 402

§ 7732.  Requirements for creation - UTC 402.

(a)  Requirements.--A trust is created only if:

(1)  the settlor has capacity to create a trust;

(2)  the settlor signs a writing that indicates an intention to create the trust and contains provisions of the trust;

(3)  the trust has a definite beneficiary or is:

(i)  a charitable trust;

(ii)  a trust for the care of an animal, as provided in section 7738 (relating to trust for care of animal - UTC 408); or

(iii)  a trust for a noncharitable purpose, as provided in section 7739 (relating to noncharitable trust without ascertainable beneficiary - UTC 409);

(4)  the trustee has duties to perform; and

(5)  the same person is not the sole trustee and sole beneficiary of the trust.

(b)  (Reserved).

(b.1)  Signature by mark or another.--A trust instrument other than a will may be signed by mark or by a person other than the settlor on behalf of and at the direction of the settlor in the same manner as a power of attorney under Chapter 56 (relating to powers of attorney).

(c)  Power to select beneficiary from indefinite class.--A power in a trustee to select a beneficiary from an indefinite class is valid. If the power with respect to a noncharitable trust is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

(d)  Definition.--As used in this section, the term "definite beneficiary" means a beneficiary that can be ascertained now or in the future, subject to any applicable rule against perpetuities.

Cross References.  Section 7732 is referred to in sections 7705, 7731 of this title.



Section 7733 - Written trusts created in other jurisdictions - UTC 403

§ 7733.  Written trusts created in other jurisdictions - UTC 403.

A written trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which, at the time of creation:

(1)  the settlor was domiciled, had a residence or was a national;

(2)  a trustee was domiciled or had a place of business; or

(3)  any trust property was located.



Section 7734 - Trust purposes - UTC 404

§ 7734.  Trust purposes - UTC 404.

A trust may be created only to the extent its purposes are lawful and not contrary to public policy.

Cross References.  Section 7734 is referred to in section 7705 of this title.



Section 7735 - Charitable purposes; enforcement - UTC 405

§ 7735.  Charitable purposes; enforcement - UTC 405.

(a)  Purposes.--A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes or other purposes the achievement of which is beneficial to the community.

(b)  Selection by court.--If the provisions of a charitable trust instrument do not indicate or authorize the trustee to select a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c)  Proceeding to enforce trust.--A proceeding to enforce a charitable trust may be brought by the settlor during the settlor's lifetime or at any time by the Attorney General, a charitable organization expressly named in the trust instrument to receive distributions from the trust or any other person who has standing to do so.

Cross References.  Section 7735 is referred to in section 7703 of this title.



Section 7736 - Creation of trust induced by fraud, duress or undue influence - UTC 406

§ 7736.  Creation of trust induced by fraud, duress or undue influence - UTC 406.

A trust or an amendment to a trust is voidable to the extent its creation was induced by fraud, duress or undue influence.



Section 7737 - Oral trusts unenforceable

§ 7737.  Oral trusts unenforceable.

Oral trusts are unenforceable in this Commonwealth.

Applicability.  Section 16(4)(i) of Act 98 of 2006 provided that section 7737 shall not apply to oral trusts created before the effective date of par. (4)(i).



Section 7738 - Trust for care of animal - UTC 408

§ 7738.  Trust for care of animal - UTC 408.

(a)  Creation and termination.--A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b)  Enforcement.--A trust authorized by this section may be enforced by a person appointed in the trust instrument or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c)  Limitation.--Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the trust instrument, property not required for the intended use must be distributed to the settlor if then living, otherwise to the settlor's successors in interest.

Cross References.  Section 7738 is referred to in sections 7710, 7732, 7739 of this title.



Section 7739 - Noncharitable trust without ascertainable beneficiary - UTC 409

§ 7739.  Noncharitable trust without ascertainable beneficiary - UTC 409.

Except as otherwise provided in section 7738 (relating to trust for care of animal - UTC 408) or by another statute:

(1)  A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 21 years.

(2)  A trust authorized by this section may be enforced by a person appointed in the trust instrument or, if no person is so appointed, by a person appointed by the court.

(3)  Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the trust instrument, property not required for the intended use must be distributed to the settlor if then living, otherwise to the settlor's successors in interest.

Cross References.  Section 7739 is referred to in sections 7710, 7732 of this title.



Section 7740 - Termination of trusts; proceedings for termination or modification of trusts - UTC 410

§ 7740.  Termination of trusts; proceedings for termination or modification of trusts - UTC 410.

(a)  Termination.--A trust terminates to the extent it is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved or the purposes of the trust have become unlawful or contrary to public policy. In addition, a trust may be terminated by the methods prescribed by sections 7740.1 (relating to modification or termination of noncharitable irrevocable trust by consent - UTC 411) through 7740.4 (relating to modification or termination of noncharitable trust - UTC 414).

(b)  Proceedings for termination or modification.--The settlor, the trustee or a beneficiary may commence a proceeding to approve or disapprove a proposed modification or termination under sections 7740.1 through 7740.6 (relating to modification to achieve settlor's tax objectives - UTC 416), the division of a trust under section 7740.7 (relating to division of trusts) or the combination of trusts under section 7740.8 (relating to combination of trusts). The settlor of a charitable trust may commence a proceeding to modify the trust under section 7740.3 (relating to charitable trusts - UTC 413).

Cross References.  Section 7740 is referred to in section 7705 of this title.



Section 7740.1 - Modification or termination of noncharitable irrevocable trust by consent - UTC 411

§ 7740.1.  Modification or termination of noncharitable irrevocable trust by consent - UTC 411.

(a)  Consent by settlor and beneficiaries.--A noncharitable irrevocable trust may be modified or terminated upon consent of the settlor and all beneficiaries even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's modification or termination may be exercised by a guardian, an agent under the settlor's general power of attorney or an agent under the settlor's limited power of attorney that specifically authorizes that action. Notwithstanding Subchapter C (relating to representation), the settlor may not represent a beneficiary in the modification or termination of a trust under this subsection.

(b)  Consent by beneficiaries with court approval.--A noncharitable irrevocable trust may be modified upon the consent of all the beneficiaries only if the court concludes that the modification is not inconsistent with a material purpose of the trust. A noncharitable irrevocable trust may be terminated upon consent of all the beneficiaries only if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust.

(b.1)  Spendthrift provision.--A spendthrift provision in a trust instrument is presumed to constitute a material purpose of the trust.

(c)  Distribution upon termination.--Upon termination of a trust under subsection (a) or (b), the trustee shall distribute the trust property as agreed by the beneficiaries.

(d)  Consent by some beneficiaries with court approval.--If not all the beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b), the modification or termination may be approved by the court only if the court is satisfied that:

(1)  if all the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2)  the interests of a beneficiary who does not consent will be adequately protected.

Cross References.  Section 7740.1 is referred to in sections 7705, 7740 of this title.



Section 7740.2 - Modification or termination of noncharitable irrevocable trust by court - UTC 412

§ 7740.2.  Modification or termination of noncharitable irrevocable trust by court - UTC 412.

(a)  Unanticipated circumstances.--The court may modify the administrative or dispositive provisions of a noncharitable irrevocable trust, make an allowance from the principal of the trust or terminate the trust if, because of circumstances that apparently were not anticipated by the settlor, modification, allowance or termination will further the purposes of the trust. To the extent practicable, the modification or allowance shall approximate the settlor's probable intention.

(b)  Inability to administer effectively.--The court may modify the administrative provisions of a noncharitable irrevocable trust if adherence to the existing provisions would be impracticable or wasteful or impair the trust's administration.

(c)  Distribution of property.--Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

Cross References.  Section 7740.2 is referred to in sections 7705, 7740 of this title.



Section 7740.3 - Charitable trusts - UTC 413

§ 7740.3.  Charitable trusts - UTC 413.

(a)  General rule.--Except as otherwise provided in subsection (b), if a particular charitable purpose becomes unlawful, impracticable or wasteful:

(1)  the trust does not fail, in whole or in part;

(2)  the trust property does not revert to the settlor or the settlor's successors in interest; and

(3)  the court shall apply cy pres to fulfill as nearly as possible the settlor's charitable intention, whether it be general or specific.

(b)  Exception.--A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection (a) to apply cy pres.

(c)  Administrative deviation.--A court may modify an administrative provision of a charitable trust to the extent necessary to preserve the trust.

(d)  Administrative termination of small charitable trusts.--A trust solely for charitable purposes having assets of less than $100,000 may be terminated at its inception or at any time thereafter by the trustee with the consent of the Attorney General and all charitable organizations that are designated as beneficiaries by name in the trust instrument. Upon termination, the assets, subject to the approval of the Attorney General, shall be delivered to the organizations, if any, designated in the trust instrument or, if none, to organizations selected by the trustee, in either case to be held and applied for the general or specific charitable purposes and on the terms that will, in the trustee's discretion, fulfill as nearly as possible the settlor's intention.

(e)  Judicial termination of charitable trusts.--If the separate existence of a trust, whenever created, solely for charitable purposes results or will result in administrative expense or other burdens unreasonably out of proportion to the charitable benefits, the court may, upon application of the trustee or any interested person and after notice to the Attorney General, terminate the trust, either at its inception or at any time thereafter, and award the assets outright, free of the trust, to the charitable organizations, if any, designated in the trust instrument or, if none, to charitable organizations selected by the court, in either case for the purposes and on the terms that the court may direct to fulfill as nearly as possible the settlor's intentions other than any intent to continue the trust, if the court is satisfied that the charitable organizations will properly use or administer the assets.

Cross References.  Section 7740.3 is referred to in sections 7705, 7740 of this title.



Section 7740.4 - Modification or termination of noncharitable trust - UTC 414

§ 7740.4.  Modification or termination of noncharitable trust - UTC 414.

(a)  Trustee's authority.--A trustee of a noncharitable trust may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration, the trustee has given written notice to the qualified beneficiaries at least 60 days before the proposed termination and no qualified beneficiary provides the trustee with a written objection to the proposed termination on or before the date specified in the notice.

(b)  Court authority.--The court may modify or terminate a noncharitable trust, or remove the trustee and appoint a different trustee, if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c)  Distribution of trust property.--Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

Cross References.  Section 7740.4 is referred to in sections 7705, 7740 of this title.



Section 7740.5 - Reformation to correct mistakes - UTC 415

§ 7740.5.  Reformation to correct mistakes - UTC 415.

The court may reform a trust instrument, even if unambiguous, to conform to the settlor's probable intention if it is proved by clear and convincing evidence that the settlor's intent as expressed in the trust instrument was affected by a mistake of fact or law, whether in expression or inducement. The court may provide that the modification have retroactive effect.

Cross References.  Section 7740.5 is referred to in sections 7705, 7740 of this title.



Section 7740.6 - Modification to achieve settlor's tax objectives - UTC 416

§ 7740.6.  Modification to achieve settlor's tax objectives - UTC 416.

The court may modify a trust instrument in a manner that is not contrary to the settlor's probable intention in order to achieve the settlor's tax objectives. The court may provide that the modification have retroactive effect.

Cross References.  Section 7740.6 is referred to in sections 7705, 7740 of this title.



Section 7740.7 - Division of trusts

§ 7740.7.  Division of trusts.

(a)  Without court approval.--A trustee may, without court approval, divide a trust into separate trusts, allocating to each separate trust either a fractional share of each asset and each liability held by the original trust or assets having an appropriate aggregate fair market value and fairly representing the appreciation or depreciation in the assets of the original trust as a whole. The beneficiaries of the separate trusts may be different so long as their rights are not impaired. If the division reflects disclaimers or different tax elections, the division shall relate back to the date to which the disclaimer or tax election relates.

(b)  With court approval.--The court, for cause shown, may authorize the division of a trust into two separate trusts upon such terms and conditions and with notice as the court shall direct.

(c)  Separate fund.--A trustee may, without court approval, set aside property in a separate fund prior to actual distribution, after which income earned on the separate fund and appreciation or depreciation of the fund set-aside shall belong to the separate fund.

Cross References.  Section 7740.7 is referred to in section 7740 of this title.



Section 7740.8 - Combination of trusts

§ 7740.8.  Combination of trusts.

(a)  With court approval.--The court, for cause shown, may authorize the combination of separate trusts with substantially similar provisions upon terms and conditions and with notice as the court shall direct notwithstanding that the trusts may have been created by separate instruments and by different persons. If necessary to protect possibly different future interests, the assets shall be valued at the time of the combination, and a record made of the proportionate interest of each separate trust in the combined fund.

(b)  Without court approval.--A trustee may, without court approval, combine trusts that were created under the same or different instruments if the trusts have identical provisions, tax attributes and trustees.

Cross References.  Section 7740.8 is referred to in section 7740 of this title.



Section 7741 - Rights of beneficiary's creditor or assignee - UTC 501

SUBCHAPTER E

CREDITOR'S CLAIMS; SPENDTHRIFT AND

DISCRETIONARY TRUSTS

Sec.

7741.  Rights of beneficiary's creditor or assignee - UTC 501.

7742.  Spendthrift provision - UTC 502.

7743.  Exceptions to spendthrift provision - UTC 503.

7744.  Discretionary trusts; effect of standard - UTC 504.

7745.  Creditor's claim against settlor - UTC 505(a).

7746.  Overdue distribution - UTC 506.

7747.  Personal obligations of trustee - UTC 507.

7748.  Property subject to power of withdrawal - UTC 505(b).

Cross References.  Subchapter E is referred to in sections 7701, 7705 of this title.

§ 7741.  Rights of beneficiary's creditor or assignee - UTC 501.

A judgment creditor or assignee of the beneficiary may reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means to the extent the beneficiary's interest is not subject to a spendthrift provision.



Section 7742 - Spendthrift provision - UTC 502

§ 7742.  Spendthrift provision - UTC 502.

(a)  Validity.--A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b)  Creation.--A trust instrument providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c)  Effect.--A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision. Except as otherwise provided in this subchapter, a creditor or assignee of the beneficiary of a spendthrift trust may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.



Section 7743 - Exceptions to spendthrift provision - UTC 503

§ 7743.  Exceptions to spendthrift provision - UTC 503.

(a)  (Reserved).

(b)  Who may override.--A spendthrift provision is unenforceable against:

(1)  a beneficiary's child who has a judgment or court order against the beneficiary for support or maintenance, to the extent of the beneficiary's interests in the income and principal of the trust;

(2)  any other person who has a judgment or court order against the beneficiary for support or maintenance, to the extent of the beneficiary's interest in the trust's income;

(3)  a judgment creditor who has provided services for the protection of the beneficiary's interest in the trust; and

(4)  a claim of the United States or the Commonwealth to the extent Federal law or a statute of this Commonwealth provides.

(c)  Remedy if unenforceable.--A claimant against whom a spendthrift provision cannot be enforced may obtain from a court an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances.

(d)  Definition.--As used in this section, the term "child" includes any person for whom an order or judgment for child support has been entered in this Commonwealth or another state.



Section 7744 - Discretionary trusts; effect of standard - UTC 504

§ 7744.  Discretionary trusts; effect of standard - UTC 504.

(a)  (Reserved).

(b)  Distribution not compelled.--Except as otherwise provided in subsection (c), whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

(1)  the discretion is expressed in the form of a standard of distribution;

(2)  the trustee has abused the discretion; or

(3)  the beneficiary is the trustee or a cotrustee of the trust.

(c)  Exception.--To the extent a trustee has not complied with a standard of distribution or has abused a discretion:

(1)  a distribution from the trust's income, principal or both may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of the beneficiary's child to the extent of the beneficiary's interests in the trust's income, principal or both, and the court shall direct the trustee to pay the child from the trust an amount as is equitable under the circumstances, but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion; and

(2)  a distribution from trust income may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of any person other than the beneficiary's child to the extent of the beneficiary's interest in the income of the trust, and the court shall direct the trustee to pay the person an amount from the income of the trust as is equitable under the circumstances, but not more than the amount of income the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion.

(d)  Proceeding against trustee.--This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

(e)  (Reserved).

(f)  Definition.--As used in this section, the term "child" includes any person for whom an order or judgment for child support has been entered in this Commonwealth or another state.

Cross References.  Section 7744 is referred to in section 7745 of this title.



Section 7745 - Creditor's claim against settlor - UTC 505(a)

§ 7745.  Creditor's claim against settlor - UTC 505(a).

Whether or not a trust instrument contains a spendthrift provision and notwithstanding section 7744 (relating to discretionary trusts; effect of standard - UTC 504):

(1)  During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2)  A judgment creditor or assignee of the settlor of an irrevocable trust may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the creditor or assignee of a particular settlor may reach the portion of the trust attributable to that settlor's contribution. However, the assets of an irrevocable trust are not subject to the claims of a creditor of the settlor solely because of the existence of the trustee's discretionary power to pay directly to the taxing authorities or to reimburse the settlor for any income tax payable by the settlor attributable to trust income or principal.

(3)  After the death of the settlor and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a revocable trust is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains and the family exemption to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses and exemption and no other statute specifically exempts the property from those claims.

(Oct. 27, 2010, P.L.837, No.85, eff. imd.)

2010 Amendment.  Section 10(a)(1) of Act 85 provided that the amendment of section 7745 shall be retroactive to November 6, 2006.



Section 7746 - Overdue distribution - UTC 506

§ 7746.  Overdue distribution - UTC 506.

(a)  Distribution not made within reasonable time.--Whether or not the interest of the beneficiary in the trust is subject to a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the mandated distribution date.

(b)  Definition.--As used in this section, the term "mandatory distribution" means a distribution of income or principal that the trustee is required by the trust instrument to make to a beneficiary, including a distribution upon the termination of the trust. The term excludes a distribution that is subject to the exercise of the trustee's discretion regardless of whether the trust instrument includes a support or other standard to guide the trustee in making distribution decisions or provides that the trustee "may" or "shall" make discretionary distributions, including distributions pursuant to a support or other standard.



Section 7747 - Personal obligations of trustee - UTC 507

§ 7747.  Personal obligations of trustee - UTC 507.

Trust property is not subject to personal obligations of the trustee even if the trustee becomes insolvent or bankrupt.



Section 7748 - Property subject to power of withdrawal - UTC 505(b)

§ 7748.  Property subject to power of withdrawal - UTC 505(b).

Trust property that is subject to a power of withdrawal, during the period the power may be exercised and after its lapse, release or waiver, may be reached by a creditor or an assignee of the holder of the power whether or not the interest of the holder in the trust is subject to a spendthrift provision.



Section 7751 - Capacity of settlor of revocable trust - UTC 601

SUBCHAPTER F

REVOCABLE TRUSTS

Sec.

7751.  Capacity of settlor of revocable trust - UTC 601.

7752.  Revocation or amendment of revocable trust - UTC 602.

7753.  Trustee's duties; powers of withdrawal - UTC 603.

7754.  Actions contesting validity of revocable trust.

7755.  Claims and distribution after settlor's death.

Cross References.  Subchapter F is referred to in section 7701 of this title.

§ 7751.  Capacity of settlor of revocable trust - UTC 601.

The capacity required to create, amend, revoke or add property to a revocable trust or to direct the actions of the trustee of a revocable trust is the same as that required to make a will.



Section 7752 - Revocation or amendment of revocable trust - UTC 602

§ 7752.  Revocation or amendment of revocable trust - UTC 602.

(a)  Power to revoke or amend.--The settlor may revoke or amend a trust unless the trust instrument expressly provides that the trust is irrevocable.

(b)  More than one settlor.--If a revocable trust is created or funded by more than one settlor:

(1)  to the extent the trust consists of community property, either spouse alone who notifies the other spouse may revoke the trust, but the trust may be amended only by joint action of both spouses;

(2)  to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with respect to the portion of the trust property attributable to that settlor's contribution upon notice to each other settlor; and

(3)  upon the revocation or amendment of the trust by fewer than all the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(c)  How to revoke or amend.--The settlor may revoke or amend a revocable trust only:

(1)  by substantial compliance with a method provided in the trust instrument; or

(2)  if the trust instrument does not provide a method or the method provided in the trust instrument is not expressly made exclusive, by a later writing, other than a will or codicil, that is signed by the settlor and expressly refers to the trust or specifically conveys property that would otherwise have passed according to the trust instrument.

(d)  Delivery of property.--Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e)  Agent.--A settlor's powers with respect to revocation or amendment of the nondispositive provisions of or withdrawal of property from a trust may be exercised by an agent under a power of attorney only to the extent expressly authorized by the trust instrument or the power. The agent under a power of attorney that expressly authorizes the agent to do so may amend the dispositive provisions of a revocable trust as the court may direct.

(f)  Guardian.--A guardian of the settlor's estate may exercise the settlor's powers with respect to revocation or amendment of or withdrawal of property from a revocable trust as the court may direct.

(g)  Liability.--A trustee who does not know that a trust has been revoked or amended is not liable to the settlor, the settlor's successors in interest or the beneficiaries for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

Applicability.  Section 16(4)(ii) of Act 98 of 2006 provided that subsec. (a) shall not apply to trusts created before the effective date of par. (4)(ii).



Section 7753 - Trustee's duties; powers of withdrawal - UTC 603

§ 7753.  Trustee's duties; powers of withdrawal - UTC 603.

(a)  Power of settlor.--Regardless of the legal capacity of the settlor, the rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor while a trust is revocable.

(b)  Holder of power of withdrawal.--The holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power during the period the power may be exercised.



Section 7754 - Actions contesting validity of revocable trust

§ 7754.  Actions contesting validity of revocable trust.

(a)  How action may be commenced.--A person having standing to do so may contest the validity of a revocable trust by filing a petition with the court.

(b)  Time limit.--The petition described in subsection (a) must be filed no later than one year after the date on which the trustee gave the notice required by section 7780.3(c) (relating to duty to inform and report). The court, upon petition of a party in interest and with such notice as the court may direct, may limit the time by which a petition under this section must be filed to six months after the date on which the trustee gave the notice required by section 7780.3(c).

(c)  Grounds for contest.--The grounds for contesting the validity of a revocable trust shall be the same as those for contesting the validity of a will.

(d)  Competency of witnesses.--The competency of a witness in an action contesting the validity of a revocable trust shall be governed by the same rules that apply in actions contesting the validity of a will.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 added subsec. (d).



Section 7755 - Claims and distribution after settlor's death

§ 7755.  Claims and distribution after settlor's death.

(a)  Creditors' rights.--Creditors of the settlor of a revocable trust shall have the same rights against the trust assets determined immediately before the settlor's death as they have against the settlor's estate, but the assets of the settlor's estate shall be applied first toward satisfaction of the creditors' claims. This subsection shall not expose to creditors' claims trust assets for which other provisions of substantive law provide exemption from the claims of the settlor's creditors.

(b)  Enforcement of claim against revocable trust.--A creditor may make a claim against a revocable trust by notifying the settlor's personal representative as provided in section 3384 (relating to notice of claim) or, if no personal representative has been appointed, by notifying the trustee according to the methods set forth in section 3384. A personal representative who receives notice shall within 20 days notify the trustee in writing and upon doing so shall have no liability under this section to the creditor.

(c)  Trustee's duty to advertise.--

(1)  A trustee of a revocable trust:

(i)  May advertise at any time after the settlor's death.

(ii)  Shall advertise if the first advertisement of the grant of letters by the settlor's personal representative does not occur within 90 days after the settlor's death.

(2)  Advertisements by the trustee under this subsection shall be in the manner set forth in section 3162 (relating to advertisement of grant of letters), shall be done in the jurisdiction of the deceased settlor's domicile and shall include:

(i)  The fact of the trust's existence.

(ii)  The trustee's name and address.

(3)  The personal representative of the settlor of a revocable trust shall send to the trustee copies of the proof of publication of the advertisement of the grant of letters.

(d)  Liability of personal representative.--A personal representative who has received the notice required by section 7780.3(c) (relating to duty to inform and report) and does not notify the trustee of a revocable trust of a creditor's claim known to the personal representative within one year after the first complete advertisement of the grant of letters to the personal representative shall be liable to the creditor to the extent the creditor's interest is prejudiced thereby. A personal representative shall have no liability under this section to a creditor whose claim is not known to the personal representative within one year after the first complete advertisement of the grant of letters to the personal representative. The provisions of this section shall not affect the liability of the settlor's personal representative under other provisions of law.

(e)  Liability to any creditor.--At the trustee's own risk and without the filing, audit or confirmation of the trustee's account, a trustee of a revocable trust who has either given the settlor's personal representative the notice required by section 7780.3(c) or given the notice required by subsection (c) may distribute real or personal property of the revocable trust. That distribution shall be without liability to any creditor of the settlor unless the claim of that creditor is known to the trustee within 13 months after the first complete advertisement of the grant of letters to the personal representative or, if no personal representative has been appointed, within one year after the first complete advertisement under subsection (c).

(f)  Rights of creditors against distributed property.--

(1)  No creditor shall have any claim against personal property distributed by the trustee of a revocable trust at the trustee's own risk under subsection (e) unless the claim of the creditor is known to the trustee within 13 months after the first complete advertisement of the grant of letters to the personal representative or, if no personal representative has been appointed, within one year after the first complete advertisement of the trust under subsection (c).

(2)  No creditor shall have any claim against real property distributed by the trustee of a revocable trust at the trustee's own risk under subsection (e) unless the creditor, within one year after the settlor's death, files a written notice of claim with the clerk. The claim against real property shall expire at the end of five years after the settlor's death unless within that time the trustee files an account or the creditor files a petition to compel an accounting.

(g)  Judicial principles.--In any proceeding by a creditor against a trustee or beneficiary of a revocable trust, the court shall apply principles analogous to:

(1)  section 3387 (relating to claims not due; certain to become due);

(2)  section 3388 (relating to claims not certain to become due);

(3)  section 3392 (relating to classification and order of payment); and

(4)  section 3393 (relating to notice to Commonwealth and political subdivisions).

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsec. (c).



Section 7761 - Accepting or declining trusteeship - UTC 701

SUBCHAPTER G

OFFICE OF TRUSTEE

Sec.

7761.  Accepting or declining trusteeship - UTC 701.

7762.  Trustee's bond - UTC 702.

7763.  Cotrustees - UTC 703.

7764.  Vacancy in trusteeship; appointment of successor - UTC 704.

7765.  Resignation of trustee; filing resignation.

7766.  Removal of trustee - UTC 706.

7767.  Delivery of property by former trustee - UTC 707.

7768.  Compensation of trustee - UTC 708.

7769.  Reimbursement of expenses - UTC 709.

7770.  Liability of successor trustee.

Cross References.  Subchapter G is referred to in section 7701 of this title.

§ 7761.  Accepting or declining trusteeship - UTC 701.

(a)  Accepting trusteeship.--Except as otherwise provided in subsection (c), a person designated as trustee accepts the trusteeship:

(1)  by substantially complying with a method of acceptance provided in the trust instrument; or

(2)  if the trust instrument does not provide a method or the method provided in the trust instrument is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee or by otherwise indicating acceptance of the trusteeship.

(b)  Rejecting trusteeship.--A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(c)  Actions not constituting acceptance of trusteeship.--A person designated as trustee, without accepting the trusteeship, may:

(1)  act to preserve the trust property if, within a reasonable time after acting, the person sends a written rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2)  inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



Section 7762 - Trustee's bond - UTC 702

§ 7762.  Trustee's bond - UTC 702.

(a)  When required.--A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the provisions of the trust instrument and the court has not dispensed with the requirement.

(b)  Judicial authority.--The court may specify the amount of a bond, its liabilities and whether sureties are necessary. The court may modify or terminate a bond at any time.

(c)  Institutional trustees.--An institution qualified to do trust business in this Commonwealth need not give bond even if required by the trust instrument.

Cross References.  Section 7762 is referred to in section 7705 of this title.



Section 7763 - Cotrustees - UTC 703

§ 7763.  Cotrustees - UTC 703.

(a)  Majority decision.--Cotrustees who do not reach a unanimous decision may act by majority decision.

(a.1)  When no majority.--When a dispute arises among trustees as to the exercise or nonexercise of any of their powers and there is no agreement by a majority of them, unless otherwise provided by the trust instrument, the court in its discretion, upon petition filed by any of the trustees or any party in interest, aided if necessary by the report of a master, may direct the exercise or nonexercise of the power as it deems necessary for the best interest of the trust.

(b)  Vacancy.--If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c)  Performance.--A cotrustee shall participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under the law or other reason or the cotrustee has properly delegated the performance of the function to another trustee.

(d)  Unavailability.--If a cotrustee is unavailable to perform duties and prompt action is necessary to achieve the purposes of the trust or to avoid injury or loss to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e)  (Reserved).

(f)  Liability.--Except as otherwise provided in subsection (g), a trustee who does not join in an action of another trustee is not liable for the action.

(g)  Reasonable care.--Each trustee shall exercise reasonable care to:

(1)  prevent a cotrustee from committing a breach of trust involving fraud or self-dealing; and

(2)  compel a cotrustee to redress a breach of trust involving fraud or self-dealing.

(h)  Dissenting trustee.--A dissenting trustee shall join the majority to carry out a majority decision requiring affirmative action and may be ordered to do so by the court. A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a breach of trust involving fraud or self-dealing.



Section 7764 - Vacancy in trusteeship; appointment of successor - UTC 704

§ 7764.  Vacancy in trusteeship; appointment of successor - UTC 704.

(a)  When vacancy occurs.--A vacancy in a trusteeship occurs if:

(1)  a person designated as trustee rejects the trusteeship;

(2)  a person designated as trustee cannot be identified or does not exist;

(3)  a trustee resigns;

(4)  a trustee is disqualified or removed;

(5)  a trustee dies; or

(6)  a trustee is determined by the court to be incapacitated pursuant to section 5511 (relating to petition and hearing; independent evaluation).

(b)  Filling of vacancy.--A vacancy in a trusteeship need not be filled if one or more cotrustees remain in office and the trust instrument does not require that it be filled. A vacancy shall be filled if the trust has no remaining trustee.

(c)  Filling vacancy for noncharitable trust.--A vacancy in a trusteeship of a noncharitable trust that is required to be filled shall be filled in the following order of priority:

(1)  by a person designated in or pursuant to the provisions of the trust instrument to act as successor trustee;

(2)  by a person appointed by unanimous written agreement of the qualified beneficiaries; or

(3)  by a person appointed by the court.

(d)  Filling vacancy for charitable trust.--A vacancy in a trusteeship of a charitable trust that is required to be filled shall be filled in the following order of priority:

(1)  by a person designated in or under the provisions of the trust instrument to act as successor trustee;

(2)  by a person selected by unanimous written agreement of the qualified beneficiaries if the Office of Attorney General concurs in the selection; or

(3)  by a person appointed by the court.

(e)  Appointment by court.--Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary if the court considers the appointment desirable for the administration of the trust.

(f)  Filing appointment.--An appointment of a trustee and an acceptance of an appointment of a trustee may be filed with the clerk of court having jurisdiction over the trust.

Cross References.  Section 7764 is referred to in section 7708 of this title.



Section 7765 - Resignation of trustee; filing resignation

§ 7765.  Resignation of trustee; filing resignation.

(a)  Court approval.--A trustee may resign with court approval.

(b)  Without court approval if authorized by trust instrument.--A trustee may resign without court approval if authorized to resign by the trust instrument.

(c)  Without court approval and without authorization in trust instrument.--

(1)  Unless expressly provided to the contrary in the trust instrument, an individual trustee may resign without court approval and without authorization in the trust instrument if:

(i)  there is at least one cotrustee and all cotrustees consent in writing to the resignation; and

(ii)  all the qualified beneficiaries consent in writing to the resignation.

(2)  This subsection shall not authorize the sole trustee of a trust to resign unless the trust instrument names a successor trustee or provides a method for appointing a successor trustee, and in either case the resignation shall not be effective until the successor trustee accepts the appointment in writing.

(d)  Liability.--The resignation of a trustee shall not by itself relieve the resigning trustee of liability in connection with the administration of the trust.

(e)  Filing resignation.--A resignation of a trustee may be filed with the clerk of the court having jurisdiction over the trust.



Section 7766 - Removal of trustee - UTC 706

§ 7766.  Removal of trustee - UTC 706.

(a)  Request to remove trustee; court authority.--The settlor, a cotrustee or a beneficiary may request the court to remove a trustee or a trustee may be removed by the court on its own initiative.

(b)  When court may remove trustee.--The court may remove a trustee if it finds that removal of the trustee best serves the interests of the beneficiaries of the trust and is not inconsistent with a material purpose of the trust, a suitable cotrustee or successor trustee is available and:

(1)  the trustee has committed a serious breach of trust;

(2)  lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3)  the trustee has not effectively administered the trust because of the trustee's unfitness, unwillingness or persistent failures; or

(4)  there has been a substantial change of circumstances. A corporate reorganization of an institutional trustee, including a plan of merger or consolidation, is not itself a substantial change of circumstances.

(c)  Court remedies.--Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order appropriate relief under section 7781(b) (relating to remedies for breach of trust - UTC 1001) as may be necessary to protect the trust property or the interests of the beneficiaries.

(d)  Procedure.--The procedure for removal and discharge of a trustee and the effect of removal and discharge shall be the same as that set forth in sections 3183 (relating to procedure for and effect of removal) and 3184 (relating to discharge of personal representative and surety).

(e)  Cross reference.--See section 1608 of the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsec. (b) and added subsec. (e).

Cross References.  Section 7766 is referred to in section 7781 of this title.



Section 7767 - Delivery of property by former trustee - UTC 707

§ 7767.  Delivery of property by former trustee - UTC 707.

(a)  Duties and powers of trustee.--Unless a cotrustee remains in office or the court otherwise orders, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property until the trust property is delivered to a successor trustee or other person entitled to it.

(b)  Delivery of trust property.--A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee or other person entitled to it.



Section 7768 - Compensation of trustee - UTC 708

§ 7768.  Compensation of trustee - UTC 708.

(a)  If unspecified.--If neither the trust instrument nor a separate written agreement signed by the settlor or anyone who is authorized by the trust instrument to do so specifies the trustee's compensation, the trustee is entitled to compensation that is reasonable under the circumstances. Neither a compensation provision in a trust instrument nor a fee agreement governs compensation payable from trust principal unless it explicitly so provides.

(b)  If specified; adjustment.--If a trust instrument or written fee agreement signed by the settlor or anyone who is authorized by the trust instrument to do so specifies a trustee's compensation, the trustee is entitled to the specified compensation. The court may allow reasonable compensation that is more or less than that specified if:

(1)  the duties of the trustee have become substantially different from those contemplated when the trust was created or when the fee agreement was executed;

(2)  the compensation specified in the trust instrument or fee agreement would be unreasonable; or

(3)  the trustee performed extraordinary services, and the trust instrument or fee agreement does not specify the trustee's compensation for those services.

(c)  Entitlement not barred.--None of the following shall bar a trustee's entitlement to compensation from the income or principal of the trust:

(1)  The trust is perpetual or for any other reason has not yet terminated.

(2)  The trustee's term of office has not yet ended.

(3)  The trustee of a testamentary trust also acted as a personal representative of the settlor and was or might have been compensated for services as a personal representative from the principal of the settlor's estate.

(d)  Court authority.--In determining reasonable compensation, the court may consider, among other facts, the market value of the trust and may determine compensation as a fixed or graduated percentage of the trust's market value. The court may allow compensation from principal, income or both and determine the frequency with which compensation may be collected. Compensation at levels that arise in a competitive market shall be presumed to be reasonable in the absence of compelling evidence to the contrary.

(e)  Cemetery lots.--The authority in this section to pay compensation from trust principal shall not apply to trusts created by cemetery lot owners as endowments for the endowed care and maintenance of burial or cemetery lots if the principal sum involved is less than $20,000. Compensation shall be paid exclusively from the income of such trusts.

Cross References.  Section 7768 is referred to in section 7705 of this title.



Section 7769 - Reimbursement of expenses - UTC 709

§ 7769.  Reimbursement of expenses - UTC 709.

(a)  Reimbursement from trust property.--A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1)  expenses that were properly incurred in the administration of the trust; and

(2)  to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b)  Advance.--An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.



Section 7770 - Liability of successor trustee

§ 7770.  Liability of successor trustee.

A successor trustee shall not be personally liable for the acts or omissions of the trustee's predecessor and shall have no duty to investigate the acts or omissions of the predecessor.

Cross References.  Section 7770 is referred to in section 7780.1 of this title.



Section 7771 - Duty to administer trust - UTC 801

SUBCHAPTER H

DUTIES AND POWERS OF TRUSTEE

Sec.

7771.  Duty to administer trust - UTC 801.

7772.  Duty of loyalty - UTC 802.

7773.  Impartiality - UTC 803.

7774.  Prudent administration - UTC 804.

7775.  Costs of administration - UTC 805.

7776.  Trustee's skills - UTC 806.

7777.  Delegation by trustee.

7778.  Powers to direct - UTC 808.

7779.  Control and protection of trust property - UTC 809.

7780.  Recordkeeping and identification of trust property - UTC 810.

7780.1. Enforcement and defense of claims - UTC 811.

7780.2. (Reserved).

7780.3. Duty to inform and report.

7780.4. Discretionary powers.

7780.5. Powers of trustees - UTC 815.

7780.6. Illustrative powers of trustee.

7780.7. Distribution upon termination.

Cross References.  Subchapter H is referred to in section 7701 of this title.

§ 7771.  Duty to administer trust - UTC 801.

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its provisions and purposes and the interests of the beneficiaries and in accordance with applicable law.

Cross References.  Section 7771 is referred to in section 7705 of this title.



Section 7772 - Duty of loyalty - UTC 802

§ 7772.  Duty of loyalty - UTC 802.

(a)  Duty of trustee.--A trustee shall administer the trust solely in the interests of the beneficiaries.

(b)  Effect of conflict of interest.--Subject to the rights of persons dealing with or assisting the trustee as provided in section 7790.2 (relating to protection of person dealing with trustee - UTC 1012), a sale, purchase, exchange, encumbrance or other disposition of property between a trust and either the trustee in the trustee's individual capacity or one of the persons identified in subsection (c) is voidable by a court upon application by a beneficiary affected by the transaction unless:

(1)  the transaction was authorized by the trust instrument;

(2)  the transaction was approved by the court;

(3)  the beneficiary did not commence a judicial proceeding within the time allowed by section 7785 (relating to limitation of action against trustee);

(4)  the beneficiary consented to the trustee's conduct, ratified the transaction or released the trustee in compliance with section 7789 (relating to beneficiary's consent, release or ratification - UTC 1009); or

(5)  the transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming a trustee.

(c)  What constitutes conflict of interest.--A sale, purchase, exchange, encumbrance or other disposition of property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1)  the trustee's spouse;

(2)  the trustee's parent or a spouse of the parent;

(3)  a descendant of the trustee's parent or a spouse of the descendant;

(4)  an agent of the trustee unless the trustee is a corporation and the agent is an affiliate of the corporation or the transaction is authorized by section 7209 (relating to mutual funds);

(5)  a corporation or other person or enterprise in which the trustee or a person that owns a significant interest in the trustee has an interest that might affect the trustee's judgment, but this paragraph does not apply to an affiliate of a corporate trustee or to a transaction authorized by section 7209; or

(6)  the trustee personally.

(d)  Transactions between trustee and beneficiary.--A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by a court upon application by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e)  Conflict regarding trust opportunity.--A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(f)  (Reserved).

(g)  Business enterprises.--In voting shares of stock or in exercising powers of control over similar interests in other forms of business enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or business enterprise in the best interests of the beneficiaries.

(h)  Permissible transactions.--This section does not preclude the following transactions if fair to the beneficiaries:

(1)  an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2)  payment of reasonable compensation to the trustee and payment of reasonable compensation to affiliates of a corporate trustee if the compensation is disclosed to the current beneficiaries;

(3)  a transaction between a trust and another trust, decedent's estate or guardianship, of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4)  a deposit of trust money in a regulated financial-service institution operated by the trustee;

(5)  an advance by the trustee of money for the protection of the trust; or

(6)  a transaction authorized by section 7209.

(i)  (Reserved).



Section 7773 - Impartiality - UTC 803

§ 7773.  Impartiality - UTC 803.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiaries' respective interests in light of the purposes of the trust. The duty to act impartially does not mean that the trustee must treat the beneficiaries equally. Rather, the trustee must treat the beneficiaries equitably in light of the purposes of the trust.



Section 7774 - Prudent administration - UTC 804

§ 7774.  Prudent administration - UTC 804.

A trustee shall administer the trust as a prudent person would, by considering the purposes, provisions, distributional requirements and other circumstances of the trust and by exercising reasonable care, skill and caution.



Section 7775 - Costs of administration - UTC 805

§ 7775.  Costs of administration - UTC 805.

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee.



Section 7776 - Trustee's skills - UTC 806

§ 7776.  Trustee's skills - UTC 806.

A trustee who has special skills or expertise relevant to a trust or who is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise relevant to a trust shall use those special skills or expertise in the administration of the trust.



Section 7777 - Delegation by trustee

§ 7777.  Delegation by trustee.

(a)  Standards for delegation.--A trustee may delegate duties and powers that a prudent trustee of comparable skills might delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

(1)  selecting an agent;

(2)  establishing the scope and specific terms of the delegation, consistent with the purposes and provisions of the trust; and

(3)  reviewing periodically the agent's actions in order to monitor the agent's performance and compliance with the scope and specific terms of the delegation.

(b)  Agent's duty.--The agent shall comply with the scope and terms of the delegation and shall exercise the delegated duties and powers with reasonable care, skill and caution and shall be liable to the trust for failure to do so. An agent who represents having special skills or expertise shall use those special skills or that expertise.

(c)  Liability.--A trustee who complies with subsection (a) is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

(d)  Jurisdiction.--An agent who accepts the delegation of duties or powers from a trustee who is subject to the jurisdiction of a court of this Commonwealth shall be deemed to have submitted to the jurisdiction of that court even if the terms of the delegation provide for a different jurisdiction or venue.

(e)  When one trustee may delegate to another.--A trustee may delegate duties and powers to another trustee if the delegating trustee reasonably believes that the other trustee has greater skills than the delegating trustee with respect to those duties and powers and the other trustee accepts the delegation. The delegating trustee shall not be responsible for the decisions, actions or inactions of the trustee to whom those duties and powers have been delegated if the delegating trustee has exercised reasonable care, skill and caution in establishing the scope and specific terms of the delegation and in reviewing periodically the performance of the trustee to whom the duties and powers have been delegated and that trustee's compliance with the scope and specific terms of the delegation.



Section 7778 - Powers to direct - UTC 808

§ 7778.  Powers to direct - UTC 808.

(a)  Direction of settlor.--While a trust is revocable, the trustee may follow a written direction of the settlor that is contrary to the trust instrument.

(b)  Compliance with power.--If a trust instrument confers upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with a written exercise of the power unless the attempted exercise is manifestly contrary to the trust instrument or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(c)  Modification or termination of trust.--A trust instrument may confer upon a trustee or other person a power to modify or terminate the trust.

(d)  Fiduciary relationship.--A person other than a beneficiary who holds a power to direct certain actions of a trustee is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of the holder's fiduciary duty.



Section 7779 - Control and protection of trust property - UTC 809

§ 7779.  Control and protection of trust property - UTC 809.

A trustee shall take reasonable steps to take control of and protect the trust property.



Section 7780 - Record keeping and identification of trust property - UTC 810

§ 7780.  Recordkeeping and identification of trust property - UTC 810.

(a)  Records.--A trustee shall keep adequate records of the administration of the trust.

(b)  Commingling trust property prohibited.--A trustee shall keep trust property separate from the trustee's own property.

(c)  Designating trust property.--Except as otherwise provided in subsection (d) and section 3321 (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d)  Investing property of separate trusts.--If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.



Section 7780.1 - Enforcement and defense of claims - UTC 811

§ 7780.1.  Enforcement and defense of claims - UTC 811.

Except as provided in section 7770 (relating to liability of successor trustee), a trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust. When one of several trustees is individually liable to the trust, the other trustee or trustees shall take any legal action against that trustee necessary to protect the trust.



Section 7780.2 - (Reserved)

§ 7780.2.  (Reserved).



Section 7780.3 - Duty to inform and report

§ 7780.3.  Duty to inform and report.

(a)  Duty to respond to requests.--A trustee shall promptly respond to a reasonable request by the settlor of a trust or by a beneficiary of an irrevocable trust for information related to the trust's administration. A trustee shall promptly respond to the Department of Public Welfare's reasonable request for information related to the trust's administration when a settlor or beneficiary is a resident in a State-owned facility or an applicant for or recipient of cash or medical assistance from the Commonwealth and the department certifies in writing that it has obtained a currently valid consent for the disclosure of such information from the settlor or beneficiary of the trust. A trustee may rely upon the department's certification without investigating its accuracy.

(b)  Notice after settlor of revocable trust has been adjudicated incapacitated.--No later than 30 days after the date on which the trustee of a revocable trust learns that the settlor has been adjudicated incapacitated, the trustee shall send the notice described in subsection (i) to the settlor's guardian.

(c)  Notice after settlor of revocable trust has died.--No later than 30 days after the date on which the trustee of a revocable trust learns that the settlor has died, the trustee shall send the notice described in subsection (i) to:

(1)  the settlor's personal representative;

(2)  the settlor's spouse or, if the settlor's spouse is incapacitated, the spouse's guardian;

(3)  each of the settlor's children who is sui juris and the guardian, if any, of each child who is not sui juris; and

(4)  the trust's current beneficiaries.

(d)  Notice after settlor of irrevocable trust has been adjudicated incapacitated.--No later than 30 days after the date on which the trustee of an irrevocable trust learns that the settlor has been adjudicated incapacitated, the trustee shall send the notice described in subsection (i) to the trust's current beneficiaries. A revocable trust shall not be deemed irrevocable for the purposes of this subsection merely because the settlor has been adjudicated incapacitated.

(e)  Notice after settlor of irrevocable trust has died.--No later than 30 days after the date on which the trustee of an irrevocable trust learns that the settlor has died, the trustee shall send the notice described in subsection (i) to the trust's current beneficiaries unless the settlor had been adjudicated incapacitated and the trustee sent notices to the current beneficiaries as required by subsection (d).

(f)  Notice to current beneficiaries.--No later than 30 days after the date on which the trustee of an irrevocable trust learns that a person who did not previously receive the notice described in subsection (i) is a current beneficiary of the trust, the trustee shall send the notice described in subsection (i) to the current beneficiary if, at that time, the trustee knows that the settlor is then deceased or has been adjudicated incapacitated. With respect to a testamentary trust, the time specified in this subsection commences to run when the trust is first funded, whether or not the trust is completely funded on that date.

(g)  Change in trusteeship.--

(1)  Each time there is a change in trusteeship of any trust, the trustee shall notify the settlor in writing of the change.

(2)  Each time there is a change in trusteeship of any trust whose settlor is deceased or of an irrevocable trust whose settlor has been adjudicated incapacitated, the trustee shall notify the current beneficiaries in writing of the change.

(3)  Notice under this subsection shall include the trustee's name, address and telephone number.

(h)  Trustee's notice to any beneficiary at any time.--Apart from the requirements of this section, the trustee may send the notice described in subsection (i) to any beneficiary of the trust at any time.

(i)  Contents of notice.--Except as provided in subsection (g), any notice under this section shall be written and convey the following information:

(1)  The fact of the trust's existence.

(2)  The identity of the settlor.

(3)  The trustee's name, address and telephone number.

(4)  The recipient's right to receive upon request a copy of the trust instrument.

(5)  Each current beneficiary's right to receive, at least annually, upon request, periodic written financial reports concerning the trust.

(j)  Waiver.--Any beneficiary may waive in writing the right to receive the notice described in subsection (i) and thereafter may rescind in writing that waiver.

(k)  Notice to settlor's appointee.--The settlor of a trust may in the trust instrument appoint one or more persons or a succession of persons to receive, on behalf of one or more named current beneficiaries of the trust, the notices required by this section. The trustee giving the notice required by this section to that appointee satisfies the trustee's duty to give to the named current beneficiary the notice required by this section if:

(1)  the trustee notifies the appointee that the notice is being given to the appointee as representing the named current beneficiary; and

(2)  the appointee does not decline to receive the notice in a writing delivered to the trustee no later than 30 days after receipt of the trustee's notice.

(l)  Applicability.--

(1)  If the death or adjudication of incapacity described in subsection (b), (c), (d) or (e) occurs on or after November 6, 2006, the time limit for notice set forth in that subsection shall apply.

(2)  If the death or adjudication of incapacity described in subsection (b), (d) or (e) has occurred before November 6, 2006, the time limit for notice set forth in that subsection shall be November 6, 2008.

(3)  The notice under subsection (f) shall not be required to be completed until two years after November 6, 2006.

(Oct. 27, 2010, P.L.837, No.85)

2010 Amendment.  Act 85 amended subsecs. (a), (f), (g), (i), (k) and (l), effective immediately as to subsec. (l)(2) and in 60 days as to subsecs. (a), (f), (g), (i), (k) and (l)(1) and (3). Section 10(a)(2) of Act 85 provided that the amendment of subsec. (l)(2) shall be retroactive to November 6, 2006.

Cross References.  Section 7780.3 is referred to in sections 3162, 3384.1, 7705, 7754, 7755, 7785 of this title.



Section 7780.4 - Discretionary powers

§ 7780.4.  Discretionary powers.

The trustee shall exercise a discretionary power in good faith and in accordance with the provisions and purposes of the trust and the interests of the beneficiaries, notwithstanding the breadth of discretion granted to a trustee in the trust instrument, including the use of such terms as "absolute," "sole" or "uncontrolled."



Section 7780.5 - Powers of trustees - UTC 815

§ 7780.5.  Powers of trustees - UTC 815.

(a)  Exercise of power.--Except as otherwise provided in the trust instrument or in other provisions of this title, a trustee has all the powers over the trust property that an unmarried competent owner has over individually owned property and may exercise those powers without court approval from the time of creation of the trust until final distribution of the assets of the trust.

(b)  (Reserved).

Cross References.  Section 7780.5 is referred to in sections 7780.6, 7790.2 of this title.



Section 7780.6 - Illustrative powers of trustee

§ 7780.6.  Illustrative powers of trustee.

(a)  Listing.--The powers which a trustee may exercise pursuant to section 7780.5 (relating to powers of trustees - UTC 815) include the following powers:

(1)  To accept, hold, invest in and retain investments as provided in Chapter 72 (relating to prudent investor rule).

(2)  To pay or contest a claim; settle a claim by or against the trust by compromise, arbitration or otherwise; and release, in whole or in part, any claim belonging to the trust.

(3)  To resolve a dispute regarding the interpretation of the trust or the administration of the trust by mediation, arbitration or other alternative dispute resolution procedures.

(4)  To prosecute or defend actions, claims or proceedings for the protection of trust assets and of the trustee in the performance of the trustee's duties.

(5)  To abandon or decline to administer any property which is of little or no value, transfer title to abandoned property and decline to accept title to and administer property which has or may have environmental or other liability attached to it.

(6)  To insure the assets of the trust against damage or loss and, at the expense of the trust, protect the trustee, the trustee's agents and the beneficiaries from liability to third persons arising from the administration of the trust.

(7)  To advance money for the protection of the trust and for all expenses, losses and liability sustained in the administration of the trust or because of the holding or ownership of any trust assets. The trustee has a lien on the trust assets as against the beneficiary for an advance under this paragraph, including interest on the advance.

(8)  To pay taxes, assessments, compensation of the trustee and employees and agents of the trustee and other expenses incurred in the administration of the trust.

(9)  To receive additions to the assets of the trust.

(10)  To sell or exchange any real or personal property at public or private sale, without obligation to repudiate an otherwise binding agreement in favor of better offers. If the trustee has been required to give bond, no proceeds of the sale of real estate, including proceeds arising by the reason of involuntary conversion, shall be paid to the trustee until:

(i)  the court has made an order excusing the trustee from entering additional security; or

(ii)  the court has made an order requiring additional security and the trustee has entered the additional security.

(11)  To enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the trust.

(12)  To grant options for sales or leases of a trust asset and acquire options for the acquisition of assets, including options exercisable after the trust terminates.

(13)  To join in any reorganization, consolidation, merger, dissolution, liquidation, voting trust plan or other concerted action of securityholders and to delegate discretionary duties with respect thereto.

(14)  To vote a security, in person or by general or limited proxy, with or without power of substitution.

(15)  To borrow funds and mortgage or pledge trust assets as security for repayment of the funds borrowed, including repayments after the trust terminates.

(16)  To make loans to and buy property from the personal representatives of the settlor and the settlor's spouse. Loans under this paragraph shall be adequately secured, and the purchases under this paragraph shall be for fair market value.

(17)  To partition, subdivide, repair, improve or develop real estate; enter into agreements concerning the partition, subdivision, repair, improvement, development, zoning or management of real estate; impose or extinguish restrictions on real estate; dedicate land and easements to public use; adjust boundaries; and do anything else regarding real estate which is commercially reasonable or customary under the circumstances.

(18)  With respect to possible liability for violation of environmental law:

(i)  to inspect or investigate property the trustee holds or has been asked to hold or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(ii)  to take action to prevent, abate or otherwise remedy any actual or potential violation of environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(iii)  to decline to accept property into trust or disclaim a power with respect to property that is or may be burdened with liability for violation of environmental law;

(iv)  to compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(v)  to pay the expense of inspection, review, abatement or remedial action to comply with environmental law.

(19)  To operate, repair, maintain, equip and improve any farm or farm operation; to purchase and sell livestock, crops, feed and other property that is normally perishable; and to purchase, use and dispose of farm equipment and employ one or more farm managers and others in connection with farm equipment and pay them reasonable compensation.

(20)  To make ordinary or extraordinary repairs or alterations in buildings or other structures; demolish improvements; and raze existing or erect new party walls or buildings.

(21)  To enter into a lease or arrangements for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

(22)  To exercise all rights and incidents of ownership of life insurance policies held by the trust, including borrowing on policies, entering into and terminating split-dollar plans, exercising conversion privileges and rights to acquire additional insurance and selecting settlement options.

(23)  To employ a custodian; hold property unregistered or in the name of a nominee, including the nominee of any institution employed as custodian, without disclosing the fiduciary relationship and without retaining possession and control of securities or other property so held or registered; and pay reasonable compensation to the custodian.

(24)  To apply funds distributable to a beneficiary who is, in the trustee's opinion, disabled by illness or other cause and unable properly to manage the funds directly for the beneficiary's benefit or to pay such funds for expenditure on the beneficiary's behalf to:

(i)  the beneficiary;

(ii)  a guardian of the beneficiary's estate;

(iii)  an agent acting under a general power of attorney for the beneficiary; or

(iv)  if there is no agent or guardian, a relative or other person having legal or physical custody or care of the beneficiary.

(25)  To pay funds distributable to a minor beneficiary to the minor or to a guardian of the minor's estate or to apply the funds directly for the minor's benefit.

(26)  To do any of the following:

(i)  Pay any funds distributable to a beneficiary who is not 21 years of age or older to:

(A)  the beneficiary;

(B)  an existing custodian for the beneficiary under Chapter 53 (relating to Pennsylvania Uniform Transfers to Minors Act) or under any other state's version of the Uniform Transfers to Minors Act;

(C)  an existing custodian for the beneficiary under the former Pennsylvania Uniform Gifts to Minors Act or under any other state's version of the Uniform Gifts to Minors Act; or

(D)  a custodian for the beneficiary appointed by the trustee under Chapter 53.

(ii)  Apply the funds for the beneficiary.

(27)  To pay calls, assessments and other sums chargeable or accruing against or on account of securities.

(28)  To sell or exercise stock subscription or conversion rights.

(29)  To continue or participate in the operation of any business or other enterprise and to effect incorporation, merger, consolidation, dissolution or other change in the form of the organization of the business or enterprise.

(30)  To select a mode of payment under a qualified employee benefit plan or a retirement plan payable to the trustee and exercise rights under the plan.

(31)  To distribute in cash or in kind or partly in each and allocate particular assets in proportionate or disproportionate shares.

(32)  To appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove the appointed trustee.

(33)  To exercise elections with respect to Federal, State and local taxes.

(34)  To execute and deliver instruments which will accomplish or facilitate the exercise of the trustee's powers.

(b)  Effect.--The trustee shall have no further responsibility or liability for funds upon any of the following:

(1)  Payment under subsection (a)(24).

(2)  Payment under subsection (a)(25).

(3)  Payment or application under subsection (a)(26).

(Oct. 27, 2010, P.L.837, No.85, eff. imd.)

2010 Amendment.  Act 85 amended subsec. (a). Section 10(a)(3) of Act 85 provided that the amendment of subsec. (a) shall be retroactive to November 6, 2006.

Cross References.  Section 7780.6 is referred to in section 7790.2 of this title.



Section 7780.7 - Distribution upon termination

§ 7780.7.  Distribution upon termination.

Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed to distribute the trust property within a reasonable time to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses and taxes.



Section 7781 - Remedies for breach of trust - UTC 1001

SUBCHAPTER I

LIABILITY OF TRUSTEES AND RIGHTS

OF PERSONS DEALING WITH TRUSTEES

Sec.

7781.  Remedies for breach of trust - UTC 1001.

7782.  Damages for breach of trust - UTC 1002.

7783.  Damages in absence of breach - UTC 1003.

7784.  (Reserved).

7785.  Limitation of action against trustee.

7786.  Reliance on trust instrument - UTC 1006.

7787.  Event affecting administration or distribution - UTC 1007.

7788.  Exculpation of trustee - UTC 1008.

7789.  Beneficiary's consent, release or ratification - UTC 1009.

7790.  Limitation on personal liability of trustee - UTC 1010.

7790.1. Interest as general partner - UTC 1011.

7790.2. Protection of person dealing with trustee - UTC 1012.

7790.3. Certification of trust - UTC 1013.

Cross References.  Subchapter I is referred to in section 7701 of this title.

§ 7781.  Remedies for breach of trust - UTC 1001.

(a)  What constitutes breach of trust.--A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b)  Remedies.--To remedy a breach of trust that has occurred or may occur, the court may order any appropriate relief, including the following:

(1)  Compelling the trustee to perform the trustee's duties.

(2)  Enjoining the trustee from committing a breach of trust.

(3)  Compelling the trustee to redress a breach of trust by paying money, restoring property or other means.

(4)  Ordering a trustee to file an account.

(5)  Taking any action authorized by Chapter 43 (relating to temporary fiduciaries).

(6)  (Reserved).

(7)  Removing the trustee as provided in section 7766 (relating to removal of trustee - UTC 706).

(8)  Reducing or denying compensation to the trustee.

(9)  Subject to section 7790.2 (relating to protection of person dealing with trustee - UTC 1012):

(i)  voiding an act of the trustee;

(ii)  imposing a lien or a constructive trust on trust property; or

(iii)  tracing trust property wrongfully disposed of and recovering the property or its proceeds.

(10)  (Reserved).

Cross References.  Section 7781 is referred to in section 7766 of this title.



Section 7782 - Damages for breach of trust - UTC 1002

§ 7782.  Damages for breach of trust - UTC 1002.

(a)  Liability for breach of trust.--A trustee who commits a breach of trust is liable to the beneficiaries affected.

(b)  Contribution.--

(1)  Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees.

(2)  A trustee is not entitled to contribution if the trustee:

(i)  was substantially more at fault than another trustee; or

(ii)  committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries.

(3)  A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.



Section 7783 - Damages in absence of breach - UTC 1003

§ 7783.  Damages in absence of breach - UTC 1003.

(a)  Profit.--A trustee is accountable to an affected beneficiary for any profit, excluding reasonable compensation, made by the trustee arising from the administration of the trust, even absent a breach of trust.

(b)  Loss or depreciation.--Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



Section 7784 - (Reserved)

§ 7784.  (Reserved).



Section 7785 - Limitation of action against trustee

§ 7785.  Limitation of action against trustee.

(a)  Imposed by trustee's written reports.--

(1)  A beneficiary is barred from challenging a transaction or asserting a claim against a trustee for breach of trust if:

(i)  the trustee provided the beneficiary at least annually with periodic written financial reports concerning the trust;

(ii)  the transaction was disclosed in a report to which subparagraph (i) refers or such report provided sufficient information so that the beneficiary knew or should have known of the potential claim or should have inquired into its existence;

(iii)  in the 30 months after a report to which subparagraph (ii) refers was sent by the trustee to the beneficiary, the beneficiary did not notify the trustee in writing that the beneficiary challenges the transaction or asserts a claim and provides in writing the basis for that challenge or assertion; and

(iv)  all reports were accompanied by a conspicuous written statement describing the effect of this paragraph.

(2)  A claim not barred by paragraph (1) may nevertheless be barred by subsection (b).

(b)  Five-year absolute bar.--If not previously barred by subsection (a) or section 7798 (relating to failure to present claim at audit):

(1)  Except as provided in paragraph (1.1), (2) or (3), a claim by a beneficiary against a trustee, including a claim preserved by the beneficiary notifying the trustee in the manner described in subsection (a), shall be barred five years after the first to occur of the following events:

(i)  the date after the removal, resignation or death of the trustee on which the beneficiary was given the notice required by section 7780.3(g) (relating to duty to inform and report);

(ii)  the termination of the beneficiary's interest in the trust; or

(iii)  the termination of the trust.

(1.1)  A beneficiary who has challenged a transaction or asserted a claim as provided in subsection (a)(1)(iii) may not challenge the transaction or assert the claim against the trustee in a court or an arbitration proceeding commenced more than five years after the date the trustee sent the beneficiary the report described in subsection (a)(1)(i) and (ii).

(2)  Except as set forth in paragraph (3), if the first to occur of the events set forth in paragraph (1) occurred before November 6, 2006, a claim described in paragraph (1) shall be barred five years after November 6, 2006.

(3)  A claim described in paragraph (1) or (1.1) is not barred if, prior to the respective date set forth in either paragraph (1) or (2), the trustee has filed an account with the court or the beneficiary has petitioned the court to compel the trustee to file an account.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

Cross References.  Section 7785 is referred to in section 7772 of this title.



Section 7786 - Reliance on trust instrument - UTC 1006

§ 7786.  Reliance on trust instrument - UTC 1006.

A trustee who acts in reasonable reliance on the express provisions of the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



Section 7787 - Event affecting administration or distribution - UTC 1007

§ 7787.  Event affecting administration or distribution - UTC 1007.

If the happening of an event, including marriage, divorce, performance of educational requirements, attaining a specific age or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.



Section 7788 - Exculpation of trustee - UTC 1008

§ 7788.  Exculpation of trustee - UTC 1008.

(a)  When exculpatory provision unenforceable.--A provision of a trust instrument relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1)  relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2)  was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b)  Exculpatory provision by trustee.--An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

Cross References.  Section 7788 is referred to in section 7705 of this title.



Section 7789 - Beneficiary's consent, release or ratification - UTC 1009

§ 7789.  Beneficiary's consent, release or ratification - UTC 1009.

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach or ratified the transaction constituting the breach, unless the consent, release or ratification of the beneficiary was induced by improper conduct of the trustee.

Cross References.  Section 7789 is referred to in section 7772 of this title.



Section 7790 - Limitation on personal liability of trustee - UTC 1010

§ 7790.  Limitation on personal liability of trustee - UTC 1010.

(a)  When trustee not personally liable.--Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(b)  When trustee personally liable.--A trustee is personally liable for torts committed in the course of administering a trust or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

(c)  Assertion of claim.--A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity on an obligation arising from ownership or control of trust property or on a tort committed in the course of administering a trust may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

Cross References.  Section 7790 is referred to in section 7705 of this title.



Section 7790.1 - Interest as general partner - UTC 1011

§ 7790.1.  Interest as general partner - UTC 1011.

(a)  Contractual liability.--Except as otherwise provided in subsection (c) or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to 15 Pa.C.S. Ch. 83 (relating to general partnerships) or 85 (relating to limited partnerships).

(b)  Tortious liability.--Except as otherwise provided in subsection (c), a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(c)  When immunity inapplicable.--The immunity provided by this section does not apply if an interest in the partnership is held by:

(1)  the trustee in a capacity other than that of trustee;

(2)  the trustee's spouse; or

(3)  the trustee's descendant, sibling or parent or the spouse of a descendant, sibling or parent.

(d)  Personal liability of settlor.--If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

Cross References.  Section 7790.1 is referred to in section 7705 of this title.



Section 7790.2 - Protection of person dealing with trustee - UTC 1012

§ 7790.2.  Protection of person dealing with trustee - UTC 1012.

(a)  (Reserved).

(a.1)  Protection from liability.--Unless a person assisting or dealing with a trustee has actual knowledge that the trustee is committing a breach of trust or has knowledge of such facts that the trustee's conduct amounts to bad faith, the person:

(1)  may assume without inquiry the existence of trust powers and their proper exercise by the trustee;

(2)  is not bound to inquire whether the trustee has power to act or is properly exercising the power; and

(3)  is fully protected in dealing with the trustee as if the trustee possessed and properly exercised the powers the trustee purports to exercise.

(b)  No requirement to inquire.--A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c)  (Reserved).

(c.1)  Ultra vires.--A trustee's act may not be set aside or not specifically enforced because the trustee's act was not authorized by section 7780.5 (relating to powers of trustees - UTC 815) or 7780.6 (relating to illustrative powers of trustee) or because the trustee's act was authorized but the authority was improperly exercised. A court's power to set aside a transaction for fraud, accident, mistake or self-dealing is unaffected by this subsection.

(d)  Former trustee.--A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e)  Effect of other laws.--Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

Cross References.  Section 7790.2 is referred to in sections 7705, 7772, 7781 of this title.



Section 7790.3 - Certification of trust - UTC 1013

§ 7790.3.  Certification of trust - UTC 1013.

(a)  Contents of certification.--Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(1)  The trust's existence and the date the trust instrument was executed.

(2)  The identity of the settlor.

(3)  The identity and address of the currently acting trustee.

(4)  The powers of the trustee.

(5)  The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust.

(6)  The authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee.

(7)  The trust's taxpayer identification number.

(8)  The manner of taking title to trust property.

(b)  Authentication.--A certification of trust may be signed or otherwise authenticated by any trustee.

(c)  Assurance of representations.--A certification of trust must state that the trust has not been revoked, modified or amended in a manner that would cause the representations contained in the certification of trust to be incorrect.

(d)  Dispositive trust provisions.--A certification of trust need not contain the dispositive provisions of the trust instrument.

(e)  Provisions to be made available upon request.--A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

(f)  Reliance on certification.--A person who acts in reliance upon a certification of trust without knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the provisions of the trust instrument may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

(g)  Enforcement.--A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(h)  Liability.--A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

(i)  Applicability.--This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

Cross References.  Section 7790.3 is referred to in section 7705 of this title.



Section 7791 - Abandonment of property

SUBCHAPTER J

MISCELLANEOUS PROVISIONS

Sec.

7791.  Abandonment of property.

7792.  Powers, duties and liabilities identical with personal representatives.

7793.  Effect of removal, or of probate of later will or codicil.

7794.  Title of purchaser.

7795.  Reports for school district trustees.

7796.  Jurisdiction.

7797.  Filing accounts.

7798.  Failure to present claim at audit.

7799.  Income on distributive shares.

7799.1. Annexation of account of distributed estate or trust.

7799.2. Accounts, audits and distributions.

7799.3. Pooled trusts for persons with disabilities.

§ 7791.  Abandonment of property.

If any property is so burdensome or is so encumbered or is in such condition that it is of no value to the trust, the trustee may abandon it. If property without value cannot be abandoned without transfer of title to another or without a formal renunciation, the court may authorize the trustee to transfer or renounce it without consideration if it finds that this will be for the best interests of the trust.



Section 7792 - Powers, duties and liabilities identical with personal representatives

§ 7792.  Powers, duties and liabilities identical with personal representatives.

The provisions concerning the powers, duties and liabilities of a trustee shall be the same as those set forth in the following provisions of this title for the administration of a decedent's or a minor's estate:

Section 3184 (relating to discharge of personal representative and surety).

Section 3321(d) and (e) (relating to nominee registration; corporate fiduciary as agent; deposit of securities in a clearing corporation; book-entry securities).

Section 3323 (relating to compromise of controversies).

Section 3324 (relating to death or incapacity of fiduciary).

Section 3332 (relating to inherent powers and duties).

Section 3353 (relating to order of court).

Section 3354 (relating to power given in governing instrument).

Section 3355 (relating to restraint of sale).

Section 3356 (relating to purchase by personal representative).

Section 3358 (relating to collateral attack).

Section 3359 (relating to record of proceedings; county where real estate lies).



Section 7793 - Effect of removal, or of probate of later will or codicil

§ 7793.  Effect of removal, or of probate of later will or codicil.

(a)  No impeachment.--No act of administration performed by a testamentary trustee in good faith shall be impeached by the subsequent:

(1)  revocation of the probate of the will from which the trustee derives authority;

(2)  probate of a later will or of a codicil; or

(3)  dismissal of the trustee.

(b)  Good faith dealings.--Regardless of the good or bad faith of the testamentary trustee, no person who deals in good faith with a testamentary trustee shall be prejudiced by the occurrence of any of the contingencies set forth in subsection (a).



Section 7794 - Title of purchaser

§ 7794.  Title of purchaser.

If the trustee has given a bond as required in accordance with this title, any sale, pledge, mortgage or exchange by a trustee, whether pursuant to a decree or to the exercise of a power conferred by the trust instrument or of a power under this title, shall pass the full title of the trust in the property, unless otherwise specified. Persons dealing with the trustee shall have no obligation to see to the proper application of the cash or other assets given in exchange for the property of the trust. A sale or exchange by a trustee pursuant to a decree under section 3353 (relating to order of court) shall have the effect of a judicial sale as to the discharge of liens, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law if the holder of the mortgage consents by writing filed in the proceeding. No sale, mortgage, exchange or conveyance shall be prejudiced by the subsequent dismissal of the trustee. No sale, mortgage, exchange or conveyance by a testamentary trustee shall be prejudiced by the terms of a will or codicil thereafter probated if the person dealing with the trustee did so in good faith.



Section 7795 - Reports for school district trustees

§ 7795.  Reports for school district trustees.

(a)  Scope.--This section applies if a school district is a trustee of land in accordance with all of the following:

(1)  The land is held for the benefit of the public.

(2)  The land is not used directly for school purposes.

(b)  Requirement.--

(1)  By January 30, the school district shall prepare a report for the prior year concerning the trust.

(2)  The report shall detail all of the following:

(i)  Revenues generated.

(ii)  Expenses incurred.

(iii)  Balance of funds held by the school district as trustee.

(iv)  A statement regarding the activities taken by the trustee during the prior year to advance the purposes of the trust.

(3)  The report must be certified as correct by the district superintendent.

(4)  The report shall be made public as follows:

(i)  The report shall be published in 14-point type in a newspaper of general circulation in each county in which the land is located.

(ii)  The report shall be available during business hours for inspection and copying at the office of the district superintendent. A reasonable fee may be charged for copying.

Cross References.  Section 7795 is referred to in section 7796 of this title.



Section 7796 - Jurisdiction

§ 7796.  Jurisdiction.

Notwithstanding 42 Pa.C.S. § 931 (relating to original jurisdiction and venue), jurisdiction over an action involving land referred to in section 7795 (relating to reports for school district trustees) shall be vested in the court of common pleas in the judicial district where:

(1)  all of the land is located; or

(2)  more than 50% of the land is located.



Section 7797 - Filing accounts

§ 7797.  Filing accounts.

(a)  When to file.--A trustee shall file an account of his administration whenever directed to do so by the court and may file an account at any other time.

(b)  Where to file.--All accounts of trustees shall be filed in the office of the clerk.



Section 7798 - Failure to present claim at audit

§ 7798.  Failure to present claim at audit.

(a)  Applicability.--This section applies to a person that, at the audit of a trustee's account, has a claim that:

(1)  arose out of the administration of trust property or arises out of the distribution of trust property upon any interim or final accounting of the trust; and

(2)  is not reported to the court as an admitted claim.

(b)  Bar.--A person that fails, at the call for audit or confirmation, to present a claim under subsection (a) shall be forever barred from making a claim against:

(1)  trust property distributed pursuant to the audit or confirmation;

(2)  a distributee of trust property distributed pursuant to the audit or confirmation; and

(3)  except as otherwise provided in section 3521 (relating to rehearing; relief granted), trust property awarded back upon further trust pursuant to the audit or confirmation.

(c)  Liens and charges unimpaired.--Nothing in this section shall be construed as impairing any lien or charge on real or personal estate of the trust existing at the time of the audit.

Cross References.  Section 7798 is referred to in section 7785 of this title.



Section 7799 - Income on distributive shares

§ 7799.  Income on distributive shares.

Except as otherwise provided by the trust instrument or by the provisions of section 3543 (relating to income on distributive shares):

(1)  If a sum of money is directed to be set aside at a specified time as a separate trust, it shall be entitled to income at the annual rate of 5% from the date it was to be set aside until it is set aside. If a sum of money is directed to be paid outright, it shall be entitled to income at the annual rate of 5% from three months after it became payable until it is paid.

(2)  A donee of a gift of specific real or personal property directed to be distributed from a trust shall be entitled to the net income from property given to the donee accrued from the date it became distributable.

(3)  All income from real and personal property earned during the administration of a trust and not payable to others pursuant to the governing instrument or the provisions of this section shall be distributed pro rata among the income beneficiaries of a continuing trust and other persons entitled to residuary shares of the trust.

Cross References.  Section 7799 is referred to in section 8121 of this title.



Section 7799.1 - Annexation of account of distributed estate or trust

§ 7799.1.  Annexation of account of distributed estate or trust.

A trustee who has received property from a personal representative or from another trustee in distribution of an estate or another trust may annex a copy of an account of the administration of the estate or other trust to an account filed by the trustee covering the administration of the trust under the trustee's management. If notice of the annexation of the account of the estate or other trust is given to the persons required to be notified of the filing of the trustee's account of the principal trust, confirmation of the principal account shall relieve both the trustee of the principal trust and the personal representative or trustee of the distributed estate or other trust of all liability to beneficiaries of the principal trust for transactions shown in the account so annexed to the same extent as if the annexed account had been separately filed and confirmed. If the fund covered by the annexed account has itself received property from another source under circumstances that would have permitted annexation of an account under this section or under section 3501.2 (relating to annexation of account of terminated trust, guardianship or agency), accounts for both funds may be annexed.



Section 7799.2 - Accounts, audits and distributions

§ 7799.2.  Accounts, audits and distributions.

The provisions concerning accounts, audits and distributions in trust estates shall be the same as those set forth in the following provisions of this title for the administration of a decedent's estate:

Section 3511 (relating to audits in counties having separate orphans' court division).

Section 3512 (relating to audits in counties having no separate orphans' court division).

Section 3513 (relating to statement of proposed distribution).

Section 3514 (relating to confirmation of account and approval of proposed distribution).

Section 3521 (relating to rehearing; relief granted).

Section 3533 (relating to award upon final confirmation of account).

Section 3536 (relating to recording and registering decrees awarding real estate).

Section 3538 (relating to distributions involving persons born out of wedlock).

Section 3539 (relating to change in law after pattern of distribution established).

Section 3540 (relating to absentee and additional distributees).

Section 3541 (relating to order of abatement).

Section 3545 (relating to transcripts of balances due by personal representative).



Section 7799.3 - Pooled trusts for persons with disabilities

§ 7799.3.  Pooled trusts for persons with disabilities.

(a)  Scope.--This section relates to pooled trusts.

(b)  Organization of pooled trust.--

(1)  A pooled trust shall be administered by a trustee governed by a board. The trust may employ persons as necessary.

(2)  The members of a board and employees of a trustee, if any, shall stand in a fiduciary relationship to the beneficiaries and the trustee regarding investment of the trust and shall not profit, either directly or indirectly, with respect to the investment.

(3)  A trustee shall maintain a separate account for each beneficiary of a pooled trust; but, for purposes of investment and management of funds, the trustee may pool these accounts. The trustee shall have exclusive control and authority to manage and invest the money in the pooled trust in accordance with this section, subject, however, to the exercise of that degree of judgment, skill and care under the prevailing circumstances that persons of prudence, discretion and intelligence who are familiar with investment matters exercise in the management of their affairs, considering the probable income to be derived from the investment and the probable safety of their capital. The trustee may charge a trust management fee to cover the costs of administration and management of the pooled trust.

(4)  A board member shall disclose and abstain from participation in a discussion or voting on an issue if a conflict of interest arises with the board member on a particular issue or vote.

(5)  No board member may receive compensation for services provided as a member of the board. No fees or commissions may be paid to a board member. A board member may be reimbursed for necessary expenses incurred which are in the best interest of the beneficiaries of the pooled trust as a board member upon presentation of receipts.

(6)  The trustee shall disburse money from a beneficiary's account for the sole benefit of the beneficiary. A disbursement from a beneficiary's account must have a reasonable relationship to the needs of the beneficiary.

(c)  Pooled trust fund.--Before the funding of a pooled trust, all liens and claims in favor of the Department of Public Welfare for repayment of cash and medical assistance shall first be satisfied. All money received for pooled trust funds shall be deposited with a court-approved corporate fiduciary or with the State Treasury if no court-approved corporate fiduciary is available to the trustee. The funds shall be pooled for investment and management. A separate account shall be maintained for each beneficiary, and quarterly accounting statements shall be provided to each beneficiary by the trustee. The court-approved corporate fiduciary or the State Treasury shall provide quarterly accounting statements to the trustee. The court-approved corporate fiduciary or the State Treasury may charge a trust management fee to cover the costs of managing the funds in the pooled trust.

(d)  Reporting.--

(1)  In addition to reports required to be filed under 15 Pa.C.S. Pt. III (relating to partnerships and limited liability companies), the trustee shall file an annual report with the Office of Attorney General and the Department of Public Welfare, along with an itemized statement which shows the funds collected for the year, income earned, salaries paid, other expenses incurred and the opening and final trust balances. A copy of this statement shall be available to the beneficiary, settlor or designee of the settlor upon request.

(2)  The trustee shall prepare and provide each settlor or the settlor's designee annually with a detailed individual statement of the services provided to the settlor's beneficiary during the previous 12 months and of the services to be provided during the following 12 months. The trustee shall provide a copy of this statement to the beneficiary upon request.

(e)  Coordination of services.--

(1)  The Department of Public Welfare shall review and approve the pooled trust of an applicant for medical assistance.

(2)  In the determination of eligibility for medical assistance benefits, the interest of a disabled beneficiary in a pooled trust that has been approved by the Department of Public Welfare shall not be considered as a resource for purposes of determining the beneficiary's eligibility for medical assistance.

(3)  No State agency may reduce the benefits or services available to an individual because that person is a beneficiary of a pooled trust. The beneficiary's interest in a pooled trust is not reachable in satisfaction of a claim for support and maintenance of the beneficiary.

(f)  Notice.--The Office of Attorney General and the Department of Public Welfare shall make available information on the treatment of pooled trusts for the persons with disabilities in the medical assistance program.

(g)  Applicability.--This section shall apply to all of the following:

(1)  Pooled trusts established after March 8, 2003.

(2)  Accounts of individual beneficiaries established after March 8, 2003, in pooled trusts created before March 9, 2003.

(h)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Beneficiary."  An individual with a disability who has the right to receive services and benefits of a pooled trust.

"Board."  A group of persons vested with the management of the business affairs of a trustee.

"Disability."  A physical or mental impairment as defined in section 1614 of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1382c).

"Pooled trust."  A trust which meets all of the following:

(1)  The trust contains assets of more than one beneficiary.

(2)  Each beneficiary has a disability.

(3)  The trust is managed by a nonprofit corporation.

(4)  A separate account is maintained for each beneficiary of the trust, but, for purposes of investment and management of funds, the trust pools these accounts. Accounts in the trust may be established by the parent, grandparent or legal guardian of the individual with a disability, by the individual with a disability or by a court.

(5)  Upon the death of a beneficiary or upon the earlier termination of the trust, amounts remaining in the beneficiary's account must be distributed in accordance with one of the following:

(i)  The trust may retain up to 50% of the remaining balance for the benefit of other beneficiaries. The remaining 50% of the balance must be reimbursed to the Commonwealth and any other state that provided medical assistance up to an amount equal to the total amount of medical assistance paid on behalf of the beneficiary.

(ii)  The amounts must be used to reimburse the Commonwealth and any other state that provided medical assistance up to an amount equal to the total amount of medical assistance paid on behalf of the beneficiary.

"Trustee."  A nonprofit organization that manages a pooled trust.

Special Provisions in Appendix.  See section 15 of Act 98 of 2006 in the appendix to this title for special provisions relating to consolidation of Pooled Trust Act.






Chapter 81 - Principal and Income

Section 8101 - Short title of chapter

CHAPTER 81

PRINCIPAL AND INCOME

Subchapter

A.  Preliminary Provisions; Power to Adjust; Power to Convert to Unitrust

B.  Decedent's Estate or Terminating Income Interest

C.  Apportionment at Beginning and End of Income Interest

D.  Allocation of Receipts During Administration of Trust

E.  Allocation of Disbursements During Administration of Trust

F.  (Reserved)

G.  (Reserved)

H.  Miscellaneous Provisions

Enactment.  Chapter 81 was added May 16, 2002, P.L.330, No.50, effective in 60 days.

Prior Provisions.  Former Chapter 81, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed May 16, 2002, P.L.330, No.50, effective in 60 days.

Cross References.  Chapter 81 is referred to in sections 3702, 5164, 5536 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS; POWER TO ADJUST;

POWER TO CONVERT TO UNITRUST

Sec.

8101.  Short title of chapter.

8102.  Definitions.

8103.  Fiduciary duties; general principles.

8104.  Trustee's power to adjust.

8105.  Power to convert to unitrust.

8106.  Judicial control of discretionary powers.

8107.  Express trusts.

8108.  (Reserved).

8109.  (Reserved).

8110.  (Reserved).

8111.  (Reserved).

8112.  (Reserved).

8113.  Charitable trusts.

Cross References.  Subchapter A is referred to in section 8149 of this title.

§ 8101.  Short title of chapter.

This chapter shall be known and may be cited as the Pennsylvania Uniform Principal and Income Act.



Section 8102 - Definitions

§ 8102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Accounting period."  A calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period which begins when an income interest begins or ends when an income interest ends.

"Beneficiary." Includes:

(1)  in the case of a decedent's estate, any heir, legatee and devisee; and

(2)  in the case of a trust, an income beneficiary and a remainder beneficiary.

"Fiduciary."  A personal representative or a trustee.

"Income."  Money or property which a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset to the extent provided in Subchapter D (relating to allocation of receipts during administration of trust).

"Income beneficiary."  A person to whom or which net income of a trust is or may be payable.

"Income interest."  The right of an income beneficiary to receive all or part of net income, whether the governing instrument requires it to be distributed or authorizes it to be distributed in the trustee's discretion.

"Mandatory income interest."  The right of an income beneficiary to receive net income which the governing instrument requires the fiduciary to distribute.

"Net income."  The:

(1)  total receipts allocated to income during an accounting period; minus

(2)  disbursements made from income during the period; plus or minus

(3)  transfers under this chapter to or from income during the period.

"Person."  Any individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality; public corporation; or other legal or commercial entity.

"Principal."  Property held in trust for distribution to a remainder beneficiary when the trust terminates or property held in trust in perpetuity.

"Remainder beneficiary."  A person entitled to receive principal when an income interest ends.

"Sui juris beneficiary."  Includes:

(1)  a court-appointed guardian of an incapacitated beneficiary;

(2)  an agent for an incompetent beneficiary; and

(3)  a court-appointed guardian of a minor beneficiary's estate.

"Trust."  Includes a legal life estate arrangement.

"Trustee."  Includes an original, additional or successor trustee whether or not appointed or confirmed by a court.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 amended the defs. of "principal" and "sui juris beneficiary."



Section 8103 - Fiduciary duties; general principles

§ 8103.  Fiduciary duties; general principles.

(a)  Allocation.--In allocating receipts and disbursements to or between principal and income and with respect to any matter within the scope of this chapter, the following shall apply:

(1)  A fiduciary shall administer a trust or estate in accordance with the governing instrument, even if there is a different provision in this chapter.

(2)  A fiduciary may administer a trust or estate by the exercise of a discretionary power of administration regarding a matter within the scope of this chapter given to the fiduciary by the governing instrument, even if the exercise of the power produces a result different from a result required or permitted by this chapter. No inference that the fiduciary has improperly exercised the discretionary power shall arise from the fact that the fiduciary has made an allocation contrary to a provision of this chapter.

(3)  A fiduciary shall administer a trust or estate in accordance with this chapter if the governing instrument does not contain a different provision or does not give the fiduciary a discretionary power of administration regarding a matter within the scope of this chapter.

(4)  A fiduciary shall add a receipt or charge a disbursement to principal to the extent that the governing instrument and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b)  Discretionary power.--In exercising a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the governing instrument or this chapter, including sections 8104 (relating to trustee's power to adjust) and 8105 (relating to power to convert to unitrust), a fiduciary shall administer a trust or estate impartially based on what is fair and reasonable to all of the beneficiaries, except to the extent that the governing instrument clearly manifests an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

Cross References.  Section 8103 is referred to in section 8104 of this title.



Section 8104 - Trustee's power to adjust

§ 8104.  Trustee's power to adjust.

(a)  Adjustment.--Subject to subsections (c) and (f), a trustee may adjust between principal and income by allocating an amount of income to principal or an amount of principal to income to the extent the trustee considers appropriate if:

(1)  the governing instrument describes what may or must be distributed to a beneficiary by referring to the trust's income; and

(2)  the trustee determines, after applying the rules in section 8103(a) (relating to fiduciary duties; general principles), that the trustee is unable to comply with section 8103(b).

(b)  Considerations.--In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee may consider, among other things, all of the following:

(1)  The size of the trust.

(2)  The nature and estimated duration of the trust.

(3)  The liquidity and distribution requirements of the trust.

(4)  The needs for regular distributions and preservation and appreciation of capital.

(5)  The expected tax consequences of an adjustment.

(6)  The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available.

(7)  The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor or testator.

(8)  To the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the governing instrument.

(9)  Whether and to what extent the governing instrument gives the trustee the power to invade principal or accumulate income or prohibits the trustee from invading principal or accumulating income and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

(10)  The intent of the settlor or testator.

(11)  The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

(c)  Prohibited adjustments.--A trustee may not make an adjustment under this section if any of the following apply:

(1)  The adjustment would diminish the income interest in a trust which requires all of the income to be paid at least annually to a spouse and for which a Federal estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment.

(2)  The adjustment would reduce the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a Federal gift tax exclusion.

(3)  The adjustment would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(4)  The adjustment is from any amount which is permanently set aside for charitable purposes under the governing instrument and for which a Federal estate or gift tax charitable deduction has been taken unless both income and principal are so set aside.

(5)  If:

(i)  possessing or exercising the power to make an adjustment would cause an individual to be treated as the owner of all or part of the trust for Federal income tax purposes; and

(ii)  the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment.

(6)  If:

(i)  possessing or exercising the power to make an adjustment would cause all or part of the trust assets to be subject to Federal estate or gift tax with respect to an individual; and

(ii)  the assets would not be subject to Federal estate or gift tax with respect to the individual if the trustee did not possess the power to make an adjustment.

(7)  If the trustee is a beneficiary of the trust.

(8)  If the trust has been converted under section 8105 (relating to power to convert to unitrust).

(d)  Permissible adjustment when otherwise prohibited.--If subsection (c)(5), (6) or (7) applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is prohibited by the governing instrument.

(e)  Release of the power to adjust.--

(1)  If paragraph (2) applies, a trustee may release any of the following:

(i)  The entire power conferred by subsection (a).

(ii)  The power to adjust from income to principal.

(iii)  The power to adjust from principal to income.

(2)  A release under paragraph (1) is permissible if any of the following apply:

(i)  The trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (6).

(ii)  The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c).

(3)  The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f)  Application.--A governing instrument which limits the power of a trustee to make an adjustment between principal and income does not affect the application of this section unless it is clear from the governing instrument that it is intended to deny the trustee the power of adjustment conferred by subsection (a).

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 amended subsec. (c)(4).

Cross References.  Section 8104 is referred to in sections 8103, 8105, 8148, 8149, 8153 of this title.



Section 8105 - Power to convert to unitrust

§ 8105.  Power to convert to unitrust.

(a)  Conversion.--Unless expressly prohibited by the governing instrument, a trustee may release the power under section 8104 (relating to trustee's power to adjust) and convert a trust into a unitrust as described in this section if all of the following apply:

(1)  The trustee determines that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust.

(2)  The trustee gives written notice of the trustee's intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate, including what initial decisions the trustee will make under this section, to all the sui juris beneficiaries who:

(i)  are currently eligible to receive income from the trust;

(ii)  would be eligible to receive, if no powers of appointment were exercised, income from the trust if the interest of all those eligible to receive income under subparagraph (i) were to terminate immediately prior to the giving of notice; and

(iii)  would receive, if no powers of appointment were exercised, a distribution of principal if the trust were to terminate immediately prior to the giving of notice.

(3)  There is at least one sui juris beneficiary under paragraph (2)(i) and at least one sui juris beneficiary under either paragraph (2)(ii) or (iii).

(4)  No sui juris beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days of the mailing of the notice under paragraph (2).

(b)  Judicially approved conversion.--

(1)  The trustee may petition the court to approve the conversion to a unitrust if any of the following apply:

(i)  A beneficiary timely objects to the conversion to a unitrust.

(ii)  There are no sui juris beneficiaries under subsection (a)(2)(i).

(iii)  There are no sui juris beneficiaries under either subsection (a)(2)(ii) or (iii).

(2)  A beneficiary may request a trustee to convert to a unitrust. If the trustee does not convert, the beneficiary may petition the court to order the conversion.

(3)  The court shall approve the conversion or direct the requested conversion if the court concludes that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust.

(c)  Consideration.--In deciding whether to exercise the power conferred by subsection (a), a trustee may consider, among other things, all of the following:

(1)  The size of the trust.

(2)  The nature and estimated duration of the trust.

(3)  The liquidity and distribution requirements of the trust.

(4)  The needs for regular distributions and preservation and appreciation of capital.

(5)  The expected tax consequences of the conversion.

(6)  The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; and the extent to which an asset is used by a beneficiary.

(7)  To the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the governing instrument.

(8)  Whether and to what extent the governing instrument gives the trustee the power to invade principal or accumulate income or prohibits the trustee from invading principal or accumulating income and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

(9)  The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

(d)  Post conversion.--After a trust is converted to a unitrust, all of the following apply:

(1)  The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived:

(i)  from appreciation of capital;

(ii)  from earnings and distributions from capital; or

(iii)  from both.

(2)  The trustee shall make regular distributions in accordance with the governing instrument construed in accordance with the provisions of this section.

(3)  The term "income" in the governing instrument shall mean an annual distribution (the unitrust distribution) equal to 4% (the payout percentage) of the net fair market value of the trust's assets, whether such assets would be considered income or principal under other provisions of this chapter, averaged over the lesser of:

(i)  the preceding years in the smoothing period selected by the trustee; or

(ii)  the period during which the trust has been in existence.

(e)  Discretion of trustee.--The trustee may, in the trustee's discretion from time to time, determine all of the following:

(1)  The effective date of a conversion to a unitrust.

(2)  The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payments commences or ceases.

(3)  The frequency of unitrust distributions during the year.

(4)  The effect of other payments from or contributions to the trust on the trust's valuation.

(5)  Whether to value the trust's assets annually or more frequently.

(5.1)  Whether to average the net assets of the trust over a smoothing period of three, four or five years.

(6)  What valuation dates to use.

(7)  How frequently to value nonliquid assets and whether to estimate their value.

(8)  Whether to omit from the calculations trust property occupied or possessed by a beneficiary.

(9)  Any other matters necessary for the proper functioning of the unitrust.

(f)  Allocation.--

(1)  Expenses which would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust distribution.

(2)  Unless otherwise provided by the governing instrument, the unitrust distribution shall be considered to have been paid from the following sources in order of priority:

(i)  net income determined as if the trust were not a unitrust;

(ii)  ordinary income for Federal income tax purposes that is not allocable to net income under subparagraph (i);

(iii)  net realized short-term capital gains for Federal income tax purposes;

(iv)  net realized long-term capital gains for Federal income tax purposes; and

(v)  the principal of the trust estate.

(g)  Court orders.--The trustee or, if the trustee declines to do so, a beneficiary may petition the court to:

(1)  Select a payout percentage different than 4%.

(2)  Provide for a distribution of net income, as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit.

(3)  Average the valuation of the trust's net assets over a period other than three years.

(4)  Reconvert from a unitrust. Upon a reconversion, the power to adjust under section 8104 shall be revived.

(g.1)  Reconversion from unitrust.--A trustee may reconvert a unitrust following the same procedures as in subsection (a) for converting a trust into a unitrust with the exception that the written notice shall state that the intent is to reconvert the unitrust into a trust for which income is defined under this chapter. Upon reconversion, the power to adjust under section 8104 shall be revived.

(h)  Application.--A conversion to a unitrust does not affect a provision in the governing instrument directing or authorizing the trustee to distribute principal or authorizing a beneficiary to withdraw a portion or all of the principal.

(i)  Prohibited conversions.--A trustee may not convert a trust into a unitrust in any of the following circumstances:

(1)  If payment of the unitrust distribution would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(2)  If the unitrust distribution would be made from trust funds which are permanently set aside for charitable purposes under the governing instrument and for which a Federal estate or gift tax charitable deduction has been taken, unless both income and principal are so set aside. If both income and principal are so set aside, then section 8113 (relating to charitable trusts) and not this section shall be available.

(3)  If:

(i)  possessing or exercising the power to convert would cause an individual to be treated as the owner of all or part of the trust for Federal income tax purposes; and

(ii)  the individual would not be treated as the owner if the trustee did not possess the power to convert.

(4)  If:

(i)  possessing or exercising the power to convert would cause all or part of the trust assets to be subject to Federal estate or gift tax with respect to an individual; and

(ii)  the assets would not be subject to Federal estate or gift tax with respect to the individual if the trustee did not possess the power to convert.

(5)  If the conversion would result in the disallowance of a Federal estate tax or gift tax marital deduction which would be allowed if the trustee did not have the power to convert.

(6)  If the trustee is a beneficiary of the trust.

(j)  Permissible conversion when otherwise prohibited.--

(1)  If subsection (i)(3), (4) or (6) applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may convert the trust unless the exercise of the power by the remaining trustee or trustees is prohibited by the governing instrument.

(2)  If subsection (i)(3), (4) or (6) applies to all the trustees, the trustees may petition the court to direct a conversion.

(k)  Release of the power to convert.--

(1)  A trustee may release the power conferred by subsection (a) to convert to a unitrust if any of the following apply:

(i)  The trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (i)(3), (4) or (5).

(ii)  The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (i).

(2)  The release may be permanent or for a specified period, including a period measured by the life of an individual.

(July 7, 2006, P.L.625, No.98, eff. 60 days; Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsecs. (d) and (e).

Cross References.  Section 8105 is referred to in sections 8103, 8104, 8149 of this title.



Section 8106 - Judicial control of discretionary powers

§ 8106.  Judicial control of discretionary powers.

(a)  Standard of review.--A court shall not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this chapter unless it determines that the decision was an abuse of the fiduciary's discretion.

(b)  Remedies.--If a court determines that a fiduciary has abused its discretion regarding a discretionary power conferred by this chapter, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused its discretion, according to the following rules:

(1)  To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution which is too small, the court shall require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2)  To the extent that the abuse of discretion has resulted in a distribution to a beneficiary which is too large, the court shall restore the beneficiaries, the trust or both, in whole or in part, to their appropriate positions by requiring the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary or that beneficiary's estate to return some or all of the distribution to the trust, notwithstanding a spendthrift or similar provision.

(3)  If the abuse of discretion concerns the power to convert a trust into a unitrust, the court shall require the trustee either to convert into a unitrust or to reconvert from a unitrust.

(4)  To the extent that the court is unable, after applying paragraphs (1), (2) and (3), to restore the beneficiaries, the trust or both to the positions they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.



Section 8107 - Express trusts

§ 8107.  Express trusts.

(a)  General rule.--In the absence of a contrary intent appearing in the governing instrument of an express unitrust, the governing instrument shall be construed in accordance with the following rules:

(1)  The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived from:

(i)  appreciation of capital;

(ii)  earnings and distributions from capital; or

(iii)  both.

(2)  The unitrust distribution shall be an annual distribution of an amount equal to 4% of the net fair market value of the trust's assets, whether the assets would be considered income or principal under other provisions of this chapter, averaged over the lesser of:

(i)  the three preceding years; or

(ii)  the period during which the trust has been in existence.

(3)  The trustee may, in the trustee's discretion from time to time, determine all of the following:

(i)  The provisions for prorating a unitrust distribution for a short year in which the beneficiary's right to payments commences or ceases.

(ii)  The frequency of unitrust distributions during the year.

(iii)  The effect of other payments from or contributions to the trust on the trust's valuation.

(iv)  Whether to value the trust's assets annually or more frequently.

(v)  What valuation dates to use.

(vi)  How frequently to value nonliquid assets and whether to estimate their value.

(vii)  Whether to omit from the calculations residential real estate, tangible personal property or other trust property used, occupied or possessed by a beneficiary.

(viii)  Any other matters necessary for the proper functioning of the unitrust.

(4)  Expenses which would be deducted from income if the trust were not a unitrust shall not be deducted from the unitrust distribution.

(5)  The unitrust distribution shall be considered to have been paid from the following sources in order of priority:

(i)  net income determined as if the trust were not an express unitrust;

(ii)  ordinary income for Federal income tax purposes that is not allocable to net income under subparagraph (i);

(iii)  net realized short-term capital gains for Federal income tax purposes;

(iv)  net realized long-term capital gains for Federal income tax purposes; and

(v)  the principal of the trust estate.

(b)  Definition.--As used in this section, the term "express unitrust" shall mean a trust which by its governing instrument creates a trust, other than a trust solely for charitable purposes or a qualified charitable split interest trust under section 664(d) or 170(f)(2)(B) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 664(d) or 170(f)(2)(B)), and provides for an annual distribution, the unitrust distribution, equal to a fixed percentage of the net fair market value of the trust's assets, valued at least annually, and computed with reference to such value in one or more years. If the fixed percentage is not less than 3% nor more than 5%, the unitrust distribution shall be considered the income of the trust for the purposes of this chapter.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

Cross References.  Section 8107 is referred to in section 8149 of this title.



Section 8108 - (Reserved)

§ 8108.  (Reserved).



Section 8109 - (Reserved)

§ 8109.  (Reserved).



Section 8110 - (Reserved)

§ 8110.  (Reserved).



Section 8111 - (Reserved)

§ 8111.  (Reserved).



Section 8112 - (Reserved)

§ 8112.  (Reserved).



Section 8113 - Charitable trusts

§ 8113.  Charitable trusts.

(a)  Election.--Notwithstanding the foregoing provisions of this chapter, the trustee of a trust held exclusively for charitable purposes may elect to be governed by this section unless the governing instrument expressly provides that the election provided by this section shall not be available.

(b)  Eligibility for election.--To make an election under this section, the trustee shall adopt and follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived from appreciation of capital or earnings and distributions with respect to capital or both. The policy constituting the election shall be in writing, shall be maintained as part of the permanent records of the trust and shall recite that it constitutes an election to be governed by this section.

(c)  Effect of election.--If an election is made to be governed by this section, the term "income" shall mean a percentage of the value of the trust. The trustee shall, in a writing maintained as part of the permanent records of the trust, select the percentage and determine that it is consistent with the long-term preservation of the real value of the principal of the trust, but in no event shall the percentage be less than 2% nor more than 7% per year. The term "principal" shall mean all other assets held by the trustee with respect to the trust. The selection may be made either annually or subject to change only when the trustee deems such change necessary and prudent.

(d)  Revocation of election.--The trustee may revoke an election to be governed by this section if the revocation is made as part of an alternative investment policy seeking the long-term preservation of the real value of the principal of the trust. The revocation and alternative investment policy shall be in writing and maintained as part of the permanent records of the trust.

(e)  Value determination.--For purposes of applying this section, the value of the trust shall be the fair market value of the cash and other assets held by the trustee with respect to the trust, whether such assets would be considered "income" or "principal" under the other provisions of this chapter, determined at least annually and averaged over a period of three or more preceding years. However, if the trust has been in existence less than three years, the average shall be determined over the period during which the trust has been in existence.

(f)  Charitable organizations.--For a charitable organization defined under the act of June 17, 1971 (P.L.181, No.23), known as the Charitable Instruments Act of 1971, the provisions of that act shall supersede subsection (c) if necessary to comply with the minimum investment return requirements.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 amended subsec. (c) and added subsec. (f).

Cross References.  Section 8113 is referred to in section 8105 of this title.



Section 8121 - Determination and distribution of net income

SUBCHAPTER B

DECEDENT'S ESTATE OR

TERMINATING INCOME INTEREST

Sec.

8121.  Determination and distribution of net income.

8122.  Distribution to residuary and remainder beneficiaries.

Cross References.  Subchapter B is referred to in section 8149 of this title.

§ 8121.  Determination and distribution of net income.

After a decedent dies in the case of an estate or after an income interest in a trust ends, the following rules apply:

(1)  A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under paragraph (5) and the provisions applicable to trustees in Subchapters C (relating to apportionment at beginning and end of income interest), D (relating to allocation of receipts during administration of trust) and E (relating to allocation of disbursements during administration of trust). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2)  A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright and shall allocate to a pecuniary amount in trust the income or other amount provided by the governing instrument or section 3543 (relating to income on distributive shares) or 7799 (relating to income on distributive shares) from net income determined under paragraph (3) or from principal to the extent that net income is insufficient.

(3)  A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the provisions applicable to trustees in Subchapters C, D and E and by:

(i)  including in net income all income from property used to discharge liabilities; and

(ii)  paying from principal debts, funeral expenses, costs of disposition of remains, the family exemption, fees of personal representatives and their attorneys and accountants, and death taxes and related interest and penalties which are apportioned to the estate or terminating income interest by the governing instrument or applicable law.

(4)  A fiduciary shall distribute the net income remaining after distributions required by paragraph (2) in the manner described in section 8122 (relating to distribution to residuary and remainder beneficiaries) to all other beneficiaries.

(5)  A fiduciary may not reduce principal or income receipts from property described in paragraph (1) because of a payment described in section 8151 (relating to minerals, water and other natural resources) or 8152 (relating to timber) to the extent that the governing instrument or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by:

(i)  including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedent's death or an income interest's terminating event; and

(ii)  making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

(July 7, 2006, P.L.625, No.98, eff. 120 days)

2006 Amendment.  Act 98 amended par. (2).

Cross References.  Section 8121 is referred to in sections 8122, 8132 of this title.



Section 8122 - Distribution to residuary and remainder beneficiaries

§ 8122.  Distribution to residuary and remainder beneficiaries.

(a)  Distribution of net income.--Each beneficiary described in section 8121(4) (relating to determination and distribution of net income) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b)  Allocation of net income.--In determining a beneficiary's share of net income, the following rules apply:

(1)  The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold or applied to meet principal obligations.

(2)  The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts.

(3)  The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(c)  Collected but undistributed net income.--If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d)  Application.--To the extent that the fiduciary considers it appropriate, if this section applies to the income from an asset, the fiduciary may apply the rules in this section to net gain or loss from the disposition of a principal asset realized after the date of death or terminating event or earlier distribution date.

(e)  Distribution date.--For purposes of this section, the distribution date may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

Cross References.  Section 8122 is referred to in section 8121 of this title.



Section 8131 - When right to income begins and ends

SUBCHAPTER C

APPORTIONMENT AT BEGINNING

AND END OF INCOME INTEREST

Sec.

8131.  When right to income begins and ends.

8132.  Apportionment of receipts and disbursements when decedent dies or income interest begins.

8133.  Apportionment when income interest ends.

Cross References.  Subchapter C is referred to in sections 8121, 8149 of this title.

§ 8131.  When right to income begins and ends.

(a)  Accrual of income interest.--An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins:

(1)  on the date specified in the governing instrument; or

(2)  if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b)  Asset subject to a trust.--An asset becomes subject to a trust:

(1)  on the date it is transferred to the trust in the case of an asset which is transferred to a trust during the transferor's life;

(2)  on the date of a testator's death in the case of an asset which becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3)  on the date of an individual's death in the case of an asset which is transferred to a fiduciary by a third party because of the individual's death.

(c)  Asset subject to a successive income interest.--An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d)  End of income interest.--An income interest ends on:

(1)  the day before an income beneficiary dies or another terminating event occurs; or

(2)  the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



Section 8132 - Apportionment of receipts and disbursements when decedent dies or income interest begins

§ 8132.  Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a)  Allocation to principal.--Unless section 8121(1) (relating to determination and distribution of net income) applies, a trustee shall allocate an income receipt or disbursement to principal if its due date occurs before:

(1)  a decedent dies in the case of an estate; or

(2)  an income interest begins in the case of a trust or successive income interest.

(b)  Allocation to income.--A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c)  Due dates.--An item of income or an obligation is due on the date the payor is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which section 8141 (relating to character of receipts) applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



Section 8133 - Apportionment when income interest ends

§ 8133.  Apportionment when income interest ends.

(a)  End of mandatory income interest.--When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income which is not disposed of under the governing instrument unless the beneficiary has an unqualified power to revoke more than 5% of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(b)  Proration of final payment.--When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor or testator relating to income, gift, estate or other tax requirements.

(c)  Definition.--As used in this section, the term "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense which is due or accrued or net income which has been added or is required to be added to principal under the governing instrument.



Section 8141 - Character of receipts

SUBCHAPTER D

ALLOCATION OF RECEIPTS DURING

ADMINISTRATION OF TRUST

Sec.

8141.  Character of receipts.

8142.  Distribution from trust or estate.

8143.  Business and other activities conducted by trustee.

8144.  Principal receipts.

8145.  Rental property.

8146.  Obligation to pay money.

8147.  Insurance policies and similar contracts.

8148.  Insubstantial allocations not required.

8149.  Retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments.

8150.  Liquidating asset.

8151.  Minerals, water and other natural resources.

8152.  Timber.

8153.  Property not productive of income.

8154.  Derivatives and options.

8155.  Asset-backed securities.

Cross References.  Subchapter D is referred to in sections 8102, 8121, 8149 of this title.

§ 8141.  Character of receipts.

(a)  Allocation to income.--Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity, including reinvested cash dividends.

(b)  Allocation to principal.--A trustee shall allocate the following receipts from an entity to principal:

(1)  Property other than money, excluding reinvested cash dividends.

(2)  Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity.

(3)  Money received in total or partial liquidation of the entity.

(4)  Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a short-term or long-term capital gain dividend for Federal income tax purposes.

(c)  When received in partial liquidation.--Money is received in partial liquidation:

(1)  to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2)  if the total amount of money and property distributed by the entity to its owners in one distribution or a series of related distributions is greater than 20% of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(d)  When not received in partial liquidation.--Money is not received in partial liquidation nor may it be taken into account under subsection (c)(2) to the extent that it does not exceed the amount of income tax that a trust beneficiary must pay on taxable income of the entity that distributes the money.

(e)  Reliance upon a statement.--A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

(f)  Definition.--As used in this section, the term "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than:

(1)  a trust or estate to which section 8142 (relating to distribution from trust or estate) applies;

(2)  a business or activity to which section 8143 (relating to business and other activities conducted by trustee) applies;

(3)  a payment to which section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments) applies; or

(4)  an asset-backed security to which section 8155 (relating to asset-backed securities) applies.

(July 7, 2006, P.L.625, No.98, eff. 60 days)

2006 Amendment.  Act 98 amended subsecs. (c) and (d).

Cross References.  Section 8141 is referred to in sections 8132, 8142, 8155 of this title.



Section 8142 - Distribution from trust or estate

§ 8142.  Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity or a decedent or donor transfers an interest in such a trust to a trustee, section 8141 (relating to character of receipts) or 8155 (relating to asset-backed securities) applies to a receipt from the trust.

Cross References.  Section 8142 is referred to in section 8141 of this title.



Section 8143 - Business and other activities conducted by trustee

§ 8143.  Business and other activities conducted by trustee.

(a)  Separate accounting for business or activity.--If a trustee that conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b)  Net receipts.--

(1)  A trustee that accounts separately for a business or other activity may determine the extent to which:

(i)  its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets and other reasonably foreseeable needs of the business or activity; and

(ii)  the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records.

(2)  If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c)  Permissible activities for separate accounting.--Activities for which a trustee may maintain separate accounting records include:

(1)  Retail, manufacturing, service and other traditional business activities.

(2)  Farming.

(3)  Raising and selling livestock and other animals.

(4)  Management of rental properties.

(5)  Extraction of minerals and other natural resources.

(6)  Timber operations.

(7)  Activities to which section 8154 (relating to derivatives and options) applies.

Cross References.  Section 8143 is referred to in sections 8141, 8147, 8154, 8164 of this title.



Section 8144 - Principal receipts

§ 8144.  Principal receipts.

A trustee shall allocate to principal any of the following:

(1)  To the extent not allocated to income under this chapter, assets received from:

(i)  a transferor during the transferor's lifetime;

(ii)  a decedent's estate;

(iii)  a trust with a terminating income interest; or

(iv)  a payor under a contract naming the trust or its trustee as beneficiary.

(2)  Money or other property received from a principal asset's sale, exchange, liquidation or change in form. This paragraph includes realized profit subject to this subchapter.

(3)  Amounts recovered from third parties to reimburse the trust because of disbursements described in section 8162(a)(8) (relating to mandatory disbursements from principal) or for other reasons to the extent not based on the loss of income.

(4)  Proceeds of property taken by eminent domain. A separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income.

(5)  Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income.

(6)  Other receipts as provided in sections 8148 (relating to insubstantial allocations not required) through 8155 (relating to asset-backed securities).



Section 8145 - Rental property

§ 8145.  Rental property.

(a)  Rent.--To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property. This subsection includes an amount received for cancellation or renewal of a lease.

(b)  Deposit.--An amount received as a refundable deposit, including a security deposit or a deposit which is to be applied as rent for future periods:

(1)  shall be added to principal;

(2)  shall be held subject to the terms of the lease; and

(3)  is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



Section 8146 - Obligation to pay money

§ 8146.  Obligation to pay money.

(a)  Interest allocated to income.--An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

(b)  Allocation of obligations.--A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation the purchase price or value of which when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust shall be allocated to income.

(c)  Application.--This section does not apply to an obligation to which any of the following apply:

(1)  Section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments).

(2)  Section 8150 (relating to liquidating asset).

(3)  Section 8151 (relating to minerals, water and other natural resources).

(4)  Section 8152 (relating to timber).

(5)  Section 8154 (relating to derivatives and options).

(6)  Section 8155 (relating to asset-backed securities).



Section 8147 - Insurance policies and similar contracts

§ 8147.  Insurance policies and similar contracts.

(a)  General rule.--

(1)  Except as otherwise provided in subsection (b) or (c), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary. This paragraph includes a contract which insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset.

(2)  If the premiums on the policy or contract are paid from income, the trustee shall allocate to income dividends on the policy or contract.

(3)  If the premiums on the policy or contract are paid from principal, the trustee shall allocate to principal dividends on the policy or contract.

(b)  Allocation of proceeds to income.--Except as provided in subsection (c), a trustee shall allocate to income proceeds of a contract which insures the trustee against any of the following:

(1)  Loss of occupancy or other use by an income beneficiary.

(2)  Loss of income.

(3)  Subject to section 8143 (relating to business and other activities conducted by trustee), loss of profits from a business.

(c)  Application.--This section does not apply to a contract to which section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments) applies.



Section 8148 - Insubstantial allocations not required

§ 8148.  Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments), 8150 (relating to liquidating asset), 8151 (relating to minerals, water and other natural resources), 8152 (relating to timber) or 8155 (relating to asset-backed securities) is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in section 8104(c) (relating to trustee's power to adjust) applies to the allocation. This power may be exercised by a co-trustee in the circumstances described in section 8104(d) and may be released for the reasons and in the manner described in section 8104(e). An allocation is presumed to be insubstantial if:

(1)  the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 5%; or

(2)  the value of the asset producing the receipt for which the allocation would be made is less than 5% of the total value of the trust's assets at the beginning of the accounting period.

Cross References.  Section 8148 is referred to in section 8144 of this title.



Section 8149 - Retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments

§ 8149.  Retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments.

(a)  General rule.--

(1)  The trustee shall allocate to income the greater of:

(i)  the portion of a payment characterized by the payor as interest or a dividend or a remittance in lieu of interest or a dividend; or

(ii)  the portion of the payment characterized as imputed interest for Federal income tax purposes.

(2)  The balance of any such payment shall be allocated to principal.

(b)  Allocation under contract calling for equal installments.--

(1)  If no part of a payment under a contract calling for equal installments over a fixed period of time is allocable to income under the provisions of subsection (a), the difference between the trust's acquisition value of the contract and the total expected return shall be deemed to be interest.

(2)  The trustee shall allocate to income the portion of each payment equivalent to interest on the then unpaid principal balance at the rate specified in the contract or a rate necessary to thus amortize the difference between the expected return and the acquisition value, where that rate is readily ascertainable by the trustee.

(c)  Allocation when internal net income of fund is readily ascertained.--

(1)  If no portion of a payment from a separate fund held exclusively for the benefit of the trust is allocable to income under subsections (a) and (b) but the internal net income of the fund determined as if the fund were a separate trust subject to Subchapters A (relating to preliminary provisions; power to adjust; power to convert to unitrust), B (relating to decedent's estate or terminating income interest), C (relating to apportionment at beginning and end of income interest), D (relating to allocation of receipts during administration of trust) and E (relating to allocation of disbursements during administration of trust) is readily ascertainable by the trustee, the internal net income of the fund shall be considered to be the income earned by the fund, and the portion of the payment equal to the then undistributed net income of the fund realized since the trust acquired its interest in the fund shall be deemed to be a distribution of such income and shall be allocated to the trust income account.

(2)  The balance of any such payment shall be allocated to principal.

(3)  The power to adjust under section 8104 (relating to trustee's power to adjust), the power to convert to a unitrust under section 8105 (relating to power to convert to unitrust) and the provisions governing express trusts under section 8107 (relating to express trusts) shall apply to retirement benefits covered by this subsection which are payable to a trust. These powers may be exercised separately and independently by the payee trustee or in the governing instrument as between the retirement benefits and the trust as if they were separate trusts subject to this chapter.

(d)  When not otherwise allocable to income.--

(1)  The trustee shall allocate to income 10% of the part of the payment which is required to be made during the accounting period and the balance to principal if:

(i)  no part of the payment is allocable to income under subsection (a), (b) or (c); and

(ii)  all or part of the payment is required to be made.

(2)  The trustee shall allocate the entire payment to principal if:

(i)  no part of a payment is required to be made; or

(ii)  the payment received is the entire amount to which the trustee is entitled.

(3)  For purposes of this subsection, a payment is not required to be made to the extent that it is made because the trustee exercises a right of withdrawal.

(e)  Allocation to obtain marital deduction.--If, to obtain a Federal estate or gift tax marital deduction for a trust, the trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

(f)  Application.--This section does not apply to payments to which section 8150 (relating to liquidating asset) applies.

(g)  Definition.--As used in this section, the term "payment" means a payment that a trustee may receive over a fixed period of time or during the life of one or more individuals because of services rendered or property transferred to the payor in exchange for future payments. The term includes all of the following:

(1)  A payment made in money or property from:

(i)  the payor's general assets; or

(ii)  a separate fund created by the payor or another.

(2)  A payment on or from:

(i)  an installment contract or note;

(ii)  a private or commercial annuity;

(iii)  a deferred compensation agreement;

(iv)  an employee death benefit;

(v)  an individual retirement account; or

(vi)  a pension, profit-sharing, stock or other bonus, or stock-ownership plan.

(Oct. 27, 2010, P.L.837, No.85, eff. 60 days)

2010 Amendment.  Act 85 amended subsec. (c).

Cross References.  Section 8149 is referred to in sections 8141, 8144, 8146, 8147, 8148, 8150, 8155 of this title.



Section 8150 - Liquidating asset

§ 8150.  Liquidating asset.

(a)  Allocation.--A trustee shall allocate to income 10% of the receipts from a liquidating asset and the balance to principal.

(b)  Definition.--As used in this section, the term "liquidating asset" means an asset the value of which will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement which does not provide for the payment of interest on the unpaid balance. The term does not include any of the following:

(1)  A payment subject to section 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments).

(2)  Resources subject to section 8151 (relating to minerals, water and other natural resources).

(3)  Timber subject to section 8152 (relating to timber).

(4)  An activity subject to section 8154 (relating to derivatives and options).

(5)  An asset subject to section 8155 (relating to asset-backed securities).

(6)  An asset for which the trustee establishes a reserve for depreciation under section 8163 (relating to discretionary allocation of disbursements).

Cross References.  Section 8150 is referred to in sections 8144, 8146, 8148, 8149 of this title.



Section 8151 - Minerals, water and other natural resources

§ 8151.  Minerals, water and other natural resources.

(a)  Allocation for receipts from minerals and other natural resources.--To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources under this section, the trustee shall allocate them as follows:

(1)  If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income.

(2)  If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal.

(3)  If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal:

(i)  sixty-six and two-thirds percent shall be allocated to principal; and

(ii)  the balance shall be allocated to income.

(4)  If an amount is received from a working interest or any other interest not provided for in paragraph (1), (2) or (3):

(i)  sixty-six and two-thirds percent of the net amount received shall be allocated to principal; and

(ii)  the balance shall be allocated to income.

(b)  Allocation for receipts from water.--

(1)  An amount received on account of an interest in renewable water shall be allocated to income.

(2)  An amount received on account of an interest in nonrenewable water shall be allocated as follows:

(i)  Sixty-six and two-thirds percent of the amount shall be allocated to principal.

(ii)  The balance shall be allocated to income.

(c)  Application.--This chapter applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

Cross References.  Section 8151 is referred to in sections 8121, 8144, 8146, 8148, 8150 of this title.



Section 8152 - Timber

§ 8152.  Timber.

(a)  Allocation of net receipts.--To the extent that a trustee accounts for receipts from the sale of timber and related products under this section, the trustee shall allocate the net receipts:

(1)  To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest.

(2)  To principal to the extent that:

(i)  the amount of timber removed from the land exceeds the rate of growth of the timber; or

(ii)  the net receipts are from the sale of standing timber.

(3)  To or between income and principal, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2) if the net receipts are from:

(i)  the lease of timberland; or

(ii)  a contract to cut timber from land owned by a trust.

(4)  To principal to the extent that advance payments, bonuses and other payments are not allocated under paragraph (1), (2) or (3).

(b)  Determining net receipts.--In determining net receipts to be allocated under subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c)  Application.--This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

Cross References.  Section 8152 is referred to in sections 8121, 8144, 8146, 8148, 8150 of this title.



Section 8153 - Property not productive of income

§ 8153.  Property not productive of income.

(a)  General rule.--If a Federal estate or gift tax marital deduction is allowed for all or part of a trust whose income is required to be paid to the settlor's or testator's spouse and whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 8104 (relating to trustee's power to adjust) and that the trustee distributes to the spouse from principal pursuant to the governing instrument are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by section 8104(a). The trustee may decide which action or combination of actions to take.

(b)  Other cases.--In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

Cross References.  Section 8153 is referred to in section 8144 of this title.



Section 8154 - Derivatives and options

§ 8154.  Derivatives and options.

(a)  Derivatives.--To the extent that a trustee does not account under section 8143 (relating to business and other activities conducted by trustee) for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(b)  Options.--If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor or testator of the trust for services rendered, must be allocated to principal.

(c)  Definition.--As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

Cross References.  Section 8154 is referred to in sections 8143, 8144, 8146, 8150 of this title.



Section 8155 - Asset-backed securities

§ 8155.  Asset-backed securities.

(a)  General rule.--If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets:

(1)  The trustee shall allocate to income the portion of the payment which the payor identifies as being from interest or other current return.

(2)  The trustee shall allocate the balance of the payment to principal.

(b)  Allocation where liquidating trust's interest in security.--

(1)  If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal.

(2)  If a payment is one of a series of payments which will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate:

(i)  ten percent of the payment to income; and

(ii)  the balance to principal.

(c)  Definition.--As used in this section, the term "asset-backed security" means an asset the value of which is based upon the right it gives the owner to receive distributions from the proceeds of financial assets which provide collateral for the security. The term includes an asset which gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 8141 (relating to character of receipts) or 8149 (relating to retirement benefits, individual retirement accounts, deferred compensation, annuities and similar payments) applies.

Cross References.  Section 8155 is referred to in sections 8141, 8142, 8144, 8146, 8148, 8150 of this title.



Section 8161 - Mandatory disbursements from income

SUBCHAPTER E

ALLOCATION OF DISBURSEMENTS DURING

ADMINISTRATION OF TRUST

Sec.

8161.  Mandatory disbursements from income.

8162.  Mandatory disbursements from principal.

8163.  Discretionary allocation of disbursements.

8164.  Transfers from income to principal for depreciation.

8165.  Transfers from income to reimburse principal.

8166.  Income taxes.

8167.  Adjustments between principal and income because of taxes.

Cross References.  Subchapter E is referred to in sections 8121, 8149 of this title.

§ 8161.  Mandatory disbursements from income.

A trustee shall make the following disbursements from income:

(1)  Interest, except interest on death taxes.

(2)  Ordinary repairs.

(3)  Real estate and other regularly recurring taxes assessed against principal.

(4)  Recurring premiums on fire or other insurance covering the loss of a principal asset or the loss of income from or use of the asset.

Cross References.  Section 8161 is referred to in sections 8162, 8163, 8165 of this title.



Section 8162 - Mandatory disbursements from principal

§ 8162.  Mandatory disbursements from principal.

(a)  Mandatory disbursements.--A trustee shall make the following disbursements from principal:

(1)  Extraordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income.

(2)  Extraordinary repairs.

(3)  Compensation for legal services to the trustee.

(4)  Expenses in connection with accountings and judicial or other proceedings. This paragraph includes proceedings to construe, modify or reform the trust or to protect the trust or its property.

(5)  Payments on the principal of a trust debt.

(6)  Premiums paid on a policy of insurance not described in section 8161(4) (relating to mandatory disbursements from income) of which the trust is the owner and beneficiary.

(7)  Estate, inheritance and other transfer taxes, including interest and penalties, apportioned to the trust.

(8)  Disbursements related to environmental matters. This paragraph includes:

(i)  Reclamation.

(ii)  Assessing environmental conditions.

(iii)  Remedying and removing environmental contamination.

(iv)  Monitoring remedial activities and the release of substances.

(v)  Preventing future releases of substances.

(vi)  Collecting amounts from persons liable or potentially liable for the costs of those activities.

(vii)  Penalties imposed under environmental statutes or regulations and other payments made to comply with those statutes or regulations.

(viii)  Statutory or common law claims by third parties.

(ix)  Defending claims based on environmental matters.

(b)  Mandatory reimbursement.--If a principal asset is encumbered with an obligation which requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

Cross References.  Section 8162 is referred to in sections 8144, 8163 of this title.



Section 8163 - Discretionary allocation of disbursements

§ 8163.  Discretionary allocation of disbursements.

Subject to sections 8161 (relating to mandatory disbursements from income) and 8162 (relating to mandatory disbursements from principal), a trustee may, in the trustee's discretion, allocate to income or principal or partly to each ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including, but not limited to, the compensation of the trustee and of any person providing investment advisory, custodian or income tax return preparation services to the trustee.

Cross References.  Section 8163 is referred to in sections 8150, 8165 of this title.



Section 8164 - Transfers from income to principal for depreciation

§ 8164.  Transfers from income to principal for depreciation.

(a)  Transfers.--A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation. However, a trustee may not transfer any amount for depreciation:

(1)  of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2)  during the administration of a decedent's estate; or

(3)  under this section if the trustee is accounting under section 8143 (relating to business and other activities conducted by trustee) for the business or activity in which the asset is used.

(b)  Separate fund unnecessary for amount transferred.--An amount transferred to principal need not be held as a separate fund.

(c)  Definition.--As used in this section, the term "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.



Section 8165 - Transfers from income to reimburse principal

§ 8165.  Transfers from income to reimburse principal.

(a)  Permissible reimbursements.--A trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future disbursements if the trustee makes or expects to make a disbursement from principal which is allocable to income under section 8161 (relating to mandatory disbursements from income) or 8163 (relating to discretionary allocation of disbursements) and which:

(1)  is paid from principal because it is unusually large; or

(2)  is made to prepare property for rental, including tenant allowances, leasehold improvements and broker's commissions.

(b)  Continued transfers.--If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).

(c)  Application.--This section shall not apply to the extent the trustee has been or expects to be reimbursed by a third party.



Section 8166 - Income taxes

§ 8166.  Income taxes.

(a)  Receipts allocated to income.--A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

(b)  Receipts allocated to principal.--A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal even if the tax is called an income tax by the taxing authority.

(c)  Tax on entity's taxable income.--A tax required to be paid by a trustee on the trust's share of an entity's taxable income shall be paid proportionately:

(1)  from income to the extent that receipts from the entity are allocated to income; and

(2)  from principal to the extent that:

(i)  receipts from the entity are allocated to principal; and

(ii)  the trust's share of the entity's taxable income exceeds the total receipts described in paragraph (1) and subparagraph (i).

(d)  Reductions in receipts allocated to principal or income.--For purposes of this section, receipts allocated to principal or income shall be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax.



Section 8167 - Adjustments between principal and income because of taxes

§ 8167.  Adjustments between principal and income because of taxes.

A trustee may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from any of the following:

(1)  An election or decision which the trustee makes regarding tax matters.

(2)  An income tax or any other tax which is imposed upon the trustee or a beneficiary as a result of a transaction involving the trust or distribution from the trust.

(3)  The ownership by a trust of an interest in an entity the taxable income of which, whether or not distributed, is includable in the taxable income of the trust or a beneficiary.



Section 8191 - Uniformity of application and construction

SUBCHAPTERS F and G

(Reserved)

SUBCHAPTER H

MISCELLANEOUS PROVISIONS

Sec.

8191.  Uniformity of application and construction.

§ 8191.  Uniformity of application and construction.

In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states which enact it.






Chapter 82 - Revised Price Act (Repealed)

Section 8201 - § 8234 (Repealed)

CHAPTER 82

REVISED PRICE ACT

(Repealed)

1974 Repeal.  Chapter 82 (§§ 8201 - 8234) was added June 30, 1972, P.L.508, No.164, and repealed December 10, 1974, P.L.867, No.293, effective immediately. The subject matter is now contained in Chapter 83 of this title.






Chapter 83 - Inalienable Property

Section 8301 - Powers of court to authorize sale, etc. of real property

CHAPTER 83

INALIENABLE PROPERTY

Sec.

8301.  Powers of court to authorize sale, etc. of real property.

8302.  Venue where real property is wholly in one county.

8303.  Venue where real property is in more than one county.

8304.  Procedure.

8305.  Sale of real property subject to future inalienable interests; disposition of proceeds.

8306.  Title of purchaser.

Enactment.  Chapter 83 was added December 10, 1974, P.L.867, No.293, effective immediately.

Prior Provisions.  Similar provisions were formerly contained in Chapter 82 of this title.

§ 8301.  Powers of court to authorize sale, etc. of real property.

The court of common pleas, operating through its appropriate division, may authorize the sale, mortgage, lease or exchange of real property or grant declaratory relief with respect to real property:

(1)  Where the legal title is held:

(i)  by a person whose spouse is an incapacitated person, or has abandoned him or her for one year, or has been absent in circumstances from which the law would presume his or her decease;

(ii)  by a tenant of an estate by entireties, when the other tenant of such estate has been absent in circumstances from which the law would presume his or her decease;

(iii)  by corporations of any kind having no capacity to convey, or by any unincorporated association;

(iv)  by any religious, beneficial, or charitable society or association, incorporated or unincorporated, whose title is subject to forfeiture if real property is held in excess of the amount authorized by law; or

(v)  by any religious, beneficial or charitable society or association, incorporated or unincorporated, whose title is subject to reversion, possibility of reverter or right of reentry for condition broken if the real property ceases to be used for a purpose specified in a deed, subject to the following:

(A)  A petition to declare the real property free from reversion, possibility of reverter or right of reentry shall contain an affidavit of an officer of the religious, beneficial or charitable society or association, stating in detail what reasonable efforts have been made to locate or contact the grantor or the grantor's heirs, successors or assigns to obtain a conveyance of the reversion, possibility of reverter or right of reentry, why the real property should be declared free of the reversion, possibility of reverter or right of reentry, and the use of the funds, if any, to be derived from sale of the real property.

(B)  The court shall have the power to consider all of the circumstances and to grant such equitable relief as shall be just and proper and impose such restrictions upon the use of the funds to be derived from the sale of real property as the court shall deem to be appropriate to further the religious, beneficial or charitable purpose reflected in the deed containing the reversion, possibility of reverter or right of reentry for condition broken.

(2)  Where the legal title is an estate tail, or is subject to contingent remainders, executory interests, or remainders to a class some or all of whom may not be in being or ascertained at the time of the entry of the decree.

(3)  Where the legal title is otherwise inalienable.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days; Dec. 16, 1992, P.L.1163, No.152, eff. imd.)

1992 Amendments.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability. See section 27(b) of Act 152 in the appendix to this title for special provisions relating to applicability.



Section 8302 - Venue where real property is wholly in one county

§ 8302.  Venue where real property is wholly in one county.

In all proceedings under the provisions of this chapter involving real property lying wholly within one county the petition shall be presented only in the court of that county.



Section 8303 - Venue where real property is in more than one county

§ 8303.  Venue where real property is in more than one county.

In all proceedings under the provisions of this chapter involving real property through which the line dividing two or more counties runs, the court of the county in which the residence is situated; or, if there be no residence, the court of the county where the principal improvements may be; or, if there be no improvements, the court of either county, may exercise jurisdiction as to the whole of such real property, irrespective of the county line; and its decree relating to that real property shall be as effectual as if the whole of that real property had been within the county whereof said court has jurisdiction. A certified copy of all proceedings shall be recorded in the office of the recorder of deeds of each county in which any of the real property is situated.



Section 8304 - Procedure

§ 8304.  Procedure.

All jurisdiction conferred by this chapter shall be exercised on the petition of any party in interest, upon such terms and upon such security and after such notice as the court shall direct by general rule or special order.



Section 8305 - Sale of real property subject to future inalienable interests; disposition of proceeds

§ 8305.  Sale of real property subject to future inalienable interests; disposition of proceeds.

Where real property is held by a person or persons subject to future interests in a person or persons unborn, unascertained or not sui juris and it shall appear to the court that it would be to the interests of such persons having future interests that the real property should be sold, mortgaged, leased or exchanged, the court, upon the application of any party in interest, may appoint a trustee to sell, mortgage, lease or exchange the real property and to receive the proceeds and hold them in trust for such present and future interests as shall be directed by the court.



Section 8306 - Title of purchaser

§ 8306.  Title of purchaser.

If such bond, if any, as has been required by the court, has been given, the title acquired through any sale, mortgage, lease or exchange made pursuant to a decree of the court shall be indefeasible by any person ascertained or unascertained, or any class of persons, referred to in the petition or decree and having a present or expectant interest in the property, and shall be unprejudiced by any error in the proceedings. No party who pays cash or other consideration pursuant to the decree shall be liable to see to the proper application thereof, nor shall he be in any manner subject to any trust limitation on, or defect in, the title set out in the petition or decree. Any sale or exchange under this chapter shall have the effect of a judicial sale as to the discharge of liens, but the court may decree a sale or exchange freed and discharged from the lien of any mortgage otherwise preserved from discharge by existing law, if the holder of such mortgage shall so consent by writing filed in the proceeding.






Chapter 84 - Military Service

Section 8401 - § 8407 (Repealed)

CHAPTER 84

MILITARY SERVICE

Subchapter

A.  Fiduciaries in Military Service (Repealed)

B.  Notice to Veterans' Bureau

Enactment.  Chapter 84 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

SUBCHAPTER A

FIDUCIARIES IN MILITARY SERVICE

(Repealed)

1974 Repeal.  Subchapter A (§§ 8401 - 8407) was repealed December 10, 1974, P.L.896, No.294, effective immediately. The subject matter is now covered in Chapter 43 of this title.



Section 8411 - Notice of action to United States Veterans' Bureau

SUBCHAPTER B

NOTICE TO VETERANS' BUREAU

Sec.

8411.  Notice of action to United States Veterans' Bureau.

8412.  Veterans' Bureau's objection to account; costs.

§ 8411.  Notice of action to United States Veterans' Bureau.

In any action brought under any law of this Commonwealth for the appointment of a committee or guardian for a veteran of any war, or a minor child, or incapacitated dependent of a veteran of any war, on whose account benefits of compensation or insurance or other gratuity is payable by the United States Veterans' Bureau, or its successor, or upon the filing of any petition or account by any such committee or guardian of any such person, notice of such action, or of the filing of such petition or account, and of the hearing thereon, shall be mailed the attorney of the United States Veterans' Bureau office having jurisdiction over such person. In all such cases, the United States Veterans' Bureau, or its successor, shall be a party in interest, and a certified copy of each account filed in the court shall be supplied the said bureau by the committee or guardian.

(Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  See section 21 of Act 24 in the appendix to this title for special provisions relating to applicability.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 2248, as amended June 3, 1994, provided that section 8411 shall not be deemed suspended or affected by Rules 2226 through 2232 relating to joinder of parties.



Section 8412 - Veterans' Bureau's objection to account; costs

§ 8412.  Veterans' Bureau's objection to account; costs.

In any action or proceeding wherein the attorney of the bureau objects to the account of the committee or guardian, and such committee or guardian is removed for cause, costs shall not be allowed out of the ward's estate, but may be taxed against the defaulting committee or guardian.






Chapter 85 - Simultaneous Death

Section 8501 - No sufficient evidence of survivorship

CHAPTER 85

SIMULTANEOUS DEATH

Sec.

8501.  No sufficient evidence of survivorship.

8502.  Beneficiaries of another person's disposition of        property.

8503.  Joint tenants or tenants by the entirety.

8504.  Insurance policies.

8505.  Chapter does not apply if decedent provides otherwise.

Enactment.  Chapter 85 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

§ 8501.  No sufficient evidence of survivorship.

Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this chapter.



Section 8502 - Beneficiaries of another person's disposition of property

§ 8502.  Beneficiaries of another person's disposition of property.

Where two or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries, and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.



Section 8503 - Joint tenants or tenants by the entirety

§ 8503.  Joint tenants or tenants by the entirety.

Where there is no sufficient evidence that two joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed, one-half as if one had survived, and one-half as if the other had survived. If there are more than two joint tenants, and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.



Section 8504 - Insurance policies

§ 8504.  Insurance policies.

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.



Section 8505 - Chapter does not apply if decedent provides otherwise

§ 8505.  Chapter does not apply if decedent provides otherwise.

This chapter shall not apply in the case of wills, living trusts, deeds or contracts of insurance wherein provision has been made for distribution of property different from the provisions of this chapter.






Chapter 86 - Anatomical Gifts

Section 8601 - Definitions

CHAPTER 86

ANATOMICAL GIFTS

Subchapter

A.  General Provisions

B.  Express Anatomical Gifts

C.  Corneal Transplants

Enactment.  Chapter 86 was added December 1, 1994, P.L.655, No.102, effective in 90 days.

Prior Provisions.  Former Chapter 86, which related to the same subject matter, was added June 30, 1972, P.L.508, No.164, and repealed December 1, 1994, P.L.655, No.102, effective in 90 days.

Cross References.  Chapter 86 is referred to in section 5603 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

8601.  Definitions.

§ 8601.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acute care general hospital."  Any hospital which has an emergency room facility.

"Advisory committee."  The Organ Donation Advisory Committee established under section 8622 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund).

"Bank or storage facility."  A facility licensed, accredited or approved under the laws of any state for storage of human bodies or parts thereof.

"Board."  The Humanity Gifts Registry.

"Decedent."  A deceased individual, including a stillborn infant or fetus.

"Donor."  An individual who makes a gift of all or part of his body.

"Fund."  The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund established under section 8622 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund).

"Hospital."  An institution licensed in this Commonwealth having an organized medical staff established for the purpose of providing to inpatients, by or under the supervision of physicians, diagnostic and therapeutic services for the care of persons who are injured, disabled, pregnant, diseased, sick or mentally ill or rehabilitation services for the rehabilitation of persons who are injured, disabled, pregnant, diseased, sick or mentally ill. The term includes facilities for the diagnosis and treatment of disorders within the scope of specific medical specialties. The term does not include facilities caring exclusively for the mentally ill.

"Organ procurement organization."  An organization that meets the requirements of section 371 of the Public Health Service Act (58 Stat. 682, 42 U.S.C. § 273).

"Part."  Organs, tissues, eyes, bones, arteries, blood, other fluids and any other portions of a human body.

"Person."  An individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, association or any other legal entity.

"Physician" or "surgeon."  A physician or surgeon licensed or authorized to practice under the laws of any state.

"State."  Any state, district, commonwealth, territory, insular possession and any other area subject to the legislative authority of the United States of America.

"Unlawful competition."  Conduct declared unlawful under section 3 of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law.

(Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment.  See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.



Section 8611 - Persons who may execute anatomical gift

SUBCHAPTER B

EXPRESS ANATOMICAL GIFTS

Sec.

8611.  Persons who may execute anatomical gift.

8612.  Persons who may become donees; purposes for which anatomical gifts may be made.

8613.  Manner of executing anatomical gifts.

8614.  Delivery of document of gift.

8615.  Amendment or revocation of gift.

8616.  Rights and duties at death.

8617.  Requests for anatomical gifts.

8618.  Voluntary contribution system (Repealed).

8619.  Use of driver's license or identification card to indicate organ or tissue donation.

8620.  Police and emergency personnel responsibilities.

8621.  The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund contributions.

8622.  The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund.

8623.  Confidentiality requirement.

8624.  Prohibited activities.

§ 8611.  Persons who may execute anatomical gift.

(a)  General rule.--Any individual of sound mind and 18 years of age or more may give all or any part of his body for any purpose specified in section 8612 (relating to persons who may become donees; purposes for which anatomical gifts may be made), the gift to take effect upon death. Any agent acting under a power of attorney which authorizes the agent to make anatomical gifts may effectuate a gift for any purpose specified in section 8612. Any individual who is a minor and 16 years of age or older may effectuate a gift for any purpose specified in section 8612, provided parental or guardian consent is deemed given. Parental or guardian consent shall be noted on the minor's donor card, application for the donor's learner's permit or driver's license or other document of gift. A gift of the whole body shall be invalid unless made in writing at least 15 days prior to the date of death or consent is obtained from the legal next of kin. Where there are adult children of the deceased who are not children of the surviving spouse, their consent shall also be required for a gift of the whole body for anatomical study.

(b)  Others entitled to donate anatomy of decedent.--Any of the following persons, in order of priority stated, when persons in prior classes are not available at the time of death, and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of the same or a prior class, may give all or any part of the decedent's body for any purpose specified in section 8612:

(1)  The spouse.

(2)  An adult son or daughter.

(3)  Either parent.

(4)  An adult brother or sister.

(5)  A guardian of the person of the decedent at the time of his death.

(6)  Any other person authorized or under obligation to dispose of the body.

(c)  Donee not to accept in certain cases.--If the donee has actual notice of contrary indications by the decedent or that a gift by a member of a class is opposed by a member of the same or a prior class, the donee shall not accept the gift. The persons authorized by subsection (b) may make the gift after or immediately before death.

(d)  Examinations.--A gift of all or part of a body authorizes any examination necessary to assure medical acceptability of the gift for the purposes intended.

(e)  Rights of donee paramount.--The rights of the donee created by the gift are paramount to the rights of others except as provided by section 8616(d) (relating to rights and duties at death).

(June 18, 1998, P.L.529, No.74, eff. imd.; Oct. 12, 1999, P.L.422, No.39, eff. 60 days)

1999 Amendment.  Act 39 amended subsec. (a). See section 13(7) of Act 39 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 8611 is referred to in sections 305, 8613, 8616, 8617, 8641 of this title.



Section 8612 - Persons who may become donees; purposes for which anatomical gifts may be made

§ 8612.  Persons who may become donees; purposes for which anatomical gifts may be made.

The following persons may become donees of gifts of bodies or parts thereof for any of the purposes stated:

(1)  Any hospital, surgeon or physician for medical or dental education, research, advancement of medical or dental science, therapy or transplantation.

(2)  Any accredited medical or dental school, college or university for education, research, advancement of medical or dental science or therapy.

(3)  Any bank or storage facility for medical or dental education, research, advancement of medical or dental science, therapy or transplantation.

(4)  Any specified individual for therapy or transplantation needed by him.

(5)  The board.

Cross References.  Section 8612 is referred to in section 8611 of this title.



Section 8613 - Manner of executing anatomical gifts

§ 8613.  Manner of executing anatomical gifts.

(a)  Gifts by will.--A gift of all or part of the body under section 8611(a) (relating to persons who may execute anatomical gift) may be made by will. The gift becomes effective upon the death of the testator without waiting for probate. If the will is not probated or if it is declared invalid for testamentary purposes, the gift, to the extent that it has been acted upon in good faith, is nevertheless valid and effective.

(b)  Gifts by other documents.--A gift of all or part of the body under section 8611(a) may also be made by document other than a will. The gift becomes effective upon the death of the donor. The document, which may be a card designed to be carried on the person, must be signed by the donor in the presence of two witnesses who must sign the document in his presence. If the donor is mentally competent to signify his desire to sign the document but is physically unable to do so, the document may be signed for him by another at his direction and in his presence in the presence of two witnesses who must sign the document in his presence. Delivery of the document of gift during the donor's lifetime is not necessary to make the gift valid.

(c)  Specified and unspecified donees.--The gift may be made to a specified donee or without specifying a donee. If the latter, the gift may be accepted by the attending physician as donee upon or following death. If the gift is made to a specified donee who is not available at the time and place of death, the attending physician upon or following death, in the absence of any expressed indication that the donor desired otherwise, may accept the gift as donee. The physician who becomes a donee under this subsection shall not participate in the procedures for removing or transplanting a part.

(d)  Designation of person to carry out procedures.--Notwithstanding section 8616(b) (relating to rights and duties at death), the donor may designate in his will, card or other document of gift the surgeon or physician to carry out the appropriate procedures. In the absence of a designation or if the designee is not available, the donee or other person authorized to accept the gift may employ or authorize any surgeon or physician for the purpose, or, in the case of a gift of eyes, he may employ or authorize a person who is a funeral director licensed by the State Board of Funeral Directors, an eye bank technician or medical student, if the person has successfully completed a course in eye enucleation approved by the State Board of Medical Education and Licensure, or an eye bank technician or medical student trained under a program in the sterile technique for eye enucleation approved by the State Board of Medical Education and Licensure to enucleate eyes for an eye bank for the gift after certification of death by a physician. A qualified funeral director, eye bank technician or medical student acting in accordance with the terms of this subsection shall not have any liability, civil or criminal, for the eye enucleation.

(e)  Consent not necessary.--If a donor card, donor driver's license, living will, durable power of attorney or other document of gift evidencing a gift of organs or tissue has been executed, consent of any person designated in section 8611(b) at the time of the donor's death or immediately thereafter is not necessary to render the gift valid and effective.

(f)  Documentation of gifts by others.--Any gift by a person designated in section 8611(b) shall be made by a document signed by him or made by his telegraphic, recorded telephonic or other recorded message.



Section 8614 - Delivery of document of gift

§ 8614.  Delivery of document of gift.

If the gift is made by the donor to a specified donee, the will, card or other document or an executed copy thereof may be delivered to the donee to expedite the appropriate procedures immediately after death. Delivery is not necessary to the validity of the gift. The will, card or other document or an executed copy thereof may be deposited in any hospital, bank or storage facility that accepts it for safekeeping or for facilitation of procedures after death. On request of any interested party upon or after the donor's death, the person in possession shall produce the document for examination.



Section 8615 - Amendment or revocation of gift

§ 8615.  Amendment or revocation of gift.

(a)  Document delivered to donee.--If the will, card or other document or executed copy thereof has been delivered to a specified donee, the donor may amend or revoke the gift by any of the following:

(1)  The execution and delivery to the donee of a signed statement.

(2)  An oral statement made in the presence of two persons and communicated to the donee.

(3)  A statement during a terminal illness or injury addressed to an attending physician and communicated to the donee.

(4)  A signed card or document found on his person or in his effects.

(b)  Document not delivered to donee.--Any document of gift which has not been delivered to the donee may be revoked by the donor in the manner set out in subsection (a) or by destruction, cancellation or mutilation of the document and all executed copies thereof.

(c)  Gifts by will.--Any gift made by a will may also be amended or revoked in the manner provided for amendment or revocation of wills or as provided in subsection (a).



Section 8616 - Rights and duties at death

§ 8616.  Rights and duties at death.

(a)  Donees and relatives.--The donee may accept or reject the gift. If the donee accepts a gift of the entire body, he shall, subject to the terms of the gift, authorize embalming and the use of the body in funeral services if the surviving spouse or next of kin as determined in section 8611(b) (relating to persons who may execute anatomical gift) requests embalming and use of the body for funeral services. If the gift is of a part of the body, the donee, upon the death of the donor and prior to embalming, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody of the remainder of the body vests in the surviving spouse, next of kin or other persons under obligation to dispose of the body.

(b)  Physicians.--The time of death shall be determined by a physician who tends the donor at his death or, if none, the physician who certifies the death. The physician or person who certifies death or any of his professional partners or associates shall not participate in the procedures for removing or transplanting a part.

(c)  Certain liability limited.--A person who acts in good faith in accordance with the terms of this subchapter or with the anatomical gift laws of another state or a foreign country is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his act.

(d)  Law on autopsies applicable.--The provisions of this subchapter are subject to the laws of this Commonwealth prescribing powers and duties with respect to autopsies.

Cross References.  Section 8616 is referred to in sections 8611, 8613 of this title.



Section 8617 - Requests for anatomical gifts

§ 8617.  Requests for anatomical gifts.

(a)  Procedure.--On or before the occurrence of each death in an acute care general hospital, the hospital shall make contact with the regional organ procurement organization in order to determine the suitability for organ, tissue and eye donation for any purpose specified under this subchapter. This contact and the disposition shall be noted on the patient's medical record.

(b)  Limitation.--If the hospital administrator or his designee has received actual notice of opposition from any of the persons named in section 8611(b) (relating to persons who may execute anatomical gift) and the decedent was not in possession of a validly executed donor card, the gift of all or any part of the decedent's body shall not be requested.

(c)  Donor card.--Notwithstanding any provision of law to the contrary, the intent of a decedent to participate in an organ donor program as evidenced by the possession of a validly executed donor card, donor driver's license, living will, durable power of attorney or other document of gift shall not be revoked by any member of any of the classes specified in section 8611(b).

(d)  Identification of potential donors.--Each acute care general hospital shall develop within one year of the date of final enactment of this section, with the concurrence of the hospital medical staff, a protocol for identifying potential organ and tissue donors. It shall require that, at or near the time of every individual death, all acute care general hospitals contact by telephone their regional organ procurement organization to determine suitability for organ, tissue and eye donation of the individual in question. The person designated by the acute care general hospital to contact the organ procurement organization shall have the following information available prior to making the contact:

(1)  The patient's identifier number.

(2)  The patient's age.

(3)  The cause of death.

(4)  Any past medical history available.

The organ procurement organization, in consultation with the patient's attending physician or his designee, shall determine the suitability for donation. If the organ procurement organization in consultation with the patient's attending physician or his designee determines that donation is not appropriate based on established medical criteria, this shall be noted by hospital personnel on the patient's record, and no further action is necessary. If the organ procurement organization in consultation with the patient's attending physician or his designee determines that the patient is a suitable candidate for anatomical donation, the acute care general hospital shall initiate a request by informing the persons and following the procedure designated under section 8611(b) of the option to donate organs, tissues or eyes. The person initiating the request shall be an organ procurement organization representative or a designated requestor. The organ procurement organization representative or designated requestor shall ask persons pursuant to section 8611(b) whether the deceased was an organ donor. If the person designated under section 8611(b) does not know, then this person shall be informed of the option to donate organs and tissues. The protocol shall encourage discretion and sensitivity to family circumstances in all discussions regarding donations of tissue or organs. The protocol shall take into account the deceased individual's religious beliefs or nonsuitability for organ and tissue donation.

(e)  Tissue procurement.--

(1)  The first priority use for all tissue shall be transplantation.

(2)  Upon Department of Health approval of guidelines pursuant to subsection (f)(1)(ii), all acute care general hospitals shall select at least one tissue procurement provider. A hospital shall notify the regional organ procurement organization of its choice of tissue procurement providers. If a hospital chooses more than one tissue procurement provider, it may specify a rotation of referrals by the organ procurement organization to the designated tissue procurement providers.

(3)  Until the Department of Health has approved guidelines pursuant to subsection (f)(1)(ii), tissue referrals at each hospital shall be rotated in a proportion equal to the average rate of donors recovered among the tissue procurement providers at that hospital during the two-year period ending August 31, 1994.

(4)  The regional organ procurement organization, with the assistance of tissue procurement providers, shall submit an annual report to the General Assembly on the following:

(i)  The number of tissue donors.

(ii)  The number of tissue procurements for transplantation.

(iii)  The number of tissue procurements recovered for research by each tissue procurement provider operating in this Commonwealth.

(f)  Guidelines.--

(1)  The Department of Health, in consultation with organ procurement organizations, tissue procurement providers and the Hospital Association of Pennsylvania, donor recipients and family appointed pursuant to section 8622(c)(3) (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund) shall, within six months of the effective date of this chapter, do all of the following:

(i)  Establish guidelines regarding efficient procedures facilitating the delivery of anatomical gift donations from receiving hospitals to procurement providers.

(ii)  Develop guidelines to assist hospitals in the selection and designation of tissue procurement providers.

(2)  Each organ procurement organization and each tissue procurement provider operating within this Commonwealth shall, within six months of the effective date of this chapter, file with the Department of Health, for public review, its operating protocols.

(g)  Death record review.--

(1)  The Department of Health shall make annual death record reviews at acute care general hospitals to determine their compliance with subsection (d).

(2)  To conduct a review of an acute care general hospital, the following apply:

(i)  The Department of Health shall select to carry out the review the Commonwealth-licensed organ procurement organization designated by the Health Care Financing Administration for the region within which the acute care general hospital is located. For an organ procurement organization to be selected under this subparagraph, the organization must not operate nor have an ownership interest in an entity which provides all of the functions of a tissue procurement provider.

(ii)  If there is no valid selection under subparagraph (i) or if the organization selected under subparagraph (i) is unwilling to carry out the review, the department shall select to carry out the review any other Commonwealth-licensed organ procurement organization. For an organ procurement organization to be selected under this subparagraph, the organization must not operate nor have an ownership interest in an entity which provides all of the functions of a tissue procurement provider.

(iii)  If there is no valid selection under subparagraph (ii) or if the organization selected under subparagraph (ii) is unwilling to carry out the review, the department shall carry out the review using trained department personnel.

(3)  There shall be no cost assessed against a hospital for a review under this subsection.

(4)  If the department finds, on the basis of a review under this subsection, that a hospital is not in compliance with subsection (d), the department may impose an administrative fine of up to $500 for each instance of noncompliance. A fine under this paragraph is subject to 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action). Fines collected under this paragraph shall be deposited into the fund.

(h)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Designated requestor."  A hospital employee completing a course offered by an organ procurement organization on how to approach potential donor families and request organ or tissue donation.

"Noncompliance."  Any failure on the part of a hospital to contact an organ procurement organization as required under subsection (d).

(Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment.  Act 120 amended subsec. (f). See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.

Cross References.  Section 8617 is referred to in sections 8622, 8624 of this title.



Section 8618 - Voluntary contribution system (Repealed)

§ 8618.  Voluntary contribution system (Repealed).

1997 Repeal.  Section 8618 was repealed May 7, 1997, P.L.85, No.7, effective immediately.



Section 8619 - Use of driver's license or identification card to indicate organ or tissue donation

§ 8619.  Use of driver's license or identification card to indicate organ or tissue donation.

(a)  General rule.--Beginning as soon as practicable, but no later than January 1, 1995, or one year following the effective date of this section, whichever is later, the Department of Transportation shall redesign the driver's license and identification card application system to process requests for information regarding consent of the individual to organ or tissue donation. The following question shall be asked:

Do you wish to have the organ donor designation printed on your driver's license?

Only an affirmative response of an individual shall be noted on the front of the driver's license or identification card and shall clearly indicate the individual's intent to donate his organs or tissue. A notation on an individual's driver's license or identification card that he intends to donate his organs or tissue is deemed sufficient to satisfy all requirements for consent to organ or tissue donation.

(b)  Electronic access.--The organ procurement organizations designated by the Federal Government in the Commonwealth of Pennsylvania as part of the nationwide organ procurement network may be given 24-hour-a-day electronic access to information necessary to confirm an individual's organ donor status through the Department of Transportation's driver licensing database. Necessary information shall include the individual's name, address, date of birth, driver's license number and organ donor status. Notwithstanding 75 Pa.C.S. § 6114 (relating to limitation on sale, publication and disclosure of records), the Department of Transportation is authorized to provide the organ procurement organizations, after a written agreement between the Department of Transportation and the organ procurement organizations is first obtained, with the foregoing information. The organ procurement organization shall not use such information for any purpose other than to confirm an individual's organ donor status at or near or after an individual's death. The organ procurement organizations shall not be assessed the fee for such information prescribed by 75 Pa.C.S. § 1955(a) (relating to information concerning drivers and vehicles).

(June 23, 2006, P.L.201, No.48, eff. imd.)



Section 8620 - Police and emergency personnel responsibilities

§ 8620.  Police and emergency personnel responsibilities.

Police and emergency personnel responding to the scene of an accident or trauma shall take reasonable steps to insure that the driver's license or personal identification card, donor card or other document of gift and medical alert bracelet, if any, of the individual involved in the accident or trauma accompanies the individual to the hospital or other health care facility. The hospital or other health care facility shall, within five days, if practicable, return the driver's license or identification card to the Department of Transportation, accompanied by a form prescribed by the Department of Transportation, if the individual involved in the accident is deceased.



Section 8621 - The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund contributions

§ 8621.  The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund contributions.

(a)  Driver's license.--Beginning as soon as practicable, but no later than January 1, 1995, the Department of Transportation shall provide an applicant for an original or renewal driver's license or identification card the opportunity to make a contribution of $1 to the fund. The contribution shall be added to the regular fee for an original or renewal driver's license or identification card. One contribution may be made for each issuance or renewal of a license or identification card. Contributions shall be used exclusively for the purposes set out in section 8622 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund). The Department of Transportation shall monthly determine the total amount designated under this section and shall report that amount to the State Treasurer, who shall transfer that amount to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund.

(b)  Vehicle registration.--The Department of Transportation shall provide an applicant for a renewal vehicle registration the opportunity to make a contribution of $1 to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund. The contribution shall be added to the regular fee for a renewal of a vehicle registration. One contribution may be made for each renewal vehicle registration. Contributions shall be used exclusively for the purposes described in section 8622. The Department of Transportation shall monthly determine the total amount designated under this section and shall report that amount to the State Treasurer, who shall transfer that amount to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund. The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund shall reimburse the department for the initial costs incurred in the development and implementation of the contribution program under this subsection. The General Fund shall reimburse the Department of Transportation for the actual annual operating costs of the program for vehicle registrations as described in this subsection subject to the following limits: For the first fiscal year during which this subsection is effective, the General Fund shall reimburse the Department of Transportation for the actual operating costs of the program in this subsection up to a maximum of $100,000. For each fiscal year thereafter, the General Fund shall reimburse the Department of Transportation for the actual operating costs of the program in this subsection in an amount not to exceed the prior year's actual operating costs on a full fiscal year basis plus 3%. The amounts approved by the Governor as necessary are hereby appropriated from the General Fund for this purpose.

(June 18, 1998, P.L.529, No.74, eff. July 1, 1999; Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment.  See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.

Cross References.  Section 8621 is referred to in section 8622 of this title.



Section 8622 - The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund

§ 8622.  The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund.

(a)  Establishment.--All contributions received by the Department of Transportation under section 8621 (relating to The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund contributions) and the Department of Revenue under section 8618 (relating to voluntary contribution system) and the Department of Health under section 8617 (relating to requests for anatomical gifts) shall be deposited into a special fund in the State Treasury to be known as The Governor Robert P. Casey Memorial Organ and Tissue Donation Awareness Trust Fund, which is hereby established.

(b)  Appropriation.--All moneys deposited in the fund and interest which accrues from those funds are appropriated on a continuing basis subject to the approval of the Governor to compensate the Department of Transportation, the Department of Health and the Department of Revenue for actual costs related to implementation of this chapter, including all costs of the Organ Donation Advisory Committee created in subsection (c). Any remaining funds are appropriated subject to the approval of the Governor for the following purposes:

(1)  10% of the total fund may be expended annually by the Department of Health for reasonable hospital and other medical expenses, funeral expenses and incidental expenses incurred by the donor or donor's family in connection with making a vital organ donation. Such expenditures shall not exceed $3,000 per donor and shall only be made directly to the funeral home, hospital or other service provider related to the donation. No part of the fund shall be transferred directly to the donor's family, next of kin or estate. The advisory committee shall develop procedures, including the development of a pilot program, necessary for effectuating the purposes of this paragraph.

(2)  50% may be expended for grants to certified organ procurement organizations for the development and implementation of organ donation awareness programs in this Commonwealth. The Department of Health shall develop and administer this grant program, which is hereby established.

(3)  15% may be expended by the Department of Health, in cooperation with certified organ procurement organizations, for the Project-Make-A-Choice program, which shall include information pamphlets designed by the Department of Health relating to organ donor awareness and the laws regarding organ donation, public information and public education about contributing to the fund when obtaining or renewing a driver's license and when completing a State individual income tax return form.

(4)  25% may be expended by the Department of Education for the implementation of organ donation awareness programs in the secondary schools in this Commonwealth.

(c)  Advisory committee.--The Organ Donation Advisory Committee is hereby established, with membership as follows:

(1)  Two representatives of organ procurement organizations.

(2)  Two representatives of tissue procurement providers.

(3)  Six members representative of organ, tissue and eye recipients, families of recipients and families of donors.

(4)  Three representatives of acute care hospitals.

(5)  One representative of the Department of Health.

(6)  One representative of eye banks.

All members shall be appointed by the Governor. Appointments shall be made in a manner that provides representation of the northwest, north central, northeast, southwest, south central and southeast regions of this Commonwealth. Members shall serve five-year terms. The Governor may reappoint advisory committee members for successive terms. Members of the advisory committee shall remain in office until a successor is appointed and qualified. If vacancies occur prior to completion of a term, the Governor shall appoint another member in accordance with this subsection to fill the unexpired term. The advisory committee shall meet at least biannually to review progress in the area of organ and tissue donation in this Commonwealth, recommend education and awareness training programs, recommend priorities in expenditures from the fund and advise the Secretary of Health on matters relating to administration of the fund. The advisory committee shall recommend legislation as it deems necessary to fulfill the purposes of this chapter. The advisory committee shall submit a report concerning its activities and progress to the General Assembly within 30 days prior to the expiration of each legislative session. The Department of Health shall reimburse members of the advisory committee for all necessary and reasonable travel and other expenses incurred in the performance of their duties under this section.

(d)  Reports.--The Department of Health and the Department of Education shall submit an annual report to the General Assembly on expenditures of fund moneys and any progress made in reducing the number of potential donors who were not identified.

(e)  Definition.--As used in this section, the term "vital organ" means a heart, lung, liver, kidney, pancreas, small bowel, large bowel or stomach for the purpose of transplantation.

(Dec. 20, 2000, P.L.881, No.120, eff. imd.)

2000 Amendment.  Act 120 amended the section heading and subsec. (a). See sections 2, 3 and 4 of Act 120 in the appendix to this title for special provisions relating to references to Organ Donation Awareness Trust Fund, use of existing forms by Department of Revenue and use of existing forms by Department of Transportation.

Special Provisions in Appendix.  See section 9 of Act 102 of 1994 in the appendix to this title for special provisions relating to secondary education program.

References in Text.  Section 8618, referred to in this section, is repealed.

Cross References.  Section 8622 is referred to in sections 8601, 8617, 8621 of this title.



Section 8623 - Confidentiality requirement

§ 8623.  Confidentiality requirement.

The identity of the donor and of the recipient may not be communicated unless expressly authorized by the recipient and next of kin of the decedent.



Section 8624 - Prohibited activities

§ 8624.  Prohibited activities.

(a)  Affiliates.--No organ procurement organization selected by the Department of Health under section 8617(g) (relating to requests for anatomical gifts) to conduct annual death reviews may use that review authority or any powers or privileges granted thereby to coerce or attempt to coerce a hospital to select the organization or any tissue procurement provider contractually affiliated with the organization as a designated tissue procurement provider under section 8617(e).

(b)  Unfair acts.--No organ procurement organization or tissue procurement provider may disparage the services or business of other procurement providers by false or misleading representations of fact, engage in any other fraudulent conduct to influence the selection by a hospital of a qualified tissue procurement provider nor engage in unlawful competition or discrimination. This subsection is not intended to restrict or preclude any organ procurement organization or tissue procurement provider from marketing or promoting its services in the normal course of business.



Section 8641 - Removal of corneal tissue permitted under certain circumstances

SUBCHAPTER C

CORNEAL TRANSPLANTS

Sec.

8641.  Removal of corneal tissue permitted under certain circumstances.

8642.  Limitation of liability.

§ 8641.  Removal of corneal tissue permitted under certain circumstances.

(a)  General rule.--On a request from an authorized official of an eye bank for corneal tissue, a coroner or medical examiner may permit the removal of corneal tissue if all of the following apply:

(1)  The decedent from whom the tissue is to be removed died under circumstances requiring an inquest.

(2)  The coroner or medical examiner has made a reasonable effort to contact persons listed in section 8611 (relating to persons who may execute anatomical gift).

(3)  No objection by a person listed in section 8611 is known by the coroner or medical examiner.

(4)  The removal of the corneal tissue will not interfere with the subsequent course of an investigation or autopsy or alter the decedent's postmortem facial appearance.

(b)  Definition.--As used in this section, the term "eye bank" means a nonprofit corporation chartered under the laws of this Commonwealth to obtain, store and distribute donor eyes to be used by physicians or surgeons for corneal transplants, research or other medical purposes and the medical activities of which are directed by a physician or surgeon in this Commonwealth.



Section 8642 - Limitation of liability

§ 8642.  Limitation of liability.

A person who acts in good faith in accordance with the provisions of this subchapter shall not be subject to criminal or civil liability arising from any action taken under this subchapter. The immunity provided by this section shall not extend to persons if damages result from the gross negligence, recklessness or intentional misconduct of the person.






Chapter 87 - Employee Benefits

Section 8701 - Existing trusts may continue for term necessary to accomplish purpose

CHAPTER 87

EMPLOYEE BENEFITS

Sec.

8701.  Existing trusts may continue for term necessary to accomplish purpose.

8702.  Combining trusts.

8703.  Transfer of assets to corporate trustee; investments; common trust funds.

8704.  Payments upon employee's death; third party claims.

Enactment.  Chapter 87 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

§ 8701.  Existing trusts may continue for term necessary to accomplish purpose.

Any trust created prior to January 1, 1948, primarily for the benefit of employees, their families or appointees, under any stock, bonus, pension, disability, death benefit, profit sharing or other employee-benefit plan, to which contributions are made by the employer or employees or both for the purpose of distributing to or for the benefit of the employees, their families, or appointees, the earnings or the principal, or both earnings and principal of the fund held in trust, may continue in perpetuity, or for such time as may be necessary to accomplish the purpose for which it was created, and shall not be invalid as violating any statute or rule of law against perpetuities, or against accumulations or concerning the suspension of the power of alienation of the title to property.



Section 8702 - Combining trusts

§ 8702.  Combining trusts.

Whenever two or more trusts heretofore have been or hereafter shall be created primarily for the benefit of the employees of the same employer or their families or appointees under any stock, bonus, pension, disability, death benefit, profit sharing or other employee-benefit plan or plans and the court of common pleas having jurisdiction over any one of such trusts, upon the application of the employer who established such trusts, any trustee thereof or any other party in interest, shall find that such trusts can be more effectively administered if they are combined, the court, in its discretion, after such notice to parties in interest as the court shall direct, may order that they be combined into one trust, which may be one of such existing trusts, in the manner and to the extent that the court shall approve, but not so as to violate any express provision to the contrary in any conveyance creating any of the trusts so combined.



Section 8703 - Transfer of assets to corporate trustee; investments; common trust funds

§ 8703.  Transfer of assets to corporate trustee; investments; common trust funds.

The trustee or trustees of any employee-benefit plan, such as a pension, welfare, profit sharing, share, purchase, or other plan, may transfer any part of the property and assets of the plan, in trust, to a corporate trustee which shall be a bank and trust company or trust company, incorporated under the laws of Pennsylvania, or a national banking association, having fiduciary powers and having its principal office in Pennsylvania, and may authorize such corporate trustee to invest and reinvest such property and assets subject to the same powers, restrictions and obligations with respect to investment and reinvestment of such property and assets as are applicable to the trustee or trustees making such transfer, and to contribute such property and assets to any common trust fund which the transferee may be otherwise authorized to maintain and to pay over the net income therefrom at such intervals as may be agreed: Provided, however, That such transfer in trust may be at any time revoked by action of the trustee or trustees so making transfer.



Section 8704 - Payments upon employee's death; third party claims

§ 8704.  Payments upon employee's death; third party claims.

The trustee, custodian or committee charged with the responsibility of disbursing funds from any trust, custodial account, annuity or other funding arrangement under a pension, profit sharing, stock bonus, deferred compensation, disability, death benefit or other plan established by an employer for the benefit of its employees and their beneficiaries may pay funds upon the death of an employee or former employee to the beneficiaries entitled thereto under the plan or under a designation by the employee made pursuant to the plan and by making such payment shall be released from all claims by third parties. Pending such payment, such trustee, custodian or committee shall not be required to recognize any claim by third parties or to withhold disbursement pending the resolution of such claims, in the absence of an appropriate court order directed to it restraining such disbursement until further order of such court or instructing it to make disbursement of the account as provided in the order. Any person to whom payment is made shall be answerable therefor to anyone prejudiced thereby.






Chapter 88 - Slayers

Section 8801 - Definition of terms

CHAPTER 88

SLAYERS

Sec.

8801.  Definition of terms.

8802.  Slayer not to acquire property as result of slaying.

8803.  Descent, distribution, dower, curtesy, and statutory rights as survivor.

8804.  Legacies.

8805.  Tenancies by the entirety.

8806.  Joint tenants, joint owners and joint obligees.

8807.  Reversions and vested remainders.

8808.  Interests dependent on survivorship or continuance of life.

8809.  Contingent remainders and executory or other future interests.

8810.  Powers of appointment.

8811.  Proceeds of insurance.

8812.  Bona fide payment by insurance company or obligor.

8813.  Bona fide purchasers.

8814.  Record of conviction as evidence.

8814.1. Preadjudication rule.

8815.  Broad construction; policy of State.

Enactment.  Chapter 88 was added June 30, 1972, P.L.508, No.164, effective July 1, 1972.

Cross References.  Chapter 88 is referred to in sections 2106, 2507 of this title.

§ 8801.  Definition of terms.

As used in this chapter:

"Slayer."  Means any person who participates, either as a principal or as an accessory before the fact, in the willful and unlawful killing of any other person.

"Decedent."  Means any person whose life is so taken.

"Property."  Includes any real and personal property and any right or interest therein.



Section 8802 - Slayer not to acquire property as result of slaying

§ 8802.  Slayer not to acquire property as result of slaying.

No slayer shall in any way acquire any property or receive any benefit as the result of the death of the decedent, but such property shall pass as provided in the sections following.



Section 8803 - Descent, distribution, dower, courtesy, and statutory rights as survivor

§ 8803.  Descent, distribution, dower, curtesy, and statutory rights as survivor.

The slayer shall be deemed to have predeceased the decedent as to property which would have passed from the decedent or his estate to the slayer under the statutes of descent and distribution or have been acquired by dower, by curtesy or by statutory right as surviving spouse.



Section 8804 - Legacies

§ 8804.  Legacies.

Property which would have passed to or for the benefit of the slayer by devise or legacy from the decedent shall be distributed as if he had predeceased the decedent.



Section 8805 - Tenancies by the entirety

§ 8805.  Tenancies by the entirety.

One-half of any property held by the slayer and the decedent as tenants by the entirety shall pass upon the death of the decedent to his estate, and the other half shall be held by the slayer during his life, subject to pass upon his death to the estate of the decedent.



Section 8806 - Joint tenants, joint owners and joint obligees

§ 8806.  Joint tenants, joint owners and joint obligees.

(a)  Joint ownership by slayer and decedent.--One-half of any property held by the slayer and the decedent as joint tenants, joint owners or joint obligees shall pass upon the death of the decedent to his estate, and the other half shall pass to his estate upon the death of the slayer, unless the slayer obtains a separation or severance of the property or a decree granting partition.

(b)  Joint ownership by three or more persons.--As to property held jointly by three or more persons, including the slayer and the decedent, any enrichment which would have accrued to the slayer as a result of the death of the decedent shall pass to the estate of the decedent. If the slayer becomes the final survivor, one-half of the property shall immediately pass to the estate of the decedent and the other half shall pass to his estate upon the death of the slayer, unless the slayer obtains a separation or severance of the property or a decree granting partition.

(c)  Enforceable agreements unaffected.--The provisions of this section shall not affect any enforceable agreement between the parties or any trust arising because a greater proportion of the property has been contributed by one party than by the other.



Section 8807 - Reversions and vested remainders

§ 8807.  Reversions and vested remainders.

Property in which the slayer holds a reversion or vested remainder and would have obtained the right of present possession upon the death of the decedent shall pass to the estate of the decedent during the period of the life expectancy of the decedent; if he held the particular estate or if the particular estate is held by a third person it shall remain in his hands for such period.



Section 8808 - Interests dependent on survivorship or continuance of life

§ 8808.  Interests dependent on survivorship or continuance of life.

Any interest in property, whether vested or not, held by the slayer, subject to be divested, diminished in any way or extinguished, if the decedent survives him or lives to a certain age, shall be held by the slayer during his lifetime or until the decedent would have reached such age, but shall then pass as if the decedent had died immediately thereafter.



Section 8809 - Contingent remainders and executory or other future interests

§ 8809.  Contingent remainders and executory or other future interests.

As to any contingent remainder or executory or other future interest held by the slayer, subject to become vested in him or increased in any way for him upon the condition of the death of the decedent:

(1)  If the interest would not have become vested or increased if he had predeceased the decedent, he shall be deemed to have so predeceased the decedent.

(2)  In any case the interest shall not be vested or increased during the period of the life expectancy of the decedent.



Section 8810 - Powers of appointment

§ 8810.  Powers of appointment.

(a)  Property appointed by will.--Property appointed by the will of the decedent to or for the benefit of the slayer shall be distributed as if the slayer had predeceased the decedent.

(b)  Other property.--Property held either presently or in remainder by the slayer, subject to be divested by the exercise by the decedent of a power of revocation or a general power of appointment shall pass to the estate of the decedent, and property so held by the slayer, subject to be divested by the exercise by the decedent of a power of appointment to a particular person or persons or to a class of persons, shall pass to such person or persons, or in equal shares to the members of such class of persons, exclusive of the slayer.



Section 8811 - Proceeds of insurance

§ 8811.  Proceeds of insurance.

(a)  Policies on life of decedent.--Insurance proceeds payable to the slayer as the beneficiary or assignee of any policy or certificate of insurance on the life of the decedent, or as the survivor of a joint life policy, shall be paid to the estate of the decedent, unless the policy or certificate designates some person not claiming through the slayer as alternative beneficiary to him.

(b)  Policies on life of slayer.--If the decedent is beneficiary or assignee of any policy or certificate of insurance on the life of the slayer, the proceeds shall be paid to the estate of the decedent upon the death of the slayer, unless the policy names some person other than the slayer or his estate as alternative beneficiary, or unless the slayer by naming a new beneficiary or assigning the policy performs an act which would have deprived the decedent of his interest in the policy if he had been living.



Section 8812 - Bona fide payment by insurance company or obligor

§ 8812.  Bona fide payment by insurance company or obligor.

Any insurance company making payment according to the terms of its policy or any bank or other person performing an obligation for the slayer as one of several joint obligees shall not be subject to additional liability by the terms of this chapter, if such payment or performance is made without notice of the killing by a slayer.



Section 8813 - Bona fide purchasers

§ 8813.  Bona fide purchasers.

The provisions of this chapter shall not affect the rights of any person who, before the interests of the slayer have been adjudicated, purchases from the slayer for value and without notice property which the slayer would have acquired except for the terms of this chapter, but all proceeds received by the slayer from such sale shall be held by him in trust for the persons entitled to the property under the provisions of this title, and the slayer shall also be liable both for any portion of such proceeds which he may have dissipated and for any difference between the actual value of the property and the amount of such proceeds.



Section 8814 - Record of conviction as evidence

§ 8814.  Record of conviction as evidence.

The record of his conviction of having participated in the willful and unlawful killing of the decedent shall be admissible in evidence against a claimant of property in any civil action arising under this chapter.



Section 8814.1 - Preadjudication rule

§ 8814.1.  Preadjudication rule.

(a)  General rule.--If a person has been charged, whether by indictment, information or otherwise, by the United States, the Commonwealth or any of the several states, with voluntary manslaughter or homicide, except homicide by vehicle, in connection with a decedent's death, then any and all property or benefit that would otherwise pass to that person from the decedent's estate shall be placed and preserved in escrow by the person duly appointed by the register as personal representative. Upon dismissal or withdrawal of the charge, or upon the return of a verdict of not guilty, the property or benefit held in escrow shall pass as if no charge had been filed or made. Upon conviction of the charge, the property or benefit held in escrow shall pass in accordance with the terms and provisions of this chapter.

(b)  Exception.--Notwithstanding subsection (a), the duly appointed personal representative shall be authorized upon notice to all interested parties, including, but not limited to, the accused, to petition the orphans' court division of the court of common pleas in the county where the estate lies for payment from the escrowed funds of child support and related expenses and of expenses of estate administration. Disposition of the petition shall lie in the sound discretion of the court.

(c)  Notice to register of wills.--Within seven days of charging, whether by indictment, information or otherwise, a person with homicide or manslaughter the district attorney shall, in writing, notify the register of the name of the person charged, the name of the decedent and the charge.

(Dec. 20, 2000, P.L.838, No.118, eff. 60 days)

2000 Amendment.  Act 118 added section 8814.1.



Section 8815 - Broad construction; policy of State

§ 8815.  Broad construction; policy of State.

This chapter shall not be considered penal in nature, but shall be construed broadly in order to effect the policy of this State that no person shall be allowed to profit by his own wrong, wherever committed.









Title 22 - DETECTIVES AND PRIVATE POLICE

Chapter 1 - General Provisions (Reserved)



Chapter 3 - Detectives (Reserved)



Chapter 5 - Private Police

Section 501 - Appointment by nonprofit corporations






Chapter 33 - Railroad and Street Railway Police

Section 3301 - Appointment



Section 3302 - Oath of office



Section 3303 - Powers and duties



Section 3304 - Compensation and liability



Section 3305 - Termination of appointment






Chapter 37 - Humane Society Police Officers

Section 3701 - Scope of chapter

CHAPTER 37

HUMANE SOCIETY POLICE OFFICERS

Sec.

3701.  Scope of chapter.

3702.  Definitions.

3703.  Appointment required.

3704.  Appointment by nonprofit corporations.

3705.  Qualifications for appointment.

3706.  Suspension, revocation, limitation and restriction of appointment; restoration of appointment.

3707.  Termination of appointment.

3708.  Powers and authority; jurisdiction.

3709.  Penalties.

3710.  Search warrants.

3711.  Limitation on possession of firearms.

3712.  Training program.

3713.  Continuing education program.

3714.  Statewide registry.

3715.  Humane Society Police Officer Advisory Board.

3716.  Costs.

3717.  Disposition of moneys.

3718.  Applicability to currently appointed individuals.

Enactment.  Chapter 37 was added November 30, 2004, P.L.1063, No.205, effective in 180 days.

§ 3701.  Scope of chapter.

This chapter deals with humane society police officers.



Section 3702 - Definitions



Section 3703 - Appointment required



Section 3704 - Appointment by nonprofit corporations



Section 3705 - Qualifications for appointment



Section 3706 - Suspension, revocation, limitation and restriction of appointment; restoration of appointment



Section 3707 - Termination of appointment



Section 3708 - Powers and authority; jurisdiction



Section 3709 - Penalties



Section 3710 - Search warrants



Section 3711 - Limitation on possession of firearms



Section 3712 - Training program



Section 3713 - Continuing education program



Section 3714 - Statewide registry



Section 3715 - Humane Society Police Officer Advisory Board



Section 3716 - Costs



Section 3717 - Disposition of moneys



Section 3718 - Applicability to currently appointed individuals









Title 23 - DOMESTIC RELATIONS

Chapter 1 - Preliminary Provisions

Section 101 - Short title of title

TITLE 23

DOMESTIC RELATIONS

Part

I.  General Provisions

II.  Marriage

III.  Adoption

IV.  Divorce

V.  Support, Property and Contracts

VI.  Children and Minors

VII.  Abuse of Family

VIII.  Uniform Interstate Family Support

VIII-A. Intrastate Family Support

IX.  Miscellaneous Provisions (Repealed)

Enactment.  Unless otherwise noted, the provisions of Title 23 were added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

PART I

GENERAL PROVISIONS

Chapter

1.  Preliminary Provisions

Enactment.  Part I was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

CHAPTER 1

PRELIMINARY PROVISIONS

Sec.

101.  Short title of title.

102.  Definitions.

Enactment.  Chapter 1 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 101.  Short title of title.

This title shall be known and may be cited as the Domestic Relations Code.



Section 102 - Definitions

§ 102.  Definitions.

(a)  General rule.--Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Clerk of court" or "clerk."  The personnel of the office of the prothonotary or clerk of the division of the court having jurisdiction over the matter.

"Court."  The court or magisterial district judge having jurisdiction over the matter under Title 42 (relating to judiciary and judicial procedure) exercised as provided in Title 42 or as otherwise provided or prescribed by law.

(b)  Title 42 definitions.--Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, words and phrases not defined in subsection (a) which are defined in 42 Pa.C.S. § 102 (relating to definitions) when used in this title shall have the meanings given to them in Title 42 unless the context clearly indicates otherwise.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended the def. of "court" in subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.






Chapter 11 - Preliminary Provisions

Section 1101 - Short title of part

PART II

MARRIAGE

Chapter

11.  Preliminary Provisions

13.  Marriage License

15.  Marriage Ceremony

17.  Miscellaneous Provisions Relating to Marriage

19.  Abolition of Actions for Alienation of Affections and Breach of Promise to Marry

Enactment.  Part II was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

1998 Partial Repeal.  Section 13 of Act 127 of 1998 provided that Part II is repealed insofar as it is inconsistent with Act 127.

CHAPTER 11

PRELIMINARY PROVISIONS

Sec.

1101.  Short title of part.

1102.  Definitions.

1103.  Common-law marriage.

1104.  Forms.

1105.  Fees.

1106.  Records and statistics.

Enactment.  Chapter 11 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 1101.  Short title of part.

This part shall be known and may be cited as the Marriage Law.



Section 1102 - Definitions

§ 1102.  Definitions.

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department."  The Department of Health of the Commonwealth.

"Marriage."  A civil contract by which one man and one woman take each other for husband and wife.

"Marriage license" or "license."  A license to marry issued under this part.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days)

1996 Amendment.  Act 124 added the def. of "marriage."



Section 1103 - Common-law marriage

§ 1103.  Common-law marriage.

No common-law marriage contracted after January 1, 2005, shall be valid. Nothing in this part shall be deemed or taken to render any common-law marriage otherwise lawful and contracted on or before January 1, 2005, invalid.

(Nov. 23, 2004, P.L.954, No.144, eff. 60 days)



Section 1104 - Forms

§ 1104.  Forms.

Marriage license applications, consent certificates, marriage licenses and other necessary forms shall be supplied at the expense of the county and shall be uniform throughout this Commonwealth as prescribed by the department. Statements of physicians and laboratories relative to examinations for syphilis shall be prepared and furnished by the department.



Section 1105 - Fees

§ 1105.  Fees.

(a)  General rule.--The fee to be charged for issuing a marriage license or declaration and for returns thereof to the department shall be $3 of which $2.50 shall be retained by the county wherein the license is issued and 50¢ shall be remitted to the Commonwealth.

(b)  Transmitting Commonwealth moneys.--All moneys collected under this section for the Commonwealth shall be transmitted to the State Treasurer no later than the tenth day of the following month.

Fees.  Section 19 of the Marriage Law from which this section was derived was repealed December 19, 1990, P.L.1240, No.206, and amended December 20, 1990, P.L.1471, No.222, and that section remains effective under 1 Pa.C.S. § 1952 (relating to effect of separate amendments on code provisions enacted by same General Assembly) as a result of the 1990 amendment.



Section 1106 - Records and statistics

§ 1106.  Records and statistics.

(a)  Filing transcript or record.--The county shall furnish the department, not later than the 15th day of each month, with a transcript or record of each marriage license issued and each return of the celebration of a marriage received or filed during the preceding calendar month.

(b)  Forms.--The transcripts or records required to be furnished shall be made on forms prepared and furnished by the department and shall contain such information as the department may require.

(c)  Confidentiality.--The records furnished to the department under this section shall not be open to public inspection except as authorized by the regulations of the Advisory Health Board.

(d)  Statistics.--The department shall from time to time compile and publish statistics derived from records furnished under this section.






Chapter 13 - Marriage License

Section 1301 - Marriage license required

CHAPTER 13

MARRIAGE LICENSE

Sec.

1301.  Marriage license required.

1302.  Application for license.

1303.  Waiting period after application.

1304.  Restrictions on issuance of license.

1305.  Examination and tests for syphilis (Repealed).

1306.  Oral examination.

1307.  Issuance of license.

1308.  Judicial review of refusal to issue license.

1309.  Filing applications and consent certificates.

1310.  Duration and form of license.

Enactment.  Chapter 13 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 1301.  Marriage license required.

(a)  General rule.--No person shall be joined in marriage in this Commonwealth until a marriage license has been obtained.

(b)  Place of marriage ceremony.--A license issued under this part shall authorize a marriage ceremony to be performed in any county of this Commonwealth.

(c)  Identity of applicants.--Prior to issuance of the license, the person issuing the license must be satisfied as to the identity of both of the applicants.



Section 1302 - Application for license

§ 1302.  Application for license.

(a)  General rule.--No marriage license shall be issued except upon written and verified application made by both of the parties intending to marry.

(b)  Contents.--The application shall contain the following:

(1)  The full name of the applicants.

(2)  The occupation, birthplace, residence and age of the applicants. An applicant intending to marry who is a program participant in the Address Confidentiality Program under Chapter 67 (relating to domestic and sexual violence victim address confidentiality) may use the substitute address designated by the Office of Victim Advocate pursuant to Chapter 67 as the address of their residence.

(3)  Whether the marriage contemplated is the first, second or other marriage of an applicant.

(4)  A statement that neither of the applicants is afflicted with transmissible disease.

(5)  The full name, residence, occupation and birthplace of the parents of each applicant, including the maiden name of the mother of each applicant. An applicant may use the substitute address designated by the Office of Victim Advocate pursuant to Chapter 67 for a parent's residence if:

(i)  the applicant is a program participant in the Address Confidentiality Program under Chapter 67 and the applicant resides with the applicant's parents; or

(ii)  the applicant's parent is a program participant in the Address Confidentiality Program under Chapter 67.

(6)  Any other facts necessary to determine whether a legal impediment to the proposed marriage exists.

(Dec. 22, 1993, P.L.555, No.79, eff. 60 days; Nov. 30, 2004, P.L.1474, No.188, eff. 180 days)



Section 1303 - Waiting period after application

§ 1303.  Waiting period after application.

(a)  General rule.--No marriage license shall be issued prior to the third day following the making of application therefor.

(b) Exceptions.--The court may authorize a license to be issued at any time after the making of the application in the following cases:

(1)  In case of emergency or extraordinary circumstances.

(2)  If an applicant is a member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States and is called or ordered to active duty with the armed forces of the United States.

(Nov. 23, 2004, P.L.954, No.144, eff. 60 days)

Cross References.  Section 1303 is referred to in section 1307 of this title.



Section 1304 - Restrictions on issuance of license

§ 1304.  Restrictions on issuance of license.

(a)  Examinations and tests for syphilis.--(Repealed).

(b)  Minors.--

(1)  No marriage license may be issued if either of the applicants for a license is under 16 years of age unless the court decides that it is to the best interest of the applicant and authorizes the issuance of the license.

(2)  No marriage license may be issued if either of the applicants is under 18 years of age unless the consent of the custodial parent or guardian of the applicant is personally given before the person issuing the license or is certified under the hand of the custodial parent or guardian attested by two adult witnesses and, in the latter case, the signature of the custodial parent or guardian is acknowledged before an officer authorized by law to take acknowledgments. When the minor has no guardian and a judge of the court is absent or not accessible for any reason, the office issuing the license may appoint a guardian pro hac vice for the minor.

(c)  Incompetent persons.--No marriage license may be issued if either of the applicants for a license is weak minded, insane, of unsound mind or is under guardianship as a person of unsound mind unless the court decides that it is for the best interest of the applicant and the general public to issue the license and authorizes the issuance of the license.

(d)  Persons under influence of alcohol or drugs.--No marriage license may be issued if, at the time of making application, either of the applicants is under the influence of alcohol or drugs.

(e)  Marriage to relatives.--No marriage license may be issued to applicants within the prohibited degrees of consanguinity which are as follows:

A man may not marry his mother.

A man may not marry the sister of his father.

A man may not marry the sister of his mother.

A man may not marry his sister.

A man may not marry his daughter.

A man may not marry the daughter of his son or daughter.

A man may not marry his first cousin.

A woman may not marry her father.

A woman may not marry the brother of her father.

A woman may not marry the brother of her mother.

A woman may not marry her brother.

A woman may not marry her son.

A woman may not marry the son of her son or daughter.

A woman may not marry her first cousin.

(Dec. 22, 1993, P.L.555, No.79, eff. 60 days; June 25, 1997, P.L.331, No.35, eff. imd.)

1997 Repeal Note.  Act 35 repealed subsec. (a).

1993 Amendment.  Act 79 amended subsec. (b).

Cross References.  Section 1304 is referred to in sections 1306, 3304 of this title; section 1201 of Title 4 (Amusements); section 8204 of Title 74 (Transportation).



Section 1305 - Examination and tests for syphilis (Repealed)

§ 1305.  Examination and tests for syphilis (Repealed).

1997 Repeal Note.  Section 1305 was repealed June 25, 1997, P.L.331, No.35, effective immediately.



Section 1306 - Oral examination

§ 1306.  Oral examination.

(a)  General rule.--Each of the applicants for a marriage license shall appear in person and shall be examined under oath or affirmation as to:

(1)  The legality of the contemplated marriage.

(2)  Any prior marriage or marriages and its or their dissolution.

(3)  The restrictions set forth in section 1304 (relating to restrictions on issuance of license).

(4)  All the information required to be furnished on the application for license as prepared and approved by the department.

(b)  Exception.--If an applicant is unable to appear in person because of his active military service, the applicant shall be permitted to forward an affidavit, which verifies all of the information required under subsection (a), to the issuing authority.

(c)  Form.--The department shall develop and make available affidavit forms to be used by applicants under subsection (b).

(d)  Definition.--As used in this section, the term "active military service" means active service in any of the armed services or forces of the United States or this Commonwealth.

(Oct. 27, 2006, P.L.1192, No.126, eff. 60 days)



Section 1307 - Issuance of license

§ 1307.  Issuance of license.

The marriage license shall be issued if it appears from properly completed applications on behalf of each of the parties to the proposed marriage that there is no legal objection to the marriage. Except as provided by section 1303(b) (relating to waiting period after application), the license shall not be issued prior to the third day following the date of the most recent of the two applications therefor.



Section 1308 - Judicial review of refusal to issue license

§ 1308.  Judicial review of refusal to issue license.

(a)  Certifying proceedings to court.--If the issuance of a marriage license is refused, upon request of the applicants, the proceedings shall immediately be certified to the court without formality or expense to the applicants.

(b)  Prompt hearing.--The application for a marriage license shall be heard by a judge of the court, without a jury, in court or in chambers at the earliest possible time.



Section 1309 - Filing applications and consent certificates

§ 1309.  Filing applications and consent certificates.

The applications for marriage licenses and consent certificates shall be immediately filed and docketed as public records.



Section 1310 - Duration and form of license

§ 1310.  Duration and form of license.

The marriage license shall not be valid for a longer period than 60 days from the date of issue and shall be in substantially the following form:

Commonwealth of Pennsylvania

ss:

County of (name)

To any person authorized by law to solemnize marriage:

You are hereby authorized to join together in holy state of matrimony, according to the laws of the Commonwealth of Pennsylvania, (name) and (name).

Given under my hand and seal of the Court of Common Pleas of (name), at (city, borough or town), on (date).

(Official Title)






Chapter 15 - Marriage Ceremony

Section 1501 - Form of marriage certificates

CHAPTER 15

MARRIAGE CEREMONY

Sec.

1501.  Form of marriage certificates.

1502.  Forms where parties perform ceremony.

1503.  Persons qualified to solemnize marriages.

1504.  Returns of marriages.

Enactment.  Chapter 15 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 1501.  Form of marriage certificates.

The marriage license shall have appended to it two certificates, numbered to correspond with the license (one marked original and one marked duplicate), which shall be in substantially the following form:

(Title of person solemnizing marriage)

Cross References.  Section 1501 is referred to in section 1502 of this title.



Section 1502 - Forms where parties perform ceremony

§ 1502.  Forms where parties perform ceremony.

(a)  Declaration of authorization.--In all cases in which the parties intend to solemnize their marriage by religious ceremony without officiating clergy, the marriage shall not take place until their right so to do is certified in a declaration in substantially the following form:

Commonwealth of Pennsylvania

ss:

County of (name)

To (name) and (name)

Legal evidence having been furnished to me, in accordance with law, this certifies that I am satisfied that there is no legal impediment to you joining yourselves together in marriage.

(Official Title)

(b)  Marriage certificates.--In lieu of the certificate set forth in section 1501 (relating to form of marriage certificates), there shall be appended to the declaration two certificates, numbered to correspond to the declaration, in the following form:

We, the undersigned, were present at the solemnization of the marriage of (name) and (name), as set forth in the foregoing certificate.



Section 1503 - Persons qualified to solemnize marriages

§ 1503.  Persons qualified to solemnize marriages.

(a)  General rule.--The following are authorized to solemnize marriages between persons that produce a marriage license issued under this part:

(1)  A justice, judge or magisterial district judge of this Commonwealth.

(2)  A former or retired justice, judge or magisterial district judge of this Commonwealth who is serving as a senior judge or senior magisterial district judge as provided or prescribed by law; or not serving as a senior judge or senior magisterial district judge but meets the following criteria:

(i)  has served as a magisterial district judge, judge or justice, whether or not continuously or on the same court, by election or appointment for an aggregate period equaling a full term of office;

(ii)  has not been defeated for reelection or retention;

(iii)  has not been convicted of, pleaded nolo contendere to or agreed to an Accelerated Rehabilitative Disposition or other probation without verdict program relative to any misdemeanor or felony offense under the laws of this Commonwealth or an equivalent offense under the laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation;

(iv)  has not resigned a judicial commission to avoid having charges filed or to avoid prosecution by Federal, State or local law enforcement agencies or by the Judicial Conduct Board;

(v)  has not been removed from office by the Court of Judicial Discipline; and

(vi)  is a resident of this Commonwealth.

(3)  An active or senior judge or full-time magistrate of the District Courts of the United States for the Eastern, Middle or Western District of Pennsylvania.

(3.1)  An active, retired or senior bankruptcy judge of the United States Bankruptcy Courts for the Eastern, Middle or Western District of Pennsylvania who is a resident of this Commonwealth.

(4)  An active, retired or senior judge of the United States Court of Appeals for the Third Circuit who is a resident of this Commonwealth.

(5)  A mayor of any city or borough of this Commonwealth.

(5.1)  A former mayor of a city or borough of this Commonwealth who:

(i)  has not been defeated for reelection;

(ii)  has not been convicted of, pleaded nolo contendere to or agreed to an Accelerated Rehabilitative Disposition or other probation without verdict program relative to a misdemeanor or felony offense under the laws of this Commonwealth or an equivalent offense under the laws of the United States or any one of its possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation;

(iii)  has not resigned the position of mayor to avoid having charges filed or to avoid prosecution by Federal, State or local law enforcement agencies;

(iv)  has served as a mayor, whether continuously or not, by election for an aggregate of a full term in office; and

(v)  is a resident of this Commonwealth.

(6)  A minister, priest or rabbi of any regularly established church or congregation.

(b)  Religious organizations.--Every religious society, religious institution or religious organization in this Commonwealth may join persons together in marriage when at least one of the persons is a member of the society, institution or organization, according to the rules and customs of the society, institution or organization.

(c)  Marriage license needed to officiate.--No person or religious organization qualified to perform marriages shall officiate at a marriage ceremony without the parties having obtained a marriage license issued under this part.

(June 22, 2000, P.L.443, No.59, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Dec. 1, 2004, P.L.1777, No.232, eff. 60 days; July 14, 2009, P.L.81, No.18, eff. imd.)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1504 - Returns of marriages

§ 1504.  Returns of marriages.

(a)  General rule.--The original marriage certificate shall be signed by the person solemnizing the marriage and given to the parties contracting the marriage. The duplicate certificate shall be signed by the person or by a member of the religious society, institution or organization solemnizing the marriage and returned for recording within ten days to the court which issued the license.

(b)  Marriage performed by parties.--If the marriage was solemnized by the parties themselves, the original certificate shall be signed by the parties to the marriage, attested by two witnesses and retained by the parties contracting the marriage. The duplicate certificate shall be signed by the parties to the marriage, attested by the same two witnesses and returned for recording within ten days to the court issuing the license.






Chapter 17 - Miscellaneous Provisions Relating to Marriage

Section 1701 - Decree that spouse of applicant is presumed decedent

CHAPTER 17

MISCELLANEOUS PROVISIONS RELATING TO MARRIAGE

Sec.

1701.  Decree that spouse of applicant is presumed decedent.

1702.  Marriage during existence of former marriage.

1703.  Marriage within degree of consanguinity.

1704.  Marriage between persons of the same sex.

Enactment.  Chapter 17 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 1701.  Decree that spouse of applicant is presumed decedent.

(a)  Finding of death.--When the spouse of an applicant for a marriage license has disappeared or is absent from the place of residence of the spouse without being heard of after diligent inquiry, the court, aided by the report of a master if necessary, upon petition of the applicant for a marriage license, may make a finding and decree that the absentee is dead and the date of death if notice to the absentee has been given as provided in subsection (d) and either of the applicants is and for one year or more prior to the application has been a resident of this Commonwealth.

(b)  Presumption from absence.--When the death of the spouse of an applicant for a marriage license is in issue, the unexplained absence from the last known place of residence and the fact that the absentee has been unheard of for seven years may be sufficient ground for finding that the absentee died seven years after the absentee was last heard from.

(c)  Exposure to specific peril.--The fact that an absentee spouse was exposed to a specific peril of death may be a sufficient ground for finding that the absentee died less than seven years after the absentee was last heard from.

(d)  Notice to absentee.--The court may require advertisement in any newspapers as the court, according to the circumstances of the case, deems advisable of the fact of the application for the marriage license, together with notice that, at a specified time and place, the court or a master appointed by the court will hear evidence concerning the alleged absence, including the circumstances and duration thereof.

(e)  Remarriage after decree of presumed death.--Even though the absentee spouse declared to be presumed dead is in fact alive, the remarriage of the spouse who has obtained a license to marry and a decree of presumed death of the former spouse shall be valid for all purposes as though the former marriage had been terminated by divorce, and all property of the presumed decedent shall be administered and disposed of as provided by Title 20 (relating to decedents, estates and fiduciaries).



Section 1702 - Marriage during existence of former marriage

§ 1702.  Marriage during existence of former marriage.

(a)  General rule.--If a married person, during the lifetime of the other person with whom the marriage is in force, enters into a subsequent marriage pursuant to the requirements of this part and the parties to the marriage live together thereafter as husband and wife, and the subsequent marriage was entered into by one or both of the parties in good faith in the full belief that the former spouse was dead or that the former marriage has been annulled or terminated by a divorce, or without knowledge of the former marriage, they shall, after the impediment to their marriage has been removed by the death of the other party to the former marriage or by annulment or divorce, if they continue to live together as husband and wife in good faith on the part of one of them, be held to have been legally married from and immediately after the date of death or the date of the decree of annulment or divorce.

(b)  False rumor of death of spouse.--Where a remarriage has occurred upon false rumor of the death of a former spouse in appearance well-founded but there has been no decree of presumed death, the remarriage shall be void and subject to annulment by either party to the remarriage as provided by section 3304 (relating to grounds for annulment of void marriages), and the returning spouse shall have cause for divorce as provided in section 3301 (relating to grounds for divorce).

(c)  Criminal penalties.--Where the remarriage was entered into in good faith, neither party to the remarriage shall be subject to criminal prosecution for bigamy.



Section 1703 - Marriage within degree of consanguinity

§ 1703.  Marriage within degree of consanguinity.

All marriages within the prohibited degrees of consanguinity as set forth in this part are voidable, but, when any of these marriages have not been dissolved during the lifetime of the parties, the unlawfulness of the marriage shall not be inquired into after the death of either of the parties to the marriage.



Section 1704 - Marriage between persons of the same sex

§ 1704.  Marriage between persons of the same sex.

It is hereby declared to be the strong and longstanding public policy of this Commonwealth that marriage shall be between one man and one woman. A marriage between persons of the same sex which was entered into in another state or foreign jurisdiction, even if valid where entered into, shall be void in this Commonwealth.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days)

1996 Amendment.  Act 124 added section 1704.






Chapter 19 - Abolition of Actions for Alienation of Affections and Breach of Promise to Marry

Section 1901 - Actions for alienation of affections abolished

CHAPTER 19

ABOLITION OF ACTIONS FOR ALIENATION OF AFFECTIONS

AND BREACH OF PROMISE TO MARRY

Sec.

1901.  Actions for alienation of affections abolished.

1902.  Actions for breach of promise to marry abolished.

1903.  Purpose of chapter.

1904.  Filing or threatening to file actions prohibited.

1905.  Instruments executed in satisfaction of abolished claims prohibited.

Enactment.  Chapter 19 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 1901.  Actions for alienation of affections abolished.

(a)  General rule.--All civil causes of action for alienation of affections of husband or wife are abolished.

(b)  Exception.--Subsection (a) does not apply to cases where the defendant is a parent, brother or sister or a person formerly in loco parentis to the spouse of plaintiff.



Section 1902 - Actions for breach of promise to marry abolished

§ 1902.  Actions for breach of promise to marry abolished.

All causes of action for breach of contract to marry are abolished.



Section 1903 - Purpose of chapter

§ 1903.  Purpose of chapter.

(a)  General rule.--No act done within this Commonwealth shall give rise, either within or without this Commonwealth, to a cause of action abolished by this chapter.

(b)  Contract to marry.--No contract to marry which is made within this Commonwealth shall give rise, either within or without this Commonwealth, to a cause of action for breach of the contract.

(c)  Intention of section.--It is the intention of this section to fix the effect, status and character of such acts and contracts and to render them ineffective to support or give rise to any such causes of action, either within or without this Commonwealth.



Section 1904 - Filing or threatening to file actions prohibited

§ 1904.  Filing or threatening to file actions prohibited.

It is unlawful for a person, either as litigant or attorney, to file, cause to be filed, threaten to file or threaten to cause to be filed in a court in this Commonwealth any pleading or paper setting forth or seeking to recover upon any cause of action abolished or barred by this chapter whether the cause of action arose within or without this Commonwealth.



Section 1905 - Instruments executed in satisfaction of abolished claims prohibited

§ 1905.  Instruments executed in satisfaction of abolished claims prohibited.

(a)  Contracts and instruments void.--All contracts and instruments of every kind executed within this Commonwealth in payment, satisfaction, settlement or compromise of any claim or cause of action abolished or barred by this chapter, whether the claim or cause of action arose within or without this Commonwealth, are contrary to the public policy of this Commonwealth and void.

(b)  Execution and use prohibited.--It is unlawful to cause, induce or procure a person to execute a contract or instrument proscribed by this chapter, or cause, induce or procure a person to give, pay, transfer or deliver any money or thing of value in payment, satisfaction, settlement or compromise of any such claim or cause of action, or to receive, take or accept any such money or thing of value in such payment, satisfaction, settlement or compromise.

(c)  Actions to enforce prohibited.--It is unlawful to commence or cause to be commenced, either as litigant or attorney, in a court of this Commonwealth any proceeding or action seeking to enforce or recover upon a contract or instrument proscribed by this chapter, knowing it to be such, whether the contract or instrument was executed within or without this Commonwealth.

(d)  Exceptions.--This section does not apply to the payment, satisfaction, settlement or compromise of any causes of action which are not abolished or barred by this chapter or to the bona fide holder in due course of a negotiable instrument.






Chapter 21 - Preliminary Provisions

Section 2101 - Short title of part

PART III

ADOPTION

Chapter

21.  Preliminary Provisions

23.  Jurisdiction and Parties

25.  Proceedings Prior to Petition to Adopt

27.  Petition for Adoption

29.  Decrees and Records

Enactment.  Part III was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

Special Provisions in Appendix.  See section 3 of Act 163 of 1980 in the appendix to this title for special provisions relating to the applicability of Part III to pending proceedings.

CHAPTER 21

PRELIMINARY PROVISIONS

Sec.

2101.  Short title of part.

2102.  Definitions.

Enactment.  Chapter 21 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

§ 2101.  Short title of part.

This part shall be known and may be cited as the "Adoption Act."



Section 2102 - Definitions

§ 2102.  Definitions.

The following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Adoptee."  An individual proposed to be adopted.

"Agency."  Any incorporated or unincorporated organization, society, institution or other entity, public or voluntary, which may receive or provide for the care of children, supervised by the Department of Public Welfare and providing adoption services in accordance with standards established by the department.

"Clerk."  The clerk of the division of the court of common pleas having jurisdiction over voluntary relinquishment, involuntary termination and adoption proceedings.

"Court."  The court of common pleas.

"Intermediary."  Any person or persons or agency acting between the parent or parents and the proposed adoptive parent or parents in arranging an adoption placement.

"Medical history information."  Medical records and other information concerning an adoptee or an adoptee's natural family which is relevant to the adoptee's present or future health care or medical treatment. The term includes:

(1)  otherwise confidential or privileged information provided that identifying contents have been removed pursuant to section 2909 (relating to medical history information); and

(2)  information about the natural parents which may be relevant to a potential hereditary or congenital medical problem.

"Newborn child."  A child who is six months of age or younger at the time of the filing of any petition pursuant to Chapter 25 (relating to proceedings prior to petition to adopt).

"Parent."  Includes adoptive parent.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76, eff. 60 days)

1995 Amendment.  Act 76 amended the def. of "medical history information."

1992 Amendment.  Act 34 added the def. of "newborn child."

References in Text.  Section 2909, referred to in this section, is repealed. The subject matter is now contained in section 3934 of this title.






Chapter 23 - Jurisdiction and Parties

Section 2301 - Court

CHAPTER 23

JURISDICTION AND PARTIES

Subchapter

A.  Jurisdiction

B.  Parties

Enactment.  Chapter 23 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

SUBCHAPTER A

JURISDICTION

Sec.

2301.  Court.

2302.  Venue.

§ 2301.  Court.

The court of common pleas of each county shall exercise through the appropriate division original jurisdiction over voluntary relinquishment, involuntary termination and adoption proceedings.



Section 2302 - Venue

§ 2302.  Venue.

Proceedings for voluntary relinquishment, involuntary termination and adoption may be brought in the court of the county:

(1)  Where the parent or parents or the adoptee or the person or persons who have filed a report of intention to adopt required by section 2531 (relating to report of intention to adopt) reside.

(2)  In which is located an office of an agency having custody of the adoptee or in the county where the agency having placed the adoptee is located.

(3)  With leave of court, in which the adoptee formerly resided.



Section 2311 - Who may be adopted

SUBCHAPTER B

PARTIES

Sec.

2311.  Who may be adopted.

2312.  Who may adopt.

2313.  Representation.

§ 2311.  Who may be adopted.

Any individual may be adopted, regardless of his age or residence.



Section 2312 - Who may adopt

§ 2312.  Who may adopt.

Any individual may become an adopting parent.



Section 2313 - Representation

§ 2313.  Representation.

(a)  Child.--The court shall appoint counsel to represent the child in an involuntary termination proceeding when the proceeding is being contested by one or both of the parents. The court may appoint counsel or a guardian ad litem to represent any child who has not reached the age of 18 years and is subject to any other proceeding under this part whenever it is in the best interests of the child. No attorney or law firm shall represent both the child and the adopting parent or parents.

(a.1)  Parent.--The court shall appoint counsel for a parent whose rights are subject to termination in an involuntary termination proceeding if, upon petition of the parent, the court determines that the parent is unable to pay for counsel or if payment would result in substantial financial hardship.

(b)  Payment of costs.--The court, in its discretion, may order all or part of the costs attendant to a proceeding under this part to be paid by the county wherein the case is heard, the adopting parents or apportioned to both, provided that if the adopting parents shall be ordered to bear all or a portion of the costs of this part that:

(1)  the court may direct that the payment of the fees or a portion thereof may be paid by a court ordered schedule of payments extending beyond the date of the involuntary termination hearing; and

(2)  the fee shall not exceed $150.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days)






Chapter 25 - Proceedings Prior to Petition to Adopt

Section 2501 - Relinquishment to agency

CHAPTER 25

PROCEEDINGS PRIOR TO PETITION TO ADOPT

Subchapter

A.  Voluntary Relinquishment

B.  Involuntary Termination

C.  Decree of Termination

D.  Reports and Investigation

E.  Pennsylvania Adoption Cooperative Exchange

Enactment.  Chapter 25 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

Cross References.  Chapter 25 is referred to in section 2102 of this title.

SUBCHAPTER A

VOLUNTARY RELINQUISHMENT

Sec.

2501.  Relinquishment to agency.

2502.  Relinquishment to adult intending to adopt child.

2503.  Hearing.

2504.  Alternative procedure for relinquishment.

2504.1. Confidentiality.

2505.  Counseling.

§ 2501.  Relinquishment to agency.

(a)  Petition.--When any child under the age of 18 years has been in the care of an agency for a minimum period of three days or, whether or not the agency has the physical care of the child, the agency has received a written notice of the present intent to transfer to it custody of the child, executed by the parent, the parent or parents of the child may petition the court for permission to relinquish forever all parental rights and duties with respect to their child.

(b)  Consents.--The written consent of a parent or guardian of a petitioner who has not reached 18 years of age shall not be required. The consent of the agency to accept custody of the child until such time as the child is adopted shall be required.

Cross References.  Section 2501 is referred to in sections 2503, 2521 of this title.



Section 2502 - Relinquishment to adult intending to adopt child

§ 2502.  Relinquishment to adult intending to adopt child.

(a)  Petition.--When any child under the age of 18 years has been for a minimum period of three days in the exclusive care of an adult or adults who have filed a report of intention to adopt required by section 2531 (relating to report of intention to adopt), the parent or parents of the child may petition the court for permission to relinquish forever all parental rights to their child.

(b)  Consents.--The written consent of a parent or guardian of a petitioner who has not reached 18 years of age shall not be required. The adult or adults having care of the child shall file a separate consent to accept custody of the child.

(Mar. 24, 2004, P.L.159, No.21, eff. 60 days)

2004 Amendment.  Act 21 amended subsec. (a). Section 2 of Act 21 provided that the amendment of subsec. (a) shall apply to adoptions which are initiated on or after the effective date of section 2.

Cross References.  Section 2502 is referred to in sections 2503, 2521 of this title.



Section 2503 - Hearing

§ 2503.  Hearing.

(a)  General rule.--Upon presentation of a petition prepared pursuant to section 2501 (relating to relinquishment to agency) or section 2502 (relating to relinquishment to adult intending to adopt child), the court shall fix a time for hearing which shall not be less than ten days after filing of the petition. The petitioner must appear at the hearing.

(b)  Notice.--

(1)  At least ten days' notice of the hearing shall be given to the petitioner, and a copy of the notice shall be given to the other parent, to the putative father whose parental rights could be terminated pursuant to subsection (d) and to the parents or guardian of a petitioner who has not reached 18 years of age.

(2)  The notice to the petitioner shall state the following:

"To:  (insert petitioner's name)

A petition has been filed asking the court to put an end to all rights you have to your child (insert name of child). The court has set a hearing to consider ending your rights to your child. That hearing will be held in (insert place, giving reference to exact room and building number or designation) on (insert date) at (insert time). Your presence is required at the hearing. You have a right to be represented at the hearing by a lawyer. You should take this paper to your lawyer at once. If you do not have a lawyer or cannot afford one, go to or telephone the office set forth below to find out where you can get legal help.

(3)  The copy of the notice which is given to the putative father shall state that his rights may also be subject to termination pursuant to subsection (d) if he fails to file either an acknowledgment of paternity or claim of paternity pursuant to section 5103 (relating to acknowledgment and claim of paternity) and fails to either appear at the hearing for the purpose of objecting to the termination of his rights or file a written objection to such termination with the court prior to the hearing.

(c)  Decree.--After hearing, which shall be private, the court may enter a decree of termination of parental rights in the case of their relinquishment to an adult or a decree of termination of parental rights and duties, including the obligation of support, in the case of their relinquishment to an agency.

(d)  Putative father.--If a putative father will not file a petition to voluntarily relinquish his parental rights pursuant to section 2501 (relating to relinquishment to agency) or 2502 (relating to relinquishment to adult intending to adopt child), has been given notice of the hearing being held pursuant to this section and fails to either appear at that hearing for the purpose of objecting to termination of his parental rights or file a written objection to such termination with the court prior to the hearing and has not filed an acknowledgment of paternity or claim of paternity pursuant to section 5103, the court may enter a decree terminating the parental rights of the putative father pursuant to subsection (c).

(e)  Right to file personal and medical history information.--At the time the decree of termination is transmitted to the parent whose rights are terminated, the court shall advise that parent, in writing, of his or her continuing right to place and update personal and medical history information, whether or not the medical condition is in existence or discoverable at the time of adoption, on file with the court and with the Department of Public Welfare pursuant to  Subchapter B of Chapter 29 (relating to records and access to information).

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76, eff. 60 days; Oct. 27, 2010, P.L.961, No.101, eff. 180 days)

2010 Amendment.  Act 101 amended subsec. (e).

Cross References.  Section 2503 is referred to in section 2505 of this title.



Section 2504 - Alternative procedure for relinquishment

§ 2504.  Alternative procedure for relinquishment.

(a)  Petition to confirm consent to adoption.--If the parent or parents of the child have executed consents to an adoption, upon petition by the intermediary or, where there is no intermediary, by the adoptive parent, the court shall hold a hearing for the purpose of confirming a consent to an adoption upon expiration of the time periods under section 2711 (relating to consents necessary to adoption). The original consent or consents to the adoption shall be attached to the petition.

(b)  Hearing.--Upon presentation of a petition filed pursuant to this section, the court shall fix a time for a hearing which shall not be less than ten days after filing of the petition. Notice of the hearing shall be by personal service or by registered mail or by such other means as the court may require upon the consenter and shall be in the form provided in section 2513(b) (relating to hearing). Notice of the hearing shall be given to the other parent or parents, to the putative father whose parental rights could be terminated pursuant to subsection (c) and to the parents or guardian of a consenting parent who has not reached 18 years of age. The notice shall state that the consenting parent's or putative father's rights may be terminated as a result of the hearing. After hearing, which shall be private, the court may enter a decree of termination of parental rights in the case of a relinquishment to an adult or a decree of termination of parental rights and duties, including the obligation of support, in the case of a relinquishment to an agency.

(c)  Putative father.--If a putative father will not execute a consent to an adoption as required by section 2711, has been given notice of the hearing being held pursuant to this section and fails to either appear at that hearing for the purpose of objecting to termination of his parental rights or file a written objection to such termination with the court prior to the hearing and has not filed an acknowledgment of paternity or claim of paternity pursuant to section 5103 (relating to acknowledgment and claim of paternity), the court may enter a decree terminating the parental rights of the putative father pursuant to subsection (b).

(d)  Right to file personal and medical history information.--At the time the decree of termination is transmitted to the parent, the court shall also advise, in writing, the parent whose rights have been terminated of his or her continuing right to place and update personal and medical history information, whether or not the medical condition is in existence or discoverable at the time of adoption, on file with the court and with the Department of Public Welfare pursuant to  Subchapter B of Chapter 29 (relating to records and access to information).

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76, eff. 60 days; Mar. 24, 2004, P.L.159, No.21, eff. 60 days; Oct. 27, 2010, P.L.961, No.101, eff. 180 days)

2010 Amendment.  Act 101 amended subsec. (d).

2004 Amendment.  Act 21 amended subsec. (a). Section 2 of Act 21 provided that the amendment of subsec. (a) shall apply to adoptions which are initiated on or after the effective date of section 2.

Cross References.  Section 2504 is referred to in section 2505 of this title.



Section 2504.1 - Confidentiality

§ 2504.1.  Confidentiality.

The court shall take such steps as are reasonably necessary to assure that the identity of the adoptive parent or parents is not disclosed without their consent in any proceeding under this subchapter or Subchapter B (relating to involuntary termination). The Supreme Court may prescribe uniform rules under this section relating to such confidentiality.

(May 21, 1992, P.L.228, No.34, eff. 60 days)

1992 Amendment.  Act 34 added section 2504.1.



Section 2505 - Counseling

§ 2505.  Counseling.

(a)  List of counselors.--Any hospital or other facility providing maternity care shall provide a list of available counselors and counseling services compiled pursuant to subsection (b) to its maternity patients who are known to be considering relinquishment or termination of parental rights pursuant to this part. The patient shall sign an acknowledgment of receipt of such list prior to discharge, a copy of which receipt shall be provided to the patient.

(b)  Compilation of list.--The court shall compile a list of qualified counselors and counseling services (including all adoption agencies) which are available to counsel natural parents within the county who are contemplating relinquishment or termination of parental rights pursuant to this part. Such list shall be distributed to every agency, hospital or other facility providing maternity care within the county and shall be made available upon request to any intermediary or licensed health care professional.

(c)  Court referral.--Prior to entering a decree of termination of parental rights pursuant to section 2503 (relating to hearing) or 2504 (relating to alternative procedure for relinquishment), if the parent whose rights are to be terminated is present in court, the court shall inquire whether he or she has received counseling concerning the termination and the alternatives thereto from an agency or from a qualified counselor listed by a court pursuant to subsection (b). If the parent has not received such counseling, the court may, with the parent's consent, refer the parent to an agency or qualified counselor listed by a court pursuant to subsection (b) for the purpose of receiving such counseling. In no event shall the court delay the completion of any hearing pursuant to section 2503 or 2504 for more than 15 days in order to provide for such counseling.

(d)  Application for counseling.--Any parent who has filed a petition to relinquish his or her parental rights, or has executed a consent to adoption, and is in need of counseling concerning the relinquishment or consent, and the alternatives thereto, may apply to the court for referral to an agency or qualified counselor listed by a court pursuant to subsection (b) for the purpose of receiving such counseling. The court, in its discretion, may make such a referral where it is satisfied that this counseling would be of benefit to the parent.

(e)  Counseling fund.--Except as hereinafter provided, each report of intention to adopt filed pursuant to section 2531 (relating to report of intention to adopt) shall be accompanied by a filing fee in the amount of $75 which shall be paid into a segregated fund established by the county. The county may also make supplemental appropriations to the fund. All costs of counseling provided pursuant to subsection (c) or (d) to individuals who are unable to pay for such counseling shall be paid from the fund. No filing fee may be exacted under this subsection with respect to the adoption of a special needs child who would be eligible for adoption assistance pursuant to regulations promulgated by the Department of Public Welfare. In addition, the court may reduce or waive the fee in cases of demonstrated financial hardship.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days)



Section 2511 - Grounds for involuntary termination

SUBCHAPTER B

INVOLUNTARY TERMINATION

Sec.

2511.  Grounds for involuntary termination.

2512.  Petition for involuntary termination.

2513.  Hearing.

Cross References.  Subchapter B is referred to in section 2504.1 of this title; section 6351 of Title 42 (Judiciary and Judicial Procedure).

§ 2511.  Grounds for involuntary termination.

(a)  General rule.--The rights of a parent in regard to a child may be terminated after a petition filed on any of the following grounds:

(1)  The parent by conduct continuing for a period of at least six months immediately preceding the filing of the petition either has evidenced a settled purpose of relinquishing parental claim to a child or has refused or failed to perform parental duties.

(2)  The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the child to be without essential parental care, control or subsistence necessary for his physical or mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.

(3)  The parent is the presumptive but not the natural father of the child.

(4)  The child is in the custody of an agency, having been found under such circumstances that the identity or whereabouts of the parent is unknown and cannot be ascertained by diligent search and the parent does not claim the child within three months after the child is found.

(5)  The child has been removed from the care of the parent by the court or under a voluntary agreement with an agency for a period of at least six months, the conditions which led to the removal or placement of the child continue to exist, the parent cannot or will not remedy those conditions within a reasonable period of time, the services or assistance reasonably available to the parent are not likely to remedy the conditions which led to the removal or placement of the child within a reasonable period of time and termination of the parental rights would best serve the needs and welfare of the child.

(6)  In the case of a newborn child, the parent knows or has reason to know of the child's birth, does not reside with the child, has not married the child's other parent, has failed for a period of four months immediately preceding the filing of the petition to make reasonable efforts to maintain substantial and continuing contact with the child and has failed during the same four-month period to provide substantial financial support for the child.

(7)  The parent is the father of a child conceived as a result of a rape or incest.

(8)  The child has been removed from the care of the parent by the court or under a voluntary agreement with an agency, 12 months or more have elapsed from the date of removal or placement, the conditions which led to the removal or placement of the child continue to exist and termination of parental rights would best serve the needs and welfare of the child.

(9)  The parent has been convicted of one of the following in which the victim was a child of the parent:

(i)  an offense under 18 Pa.C.S. Ch. 25 (relating to criminal homicide);

(ii)  a felony under 18 Pa.C.S. § 2702 (relating to aggravated assault);

(iii)  an offense in another jurisdiction equivalent to an offense in subparagraph (i) or (ii); or

(iv)  an attempt, solicitation or conspiracy to commit an offense in subparagraph (i), (ii) or (iii).

(b)  Other considerations.--The court in terminating the rights of a parent shall give primary consideration to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shall not be terminated solely on the basis of environmental factors such as inadequate housing, furnishings, income, clothing and medical care if found to be beyond the control of the parent. With respect to any petition filed pursuant to subsection (a)(1), (6) or (8), the court shall not consider any efforts by the parent to remedy the conditions described therein which are first initiated subsequent to the giving of notice of the filing of the petition.

(c)  Right to file personal and medical history information.--At the time the decree of termination is transmitted to the parent whose rights have been terminated, the court shall advise the parent, in writing, of his or her continuing right to place and update personal and medical history information, whether or not the medical condition is in existence or discoverable at the time of adoption, on file with the court and with the Department of Public Welfare pursuant to  Subchapter B of Chapter 29 (relating to records and access to information).

(May 21, 1992, P.L.228, No.34, eff. 60 days; Dec. 20, 1995, P.L.685, No.76; Apr. 4, 1996, P.L.58, No.20, eff. 60 days; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; Oct. 27, 2010, P.L.961, No.101, eff. 180 days)

2010 Amendment.  Act 101 amended subsec. (c).

2006 Amendment.  Act 146 added subsec. (a)(9).

1996 Amendment.  Act 20 amended subsec. (a)(7).

1995 Amendment.  Act 76 amended subsecs. (b) and (c) and added subsec. (a)(8). Section 7 of Act 76 provided that subsecs. (b) and (c) shall take effect in 60 days and, with regard to a child who has been removed from the care of the parent by the court or under a voluntary agreement with an agency prior to the effective date of Act 76, subsec. (a)(8) shall take effect 12 months after the effective date of Act 76.

Cross References.  Section 2511 is referred to in sections 2513, 2714 of this title; section 6302 of Title 42 (Judiciary and Judicial Procedure).



Section 2512 - Petition for involuntary termination

§ 2512.  Petition for involuntary termination.

(a)  Who may file.--A petition to terminate parental rights with respect to a child under the age of 18 years may be filed by any of the following:

(1)  Either parent when termination is sought with respect to the other parent.

(2)  An agency.

(3)  The individual having custody or standing in loco parentis to the child and who has filed a report of intention to adopt required by section 2531 (relating to report of intention to adopt).

(4)  An attorney representing a child or a guardian ad litem representing a child who has been adjudicated dependent under 42 Pa.C.S. § 6341(c) (relating to adjudication).

(b)  Contents.--The petition shall set forth specifically those grounds and facts alleged as the basis for terminating parental rights. The petition filed under this section shall also contain an averment that the petitioner will assume custody of the child until such time as the child is adopted. If the petitioner is an agency it shall not be required to aver that an adoption is presently contemplated nor that a person with a present intention to adopt exists.

(c)  Father not identified.--If the petition does not identify the father of the child, it shall state whether a claim of paternity has been filed under section 8303 (relating to claim of paternity).

(Dec. 20, 1995, P.L.685, No.76, eff. 60 days)

1995 Amendment.  Act 76 added subsec. (a)(4).

References in Text.  Former section 8303, referred to in this section, is repealed. The subject matter is now contained in section 5103.

Cross References.  Section 2512 is referred to in sections 2513, 2521 of this title.



Section 2513 - Hearing

§ 2513.  Hearing.

(a)  Time.--The court shall fix a time for hearing on a petition filed under section 2512 (relating to petition for involuntary termination) which shall be not less than ten days after filing of the petition.

(b)  Notice.--At least ten days' notice shall be given to the parent or parents, putative father, or parent of a minor parent whose rights are to be terminated, by personal service or by registered mail to his or their last known address or by such other means as the court may require. A copy of the notice shall be given in the same manner to the other parent, putative father or parent or guardian of a minor parent whose rights are to be terminated. A putative father shall include one who has filed a claim of paternity as provided in section 5103 (relating to acknowledgment and claim of paternity) prior to the institution of proceedings. The notice shall state the following:

"A petition has been filed asking the court to put an end to all rights you have to your child (insert name of child). The court has set a hearing to consider ending your rights to your child. That hearing will be held in (insert place, giving reference to exact room and building number or designation) on (insert date) at (insert time). You are warned that even if you fail to appear at the scheduled hearing, the hearing will go on without you and your rights to your child may be ended by the court without your being present. You have a right to be represented at the hearing by a lawyer. You should take this paper to your lawyer at once. If you do not have a lawyer or cannot afford one, go to or telephone the office set forth below to find out where you can get legal help.

(c)  Mother competent witness on paternity issue.--The natural mother shall be a competent witness as to whether the presumptive or putative father is the natural father of the child.

(d)  Decree.--After hearing, which may be private, the court shall make a finding relative to the pertinent provisions of section 2511 (relating to grounds for involuntary termination) and upon such finding may enter a decree of termination of parental rights.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days)

1992 Amendment.  Act 34 amended subsec. (b).

Cross References.  Section 2513 is referred to in sections 2504, 2714 of this title.



Section 2521 - Effect of decree of termination

SUBCHAPTER C

DECREE OF TERMINATION

Sec.

2521.  Effect of decree of termination.

§ 2521.  Effect of decree of termination.

(a)  Adoption proceeding rights extinguished.--A decree terminating all rights of a parent or a decree terminating all rights and duties of a parent entered by a court of competent jurisdiction shall extinguish the power or the right of the parent to object to or receive notice of adoption proceedings.

(b)  Award of custody.--The decree shall award custody of the child to the agency or the person consenting to accept custody under section 2501 (relating to relinquishment to agency) or section 2502 (relating to relinquishment to adult intending to adopt child) or the petitioner in the case of a proceeding under section 2512 (relating to petition for involuntary termination).

(c)  Authority of agency or person receiving custody.--An agency or person receiving custody of a child shall stand in loco parentis to the child and in such capacity shall have the authority, inter alia, to consent to marriage, to enlistment in the armed forces and to major medical, psychiatric and surgical treatment and to exercise such other authority concerning the child as a natural parent could exercise.



Section 2530 - Home study and preplacement report

SUBCHAPTER D

REPORTS AND INVESTIGATION

Sec.

2530.  Home study and preplacement report.

2531.  Report of intention to adopt.

2532.  Filing of report.

2533.  Report of intermediary.

2534.  Exhibits.

2535.  Investigation.

§ 2530.  Home study and preplacement report.

(a)  General rule.--No intermediary shall place a child in the physical care or custody of a prospective adoptive parent or parents unless a home study containing a favorable recommendation for placement of a child with the prospective parent or parents has been completed within three years prior thereto and which has been supplemented within one year prior thereto. The home study shall be conducted by a local public child-care agency, an adoption agency or a licensed social worker designated by the court to perform such study.

(b)  Preplacement report.--A preplacement report shall be prepared by the agency or person conducting the home study.

(1)  The preplacement report shall set forth all pertinent information relating to the fitness of the adopting parents as parents.

(2)  The preplacement report shall be based upon a study which shall include an investigation of the home environment, family life, parenting skills, age, physical and mental health, social, cultural and religious background, facilities and resources of the adoptive parents and their ability to manage their resources. The preplacement report shall also include the information required by section 6344(b) (relating to information relating to prospective child-care personnel).

(3)  The preplacement report shall include a determination regarding the fitness of the adopting parents as parents.

(4)  The preplacement report shall be dated and verified.

(c)  Interim placement.--Where a home study required under this section is in process, but not yet completed, an intermediary may place a child in the physical care or custody of a prospective adoptive parent or parents if all of the following conditions are met:

(1)  The intermediary has no reason to believe that the prospective adoptive parent or parents would not receive a favorable recommendation for placement as a result of the home study.

(2)  The individual or agency conducting the home study assents to the interim placement.

(3)  The intermediary immediately notifies the court of the interim placement and the identity of the individual or agency conducting the home study. If at any time prior to the completion of the home study the court is notified by the individual or agency conducting the home study that it withdraws its assent to the interim placement, the court may order the placement of the child in temporary foster care with an agency until a favorable recommendation for placement is received.

(May 21, 1992, P.L.228, No.34, eff. 60 days)

1992 Amendment.  Act 34 added section 2530.

Cross References.  Section 2530 is referred to in sections 2531, 2701 of this title.



Section 2531 - Report of intention to adopt

§ 2531.  Report of intention to adopt.

(a)  General rule.--Every person now having or hereafter receiving or retaining custody or physical care of any child for the purpose or with the intention of adopting a child under the age of 18 years shall report to the court in which the petition for adoption will be filed.

(b)  Contents.--The report shall set forth:

(1)  The circumstances surrounding the persons receiving or retaining custody or physical care of the child, including the date upon which a preplacement investigation was concluded.

(2)  The name, sex, racial background, age, date and place of birth and religious affiliation of the child.

(3)  The name and address of the intermediary.

(4)  An itemized accounting of moneys and consideration paid or to be paid to the intermediary.

(5)  Whether the parent or parents whose parental rights are to be terminated have received counseling with respect to the termination and the alternatives thereto. If so, the report shall state the dates on which the counseling was provided and the name and address of the counselor or agency which provided the counseling.

(6)  The name, address and signature of the person or persons making the report. Immediately above the signature of the person or persons intending to adopt the child shall appear the following statement:

I acknowledge that I have been advised or know and understand that the birth father or putative father may revoke the consent to the adoption of this child within 30 days after the later of the birth of the child or the date he has executed the consent to an adoption and that the birth mother may revoke the consent to an adoption of this child within 30 days after the date she has executed the consent.

(7)  A copy of the preplacement report prepared pursuant to section 2530 (relating to home study and preplacement report).

When a person receives or retains custody or physical care of a child from an agency, the report shall set forth only the name and address of the agency, the circumstances surrounding such person receiving or retaining custody or physical care of the child and a copy of the preplacement report prepared pursuant to section 2530.

(c)  When report not required.--No report shall be required when the child is the child, grandchild, stepchild, brother or sister of the whole or half blood, or niece or nephew by blood, marriage or adoption of the person receiving or retaining custody or physical care.

(June 23, 1982, P.L.617, No.174, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Mar. 24, 2004, P.L.159, No.21, eff. 60 days)

2004 Amendment.  Act 21 amended subsec. (b)(6). Section 2 of Act 21 provided that the amendment of subsec. (b)(6) shall apply to adoptions which are initiated on or after the effective date of section 2.

1992 Amendment.  Act 34 amended subsec. (b).

Cross References.  Section 2531 is referred to in sections 2302, 2502, 2505, 2512, 2532, 2535, 2701 of this title.



Section 2532 - Filing of report

§ 2532.  Filing of report.

The report required by section 2531 (relating to report of intention to adopt) shall be filed within 30 days after the date of receipt of the custody or physical care of the child.



Section 2533 - Report of intermediary

§ 2533.  Report of intermediary.

(a)  General rule.--Within six months after filing the report of intention to adopt, the intermediary who or which arranged the adoption placement of any child under the age of 18 years shall make a written report under oath to the court in which the petition for adoption will be filed and shall thereupon forthwith notify in writing the adopting parent or parents of the fact that the report has been filed and the date thereof.

(b)  Contents.--The report shall set forth:

(1)  The name and address of the intermediary.

(2)  The name, sex, racial background, age, date and place of birth and religious affiliation of the child.

(3)  The date of the placement of the child with the adopting parent or parents.

(4)  The name, racial background, age, marital status as of the time of birth of the child and during one year prior thereto, and religious affiliation of the parents of the child.

(5)  Identification of proceedings in which any decree of termination of parental rights, or parental rights and duties, with respect to the child was entered.

(6)  The residence of the parents or parent of the child, if there has been no such decree of termination.

(7)  A statement that all consents required by section 2711 (relating to consents necessary to adoption) are attached as exhibits or the basis upon which the consents are not required.

(8)  An itemized accounting of moneys and consideration paid or to be paid to or received by the intermediary or to or by any other person or persons to the knowledge of the intermediary by reason of the adoption placement.

(9)  A full description and statement of the value of all property owned or possessed by the child.

(10)  A statement that no provision of any statute regulating the interstate placement of children has been violated with respect to the placement of the child.

(11)  If no birth certificate or certification of registration of birth can be obtained, a statement of the reason therefor.

(12)  A statement that medical history information was obtained and if not obtained, a statement of the reason therefor.

(c)  Appropriate relief.--The court may provide appropriate relief where it finds that the moneys or consideration reported or reportable pursuant to subsection (b)(8) are excessive.

(d)  Permissible reimbursement of expenses.--Payments made by the adoptive parents to an intermediary or a third party for reimbursement of the following expenses, calculated without regard to the income of the adoptive parents, are permissible and are not in violation of 18 Pa.C.S. § 4305 (relating to dealing in infant children):

(1)  Medical and hospital expenses incurred by the natural mother for prenatal care and those medical and hospital expenses incurred by the natural mother and child incident to birth.

(2)  Medical, hospital and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3)  Reasonable expenses incurred by the agency or a third party for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4)  Reasonable administrative expenses incurred by the agency, to include overhead costs and attorney fees.

(June 23, 1982, P.L.617, No.174, eff. 60 days; Jan. 15, 1988, P.L.16, No.7, eff. imd.)

1988 Amendment.  Act 7 added subsec. (d). Section 2 of Act 7 provided that Act 7 shall apply to expenses incurred for adoption decrees made after the effective date of Act 7, regardless of whether the expenses were incurred prior to or after the effective date of Act 7.

1982 Amendment.  Act 174 amended subsec. (b) and added subsec. (c).

Cross References.  Section 2533 is referred to in sections 2535, 2701, 2901 of this title.



Section 2534 - Exhibits

§ 2534.  Exhibits.

The report of the intermediary shall have attached to it the following exhibits:

(1)  A birth certificate or certification of registration of birth of the child if it can be obtained.

(2)  All consents to adoption required by section 2711 (relating to consents necessary to adoption).

(3)  A certified copy of any decree of termination of parental rights or parental rights and duties made by a court other than the court in which the petition for adoption will be filed.

Cross References.  Section 2534 is referred to in section 2702 of this title.



Section 2535 - Investigation

§ 2535.  Investigation.

(a)  General rule.--When a report required by section 2531 (relating to report of intention to adopt) has been filed, the court shall cause an investigation to be made and a report filed by a local public child care agency, a voluntary child care agency with its consent or an appropriate person designated by the court. In lieu of the investigation, the court may accept an investigation made by the agency which placed the child and the report of investigation in such cases may be incorporated into the report of the intermediary required by section 2533 (relating to report of intermediary).

(b)  Matters covered.--The investigation shall cover all pertinent information regarding the child's eligibility for adoption and the suitability of the placement, including the physical, mental and emotional needs and welfare of the child, and the child's and the adopting parents' age, sex, health and racial, ethnic and religious background.

(c)  Payment of costs.--The court may establish the procedure for the payment of investigation costs.

Cross References.  Section 2535 is referred to in sections 2724, 2901, 6344 of this title.



Section 2551 - Definitions

SUBCHAPTER E

PENNSYLVANIA ADOPTION COOPERATIVE EXCHANGE

Sec.

2551.  Definitions.

2552.  Pennsylvania Adoption Cooperative Exchange.

2553.  Registration of children.

2554.  Responsibilities of PACE.

2555.  Responsibilities of public and private agencies.

2556.  Related activities of agencies unaffected.

2557.  Regulations and staff.

2558.  Retroactive application of subchapter.

Enactment.  Subchapter E was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 2551.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department."  The Department of Public Welfare of the Commonwealth.

"PACE."  The Pennsylvania Adoption Cooperative Exchange.



Section 2552 - Pennsylvania Adoption Cooperative Exchange

§ 2552.  Pennsylvania Adoption Cooperative Exchange.

There shall be a Pennsylvania Adoption Cooperative Exchange in the Office of Children, Youth and Families of the Department of Public Welfare.



Section 2553 - Registration of children

§ 2553.  Registration of children.

(a)  Mandatory registration.--PACE shall register and be responsible for the review and referral of children for whom parental rights have been terminated for 90 days and for whom no report of intention to adopt has been filed in the court of common pleas.

(b)  Optional registration.--PACE may also register children where restoration to the biological family is neither possible nor appropriate, a petition to terminate parental rights has been filed and adoption is planned pending identification of an adoptive parent or parents. However, information about these children shall not be publicized without prior approval by the department, which shall ensure the anonymity of these children until such time as parental rights are terminated.

(c)  Children excluded from registration.--A child for whom termination of parental rights is being appealed in a court shall not be registered with PACE as available for adoption. Identifying information of such children shall be forwarded to PACE by the agency, with reference to the specific reason for which the child is not to be placed on the listing service.

Cross References.  Section 2553 is referred to in section 2555 of this title.



Section 2554 - Responsibilities of PACE

§ 2554.  Responsibilities of PACE.

PACE shall be responsible for the following:

(1)  Registration of adoptive parent applicants who have been approved by agencies.

(2)  Accumulation and dissemination of statistical information regarding all children registered with PACE.

(3)  Creation and administration of a public information program designed to inform potential adoptive parents of the need for adoptive homes for children registered with PACE.

(4)  Preparation and distribution of a photographic listing service on children registered with PACE.

(5)  Preparation of annual reports concerning functions of PACE regarding the children and the prospective parents listed with PACE. The reports shall be submitted annually to the Health and Welfare and Judiciary Committees of the House of Representatives, to the Public Health and Welfare and Judiciary Committees of the Senate and to the Governor.

(6)  Coordination of its functions with other state, regional and national adoption exchanges.



Section 2555 - Responsibilities of public and private agencies

§ 2555.  Responsibilities of public and private agencies.

All public and licensed private child service agencies shall register all children with PACE for whom parental rights have been terminated for 90 days and for whom no report of intention to adopt has been filed in the court of common pleas. A public or licensed private agency may register other children as set forth in section 2553(b) (relating to registration of children).



Section 2556 - Related activities of agencies unaffected

§ 2556.  Related activities of agencies unaffected.

This subchapter shall not be construed to limit or delay actions by agencies or institutions to arrange for adoptions or other related matters on their own initiative and shall not alter or restrict the duties, authority and confidentiality of the agencies and institutions in those matters.



Section 2557 - Regulations and staff

§ 2557.  Regulations and staff.

The department shall promulgate necessary regulations and shall hire the staff which is necessary to implement this subchapter.



Section 2558 - Retroactive application of subchapter

§ 2558.  Retroactive application of subchapter.

This subchapter shall apply retroactively to all children for whom:

(1)  Parental rights have been terminated and for whom no report of intention to adopt has been filed in the court of common pleas.

(2)  Restoration to the biological family is neither possible nor appropriate, a petition to terminate parental rights has been filed and adoption is planned pending identification of an adoptive parent or parents.






Chapter 27 - Petition for Adoption

Section 2701 - Contents of petition for adoption

CHAPTER 27

PETITION FOR ADOPTION

Subchapter

A.  Petition

B.  Consents

C.  Hearings

D.  Voluntary Agreement for Continuing Contact

Enactment.  Chapter 27 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

SUBCHAPTER A

PETITION

Sec.

2701.  Contents of petition for adoption.

2702.  Exhibits.

§ 2701.  Contents of petition for adoption.

A petition for adoption shall set forth:

(1)  The full name, residence, marital status, age, occupation, religious affiliation and racial background of the adopting parent or parents and their relationship, if any, to the adoptee.

(2)  That the reports under sections 2530 (relating to home study and preplacement report), 2531 (relating to report of intention to adopt) and 2533 (relating to report of intermediary) have been filed, if required.

(3)  The name and address of the intermediary, if any.

(4)  The full name of the adoptee and the fact and length of time of the residence of the adoptee with the adopting parent or parents.

(5)  If there is no intermediary or if no report of the intermediary has been filed or if the adoptee is over the age of 18 years, all vital statistics and other information enumerated and required to be stated of record by section 2533, so far as applicable.

(6)  If a change in name of the adoptee is desired, the new name.

(7)  That all consents required by section 2711 (relating to consents necessary to adoption) are attached as exhibits or the basis upon which such consents are not required.

(8)  That it is the desire of the petitioner or the petitioners that the relationship of parent and child be established between the petitioner or petitioners and the adoptee.

(9)  If no birth certificate or certification of registration of birth can be obtained, a statement of the reason therefor and an allegation of the efforts made to obtain the certificate with a request that the court establish a date and place of birth at the adoption hearing on the basis of the evidence presented.

(May 21, 1992, P.L.228, No.34, eff. 60 days)



Section 2702 - Exhibits

§ 2702.  Exhibits.

The petition shall have attached to it the following exhibits:

(1)  The consent or consents required by section 2711 (relating to consents necessary to adoption).

(2)  If not already filed with a report of an intermediary, the exhibits enumerated in section 2534 (relating to exhibits).



Section 2711 - Consents necessary to adoption

SUBCHAPTER B

CONSENTS

Sec.

2711.  Consents necessary to adoption.

2712.  Consents not naming adopting parents.

2713.  When other consents not required.

2714.  When consent of parent not required..

§ 2711.  Consents necessary to adoption.

(a)  General rule.--Except as otherwise provided in this part, consent to an adoption shall be required of the following:

(1)  The adoptee, if over 12 years of age.

(2)  The spouse of the adopting parent, unless they join in the adoption petition.

(3)  The parents or surviving parent of an adoptee who has not reached the age of 18 years.

(4)  The guardian of an incapacitated adoptee.

(5)  The guardian of the person of an adoptee under the age of 18 years, if any there be, or of the person or persons having the custody of the adoptee, if any such person can be found, whenever the adoptee has no parent whose consent is required.

(b)  Husband of natural mother.--The consent of the husband of the mother shall not be necessary if, after notice to the husband, it is proved to the satisfaction of the court by evidence, including testimony of the natural mother, that the husband of the natural mother is not the natural father of the child. Absent such proof, the consent of a former husband of the natural mother shall be required if he was the husband of the natural mother at any time within one year prior to the birth of the adoptee.

(c)  Validity of consent.--No consent shall be valid if it was executed prior to or within 72 hours after the birth of the child. A putative father may execute a consent at any time after receiving notice of the expected or actual birth of the child. Any consent given outside this Commonwealth shall be valid for purposes of this section if it was given in accordance with the laws of the jurisdiction where it was executed. A consent to an adoption may only be revoked as set forth in this subsection. The revocation of a consent shall be in writing and shall be served upon the agency or adult to whom the child was relinquished. The following apply:

(1)  Except as otherwise provided in paragraph (3):

(i)  For a consent to an adoption executed by a birth father or a putative father, the consent is irrevocable more than 30 days after the birth of the child or the execution of the consent, whichever occurs later.

(ii)  For a consent to an adoption executed by a birth mother, the consent is irrevocable more than 30 days after the execution of the consent.

(2)  An individual may not waive the revocation period under paragraph (1).

(3)  Notwithstanding paragraph (1), the following apply:

(i)  An individual who executed a consent to an adoption may challenge the validity of the consent only by filing a petition alleging fraud or duress within the earlier of the following time frames:

(A)  Sixty days after the birth of the child or the execution of the consent, whichever occurs later.

(B)  Thirty days after the entry of the adoption decree.

(ii)  A consent to an adoption may be invalidated only if the alleged fraud or duress under subparagraph (i) is proven by:

(A)  a preponderance of the evidence in the case of consent by a person 21 years of age or younger; or

(B)  clear and convincing evidence in all other cases.

(d)  Contents of consent.--

(1)  The consent of a parent of an adoptee under 18 years of age shall set forth the name, age and marital status of the parent, the relationship of the consenter to the child, the name of the other parent or parents of the child and the following:

I hereby voluntarily and unconditionally consent to the adoption of the above named child.

I understand that by signing this consent I indicate my intent to permanently give up all rights to this child.

I understand such child will be placed for adoption.

I understand I may revoke this consent to permanently give up all rights to this child by placing the revocation in writing and serving it upon the agency or adult to whom the child was relinquished.

If I am the birth father or putative father of the child, I understand that this consent to an adoption is irrevocable unless I revoke it within 30 days after either the birth of the child or my execution of the consent, whichever occurs later, by delivering a written revocation to (insert the name and address of the agency coordinating the adoption) or (insert the name and address of an attorney who represents the individual relinquishing parental rights or prospective adoptive parent of the child) or (insert the court of the county in which the voluntary relinquishment form was or will be filed).

If I am the birth mother of the child, I understand that this consent to an adoption is irrevocable unless I revoke it within 30 days after executing it by delivering a written revocation to (insert the name and address of the agency coordinating the adoption) or (insert the name and address of an attorney who represents the individual relinquishing parental rights or prospective adoptive parent of the child) or (insert the court of the county in which the voluntary relinquishment form was or will be filed).

I have read and understand the above and I am signing it as a free and voluntary act.

(2)  The consent shall include the date and place of its execution and names and addresses and signatures of at least two persons who witnessed its execution and their relationship to the consenter.

(June 23, 1982, P.L.617, No.174, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days; May 21, 1992, P.L.228, No.34, eff. 60 days; Mar. 24, 2004, P.L.159, No.21, eff. 60 days)

2004 Amendment.  Act 21 amended subsecs. (c) and (d)(1). Section 2 of Act 21 provided that the amendment of subsecs. (c) and (d)(1) shall apply to adoptions which are initiated on or after the effective date of section 2.

1992 Amendments.  Act 24 amended subsec. (a) and Act 34 amended subsecs. (c) and (d).

Cross References.  Section 2711 is referred to in sections 2504, 2533, 2534, 2701, 2702 of this title.



Section 2712 - Consents not naming adopting parents

§ 2712.  Consents not naming adopting parents.

A consent to a proposed adoption meeting all the requirements of this part but which does not name or otherwise identify the adopting parent or parents shall be valid if it contains a statement that it is voluntarily executed without disclosure of the name or other identification of the adopting parent or parents.



Section 2713 - When other consents not required

§ 2713.  When other consents not required.

The court, in its discretion, may dispense with consents other than that of the adoptee to a petition for adoption when:

(1)  the adoptee is over 18 years of age; or

(2)  the adoptee is under 18 years of age and has no parent living whose consent is required.



Section 2714 - When consent of parent not required

§ 2714.  When consent of parent not required.

Consent of a parent to adoption shall not be required if a decree of termination with regard to such parent has been entered. When parental rights have not previously been terminated, the court may find that consent of a parent of the adoptee is not required if, after notice and hearing as prescribed in section 2513 (relating to hearing), the court finds that grounds exist for involuntary termination under section 2511 (relating to grounds for involuntary termination).



Section 2721 - Notice of hearing

SUBCHAPTER C

HEARINGS

Sec.

2721.  Notice of hearing.

2722.  Place of hearing.

2723.  Attendance at hearing.

2724.  Testimony and investigation.

2725.  Religious belief.

§ 2721.  Notice of hearing.

The court shall fix a time and place for hearing. Notice of the hearing shall be given to all persons whose consents are required and to such other persons as the court shall direct. Notice to the parent or parents of the adoptee, if required, may be given by the intermediary or someone acting on his behalf. Notice shall be by personal service or by registered mail to the last known address of the person to be notified or in such other manner as the court shall direct.



Section 2722 - Place of hearing

§ 2722.  Place of hearing.

The hearing shall be private or in open court as the court deems appropriate.



Section 2723 - Attendance at hearing

§ 2723.  Attendance at hearing.

The adopting parent or parents and the adoptee must appear at and, if required, testify at the hearing under oath unless the court determines their presence is unnecessary. In addition, the court may require the appearance and testimony of all persons whose consents are required by this part and representatives of agencies or individuals who have acted as an intermediary if their appearance or testimony would be necessary or helpful to the court.



Section 2724 - Testimony and investigation

§ 2724.  Testimony and investigation.

(a)  Testimony.--The court shall hear testimony in support of the petition and such additional testimony as it deems necessary to inform it as to the desirability of the proposed adoption. It shall require a disclosure of all moneys and consideration paid or to be paid to any person or institution in connection with the adoption.

(b)  Investigation.--The court may request that an investigation be made by a person or public agency or, with its consent, a voluntary agency, specifically designated by the court to verify the statements of the petition and such other facts that will give the court full knowledge of the desirability of the proposed adoption, or the court may rely in whole or in part upon a report earlier made under section 2535 (relating to investigation). In any case, the age, sex, health, social and economic status or racial, ethnic or religious background of the child or adopting parents shall not preclude an adoption but the court shall decide its desirability on the basis of the physical, mental and emotional needs and welfare of the child.

(c)  Payment of investigation costs.--The court may establish a procedure for the payment of investigation costs by the petitioners or by such other persons as the court may direct.



Section 2725 - Religious belief

§ 2725.  Religious belief.

The intermediary may honor the preference of the natural parents as to the religious faith in which the adoptive parents intend to rear the adopted child. No person shall be denied the benefits of this part because of a religious belief in the use of spiritual means or prayer for healing.

(May 21, 1992, P.L.228, No.34, eff. 60 days)



Section 2731 - Purpose of subchapter

SUBCHAPTER D

VOLUNTARY AGREEMENT FOR

CONTINUING CONTACT

Sec.

2731.  Purpose of subchapter.

2732.  Definitions.

2733.  Parties to agreement.

2734.  Consent of a child.

2735.  Filing and approval of an agreement.

2736.  Failure to comply.

2737.  Modification of agreement.

2738.  Enforcement of agreement.

2739.  Discontinuance of agreement.

2740.  Procedures for facilitating and resolving agreements involving a county child welfare agency.

2741.  Counsel.

2742.  Costs.

Enactment.  Subchapter D was added October 27, 2010, P.L.961, No.101, effective 180 days.

§ 2731.  Purpose of subchapter.

The purpose of this subchapter is to provide an option for adoptive parents and birth relatives to enter into a voluntary agreement for ongoing communication or contact that:

(1)  is in the best interest of the child;

(2)  recognizes the parties' interests and desires for ongoing communication or contact;

(3)  is appropriate given the role of the parties in the child's life; and

(4)  is subject to approval by the courts.



Section 2732 - Definitions

§ 2732.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agency."  A public or private entity, including a county agency, that:

(1)  is licensed, supervised or regulated by the Department of Public Welfare; and

(2)  provides adoption services.

"Agreement."  A voluntary written agreement between an adoptive parent and a birth relative that is approved by a court and provides for continuing contact or communication between the child and the birth relative or between the adoptive parent and the birth relative as provided under this subchapter.

"Birth relative."  A parent, grandparent, stepparent, sibling, uncle or aunt of the child's birth family, whether the relationship is by blood, marriage or adoption.

"Child."  An individual who is under 18 years of age.

"County agency."  A county children and youth social service agency established under section 405 of the act of June 24, 1937 (P.L.2017, No.396), known as the County Institution District Law, or its successor, and supervised by the Department of Public Welfare under Article IX of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Department."  The Department of Public Welfare of the Commonwealth.



Section 2733 - Parties to agreement

§ 2733.  Parties to agreement.

(a)  Prospective adoptive parents and birth relatives.--A prospective adoptive parent of a child may enter into an agreement with a birth relative of  the child to permit continuing contact or communication between the child and the birth relative or between the adoptive parent and the birth relative.

(b)  Guardians ad litem for siblings of adoptees.--Where siblings have been freed for adoption through the termination of parental rights, following a dependency proceeding, and the prospective adoptive parent is not adopting all of the siblings, each such sibling who is under 18 years of age shall be represented by a guardian ad litem in the development of an agreement.

(c)  Notification.--An agency or anyone representing the parties in an adoption shall provide notification to a prospective adoptive parent, a birth parent and a child who can be reasonably expected to understand that a prospective adoptive parent and a birth relative of a child have the option to enter into a voluntary agreement for continuing contact or communication.

(d)  Construction.--Nothing in this chapter shall be construed to prohibit the parties from agreeing to mediation of an agreement at their own cost, including the modification of an agreement, before seeking a remedy from the court.



Section 2734 - Consent of a child

§ 2734.  Consent of a child.

If the child is 12 years of age or older, an agreement made under this subchapter may not be entered into without the child's consent.



Section 2735 - Filing and approval of an agreement

§ 2735.  Filing and approval of an agreement.

(a)  General rule.--An agreement shall be filed with the court that finalizes the adoption of the child.

(b)  Conditions for approval.--The court shall approve the agreement if the court determines that:

(1)  The agreement has been entered into knowingly and voluntarily by all parties. An affidavit made under oath must accompany the agreement affirmatively stating that the agreement was entered into knowingly and voluntarily and is not the product of coercion, fraud or duress. The affidavit may be executed jointly or separately.

(2)  The agreement is in the best interest of the child. In making that determination, factors that the court may consider include, but are not limited to, the following:

(i)  The length of time that the child has been under actual care, custody and control of a person other than a birth parent and the circumstances relating thereto.

(ii)  The interaction and interrelationship of the child with birth relatives and other persons who routinely interact with the birth relatives and may significantly affect the child's best interests.

(iii)  The adjustment to the child's home, school and community.

(iv)  The willingness and ability of the birth relative to respect and appreciate the bond between the child and prospective adoptive parent.

(v)  The willingness and ability of the prospective adoptive parent to respect and appreciate the bond between the child and the birth relative.

(vi)  Any evidence of abuse or neglect of the child.

(c)  Legal effect.--An agreement shall not be legally enforceable unless approved by the court.



Section 2736 - Failure to comply

§ 2736.  Failure to comply.

Failure to comply with the terms of an agreement that has been approved by the court pursuant to this subchapter shall not be grounds for setting aside an adoption decree.



Section 2737 - Modification of agreement

§ 2737.  Modification of agreement.

(a)  General rule.--Only the adoptive parent or a child who is 12 years of age or older may seek to modify an agreement by filing an action in the court that finalized the adoption.

(b)  Standard for modification.--Before the court may enter an order modifying the agreement, it must find by clear and convincing evidence that modification serves the needs, welfare and best interest of the child.

Cross References.  Section 2737 is referred to in sections 2741, 2742 of this title.



Section 2738 - Enforcement of agreement

§ 2738.  Enforcement of agreement.

(a)  General rule.--Any party to an agreement, a sibling or a child who is the subject of an agreement may seek to enforce an agreement by filing an action in the court that finalized the adoption.

(b)  Remedies.--Any party to an agreement, a sibling or a child who is the subject of an agreement may request only specific performance in seeking to enforce an agreement and may not request monetary damages or modification of an agreement.

(c)  Requirements.--For an agreement to be enforceable, it must be:

(1)  In writing.

(2)  Approved by the court on or before the date for any adoption decree.

(3)  If the child is 12 years of age or older when the agreement is executed, the child must consent to the agreement at the time of its execution.

(d)  Prerequisites.--Before the court may enter an order enforcing an agreement, it must find all of the following:

(1)  The party seeking enforcement of the agreement is in substantial compliance with the agreement.

(2)  By clear and convincing evidence, enforcement serves the needs, welfare and best interest of the child.

(e)  Cessation of enforceability.--

(1)  An agreement shall cease to be enforceable on the date the child turns 18 years of age unless the agreement otherwise stipulates or is modified by the court.

(2)  The court issuing final approval of an agreement shall have continuing jurisdiction over enforcement of the agreement until the child turns 18 years of age, unless the agreement otherwise stipulates or is modified by the court.

(f)  Exclusivity of remedy.--This section constitutes the exclusive remedy for enforcement of an agreement, and no statutory or common law remedy shall be available for enforcement or damages in connection with an agreement.

Cross References.  Section 2738 is referred to in sections 2741, 2742 of this title.



Section 2739 - Discontinuance of agreement

§ 2739.  Discontinuance of agreement.

(a)  General rule.--A party to an agreement or a child that is at least 12 years of age or older may seek to discontinue an agreement by filing an action in the court that finalized the adoption.

(b)  Standard for discontinuation.--Before the court may enter an order discontinuing an agreement, it must find by clear and convincing evidence that discontinuance serves the needs, welfare and best interest of the child.

Cross References.  Section 2739 is referred to in sections 2741, 2742 of this title.



Section 2740 - Procedures for facilitating and resolving agreements involving a county child welfare agency

§ 2740.  Procedures for facilitating and resolving agreements involving a county child welfare agency.

(a)  Department to develop procedures.--In termination of parental rights and adoption proceedings involving a county child welfare agency arising from a juvenile dependency case under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the department shall develop, in consultation with the Administrative Office of the Pennsylvania Courts and the Juvenile Courts Judges Commission, procedures to do the following:

(1)  Facilitate the development of an agreement, when appropriate, before it is presented to the court.

(2)  Resolve any requests to modify, enforce or discontinue an agreement consistent with the provisions of this subchapter.

(b)  Requirements.--The procedures shall, among other provisions to be determined by the department, clearly inform the parties to and subject of an agreement how to seek modification, enforcement or discontinuance of an agreement that was approved by the court.

(c)  Availability to county agencies.--The department shall make the procedures available to county agencies no later than 180 days after the effective date of this subchapter.



Section 2741 - Counsel

§ 2741.  Counsel.

(a)  General rule.--In proceedings under sections 2737 (relating to modification of agreement), 2738 (relating to enforcement of agreement) and 2739 (relating to discontinuance of agreement), parties shall not be entitled to court-appointed counsel.

(b)  Guardians ad litem.--

(1)  Notwithstanding the provisions of subsection (a), the court may appoint a guardian ad litem to represent the interests of a child in proceedings under sections 2737, 2738 and 2739 and a sibling under 18 years of age who seeks to enforce or to discontinue an agreement.

(2)  When appointing a guardian ad litem under this subchapter, the court may appoint the same attorney who represents or has represented the child in any dependency proceedings or termination of parental rights proceedings.



Section 2742 - Costs

§ 2742.  Costs.

If the court finds that an action brought under section 2737 (relating to modification of agreement), 2738 (relating to enforcement of agreement) or 2739 (relating to discontinuance of agreement) was wholly insubstantial, frivolous or not advanced in good faith, the court may award attorney fees and costs to the prevailing parties.






Chapter 29 - Decrees and Records

Section 2901 - Time of entry of decree of adoption

CHAPTER 29

DECREES AND RECORDS

Subchapter

A.  General Provisions

B.  Records and Access to Information

C.  Information Registry

D.  Release of Information

Enactment.  Chapter 29 was added October 15, 1980, P.L.934, No.163, effective January 1, 1981.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2901.  Time of entry of decree of adoption.

2902.  Requirements and form of decree of adoption.

2903.  Retention of parental status.

2904.  Name of adoptee.

2905.  Impounding of proceedings and access to records (Repealed).

2906.  Docket entries.

2907.  Certificate of adoption.

2908.  Foreign decree of adoption.

2909.  Medical history information (Repealed).

2910.  Penalty for unauthorized disclosure.

Subchapter Heading.  The heading of Subchapter A was added October 27, 2010, P.L.961, No.101, effective in 180 days.

§ 2901.  Time of entry of decree of adoption.

Unless the court for cause shown determines otherwise, no decree of adoption shall be entered unless the natural parent or parents' rights have been terminated, the investigation required by section 2535 (relating to investigation) has been completed, the report of the intermediary has been filed pursuant to section 2533 (relating to report of intermediary) and all other legal requirements have been met. If all legal requirements have been met, the court may enter a decree of adoption at any time.

(June 23, 1982, P.L.617, No.174, eff. 60 days)



Section 2902 - Requirements and form of decree of adoption

§ 2902.  Requirements and form of decree of adoption.

(a)  General rule.--If satisfied that the statements made in the petition are true, that the needs and welfare of the person proposed to be adopted will be promoted by the adoption and that all requirements of this part have been met, the court shall enter a decree so finding and directing that the person proposed to be adopted shall have all the rights of a child and heir of the adopting parent or parents and shall be subject to the duties of a child to him or them.

(b)  Withdrawal or dismissal of petition.--In any case in which the petition is withdrawn or dismissed, the court shall enter an appropriate order in regard to the custody of the child.



Section 2903 - Retention of parental status

§ 2903.  Retention of parental status.

Whenever a parent consents to the adoption of his child by his spouse, the parent-child relationship between him and his child shall remain whether or not he is one of the petitioners in the adoption proceeding.



Section 2904 - Name of adoptee

§ 2904.  Name of adoptee.

If requested by the petitioners, the decree may provide that the adoptee shall assume the name of the adopting parent or parents and any given first or middle names that may be chosen.



Section 2905 - Impounding of proceedings and access to records (Repealed)

§ 2905.  Impounding of proceedings and access to records (Repealed).

2010 Repeal.  Section 2905 was repealed October 27, 2010, P.L.961, No.101, effective in 180 days.



Section 2906 - Docket entries

§ 2906.  Docket entries.

Upon the filing of any decree under this part, the clerk shall enter on the docket an entry showing the date of the decree. Information identifying the natural parents shall not be entered on the docket.



Section 2907 - Certificate of adoption

§ 2907.  Certificate of adoption.

The clerk shall issue to the adopting parent or parents a certificate reciting that the court has granted the adoption. The certificate shall not disclose the name of any natural parent or the original name of the person adopted. The certificate shall be accepted in any legal proceedings in this Commonwealth as evidence of the fact that the adoption has been granted.

Cross References.  Section 2907 is referred to in section 2908 of this title.



Section 2908 - Foreign decree of adoption

§ 2908.  Foreign decree of adoption.

(a)  Registration.--When a minor is adopted by a resident of this Commonwealth and a final decree of adoption is made or entered in conformity with the laws of a foreign country, the adopting parent shall file a properly authenticated copy of the foreign decree of adoption, a copy of the child's visa and either the child's birth certificate or some form of birth identification with the clerk of the court in the county of residence of the parent. If the foreign decree of adoption is not in English, the adopting parent shall also file a certified English translation. If no birth certificate or birth identification can be obtained, the adopting parent shall include an affidavit stating the reason therefor.

(b)  Foreign adoption registration form.--The court shall develop a foreign adoption registration form and instructions for its use. The adopting parent or parents shall sign the foreign adoption registration form indicating that they have read and understand the information provided.

(c)  Contents of form.--

(1)  The form shall include statements indicating that the foreign adoption may not be a full and final adoption if:

(i)  Both parents, or just the sole parent if only one parent is adopting, were not present for the adoption hearing in the foreign country.

(ii)  The foreign court did not enter a final adoption decree or its equivalent.

(iii)  The child's visa is not the type that would afford the child full United States citizenship.

(2)  The form shall notify the adopting parent or parents that an adoption decree may be obtained from the Commonwealth if the documents filed in subsection (a) are reviewed by the court and the court determines the foreign adoption was full and final.

(3)  At the time of filing, a copy of the foreign decree of adoption and a certified English translation, if necessary, the child's visa and either the child's birth certificate or some form of birth identification shall be attached to the foreign registration form and submitted to the clerk of court.

(d)  Foreign adoption review.--In cases where the court determines the foreign adoption was full and final, the court shall direct the clerk to enter upon the docket an entry showing the foreign court identification of the proceedings in that court and the date of the decree. The clerk shall issue to the parent a certificate of adoption as defined in section 2907 (relating to certificate of adoption). The clerk shall also send documentation to the Department of Health. No hearing shall be required prior to the issuance of the certificate of adoption, and the parent shall not be required to obtain counsel.

(e)  Readoption.--The court shall develop a standard petition, a standard court order and instructions for their use for occasions when a child must be readopted to finalize the adoption. The clerk shall provide the adopting parent with the standardized information.

(f)  Records.--All documents required in subsection (a) as well as any other accompanying documents shall be kept in the files of the court as a permanent record and shall be withheld from inspection except on order of court granted upon cause shown. Information identifying the birth parents of the adoptee shall not be required. The clerk may charge a filing fee in accordance with the court's regular fee schedule as approved by the president judge.

(July 7, 2006, P.L.618, No.96, eff. 60 days)



Section 2909 - Medical history information (Repealed)

§ 2909.  Medical history information (Repealed).

2010 Repeal.  Section 2909 was repealed October 27, 2010, P.L.961, No.101, effective in 180 days.



Section 2910 - Penalty for unauthorized disclosure

§ 2910.  Penalty for unauthorized disclosure (Repealed).

2010 Repeal.  Section 2910 was repealed October 27, 2010, P.L.961, No.101, effective in 180 days.



Section 2911 - Definitions

SUBCHAPTER B

RECORDS AND ACCESS TO INFORMATION

Sec.

2911.  Definitions.

2912.  Combined request for information.

2913.  Reasonable fees.

2914.  Immunity from liability.

2915.  Court and agency records.

2916.  Attorney records.

Enactment.  Subchapter B was added October 27, 2010, P.L.961, No.101, effective in 180 days.

Cross References.  Subchapter B is referred to in sections 2503, 2504, 2511 of this title.

§ 2911.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agency records."  All information collected by an agency relating to a birth family, an adoptive family and an adoptee.

"Authorization form."  A form provided by the department on which an adoptee, an adoptive parent or a birth relative can authorize or prohibit the release of identifying information pursuant to the requirements of this chapter.

"Authorized representative."  An individual who is appointed to conduct a search under this chapter and who has completed a standardized training program as required by the department under this chapter.

"Court records."  All petitions, exhibits, reports, notes of testimony, decrees and other papers pertaining to a proceeding under this chapter or former statutes relating to adoption.

"Department."  The Department of Public Welfare of the Commonwealth.

"Medical history information."  Medical records and other information concerning an adoptee or an adoptee's birth family that is relevant to the present or future health care or medical treatment of the adoptee or the adoptee's birth family. The term includes, but is not limited to, the following:

(1)  Otherwise confidential or privileged information, if identifying information has been removed under section 2925 (relating to providing information from registry).

(2)  Information about the birth parents of a child that may concern a potential hereditary or congenital medical problem.

"Social history information."  The term includes, but is not limited to, the following:

(1)  Information about the adoptee and birth relatives of the adoptee, including economic, cultural and ethnic information.

(2)  A developmental history of the adoptee, including the circumstances at birth, early development and subsequent age-appropriate task development.

(3)  The social experiences of the adoptee, including abuse and neglect, out-of-home care and patterns of interpersonal relationships.

(4)  The educational experiences of the adoptee, including the name of schools attended and dates of enrollment, academic performance, extracurricular activities and special interests.

(5)  The current functioning of the adoptee, including behavioral patterns and relationships.

(6)  The circumstances surrounding the adoption.

"Summary of original birth record."  The summary of original birth record, consisting of only the names and ages of the birth parents, the date and county of the birth of the child and the name of the child given at birth.



Section 2912 - Combined request for information

§ 2912.  Combined request for information.

An individual authorized to receive both nonidentifying information and identifying information may file a single written request under Subchapter D (relating to release of information).



Section 2913 - Reasonable fees

§ 2913.  Reasonable fees.

Any court or agency may charge reasonable fees for services provided under this chapter.



Section 2914 - Immunity from liability

§ 2914.  Immunity from liability.

(a)  General rule.--A person or agency, including the Commonwealth and any of its governmental subdivisions, that participates in good faith in providing services under this chapter has immunity from civil liability that may otherwise result by reason of an action or a failure to act under this chapter.

(b)  Presumption of good faith.--For the purpose of a civil proceeding, the good faith of any person or agency that provides services pursuant to this chapter is presumed.



Section 2915 - Court and agency records

§ 2915.  Court and agency records.

(a)  General rule.--All court and agency records shall be maintained as a permanent record and withheld from inspection except as provided under this chapter.

(b)  Who may access court or agency records.--Only the following are authorized to access court or agency records for the purpose of releasing nonidentifying or identifying information under this chapter:

(1)  The court which finalized the adoption.

(2)  The agency that coordinated the adoption.

(3)  A successor agency authorized by the court which finalized the adoption.

(c)  Disposition of agency records upon closure.--

(1)  As soon as practicable, but not less than 30 days prior to the date on which an agency ceases to operate as a legal entity in this Commonwealth, the agency shall, unless it has applied to operate as a new legal entity, notify the department of its intention to cease operating.

(2)  Within this time period, the agency shall submit a plan to the department relating to the closure and transfer of case records to another agency. The plan shall be subject to approval by the department.

(3)  In preparation for its closure and transfer of case records, the agency shall label its case records to identify the respective court that finalized an adoption or where a petition to terminate parental rights or to adopt has been filed.

(4)  The department shall notify each court so identified by the agency of the name, address and telephone number of the agency to which case records have been transferred.



Section 2916 - Attorney records

§ 2916.  Attorney records.

An attorney representing a party to an adoption proceeding or acting as counsel or guardian ad litem for a child in a proceeding under this part may forward records and information relating to the child, the child's birth family and the adoptive family to the court which finalized the adoption, as established by general rule by the Supreme Court. Such records and information shall be treated as court records for purposes of this chapter.



Section 2921 - Establishment of registry

SUBCHAPTER C

INFORMATION REGISTRY

Sec.

2921.  Establishment of registry.

2922.  Informational material.

2923.  Filing information with registry.

2924.  Who may request information from registry.

2925.  Providing information from registry.

2926.  Rules and regulations.

Enactment.  Subchapter C was added October 27, 2010, P.L.961, No.101, effective in 180 days.

Cross References.  Subchapter C is referred to in sections 2933, 2934 of this title.

§ 2921.  Establishment of registry.

The department shall do all of the following:

(1)  Establish a Statewide confidential registry for the receipt, filing and retention of medical and social history information and authorization forms for all adoptions finalized or registered in this Commonwealth.

(2)  Prescribe and distribute forms on which an adoptee, an adoptive parent and a birth parent may:

(i)  Request identifying information or contact.

(ii)  Authorize or refuse to authorize the release of identifying information or contact.

(iii)  File and update information with the registry.

(3)  Retain information filed with the registry as a permanent record.

(4)  Disseminate the information pursuant to the requirements of this subchapter.



Section 2922 - Informational material

§ 2922.  Informational material.

The department shall publicize the availability of the registry and the manner in which information may be filed with and obtained from the registry.



Section 2923 - Filing information with registry

§ 2923.  Filing information with registry.

An adoptee, an adoptive parent and a birth parent may at any time file and update medical and social history information with the registry on a form developed by the department.



Section 2924 - Who may request information from registry

§ 2924.  Who may request information from registry.

The following individuals may request information from the registry:

(1)  An adoptee who is at least 18 years of age.

(2)  An adoptive parent of an adoptee who is under 18 years of age, adjudicated incapacitated or deceased.

(3)  A legal guardian of an adoptee who is under 18 years of age or adjudicated incapacitated.

(4)  A descendant of a deceased adoptee.

(5)  The birth parent of an adoptee who is at least 21 years of age.

(6)  A parent of a birth parent of an adoptee who is at least 21 years of age if the birth parent consents, is adjudicated incapacitated or is deceased.

(7)  A birth sibling of an adoptee, if both the birth sibling and adoptee are at least 21 years of age, and:

(i)  the birth sibling remained in the custody of the birth parent and the birth parent consents, is deceased or adjudicated incapacitated;

(ii)  both the birth sibling and adoptee were adopted out of the same birth family; or

(iii)  the birth sibling was not adopted out of the birth family and did not remain in the custody of the birth parent.



Section 2925 - Providing information from registry

§ 2925.  Providing information from registry.

(a)  Nonidentifying information.--Nonidentifying information, if available, shall be provided to the requester within 30 days of the request.

(b)  Identifying information.--

(1)  If an authorization form is on file, the department shall notify the requester within 30 days of the request whether information may be released.

(2)  If there is no authorization on file, the department shall designate an authorized representative to:

(i)  Use reasonable efforts to locate the subject of the request.

(ii)  If the subject of the request is located, obtain written authorization from the subject before any information is released.

(c)  Confidentiality of information.--In conducting a search, the court or agency shall ensure that no individual, other than a birth parent, is informed of the adoptee's existence and relationship to the birth parent.

(d)  When inquiry not mandatory.--An authorized representative of the court or agency conducting a search may not make an inquiry which the representative reasonably believes may compromise the confidentiality relating to the relationship between the adoptee and a birth parent of the adoptee.

(e)  Authorization form.--An authorization form allowing the release of identifying information may be withdrawn at any time by the individual who signed the authorization form.

(f)  Editing information.--Before the release of information from the registry, the department shall remove any identifying information, unless authorized in writing by the subject of the information to release the identifying information.

Cross References.  Section 2925 is referred to in section 2911 of this title.



Section 2926 - Rules and regulations

§ 2926.  Rules and regulations.

The department shall promulgate rules and regulations necessary to implement this subchapter. The department may request, but shall not require, an agency to submit medical and social history information for adoptions finalized or registered in this Commonwealth prior to the effective date of this subchapter.



Section 2931 - Access to information

SUBCHAPTER D

RELEASE OF INFORMATION

Sec.

2931.  Access to information.

2932.  Nonidentifying information.

2933.  Identifying information.

2934.  Statement of medical and social history information.

2935.  Confidentiality.

2936.  Refusal to search.

2937.  Original birth record.

2938.  Rules and regulations.

Enactment.  Subchapter D was added October 27, 2010, P.L.961, No.101, effective in 180 days.

Cross References.  Subchapter D is referred to in section 2912 of this title.

§ 2931.  Access to information.

(a)  Who may access information.--The following individuals may file a written request for nonidentifying information or identifying information or contact with the court which finalized the adoption, the agency which coordinated the adoption or a successor agency:

(1)  An adoptee who is at least 18 years of age.

(2)  An adoptive parent of an adoptee who is:

(i)  under 18 years of age;

(ii)  adjudicated incapacitated and is 18 years of age or older; or

(iii)  deceased.

(3)  A legal guardian of an adoptee who is under 18 years of age or adjudicated incapacitated.

(4)  A descendant of a deceased adoptee.

(5)  A birth parent of an adoptee who is 21 years of age or older.

(6)  A parent of a birth parent of an adoptee who is 21 years of age or older, if the birth parent consents, is adjudicated incapacitated or is deceased.

(7)  A birth sibling of an adoptee, if both the birth sibling and adoptee are 21 years of age or older and:

(i)  the birth sibling remained in the custody of the birth parent and the birth parent consents, is deceased or adjudicated incapacitated;

(ii)  both the birth sibling and the adoptee were adopted out of the same birth family; or

(iii)  the birth sibling was not adopted out of the birth family and did not remain in the custody of the birth parent.

(b)  Who may be the subject of a request for information.--An individual enumerated under subsection (a) may request nonidentifying or identifying information regarding or contact with the following individuals:

(1)  An adoptee who is 21 years of age or older.

(2)  A birth parent of an adoptee.

(3)  A parent of a birth parent of an adoptee who is 21 years of age or older, if the birth parent consents, is adjudicated incapacitated or is deceased.

(4)  A birth sibling of an adoptee, if both the birth sibling and the adoptee are 21 years of age or older and:

(i)  the birth sibling remained in the custody of the birth parent and the birth parent consents, is deceased or adjudicated incapacitated;

(ii)  both the birth sibling and the adoptee were adopted out of the same birth family; or

(iii)  the birth sibling was not adopted out of the birth family and did not remain in the custody of the birth parent.



Section 2932 - Nonidentifying information

§ 2932.  Nonidentifying information.

(a)  Notice of receipt of request.--When the court or agency receives a written request for nonidentifying information, it shall, within 30 days, notify the individual requesting the information of its receipt of the request.

(b)  Furnishing nonidentifying information.--The court or agency shall, within 120 days, review its records and furnish to the requester any information concerning the adoption that will not compromise the confidentiality of the relationship between the adoptee and the adoptee's birth parent.



Section 2933 - Identifying information

§ 2933.  Identifying information.

(a)  Notice of availability of records.--The court or agency shall, within 120 days of receiving a written request for identifying information or contact, do all of the following:

(1)  Determine whether it has in its possession any records relating to the adoptee.

(2)  Conduct a good faith search for identifying information, which search shall be commenced within 120 days. The search for information shall only be conducted by an authorized representative appointed by:

(i)  the court in which the adoption was finalized;

(ii)  the agency that coordinated the adoption;

(iii)  a successor, by merger or acquisition, of the agency that coordinated the adoption; or

(iv)  if neither the agency nor a successor exists, by an agency authorized by the court.

The authorized representative shall review the court and agency record for identifying information regarding the birth or adoptive family and shall determine whether an authorization form has been filed with the court or agency.

(3)  Notify any other court or agency listed in its records of the existence of the request for identifying information.

(4)  Ask any other court or agency listed in its records to advise if an authorization form has been filed.

(5)  Contact the information registry established under Subchapter C (relating to information registry), advise the registry of the request for identifying information and ask whether an authorization form has been filed.

(6)  Notify the requesting individual of its findings pursuant to this subsection.

(b)  No authorization form.--If an applicable authorization form is not located, all of the following apply:

(1)  The authorized representative shall use reasonable efforts to locate the subject of the search.

(2)  If the subject of the search is located, the authorized representative shall obtain written authorization from the subject before any identifying information is released or contact between the parties is made.

(3)  If the requester is an adoptee seeking the identity of a birth parent, the identity of a deceased birth parent may be disclosed.

(4)  If the requester is an adoptee seeking the identity of both birth parents and only one birth parent agrees to the disclosure, only the information relating to that birth parent shall be disclosed.

(c)  Withdrawal of authorization form.--An individual may withdraw the individual's authorization form at any time.



Section 2934 - Statement of medical and social history information

§ 2934.  Statement of medical and social history information.

(a)  Filing places.--A statement regarding medical and social history information may be filed with the following:

(1)  The court that terminated parental rights.

(2)  The court that finalized the adoption.

(3)  The agency that coordinated the adoption.

(4)  The information registry established under Subchapter C (relating to information registry).

(b)  Individuals authorized to file and request.--The following individuals may at any time file, update and request a statement regarding medical and social history information:

(1)  An adoptee who is 18 years of age or older.

(2)  An adoptive parent or legal guardian of an adoptee who is under 18 years of age or adjudicated incapacitated.

(3)  A descendant of a deceased adoptee.

(4)  A birth parent.

(5)  A legal guardian of an adjudicated incapacitated birth parent.

(6)  A survivor of a deceased birth parent.

(c)  Maintenance of record.--A statement regarding medical and social history information shall be maintained as a permanent record.

(d)  Forwarding statement.--If a statement regarding medical and social history information is filed in the court that terminated parental rights, a copy of the statement shall be forwarded to the court that finalized the adoption and the information registry established under Subchapter C.

(e)  Notice of filing.--

(1)  Within 30 days of filing of a statement regarding medical and social history information, the court, agency or information registry shall give notice of its receipt to the individual who filed the statement.

(2)  Within 120 days after a statement is filed, the court, agency or information registry shall give notice of the filing to the individual who is at least 21 years of age and to whom the information is intended to benefit, if known or identified in its records.

(f)  Request for information.--

(1)  When the court or agency receives a written request for medical and social history information, it shall notify the requester within 120 days whether it possesses any medical and social history information relating to the adoption.

(2)  Within 120 days of locating medical and social history information, the court or agency shall do the following:

(i)  For nonidentifying information, review and furnish to the requester any medical and social history information that will not compromise the confidentiality of the relationship between the adoptee and the adoptee's birth parent.

(ii)  For identifying information, if an authorization form is on file with the court, agency or information registry, furnish to the requester the available identifying information in its records.

(g)  No information or authorization form on file.--If a court or agency receives a request for medical and social history information and finds that no such information is in its records or that no authorization form is on file, the court or agency shall do the following:

(1)  Contact the subject of the request and ask that the subject:

(i)  provide nonidentifying information for the benefit of the requester; or

(ii)  file an authorization form.

(2)  If the subject of the request cannot be located from information contained in the court records, appoint an authorized representative to use reasonable efforts to locate the subject.

(3)  If nonidentifying information is provided by the subject of the request, provide the nonidentifying information to the requester.

(4)  If an authorization form is filed, provide identifying information to the requester.

(h)  Deceased birth parent.--If the requester is an adoptee seeking information about a birth parent and the birth parent is deceased, any information on file regarding the deceased birth parent may be disclosed.



Section 2935 - Confidentiality

§ 2935.  Confidentiality.

(a)  General rule.--In conducting a search, the court or agency shall ensure that no individual, other than a birth parent, is informed of the adoptee's existence and relationship to the birth parent of the adoptee.

(b)  When inquiry not mandatory.--An authorized representative of the court or agency conducting a search may not make an inquiry which the representative reasonably believes may compromise the confidentiality relating to the relationship between the adoptee and a birth parent of the adoptee.



Section 2936 - Refusal to search

§ 2936.  Refusal to search.

(a)  Agency.--

(1)  If an agency is satisfied that a request could cause physical or emotional harm to the requesting individual or others, the agency may decline to conduct a search to determine whether an individual will authorize the disclosure of identifying information or contact under this chapter.

(2)  An agency may decline to commence or conduct a search required under this chapter if the requester fails to pay the reasonable costs associated with commencing or conducting the search.

(3)  (i)  An agency that declines to conduct a search shall refer the request to the court that finalized the adoption and inform the court of its reasons for declining the request.

(ii)  The agency shall notify the requester of the referral and identify the court to which the referral was made.

(b)  Court.--

(1)  If a court is satisfied that a request could cause physical or emotional harm to the requesting individual or others, the court receiving a request for identifying information or contact may decline to perform a search.

(2)  A court that declines to conduct a search shall inform the requesting individual of its decision in writing and of the procedures for appeal of that decision.



Section 2937 - Original birth record

§ 2937.  Original birth record.

(a)  General rule.--No disclosure of information shall be made by a court, an agency, the Department of Health or any other Commonwealth agency regarding an adoptee's original birth record or regarding the documents or proof on which an amended certificate of birth is based or relating in any way to the birth parents unless the disclosure is made pursuant to the provisions of this section.

(b)  Filing of consent to issue copy of summary of original birth record.--

(1)  The birth parents may, at the time their parental rights are terminated or at any time thereafter, place on file with the court and the Department of Health a consent form granting permission for the court or the Department of Health to issue a copy of the summary of the adoptee's original birth record, which summary discloses the identity of the birth parents, at any time after the adoptee turns 18 years of age or, if less than 18 years of age, to the adoptive parent or legal guardian.

(2)  If only one birth parent has filed a consent, a copy of the summary of the original birth record naming only the consenting birth parent shall be issued.

(3)  The consent of a birth parent may be withdrawn at any time by filing a withdrawal of consent form with the court and the Department of Health.

(c)  Duty of Department of Health.--The Department of Health shall prescribe by regulation the procedure and forms to be utilized for the giving, updating and withdrawal of consent.



Section 2938 - Rules and regulations

§ 2938.  Rules and regulations.

The department shall promulgate rules and regulations implementing a standardized training program for court-appointed and agency-appointed authorized representatives conducting searches under this subchapter.






Chapter 31 - Preliminary Provisions

Section 3101 - Short title of part

PART IV

DIVORCE

Chapter

31.  Preliminary Provisions

33.  Dissolution of Marital Status

35.  Property Rights

37.  Alimony and Support

39.  Mediation

Enactment.  Part IV was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Construction.  See section 5 of Act 206 of 1990 in the appendix to this title for special provisions relating to construction of Divorce Code.

CHAPTER 31

PRELIMINARY PROVISIONS

Sec.

3101.  Short title of part.

3102.  Legislative findings and intent.

3103.  Definitions.

3104.  Bases of jurisdiction.

3105.  Effect of agreement between parties.

3106.  Premarital agreements.

Enactment.  Chapter 31 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 3101.  Short title of part.

This part shall be known and may be cited as the Divorce Code.



Section 3102 - Legislative findings and intent

§ 3102.  Legislative findings and intent.

(a)  Policy.--The family is the basic unit in society and the protection and preservation of the family is of paramount public concern. Therefore, it is the policy of the Commonwealth to:

(1)  Make the law for legal dissolution of marriage effective for dealing with the realities of matrimonial experience.

(2)  Encourage and effect reconciliation and settlement of differences between spouses, especially where children are involved.

(3)  Give primary consideration to the welfare of the family rather than the vindication of private rights or the punishment of matrimonial wrongs.

(4)  Mitigate the harm to the spouses and their children caused by the legal dissolution of the marriage.

(5)  Seek causes rather than symptoms of family disintegration and cooperate with and utilize the resources available to deal with family problems.

(6)  Effectuate economic justice between parties who are divorced or separated and grant or withhold alimony according to the actual need and ability to pay of the parties and insure a fair and just determination and settlement of their property rights.

(b)  Construction of part.--The objectives set forth in subsection (a) shall be considered in construing provisions of this part and shall be regarded as expressing the legislative intent.



Section 3103 - Definitions

§ 3103.  Definitions.

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Alimony."  An order for support granted by this Commonwealth or any other state to a spouse or former spouse in conjunction with a decree granting a divorce or annulment.

"Alimony pendente lite."  An order for temporary support granted to a spouse during the pendency of a divorce or annulment proceeding.

"Divorce."  Divorce from the bonds of matrimony.

"Grounds for divorce."  The grounds enumerated in section 3301 (relating to grounds for divorce).

"Irretrievable breakdown."  Estrangement due to marital difficulties with no reasonable prospect of reconciliation.

"Qualified professionals."  Includes marriage counselors, psychologists, psychiatrists, social workers, ministers, priests, rabbis or other persons who, by virtue of their training and experience, are able to provide counseling.

"Separate and apart."  Cessation of cohabitation, whether living in the same residence or not. In the event a complaint in divorce is filed and served, it shall be presumed that the parties commenced to live separate and apart not later than the date that the complaint was served.

"Spousal support."  Care, maintenance and financial assistance.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Act 175 amended the def. of "separate and apart." Section 5(1) of Act 175 provided that the amendment shall apply to complaints served before, on or after the effective date of par. (1).

Cross References.  Section 3103 is referred to in section 5948 of Title 42 (Judiciary and Judicial Procedure).



Section 3104 - Bases of jurisdiction

§ 3104.  Bases of jurisdiction.

(a)  Jurisdiction.--The courts shall have original jurisdiction in cases of divorce and for the annulment of void or voidable marriages and shall determine, in conjunction with any decree granting a divorce or annulment, the following matters, if raised in the pleadings, and issue appropriate decrees or orders with reference thereto, and may retain continuing jurisdiction thereof:

(1)  The determination and disposition of property rights and interests between spouses, including any rights created by any antenuptial, postnuptial or separation agreement and including the partition of property held as tenants by the entireties or otherwise and any accounting between them, and the order of any spousal support, alimony, alimony pendente lite, counsel fees or costs authorized by law.

(2)  The future care, custody and visitation rights as to children of the marriage or purported marriage.

(3)  Any support or assistance which shall be paid for the benefit of any children of the marriage or purported marriage.

(4)  Any property settlement involving any of the matters set forth in paragraphs (1), (2) and (3) as submitted by the parties.

(5)  Any other matters pertaining to the marriage and divorce or annulment authorized by law and which fairly and expeditiously may be determined and disposed of in such action.

(b)  Residence and domicile of parties.--No spouse is entitled to commence an action for divorce or annulment under this part unless at least one of the parties has been a bona fide resident in this Commonwealth for at least six months immediately previous to the commencement of the action. Both parties shall be competent witnesses to prove their respective residence, and proof of actual residence within this Commonwealth for six months shall create a presumption of domicile within this Commonwealth.

(c)  Powers of court.--The court has authority to entertain an action under this part notwithstanding the fact that the marriage of the parties and the cause for divorce occurred outside of this Commonwealth and that both parties were at the time of the occurrence domiciled outside this Commonwealth. The court also has the power to annul void or voidable marriages celebrated outside this Commonwealth at a time when neither party was domiciled within this Commonwealth.

(d)  Foreign forum.--After the dissolution or annulment of a marriage in a foreign forum where a matter under subsection (a) has not been decided, a court of this Commonwealth shall have jurisdiction to determine a matter under subsection (a) to the fullest extent allowed under the Constitution of the United States.

(e)  Venue.--A proceeding for divorce or annulment may be brought in the county:

(1)  where the defendant resides;

(2)  if the defendant resides outside of this Commonwealth, where the plaintiff resides;

(3)  of matrimonial domicile, if the plaintiff has continuously resided in the county;

(4)  prior to six months after the date of final separation and with agreement of the defendant, where the plaintiff resides or, if neither party continues to reside in the county of matrimonial domicile, where either party resides; or

(5)  after six months after the date of final separation, where either party resides.

Suspension by Court Rule.  Section 3104(e) was suspended by Pennsylvania Rule of Civil Procedure No. 1920.91, as amended May 5, 1997, insofar as it applies to the practice and procedure in actions for divorce or annulment of marriage.



Section 3105 - Effect of agreement between parties

§ 3105.  Effect of agreement between parties.

(a)  Enforcement.--A party to an agreement regarding matters within the jurisdiction of the court under this part, whether or not the agreement has been merged or incorporated into the decree, may utilize a remedy or sanction set forth in this part to enforce the agreement to the same extent as though the agreement had been an order of the court except as provided to the contrary in the agreement.

(b)  Certain provisions subject to modification.--A provision of an agreement regarding child support, visitation or custody shall be subject to modification by the court upon a showing of changed circumstances.

(c)  Certain provisions not subject to modification.--In the absence of a specific provision to the contrary appearing in the agreement, a provision regarding the disposition of existing property rights and interests between the parties, alimony, alimony pendente lite, counsel fees or expenses shall not be subject to modification by the court.



Section 3106 - Premarital agreements

§ 3106.  Premarital agreements.

(a)  General rule.--The burden of proof to set aside a premarital agreement shall be upon the party alleging the agreement to be unenforceable. A premarital agreement shall not be enforceable if the party seeking to set aside the agreement proves, by clear and convincing evidence, that:

(1)  the party did not execute the agreement voluntarily; or

(2)  the party, before execution of the agreement:

(i)  was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(ii)  did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(iii)  did not have an adequate knowledge of the property or financial obligations of the other party.

(b)  Definition.--As used in this section, the term "premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Act 175 added section 3106. Section 5(2) of Act 175 provided that section 3106 shall apply to premarital agreements executed on or after the effective date of par. (2).






Chapter 33 - Dissolution of Marital Status

Section 3301 - Grounds for divorce

CHAPTER 33

DISSOLUTION OF MARITAL STATUS

Subchapter

A.  General Provisions

B.  Procedure

C.  Attacks Upon Decrees

Enactment.  Chapter 33 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

3301.  Grounds for divorce.

3302.  Counseling.

3303.  Annulment of void and voidable marriages.

3304.  Grounds for annulment of void marriages.

3305.  Grounds for annulment of voidable marriages.

3306.  Proceedings to determine marital status.

3307.  Defenses.

3308.  Action where defendant suffering from mental disorder.

3309.  General appearance and collusion.

§ 3301.  Grounds for divorce.

(a)  Fault.--The court may grant a divorce to the innocent and injured spouse whenever it is judged that the other spouse has:

(1)  Committed willful and malicious desertion, and absence from the habitation of the injured and innocent spouse, without a reasonable cause, for the period of one or more years.

(2)  Committed adultery.

(3)  By cruel and barbarous treatment, endangered the life or health of the injured and innocent spouse.

(4)  Knowingly entered into a bigamous marriage while a former marriage is still subsisting.

(5)  Been sentenced to imprisonment for a term of two or more years upon conviction of having committed a crime.

(6)  Offered such indignities to the innocent and injured spouse as to render that spouse's condition intolerable and life burdensome.

(b)  Institutionalization.--The court may grant a divorce from a spouse upon the ground that insanity or serious mental disorder has resulted in confinement in a mental institution for at least 18 months immediately before the commencement of an action under this part and where there is no reasonable prospect that the spouse will be discharged from inpatient care during the 18 months subsequent to the commencement of the action. A presumption that no prospect of discharge exists shall be established by a certificate of the superintendent of the institution to that effect and which includes a supporting statement of a treating physician.

(c)  Mutual consent.--The court may grant a divorce where it is alleged that the marriage is irretrievably broken and 90 days have elapsed from the date of commencement of an action under this part and an affidavit has been filed by each of the parties evidencing that each of the parties consents to the divorce.

(d)  Irretrievable breakdown.--

(1)  The court may grant a divorce where a complaint has been filed alleging that the marriage is irretrievably broken and an affidavit has been filed alleging that the parties have lived separate and apart for a period of at least two years and that the marriage is irretrievably broken and the defendant either:

(i)  Does not deny the allegations set forth in the affidavit.

(ii)  Denies one or more of the allegations set forth in the affidavit but, after notice and hearing, the court determines that the parties have lived separate and apart for a period of at least two years and that the marriage is irretrievably broken.

(2)  If a hearing has been held pursuant to paragraph (1)(ii) and the court determines that there is a reasonable prospect of reconciliation, then the court shall continue the matter for a period not less than 90 days nor more than 120 days unless the parties agree to a period in excess of 120 days. During this period, the court shall require counseling as provided in section 3302 (relating to counseling). If the parties have not reconciled at the expiration of the time period and one party states under oath that the marriage is irretrievably broken, the court shall determine whether the marriage is irretrievably broken. If the court determines that the marriage is irretrievably broken, the court shall grant the divorce. Otherwise, the court shall deny the divorce.

(e)  No hearing required in certain cases.--If grounds for divorce alleged in the complaint or counterclaim are established under subsection (c) or (d), the court shall grant a divorce without requiring a hearing on any other grounds.

Cross References.  Section 3301 is referred to in sections 1702, 3103, 3302, 3307, 3323 of this title.



Section 3302 - Counseling

§ 3302.  Counseling.

(a)  Indignities.--Whenever indignities under section 3301(a)(6) (relating to grounds for divorce) is the ground for divorce, the court shall require up to a maximum of three counseling sessions where either of the parties requests it.

(b)  Mutual consent.--Whenever mutual consent under section 3301(c) is the ground for divorce, the court shall require up to a maximum of three counseling sessions within the 90 days following the commencement of the action where either of the parties requests it.

(c)  Irretrievable breakdown.--Whenever the court orders a continuation period as provided for irretrievable breakdown in section 3301(d)(2), the court shall require up to a maximum of three counseling sessions within the time period where either of the parties requests it or may require such counseling where the parties have at least one child under 16 years of age.

(d)  Notification of availability of counseling.--Whenever section 3301(a)(6), (c) or (d) is the ground for divorce, the court shall, upon the commencement of an action under this part, notify both parties of the availability of counseling and, upon request, provide both parties a list of qualified professionals who provide such services.

(e)  Choice of qualified professionals unrestricted.--The choice of a qualified professional shall be at the option of the parties, and the professional need not be selected from the list provided by the court.

(f)  Report.--Where the court requires counseling, a report shall be made by the qualified professional stating that the parties did or did not attend.

Cross References.  Section 3302 is referred to in section 3301 of this title.



Section 3303 - Annulment of void and voidable marriages

§ 3303.  Annulment of void and voidable marriages.

(a)  General rule.--In all cases where a supposed or alleged marriage has been contracted which is void or voidable under this title or under applicable law, either party to the supposed or alleged marriage may bring an action in annulment to have it declared void in accordance with the procedures provided by this part and prescribed by general rules.

(b)  Common-law marriage.--In the case of a purported common-law marriage where a party was under 18 years of age, a parent or guardian of the minor may bring a declaratory judgment proceeding during the party's minority to have the marriage declared void.

Cross References.  Section 3303 is referred to in section 3304 of this title.



Section 3304 - Grounds for annulment of void marriages

§ 3304.  Grounds for annulment of void marriages.

(a)  General rule.--Where there has been no confirmation by cohabitation following the removal of an impediment, the supposed or alleged marriage of a person shall be deemed void in the following cases:

(1)  Where either party at the time of such marriage had an existing spouse and the former marriage had not been annulled nor had there been a divorce except where that party had obtained a decree of presumed death of the former spouse.

(2)  Where the parties to such marriage are related within the degrees of consanguinity prohibited by section 1304(e) (relating to restrictions on issuance of license).

(3)  Where either party to such marriage was incapable of consenting by reason of insanity or serious mental disorder or otherwise lacked capacity to consent or did not intend to consent to the marriage.

(4)  Where either party to a purported common-law marriage was under 18 years of age.

(b)  Procedures.--In all cases of marriages which are void, the marriage may be annulled as set forth in section 3303 (relating to annulment of void and voidable marriages) or its invalidity may be declared in any collateral proceeding.

Cross References.  Section 3304 is referred to in section 1702 of this title.



Section 3305 - Grounds for annulment of voidable marriages

§ 3305.  Grounds for annulment of voidable marriages.

(a)  General rule.--The marriage of a person shall be deemed voidable and subject to annulment in the following cases:

(1)  Where either party to the marriage was under 16 years of age unless the marriage was expressly authorized by the court.

(2)  Where either party was 16 or 17 years of age and lacked the consent of parent or guardian or express authorization of the court and has not subsequently ratified the marriage upon reaching 18 years of age and an action for annulment is commenced within 60 days after the marriage ceremony.

(3)  Where either party to the marriage was under the influence of alcohol or drugs and an action for annulment is commenced within 60 days after the marriage ceremony.

(4)  Where either party to the marriage was at the time of the marriage and still is naturally and incurably impotent unless the condition was known to the other party prior to the marriage.

(5)  Where one party was induced to enter into the marriage due to fraud, duress, coercion or force attributable to the other party and there has been no subsequent voluntary cohabitation after knowledge of the fraud or release from the effects of fraud, duress, coercion or force.

(b)  Status of voidable marriage.--In all cases of marriages which are voidable, either party to the marriage may seek and obtain an annulment of the marriage but, until a decree of annulment is obtained from a court of competent jurisdiction, the marriage shall be valid. The validity of a voidable marriage shall not be subject to attack or question by any person if it is subsequently confirmed by the parties to the marriage or if either party has died.



Section 3306 - Proceedings to determine marital status

§ 3306.  Proceedings to determine marital status.

When the validity of a marriage is denied or doubted, either or both of the parties to the marriage may bring an action for a declaratory judgment seeking a declaration of the validity or invalidity of the marriage and, upon proof of the validity or invalidity of the marriage, the marriage shall be declared valid or invalid by decree of the court and, unless reversed upon appeal, the declaration shall be conclusive upon all persons concerned.

Cross References.  Section 3306 is referred to in section 7541 of Title 42 (Judiciary and Judicial Procedure).



Section 3307 - Defenses

§ 3307.  Defenses.

(a)  General rule.--Existing common-law defenses are retained as to the grounds enumerated in section 3301(a) and (b) (relating to grounds for divorce). The defenses of condonation, connivance, collusion, recrimination and provocation are abolished as to the grounds enumerated in section 3301(c) and (d).

(b)  Adultery.--In an action for divorce on the ground of adultery, it is a good defense and a perpetual bar against the action if the defendant alleges and proves, or if it appears in the evidence, that the plaintiff:

(1)  has been guilty of like conduct;

(2)  has admitted the defendant into conjugal society or embraces after the plaintiff knew of the fact;

(3)  allowed the defendant's prostitution or received hire from it; or

(4)  exposed the defendant to lewd company whereby the defendant became involved in the adultery.



Section 3308 - Action where defendant suffering from mental disorder

§ 3308.  Action where defendant suffering from mental disorder.

If a spouse is insane or suffering from serious mental disorder, an action may be commenced under this part against that spouse upon any ground for divorce or annulment.



Section 3309 - General appearance and collusion

§ 3309.  General appearance and collusion.

The entry of a general appearance by, or in behalf of, a defendant does not constitute collusion. Collusion shall be found to exist only where the parties conspired to fabricate grounds for divorce or annulment, agreed to and did commit perjury or perpetrated fraud on the court. Negotiation and discussion of terms of property settlement and other matters arising by reason of contemplated divorce or annulment do not constitute collusion.



Section 3321 - Hearing by master

SUBCHAPTER B

PROCEDURE

Sec.

3321.  Hearing by master.

3322.  Jury trial.

3323.  Decree of court.

§ 3321.  Hearing by master.

The court may appoint a master to hear testimony on all or some issues, except issues of custody and paternity, and return the record and a transcript of the testimony together with a report and recommendation as prescribed by general rules, or a judge of the court in chambers may appoint a master to hold a nonrecord hearing and to make recommendations and return the same to the court, in which case either party may demand a hearing de novo before the court.

Suspension by Court Rule.  Section 3321 was suspended by Pennsylvania Rule of Civil Procedure No. 1920.91, as amended May 5, 1997, insofar as it prohibits the appointment of masters in partial custody or visitation matters.



Section 3322 - Jury trial

§ 3322.  Jury trial.

(a)  Application for jury trial.--After service of the complaint in divorce or annulment on the defendant in the manner prescribed by general rules or entry of a general appearance for the defendant, if either of the parties desires any matter of fact that is affirmed by one and denied by the other to be tried by a jury, that party may take a rule upon the opposite party, to be allowed by a judge of the court, to show cause why the issues of fact set forth in the rule should not be tried by a jury, which rule shall be served upon the opposite party or counsel for the opposite party.

(b)  Disposition of application.--Upon the return of the rule, after hearing, the court may discharge it, make it absolute or frame issues itself. Only the issues ordered by the court shall be tried. The rule shall not be made absolute when, in the opinion of the court, a trial by jury cannot be had without prejudice to the public morals.



Section 3323 - Decree of court

§ 3323.  Decree of court.

(a)  General rule.--In all matrimonial causes, the court may either dismiss the complaint or enter a decree of divorce or annulment of the marriage.

(b)  Contents of decree.--A decree granting a divorce or an annulment shall include, after a full hearing, where these matters are raised in any pleadings, an order determining and disposing of existing property rights and interests between the parties, custody, partial custody and visitation rights, child support, alimony, reasonable attorney fees, costs and expenses and any other related matters, including the enforcement of agreements voluntarily entered into between the parties. In the enforcement of the rights of any party to any of these matters, the court shall have all necessary powers, including, but not limited to, the power of contempt and the power to attach wages.

(c)  Bifurcation.--(Deleted by amendment).

(c.1)  Bifurcation.--With the consent of both parties, the court may enter a decree of divorce or annulment prior to the final determination and disposition of the matters provided for in subsection (b). In the absence of the consent of both parties, the court may enter a decree of divorce or annulment prior to the final determination and disposition of the matters provided for in subsection (b) if:

(1)  grounds have been established as provided in subsection (g); and

(2)  the moving party has demonstrated that:

(i)  compelling circumstances exist for the entry of the decree of divorce or annulment; and

(ii)  sufficient economic protections have been provided for the other party during the pendency of the disposition of the matters provided for in subsection (b).

(d)  Substitution for deceased party.--If one of the parties dies after the decree of divorce has been entered, but prior to the final determination in such proceeding of the property rights and interests of the parties under this part, the personal representative of the deceased party shall be substituted as a party as provided by law and the action shall proceed.

(d.1)  Death of a party.--In the event one party dies during the course of divorce proceedings, no decree of divorce has been entered and grounds have been established as provided in subsection (g), the parties' economic rights and obligations arising under the marriage shall be determined under this part rather than under 20 Pa.C.S. (relating to decedents, estates and fiduciaries).

(e)  Costs.--The court may award costs to the party in whose favor the order or decree shall be entered or may order that each party shall pay their own costs or may order that costs be divided equitably as it shall appear just and reasonable.

(f)  Equity power and jurisdiction of the court.--In all matrimonial causes, the court shall have full equity power and jurisdiction and may issue injunctions or other orders which are necessary to protect the interests of the parties or to effectuate the purposes of this part and may grant such other relief or remedy as equity and justice require against either party or against any third person over whom the court has jurisdiction and who is involved in or concerned with the disposition of the cause.

(g)  Grounds established.--For purposes of subsections (c.1) and (d.1), grounds are established as follows:

(1)  In the case of an action for divorce under section 3301(a) or (b) (relating to grounds for divorce), the court adopts a report of the master or makes its own findings that grounds for divorce exist.

(2)  In the case of an action for divorce under section 3301(c), both parties have filed affidavits of consent.

(3)  In the case of an action for divorce under section 3301(d), an affidavit has been filed and no counter-affidavit has been filed or, if a counter-affidavit has been filed denying the affidavit's averments, the court determines that the marriage is irretrievably broken and the parties have lived separate and apart for at least two years at the time of the filing of the affidavit.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Act 175 added subsecs. (c.1), (d.1) and (g) and deleted subsec. (c). See section 5(3), (4) and (5) of Act 175 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 3323 is referred to in sections  2106, 2203, 2507, 6111.1, 6111.2 of Title 20 (Decedents, Estates and Fiduciaries).



Section 3331 - Limitations on attacks upon decrees

SUBCHAPTER C

ATTACKS UPON DECREES

Sec.

3331.  Limitations on attacks upon decrees.

3332.  Opening or vacating decrees.

3333.  Res judicata and estoppel.

§ 3331.  Limitations on attacks upon decrees.

The validity of a decree of divorce or annulment issued by a court shall not be questioned, except by appeal, in any court or place in this Commonwealth after the death of either party to the proceeding. If it is shown that a party who subsequently attempts to question the validity of the decree had full knowledge of the facts and circumstances later complained of at the time of issuance of the decree or failed to take any action despite this knowledge within two years after the date of the decree, the party shall be barred from questioning the decree, and it shall be valid in all courts and places within this Commonwealth.



Section 3332 - Opening or vacating decrees

§ 3332.  Opening or vacating decrees.

A motion to open a decree of divorce or annulment may be made only within the period limited by 42 Pa.C.S. § 5505 (relating to modification of orders) and not thereafter. The motion may lie where it is alleged that the decree was procured by intrinsic fraud or that there is new evidence relating to the cause of action which will sustain the attack upon its validity. A motion to vacate a decree or strike a judgment alleged to be void because of extrinsic fraud, lack of jurisdiction over the subject matter or a fatal defect apparent upon the face of the record must be made within five years after entry of the final decree. Intrinsic fraud relates to a matter adjudicated by the judgment, including perjury and false testimony, whereas extrinsic fraud relates to matters collateral to the judgment which have the consequence of precluding a fair hearing or presentation of one side of the case.



Section 3333 - Res judicata and estoppel

§ 3333.  Res judicata and estoppel.

The validity of a divorce or annulment decree granted by a court having jurisdiction over the subject matter may not be questioned by a party who was subject to the personal jurisdiction of the court except by direct appeal provided or prescribed by law. A party who sought and obtained a decree, financed or agreed to its procurement, or accepted a property settlement, alimony pendente lite or alimony pursuant to the terms of the decree, or who remarries after the decree, or is guilty of laches, is barred from making a collateral attack upon the validity of the decree unless, by clear and convincing evidence, it is established that fraud by the other party prevented the making of a timely appeal from the divorce or annulment decree.






Chapter 35 - Property Rights

Section 3501 - Definitions

CHAPTER 35

PROPERTY RIGHTS

Sec.

3501.  Definitions.

3502.  Equitable division of marital property.

3503.  Effect of divorce on property rights generally.

3504.  Disposition of property after termination of marriage.

3505.  Disposition of property to defeat obligations.

3506.  Statement of reasons for distribution.

3507.  Division of entireties property between divorced persons.

3508.  Conveyance of entireties property to divorced spouse.

Enactment.  Chapter 35 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Cross References.  Chapter 35 is referred to in section 3701 of this title.

§ 3501.  Definitions.

(a)  General rule.--As used in this chapter, "marital property" means all property acquired by either party during the marriage and the increase in value of any nonmarital property acquired pursuant to paragraphs (1) and (3) as measured and determined under subsection (a.1). However, marital property does not include:

(1)  Property acquired prior to marriage or property acquired in exchange for property acquired prior to the marriage.

(2)  Property excluded by valid agreement of the parties entered into before, during or after the marriage.

(3)  Property acquired by gift, except between spouses, bequest, devise or descent or property acquired in exchange for such property.

(4)  Property acquired after final separation until the date of divorce, except for property acquired in exchange for marital assets.

(5)  Property which a party has sold, granted, conveyed or otherwise disposed of in good faith and for value prior to the date of final separation.

(6)  Veterans' benefits exempt from attachment, levy or seizure pursuant to the act of September 2, 1958 (Public Law 85-857, 72 Stat. 1229), as amended, except for those benefits received by a veteran where the veteran has waived a portion of his military retirement pay in order to receive veterans' compensation.

(7)  Property to the extent to which the property has been mortgaged or otherwise encumbered in good faith for value prior to the date of final separation.

(8)  Any payment received as a result of an award or settlement for any cause of action or claim which accrued prior to the marriage or after the date of final separation regardless of when the payment was received.

(a.1)  Measuring and determining the increase in value of nonmarital property.--The increase in value of any nonmarital property acquired pursuant to subsection (a)(1) and (3) shall be measured from the date of marriage or later acquisition date to either the date of final separation or the date as close to the hearing on equitable distribution as possible, whichever date results in a lesser increase. Any decrease in value of the nonmarital property of a party shall be offset against any increase in value of the nonmarital property of that party. However, a decrease in value of the nonmarital property of a party shall not be offset against any increase in value of the nonmarital property of the other party or against any other marital property subject to equitable division.

(b)  Presumption.--All real or personal property acquired by either party during the marriage is presumed to be marital property regardless of whether title is held individually or by the parties in some form of co-ownership such as joint tenancy, tenancy in common or tenancy by the entirety. The presumption of marital property is overcome by a showing that the property was acquired by a method listed in subsection (a).

(c)  Defined benefit retirement plans.--Notwithstanding subsections (a), (a.1) and (b):

(1)  In the case of the marital portion of a defined benefit retirement plan being distributed by means of a deferred distribution, the defined benefit plan shall be allocated between its marital and nonmarital portions solely by use of a coverture fraction. The denominator of the coverture fraction shall be the number of months the employee spouse worked to earn the total benefit and the numerator shall be the number of such months during which the parties were married and not finally separated. The benefit to which the coverture fraction is applied shall include all postseparation enhancements except for enhancements arising from postseparation monetary contributions made by the employee spouse, including the gain or loss on such contributions.

(2)  In the case of the marital portion of a defined benefit retirement plan being distributed by means of an immediate offset, the defined benefit plan shall be allocated between its marital and nonmarital portions solely by use of a coverture fraction. The denominator of the coverture fraction shall be the number of months the employee spouse worked to earn the accrued benefit as of a date as close to the time of trial as reasonably possible and the numerator shall be the number of such months during which the parties were married and not finally separated. The benefit to which the coverture fraction is applied shall include all postseparation enhancements up to a date as close to the time of trial as reasonably possible except for enhancements arising from postseparation monetary contributions made by the employee spouse, including the gain or loss on such contributions.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Act 175 amended subsec. (a) and added subsecs. (a.1) and (c). See section 5(6) of Act 175 in the appendix to this title for special provisions relating to applicability.

Equitable Distribution Proceedings.  Section 1 of Act 4 of 2005 provided that subsec. (c) shall apply to all equitable distribution proceedings pending on or after the effective date of section 1.



Section 3502 - Equitable division of marital property

§ 3502.  Equitable division of marital property.

(a)  General rule.-- Upon the request of either party in an action for divorce or annulment, the court shall equitably divide, distribute or assign, in kind or otherwise, the marital property between the parties without regard to marital misconduct in such percentages and in such manner as the court deems just after considering all relevant factors. The court may consider each marital asset or group of assets independently and apply a different percentage to each marital asset or group of assets. Factors which are relevant to the equitable division of marital property include the following:

(1)  The length of the marriage.

(2)  Any prior marriage of either party.

(3)  The age, health, station, amount and sources of income, vocational skills, employability, estate, liabilities and needs of each of the parties.

(4)  The contribution by one party to the education, training or increased earning power of the other party.

(5)  The opportunity of each party for future acquisitions of capital assets and income.

(6)  The sources of income of both parties, including, but not limited to, medical, retirement, insurance or other benefits.

(7)  The contribution or dissipation of each party in the acquisition, preservation, depreciation or appreciation of the marital property, including the contribution of a party as homemaker.

(8)  The value of the property set apart to each party.

(9)  The standard of living of the parties established during the marriage.

(10)  The economic circumstances of each party at the time the division of property is to become effective.

(10.1)  The Federal, State and local tax ramifications associated with each asset to be divided, distributed or assigned, which ramifications need not be immediate and certain.

(10.2)  The expense of sale, transfer or liquidation associated with a particular asset, which expense need not be immediate and certain.

(11)  Whether the party will be serving as the custodian of any dependent minor children.

(b)  Lien.--The court may impose a lien or charge upon property of a party as security for the payment of alimony or any other award for the other party.

(c)  Family home.--The court may award, during the pendency of the action or otherwise, to one or both of the parties the right to reside in the marital residence.

(d)  Life insurance.--The court may direct the continued maintenance and beneficiary designations of existing policies insuring the life or health of either party which were originally purchased during the marriage and owned by or within the effective control of either party. Where it is necessary to protect the interests of a party, the court may also direct the purchase of, and beneficiary designations on, a policy insuring the life or health of either party.

(e)  Powers of the court.--If, at any time, a party has failed to comply with an order of equitable distribution, as provided for in this chapter or with the terms of an agreement as entered into between the parties, after hearing, the court may, in addition to any other remedy available under this part, in order to effect compliance with its order:

(1)  enter judgment;

(2)  authorize the taking and seizure of the goods and chattels and collection of the rents and profits of the real and personal, tangible and intangible property of the party;

(3)  award interest on unpaid installments;

(4)  order and direct the transfer or sale of any property required in order to comply with the court's order;

(5)  require security to insure future payments in compliance with the court's order;

(6)  issue attachment proceedings, directed to the sheriff or other proper officer of the county, directing that the person named as having failed to comply with the court order be brought before the court, at such time as the court may direct. If the court finds, after hearing, that the person willfully failed to comply with the court order, it may deem the person in civil contempt of court and, in its discretion, make an appropriate order, including, but not limited to, commitment of the person to the county jail for a period not to exceed six months;

(7)  award counsel fees and costs;

(8)  attach wages; or

(9)  find the party in contempt.

(f)  Partial distribution.--The court, upon the request of either party, may at any stage of the proceedings enter an order providing for an interim partial distribution or assignment of marital property.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Act 175 amended subsec. (a) and added subsec. (f). See section 5(8) and (9) of Act 175 in the appendix to this title for special provisions relating to applicability.



Section 3503 - Effect of divorce on property rights generally

§ 3503.  Effect of divorce on property rights generally.

Whenever a decree or judgment is granted which nullifies or absolutely terminates the bonds of matrimony, all property rights which are dependent upon the marital relation, except those which are vested rights, are terminated unless the court expressly provides otherwise in its decree. All duties, rights and claims accruing to either of the parties at any time theretofore in pursuance of the marriage shall cease, and the parties shall severally be at liberty to marry again as if they had never been married.



Section 3504 - Disposition of property after termination of marriage

§ 3504.  Disposition of property after termination of marriage.

Unless provided otherwise by the court, whenever a decree of divorce or annulment is entered by a court of competent jurisdiction, both parties whose marriage is terminated or affected shall have complete freedom of disposition as to their separate real and personal property and may mortgage, sell, grant, convey or otherwise encumber or dispose of their separate property, whether the property was acquired before, during or after coverture, and neither need join in, consent to or acknowledge a deed, mortgage or instrument of the other.



Section 3505 - Disposition of property to defeat obligations

§ 3505.  Disposition of property to defeat obligations.

(a)  Preliminary relief.--Where it appears to the court that a party is about to leave the jurisdiction of the court or is about to remove property of that party from the jurisdiction of the court or is about to dispose of, alienate or encumber property in order to defeat equitable distribution, alimony pendente lite, alimony, child and spousal support or a similar award, an injunction may issue to prevent the removal or disposition and the property may be attached as prescribed by general rules. The court may also issue a writ of ne exeat to preclude the removal.

(b)  Inventory of property.--Both parties shall submit to the court an inventory and appraisement, which shall contain all of the following:

(1)  A list of the property owned or possessed by either or both of them as of:

(i)  the date of separation; and

(ii)  thirty days prior to the date of hearing on equitable distribution.

(2)  A list of the value of the property owned or possessed by either or both of them as of:

(i)  the date of acquisition;

(ii)  the date of separation; and

(iii)  thirty days prior to the date of hearing on equitable distribution.

(3)  A list of the liabilities of either or both of them as of 30 days prior to the date of hearing on equitable distribution, whether or not the liabilities are related to the property set forth in the inventory and appraisement.

(c)  Discovery.--Discovery under this part shall be as provided for all other civil actions under the Pennsylvania Rules of Civil Procedure.

(d)  Constructive trust for undisclosed assets.--If a party fails to disclose information required by general rule of the Supreme Court and in consequence thereof an asset or assets with a fair market value of $1,000 or more is omitted from the final distribution of property, the party aggrieved by the nondisclosure may at any time petition the court granting the award to declare the creation of a constructive trust as to all undisclosed assets for the benefit of the parties and their minor or dependent children, if any. The party in whose name the assets are held shall be declared the constructive trustee unless the court designates a different trustee, and the trust may include any terms and conditions the court may determine. The court shall grant the petition upon a finding of a failure to disclose the assets as required by general rule of the Supreme Court.

(e)  Encumbrance or disposition to third parties.--An encumbrance or disposition of marital property to third persons who paid wholly inadequate consideration for the property may be deemed fraudulent and declared void.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Act 175 amended subsec. (d). Section 5(10) of Act 175 provided that the amendment shall apply to all equitable distribution proceedings irrespective of whether the proceeding was commenced before, on or after the effective date of par. (10).

Suspension by Court Rule.  Section 3505(b) was suspended by Pennsylvania Rule of Civil Procedure No. 1920.91, as amended May 5, 1997, insofar as it applies to the practice and procedure in actions for divorce or annulment of marriage.



Section 3506 - Statement of reasons for distribution

§ 3506.  Statement of reasons for distribution.

In an order made under this chapter for the distribution of property, the court shall set forth the percentage of distribution for each marital asset or group of assets and the reason for the distribution ordered.

(Nov. 29, 2004, P.L.1357, No.175, eff. 60 days)

2004 Amendment.  Section 5(11) of Act 175 provided that the amendment shall apply to all orders made on or after the effective date of par. (11).



Section 3507 - Division of entireties property between divorced persons

§ 3507.  Division of entireties property between divorced persons.

(a)  General rule.--Whenever married persons holding property as tenants by entireties are divorced, they shall, except as otherwise provided by an order made under this chapter, thereafter hold the property as tenants in common of equal one-half shares in value, and either of them may bring an action against the other to have the property sold and the proceeds divided between them.

(b)  Division of proceeds.--Except as provided in subsection (c), the proceeds of a sale under this section, after the payment of the expenses of sale, shall be equally divided between the parties.

(c)  Liens.--The amount of any lien entered of record jointly against both of the parties, together with any interest due on the lien and docket costs, shall be deducted from the proceeds of sale and the amount of the liens entered of record against either of the parties, together with any interest due on the liens and docket costs, shall be deducted from the share of the party against whom the lien is filed and paid to the person or persons to whom the amount of the lien is due and payable.

(d)  Record of divorce decree.--No decree of divorce shall be effective to change the existing law relating to liens upon property held by tenants by the entireties except a decree of divorce that is valid in this Commonwealth and not until the decree of divorce or a certified copy of the decree is recorded in the office of the recorder of deeds of the county where the property is situate. The decree shall be indexed in the grantor's index against each of the tenants by the entireties.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1910.49, as amended March 30, 1994, provided that section 3507 shall not be deemed suspended or affected by Rules 1910.1 through 1910.31 governing actions for support insofar as section 3507 provides for tenancy in common of property held by the entireties after divorce.



Section 3508 - Conveyance of entireties property to divorced spouse

§ 3508.  Conveyance of entireties property to divorced spouse.

Whenever married persons have acquired real estate as tenants by entireties and thereafter are divorced, either former spouse, except as otherwise provided by an order made under this chapter, may convey to the other, without the joinder of the other, the grantor's interest in the real estate so that the grantee holds the real estate in fee simple, freed from all right, title and interest which the grantor had in the real estate as a tenant by the entireties.






Chapter 37 - Alimony and Support

Section 3701 - Alimony

CHAPTER 37

ALIMONY AND SUPPORT

Sec.

3701.  Alimony.

3702.  Alimony pendente lite, counsel fees and expenses.

3703.  Enforcement of arrearages.

3704.  Payment of support, alimony and alimony pendente lite.

3705.  Enforcement of foreign decrees.

3706.  Bar to alimony.

3707.  Effect of death of either party.

Enactment.  Chapter 37 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 3701.  Alimony.

(a)  General rule.--Where a divorce decree has been entered, the court may allow alimony, as it deems reasonable, to either party only if it finds that alimony is necessary.

(b)  Factors relevant.--In determining whether alimony is necessary and in determining the nature, amount, duration and manner of payment of alimony, the court shall consider all relevant factors, including:

(1)  The relative earnings and earning capacities of the parties.

(2)  The ages and the physical, mental and emotional conditions of the parties.

(3)  The sources of income of both parties, including, but not limited to, medical, retirement, insurance or other benefits.

(4)  The expectancies and inheritances of the parties.

(5)  The duration of the marriage.

(6)  The contribution by one party to the education, training or increased earning power of the other party.

(7)  The extent to which the earning power, expenses or financial obligations of a party will be affected by reason of serving as the custodian of a minor child.

(8)  The standard of living of the parties established during the marriage.

(9)  The relative education of the parties and the time necessary to acquire sufficient education or training to enable the party seeking alimony to find appropriate employment.

(10)  The relative assets and liabilities of the parties.

(11)  The property brought to the marriage by either party.

(12)  The contribution of a spouse as homemaker.

(13)  The relative needs of the parties.

(14)  The marital misconduct of either of the parties during the marriage. The marital misconduct of either of the parties from the date of final separation shall not be considered by the court in its determinations relative to alimony, except that the court shall consider the abuse of one party by the other party. As used in this paragraph, "abuse" shall have the meaning given to it under section 6102 (relating to definitions).

(15)  The Federal, State and local tax ramifications of the alimony award.

(16)  Whether the party seeking alimony lacks sufficient property, including, but not limited to, property distributed under Chapter 35 (relating to property rights), to provide for the party's reasonable needs.

(17)  Whether the party seeking alimony is incapable of self-support through appropriate employment.

(c)  Duration.--The court in ordering alimony shall determine the duration of the order, which may be for a definite or an indefinite period of time which is reasonable under the circumstances.

(d)  Statement of reasons.--In an order made under this section, the court shall set forth the reason for its denial or award of alimony and the amount thereof.

(e)  Modification and termination.--An order entered pursuant to this section is subject to further order of the court upon changed circumstances of either party of a substantial and continuing nature whereupon the order may be modified, suspended, terminated or reinstituted or a new order made. Any further order shall apply only to payments accruing subsequent to the petition for the requested relief. Remarriage of the party receiving alimony shall terminate the award of alimony.

(f)  Status of agreement to pay alimony.--Whenever the court approves an agreement for the payment of alimony voluntarily entered into between the parties, the agreement shall constitute the order of the court and may be enforced as provided in section 3703 (relating to enforcement of arrearages).

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Mar. 24, 1998, P.L.204, No.36, eff. imd.)

1998 Amendment.  Act 36 amended subsec. (b)(14).

1997 Amendment.  Act 58 amended subsec. (b).

Cross References.  Section 3701 is referred to in section 3703 of this title.



Section 3702 - Alimony pendente lite, counsel fees and expenses

§ 3702.  Alimony pendente lite, counsel fees and expenses.

In proper cases, upon petition, the court may allow a spouse reasonable alimony pendente lite, spousal support and reasonable counsel fees and expenses. Reasonable counsel fees and expenses may be allowed pendente lite, and the court shall also have authority to direct that adequate health and hospitalization insurance coverage be maintained for the dependent spouse pendente lite.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Mar. 24, 1998, P.L.204, No.36, eff. imd.)

Cross References.  Section 3702 is referred to in section 3703 of this title.



Section 3703 - Enforcement of arrearages

§ 3703.  Enforcement of arrearages.

If at any time a party is in arrears in the payment of alimony or alimony pendente lite as provided for in sections 3701 (relating to alimony) and 3702 (relating to alimony pendente lite, counsel fees and expenses), the court may, after hearing, in order to effect payment of the arrearages:

(1)  Enter judgment.

(2)  Authorize the taking and seizure of the goods and chattels and the collection of the rents and profits of the real estate of the party.

(3)  Attach no more than 50% of the wages of the party.

(4)  Award interest on unpaid installments.

(5)  Require security to insure future payments.

(6)  Issue attachment proceedings, directed to the sheriff or other proper officer of the county, directing that the person named as having failed to comply with the court order be brought before the court at such time as the court may direct. If the court finds, after hearing, that the named person willfully failed to comply with the court order, it may declare the person in civil contempt of court and in its discretion make an appropriate order, including, but not limited to, commitment of the person to prison for a period not to exceed six months.

(7)  Award counsel fees and costs.

Cross References.  Section 3703 is referred to in section 3701 of this title; sections 8102, 8533.1 of Title 24 (Education); sections 5102, 5953.1 of Title 71 (State Government).



Section 3704 - Payment of support, alimony and alimony pendente lite

§ 3704.  Payment of support, alimony and alimony pendente lite.

When so ordered by the court, all payments of child and spousal support, alimony or alimony pendente lite shall be made to the domestic relations section of the court which issued the order or the domestic relations section of the court at the residence of the party entitled to receive the award. The domestic relations section shall keep an accurate record of all payments and shall notify the court immediately whenever a person subject to a payment order is 30 days in arrears of payment so that appropriate action may be taken to enforce the order of the court. The domestic relations section shall distribute the payments to the person entitled to them as soon as possible after receipt.



Section 3705 - Enforcement of foreign decrees

§ 3705.  Enforcement of foreign decrees.

(a)  General rule.--Whenever a person subject to a valid decree of a sister state or territory for the distribution of marital property or for the payment of alimony, temporary alimony or alimony pendente lite, or the property of that person is found within this Commonwealth, the obligee of the decree may petition the court where the obligor or the property of the obligor is found to register, adopt as its own and enforce the decree as a properly issued and authenticated decree of a sister state or territory. Upon registration and adoption, such relief and process for enforcement as is provided or prescribed by law in similar cases originally commenced in this Commonwealth shall be available. A copy of the decree and order shall be forwarded to the court of the state or territory which issued the original decree. The obligor shall have whatever defenses and relief are available to the obligor in the state or territory which issued the original decree and may question the jurisdiction of that court if not otherwise barred. Interest may be awarded on unpaid installments and security may be required to insure future payments as in cases originally commenced in this Commonwealth. Where property of the obligor, but not the person of the obligor, is found within this Commonwealth, there shall be jurisdiction quasi in rem, and, upon registration and adoption of the decree of the sister state or territory, relief and enforcement of the decree shall be available as in other proceedings which are quasi in rem.

(b)  Optional procedure.--The right of a judgment creditor to proceed under 42 Pa.C.S. § 4306 (relating to enforcement of foreign judgments) or otherwise instead of proceeding under this section remains unimpaired.



Section 3706 - Bar to alimony

§ 3706.  Bar to alimony.

No petitioner is entitled to receive an award of alimony where the petitioner, subsequent to the divorce pursuant to which alimony is being sought, has entered into cohabitation with a person of the opposite sex who is not a member of the family of the petitioner within the degrees of consanguinity.



Section 3707 - Effect of death of either party

§ 3707.  Effect of death of either party.

Upon the death of the payee party, the right to receive alimony pursuant to this chapter shall cease. Upon the death of the payor party, the obligation to pay alimony shall cease unless otherwise indicated in an agreement between the parties or an order of court.






Chapter 39 - Mediation

Section 3901 - Mediation programs

CHAPTER 39

MEDIATION

Sec.

3901.  Mediation programs.

3902.  Fees and costs.

3903.  Review of programs.

3904.  Existing programs.

Enactment.  Chapter 39 was added April 4, 1996, P.L.58, No.20, effective immediately.

§ 3901.  Mediation programs.

(a)  Establishment.--A court may establish a mediation program for actions brought under this part or Chapter 53 (relating to custody).

(b)  Issues subject to mediation.--When a program has been established pursuant to subsection (a), the court may order the parties to attend an orientation session to explain the mediation process. Thereafter, should the parties consent to mediation, the court may order them to mediate such issues as it may specify.

(c)  Local rules.--

(1)  The court shall adopt local rules for the administration of the mediation program to include rules regarding qualifications of mediators, confidentiality and any other matter deemed appropriate by the court.

(2)  The court shall not order an orientation session or mediation in a case where either party or child of either party is or has been a subject of domestic violence or child abuse at any time during the pendency of an action under this part or within 24 months preceding the filing of any action under this part.

(d)  Model guidelines.--The Supreme Court shall develop model guidelines for implementation of this section and shall consult with experts on mediation and domestic violence in this Commonwealth in the development thereof. The effective date of this chapter shall not be delayed by virtue of this subsection.

References in Text.  Former Chapter 53 (Custody), referred to in this section, is repealed. The subject is now contained in Chapter 53 (Child Custody).



Section 3902 - Fees and costs

§ 3902.  Fees and costs.

(a)  Imposition of fee.--A county in which the court has established a mediation program may impose an additional filing fee of up to $20 on divorce and custody complaints to be used to fund the mediation program.

(b)  Assessment of additional costs.--The court may assess additional costs of mediation on either party.



Section 3903 - Review of programs

§ 3903.  Review of programs.

The Supreme Court shall monitor mediation programs established by courts of common pleas. The Supreme Court shall establish procedures for the evaluation of the effectiveness of the program.



Section 3904 - Existing programs

§ 3904.  Existing programs.

This chapter shall not affect any existing mediation program established in any judicial district pursuant to local rule.






Chapter 41 - General Provisions

Section 4101 - Liability for debts contracted before marriage

PART V

SUPPORT, PROPERTY AND CONTRACTS

Chapter

41.  General Provisions

43.  Support Matters Generally

45.  Reciprocal Enforcement of Support Orders (Repealed)

46.  Support of the Indigent

Enactment.  Part V was added October 30, 1985, P.L.264, No.66, effective in 90 days.

CHAPTER 41

GENERAL PROVISIONS

Sec.

4101.  Liability for debts contracted before marriage.

4102.  Proceedings in case of debts contracted for necessaries.

4103.  (Reserved).

4104.  Right of married person to separate earnings.

4105.  Loans between married persons.

4106.  Construction of chapter.

Enactment.  Chapter 41 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 4101.  Liability for debts contracted before marriage.

(a)  General rule.--A spouse is not liable for the debts of the other spouse contracted before marriage.

(b)  Liability of property unaffected.--This chapter does not protect the property of a married person from liability for debts contracted by or in the name of the married person by any person authorized to so contract.



Section 4102 - Proceedings in case of debts contracted for necessaries

§ 4102.  Proceedings in case of debts contracted for necessaries.

In all cases where debts are contracted for necessaries by either spouse for the support and maintenance of the family, it shall be lawful for the creditor in this case to institute suit against the husband and wife for the price of such necessaries and, after obtaining a judgment, have an execution against the spouse contracting the debt alone; and, if no property of that spouse is found, execution may be levied upon and satisfied out of the separate property of the other spouse.



Section 4103 - (Reserved)

§ 4103.  (Reserved).



Section 4104 - Right of married person to separate earnings

§ 4104.  Right of married person to separate earnings.

Except as otherwise provided in this title, the separate earnings of any married person of this Commonwealth, whether these earnings are wages for labor, salary, property, business or otherwise, shall accrue to and enure to the separate benefit and use of that married person independently of the other spouse, and so as not to be subject to any legal claim of the other spouse. However, in any action in which the ownership of such property is in dispute, the person claiming such property shall be compelled, in the first instance, to show title and ownership in the property.



Section 4105 - Loans between married persons

§ 4105.  Loans between married persons.

A married person may loan the other spouse money from the separate estate of the married person and take in security therefor a judgment or mortgage against the property of the other spouse which shall be valid as otherwise provided by law.



Section 4106 - Construction of chapter

§ 4106.  Construction of chapter.

This chapter shall not be construed to affect Part IV (relating to divorce).






Chapter 43 - Support Matters Generally

Section 4301 - Scope of chapter

CHAPTER 43

SUPPORT MATTERS GENERALLY

Subchapter

A.  General Provisions

B.  Support

C.  Proceedings Generally

D.  Proceedings Against Entireties Property

E.  Title IV-D Program and Related Matters

F.  New Hire Reporting

Enactment.  Chapter 43 was added October 30, 1985, P.L.264, No.66, effective in 90 days.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1910.49, adopted November 7, 1988, provided that Chapter 43 shall not be deemed suspended or affected by Rules 1910.1 through 1910.31 governing actions for support.

Cross References.  Chapter 43 is referred to in sections 5603, 6108 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

4301.  Scope of chapter.

4302.  Definitions.

4303.  Information to consumer reporting agency.

4304.  Cooperation of Commonwealth agencies (Repealed).

4304.1. Cooperation of government and nongovernment agencies.

4305.  General administration of support matters.

4306.  Duties of Title IV-D attorney.

4307.  State income tax intercept.

4308.  Lottery winnings intercept.

4308.1. Collection of overdue support from monetary awards.

4309.  Publication of delinquent support obligors.

§ 4301.  Scope of chapter.

(a)  General rule.--Actions or proceedings provided by this chapter are in addition to and not in substitution of actions or proceedings provided by unsuspended statutes where there is desertion or a failure to perform a duty to support.

(b)  Persons in institutions and foster homes.--Matters relating to the support of persons living in public or private institutions or receiving foster home care and who are otherwise entitled to support under this chapter shall be determined by the court under the statutes pertaining to those institutions or foster homes.



Section 4302 - Definitions

§ 4302.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Consumer reporting agency."  As defined in section 630(f) of the Federal Fair Credit Reporting Act (Public Law 91-508, 15 U.S.C. § 1681a(f)).

"Department."  The Department of Public Welfare of the Commonwealth.

"Employer."  Includes an individual, partnership, association, corporation, trust, Federal agency, Commonwealth agency or political subdivision paying or obligated to pay income.

"Genetic tests."  Includes any blood or tissue testing processes used to confirm or exclude parentage.

"Government agency."  Any agency of the Commonwealth, including departments, boards, commissions, authorities, any political subdivisions or agency of such political subdivision or local or municipal authority or other local government unit or any court or related agency.

"Income."  Includes compensation for services, including, but not limited to, wages, salaries, bonuses, fees, compensation in kind, commissions and similar items; income derived from business; gains derived from dealings in property; interest; rents; royalties; dividends; annuities; income from life insurance and endowment contracts; all forms of retirement; pensions; income from discharge of indebtedness; distributive share of partnership gross income; income in respect of a decedent; income from an interest in an estate or trust; military retirement benefits; railroad employment retirement benefits; social security benefits; temporary and permanent disability benefits; workers' compensation; unemployment compensation; other entitlements to money or lump sum awards, without regard to source, including lottery winnings; income tax refunds; insurance compensation or settlements; awards or verdicts; and any form of payment due to and collectible by an individual regardless of source.

"Judgment by operation of law."  A judgment which exists without the need for any ministerial act and which arises out of the existence of facts readily verifiable from the domestic relations section's records. The existence of a valid support order and nonpayment of the order, together, create the judgment.

"Labor organization."  The term shall have the meaning given the term in section 2(5) of the National Labor Relations Act (49 Stat. 449, 29 U.S.C. § 151 et seq.) and shall include an entity used by the organization and an employer to carry out requirements of an agreement between the organization and the employer as set forth in section 8(f)(3) of the National Labor Relations Act.

"Net income."  Gross income minus taxes and any other deductions mandated by the employer as a condition of employment.

"Obligee."  The term shall have the meaning given in section 7101(b) (relating to short title of part and definitions).

"Obligor."  The term shall have the meaning given in section 7101(b) (relating to short title of part and definitions).

"Order of support."  Includes assistance imposed or imposable by law or by any court order or by an agency administering a State Title IV-D program, whether temporary, final or subject to modification and whether incidental to a proceeding for divorce, separate maintenance, action for failure to support a child born out of wedlock or otherwise. The term includes an order for the support and maintenance of a child, including a child who has attained the age of majority, or for the parent with whom the child is living which provides for monetary support, health care, arrearages or reimbursement and which may include related costs and fees, interest and penalties, income withholding, attorneys' fees and other relief.

"Overdue support."  Support which is delinquent under a payment schedule established by the court.

"Past due support."  Support included in an order of support which has not been paid.

"State disbursement unit."  The organizational unit established within the Department of Public Welfare responsible for collecting and disbursing support as provided in section 4374 (relating to State disbursement unit).

"Support."  Care, maintenance and financial assistance.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; July 2, 1993, P.L.431, No.62, eff. imd.; Apr. 4, 1996, P.L.58, No.20, eff. imd.; Oct. 16, 1996, P.L.706, No.124, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment.  Act 127 added the defs. of "overdue support" and "past due support." Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment.  Act 58 amended the defs. of "income" and "order of support" and added the defs. of "department," "obligee," "obligor" and "State disbursement unit." Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1996 Amendments.  Act 20 added the def. of "consumer reporting agency" and Act 124 amended the def. of "income" and added the defs. of "government agency" and "labor organization."

1993 Amendment.  Act 62 added the def. of "genetic tests."

1988 Amendment.  Act 35 added the def. of "judgment by operation of law."

Cross References.  Section 4302 is referred to in sections 4308.1, 7501 of this title; sections 8102, 8533.1 of Title 24 (Education); sections 5102, 5953.1 of Title 71 (State Government).



Section 4303 - Information to consumer reporting agency

§ 4303.  Information to consumer reporting agency.

Information regarding the name and the amount of arrearages owed by an obligor shall be provided periodically to consumer reporting agencies whenever the obligor owes overdue support, subject to the following:

(1)  The information shall be available only after the obligor owing the arrearages has been notified of the proposed action and given a period not to exceed 20 days to contest the accuracy of the information. The notice shall be as provided by local rule of the court of common pleas.

(2)  Such information shall not be made available to:

(i)  a consumer reporting agency which the department determines not to have sufficient capability to systematically and timely make accurate use of such information; or

(ii)  an entity which has not furnished evidence satisfactory to the department that the entity is a consumer reporting agency.

(Apr. 4, 1996, P.L.58, No.20, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4304 - Cooperation of Commonwealth agencies (Repealed)

§ 4304.  Cooperation of Commonwealth agencies (Repealed).

1996 Repeal Note.  Section 4304 was repealed October 16, 1996, P.L.706, No.124, effective in 60 days.



Section 4304.1 - Cooperation of government and nongovernment agencies

§ 4304.1.  Cooperation of government and nongovernment agencies.

(a)  Cooperation of government agencies.--Notwithstanding any other provision of law, including the provisions of section 731 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, all government agencies shall:

(1)  At the request of the department, provide information prescribed by the department regarding a person's wages, income, telephone numbers, addresses, Social Security numbers and date of birth, employer names, addresses and telephone numbers.

(2)  Require the Social Security number of an individual who has one on any application for a professional or occupational license or certification; a permit; a driver's license, including a commercial driver's license; a recreational license; or a marriage license. Collection of the Social Security number shall be performed in such manner as to protect its confidentiality. If the government agency uses another identifying number on the face of the application, the government agency shall advise the applicant and shall keep the Social Security number on file at the agency.

(3)  Require the Social Security number of any individual subject to a divorce decree, support order, paternity determination or acknowledgment of paternity in all records relating to the matter. Collection of the Social Security number shall be kept confidential.

(4)  Require the Social Security number of a deceased individual in records relating to the death, including the death certificate.

(b)  Cooperation of labor organizations.--Labor organizations shall at the request of the department provide information in a form prescribed by the department regarding wages, income, telephone numbers, addresses, Social Security numbers and date of birth, employer names, addresses and telephone numbers.

(b.1)  Cooperation of financial institutions.--Notwithstanding any other provision of law, all financial institutions doing business in this Commonwealth shall:

(1)  Provide for each calendar quarter such identifying information, asset information and benefit information as the department may specify for any obligor who owes past due support as identified by the department by name and Social Security number or other taxpayer identification number.

(2)  Upon receipt of a notice of lien or seizure order from the domestic relations section or the department, encumber or surrender, as the case may be, identified assets of an obligor who is subject to a child support lien. The Supreme Court shall by general rule prescribe the form of the order. The financial institution shall remit to the domestic relations section or to the department the assets available in the account on the date of the receipt of the notice of lien or seizure order by the financial institution. Remittance by the financial institution shall be made within a reasonable period of time.

(b.2)  Agreements between the department and financial institutions.--Notwithstanding any other provision of law, the department and any financial institution doing business in this Commonwealth are authorized to enter into agreements for the purpose of carrying out the provisions of subsection (b.1). The agreement may specify payment of a fee by the department to the financial institution to conduct the activities in accordance with subsection (b.1)(1) which shall not exceed actual and reasonable costs incurred by the financial institution.

(c)  Penalty.--Following notice and hearing, the department may impose a civil penalty of up to $1,000 per violation upon any government agency, labor organization or financial institution which willfully fails to comply with a request by the department for information pursuant to this section.

(d)  Confidentiality.--Any information provided or collected pursuant to this section shall be confidential and may be used by the department, the court or the domestic relations section solely for purposes of child and spousal support enforcement and, to the extent allowed by Federal law, for administration of public assistance programs. Any person, government agency, employer or agent of the department who divulges such information in a manner not provided in this section commits a misdemeanor of the third degree and, upon conviction, shall be sentenced to pay a fine of up to $1,000 per violation and costs and shall be subject to a term of imprisonment of not more than one year, or both.

(d.1)  Notification.--No financial institution shall be required to notify an obligor of a request for information by the department or the court under this section.

(e)  Immunity.--A person, government agency, labor organization or financial institution providing information, encumbering or surrendering property pursuant to this section shall not be subject to civil or criminal liability to any person or entity. The department, a court, a domestic relations section or an authorized employee of such an entity requesting information under this section or ordering the seizure, encumbrance or surrender of an asset held by a financial institution shall not be subject to any civil or criminal liability. A financial institution shall not be subject to any civil or criminal liability for encumbering or surrendering assets of an obligor as required by this section. The immunity provided by this subsection shall not apply to any person or agent of a government agency, labor organization or financial institution who knowingly supplies false information under this section.

(f)  Data collection.--The department shall provide for the frequency and format, which may include automated data exchanges, for the collection of the information required in this section.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Account."  A demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money market mutual fund account. The term does not include trust accounts, custodian accounts or accounts under 20 Pa.C.S. Ch. 53 (relating to the Pennsylvania Uniform Transfers to Minors Act).

"Asset information."  Account balances, deposits, withdrawals, interest, investments, trusts, dividends, certificates of deposits and other asset information.

"Benefit information."  Information regarding financial or health care benefits to which an individual may be entitled from government, an employer, an insurer or other source.

"Financial institution."  A depository institution, as defined by section 3(c) of the Federal Deposit Insurance Act (64 Stat. 873, 12 U.S.C. § 1813(c)); an institution-affiliated party, as defined by section 3(u) of the Federal Deposit Insurance Act; a Federal credit union or State credit union, as defined in section 101 of the Federal Credit Union Act (48 Stat. 1216, 12 U.S.C. § 1752), including an institution-affiliated party of such a credit union, as defined in section 206(r) of the Federal Credit Union Act; and a benefit association, insurer, safe deposit company, money market mutual fund or similar entity authorized to do business in this Commonwealth.

"Identifying information."  Name, record address, Social Security number or other taxpayer identification number.

"Insurer."  A foreign or domestic insurance company, association or exchange holding a certificate of authority under the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921; a risk-assuming preferred provider organization operating under section 630 of The Insurance Company Law of 1921; a health maintenance organization holding a certificate of authority under the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act; a fraternal benefit society holding a certificate of authority under the act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code; a hospital plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 61 (relating to hospital plan corporations); a professional health service plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 63 (relating to professional health services plan corporations); or a similar entity authorized to do insurance business in this Commonwealth.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment.  Act 127 amended subsec. (a)(2) and (3). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

References in Text.  The act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code, referred to in the def. of "insurer," was repealed by the act of July 10, 2002 (P.L.749, No.110). The subject matter is now contained in Article XXIV of The Insurance Company Law of 1921.



Section 4305 - General administration of support matters

§ 4305.  General administration of support matters.

(a)  Powers and duties.--Subject to any inconsistent general rules and to the supervision and direction of the court, the domestic relations section shall have the power and duty to:

(1)  Process all complaints received under Parts VIII (relating to uniform interstate family support) and VIII-A (relating to intrastate family support).

(2)  Make such investigation as may be necessary.

(3)  Take charge of any obligor before or after hearing, as may be directed by the court.

(4)  Collect and pay over to the persons entitled thereto moneys received pursuant to support proceedings.

(5)  Keep a full and complete record of all support proceedings, including orders of the court.

(6)  Keep account of all payments made under order of court and promptly bring to the attention of the court and the district attorney any default in compliance with any order of court.

(6.1)  In the case of a dispute as to the amount of an order of support proposed by the domestic relations section, issue a temporary order of support pending judicial determination. A temporary order of support under this paragraph may not be for less than the full amount of the proposed order of support being disputed.

(7)  Make effective the orders of support entered.

(8)  Furnish the court with such information and assistance as it may require and generally perform such services as it may direct relating to support proceedings.

(9)  Inform both parties to a support action that guidelines as specified in section 4322 (relating to support guidelines) are available in the domestic relations section.

(10)  Implement safeguards applicable to all confidential information received by the domestic relations section in order to protect the privacy rights of the parties, including:

(i)  safeguards against unauthorized use or disclosure of information relating to proceedings or actions to establish paternity or to establish, modify or enforce support or to make or enforce a child custody determination;

(ii)  prohibitions against the release of information on the whereabouts of one party or the child to another party against whom a protective order with respect to the former party or the child has been entered; and

(iii)  prohibitions against the release of information on the whereabouts of one party or the child to another person if the domestic relations section has reason to believe that the release of the information may result in physical or emotional harm to the party or the child.

(11)  Initiate judicial proceedings to void a fraudulent transfer or obtain a settlement from the transferee in the best interests of the child support obligee.

(b)  Additional powers.--Subject to the supervision and direction of the court but without the need for prior judicial order, the domestic relations section shall have the power to expedite the establishment and enforcement of support to:

(1)  Order genetic testing for the purpose of paternity establishment pursuant to section 4343 (relating to paternity).

(2)  Issue subpoenas against any entity within this Commonwealth, including for-profit, not-for-profit and governmental employers, to require production of information regarding the employment, compensation and benefits of any individual employed by the entity as an employee or contractor.

(3)  Access records of all State and local government agencies, including the following:

(i)  vital statistic records, including records of marriage, birth and divorce;

(ii)  State and local tax and revenue records, including information on residence address, employer, income and assets;

(iii)  records of real and titled personal property;

(iv)  records of occupational and professional licenses;

(v)  records of the ownership and control of corporations, partnerships and other business entities;

(vi)  employment security records;

(vii)  records of agencies administering public assistance programs;

(viii)  motor vehicle registration and operator licensing records;

(ix)  probation and parole records; and

(x)  corrections records.

(4)  Issue subpoenas for the records of public utilities and cable television companies with respect to individuals who are owed support or against whom or with respect to whom a support obligation is sought, consisting of the names and addresses of the individuals or of their employers.

(5)  Issue subpoenas for the records held by financial institutions with respect to individuals who are owed support or against whom or with respect to whom a support obligation is sought.

(6)  Issue subpoenas for financial or other information needed to establish, modify or enforce a support order.

(7)  Issue orders directing an obligor or other payor to change the payee of a support order.

(8)  Order income withholding pursuant to section 4348 (relating to attachment of income).

(9)  Increase the amount of monthly support payments for the payment of arrearages as may be provided by general rule or previous court order.

(10)  Issue orders in cases where there is a support arrearage to secure assets to satisfy current support obligation and the arrearage by:

(i)  Intercepting or seizing periodic or lump sum payments from a government agency, including unemployment compensation, workers' compensation and other benefits.

(ii)  Intercepting or seizing judgments or settlements.

(iii)  Attaching and seizing assets of the obligor held in financial institutions.

(iv)  Attaching public and private retirement funds.

(v)  Imposing liens on property.

(vi)  Directing the sheriff to levy and sell other real or personal property.

(11)  Transmit to another state a request for assistance in a case involving the enforcement of a support order and sufficient information to enable the state to which the request is transmitted to compare the information to the information in the data bases of the state. The transmittal shall serve as a certification of arrears and a certification that the state has complied with all procedural due process requirements applicable to the case.

(12)  Respond to a request for assistance received from another state. The response shall confirm the receipt of the request, the action taken and the amount of support collected and specify any additional information or action required of the requesting tribunal to obtain enforcement of the child support obligation.

(c)  Civil penalty.--In addition to initiating contempt proceedings, the domestic relations section may assess a civil administrative penalty of up to $1,000 per violation upon any person or entity which fails to comply with a subpoena or request for information under subsection (b)(2).

(d)  Due process and judicial review procedures.--Subject to general rules which may be promulgated by the Supreme Court, each court shall establish due process and judicial review procedures for domestic relations sections exercising powers under this section.

(e)  Transmission of information.--All information transmitted to this Commonwealth from another state for purposes of establishing or enforcing an order of support under this chapter may be transmitted electronically or by other methods.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4306 - Duties of Title IV-D attorney

§ 4306.  Duties of Title IV-D attorney.

(a)  General rule.--The county Title IV-D attorney shall at all times aid in the enforcement of the duty of child support and child and spousal support and shall cooperate with the domestic relations section in the presentation of complaints or in any proceeding designed to obtain compliance with any order of the court.

(b)  Representation of complainant.--The district attorney, upon the request of the court or a Commonwealth or local public welfare official, shall represent any complainant in any proceeding under this subchapter.

(b.1)  Representation of Commonwealth.--In matters relating to the establishment and enforcement of child support and child and spousal support, the Title IV-D interests of the Commonwealth shall be represented, where appropriate, by the county Title IV-D attorney in a proceeding for child support and child and spousal support.

(c)  Joinder of Department of Public Welfare.--Whenever the record in any support action or proceeding indicates that the persons for whom support is sought have received public assistance from the Department of Public Welfare at any time since the initiation of the matter, the department may become a party to the action or proceeding by filing an entry of appearance. This entry of appearance may be entered without leave of court at any time and at any stage of the action or proceeding.

(July 2, 1993, P.L.431, No.62, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended the section heading and subsec. (a) and added subsec. (b.1). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1993 Amendment.  Section 7 of Act 62 provided that subsec. (c) shall apply to actions pending on the effective date of Act 62 under section 8(3) of Act 62.



Section 4307 - State income tax intercept

§ 4307.  State income tax intercept.

The department shall have the authority to implement a State income tax refund intercept program pursuant to section 466(a)(3) of the Social Security Act (Public Law 74-271, 42 U.S.C. § 666(a)(3)) when, in the judgment of the department, it is cost effective to do so.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4308 - Lottery winnings intercept

§ 4308.  Lottery winnings intercept.

(a)  Duty of Department of Revenue.--In the case of any person winning more than $2,500 in the Pennsylvania State Lottery, the Department of Revenue shall request the department to make all reasonable efforts to determine if the winner is a delinquent support obligor prior to making any lottery winnings payment. If the winner is so found, the amount of any arrearages shall be deducted from the amount of lottery winnings and paid to the obligee in the manner provided in this title for the administration of support payments.

(b)  Duties of department.--The department shall:

(1)  Cause a search to be made periodically of the following:

(i)  Its records relative to the Title IV-D Program.

(ii)  Any information received from county domestic relations offices relative to arrearages of court-ordered child support.

(iii)  Any information received from states with reciprocal enforcement of child support relative to arrearages of court-ordered child support.

(2)  Furnish the Department of Revenue with the following information:

(i)  The department identifier.

(ii)  The obligor's full name and Social Security number.

(iii)  The amount of the arrearage and the identifier of the court order which underlies it.

(3)  Request the Department of Revenue to withhold from a lottery prizewinner the amount of any arrearage discovered pursuant to the provisions of paragraph (1).

(4)  Request the Department of Revenue to pay over, whether in a lump sum or by installment, to the department that part of the prize which satisfies this arrearage and:

(i)  Deduct from the amount received from the Department of Revenue any amount assigned to the department.

(ii)  Pay over to the domestic relations section for distribution to the obligee of the child support court order the amount of prizewinnings which satisfies the arrearage owed to the obligee. This payment shall be made within 30 days of the date when the winnings are withheld.

(5)  May, if prizewinnings are insufficient to satisfy the arrearages owed under the child support order, proceed as follows:

(i)  It may collect as provided by law.

(ii)  It may reinitiate the procedures set forth in this section if the obligor wins a subsequent lottery prize.

(6)  Determine and set a fee which reflects the actual costs it and the Department of Revenue incur to administer this section, submit this calculation to the Department of Revenue for its approval, request the Department of Revenue to deduct the calculated amount from the amount to be paid to the prizewinner after the prizewinner's child support obligation has been fully satisfied and request that the deducted amount be divided between both departments based on the administrative expenses incurred by each.

(7)  Within 30 days of the date the prize was won:

(i)  Award the prizewinner the lottery prize winnings in whole or in part.

(ii)  If applicable, notify the prizewinner that the prize or a portion thereof was used to satisfy arrearages owed for court-ordered child support.

(c)  Notice.--The domestic relations section shall send a one-time notice to all obligors of existing orders informing them that arrearages may be intercepted as provided by this section.

(d)  Right to review.--A lottery prizewinner whose prize is used to satisfy an obligation under this section may appeal to the department in accordance with 2 Pa.C.S. (relating to administrative law and procedure). The appeal shall be filed within 30 days after the prizewinner is notified by the Department of Revenue that the prize has been reduced or totally withheld to satisfy the prizewinner's outstanding arrearages for child support and related obligations.

(e)  Rules and regulations.--The Department of Revenue and the department shall, in the manner provided by law, jointly promulgate the rules and regulations necessary to carry out this section.

(July 9, 1992, P.L.400, No.87, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsecs. (a), (b) heading and intro. par., (2)(i) and (4) intro. par. and (i), (d) and (e). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1992 Amendment.  Act 87 added section 4308.



Section 4308.1 - Collection of overdue support from monetary awards

§ 4308.1.  Collection of overdue support from monetary awards.

(a)  General rule.--Overdue support shall be a lien by operation of law against the net proceeds of any monetary award, as defined in subsection (i), owed to an obligor, and distribution of any such award shall be stayed in an amount equal to the child support lien provided for under this section pending payment of the lien. Except as provided in subsection (c) or (f), nothing in this section shall provide a basis for a paying agent or an insurer to delay payment of a settlement, verdict or judgment.

(b)  General procedure.--Except as provided in subsection (f), before the prevailing party or beneficiary can receive the proceeds of a monetary award, the prevailing party or beneficiary shall provide his attorney with a statement made subject to 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities) that includes the prevailing party's or beneficiary's full name, mailing address, date of birth and Social Security number. The prevailing party or beneficiary shall also provide his attorney with written documentation of arrears from the Pennsylvania child support enforcement system website or, if no arrears exist, written documentation from the website indicating no arrears. The attorney shall obtain a copy of the prevailing party or beneficiary's statement and a lien report from the website at the time of the delivery of the release; the lien report shall be dated within 20 days of the date of the delivery of the release. In the event that there are arrears, the attorney shall make payment of any lien to the department's State disbursement unit from the net proceeds of any monetary award.

(c)  Pro se actions.--If the prevailing party or beneficiary is not represented by an attorney, he shall provide the statement and written documentation of arrears or no arrears provided by subsection (b) or (d) to the insurer or other paying agent responsible for distribution of the monetary award who shall make payment of any lien or disputed lien amount, as described in subsection (h), to the department's State disbursement unit from the net proceeds of any monetary award.

(d)  Use of private judgment search companies.--In lieu of receiving the statement and written documentation of arrears or no arrears provided in subsections (b), (c) and (f), an attorney or insurer may use the services of a private judgment search company approved by the department, or an insurer may use the services of the child support enforcement lien program operated through a central reporting agency approved by the department. An attorney or insurer may deduct the fee for such a judgment search from any payment to the prevailing party or beneficiary.

(e)  Immunity.--An attorney, insurer or other paying agent that makes distribution in accordance with a statement and the written documentation required under subsection (b) or the report of an approved private judgment search company under subsection (d), or an insurer which furnishes information and transmits funds under the child support enforcement lien program operated through a central reporting agency approved by the department, shall be immune from any civil, criminal or administrative penalties for making an erroneous distribution. Nothing in this section shall give rise to a claim or cause of action against an attorney or an insurer by any person who asserts he is the intended obligee of the outstanding lien for child support.

(f)  Workers' compensation awards.--With respect to any monetary award arising under the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, or the act of June 21, 1939 (P.L.566, No.284), known as The Pennsylvania Occupational Disease Act, no order providing for a payment shall be entered by the workers' compensation judge unless the prevailing party or beneficiary, who is a claimant under either or both of the acts, shall provide the judge with a statement made subject to 18 Pa.C.S. § 4904 that includes the full name, mailing address, date of birth and Social Security number for the prevailing party or beneficiary who is a claimant under either or both acts. The prevailing party or beneficiary, who is a claimant under either or both of the acts shall also provide the judge with either written documentation of arrears from the Pennsylvania child support enforcement system website or, if no arrears exist, written documentation from the website indicating no arrears. The judge shall order payment of the lien for overdue support to the department's State disbursement unit from the net proceeds due the prevailing party or beneficiary who is a claimant under either or both acts.

(g)  Exception.--This section shall not apply to any monetary award due to a prevailing party or beneficiary under 12 years of age or, in the case of an award under the Workers' Compensation Act or The Pennsylvania Occupational Disease Act, a claimant under 12 years of age.

(h)  Escrow.--In the event that there is a dispute as to the amount of arrears owed by the prevailing party, beneficiary or claimant based on a mistake of fact, the amount in dispute shall be placed in escrow in the department's State disbursement unit by the prevailing party's or beneficiary's attorney, and the escrowed funds shall not be distributed until the dispute is resolved. In such event, the distribution of the remaining net proceeds of the monetary award shall not be stayed. A mistake of fact, as used in this subsection, shall be limited to errors in the amount of arrearage or mistaken identity. Upon resolution of the dispute, the amount of arrears shall be paid to the department's State disbursement unit.

(i)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Monetary award."  Any portion of a settlement paid as a lump sum negotiated in lieu of, or subsequent to the filing of a lawsuit for, or any civil judgment or civil arbitration award that is paid as a third party claim for bodily injury or death under a property and casualty insurance policy, or paid as a workers' compensation or occupational disease act award under a workers' compensation policy. The term includes self-insurers and also applies to property and casualty and workers' compensation or occupational disease act policies which are issued by an insurer licensed or authorized to do business in this Commonwealth. The term does not include a lump sum payable through a structured settlement annuity. The term shall apply only to those settlements, judgments, civil arbitrations, Workers' Compensation Act or The Pennsylvania Occupational Disease Act awards which are asserted and resolved in this Commonwealth.

"Net proceeds."  Moneys in excess of $5,000 payable to a prevailing party or beneficiary, or in the case of an award under the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, or the act of June 21, 1939 (P.L.566, No.284), known as The Pennsylvania Occupational Disease Act, the claimant after payment of attorney fees, witness fees, court costs, reasonable litigation expenses, documented unpaid expenses incurred for medical treatment causally related to the claim, any workers' compensation or occupational disease indemnity or medical payment and payments to the medical assistance program under sections 1409 and 1412 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Obligee."  The term shall have the meaning provided under section 7101(b) (relating to short title of part and definitions).

"Obligor."  The term shall have the meaning provided under section 7101(b) (relating to short title of part and definitions).

"Overdue support."  The term shall have the meaning provided under section 4302 (relating to definitions).

(July 7, 2006, P.L.1055, No.109, eff. 60 days)

2006 Amendment.  Act 109 added section 4308.1.



Section 4309 - Publication of delinquent support obligors

§ 4309.  Publication of delinquent support obligors.

(a)  General rule.--Any county, through its domestic relations section, may publish the names of delinquent support obligors who are in arrears 30 days or more in newspapers of general or special circulation in the county.

(b)  Immunity.--The county, its officials and newspapers shall be immune from any and all criminal and civil liability as a result of the publication of names and identities under subsection (a), unless the publication is a result of intentional misconduct by the county, its officials or newspapers.

(July 2, 1993, P.L.431, No.62, eff. 60 days)

1993 Amendment.  Act 62 added section 4309.



Section 4321 - Liability for support

SUBCHAPTER B

SUPPORT

Sec.

4321.  Liability for support.

4322.  Support guideline.

4323.  Support of emancipated child.

4324.  Inclusion of spousal medical support.

4325.  Payment of order of support.

4326.  Mandatory inclusion of child medical support.

4327.  Postsecondary educational costs.

§ 4321.  Liability for support.

Subject to the provisions of this chapter:

(1)  Married persons are liable for the support of each other according to their respective abilities to provide support as provided by law.

(2)  Parents are liable for the support of their children who are unemancipated and 18 years of age or younger.

(3)  Parents may be liable for the support of their children who are 18 years of age or older.



Section 4322 - Support guideline

§ 4322.  Support guideline.

(a)  Statewide guideline.--Child and spousal support shall be awarded pursuant to a Statewide guideline as established by general rule by the Supreme Court, so that persons similarly situated shall be treated similarly. The guideline shall be based upon the reasonable needs of the child or spouse seeking support and the ability of the obligor to provide support. In determining the reasonable needs of the child or spouse seeking support and the ability of the obligor to provide support, the guideline shall place primary emphasis on the net incomes and earning capacities of the parties, with allowable deviations for unusual needs, extraordinary expenses and other factors, such as the parties' assets, as warrant special attention. The guideline so developed shall be reviewed at least once every four years.

(b)  Rebuttable presumption.--There shall be a rebuttable presumption, in any judicial or expedited process, that the amount of the award which would result from the application of such guideline is the correct amount of support to be awarded. A written finding or specific finding on the record that the application of the guideline would be unjust or inappropriate in a particular case shall be sufficient to rebut the presumption in that case, provided that the finding is based upon criteria established by the Supreme Court by general rule within one year of the effective date of this act.

(Dec. 20, 1989, P.L.654, No.81, eff. imd.)

Cross References.  Section 4322 is referred to in section 4305 of this title.



Section 4323 - Support of emancipated child

§ 4323.  Support of emancipated child.

(a)  Emancipated child.--A court shall not order either or both parents to pay for the support of a child if the child is emancipated.

(b)  Marital status of parents immaterial.--In making an order for the support of a child, no distinction shall be made because of the marital status of the parents.



Section 4324 - Inclusion of spousal medical support

§ 4324.  Inclusion of spousal medical support.

In addition to periodic support payments, the court may require that an obligor pay a designated percentage of a spouse's reasonable and necessary health care expenses. If health care coverage is available through an obligor or obligee at no cost as a benefit of employment or at a reasonable cost, the court shall order an obligor or obligee to provide or extend health care coverage to a spouse. Upon failure of the obligor to make this payment or reimburse the spouse and after compliance with procedural due process requirement, the court shall treat the amount as arrearages.

(Dec. 4, 1992, P.L.757, No.114, eff. 90 days)

1992 Amendment.  Section 4(1) of Act 114 provided that the amendment of section 4324 shall apply to all support orders entered, reviewed or modified on or after the effective date of Act 114.

Cross References.  Section 4324 is referred to in section 6108 of this title.



Section 4325 - Payment of order of support

§ 4325.  Payment of order of support.

Unless procedures established by the department for the State disbursement unit provide otherwise, an order of support shall direct payment to be made payable to or payment to be made to the domestic relations section for transmission to the obligee or for transmission directly to a public body or public or private agency whenever the care, maintenance and assistance of the obligee is provided for by the public body or public or private agency.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4326 - Mandatory inclusion of child medical support

§ 4326.  Mandatory inclusion of child medical support.

(a)  General rule.--In every proceeding to establish or modify an order which requires the payment of child support, the court shall ascertain the ability of each parent to provide medical support for the children of the parties, and the order shall include a requirement for medical support to be provided by either or both parents, provided that such medical support is accessible to the children.

(b)  Noncustodial parent requirement.--If medical support is available at a reasonable cost to a noncustodial parent, the court shall require that the noncustodial parent provide such medical support to the children of the parties. In cases where there are two noncustodial parents having such medical support available, the court shall require one or both parents to provide medical support.

(c)  Custodial parent requirement.--If medical support is available at a reasonable cost to a custodial parent, the court shall require that the custodial parent provide such medical support to the children of the parties, unless adequate medical support has already been provided through the noncustodial parent. In cases where the parents have shared custody of the child and medical support is available to both, the court shall require one or both parents to provide medical support, taking into account the financial ability of the parties and the extent of medical support available to each parent.

(d)  Additional requirement.--If the court finds that medical support is not available to either parent at a reasonable cost, the court shall order either parent or both parents to obtain medical support for the parties' children which is available at reasonable cost.

(d.1)  Medical support notice.--The department shall develop a medical support notice for use by the department or domestic relations section in accordance with procedures established by the department. The medical support notice shall comply with national standards established by the Federal Government for medical support notices. The department or domestic relations section shall send the medical support notice to the employer within two business days after the date of entry of an employee who is a new hire into the Commonwealth directory of new hires under section 4392 (relating to employer reporting).

(e)  Uninsured expenses.--The court shall determine the amount of any deductible and copayments which each parent shall pay. In addition, the court may require that either parent or both parents pay a designated percentage of the reasonable and necessary uncovered health care expenses of the parties' children, including birth-related expenses incurred prior to the filing of the complaint. Upon request of the domestic relations section, the department shall provide to the domestic relations section all birth-related expenses which the department has incurred in cases it has referred to the domestic relations section for child support services.

(f)  Proof of insurance.--Within 30 days after the entry of an order requiring a parent to provide health care coverage for a child or after any change in health care coverage due to a change in the parent's employment, the obligated parent shall submit to the other parent, or person having custody of the child, written proof that health care coverage has been obtained or that application for coverage has been made. Proof of coverage shall consist of at a minimum:

(1)  The name of the health care coverage provider.

(2)  Any applicable identification numbers.

(3)  Any cards evidencing coverage.

(4)  The address to which claims should be made.

(5)  A description of any restrictions on usage, such as prior approval for hospital admissions, and the manner of obtaining approval.

(6)  A copy of the benefit booklet or coverage contract.

(7)  A description of all deductibles and copayments.

(8)  Five copies of any claim forms.

(g)  Obligations of insurance companies.--Every insurer doing business within this Commonwealth shall be obligated as follows:

(1)  to permit the custodial parent or the provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent and to make payment on such claims directly to such custodial parent, the provider or, in the case of Medical Assistance patients, to the department;

(2)  to provide such information to the custodial parent as may be necessary to obtain benefits, including copies of benefit booklets, insurance contracts and claims information;

(3)  if coverage is made available for dependents of the insured, to make such coverage available to the insured's children without regard to enrollment season restrictions, whether the child was born out of wedlock, whether the child is claimed as a dependent on the parent's Federal income tax return, whether the child resides in the insurer's service area, the amount of support contributed by a parent, the amount of time the child spends in the home or the custodial arrangements for the child;

(4)  to permit the enrollment of children under court order upon application of the custodial parent, domestic relations section or the department within 30 days of receipt by the insurer of the order;

(4.1)  not to disenroll or eliminate coverage of any child unless the insurer is provided satisfactory written evidence that a court order requiring coverage is no longer in effect or that the child is or will be enrolled in comparable health coverage through another insurer which will take effect no later than the effective date of such disenrollment;

(4.2)  to receive, process and pay claims (whether or not on behalf of a child), including electronically submitted claims, submitted by the department within the time permitted by law without imposing any patient signature requirement or other requirement different from those imposed upon providers, agents or assignees of any insured individual;

(5)  to provide the custodial parent who has complied with subsection (j) with the same notification of termination or modification of any health care coverage due to nonpayment of premiums or other reason as is provided to other insureds under the policy; and

(6)  except as provided in paragraph (4.2), to not take into account the fact that any individual, whether or not a child, is eligible for or is being provided medical assistance when enrolling that individual or when making any payments for benefits to the individual or on the individual's behalf.

(h)  Obligations of noninsurers.--To the maximum extent permitted by Federal law, the obligations of subsection (g) shall apply to noninsurers providing health care coverage within this Commonwealth, including health maintenance organizations, self-insured employee health benefit plans and any other entity offering a service benefit plan.

(h.1)  Obligations of employers.--Every employer doing business within this Commonwealth shall be obligated as follows:

(1)  in any case in which a parent is required by a court order to provide health coverage for a child and the parent is eligible for family health coverage, the employer shall permit the insured parent to enroll any child who is otherwise eligible without regard to any enrollment season restrictions;

(2)  if the insured parent is enrolled but fails to make application to obtain coverage for such child, to enroll the child under the family coverage upon application by the child's other parent, the domestic relations section or the department;

(3)  not to disenroll or eliminate coverage of any such child unless the employer is provided satisfactory written evidence that the court or administrative order is no longer in effect, the child is or will be enrolled in comparable health coverage which will take effect not later than the effective date of such disenrollment or the employer has eliminated family health coverage for all of its employees;

(4)  to transfer health coverage for any child to the health coverage of the employer upon receipt of a medical support notice under subsection (d.1) issued by the department or a domestic relations section within 20 business days after the date of the notice; and

(5)  to notify the domestic relations section whenever the insured parent's employment is terminated.

(i)  Obligations of custodial parent.--The custodial parent shall comply with the insurer's existing claim procedures and present to the insurer one of the following documents:

(1)  a copy of a court order as defined in subsection (l); or

(2)  a release signed by the insured permitting the insurer to communicate directly with the custodial parent.

(j)  Enforcement of order.--The employee's share, if any, of premiums for health coverage shall be deducted by the employer and paid to the insurer or other entity providing health care coverage. If an obligated parent fails to comply with the order to provide health care coverage for a child, fails to pay medical expenses for a child or receives payment from a third party for the cost of medical services provided to such child and fails to reimburse the custodial parent or provider of services, the court shall:

(1)  If, after a hearing, the failure or refusal is determined to have been willful, impose the penalties of section 4345(a) (relating to contempt for noncompliance with support order).

(2)  Enter an order for a sum certain against the obligated parent for the cost of medical care for the child and for any premiums paid or provided for the child during any period in which the obligated parent failed or refused to provide coverage. Failure to comply with an order under this paragraph shall be subject to section 4348 (relating to attachment of income).

(3)  Upon failure of the obligated parent to make this payment or reimburse the custodial parent and after compliance with due process requirements, treat the amount as arrearages.

(k)  Enforcement against insurers.--Any insurer or other entity which violates the obligations imposed upon it under subsection (g) or (h) shall be civilly liable for damages and may be adjudicated in contempt and fined by the court.

(l)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Birth-related expenses."  Costs of reasonable and necessary health care for the mother or child or both incurred before, during or after the birth of a child born in or out of wedlock which are the result of the pregnancy or birth and which benefit either the mother or child. Charges not related to the pregnancy or birth shall be excluded.

"Child."  A child to whom a duty of child support is owed.

"Health care coverage."  Coverage for medical, dental, orthodontic, optical, psychological, psychiatric or other health care services for a child. For the purposes of this section, medical assistance under Subarticle (f) of Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, shall not be considered health care coverage.

"Insurer."  A foreign or domestic insurance company, association or exchange holding a certificate of authority under the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921; a risk-assuming preferred provider organization operating under section 630 of The Insurance Company Law of 1921; a health maintenance organization holding a certificate of authority under the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act; a fraternal benefit society holding a certificate of authority under the former act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code; a hospital plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 61 (relating to hospital plan corporations); a professional health service plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 63 (relating to professional health services plan corporations); or a similar entity authorized to do insurance business in this Commonwealth.

"Medical child support order."  An order which relates to the child's right to receive certain health care coverage and which:

(1)  includes the name and last known mailing address of the parent providing health care coverage and the name and last known mailing address of the child;

(2)  includes a reasonable description of the type of coverage to be provided or includes the manner in which coverage is to be determined;

(3)  designates the time period to which the order applies;

(4)  if coverage is provided through a group health plan, designates each plan to which the order applies as of the date the order is written;

(4.1)  requires that, if health care coverage is provided through the noncustodial parent's employer and that parent changes employment, the provisions of the order will remain in effect for the duration of the order and will automatically apply to the new employer. The new employer shall enroll the child in health care coverage without need for an amended order unless the noncustodial parent contests the enrollment; and

(5)  includes the name and address of the custodial parent.

"Medical support."  Health care coverage, which includes coverage under a health insurance plan or government-subsidized health care coverage, including payment of costs of premiums, copayments, deductibles and capitation fees, and payment for medical expenses incurred on behalf of a child.

"Reasonable cost."  Cost of health care coverage that does not exceed 5% of the party's net monthly income and, if the obligor is to provide health care coverage, the cost of the premium when coupled with a cash child support obligation and other child support-related obligations does not exceed the amounts allowed by the Federal threshold set forth in the Consumer Credit Protection Act (Public Law 90-321, 15 U.S.C. § 1601 et seq.).

(Dec. 4, 1992, P.L.757, No.114, eff. 90 days; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 17, 2001, P.L.942, No.112, eff. imd.; May 13, 2008, P.L.144, No.16, eff. imd.)

2008 Amendment.  Act 16 amended subsecs. (a), (b), (c), (d) and (l), retroactive to March 31, 2008.

2001 Amendment.  Act 112 amended subsec. (h.1) and added subsec. (d.1).

1997 Amendment.  Act 58 amended subsecs. (a), (e), (f) intro. par., (g)(1), (4) and (4.2), (h.1)(2) and (l). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1994 Amendment.  Act 150 amended subsecs. (g), (h), (i), (j), (k) and (l) and added subsec. (h.1). Section 5 of Act 150 provided that the amendment of section 4326 shall apply to all actions pending on the effective date of Act 150.

1992 Amendment.  Act 114 added section 4326. Section 4(1) of Act 114 provided that section 4326 shall apply to all support orders entered, reviewed or modified on or after the effective date of Act 114, and section 4(2) provided that section 4326(j) shall apply to support orders entered prior to the effective date of Act 114.

References in Text.  The act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code, referred to in the def. of "insurer" in subsec. (l), was repealed by the act of July 10, 2002 (P.L.749, No.110). The subject matter is now contained in Article XXIV of The Insurance Company Law of 1921.

Cross References.  Section 4326 is referred to in sections 4348, 6108 of this title.



Section 4327 - Postsecondary educational costs

§ 4327.  Postsecondary educational costs.

(a)  General rule.--Where applicable under this section, a court may order either or both parents who are separated, divorced, unmarried or otherwise subject to an existing support obligation to provide equitably for educational costs of their child whether an application for this support is made before or after the child has reached 18 years of age. The responsibility to provide for postsecondary educational expenses is a shared responsibility between both parents. The duty of a parent to provide a postsecondary education for a child is not as exacting a requirement as the duty to provide food, clothing and shelter for a child of tender years unable to support himself. This authority shall extend to postsecondary education, including periods of undergraduate or vocational education after the child graduates from high school. An award for postsecondary educational costs may be entered only after the child or student has made reasonable efforts to apply for scholarships, grants and work-study assistance.

(b)  Action to recover educational expenses.--An action to recover educational costs may be commenced:

(1)  by the student if over 18 years of age; or

(2)  by either parent on behalf of a child under 18 years of age, but, if the student is over 18 years of age, the student's written consent to the action must be secured.

(c)  Calculation of educational costs.--In making an award under this section, the court shall calculate educational costs as defined in this section.

(d)  Grants and scholarships.--The court shall deduct from the educational costs all grants and scholarships awarded to the student.

(e)  Other relevant factors.--After calculating educational costs and deducting grants and scholarships, the court may order either parent or both parents to pay all or part of the remaining educational costs of their child. The court shall consider all relevant factors which appear reasonable, equitable and necessary, including the following:

(1)  The financial resources of both parents.

(2)  The financial resources of the student.

(3)  The receipt of educational loans and other financial assistance by the student.

(4)  The ability, willingness and desire of the student to pursue and complete the course of study.

(5)  Any willful estrangement between parent and student caused by the student after attaining majority.

(6)  The ability of the student to contribute to the student's expenses through gainful employment. The student's history of employment is material under this paragraph.

(7)  Any other relevant factors.

(f)  When liability may not be found.--A court shall not order support for educational costs if any of the following circumstances exist:

(1)  Undue financial hardship would result to the parent.

(2)  The educational costs would be a contribution for postcollege graduate educational costs.

(3)  The order would extend support for the student beyond the student's twenty-third birthday. If exceptional circumstances exist, the court may order educational support for the student beyond the student's twenty-third birthday.

(g)  Parent's obligation.--A parent's obligation to contribute toward the educational costs of a student shall not include payments to the other parent for the student's living expenses at home unless the student resides at home with the other parent and commutes to school.

(h)  Termination or modification of orders.--Any party may request modification or termination of an order entered under this section upon proof of change in educational status of the student, a material change in the financial status of any party or other relevant factors.

(i)  Applicability.--

(1)  This act shall apply to all divorce decrees, support agreements, support orders, agreed or stipulated court orders, property settlement agreements, equitable distribution agreements, custody agreements and/or court orders and agreed to or stipulated court orders in effect on, executed or entered since, November 12, 1992.

(2)  In addition, this act shall apply to all pending actions for support. This section shall not supersede or modify the express terms of a voluntary written marital settlement agreement or any court order entered pursuant thereto.

(j)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Educational costs."  Tuition, fees, books, room, board and other educational materials.

"Postsecondary education."  An educational or vocational program provided at a college, university or other postsecondary vocational, secretarial, business or technical school.

(July 2, 1993, P.L.431, No.62, eff. imd.)

1993 Amendment.  Act 62 added section 4327. See the preamble to Act 62 in the appendix to this title for special provisions relating to legislative intent.



Section 4341 - Commencement of support actions or proceedings

SUBCHAPTER C

PROCEEDINGS GENERALLY

Sec.

4341.  Commencement of support actions or proceedings.

4342.  Expedited procedure.

4343.  Paternity.

4344.  Contempt for failure of obligor to appear.

4345.  Contempt for noncompliance with support order.

4346.  Contempt for noncompliance with visitation or partial custody order (Repealed).

4347.  Security for attendance or performance.

4348.  Attachment of income.

4349.  Consolidation of proceedings.

4350.  Effect of appeal.

4351.  Costs and fees.

4352.  Continuing jurisdiction over support orders.

4353.  Duty to report.

4354.  Willful failure to pay support order.

4355.  Denial or suspension of licenses.

§ 4341.  Commencement of support actions or proceedings.

(a)  Procedure.--A support action or proceeding under this chapter shall be commenced in the manner prescribed by the Rules of Civil Procedure governing actions of support.

(b)  Standing.--Any person caring for a child shall have standing to commence or continue an action for support of that child regardless of whether a court order has been issued granting that person custody of the child.

(c)  Jurisdiction.--The court shall exercise Statewide jurisdiction over the parties to a proceeding under this chapter.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4342 - Expedited procedure

§ 4342.  Expedited procedure.

(a)  General rule.--The Supreme Court shall by general rule provide for expedited procedures for the determination of paternity and the determination and enforcement of support. The procedures shall include an office conference; a conference summary to the court by the hearing officer; an opportunity for the court to enter an order without hearing the parties; and an opportunity for the parties to demand a full hearing by the court.

(b)  Alternate procedure.--The Supreme Court shall also provide an alternate expedited procedure which may be adopted by local rule of the courts of common pleas. The procedure shall include an office conference; an evidentiary hearing before a hearing officer who shall be an attorney; a transcript of the testimony; a report and recommendation to the court by the hearing officer; and an opportunity for the filing of exceptions with and argument before the court.

(c)  Long arm procedures.--The Supreme Court shall by general rule establish procedures for the exercise of long arm jurisdiction to establish paternity and to establish and enforce support. Long arm jurisdiction shall be used in preference to proceedings under Part VIII (relating to uniform interstate family support) or VIII-A (relating to intrastate family support) unless it would be more effective to proceed otherwise. Long arm proceedings may be commenced or continued in any county where the plaintiff resides regardless of whether the parties maintained a family domicile in that county.

(d)  Jurisdiction over nonresident.--(Deleted by amendment).

(e)  Default.--The court shall enter a default order establishing paternity and enforcing support upon a showing that the defendant has been properly served and has not appeared.

(f)  Hearsay exception.--For proceedings pursuant to this section, a verified petition, affidavit or document and a document incorporated by reference in any of them which would not be excluded under the hearsay rule if given in person is admissible in evidence if given under oath by a party or witness.

(g)  Payment record.--A copy of the record of support payments certified as a true copy of the original by the custodian of the record is evidence of facts asserted in it and is admissible to show whether payments were made.

(h)  Bills.--Copies of billing statements, bills for testing for parentage and for prenatal and postnatal health care of the mother and child furnished to the adverse party at least ten days before a court proceeding are admissible in evidence to prove the amount of the charges billed and to prove that the charges were reasonable, necessary and customary.

(i)  Transmission of documentary evidence.--Documentary evidence transmitted to the domestic relations section by telephone, telecopier or other means which do not provide an original writing may not be excluded from evidence based on the means of transmission.

(j)  Testimony.--In a proceeding under this part, a court may permit a party or witness to be deposed or to testify by telephone, audiovisual or other electronic means at a designated location.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; July 2, 1993, P.L.431, No.62, eff. imd.; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Apr. 4, 1996, P.L.58, No.20, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added subsecs. (f), (g), (h), (i) and (j). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1996 Amendment.  Act 20 amended subsec. (c) and deleted subsec. (d).

1994 Amendment.  Act 150 amended subsec. (a) and added subsec. (e).

Suspension by Court Rule.  Section 4342 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(2), as amended May 31, 2000, insofar as it provides that long arm jurisdiction shall be used in preference to proceedings under Part VIII-A relating to intrastate family support actions.

Section 4342(f) was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(4), as amended May 31, 2000, insofar as it is inconsistent with Rule 1910.26 as it relates to record hearings in support actions.



Section 4343 - Paternity

§ 4343.  Paternity.

(a)  Determination.--Where the paternity of a child born out of wedlock is disputed, the determination of paternity shall be made by the court in a civil action without a jury. A putative father may not be prohibited from initiating a civil action to establish paternity. The burden of proof shall be by a preponderance of the evidence. Bills for pregnancy, childbirth, postnatal care related to the pregnancy and genetic testing are admissible as evidence without requiring third-party foundation testimony and shall constitute prima facie evidence of amounts incurred for such services or for testing on behalf of the child. If there is clear and convincing evidence of paternity on the basis of genetic tests or other evidence, the court shall upon motion of a party issue a temporary order of support pending the judicial resolution of a dispute regarding paternity. The Supreme Court shall provide by general rule for entry of a default order establishing paternity upon a showing of service of process on the defendant and a subsequent failure to appear for scheduled genetic testing.

(b)  Limitation of actions.--

(1)  An action or proceeding under this chapter to establish the paternity of a child born out of wedlock must be commenced within 18 years of the date of birth of the child.

(2)  As of August 16, 1984, the requirement of paragraph (b)(1) shall also apply to any child for whom paternity has not yet been established and any child for whom a paternity action was brought but dismissed because of a prior statute of limitations of less than 18 years.

(c)  Genetic tests.--

(1)  Upon the request of any party to an action to establish paternity, supported by a sworn statement from the party, the court or domestic relations section shall require the child and the parties to submit to genetic tests. The domestic relations section shall obtain an additional genetic test upon the request and advance payment by any party who contests the initial test.

(2)  Genetic test results indicating a 99% or greater probability that the alleged father is the father of the child shall create a presumption of paternity which may be rebutted only by clear and convincing evidence that the results of the genetic tests are not reliable in that particular case.

(3)  To ensure the integrity of the specimen and that the proper chain of custody has been maintained, the genetic tests of the biological mother, the child or children in question and the alleged father should be conducted by an established genetic-testing laboratory in the course of its regularly conducted business activity, and certified records should be issued. The certified records shall be admissible into evidence without further foundation, authentication or proof of accuracy if no objection is made within ten days prior to trial. The laboratory must be certified by either the American Association of Blood Banks or the American Association for Histocompatibility and Immunogenetics.

(4)  If the court or domestic relations section orders genetic testing, the domestic relations section shall pay the cost of the test, subject to recoupment from the alleged father if paternity is established.

(5)  A determination of paternity made by another state, whether through judicial proceedings, administrative proceedings or by acknowledgment of paternity, shall be given full faith and credit in the courts of this Commonwealth.

(6)  A determination of nonpaternity made by another state with respect to a public assistance recipient shall not be binding upon the Department of Public Welfare unless the defendant shows that the department had actual notice of the proceedings, including the date and time of any trial, and a fair opportunity to participate in all material proceedings through counsel of its own choice.

(Dec. 20, 1989, P.L.654, No.81, eff. imd.; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsecs. (a) and (c)(1), (4) and (6). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1994 Amendment.  Act 150 amended subsec. (c). Section 5 of Act 150 provided that the amendment of section 4343 shall apply to all actions pending on the effective date of Act 150.

Cross References.  Section 4343 is referred to in section 4305 of this title.



Section 4344 - Contempt for failure of obligor to appear

§ 4344.  Contempt for failure of obligor to appear.

A person who willfully fails or refuses to appear in response to a duly served order or other process under this chapter may, as prescribed by general rule, be adjudged in contempt. Contempt shall be punishable by any one or more of the following:

(1)  Imprisonment for a period not to exceed six months.

(2)  A fine not to exceed $500.

(3)  Probation for a period not to exceed six months.

Cross References.  Section 4344 is referred to in section 4345 of this title.



Section 4345 - Contempt for noncompliance with support order

§ 4345.  Contempt for noncompliance with support order.

(a)  General rule.--A person who willfully fails to comply with any order under this chapter, except an order subject to section 4344 (relating to contempt for failure of obligor to appear), may, as prescribed by general rule, be adjudged in contempt. Contempt shall be punishable by any one or more of the following:

(1)  Imprisonment for a period not to exceed six months.

(2)  A fine not to exceed $1,000.

(3)  Probation for a period not to exceed one year.

(b)  Condition for release.--An order committing a defendant to jail under this section shall specify the condition the fulfillment of which will result in the release of the obligor.

(Oct. 16, 1996, P.L.706, No.124, eff. 60 days)

Cross References.  Section 4345 is referred to in sections 4326, 4353 of this title.



Section 4346 - Contempt for noncompliance with visitation or partial custody order (Repealed)

§ 4346.  Contempt for noncompliance with visitation or partial custody order (Repealed).

2010 Repeal.  Section 4346 was repealed November 23, 2010, P.L.1106, No.112, effective in 60 days.



Section 4347 - Security for attendance or performance

§ 4347.  Security for attendance or performance.

At any stage of the proceedings under this chapter, upon affidavit filed that the obligor is about to leave this Commonwealth or the judicial district or, where in the judgment of the court, the obligor has habitually failed to comply with court orders under this chapter, the court may, as prescribed by general rule, issue appropriate process directing that the obligor be brought before the court and may direct that the obligor give security to appear when directed by the court or to comply with any order of the court.



Section 4348 - Attachment of income

§ 4348.  Attachment of income.

(a)  Existing and certain future orders.--All orders of support existing as of the effective date of this provision, as well as all orders of support entered or modified after the effective date of this provision but before June 30, 1990, shall provide for mandatory attachment of income:

(1)  if the obligor is in arrears in payment in an amount equal to or greater than one month's support obligation;

(2)  at the request of the obligor;

(3)  at the request of the obligee; or

(4)  as of July 1, 1991, except as provided by subsection (b)(1) and (2).

(b)  Future orders.--All orders of support entered or modified on or after July 1, 1990, shall, as part of the order, provide for the mandatory attachment of income unless:

(1)  the obligor is not in arrears in payment in an amount equal to or greater of one month's support obligation; and

(2)  (i)  one of the parties demonstrates, and the court finds, that there is good cause not to require immediate income withholding; or

(ii)  a written agreement is reached between the parties which provides for an alternative arrangement.

The court may, on its own motion, order the attachment of the obligor's income where the court has a reasonable basis to believe the obligor will not comply with the order of support. In making this determination, the court may consider evidence of the person's previous violations of orders entered in any jurisdiction or evidence that the obligor has attempted to conceal income or to transfer, convey or encumber property in order to reduce the obligor's support obligation. Attachment shall occur under this subsection without amendment to the order of support and, if arrearages occur, without the need for a judicial or administrative hearing.

(c)  Assessment of penalty.--The court may impose a penalty of not more than 10% on any amount in arrears for 30 days or more if the court determines that the arrearage was willful.

(d)  Arrearages.--If support arrearages exist at the time of the entry of the order, the order shall specify all of the following:

(1)  To whom an arrearage is owed and the amount of the arrearage.

(2)  The period of time for which the arrearage is calculated.

(3)  The amount of periodic support to be applied to current support and the amount to be applied to arrearages.

(4)  If support arrearages are owed to more than one obligee, how payments are to be divided and in which priority.

(5)  A direction that all payments are to be credited to current support obligations first, with any payment in excess to be applied to arrearages.

(d.1)  Insurance.--If an obligor or obligee is in violation of an order under section 4326(j)(3) (relating to mandatory inclusion of child medical support), the attachment shall be in favor of the appropriate provider of health care coverage.

(e)  Attachment process.--

(1)  The obligor shall be given notice of the attachment of his income. Such notice shall specify all of the following:

(i)  The amount to be withheld on account of current support and on account of arrears.

(ii)  That the order of attachment shall apply to current and future employers.

(iii)  That the grounds for contesting the order of attachment shall be limited to mistakes of fact. Mistakes of fact shall be limited to errors in the amount of current support owed, errors in the amount of arrearage, an attachment in excess of the maximum amount set forth in subsection (g) or mistaken identity of the obligor.

(iv)  That attachment has occurred or shall occur in all cases within ten days of the issuance of the notice.

(v)  A notice of how and when the order may be contested.

(2)  To contest the order, the obligor must appear before the domestic relations section no later than ten days after issuance of the notice, at which time it will be determined if a mistake of fact has occurred. If so, the order shall be modified accordingly.

(f)  Request of obligor.--The court shall also order the attachment of income where the obligor so requests.

(g)  Maximum amount.--The maximum amount of any attachment under this section shall not exceed the limits set forth in the Consumer Credit Protection Act (Public Law 90-321, 15 U.S.C. § 1601 et seq.).

(h)  Termination.--The court may order the termination of an order of attachment in any of the following instances:

(1)  The support obligation has terminated and the total arrearages are paid.

(2)  Where the payee cannot be located and it becomes impossible to forward payments.

(3)  The result would be unconscionable.

(i)  Notice to employer.--The employer of an obligor shall be given notice of the attachment as provided by the Rules of Civil Procedure governing support. This notice shall include reference to subsections (g), (k), (l), (n) and (o) and all of the following:

(1)  The amount to be attached.

(2)  That the attachment shall be implemented as soon as possible and no later than 14 days from the issuance of the notice to the employer.

(3)  That the attachment payment must be sent to the domestic relations section or State disbursement unit, as appropriate, within seven business days of the date the obligor is paid.

(4)  That the attachment order is binding upon the employer until further notice.

(5)  That the employer may combine attachment payments into a single payment to the domestic relations section and separately identify the portions attributable to each obligor.

(6)  That the employer must notify the domestic relations section when the obligor terminates employment and provide his last known address and the new employer's name and address, if known.

(j)  Effect of compliance by employer.--Compliance by an employer with an order of attachment of income that is regular on its face operates as a discharge of the civil liability of the employer to the obligor as to that portion of the employment income of the obligor affected. An employer shall not be subject to criminal or civil liability to any individual or agency for conduct in compliance with the order. The employer may deduct from the income of the obligor 2% of the amount paid under the order for reimbursement of the expense in complying with the order. In no case shall the employer's reimbursement be deducted from the amount of the support order.

(k)  Effect of noncompliance by employer.--

(1)  An employer or officer or employee thereof who willfully fails to comply with an order of attachment under this chapter may, as prescribed by general rule, be adjudged in contempt and committed to jail or fined by the court.

(2)  The employer shall be liable for any amount the employer willfully fails to withhold from income due an employee under an order of attachment of income and any amount which is withheld from such income but not forwarded to the domestic relations office.

(3)  The court may, pursuant to general rule, attach funds or property of an employer.

(l)  Disciplinary action by employer prohibited.--

(1)  When an order of attachment on income withholding is about to be or has been entered, an employer or officer or employee thereof shall not use the attachment or possibility thereof as a basis, in whole or in part, for the refusal to employ or for the discharge of an employee or for any disciplinary action against or demotion of an employee. In case of a violation of this subsection, the employer or officer or employee thereof may be adjudged in contempt and committed to jail or fined by the court.

(2)  Any employee aggrieved by a violation of this subsection shall have the substantive right to bring an action for damages by reason of such violation in a court of competent jurisdiction.

(3)  The department or a domestic relations section may impose a civil penalty of up to $1,000 per violation against any employer that willfully violates the provisions of this subsection or that willfully fails to withhold income or to pay such amounts to the State disbursement unit.

(m)  Certify income.--Upon request of the domestic relations section, the employer shall report and certify the income of an employee.

(n)  Bonding.--The court may attach forms of income other than wages, assets, including spendthrift trusts, and private, public, State, county and municipal pensions, and include bonding or other requirements in cases involving obligors whose income is from sources other than wages, in order to assure that support owed by obligors in this Commonwealth will be collected without regard to the types of these obligors' income or the nature of their income-producing activities.

(o)  Priority of attachment.--(Deleted by amendment).

(p)  Nonresidents.--Income attachment shall be available to obligees residing outside this Commonwealth where the income of the obligor is derived in this Commonwealth.

(q)  Priority of attachment.--An order of attachment for support shall have priority over any attachment, execution, garnishment or wage assignment. The Supreme Court shall by general rule provide for priorities for withholding and allocating income withheld for multiple child support obligees received by an employer for the same obligor under this section and Chapter 75 (relating to direct enforcement of order of another state without registration).

(r)  Information requests.--

(1)  Upon the request of the department, a county domestic relations section or a child support agency of another state, any employer doing business within this Commonwealth, including a for-profit, not-for-profit or governmental employer, shall promptly provide information regarding the employment, compensation and benefits of any employee or contractor of the employer.

(2)  In addition to any other remedy allowed by law, the department may impose a civil penalty of up to $1,000 per violation on an individual or entity that willfully fails to comply with a request for information under paragraph (1).

(Dec. 20, 1989, P.L.654, No.81, eff. imd.; Dec. 4, 1992, P.L.757, No.114, eff. 90 days; Oct. 16, 1996, P.L.706, No.124, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment.  Act 127 added subsec. (r). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment.  Act 58 amended subsecs. (b), (e)(1) intro. par., (i) and (iv) and (2), (i)(3), (j) and (l)(1), deleted by amendment subsec. (o) and added subsecs. (l)(3) and (q). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1992 Amendment.  Act 114 added subsec. (d.1). Section 4(2) of Act 114 provided that subsec. (d.1) shall apply to support orders entered prior to the effective date of Act 114.

1989 Amendment.  Act 81 amended subsecs. (a) and (b).

Cross References.  Section 4348 is referred to in sections 4305, 4326, 7101, 7605, 8101 of this title.



Section 4349 - Consolidation of proceedings

§ 4349.  Consolidation of proceedings.

In order to facilitate frequent and unimpeded contact between children and parents, a judge may consolidate with a support action or proceeding any proceeding commenced for visitation rights, sole or shared custody, temporary or permanent custody or any other matters pertaining to support authorized by law which fairly and expeditiously may be determined and disposed of in the support action or proceeding.



Section 4350 - Effect of appeal

§ 4350.  Effect of appeal.

An appeal from an order of support entered pursuant to this chapter shall not operate as a supersedeas unless so ordered by the court.



Section 4351 - Costs and fees

§ 4351.  Costs and fees.

(a)  General rule.--If an obligee prevails in a proceeding to establish paternity or to obtain a support order, the court may assess against the obligor filing fees, reasonable attorney fees and necessary travel and other reasonable costs and expenses incurred by the obligee and the obligee's witnesses. Attorney fees may be taxed as costs and shall be ordered to be paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee shall have priority over fees, costs and expenses.

(a.1)  Annual fee.--The Commonwealth shall impose a fee of $25 in each case in which an individual has never received assistance under Title IV-A of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.) and for whom the Commonwealth has collected at least $500 of support in a Federal fiscal year. The Commonwealth shall pay the $25 fee for those cases in which the annual collection is between $500 and $1,999.99. The $25 fee shall be collected from the custodial parent in cases where annual collections equal $2,000 or more.

(b)  Lack of good cause for failure to pay on time.--If the court determines that the person subject to a child support order did not have good cause for failing to make child support payments on time, it may further assess costs and reasonable attorney fees incurred by the party seeking to enforce the order.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; May 13, 2008, P.L.144, No.16, eff. imd.)

2008 Amendment.  Act 16 added subsec. (a.1), retroactive to March 31, 2008.

1997 Amendment.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4352 - Continuing jurisdiction over support orders

§ 4352.  Continuing jurisdiction over support orders.

(a)  General rule.--The court making an order of support shall at all times maintain jurisdiction of the matter for the purpose of enforcement of the order and for the purpose of increasing, decreasing, modifying or rescinding the order unless otherwise provided by Part VIII (relating to uniform interstate family support) or VIII-A (relating to intrastate family support) without limiting the right of the obligee, or the department if it has an assignment or other interest, to institute additional proceedings for support in any county in which the obligor resides or in which property of the obligor is situated. The Supreme Court shall by general rule establish procedures by which each interested party shall be notified of all proceedings in which support obligations might be established or modified and shall receive a copy of any order issued in a case within 14 days after issuance of such order. A petition for modification of a support order may be filed at any time and shall be granted if the requesting party demonstrates a substantial change in circumstances.

(a.1)  Automatic review.--Upon request of either parent, or automatically if there is an assignment under Title IV-A of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.), each order of support shall be reviewed at least once every three years from the date of establishment or the most recent review. The review shall be for the purpose of making any appropriate increase, decrease, modification or rescission of the order. During the review, taking into the account the best interest of the child involved, the court shall adjust the order, without requiring proof of a change in circumstances, by applying the Statewide guidelines or a cost-of-living adjustment in accordance with a formula developed by general rule. Automated methods, including automated matches with wage or State income tax data, may be used to identify the support orders eligible for review and implement appropriate adjustments.

(a.2)  Effect of incarceration.--Incarceration, except incarceration for nonpayment of support, shall constitute a material and substantial change in circumstance that may warrant modification or termination of an order of support where the obligor lacks verifiable income or assets sufficient to enforce and collect amounts due.

(b)  Notice.--Each party subject to an automatic child support review shall receive:

(1)  thirty days' advance notice of the right of such party to request a review and adjustment of the order, except when the adjustment results from a cost-of-living adjustment or other automated adjustment;

(2)  a copy of any order establishing, modifying or rescinding a child support obligation or, in the case of a denied petition for modification, a notice of determination that there should be no change in the amount of the child support order, within 14 days after issuance of such order or determination; and

(3)  a 30-day period from the date of the notice of a cost-of-living adjustment or other automated adjustment to request an individual review and adjustment in accordance with the Statewide guideline.

(c)  Transfer of action.--Where neither party to the action resides or is employed in the county wherein the support action was filed, the court may transfer the matter to any county wherein either party resides or where the defendant is regularly employed. If one of the parties resides outside of this Commonwealth, the action may be transferred to the county of residence or employment of the other party.

(d)  Arrears as judgments.--On and after the date it is due, each and every support obligation shall constitute a judgment against the obligor by operation of law, with the full force, effect and attributes of a judgment of court, including the ability to be enforced, and shall be entitled as a judgment to full faith and credit in this or any other state. Overdue support obligations of this or any other state which are on record at the county domestic relations section shall constitute a lien by operation of law against all real property owned by the obligor within the county as provided in subsection (d.1). The department shall develop and implement a system for providing notice to the public of liens arising out of overdue support obligations. The system and its procedures shall ensure convenient access to lien information and shall address hours of access by the business community and the general public and access via modem or automated means. Thirty days after publication of notice in the Pennsylvania Bulletin that the system has been established, any lien on record shall constitute a lien against any real property in this Commonwealth owned by the obligor and shall also have the effect of a fully perfected security interest in personal property owned by the obligor in which a security interest can arise. The department shall consult with the Department of Transportation in the development of this system to enforce compliance with this subsection as it applies to liens on motor vehicles. The Supreme Court shall by general rule establish procedures for the recording of liens of other states at the county domestic relations section and for the enforcement of liens arising from overdue support without prior judicial notice or hearing. A bona fide good faith purchaser of personal property for value which is subject to a lien under this subsection acquires all title which the transferor had or had the power to transfer pursuant to 13 Pa.C.S. Ch. 24 (relating to title, creditors and good faith purchasers), and the obligee shall have all rights against such property which would be preserved to a fully perfected secured creditor under 13 Pa.C.S. Div. 9 (relating to secured transactions; sales of accounts, contract rights and chattel paper). The obligation for payment of arrears or overdue support shall terminate by operation of law when all arrears or overdue support has been paid.

(d.1)  Real property liens.--

(1)  Overdue support shall be a lien on real estate within the county in which the overdue support is on record at the county domestic relations section if:

(i)  the underlying support action is pending in the county domestic relations section or is being enforced by the county domestic relations section;

(ii)  notice of the existence of the support action is available to the public through a docket book or automated means; and

(iii)  the county domestic relations section is able to determine the amount of overdue support by reference to its records and is able to provide the amount of the overdue support upon request.

(2)  The priority and amount of a lien for overdue support shall be determined as follows:

(i)  The date of the lien for purposes of determining priority shall be determined separately for each unpaid overdue support payment. The date shall be the later of:

(A)  the date the obligor obtains a real property interest which may be subject to a lien;

(B)  the date the overdue support becomes a lien under paragraph (1); or

(C)  January 1, 1998.

(ii)  The amount of the lien on any date shall be the amount of overdue support shown on that date in the records of the domestic relations section.

(3)  Upon request of any person, the domestic relations section shall issue a written certification of the amount of overdue support owed by an individual as of the date of the certification and shall note on the docket the date of certification and the amount certified. The interests of any purchaser of real estate for value, mortgagee or other lienor that in good faith purchases the real estate or lends money on the security of the real estate and that records, within 30 days before or 60 days after the date of issuance of a certificate under this paragraph, a deed, mortgage or other encumbrance against the real estate shall not be subject to any lien for overdue support in excess of the amount shown on the certification.

(4)  The amount of overdue support owed by an obligor and the name of the obligor shall be public information and shall be deemed a public record subject to the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(5)  A lien arising from overdue support:

(i)  shall automatically attach to after-acquired property owned by the obligor;

(ii)  shall retain its priority without renewal or revival;

(iii)  shall continue to encumber the property upon sale or other transfer;

(iv)  shall not be divested upon a judicial sale or execution by a person with a lien with less priority;

(v)  shall not attach to the interest of any other co-owner in the property;

(vi)  shall expire 20 years after the due date of the last unsatisfied overdue support payment; and

(vii)  may be released by the court as against abandoned or distressed real property at the request of a governmental unit in order to facilitate the property's sale and rehabilitation.

(6)  The domestic relations section:

(i)  shall satisfy the lien promptly upon payment but no later than 60 days following receipt of the payment;

(ii)  may charge a fee not to exceed the lesser of its estimated cost of producing the report or $20 for the issuance of a lien certification or other written report of the overdue support obligations of an obligor;

(iii)  shall provide to the prothonotary of the county the identity of obligors and amount of overdue support to be used to make the information available to the public. The information shall be updated at least monthly and shall be provided by a paper listing, diskette or any other electronic means until the Statewide system under subsection (d) is implemented; and

(iv)  shall transmit at least every 60 days to credit bureaus directly or through the department reports and updates regarding the liens for overdue support.

(7)  The domestic relations section or employees thereof shall not be liable for errors in the certification of amounts of overdue support or satisfaction of liens for overdue support except as provided in 42 Pa.C.S. § 8550 (relating to willful misconduct).

(8)  Support may cease to be overdue if a revised payment schedule is established by the court, but any lien which has previously arisen against real estate shall remain in effect until paid or divested.

(9)  Notwithstanding paragraphs (2) and (3), the interests of any person who recorded a deed, mortgage or other instrument creating an interest in or lien against real estate on or after January 1, 1998, and before the effective date of this subsection shall not be subject to a lien for any overdue support accruing on or after the date the deed, mortgage or other instrument creating the interest or lien was recorded.

(e)  Retroactive modification of arrears.--No court shall modify or remit any support obligation, on or after the date it is due, except with respect to any period during which there is pending a petition for modification. If a petition for modification was filed, modification may be applied to the period beginning on the date that notice of such petition was given, either directly or through the appropriate agent, to the obligee or, where the obligee was the petitioner, to the obligor. However, modification may be applied to an earlier period if the petitioner was precluded from filing a petition for modification by reason of a significant physical or mental disability, misrepresentation of another party or other compelling reason and if the petitioner, when no longer precluded, promptly filed a petition. In the case of an emancipated child, arrears shall not accrue from and after the date of the emancipation of the child for whose support the payment is made.

(f)  Foreign support orders.--(Deleted by amendment).

(g)  Notice to obligors and obligees.--The domestic relations section shall mail notice to obligors and obligees of existing orders informing them that such orders may attain the status of a judgment by operation of law. The notice shall explain the nature of a judgment by operation of law and its effect. Further, the notice shall advise each party to a support proceeding of the party's duty to advise the domestic relations section of material changes in circumstance and of the necessity to promptly request a modification as soon as circumstances change.

(g.1)  Nondisclosure of certain information.--If the court finds in an ex parte or other proceeding or if an existing order provides that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, the court shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this part. Any court order under this subsection must be docketed in the domestic relations section.

(g.2)  Work activities.--If an obligor owes overdue support with respect to any child receiving cash or medical assistance, the court shall upon motion of the department or domestic relations section order that overdue support be paid in accordance with a plan approved by the court or that the obligor participate in work activities approved by the department. Work activities include:

(1)  Subsidized or unsubsidized public or private sector employment.

(2)  Work experience programs.

(3)  Work training programs.

(4)  Community service programs.

(5)  Job search requirements.

(6)  Job readiness programs.

(7)  Education directly related to employment.

(8)  Attendance at secondary school.

(9)  For a person who has not graduated high school, study leading to a high school diploma or equivalent.

(g.3)  Fraudulent transfers.--The court may void any fraudulent transfer by the obligor pursuant to 12 Pa.C.S. Ch. 51 (relating to fraudulent transfers). It shall be a rebuttable presumption that a transfer by an obligor is fraudulent as to an obligee if the transfer was made for less than reasonably equivalent value and the transfer occurred after the initiation of a proceeding to establish or enforce support.

(h)  Applicability.--This section applies to all support orders whether entered under this chapter or any other statute.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Dec. 20, 1989, P.L.654, No.81, eff. imd.; Apr. 4, 1996, P.L.58, No.20, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.; May 13, 2008, P.L.144, No.16, eff. imd.)

2008 Amendment.  Act 16 amended subsec. (a.1) and added subsec. (a.2), retroactive to March 31, 2008.

1998 Amendment.  Act 127 amended subsec. (d) and added subsec. (d.1). Section 15 of Act 127 provided that nothing in Act 127 shall impair the priority or validity of any lien recorded prior to the effective date of Act 127. Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment.  Act 58 amended subsecs. (a), (b) and (d) and added subsecs. (a.1), (g.1), (g.2) and (g.3). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1996 Amendment.  Act 20 amended subsec. (a) and deleted subsec. (f).

Suspension by Court Rule.  Section 4352(d) was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(5), as amended May 31, 2000, insofar as it is inconsistent with Rule 1910.22 providing that overdue support on public record at the domestic relations section constitutes a lien of record against all real property within the state of Pennsylvania which is owned by the obligor.

Section 4352(d.1) was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(6), as amended May 31, 2000, only insofar as subsection (d.1)(1) provides that the underlying support action shall either be pending at the county domestic relations section or shall be enforced by the county domestic relations section in order for a lien to arise to arise against real property located in that county.

References in Text.  Division 9 of Title 13, referred to in subsec. (d), was repealed and added by the act of June 8, 2001 (P.L.123, No.18). Present Division 9 relates to secured transactions.

The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (d.1)(4), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 4353 - Duty to report

§ 4353.  Duty to report.

(a)  Notice of changes affecting support.--An individual who is a party to a support proceeding shall notify the domestic relations section, the department and the other parties in writing or by personal appearance within seven days of any material change in circumstances relevant to the level of support or the administration of the support order, including, but not limited to:

(1)  change of employment; and

(2)  change of personal address or change of address of any child receiving support.

(a.1)  Delivery.--In any subsequent child support enforcement action between the parties, upon sufficient showing that due diligence has been made to ascertain the location of a party, the court or the department may deem due process requirements for notice and service of process to be met with respect to the party upon delivery of written notice to the most recent residential address or employer address filed with the domestic relations section or the department pursuant to subsection (a).

(a.2)  Notice of location information.--Each party to a support proceeding shall file with the domestic relations section and the department, and update as appropriate, information on the location and identity of the party, including Social Security number, residential and mailing addresses, telephone numbers, driver's license number and name, address and telephone number of employer.

(b)  Failure to give notice.--Willful failure to comply with this section may be adjudged in contempt of court pursuant to section 4345 (relating to contempt for noncompliance with support order).

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsec. (a) and added subsecs. (a.1) and (a.2). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.



Section 4354 - Willful failure to pay support order

§ 4354.  Willful failure to pay support order.

(a)  Offense defined.--An individual who willfully fails to comply with a support order of a court of this Commonwealth when the individual has the financial ability to comply with the support order commits an offense.

(b)  Application.--This section applies to all support cases, whether civil or criminal and whether the defendant is married, unmarried, separated or divorced.

(c)  Jurisdiction.--Exclusive original jurisdiction of a proceeding under this section is vested in the courts of common pleas of this Commonwealth.

(d)  Grading.--

(1)  Except as otherwise provided for in paragraph (2), an offense under this section shall constitute a summary offense.

(2)  An offense shall be graded a misdemeanor of the third degree if the individual convicted of the offense established residence outside this Commonwealth with the intention of not complying with the support order and either of the following apply:

(i)  the offense is a second or subsequent offense under this section; or

(ii)  the individual owes support in an amount equal to or greater than 12 months of the monthly support obligation.

(e)  Costs and expenses to be borne by individual.--An individual convicted of an offense under this section who is apprehended outside this Commonwealth shall, in addition to any other sentence imposed, be sentenced to pay the costs and expenses of rendition.

(Mar. 25, 1988, P.L.296, No.35, eff. imd.; Oct. 9, 2008, P.L.1384, No.104, eff. 60 days)



Section 4355 - Denial or suspension of licenses

§ 4355.  Denial or suspension of licenses.

(a)  General rule.--Except as provided in subsection (d.1), where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed to comply with a visitation or partial custody order pursuant to section 4346 (relating to contempt for noncompliance with visitation or partial custody order) or an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court, the domestic relations section or the department shall issue an order directing any licensing authority to:

(1)  prohibit the issuance or renewal of a license of the obligor or other individual; or

(2)  require the suspension of the license of the obligor or other individual.

(b)  Notice to obligor or other individual.--

(1)  Prior to the issuance of an order to suspend, nonrenew or deny a license, the obligor or other individual shall be given advance notice. The notice shall specify:

(i)  The amount of arrears owed, if applicable.

(ii)  How, when and where the notice can be contested.

(iii)  That the grounds for contesting the notice shall be limited to mistakes of fact. Mistakes of fact shall be limited to errors in the amount of arrears owed or mistaken identity of the obligor.

(iv)  That an order to the licensing authority to automatically suspend, nonrenew or deny the license will occur in all cases 30 days after issuance of the notice unless the arrearage is paid, a periodic payment schedule is approved by the court or the individual is excused from the failure to comply with the warrant or subpoena.

(2)  The Supreme Court shall by general rule provide a procedure for the court or disciplinary board to deny, suspend or not renew the license of an attorney who owes past due support in a manner comparable to the procedures set forth in this section.

(c)  Order.--

(1)  Thirty days after the issuance of the notice, if the obligor has not paid the arrearage, entered into a court-approved periodic payment schedule or, if applicable, the obligor or other individual has not been excused from complying with the warrant or subpoena, the court, the domestic relations section or department shall direct or cause an order to be issued to the licensing authority to suspend or deny the issuance or renewal of a license. Upon receipt, the licensing authority shall immediately comply with the order or directive. The licensing authority shall have no authority to stay implementation of the order or to hold a hearing except in cases of mistaken identity.

(2)  An order providing for a periodic payment schedule shall also provide that failure to comply with the schedule shall result in the immediate suspension, nonrenewal or denial of the obligor's license.

(3)  Subject to section 4377(c) (relating to appeals), to contest the order, the obligor or other individual must appear before the domestic relations section not later than ten days after issuance of the order. The grounds for contesting shall be limited to mistakes of fact. If, as determined by the domestic relations section, a mistake of fact has occurred, the action shall be modified accordingly within ten days.

(d)  Reinstatement or issuance of license.--Where an order or directive has been issued pursuant to subsection (c) and the obligor has satisfied the arrearage or entered into a court-approved payment plan or, if applicable, the obligor or other individual has been excused from the failure to comply with the subpoena or warrant, the court, the domestic relations section or the department shall order or direct the licensing authority to reinstate or issue the license to the obligor or other individual. Upon receipt of the order, the licensing authority shall reinstate or issue the license immediately, provided that the obligor or other individual meets any and all other requirements for issuance or reinstatement.

(d.1)  Special procedures for operating privilege.--

(1)  Where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court, the domestic relations section or the department may issue an order directing the Department of Transportation to:

(i)  prohibit the issuance or renewal of a license of the obligor or other individual; or

(ii)  require the suspension of the license of the obligor or other individual.

(2)  Prior to the issuance of an order to suspend, nonrenew or deny a license, the obligor or other individual shall be given advance notice. The notice shall specify:

(i)  The amount of arrears owed, if applicable.

(ii)  How, when and where the notice can be contested.

(iii)  That the grounds for contesting the notice shall be limited to mistakes of fact. Mistakes of fact shall be limited to errors in the amount of arrears owed or mistaken identity of the obligor.

(iv)  That an order to the Department of Transportation to automatically suspend, nonrenew or deny the license will occur in all cases 30 days after issuance of the notice unless the arrearage is paid, a periodic payment schedule is approved by the court or the individual is excused from the failure to comply with the warrant or subpoena.

(3)  Any order issued to the Department of Transportation pursuant to this section shall be issued as agreed upon by the department and the Department of Transportation. The order may be transmitted electronically or by other methods.

(4)  Upon receipt of an order or directive from a court, the domestic relations section or the department authorizing the Department of Transportation to suspend the operating privilege of an obligor or other individual, the Department of Transportation shall immediately suspend the operating privilege of that obligor or other individual. Upon receipt of an order from the court or the domestic relations section or a directive from the department authorizing the Department of Transportation to restore the operating privilege of an obligor or other individual, the Department of Transportation shall immediately restore the operating privilege of that obligor or other individual if the person complies with the provisions of 75 Pa.C.S. § 1960 (relating to reinstatement of operating privilege or vehicle registration).

(5)  An insurer may not increase premiums, impose a surcharge or rate penalty, make a driver record point assignment for automobile insurance or cancel or refuse to renew an automobile insurance policy on account of a suspension under this section.

(6)  There shall be no right to appeal from a suspension under this section pursuant to 75 Pa.C.S. § 1550 (relating to judicial review). Subject to section 4377(c) (relating to power to expedite support cases), the sole remedy shall be to petition the court which entered the underlying support order resulting in the suspension, revocation or refusal to issue or renew the license.

(d.2)  Special procedures for recreational licenses issued by Pennsylvania Game Commission.--

(1)  Where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court may issue an order directing the Pennsylvania Game Commission to prohibit the issuance or renewal of a recreational license of the obligor or other individual or to require the suspension of the recreational license of the obligor or other individual.

(2)  Procedures for notice of suspension, nonrenewal or denial, issuance of the appropriate order and reinstatement of a recreational license shall be in accordance with subsections (b), (c) and (d).

(3)  Upon receipt of an order from a court requiring the Pennsylvania Game Commission to refuse to issue or renew or to revoke or suspend the recreational license of the obligor or other individual, the Pennsylvania Game Commission shall immediately comply with the order. Upon receipt of an order from the court authorizing the Pennsylvania Game Commission to restore the recreational license of an obligor or other individual, the Pennsylvania Game Commission shall immediately restore the recreational license of the obligor or other individual if the obligor or other individual complies with the provisions of 34 Pa.C.S. Ch. 27 (relating to hunting and furtaking licenses).

(4)  There shall be no right to appeal from a refusal to issue or renew or from a revocation or suspension under this section. The sole remedy shall be to petition the court which entered the underlying support order which resulted in the revocation, suspension or refusal to issue or renew the recreational license.

(d.3)  Special procedures for licenses issued by Pennsylvania Fish and Boat Commission.--

(1)  Where the domestic relations section or the department has been unable to attach the income of an obligor and the obligor owes support in an amount equal to or greater than three months of the monthly support obligation or where an individual has failed, after appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings, the court may issue an order directing the Pennsylvania Fish and Boat Commission to prohibit the issuance or renewal of a recreational license of the obligor or other individual or to require the suspension of the recreational license of the obligor or other individual.

(2)  Procedures for notice of suspension, nonrenewal or denial, issuance of the appropriate order and reinstatement of a recreational license shall be in accordance with subsections (b), (c) and (d).

(3)  Upon receipt of an order from a court requiring the Pennsylvania Fish and Boat Commission to refuse to issue or renew or to revoke or suspend the recreational license of the obligor or other individual, the Pennsylvania Fish and Boat Commission shall immediately comply with the order. Upon receipt of an order from the court authorizing the Pennsylvania Fish and Boat Commission to restore the recreational license of an obligor or other individual, the Pennsylvania Fish and Boat Commission shall immediately restore the recreational license of the obligor or other individual if the obligor or other individual complies with the provisions of 30 Pa.C.S. Ch. 27 (relating to fishing licenses).

(4)  There shall be no right to appeal from a refusal to issue or renew or from a revocation or suspension under this section. The sole remedy shall be to petition the court which entered the underlying support order which resulted in the revocation, suspension or refusal to issue or renew the license.

(d.4)  Implementation.--The department may promulgate regulations and issue directives to coordinate and carry out the provisions of this section.

(d.5)  Construction.--This section shall supersede any conflicting provision in any other State law unless the provision specifically references this section and provides to the contrary.

(d.6)  Immunity.--The court, the domestic relations section, the Department of Public Welfare, the Department of Transportation, the Pennsylvania Game Commission, the Pennsylvania Fish and Boat Commission or any employee of any of these entities or any person appointed by the Pennsylvania Game Commission or the Pennsylvania Fish and Boat Commission to issue licenses and permits pursuant to the applicable provisions of 30 Pa.C.S. (relating to fish) and 34 Pa.C.S. (relating to game) shall not be subject to civil or criminal liability for carrying out their duties under this section.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"License."  A license, certificate, permit or other authorization to:

(1)  engage in a profession, trade or business in this Commonwealth or a political subdivision or agency thereof; or

(2)  operate a motor vehicle for personal or commercial purposes.

"Licensing authority."  Any entity of the Commonwealth, political subdivision or agency thereof which issues a license.

"Operating privilege."  The privilege to apply for and obtain a license to use as well as the privilege to use a vehicle on a highway as authorized under Title 75 (relating to vehicles).

"Recreational license."  A hunting or fishing license.

(July 2, 1993, P.L.431, No.62, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment.  Act 127 amended subsec. (d.6). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1997 Amendment.  Act 58 amended the section heading and subsecs. (a), (b) heading, (1) intro. par., (i) and (iv) and (2), (c)(1) and (3), (d) and (e) and added subsecs. (d.1), (d.2), (d.3), (d.4), (d.5) and (d.6). Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

1993 Amendment.  Act 62 added section 4355.

Cross References.  Section 4355 is referred to in sections 4377, 5323 of this title.



Section 4361 - Execution of support order against entireties property

SUBCHAPTER D

PROCEEDINGS AGAINST ENTIRETIES PROPERTY

Sec.

4361.  Execution of support order against entireties property.

4362.  Plaintiff's share of proceeds of sale.

4363.  Trustee to distribute proceeds of sale.

4364.  Credit to plaintiff who purchases property.

4365.  Rights of divorced person in entireties property sold for support.

4366.  Other enforcement remedies preserved.

Enactment.  Subchapter D was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 4361.  Execution of support order against entireties property.

(a)  Entry of order.--Whenever married persons hold real property by the entireties and one spouse secures an order of court against the other spouse for the support of the plaintiff spouse or of a child of both persons or the defendant or for the support of both the plaintiff spouse and child and a copy of the order has been certified to the court of common pleas of the county in this Commonwealth in which the property is situated, the order shall be entered in that court as a judgment with the same effect as if it had been recovered as a judgment of that court.

(b)  Execution on judgment.--Execution may be issued on the judgment against the real property held by the entireties, and the property may be sold in the manner provided by law for the sale of real property on execution issued on a judgment. In any writs of execution on the judgment, the defendant shall not be entitled to the benefit of 42 Pa.C.S. Ch. 81 Subch. B (relating to exemptions from execution) or any other exemption statute.

(c)  Title of purchaser.--The sale of real property under this section conveys to the purchaser or purchasers thereof a good and valid title to the property and vests in the purchaser or purchasers the entire title of both the married persons in the same manner and with the same effect as if both married persons had joined in the conveyance of the property.



Section 4362 - Plaintiff's share of proceeds of sale

§ 4362.  Plaintiff's share of proceeds of sale.

(a)  General rule.--The plaintiff spouse shall be entitled, out of the proceeds of this sale, to such sums of money as represents the share in the property, based on the proportionate part of the original purchase money furnished by the plaintiff spouse for the purchase of the property.

(b)  Petition to court.--The plaintiff spouse may petition the court of common pleas of the county where the real property is situated, either before or after the sale of the property by execution, setting forth plaintiff's claim, and the court shall fix a date for a hearing on the petition.

(c)  Hearing and decree.--After notice and hearing, the court shall make such decree as shall be proper. At the hearing, both spouses shall be competent witnesses.

Cross References.  Section 4362 is referred to in section 4365 of this title.



Section 4363 - Trustee to distribute proceeds of sale

§ 4363.  Trustee to distribute proceeds of sale.

(a)  Appointment of trustee.--The court shall, at the time of the hearing or thereafter, appoint a trustee who shall receive from the sheriff the proceeds of the sale of the property after the costs have been paid.

(b)  Disposition of proceeds.--The trustee shall, out of the proceeds, pay to the plaintiff spouse the sum of money the court decreed as plaintiff's share in the property sold and also the sums of money, and interest thereon from the time the respective items making them up became due and payable, which are due and payable under the order of support. The trustee shall also pay to the plaintiff spouse any additional sums the plaintiff may be entitled to under any order of court for the support of plaintiff or the children of defendant.



Section 4364 - Credit to plaintiff who purchases property

§ 4364.  Credit to plaintiff who purchases property.

(a)  General rule.--If the plaintiff spouse becomes the purchaser at the execution sale, the plaintiff shall be entitled to a credit on the purchase price thereof for the sum of money found by the court to represent the plaintiff's share in the property and also for the sums of money due the plaintiff from the defendant under the order of support upon which the execution was issued at the time of the sale, together with interest on the sums due the plaintiff for support from the time the respective sums become due.

(b)  Allowance or assignment of credit.--The credit shall be allowed the plaintiff by the sheriff or the plaintiff may assign the sums due the plaintiff to the purchaser of the property whereupon credit shall be given to the purchaser by the sheriff for the amount assigned.



Section 4365 - Rights of divorced person in entireties property sold for support

§ 4365.  Rights of divorced person in entireties property sold for support.

(a)  General rule.--After the divorce of any spouse who is a tenant by the entireties of real property with the former spouse, the divorced spouse is entitled to all the rights and remedies provided in this subchapter for the collection of any sums of money ordered by a court to be paid to the divorced spouse for the support of the children of the former spouse as fully as if no divorce had occurred.

(b)  Proceeds of sale.--Upon the sale of the real property for the collection of any sums of money due the divorced spouse under an order of court, the divorced spouse shall be entitled to receive therefrom such sum of money as represents the share of the divorced spouse in the property, as ordered by the court under section 4362 (relating to plaintiff's share of proceeds of sale), together with any sums which may be due to the divorced spouse under an order of support against the former spouse.



Section 4366 - Other enforcement remedies preserved

§ 4366.  Other enforcement remedies preserved.

This subchapter and other provisions of this chapter do not remove from the plaintiff the rights to any other existing remedies to enforce a support order, including, but not limited to, the right of the plaintiff to institute proceedings against the real or personal property of the defendant.



Section 4371 - Definitions

SUBCHAPTER E

TITLE IV-D PROGRAM AND RELATED MATTERS

Sec.

4371.  Definitions.

4372.  Establishment of Title IV-D program.

4373.  Administration of Title IV-D program.

4374.  State disbursement unit.

4375.  Access to records.

4376.  Central registry.

4377.  Power to expedite support cases.

4378.  Assistance recipients to seek support.

4379.  Cooperation required.

4380.  Enforcement of cooperation requirements.

4381.  Garnishment of wages of Commonwealth employees.

Enactment.  Subchapter E was added December 16, 1997, P.L.549, No.58, effective January 1, 1998.

Suspension by Court Rule.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

§ 4371.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Assistance."  Cash assistance, medical assistance or designated services provided under Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Legally responsible relative."  Effective January 1, 1997, a spouse and a parent for an unemancipated minor child.

"Secretary."  The Secretary of Public Welfare of the Commonwealth.



Section 4372 - Establishment of Title IV-D program

§ 4372.  Establishment of Title IV-D program.

(a)  Designation of Title IV-D agency.--The department is the Title IV-D State agency. The department shall create a single and separate organizational unit which shall be responsible for developing and implementing, subject to the approval of the secretary, a federally approved State plan for child support.

(b)  Implementation of Title IV-D requirements.--The department shall construe and implement this subchapter in order to comply with Title IV-D of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.). The department shall take all steps necessary to implement a federally approved State plan for child support. The department may issue regulations and orders necessary to implement a federally approved State plan for child support. The department may issue interim regulations if Federal law or regulations supersede existing statutes, regulations or court rules.



Section 4373 - Administration of Title IV-D program

§ 4373.  Administration of Title IV-D program.

(a)  Parent locator service.--The department shall maintain a parent locator service for the purpose of establishing parentage, for establishing, setting the amount of, modifying or enforcing child support, establishing or enforcing visitation or custody orders and locating legally responsible relatives. The locator services shall utilize all sources of information and legally available records. In addition, the department shall utilize the parent locator service of the Federal Government pursuant to Federal law and shall only make disclosures of information to individuals as provided by Federal law.

(b)  Cooperative agreements.--The department shall undertake, either directly or pursuant to cooperative arrangements with appropriate counties, courts or law enforcement officials, including domestic relations sections, to do all of the following:

(1)  Establish paternity of children with respect to whom assistance has been received.

(2)  Secure support for children under paragraph (1) from a legally responsible relative.

(3)  Determine whether the applicant or recipient is cooperating in good faith with matters set forth in section 4379 (relating to cooperation required).

(4)  Notify the applicant or recipient of each noncooperation determination and the basis for such determination.

(5)  Make available child support and paternity determination services to any individual not receiving assistance to the extent required by Federal law and upon application submitted to the department on forms provided by the department, the payment of any application fee established by the department and the agreement to pay costs in excess of any fee out of any recovery made by the department.

(c)  Incentive payments.--The department shall make incentive payments to political subdivisions and other states consistent with Federal law whenever the political subdivision or other state enforces or collects support payable to the department.



Section 4374 - State disbursement unit

§ 4374.  State disbursement unit.

(a)  Establishment.--The department shall establish and operate a State disbursement unit for collection and disbursement of payments on child support orders consistent with Federal law. The State disbursement unit shall also monitor support orders for enforcement action consistent with Federal law. At the option of the department, the domestic relations sections may be linked into the State disbursement unit and perform some or all of the functions thereof.

(b)  Collections and disbursements.--The department may require that such collections and disbursements of support as the department may specify, including those related to persons not receiving public assistance, be processed through the State disbursement unit.

(1)  The State disbursement unit shall use automated procedures, electronic processes and computer technology to the maximum extent feasible, efficient and economical for the collection and disbursement of support payments.

(2)  If an employer is ordered to withhold income from more than one obligor to pay child support and employs 15 or more persons, the employer shall make payments to the State disbursement unit through electronic payment methods.

(3)  If an employer has a history of two or more checks returned for nonsufficient funds, the employer shall make payments to the State disbursement unit through electronic funds transfer.

(4)  An employer that is not required to make payments to the State disbursement unit in accordance with this subsection may voluntarily remit support payments through electronic funds transfer to the State disbursement unit.

(b.1)  Penalty.--The department may impose a civil penalty of up to $1,000 per violation, following notice and hearing, upon an employer who willfully fails to comply with the electronic funds transfer payment provisions of this section.

(c)  Allocation of collections.--Subject to subsections (d), (e), (f) and (f.1), support collected on behalf of a family shall be distributed as follows:

(1)  In the case of a family receiving cash assistance from the Commonwealth:

(i)  First, from the amount of current support collected, pass through to the assistance group the first $100 per month for one child or the first $200 per month for two or more children or the first $50 per month for spousal support, without decreasing the amount of cash assistance, provided, however, that in no event may any assistance group be paid more than one support pass-through payment per month.

(ii)  Second, calculate the Federal Government's share of the remaining amount collected.

(iii)  Third, pay the Federal Government's share and retain the remainder of the amount collected to reimburse the Commonwealth until the amount equals the amount of unreimbursed cash assistance paid to the assistance group.

(iv)  Fourth, pay to the assistance group any amounts collected in excess of the amounts distributed or retained under subparagraphs (i), (ii) and (iii).

(2)  In the case of a family that formerly received cash assistance from the Commonwealth:

(i)  first, pay to the family the current support collected that does not exceed the court-ordered amount to be paid in the month; and

(ii)  second, treat amounts collected in excess of the current support collected as arrearages and distribute as follows:

(A)  In the case of arrearages that accrued after the family ceased to receive cash assistance from the Commonwealth and which are collected after October 1, 1998:

(I)  first, pay the family up to the amount of arrearages that accrued after the family ceased to receive cash assistance from the Commonwealth;

(II)  second, treat the balance as reimbursement of assistance in an amount not to exceed the total amount of unreimbursed cash assistance paid to the family and:

(a)  pay an amount equal to the Federal share of the reimbursed amount to the Federal Government; and

(b)  retain for the Commonwealth an amount equal to the non-Federal share of the reimbursed amount; and

(III)  third, pay any remaining amount to the family.

(C)  In the case of arrearages that accrued before the family received cash assistance from the Commonwealth and which are collected after October 1, 1998:

(I)  first, pay to the family up to the amount of arrearages that accrued before the family began to receive cash assistance from the Commonwealth;

(II)  second, treat the balance as reimbursement of assistance in an amount not to exceed the total amount of unreimbursed cash assistance paid to the family and:

(a)  pay an amount equal to the Federal share of the reimbursed amount to the Federal Government; and

(b)  retain for the Commonwealth an amount equal to the non-Federal share of the reimbursed amount; and

(III)  third, pay any remaining amount to the family.

(D)  In the case of arrearages that accrued while the family received cash assistance from the Commonwealth:

(I)  first, treat the amount collected as reimbursement of assistance in an amount not to exceed the total amount of unreimbursed cash assistance paid to the family and:

(a)  pay an amount equal to the Federal share of the reimbursed amount to the Federal Government; and

(b)  retain for the Commonwealth an amount equal to the non-Federal share of the reimbursed amount; and

(II)  second, pay any remaining amount to the family.

(E)  Notwithstanding clauses (A) through (C), the right to any support obligation assigned to the Commonwealth as a condition of receiving cash assistance in effect on September 30, 1997, shall remain assigned after that date.

(F)  Except for amounts assigned to the Commonwealth under subsection (d), beginning October 1, 1998, any support arrearages collected shall be credited as follows:

(I)  first, to the period after the family ceased to receive assistance;

(II)  second, to the period before the family received assistance; and

(III)  third, to the period during which the family received assistance.

(3)  In the case of a family that never received cash assistance from the Commonwealth, all support collections shall be paid to the family with the exception of the federally mandated $25 annual fee collected from the custodial parent as required under section 4351(a.1) (relating to costs and fees).

(d)  Retention by Commonwealth.--

(1)  Arrearages collected through use of the Internal Revenue Service Tax Refund Offset Program for a family receiving cash assistance shall be retained by the Commonwealth to the extent past due support has been assigned to the department as a condition of receiving assistance. Arrearages collected through use of the Internal Revenue Service Tax Refund Offset Program for a family that formerly received cash assistance shall first be applied to the monthly support obligation, and the balance shall be applied to arrears owed the family, including assignments of arrearages that accrued before the family received assistance from the Commonwealth and that were executed between October 1, 1997, and September 30, 2009. Any remaining arrearages shall be paid to the department. The department shall pay to the Federal Government the Federal share of the amounts so retained. In no event shall the total of amounts paid to the Federal Government and retained by the department exceed the total of the amount of cash assistance paid to the family by the Commonwealth. To the extent that the amounts collected exceed the amount retained, the department shall pay the excess to the family.

(2)  Notwithstanding any other provision of law, the federally mandated $25 annual fee collected from the custodial parent as required under section 4351(a.1) shall be retained by the department.

(e)  Child support, foster care children.--Notwithstanding the preceding provisions of this section, amounts collected by the department as child support for months in any period on behalf of a child for whom a public agency is making foster care maintenance payments under Part E of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.) shall:

(1)  be retained by the department to the extent necessary to reimburse the Commonwealth for foster care maintenance payments made with respect to the child during such period, with appropriate reimbursement to the Federal Government to the extent of its financial participation;

(2)  be paid to the public agency responsible for supervising the placement of the child to the extent that the amounts collected exceed the foster care maintenance payments made with respect to the child during such periods but not the amounts required by a court or administrative order to be paid as support on behalf of the child during such period, and the responsible agency may use the payment in the manner it determines will serve the best interests of the child, including setting such payments aside for the child's future needs or making all or part thereof available to the person responsible for meeting the child's day-to-day needs; and

(3)  be retained by the department if any portion of the amounts collected remains after making the payments required under paragraphs (1) and (2), to the extent that such portion is necessary to reimburse the Commonwealth for any past foster care maintenance payments or payments of cash assistance which were made with respect to the child and with respect to which past collections have not previously been retained.

Any balance shall be paid to the Commonwealth agency responsible for supervising the placement of the child for use by such agency in accordance with paragraph (2).

(f)  Modification of distribution rules.--Notwithstanding any other provision of law, the department may modify the foregoing distribution rules when necessary to comply with Federal law.

(f.1)  Distribution.--Notwithstanding any other provision of law, all child support arrears collected prior to October 1, 1998, shall be distributed in accordance with department procedures applying all of the provisions except subsection (b)(1) of section 457 of the Social Security Act (49 Stat. 620, 42 U.S.C. § 657) as in effect on August 21, 1996.

(g)  Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Assistance group."  The term shall have the meaning given in section 402 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Family."  The term shall include the child for whom support is received, the custodial parent living with the child and any other person in the same assistance group as the child.

(Dec. 15, 1998, P.L.963, No.127, eff. imd.; July 7, 2006, P.L.1055, No.109, eff. 60 days; May 13, 2008, P.L.144, No.16)

2008 Amendment.  Act 16 amended subsecs. (c) and (d), effective October 1, 2008, as to subsecs. (c)(1) and (d)(1) and immediately as to the remainder of subsecs. (c) and (d). Section 5 of Act 16 provided that the amendment of subsec. (c)(3) shall apply retroactively to March 31, 2008.

2006 Amendment.  Act 109 amended subsec. (b) and added subsec. (b.1).

1998 Amendment.  Act 127 amended subsec. (c) and added subsec. (f.1). Section 14 of Act 127 provided that the amendment of section 4374 shall apply to all child support arrears collected on or after October 1, 1998. Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References.  Section 4374 is referred to in section 4302 of this title.



Section 4375 - Access to records

§ 4375.  Access to records.

(a)  Access to be granted.--The secretary or his designees in writing shall have access to all records, and the department in cooperation with all other agencies of the executive branch shall establish a single, uniform system of information clearance and retrieval. Information collected as a result of the use of tax records shall include the full name, residence or address, name and address of the employer, income and assets and the Social Security number of the noncustodial parent.

(b)  Earnings records.--The Bureau of Employment Security shall provide the department with a statement of earnings clearance upon the request of the department.

(c)  Motor vehicle registration information.--Upon request of the department, the Bureau of Motor Vehicles shall provide information as to all vehicles owned by the applicant or recipient.



Section 4376 - Central registry

§ 4376.  Central registry.

(a)  Central registry created.--A central registry of records shall be maintained in the department showing, as far as it is known, with respect to any absent parent against whom support is sought, all of the following:

(1)  The full and true name of such parent together with any known aliases.

(2)  The date and place of birth.

(3)  Physical description.

(4)  Social Security number.

(5)  Occupation and any special skills he may have.

(6)  Military status and Veterans' Administration or military service serial number.

(7)  Last known address and the date thereof.

(8)  The number of the driver's license.

(9)  Any further information that may be of assistance in locating the person or enforcing support.

(b)  Information for registry.--To effectuate the purposes of this section, the department may request and shall receive from all boards or other agencies of this Commonwealth or any of its political subdivisions, and the same are authorized to provide, such assistance and data as will enable the Federal Government, the department and other public agencies in this State or in other states to carry out their duties to locate absent parents for the support of their children. The data to be provided from tax records shall include the full name, residence or address, name and address of the employer, income and assets and the Social Security number of the noncustodial parent. The department shall utilize the parent locator service pursuant to establishment in the Department of Health and Human Services by filing in accordance with section 453(b) of the Social Security Act (49 Stat. 620, 42 U.S.C. § 653(b)).

(c)  Certain confidential records.--Notwithstanding any other provision of law, all State and local law enforcement agencies, the Board of Probation and Parole, the Department of Corrections and the Department of Transportation shall upon request provide the department, any domestic relations section or any child support agency of the Federal Government or any state with such information regarding the location of an individual as may be contained in law enforcement, probation and parole, corrections, motor vehicle registration and operator licensing records.

(d)  Limits on use.--Any records established pursuant to the provisions of this section shall be available only to public welfare offices, district attorneys, probation departments, domestic relations sections, Federal agencies and the agencies of other states conducting activities under Title IV-D of the Social Security Act and courts having jurisdiction in support or abandonment proceedings or actions and only for the purposes for which the records have been established.



Section 4377 - Power to expedite support cases

§ 4377.  Power to expedite support cases.

(a)  Administrative powers.--The department shall have Statewide jurisdiction to issue the following administrative orders to expedite the establishment and enforcement of support on behalf of any assistance recipient or nonrecipient receiving Title IV-D services:

(1)  To order any individual to submit to genetic testing for the purpose of paternity establishment.

(2)  To issue administrative subpoenas against any entity within this Commonwealth, including for-profit, not-for-profit and governmental employers, to require production of information regarding the employment, compensation and benefits of any individual employed by such entity as an employee or contractor.

(3)  To access records of all State and local government agencies, including vital statistic records (including records of marriage, birth and divorce), State and local tax and revenue records (including information on residence address, employer, income and assets), records of real and titled personal property, records of occupational and professional licenses, records of the ownership and control of corporations, partnerships and other business entities, employment security records, records of agencies administering public assistance programs, motor vehicle records, probation and parole records and corrections records.

(4)  To issue administrative subpoenas for the records of public utilities and cable television companies with respect to individuals who owe or are owed support or against whom or with respect to whom a support obligation is sought, consisting of the names and addresses of such individuals and the names and addresses of their employers.

(5)  To issue administrative subpoenas for the records held by financial institutions with respect to individuals who owe or are owed support or against whom or with respect to whom a support obligation is sought.

(6)  To issue administrative subpoenas for financial or other information needed to establish, modify or enforce a support order.

(7)  To issue orders directing an obligor or other payor to change the payee of a support order.

(8)  To order income withholding.

(9)  To increase the amount of monthly support payments for the payment of arrearages, as may be provided by general rule.

(10)  To issue administrative orders in cases where there is a support arrearage to secure assets to satisfy any current support obligation and the arrearage by:

(i)  Intercepting or seizing periodic or lump sum payments from a government agency, including unemployment compensation, workers' compensation and other benefits.

(ii)  Intercepting or seizing judgments or settlements.

(iii)  Attaching and seizing assets of the obligor held in financial institutions.

(iv)  Attaching public and private retirement funds.

(v)  Imposing liens on property.

(vi)  Directing the sheriff to levy and sell other real or personal property.

(11)  To transmit to another state, electronically or by other methods, a request for assistance in a case involving the enforcement of a support order containing sufficient information as will enable the state to which the request is transmitted to compare the information to the information in the data bases of the state. The transmittal shall serve as a certification of arrears and a certification that the state has complied with all procedural due process requirements applicable to the case.

(12)  To respond to a request for assistance received from another state. The response, which may be transmitted electronically or by other methods, shall confirm the receipt of the request, the action taken and the amount of support collected and specify any additional information or action required of the requesting tribunal to obtain enforcement of the child support obligation.

(13)  To prohibit the issuance or renewal of a license of an obligor or other individual under section 4355(a) (relating to denial or suspension of licenses) or to require the suspension of the license of an obligor or other individual pursuant to section 4355(d.1).

(b)  Enforcement authority.--The department may administratively assess a civil penalty of up to $5,000 per violation upon any person or entity that fails to comply with an order, subpoena or request for information issued under subsection (a). The department may make application to any court of common pleas or to the Commonwealth Court for purposes of enforcing any subpoena or final administrative order.

(c)  Appeals.--Any person aggrieved by an action of the department under this section shall have a right to appeal. An appeal of an action under subsection (a) shall be taken to an independent hearing officer designated by the department unless the appellant is challenging the validity or amount of the underlying support obligation, in which case the court having jurisdiction over the support obligation shall hear the appeal. An appeal from imposition of a civil penalty imposed under subsection (b) must be taken to the Bureau of Hearing and Appeals in the department. An appeal which is filed in the wrong tribunal shall be transferred to the correct tribunal. If no appeal is timely filed from the department action or under subsection (a) or (b), the department's action or order shall be final. An action or order of the department under this section shall remain in effect pending any appeal unless stayed for good cause shown.

(d)  Immunity.--The department and its employees shall be immune from civil or criminal liability for any good faith action taken under this section. The immunity provided by this subsection shall not apply to any individual who intentionally misuses the authority of the department for a purpose other than securing the lawful establishment or enforcement of support.

(Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment.  Act 127 added subsec. (a)(13). Act 127 of 1998 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

Cross References.  Section 4377 is referred to in section 4355 of this title.



Section 4378 - Assistance recipients to seek support

§ 4378.  Assistance recipients to seek support.

(a)  Seeking support required.--Prior to authorization, every applicant for assistance whose circumstances include the reported absence of a legally responsible relative from the household or the presence of a putative father shall appear before the domestic relations section or other applicable division of the court of common pleas. Upon the request of a family court or domestic relations section, the secretary is authorized to waive the requirement of personal appearance before a family court or domestic relations section if another procedure would be as efficient and effective. Subject to Federal approval, only when necessary, assistance shall not be authorized by the department until it has been certified that the applicant has cooperated in determining paternity and enforcing support.

(b)  Assignment.--Acceptance of assistance shall operate as an assignment to the department, by operation of law, of the assistance recipient's rights to receive support on his or her own behalf and on behalf of any family member with respect to whom the recipient is receiving assistance. Such assignment shall be effective only up to the amount of assistance received during the period that a family receives assistance. The assignment shall exclude arrears that accrued prior to receipt of assistance. The assignment shall take effect at the time that the recipient is determined to be eligible for assistance. Upon termination of assistance payments, the assignment of support rights shall terminate, provided that any amount of unpaid support obligations shall continue as an obligation to and collectible by the department to the extent of any unreimbursed assistance consistent with Federal law. Immediately upon receipt of notification from the department that a recipient has been determined to be eligible for assistance, the clerks of the appropriate courts of the Commonwealth shall transmit any and all support payments that they thereafter receive on behalf of such assistance recipients to the department. Such clerks shall continue transmitting such support payments until notified by the department that it is no longer necessary to do so. While the recipient is receiving assistance, any such support payments made to or on behalf of the assistance recipient shall be allocated to any amount due the department as assignee of the recipient's support rights consistent with Federal law. The assistance recipient shall be deemed to have appointed the department as his attorney-in-fact to endorse over to the department any and all drafts, checks, money orders or other negotiable instruments submitted for payment of support due during the time the recipient is receiving assistance on behalf of himself, herself or any family member.

(c)  Standing.--An applicant or recipient shall have standing to commence an action to obtain support for any child with respect to whom the applicant or recipient claims assistance.

(May 13, 2008, P.L.144, No.16, eff. Oct. 1, 2009)

2008 Amendment.  Act 16 amended subsec. (b).



Section 4379 - Cooperation required

§ 4379.  Cooperation required.

In accordance with a child support plan approved by the Federal Government, the department shall have the power and its duty shall be to:

(1)  Require as a condition of eligibility for assistance that an applicant or recipient:

(i)  Furnish his or her Social Security account number or, to the extent permitted by Federal law, proof of making application for a Social Security account number if the applicant or recipient has no Social Security account number.

(ii)  Assign to the department on forms provided by the department such support rights as the applicant or recipient may have individually or on behalf of any family member who is a part of the assistance group.

(iii)  Cooperate with the department in establishing the paternity of a child with respect to whom assistance is claimed unless the department determines that the applicant or recipient has good cause for failing to do so.

(iv)  Cooperate in obtaining support payments for such applicant or recipient and for a child with respect to whom such assistance is claimed or in obtaining any other payment or property due such applicant, recipient or such child unless the department determines that the applicant or recipient has good cause for failing to do so.

(2)  Require cooperation in accordance with the following:

(i)  Subject to Federal approval, only when necessary, cooperation shall include, but not be limited to, taking the following actions:

(A)  Identifying the parents of any child for whom assistance is sought or received, including appearing for scheduled genetic testing with the child and submitting to such testing.

(B)  Keeping scheduled appointments with the department or domestic relations section.

(C)  Providing truthful and accurate information and documents requested by the department or domestic relations section.

(D)  Signing and returning any forms requested by the department or domestic relations section.

(E)  Appearing as a witness and providing testimony at judicial and other hearings as requested by the domestic relations section.

(F)  Paying to the department any support payment received directly from an absent parent after an assignment of support has been made.

(ii)  Failure of the mother to identify by name the father of a child shall create a presumption of noncooperation which may be rebutted only by clear and convincing evidence.

(iii)  Subject to Federal approval, if the applicant or recipient provides the names of two putative fathers subsequently excluded from paternity by genetic testing, the second exclusion shall create a presumption of noncooperation, which may be rebutted only by clear and convincing evidence.

Cross References.  Section 4379 is referred to in sections 4373, 4380 of this title.



Section 4380 - Enforcement of cooperation requirements

§ 4380.  Enforcement of cooperation requirements.

(a)  Cooperation required.--It is essential to the effective and responsible utilization of assistance funds that applicants and recipients who are caretakers of a child whose circumstances include the reported absence of a legally responsible relative from the household or presence of a putative father cooperate fully with the department and the court or domestic relations section in establishing paternity and in securing child support payments and in all matters set forth in section 4379 (relating to cooperation required).

(b)  Procedures.--

(1)  Upon application for assistance, each applicant or recipient shall be notified that his or her cooperation in the matters set forth in section 4379 shall be required as a condition of eligibility and that failure to cooperate will result in the termination of medical assistance and the reduction of the cash assistance allowance in an amount equal to not less than 25% and may, if provided by departmental regulation, result in the imposition of protective payments for any child in whose behalf the applicant or recipient seeks assistance.

(2)  If the department or domestic relations section, as applicable, determines that the applicant or recipient fails to cooperate as set forth in section 4379, unless the failure to cooperate was for good cause, the applicant or recipient shall be notified of the noncooperation determination and the basis for the noncooperation determination. The department shall notify the applicant or recipient in writing of the termination of medical assistance eligibility for the applicant or recipient, the reduction of the cash assistance allowance equal to not less than 25% and, if applicable, that protective payments will be imposed for any child so affected ten days after the date of notice. At the expiration of the ten-day period, the department shall impose the termination of medical assistance, the assistance allowance reduction and, if applicable, protective payments. Any hearing or appeal with respect to the notice of noncooperation issued by the department shall be conducted in accordance with the department's regulations governing an applicant's or a recipient's right to hearings.

(3)  Subject to Federal approval, only when necessary, if after notice and opportunity for hearing the court or domestic relations section determines that the applicant or recipient failed to cooperate as set forth in section 4379 and lacked reasonable excuse for such failure, the court shall notify the applicant or recipient and the department of the basis of the noncooperation determination and order the department to impose a sanction for noncooperation. The department shall issue a notice to the applicant or recipient to terminate medical assistance eligibility, reduce the assistance allowance by not less than 25% and, if applicable, impose a protective payment for any child so affected. The department shall implement the order of the court within ten days of receipt. Any hearing or appeals with respect to the recommendation and order of noncooperation directed by the court shall be conducted by the court in accordance with the Pennsylvania Rules of Civil Procedure as may be promulgated by the Supreme Court governing actions for support. The decision to hold hearings for noncooperation cases shall be at the option of the court or domestic relations section. If the court or domestic relations section chooses not to conduct the hearings on noncooperation, appropriate court or domestic relations section personnel shall be available to provide testimonial evidence by telephone testimony at the time and location set by the department for the departmental appeal hearing. A finding of noncooperation of an applicant or recipient shall not affect an obligor's duty to pay support.



Section 4381 - Garnishment of wages of Commonwealth employees

§ 4381.  Garnishment of wages of Commonwealth employees.

Notwithstanding any other provision of law, moneys due from or payable by the Commonwealth, including any agency, instrumentality or authority thereof, due to any individual shall be subject, in like manner and to the same extent as if the Commonwealth were a private person, to legal process brought for the enforcement against such individual of his legal obligations to provide support for a child or spouse.



Section 4391 - Definitions

SUBCHAPTER F

NEW HIRE REPORTING

Sec.

4391.  Definitions.

4392.  Employer reporting.

4393.  Use of information.

4394.  Guidelines.

4395.  Confidentiality.

4396.  Penalties.

Enactment.  Subchapter F was added December 16, 1997, P.L.549, No.58, effective January 1, 1998.

Suspension by Court Rule.  Act 58 of 1997 was suspended by Pennsylvania Rule of Civil Procedure No. 1910.50(3), as amended May 31, 2000, insofar as it is inconsistent with Rule No.1910.20 relating to the availability of remedies for collection of past due and overdue support.

§ 4391.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Date of hire."  The first day an employee performs services for remuneration.

"Employee."  An individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 3401 et seq.). The term shall not include an employee of a Federal or State agency performing intelligence or counterintelligence functions if the head of the agency has determined that reporting the information required by this section with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

"Employer."  The term has the meaning given in section 3401(d) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 3401(d)) and includes any government agency and any labor organization.

"Newly hired employee."  The term includes:

(1)  a new employee; and

(2)  a rehired former employee who was:

(i)  laid off, furloughed, separated or granted leave without pay for more than 30 days; or

(ii)  terminated from employment.



Section 4392 - Employer reporting

§ 4392.  Employer reporting.

(a)  General rule.--For purposes of enhancing child support enforcement activities, including the location of individuals, the establishment of paternity and the enforcement of child support obligations pursuant to this subchapter, a Commonwealth directory of new hires shall be established within the Department of Labor and Industry.

(b)  Duty of employer.--Except as provided in subsection (c), each employer doing business in this Commonwealth shall provide the following information regarding a newly hired employee to the Commonwealth directory of new hires: name; home address; Social Security number; date of hire; the employer's name and address; the identifying number assigned to the employer under section 6109 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 6109); and the name and telephone number of an employer contact. The information may be submitted on a form provided by the Department of Labor and Industry or by attaching the date of hire and name and telephone number of an employer contact to the W-4 form submitted for the newly hired employee. The information may be transmitted by first class mail, magnetically, electronically or by another method authorized by the directory of new hires.

(c)  Employees in two or more states.--An employer that employs individuals in two or more states and that transmits reports magnetically or electronically may comply with subsection (b) by designating one of its offices located in a state in which the employer has employees to send the required report to the Commonwealth directory of new hires. An employer that transmits reports pursuant to this subsection shall notify the Commonwealth directory of new hires and the United States Secretary of Health and Human Services in writing as to which state such employer has designated to send the report required under subsection (b). If the Commonwealth is so designated, the employer shall transmit information in accordance with this subchapter, including the newly hired employee's state of hire, and shall comply with all procedures adopted under this subchapter.

(d)  Time for submission.--The information required under subsection (b) shall be submitted by the employer to the Commonwealth directory of new hires no later than 20 days from the date of hire of a newly hired employee. In the case of a magnetic or electronic transmission of the information, the employer may comply by making two monthly transmissions not less than 12 days nor more than 16 days apart.

Cross References.  Section 4392 is referred to in section 4326 of this title.



Section 4393 - Use of information

§ 4393.  Use of information.

(a)  Access to information.--The domestic relations sections and the department shall have access to all information required under this subchapter for purposes of locating individuals, establishing paternity and establishing, modifying and enforcing child support obligations. The domestic relations sections and the department may disclose such information to its employees, agents and contractors solely for the purposes set forth in this subsection.

(b)  Department access to information.--The department shall have access to the information received by the Commonwealth directory of new hires for purposes of verifying eligibility for programs administered by the department.

(c)  Other programs.--In addition to child support enforcement, the information received by the Commonwealth directory of new hires may be utilized by the Department of Labor and Industry for purposes of administering the workers' compensation and unemployment compensation programs, including fraud detection, and to develop labor market information for economic and work force development in this Commonwealth.

(d)  National directory.--Information included in the Commonwealth directory of new hires shall be provided to the National Directory of New Hires and as otherwise required by Federal law.



Section 4394 - Guidelines

§ 4394.  Guidelines.

The Department of Labor and Industry shall develop guidelines for employers to use to determine if an individual qualifies as an employee under this subchapter.



Section 4395 - Confidentiality

§ 4395.  Confidentiality.

All information received pursuant to this subchapter shall be confidential and shall be used only for the purposes set forth herein. A person commits a summary offense if he or she discloses information received pursuant to this subchapter to an unauthorized person or for an unauthorized purpose and shall be subject to a civil penalty of up to $250 per offense.



Section 4396 - Penalties

§ 4396.  Penalties.

An employer that fails to report pursuant to this subchapter may be provided a written warning for the first violation and is subject to a civil penalty of up to $25 for each violation which is subsequent to the warning. The civil penalty shall be payable to the Department of Labor and Industry. If the failure to report or the submission of a false report is the result of a conspiracy between the employer and the employee, the employer shall be subject to a civil penalty of up to $500.






Chapter 45 - Reciprocal Enforcement of Support Orders (Repealed)

Section 4501 - § 4540 (Repealed)

CHAPTER 45

RECIPROCAL ENFORCEMENT OF

SUPPORT ORDERS

(Repealed)

1996 Repeal Note.  Chapter 45 (§§ 4501 - 4540) was added October 30, 1985, P.L.264, No.66, and repealed April 4, 1996, P.L.58, No.20, effective immediately. The subject matter is now contained in Parts VIII and VIII-A of this title.






Chapter 46 - Support of the Indigent

Section 4601 - Scope of chapter

CHAPTER 46

SUPPORT OF THE INDIGENT

Sec.

4601.  Scope of chapter.

4602.  Definitions.

4603.  Relatives' liability; procedure.

4604.  Property liable for expenses.

4605.  Recovery of money.

4606.  Guardian.

Enactment.  Chapter 46 was added July 7, 2005, P.L.196, No.43, effective immediately.

Special Provisions in Appendix.  See section 4 of Act 43 of 2005 in the appendix to this title for special provisions relating to continuation of prior law.

§ 4601.  Scope of chapter.

This chapter relates to support of indigent persons.



Section 4602 - Definitions

§ 4602.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Court."  A court of common pleas and the Philadelphia Municipal Court.

"Department."  The Department of Public Welfare of the Commonwealth.



Section 4603 - Relatives' liability; procedure

§ 4603.  Relatives' liability; procedure.

(a)  Liability.--

(1)  Except as set forth in paragraph (2), all of the following individuals have the responsibility to care for and maintain or financially assist an indigent person, regardless of whether the indigent person is a public charge:

(i)  The spouse of the indigent person.

(ii)  A child of the indigent person.

(iii)  A parent of the indigent person.

(2)  Paragraph (1) does not apply in any of the following cases:

(i)  If an individual does not have sufficient financial ability to support the indigent person.

(ii)  A child shall not be liable for the support of a parent who abandoned the child and persisted in the abandonment for a period of ten years during the child's minority.

(b)  Amount.--

(1)  Except as set forth in paragraph (2), the amount of liability shall be set by the court in the judicial district in which the indigent person resides.

(2)  For medical assistance for the aged other than public nursing home care, as provided in section 401 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, the following apply:

(i)  Except as set forth in subparagraph (ii), the amount of liability shall, during any 12-month period, be the lesser of:

(A)  six times the excess of the liable individual's average monthly income over the amount required for the reasonable support of the liable individual and other persons dependent upon the liable individual; or

(B)  the cost of the medical assistance for the aged.

(ii)  The department may, by reasonable regulations, adjust the liability under subparagraph (i), including complete elimination of the liability, at a cost to the Commonwealth not exceeding those funds certified by the Secretary of the Budget as available for this purpose.

(c)  Procedure.--A court has jurisdiction in a case under this section upon petition of:

(1)  an indigent person; or

(2)  any other person or public body or public agency having any interest in the care, maintenance or assistance of such indigent person.

(d)  Contempt.--

(1)  If an individual liable for support under this section fails to comply with an order under this section, the court shall schedule a contempt hearing. At the hearing, if the court determines that the individual liable for support has intentionally failed to comply with the order, the court may hold the individual in contempt of court and may sentence the individual to up to six months' imprisonment.

(2)  This subsection applies regardless of whether the indigent person is confined in a public institution.



Section 4604 - Property liable for expenses

§ 4604.  Property liable for expenses.

(a)  General rule.--Except as limited by subsection (c), the following apply:

(1)  Subject to paragraph (2), the personal property of an indigent person shall be liable for the expenses incurred by a public body or public agency for the support, maintenance, assistance and burial of:

(i)  the indigent person;

(ii)  the spouse of the indigent person; and

(iii)  each unemancipated child of the indigent person.

(2)  Paragraph (1) applies to personal property if:

(i)  the property was owned during the time the expenses were incurred; or

(ii)  during the time the expenses were incurred, there existed a cause of action which resulted in the ownership of the property.

(b)  Suit.--

(1)  A public body or public agency may sue the owner of property referred to in this subsection for money expended.

(2)  Except as set forth in paragraph (3) or subsection (c), the following apply:

(i)  A judgment obtained under this subsection shall be a lien upon the estate of the defendant and may be collected as other judgments.

(ii)  A claim under this section shall have the force and effect against the real and personal estate of a deceased person as other debts of a decedent and shall be ascertained and recovered in the same manner.

(3)  Paragraph (2)(i) does not apply to the real and personal property comprising the home and furnishings of the defendant.

(c)  Lien prohibited.--Except pursuant to the judgment of a court on account of benefits incorrectly paid on behalf of an individual, no lien may be imposed against the real property which is the primary residence of any individual or of the individual's spouse on account of assistance paid or to be paid on the individual's behalf.

(d)  Lien against proceeds.--In order to carry out the purposes of this section, the department shall have a first lien against the proceeds of any cause of action that existed during the time an individual, his spouse or his unemancipated children received cash assistance. Unless otherwise directed by the department, no payment or distribution shall be made to a claimant or claimant's designee of the proceeds of any action, claim or settlement where the department has an interest without first satisfying or assuring the satisfaction of the interest of the Commonwealth. Any person who, after receiving notice of the department's interest, knowingly fails to comply with this subsection shall be liable to the department, and the department may sue and recover from the person.



Section 4605 - Recovery of money

§ 4605.  Recovery of money.

(a)  Recovery.--Whenever any person shall become a public charge or receive public assistance, the public body or public agency caring for or furnishing the assistance to the person may sue for and recover any sum of money which is due the person.

(b)  Manner of suit.--A suit under subsection (a) shall be brought in the name of the person for the use of the public body or public agency. Proof that the person to whom the money is due became a public charge or was publicly assisted shall be conclusive proof of the right to recover whatever may be legally due the person. If the amount due has been reduced to judgment, the public body or public agency may be substituted as plaintiff in the judgment. If the amount due is founded on an order or decree of a court, the public body or public agency shall have the right to recover the amount.

(c)  Self-support.--If a person becomes self-supporting or supported by a relative or friend, any money recovered and not expended in the care or assistance of the person shall belong to the person. In the case of the person's death, money not expended for the person's care, assistance and burial shall belong to the person's estate.



Section 4606 - Guardian

§ 4606.  Guardian.

(a)  Petition.--Any public body or public agency caring for or assisting any indigent person may petition the court of common pleas, if the person is of full age, or the orphans' court, if the person is a minor, for a rule to show cause why the public body, public agency or some other person appointed by the court should not become the legal guardian of the person and property of the person. The petition shall have attached an inventory of the property of the person. The court shall schedule a hearing on the matter and shall serve notice of the hearing upon the person.

(b)  Order.--After conducting a hearing pursuant to subsection (a), the court may issue an order constituting the public body, public agency or some other person, guardian of the person and the estate of the person, whether or not all of the estate was enumerated in the inventory provided under subsection (a). The proceedings and order shall be indexed in the name of the person pursuant to court rules.

(c)  Discharge.--

(1)  No person for whom a guardian has been appointed under this section shall be discharged from the guardianship until the person has petitioned the court for termination. The court may terminate the guardianship if it is satisfied that:

(i)  the person has become able and willing to resume control of the person's own person and estate; and

(ii)  the public body or public agency has been fully reimbursed for the expense of the person's care or assistance or that all of the person's estate has been expended for the reimbursement.

(2)  The cost of the proceedings under this subsection shall be paid by the petitioner unless otherwise ordered by the court.

(d)  Leases permitted.--Under the supervision of the appropriate court, a guardian may lease the real estate of any person for a term of years and receive and apply the proceeds of the lease to defray the expenses incurred in the care or assistance and burial of the person. The balance of the proceeds shall be paid to the person upon termination of the guardianship or to the legal representatives of the person after the person's death.






Chapter 51 - General Provisions

Section 5101 - Attainment of full age

PART VI

CHILDREN AND MINORS

Chapter

51.  General Provisions

53.  Child Custody

54.  Uniform Child Custody Jurisdiction and Enforcement

55.  Liability for Tortious Acts of Children

56.  Standby Guardianship

Enactment.  Unless otherwise noted, Part VI was added October 30, 1985, P.L.264, No.66, effective in 90 days.

CHAPTER 51

GENERAL PROVISIONS

Sec.

5101.  Attainment of full age.

5102.  Children declared to be legitimate.

5103.  Acknowledgment and claim of paternity.

5104.  Blood tests to determine paternity.

5105.  Fingerprinting of children.

Enactment.  Chapter 51 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 5101.  Attainment of full age.

(a)  Age for entering into contracts.--Any individual 18 years of age and older shall have the right to enter into binding and legally enforceable contracts and the defense of minority shall not be available to such individuals.

(b)  Age for suing and being sued.--Except where otherwise provided or prescribed by law, an individual 18 years of age and older shall be deemed an adult and may sue and be sued as such.



Section 5102 - Children declared to be legitimate

§ 5102.  Children declared to be legitimate.

(a)  General rule.--All children shall be legitimate irrespective of the marital status of their parents, and, in every case where children are born out of wedlock, they shall enjoy all the rights and privileges as if they had been born during the wedlock of their parents except as otherwise provided in Title 20 (relating to decedents, estates and fiduciaries).

(b)  Determination of paternity.--For purposes of prescribing benefits to children born out of wedlock by, from and through the father, paternity shall be determined by any one of the following ways:

(1)  If the parents of a child born out of wedlock have married each other.

(2)  If, during the lifetime of the child, it is determined by clear and convincing evidence that the father openly holds out the child to be his and either receives the child into his home or provides support for the child.

(3)  If there is clear and convincing evidence that the man was the father of the child, which may include a prior court determination of paternity.



Section 5103 - Acknowledgment and claim of paternity

§ 5103.  Acknowledgment and claim of paternity.

(a)  Acknowledgment of paternity.--The father of a child born to an unmarried woman may file with the Department of Public Welfare, on forms prescribed by the department, an acknowledgment of paternity of the child which shall include the consent of the mother of the child, supported by her witnessed statement subject to 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities). In such case, the father shall have all the rights and duties as to the child which he would have had if he had been married to the mother at the time of the birth of the child, and the child shall have all the rights and duties as to the father which the child would have had if the father had been married to the mother at the time of birth. The hospital or other person accepting an acknowledgment of paternity shall provide written and oral notice, which may be through the use of video or audio equipment, to the birth mother and birth father of the alternatives to, the legal consequences of and the rights and responsibilities that arise from, signing the acknowledgment.

(b)  Claim of paternity.--If the mother of the child fails or refuses to join in the acknowledgment of paternity provided for in subsection (a), the Department of Public Welfare shall index it as a claim of paternity. The filing and indexing of a claim of paternity shall not confer upon the putative father any rights as to the child except that the putative father shall be entitled to notice of any proceeding brought to terminate any parental rights as to the child.

(c)  Duty of hospital or birthing center.--Upon the birth of a child to an unmarried woman, an agent of the hospital or birthing center where the birth occurred shall:

(1)  Provide the newborn's birth parents with an opportunity to complete an acknowledgment of paternity. The completed, signed and witnessed acknowledgment shall be sent to the Department of Public Welfare. A copy shall be given to each of the birth parents. This acknowledgment shall contain:

(i)  A signed, witnessed statement subject to 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities) by the birth mother consenting to the acknowledgment of paternity.

(ii)  A signed, witnessed statement subject to 18 Pa.C.S. § 4904 by the birth father acknowledging his paternity.

(iii)  A written explanation of the parental duties and parental rights which arise from signing such a statement.

(iv)  The Social Security numbers and addresses of both birth parents.

(2)  Provide written information, furnished by the department to the birth mother and birth father, which explains the benefits of having the child's paternity established, the availability of paternity establishment services and the availability of child support enforcement agencies.

(d)  Conclusive evidence.--Notwithstanding any other provision of law, an acknowledgment of paternity shall constitute conclusive evidence of paternity without further judicial ratification in any action to establish support. The court shall give full faith and credit to an acknowledgment of paternity signed in another state according to its procedures.

(e)  Transfer.--The Department of Health shall transfer to the Department of Public Welfare all acknowledgments or claims of paternity filed with the Department of Health under prior statutes.

(f)  Certifications.--The Department of Public Welfare shall provide necessary certifications under Part III (relating to adoption) as to whether any acknowledgment or claim of paternity has been filed in regard to any child who is a prospective adoptive child.

(g)  Rescission.--

(1)  Notwithstanding any other provision of law, a signed, voluntary, witnessed acknowledgment of paternity subject to 18 Pa.C.S. § 4904 shall be considered a legal finding of paternity, subject to the right of any signatory to rescind the acknowledgment within the earlier of the following:

(i)  sixty days; or

(ii)  the date of an administrative or judicial proceeding relating to the child, including, but not limited to, a domestic relations section conference or a proceeding to establish a support order in which the signatory is a party.

(2)  After the expiration of the 60 days, an acknowledgment of paternity may be challenged in court only on the basis of fraud, duress or material mistake of fact, which must be established by the challenger through clear and convincing evidence. An order for support shall not be suspended during the period of challenge except for good cause shown.

(h)  Penalties for noncompliance.--The department may impose a civil penalty not to exceed $500 per day upon a hospital or birthing center which is not in compliance with the provisions of this section. A penalty under this subsection is subject to 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(i)  Status of father.--The name of the father shall be included on the record of birth of the child of unmarried parents only if one of the following applies:

(1)  The father and mother have signed a voluntary acknowledgment of paternity.

(2)  A court or administrative agency of competent jurisdiction has issued an adjudication of paternity.

(July 2, 1993, P.L.431, No.62, eff. 90 days; Dec. 16, 1994, P.L.1286, No.150, eff. imd.; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment.  Act 127 amended subsec. (a).

1997 Amendment.  Act 58 amended subsecs. (a), (c) and (d) and added subsecs. (g), (h) and (i).

1994 Amendment.  Act 150 amended subsecs. (a) and (b) and added subsecs. (d), (e) and (f). Section 5 of Act 150 provided that the amendment of section 5103 shall apply to all actions pending on the effective date of Act 150.

Cross References.  Section 5103 is referred to in sections 2503, 2504, 2513, 7201 of this title.



Section 5104 - Blood tests to determine paternity

§ 5104.  Blood tests to determine paternity.

(a)  Short title of section.--This section shall be known and may be cited as the Uniform Act on Blood Tests to Determine Paternity.

(b)  Scope of section.--

(1)  Civil matters.--This section shall apply to all civil matters.

(2)  Criminal proceedings.--This section shall apply to all criminal proceedings subject to the following limitations and provisions:

(i)  An order for the tests shall be made only upon application of a party or on the initiative of the court.

(ii)  The compensation of the experts shall be paid by the party requesting the blood test or by the county, as the court shall direct.

(iii)  The court may direct a verdict of acquittal upon the conclusions of all the experts under subsection (f). Otherwise, the case shall be submitted for determination upon all the evidence.

(iv)  The refusal of a defendant to submit to the tests may not be used in evidence against the defendant.

(c)  Authority for test.--In any matter subject to this section in which paternity, parentage or identity of a child is a relevant fact, the court, upon its own initiative or upon suggestion made by or on behalf of any person whose blood is involved, may or, upon motion of any party to the action made at a time so as not to delay the proceedings unduly, shall order the mother, child and alleged father to submit to blood tests. If any party refuses to submit to the tests, the court may resolve the question of paternity, parentage or identity of a child against the party or enforce its order if the rights of others and the interests of justice so require.

(d)  Selection of experts.--The tests shall be made by experts qualified as examiners of blood types, who shall be appointed by the court. The experts shall be called by the court as witnesses to testify to their findings and shall be subject to cross-examination by the parties. Any party or person at whose suggestion the tests have been ordered may demand that other experts qualified as examiners of blood types perform independent tests under order of court, the results of which may be offered in evidence. The number and qualifications of experts shall be determined by the court.

(e)  Compensation of experts.--The compensation of each expert witness appointed by the court shall be fixed at a reasonable amount. It shall be paid as the court shall order. Subject to general rules, the court may order that it be paid by the parties in such proportions and at such times as it shall prescribe or that the proportion of any party be paid by the county and that, after payment by the parties or the county, or both, all or part or none of it be taxed as costs in the action. Subject to general rules, the fee of an expert witness called by a party but not appointed by the court shall be paid by the party calling him, but shall not be taxed as costs in the action.

(f)  Effect of test results.--If the court finds that the conclusions of all the experts as disclosed by the evidence based upon the tests are that the alleged father is not the father of the child, the question of paternity, parentage or identity of a child shall be resolved accordingly. If the experts disagree in their findings or conclusions, the question shall be submitted upon all the evidence.

(g)  Effect on presumption of legitimacy.--The presumption of legitimacy of a child born during wedlock is overcome if the court finds that the conclusions of all the experts as disclosed by the evidence based upon the tests show that the husband is not the father of the child.



Section 5105 - Fingerprinting of children

§ 5105.  Fingerprinting of children.

Notwithstanding the provisions of 54 Pa.C.S. § 702(b) (relating to change by order of court), a child who is 12 years of age or younger shall not be required to submit a set of fingerprints for the purpose of a name change under 54 Pa.C.S. Ch. 7 (relating to judicial change of name).

(Dec. 15, 1998, P.L.963, No.127, eff. imd.)

1998 Amendment.  Act 127 added section 5105.






Chapter 53 - Child Custody

Section 5321 - Scope of chapter

CHAPTER 53

CHILD CUSTODY

Sec.

5321.  Scope of chapter.

5322.  Definitions.

5323.  Award of custody.

5324.  Standing for any form of physical custody or legal custody.

5325.  Standing for partial physical custody and supervised physical custody.

5326.  Effect of adoption.

5327.  Presumption in cases concerning primary physical custody.

5328.  Factors to consider when awarding custody.

5329.  Consideration of criminal conviction.

5330.  Consideration of criminal charge.

5331.  Parenting plan.

5332.  Informational programs.

5333.  Counseling as part of order.

5334.  Guardian ad litem for child.

5335.  Counsel for child.

5336.  Access to records and information.

5337.  Relocation.

5338.  Modification of existing order.

5339.  Award of counsel fees, costs and expenses.

5340.  Court-appointed child custody health care or behavioral health practitioners.

Enactment.  Chapter 53 was added November 23, 2010, P.L.1106, No.112, effective in 60 days.

Prior Provisions.  Former Chapter 53, which related to custody, was added October 30, 1985, P.L.264, No.66, and repealed November 23, 2010, P.L.1106, No.112, effective in 60 days.

Proceedings under Former Chapter 53.  Section 4 of Act 112 of 2010 provided that a proceeding under the provisions of former Chapter 53 which was commenced before the effective date of section 4 shall be governed by the law in effect at the time the proceeding was initiated.

§ 5321.  Scope of chapter.

This chapter applies to disputes relating to child custody matters.



Section 5322 - Definitions

§ 5322.  Definitions.

(a)  This chapter.--The following words and phrases when used in this chapter shall have the meanings given to them in this  subsection unless the context clearly indicates otherwise:

"Abuse."  As defined in section 6102 (relating to definitions).

"Adult."  An individual 18 years of age or older.

"Agency."  Any organization, society, institution, court facility or other entity which provides for the care of a child. The term does not include a county children and youth social service agency.

"Child."  An unemancipated individual under 18 years of age.

"Legal custody."  The right to make major decisions on behalf of the child, including, but not limited to, medical, religious and educational decisions.

"Parental duties."  Includes meeting the physical, emotional and social needs of the child.

"Partial physical custody."  The right to assume physical custody of the child for less than a majority of the time.

"Physical custody."  The actual physical possession and control of a child.

"Primary physical custody."  The right to assume physical custody of the child for the majority of time.

"Relocation."  A change in a residence of the child which significantly impairs the ability of a nonrelocating party to exercise custodial rights.

"Shared legal custody."  The right of more than one individual to legal custody of the child.

"Shared physical custody."  The right of more than one individual to assume physical custody of the child, each having significant periods of physical custodial time with the child.

"Sole legal custody."  The right of one individual to exclusive legal custody of the child.

"Sole physical custody."  The right of one individual to exclusive physical custody of the child.

"Supervised physical custody."  Custodial time during which an agency or an adult designated by the court or agreed upon by the parties monitors the interaction between the child and the individual with those rights.

(b)  Other law.--In a statutory provision other than in this chapter, when the term "visitation" is used in reference to child custody, the term may be construed to mean:

(1)  partial physical custody;

(2)  shared physical custody; or

(3)  supervised physical custody.



Section 5323 - Award of custody

§ 5323.  Award of custody.

(a)  Types of award.--After considering the factors set forth in section 5328 (relating to factors to consider when awarding custody), the court may award any of the following types of custody if it is in the best interest of the child:

(1)  Shared physical custody.

(2)  Primary physical custody.

(3)  Partial physical custody.

(4)  Sole physical custody.

(5)  Supervised physical custody.

(6)  Shared legal custody.

(7)  Sole legal custody.

(b)  Interim award.--The court may issue an interim award of custody to a party who has standing under section 5324 (relating to standing for any form of physical custody or legal custody) or 5325 (relating to standing for partial physical custody and supervised physical custody) in the manner prescribed by the Pennsylvania Rules of Civil Procedure governing special relief in custody matters.

(c)  Notice.--Any custody order shall include notice of a party's obligations under section 5337 (relating to relocation).

(d)  Reasons for award.--The court shall delineate the reasons for its decision on the record in open court or in a written opinion or order.

(e)  Safety conditions.--After considering the factors under section 5328(a)(2), if the court finds that there is an ongoing risk of harm to the child or an abused party and awards any form of custody to a party who committed the abuse or who has a household member who committed the abuse, the court shall include in the custody order safety conditions designed to protect the child or the abused party.

(f)  Enforcement.--In awarding custody, the court shall specify the terms and conditions of the award in sufficient detail to enable a party to enforce the court order through law enforcement authorities.

(g)  Contempt for noncompliance with any custody order.--

(1)  A party who willfully fails to comply with any custody order may, as prescribed by general rule, be adjudged in contempt. Contempt shall be punishable by any one or more of the following:

(i)  Imprisonment for a period of not more than six months.

(ii)  A fine of not more than $500.

(iii)  Probation for a period of not more than six months.

(iv)  An order for nonrenewal, suspension or denial of operating privilege under section 4355 (relating to denial or suspension of licenses).

(v)  Counsel fees and costs.

(2)  An order committing an individual to jail under this section shall specify the condition which, when fulfilled, will result in the release of that individual.

(h)  Parties in same residence.--Parties living separate and apart in the same residence may seek relief under this chapter, but any custody order made under such a circumstance shall be effective only upon:

(1)  one party physically vacating the residence; or

(2)  an order awarding one party exclusive possession of the residence.

Cross References.  Section 5323 is referred to in section 5336 of this title; section 4109 of Title 51 (Military and Veterans Affairs).



Section 5324 - Standing for any form of physical custody or legal custody

§ 5324.  Standing for any form of physical custody or legal custody.

The following individuals may file an action under this chapter for any form of physical custody or legal custody:

(1)  A parent of the child.

(2)  A person who stands in loco parentis to the child.

(3)  A grandparent of the child who is not in loco parentis to the child:

(i)  whose relationship with the child began either with the consent of a parent of the child or under a court order;

(ii)  who assumes or is willing to assume responsibility for the child; and

(iii)  when one of the following conditions is met:

(A)  the child has been determined to be a dependent child under 42 Pa.C.S. Ch. 63 (relating to juvenile matters);

(B)  the child is substantially at risk due to parental abuse, neglect, drug or alcohol abuse or incapacity; or

(C)  the child has, for a period of at least 12 consecutive months, resided with the grandparent, excluding brief temporary absences of the child from the home, and is removed from the home by the parents, in which case the action must be filed within six months after the removal of the child from the home.

Cross References.  Section 5324 is referred to in sections 5323, 5325, 5326 of this title.



Section 5325 - Standing for partial physical custody and supervised physical custody

§ 5325.  Standing for partial physical custody and supervised physical custody.

In addition to situations set forth in section 5324 (relating to standing for any form of physical custody or legal custody), grandparents and great-grandparents may file an action under this chapter for partial physical custody or supervised physical custody in the following situations:

(1)  where the parent of the child is deceased, a parent or grandparent of the deceased parent may file an action under this section;

(2)  where the parents of the child have been separated for a period of at least six months or have commenced and continued a proceeding to dissolve their marriage; or

(3)  when the child has, for a period of at least 12 consecutive months, resided with the grandparent or great-grandparent, excluding brief temporary absences of the child from the home, and is removed from the home by the parents, an action must be filed within six months after the removal of the child from the home.

Cross References.  Section 5325 is referred to in sections 5323, 5326, 5328 of this title.



Section 5326 - Effect of adoption

§ 5326.  Effect of adoption.

Any rights to seek physical custody or legal custody rights and any custody rights that have been granted under section 5324 (relating to standing for any form of physical custody or legal custody) or 5325 (relating to standing for partial physical custody and supervised physical custody) to a grandparent or great-grandparent prior to the adoption of the child by an individual other than a stepparent, grandparent or great-grandparent shall be automatically terminated upon such adoption.



Section 5327 - Presumption in cases concerning primary physical custody

§ 5327.  Presumption in cases concerning primary physical custody.

(a)  Between parents.--In any action regarding the custody of the child between the parents of the child, there shall be no presumption that custody should be awarded to a particular parent.

(b)  Between a parent and third party.--In any action regarding the custody of the child between a parent of the child and a nonparent, there shall be a presumption that custody shall be awarded to the parent. The presumption in favor of the parent may be rebutted by clear and convincing evidence.

(c)  Between third parties.--In any action regarding the custody of the child between a nonparent and another nonparent, there shall be no presumption that custody should be awarded to a particular party.



Section 5328 - Factors to consider when awarding custody

§ 5328.  Factors to consider when awarding custody.

(a)  Factors.--In ordering any form of custody, the court shall determine the best interest of the child by considering all relevant factors, giving weighted consideration to those factors which affect the safety of the child, including the following:

(1)  Which party is more likely to encourage and permit frequent and continuing contact between the child and another party.

(2)  The present and past abuse committed by a party or member of the party's household, whether there is a continued risk of harm to the child or an abused party and which party can better provide adequate physical safeguards and supervision of the child.

(3)  The parental duties performed by each party on behalf of the child.

(4)  The need for stability and continuity in the child's education, family life and community life.

(5)  The availability of extended family.

(6)  The child's sibling relationships.

(7)  The well-reasoned preference of the child, based on the child's maturity and judgment.

(8)  The attempts of a parent to turn the child against the other parent, except in cases of domestic violence where reasonable safety measures are necessary to protect the child from harm.

(9)  Which party is more likely to maintain a loving, stable, consistent and nurturing relationship with the child adequate for the child's emotional needs.

(10)  Which party is more likely to attend to the daily physical, emotional, developmental, educational and special needs of the child.

(11)  The proximity of the residences of the parties.

(12)  Each party's availability to care for the child or ability to make appropriate child-care arrangements.

(13)  The level of conflict between the parties and the willingness and ability of the parties to cooperate with one another. A party's effort to protect a child from abuse by another party is not evidence of unwillingness or inability to cooperate with that party.

(14)  The history of drug or alcohol abuse of a party or member of a party's household.

(15)  The mental and physical condition of a party or member of a party's household.

(16)  Any other relevant factor.

(b)  Gender neutral.--In making a determination under subsection (a), no party shall receive preference based upon gender in any award granted under this chapter.

(c)  Grandparents and great-grandparents.--

(1)  In ordering partial physical custody or supervised physical custody to a party who has standing under section 5325(1) or (2) (relating to standing for partial physical custody and supervised physical custody), the court shall consider the following:

(i)  the amount of personal contact between the child and the party prior to the filing of the action;

(ii)  whether the award interferes with any parent-child relationship; and

(iii)  whether the award is in the best interest of the child.

(2)  In ordering partial physical custody or supervised physical custody to a parent's parent or grandparent who has standing under section 5325(3), the court shall consider whether the award:

(i)  interferes with any parent-child relationship; and

(ii)  is in the best interest of the child.

Cross References.  Section 5328 is referred to in section 5323 of this title.



Section 5329 - Consideration of criminal conviction

§ 5329.  Consideration of criminal conviction.

(a)  Offenses.--Where a party seeks any form of custody, the court shall consider whether that party or member of that party's household has been convicted of or has pleaded guilty or no contest to any of the offenses in this section or an offense in another jurisdiction substantially equivalent to any of the offenses in this section. The court shall consider such conduct and determine that the party does not pose a threat of harm to the child before making any order of custody to that parent when considering the following offenses:

18 Pa.C.S. Ch. 25 (relating to criminal homicide).

18 Pa.C.S. § 2702 (relating to aggravated assault).

18 Pa.C.S. § 2706 (relating to terroristic threats).

18 Pa.C.S. § 2709.1 (relating to stalking).

18 Pa.C.S. § 2901 (relating to kidnapping).

18 Pa.C.S. § 2902 (relating to unlawful restraint).

18 Pa.C.S. § 2903 (relating to false imprisonment).

18 Pa.C.S. § 2910 (relating to luring a child into a motor vehicle or structure).

18 Pa.C.S. § 3121 (relating to rape).

18 Pa.C.S. § 3122.1 (relating to statutory sexual assault).

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

18 Pa.C.S. § 3124.1 (relating to sexual assault).

18 Pa.C.S. § 3125 (relating to aggravated indecent assault).

18 Pa.C.S. § 3126 (relating to indecent assault).

18 Pa.C.S. § 3127 (relating to indecent exposure).

18 Pa.C.S. § 3129 (relating to sexual intercourse with animal).

18 Pa.C.S. § 3130 (relating to conduct relating to sex offenders).

18 Pa.C.S. § 3301 (relating to arson and related offenses).

18 Pa.C.S. § 4302 (relating to incest).

18 Pa.C.S. § 4303 (relating to concealing death of child).

18 Pa.C.S. § 4304 (relating to endangering welfare of children).

18 Pa.C.S. § 4305 (relating to dealing in infant children).

18 Pa.C.S. § 5902(b) (relating to prostitution and related offenses).

18 Pa.C.S. § 5903(c) or (d) (relating to obscene and other sexual materials and performances).

18 Pa.C.S. § 6301 (relating to corruption of minors).

18 Pa.C.S. § 6312 (relating to sexual abuse of children).

18 Pa.C.S. § 6318 (relating to unlawful contact with minor).

18 Pa.C.S. § 6320 (relating to sexual exploitation of children).

Section 6114 (relating to contempt for violation of order or agreement).

The former 75 Pa.C.S. § 3731 (relating to driving under influence of alcohol or controlled substance).

75 Pa.C.S. Ch. 38 (relating to driving after imbibing alcohol or utilizing drugs).

Section 13(a)(1) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, to the extent that it prohibits the manufacture, sale or delivery, holding, offering for sale or possession of any controlled substance or other drug or device.

(b)  Parent convicted of murder.--No court shall award custody, partial custody or supervised physical custody to a parent who has been convicted of murder under 18 Pa.C.S. § 2502(a) (relating to murder) of the other parent of the child who is the subject of the order unless the child is of suitable age and consents to the order.

(c)  Initial evaluation.--At the initial in-person contact with the court, the judge, conference officer or other appointed individual shall perform an initial evaluation to determine whether the party or household member who committed an offense under subsection (a) poses a threat to the child and whether counseling is necessary. The initial evaluation shall not be conducted by a mental health professional. After the initial evaluation, the court may order further evaluation or counseling by a mental health professional if the court determines it is necessary.

(d)  Counseling.--

(1)  Where the court determines under subsection (c) that counseling is necessary, it shall appoint a qualified professional specializing in treatment relating to the particular offense to provide counseling to the offending individual.

(2)  Counseling may include a program of treatment or individual therapy designed to rehabilitate the offending individual which addresses, but is not limited to, issues regarding physical and sexual abuse, the psychology of the offender and the effects of the offense on the victim.

(e)  Subsequent evaluation.--

(1)  At any time during or subsequent to the counseling under subsection (d), the court may require another evaluation to determine whether further counseling is necessary.

(2)  If the court awards custody to a party who committed an offense under subsection (a) or who shares a household with an individual who committed an offense under subsection (a), the court may require subsequent evaluations on the rehabilitation of the offending individual and the well-being of the child subsequent to the order. If, upon review of a subsequent evaluation, the court determines that the offending individual poses a threat of physical, emotional or psychological harm to the child, the court may schedule a hearing to modify the custody order.

(f)  Costs.--The court may order a party to pay all or part of the costs of the counseling and evaluations under this section.

(Apr. 12, 2012, P.L.241, No.32, eff. 60 days)

2012 Amendment.  Act 32 amended subsec. (c).

Cross References.  Section 5329 is referred to in section 5330 of this title; section 1904 of Title 42 (Judiciary and Judicial Procedure).



Section 5330 - Consideration of criminal charge

§ 5330.  Consideration of criminal charge.

(a)  Expedited hearing.--A party who has obtained information under 42 Pa.C.S. § 1904 (relating to availability of criminal charge information in child custody proceedings) or otherwise about a charge filed against the other party for an offense listed under section 5329(a) (relating to consideration of criminal conviction) may move for a temporary custody order or modification of an existing custody order. The court shall hold the hearing under this subsection in an expeditious manner.

(b)  Risk of harm.--In evaluating any request under subsection (a), the court shall consider whether the party who is or has been charged with an offense set forth in section 5329(a) poses a risk of physical, emotional or psychological harm to the child.

(c)  No prejudice.--Failure to either apply for information under 42 Pa.C.S. § 1904 or act under this section shall not prejudice any party in a custody proceeding.



Section 5331 - Parenting plan

§ 5331.  Parenting plan.

(a)  Purpose.--In a contested custody proceeding, the court may require the parties to submit parenting plans for the care and custody of the child to aid the court in resolving the custody dispute. A parenting plan and the position of a party as set forth in that parenting plan shall not be admissible as evidence by another party.

(b)  Contents.--A parenting plan shall include the following:

(1)  The schedule for personal care and control of the child, including parenting time, holidays and vacations.

(2)  The education and religious involvement, if any, of the child.

(3)  The health care of the child.

(4)  Child-care arrangements.

(5)  Transportation arrangements.

(6)  A procedure by which proposed changes, disputes and alleged breaches of the custody order may be adjudicated or otherwise resolved through mediation, arbitration or other means.

(7)  Any matter specified by the court.

(8)  Any other matter that serves the best interest of the child.

(c)  Form.--If the court orders the parties to propose a parenting plan, it shall be submitted to the court in substantially the following form:

CAPTION

PARENTING PLAN

This parenting plan involves the following child/children:

Child's Name

Age

Where does this child live?

1...................

..............

...........................

2...................

..............

...........................

3...................

..............

...........................

If you have children not addressed by this parenting plan, name here:

Child's Name

Age

Where does this child live?

1...................

..............

...........................

2...................

..............

...........................

3...................

..............

...........................

Legal Custody (who makes decisions about certain things):

Circle one

Diet.......... Both parties decide together / Plaintiff / Defendant

Religion....... Both parties decide together / Plaintiff / Defendant

Medical Care... Both parties decide together / Plaintiff / Defendant

Mental Health Care... Both parties decide together / Plaintiff / Defendant

Discipline..... Both parents decide together / Plaintiff / Defendant

Choice of School.... Both parents decide together / Plaintiff / Defendant

Choice of Study..... Both parents decide together / Plaintiff / Defendant

School Activities... Both parents decide together / Plaintiff / Defendant

Sports Activities... Both parents decide together / Plaintiff / Defendant

Additional Items... Both parents decide together / Plaintiff / Defendant

Explain what process you will use to make decisions?

(For example, the parent confronted with or anticipating the choice will call the other parent when the choice presents itself, and the other parent must agree or disagree within 24 hours of any deadline)

................................................................................................................................

Physical Custody (where the child/children live)

The child's/children's residence is with........................

Describe which days and which times of the day the child/children will be with each person:

Sunday  Monday  Tuesday  Wednesday  Thursday  Friday  Saturday

........................................................

Describe where and when the child/children will be dropped off and/or picked up (day and time of day)?

Drop-Off

Where...................................................

When....................................................

........................................................

Pick-Up

Where ...................................................

When ....................................................

.........................................................

If one of you doesn't show up, how long will the other wait?.......................................................

If there are any extraordinary costs (taxi, train, airplane, etc.), who will pay for which costs?

...........................................................

...........................................................

HOLIDAYS

Where will the child/children stay?

HOLIDAY

YEAR A

YEAR B

EVERY YEAR

Martin Luther King Day

..........

..........

...........

President's Day

..........

..........

...........

Easter

..........

..........

...........

Memorial Day

..........

..........

...........

Fourth of July

..........

..........

...........

Labor Day

..........

..........

...........

Yom Kippur

..........

..........

...........

Rosh Hashanah

..........

..........

...........

Thanksgiving

..........

..........

...........

Vacation after Thanksgiving

..........

..........

...........

Christmas Vacation

..........

..........

...........

Kwanzaa

..........

..........

...........

New Year's Eve/Day

..........

..........

...........

Spring Vacation

..........

..........

...........

Easter Sunday

..........

..........

...........

Child's Birthday

..........

..........

...........

Mother's Day

..........

..........

...........

Father's Day

..........

..........

...........

Other

..........

..........

...........

Other

..........

..........

...........

Other

..........

..........

...........

Summer Vacation Plans

.............................................................

.............................................................

Special Activities or School Activities

Will both of you attend?

Child's Name

Activity

If not, which of you will attend?

.................

..........

..................................

.................

..........

..................................

.................

..........

..................................

Temporary changes to this parenting schedule

From time to time, one of you might want or need to rearrange the parenting time schedule due to work, family or other events. You can attempt to agree on these changes. If you cannot agree, the parent receiving the request will make the final decision.

The parent asking for the change will ask......in person........by letter/mail.....by phone

No later than

....12 hours..... 24 hours.... 1 week..... 1 month

The parent being asked for a change will reply

.... in person..... by letter/mail..... by phone

No later than

..... 12 hours....... 24 hours........ 1 week....... 1 month

May parents contact one another?..............................

When the child/children is/are with one of you, how may they contact the other parent?.......................................

................................................................

When and how may ............contact the child?

................................................................................................................................

In the event that proposed changes, disputes or alleged breaches of this parenting plan and custody order are necessary or desired, the parties agree that such changes will be addressed by the following method (specify method of arbitration, mediation, court action, etc.):

................................................................................................................................

The following matter or matters as specified by the court:

................................................................................................................................

Other (Anything else you want to agree on):

...............................................................................................................................................................................................

Date...........................

................................

Signature of Mother

Date...........................

................................

Signature of Father

Date...........................

................................

Signature of Witness



Section 5332 - Informational programs

§ 5332.  Informational programs.

(a)  Attendance.--The court may direct the parties to attend informational programs concerning parental duties.

(b)  Process not delayed.--Subsequent proceedings and the entry of any order or decree shall not be delayed because of the lack of participation in any informational program by one of the parties.

(c)  Costs.--The court may order a party to pay all or part of the costs of the informational programs under this section.



Section 5333 - Counseling as part of order

§ 5333.  Counseling as part of order.

(a)  Attendance.--The court may, as part of a custody order, require the parties to attend counseling sessions.

(b)  Abuse.--In situations involving abuse, the court may order individual counseling for the abuser but may not order the parties to attend joint counseling.

(c)  Verification.--Each party's participation in the counseling sessions shall be verified by the counselor.

(d)  Costs.--The court may order a party to pay all or part of the costs of the counseling sessions under this section.



Section 5334 - Guardian ad litem for child

§ 5334.  Guardian ad litem for child.

(a)  Appointment.--The court may on its own motion or the motion of a party appoint a guardian ad litem to represent the child in the action. The court may assess the cost upon the parties or any of them or as otherwise provided by law. The guardian ad litem must be an attorney at law.

(b)  Powers and duties.--The guardian ad litem shall be charged with representation of the legal interests and the best interests of the child during the proceedings and shall do all of the following:

(1)  If appropriate to the child's age and maturity, meet with the child as soon as possible following the appointment and on a regular basis thereafter.

(2)  On a timely basis, be given access to relevant court  records, reports of examination of the parents or other custodian of the child and medical, psychological and school records.

(3)  Participate in all proceedings.

(4)  Conduct such further investigation necessary to ascertain relevant facts for presentation to the court.

(5)  Interview potential witnesses, including the child's parents and caretakers, if any. The guardian ad litem may examine and cross-examine witnesses and present witnesses and evidence necessary to protect the best interests of the child.

(6)  Make specific recommendations in a written report to the court relating to the best interests of the child, including any services necessary to address the child's needs and safety. The court shall make the written report part of the record so that it may be reviewed by the parties. The parties may file with the court written comments regarding the contents of the report. The comments filed by the parties shall also become part of the record.

(7)  Explain the proceedings to the child to the extent appropriate given the child's age, mental condition and emotional condition.

(8)  Advise the court of the child's wishes to the extent that they can be ascertained and present to the court whatever evidence exists to support the child's wishes. When appropriate because of the age or mental and emotional condition of the child, determine to the fullest extent possible the wishes of the child and communicate this information to the court. A difference between the child's wishes under this paragraph and the recommendations under paragraph (6) shall not be considered a conflict of interest for the guardian ad litem.

(c)  Abuse.--If substantial allegations of abuse of the child are made, the court shall appoint a guardian ad litem for the child if:

(1)  counsel for the child is not appointed under section 5335 (relating to counsel for child); or

(2)  the court is satisfied that the relevant information will be presented to the court only with such appointment.

(d)  Evidence subject to examination.--A guardian ad litem may not testify except as authorized by Rule 3.7 of the Rules of Professional Conduct, but may make legal argument based on relevant evidence that shall be subject to examination by the parties.

(e)  Costs.--The court may order a party to pay all or part of the costs of appointing a guardian ad litem under this section.



Section 5335 - Counsel for child

§ 5335.  Counsel for child.

(a)  Appointment.--The court may appoint counsel to represent the child if the court determines that the appointment will assist in resolving the issues in the custody proceeding. If a child has legal counsel and a guardian ad litem, counsel shall represent the legal interests of the child and the guardian ad litem shall represent the best interests of the child.

(b)  Abuse.--Substantial allegations of abuse of the child constitute a reasonable basis for appointing counsel for the child.

(c)  Not subject to examination.--Counsel appointed by the court for the child shall not be subject to examination unless such counsel testifies in the matter.

(d)  Costs.--The court may order a party to pay all or part of the costs of appointing counsel for the child under this section.

Cross References.  Section 5335 is referred to in section 5334 of this title.



Section 5336 - Access to records and information

§ 5336.  Access to records and information.

(a)  General rule.--Except as provided in subsections (b) and (c):

(1)  A party granted sole or shared legal custody under section 5323 (relating to award of custody) shall be provided access to:

(i)  the medical, dental, religious and school records of the child;

(ii)  the address of the child and any other party; and

(iii)  any other information that the court deems necessary or proper.

(2)  Access to any records and information pertaining to the child may not be denied solely based upon a parent's physical custody schedule.

(3)  Upon request, a parent, party or entity possessing any information set forth in paragraph (1) shall provide it to any party granted sole or shared legal custody.

(b)  Nondisclosure of confidential information.--The court shall not order the disclosure of any of the following information to any parent or party granted custody:

(1)  The address of a victim of abuse.

(2)  Confidential information from an abuse counselor or shelter.

(3)  Information protected under Chapter 67 (relating to domestic and sexual violence victim address confidentiality).

(4)  Information independently protected from disclosure by the child's right to confidentiality under the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, or any other statute.

(c)  Other information.--The court may determine not to release information set forth in subsection (a), in which case it shall state the reason for its denial on the record.

Cross References.  Section 5336 is referred to in section 5337 of this title.



Section 5337 - Relocation

§ 5337.  Relocation.

(a)  Applicability.--This section applies to any proposed relocation.

(b)  General rule.--No relocation shall occur unless:

(1)  every individual who has custody rights to the child consents to the proposed relocation; or

(2)  the court approves the proposed relocation.

(c)  Notice.--

(1)  The party proposing the relocation shall notify every other individual who has custody rights to the child.

(2)  Notice, sent by certified mail, return receipt requested, shall be given no later than:

(i)  the 60th day before the date of the proposed relocation; or

(ii)  the tenth day after the date that the individual knows of the relocation, if:

(A)  the individual did not know and could not reasonably have known of the relocation in sufficient time to comply with the 60-day notice; and

(B)  it is not reasonably possible to delay the date of relocation so as to comply with the 60-day notice.

(3)  Except as provided by section 5336 (relating to access to records and information), the following information, if available, must be included with the notice of the proposed relocation:

(i)  The address of the intended new residence.

(ii)  The mailing address, if not the same as the address of the intended new residence.

(iii)  Names and ages of the individuals in the new residence, including individuals who intend to live in the new residence.

(iv)  The home telephone number of the intended new residence, if available.

(v)  The name of the new school district and school.

(vi)  The date of the proposed relocation.

(vii)  The reasons for the proposed relocation.

(viii)  A proposal for a revised custody schedule.

(ix)  Any other information which the party proposing the relocation deems appropriate.

(x)  A counter-affidavit as provided under subsection (d)(1) which can be used to object to the proposed relocation and the modification of a custody order.

(xi)  A warning to the nonrelocating party that if the nonrelocating party does not file with the court an objection to the proposed relocation within 30 days after receipt of the notice, that party shall be foreclosed from objecting to the relocation.

(4)  If any of the information set forth in paragraph (3) is not known when the notice is sent but is later made known to the party proposing the relocation, then that party shall promptly inform every individual who received notice under this subsection.

(d)  Objection to proposed relocation.--

(1)  A party entitled to receive notice may file with the court an objection to the proposed relocation and seek a temporary or permanent order to prevent the relocation. The nonrelocating party shall have the opportunity to indicate whether he objects to relocation or not and whether he  objects to modification of the custody order or not. If the party objects to either relocation or modification of the custody order, a hearing shall be held as provided in subsection (g)(1). The objection shall be made by completing and returning to the court a counter-affidavit, which shall be verified subject to penalties under 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities), in substantially the following form:

COUNTER-AFFIDAVIT REGARDING RELOCATION

This proposal of relocation involves the following child/children:

Child's Name

Age

Currently residing at:

......................

.................

.......................

Child's Name

Age

Currently residing at:

......................

.................

.......................

Child's Name

Age

Currently residing at:

......................

.................

.......................

I have received a notice of proposed relocation and

1. ....   I do not object to the relocation and I do not object to the modification of the custody order consistent with the proposal for revised custody schedule as attached to the notice.

2. ....   I do not object to the relocation, but I do object to modification of the custody order, and I request that a hearing be scheduled:

a.  ....  Prior to allowing (name of child/children) to relocate.

b.  ....  After the child/children relocate.

3. ....   I do object to the relocation and I do object to the modification of the custody order, and I further request that a hearing be held on both matters prior to the relocation taking place.

................................................................

I understand that in addition to checking (2) or (3) above, I must also file this notice with the court in writing and serve it on the other party by certified mail, return receipt requested. If I fail to do so within 30 days of my receipt of the proposed relocation notice, I shall be foreclosed from objecting to the relocation.

................................................................

I verify that the statements made in this counter-affidavit are true and correct. I understand that false statements herein are made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

Date:

................................................................................................................................

(2)  An objection made under this subsection shall be filed with the court within 30 days of receipt of the proposed relocation notice and served on the other party by certified mail, return receipt requested.

(3)  If notice of the proposed relocation has been properly given and no objection to the proposed relocation has been filed in court, then it shall be presumed that the nonrelocating party has consented to the proposed relocation.

(4)  If a party who has been given proper notice does not file with the court an objection to the relocation within 30 days after receipt of the notice but later petitions the court for review of the custodial arrangements, the court shall not accept testimony challenging the relocation.

(e)  Confirmation of relocation.--If no objection to the proposed relocation is filed under subsection (d), the party proposing the relocation shall file the following with the court prior to the relocation:

(1)  an affidavit stating that the party provided notice to every individual entitled to notice, the time to file an objection to the proposed relocation has passed and no individual entitled to receive notice has filed an objection to the proposed relocation;

(2)  Proof that proper notice was given in the form of a return receipt with the signature of the addressee and the full notice that was sent to the addressee.

(3)  a petition to confirm the relocation and modify any existing custody order; and

(4)  a proposed order containing the information set forth in subsection (c)(3).

(f)  Modification of custody order.--If a counter-affidavit regarding relocation is filed with the court which indicates the nonrelocating party both has no objection to the proposed relocation and no objection to the modification of the custody order consistent with the proposal for revised custody schedule, the court may modify the existing custody order by approving the proposal for revised custody schedule submitted under subsection (c)(3)(viii), and shall specify the method by which its future modification can be made if desired by either party. If a counter-affidavit regarding relocation is filed with the court which indicates the nonrelocating party objects either to the proposed relocation or to the modification of the custody order consistent with the proposal for revised custody schedule, the court shall modify the existing custody order only after holding a hearing to establish the terms and conditions of the order pursuant to the relocation indicating the rights, if any, of the nonrelocating parties.

(g)  Hearing.--

(1)  Except as set forth in paragraph (3), the court shall hold an expedited full hearing on the proposed relocation after a timely objection has been filed and before the relocation occurs.

(2)  Except as set forth in paragraph (3), the court may, on its own motion, hold an expedited full hearing on the proposed relocation before the relocation occurs.

(3)  Notwithstanding paragraphs (1) and (2), if the court finds that exigent circumstances exist, the court may approve the relocation pending an expedited full hearing.

(4)  If the court approves the proposed relocation, it shall:

(i)  modify any existing custody order; or

(ii)  establish the terms and conditions of a custody order.

(h)  Relocation factors.--In determining whether to grant a proposed relocation, the court shall consider the following factors, giving weighted consideration to those factors which affect the safety of the child:

(1)  The nature, quality, extent of involvement and duration of the child's relationship with the party proposing to relocate and with the nonrelocating party, siblings and other significant persons in the child's life.

(2)  The age, developmental stage, needs of the child and the likely impact the relocation will have on the child's physical, educational and emotional development, taking into consideration any special needs of the child.

(3)  The feasibility of preserving the relationship between the nonrelocating party and the child through suitable custody arrangements, considering the logistics and financial circumstances of the parties.

(4)  The child's preference, taking into consideration the age and maturity of the child.

(5)  Whether there is an established pattern of conduct of either party to promote or thwart the relationship of the child and the other party.

(6)  Whether the relocation will enhance the general quality of life for the party seeking the relocation, including, but not limited to, financial or emotional benefit or educational opportunity.

(7)  Whether the relocation will enhance the general quality of life for the child, including, but not limited to, financial or emotional benefit or educational opportunity.

(8)  The reasons and motivation of each party for seeking or opposing the relocation.

(9)  The present and past abuse committed by a party or member of the party's household and whether there is a continued risk of harm to the child or an abused party.

(10)  Any other factor affecting the best interest of the child.

(i)  Burden of proof.--

(1)  The party proposing the relocation has the burden of establishing that the relocation will serve the best interest of the child as shown under the factors set forth in subsection (h).

(2)  Each party has the burden of establishing the integrity of that party's motives in either seeking the relocation or seeking to prevent the relocation.

(j)  Failure to provide reasonable notice.--The court may consider a failure to provide reasonable notice of a proposed relocation as:

(1)  a factor in making a determination regarding the relocation;

(2)  a factor in determining whether custody rights should be modified;

(3)  a basis for ordering the return of the child to the nonrelocating party if the relocation has occurred without reasonable notice;

(4)  sufficient cause to order the party proposing the relocation to pay reasonable expenses and counsel fees incurred by the party objecting to the relocation; and

(5)  a ground for contempt and the imposition of sanctions against the party proposing the relocation.

(k)  Mitigation.--Any consideration of a failure to provide reasonable notice under subsection (i) shall be subject to mitigation if the court determines that such failure was caused in whole, or in part, by abuse.

(l)  Effect of relocation prior to hearing.--If a party relocates with the child prior to a full expedited hearing, the court shall not confer any presumption in favor of the relocation.

Cross References.  Section 5337 is referred to in section 5323 of this title.



Section 5338 - Modification of existing order

§ 5338.  Modification of existing order.

(a)  Best interest of the child.--Upon petition, a court may modify a custody order to serve the best interest of the child.

(b)  Applicability.--Except as provided in 51 Pa.C.S. § ﻿4109 (relating to child custody proceedings during military deployment), this section shall apply to any custody order entered by a court of this Commonwealth or any other state subject to the jurisdictional requirements set forth in Chapter 54 (relating to uniform child custody jurisdiction and enforcement).

(Apr. 12, 2012, P.L.241, No.32, eff. 60 days)



Section 5339 - Award of counsel fees, costs and expenses

§ 5339.  Award of counsel fees, costs and expenses.

Under this chapter, a court may award reasonable interim or final counsel fees, costs and expenses to a party if the court finds that the conduct of another party was obdurate, vexatious, repetitive or in bad faith.



Section 5340 - Court-appointed child custody health care or behavioral health practitioners

§ 5340.  Court-appointed child custody health care or behavioral health practitioners.

No party to a child custody matter in which the court has appointed a licensed health care or behavioral health practitioner to assist the court by conducting an examination or evaluation of the parties involved or making a recommendation concerning a child custody agreement or order may be permitted to file a complaint against the practitioner with the practitioner's State licensing board prior to the final agreement or order being issued and for 60 days thereafter. As used in this section, "licensed health care or behavioral health practitioner" means a person who is licensed, certified, accredited or otherwise regulated by the Commonwealth to provide health care or behavioral health services.






Chapter 54 - Uniform Child Custody Jurisdiction and Enforcement

Section 5401 - Short title of chapter

CHAPTER 54

UNIFORM CHILD CUSTODY JURISDICTION

AND ENFORCEMENT

Subchapter

A.  General Provisions

B.  Jurisdiction

C.  Enforcement

D.  Intrastate Application

E.  Miscellaneous Provisions

Enactment.  Chapter 54 was added June 15, 2004, P.L.236, No.39, effective in 60 days.

Cross References.  Chapter 54 is referred to in sections 5338, 5612 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5401.  Short title of chapter.

5402.  Definitions.

5403.  Proceedings governed by other law.

5404.  Application to Native American tribes.

5405.  International application of chapter.

5406.  Effect of child custody determination.

5407.  Priority.

5408.  Notice to persons outside Commonwealth.

5409.  Appearance and limited immunity.

5410.  Communication between courts.

5411.  Taking testimony in another state.

5412.  Cooperation between courts; preservation of records.

§ 5401.  Short title of chapter.

This chapter shall be known and may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.



Section 5402 - Definitions

§ 5402.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abandoned."  Left without provision for reasonable and necessary care or supervision.

"Child."  An individual who has not attained 18 years of age.

"Child custody determination."  A judgment, decree or other order of a court providing for legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

"Child custody proceeding."  A proceeding in which legal custody, physical custody or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under Subchapter C (relating to enforcement).

"Commencement."  The filing of the first pleading in a proceeding.

"Court."  An entity authorized under the law of a state to establish, enforce or modify a child custody determination.

"Home state."  The state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child six months of age or younger, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

"Initial determination."  The first child custody determination concerning a particular child.

"Issuing court."  The court that makes a child custody determination for which enforcement is sought under this chapter.

"Modification."  A child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

"Person."  An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government or governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

"Person acting as a parent."  A person, other than a parent, who:

(1)  has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(2)  has been awarded legal custody by a court or claims a right to legal custody under the laws of this Commonwealth.

"Physical custody."  The physical care and supervision of a child.

"State."  A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

"Tribe."  A Native American tribe or band, or Alaskan Native village, which is recognized by Federal law or formally acknowledged by a state.

"Warrant."  An order issued by a court authorizing law enforcement officers to take physical custody of a child.



Section 5403 - Proceedings governed by other law

§ 5403.  Proceedings governed by other law.

This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



Section 5404 - Application to Native American tribes

§ 5404.  Application to Native American tribes.

(a)  Primacy of Indian Child Welfare Act.--A child custody proceeding that pertains to a Native American child as defined in the Indian Child Welfare Act of 1978 (Public Law 95-608, 25 U.S.C. § 1901 et seq.) is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act of 1978.

(b)  Tribe treated as state.--A court of this Commonwealth shall treat a tribe as if it were a state of the United States for the purpose of applying Subchapter B (relating to jurisdiction) and this subchapter.

(c)  Tribal custody determinations.--A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Subchapter C (relating to enforcement).



Section 5405 - International application of chapter

§ 5405.  International application of chapter.

(a)  Foreign country treated as state.--A court of this Commonwealth shall treat a foreign country as if it were a state of the United States for the purpose of applying Subchapter B (relating to jurisdiction) and this subchapter.

(b)  Foreign custody determinations.--Except as otherwise provided in subsection (c), a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Subchapter C (relating to enforcement).

(c)  Violation of human rights.--A court of this Commonwealth need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.



Section 5406 - Effect of child custody determination

§ 5406.  Effect of child custody determination.

A child custody determination made by a court of this Commonwealth that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this Commonwealth or notified in accordance with section 5408 (relating to notice to persons outside Commonwealth) or who have submitted to the jurisdiction of the court and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



Section 5407 - Priority

§ 5407.  Priority.

If a question of existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



Section 5408 - Notice to persons outside Commonwealth

§ 5408.  Notice to persons outside Commonwealth.

(a)  General rule.--Notice required for the exercise of jurisdiction when a person is outside this Commonwealth may be given in a manner prescribed by the laws of this Commonwealth for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b)  Proof of service.--Proof of service may be made in the manner prescribed by the laws of this Commonwealth or by the law of the state in which the service is made.

(c)  Submission to jurisdiction.--Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

Cross References.  Section 5408 is referred to in sections 5406, 5425, 5430, 5445, 5448, 5450 of this title.



Section 5409 - Appearance and limited immunity

§ 5409.  Appearance and limited immunity.

(a)  General rule.--A party to a child custody proceeding, including a modification proceeding or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this Commonwealth for another proceeding or purpose solely by reason of having participated or of having been physically present for the purpose of participating in the proceeding.

(b)  Service.--A person who is subject to personal jurisdiction in this Commonwealth on a basis other than physical presence is not immune from service of process in this Commonwealth. A party present in this Commonwealth who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c)  Acts committed while in this Commonwealth.--The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this Commonwealth.



Section 5410 - Communication between courts

§ 5410.  Communication between courts.

(a)  General rule.--A court of this Commonwealth may communicate with a court in another state concerning a proceeding arising under this chapter.

(b)  Participation of parties.--The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c)  Matters of cooperation between courts.--Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

(d)  Record.--Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e)  Definition.--As used in this section, the term "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



Section 5411 - Taking testimony in another state

§ 5411.  Taking testimony in another state.

(a)  General rule.--In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this Commonwealth for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b)  Means and location.--A court of this Commonwealth may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this Commonwealth shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c)  Transmission of documentary evidence.--Documentary evidence transmitted from another state to a court of this Commonwealth by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



Section 5412 - Cooperation between courts; preservation of records

§ 5412.  Cooperation between courts; preservation of records.

(a)  Assistance of another state.--A court of this Commonwealth may request the appropriate court of another state to:

(1)  hold an evidentiary hearing;

(2)  order a person to produce or give evidence pursuant to procedures of that state;

(3)  order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4)  forward to the court of this Commonwealth a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(5)  order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b)  Assistance to another state.--Upon request of a court of another state, a court of this Commonwealth may hold a hearing, enter an order or forward transcripts, evidence and evaluations described in subsection (a).

(c)  Expenses.--Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the laws of this Commonwealth.

(d)  Preservation of records.--A court of this Commonwealth shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.



Section 5421 - Initial child custody jurisdiction

SUBCHAPTER B

JURISDICTION

Sec.

5421.  Initial child custody jurisdiction.

5422.  Exclusive, continuing jurisdiction.

5423.  Jurisdiction to modify determination.

5424.  Temporary emergency jurisdiction.

5425.  Notice; opportunity to be heard; joinder.

5426.  Simultaneous proceedings.

5427.  Inconvenient forum.

5428.  Jurisdiction declined by reason of conduct.

5429.  Information to be submitted to court.

5430.  Appearance of parties and child.

Cross References.  Subchapter B is referred to in sections 5404, 5405, 5444, 5445, 5446, 5447, 5448, 5450, 5453 of this title.

§ 5421.  Initial child custody jurisdiction.

(a)  General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth has jurisdiction to make an initial child custody determination only if:

(1)  this Commonwealth is the home state of the child on the date of the commencement of the proceeding or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this Commonwealth but a parent or person acting as a parent continues to live in this Commonwealth;

(2)  a court of another state does not have jurisdiction under paragraph (1) or a court of the home state of the child has declined to exercise jurisdiction on the ground that this Commonwealth is the more appropriate forum under section 5427 (relating to inconvenient forum) or 5428 (relating to jurisdiction declined by reason of conduct) and:

(i)  the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this Commonwealth other than mere physical presence; and

(ii)  substantial evidence is available in this Commonwealth concerning the child's care, protection, training and personal relationships;

(3)  all courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this Commonwealth is the more appropriate forum to determine the custody of the child under section 5427 or 5428; or

(4)  no court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2) or (3).

(b)  Exclusive jurisdictional basis.--Subsection (a) is the exclusive jurisdictional basis for making a child custody determination by a court of this Commonwealth.

(c)  Physical presence and personal jurisdiction unnecessary.--Physical presence of or personal jurisdiction over a party or a child is not necessary or sufficient to make a child custody determination.

Cross References.  Section 5421 is referred to in sections 5422, 5423, 5424, 5428 of this title.



Section 5422 - Exclusive, continuing jurisdiction

§ 5422.  Exclusive, continuing jurisdiction.

(a)  General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth which has made a child custody determination consistent with section 5421 (relating to initial child custody jurisdiction) or 5423 (relating to jurisdiction to modify determination) has exclusive, continuing jurisdiction over the determination until:

(1)  a court of this Commonwealth determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this Commonwealth and that substantial evidence is no longer available in this Commonwealth concerning the child's care, protection, training and personal relationships; or

(2)  a court of this Commonwealth or a court of another state determines that the child, the child's parents and any person acting as a parent do not presently reside in this Commonwealth.

(b)  Modification where court does not have exclusive, continuing jurisdiction.--A court of this Commonwealth which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 5421.

Cross References.  Section 5422 is referred to in sections 5423, 5424, 5428 of this title.



Section 5423 - Jurisdiction to modify determination

§ 5423.  Jurisdiction to modify determination.

Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth may not modify a child custody determination made by a court of another state unless a court of this Commonwealth has jurisdiction to make an initial determination under section 5421 (a)(1) or (2) (relating to initial child custody jurisdiction) and:

(1)  the court of the other state determines it no longer has exclusive, continuing jurisdiction under section 5422 (relating to exclusive, continuing jurisdiction) or that a court of this Commonwealth would be a more convenient forum under section 5427 (relating to inconvenient forum); or

(2)  a court of this Commonwealth or a court of the other state determines that the child, the child's parents and any person acting as a parent do not presently reside in the other state.

Cross References.  Section 5423 is referred to in sections 5422, 5424, 5428 of this title.



Section 5424 - Temporary emergency jurisdiction

§ 5424.  Temporary emergency jurisdiction.

(a)  General rule.--A court of this Commonwealth has temporary emergency jurisdiction if the child is present in this Commonwealth and the child has been abandoned or it is necessary in an emergency to protect the child because the child or a sibling or parent of the child is subjected to or threatened with mistreatment or abuse.

(b)  No previous custody determination or proceeding.--If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under sections 5421 (relating to initial child custody jurisdiction) through 5423 (relating to jurisdiction to modify determination), a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 5421 through 5423. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 5421 through 5423, a child custody determination made under this section becomes a final determination if it so provides and this Commonwealth becomes the home state of the child.

(c)  Previous custody determination or proceeding.--If there is a previous child custody determination that is entitled to be enforced under this chapter or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 5421 through 5423, any order issued by a court of this Commonwealth under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 5421 through 5423. The order issued in this Commonwealth remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d)  Mandatory communication between courts.--A court of this Commonwealth which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of a state having jurisdiction under sections 5421 through 5423, shall immediately communicate with the other court. A court of this Commonwealth which is exercising jurisdiction pursuant to sections 5421 through 5423, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order.

Cross References.  Section 5424 is referred to in sections 5421, 5422, 5423, 5426, 5428, 5450, 5454 of this title.



Section 5425 - Notice; opportunity to be heard; joinder

§ 5425.  Notice; opportunity to be heard; joinder.

(a)  General rule.--Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth) must be given to all persons entitled to notice under the laws of this Commonwealth as in child custody proceedings between residents of this Commonwealth, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

(b)  Lack of notice or opportunity to be heard.--This chapter does not govern the enforceability of a child custody determination made without notice or any opportunity to be heard.

(c)  Joinder and intervention.--The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the laws of this Commonwealth as in child custody proceedings between residents of this Commonwealth.



Section 5426 - Simultaneous proceedings

§ 5426.  Simultaneous proceedings.

(a)  General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction), a court of this Commonwealth may not exercise its jurisdiction under this subchapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter unless the proceeding has been terminated or is stayed by the court of the other state because a court of this Commonwealth is a more convenient forum under section 5427 (relating to inconvenient forum).

(b)  Stay; communication with other court.--Except as otherwise provided in section 5424, a court of this Commonwealth, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 5429 (relating to information to be submitted to court). If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this Commonwealth shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this Commonwealth is a more appropriate forum, the court of this Commonwealth shall dismiss the proceeding.

(c)  Modification.--In a proceeding to modify a child custody determination, a court of this Commonwealth shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1)  stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(2)  enjoin the parties from continuing with the proceeding for enforcement; or

(3)  proceed with the modification under conditions it considers appropriate.



Section 5427 - Inconvenient forum

§ 5427.  Inconvenient forum.

(a)  General rule.--A court of this Commonwealth which has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion or request of another court.

(b)  Factors.--Before determining whether it is an inconvenient forum, a court of this Commonwealth shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1)  whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2)  the length of time the child has resided outside this Commonwealth;

(3)  the distance between the court in this Commonwealth and the court in the state that would assume jurisdiction;

(4)  the relative financial circumstances of the parties;

(5)  any agreement of the parties as to which state should assume jurisdiction;

(6)  the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7)  the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8)  the familiarity of the court of each state with the facts and issues in the pending litigation.

(c)  Stay.--If a court of this Commonwealth determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d)  Jurisdiction declined.--A court of this Commonwealth may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Cross References.  Section 5427 is referred to in sections 5421, 5423, 5426, 5428 of this title.



Section 5428 - Jurisdiction declined by reason of conduct

§ 5428.  Jurisdiction declined by reason of conduct.

(a)  General rule.--Except as otherwise provided in section 5424 (relating to temporary emergency jurisdiction) or by other laws of this Commonwealth, if a court of this Commonwealth has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1)  the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2)  a court of the state otherwise having jurisdiction under sections 5421 (relating to initial child custody jurisdiction) through 5423 (relating to jurisdiction to modify determination) determines that this Commonwealth is a more appropriate forum under section 5427 (relating to inconvenient forum); or

(3)  no court of any other state would have jurisdiction under the criteria specified in sections 5421 through 5423.

(b)  Jurisdiction declined; remedy.--If a court of this Commonwealth declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 5421 through 5423.

(c)  Jurisdiction declined; expenses.--If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this Commonwealth unless authorized by law other than this chapter.

Cross References.  Section 5428 is referred to in section 5421 of this title.



Section 5429 - Information to be submitted to court

§ 5429.  Information to be submitted to court.

(a)  General rule.--Subject to the rules set forth in Chapter 53 (relating to child custody) providing for the confidentiality of procedures, addresses and other identifying information in a child custody proceeding, each party in its first pleading or in an attached affidavit shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1)  has participated as a party or witness or in any other capacity in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any;

(2)  knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions, and, if so, identify the court, the case number and the nature of the proceeding; and

(3)  knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of or visitation with the child and, if so, the names and addresses of those persons.

(b)  Stay.--If the information required by subsection (a) is not furnished, the court upon motion of a party or its own motion may stay the proceeding until the information is furnished.

(c)  Additional information.--If the declaration as to any of the items described in subsection (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d)  Duty to disclose other proceedings.--Each party has a continuing duty to inform the court of any proceeding in this Commonwealth or any other state that could affect the current proceeding.

(e)  Identifying information.--If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice.

References in Text.  Former Chapter 53 (Custody), referred to in this section, is repealed. The subject is now contained in Chapter 53 (Child Custody).

Cross References.  Section 5429 is referred to in sections 5426, 5445 of this title.



Section 5430 - Appearance of parties and child

§ 5430.  Appearance of parties and child.

(a)  General rule.--In a child custody proceeding in this Commonwealth, the court may order a party to the proceeding who is in this Commonwealth to appear before the court in person with or without the child. The court may order any person who is in this Commonwealth and who has physical custody or control of the child to appear in person with the child.

(b)  Party outside this Commonwealth.--If a party to a child custody proceeding whose presence is desired by the court is outside this Commonwealth, the court may order that a notice given pursuant to section 5408 (relating to notice to persons outside Commonwealth) include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c)  Personal safety.--The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d)  Expenses.--If a party to a child custody proceeding who is outside this Commonwealth is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.



Section 5441 - Definitions

SUBCHAPTER C

ENFORCEMENT

Sec.

5441.  Definitions.

5442.  Enforcement under Hague Convention.

5443.  Duty to enforce.

5444.  Temporary visitation.

5445.  Registration of child custody determination.

5446.  Enforcement of registered determination.

5447.  Simultaneous proceedings.

5448.  Expedited enforcement of child custody determination.

5449.  Service of petition and order.

5450.  Hearing and order.

5451.  Warrant to take physical custody of child.

5452.  Costs, fees and expenses.

5453.  Recognition and enforcement.

5454.  Appeals.

5455.  Role of prosecutor or public official.

5456.  Role of law enforcement.

5457.  Costs and expenses.

Cross References.  Subchapter C is referred to in sections 5402, 5404, 5405 of this title.

§ 5441.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Petitioner."  A person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

"Respondent."  A person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.



Section 5442 - Enforcement under Hague Convention

§ 5442.  Enforcement under Hague Convention.

Under this subchapter a court of this Commonwealth may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.



Section 5443 - Duty to enforce

§ 5443.  Duty to enforce.

(a)  General rule.--A court of this Commonwealth shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b)  Remedies.--A court of this Commonwealth may utilize any remedy available under other laws of this Commonwealth to enforce a child custody determination made by a court of another state. The remedies provided in this subchapter are cumulative and do not affect the availability of other remedies to enforce a child custody determination.



Section 5444 - Temporary visitation

§ 5444.  Temporary visitation.

(a)  General rule.--A court of this Commonwealth which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1)  a visitation schedule made by a court of another state; or

(2)  the visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b)  Time to obtain permanent change in visitation.--If a court of this Commonwealth makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Subchapter B (relating to jurisdiction). The order remains in effect until an order is obtained from the other court or the period expires.

Cross References.  Section 5444 is referred to in section 5448 of this title.



Section 5445 - Registration of child custody determination

§ 5445.  Registration of child custody determination.

(a)  General rule.--A child custody determination issued by a court of another state may be registered in this Commonwealth, with or without a simultaneous request for enforcement, by sending to the appropriate court in this Commonwealth:

(1)  a letter or other document requesting registration;

(2)  two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3)  except as otherwise provided in section 5429 (relating to information to be submitted to court), the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b)  Duties of registering court.--On receipt of the documents required by subsection (a), the registering court shall:

(1)  cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2)  serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c)  Notice.--The notice required by subsection (b)(2) must state that:

(1)  a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this Commonwealth;

(2)  a hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3)  failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d)  Contest over validity of registered order.--A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1)  the issuing court did not have jurisdiction under Subchapter B (relating to jurisdiction);

(2)  the child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under Subchapter B; or

(3)  the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth), in the proceedings before the court that issued the order for which registration is sought.

(e)  Failure to contest.--If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f)  Res judicata.--Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Cross References.  Section 5445 is referred to in sections 5448, 5450 of this title.



Section 5446 - Enforcement of registered determination

§ 5446.  Enforcement of registered determination.

(a)  General rule.--A court of this Commonwealth may grant any relief normally available under the laws of this Commonwealth to enforce a registered child custody determination made by a court of another state.

(b)  Modification.--A court of this Commonwealth shall recognize and enforce but may not modify, except in accordance with Subchapter B (relating to jurisdiction), a registered child custody determination of a court of another state.



Section 5447 - Simultaneous proceedings

§ 5447.  Simultaneous proceedings.

If a proceeding for enforcement under this subchapter is commenced in a court of this Commonwealth and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Subchapter B (relating to jurisdiction), the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



Section 5448 - Expedited enforcement of child custody determination

§ 5448.  Expedited enforcement of child custody determination.

(a)  Verification.--A petition under this subchapter must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b)  Petition.--A petition for enforcement of a child custody determination must state:

(1)  whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2)  whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number and the nature of the proceeding;

(3)  whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions, and, if so, identify the court, the case number and the nature of the proceeding;

(4)  the present physical address of the child and the respondent, if known;

(5)  whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials, and, if so, the relief sought; and

(6)  if the child custody determination has been registered and confirmed under section 5445 (relating to registration of child custody determination), the date and place of registration.

(c)  Hearing.--Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d)  Contest over validity of custody determination.--An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs and expenses under section 5452 (relating to costs, fees and expenses) and may schedule a hearing to determine whether further relief is appropriate unless the respondent appears and establishes that:

(1)  the child custody determination has not been registered and confirmed under section 5445 and that:

(i)  the issuing court did not have jurisdiction under Subchapter B (relating to jurisdiction);

(ii)  the child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under Subchapter B; or

(iii)  the respondent was entitled to notice, but notice was not given in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth), in the proceedings before the court that issued the order for which enforcement is sought; or

(2)  the child custody determination for which enforcement is sought was registered and confirmed under section 5444 (relating to temporary visitation), but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Subchapter B.

Cross References.  Section 5448 is referred to in section 5451 of this title.



Section 5449 - Service of petition and order

§ 5449.  Service of petition and order.

Except as otherwise provided in section 5451 (relating to warrant to take physical custody of child), the petition and order must be served by any method authorized by the laws of this Commonwealth upon respondent and any person who has physical custody of the child.



Section 5450 - Hearing and order

§ 5450.  Hearing and order.

(a)  General rule.--Unless the court issues a temporary emergency order pursuant to section 5424 (relating to temporary emergency jurisdiction), upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1)  the child custody determination has not been registered and confirmed under section 5445 (relating to registration of child custody determination) and that:

(i)  the issuing court did not have jurisdiction under Subchapter B (relating to jurisdiction);

(ii)  the child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Subchapter B; or

(iii)  the respondent was entitled to notice, but notice was not given in accordance with the standards of section 5408 (relating to notice to persons outside Commonwealth), in the proceedings before the court that issued the order for which enforcement is sought; or

(2)  the child custody determination for which enforcement is sought was registered and confirmed under section 5445 but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Subchapter B.

(b)  Costs, fees and expenses.--The court shall award the costs, fees and expenses authorized under section 5452 (relating to costs, fees and expenses) and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c)  Refusal to testify.--If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d)  Spousal privilege unavailable.--A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this subchapter.



Section 5451 - Warrant to take physical custody of child

§ 5451.  Warrant to take physical custody of child.

(a)  General rule.--Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this Commonwealth.

(b)  Petition.--If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this Commonwealth, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by section 5448(b) (relating to expedited enforcement of child custody determination).

(c)  Warrant.--A warrant to take physical custody of a child must:

(1)  recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2)  direct law enforcement officers to take physical custody of the child immediately; and

(3)  provide for the placement of the child pending final relief.

(d)  Time of service.--The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

(e)  Enforcement.--A warrant to take physical custody of a child is enforceable throughout this Commonwealth. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f)  Appearance of child.--The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

Cross References.  Section 5451 is referred to in section 5449 of this title.



Section 5452 - Costs, fees and expenses

§ 5452.  Costs, fees and expenses.

(a)  General rule.--The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b)  Assessment against a state.--The court may not assess fees, costs or expenses against a state unless authorized by law other than this chapter.

Cross References.  Section 5452 is referred to in sections 5448, 5450 of this title.



Section 5453 - Recognition and enforcement

§ 5453.  Recognition and enforcement.

A court of this Commonwealth shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under Subchapter B (relating to jurisdiction).



Section 5454 - Appeals

§ 5454.  Appeals.

An appeal may be taken from a final order in a proceeding under this subchapter in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under section 5424 (relating to temporary emergency jurisdiction), the enforcing court may not stay an order enforcing a child custody determination pending appeal.



Section 5455 - Role of prosecutor or public official

§ 5455.  Role of prosecutor or public official.

(a)  General rule.--In a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this subchapter or any other available civil proceeding to locate a child, obtain the return of a child or enforce a child custody determination if there is:

(1)  an existing child custody determination;

(2)  a request to do so from a court in a pending child custody proceeding;

(3)  a reasonable belief that a criminal statute has been violated; or

(4)  a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b)  Authority.--A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.

Cross References.  Section 5455 is referred to in sections 5456, 5457 of this title.



Section 5456 - Role of law enforcement

§ 5456.  Role of law enforcement.

At the request of a prosecutor or other appropriate public official acting under section 5455 (relating to role of prosecutor or public official), a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under section 5455.

Cross References.  Section 5456 is referred to in section 5457 of this title.



Section 5457 - Costs and expenses

§ 5457.  Costs and expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under section 5455 (relating to role of prosecutor or public official) or 5456 (relating to role of law enforcement).



Section 5471 - Intrastate application

SUBCHAPTER D

INTRASTATE APPLICATION

Sec.

5471.  Intrastate application.

§ 5471.  Intrastate application.

The provisions of this chapter allocating jurisdiction and functions between and among courts of different states shall also allocate jurisdiction and functions between and among the courts of common pleas of this Commonwealth.



Section 5481 - Application and construction

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

5481.  Application and construction.

5482.  Severability.

§ 5481.  Application and construction.

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 5482 - Severability

§ 5482.  Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.






Chapter 55 - Liability for Tortious Acts of Children

Section 5501 - Definitions

CHAPTER 55

LIABILITY FOR TORTIOUS ACTS OF CHILDREN

Sec.

5501.  Definitions.

5502.  Liability of parents.

5503.  Establishing liability in criminal or juvenile proceedings.

5504.  Establishing liability in civil proceedings.

5505.  Monetary limits of liability.

5506.  Double recovery for same injury prohibited.

5507.  Indemnity or contribution from child prohibited.

5508.  Liability of parent not having custody or control of child.

5509.  Other liability of parent or child unaffected.

Enactment.  Chapter 55 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 5501.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child."  An individual under 18 years of age.

"Injury."  Includes injury to the person and theft, destruction or loss of property.

"Parent."  Includes natural or adoptive parents.

"Person."  Includes government units and Federal agencies.

"Tortious act."  A willful tortious act resulting in injury.



Section 5502 - Liability of parents

§ 5502.  Liability of parents.

Any parent whose child is found liable or is adjudged guilty by a court of competent jurisdiction of a tortious act shall be liable to the person who suffers the injury to the extent set forth in this chapter.



Section 5503 - Establishing liability in criminal or juvenile proceedings

§ 5503.  Establishing liability in criminal or juvenile proceedings.

(a)  General rule.--In any criminal proceeding against a child and in any proceeding against a child under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the court shall ascertain the amount sufficient to fully reimburse any person who has suffered injury because of the tortious act of the child and direct the parents to make payment in the amount not to exceed the limitations set forth in section 5505 (relating to monetary limits of liability).

(b)  Noncompliance with direction of court.--If the parents fail to comply with the direction of the court, the amount may be recovered in a civil action against the parents or either of them.



Section 5504 - Establishing liability in civil proceedings

§ 5504.  Establishing liability in civil proceedings.

(a)  Petition.--If a judgment has been rendered against the child in a civil action for injury because of the tortious act of the child and the judgment has not been satisfied within a period of 30 days, the injured person may petition the court for a rule to show cause why judgment should not be entered against the parent.

(b)  Answer and trial.--The parent may file an answer to the petition, and, if there is any dispute as to unlitigated facts, the case shall be set down for trial.

(c)  Judgment.--If there is no dispute as to the unlitigated facts, the court shall authorize the entry of a judgment against the parent. In no case shall the judgment against the parent exceed the limitations set forth in section 5505 (relating to monetary limits of liability).

(d)  Action against parent.--Notwithstanding any provision to the contrary, a victim of a willful, tortious act of a child may initiate a civil action directly against the parent or parents of the child who committed the tortious act for the purpose of receiving compensation for the injuries suffered, not to exceed the limitations set forth in section 5505.

(Apr. 21, 1994, P.L.128, No.15, eff. 60 days)

1994 Amendment.  Act 15 added subsec. (d).



Section 5505 - Monetary limits of liability

§ 5505.  Monetary limits of liability.

(a)  General rule.--Liability of the parents under this chapter shall be limited to:

(1)  The sum of $1,000 for injuries suffered by any one person as a result of one tortious act or continuous series of tortious acts.

(2)  The sum of $2,500 regardless of the number of persons who suffer injury as a result of one tortious act or continuous series of tortious acts.

(b)  Proceedings where loss exceeds liability.--In the event that actual loss as ascertained by the court or the judgment against the child exceeds $2,500, the parents shall be discharged from further liability by the payment of $2,500 into court. The court shall cause all aggrieved parties to submit itemized statements of loss in writing and shall make distribution proportionately, whether the claims be for injuries to the person or for theft, destruction or loss of property. The court may take testimony to assist it in making proper distribution and may appoint a master to accomplish this purpose. All costs and fees incurred in these proceedings shall be paid from the $2,500 paid into court.

(c)  Joint acts by children of same parent.--The limitations on liability set forth in subsections (a) and (b) shall be applicable when two or more children of the same parent engage jointly in the commission of one tortious act or series of tortious acts.

(Apr. 21, 1994, P.L.128, No.15, eff. 60 days)

Cross References.  Section 5505 is referred to in sections 5503, 5504 of this title.



Section 5506 - Double recovery for same injury prohibited

§ 5506.  Double recovery for same injury prohibited.

In no case shall there be a double recovery for one injury. Any judgment against a child resulting from a tortious act for which a parent makes payment under this chapter shall be reduced by the amount paid by the parent.



Section 5507 - Indemnity or contribution from child prohibited

§ 5507.  Indemnity or contribution from child prohibited.

The parent shall have no right of indemnity or contribution against the child.



Section 5508 - Liability of parent not having custody or control of child

§ 5508.  Liability of parent not having custody or control of child.

(a)  General rule.--No liability may be imposed upon a parent under this chapter if, at the time of commission of the tortious act, the parent has neither custody of the child nor is entitled to custody of the child or if the child is institutionalized or emancipated.

(b)  Exception.--No parent is absolved of liability due to the desertion of the child by the parent.



Section 5509 - Other liability of parent or child unaffected

§ 5509.  Other liability of parent or child unaffected.

The liability imposed upon parents by this chapter shall not limit the common-law liability of parents for damages caused by a child and shall be separate and apart from any liability which may be imposed upon the child.






Chapter 56 - Standby Guardianship

Section 5601 - Short title of chapter

CHAPTER 56

STANDBY GUARDIANSHIP

Subchapter

A.  Preliminary Provisions

B.  General Provisions

Enactment.  Chapter 56 was added November 24, 1998, P.L.811, No.103, effective in 60 days.

Special Provisions in Appendix.  See the preamble of Act 103 of 1998 in the appendix to this title for special provisions relating to legislative findings and declarations.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

5601.  Short title of chapter.

5602.  Definitions.

5603.  Scope.

§ 5601.  Short title of chapter.

This chapter shall be known and may be cited as the Standby Guardianship Act.



Section 5602 - Definitions

§ 5602.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Alternate."  A person with all the rights, responsibilities and qualifications of a standby guardian who shall become a standby guardian only in the event that the currently designated standby guardian is unable or refuses to fulfill his obligation.

"Attending physician."  A physician who has primary responsibility for the treatment and care of the designator. If physicians share responsibility, another physician is acting on the attending physician's behalf or no physician has primary responsibility, any physician who is familiar with the designator's medical condition may act as an attending physician under this chapter.

"Coguardian."  A person who along with a parent shares physical or legal custody, or both, of a child.

"Consent."  A written authorization signed by the designator in the presence of two witnesses who shall also sign the writing. The witnesses must be 18 years of age or older and not named in the designation.

"Court."  Family Court Division or domestic relations section of a court of common pleas unless otherwise provided by local rules of court.

"Debilitation."  A person's chronic and substantial inability as a result of a physically incapacitating disease or injury to care for a dependent minor.

"Designation."  A written document naming the standby guardian. A parent, a legal custodian or a legal guardian may designate an alternate standby guardian in the same writing.

"Designator."  A parent, a legal custodian or a legal guardian who appoints a standby guardian.

"Determination of debilitation."  A written finding made by an attending physician which states that the designator suffers from a physically incapacitating disease or injury. No identification of the illness in question is required.

"Determination of incapacity."  A written finding made by an attending physician which states the nature, extent and probable duration of the designator's mental or organic incapacity.

"Incapacity."  A chronic and substantial inability, resulting from a mental or organic impairment, to understand the nature and consequences of decisions concerning the care of the designator's dependent minor and a consequent inability to care for the minor.

"Standby guardian."  A person named by a designator to assume the duties of coguardian or guardian of a minor and whose authority becomes effective upon the incapacity, debilitation and consent, or death of the minor's parent.

"Triggering event."  A specified occurrence stated in the designation which empowers a standby guardian to assume the powers, duties and responsibilities of guardian or coguardian.

(June 22, 2000, P.L.443, No.59, eff. 60 days)

2000 Amendment.  Act 59 amended the defs. of "designation" and "designator."



Section 5603 - Scope

§ 5603.  Scope.

The provisions of Chapter 53 (relating to custody) and 20 Pa.C.S. Ch. 25 (relating to wills) shall apply to standby guardians, coguardians, guardians and any alternates unless otherwise specified in this chapter. Nothing in this chapter shall be construed to deprive any parent, custodial or noncustodial, of legal parental rights. Nothing in this chapter shall be construed to relieve any parent, custodial or noncustodial, of a duty to support a child under the provisions of Chapter 43 (relating to support matters generally).

References in Text.  Former Chapter 53 (Custody), referred to in this section, is repealed. The subject is now contained in Chapter 53 (Child Custody).



Section 5611 - Designation

SUBCHAPTER B

GENERAL PROVISIONS

Sec.

5611.  Designation.

5612.  Petition for approval of a designation.

5613.  Authority of standby guardian.

5614.  Revocation.

5615.  Conflicting documents.

5616.  Bond.

§ 5611.  Designation.

(a)  General rule.--A custodial parent, a legal custodian or legal guardian may designate a standby guardian by means of a written designation unless the minor has another parent or adoptive parent:

(1)  whose parental rights have not been terminated or relinquished;

(2)  whose whereabouts are known; and

(3)  who is willing and able to make and carry out the day-to-day child-care decisions concerning the minor.

(b)  Exception where other parent consents.--Notwithstanding subsection (a), a parent, legal custodian or legal guardian may designate a standby guardian with the consent of the other parent.

(c)  Contents.--

(1)  A designation of a standby guardianship shall identify the custodial parent, legal custodian or legal guardian making the designation, the minor or minors, any other parent, the standby guardian and the triggering event or events upon which a named standby guardian shall become a coguardian or guardian. If desired, different standby guardians may be designated for different triggering events. The designation shall also include the signed consent of the standby guardian and the signed consent of any other parent or an indication why the other parent's consent is not necessary.

(2)  The designation shall be signed by the designating parent, legal custodian or legal guardian in the presence of two witnesses who are 18 years of age or older and not otherwise named in the designation, who shall also sign the designation. If the parent, legal custodian or legal guardian is physically unable to sign the designation, the parent, legal custodian or legal guardian may direct another person not named in the designation to sign on the parent's, the legal custodian's or the legal guardian's behalf in the presence of the parent, legal custodian or legal guardian and the witnesses.

(3)  A parent, legal custodian or legal guardian may also but need not designate an alternate in the designation.

(4)  A designation may but need not be in the following form:

I (insert name of designator) do hereby appoint (insert name, address and telephone number of standby guardian) as the standby guardian of (insert name(s) of minor(s)) to take effect upon the occurrence of the following triggering event or events (insert specific triggering events).

I hereby revoke all former wills and codicils to the extent that there is a conflict between those formerly executed documents and this, my duly executed standby guardian designation.

I am the (insert designator's relationship to minor(s)) of (insert name(s) of minor(s)).

(Insert name(s) of minor(s)'s other parent(s)) is the father/mother of (insert name(s) of minor(s)).

His/her address is:

(Check all that apply):

He/she died on (insert date of death).

His/her parental rights were terminated or

relinquished on (insert date of termination or

relinquishment).

His/her whereabouts are unknown. I understand that

all living parents whose rights have not been

terminated must be given notice of this designation

pursuant to the Pennsylvania Rules of Civil

Procedure or a petition to approve this designation

may not be granted by the court.

He/she is unwilling and unable to make and carry

out day-to-day child-care decisions concerning the

minor.

He/she consents to this designation and has signed

this form below.

By this designation I am granting (insert name of standby guardian) the authority to act for 60 days following the occurrence of the triggering event as a coguardian with me or, in the event of my death, as guardian of my minor child(ren).

Optional:  I hereby nominate (insert name, address and telephone number of alternate standby guardian) as the alternate standby guardian to assume the duties of the standby guardian named above in the event the standby guardian is unable or refuses to act as a standby guardian.

If I have indicated more than one triggering event, it is my intent that the triggering event which occurs first shall take precedence. If I have indicated "my death" as the triggering event, it is my intent that the person named in the designation to be standby guardian for my minor child(ren) in the event of my death shall be appointed as guardian of my minor child(ren) when I die.

It is my intention to retain full parental rights to the extent consistent with my condition and to retain the authority to revoke the standby guardianship if I so choose.

This designation is made after careful reflection, while I am of sound mind.

_________________________    ___________________________

(Date)                        (Designator's signature)

_________________________    ___________________________

(Witness's signature)         (Witness's signature)

_________________________    ___________________________

(Number and Street)           (Number and Street)

__________________________   ___________________________

(City, State and Zip Code)    (City, State and Zip Code)

If applicable:  I (insert name of other parent)

hereby consent to this designation.

____________________      ______________________________

(Date)                    (Signature of other parent)

________________________________________________________

(Address of other parent)

I, (insert name of standby guardian) hereby accept my nomination as standby guardian of (insert minor(s)'s name(s)). I understand that my rights and responsibilities toward the minor child(ren) named above will become effective upon the occurrence of the above-stated triggering event or events. I further understand that in order to continue caring for the child(ren), I must file a petition with the court within 60 days of the occurrence of the triggering event.

_____________________     ________________________

(Date)                    (Signature of standby guardian)

(June 22, 2000, P.L.443, No.59, eff. 60 days)



Section 5612 - Petition for approval of a designation

§ 5612.  Petition for approval of a designation.

(a)  General rule.--A petition for court approval of a designation under this chapter may be made at any time by filing with the court a copy of the designation. If the triggering event has not occurred on or before the time of filing, only the designator may file the petition. If the triggering event has occurred on or before the time of filing, the standby guardian named in the designation may file the petition, and the petition shall also contain one of the following:

(1)  A determination of the designator's incapacity.

(2)  A determination of the designator's debilitation and the designator's signed and dated consent.

(3)  A copy of the designator's death certificate.

(b)  Notice.--

(1)  The petitioner shall notify any person named in the designation within ten days of the filing of the petition and of any hearing thereon.

(2)  If the petition alleges that a nondesignating parent cannot be located, that parent shall be notified in accordance with the notice provisions of the Pennsylvania Rules of Civil Procedure in Custody Matters. No notice is necessary to a parent whose parental rights have previously been terminated or relinquished.

(c)  Jurisdiction.--For purposes of determining jurisdiction under this chapter, the provisions of Chapter 54 (relating to uniform child custody jurisdiction and enforcement) shall apply.

(d)  Presumptions.--In a proceeding for judicial appointment of a standby guardian, a designation shall constitute a rebuttable presumption that the designated standby guardian is capable of serving as coguardian or guardian. When the designator is the sole surviving parent, when the parental rights of any noncustodial parent have been terminated or relinquished or when all parties consent to the designation, there shall be a rebuttable presumption that entry of the approval order is in the best interest of the child. In any case, if the court finds entry of the approval order to be in the best interest of the child, the court shall enter an order approving the designation petition.

(e)  Approval without hearing.--Approval of the designation without a hearing is permitted when the designator is the sole surviving parent, when the parental rights of any noncustodial parent have been terminated or relinquished or when all parties consent to entry of the approval order.

(f)  Hearing.--In the event a hearing is required, it shall be conducted in accordance with the proceedings set forth in Chapters 53 (relating to custody) and 54.

(g)  Court appearance.--The designator need not appear in court if the designator is medically unable to appear.

(June 15, 2004, P.L.236, No.39, eff. 60 days)

2004 Amendment.  Act 39 amended subsecs. (c) and (f).

References in Text.  Former Chapter 53 (Custody), referred to in this section, is repealed. The subject matter is now contained in Chapter 53 (Child Custody).

Cross References.  Section 5612 is referred to in sections 5613, 5614 of this title.



Section 5613 - Authority of standby guardian

§ 5613.  Authority of standby guardian.

(a)  General rule.--The standby guardian shall have authority to act as coguardian or guardian upon the occurrence of the triggering event. The commencement of the standby guardian's authority to act as coguardian pursuant to a determination of incapacity, a determination of debilitation and consent or the receipt of consent alone shall not itself divest the designator of any parental rights but shall confer upon the standby guardian concurrent or shared custody of the child. The commencement of the standby guardian's authority to act as guardian pursuant to the death of the designator shall not confer upon the standby guardian more than physical and legal custody of the child as defined in Chapter 53 (relating to custody). A coguardian shall assure frequent and continuing contact with and physical access to the child and shall further assure the involvement of the parent, to include, to the greatest extent possible, in the decision making on behalf of the child.

(b)  Effect of filing.--The designator may file a petition for approval of a designation with the court at any time. If the petition is approved by the court before the occurrence of the triggering event, the standby guardian's authority will commence automatically upon the occurrence of the triggering event. No further petition or confirmation is necessary. If a designation has been made but the petition for approval of the designation has not been filed and a triggering event has occurred, the standby guardian shall have temporary legal authority to act as a coguardian or guardian of the minor without the direction of the court for a period of 60 days. The standby guardian shall within that period file a petition for approval in accordance with section 5612 (relating to petition for approval of a designation). If no petition is filed within the specified 60 days, the standby guardian shall lose all authority to act as coguardian or guardian. If a petition is filed but the court does not act upon it within the 60-day period, the temporary legal authority to act as coguardian or guardian shall continue until the court orders otherwise.

(c)  Parental rights.--The commencement of a coguardian's or guardian's authority under this subchapter may not itself divest a parent or legal guardian of any parental or guardianship rights.

(d)  Restored capacity.--If a licensed physician determines that the designator has regained capacity, the coguardian's authority which commenced pursuant to the occurrence of a triggering event shall become inactive, and the coguardian shall return to having no authority. Failure of a coguardian to comply with this provision and to immediately return the minor to the designator's care shall entitle the designator to an emergency hearing in a court of competent jurisdiction.

References in Text.  Former Chapter 53 (Custody), referred to in this section, is repealed. The subject matter is now contained in Chapter 53 (Child Custody).



Section 5614 - Revocation

§ 5614.  Revocation.

(a)  Prepetition.--Prior to a petition being filed under section 5612 (relating to petition for approval of a designation), the designator may revoke a standby guardianship by simple destruction of the designation and notification of the revocation to the standby guardian.

(b)  Postpetition.--After a petition has been filed, the designator may revoke a standby guardianship by:

(1)  executing a written revocation;

(2)  filing the revocation with the court; and

(3)  notifying the persons named in the designation of the revocation in writing.

(c)  Unwritten revocation.--Regardless of whether a petition has been filed, an unwritten revocation may be considered by the court if it can be proven by clear and convincing evidence.



Section 5615 - Conflicting documents

§ 5615.  Conflicting documents.

If a parent has appointed a testamentary guardian of the person or estate of a minor by will under 20 Pa.C.S. § 2519 (relating to testamentary guardian) and there is a conflict between that will and a duly executed written standby guardian designation, the document latest in date of execution shall prevail.



Section 5616 - Bond

§ 5616.  Bond.

In no event shall a standby guardian be required to post bond prior to the occurrence of the triggering event. The court may require a bond if the standby guardian is designated the coguardian or guardian of the estate of a minor but will not require a bond for the coguardianship or guardianship of the person of a minor.






Chapter 61 - Protection from Abuse

Section 6101 - Short title of chapter

PART VII

ABUSE OF FAMILY

Chapter

61.  Protection from Abuse

63.  Child Protective Services

65.  Newborn Protection

67.  Domestic and Sexual Violence Victim Address

Confidentiality

Enactment.  Part VII was added Dec. 19, 1990, P.L.1240, No.206, effective in 90 days.

CHAPTER 61

PROTECTION FROM ABUSE

Sec.

§ 6101.  Short title of chapter.

§ 6102.  Definitions.

§ 6103.  Jurisdiction.

§ 6104.  Full faith and credit and foreign protection orders.

§ 6105.  Responsibilities of law enforcement agencies.

§ 6106.  Commencement of proceedings.

§ 6107.  Hearings.

§ 6108.  Relief.

§ 6108.1. Return of relinquished firearms, other weapons and ammunition and additional relief.

§ 6108.2. Relinquishment for consignment sale, lawful transfer or safekeeping.

§ 6108.3. Relinquishment to third party for safekeeping.

§ 6108.4. Registry or database of firearm ownership.

§ 6108.5. Penalties for release of information.

§ 6109.  Service of orders.

§ 6110.  Emergency relief by minor judiciary.

§ 6111.  Domestic violence counselor/advocate.

§ 6112.  Disclosure of addresses.

§ 6113.  Arrest for violation of order.

§ 6113.1. Private criminal complaints for violation of order or agreement.

§ 6114.  Contempt for violation of order or agreement.

§ 6114.1. Civil contempt or modification for violation of an order or agreement.

§ 6115.  Reporting abuse and immunity.

§ 6116.  Confidentiality.

§ 6117.  Procedure and other remedies.

§ 6118.  Full faith and credit (Repealed).

§ 6119.  Immunity.

§ 6120.  Inability to pay.

§ 6121.  Warrantless searches.

§ 6122.  Construction.

Enactment.  Chapter 61 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1910.49, as amended March 30, 1994, provided that Chapter 61 shall not be deemed suspended or affected by Rules 1910.1 through 1910.31 governing actions for support.

Pennsylvania Rule of Civil Procedure No. 1915.24, as amended March 30, 1994, provided that Chapter 61 shall not be deemed suspended or affected by Rules 1915.1 through 1915.18 relating to actions for custody, partial custody and visitation of minor children.

Special Provisions in Appendix.  See the preamble to Act 66 of 2005 in the appendix to this title for special provisions relating to legislative findings and declarations.

Cross References.  Chapter 61 is referred to in section 6105 of this title; sections 2711, 6105 of Title 18 (Crimes and Offenses); sections 1126, 1725.1, 5924, 6302, 8127, 9711 of Title 42 (Judiciary and Judicial Procedure); section 1417 of Title 66 (Public Utilities).

§ 6101.  Short title of chapter.

This chapter shall be known and may be cited as the Protection from Abuse Act.



Section 6102 - Definitions

§ 6102.  Definitions.

(a)  General rule.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abuse."  The occurrence of one or more of the following acts between family or household members, sexual or intimate partners or persons who share biological parenthood:

(1)  Attempting to cause or intentionally, knowingly or recklessly causing bodily injury, serious bodily injury, rape, involuntary deviate sexual intercourse, sexual assault, statutory sexual assault, aggravated indecent assault, indecent assault or incest with or without a deadly weapon.

(2)  Placing another in reasonable fear of imminent serious bodily injury.

(3)  The infliction of false imprisonment pursuant to 18 Pa.C.S. § 2903 (relating to false imprisonment).

(4)  Physically or sexually abusing minor children, including such terms as defined in Chapter 63 (relating to child protective services).

(5)  Knowingly engaging in a course of conduct or repeatedly committing acts toward another person, including following the person, without proper authority, under circumstances which place the person in reasonable fear of bodily injury. The definition of this paragraph applies only to proceedings commenced under this title and is inapplicable to any criminal prosecutions commenced under Title 18 (relating to crimes and offenses).

"Adult."  An individual who is 18 years of age or older.

"Certified copy."  A paper copy of the original order of the issuing court endorsed by the appropriate clerk of that court or an electronic copy of the original order of the issuing court endorsed with a digital signature of the judge or appropriate clerk of that court. A raised seal on the copy of the order of the issuing court shall not be required.

"Comparable court."  A foreign court that:

(1)  has subject matter jurisdiction and is authorized to issue ex parte, emergency, temporary or final protection orders in that jurisdiction; and

(2)  possessed jurisdiction over the parties when the protection order was issued in that jurisdiction.

"Confidential communications."  All information, whether written or spoken, transmitted between a victim and a domestic violence counselor or advocate in the course of the relationship. The term includes information received or given by the domestic violence counselor or advocate in the course of the relationship, as well as advice, reports, statistical data, memoranda or working papers, records or the like, given or made in the course of the relationship. The term also includes communications made by or to a linguistic interpreter assisting the victim, counselor or advocate in the course of the relationship.

"Domestic violence counselor/advocate."  An individual who is engaged in a domestic violence program, the primary purpose of which is the rendering of counseling or assistance to victims of domestic violence, who has undergone 40 hours of training.

"Domestic violence program."  A nonprofit organization or program whose primary purpose is to provide services to domestic violence victims which include, but are not limited to, crisis hotline; safe homes or shelters; community education; counseling systems intervention and interface; transportation, information and referral; and victim assistance.

"Family or household members."  Spouses or persons who have been spouses, persons living as spouses or who lived as spouses, parents and children, other persons related by consanguinity or affinity, current or former sexual or intimate partners or persons who share biological parenthood.

"Firearm."  Any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon as defined by 18 Pa.C.S. § 6105(i) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

"Foreign protection order."  A protection order as defined by 18 U.S.C. § 2266 (relating to definitions) issued by a comparable court of another state, the District of Columbia, Indian tribe or territory, possession or commonwealth of the United States.

"Hearing officer."  A magisterial district judge, judge of the Philadelphia Municipal Court, arraignment court magistrate appointed under 42 Pa.C.S. § 1123 (relating to jurisdiction and venue), master appointed under 42 Pa.C.S. § 1126 (relating to masters) and master for emergency relief.

"Master for emergency relief."  A member of the bar of the Commonwealth appointed under section 6110(e) (relating to emergency relief by minor judiciary).

"Minor."  An individual who is not an adult.

"Other weapon."  Anything readily capable of lethal use and possessed under circumstances not manifestly appropriate for lawful uses which it may have. The term does not include a firearm.

"Safekeeping permit."  A permit issued by a sheriff allowing a person to take possession of any firearm, other weapon or ammunition that a judge ordered a defendant to relinquish in a protection from abuse proceeding.

"Secure visitation facility."  A court-approved visitation program offered in a facility with trained professional staff operated in a manner that safeguards children and parents from abuse and abduction.

"Sheriff."

(1)  Except as provided in paragraph (2), the sheriff of the county.

(2)  In a city of the first class, the chief or head of the police department.

"Victim."  A person who is physically or sexually abused by a family or household member. For purposes of section 6116 (relating to confidentiality), a victim is a person against whom abuse is committed who consults a domestic violence counselor or advocate for the purpose of securing advice, counseling or assistance. The term shall also include persons who have a significant relationship with the victim and who seek advice, counseling or assistance from a domestic violence counselor or advocate regarding abuse of the victim.

"Weapon."  Anything readily capable of lethal use and possessed under circumstances not manifestly appropriate for lawful uses which it may have. The term includes a firearm which is not loaded or lacks a magazine, clip or other components to render it immediately operable and components which can readily be assembled into a weapon as defined by 18 Pa.C.S. § 907 (relating to possessing instruments of crime).

(b)  Other terms.--Terms not otherwise defined in this chapter shall have the meaning given to them in 18 Pa.C.S. (relating to crimes and offenses).

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Act 98 amended the def. of "hearing officer" in subsec. (a). Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those availiable to bail commissioners immediately prior to the effective date of Act 98.

2005 Amendment.  Act 66 amended the defs. of "confidential communications" and "hearing officer" and added the defs. of "firearm," "master for emergency relief," "other weapon," "safekeeping permit," "sheriff" and "weapon" in subsec. (a).

2004 Amendment. See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2001 Amendment.  Act 39 added the defs. of "certified copy," "comparable court" and "foreign protection order" in subsec. (a).

1995 Amendment.  Act 10, 1st Sp.Sess., amended the def. of "abuse" in subsec. (a).

Cross References.  Section 6102 is referred to in sections 3701, 5322, 6702, 6711 of this title; sections 2711, 6102 of Title 18 (Crimes and Offenses); sections 1726.2, 8127 of Title 42 (Judiciary and Judicial Procedure).



Section 6103 - Jurisdiction

§ 6103.  Jurisdiction.

(a)  General rule.--The court shall have jurisdiction over all proceedings under this chapter.

(b)  Effect of departure and nonresidence.--The right of the plaintiff to relief under this chapter shall not be affected by either of the following:

(1)  The plaintiff's leaving the residence or household to avoid further abuse.

(2)  The defendant's absence from this Commonwealth or the defendant's nonresidence in this Commonwealth, provided that the court has personal jurisdiction over the defendant in accordance with 42 Pa.C.S. § 5322 (relating to bases of personal jurisdiction over persons outside this Commonwealth).

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)



Section 6104 - Full faith and credit and foreign protection orders

§ 6104.  Full faith and credit and foreign protection orders.

(a)  General rule.--A court shall recognize and enforce a valid foreign protection order issued by a comparable court. The validity of a foreign protection order shall only be determined by a court.

(b)  Affirmative defense.--Failure by a comparable court to provide reasonable notice and opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of a foreign protection order. A comparable court shall have complied with that court's notice requirements and shall have given the defendant the opportunity to be heard before the foreign order was issued. In the case of ex parte orders, the comparable court shall have complied with that court's notice requirements and have given the defendant an opportunity to be heard within a reasonable period of time after the order was issued, consistent with due process.

(c)  Invalid orders.--A foreign protection order issued by a comparable court against a party who has filed a petition, complaint or other written pleading for a protection order is not valid and not entitled to full faith and credit if:

(1)  no cross or counter petition, complaint or other written pleading was filed seeking the protection order; or

(2)  a cross or counter petition, complaint or other written pleading was filed and the court did not make a specific finding that each party was entitled to a protection order.

(d)  Filing a foreign protection order.--A plaintiff may file a certified copy of a foreign protection order with the prothonotary in any county within this Commonwealth where the plaintiff believes enforcement may be necessary. The following provisions shall apply:

(1) No costs or fees associated with filing a foreign protection order shall be assigned to the plaintiff, including the cost of obtaining certified copies of the order. Costs and fees associated with filing a foreign protection order may be assessed against the defendant.

(2)  Upon filing of a foreign protection order, a prothonotary shall transmit, in a manner prescribed by the Pennsylvania State Police, a copy of the order to the Pennsylvania State Police registry of protection orders.

(3)  Filing of a foreign protection order shall not be a prerequisite for service and enforcement.

(e)  Orders issued in another judicial district within this Commonwealth.--The filing of an order issued in another judicial district within this Commonwealth is not required for enforcement purposes.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 amended subsec. (d).

Cross References.  Section 6104 is referred to in section 6105 of this title.



Section 6105 - Responsibilities of law enforcement agencies

§ 6105.  Responsibilities of law enforcement agencies.

(a)  General rule.--The police department of each municipal corporation, the Pennsylvania State Police and the sheriff of each county shall insure that all their officers, deputies and employees are familiar with the provisions of this chapter. Instruction concerning protection from abuse shall be made a part of the training curriculum for all trainee officers and deputies. All law enforcement agencies within this Commonwealth shall adopt a written domestic violence policy.

(b)  Notice of services and rights.--Each law enforcement agency shall provide the abused person with oral and written notice of the availability of safe shelter and of domestic violence services in the community, including the hotline number for domestic violence services. The written notice, which shall be in English and Spanish and any additional language required by local rule of court, shall include the following statement:

"If you are the victim of domestic violence, you have the right to go to court and file a petition requesting an order for protection from domestic abuse pursuant to the Protection From Abuse Act (23 Pa.C.S. Ch. 61), which could include the following:

(1)  An order restraining the abuser from further acts of abuse.

(2)  An order directing the abuser to leave your household.

(3)  An order preventing the abuser from entering your residence, school, business or place of employment.

(4)  An order awarding you or the other parent temporary custody of or temporary visitation with your child or children.

(5)  An order directing the abuser to pay support to you and the minor children if the abuser has a legal obligation to do so."

(c)  Mandatory report.--Each law enforcement agency shall make an incident report, on a form prescribed by the Pennsylvania State Police, consistent with the report required by the Federal National Incident-Based Reporting System (NIBRS). The mandate for incident report completion shall not be operative until the Pennsylvania State Police have implemented NIBRS. The incident report may include the following:

(1)  Names, addresses and telephone numbers of the victim, the accused, any witnesses and the caller.

(2)  A second permanent address and telephone number for the victim, such as a close family member or a friend.

(3)  A statement of the relationship between the victim and the accused.

(4)  A narrative for the incident, including the date, time and whether the accused appeared intoxicated or under the influence of a controlled substance.

(5)  What, if any, weapons were used or threatened to be used.

(6)  A description of any injuries observed by the officer.

(7)  A description of any injuries described by the victim but not observed by the officer and an indication that the injury was not observed.

(8)  Documentation of any evidence that would tend to establish that a crime was committed.

(9)  An indication of whether an arrest was made and the reason for electing not to arrest, whether there was a warrantless arrest, an arrest with a warrant or no arrest.

(10)  Whether the accused actually was arrested or whether there is an outstanding arrest warrant.

(11)  The crimes with which the accused was charged.

(12)  If the accused was arrested and arraigned, whether bail was set and any conditions of bail imposed.

(13)  If the officer did not arrest or seek an arrest warrant even though arrest was authorized, a detailed explanation of the reasons for the officer's decision not to arrest.

(14)  The names and ages of any children present in the household and their address and telephone number if children were relocated.

(15)  Notation of previous incidents of which the officer is personally aware.

(16)  Notation of previous incidents reported by the victim or witnesses.

(17)  If an officer was injured in the incident, the nature and circumstances of the injury.

(d)  Notice of arrest.--All law enforcement agencies shall make reasonable efforts to notify any adult or emancipated minor protected by an order issued under this chapter of the arrest of the defendant for violation of an order as soon as possible. Unless the person cannot be located, notice of the arrest shall be provided not more than 24 hours after preliminary arraignment.

(e)  Statewide registry.--

(1)  The Pennsylvania State Police shall establish a Statewide registry of protection orders and shall maintain a complete and systematic record and index of all valid temporary and final court orders of protection, court-approved consent agreements and a foreign protection order filed pursuant to section 6104(d) (relating to full faith and credit and foreign protection orders). The Statewide registry shall include, but need not be limited to, the following:

(i)  The names of the plaintiff and any protected parties.

(ii)  The name and address of the defendant.

(iii)  The relationship between the plaintiff and defendant.

(iv)  The date the order was entered.

(v)  The date the order expires.

(vi)  The relief granted under sections 6108(a)(1), (2), (4), (6) and (7) (relating to relief) and 6110(a) (relating to emergency relief by minor judiciary).

(vii)  The judicial district in which the order was entered.

(viii)  Where furnished, the Social Security number and date of birth of the defendant.

(ix)  Whether or not any or all firearms, other weapons or ammunition were ordered relinquished.

(2)  The prothonotary shall send, on a form prescribed by the Pennsylvania State Police, a copy of the protection order or approved consent agreement to the Statewide registry of protection orders so that it is received within 24 hours of the entry of the order. Likewise, amendments to or revocation of an order shall be transmitted by the prothonotary within 24 hours of the entry of the order for modification or revocation. The Pennsylvania State Police shall enter orders, amendments and revocations in the Statewide registry of protection orders within eight hours of receipt. Vacated or expired orders shall be purged from the registry.

(3)  The registry of the Pennsylvania State Police shall be available at all times to inform courts, dispatchers and law enforcement officers of any valid protection order involving any defendant.

(4)  When an order granting relief under section 6108(a)(7) has been entered by a court, such information shall be available to the Pennsylvania State Police for the purpose of conducting a criminal history records check in compliance with the applicable provisions of 18 Pa.C.S. Ch. 61 Subch. A (relating to Uniform Firearms Act).

(5)  Information contained in the Statewide registry shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(f)  Information concerning crimes of violence.--Each police department in a city, borough or township and the Pennsylvania State Police shall transmit to the Pennsylvania State Police, in a manner prescribed by the Pennsylvania State Police, the information specified in subsection (c) related to crimes of violence between family or household members.

(g)  Annual report.--The Pennsylvania State Police shall annually compile and analyze the incident report data received and publish a Statewide report which includes aggregate, county and department-based statistical profiles. The Pennsylvania State Police shall transmit a copy of the annual report to the Governor, the General Assembly and each domestic violence program in this Commonwealth.

(h)  Enforcement of foreign protection orders.--

(1)  All foreign protection orders shall have the presumption of validity in this Commonwealth, and police officers shall make arrests for violations thereof in the same manner as set for violations of protection orders issued within this Commonwealth. Until a foreign order is declared to be invalid by a court, it shall be enforced by all law enforcement personnel in this Commonwealth.

(2)  A police officer shall rely upon any copy of a foreign protection order which has been presented to the officer by any source and may verify the existence of a protection order consistent with the provisions of section 6113(a) (relating to arrest for violation of order). The fact that a foreign protection order has not been filed with a prothonotary or entered into the Pennsylvania State Police registry shall not be grounds for law enforcement to refuse to enforce the order.

(i)  Immunity.--The following entities shall be immune from civil liability for good faith conduct in any action arising in connection with a court's finding that the foreign order is invalid or unenforceable:

(1)  Law enforcement agencies and their agents and employees.

(2)  County correctional and detention facilities and their agents and employees.

(3)  Prothonotaries and their agents and employees.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 amended subsec. (e).

2001 Amendment.  Act 39 amended subsec. (e)(1) and added subsecs. (h) and (i).

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (e)(5), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 6105 is referred to in sections 6106, 6109, 6114 of this title.



Section 6106 - Commencement of proceedings

§ 6106.  Commencement of proceedings.

(a)  General rule.--An adult or an emancipated minor may seek relief under this chapter for that person or any parent, adult household member or guardian ad litem may seek relief under this chapter on behalf of minor children, or a guardian of the person of an adult who has been declared incompetent under 20 Pa.C.S. Ch. 51 Subch. B (relating to appointment of guardian) may seek relief on behalf of the incompetent adult, by filing a petition with the court alleging abuse by the defendant.

(a.1)  False reports.--A person who knowingly gives false information to any law enforcement officer with the intent to implicate another under this chapter commits an offense under 18 Pa.C.S. § 4906 (relating to false reports to law enforcement authorities).

(a.2)  Notification of defendant's occupation.--The plaintiff shall notify the court if the plaintiff has reason to believe that the defendant is a licensed firearms dealer, is employed by a licensed firearms dealer or manufacturer, is employed as a writer, researcher or technician in the firearms or hunting industry or is required to carry a firearm as a condition of employment.

(b) Plaintiff fees not permitted.--No plaintiff seeking relief under this chapter shall be charged any fees or costs associated with the filing, issuance, registration or service of a petition, motion, complaint, order or any other filing. Prohibited fees or costs shall include, but are not limited to, those associated with modifying, withdrawing, dismissing or certifying copies of a petition, motion, complaint, order or any other filing, as well as any judicial surcharge or computer system fee. No plaintiff seeking relief under this chapter shall be charged any fees or costs associated with filing a motion for reconsideration or an appeal from any order or action taken pursuant to this chapter. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1 (relating to Scope. Signing of Documents. Representations to the Court. Violation).

(c)  Assessment of fees and costs against the defendant.--When an order is granted pursuant to this chapter, fees and costs shall be assessed against the defendant. The court shall waive fees and costs upon a showing of good cause or when the court makes a finding that the defendant is not able to pay the costs. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1.

(d)  Surcharge on order.--When a protection order is granted under section 6107(a) (relating to hearings), other than pursuant to an agreement of the parties, a surcharge of $100 shall be assessed against the defendant. All moneys received from surcharges shall be distributed in the following order of priority:

(1)  $25 shall be forwarded to the Commonwealth and shall be appropriated to the Pennsylvania State Police to establish and maintain the Statewide registry of protection orders provided for in section 6105.

(2)  $50 shall be retained by the county and shall be used to carry out the provisions of this chapter as follows:

(i)  $25 shall be used by the sheriff.

(ii)  $25 shall be used by the court.

(3)  $25 shall be forwarded to the Department of Public Welfare for use for victims of domestic violence in accordance with the provisions of section 2333 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(d.1)  Limitation.--The surcharge allocated under subsection (d)(1) and (3) shall be used to supplement and not to supplant any other source of funds received for the purpose of carrying out the provisions of this chapter.

(e)  Court to adopt means of service.--The court shall adopt a means of prompt and effective service in those instances where the plaintiff avers that service cannot be safely effected by an adult individual other than a law enforcement officer or where the court so orders.

(f)  Service by sheriff.--If the court so orders, the sheriff or other designated agency or individual shall serve the petition and order.

(g)  Service of petition and orders.--The petition and orders shall be served upon the defendant, and orders shall be served upon the police departments and sheriff with appropriate jurisdiction to enforce the orders. Orders shall be promptly served on the police and sheriff. Failure to serve shall not stay the effect of a valid order.

(g.1)  Service of original process of a foreign protection order.--No plaintiff or petitioner shall be charged any costs or fees associated with the service of original process of a foreign protection order. Costs or fees associated with the service of original process of a foreign protection order may be assessed against the defendant.

(h)  Assistance and advice to plaintiff.--The courts and hearing officers shall:

(1)  Provide simplified forms and clerical assistance in English and Spanish to help with the writing and filing of the petition for a protection order for an individual not represented by counsel.

(2)  Provide the plaintiff with written and oral referrals, in English and Spanish, to the local domestic violence program, to the local legal services office and to the county bar association's lawyer referral service.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 amended subsecs. (b), (c), (d), (g) and (g.1) and added subsecs. (a.2) and (d.1).

Cross References.  Section 6106 is referred to in sections 6108, 6110 of this title.



Section 6107 - Hearings

§ 6107.  Hearings.

(a)  General rule.--Within ten business days of the filing of a petition under this chapter, a hearing shall be held before the court, at which the plaintiff must prove the allegation of abuse by a preponderance of the evidence. The court shall, at the time the defendant is given notice of the hearing, advise the defendant of the right to be represented by counsel, of the possibility that any firearm, other weapon or ammunition owned and any firearm license possessed may be ordered temporarily relinquished, of the options for relinquishment of a firearm pursuant to this chapter, of the possibility that Federal law may prohibit the possession of firearms, including an explanation of 18 U.S.C. § 922(g)(8) (relating to unlawful acts), and that any protection order granted by a court may be considered in any subsequent proceedings under this title. This notice shall be printed and delivered in a manner which easily attracts attention to its content and shall specify that child custody is one of the proceedings where prior protection orders may be considered.

(b)  Temporary orders.--

(1)  If a plaintiff petitions for temporary order for protection from abuse and alleges immediate and present danger of abuse to the plaintiff or minor children, the court shall conduct an ex parte proceeding.

(2)  The court may enter such a temporary order as it deems necessary to protect the plaintiff or minor children when it finds they are in immediate and present danger of abuse. The order shall remain in effect until modified or terminated by the court after notice and hearing.

(3)  In addition to any other relief, the court may, pursuant to section 6108 (relating to relief), direct that the defendant temporarily relinquish to the sheriff any firearms, other weapons or ammunition for the duration of the temporary order if the petition demonstrates any of the following:

(i)  Abuse which involves a firearm or other weapon.

(ii)  An immediate and present danger of abuse. In determining whether an immediate and present danger of abuse exists, the court shall consider a number of factors, including, but not limited to:

(A)  Whether the temporary order of protection from abuse is not likely to achieve its purpose in the absence of such a condition.

(B)  Whether the defendant has previously violated a protection from abuse order.

(C)  Whether past or present abuse to the plaintiff or any of the plaintiff's minor children resulted in injury.

(D)  Whether the abuse occurred in public.

(E)  Whether the abuse includes:

(I)  threats of abuse or suicide;

(II)  killing or threatening to kill pets;

(III)  an escalation of violence;

(IV)  stalking or obsessive behavior;

(V)  sexual violence; or

(VI)  drug or excessive alcohol use.

(4)  If the court orders the defendant to temporarily relinquish any firearm, other weapon or ammunition pursuant to paragraph (3), the defendant shall decide in what manner the defendant is going to relinquish any firearm, other weapon or ammunition listed in the order. Relinquishment may be to the sheriff pursuant to section 6108(a)(7) or to a third party for safekeeping pursuant to section 6108.3 (relating to relinquishment to third party for safekeeping).

(c)  Continued hearings.--If a hearing under subsection (a) is continued and no temporary order is issued, the court may make ex parte temporary orders under subsection (b) as it deems necessary.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 amended subsecs. (a) and (b).

Cross References.  Section 6107 is referred to in sections 6106, 6108 of this title.



Section 6108 - Relief

§ 6108.  Relief.

(a)  General rule.--The court may grant any protection order or approve any consent agreement to bring about a cessation of abuse of the plaintiff or minor children. The order or agreement may include:

(1)  Directing the defendant to refrain from abusing the plaintiff or minor children.

(2)  Granting possession to the plaintiff of the residence or household to the exclusion of the defendant by evicting the defendant or restoring possession to the plaintiff if the residence or household is jointly owned or leased by the parties, is owned or leased by the entireties or is owned or leased solely by the plaintiff.

(3)  If the defendant has a duty to support the plaintiff or minor children living in the residence or household and the defendant is the sole owner or lessee, granting possession to the plaintiff of the residence or household to the exclusion of the defendant by evicting the defendant or restoring possession to the plaintiff or, with the consent of the plaintiff, ordering the defendant to provide suitable alternate housing.

(4)  Awarding temporary custody of or establishing temporary visitation rights with regard to minor children. In determining whether to award temporary custody or establish temporary visitation rights pursuant to this paragraph, the court shall consider any risk posed by the defendant to the children as well as risk to the plaintiff. The following shall apply:

(i)  A defendant shall not be granted custody, partial custody or unsupervised visitation where it is alleged in the petition, and the court finds after a hearing under this chapter, that the defendant:

(A)  abused the minor children of the parties or poses a risk of abuse toward the minor children of the parties; or

(B)  has been convicted of violating 18 Pa.C.S. § 2904 (relating to interference with custody of children) within two calendar years prior to the filing of the petition for protection order or that the defendant poses a risk of violating 18 Pa.C.S. § 2904.

(ii)  Where the court finds after a hearing under this chapter that the defendant has inflicted abuse upon the plaintiff or a child, the court may require supervised custodial access by a third party. The third party must agree to be accountable to the court for supervision and execute an affidavit of accountability.

(iii)  Where the court finds after a hearing under this chapter that the defendant has inflicted serious abuse upon the plaintiff or a child or poses a risk of abuse toward the plaintiff or a child, the court may:

(A)  award supervised visitation in a secure visitation facility; or

(B)  deny the defendant custodial access to a child.

(iv)  If a plaintiff petitions for a temporary order under section 6107(b) (relating to hearings) and the defendant has partial, shared or full custody of the minor children of the parties by order of court or written agreement of the parties, the custody shall not be disturbed or changed unless the court finds that the defendant is likely to inflict abuse upon the children or to remove the children from the jurisdiction of the court prior to the hearing under section 6107(a). Where the defendant has forcibly or fraudulently removed any minor child from the care and custody of a plaintiff, the court shall order the return of the child to the plaintiff unless the child would be endangered by restoration to the plaintiff.

(v)  Nothing in this paragraph shall bar either party from filing a petition for custody under Chapter 53 (relating to custody) or under the Pennsylvania Rules of Civil Procedure.

(vi)  In order to prevent further abuse during periods of access to the plaintiff and child during the exercise of custodial rights, the court shall consider, and may impose on a custody award, conditions necessary to assure the safety of the plaintiff and minor children from abuse.

(5)  After a hearing in accordance with section 6107(a), directing the defendant to pay financial support to those persons the defendant has a duty to support, requiring the defendant, under sections 4324 (relating to inclusion of medical support) and 4326 (relating to mandatory inclusion of child medical support), to provide health coverage for the minor child and spouse, directing the defendant to pay all of the unreimbursed medical expenses of a spouse or minor child of the defendant to the provider or to the plaintiff when he or she has paid for the medical treatment, and directing the defendant to make or continue to make rent or mortgage payments on the residence of the plaintiff to the extent that the defendant has a duty to support the plaintiff or other dependent household members. The support order shall be temporary, and any beneficiary of the order must file a complaint for support under the provisions of Chapters 43 (relating to support matters generally) and 45 (relating to reciprocal enforcement of support orders) within two weeks of the date of the issuance of the protection order. If a complaint for support is not filed, that portion of the protection order requiring the defendant to pay support is void. When there is a subsequent ruling on a complaint for support, the portion of the protection order requiring the defendant to pay support expires.

(6)  Prohibiting the defendant from having any contact with the plaintiff or minor children, including, but not limited to, restraining the defendant from entering the place of employment or business or school of the plaintiff or minor children and from harassing the plaintiff or plaintiff's relatives or minor children.

(7)  Ordering the defendant to temporarily relinquish to the sheriff the defendant's other weapons and ammunition which have been used or been threatened to be used in an incident of abuse against the plaintiff or the minor children and the defendant's firearms and prohibiting the defendant from acquiring or possessing any firearm for the duration of the order and requiring the defendant to relinquish to the sheriff any firearm license issued under section 6108.3 (relating to relinquishment to third party for safekeeping) or 18 Pa.C.S. § 6106 (relating to firearms not to be carried without a license) or 6109 (relating to licenses) the defendant may possess. A copy of the court's order shall be transmitted to the chief or head of the police force or police department of the municipality and to the sheriff of the county of which the defendant is a resident. When relinquishment is ordered, the following shall apply:

(i)  (A)  The court's order shall require the defendant to relinquish such firearms, other weapons, ammunition and any firearm license pursuant to the provisions of this chapter within 24 hours of service of a temporary order or the entry of a final order or the close of the next business day as necessary by closure of the sheriffs' offices, except for cause shown at the hearing, in which case the court shall specify the time for relinquishment of any or all of the defendant's firearms.

(B)  A defendant subject to a temporary order requiring the relinquishment of firearms, other weapons or ammunition shall, in lieu of relinquishing specific firearms, other weapons or ammunition which cannot reasonably be retrieved within the time for relinquishment in clause (A) due to their current location, provide the sheriff with an affidavit listing the firearms, other weapons or ammunition and their current location. If the defendant, within the time for relinquishment in clause (A), fails to provide the affidavit or fails to relinquish, pursuant to this chapter, any firearms, other weapons or ammunition ordered to be relinquished which are not specified in the affidavit, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement authorities. The defendant shall not possess any firearms, other weapons or ammunition specifically listed in the affidavit provided to the sheriff pursuant to this clause for the duration of the temporary order.

(C)  As used in this subparagraph, the term "cause" shall be limited to facts relating to the inability of the defendant to retrieve a specific firearm within 24 hours due to the current location of the firearm.

(ii)  The court's order shall contain a list of any firearm, other weapon or ammunition ordered relinquished. Upon the entry of a final order, the defendant shall inform the court in what manner the defendant is going to relinquish any firearm, other weapon or ammunition ordered relinquished. Relinquishment may occur pursuant to section 6108.2 (relating to relinquishment for consignment sale, lawful transfer or safekeeping) or 6108.3 or to the sheriff pursuant to this paragraph. Where the sheriff is designated, the sheriff shall secure custody of the defendant's firearms, other weapons or ammunition and any firearm license listed in the court's order for the duration of the order or until otherwise directed by court order. In securing custody of the defendant's relinquished firearms, the sheriff shall comply with 18 Pa.C.S. § 6105(f)(4) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms). In securing custody of the defendant's other weapons and ammunition, the sheriff shall provide the defendant with a signed and dated written receipt which shall include a detailed description of the other weapon or ammunition and its condition.

(iii)  The sheriff shall provide the plaintiff with the name of the person to which any firearm, other weapon or ammunition was relinquished.

(iv)  Unless the defendant has complied with subparagraph (i)(B) or section 6108.2 or 6108.3, if the defendant fails to relinquish any firearm, other weapon, ammunition or firearm license within 24 hours or upon the close of the next business day due to closure of sheriffs' offices or within the time ordered by the court upon cause being shown at the hearing, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement agencies.

(v)  Any portion of any order or any petition or other paper which includes a list of any firearm, other weapon or ammunition ordered relinquished shall be kept in the files of the court as a permanent record thereof and withheld from public inspection except:

(A)  upon an order of the court granted upon cause shown;

(B)  as necessary, by law enforcement and court personnel; or

(C)  after redaction of information listing any firearm, other weapon or ammunition.

(vi)  As used in this paragraph, the term "defendant's firearms" shall, if the defendant is a licensed firearms dealer, only include firearms in the defendant's personal firearms collection pursuant to 27 CFR § 478.125a (relating to personal firearms collection).

(7.1)  If the defendant is a licensed firearms dealer, ordering the defendant to follow such restrictions as the court may require concerning the conduct of his business, which may include ordering the defendant to relinquish any Federal or State license for the sale, manufacture or importation of firearms as well as firearms in the defendant's business inventory. In restricting the defendant pursuant to this paragraph, the court shall make a reasonable effort to preserve the financial assets of the defendant's business while fulfilling the goals of this chapter.

(8)  Directing the defendant to pay the plaintiff for reasonable losses suffered as a result of the abuse, including medical, dental, relocation and moving expenses; counseling; loss of earnings or support; costs of repair or replacement of real or personal property damaged, destroyed or taken by the defendant or at the direction of the defendant; and other out-of-pocket losses for injuries sustained. In addition to out-of-pocket losses, the court may direct the defendant to pay reasonable attorney fees. An award under this chapter shall not constitute a bar to litigation for civil damages for injuries sustained from the acts of abuse giving rise to the award or a finding of contempt under this chapter.

(9)  Directing the defendant to refrain from stalking or harassing the plaintiff and other designated persons as defined in 18 Pa.C.S. §§ 2709 (relating to harassment) and 2709.1 (relating to stalking).

(10)  Granting any other appropriate relief sought by the plaintiff.

(b)  Identifying information.--Any order issued under this section shall, where furnished by either party, specify the Social Security number and date of birth of the defendant.

(c)  Mutual orders of protection.--Mutual orders of protection shall not be awarded unless both parties have filed timely written petitions, complied with service requirements under section 6106 (relating to commencement of proceedings) and are eligible for protection under this chapter. The court shall make separate findings and, where issuing orders on behalf of both petitioners, enter separate orders.

(d)  Duration and amendment of order or agreement.--A protection order or approved consent agreement shall be for a fixed period of time not to exceed three years. The court may amend its order or agreement at any time upon subsequent petition filed by either party.

(e)  Extension of protection orders.--

(1)  An extension of a protection order may be granted:

(i) Where the court finds, after a duly filed petition, notice to the defendant and a hearing, in accordance with the procedures set forth in sections 6106 and 6107, that the defendant committed one or more acts of abuse subsequent to the entry of the final order or that the defendant engaged in a pattern or practice that indicates continued risk of harm to the plaintiff or minor child.

(ii)  When a contempt petition or charge has been filed with the court or with a hearing officer in Philadelphia County, but the hearing has not occurred before the expiration of the protection order, the order shall be extended, at a minimum, until the disposition of the contempt petition and may be extended for another term beyond the disposition of the contempt petition.

(2)  Service of an extended order shall be made in accordance with section 6109 (relating to service of orders).

(3)  There shall be no limitation on the number of extensions that may be granted.

(f)  Support procedure.--The domestic relations section shall enforce any support award in a protection order where the plaintiff files a complaint for support under subsection (a)(5).

(g)  Notice.--Notice shall be given to the defendant, in orders issued under this section, stating that violations of an order will subject the defendant to arrest under section 6113 (relating to arrest for violation of order) or contempt of court under section 6114 (relating to contempt for violation of order or agreement). Resumption of coresidency on the part of the plaintiff and defendant shall not nullify the provisions of the court order.

(h)  Title to real property unaffected.--No order or agreement under this chapter shall in any manner affect title to any real property.

(June 23, 1993, P.L.124, No.28, eff. imd.; Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Dec. 16, 1997, P.L.549, No.58, eff. 60 days; May 10, 2000, P.L.35, No.10, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

References in Text.  Chapter 45, referred to in subsec. (a)(5), was repealed by the act of April 4, 1996, P.L.58, No.20. The subject matter is now contained in Parts VIII and VIII-A of this title.

Former Chapter 53 (Custody), referred to in this section, is repealed. The subject matter is now contained in Chapter 53 (Child Custody).

Cross References.  Section 6108 is referred to in sections 6105, 6107, 6108.2, 6108.3, 6108.5, 6110, 6113, 6117, 6120, 6711 of this title; sections 2709.1, 6105, 6106 of Title 18 (Crimes and Offenses).



Section 6108.1 - Return of relinquished firearms, other weapons and ammunition and additional relief

§ 6108.1.  Return of relinquished firearms, other weapons and ammunition and additional relief.

(a)  General rule.--Any court order requiring the relinquishment of firearms, other weapons or ammunition shall provide for the return of the relinquished firearms, other weapons or ammunition to the defendant upon expiration of the order or dismissal of a petition for a protection from abuse order. The defendant may take custody of the firearms, other weapons and ammunition provided that the defendant is otherwise eligible to lawfully possess the relinquished items. The defendant shall not be required to pay any fees, costs or charges associated with the returns, whether those fees, costs or charges are imposed by the Pennsylvania State Police, any local law enforcement agency or any other entity, including a licensed importer, licensed manufacturer or licensed dealer in order to secure return of the relinquished firearms, other weapons or ammunition.

(b)  Modification of court's order providing for return of relinquished firearm, other weapon or ammunition.--

(1)  The defendant may petition the court to allow for the return of firearms, other weapons and ammunition to the defendant prior to the expiration of the court's order. The petition shall be served upon the plaintiff and the plaintiff shall be a party to the proceedings regarding that petition.

(2)  Any other person may petition the court to allow for the return of that other person's firearms, other weapons and ammunition prior to the expiration of the court's order. The petition shall be served upon the plaintiff, and the plaintiff shall be given notice and an opportunity to be heard regarding that petition.

(c)  Modification of court's order to provide for alternative means of relinquishing firearms, other weapons or ammunition.--The defendant may petition the court for modification of the order to provide for an alternative means of relinquishment in accordance with this chapter. The petition shall be served upon the plaintiff, and the plaintiff shall have an opportunity to be heard at the hearing as provided in subsection (d). Where the court orders a modification pursuant to this subsection providing for alternative means of relinquishment, the sheriff shall proceed as directed by the court.

(d)  Hearing.--Within ten business days of the filing of any petition under this section, a hearing shall be held before the court.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Other person."  Any person, except the defendant, who is the lawful owner of a firearm, other weapon or ammunition relinquished pursuant to this chapter.

"Safekeeping."  The secure custody of a firearm, other weapon or ammunition ordered relinquished by an active protection from abuse order.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6108.1.

Cross References.  Section 6108.1 is referred to in section 6108.3 of this title; section 6105 of Title 18 (Crimes and Offenses).



Section 6108.2 - Relinquishment for consignment sale, lawful transfer or safekeeping

§ 6108.2.  Relinquishment for consignment sale, lawful transfer or safekeeping.

(a)  General rule.--Notwithstanding any other provision of law, a defendant who is the subject of a final protection from abuse order, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, may, within the time frame specified in the order and in lieu of relinquishment to the sheriff, relinquish to a dealer licensed pursuant to 18 Pa.C.S. § 6113 (relating to licensing of dealers) any firearms, other weapons or ammunition for consignment sale, lawful transfer or safekeeping.

(b)  Affidavit.--A defendant relinquishing firearms, other weapons or ammunition to a dealer pursuant to subsection (a) shall obtain an affidavit from the dealer on a form prescribed by the Pennsylvania State Police which shall include, at a minimum, the following:

(1)  The caption of the case in which the protection from abuse order was issued.

(2)  The name, address, date of birth and Social Security number of the defendant.

(3)  A list of the firearms, other weapons or ammunition, including, if applicable, the manufacturer, model and serial number.

(4)  The name and license number of the dealer licensed pursuant to 18 Pa.C.S. § 6113 and the address of the licensed premises.

(5)  An acknowledgment that the firearms, other weapons or ammunition will not be returned to the defendant or sold or transferred to a person the dealer knows is a member of the defendant's household, while the defendant is the subject of an active protection from abuse order pursuant to section 6108, which order provides for the relinquishment of the firearm, other weapon or ammunition being returned, sold or transferred.

(6)  An acknowledgment that the firearms, other weapons or ammunition, if sold or transferred, will be sold or lawfully transferred in compliance with 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous articles).

(c)  Failure to provide affidavit.--A defendant relinquishing firearms, other weapons or ammunition to a dealer pursuant to subsection (a) shall, within the time frame specified in the order for relinquishing firearms, other weapons or ammunition, provide to the sheriff the affidavit obtained pursuant to subsection (b) and relinquish to the sheriff any firearms, other weapons or ammunition ordered to be relinquished which are not specified in the affidavit, in an affidavit provided in accordance with section 6108(a)(7)(i)(B) (relating to relief) or in an acknowledgment of receipt from a third party provided to the sheriff pursuant to section 6108.3 (relating to relinquishment to third party for safekeeping). If the defendant fails to comply with this subsection, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement agencies.

(d)  Form.--The Pennsylvania State Police shall develop and make available a form to be used by dealers to accept possession of firearms, other weapons and ammunition for consignment sale, lawful transfer or safekeeping pursuant to this section.

(e)  Transfer upon entry of final order.--Upon entry of a final protection from abuse order issued pursuant to section 6108, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, a defendant who had relinquished firearms, other weapons or ammunition to the sheriff pursuant to a temporary order may request that the firearms, other weapons or ammunition be relinquished to a dealer for consignment sale, lawful transfer or safekeeping pursuant to this section. If the defendant can identify a licensed dealer willing to accept the firearms, other weapons or ammunition in compliance with this section, the court shall order the sheriff to transport the firearms, other weapons or ammunition to the licensed dealer at no cost to the defendant or the licensed dealer.

(f)  Nondisclosure.--The affidavit obtained under subsection (c) shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Safekeeping."  The secure custody of firearms, other weapons or ammunition ordered relinquished by an active protection from abuse order.

"Sale or lawful transfer."  Any sale or transfer to a person other than the defendant or a member of the defendant's household which is conducted in accordance with 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous articles).

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6108.2.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (f), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 6108.2 is referred to in sections 6108, 6108.3 of this title; sections 6105, 6106 of Title 18 (Crimes and Offenses).



Section 6108.3 - Relinquishment to third part for safekeeping

§ 6108.3.  Relinquishment to third party for safekeeping.

(a)  General rule.--A defendant who is the subject of a protection from abuse order, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect, may, within the time frame specified in the order and in lieu of relinquishment to the sheriff, relinquish any firearms, other weapons or ammunition to a third party for safekeeping.

(b)  Transfer to third party.--

(1)  A defendant wishing to relinquish firearms, other weapons or ammunition to a third party pursuant to subsection (a) shall, within the time frame specified in the order for relinquishing firearms, other weapons and ammunition, report to the sheriff's office in the county where the order was entered along with the third party.

(2)  Upon determination by the sheriff that the third party is not prohibited from possessing firearms, other weapons or ammunition pursuant to any Federal or State law and after the defendant and third party have executed the affidavits required under paragraph (3), the sheriff shall issue a safekeeping permit to the third party, which shall include, at a minimum, a list of the firearms, other weapons and ammunition which will be relinquished to the third party. The permit shall be issued at no cost to the third party or defendant. The permit shall require the third party to possess the defendant's firearms, other weapons and ammunition until the time that:

(i)  the sheriff revokes the safekeeping permit pursuant to subsection (c)(1); or

(ii)  the sheriff accepts return of the safekeeping permit pursuant to subsection (d).

(3)  (i)  A defendant wishing to relinquish firearms, other weapons or ammunition to a third party pursuant to subsection (a) shall, in the presence of the sheriff or the sheriff's designee, execute an affidavit on a form prescribed by the Pennsylvania State Police which shall include, at a minimum, the following:

(A)  The caption of the case in which the protection from abuse order was issued.

(B)  The name, address, date of birth and the Social Security number of the defendant.

(C)  The name, address and date of birth of the third party.

(D)  A list of the firearms, other weapons and ammunition which will be relinquished to the third party, including, if applicable, the manufacturer, model and serial number.

(E)  An acknowledgment that the defendant will not take possession of any firearm, other weapon or ammunition relinquished to the third party until the sheriff accepts return of the safekeeping permit pursuant to subsection (d).

(F)  A plain-language summary of 18 Pa.C.S. § 6105(a.1)(2) and (c)(6) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

(G)  A plain-language summary of 18 U.S.C. § 922(g)(8) (relating to unlawful acts).

(ii)  A third party who will be accepting possession of firearms, other weapons and ammunition pursuant to subsection (a) shall, in the presence of the sheriff or the sheriff's designee, execute an affidavit on a form prescribed by the Pennsylvania State Police which shall include, at a minimum, the following:

(A)  The caption of the case in which the protection from abuse order was issued.

(B)  The name, address and date of birth of the defendant.

(C)  The name, address, date of birth and the Social Security number of the third party.

(D)  A list of the firearms, other weapons and ammunition which will be relinquished to the third party, including, if applicable, the manufacturer, model and serial number.

(E)  An acknowledgment that no firearm, other weapon or ammunition relinquished to the third party will be returned to the defendant until the sheriff accepts return of the safekeeping permit pursuant to subsection (d).

(F)  A plain-language summary of 18 Pa.C.S. §§ 6105(a.1)(5) and (c)(6), 6111(c) (relating to sale or transfer of firearms) and 6115 (relating to loans on, or lending or giving firearms prohibited).

(G)  A plain-language summary of this section.

(H)  An acknowledgment that the third party is not prohibited from possessing firearms, other weapons or ammunition pursuant to any Federal or State law.

(I)  An acknowledgment that the third party is not subject to an active protection from abuse order.

(J)  An acknowledgment that the defendant has never been the subject of a protection from abuse order issued on behalf of the third party.

(K)  An acknowledgment that any firearms, other weapons and ammunition relinquished to the third party will be stored using a locking device as defined in paragraph (1) of the definition of "locking device" in 18 Pa.C.S. § 6142(f) (relating to locking device for firearms) or in a secure location to which the defendant does not have access.

(L)  A detailed description of the third party liability pursuant to this section relating to civil liability.

(M)  An acknowledgment that the third party shall inform the sheriff of any change of address for the third party within seven days of the change of address.

(4)  The defendant shall, within the time frame specified in the order and in lieu of relinquishment to the sheriff, relinquish the firearms, other weapons and ammunition specified in the affidavits provided to the sheriff pursuant to paragraph (3) to the third party who has been issued a safekeeping permit pursuant to paragraph (2). Upon relinquishment of the firearms to the third party, the third party shall sign an acknowledgment of receipt on a form prescribed by the Pennsylvania State Police, which shall include, at a minimum, an acknowledgment that the firearms were relinquished to the third party within the time frame specified in the order.

(5)  Within 24 hours of the issuance of the safekeeping permit issued to the third party pursuant to paragraph (2) or by close of the next business day as necessary due to the closure of the sheriff's office, the defendant shall return the signed acknowledgment of receipt required under paragraph (4) to the sheriff in the county where the order was entered.

(6)  If the defendant fails to provide the acknowledgment of receipt to the sheriff as required under paragraph (5), an affidavit prepared in accordance with section 6108(a)(7)(i)(B) (relating to relief), an affidavit under section 6108.2 (relating to relinquishment for consignment sale, lawful transfer or safekeeping) or fails to relinquish any firearms, other weapons or ammunition, the sheriff shall, at a minimum, provide immediate notice to the court, the plaintiff and appropriate law enforcement agencies.

(c)  Revocation of safekeeping permit.--

(1)  The sheriff shall revoke a third party's safekeeping permit and require the third party to relinquish to the sheriff any firearms, other weapons or ammunition which were relinquished to the third party by a defendant pursuant to subsection (a) upon determining or being notified that any of the following apply:

(i)  A protection from abuse order has been entered against the third party.

(ii)  The third party is prohibited from possessing firearms, other weapons or ammunition pursuant to any Federal or State law.

(iii)  The defendant has been convicted of a violation of 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous articles) or any other offense involving the use of a firearm.

(iv)  The defendant has been held in indirect criminal contempt for violating a provision of the protection from abuse order consistent with section 6108(a)(1), (2), (6), (7) or (9) (relating to relief).

(2)  Upon revocation of a safekeeping permit, the sheriff shall seize the safekeeping permit and all of the defendant's firearms, other weapons and ammunition which were relinquished to the third party. If revocation of the safekeeping permit was:

(i)  Required pursuant to paragraph (1)(i) or (ii), the sheriff shall notify the defendant that the firearms, other weapons and ammunition which were relinquished to the third party are in the sheriff's possession and that the defendant may report to the sheriff's office in order to relinquish the firearms, other weapons and ammunition to a subsequent third party pursuant to this section or to a licensed dealer pursuant to section 6108.2.

(ii)  Required pursuant to paragraph (1)(iii) or (iv), the sheriff shall maintain possession of the firearms, other weapons and ammunition until the defendant is no longer prohibited from possessing firearms, other weapons and ammunition pursuant to any Federal or State law unless:

(A)  the defendant has the firearms, other weapons and ammunition relinquished to a licensed dealer pursuant to section 6108.2; or

(B)  the sheriff is directed to relinquish the firearms, other weapons and ammunition pursuant to a court order.

(d)  Return of safekeeping permit.--

(1)  Following expiration of a protection from abuse order, which order provided for the relinquishment of firearms, other weapons or ammunition, the defendant and the third party shall report to the sheriff's office to return the safekeeping permit. Upon a determination by the sheriff that the defendant is:

(i)  Not prohibited from possessing firearms, other weapons and ammunition, the sheriff shall accept the return of the safekeeping permit, and the third party shall relinquish to the defendant all of the defendant's firearms, other weapons and ammunition which were relinquished to the third party pursuant to this section.

(ii)  Prohibited from possessing a firearm, other weapon or ammunition pursuant to any Federal or State law, the sheriff shall accept return of the permit and seize from the third party all of the defendant's firearms, other weapons and ammunition which were relinquished to the third party pursuant to this section. The sheriff shall return to the defendant any firearm, other weapon or ammunition which the defendant is lawfully entitled to possess.

(2)  Upon issuance of a court order pursuant to 18 Pa.C.S. §§ 6105(f)(2) or 6108.1(b) (relating to return of relinquished firearms, other weapons and ammunition and additional relief) which modifies a valid protection from abuse order by allowing the defendant to take possession of a firearm, other weapon or ammunition that had previously been ordered relinquished, the defendant and the third party shall report to the sheriff's office to return the safekeeping permit. The sheriff shall proceed as directed by the court order.

(3)  If a third party wishes to relinquish the defendant's firearms, other weapons and ammunition prior to return of the safekeeping permit pursuant to paragraph (1), the sheriff shall accept return of the safekeeping permit and shall seize all of the defendant's firearms, other weapons and ammunition from the third party. The sheriff shall notify the defendant that the firearms, other weapons and ammunition which were relinquished to the third party are in the sheriff's possession and that the defendant may relinquish the firearms, other weapons and ammunition to a subsequent third party pursuant to this section or to a licensed dealer pursuant to section 6108.2.

(e)  Civil liability.--A third party who intentionally or knowingly violates any of the provisions of this section shall, in addition to any other penalty prescribed in this chapter or 18 Pa.C.S. Ch. 61, be civilly liable to any person for any damages caused thereby and, in addition, shall be liable to any person for punitive damages in an amount not to exceed $5,000, and the court shall award a prevailing plaintiff a reasonable attorney fee as part of the costs.

(f)  Forms.--The Pennsylvania State Police shall develop and make available:

(1)  Forms to be used by sheriffs to issue safekeeping permits pursuant to subsection (b)(2).

(2)  Affidavit forms and receipt forms to be used by defendants and third parties as required under subsection (b)(3) and (4).

(g)  Transfer upon final entry.--A defendant who has previously relinquished firearms, other weapons or ammunition to the sheriff pursuant to a temporary order shall be permitted to have the firearms, other weapons and ammunition relinquished to a third party pursuant to this section following entry of a final protection from abuse order, which order provides for the relinquishment of firearms, other weapons or ammunition during the period of time the order is in effect.

(h)  Nondisclosure.--All copies of the safekeeping permit issued under subsection (b)(2) retained by the sheriff and the affidavits and forms obtained under subsection (b)(3) and (4) shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(i)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Safekeeping."  The secure custody of firearms, other weapons or ammunition which were ordered relinquished by an active protection from abuse order.

"Third party."  A person, other than the defendant, who:

(1)  Is not a member of the defendant's household.

(2)  Is not prohibited from possessing firearms pursuant to any Federal or State law.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6108.3.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (h), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 6108.3 is referred to in sections 6107, 6108, 6108.2 of this title; sections 6105, 6106, 6115 of Title 18 (Crimes and Offenses).



Section 6108.4 - Registry or database of firearm ownership

§ 6108.4.  Registry or database of firearm ownership.

(a)  Confidentiality.--Information retained to ensure compliance with this chapter and to document the return of firearms shall not be subject to access under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(b)  Construction.--Nothing in this chapter shall be construed to allow a government agency or law enforcement agency, or an agent or employee of either, or any other person or entity to create, maintain or operate a database or registry of firearm ownership within this Commonwealth. However, information may be retained to ensure compliance with this chapter and to document the return of firearms.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6108.4.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (a), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 6108.5 - Penalties for release of information

§ 6108.5.  Penalties for release of information.

Any person who violates section 6108(a)(7)(v) (relating to relief) by releasing information with the intent and purpose of committing such violation commits a misdemeanor of the third degree.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6108.5.



Section 6109 - Service of orders

§ 6109.  Service of orders.

(a)  Issuance.--A copy of an order under this chapter shall be issued to the plaintiff, the defendant and the police department with appropriate jurisdiction to enforce the order or agreement in accordance with the provisions of this chapter or as ordered by the court or hearing officer.

(b)  Placement in registry.--Upon receipt of an order, the police department shall immediately place the order in a county registry of protection orders. The police department shall assure that the registry is current at all times and that orders are removed upon expiration thereof. County registries shall not be required when the Pennsylvania State Police registry provided for in section 6105(e) (relating to responsibilities of law enforcement agencies) is established and is fully operational.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)

1994 Amendment.  Act 85 amended subsec. (b).

Cross References.  Section 6109 is referred to in section 6108 of this title.



Section 6110 - Emergency relief by minor judiciary

§ 6110.  Emergency relief by minor judiciary.

(a)  General rule.--When:

(1)  in counties with less than four judges, the court is unavailable:

(i)  from the close of business at the end of each day to the resumption of business the next morning;

(ii)  from the end of the business week to the beginning of the business week; and

(iii)  during the business day by reason of duties outside the county, illness or vacation;

(2)  in counties with at least four judges, the court is unavailable:

(i)  from the close of business at the end of each day to the resumption of business the next morning; and

(ii)  from the end of the business week to the beginning of the business week;

a petition may be filed before a hearing officer who may grant relief in accordance with section 6108(a)(1), (2) and (6) or (1) and (6) (relating to relief) if the hearing officer deems it necessary to protect the plaintiff or minor children from abuse upon good cause shown in an ex parte proceeding. Immediate and present danger of abuse to the plaintiff or minor children shall constitute good cause for the purposes of this subsection.

(b)  Expiration of order.--An order issued under subsection (a) shall expire at the end of the next business day the court deems itself available. The court shall schedule hearings on protection orders entered by hearing officers under subsection (a) and shall review and continue in effect protection orders that are necessary to protect the plaintiff or minor children from abuse until the hearing, at which time the plaintiff may seek a temporary order from the court.

(c)  Certification of order to court.--An emergency order issued under this section and any documentation in support thereof shall be immediately certified to the court. The certification to the court shall have the effect of commencing proceedings under section 6106 (relating to commencement of proceedings) and invoking the other provisions of this chapter. If it is not already alleged in a petition for an emergency order, the plaintiff shall file a verified statement setting forth the abuse of defendant at least five days prior to the hearing. Service of the verified statement shall be made subject to section 6106.

(d)  Instructions regarding the commencement of proceedings.--Upon issuance of an emergency order, the hearing officer shall provide the plaintiff instructions regarding the commencement of proceedings in the court of common pleas at the beginning of the next business day and regarding the procedures for initiating a contempt charge should the defendant violate the emergency order. The hearing officer shall also advise the plaintiff of the existence of programs for victims of domestic violence in the county or in nearby counties and inform the plaintiff of the availability of legal assistance without cost if the plaintiff is unable to pay for them.

(e)  Master for emergency relief.--The president judge of a court of common pleas of a judicial district may, with the approval of the Administrative Office of Pennsylvania Courts, provide for the selection and appointment of a master for emergency relief on a full-time or part-time basis. The number of masters for emergency relief shall be fixed by the president judge with the approval of the Administrative Office of Pennsylvania Courts. The compensation of a master for emergency relief shall be fixed and paid by the county.

(July 9, 1992, P.L.400, No.87, eff. 60 days; Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added subsec. (e).

1994 Amendment.  Act 85 amended subsecs. (a) and (b).

Cross References.  Section 6110 is referred to in sections 6102, 6105 of this title; section 4137 of Title 42 (Judiciary and Judicial Procedure).



Section 6111 - Domestic violence counselor/advocate

§ 6111.  Domestic violence counselor/advocate.

A domestic violence counselor/advocate may accompany a party to any legal proceeding or hearing under this chapter.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)



Section 6112 - Disclosure of addresses

§ 6112.  Disclosure of addresses.

During the course of a proceeding under this chapter, the court or hearing officer may consider whether the plaintiff or plaintiff's family is endangered by disclosure of the permanent or temporary address of the plaintiff or minor children. Neither in the pleadings nor during proceedings or hearings under this chapter shall the court or hearing officer require disclosure of the address of a domestic violence program. Where the court concludes that the defendant poses a threat of continued danger to the plaintiff and where the plaintiff requests that his or her address, telephone number and information about whereabouts not be disclosed, the court shall enter an order directing that law enforcement agencies, human service agencies and school districts (both in which a plaintiff's child in custody of the plaintiff is or has been enrolled) shall not disclose the presence of the plaintiff or the child in the jurisdiction or district or furnish any address, telephone number or any other demographic information about the plaintiff and child except by further order of the court.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)



Section 6113 - Arrest for violation of order

§ 6113.  Arrest for violation of order.

(a)  General rule.--An arrest for violation of an order issued pursuant to this chapter or a foreign protection order may be without warrant upon probable cause whether or not the violation is committed in the presence of the police officer or sheriff in circumstances where the defendant has violated a provision of an order consistent with section 6108(a)(1), (2), (3), (4), (6), (7) or (9) (relating to relief). The police officer or sheriff may verify the existence of a protection order by telephone, radio or other electronic communication with the appropriate police department, Pennsylvania State Police registry, protection order file or issuing authority. A police officer or sheriff shall arrest a defendant for violating an order issued under this chapter by a court within the judicial district, issued by a court in another judicial district within this Commonwealth or a foreign protection order issued by a comparable court.

(b)  Seizure of firearms, other weapons and ammunition.--Subsequent to an arrest, the police officer or sheriff shall seize all firearms, other weapons and ammunition used or threatened to be used during the violation of the protection order or during prior incidents of abuse and any other firearms in the defendant's possession. As soon as it is reasonably possible, the arresting officer shall deliver the confiscated firearms, other weapons and ammunition to the office of the sheriff. The sheriff shall maintain possession of the firearms, other weapons and ammunition until the court issues an order specifying the firearms, other weapons and ammunition to be relinquished and the persons to whom the firearms, other weapons and ammunition shall be relinquished.

(c)  Procedure following arrest.--Subsequent to an arrest, the defendant shall be taken by the police officer or sheriff without unnecessary delay before the court in the judicial district where the contempt is alleged to have occurred. When that court is unavailable, the police officer or sheriff shall convey the defendant to a magisterial district judge designated as appropriate by local rules of court or, in the city of Pittsburgh, to a magistrate of the Pittsburgh Magistrates Court or, in counties of the first class, to the appropriate hearing officer. For purposes of procedure relating to arraignments for arrest for violation of an order issued under this chapter, the judges of Pittsburgh Magistrates Court shall be deemed to be magisterial district judges.

(d)  Preliminary arraignment.--The defendant shall be afforded a preliminary arraignment without unnecessary delay.

(e)  Other emergency powers unaffected.--This section shall not be construed to in any way limit any of the other powers for emergency relief provided in this chapter.

(f)  Hearing.--A hearing shall be scheduled within ten days of the filing of the charge or complaint of indirect criminal contempt. The hearing and any adjudication shall not preclude a hearing on other criminal charges underlying the contempt, nor shall a hearing or adjudication on other criminal charges preclude a hearing on a charge of indirect criminal contempt.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 6113 is referred to in sections 6105, 6108, 6121 of this title.



Section 6113.1 - Private criminal complaints for violation of order or agreement

§ 6113.1.  Private criminal complaints for violation of order or agreement.

(a)  General rule.--A plaintiff may file a private criminal complaint against a defendant, alleging indirect criminal contempt for a noneconomic violation of any provision of an order or court-approved consent agreement issued under this chapter or a foreign protection order, with the court, the office of the district attorney or the magisterial district judge in the jurisdiction or county where the violation occurred, except that, in a city of the first class, a complaint may only be filed with the family division of the court of common pleas or the office of the district attorney.

(b)  Procedure service.--Procedure for filing and service of a private criminal complaint shall be provided as set forth by local rule. No fees or costs associated with the prosecution of the private criminal complaint shall be assigned to the plaintiff at any stage of the proceeding, including, but not limited to, filing, service, failure to prosecute, withdrawal or dismissal. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1 (relating to Scope. Signing of Documents. Representations to the Court. Violation).

(c)  Fees and costs.--After a finding of indirect criminal contempt, fees and costs may be assessed against the defendant. The court shall waive fees and costs imposed pursuant to this chapter upon a showing of good cause or when the court makes a finding that the defendant is not able to pay the costs associated with the indirect criminal contempt action. Nothing in this subsection is intended to expand or diminish the court's authority to enter an order pursuant to Pa.R.C.P. No. 1023.1.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2004 Amendment. See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 6114 - Contempt for violation of order or agreement

§ 6114.  Contempt for violation of order or agreement.

(a)  General rule.--Where the police, sheriff or the plaintiff have filed charges of indirect criminal contempt against a defendant for violation of a protection order issued under this chapter, a foreign protection order or a court-approved consent agreement, the court may hold the defendant in indirect criminal contempt and punish the defendant in accordance with law.

(a.1)  Jurisdiction.--A court shall have jurisdiction over indirect criminal contempt charges for violation of a protection order issued pursuant to this chapter in the county where the violation occurred and in the county where the protection order was granted. A court shall have jurisdiction over indirect criminal contempt charges for violation of a foreign protection order in the county where the violation occurred.

(a.2)  Minor defendant.--Any defendant who is a minor and who is charged with indirect criminal contempt for allegedly violating a protection from abuse order shall be considered to have committed an alleged delinquent act as that term is defined in 42 Pa.C.S. § 6302 (relating to definitions) and shall be treated as provided in 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(b)  Trial and punishment.--

(1)  A sentence for contempt under this chapter may include:

(i)  (A)  a fine of not less than $300 nor more than $1,000 and imprisonment up to six months; or

(B)  a fine of not less than $300 nor more than $1,000 and supervised probation not to exceed six months; and

(ii)  an order for other relief set forth in this chapter.

(2)  All money received under this section shall be distributed in the following order of priority:

(i)  $100 shall be forwarded to the Commonwealth and shall be appropriated to the Pennsylvania State Police to establish and maintain the Statewide registry of protection orders provided for in section 6105 (relating to responsibilities of law enforcement agencies).

(ii)  $100 shall be retained by the county and shall be used to carry out the provisions of this chapter as follows:

(A)  $50 shall be used by the sheriff.

(B)  $50 shall be used by the court.

(iii)  $100 shall be forwarded to the Department of Public Welfare for use for victims of domestic violence in accordance with the provisions of section 2333 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(iv)  Any additional money shall be forwarded to the Commonwealth and shall be used by the Pennsylvania State Police to establish and maintain the Statewide registry of protection orders provided for in section 6105.

(3)  The defendant shall not have a right to a jury trial on a charge of indirect criminal contempt. However, the defendant shall be entitled to counsel.

(4)  Upon conviction for indirect criminal contempt and at the request of the plaintiff, the court shall also grant an extension of the protection order for an additional term.

(5)  Upon conviction for indirect criminal contempt, the court shall notify the sheriff of the jurisdiction which issued the protection order of the conviction.

(6)  The minimum fine required by subsection (b)(1) allocated pursuant to subsection (b)(2)(i) and (iii) shall be used to supplement and not to supplant any other source of funds received for the purpose of carrying out the provisions of this chapter.

(c)  Notification upon release.--The appropriate releasing authority or other official as designated by local rule shall use all reasonable means to notify the victim sufficiently in advance of the release of the offender from any incarceration imposed under subsection (b). Notification shall be required for work release, furlough, medical leave, community service, discharge, escape and recapture. Notification shall include the terms and conditions imposed on any temporary release from custody. The plaintiff must keep the appropriate releasing authority or other official as designated by local rule advised of contact information; failure to do so will constitute waiver of any right to notification under this section.

(d)  Multiple remedies.--Disposition of a charge of indirect criminal contempt shall not preclude the prosecution of other criminal charges associated with the incident giving rise to the contempt, nor shall disposition of other criminal charges preclude prosecution of indirect criminal contempt associated with the criminal conduct giving rise to the charges.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Mar. 24, 1998, P.L.204, No.36, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

Cross References.  Section 6114 is referred to in sections 5329, 6108 of this title; sections 4136, 4137 of Title 42 (Judiciary and Judicial Procedure).



Section 6114.1 - Civil contempt or modification for violation of an order or agreement

§ 6114.1.  Civil contempt or modification for violation of an order or agreement.

(a)  General rule.--A plaintiff may file a petition for civil contempt with the issuing court alleging that the defendant has violated any provision of an order or court-approved agreement issued under this chapter or a foreign protection order.

(b)  Civil contempt order.--Upon finding of a violation of a protection order or court-approved consent agreement issued under this chapter or a foreign protection order, the court, either pursuant to petition for civil contempt or on its own accord, may hold the defendant in civil contempt and constrain him in accordance with law.

(c)  Sentencing.--A sentence for civil contempt under this chapter may include imprisonment until the defendant complies with provisions in the order or consent agreement or demonstrates the intent to do so, but in no case shall a term of imprisonment under this section exceed a period of six months.

(d)  Jury trial and counsel.--The defendant shall not have a right to a jury trial; however, the defendant shall be entitled to counsel.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; June 22, 2001, P.L.576, No.39, eff. 60 days)

2001 Amendment.  Act 39 amended subsecs. (a) and (b).

1994 Amendment.  Act 85 added section 6114.1.



Section 6115 - Reporting abuse and immunity

§ 6115.  Reporting abuse and immunity.

(a)  Reporting.--A person having reasonable cause to believe that a person is being abused may report the information to the local police department.

(b)  Contents of report.--The report should contain the name and address of the abused person, information regarding the nature and extent of the abuse and information which the reporter believes may be helpful to prevent further abuse.

(c)  Immunity.--A person who makes a report shall be immune from a civil or criminal liability on account of the report unless the person acted in bad faith or with malicious purpose.



Section 6116 - Confidentiality

§ 6116.  Confidentiality.

Unless a victim waives the privilege in a signed writing prior to testimony or disclosure, a domestic violence counselor/advocate or a coparticipant who is present during domestic violence counseling/advocacy shall not be competent nor permitted to testify or to otherwise disclose confidential communications made to or by the counselor/advocate by or to a victim. The privilege shall terminate upon the death of the victim. Neither the domestic violence counselor/advocate nor the victim shall waive the privilege of confidential communications by reporting facts of physical or sexual assault under Chapter 63 (relating to child protective services), a Federal or State mandatory reporting statute or a local mandatory reporting ordinance.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days)

Cross References.  Section 6116 is referred to in section 6102 of this title.



Section 6117 - Procedure and other remedies

§ 6117.  Procedure and other remedies.

(a)  General rule.--Unless otherwise indicated in this chapter, a proceeding under this chapter shall be in accordance with applicable general rules and shall be in addition to any other available civil or criminal remedies. The plaintiff and the defendant may seek modification of an order issued under section 6108 (relating to relief) at any time during the pendency of an order. Except as otherwise indicated in this chapter, modification may be ordered after the filing of a petition for modification, service of the petition and a hearing on the petition.

(b)  Remedies for bad faith.--Notwithstanding any other provision of law, upon finding that an individual commenced a proceeding under this chapter in bad faith, a court shall direct the individual to pay to the defendant actual damages and reasonable attorney fees. Failure to prove an allegation of abuse by a preponderance of the evidence shall not, by itself, result in a finding of bad faith.

(Oct. 6, 1994, P.L.574, No.85, eff. 60 days; Nov. 10, 2005, P.L.335, No.66, eff. 180 days)



Section 6118 - Full faith and credit (Repealed)

§ 6118.  Full faith and credit (Repealed).

2001 Repeal Note.  Section 6118 was repealed June 22, 2001, P.L.576, No.39, effective in 60 days.



Section 6119 - Immunity

§ 6119.  Immunity.

(a)  General rule.--Law enforcement agencies and their employees, including police officers and sheriffs, shall, except as provided in subsection (b), be immune from civil liability for actions taken in good faith to carry out their duties relating to the seizure and relinquishment of firearms, other weapons and ammunition as provided for in this chapter, except for gross negligence, intentional misconduct or reckless, willful or wanton misconduct.

(b)  Exception.--Law enforcement agencies and their employees, including police officers and sheriffs, shall be liable to the lawful owner of confiscated, seized or relinquished firearms in accordance with 18 Pa.C.S. § 6105(f) (relating to persons not to possess, use, manufacture, control, sell or transfer firearms) and shall be liable to the lawful owner of confiscated, seized or relinquished other weapons or ammunition for any loss, damage or substantial decrease in the value of the other weapons or ammunition that is a direct result of a lack of reasonable care by the law enforcement agency or its employees.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6119.



Section 6120 - Inability to pay

§ 6120.  Inability to pay.

(a)  Order for installment payments.--Upon plea and proof that a person is without the financial means to pay a fine, a fee, economic relief ordered under section 6108(a)(8) (relating to relief) or a cost, a court may order payment of money owed in installments appropriate to the circumstances of the person and shall fix the amounts, times and manner of payment.

(b)  Use of credit cards.--The treasurer of each county may allow the use of credit cards and bank cards in the payment of money owed under this chapter.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6120.



Section 6121 - Warrantless searches

§ 6121.  Warrantless searches.

Except as provided in section 6113 (relating to arrest for violation of order), nothing in this chapter shall authorize a warrantless search for firearms, other weapons or ammunition.

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6121.



Section 6122 - Construction

§ 6122.  Construction.

Nothing in this chapter shall be construed to preclude an action for wrongful use of civil process pursuant to 42 Pa.C.S. Ch. 83 Subch. E (relating to wrongful use of civil proceedings) or criminal prosecution for a violation of 18 Pa.C.S. Ch. 49 (relating to falsification and intimidation).

(Nov. 10, 2005, P.L.335, No.66, eff. 180 days)

2005 Amendment.  Act 66 added section 6122.






Chapter 63 - Child Protective Services

Section 6301 - Short title of chapter

CHAPTER 63

CHILD PROTECTIVE SERVICES

Subchapter

A.  Preliminary Provisions

B.  Provisions and Responsibilities for Reporting Suspected Child Abuse

C.  Powers and Duties of Department

C.1.Students in Public and Private Schools

C.2.Background Checks for Employment in Schools

D.  Organization and Responsibilities of Child Protective        Service

E.  Miscellaneous Provisions

Enactment.  Chapter 63 was added December 19, 1990, P.L.1240, No.206, effective in 90 days.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1915.24, as amended March 30, 1994, provided that Chapter 63 shall not be deemed suspended or affected by Rules 1915.1 through 1915.18 relating to actions for custody, partial custody and visitation of minor children.

Cross References.  Chapter 63 is referred to in sections 6102, 6116, 6344, 6344.1, 6508, 6509 of this title; sections 4304, 9121 of Title 18 (Crimes and Offenses); sections 5945, 6311, 6342 of Title 42 (Judiciary and Judicial Procedure).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

6301.  Short title of chapter.

6302.  Findings and purpose of chapter.

6303.  Definitions.

§ 6301.  Short title of chapter.

This chapter shall be known and may be cited as the Child Protective Services Law.



Section 6302 - Findings and purpose of chapter

§ 6302.  Findings and purpose of chapter.

(a)  Findings.--Abused children are in urgent need of an effective child protective service to prevent them from suffering further injury and impairment.

(b)  Purpose.--It is the purpose of this chapter to encourage more complete reporting of suspected child abuse; to the extent permitted by this chapter, to involve law enforcement agencies in responding to child abuse; and to establish in each county protective services for the purpose of investigating the reports swiftly and competently, providing protection for children from further abuse and providing rehabilitative services for children and parents involved so as to ensure the child's well-being and to preserve, stabilize and protect the integrity of family life wherever appropriate or to provide another alternative permanent family when the unity of the family cannot be maintained. It is also the purpose of this chapter to ensure that each county children and youth agency establish a program of protective services with procedures to assess risk of harm to a child and with the capabilities to respond adequately to meet the needs of the family and child who may be at risk and to prioritize the response and services to children most at risk.

(c)  Effect on rights of parents.--This chapter does not restrict the generally recognized existing rights of parents to use reasonable supervision and control when raising their children.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999)

1998 Amendment.  Act 127 amended subsec. (b).



Section 6303 - Definitions

§ 6303.  Definitions.

(a)  General rule.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Accept for service."  Decide on the basis of the needs and problems of an individual to admit or receive the individual as a client of the agency or as required by a court order entered under 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

"Child."  Includes a newborn.

"Child-care services."  Child day-care centers, group and family day-care homes, foster homes, adoptive parents, boarding homes for children, juvenile detention center services or programs for delinquent or dependent children; mental health, mental retardation, early intervention and drug and alcohol services for children; and other child-care services which are provided by or subject to approval, licensure, registration or certification by the Department of Public Welfare or a county social services agency or which are provided pursuant to a contract with these departments or a county social services agency. The term does not include such services or programs which may be offered by public and private schools, intermediate units or area vocational-technical schools.

"Child protective services."  Those services and activities provided by the Department of Public Welfare and each county agency for child abuse cases.

"Children's advocacy center."  A local public agency in this Commonwealth or a not-for-profit entity incorporated in this Commonwealth which:

(1)  is tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)); and

(2)  operates within this Commonwealth for the primary purpose of providing a child-focused, facility-based program dedicated to coordinating a formalized multidisciplinary response to suspected child abuse that, at a minimum, either onsite or through a partnership with another entity or entities, assists county agencies, investigative teams and law enforcement by providing services, including forensic interviews, medical evaluations, therapeutic interventions, victim support and advocacy, team case reviews and a system for case tracking.

"Cooperation with an investigation or assessment."  Includes, but is not limited to, a school or school district which permits authorized personnel from the Department of Public Welfare or county agency to interview a student while the student is in attendance at school.

"County agency."  The county children and youth social service agency established pursuant to section 405 of the act of June 24, 1937 (P.L.2017, No.396), known as the County Institution District Law, or its successor, and supervised by the Department of Public Welfare under Article IX of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Department."  The Department of Public Welfare of the Commonwealth.

"Expunge."  To strike out or obliterate entirely so that the expunged information may not be stored, identified or later recovered by any mechanical or electronic means or otherwise.

"Family members."  Spouses, parents and children or other persons related by consanguinity or affinity.

"Founded report."  A child abuse report made pursuant to this chapter if there has been any judicial adjudication based on a finding that a child who is a subject of the report has been abused, including the entry of a plea of guilty or nolo contendere or a finding of guilt to a criminal charge involving the same factual circumstances involved in the allegation of child abuse.

"Founded report for school employee."  A report under Subchapter C.1 (relating to students in public and private schools) if there has been any judicial adjudication based on a finding that the victim has suffered serious bodily injury or sexual abuse or exploitation, including the entry of a plea of guilty or nolo contendere or a finding of guilt to a criminal charge involving the same factual circumstances involved in the allegations of the report.

"General protective services."  Those services and activities provided by each county agency for nonabuse cases requiring protective services, as defined by the Department of Public Welfare in regulations.

"Indicated report."  A child abuse report made pursuant to this chapter if an investigation by the county agency or the Department of Public Welfare determines that substantial evidence of the alleged abuse exists based on any of the following:

(1)  Available medical evidence.

(2)  The child protective service investigation.

(3)  An admission of the acts of abuse by the perpetrator.

"Indicated report for school employee."  A report made under Subchapter C.1 (relating to students in public and private schools) if an investigation by the county agency determines that substantial evidence of serious bodily injury or sexual abuse or exploitation exists based on any of the following:

(1)  Available medical evidence.

(2)  The county agency's investigation.

(3)  An admission of the acts of abuse by the school employee.

"Individual residing in the same home as the child."  An individual who is 14 years of age or older and who resides in the same home as the child.

"Near fatality."  An act that, as certified by a physician, places a child in serious or critical condition.

"Newborn."  As defined in section 6502 (relating to definitions).

"Nonaccidental."  An injury that is the result of an intentional act that is committed with disregard of a substantial and unjustifiable risk.

"Perpetrator."  A person who has committed child abuse and is a parent of a child, a person responsible for the welfare of a child, an individual residing in the same home as a child or a paramour of a child's parent.

"Person responsible for the child's welfare."  A person who provides permanent or temporary care, supervision, mental health diagnosis or treatment, training or control of a child in lieu of parental care, supervision and control. The term does not include a person who is employed by or provides services or programs in any public or private school, intermediate unit or area vocational-technical school.

"Private agency."  A children and youth social service agency subject to the requirements of 55 Pa. Code Ch. 3680 (relating to administration and operation of a children and youth social service agency).

"Protective services."  Those services and activities provided by the Department of Public Welfare and each county agency for children who are abused or are alleged to be in need of protection under this chapter.

"Recent acts or omissions."  Acts or omissions committed within two years of the date of the report to the Department of Public Welfare or county agency.

"Resource family."  A family which provides temporary foster or kinship care for children who need out-of-home placement and may eventually provide permanency for those children, including an adoptive family.

"Risk assessment."  A Commonwealth-approved systematic process that assesses a child's need for protection or services based on the risk of harm to the child.

"School employee."  An individual employed by a public or private school, intermediate unit or area vocational-technical school. The term includes an independent contractor and employees. The term excludes an individual who has no direct contact with students.

"Secretary."  The Secretary of Public Welfare of the Commonwealth.

"Serious bodily injury."  Bodily injury which creates a substantial risk of death or which causes serious permanent disfigurement or protracted loss or impairment of function of any bodily member or organ.

"Serious mental injury."  A psychological condition, as diagnosed by a physician or licensed psychologist, including the refusal of appropriate treatment, that:

(1)  renders a child chronically and severely anxious, agitated, depressed, socially withdrawn, psychotic or in reasonable fear that the child's life or safety is threatened; or

(2)  seriously interferes with a child's ability to accomplish age-appropriate developmental and social tasks.

"Serious physical injury."  An injury that:

(1)  causes a child severe pain; or

(2)  significantly impairs a child's physical functioning, either temporarily or permanently.

"Sexual abuse or exploitation."  Any of the following:

(1)  The employment, use, persuasion, inducement, enticement or coercion of a child to engage in or assist another individual to engage in sexually explicit conduct.

(2)  The employment, use, persuasion, inducement, enticement or coercion of a child to engage in or assist another individual to engage in simulation of sexually explicit conduct for the purpose of producing visual depiction, including photographing, videotaping, computer depicting and filming.

(3)  Any of the following offenses committed against a child:

(i)  Rape.

(ii)  Sexual assault.

(iii)  Involuntary deviate sexual intercourse.

(iv)  Aggravated indecent assault.

(v)  Molestation.

(vi)  Incest.

(vii)  Indecent exposure.

(viii)  Prostitution.

(ix)  Sexual abuse.

(x)  Sexual exploitation.

"Student."  An individual enrolled in a public or private school, intermediate unit or area vocational-technical school who is under 18 years of age.

"Subject of the report." Any child, parent, guardian or other person responsible for the welfare of a child or any alleged or actual perpetrator or school employee named in a report made to the Department of Public Welfare or a county agency under this chapter.

"Substantial evidence."  Evidence which outweighs inconsistent evidence and which a reasonable person would accept as adequate to support a conclusion.

"Substantiated child abuse."  Child abuse as to which there is an indicated report or founded report.

"Under investigation."  A child abuse report pursuant to this chapter which is being investigated to determine whether it is "founded," "indicated" or "unfounded."

"Unfounded report."  Any report made pursuant to this chapter unless the report is a "founded report" or an "indicated report."

(b)  Child abuse.--

(1)  The term "child abuse" shall mean any of the following:

(i)  Any recent act or failure to act by a perpetrator which causes nonaccidental serious physical injury to a child under 18 years of age.

(ii)  An act or failure to act by a perpetrator which causes nonaccidental serious mental injury to or sexual abuse or sexual exploitation of a child under 18 years of age.

(iii)  Any recent act, failure to act or series of such acts or failures to act by a perpetrator which creates an imminent risk of serious physical injury to or sexual abuse or sexual exploitation of a child under 18 years of age.

(iv)  Serious physical neglect by a perpetrator constituting prolonged or repeated lack of supervision or the failure to provide essentials of life, including adequate medical care, which endangers a child's life or development or impairs the child's functioning.

(2)  No child shall be deemed to be physically or mentally abused based on injuries that result solely from environmental factors that are beyond the control of the parent or person responsible for the child's welfare, such as inadequate housing, furnishings, income, clothing and medical care.

(3)  If, upon investigation, the county agency determines that a child has not been provided needed medical or surgical care because of seriously held religious beliefs of the child's parents, guardian or person responsible for the child's welfare, which beliefs are consistent with those of a bona fide religion, the child shall not be deemed to be physically or mentally abused. The county agency shall closely monitor the child and shall seek court-ordered medical intervention when the lack of medical or surgical care threatens the child's life or long-term health. In cases involving religious circumstances, all correspondence with a subject of the report and the records of the Department of Public Welfare and the county agency shall not reference "child abuse" and shall acknowledge the religious basis for the child's condition, and the family shall be referred for general protective services, if appropriate.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; Nov. 29, 2004, P.L.1291, No.160, eff. 60 days; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment.  Act 33 added the defs. of "children's advocacy center" and "substantiated child abuse."

2006 Amendments.  Act 146 added the defs. of "near fatality" and "nonaccidental" in subsec. (a) and Act 179 amended the def. of "sexual abuse or exploitation" in subsec. (a).

2004 Amendment.  Act 160 added the defs. of "private agency" and "resource family" in subsec. (a).

2002 Amendment.  Act 201 added the defs. of "child" and "newborn" in subsec. (a).

1995 Amendment.  Act 10, 1st Sp.Sess., amended the def. of "sexual abuse or exploitation" in subsec. (a).

Cross References.  Section 6303 is referred to in sections 6340, 6368, 6502 of this title; section 4306 of Title 18 (Crimes and Offenses); sections 6302, 6336.1 of Title 42 (Judiciary and Judicial Procedure); section 4109 of Title 51 (Military Affairs).



Section 6311 - Persons required to report suspected child abuse

SUBCHAPTER B

PROVISIONS AND RESPONSIBILITIES FOR

REPORTING SUSPECTED CHILD ABUSE

Sec.

6311.  Persons required to report suspected child abuse.

6312.  Persons permitted to report suspected child abuse.

6313.  Reporting procedure.

6314.  Photographs, medical tests and X-rays of child subject to report.

6315.  Taking child into protective custody.

6316.  Admission to private and public hospitals.

6317.  Mandatory reporting and postmortem investigation of deaths.

6318.  Immunity from liability.

6319.  Penalties for failure to report or to refer.

Chapter Heading.  The heading of Subchapter B was amended December 16, 1994, P.L.1292, No.151, effective July 1, 1995.

§ 6311.  Persons required to report suspected child abuse.

(a)  General rule.--A person who, in the course of employment, occupation or practice of a profession, comes into contact with children shall report or cause a report to be made in accordance with section 6313 (relating to reporting procedure) when the person has reasonable cause to suspect, on the basis of medical, professional or other training and experience, that a child under the care, supervision, guidance or training of that person or of an agency, institution, organization or other entity with which that person is affiliated is a victim of child abuse, including child abuse by an individual who is not a perpetrator. Except with respect to confidential communications made to a member of the clergy which are protected under 42 Pa.C.S. § 5943 (relating to confidential communications to clergymen), and except with respect to confidential communications made to an attorney which are protected by 42 Pa.C.S. § 5916 (relating to confidential communications to attorney) or 5928 (relating to confidential communications to attorney), the privileged communication between any professional person required to report and the patient or client of that person shall not apply to situations involving child abuse and shall not constitute grounds for failure to report as required by this chapter.

(b)  Enumeration of persons required to report.--Persons required to report under subsection (a) include, but are not limited to, any licensed physician, osteopath, medical examiner, coroner, funeral director, dentist, optometrist, chiropractor, podiatrist, intern, registered nurse, licensed practical nurse, hospital personnel engaged in the admission, examination, care or treatment of persons, Christian Science practitioner, member of the clergy, school administrator, school teacher, school nurse, social services worker, day-care center worker or any other child-care or foster-care worker, mental health professional, peace officer or law enforcement official.

(c)  Staff members of institutions, etc.--Whenever a person is required to report under subsection (b) in the capacity as a member of the staff of a medical or other public or private institution, school, facility or agency, that person shall immediately notify the person in charge of the institution, school, facility or agency or the designated agent of the person in charge. Upon notification, the person in charge or the designated agent, if any, shall assume the responsibility and have the legal obligation to report or cause a report to be made in accordance with section 6313. This chapter does not require more than one report from any such institution, school, facility or agency.

(d)  Civil action for discrimination against person filing report.--Any person who, under this section, is required to report or cause a report of suspected child abuse to be made and who, in good faith, makes or causes the report to be made and, as a result thereof, is discharged from his employment or in any other manner is discriminated against with respect to compensation, hire, tenure, terms, conditions or privileges of employment, may commence an action in the court of common pleas of the county in which the alleged unlawful discharge or discrimination occurred for appropriate relief. If the court finds that the person is an individual who, under this section, is required to report or cause a report of suspected child abuse to be made and who, in good faith, made or caused to be made a report of suspected child abuse and, as a result thereof, was discharged or discriminated against with respect to compensation, hire, tenure, terms, conditions or privileges of employment, it may issue an order granting appropriate relief, including, but not limited to, reinstatement with back pay. The department may intervene in any action commenced under this subsection.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days)

2006 Amendment.  Act 179 amended subsec. (a).

1994 Amendment.  Act 151 amended subsecs. (a) and (b).

Cross References.  Section 6311 is referred to in sections 6313, 6318, 6340 of this title.



Section 6312 - Persons permitted to report suspected child abuse

§ 6312.  Persons permitted to report suspected child abuse.

In addition to those persons and officials required to report suspected child abuse, any person may make such a report if that person has reasonable cause to suspect that a child is an abused child.



Section 6313 - Reporting procedure

§ 6313.  Reporting procedure.

(a)  General rule.--Reports from persons required to report under section 6311 (relating to persons required to report suspected child abuse) shall be made immediately by telephone and in writing within 48 hours after the oral report.

(b)  Oral reports.--Oral reports shall be made to the department pursuant to Subchapter C (relating to powers and duties of department) and may be made to the appropriate county agency. When oral reports of suspected child abuse are initially received at the county agency, the protective services staff shall, after seeing to the immediate safety of the child and other children in the home, immediately notify the department of the receipt of the report, which is to be held in the pending complaint file as provided in Subchapter C. The initial child abuse report summary shall be supplemented with a written report when a determination is made as to whether a report of suspected child abuse is a founded report, an unfounded report or an indicated report.

(c)  Written reports.--Written reports from persons required to report under section 6311 shall be made to the appropriate county agency in a manner and on forms the department prescribes by regulation. The written reports shall include the following information if available:

(1)  The names and addresses of the child and the parents or other person responsible for the care of the child if known.

(2)  Where the suspected abuse occurred.

(3)  The age and sex of the subjects of the report.

(4)  The nature and extent of the suspected child abuse, including any evidence of prior abuse to the child or siblings of the child.

(5)  The name and relationship of the person or persons responsible for causing the suspected abuse, if known, and any evidence of prior abuse by that person or persons.

(6)  Family composition.

(7)  The source of the report.

(8)  The person making the report and where that person can be reached.

(9)  The actions taken by the reporting source, including the taking of photographs and X-rays, removal or keeping of the child or notifying the medical examiner or coroner.

(10)  Any other information which the department may require by regulation.

(d)  Failure to confirm oral report.--The failure of a person reporting cases of suspected child abuse to confirm an oral report in writing within 48 hours shall not relieve the county agency from any duties prescribed by this chapter. In such event, the county agency shall proceed as if a written report were actually made.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6313 is referred to in sections 6311, 6335, 6339, 6340, 6349, 6367 of this title.



Section 6314 - Photographs, medical tests and X-rays of child subject to report

§ 6314.  Photographs, medical tests and X-rays of child subject to report.

A person or official required to report cases of suspected child abuse may take or cause to be taken photographs of the child who is subject to a report and, if clinically indicated, cause to be performed a radiological examination and other medical tests on the child. Medical summaries or reports of the photographs, X-rays and relevant medical tests taken shall be sent to the county agency at the time the written report is sent or as soon thereafter as possible. The county agency shall have access to actual photographs or duplicates and X-rays and may obtain them or duplicates of them upon request.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6315 - Taking child into protective custody

§ 6315.  Taking child into protective custody.

(a)  General rule.--A child may be taken into protective custody:

(1)  As provided by 42 Pa.C.S. § 6324 (relating to taking into custody).

(2)  By a physician examining or treating the child or by the director, or a person specifically designated in writing by the director, of any hospital or other medical institution where the child is being treated if protective custody is immediately necessary to protect the child under this chapter.

(3)  By a physician or the director, or a person specifically designated by the director, of a hospital pursuant to Chapter 65 (relating to newborn protection) if the child is a newborn.

(b)  Duration of custody.--No child may be held in protective custody for more than 24 hours unless the appropriate county agency is immediately notified that the child has been taken into custody and the county agency obtains an order from a court of competent jurisdiction permitting the child to be held in custody for a longer period. Each court shall insure that a judge is available 24 hours a day, 365 days a year to accept and decide the actions brought by a county agency under this subsection within the 24-hour period.

(c)  Notice of custody.--

(1)  Except as provided in paragraph (2), an individual taking a child into protective custody under this chapter shall immediately, and within 24 hours in writing, notify the parent, guardian or other custodian of the child of the whereabouts of the child, unless prohibited by court order, and the reasons for the need to take the child into protective custody and shall immediately notify the appropriate county agency in order that proceedings under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) may be initiated, if appropriate.

(2)  In the case of a newborn taken into protective custody pursuant to subsection (a)(3), the county agency shall within 24 hours make diligent efforts to notify a parent, guardian, custodian or other family member of the whereabouts of the newborn, unless prohibited by court order, and the reasons for the need to take the newborn into protective custody.

(d)  Informal hearing.--In no case shall protective custody under this chapter be maintained longer than 72 hours without an informal hearing under 42 Pa.C.S. § 6332 (relating to informal hearing). If, at the hearing, it is determined that protective custody shall be continued and the child is alleged to be without proper parental care or control or is alleged to be a dependent child under 42 Pa.C.S. § 6302 (relating to definitions), the county agency shall within 48 hours file a petition with the court under 42 Pa.C.S. Ch. 63 alleging that the child is a dependent child.

(e)  Place of detention.--No child taken into protective custody under this chapter may be detained during the protective custody except in an appropriate medical facility, foster home or other appropriate facility approved by the department for this purpose.

(f)  Conference with parent or other custodian.--A conference between the parent, guardian or other custodian of the child taken into temporary protective custody pursuant to this section and the employee designated by the county agency to be responsible for the child shall be held within 48 hours of the time that the child is taken into custody for the purpose of:

(1)  Explaining to the parent, guardian or other custodian the reasons for the temporary detention of the child and the whereabouts of the child, unless prohibited by court order.

(2)  Expediting, wherever possible, the return of the child to the custody of the parent, guardian or other custodian where custody is no longer necessary.

(3)  Explaining to the parent, guardian or other custodian the rights provided for under 42 Pa.C.S. §§ 6337 (relating to right to counsel) and 6338 (relating to other basic rights).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days)

2002 Amendment.  Act 201 amended subsecs. (a) and (c).

Cross References.  Section 6315 is referred to in sections 6316, 6318, 6369, 6375, 6504, 6508, 6509 of this title.



Section 6316 - Admission to private and public hospitals

§ 6316.  Admission to private and public hospitals.

(a)  General rule.--Children appearing to suffer any physical or mental condition which may constitute child abuse shall be admitted to, treated and maintained in facilities of private and public hospitals on the basis of medical need and shall not be refused or deprived in any way of proper medical treatment and care.

(a.1)  Newborns.--A newborn taken into protective custody pursuant to section 6315(a)(3) (relating to taking child into protective custody) shall be admitted to, treated and maintained in facilities of public and private hospitals on the basis of medical need and shall not be refused or deprived in any way of proper medical treatment and care. Once a newborn is taken into protective custody pursuant to section 6315(a)(3), the newborn shall be considered immediately eligible for Medicaid for payment of medical services provided. Until otherwise provided by court order, the county agency shall assume the responsibility for making decisions regarding the newborn's medical care.

(b)  Failure of hospital to admit child or newborn.--The failure of a hospital to admit and properly treat and care for a child pursuant to subsection (a) or (a.1) shall be cause for the department to order immediate admittance, treatment and care by the hospital which shall be enforceable, if necessary, by the prompt institution of a civil action by the department. The child, through an attorney, shall also have the additional and independent right to seek immediate injunctive relief and institute an appropriate civil action for damages against the hospital.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days)

2002 Amendment.  Act 201 amended subsec. (b) and added subsec. (a.1).



Section 6317 - Mandatory reporting and postmortem investigation of deaths

§ 6317.  Mandatory reporting and postmortem investigation of deaths.

A person or official required to report cases of suspected child abuse, including employees of a county agency, who has reasonable cause to suspect that a child died as a result of child abuse shall report that suspicion to the appropriate coroner. The coroner shall accept the report for investigation and shall report his finding to the police, the district attorney, the appropriate county agency and, if the report is made by a hospital, the hospital.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6317 is referred to in section 6367 of this title.



Section 6318 - Immunity from liability

§ 6318.  Immunity from liability.

(a)  General rule.--A person, hospital, institution, school, facility, agency or agency employee that participates in good faith in the making of a report, whether required or not, cooperating with an investigation, including providing information to a child fatality or near fatality review team, testifying in a proceeding arising out of an instance of suspected child abuse, the taking of photographs or the removal or keeping of a child pursuant to section 6315 (relating to taking child into protective custody), and any official or employee of a county agency who refers a report of suspected abuse to law enforcement authorities or provides services under this chapter, shall have immunity from civil and criminal liability that might otherwise result by reason of those actions.

(b)  Presumption of good faith.--For the purpose of any civil or criminal proceeding, the good faith of a person required to report pursuant to section 6311 (relating to persons required to report suspected child abuse) and of any person required to make a referral to law enforcement officers under this chapter shall be presumed.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Nov. 29, 2006, P.L.1581, No.179, eff. 60 days; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment.  Act 33 amended subsec. (a).



Section 6319 - Penalties for failure to report or to refer

§ 6319.  Penalties for failure to report or to refer.

A person or official required by this chapter to report a case of suspected child abuse or to make a referral to the appropriate authorities who willfully fails to do so commits a misdemeanor of the third degree for the first violation and a misdemeanor of the second degree for a second or subsequent violation.

(Nov. 29, 2006, P.L.1581, No.179, eff. 180 days)



Section 6331 - Establishment of pending complaint file, Statewide central register and file of unfounded reports

SUBCHAPTER C

POWERS AND DUTIES OF DEPARTMENT

Sec.

6331.  Establishment of pending complaint file, Statewide central register and file of unfounded reports.

6332.  Establishment of Statewide toll-free telephone number.

6333.  Continuous availability of department.

6334.  Disposition of complaints received.

6335.  Information in pending complaint and unfounded report files.

6336.  Information in Statewide central register.

6337.  Disposition of unfounded reports.

6338.  Disposition of founded and indicated reports.

6339.  Confidentiality of reports.

6340.  Release of information in confidential reports.

6341.  Amendment or expunction of information.

6342.  Studies of data in records.

6343.  Investigating performance of county agency.

6343.1. Citizen review panels.

6344.  Information relating to prospective child-care personnel.

6344.1. Information relating to family day-care home residents.

6344.2. Information relating to other persons having contact with children.

6345.  Audits by Attorney General.

6346.  Cooperation of other agencies.

6347.  Reports to Governor and General Assembly.

6348.  Regulations.

6349.  Penalties.

Cross References.  Subchapter C is referred to in section 6313 of this title.

§ 6331.  Establishment of pending complaint file, Statewide central register and file of unfounded reports.

There shall be established in the department:

(1)  A pending complaint file of child abuse reports under investigation and a file of reports under investigation pursuant to Subchapter C.1 (relating to students in public and private schools).

(2)  A Statewide central register of child abuse which shall consist of founded and indicated reports.

(3)  A file of unfounded reports awaiting expunction.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6331 is referred to in sections 6334, 6353.2, 6353.3 of this title.



Section 6332 - Establishment of Statewide toll-free telephone number

§ 6332.  Establishment of Statewide toll-free telephone number.

(a)  General rule.--The department shall establish a single Statewide toll-free telephone number that all persons, whether mandated by law or not, may use to report cases of suspected child abuse. A county agency shall use the Statewide toll-free telephone number for determining the existence of prior founded or indicated reports of child abuse in the Statewide central register or reports under investigation in the pending complaint file.

(b)  Limitation on use.--A county agency may only request and receive information pursuant to this subsection either on its own behalf because it has received a report of suspected child abuse or on behalf of a physician examining or treating a child or on behalf of the director or a person specifically designated in writing by the director of any hospital or other medical institution where a child is being treated, where the physician or the director or a person specifically designated in writing by the director suspects the child of being an abused child.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6332 is referred to in sections 6335, 6336, 6368 of this title.



Section 6333 - Continuous availability of department

§ 6333.  Continuous availability of department.

The department shall be capable of receiving oral reports of child abuse made pursuant to this chapter, reports under section 6353.2 (relating to responsibilities of county agency) and report summaries of child abuse from county agencies and shall be capable of immediately identifying prior reports of child abuse and prior reports of abuse or injury under Subchapter C.1 (relating to students in public and private schools) in the Statewide central register and reports under investigation in the pending complaint file and of monitoring the provision of child protective services 24 hours a day, seven days a week.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6334 - Disposition of complaints received

§ 6334.  Disposition of complaints received.

(a)  Notice to county agency.--Upon receipt of a complaint of suspected child abuse, the department shall immediately transmit orally to the appropriate county agency notice that the complaint of suspected child abuse has been received and the substance of the complaint. If the Statewide central register or the pending complaint file contains information indicating a prior report or a current investigation concerning a subject of the report, the department shall immediately notify the appropriate county agency of this fact. The appropriate county agency shall mean the agency in the county where the suspected child abuse occurred. If the residency of the subjects is a factor that requires the cooperation of more than one county agency, the department shall develop regulations to ensure the cooperation of those agencies in carrying out the requirements of this chapter.

(b)  Referral for services or investigation.--If the complaint received does not suggest suspected child abuse but does suggest a need for social services or other services or investigation, the department shall transmit the information to the county agency or other public agency for appropriate action. The information shall not be considered a child abuse report unless the agency to which the information was referred has reasonable cause to suspect after investigation that abuse occurred. If the agency has reasonable cause to suspect that abuse occurred, the agency shall notify the department, and the initial complaint shall be considered to have been a child abuse report.

(c)  Recording in pending complaint file.--Upon receipt of a complaint of suspected child abuse, the department shall maintain a record of the complaint of suspected child abuse in the pending complaint file. Upon receipt of a report under section 6353.2 (relating to responsibilities of county agency), the department shall maintain a record of the report in the report file under section 6331 (relating to establishment of pending complaint file, Statewide central register and file of unfounded reports).

(d)  Incidents occurring outside of this Commonwealth.--

(1)  A report of suspected child abuse occurring in another state where the child victim is identified as a resident of this Commonwealth and the other state child protective services agency cannot investigate the report because of statutory or policy limitations shall be assigned as a general protective services report to the county of the child's residence or as determined by the department.

(2)  In addition to complying with the other requirements of this chapter and applicable regulations, a copy of the report shall be provided to the other state's child protective services agency and, when applicable under Pennsylvania law, to law enforcement officials where the incident occurred.

(3)  Reports and information under this subsection shall be provided within seven calendar days of completion of the general protective services assessment under section 6375 (relating to county agency requirements for general protective services).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; July 7, 2005, P.L.196, No.43, eff. imd.)

2005 Amendment.  Act 43 added subsec. (d).

Cross References.  Section 6334 is referred to in sections 6335, 6336 of this title.



Section 6335 - Information in pending complaint and unfounded report files

§ 6335.  Information in pending complaint and unfounded report files.

(a)  Information authorized.--The information contained in the pending complaint file shall be limited to the information required in sections 6313(c) (relating to reporting procedure) and 6353.2 (relating to responsibilities of county agency). The information contained in the file for unfounded reports shall be limited to the information required by section 6336 (relating to information in Statewide central register).

(b)  Access to information.--Except as provided in sections 6332 (relating to establishment of Statewide toll-free telephone number), 6334 (relating to disposition of complaints received), 6340 (relating to release of information in confidential reports) and 6342 (relating to studies of data in records), no person, other than an employee of the department in the course of official duties in connection with the responsibilities of the department under this chapter, shall at any time have access to any information in the pending complaint file or Statewide central register. Information in the file of unfounded reports shall be available only to employees of the department pursuant to this subsection, to subjects of a report or law enforcement officials pursuant to section 6340 and to the Office of Attorney General pursuant to section 6345 (relating to audits by Attorney General) until the reports are expunged pursuant to section 6337 (relating to disposition of unfounded reports).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999)

1998 Amendment.  Act 127 amended subsec. (b).

Cross References.  Section 6335 is referred to in section 6336 of this title.



Section 6336 - Information in Statewide central register

§ 6336.  Information in Statewide central register.

(a)  Information authorized.--The Statewide central register shall include and shall be limited to the following information:

(1)  The names, Social Security numbers, age and sex of the subjects of the reports.

(2)  The date or dates and the nature and extent of the alleged instances of suspected child abuse.

(3)  The home addresses of the subjects of the report.

(4)  The county in which the suspected abuse occurred.

(5)  Family composition.

(6)  The name and relationship to the abused child of other persons named in the report.

(7)  Factors contributing to the abuse.

(8)  The source of the report.

(9)  Services planned or provided.

(10)  Whether the report is a founded report or an indicated report.

(11)  Information obtained by the department in relation to a perpetrator's or school employee's request to release, amend or expunge information retained by the department or the county agency.

(12)  The progress of any legal proceedings brought on the basis of the report of suspected child abuse.

(13)  Whether a criminal investigation has been undertaken and the result of the investigation and of any criminal prosecution.

No information other than that permitted in this subsection shall be retained in the Statewide central register.

(b)  Type of information released.--Except as provided in sections 6334 (relating to disposition of complaints received), 6335 (relating to information in pending complaint and unfounded report files), 6340 (relating to release of information in confidential reports) and 6342 (relating to studies of data in records), persons receiving information from the Statewide central register or pending complaint file may be informed only as to:

(1)  Whether the report is a founded or indicated abuse or is under investigation.

(2)  The number of such reports.

(3)  The nature and extent of the alleged or actual instances of suspected child abuse.

(4)  The county in which the reports are investigated.

(5)  Any other information available which would further the purposes of this chapter.

(c)  Limitation on release of information.--Except as provided in sections 6334, 6335, 6340 and 6342, no information shall be released from the Statewide central register or pending complaint file unless pursuant to section 6332 (relating to establishment of Statewide toll-free telephone number) and unless the department has positively identified the representative of the county agency requesting the information and the department has inquired into and is satisfied that the representative has a legitimate need, within the scope of official duties and the provisions of section 6332, to obtain the information. Information in the Statewide central register or pending complaint file shall not be released for any purpose or to any individual not specified in section 6340.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6336 is referred to in sections 6335, 6353.4 of this title.



Section 6337 - Disposition of unfounded reports

§ 6337.  Disposition of unfounded reports.

(a)  General rule.--When a report of suspected child abuse is determined by the appropriate county agency to be an unfounded report, the information concerning that report of suspected child abuse shall be maintained for a period of one year. Following the expiration of one year after the date the report was received by the department, the report shall be expunged from the pending complaint file, as soon as possible, but no later than 120 days after the one-year period following the date the report was received by the department, and no information other than that authorized by subsection (b), which shall not include any identifying information on any subject of the report, shall be retained by the department.

(b)  Absence of other determination.--If an investigation of a report of suspected child abuse conducted by the appropriate county agency pursuant to this chapter does not determine within 60 days of the date of the initial report of the instance of suspected child abuse that the report is a founded report, an indicated report or an unfounded report, or unless within that same 60-day period court action has been initiated and is responsible for the delay, the report shall be considered to be an unfounded report, and all information identifying the subjects of the report shall be expunged no later than 120 days following the expiration of one year after the date the report was received by the department. The agency shall advise the department that court action or an arrest has been initiated so that the pending complaint file is kept current regarding the status of all legal proceedings and expunction delayed.

(c)  Expunction of information.--All information identifying the subjects of any report of suspected child abuse and of any report under Subchapter C.1 (relating to students in public and private schools) determined to be an unfounded report shall be expunged from the pending complaint file pursuant to this section. The expunction shall be mandated and guaranteed by the department.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1996; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999)

Cross References.  Section 6337 is referred to in sections 6335, 6349, 6353.4 of this title.



Section 6338 - Disposition of founded and indicated reports

§ 6338.  Disposition of founded and indicated reports.

(a)  General rule.--When a report of suspected child abuse or a report under Subchapter C.1 (relating to students in public and private schools) is determined by the appropriate county agency to be a founded report or an indicated report, the information concerning that report of suspected child abuse shall be expunged immediately from the pending complaint file, and an appropriate entry shall be made in the Statewide central register. Notice of the determination must be given to the subjects of the report, other than the abused child, and to the parent or guardian of the affected child or student along with an explanation of the implications of the determination. Notice given to perpetrators of child abuse and to school employees who are subjects of indicated reports for school employees or founded reports for school employees shall include notice that their ability to obtain employment in a child-care facility or program or a public or private school may be adversely affected by entry of the report in the Statewide central register. The notice shall also inform the recipient of his right, within 45 days after being notified of the status of the report, to appeal an indicated report, and his right to a hearing if the request is denied.

(b)  Expunction of information when child attains 23 years of age.--Except as provided in subsection (c), all information which identifies the subjects of founded and indicated child abuse reports shall be expunged when the subject child reaches the age of 23. The expunction shall be mandated and guaranteed by the department.

(c)  Retention of information.--A subfile shall be established in the Statewide central register to indefinitely retain the names of perpetrators of child abuse and school employees who are subjects of founded or indicated reports only if the individual's Social Security number or date of birth is known to the department. The subfile shall not include identifying information regarding other subjects of the report.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6338 is referred to in sections 6349, 6353.4 of this title.



Section 6339 - Confidentiality of reports

§ 6339.  Confidentiality of reports.

Except as otherwise provided in this subchapter, reports made pursuant to this chapter, including, but not limited to, report summaries of child abuse and written reports made pursuant to section 6313(b) and (c) (relating to reporting procedure) as well as any other information obtained, reports written or photographs or X-rays taken concerning alleged instances of child abuse in the possession of the department or a county agency shall be confidential.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Suspension by Court Rule.  Section 6339 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(9), adopted August 21, 2006, insofar as it is inconsistent with Rule 1340(B)(1)(e), which provides for the disclosure of reports if the reports are going to be used as evidence in a hearing to prove dependency of a child.

Cross References.  Section 6339 is referred to in sections 6340, 6353.4, 6365 of this title.



Section 6340 - Release of information in confidential reports

§ 6340.  Release of information in confidential reports.

(a)  General rule.--Reports specified in section 6339 (relating to confidentiality of reports) shall only be made available to:

(1)  An authorized official of a county agency, of a Federal agency that has a need for such information to carry out its responsibilities under law to protect children from abuse and neglect or of an agency of another state that performs protective services analogous to those services performed by county agencies or the department in the course of the official's duties, multidisciplinary team members assigned to the case and duly authorized persons providing services pursuant to section 6370(a) (relating to voluntary or court-ordered services; findings of child abuse).

(2)  A physician examining or treating a child or the director or a person specifically designated in writing by the director of any hospital or other medical institution where a child is being treated when the physician or the director or the designee of the director suspects the child of being an abused child or a child alleged to be in need of protection under this chapter.

(3)  A guardian ad litem or court designated advocate for the child.

(4)  An authorized official or agent of the department in accordance with department regulations or in accordance with the conduct of a performance audit as authorized by section 6343 (relating to investigating performance of county agency).

(5)  A court of competent jurisdiction, including a magisterial district judge, a judge of the Philadelphia Municipal Court and a judge of the Pittsburgh Magistrates Court, pursuant to court order or subpoena in a criminal matter involving a charge of child abuse under section 6303(b) (relating to definitions). Disclosure through testimony shall be subject to the restrictions of subsection (c).

(5.1)  A court of common pleas in connection with any matter involving custody of a child. The department shall provide to the court any reports and files which the court considers relevant.

(6)  A standing committee of the General Assembly, as specified in section 6384 (relating to legislative oversight).

(7)  The Attorney General.

(8)  Federal auditors if required for Federal financial participation in funding of agencies except that Federal auditors may not remove identifiable reports or copies thereof from the department or county agencies.

(9)  Law enforcement officials of any jurisdiction, as long as the information is relevant in the course of investigating cases of:

(i)  Homicide or other criminal offense set forth in section 6344(c) (relating to information relating to prospective child-care personnel), sexual abuse, sexual exploitation, serious bodily injury or serious physical injury perpetrated by persons whether or not related to the victim.

(ii)  Child abuse perpetrated by persons who are not family members.

(iii)  Repeated physical injury to a child under circumstances which indicate that the child's health, safety or welfare is harmed or threatened.

(iv)  A missing child report.

(10)  The district attorney or his designee or other law enforcement official, as set forth in the county protocols for investigative teams required in section 6365(c) (relating to services for prevention, investigation and treatment of child abuse), shall receive, immediately after the county agency has ensured the safety of the child, reports of abuse, either orally or in writing, according to regulations promulgated by the department, from the county agency in which the initial report of suspected child abuse or initial inquiry into the report gives evidence that the abuse is:

(i)  a criminal offense set forth in section 6344(c), not including an offense under 18 Pa.C.S. § 4304 (relating to endangering welfare of children) or an equivalent crime under Federal law or the law of another state, sexual abuse, sexual exploitation or serious bodily injury perpetrated by persons, whether or not related to the victim;

(ii)  child abuse perpetrated by persons who are not family members; or

(iii)  serious physical injury involving extensive and severe bruising, burns, broken bones, lacerations, internal bleeding, shaken baby syndrome or choking or an injury that significantly impairs a child's physical functioning, either temporarily or permanently.

(11)  Designated county officials, in reviewing the competence of the county agency or its employees pursuant to this chapter. Officials under this paragraph are limited to the following:

(i)  The board of commissioners in counties other than counties of the first class.

(ii)  Mayor in a city of the first class under the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act.

(iii)  An individual serving as a county chief executive as designated by a county home rule charter or optional plan form of government pursuant to the act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law.

(12)  A mandated reporter of suspected child abuse as defined in section 6311 (relating to persons required to report suspected child abuse) who made a report of abuse involving the subject child, but the information permitted to be released to the mandated reporter shall be limited to the following:

(i)  The final status of the child abuse report following the investigation, whether it be indicated, founded or unfounded.

(ii)  Any services provided, arranged for or to be provided by the county agency to protect the child.

(13)  Persons required to make reports under Subchapter C.1 (relating to students in public and private schools). Information under this paragraph shall be limited to the final status of the report following the investigation as to whether the report is indicated, founded or unfounded.

(14)  A prospective adoptive parent, approved by an adoption agency, when considering adopting an abused child in the custody of a county agency. The county agency having custody of the child and the adoption agency shall determine the scope and detail of information which must be provided so that the prospective parent may make an informed decision to adopt.

(15)  Appropriate officials of another county or state regarding an investigation related to child abuse or protective services when a family has moved to that county or state. Reports under this paragraph shall include general protective service reports and related information. Reports and information under this paragraph shall be provided within seven calendar days. The department shall promulgate regulations as necessary to carry out the purposes of this paragraph.

(16)  Members of citizen review panels convened pursuant to section 6343.1 (relating to citizen review panels), provided that such members shall not disclose to any person or government official any identifying information about any specific child protective services case with respect to which the panel is provided information.

(17)  A member of a child fatality or near fatality review team under section 6365(d).

(b)  Release of information to subject of report.--At any time and upon written request, a subject of a report may receive a copy of all information, except that prohibited from being disclosed by subsection (c), contained in the Statewide central register or in any report filed pursuant to section 6313 (relating to reporting procedure).

(c)  Protecting identity of person making report.--Except for reports pursuant to subsection (a)(9) and (10), the release of data that would identify the person who made a report of suspected child abuse or the person who cooperated in a subsequent investigation is prohibited unless the secretary finds that the release will not be detrimental to the safety of that person. Law enforcement officials shall treat all reporting sources as confidential informants.

(d)  Exclusion of administrative information.--Information maintained in the Statewide central register which was obtained from an investigating agency in relation to an appeal request shall not be released to any person except a department official, as provided by regulation.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment.  Act 33 added subsec. (a)(17).

2006 Amendment.  Act 146 amended subsec. (a)(1) and added subsec. (a)(16).

2004 Amendment.  Act 207 amended subsec. (a)(5). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1998 Amendment.  Act 127 amended subsec. (a)(5), (9) and (10) and added subsec. (a)(15), effective immediately as to subsec. (a)(5) and (15) and March 1, 1999, as to the remainder of the section.

References in Text.  The act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law, referred to in subsec. (a), was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subpart E of Part III of Title 53 (Muncipalities Generally).

Cross References.  Section 6340 is referred to in sections 6335, 6336, 6343, 6346, 6353.4, 6365 of this title.



Section 6341 - Amendment or expunction of information

§ 6341.  Amendment or expunction of information.

(a)  General rule.--At any time:

(1)  The secretary may amend or expunge any record under this chapter upon good cause shown and notice to the appropriate subjects of the report.

(2)  Any person named as a perpetrator, and any school employee named, in an indicated report of child abuse may, within 45 days of being notified of the status of the report, request the secretary to amend or expunge an indicated report on the grounds that it is inaccurate or it is being maintained in a manner inconsistent with this chapter.

(b)  Review of grant of request.--If the secretary grants the request under subsection (a)(2), the Statewide central register, appropriate county agency, appropriate law enforcement officials and all subjects shall be so advised of the decision. The county agency and any subject have 45 days in which to file an administrative appeal with the secretary. If an administrative appeal is received, the secretary or his designated agent shall schedule a hearing pursuant to Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, and attending departmental regulations. If no administrative appeal is received within the designated time period, the Statewide central register shall comply with the decision of the secretary and advise the county agency to amend or expunge the information in their records so that the records are consistent at both the State and local levels.

(c)  Review of refusal of request.--If the secretary refuses the request under subsection (a)(2) or does not act within a reasonable time, but in no event later than 30 days after receipt of the request, the perpetrator or school employee shall have the right to a hearing before the secretary or a designated agent of the secretary to determine whether the summary of the indicated report in the Statewide central register should be amended or expunged on the grounds that it is inaccurate or that it is being maintained in a manner inconsistent with this chapter. The perpetrator or school employee shall have 45 days from the date of the letter giving notice of the decision to deny the request in which to request a hearing. The appropriate county agency and appropriate law enforcement officials shall be given notice of the hearing. The burden of proof in the hearing shall be on the appropriate county agency. The department shall assist the county agency as necessary.

(d)  Stay of proceedings.--Any administrative appeal proceeding pursuant to subsection (b) shall be automatically stayed upon notice to the department by either of the parties when there is a pending criminal proceeding or a dependency or delinquency proceeding pursuant to 42 Pa.C.S. Ch. 63 (relating to juvenile matters), including any appeal thereof, involving the same factual circumstances as the administrative appeal.

(e)  Order.--The secretary or designated agent may make any appropriate order respecting the amendment or expunction of such records to make them accurate or consistent with the requirements of this chapter.

(f)  Notice of expunction.--Written notice of an expunction of any child abuse record made pursuant to the provisions of this chapter shall be served upon the subject of the record who was responsible for the abuse or injury and the appropriate county agency. Except as provided in this subsection, the county agency, upon receipt of the notice, shall take appropriate, similar action in regard to the local child abuse and school employee records and inform, for the same purpose, the appropriate coroner if that officer has received reports pursuant to section 6367 (relating to reports to department and coroner). Whenever the county agency investigation reveals, within 60 days of receipt of the report of suspected child abuse, that the report is unfounded but that the subjects need services provided or arranged by the county agency, the county agency shall retain those records and shall specifically identify that the report was an unfounded report of suspected child abuse. An unfounded report regarding subjects who receive services shall be expunged no later than 120 days following the expiration of one year after the termination or completion of services provided or arranged by the county agency.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999)

1998 Amendment.  Act 127 amended subsecs. (b), (c) and (f).

Cross References.  Section 6341 is referred to in sections 6353.4, 6381 of this title.



Section 6342 - Studies of data in records

§ 6342.  Studies of data in records.

(a)  Studies.--The department may conduct or authorize the conducting of studies of the data contained in the pending complaint file and the Statewide central register and county agencies and distribute the results of the studies. No study may contain the name or other information by which a subject of a report could be identified. The department may allow Federal auditors access to nonidentifiable duplicates of reports in the pending complaint file and the Statewide central register if required for Federal financial participation in funding of agencies.

(b)  Data form.--The department shall develop a data form to facilitate the collection of statistical and demographic information from a child fatality or near fatality review team and a county agency, which can be incorporated into a study conducted by the department.

(July 3, 2008, P.L.276, No.33, eff. 180 days)

Cross References.  Section 6342 is referred to in sections 6335, 6336, 6353.4 of this title.



Section 6343 - Investigating performance of county agency

§ 6343.  Investigating performance of county agency.

(a)  General rule.--If, within 30 days from the date of an initial report of suspected child abuse, the appropriate county agency has not investigated the report and informed the department that the report is an indicated report or an unfounded report or unless within that same 30-day period the report is determined to be a founded report, the department shall have the authority to begin an inquiry into the performance of the county agency which inquiry may include a performance audit of the county agency as provided in subsection (b). On the basis of that inquiry, the department shall take appropriate action to require that the provisions of this chapter be strictly followed, which action may include, without limitation, the institution of appropriate legal action and the withholding of reimbursement for all or part of the activities of the county agency. The department shall determine in its review whether the county agency has sufficiently documented reasons why the investigation has not been completed in the 30-day period.

(b)  Performance audit.--Notwithstanding any other provision of this chapter, the secretary or a designee of the secretary may direct, at their discretion, and after reasonable notice to the county agency, a performance audit of any activity engaged in pursuant to this chapter.

(c)  Department reviews and reports of child fatalities and near fatalities.--

(1)  The department shall conduct a child fatality and near fatality review and provide a written report on any child fatality or near fatality, if child abuse is suspected. The department shall summarize:

(i)  the circumstances of the child's fatality or near fatality;

(ii)  the nature and extent of its review;

(iii)  statutory and regulatory compliance by the county agency in the county where:

(A)  the fatality or near fatality occurred; and

(B)  the child resided within the 16 months preceding the fatality or near fatality;

(iv)  its findings; and

(v)  recommendations for reducing the likelihood of future child fatalities and near fatalities resulting from child abuse.

(2)  The department's child fatality or near fatality review shall be commenced immediately upon receipt of a report to the department that a child died or nearly died as a result of suspected child abuse. The department shall provide assistance and relevant information to the child fatality or near fatality review team and attempt to coordinate its fact-finding efforts and interviews with the team to avoid duplication. The department's child fatality or near fatality review and report shall be completed as soon as possible but no later than six months from receipt of the initial report of the child fatality or near fatality.

(3)  Prior to completing its report, the department may release the following information to the public concerning a child who died or nearly died as a result of suspected or substantiated child abuse:

(i)  The identity of the child.

(ii)  If the child was in the custody of a public or private agency, the identity of the agency.

(iii)  The identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality.

(iv)  A description of services provided under subparagraph (iii).

(v)  The identity of the county agency that convened a child fatality or near fatality review team with respect to the child.

(4)  Upon completion of the review and report, the department's child fatality or near fatality report shall be made available to the county agency, the child fatality or near fatality review team and designated county officials under section 6340(a)(11) (relating to release of information in confidential reports). The report shall be made available, upon request, to other individuals to whom confidential reports may be released, as specified by section 6340. The department's report shall be made available to the public, but identifying information shall be removed from the contents of the report except for disclosure of: the identity of a deceased child; if the child was in the custody of a public or private agency, the identity of the agency; the identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality; and the identity of any county agency that convened a child fatality or near fatality review team in respect to the child. The report shall not be released to the public if the district attorney certifies that release of the report may compromise a pending criminal investigation or proceeding. Certification by the district attorney shall stay the release of the report for a period of 60 days, at which time the report shall be released unless a new certification is made by the district attorney.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment.  Act 33 added subsec. (c).

Cross References.  Section 6343 is referred to in sections 6340, 6368 of this title.



Section 6343.1 - Citizen review panels

§ 6343.1.  Citizen review panels.

(a)  Establishment.--The department shall establish a minimum of three citizen review panels. The department may designate a child fatality or near fatality review team under section 6365(d) (relating to services for prevention, investigation and treatment of child abuse) as a citizen review panel as long as the team has the capacity to perform as a citizen review panel.

(b)  Function.--The panels shall examine all of the following:

(1)  Policies, procedures and practices of State and local agencies and, where appropriate, specific cases to evaluate the extent to which State and local child protective services system agencies are effectively discharging their child protection responsibilities under section 106(b) of the Child Abuse Prevention and Treatment Act (Public Law 93-247, 42 U.S.C. § 5106a(b)).

(2)  Other criteria the panel considers important to ensure the protection of children, including:

(i)  a review of the extent to which the State and local child protective services system is coordinated with the foster care and adoption programs established under Part E of Title IV of the Social Security Act (49 Stat. 620, 42 U.S.C. § 670 et seq.); and

(ii)  a review of child fatalities and near fatalities, including, but not limited to, a review of any child fatality or near fatality involving a child in the custody of a public or private agency where there is no report of suspected child abuse and the cause of death is neither the result of child abuse nor natural causes.

(c)  Membership.--The panels shall be composed of volunteer members who represent the community, including members who have expertise in the prevention and treatment of child abuse and neglect.

(d)  Meetings.--Each citizen review panel shall meet not less than once every three months.

(e)  Reports.--The department shall issue an annual report summarizing the activities and recommendations of the panels and summarizing the department response to the recommendations.

(Nov. 9, 2006, P.L.1358, No.146, eff. 180 days; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment.  Act 33 amended subsecs. (a) and (b)(2)(ii).

2006 Amendment.  Act 146 added section 6343.1.

Cross References.  Section 6343.1 is referred to in section 6340 of this title.



Section 6344 - Information relating to prospective child-care personnel

§ 6344.  Information relating to prospective child-care personnel.

(a)  Applicability.--This section applies to all prospective employees of child-care services, prospective foster parents, prospective adoptive parents, prospective self-employed family day-care providers and other persons seeking to provide child-care services under contract with a child-care facility or program. This section also applies to individuals 14 years of age or older who reside in the home of a prospective foster parent for at least 30 days in a calendar year or who reside in the home of a prospective adoptive parent for at least 30 days in a calendar year. This section does not apply to administrative or other support personnel unless their duties will involve direct contact with children.

(b)  Information submitted by prospective employees.--Administrators of child-care services shall require applicants to submit with their applications the following information obtained within the preceding one-year period:

(1)  Pursuant to 18 Pa.C.S. Ch. 91 (relating to criminal history record information), a report of criminal history record information from the Pennsylvania State Police or a statement from the Pennsylvania State Police that the State Police central repository contains no such information relating to that person. The criminal history record information shall be limited to that which is disseminated pursuant to 18 Pa.C.S. § 9121(b)(2) (relating to general regulations).

(2)  A certification from the department as to whether the applicant is named in the central register as the perpetrator of a founded report of child abuse, indicated report of child abuse, founded report for school employee or indicated report for school employee.

(3)  A report of Federal criminal history record information. The applicant shall submit a full set of fingerprints in a manner prescribed by the department. The Commonwealth shall submit the fingerprints to the Federal Bureau of Investigation in order to obtain a report of Federal criminal history record information and serve as intermediary for the purposes of this section.

For the purposes of this subsection, an applicant may submit a copy of the information required under paragraphs (1) and (2) with an application for employment. Administrators shall maintain a copy of the required information and shall require applicants to produce the original document prior to employment.

(b.1)  Information submitted by certain prospective employees.--(Expired).

(c)  Grounds for denying employment.--

(1)  In no case shall an administrator hire an applicant where the department has verified that the applicant is named in the central register as the perpetrator of a founded report of child abuse committed within the five-year period immediately preceding verification pursuant to this section or is named in the central register as the perpetrator of a founded report for a school employee committed within the five-year period immediately preceding verification pursuant to this section.

(2)  In no case shall an administrator hire an applicant if the applicant's criminal history record information indicates the applicant has been convicted of one or more of the following offenses under Title 18 (relating to crimes and offenses) or an equivalent crime under Federal law or the law of another state:

Chapter 25 (relating to criminal homicide).

Section 2702 (relating to aggravated assault).

Section 2709.1 (relating to stalking).

Section 2901 (relating to kidnapping).

Section 2902 (relating to unlawful restraint).

Section 3121 (relating to rape).

Section 3122.1 (relating to statutory sexual assault).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3124.1 (relating to sexual assault).

Section 3125 (relating to aggravated indecent assault).

Section 3126 (relating to indecent assault).

Section 3127 (relating to indecent exposure).

Section 4302 (relating to incest).

Section 4303 (relating to concealing death of child).

Section 4304 (relating to endangering welfare of children).

Section 4305 (relating to dealing in infant children).

A felony offense under section 5902(b) (relating to prostitution and related offenses).

Section 5903(c) or (d) (relating to obscene and other sexual materials and performances).

Section 6301 (relating to corruption of minors).

Section 6312 (relating to sexual abuse of children).

The attempt, solicitation or conspiracy to commit any of the offenses set forth in this paragraph.

(3)  In no case shall an administrator hire an applicant if the applicant's criminal history record information indicates the applicant has been convicted of a felony offense under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, committed within the five-year period immediately preceding verification under this section.

(d)  Prospective adoptive or foster parents.--With regard to prospective adoptive or prospective foster parents, the following shall apply:

(1)  In the course of causing an investigation to be made pursuant to section 2535(a) (relating to investigation), an agency or person designated by the court to conduct the investigation shall require prospective adoptive parents and any individual over the age of 18 years residing in the home to submit the information set forth in subsection (b) for review in accordance with this section. If a prospective adoptive parent, or any individual over 18 years of age residing in the home, has resided outside this Commonwealth at any time within the previous five-year period, the agency or person designated by the court shall require that person to submit a certification obtained within the previous one-year period from the Statewide central registry, or its equivalent in each state in which the person has resided within the previous five-year period, as to whether the person is named as a perpetrator of child abuse. If the certification shows that the person is named as a perpetrator of child abuse within the previous five-year period, the agency or person designated by the court shall forward the certification to the department for review. The agency or person designated by the court shall not approve the prospective adoptive parent if the department determines that the person is named as the equivalent of a perpetrator of a founded report of child abuse within the previous five-year period.

(2)  In the course of approving a prospective foster parent, a foster family care agency shall require prospective foster parents and any individual over the age of 18 years residing in the home to submit the information set forth in subsection (b) for review by the foster family care agency in accordance with this section. If a prospective foster parent, or any individual over 18 years of age residing in the home, has resided outside this Commonwealth at any time within the previous five-year period, the foster family care agency shall require that person to submit a certification obtained within the previous one-year period from the Statewide central registry, or its equivalent in each state in which the person has resided within the previous five-year period, as to whether the person is named as a perpetrator of child abuse. If the certification shows that the person is named as a perpetrator of child abuse within the previous five-year period, the foster family care agency shall forward the certification to the department for review. The foster family care agency shall not approve the prospective foster parent if the department determines that the person is named as the equivalent of a perpetrator of a founded report of child abuse within the previous five-year period. In addition, the foster family care agency shall consider the following when assessing the ability of applicants for approval as foster parents:

(i)  The ability to provide care, nurturing and supervision to children.

(ii)  Mental and emotional well-being. If there is a question regarding the mental or emotional stability of a family member which might have a negative effect on a foster child, the foster family care agency shall require a psychological evaluation of that person before approving the foster family home.

(iii)  Supportive community ties with family, friends and neighbors.

(iv)  Existing family relationships, attitudes and expectations regarding the applicant's own children and parent/child relationships, especially as they might affect a foster child.

(v)  Ability of the applicant to accept a foster child's relationship with his own parents.

(vi)  The applicant's ability to care for children with special needs.

(vii)  Number and characteristics of foster children best suited to the foster family.

(viii)  Ability of the applicant to work in partnership with a foster family care agency. This subparagraph shall not be construed to preclude an applicant from advocating on the part of a child.

(3)  Foster parents and any individual over 18 years of age residing in the home shall be required to submit the information set forth in subsection (b) every 24 months following approval for review by the foster family care agency in accordance with subsection (c).

(4)  Foster parents shall be required to report, within 48 hours, any change in information required pursuant to subsection (b) about themselves and any individuals over the age of 18 years residing in the home for review by the foster family care agency in accordance with subsection (c).

(5)  Foster parents shall be required to report any other change in the foster family household composition within 30 days of the change for review by the foster family care agency. If any individual over 18 years of age, who has resided outside this Commonwealth at any time within the previous five-year period, begins residing in the home of an approved foster family, that individual shall, within 30 days of beginning residence, submit to the foster family care agency a certification obtained within the previous one-year period from the Statewide central registry, or its equivalent in each state in which the person has resided within the previous five-year period, as to whether the person is named as a perpetrator of child abuse. If the certification shows that the person is named as a perpetrator of child abuse within the previous five-year period, the foster family care agency shall forward the certification to the department for review. If the department determines that the person is named as the equivalent of a perpetrator of a founded report of child abuse within the previous five-year period and the person does not cease residing in the home immediately, the foster child or children shall immediately be removed from the home without a hearing.

(6)  In cases where foster parents knowingly fail to submit the material information required in paragraphs (3), (4) and (5) such that it would disqualify them as foster parents, the child shall immediately be removed from the home without a hearing.

(7)  An approved foster parent shall not be considered an employee for any purpose, including, but not limited to, liability, unemployment compensation, workers' compensation or other employee benefits provided by the county agency.

(8)  The department shall require information based upon certain criteria for foster and adoptive parent applications. The criteria shall include, but not be limited to, information provided by the applicant or other sources in the following areas:

(i)  Previous addresses within the last ten years.

(ii)  Criminal history background clearance generated by the process outlined in this section.

(iii)  Child abuse clearance generated by the process outlined in this section.

(iv)  Composition of the resident family unit.

(v)  Protection from abuse orders filed by or against either parent, provided that such orders are accessible to the county or private agency.

(vi)  Details of any proceedings brought in family court, provided that such records in such proceedings are accessible to the county or private agency.

(vii)  Drug-related or alcohol-related arrests, if criminal charges or judicial proceedings are pending, and any convictions or hospitalizations within the last five years. If the applicant provides information regarding convictions or hospitalizations in that five-year period, then information on the prior five years shall be requested related to any additional convictions or hospitalizations.

(viii)  Evidence of financial stability, including income verification, employment history, current liens and bankruptcy findings within the last ten years.

(ix)  Number of and ages of foster children and other dependents currently placed in the home.

(x)  Detailed information regarding children with special needs currently living in the home.

(xi)  Previous history as a foster parent, including number and types of children served.

(xii)  Related education, training or personal experience working with foster children or the child welfare system.

(d.1)  Establishment of a resource family registry.--

(1)  The department shall establish a registry of resource family applicants.

(2)  The foster family care agency or adoption agency shall register all resource family applicants on the resource family registry in accordance with subsection (d.2).

(3)  The foster family care agency or adoption agency shall register all resource families that are approved on the effective date of this subsection within six months of the effective date of this subsection.

(4)  Any resource family that is voluntarily registered on the foster parent registry shall be maintained on the resource family registry mandated under this section.

(d.2)  Information in the resource family registry.--

(1)  The resource family registry shall include, but not be limited to, the following:

(i)  The name, Social Security number, date of birth, sex, marital status, race and ethnicity of the applicants.

(ii)  The date or dates of the resource family application.

(iii)  The current and previous home addresses of the applicants.

(iv)  The county of residence of the applicants.

(v)  The name, date of birth, Social Security number and relationship of all household members.

(vi)  The name, address and telephone number of all current and previous foster family care agency or adoption agency affiliations.

(vii)  The foster family care agency or adoption agency disposition related to the approval or disapproval of the applicants and the date and basis for the disposition.

(viii)  The type of care the resource family will provide.

(ix)  The number of children that may be placed in the resource family home.

(x)  The age, race, gender and level of special needs of children that may be placed in the resource family home.

(xi)  The ability of the resource family to provide care for sibling groups.

(xii)  The date and reason for any closure of the resource family home.

(xiii)  The appeal activity initiated by a resource family applicant or an approved resource family and the basis for the appeal. This subparagraph shall not be construed to limit legitimate appeals.

(xiv)  The status and disposition of all appeal-related activities. This subparagraph shall not be construed to limit legitimate appeals.

(2)  The information maintained in the resource family registry may be released to the following individuals when the department has positively identified the individual requesting the information and the department, except in the case of subparagraphs (iii) and (iv), has inquired into whether and if it is satisfied that the individual has a legitimate need within the scope of the individual's official duties to obtain the information:

(i)  An authorized official of a county or private agency, a Federal agency or an agency of another state who performs resource family approvals or the department in the course of the official's duties.

(ii)  A guardian ad litem or court-designated advocate for a child. The information is limited to the information related to the resource family with whom the child resides.

(iii)  A court of competent jurisdiction, including a district justice, a judge of the Municipal Court of Philadelphia or a judge of the Pittsburgh Magistrates Court, pursuant to court order or subpoena in a criminal matter involving a charge of child abuse under Chapter 63 (relating to child protective services).

(iv)  A court of competent jurisdiction in connection with any matter involving custody of a child. The department shall provide to the court any files that the court considers relevant.

(v)  The Attorney General.

(vi)  Federal auditors, if required for Federal financial participation in funding of agencies, except that Federal auditors may not remove identifiable information or copies thereof from the department or county or private agencies.

(vii)  Law enforcement agents of any jurisdiction, as long as the information is relevant in the course of investigating crimes involving the resource family.

(viii)  Appropriate officials of a private agency or another county or state regarding a resource family that has applied to become a resource family for that agency, county or state.

(3)  At any time and upon written request, a resource family may receive a copy of all information pertaining to that resource family contained in the resource family registry.

(e)  Self-employed family day-care providers.--Self-employed family day-care providers who apply for a certificate of registration with the department shall submit with their registration application the information set forth under subsection (b) for review in accordance with this section.

(f)  Submissions by operators of child-care services.--The department shall require persons seeking to operate child-care services to submit the information set forth in subsection (b) for review in accordance with this section.

(g)  Regulations.--The department shall promulgate the regulations necessary to carry out this section. These regulations shall:

(1)  Set forth criteria for unsuitability for employment in a child-care service in relation to criminal history record information which may include criminal history record information in addition to that set forth above. The criteria shall be reasonably related to the prevention of child abuse.

(2)  Set forth sanctions for administrators who willfully hire applicants in violation of this section or in violation of the regulations promulgated under this section.

(h)  Fees.--The department may charge a fee not to exceed $10 in order to conduct the certification as required in subsection (b)(2), except that no fee shall be charged to an individual who makes the request in order to apply to become a volunteer with an affiliate of Big Brothers of America or Big Sisters of America or with a rape crisis center or domestic violence shelter.

(i)  Time limit for certification.--The department shall comply with certification requests no later than 14 days from the receipt of the request.

(j)  Voluntary certification of child caretakers.--The department shall develop a procedure for the voluntary certification of child caretakers to allow persons to apply to the department for a certificate indicating the person has met the requirements of subsection (b). The department shall also provide for the biennial recertification of child caretakers.

(k)  Existing or transferred employees.--A person employed in child-care services on July 1, 2008, shall not be required to obtain the information required in subsection (b) as a condition of continued employment. A person who has once obtained the information required under subsection (b) may transfer to another child-care service established and supervised by the same organization and shall not be required to obtain additional reports before making the transfer.

(l)  Temporary employees under special programs.--The requirements of this section do not apply to employees of child-care services who meet all the following requirements:

(1)  They are under 21 years of age.

(2)  They are employed for periods of 90 days or less.

(3)  They are a part of a job development or job training program funded, in whole or in part, by public or private sources.

Once employment of a person who meets these conditions extends beyond 90 days, all requirements of this section shall take effect.

(m)  Provisional employees for limited periods.--Notwithstanding subsection (b), administrators may employ applicants on a provisional basis for a single period not to exceed 30 days or, for out-of-State applicants, a period of 90 days, if all of the following conditions are met:

(1)  The applicant has applied for the information required under subsection (b) and the applicant provides a copy of the appropriate completed request forms to the administrator.

(2)  The administrator has no knowledge of information pertaining to the applicant which would disqualify him from employment pursuant to subsection (c).

(3)  The applicant swears or affirms in writing that he is not disqualified from employment pursuant to subsection (c).

(4)  If the information obtained pursuant to subsection (b) reveals that the applicant is disqualified from employment pursuant to subsection (c), the applicant shall be immediately dismissed by the administrator.

(5)  The administrator requires that the applicant not be permitted to work alone with children and that the applicant work in the immediate vicinity of a permanent employee.

(n)  Confidentiality.--The information provided and compiled under this section, including, but not limited to, the names, addresses and telephone numbers of applicants and foster and adoptive parents, shall be confidential and shall not be subject to the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law. This information shall not be released except as permitted by the department through regulation.

(o)  Use of information.--A foster family care agency may not approve a prospective foster parent if the prospective foster parent or an individual 14 years of age or older who resides for at least 30 days in a calendar year with the prospective foster parent meets either of the following:

(1)  Is named in the central register as the perpetrator of a founded report of child abuse committed within the five-year period immediately preceding verification pursuant to this section or is named in the central register as the perpetrator of a founded report for a school employee committed within the five-year period immediately preceding verification pursuant to this section.

(2)  Has been found guilty of an offense listed in subsection (c)(2).

(p)  Use of information.--A prospective adoptive parent may not be approved if the prospective adoptive parent or an individual 14 years of age or older who resides for at least 30 days in a calendar year with the prospective adoptive parent meets either of the following:

(1)  Is named in the central register as the perpetrator of a founded report of child abuse committed within the five-year period immediately preceding verification pursuant to this section or is named in the central register as the perpetrator of a founded report for a school employee committed within the five-year period immediately preceding verification pursuant to this section.

(2)  Has been found guilty of an offense listed in subsection (c)(2).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Dec. 15, 1998, P.L.963, No.127, eff. Jan. 1, 1999; Dec. 17, 2001, P.L.942, No.112, eff. imd.; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Nov. 29, 2004, P.L.1291, No.160, eff. 60 days; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days; Dec. 18, 2007, P.L.469, No.73)

2008 Expiration.  Subsec. (b.1) expired July 1, 2008. See Act 73 of 2007.

2007 Amendment.  Act 73 amended subsecs. (b), (d)(1), (2), (3), (4) and (5), (e), (f) and (k) and added subsec. (b.1), effective immediately as to subsec. (b.1), January 1, 2008, as to subsecs. (b) and (d)(1), (2), (3), (4) and (5) and July 1, 2008, as to subsecs. (e), (f) and (k).

2006 Amendment.  Act 179 amended subsecs. (a) and (c)(1) and added subsecs. (o) and (p).

2004 Amendment.  Act 160 amended subsecs. (d) and (g) and added subsecs. (d.1),(d.2) and (n).

2002 Amendment.  Act 218 amended subsec. (c)(2).

2001 Amendment.  Act 112 amended subsec. (h).

1998 Amendment.  Act 127 amended subsecs. (b), (c) and (h).

Special Provisions in Appendix.  See section 6 of Act 33 of 2008 in the appendix to this title for special provisions relating to Department of Public Welfare reports.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (n), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 6344 is referred to in sections 2530, 6340, 6344.1, 6344.2, 6349 of this title; section 6351.1 of Title 42 (Judiciary and Judicial Procedure).



Section 6344.1 - Information relating to family day-care home residents

§ 6344.1.  Information relating to family day-care home residents.

(a)  General rule.--In addition to the requirements of section 6344 (relating to information relating to prospective child-care personnel), an individual who applies to the department for a registration certificate to operate a family day-care home shall include criminal history record and child abuse record information required under section 6344(b) for every individual 18 years of age or older who resides in the home for at least 30 days in a calendar year.

(b)  Required information.--Child abuse record information required under subsection (a) shall include certification by the department as to whether the applicant is named in the central register as the perpetrator of a founded report, indicated report, founded report for school employee or indicated report for school employee.

(c)  Effect on registration.--The department shall refuse to issue or renew a registration certificate or shall revoke a registration certificate if the family day-care home provider or individual 18 years of age or older who has resided in the home for at least 30 days in a calendar year:

(1)  is named in the central register on child abuse established under Chapter 63 (relating to child protective services) as the perpetrator of a founded report committed within the immediately preceding five-year period; or

(2)  has been convicted of an offense enumerated in section 6344(c).

(d)  Regulations.--The department shall promulgate regulations to administer this section.

(Nov. 29, 2006, P.L.1581, No.179, eff. 180 days)

2006 Amendment.  Act 179 added section 6344.1.



Section 6344.2 - Information relating to other persons having contact with children

§ 6344.2.  Information relating to other persons having contact with children.

(a)  Applicability.--This section applies to prospective employees applying to engage in occupations with a significant likelihood of regular contact with children, in the form of care, guidance, supervision or training. Such persons include social service workers, hospital personnel, mental health professionals, members of the clergy, counselors, librarians and doctors.

(b)  Investigation.--Employers, administrators or supervisors shall require an applicant to submit to all requirements set forth in section 6344(b) (relating to information relating to prospective child-care personnel). An employer, administrator, supervisor or other person responsible for employment decisions regarding an applicable prospective employee under this section that intentionally fails to require the submissions before hiring that individual commits a misdemeanor of the third degree.

(c)  Grounds for denial.--Each applicant shall be subject to the requirements of section 6344(c).

(d)  Departmental treatment of information.--Information provided and compiled under this section by the department shall be confidential and shall not be subject to the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law. This information shall not be released except as permitted by the department through regulation. The department may charge a fee to conduct a certification as required by section 6344(b)(2) in accordance with the provisions of section 6344(h). The department shall promulgate regulations necessary to carry out this subsection.

(Nov. 29, 2006, P.L.1581, No.179, eff. 60 days)

2006 Amendment.  Act 179 added section 6344.2.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (d), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 6345 - Audits by Attorney General

§ 6345.  Audits by Attorney General.

The Attorney General shall conduct a mandated audit done randomly but at least once during each year on an unannounced basis to ensure that the expunction requirements of this chapter are being fully and properly conducted.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6345 is referred to in section 6335 of this title.



Section 6346 - Cooperation of other agencies

§ 6346.  Cooperation of other agencies.

(a)  General rule.--The secretary may request and shall receive from Commonwealth agencies, political subdivisions, an authorized agency or any other agency providing services under the local protective services plan any assistance and data that will enable the department and the county agency to fulfill their responsibilities properly, including law enforcement personnel when assistance is needed in conducting an investigation or an assessment of risk to the child. School districts shall cooperate with the department and the agency by providing them upon request with the information as is consistent with law.

(b)  Willful failure to cooperate.--Any agency, school district or facility or any person acting on behalf of an agency, school district or facility that violates this section by willfully failing to cooperate with the department or a county agency when investigating a report of suspected child abuse or a report under Subchapter C.1 (relating to students in public and private schools) or when assessing risk to a child commits a summary offense for a first violation and a misdemeanor of the third degree for subsequent violations.

(c)  Cooperation of county agency and law enforcement agencies.--Consistent with the provisions of this chapter, the county agency and law enforcement agencies shall cooperate and coordinate, to the fullest extent possible, their efforts to respond to and investigate reports of suspected child abuse and to reports under Subchapter C.1.

(d)  Advice to county agency.--Whenever a report of suspected child abuse is referred from a county agency to a law enforcement agency pursuant to section 6340(a)(9) and (10) (relating to release of information in confidential reports), as soon as possible, and without jeopardizing the criminal investigation or prosecution, the law enforcement agency shall advise the county agency as to whether a criminal investigation has been undertaken and the results of the investigation and of any criminal prosecution. The county agency shall ensure that the information is referred to the Statewide central register.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999)

1998 Amendment.  Act 127 amended subsec. (c).



Section 6347 - Reports to Governor and General Assembly

§ 6347.  Reports to Governor and General Assembly.

(a)  General rule.--No later than May 1 of every year, the secretary shall prepare and transmit to the Governor and the General Assembly a report on the operations of the central register of child abuse and child protective services provided by county agencies. The report shall include a full statistical analysis of the reports of suspected child abuse made to the department and the reports under Subchapter C.1 (relating to students in public and private schools), together with a report on the implementation of this chapter and its total cost to the Commonwealth, the evaluation of the secretary of services offered under this chapter and recommendations for repeal or for additional legislation to fulfill the purposes of this chapter. All such recommendations should contain an estimate of increased or decreased costs resulting therefrom. The report shall also include an explanation of services provided to children who were the subjects of founded or indicated reports while receiving child-care services. The department shall also describe its actions in respect to the perpetrators of the abuse.

(b)  Reports from county agencies.--To assist the department in preparing its annual report and the quarterly reports required under subsection (c), each county agency shall submit a quarterly report to the department, including, at a minimum, the following information, on an aggregate basis, regarding general protective services, child protective services and action under Subchapter C.1:

(1)  The number of referrals received and referrals accepted.

(2)  The number of children over whom the agency maintains continuing supervision.

(3)  The number of cases which have been closed by the agency.

(4)  The services provided to children and their families.

(5)  A summary of the findings with nonidentifying information about each case of child abuse or neglect which has resulted in a child fatality or near fatality.

(c)  Quarterly reports.--The department shall prepare and transmit to the Governor and the General Assembly a quarterly report that includes a summary of the findings with nonidentifying information about each case of child abuse or neglect that has resulted in a child fatality or near fatality. One of the quarterly reports may be included within the annual report required under subsection (a).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1996; Nov. 9, 2006, P.L.1358, No.146, eff. 180 days)

2006 Amendment.  Act 146 amended the section heading and subsec. (b) intro. par., carried subsec. (a) without amendment and added subsecs. (b)(5) and (c).



Section 6348 - Regulations

§ 6348.  Regulations.

The department shall adopt regulations necessary to implement this chapter.

Special Provisions in Appendix.  See section 10(2) of Act 151 of 1994 in the appendix to this title for special provisions relating to promulgation of regulations pertaining to general protective services.



Section 6349 - Penalties

§ 6349.  Penalties.

(a)  Failure to amend or expunge information.--

(1)  A person or official authorized to keep the records mentioned in section 6337 (relating to disposition of unfounded reports) or 6338 (relating to disposition of founded and indicated reports) who willfully fails to amend or expunge the information when required commits a summary offense for the first violation and a misdemeanor of the third degree for a second or subsequent violation.

(2)  A person who willfully fails to obey a final order of the secretary or designated agent of the secretary to amend or expunge the summary of the report in the Statewide central register or the contents of any report filed pursuant to section 6313 (relating to reporting procedure) commits a summary offense.

(b)  Unauthorized release of information.--A person who willfully releases or permits the release of any information contained in the pending complaint file, the Statewide central register or the county agency records required by this chapter to persons or agencies not permitted by this chapter to receive that information commits a misdemeanor of the third degree. Law enforcement agencies shall insure the confidentiality and security of information under this chapter. A person, including an employee of a law enforcement agency, who violates the provisions of this subsection shall, in addition to other civil or criminal penalties provided by law, be denied access to the information provided under this chapter.

(c)  Noncompliance with child-care personnel regulations.--An administrator, or other person responsible for employment decisions in a child-care facility or program, who willfully fails to comply with the provisions of section 6344 (relating to information relating to prospective child-care personnel) commits a violation of this chapter and shall be subject to a civil penalty as provided in this subsection. The department shall have jurisdiction to determine violations of section 6344 and may, following a hearing, assess a civil penalty not to exceed $2,500. The civil penalty shall be payable to the Commonwealth.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

1994 Amendment.  Act 151 amended subsecs. (a) and (b).



Section 6351 - Definitions

SUBCHAPTER C.1

STUDENTS IN PUBLIC AND PRIVATE SCHOOLS

Sec.

6351.  Definitions.

6352.  School employees.

6353.  Administration.

6353.1. Investigation.

6353.2. Responsibilities of county agency.

6353.3. Information in Statewide central register.

6353.4. Other provisions.

Enactment.  Subchapter C.1 was added December 16, 1994, P.L.1292, No.151, effective July 1, 1995.

Cross References.  Subchapter C.1 is referred to in sections 6303, 6331, 6333, 6337, 6338, 6340, 6346, 6347 of this title.

§ 6351.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Administrator."  The person responsible for the administration of a public or private school, intermediate unit or area vocational-technical school. The term includes an independent contractor.



Section 6352 - School employees

§ 6352.  School employees.

(a)  Requirement.--

(1)  Except as provided in paragraph (2), a school employee who has reasonable cause to suspect, on the basis of professional or other training and experience, that a student coming before the school employee in the employee's professional or official capacity is a victim of serious bodily injury or sexual abuse or sexual exploitation by a school employee shall immediately contact the administrator.

(2)  If the school employee accused of seriously injuring or sexually abusing or exploiting a student is the administrator, the school employee who has reasonable cause to suspect, on the basis of professional or other training and experience, that a student coming before the school employee in the employee's professional or official capacity is a victim of serious bodily injury or sexual abuse or sexual exploitation shall immediately report to law enforcement officials and the district attorney under section 6353(a) (relating to administration). If an administrator is the school employee who suspects injury or abuse, the administrator shall make a report under section 6353(a).

(3)  The school employee may not reveal the existence or content of the report to any other person.

(b)  Immunity.--A school employee who refers a report under subsection (a) shall be immune from civil and criminal liability arising out of the report.

(c)  Criminal penalty.--

(1)  A school employee who willfully violates subsection (a) commits a summary offense.

(2)  A school employee who, after being sentenced under paragraph (1), violates subsection (a) commits a misdemeanor of the third degree.

Cross References.  Section 6352 is referred to in section 6353 of this title.



Section 6353 - Administration

§ 6353.  Administration.

(a)  Requirement.--An administrator and a school employee governed by section 6352(a)(2) (relating to school employees) shall report immediately to law enforcement officials and the appropriate district attorney any report of serious bodily injury or sexual abuse or sexual exploitation alleged to have been committed by a school employee against a student.

(b)  Report.--A report under subsection (a) shall include the following information:

(1)  Name, age, address and school of the student.

(2)  Name and address of the student's parent or guardian.

(3)  Name and address of the administrator.

(4)  Name, work and home address of the school employee.

(5)  Nature of the alleged offense.

(6)  Any specific comments or observations that are directly related to the alleged incident and the individuals involved.

(c)  Immunity.--An administrator who makes a report under subsection (a) shall be immune from civil or criminal liability arising out of the report.

(d)  Criminal penalty.--An administrator who willfully violates subsection (a) commits a misdemeanor of the third degree.

Cross References.  Section 6353 is referred to in sections 6352, 6353.1 of this title.



Section 6353.1 - Investigation

§ 6353.1.  Investigation.

(a)  General rule.--Upon receipt of a report under section 6353 (relating to administration), an investigation shall be conducted by law enforcement officials, in cooperation with the district attorney, and a determination made as to what criminal charges, if any, will be filed against the school employee.

(b)  Referral to county agency.--

(1)  If local law enforcement officials have reasonable cause to suspect on the basis of initial review that there is evidence of serious bodily injury, sexual abuse or sexual exploitation committed by a school employee against a student, local law enforcement officials shall notify the county agency in the county where the alleged abuse or injury occurred for the purpose of the agency conducting an investigation of the alleged abuse or injury.

(2)  To the fullest extent possible, law enforcement officials and the county agency shall coordinate their respective investigations. In respect to interviews with the student, law enforcement officials and the county agency shall conduct joint interviews. In respect to interviews with the school employee, law enforcement officials shall be given an opportunity to interview the school employee prior to the employee having any contact with the county agency.

(3)  The county agency and law enforcement officials have the authority to arrange for photographs, medical tests or X-rays of a student alleged to have been abused or injured by a school employee. The county agency and law enforcement officials shall coordinate their efforts in this regard and, to the fullest extent possible, avoid the duplication of any photographs, medical tests or X-rays.

(4)  Law enforcement officials and the county agency shall advise each other of the status and findings of their respective investigations on an ongoing basis.

Cross References.  Section 6353.1 is referred to in section 6353.2 of this title.



Section 6353.2 - Responsibilities of county agency

§ 6353.2.  Responsibilities of county agency.

(a)  Information for the pending complaint file.--Immediately after receiving a report under section 6353.1 (relating to investigation), the county agency shall notify the department of the receipt of the report, which is to be filed in the pending complaint file as provided in section 6331(1) (relating to establishment of pending complaint file, Statewide central register and file of unfounded reports). The oral report shall include the following information:

(1)  The name and address of the student and the student's parent or guardian.

(2)  Where the suspected abuse or injury occurred.

(3)  The age and sex of the student.

(4)  The nature and extent of the suspected abuse or injury.

(5)  The name and home address of the school employee alleged to have committed the abuse or injury.

(6)  The relationship of the student to the school employee alleged to have committed the abuse or injury.

(7)  The source of the report to the county agency.

(8)  The actions taken by the county agency, law enforcement officials, parents, guardians, school officials or other persons, including the taking of photographs, medical tests and X-rays.

(b)  Investigation of reports.--Upon receipt of a report under section 6353.1, the county agency shall commence, within the time frames established in department regulations, an investigation of the nature, extent and cause of any alleged abuse or injury enumerated in the report. The county agency shall coordinate its investigation to the fullest extent possible with law enforcement officials as provided in section 6353.1(b).

(c)  Completion of investigation.--The investigation by the county agency to determine whether the report is an indicated report for school employee or an unfounded report shall be completed within 60 days.

(d)  Notice to subject of a report.--Prior to interviewing a subject of the report, the county agency shall orally notify the subject of the report of the existence of the report and the subject's rights under this chapter in regard to amendment or expungement. Within 72 hours following oral notification to the subject, the county agency shall give written notice to the subject. The notice may be reasonably delayed if notification is likely to threaten the safety of the student or the county agency worker, to cause the school employee to abscond or to significantly interfere with the conduct of a criminal investigation.

(e)  Reliance on factual investigation.--The county agency may rely on a factual investigation of substantially the same allegations by a law enforcement officials to support the agency's finding. This reliance shall not relieve the county agency of its responsibilities relating to the investigation of reports under this subchapter.

(f)  Notice to the department of the county agency's determination.--As soon as the county agency has completed its investigation, the county agency shall advise the department and law enforcement officials of its determination of the report as an indicated report for school employee or an unfounded report. Supplemental reports shall be made at regular intervals thereafter in a manner and form the department prescribes by regulation to the end that the department is kept fully informed and up-to-date concerning the status of the report.

Cross References.  Section 6353.2 is referred to in sections 6333, 6334, 6335 of this title.



Section 6353.3 - Information in Statewide central register

§ 6353.3.  Information in Statewide central register.

The Statewide central register established under section 6331 (relating to establishment of pending complaint file, Statewide central register and file of unfounded reports) shall retain only the following information relating to reports of abuse or injury of a student by a school employee which have been determined to be a founded report for school employee or an indicated report for school employee:

(1)  The names, Social Security numbers, age and sex of the subjects of the report.

(2)  The home address of the subjects of the report.

(3)  The date and the nature and extent of the alleged abuse or injury.

(4)  The county and state where the abuse or injury occurred.

(5)  Factors contributing to the abuse or injury.

(6)  The source of the report.

(7)  Whether the report is a founded or indicated report.

(8)  Information obtained by the department in relation to the school employee's request to release, amend or expunge information retained by the department or the county agency.

(9)  The progress of any legal proceedings brought on the basis of the report.

(10)  Whether a criminal investigation has been undertaken and the result of the investigation and of any criminal prosecution.



Section 6353.4 - Other provisions

§ 6353.4.  Other provisions.

The following provisions shall apply to the release and retention of information by the department and the county agency concerning reports of abuse or injury committed by a school employee as provided by this subchapter:

Section 6336(b) and (c) (relating to information in Statewide central register).

Section 6337 (relating to disposition of unfounded reports).

Section 6338(a) and (b) (relating to disposition of founded and indicated reports).

Section 6339 (relating to confidentiality of reports).

Section 6340 (relating to release of information in confidential reports).

Section 6341(a) through (f) (relating to amendment or expunction of information).

Section 6342 (relating to studies of data in records).



Section 6354 - Definitions

SUBCHAPTER C.2

BACKGROUND CHECKS FOR EMPLOYMENT IN SCHOOLS

Sec.

6354.  Definitions.

6355.  Requirement.

6356.  Exceptions.

6357.  Fee.

6358.  Time limit for official clearance statement.

Enactment.  Subchapter C.2 was added December 16, 1994, P.L.1292, No.151, effective July 1, 1996.

§ 6354.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant."  An individual who applies for a position as a school employee. The term includes an individual who transfers from one position as a school employee to another position as a school employee.

"Administrator."  The person responsible for the administration of a public or private school, intermediate unit or area vocational-technical school. The term includes a person responsible for employment decisions in a school and an independent contractor.



Section 6355 - Requirement

§ 6355.  Requirement.

(a)  Investigation.--

(1)  Except as provided in paragraph (2), an administrator shall require each applicant to submit an official clearance statement obtained from the department within the immediately preceding year as to whether the applicant is named as the perpetrator of an indicated or a founded report or is named as the individual responsible for injury or abuse in an indicated report for school employee or a founded report for school employee.

(2)  The official clearance statement under paragraph (1) shall not be required for an applicant who:

(i)  transfers from one position as a school employee to another position as a school employee of the same school district or of the same organization; and

(ii)  has, prior to the transfer, already obtained the official clearance statement under paragraph (1).

(b)  Grounds for denying employment.--Except as provided in section 6356 (relating to exceptions), an administrator shall not hire an applicant if the department verifies that the applicant is named as the perpetrator of a founded report or is named as the individual responsible for injury or abuse in a founded report for school employee. No individual who is a school employee on the effective date of this subchapter shall be required to obtain an official clearance statement under subsection (a)(1) as a condition of continued employment.

(c)  Penalty.--An administrator who willfully violates this section shall be subject to an administrative penalty of $2,500. An action under this subsection is governed by 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References.  Section 6355 is referred to in sections 6356, 6357, 6358 of this title.



Section 6356 - Exceptions

§ 6356.  Exceptions.

Section 6355 (relating to requirement) shall not apply to any of the following:

(1)  A school employee who is:

(i)  under 21 years of age;

(ii)  participating in a job development or job training program; and

(iii)  employed for not more than 90 days.

(2)  A school employee hired on a provisional basis pending receipt of information under section 6355(a) if all of the following apply:

(i)  The applicant demonstrates application for the official clearance statement under section 6355(a).

(ii)  The applicant attests in writing by oath or affirmation that the applicant is not disqualified under section 6355(b).

(iii)  The administrator has no knowledge of information which would disqualify the applicant under section 6355(b).

(iv)  The provisional period does not exceed:

(A)  90 days for an applicant from another state; and

(B)  30 days for all other applicants.

(v)  The hiring does not take place during a strike under the act of July 23, 1970 (P.L.563, No.195), known as the Public Employe Relations Act.

Cross References.  Section 6356 is referred to in section 6355 of this title.



Section 6357 - Fee

§ 6357.  Fee.

The department may charge a fee of not more than $10 for the official clearance statement required under section 6355(a) (relating to requirement).



Section 6358 - Time limit for official clearance statement

§ 6358.  Time limit for official clearance statement.

The department shall comply with the official clearance statement requests under section 6355(a) (relating to requirement) within 14 days of receipt of the request.



Section 6361 - Organization for child protective services

SUBCHAPTER D

ORGANIZATION AND RESPONSIBILITIES OF

CHILD PROTECTIVE SERVICE

Sec.

6361.  Organization for child protective services.

6362.  Responsibilities of county agency for child protective services.

6363.  County plan for protective services.

6364.  Purchasing services of other agencies.

6365.  Services for prevention, investigation and treatment of child abuse.

6366.  Continuous availability to receive reports.

6367.  Reports to department and coroner.

6368.  Investigation of reports.

6369.  Taking child into protective custody.

6370.  Voluntary or court-ordered services; findings of child abuse.

6371.  Rehabilitative services for child and family.

6372.  Protecting well-being of children maintained outside home.

6373.  General protective services responsibilities of county agency.

6374.  Principles and goals of general protective services.

6375.  County agency requirements for general protective services.

6376.  Appeals with respect to general protective services.

6377.  Caseloads.

6378.  Purchase of services.

§ 6361.  Organization for child protective services.

(a)  Establishment.--Every county agency shall make available child protective services within the agency. The department may waive the requirement that a county agency be the sole civil agency for receipt and investigation of reports pursuant to section 6362 (relating to responsibilities of county agency for child protective services) upon a showing by the county that:

(1)  It is participating in a demonstration project for or has become part of an approved combined intake system for public human service agencies as permitted by department regulations. Nothing in this paragraph is intended to permit noncounty government agencies to participate in the receipt and investigation of the reports.

(2)  The goals and objectives of this chapter will continue to be met if a waiver is granted.

If the department grants a waiver under this subsection, the county agency and its agents shall be bound by all other provisions of this chapter, including requirements concerning the maintenance and disclosure of confidential information and records.

(b)  Staff and organization.--The county agency shall have a sufficient staff of sufficient qualifications to fulfill the purposes of this chapter and be organized in a way to maximize the continuity of responsibility, care and services of individual workers toward individual children and families. The department, by regulation, shall set forth staff-to-family ratios for the various activities required of the county agency under this chapter, including reports and investigations of suspected child abuse, risk assessment and the provision or monitoring of services to abused children and their families.

(c)  Functions authorized.--The county agency staff shall perform those functions assigned to it by this chapter and such other functions as would further the purposes of this chapter.

(Dec. 16, 1994, P.L.1292, No.151)

1994 Amendment.  Act 151 amended the entire section, effective July 1, 1996, as to subsec. (b) and July 1, 1995, as to the remainder of the section.

Cross References.  Section 6361 is referred to in sections 6362, 6364, 6375 of this title.



Section 6362 - Responsibilities of county agency for child protective services

§ 6362.  Responsibilities of county agency for child protective services.

(a)  General rule.--The county agency shall be the sole civil agency responsible for receiving and investigating all reports of child abuse made pursuant to this chapter, specifically including, but not limited to, reports of child abuse in facilities operated by the department and other public agencies, for the purpose of providing protective services to prevent further abuses to children and to provide or arrange for and monitor the provision of those services necessary to safeguard and ensure the well-being and development of the child and to preserve and stabilize family life wherever appropriate.

(b)  Assumption of responsibility by department.--When the suspected abuse has been committed by the county agency or any of its agents or employees, the department shall assume the role of the agency with regard to the investigation and directly refer the child for services.

(c)  Action by agencies for abuse by agents or employees.--Where suspected child abuse has occurred and an employee or agent of the department or the county agency or a private or public institution is a subject of the report, the department, agency or institution shall be informed of the investigation so that it may take appropriate action.

(d)  Reliance on factual investigation.--An agency charged by this section or section 6361 (relating to organization for child protective services) with investigating a report of child abuse may rely on a factual investigation of substantially the same allegations by a law enforcement agency to support the agency's finding. This reliance shall not, however, limit the duties imposed by section 6368(a) (relating to investigation of reports).

(e)  Risk assessment.--Each county agency shall implement a State-approved risk assessment process in performance of its duties under this subchapter.

(f)  Weekly face-to-face contacts.--For those children assessed as being at high risk for abuse or neglect who are remaining in or returning to the home in which the abuse or neglect occurred, the county agency shall ensure that those children are seen at least once a week, either directly by a county agency worker or through purchase of service, until they are no longer assessed as being at high risk for abuse or neglect.

(Dec. 16, 1994, P.L.1292, No.151; Nov. 24, 1999, P.L.542, No.50, eff. 60 days)

1999 Amendment.  Act 50 added subsec. (f).

1994 Amendment.  Act 151 amended the entire section, effective July 1, 1995, as to subsecs. (a), (b), (c) and (d). See section 10(1) of Act 151 in the appendix to this title for special provisions relating to the effective date of subsec. (e).

Cross References.  Section 6362 is referred to in sections 6361, 6364 of this title.



Section 6363 - County plan for protective services

§ 6363.  County plan for protective services.

The county agency shall include provisions for protective services in its annual plan as required by the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6363 is referred to in section 6364 of this title.



Section 6364 - Purchasing services of other agencies

§ 6364.  Purchasing services of other agencies.

Any other provision of law notwithstanding but consistent with sections 6361 (relating to organization for child protective services) and 6362 (relating to responsibilities of county agency for child protective services), the county agency, based upon the plan of services as provided in section 6363 (relating to county plan for protective services), may purchase and utilize the services of any appropriate public or private agency.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6365 - Services for prevention, investigation and treatment of child abuse

§ 6365.  Services for prevention, investigation and treatment of child abuse.

(a)  Instruction and education.--Each county agency shall make available among its services for the prevention and treatment of child abuse instruction and education for parenthood and parenting skills, protective and preventive social counseling, outreach and counseling services to prevent newborn abandonment, emergency caretaker services, emergency shelter care, emergency medical services and the establishment of self-help groups organized for the prevention and treatment of child abuse, part-day services, out-of-home placement services, therapeutic activities for child and family directed at alleviating conditions that present a risk to the safety and well-being of a child and any other services required by department regulations.

(b)  Multidisciplinary team.--The county agency shall make available among its services a multidisciplinary team for the prevention, investigation and treatment of child abuse and shall convene the multidisciplinary team at any time, but not less than annually:

(1)  To review substantiated cases of child abuse, including responses by the county agency and other agencies providing services to the child.

(2)  Where appropriate to assist in the development of a family service plan for the child.

(c)  Investigative team.--The county agency and the district attorney shall develop a protocol for the convening of investigative teams for any case of child abuse involving crimes against children which are set forth in section 6340(a)(9) and (10) (relating to release of information in confidential reports). The county protocol shall include standards and procedures to be used in receiving and referring reports and coordinating investigations of reported cases of child abuse and a system for sharing the information obtained as a result of any interview. The protocol shall include any other standards and procedures to avoid duplication of fact-finding efforts and interviews to minimize the trauma to the child. The district attorney shall convene an investigative team in accordance with the protocol. The investigative team shall consist of those individuals and agencies responsible for investigating the abuse or for providing services to the child and shall at a minimum include a health care provider, county caseworker and law enforcement official.

(d)  Child fatality or near fatality review team and written report.--

(1)  A child fatality or near fatality review team shall be convened by a county agency in accordance with a protocol developed by the county agency, the department and the district attorney in a case when a child dies or nearly dies as a result of child abuse as to which there is an indicated report or when the county agency has not made a status determination within 30 days. The team may convene after a county agency makes a determination of an indicated report and shall convene no later than 31 days from the receipt of the oral report to the department of the suspected child abuse. A county agency in the county where the abuse occurred and in any county where the child resided within the 16 months preceding the fatality or near fatality shall convene a child fatality or near fatality review team. A team shall consist of at least six individuals who are broadly representative of the county where the team is established and who have expertise in prevention and treatment of child abuse. With consideration given to the circumstances of each case and availability of individuals to serve as members, the team may consist of the following individuals:

(i)  A staff person from the county agency.

(ii)  A member of the advisory committee of the county agency.

(iii)  A health care professional.

(iv)  A representative of a local school, educational program or child care or early childhood development program.

(v)  A representative of law enforcement or the district attorney.

(vi)  An attorney-at-law trained in legal representation of children or an individual trained under 42 Pa.C.S. § 6342 (relating to court-appointed special advocates).

(vii)  A mental health professional.

(viii)  A representative of a children's advocacy center that provides services to children in the county. The individual under this subparagraph must not be an employee of the county agency.

(ix)  The county coroner or forensic pathologist.

(x)  A representative of a local domestic violence program.

(xi)  A representative of a local drug and alcohol program.

(xii)  An individual representing parents.

(xiii)  Any individual whom the county agency or child fatality or near fatality review team determines is necessary to assist the team in performing its duties.

(2)  Members of the team shall be responsible for all of the following:

(i)  Maintaining confidentiality of information under sections 6339 (relating to confidentiality of reports) and 6340.

(ii)  Providing and discussing relevant case-specific information.

(iii)  Attending and participating in all meetings and activities as required.

(iv)  Assisting in the development of the report under paragraph (4)(v).

(3)  The county agency, in accordance with the protocol and in consultation with the team, shall appoint an individual who is not an employee of the county agency to serve as chairperson.

(4)  The team shall perform the following:

(i)  Review the circumstances of the child's fatality or near fatality resulting from suspected or substantiated child abuse.

(ii)  Review the delivery of services to the abused child and the child's family provided by the county agency and review services provided to the perpetrator by the county agency in each county where the child and family resided within the 16 months preceding the fatality or near fatality and the services provided to the child, the child's family and the perpetrator by other public and private community agencies or professionals. This subparagraph includes law enforcement, mental health services, programs for young children and children with special needs, drug and alcohol programs, local schools and health care providers.

(iii)  Review relevant court records and documents related to the abused child and the child's family.

(iv)  Review the county agency's compliance with statutes and regulations and with relevant policies and procedures of the county agency.

(v)  Within 90 days of convening, submit a final written report on the child fatality or near fatality to the department and designated county officials under section 6340(a)(11). Within 30 days after submission of the report to the department, the report shall be made available, upon request, to other individuals to whom confidential reports may be released, as specified by section 6340. The report shall be made available to the public, but identifying information shall be removed from the contents of the report except for disclosure of: the identity of a deceased child; if the child was in the custody of a public or private agency, the identity of the agency; the identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality; and the identity of any county agency that convened a child fatality or near fatality review team in respect to the child. The report shall not be released to the public if the district attorney certifies that release of the report may compromise a pending criminal investigation or proceeding. Certification by the district attorney shall stay the release of the report for a period of 60 days, at which time the report shall be released unless a new certification is made by the district attorney. The report shall include:

(A)  Deficiencies and strengths in:

(I)  compliance with statutes and regulations; and

(II)  services to children and families.

(B)  Recommendations for changes at the State and local levels on:

(I)  reducing the likelihood of future child fatalities and near fatalities directly related to child abuse and neglect;

(II)  monitoring and inspection of county agencies; and

(III)  collaboration of community agencies and service providers to prevent child abuse and neglect.

(e)  Response by department.--Within 45 days of receipt of a report of a child fatality or near fatality under subsection (d), the department shall review the findings and recommendations of the report and provide a written response to the county agency and the child fatality review team or near fatality review team. The department's response to the report of the child fatality or near fatality review team shall be made available, upon request, to other individuals to whom confidential reports may be released, as specified by section 6340. The department's response shall be made available to the public, but identifying information shall be removed from the contents of the response, except for disclosure of: the identity of a deceased child; if the child was in the custody of a public or private agency, the identity of the agency; the identity of the public or private agency under contract with a county agency to provide services to the child and the child's family in the child's home prior to the child's death or near fatality; and the identity of any county agency that convened a child fatality or near fatality review team in respect to the child. The response shall not be released to the public if the district attorney certifies that release of the response may compromise a pending criminal investigation or proceeding. Certification by the district attorney shall stay the release of the report for a period of 60 days, at which time the report shall be released unless a new certification is made by the district attorney.

(f)  Construction.--The provisions of this section shall be construed to assist in the improvement of services designed to identify and prevent child abuse. The provisions shall not be construed to impede or interfere with criminal prosecutions of persons who have committed child abuse.

(Dec. 16. 1994, P.L.1292, No.151, eff. July 1, 1996; Dec. 15, 1998, P.L.963, No.127, eff. Mar. 1, 1999; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment.  Act 33 added subsecs. (d), (e) and (f).

2002 Amendment.  Act 201 amended subsec. (a).

Cross References.  Section 6365 is referred to in sections 6340, 6343.1, 6368, 6509 of this title.



Section 6366 - Continuous availability to receive reports

§ 6366.  Continuous availability to receive reports.

Each county agency shall receive 24 hours a day, seven days a week, all reports, both oral and written, of suspected child abuse in accordance with this chapter, the county plan for the provision of child protective services and the regulations of the department.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6367 - Reports to department and coroner

§ 6367.  Reports to department and coroner.

(a)  Reports to department.--Upon the receipt of each report of suspected child abuse made pursuant to this chapter, the county agency shall immediately transmit a child abuse report summary as provided in section 6313 (relating to reporting procedure) to the department. Supplemental reports shall be made at regular intervals thereafter in a manner and form the department prescribes by regulation to the end that the department is kept fully informed and up-to-date concerning the status of reports of child abuse.

(b)  Reports to coroner.--The county agency shall give telephone notice and forward immediately a copy of reports made pursuant to this chapter which involve the death of a child to the appropriate coroner pursuant to section 6317 (relating to mandatory reporting and postmortem investigation of deaths).

(c)  Child deaths and near fatalities.--A county agency shall immediately provide information to the department regarding its involvement with the child and with the child's parent, guardian or custodian when a child dies or nearly dies and child abuse is suspected. The county agency shall inform the department of any history of child protective or general protective services provided to the child prior to the child's death or near fatality and of services provided to other children of the child's parent, guardian or custodian by the county agency or by court order. The county agency shall inform the department if the child was in the agency's custody at the time of the child's death or near fatality. The county agency shall provide this information in writing on forms provided by the department within 48 hours of the oral report.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995; July 3, 2008, P.L.276, No.33, eff. 180 days)

2008 Amendment.  Act 33 added subsec. (c).

Cross References.  Section 6367 is referred to in section 6341 of this title.



Section 6368 - Investigation of reports

§ 6368.  Investigation of reports.

(a)  General rule.--Upon receipt of each report of suspected child abuse, the county agency shall immediately commence an appropriate investigation and see the child immediately if emergency protective custody is required or has been or shall be taken or if it cannot be determined from the report whether emergency protective custody is needed. Otherwise, the county agency shall commence an appropriate investigation and see the child within 24 hours of receipt of the report. The investigation shall include a determination of the risk of harm to the child or children if they continue to remain in the existing home environment, as well as a determination of the nature, extent and cause of any condition enumerated in the report, any action necessary to provide for the safety of the child or children and the taking of photographic identification of the child or children to be maintained with the file. During the investigation, the county agency shall provide or arrange for services necessary to protect the child while the agency is making a determination pursuant to this section. If the investigation indicates serious physical injury, a medical examination shall be performed on the subject child by a certified medical practitioner. Where there is reasonable cause to suspect there is a history of prior or current abuse, the medical practitioner has the authority to arrange for further medical tests or the county agency has the authority to request further medical tests. The investigation shall include communication with the department's service under section 6332 (relating to establishment of Statewide toll-free telephone number). Prior to interviewing a subject of the report, the county agency shall orally notify the subject who is about to be interviewed of the existence of the report, the subject's rights under 42 Pa.C.S. §§ 6337 (relating to right to counsel) and 6338 (relating to other basic rights) and the subject's rights pursuant to this chapter in regard to amendment or expungement. Within 72 hours following oral notification to the subject, the county agency shall give written notice to the subject. The notice may be reasonably delayed if notification is likely to threaten the safety of the victim, a nonperpetrator subject or the investigating county agency worker, to cause the perpetrator to abscond or to significantly interfere with the conduct of a criminal investigation. However, the written notice must be provided to all subjects prior to the county agency's reaching a finding on the validity of the report.

(a.1)  Investigation of report concerning child-care service personnel.--Upon notification that an investigation involves suspected child abuse perpetrated by child-care service personnel, including a child-care service employee, service provider or administrator, the respective child-care service must immediately implement a plan of supervision or alternative arrangement subject to the county agency's approval for the individual under investigation to ensure the safety of the child and other children who are in the care of the child-care service. Such plan of supervision or alternative arrangement shall be kept on file with the county agency until such time that the investigation is completed.

(b)  Conditions outside home environment.--The investigation shall determine whether the child is being harmed by factors beyond the control of the parent or other person responsible for the welfare of the child, and, if so determined, the county agency shall promptly take all available steps to remedy and correct these conditions, including, but not limited to, the coordination of social services for the child and the family, or referral of the family to appropriate agencies for the provision of services.

(c)  Completion of investigations.--The investigation by the county agency to determine whether the report is "founded," "indicated" or "unfounded" and whether to accept the family for service shall be completed within 60 days in all cases. If, due to the particular circumstances of the case, the county agency cannot complete the investigation within 30 days, the particular reasons for the delay shall be described in the child protective service record and available to the department for purposes of determining whether the county agency has strictly followed the provisions of this chapter and whether the county agency is subject to action as authorized by section 6343 (relating to investigating performance of county agency). Where a petition has been filed under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) alleging that the child is a dependent child, the county agency shall make all reasonable efforts to complete the investigation to enable the hearing on the petition to be held as required by 42 Pa.C.S. § 6335 (relating to release or holding of hearing).

(d)  Referral for investigation.--If the complaint of suspected abuse is determined to be one which cannot be investigated under this chapter because the person accused of the abuse is not a perpetrator within the meaning of section 6303 (relating to definitions) but does suggest the need for investigation, the county agency shall immediately transmit the information to the appropriate authorities, including the district attorney, the district attorney's designee or other law enforcement official, in accordance with the county protocols for investigative teams required by section 6365(c) (relating to services for prevention, investigation and treatment of child abuse).

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1996; Oct. 27, 2006, P.L.1192, No.126, eff. 60 days; Nov. 29, 2006, P.L.1581, No.179, eff. 180 days)

2006 Amendments.  Act 126 amended subsec. (a) and Act 179 amended subsec. (d). Section 3 of Act 126 provided that the Department of Public Welfare may promulgate rules and regulations to administer and enforce the amendment of section 6368 effected by Act 126.

1994 Amendment.   See section 9 of Act 151 in the appendix to this title for special provisions relating to Department of Public Welfare study.

Cross References.  Section 6368 is referred to in section 6362 of this title.



Section 6369 - Taking child into protective custody

§ 6369.  Taking child into protective custody.

Pursuant to the provisions of section 6315 (relating to taking child into protective custody) and after receipt of a court order, the county agency shall take a child into protective custody for protection from abuse. No county agency worker may take custody of the child without judicial authorization based on the merits of the situation.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6370 - Voluntary or court-ordered services; findings of child abuse

§ 6370.  Voluntary or court-ordered services; findings of child abuse.

(a)  General rule.--Based on the investigation and evaluation conducted pursuant to this chapter, the county agency shall provide or contract with private or public agencies for the protection of the child at home whenever possible and those services necessary for adequate care of the child when placed in protective custody. Prior to offering these services to a family, the agency shall explain that it has no legal authority to compel the family to receive the services but may inform the family of the obligations and authority of the county agency to initiate appropriate court proceedings.

(b)  Initiation of court proceeding.--

(1)  In those cases in which an appropriate offer of service is refused and the county agency determines that the best interests of the child require court action, the county agency shall initiate the appropriate court proceeding. The county agency shall assist the court during all stages of the court proceeding in accordance with the purposes of this chapter.

(2)  (i)  If the county agency deems it appropriate in a dependency or delinquency proceeding, including an instance in which the alleged perpetrator has access or poses a threat to a child, the county agency may petition the court under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) for a finding of child abuse.

(ii)  If the court makes a specific finding that child abuse as defined by this chapter has not occurred, the county agency shall consider the court's finding to be a determination that the report of suspected abuse was an unfounded report. The county agency shall immediately notify the department of the change in the status of the report from an indicated report to an unfounded report. Upon notice, the department shall be responsible for expunging the indicated report consistent with the expunction requirements of this chapter.

(iii)  If there is a determination that the subjects of the unfounded report need services provided or arranged by the county agency, the county agency may retain those records only if it specifically identifies the report as an unfounded report of suspected child abuse.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

Cross References.  Section 6370 is referred to in section 6340 of this title.



Section 6371 - Rehabilitative services for child and family

§ 6371.  Rehabilitative services for child and family.

The county agency shall provide or arrange for and monitor rehabilitative services for children and their families on a voluntary basis or under a final or intermediate order of the court.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6372 - Protecting well-being of children maintained outside home

§ 6372.  Protecting well-being of children maintained outside home.

The county agency shall be as equally vigilant of the status, well-being and conditions under which a child is living and being maintained in a facility other than that of a parent, custodian or guardian from which the child has been removed as the service is of the conditions in the dwelling of the parent, custodian or guardian. Where the county agency finds that the placement for any temporary or permanent custody, care or treatment is for any reason inappropriate or harmful in any way to the physical or mental well-being of the child, it shall take immediate steps to remedy these conditions including petitioning the court.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)



Section 6373 - General protective services responsibilities of county agency

§ 6373.  General protective services responsibilities of county agency.

(a)  Program objectives.--Each county agency is responsible for administering a program of general protective services to children and youth that is consistent with the agency's objectives to:

(1)  Keep children in their own homes, whenever possible.

(2)  Prevent abuse, neglect and exploitation.

(3)  Overcome problems that result in dependency.

(4)  Provide temporary, substitute placement in a foster family home or residential child-care facility for a child in need of care.

(5)  Reunite children and their families whenever possible when children are in temporary, substitute placement.

(6)  Provide a permanent, legally assured family for a child in temporary, substitute care who cannot be returned to his own home.

(7)  Provide services and care ordered by the court for children who have been adjudicated dependent.

(b)  Efforts to prevent need for removal from home.--In its effort to assist the child and the child's parents, pursuant to Federal regulations, the county agency will make reasonable efforts prior to the placement of a child in foster care to prevent or eliminate the need for removal of the child from his home and to make it possible for the child to return to home.

(c)  Assistance in obtaining available benefits.--The county agency shall aid the child and the family in obtaining benefits and services for which they may qualify under Federal, State and local programs.

(d)  Duplication of services.--Except where ordered by the court in a proceeding brought under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), a county agency shall not be required to duplicate services which are the statutory responsibility of any other agency.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment.  Act 151 added section 6373.



Section 6374 - Principles and goals of general protective services

§ 6374.  Principles and goals of general protective services.

(a)  Primary purpose.--The primary purpose of general protective services is to protect the rights and welfare of children so that they have an opportunity for healthy growth and development.

(b)  Assistance to parents.--Implicit in the county agency's protection of children is assistance to parents in recognizing and remedying conditions harmful to their children and in fulfilling their parental duties more adequately.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment.  Act 151 added section 6374.



Section 6375 - County agency requirements for general protective services

§ 6375.  County agency requirements for general protective services.

(a)  Duties of county agency.--The county agency shall make available a program of general protective services within each agency. The county agency shall perform those functions assigned by this chapter and others that would further the purposes of this chapter. It shall have sufficient staff of sufficient qualifications to fulfill the purposes of this chapter and be organized in a way as to maximize the continuity of responsibility, care and service of individual workers toward individual children and families. The department by regulation shall set forth staff-to-family ratios for the receipt and assessment of reports of children in need of protective services and for the provision of services to neglected children and their families.

(b)  Organization of county agency.--Each county agency shall be organized and staffed to ensure that the agency can provide intake for general protective services. Intake occurs when a report or referral is made to the agency or when a parent or person responsible for the child's welfare requests the assistance of the agency.

(c)  Assessment for services.--

(1)  Within 60 days of receipt of a report, an assessment shall be completed and a decision on whether to accept the family for service shall be made. The county agency shall provide or arrange for services necessary to protect the child during the assessment period.

(2)  Each county agency shall implement a State-approved risk assessment process in performance of its duties.

(d)  Receiving and assessing reports.--The county agency shall be the sole civil agency responsible for receiving and assessing all reports of children in need of protective services made pursuant to this chapter for the purpose of providing protective services to prevent abuse or neglect to children and to provide or arrange for and monitor the provision of those services necessary to safeguard and ensure the child's well-being and development and to preserve and stabilize family life wherever appropriate. The department may waive the receipt and assessment requirement pursuant to section 6361 (relating to organization for child protective services). Nothing in this subsection limits 42 Pa.C.S. § 6304 (relating to powers and duties of probation officers).

(e)  Family service plan.--The county agency shall prepare a written family service plan in accordance with regulations adopted by the department.

(f)  Types of services.--Each county agency shall make available for the prevention and treatment of child abuse and neglect: multidisciplinary teams, instruction and education for parenthood and parenting skills, protective and preventive social counseling, emergency caretaker services, emergency shelter care, emergency medical services, part-day services, out-of-home placement services, therapeutic activities for the child and family directed at alleviating conditions that present a risk to the safety and well-being of a child and any other services required by department regulations.

(g)  Monitoring, evaluating and assessing.--The county agency shall frequently monitor the provision of services, evaluate the effectiveness of the services, conduct in-home visits and make a periodic assessment of the risk of harm to the child, which shall include maintaining an annually updated photograph of the child and verification of the identification of the child.

(h)  Emergency coverage.--As part of its general protective services program, a county agency shall provide 24-hour-a-day emergency coverage and be accessible to the public.

(i)  Protective custody.--Pursuant to section 6315 (relating to taking child into protective custody) and after receipt of a court order, the county agency shall take a child into protective custody to protect the child from abuse or further neglect. No county agency worker may take custody of a child without judicial authorization based on the merits of the situation.

(j)  Court action.--If the county agency determines that protective services are in the best interest of a child and if an offer of those services is refused or if any other reason exists to warrant court action, the county agency shall initiate the appropriate court proceedings.

(k)  Adjudication of dependency.--The county agency shall maintain its responsibility for petitioning the court when necessary for the adjudication of dependency of a child pursuant to 42 Pa.C.S. Ch. 63 (relating to juvenile matters).

(l)  Assistance to court.--The county agency shall assist the court during all stages of a court proceeding in accordance with the purposes of this chapter.

(m)  Weekly face-to-face contacts.--For those children assessed under this section as being at high risk for abuse or neglect who are remaining in or returning to the home in which the abuse or neglect occurred, the county agency shall ensure that those children are seen at least once a week, either directly by a county agency worker or through purchase of service, until they are no longer assessed as being at high risk for abuse or neglect.

(n)  Transfer of files between county agencies.--Whenever a county agency transfers to another county agency a file relating to a child who receives or is in need of protective services under this chapter, the file shall include any photographic identification and an annual photograph taken of the child.

(Dec. 16, 1994, P.L.1292, No.151; Nov. 24, 1999, P.L.542, No.50, eff. 60 days; Oct. 27, 2006, P.L.1192, No.126, eff. 60 days)

2006 Amendment.  Act 126 amended subsec. (g) and added subsec. (n). Section 3 of Act 126 provided that the Department of Public Welfare may promulgate rules and regulations to administer and enforce the amendment of section 6375 effected by Act 126.

1999 Amendment.  Act 50 added subsec. (m).

1994 Amendment.  Act 151 added section 6375, effective July 1, 1997, except as to subsec. (c)(2). See section 10(1) of Act 151 in the appendix to this title for special provisions relating to the effective date of subsec. (c)(2).

Cross References.  Section 6375 is referred to in section 6334 of this title.



Section 6376 - Appeals with respect to general protective services

§ 6376.  Appeals with respect to general protective services.

(a)  Right to appeal.--A custodial parent or person who has primary responsibility for the welfare of a child may appeal the county agency's decision to accept the family for services. Written notice of this right, along with an explanation of the agency's decision, shall be given to the family within seven days of the decision to accept for service. The department has no authority to modify an order of a court of common pleas.

(b)  Receipt and grounds of appeal.--Appeals must be received by the county agency within 45 days of the date when the notice was mailed to the custodial parent or person who has primary responsibility for the welfare of a child. Requests must be made on the grounds that the child is or is not at risk of abuse or neglect.

(c)  Review and decision and request for hearing.--The county agency shall review the request and issue a written decision within 45 days of receipt of the appeal. If the agency denies the request, the custodial parent or person who has primary responsibility for the welfare of a child may request a hearing before the department. The request must be made within 45 days of the date of the county agency's decision.

(d)  Hearing.--If a hearing is requested, the secretary or his designated agent shall schedule a hearing pursuant to Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, and applicable department regulations. The burden of proof in the hearing shall be on the county agency. The department shall assist the county agency as necessary.

(e)  Order.--The department is authorized and empowered to make any appropriate order regarding records to make them accurate or consistent with the requirements of this chapter.

(f)  Other appeals.--Action by a custodial parent or person who has primary responsibility for the welfare of a child under this section does not preclude his right to exercise other appeals available through department regulations or the courts.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment.  Act 151 added section 6376.



Section 6377 - Caseloads

§ 6377.  Caseloads.

The department by regulation shall set forth staff-to-family ratios for general protective services.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment.  Act 151 added section 6377.



Section 6378 - Purchase of services

§ 6378.  Purchase of services.

Except for the receipt and assessment of reports alleging a need for protective services, the county agency may purchase and utilize the services of any appropriate public or private agency. The department shall promulgate regulations establishing standards and qualifications of persons or agencies providing services for a county agency. The department may, by regulation, provide for the establishment of regional facilities or a regional coordination of licensed professional service providers to provide county agencies with access to licensed physicians and psychologists, as required by this section.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1997)

1994 Amendment.  Act 151 added section 6378.



Section 6381 - Evidence in court proceedings

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

6381.  Evidence in court proceedings.

6382.  Guardian ad litem for child in court proceedings (Repealed).

6383.  Education and training.

6384.  Legislative oversight.

6385.  Reimbursement to county agencies.

6386.  Mandatory reporting of infants born and identified as being affected by illegal substance abuse.

§ 6381.  Evidence in court proceedings.

(a)  General rule.--In addition to the rules of evidence provided under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the rules of evidence in this section shall govern in child abuse proceedings in court or in any department administrative hearing pursuant to section 6341 (relating to amendment or expunction of information).

(b)  Reports of unavailable persons.--Whenever a person required to report under this chapter is unavailable due to death or removal from the jurisdiction of the court, the written report of that person shall be admissible in evidence in any proceedings arising out of child abuse other than proceedings under Title 18 (relating to crimes and offenses). Any hearsay contained in the reports shall be given such weight, if any, as the court determines to be appropriate under all of the circumstances. However, any hearsay contained in a written report shall not of itself be sufficient to support an adjudication based on abuse.

(c)  Privileged communications.--Except for privileged communications between a lawyer and a client and between a minister and a penitent, a privilege of confidential communication between husband and wife or between any professional person, including, but not limited to, physicians, psychologists, counselors, employees of hospitals, clinics, day-care centers and schools and their patients or clients, shall not constitute grounds for excluding evidence at any proceeding regarding child abuse or the cause of child abuse.

(d)  Prima facie evidence of abuse.--Evidence that a child has suffered child abuse of such a nature as would ordinarily not be sustained or exist except by reason of the acts or omissions of the parent or other person responsible for the welfare of the child shall be prima facie evidence of child abuse by the parent or other person responsible for the welfare of the child.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

1994 Amendment.  Act 151 amended subsecs. (a) and (d).



Section 6382 - Guardian ad litem for child in court proceedings (Repealed)

§ 6382.  Guardian ad litem for child in court proceedings (Repealed).

2000 Repeal Note.  Section 6382 was repealed May 10, 2000, P.L.74, No.18, effective in 60 days.



Section 6383 - Education and training

§ 6383.  Education and training.

(a)  Duties of department and county agencies.--The department and each county agency, both jointly and individually, shall conduct a continuing publicity and education program for the citizens of this Commonwealth aimed at the prevention of child abuse and child neglect, including the prevention of newborn abandonment, the identification of abused and neglected children and the provision of necessary ameliorative services to abused and neglected children and their families. The department and each county agency shall conduct an ongoing training and education program for local staff, persons required to make reports and other appropriate persons in order to familiarize those persons with the reporting and investigative procedures for cases of suspected child abuse and the rehabilitative services that are available to children and families. In addition, the department shall, by regulation, establish a program of training and certification for persons classified as protective services workers. The regulations shall provide for the grandfathering of all current permanent protective services workers as certified protective services workers. Upon request by the county agency and approval of the department, the agency may conduct the training of the county's protective services workers.

(a.1)  Study by department.--The department shall conduct a study to determine the extent of the reporting of suspected child abuse in this Commonwealth where the reports upon investigation are determined to be unfounded and to be knowingly false and maliciously reported or it is believed that a minor was persuaded to make or substantiate a false and malicious report. The department shall submit the report to the Governor, General Assembly and Attorney General no later than June 1, 1996. The report shall include the department's findings and recommendations on how to reduce the incidence of knowingly false and malicious reporting.

(b)  Duties of Department of State.--

(1)  The Department of State shall make training and educational programs and materials available for all professional licensing boards whose licensees are charged with responsibilities for reporting child abuse under this chapter with a program of distributing educational materials to all licensees.

(2)  Each licensing board with jurisdiction over professional licensees identified as mandated reporters under this chapter shall promulgate regulations within one year of the effective date of this subsection on the responsibilities of mandated reporters. These regulations shall clarify that the provisions of this chapter take precedence over any professional standard that might otherwise apply in order to protect children from abuse.

(Dec. 16, 1994, P.L.1292, No.151; Dec. 9, 2002, P.L.1549, No.201, eff. 60 days)

2002 Amendment.  Act 201 amended subsec. (a).

Cross References.  Section 6383 is referred to in section 6509 of this title.



Section 6384 - Legislative oversight

§ 6384.  Legislative oversight.

A committee of the Senate designated by the President pro tempore of the Senate and a committee of the House of Representatives designated by the Speaker of the House of Representatives, either jointly or separately, shall review the manner in which this chapter has been administered at the State and local level for the following purposes:

(1)  Providing information that will aid the General Assembly in its oversight responsibilities.

(2)  Enabling the General Assembly to determine whether the programs and services mandated by this chapter are effectively meeting the goals of this chapter.

(3)  Assisting the General Assembly in measuring the costs and benefits of this program and the effects and side-effects of mandated program services.

(4)  Permitting the General Assembly to determine whether the confidentiality of records mandated by this chapter is being maintained at the State and local level.

(5)  Providing information that will permit State and local program administrators to be held accountable for the administration of the programs mandated by this chapter.

Cross References.  Section 6384 is referred to in section 6340 of this title.



Section 6385 - Reimbursement to county agencies

§ 6385.  Reimbursement to county agencies.

The department shall certify in accordance with the needs-based budgeting provisions of Article VII of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, a level of funds sufficient to meet the cost of services required by the provisions of this chapter which are reasonable and allowable as defined in Article VII.

(Dec. 16, 1994, P.L.1292, No.151, eff. July 1, 1995)

1994 Amendment.  Act 151 added section 6385.



Section 6386 - Mandatory reporting of infants born and identified as being affected by illegal substance abuse

§ 6386.  Mandatory reporting of infants born and identified as being affected by illegal substance abuse.

Health care providers who are involved in the delivery or care of an infant who is born and identified as being affected by illegal substance abuse or as having withdrawal symptoms resulting from prenatal drug exposure shall immediately cause a report to be made to the appropriate county agency. The county agency shall provide or arrange for appropriate services for the infant.

(Nov. 9, 2006, P.L.1358, No.146, eff. 180 days)

2006 Amendment.  Act 146 added section 6386.






Chapter 65 - Newborn Protection

Section 6501 - Short title of chapter

CHAPTER 65

NEWBORN PROTECTION

Sec.

6501.  Short title of chapter.

6502.  Definitions.

6503.  Nonliability.

6504.  Accepting newborns.

6505.  Reporting acceptance of newborns.

6506.  Failure to report acceptance of newborns.

6507.  Immunity granted to health care providers and hospitals.

6508.  Duty of hospital.

6509.  Duties of department.

Enactment.  Chapter 65 was added December 9, 2002, P.L.1549, No.201, effective in 60 days.

Cross References.  Chapter 65 is referred to in section 6315 of this title; section 4306 of Title 18 (Crimes and Offenses).

§ 6501.  Short title of chapter.

This chapter shall be known and may be cited as the Newborn Protection Act.



Section 6502 - Definitions

§ 6502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child abuse."  Child abuse as defined in section 6303(b) (relating to definitions).

"County agency" or "agency."  County agency as defined in section 6303(a) (relating to definitions).

"Department."  The Department of Public Welfare of the Commonwealth.

"Health care provider."  A person who is licensed or certified by the laws of this Commonwealth to administer health care in the ordinary course of business or practice of a profession. For purposes of accepting a newborn as provided in section 6504(a)(1) (relating to accepting newborns) and for immunity provided pursuant to section 6507 (relating to immunity granted to health care providers and hospitals), the term includes administrative, managerial and security personnel and any other person employed by a hospital.

"Hospital."  An institution having an organized medical staff which is primarily engaged in providing to inpatients, by or under the supervision of physicians, diagnostic and therapeutic services or rehabilitation services for the care or rehabilitation of people who are injured, disabled, pregnant, diseased, sick or mentally ill. The term includes facilities for the diagnosis and treatment of disorders within the scope of specific medical specialties, but not facilities caring exclusively for people with mental illness or those facilities primarily engaged in providing rehabilitation services or long-term care.

"Newborn."  A child less than 28 days of age as reasonably determined by a physician.

Cross References.  Section 6502 is referred to in section 6303 this title; section 4306 of Title 18 (Crimes and Offenses).



Section 6503 - Nonliability

§ 6503.  Nonliability.

A parent of a newborn shall not be criminally liable under any provision of Title 18 (relating to crimes and offenses) if the criteria set forth in 18 Pa.C.S § 4306 (relating to newborn protection) are met.



Section 6504 - Accepting newborns

§ 6504.  Accepting newborns.

(a)  General rule.--A health care provider at a hospital shall do all of the following relating to a newborn accepted under this chapter:

(1)  Take the newborn into protective custody as provided in section 6315(a)(3) (relating to taking child into protective custody).

(2)  Perform a medical evaluation as well as perform any act necessary to care for and protect the physical health and safety of the newborn.

(3)  Notify the county agency and the local municipal police department or the Pennsylvania State Police where no municipal police jurisdiction exists as provided in section 6505 (relating to reporting acceptance of newborns).

(b)  Accepting newborns.--When accepting a newborn pursuant to this chapter, a parent may provide a health care provider with information about the newborn's medical history and any identifying information.

Cross References.  Section 6504 is referred to in section 6502 of this title.



Section 6505 - Reporting acceptance of newborns

§ 6505.  Reporting acceptance of newborns.

A health care provider at a hospital shall in all cases notify the county agency and the local municipal police department or the Pennsylvania State Police where no municipal police jurisdiction exists immediately by telephone regarding a newborn accepted by a hospital under this chapter. A written report shall be submitted to the county agency and local municipal police department or the Pennsylvania State Police within 48 hours after the oral report. For purposes of this section, the term "health care provider" shall include administrative, managerial and security personnel employed by a hospital.

Cross References.  Section 6505 is referred to in section 6504 of this title.



Section 6506 - Failure to report acceptance of newborns

§ 6506.  Failure to report acceptance of newborns.

A health care provider at a hospital who intentionally or knowingly fails to report the acceptance by a hospital of a newborn as required by this chapter commits a summary offense. A second or subsequent failure to report such acceptance is a misdemeanor of the third degree.

Cross References.  Section 6506 is referred to in section 6507 of this title.



Section 6507 - Immunity granted to health care providers and hospitals

§ 6507.  Immunity granted to health care providers and hospitals.

Except for a violation of section 6506 (relating to failure to report acceptance of newborns), no hospital or health care provider at a hospital shall be subject to civil liability or criminal penalty solely by reason of complying with the provisions of this chapter.

Cross References.  Section 6507 is referred to in section 6502 of this title.



Section 6508 - Duty of hospital

§ 6508.  Duty of hospital.

A hospital shall insure that its officers, health care providers and employees are familiar with the provisions of this chapter, section 6315(a)(3) (relating to taking child into protective custody) and other applicable provisions of Chapter 63 (relating to child protective services) that relate to newborn protection and shall insure that the appropriate officers, health care providers and employees, as the case may be, receive educational materials provided by the department as established under section 6509 (relating to duties of department). Information concerning this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection and regulations adopted by the department shall be made part of the training at each hospital. Each hospital shall adopt a written policy in accordance with the provisions of this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection.



Section 6509 - Duties of department

§ 6509.  Duties of department.

The department shall provide educational materials for use by hospitals, health care providers and employees at hospitals regarding this chapter, section 6315(a)(3) (relating to taking child into protective custody) and other applicable provisions of Chapter 63 (relating to child protective services) that relate to newborn protection. The department shall promulgate such regulations as may be necessary to implement this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection. The department shall also provide health care providers and hospitals with an informational pamphlet regarding this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection which may be distributed to the public. In addition, the department shall comply with the provisions regarding infant abandonment in sections 6365 (relating to services for prevention, investigation and treatment of child abuse) and 6383 (relating to education and training). A report shall be made annually to the General Assembly on the number and disposition of newborns accepted in accordance with this chapter, section 6315(a)(3) and other applicable provisions of Chapter 63 that relate to newborn protection.

Cross References.  Section 6509 is referred to in section 6508 of this title.






Chapter 67 - Domestic and Sexual Violence Victim Address Confidentiality

Section 6701 - Short title of chapter

CHAPTER 67

DOMESTIC AND SEXUAL VIOLENCE VICTIM ADDRESS CONFIDENTIALITY

Sec.

§ 6701.  Short title of chapter.

§ 6702.  Definitions.

§ 6703.  Address Confidentiality Program.

§ 6704.  Persons eligible to apply.

§ 6705.  Application and certification process.

§ 6706.  Cancellation, expiration and voluntary withdrawal.

§ 6707.  Agency use of designated address.

§ 6708.  Disclosure of actual address.

§ 6709.  Waiver process.

§ 6710.  Emergency disclosure.

§ 6711.  Penalties.

§ 6712.  Rules and regulations.

§ 6713.  Civil immunity.

Enactment.  Chapter 67 was added November 30, 2004, P.L.1474, No.188, effective in 180 days.

Cross References.  Chapter 67 is referred to in sections 1302, 5336 of this title; section 4521.1 of Title 42 (Judicary and Judicial Procedure); section 8865 of Title 53 (Municipalities Generally); sections 1103.1, 1132.1, 1305, 1510 of Title 75 (Vehicles).

§ 6701.  Short title of chapter.

This chapter shall be known and may be cited as the Domestic and Sexual Violence Victim Address Confidentiality Act.



Section 6702 - Definitions

§ 6702.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Actual address."  A residential address, school address or work address of an individual.

"Law enforcement agency."  A police department of a city, borough, incorporated town or township, the Pennsylvania State Police, district attorneys' offices and the Office of Attorney General.

"Office of Victim Advocate."  The office established under section 301 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act, that is responsible for the address confidentiality program pursuant to this chapter.

"Program participant."  A person certified by the Office of Victim Advocate as eligible to participate in the address confidentiality program established by this chapter.

"Substitute address."  The official address of the Office of Victim Advocate or a confidential address designated by the Office of Victim Advocate.

"Victim of domestic violence."  A person who is a victim as defined by section 6102 (relating to definitions).

"Victim of sexual assault."  A victim of an offense enumerated in 18 Pa.C.S. §§ 3121 (relating to rape), 4302 (relating to incest), 6312 (relating to sexual abuse of children), 6318 (relating to unlawful contact with minor) and 6320 (relating to sexual exploitation of children).

"Victim of stalking."  A victim of an offense enumerated in 18 Pa.C.S. § 2709.1 (relating to stalking).



Section 6703 - Address Confidentiality Program

§ 6703.  Address Confidentiality Program.

(a)  Establishment.--The Office of Victim Advocate shall establish a program to be known as the Address Confidentiality Program. Upon application and certification, persons eligible under section 6704 (relating to persons eligible to apply) shall receive a confidential substitute address provided by the Office of Victim Advocate.

(b)  Administration.--The Office of Victim Advocate shall forward all first class, registered and certified mail at no expense to a program participant within three business days. The Office of Victim Advocate may arrange to receive and forward other classes or kinds of mail at the program participant's expense.

(c)  Notice.--Upon certification, the Office of Victim Advocate shall provide notice of participation and the program participant's substitute address to appropriate officials involved in an ongoing civil or criminal case in which a program participant is a victim, witness, plaintiff or defendant.

(d)  Records.--All records relating to applicants and program participants are the property of the Office of Victim Advocate. These records, including program applications, participants' actual addresses and waiver proceedings, shall be kept confidential and shall not be subject to the provisions of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, except that records may be released as specifically set forth in this chapter and to a district attorney to the extent necessary for the prosecution of conduct as set forth in section 6711 (relating to penalties).

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (d), was repealed by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 6704 - Persons eligible to apply

§ 6704.  Persons eligible to apply.

The following persons shall be eligible to apply to become program participants:

(1)  A victim of domestic violence who files an affidavit with the Office of Victim Advocate stating the affiant's eligibility for a protection from abuse order and further stating that the affiant fears future violent acts by the perpetrator of the abuse.

(2)  A victim of sexual assault who files an affidavit with the Office of Victim Advocate describing the perpetrator's violent actions or threatened violent actions toward the affiant and further stating that the affiant fears future violent acts by the perpetrator of the sexual violence.

(3)  A victim of stalking who files an affidavit with the Office of Victim Advocate describing the perpetrator's course of conduct or repeated actions toward the affiant meeting the criteria enumerated in 18 Pa.C.S. § 2709.1 (relating to stalking) and further stating that the affiant fears future violent acts by the perpetrator of the stalking.

(4)  A person who is a member of the same household as a program participant.

(5)  A program participant who notifies the Office of Victim Advocate of the participant's intent to continue in the program prior to the expiration of certification.

Cross References.  Section 6704 is referred to in sections 6703, 6705, 6711 of this title.



Section 6705 - Application and certification process

§ 6705.  Application and certification process.

(a)  General rule.--A person must file an application with the Office of Victim Advocate on a form prescribed by the Office of Victim Advocate. The Office of Victim Advocate shall certify eligible applicants as program participants in accordance with the procedures outlined in subsection (b). Certification shall be valid for a period of three years following the date of certification unless the certification is withdrawn or canceled before the expiration of that period.

(b)  Requirements for certification.--The Office of Victim Advocate shall certify an applicant as a program participant if:

(1)  The applicant meets the eligibility requirements under section 6704 (relating to persons eligible to apply).

(2)  The applicant designates the Office of Victim Advocate as an agent for the purpose of receiving service of process.

(3)  The application contains the applicant's actual address and telephone number where the applicant can be contacted.

(4)  The application contains a list of all pending civil and criminal proceedings in which the applicant is a victim, witness, plaintiff or defendant and, if applicable, the applicant's involvement with State and county probation and parole.

(5)  The application contains a statement signed by the applicant affirming that the information provided by the applicant is true to the best of the applicant's information, knowledge and belief.

(6)  The application contains a statement signed by the applicant acknowledging that the applicant has a continuing duty to notify the Office of Victim Advocate of any change in the information provided to the Office of Victim Advocate in accordance with this chapter. The duty shall remain in effect for the duration of participation in the program.

(7)  The application contains the date, the applicant's signature and the signature of any person who assisted in the preparation of the application.

Cross References.  Section 6705 is referred to in section 6711 of this title.



Section 6706 - Cancellation, expiration and voluntary withdrawal

§ 6706.  Cancellation, expiration and voluntary withdrawal.

(a)  Cancellation.--The Office of Victim Advocate shall cancel the certification of a program participant if:

(1)  the program participant willingly provided false information on any portion of the application;

(2)  the program participant failed to notify the Office of Victim Advocate within five days of a name change or an address change; or

(3)  the program participant's mail is returned to the Office of Victim Advocate as nondeliverable.

(b)  Expiration.--Certification as a program participant shall expire three years from the date on which an applicant was certified as a program participant. The Office of Victim Advocate shall send written notification of pending expiration to a program participant's last known actual address 30 days prior to the expiration of certification.

(c)  Withdrawal.--A program participant may withdraw at any time by notifying the Office of Victim Advocate in writing.

(d)  Effect of cancellation, expiration or withdrawal.--Notwithstanding cancellation, expiration or prior withdrawal from the program, all persons eligible to apply to become program participants may reapply for participation in the program.



Section 6707 - Agency use of designated address

§ 6707.  Agency use of designated address.

State and local government agencies shall accept the substitute address designated on a valid program participation card issued to the program participant by the Office of Victim Advocate as the program participant's address except as follows:

(1)  when the State or local government agency has been granted a waiver pursuant to section 6709 (relating to waiver process); or

(2)  when the program participant is any of the following:

(i)  a released offender complying with State or county probation or parole requirements; or

(ii)  a convicted sexual offender who has fulfilled the offender's sentence but must register the offender's community residence as required under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders) or any similar registration requirement imposed by any other jurisdiction.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 amended par. (2)(ii).



Section 6708 - Disclosure of actual address

§ 6708.  Disclosure of actual address.

The Office of Victim Advocate shall not disclose the actual address of a program participant except to any of the following:

(1)  A State or local government agency when the State or local government agency has been granted a waiver by the Office of Victim Advocate and the disclosure is made pursuant to section 6709 (relating to waiver process).

(2)  A person or agency when disclosure is determined by the Office of Victim Advocate to be required due to an emergency and the disclosure is made pursuant to section 6710 (relating to emergency disclosure).

(3)  A person identified in an order of court directing the Office of Victim Advocate to disclose the program participant's actual address and disclosure is made pursuant to the court order.

Cross References.  Section 6708 is referred to in section 6711 of this title.



Section 6709 - Waiver process

§ 6709.  Waiver process.

(a)  Request for waiver.--A State or local government agency requesting disclosure of a program participant's actual address pursuant to this section shall make such a request in writing on agency letterhead and shall provide the Office of Victim Advocate with the following information:

(1)  The name of the program participant for whom the agency seeks disclosure of the actual address.

(2)  A statement, with explanation, setting forth the reason or reasons that the agency needs the program participant's actual address and a statement that the agency cannot meet its statutory or administrative obligations without disclosure of the program participant's actual address.

(3)  A particular statement of facts showing that other methods to locate the program participant or the program participant's actual address have been tried and have failed or that the methods reasonably appear to be unlikely to succeed.

(4)  A statement that the agency has adopted a procedure setting forth the steps the agency will take to protect the confidentiality of the program participant's actual address.

(b)  Notice to program participant.--

(1)  Except as provided in paragraph (3), the Office of Victim Advocate shall provide the program participant with notice of a request for waiver received pursuant to subsection (a), and, to the extent possible, the program participant shall be afforded an opportunity to be heard regarding the request.

(2)  Except as provided in paragraph (3), the Office of Victim Advocate shall provide the program participant with written notification whenever a waiver has been granted or denied pursuant to this section.

(3)  No notice or opportunity to be heard shall be given to the program participant when the request for disclosure is made by a State or local law enforcement agency conducting a criminal investigation involving alleged criminal conduct by the program participant or when providing notice to the program participant would jeopardize an ongoing criminal investigation or the safety of law enforcement personnel.

(c)  Review of request for waiver.--The Office of Victim Advocate shall promptly conduct a review of all requests received pursuant to this section. In conducting a review, the Office of Victim Advocate shall consider all information received pursuant to subsections (a) and (b) and any other appropriate information that the Office of Victim Advocate may require.

(d)  Criteria for granting a request for waiver.--The Office of Victim Advocate shall grant a State or local government agency's request for waiver and release a program participant's actual address pursuant to this section if:

(1)  the agency has a bona fide statutory or administrative need for the actual address;

(2)  the actual address will only be used for the purpose stated in the request;

(3)  other methods to locate the program participant or the program participant's actual address have been tried and have failed or such methods reasonably appear to be unlikely to succeed; and

(4)  the agency has adopted a procedure for protecting the confidentiality of the actual address of the program participant.

(e)  Form of waiver.--Upon granting a request for waiver pursuant to this section, the Office of Victim Advocate shall provide the State or local government agency receiving the waiver with a form containing:

(1)  the program participant's actual address;

(2)  a statement setting forth the permitted use of the actual address and the names or classes of persons permitted to have access to and use of the actual address;

(3)  a statement that the agency receiving the waiver is required to limit access to and use of the actual address to the permitted use and persons set forth in the waiver; and

(4)  the date on which the waiver expires if the permitted use makes the expiration appropriate, after which the agency may no longer maintain, use or have access to the actual address.

(f)  Requirements of a State and local government agency receiving a waiver.--A State or local government agency granted a waiver by the Office of Victim Advocate pursuant to this section shall:

(1)  limit the use of the program participant's actual address to the purposes set forth in the waiver;

(2)  limit the access to the program participant's actual address to the persons or classes of persons set forth in the waiver;

(3)  cease to use and dispose of the program participant's actual address upon the expiration of the waiver; and

(4)  except as otherwise set forth in the waiver, maintain the confidentiality of a program participant's actual address.

(g)  Denial of request for waiver.--Upon denial of a State or local government agency's request for waiver, the Office of Victim Advocate shall provide prompt written notification to the agency stating that the agency's request has been denied and setting forth the specific reasons for the denial.

(h)  Filing of exceptions.--A State or local government agency may file written exceptions with the Office of Victim Advocate no more than 15 days after written notification is provided pursuant to subsection (g). The exceptions shall restate the information contained in the request for waiver, state the grounds upon which the agency asserts that the request for waiver should be granted and specifically respond to the Office of Victim Advocate's specific reasons for denial.

(i)  Review of exceptions and determination.--Unless the State or local government agency filing exceptions agrees otherwise, the Office of Victim Advocate shall make a final determination regarding the exceptions within 30 days after the filing of exceptions pursuant to subsection (h). Prior to making a final determination regarding the exceptions, the Office of Victim Advocate may request additional information from the agency or the program participant and conduct a hearing. If the final determination of the Office of Victim Advocate is that the denial of the agency's request for waiver was properly denied, the Office of Victim Advocate shall provide the agency with written notification of this final determination stating that the agency's request has again been denied and setting forth the specific reasons for the denial. If the final determination of the Office of Victim Advocate is that the denial of the agency's request for waiver has been improperly denied, the Office of Victim Advocate shall grant the agency's request for waiver in accordance with this section. The final determination of the Office of Victim Advocate shall be the final order of the Office of Victim Advocate.

(j)  Agency appeal of final determination.--Within 30 days after notification that the Office of Victim Advocate has made a final determination affirming the denial of a State or local government agency's request for waiver, an agency may file a petition for review or any such other document as permitted or required by general court rules. The Office of Victim Advocate shall be given notice of any action commenced in accordance with this subsection or general rule and shall be afforded an opportunity to respond as permitted or required by general court rules.

(k)  Record on appeal.--The record before any court hearing an agency appeal pursuant to subsection (j) shall consist of the State or local government agency's request for waiver, the Office of Victim Advocate's written response, the agency's exceptions, the hearing transcript, if any, and the Office of Victim Advocate's final determination.

(l)  Use of substitute address during certain periods.--During any period of review, evaluation or appeal, the agency shall, to the extent possible, accept and use the program participant's substitute address.

(m)  Waiver.--Nothing in this section shall be construed to prevent the Office of Victim Advocate from granting a waiver to a State or local government agency pursuant to this section upon receipt of a program participant's written consent to do so.

Cross References.  Section 6709 is referred to in sections 6707, 6708 of this title.



Section 6710 - Emergency disclosure

§ 6710.  Emergency disclosure.

(a)  General rule.--The Office of Victim Advocate shall establish a system to respond to requests for emergency disclosures that will provide for 24-hour access to a program participant's actual address.

(b)  Request for emergency disclosure.--A government agency may request that the Office of Victim Advocate disclose a program participant's actual address through the system established pursuant to subsection (a). The Office of Victim Advocate shall disclose a program participant's actual address if the disclosure:

(1)  will prevent physical harm to a program participant or to a program participant's family member; or

(2)  is made to a law enforcement agency for law enforcement purposes and the circumstances warrant immediate disclosure.

(c)  Requirements for emergency disclosure.--Prior to disclosing a program participant's actual address pursuant to this section, the Office of Victim Advocate shall require:

(1)  verification of the requester's identity and the requester's employment with a government agency;

(2)  verification of the stated reason for the request to adequately ensure that emergency disclosure is required pursuant to subsection (b);

(3)  proof, to the satisfaction of the Office of Victim Advocate, that other methods to locate the program participant or the program participant's actual address have been tried and have failed or that the methods reasonably appear to be unlikely to succeed given the circumstances of the stated reason for the request;

(4)  that the program participant's actual address only be used by the requester or the agency to the extent necessary to respond to the stated reason for the request;

(5)  that the requester and the requester's agency maintain the confidentiality of the actual address of the program participant; and

(6)  that the requester and the requester's agency agree to dispose of the program participant's actual address as soon as practicable after the circumstances surrounding the stated reason for the request no longer require emergency disclosure pursuant to this section.

Cross References.  Section 6710 is referred to in section 6708 of this title.



Section 6711 - Penalties

§ 6711.  Penalties.

(a)  False information.--Any person who knowingly provides false information in regard to a material fact contained in any application made pursuant to section 6704 (relating to persons eligible to apply) or 6705 (relating to application and certification process) shall be subject to termination from the program and to criminal penalties under 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(b)  Access by fraud or misrepresentation.--

(1)  Except as provided in paragraph (2), any person who intentionally, knowingly or recklessly attempts to gain access to or gains access to a program participant's actual address by fraud or misrepresentation commits a misdemeanor of the second degree. A second or subsequent violation of this paragraph shall be graded as a felony of the third degree.

(2)  A first offense under paragraph (1) shall be graded as a felony of the third degree if it is committed by any person who has previously been convicted of a crime of violence involving the program participant under paragraph (1) or the program participant's family or household member as defined in section 6102 (relating to definitions), including:

18 Pa.C.S. § 2701 (relating to simple assault);

18 Pa.C.S. § 2702 (relating to aggravated assault);

18 Pa.C.S. § 2705 (relating to recklessly endangering another person);

18 Pa.C.S. § 2709 (relating to harassment);

18 Pa.C.S. § 2709.1 (relating to stalking);

18 Pa.C.S. § 2901 (relating to kidnapping);

18 Pa.C.S. § 3121 (relating to rape);

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse);

18 Pa.C.S. § 4954 (relating to protective orders); or

23 Pa.C.S. § 6108 (relating to relief).

(c)  Unauthorized use of disclosed actual address.--A person who lawfully obtains a program participant's actual address pursuant to an exception contained in section 6708 (relating to disclosure of actual address) and who subsequently discloses or uses the actual address in a manner not authorized by this chapter commits a summary offense.

Cross References.  Section 6711 is referred to in section 6703 of this title.



Section 6712 - Rules and regulations

§ 6712.  Rules and regulations.

The Office of Victim Advocate shall have the following duties in order to implement this chapter:

(1)  The Office of Victim Advocate shall adopt and use guidelines which shall be published in the Pennsylvania Bulletin. The guidelines shall not be subject to review under section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(2)  By July 1, 2006, the Office of Victim Advocate shall in accordance with law promulgate regulations to replace the guidelines under paragraph (1).

(3)  The guidelines under paragraph (1) shall take effect in 180 days and expire on the earlier of the effective date of regulations promulgated under paragraph (2) or July 1, 2007.



Section 6713 - Civil immunity

§ 6713.  Civil immunity.

Except for gross negligence, recklessness or intentional misconduct, the Office of Victim Advocate, law enforcement agencies and all agents, contractors and employees of the Office of Victim Advocate or a law enforcement agency shall be immune from civil liability in any action arising in connection with this chapter.






Chapter 71 - General Provisions

Section 7101 - Short title of part and definitions

PART VIII

UNIFORM INTERSTATE FAMILY SUPPORT

Chapter

71.  General Provisions

72.  Jurisdiction

73.  Civil Provisions of General Application

74.  Establishment of Support Order

75.  Direct Enforcement of Order of Another State Without

Registration

76.  Enforcement and Modification of Support Order After

Registration

77.  Determination of Parentage

78.  Interstate Rendition

79.  Miscellaneous Provisions

Enactment.  Part VIII was added April 4, 1996, P.L.58, No.20, effective immediately.

Applicability.  Section 7 of Act 20 of 1996 provided that Act 20 shall apply to actions initiated on or after the effective date of Act 20.

CHAPTER 71

GENERAL PROVISIONS

Sec.

7101.  Short title of part and definitions.

7102.  Remedies cumulative.

Enactment.  Chapter 71 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 71 is referred to in section 7613 of this title.

§ 7101.  Short title of part and definitions.

(a)  Short title of part.--This part shall be known and may be cited as the Uniform Interstate Family Support Act.

(b)  Definitions.--Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child."  An individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support order."  A support order for a child, including a child who has attained the age of majority under the law of the issuing state.

"Department."  The Department of Public Welfare of the Commonwealth.

"Duty of support."  An obligation imposed or imposable by law to provide support for a child, spouse or former spouse. The term includes an unsatisfied obligation to provide support.

"Home state."  The state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

"Income."  The term includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

"Income-withholding order."  An order or other legal process directed to an obligor's employer or other debtor, in accordance with section 4348 (relating to attachment of income), to withhold support from the income of the obligor.

"Initiating state."  A state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this part or a law or procedure substantially similar to this part, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

"Initiating tribunal."  The authorized tribunal in an initiating state.

"Issuing state."  The state in which a tribunal issues a support order or renders a judgment determining parentage.

"Issuing tribunal."  The tribunal that issues a support order or renders a judgment determining parentage.

"Law."  The term includes decisional and statutory law and rules and regulations having the force of law.

"Obligee."  Any of the following:

(1)  An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered.

(2)  A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee.

(3)  An individual seeking a judgment determining parentage of the individual's child.

(4)  The Department of Public Welfare.

"Obligor."  An individual, or the estate of a decedent:

(1)  that owes or is alleged to owe a duty of support;

(2)  that is alleged but has not been adjudicated to be a parent of a child; or

(3)  that is liable under a support order.

"Register."  To record a support order or judgment determining parentage in the office designated by a court of common pleas.

"Registering tribunal."  A tribunal in which a support order is registered.

"Responding state."  A state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this part or a law or procedure substantially similar to this part, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

"Responding tribunal."  The authorized tribunal in a responding state.

"Secretary."  The Secretary of Public Welfare of the Commonwealth.

"Spousal support order."  A support order for a spouse or former spouse of the obligor.

"State."  A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe and a foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this part or Part VIII-A (relating to intrastate family support).

"Support enforcement agency."  A public official or agency authorized to seek:

(1)  enforcement of support orders or laws relating to the duty of support;

(2)  establishment or modification of child support;

(3)  determination of parentage; or

(4)  location of obligors or their assets.

"Support order."  A judgment, decree or order, whether temporary, final or subject to modification, for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages or reimbursement. The term includes related costs and fees, interest, income withholding, attorney fees and other relief.

"Tribunal."  A court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage.

"Tribunal of this State."  A court of common pleas.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended the defs. of "income-withholding order," "initiating state," "responding state" and "state" in subsec. (b).

Cross References.  Section 7101 is referred to in sections 4302, 4308.1 of this title.



Section 7102 - Remedies cumulative

§ 7102.  Remedies cumulative.

Remedies provided by this part are cumulative and do not affect the availability of remedies under other law.






Chapter 72 - Jurisdiction

Section 7201 - Bases for jurisdiction over nonresident

CHAPTER 72

JURISDICTION

Subchapter

A.  Extended Personal Jurisdiction

B.  Proceedings Involving Two or More States

C.  Reconciliation of Multiple Orders

Enactment.  Chapter 72 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 72 is referred to in section 7613 of this title.

SUBCHAPTER A

EXTENDED PERSONAL JURISDICTION

Sec.

7201.  Bases for jurisdiction over nonresident.

7202.  Procedure when exercising jurisdiction over nonresident.

Cross References.  Subchapter A is referred to in section 7301 of this title.

§ 7201.  Bases for jurisdiction over nonresident.

In a proceeding to establish, enforce or modify a support order or to determine parentage, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if any of the following apply:

(1)  The individual is personally served with a writ of summons, complaint or other appropriate pleading within this State.

(2)  The individual submits to the jurisdiction of this State by consent, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction.

(3)  The individual resided with the child in this State.

(4)  The individual resided in this State and provided prenatal expenses or support for the child.

(5)  The child resides in this State as a result of the acts or directives of the individual.

(6)  The individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse.

(7)  The individual acknowledged parentage of the child on a form filed with the department under section 5103 (relating to acknowledgment and claim of paternity).

(8)  There is any other basis consistent with the constitutions of this State and the United States for the exercise of personal jurisdiction.

Cross References.  Section 7201 is referred to in section 7202 of this title.



Section 7202 - Procedure when exercising jurisdiction over nonresident

§ 7202.  Procedure when exercising jurisdiction over nonresident.

A tribunal of this State exercising personal jurisdiction over a nonresident under section 7201 (relating to bases for jurisdiction over nonresident) may apply section 7316 (relating to special rules of evidence and procedure) to receive evidence from another state and section 7318 (relating to assistance with discovery) to obtain discovery through a tribunal of another state. In all other respects, Chapters 73 (relating to civil provisions of general application) through 77 (relating to determination of parentage) do not apply, and the tribunal shall apply the procedural and substantive law of this State, including the rules on choice of law other than those established by this part.



Section 7203 - Initiating and responding tribunal of this State

SUBCHAPTER B

PROCEEDINGS INVOLVING TWO OR MORE STATES

Sec.

7203.  Initiating and responding tribunal of this State.

7204.  Simultaneous proceedings in another state.

7205.  Continuing, exclusive jurisdiction.

7206.  Enforcement and modification of support order by tribunal having continuing jurisdiction.

Cross References.  Subchapter B is referred to in section 7301 of this title.

§ 7203.  Initiating and responding tribunal of this State.

Under this part, a tribunal of this State may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.



Section 7204 - Simultaneous proceedings in another state

§ 7204.  Simultaneous proceedings in another state.

(a)  Permissible.--A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if all of the following apply:

(1)  The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state.

(2)  The contesting party timely challenges the exercise of jurisdiction in the other state.

(3)  If relevant, this State is the home state of the child.

(b)  Impermissible.--A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if all of the following apply:

(1)  The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State.

(2)  The contesting party timely challenges the exercise of jurisdiction in this State.

(3)  If relevant, the other state is the home state of the child.



Section 7205 - Continuing, exclusive jurisdiction

§ 7205.  Continuing, exclusive jurisdiction.

(a)  Extent.--A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a child support order:

(1)  as long as this State remains the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

(2)  until all of the parties who are individuals have filed written consent with the tribunal of this State for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b)  Restriction.--A tribunal of this State issuing a child support order consistent with the law of this State may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to a law substantially similar to this part.

(c)  Modification.--If a child support order of this State is modified by a tribunal of another state pursuant to a law substantially similar to this part, a tribunal of this State loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this State and may only do the following:

(1)  Enforce the order that was modified as to amounts accruing before the modification.

(2)  Enforce nonmodifiable aspects of that order.

(3)  Provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d)  Faith and credit.--A tribunal of this State shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to a law substantially similar to this part.

(e)  Interim orders.--A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f)  Duration and modification of spousal support orders.--A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this State may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsec. (a).

Cross References.  Section 7205 is referred to in section 7207 of this title.



Section 7206 - Enforcement and modification of support order by tribunal having continuing jurisdiction

§ 7206.  Enforcement and modification of support order by tribunal having continuing jurisdiction.

(a)  Initiating tribunal.--A tribunal of this State may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b)  Responding tribunal.--A tribunal of this State having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings, the tribunal may apply section 7316 (relating to special rules of evidence and procedure) to receive evidence from another state and section 7318 (relating to assistance with discovery) to obtain discovery through a tribunal of another state.

(c)  Lack of jurisdiction.--A tribunal of this State which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.



Section 7207 - Recognition of controlling child support order

SUBCHAPTER C

RECONCILIATION OF MULTIPLE ORDERS

Sec.

7207.  Recognition of controlling child support order.

7208.  Multiple child support orders for two or more obligees.

7209.  Credit for payments.

Chapter Heading.  The heading of Subchapter C was amended December 16, 1997, P.L.549, No.58, effective January 1, 1998.

§ 7207.  Recognition of controlling child support order.

(a)  Single child support order.--If a proceeding is brought under this part and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(a.1)  Multiple orders.--If a proceeding is brought under this part and two or more child support orders have been issued by tribunals of this State or another state with regard to the same obligor and child, a tribunal of this State shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1)  If only one of the tribunals would have continuing, exclusive jurisdiction under this part, the order of that tribunal controls and must be so recognized.

(2)  If more than one of the tribunals would have continuing, exclusive jurisdiction under this part, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but, if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

(3)  If none of the tribunals would have continuing, exclusive jurisdiction under this part, the tribunal of this State having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

(a.2)  Request to determine controlling order.--If two or more child support orders have been issued for the same obligor and the child and if the obligor or the individual obligee resides in this State, a party may request a tribunal of this State to determine which order controls and must be so recognized under subsection (a.1). The request must be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(b)  Exclusive jurisdiction.--The tribunal that issued the controlling order under subsection (a), (a.1) or (a.2) is the tribunal that has continuing, exclusive jurisdiction under section 7205 (relating to continuing, exclusive jurisdiction).

(c)  Basis of order.--A tribunal of this State which determines by order the identity of the controlling order under subsection (a.1)(1) or (2) or which issues a new controlling order under subsection (a.1)(3) shall state in that order the basis upon which the tribunal made its determination.

(d)  Filing of copy of order.--Within 30 days after issuance of an order determining the identity of the controlling order, the party obtaining the determining order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party who obtains a determining order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. Failure to file a copy of the determining order does not affect the validity or enforceability of the controlling order.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

Cross References.  Section 7207 is referred to in section 7611 of this title.



Section 7208 - Multiple child support orders for two or more obligees

§ 7208.  Multiple child support orders for two or more obligees.

In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this State.



Section 7209 - Credit for payments

§ 7209.  Credit for payments.

Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this State.






Chapter 73 - Civil Provisions of General Application

Section 7301 - Proceedings under this part

CHAPTER 73

CIVIL PROVISIONS OF GENERAL APPLICATION

Sec.

7301.  Proceedings under this part.

7302.  Action by minor parent.

7303.  Application of law of this State.

7304.  Duties of initiating tribunal.

7305.  Duties and powers of responding tribunal.

7306.  Inappropriate tribunal.

7307.  Duties of support enforcement agency.

7308.  Supervisory duty.

7309.  Private counsel.

7310.  Duties of department.

7311.  Pleadings and accompanying documents.

7312.  Nondisclosure of information in exceptional circumstances.

7313.  Costs and fees.

7314.  Limited immunity of petitioner.

7315.  Nonparentage as defense.

7316.  Special rules of evidence and procedure.

7317.  Communications between tribunals.

7318.  Assistance with discovery.

7319.  Receipt and disbursement of payments.

Enactment.  Chapter 73 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 73 is referred to in sections 7202, 7613 of this title.

§ 7301.  Proceedings under this part.

(a)  Scope.--Except as otherwise provided in this part, this chapter applies to all proceedings under this part.

(b)  Proceedings.--This part provides for the following proceedings:

(1)  Establishment of an order for spousal support or child support pursuant to Chapter 74 (relating to establishment of support order).

(2)  Enforcement of a support order and income-withholding order of another state without registration pursuant to Chapter 75 (relating to direct enforcement of order of another state without registration).

(3)  Registration of an order for spousal support or child support of another state for enforcement pursuant to Chapter 76 (relating to enforcement and modification of support order after registration).

(4)  Modification of an order for child support or spousal support issued by a tribunal of this State pursuant to Subchapter B of Chapter 72 (relating to proceedings involving two or more states).

(5)  Registration of an order for child support of another state for modification pursuant to Chapter 76.

(6)  Determination of parentage pursuant to Chapter 77 (relating to determination of parentage).

(7)  Assertion of jurisdiction over nonresidents pursuant to Subchapter A of Chapter 72 (relating to extended personal jurisdiction).

(c)  Commencement.--An individual petitioner or a support enforcement agency may commence a proceeding authorized under this part by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

Cross References.  Section 7301 is referred to in section 7305 of this title.



Section 7302 - Action by minor parent

§ 7302.  Action by minor parent.

A minor parent or a guardian or other legal representative of a minor parent may maintain a proceeding on behalf of or for the benefit of the minor's child.



Section 7303 - Application of law of this State

§ 7303.  Application of law of this State.

Except as otherwise provided by this part, a responding tribunal of this State:

(1)  shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

(2)  shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.



Section 7304 - Duties of initiating tribunal

§ 7304.  Duties of initiating tribunal.

(a)  Copies of petition.--Upon the filing of a petition authorized by this part, an initiating tribunal of this State shall forward three copies of the petition and its accompanying documents:

(1)  to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2)  if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b)  Special circumstances.--

(1)  If a responding state has not enacted this part or a law or procedure substantially similar to this part, a tribunal of this State may issue a certificate or other document and make findings required by the law of the responding state.

(2)  If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)



Section 7305 - Duties and powers of responding tribunal

§ 7305.  Duties and powers of responding tribunal.

(a)  Filing and notice.--If a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to section 7301(c) (relating to proceedings under this part), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b)  Action.--A responding tribunal of this State, to the extent otherwise authorized by law, may do any of the following:

(1)  Issue or enforce a support order, modify a child support order or render a judgment to determine parentage.

(2)  Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

(3)  Order income withholding.

(4)  Determine the amount of any arrearages and specify a method of payment.

(5)  Enforce orders by civil or criminal contempt, or both.

(6)  Set aside property for satisfaction of the support order.

(7)  Place liens and order execution on the obligor's property.

(8)  Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment and telephone number at the place of employment.

(9)  Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any state and local computer systems for criminal warrants.

(10)  Order the obligor to seek appropriate employment by specified methods.

(11)  Award reasonable attorney fees and other fees and costs.

(12)  Grant any other available remedy.

(c)  Calculations.--A responding tribunal of this State shall include in a support order issued under this part or in the documents accompanying the order the calculations on which the support order is based.

(d)  Visitation.--A responding tribunal of this State may not condition the payment of a support order issued under this part upon compliance by a party with provisions for visitation.

(e)  Notice.--If a responding tribunal of this State issues an order under this part, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating agency or tribunal, if any.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsecs. (a) and (e).

Cross References.  Section 7305 is referred to in section 7401 of this title.



Section 7306 - Inappropriate tribunal

§ 7306.  Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, it shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)



Section 7307 - Duties of support enforcement agency

§ 7307.  Duties of support enforcement agency.

(a)  General duty.--A support enforcement agency of this State upon request shall provide services to a petitioner in a proceeding under this part.

(b)  Specific duties.--A support enforcement agency that is providing services to the petitioner as appropriate shall do all of the following:

(1)  Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent.

(2)  Request an appropriate tribunal to set a date, time and place for a hearing.

(3)  Make a reasonable effort to obtain relevant information, including information as to income and property of the parties.

(4)  Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner.

(5)  Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner.

(6)  Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c)  Fiduciaries.--This part does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsec. (b).



Section 7308 - Supervisory duty

§ 7308.  Supervisory duty.

If the secretary determines that a support enforcement agency is neglecting or refusing to provide services to an individual, the secretary may order the agency to perform its duties under this part or may provide those services directly to the individual.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)



Section 7309 - Private counsel

§ 7309.  Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this part.



Section 7310 - Duties of department

§ 7310.  Duties of department.

(a)  Designation.--The department is the State information agency under this part.

(b)  Duties.--The department shall do all of the following:

(1)  Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this part and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state.

(2)  Maintain a register of tribunals and support enforcement agencies received from other states.

(3)  Forward to the appropriate tribunal in the place in this State in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, documents concerning a proceeding under this part received from an initiating tribunal or the state information agency of the initiating state.

(4)  Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution by such means as postal verification; Federal or State locator services; examination of telephone directories; requests for the obligor's address from employers; and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses and Social Security.

(5)  Transmit to another state, electronically or by another method, a request for assistance in a case involving enforcement of a support order containing sufficient information to enable the state to which the request is transmitted to compare the transmitted information to the information of that state. The transmittal shall constitute a certification of arrears and that the state has complied with all procedural due process requirements applicable to the case.

(6)  A response to a request for assistance received from another state under this part must be completed by the responding Commonwealth tribunal. The response, which may be transmitted electronically or by other methods, shall confirm the receipt of the request, action taken, amount of support collected and any additional information or action required by the requesting tribunal to obtain enforcement of the child support obligation.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsec. (b).



Section 7311 - Pleadings and accompanying documents

§ 7311.  Pleadings and accompanying documents.

(a)  Verification and content.--A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this part must verify the petition. Unless otherwise ordered under section 7312 (relating to nondisclosure of information in exceptional circumstances), the petition or accompanying documents must provide, so far as known, the name, residential address and Social Security number of the obligor and the obligee and the name, sex, residential address, Social Security number and date of birth of each child for whom support is sought. The petition must be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

(b)  Relief.--The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by Federal law for use in cases filed by a support enforcement agency.



Section 7312 - Nondisclosure of information in exceptional circumstances

§ 7312.  Nondisclosure of information in exceptional circumstances.

Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this part.

Cross References.  Section 7312 is referred to in section 7311 of this title.



Section 7313 - Costs and fees

§ 7313.  Costs and fees.

(a)  Petitioner.--The petitioner may not be required to pay a filing fee or other costs.

(b)  Obligor.--If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating state or the responding state except as provided by other law. Attorney fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c)  Dilatory actions.--The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under Chapter 76 (relating to enforcement and modification of support order after registration), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



Section 7314 - Limited immunity of petitioner

§ 7314.  Limited immunity of petitioner.

(a)  Jurisdiction over person.--Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b)  Service.--A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this part.

(c)  Exception.--The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this part committed by a party while present in this State to participate in the proceeding.



Section 7315 - Nonparentage as defense

§ 7315.  Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this part.



Section 7316 - Special rules of evidence and procedure

§ 7316.  Special rules of evidence and procedure.

(a)  Physical presence.--The physical presence of the petitioner in a responding tribunal of this State is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

(b)  Hearsay exception.--A verified petition, affidavit or document, substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c)  Payment record.--A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(d)  Bills.--Copies of bills for testing for parentage and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(e)  Transmission of documentary evidence.--Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f)  Testimony.--In a proceeding under this part, a tribunal of this State may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with a tribunal of another state in designating an appropriate location for the deposition or testimony.

(g)  Self-incrimination.--If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h)  Spousal communications.--A privilege against disclosure of communications between spouses does not apply in a proceeding under this part.

(i)  Family immunity.--The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this part.

Cross References.  Section 7316 is referred to in sections 7202, 7206 of this title.



Section 7317 - Communications between tribunals

§ 7317.  Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state in writing or by telephone or other means to obtain information concerning the laws of that state; the legal effect of a judgment, decree or order of that tribunal; and the status of a proceeding in the other state. A tribunal of this State may furnish similar information by similar means to a tribunal of another state.



Section 7318 - Assistance with discovery

§ 7318.  Assistance with discovery.

A tribunal of this State may do all of the following:

(1)  Request a tribunal of another state to assist in obtaining discovery.

(2)  Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

Cross References.  Section 7318 is referred to in sections 7202, 7206 of this title.



Section 7319 - Receipt and disbursement of payments

§ 7319.  Receipt and disbursement of payments.

A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.






Chapter 74 - Establishment of Support Order

Section 7401 - Petition to establish support order

CHAPTER 74

ESTABLISHMENT OF SUPPORT ORDER

Sec.

7401.  Petition to establish support order.

Enactment.  Chapter 74 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 74 is referred to in sections 7202, 7301, 7613 of this title.

§ 7401.  Petition to establish support order.

(a)  Jurisdiction.--If a support order entitled to recognition under this part has not been issued, a responding tribunal of this State may issue a support order if any of the following apply:

(1)  The individual seeking the order resides in another state.

(2)  The support enforcement agency seeking the order is located in another state.

(b)  Temporary orders.--The tribunal may issue a temporary child support order if any of the following apply:

(1)  The respondent has signed a verified statement acknowledging parentage.

(2)  The respondent has been determined by or pursuant to law to be the parent.

(3)  There is other clear and convincing evidence that the respondent is the child's parent.

(c)  Relief.--Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 7305 (relating to duties and powers of responding tribunal).






Chapter 75 - Direct Enforcement of Order of Another State Without Registration

Section 7501 - Employer's receipt of income-withholding order of another state

CHAPTER 75

DIRECT ENFORCEMENT OF ORDER OF

ANOTHER STATE WITHOUT REGISTRATION

Sec.

7501.  Employer's receipt of income-withholding order of another state.

7501.1. Employer's compliance with income-withholding order of another state.

7501.2. Compliance with multiple income-withholding orders.

7501.3. Immunity from civil liability.

7501.4. Penalties for noncompliance.

7501.5. Contest by obligor.

7502.  Administrative enforcement of orders.

Enactment.  Chapter 75 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 75 is referred to in sections 4348, 7202, 7301, 7613 of this title.

§ 7501.  Employer's receipt of income-withholding order of another state.

An income-withholding order issued in another state may be sent to the person or entity defined as the obligor's employer under section 4302 (relating to definitions) without first filing a petition or comparable pleading or registering the order with a tribunal of this State.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)



Section 7501.1 - Employer's compliance with income-withholding order of another state

§ 7501.1.  Employer's compliance with income-withholding order of another state.

(a)  Copy of order.--Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b)  Treatment of order.--The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

(c)  Withholding and distribution of funds.--Except as otherwise provided in subsection (d) and section 7501.2 (relating to compliance with multiple income-withholding orders), the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1)  the duration and amount of periodic payments of current child support, stated as a sum certain;

(2)  the person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3)  medical support, whether in the form of periodic cash payments of a sum certain or order to the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4)  the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligee's attorney, stated as sums certain; and

(5)  the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d)  Compliance with law of obligor's place of employment.--An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1)  the employer's fee for processing an income-withholding order;

(2)  the maximum amount permitted to be withheld from the obligor's income; and

(3)  the times within which the employer must implement the withholding order and forward the child support payment.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added section 7501.1.



Section 7501.2 - Compliance with multiple income-withholding orders

§ 7501.2.  Compliance with multiple income-withholding orders.

If an obligor's employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child-support obligees.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added section 7501.2.

Cross References.  Section 7501.2 is referred to in section 7501.1 of this title.



Section 7501.3 - Immunity from civil liability

§ 7501.3.  Immunity from civil liability.

An employer who complies with an income-withholding order issued in another state in accordance with this chapter is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added section 7501.3.



Section 7501.4 - Penalties for noncompliance

§ 7501.4.  Penalties for noncompliance.

An employer who willfully fails to comply with an income-withholding order issued by a tribunal of another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added section 7501.4.



Section 7501.5 - Contest by obligor

§ 7501.5.  Contest by obligor.

An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State in the same manner as if the order had been issued by a tribunal of this State. Section 7604 (relating to choice of law) applies to such a contest. The obligor shall give notice of the contest to:

(1)  a support enforcement agency providing services to the obligee;

(2)  each employer that has directly received an income-withholding order; and

(3)  the person or agency designated to receive payments in the income-withholding order or, if no person or agency is designated, to the obligee.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added section 7501.5.



Section 7502 - Administrative enforcement of orders

§ 7502.  Administrative enforcement of orders.

(a)  Initiation.--A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b)  Procedure.--Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this part.






Chapter 76 - Enforcement and Modification of Support Order After Registration

Section 7601 - Registration of order for enforcement

CHAPTER 76

ENFORCEMENT AND MODIFICATION

OF SUPPORT ORDER AFTER REGISTRATION

Subchapter

A.  Registration and Enforcement of Support Order

B.  Contest of Validity or Enforcement

C.  Registration and Modification of Child Support Order

Enactment.  Chapter 76 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 76 is referred to in sections 7202, 7301, 7313, 8313 of this title.

SUBCHAPTER A

REGISTRATION AND ENFORCEMENT OF SUPPORT ORDER

Sec.

7601.  Registration of order for enforcement.

7602.  Procedure to register order for enforcement.

7603.  Effect of registration for enforcement.

7604.  Choice of law.

Cross References.  Subchapter A is referred to in section 7609 of this title.

§ 7601.  Registration of order for enforcement.

A support order or an income-withholding order issued by a tribunal of another state may be registered in this State for enforcement.



Section 7602 - Procedure to register order for enforcement

§ 7602.  Procedure to register order for enforcement.

(a)  General rule.--A support order or income-withholding order of another state may be registered in this State by sending the following documents and information to the appropriate tribunal in this State:

(1)  A letter of transmittal to the tribunal requesting registration and enforcement.

(2)  Two copies, including one certified copy, of the order to be registered, including any modification of the order.

(3)  A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage.

(4)  The name of the obligor and, if known:

(i)  the obligor's address and Social Security number;

(ii)  the name and address of the obligor's employer and any other source of income of the obligor; and

(iii)  a description and the location of property of the obligor in this State not exempt from execution.

(5)  The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b)  Docketing.--On receipt of a request for registration, the registering tribunal shall file the order as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c)  Simultaneous relief.--A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.



Section 7603 - Effect of registration for enforcement

§ 7603.  Effect of registration for enforcement.

(a)  Procedure.--A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this State.

(b)  Enforcement.--A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

(c)  Faith and credit.--Except as otherwise provided in this chapter, a tribunal of this State shall recognize and enforce but may not modify a registered order if the issuing tribunal had jurisdiction.



Section 7604 - Choice of law

§ 7604.  Choice of law.

(a)  General rule.--The law of the issuing state governs the nature, extent, amount and duration of current payments and other obligations of support and the payment of arrearages under the order.

(b)  Proceeding for arrearages.--In a proceeding for arrearages, the statute of limitation under the laws of this State or of the issuing state, whichever is longer, applies.

Cross References.  Section 7604 is referred to in sections 7501.5, 7607 of this title.



Section 7605 - Notice of registration of order

SUBCHAPTER B

CONTEST OF VALIDITY OR ENFORCEMENT

Sec.

7605.  Notice of registration of order.

7606.  Procedure to contest validity or enforcement of registered order.

7607.  Contest of registration or enforcement.

7608.  Confirmed order.

§ 7605.  Notice of registration of order.

(a)  Requirement.--When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b)  Contents.--The notice must inform the nonregistering party of all of the following:

(1)  That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State.

(2)  That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the date of mailing or personal service of the notice.

(3)  That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and will preclude further contest of that order with respect to any matter that could have been asserted.

(4)  The amount of any alleged arrearages.

(c)  Employer.--Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to section 4348 (relating to attachment of income).

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsec. (a).



Section 7606 - Procedure to contest validity or enforcement of registered order

§ 7606.  Procedure to contest validity or enforcement of registered order.

(a)  Action.--A nonregistering party seeking to contest the validity or enforcement of a registered order in this State must request a hearing within 20 days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 7607 (relating to contest of registration or enforcement).

(b)  Inaction.--If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c)  Hearing.--If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsec. (c).



Section 7607 - Contest of registration or enforcement

§ 7607.  Contest of registration or enforcement.

(a)  Defenses.--A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving any of the following defenses:

(1)  The issuing tribunal lacked personal jurisdiction over the contesting party.

(2)  The order was obtained by fraud.

(3)  The order has been vacated, suspended or modified by a later order.

(4)  The issuing tribunal has stayed the order pending appeal.

(5)  There is a defense under the law of this State to the remedy sought.

(6)  Full or partial payment has been made.

(7)  The statute of limitation under section 7604 (relating to choice of law) precludes enforcement of some or all of the arrearages.

(b)  Relief.--If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c)  Affirmance.--If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

Cross References.  Section 7607 is referred to in section 7606 of this title.



Section 7608 - Confirmed order

§ 7608.  Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



Section 7609 - Procedure to register child support order of another state for modification

SUBCHAPTER C

REGISTRATION AND MODIFICATION

OF CHILD SUPPORT ORDER

Sec.

7609.  Procedure to register child support order of another state for modification.

7610.  Effect of registration for modification.

7611.  Modification of child support order of another state.

7612.  Recognition of order modified in another state.

7613.  Jurisdiction to modify child support order of another state when individual parties reside in this State.

7614.  Notice to issuing tribunal of modification.

§ 7609.  Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify or to modify and enforce a child support order issued in another state must register that order in this State in the same manner provided in Subchapter A (relating to registration and enforcement of support order) if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or later. The pleading must specify the grounds for modification.



Section 7610 - Effect of registration for modification

§ 7610.  Effect of registration for modification.

A tribunal of this State may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of section 7611 (relating to modification of child support order of another state) have been met.



Section 7611 - Modification of child support order of another state

§ 7611.  Modification of child support order of another state.

(a)  Authority.--After a child support order issued in another state has been registered in this State, the responding tribunal of this State may modify that order only if section 7613 (relating to jurisdiction to modify child support order of another state when individual parties reside in this State) does not apply and after notice and hearing it finds that:

(1)  The following requirements are met:

(i)  the child, the individual obligee and the obligor do not reside in the issuing state;

(ii)  a petitioner who is a nonresident of this State seeks modification; and

(iii)  the respondent is subject to the personal jurisdiction of the tribunal of this State.

(2)  The child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this State and all of the parties who are individuals have filed written consents in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction over the order. If the issuing state is a foreign jurisdiction which has not enacted a law or established procedures substantially similar to procedures under this part, the consent otherwise required of an individual residing in this State is not required for the tribunal to assume jurisdiction to modify the child support order.

(b)  General rule.--Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this State, and the order may be enforced and satisfied in the same manner.

(c)  Restriction.--A tribunal of this State may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under section 7207 (relating to recognition of controlling child support order) establishes the aspects of the support order which are not modifiable.

(d)  Continuing, exclusive jurisdiction.--On issuance of an order modifying a child support order issued in another state, a tribunal of this State becomes the tribunal of continuing, exclusive jurisdiction.

(e)  Filing.--(Deleted by amendment).

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended subsecs. (a) and (c) and deleted subsec. (e).

Cross References.  Section 7611 is referred to in section 7610 of this title.



Section 7612 - Recognition of order modified in another state

§ 7612.  Recognition of order modified in another state.

A tribunal of this State shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to a law substantially similar to this part and, upon request, except as otherwise provided in this part, shall do all of the following:

(1)  Enforce the order that was modified only as to amounts accruing before the modification.

(2)  Enforce only nonmodifiable aspects of that order.

(3)  Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification.

(4)  Recognize the modifying order of the other state upon registration for the purpose of enforcement.



Section 7613 - Jurisdiction to modify child support order of another state when individual parties reside in this State

§ 7613.  Jurisdiction to modify child support order of another state when individual parties reside in this State.

(a)  General rule.--If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b)  Applicable law.--A tribunal of this State exercising jurisdiction under this section shall apply the provisions of Chapters 71 (relating to general provisions) and 72 (relating to jurisdiction), this chapter and the procedural and substantive law of this State to the proceeding for enforcement or modification. Chapters 73 (relating to civil provisions of general application), 74 (relating to establishment of support order), 75 (relating to direct enforcement of order of another state without registration), 77 (relating to determination of parentage) and 78 (relating to interstate rendition) do not apply.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added section 7613.

Cross References.  Section 7613 is referred to in section 7611 of this title.



Section 7614 - Notice to issuing tribunal of modification

§ 7614.  Notice to issuing tribunal of modification.

Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order and in each tribunal in which the party knows the earlier order had been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 added section 7614.






Chapter 77 - Determination of Parentage

Section 7701 - Proceeding to determine parentage

CHAPTER 77

DETERMINATION OF PARENTAGE

Sec.

7701.  Proceeding to determine parentage.

Enactment.  Chapter 77 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 77 is referred to in sections 7202, 7301, 7613 of this title.

§ 7701.  Proceeding to determine parentage.

(a)  Jurisdiction.--A tribunal of this State may serve as an initiating or responding tribunal in a proceeding brought under this part or a law substantially similar to this part, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b)  Choice of law.--In a proceeding to determine parentage, a responding tribunal of this State shall apply the procedural and substantive law of this State and the rules of this State on choice of law.






Chapter 78 - Interstate Rendition

Section 7801 - Grounds for rendition

CHAPTER 78

INTERSTATE RENDITION

Sec.

7801.  Grounds for rendition.

7802.  Conditions of rendition.

Enactment.  Chapter 78 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 78 is referred to in section 7613 of this title.

§ 7801.  Grounds for rendition.

(a)  Definition of Governor.--For purposes of this chapter, "Governor" includes an individual performing the functions of Governor or the executive authority of a state covered by this part.

(b)  Authority of Governor.--The Governor of this State may do all of the following:

(1)  Demand that the Governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee.

(2)  On the demand by the Governor of another state, surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c)  Extended extradition.--A provision for extradition of individuals not inconsistent with this part applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from the demanding state.



Section 7802 - Conditions of rendition

§ 7802.  Conditions of rendition.

(a)  Extradition to this State.--Before making demand that the Governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this part or that the proceeding would be of no avail.

(b)  Extradition from this State.--If under this part or a law substantially similar to this part, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act the Governor of another state makes a demand that the Governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c)  Declining to honor demand.--If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.






Chapter 79 - Miscellaneous Provisions

Section 7901 - Uniformity of application and construction

CHAPTER 79

MISCELLANEOUS PROVISIONS

Sec.

7901.  Uniformity of application and construction.

Enactment.  Chapter 79 was added April 4, 1996, P.L.58, No.20, effective immediately.

§ 7901.  Uniformity of application and construction.

This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part among states enacting it.






Chapter 81 - General Provisions

Section 8101 - Short title of part and definitions

PART VIII-A

INTRASTATE FAMILY SUPPORT

Chapter

81.  General Provisions

82.  Jurisdiction

83.  Civil Provisions of General Application

84.  Enforcement and Modification of Support Order After Registration

Enactment.  Part VIII-A was added April 4, 1996, P.L.58, No.20, effective immediately.

Applicability.  Section 7 of Act 20 of 1996 provided that Act 20 shall apply to actions initiated on or after the effective date of Act 20.

CHAPTER 81

GENERAL PROVISIONS

Sec.

8101.  Short title of part and definitions.

8102.  Scope.

8103.  Remedies cumulative.

Enactment.  Chapter 81 was added April 4, 1996, P.L.58, No.20, effective immediately.

§ 8101.  Short title of part and definitions.

(a)  Short title of part.--This part shall be known and may be cited as the Intrastate Family Support Act.

(b)  Definitions.--Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child."  An individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

"Child support order."  A support order for a child, including a child who has attained the age of majority.

"Department."  The Department of Public Welfare of the Commonwealth.

"Duty of support."  An obligation imposed or imposable by law to provide support for a child, spouse or former spouse. The term includes an unsatisfied obligation to provide support.

"Income."  The term includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the laws of this Commonwealth.

"Income-withholding order."  An order or other legal process directed to an obligor's employer or other debtor, in accordance with section 4348 (relating to attachment of income), to withhold support from the income of the obligor.

"Initiating county."  A county in which a proceeding under this part or a law substantially similar to this part, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act is filed for forwarding to a responding county.

"Initiating tribunal."  The authorized tribunal in an initiating county.

"Issuing county."  The county in which a tribunal issues a support order or renders a judgment determining parentage.

"Issuing tribunal."  The tribunal that issues a support order or renders a judgment determining parentage.

"Law."  The term includes decisional and statutory law and rules and regulations having the force of law.

"Obligee."  Any of the following:

(1)  An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered.

(2)  A political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee.

(3)  An individual seeking a judgment determining parentage of the individual's child.

(4)  The Department of Public Welfare.

"Obligor."  An individual or the estate of a decedent that:

(1)  owes or is alleged to owe a duty of support;

(2)  is alleged but has not been adjudicated to be a parent of a child; or

(3)  is liable under a support order.

"Register."  To record a support order or judgment determining parentage in the office designated by a court of common pleas.

"Registering tribunal."  A tribunal in which a support order is registered.

"Responding county."  A county to which a proceeding is forwarded under this part.

"Responding tribunal."  The authorized tribunal in a responding county.

"Secretary."  The Secretary of Public Welfare of the Commonwealth.

"Spousal support order."  A support order for a spouse or former spouse of the obligor.

"Support enforcement agency."  The department, a domestic relations section of a tribunal, a public official or a public agency authorized to seek:

(1)  enforcement of support orders or laws relating to the duty of support;

(2)  establishment or modification of child support;

(3)  determination of parentage; or

(4)  location of obligors or their assets.

"Support order."  A judgment, decree or order, whether temporary, final or subject to modification, whether incidental to a pending divorce, for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages or reimbursement. The term includes related costs and fees, interest, income withholding, attorney fees and other relief.

"Title IV-D attorney."  The official in the appropriate county who, by statute, contract or appointment, has the duty to represent obligees in support actions brought in the county.

"Tribunal."  A court of common pleas.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)

1997 Amendment.  Act 58 amended the def. of "income-withholding order" in subsec. (b).



Section 8102 - Scope

§ 8102.  Scope.

This part applies to actions between parties from different counties in this Commonwealth. This part does not apply to actions under Part VIII (relating to uniform interstate family support).



Section 8103 - Remedies cumulative

§ 8103.  Remedies cumulative.

Remedies provided by this part are cumulative and do not affect the availability of remedies under other law. The procedures established by Pa.R.C.P. No. 1910.1 et seq. (relating to action for support) shall be used in preference to the procedures of this part unless any of the following applies:

(1)  The tribunal or domestic relations section determines that use of this part is necessary for the effective establishment or enforcement of support because any of the following apply:

(i)  After diligent effort, the obligee is unable to effect service upon the obligor.

(ii)  It is not possible to enter an order against the obligor in the county where the obligee resides.

(iii)  The obligor is already subject to an order for support in the case at bar or in any other case.

(2)  The obligee requests proceedings under this part.






Chapter 82 - Jurisdiction

Section 8201 - Continuing, exclusive jurisdiction

CHAPTER 82

JURISDICTION

Sec.

8201.  Continuing, exclusive jurisdiction.

8202.  Recognition of support orders.

8203.  Credit for payments.

Enactment.  Chapter 82 was added April 4, 1996, P.L.58, No.20, effective immediately.

§ 8201.  Continuing, exclusive jurisdiction.

(a)  Extent.--A tribunal issuing a support order has continuing, exclusive jurisdiction over a support order unless otherwise provided by Part VIII (relating to uniform interstate family support) or this part.

(b)  Faith and credit.--A tribunal shall recognize the continuing, exclusive jurisdiction of another tribunal which has issued a support order.



Section 8202 - Recognition of support orders

§ 8202.  Recognition of support orders.

(a)  Principles.--If a proceeding is brought under this part and more than one support order has been issued in this Commonwealth with regard to the same obligation, a tribunal shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1)  If two or more tribunals have issued support orders for the same obligation and only one of the tribunals would have continuing, exclusive jurisdiction under this part, the order of that tribunal must be recognized.

(2)  If two or more tribunals have issued support orders for the same obligation and more than one of the tribunals would have continuing, exclusive jurisdiction under this part, an order issued by a tribunal in the county where the obligee resides must be recognized, but, if an order has not been issued in the county where the obligee resides, the order most recently issued must be recognized.

(3)  If two or more tribunals have issued support orders for the same obligation and none of the tribunals would have continuing, exclusive jurisdiction under this part, the tribunal may issue a support order which must be recognized.

(b)  Result.--The tribunal that has issued an order recognized under subsection (a) is the tribunal having continuing, exclusive jurisdiction.



Section 8203 - Credit for payments

§ 8203.  Credit for payments.

Amounts collected and credited for a particular period pursuant to a support order issued by one tribunal must be credited against the amounts accruing or accrued for the same period under a support order issued by another tribunal.






Chapter 83 - Civil Provisions of General Application

Section 8301 - Proceedings under this part

CHAPTER 83

CIVIL PROVISIONS OF GENERAL APPLICATION

Sec.

8301.  Proceedings under this part.

8302.  Action by minor parent.

8303.  Duties of initiating tribunal.

8304.  Duties and powers of responding tribunal.

8305.  Inappropriate tribunal.

8306.  Duties of support enforcement agency.

8307.  Supervisory duty.

8308.  Private counsel.

8309.  Nondisclosure of information in exceptional circumstances.

8310.  Nonparentage not a defense.

8311.  Special rules of evidence and procedure.

8312.  Assistance with discovery.

8313.  Costs and fees.

Enactment.  Chapter 83 was added April 4, 1996, P.L.58, No.20, effective immediately.

Prior Provisions.  Former Chapter 83, which related to legitimacy of children, was added October 15, 1980, P.L.934, No.163, and repealed December 19, 1990, P.L.1240, No.206, effective in 90 days.

§ 8301.  Proceedings under this part.

(a)  Scope.--This part provides for the following proceedings:

(1)  Establishment of an order for spousal support or child support.

(2)  Registration of an order for spousal support or child support of another county for enforcement or modification pursuant to Chapter 84 (relating to enforcement and modification of support order after registration).

(b)  Commencement.--An individual petitioner or a support enforcement agency must commence a proceeding authorized under this part by filing a petition or complaint in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or complaint directly in a tribunal of another county which has or can obtain personal jurisdiction over the respondent.

Cross References.  Section 8301 is referred to in section 8304 of this title.



Section 8302 - Action by minor parent

§ 8302.  Action by minor parent.

A minor parent or a guardian or other legal representative of a minor parent may maintain a proceeding on behalf of or for the benefit of the minor's child.



Section 8303 - Duties of initiating tribunal

§ 8303.  Duties of initiating tribunal.

Upon the filing of a petition or complaint authorized by this part, an initiating tribunal shall forward one copy of the petition or complaint and its accompanying documents to the responding tribunal.

Cross References.  Section 8303 is referred to in section 2512 of this title.



Section 8304 - Duties and powers of responding tribunal

§ 8304.  Duties and powers of responding tribunal.

(a)  Filing and notice.--If a responding tribunal receives a petition, a complaint or comparable pleading from an initiating tribunal or directly pursuant to section 8301(b) (relating to proceedings under this part), it shall file the pleading and notify the petitioner by first class mail where and when it was filed.

(b)  Action.--A responding tribunal, to the extent otherwise authorized by law, may do any of the following:

(1)  Exercise continuing, exclusive jurisdiction to issue or enforce a support order, modify a support order or render a judgment to determine parentage.

(2)  Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

(3)  Order income withholding.

(4)  Determine the amount of any arrearages and specify a method of payment.

(5)  Enforce orders by civil or criminal contempt, or both.

(6)  Set aside property for satisfaction of the support order.

(7)  Place liens and order execution on the obligor's property.

(8)  Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment and telephone number at place of employment.

(9)  Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any state and local computer systems for criminal warrants.

(10)  Order the obligor to seek appropriate employment by specified methods.

(11)  Award reasonable attorney fees and other fees and costs.

(12)  Issue a temporary child support order pending judicial resolution of a dispute regarding paternity if any of the following apply:

(i)  The obligor has signed an acknowledgment of paternity.

(ii)  The obligor has been determined under State law to be the parent.

(iii)  There is clear and convincing evidence that the obligor is the child's parent.

(13)  Grant any other available remedy.

(c)  Findings of fact.--A responding tribunal shall include in a support order issued under this part or in the documents accompanying the order the findings of fact on which the support order is based.

(d)  Visitation.--A responding tribunal may not condition the payment of a support order issued under this part upon compliance by a party with provisions for visitation.

(e)  Notice.--If a responding tribunal issues an order under this part, the tribunal shall send a copy of the order by first class mail to the petitioner and the respondent and to the initiating tribunal, if any.



Section 8305 - Inappropriate tribunal

§ 8305.  Inappropriate tribunal.

If a petition, complaint or comparable pleading is received by an inappropriate tribunal, it shall forward the pleading and accompanying documents to an appropriate tribunal and notify the petitioner by first class mail where and when the pleading was sent.



Section 8306 - Duties of support enforcement agency

§ 8306.  Duties of support enforcement agency.

(a)  General duty.--A support enforcement agency upon request shall provide services to an obligee in a proceeding under this part.

(b)  Specific duties.--A support enforcement agency that is providing services to the petitioner as appropriate shall do all of the following:

(1)  Take all steps necessary to enable an appropriate tribunal to obtain jurisdiction over the respondent.

(2)  Request an appropriate tribunal to set a date, time and place for a hearing.

(3)  Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties.

(4)  Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice from an initiating, responding or registering tribunal, send a copy of the notice by first class mail to the petitioner.

(5)  Within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication from the respondent, send a copy of the communication by first class mail to the petitioner.

(6)  Provide to the petitioner and respondent notice of all proceedings within two days, exclusive of Saturdays, Sundays and legal holidays, of setting a date for proceedings pursuant to this part.

(7)  Provide to the petitioner and respondent a copy of all recommendations and court orders, including findings of fact, within two days, exclusive of Saturdays, Sundays and legal holidays, of issuing the recommendations or court order.

(8)  Provide to the petitioner and respondent a copy of the court's procedure to file a demand for a de novo hearing or to file exception to the recommendation of the hearing officer.

(9)  Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c)  Fiduciaries.--This part does not create a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



Section 8307 - Supervisory duty

§ 8307.  Supervisory duty.

If the secretary determines that a support enforcement agency is neglecting or refusing to provide services to an individual, the secretary may order the agency to perform its duties under this part or may provide those services directly to the individual.

(Dec. 16, 1997, P.L.549, No.58, eff. Jan. 1, 1998)



Section 8308 - Private counsel

§ 8308.  Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this part.



Section 8309 - Nondisclosure of information in exceptional circumstances

§ 8309.  Nondisclosure of information in exceptional circumstances.

Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this part.



Section 8310 - Nonparentage not a defense

§ 8310.  Nonparentage not a defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this part.



Section 8311 - Special rules of evidence and procedure

§ 8311.  Special rules of evidence and procedure.

(a)  Physical presence.--The physical presence of the petitioner in a responding tribunal is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

(b)  Representation.--The interests of the Commonwealth in establishing and enforcing support orders shall be represented, where appropriate, by the county Title IV-D attorney in a proceeding brought before the responding tribunal.

(c)  Hearsay exception.--A verified petition, affidavit or document, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness.

(d)  Payment record.--A copy of the record of support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(e)  Bills.--Copies of bills for testing for parentage and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(f)  Transmission of documentary evidence.--Documentary evidence transmitted to a tribunal by telephone, telecopier or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(g)  Testimony.--In a proceeding under this part, a tribunal may permit a party or witness to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location. Tribunals shall cooperate in designating an appropriate location for the deposition or testimony.



Section 8312 - Assistance with discovery

§ 8312.  Assistance with discovery.

A tribunal may do any of the following:

(1)  Request another tribunal to assist in obtaining discovery.

(2)  Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by another tribunal.



Section 8313 - Costs and fees

§ 8313.  Costs and fees.

(a)  Prohibition.--The department or a support enforcement agency may not be required to pay a filing fee or other costs.

(b)  Obligor.--If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the department or against the support enforcement agency of either the initiating county or the responding county except as provided by other law. Attorney fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c)  Dilatory actions.--Except as provided in subsection (a), the tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under Chapter 76 (relating to enforcement and modification of support order after registration), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.






Chapter 84 - Enforcement and Modification of Support Order After Registration

Section 8401 - Registration of order

CHAPTER 84

ENFORCEMENT AND MODIFICATION

OF SUPPORT ORDER AFTER REGISTRATION

Subchapter

A.  Registration of Support Order

B.  Contest of Validity or Enforcement

Enactment.  Chapter 84 was added April 4, 1996, P.L.58, No.20, effective immediately.

Cross References.  Chapter 84 is referred to in section 8301 of this title.

SUBCHAPTER A

REGISTRATION OF SUPPORT ORDER

Sec.

8401.  Registration of order.

8402.  Procedure to register order.

§ 8401.  Registration of order.

A support order issued by a tribunal may be registered in any tribunal of competent jurisdiction.



Section 8402 - Procedure to register order

§ 8402.  Procedure to register order.

(a)  General rule.--A support order may be registered by sending the following documents and information to the appropriate tribunal:

(1)  A letter of transmittal to the tribunal requesting registration and enforcement.

(2)  Two copies, including one certified copy, of the order to be registered, including any modification of the order.

(3)  A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage.

(4)  The name of the obligor and, if known:

(i)  the obligor's address and Social Security number;

(ii)  the name and address of the obligor's employer and any other source of income of the obligor; and

(iii)  a description and the location of property of the obligor not exempt from execution.

(5)  The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b)  Docketing.--On receipt of a request for registration, the registering tribunal shall file the order as a foreign judgment, together with one copy of the documents and information, regardless of their form.



Section 8411 - Notice of registration of order

SUBCHAPTER B

CONTEST OF VALIDITY OR ENFORCEMENT

Sec.

8411.  Notice of registration of order.

8412.  Procedure to contest validity of registered order.

8413.  Contest of registration or enforcement.

8414.  Confirmed order.

8415.  Effect of a confirmed order.

§ 8411.  Notice of registration of order.

(a)  Requirement.--If a support order or order issued by another tribunal is registered, the registering tribunal shall notify the nonregistering party. Notice must be given by first class, certified or registered mail or by any means of personal service authorized by the law. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b)  Contents.--The notice must inform the nonregistering party of all of the following:

(1)  A registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal.

(2)  A hearing to contest the validity of the registered order must be requested within 20 days after the date of mailing or personal service of the notice.

(3)  Failure to contest the validity of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and will preclude further contest of that order with respect to any matter that could have been asserted.

(4)  The amount of any alleged arrearages.



Section 8412 - Procedure to contest validity of registered order

§ 8412.  Procedure to contest validity of registered order.

(a)  Action.--A nonregistering party seeking to contest the validity of a registered order must request a hearing within 20 days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration or the amount of any alleged arrearages pursuant to section 8413 (relating to contest of registration or enforcement).

(b)  Inaction.--If the nonregistering party fails to contest the validity of the registered order in a timely manner, the order is confirmed by operation of law.

(c)  Hearing.--If a nonregistering party requests a hearing to contest the validity of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties by first class mail of the date, time and place of the hearing.



Section 8413 - Contest of registration or enforcement

§ 8413.  Contest of registration or enforcement.

(a)  Defenses.--A party contesting the validity of a registered order or seeking to vacate the registration has the burden of proving one of the following defenses:

(1)  The issuing tribunal lacked personal jurisdiction over the contesting party.

(2)  The order was obtained by fraud.

(3)  The order has been vacated, suspended or modified by a later order.

(4)  The issuing tribunal has stayed the order pending appeal.

(5)  Full payment has been made and there is no continuing support obligation.

(b)  Relief.--If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available.

(c)  Affirmance.--If the contesting party does not establish a defense under subsection (a) to the validity of the order, the registering tribunal shall issue an order confirming the order.

Cross References.  Section 8413 is referred to in section 8412 of this title.



Section 8414 - Confirmed order

§ 8414.  Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



Section 8415 - Effect of a confirmed order

§ 8415.  Effect of a confirmed order.

A confirmed order has the following effect:

(1)  It confers continuing, exclusive jurisdiction to the responding tribunal which registered the order.

(2)  It eliminates the jurisdiction of the tribunal which issued the order or requested that the order be registered.









Title 24 - EDUCATION

Chapter 1 - General Provisions

Section 102 - Definitions






Chapter 29 - Reimbursement (Repealed)

Section 2901 - § 2906 (Repealed)






Chapter 65 - Private Colleges, Universities and Seminaries

Section 6501 - Applicability of chapter

PART III

HIGHER EDUCATION

Chapter

65.  Private Colleges, Universities and Seminaries

Enactment.  Part III was added December 19, 1990, P.L.834, No.198, effective immediately.

CHAPTER 65

PRIVATE COLLEGES, UNIVERSITIES AND SEMINARIES

Sec.

6501.  Applicability of chapter.

6502.  State board to prescribe standards.

6503.  Certification of institutions.

6504.  Fundamental changes.

6505.  Power to confer degrees.

6506.  Visitation of institutions and revocation of authority.

6507.  Institution names to be approved by department.

6508.  Restraining use of term "college," "university" or "seminary."

6509.  Penalty for violation of chapter.

Enactment.  Chapter 65 was added December 19, 1990, P.L.834, No.198, effective immediately.

§ 6501.  Applicability of chapter.

(a)  General rule.--This chapter applies to, and the word "institution" in this chapter means, any institution which applies to itself, either as part of its name or in any other manner, the designation of "college," "university" or "seminary" in such a way as to give the impression that it is an educational institution conforming to the standards and qualifications prescribed by the State board. Nothing is this chapter shall be construed to expand the powers of the State board with respect to any institution heretofore existing.

(b)  Exceptions.--Notwithstanding subsection (a), this chapter does not apply to any:

(1)  Incorporated or unincorporated theological seminary without power to confer degrees.

(2)  Public instrumentality subject to the policy supervision and direction of the State board.



Section 6502 - State board to prescribe standards



Section 6503 - Certification of institutions

§ 6503.  Certification of institutions.

(a)  General rule.--No person shall apply to itself, either as part of its name or in any other manner, the designation of "college," "university" or "seminary" in such a way as to give the impression that it is an educational institution conforming to the standards and qualifications prescribed by the State board unless it shall have received from the department a certificate of authority authorizing the institution to use such designation, and, if the institution is authorized to confer degrees, specifying the degrees which the institution is authorized to confer.

(b)  Exemptions.--Subsection (a) does not apply to:

(1)  Any:

(i)  Nonprofit corporation incorporated with the approval of the department or the former Department of Public Instruction under the former provisions of sections 211 and 312 of the Nonprofit Corporation Law of 1933, or otherwise incorporated with the power to confer degrees under corresponding provisions of prior law.

(ii)  Foreign nonprofit corporation that received a certificate of authority as a qualified foreign corporation from the Department of State with the approval of the department or the former Department of Public Instruction under the former provisions of section 902(4) of the Nonprofit Corporation Law of 1933, or otherwise admitted to do business with the power to confer degrees under corresponding provisions of prior law.

For the purposes of this chapter, such a corporation shall be deemed to be a holder of a certificate of authority issued under this section authorizing the conferring of those degrees that the institution was authorized by law to confer immediately prior to the effective date of this chapter.

(2)  Any corporation incorporated prior to September 1, 1937, the corporate name of which, or any unincorporated person then conducting any educational institution, the trade or fictitious name of which, included the designation "college" or "university."

(c)  Form of application.--Every application for a certificate of authority under this section shall be made to the department in writing and shall be in such form and contain such information as the regulations of the department may require.

(d)  Standards for issuance of certificate.--A certificate of authority shall be issued by order of the department only if and when the department finds and determines that:

(1)  The application complies with the provisions of this chapter, the regulations of the department thereunder and the standards and qualifications for institutions prescribed by the State board thereunder.

(2)  The courses of instruction, the standards of admission to the institution and the composition of the faculty appear to be sufficient and to conform to the requirements of this chapter.

(3)  The educational needs of the particular locality in which the institution is to be situated and of the Commonwealth at large are likely to be furthered by the granting of the application.

(e)  Procedure.--For the purpose of enabling the department to make the finding or determination required by subsection (d), the department shall, by publication of notice in the Pennsylvania Bulletin, afford reasonable opportunity for hearing, which shall be public, and, before or after any such hearing, it may make such inquiries, audits and investigations, and may require the submission of such supplemental studies and information, as it may deem necessary or proper to enable it to reach a finding or determination. The department, in issuing a certificate of authority, may impose such conditions as it may deem to be just and reasonable. In every case, the department shall make a finding or determination in writing stating whether or not the application has been approved and, if it has been approved in part only, specifying the part which has been approved and the part which has been denied. Any holder of a certificate of authority exercising the authority conferred thereby shall be deemed to have waived any and all objections to the terms and conditions of such certificate.

(e.1)  Additional degrees, programs or majors.--Subject to the authority of the State board to regulate teacher education programs under section 2603-B of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, and the authority of the department to regulate teacher education programs under 22 Pa. Code Ch. 49 (relating to certification of professional personnel), a private, nonprofit college or university may offer an additional degree that is not specified in a certificate received under subsection (a) or may institute an additional major or program if either of the following applies:

(1)  The college or university satisfies both of the following:

(i)  The college or university has operated continuously in this Commonwealth for the immediately preceding ten years.

(ii)  The college or university is accredited by a regional accrediting agency recognized by the United States Department of Education.

(2)  The department approves the additional degree, major or program pursuant to the procedure for issuing a certificate provided in subsection (e).

(f)  Judicial review.--Orders of the department upon an application for a certificate of authority under this section shall be subject to judicial review in the manner and within the time provided or prescribed by law.

(June 22, 2012, P.L.647, No.69, eff. imd.)

2012 Amendment.  Act 69 added subsec. (e.1).

Cross References.  Section 6503 is referred to in section 6504 of this title.



Section 6504 - Fundamental changes



Section 6505 - Power to confer degrees



Section 6506 - Visitation of institutions and revocation of authority



Section 6507 - Institution names to be approved by department



Section 6508 - Restraining use of term "college," "university" or "seminary."



Section 6509 - Penalty for violation of chapter






Chapter 81 - Preliminary Provisions

Section 8101 - Short title of part

PART IV

RETIREMENT FOR SCHOOL EMPLOYEES

Chapter

81.  Preliminary Provisions

83.  Membership, Contributions and Benefits

85.  Administration and Miscellaneous Provisions

Enactment.  Part IV was added October 2, 1975, P.L.298, No.96, effective immediately.

Special Provisions in Appendix.  See sections 3 and 4 of Act 96 of 1975 in the appendix to this title for special provisions relating to the applicability and effective date of Part IV and continuation of former provisions of law.

See sections 16 and 17 of Act 29 of 1994 in the appendix to this title for special provisions relating to contractual rights of payees and members.

See sections 9, 11 and 13 of Act 77 of 1995 in the appendix to this title for special provisions relating to construction and administration of school employees' provisions, references to Internal Revenue Code of 1986, qualified pension plans and termination of annuities.

See sections 1, 23, 28, 32, 33, 34, 35 and 36 of Act 9 of 2001 in the appendix to this title for special provisions relating to legislative intent, effect on current members of limitation on benefits, obligation to make payments within specified time periods, funding liability for additional benefits, requirements for qualification as qualified pension plan, applicability of limitations on benefits, construction and administration of act and severability.

See sections 18, 19, 20, 25 and 26 of Act 38 of 2002 in the appendix to this title for special provisions relating to recertification to Budget Secretary and employers, school real estate tax millage rate, calculation of actuarial value, transfers from Public School Employees' Retirement System and legislative intent.

See sections 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 and 22 of Act 120 of 2010 in the appendix to this title for special provisions relating to continuation of contribution rates, applicability to pension obligation bonds, certain public officials held harmless, construction of calculation or actuarial method, restoration of service credit or retirement benefits, effect of Act 120 on Part IV, construction and administration of Act 120, qualification of Public School Employees' Retirement System under Internal Revenue Code of 1986, Class T-E or Class T-F membership limited, changes in accrued liability of Public School Employees' Retirement System and determination of Class T-E or Class T-F service credit.

CHAPTER 81

PRELIMINARY PROVISIONS

Sec.

8101.  Short title of part.

8102.  Definitions.

8103.  Construction of part.

8104.  Severability of provisions.

Enactment.  Chapter 81 was added October 2, 1975, P.L.298, No.96, effective immediately.

§ 8101.  Short title of part.

This part shall be known and may be cited as the "Public School Employees' Retirement Code."



Section 8102 - Definitions

§ 8102.  Definitions.

The following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Accumulated deductions."  The total of pickup contributions and the contributions paid into the fund by the member on account of current school service, previous school service, or creditable nonschool service and the statutory interest credited on all such contributions.

"Activated military service."  Military service by a member of a reserve component of the armed forces, pursuant to an order on or after July 1, 1990, to enter into active military service, other than an order to enter into active duty to meet periodic training requirements, who was an active member of the system immediately preceding the order into active military service and to whom the military leave provisions of 51 Pa.C.S. Ch. 73 (relating to military leave of absence) do not apply.

"Active member."  A school employee for whom pickup contributions are being made to the fund or for whom such contributions otherwise required for current school service are not being made solely by reason of any provision of this part relating to the limitations under section 401(a)(17) or 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415(b)).

"Actuarially equivalent."  Equal present values, computed on the basis of statutory interest and the mortality tables adopted by the board.

"Actuary."  The consultant to the board who shall be:

(1)  a member of the American Academy of Actuaries;

(2)  an individual who has demonstrated to the satisfaction of the Insurance Commissioner of Pennsylvania that he has the educational background necessary for the practice of actuarial science and has had at least seven years of actuarial experience; or

(3)  a firm, partnership, or corporation of which at least one member meets the requirements of paragraph (1) or (2).

"Alternate payee."  Any spouse, former spouse, child or dependent of a member who is recognized by a domestic relations order as having a right to receive all or a portion of the moneys payable to that member under this part.

"Alternative investment."  An investment in a private equity fund, private debt fund, venture fund, real estate fund, hedge fund or absolute return fund.

"Alternative investment vehicle."  A limited partnership, limited liability company or any other legal vehicle for authorized investments under section 8521(i) (relating to management of fund and accounts) through which the system makes an alternative investment.

"Annuitant."  Any member on or after the effective date of retirement until his annuity is terminated.

"Approved domestic relations order."  Any domestic relations order which has been determined to be approved in accordance with section 8533.1 (relating to approval of domestic relations orders).

"Approved leave of absence."  A leave of absence for activated military service or which has been approved by the employer for sabbatical leave, service as an exchange teacher, service with a collective bargaining organization or professional study.

"Basic contribution rate."  For Class T-A, T-B and T-C service, the rate of 6 1/4%. For Class T-D service, the rate of 7 1/2%. For all active members on the effective date of this provision who are currently paying 5 1/4% and elect Class T-D service, the rate of 6 1/2%. For Class T-E service, the rate of 7 1/2%. For Class T-F service, the rate of 10.30%.

"Beneficiary."  The person or persons last designated in writing to the board by a member to receive his accumulated deductions or a lump sum benefit upon the death of such member.

"Board."  The Public School Employees' Retirement Board or the Public School Employes' Retirement Board.

"Class of service multiplier."

Class of service

Multiplier

T-A

.714

T-B

.625

T-C

1.000

T-D

1.000

T-E

1.000

T-F

1.000

"Commissioner."  The Commissioner of the Internal Revenue Service.

"Compensation."  Pickup contributions plus any remuneration received as a school employee excluding reimbursements for expenses incidental to employment and excluding any bonus, severance payments, any other remuneration or other emolument received by a school employee during his school service which is not based on the standard salary schedule under which he is rendering service, payments for unused sick leave or vacation leave, bonuses or other compensation for attending school seminars and conventions, payments under health and welfare plans based on hours of employment or any other payment or emolument which may be provided for in a collective bargaining agreement which may be determined by the Public School Employees' Retirement Board to be for the purpose of enhancing compensation as a factor in the determination of final average salary, provided, however, that the limitation under section 401(a)(17) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17)) taken into account for the purpose of member contributions, including regular or joint coverage member contributions, regardless of class of service, shall apply to each member who first became a member of the Public School Employes' Retirement System on or after July 1, 1996, and who by reason of such fact is a noneligible member subject to the application of the provisions of section 8325.1 (relating to annual compensation limit under IRC § 401(a)(17)).

"Concurrent service."  Simultaneously credited school and State service.

"Creditable nonschool service."  Service other than service as a school employee for which an active member may obtain credit.

"Credited service."  School or creditable nonschool service for which the required contributions have been made, or for which the contributions otherwise required for such service were not made solely by reason of any provision of this part relating to the limitations under section 401(a)(17) or 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415(b)), or for which salary deductions or lump sum payments have been agreed upon in writing.

"Date of termination of service."  The last date of service for which pickup contributions are made for an active member or, in the case of an inactive member, the effective date of his resignation or the date his employment is formally discontinued by his employer or two years following the last day of service for which contributions were made, whichever is earliest.

"Disability annuitant."  A member on or after the effective date of disability until his disability annuity or the portion of his disability annuity payments in excess of any annuity to which he may otherwise be entitled is terminated.

"Distribution."  Payment of all or any portion of a person's interest in the Public School Employees' Retirement Fund which is payable under this part.

"Domestic relations order."  Any judgment, decree or order, including approval of a property settlement agreement, entered on or after the effective date of this definition by a court of competent jurisdiction pursuant to a domestic relations law which relates to the marital property rights of the spouse or former spouse of a member, including the right to receive all or a portion of the moneys payable to that member under this part in furtherance of the equitable distribution of marital assets. The term includes orders of support as that term is defined by 23 Pa.C.S. § 4302 (relating to definitions) and orders for the enforcement of arrearages as provided in 23 Pa.C.S. § 3703 (relating to enforcement of arrearages).

"Effective date of retirement."  The first day following the date of termination of service of a member if he has properly filed an application for an annuity within 90 days of such date or:

(1)  In the case of a member who applies for an annuity subsequent to 90 days after termination of service, the date of filing such application or the date specified on the application, whichever is later.

(2)  In the case of a vestee who files an application for an annuity within 90 days of his superannuation age, the attainment of such age.

(3)  In the case of a vestee who defers the filing of an application for an annuity to a date later than 90 days following attainment of superannuation age, the date of filing or the date specified on the application, whichever is later.

(4)  In the case of a finding of disability, the date certified by the board as the effective date of disability.

"Eligible annuitants."  All current and prospective annuitants with 24 1/2 or more eligibility points and all current and prospective disability annuitants. Beginning January 1, 1995, "eligible annuitants" shall include members with 15 or more eligibility points who terminated or who terminate school service on or after attaining superannuation retirement age and who are annuitants with an effective date of retirement after superannuation age.

"Eligibility points."  Points which are accrued by an active member or a multiple service member who is an active member of the State Employees' Retirement System for credited service and are used in the determination of eligibility for benefits as provided in section 8306 (relating to eligibility points).

"Employer."  Any governmental entity directly responsible for the employment and payment of the school employee and charged with the responsibility of providing public education within this Commonwealth, including but not limited to: State-owned colleges and universities, the Pennsylvania State University, community colleges, area vocational-technical schools, intermediate units, the State Board of Education, Scotland School for Veterans' Children, Thaddeus Stevens College of Technology, and the Western Pennsylvania School for the Deaf.

"Final average salary."  The highest average compensation received as an active member during any three nonoverlapping periods of 12 consecutive months with the compensation for part-time service being annualized on the basis of the fractional portion of the school year for which credit is received; except, if the employee was not a member for three such periods, the total compensation received as an active member annualized in the case of part-time service divided by the number of such periods of membership; in the case of a member with multiple service credit, the final average salary shall be determined by reference to compensation received by him as a school employee or a State employee or both; and, in the case of a noneligible member, subject to the application of the provisions of section 8325.1 (relating to annual compensation limit under IRC § 401(a)(17)).

"Full coverage member."  Any member for whom regular member pickup contributions are being picked up or who has paid or has agreed to pay to the fund the actuarial equivalent of regular member contributions due on account of service prior to January 1, 1983.

"Fund."  The Public School Employees' Retirement Fund.

"Governmental entity."  Board of school directors, board of public education, intermediate unit board of directors, area vocational-technical board, any governing board of any agency or authority created by them, and the Commonwealth.

"Inactive member."  A member for whom no pickup contributions are being made, except in the case of an active member for whom such contributions otherwise required for current school service are not being made solely by reason of any provision of this part relating to the limitations under section 401(a)(17) or 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415(b)), who has accumulated deductions standing to his credit in the fund and for whom contributions have been made within the last two school years or a multiple service member who is active in the State Employees' Retirement System.

"Intervening military service."  Active military service of a member who was a school employee immediately preceding his induction into the armed services or forces of the United States in order to meet a draft obligation excluding any voluntary extension of such obligational service and who becomes a school employee within 90 days of the expiration of such service.

"IRC."  The Internal Revenue Code of 1986, as designated and referred to in section 2 of the Tax Reform Act of 1986 (Public Law 99-514, 100 Stat. 2085, 2095). A reference in this part to "IRC §    " shall be deemed to refer to the identically numbered section and subsection or other subdivision of such section in 26 United States Code (relating to Internal Revenue Code).

"Irrevocable beneficiary."  The person or persons permanently designated by a member in writing to the board pursuant to an approved domestic relations order to receive all or a portion of the accumulated deductions or lump sum benefit payable upon the death of such member.

"Irrevocable survivor annuitant."  The person permanently designated by a member in writing to the board pursuant to an approved domestic relations order to receive an annuity upon the death of such member.

"Joint coverage member."  Any member who agreed prior to January 1, 1966 to make joint coverage member contributions to the fund and has not elected to become a full coverage member.

"Joint coverage member contributions."  Regular member contributions reduced for a joint coverage member.

"Leave for service with a collective bargaining organization."  Paid leave granted to an active member by an employer for purposes of working full time for or serving full time as an officer of a Statewide employee organization or a local collective bargaining representative under the act of July 23, 1970 (P.L.563, No.195), known as the Public Employe Relations Act: Provided, That greater than one-half of the members of the employee organization are active members of the system; that the employer shall fully compensate the member, including, but not limited to, salary, wages, pension and retirement contributions and benefits, other benefits and seniority, as if he were in full-time active service; and that the employee organization shall fully reimburse the employer for such salary, wages, pension and retirement contributions and benefits and other benefits and seniority.

"Maternity leave of absence."  An involuntary leave of absence required by the employer because of the pregnancy of the member and commencing prior to May 17, 1975.

"Member."  Active member, inactive member, annuitant, or vestee.

"Member's annuity."  The single life annuity which is actuarially equivalent on the effective date of retirement to the sum of the accumulated deductions and the shared-risk member contributions and statutory interest credited on the deductions and contributions standing to the member's credit in the members' savings account.

"Military service."  All active military service for which a member has received a discharge other than an undesirable, bad conduct, or dishonorable discharge.

"Multiple service."  Credited service of a member who has elected to combine his credited service in both the Public School Employees' Retirement System and the State Employees' Retirement System.

"Noneligible member."  For the purposes of section 8325.1 (relating to annual compensation limit under IRC § 401(a)(17)), a member who first became a member on or after July 1, 1996.

"Participating eligible annuitants."  All eligible annuitants who are enrolled or elect to enroll in a health insurance program approved by the Public School Employees' Retirement Board.

"Pickup contributions."  Regular or joint coverage member contributions and shared-risk member contributions which are made by the employer for active members for current service on and after January 1, 1983.

"Previous school service."  Service rendered as a school employee including service in any summer school conducted by a school district of the Commonwealth prior to the member's most recent entrance in the system.

"Public school."  Any or all classes or schools within this Commonwealth conducted under the order and superintendence of the Department of Education including, but not limited to: all educational classes of any employer charged with the responsibility of public education within this Commonwealth as well as those classes financed wholly or in part by the Federal Government, State-owned colleges and universities, the Pennsylvania State University, community colleges, area vocational-technical schools, intermediate units, the State Board of Education, Scotland School for Veterans' Children, Thaddeus Stevens State School of Technology, and the Pennsylvania State Oral School for the Deaf.

"Public School Code."  The act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

"Regular member contributions."  The product of the basic contribution rate and the compensation of the member.

"Reserve component of the armed forces."  The United States Army Reserve, United States Navy Reserve, United States Marine Corps Reserve, United States Coast Guard Reserve, United States Air Force Reserve, Pennsylvania Army National Guard and Pennsylvania Air National Guard.

"Salaried employee."  A school employee who is compensated on the basis of an annual salary.

"Salary deductions."  The amounts certified by the board, deducted from the compensation of an active member or the State service compensation of a multiple service member who is an active member of the State Employees' Retirement System and paid into the fund.

"School employee."  Any person engaged in work relating to a public school for any governmental entity and for which work he is receiving regular remuneration as an officer, administrator or employee excluding, however, any independent contractor or a person compensated on a fee basis.

"School entity."  A school district of any class, intermediate unit or an area vocational-technical school, as provided for under the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

"School service."  Service rendered as a school employee.

"School year."  The 12-month period which the governmental entity uses for purposes of administration regardless of the actual time during which a member renders service.

"Severance payments."  Any payments for unused vacation or sick leave and any additional compensation contingent upon retirement including payments in excess of the scheduled or customary salaries provided for members within the same governmental entity with the same educational and experience qualifications who are not terminating service.

"Shared-risk contribution rate."  The additional contribution rate that is added to the basic contribution rate for Class T-E and T-F members, as provided for in section 8321(b) (relating to regular member contributions for current service).

"Standard single life annuity."  For Class T-A, T-B and T-C credited service of a member, an annuity equal to 2% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service of a member. For Class T-D credited service of a member, an annuity equal to 2.5% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service. For Class T-E credited service of a member, an annuity equal to 2% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service of a member. For Class T-F credited service of a member, an annuity equal to 2.5% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service of a member.

"State Employees' Retirement System."  The retirement system established by the act of June 27, 1923 (P.L.858, No.331) and codified by the act of June 1, 1959 (P.L.392, No.78) and by Part XXV of Title 71 (relating to retirement for State employees and officers), added March 1, 1974 (P.L.125, No.31).

"State service."  Service rendered as a State employee and credited as service in the State Employees' Retirement System.

"Statutory interest."  Interest at 4% per annum, compounded annually.

"Superannuation annuitant."  An annuitant whose annuity first became payable on or after the attainment of superannuation age and who is not a disability annuitant.

"Superannuation or normal retirement age."

Class of service

Age

T-A

62 or any age upon accrual of 35 eligibility points

T-B

62

T-C and T-D

62 or age 60 provided the member has at least 30 eligibility points or any age upon accrual of 35 eligibility points

T-E and T-F

65 with accrual of at least three eligibility points or a combination of age and eligibility points totaling 92, provided the member has accrued at least 35 eligibility points

"Survivor annuitant."  The person or persons last designated by a member under a joint and survivor annuity option to receive an annuity upon the death of such member.

"System."  The Public School Employes' Retirement System of Pennsylvania as established by the act of July 18, 1917 (P.L.1043, No.343), and codified by the act of June 1, 1959 (P.L.350, No.77).

"Total member contribution rate."  The sum of the basic contribution rate and the shared-risk contribution rate.

"Valuation interest."  Interest at 5 1/2% per annum, compounded annually and applied to all accounts other than the members' savings account.

"Vestee."  A member with five or more eligibility points who has terminated school service, has left his accumulated deductions in the fund and is deferring filing of an application for receipt of an annuity. For Class T-E and Class T-F members, a member with ten or more eligibility points who has terminated school service, has left his accumulated deductions in the fund and is deferring filing of an application for receipt of an annuity.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 30, 1992, P.L.737, No.112, eff. imd.; Apr. 29, 1994, P.L.159, No.29; Dec. 20, 1995, P.L.689, No.77; May 17, 2001, P.L.26, No.9; Nov. 9, P.L.1371, No.148, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment.  Act 120 amended the defs. of "basic contribution rate," "class of service multiplier," "employer," "member's annuity," "pickup contributions," "standard single life annuity," "superannuation or normal retirement age" and "vestee" and added the defs. of "shared-risk contribution rate" and "total member contribution rate."

2006 Amendment.  Act 148 added the defs. of "alternative investment" and "alternative investment vehicle."

2001 Amendment.  Act 9 amended the defs. of "active member," "basic contribution rate," "class of service multiplier," "credited service," "inactive member," "salary deductions," "standard single life annuity," "superannuation or normal retirement age" and "vestee," effective immediately as to the defs. of "active member," "credited service" and "inactive member," and effective July 1, 2001, as to the remainder of the section. See section 36.1 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to Public School Employees' Retirement System members.

1995 Amendment.  Act 77 amended the defs. of "active member," "compensation," "credited service," "final average salary" and "inactive member," effective July 1, 1996, and added the defs. of "commissioner," "distribution," "IRC," effective immediately, and "noneligible member," effective July 1, 1996. Section 15(1) of Act 77 provided that the addition of the defs. of "commissioner," "distribution" and "IRC" shall be retroactive to the date of enactment of the Tax Reform Act of 1986 (Public Law 99-514, 100 Stat. 2085), approved October 22, 1986.

1994 Amendment.  Act 29 amended the defs. of "effective date of retirement," "leave for service with a collective bargaining organization" and "superannuation annuitant," effective in 60 days and "eligible annuitants," effective July 1, 1994, and added the defs. of "alternate payee," "approved domestic relations order," "disability annuitant," "domestic relations order," "irrevocable beneficiary," "irrevocable survivor annuitant," "Public School Code" and "school entity," effective in 60 days.

1992 Amendment.  Act 112 amended the def. of "approved leave of absence" and added the def. of "leave for service with a collective bargaining organization."

1991 Amendment.  Act 23 amended the def. of "approved leave of absence," and added the defs. of "activated military service," "eligible annuitants," "maternity leave of absence," "participating eligible annuitants" and "reserve component of the armed forces."

1984 Amendment.  Act 226 reenacted the defs. of "accumulated deductions," "active member," "compensation," "date of termination of service," "full coverage member," "inactive member," "pickup contributions" and "valuation interest," retroactive to January 1, 1983, as to "pickup contributions."

1983 Amendment.  Act 31 amended section 8102, retroactive to January 1, 1983, except as to the def. of "basic contribution rate." See sections 10, 12, 13, 14 and 15 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills, treatment by employer of school employee pickup contributions, use of increased school employee contributions, appropriation for increased school employee contributions and nonseverability.

2009 Partial Repeal.  Section 7 of Act 50 of 2009 provided that section 8102 is repealed insofar as it is inconsistent with Act 50.

Effective Date of Provisions.  See section 4(2) and (3) of Act 96 of 1975 in the appendix to this title for the effective date of provisions relating to the crediting of statutory interest to the accounts of members on leave without pay and the basic contribution rates and employer contributions.

References in Text.  Section 14 of Act 57 of 1997 provided that a statutory reference to the Thaddeus Stevens State School of Technology, referred to in the defs. of "employer" and "public school," shall be deemed to be a reference to the Thaddeus Stevens College of Technology.

Cross References.  Section 8102 is referred to in section 8306 of this title.



Section 8103 - Construction of part



Section 8104 - Severability of provisions






Chapter 83 - Membership, Contributions and Benefits

Section 8301 - Mandatory and optional membership

CHAPTER 83

MEMBERSHIP, CONTRIBUTIONS AND BENEFITS

Subchapter

A.  General Provisions

B.  Contributions

C.  Benefits

Enactment.  Chapter 83 was added October 2, 1975, P.L.298, No.96, effective immediately.

Cross References.  Chapter 83 is referred to in sections 8522, 8523, 8524 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

8301.  Mandatory and optional membership.

8302.  Credited school service.

8303.  Eligibility points for retention and reinstatement of service credits.

8303.1. Waiver of adjustments.

8304.  Creditable nonschool service.

8305.  Classes of service.

8305.1. Election to become a Class T-D member.

8305.2. Election to become a Class T-F member.

8306.  Eligibility points.

8307.  Eligibility for annuities.

8308.  Eligibility for vesting.

8309.  Eligibility for death benefits.

8310.  Eligibility for refunds.

8311.  Eligibility for early retirement.

8312.  Eligibility for special early retirement.

8313.  Eligibility for limited early retirement.

§ 8301.  Mandatory and optional membership.

(a)  Mandatory membership.--Membership in the system shall be mandatory as of the effective date of employment for all school employees except the following:

(1)  Any officer or employee of the Department of Education, State-owned educational institutions, community colleges, area vocational-technical schools, technical institutes, or the Pennsylvania State University and who is a member of the State Employees' Retirement System or a member of another retirement program approved by the employer.

(2)  Any school employee who is not a member of the system and who is employed on a per diem or hourly basis for less than 80 full-day sessions or 500 hours in any fiscal year or annuitant who returns to school service under the provisions of section 8346(b) (relating to termination of annuities).

(3)  Any officer or employee of a governmental entity who subsequent to December 22, 1965 and prior to July 1, 1975 administers, supervises, or teaches classes financed wholly or in part by the Federal Government so long as he continues in such service.

(4)  Any part-time school employee who has an individual retirement account pursuant to the Federal act of September 2, 1974 (Public Law 93-406, 88 Stat. 829), known as the Employee Retirement Income Security Act of 1974.

(b)  Prohibited membership.--The school employees categorized in subsection (a)(1) and (2) shall not have the right to elect membership in the system.

(c)  Optional membership.--The school employees categorized in subsection (a)(3) and, if otherwise eligible, subsection

(a)(4) shall have the right to elect membership in the system. Once such election is exercised, membership shall commence from the original date of eligibility and shall continue until the termination of such service.

(July 9, 1976, P.L.965, No.189, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (a)(2).

1991 Amendment.  Act 23 amended subsec. (a).

Part-Time Employees.  See section 4(4) of Act 96 of 1975 in the appendix to this title for the effective date of provisions relating to membership of part-time employees.

Cross References.  Section 8301 is referred to in section 8304 of this title; section 5303.2 of Title 71 (State Government).



Section 8302 - Credited school service



Section 8303 - Eligibility points for retention and reinstatement of service credits

§ 8303.  Eligibility points for retention and reinstatement of service credits.

(a)  Accrued credited service.--Eligibility points shall be computed in accordance with section 8306 (relating to eligibility points) with respect to all credited service accrued as of the effective date of this part.

(b)  Future school service.--Every active member of the system shall accrue an eligibility point for each year of school service rendered subsequent to the effective date of this part.

(c)  Purchase of previous creditable service.--Every active member of the system or a multiple service member who is an active member of the State Employees' Retirement System on or after the effective date of this part may purchase credit and receive eligibility points:

(1)  as a member of Class T-C, Class T-E or Class T-F for previous creditable school service or creditable nonschool service; or

(2)  as a member of Class T-D for previous creditable school service, provided the member elects to become a Class T-D member pursuant to section 8305.1 (relating to election to become a Class T-D member);

upon written agreement by the member and the board as to the manner of payment of the amount due for credit for such service; except, that any purchase for reinstatement of service credit shall be for all service previously credited.

(d)  Purchase of previous noncreditable service.--Class T-C and Class T-D members who are active members on the effective date of this subsection shall have three years from the effective date of this subsection to file a written application with the board to purchase any previous noncreditable school service. Class T-C and Class T-D members who are not active members on the effective date of this subsection but who become active members after the effective date of this subsection and Class T-E and class T-F members shall have 365 days from entry into the system to file a written application with the board to purchase any previous noncreditable school service.

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment.  Act 120 amended subsec. (c) and added (d).

Effective Date of Provisions.  See section 4(1) of Act 96 of 1975 in the appendix to this title for the effective date of provisions relating to the purchase of credit for previous service.



Section 8303.1 - Waiver of adjustments



Section 8304 - Creditable nonschool service



Section 8305 - Classes of service

§ 8305.  Classes of service.

(a)  Class T-C membership.--A school employee who is a member of Class T-C on the effective date of this part or who becomes a member of the system subsequent to the effective date of this part shall be classified as a Class T-C member, provided the school employee does not become a member of Class T-D pursuant to subsection (c).

(b)  Other class membership.--A school employee who is a member of a class of service other than Class T-C on the effective date of this part may elect to become a member of Class T-C or Class T-D or may retain his membership in such other class until the service is discontinued or he elects to become a full coverage member or elects to purchase credit for previous school or creditable nonschool service. Any service thereafter shall be credited as Class T-C or T-D service as applicable.

(c)  Class T-D membership.--

(1)  A person who becomes a school employee and an active member, or a person who becomes a multiple service member who is a State employee and a member of the State Employees' Retirement System, on or after the effective date of this subsection shall be classified as a Class T-D member upon payment of regular member contributions. Any prior school service credited as Class T-C service shall be credited as Class T-D service, subject to the limitations contained in paragraph (4).

(2)  A school employee who, on the day before and on the effective date of this subsection, is either an active member or an inactive member shall be classified as a Class T-D member and receive credit for Class T-D service performed on or after the effective date of this subsection upon payment of regular member contributions, provided the school employee elects to become a Class T-D member pursuant to section 8305.1 (relating to election to become a Class T-D member). A school employee who becomes a Class T-D member shall also receive Class T-D service credit for all Class T-C school service performed before the effective date of this subsection, subject to the limitations contained in paragraph (4).

(3)  A former school employee who, on the effective date of this subsection, is a multiple service member who is a State employee and a member of the State Employees' Retirement System shall receive Class T-D service credit for all Class T-C school service performed before the effective date of this subsection, subject to the limitations contained in paragraph (4), provided the former school employee elects to become a Class T-D member pursuant to section 8305.1.

(4)  (i)  School service performed as Class T-C service before the effective date of this subsection shall be credited as Class T-D service only upon completion of all acts necessary for the school service to be credited as Class T-C service had this subsection not been enacted.

(ii)  A person who is not a school employee or a State employee on June 30, 2001, and July 1, 2001, and who has previous school service shall not receive Class T-D service credit for school service performed before July 1, 2001, until the person becomes an active member or an active member of the State Employees' Retirement System and a multiple service member and earns three eligibility points by performing credited school service or State service after June 30, 2001. This subparagraph does not apply to a disability annuitant who returns to school service after June 30, 2001, upon termination of the disability annuity.

(d)  Class T-E membership.--Notwithstanding any other provision, a person who first becomes a school employee and an active member, or a person who first becomes a multiple service member who is a State employee and a member of the State Employees' Retirement System, on or after the effective date of this subsection shall be classified as a Class T-E member upon payment of regular member contributions and the shared-risk contributions.

(e)  Class T-F membership.--Notwithstanding any other provision, a person who first becomes a school employee and an active member, or a person who first becomes a multiple service member who is a State employee and a member of the State Employees' Retirement System, on or after the effective date of this subsection and who is eligible to become a Class T-E member shall have the right to elect into Class T-F membership, provided the person elects to become a Class T-F member pursuant to section 8305.2 (relating to election to become a Class T-F member), upon written election filed with the board and payment of regular member contributions and the shared-risk contributions.

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment.  Act 120 added subsecs. (d) and (e).

Cross References.  Section 8305 is referred to in sections 8304, 8346 of this title.



Section 8305.1 - Election to become a Class T-D member



Section 8305.2 - Election to become a Class T-F member



Section 8306 - Eligibility points



Section 8307 - Eligibility for annuities



Section 8308 - Eligibility for vesting



Section 8309 - Eligibility for death benefits



Section 8310 - Eligibility for refunds



Section 8311 - Eligibility for early retirement



Section 8312 - Eligibility for special early retirement



Section 8313 - Eligibility for limited early retirement



Section 8321 - Regular member contributions for current service

SUBCHAPTER B

CONTRIBUTIONS

Sec.

8321.  Regular member contributions for current service.

8322.  Joint coverage member contributions.

8322.1. Pickup contributions.

8323.  Member contributions for creditable school service.

8324.  Contributions for purchase of credit for creditable nonschool service and noncreditable school service.

8325.  Incomplete payments.

8325.1. Annual compensation limit under IRC § 401(a)(17).

8326.  Contributions by the Commonwealth.

8327.  Payments by employers.

8328.  Actuarial cost method.

8329.  Payments on account of social security deductions from appropriations.

8330.  Appropriations by the Commonwealth.

§ 8321.  Regular member contributions for current service.

(a)  General.--Regular member contributions shall be made to the fund on behalf of each active member for current service except for any period of current service in which the making of such contributions has ceased solely by reason of any provision of this part relating to the limitations under IRC § 401(a)(17) or 415(b).

(b)  Class T-E and Class T-F shared-risk contributions.--Commencing with the annual actuarial valuation performed under section 8502(j) (relating to administrative duties of board), for the period ending June 30, 2014, and every three years thereafter, the board shall compare the actual investment rate of return, net of fees, to the annual interest rate adopted by the board for the calculation of the normal contribution rate, based on the market value of assets, for the prior ten-year period. If the actual investment rate of return, net of fees, is less than the annual interest rate adopted by the board by an amount of 1% or more, the shared-risk contribution rate of Class T-E and T-F members will increase by .5%. If the actual investment rate of return, net of fees, is equal to or exceeds the annual interest rate adopted by the board, the shared-risk contributions rate of Class T-E and T-F members will decrease by .5%. Class T-E and T-F members will contribute at the total member contribution rate in effect when they are hired. The total member contribution rate for Class T-E members shall not be less than 7.5%, nor more than 9.5%. The total member contribution rate for Class T-F members shall not be less than 10.3%, nor more than 12.3%. Notwithstanding this subsection, if the system's actuarial funded status is 100% or more as of the date used for the comparison required under this subsection, as determined in the current annual actuarial valuation, the shared-risk contribution rate shall be zero. In the event that the annual interest rate adopted by the board for the calculation of the normal contribution rate is changed during the period used to determine the shared-risk contribution rate, the board, with the advice of the actuary, shall determine the applicable rate during the entire period, expressed as an annual rate.

(1)  Until the system has a ten-year period of investment rate of return experience following the effective date of this subsection, the look-back period shall begin not earlier than the effective date of this subsection.

(2)  For any fiscal year in which the employer contribution rate is lower than the final contribution rate under section 8328(h) (relating to actuarial cost method), the total member contribution rate for Class T-E and T-F members shall be prospectively reset to the basic contribution rate.

(3)  There shall be no increase in the member contribution rate if there has not been an equivalent increase to the employer contribution rate over the previous three-year period.

(July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120)

2010 Amendment.  Act 120 amended the entire section, effective July 1, 2011, as to subsec. (b) and immediately as to the remainder of the section. See section 21 of Act 120 in the appendix to this title for special provisions relating to changes in accrued liability of Public School Employees' Retirement System.

Class T-B Members.  See section 3(3) of Act 96 of 1975 in the appendix to this title for the continuation of rights of members of Class T-B under former provisions of law relating to contributions for current service.

Cross References.  Section 8321 is referred to in sections 8322, 8322.1, 8502, 8536 of this title; section 4104 of Title 71 (State Government).



Section 8322 - Joint coverage member contributions



Section 8322.1 - Pickup contributions



Section 8323 - Member contributions for creditable school service



Section 8324 - Contributions for purchase of credit for creditable nonschool service and noncreditable school service



Section 8325 - Incomplete payments



Section 8325.1 - Annual compensation limit under IRC § 401(a)(17)



Section 8326 - Contributions by the Commonwealth



Section 8327 - Payments by employers

§ 8327.  Payments by employers.

(a)  General rule.--Each employer, including the Commonwealth as employer of employees of the Department of Education, State-owned colleges and universities, Thaddeus Stevens College of Technology, Western Pennsylvania School for the Deaf, Scotland School for Veterans' Children, and the Pennsylvania State University, shall make payments to the fund each quarter in an amount equal to one-half the sum of the percentages, as determined under section 8328 (relating to actuarial cost method), applied to the total compensation during the pay periods in the preceding quarter of all its employees who were members of the system during such period, including members on activated military service leave. In the event a member on activated military service leave does not return to service for the necessary time or receives an undesirable, bad conduct or dishonorable discharge or does not elect to receive credit for activated military service under section 8302(b.1)(3) (relating to credited school service), the contributions made by the employer on behalf of such member shall be returned with valuation interest upon application by the employer.

(b)  Deduction from appropriations.--

(1)  To facilitate the payment of amounts due from any employer to the fund through the State Treasurer and to permit the exchange of credits between the State Treasurer and any employer, the Secretary of Education and the State Treasurer shall cause to be deducted and paid into the fund from the amount of any moneys due to any employer on account of any appropriation for schools or other purposes amounts equal to the employer and pickup contributions which an employer is required to pay to the fund, as certified by the board, and as remains unpaid on the date such appropriations would otherwise be paid to the employer. Such amount shall be credited to the appropriate accounts in the fund.

(2)  To facilitate the payments of amounts due from any charter school, as defined in Article XVII-A of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, to the fund through the State Treasurer and to permit the exchange of credits between the State Treasurer and any employer, the Secretary of Education and the State Treasurer shall cause to be deducted and paid into the fund from any funds appropriated to the Department of Education for basic education of the chartering school district of a charter school and public school employees' retirement contributions amounts equal to the employer and pickup contributions which a charter school is required to pay to the fund, as certified by the board, and as remains unpaid on the date such appropriations would otherwise be paid to the  chartering school district or charter school. Such amounts shall be credited to the appropriate accounts in the fund. Any reduction in payments to a chartering school district made pursuant to this section shall be deducted from the amount due to the charter school district pursuant to the Public School Code of 1949.

(c)  Payments by employers after June 30, 1995.--After June 30, 1995, each employer, including the Commonwealth as employer of employees of the Department of Education, State-owned colleges and universities, Thaddeus Stevens College of Technology, Western Pennsylvania School for the Deaf, Scotland School for Veterans' Children and The Pennsylvania State University, shall make payments to the fund each quarter in an amount computed in the following manner:

(1)  For an employer that is a school entity, the amount shall be the sum of the percentages as determined under section 8328 applied to the total compensation during the pay periods in the preceding quarter of all employees who were active members of the system during such period, including members on activated military service leave. In the event a member on activated military service leave does not return to service for the necessary time or receives an undesirable, bad conduct or dishonorable discharge or does not elect to receive credit for activated military service under section 8302(b.1)(3), the contribution made by the employer on behalf of such member shall be returned with valuation interest upon application by the employer.

(2)  For an employer that is not a school entity, the amount computed under subsection (a).

(3)  For any employer, whether or not a school entity, in computing the amount of payment due each quarter, there shall be excluded from the total compensation referred to in this subsection and subsection (a) any amount of compensation of a noneligible member on the basis of which member contributions have not been made by reason of the limitation under IRC § 401(a)(17). Any amount of contribution to the fund paid by the employer on behalf of a noneligible member on the basis of compensation which was subject to exclusion from total compensation in accordance with the provisions of this paragraph shall, upon the board's determination or upon application by the employer, be returned to the employer with valuation interest.

(June 13, 1985, P.L.40, No.19, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. July 1, 1995; Dec. 20, 1995, P.L.689, No.77, eff. July 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment.  Act 120 amended subsecs. (a) and (c).

2001 Amendment.  Act 9 amended subsec. (b).

1994 Amendment.  See section 18 of Act 29 in the appendix to this title for special provisions relating to applicability to 1995-1996 and succeeding school years.

2009 Partial Repeal.  Section 7 of Act 50 of 2009 provided that section 8327 is repealed insofar as it is inconsistent with Act 50.

References in Text.  Section 14 of Act 57 of 1997 provided that a statutory reference to the Thaddeus Stevens State School of Technology, referred to in subsecs. (a) and (c), shall be deemed to be a reference to the Thaddeus Stevens College of Technology.

Cross References.  Section 8327 is referred to in sections 8502, 8506, 8535 of this title.



Section 8328 - Actuarial cost method



Section 8329 - Payments on account of social security deductions from appropriations



Section 8330 - Appropriations by the Commonwealth



Section 8341 - Return of accumulated deductions

SUBCHAPTER C

BENEFITS

Sec.

8341.  Return of accumulated deductions.

8342.  Maximum single life annuity.

8343.  Reduction of annuities on account of social security old-age insurance benefits.

8344.  Disability annuities.

8345.  Member's options.

8346.  Termination of annuities.

8347.  Death benefits.

8348.  Supplemental annuities.

8348.1. Additional supplemental annuities.

8348.2. Further additional supplemental annuities.

8348.3. Supplemental annuities commencing 1994.

8348.4. Special supplemental postretirement adjustment.

8348.5. Supplemental annuities commencing 1998.

8348.6. Supplemental annuities commencing 2002.

8348.7. Supplemental annuities commencing 2003.

8349.  Payment of benefits.

§ 8341.  Return of accumulated deductions.

Any member upon termination of service may, in lieu of all benefits payable under this chapter to which he may be entitled, elect to receive his accumulated deductions.

Cross References.  Section 8341 is referred to in sections 8345, 8505.1 of this title.



Section 8342 - Maximum single life annuity



Section 8343 - Reduction of annuities on account of social security old-age insurance benefits



Section 8344 - Disability annuities



Section 8345 - Member's options



Section 8346 - Termination of annuities



Section 8347 - Death benefits



Section 8348 - Supplemental annuities

§ 8348.  Supplemental annuities.

(a)  General rule.--Every annuitant who is in receipt of a superannuation, withdrawal or disability annuity, shall continue to receive such annuity and beginning July 1, 1979, any annuitant who retired on or prior to July 1, 1978, shall receive a cost-of-living supplement determined as a percentage applied to the retirement annuity as of June 30, 1979. Such cost-of-living supplement shall be payable under the same terms and conditions as provided under the option plan in effect as of June 30, 1979.

(b)  Cost-of-living adjustment factors.--The percentage which is to be applied in the determination of the cost-of-living supplements shall be determined on the basis of the effective date of retirement payable on the first $12,000 of annuity received per year. The applicable percentage factors are:

Effective date of retirement

Percentage factor

After July 1, 1977 through July 1, 1978

5%

After July 1, 1976 through July 1, 1977

10%

After July 1, 1975 through July 1, 1976

13%

After July 1, 1974 through July 1, 1975

20%

After July 1, 1973 through July 1, 1974

27%

On or prior to July 1, 1973

31%

(c)  Withdrawal annuitants.--The cost-of-living supplement as determined in subsection (b) shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following his attainment of superannuation age.

(d)  Disability annuitants.--(Repealed).

(e)  Supplement enacted after death of member.--No supplement enacted after the death of the member shall be payable to the beneficiary or survivor annuitant of such deceased former school employee, except when the effective date of the supplement shall predate the death of the member by virtue of retroactivity of the supplement.

(Dec. 18, 1979, P.L.566, No.130, eff. imd.; July 12, 1981, P.L.261, No.87, eff. imd.)

1981 Amendment.  Act 87 amended subsec. (e), retroactive to July 1, 1979.

1979 Amendment.  Act 130 amended subsecs. (a) and (b) and repealed subsec. (d).

Joint Legislative Committee.  See section 3 of Act 130 of 1979 in the appendix to this title for special provisions relating to the biennial organization of a joint legislative committee to study cost-of-living supplements accruing under section 8348.

Annuities of Former Teachers.  See section 3(4) of Act 96 of 1975 in the appendix to this title for special provisions relating to the continuation of rights of former teachers to minimum benefits under former provisions of law.

Cross References.  Section 8348 is referred to in sections 8328, 8343, 8348.2, 8348.3, 8348.5, 8348.6, 8348.7, 8525 of this title.



Section 8348.1 - Additional supplemental annuities



Section 8348.2 - Further additional supplemental annuities



Section 8348.3 - Supplemental annuities commencing 1994



Section 8348.4 - Special supplemental postretirement adjustment



Section 8348.5 - Supplemental annuities commencing 1998



Section 8348.6 - Supplemental annuities commencing 2002



Section 8348.7 - Supplemental annuities commencing 2003



Section 8349 - Payment of benefits






Chapter 85 - Administration and Miscellaneous Provisions

Section 8501 - Public School Employees' Retirement Board

CHAPTER 85

ADMINISTRATION AND MISCELLANEOUS PROVISIONS

Subchapter

A.  Administration

B.  Retirement Fund and Accounts

C.  Miscellaneous Provisions

Enactment.  Chapter 85 was added October 2, 1975, P.L.298, No.96, effective immediately.

SUBCHAPTER A

ADMINISTRATION

Sec.

8501.  Public School Employees' Retirement Board.

8502.  Administrative duties of board.

8502.1. Health insurance (Deleted by amendment).

8502.2. Health insurance.

8503.  Duties of board to advise and report to employers and members.

8504.  Duties of board to report to State Employees' Retirement Board.

8505.  Duties of board regarding applications and elections of members.

8505.1. Installment payments of accumulated deductions.

8506.  Duties of employers.

8507.  Rights and duties of school employees and members.

8508.  Rights and duties of annuitants.

8509.  Health insurance premium assistance program.

§ 8501.  Public School Employees' Retirement Board.

(a)  Status and membership.--The board shall be an independent administrative board and shall consist of 15 members: the Secretary of Education, ex officio; the State Treasurer, ex officio; two Senators; two members of the House of Representatives; the executive secretary of the Pennsylvania School Boards Association, ex officio; two to be appointed by the Governor, at least one of whom shall not be a school employee or an officer or employee of the State; three to be elected by the active professional members of the system from among their number; one to be elected by annuitants from among their number; one to be elected by the active nonprofessional members of the system from among their number; and one to be elected by members of Pennsylvania public school boards from among their number. The appointments made by the Governor shall be confirmed by the Senate and each election shall be conducted in a manner approved by the board. The terms of the appointed and nonlegislative elected members shall be three years. The members from the Senate shall be appointed by the President pro tempore of the Senate and shall consist of one member from the majority and one member from the minority. The members from the House of Representatives shall be appointed by the Speaker of the House of Representatives and shall consist of one member from the majority and one member from the minority. The legislative members shall serve on the board for the duration of their legislative terms and shall continue to serve until 30 days after the convening of the next regular session of the General Assembly after the expiration of their respective legislative terms or until a successor is appointed for the new term, whichever occurs first. The chairman of the board shall be elected by the board members. Each ex officio member of the board and each legislative member of the board may appoint a duly authorized designee to act in his stead.

(b) Vacancies.--A vacancy occurring during the term of any member shall be filled for the unexpired term by a successor appointed or elected as the case may be in the same manner as his predecessor.

(c)  Oath of office.--Each member of the board shall take an oath of office that he will, so far as it devolves upon him, diligently and honestly administer the affairs of said board and that he will not knowingly violate or willfully permit to be violated any of the provisions of law applicable to this part. Such oath shall be subscribed by the member making it and certified by the officer before whom it is taken and shall be immediately filed in the office of the Secretary of the Commonwealth.

(d)  Compensation and expenses.--The members of the board who are members of the system shall serve without compensation. Members of the board who are members of the system and who are employed by a governmental entity shall not suffer loss of salary or wages through serving on the board. The board, on request of the employer of any member of the board who is an active professional or nonprofessional member of the system, may reimburse such employer for the salary or wages of the member, or for the cost of employing a substitute for such member, while the member is necessarily absent from employment to execute the duties of the board. The members of the board who are not members of either the school system or the State Employees' Retirement System may be paid $100 per day when attending meetings and all board members shall be reimbursed for any necessary expenses. However, when the duties of the board as mandated are not executed, no compensation or reimbursement for expenses of board members shall be paid or payable during the period in which such duties are not executed.

(e)  Corporate power and legal advisor.--For the purposes of this part, the board shall possess the power and privileges of a corporation. The Attorney General of the Commonwealth shall be the legal advisor of the board.

(June 25, 1982, P.L.647, No.183, eff. 60 days; Oct. 21, 1988, P.L.844, No.112, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment.  Act 9 amended subsecs. (a) and (b).

1988 Amendment.  Act 112 amended subsec. (d).

Transfer of Functions.  The powers and duties of the Attorney General and the Department of Justice contained in section 8501(e) were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.



Section 8502 - Administrative duties of board

§ 8502.  Administrative duties of board.

(a)  Employees.--

(1)  Effective 30 days after the effective date of this paragraph, the positions of secretary, assistant secretary and investment professional shall be placed under the unclassified service provisions of the act of August 5, 1941 (P.L.752, No.286), known as the Civil Service Act, as those positions are vacated. All other positions of the board shall be placed in either the classified or unclassified service according to the definition of the terms under the Civil Service Act.

(2)  Notwithstanding any other provision of law, the compensation of investment professionals shall be established by the board. The compensation of all other officers and employees of the board who are not covered by a collective bargaining agreement shall be established by the board consistent with the standards of compensation established by the Executive Board of the Commonwealth.

(b)  Professional personnel.--The board shall contract for the services of a chief medical examiner, an actuary, investment advisors, counselors, an investment coordinator, and such other professional personnel as it deems advisable.

(c)  Expenses.--The board shall, through the Governor, submit to the General Assembly annually a budget covering the administrative expenses of this part. Such expenses as approved by the General Assembly in an appropriation bill shall be paid from investment earnings of the fund. Concurrently with its administrative budget, the board shall also submit to the General Assembly annually a list of proposed expenditures which the board intends to pay through the use of directed commissions, together with a list of the actual expenditures from the past year actually paid by the board through the use of directed commissions. All such directed commission expenditures shall be made by the board for the exclusive benefit of the system and its members.

(d)  Meetings.--The board shall hold at least six regular meetings annually and such other meetings as it may deem necessary.

(e)  Records.--

(1)  The board shall keep a record of all its proceedings which shall be open to inspection by the public, except as otherwise provided in this part or by other law.

(2)  Any record, material or data received, prepared, used or retained by the board or its employees, investment professionals or agents relating to an investment shall not constitute a public record subject to public inspection under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, if, in the reasonable judgment of the board, the inspection would:

(i)  in the case of an alternative investment or alternative investment vehicle involve the release of sensitive investment or financial information relating to the alternative investment or alternative investment vehicle which the fund was able to obtain only upon agreeing to maintain its confidentiality;

(ii)  cause substantial competitive harm to the person from whom sensitive investment or financial information relating to the investment was received; or

(iii)  have a substantial detrimental impact on the value of an investment to be acquired, held or disposed of by the fund, or would cause a breach of the standard of care or fiduciary duty set forth in this part.

(3)  (i)  The sensitive investment or financial information excluded from inspection under paragraph (2)(i), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once the board is no longer required by its agreement to maintain confidentiality.

(ii)  The sensitive investment or financial information excluded from inspection under paragraph (2)(ii), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once:

(A)  the inspection no longer causes substantial competitive harm to the person from whom the information was received; or

(B)  the entity in which the investment was made is liquidated;

whichever is later.

(iii)  The sensitive investment or financial information excluded from inspection under paragraph (2)(iii), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once:

(A)  the inspection no longer has a substantial detrimental impact on the value of an investment of the fund and would not cause a breach of the standard of care or fiduciary duty set forth in this part; or

(B)  the entity in which the investment was made is liquidated;

whichever is later.

(4)  Except for the provisions of paragraph (3), nothing in this subsection shall be construed to designate any record, material or data received, prepared, used or retained by the board or its employees, investment professionals or agents relating to an investment as a public record subject to public inspection under the Right-to-Know Law.

(5)  Notwithstanding the provisions of this subsection, the following information regarding an alternative investment vehicle shall be subject to public inspection under the Right-to-Know Law:

(i)  The name, address and vintage year of the alternative investment vehicle.

(ii)  The identity of the manager of the alternative investment vehicle.

(iii)  The dollar amount of the commitment made by the system to the alternative investment vehicle.

(iv)  The dollar amount of cash contributions made by the system to the alternative investment vehicle since inception.

(v)  The dollar amount of cash distributions received by the system from the alternative investment vehicle since inception.

(vi)  The net internal rate of return of the alternative investment vehicle since inception, provided that the system shall not be required to disclose the net internal rate of return under circumstances in which, because of the limited number of portfolio assets remaining in the alternative investment vehicle, the disclosure could reveal the values of specifically identifiable remaining portfolio assets to the detriment of the alternative investment.

(vii)  The aggregate value of the remaining portfolio assets attributable to the system's investment in the alternative investment vehicle, provided that the system shall not be required to disclose the value under circumstances in which, because of the limited number of portfolio assets remaining in the alternative investment vehicle, the disclosure could reveal the values of specifically identifiable remaining portfolio assets to the detriment of the alternative investment.

(viii)  The dollar amount of total management fees and costs paid to the alternative investment vehicle by the system on an annual fiscal year-end basis.

(f)  Functions.--The board shall perform such other functions as are required for the execution of this part and shall have the right to inspect the employment records of employers.

(g)  Performance of employer duties.--In the event the employer fails to comply with the procedures as mandated in section 8506 (relating to duties of employers), the board shall perform such duties and bill the employer who shall pay for the cost of same. In the event the employer is delinquent in payment of contributions in accordance with section 8327 (relating to payments by employers), the board shall notify the Secretary of Education and the State Treasurer of such delinquency.

(h)  Regulations and procedures.--The board shall, with the advice of the Attorney General and the actuary, adopt and promulgate rules and regulations for the uniform administration of the system. The actuary shall approve in writing all computational procedures used in the calculation of contributions and benefits, and the board shall by resolution adopt such computational procedures, prior to their application by the board. Such rules, regulations and computational procedures as so adopted from time to time and as in force and effect at any time, together with such tables as are adopted and published pursuant to subsection (j) as necessary for the calculation of annuities and other benefits, shall be as effective as if fully set forth in this part. Any actuarial assumption specified in or underlying any such rule, regulation or computational procedure and utilized as a basis for determining any benefit shall be applied in a uniform manner.

(i)  Data.--The board shall keep in convenient form such data as are stipulated by the actuary in order that an annual actuarial valuation of the various accounts can be completed within six months of the close of each fiscal year. The board shall have final authority over the means by which data is collected, maintained and stored and in so doing shall protect the rights of its membership as to privacy and confidentiality.

(j)  Actuarial investigation and valuation.--The board shall have the actuary make an annual valuation of the various accounts within six months of the close of each fiscal year. In the fiscal year 1975 and in every fifth year thereafter, the board shall have the actuary conduct an actuarial investigation and evaluation of the system based on data including the mortality, service, and compensation experience provided by the board annually during the preceding five years concerning the members and beneficiaries. The board shall by resolution adopt such tables as are necessary for the actuarial valuation of the fund and calculation of contributions, annuities, and other benefits based on the reports and recommendations of the actuary. Within 30 days of their adoption, the secretary of the board shall cause those tables which relate to the calculation of annuities and other benefits to be published in the Pennsylvania Bulletin in accordance with the provisions of 45 Pa.C.S. § 725(a) (relating to additional contents of Pennsylvania Bulletin) and, unless the board specifies therein a later effective date, such tables shall become effective on such publication. The board shall include a report on the significant facts, recommendations and data developed in each five-year actuarial investigation and evaluation of the system in the annual financial statement published pursuant to the requirements of subsection (n) for the fiscal year in which such investigation and evaluation were concluded.

(k)  Certification of employer contributions.--The board shall, each year in addition to the itemized budget required under section 8330 (relating to appropriations by the Commonwealth), certify to the employers and the Commonwealth the employer contribution rate expressed as a percentage of members' payroll necessary for the funding of prospective annuities for active members and the annuities of annuitants, and certify the rates and amounts of the normal contributions as determined pursuant to section 8328(b) (relating to actuarial cost method), accrued liability contributions as determined pursuant to section 8328(c), supplemental annuities contribution rate as determined pursuant to section 8328(d), the experience adjustment factor as determined pursuant to section 8328(e), premium assistance contributions as determined pursuant to section 8328(f), the costs added by legislation as determined pursuant to section 8328(i), the actuarial required contribution rate as determined pursuant to section 8328(i), the collared contribution rate as determined pursuant to section 8328(g), the final contribution rate as determined pursuant to section 8328(h) and the shared-risk contribution rate as determined under section 8321(b) (relating to regular member contributions for current service), which shall be paid to the fund and credited to the appropriate accounts. These certifications shall be regarded as final and not subject to modification by the Secretary of the Budget.

(l)  Commonwealth payments.--The board shall within 30 days following the end of each quarter determine the amount due to the fund from the Commonwealth during that quarter and submit at that time a requisition for the amount determined to be due from the Commonwealth to the State Treasurer.

(m)  Member contributions and interest.--The board shall cause each member's contributions, including payroll deductions, pickup contributions and all other payments, including, but not limited to, amounts collected by the State Employees' Retirement System for the reinstatement of previous school service or creditable nonschool service and amounts paid to return benefits paid after the date of return to school service or entering State service representing lump sum payments made pursuant to section 8345(a)(4)(iii) (relating to member's options) and member's annuity payments, but not including other benefits returned pursuant to section 8346(a.1) (relating to termination of annuities), to be credited to the account of such member and shall pay all such amounts into the fund. Such contributions shall be credited with statutory interest until date of termination of service, except in the case of a vestee, who shall have such interest credited until the effective date of retirement or until the return of his accumulated deductions, if he so elects; and in the case of a multiple service member who shall have such interest credited until termination of service in both the school and the State systems.

(n)  Annual financial statement.--The board shall prepare and have published, on or before January 1 of each year, a financial statement as of the fiscal year ending June 30 of the previous year showing the condition of the fund and the various accounts, including, but not limited to, the board's accrual and expenditure of directed commissions, and setting forth such other facts, recommendations and data as may be of use in the advancement of knowledge concerning annuities and other benefits provided by this part. The board shall submit said financial statement to the Governor and shall make copies available to the employers for the use of the school employees and the public.

(o)  Independent audit.--The board shall provide for an annual audit of the system by an independent certified public accounting firm, which audit shall include the board's accrual and expenditure of directed commissions.

(p)  Transfer of employer contributions.--The board shall, upon receipt of a written request from a public employee retirement system of a county of the third class and upon receipt of written verification that a member of the fund who withdrew contributions upon termination of employment will deposit the employee's contributions with the retirement system of a county of the third class, transfer, within 30 days, to the retirement system of the county of the third class the full amount of employer contributions and the accumulated interest on such contributions credited to the former member's account. This subsection shall apply only where the transfer of employment from the public school district to the county was not voluntary on the part of the employee.

(June 25, 1982, P.L.647, No.183, eff. 60 days; July 22, 1983, P.L.104, No.31, eff. imd.; Feb. 9, 1984, P.L.25, No.10, eff. imd.; Dec. 19, 1984, P.L.1191, No.226, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. 60 days; Apr. 2, 1998, P.L.229, No.41, eff. imd.; June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 9, 2006, P.L.1371, No.148, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. July 1, 2011)

2010 Amendment.  Act 120 amended subsec. (k).

2006 Amendment.  Act 148 amended subsec. (e). See sections 3, 4, 5 and 6 of Act 148 in the appendix to this title for special provisions relating to authority of Auditor General, construction of law, application of law and fees.

2001 Amendment.  Act 9 amended subsec. (m). See section 31 of Act 9 in the appendix to this title for special provisions relating to recertification to Budget Secretary and employers.

1998 Amendments.  Act 41 amended subsec. (a) and Act 88 amended subsec. (a).

1995 Amendment.  Act 77 amended subsecs. (h) and (j).

Transfer of Functions.  The powers and duties of the Attorney General and the Department of Justice contained in section 8502(h) were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.

Special Provisions in Appendix.  See section 18 of Act 38 of 2002 in the appendix to this title for special provisions relating to recertification to Budget Secretary and employers.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (e)(2), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 8502 is referred to in section 8321 of this title.



Section 8502.1 - Health insurance (Deleted by amendment)



Section 8502.2 - Health insurance



Section 8503 - Duties of board to advise and report to employers and members



Section 8504 - Duties of board to report to State Employees' Retirement Board



Section 8505 - Duties of board regarding applications and elections of members



Section 8505.1 - Installment payments of accumulated deductions



Section 8506 - Duties of employers



Section 8507 - Rights and duties of school employees and members



Section 8508 - Rights and duties of annuitants



Section 8509 - Health insurance premium assistance program



Section 8521 - Management of fund and accounts



Section 8522 - Public School Employees' Retirement Fund



Section 8523 - Members' savings account



Section 8524 - State accumulation account



Section 8525 - Annuity reserve account



Section 8526 - Health insurance account



Section 8527 - Northern Ireland-related investments



Section 8531 - State guarantee



Section 8532 - State supervision



Section 8533 - Taxation, attachment and assignment of funds



Section 8533.1 - Approval of domestic relations orders



Section 8533.2 - Irrevocable beneficiary



Section 8533.3 - Irrevocable survivor annuitant



Section 8533.4 - Amendment of approved domestic relations orders



Section 8534 - Fraud and adjustment of errors



Section 8535 - Payments to school entities by Commonwealth



Section 8536 - Independent Fiscal Office study






Chapter 87 - Preliminary Provisions

Section 8701 - Short title of part



Section 8702 - Definitions






Chapter 89 - Group Health Insurance Program

Section 8901 - Administration



Section 8902 - Public School Retirees' Health Insurance Fund



Section 8903 - Management of fund






Chapter 91 - Miscellaneous Provisions

Section 9101 - Status of program relative to Public School Employees' Retirement Code

CHAPTER 91

MISCELLANEOUS PROVISIONS

Sec.

9101.  Status of program relative to Public School Employees' Retirement Code.

9102.  Construction of part.

Enactment.  Chapter 91 was added May 17, 2001, P.L.26, No.9, effective immediately.

§ 9101.  Status of program relative to Public School Employees' Retirement Code.

(a)  General rule.--The program shall be an approved health insurance program for purposes of section 8505(i) (relating to duties of board regarding applications and elections of members) and shall be an approved insurance carrier for purposes of section 8509 (relating to health insurance premium assistance program).

(b)  State guarantee.--The program shall not be subject to the provisions of section 8531 (relating to State guarantee).

(c)  Hold harmless.--Neither the Commonwealth nor the board, including their respective officers, directors and employees, shall be liable for any claims, demands, actions or liability of any nature, including, but not limited to, attorney fees and court costs, based upon or arising out of the operation of the program, whether incurred directly or indirectly. The eligible participants who enroll and participate in the program shall be deemed to agree, on behalf of themselves and their heirs, successors and assigns, to hold harmless the Commonwealth and the board, including their respective officers, directors and employees, from any claims, demands, actions or liability of any nature, whether directly or indirectly, including attorney fees and court costs, based upon or arising out of the operation of the program.

(d)  No recourse.--Under no circumstances shall the assets of the Commonwealth or those that comprise the Public School Employees' Retirement Fund as set forth in section 8522 (relating to Public School Employees' Retirement Fund) be liable for or used to pay any claims, demands, actions or liability of any nature, whether directly or indirectly, including, but not limited to, attorney fees and court costs, based upon or arising out of the operation of the program.

(e)  Reservation of immunities.--Nothing contained in this part shall be construed as a waiver of the Commonwealth's or board's immunities, defenses, rights or actions arising out of their sovereign status or from the Eleventh Amendment to the Constitution of the United States.



Section 9102 - Construction of part






Chapter 93 - Public Library Code

Section 9301 - Scope of chapter

PART VI

LIBRARIES

Subpart

A.  Public Libraries

B.  (Reserved)

Enactment.  Part VI was added November 1, 2012, P.L.1683, No.210, effective immediately.

SUBPART A

PUBLIC LIBRARIES

Chapter

93.  Public Library Code

Enactment.  Subpart A was added November 1, 2012, P.L.1683, No.210, effective immediately.

CHAPTER 93

PUBLIC LIBRARY CODE

Subchapter

A.  General Provisions

B.  Public Library System

C.  State Aid to Libraries

D.  Municipal Support for Libraries

E.  Miscellaneous Provisions

Enactment.  Chapter 93 was added November 1, 2012, P.L.  , No.210, effective immediately.

Special Provisions in Appendix.  See section 2 of Act 210 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

9301.  Scope of chapter.

9302.  Definitions.

§ 9301.  Scope of chapter.

This chapter relates to public libraries.



Section 9302 - Definitions

§ 9302.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advisory council."  The Advisory Council on Library Development established in section 9312 (relating to advisory council).

"Basic standards."  Standards promulgated by the State Librarian and approved by the advisory council which are essential and must be achieved by:

(1)  A local library to qualify for State aid under sections 9334 (relating to quality libraries aid) and 9336 (relating to equal distribution grants).

(2)  A branch library or a bookmobile to qualify for the State aid under section 9336.

"County library."  Any local library or division of a local library which derives income from the commissioners of the county for the express purpose of making its resources and services available without charge to all county residents and bringing direct library service to those residents not served by other local libraries located within the same county. For the purposes of this chapter, a local library operating a distinct county library division shall be considered as two agencies, a local library and county library, which are merged or conjoined.

"Department."  The Department of Education of the Commonwealth.

"Direct service area."  The municipality to which the governing body of a library is responsible for extending all its library services without charge.

"Financial effort."  The sum expended annually by a local library for the establishment, operation and maintenance of library services, which:

(1)  Derives from local taxes, gifts, endowments and other local sources, as may be provided under rules and regulations adopted by the advisory council.

(2)  Is used to determine eligibility for State aid.

"Financial effort equal to one-half mill."  The financial effort equal to one-half mill times the market value of taxable property, as determined by the State Tax Equalization Board, in the municipalities for which aid is claimed or in the direct service area of a local library, whichever is applicable.

"Financial effort equal to one-quarter mill."  The financial effort equal to one-quarter mill times the market value of taxable property, as determined by the State Tax Equalization Board, in the municipalities for which aid is claimed or in the direct service area of a local library, whichever is applicable.

"Internet."  The international nonproprietary computer network of both Federal and non-Federal interoperable packet-switched data networks.

"Library system."  A county-level or multicounty-level federation of at least two local libraries which:

(1)  Serves at least 25,000 people.

(2)  Has voluntarily agreed to participate in the federation.

(3)  Has delegated the policymaking functions to a system board of directors.

"Local government support."  Support from a municipality within a direct service area for the normal, recurring operating costs of a library or a library system serving that direct service area from appropriations, general purpose taxes, special library taxes or direct payment of any library expense. The term shall not include costs of shared services, in-kind costs or employment program costs.

"Local library."  Any free, public, nonsectarian library, whether established and maintained by a municipality or by a private association, corporation or group, which serves the informational, educational and recreational needs of all the residents of the area for which its governing body is responsible, by providing free access to:

(1)  An organized and currently useful collection of printed items and other materials, including free lending and reference services.

(2)  The services of a staff trained to recognize and provide for these needs.

"Locality."  Any city, borough, town, township or school district of the second, third or fourth class.

"Minimum standards."  Standards promulgated by the State Librarian and approved by the advisory council which must be achieved by a local library or library system to qualify for aid under section 9335 (relating to incentive for excellence aid).

"Municipal officers."  Any of the following:

(1)  The mayor and council of a city.

(2)  The mayor and council of a borough or town.

(3)  The commissioners or supervisors of a township.

(4)  The commissioners of a county.

(5)  The board of school directors of a school district of the second, third or fourth class.

"Municipality."  Any county or locality which establishes or maintains a local library.

"Per capita."  Amounts per person residing in the direct service area of the local library or library system determined on the basis of the most recent official United States Census report for purposes of calculating payment under sections 9334 (relating to quality libraries aid), 9335 (relating to incentive for excellence aid), 9338 (relating to district library center aid) and 9340 (relating to equalization aid).

"Surplus financial effort."  The financial effort which is in excess of $5 per capita for each person residing in the direct service area of the local library.



Section 9311 - State Library and State Librarian

SUBCHAPTER B

PUBLIC LIBRARY SYSTEM

Sec.

9311.  State Library and State Librarian.

9312.  Advisory council.

9313.  Statewide library resource centers.

9314.  District library centers.

9315.  Development of local libraries.

9316.  Acquisition of real property for library purposes.

9317.  County libraries and library taxes.

9318.  Local library governance.

9319.  Certification of library personnel.

9320.  Collaborative ventures.

§ 9311.  State Library and State Librarian.

(a)  Appointment of State Librarian.--The department shall appoint a suitably qualified State Librarian to exercise the powers and duties set forth in this section, who shall also serve as Deputy Secretary for Libraries.

(b)  Powers and duties.--The State Librarian shall have the power and duty to:

(1)  Control, direct, supervise and manage the State Library as an agency providing information and fostering continuing education in the State education program.

(2)  Maintain a law library as part of the State Library.

(3)  Maintain a definitive, organized collection of all Commonwealth publications in the State Library, receive copies of all publications of all agencies of the Commonwealth and provide for the distribution of those publications to other libraries.

(4)  Designate selected academic or local libraries within this Commonwealth as State government document depository libraries under criteria and regulations approved by:

(i)  The advisory council.

(ii)  The Joint Committee on Documents, in the case of documents published under the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(5)  Coordinate a Statewide system of local libraries.

(6)  Establish service standards for local libraries applying for aid under sections 9334 (relating to quality libraries aid) and 9335 (relating to incentive for excellence aid), which standards shall recognize and encourage the use and development of current and emerging technologies and concern the following:

(i)  Minimum standards for number and quality of library staff.

(ii)  Resources of books and other materials.

(iii)  Hours of operation.

(iv)  Continuing professional development.

(v)  Collections expenditures.

(vi)  Physical facilities.

(vii)  Accessibility, including physical and electronic access to library materials.

(7)  Advise local libraries, district library centers, Statewide library resource centers, municipalities and groups regarding:

(i)  The selection of books, cataloging and other details of library management.

(ii)  The location of new local libraries.

(iii)  Those items listed in paragraph (6).

(iv)  The best means of establishing and administering a library.

(8)  Inspect local libraries, district library centers and Statewide library resource centers and require reports in any manner that the State Librarian deems proper.

(9)  Purchase and maintain a general collection of books, periodicals, newspapers, maps, slides, films and other library materials for the use of State and local governments, libraries and the public generally.

(10)  Make available all library materials of the State Library for circulation to local libraries and the public generally under rules and regulations promulgated by the State Librarian.

(11)  Promote and demonstrate library services throughout this Commonwealth.

(12)  Collect, preserve and publish library statistics.

(13)  Study library problems throughout this Commonwealth and make the resultant findings available to all libraries within the State that request the findings.

(14)  Conduct and arrange training programs for and certify library personnel.

(15)  Whenever necessary, for the purpose of administering the library laws of this Commonwealth, act as arbiter in defining the direct service area of any library.

(16)  Receive funds allocated to the Commonwealth for library purposes by the Federal Government or private agencies and administer those funds in library maintenance, improvement or extension programs consistent with Federal and State library objectives.

(17)  Promote and support cooperation among the various types of libraries in Pennsylvania for the purpose of increasing the services and resources available through libraries.

(18)  Subject to approval by the advisory council, promulgate rules and regulations for the purpose of carrying out the library powers and duties that are imposed by law.

(c)  Restrictions on circulation.--The State Librarian may restrict the circulation of library materials from the State Library that are rare or used intensively in the State Library for reference or other purposes.

Cross References.  Section 9311 is referred to in section 9374 of this title.



Section 9312 - Advisory council

§ 9312.  Advisory council.

(a)  Creation.--The Advisory Council on Library Development is established and administered by the department.

(b)  Appointment by Governor.--The advisory council shall consist of 12 members appointed by the Governor, as follows:

(1)  Three trustees of local libraries.

(2)  Six professional librarians.

(3)  Three laypeople.

(c)  Ex officio members.--The Secretary of Education and the State Librarian shall be ex officio members of the advisory council.

(d)  Term of office.--Each member of the advisory council shall serve for four years, from the third Tuesday of January of the year in which he takes office or until his successor has been appointed and qualified.

(e)  Expenses.--Except for reimbursement for travel and other actual expenses incurred in the performance of his duties, each member of the advisory council shall serve without compensation.

(f)  Chairperson.--The Governor shall designate one member of the advisory council as chairperson.

(g)  Meetings.--The advisory council shall meet at least four times a year at such times and places as it shall determine.

(h)  Powers and duties.--The advisory council shall have the following powers and duties:

(1)  Advise the Governor and the Secretary of Education regarding the appointment of the State Librarian.

(2)  Advise and make recommendations to the Governor, the Secretary of Education and the State Librarian regarding the general policies and operations of the State Library and the State system of aid to libraries.

(3)  Constitute a board of appeal regarding disputes arising from decisions of the State Librarian which affect the amount of a library's State aid or a library's eligibility for State aid. In any appeal, the ex officio members of the advisory council shall not have voting rights, and a majority of the members of the advisory council shall determine the outcome of the appeal.

(4)  Aid in increasing public understanding of and formulating plans for furthering the purposes of this chapter.

(5)  Promulgate rules and regulations for the approval of plans for the use of State funds and for the process and procedure to appeal funding and eligibility decisions.

(6)  Approve or disapprove library district service areas which are recommended by the State Librarian.

Special Provisions in Appendix.  See section 2(5) of Act 210 of 2012 in the appendix to this title for special provisions relating to composition of advisory council.

Cross References.  Section 9312 is referred to in section 9302 of this title.



Section 9313 - Statewide library resource centers

§ 9313.  Statewide library resource centers.

(a)  Designation.--The State Librarian shall designate four Statewide library resource centers to be located at the following places:

(1)  Free Library of Philadelphia.

(2)  Pennsylvania State Library.

(3)  Pennsylvania State University Library.

(4)  Carnegie Library of Pittsburgh.

(b)  Powers and duties.--A Statewide library resource center shall:

(1)  Have the responsibility and power to acquire major research collections.

(2)  Make research collections available to the residents of this Commonwealth on a Statewide basis under rules and regulations promulgated by a board consisting of the head librarians of all Statewide library resource centers and under the chairmanship of the State Librarian.



Section 9314 - District library centers

§ 9314.  District library centers.

(a)  Designation.--With the approval of the advisory council, the State Librarian shall designate up to 30 libraries throughout this Commonwealth as district library centers which may include:

(1)  any local library;

(2)  any State college library;

(3)  the Pennsylvania State University Library; or

(4)  any privately supported college or university library which agrees to serve as a district library center.

(b)  Powers and duties.--A district library center may:

(1)  Coordinate the services of local libraries within the district library center system by contracting with a municipality or board of trustees or managers of a local library to become part of the system.

(2)  Provide direct library service without charge to all residents of the district.

(3)  Provide supplementary library services to all local libraries within the district.

(4)  Exchange or provide services with other district library centers or contract for the provision of library services with other district library centers.



Section 9315 - Development of local libraries

§ 9315.  Development of local libraries.

(a)  Vote on library tax; approval.--The qualified voters of a municipality shall determine at a special election whether to establish an annual special library tax on all taxable property of the municipality for the establishment of, maintenance of and aid to a local library under the following procedures:

(1)  Subject to paragraph (2), the municipal officers of a municipality may submit to the qualified voters the question of the library tax at any time.

(2)  If petitioned for by 3% of the number of individuals who voted in the last preceding general or municipal election, the municipal officers of a municipality shall submit to the qualified voters the question of the library tax.

(3)  A special election under this subsection shall be held at the time of the next general, municipal or primary election that occurs not less than 60 days from:

(i)  the date of the decision of the municipal officers to submit the question of the library tax; or

(ii)  the date of submission of the petition under paragraph (2).

(4)  If the majority of votes cast approves of the library tax, at the first meeting following the official announcement of the results of the election, the municipal officers shall:

(i)  Take the necessary steps to levy and collect the tax.

(ii)  Appoint a board of library directors to have exclusive control of the library and library tax revenue as provided in section 9318 (relating to local library governance).

(b)  Timing and amount of tax rate.--The following shall apply:

(1)  Subject to paragraph (2), the library tax established under this section shall be an annual tax which shall remain in effect until another vote is taken to change it.

(2)  The municipal officers of the municipality that have approved the library tax may increase the rate without submitting the question to the voters.

(c)  Levy and collection.--The library tax shall be levied and collected in the same manner as other taxes in the municipality and shall be in addition to all other taxes, unless the municipality incorporates the library tax in the general levy.

(d)  Use of tax proceeds.--The library tax may not be used for any purpose other than the establishment of, maintenance of and aid to a local library.

(e)  Contract for library service.--The following shall apply:

(1)  A municipality may contract with the managers or owners of an existing local library for public library service to the residents of the municipality, whether the library is located in the same or another municipality. The contract may be renewed as permitted by the terms of the contract.

(2)  The municipal officers of a municipality may make appropriations from current municipal revenue or moneys raised by the library tax to pay the contractual obligations under paragraph (1).

(3)  If a special library tax is levied, all income from the tax shall be used for the establishment of, maintenance of and aid to the local library with which the municipal officers have entered into contract.

(f)  Limitation on establishment of new libraries.--The following shall apply:

(1)  No new library may be established under the provisions of this chapter in any municipality where there is a local library which:

(i)  is open to the use of all the residents of the municipality; and

(ii)  meets the minimum standards recommended by the State Librarian as conditions for participation in State aid.

(2)  All State aid authorized under this chapter shall be given to an existing local library meeting the provisions of paragraph (1).

(g)  Multiple libraries in municipality.--If two or more libraries receive State aid from the same municipality and were established on or before July 20, 1917, any appropriation authorized by this chapter shall be divided between those libraries according to the terms of any agreement previously entered into between those libraries and approved by the State Librarian.



Section 9316 - Acquisition of real property for library purposes

§ 9316.  Acquisition of real property for library purposes.

(a)  Purchase or lease of real property.--A municipality may acquire lands and buildings for local library purposes by the:

(1)  purchase, setting apart or lease of lands and buildings or parts of buildings already owned by the municipality;

(2)  erection of buildings; or

(3)  alteration of existing buildings to make them suitable for local library purposes.

(b)  Acquisition costs.--A municipality may provide for the cost of an acquisition under subsection (a) in the same manner as other buildings are acquired for use for municipal purposes.

(c)  Use of library tax proceeds.--If a municipality has authorized a library tax, the directors of the library may remit any funds accumulated in excess of the necessary costs of establishing, maintaining or aiding the library to the municipal officers of the municipality, which funds shall be used for the purposes provided in subsection (a).

(d)  Taking of private property.--A municipality may, by ordinance or resolution, purchase, enter upon and appropriate private property within its limits for the purpose of erecting or enlarging public library buildings.

(e)  Board of viewers.--The court of common pleas shall appoint a board of viewers for the assessment of damages caused by the taking of private property for public library purposes if:

(1)  a petition is filed by the municipal officers or any interested person; and

(2)  the municipality and the owners of the private property cannot agree on the compensation to be paid for the property.

(f)  Viewing proceedings.--The proceedings before the board of viewers for the allowance of damages for property taken, injured or destroyed and the proceedings upon its report shall be as provided in other cases where such municipality appropriates private property for municipal purposes.

(g)  Bond issue.--The qualified voters of a municipality shall determine at a special election whether to execute a bonded indebtedness for purchasing grounds and erecting buildings for library purposes under the following procedures:

(1)  If petitioned for by 5% of the registered voters of a municipality, the municipal officers of a municipality shall submit to the qualified voters the question of execution of a bonded indebtedness.

(2)  A special election under this subsection shall be held at the time of the next general, municipal or primary election.



Section 9317 - County libraries and library taxes

§ 9317.  County libraries and library taxes.

(a)  Establishment prohibited in certain cases.--If a locality maintains a library that is not part of the direct service area of a county library, no county library may be established or maintained and no county library tax may be imposed unless, prior to establishment of any library tax, the municipal officers of that locality or the board of trustees or managers of any endowed or association library in that locality that was not established under this chapter or any of its predecessors have:

(1)  signified the intent by ordinance or resolution to become part of the direct service area of the county library and merge any existing library in the locality with the county library; or

(2)  contracted with the county commissioners as to the terms and conditions under which the existing library will become a part of the direct service area of the county library.

(b)  Use of books and other property.--Title to the books and other property of a library that is supported by a locality or any endowed library or association library in that locality that was not established under this chapter or its predecessors shall remain with locality or with the board of trustees or managers. The books and other property may be used by the county library in accordance with the terms of a written agreement between the county commissioners and the municipal officers or board of trustees or managers of the library that is supported by the locality. Title to the books and other property may be transferred to the county library.

(c)  Merger at a later date.--If a direct service area of a county library is established and a locality has not joined in its establishment, the locality may join the direct service area at a later date if the municipal officers or the board of trustees or managers of that library enter into an agreement with the county board of library directors to merge its facilities with the county library.

(d)  Imposition of county library tax restricted.--No county library tax may be levied on any property in a locality that:

(1)  Maintains a local library by public tax funds.

(2)  Prior to the levy of the county library tax, has not elected to join the direct service area of the county library.

(e)  Referendum to separate from county library.--If a locality has established and maintained a separate local library and a county library also exists at that time, the qualified voters of the locality shall determine at a special election whether the locality shall be a part of the direct service area of the county library and be subject to any tax for the establishment of, maintenance of and aid to the county library under the following procedures:

(1)  If petitioned for by 3% of the number of individuals voting in the last preceding general or municipal election in the locality, the officers of the locality shall submit the question to the qualified voters.

(2)  A special election under this subsection shall be held at the time of the next general, primary or municipal election that occurs not less than 60 days from the date of the submission of the petition.

(3)  A special election under this subsection shall be held no more than once in five years.

(4)  If the majority of votes cast approves the removal of the locality from the direct service area of the county library and the imposition of the county library tax, the locality shall no longer be a part of the direct service area of the county library and shall not be subject to the levy and payment of any county library tax.



Section 9318 - Local library governance

§ 9318.  Local library governance.

(a)  Board of library directors.--The following shall apply:

(1)  A local library established under this chapter or the former act of June 14, 1961 (P.L.324, No.188), known as The Library Code, shall be governed exclusively by a board of library directors as follows:

(i)  Except as provided in subparagraph (ii), the board shall be composed of not fewer than five nor more than seven members.

(ii)  If two or more municipalities contribute to the establishment of, maintenance of and aid to a local library, the municipalities may appoint a maximum of nine members to serve on the board as they mutually agree.

(2)  The municipal officers of a municipality shall appoint a majority of the members of the local library board if the municipality maintains or aids a local library that is established:

(i)  after June 14, 1961; and

(ii)  by deed, gift or testamentary provision or in any manner other than under section 9351 (relating to financial support for libraries authorized) or 9352 (relating to popular subscription).

(3)  The municipal officers of a municipality shall not appoint more than two members of the local library board if the municipality maintains or aids a local library that was established prior to June 14, 1961, by deed, gift or testamentary provision or by any association, corporation or group.

(b)  Appointment; terms of office.--

(1)  The municipal officers of the municipality in which the local library is established shall appoint any members of the board and fill any vacancies on the board that they are authorized to appoint in subsection (a).

(2)  A library director shall serve for a term of three years or until a successor is appointed.

(3)  A vacancy on the board shall be filled for the unexpired term.

(c)  Compensation.--No member of the board shall receive any salary for service as a director.

(d)  Officers and agents.--The board shall elect a president, secretary and treasurer from its membership and any other officers and agents that the board deems necessary.

(e)  Bond.--The treasurer of the board shall obtain a bond in an amount to be determined by the board to provide satisfactory surety to the municipality.

(f)  Control of all funds.--Any money appropriated for the establishment or maintenance of a local library and all moneys, if any, received from other sources for the use of the library shall be under the exclusive control of and disbursed under the direction of the board.

(g)  Cooperative plans.--The board may contract with the board of directors of another library to establish a cooperative plan for improving library services.

(h)  Annual report.--The following shall apply:

(1)  The board and any library receiving municipal appropriations shall make an annual report to the proper municipal authorities of:

(i)  Any moneys received by the library from the municipality.

(ii)  Any disbursements of moneys received by the library from the municipality.

(iii)  The accounts of the treasurer of the board, which shall be audited in the same manner as other municipal expenditures.

(2)  The annual report shall include:

(i)  An itemized statement of all receipts from all sources.

(ii)  All expenditures.

(iii)  A description of the condition of the library and any branches.

(iv)  An accounting of the volumes, maps, pamphlets and other materials of the library, including:

(A)  The total number of materials in the library's possession.

(B)  The number of materials added by purchase, gift or otherwise.

(C)  The number of materials lost or withdrawn.

(v)  The number of registered borrowers and readers.

(vi)  A statement of the circulation of materials.

(vii)  Any other information and suggestions as the board desires.

(3)  A copy of each annual report shall be sent to the State Library.

Cross References.  Section 9318 is referred to in sections 9315, 9352 of this title.



Section 9319 - Certification of library personnel

§ 9319.  Certification of library personnel.

(a)  Categories of personnel.--The State Librarian shall certify library personnel according to the following categories and with the following qualifications:

(1)  Library assistants shall have two years of college education in addition to in-service library training.

(2)  Provisional librarians shall have a college degree and introductory education in library service.

(3)  Professional librarians shall have a college degree in addition to one or more academic years of professional library education.

(b)  Equivalent experience.--The State Librarian may promulgate rules and regulations providing for the certification of persons in the categories set forth in subsection (a) based on actual library experience as equivalent to the minimum educational requirements under subsection (a).

(c)  Continuing education.--The State Librarian may promulgate rules and regulations relating to continuing education requirements for library assistants, provisional librarians and professional librarians.

(d)  Excepted personnel.--This section does not apply to clerks, typists, volunteer workers or other personnel who do not need special library training.



Section 9320 - Collaborative ventures

§ 9320.  Collaborative ventures.

(a)  Interlibrary cooperative programs.--The State Librarian shall provide financial support for the development and maintenance of cooperative programs from funds appropriated to the State Library for the purpose of:

(1)  Supporting interlibrary cooperative programs.

(2)  Promoting cooperation among various types of libraries.

(3)  Preserving the existing financial support of any single type of library.

(b)  Joint action by municipalities.--The following shall apply:

(1)  Two or more municipalities may unite in establishing and maintaining a local library under the terms of an agreement entered into between them.

(2)  The agreement shall be in writing and shall set forth:

(i)  The purpose of the agreement.

(ii)  The terms for support and control of the local library.

(iii)  The conditions under which the agreement may be altered or terminated.

(3)  The agreement is not valid until it is:

(i)  Accepted by a majority vote of the municipal officers of each municipality that is a party to the agreement.

(ii)  Signed by the proper officer of each municipality that is a party to the agreement.



Section 9331 - Qualification in general

SUBCHAPTER C

STATE AID TO LIBRARIES

Sec.

9331.  Qualification in general.

9332.  Waiver of standards.

9333.  State system of aid to libraries.

9334.  Quality libraries aid.

9335.  Incentive for excellence aid.

9336.  Equal distribution grants.

9337.  County coordination aid.

9338.  District library center aid.

9339.  Statewide library resource center aid.

9340.  Equalization aid.

9341.  Transfer of funds among allocations.

9342.  Special rules for specific fiscal years.

9343.  Basic aid to local libraries.

9344.  Incentive aid to local libraries.

§ 9331.  Qualification in general.

(a)  General rule.--A local library shall comply with standards under this chapter and regulations promulgated under this chapter regarding hours of operation, staffing, continuing professional development, collections expenditures and any other standards related to library operations.

(b)  Submission of plan.--The following shall apply:

(1)  Any local library desiring to receive State aid under this chapter shall submit a plan for the use of the funds to the State Librarian.

(2)  No payments shall be made until the plan is approved by the State Librarian in accordance with rules and regulations approved by the advisory council.

(3)  Subsequent changes and modifications in a library plan may be submitted at any time for approval by the State Librarian.

(c)  Partial State aide.--A local library may receive partial State aid under this chapter, as determined by the State Librarian, if the local library:

(1)  is not able to comply with all standards under this chapter and regulations promulgated under this chapter regarding hours of operation, staffing, continuing professional development, collections, expenditures and any other standards related to library operations; and

(2)  is ineligible for a waiver pursuant to section 9332 (relating to waiver of standards).

(d)  Participation in district library center cooperative program; referendum.--No State aid shall be given to a local library until the library participates in the district library center cooperative program through either of the following procedures:

(1)  The local library board shall commit the library to participate in the district library center cooperative program, including attendance at district meetings and the use of interlibrary loans and interlibrary references.

(2)  If the local library board does not act to participate in the district library center cooperative program:

(i)  A petition regarding participation is circulated within the direct service area of the library and signed by at least 3% of the total number of persons voting in the last preceding general or municipal election.

(ii)  The petition is presented to the municipal officers who shall forward the petition to the county board of elections.

(iii)  After determining that the petition contains a sufficient number of signatures, the county board of elections places the question of participation in the district library center cooperative program on the ballot in the municipalities comprising the direct service area from which the petition was submitted.

(iv)  A majority of the persons vote on the question in the affirmative.

(e)  Internet access policy.--A local library that provides access to the Internet or an online service shall adopt a policy regarding access by minors to Internet and online sites that contain or make reference to explicit sexual materials as defined in 18 Pa.C.S. § 5903 (relating to obscene and other sexual materials and performances).



Section 9332 - Waiver of standards

§ 9332.  Waiver of standards.

(a)  Triggering event.--If the Commonwealth appropriation for libraries in any fiscal year is less than that provided in the immediately preceding fiscal year, upon application by the board of directors of the local library, the State Librarian may waive standards under this chapter and regulations promulgated under this chapter regarding hours of operation, staffing, continuing professional development, collections expenditures and any other standards related to library operations.

(b)  Board of directors resolution.--The following shall apply:

(1)  The board of directors of a local library may adopt a resolution at a regularly scheduled meeting of the board to apply for a waiver of any standards as provided in subsection (a) if meeting those standards places an economic hardship on the library's operating budget.

(2)  Prior to the adoption of policies or procedures for which a waiver is being sought under paragraph (1), the department shall approve the policies or procedures.

(c)  Application form and contents.--The application for waiver shall:

(1)  Be in a manner and in a form developed by the State Librarian.

(2)  Specify the need for the waiver.

(3)  Provide supporting data and information to explain the benefits to be obtained by the waiver.

(d)  Review of waiver application.--The State Librarian shall have 30 days from receipt of an application submitted under this section to approve, disapprove or request modifications to the application.

(e)  Deemed approval.--If the State Librarian fails to act within the time period allotted under subsection (d), the waiver shall be deemed approved.

(f)  Effect of disapproval.--If the State Librarian disapproves the application for waiver, he shall transmit the basis for disapproval to the board of directors of the local library.

(g)  Reapplication.--The board of directors of a local library may submit a revised application for waiver to the State Librarian.

(h)  Contents of approval.--The State Librarian may approve a waiver application in whole or in part. As to any part of an approved waiver application, the approval shall detail the extent to which each affected standard, policy or procedure may be revised by the board of directors.

(i)  Duration of waiver.--Each waiver shall be effective for the duration of the fiscal year for which it was requested.

Cross References.  Section 9332 is referred to in sections 9331, 9342 of this title.



Section 9333 - State system of aid to libraries

§ 9333.  State system of aid to libraries.

(a)  Establishment.--A system of State aid to assist in the support and maintenance of local libraries, county libraries, library systems, district library centers and Statewide library resource centers is established.

(b)  Aid available to any local library or library system.--Subject to the standards and eligibility requirements under this chapter, the following categories of aid are available to any local library or library system:

(1)  Quality libraries aid under section 9334 (relating to quality libraries aid).

(2)  Incentive for excellence aid under section 9335 (relating to incentive for excellence aid).

(3)  Equal distribution grants under section 9336 (relating to equal distribution grants).

(4)  Equalization aid under section 9340 (relating to equalization aid).

(c)  County libraries.--Subject to the provisions of section 9337 (relating to county coordination aid), a county library or library system may receive county coordination aid.

(d)  Library centers.--A district library center or Statewide library resource center shall receive state aid subject to:

(1)  Section 9338 (relating to district library center aid).

(2)  Section 9339 (relating to Statewide library resource center aid).

(e)  Allocation of annual appropriation.--Except as provided in section 9342 (relating to special rules for specific fiscal years), the Commonwealth's total annual appropriation for the system of State aid established by this chapter shall be allocated as follows:

(1)  In each year that the Commonwealth's appropriation under this chapter equals or exceeds $17,500,000, 2.75% shall be allocated first for equalization aid.

(2)  If paragraph (1) applies, the remainder of the appropriation and the entire appropriation in fiscal years in which paragraph (1) does not apply shall be allocated as follows:

(i)  Twenty-five percent or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries or library systems which qualify for quality libraries aid shall be allocated as quality libraries aid.

(ii)  Twenty-five percent or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries or library systems which qualify for incentive for excellence aid shall be allocated as incentive for excellence aid.

(iii)  Five percent shall be allocated for equal distribution grants.

(iv)  Ten percent shall be allocated for county coordination aid.

(v)  Thirty percent or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries or library systems which are served by a district library center shall be allocated for district library center aid.

(vi)  Five percent shall be allocated for Statewide library resource center aid.

Cross References.  Section 9333 is referred to in sections 9336, 9341, 9343, 9344 of this title.



Section 9334 - Quality libraries aid

§ 9334.  Quality libraries aid.

(a)  Regular financial effort required.--To qualify for quality libraries aid, a local library or library system shall make a minimum financial effort of $5 per capita for each person residing in the municipalities that will be part of the direct service area in which the library is applying for aid.

(b)  Exception for economically distressed municipalities.--A local library or library system which applies for State aid on behalf of an economically distressed municipality, as defined in section 9340(b) (relating to equalization aid), shall expend a minimum of $2 per capita for each person residing in the municipality.

(c)  Standards.--To receive aid under this section, a local library or library system shall meet the following basic standards:

(1)  The local library or library system shall participate in the Access Pennsylvania Statewide Library Card Program, as provided by rules and regulations promulgated under this chapter.

(2)  The local library or library system shall lend materials free of charge on a reciprocal basis to all types of libraries in this Commonwealth.

(3)  The local library or library system shall provide interlibrary loans free of charge to residents of the library's direct service area.

(4)  Unless the State Librarian promulgates rules and regulations after the effective date of this section that require different hours of operation, the local library or library system shall be open for service for the following minimum number of hours:

(i)  At least 26 hours per week during those times best suited to the needs of residents of its service area, including at least six hours during the weekend period beginning on Saturday and ending on Sunday.

(ii)  Weekend hours may be reduced to four hours during time periods as community-use patterns warrant, for a maximum of ten weeks per year.

(5)  The library director of the local library or library system shall annually attend at least eight hours of continuing education programs approved by the Office of Commonwealth Libraries.

(6)  The local library or library system shall participate in the county library plan for the coordination of countywide services. In the absence of a county library, the local library or library system shall participate in the development of a coordinated county services plan with the district library center serving the municipalities in which the local library or library system is located. The State Librarian may on a case-by-case basis grant a waiver of participation in certain provisions of the plan.

(d)  Allocation method.--Quality libraries aid shall be allocated to qualifying local libraries and library systems on a per capita basis in the following manner:

(1)  The annual allocation of funds available for quality libraries aid shall be divided by the total population on which all libraries and library systems qualify for State aid to yield a per capita amount of quality libraries aid.

(2)  The per capita amount of quality libraries aid calculated in paragraph (1) shall be multiplied by the total population residing within the municipalities served by a library or library system which qualifies for aid.

Cross References.  Section 9334 is referred to in sections 9302, 9311, 9333, 9335, 9336, 9337 of this title.



Section 9335 - Incentive for excellence aid

§ 9335.  Incentive for excellence aid.

(a)  Regular financial effort required.--To qualify for incentive for excellence aid, a local library or library system shall make a financial effort greater than $5 per capita for each person residing in the municipalities that will be part of the direct service area in which the library is applying for aid.

(b)  Standards.--To receive aid under this section, a local library or library system shall meet the following minimum standards:

(1)  The local library or library system shall qualify for quality libraries aid under section 9334 (relating to quality libraries aid).

(2)  The local library or library system shall annually spend not less than 12% of its operating budget on collections, excluding costs of an unusual, emergency or nonrecurring nature. A local library or library system that spends more than 12% in the year in which it qualified for incentive for excellence aid shall increase the total amount spent on collections each succeeding year by the lesser of:

(i)  five percent of its operating budget; or

(ii)  the percentage increase in the appropriation for improvement of library services.

(3)  Unless the State Librarian promulgates rules and regulations after the effective date of this section that require different hours of operation, the local library or a member library within a library system shall be open for full services for the following minimum number of hours:

(i)  At least 45 hours per week during those times best suited to the needs of residents of its service area, including at least seven hours during the weekend period beginning on Saturday and ending on Sunday.

(ii)  Weekend hours may be reduced to four hours during time periods as community-use patterns warrant, for a maximum of ten weeks per year.

(iii)  A local library or member library within a library system may reduce total weekly hours by three hours per week during the ten-week period of reduced Saturday and Sunday hours if approved by the State Librarian.

(4)  The local library or member library within a library system shall require at least six hours of continuing education every two years for paid staff working at least 20 hours per week in direct support of the library service.

(c)  Allocation method.--The annual allocation of funds available for incentive for excellence aid shall be allocated proportionately to qualifying local libraries or library systems as follows:

(1)  Tier 1 funding, which is up to 80¢ for each $1 per capita or portion thereof of surplus financial effort that a local library or library system shows that exceeds 100%, but does not exceed 150%, of the minimum financial effort required to receive quality libraries aid.

(2)  Tier 2 funding, which is up to 10¢ for each $1 per capita or portion thereof of surplus financial effort that a local library or library system shows that exceeds 150%, but does not exceed 300%, of the minimum financial effort required to receive quality libraries aid. Eligibility for Tier 2 funding does not preclude receipt of Tier 1 funding.

(d)  Offsets prohibited.--The following shall apply:

(1)  Unless the State Librarian accepts evidence of substantial curtailment of financial ability of the community, a local library or library system may not use incentive for excellence aid to reduce its financial effort for normal and recurring operating costs.

(2)  A plan for the use of incentive for excellence aid by a local library or library system may not be approved if the plan projects a decrease in local government support for normal and recurring operating costs from a previous level unless the State Librarian determines that the decrease is:

(i)  directly attributable to a gift or endowment to a local library; or

(ii)  there is a substantial decrease in the financial ability of the municipality on behalf of which the library or library system applied for aid.

Cross References.  Section 9335 is referred to in sections 9302, 9311, 9333, 9337 of this title.



Section 9336 - Equal distribution grants

§ 9336.  Equal distribution grants.

(a)  Eligibility.--The following libraries shall be eligible for equal distribution grants:

(1)  Each district library center which, in its capacity as a local or county library, has a population in its local or county direct service area that is 12% or less of the population of the designated direct service area of the entire district library center.

(2)  Any local libraries and library systems that meet the eligibility requirements for quality libraries aid under section 9334 (relating to quality libraries aid).

(b)  Additional funding.--After all eligible county libraries have been paid the total amounts for which they qualify under section 9337 (relating to county coordination aid) for the fiscal year, any funds remaining from the allocation for county coordination aid under section 9333(e)(2)(iv) (relating to State system of aid to libraries) shall be transferred and made a part of the allocation for equal distribution grants.

(c)  Allocation method.--The following shall apply:

(1)  Each eligible district library center shall receive 5¢ per capita for each person residing in the entire district.

(2)  The balance of the funds available for equal distribution grants shall be divided equally among local libraries and library systems as determined in subsection (d).

(d)  Calculation of grants to local libraries and library systems.--A local library and library system shall receive equal distribution grants determined as follows:

(1)  The total amount of money allocated shall be divided by the number of local libraries, branch libraries and bookmobiles in this Commonwealth which achieve or exceed the applicable basic standards.

(2)  Each library system shall receive an equal grant for each qualifying member local library, branch library and bookmobile.

(3)  Each local library shall receive an equal grant for the central library and each qualifying branch library and bookmobile.

Cross References.  Section 9336 is referred to in sections 9302, 9333, 9337 of this title.



Section 9337 - County coordination aid

§ 9337.  County coordination aid.

(a)  General matching rule.--In the case of a county library or library system in a county of the second through eighth class, State aid shall be given in an amount measured by the amount appropriated by the county government from county moneys and shall be determined as follows:

Class of County

Percentage Match

2

5%

2A and 3

30%

4

50%

5

50%

6

100%

7

100%

8

100%

(b)  Source of county moneys.--County moneys appropriated by the county government to the county library or library system may consist of funds from:

(1)  the county general fund;

(2)  a special library tax;

(3)  a district established under section 3110-B of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code, for the support and maintenance of the county library; or

(4)  other sources.

(c)  Payments to county libraries or library systems in counties of the second through eighth class.--The following shall apply:

(1)  A county library or library system in a county of the second through eighth class shall be paid the greater of either:

(i)  an amount equal to the percentage match in subsection (a) multiplied by the level of county support paid; or

(ii)  an amount equal to the amount paid under section 9342(b)(1) (relating to special rules for specific fiscal years), provided that:

(A)  the amount paid under section 9342(b)(1) was 10% above the amount of county coordination aid received by the county in fiscal year 1999-2000; and

(B)  the level of county support paid is maintained.

(2)  If the level of county support decreases from the previous fiscal year, then the amount paid under this subsection shall be an amount equal to the percentage match in subsection (a) for the county multiplied by the reduced level of county support paid.

(d)  Priority of payments.--The following shall apply:

(1)  Payments to a county library or library system in a county of the second through seventh class shall be made from the funds remaining after payments have first been made to all county libraries or library systems in counties of the eighth class as provided in subsection (c) and shall be an amount equal to the level of county support as calculated under subsection (c) for each class of county.

(2)  If the funds remaining after payments are made to counties of the eighth class as provided in subsection (c) are insufficient to pay the total amount for which each county library and library system in counties of the second through seventh class qualifies, then each shall be paid proportionately from the funds remaining.

(e)  Use of funds.--A county library or library system shall expend funds received under this section to implement a countywide cooperative plan to improve and extend service. The plan shall coordinate areas of library service and administration, including library resources and collections, technology, personnel and services to children, adults and special populations.

(f)  Recipients of payments.--County coordination aid shall be paid to the board of library directors in charge of each qualifying county library or library system.

(g)  Annual report.--A report of the expenditure of State moneys received under this section shall be made annually to the county government and the State Librarian in such form as may be required by the State Librarian.

(h)  Eligibility for other types of State aid.--Library systems may apply for additional amounts of State aid under sections 9334 (relating to quality libraries aid), 9335 (relating to incentive for excellence aid), and 9336 (relating to equal distribution grants).

Cross References.  Section 9337 is referred to in sections 9333, 9336, 9338, 9342 of this title.



Section 9338 - District library center aid

§ 9338.  District library center aid.

(a)  Eligibility.--Any library designated by the State Librarian to serve as a district library center shall qualify for an additional amount of State aid under this section.

(b)  Allocation method.--The following shall apply:

(1)  The amount of aid to be paid to each district library center shall be determined by multiplying the annual per capita rate set by the department by the number of persons residing in the district.

(2)  No district library center shall receive less than $200,000.

(c)  Standards.--A district library center shall meet the following standards to qualify for aid under this section:

(1)  A district library center shall implement a program of service to local libraries through an agreement negotiated by representatives from the district library center, local libraries, library systems and the State Library. The program shall be implemented in accordance with district library center rules and regulations issued by the State Librarian.

(2)  As part of the negotiated agreement, the district library center shall provide leadership, coordination and consultation to local libraries in the following areas:

(i)  Continuing education for library staff.

(ii)  Library services to youth.

(iii)  Library services to special populations, including, but not limited to, individuals with disabilities, homebound individuals, the elderly and individuals who are deficient in basic literacy skills.

(iv)  Information technology and library automation.

(v)  Orientation and training for boards of directors of local libraries, library systems and district library centers.

(d)  Countywide cooperative plan.--If there is no county library or library system in a county of the second through eighth class, the district library center shall coordinate the countywide plan for services described in section 9337(e) (relating to county coordination aid).

Cross References.  Section 9338 is referred to in sections 9302, 9333 of this title.



Section 9339 - Statewide library resource center aid

§ 9339.  Statewide library resource center aid.

(a)  Eligibility.--Any library designated by the State Librarian to serve as a Statewide library resource center shall qualify for additional State aid under this section.

(b)  Allocation method.--The allocation shall be divided equally among the libraries so designated.

(c)  Powers and duties.--Statewide library resource centers shall disseminate information to Pennsylvanians to augment the collections and services of local libraries and district library centers through:

(1)  Digitizing Pennsylvania resources from their extensive collections for Statewide accessibility and use via the Internet.

(2)  Implementing for use by all Pennsylvanians an online reference service based on the specialized resources and staff expertise of the four Statewide library resource centers.

(3)  Enhancing access to specialized online reference databases.

(4)  Building major research collections and making them available to all residents of this Commonwealth on a Statewide basis via direct borrowing, interlibrary loan or onsite use.

Cross References.  Section 9339 is referred to in section 9333 of this title.



Section 9340 - Equalization aid

§ 9340.  Equalization aid.

(a)  Eligibility.--A local library or library system shall qualify for equalization aid if it:

(1)  Achieves or exceeds applicable basic standards.

(2)  Maintains or exceeds its financial effort of the preceding year.

(3)  Is supported by a municipality that is economically distressed.

(b)  Economically distressed municipality.--A municipality shall be deemed economically distressed if it meets any one or more of the following criteria:

(1)  It is a city, borough, town or township with a market value per capita below the fifth percentile of all such cities, boroughs, towns and townships, as certified annually by the State Tax Equalization Board.

(2)  It is located in a county having a personal income per capita below the 15th percentile of all counties, as certified annually by the Department of Revenue.

(3)  It is located in a county having an annual average unemployment rate above the 70th percentile of all counties, as determined annually by the Department of Labor and Industry.

(c)  Per capita determination.--Population data to be used for determining market value per capita and personal income per capita, as provided for in this section, shall be the latest available data from the Federal Census Bureau for the direct service area of the local library or library system.

(d)  Failure to meet certain eligibility requirements.--If a library or library system that is supported by an economically distressed municipality fails to maintain or exceed its financial effort of the preceding year, the library may still qualify for equalization aid if the State Librarian accepts evidence that the library or municipality did not attempt to substitute State funds for local effort.

(e)  Allocation method.--The following shall apply:

(1)  Twenty percent of the annual allocation for equalization aid shall first be distributed in equal amounts to all local libraries and members of library systems which qualify for equalization aid.

(2)  The remainder of the annual allocation shall be distributed on a per capita basis to each local library and library system which qualifies for equalization aid by dividing the number of persons residing in the direct service area of each such local library or library system by the total number of such persons residing in the direct service areas of all qualifying local libraries or library systems and multiplying the result by the amount of the allocation to be distributed on a per capita basis.

(f)  Maximum allotment.--As a result of the provisions of this section, no local library or library system shall receive more than one-third of the total annual appropriation for equalization aid in any year.

(g)  Minimum allotment.--For each fiscal year that the Commonwealth's total annual appropriation for the system of State aid to libraries exceeds $17,500,000, no local library or library system shall receive less equalization aid as a result of the provisions of this section than that local library or library system received for equalization aid during the 1984-1985 fiscal year.

Cross References.  Section 9340 is referred to in sections 9302, 9333, 9334 of this title.



Section 9341 - Transfer of funds among allocations

§ 9341.  Transfer of funds among allocations.

(a)  General rule.--If necessary, the department may transfer funds among the allocations found in section 9333(e) (relating to State system of aid to libraries).

(b)  Exception.--The aggregate amount transferred into or out of each allocation during a fiscal year shall not exceed 5% of the amount specifically allocated for any specific type of aid.



Section 9342 - Special rules for specific fiscal years

§ 9342.  Special rules for specific fiscal years.

(a)  Fiscal year 1999-2000.--State aid to libraries for fiscal year 1999-2000 shall be calculated as follows:

(1)  Quality libraries aid shall be allocated from the amount resulting from the addition of the following:

(i)  A hold-harmless amount equal to the amount allocated under section 303.1 of the former act of June 14, 1961 (P.L.324, No.188), known as The Library Code, for the fiscal year 1998-1999 from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(ii)  Forty-seven percent of any increase in the Commonwealth's annual appropriation for grants to local libraries and library systems above the amount appropriated for fiscal year 1998-1999.

(2)  Incentive for excellence aid shall be allocated from the amount resulting from the addition of the following:

(i)  A hold-harmless amount equal to the amount allocated under section 303.4 of The Library Code for the fiscal year 1998-1999 from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(ii)  Fifty-three percent of any increase in the Commonwealth's annual appropriation for grants to local libraries and library systems above the amount appropriated for fiscal year 1998-1999.

(3)  County coordination aid shall be allocated from a hold-harmless amount equal to the amount allocated for aid to county libraries for fiscal year 1998-1999 from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(4)  District library center aid shall be allocated from a hold-harmless amount to equal that amount allocated for aid to district library centers for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(5)  Statewide library resource center aid shall be allocated from a hold-harmless amount to equal that amount allocated for aid to Statewide library resource centers for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(6)  Equalization aid shall be allocated from of a hold-harmless amount to equal that amount allocated for equalization aid for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(7)  Equal distribution grants shall be allocated from a hold-harmless amount to equal that amount allocated for equal distribution grants to local libraries and library systems for fiscal year 1998-1999 from the amount allocated from the Commonwealth's annual appropriation for grants to local libraries and library systems.

(b)  Fiscal year 2000-2001.--State aid to libraries for fiscal year 2000-2001 shall be calculated as follows:

(1)  County coordination aid to a county library or library system in counties of the eighth class shall consist of an amount equal to the greater of:

(i)  The percentage match in section 9337(a) (relating to county coordination aid) multiplied by the level of county support paid.

(ii)  Ten percent above the amount paid under section 303.7(c)(1) of The Library Code in fiscal year 1999-2000.

(2)  County coordination aid to a county library or library system in counties of the second through seventh class shall not be less than ten percent above the amount paid to it under section 303.7(c)(2) of The Library Code in fiscal year 1999-2000.

(c)  Fiscal year 2003-2004.--State aid to libraries for fiscal year 2003-2004 shall be calculated as follows by adding the amounts calculated under paragraphs (1) and (2):

(1)  The amount of district library center aid that the library received in fiscal year 2002-2003 divided by $13,018,810 and multiplied by $6,509,405.

(2)  The sum of the amount of quality libraries aid, incentive for excellence aid, county coordination aid, Statewide library resource center aid, equalization aid and equal distribution grants that the library received in fiscal year 2002-2003 divided by $62,270,190 and multiplied by $41,279,595.

(d)  Fiscal year 2004-2005.--State aid to libraries for fiscal year 2004-2005 shall be calculated as follows:

(1)  Any district library center established during fiscal year 2003-2004 shall receive $126,000.

(2)  Any district library center from whose service area a new district library center was established during fiscal year 2003-2004 shall receive $317,662.

(3)  Any district library center not qualifying for funding under paragraph (1) or (2) shall receive the amount the library received in fiscal year 2003-2004 under subsection (c)(1) multiplied by 120%.

(4)  Any library that received funding in fiscal year 2003-2004 under subsection (c)(2) shall receive that same amount in fiscal year 2004-2005.

(5)  Any library that receives funding under paragraph (4) shall receive an additional amount as calculated below:

(i)  The amount calculated by adding paragraphs (1), (2), (3) and (4) shall be subtracted from the amount of the total appropriation available for the improvement of library services in fiscal year 2004-2005.

(ii)  The amount of funding that the library received in fiscal year 2003-2004 under subsection (c)(2) shall be multiplied by the result obtained in subparagraph (i).

(iii)  The result obtained in subparagraph (ii) shall be divided by the sum of the amount of funding provided to all libraries under subsection (c)(2) in fiscal year 2003-2004.

(6)  The total amount of funding under this subsection shall be determined by adding paragraphs (1), (2), (3), (4) and (5).

(e)  Fiscal year 2005-2006.--State aid to libraries for fiscal year 2005-2006 shall be the total of the results calculated under paragraphs (1), (2) and (3) as follows:

(1)  An amount equal to the State aid allocation for fiscal year 2004-2005 under subsection (d).

(2)  An aid to local libraries supplement to be calculated as follows:

(i)  the amount of funding that the library received in fiscal year 2004-2005 under subsection (d)(4) and (5) shall be multiplied by $1,752,000; and

(ii)  the result obtained under subparagraph (i) shall be divided by the sum of the amount of funding provided to all libraries under subsection (d)(4) and (5) in fiscal year 2004-2005.

(3)  A district center restoration supplement to be calculated as follows:

(i)  the total amount of funding that the library received in fiscal year 2004-2005 under subsection (d)(1), (2) and (3) shall be multiplied by $1,696,000; and

(ii)  the result obtained under subparagraph (i) shall be divided by the sum of the amount of funding provided to all libraries under subsection (d)(1), (2) and (3) in fiscal year 2004-2005.

(f)  Fiscal year 2006-2007.--State aid to libraries for fiscal year 2006-2007 shall be calculated as follows:

(1)  A library that received quality libraries aid, incentive for excellence aid, county coordination aid, Statewide library resource center aid, equalization aid and equal distribution grants in fiscal year 2002-2003 shall receive the same amount the library received in fiscal year 2002-2003.

(2)  A district library center that received district library center aid in fiscal year 2002-2003 shall receive the same amount the library received in fiscal year 2002-2003, except as follows:

(i)  A district library center receiving funding under subsection (d)(1) shall receive $210,000.

(ii)  A district library center receiving funding under subsection (d)(2) shall receive $529,437.

(3)  At the discretion of the State Librarian, the sum of $126,141 shall be made available as State aid to be paid to a library that has become eligible to receive State aid but did not receive funding under paragraphs (1) or (2).

(4)  The total amount of funding under this subsection shall be determined by adding paragraphs (1), (2) and (3).

(5)  After distribution of funds calculated under paragraph (4), any remaining unallocated funds may be distributed at the discretion of the State Librarian.

(g)  Fiscal year 2007-2008.--Each library that received a State aid allocation for fiscal year 2006-2007 that complies with the standards under this chapter relating to hours of operation, continuing professional development, collections expenditures and any other standards related to library operations shall be eligible for State aid in fiscal year 2007-2008, calculated by adding the following:

(1)  An amount equal to the State aid allocation for fiscal year 2006-2007 pursuant to subsection (f).

(2)  An equal distribution grant supplement to be provided to each local library, qualifying branch library and bookmobile, determined by dividing $250,000 by the total number of all local libraries, branch libraries and bookmobiles.

(3)  After distribution of State aid to libraries under this subsection, any remaining unallocated funds may be distributed at the discretion of the State Librarian.

(h)  Fiscal year 2008-2009.--Each library that received a State aid allocation for fiscal year 2007-2008 under subsection (g) and which complies with the standards contained under this chapter relating to hours of operation, continuing professional development, collections expenditures and any other standards related to library operations shall be eligible for State aid in fiscal year 2008-2009, calculated as follows:

(1)  The total amount of funding that the library received in fiscal year 2007-2008 under subsection (g) shall be:

(i)  divided by the total State aid subsidy for fiscal year 2007-2008; and

(ii)  the result obtained in subparagraph (i) multiplied by the total State aid subsidy for fiscal year 2008-2009.

(2)  After distribution of State aid to libraries under paragraph (1), any remaining unallocated funds may be distributed at the discretion of the State Librarian.

(i)  Fiscal year 2009-2010.--State aid to libraries for fiscal year 2009-2010 shall be calculated as follows:

(1)  The sum of the amount of funding that the library received in fiscal year 2007-2008 under subsection (g) shall be divided by the total State aid subsidy for fiscal year 2007-2008.

(2)  The result obtained under paragraph (1) shall be multiplied by the total State aid subsidy for fiscal year 2009-2010.

(3)  Following distribution of funds appropriated for State aid to libraries, any remaining funds may be distributed at the discretion of the State Librarian.

(4)  If funds appropriated for State aid to libraries in fiscal year 2009-2010 are less than funds appropriated in fiscal year 2002-2003, the State Librarian may waive standards as prescribed in section 9332 (relating to waiver of standards).

(5)  Each library system receiving State aid under this subsection may distribute the local library share of that aid in a manner as determined by the board of directors of the library system, except that this paragraph shall not apply to a library system operating in a county of the second class.

(j)  Fiscal year 2010-2011.--State aid to libraries for fiscal year 2010-2011 shall be calculated as follows:

(1)  The sum of the amount of funding that the library received in fiscal year 2009-2010 under subsection (i) divided by the total State-aid subsidy for fiscal year 2009-2010.

(2)  The result obtained under paragraph (1) multiplied by the total State-aid subsidy for 2010-2011.

(3)  Following distribution of funds appropriated for State aid to libraries, any remaining funds may be distributed at the discretion of the State Librarian.

(4)  If funds appropriated for State aid to libraries in fiscal year 2010-2011 are less than funds appropriated in fiscal year 2002-2003, the State Librarian may waive standards as prescribed under section 9332.

(5)  Each library system receiving State aid under this subsection may distribute the local library share of that aid in a manner as determined by the board of directors of the library system, except that this paragraph shall not apply to a library system operating in a county of the second class.

(k)  Fiscal year 2013-2014.--Each library subject to this part shall be eligible for State aid for fiscal year 2013-2014 as follows:

(1)  Funds appropriated for libraries shall be distributed to each library under the following formula:

(i)  Divide the amount of funding that the library received in fiscal year 2012-2013 under section 2319 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, by the total State-aid subsidy for fiscal year 2012-2013.

(ii)  Multiply the quotient under subparagraph (i) by the total State-aid subsidy for  2013-2014.

(2)  Following distribution of funds appropriated for State aid to libraries under paragraph (1), any remaining funds may be distributed to libraries at the discretion of the State Librarian.

(3)  If funds appropriated for State aid to libraries in fiscal year 2013-2014 are less than funds appropriated in fiscal year 2002-2003, the State Librarian may waive standards as prescribed under section 9332.

(4)  (i)  Each library system receiving State aid under this subsection may distribute the local library share of that aid in a manner as determined by the board of directors of the library system.

(ii)  In the case of a library system that contains a library operating in a city of the second class, changes to the distribution of State aid to the library shall be made by mutual agreement between the library and the library system.

(5)  In the event of a change in district library center population prior to the effective date of this section as a result of:

(i)  a city, borough, town, township, school district or county moving from one library center to another; or

(ii)  a transfer of district library center status to a county library system,

funding of district library center aid shall be paid based on the population of the newly established or reconfigured district library center.

Cross References.  Section 9342 is referred to in sections 9333, 9337 of this title.



Section 9343 - Basic aid to local libraries

§ 9343.  Basic aid to local libraries.

(a)   Allocation.--For eligible fiscal years up to and through the 1998-1999 fiscal year, 25% of the Commonwealth's total annual appropriation for the system of State aid established under section 9333 (relating to State system of aid to libraries), or a minimum of 25¢ per capita for each person residing in the municipalities of the libraries which qualify for basic aid, shall be allocated as basic aid.

(b)  Minimum financial effort.--

(1)  Any local library which makes a minimum financial effort equal to one-half mill, for the municipalities on behalf of which it applies for aid, or $2 per capita for each person residing in those municipalities, whichever is less, and achieves the basic standards, shall qualify for basic State aid. The aid shall not be less than 25¢ for each person residing in the municipalities.

(2)  If the allocation for basic aid exceeds the amount necessary to pay the minimum rate, the entire allocation shall be distributed at a per capita rate which shall be determined by dividing the allocation by the number of persons in this Commonwealth on behalf of which local libraries and library systems apply and qualify for basic aid. In the first year in which a library applies for State aid, it shall qualify by making a minimum financial effort equal to one-quarter mill, or $1 per capita for each person residing in the municipalities, whichever is less.

(c)  Qualification.--

(1)  In each of the succeeding five years, the library shall qualify for maximum State aid only when it increases its financial effort by the following scale of percentages of the difference between the financial effort with which the library initially qualified for State aid and a financial effort equal to one-half mill, or $2 per capita for each person residing in the municipalities for which it applies for aid, whichever is less:

1st succeeding year-20%;

2nd succeeding year-40%;

3rd succeeding year-60%;

4th succeeding year-80%; and

5th succeeding year-100%.

(2)  If the increase in any year is less than the percentage specified under paragraph (1), the amount of State aid shall be reduced by a percentage equal to one-fifth of the percentage which the difference between the required increase and the actual increase bears to the required increase multiplied by the number of years of participation in State aid beyond the first year.

(d)  Ineligibility.--After the fifth succeeding year, a local library shall not be eligible for further State aid unless it makes a financial effort equal to one-half mill for the municipalities on behalf of which it applies for aid, or $2 per capita for each person residing in those municipalities, whichever is less.



Section 9344 - Incentive aid to local libraries

§ 9344.  Incentive aid to local libraries.

(a)  Allocation.--For eligible fiscal years up to and through the 1998-1999 fiscal year, 25% of the Commonwealth's total annual appropriation for the system of State aid established under section 9333 (relating to State system of aid to libraries), or a minimum of 25¢ per capita for each person residing in the direct service areas of the libraries which qualify for incentive aid, shall be allocated as incentive aid.

(b)  Incentive aid.--

(1)  Any local library or library system which makes a minimum financial effort equal to one-half mill, or $2 per capita for each person residing in its direct service area, whichever is less, and fulfills the minimum standards for local libraries or the minimum standards for library systems, whichever is applicable, shall qualify for incentive aid, which shall be in addition to all other amounts of aid provided under this section.

(2)  Each qualifying library or library system shall receive incentive aid up to 50¢ for each $1 of surplus financial effort, but, if 50¢ per $1 of surplus financial effort is more than 25¢ per capita, the minimum incentive aid shall be 25¢ per capita for each person residing in the direct service area. If, after paying the minimum amount set forth under this section, there is a balance in the allocation, the balance shall be prorated among the libraries and library systems which qualify for a larger amount of aid at the rate of 50¢ for each $1 of surplus financial effort rather than at the rate of 25¢ per capita.



Section 9351 - Financial support for libraries authorized

SUBCHAPTER D

MUNICIPAL SUPPORT FOR LIBRARIES

Sec.

9351.  Financial support for libraries authorized.

9352.  Popular subscription.

9353.  Gifts and donations.

§ 9351.  Financial support for libraries authorized.

(a)  Municipalities empowered to support libraries.--The municipal officers of a municipality may establish a local library or aid in the maintenance of a local library established by deed, gift or testamentary provision for the use of the residents of the municipality through:

(1)  Appropriations out of current revenue of the municipality.

(2)  Money raised by the levy of a special library tax.

(b)  Special library tax.--

(1)  A special library tax may be:

(i)  levied on the taxable property of the municipality; or

(ii)  levied and collected with the general taxes.

(2)  A special library tax may not be levied on residents of a municipality which appropriates funds or levies a tax for the support of a local library that is located within the municipality but is not a part of the direct service area of a county library.

(3)  Imposition of a special library tax shall not prevent a municipality from also making appropriations for library purposes.

(4)  Income from a special library tax shall be used for the support and maintenance of the local library.

Cross References.  Section 9351 is referred to in section 9318 of this title.



Section 9352 - Popular subscription

§ 9352.  Popular subscription.

(a)  Authorization.--The residents of a municipality may raise a fund equal to or exceeding the gross amount of a three-mill tax on taxable property in the municipality by popular subscription.

(b)  Acceptance by municipality.--If the fund raised by popular subscription is offered to the municipality for the purpose of establishing a local library, the municipal officers of the municipality shall accept the fund and use it for the sole purpose of establishing a local library.

(c)  Limitation on subscribers.--No more than 2% of the fund raised by popular subscription may be subscribed by one individual or organization.

(d)  Payment of subscription.--The subscription may be made payable in four quarterly payments and shall be in a form that is collectible by legal process if necessary.

(e)  Control of fund.--Upon receipt of the fund authorized under subsection (a), the municipal officers shall immediately place the fund under the control of a board of library directors appointed under section 9318 (relating to local library governance).

(f)  Library tax.--The municipal officers shall levy and collect a tax at the annual rate of not less than one and one-half mills annually on taxable property in the municipality for the purpose of maintaining a library established under the provisions of this section.

Cross References.  Section 9352 is referred to in section 9318 of this title.



Section 9353 - Gifts and donations

§ 9353.  Gifts and donations.

(a)  Power to hold property.--A municipality or corporation that owns or manages a local library may take and hold real or personal property for library purposes.

(b)  Transfer of title.--A person wishing to donate books, money or real or personal property for the benefit of a local library may vest the title to that property in the municipality or corporation having control of the affairs of the library, to be held and controlled by the municipality or corporation according to the terms of the deed, gift, devise or bequest.

(c)  Fiduciary capacity.--The municipality or corporation shall perform its duties under this section in a fiduciary manner.

(d)  Control of property.--Unless the terms of the donation, deed, gift, devise or bequest specify otherwise, the board of library directors or the corporation shall control and administer the property received under this section.



Section 9371 - Free use of libraries

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

9371.  Free use of libraries.

9372.  Tax exempt status.

9373.  Commonwealth publications.

9374.  Selection of materials.

9375.  Privacy of circulation records.

9376.  Damage to library materials.

§ 9371.  Free use of libraries.

(a)  Residents and taxpayers.--Each library established or maintained under this chapter shall be free for the use of the residents and taxpayers of the municipality in which it is located.

(b)  Nonresidents.--The board of library directors may extend library privileges to persons not residing in the municipality upon the terms and conditions that the board prescribes.

(c)  Terms of usage.--Usage of the library shall be subject to reasonable rules and regulations adopted by the board of library directors.

(d)  Loss of privileges.--The board of library directors may exclude from the use of the library a person who willfully violates the rules and regulations adopted under subsection (c).



Section 9372 - Tax exempt status

§ 9372.  Tax exempt status.

(a)  Exemption from local taxes.--

(1)  Subject to paragraph (2), the following shall be exempt from county, city, borough, town, township, school, bounty, poor or head taxes:

(i)  A building owned and occupied by a local library.

(ii)  The land on which a local library stands.

(iii)  Land that is immediately and necessarily appurtenant to a local library.

(2)  Paragraph (1) applies even if some portion of the building or land yields rental income to the corporation or association managing the library, if the net rental receipts of the corporation or association are used solely to maintain the library.

(b)  Exemption from inheritance taxes.--A gift, devise, grant or endowment made to a local or national library shall be free from collateral inheritance tax.

(c)  Exemption for investment interest.--A gift, endowment or fund of a local library which is invested in an interest-bearing security shall be exempt from State tax on money at interest, if that income is used solely for the purchase of books or the maintenance of the library.



Section 9373 - Commonwealth publications

§ 9373.  Commonwealth publications.

(a)  Documents depository libraries.--The State Librarian shall designate State document depository libraries to receive Commonwealth publications.

(b)  Collection and distribution.--The Department of General Services shall direct each department, board, commission or agency of the Commonwealth to supply it with copies of each publication remaining after regular distribution according to existing allocations, up to a maximum of 250 copies. The Department of General Services shall forward, as soon as practicable, a copy of each publication to those libraries designated by the State Librarian under subsection (a).

(c)  Eligible libraries.--A public library, school library, junior college or community college library, university library or historical society library in this Commonwealth shall be eligible to receive free copies of the publications.

(d)  Recall of publications.--The Commonwealth may recall a publication if its copy is destroyed, damaged or lost.

(e)  Documents published under the Commonwealth Documents Law.--This section shall not apply to the distribution of documents published under the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law. With the approval of the advisory council, the State Librarian shall make recommendations from time to time to the Joint Committee on Documents concerning criteria for the distribution to libraries of documents published under the Commonwealth Documents Law.



Section 9374 - Selection of materials

§ 9374.  Selection of materials.

(a)  Counseling by State Librarian.--The powers and duties of the State Librarian relating to counseling local libraries in the selection of resources of books and other materials contained in section 9311(b)(6)(ii) (relating to State Library and State Librarian) shall not restrict or limit local libraries in their choice of resources that have not been determined as a result of counseling.

(b)  Rules and regulations restricted.--No rule or regulation promulgated under the authority of this chapter shall directly or indirectly prohibit the inclusion in a library's collections of a particular book, periodical, material, the works of a particular author or the expression of a particular point of view.



Section 9375 - Privacy of circulation records

§ 9375.  Privacy of circulation records.

Records of the following institutions which relate to the circulation of library materials and contain the names or other personally identifying information of users of the materials shall be confidential and may not be made available to anyone except by a court order in a criminal proceeding:

(1)  The State Library.

(2)  A local library established or maintained under the provisions of this chapter.

(3)  The library of a university, college or educational institution chartered by the Commonwealth.

(4)  The library of a public school.

(5)  A library established and maintained under a law of this Commonwealth.

(6)  A branch reading room, deposit station or agency operated in connection with a library described in this section.



Section 9376 - Damage to library materials

§ 9376.  Damage to library materials.

(a)  Offenses defined.--A person who willfully cuts, mutilates, marks or otherwise injures a book, pamphlet, magazine, newspaper, manuscript, map or other property of or on deposit with any of the institutions under subsection (c) shall, upon conviction, be subject to the same penalties as provided for in 18 Pa.C.S. § 6708 (relating to retention of library property after notice to return).

(b)  Disposition of fines.--Fines collected under a conviction under this section shall be distributed for the use of the library against which the offense was committed.

(c)  Applicability.--This section applies to materials from any of the following institutions:

(1)  The State Library.

(2)  A local library established or maintained under this chapter.

(3)  The library of a university, college or educational institution chartered by the Commonwealth.

(4)  The library of a public school.

(5)  A library established and maintained under a law of this Commonwealth.

(6)  A branch reading room, deposit station or agency operated in connection with a library described in this section.









Title 25 - ELECTIONS

Chapter 7 - County Officers

Section 701 - Definitions

TITLE 25

ELECTIONS

Part

II.  Election and Registration Officials

IV.  Voter Registration

IX.  Conduct of Elections

Enactment.  Unless otherwise noted, the provisions of Title 25 were added January 31, 2002, P.L.18, No.3, effective in 45 days.

PART II

ELECTION AND REGISTRATION OFFICIALS

Chapter

7.  County Officers

Enactment.  Part II was added January 31, 2002, P.L.18, No.3, effective immediately.

CHAPTER 7

COUNTY OFFICERS

Subchapter

A.  Preliminary Provisions

B.  Compensation (Repealed)

Enactment.  Chapter 7 was added January 31, 2002, P.L.18, No.3, effective immediately.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

701.  Definitions.

§ 701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"District election board."  Election officers required for the conduct of elections in any election district in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

"Election."  A general, municipal, special or primary election.

"Election district."  A district, division or precinct established in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, in which all qualified electors are eligible to vote in the same polling place.



Section 711 - Compensation of certain election officials (Repealed)

SUBCHAPTER B

COMPENSATION

(Repealed)

2002 Repeal Note.  Subchapter B (§ 711) was added January 31, 2002, P.L.18, No.3, and repealed December 9, 2002, P.L.1246, No.150, effective immediately.






Chapter 11 - Preliminary Provisions

Section 1101 - Scope

PART IV

VOTER REGISTRATION

Chapter

11.  Preliminary Provisions

12.  Registration System

13.  Voter Registration

14.  Records

15.  Changes in Records

16.  Commission Proceedings and Judicial Review

17.  Penalties

18.  Enforcement

19.  Provisions Contingent on Federal Law

Enactment.  Part IV was added January 31, 2002, P.L.18, No.3, effective in 45 days unless otherwise noted.

Special Provisions in Appendix.  See sections 2 and 6 of Act 3 of 2002 in the appendix to this title for special provisions relating to establishment and implementation of SURE system and continuation of Pennsylvania Voter Registration Act.

CHAPTER 11

PRELIMINARY PROVISIONS

Sec.

1101.  Scope.

1102.  Definitions.

1103.  Applicability.

1104.  Construction.

1105.  Standardized forms.

1106.  Applications.

1107.  Existing electors.

1108.  Administration.

Enactment.  Chapter 11 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

§ 1101.  Scope.

This part deals with voter registration.



Section 1102 - Definitions

§ 1102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant."  An individual who applies to be registered to vote as provided for in this part.

"Calendar year."  The period commencing January 1 and ending December 31 next following.

"Commission."  A registration commission established under section 1203 (relating to commissions).

"Commissioner."  A member of a commission.

"County."  A county of this Commonwealth. The term includes a county within which is located a city of the first class or with which a city of the first class is coextensive.

"County election board."  The board of elections of a county.

"Department."  The Department of State of the Commonwealth.

"District."  An election district or precinct of a municipality.

"District register."  The list of registered electors prepared by the commission under section 1402 (relating to district registers).

"Election."  A general, special, municipal or primary election.

"General election."  The election which the Constitution of Pennsylvania requires to be held in even-numbered years.

"General register."  The list of registered electors prepared by the commission under section 1401 (relating to general register).

"In military service."  Serving in the uniformed services as defined in section 102 of the Career Compensation Act of 1949 (Public Law 81-350, 63 Stat. 801) or serving in the Pennsylvania National Guard.

"Members of the United States merchant marine."  Any of the following:

(1)  Individuals employed as officers or members of crews of vessels documented under the law of the United States or of vessels owned by the United States or of vessels of foreign-flag registry under charter to or control of the United States. This paragraph does not include individuals in military service.

(2)  Individuals enrolled with the United States for employment or for training for employment or maintained by the United States for emergency relief service as officers or members of crews of vessels referred to in paragraph (1). The term does not include individuals in military service or individuals employed or enrolled for employment or for training for employment or maintained for emergency relief on the Great Lakes or the inland waterways.

"Military elector."  Any of the following:

(1)  An individual in military service and the individual's spouse and dependents.

(2)  An individual in the merchant marine and the individual's spouse and dependents.

(3)  An individual in a religious or welfare group officially attached to and serving with the armed forces of the United States and the individual's spouse and dependents.

(4)  An individual who is a civilian employee of the United States outside the territorial limits of the United States, whether or not the individual is subject to the civil service laws and whether or not the individual is paid from funds appropriated by Congress, and the individual's spouse and dependents.

"Municipal election."  The election which the Constitution of Pennsylvania requires to be held in odd-numbered years.

"Municipality."  A city, borough, town or township.

"November election."  Either the general or the municipal election, or both, according to the context.

"Overseas citizen."  An individual who resides outside the territorial limits of the United States and who, but for such residence, would be a qualified elector. The term does not include a military elector.

"Party."  Any of the following:

(1)  A party or political body, one of whose candidates at the general election immediately preceding the primary:

(i)  polled, in each of at least ten counties, at least 2% of the largest entire vote cast in the county for any elected candidate; and

(ii)  polled a total vote in this Commonwealth equal to at least 2% of the largest entire vote cast in this Commonwealth for any elected candidate.

(2)  A party or political body, one of whose candidates at either the general or municipal election preceding the primary polled at least 5% of the largest entire vote cast for any elected candidate in any county.

"Person authorized to administer oaths."  The term includes an individual who is a commissioned officer in military service or a member of the United States merchant marine designated for this purpose by the United States Secretary of Commerce.

"Person in military service."  The term shall mean a qualified elector who is by enlistment, enrollment or draft in actual military service.

"Political body."  A political body not recognized as a political party which has filed proper nomination papers as required by law.

"Primary election."  An election for the nomination of candidates.

"Public office."  Any Federal, State or political subdivision, office or position of employment requiring the individual elected or appointed to render public service for a fixed fee or compensation. The term does not include the office of notary public or commissioner of deeds.

"Qualified elector."  An applicant who possesses all of the qualifications for voting prescribed by the Constitution of Pennsylvania and the laws of this Commonwealth or who, being otherwise qualified by continued residence in the election district, obtains such qualifications before the next ensuing election. The term does not include a military elector.

"Registrant" or "registered elector."  A qualified elector who is registered to vote in accordance with this part.

"Registration card."  A registration record containing all information required on the registration application, including the elector's signature, and suitable space for the insertion by the appropriate official of the following information:

(1)  The ward and election district of residence.

(2)  The registrant's street address.

(3)  Data required to be given upon removal from the registrant's residence.

(4)  The date of each election at which the registrant votes.

(5)  The number and letter of the stub of the ballot issued to the registrant or the registrant's number in the order of admission to the voting machines.

(6)  The initials of the election officer who enters the record of voting in the district register.

(7)  Whether the registrant needs assistance to vote and, if so, the nature of the disability.

"Registration records."  The general register, district register and any other record of registration maintained by a commission. The term includes any record maintained by the commission on the Statewide Uniform Registry of Electors.

"Secretary."  The Secretary of the Commonwealth.

"Statewide Uniform Registry of Electors" or "SURE system."  The integrated voter registration system of all registered electors in this Commonwealth established by Subchapter B of Chapter 12 (relating to Statewide Uniform Registry of Electors (SURE)).



Section 1103 - Applicability

§ 1103.  Applicability.

This part applies to all counties.



Section 1104 - Construction

§ 1104.  Construction.

No part of any day fixed for the performance of duties by any person or official under this part shall be deemed a Sunday or a legal holiday so as to affect the legality of work done for the purpose of carrying out this part or the right of a person to compensation provided for rendering any service required by this part or so as to relieve any person from doing on such day whatever is necessary for the purpose of carrying out this part. Such services are declared to be necessary public services.



Section 1105 - Standardized forms

§ 1105.  Standardized forms.

(a)  General rule.--Whenever possible, the secretary shall prescribe by regulation standardized voter registration or absentee ballot application forms which may be used, with prior approval by the secretary, by political bodies, candidates and organized bodies of citizens in compliance with both the provisions of this part and the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(b)  Prior approval.--The secretary shall develop a system whereby political bodies, candidates and organized bodies of citizens may receive prior approval of standardized forms developed pursuant to subsection (a).



Section 1106 - Applications

§ 1106.  Applications.

(a)  Registration application.--Voter registration applications printed under the act of June 30, 1995 (P.L.170, No.25), known as the Pennsylvania Voter Registration Act, may be used to apply for registration under this part.

(b)  Notice.--If the five-year period for notice to electors provided for under section 1901(b)(3) (relating to removal of electors) has been declared invalid or rejected by a court of competent jurisdiction or by the United States Department of Justice, after all appeals have been exhausted and upon certification to the Secretary of the Commonwealth and publication in the Pennsylvania Bulletin, notice shall be given in accordance with section 1901(b)(3) after a period of ten years. If the ten-year period has been certified to the Secretary of the Commonwealth as invalid and upon publication in the Pennsylvania Bulletin, notice shall be given in accordance with section 1901(b)(3) after a period of 20 years.

(c)  Election Code.--Nothing in the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, shall be deemed inconsistent with this part.



Section 1107 - Existing electors

§ 1107.  Existing electors.

All electors registered to vote in this Commonwealth on the effective date of this section who remain qualified shall continue to be registered under this part.



Section 1108 - Administration

§ 1108.  Administration.

The department shall administer this part.






Chapter 12 - Registration System

Section 1201 - Departmental responsibilities

CHAPTER 12

REGISTRATION SYSTEM

Subchapter

A.  Administrative Powers and Duties

B.  Statewide Uniform Registry of Electors (SURE)

Enactment.  Chapter 12 was added January 31, 2002, P.L.18, No.3, effective in 45 days unless otherwise noted.

SUBCHAPTER A

ADMINISTRATIVE POWERS AND DUTIES

Sec.

1201.  Departmental responsibilities.

1202.  (Reserved).

1203.  Commissions.

1204.  Commission staff.

1205.  Police assistance.

1206.  Unexpended balance; source of funds.

1207.  Open records and documents.

§ 1201.  Departmental responsibilities.

The department shall do all of the following:

(1)  Provide for applicants to submit their voter registration application to a commission, the Department of Transportation and other agencies designated in section 1325 (relating to government agencies).

(2)  Prescribe a procedure for the return of completed voter registration applications from the Department of Transportation, the Department of Public Welfare, armed forces recruitment centers, Offices of the Clerk of Orphan's Court and all other offices under this part to the secretary or the appropriate commission.

(3)  Develop, establish, implement and administer a Statewide Uniform Registry of Electors in accordance with Subchapter B (relating to Statewide Uniform Registry of Electors (SURE)).

(4)  Promulgate regulations necessary to administer this part.



Section 1202 - (Reserved)

§ 1202.  (Reserved).



Section 1203 - Commissions

§ 1203.  Commissions.

(a)  Establishment.--A commission is established in each county. The commission has jurisdiction over the registration of applicants, qualified electors and registered electors of the county under this part.

(b)  Membership.--

(1)  Except as provided in paragraphs (2) and (3), the county commissioners of each county shall act as a registration commission for the county.

(2)  In a city of the first class, the commission shall consist of the three elected commissioners of the city. Each commissioner shall be elected for a term of four years in the year that the mayor is elected.

(3)  In counties which have adopted home rule charters or optional plans, the commission shall consist of the members of the county body which performs legislative functions unless the county charter or optional plan provides for the appointment of the commission. In either case, there must be minority representation on the commission. The county body which performs legislative functions shall, if the commission does not contain minority representation, appoint such representation from a list submitted by the county chair of the minority party.

(c)  Compensation.--Commissioners shall receive no compensation in addition to their compensation as county or city commissioners.

(d)  Majority vote required.--Actions of a commission must be decided by a majority vote of all members except as otherwise provided in this part.

(e)  Records.--A commission shall keep a permanent record of its proceedings.

(f)  Regulations.--A commission may make regulations, not inconsistent with this part, to do all of the following:

(1)  Govern the public sessions of the commission.

(2)  Perform the duties imposed by this part.

(3)  Carry into effect the provisions of this part and permit the efficient administration of this part, including the designation of duties to be performed and functions to be exercised under this part at its respective offices.

(g)  Enforcement.--A commission may enforce regulations, orders and subpoenas as provided in section 1601 (relating to subpoenas and witness fees) and, if necessary, shall have the assistance of the appropriate court of common pleas and of all public officers subservient to the court in enforcing the regulations, orders and subpoenas.

(h)  Errors.--A commission shall correct an error or irregularity in registration and cancel the registration of an individual whom it finds to be improperly registered, subject only to this part. Written notice shall be mailed or delivered to each individual whose registration is canceled. Whenever a registered elector's name is changed for any reason, the registered elector's SURE registration number shall remain the same, and the file shall reflect the former name change to the new name.

(i)  Investigation.--A commission or a commissioner has the power to do any of the following:

(1)  Summon and interrogate any person concerning the registration of electors or any matter related thereto.

(2)  Investigate irregularities in registration.

(3)  Summon and examine witnesses.

(4)  Require the production of relevant documents.

(j)  Oaths and affirmations.--Each commissioner has the power to administer oaths and affirmations. Each individual testifying before a commission or commissioner must be sworn or affirmed.

(k)  Correction of errors.--

(1)  A commission shall correct its registration records without requiring action of a registered elector in any of the following cases:

(i)  If the mailing address of the registered elector has been changed by the renaming of a street, the renumbering of a house or the changing of a post office.

(ii)  If the election district of the registered elector has been changed through a change in the boundaries of an election district.

(2)  Notice of action under paragraph (1) shall be mailed promptly to the affected registered elector.

(l)  Update.--A commission shall promptly update information contained in its registration records.

Cross References.  Section 1203 is referred to in section 1102 of this title.



Section 1204 - Commission staff

§ 1204.  Commission staff.

(a)  Counties of the first class.--

(1)  A commissioner may act as registrar or inspector of registration.

(2)  The commission has the power to assign assistants, employees or clerks to act as registrars or inspectors of registration. Individuals assigned under this paragraph shall not receive additional compensation for service as registrars or inspectors.

(3)  Appointments shall be as follows:

(i)  The commission shall annually appoint at least two registrars for each registration place. Not more than one-half of the number of registrars appointed annually for each registration place may be members of the same political party.

(ii)  Registrars appointed must be qualified electors of the election district or ward for which they have been appointed, must be of good moral character, must not have been convicted of a crime and must be familiar with the qualifications of electors and the duties of the registrars. No individual who holds or is a candidate for public office or party office may be appointed to or hold any office or employment under any commission except as otherwise provided by this part.

(iii)  Appointments shall be as follows:

(A)  The commission shall provide 15 days' notice for submission of candidates.

(B)  The city chairs of the party having polled the highest and the second highest vote in this Commonwealth at the last preceding gubernatorial election may file with the commission a written list of names of members of the party whom the chair recommends for appointment as registrars. Lists must contain the name, address, qualifications and occupation of each individual recommended and shall be open to public inspection in the office of the commission.

(C)  The commission shall appoint individuals from the list as registrars representing the parties. If more candidates are recommended by a chair than the party is entitled to have appointed, the commission shall appoint those candidates from the list whom the commission finds to be qualified under this section. If there are not sufficient candidates qualified to serve recommended by a chair, the commission may appoint other individuals whom the commission believes qualified.

(D)  If a vacancy occurs in the office of registrar, the commission shall fill the vacancy by appointing an elector of the district or ward, as the case may be, who is qualified under subparagraph (ii) and who is a registered and enrolled member of the same political party as the registrar whose office was vacated. The vacancy appointment shall be made in the same manner as the initial appointment.

(iv)  Registrars appointed have the power to register the qualified electors of the election district or ward and, in so doing, to administer oaths and affirmations. Registrars appointed shall perform all other duties imposed on registrars by this part and by the commission.

(v)  Nothing in this subsection shall prevent a registrar from serving as a registrar in a ward or division of the city or prevent the commission from assigning a registrar to register voters in a ward or division of the city.

(vi)  Except as provided in paragraph (1), each registrar shall receive compensation set by the commission for each day during which the registrar is engaged in the active performance of duties as registrar.

(vii)  The commission shall designate the duties to be performed by appointed registrars.

(4)  Any insertion or removal of names or other information in registers or an amendment of registration records done by any employee, registrar or inspector by order of the commission shall be construed to be an action of the commission. It is the duty of the commission to correct any error in such action.

(5)  Before exercising a power of office, a registrar or inspector of registration assigned under paragraph (2) or appointed under paragraph (3) must comply with all of the following:

(i)  Take an oath or affirmation of office as prescribed by the commission.

(ii)  Receive from the commission a certificate of appointment setting forth name and address, date of appointment and the length of appointment.

(6)  The commission may annually designate registration places in the wards.

(7)  The commission may appoint employees necessary to perform the functions of the office and to register the voters of the city. Employees shall be paid compensation as set by the commission.

(8)  Removal shall be as follows:

(i)  The commission has the power to remove any employee, inspector, registrar or other officer appointed or employed by it. No registrar appointed under paragraph (3) may be removed except for cause.

(ii)  A qualified elector of the city may appear before the commission and show that a registrar assigned under paragraph (2) or appointed under paragraph (3) does not possess the qualifications requisite for the performance of duties of office or has violated this part. If, after public hearing, the commission finds the charges brought to be true, the commission shall remove the registrar.

(9)  An inspector of registration has the authority to investigate all matters regarding voter registration and to make recommendations to the commission.

(10)  The commission may employ counsel. Counsel shall advise the commission regarding its powers and duties, the rights of individuals and the best methods of legal procedure for carrying out this part and shall appear for and represent the commission on all appeals under sections 1602 (relating to court of common pleas) and 1603 (relating to commission duties). The amount of compensation for counsel shall be set by the city commissioners.

(11)  Employees and clerks of the commission shall be privileged from arrest while acting as registrars. Commissioners and inspectors of registration shall be privileged from arrest while performing their duties except upon warrant of a court of record for a felony, for wanton breach of the peace or for a criminal violation of this part.

(b)  Counties of the second through eighth classes.--

(1)  The registration commission shall appoint a chief clerk who may be the chief clerk of the county commissioners. The chief clerk has authority to administer oaths and to sign vouchers.

(2)  Registrars and inspectors of registration must be qualified electors of the county. Registrars and inspectors of registration shall receive compensation, either on a per diem basis for time actually employed or on the basis of work actually done, as fixed by the salary board of the county. No registrar or inspector of registration may exercise any power of office until taking an oath or affirmation of office prescribed by the commission and receiving from the commission a certificate of appointment setting forth name and address, date of appointment and length of appointment.

(3)  Other staff shall be as follows:

(i)  A commission may appoint assistants and employees as necessary to carry out this part and may remove them. The number and compensation of assistants and employees shall be fixed by the salary board of the county. A commission may appoint employees of the county to act for the commission without additional compensation.

(ii)  The employees to be appointed by a commission include:

(A)  Registrars or clerks who are empowered to register the qualified electors of the county and, in so doing, to administer oaths and affirmations.

(B)  Inspectors of registration who have authority to investigate all matters regarding voter registration and to make recommendations to the commission.

(4)  The county solicitor shall be counsel for the commission and shall receive no compensation in addition to compensation as county solicitor. Counsel shall advise the commission regarding its powers and duties and the rights of individuals and concerning the best methods of legal procedure for carrying out this part and shall appear for and represent the commission on appeals taken from its decisions or orders.

(5)  Any insertion or removal of names or other information in registers and the amendment of registration records done by any employee of a commission or by order of a commission shall be construed to have been done by the commission. The commission shall be responsible for the correction of errors.

(6)  No individual who holds or is a candidate for public or party office may be appointed to or hold any office or employment under any commission except as otherwise provided by this part.

(7)  Commissioners, registrars and inspectors of registration shall be privileged from arrest while performing their duties except upon warrant of a court of record for a felony, for wanton breach of the peace or for a criminal violation of this part.

(8)  A commissioner or the chief clerk may act as registrar or inspector of registration. When acting under this subsection, the commissioner or chief clerk has the powers and duties conferred by law upon registrars and inspectors of registration.



Section 1205 - Police assistance

§ 1205.  Police assistance.

A commission may call on police officers of the appropriate municipality to maintain the peace at a place of registration.



Section 1206 - Unexpended balance; source of funds

§ 1206.  Unexpended balance; source of funds.

(a)  Unexpended balance.--Unexpended balances of appropriations made by the county commissioners prior to the effective date of this part for the purpose of carrying out the former act of March 30, 1937 (P.L.115, No.40), known as The First Class City Permanent Registration Act, and the former act of April 29, 1937 (P.L.487, No.115), known as The Permanent Registration Act for Cities of the Second Class, Cities of the Second Class A, Cities of the Third Class, Boroughs, Towns, and Townships, are transferred to and made available for commissions under this part.

(b)  Source of funds.--A commission may accept and use in the performance of its duties funds received from the Federal Government, the Commonwealth or any other source.



Section 1207 - Open records and documents

§ 1207.  Open records and documents.

(a)  Scope.--The following documents under this part are open to public inspection except as otherwise provided in this section:

(1)  Records of a registration commission and district registers.

(2)  Street lists.

(3)  Official voter registration applications.

(4)  Petitions and appeals.

(5)  Witness lists.

(6)  Accounts and contracts.

(7)  Reports.

(b)  Use.--Open material under subsection (a) may be inspected during ordinary business hours subject to the efficient operation of a commission. Public inspection shall only be in the presence of a commissioner or authorized commission employee and shall be subject to proper regulation for safekeeping of the material and subject to this part. Upon request, a photocopy of the record or computer-generated data record shall be provided at cost. The material may not be used for commercial or improper purposes.



Section 1221 - (Reserved)

SUBCHAPTER B

STATEWIDE UNIFORM REGISTRY OF ELECTORS (SURE)

Sec.

1221.  (Reserved).

1222.  SURE system.

1223.  SURE system costs.

Special Provisions in Appendix.  See section 3 of Act 3 of 2002 in the appendix to this title for special provisions relating to application of provisions relating to SURE system.

Cross References.  Subchapter B is referred to in sections 1102, 1201 of this title.

§ 1221.  (Reserved).



Section 1222 - SURE system

§ 1222.  SURE system.

(a)  Establishment.--The department shall develop and establish a Statewide Uniform Registry of Electors to be known as the SURE system.

(b)  Advisory board.--(Repealed).

(c)  Requirements.--The SURE system shall be developed as a single, uniform integrated computer system. All commissions shall be connected electronically to the SURE system and shall maintain their registration records in the system. The SURE system shall, at a minimum, do all of the following:

(1)  Contain a database of all registered electors in this Commonwealth.

(2)  Ensure the integrity and accuracy of all registration records in the system by prohibiting unauthorized entry, modification or deletion of registration records.

(3)  Assign a unique SURE registration number to each individual currently registered in this Commonwealth.

(4)  Permit the commissions to add, modify and delete information in the system as is necessary and appropriate.

(5)  Permit each commission and the department to have instant access to a commission's registration records maintained on the system.

(6)  Be the general register for a commission once the commission is connected to the SURE system.

(7)  Permit each commission and the department to review and search the system and to permit the sending of notices to the appropriate officials regarding death, change of address or other information which could affect the qualifications of an applicant or the registration of a registered elector.

(8)  Provide for the electronic transfer of completed voter registration applications and changes of address in accordance with this part.

(9)  Preserve the power of the commissions to make determinations as to the qualifications of applicants.

(10)  Assign a unique SURE registration number to each qualified elector who becomes registered and record the registered elector in the general register of the appropriate commission.

(11)  Permit auditing of each registered elector's registration record from the day of its creation until the day it is canceled.

(12)  Permit the department to implement section 1901(b)(1)(i) (relating to removal of electors).

(13)  Permit the timely printing and transmission by commissions of district registers and all other information contained in the system as may be necessary for the operation of the polling places on election days.

(14)  Be designed with an emergency recovery system to ensure that registration records are not lost in the case of an emergency, natural disaster or other such event that could cause the system to malfunction.

(15)  Identify the election district to which a qualified elector or registered elector should be assigned.

(16)  Create and produce reports required by this part.

(17)  Identify duplicate voter registrations on a countywide and Statewide basis.

(18)  Maintain a record of polling place locations and district election officers.

(19)  Identify registered electors who have been issued absentee ballots for an election in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(20)  Identify registered electors who vote in an election and the method by which their ballots were cast.

(21)  Print the wallet-sized identification cards required by section 1328 (relating to approval of registration applications).

(d)  Records.--Within 30 days of receiving notice from the department, each commission shall provide to the department, in the manner and form established by the department, an electronic copy of its registration records. Beginning 60 days after receiving notice in accordance with this subsection and continuing until the commission is connected to the SURE system, each commission shall provide monthly to the department, in the manner and form established by the department, an electronic copy of its general register. The provision of records in accordance with this subsection shall not be considered a part of the establishment or implementation of the SURE system.

(e)  Implementation.--The department shall implement the SURE system as soon as possible. The department shall establish by regulation a schedule for each commission to be connected to the SURE system. Commissions shall be connected in an order which maximizes the accuracy, integrity and protection of registration records on a Statewide basis. Upon being connected, each commission shall be required to use the SURE system as its general register. Connection of the commissions shall commence no later than August 31, 2002, and shall be completed Statewide by January 1, 2005.

(f)  Regulations.--The secretary shall promulgate regulations necessary to establish, implement and administer the SURE system. Regulations shall include all of the following:

(1)  Uniform procedures for the commissions relating to the SURE system, including the process and manner of entering information into the SURE system, the type and form of information to be entered, the process for identifying and removing duplicate registrations, the manner and time frame for updating information in the system and the manner and form of communications between commissions and between the department and a commission.

(2)  Periodic training requirements for commissions and their employees.

(3)  Such other regulations as are necessary to ensure that the SURE system shall comply with all other provisions of this part.

(May 16, 2002, P.L.310, No.44, eff. imd.)

2002 Repeal Note.  Act 44 repealed subsec. (b).

Effective Date.  Section 7(1)(ii) of Act 3 of 2002 provided that section 1222 shall take effect immediately.

Special Provisions in Appendix.  See section 2 of Act 3 of 2002 in the appendix to this title for special provisions relating to establishment and implementation of SURE system.

Cross References.  Section 1222 is referred to in section 1514 of this title.



Section 1223 - SURE system costs

§ 1223.  SURE system costs.

The cost of establishment, implementation and maintenance of the SURE system technology and its emergency recovery system shall be borne by the Commonwealth.






Chapter 13 - Voter Registration

Section 1301 - Qualifications to register

CHAPTER 13

VOTER REGISTRATION

Subchapter

A.  Qualifications

B.  Procedure

Enactment.  Chapter 13 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

SUBCHAPTER A

QUALIFICATIONS

Sec.

1301.  Qualifications to register.

1302.  Residence of electors.

§ 1301.  Qualifications to register.

(a)  Eligibility.--An individual who will be at least 18 years of age on the day of the next election, who has been a citizen of the United States for at least one month prior to the next election and who has resided in this Commonwealth and the election district where the individual offers to vote for at least 30 days prior to the next ensuing election and has not been confined in a penal institution for a conviction of a felony within the last five years shall be eligible to register as provided in this chapter.

(b)  Effect.--No individual shall be permitted to vote at any election unless the individual is registered under this subsection, except as provided by law or by order of a court of common pleas. No registered elector shall be required to register again for any election while the elector continues to reside at the same address.

(c)  Removal of residence.--Except as otherwise provided by this part, a registered elector who removes residence from one place to another outside the elector's last election district shall not be entitled to vote in the election district of the elector's last residence except pursuant to the provisions of this section and sections 1501(b) (relating to removal notices), 1502 (relating to transfer of registration) and 1902 (relating to procedure for voting following failure to return notification card).

Cross References.  Section 1301 is referred to in sections 1302, 1321 of this title.



Section 1302 - Residence of electors

§ 1302.  Residence of electors.

(a)  General rule.--

(1)  For the purpose of registration and voting, no individual shall be deemed to have gained a residence by reason of presence or lost a residence by reason of absence in any of the following circumstances:

(i)  Being employed in the service, either civil or military, of this Commonwealth or of the United States.

(ii)  Being engaged in the navigation of the waters of this Commonwealth or of the United States or on the high seas.

(iii)  Being in an institution at public expense. This subparagraph does not apply to a veteran who resides in a home for disabled and indigent soldiers and sailors maintained by the Commonwealth. Such a veteran may elect to utilize that residence for registration and voting or elect to vote as an absentee elector by the use of an absentee ballot.

(2)  Nothing in paragraph (1) shall preclude any elector eligible under section 1301 (relating to qualifications to register) from establishing the district of residence as the election district of residence pursuant to subsection (b).

(3)  Except as otherwise provided in this subsection, no individual who is confined in a penal institution shall be deemed a resident of the election district where the institution is located. The individual shall be deemed to reside where the individual was last registered before being confined in the penal institution, or, if there was no registration prior to confinement, the individual shall be deemed to reside at the last known address before confinement.

(4)  An individual who resides at an institution for the mentally ill or the mentally retarded, if otherwise qualified under section 1301, shall be deemed at the individual's option a resident in one of the following:

(i)  The district where the institution is located.

(ii)  The district where the individual was last registered to vote before entering the institution. For purposes of this subparagraph, if the individual was not registered before entering the institution, the individual shall be deemed to reside at the last known address before entering the institution.

(b)  Rules for determination.--The following apply:

(1)  That the place shall be considered the residence of an individual in which habitation is fixed and to which, whenever the individual is absent, the individual has the intention of returning.

(2)  An individual shall not be considered to have lost residence if the individual leaves home and goes into another state or another election district for temporary purposes only, with the intention of returning.

(3)  An individual shall not be considered to have gained a residence in an election district if the individual comes into that district for temporary purposes only, without the intention of making that election district a permanent place of abode.

(4)  If an individual removes to another state with the intention of making that state the permanent residence, the individual shall be considered to have lost residence in this Commonwealth.

(5)  If an individual removes to another state with the intention of remaining there an indefinite time and making that state the place of residence, the individual shall be considered to have lost residence in this Commonwealth, notwithstanding an intention to return at some indefinite future period.

(6)  If an individual goes into another state and, while there, votes in an election held by that state, the individual shall be considered to have lost residence in this Commonwealth.

(7)  An individual employed in the service of the Federal Government or of the Commonwealth and required thereby to be absent from the municipality where the individual resided when entering that employment and the spouse of the individual may remain registered in the district where the individual resided immediately prior to entering that employment, and the individual and the spouse shall be enrolled in the political party designated by the individual or spouse without declaring a residence by street and number.

(i)  An individual who registers under this paragraph for Commonwealth employment must produce a certificate from the head of the State agency, under the seal of office, setting forth that the individual or the individual's spouse is actually employed in the service of the Commonwealth and setting forth the nature of the employment and the time when the employee first entered the employment. The commission shall retain certificates under this subparagraph.

(ii)  The commission shall note on the registration record of each individual registered under this paragraph the fact of Federal or State employment.

(iii)  At least once every two years the commission shall verify the employment of the individuals registered under this paragraph at the proper Federal or State office. If an individual is found to be no longer a Federal or State employee, the individual's registration shall be canceled under Chapter 15 (relating to changes in records).



Section 1321 - Methods of voter registration

SUBCHAPTER B

PROCEDURE

Sec.

1321.  Methods of voter registration.

1322.  In-person voter registration.

1323.  Application with driver's license application.

1324.  Application by mail.

1325.  Government agencies.

1326.  Time.

1327.  Preparation and distribution of applications.

1328.  Approval of registration applications.

1328.1. SURE registration number.

1329.  Challenges.

1330.  Appeals.

§ 1321.  Methods of voter registration.

An individual qualified to register to vote under section 1301(a) (relating to qualifications to register) may apply to register as follows:

(1)  Under section 1322 (relating to in-person voter registration).

(2)  Under section 1323 (relating to application with driver's license application).

(3)  Under section 1324 (relating to application by mail).

(4)  Under section 1325 (relating to government agencies).



Section 1322 - In-person voter registration

§ 1322.  In-person voter registration.

(a)  General rule.--Applications may be submitted to register to vote or change party enrollment or name or address on a current registration record in person before the commission or a commissioner, a registrar or a clerk at the office of the commission or at a place designated by the commission. The applicant shall be advised that any intentional false statement on the application constitutes perjury and will be punishable as such. The applicant shall provide the information required on the registration application and sign the registration declaration. The commission shall prepare and provide voter registration applications for the purpose of registering qualified electors in accordance with this section. Notwithstanding any other provision of this part, the commission may use a mail registration application for in-person registration. The commission shall mail the qualified elector an identification card in accordance with section 1328 (relating to approval of registration applications).

(b)  Notice.--The commission shall, within a reasonable time, publicly announce the address of each place of registration, the address of each office of the commission established for the registration of qualified electors other than its main office and the days and hours when the place or office is open for the registration of qualified electors. The announcement shall be made by posting notice at the place or office and at the commission's main office and by other means as the commission deems advisable.

(c)  Polls.--The election board of each county shall cause any polling place to be open, in proper order for use, as a place of registration on each day when the polling place is desired by the commission or required by the provisions of this part for use as a place of registration. The appropriating authority of the county shall provide for the payment of rentals for such polling places and other places of registration.

(d)  Schools.--The board of public education or the board of school directors shall furnish suitable space in any public school building under its jurisdiction or control and shall cause the space to be open and in proper order for use as a place of registration on each day when the space is desired by the commission for use as a place of registration in accordance with the provisions of this part. Use under this subsection may not interfere with school instruction.

(e)  Municipal buildings.--The proper authority in the county or municipality shall furnish suitable space in a building under its jurisdiction or control and shall cause the space to be open and in proper order for use as a place of registration on each day when the space is desired by the commission for use as a place of registration. Use under this subsection may not interfere with the use for which the space is primarily designed.

Cross References.  Section 1322 is referred to in sections 1321, 1406 of this title.



Section 1323 - Application with driver's license application

§ 1323.  Application with driver's license application.

(a)  General rule.--

(1)  The Department of Transportation shall provide for simultaneous application for voter registration in conjunction with the process under 75 Pa.C.S. § 1510 (relating to issuance and content of driver's license). An application under this subsection shall serve as an application to register to vote unless the applicant fails to sign the voter registration application. The secretary has the primary responsibility for implementing and enforcing the driver's license voter registration system created under this section. The secretary, in consultation with the Secretary of Transportation, may promulgate regulations for implementing this section.

(2)  An application for voter registration submitted to the Department of Transportation under this subsection shall be considered as updating any previous voter registration information by a registrant.

(3)  Any change of address submitted to the Department of Transportation for the purposes of driver licensing shall serve as notification of change of address for voter registration for the registrant involved unless the registrant indicates that the change of address is not for voter registration purposes.

(b)  Process.--

(1)  The Department of Transportation shall provide for an application for voter registration as part of a driver's license application.

(2)  The format of the driver's license/voter registration application shall be determined and prescribed by the secretary and the Secretary of Transportation.

(3)  The voter registration application portion of the application shall contain all the requirements of an official voter registration application specified in section 1327 (relating to preparation and distribution of applications). The voter registration portion of the application:

(i)  may not require any information that duplicates information required in the driver's license portion of the form, other than a second signature; and

(ii)  may require only the minimum amount of information necessary to prevent duplicate voter registration, to enable the commission to assess the eligibility of the applicant and to administer voter registration and other parts of the election process.

(c)  Transmission.--

(1)  The Department of Transportation shall forward completed applications or contents of the completed voter registration applications in machine-readable format to the department by the close of registration for the ensuing election.

(2)  The department shall transmit the material to the appropriate commission within ten days after the date of its receipt by the Department of Transportation. If a voter registration application is received by the Department of Transportation within five days before the last day to register before an election, the application shall be transmitted to the appropriate commission not later than five days after the date of its receipt by the Department of Transportation.

(3)  Upon receipt of the completed voter registration information from the department, the commission shall make a record of the date of the receipt of the application and process the application. No applicant shall be deemed eligible to vote until the commission has received and approved the application.

(3.1)  After the Department of Transportation is connected to the SURE system and notwithstanding paragraphs (1), (2) and (3), the Department of Transportation shall transmit electronically the contents of a completed voter registration application within five days of receipt of the application. Upon receipt of the information from the Department of Transportation, a commission shall make a record of the date of the receipt of the application and process the application in accordance with section 1328 (relating to approval of registration applications). If the commission of the county of residence has not been connected to the SURE system, the Department of Transportation shall forward the completed application or contents of the completed application to the department in accordance with paragraph (1). No applicant shall be deemed eligible to vote until the commission has received and approved an application in accordance with section 1328.

(4)  Changes of address shall comply with the following:

(i)  Before the Department of Transportation is connected to the SURE system, the Department of Transportation shall notify the department of changes of address received under subsection (a)(3). The department shall notify the commission of the county of the registrant's former residence. After the Department of Transportation is connected to the SURE system, the Department of Transportation shall notify the commission of the county of the registrant's former residence. If the registrant has moved to an address outside this Commonwealth, the commission shall verify the address change in accordance with section 1901 (relating to removal of electors). Except as provided in subparagraph (ii), if the registrant confirms in accordance with section 1901(d) that he has moved to another county, the commission shall cancel the registration and forward the registrant's registration information to the commission of the registrant's new county of residence. Except as provided in subparagraph (ii), if the registrant has moved to an address within the commission's jurisdiction, the commission shall promptly update the registration record of the registrant in accordance with section 1328. All changes of address received by the Department of Transportation under this section at least 30 days before an election must be processed by the commission for the ensuing election. For the purpose of this paragraph, the term "registration information" means the registration card and any other record of registration maintained by a commission.

(ii)  In the case of changes of address received by the Department of Transportation which do not contain a signature of the registrant, the commission receiving the change of address notification shall mail a notice to the registrant at the new residence address requesting verification of the address change. If the change of address is to a new residence outside the commission's jurisdiction, the commission shall mail the following notice:

Office of the Registration Commission

Chief Clerk

If the address change is within the commission's jurisdiction, the commission shall mail a voter's identification card to the registrant at the new residence address.

(iii)  If the registrant does not return the notice under subparagraph (ii) within the ten-day period, the commission shall process the change of address according to subparagraph (i). If the registrant notifies the commission that the information is incorrect and the commission is satisfied with the registrant's explanation of the discrepancy, the address of the registrant's registration shall remain unchanged. If the verification notification or voter identification card is returned by the post office as undeliverable as addressed or with a forwarding address, the commission shall send a confirmation notice to the registrant's address of former residence in accordance with section 1901(d)(2).

(5)  Upon notification and confirmation of any change of address, a commission shall promptly update information contained in its registration record.

(d)  Prohibition.--An individual who is not a qualified elector is ineligible to register to vote under this section.

(e)  Effect.--Failure to properly complete a voter registration application shall not affect the validity of an application for a driver's license, a renewal application or an identification card application.

(f)  Use of information.--No information regarding a declination to register to vote in connection with an application made under this section may be used for any purpose other than voter registration.

(g)  Staff.--Agents and employees working on behalf of the Department of Transportation assisting in the completion of voter registration applications shall conduct themselves in a manner consistent with the following principles:

(1)  They shall not seek to influence an applicant's political preference or party registration or display political preference or party allegiance.

(2)  They shall not make a statement to an applicant or take an action the purpose or effect of which is to discourage the applicant from registering to vote.

(3)  Applicants wishing to register to vote under this section shall be given the same degree of assistance with the voter registration application as with all other Department of Transportation forms.

Agency employees who violate this subsection shall be removed from employment, provided that the agency at its discretion may impose a penalty of suspension without pay for at least 30 days, but not more than 120 days, if it finds that the violation does not warrant termination.

Cross References.  Section 1323 is referred to in sections 1321, 1326, 1327, 1406, 1801 of this title.



Section 1324 - Application by mail

§ 1324.  Application by mail.

(a)  General rule.--An application to register to vote or to change party enrollment or name or address on a current registration may be submitted by voter registration mail application in the manner set forth in this section. An application may be submitted by mail or by representative to the commission on an official mail registration application, the form of which shall be determined and prescribed by the secretary or the Federal Election Commission pursuant to the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.). The applicant must complete the information required on the registration application and sign the registration declaration.

(b)  Time.--Registration under this section may be made at any time. If a registration application is received by a commission beyond the deadline for registration provided in section 1326 (relating to time), the application shall be retained by the commission until the beginning of the next period during which registration can be made.

(c)  Military electors.--

(1)  A military elector may apply at any time for registration on an official registration application or any form prescribed by the Federal Government for such purpose.

(2)  The status of a military elector to register under this section with respect to residence shall remain as the same home residence status from which the military elector is qualified to register. If, at the time of leaving that home address, the military elector had not resided in this Commonwealth or in a particular election district for a sufficient time to have been entitled to be registered but, by continued residence, would have become entitled to be registered, the military elector shall be entitled to be registered at the time the military elector would have been entitled to register had the military elector not left that home address but continued to reside there.

(3)  The commission is authorized to consider a request for an absentee ballot as a request for an official registration application and to forward to the requester all of the following:

(i)  An absentee ballot and balloting material.

(ii)  An official registration application.

(4)  The military elector must complete and file these documents in accordance with the applicable provisions of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(5)  The right to be registered pursuant to this subsection shall not be subject to challenge for any reason other than failure to have furnished the commission a properly completed registration application.

Cross References.  Section 1324 is referred to in sections 1321, 1326, 1327, 1406, 1503 of this title.



Section 1325 - Government agencies

§ 1325.  Government agencies.

(a)  General rule.--The secretary shall administer a system whereby all offices in this Commonwealth that provide public assistance, each county clerk of orphans' court, including each marriage license bureau, all offices in this Commonwealth that provide State-funded programs primarily engaged in providing services to persons with disabilities and all armed forces recruitment centers do all of the following:

(1)  Distribute voter registration applications with each application; reapplication; and application for recertification, renewal or change of address.

(2)  Assist applicants with completion of the registration application unless assistance is refused.

(3)  Accept completed registration applications.

(4)  Transmit completed applications to the appropriate commission.

(b)  Forms.--An agency designated in subsection (a) shall provide a form for office visits or, if the agency provides services to persons with disabilities, for home visits which contains all of the following:

(1)  The question "If you are not registered to vote where you live now, would you like to apply to register to vote today?"

(2)  If the agency provides public assistance, the statement "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency."

(3)  Boxes for the applicant to check to indicate whether the applicant would like to register or decline to register to vote. In close proximity to the boxes the following words shall appear in prominent type: "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME."

(4)  The statement "In order to be qualified to register to vote, you must be at least 18 years of age on the day of the next election, you must have been a citizen of the United States for at least one month prior to the next election and have resided in Pennsylvania and the election district where you plan to vote for at least 30 days prior to the next election, and you must not have been confined in a penal institution for a conviction of a felony within the last five years."

(5)  The statement "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek help is yours. You may fill out the form in private."

(6)  The statement "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote or your right to choose your own political party or other political preference, you may file a complaint with the Secretary of the Commonwealth, Pennsylvania Department of State, Harrisburg, PA 17120." The secretary shall establish and publish a toll-free telephone number for the purpose of receiving complaints.

(c)  Effect.--Failure to check either box under subsection (b)(3) shall be considered a declination to register to vote.

(d)  Staff.--Agency employees assisting in the completion of voter registration applications shall conduct themselves in a manner consistent with the following principles:

(1)  They shall not seek to influence an applicant's political preference or party registration or display political preference or party allegiance.

(2)  They shall not make any statement to an applicant or take any action the purpose of or effect of which is to discourage the applicant from registering to vote.

(3)  They shall not make any statement to an applicant or take any action the purpose of or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits.

Agency employees who violate this subsection shall be removed from employment, provided that the agency at its discretion may impose a penalty of suspension without pay for at least 30 days, but not more than 120 days, if it finds that the violation does not warrant termination.

(e)  Encouraging registration.--An agency designated in subsection (a) shall provide reasonable space for nonpartisan signs or posters encouraging voter registration. The signs and posters shall be provided by the secretary.

(f)  Transmission.--An agency designated in subsection (a) shall forward all completed applications to the appropriate commission within ten days after the date of receipt. If a voter registration application is received within five days before the last day to register before an election, the application shall be transmitted to the appropriate commission not later than five days after the date of its receipt by the agency.

(g)  Confidentiality.--The identity of the voter registration agency through which any particular voter is registered in accordance with this section shall not be disclosed to the public.

(h)  Use of information.--No information relating to a declination to register to vote in connection with an application made at an office described in this section may be used for any purpose other than voter registration.

(i)  Assistance.--Each agency shall provide to each applicant who chooses to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms unless the applicant refuses such assistance.

(j)  Regulation.--The secretary shall promulgate regulations regarding the maintenance and destruction of forms used pursuant to this section.

Cross References.  Section 1325 is referred to in sections 1201, 1321, 1326, 1327, 1406, 1801 of this title.



Section 1326 - Time

§ 1326.  Time.

(a)  General rule.--Except as provided in subsection (b), each commission, commissioners and registrars or clerks appointed by the commission shall receive, during ordinary business hours and during additional hours as the commission prescribes, at the office of the commission and at additional places as the commission designates, applications from individuals who appear and claim that they are entitled to be registered as electors of a municipality.

(b)  Deadlines.--In the administration of voter registration, each commission shall ensure that any applicant who is a qualified elector is registered to vote in an election when the applicant has met any of the following conditions:

(1)  In the case of voter registration with a motor vehicle driver's license application under section 1323 (relating to application with driver's license application), if the valid voter registration application is submitted to the appropriate Department of Transportation office not later than 30 days before the date of the election.

(2)  In the case of registration by mail under section 1324 (relating to application by mail), if the valid voter registration mail application is postmarked not later than the deadline to register for the ensuing election or, in the case of an illegible or missing postmark, it is received not later than five days after the deadline to register for the ensuing election.

(3)  In the case of voter registration at a voter registration agency under section 1325 (relating to government agencies), if the valid voter registration application is accepted at the voter registration agency not later than 30 days before the date of the election.

(4)  In any other case, if the valid voter registration application of the applicant is received by the appropriate commission not later than 30 days before the election.

(c)  Special rules.--

(1)  In the case of a special election within a congressional, senatorial or representative district held on a day other than the day of a primary, general or municipal election, the registration application forms shall not be processed in the wards and election districts comprising the district for the 30 days prior to the special election for such election.

(2)  No applications shall be received as follows:

(i)  On Sundays.

(ii)  On holidays.

(iii)  On the day of the election.

(iv)  During the 30 days next preceding each general, municipal and primary election except as provided in subsection (b).

Cross References.  Section 1326 is referred to in section 1324 of this title.



Section 1327 - Preparation and distribution of applications

§ 1327.  Preparation and distribution of applications.

(a)  Form.--

(1)  The secretary shall prescribe the form of an official voter registration application. The official voter registration application shall provide space for the following information about the applicant:

(i)  Full name.

(ii)  Address of residence. If the residence is a portion only of the house, the location or number of the room, apartment or floor which is occupied.

(iii)  Mailing address if different than address of residence.

(iv)  Name and residence address on previous registration and the year of that registration.

(v)  Designation of political party, for the purpose of voting at a primary election.

(vi)  Date of birth.

(vii)  Telephone number. An application shall not be rejected because of noncompliance with this subparagraph.

(viii)  Race. An application shall not be rejected because of noncompliance with this subparagraph.

(2)  Data required on the voter registration application shall not be more nor less than the minimum data elements permissible for Federal voter registration.

(3)  Any person who assists in the completion of the registration application shall sign the application and indicate the person's address. In the case of those registering under sections 1323 (relating to application with driver's license application) and 1325 (relating to government agencies), the person providing assistance shall insert the person's initials or employee or agent identification number on a separate or detachable portion of the application or computer data file.

(4)  A voter registration application shall be printed on stock of good quality and shall be of suitable uniform size. Nothing in this part shall prohibit the design and use of an electronic voter registration application which includes the applicant's digitized or electronic signature. The registration application shall contain the following information; however, the information may be provided on a separate form for voter registration made under section 1323 or 1325:

(i)  Notice that a registered elector does not need to reregister unless the registered elector has moved.

(ii)  Instructions on how to fill out and submit the application and notification of when the application must be submitted to a voter registration office in order to be registered for the ensuing election.

(iii)  Notice that the applicant must be a citizen of the United States for at least one month prior to the next election and a resident of this Commonwealth and the election district for at least 30 days and must be at least 18 years of age by the day of the next ensuing election and has not been confined in a penal institution for a conviction of a felony within the last five years. The notice required in this subparagraph shall be in print identical to the declaration under subsection (b).

(iv)  Notice that political party enrollment is mandatory to vote in a primary election of a political party.

(v)  Notice that the commission will mail by nonforwardable mail to the applicant a voter's identification card upon acceptance of the application and that the applicant should contact the commission if the identification card is not received within 14 days from the date the application is sent to the registration office.

(vi)  Notice that registration is not complete until the application is processed and accepted by the commission.

(vii)  A warning to the applicant that making a false registration or furnishing false information is perjury. The notice required in this subparagraph shall be in print identical to the declaration under subsection (b).

(viii)  Instructions to Federal or State employees who wish to retain voting residence in county of last residence to so indicate on the application.

(ix)  Notice that, if an individual declines to register to vote, the fact that the individual has declined to register will remain confidential and will be used only for voter registration purposes. The notice required in this subparagraph shall be in print identical to the declaration under subsection (b).

(x)  Notice that, if an individual does register to vote, the office at which the individual submits a voter registration application will remain confidential and will be used for voter registration purposes only. The notices required in this subparagraph shall be in print identical to the declaration in subsection (b).

(5)  In jurisdictions where there is a single language minority, the secretary may print a bilingual application.

(6)  In jurisdictions where a single language minority exceeds 5% of the population, the secretary shall:

(i)  print a bilingual application; and

(ii)  conduct a public educational program among that language group alerting both organizations and individuals of that group of the availability of the bilingual application and encouraging individuals to register.

(7)  To implement section 1324 (relating to application by mail), the secretary shall print an official voter registration mail application designed to preserve the confidentiality of the information required to be submitted. The application shall contain information required by this section and shall include the name of each county seat, its post office mailing address and zip code and its telephone number. Voter registration mail applications shall contain information indicating whether the application is a new registration, change of party enrollment, change of address or change of name.

(8)  Nothing in this part shall prohibit a private organization or individual from printing blank voter registration applications or shall prohibit the use of such applications by any other individual, provided that the form, content and paper quality of such voter registration application complies with department regulations for the forms or has received prior approval from the secretary.

(b)  Registration declaration.--

(1)  The official voter registration application shall contain a registration declaration. On the declaration, the applicant shall state all of the following:

(i)  The applicant has been a citizen of the United States for at least one month prior to the next election.

(ii)  On the day of the next ensuing election, the applicant shall be at least 18 years of age.

(iii)  On the day of the next ensuing election, the applicant shall have resided in this Commonwealth and in the election district for at least 30 days.

(iv)  The applicant has not been confined in a penal institution for a conviction of a felony within the last five years.

(v)  The applicant is legally qualified to vote.

(2)  The applicant shall affirm all of the following:

(i)  The information provided in the registration declaration is true.

(ii)  The applicant understands that:

(A)  the registration declaration will be accepted for all purposes as the equivalent of an affidavit; and

(B)  if the registration contains a material false statement, the applicant shall be subject to penalties for perjury.

(3)  The registration declaration shall contain the printed name and signature of the applicant and the date of signing. An applicant unable to sign the voter registration application shall make a mark before a person of the applicant's choice other than the applicant's employer or an agent of the applicant's union. The person shall insert the person's name, address and telephone number. If the person is an employee or agent of the Department of Transportation or another agency as provided under section 1325 and is assisting the applicant in an official capacity, the employee or agent shall insert the initials and identification number of the employee or agent. In the case of applicants registering under section 1323 or 1325, the person providing assistance shall insert initials or employee or agent identification number on a separate or detachable portion of the application or computer data file.

(4)  The official registration application shall contain a notice entitled "PENALTY FOR FALSIFYING DECLARATION." The notice shall advise the applicant that if a person signs an official registration application knowing a statement declared in the application to be false, the person commits perjury. The notice shall specify the penalty for perjury.

(c)  Distribution.--

(1)  The secretary shall supply official registration applications to commissions.

(2)  The secretary shall make available for distribution official voter registration applications to public libraries, public schools, State-related institutions of higher education, offices operated by the Department of Revenue, offices operated by the Department of Aging, area agencies on aging, offices operated by the Pennsylvania Game Commission or any of its authorized license-issuing agents, offices operated by the Pennsylvania Fish and Boat Commission or any of its issuing agents, and offices that provide unemployment compensation.

(3)  Each participating agency identified under paragraph (2) shall:

(i)  Provide that official voter registration mail applications are available on the premises and displayed prominently in a conspicuous location during normal business hours.

(ii)  Provide an official voter registration mail application to any individual requesting one.

(iii)  Provide reasonable space for nonpartisan signs or posters indicating the availability of official voter registration mail applications on the premises.

(4)  The secretary may provide technical assistance to commissions upon request and agencies designated under paragraph (2).

(5)  The secretary shall print and distribute mail registration applications which are not postage paid and which shall not be specific to any county registration office. Along with the distribution of such applications, the secretary shall also include instructions to inform the applicant where the application is to be sent.

(6)  The secretary and commissions shall supply applications to all of the following:

(i)  Persons and organizations who request applications.

(ii)  Federal, State and political subdivision offices.

(iii)  Political parties and political bodies.

(iv)  Candidates.

(d)  Staff.--Agency employees assisting in the distribution of voter registration applications under subsection (c) shall conduct themselves in a manner consistent with the following principles:

(1)  They shall not seek to influence an applicant's political preference or party registration or display political preference or party allegiance.

(2)  They shall not make any statement to an applicant or take any action the purpose of or effect of which is to discourage the applicant from registering to vote.

(3)  They shall not make any statement to an applicant or take any action the purpose of or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits.

Agency employees who violate this subsection shall be removed from employment, provided that the agency at its discretion may impose a penalty of suspension without pay for at least 30 days, but not more than 120 days, if it finds that the violation does not warrant termination.

Cross References.  Section 1327 is referred to in section 1323 of this title.



Section 1328 - Approval of registration applications

§ 1328.  Approval of registration applications.

(a)  Examination.--Upon receiving a voter registration application, a commissioner, clerk or registrar of a commission shall do all of the following:

(1)  Initial and date the receipt of the application.

(2)  Examine the application to determine all of the following:

(i)  Whether the application is complete.

(ii)  Whether the applicant is a qualified elector.

(iii)  Whether the applicant has an existing registration record. After the commission is connected to the SURE system, the commissioner, clerk or registrar shall search the SURE system on a Statewide basis to determine if the applicant has an existing registration record.

(iv)  Whether the applicant is entitled or qualified to receive the requested transfer or change, if applicable.

(b)  Decision.--A commission shall do one of the following:

(1)  Record and forward a voter registration application to the proper commission if the commission finds during its examination under subsection (a) that the applicant does not reside within the commission's county but resides elsewhere in this Commonwealth.

(2)  Reject a voter registration application, indicate the rejection and the reasons for the rejection on the application and notify the applicant by first class nonforwardable mail, return postage guaranteed of the rejection and the reason if the commission finds during its examination under subsection (a) any of the following:

(i)  The application was not properly completed and, after reasonable efforts by the commission to ascertain the necessary information, the application remains incomplete or inconsistent.

(ii)  The applicant is not a qualified elector.

(iii)  The applicant is not entitled to a transfer of registration or a change of address.

(iv)  The applicant is not legally qualified for a change of name.

A rejection shall be made no later than ten days before the election succeeding the filing of the application.

(3)  Process a voter registration application in accordance with subsection (c) if the commission finds during its examination under subsection (a) all of the following:

(i)  The application requests registration.

(ii)  The application contains the required information indicating that the applicant is a qualified elector of the county.

(4)  Process a voter registration application in accordance with subsection (c) and update its registration records if the commission finds during its examination under subsection (a) all of the following:

(i)  The application requests registration.

(ii)  The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii)  The applicant is currently a registered elector of the county.

(5)  Process a voter registration application in accordance with subsection (c) and request transfer of registration records in accordance with subsection (d) if the commission finds during its examination under subsection (a) all of the following:

(i)  The application requests registration.

(ii)  The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii)  The applicant is currently a registered elector of another county.

(6)  Process a voter registration application in accordance with subsection (c) and request transfer of registration records in accordance with subsection (d) if the commission finds during its examination under subsection (a) all of the following:

(i)  The application requests a transfer of registration.

(ii)  The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii)  The applicant is currently a registered elector of another county.

(7)  Process a voter registration application in accordance with subsection (c) and update its registration if the commission finds during its examination under subsection (a) all of the following:

(i)  The application requests a change of address.

(ii)  The application contains the required information indicating that the applicant is a qualified elector of the county.

(iii)  The applicant is currently a registered elector of the county.

(8)  Process a voter registration application in accordance with subsection (c) and update its registration records if the commission finds during its examination under subsection (a) all of the following:

(i)  The application requests a change of name.

(ii)  The applicant is legally qualified to a change of name.

(iii)  The application contains the required information indicating that the applicant is a qualified elector of the county.

(iv)  The applicant is currently a registered elector of the county.

(c)  Processing of voter registration.--

(1)  When a commission has accepted a voter registration application under subsection (b)(3), the commission shall assign each applicant a unique identification number in the SURE system. The commission shall mail a wallet-sized voter's identification card to the individual by first class nonforwardable mail, return postage guaranteed, which shall serve as notice of the acceptance of the application. The card shall contain all of the following:

(i)  Name and address of the individual.

(ii)  Name of municipality of residence.

(iii)  Identification of the individual's ward and district.

(iv)  The effective date of registration.

(v)  Designation of party enrollment and date of enrollment.

(vi)  A space for the individual's signature or mark.

(vii)  The unique identification number of the individual.

(viii)  A statement that the individual must notify the commission within ten days from the date it was mailed if any information on the card is incorrect; otherwise, the information shall be deemed correct for voter registration purposes.

(2)  When a commission has accepted a voter registration application under subsection (b)(4), (5), (6), (7) or (8), the commission shall mail a wallet-sized voter's identification card to the individual by first class nonforwardable mail, return postage guaranteed, which shall serve as notice of the acceptance of the application. The card shall contain all of the following:

(i)  Name and address of the individual.

(ii)  Name of municipality of residence.

(iii)  Identification of the individual's ward and district.

(iv)  The effective date of registration.

(v)  Designation of party enrollment and date of enrollment.

(vi)  A space for the individual's signature or mark.

(vii)  The SURE registration number of the individual.

(viii)  A statement that the individual must notify the commission within ten days from the date it was mailed if any information on the card is incorrect; otherwise, the information shall be deemed correct for voter registration purposes.

(3)  An envelope containing a voter identification card shall be marked on the outside with a request to the postmaster to return it within five days if it cannot be delivered to the addressee at the address given.

(4)  (i)  If an envelope containing a voter identification card has been mailed in accordance with paragraphs (1) and (3) and has not been returned to the commission by the postmaster within ten days from the date it was mailed, the individual shall be deemed a registered elector of the county and the commission shall enter the individual's registration information in the general register. The unique identification number shall be entered as the registered elector's SURE registration number. No person shall be deemed a registered elector of the county until ten days after the voter identification card has been mailed.

(ii)  If an envelope containing a voter identification card has been mailed in accordance with paragraphs (2) and (3) and has not been returned to the commission by the postmaster within ten days from the date it was mailed, the individual shall be deemed a registered elector of the county and the commission shall enter the individual's registration information in the general register. No person shall be deemed a registered elector of the county until ten days after the voter identification card has been mailed.

(5)  If an envelope containing a voter identification card is returned by the postmaster because the envelope is undeliverable at the given address, the commission shall investigate. If the commission finds that the individual is not qualified to register from the address, the commission shall reject the application and shall notify the individual by first class forwardable mail of this action.

(d)  Transfer of registration records.--

(1)  If, during application, an individual discloses that the individual is a registered elector of another county, the commission of the individual's new county of residence shall direct a cancellation notice to the commission of the individual's former county of residence in accordance with regulations promulgated under this part.

(2)  Upon receipt of a notice transmitted in accordance with paragraph (1), the commission of the individual's former county of residence shall investigate. If the commission finds that the individual is a registered elector of the county, the commission shall verify the address change with the registered elector in accordance with this part. Upon verifying that the registered elector has moved to another county of residence, the commission shall cancel the registered elector's registration, transfer a copy of the canceled registration record to the commission of the registered elector's new county of residence and retain a record of the transfer. The commission of both counties shall promptly update information contained in their registration records.

(e)  Challenges.--All challenges to applications for registration shall be made as provided in section 1329 (relating to challenges).

Cross References.  Section 1328 is referred to in sections 1222, 1322, 1323, 1328.1, 1501, 1502, 1712 of this title.



Section 1328.1 - SURE registration number

§ 1328.1.  SURE registration number.

Each registered elector shall be assigned a single and unique SURE registration number in accordance with sections 1328 (relating to approval of registration applications) and 1514 (relating to conversion of registration records). Once assigned, a SURE registration number shall not be changed, modified or altered.



Section 1329 - Challenges

§ 1329.  Challenges.

(a)  Standing.--An individual claiming the right to be registered may be challenged by a commissioner, registrar or clerk or by a qualified elector of the municipality.

(b)  Complaint.--To make a challenge, a complainant must file a challenge affidavit in a form prescribed by the secretary containing the following information:

(1)  Name of challenged individual.

(2)  Address of challenged individual.

(3)  Name of complainant.

(4)  Address of complainant.

(5)  Date of affidavit.

(6)  Reason for challenge.

(c)  Response.--An individual who is challenged must respond to the challenge affidavit as set forth in subsection (b) in a written statement sworn or affirmed by the individual. The challenged individual must produce such other evidence as may be required to satisfy the registrar or commissioner as to the individual's qualifications as a qualified elector.

(d)  Resolution.--If the challenged individual establishes to the satisfaction of the commission the right to be registered as required by this part, the challenged individual shall be registered. If the challenged individual does not establish to the satisfaction of the commission the right to be registered as provided in this part, the challenged individual's registration, if any, shall be canceled, and the commission shall promptly update information contained in its registration records.

Cross References.  Section 1329 is referred to in section 1328 of this title.



Section 1330 - Appeals

§ 1330.  Appeals.

(a)  Right.--An individual whose application to be registered has been denied may file with the commission a petition to be registered, setting forth the grounds of the petition under oath or affirmation. The petition must be filed by the 15th day prior to an election.

(b)  Hearing.--

(1)  The commission shall fix a time for a public hearing at its office not later than the tenth day prior to the election.

(2)  The commission shall give the person responsible for the rejection 48 hours' notice of the hearing.

(3)  At the hearing, a clerk, inspector of registration or qualified elector of the county may offer evidence as to why the petitioner should not be registered.

(4)  The commission, if satisfied that the petitioner is entitled to be registered, shall direct registration.






Chapter 14 - Records

Section 1401 - General register

CHAPTER 14

RECORDS

Sec.

1401.  General register.

1402.  District registers.

1403.  Street lists.

1404.  Public information lists.

1405.  Retention of records.

1406.  Reports.

Enactment.  Chapter 14 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

§ 1401.  General register.

(a)  General rule.--The general register shall contain all of the following for each registered elector of the county:

(1)  The ward and election district of residence.

(2)  The registered elector's street address.

(3)  Data required to be given upon removal from the registered elector's residence.

(4)  The date of each election at which the registered elector votes.

(5)  The digitized or electronic signature of the registered elector.

(6)  The SURE registration number.

(7)  Whether the registered elector needs assistance to vote and, if so, the nature of the disability.

(b)  District register.--The general register shall be used by the commission to prepare the district register.

(c)  SURE system.--After a commission is connected to the SURE system, the general register of the commission shall consist of the registration information contained on the SURE system as maintained by the commission.

(d)  Registration cards.--Before a commission is connected to the SURE system, if a commission uses the original registration cards for registered electors in the county as the district register, the duplicate registration cards or photocopies of the original registration cards shall be placed in exact alphabetical order by last name of the registrant, shall be indexed and shall be kept at the office of the registration commission in a manner as to be properly safeguarded. These cards constitute the general register of the county. They may not be removed from the office of the commission except upon order of a court of record. Nothing in this part shall preclude the use of duplicate registration cards from applications provided under the act of March 30, 1937 (P.L.115, No.40), known as The First Class City Permanent Registration Act, or the act of April 29, 1937 (P.L.487, No.115), known as The Permanent Registration Act for Cities of the Second Class, Cities of the Second Class A, Cities of the Third Class, Boroughs, Towns, and Townships.

(e)  Digitized signature lists.--Before a commission is connected to the SURE system, if a commission uses digitized signature lists as the district register, the original registration cards shall be placed in exact alphabetical order by last name of the registrant, indexed and kept at the office of the commission in a manner as to be properly safeguarded. These original cards constitute the general register of the county. They may not be removed from the office of the commission except upon order of a court of record. The commission shall safely retain all registration cards used in the registration of electors or in conducting an election. If a commission has the capability to accept an electronic application, the secretary may require the commission to produce a computer-generated card to file in the general register. If the commission finds a record for a registrant on the computer database which is not contained in the general register, it shall replace the original card with a computer-generated duplicate card upon written permission from the registrant or upon order of a court of record.

(f)  Duplicate files.--Before a commission is connected to the SURE system, if the commission deems a duplicate file of registration cards necessary for administrative purposes, the commission may prepare a reproduction in compliance with the following:

(1)  The registration form shall be photographed, microphotographed or reproduced in a manner approved for permanent records by the secretary.

(2)  The device used to reproduce the card is one which accurately reproduces the original in all details.

(3)  The photographs, microphotographs or other reproductions are open to public inspection and provision is made for preserving, examining and using them.

Cross References.  Section 1401 is referred to in sections 1102, 1402 of this title.



Section 1402 - District registers

§ 1402.  District registers.

(a)  Registration card file.--

(1)  Except as provided in subsection (b) and in section 1401(e) (relating to general register), the original registration cards shall be filed by election districts in exact alphabetical order by last name of the registrant and shall be indexed.

(2)  The cards constitute the district register.

(3)  The commission shall provide binders, which are capable of being locked, for filing and indexing the registration cards. The keys to the binders shall at all times be retained by the commission.

(4)  The district register shall be kept at the office of the commission except as provided in subsection (b) and shall be open to public inspection, subject to reasonable safeguards and regulations.

(b)  Computer lists.--

(1)  Before a commission is connected to the SURE system, instead of using registration cards as the district register as provided in subsection (a), a commission may use a computer list or computer-generated cards containing the registered electors arranged by election district, alphabetically by last name of the registrant. The computer list or computer-generated cards must be in a form prescribed by the secretary and must contain necessary information that would otherwise be available on the registration cards, including a legible digitized signature of the registrant copied from the signature on the registration card. The district election officials shall have computer printouts at the polling places containing the necessary information needed to verify the identity of the elector. The digitized signature list shall be open to public inspection, subject to reasonable safeguards, rules and regulations.

(2)  After a commission is connected to the SURE system, each commission shall create from its general register a computer list to be used as the district register. For each election district, the list shall contain the names of the registered electors of the election district, alphabetically by last name of each registered elector. Each page of the list shall contain the name of the county, the election district, the date of the election and the date and time the list was prepared. The computer list shall be in a form prescribed by the secretary and must contain necessary information that would otherwise be available in the general register, including a legible digitized or electronic signature, the street address and political party of each registered elector, and suitable space for insertion of the signature of the registered elector and for insertion by the proper election official of the number and letter of the stub of the ballot issued to the registered elector or the registered elector's number in the order of admission to the voting systems and the initials of the election official who enters the record of voting in the district register and whether the elector needs assistance to vote and, if so, the nature of the disability. The district register shall be kept at the office of the commission and shall be open to public inspection, subject to reasonable safeguards, rules and regulations.

(3)  Before connection to the SURE system, a commission may, during systems conversion periods or emergency conditions, provide for a district register containing the original registration cards. The following apply:

(i)  The original registration cards shall be filed by election district in one of the following orders as determined by the commission:

(A)  Exact alphabetical order by last name of registrant.

(B)  Order in which registrants' residences appear upon the streets of the election district, in exact alphabetical order by last name of registrant for each residence.

(ii)  The district register containing registration cards shall be kept at the office of the commission and shall be open for public inspection, subject to reasonable safeguards and regulations and to the provisions of this part.

(c)  Accuracy.--It is the duty of the commission to compare and correct the general register and district registers to ensure their accuracy. By noon of the third day preceding an election, the commission shall correct the district register for each election district consistent with the information contained in the general register.

(d)  Delivery.--The commission shall deliver, in the manner required by law for delivery of election materials, the district register to the election officers for use on election day.

(e)  Form.--District registers shall be enclosed within a case or container and shall be locked and sealed by the commission before delivery. The district register shall have printed or written thereon the words "District Register of Electors" and the district and ward, if any.

(f)  Examination.--Immediately following each election, the commission shall cause each district register to be examined. The commission specifically shall compare the signature of each elector on each voter's certificate with his signature in the district register and shall report in writing to the district attorney any evidence or indication of probable fraud, impersonation or forgery which may appear to the commission by reason of the comparison. In the case of any elector whom the election officers shall have recorded as removed, deceased or challenged and prevented from voting, the commission shall ascertain the facts and shall correct the general and district registers in accordance with Chapter 15 (relating to changes in records).

Cross References.  Section 1402 is referred to in section 1102 of this title.



Section 1403 - Street lists

§ 1403.  Street lists.

(a)  Preparation.--Commencing not later than the 15th day prior to each election, each commission shall prepare for each election district a list of the names and addresses of all registered electors as of that date resident in the district. The list may not include the digitized or electronic signature of a registered elector. The list shall be arranged in one of the following manners:

(1)  By streets and house numbers.

(2)  Alphabetically by last name of each registered elector.

(3)  In a manner whereby the location of the elector's residence can be identified.

(b)  Copies.--The commission shall retain two copies of the list under subsection (a) on file at its office and forward one copy of the list under subsection (a) to the department. These copies shall be available for public inspection during business hours, subject to reasonable safeguards and regulations.

(c)  Distribution.--The department and each commission shall distribute the list under subsection (a) upon request as follows:

(1)  To officials concerned with the conduct of elections.

(2)  To political parties and political bodies.

(3)  To candidates.

(d)  Organizations.--The commission may, for a reasonable fee, distribute the list under subsection (a) to organized bodies of citizens.



Section 1404 - Public information lists

§ 1404.  Public information lists.

(a)  Establishment.--

(1)  A commission shall provide for computer inquiries concerning individual registered electors. With respect to each registered elector who is the subject of an inquiry, the information provided shall contain the name, address, date of birth and voting history. Upon request, the commission shall supply a printed record for each such elector subject to the provisions of this part. In addition, the commission may make available for inspection a printed or computerized public information list containing the name, address, date of birth and voting history of each registered elector in the county.

(2)  The list may also include information on voting districts.

(3)  The list may not contain the digitized or electronic signature or SURE registration number of the registered elector.

(b)  Access.--

(1)  The secretary may promulgate reasonable regulations governing access to the list.

(2)  No individual inspecting the list may tamper with or alter it.

(3)  No individual who inspects the list or who acquires names of registered electors from the list may use information contained in the list for purposes unrelated to elections, political activities or law enforcement. Before inspecting the list or obtaining names of registered electors or other information from the list, the individual must provide identification to the public official having custody of the public information list and must state in writing that any information obtained from the list will not be used for purposes unrelated to elections, political activities or law enforcement.

(c)  Copies.--

(1)  The commission shall provide paper copies of the public information lists and may provide copies in some other form to any registered elector in this Commonwealth within ten days of receiving a written request accompanied by payment of the cost of reproduction and postage. The cost of the copies shall be determined by the office providing copies.

(2)  An individual who inspects or acquires a copy of a public information list may not use any information contained in it for purposes unrelated to elections, political activities or law enforcement.



Section 1405 - Retention of records

§ 1405.  Retention of records.

(a)  Computer lists.--Each commission shall preserve district registers for at least five years in the manner, form and time frame established by the department.

(b)  Records.--

(1)  The department and each commission shall preserve for two years and shall make available for public inspection and, where available, photocopying at a reasonable cost all records concerning the implementation of programs and activities conducted for the purposes of ensuring the accuracy and currency of official lists of registered electors except to the extent that the records relate to a declination to register to vote or to the identity of a voter registration agency through which any particular qualified elector is registered.

(2)  The records preserved under paragraph (1) shall include lists of the names and addresses of all electors to whom notices described in section 1501 (relating to removal notices) are sent and information concerning whether or not the individual has responded to the notice as of the date that inspection of the record is made.

(c)  Original and existing records.--After a commission is connected to the SURE system, the registration cards and applications utilized under this part, under the act of June 30, 1995 (P.L.170, No.25), known as the Pennsylvania Voter Registration Act, under the former act of March 30, 1937 (P.L.115, No.40), known as The First Class City Permanent Registration Act, or under the former act of April 29, 1937 (P.L.487, No.115), known as The Permanent Registration Act for Cities of the Second Class, Cities of the Second Class A, Cities of the Third Class, Boroughs, Towns, and Townships, shall be placed in alphabetical order by last name of the registered elector, indexed and kept at the office of the commission in a manner as to be properly safeguarded. They may not be removed from the office of the commission except upon order of a court of record. The commission shall safely retain all registration cards used in the registration of registered electors in accordance with regulations promulgated by the department.



Section 1406 - Reports

§ 1406.  Reports.

(a)  Commission.--By March 1, a commission shall submit to the secretary an annual report setting forth the number of electors registered under sections 1322 (relating to in-person voter registration), 1323 (relating to application with driver's license application), 1324 (relating to application by mail) and 1325 (relating to government agencies). The report shall specify the number of electors whose registration has been canceled under Chapter 15 (relating to changes in records) and any other information required by the secretary.

(b)  Secretary.--The secretary shall submit an annual report to the General Assembly by June 30 assessing the impact of this part on the administration of elections during the preceding year and including recommendations for improvements to procedures, forms and other matters affected by this part.






Chapter 15 - Changes in Records

Section 1501 - Removal notices

CHAPTER 15

CHANGES IN RECORDS

Sec.

1501.  Removal notices.

1502.  Transfer of registration.

1503.  Change of enrollment of political party.

1504.  Disability.

1505.  Death of registrant.

1506.  Checkup of registers.

1507.  Canvass of registered electors.

1508.  Comparison and correction of registers.

1509.  Petition to strike off names.

1510.  Failure to vote.

1511.  Cancellation, removal and preservation of registration records.

1512.  Correction of errors in cancellation or suspension.

1513.  Applicability of provisions.

1514.  Conversion of registration records.

Enactment.  Chapter 15 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

Cross References.  Chapter 15 is referred to in sections 1302, 1402, 1406 of this title.

§ 1501.  Removal notices.

(a)  Form.--

(1)  A commission shall make removal notices available to electors who are registered in the county.

(2)  The notice shall be printed upon cards suitable for mailing, addressed to the office of the commission. The notice shall provide the following information:

(i)  The address of present residence, including municipality.

(ii)  The address of last registration, including municipality.

(iii)  Date of removal to present residence.

(iv)  Signature.

(3)  The notice shall contain a statement that the registered elector may, by filling out properly and signing a removal notice and returning it to the office of the commission, secure the transfer of registration effective as to elections at least 30 days after the date of removal into the new district.

(4)  The notice shall contain a warning to the registered elector that the notice will not be accepted as an application for transfer of the elector's registration unless the signature thereon can be identified by the commission as the elector's signature as it appears on file with the commission.

(5)  The notice shall contain a warning to the registered elector that the notice must be received by the commission not later than 30 days before an election. If mailed, the notice must be postmarked not later than the deadline for registration or, in the case of an illegible or missing postmark, received within five days of the close of registration.

(b)  Use.--A registered elector who removes residence from one place to another within the same county must notify the commission by filing a removal notice under subsection (a) or a signed request for renewal that contains the information required in subsection (a) with the commission not later than the registration deadline before an election. If mailed, the notice or request must be postmarked not later than the deadline for registration or, in the case of an illegible or missing postmark, received within five days of the close of registration. The following apply:

(1)  An official registration application of an elector who has registered by mail qualifies as a removal notice.

(2)  A registered elector who removes residence from one place to another within the same county and who has not yet filed a removal notice with the commission shall be permitted to vote once at the elector's former polling place following removal if, at the time of signing the voter's certificate, the elector files with the judge of election a signed removal notice properly filled out. Removal notices under this paragraph shall be returned to the commission with the voting check list, and the commission shall proceed to transfer the registration of the elector under section 1502 (relating to transfer of registration) and shall promptly update information contained in its registration records. A registered elector may vote in the election district of the elector's former residence not more than one time following the elector's removal.

(3)  A registered elector who removes residence from one county to another county and who is not registered to vote in the new county of residence shall be permitted to vote in the election district in the former county of residence if, at the time of signing the elector's certificate, the elector files with the judge of election a signed affirmation declaring the elector's new residence. A registered elector may vote in the election district of the elector's former residence not more than one time following the elector's removal. Affirmations made under this paragraph shall be returned to the commission of the elector's former county of residence with the voting checklist, and that commission shall proceed to transfer the registration of the elector under section 1502. Upon receipt of the transfer notice, the commission of the elector's new county of residence shall immediately process the transfer of the elector in accordance with section 1328 (relating to approval of registration applications). Both commissions shall promptly update information contained in their registration records.

Cross References.  Section 1501 is referred to in sections 1301, 1405, 1502 of this title.



Section 1502 - Transfer of registration

§ 1502.  Transfer of registration.

(a)  General rule.--Upon timely receipt of notification of removal under section 1501(b) (relating to removal notices), the commission shall proceed as follows:

(1)  The signature on the notification document shall be compared with the signature of the registered elector as it appears on file with the commission.

(2)  If the signature appears authentic, the commission shall enter the change of residence on the registered elector's registration records.

(3)  If a request for transfer which is determined to be authentic under paragraph (2) shows a removal within the period of 30 days preceding an election, the commission, after such election, shall enter the change of residence on the registered elector's registration record. The commission shall advise the registered elector promptly in writing of its action.

(4)  When a registered elector has filed with a commission a notice that the elector has moved from the county to another county, if the signature appears authentic the commission shall enter the change of residence on the elector's registration records, cancel the registration of the elector and notify the commission of the elector's new county of residence to register the elector. Upon receipt of the transfer notice, the commission of the elector's new county of residence shall immediately process the transfer of the elector in accordance with section 1328 (relating to approval of registration applications).

(5)  If a request for transfer which is determined to be authentic under paragraph (4) shows a removal within the period of 30 days preceding an election, the commission, after such election, shall enter the change of residence on the elector's registration records, cancel the registration of the elector and notify the commission of the elector's new county of residence to register the elector. Upon receipt of the transfer notice, the commission of the elector's new county of residence shall immediately process the transfer of the elector in accordance with section 1328.

(6)  A commission shall promptly update information contained in its registration records.

(b)  Electors unable to write.--A registered elector who is unable to sign the notification document may affix a mark to the notification document. The mark must be affixed in the presence of a witness who must sign the notification document.

Cross References.  Section 1502 is referred to in sections 1301, 1501 of this title.



Section 1503 - Change of enrollment of political party

§ 1503.  Change of enrollment of political party.

By the deadline for registration, a registered elector who desires to change the enrollment of political designation or who, although registered, has not previously enrolled as a member of a party may appear before a commissioner, registrar or clerk or may submit an application by mail under section 1324 (relating to application by mail) and state in a signed writing the political party in which the registered elector desires to be enrolled. If the signature of the elector is verified by comparison with the registered elector's signature as it appears on file with the commission, the commissioner, registrar or clerk shall make the change in its registration records. If supported by other evidence of identity, a mark may be made in lieu of a signature by a registered elector who is unable to write. The mark must be made in the presence of a witness who must sign the registration application.



Section 1504 - Disability

§ 1504.  Disability.

(a)  Eligibility.--If a registered elector by reason of blindness, disability or inability to read or write is unable to read the names on the ballot or on the voting machine labels or is unable to see or mark the ballot or operate the voting machine or to enter the voting compartment or voting machine booth without assistance, the following apply:

(1)  The elector may, at least ten days prior to the next election, personally make application to the commission or a registrar or a clerk.

(2)  The application must request the entry of the exact nature of the disability on the elector's registration card.

(3)  The commission shall make the entry as appropriate.

(4)  If the disability is not entered on the registration card, the elector may receive assistance if the elector completes a declaration in the polling place.

(5)  Following the election, the commission shall examine declarations completed under this section and shall update the elector's voter registration card to reflect the need for assistance and the nature of the disability.

(b)  Termination.--If the commission ascertains that a registered elector who has declared need for assistance is no longer in need of assistance, it shall cancel on the registration record the entry relating to illiteracy or disability which authorized assistance. The commission shall notify the elector by mail of its action.



Section 1505 - Death of registrant

§ 1505.  Death of registrant.

(a)  Department of Health.--A commission shall cancel the registration of a registered elector reported dead by the Department of Health. The Department of Health shall, within 60 days of receiving notice of the death of an individual 18 years of age or older, send the name and address of residence of that individual to a commission in a manner and on a form prescribed by the department. The commission shall promptly update information contained in its registration records.

(b)  Other sources.--A commission may also utilize published newspaper obituaries, letters testamentary or letters of administration issued by the office of the registrar of wills to cancel and remove the registration of an elector, provided that such removals are uniform, nondiscriminatory and in compliance with the Voting Rights Act of 1965 (Public Law 89-110, 42 U.S.C. § 1973 et seq.). The commission shall promptly update information contained in its registration records.

(c)  Corrections.--An individual incorrectly reported deceased by the Department of Health or incorrectly removed by a commission for reason of death may appear in person before a commissioner, registrar or clerk at the office of the commission and prove identity. The commission, upon such proof, shall correct its registration records.

Cross References.  Section 1505 is referred to in section 1901 of this title.



Section 1506 - Checkup of registers

§ 1506.  Checkup of registers.

(a)  General rule.--At any time prior to the 30th day preceding an election, a commission may mail to any qualified elector whose name appears in any district register a notice setting forth the elector's name and address as it appears in the register and requesting the elector in case of any error to present the notice within ten days at the office of the commission to have the error corrected and warning that any discrepancy between the qualified elector's actual name and address and his name and address as recorded in the original register will constitute ground for challenging the elector's vote. The notice shall contain on the outside "Do not forward, return to board of elections" and a request of the postal service to return it within five days if it cannot be delivered to the addressee at the address given.

(b)  Checkup by postal service.--At any time prior to the 30th day preceding an election, the commission may cause a checkup to be made by the postal service of any qualified elector whose name appears in any district register.

(c)  Quadrennial checkups.--At least once in each four years the commission may conduct a checkup of each registered elector by either of the methods provided for in subsections (a) and (b).

(d)  Failure to deliver notice.--Upon the return by the postal service of any notice which it has been unable to deliver at the given address because the addressee cannot be found there or upon report by the postal service that any registered elector does not reside at the address given on the registration card, the commission shall do one of the following:

(1)  Direct an authorized employee to visit in person the address of the qualified elector and, if the employee finds that the qualified elector does not reside at the address, to leave at the address the notice prescribed by subsection (e).

(2)  Mail to the registered elector at the address given on the registration card the notice prescribed by subsection (e). The notice shall be sent as first class mail and shall contain on the outside a request to the postmaster to forward it if the addressee does not reside at the address given thereon.

(e)  Communication with commission.--The notice stipulated by subsection (d) shall require the registered elector to communicate with the commission by a date designated by the commission, which shall be not less than ten days nor more than 30 days from the service or mailing of the notice and in any case not later than the 15th day preceding an election, and satisfy the commission of qualifications as a qualified elector. At the expiration of the time specified in the notice, the commission shall cancel the registration of a person who has not communicated with the commission and proved qualifications as a qualified elector, except that, if a registered elector who has been mailed the notice prescribed by this subsection communicates with the commission claiming the right to remain registered at the address to which the original notice was mailed, the commission shall investigate and, if not satisfied of the right of the registered elector to remain registered at the address, shall cancel the registration of the elector. Every elector whose registration is canceled under this section must register in the manner provided by this part in order to be eligible to vote at any election.

(f)  Elector in military service.--The registration of a person in military service shall not be canceled by reason of the failure of the person to reside at the address appearing upon the district register if the person resided at the address on the date of entering military service.

Cross References.  Section 1506 is referred to in sections 1507, 1510, 1513 of this title.



Section 1507 - Canvass of registered electors

§ 1507.  Canvass of registered electors.

(a)  Verification.--The commission may, by individual commissioners or by inspectors of registration, verify the registration in an election district by visiting each building from which an elector is registered and other buildings as the commission deems necessary. The commission shall make a record of the name and address of each person registered who is not found to reside at the address from which the person is registered or who for any other reason appears to be not qualified to vote in the election district from which the person is registered. The commission shall leave at the address of each such person the notice prescribed by section 1506(e) (relating to checkup of registers).

(b)  Action.--At the expiration of the time specified in the notice under section 1506(e), the commission shall cancel or suspend the registration of each such person who has not communicated with the commission and proved qualifications as an elector.

(c)  Special inspectors.--For the purpose of facilitating a canvass, the commission may, when necessary, appoint special inspectors of registration in number not exceeding double the number of election districts which the commission determines to canvass. They must be qualified electors of the county. They shall be appointed without reference to residence in election districts or to their political affiliations or beliefs. The commission shall instruct each special inspector in discharging duties.

Cross References.  Section 1507 is referred to in section 1513 of this title.



Section 1508 - Comparison and correction of registers

§ 1508.  Comparison and correction of registers.

Commencing 30 days prior to each election, the commission shall compare and correct the general and district registers.

Cross References.  Section 1508 is referred to in section 1513 of this title.



Section 1509 - Petition to strike off names

§ 1509.  Petition to strike off names.

(a)  Initiation.--At any time not later than the tenth day preceding an election, a qualified elector, including any watcher and any registrar or inspector of registration, may petition the commission to cancel or suspend the registration of a registered elector. The petition must set forth, under oath or affirmation, all of the following:

(1)  Sufficient grounds for the cancellation or suspension.

(2)  That:

(i)  notice of the time and place when the petition would be presented has been given personally to the registered elector at least 24 hours prior to the presentation of the petition; or

(ii)  the registered elector could not be found at the place given in the district register as residence and the person in charge of that place, whose name must be given in the petition, has declared that the person was well acquainted with the names of all individuals residing at the place and that the registered elector had never been or was no longer one of them or that no such individual is residing at the address.

(b)  Action.--Upon receipt of a petition under subsection (a), the commission shall cancel or suspend the registration of the registered elector and amend accordingly the general and district registers and other records affected unless the registered elector so registered appears and shows cause why this action should not be taken.

Cross References.  Section 1509 is referred to in section 1513 of this title.



Section 1510 - Failure to vote

§ 1510.  Failure to vote.

(a)  Check of electors.--By April 1 of each year except in a year in which the commission conducts a check of electors under section 1506(c) (relating to checkup of registers), the commission shall examine all of the district registers.

(b)  Suspension.--A qualified elector who has been registered for a period of at least two immediately preceding calendar years but who is not recorded as having voted at an election during that period is subject to suspension of registration in accordance with the following procedure:

(1)  If a registered elector who has been registered for a period of at least two immediately preceding calendar years is not recorded as having voted at an election during that period, the commission shall send to the registered elector by mail, at the address appearing upon the registration card, a notice setting forth that the records of the commission indicate that the registered elector has not voted during the two immediately preceding calendar years and that the registered elector's registration will be canceled at the expiration of 30 days from the date of mailing the notice unless the registered elector, within that period, files with the commission either personally or by mail a written request for reinstatement of registration or a removal notice properly executed setting forth the registered elector's place of residence and signed by the registered elector.

(2)  Within 30 days from the date of mailing of the notice under paragraph (1), the registered elector must file with the commission either personally or by mail a written request for reinstatement of registration or a properly executed removal notice which sets forth the registered elector's place of residence and which is signed by the registered elector. The official registration application card of a registered elector who has registered by mail qualifies as a request for reinstatement of registration or a removal notice under this paragraph.

(3)  Within 30 days from the date of mailing of the notice under paragraph (1), the commission shall cancel the registration of a registered elector who has not complied with paragraph (2).

(c)  Effect.--Cancellation of registration under this section shall not affect the right of a qualified elector to subsequently register in the manner provided by this part.

Cross References.  Section 1510 is referred to in section 1513 of this title.



Section 1511 - Cancellation, removal and preservation of registration records

§ 1511.  Cancellation, removal and preservation of registration records.

(a)  General rule.--If the registration of a registered elector is canceled for any cause, the commission shall mark on the registration record of the elector the word "canceled" and the date and cause of cancellation and shall remove them from the general and district registers. Such record shall be kept for five years, after which the commission may destroy it.

(b)  Nonessential records.--All records which are not essential for maintaining the current status of a registered elector may be destroyed by the commission after three years.

Cross References.  Section 1511 is referred to in section 1513 of this title.



Section 1512 - Correction of errors in cancellation or suspension

§ 1512.  Correction of errors in cancellation or suspension.

If the registration of a registered elector has been canceled or suspended through error, the registered elector may petition the commission for reinstatement of registration not later than the tenth day preceding an election. After a hearing on the application, if error on the part of the commission is proved, the commission shall reinstate the registration.

Cross References.  Section 1512 is referred to in section 1513 of this title.



Section 1513 - Applicability of provisions

§ 1513.  Applicability of provisions.

(a)  Suspension.--To the extent that the Secretary of the Commonwealth determines that the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.) prohibits the cancellation of registration for elections for Federal office because of a failure to vote as provided in section 1510 (relating to failure to vote), the provisions of sections 1506 (relating to checkup of registers) through 1512 (relating to correction of errors in cancellation or suspension) are suspended. The suspension shall become effective upon publication of notice of the determination in the Pennsylvania Bulletin.

(b)  Effect of suspension.--Should the provisions of sections 1506 through 1512 be suspended as provided in subsection (a), the provisions of Chapter 19 (relating to provisions contingent on Federal Law) shall be effective during the period of suspension.



Section 1514 - Conversion of registration records

§ 1514.  Conversion of registration records.

The department shall convert the registration records of each commission in accordance with section 1222 (relating to SURE system). In converting the registration records of each commission, the department shall assign each registered elector a SURE registration number which the commission shall add to the registration records of the registered elector.

Cross References.  Section 1514 is referred to in section 1328.1 of this title.






Chapter 16 - Commission Proceedings and Judicial Review

Section 1601 - Subpoenas and witness fees

CHAPTER 16

COMMISSION PROCEEDINGS AND JUDICIAL REVIEW

Sec.

1601.  Subpoenas and witness fees.

1602.  Court of common pleas.

1603.  Commission duties.

Enactment.  Chapter 16 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

§ 1601.  Subpoenas and witness fees.

(a)  Authorization.--A commission may issue a subpoena.

(b)  Form and effect.--A subpoena under subsection (a) shall be in substantially the same form and have the same force and effect as a subpoena issued by a court of common pleas. The commission shall have the benefit of the process of the appropriate court of common pleas if necessary to enforce a subpoena.

(c)  Benefit.--A subpoena may be issued as follows:

(1)  Upon the motion of a commission.

(2)  Upon motion of a party before a commission. A subpoena under this paragraph is only valid for one day. It must be renewed by 4 p.m. for the next day.

(d)  Fees.--

(1)  Witnesses subpoenaed under this section shall be compensated under 42 Pa.C.S. § 5903 (relating to compensation and expenses of witnesses).

(2)  Witnesses subpoenaed under subsection (c)(1) shall be paid by commission funds.

(3)  Witnesses subpoenaed under subsection (c)(2) shall be paid by the party. No subpoena shall be issued under subsection (c)(2) until the party pays the commission a fee of $10 for issuing the same and deposits with the commission one day's witness fees for each witness to be summoned.

(4)  As soon as convenient after a hearing is concluded or continued, the commission shall pay witnesses under paragraphs (2) and (3). Unearned fees deposited under paragraph (3) shall be refunded to the depositing party.

(5)  If the petition of the elector is sustained, the commission shall pay to the elector all costs paid on the elector's behalf.

(e)  Commission funds.--A commission shall pay over to the county treasurer fees received under subsection (d)(3). The accounts of the commission respecting payments under subsection (d)(2) shall be subject to audit by the county controller.

Cross References.  Section 1601 is referred to in section 1203 of this title.



Section 1602 - Court of common pleas

§ 1602.  Court of common pleas.

(a)  Standing.--The following have standing to appeal an action of a commission to the appropriate court of common pleas:

(1)  An applicant whose claim for registration has been denied.

(2)  An individual whose registration has been canceled by a commission.

(3)  A qualified elector of a municipality whose rights are impaired by any general order made by a commission.

(b)  Time.--An appeal under subsection (a) must be made by the seventh day preceding an election.

(c)  Grounds.--The appeal must request relief and set forth the grounds for relief.

(d)  Hearing.--Upon timely receipt of an appeal under this section, the court shall conduct a hearing.

(e)  Order.--If the court finds that an injustice has been done, it shall reverse or modify the ruling of the commission and issue appropriate injunctive relief.

(f)  Costs.--

(1)  Except as provided in paragraph (2), the court may award costs for the appeal to the prevailing party.

(2)  Costs may not be assessed against a commission or a county.

Cross References.  Section 1602 is referred to in sections 1204, 1603 of this title.



Section 1603 - Commission duties

§ 1603.  Commission duties.

In an appeal under section 1602 (relating to court of common pleas), the registration commission shall produce any petition, register or other record in its custody relevant to the issue involved.

Cross References.  Section 1603 is referred to in section 1204 of this title.






Chapter 17 - Penalties

Section 1701 - Lawful orders

CHAPTER 17

PENALTIES

Sec.

1701.  Lawful orders.

1702.  Registration.

1703.  Application.

1704.  Altering registration.

1705.  Votes.

1706.  Duties under part.

1707.  Official documents and electronic records.

1708.  Withholding information.

1709.  Law enforcement assistance.

1710.  Interference.

1711.  Preventing registration.

1712.  Approval of registration.

1713.  Solicitation of registration.

1714.  Crimes Code.

Enactment.  Chapter 17 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

§ 1701.  Lawful orders.

A person who intentionally disobeys a lawful order of a registration commission or a commissioner commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not more than $2,500.



Section 1702 - Registration

§ 1702.  Registration.

(a)  Improper.--A registrar, commissioner or clerk who knowingly registers or permits the registration of an applicant not lawfully entitled to be registered commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.

(b)  Denial.--A registrar, commissioner or clerk who, without reasonable cause, refuses to register a qualified elector lawfully entitled to be registered commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1703 - Application

§ 1703.  Application.

(a)  Prohibition.--An individual may not do any of the following:

(1)  Apply for registration with knowledge or reason to know that the individual is not entitled to registration.

(2)  Apply for a change of residence with knowledge or reason to know that the individual is not entitled to the change.

(3)  Declare as residence a place or address which the individual knows is not the individual's legal residence.

(4)  Intentionally impersonate another in an application for registration.

(b)  Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both, and to forfeit the right of suffrage for ten years.



Section 1704 - Altering registration

§ 1704.  Altering registration.

(a)  Prohibition.--No registrar, commissioner, clerk or assistant or commission employee may do any of the following:

(1)  Intentionally insert or permit to be inserted an entry in a registration record without a proper application under this part or without requiring the proper evidence of the right of the applicant to be registered.

(2)  Intentionally materially alter a registration record after the entries have been made unless the alteration is in accordance with this part. This paragraph does not apply to an alteration pursuant to an order of a court of common pleas or of a commission.

(b)  Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1705 - Votes

§ 1705.  Votes.

(a)  Prohibition.--An election officer may not do any of the following:

(1)  Knowingly refuse the vote of a registered elector.

(2)  Knowingly accept the vote of an individual not registered under this part. This paragraph does not apply to a person in actual military service or an individual having an order of court.

(3)  Knowingly receive a vote from a person falsely claiming to be a registered elector.

(b)  Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1706 - Duties under part

§ 1706.  Duties under part.

Any commissioner, registrar, clerk, inspector of registration, commission officer, commission assistant, commission employee, individual, partnership or corporation that intentionally delays, neglects or refuses to perform a duty imposed by this part commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1707 - Official documents and electronic records

§ 1707.  Official documents and electronic records.

(a)  Prohibition.--A person may not do any of the following:

(1)  Intentionally insert or permit to be inserted a material entry in any registration record, the SURE system street list, affidavit, petition, subpoena, certificate, report or other record authorized or required by this part to be made or prepared for a purpose set forth in this part, which entry is not in accordance with this part.

(2)  Intentionally materially alter or intentionally destroy an entry which has been made in a registration record, the SURE system, a street list, an affidavit, a petition, a subpoena, a certificate, a report or another record authorized or required by this part to be made or prepared for a purpose set forth in this part unless the alteration or destruction is not in accordance with this part.

(3)  Remove a record from lawful custody with the intent to prevent the record from being used, inspected or copied.

(4)  Access the SURE system, its component parts or any other official documents or records without lawful authorization or with the intent to publicize or otherwise unlawfully misuse the equipment or information contained therein.

(b)  Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $6,000 or to imprisonment for not more than three years, or both.



Section 1708 - Withholding information

§ 1708.  Withholding information.

A person who intentionally refuses to furnish to a commissioner or an inspector of registration information or documents which the commissioner or inspector is authorized to have under this part commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1709 - Law enforcement assistance

§ 1709.  Law enforcement assistance.

A law enforcement officer who, upon demand of any commissioner or inspector of registration or of the secretary, fails to render demanded assistance in the maintenance of peace and in the making of arrests without warrant as provided in this part or who intentionally hinders or attempts to hinder any commissioner, inspector of registration or the secretary in the performance of a duty commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1710 - Interference

§ 1710.  Interference.

A person who intentionally interferes with any other person in the performance of any act or duty authorized or imposed by this part commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not more than $5,000 or to imprisonment for not more than two years, or both.



Section 1711 - Preventing registration

§ 1711.  Preventing registration.

(a)  Prohibition.--No person may do any of the following:

(1)  Knowingly and intentionally prevent an applicant who is a qualified elector from being registered.

(2)  By coercion, threats of bodily injury or intimidation, intentionally prevent or attempt to prevent an applicant who is a qualified elector from being registered or a registered elector from changing political enrollment in accordance with the provisions of this part.

(3)  Intentionally give or promise or offer to give money or goods to an individual as an inducement for the individual to enroll in a particular party or for a registrant to change political enrollment.

(4)  Prevent a record from being used, inspected or copied.

(b)  Penalty.--A person who violates subsection (a) commits a misdemeanor of the first degree and shall, upon conviction, be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.



Section 1712 - Approval of registration

§ 1712.  Approval of registration.

(a)  Prohibition.--A person may not do any of the following:

(1)  Intentionally alter a party designation without a request from the registered elector.

(2)  Intentionally fail to make a transmission under section 1328 (relating to approval of registration applications).

(b)  Penalty.--A person who violates subsection (a) commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of $2,500 or to imprisonment for not more than one year, or both.



Section 1713 - Solicitation of registration

§ 1713.  Solicitation of registration.

(a)  Prohibition.--A person may not give, solicit or accept payment or financial incentive to obtain a voter registration if the payment or incentive is based upon the number of registrations or applications obtained.

(b)  Penalty.--A person who violates subsection (a) commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $2,500 or to imprisonment for not less than one month nor more than one year, or both.



Section 1714 - Crimes Code

§ 1714.  Crimes Code.

The provisions of 18 Pa.C.S. §§ 4902 (relating to perjury), 4903 (relating to false swearing) and 4904 (relating to unsworn falsification to authorities) apply to violations of this part.






Chapter 18 - Enforcement

Section 1801 - Attorney General

CHAPTER 18

ENFORCEMENT

Sec.

1801.  Attorney General.

1802.  District attorneys.

1803.  Power of department.

1804.  Relief.

Enactment.  Chapter 18 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

§ 1801.  Attorney General.

(a)  Investigation.--The secretary shall investigate alleged violations of sections 1323 (relating to application with driver's license application) and 1325 (relating to government agencies) and report apparent violations to the Attorney General.

(b)  Prosecution.--Under section 205(a)(6) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the Attorney General shall have prosecutorial jurisdiction over violations reported under subsection (a).

(c)  Notifications.--The Attorney General shall notify the State Treasurer in accordance with section 1804(b) (relating to relief) if the secretary fails to notify the State Treasurer as required by section 1803(b) (relating to power of department).

Cross References.  Section 1801 is referred to in sections 1802, 1804 of this title.



Section 1802 - District attorneys

§ 1802.  District attorneys.

(a)  Investigation.--Except as provided in section 1801 (relating to Attorney General), each commission shall investigate alleged violations of this part within its county and report apparent violations to the district attorney of the county.

(b)  Prosecution.--Subject to section 205(a)(3) through (5) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, the district attorney shall have prosecutorial jurisdiction over violations reported under subsection (a).



Section 1803 - Power of department

§ 1803.  Power of department.

(a)  General rule.--The department shall have the authority to take any actions, including the authority to audit the registration records of a commission, which are necessary to ensure compliance and participation by the commissions.

(b)  Notifications.--The secretary shall notify the State Treasurer to withhold funds in accordance with section 1804(b) (relating to relief) if a commission fails or refuses to comply with the provisions of this part.

Cross References.  Section 1803 is referred to in sections 1801, 1804 of this title.



Section 1804 - Relief

§ 1804.  Relief.

(a)  Injunctive.--In the event that a commission fails to adhere to any provision of this part, the secretary is authorized to seek declaratory and injunctive relief in Commonwealth Court.

(b)  Withholding of appropriations.--In accordance with sections 1801 (relating to Attorney General) and 1803 (relating to power of department) and in addition to any remedy provided in subsection (a), the State Treasurer shall, upon notification, withhold any part or all of the State appropriations to which a county is entitled, including funding for the court of common pleas but excluding funding for human services.

Cross References.  Section 1804 is referred to in sections 1801, 1803 of this title.






Chapter 19 - Provisions Contingent on Federal Law

Section 1901 - Removal of electors

CHAPTER 19

PROVISIONS CONTINGENT ON FEDERAL LAW

Sec.

1901.  Removal of electors.

1902.  Procedure for voting following failure to return notification card.

1903.  Incorrect records.

1904.  Files.

1905.  Errors in cancellation.

1906.  Termination of chapter.

Enactment.  Chapter 19 was added January 31, 2002, P.L.18, No.3.

Effective Date.  Section 7(2) of Act 3 of 2002 provided that Chapter 19 shall take effect upon the publication of the notice under section 1513(a). Section 7(2) of Act 3 is subject to section 1906.

Cross References.  Chapter 19 is referred to in section 1513 of this title.

§ 1901.  Removal of electors.

(a)  Removal of elector's registration record.--Commissions shall institute a program to protect the integrity of the electoral process and to ensure the maintenance of accurate and current registration records. The program shall be uniform, nondiscriminatory and in compliance with the Voting Rights Act of 1965 (Public Law 89-110, 42 U.S.C. § 1973 et seq.). An elector's registration shall not be canceled except as follows:

(1)  At the request of the elector.

(2)  Upon the death of the elector under section 1505 (relating to death of registrant).

(3)  Upon confirmation that the elector has moved to a residence outside the county.

(4)  Under a voter removal program as provided for under subsection (b), and in compliance with the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.).

(b)  Voter removal program.--

(1)  Each commission shall establish a program to identify registered electors whose address may have changed by establishing one of the following programs:

(i)  National change of address. The secretary shall establish by regulation a program whereby information supplied by the United States Postal Service through its licensees is used on a periodic basis, but not less than once every calendar year, to identify registered electors who may have changed addresses. The information shall be incorporated in the SURE system and shall be forwarded to the commissions in a manner determined by the secretary by regulation.

(A)  If it appears from the information provided through the United States Postal Service that a registered elector has moved to a different residence address within the same county as the elector is currently registered, the commission shall change the registration records to show the new address and shall send the elector, to the address recorded on the elector's registration, a notice of the change of address by forwardable mail and a postage prepaid, preaddressed return form by which the elector may verify or correct the address information.

(B)  If it appears from the information provided through the United States Postal Service that a registered elector has moved to a different residence address outside the county, the commission shall use the notice procedure described in clause (A).

(ii)  Confirmation mailing:

(A)  A commission may establish a program by sending a direct, nonforwardable first class "return if undeliverable - address correction requested" mailing to all registered electors in the county.

(B)  If this program is established, the commission shall use the notice procedure described in subparagraph (i)(A) for any registered elector whose mailing is returned undeliverable.

(2)  In conjunction with and not as an alternative to a program established under paragraph (1), a commission may use a canvass as follows:

(i)  The commission may, by commissioners or by inspectors of registration, verify the registration in an election district by visiting the building from which an elector is registered and other buildings as the commission deems necessary.

(ii)  The commission shall make a record of the name and address of each registered elector who is found not to reside at the registered address or who for any other reason appears to be not qualified to vote in the registered election district.

(iii)  The commission shall leave at the address of each registered elector referred to in subparagraph (ii) a notice requiring him to communicate with the commission on or before a date which the commission shall designate, and which shall be not less than seven days and not more than 15 days from the date of the notice and in any case not later than the 15th day preceding the election next ensuing, and satisfy the commission of his qualifications as an elector. The commission shall cause a confirmation of each such notice to be sent by mail promptly to the registered elector at the address from which he is registered. The envelope containing such information is to be plainly marked that it is not to be forwarded. At the expiration of the time specified in the notice, the commission shall cancel the registration of the registered elector who has not communicated with the commission and proved his qualifications as a registered elector.

(iv)  To facilitate the canvass under this section, a commission may, when necessary, appoint special inspectors of registration in number not exceeding double the number of election districts being canvassed.

(v)  Special inspectors must be registered electors of the county. They shall be appointed without reference to residence in election districts or to political affiliations or beliefs. The commission shall instruct special inspectors in their duties. Special inspectors have the powers conferred by this part upon inspectors of registration.

(3)  In conjunction with and not as an alternative to a program established under paragraph (1), a commission shall send a notice pursuant to subsection (d) to any registered elector who has not voted nor appeared to vote during the period beginning five years before the date of the notice and ending on the date of the notice and for whom the board of elections did not during that period in any other way receive any information that the elector still resides in the election district.

(4)  A commission shall complete, not later than 90 days before each municipal or general election, at least once per year the voter removal programs under this section and shall promptly update information contained in its registration records. This paragraph shall not be construed to preclude any of the following:

(i)  Cancellation of an elector's registration as provided for under subsection (a)(1) or (2).

(ii)  Correction of registration records in accordance with this part.

(c)  Identification of inactive electors.--A commission shall mark an "I" on the registration records of each registered elector who has been mailed a form under subsection (b)(1) or (3) and has failed to respond, which shall be included with all other registration records for that polling site and located at the elector's polling site on the day of the election. The commission shall promptly update the information contained in its registration records.

(d)  Cancellation of registration.--

(1)  A commission shall not cancel the registration of a registered elector on the ground that the registered elector has changed residence unless any of the following apply:

(i)  The registered elector confirms in writing that the elector has changed residence to a location outside the county in which the elector is registered.

(ii)  The registered elector:

(A)  has failed to respond to a notice described in paragraph (2); and

(B)  has not voted nor appeared to vote and, if necessary, corrected the commission's record of the elector's address in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election for Federal office that occurs after the date of the notice.

(2)  A notice as required in paragraph (1)(ii) is acceptable if it is a postage prepaid and preaddressed return card, sent by forwardable mail, on which the registered elector may state the elector's current address, if it contains a notice as follows:

(i)  The notice must state all of the following:

(A)  If the registered elector did not change residence or changed residence but still resides in the county, the elector must return the card not later than 30 days prior to the next election. If the card is not returned, affirmation or confirmation of the elector's address may be required before the elector is permitted to vote in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election for Federal office that occurs after the date of the notice. If the elector does not vote in an election during that period, the elector's registration shall be canceled.

(B)  If the registered elector has changed residence to a place outside the county in which the elector is registered, information shall be provided concerning how the elector can register in the new county of residence.

(ii)  The notice must state the date of the notice, the date of the next election and the date of the second general election for Federal office occurring after the date of the notice.

(3)  The commission shall correct registration records in accordance with change of residence information obtained in conformance with this subsection. The commission shall also promptly update its registration records.

Cross References.  Section 1901 is referred to in sections 1106, 1222, 1323 of this title.



Section 1902 - Procedure for voting following failure to return notification card

§ 1902.  Procedure for voting following failure to return notification card.

(a)  Same county.--

(1)  A registered elector who has moved from an address in the county covered by a polling place to an address covered by the same polling place shall, notwithstanding failure to notify the commission prior to the date of an election, be permitted to vote in that polling place upon written affirmation by the elector of the change of address before an election official at that polling place.

(2)  A registered elector who has moved from one address in the county to another address in the same county covered by a different polling place and who has failed to notify the commission of the change of address prior to the date of an election shall be permitted to correct the voting records and vote at the elector's former polling place upon written affirmation by the elector of the new address before an election official at the former polling place.

(b)  Different county.--A registered elector who has moved from one county to another county and who has failed to notify the commission of the change of address prior to the date of the election shall be permitted to correct the voting records and vote at the elector's former polling place upon written affirmation by the elector of the new address before an election official at the former polling place. Upon receipt of the written affirmation, the commission shall follow the procedures in this part for change of address to a new county and shall update information contained in its registration records.

Cross References.  Section 1902 is referred to in section 1301 of this title.



Section 1903 - Incorrect records

§ 1903.  Incorrect records.

If registration records incorrectly indicate that a registered elector has moved from an address in the area covered by a polling place, the elector shall, upon written affirmation before an election official at that polling place, be permitted to vote at that polling place. Upon receipt of the written affirmation, the commission shall promptly update information contained in its registration records.



Section 1904 - Files

§ 1904.  Files.

(a)  Cancellation.--If the registration of a registered elector is canceled, the commission shall mark on all registration records of the elector the word "canceled" and the date and cause of cancellation. The commission shall remove any registration records pertaining to the elector. Removed records shall be retained separate from registered electors for five years. The commission shall promptly update information contained in its registration records.

(b)  Nonessential records.--Records which are not essential for maintaining the current status of a registered elector may be destroyed by the commission three years from the date the commission marks them as nonessential.



Section 1905 - Errors in cancellation

§ 1905.  Errors in cancellation.

(a)  Petition.--If the registration of an elector has been canceled through error, the elector may petition the registration commission for reinstatement.

(b)  Time.--The petition must be filed by the tenth day preceding an election.

(c)  Action.--

(1)  The commission shall hold a hearing on the petition.

(2)  If the commission finds that there was an error, the commission shall reinstate the registration and shall promptly update information contained in its registration records.



Section 1906 - Termination of chapter

§ 1906.  Termination of chapter.

(a)  Notice.--If the Secretary of the Commonwealth determines that the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.) no longer prohibits cancellation of registration of electors for Federal office because of failure to vote, the secretary shall transmit notice of the determination to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin.

(b)  Effect of notice.--This chapter shall terminate upon publication of the notice under subsection (a).






Chapter 33 - Voting Procedures

Section 3302 - Application for absentee ballots

PART IX

CONDUCT OF ELECTIONS

Chapter

33.  Voting Procedures

35.  Uniform Military and Overseas Voters

Enactment.  Part IX was added January 31, 2002, P.L.18, No.3, effective in 45 days.

CHAPTER 33

VOTING PROCEDURES

Sec.

3302.  Application for absentee ballots.

Enactment.  Chapter 33 was added January 31, 2002, P.L.18, No.3, effective in 45 days.

§ 3302.  Application for absentee ballots.

(a)  General rule.--Notwithstanding the provisions of Part IV (relating to voter registration) or the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, the following persons may make application for an absentee ballot by sending a letter or other signed document to the county board of elections in the county in which the person's voting address is located:

(1)  A registered elector who is unable to attend the polling place on the day of any primary or election because of illness or physical disability.

(2)  A registered elector who expects to be absent from this Commonwealth or the municipality of residence because duties, occupation or business require the elector to be elsewhere the day of any primary or election.

(3)  A county employee who cannot vote due to duties relating to the conduct of elections.

(4)  A person who will not attend a polling place because of an observance of a religious holiday.

(b)  Contents of letter or document.--The letter or document under subsection (a) shall provide the same information as is provided on forms prescribed by the secretary.

(c)  Review and processing.--The letter or document shall be subject to the same schedule as other applications for absentee ballots and upon receipt by the county board of elections shall be reviewed and processed in the same fashion as other applications for absentee ballots.

(d)  Application prepared by political party.--An absentee ballot application form containing the same information as that contained on the form prescribed by the secretary, which was prepared or distributed by a political party and signed by a registered elector, shall be deemed for all purposes as valid and shall be reviewed and processed by the county board of elections in the same manner as applications on forms prescribed by the secretary and supplied by the county board of elections.

Special Provisions in Appendix.  See section 6 of Act 3 of 2002 in the appendix to this title for special provisions relating to continuation of Pennsylvania Voter Registration Act.






Chapter 35 - Uniform Military and Overseas Voters

Section 3501 - Short title of chapter

CHAPTER 35

UNIFORM MILITARY AND OVERSEAS VOTERS

Sec.

3501.  Short title of chapter.

3502.  Definitions.

3503.  Duties and responsibilities of secretary.

3504.  (Reserved).

3505.  Registering to vote.

3506.  Methods of applying for military-overseas ballot.

3507.  Timeliness and scope of ballot application.

3508.  Transmission of unvoted ballots.

3509.  Timely casting of ballot.

3510.  Federal write-in absentee ballot.

3511.  Receipt of voted ballot.

3512.  Confirmation of receipt of application and voted ballot.

3513.  (Reserved).

3514.  Election notices.

3515.  Prohibition of nonsubstantive requirements.

3516.  Equitable relief.

3517.  Uniformity of application and construction.

3518.  Relation to Electronic Signatures in Global and National Commerce Act.

3519.  Construction.

Enactment.  Chapter 35 was added October 24, 2012, P.L.1490, No.189, effective in 60 days.

Applicability.  Section 2(1) of Act 189 of 2012 provided that, except as provided in paragraph 2, Act 189 shall apply to elections which occur after January 1, 2013. Section 2(2) relates to section 3514.

§ 3501.  Short title of chapter.

This chapter shall be known and may be cited as the Uniform Military and Overseas Voters Act.



Section 3502 - Definitions

§ 3502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Active uniformed-service voter."  A uniformed-service voter who meets all of the following paragraphs:

(1)  Is:

(i)  a member of the active or reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States; or

(ii)  a member of the National Guard or the Pennsylvania National Guard.

(2)  Is on active duty.

(3)  Maintains a voting residence in this Commonwealth.

(4)  Otherwise satisfies the voter eligibility requirements of the Commonwealth.

"County election board."  Officials having jurisdiction over the conduct of elections in a county under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

"Covered voter."  All of the following:

(1)  A uniformed-service voter who is registered to vote in this Commonwealth.

(2)  An overseas voter who is registered to vote in this Commonwealth.

(3)  A uniformed-service voter who is not registered to vote in this Commonwealth but who otherwise satisfies the voter eligibility requirements of this Commonwealth.

(4)  An overseas voter who is not registered to vote in this Commonwealth but who otherwise satisfies the voter eligibility requirements of this Commonwealth, including residency requirements.

"Dependent."  An individual recognized as a dependent by a uniformed service.

"Election."  A general election, municipal election, special election or primary election.

"Election Code."  The act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, and the provisions of this title other than this chapter.

"Election district."  A district, division or precinct established under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, in which all qualified electors are eligible to vote in the same polling place.

"Federal postcard application."  The application prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff(b)(2)). The term includes the application's electronic equivalent.

"Federal write-in absentee ballot."  The ballot described in section 103 of the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff-2).

"FWAB declaration."  The declaration which accompanies the Federal write-in absentee ballot.

"General election."  The election which the Constitution of Pennsylvania requires to be held in even-numbered years.

"Military-overseas ballot."  All of the following:

(1)  A Federal write-in absentee ballot.

(2)  A ballot specifically prepared or distributed for use by a covered voter in accordance with this chapter.

(3)  A ballot cast by a covered voter in accordance with this chapter.

"Municipal election."  The election which the Constitution of Pennsylvania requires to be held in odd-numbered years.

"Overseas voter."  A qualified elector who is outside the United States.

"Primary election."  An election held for the purpose of nominating candidates for public offices to be voted for at a general election or a municipal election.

"Qualified elector."  An individual who:

(1)  possesses all of the qualifications for voting prescribed by the Constitution of Pennsylvania and the laws of this Commonwealth; or

(2)  being otherwise qualified by continued residence in the individual's election district, obtains qualifications under paragraph (1) before the next ensuing election.

"Secretary."  The Secretary of the Commonwealth.

"Special election."  An election authorized by law, other than a general election, a municipal election or a primary election.

"State."  A state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

"State declaration."  The declaration prescribed by the secretary under section 3503(c)(4) (relating to duties and responsibilities of secretary).

"Uniformed service."  All of the following:

(1)  Active and reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States.

(2)  The United States merchant marine, the Commissioned Corps of the Public Health Service of the Department of Health and Human Services or the Commissioned Corps of the National Oceanic and Atmospheric Administration of the United States.

(3)  The National Guard and the Pennsylvania National Guard.

"Uniformed-service voter."  A qualified elector who is one of the following:

(1)  A member of the active or reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States who is on active duty.

(2)  A member of the United States merchant marine, the Commissioned Corps of the Public Health Service of the Department of Health and Human Services or the Commissioned Corps of the National Oceanic and Atmospheric Administration of the United States.

(3)  A member on activated status of the National Guard or Pennsylvania National Guard.

(4)  A spouse or dependent of an individual referred to in paragraph (1), (2) or (3).

(5)  A veteran of a uniformed service who is bedridden or hospitalized due to illness or physical disability.

"United States."  When used in the territorial sense, the several states, the District of Columbia, Puerto Rico, the Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.



Section 3503 - Duties and responsibilities of secretary

§ 3503.  Duties and responsibilities of secretary.

(a)  Responsible official.--The secretary is the official in the Commonwealth responsible for implementing this chapter and the Commonwealth's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff et seq.).

(b)  Information to covered voters.--The secretary shall make available to covered voters information regarding voter registration procedures for covered voters and procedures for casting military-overseas ballots.

(c)  Other duties.--The secretary shall do all of the following:

(1)  Establish an electronic transmission system through which a covered voter may apply for and receive voter registration materials, military-overseas ballots and other information under this chapter.

(2)  Develop standardized absentee-voting materials and their electronic equivalents, authentication materials and voting instructions to be used with the military-overseas ballot of a voter authorized to vote in any jurisdiction in this Commonwealth.

(3)  To the extent reasonably possible, coordinate with other states to carry out the provisions of this subsection.

(4)  Prescribe the form and content of a declaration for use by a covered voter who does not use the Federal write-in absentee ballot in accordance with the following:

(i)  The declaration shall require the covered voter to swear or affirm, under penalty of perjury, specific representations pertaining to the voter's:

(A)  identity;

(B)  eligibility to vote;

(C)  status as a covered voter; and

(D)  timely and proper completion of a military-overseas ballot.

(ii)  The declaration shall be based on the FWAB declaration, as modified to be consistent with this chapter.

(iii)  The secretary shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.

Cross References.  Section 3503 is referred to in sections  3502, 3505, 3506 of this title.



Section 3504 - (Reserved)

§ 3504.  (Reserved).



Section 3505 - Registering to vote

§ 3505.  Registering to vote.

(a)  General rule.--A covered voter who desires to vote in an election but who is not registered must register to vote within the time periods required by the Election Code. Notwithstanding the provisions of subsection (b)(2) or any other law, neither an active uniformed-service voter nor a veteran of a uniformed service who is bedridden or hospitalized due to illness or physical disability shall be required to register to vote prior to or simultaneous with the submission of a military-overseas ballot.

(b)  Simultaneous registration.--

(1)  A covered voter may use the Federal postcard application to register to vote and to apply for a military-overseas ballot at the same time.

(2)  A uniformed-service voter may use the Federal write-in absentee ballot to register to vote and to vote at the same time.

(3)  The use of the Federal postcard application under paragraph (1) and the Federal write-in absentee ballot under paragraph (2) to register to vote is in addition to any other registration method allowed by law.

(c)  Electronic transmission system.--The secretary shall ensure that the electronic transmission system described in section 3503(c) (relating to duties and responsibilities of secretary) is capable of accepting a Federal postcard application and any other approved electronic registration application sent to the appropriate county election board. The voter may use the electronic transmission system or any other approved method to register to vote.

(d)  Construction.--Nothing in this section shall require a covered voter to register to vote, prior to or concurrently with voting, if the covered voter is otherwise entitled under applicable provisions of the Election Code or any other statute to vote without registering.



Section 3506 - Methods of applying for military-overseas ballot

§ 3506.  Methods of applying for military-overseas ballot.

(a)  Registered voters.--A covered voter who is registered to vote in this Commonwealth may apply for a military-overseas ballot using either the absentee ballot application provided under the Election Code or the Federal postcard application.

(b)  Nonregistered voters.--A covered voter who is not registered to vote in this Commonwealth may use a Federal postcard application to simultaneously register to vote under section 3505 (relating to registering to vote) and to apply for a military-overseas ballot.

(c)  Electronic transmission system.--

(1)  The secretary shall ensure that the electronic transmission system described in section 3503(c) (relating to duties and responsibilities of secretary) is capable of accepting the submission of both a Federal postcard application and any other approved electronic military-﻿overseas ballot application sent to the appropriate county election board.

(2)  The covered voter may use the electronic transmission system or any other approved method to apply for a military-overseas ballot.

(d)  Use of Federal write-in absentee ballot.--A uniformed-﻿service voter may use the Federal write-in absentee ballot to apply for a military-overseas ballot and to vote at the same time.

(e)  Status of a covered voter.--To receive the benefits of this chapter, a covered voter must inform the appropriate county election board that the voter is a covered voter. Methods of informing the appropriate county election board that a voter is a covered voter include all of the following:

(1)  The use of a Federal postcard application or Federal write-in absentee ballot.

(2)  The use of an overseas address on an approved voter registration application or ballot application.

(3)  The inclusion on an approved voter registration application or ballot application of other information sufficient to identify the voter as a covered voter.

(f)  Construction.--Nothing in this chapter shall preclude a covered voter from voting absentee under applicable provisions of the Election Code.

Cross References.  Section 3506 is referred to in section  3505 of this title.



Section 3507 - Timeliness and scope of ballot application

§ 3507.  Timeliness and scope of ballot application.

(a)  General rule.--A covered voter may apply at any time before an election for a military-overseas ballot.

(b)  Standing request.--

(1)  An application for a military-overseas ballot for a primary election shall be considered a standing request for a military-overseas ballot for a special election, a general election or a municipal election, occurring subsequently to the primary election in the same calendar year.

(2)  A county election board shall provide a military-overseas ballot to a voter who makes a standing request for each election to which the request is applicable.

(c)  E-mail address information.--

(1)  A county election board shall provide an opportunity for each covered voter who registers to vote after the effective date of this section to furnish the county election board with an e-mail address unless the information has already been provided by the covered voter. A separate mailing shall not be required for the county election board to comply with this paragraph. Any contact the county election board has with a covered voter who registers to vote after the effective date of this section in which the voter's e-mail address is requested is sufficient.

(2)  An e-mail address provided by a covered voter may not be made available to the public or any individual or organization other than an authorized agent of the county election board and shall be exempt from disclosure under the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(3)  The e-mail address may be used only for official communication with the voter about the voting process, including transmitting military-overseas ballots and ballot materials, if the voter has requested electronic transmission, and verifying the voter's mailing address and physical location.

(4)  A special request for an e-mail address shall describe the purposes for which the e-mail address may be used and include a statement that any other use or disclosure of the e-mail address is prohibited.



Section 3508 - Transmission of unvoted ballots

§ 3508.  Transmission of unvoted ballots.

(a)  General rule.--Subject to subsection (b), for an election for which the Commonwealth has not received a waiver under section 102(g)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99-410, 42 U.S.C. § 1973ff-1(g)(2)), the following apply:

(1)  Except as set forth in paragraph (2), not later than 45 days before the election, the county election board in each jurisdiction participating in the election shall transmit a ballot and balloting materials to all covered voters who by that date submit a valid military-overseas ballot application. Notwithstanding 1 Pa.C.S. § 1908 (relating to computation of time), if the 45th day before the election is a Saturday, Sunday or holiday, the ballot and materials shall be transmitted not later than the business day preceding the 45th day.

(2)  If the calling of a special election would make it impossible to comply with paragraph (1), the county election board shall transmit the ballot and balloting materials within five days following receipt of the county election board's receipt of the information necessary to prepare the ballots and materials.

(b)  Covered voters in extremely remote or isolated areas.--

(1)  Except as set forth in paragraph (2), not later than 50 days before a primary election and not later than 70 days before a general election or a municipal election, the county election board in each jurisdiction participating in the election shall transmit a ballot and balloting materials to all covered voters in extremely remote or isolated areas, as those terms are defined or used by the Department of Defense, who by that date submit a valid military-overseas ballot application. Notwithstanding 1 Pa.C.S. § 1908, if the 50th day or the 70th day preceding the applicable election is a weekend or holiday, ballots and materials shall be transmitted not later than the business day preceding the 50th or 70th day, respectively.

(2)  If the calling of a special election would make it impossible to comply with paragraph (1), the county election board shall transmit the ballot and balloting materials within five days following receipt of the county election board's receipt of the information necessary to prepare the ballots and materials.

(c)  Method of transmission.--A covered voter may request that a ballot and balloting materials be sent to the voter by mail or by Internet delivery. The county election board shall transmit the ballot and balloting materials to the voter using the means of transmission chosen by the voter.

(d)  Receipt of additional applications.--If a ballot application from a covered voter arrives after the county election board begins transmitting ballots and balloting materials to voters, the county election board shall transmit a ballot and ballot materials to the voter not later than 48 hours after the application is received.



Section 3509 - Timely casting of ballot

§ 3509.  Timely casting of ballot.

To be valid:

(1)  a military-overseas ballot must be received by the appropriate county election board not later than the close of the polls; or

(2)  the voter must submit the ballot for mailing or other authorized means of delivery not later than 11:59 p.m. at the place where the voter completes the ballot on the date immediately preceding the date of the election.



Section 3510 - Federal write-in absentee ballot

§ 3510.  Federal write-in absentee ballot.

A covered voter may use a Federal write-in absentee ballot to vote for all offices and ballot measures in an election.



Section 3511 - Receipt of voted ballot

§ 3511.  Receipt of voted ballot.

(a)  Delivery governs.--A valid military-overseas ballot cast under section 3509 (relating to timely casting of ballot) shall be counted if it is delivered by 5 p.m. on the seventh day following the election to the address that the appropriate county election board has specified.

(b)  Rule regarding postmarks.--If, at the time of completing a military-overseas ballot and balloting materials, the voter has declared under penalty of perjury that the ballot was timely submitted, the ballot may not be rejected on the basis that it has a late postmark, an unreadable postmark or no postmark.

Cross References.  Section 3509 is referred to in section  3511 of this title.



Section 3512 - Confirmation of receipt of application and voted ballot

§ 3512.  Confirmation of receipt of application and voted ballot.

The secretary, in coordination with county election boards, shall implement an electronic free-access system by which a covered voter may determine by telephone, e-mail or Internet website whether:

(1)  the voter's Federal postcard application or other registration or military-overseas ballot application has been received and accepted; and

(2)  the voter's military-overseas ballot has been received and the current status of the ballot.



Section 3513 - (Reserved)

§ 3513.  (Reserved).



Section 3514 - Election notices

§ 3514.  Election notices.

(a)  Preparation of notice.--At least 90 days before an election other than a special election and as soon as practicable before a special election, the county election board in each jurisdiction participating in the election shall prepare an election notice for that jurisdiction to be used in conjunction with a Federal write-in absentee ballot. The election notice shall contain all of the following:

(1)  A list of all of the ballot measures and Federal, Commonwealth and local offices which, as of the date of the notice, the county election board expects to be on the ballot on the date of the election.

(2)  Specific instructions for how a covered voter is to indicate on the Federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot measure to be contested.

(b)  Request for notice.--A covered voter may request a copy of an election notice prepared under subsection (a). The county election board shall send the notice to the covered voter by facsimile, e-mail, over the Internet or by regular mail as the voter requests.

(c)  Updated notices.--The county election board shall update the notice prepared under subsection (a) with the names of the candidates for each office and the specific information about ballot questions promptly upon becoming aware of the existence of the candidates and ballot questions and shall make the updated notice publicly available.

(d)  Availability of notice.--A county election board that maintains a publicly accessible Internet website shall make the election notice prepared under subsection (a) and updated versions of the election notice available on the Internet website.

Applicability.  Section 2(2) of Act 198 of 2012 provided that section 3514 shall apply to elections following a date to be determined by the Department of State. Once determined, the department shall publish the date in the Pennsylvania Bulletin and post it on the department's publicly available Internet website.



Section 3515 - Prohibition of nonsubstantive requirements

§ 3515.  Prohibition of nonsubstantive requirements.

(a)  Mistake, omission or failure to satisfy.--None of the following shall invalidate a document submitted under this chapter:

(1)  A voter's mistake or omission in the completion of a document under this chapter as long as the mistake or omission does not prevent determining whether a covered voter is eligible to vote.

(2)  Failure to satisfy a nonsubstantive requirement, such as using paper or envelopes of a specified size or weight.

(b)  Write-in ballots.--In a write-in ballot authorized by this chapter or in a vote for a write-in candidate on a regular ballot used by a covered voter, if the intention of the voter is discernable under the standards that define what constitutes a valid vote developed pursuant to section 204(h) of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, an abbreviation, misspelling or other minor variation in the form of the name of a candidate or a political party shall be accepted as a valid vote.

(c)  Notarization.--Notarization is not required for the execution of a document to be submitted under this chapter. An authentication, other than the state declaration or the FWAB declaration, is not required for execution of a document under this chapter. The state declaration and FWAB declaration, and any information in either declaration, may be compared with information on file to ascertain the validity of the document.



Section 3516 - Equitable relief

§ 3516.  Equitable relief.

A court may issue an injunction or grant equitable relief appropriate to ensure substantial compliance with or enforce this chapter on application by any of the following:

(1)  A covered voter alleging a grievance under this chapter.

(2)  An authorized officer or agent of a county election board.



Section 3517 - Uniformity of application and construction

§ 3517.  Uniformity of application and construction.

In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 3518 - Relation to Electronic Signatures in Global and National Commerce Act

§ 3518.  Relation to Electronic Signatures in Global and National Commerce Act.

To the extent permitted by section 102 of the Electronic Signatures in Global and National Commerce Act (Public Law 106-229, 15 U.S.C. § 7002), this chapter may modify or supersede provisions of that act.



Section 3519 - Construction

§ 3519.  Construction.

This chapter is intended to be read in concert with the Election Code. Unless otherwise specifically provided in this chapter, if any provision of this chapter is inconsistent with a provision of the Election Code, the provisions of this chapter shall prevail.









Title 26 - EMINENT DOMAIN

Chapter 1 - General Provisions

Section 101 - Short title of title



Section 102 - Application of title



Section 103 - Definitions






Chapter 2 - Limitations on Use of Eminent Domain

Section 201 - Short title of chapter



Section 202 - Definitions



Section 203 - Applicability



Section 204 - Eminent domain for private business prohibited



Section 205 - Blight



Section 206 - Extraterritorial takings



Section 207 - Eminent domain of agricultural property






Chapter 3 - Precedure to Condemn

Section 301 - Venue



Section 302 - Declaration of taking



Section 303 - Security required



Section 304 - Recording notice of condemnation



Section 305 - Notice to condemnee



Section 306 - Preliminary objections



Section 307 - Possession, right of entry and payment of compensation



Section 308 - Revocation of condemnation proceedings



Section 309 - Right to enter property prior to condemnation



Section 310 - Abandonment of project






Chapter 5 - Procedure for Determining Damages

Section 501 - Agreement as to damages

CHAPTER 5

PROCEDURE FOR DETERMINING DAMAGES

Sec.

501.  Agreement as to damages.

502.  Petition for appointment of viewers.

503.  View.

504.  Appointment of viewers.

505.  Service of notice of view and hearing.

506.  Additional condemnees, mortgagees and intervention.

507.  Joint claims.

508.  Appointment of trustee or guardian ad litem.

509.  Furnishing of plans to viewers.

510.  Powers of viewers.

511.  Administrative matters for viewers' hearings.

512.  Report of viewers.

513.  Disagreement.

514.  Filing of report of viewers.

515.  Reports.

516.  Right of appeal.

517.  Appeals.

518.  Disposition of appeal.

519.  Allocation of damages.

520.  Waiver of viewers' proceedings and termination by stipulation.

521.  Liens and distribution of damages.

522.  Payment into court and distribution.

Enactment.  Chapter 5 was added May 4, 2006, P.L.112, No.34, effective in 120 days.

§ 501.  Agreement as to damages.

At any stage of the proceedings, the condemnor and the condemnee may agree upon all or any part or item of the damages and proceed to have those parts or items not agreed upon assessed as provided in this chapter. The condemnor may make payment of any part or item agreed upon.



Section 502 - Petition for appointment of viewers



Section 503 - View



Section 504 - Appointment of viewers



Section 505 - Service of notice of view and hearing



Section 506 - Additional condemnees, mortgagees and intervention



Section 507 - Joint claims



Section 508 - Appointment of trustee or guardian ad litem



Section 509 - Furnishing of plans to viewers



Section 510 - Powers of viewers



Section 511 - Administrative matters for viewers' hearings



Section 512 - Report of viewers



Section 513 - Disagreement



Section 514 - Filing of report of viewers



Section 515 - Reports



Section 516 - Right of appeal



Section 517 - Appeals



Section 518 - Disposition of appeal



Section 519 - Allocation of damages



Section 520 - Waiver of viewers' proceedings and termination by stipulation



Section 521 - Liens and distribution of damages



Section 522 - Payment into court and distribution






Chapter 7 - Just Compensation and Measure of Damages

Section 701 - Just compensation; other damages

CHAPTER 7

JUST COMPENSATION AND MEASURE OF DAMAGES

Sec.

701.  Just compensation; other damages.

702.  Measure of damages.

703.  Fair market value.

704.  Effect of imminence of condemnation.

705.  Contiguous tracts and unity of use.

706.  Effect of condemnation use on after value.

707.  Removal of machinery, equipment or fixtures.

708.  Expenses incidental to transfer of title.

709.  Condemnee's costs where no declaration of taking filed.

710.  Limited reimbursement of appraisal, attorney and engineering fees.

711.  Payment on account of increased mortgage costs.

712.  Loss of rentals because of imminence of condemnation.

713.  Delay compensation.

714.  Consequential damages.

715.  Damages for vacation of roads.

716.  Attempted avoidance of monetary just compensation.

Enactment.  Chapter 7 was added May 4, 2006, P.L.112, No.34, effective in 120 days.

§ 701.  Just compensation; other damages.

A condemnee shall be entitled to just compensation for the taking, injury or destruction of the condemnee's property, determined as set forth in this chapter. Other damages shall also be paid or awarded as provided in this title.

Cross References.  Section 701 is referred to in section 521 of this title.



Section 702 - Measure of damages



Section 703 - Fair market value



Section 704 - Effect of imminence of condemnation



Section 705 - Contiguous tracts and unity of use



Section 706 - Effect of condemnation use on after value



Section 707 - Removal of machinery, equipment or fixtures



Section 708 - Expenses incidental to transfer of title



Section 709 - Condemnee's costs where no declaration of taking filed



Section 710 - Limited reimbursement of appraisal, attorney and engineering fees



Section 711 - Payment on account of increased mortgage costs



Section 712 - Loss of rentals because of imminence of condemnation



Section 713 - Delay compensation



Section 714 - Consequential damages



Section 715 - Damages for vacation of roads



Section 716 - Attempted avoidance of monetary just compensation






Chapter 9 - Special Damages for Displacement

Section 901 - Definitions



Section 902 - Moving and related expenses of displaced persons



Section 903 - Replacement housing for homeowners



Section 904 - Replacement housing for tenants and others



Section 905 - Housing replacement authorization



Section 906 - Regulations



Section 907 - Payments not to be considered as income or resources






Chapter 11 - Evidence

Section 1101 - Viewers' hearing



Section 1102 - Condemnor's evidence before viewers



Section 1103 - Trial in court on appeal



Section 1104 - Competency of condemnee as witness



Section 1105 - Evidence generally



Section 1106 - Use of condemned property









Title 27 - ENVIRONMENTAL RESOURCES

Chapter 7 - Agricultural Advisory Board

Section 701 - Definitions



Section 702 - Establishment of board



Section 703 - Powers of board



Section 704 - Review of regulations






Chapter 31 - Water Resources Planning

Section 3101 - Scope



Section 3102 - Definitions



Section 3103 - Intergovernmental cooperation and coordination



Section 3104 - Administrative agreements with other agencies



Section 3111 - State water plan

SUBCHAPTER B

WATER RESOURCES PLANNING

Sec.

3111.  State water plan.

3112.  Plan contents.

3113.  Regional committees.

3114.  Statewide Water Resources Committee.

3115.  Development, adoption, amendment and periodic review of State water plan.

3116.  Use of plan.

3117.  Statewide data system.

3118.  Water use registration and reporting.

3119.  Confidential information.

3120.  Water conservation.

3121.  Grants.

§ 3111.  State water plan.

(a)  Preparation and adoption.--In accordance with this chapter and with ongoing consultation with the Statewide committee and the department, each regional committee shall guide the development of and recommend to the Statewide committee a regional plan component for review, approval and incorporation into the State water plan. The Statewide committee shall guide the development of, approve and recommend to the secretary approval and adoption of the State water plan. The department shall draft and develop the State water plan, including regional plan components. The State water plan shall be completed and adopted within five years of the effective date of this chapter.

(b)  Matters considered.--The State water plan shall reflect the matters set forth in section 3112 (relating to plan contents). The level of detail within the State water plan and each regional plan may vary among watersheds and other hydrologic units. In consultation with the regional committee and the Statewide committee, the department shall establish with the approval of the Statewide committee priorities and guidelines for the level of detail appropriate for different areas, considering among other factors the current or projected future water demands in comparison to the safe yield of available water resources in the area.

(c)  Limitation of authority.--Nothing contained in this chapter shall be construed to authorize, expand or diminish the existing authority of the department, including the Environmental Quality Board, to regulate, control or require permits for the withdrawal or use of water.



Section 3112 - Plan contents



Section 3113 - Regional committees



Section 3114 - Statewide Water Resources Committee



Section 3115 - Development, adoption, amendment and periodic review of State water plan



Section 3116 - Use of plan



Section 3117 - Statewide data system



Section 3118 - Water use registration and reporting



Section 3119 - Confidential information

§ 3119.  Confidential information.

(a)  General rule.--Except as provided in subsection (b), information required to be submitted to the department under this chapter shall be subject to the provisions of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(b)  Exception.--The department, the Statewide committee and any regional committee shall not disclose confidential information required to be submitted to the department under this chapter unless:

(1)  the confidential information is contained in a report in which the identity of the submitting person has been removed and the confidential information is aggregated by hydrologic unit or region; or

(2)  the confidential information is disclosed to employees, contractors, agents or authorized representatives of the department, including the State and regional planning committees for the purposes of this chapter.

(c)  Confidential information submitted.--If a person submits confidential information under this chapter, the person must identify the information that is confidential information and provide a justification for its confidential nature. The department, Statewide committee or regional committees shall hold the confidential information in a file separate from the general records relating to the person.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (a), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 3119 is referred to in sections 3117, 3118, 3131 of this title.



Section 3120 - Water conservation



Section 3121 - Grants



Section 3131 - Administration



Section 3132 - Public nuisance



Section 3133 - Enforcement orders



Section 3134 - Civil remedies



Section 3135 - Preservation of rights and remedies



Section 3136 - Relation to other laws






Chapter 41 - Environmental Laboratory Accreditation

Section 4101 - Scope of chapter



Section 4102 - Definitions



Section 4103 - Establishment of program



Section 4104 - Powers and duties



Section 4105 - Powers and duties of Environmental Quality Board



Section 4106 - Requirements of certificate of accreditation



Section 4107 - Interim requirements



Section 4108 - Advisory committee



Section 4109 - Unlawful conduct



Section 4110 - Penalties



Section 4111 - Records



Section 4112 - Whistleblower protection



Section 4113 - Continuation of existing rules and regulations






Chapter 61 - Environmental Stewardship and Watershed Protection

Section 6101 - Short title of chapter

PART V

SPECIAL PROGRAMS

Chapter

61.  Environmental Stewardship and Watershed Protection

62.  Waste Transportation Safety

63.  Disposal Fee

65.  Uniform Environmental Covenants

Enactment.  Unless otherwise noted, Part V was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

CHAPTER 61

ENVIRONMENTAL STEWARDSHIP AND WATERSHED

PROTECTION

Sec.

6101.  Short title of chapter.

6102.  Legislative findings.

6103.  Definitions.

6104.  Fund.

6105.  Agencies.

6106.  Property and equipment restrictions.

6107.  Federal programs.

6108.  Wild Resource Conservation Fund and duties of Department of Conservation and Natural Resources.

6109.  Sewage construction payments to municipalities.

6110.  Environmental infrastructure grants to water and wastewater treatment facilities (Deleted by amendment).

6111.  Protection of Recycling Fund.

6112.  Extension of fees.

6113.  Effect of repeal of site-specific postclosure fund provisions.

6115.  Commonwealth indebtedness.

6116.  Establishment of bond fund and allocation and use of bond proceeds.

6117.  County Environmental Initiative Program.

6118.  Interfund transfer.

6119.  Reporting.

Enactment.  Chapter 61 was added December 15, 1999, P.L.949, No.68, effective December 31, 1999.

Cross References.  Chapter 61 is referred to in section 6302 of this title.

§ 6101.  Short title of chapter.

This chapter shall be known and may be cited as the Environmental Stewardship and Watershed Protection Act.



Section 6102 - Legislative findings



Section 6103 - Definitions

§ 6103.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Acquisition."  The purchase or lease with an option to purchase of land, easements or buildings for public parks, conservation, historical or recreation uses.

"Authority."  The Pennsylvania Infrastructure Investment Authority.

"Authorized organization."  An entity involved in research, restoration, rehabilitation, planning, acquisition, development, education or other activities, which furthers the protection, enhancement, conservation, preservation or enjoyment of this Commonwealth's environmental, conservation, recreation or similar resources. The organization must be a tax-exempt institution under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)) and registered with the Bureau of Charitable Organizations or an educational institution involved in these authorized activities or a municipal authority.

"Bond fund."  The Growing Greener Bond Fund established under section 6116 (relating to establishment of bond fund and allocation and use of bond proceeds).

"Departments."  The Department of Agriculture, the Department of Conservation and Natural Resources and the Department of Environmental Protection of the Commonwealth.

"Development."  New construction, improvement, alteration or renovation required for and compatible with the physical development or improvement of land or buildings.

"Fund."  The Environmental Stewardship Fund established in section 6104 (relating to fund).

"Geological hazard."  A naturally occurring or manmade geologic condition or phenomenon that presents a risk or is a potential danger to life and property. The term includes, but is not limited to, landslide, avalanche, ground subsidence and coastal and beach erosion.

"Growing Greener bond referendum."  The referendum authorized under the act of April 13, 2005 (P.L.1, No.1), known as the Growing Greener Environmental Stewardship and Watershed Protection Enhancement Authorization Act, and approved by the electorate authorizing the Commonwealth to incur indebtedness of up to $625,000,000 for the maintenance and protection of the environment, open space and farmland preservation, watershed protection, abandoned mine reclamation, acid mine drainage remediation and other environmental initiatives.

"Interior land."  Land that has at least 65% of its boundary lines immediately bordered by either State forest or State park lands.

"Planning."  The preparation of park, recreation and open space plans, river corridor and watershed plans, master site development plans, feasibility studies, natural areas studies and inventories, greenways and recreational trail plans, maintenance management plans, conservation plans, zoning plans, land use plans, environmental management plans and research or education documents useful in assisting municipalities, Commonwealth agencies, conservation districts, watershed organizations and authorized organizations to address environmental improvement, natural resource management, park and recreation development and land conservation.

"Recreational trail."  A thoroughfare or track across water, land or snow used for motorized and/or nonmotorized recreational purposes.

"Rehabilitation and repair."  Restoration or renovation of facilities or conditions of existing public conservation and recreation resources. The term excludes routine maintenance.

"Technical assistance."  Provision of financial grants and professional services. The term includes publications, research, videotapes, workshops, meetings, phone consultation and written and electronic communication.

"Watershed organization."  An entity recognized by either or both the Department of Conservation and Natural Resources and the Department of Environmental Protection and established to promote local watershed conservation efforts in an identified watershed.

"Watershed protection."  Activities that address regional water priorities, including priorities within the Delaware, Erie, Ohio, Potomac and Susquehanna watersheds and compliance by the Commonwealth with its commitments under Chesapeake Bay agreements and implementation of the provisions of Chapter 31 (relating to water resources planning).

(July 13, 2005, P.L.213, No.45, eff. imd.)

2005 Amendment.  Act 45 added the defs. of "bond fund," "geological hazard," "Growing Greener bond referendum" and "watershed protection."

Cross References.  Section 6103 is referred to in sections 2301, 2315 of Title 58 (Oil and Gas).



Section 6104 - Fund

§ 6104.  Fund.

(a)  Establishment.--There is established a special fund in the State Treasury, to be known as the Environmental Stewardship Fund.

(b)  Sources.--

(1)  Money appropriated by the General Assembly, interest earned by the fund, penalties, money received from the Federal Government or other sources and money received from the fee established under section 6112(b) (relating to extension of fees) shall be deposited in the fund. Moneys appropriated by the General Assembly to the fund shall be transferred on a quarterly basis in increments of at least 20%.

(2)  For fiscal years 1999-2000 through 2003-2004, the fund may receive money, upon approval of the Governor, from the Recycling Fund and the Hazardous Sites Cleanup Fund. The combined total of appropriations from these two funds for the program shall not exceed $30,000,000 annually.

(3)  It is the intent of the General Assembly that $100,000,000 per fiscal year be appropriated from the General Fund for fiscal years 2000-2001 through 2003-2004 to the fund. The Governor's annual budget submission for fiscal years 2000-2001 through 2003-2004 shall include the sum of $100,000,000 per fiscal year for allocation in accordance with this section.

(c)  Appropriation.--The money in the fund is hereby appropriated, upon approval of the Governor, to the departments and the authority for the purpose of implementing the provisions of this chapter.

(d)  Allocation.-- The money appropriated in subsection (c) shall be allocated annually as follows:

(1)  For fiscal year 1999-2000, 28.4% to the Department of Conservation and Natural Resources, 43.7% to the Department of Environmental Protection and 27.9% to the authority.

(2)  For fiscal years 2000-2001 through 2003-2004, 24.1% to the Department of Conservation and Natural Resources, 37.4% to the Department of Environmental Protection, 14.8% to the Department of Agriculture and 23.7% to the authority.

(3)  For fiscal year 2004-2005, moneys in the fund shall be allocated in accordance with paragraph (1).

(4)  For fiscal year 2005-2006, up to $20,000,000 of the moneys in the fund shall be deposited into the Hazardous Sites Cleanup Fund and the remaining moneys shall be allocated in accordance with paragraph (2).

(5)  For fiscal year 2006-2007, up to $30,000,000 of the moneys in the fund shall be deposited into the Hazardous Sites Cleanup Fund and the remaining moneys shall be allocated in accordance with paragraph (2).

(6)  For fiscal year 2007-2008 and each year thereafter, moneys in the fund shall be allocated in accordance with paragraph (2).

(d.1)  Calculation of allocations.--The annual allocations under subsection (d)(4), (5) and (6) shall be calculated after moneys have been deposited into the Hazardous Sites Cleanup Fund pursuant to subsection (d)(4) and (5) and after payments authorized by section 6115(d)(4) (relating to Commonwealth indebtedness). The annual allocations shall be determined by the Secretary of the Budget.

(d.2)  Allocation reductions.--The annual allocation to the authority under subsection (d)(4), (5) and (6) shall be reduced, as and if necessary, by the following sums, which shall be determined by the Secretary of the Budget:

(1)  Up to $2,500,000 to the General Fund for reimbursement for any tax exclusion granted for certain energy efficient appliances pursuant to legislation enacted for this purpose.

(2)  (Repealed).

(d.3)  Additional deposit.--From within the funds allocated under section 6116 (relating to establishment of bond fund and allocation and use of bond proceeds), the Secretary of the Budget may deposit into the fund amounts equal to those deposited into the Hazardous Sites Cleanup Fund under subsection (d)(4) and (5) and may, at the secretary's discretion, apply the amount of the funds so deposited into the fund under this subsection against the amounts allocated in section 6116(c).

(e)  Legislative oversight.--

(1)  An annual expenditure plan for the fund shall be submitted by the Governor to the General Assembly as part of the Governor's annual budget submission. The expenditure plan shall be open for review and comment by the members of the General Assembly and shall include a detailed listing of the types of programs for the actual year, current year and proposed budget year.

(2)  The Secretary of the Budget shall provide quarterly financial statements showing the status of the Recycling Fund, the Hazardous Sites Cleanup Fund and the Environmental Stewardship Fund to the chairman and minority chairman of the Appropriations Committee of the Senate and the chairman and minority chairman of the Appropriations Committee of the House of Representatives. Such statements shall be provided within 30 days of the close of each quarter of the fiscal year and shall commence with the quarter ending March 31, 2000.

(July 13, 2005, P.L.213, No.45, eff. imd.; July 2, 2012, P.L.751, No.85, eff. imd.)

2012 Repeal.  Act 85 repealed subsec. (d.2)(2).

2005 Amendment.  Act 45 amended subsec. (d) and added subsecs. (d.1), (d.2) and (d.3).

Cross References.  Section 6104 is referred to in sections 6103, 6105, 6305 of this title.



Section 6105 - Agencies



Section 6106 - Property and equipment restrictions



Section 6107 - Federal programs



Section 6108 - Wild Resource Conservation Fund and duties of Department of Conservation and Natural Resources



Section 6109 - Sewage construction payments to municipalities



Section 6110 - Environmental infrastructure grants to water and wastewater treatment facilities (Deleted by amendment)



Section 6111 - Protection of Recycling Fund



Section 6112 - Extension of fees



Section 6113 - Effect of repeal of site-specific postclosure fund provisions



Section 6115 - Commonwealth indebtedness



Section 6116 - Establishment of bond fund and allocation and use of bond proceeds



Section 6117 - County Environmental Initiative Program



Section 6118 - Interfund transfer



Section 6119 - Reporting






Chapter 62 - Waste Transportation Safety

Section 6201 - Short title of chapter

CHAPTER 62

WASTE TRANSPORTATION SAFETY

Sec.

6201.  Short title of chapter.

6202.  Definitions.

6203.  Establishment of program.

6204.  Waste Transportation Safety Program.

6205.  Compliance history review.

6206.  Responsibilities of municipal or residual waste  processing or disposal facilities.

6207.  Enforcement.

6208.  Penalties.

6209.  Construction of chapter.

Enactment.  Chapter 62 was added June 29, 2002, P.L.596, No.90, effective in 60 days, unless otherwise noted.

§ 6201.  Short title of chapter.

This chapter shall be known and may be cited as the Waste Transportation Safety Act.



Section 6202 - Definitions



Section 6203 - Establishment of program



Section 6204 - Waste Transportation Safety Program



Section 6205 - Compliance history review



Section 6206 - Responsibilities of municipal or residual waste processing or disposal facilities



Section 6207 - Enforcement



Section 6208 - Penalties



Section 6209 - Construction of chapter






Chapter 63 - Disposal Fee

Section 6301 - Disposal fee for municipal waste landfills



Section 6302 - Deposit of disposal fee



Section 6303 - Surcharge



Section 6304 - Sunset (Deleted by amendment)



Section 6305 - Allocation for Environmental Stewardship Fund

§ 6305.  Allocation for Environmental Stewardship Fund.

For fiscal years 2002-2003 through 2006-2007, the department shall utilize 10% of the money allocated annually to it under section 6104(d) (relating to fund) to provide grants for safe drinking water projects and wastewater treatment projects. Grants under this section shall be made for the same purposes and shall be subject to the same limitations as grants authorized in section 6110 (relating to environmental infrastructure grants to water and wastewater treatment facilities).

References in Text.  Section 6110, referred to in this section, was deleted by amendment.



Section 6306 - Adjustments






Chapter 65 - Uniform Environmental Covenants

Section 6501 - Short title of chapter

CHAPTER 65

UNIFORM ENVIRONMENTAL COVENANTS

Sec.

6501.  Short title of chapter.

6502.  Definitions.

6503.  Nature of rights; subordination of interests.

6504.  Contents of environmental covenant.

6505.  Validity.

6506.  Relationship to other land-use law.

6507.  Notice.

6508.  Recording.

6509.  Duration.

6510.  Amendment or termination by consent.

6511.  Enforcement of environmental covenant.

6512.  Registry; substitute notice.

6513.  Uniformity of application and construction.

6514.  Relation to Electronic Signatures in Global and National Commerce Act.

6515.  Environmental Quality Board.

6516.  Appealable actions.

6517.  Relationship to other laws.

Enactment.  Chapter 65 was added December 18, 2007, P.L.450, No.68, effective in 60 days.

§ 6501.  Short title of chapter.

This chapter shall be known and may be cited as the Uniform Environmental Covenants Act.



Section 6502 - Definitions



Section 6503 - Nature of rights; subordination of interests



Section 6504 - Contents of environmental covenant



Section 6505 - Validity



Section 6506 - Relationship to other land-use law



Section 6507 - Notice



Section 6508 - Recording



Section 6509 - Duration



Section 6510 - Amendment or termination by consent



Section 6511 - Enforcement of environmental covenant



Section 6512 - Registry; substitute notice

§ 6512.  Registry; substitute notice.

(a)  Registry.--The department shall establish and maintain a registry which contains all environmental covenants and any amendment or termination of those covenants. The registry may also contain any other information concerning environmental covenants and the real property subject to them which the department considers appropriate. The registry is a public record for purposes of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(b)  Notice.--After an environmental covenant or an amendment or termination of an environmental covenant is filed in the registry under subsection (a), a notice of the environmental covenant, amendment or termination which complies with this section may be recorded in the land records in lieu of recording the entire environmental covenant. The notice must contain:

(1)  a legally sufficient description and any available street address of the real property;

(2)  the name and address of the owner in fee simple of the interest in the real property, the agency and the holder if other than the agency;

(3)  a brief narrative description of the contamination and the remedy;

(4)  a statement that the environmental covenant, amendment or termination is available in a registry at a listed address of the department and a disclosure of the method of any electronic access; and

(5)  a statement that the notice is notification of an environmental covenant executed under this chapter.

(c)  Sample form.--A statement in substantially the following form, executed with the same formalities as a deed, satisfies the requirements of subsection (b):

(1)  This notice is filed in the land records of the (insert the name of the county in this Commonwealth in which the property is located) of Pennsylvania pursuant to 27 Pa.C.S. § 6512.

(2)  This notice and the covenant, amendment or termination to which it refers may impose significant obligations with respect to the property described below.

(3)  A legal description of the property is attached as Exhibit A to this notice. A brief narrative description of the contamination and the remedy is attached as Exhibit B to this notice. The address of the property that is subject to the environmental covenant is (insert address of property) (not available).

(4)  The name and address of the owner of the fee simple interest in the real property on the date of this notice is (insert name of current legal owner of the property and the owner's current address as shown on the tax records of the county in which the property is located).

(5)  The environmental covenant, amendment or termination was signed by (insert name and address of the agency).

(6)  The environmental covenant, amendment or termination was filed in the registry on (insert date of filing).

(7)  The full text of the covenant, amendment or termination and any other information required by the agency is on file and available for inspection and copying in the registry maintained for that purpose by the Department of Environmental Protection at (insert address and room of building in which the registry is maintained). The covenant, amendment or termination may be found electronically at (insert web address for covenant).

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (a), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 6512 is referred to in section 6508 of this title.



Section 6513 - Uniformity of application and construction



Section 6514 - Relation to Electronic Signatures in Global and National Commerce Act



Section 6515 - Environmental Quality Board



Section 6516 - Appealable actions



Section 6517 - Relationship to other laws






Chapter 77 - Costs and Fees

Section 7707 - Participation in environmental law or regulation



Section 7708 - Costs for mining proceedings






Chapter 81 - Good Samaritan

Section 8101 - Short title of chapter



Section 8102 - Findings



Section 8103 - Purpose



Section 8104 - Definitions



Section 8105 - Eligibility and project inventory



Section 8106 - Landowner liability limitation and exceptions



Section 8107 - Project liability limitation and exceptions



Section 8108 - Permits and zoning



Section 8109 - Relationship to Federal and State programs



Section 8110 - General permits



Section 8111 - Exceptions



Section 8112 - Water supply replacement



Section 8113 - Orphan oil and gas wells



Section 8114 - Regulations






Chapter 83 - Participation in Environmental Law or Regulation

Section 8301 - Definitions



Section 8302 - Immunity



Section 8303 - Right to a hearing



Section 8304 - Intervention



Section 8305 - Construction









Title 28 - ESCHEATS



Title 29 - FEDERAL RELATIONS



Title 30 - FISH

Chapter 1 - Preliminary Provisions

Section 101 - Short title of title

TITLE 30

FISH

Part

I.  General Provisions

II.  Fish and Fishing

III.  Boats and Boating

IV.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 30 were added October 16, 1980, P.L.996, No.175, effective in 90 days.

PART I

GENERAL PROVISIONS

Chapter

1.  Preliminary Provisions

3.  Pennsylvania Fish and Boat Commission

5.  Fiscal Affairs

7.  Property and Waters

9.  Enforcement

Enactment.  Part I was added October 16, 1980, P.L.996, No.175, effective in 90 days.

CHAPTER 1

PRELIMINARY PROVISIONS

Sec.

101.  Short title of title.

102.  Definitions.

Enactment.  Chapter 1 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

§ 101.  Short title of title.

This title shall be known and may be cited as the "Fish and Boat Code."



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Amphibian."  Any of the cold-blooded, scaleless, vertebrates of the class amphibia, such as frogs, toads and salamanders, the young usually being aquatic and breathing by gills and the adults usually losing the gills and breathing by lungs.

"Aquatic organism."  Any plant or animal that grows or lives in or upon the water.

"Artificial propagation."  The rearing of any species of fish, during any stage of the species life cycle from inception by natural or artificial means to the adult stage of the species.

"Bait fish."  Unless otherwise provided by commission regulation, the following fish:

(1)  All forms of the minnow family (Cyprinidae) except carp and goldfish.

(2)  Suckers, chubs, fallfish, lampreys and eels measuring less than eight inches in length.

(3)  All forms of darters, killifishes and madtoms (otherwise known as stonecats).

"Board."  The Boating Advisory Board established under this title.

"Boat."  Every description of watercraft constructed or sold for the primary purpose of being used as a means of transportation on the water. The term does not include:

(1)  Surfboards and other similar nonpowered contrivances used primarily as swimming aids.

(2)  Commercial craft subject to Federal manning and inspection requirements.

(3)  Seaplanes.

"Boundary lake."  Such part or parts of any lake lying between this Commonwealth and any other state or foreign country over which the Commonwealth may have jurisdiction.

"Boundary waters."  All natural or artificially constructed ponds or lakes, bays, peninsular waters or flowing streams or rivers which border on this Commonwealth.

"Commission."  The Pennsylvania Fish and Boat Commission of the Commonwealth.

"Deputy waterways conservation officers."  Officers formerly designated as deputy waterways patrolmen appointed under section 305 (relating to deputy waterways patrolmen).

"Deputy waterways patrolman."  A deputy waterways conservation officer.

"Endangered species."  All species and subspecies of fish which:

(1)  have been declared by the Secretary of the United States Department of the Interior to be threatened with extinction and appear on the Endangered Species List or the Native Endangered Species List published in the Federal Register; or

(2)  have been declared by the executive director to be threatened with extinction and appear on the Pennsylvania Endangered Species List published in the Pennsylvania Bulletin.

"Executive director."  The executive director of the Pennsylvania Fish and Boat Commission.

"Fish."

(1)  When used as a noun, includes all game fish, fish bait, bait fish, amphibians, reptiles and aquatic organisms.

(2)  When used as a verb, the act of fishing.

"Fishing."  The act of angling, or to catch, take, kill or remove or the attempt to catch, take, kill or remove from any lands within or waters within or bordering on this Commonwealth any fish by any means or method for any purpose whatsoever.

"Fish bait."  Unless otherwise provided by commission regulation, crayfish or crabs, mussels, clams and the nymphs, larvae and pupae of all insects spending any part of their life cycle in the water.

"Game fish."  Unless otherwise provided by commission regulation, the following fish: Brook trout, Salvelinus fontinalis; brown trout, Salmo trutta; and rainbow trout, Salmo gairdneri, and the salmon family, Salmoidae; walleye, Stizostedion vitreum; chain pickerel, Esox niger; northern pike, Esox lucius; muskellunge, Esox masquinongy; fallfish, Semotilus corporalis; smallmouth bass, Micropterus dolomieui; largemouth bass, Micropterus salmoides; crappies, Pomoxis sp.; rock bass, Ambloplites rupestris; yellow perch, Perca flavescens; striped bass or rockfish, morone saxatili; suckers, Catostomidae; eels, Anguilla rostrata; chubs, Semotilus and Nocomis, measuring at least eight inches in length; sturgeon, Acipenser oxyrhynchus; white perch, morone americana; and all other species or varieties of fish except bait fish.

"Iceboat."  Every description of icecraft or motor-driven contrivance used, or capable of being used, as a means of transportation on ice.

"Inland waters."  Any nontidal stream, river, lake, artificial or natural body of water within this Commonwealth.

"Motorboat."  Any boat equipped with propelling machinery.

"Operate."  As applied to watercraft, to navigate or otherwise use a boat or watercraft.

"Owner."  As applied to watercraft, a person, other than a lienholder, having the property in or title to a boat. The term includes a person entitled to the use or possession of a boat subject to the interest of another person reserved or created by agreement and securing payment or performance of an obligation. The term does not include a lessee under a lease not intended as security.

"Passenger."  Any person on a boat.

"Passenger-carrying boat."  Any boat that carries more than six passengers either for hire or as part of a commercial enterprise. The following persons shall not be counted in determining the number of passengers:

(1)  The owner or his representative.

(2)  The operator and bona fide members of the crew who have contributed no consideration for their carriage and who may be paid for their services.

(3)  Any guest on board a boat used exclusively for pleasure purposes who has not contributed any consideration, directly or indirectly, for his carriage when there are no other passengers on board who have paid any such consideration and when only the owner or owners of the boat are bearing the costs of operating the boat.

The term shall not include any boat operated exclusively as a part of a cavern operation.

"Person."  Includes individuals, partnerships, associations, corporations, political subdivisions, municipality authorities, the Commonwealth or any other legal entities.

"Regulated fishing lake."  Any artificial or man-made pond or lake owned, leased or controlled in any manner by any person where fishing is permitted for payment of a fee and in which all fish stocked are artificially propagated by commercial hatcheries or purchased from persons licensed to sell fish.

"Reptiles."  Any of the various species of cold-blooded vertebrates of the class Reptilia.

"Special marine event."  Any unusual congregation of boats for a specific purpose including events such as races, regattas, rodeos, demonstrations, exhibitions and marine parades.

"Threatened species."  All species and subspecies of fish which:

(1)  have been declared by the Secretary of the United States Department of the Interior to be in such small numbers throughout their range that they may become endangered if their environment worsens and appear on a Threatened Species List published in the Federal Register; or

(2)  have been declared by the executive director to be in such small numbers throughout their range that they may become endangered if their environment worsens and appear on the Pennsylvania Threatened Species List published in the Pennsylvania Bulletin.

"Vessel."  A boat.

"Watercraft."  Every description of device used on the water or ice or capable of being used as a means of transport on water or ice. The term includes boats, motorboats, iceboats, all terrain or amphibious vehicles when they are operated on water and all such other devices. The term does not include seaplanes.

"Waters of this Commonwealth."  Includes all inland, tidal and boundary waters, whether navigable or nonnavigable, under the jurisdiction of the Commonwealth. The term includes ice that forms on these waters.

"Waterways conservation officers."  Officers formerly designated as waterways patrolmen appointed under section 304 (relating to waterways patrolmen and employees).

"Waterways patrolman."  A waterways conservation officer.

(May 24, 1984, P.L.335, No.66, eff. 60 days; Dec. 12, 1991, P.L.368, No.39, eff. imd.; Dec. 9, 2002, P.L.1542, No.199, eff. 60 days; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended the def. of "fishing."

2002 Amendment.  Act 199 amended the def. of "passenger-carrying boat."

1991 Amendment.  Act 39 amended the defs. of "commission" and "executive director."

1984 Amendment.  Act 66 added the defs. of "deputy waterways conservation officers," "deputy waterways patrolman," "waterways conservation officers" and "waterways patrolman."






Chapter 3 - Pennsylvania Fish and Boat Commission

Section 301 - Organization of commission

CHAPTER 3

PENNSYLVANIA FISH AND BOAT COMMISSION

Subchapter

A.  Organization, Officers and Employees

B.  Powers and Duties in General

Enactment.  Chapter 3 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

Chapter Heading.  The heading of Chapter 3 was amended March 19, 1992, P.L.18, No.7, effective immediately.

SUBCHAPTER A

ORGANIZATION, OFFICERS AND EMPLOYEES

Sec.

301.  Organization of commission.

302.  Executive director.

303.  Assistant executive directors.

304.  Waterways patrolmen and employees.

305.  Deputy waterways conservation officers.

306.  Boating Advisory Board.

307.  Designation of law enforcement officers.

308.  Designation of commission.

§ 301.  Organization of commission.

(a)  Composition.--The Pennsylvania Fish and Boat Commission is continued as an independent administrative commission and shall consist of ten competent citizens of this Commonwealth who shall be appointed by the Governor by and with the advice and consent of a majority of the members elected to the Senate for terms of eight years and until their successors are appointed and qualified.

(b)  Qualifications.--Two members of the commission shall serve at-large and be experienced in boating and water safety education and be a registered boat owner in Pennsylvania. The two boatmen members shall represent the various geographical sections and boating interests of this Commonwealth. The remaining eight members shall be persons well informed on the subject of conservation, restoration, fish and fishing and boats and boating and shall be appointed, insofar as practicable, on a bipartisan basis and from the various geographic districts of this Commonwealth so that at all times one and only one member shall be a resident of each of the following districts:

(1)  First district, consisting of the counties of Erie, Crawford, Mercer, Lawrence, Venango, Butler, Warren, Forest and Clarion.

(2)  Second district, consisting of the counties of Beaver, Allegheny, Washington, Greene, Armstrong, Indiana, Westmoreland and Fayette.

(3)  Third district, consisting of the counties of McKean, Elk, Jefferson, Potter, Cameron, Clearfield, Clinton and Centre.

(4)  Fourth district, consisting of the counties of Cambria, Somerset, Blair, Bedford, Huntingdon, Fulton, Mifflin and Juniata.

(5)  Fifth district, consisting of the counties of Tioga, Lycoming, Union, Snyder, Bradford, Sullivan, Columbia, Montour and Northumberland.

(6)  Sixth district, consisting of the counties of Franklin, Perry, Cumberland, Adams, Dauphin, York, Lebanon and Lancaster.

(7)  Seventh district, consisting of the counties of Susquehanna, Wyoming, Luzerne, Lackawanna, Carbon, Wayne, Pike and Monroe.

(8)  Eighth district, consisting of the counties of Schuylkill, Berks, Chester, Northampton, Lehigh, Bucks, Montgomery, Philadelphia and Delaware.

(c)  Terms of office and compensation.--The members shall hold office for terms of eight years and until a successor is appointed and qualified. A member appointed to fill a vacancy for a period of four years or less may be eligible for appointment to a full eight-year term. A member who serves a full eight-year term or fills a vacancy for a period of more than four years shall not be eligible for reappointment to the commission until a period of eight years expires. The members shall receive no compensation for their services but may be reimbursed for travel expenses. When performing any function on behalf of the commission or acting within the scope of their official duties, members of the commission shall be authorized to operate Commonwealth vehicles and watercraft and shall be treated as employees of the Commonwealth for the purposes of automotive and general liability and the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act.

(d)  Vacancies.--Upon the death, resignation or removal from office of any member, the Governor shall appoint a competent person to serve for the unexpired term.

(e)  Meetings, officers and quorum.--The commission shall have an office in the Harrisburg area and shall hold meetings in the Harrisburg area in January and July and at such other times and places within this Commonwealth as the commission shall designate for the transaction of business. At the meeting held in July of each year, the commission shall elect one of its members as president and one of its members as vice president who shall hold office for one year. Six members shall constitute a quorum.

(f)  Powers of waterways patrolmen.--Except for the power conferred by section 925 (relating to acknowledgment of guilt and receipts for payment), members of the commission may exercise any of the powers conferred by this title on waterways patrolmen.

(Feb. 24, 1984, P.L.90, No.16, eff. 60 days; Dec. 12, 1991, P.L.368, No.39, eff. imd.; Dec. 19, 1996, P.L.1454, No.185, eff. 60 days; Jan. 29, 1998, P.L.31, No.7, eff. imd.; June 28, 2011, P.L.77, No.16, eff. imd.; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (a).

2011 Amendment.  Act 16 amended subsec. (c).

2002 Partial Repeal.  Section 4 of Act 231 of 2002 provided that section 301 is repealed insofar as it relates to the consent required by the Senate to appointments by the Governor.

1984 Amendment.  Act 16 amended subsecs. (a), (b) and (e).



Section 302 - Executive director



Section 303 - Assistant executive directors



Section 304 - Waterways patrolmen and employees



Section 305 - Deputy waterways conservation officers

§ 305.  Deputy waterways conservation officers.

(a)  Appointment and training.--The executive director, with the approval of the commission, may appoint deputy waterways conservation officers to act anywhere within this Commonwealth. Newly appointed deputy waterways conservation officers, excluding reappointments, shall attend such training programs as may be required by the commission, which shall include at a minimum:

(1)  Successful completion of training and obtaining a certificate of qualification under the act of October 10, 1974 (P.L.705, No.235), known as the Lethal Weapons Training Act, or equivalent training as determined by the executive director, prior to appointment.

(2)  Successful completion of not less than 250 hours of law enforcement classroom and on-the-job training.

All deputy waterways conservation officers, including reappointments, shall attend all annual in-service training as may be required by the commission. Persons appointed under this section may exercise the powers of their appointments until December 31 of each year unless their appointment is sooner revoked, suspended or withdrawn.

(b)  Compensation.--Deputy waterways conservation officers shall not be entitled to any salary, compensation or expenses for their services from the Commonwealth, unless authorized by the executive director of the commission, in which case they shall receive compensation and/or reasonable expenses in accordance with a Statewide pay scale and standards as established by the Executive Board. Deputy waterways conservation officers are volunteers. When acting within the scope of their official duties, deputy waterways conservation officers shall be authorized to operate Commonwealth vehicles and watercraft and shall be treated as employees of the Commonwealth for the purposes of automotive and general liability and the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act.

(c)  Powers and duties.--Deputy waterways conservation officers appointed under the authority of this section may exercise the powers and duties of their appointments until December 31 of each year and no longer unless their commissions are sooner revoked, suspended or withdrawn. The powers and duties of deputy waterways conservation officers shall be subject to such limitations as the executive director, with the approval of the commission, shall prescribe. The executive director may authorize deputy waterways conservation officers to exercise the same powers and perform the same duties as waterways conservation officers except that deputy waterways conservation officers shall not exercise the powers and duties set forth in section 901(a)(12) (relating to powers and duties of waterways conservation officers and deputies).

(Jan. 29, 1998, P.L.31, No.7, eff. imd.; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Dec. 20, 2000, P.L.828, No.115, eff. imd.; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsecs. (a) and (b).

Cross References.  Section 305 is referred to in section 102 of this title.



Section 306 - Boating Advisory Board



Section 307 - Designation of law enforcement officers



Section 308 - Designation of commission



Section 321 - Administration and enforcement



Section 322 - Rules and regulations



Section 323 - Publications



Section 324 - Commission records



Section 325 - Use of credit and debit cards



Section 326 - Limitation on regulatory jurisdiction



Section 327 - Volunteer program

§ 327.  Volunteer program.

(a)  Volunteer program.--The commission shall have the power and authority to do all things necessary and expedient to maintain a volunteer program and to promulgate rules and regulations under this section.

(b)  Services of individuals without compensation.--The executive director or his designee is authorized to recruit, train and accept, without regard to the civil service classification laws, rules or regulations, the services of individuals without compensation as volunteers for or in aid of interpretive functions, education and information programs, boating safety and water rescue programs, conservation measures, habitat improvement and other activities related to fish and fishing and boats and boating.

(c)  Expenses.--The commission is authorized to pay reasonable and necessary expenses for volunteers, in accordance with Statewide guidelines, for transportation, uniforms, lodging and subsistence.

(d)  Status of volunteers.--

(1)  Except as otherwise provided in this section, a volunteer shall not be deemed to be a Commonwealth employee and shall not be subject to the provisions of law relating to Commonwealth employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation and Commonwealth employee benefits.

(2)  Volunteers performing work under the terms of this section acting within the scope of their volunteer duties shall be authorized to operate Commonwealth vehicles and watercraft and shall be treated for the purposes of automotive and general liability as employees of the Commonwealth.

(3)  For the purposes of the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, volunteers under this section shall be deemed employees of the Commonwealth.

(4)  No volunteer shall be assigned to any full-time or wage position that is covered by any labor agreement, presently filled, vacant or authorized in the commission.

(5)  As to civil damages, the standard of care for acts or omissions by commission volunteers acting within the scope of their duties shall be as set forth in 42 Pa.C.S. § 8332.4 (relating to volunteer-in-public-service negligence standard).

(Jan. 29, 1998, P.L.31, No.7, eff. imd.; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (d)(4).

1998 Amendment.  Act 7 added section 327.



Section 328 - Cooperative agreements






Chapter 5 - Fiscal Affairs

Section 501 - Refund of moneys paid erroneously or unjustly



Section 502 - Collection fee for uncollectible checks



Section 503 - Auditing and reporting requirements



Section 521 - Establishment and use of Fish Fund



Section 522 - Expenditures from Fish Fund



Section 531 - Establishment and use of Boat Fund



Section 532 - Expenditures from Boat Fund






Chapter 7 - Property and Waters

Section 701 - Acceptance of donations of money or property

CHAPTER 7

PROPERTY AND WATERS

Subchapter

A.  General Provisions

B.  Acquisition and Improvement

C.  Control, Management and Disposition

Enactment.  Chapter 7 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

701.  Acceptance of donations of money or property.

702.  Execution of contracts and leases.

§ 701.  Acceptance of donations of money or property.

The commission may accept from any person donations which, if in the form of money or securities, shall be placed in the Fish Fund or Boat Fund and used for the purposes set forth in section 521 (relating to establishment and use of Fish Fund) or section 531 (relating to establishment and use of Boat Fund), as applicable, or, if in the form of real or personal property, shall be utilized or disposed of as provided by law.



Section 702 - Execution of contracts and leases



Section 703 - Damage to property

§ 703.  Damage to property.

It is unlawful to intentionally or recklessly destroy or cause damage to property owned, leased or otherwise controlled by the commission or any improvements thereon. Any person who intentionally causes pecuniary loss in excess of $5,000 commits a felony of the third degree. Any person who intentionally causes pecuniary loss in excess of $1,000 commits a misdemeanor of the second degree. Any person who intentionally or recklessly causes pecuniary loss in excess of $500 commits a misdemeanor of the third degree. Otherwise destroying or causing damage to commission property or any improvements thereon is a summary offense of the first degree.

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 added section 703.



Section 721 - Acquisition of property



Section 722 - Improvements to property



Section 723 - Rights-of-way and other rights



Section 724 - Certification of title or title insurance



Section 725 - Price paid for acquisitions and improvements



Section 726 - Title to property



Section 727 - Designation of property



Section 728 - Exemption from taxation



Section 741 - Control of property

SUBCHAPTER C

CONTROL, MANAGEMENT AND DISPOSITION

Sec.

741.  Control of property.

742.  Use of property.

743.  Exchange or sale.

744.  Disposition of timber and minerals.

745.  Rights-of-way, easements and licenses.

746.  Leases.

747.  Proceeds from sales and grants.

§ 741.  Control of property.

(a)  General rule.--The entire control of all lands or waters owned, leased or otherwise controlled shall be under the sole direction of the commission and the commission may promulgate such rules and regulations for its use and protection as it deems necessary or in the best interests of the Commonwealth. The acquisition, use and management of such lands or waters owned, leased or otherwise controlled by the commission shall not be subject to regulation by counties or municipalities.

(b)  Penalty.--Any person violating rules and regulations promulgated under subsection (a) commits a summary offense of the third degree, but a person violating a regulation governing parking of vehicles on commission property commits a summary offense of the fourth degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (a).



Section 742 - Use of property



Section 743 - Exchange or sale



Section 744 - Disposition of timber and minerals



Section 745 - Rights-of-way, easements and licenses



Section 746 - Leases



Section 747 - Proceeds from sales and grants






Chapter 9 - Enforcement

Section 901 - Powers and duties of waterways conservation officers and deputies

CHAPTER 9

ENFORCEMENT

Subchapter

A.  General Provisions

B.  Prosecutions and Penalties

Enactment.  Chapter 9 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

901.  Powers and duties of waterways conservation officers and deputies.

902.  Enforcement of other laws.

903.  Delegation of enforcement powers.

904.  Interference with officers.

905.  Reciprocal enforcement on Delaware River.

906.  Fleeing or attempting to elude an officer.

907.  Operation of vehicle or boat without lights to avoid identification or arrest.

908.  False identification or false or fraudulent statements on reports, etc.

909.  Interference with lawful fishing and boating prohibited.

910.  Unlawful us of computer.

911.  Liability for conduct of another; complicity.

§ 901.  Powers and duties of waterways conservation officers and deputies.

(a)  Waterways conservation officers.--Every waterways conservation officer shall have the power and duty to:

(1)  Enforce all laws of this Commonwealth relating to fish and watercraft and arrest with or without warrant any person violating this title.

(2)  Execute all warrants and search warrants for violations of this title.

(3)  Serve subpoenas issued for the examination, investigation and trial of all offenses under this title.

(4)  Carry firearms or other weapons in the performance of their duties.

(5)  Stop vehicles or boats and search or inspect, where probable cause exists that a violation of this title has occurred, any boat, basket, conveyance, vehicle, fish-box, bag, coat, boot or other receptacle, when enforcing this title. The waterways patrolman shall display his badge or other insignia of identification and shall state to the person in charge of the vehicle, conveyance or otherwise the purpose of the search.

(6)  Seize and take possession of any and all fish which may have been caught, taken or killed at any time, in any manner or for any purpose, or had in possession or under control, or have been shipped or about to be shipped contrary to the laws of this Commonwealth and the fish so seized shall be disposed of in any manner as the executive director may direct.

(7)  Enter upon any land or water in the performance of their duties.

(8)  Demand and secure proper assistance in case of emergency.

(9)  Purchase fish for the purpose of securing evidence.

(10)  Stop and board any boat subject to this title for the purpose of inspection for compliance with Part III (relating to boats and boating) and the rules and regulations promulgated thereunder. Any boat lying at its regular mooring or berth shall not be boarded without the consent of the owner or a search warrant.

(11)  When making an arrest or apprehension or when found in the execution of a search warrant, seize all rods, reels, nets or other fishing devices of any description, fishing or boating paraphernalia, bait, boats or any unlawful device, implement or appliance used in violation of this title.

(12)  When in the performance of their duties, pursue, apprehend or arrest any individual suspected of violating any provision of Title 18 (relating to crimes and offenses) or any other offense classified as a misdemeanor or felony. They shall also have the power to serve and execute warrants issued by the proper authorities for offenses referred to in this paragraph and to serve subpoenas issued for examination. All powers as provided for in this paragraph will be limited by such administrative procedure as the executive director, with the approval of the commission, shall prescribe.

(13)  Arrange for the administration of chemical tests of breath, blood or urine to persons operating or in actual physical control of watercraft for the purpose of determining the alcoholic content of blood or the presence of a controlled substance under section 5125 (relating to chemical testing to determine amount of alcohol or controlled substance), by qualified personnel of a State or local police department, qualified waterways conservation officers or qualified personnel of a clinical laboratory licensed and approved by the Department of Health. A waterways conservation officer may administer chemical tests under this paragraph if he is qualified and the executive director designates him to do so.

(14)  When in the performance of their duties, take fish and operate watercraft or vehicles in manners necessary to carry out enforcement duties, subject to such limitations as the executive director may prescribe.

(15)  Request a person apprehended or stopped for any offense under this title to produce positive identification or to require such person to write his or her name in the presence of the officer in order to show identity.

(16)  Operate any vehicle owned or leased by the Commonwealth and used for law enforcement purposes, equipped with flashing or rotating lights of such color and combination and audible devices as authorized in the definition of "emergency vehicle" in 75 Pa.C.S. § 102 (relating to definitions) upon any street or highway within this Commonwealth in the performance of their duties. Drivers of Commonwealth-owned or Commonwealth-leased vehicles equipped with lights and audible devices as authorized in this subchapter may exercise the privileges and shall be subject to the conditions as set forth in 75 Pa.C.S. § 3105 (relating to drivers of emergency vehicles).

(b)  Deputy waterways conservation officers.--Except for the power conferred by subsection (a)(12), subject to such limitations as the executive director, with the approval of the commission, shall prescribe, deputy waterways conservation officers may exercise all the powers and perform all the duties conferred by this section on waterways conservation officers.

(May 30, 1984, P.L.339, No.68, eff. 60 days; Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (a)(12), (13) and (14).

1999 Amendment.  Act 41 amended the section heading and subsecs. (a) intro. par. and (b) and added subsec. (a)(14), (15) and (16).

Cross References.  Section 901 is referred to in sections 305, 927 of this title.



Section 902 - Enforcement of other laws

§ 902.  Enforcement of other laws.

All waterways conservation officers and deputy waterways conservation officers are authorized to enforce all the laws of this Commonwealth, and rules and regulations promulgated thereunder, relating to game, parks and forestry, under the direction of the Pennsylvania Game Commission and of the Department of Conservation and Natural Resources, respectively.

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

Transfer of Powers.  Section 303(b) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Resources as the Department of Environmental Protection, provided that the Department of Conservation and Natural Resources shall exercise the powers and duties conferred upon the Department of Environmental Resources by section 902.



Section 903 - Delegation of enforcement powers



Section 904 - Interference with officers

§ 904.  Interference with officers.

(a)  General rule.--Any person who interferes with any officer of this Commonwealth in the performance of his duty under the provisions of this title commits a summary offense of the first degree.

(a.1)  Resisting inspection or apprehension.--Any person who by force, menace, threat or in any manner resists inspection or arrest for violation of any of the provisions of this title or who refuses to go with an officer authorized to enforce this title after an arrest has been made commits a misdemeanor of the first degree.

(b)  Assaulting an officer.--A violation of 18 Pa.C.S. §§ 2702 (relating to aggravated assault) that involves a person listed under § 2702(c)(38) and 2702.1 (relating to assault of law enforcement officer) is an offense under this title, and the penalties set forth in 18 Pa.C.S. §§ 2702 and 2702.1 shall apply.

(c)  Producing identification.--Any person required by this title or the regulations promulgated hereunder to carry positive identification who refuses to produce such identification upon request of any officer or any holder of any license or permit issued under this title who refuses to sign his name in the presence of the officer when such action is requested to establish the person's identity commits a summary offense of the second degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (b).



Section 905 - Reciprocal enforcement on Delaware River



Section 906 - Fleeing or attempting to elude an officer



Section 907 - Operation of vehicle or boat without lights to avoid identification or arrest

§ 907.  Operation of vehicle or boat without lights to avoid identification or arrest.

A person who operates a vehicle or boat without lights or who turns off any or all lights on a vehicle or boat for the purpose of avoiding identification or apprehension commits a summary offense of the first degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990)

1989 Amendment.  Act 102 added section 907.



Section 908 - False identification or false or fraudulent statements on reports, etc

§ 908.  False identification or false or fraudulent statements on reports, etc.

A person who gives false identification to an officer authorized to enforce this title or who makes any false or fraudulent statement on any report, affidavit or application required by this title, or to any representative of the commission, commits a summary offense of the first degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; July 7, 2006, P.L.365, No.79, eff. 120 days)



Section 909 - Interference with lawful fishing and boating prohibited



Section 910 - Unlawful use of computer

§ 910.  Unlawful use of computer.

It is unlawful to use a computer, computer network or electronic device with the intent to falsify or forge electronic mail transmissions, electronic transactions or other electronic information in any manner in connection with the purchase of a fishing license, boat registration or other commission-issued license, permit or privilege through or into the computer network of an electronic mail service provider, Internet service provider or computer system of the commission and its agents. Any person violating this section commits a misdemeanor of the second degree.

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 added section 910.



Section 911 - Liability for conduct of another; complicity

§ 911.  Liability for conduct of another; complicity.

(a)  General rule.--A person is guilty of an offense under this title if it is committed by his own conduct or by the conduct of another person for which he is legally accountable, or both.

(b)  Conduct of another.--A person is legally accountable for the conduct of another person when:

(1)  acting with the kind of culpability that is sufficient for the commission of the offense, he causes an innocent or irresponsible person to engage in such conduct;

(2)  he is made accountable for the conduct of such other person by this title or by the law defining the offense; or

(3)  he is an accomplice of such other person in the commission of the offense.

(c)  Accomplice defined.--A person is an accomplice of another person in the commission of an offense if:

(1)  with the intent of promoting or facilitating the commission of the offense, he:

(i)  solicits such other person to commit it; or

(ii)  aids or agrees or attempts to aid such other person in planning or committing it; or

(2)  his conduct is expressly declared by law to establish his complicity.

(d)  Culpability of accomplice.--When causing a particular result is an element of an offense, an accomplice in the conduct causing such result is an accomplice in the commission of that offense if he acts with the kind of culpability, if any, with respect to that result that is sufficient for the commission of the offense.

(e)  Status of the actor.--In any prosecution for an offense in which criminal liability of the defendant is based upon the conduct of another person under this section, it is no defense that the offense in question, as defined, can be committed only by a particular class or classes or person, and the defendant, not belonging to such class or classes, is for that reason legally incapable of committing the offense in an individual capacity.

(f)  Exceptions.--Unless otherwise provided by this title or by the law defining the offense, a person is not an accomplice in an offense committed by another person if:

(1)  he is a victim of that offense;

(2)  the offense is so defined that his conduct is inevitably incident to its commission; or

(3)  he terminates his complicity prior to the commission of the offense and:

(i)  wholly deprives it of effectiveness in the commission of the offense; or

(ii)  gives timely warning to the law enforcement authorities or otherwise makes proper efforts to prevent the commission of the offense.

(g)  Prosecution of accomplice only.--An accomplice may be convicted on proof of the commission of the offense and of his complicity therein, though the person claimed to have committed the offense has not been prosecuted or convicted or has been convicted of a different offense or degree of offense or has an immunity to prosecution or conviction or has been acquitted.

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 added section 911.



Section 921 - Time for commencing prosecutions

SUBCHAPTER B

PROSECUTIONS AND PENALTIES

Sec.

921.  Time for commencing prosecutions.

922.  Possession prima facie evidence of violation.

923.  Classification of offenses and penalties.

924.  Costs for summary offenses.

925.  Acknowledgment of guilt and receipts for payment.

926.  Disposition of fines and penalties.

927.  Forfeiture of fish and devices.

928.  Revocation, suspension or denial of license, permit or registration.

929.  Suspension of privileges pending payment of penalties.

930.  Disposition of nonresident offenders.

§ 921.  Time for commencing prosecutions.

Prosecutions for violating any provision of this title shall be commenced within the period provided by Chapter 55 of Title 42 (relating to limitation of time).



Section 922 - Possession prima facie evidence of violation



Section 923 - Classification of offenses and penalties

§ 923.  Classification of offenses and penalties.

(a)  General rule.--The following penalties shall be imposed for violations of this title:

(1)  For a summary offense of the first degree, a fine of $250 or imprisonment not exceeding 90 days.

(2)  For a summary offense of the second degree, a fine of $150 or imprisonment not exceeding 20 days.

(3)  For a summary offense of the third degree, a fine of  $75.

(4)  For a summary offense of the fourth degree, a fine of $25.

(5)  For a misdemeanor of the third degree, a fine of not less than $250 nor more than $5,000, or imprisonment not exceeding 90 days, or both.

(6)  For a misdemeanor of the second degree, a fine of not less than $500 nor more than $5,000, or imprisonment not exceeding two years, or both.

(7)  For a misdemeanor of the first degree, a fine of not less than $1,500 nor more than $10,000, or imprisonment not exceeding five years, or both.

(8)  For a felony of the third degree, a fine of not less than $2,500 nor exceeding $15,000, or imprisonment not exceeding seven years, or both.

(9)  For a felony of the second degree, a fine of not less than $5,000 nor more than $25,000, or imprisonment not exceeding ten years, or both.

(b)  Additional fine.--In addition to the penalties in subsection (a), a fine of not less than $20 nor more than $50 may be imposed for each fish taken, caught, killed, possessed or sold in violation of this title or for each illegal device used by an angler while in the act of fishing. In computing the number of fish taken, caught, killed, possessed or sold, the number immediately returned unharmed to the water where they were taken shall be omitted.

(c)  Additional penalty for fishing without license or permit or operating boat without registration.--In addition to the penalties in subsection (a), a person convicted or acknowledging guilt of the offense of fishing without a license in violation of section 2703 (relating to possession and display of licenses) or 2908 (relating to penalties) or operating an unregistered boat for which registration is required shall pay an additional penalty equal to two times the cost of the annual license, permit or registration which the person was required to possess in order to fish or operate a boat requiring registration.

(c.1)  Additional penalty for serious unlawful take.--In addition to the penalties in subsections (a) and (b), a person convicted or acknowledging guilt of violating section 2109 (relating to serious unlawful take) or 2110 (relating to taking or possessing by illegal methods) shall be assessed the costs incurred by the commission for the replacement of the species involved in the violation in an amount determined by regulation of the commission consistent with the values established by the American Fisheries Society or other recognized professional fisheries organization. Replacement costs may only be assessed for violations relating to federally listed threatened or endangered species and any other species of fish designated by the commission.

(d)  Repeat offenders.--Except as provided in section 5502 (relating to operating watercraft under influence of alcohol or controlled substance), a person who is convicted or acknowledges guilt of a second or subsequent violation of this title or the regulations promulgated under this title within 12 months of a prior offense under this title shall be sentenced as a repeat offender. An extract from commission records maintained in the ordinary course of business showing that the person was convicted or acknowledged guilt of two or more offenses under this title on separate occasions within a 12-month period shall be prima facie evidence that the person is a repeat offender. In addition to the fine set forth in subsection (a), a repeat offender may be sentenced to pay an additional fine as follows:

(1)  $200 if all the offenses committed within the 12-month period were classified as summary offenses under this title.

(2)  $1,000 if any of the offenses committed within the 12-month period were classified as misdemeanors of the third degree and none were classified as misdemeanors of the first or second degree or felonies.

(3)  $2,500 if any of the offenses committed within the 12-month period were classified as misdemeanors of the first or second degree or felonies.

(e)  Title 18 inapplicable.--Title 18 (relating to crimes and offenses) is inapplicable to this title insofar as it relates to fines and imprisonment for convictions of summary offenses, misdemeanors and felonies.

(May 30, 1984, P.L.339, No.68, eff. 60 days; Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Oct. 31, 1997, P.L.485, No.49, eff. 60 days; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Dec. 20, 2000, P.L.828, No.115, eff. imd.; July 8, 2007, P.L.82, No.27, eff. imd.; Oct. 24, 2012, P.L.1323, No.167, eff. imd.)

2012 Amendment.  Act 167 amended subsecs. (a)(1), (2) and (3) and (b) and added subsec. (c.1). Section 5(1) of Act 167 provided that the amendment or addition of subsecs. (a)(1), (2), (3), (b) and (c.1) shall apply to violations occurring on or after the effective date of Act 167.

2007 Amendment.  Act 27 amended subsecs. (a)(6) and (7) and (d).

Cross References.  Section 923 is referred to in section 2503 of this title; section 4223 of Title 3 (Agriculture).



Section 924 - Costs for summary offenses



Section 925 - Acknowledgment of guilt and receipts for payment



Section 926 - Disposition of fines and penalties



Section 927 - Forfeiture of fish and devices



Section 928 - Revocation, suspension or denial of license, permit or registration

§ 928.  Revocation, suspension or denial of license, permit or registration.

(a)  Revocation or denial.--Any fishing license, special license or permit or privilege, including boating privileges, granted under the authority of this title may be revoked by the commission, in its discretion, when the holder of the license, permit or privilege is convicted of or pleads guilty to an offense under this title. Further, the commission, in its discretion, may refuse to grant to that person any new fishing license, special license or permit or privilege for a period not exceeding five years.

(b)  Suspension.--The commission shall for a period of one year suspend the privilege of operating a watercraft on the waters of this Commonwealth of any individual who is convicted of a violation of section 5502 (relating to operating watercraft under influence of alcohol or controlled substance) or 5502.1 (relating to homicide by watercraft while operating under influence) or is adjudicated delinquent based on section 5502 or 5502.1. If an individual is imprisoned for violating section 5502 or 5502.1, the period of suspension imposed under this subsection may not commence until the date of the individual's release from prison.

(c)  Rules and regulations.--The commission may promulgate regulations specifying the procedures to be followed in revoking or suspending fishing licenses, special licenses and permits and privileges under this section.

(d)  Penalty.--A person commits a misdemeanor of the third degree if he performs an act for which a fishing license, special license, permit or boat registration is required or exercises a privilege, including the privilege to operate a watercraft on the waters of this Commonwealth, while the license, permit or privilege is suspended or revoked. A person commits a misdemeanor of the second degree if he commits a second or subsequent violation of a suspension or revocation during its term.

(e)  Safe boating course required.--In addition to or in lieu of a revocation, denial or suspension of any license or privilege under this section, the commission may, in its discretion, require the individual to successfully complete a commission-approved safe boating course in the case of boating violations or a fishing ethics/conservation course in the case of fishing violations. The commission may revoke, deny or suspend any licenses or fishing and boating privileges of a person who, having been ordered to complete a course under this subsection, fails to do so. An order to complete a course under this subsection shall be appealable in accordance with 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and the regulations promulgated thereunder.

(May 30, 1984, P.L.339, No.68, eff. 60 days; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Oct. 24, 2012, P.L.1323, No.167, eff. imd.)

2012 Amendment.  Act 167 amended subsecs. (a), (b) and (d). Section 5(2) of Act 167 provided that the amendment of subsecs. (a), (b) and (d) shall apply to violations occurring on or after the effective date of Act 167.

1999 Amendment.  Act 41 amended subsec. (a) and added subsec. (e).

Cross References.  Section 928 is referred to in section 5506 of this title.



Section 929 - Suspension of privileges pending payment of penalties

§ 929.  Suspension of privileges pending payment of penalties.

All fishing and boating privileges granted by this title shall automatically be suspended if a defendant fails to respond to a citation or summons within 30 days or fails to pay all penalties in full within 90 days following conviction or a guilty plea.

(Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)



Section 930 - Disposition of nonresident offenders






Chapter 21 - General Provisions

Section 2101 - Administration of part

PART II

FISH AND FISHING

Chapter

21.  General Provisions

23.  Fish Restoration and Management

25.  Protection of Property and Waters

27.  Fishing Licenses

29.  Special Licenses and Permits

31.  Regulated Fishing Lakes

33.  Propagation and Sale of Fish (Repealed)

35.  Dams, Bar Racks and Migration Devices

Enactment.  Part II was added October 16, 1980, P.L.996, No.175, effective in 90 days.

CHAPTER 21

GENERAL PROVISIONS

Sec.

2101.  Administration of part.

2102.  Rules and regulations.

2103.  Stocked waters open for fishing.

2104.  Sunday fishing from private land.

2105.  Farm fish ponds.

2106.  Fishing in hatchery or nursery waters.

2107.  Sale of fish taken from hatchery or nursery waters.

2108.  Retrieval and disposition of fish.

2109.  Serious unlawful take.

2110.  Taking or possessing by illegal methods.

Enactment.  Chapter 21 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

§ 2101.  Administration of part.

The commission shall administer and enforce this part and other laws of this Commonwealth relating to:

(1)  The encouragement, promotion and development of the fishery interests.

(2)  The protection, propagation and distribution of fish.



Section 2102 - Rules and regulations



Section 2103 - Stocked waters open for fishing



Section 2104 - Sunday fishing from private land



Section 2105 - Farm fish ponds



Section 2106 - Fishing in hatchery or nursery waters



Section 2107 - Sale of fish taken from hatchery or nursery waters



Section 2108 - Retrieval and disposition of fish



Section 2109 - Serious unlawful take

§ 2109.  Serious unlawful take.

(a)  Prohibited conduct.--It shall be unlawful to do any of the following from any waters of this Commonwealth, boundary waters or lands:

(1)  During the closed season, take, catch, kill or possess fish having a replacement cost in excess of $500.

(2)  Take, catch, kill or possess three or more times the daily limit of fish.

(b)  Grading.--Any person violating subsection (a) commits a misdemeanor of the second degree.

(Oct. 24, 2012, P.L.1323, No.167, eff. imd.)

2012 Amendment.  Act 167 added section 2109. Section 5(3) of Act 167 provided that section 2109 shall apply to violations occurring on or after the effective date of Act 167.

Cross References.  Section 2109 is referred to in section 923 of this title.



Section 2110 - Taking or possessing by illegal methods

§ 2110.  Taking or possessing by illegal methods.

(a)  Prohibited conduct.--It shall be unlawful to take, catch, kill or possess fish by any method not specifically authorized by law or regulation from any waters of this Commonwealth, boundary waters or lands.

(b)  Grading.--The following shall apply:

(1)  Any person violating subsection (a) relating to a single fish commits a summary offense of the second degree.

(2)  Any person violating subsection (a) relating to two or more fish, up to and including the legal daily limit, commits a summary offense of the first degree.

(3)  Any person violating subsection (a) relating to more than the legal daily limit of fish, or a second or subsequent violation of subsection (a), commits a misdemeanor of the second degree.

(Oct. 24, 2012, P.L.1323, No.167, eff. imd.)

2012 Amendment.  Act 167 added section 2110. Section 5(3) of Act 167 provided that section 2110 shall apply to violations occurring on or after the effective date of Act 167.

Cross References.  Section 2110 is referred to in section 923 of this title.






Chapter 23 - Fish Restoration and Management

Section 2301 - Propagation and distribution of fish



Section 2302 - Cooperative fish restoration projects



Section 2303 - Federal cultural stations



Section 2304 - Fish migration studies



Section 2305 - Threatened and endangered species



Section 2306 - Refuge areas



Section 2307 - Waters limited to specific purposes






Chapter 25 - Protection of Property and Waters

Section 2501 - Misuse of property and waters

CHAPTER 25

PROTECTION OF PROPERTY AND WATERS

Sec.

2501.  Misuse of property and waters.

2502.  Disturbance of waterways and watersheds.

2503.  Littering.

2504.  Pollution of waters.

2505.  Interference or damage to hatchery or nursery property.

2506.  Commonwealth actions for damage to fish.

2507.  Sale of certain fish, reptiles and amphibians prohibited.

2508.  Restrictions on transport, sale, importation or release of nonnative injurious fish.

Enactment.  Chapter 25 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

§ 2501.  Misuse of property and waters.

(a)  General rule.--It is unlawful for any person to commit any of the following acts in or along any waters or lands adjacent to or contiguous to waters within or bordering on this Commonwealth:

(1)  Park or leave standing any motor vehicle or other means of conveyance in such a manner as to obstruct the owner or his lessee ingress, egress or regress to his property or cattleways without the permission of the owner or lessee of the land.

(2)  Drive a motor vehicle, all terrain vehicle or other type of conveyance on or over any lands or waters, including frozen waters, without the permission of the owner or lessee of the land.

(3)  Start, build, tend or abandon any open fire without the permission of the owner or lessee of the land.

(4)  Dig, cut or disturb in any manner lands, shrubs, trees or other vegetation without the permission of the owner or lessee of the land.

(5)  Sever fences or cause any other change or damage to public or private property without the permission of the owner or lessee of the land.

(6)  Run any vehicle, except fording in the most direct manner, in any stream.

(7)  Refuse to identify himself upon request to the owner or the lessee of the land or waters upon which he is present.

(8)  While in the act of fishing, fish in a water area or enter a riparian area clearly marked and posted by the commission as a no fishing zone.

(b)  Penalty.--

(1)  Except as provided in paragraph (2), any person violating any of the provisions of this section commits a summary offense of the second degree.

(2)  Any person who violates subsection (a)(1), (3), (7) or (8) commits a summary offense of the third degree.

(3)  Any person convicted of violations under paragraph (1) or (2) may, in addition to any penalty imposed, have his fishing license revoked for a period of one year.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)



Section 2502 - Disturbance of waterways and watersheds



Section 2503 - Littering

§ 2503.  Littering.

(a)  General rule.--It is unlawful for any person to throw, discard, leave, emit, deposit or allow the depositing of any garbage, bottles, cans, rubbish, wire, glass, paper, cardboard or wooden boxes or cartons or any other type of debris, trash or other thing or substance in or along any waters or on any lands adjacent or contiguous to waters or in such manner that the thing or substance deposited flows into or is carried by wind into such waters or lands.

(b)  Evidence.--In prosecutions for violations of this section the operator of a motor vehicle or watercraft shall be deemed to have allowed the depositing of any thing or substance thrown, discarded, emitted or deposited from such motor vehicle or watercraft.

(c)  Penalty.--Any person who deposits or otherwise disposes of a thing or substance in violation of this section which causes or may cause damage to, or destruction of, fish commits a summary offense of the first degree. Any person who transports household refuse or garbage from another location and disposes of it by leaving it on lands or waters open to fishing or boating commits a summary offense of the second degree. Any person who otherwise violates this section commits a summary offense of the third degree. In addition to the penalties set forth in section 923 (relating to classification of offenses and penalties), an additional penalty of not less than $20 nor more than $50 for each item or piece of litter thrown, discarded, left, emitted or deposited in violation of this section may be imposed on any person who is convicted or acknowledges guilt of a violation of this section.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (c).



Section 2504 - Pollution of waters



Section 2505 - Interference or damage to hatchery or nursery property



Section 2506 - Commonwealth actions for damage to fish



Section 2507 - Sale of certain fish, reptiles and amphibians prohibited

§ 2507.  Sale of certain fish, reptiles and amphibians prohibited.

(a)  General rule.--No person shall purchase, sell, barter, trade or offer for sale any species of fish taken from waters wholly within this Commonwealth or illegally taken from waters outside this Commonwealth and received in interstate commerce except those species of fish which the commission determines may be sold or offered for sale. No person shall purchase, sell, barter, trade or offer for sale any species of reptiles or amphibians taken from lands or waters wholly within this Commonwealth or illegally taken from lands or waters outside this Commonwealth and received in interstate commerce except those species of reptiles and amphibians which the commission determines may be sold or offered for sale.

(b)  Reports of sales of fish.--A person engaged in catching fish for market or whose business may involve the sale of fish shall, on demand of the executive director, furnish at the close of each calendar year a duplicate report of his sales of fish and the gross amount of money realized. The contents of the report shall be used by the commission entirely for statistical purposes and are not public records. Individual reports shall not be made public without the written consent of the owner.

(c)  Exceptions.--This section does not prohibit the sale, purchase, offer for sale, trade or barter of any fish propagated by or from a propagator or dealer of live aquatic animals registered under 3 Pa.C.S. Ch. 42 (relating to aquacultural development), provided that such fish are a species approved for propagation in Pennsylvania and are lawfully propagated or acquired by means other than fishing from the waters of this Commonwealth in accordance with the requirements of applicable laws and regulations. This section does not prohibit the sale, purchase, offer for sale, trade or barter of any fish by or from the holder of a commercial fishing license issued under Chapter 29 (relating to special licenses and permits), provided that such fish are lawfully caught or taken in accordance with the requirements of applicable laws and regulations. This section does not prohibit the sale of mounted fish.

(d)  Penalty for sale of fish, reptiles or amphibians.--Any person who violates subsection (a) by purchasing, selling, bartering, trading or offering for sale any species of fish, reptiles or amphibians with a market value or sale price in excess of $5,000 commits a misdemeanor of the second degree. Any violation of subsection (a) where the market value or sale price is greater than $250 but less than $5,000 is a misdemeanor of the third degree. Any violation of subsection (a) where the market value or sale price is less than $250 is a summary offense of the first degree.

(e)  Applicability.--This section shall not apply to hobby breeders as defined in 3 Pa.C.S. Ch. 42. This section shall not apply to the purely retail sale or offer for sale of fish by pet shops or dealers regularly engaged in retail transactions, provided that such fish are not taken from lands or waters within this Commonwealth or illegally taken from lands or waters outside this Commonwealth.

(Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000)

1999 Amendment.  Act 41 added section 2507.



Section 2508 - Restrictions on transport, sale, importation or release of non-native injurious fish






Chapter 27 - Fishing Licenses

Section 2701 - Resident fishing licenses

CHAPTER 27

FISHING LICENSES

Sec.

2701.  Resident fishing licenses.

2702.  Nonresident and tourist licenses.

2702.1. One-day resident fishing license.

2703.  Possession and display of licenses.

2704.  Lost fishing licenses.

2705.  Improper license use and false application.

2706.  Complimentary licenses.

2707.  Disabled veterans and former prisoners of war.

2707.1. Deployed Pennsylvania National Guard members.

2707.2. Reserve component of armed forces members.

2708.  Institutional licenses.

2708.1. Farmlands open to public fishing.

2709.  Exemptions from license requirements.

2710.  Form and expiration of licenses.

2711.  Issuing agents.

2712.  License requirements on boundary waters.

2713.  Appropriations for licenses issued without a fee (Deleted by amendment).

2714.  License issuing fees.

2715.  License, permit and issuing agent fees.

2716.  Vouchers for licenses and permits.

2717.  License and permit packaging options.

Enactment.  Chapter 27 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

Cross References.  Chapter 27 is referred to in section 2907.2 of this title; section 4355 of Title 23 (Domestic Relations).

§ 2701.  Resident fishing licenses.

(a)  General rule.--For the purposes of this chapter, any person is eligible for a "Resident Annual Fishing License" when the person:

(1)  Has applied to an issuing agent within this Commonwealth or to the commission.

(2)  Has established the person's identity, age and the fact that the person is a bona fide resident of this Commonwealth to the satisfaction of the issuing agent or the commission by producing a motor vehicle driver's license or some other positive means of identification.

(3)  Has paid the issuing agent or the commission a license fee and issuing agent fee as set forth in section 2715 (relating to license and issuing fees).

(b)  Senior citizens.--A person who is or will be 65 years of age or older in the year of application who establishes the person's identity, age and the fact that the person is a bona fide resident of this Commonwealth to the satisfaction of the issuing agent or the commission by producing a motor vehicle driver's license or some other positive means of identification is eligible for a "Senior Resident Annual Fishing License" upon payment of the license fee and issuing agent fee set forth in section 2715. The application shall give the date of birth of the applicant. Any person who qualifies to purchase a Senior Resident Lifetime Fishing License may, in lieu thereof, purchase a Senior Resident Lifetime Fishing License which shall be valid for the person's lifetime upon the payment of a license fee and issuing agent fee set forth in section 2715.

(June 25, 1982, P.L.631, No.180, eff. Jan. 1, 1983; July 20, 1983, P.L.53, No.27, eff. Jan. 1, 1984; Mar. 19, 1992, P.L.18, No.7, eff. imd.; July 6, 1995, P.L.310, No.47, eff. Dec. 1, 1995)

1995 Amendment.  Section 5 of Act 47 provided that the license fees and issuing agent fees established by Act 47 shall apply to fishing licenses issued for the 1996 fishing license year and thereafter.

Special Provisions in Appendix.  See section 6 of Act 115 of 2000 in the appendix to this title for special provisions relating to free resident fishing licenses for permanently disabled residents.

Cross References.  Section 2701 is referred to in sections 2702, 2702.1, 2707, 2707.1, 2707.2, 2708.1, 2907.2 of this title.



Section 2702 - Nonresident and tourist licenses

§ 2702.  Nonresident and tourist licenses.

(a)  Nonresident annual licenses.--For the purposes of this chapter, any person who does not purchase a resident fishing license under section 2701 (relating to resident fishing licenses) is eligible for a "Nonresident Annual Fishing License" when the person:

(1)  Has applied to an issuing agent or to the commission.

(2)  Has paid the issuing agent or the commission a license fee and issuing agent fee set forth in section 2715 (relating to license, permit and issuing agent fees).

(b)  Seven-day tourist licenses.--Any person required to have a fishing license under this chapter may fish in any of the waters of this Commonwealth or in any boundary waters for a period not to exceed seven consecutive days with a "Seven-Day Tourist Fishing License" upon payment of a license fee and issuing agent fee set forth in section 2715.

(c)  Three-day tourist licenses.--Any person required to have a fishing license under this chapter may fish in any of the waters of this Commonwealth or in any boundary waters for a period not to exceed three consecutive days with a "Three-Day Tourist Fishing License" upon payment of a license fee and issuing agent fee set forth in section 2715.

(d)  One-day tourist licenses.--Any person required to have a fishing license under this chapter may fish in any of the waters of this Commonwealth or in any boundary waters for a period not to exceed 24 hours, specified by the person at time of purchase, with a "One-Day Tourist Fishing License" upon payment of license fee and issuing agent fee as set forth in section 2715. One-Day Tourist Fishing Licenses shall not be issued for fishing during the period from March 15 to April 30 of any year. Holders of One-Day Tourist Fishing Licenses shall not be required to obtain special permits, including trout/salmon permits to fish for trout or salmon or special permits to fish in Lake Erie and tributaries.

(June 25, 1982, P.L.631, No.180, eff. Jan. 1, 1983; July 20, 1983, P.L.53, No.27, eff. Jan. 1, 1984; Mar. 19, 1992, P.L.18, No.7, eff. imd.; July 6, 1995, P.L.310, No.47, eff. Dec. 1, 1995; Nov. 29, 2004, P.L.1286, No.159, eff. imd.; July 14, 2005, P.L.306, No.54, eff. imd.; Feb. 4, 2008, P.L.3, No.2, eff. imd.)

2008 Amendment.  Act 2 amended subsec. (d).

2004 Amendment.  Act 159 amended subsec. (a). Section 7 of Act 159 provided that Act 159 shall apply to all fees for licenses and permits issued on or after January 1, 2005.



Section 2702.1 - One-day resident fishing license



Section 2703 - Possession and display of licenses

§ 2703.  Possession and display of licenses.

(a)  General rule.--No person 16 years of age or older shall fish in any of the waters of this Commonwealth, in any boundary waters or on land without first procuring the proper license required by this chapter. The license shall be kept about the person while fishing and shown upon the request of any waterways conservation officer or other officer designated by the commission. In addition to showing the license to the officer, the holder thereof shall, upon demand, establish his further identity to the satisfaction of the officer by producing some other positive means of identification. The commission may promulgate rules and regulations for the displaying of the license certificate, license button or other device, as it deems necessary.

(b)  Penalties.--

(1)  Except as provided in paragraph (2), any person who violates this section commits a summary offense of the third degree.

(2)  Any person who violates any regulation concerning the displaying of the license certificate, button or other device promulgated under this section commits a summary offense of the fourth degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; July 6, 1995, P.L.310, No.47, eff. Dec. 1, 1995; Nov. 29, 2004, P.L.1286, No.159, eff. imd.; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (a).

2004 Amendment.  Act 159 amended subsec. (a). Section 7 of Act 159 provided that Act 159 shall apply to all fees for licenses and permits issued on or after January 1, 2005.

Cross References.  Section 2703 is referred to in section 923 of this title.



Section 2704 - Lost fishing licenses

§ 2704.  Lost fishing licenses.

In case a license certificate is lost or destroyed, a new license may be secured from the commission or any issuing agent by paying the replacement license fee and issuing agent fee set forth in section 2715 (relating to license and issuing fees).

(July 20, 1983, P.L.53, No.27, eff. Jan. 1, 1984; July 6, 1995, P.L.310, No.47, eff. Dec. 1, 1995; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)



Section 2705 - Improper license use and false application



Section 2706 - Complimentary licenses



Section 2707 - Disabled veterans and former prisoners of war



Section 2707.1 - Deployed Pennsylvania National Guard members

§ 2707.1.  Deployed Pennsylvania National Guard members.

(a)  Eligibility.--The commission or a county treasurer shall issue one annual resident fishing license at a cost of $1 to any person eligible under section 2701 (relating to resident fishing licenses) for the license who provides documentation that within the previous 24 months the person was deployed overseas as a member of the Pennsylvania Army National Guard or Air National Guard on active Federal service for a period of 60 consecutive days or more or was released early from such service because of an injury or disease incurred in the line of duty. Only one Pennsylvania National Guard fishing license under this section may be issued for each qualifying deployment of a person applying for the license.

(b)  Regulations.--The commission may promulgate regulations to implement this section.

(July 5, 2005, P.L.58, No.21, eff. imd.; Apr. 12, 2012, P.L.231, No.28, eff. imd.)

2012 Amendment.  Act 28 amended subsec. (a).

2005 Amendment.  Act 21 added section 2707.1.



Section 2707.2 - Reserve component of armed forces members

§ 2707.2.  Reserve component of armed forces members.

(a)  Eligibility.--The commission or a county treasurer shall issue one annual resident fishing license at a cost of $1 to any person eligible for the license under section 2701 (relating to resident fishing licenses) who provides documentation that within the previous 24 months the person was deployed overseas as a member of the reserve component of the armed forces pursuant to 51 Pa.C.S. § 7301 (relating to definitions) for a period of 60 consecutive days or more or was released early from service because of an injury or disease incurred in the line of duty. Only one fishing license under this section may be issued for each qualifying deployment of a person applying for the license.

(b)  Regulations.--The commission may promulgate regulations to implement this section.

(July 5, 2005, P.L.58, No.21, eff. imd.; Apr. 12, 2012, P.L.231, No.28, eff. imd.)

2012 Amendment.  Act 28 amended subsec. (a).

2005 Amendment.  Act 21 added section 2707.2.



Section 2708 - Institutional licenses

§ 2708.  Institutional licenses.

Any resident of this Commonwealth who is a resident patient in a Commonwealth owned or supported medical or rehabilitation institution or county home or hospital, is a veteran and a patient in a United States Government Veterans' Administration Hospital or in a State veterans' home, or is a juvenile of a State youth development center or forestry camp, and who may benefit from recreational fishing during the course of treatment, rehabilitation or hospitalization is eligible for inclusion on an institutional license issued by the commission to a qualifying institution at no cost. The commission shall establish policies and procedures for the issuance of institutional licenses. The commission may revoke license issuing privileges of any institution for failure to comply with any provisions of this chapter, the regulations promulgated thereunder and the policies and procedures established hereunder.

(June 25, 1982, P.L.631, No.180, eff. Jan. 1, 1983; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)



Section 2708.1 - Farmlands open to public fishing



Section 2709 - Exemptions from license requirements

§ 2709.  Exemptions from license requirements.

(a)  Licensed propagators.--No person now required by law to procure a license to propagate fish for sale shall be required, in addition, to secure a fishing license under this chapter in order to enable that person to exercise the rights conferred by the license.

(b)  Persons who are blind or have certain physical or mental impairments.--The provisions of this chapter do not apply to those persons who are totally blind or have such severe physical or mental impairments that they are unable to cast or retrieve a line or bait hooks and remove fish if only one legal device is used and the person who is blind or has physical or mental impairments as described in this section is within ten feet of the device being used. The provisions of this chapter also do not apply to the attendant of the person who is blind or has physical or mental impairments described in this section while assisting in using the device.

(c)  Landowners.--The provisions of this chapter do not apply to or prevent the owner of any land in this Commonwealth, who actually resides thereon throughout the year or the members of his family so residing thereon, from fishing on his lands in waters wholly within said land without a license. The exemption provided by this subsection does not apply to any person temporarily residing upon the land or any tenant thereon who is not a member of the family of the owner, nor does the exemption apply to any servant or employee of the owner.

(d)  Free fishing days.--The executive director, with the approval of the commission, may designate no more than two days (which may or may not be consecutive) in each year as free fishing days. The commission may designate the waters or categories of waters to which this exemption applies.

(e)  Participants in educational programs.--A participant in an educational program shall not be required to possess a fishing license while participating in the educational program provided that the program meets the standards established by the executive director and is under the direct supervision of an instructor who possesses a valid fishing license and the program sponsor has applied for and received the written permission of the executive director.

(f)  Military personnel.--

(1)  The provisions of this chapter shall not apply to persons who satisfy all of the following:

(i)  Are residents of this Commonwealth.

(ii)  Are on active and full-time duty in the United States Armed Forces.

(iii)  Are assigned to a facility outside this Commonwealth.

(iv)  Are on temporary leave in this Commonwealth.

(v)  Have on their person while fishing evidence of Commonwealth residency, proof of their assignment to a facility outside this Commonwealth and a copy of their orders assigning them to temporary leave.

(2)  Such persons shall comply with the regulations of the commission.

(June 21, 1984, P.L.429, No.88, eff. imd.; July 6, 1995, P.L.310, No.47, eff. Dec. 1, 1995; Dec. 20, 2000, P.L.828, No.115, eff. 60 days; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (e).

2000 Amendment.  Act 115 added subsec. (f).

1995 Amendment.  Act 47 amended subsec. (b) and added subsec. (e).

1984 Amendment.  Act 88 added subsec. (d).



Section 2710 - Form and expiration of licenses

§ 2710.  Form and expiration of licenses.

All licenses shall be issued on forms prepared and supplied by the commission and paid for from the Fish Fund. The license shall show the name, age and residence of the licensee and the date of issue. It shall also contain the signature of the licensee, written in ink, and shall authorize the licensee to fish in any waters of this Commonwealth or in any boundary waters subject to the restrictions and requirements of this title and the rules and regulations promulgated thereunder. The license may contain such other information as the commission may require. Except as otherwise provided in this title, a license shall expire on December 31 of the year for which it is issued. There may be issued with each license a license button or other device bearing the license number.

(June 22, 2012, P.L.640, No.66, eff. 60 days)



Section 2711 - Issuing agents



Section 2712 - License requirements on boundary waters



Section 2713 - Appropriations for licenses issued without a fee (Deleted by amendment)

§ 2713.  Appropriations for licenses issued without a fee (Deleted by amendment).

1995 Amendment.  Section 2713 was deleted by amendment July 6, 1995, P.L.310, No.47, effective immediately.



Section 2714 - License issuing fees



Section 2715 - License, permit and issuing agent fees

§ 2715.  License, permit and issuing agent fees.

(a)  License fees.--The following fees apply to fishing licenses issued under this chapter and shall be paid into the Fish Fund:

(1)  Resident Annual Fishing License, $21.

(2)  Senior Resident Annual Fishing License, $10.

(3)  Senior Resident Lifetime Fishing License, $50.

(4)  Nonresident Annual Fishing License, $51.

(5)  Seven-Day Tourist Fishing License, $33.

(6)  Three-Day Tourist Fishing License, $25.

(6.1)  One-Day Resident Fishing License, $10.

(6.2)  One-Day Tourist Fishing License, $25.

(7)  Replacement Fishing License, including related permits and privileges, $5.

(8)  Transaction costs associated with the Pennsylvania Automated Licensing Service (PALS), actual costs not to exceed $1.

(a.1)  Permit fees.--Except as otherwise provided in this title, the following fees apply to permits related to fish and fishing and shall be paid into the Fish Fund:

(1)  Trout/salmon permits, $8.

(2)  Resident charter boat/fishing guide permit, $100.

(3)  Nonresident charter boat/fishing guide permit, $400.

(4)  Special permit to fish in Lake Erie and tributaries, $8.

(5)  Combination trout/salmon permit and Lake Erie permit, $14.

(6)  Transaction costs associated with the Pennsylvania Automated Licensing Service (PALS), actual costs not to exceed $1.

(b)  Issuing agent fees.--The issuing agent fee to be retained by the issuing agent as provided in section 2711 (relating to issuing agents) for fishing licenses and permits shall be $1.

(July 6, 1995, P.L.310, No.47, eff. Dec. 1, 1995; Nov. 29, 2004, P.L.1286, No.159, eff. imd.; July 14, 2005, P.L.306, No.54, eff. imd.; Feb. 4, 2008, P.L.3, No.2, eff. imd.)

2004 Amendment.  Section 7 of Act 159 provided that Act 159 shall apply to all fees for licenses and permits issued on or after January 1, 2005.

Cross References.  Section 2715 is referred to in sections 2701, 2702, 2702.1, 2704, 2711, 2714, 2716, 2717, 2904, 2907.2, 2907.3 of this title.



Section 2716 - Vouchers for licenses and permits



Section 2717 - License and permit packaging options

§ 2717.  License and permit packaging options.

(a)  Multi-year licenses and permits.--The commission may issue a license or permit that covers multiple years, provided that the fee for the multi-year license or permit shall not exceed the total fees for the applicable individual license or permit years set forth in section 2715 (relating to license, permit and issuing agent fees). A multi-year license or permit shall expire on December 31 of the last year for which it was issued.

(b)  Group licenses and permits.--The commission may issue a license or permit that covers a group of individuals who meet the criteria established by the commission, provided that the fee for the group license or permit shall not exceed the total fees for the applicable individual licenses or permits set forth in section 2715.

(c)  Promotional discounts.--The commission may issue a license or permit for a fee that is less than the applicable fee set forth in section 2715 for marketing and promotional purposes in accordance with the guidelines established by the commission.

(d)  Regulations.--The commission may promulgate regulations to implement this section.

(e)  Penalties.--Any person violating the regulations promulgated under this section commits a summary offense of the third degree.

(June 22, 2012, P.L.640, No.66, eff. 60 days)

2012 Amendment.  Act 66 added section 2717.






Chapter 29 - Special Licenses and Permits

Section 2901 - Eel chute licenses (Deleted by amendment)

CHAPTER 29

SPECIAL LICENSES AND PERMITS

Sec.

2901.  Eel chute licenses (Deleted by amendment).

2902.  Net permits.

2903.  Boat and net licenses for boundary lakes.

2904.  Permits for protection and management of particular fish.

2905.  Permits for scientific and educational fish collecting activities.

2906.  Permits for use of explosives.

2907.  Expiration of licenses and permits.

2907.1. Tagged fish contests on boundary lakes.

2907.2. Lake Erie fishing permits.

2907.3. Fishing guide and charter boat permits.

2908.  Penalties.

Enactment.  Chapter 29 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

Cross References.  Chapter 29 is referred to in section 2507 of this title.

§ 2901.  Eel chute licenses (Deleted by amendment).

2012 Amendment.  Section 2901 was deleted by amendment November 1, 2012, P.L.1716, No.211, effective in 60 days.



Section 2902 - Net permits

§ 2902.  Net permits.

The commission may issue permits to use or possess nets larger than four feet square or four feet in diameter, or any other seine, trawl or gill net in or along waters of this Commonwealth. The permits when issued shall specify when and where the nets shall be used and for what purposes by the owner or the persons in possession thereof at a fee of $10.

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)



Section 2903 - Boat and net licenses for boundary lakes

§ 2903.  Boat and net licenses for boundary lakes.

(a)  Application of section.--The provisions of this section shall apply only to those boundary lakes of this Commonwealth and their bays and peninsular waters as the commission may determine.

(b)  Issuance and fees.--The commission may issue a commercial fishing license to a person who has signed and submitted his application and paid a fee as follows:

(1)  Trap nets: residents, $80; nonresidents, $160.

(2)  Seines: residents, $50; nonresidents, $100.

(c)  Carrying and display.--The licenses shall be carried by the operator of any boat, net or device so licensed and by each person employed on the boat and shall be shown on demand to any waterways conservation officer or other authorized representative of the commission.

(d)  Condition of license.--No license shall be issued under this section except upon the condition that the operator of any boat so licensed shall permit a person, designated by the executive director, to accompany the boat at any time when it is engaged in fishing, for the purpose of securing for the use of the commission from the fish caught as much of their spawn as the commission may determine. A person who refuses to permit a person so designated by the executive director to accompany the boat to secure such spawn as he may deem necessary commits a summary offense of the first degree.

(e)  Rules and regulations.--The commission may promulgate rules and regulations applicable to boundary lakes as may be appropriate for the protection and management of the fisheries in the lakes, the ways, methods and means of fishing and the health and safety of persons and property. The regulations may prohibit fishing for all or some species of fish in boundary lakes and may limit the number or types of licenses and permits issued for fishing in the lakes.

(f)  Limitation on nonresident licenses.--No nonresident boat or net license may be issued under this section to any resident of a state or country the laws or regulations of which prohibit, or have the effect of prohibiting, the issuance of a like license to a resident of this Commonwealth.

(g)  Certain nets prohibited.--The use of pound nets or gill nets for fishing on boundary lakes is prohibited.

(h)  Gill nets.--The use of gill nets for fishing on boundary lakes shall be prohibited.

(Oct. 5, 1994, P.L.534, No.79, eff. imd.; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsecs. (b), (c) and (h).

1994 Amendment.  Act 79 amended subsecs. (b) and (g) and added subsec. (h). See the preamble to Act 79 of 1994 in the appendix to this title.

Cross References.  Section 2903 is referred to in section 2908 of this title.



Section 2904 - Permits for protection and management of particular fish

§ 2904.  Permits for protection and management of particular fish.

(a)  General rule.--Except as provided in subsections (b) and (c), the executive director, with the approval of the commission, may require permits for the taking, catching, killing, possession, introduction, removal, importing, transporting, exporting or disturbing of fish when it is determined that the permits may be needed to insure proper protection and management of any species of fish. The commission may establish fees for the issuance of permits and may promulgate rules and regulations concerning the issuance and provisions of the permits. Permits issued under this section may be revoked at any time at the discretion of the commission.

(b)  Limit on fees.--The fee per permit for taking, catching, killing, possession, introduction, removal, importing, exporting or disturbing of trout and salmon is established in section 2715 (relating to license, permit and issuing agent fees).

(c)  Limit on permits.--The commission shall not issue permits under the authority of this section for the taking, catching, killing, possession, introduction, removal, importing, exporting or disturbing of any game fish other than trout or salmon. This subsection shall not affect the issuance of permits for tagged fish contests in boundary lakes.

(Dec. 17, 1990, P.L.724, No.180, eff. 60 days; Nov. 29, 2004, P.L.1286, No.159, eff. imd.)

2004 Amendment.  Act 159 amended subsec. (b). Section 7 of Act 159 provided that Act 159 shall apply to all fees for licenses and permits issued on or after January 1, 2005.



Section 2905 - Permits for scientific and educational fish collecting activities

§ 2905.  Permits for scientific and educational fish collecting activities.

The executive director, with the approval of the commission, may grant permits to catch fish in any of the waters within or bordering on this Commonwealth at any season of the year and with any kind of nets or other devices without regard to size or possession limits to a person who possesses a valid Pennsylvania fishing license and is engaged in scientific or educational research or other collecting activities approved by the commission. The commission may establish a fee for the issuance of the permits. Permits issued under this section may be revoked, recalled or suspended at any time at the discretion of the commission. Persons permitted to take such species under this section shall make a report in writing to the executive director within 30 days after the expiration of the permit or conclusion of the survey or collecting activity. The commission may promulgate regulations governing the issuance of permits under this section and the activities of persons holding such permits. In issuing a permit, the commission may impose general and special permit conditions to govern the activities of persons holding such a permit. Notwithstanding the provisions of section 2907 (relating to expiration of licenses and permits), permits issued under this section shall expire on the date specified in the permit conditions or on December 31 of the year in which the permit is issued, whichever comes first. Notwithstanding the provisions of section 2908 (relating to penalties), any person who engages in fish collecting activities for which a permit is required under this section without first acquiring the necessary permit commits a summary offense of the first degree, and any person who violates any regulation promulgated under this section or any permit condition imposed under this section commits a summary offense of the third degree.

(Dec. 19, 1996, P.L.1454, No.185, eff. 60 days)



Section 2906 - Permits for use of explosives



Section 2907 - Expiration of licenses and permits

§ 2907.  Expiration of licenses and permits.

Except as otherwise provided in this title, all licenses and permits authorized by this chapter shall expire on December 31 of the year for which they are issued.

(June 22, 2012, P.L.640, No.66, eff. 60 days)

Cross References.  Section 2907 is referred to in section 2905 of this title.



Section 2907.1 - Tagged fish contests on boundary lakes



Section 2907.2 - Lake Erie fishing permits

§ 2907.2.  Lake Erie fishing permits.

(a)  Permit required.--No person shall fish in Lake Erie, Presque Isle Bay and their tributaries, including waters that flow into those tributaries, without first procuring an annual special permit for such fishing or the combination trout/salmon/Lake Erie permit.

(b)  Fee.--The annual fee and the issuing agent fee for the special permit issued in this section shall be as provided in section 2715 (relating to license, permit and issuing agent fees).

(c)  Exemptions.--Persons entitled to free fishing licenses under section 2707 (relating to disabled veterans) and persons exempt from fishing license requirements under Chapter 27 (relating to fishing licenses) are exempt from the requirements of this section. Holders of Senior Resident Lifetime Fishing Licenses issued under section 2701 (relating to resident fishing licenses) shall meet the requirements of this section by purchasing one annual special permit which shall be valid for the licensee's lifetime.

(d)  Regulations.--The commission may promulgate regulations for the display of the special permit and manner in which it may be affixed to the fishing license or carried with the licensee.

(e)  Penalty.--Any person violating the provisions of this section or the regulations promulgated hereunder commits a summary offense of the third degree.

(f)  Proceeds from special permit.--(Deleted by amendment).

(f.1)  Lake Erie permits.--The proceeds from the fees for the special Lake Erie fishing permits as provided for under section 2715(a.1)(4) (relating to license, permit and issuing agent fees) and $6 of the fees for the combination trout/salmon permits and Lake Erie permits as provided for under section 2715(a.1)(5) shall be deposited into a restricted account within the Fish Fund. The restricted account shall be used to provide public fishing access or to protect or improve fish habitat on or at Lake Erie, Presque Isle Bay and their tributaries, including waters that flow into those tributaries.

(g)  Termination of permit requirement.--(Deleted by amendment).

(h)  Accounting.--(Deleted by amendment).

(Oct. 5, 1994, P.L.534, No.79, eff. imd.; June 29, 2002, P.L.672, No.101, eff. imd.; Nov. 29, 2004, P.L.1286, No.159, eff. imd.; Aug. 27, 2009, P.L.377, No.40, eff. 60 days;(Oct. 24, 2012, P.L.1323, No.167, eff. imd.)

2012 Amendment.  Act 167 admended subsec. (f.1).

2009 Amendment.  Act 40 amended subsecs. (a) and (f.1).

2004 Amendment.  Section 7 of Act 159 provided that Act 159 shall apply to all fees for licenses and permits issued on or after January 1, 2005.



Section 2907.3 - Fishing guide and charter boat permits



Section 2908 - Penalties

§ 2908.  Penalties.

(a)  General rule.--Except as otherwise provided in this chapter, a person engaging in any activity for which a permit or special license is required under this chapter without acquiring the license or permit commits a summary offense of the second degree. Except as otherwise provided in this chapter, a person who violates any other provision of this chapter or the regulations promulgated thereunder commits a summary offense of the third degree.

(b)  Boundary lakes.--A person engaged in any activity for which a permit or special license under section 2903 (relating to boat and net licenses for boundary lakes) is required without obtaining such license or permit or who violates any provision of section 2903 or the regulations promulgated thereunder concerning seasons, size limits, total allowable catch, trap nets and landing of catch commits a misdemeanor of the third degree. A person who violates any other regulation promulgated under section 2903 commits a summary offense of the first degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

Cross References.  Section 2908 is referred to in sections 923, 2905 of this title.






Chapter 31 - Regulated Fishing Lakes

Section 3101 - Licenses



Section 3102 - Fees

§ 3102.  Fees.

(a)  Class A lakes.--The annual license fee for a Class A regulated fishing lake (except temporary fishing ponds operated as regulated fishing lakes) shall be based on the total area of fishing water on the premises to be licensed, whether the area consists of one body of water or more than one.

(1)  Where the total area of water is less than 20 acres, the fee shall be $100.

(2)  Where the total water area is 20 acres or more but less than 40 acres, the fee shall be $250.

(3)  Where the area is 40 acres or more, the fee shall be $500.

(b)  Class B lakes.--The annual license fee for a Class B regulated fishing lake (except temporary fishing ponds operated as regulated fishing lakes) shall be based on the total area of fishing water on the premises to be licensed, whether the area consists of one body of water or more than one.

(1)  Where the total area of water is less than 30 acres, the fee shall be $50.

(2)  Where the total area of water is 30 acres or more, the fee shall be $100.

(c)  Temporary fishing ponds.--

(1)  Except as otherwise provided in paragraph (3), the annual license fee for a temporary fishing pond which the operator seeks to operate as a Class A regulated fishing lake shall be $200.

(2)  The annual license fee for a temporary fishing pond which the operator seeks to operate as a Class B regulated fishing lake shall be $50.

(3)  The annual license fee for a temporary fishing pond which is operated as a Class A regulated fishing lake exclusively by or on behalf of a nonprofit sportsmen's, conservation or charitable organization shall be $25.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

Cross References.  Section 3102 is referred to in section 3106 of this title.



Section 3103 - Exemption from fishing regulations



Section 3104 - Receipts for fish caught



Section 3105 - Bills of sale for fish purchased for stocking



Section 3106 - Classification of lakes



Section 3107 - Transportation of fish



Section 3108 - Violations by owner or operator



Section 3109 - Violations by other persons






Chapter 33 - Propagation and Sale of Fish (Repealed)

Section 3301 - § 3313 (Repealed)






Chapter 35 - Dams, Bar Racks and Migration Devices

Section 3501 - Devices in dams to permit fish migration



Section 3502 - Operation and maintenance of devices



Section 3503 - Closing of devices for repair or nonuse



Section 3504 - Civil penalty for noncompliance



Section 3505 - Erection of devices by commission



Section 3506 - Drawing off or interference with dams or devices



Section 3507 - Protection of fish near dams



Section 3508 - Erection of bar racks to prevent entry of fish



Section 3509 - Obstructing migration of fish



Section 3510 - Marking of dams






Chapter 51 - Preliminary Provisions

Section 5101 - Administration of part

PART III

BOATS AND BOATING

Chapter

51.  Preliminary Provisions

53.  Registration and Titling of Boats

55.  Operation of Boats

Enactment.  Part III was added October 16, 1980, P.L.996, No.175, effective in 90 days.

CHAPTER 51

PRELIMINARY PROVISIONS

Subchapter

A.  General Provisions

B.  Rules and Regulations

Enactment.  Chapter 51 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5101.  Administration of part.

5102.  Cooperation with other agencies.

5103.  Boating education.

5104.  Fees.

§ 5101.  Administration of part.

The commission shall supervise, through the executive director, the administration and the enforcement of the provisions of this part, the rules and regulations promulgated thereunder and any existing laws regulating the operation and equipment of boats operated on any waters of this Commonwealth, the establishment of educational programs and the improvement of waterway facilities including aids to navigation.



Section 5102 - Cooperation with other agencies



Section 5103 - Boating education

§ 5103.  Boating education.

(a)  Mandatory program of boater education.--Except as otherwise provided in this section, on or after January 1, 2003, any person born on or after January 1, 1982, shall not operate, on the waters of this Commonwealth, a motorboat without first obtaining a certificate of boating safety education.

(b)  Compliance.--Any person who is subject to the provisions of subsection (a) shall:

(1)  possess the certificate of boating safety education when operating a vessel on waters of this Commonwealth; and

(2)  show the certificate on the demand of a waterways conservation officer or other law enforcement officer.

(c)  Exemptions.--The following persons are exempt from the requirements of this section:

(1)  A person who is a resident of another state and who is visiting this Commonwealth for 60 days or less in a motorboat that is registered in another state if:

(i)  the person was born before January 1, 1982; or

(ii)  the person has been issued a license or boating safety education certificate in accordance with the provisions of subsection (i).

(2)  A person who is visiting this Commonwealth for 90 days or less in a motorboat from a country other than the United States.

(3)  A landowner or a member of the landowner's immediate family operating a motorboat on waters located wholly within property owned by the landowner where there is no publicly owned or publicly maintained access to those waters.

(4)  A person who operates a motorboat powered by an electric motor or by an internal combustion motor of 25 horsepower or less.

(5)  Any other person exempted by regulation of the commission.

(d)  Operational requirements.--When a motorboat is operated for pleasure on the waters of this Commonwealth, the operator of that vessel shall:

(1)  possess the certificate of boating safety education; or

(2)  be exempt from the certification requirements of subsection (a).

(e)  Commission duties.--The commission shall:

(1)  Promulgate regulations that establish criteria for a course of instruction in boating safety education.

(2)  Administer a written or verbal test when appropriate.

(3)  Coordinate a Statewide program of boating safety instruction and certification at such times and locations to make courses convenient for residents of various counties and to maximize attendance.

(4)  Issue a certificate of boating safety education to a person who:

(i)  passes a commission-approved course in boating safety education; and

(ii)  pays the fee set forth in section 5104 (relating to fees).

(5)  Provide boating safety education materials to persons who plan to take the boating safety course.

(6)  Replace a lost or destroyed certificate.

(7)  Establish reasonable charges for persons who take boating safety education courses conducted by the commission or commission volunteers. Such charges shall bear a reasonable relationship to the costs of providing the course and the course materials.

(f)  Additional sources of instruction.--If approved by the commission, any of the following may offer the course of instruction in boating safety education:

(1)  The commission.

(2)  The United States Coast Guard Auxiliary.

(3)  The United States Power Squadron.

(4)  A political subdivision.

(5)  A municipal corporation.

(6)  An agency.

(7)  A public or nonpublic school.

(8)  A group.

(9)  A firm.

(10)  An association.

(11)  Any other person.

(g)  Validity of certificate.--The certificate of boating safety education, once issued, shall be valid for the lifetime of the person to whom it was issued.

(h)  Temporary certificates.--The commission or its designee may issue a 60-day temporary certificate of boating safety education to a person who has successfully completed a boating safety education course approved by the commission.

(i)  Other valid documentation.--

(1)  In lieu of a certificate of boating safety education issued by the Commonwealth, a certificate of boating safety education issued to a resident of another state in accordance with criteria of the National Association of State Boating Law Administrators is sufficient to comply with the requirements of this section.

(2)  In lieu of a certificate of boating safety education issued by the commission, a license issued by the United States Coast Guard is sufficient to comply with the requirements of this section.

(j)  Penalty.--On or after January 1, 2003, a person who is subject to the provisions of subsection (a) and who operates, on waters of this Commonwealth, a motorboat in violation of any requirement of this section commits a summary offense of the second degree.

(k)  Others subject to mandatory education requirements.--Notwithstanding any other provision of this section, it is unlawful for a person to operate a watercraft on the waters of this Commonwealth without completing a boat safety education course when:

(1)  A person convicted on one or more boating violations concerning the operation of, or safety equipment on, a watercraft is required as a condition of probation or sentencing to successfully complete a boating safety education course that is offered or approved by the commission.

(2)  A person is convicted of any of the following boating safety violations in the operation of a watercraft:

(i)  negligent operation;

(ii)  reckless operation; or

(iii)  operating under the influence of alcohol, any controlled substance, combination of controlled substances or combination of controlled substances and alcohol in violation of this title.

(3)  If a person convicted of the offenses described in paragraph (1) or (2) had, prior to the date of the conviction, previously completed a boating safety education course or obtained a boating safety certificate, such person shall, prior to operating a watercraft on the waters of this Commonwealth, be required to complete an additional boating safety education course.

(Dec. 9, 2002, P.L.1542, No.199, eff. 60 days; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (i).



Section 5104 - Fees



Section 5121 - Promulgation

SUBCHAPTER B

RULES AND REGULATIONS

Sec.

5121.  Promulgation.

5122.  Registrations, licenses, permits, plates and statistics.

5123.  General boating regulations.

5124.  Particular areas of water.

5124.1. Liquor or malt or brewed beverages.

5125.  Chemical testing to determine amount of alcohol or controlled substance.

5126.  Reports by emergency room personnel.

§ 5121.  Promulgation.

(a)  General rule.--The commission may promulgate rules and regulations specifically authorized under this part and such other rules and regulations as it deems necessary to administer and enforce the provisions of this part.

(b)  Conformity to Federal law.--All rules and regulations promulgated under this part shall conform to Federal laws and regulations on the same subject matter.

(c)  Advice from Boating Advisory Board.--The commission shall solicit the advice and opinions of the Boating Advisory Board on any proposed rules and regulations promulgated under this part prior to their final adoption.



Section 5122 - Registrations, licenses, permits, plates and statistics

§ 5122.  Registrations, licenses, permits, plates and statistics.

(a)  General rule.--The commission may promulgate rules and regulations relating to:

(1)  Permanent and temporary registration of boats.

(2)  Special provisions applicable to livery operators, outfitters, dealers, manufacturers and the owners or operators of passenger-carrying boats.

(3)  Display of numbers.

(4)  Renewal of certificates of registration.

(5)  Transfer of ownership of or interest in boats or the abandonment or destruction of registered boats.

(6)  Licensing of operators of passenger-carrying boats.

(7)  Display of capacity plates by boats, the information to be displayed thereon and the issuance of capacity plates.

(8)  Issuance of permits for special marine events.

(9)  Compilation and release of statistics on accidents and registered boats.

(b)  Penalty.--Any person who violates a rule or regulation promulgated under this section commits a summary offense of the third degree except as follows:

(1)  A person who operates a passenger-carrying boat without a license commits a summary offense of the first degree.

(2)  A person who violates a regulation relating to display of numbers on boats or display of capacity plates by boats commits a summary offense of the fourth degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Dec. 12, 1991, P.L.368, No.39, eff. imd.; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000)

1999 Amendment.  Act 41 amended subsec. (b).

1991 Amendment.  Act 39 amended subsec. (a)(1). Section 6 of Act 39 provided that Act 39 shall apply to boat registrations issued for the calendar year 1992 and each year thereafter.



Section 5123 - General boating regulations

§ 5123.  General boating regulations.

(a)  General rule.--The commission may promulgate such rules and regulations as it deems appropriate to provide for the operation and navigation of boats, including the rules of the road for boating, the ways, manner, methods and means of boating, the management of boats and the use thereof and the protection of waters for boating purposes. The rules and regulations may relate to:

(1)  Protection of the health and safety of persons on boats, towed by boats, or on, in or along the waters of this Commonwealth.

(2)  Protection of property on, in or along the waters of this Commonwealth and of fish and other aquatic life in such waters.

(3)  Boat noise and sound levels.

(4)  Capacity and loading of boats.

(5)  Equipment requirements for boats, operators of boats, passengers on boats and persons towed or pulled by boats.

(6)  Lights, signals, courses, channels, rights-of-way and hazards to navigation.

(7)  The placing and lighting of aids, markers, floats, ramps or other devices or structures of any description in the waters of this Commonwealth.

(8)  Disposal of oil, gas, gasoline, trash, rubbish, debris, wastes and other things and substances of any description from boats.

(9)  Procedures to be followed and information to be supplied by owners and operators of boats in reporting boating accidents.

(b)  Penalties.--Any person who violates a rule or regulation promulgated under this section which the commission designates as being for the protection of the health and safety of persons as provided by subsection (a)(1) commits a summary offense of the second degree. Any person who violates any other regulation promulgated under this section commits a summary offense of the third degree. In addition to any other penalty, any person who is convicted or acknowledges guilt for an offense of possessing insufficient, nonapproved or unserviceable safety equipment on a boat, or for passengers, or persons being towed by a boat on the waters of this Commonwealth may be fined an additional penalty of not less than $20 nor more than $50 for every piece of safety equipment required that is missing, not worn when required, not of an approved type or unserviceable.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (b).



Section 5124 - Particular areas of water



Section 5124.1 - Liquor or malt or brewed beverages



Section 5125 - Chemical testing to determine amount of alcohol or controlled substance

§ 5125.  Chemical testing to determine amount of alcohol or controlled substance.

(a)  General rule.--Any person who operates or is in actual physical control of the movement of a watercraft, upon, in or through the waters of this Commonwealth, shall be deemed to have given consent to one or more chemical tests of breath, blood or urine for the purpose of determining the alcoholic content of blood or the presence of a controlled substance if one of the following applies:

(1)  a waterways conservation officer has reasonable grounds to believe the person operated or was in actual physical control of the movement of a watercraft in violation of section 5502 (relating to operating watercraft under influence of alcohol or controlled substance); or

(2)  the person operated or was in actual physical control of the movement of a watercraft which was involved in an accident in which the operator, passenger or any other person required treatment at a medical facility or was killed.

(b)  Suspension for refusal.--

(1)  If any person placed under arrest for a violation of section 5502 is requested to submit to chemical testing and refuses to do so, the testing shall not be conducted but, upon notice by the waterways conservation officer, the commission shall suspend the boating privileges of the person as follows:

(i)  Except as set forth in subparagraph (ii), for a period of 12 months.

(ii)  For a period of 18 months if any of the following apply:

(A)  The person's boating privileges have previously been suspended under this subsection.

(B)  The person has, prior to the refusal under this paragraph, been sentenced for an offense under section 5502.

(2)  It is the duty of the waterways conservation officer to inform the person that:

(i)  the person's boating privileges will be suspended upon refusal to submit to chemical testing; and

(ii)  if the person refuses to submit to chemical testing, upon conviction or plea for violating section 5502(a)(1), the person will be subject to the penalties provided in section 5502(c.1)(3).

(3)  Any person whose boating privileges are suspended under this section shall have the same right of appeal as provided for in cases of suspension for other reasons.

(c)  Test results admissible in evidence.--In any summary proceeding or criminal proceeding in which the defendant is charged with a violation of section 5502 or any other violation of this title arising out of the same action, the amount of alcohol or controlled substance in the defendant's blood, as shown by chemical testing of the person's breath, blood or urine by tests conducted by qualified persons using approved equipment, shall be admissible in evidence.

(1)  Chemical tests of breath shall be performed on devices approved by the Department of Health using procedures prescribed jointly by regulations of the Department of Health and the Department of Transportation. Devices shall have been tested for accuracy within a period of time and in a manner specified by regulations of the Department of Health and the Department of Transportation. For purposes of breath testing, a qualified person means a person who has fulfilled the training requirement in the use of the equipment in a training program approved by the Department of Health and the Department of Transportation. A certificate or log showing that a device was tested for accuracy and that the device was accurate shall be presumptive evidence of those facts in every proceeding in which a violation of this title is charged.

(2)  (i)  Chemical tests of blood or urine shall be performed by a clinical laboratory licensed and approved by the Department of Health for this purpose using procedures and equipment prescribed by the Department of Health or by a Pennsylvania State Police criminal laboratory. For purposes of blood and urine testing, a qualified person means an individual who is authorized to perform those chemical tests under the act of September 26, 1951 (P.L.1539, No.389), known as The Clinical Laboratory Act.

(ii)  For purposes of blood and urine testing to determine blood alcohol or controlled substance content levels, the procedures and equipment prescribed by the Department of Health shall be reviewed as provided for by 75 Pa.C.S. § 1547(c)(2)(ii) (relating to chemical testing to determine amount of alcohol or controlled substance).

(3)  Chemical tests of blood or urine, if conducted by a facility located outside this Commonwealth, shall be performed:

(i)  by a facility licensed and approved by the Department of Health for this purpose; or

(ii)  by a facility licensed to conduct the tests by the state in which the facility is located and licensed pursuant to the Clinical Laboratory Improvement Amendments of 1988 (Public Law 100-578, 102 Stat. 2903).

(4)  For purposes of blood testing to determine the amount of a Schedule I or nonprescribed Schedule II or III controlled substance or a metabolite of such a substance, the minimum levels of these substances which must be present in a person's blood in order for the test results to be admissible in a prosecution for a violation of section 5502 or any other violation of this title arising out of the same action shall be the same as prescribed by the department under 75 Pa.C.S. § 1547(c)(4).

(d)  Presumptions from amount of alcohol.--(Deleted by amendment).

(e)  Refusal admissible in evidence.--In any summary proceeding or criminal proceeding in which the defendant is charged with a violation of section 5502 or any other violation of this title arising out of the same action, the fact that the defendant refused to submit to chemical testing as required by subsection (a) may be introduced in evidence, along with other testimony concerning the circumstances of the refusal. No presumptions shall arise from this evidence but it may be considered along with other factors concerning the charge.

(f)  Other evidence admissible.--Subsections (a) through (i) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or a controlled substance or both.

(g)  Test results available to defendant.--Upon the request of the person tested, the results of any chemical test shall be made available to him or his attorney.

(h)  Test by personal physician.--The person tested shall be permitted to have a physician of his own choosing administer an additional breath, blood or urine chemical test and the results of the test shall also be admissible in evidence. The chemical testing given at the direction of the waterways conservation officer shall not be delayed by a person's attempt to obtain an additional test.

(i)  Request by operator for test.--Any person involved in an accident or placed under arrest for a violation of section 5502 may request a chemical test of his breath, blood or urine. These requests shall be honored when it is reasonably practicable to do so.

(j)  Immunity from civil liability and reports.--No physician, nurse or technician or hospital employing the physician, nurse or technician and no other employer of the physician, nurse or technician shall be civilly liable for withdrawing blood or obtaining a urine sample and reporting test results to an officer authorized to enforce this title at the request of the commission or an officer authorized to enforce this title. No physician, nurse or technician or hospital employing the physician, nurse or technician may administratively refuse to perform the tests and provide the results to the officer authorized to enforce this title except as may be reasonably expected from unusual circumstances that pertain at the time the request is made.

(k)  Prearrest breath test authorized.--A waterways conservation officer, having reasonable suspicion to believe a person is operating or in actual physical control of the movement of a watercraft while under the influence of alcohol, may require that person, prior to arrest, to submit to a preliminary breath test on a device approved by the Department of Health for this purpose. The sole purpose of this preliminary breath test is to assist the waterways conservation officer in determining whether or not the person should be placed under arrest. The preliminary breath test shall be in addition to any other requirements of this title. No person has any right to expect or demand a preliminary breath test. Refusal to submit to the test shall not be considered for purposes of subsections (b) and (e).

(May 30, 1984, P.L.339, No.68, eff. 60 days; Oct. 31, 1997, P.L.485, No.49, eff. 60 days; Nov. 9, 2006, P.L.1375, No.149, eff. 60 days; July 8, 2007, P.L.82, No.27, eff. imd.; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 amended subsec. (b)(2)(ii).

2007 Amendment.  Act 27 amended subsecs. (a) and (c).

2006 Amendment.  Act 149 amended subsecs. (a), (b), (c), (h) and (k) and deleted subsec. (d).

1997 Amendment.  Act 49 amended subsec. (j).

1984 Amendment.  Act 68 added section 5125.

Cross References.  Section 5125 is referred to in section 901 of this title.



Section 5126 - Reports by emergency room personnel






Chapter 53 - Registration and Titling of Boats

Section 5301 - Registration of motorboats required

CHAPTER 53

REGISTRATION AND TITLING OF BOATS

Subchapter

A.  Registration

B.  Certificate of Title

C.  Boat and Marine Forfeiture

Enactment.  Unless otherwise noted, Chapter 53 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

Chapter Heading.  The heading of Chapter 53 was amended July 2, 1996, P.L.467, No.73, effective six months after the effective date of regulations promulgated under the authority of section 5325.

SUBCHAPTER A

REGISTRATION

Sec.

5301.  Registration of motorboats required.

5302.  Exemptions.

5303.  Voluntary and special registrations.

5304.  Issuing agents.

5305.  Application for registration.

5306.  Certificate of registration.

5307.  Dealer registration.

5308.  Period of registration.

5309.  Change of address of registrant.

5310.  Display of registration number.

5311.  Tampering with identification numbers or capacity plates.

5312.  Transfer, destruction or abandonment of boat.

5313.  Records open to public.

Subchapter Heading.  The heading of Subchapter A was added July 2, 1996, P.L.467, No.73, effective six months after the effective date of regulations promulgated under the authority of section 5325.

Cross References.  Subchapter A is referred to in section 5322 of this title.

§ 5301.  Registration of motorboats required.

(a)  General rule.--Except as provided in section 5302 (relating to exemptions), it is unlawful for any person to operate or navigate, or cause to be operated or navigated, any motorboat upon, over or through the waters of this Commonwealth unless the motorboat is registered in accordance with this subchapter.

(b)  Out-of-State registration.--When another state is the state of principal operation of a boat and the boat is numbered and validly registered in that state under a numbering system approved by the Secretary of the Federal Department of Transportation, the boat is deemed in compliance with this chapter while temporarily operating on waters of this Commonwealth.

(c)  Moving boat into this Commonwealth.--When Pennsylvania becomes the place of principal operation of a boat, numbered and validly registered in another state, the number issued by the other state shall be recognized for a period of 60 days from the date the boat is moved to Pennsylvania during which time the owner of the boat shall apply for and obtain a Pennsylvania registration and number.

(d)  Penalty.--Any person who violates this section commits a summary offense of the third degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Dec. 12, 1991, P.L.368, No.39, eff. imd.; July 2, 1996, P.L.467, No.73)

1996 Amendment.  Section 4(3) of Act 73 provided that the amendment of section 5301 shall take effect six months after the effective date of regulations promulgated under the authority of section 5325.



Section 5302 - Exemptions



Section 5303 - Voluntary and special registrations



Section 5304 - Issuing agents



Section 5305 - Application for registration



Section 5306 - Certificate of registration



Section 5307 - Dealer registration



Section 5308 - Period of registration

§ 5308.  Period of registration.

Registrations issued under this subchapter to owners and dealers shall be valid from April 1 of one year to March 31 of the succeeding year and shall be renewable. A registration for any year shall be valid and may properly be displayed prior to April 1 within that year. The commission may determine to issue registrations valid for a period not to exceed three years upon payment of a fee equal to the annual registration fee times the number of years for which the multiple-year registration is valid. A multiple-year registration shall be valid from April 1 of the year of its issuance until March 31 of the last year of its validity, but a multiple-year registration issued prior to April 1 of any year is valid and may be displayed at any time within that year. The commission may, by regulation, provide for the transfer of multiple-year registrations upon the sale or conveyance of a boat upon payment of the fee provided in section 5104(8) (relating to fees).

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; July 2, 1996, P.L.467, No.73; Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

1996 Amendment.  Section 4(3) of Act 73 provided that the amendment of section 5308 shall take effect six months after the effective date of regulations promulgated under the authority of section 5325.



Section 5309 - Change of address of registrant



Section 5310 - Display of registration number



Section 5311 - Tampering with identification numbers or capacity plates

§ 5311.  Tampering with identification numbers or capacity plates.

(a)  General rule.--No unauthorized person shall erase, deface, change, paint on, alter, remove, destroy or in any way tamper with any registration number or card, capacity plate, hull identification number or any other identification number on a boat or motor.

(b)  Penalty.--Any person who violates this section commits a summary offense of the first degree.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990; Nov. 3, 1999, P.L.447, No.41, eff. Jan. 1, 2000)



Section 5312 - Transfer, destruction or abandonment of boat



Section 5313 - Records open to public



Section 5321 - Certificate of title required



Section 5322 - When certificate of title not required



Section 5323 - Content and effect of certificate of title



Section 5324 - Refusing issuance of certificate of title



Section 5325 - Rules and regulations



Section 5326 - Offenses relating to titling



Section 5327 - Fees



Section 5328 - Implementation



Section 5331 - Scope of subchapter



Section 5332 - Definitions



Section 5333 - Liens



Section 5334 - Notice for boats and related equipment



Section 5335 - Notice for watercraft trailers



Section 5336 - Responsibility of commission



Section 5337 - Publication for boats and related equipment



Section 5338 - Publication for watercraft trailers



Section 5339 - Redemption



Section 5340 - Forfeiture



Section 5341 - Rights acquired by good faith purchaser



Section 5342 - Other remedies



Section 5343 - Construction



Section 5344 - Rules and regulations






Chapter 55 - Operation of Boats

Section 5501 - Reckless and negligent operation of watercraft

CHAPTER 55

OPERATION OF BOATS

Sec.

5501.  Reckless and negligent operation of watercraft.

5502.  Operating watercraft under influence of alcohol or        controlled substance.

5502.1. Homicide by watercraft while operating under influence.

5502.2. Homicide by watercraft.

5502.3. Aggravated assault by watercraft while operating under influence.

5503.  Accident reports.

5504.  Liability for damage caused by operator.

5505.  Unauthorized operation of boats.

5506.  Permitting violations.

5507.  Duties of operators involved in boating accidents.

Enactment.  Chapter 55 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

§ 5501.  Reckless and negligent operation of watercraft.

(a)  Reckless operation.--No person shall operate a watercraft in, upon or through the waters of this Commonwealth in a reckless manner. For the purposes of this subsection, reckless operation means operating a watercraft in a manner that consciously, willfully and wantonly disregards a substantial and unjustifiable risk to the safety of persons or property in, upon or along the waters of this Commonwealth. Reckless operation of a watercraft involves a gross deviation from the standard of care that a reasonable operator of a watercraft should observe under the circumstances. A person who violates this subsection commits a misdemeanor of the third degree.

(b)  Negligent operation.--No person shall operate a watercraft in, upon or through the waters of this Commonwealth in a negligent manner. A person commits negligent operation of a watercraft if he operates the watercraft without due regard for the safety of persons or property in, upon or along the waters of this Commonwealth. Negligent operation of a watercraft involves a deviation from the ordinary standard of care that a reasonable operator of a watercraft should observe under the circumstances. A person who violates this subsection commits a summary offense of the first degree. Negligent operation is a lesser included offense of reckless operation of a watercraft.

(c)  Aquaplanes and similar devices.--No person shall operate or manipulate any boat, tow rope, aquaplane or similar device in such a way as to cause the device or person thereon to collide with or strike against any object or person or in any way cause damage or injury to any object or person. A person who violates this subsection commits a summary offense of the first degree.

(d)  Exceeding capacity prima facie evidence of negligence.--Exceeding the loading and horsepower limits for a boat as provided on the capacity plate issued for the boat is prima facie evidence of negligent operation of the boat.



Section 5502 - Operating watercraft under influence of alcohol or controlled substance

§ 5502.  Operating watercraft under influence of alcohol or controlled substance.

(a)  General impairment.--

(1)  An individual may not operate or be in actual physical control of the movement of a watercraft after imbibing a sufficient amount of alcohol such that the individual is rendered incapable of safely operating or being in actual physical control of the movement of the watercraft.

(2)  An individual may not operate or be in actual physical control of the movement of a watercraft after imbibing a sufficient amount of alcohol such that the alcohol concentration in the individual's blood or breath is at least 0.08% but less than 0.10% within two hours after the individual has operated or been in actual physical control of the movement of the watercraft.

(a.1)  High rate of alcohol.--An individual may not operate or be in actual physical control of the movement of a watercraft after imbibing a sufficient amount of alcohol such that the alcohol concentration in the individual's blood or breath is at least 0.10% but less than 0.16% within two hours after the individual has operated or been in actual physical control of the movement of the watercraft.

(a.2)  Highest rate of alcohol.--An individual may not operate or be in actual physical control of the movement of a watercraft after imbibing a sufficient amount of alcohol such that the alcohol concentration in the individual's blood or breath is 0.16% or higher within two hours after the individual has operated or been in actual physical control of the movement of the watercraft.

(a.3)  Controlled substances.--An individual may not operate or be in actual physical control of the movement of a watercraft under any of the following circumstances:

(1)  There is in the individual's blood any amount of a:

(i)  Schedule I controlled substance, as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act;

(ii)  Schedule II or III controlled substance, as defined in The Controlled Substance, Drug, Device and Cosmetic Act, which has not been medically prescribed for the individual; or

(iii)  metabolite of a substance under subparagraph (i) or (ii).

(2)  The individual is under the influence of a drug or combination of drugs to a degree which impairs the individual's ability to safely operate or be in actual physical control of the movement of the watercraft.

(3)  The individual is under the combined influence of alcohol and a drug or combination of drugs to a degree which impairs the individual's ability to safely operate or be in actual physical control of the movement of the watercraft.

(4)  The individual is under the influence of a solvent or noxious substance in violation of 18 Pa.C.S. § 7303 (relating to sale or illegal use of certain solvents and noxious substances).

(a.4)  Minors.--A minor may not operate or be in actual physical control of the movement of a watercraft after imbibing a sufficient amount of alcohol such that the alcohol concentration in the minor's blood or breath is 0.02% or higher within two hours after the minor has operated or been in actual physical control of the movement of the watercraft.

(a.5)  Exception to two-hour rule.--Notwithstanding the provisions of subsection (a), (a.1), (a.2) or (a.4) where alcohol or controlled substance concentration in an individual's blood or breath is an element of the offense, evidence of such alcohol or controlled substance concentration more than two hours after the individual has operated or been in actual physical control of the movement of the watercraft is sufficient to establish that element of the offense under the following circumstances:

(1)  where the Commonwealth shows good cause explaining why the chemical test sample could not be obtained within two hours; and

(2)  where the Commonwealth establishes that the individual did not imbibe any alcohol or utilize a controlled substance between the time the individual was arrested and the time the sample was obtained.

(b)  Authorized use not a defense.--The fact that any person charged with violating this section is or has been legally entitled to use alcohol or controlled substances is not a defense to a charge of violating this section.

(b.1)  Certain arrests authorized.--In addition to any other powers of arrest, an officer authorized to enforce this title is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer. This authority to arrest extends to any hospital or other medical treatment facility located beyond the territorial limits of the officer's political subdivision where the person to be arrested is found or was taken for purposes of emergency treatment, examination or evaluation, provided there is probable cause to believe that the violation of this section occurred within the police officer's political subdivision.

(b.2)  Certain disposition prohibited.--The attorney for the Commonwealth shall not submit a charge brought under this section for Accelerated Rehabilitative Disposition if:

(1)  The defendant has been found guilty of or accepted Accelerated Rehabilitative Disposition of a charge brought under this section within seven years of the date of the current offense.

(2)  An accident occurred in connection with the events surrounding the current offense and any person other than the defendant was killed or seriously injured as a result of the accident.

(c)  Grading.--

(1)  Notwithstanding the provisions of paragraph (2):

(i)  An individual who violates subsection (a) and who has no more than one prior offense commits a misdemeanor for which the individual may be sentenced to a term of imprisonment for not more than six months and to pay a fine under subsection (c.1).

(ii)  An individual who violates subsection (a) and who has more than one prior offense commits a misdemeanor of the second degree.

(2)  (i)  An individual who violates subsection (a)(1) where there was an accident resulting in bodily injury, serious bodily injury or death of any person or in damage to a watercraft or other property and who has no more than one prior offense commits a misdemeanor for which the individual may be sentenced to a term of imprisonment for not more than six months and to pay a fine under subsection (c.1).

(ii)  An individual who violates subsection (a.1) or (a.4) and who has no more than one prior offense commits a misdemeanor for which the individual may be sentenced to a term of imprisonment for not more than six months and to pay a fine under subsection (c.1).

(iii)  An individual who violates subsection (a)(1) where the individual refused testing of blood or breath and who has no prior offenses commits a misdemeanor for which the individual may be sentenced to a term of imprisonment for not more than six months and to pay a fine under subsection (c.1).

(iv)  An individual who violates subsection (a.2) or (a.3) and who has no prior offenses commits a misdemeanor for which the individual may be sentenced to a term of imprisonment for not more than six months and to pay a fine under subsection (c.1).

(v)  An individual who violates subsection (a)(1) where there was an accident resulting in bodily injury, serious bodily injury or death of any person or in damage to a watercraft or other property and who has more than one prior offense commits a misdemeanor of the first degree.

(vi)  An individual who violates subsection (a.1) or (a.4) and who has more than one prior offense commits a misdemeanor of the first degree.

(vii)  An individual who violates subsection (a)(1) where the individual refused testing of blood or breath and who has one or more prior offenses commits a misdemeanor of the first degree.

(viii)  An individual who violates subsection (a.2) or (a.3) and who has one or more prior offenses commits a misdemeanor of the first degree.

(c.1)  Penalties.--

(1)  Except as set forth in paragraph (2), (3) or (4), an individual who violates subsection (a) shall be sentenced as follows:

(i)  For a first offense, to undergo a mandatory minimum term of six months' probation and to pay a fine of $300 and successfully complete an approved boating safety course.

(ii)  For a second offense, to undergo imprisonment for not less than five days and to pay a fine of not less than $300 nor more than $2,500 and successfully complete an approved boating safety course.

(iii)  For a third or subsequent offense, to undergo imprisonment for not less than ten days and to pay a fine of not less than $500 nor more than $5,000 and successfully complete an approved boating safety course.

(2)  Except as set forth in paragraph (3) or (4), an individual who violates subsection (a)(1) where there was an accident resulting in bodily injury, serious bodily injury or death of any person or damage to a watercraft or other property or who violates subsection (a.1) or (a.4) shall be sentenced as follows:

(i)  For a first offense, to undergo imprisonment for not less than 48 consecutive hours and to pay a fine of not less than $500 nor more than $5,000 and successfully complete an approved boating safety course.

(ii)  For a second offense, to undergo imprisonment for not less than 30 days and to pay a fine of not less than $750 nor more than $5,000 and successfully complete an approved boating safety course.

(iii)  For a third offense, to undergo imprisonment for not less than 90 days and to pay a fine of not less than $1,500 nor more than $10,000 and successfully complete an approved boating safety course.

(iv)  For a fourth or subsequent offense, to undergo imprisonment for not less than one year and to pay a fine of not less than $1,500 nor more than $10,000 and successfully complete an approved boating safety course.

(3)  Except as set forth in paragraph (4), an individual who violates subsection (a)(1) and refused testing of blood or breath or an individual who violates subsection (a.2) or (a.3) shall be sentenced as follows:

(i)  For a first offense, to undergo imprisonment for not less than 72 consecutive hours and to pay a fine of not less than $1,000 nor more than $5,000 and successfully complete an approved boating safety course.

(ii)  For a second offense, to undergo imprisonment for not less than 90 days and to pay a fine of not less than $1,500 and successfully complete an approved boating safety course.

(iii)  For a third or subsequent offense, to undergo imprisonment for not less than one year and to pay a fine of not less than $2,500 and successfully complete an approved boating safety course.

(4)  Notwithstanding the provisions of this subsection relating to mandatory minimum sentences, if the court makes a finding that the county jail population exceeds its capacity, the court may allow an individual who violated this section and is serving a mandatory minimum term of imprisonment to be released on parole to serve some or all of the individual's term of imprisonment on house arrest with electronic surveillance. This shall not apply to an individual who violates subsection (a)(1) where there was an accident resulting in serious bodily injury or the death of any person.

(d)  Subsequent conviction.--Acceptance of Accelerated Rehabilitative Disposition, an adjudication of delinquency or a consent decree under 42 Pa.C.S. Ch. 63 or any other form of preliminary disposition of any charge brought under this section or a conviction or guilty plea under 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance) shall be considered a first conviction for the purpose of computing whether a subsequent conviction of a violation of this section shall be considered a second, third or subsequent conviction.

(e)  Sentencing guidelines.--The sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory penalties of this section.

(f)  Direct appeal.--The Commonwealth has the right to appeal directly to the Superior Court any order of court which imposes a sentence for violation of this section which does not meet the requirements of this section. The Superior Court shall remand the case to the sentencing court for imposition of a sentence in accordance with the provisions of this section.

(g)  City of first class.--Notwithstanding the provision for direct appeal to the Superior Court, if, in a city of the first class, a person appeals from a judgment of sentence under this section from the municipal court to the common pleas court for a trial de novo, the Commonwealth shall have the right to appeal directly to the Superior Court from the order of the common pleas court if the sentence imposed is in violation of this section. If, in a city of the first class, a person appeals to the court of common pleas after conviction of a violation of this section in the municipal court and thereafter withdraws his appeal to the common pleas court, thereby reinstating the judgment of sentence of the municipal court, the Commonwealth shall have 30 days from the date of the withdrawal to appeal to the Superior Court if the sentence is in violation of this section.

(h)  Acceptance of ARD.--Any person who accepts Accelerated Rehabilitative Disposition of any charge brought under this section shall accept as conditions the imposition of, and the judge shall impose in addition to any other condition, all of the following:

(1)  A mandatory suspension of watercraft operating privileges for a period of not less than six months but not more than 12 months.

(2)  A condition that the defendant, as a condition to entering the program, make restitution to any person who incurred determinable financial loss as a result of the defendant's actions which resulted in a charge of violating this section.

(3)  A condition that the defendant, as a condition to entering the program, attend and successfully complete at his own expense a commission-approved boating safety course.

(4)  Court supervision for a period of not less than six months. In cases where the defendant is required to make restitution or submit to counseling or treatment, the court supervision shall be for a period of not less than 12 months or until the treatment or counseling is completed and the restitution is paid in full, whichever is longer.

(i)  Preliminary disposition revoked.--Accelerated Rehabilitative Disposition or other preliminary disposition of any charge of violating this section may be revoked and the court shall direct the attorney for the Commonwealth to proceed on the charges as prescribed in general rules if any of the following circumstances occur:

(1)  The defendant is charged with or commits an offense which violates the provisions of this section, any crime enumerated in 18 Pa.C.S. (relating to crimes and offenses) or any crime enumerated in 75 Pa.C.S. § 1542 (relating to revocation of habitual offender's license) within the probationary period.

(2)  The defendant fails to make restitution as provided for in this section.

(3)  The defendant fails to successfully complete the boating safety course.

(4)  The defendant fails to successfully complete any program of counseling or treatment, or both, required as a condition of Accelerated Rehabilitative Disposition.

(5)  The defendant violates the terms and conditions of Accelerated Rehabilitative Disposition in any other way.

(j)  Litter collection program.--In addition to the conditions set forth under subsection (i) for Accelerated Rehabilitative Disposition of any charge brought under this section, the judge may impose and the person shall accept the condition that the person engage in a program of collecting litter from public and private property along Commonwealth waterways, especially property which is littered with alcoholic beverage containers. The duration of the person's participation in a litter collection program shall not exceed the duration of the probationary period imposed on the person under Accelerated Rehabilitative Disposition.

(k)  Fees to be paid into Boat Fund.--With the exception of court costs, program costs for counseling, treatment or a boating safety course or any restitution referred to in this section, any fee or financial condition imposed by a judge as a condition of Accelerated Rehabilitative Disposition or any other preliminary disposition of any charge under this section shall be paid into the Boat Fund under section 531 (relating to establishment and use of Boat Fund).

(l)  Preliminary hearing or arraignment.--The presiding judicial officer at the preliminary hearing or preliminary arraignment relating to any charge of a violation of this section shall not reduce or modify the original charges.

(m)  Work release.--In any case in which a person is sentenced to a period of imprisonment as a result of a conviction for violating any provision of this section, the judicial officer imposing that sentence shall consider assigning that person to a daytime work release program pursuant to which the person would be required to collect litter from public and private property, especially property which is littered with alcoholic beverage containers.

(n)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Adult."  A person 21 years of age or older.

"Minor."  A person under 21 years of age.

(May 30, 1984, P.L.339, No.68, eff. 60 days; Oct. 31, 1997, P.L.485, No.49, eff. 60 days; Nov. 9, 2006, P.L.1375, No.149, eff. 60 days; July 8, 2007, P.L.82, No.27, eff. imd.; July 7, 2011, P.L.211, No.33, eff. 60 days)

2011 Amendment.  Act 33 amended subsec. (d).

2007 Amendment.  Act 27 amended subsecs. (a.5) and (c) and added subsec. (c.1).

2006 Amendment.  Act 149 amended subsecs. (a), (a.1) and (c) and added subsecs. (a.2), (a.3), (a.4) and (a.5).

Cross References.  Section 5502 is referred to in sections 923, 928, 5125, 5126, 5502.1, 5502.2, 5502.3, 5506 of this title; section 9804 of Title 42 (Judiciary and Judicial Procedure).



Section 5502.1 - Homicide by watercraft while operating under influence

§ 5502.1.  Homicide by watercraft while operating under influence.

(a)  Offense defined.--Any person who unintentionally causes the death of another person as the direct result of a violation of section 5502 (relating to operating watercraft under influence of alcohol or controlled substance) and who is convicted of violating section 5502 commits a felony of the second degree when the violation is the cause of death and the sentencing court shall order the person to serve a minimum term of imprisonment of not less than three years. A consecutive three-year term of imprisonment shall be imposed for each victim whose death is the result of a violation of section 5502.

(b)  Applicability of sentencing guidelines.--The sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory penalty of this section.

(May 30, 1984, P.L.339, No.68, eff. 60 days; July 7, 2011, P.L.211, No.33, eff. 60 days)

2011 Amendment.  Act 33 amended subsec. (a).

1984 Amendment.  Act 68 added section 5502.1.

Cross References.  Section 5502.1 is referred to in sections 928, 5506 of this title.



Section 5502.2 - Homicide by watercraft

§ 5502.2.  Homicide by watercraft.

Any person who unintentionally causes the death of another person while engaged in the violation of any provision of this title or regulation promulgated under this title applying to the operation or equipment of boats or watercraft, except section 5502 (relating to operating watercraft under influence of alcohol or controlled substance), commits homicide by watercraft, a misdemeanor of the first degree, when the violation is the cause of death.

(Dec. 22, 1989, P.L.735, No.102, eff. Jan. 1, 1990)

1989 Amendment.  Act 102 added section 5502.2.

Cross References.  Section 5502.2 is referred to in section 5506 of this title.



Section 5502.3 - Aggravated assault by watercraft while operating under influence

§ 5502.3.  Aggravated assault by watercraft while operating under influence.

(a)  Offense defined.--Any person who negligently causes serious bodily injury to another person as the result of a violation of section 5502 (relating to operating watercraft under influence of alcohol or controlled substance) and who is convicted of violating section 5502 commits a felony of the second degree when the violation is the cause of the injury.

(b)  Definition.--As used in this section, the term "serious bodily injury" means any bodily injury that creates a substantial risk of death or that causes serious permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.

(Nov. 9, 2006, P.L.1375, No.149, eff. 60 days)

2006 Amendment.  Act 149 added section 5502.3.



Section 5503 - Accident reports



Section 5504 - Liability for damage caused by operator

§ 5504.  Liability for damage caused by operator.

Every owner of a watercraft causing or knowingly permitting any person to operate the watercraft in, upon or through the waters of this Commonwealth, and any person who leases or furnishes a watercraft to any other person, shall be jointly and severally liable with the other person for damages arising out of any act or occurrence in the operation of the watercraft.



Section 5505 - Unauthorized operation of boats

§ 5505.  Unauthorized operation of boats.

(a)  Consent required.--It is unlawful for a person to operate the boat of another without the consent of the owner.

(b)  Defense.--It is a defense to prosecution under this section that the operator reasonably believed that the owner would have consented to the operation had the owner known of it.

(c)  Penalty.--Any person violating this section commits a summary offense of the first degree.

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 added section 5505.



Section 5506 - Permitting violations

§ 5506.  Permitting violations.

(a)  Offense.--It is unlawful for a person to authorize or knowingly permit a boat owned by him or under his control to be operated in violation of any of the provisions of this title.

(b)  Penalty.--Any person violating this section commits a summary offense of the first degree. If the operator of the boat is convicted under section 5502 (relating to operating watercraft under influence of alcohol or controlled substance), 5502.1 (relating to homicide by watercraft while operating under influence) or 5502.2 (relating to homicide by watercraft), the person violating this section shall also be subject to revocation under section 928 (relating to revocation, suspension or denial of license, permit or registration).

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 added section 5506.



Section 5507 - Duties of operators involved in boating accidents

§ 5507.  Duties of operators involved in boating accidents.

(a)  General rule.--The operator of a watercraft involved in an accident shall immediately stop the watercraft at the scene of the accident or as close thereto as possible. Every stop shall be made without obstructing the safe navigation of other watercraft more than is necessary.

(b)  Duty to give information.--The operator of a watercraft involved in an accident resulting in injury to or death of a person or damage to property shall give his name, address and the registration number of his watercraft to an officer authorized to enforce this title, the operator or occupants of any other watercraft involved in the accident and a person who owns or is in control of any property damaged in the accident.

(c)  Duty to render aid.--The operator of a watercraft involved in an accident involving injury or death shall render reasonable assistance to a person injured in the accident if the operator can reasonably do so without endangering persons or property.

(d)  Duty to remain at or near scene.--The operator of a watercraft involved in a watercraft accident involving injury to or death of a person or damage to property other than the operator's watercraft or other property contained therein shall remain at or near the scene of the accident until he has fulfilled the duties described in subsection (b) if the operator can reasonably do so without obstructing navigation of other watercraft or endangering persons or property. When circumstances make it clearly impractical to remain at or near the scene of the accident on the water, the operator may fulfill the requirements of this subsection by going to shore at a location near the scene of the accident.

(e)  Penalties.--

(1)  Except as otherwise provided in this section, any person violating this section commits a misdemeanor of the first degree.

(2)  If a victim of an accident dies, any person violating subsection (d) commits a felony of the third degree.

(Nov. 1, 2012, P.L.1716, No.211, eff. 60 days)

2012 Amendment.  Act 211 added section 5507.






Chapter 71 - Atlantic States Marine Fisheries Compact

Section 7101 - Execution and form of compact

PART IV

MISCELLANEOUS PROVISIONS

Chapter

71.  Atlantic States Marine Fisheries Compact

73.  Shad Fishing in Delaware River and Bay

Enactment.  Part IV was added October 16, 1980, P.L.996, No.175, effective in 90 days.

CHAPTER 71

ATLANTIC STATES MARINE FISHERIES COMPACT

Sec.

7101.  Execution and form of compact.

7102.  Members of commission from Pennsylvania.

7103.  Powers and duties of commission and Commonwealth agencies.

7104.  Powers granted commission supplemental to other powers.

7105.  Accounts and reports of commission.

7106.  Amendment to compact.

Enactment.  Chapter 71 was added October 16, 1980, P.L.996, No.175, effective in 90 days.

§ 7101.  Execution and form of compact.

The Governor of this Commonwealth is authorized and directed to execute a compact on behalf of the Commonwealth of Pennsylvania with any one or more of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida, and with such other states as may enter into the compact legally joining therein in the form substantially as follows:

ATLANTIC STATES MARINE FISHERIES COMPACT

The contracting states solemnly agree:

Article I

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.

Article II

This agreement shall become operative immediately as to those states executing it, whenever any two or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida, have executed it in the form that is in accordance with the laws of the executing state, and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon waters frequented by anadromous fish flowing into waters under the jurisdiction of any of the aforementioned states, may become a party hereto as hereinafter provided.

Article III

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Atlantic States Marine Fisheries Commission. One shall be the executive officer of the administrative agency of such state, charged with the conservation of the fisheries resources to which this compact pertains, or if there be more than one officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state, designated by the commission or committee on interstate cooperation of such state, or if there be none, or if said commission on interstate cooperation cannot constitutionally designate the said member, such legislator shall be designated by the governor thereof: Provided, That if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed by the governor of said state in his discretion. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem, to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein.

Article IV

The duties of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous of the Atlantic seaboard. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions, to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever, and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end, the commission shall draft, and after consultation with the advisory committee hereinafter authorized, recommend, to the governors and legislatures of the various signatory states, legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states, party hereto, with regard to problems connected with the fisheries, and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states, party hereto, the stocking of the waters of such states with fish and fish eggs, or joint stocking by some or all of the states, party hereto, and when two or more of the states shall jointly stock waters, the commission shall act as the coordinating agency for such stocking.

Article V

The commission shall elect from its number a chairman and a vice chairman and shall appoint and, at its pleasure, remove or discharge such officers and employes as may be required to carry the provisions of this compact into effect, and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business, and may meet at any time or place, but must meet at least once a year.

Article VI

No action shall be taken by the commission in regard to its general affairs, except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the commission in regard to any species of fish, except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.

Article VII

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission, cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fishermen and the salt water anglers and such other interests of each state as the commission deems advisable shall be established by the commission, as soon as practicable, for the purpose of advising the commission upon such recommendations as it may desire to make.

Article VIII

When any state, other than those named specifically in Article II of this compact, shall become a party thereto for the purpose of conserving its anadromous fish, in accordance with the provisions of Article II, the participation of such state in the action of the commission shall be limited to such species of anadromous fish.

Article IX

Nothing in this compact shall be construed to limit the powers of any signatory state, or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state, imposing additional conditions and restrictions to conserve its fisheries.

Article X

Continued absence of representation or of any representative on the commission from any state, party hereto, shall be brought to the attention of the governor thereof.

Article XI

The states, party hereto, agree to make annual appropriations to the support of the commission, in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States, Department of the Interior, provided no state shall contribute less than $200 per annum, and the annual contribution of each state above the minimum shall be figured to the nearest hundred dollars.

The compacting states agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein on the basis of the catch record of 1938. Subsequent budgets shall be recommended by a majority of the commission, and the cost thereof allocated equitably among the states, in accordance with their respective interests, and submitted to the compacting states.

Schedule of Initial Annual State Contributions

Maine $  700

New Hampshire200

Massachusetts  2,300

Rhode Island300

Connecticut400

New York  1,300

New Jersey800

Delaware200

Maryland700

Virginia  1,300

North Carolina600

South Carolina200

Georgia200

Florida  1,500

Article XII

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending six months' notice, in writing, of intention to withdraw from the compact to the other states, party hereto.



Section 7102 - Members of commission from Pennsylvania



Section 7103 - Powers and duties of commission and Commonwealth agencies

§ 7103.  Powers and duties of commission and Commonwealth agencies.

The commission and the commissioners thereof shall have all the powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular. All officers of the Commonwealth are directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the compact in every particular, it being hereby declared to be the policy of this Commonwealth to perform and carry out the compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the State Government or Administration of the Commonwealth are hereby authorized and directed, at convenient times and upon request of the commission, to furnish the commission with information and data possessed by them or any of them and to aid the commission by loan of personnel or other means lying within their legal rights, respectively.



Section 7104 - Powers granted commission supplemental to other powers



Section 7105 - Accounts and reports of commission



Section 7106 - Amendment to compact






Chapter 73 - Shad Fishing in Delaware River and Bay

Section 7301 - Legislative findings and declarations



Section 7302 - Delaware River and Bay defined



Section 7303 - Interstate cooperation



Section 7304 - Permitted nets and devices



Section 7305 - Season and lift period



Section 7306 - License required for catching shad with nets



Section 7307 - Limitations on issuance of license



Section 7308 - Issuance of additional licenses



Section 7309 - License fees



Section 7310 - Records and reports by licensees



Section 7311 - Transfer of license



Section 7312 - Withdrawal of licenses issued in prior year



Section 7313 - Suspension or revocation of license



Section 7314 - Penalty









Title 31 - FOOD



Title 32 - FORESTS, WATERS AND STATE PARKS

Chapter 71 - General Provisions (Reserved)



Chapter 73 - Hydroelectric Facilities (Reserved)



Chapter 75 - Water Facilities Restoration

Section 7501 - Short title of chapter



Section 7502 - Definitions



Section 7503 - Legislative findings and purposes (Repealed)



Section 7504 - Water Facilities Loan Board



Section 7505 - Powers of board



Section 7506 - Water Facilities Advisory Committee (Repealed)



Section 7507 - Borrowing authorized



Section 7508 - Sale of bonds



Section 7509 - Debt retirement



Section 7510 - Apportionment and appropriation of funds (Repealed)



Section 7511 - Limits on project funding (Repealed)



Section 7512 - Costs eligible for loan financing (Repealed)



Section 7513 - Planning consultation and prefeasibility assessments (Repealed)



Section 7514 - Application requirements and criteria for obtaining loan (Repealed)



Section 7515 - Priorities for loans (Repealed)



Section 7516 - Implementation of project (Repealed)



Section 7517 - Supervision of project and security from default



Section 7518 - Expedited approval of rate relief









Title 33 - FRAUDS, STATUTE OF



Title 34 - GAME

Chapter 1 - Preliminary Provisions

Section 101 - Short title of title



Section 102 - Definitions



Section 103 - Ownership, jurisdiction and control of game and wildlife

§ 103.  Ownership, jurisdiction and control of game and wildlife.

(a)  General rule.--The ownership, jurisdiction over and control of game or wildlife is vested in the commission as an independent agency of the Commonwealth in its sovereign capacity to be controlled, regulated and disposed of in accordance with this title.

(b)  Method of management.--The commission shall utilize hunting and trapping as methods of effecting necessary management of game, furbearer and wildlife populations.



Section 104 - Title not to apply in certain cases






Chapter 3 - Pennsylvania Game Commission

Section 301 - Organization of commission



Section 302 - Director



Section 303 - Game Commission officers and employees



Section 304 - Deputy Game Commission officers



Section 321 - Meetings of commission



Section 322 - Powers and duties of commission



Section 323 - Cooperative agreements



Section 324 - Cooperation with Federal Government



Section 325 - Limitation on disclosure of certain records



Section 326 - Use of credit and debit cards



Section 327 - Junior hunter projects



Section 328 - Accountability






Chapter 5 - Fiscal Affairs

Section 501 - Refund of moneys paid erroneously or unjustly



Section 502 - Collection fee for uncollectible checks



Section 521 - Establishment and use of Game Fund



Section 522 - Appropriation and audit of moneys



Section 523 - Donations



Section 541 - Authority to provide deterrent fences



Section 542 - Investigation after receipt of application



Section 543 - Purchase of materials and construction



Section 544 - Maintenance, repair or replacement



Section 545 - Request for review



Section 546 - Limitation on expenditures for deterrent fencing



Section 547 - Unlawful acts



Section 551 - Authority for payment



Section 552 - Investigation and settlement



Section 553 - Payment of claim



Section 554 - Request for review



Section 555 - Limitation on expenditures for bear damage claims



Section 556 - Unlawful acts



Section 561 - Appointment of hearing examiner



Section 562 - Powers and duties of hearing examiner



Section 563 - Conduct of review



Section 564 - Finality of decision






Chapter 7 - Property and Buildings

Section 701 - Acquisition of property



Section 702 - Improvements to property



Section 703 - Rights-of-way and other rights



Section 704 - Certification of title or title insurance



Section 705 - Price paid for acquisitions and improvements



Section 706 - Title to property



Section 707 - Designation of property



Section 708 - Payments in lieu of taxes



Section 709 - Cooperative agreements relating to land



Section 721 - Control of property



Section 722 - Use of property



Section 723 - Exchange or sale



Section 724 - Disposition of timber, minerals and other products



Section 725 - Rights-of-way, easements and licenses



Section 726 - Leases



Section 727 - Proceeds from sales and grants



Section 728 - Propagation areas



Section 729 - Public access projects



Section 730 - Controlled goose hunting areas



Section 741 - Commission actions for damage to buildings or property






Chapter 9 - Enforcement

Section 901 - Powers and duties of enforcement officers

CHAPTER 9

ENFORCEMENT

Subchapter

A.  General Provisions

B.  Prosecution and Penalties

Enactment.  Chapter 9 was added July 8, 1986, P.L.442, No.93, effective July 1, 1987.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

901.  Powers and duties of enforcement officers.

902.  Deputy Game Commission officers.

903.  Delegation of enforcement powers.

904.  Resisting or interfering with an officer.

905.  Assaulting an officer (Repealed).

905.1. Assaulting an officer

906.  False or fraudulent statements on reports, etc.

907.  Vehicle operation to avoid identification or inspection.

908.  Reciprocal enforcement on Delaware River.

§ 901.  Powers and duties of enforcement officers.

(a)  Powers.--Any officer whose duty it is to enforce this title or any officer investigating any alleged violation of this title shall have the power and duty to:

(1)  Enforce all laws of this Commonwealth relating to game or wildlife and arrest any person who has violated any of the provisions of this title while in pursuit of that person immediately following the violation.

(2)  Go upon any land or water outside of buildings, except curtilage, posted or otherwise, in the performance of the officer's duty.

(3)  Serve subpoenas issued under the provisions of this title or any other statute the officer is authorized to enforce.

(4)  Carry firearms or other weapons, concealed or otherwise, in the performance of the officer's duties.

(5)  Purchase and resell game or wildlife, or any part thereof, for the purpose of securing evidence.

(6)  Stop any means of transportation within this Commonwealth under reasonable suspicion or under the administrative procedures for road checkpoints. Any officer who stops any means of transportation shall be in uniform and present a badge or other means of official identification and state the purpose of the stop.

(7)  Search any person or means of transportation or its attachment or occupants, or any clothing worn by any person, or any bag, clothing or container under probable cause, consent, exigent circumstances or other established exceptions to warrant requirements, provided that if any person is present the officer presents a badge or other means of official identification and states the purpose of the search.

(8)  Conduct administrative inspections of persons, licenses and permits, firearms, ammunition and other implements of taking, game bags, game, meat poles, tags, clothing, waterfowl blinds, decoys, tree stands, immediate hunting locations, or any means of transportation or its attachments used as blinds or as hunting locations, and any coolers or containers possessed at a hunting location when prima facie evidence of hunting exists. Any officer conducting an administrative inspection shall, if any person is present, present a badge or other means of official identification and state the purpose of the inspection.

(9)  Secure and execute all warrants and search warrants for violations of this title or, with proper consent, to search or enter any building, dwelling, house, tavern, hotel, boardinghouse, enclosure, vehicle or craft or any attachments thereto, to open, by whatever means necessary, any door, compartment, chest, locker, box, trunk, bag, basket, package or container and to examine the contents thereof and seize any evidence or contraband found therein.

(10)  When making an arrest or an investigation or when found in the execution of a search warrant, seize and take possession of all game or wildlife or parts of game or wildlife which have been taken, caught, killed, had or held in possession, and seize all firearms, shooting or hunting paraphernalia, vehicles, boats, conveyances, traps, dogs, decoys, automotive equipment, records, papers, permits, licenses and all contraband or any unlawful device, implement or other appliance used in violation of any of the laws relating to game or wildlife.

(11)  Administer any oaths required by the provisions of this title or relative to any violation of any law relating to game or wildlife and, where game or wildlife is found in a camp or in possession or under control of any individual or hunting party, question the person or persons, under oath, relative to the taking, ownership or possession of the game or wildlife.

(12)  Operate or move any vehicle, permanently or temporarily equipped with a type of flashing or rotating red light or lights or audible device or both, approved by the commission, upon any street or highway within this Commonwealth when performing duties within the scope of employment.

(12.1)  Operate any vehicle owned or leased by the Commonwealth and used for law enforcement purposes, equipped with flashing or rotating lights of such color and combination and audible devices as authorized in the definition of "emergency vehicle" in 75 Pa.C.S. § 102 (relating to definitions) and approved by the commission, upon any street or highway within this Commonwealth when performing duties within the scope of employment. Drivers of Commonwealth-owned or Commonwealth-leased vehicles equipped with lights and audible devices as authorized in this subchapter may exercise the privileges and shall be subject to the conditions as set forth in 75 Pa.C.S. § 3105 (relating to drivers of emergency vehicles).

(13)  Demand and secure assistance when the officer deems it necessary.

(14)  Demand and secure identification from any person who is the subject of an official investigation or investigative detention, supported by reasonable suspicion, if the officer presents a badge or other means of official identification.

(15)  Enforce all the laws of this Commonwealth and regulations promulgated thereunder relating to fish, boats, parks and forestry and other environmental matters, under the direction of those agencies charged with the administration of these laws.

(16)  Require the holder of any license or permit required by this title or by commission regulation to sign the holder's name on a separate piece of paper in the presence of the requesting officer.

(17)  When acting within the scope of the officer's employment, pursue, apprehend or arrest any individual suspected of violating any provision of Title 18 (relating to crimes and offenses) or any other offense classified as a misdemeanor or felony. The officer shall also have the power to serve and execute warrants issued by the proper authorities for offenses referred to in this paragraph and to serve subpoenas issued for examination. All powers as provided for in this paragraph will be limited by such administrative procedure as the director, with the approval of the commission, shall prescribe. The regulations shall be promulgated within 90 days of the effective date of this paragraph.

(18)  When acting within the scope of the officer's employment and under the procedures outlined by the executive director, to use a facsimile in the enforcement of the provisions of this title and the regulations promulgated hereunder.

(b)  Use of protective materials.--Any officer whose duty it is to enforce this title shall comply with the procedures established by the executive director relating to the use of protective materials under section 2524 (relating to protective material required).

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Officer's employment."  The period of time during which a wildlife conservation officer is currently engaged in an activity the officer is employed to perform at the time of the engagement and in places the officer is authorized to perform the activity.

(Dec. 17, 1990, P.L.724, No.180, eff. 60 days; Dec. 19, 1996, P.L.1442, No.184, eff. 60 days; Dec. 21, 1998, P.L.1274, No.166, eff. imd.; June 28, 2002, P.L.474, No.79, eff. 60 days; Oct. 7, 2010, P.L.474, No.64, eff. 60 days)

2010 Amendment.  Act 64 amended subsec. (a)(2), (3), (6), (7), (8) and (14) and added subsec. (c).

2002 Amendment.  Act 79 amended subsec. (a).

1996 Amendment.  Act 184 added subsecs. (a) hdg. and (18) and (b).

Cross References.  Section 901 is referred to in section 902 of this title.



Section 902 - Deputy Game Commission officers



Section 903 - Delegation of enforcement powers



Section 904 - Resisting or interfering with an officer



Section 905 - Assaulting an officer (Repealed)

§ 905.  Assaulting an officer (Repealed).

2010 Repeal.  Section 905 was repealed July 9, 2010, P.L.387, No.54, effective in 60 days.



Section 905.1 - Assaulting an officer

§ 905.1.  Assaulting an officer.

A violation of 18 Pa.C.S. §§ 2702 (relating to aggravated assault) that involves a person listed under § 2702(c)(37) and 2702.1 (relating to assault of law enforcement officer) is an offense under this title, and the penalties set forth in 18 Pa.C.S. §§ 2702 and 2702.1 shall apply.

(Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 added sec. 905.1.



Section 906 - False or fraudulent statements on reports, etc



Section 907 - Vehicle operation to avoid identification or inspection



Section 908 - Reciprocal enforcement on Delaware River



Section 921 - Time for commencing prosecutions

SUBCHAPTER B

PROSECUTION AND PENALTIES

Sec.

921.  Time for commencing prosecutions.

922.  Rights and liabilities of minors.

923.  Possession prima facie evidence of violation.

924.  Liability for actions of others.

925.  Jurisdiction and penalties.

926.  Acknowledgment of guilt and receipt for payment.

927.  Disposition of fines and penalties.

928.  Disposition of seized property.

929.  Revocation, suspension or denial of license, permit or registration.

930.  Suspension of privileges pending payment of penalties.

931.  Disposition of nonresident offenders.

932.  Determination of second or subsequent offenses.

§ 921.  Time for commencing prosecutions.

Prosecutions for violating any provisions of this title shall be commenced within two years after the violation occurs.



Section 922 - Rights and liabilities of minors



Section 923 - Possession prima facie evidence of violation



Section 924 - Liability for actions of others



Section 925 - Jurisdiction and penalties

§ 925.  Jurisdiction and penalties.

(a)  Jurisdiction.--Notwithstanding the provisions of Title 42 (relating to judiciary and judicial procedure), all magisterial district judges shall have jurisdiction for all violations of this title which are classified as summary offenses and may accept guilty pleas and impose sentences for violations of this title classified as ungraded misdemeanors.

(b)  Fines and penalties for violations.--In addition to any other requirements of this title, the following fines and penalties shall be imposed for violations of this title:

(1)  Felony of the third degree, not more than $15,000 and may be sentenced to imprisonment up to 36 months.

(2)  Misdemeanor of the first degree, not more than $10,000 and may be sentenced to imprisonment up to 18 months.

(3)  Misdemeanor of the second degree, not more than $5,000 and may be sentenced to imprisonment up to 12 months.

(4)  Misdemeanor not more than $3,000 and may be sentenced to imprisonment up to six months.

(5)  Summary offense of the first degree, not less than  $1,000 nor more than $1,500 and may be sentenced to imprisonment up to three months.

(6)  Summary offense of the second degree, not less than  $400 nor more than $800 and may be sentenced to imprisonment up to one month.

(7)  Summary offense of the third degree, not less than  $250 nor more than $500.

(8)  Summary offense of the fourth degree, not less than  $150 nor more than $300.

(9)  Summary offense of the fifth degree, not less than  $100 nor more than $200.

(10)  Summary offense of the sixth degree, $75.

(11)  Summary offense of the seventh degree, $50.

(12)  Summary offense of the eighth degree, $25.

(b.1)  Costs of prosecution for violations.--In addition to the imposition of any fines and penalties, costs of prosecution shall  be assessed pursuant to 42 Pa.C.S. §§ 1725.1 (relating to costs), 3571 (relating to Commonwealth portion of fines, etc.) and section 1403 of the act of August 9, 1955 (P.L.323, No.130), known as The County Code, and as otherwise deemed appropriate by the court.

(c)  Penalty for undesignated violations.--A person who violates any provision of this title for which a particular penalty is not designated commits:

(1)  A misdemeanor of the second degree if the violation involves an endangered or threatened species and no more severe penalty is fixed.

(2)  A summary offense of the fifth degree for any other violation.

(d)  Enhanced penalties for certain violations.--If applicable, one or more of the following may apply to certain offenses:

(1)  An additional fine of one and one-half times the amount of the applicable fine may be imposed when the offense is a second or subsequent offense within a seven-year period or during the same criminal episode and no penalties for second or subsequent offenses are prescribed for the violation under this title.

(2)  An additional fine of $500 may be imposed when the offense involves the unlawful taking of big game or threatened or endangered species and a witness report was instrumental in securing a successful conviction. Any additional fines imposed under this paragraph shall be directed to the commission to compensate any witness whose report directly results in a successful conviction. If applicable, each witness, up to a maximum of two, shall be compensated $250 for each additional $500 imposed.

(e)  Installment payment of fines.--Upon a plea and proof that person is unable to pay any fine and costs imposed under this title, a court may, in accordance with 42 Pa.C.S. § 9758 (relating to fine), permit installment payments it considers appropriate to the circumstances of the person, in which case its order shall specify when each installment payment is due.

(f)  Nonpayment of fines and costs.--Unless otherwise provided in this title, each person who fails to pay any fines and costs imposed may, after a hearing before a magisterial district judge, be imprisoned until the fines and costs are paid in full. The court may imprison the person for a number of days equal to one day for each $40 of the unpaid balance of the  fines and costs not to exceed six months.

(g)  Adjudication alternative program inapplicable.--The provisions of 42 Pa.C.S. § 1520 (relating to adjudication alternative program) shall not be applied as an adjudication alternative for any violation or offense under this title.

(h)  Separate offenses.--Where game or wildlife is unlawfully taken, killed, wounded, possessed, transported, purchased, concealed or sold, each bird or animal or part thereof involved in the violation constitutes a separate offense.

(i)  Replacement costs.--In addition to the fines and costs imposed for violations pursuant to subsection (b), the costs incurred by the commission for the replacement of the species involved in the violation shall be assessed by the magisterial district judge in such amount as is fixed by regulation of the commission. Replacement costs shall only be assessed for violations relating to threatened or endangered species of North American game or wildlife and such other species of Pennsylvania game or wildlife as designated by the commission.

(j)  Title 18 inapplicable.--Title 18 (relating to crimes and offenses) is inapplicable to this title insofar as it relates to:

(1)  intent, willfulness of conduct or fines and imprisonment for convictions of summary offenses and misdemeanors; or

(2)  criminal records under 18 Pa.C.S. Ch. 91 (relating to criminal history record information) for misdemeanors under section 2522(b)(1) (relating to shooting at or causing injury to human beings).

(k)  Impact on other laws.--A felony under this title shall not be deemed to constitute a felony for the purpose of any other law relating to disqualification from employment, loss of suffrage or for any other purpose.

(Dec. 19, 1996, P.L.1442, No.184, eff. 60 days; Dec. 21, 1998, P.L.1274, No.166, eff. July 1, 1999; Dec. 30, 2003, P.L.436, No.63, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; July 9, 2010, P.L.387, No.54, 60 days; Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (a).

2010 Amendment.  See section 6 of Act 54 in the appendix to this title for special provisions relating to public notice.

Cross References.  Section 925 is referred to in section 2510 of this title; section 2703 of Title 3 (Agriculture).



Section 926 - Acknowledgment of guilt and receipt for payment



Section 927 - Disposition of fines and penalties

§ 927.  Disposition of fines and penalties.

(a)  General rule.--Fines recovered in all cases shall be deposited in the Game Fund in accordance with regulations promulgated by the commission.

(b)  Penalty.--A person failing to forward fines in accordance with this section commits a misdemeanor.

(Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (b).



Section 928 - Disposition of seized property



Section 929 - Revocation, suspension or denial of license, permit or registration

§ 929.  Revocation, suspension or denial of license, permit or registration.

(a)  General rule.--Except as otherwise provided in this title, any hunting or furtaking license, special license or permit or registration granted under the authority of this title may be denied, revoked or suspended by the commission when the holder of the license, permit or registration is convicted of an offense under this title or has acted contrary to the intent of the registration or permit, with each offense constituting a separate violation subject to separate revocation. The commission may refuse to grant to that person any permit or registration and may deny any privilege granted by these documents for a period not exceeding five years unless otherwise provided in this title.

(a.1)  Remedial hunter education course.--A person whose privilege to hunt with or without a license anywhere in this Commonwealth is revoked or suspended under a provision of this title requiring mandatory revocation or suspension shall, in order to obtain restoration, present evidence of the successful completion of a remedial hunter education course as provided by the director and approved by the commission prior to obtaining a license. This course may be taken no earlier than three months prior to the end of the period of revocation. The commission shall promulgate regulations establishing the curriculum, administration and any associated fees of such a remedial course, which fees shall bear a reasonable relationship to the costs of providing the course and the course materials.

(a.2)  Vision examination and drug and alcohol education program.--A person whose privilege to hunt with or without a license anywhere in this Commonwealth is revoked or suspended under section 2522(c) (relating to shooting at or causing injury to human beings), in order to obtain restoration, shall present evidence of having taken a vision examination under section 2522(c) and, if required by the commission, present evidence of having successfully completed an alcohol and drug education program under section 2522(h).

(b)  Regulations.--The commission may promulgate regulations specifying the procedures to be followed in denying, revoking or suspending any hunting and furtaking privileges, licenses, permits and registrations granted under the provisions of this title.

(Dec. 19, 1996, P.L.1442, No.184, eff. 60 days; Dec. 20, 2000, P.L.783, No.111, eff. July 1, 2001; Dec. 30, 2003, P.L.436, No.63, eff. 60 days; July 9, 2010, P.L.387, No.54, eff. 60 days)

2010 Amendment.  Act 54 amended subsecs. (a) and (b). See section 6 of Act 54 in the appendix to this title for special provisions relating to public notice.



Section 930 - Suspension of privileges pending payment of penalties



Section 931 - Disposition of nonresident offenders



Section 932 - Determination of second or subsequent offenses






Chapter 21 - Game or Wildlife Protection

Section 2101 - Administration of title



Section 2102 - Regulations



Section 2103 - Applicability of Federal laws



Section 2121 - Killing game or wildlife to protect property



Section 2122 - Report to commission officer



Section 2123 - Safekeeping edible carcass pending disposition



Section 2124 - Retention of edible carcass for food



Section 2125 - Surrender of carcass to commission officer



Section 2126 - Unlawful activities



Section 2141 - Killing game or wildlife to protect person

SUBCHAPTER C

DESTRUCTION OF GAME OR WILDLIFE IN SELF-DEFENSE

Sec.

2141.  Killing game or wildlife to protect person.

Cross References.  Subchapter C is referred to in section 2141 of this title.

§ 2141.  Killing game or wildlife to protect person.

(a)  General rule.--It is unlawful for a person to kill any game or wildlife as a means of protection unless it is clearly evident from all the facts that a human is endangered to a degree that the immediate destruction of the game or wildlife is necessary.

(b)  Report, safekeeping and investigation.--A person killing any game or wildlife under this subchapter shall report the event to an officer as soon as possible following the incident but in no case later than 24 hours, provide for safekeeping of the game or wildlife intact at the place where it was killed and be available for interview by the officer. The person killing the game or wildlife shall answer, without evasion, any pertinent questions of the officer making the investigation.

(c)  Exoneration.--At the conclusion of any investigation when any game or wildlife is allegedly killed as protection to a person, the officer may exonerate the person for the otherwise unlawful killing of the game or wildlife. In all cases the officer shall seize and dispose of the game or wildlife as required by this title or upon instructions of the director.

(d)  Prosecution.--Any officer making an investigation when game or wildlife was allegedly killed as a protection to a person shall proceed with prosecution as though the game or wildlife was unlawfully killed if the officer is dissatisfied with the explanation of the person killing the game or wildlife or if the physical facts of the killing do not support and sustain the facts alleged by the person killing the game or wildlife.

(e)  Penalties.--A violation of this section relating to:

(1)  Threatened or endangered species is a misdemeanor.

(2)  Elk or bear is a summary offense of the first degree.

(3)  Deer is a summary offense of the second degree.

(4)  Bobcat or otter is a summary offense of the third degree.

(5)  Wild turkey or beaver is a summary offense of the fourth degree.

(6)  Any other game or wildlife is a summary offense of the fifth degree.

(Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (e)(1).



Section 2161 - Commonwealth actions for damage to game or wildlife

SUBCHAPTER D

PROTECTION OF GAME OR WILDLIFE

Sec.

2161.  Commonwealth actions for damage to game or wildlife.

2162.  Disturbance of game or wildlife.

2163.  Unlawful importation of game or wildlife.

2164.  Unlawful taking and possession of protected birds.

2165.  Possession or interference with active nests or eggs of birds.

2166.  Unlawful sale of protected birds and plumage.

2167.  Endangered or threatened species.

§ 2161.  Commonwealth actions for damage to game or wildlife.

(a)  Declaration of policy.--The Commonwealth has sufficient interest in game or wildlife living in a free state to give it standing, through its authorized agents, to recover compensatory and punitive damages in a civil action against any person who kills any game or wildlife or who damages any game or wildlife habitat. The proprietary ownership, jurisdiction and control of game or wildlife living free in nature is vested in the Commonwealth by virtue of the continued expenditure of its funds and its efforts to protect, propagate, manage and preserve the game or wildlife population as a renewable natural resource of this Commonwealth.

(b)  General rule.--The commission, as the agency of the Commonwealth authorized to regulate, protect, propagate, manage and preserve game or wildlife, may, in addition to the penalties provided in this title, bring civil actions on behalf of the Commonwealth for compensatory and punitive damages for any game or wildlife killed or any game or wildlife habitat injured or destroyed. In determining the value of game or wildlife killed or habitat injured or destroyed, the commission may consider all factors that give value to the game or wildlife or habitat. These factors may include, but need not be limited to, the commercial resale value, the replacement costs or the recreational value of observing, hunting or furtaking. In addition, the commission may recover the costs of gathering the evidence, including expert testimony, in any civil action brought under this section where the defendant is found liable for damages.

(c)  Concurrent authority.--The commission shall have concurrent authority to enforce the act of November 26, 1978 (P.L.1375, No.325), known as the Dam Safety and Encroachments Act, and the regulations thereto, with respect to encroachments and water obstructions only if a violation would, in the opinion of the commission, negatively impact upon a swamp, marsh or wetland. Notwithstanding the provisions of section 26, in the event the commission shall bring a civil action suit pursuant to section 21 or a criminal proceeding pursuant to section 22 of the Dam Safety and Encroachments Act, any moneys recovered by the commission shall be deposited in the Game Fund instead of the Dams and Encroachments Fund.

(d)  Exemptions.--Nothing in this section shall be construed to include normal or accepted practices which have been conducted within guidelines set forth by the State or Federal agency having jurisdiction over such actions or any activities arising from lawful activity by other land uses, including farming, mining, oil and gas drilling, habitat management practices, forestry practices, recreation or real estate development.



Section 2162 - Disturbance of game or wildlife



Section 2163 - Unlawful importation of game or wildlife

§ 2163.  Unlawful importation of game or wildlife.

(a)  General rule.--It is unlawful for any person to bring or, in any manner, to have transported into this Commonwealth from any other state or nation, any living game or wildlife or the eggs of any bird, the importation of which is prohibited by the commission or under the provisions of any Federal law, or to release within this Commonwealth any game or wildlife reared in captivity or in a domestic state, the importation of which is prohibited.

(b)  Further restrictions.--It is unlawful to bring into, sell or possess any game or wildlife or the eggs of any bird or to release within this Commonwealth, for any purpose, imported game or wildlife or game or wildlife reared in captivity or in a domestic state in this Commonwealth contrary to any regulations the commission promulgates to safeguard the native game or wildlife of this Commonwealth.

(c)  Penalties.--

(1)  Except for endangered or threatened species, a person importing, selling, releasing or possessing game or wildlife or the eggs of any bird contrary to any of the provisions of this section, or causing them to be released or imported, commits a summary offense of the fifth degree. Each bird, egg or animal involved in a violation constitutes a separate offense.

(2)  A violation of this section relating to any endangered or threatened species is a misdemeanor. Each bird, egg or game or wildlife involved in the violation constitutes a separate offense.

(d)  Contraband.--Any game or wildlife or egg possessed by any person contrary to this section is contraband.

(Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (c)(2).



Section 2164 - Unlawful taking and possession of protected birds

§ 2164.  Unlawful taking and possession of protected birds.

(a)  General rule.--Except as otherwise provided in this title, it is unlawful for any person at any time to kill or attempt or conspire to kill or take or attempt, assist, aid or abet in the taking of any protected birds or possess protected birds, or any part thereof.

(b)  Hawks, falcons or owls.--It is lawful for protected hawks, falcons or owls to be taken and possessed for use in falconry. Protected hawks, falcons or owls shall not be bought, sold or bartered, or offered for sale or barter, or held in possession for sale or barter.

(c)  Mounting or retention in possession.--Except pursuant to a permit issued by the commission, no protected bird or part thereof shall be mounted or retained in possession.

(d)  Penalties.--

(1)  A violation of this section is a summary offense of the fifth degree for each protected bird or part thereof.

(2)  A violation of this section relating to birds which are listed as threatened or endangered is, in addition to any other penalties, a misdemeanor.

(e)  Contraband.--Any game or wildlife or egg possessed by any person contrary to this section is contraband.

(Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (d)(2).



Section 2165 - Possession or interference with active nests or eggs of birds

§ 2165.  Possession or interference with active nests or eggs of birds.

(a)  General rule.--Except as otherwise provided in this title, it is unlawful for any person to take or have in possession or under control either the active nest or any egg of any game bird or protected bird or to interfere with or destroy the active nest or egg.

(b)  Penalties.--

(1)  A violation of this section is a summary offense of the fifth degree for each active nest or egg possessed or interfered with.

(2)  A violation of this section relating to birds which are listed as threatened or endangered is, in addition to any other penalties, a misdemeanor for each active nest or egg possessed.

(c)  Contraband.--Any active nest or egg possessed by any person contrary to this section is contraband.

(Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (b)(2).



Section 2166 - Unlawful sale of protected birds and plumage

§ 2166.  Unlawful sale of protected birds and plumage.

(a)  General rule.--Except as otherwise provided in this title, it is unlawful for any person, acting either for personal interest or as the agent or representative of another, to have any protected bird or any bird which belongs to the same family as those protected birds found in a wild state in this Commonwealth or is similar in appearance to any native protected bird, the eggs or any part from such birds, in possession or under control for the purpose of sale or barter, or to offer or expose them for sale or barter, or to transport, ship or remove, or attempt to transport, ship or remove, from this Commonwealth, for any purpose, any such bird, either living or dead, or the eggs or any part thereof.

(b)  Penalties.--

(1)  A violation of this section is a summary offense of the fourth degree for each bird or part thereof.

(2)  A violation of this section relating to birds which are listed as threatened or endangered is, in addition to any other penalties, a misdemeanor for each bird or part thereof.

(c)  Contraband.--Any protected bird or any egg or any part thereof possessed contrary to this section is contraband.

(Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (b)(2).



Section 2167 - Endangered or threatened species






Chapter 23 - Hunting and Furtaking

Section 2301 - Prima facie evidence of hunting

CHAPTER 23

HUNTING AND FURTAKING

Subchapter

A.  General Provisions

B.  Hunting Big Game

C.  Hunting Small Game

D.  Furtaking Regulations

E.  Dogs Pursuing Game or Wildlife

Enactment.  Chapter 23 was added July 8, 1986, P.L.442, No.93, effective July 1, 1987.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2301.  Prima facie evidence of hunting.

2302.  Interference with lawful taking of wildlife or other activities permitted by this title prohibited.

2303.  Hunting on Sunday prohibited.

2304.  Ownership of carcass of game or wildlife.

2305.  Retrieval and disposition of killed or wounded game or wildlife.

2306.  Killing game or wildlife by mistake.

2307.  Unlawful taking or possession of game or wildlife.

2308.  Unlawful devices and methods.

2309.  Unlawful removal of game or wildlife from place of refuge.

2310.  Unlawful use of lights while hunting.

2311.  Restrictions on recreational spotlighting.

2312.  Buying and selling game.

2313.  Investigation and seizure of game or wildlife.

2314.  Trespass on private property while hunting.

§ 2301.  Prima facie evidence of hunting.

(a)  General rule.--For the purpose of this title, any one of the following acts shall constitute prima facie evidence of hunting:

(1)  Possession of any firearm, bow and arrow, raptor, trap or other device of any description usable for the purpose of hunting or taking game or wildlife.

(2)  Possession of the carcass or any part or parts of any game or wildlife.

(3)  Pursuing game or wildlife in any manner prohibited by this title or commission regulation.

(b)  Lawful cooperation or assistance.--Notwithstanding any other provision of this title to the contrary, any person who has lawfully taken the bag or season limit for a particular species of game or wildlife or any person who meets the requirements of section 2701(c) (relating to license requirements) may aid, assist, abet or cooperate in any manner specified by this title or commission regulations with another person who is engaged in any lawful activity permitted by this title or the regulations of the commission.

(June 28, 2004, P.L.452, No.48, eff. imd.)

2004 Amendment.  Act 48 amended subsec. (b).

Cross References.  Section 2301 is referred to in section 2325 of this title.



Section 2302 - Interference with lawful taking of wildlife or other activities permitted by this title prohibited

§ 2302.  Interference with lawful taking of wildlife or other activities permitted by this title prohibited.

(a)  General rule.--Except as otherwise provided in this title, it is unlawful for another person at the location where the activity is taking place to intentionally obstruct or interfere with the lawful taking of wildlife or other activities permitted by this title.

(a.1)  Activities which violate section.--A person violates this section when he intentionally or knowingly:

(1)  drives or disturbs wildlife for the purpose of disrupting the lawful taking of wildlife where another person is engaged in the process of lawfully taking wildlife or other permitted activities;

(2)  blocks, impedes or otherwise harasses another person who is engaged in the process of lawfully taking wildlife or other permitted activities;

(3)  uses natural or artificial visual, aural, olfactory or physical stimuli to affect wildlife behavior in order to hinder or prevent the lawful taking of wildlife or other permitted activities;

(4)  creates or erects barriers with the intent to deny ingress or egress to areas where the lawful taking of wildlife or other permitted activities may occur;

(5)  interjects himself into the line of fire;

(6)  affects the condition or placement of personal or public property intended for use in the lawful taking of wildlife or other permitted activities in order to impair its usefulness or prevent its use;

(7)  enters or remains upon public lands or upon private lands without permission of the owner or their agent, with intent to violate this section; or

(8)  fails to obey the order of any officer whose duty it is to enforce any of the laws of this Commonwealth where such officer observes any conduct which violates this section or has reasonable grounds to believe that any person intends to engage in such conduct.

(b)  Enforcement and recovery of damages.--The commission or any person who is lawfully engaged in the taking, hunting or trapping of game or wildlife who is directly affected by a violation of this section may bring an action to restrain conduct declared unlawful in this section and to recover damages.

(c)  Exceptions.--The conduct declared unlawful in this section does not include any activities arising from lawful activity by other land uses, including farming, mining, forestry practices, recreation or any other activities when it is evident that such activities are not intended to violate this section.

(d)  Penalties.--A violation of this section is a summary offense of the second degree.

(May 28, 1992, P.L.262, No.45, eff. July 1, 1992)



Section 2303 - Hunting on Sunday prohibited



Section 2304 - Ownership of carcass of game or wildlife



Section 2305 - Retrieval and disposition of killed or wounded game or wildlife

§ 2305.  Retrieval and disposition of killed or wounded game or wildlife.

(a)  General rule.--It is unlawful for any person who kills or wounds any game or wildlife while engaged in any activities permitted by this title to refuse or neglect to make a reasonable effort to retrieve, retain or lawfully dispose of such game or wildlife.

(b)  Penalty.--A violation of this section is a summary offense of the fourth degree.



Section 2306 - Killing game or wildlife by mistake

§ 2306.  Killing game or wildlife by mistake.

(a)  General rule.--Any person who, while hunting or trapping for game or wildlife which may be lawfully taken, by accident or mistake kills or attempts to kill any game or wildlife other than bears, elk or threatened or endangered species, contrary to the provisions of this title, shall pay restitution pursuant to subsection (b) to an officer of the commission.

(b)  Restitution.--Restitution for killing or an attempted killing by accident or mistake shall be as follows:

(1)  Each deer - $25.

(2)  Each turkey - $20.

(3)  Each other wild bird or wild animal, other than a bear, elk or an endangered or threatened species - $15.

(c)  Procedural requirements.--Any person claiming a mistake kill or attempted kill of game or wildlife pursuant to this section shall:

(1)  Immediately remove all of the entrails of any edible game or wildlife and, if big game, tag the animal in the manner prescribed under section 2323 (relating to tagging and reporting big game kills).

(2)  Within 24 hours after the killing or attempted killing, report the same to the appropriate commission regional office by telephone or electronic communication.

(3)  Within 24 hours after the killing or attempted killing, deliver the entire carcass, less entrails, to any commission officer in the county in which killed for disposition and provide a written, sworn statement to the commission officer explaining when, where and how the accident or mistake occurred.

(4)  Within ten days after the killing or attempted killing, provide the commission officer full payment of restitution.

(July 9, 2010, P.L.387, No.54, eff. 60 days)

2010 Amendment.  See section 6 of Act 54 in the appendix to this title for special provisions relating to public notice.



Section 2307 - Unlawful taking or possession of game or wildlife

§ 2307.  Unlawful taking or possession of game or wildlife.

(a)  General rule.--It is unlawful for any person to aid, abet, attempt or conspire to hunt for or take or possess, use, transport or conceal any game or wildlife unlawfully taken or not properly marked or any part thereof, or to hunt for, trap, take, kill, transport, conceal, possess or use any game or wildlife contrary to the provisions of this title.

(b)  Hunting before and after lawful hunting hours.--It is unlawful for any person to take, injure, kill, possess or transport or knowingly aid, abet, assist, attempt or conspire in any manner to take, injure, kill, possess or transport any game or wildlife or any part thereof which was taken within 30 minutes prior to the commencement of lawful hunting hours or within 30 minutes after the cessation of lawful hunting hours.

(c)  Wild birds and wild animals taken outside Commonwealth.--Nothing in this title shall prohibit the possession, at any time, of wild birds or wild animals lawfully taken outside of this Commonwealth which are tagged and marked in accordance with the laws of the state or nation where the wild birds or wild animals were taken. It is unlawful to transport or possess wild birds or wild animals from another state or nation which have been unlawfully taken, killed or exported.

(d)  Exceptions.--This section shall not apply to:

(1)  Authorized individuals who euthanize critically injured game or wildlife, which shall be permitted when it is reasonable to believe that the chance of survival of the injured game or wildlife is minimal or the injured game or wildlife poses a threat to human safety.

(2)  Individuals who find and retain for their own use any deer or elk antler which is shed through natural causes. This paragraph shall not be construed to permit any individual possessing a shed antler to sell, barter or trade or to offer to sell, barter or trade any shed antler.

(e)  Penalties.--A violation of this section relating to:

(1)  Threatened or endangered species is a misdemeanor of the second degree.

(2)  Elk or bear is a summary offense of the first degree.

(3)  Deer is a summary offense of the second degree.

(3.1)  (Deleted by amendment).

(4)  Bobcat or otter is a summary offense of the third degree.

(5)  Wild turkey or beaver is a summary offense of the fourth degree.

(6)  Any other game or wildlife is a summary offense of the fifth degree.

(f)  Definition.--As used in this section, the term "authorized individual" means any person who:

(1)  Has 18 Pa.C.S. (relating to crimes and offenses) enforcement powers.

(2)  Is a currently employed waterways conservation officer or deputy waterways conservation officer.

(3)  Is a currently employed wildlife conservation officer or deputy wildlife conservation officer.

(4)  Is a currently employed State park ranger or a State forest ranger.

(5)  Is a veterinarian licensed to practice in the United States.

(Dec. 21, 1998, P.L.1274, No.166, eff. imd.; Dec. 20, 2000, P.L.783, No.111, eff. imd.; Dec. 20, 2000, P.L.937, No.125, eff. imd.; Dec. 13, 2001, P.L.897, No.98, eff. imd.; Dec. 30, 2003, P.L.436, No.63, eff. 60 days; July 9, 2010, P.L.387, No.54, eff. 60 days)

2010 Amendment.  Act 54 amended subsecs. (b) and (e). See section 6 of Act 54 in the appendix to this title for special provisions relating to public notice.

2001 Amendment.  Act 98 amended subsec. (d).

1998 Amendment.  Act 166 amended subsecs. (b) and (d) and added subsecs. (e) and (f).

Cross References.  Section 2307 is referred to in section 2102 of this title.



Section 2308 - Unlawful devices and methods



Section 2309 - Unlawful removal of game or wildlife from place of refuge



Section 2310 - Unlawful use of lights while hunting



Section 2311 - Restrictions on recreational spotlighting



Section 2312 - Buying and selling game



Section 2313 - Investigation and seizure of game or wildlife



Section 2314 - Trespass on private property while hunting



Section 2321 - Unlawful killing or taking of big game



Section 2322 - Prohibited devices and methods



Section 2323 - Tagging and reporting big game kills



Section 2324 - Roster of parties hunting big game



Section 2325 - Cooperation after lawfully killing big game



Section 2326 - Excess kill of big game



Section 2327 - Subsequent kill if big game unfit for human consumption

§ 2327.  Subsequent kill if big game unfit for human consumption.

Any person who legally kills any big game and discovers that the flesh of the big game was unfit for human consumption at the time of killing shall, within 12 hours following the discovery, deliver the entire carcass, less entrails, but including the head and hide, to any commission officer who, being satisfied that the big game was unfit for human consumption at the time killed, shall issue a written authorization to the person to kill a second animal or bird of the same species during the unexpired portion of the season for that species.



Section 2328 - Shipping or transporting big game



Section 2329 - Additional penalty for poaching (Repealed)

§ 2329.  Additional penalty for poaching (Repealed).

2010 Repeal.  Section 2329 was repealed July 9, 2010, P.L.387, No.54, effective in 60 days.



Section 2341 - Possession and transportation of small game



Section 2361 - Unlawful acts concerning taking of furbearers



Section 2362 - Permitted acts



Section 2363 - Trapping exception for certain persons



Section 2364 - Penalties



Section 2381 - Dogs pursuing, injuring or killing game or wildlife



Section 2382 - Training dogs on small game



Section 2383 - Dogs pursuing, injuring or killing big game



Section 2384 - Declaring dogs public nuisances



Section 2385 - Destruction of dogs declared public nuisances



Section 2386 - Penalties






Chapter 25 - Protection of Property and Persons

Section 2501 - Hunting or furtaking prohibited while under influence of alcohol or controlled substance

CHAPTER 25

PROTECTION OF PROPERTY AND PERSONS

Subchapter

A.  Protection of Property

B.  Protection of Persons

Enactment.  Chapter 25 was added July 8, 1986, P.L.442, No.93, effective July 1, 1987.

SUBCHAPTER A

PROTECTION OF PROPERTY

Sec.

2501.  Hunting or furtaking prohibited while under influence of alcohol or controlled substance.

2502.  Chemical test to determine amount of alcohol.

2503.  Loaded firearms in vehicles.

2504.  Shooting on or across highways.

2505.  Safety zones.

2506.  Prohibitions within burial grounds.

2507.  Restrictions on shooting.

2508.  Protection of institutions, parks and resorts.

2509.  Damage to property.

2510.  Littering and restrictions on vehicles.

2511.  Damage to trees.

2512.  Unlawful acts on commission lands or waters.

§ 2501.  Hunting or furtaking prohibited while under influence of alcohol or controlled substance.

(a)  General rule.--It is unlawful to hunt or take game, furbearers or wildlife or aid, abet, assist or conspire to hunt or take game, furbearers or wildlife anywhere in this Commonwealth while in possession of a firearm of any kind or a bow and arrow if:

(1)  under the influence of alcohol to a degree which renders the person incapable of safe hunting or furtaking;

(2)  under the influence of any controlled substance, as defined by the laws of this Commonwealth and rules and regulations promulgated thereunder, to a degree which renders the person incapable of safe hunting or furtaking;

(3)  under the combined influence of alcohol and a controlled substance to a degree which renders the person incapable of safe hunting or furtaking;

(4)  the amount of alcohol by weight in the blood of:

(i)  an adult is 0.10% or greater; or

(ii)  a minor is 0.02% or greater.

(a.1)  Prima facie evidence.--

(1)  It is prima facie evidence that:

(i)  an adult had 0.10% or more by weight of alcohol in his or her blood at the time of hunting or taking of game, furbearers or wildlife or the aiding, abetting, assisting or conspiring to hunt or take game, furbearers or wildlife if the amount of alcohol by weight in the blood of the person is equal to or greater than 0.10% at the time a chemical test is performed on a sample of the person's breath, blood or urine; or

(ii)  a minor had 0.02% or more by weight of alcohol in his or her blood at the time of hunting or taking of game, furbearers or wildlife or the aiding, abetting, assisting or conspiring to hunt or take game, furbearers or wildlife if the amount of alcohol by weight in the blood of the minor is equal to or greater than 0.02% at the time a chemical test is performed on a sample of the minor's breath, blood or urine.

(2)  For the purpose of this section, the chemical test of the sample of the person's or minor's breath, blood or urine shall be from a sample obtained:

(i)  within three hours after the person or minor hunted or took game, furbearers or wildlife or aided, abetted, assisted or conspired to hunt or take game, furbearers or wildlife; or

(ii)  within a reasonable additional time after the person or minor hunted or took game, furbearers or wildlife or aided, abetted, assisted or conspired to hunt or take game, furbearers or wildlife if the circumstances of the incident prevented collecting the sample within three hours.

(a.2)  Legal use no defense.--The fact that any person charged with violating this section is or has been legally entitled to use alcohol or controlled substances is not a defense to a charge of violating this section.

(a.3)  Exception.--A person who is furtaking shall not be deemed in violation of subsection (a) if that person is not in possession of a firearm.

(b)  Penalty.--A violation of the provisions of this section shall be a misdemeanor. In addition to any penalty, the violator shall be denied the right to hunt or trap in this Commonwealth, with or without a license, for a period of one year.

(c)  Definition.--As used in this section, the term "controlled substance" shall have the meaning ascribed to it by the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(Dec. 19, 1996, P.L.1442, No.184, eff. 60 days; Oct. 24, 2012, P.L.1205, No.150, eff. 60 days)

2012 Amendment.  Act 150 amended subsec. (b).

Cross References.  Section 2501 is referred to in sections 2502, 2741 of this title.



Section 2502 - Chemical test to determine amount of alcohol



Section 2503 - Loaded firearms in vehicles



Section 2504 - Shooting on or across highways



Section 2505 - Safety zones



Section 2506 - Prohibitions within burial grounds



Section 2507 - Restrictions on shooting



Section 2508 - Protection of institutions, parks and resorts



Section 2509 - Damage to property



Section 2510 - Littering and restrictions on vehicles



Section 2511 - Damage to trees



Section 2512 - Unlawful acts on commission lands or waters



Section 2521 - Incident reports



Section 2522 - Shooting at or causing injury to human beings



Section 2523 - Rendering assistance after incidents



Section 2524 - Protective material required



Section 2525 - Possession of firearm for protection of self or others






Chapter 27 - Hunting and Furtaking Licenses

Section 2701 - License requirements



Section 2702 - Residents



Section 2703 - Nonresidents



Section 2704 - Eligibility for license



Section 2705 - Classes of licenses



Section 2706 - Resident license and fee exemptions

§ 2706.  Resident license and fee exemptions.

(a)  Agricultural lands.--Unless the privilege to hunt or take furbearers has been denied, any person domiciled within this Commonwealth who has reached their 12th birthday and attained accreditation as provided in section 2704 (relating to eligibility for license) and, as a primary means of gaining a livelihood, is regularly and continuously engaged in cultivating the soil for general farm crop purposes, commercial truck growing, commercial orchards or commercial nurseries, as either the owner, lessee or tenant of these lands, or as a member of the family or household, or regularly hired help of the owner, lessee or tenant, shall be eligible to hunt and take furbearers on these lands, including the woodlands connected therewith and operated as a part thereof, without a hunter's or furtaker's license as required in this title. Any of these persons may hunt or take furbearers on detached land which is operated under written lease as a part of the same farm and is within ten air miles of the home farm. Any person eligible to hunt or take furbearers on these lands without securing the required license may also, by and with the written consent of the owner or lessee thereof, hunt or take game or wildlife upon any lands other than those publicly owned which lie immediately adjacent to and are connected with the lands upon which these persons may lawfully hunt or take game or wildlife without securing a license.

(b)  Disabled veterans.--

(1)  Any resident disabled veteran of any war or armed conflict whose physical disability consists of the loss of one or more limbs, or the loss of the use of one or more limbs, or whose physical disability is considered total and who meets all other qualifications of this title and is otherwise mentally and physically fit, shall be issued a regular hunting or furtaking license upon application to any county treasurer, without the payment of the license cost, if that person is domiciled in this Commonwealth.

(2)  The application for the issuance of this license shall, in addition to the other information required by the director, contain a statement that the applicant is a war or armed conflict veteran and that his physical disability was service incurred.

(3)  The applicant shall produce the applicant's discharge papers and a Department of Veterans Affairs disability certification to the effect that the applicant suffers total physical disability.

(4)  If a disabled veteran who qualifies for issuance of a license under this subsection presents documentation to show that the qualifying disability is permanent, the county treasurer shall issue the disabled veteran a lifetime hunting or furtaking license.

(5)  In a county where there is no county treasurer by virtue of a home rule charter or optional plan of government, the county official who performs the functions of a county treasurer and who has been designated an issuing agent by the commission shall issue licenses under this subsection.

(b.1)  Prisoners of war.--A former prisoner of war shall be entitled to purchase a resident hunting license at the cost of $1 plus the current issuing fee upon application to the commission. An application under this subsection shall contain the same information as is required for other resident hunting license applications. As used in this subsection, the term "former prisoner of war" means an individual who was imprisoned by enemy forces while in the service of the armed forces of the United States as certified by the appropriate branch of the armed forces of the United States.

(c)  Landowner antlerless deer license.--Eligible landowners who own 50 or more contiguous acres of land within any county where the landowners desire to hunt antlerless deer shall be entitled to obtain one antlerless deer license for that county, at the prescribed fee, issued to one and only one person whose name appears on the deed. These antlerless deer licenses shall be allocated in advance of their availability to the general public from the quota established by the commission for the county where the land is situated to landowners who meet all of the following requirements:

(1)  The 50 or more contiguous acres of land are owned by a natural person individually or as tenants by the entirety, or by a corporation of four or fewer shareholders, or by tenants in common of four or fewer natural persons.

(2)  The 50 or more contiguous acres of land are open to public hunting and trapping and shall remain open to hunting and trapping during the hunting license year for which the antlerless deer license is issued.

(3)  The applicant for an antlerless deer license shall furnish proof of ownership of 50 or more contiguous acres of land to the county treasurer within the county where the land is situated.

(d)  Owners or possessors of land open to public hunting.--A resident owner or possessor of land, comprising greater than 80 contiguous acres farmed under a conservation plan which does not conflict with the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, and which meets the requirements of 25 Pa. Code Ch. 102 (relating to erosion control), shall, if he permits public hunting as evidenced by enrollment in a Cooperative Public Access Program, be entitled to purchase a Landowners Hunting License at the cost of $3 plus the current issuing fee. The 80-acre requirement shall be exclusive of safety zones in excess of 20% of the total acreage. The license shall be issued to the owner or possessor or an immediate family member of either the owner or possessor living in the same household so designated by the owner or possessor in the case of a single owner or possessor and to the individual so designated in the case of more than one owner or possessor. No person shall be issued a hunting license under this subsection unless the person is 12 years of age or older, has met the requirements prescribed in section 2704 and has not been denied the privilege to hunt. A person entitled to receive a hunting license under this subsection shall certify to the commission in the form and manner prescribed by the commission that the land tract he owns or possesses is presently in his ownership or possession.

(e)  Military personnel hunting licenses.--Resident military personnel hunting licenses shall be issued by the commission, county treasurer or issuing agent to persons who satisfy all of the following requirements:

(1)  Are residents of this Commonwealth.

(2)  Are on active and full-time duty in the United States Armed Forces.

(3)  Are assigned to a facility outside this Commonwealth.

(4)  Are on temporary leave in this Commonwealth.

Such persons shall comply with the regulations of the commission.

(f)  Pennsylvania National Guard hunting licenses.--

(1)  Pennsylvania National Guard hunting licenses shall be issued by the commission, county treasurer or issuing agent to any person otherwise eligible for a resident hunting license in this Commonwealth who provides documentation that within the previous 24 months the person was deployed overseas as a member of the Pennsylvania Army National Guard or Air National Guard on active Federal service for a period of 60 consecutive days or more or was released early from such service because of an injury or disease incurred in the line of duty. Only one Pennsylvania National Guard hunting license under this subsection may be issued for each qualifying deployment of a person applying for the license.

(2)  The commission may promulgate regulations to implement this subsection.

(g)  Reserve component of armed forces hunting licenses.--

(1)  Reserve component of the armed forces hunting licenses shall be issued by the commission, county treasurer or issuing agent to any person otherwise eligible for a resident hunting license in this Commonwealth who provides documentation that within the previous 24 months the person was deployed overseas as a member of the reserve component of the armed forces pursuant to 51 Pa.C.S. § 7301 (relating to definitions) for a period of 60 consecutive days or more or was released early from service because of an injury or disease incurred in the line of duty. Only one hunting license under this subsection may be issued for each qualifying deployment of a person applying for the license.

(2)  The commission may promulgate regulations to implement this subsection.

(Dec. 17, 1990, P.L.687, No.170, eff. July 1, 1991; Dec. 19, 1996, P.L.1442, No.184, eff. July 1, 1997; Dec. 30, 2003, P.L.436, No.63, eff. July 1, 2004; July 5, 2005, P.L.55, No.19, eff. imd.; July 5, 2005, P.L.56, No.20, eff. imd.; July 7, 2011, P.L.283, No.64, eff. 60 days; June 13, 2012, P.L.637, No.64, eff. imd.)

2012 Amendment.  Act 64 amended subsecs. (f)(1) and (g)(1).

2011 Amendment.  Act 64 amended subsecs. (e), (f) and (g).

2005 Amendments.  Act 19 added subsec. (b.1) and Act 20 added subsecs. (f) and (g).

1996 Amendment.  Act 184 amended subsec. (b).

1990 Amendment.  Act 170 added subsec. (d).

Cross References.  Section 2706 is referred to in sections 2701, 2704, 2705, 2709 of this title.



Section 2706.1 - Complimentary nonresident licenses



Section 2706.2 - Elk hunting licenses



Section 2707 - License periods



Section 2708 - Application requirements



Section 2709 - License costs and fees



Section 2710 - Replacement of lost licenses



Section 2711 - Unlawful acts concerning licenses

§ 2711.  Unlawful acts concerning licenses.

(a)  General rule.--Except as otherwise provided in this title, it is unlawful for any person to:

(1)  Hunt or take any game or wildlife by any means or manner or device, including the use of dogs, without first securing and personally signing the required license. The required license must be carried on person when hunting, furtaking or taking any game or wildlife within this Commonwealth.

(2)  Procure a license in a name other than the person's legal name, furnish an address other than his legal place of residence and domicile or make any false or misleading statement whatsoever in securing a license.

(3)  Lend or transfer in any manner whatsoever a license or game or wildlife kill tag to any other person regardless of the purpose.

(4)  Issue, acquire or aid, assist or conspire, either for that person or any other person, in procuring any hunting or furtaking license for which that person is not legally entitled thereto.

(5)  Possess while hunting or taking game or wildlife or going to or from hunting or taking game or wildlife any report card, license tag, license stamp or game or wildlife kill tag belonging to another.

(6)  Except as provided under section 2705 (relating to classes of licenses), receive a hunting or furtaking license under any circumstances if under 12 years of age.

(7)  Receive a hunting or furtaking license without presenting a written request executed by a parent or legally constituted guardian if under 17 years of age.

(8)  Use firearms of any kind or a bow and arrow for the purpose of hunting any game or wildlife or attempting to take or kill any game or wildlife by hunting or trapping if under 12 years of age or when hunting or trapping any game or wildlife or attempting to hunt or trap any game or wildlife if between 12 and 14 years of age, unless accompanied by a parent or a person 18 years of age or older serving in loco parentis or as guardian or some other family member 18 years of age or older or when hunting if between 14 and 16 years of age, unless accompanied by a person 18 years of age or older. For the purpose of this paragraph "accompany" means close enough that verbal instructions and guidance can be easily understood. The provisions of this paragraph shall not apply to section 2363 (relating to trapping exception for certain persons).

(9)  (Deleted by amendment).

(10)  Hunt or take, or aid, assist or attempt to hunt or take, furbearers or take any game or wildlife anywhere in this Commonwealth, either with or without a license, or make application, receive or attempt or conspire to receive any license required by this chapter, during any period that these privileges have been denied or withdrawn by this title, by the director or by a magisterial district judge or court.

(11)  Conspire to or duplicate, reproduce, alter, forge or counterfeit any permit, license, tag or stamp required by this title.

(12)  While exercising any of the privileges granted by any license provided for in this title, refuse or fail to satisfactorily provide positive identification or proof of license to any landowner upon whose land that person may be occupying or to any officer whose duty it is to enforce this title.

(13)  Violate any regulations promulgated under the authority of this subchapter.

(a.1)  Exemption.--For the sole purpose of implementing and enhancing a mentored youth hunting program within this Commonwealth, the commission may establish regulations exempting certain limited youth hunting activities from the prohibitions specified in subsection (a)(1), (3), (5) and (8). Such exemption shall include a provision limiting a mentored youth participating in a mentored youth hunting program to the receipt of no more than one antlerless deer license in each license year.

(b)  Penalties.--A violation of this subchapter relating to:

(1)  Subsection (a)(1) insofar as it relates to hunting or furtaking without a valid license or licenses required is a summary offense of the third degree.

(2)  Subsection (a)(1) insofar as it relates to signing a license is a summary offense of the eighth degree.

(3)  Subsection (a)(2), (3), (4), (5) or (12) is a summary offense of the fifth degree.

(4)  Subsection (a)(6), (7) or (8) is a summary offense of the seventh degree.

(5)  Subsection (a)(10) or (11) is a summary offense of the first degree and may result in forfeiture of the privilege to hunt or take game or wildlife anywhere within this Commonwealth for a period of five years.

(6)  Any of the other provisions of this subchapter or the regulations promulgated thereunder is a summary offense of the fifth degree.

(c)  Separate offenses.--Each day of violation or each illegal act constitutes a separate offense.

(June 22, 1993, P.L.102, No.23, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; July 9, 2010, P.L.387, No.54, eff. 60 days; June 24, 2011, P.L.46, No.9, eff. imd.; Dec. 15, 2011, P.L.441, No.107, eff. 60 days)

2011 Amendments.  Act 9 added subsec. (a.1). Act 107 amended subsecs. (a)(1) and (12) and (b)(2) and (3) and deleted subsec. (a)(9).

2010 Amendment.  Act 54 amended subsecs. (a)(4) and (b). See section 6 of Act 54 in the appendix to this title for special provisions relating to public notice.

2004 Amendment.  Act 207 amended subsec. (a)(10). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1993 Amendment.  Act 23 amended subsec. (a)(6). Section 2 of Act 23 provided that Act 23 shall apply to the license year beginning July 1, 1993, and to each license year thereafter.

Cross References.  Section 2711 is referred to in section 2923 of this title.



Section 2712 - Vouchers for licenses and permits



Section 2721 - License issuance supervision



Section 2722 - Authorized license-issuing agents



Section 2723 - Agent bonding requirements



Section 2724 - Record of license sales



Section 2725 - Remitting funds to commission



Section 2726 - Unlawful acts concerning agents



Section 2741 - Denial or revocation of licenses



Section 2742 - Period of revocation



Section 2743 - Notice of denial or revocation






Chapter 29 - Special Licenses and Permits

Section 2901 - Authority to issue permits

CHAPTER 29

SPECIAL LICENSES AND PERMITS

Subchapter

A.  General Provisions

B.  Specific Classes of Permits

C.  Permits Relating to Hunting Dogs

D.  Permits Relating to Wildlife

Enactment.  Chapter 29 was added July 8, 1986, P.L.442, No.93, effective July 1, 1987.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2901.  Authority to issue permits.

2902.  General categories of permits.

2903.  Permit year.

2904.  Permit fees.

2905.  Examination or inspection fees.

2906.  Records.

2907.  Reports.

2908.  Violations.

§ 2901.  Authority to issue permits.

(a)  General rule.--The commission may issue permits as specified in this chapter. Except as otherwise provided, permits shall be issued only to persons who are residents of this Commonwealth and 18 years of age or older. Wildlife menagerie permits and special use permits may be issued to persons who are residents of the United States and 18 years of age or older.

(b)  Regulations for permits.--Unless otherwise provided in this title, the commission may, as deemed necessary to properly manage the game or wildlife resources, promulgate regulations for the issuance of any permit and promulgate regulations to control the activities which may be performed under authority of any permit issued.

(c)  Interagency cooperation.--The commission may participate with the United States Fish and Wildlife Service or any other Federal or State governmental agency in the issuance of permits.

(d)  Waiver.--Where hardship or extraordinary circumstance warrants, the director may waive any of the requirements of this chapter and issue a permit without fee when it is consistent with sound game or wildlife management activities or the intent of this title.

(e)  Falconry permits.--Notwithstanding the provisions of subsection (a), falconry permits may be issued only to persons who are residents of this Commonwealth and 12 years of age or older.

(Apr. 4, 1996, P.L.55, No.19, eff. imd.; June 17, 2003, P.L.12, No.5, eff. July 1, 2003; June 24, 2011, P.L.46, No.9, eff. imd.)

2011 Amendment.  Act 9 amended subsec. (e).

1996 Amendment.  Act 19 amended subsec. (a).



Section 2902 - General categories of permits



Section 2903 - Permit year



Section 2904 - Permit fees

§ 2904.  Permit fees.

(a)  Annual fees.--The annual fee for permits provided for in this chapter shall be as follows:

(1)  Bird banding - $25.

(2)  Collecting - $25.

(3)  (Deleted by amendment).

(3.1)  Temporary permit for disabled person - $5 for the license year.

(4)  Dog training area - $50.

(5)  Dog trials (three consecutive days):

(i)  Field trials - $25 per day.

(ii)  Raccoon trials - $25 per day.

(iii)  Retriever trials - $25.

(6)  Endangered or threatened species:

(i)  Native - $300.

(ii)  Non-native - free with necessary Federal permit.

(7)  Falconry - $50.

(8)  Fox chasing - $150.

(9)  Fur dealers:

(i)  Resident - $100.

(ii)  Nonresident - $300.

(10)  Regulated hunting grounds:

(i)  Commercial - $100 for first 100 acres and $25 for each additional 100 acres, or part thereof.

(ii)  Noncommercial - $38 for first 100 acres and $8 for each additional 100 acres, or part thereof.

(11)  Retriever training area - $50.

(12)  (Deleted by amendment).

(13)  Wildlife (exotic) dealer - $200.

(14)  Wildlife menagerie - $100.

(15)  Wildlife (exotic) possession - $50 per animal.

(16)  Wildlife propagation - $25 for one species and $10 for each additional species.

(17)  Commercial wildlife pest control - $50.

(b)  Disabled permit fees.--The disabled permit fee for a disabled person shall be a one-time fee of $5, which is valid for the lifetime of the disabled person.

(c)  Other fees.--The commission shall set a reasonable fee for any permit required by this title which is not specifically set forth in this section.

(Nov. 25, 1988, P.L.1082, No.125, eff. imd.; June 28, 1993, P.L.178, No.37, eff. imd.; May 22, 1996, P.L.310, No.48, eff. imd.; Dec. 13, 2001, P.L.897, No.98, eff. imd.; July 7, 2006, P.L.358, No.77, eff. 90 days; June 24, 2011, P.L.46, No.9, eff. imd.)

2011 Amendment.  Act 9 amended subsec. (a)(7).

2006 Amendment.  Act 77 amended subsec. (a).

Cross References.  Section 2904 is referred to in sections 2712, 2903 of this title.



Section 2905 - Examination or inspection fees



Section 2906 - Records



Section 2907 - Reports



Section 2908 - Violations



Section 2921 - Bird banding permits

SUBCHAPTER B

SPECIFIC CLASSES OF PERMITS

Sec.

2921.  Bird banding permits.

2922.  Collecting permits.

2923.  Disabled person permits.

2924.  Endangered or threatened species permits.

2925.  Falconry permits.

2926.  Taxidermy permits (Deleted by amendment).

2927.  Protected specimen mounting permits.

2928.  Regulated hunting grounds permits.

2929.  Fur dealer permits.

2930.  Propagating permits.

§ 2921.  Bird banding permits.

(a)  General rule.--Unless further provided by commission regulation, persons wishing to band birds under authority of a Federal bird banding permit shall:

(1)  First pay the prescribed fee and have the Federal permit validated by the director.

(2)  Submit any project outlines, reports or other information necessary for the commission to administer this title.

(b)  Unlawful acts.--It is unlawful to:

(1)  Trap or band protected birds without first securing valid permits as set forth in this title.

(2)  Violate any other provision of this section or regulation of the commission promulgated under authority of this chapter.

(c)  Penalty.--Except for endangered or threatened species, a violation of this section is a summary offense of the fifth degree. Each bird captured, banded or held constitutes a separate offense.



Section 2922 - Collecting permits



Section 2923 - Disabled person permits



Section 2924 - Endangered or threatened species permits



Section 2925 - Falconry permits

§ 2925.  Falconry permits.

(a)  Powers of commission.--The commission may adopt regulations to define, implement and provide for the issuance of falconry permits to eligible persons within this Commonwealth.

(b)  Unlawful acts.--It is unlawful for any person to engage in any falconry activities without a valid falconry permit or to violate any regulation of the commission relating to falconry.

(c)  Penalty.--Except for endangered or threatened species, a violation of this section or any regulation adopted by the commission regarding falconry is a summary offense of the fifth degree.

(June 24, 2011, P.L.46, No.9, eff. imd.)

2011 Amendment.  Act 9 amended subsecs. (a) and (b).



Section 2926 - Taxidermy permits (Deleted by amendment)



Section 2927 - Protected specimen mounting permits



Section 2928 - Regulated hunting grounds permits



Section 2929 - Fur dealer permits



Section 2930 - Propagating permits



Section 2941 - Dog training areas



Section 2942 - Special retriever training areas



Section 2943 - Field dog trials



Section 2944 - Field dog trials for retrievers



Section 2945 - Fox chasing



Section 2961 - Definitions

SUBCHAPTER D

PERMITS RELATING TO WILDLIFE

Sec.

2961.  Definitions.

2962.  Exotic wildlife dealer permits.

2963.  Exotic wildlife possession permits.

2964.  Menagerie permits.

2965.  Exclusions.

Cross References.  Subchapter D is referred to in section 2961 of this title.

§ 2961.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Educational purposes."  Displays by or for public or private schools, sportsmen's organizations, youth organizations, civic associations, conservation camps and school or any other organization deemed appropriate by the commission.

"Exotic wildlife."  The phrase includes, but is not limited to, all bears, coyotes, lions, tigers, leopards, jaguars, cheetahs, cougars, wolves and any crossbreed of these animals which have similar characteristics in appearance or features. The definition is applicable whether or not the birds or animals were bred or reared in captivity or imported from another state or nation.

"Exotic wildlife dealer."  Any person who imports into this Commonwealth, possesses, buys, sells, locates or finds for a fee, barters, donates, gives away or otherwise disposes of more than one bird or one animal classified as exotic wildlife by this subchapter.

"Menagerie."  Any place where one or more wild birds or wild animals, or one or more birds or animals which have similar characteristics and appearance to birds or animals wild by nature, are kept in captivity for the evident purpose of exhibition with or without charge.



Section 2962 - Exotic wildlife dealer permits



Section 2963 - Exotic wildlife possession permits



Section 2964 - Menagerie permits



Section 2965 - Exclusions









Title 35 - HEALTH AND SAFETY

Chapter 53 - Emergency Telephone Service

Section 5301 - Scope of chapter

TITLE 35

HEALTH AND SAFETY

Part

III.  Public Safety

V.  Emergency Management Services

VI.  Emergency Medical Services

Enactment.  Unless otherwise noted, the provisions of Title 35 were added November 26, 1978, P.L.1332, No.323, effective immediately.

PART III

PUBLIC SAFETY

Chapter

53.  Emergency Telephone Service

Enactment.  Part III was added November 23, 2010, P.L.1181, No.118, effective January 1, 2011, unless otherwise noted.

CHAPTER 53

EMERGENCY TELEPHONE SERVICE

Sec.

5301.  Scope of chapter.

5302.  Definitions.

5303.  Telecommunications management.

5304.  Counties.

5304.1. Pennsylvania State Police.

5305.  County plan.

5306.  Special public meeting.

5307.  Collection and disbursement of contribution.

5308.  Expenditures for nonrecurring costs, training, mobile communications equipment, maintenance and operation of 911 systems.

5309.  Telephone records.

5310.  Penalty.

5311.  (Reserved).

5311.1. Immunity.

5311.2. Powers and duties of agency.

5311.3. Advisory committee.

5311.4. Wireless E-911 Emergency Services Fund.

5311.5. Disbursement of fund amounts by agency.

5311.6. Reporting.

5311.7. Public disclosure and confidentiality of information.

5311.8. Wireless provider and VoIP provider records.

5311.9. Immunity.

5311.10. Agency funding for wireless E-911 support.

5311.11. Rate regulation.

5311.12. Regulations.

5311.13. Enforcement.

5311.14. Collection and disbursement of VoIP 911 fee.

5312.  (Reserved).

5312.1. Legislative study.

5398.  Termination.

Enactment.  Chapter 53 was added November 23, 2010, P.L.1181, No.118, effective January 1, 2011, unless otherwise noted.

Special Provisions in Appendix.  See section 7(b)(1) and (2) of Act 118 of 2010 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Chapter 53 is referred to in sections 5301, 5302, 5303, 5304, 5304.1, 5305, 5306, 5307, 5309, 5311.3, 5311.4, 5311.5, 5311.9, 5311.10, 5311.11, 5311.12, 5311.13, 5312.1, 5398 of this title.

§ 5301.  Scope of chapter.

This chapter relates to emergency telephone service.



Section 5302 - Definitions



Section 5303 - Telecommunications management

§ 5303.  Telecommunications management.

(a)  Powers and duties of agency.--The agency shall have the following powers and duties:

(1)  To adopt rules and regulations pursuant to this chapter and promulgate, adopt, publish and use guidelines for the implementation of this chapter. Rules, regulations and guidelines proposed under the authority of this section shall be subject to review by the General Counsel and the Attorney General in the manner provided for the review of proposed rules and regulations pursuant to the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, and the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(2)  To establish guidelines and application procedures for the establishment of contribution rates.

(3)  To receive, review and approve or disapprove all 911 system county plans.

(4)  To forward a copy of each county plan application to the council and the commission for their review as required under this chapter.

(5)  To submit an annual report not later than March 1 of each year to the Governor and the General Assembly, which plan includes at least the following:

(i)  The extent to which 911 systems currently exist in this Commonwealth.

(ii)  Those counties which have completed installation, and the costs and expenses for installation.

(iii)  An anticipated schedule for installing a 911 system on a county basis for that year.

(6)  To establish minimum training and certification standards for emergency dispatchers, call takers and supervisors.

(7)  To establish technical standards for the county plans.

(8)  To establish standards for performance review and quality assurance programs for 911 systems to ensure public safety and improve the performance of 911 systems.

(9)  To establish standards for accuracy of 911 database systems.

(10)  To establish a program of communication between the agency and county 911 coordinators for the purpose of sharing information among counties and to develop recommendations to improve 911 systems throughout this Commonwealth.

(11)  To prescribe, in cooperation with the council and the commission, the applications and forms necessary to carry out the provisions of this chapter.

(12)  To take the actions necessary to implement, administer and enforce the provisions of this chapter.

(b)  Powers and duties of council.--The council shall have the following powers and duties:

(1)  To review all county plans, including the initial application forwarded by the agency for conformity to the minimum standards.

(2)  To review county plans to determine if equipment conforms to the technical standards.

(3)  To recommend approval of plans or indicate deficiencies in plans to the agency.

(c)  Powers and duties of commission.--The commission shall have the following powers and duties:

(1)  Review the contribution rate requested by the county based on the costs of the plan.

(2)  Approve or modify the contribution rate requested by the county and forward its decision to the agency.

(d)  Exemption.--The Pennsylvania State Police telecommunications facilities are exempt from the telecommunications management of the agency, council and the commission.

Cross References.  Section 5303 is referred to in section 5311.6 of this title.



Section 5304 - Counties

§ 5304.  Counties.

(a)  Powers and duties.--The board of county commissioners, or, in a home rule county, the appropriate body according to the home rule charter, shall have the following powers and duties in relation to a 911 system and wireless E-911 system:

(1)  To designate a member of county government as the county 911 coordinator. The county coordinator shall serve as a point of contact with the agency and shall develop a county plan for the implementation, operation and maintenance of a 911 system. Where technologically feasible, the county plan shall be adequate to provide service for the entire county.

(2)  To make arrangements with each telephone company providing local exchange telephone service within the county's jurisdiction to provide 911 service.

(3)  To send a copy of the proposed county plan to the appropriate telephone company upon submission of the plan to the agency.

(4)  To cooperate with the agency, the council and the commission in the preparation and submission of the county plan and contribution rate.

(5)  To execute all contracts, mutual aid agreements, cross-service agreements and all other necessary documents which may be required in the implementation of the county plan.

(6)  To obtain annually from each telephone service provider a list of the provider's local telephone exchanges within the county and the addresses of that provider's central offices serving those exchanges. Without exception, the service provider shall provide the list to the board.

(7)  To notify the agency and all adjacent counties of the local telephone exchanges which provide telephone service to residents within the county, specifically noting exchanges known to provide telephone service to residents of more than one county. Notice shall be provided at the time the county plan is submitted to the agency and when local telephone service is newly initiated for local telephone exchange within the county.

(8)  To cooperate with the Pennsylvania State Police. Subject to subparagraphs (i) through (iii), a county that utilizes ANI/ALI database services shall, upon request of the Commissioner of the Pennsylvania State Police or the designee of the commissioner, provide authority to access all ANI/ALI database information relating to 911 calls for emergency services, whether the database is held by the county or by a commercial entity.

(i)  In order to ensure that no county or PSAP experiences degradation of service or additional costs as a result of complying with this subsection:

(A)  the Pennsylvania State Police shall provide, at its cost, any equipment, computer software or telecommunications equipment or services, exclusive of recurring personnel costs for county personnel, that are necessary to enable its access to any ANI/ALI database information; and

(B)  all means of access must be approved by the county, PSAP and the Pennsylvania State Police before the county is required to authorize or provide the access. In the event of a dispute between the Pennsylvania State Police and a county or PSAP regarding approval by the county and PSAP, the dispute shall be mediated by the Office of Information Technology of the Commonwealth's Office of Administration. The Office of Information Technology may bring in a Commonwealth mediator from the Office of General Counsel to provide assistance in resolving the dispute.

(ii)  The ANI/ALI database information to which access is authorized or enabled under this paragraph or section 5304.1(a)(3) (relating to Pennsylvania State Police) shall be used only in providing emergency response services to a 911 call. A person who uses or discloses the ANI/ALI database information under this subparagraph for any other purpose commits a misdemeanor of the third degree.

(iii)  Nothing contained in this paragraph shall be construed to impose on wireless providers any obligations beyond those created by applicable Federal Communications Commission orders and regulations. Public agencies, counties, PSAPs and wireless providers shall not be liable to any person for errors in any of the ANI/ALI database information which may be accessed by or provided to the Pennsylvania State Police under this paragraph.

(9)  To comply with reporting requirements established by the agency.

(b)  Persons outside county.--When an individual physically resides in an adjacent county but receives local exchange telephone service from a central office in a county which provides 911 service, it shall be the responsibility of the county with the 911 service to notify the appropriate public agency of a request for emergency service from the individual.

(c)  Cities of second class, second class A and third class.--A city of the second class, second class A or third class that has established a 911 system prior to September 4, 1990, may exercise the powers and duties of counties under this chapter. A city of the second class, second class A or third class that has not established a 911 system prior to September 4, 1990, may exercise the powers and duties of counties under this chapter only when the county has chosen not to exercise those powers and duties. The powers and duties granted to cities under this section shall be applicable and may be exercised only within the boundaries of the city. No action by a city under this section shall preempt the powers and duties of a county to establish a 911 system outside the boundaries of the city at any time. The agency may establish regulations governing the exercise of powers and duties granted to cities of the second class, second class A and third class by this section.

Cross References.  Section 5304 is referred to in section 5304.1 of this title.



Section 5304.1 - Pennsylvania State Police

§ 5304.1.  Pennsylvania State Police.

(a)  Powers and duties.--The Commissioner of the Pennsylvania State Police, or the designee of the commissioner, shall have the following powers and duties in relation to a Pennsylvania State Police telecommunications facility:

(1)  To designate, with specificity, which Pennsylvania State Police facilities shall be considered Pennsylvania State Police telecommunications facilities under this chapter.

(2)  To designate a commander of a Pennsylvania State Police telecommunications facility, who shall serve as the point of contact with the agency and the counties and shall oversee the implementation, operation and maintenance of a Pennsylvania State Police telecommunications facility. A Pennsylvania State Police facility shall, where technologically feasible, be adequate to provide service to the designated area of coverage.

(3)  To request authority to access ANI/ALI database information relating to 911 calls for emergency services from the counties and PSAPs within the designated area of coverage of a Pennsylvania State Police telecommunications facility. No county or PSAP shall be required to comply with such a request unless it is made by the Commissioner of the Pennsylvania State Police or the designee of the commissioner under section 5304(a)(8) (relating to counties).

(4)  To provide training and certification for all call takers/dispatchers and call taker/dispatcher supervisors that meet or exceed the training and certification standards that are provided for in 4 Pa. Code Ch. 120c (relating to training and certification standards for 911 emergency communications personnel) or any successor standard.

(b)  Ineligible reimbursement.--The Pennsylvania State Police is not eligible to receive reimbursement from the money collected from the contribution rate or wireless E-911 surcharge, nor may the Pennsylvania State Police impose a monthly contribution rate upon the telephone subscribers on the local exchange access line or any wireless E-911-related surcharge upon wireless service customers.

Cross References.  Section 5304.1 is referred to in sectino 5304.



Section 5305 - County plan

§ 5305.  County plan.

(a)  Minimum standards.--Upon the agreement of the governing body of a county to establish a 911 system, a plan shall be drafted meeting at least the standards promulgated by the agency. The county may obtain technical assistance from the agency in formulating its plan. Each 911 plan shall be designed to meet the individual circumstances of each community and the public agencies participating in the 911 system.

(b)  Completion.--Upon completion of the plan, the county shall forward it to the agency, with a copy of the plan being sent to those telephone companies affected by the plan. When the plan is submitted to the agency, the county shall also provide each adjacent county with a list of local telephone exchanges included in the plan, specifically noting exchanges known to provide telephone service to residents of more than one county.

(c)  Agency review.--

(1)  The agency shall review each county plan for completeness and shall forward a copy of the county plan and the proposed contribution rate to the council and the commission for review as required by this section.

(2)  After the county plan has been reviewed by the council and the commission, the agency shall approve or reject a county plan based on the recommendations of the council and the commission.

(3)  If the county plan is rejected, the agency shall return the county plan and explain the deficiencies that caused the rejection.

(d)  Council review.--The council shall have 90 days to review the plan and make suggested revisions to the plan. The agency may act as agent for the council in the administration of the plan approval process.

(e)  Commission review.--

(1)  The commission shall review the county plan only in relation to the contribution rate and may modify only those contribution rates which it finds excessive to meet the costs stated in the plan. The rates shall be reviewed and a decision forwarded to the agency within 90 days of the date of submission.

(2)  If the commission fails to review the contribution rate within 90 days, the contribution rate will be deemed approved by the commission.

(f)  Present systems.--

(1)  A county which has a present 911 system may establish a contribution rate to cover nonrecurring and operating costs of an existing 911 system by using the same contribution rate approval mechanism as a new 911 system for the purposes of this chapter.

(2)  A county which did not have a 911 system in operation on September 4, 1990, but which awarded a contract for a 911 system prior to September 4, 1990, shall be considered to have a present system.

(g)  Regional systems.--Nothing in this chapter shall be construed to prohibit the formation of multijurisdictional or regional 911 systems, and any regional system established under this chapter shall include the territory of two or more counties.

(g.1)  Contribution rate.--

(1)  Counties of the first through second class A may impose a monthly contribution rate in an amount not to exceed $1 per line on each local exchange access line. Counties of the third through fifth classes may impose monthly contribution rates in an amount not to exceed $1.25 per line on each local exchange access line. Counties of the sixth through eighth classes may impose a monthly contribution rate in an amount not to exceed $1.50 per line on each local exchange access line.

(2)  The following shall apply:

(i)  The contribution rate may be used by counties for the expenses of implementing, expanding or upgrading a 911 system.

(ii)  Expenses eligible for reimbursement through the contribution rate shall include telephone terminal equipment, trunk line service installation, network changes, building of initial database and any other nonrecurring costs to establish a 911 system. The contribution rate may also be used to fund recurring costs under section 5308(b) (relating to expenditures for nonrecurring costs, training, mobile communications equipment, maintenance and operation of 911 systems).

(iii)  Expenses not eligible for reimbursement through the contribution rate shall include purchase of real estate, cosmetic remodeling, central office upgrades, hiring of dispatchers, ambulances, fire engines or other emergency vehicles, utilities, taxes and other expenses as determined by the Pennsylvania Emergency Management Agency.

(h)  Contribution rate changes.--

(1)  Once a plan and contribution rate have been established, the contribution rate shall remain fixed for a period of at least three years. Updating and expanding the present system shall require an amended plan to be filed with the agency. The contribution rate shall remain fixed for three years even if the present system is updated and expanded.

(2)  A request for a contribution rate change must be submitted to the agency, and the agency shall forward the request to the commission for approval as provided under subsection (e).

(3)  A contribution rate increase shall not be permitted more often than every three years and shall not take effect unless approved by the commission.

(i)  Assessment.--

(1)  The money collected from the telephone contribution rate shall be utilized for payments of nonrecurring and recurring costs of a 911 system.

(2)  The contribution rate may be imposed at any time subsequent to the execution of a contract with the provider of a 911 service at the discretion of the governing body of the county and pursuant to approval of the county plan and contribution rate under the provisions of this section.

(3)  The money collected from the contribution rate:

(i)  Is a county fee collected by the telephone company.

(ii)  Shall not be subject to taxes or charges levied on or by the telephone company.

(iii)  Shall not be considered revenue of the telephone company for any purpose.

Cross References.  Section 5305 is referred to in section 5311.14 of this title.



Section 5306 - Special public meeting



Section 5307 - Collection and disbursement of contribution

§ 5307.  Collection and disbursement of contribution.

(a)  Subscribers' contribution.--

(1)  Each service supplier that provides local exchange telephone service within the county shall collect the contribution from each subscriber and forward the collection quarterly less the actual uncollectibles experienced by the local exchange telephone companies to the county treasurer or, in a home rule county, the county official responsible for the collection and disbursement of funds.

(2)  The amount of the subscribers' contribution shall be stated separately in the telephone subscribers' billing.

(3)  Each service supplier shall retain the fair and reasonable cost to establish the 911 contribution rate billing system and an amount not to exceed 2% of the gross receipts collected to cover actual administrative costs.

(b)  Subscribers' contribution for multiple line systems.--In the case of Centrex or similar multiple line system subscribers, except PBX subscribers, the following multipliers shall be applied to determine the contribution rate of each subscriber:

(1)  For the first 25 lines, each line shall be billed at the approved contribution rate.

(2)  For lines 26 through 100, each line shall be billed at 75% of the approved contribution rate.

(3)  For lines 101 through 250, each line shall be billed at 50% of the approved contribution rate.

(4)  For lines 251 through 500, each line shall be billed at 20% of the approved contribution rate.

(5)  For lines 501 or more, each line shall be billed at 17.2% of the approved contribution rate.

(c)  Restricted account.--

(1)  The county treasurer or, in a home rule county, the county official responsible for the collection and disbursement of funds shall deposit the money received in an interest-bearing restricted account used solely for the purpose of nonrecurring and recurring charges billed for the 911 system and for the purpose of making payments under subsection (d).

(2)  The governing body of the county shall make an annual appropriation from the account for the 911 system, subject to the provisions of subsection (d), and may retain up to 1% of the gross receipts collected to cover administrative costs.

(3)  If the 911 system is discontinued or a county fails to implement a 911 system within three years from the imposition of a monthly contribution rate, any money remaining in the restricted account after all payments to the 911 service supplier have been made shall be transferred to the general fund of the county or proportionately to the general funds of each participating public agency.

(d)  Reimbursement to municipalities.--The county treasurer or, in a home rule county, the county official responsible for the collection and disbursement of funds shall, on a quarterly basis, pay from funds of the restricted account to a municipality which operates a 911 system a sum of money not less than that contributed by the telephone subscribers of that municipality to the county 911 system, less the applicable service supplier administrative cost provided by subsection (a) and the applicable county administrative cost provided by subsection (c).

(e)  Collection enforcement.--

(1)  The local exchange telephone company shall not be required to take any legal action to enforce the collection of any charge imposed under this chapter. Action may be brought by or on behalf of the public agency imposing the charge.

(2)  The local exchange telephone company shall annually provide, upon request of the governing body of the county, a list of the names and addresses of those service users which carry a balance that can be determined by the telephone company to be the nonpayment of any charge imposed under this chapter.

(3)  The local exchange telephone company shall not be liable for uncollectible amounts.

(f)  Prohibition against release of information.--Neither the county treasurer, the agency, nor any employee, agent or representative of a PSAP or public agency shall divulge any information acquired with respect to any wireline telephone service provider, its customers, revenues or expenses, trade secrets, access line counts, commercial information and other proprietary information while acting or claiming to act as the employee, agent or representative, and all information shall be kept confidential except that aggregations of information which do not identify or effectively identify numbers of customers, revenues or expenses, trade secrets, access lines, commercial information and other proprietary information attributable to any individual wireline telephone service provider may be made public.

Cross References.  Section 5307 is referred to in section 5311.14 of this title.



Section 5308 - Expenditures for nonrecurring costs, training, mobile communications equipment, maintenance and operation of 911 systems

§ 5308.  Expenditures for nonrecurring costs, training, mobile communications equipment, maintenance and operation of 911 systems.

(a)  Expenditures authorized.--During a county's fiscal year, the county may expend the amounts distributed to it from the contribution rate for the nonrecurring costs, training, costs for mobile communications equipment, maintenance and operation of a county 911 system.

(b)  Items included in nonrecurring costs, training, mobile communications equipment, maintenance and operation costs.--

(1)  Maintenance and operation costs may include telephone company charges, equipment costs or equipment lease charges, repairs, utilities, development and maintenance of a master street address guide, erection of street signs on State and local highways, database maintenance costs, personnel training, salary and benefit costs which are directly related to the provision of 911 services and costs for mobile communications equipment, audit costs and appropriate carryover costs from previous years.

(2)  Maintenance and operation costs shall not include any cost necessary to house the 911 system.

(3)  No more than 70% of the contribution rate collected during a county's fiscal year may be utilized to fund personnel training, salary and benefit costs.

(c)  Limitations on expenditures.--

(1)  The agency shall adopt procedures to assure that the total amount collected from the 911 contribution rate shall be expended only for the nonrecurring costs, costs for mobile communications equipment, maintenance and operation of a county 911 system.

(2)  Nonrecurring costs shall be amortized over a minimum of three years.

(d)  Triennial financial audit.--

(1)  The agency shall require a triennial audit of each county's collection and disbursement of contribution rate funds and expenditures for the nonrecurring costs, training, costs for mobile communications equipment, maintenance and operation of 911 systems.

(2)  The triennial audit cost shall be paid by the respective county from contribution rate revenues and shall be conducted consistent with guidelines established by the agency.

(e)  Public education.--A county may use money received from the imposition of the contribution rate to educate the public on the 911 system. The education may include, but is not limited to, confirming with all residents of the county their actual street addresses.

Cross References.  Section 5308 is referred to in sections 5305, 5311.4 of this title.



Section 5309 - Telephone records



Section 5310 - Penalty



Section 5311 - (Reserved)



Section 5311.1 - Immunity



Section 5311.2 - Powers and duties of agency

§ 5311.2.  Powers and duties of agency.

(a)  Administration.--The agency shall have the following powers and duties in relation to a wireless E-911 system:

(1)  To designate at least one employee of the agency who shall serve as a point of contact at the agency for all matters involving wireless E-911 systems in this Commonwealth.

(2)  To oversee the development, implementation, operation and maintenance of a Statewide integrated wireless E-911 system, formulate technical standards and determine permitted uses of and amounts disbursed from the Wireless E-911 Emergency Services Fund, including the costs of PSAPs and wireless providers that are eligible for payment from the fund.

(3)  To approve each county's county plan, or amendment to its agency-approved county plan, incorporating wireless E-911 service capabilities as may be submitted by the county to the agency.

(b)  Wireless E-911 State plan.--The agency shall prepare, maintain and keep current, after adequate public notice and opportunity to comment and after consideration of the recommendations of the wireless subcommittee of the advisory committee, a wireless E-911 State plan providing for all aspects of the development, implementation, operation and maintenance of a Statewide integrated wireless E-911 system in accordance with the FCC E-911 Order. Under the plan, the agency shall:

(1)  Establish model agreements for mutual aid agreements, cross-service agreements, service contracts and all other documents by and among public agencies, PSAPs and wireless providers that may be required in the implementation of the wireless E-911 State plan, review the agreements and documents for consistency with the applicable county plan and assist the parties in assuring their execution.

(2)  Require each wireless provider to notify the agency of each county in which it is licensed on March 29, 2004, and provides wireless service and, at the time new service is initiated, each county in which it is licensed and initiates wireless service and to notify counties of wireless service within each county, specifically noting wireless service to more than one county. In the event of disputes among PSAPs regarding the PSAP to which a wireless provider routes 911 calls, the routing shall be determined by the agency.

(3)  Establish uniform Statewide standards for the format and content of wireless automatic location information and wireless automatic number identification, which standards shall be the standards adopted by the National Emergency Number Association, as amended by that organization. Wireless providers will use the applicable National Emergency Number Association data transmission format standards to deliver the data to the wireless E-911 system.

(4)  Forward a copy of the completed plan and any revision of the plan to all affected counties, PSAPs, wireless providers, local exchange carriers, competitive local exchange carriers and interexchange carriers.

(5)  Require each wireless provider to provide the agency with a 24-hour, seven-days-a-week contact telephone number or pager number for use by PSAPs in emergency situations.

Cross References.  Section 5311.2 is referred to in section 5311.4 of this title.



Section 5311.3 - Advisory committee



Section 5311.4 - Wireless E-911 Emergency Services Fund

§ 5311.4.  Wireless E-911 Emergency Services Fund.

(a)  Establishment of fund.--There is established in the State Treasury a nonlapsing restricted interest-bearing account to be known as the Wireless E-911 Emergency Services Fund. The fund shall consist of the fees collected under subsections (b) and (b.1), funds appropriated by the General Assembly and funds from another source, private or public. Money in the fund and the interest it accrues is appropriated to the Pennsylvania Emergency Management Agency to be disbursed by the agency. The money in the fund shall be used only for the following costs:

(1)  PSAP and wireless provider costs resulting from compliance with the FCC E-911 Order, including development, implementation and testing, operation and maintenance of a Statewide integrated wireless E-911 system. Costs paid from the fund must be eligible recurring or nonrecurring costs as determined by the agency in accordance with sections 5311.2(a) (relating to powers and duties of agency) and 5311.5 (relating to disbursement of fund amounts by agency) for wireless E-911 service provided in accordance with the FCC E-911 Order or a county plan or amended county plan approved by the agency.

(2)  The agency-approved costs of PSAPs specified in section 5308(b) (relating to expenditures for nonrecurring costs, training, mobile communications equipment, maintenance and operation of 911 systems) that relate directly or indirectly to the provision of wireless E-911 service, to the extent:

(i)  the costs are not included in the costs paid under paragraph (1) and the approved E-911 costs provided in paragraph (1) have been reimbursed; and

(ii)  the costs do not exceed the percentage of the actual ratio of demonstrated wireless calls to demonstrated total emergency call volume times the amount of money in the fund, and further:

(A)  The amount of the costs that may be reimbursed is limited to 25% of the fund if a majority of wireless providers serving the geographic area covered by the PSAP have been tested and accepted by the PSAP for wireless E-911 Phase I service.

(B)  The amount of the costs that may be reimbursed is limited to 50% of the fund if all of the wireless providers serving the geographic area covered by the PSAP have been tested and accepted by the PSAP for wireless E-911 Phase I service.

(C)  The amount of the costs that may be reimbursed is limited to 75% of the fund if a majority of wireless providers serving the geographic area covered by the PSAP have been tested and accepted by the PSAP for wireless E-911 Phase II service.

(D)  The amount of the costs that may be reimbursed is limited to 100% of the fund if all of the wireless providers serving the geographic area covered by the PSAP have been tested and accepted by the PSAP for wireless E-911 Phase II service.

(iii)  If, under an FCC E-911 waiver, a wireless provider is temporarily relieved of its obligation to provide wireless E-911 Phase II service in the geographic area covered by a requesting PSAP, the wireless carrier shall be disregarded in the determinations to be made under subparagraphs (i) and (ii) until the wireless carrier's obligation to provide wireless E-911 Phase II service again becomes effective.

(b)  Wireless E-911 surcharge.--Each wireless service customer shall pay a fee, to be known as a wireless E-911 surcharge, in an amount of $1 per month for each device that provides wireless service for which that customer is billed by a wireless provider for wireless service. The fee shall be collected apart from and in addition to a fee levied by the wireless provider in whole or in part for the provision of 911 services.

(1)  Wireless providers shall collect the fee on behalf of the agency as part of their billing process and shall have no obligation to take any legal action to enforce the collection of the surcharge. Action may be brought by or on behalf of the agency. Upon written request of the agency, each wireless provider shall annually provide a list of the names and addresses of those wireless service customers carrying a balance that have failed to pay the wireless E-911 surcharge. The wireless provider shall not be liable for the unpaid amounts.

(2)  If a wireless provider receives a partial payment for a monthly bill from a wireless service customer, the wireless provider shall apply the payment against the amount the wireless service customer owes the wireless provider first and shall remit to the State Treasurer the lesser amount, if any, resulting from the application.

(3)  The fees collected under this subsection shall not be subject to taxes or charges levied by the Commonwealth or a political subdivision of this Commonwealth, nor shall the fees be considered revenue of the wireless provider for any purpose.

(4)  The provisions of this subsection shall not apply to sellers, providers or consumers of prepaid wireless telecommunications service.

(b.1)  Prepaid wireless E-911 surcharge.--

(1)  There is imposed a prepaid wireless E-911 surcharge of $1 per retail transaction or the adjusted surcharge, if any, established under paragraph (5). The $1 surcharge shall be applied to the cost of each retail transaction regardless of whether the service or prepaid wireless device was purchased in person, by telephone, through the Internet or by any other method.

(2)  A prepaid wireless E-911 surcharge shall be collected by the seller from the consumer for each retail transaction occurring in this Commonwealth. The amount of the prepaid wireless E-911 surcharge shall be either separately stated on an invoice, receipt or other similar document that is provided to the consumer by the seller or otherwise disclosed to the consumer. A retail transaction that is effected in person by a consumer at a business location of the seller shall be treated as occurring in this Commonwealth if that business location is in this Commonwealth, and any other retail transaction shall be treated as occurring in this Commonwealth if the retail transaction is treated as occurring in this Commonwealth for the purposes of section 202(e.1) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(3)  A prepaid wireless E-911 surcharge is a liability of the consumer and not of the seller or any provider, except that the seller shall be liable to remit the prepaid wireless E-911 surcharges that the seller collects from consumers as provided under paragraph (6), including the charges that the seller is deemed to collect if the amount of the surcharge has not been separately stated in an invoice, receipt or other similar document provided to the consumer by the seller.

(4)  The amount of the prepaid wireless E-911 surcharge that is collected by a seller from a consumer, whether or not the amount is separately stated on an invoice, receipt or similar document provided to the consumer by the seller, shall not be included in the base for measuring a tax, fee, surcharge or other charge that is imposed by the Commonwealth, a political subdivision or an intergovernmental agency.

(5)  The prepaid wireless E-911 surcharge shall be proportionately increased or reduced, as applicable, upon any change to the wireless E-911 surcharge imposed under subsection (b). The increase or reduction shall be effective on the effective date of the change to the surcharge imposed under subsection (b) or, if later, the first day of the first calendar month to occur at least 60 days after the effective date of the change to the surcharge imposed under subsection (b). The Department of Revenue shall provide not less than 30 days' notice of an increase or reduction on its public Internet website.

(6)  Prepaid wireless E-911 surcharges collected by a seller shall be remitted to the Department of Revenue at the times provided under Article II of the Tax Reform Code of 1971. The department shall establish payment procedures that substantially coincide with the payment procedures of Article II of the Tax Reform Code of 1971, except the department may require the filing of returns and the payment of the surcharge by electronic means.

(7)  During the first 180 days after the effective date of this section, a seller may deduct and retain 35% of the prepaid wireless surcharges collected by the seller from consumers for direct start-up costs. After the implementation period, a seller may deduct and retain up to 3% of prepaid wireless E-911 surcharges that are collected by the seller from consumers for administrative purposes.

(8)  The assessment, audit, appeal, collection and enforcement procedures and other pertinent provisions applicable to the sales and use tax imposed under Article II of the Tax Reform Code of 1971 shall apply to prepaid wireless E-911 surcharges.

(9)  The department shall establish procedures by which a seller of prepaid wireless telecommunications service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions for sales and use tax purposes under Article II of the Tax Reform Code of 1971.

(10)  The department shall pay all remitted prepaid wireless E-911 surcharges to the State Treasurer for deposit into the fund within 30 days of receipt, for use as provided in this chapter. The department may retain up to 2% of remitted surcharges to pay for department expenses directly related to the costs of administering the collection and remittance of prepaid wireless E-911 surcharges.

(11)  The provisions of section 5311.9 (relating to immunity) shall apply to providers and sellers of prepaid wireless telecommunications service.

(12)  The prepaid wireless E-911 surcharge shall be the only E-911 funding obligation imposed regarding prepaid wireless telecommunications service in this Commonwealth. No tax, fee, surcharge or other charge may be imposed by the Commonwealth, a political subdivision or an intergovernmental agency for E-911 funding purposes, on a provider, seller or consumer with respect to the sale, purchase, use or provision of prepaid wireless telecommunications service.

(c)  Remittance of fees.--On a quarterly basis, each wireless provider shall remit the fees collected under subsection (b) to the State Treasurer for deposit into the fund.

(d)  Reimbursement of wireless provider and PSAP costs.--

(1)  From every remittance, the wireless provider shall be entitled to deduct and retain an amount not to exceed 2% of the gross receipts collected as reimbursement for the administrative costs incurred by the wireless provider to bill, collect and remit the surcharge.

(2)  Wireless providers and PSAPs shall be entitled to payment from the fund in the manner provided in section 5311.5(c) for the following costs:

(i)  recurring costs approved by the agency under agency rules associated with the development, implementation, operation and maintenance of wireless E-911 service in the geographic area served by the requesting PSAP; and

(ii)  nonrecurring costs approved by the agency under agency rules associated with the development, implementation, operation and maintenance of wireless E-911 service in the geographic area served by the requesting PSAP.

(3)  In no event shall costs be paid that are not related to a wireless provider's or PSAP's compliance with requirements established by the wireless E-911 State plan, the FCC E-911 Order or the wireless E-911 provisions of an agency-approved county plan or amended county plan.

(4)  Costs incurred by a PSAP or wireless provider for wireless E-911 service shall be paid by the agency provided that the costs comply with the requirements of this section and section 5311.5, were incurred after January 1, 1998, and are determined by the agency, after application in accordance with section 5311.5(c), to be eligible for payment from the fund. Costs that the agency determines to be eligible shall be paid as provided in section 5311.5.

(5)  Nothing in this chapter shall prevent a wireless provider from recovering its costs of implementing and maintaining wireless E-911 service directly from its customers, whether itemized on the customer's bill or by any other lawful method. No wireless provider that levies a separate fee for provision of E-911 wireless service in the geographic area served by the requesting PSAP may receive a reimbursement for the same costs.

(e)  Reporting by wireless providers.--With each remittance a wireless provider shall supply the following information to the State Treasurer and to the agency:

(1)  The total fees collected through the wireless E-911 surcharge from its wireless service customers during the reporting period.

(2)  The total amount retained by it as reimbursement for administrative costs to cover its expenses of billing, collecting and remitting the fees collected from the wireless E-911 surcharge during the reporting period.

(3)  Until the nonrecurring costs have been recovered by a wireless provider, the total amount it has been reimbursed by the agency for nonrecurring costs associated with the development, implementation, operation and maintenance of wireless E-911 service during the reporting period.

(f)  Information to be supplied by wireless providers.--Wireless providers shall provide the agency with the information it shall request in writing in order to discharge its obligations under this section, including the collection and deposit of the wireless E-911 surcharge and its administration of the fund. Information supplied by wireless providers under this section shall remain confidential, and release of the information shall be governed by section 5311.7 (relating to public disclosure and confidentiality of information).

(g)  Prohibition.--No part of the fund, including an excess amount under section 5311.6(a) (relating to reporting), shall be used for any purpose unless expressly authorized by this chapter.

(h)  Surcharge sunset.--The wireless E-911 surcharge fee established in subsections (b) and (b.1) shall terminate on June 30, 2014, unless extended by an act of the General Assembly.

Effective Date.  Section 8(2) of Act 118 of 2010 provided that subsec. (b.1)(1), (2), (3), (4), (5), (6), (7), (8), (10) and (12) shall take effect July 1, 2011.

Special Provisions in Appendix.  See section 7(b)(3) of Act 118 of 2010 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 5311.4 is referred to in sections 5302, 5311.5, 5311.6, 5312.1 of this title.



Section 5311.5 - Disbursement of fund amounts by agency

§ 5311.5.  Disbursement of fund amounts by agency.

(a)  Expenditures for wireless E-911 systems.--During each fiscal year the agency may, only in furtherance of the wireless E-911 State plan, disburse money from the Wireless E-911 Emergency Services Fund to PSAPs with agency-approved county plans or amended county plans and wireless providers for the following purposes:

(1)  To pay the costs of PSAPs and wireless providers provided for in section 5311.4(a)(1) and (d)(2) (relating to Wireless E-911 Emergency Services Fund) and the costs of PSAPs provided for in section 5311.4(a)(2).

(2)  To train emergency service personnel regarding receipt and use of wireless E-911 service information.

(3)  To educate consumers regarding the operations, limitations, role and responsible use of wireless E-911 service.

(b)  Limitations on use of fund amounts by PSAPs.--No PSAP shall receive a disbursement from the fund for any cost necessary to house the wireless E-911 system or for the purchase of real estate, cosmetic remodeling, ambulances, fire engines or other emergency vehicles, utilities, taxes and other expenses as determined by the agency. No more than 70% of the disbursements which a PSAP receives from the fund during the agency's fiscal year may be utilized to fund personnel training, salary and benefit costs.

(c)  Manner of payment.--Each PSAP and wireless provider shall submit to the agency each year, not later than 120 days before the first day of the agency's fiscal year, the eligible costs it expects to incur for wireless E-911 service during the next fiscal year of the agency. The submission may include eligible costs that the PSAP or wireless provider has already incurred for wireless E-911 service at the time of the submission. The agency shall review the submission, ensure that the costs are eligible for payment from the fund and notify the submitting PSAP or wireless provider, not later than 30 days before the first day of the agency's fiscal year, of the eligible costs. The agency shall pay to each PSAP and wireless provider, from the fund, the amount of the submitted costs the agency determined to be eligible, whether or not the costs have been incurred at or before the time of payment and whether or not the costs, if already incurred, were incurred prior to March 29, 2004. Payment shall be made in four equal payments during the first month of each quarter of the agency's fiscal year as follows:

(1)  The agency shall first pay the costs approved for each PSAP that are payable in the quarter.

(2)  Following the payment of approved costs to a PSAP for Phase I deployment of wireless E-911 service as set forth in the FCC E-911 Order, but only after the PSAP has issued its request to wireless providers to furnish Phase I wireless E-911 service pursuant to the FCC E-911 Order, the agency shall pay the approved costs of wireless providers that are payable in the quarter to provide the requested wireless E-911 service to that PSAP.

(3)  Following the payment of approved costs to a PSAP for Phase II deployment of wireless E-911 service as set forth in the FCC E-911 Order, but only after the PSAP has issued its request to wireless providers to furnish Phase II wireless E-911 service pursuant to the FCC E-911 Order, the agency shall pay the approved costs of wireless providers that are payable in the quarter to provide the requested wireless E-911 service to that PSAP.

(4)  In any quarter of the agency's fiscal year, all costs specified in section 5311.4(a)(1) that are approved by the agency for payment to PSAPs or wireless providers shall be paid before any other costs payable under this chapter are paid to any PSAP or wireless provider. In the first quarter of the agency's fiscal year, the agency shall determine whether payments to PSAPs and wireless providers during the preceding fiscal year exceeded or were less than the eligible costs incurred by each PSAP and wireless provider submitting costs during the fiscal year. Each PSAP and wireless provider shall provide verification of the costs as required by the agency. Any overpayment shall be refunded to the agency or, with the agency's approval, may be used to pay agency-approved costs the PSAP or wireless provider submitted for the current fiscal year of the agency. The amount of any underpayment will be paid to the PSAP or wireless provider in accordance with this subsection and subsection (d) within the current fiscal year. The agency shall reconsider a determination of eligible costs under this subsection upon request by a submitting PSAP or wireless provider and shall provide a procedure for the reconsideration.

(d)  Pro rata sharing of fund amounts.--

(1)  If the total amount of money in the fund in any quarter is insufficient to pay for both agency-approved PSAP costs and agency-approved wireless provider costs which are payable in the quarter under subsection (c) for both Phase I deployment and Phase II deployment of wireless E-911 service as set forth in the FCC E-911 Order, then payments from the fund for that quarter shall be made as follows:

(i)  The agency-approved Phase I deployment costs of a PSAP and those wireless providers to which the PSAP has issued its request for Phase I wireless E-911 service shall be paid before any agency-approved costs for Phase II deployment are paid.

(ii)  If, notwithstanding subparagraph (i), the total amount of money in the fund in the quarter is insufficient to pay all Phase I deployment costs of both PSAPs and wireless providers which are payable in the quarter, then each requesting PSAP and each requesting wireless provider shall receive, for payment of Phase I deployment costs, a pro rata share of the total amount of money in the fund in the quarter.

(iii)  If the total amount of money in the fund in the quarter is insufficient to pay all agency-approved Phase II deployment costs of both PSAPs and wireless providers which are payable in the quarter, then each requesting PSAP and each requesting wireless provider shall receive, for payment of Phase II deployment costs, a pro rata share of the total money in the fund which are available in the quarter for payment of Phase II deployment costs.

(2)  For any PSAP or wireless provider, pro rata shares shall be computed based upon the total dollar amount of money available in the fund for payment of Phase I or Phase II deployment costs, whichever is applicable, multiplied by the ratio of:

(i)  the total dollar amount of agency-approved but unpaid costs of that PSAP or wireless provider for Phase I or Phase II deployment, whichever is applicable; to

(ii)  the total dollar amount of all agency-approved but unpaid costs.

(3)  Any remaining unpaid agency-approved PSAP costs or wireless provider costs shall be carried forward for payment during the next fiscal quarter. The carryforward process shall continue each fiscal quarter until all agency-approved PSAP costs and wireless provider costs have been paid. Pro rata and other payments under this subsection, including, but not limited to, payments of costs which are carried forward for payment in subsequent fiscal quarters, shall also be subject to all provisions and requirements of subsection (c) except for subsection (c)(1).

(e)  Triennial financial audit.--The agency shall require a triennial financial audit of each PSAP's use of the disbursements it has received from the fund and of a wireless provider's collection, deduction, retention, remittance and use of the amounts collected by the wireless provider under the wireless E-911 surcharge or the disbursements it received from the fund. These triennial financial audits shall be consistent with guidelines established by the agency, and the cost of each audit shall be paid from the fund.

Cross References.  Section 5311.5 is referred to in section 5311.4 of this title.



Section 5311.6 - Reporting

§ 5311.6.  Reporting.

(a)  Annual report by agency.--Not later than March 1 of each year, the agency, after consideration of the recommendations of the advisory committee, shall submit an annual report, which may be combined with that required by section 5303(a)(5) (relating to telecommunications management), to the Governor and the General Assembly. Subject to the provisions of section 5311.7(b) (relating to public disclosure and confidentiality of information), the report shall include at least the following:

(1)  The extent to which wireless E-911 systems currently exist in this Commonwealth.

(2)  Those PSAPs which completed installation of wireless E-911 systems pursuant to the wireless E-911 State plan and the costs and expenses for installation.

(3)  An itemization by PSAP or wireless provider, project and description and expenditure for each Wireless E-911 Emergency Services Fund disbursement made in the fiscal year just concluded. The itemization shall include an explanation of how each project contributed to the fulfillment of the existing wireless E-911 State plan.

(4)  The planned expenditures for the next fiscal year for installation of wireless E-911 systems pursuant to the wireless E-911 State plan.

(5)  The total aggregate fees collected from all wireless providers in the fiscal year just concluded based upon the reports of the providers submitted under section 5311.4(e) (relating to Wireless E-911 Emergency Services Fund) and any other funds received by the fund.

(6)  The amount of any unexpended funds carried forward in the fund.

(7)  The amount of any remaining unpaid agency-approved PSAP costs or wireless provider costs being carried forward for payment during the next fiscal quarter.

(8)  Any advances in a wireless provider's system technology or expansion of its customer service area which further the goal of providing access to a wireless E-911 system regardless of the customer's geographic location on any interstate highway in this Commonwealth.

(b)  Study of wireless E-911 emergency services implementation and operation.--The agency, after consideration of the recommendations of the advisory committee, shall report to the Governor and the General Assembly no less than triennially its recommendations concerning wireless E-911 implementation and operation, including, but not limited to, necessary or required actions which must be undertaken in response to the Federal Communication Commission's directive in the FCC E-911 Order. The report shall recommend measures to be taken by the General Assembly.

Cross References.  Section 5311.6 is referred to in section 5311.4 of this title.



Section 5311.7 - Public disclosure and confidentiality of information

§ 5311.7.  Public disclosure and confidentiality of information.

(a)  Annual report of agency.--The annual report of the agency shall be a public document.

(b)  Prohibition against release of information.--Neither the State Treasurer, the agency, nor any employee, agent or representative of a PSAP or public agency shall divulge any information acquired with respect to any wireless provider or VoIP provider, its customers, revenues or expenses, trade secrets, commercial information and other proprietary information while acting or claiming to act as the employee, agent or representative, and all information is required to be kept confidential except that aggregations of information which do not identify or effectively identify numbers of customers, revenues or expenses, trade secrets, commercial information and other proprietary information attributable to any individual wireless provider or VoIP provider may be made public.

Cross References.  Section 5311.7 is referred to in sections 5311.1, 5311.6, 5311.14 of this title.



Section 5311.8 - Wireless provider and VoIP provider records



Section 5311.9 - Immunity

§ 5311.9.  Immunity.

(a)  Generally.--

(1)  This subsection applies to all of the following:

(i)  A wireless provider or VoIP provider.

(ii)  An officer or director of a wireless provider or VoIP provider.

(iii)  An employee or agent of a wireless provider or VoIP provider.

(iv)  A vendor of a wireless provider or VoIP provider.

(2)  Except as set forth in paragraph (3), a person specified in paragraph (1) is immune from liability for civil damages resulting from or caused by an act or omission in the development, design, installation, operation, maintenance, performance or provision of wireless E-911 service or 911 service of:

(i)  the wireless provider or VoIP provider;

(ii)  an officer or director of the wireless provider or VoIP provider;

(iii)  an employee or agent or the wireless provider or VoIP provider; or

(iv)  a supplier of the wireless provider or VoIP provider.

(3)  Immunity under paragraph (2) does not apply to willful or wanton misconduct.

(b)  Parity of liability.--A wireless provider or VoIP provider shall have the same immunity from liability for transmission errors or failures, network outages or other technical problems that arise in the course of handling emergency calls or providing emergency services, including wireless E-911 service, as a local exchange carrier enjoys in the course of handling the calls or providing the services.

(c)  Release of information.--

(1)  This subsection applies to all of the following:

(i)  A wireless provider or VoIP provider.

(ii)  An employee or agent of a wireless provider or VoIP provider.

(2)  A person specified in paragraph (1) is immune from liability for releasing, as required by this chapter or any other law, wireless service customer information or VoIP service customer information to the agency or to any 911 system or wireless E-911 system, public agency or PSAP.

Cross References.  Section 5311.9 is referred to in section 5311.4 of this title.



Section 5311.10 - Agency funding for wireless E-911 support



Section 5311.11 - Rate regulation



Section 5311.12 - Regulations



Section 5311.13 - Enforcement



Section 5311.14 - Collection and disbursement of VoIP 911 fee



Section 5312 - (Reserved)



Section 5312.1 - Legislative study



Section 5398 - Termination






Chapter 71 - General Provisions

Section 7101 - Short title of part

PART V

EMERGENCY MANAGEMENT SERVICES

Chapter

71.  General Provisions

73.  Commonwealth Services

74.  Volunteer Firefighters

75.  Local Organizations and Services

76.  Emergency Management Assistance Compact

77.  Miscellaneous Provisions

78.  Grants to Fire Companies and Volunteer Services

Enactment.  Part V was added November 26, 1978, P.L.1332, No.323, effective immediately.

CHAPTER 71

GENERAL PROVISIONS

Subchapter

A.  Preliminary Provisions

B.  Interstate Civil Defense and Disaster Compact

Enactment.  Chapter 71 was added November 26, 1978, P.L.1332, No.323, effective immediately.

Cross References.  Chapter 71 is referred to in section 8104 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

7101.  Short title of part.

7102.  Definitions.

7103.  Purposes of part.

7104.  Limitations.

§ 7101.  Short title of part.

This part shall be known and may be cited as the "Emergency Management Services Code."



Section 7102 - Definitions



Section 7103 - Purposes of part



Section 7104 - Limitations



Section 7111 - Interstate civil defense and disaster compact enacted

SUBCHAPTER B

INTERSTATE CIVIL DEFENSE AND

DISASTER COMPACT

Sec.

7111.  Interstate civil defense and disaster compact enacted.

§ 7111.  Interstate civil defense and disaster compact enacted.

The Interstate Civil Defense and Disaster Compact is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

Article 1

The purpose of this compact is to provide mutual aid among the States in meeting any emergency or disaster from enemy attack or other cause (natural or otherwise), including sabotage and subversive acts and direct attacks by bombs, shellfire and atomic, radiological, chemical, bacteriological means and other weapons. The prompt, full and effective utilization of the resources of the respective States, including such resources as may be available from the United States Government or any other source are essential to the safety, care and welfare of the people thereof in the event of enemy action or other emergency, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the civil defense agencies or similar bodies of the States that are parties hereto. The directors of civil defense of all party States shall constitute a committee to formulate plans and to take all necessary steps for the implementation of this compact.

Article 2

It shall be the duty of each party State to formulate civil defense plans and programs for application within such State. There shall be frequent consultation between the representatives of the States and with the United States Government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out such civil defense plans and programs, the party States shall, so far as possible, provide and follow uniform standards, practices and rules and regulations including:

(a)  Insignia, arm bands and any other distinctive articles to designate and distinguish the different civil defense services.

(b)  Blackouts and practice blackouts, air raid drills, mobilization of civil defense forces, and other tests and exercises.

(c)  Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith.

(d)  The effective screening or extinguishing of all lights and lighting devices and appliances.

(e)  Shutting off water mains, gas mains, electric power connections, and the suspension of all other utility services.

(f)  All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party State.

(g)  The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic prior, during and subsequent to drills or attacks.

(h)  The safety of public meetings or gatherings.

(i)  Mobile support units.

Article 3

Any party State requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof: Provided, That it is understood that the State rendering aid may withhold resources to the extent necessary to provide reasonable protection for such State. Each party State shall extend to the civil defense forces of any other party State while operating within its State limits under the terms and conditions of this compact, the same powers (except that of arrest, unless specifically authorized by the receiving State), duties, rights, privileges and immunities as if they were performing their duties in the State in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders but the organizational units will come under the operational control of the civil defense authorities of the State receiving assistance.

Article 4

Whenever any person holds a license, certificate or other permit issued by any State evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving such skill in any party State to meet an emergency or disaster and such State shall give due recognition to such license, certificate or other permit as if issued in the State in which aid is rendered.

Article 5

No party State or its officers or employees rendering aid in another State pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article 6

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more States may differ from that appropriate among other States party hereto, this instrument contains elements of a broad base common to all States and nothing herein contained shall preclude any State from entering into supplementary agreements with another State or States. Such supplementary agreements may comprehend but shall not be limited to provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article 7

Each party State shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that State and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact in the same manner and on the same terms as if the injury or death were sustained within such State.

Article 8

Any party State rendering aid in another State pursuant to this compact shall be reimbursed by the party State receiving such aid for any loss or damage to or expense incurred in the operation of any equipment answering a request for aid and for the cost incurred in connection with such requests: Provided, That any aiding party State may assume in whole or in part such loss, damage, expense or other cost, or may loan such equipment or donate such services to the receiving party State without charge or cost: And, provided further, That any two or more party States may enter into supplementary agreements establishing a different allocation of costs as among those States. The United States Government may relieve the party State receiving aid from any liability and reimburse the party State supplying civil defense forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the State and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article 9

Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party States and the various local civil defense areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas, or the bringing in of additional materials, supplies and all other relevant factors. Such plans shall provide that the party State receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed by the party State of which the evacuees are residents or by the United States Government under plans approved by it. After the termination of the emergency or disaster the party State of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10

This compact shall be available to any State, territory or possession of the United States and the District of Columbia. The term "State" may also include any neighboring foreign country or province or state thereof.

Article 11

The committee established pursuant to Article 1 of this compact may request the Civil Defense Agency of the United States Government to act as an informational and coordinating body under this compact and representatives of such agency of the United States Government may attend meetings of such committee.

Article 12

This compact shall become operative immediately upon its ratification by any State as between it and any other State or States so ratifying, and shall be subject to approval by Congress unless prior Congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party States and with the Civil Defense Agency and other appropriate agencies of the United States Government.

Article 13

This compact shall continue in force and remain binding on each party State until the Legislature or the Governor of such party State takes action to withdraw therefrom. Such action shall not be effective until 30 days after notice thereof has been sent by the Governor of the party State desiring to withdraw to the Governors of all other party States.

Article 14

This compact shall be construed to effectuate the purposes stated in Article 1. If any provision of this compact is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.






Chapter 73 - Commonwealth Services

Section 7301 - General authority of Governor

CHAPTER 73

COMMONWEALTH SERVICES

Subchapter

A.  The Governor and Disaster Emergencies

B.  Pennsylvania Emergency Management Agency

C.  Intrastate Mutual Aid

D.  State Firemen's Training School

E.  Volunteer Fire Company, Ambulance Service and Rescue Squad Assistance

F.  State Fire Commissioner

Enactment.  Chapter 73 was added November 26, 1978, P.L.1332, No.323, effective immediately, unless otherwise noted.

Cross References.  Chapter 73 is referred to in section 6107 of Title 18 (Crimes and Offenses).

SUBCHAPTER A

THE GOVERNOR AND DISASTER EMERGENCIES

Sec.

7301.  General authority of Governor.

7302.  Temporary housing.

7303.  Debris and wreckage removal.

7304.  Community disaster loans.

7305.  Individual and family assistance.

7305.1. Grants for hazard mitigation.

7306.  Appropriation of Federal funds.

7307.  Use and appropriation of unused Commonwealth funds (Repealed).

7308.  Laws suspended during emergency assignments.

§ 7301.  General authority of Governor.

(a)  Responsibility to meet disasters.--The Governor is responsible for meeting the dangers to this Commonwealth and people presented by disasters.

(b)  Executive orders, proclamations and regulations.--Under this part, the Governor may issue, amend and rescind executive orders, proclamations and regulations which shall have the force and effect of law.

(c)  Declaration of disaster emergency.--A disaster emergency shall be declared by executive order or proclamation of the Governor upon finding that a disaster has occurred or that the occurrence or the threat of a disaster is imminent. The state of disaster emergency shall continue until the Governor finds that the threat or danger has passed or the disaster has been dealt with to the extent that emergency conditions no longer exist and terminates the state of disaster emergency by executive order or proclamation, but no state of disaster emergency may continue for longer than 90 days unless renewed by the Governor. The General Assembly by concurrent resolution may terminate a state of disaster emergency at any time. Thereupon, the Governor shall issue an executive order or proclamation ending the state of disaster emergency. All executive orders or proclamations issued under this subsection shall indicate the nature of the disaster, the area or areas threatened and the conditions which have brought the disaster about or which make possible termination of the state of disaster emergency. An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster prevent or impede, shall be promptly filed with the Pennsylvania Emergency Management Agency and the Legislative Reference Bureau for publication under Part II of Title 45 (relating to publication and effectiveness of Commonwealth documents).

(d)  Activation of disaster response.--An executive order or proclamation of a state of disaster emergency shall activate the disaster response and recovery aspects of the Commonwealth and local disaster emergency plans applicable to the political subdivision or area in question and shall be authority for the deployment and use of any forces to which the plan or plans apply and for use or distribution of any supplies, equipment and materials and facilities assembled, stockpiled or arranged to be made available pursuant to this part or any other provision of law relating to disaster emergencies.

(e)  Commander in chief of military forces.--During the continuance of any state of disaster emergency, the Governor is commander in chief of the Pennsylvania military forces. To the greatest extent practicable, the Governor shall delegate or assign command authority by prior arrangement embodied in appropriate executive orders or regulations, but this does not restrict the authority of the Governor to do so by orders issued at the time of the disaster emergency.

(f)  Additional powers.--In addition to any other powers conferred upon the Governor by law, the Governor may:

(1)  Suspend the provisions of any regulatory statute prescribing the procedures for conduct of Commonwealth business, or the orders, rules or regulations of any Commonwealth agency, if strict compliance with the provisions of any statute, order, rule or regulation would in any way prevent, hinder or delay necessary action in coping with the emergency.

(2)  Utilize all available resources of the Commonwealth Government and each political subdivision of this Commonwealth as reasonably necessary to cope with the disaster emergency.

(3)  Transfer the direction, personnel or functions of Commonwealth agencies or units thereof for the purpose of performing or facilitating emergency services.

(4)  Subject to any applicable requirements for compensation under section 7313(10) (relating to powers and duties), commandeer or utilize any private, public or quasi-public property if necessary to cope with the disaster emergency.

(5)  Direct and compel the evacuation of all or part of the population from any stricken or threatened area within this Commonwealth if this action is necessary for the preservation of life or other disaster mitigation, response or recovery.

(6)  Prescribe routes, modes of transportation and destinations in connection with evacuation.

(7)  Control ingress and egress to and from a disaster area, the movement of persons within the area and the occupancy of premises therein.

(8)  Suspend or limit the sale, dispensing or transportation of alcoholic beverages, firearms, explosives and combustibles.

(July 13, 1988, P.L.501, No.87, eff. imd.)

1988 Amendment.  Act 87 amended subsec. (f)(4).

Cross References.  Section 7301 is referred to in section 7705 of this title; section 2306 of Title 12 (Commerce and Trade); section 8704 of Title 53 (Municipalities Generally).



Section 7302 - Temporary housing



Section 7303 - Debris and wreckage removal



Section 7304 - Community disaster loans



Section 7305 - Individual and family assistance



Section 7305.1 - Grants for hazard mitigation



Section 7306 - Appropriation of Federal funds



Section 7307 - Use and appropriation of unused Commonwealth funds (Repealed)



Section 7308 - Laws suspended during emergency assignments



Section 7311 - Creation

SUBCHAPTER B

PENNSYLVANIA EMERGENCY MANAGEMENT AGENCY

Sec.

7311.  Creation.

7312.  Organization.

7313.  Powers and duties.

7314.  Utilization of existing services and facilities.

7315.  Pennsylvania State Fire Commissioner (Repealed).

7316.  Pennsylvania State Fire Academy (Repealed).

7317.  Pennsylvania Volunteer Loan Assistance Program (Repealed).

7318.  Fire Safety Advisory Committee (Repealed).

7319.  Appropriations (Repealed).

7320.  Radiological emergency response preparedness, planning and recovery program.

7321.  Unconventional well 911 emergency response information.

Termination of Agency.  The Pennsylvania Emergency Management Agency is subject to periodic review under the act of December 22, 1981 (P.L.508, No.142), known as the Sunset Act, and will terminate on the date specified in that act unless reestablished or continued by the General Assembly. The Pennsylvania Emergency Management Agency was reestablished by the act of July 13, 1988 (P.L.501, No.87), until December 31, 1997. The termination date of December 31, 1997, is probably not effective since the Sunset Act expired December 22, 1991.

§ 7311.  Creation.

To assure prompt, proper and effective discharge of basic Commonwealth responsibilities relating to civil defense and disaster preparedness, operations and recovery, there is hereby formally created the Pennsylvania Emergency Management Agency.

State Council of Civil Defense.  See section 2 of Act 323 of 1978 in the appendix to this title for special provisions relating to the transfer to the Pennsylvania Emergency Management Agency of personnel, appropriations, equipment, etc., of the State Council of Civil Defense.



Section 7312 - Organization

§ 7312.  Organization.

This agency shall consist of and be organized substantially as follows:

(a)  Council.--Primary responsibility for overall policy and direction of a Statewide civil defense and disaster program and response capability of the type hereinafter prescribed shall be vested in a body legally known as the Pennsylvania Emergency Management Council, which shall be composed of: the Governor, Lieutenant Governor, Adjutant General, Secretary of Health, Attorney General, General Counsel, Secretary of Community Affairs, Secretary of Environmental Protection, Secretary of Transportation, Secretary of Agriculture, Secretary of Public Welfare, Commissioner of the Pennsylvania State Police, Chairman of the Public Utility Commission, State Fire Commissioner, Speaker of the House of Representatives, President pro tempore of the Senate, Minority Leader of the Senate and Minority Leader of the House of Representatives. The Speaker of the House of Representatives, President pro tempore of the Senate, Minority Leader of the Senate and Minority Leader of the House of Representatives may authorize a member of their respective Houses of the General Assembly to serve in their stead. The Governor may authorize up to two representatives of business and industry, up to two representatives of labor, up to two public members at large and one representative respectively of the Pennsylvania State Association of County Commissioners, the Pennsylvania State Association of Township Commissioners, the Pennsylvania State Association of Township Supervisors, the Pennsylvania League of Cities and the Pennsylvania State Association of Boroughs to be nonvoting members of the council. The Governor may designate a member to serve as chairman. Five members shall constitute a quorum.

(b)  Compensation and expenses.--The members shall serve without compensation, but may be reimbursed for their actual and necessary traveling and other expenses incurred in connection with attendance at meetings.

(c)  Regular meetings.--For the conduct of routine business, including particularly the consideration of matters of basic policy, the council shall meet at the call of the chairman and at least three times during each calendar year.

(d)  Emergency meetings.--In the event of attack or disaster situations determined actually or likely to be of such nature, magnitude, severity or duration as to necessitate extensive or extraordinary deployment and use of Commonwealth resources for emergency purposes, the chairman shall, within not more than 72 hours immediately following such determination, call the council into emergency session, for consideration of actions taken or to be taken. In the absence of the chairman, notice of such meetings shall be disseminated to the membership by the State director.

(e)  State director.--To supervise the work and activities comprising the State Civil Defense and Disaster Program, the Governor shall appoint an individual to act, on a full-time basis, as director of the agency. The director shall perform all such fiscal, planning, administrative, operational and other duties as may be assigned to him by the council and shall act as the chairman's principal assistant in civil defense and disaster matters. The director or the director's designee is also the State coordinating officer responsible to coordinate and supervise the Commonwealth and local disaster response effort following a presidential declaration of an emergency or a major disaster.

(f)  Staff.--The council shall, within the limitations of appropriations made to the agency, arrange for the employment of such professional, technical, administrative and other staff personnel as may be deemed essential to the development and maintenance of a Statewide civil defense and disaster plan and program of the type hereinafter prescribed. All such personnel shall be employed and subject to pertinent provisions of the act of August 5, 1941 (P.L.752, No.286), known as the "Civil Service Act," and the Commonwealth Compensation Plan.

(g)  Office space, equipment and services.--The agency shall be furnished necessary and appropriate office space, furniture, equipment, supplies and services in the same general manner as are other Commonwealth departments and agencies.

(h)  Emergency communications.--The agency shall maintain an integrated communications capability designed to provide to all areas and counties weather advisories, river forecasts, warnings, and direction and control of all emergency preparedness functions within the Commonwealth. The agency shall coordinate the Commonwealth's emergency communication systems, sharing of information and weather emergency notification among the National Weather Service, contiguous State emergency management offices, local coordinators of emergency management, the Pennsylvania State Police, local police departments, private relief associations and other appropriate organizations. Additionally, the agency shall establish the sole Statewide telephone number that persons, including county and municipal emergency management personnel, may use to report incidences of radioactive and hazardous materials and other disaster emergencies.

(i)  Administrative provisions.--Except as otherwise provided in this part, the agency shall be subject to the provisions of the act of April 9, 1929 (P.L.177, No.175), known as "The Administrative Code of 1929."

(July 13, 1988, P.L.501, No.87, eff. imd.; Nov. 13, 1995, P.L.609, No.62, eff. 60 days)

1995 Amendment.  Act 62 amended subsec. (a).

1988 Amendment.  Act 87 amended subsecs. (a), (d), (e) and (h). See section 9 of Act 87 in the appendix to this title for special provisions relating to continuation of State Director.

References in Text.  The Secretary of Community Affairs, referred to in subsec. (a), was abolished by Act 58 of 1996 and the functions were transferred to the Secretary of Community and Economic Development.



Section 7313 - Powers and duties



Section 7314 - Utilization of existing services and facilities



Section 7315 - Pennsylvania State Fire Commissioner (Repealed)



Section 7316 - Pennsylvania State Fire Academy (Repealed)



Section 7317 - Pennsylvania Volunteer Loan Assistance Program (Repealed)



Section 7318 - Fire Safety Advisory Committee (Repealed)



Section 7319 - Appropriations (Repealed)



Section 7320 - Radiological emergency response preparedness, planning and recovery program



Section 7321 - Unconventional well 911 emergency response information

§ 7321.  Unconventional well 911 emergency response information.

(a)  Emergency regulations.--The agency and the Department of Environmental Protection shall adopt emergency regulations directing the operators of all unconventional wells within this Commonwealth to do all of the following:

(1)  Adopt a unique GPS coordinate address for each unconventional well at both the access road entrance and well pad site.

(2)  Register that address with the agency, the Department of Environmental Protection and the county emergency management organization within the county where the unconventional well is located.

(3)  Require the development of an emergency response plan and file that plan with the agency, the Department of Environmental Protection and the county emergency management organization with jurisdiction over the unconventional well. The county shall disseminate the GPS address and emergency response plan to the local emergency management organization in which the unconventional well is located.

(4)  Post a reflective sign at the entrance to each unconventional well site with the specific address of that site, the coordinates for the site, the emergency contact number for the operator and such other information as the agency or the Department of Environmental Protection deems necessary.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Unconventional formation."  A geological shale formation existing below the base of the Elk Sandstone or its geologic equivalent stratigraphic interval where natural gas generally cannot be produced at economic flow rates or in economic volumes except by vertical or horizontal well bores stimulated by:

(1)  hydraulic fracture treatments;

(2)  using multilateral well bores; or

(3)  other techniques to expose more of the formation of the well bore.

"Unconventional well."  A bore hole drilled or being drilled for the purpose of or to be used for the production of natural gas from an unconventional formation.

(Feb. 2, 2012, P.L.62, No.9, eff. imd.)

2012 Amendment.  Act 9 added section 7321. Section 2 of Act 9 provided that regulations promulgated under section 7321 shall apply to both new and existing unconventional wells within this Commonwealth.



Section 7331 - Purpose of subchapter



Section 7332 - Definitions



Section 7333 - Intrastate Mutual Aid Committee



Section 7334 - System



Section 7335 - Assistance



Section 7336 - License, certificate and permit portability



Section 7337 - Insurance



Section 7338 - Workers' compensation



Section 7339 - Immunity



Section 7340 - Effect on other agreements



Section 7351 - Establishment, purpose and name

SUBCHAPTER D

STATE FIREMEN'S TRAINING SCHOOL

Sec.

7351.  Establishment, purpose and name.

7352.  Supervision and control.

7353.  Powers and duties.

7354.  Persons admitted.

7355.  Application for admission.

7356.  Acquisition of site.

7357.  Conveyance of land and plans for buildings and structures.

7358.  Leasing by Commonwealth.

Enactment.  Subchapter D was added November 23, 2010, P.L.1181, No.118, effective January 1, 2011.

Special Provisions in Appendix.  See section 7(b.1)(3) of Act 118 of 2010 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Subchapter D is referred to in section 7384 of this title.

§ 7351.  Establishment, purpose and name.

In order to enable the Department of Education more effectively to train firefighters under the program of the Public Service Institute Board established by the department under its vocational education program, there is hereby established a training school for firefighters for practical training in the control and extinguishment of fires. The training school shall be known as the Pennsylvania State Firemen's Training School.



Section 7352 - Supervision and control



Section 7353 - Powers and duties



Section 7354 - Persons admitted



Section 7355 - Application for admission



Section 7356 - Acquisition of site



Section 7357 - Conveyance of land and plans for buildings and structures



Section 7358 - Leasing by Commonwealth



Section 7361 - Scope of subchapter

SUBCHAPTER E

VOLUNTEER FIRE COMPANY, AMBULANCE SERVICE

AND RESCUE SQUAD ASSISTANCE

Sec.

7361.  Scope of subchapter.

7362.  Legislative findings and declaration of purpose.

7363.  Definitions.

7364.  Assistance to volunteer fire companies, ambulance services and rescue squads.

7365.  Volunteer Companies Loan Fund.

7366.  Powers and duties of agency.

7367.  Authority to borrow.

7368.  Bonds, issue, maturity and interest.

7369.  Sale of bonds.

7370.  Refunding bonds.

7371.  Disposition and use of proceeds.

7372.  Registration of bonds.

7373.  Information to General Assembly.

7374.  Volunteer Company Loan Sinking Fund and investments.

7375.  Expenses of preparation, issue and sale of bonds.

7376.  Repayment obligations for principal and interest.

7377.  Quorum.

7378.  Temporary financing authorization.

7378.1. Referendum for additional indebtedness.

7378.2. Authorization of contracts, reimbursement procedure and amount.

7378.3. Reimbursement procedure and amount.

Enactment.  Subchapter E was added November 23, 2010, P.L.1181, No.118, effective January 1, 2011.

Special Provisions in Appendix.  See section 7(b.1)(8) of Act 118 of 2010 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Subchapter E is referred to in sections 7362, 7363, 7364, 7365, 7366, 7367, 7368, 7369, 7370, 7371, 7373, 7374, 7375, 7377, 7378, 7378.1, 7378.3, 7385, 7814 of this title.

§ 7361.  Scope of subchapter.

This subchapter relates to volunteer fire company, ambulance service and rescue squad assistance.



Section 7362 - Legislative findings and declaration of purpose



Section 7363 - Definitions



Section 7364 - Assistance to volunteer fire companies, ambulance services and rescue squads



Section 7365 - Volunteer Companies Loan Fund

§ 7365.  Volunteer Companies Loan Fund.

(a)  General rule.--There is created a special fund in the Treasury Department to be known as the Volunteer Companies Loan Fund to which shall be credited all appropriations made by the General Assembly other than appropriations for expenses of administering this subchapter or grants from other sources to the agency as well as repayment of principal and interest on loans made under this subchapter.

(b)  Requisition.--Upon approval of the loan, the agency shall routinely requisition from the Volunteer Companies Loan Fund such amounts as shall be allocated by the agency for loans to volunteer companies. When and as the amounts so allocated as loans to volunteer companies are repaid pursuant to the terms of the agreements made and entered into with the agency, the agency shall pay such amounts into the Volunteer Companies Loan Fund, it being the intent of this subchapter that the Volunteer Companies Loan Fund shall operate as a revolving fund whereby all appropriations and payments made thereto may be applied and reapplied to the purposes of this subchapter.

(c)  Administration.--Each fiscal year, the State Fire Commissioner may use an amount up to $250,000 from the Volunteer Companies Loan Fund for the administrative cost of implementing the loan program under this subchapter.

(June 29, 2012, P.L.663, No.78, eff. imd.)

2012 Amendment.  Act 78 added subsec. (c).

Cross References.  Section 7365 is referred to in sections 7363, 7376 of this title.



Section 7366 - Powers and duties of agency



Section 7367 - Authority to borrow



Section 7368 - Bonds, issue, maturity and interest



Section 7369 - Sale of bonds



Section 7370 - Refunding bonds



Section 7371 - Disposition and use of proceeds



Section 7372 - Registration of bonds



Section 7373 - Information to General Assembly



Section 7374 - Volunteer Company Loan Sinking Fund and investments



Section 7375 - Expenses of preparation, issue and sale of bonds



Section 7376 - Repayment obligations for principal and interest



Section 7377 - Quorum



Section 7378 - Temporary financing authorization



Section 7378.1 - Referendum for additional indebtedness

§ 7378.1.  Referendum for additional indebtedness.

The following shall apply:

(1)  The question of incurring indebtedness of $25,000,000 for loans to volunteer fire companies, volunteer ambulance services and volunteer rescue squads for the purpose of establishing or modernizing facilities to house firefighting apparatus equipment, ambulances and rescue vehicles, and for purchasing firefighting apparatus equipment, ambulances and rescue vehicles, protective and communications equipment and any other accessory equipment necessary for the proper performance of such organizations' duties, shall be submitted to the electors at the next primary, municipal or general election held after July 15, 1976.

(2)  The Secretary of the Commonwealth shall forthwith certify the question to the county boards of election.

(3)  The question shall be in substantially the following form:

Do you favor the incurring of indebtedness of $25,000,000 for loans to volunteer fire companies, volunteer ambulance services and volunteer rescue squads for the purpose of establishing or modernizing facilities to house firefighting apparatus equipment, ambulances and rescue vehicles, and for purchasing firefighting apparatus equipment, ambulances and rescue vehicles, protective and communications equipment, and any other accessory equipment necessary for the proper performance of such organizations' duties?

(4)  The election shall be conducted in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, except that the time limits for advertisement of notice of the election may be waived as to the question.

(5)  Proceeds of borrowing shall be used through loans to volunteer fire companies, volunteer ambulance services and volunteer rescue squads pursuant to and for any purpose established by this subchapter.

Cross References.  Section 7378.1 is referred to in section 7362 of this title.



Section 7378.2 - Authorization of contracts, reimbursement procedure and amount



Section 7378.3 - Reimbursement procedure and amount



Section 7381 - Scope of subchapter



Section 7382 - Definitions



Section 7383 - State Fire Commissioner



Section 7384 - Pennsylvania State Fire Academy



Section 7385 - Pennsylvania Volunteer Loan Assistance Program



Section 7386 - Fire Safety Advisory Committee



Section 7387 - Appropriations






Chapter 74 - Volunteer Firefighters

Section 7401 - Scope of chapter



Section 7402 - Definitions (Reserved)



Section 7403 - Insurance and compensation



Section 7411 - Scope of subchapter



Section 7412 - Definitions



Section 7413 - Statement of purpose



Section 7414 - Construction



Section 7415 - Structure



Section 7416 - Funds

§ 7416.  Funds.

(a)  General rule.--A volunteer firefighters' relief association may solicit and receive gifts and contributions from any source, including municipal corporations, but shall not have the right to receive any portion of the money distributed to political subdivisions of this Commonwealth under Chapter 7 of the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, unless and until the governing body of at least one political subdivision shall have certified to the Auditor General that the association is a bona fide volunteer firefighters' relief association, affiliated with a fire company which affords protection against fire to all or a portion of the political subdivision.

(b)  Deposit.--Funds of a volunteer firefighters' relief association may be deposited in any bank, trust company or other banking establishment accredited by the Commonwealth or insured by the Government of the United States.

(c)  Investments.--All or any part of the funds of a volunteer firefighters' relief association may be invested:

(1)  In any form of investment named in 20 Pa.C.S. Ch. 73 (relating to municipalities investments). First mortgages insuring repayment of loans by relief associations shall provide for a minimum interest payment of 3% and not exceed 80% of the appraised value of real property covered by the mortgage.

(2)  In any obligation of a political subdivision, having the power to levy or collect taxes.

(3)  In any obligation of an incorporated fire company, provided that the obligation is:

(i)  Secured by assets of the company having capital value equal to at least 150% of the amount of the obligation at the time it is made.

(ii)  Subject to provisions which amortize the loan at a rate ensuring that the depreciated value of the assets pledged shall continue to be at least 150% of the balance due.

(d)  Limitation.--No investment shall be acquired, encumbered or sold except pursuant to resolution duly enacted by the governing body of the association.

(e)  Income from investments.--Income from investments may be invested or spent in the same way as any other income.

(f)  Use.--Funds of any volunteer firefighters' relief association may be spent:

(1)  To pay for such normal and reasonable running expenses as may be appropriate to the businesslike conduct of the affairs of the association, including legal fees, rental or purchase of offices, payment of reasonable compensation of employees and purchase of office equipment and supplies.

(2)  To purchase contracts of insurance which, at a minimum, shall afford financial assistance to active members of the fire service represented by the association against losses due to injury suffered in the fire service and may also provide, in the order named:

(i)  for payments to the surviving spouse or other dependents of a member in the event of the member's death;

(ii)  for protection of active firefighters against disease;

(iii)  for replacement or purchase of prosthetic devices such as visual aids, hearing aids, dentures, braces, crutches and the like, where those devices have been lost or damaged while the owner was engaged in the fire service or where the need for those devices arose because of functional impairment attributable to participation in the fire service;

(iv)  for repair or replacement, if necessary, of articles of clothing or pocket pagers damaged or lost in the course of participation in the fire service; and

(v)  for disability incurred after service for a minimum of 20 years as a volunteer firefighter.

(3)  To maintain a beneficiary or death benefit fund and to pay a sum certain from that fund to the beneficiary of a participant in that fund upon death. If a beneficiary is not designated or a designated one has predeceased the participant, the sum certain shall be paid to the estate of the participant.

(4)  To pay in full or in part for damage or loss in any of the categories mentioned in paragraph (2) in a specific case where:

(i)  no policy of insurance is in force covering the risk; or

(ii)  the amount payable under insurance policies in force is inadequate to cover the loss.

(5)  To pay the cost of procuring and forwarding tokens of sympathy and goodwill to a volunteer firefighter who may be ill or hospitalized as a result of participation in the fire service or who may die or who may be seriously ill for any reason.

(6)  To make cash payments to families in distressed circumstances by reason of age, infirmity or other disability suffered by one of the family members in the course of participation in the fire service as a volunteer firefighter.

(7)  To acquire and to maintain membership in any Statewide association or corporation which extends advice and assistance to firefighters' relief associations and to pay to a duly elected delegate the reasonable expenses of travel and maintenance for attending a meeting of the Statewide association or corporation.

(8)  To contribute to or to purchase contracts of insurance which will contribute to the cost of rehabilitating and retraining volunteer firefighters who, by reason of their participation in the fire service, have suffered a major impairment of the ability to continue their vocation.

(9)  To pay for medical and surgical bills arising from injuries sustained by volunteer firefighters while engaged in activities of a fire company to the extent that the bills are not covered by insurance provided by the relief association.

(10)  To pay reasonable expenses actually and necessarily incurred for attending bona fide firefighters' training schools.

(11)  To purchase safeguards for preserving life, health and safety of volunteer firefighters to ensure their availability to participate in the volunteer fire service.

(12)  To secure insurance against legal liability of volunteer firefighters for loss and expense from claims arising out of performance of official and authorized duties while going to, returning from or attending fires or performing their duties as special fire police.

(13)  To maintain comprehensive health, physical fitness and physical monitoring programs that provide for physical fitness activities, nutrition education and instruction and health and fitness evaluation and monitoring, provided that the programs have been approved by the nearest State-licensed health care facility which is authorized to provide that service.

(14)  To purchase exercise and fitness equipment for use by volunteer firefighters, except that expenditures for exercise and fitness equipment shall not exceed $2,000 in any two-year period.

(15)  To purchase fire hoses and nozzles.

(16)  To purchase fire prevention materials for public distribution.



Section 7417 - Cooperation agreements



Section 7418 - Audits



Section 7419 - Dissolution



Section 7421 - Scope of subchapter



Section 7422 - Definitions



Section 7423 - Prohibition on termination and discipline



Section 7424 - Prohibition on discrimination



Section 7425 - Lost time

§ 7425.  Lost time.

Time lost from employment as provided in section 7423 (relating to prohibition on termination and discipline) may be charged to the regular pay of the employee.

Cross References.  Section 7425 is referred to in section 7422 of this title.



Section 7426 - Statements



Section 7427 - Violations



Section 7431 - Scope of subchapter

SUBCHAPTER D

SPECIAL FIRE POLICE

Sec.

7431.  Scope of subchapter.

7432.  Definitions (Reserved).

7433.  Nomination.

7434.  Confirmation.

7435.  Powers.

7436.  Power and authority in places other than where appointed.

7437.  Badge of authority and subordination.

Special Provisions in Appendix.  See section 7(b.1)(2) of Act 118 of 2010 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Subchapter D is referred to in sections 7431, 7434, 7435, 7436 of this title.

§ 7431.  Scope of subchapter.

This subchapter applies to a volunteer fire company in any city, borough, town, township or home rule municipality.

Cross References.  Section 7431 is referred to in section 7433 of this title.



Section 7432 - Definitions (Reserved)



Section 7433 - Nomination



Section 7434 - Confirmation



Section 7435 - Powers



Section 7436 - Power and authority in places other than where appointed



Section 7437 - Badge of authority and subordination






Chapter 75 - Local Organizations and Services

Section 7501 - General authority of political subdivisions



Section 7502 - Local coordinator of emergency management



Section 7503 - Powers and duties of political subdivisions

§ 7503.  Powers and duties of political subdivisions.

Each political subdivision shall, either individually or pursuant to the provisions of the act of July 12, 1972 (P.L.762, No.180), referred to as the Intergovernmental Cooperation Law, adopt an Intergovernmental Cooperation agreement with other political subdivisions to:

(1)  Prepare, maintain and keep current a disaster emergency management plan for the prevention and minimization of injury and damage caused by disaster, prompt and effective response to disaster and disaster emergency relief and recovery in consonance with the Pennsylvania Emergency Management Plan.

(2)  Establish, equip and staff an emergency operations center, consolidated with warning and communication systems to support government operations in emergencies and provide other essential facilities and equipment for agencies and activities assigned emergency functions.

(3)  Provide individual and organizational training programs to insure prompt, efficient and effective disaster emergency services.

(4)  Organize, prepare and coordinate all locally available manpower, materials, supplies, equipment, facilities and services necessary for disaster emergency readiness, response and recovery.

(5)  Adopt and implement precautionary measures to mitigate the anticipated effects of disaster.

(6)  Execute and enforce such rules and orders as the agency shall adopt and promulgate under the authority of this part.

(7)  Cooperate and coordinate with any public and private agency or entity in achieving any purpose of this part.

(8)  Have available for inspection at its emergency operations center all emergency management plans, rules and orders of the Governor and the agency.

(9)  Provide prompt and accurate information regarding local disaster emergencies to appropriate Commonwealth and local officials and agencies and the general public.

(10)  Participate in all tests, drills and exercises, including remedial drills and exercises, scheduled by the agency or by the Federal Government.

(11)  Participate in the program of integrated flood warning systems under section 7313(6) (relating to powers and duties).

(July 13, 1988, P.L.501, No.87, eff. imd.)

1988 Amendment.  Act 87 amended the intro. par. and added pars. (10) and (11).

Cross References.  Section 7503 is referred to in section 7707 of this title.



Section 7504 - Coordination, assistance and mutual aid



Section 7511 - Appropriations by political subdivisions



Section 7512 - Law applicable to local organizations



Section 7513 - Agreements among political subdivisions



Section 7514 - Payments involving one political subdivision



Section 7515 - Payments involving two or more political subdivisions






Chapter 76 - Emergency Management Assistance Compact

Section 7601 - Compact enacted



Section 7602 - Exercise of powers and duties



Section 7603 - Mutual agreements



Section 7604 - Budgetary considerations






Chapter 77 - Miscellaneous Provisions

Section 7701 - Duties concerning disaster prevention



Section 7702 - Acceptance of services, gifts, grants and loans



Section 7703 - Interstate arrangements



Section 7704 - Immunity from civil liability



Section 7705 - Special powers of local agencies



Section 7706 - Compensation for accidental injury



Section 7707 - Penalties



Section 7708 - Fire force disbanded in favor of volunteers



Section 7709 - Fires on State premises



Section 7710 - Firefighters and Auxiliaries Day



Section 7711 - Firefighters' Memorial Flag



Section 7712 - Firefighters' Memorial Sunday



Section 7713 - Prohibition on certain service






Chapter 78 - Grants to Fire Companies and Volunteer Services

Section 7801 - Scope of chapter

CHAPTER 78

GRANTS TO FIRE COMPANIES AND VOLUNTEER SERVICES

Subchapter

A.  Preliminary Provisions

B.  Fire Company Grant Program

C.  Volunteer Ambulance Service Grant Program

D.  Grant Funding Provisions

E.  Miscellaneous Provisions

Enactment.  Chapter 78 was added November 23, 2010, P.L.1181, No.118, effective in 60 days.

Chapter Heading.  The heading of Chapter 78 was amended June 29, 2012, P.L.663, No.78, effective immediately.

Special Provisions in Appendix.  See section 7(b.1)(14) of Act 118 of 2010 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Chapter 78 is referred to in sections 7801, 7802, 7813, 7823, 7842 of this title; section 1408 of Title 4 (Amusements).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

7801.  Scope of chapter.

7802.  Definitions.

§ 7801.  Scope of chapter.

This chapter relates to grants to fire companies and volunteer ambulance services.

(June 29, 2012, P.L.663, No.78, eff. imd.)



Section 7802 - Definitions

§ 7802.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advanced life support services."  The term shall have the meaning given to it in Chapter 81 (relating to emergency medical services system).

"Agency."  The Pennsylvania Emergency Management Agency.

"Basic life support services."  The term shall have the meaning given to it in Chapter 81 (relating to emergency medical services system).

"Commissioner."  The State Fire Commissioner.

"Facility."  A structure or portion thereof intended for the purpose of storage or protection of firefighting apparatus, ambulances and rescue vehicles and related equipment and gear. The term does not include meeting halls, social halls, social rooms, lounges or any other facility not directly related to firefighting or the furnishing of ambulance or rescue services.

"Fire company."  A volunteer fire company or a municipal fire company located in this Commonwealth.

"Grant program."  The Fire Company Grant Program established in Subchapter B (relating to fire company grant program) or the Volunteer Ambulance Service Grant Program established in Subchapter C (relating to volunteer ambulance service grant program).

"Invalid coach."  The term shall have the meaning given to it in Chapter 81 (relating to emergency medical services system).

"Volunteer ambulance service."  Any nonprofit chartered corporation, association or organization located in this Commonwealth, which is licensed by the Department of Health and is not associated or affiliated with any hospital and which is regularly engaged in the provision of emergency medical services, including basic life support or advanced life support services and advanced life support squads as defined in 28 Pa. Code § 1005.1 (relating to general provisions). The term shall not include any corporation, association or organization that is primarily engaged in the operation of invalid coaches which are intended for the routine transport of persons who are convalescent or otherwise nonambulatory and do not ordinarily require emergency medical treatment while in transit.

"Volunteer fire company."  A nonprofit chartered corporation, association or organization located in this Commonwealth which provides fire protection or rescue services and which may offer other voluntary emergency services within this Commonwealth. Voluntary emergency services provided by a volunteer fire company may include voluntary ambulance and voluntary rescue services.

"Volunteer rescue company."  A nonprofit chartered corporation, association or organization located in this Commonwealth that provides rescue services as part of the response to fires or vehicle accidents within this Commonwealth.

(June 29, 2012, P.L.663, No.78, eff. imd.)

2012 Amendment.  Act 78 amended the def. of "grant program" and added the def. of "fire company."



Section 7811 - Establishment

SUBCHAPTER B

FIRE COMPANY GRANT PROGRAM

Sec.

7811.  Establishment.

7812.  Publication and notice.

7813.  Award of grants.

7814.  Consolidation incentive.

Subchapter Heading.  The heading of Subchapter B was amended June 29, 2012, P.L.663, No.78, effective immediately.

Cross References.  Subchapter B is referred to in sections  7802, 7831, 7833, 7841 of this title.

§ 7811.  Establishment.

The Fire Company Grant Program is established and shall be administered by the agency in consultation with the commissioner. Grants provided under this program shall be used to improve and enhance the capabilities of the fire company to provide firefighting, ambulance and rescue services.

(June 29, 2012, P.L.663, No.78, eff. imd.)



Section 7812 - Publication and notice



Section 7813 - Award of grants

§ 7813.  Award of grants.

(a)  Authorization.--The agency is authorized to make a grant award to each eligible fire company for the following:

(1)  Construction and renovation of the fire company's facility and purchase or repair of fixtures and furnishings necessary to maintain or improve the capability of the company to provide fire, ambulance and rescue services.

(2)  Repair of firefighting, ambulance or rescue equipment or purchase thereof.

(3)  Debt reduction associated with paragraph (1) or (2).

(4)  Training and certification of members.

(b)  Limits.--

(1)  Except as provided in paragraph (3), grants shall be not less than $2,500 and not more than $15,000 per fire company.

(2)  Grants may be awarded on a pro rata basis if the total dollar amount of the approved application exceeds the amount of funds appropriated by the General Assembly for this purpose.

(3)  In a municipality where there are two or more volunteer fire companies and if two or more volunteer fire companies consolidated their use of equipment, firefighters and services within five years preceding the date of the current year application submission deadline, the consolidated entity shall be deemed eligible to receive a grant not to exceed the amount of the combined total for which the individual companies would have been eligible had they not consolidated.

(c)  Time for filing application and department action.--

(1)  Within 30 days of June 28, 2007, for the fiscal years beginning July 1, 2006, and July 1, 2007, and by September 1 of each year thereafter, the agency shall provide written instructions for grants under this chapter to:

(i)  except as set forth in subparagraph (ii), the fire chief and president of every fire company; or

(ii)  in the case of a municipal fire company, the chief executive of the municipality.

(2)  Within 45 days of June 28, 2007, for the fiscal years beginning July 1, 2006, and July 1, 2007, and by September 8 of each year thereafter, the agency shall provide applications to individuals specified in paragraph (1). The application for the fiscal years commencing July 1, 2006, and July 1, 2007, shall be a combined application. Fire companies seeking grants under this chapter shall submit completed applications to the agency. The application period shall remain open for 45 days each year. The agency shall act to approve or disapprove applications within 60 days of the application submission deadline each year. Applications which have not been approved or disapproved by the agency within 60 days after the close of the application period each year shall be deemed approved.

(d)  Eligibility.--To receive grant funds under this chapter, a fire company shall have actively responded to one or more fire or rescue emergencies during the previous calendar year and must have signed and be under an agreement to actively participate in the Pennsylvania Fire Information Reporting System which is administered by the agency.

(June 29, 2012, P.L.663, No.78, eff. imd.)

2012 Amendment.  Act 78 amended subsecs. (a) intro. par., (b)(1) and (3), (c) and (d).

Cross References.  Section 7813 is referred to in section 7842 of this title.



Section 7814 - Consolidation incentive



Section 7821 - Establishment



Section 7822 - Publication and notice



Section 7823 - Award of grants

§ 7823.  Award of grants.

(a)  Authorization.--The agency is authorized to make a grant award to each eligible volunteer ambulance service for the following:

(1)  Construction and renovation of the volunteer ambulance service's facility and purchase or repair of fixtures, furnishings, office equipment and support services necessary to maintain or improve the capability of the ambulance service to provide ambulance, emergency medical, basic life support and advanced life support services.

(2)  Repair of ambulance equipment or purchase thereof.

(3)  Debt reduction associated with paragraph (1) or (2).

(4)  Training and certification of members.

(b)  Limits.--

(1)  Grants shall be not less than $2,500 and not more than $10,000 per volunteer ambulance service.

(2)  Grants may be awarded on a pro rata basis if the total dollar amount of the approved application exceeds the amount of funds appropriated by the General Assembly for this purpose.

(3)  If two or more volunteer ambulance services consolidated their use of equipment, personnel and services within five years preceding the date of the current year application submission deadline, the consolidated entity shall be deemed eligible to receive a grant not to exceed the amount of the combined total for which the individual companies would have been eligible had they not consolidated.

(c)  Time for filing application and department action.--

(1)  Within 30 days of June 28, 2007, for the fiscal years commencing July 1, 2006, and July 1, 2007, and by September 1 of each year thereafter, the agency shall provide written instructions for grants under this chapter to the president of every volunteer ambulance service in this Commonwealth.

(2)  Within 45 days of the effective date of June 28, 2007, for the fiscal years commencing July 1, 2006, and July 1, 2007, and by September 8 of each year, the agency shall provide applications to the president of every volunteer ambulance service. The application for the fiscal years commencing July 1, 2006, and July 1, 2007, shall be a combined application. Volunteer ambulance services seeking grants under this chapter shall submit completed applications to the agency. The application period shall remain open for 45 days each year. The agency shall act to approve or disapprove applications within 60 days of the application submission deadline each year. Applications which have not been approved or disapproved by the agency within 60 days after the close of the application period each year shall be deemed approved.

Cross References.  Section 7823 is referred to in section 7842 of this title.



Section 7831 - Volunteer Fire Company Grant Program



Section 7832 - Volunteer Ambulance Service Grant Program



Section 7832.1 - Additional funding

§ 7832.1.  Additional funding.

In addition to sums transferred from the State Gaming Fund, the sum of $5,000,000 shall be transferred annually from the Property Tax Relief Reserve Fund to the Fire Company Grant Program for the purpose of making grants to eligible fire companies under this subchapter.

(June 29, 2012, P.L.663, No.78, eff. imd.)

2012 Amendment.  Act 78 added sec. 7832.1.



Section 7833 - Allocation of appropriated funds

§ 7833.  Allocation of appropriated funds.

(a)  Administration.--

(1)  Except as provided under paragraph (2), no money from the appropriation for grants shall be used for expenses or costs incurred by the agency for the administration of the grant programs authorized under Subchapters B (relating to fire company grant program) and C (relating to volunteer ambulance service grant program).

(2)  Notwithstanding paragraph (1), each fiscal year the commissioner may use an amount of up to $250,000 of the total amount of funds transferred or appropriated to the grant program under Subchapter B for the administrative costs to implement that grant program.

(b)  Grant allocation.--Unless otherwise expressly stated, money appropriated to the agency for purposes of company grants shall be allocated as follows:

(1)  Eighty-eight percent of the amount appropriated shall be used for making grants to eligible fire companies under Subchapter B.

(2)  Twelve percent of the amount appropriated shall be used for making grants to eligible volunteer ambulance companies under Subchapter C.

(June 29, 2012, P.L.663, No.78, eff. imd.)

2012 Amendment.  Act 78 amended subsecs. (a) and (b) intro. par. and (1).



Section 7841 - Expiration of authority

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

7841.  Expiration of authority.

7842.  Special provisions.

§ 7841.  Expiration of authority.

The authority of the agency to award grants under Subchapters B (relating to fire company grant program) and C (relating to volunteer ambulance service grant program) shall expire June 30, 2016.

(June 29, 2012, P.L.663, No.78, eff. imd.)



Section 7842 - Special provisions






Chapter 81 - Emergency Medical Services System

Section 8101 - Short title of chapter

PART VI

EMERGENCY MEDICAL SERVICES

Chapter

81.  Emergency Medical Services System

Enactment.  Part VI was added August 18, 2009, P.L.308, No.37, effective in 180 days unless otherwise noted.

CHAPTER 81

EMERGENCY MEDICAL SERVICES SYSTEM

Subchapter

A.  Preliminary Provisions

B.  Program

C.  Miscellaneous Provisions

Enactment.  Chapter 81 was added August 18, 2009, P.L.308, No.37, effective in 180 days unless otherwise noted. Under the provisions of 1 Pa.C.S. § 1105, Chapter 81 was renumbered from Chapter 72 October 22, 2009.

Special Provisions in Appendix.  See sections 5, 7 and 8 of Act 37 of 2009 in the appendix to this title for special provisions relating to continuation of prior law, promulgation of regulations and references in text.

Cross References.  Chapter 81 is referred to in sections 7802, 8101, 8102, 8103, 8104, 8105, 8106, 8107, 8108, 8109, 8111, 8112, 8113, 8119, 8121, 8122, 8123, 8124, 8125, 8126, 8129, 8138, 8141, 8142, 8151, 8153, 8154, 8155, 8156, 8157 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8101.  Short title of chapter.

8102.  Declaration of policy.

8103.  Definitions.

8104.  Emergency medical services system programs.

8105.  Duties of department.

8106.  Emergency medical services patient care reports.

8107.  Pennsylvania Trauma Systems Foundation.

8108.  State Advisory Board.

8109.  Regional emergency medical services councils.

§ 8101.  Short title of chapter.

This chapter shall be known and may be cited as the Emergency Medical Services System Act.



Section 8102 - Declaration of policy



Section 8103 - Definitions



Section 8104 - Emergency medical services system programs



Section 8105 - Duties of department



Section 8106 - Emergency medical services patient care reports



Section 8107 - Pennsylvania Trauma Systems Foundation



Section 8108 - State Advisory Board



Section 8109 - Regional emergency medical services councils



Section 8111 - Comprehensive plan

SUBCHAPTER B

PROGRAM

Sec.

8111.  Comprehensive plan.

8112.  Contracts and grants.

8113.  Emergency medical services providers.

8114.  Emergency medical responders.

8115.  Emergency medical technicians.

8116.  Advanced emergency medical technicians.

8117.  Paramedics.

8118.  Prehospital registered nurses.

8119.  Prehospital physician extenders.

8120.  Prehospital emergency medical services physicians.

8121.  Certification sanctions.

8122.  Emergency medical services vehicle operators.

8123.  Suspension of certification.

8124.  Emergency medical services instructors.

8125.  Medical director of emergency medical services agency.

8126.  Medical command physicians and facility medical directors.

8127.  Medical command facilities.

8128.  Receiving facilities.

8129.  Emergency medical services agencies.

8130.  Advanced life support ambulances.

8131.  Air ambulances.

8132.  Advanced life support squad vehicles.

8133.  Basic life support ambulances.

8134.  Basic life support squad vehicles.

8135.  Quick response services.

8136.  Special operations emergency medical services.

8137.  First aid and other safety services.

8138.  Other vehicles and services.

8139.  Stretcher and wheelchair vehicles.

8140.  Conditional temporary licenses.

8141.  Plans of correction.

8142.  Emergency medical services agency license sanctions.

§ 8111.  Comprehensive plan.

(a)  Preparation.--

(1)  The department, with the assistance of the board, shall prepare a Statewide EMS system plan, which plan shall include both short-range and long-range goals and objectives, and shall make the plan available to the General Assembly and all concerned agencies, entities and individuals.

(2)  A regional EMS system plan, upon approval of the department, shall:

(i)  Become part of the Statewide EMS system plan.

(ii)  Include for the EMS region the same types of information that subsection (b) requires for the Statewide plan.

(b)  Contents.--At a minimum, the Statewide plan shall contain:

(1)  An inventory of EMS resources available within this Commonwealth.

(2)  An assessment of the effectiveness of the existing EMS system and a determination of the need for changes to the EMS system.

(3)  Performance measures for delivery of EMS to all persons in this Commonwealth.

(4)  Methods to be used in achieving the stated performance measures.

(5)  A schedule for achievement of the stated performance measures.

(6)  A method for monitoring and evaluating whether the stated performance measures are being achieved.

(7)  Estimated costs for achieving the stated performance measures.

(c)  Revisions.--

(1)  The department shall collect and analyze EMS data for the purpose of:

(i)  Revising the Statewide EMS system plan, including determining the status of the Statewide EMS system, the degree of compliance with the requirements of this chapter and the effectiveness of EMS systems in reducing morbidity and mortality associated with medical emergencies.

(ii)  Planning future EMS system initiatives.

(2)  Persons regulated by the department under this chapter and dispatchers of EMS agencies shall provide data, without charge, as reasonably requested by the department and regional EMS councils, to aid them in developing and revising Statewide and regional EMS system plans and in conducting investigations under this chapter as authorized by the department.

(d)  Annual reports.--The department shall annually publish comprehensive and specific reports of activity and plan implementation.

(e)  Use of Statewide plan.--

(1)  The department shall use the Statewide plan for contract and grant purposes as set forth in section 8112(a) (relating to contracts and grants).

(2)  Nothing in the Statewide plan shall be construed to vest the department with any regulatory authority.

Cross References.  Section 8111 is referred to in section 8105 of this title.



Section 8112 - Contracts and grants



Section 8113 - Emergency medical services providers



Section 8114 - Emergency medical responders



Section 8115 - Emergency medical technicians



Section 8116 - Advanced emergency medical technicians



Section 8117 - Paramedics



Section 8118 - Prehospital registered nurses



Section 8119 - Prehospital physician extenders



Section 8120 - Prehospital emergency medical services physicians



Section 8121 - Certification sanctions



Section 8122 - Emergency medical services vehicle operators



Section 8123 - Suspension of certification



Section 8124 - Emergency medical services instructors



Section 8125 - Medical director of emergency medical services agency



Section 8126 - Medical command physicians and facility medical directors



Section 8127 - Medical command facilities



Section 8128 - Receiving facilities



Section 8129 - Emergency medical services agencies

§ 8129.  Emergency medical services agencies.

(a)  License required.--A person may not, as an owner, agent or otherwise, operate, conduct, maintain, advertise or otherwise engage in or profess to be engaged in operating or providing an ambulance, advanced life support squad vehicle, basic life support squad vehicle, quick response service, special operations EMS service or other vehicle or service as prescribed by the department by regulation to provide EMS outside a health care facility or on roadways, airways or waterways of this Commonwealth unless the person holds a current EMS agency license authorizing the particular service or operation.

(b)  Application.--An application for an EMS agency license shall be submitted on a form or through an electronic application process prescribed by the department.

(c)  Issuance of license.--The department shall issue a license to an applicant when it is satisfied that:

(1)  The applicant and persons having substantial ownership interests in the applicant are responsible persons and the EMS agency will be staffed by and conduct its activities utilizing responsible persons. For purposes of this paragraph:

(i)  a responsible person is a person who has not engaged in any act contrary to justice, honesty or good morals which indicates that the person is likely to betray the public trust in carrying out the activities of an EMS agency or a person who has engaged in such conduct but has been rehabilitated and establishes that he or she is not likely to again betray the public trust;

(ii)  a person has a substantial ownership interest if the person has equity in the capital, stock or the profits of the EMS agency equal to 5% or more of the value of the property or assets of the EMS agency; and

(iii)  a person staffs an EMS agency if the person engages in an activity integral to operation of the EMS agency, including, but not limited to, making or participating in the making or execution of management decisions, providing EMS, billing, calltaking and dispatching.

(2)  The applicant meets supply and equipment requirements and each ambulance or other vehicle that will be used in providing EMS is adequately constructed and equipped and will be maintained and operated to safely and efficiently render the services offered.

(3)  The applicant will meet the staffing standards for its vehicles and services.

(4)  The applicant will provide safe and efficient services that are adequate for the emergency medical care, the treatment and comfort and, when appropriate, the transportation of patients.

(5)  The applicant will have an EMS agency medical director who, in addition to satisfying the criteria of section 8125(a) (relating to medical director of emergency medical services agency), satisfies other criteria the department may establish by regulation based on the types of vehicles and services the applicant intends to provide under the EMS agency license.

(6)  The applicant is in compliance with the rules and regulations promulgated under this chapter.

(d)  Persons under 18 years of age.--An EMS agency shall ensure that a person under 18 years of age, when providing EMS on behalf of the EMS agency, is directly supervised by an EMS provider who is at least 21 years of age who has the same or higher level of EMS provider certification and at least one year of active practice as an EMS provider.

(e)  Triennial registration.--An EMS agency's license is deemed registered for three years after the issuance. An EMS agency must register its license at three-year intervals by completing an application on a form or through an electronic application process prescribed by the department. The department shall act on the application within 90 days of receipt of a complete and accurate application. The department shall not deny a registration of a license without giving the applicant prior notice of the reason for denial and providing an opportunity for a hearing.

(f)  Nontransferability of license.--An EMS agency may not transfer its license. An EMS agency may enter into a contract with another entity for that entity to manage the EMS agency if that entity has been approved by the department to manage an EMS agency. The department may deny approval to an entity to provide management services for an EMS agency if:

(1)  the entity is not in compliance with this chapter or applicable regulations;

(2)  the entity is not a responsible person as defined in subsection (c)(1)(i);

(3)  a person having a substantial ownership interest in the entity is not a responsible person;

(4)  the entity will not be staffed by or conduct its activities through responsible persons; or

(5)  the entity refuses to provide the department with records or information reasonably requested to enable the department to make a determination.

(g)  Display.--As prescribed by department regulation, a current department-issued inspection sticker shall be displayed on each ambulance, advanced life support squad vehicle, basic life support squad vehicle and, as required by regulation, any other EMS vehicle authorized by the department.

(h)  Inspection.--The department or its agent shall inspect an applicant's vehicles, equipment and personnel qualifications prior to granting an EMS agency license and shall inspect an EMS agency from time to time, as deemed appropriate and necessary, but not less than once every three years.

(i)  Dispatching.--

(1)  An EMS agency that operates a communications center dispatching EMS resources shall use calltakers and dispatchers who satisfy the requirements of the Pennsylvania Emergency Management Agency under section 3(a)(6) of the act of July 9, 1990 (P.L.340, No.78), known as the Public Safety Emergency Telephone Act, and shall use an emergency medical dispatch program approved by the department. An emergency medical dispatch program is a system or program that enables patients to be assessed and treated via telecommunication by using accepted medical dispatch standards.

(2)  Operation by an EMS agency of a communications center that dispatches EMS resources shall be considered part of the EMS agency's licensed operation and shall be subject to the requirements of this chapter and the department's regulations.

(j)  Construction, equipment and supplies.--Within two years after the effective date of this chapter, the department shall publish in the Pennsylvania Bulletin, and update as necessary, vehicle construction and equipment and supply requirements for EMS agencies in this Commonwealth based upon the types of EMS vehicles operated and the services provided.

(k)  Implementation of credentialing decisions.--An EMS agency may not permit an EMS provider at or above the advanced EMT level to provide EMS at that level unless its EMS agency medical director apprises that the EMS provider satisfies the criteria of section 8125(b)(2). An EMS agency may permit an EMS provider who does not satisfy the section 8125(b)(2) criteria to continue to work for the EMS agency at a lower EMS provider level if the EMS provider is authorized to do so by the EMS agency medical director. The EMS agency shall notify the department of that decision within ten days after it is made. If the EMS agency medical director has determined that the EMS provider has not demonstrated competency in the knowledge and skills necessary to competently perform the skills within the scope of practice of the EMS provider at that level or has not demonstrated a commitment to adequately perform other functions relevant to the EMS provider providing EMS at that level and the EMS agency medical director chooses to impose restrictions on the EMS provider's practice, such as requiring the EMS provider to function under the supervision of another EMS provider or requiring the EMS provider to contact a medical command physician prior to providing EMS, then the EMS agency may permit the EMS provider to provide EMS only with the restrictions directed by the EMS agency medical director.

(l)  Staffing.--The department may by regulation revise the staffing standards for ambulances, squad vehicles and quick response services set forth in sections 8130 (relating to advanced life support ambulances), 8131 (relating to air ambulances), 8132 (relating to advanced life support squad vehicles), 8133 (relating to basic life support ambulances), 8134 (relating to basic life support squad vehicles) and 8135 (relating to quick response services).

(m)  Custody or control of patient.--If a law enforcement officer is at the scene of a police incident when an EMS provider arrives, the law enforcement officer may preclude the EMS provider from entering the scene to provide EMS until the law enforcement officer determines that it is safe for the EMS provider to enter. Under such circumstances, the law enforcement officer shall permit the EMS provider access to the patient before the officer transports the patient. If, pursuant to a medical treatment protocol or medical command order, an EMS agency is required to transport to a receiving facility a patient whom a law enforcement officer has taken or wants to take into custody or whom the law enforcement officer believes needs to be spoken with immediately, the EMS agency shall transport the patient to a receiving facility, and the law enforcement officer shall have discretion to accompany the patient in the EMS vehicle and authority to employ security precautions deemed necessary by the law enforcement officer to ensure the safety of the officer and others, except that the security precautions shall not unreasonably interfere with the provision of EMS to the patient.

(n)  Cessation of operations.--Upon suspension or revocation of a license, the EMS agency shall cease operations and no person shall permit or cause the EMS agency to continue.

(o)  Discontinuance or reduction of service.--An EMS agency shall not discontinue providing service it is licensed to provide or reduce the hours when it provides service until a minimum of 90 days after notifying the department in writing of the change. Notice shall include a statement that the licensee has notified the chief executive officer of each political subdivision in the licensee's service area of the intent to discontinue providing the service or reduce the hours it provides the service and that the intent to discontinue or reduce hours has been advertised in a newspaper of general circulation in the licensee's service area.

(p)  Regulations.--The department shall promulgate regulations setting forth requirements for EMS agencies in this Commonwealth based upon the types of EMS vehicles they operate and the services they provide.

(q)  Transition for ambulance services and quick response services.--Upon the effective date of this section, an entity that is licensed as an ambulance service or recognized as a QRS immediately prior to the effective date of this section may continue to operate as an EMS agency if it meets the staffing and other operational requirements of this chapter, and it shall be considered to be an EMS agency with a current registration of its license. The initial registration of the EMS agency's license shall expire on the same date that the entity's license as an ambulance service or recognition as a QRS would have expired if it had remained in effect.

(r)  Exemptions.--The following are exempt from the licensing provisions of this chapter:

(1)  Privately owned vehicles not ordinarily used to transport patients.

(2)  An EMS agency licensed in another state and not under this chapter that is dispatched to respond to an emergency within this Commonwealth when an EMS vehicle or service licensed under this chapter is unable to respond within a reasonable time or its response is not sufficient to deal with the emergency.

(3)  An EMS agency licensed in another state that limits its operations in this Commonwealth to the transportation and provision of medical care incidental to transportation of patients and other persons requiring transportation by EMS vehicles from locations outside this Commonwealth to locations within this Commonwealth.

(4)  EMS vehicles owned and operated by an agency of the Federal Government.

Effective Date.  Section 9(1) of Act 37 of 2009 provided that section 8129 shall take effect 180 days after the publication of the notice in section 7.

References in Text.  The act of July 9, 1990 (P.L.340, No.78), known as the Public Safety Emergency Telephone Act, referred to in subsec. (i), was repealed by the act of November 23, 2010, P.L.1181, No.118. The subject matter is now contained in  Chapter 53.

Cross References.  Section 8129 is referred to in sections 8113, 8142, 8156 of this title.



Section 8130 - Advanced life support ambulances



Section 8131 - Air ambulances



Section 8132 - Advanced life support squad vehicles

§ 8132.  Advanced life support squad vehicles.

(a)  Purpose.--An ALS squad vehicle transports EMS providers above the advanced EMT level, along with equipment and supplies, to rendezvous with an ambulance crew or to respond prior to arrival of an ambulance, in order to provide medical assessment, monitoring, treatment and observation of a patient who requires EMS at or above the skill level of an advanced EMT. An ALS squad vehicle does not transport patients.

(b)  Staffing requirements.--Minimum staffing for an ALS squad unit responding to a call to provide EMS for a patient who requires EMS above the skill level of an advanced EMT shall be one EMS provider above the advanced EMT level and one EMS vehicle operator, except that the EMS provider may staff the vehicle alone if the EMS provider is also an EMS vehicle operator.

Effective Date.  Section 9(1) of Act 37 of 2009 provided that section 8132 shall take effect 180 days after the publication of the notice in section 7.

Cross References.  Section 8132 is referred to in section 7229 of this title.



Section 8133 - Basic life support ambulances

§ 8133.  Basic life support ambulances.

(a)  Purpose.--A BLS ambulance crew provides medical assessment, triage, monitoring, treatment, transportation and observation of patients who require EMS at or below the skill level of an advanced EMT and also transports patients who require EMS above the skill level of an advanced EMT when an EMS provider above the level of an advanced EMT rendezvous with the BLS ambulance before or during transport of the patient and accompanies the patient during the transport after arrival.

(b)  Staffing requirements.--

(1)  Except as provided under paragraph (2), minimum staffing for a BLS ambulance when responding to a call to provide EMS is an ambulance attendant, EMR or EMT, a second EMS provider at or above the EMT level and an EMS vehicle operator, except that only the two EMS providers need to respond if one of them is also the EMS vehicle operator. When present, an EMS provider above the EMR level must attend to the patient at the scene and during patient transportation.

(2)  Two years after the effective date of this section, the minimum staffing for a BLS ambulance when responding to a call to provide EMS is an EMS provider at or above the EMR level, an EMS provider at or above the EMT level and an EMS vehicle operator, except that only two EMS providers need to respond if one of them is also the EMS vehicle operator. When present, an EMS provider above the EMR level must attend to the patient at the scene and during patient transportation.

(3)  If dispatched to provide EMS for a patient who requires EMS above the skill level of an advanced EMT, the BLS ambulance shall respond as set forth in this subsection. If the BLS ambulance crew members arrive at the scene before a higher-level EMS provider of an ALS ambulance or ALS squad vehicle, the BLS crew members shall provide EMS to the patient at their skill level, including transportation of the patient to a receiving facility if needed, until higher-level EMS is afforded by the arrival of a higher-level EMS provider, after which the BLS ambulance crew shall relinquish primary responsibility for the patient to the higher-level EMS provider.

(4)  When transporting from a sending hospital a patient who requires EMS above the skill level of an advanced EMT, if a registered nurse, physician assistant or physician from the sending or receiving hospital joins the ambulance crew, brings on board the ambulance all equipment and supplies to provide the patient with reasonably anticipated EMS above the skill level of an advanced EMT and attends to the patient during the patient transportation, the minimum staffing requirements for the BLS ambulance are as set forth in paragraphs (1) and (2).

Effective Date.  Section 9(1) of Act 37 of 2009 provided that section 8133 shall take effect 180 days after the publication of the notice in section 7.

Cross References.  Section 8133 is referred to in section 7229 of this title.



Section 8134 - Basic life support squad vehicles

§ 8134.  Basic life support squad vehicles.

(a)  Purpose.--A BLS squad vehicle transports an EMS provider, along with basic EMS equipment and supplies, to respond prior to arrival of an ambulance in order to provide EMS at or below the advanced EMT level of care. A BLS squad vehicle is not utilized to transport patients.

(b)  Staffing requirements.--Minimum staffing for a BLS squad vehicle when responding to a call to provide EMS for a patient is one EMS provider at or above the EMT level and an EMS vehicle operator, except that an EMS provider who is also an EMS vehicle operator may staff the vehicle alone.

Effective Date.  Section 9(1) of Act 37 of 2009 provided that section 8134 shall take effect 180 days after the publication of the notice in section 7.

Cross References.  Section 8134 is referred to in section 7229 of this title.



Section 8135 - Quick response services

§ 8135.  Quick response services.

(a)  Purpose.--A QRS uses EMS providers to respond to calls for EMS and provide EMS to patients before an ambulance arrives.

(b)  Staffing requirements.--The minimum staffing requirement for a QRS is one EMS provider.

Effective Date.  Section 9(1) of Act 37 of 2009 provided that section 8135 shall take effect 180 days after the publication of the notice in section 7.

Cross References.  Section 8135 is referred to in section 8129 of this title.



Section 8136 - Special operations emergency medical services



Section 8137 - First aid and other safety services



Section 8138 - Other vehicles and services



Section 8139 - Stretcher and wheelchair vehicles



Section 8140 - Conditional temporary licenses

§ 8140.  Conditional temporary licenses.

When an EMS agency or an applicant for a license to operate as an EMS agency does not provide service 24 hours per day and seven days per week or is unable to participate in a county-level or broader-level emergency medical response plan approved by the department, the department shall issue a conditional temporary license for operation of the EMS agency when the department determines that it is in the public interest, subject to such terms as the department deems appropriate. A conditional temporary license shall be valid for one year and may be renewed as many times as the department determines that it is in the public interest to do so.

Effective Date.  Section 9(1) of Act 37 of 2009 provided that section 8137 shall take effect 180 days after the publication of the notice in section 7.



Section 8141 - Plans of correction



Section 8142 - Emergency medical services agency license sanctions



Section 8151 - Limitations on liability



Section 8152 - Peer review



Section 8153 - Support of emergency medical services



Section 8154 - Prohibited acts



Section 8155 - Surrender of license, accreditation or certification



Section 8156 - Penalties



Section 8157 - Adjudications and judicial review









Title 36 - HIGHWAYS AND BRIDGES



Title 37 - HISTORICAL AND MUSEUMS

Chapter 1 - General Provisions

Section 101 - Short title of title

TITLE 37

HISTORICAL AND MUSEUMS

Chapter

1.  General Provisions

3.  Powers and Duties of Pennsylvania Historical and Museum Commission

5.  Historic Preservation

7.  Historic Properties

9.  Concurrent Jurisdiction

Enactment.  Unless otherwise noted, the provisions of Title 37 were added May 26, 1988, P.L.414, No.72, effective immediately.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of title.

102.  Declaration of policy.

103.  Definitions.

104.  Pennsylvania Historical and Museum Commission.

Enactment.  Chapter 1 was added May 26, 1988, P.L.414, No.72, effective immediately.

§ 101.  Short title of title.

This title shall be known and may be cited as the History Code.



Section 102 - Declaration of policy



Section 103 - Definitions



Section 104 - Pennsylvania Historical and Museum Commission






Chapter 3 - Powers and Duties of Pennsylvania Historical and Museum Commission

Section 301 - General powers and duties



Section 302 - Specific powers and duties



Section 303 - Sites



Section 304 - Personal property



Section 305 - Documents



Section 306 - Publications and reproductions

§ 306.  Publications and reproductions.

The commission shall have the power and duty to:

(1)  General.--Publish or republish, either through the Department of General Services or cooperatively by and with private historical organizations, materials of historical or archaeological interest; compile, edit and print these publications; enter into agreements with publishers to subsidize the publication of books on Pennsylvania history, archaeology, anthropology, art, cartography, folklore and other cultural elements of Pennsylvania's heritage by agreeing to purchase a sufficient number to make publication possible, but these agreements shall be subject to the approval of the Governor and the State Treasurer; produce or reproduce facsimiles of historical material and enter into agreements to subsidize the manufacture of facsimiles of historical material by agreeing to purchase a sufficient number to make manufacture possible, but these agreements shall be subject to the approval of the Governor and the State Treasurer; sell publications, reprints of publications, reproductions or replicas, postcards and souvenirs of an historical nature at the State Museum and at the other historic properties and museums administered by the commission; and sell to the public any publications selected by the commission for sale and published by any department, board, commission or officer of the Commonwealth.

(2)  Official repositories.--Establish one official repository for its publications from among the qualified historical or archaeological societies within each of the geographic areas established and defined by the Department of Community Affairs as "Standard Regions." The Pennsylvania State Library and the Library of Congress shall also be official repositories for commission publications.

(3)  Disposition of commission publications.--Make one copy of each commission publication available at cost to all qualified historical or archaeological societies; and deliver one copy of each commission publication without charge to each official repository. The commission is excluded from the provisions of section 2406 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(4)  Proprietary rights to subscription lists.--Maintain proprietary rights over subscriber, membership or address lists that it creates which are excluded from provisions of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(Dec. 9, 2002, P.L.1395, No.173, eff. imd.)

References in Text.  The Department of Community Affairs, referred to in par. (2), was abolished by Act 58 of 1996 and its functions were transferred to the Department of Community and Economic Development.

The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in par. (4), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 307 - Qualified historical and archaeological societies






Chapter 5 - Historic Preservation

Section 501 - Short title of chapter

CHAPTER 5

HISTORIC PRESERVATION

Sec.

501.  Short title of chapter.

502.  Powers and duties of commission.

503.  Inclusion of property on register.

504.  Historic Preservation Board.

505.  Powers and duties of board.

506.  Archaelogical field investigations on Commonwealth land.

507.  Cooperation by public officials with the commission.

508.  Interagency cooperation.

509.  Transfer of Commonwealth land involving historic resources.

510.  Approval of construction affecting historic resources.

511.  Criminal penalties.

512.  Enforcement of historic preservation laws and policies.

Enactment.  Chapter 5 was added May 26, 1988, P.L.414, No.72, effective immediately.

§ 501.  Short title of chapter.

This chapter shall be known and may be cited as the Historic Preservation Act.



Section 502 - Powers and duties of commission



Section 503 - Inclusion of property on register



Section 504 - Historic Preservation Board



Section 505 - Powers and duties of board



Section 506 - Archaeological field investigations on Commonwealth land

§ 506.  Archaeological field investigations on Commonwealth land.

(a)  Right to conduct field investigations.--The Commonwealth reserves the exclusive right to conduct archaeological field investigations on archaeological resources owned or controlled by it, in order to protect and preserve archaeological specimens and information. The specimens and information shall remain the property of the Commonwealth and shall be utilized for scientific and public educational purposes.

(b)  Responsibility of commission.--The commission shall be responsible for the preservation, protection and proper investigation of archaeological resources located on land owned or controlled by the Commonwealth, including any submerged land owned or controlled by the Commonwealth.

(c)  Survey of archaeological resources.--The commission shall conduct surveys and prepare maps of archaeological resources located on lands in this Commonwealth and may make available the results of these surveys to the Federal Government, Commonwealth agencies and political subdivisions conducting activities which would affect these archaeological resources. The commission shall have and maintain proprietary rights over the maps and surveys indicating the location of archaeological resources or archaeological field investigations that have been inventoried or surveyed. These maps and surveys are excluded from the provisions of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law. The commission shall make available in writing, within 30 days of a request, site location information based on recorded material evidence of the commission to Commonwealth agencies, political subdivisions, owners of the site, potential buyers of the site and agents of the site owner with a demonstrated need to know. The failure of the commission to provide this written response shall release the requestor from any further duties under this act.

(d)  Permits for field investigations.--The commission may issue permits for archaeological field investigations, subject to any restraints and conditions it prescribes, if the investigation is undertaken with the purpose of disseminating the knowledge gained and if the applicant agrees to submit to the commission a summary written report of the investigation, containing relevant maps, documents, drawings and photographs. All archaeological specimens collected pursuant to a permit issued under this subsection shall be the exclusive property of the Commonwealth, and the commission shall make appropriate arrangements for their disposition and study.

(Nov. 28, 1995, P.L.647, No.70, eff. 60 days)

1995 Amendment.  Act 70 amended subsec. (c).

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (c), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 507 - Cooperation by public officials with the commission



Section 508 - Interagency cooperation



Section 509 - Transfer of Commonwealth land involving historic resources



Section 510 - Approval of construction affecting historic resources



Section 511 - Criminal penalties



Section 512 - Enforcement of historic preservation laws and policies






Chapter 7 - Historic Properties

Section 701 - Title to historic property



Section 702 - Powers over certain historic property



Section 703 - Brandywine Battlefield (Repealed)



Section 704 - Washington Crossing (Repealed)



Section 705 - United States Brig Niagara






Chapter 9 - Concurrent Jurisdiction

Section 901 - Cession of concurrent jurisdiction



Section 902 - Sites affected



Section 903 - Transfer of personal property



Section 904 - Acceptance by United States



Section 905 - Acceptance by Governor



Section 906 - Police service agreements









Title 38 - HOLIDAYS AND OBSERVANCES



Title 39 - INSOLVENCY AND ASSIGNMENTS



Title 40 - INSURANCE

Chapter 1 - General Provisions

Section 101 - Definitions

TITLE 40

INSURANCE

Part

I.  Preliminary Provisions

II.  Regulation of Insurers and Related Persons Generally        (Reserved)

III.  Special Provisions Relating to Particular Classes of        Insurers

Enactment.  Unless otherwise noted, the provisions of Title 40 were added November 15, 1972, P.L.1063, No.271, effective in 90 days.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

Enactment.  Part I was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Definitions.

Enactment.  Chapter 1 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

§ 101.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific parts, articles, chapters or other provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Beneficial society."  A corporation subject to regulation under the act of June 4, 1937 (P.L.1643, No.342).

"Certificate of authority."  An instrument in writing issued by the department authorizing an insurer or proposed insurer to engage in the business of insurance, or some specified line, branch or part thereof, in this Commonwealth.

"Corporation not-for-profit."  A corporation not-for-profit as defined in Title 15 (relating to corporations and unincorporated associations).

"Department."  The Insurance Department of the Commonwealth.

"Foreign."  Not incorporated or organized under the laws of this Commonwealth.

"Uncertificated."  Not holding an unsuspended or unrevoked certificate of authority authorizing the relevant line, branch or part of the business of insurance.






Chapter 61 - Hospital Plan Corporations

Section 6101 - Definitions

PART II

REGULATION OF INSURERS AND RELATED

PERSONS GENERALLY

(Reserved)

Enactment.  Part II (Reserved) was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

PART III

SPECIAL PROVISIONS RELATING TO PARTICULAR

CLASSES OF INSURERS

Article

A.  Health Plan Corporations

B.  Fraternal and Beneficial Societies

Enactment.  Part III was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

ARTICLE A

HEALTH PLAN CORPORATIONS

Chapter

61.  Hospital Plan Corporations

63.  Professional Health Services Plan Corporations

CHAPTER 61

HOSPITAL PLAN CORPORATIONS

Subchapter

A.  Preliminary Provisions and Certification

B.  Regulation Generally

Enactment.  Chapter 61 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

Cross References.  Chapter 61 is referred to in section 4117 of Title 18 (Crimes and Offenses); sections 4304.1, 4326 of Title 23 (Domestic Relations); section 6160 of Title 42 (Judiciary and Judicial Procedure); section 7309 of Title 51 (Military Affairs); section 1719 of Title 75 (Vehicles).

SUBCHAPTER A

PRELIMINARY PROVISIONS AND CERTIFICATION

Sec.

6101.  Definitions.

6102.  Certification of hospital plan corporations.

6103.  Exemptions applicable to certified hospital plan        corporations.

6104.  Uncertified plans prohibited.

6105.  Penalties.

§ 6101.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Hospital plan corporation."  A corporation not-for-profit engaged in the business of maintaining and operating a nonprofit hospital plan.

"Nonprofit hospital plan."  A plan whereby for prepayment, periodical or lump sum payment hospitalization or related health benefits may be provided to subscribers to such plan.

Cross References.  Section 6101 is referred to in section 6301 of this title.



Section 6102 - Certification of hospital plan corporations



Section 6103 - Exemptions applicable to certified hospital plan corporations



Section 6104 - Uncertified plans prohibited



Section 6105 - Penalties



Section 6121 - Eligible hospitals



Section 6122 - Action as agent under Federal and other programs



Section 6123 - Investment of funds



Section 6124 - Rates and contracts



Section 6125 - Reports and examinations



Section 6126 - Solicitors and agents



Section 6127 - Dissolution or liquidation






Chapter 63 - Professional Health Services Plan Corporations

Section 6301 - Application of chapter

CHAPTER 63

PROFESSIONAL HEALTH SERVICES PLAN

CORPORATIONS

Subchapter

A.  Preliminary Provisions and Certification

B.  Regulation Generally

Enactment.  Chapter 63 was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

Cross References.  Chapter 63 is referred to in section 4117 of Title 18 (Crimes and Offenses); sections 4304.1, 4326 of Title 23 (Domestic Relations); section 6160 of Title 42 (Judicary and Judicial Procedure); section 7309 of Title 51 (Military Affairs); section 1719 of Title 75 (Vehicles).

SUBCHAPTER A

PRELIMINARY PROVISIONS AND CERTIFICATION

Sec.

6301.  Application of chapter.

6302.  Definitions.

6303.  Statement of legislative findings and policy.

6304.  Certification of professional health service        corporations.

6305.  Initial reserves.

6306.  Standards concerning incorporators.

6307.  Exemptions applicable to certificated professional        health service corporations.

6308.  Uncertificated plans prohibited.

6309.  Penalties.

6310.  Enforcement.

§ 6301.  Application of chapter.

(a)  General rule.--This chapter shall apply to every person engaged in the business of maintaining and operating a nonprofit health service plan and to every person who shall violate any provision of this chapter.

(b)  Exceptions.--Notwithstanding subsection (a) of this section, this chapter shall not apply to:

(1)  Any hospital plan corporations as defined in section 6101 of this title (relating to hospital plan corporation definitions).

(2)  Any fraternal benefit society subject to regulation under Chapter 65 of this title (relating to fraternal benefit societies).

References in Text.  Chapter 65, referred to in this section, is repealed. The subject matter is now contained in Article XXIV of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.



Section 6302 - Definitions



Section 6303 - Statement of legislative findings and policy



Section 6304 - Certification of professional health service corporations

§ 6304.  Certification of professional health service         corporations.

(a)  General rule.--A corporation not-for-profit incorporated for the purpose of establishing, maintaining and operating a nonprofit professional health service plan, nonprofit dental service plan or nonprofit optometric service plan shall not commence business until it shall have received from the department a certificate of authority authorizing the corporation to establish, maintain and operate a nonprofit professional health service plan, a nonprofit dental service plan or a nonprofit optometric service plan, as the case may be.

(b)  Exemptions.--The provisions of subsection (a) of this section shall not apply to any nonprofit corporation incorporated with the approval of the department under the former provisions of section 219 or 220 of the Nonprofit Corporation Law of 1933. For the purposes of this chapter such a corporation shall be deemed to be a holder of a certificate of authority issued under this section as:

(1)  an optometric service corporation, if incorporated under the former provisions of section 219 of the Nonprofit Corporation Law of 1933 for the primary purpose of providing a nonprofit optometric service plan;

(2)  a general medical service corporation, if incorporated under the former provisions of section 219 of the Nonprofit Corporation Law of 1933 for any other purpose; or

(3)  a dental service corporation, if incorporated under the former provisions of section 220 of the Nonprofit Corporation Law of 1933.

(c)  Form of application.--Every application for a certificate of authority under this section shall be made to the Insurance Department in writing and shall be in such form and contain such information as the regulations of the Department of Health and the Insurance Department may require. The Insurance Department shall forward the application to the Department of Health for action thereon and report to the Insurance Department.

(d)  Standards for issuance of certificate.--A certificate of authority shall be issued by order of the Insurance Department only if and when the Department of Health and the Insurance Department shall severally find and determine that the application complies with the provisions of this chapter and the regulations of the Department of Health and the Insurance Department thereunder.

(e)  Procedure.--The proceedings before the Department of Health and the Insurance Department shall be subject to the provisions of section 6102(e) of this title (relating to procedure before department) and the term department in such section shall be deemed to be a reference also to the Department of Health. Each department shall make a thorough investigation of the applicant and the area in and the plan under which it proposes to operate.

(f)  Judicial review.--The final orders of the Department of Health and the Insurance Department upon an application for a certificate of authority under this section shall be deemed to be a single order for the purposes of judicial review and to have been issued on the date the Insurance Department issues its final order after having considered the final action of the Department of Health upon the application. Such order, and all other orders of each department, shall be subject to judicial review in the manner and within the time provided by law.

Cross References.  Section 6304 is referred to in section 6233 of this title.



Section 6305 - Initial reserves



Section 6306 - Standards concerning incorporators



Section 6307 - Exemptions applicable to certificated professional health service corporations



Section 6308 - Uncertificated plans prohibited

§ 6308.  Uncertificated plans prohibited.

(a)  General rule.--It shall be unlawful for any person, other than a professional health service corporation holding a certificate of authority under this chapter relating to the plan being maintained or operated by such corporation, to establish, maintain or operate in this Commonwealth a nonprofit dental service plan, a nonprofit optometric service plan, or a nonprofit professional health service plan.

(b)  Exemptions.--Nothing in subsection (a) of this section shall be construed as preventing any person from furnishing professional health services for the prevention of disease among his employees or from furnishing any of such services as required under The Pennsylvania Workmen's Compensation Act and related statutes, when the employee is not charged for such service.

References in Text.  The short title of the act of June 2, 1915 (P.L.736, No.338), known as The Pennsylvania Workmen's Compensation Act, referred to in subsec. (b), was amended by the act of July 2, 1993 (P.L.190, No.44). The amended short title is now the Workers' Compensation Act.



Section 6309 - Penalties



Section 6310 - Enforcement



Section 6321 - Required reserves



Section 6322 - Scope of service



Section 6323 - Action as agent under Federal and other programs



Section 6324 - Rights of health service doctors



Section 6325 - Income status; effect



Section 6326 - Specifically authorized contract provisions



Section 6327 - Subscriptions provided for persons on relief



Section 6328 - Board of directors

§ 6328.  Board of directors.

(a)  Professional health service corporations generally.--The business of every professional health service corporation, except a general medical service corporation, shall be managed by a board of directors of at least nine persons, all of whom shall be residents of this Commonwealth and a majority of whom shall at all times be:

(1)  Doctors of dental surgery, in the case of a dental service corporation.

(2)  Doctors of optometry, in the case of an optometric service corporation.

(b)  General medical service corporation.--

(1)  A general medical service corporation shall be managed by a board of not less than 21, nor more than 36 members, all of whom shall be residents of this Commonwealth, and at no time shall the board be less than 50% subscribers who have coverage under a contract issued by the corporation, and who are generally representative of broad segments of subscribers covered under contracts issued by such corporation, whose background and experience indicate that they are qualified to act in the interests of such subscribers and who or whose spouse does not derive substantial income from the delivery or administration of health care.

(2)  The bylaws of every general medical service corporation shall provide appropriate procedures for the nomination and election or appointment of the directors of the corporation and the nomination and election or appointment of committees of the board in such a manner that the interests of the subscribers of the corporation will be justly and reasonably represented.

(3)  All directors of the corporation shall be members of the corporation.

(4)  A health service doctor, who provides professional health services for the corporation's subscribers, may be a director but in no event shall be counted among the directors who represent subscribers.

(5)  Every general medical service corporation shall within six months of the effective date of this act submit for review by the Insurance Commissioner and the Secretary of Health bylaws meeting the standards of this section. Whenever a general medical service corporation changes its bylaws, said change shall be submitted within 30 days to the commissioner and secretary for their review to determine whether such changes meet statutory standards of this section.

(6)  In the event that the Insurance Commissioner or the Secretary of Health find, after notice to the corporation and hearing, that a general medical service corporation has not met the requirements of this section, the commissioner or secretary shall notify the corporation of the findings and order the corporation, in specific terms, to meet the requirements of this section. Such findings and order shall be subject to judicial review in the manner and within the time provided by law.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 4, 1978, P.L.1001, No.211, eff. imd.)



Section 6329 - Rates and contracts



Section 6330 - Investment of funds



Section 6331 - Reports and examinations



Section 6332 - Regulation by Department of Health



Section 6333 - Dental service agents



Section 6334 - Dissolution or liquidation



Section 6335 - Ancillary health services






Chapter 65 - Fraternal Benefit Societies (Repealed)

Section 6501 - § 6503 (Repealed)

ARTICLE B

FRATERNAL AND BENEFICIAL SOCIETIES

Chapter

65.  Fraternal Benefit Societies (Repealed)

67.  Beneficial Societies

CHAPTER 65

FRATERNAL BENEFIT SOCIETIES

(Repealed)

1992 Repeal Note.  Chapter 65 (Subchapters A - G) was added November 15, 1972, P.L.1063, No.271, and repealed December 14, 1992, P.L.835, No.134, effective in 60 days. The subject matter is now contained in Article XXIV of the act of May 17, 1921, P.L.682, No.284, known as The Insurance Company of 1921.



Section 6511 - § 6517 (Repealed)



Section 6521 - § 6535 (Repealed)



Section 6541 - § 6545 (Repealed)



Section 6551 - § 6554 (Repealed)



Section 6561 - § 6567 (Repealed)



Section 6571 - § 6576 (Repealed)






Chapter 67 - Beneficial Societies

Section 6701 - Regulation









Title 42 - JUDICIARY AND JUDICIAL PROCEDURE

Chapter 1 - General Provisions

Section 101 - Short title of title

TITLE 42

JUDICIARY AND JUDICIAL PROCEDURE

Part

I.  Preliminary Provisions

II.  Organization

III.  Selection, Retention and Removal of Judicial Officers

IV.  Financial Matters

V.  Administration of Justice Generally

VI.  Actions, Proceedings and Other Matters Generally

VII.  Civil Actions and Proceedings

VIII.  Criminal Proceedings

Enactment.  Unless otherwise noted, the provisions of Title 42 were added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978 (P.L.202, No.53). Act 142 also amended certain part headings and repealed former Chapter 83 which were added November 15, 1972, P.L.1063, No.271.

Special Provisions in Appendix.  See Act 142 of 1976, Act 53 of 1978 and other statutory provisions in the appendix to this title for special provisions relating to pending proceedings, periods of limitation, existing judicial officers and bodies and financial matters, etc.

Short Title of Implementing Statutes.  Section 28 of Act 142 of 1976 provided that Act 142 shall be known and may be cited as the Judiciary Act of 1976.

Section 1 of Act 53 of 1978 provided that Act 53 shall be known and may be cited as the Judiciary Act Repealer Act.

Section 101 of Act 142 of 1980 provided that Act 142 shall be known and may be cited as the JARA Continuation Act of 1980.

Section 101 of Act 326 of 1982 provided that Act 326 shall be known and may be cited as the JARA Continuation Act of 1982.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

Enactment.  Part I was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of title.

102.  Definitions.

103.  Principles of construction.

Enactment.  Chapter 1 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

§ 101.  Short title of title.

This title shall be known and may be cited as the "Judicial Code."



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Action."  Any action at law or in equity.

"Administrative judge."  The administrative judge of a division of a court, determined or selected as prescribed by general rule.

"Administrative Office."  The office of the Court Administrator of Pennsylvania as specified in section 1902 (relating to Administrative Office of Pennsylvania Courts).

"Administrative staff."  All individuals employed in the business of a court, including the personnel of the office of the clerk of the court of common pleas, but the term does not include judicial officers or their personal staff. The term includes the clerks or prothonotaries of the Supreme Court, the Superior Court and the Commonwealth Court and their staffs.

"Affidavit."  Includes an unsworn document containing statements of fact and a statement by the signatory that it is made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

"Appeal."  Any petition or other application to a court for review of subordinate governmental determinations. The term includes an application for certiorari under section 934 (relating to writs of certiorari) or under any other provision of law. Where required by the context, the term includes proceedings on petition for review.

"Appellate court."  Includes the Supreme Court, the Superior Court and the Commonwealth Court.

"Appointive judicial officers."  Arbitrators, auditors, commissioners to take oaths and depositions, custodians, examiners, guardians, masters, mental health review officers, receivers, referees, trustees, viewers and other like officers.

"Branch."  As applied to a court of common pleas in a multicounty judicial district, an administrative unit composed of those members of the staff of the court from a particular county within the judicial district.

"Central staff."  All individuals employed in the business of the unified judicial system, but the term does not include magisterial district judges or their personal staff or personnel of the courts.

"Clerk."  As applied to a court of common pleas or the Philadelphia Municipal Court, the personnel of the office of the clerk of the court of common pleas, and as applied to any other court, the administrative staff responsible for the receipt of documents transmitted to the court by litigants and the transmission of notice of orders entered by and process issued under the authority of the court.

"Clerk of the courts."  The officer exercising the powers and performing the duties specified in Subchapter C of Chapter 27 (relating to clerks of the courts). The term includes the Clerk of Quarter Sessions of Philadelphia.

"Clerk of the orphans' court division."  The officer exercising the powers and performing the duties specified in Subchapter D of Chapter 27 (relating to clerks of orphans' court divisions).

"Commonwealth agency."  Any executive agency or independent agency.

"Commonwealth Court."  The court existing under section 4 of Article V of the Constitution of Pennsylvania and Subchapter C of Chapter 5 (relating to Commonwealth Court of Pennsylvania).

"Commonwealth government."  The government of the Commonwealth, including the courts and other officers or agencies of the unified judicial system, the General Assembly and its officers and agencies, the Governor, and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth, but the term does not include any political subdivision, municipal or other local authority, or any officer or agency of any such political subdivision or local authority.

"Community court."  A court existing in a judicial district under section 6(a) of Article V of the Constitution of Pennsylvania and Subchapter A of Chapter 11 (relating to community courts).

"County."  Includes the City and County of Philadelphia.

"County staff."  System and related personnel elected by the electorate of a county or subject to appointment and removal by officers, other than judicial officers, so elected. The term does not include judicial officers.

"Court."  Includes any one or more of the judges of the court who are authorized by general rule or rule of court, or by law or usage, to exercise the powers of the court in the name of the court.

"Court Administrator of Pennsylvania."  The court administrator appointed by the Supreme Court under section 10(b) of Article V of the Constitution of Pennsylvania and section 1901 (relating to Court Administrator of Pennsylvania).

"Court of common pleas."  The court existing in each judicial district under section 5 of Article V of the Constitution of Pennsylvania and Chapter 9 (relating to organization and jurisdiction of courts of common pleas).

"Determination."  Action or inaction by a government unit which action or inaction is subject to judicial review by a court under section 9 of Article V of the Constitution of Pennsylvania or otherwise. The term includes an order entered by a government unit.

"District justice."  (Deleted by amendment).

"Division."  An administrative unit composed of those judges of the court responsible for the transaction of a specified class of the business of the court. In a court having two or more divisions each division of the court is vested with the full jurisdiction of the whole court, but the business of the court may be allocated among the divisions of the court by or pursuant to general rules.

"Executive agency."  The Governor and the departments, boards, commissions, authorities and other officers and agencies of the Commonwealth government, but the term does not include any court or other officer or agency of the unified judicial system, the General Assembly and its officers and agencies, or any independent agency.

"General rule."  A rule or order promulgated by the governing authority.

"Governing authority."

(1)  The Supreme Court; or

(2)  any agency or unit of the unified judicial system exercising a power or performing a duty pursuant to section 1721 (relating to delegation of powers).

"Government agency."  Any Commonwealth agency or any political subdivision or municipal or other local authority, or any officer or agency of any such political subdivision or local authority.

"Government unit."  The General Assembly and its officers and agencies, any government agency or any court or other officer or agency of the unified judicial system.

"Independent agency."  Boards, commissions, authorities and other agencies and officers of the Commonwealth government which are not subject to the policy supervision and control of the Governor, but the term does not include any court or other officer or agency of the unified judicial system or the General Assembly and its officers and agencies. For purposes of jurisdiction of courts the term includes the Pennsylvania Deposit Insurance Corporation existing under the act of October 5, 1978 (P.L.1088, No.255), known as the "Pennsylvania Deposit Insurance Corporation Act."

"Indictable offense."  An offense other than a summary offense.

"Issuing authority."  Any judge or magisterial district judge of the minor judiciary, subject to the express limitations on jurisdiction specified in this title.

"Judge."  Includes a justice of the Supreme Court. Except with respect to the power to select a president or administrative judge, to appoint and remove the administrative staff of the court and to adopt rules of court and other similar matters, the term includes a senior judge.

"Judicial and related account."  The account required to be established upon the books of certain political subdivisions pursuant to section 3541 (relating to judicial and related account).

"Judicial branch."  The judicial branch specified in section 10(c) of Article V of the Constitution of Pennsylvania.

"Judicial Department."  A term utilized in appropriation statutes to distinguish judicial appropriations from other appropriations.

"Judicial district."  A district established by section 901 (relating to judicial districts) for the election of one or more judges of a court of common pleas.

"Judicial officers."  Judges, magisterial district judges and appointive judicial officers.

"Litigant."  A party or any other person legally concerned with the results of a matter.

"Magisterial district."  A district established within a judicial district pursuant to Subchapter A of Chapter 15 (relating to magisterial districts) for the election of a magisterial district judge.

"Magisterial district judge."  A justice of the peace holding office under section 7(a) of Article V of the Constitution of Pennsylvania and Subchapter B of Chapter 15 (relating to magisterial district judges).

"Matter."  Action, proceeding or appeal.

"Minor judiciary."  The community courts, magisterial district judges, Pittsburgh Magistrates Court and Traffic Court of Philadelphia.

"Office of the clerk of the court of common pleas."  A term employed in this title to refer generally to the administrative staff of the courts of common pleas and the Philadelphia Municipal Court responsible for the receipt of documents transmitted to the court by litigants and the transmission of notice of orders entered by and process issued under the authority of the court. The business of such staff shall be divided among the personnel of the offices of the prothonotary, the clerk of the courts and the clerk of the orphans' court division in the manner provided by or pursuant to Chapter 27 (relating to office of the clerk of the court of common pleas). Except as otherwise provided by statute, the term does not imply the unification of the administration, personnel or operations of any or all of such offices.

"Officer enforcing orders."  Includes:

(1)  A recorder of deeds when the order affects the ownership of an interest in property described or describable by a document which has been or may be filed or recorded in his office, or relates to the indexing of documents filed or recorded in his office.

(2)  A register of wills.

(3)  A sheriff.

"Order."  Includes judgment, decision, decree, sentence and adjudication.

"Participant."  Litigants, witnesses and their counsel.

"Party."  A person who commences or against whom relief is sought in a matter. The term includes counsel for such a person who is represented by counsel.

"Personal staff."  Private secretaries, law clerks and such other personnel as an individual may be authorized by law to select and remove subject to standards and classifications established by the governing authority.

"Personnel of the court."  The judges and staff of the court.

"Personnel of the system."  Judicial officers, personal staff, administrative staff and central staff.

"Philadelphia Municipal Court."  The municipal court existing under section 6(c) of Article V of the Constitution of Pennsylvania and Subchapter B of Chapter 11 (relating to Philadelphia Municipal Court) so long as a community court has not been established or in the event one has been discontinued in the City and County of Philadelphia.

"Pittsburgh Magistrates Court."  The court existing under Subchapter C of Chapter 11 (relating to Pittsburgh Magistrates Court).

"President judge."  The president judge of a court determined or selected as provided or as prescribed by law.

"Proceeding."  Includes every declaration, petition or other application which may be made to a court under law or usage or under special statutory authority, but the term does not include an action or an appeal.

"Process."  A document evidencing a command of a court or of a magisterial district judge.

"Prothonotary."  The officer exercising the powers and performing the duties specified in Subchapter B of Chapter 27 (relating to prothonotaries).

"Quasi-judicial order."  An order of a government unit, made after notice and opportunity for hearing, which is by law reviewable solely upon the record made before the government unit, and not upon a record made in whole or in part before the reviewing court. This definition has no application to the definition of "tribunal."

"Related staff."  All individuals employed at public expense who serve the unified judicial system, but the term does not include personnel of the system.

"Rule of court."  A rule promulgated by a court regulating practice or procedure before the promulgating court.

"Section."  An administrative unit of the administrative staff of the court composed of those persons responsible for the support of a class of the business of the court specified by law.

"Senior magisterial district judge."  A former or retired magisterial district judge who retires or otherwise vacates office after January 1, 1970, who has served at least one complete six year elected term as a magisterial district judge, and who, with his consent, is assigned on temporary magisterial service pursuant to section 4122(b) (relating to assignment of senior magisterial district judges).

"Senior judge."  A former or retired judge who shall not have been defeated for reelection and shall have served as a judge (whether or not continuously or on the same court) by election or appointment for an aggregate of at least ten years and any duly elected judge having an aggregate of six years of service as a judge who is required to retire at age 70 and who, with his consent, is assigned on temporary judicial service pursuant to section 4121(b) (relating to assignment of judges).

"Staff of the court."  Appointive judicial officers, the administrative staff and personal staff of the court.

"State."  When used in reference to the different parts of the United States, includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands and other organized territories and possessions of the United States.

"State Law Library."  The Law Library Bureau of the State Library of Pennsylvania.

"Superior Court."  The court existing under section 3 of Article V of the Constitution of Pennsylvania and Subchapter B of Chapter 5 (relating to Superior Court of Pennsylvania).

"Supreme Court."  The court existing under section 2 of Article V of the Constitution of Pennsylvania and Subchapter A of Chapter 5 (relating to Supreme Court of Pennsylvania).

"System."  The unified judicial system.

"System and related personnel."  Personnel of the system and related staff. The term includes district attorneys, public defenders, sheriffs and other officers serving process or enforcing orders, registers of wills, prothonotaries, clerks of the courts, clerks of the orphans' court division, coroners, jury commissioners, probation officials, and the personnel of all of the foregoing.

"Traffic Court of Philadelphia."  The traffic court existing under section 6(c) of Article V of the Constitution of Pennsylvania and Subchapter B of Chapter 13 (relating to Traffic Court of Philadelphia) so long as a community court has not been established or in the event one has been discontinued in the City and County of Philadelphia.

"Tribunal."  A court, magisterial district judge or other judicial officer vested with the power to enter an order in a matter. The term includes a government unit, other than the General Assembly and its officers and agencies, when performing quasi-judicial functions.

"Unified judicial system."  The unified judicial system existing under section 1 of Article V of the Constitution of Pennsylvania and section 301 (relating to unified judicial system).

"Verified."  Includes an unsworn document containing a statement by the signatory that is made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 20, 1979, P.L.157, No.52, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Nov. 29, 1990, P.L.574, No.147, eff. 60 days; July 9, 1992, P.L.689, No.102, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

2009 Amendment.  Act 33 amended the def. of "process."

2007 Effectuation of Repeal.  The Legislative Reference Bureau effectuated the 1992 repeal.

2004 Amendment.  Act 207 amended the defs. of "central staff," "issuing authority," "judicial officers," "magisterial district," "minor judiciary," "senior district justice" and "tribunal," deleted the def. of "district justice" and added the def. of "magisterial district judge." See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1992 Repeal.  Act 102 repealed Act 147 of 1990 which added par. (4) of the def. of "officer enforcing orders." Section 1956 of Title 1 provides: "The repeal of an amendatory statute does not revive the corresponding provision or section of the original statute or of any prior amendment." The text of par. (4) of the def. of "officer enforcing orders" has not been changed to give effect to the repeal.

1991 Unconstitutionality.  Act 147 of 1990 was declared unconstitutional by the Supreme Court. In re Act 147 of 1990, 528 Pa. 460, 598 A.2d 985 (1991).

1990 Amendment.  Act 147 amended the def. of "officer enforcing orders."

1980 Amendment.  Act 142 amended the defs. of "independent agency," "senior judge" and "system and related personnel."

1978 Amendment.  Act 53 amended the def. of "appointive judicial officers" and added the defs. of "officer enforcing orders" and "senior district justice."

Effective Date.  Section 29(2) of Act 142 of 1976 provided that section 102, insofar as applicable to section 1725 of this title, shall take effect January 1, 1977.

Cross References.  Section 102 is referred to in section 4402 of this title; section 101 of Title 2 (Administrative Law and Procedure); section 6109 of Title 18 (Crimes and Offenses); section 102 of Title 20 (Decedents, Estates and Fiduciaries); section 102 of Title 23 (Domestic Relations); section 4110 of Title 51 (Military Affairs); section 102 of Title 75 (Vehicles).



Section 103 - Principles of construction

§ 103.  Principles of construction.

(a)  Necessary powers conferred.--The provisions of this title shall be construed so as to vest in the unified judicial system and in the personnel of the system power to do all things that are reasonably necessary for the proper execution and administration of their functions within the scope of their respective jurisdiction.

(b)  No inference from express grant of powers.--The inclusion in this title of provisions derived from or based on the text of the Constitution of Pennsylvania and the specification in this title of the powers of the unified judicial system is for the avoidance of potential controversy and the convenient codification of the powers of the system from whatever source derived and shall not be construed as a determination by the General Assembly that any of such powers are or are not inherent in the Supreme Court or the other agencies and units of the system under the Constitution of Pennsylvania or otherwise.






Chapter 3 - General Structure and Powers

Section 301 - Unified judicial system

PART II

ORGANIZATION

Subpart

A.  Courts and Magisterial District Judges

B.  Other Structural Provisions

Enactment.  Part II was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBPART A

COURTS AND MAGISTERIAL DISTRICT JUDGES

Article

A.  Preliminary Provisions

B.  Appellate Courts

C.  Courts of Common Pleas

D.  Minor Courts

E.  Magisterial District Judges

F.  Court of Judicial Discipline

Subpart Heading.  The heading of Subpart A was amended August 11, 2009, P.L.147, No.33, effective in 60 days.

ARTICLE A

PRELIMINARY PROVISIONS

Chapter

3.  General Structure and Powers

CHAPTER 3

GENERAL STRUCTURE AND POWERS

Subchapter

A.  Unified Judicial System

B.  General Provisions Relating to Courts

Enactment.  Chapter 3 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

UNIFIED JUDICIAL SYSTEM

Sec.

301.  Unified judicial system.

§ 301.  Unified judicial system.

The judicial power of the Commonwealth shall be vested in a unified judicial system consisting of the:

(1)  Supreme Court.

(2)  Superior Court.

(3)  Commonwealth Court.

(4)  Courts of common pleas.

(5)  Community courts.

(6)  Philadelphia Municipal Court.

(7)  Pittsburgh Magistrates Court.

(8)  Traffic Court of Philadelphia.

(9)  Magisterial district judges.

All courts and magisterial district judges and their jurisdiction shall be in this unified judicial system.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 301 is referred to in section 102 of this title; section 3717 of Title 22 (Detectives and Private Police).



Section 321 - Court of record

SUBCHAPTER B

GENERAL PROVISIONS RELATING TO COURTS

Sec.

321.  Court of record.

322.  Seal.

323.  Powers.

324.  Sessions and terms of court.

325.  Chief Justice and president judges.

326.  Quorum.

327.  Oaths and acknowledgments.

§ 321.  Court of record.

Except as otherwise provided in this subpart every court of this Commonwealth shall be a court of record with all the qualities and incidents of a court of record at common law.



Section 322 - Seal

§ 322.  Seal.

Each court of this Commonwealth shall have a seal engraved with the name of the court and such other inscription as may be specified by general rule or rule of court. A facsimile or preprinted seal may be used for all purposes in lieu of the original seal.



Section 323 - Powers

§ 323.  Powers.

Every court shall have power to issue, under its judicial seal, every lawful writ and process necessary or suitable for the exercise of its jurisdiction and for the enforcement of any order which it may make and all legal and equitable powers required for or incidental to the exercise of its jurisdiction, and, except as otherwise prescribed by general rules, every court shall have power to make such rules and orders of court as the interest of justice or the business of the court may require.



Section 324 - Sessions and terms of court

§ 324.  Sessions and terms of court.

Except as otherwise prescribed by general rule or rule of court each court shall be in session as often as its judges shall deem necessary or proper and there shall be no terms of court. Each court shall always be open for the transaction of judicial business and the court or any judge shall have the same power in vacation to issue injunctions, grant stays and enter other orders as they have while the court is in session. The continued existence or expiration of a session of a court in no way affects the power of a court to do any act or take any proceeding.



Section 325 - Chief Justice and president judges

§ 325.  Chief Justice and president judges.

(a)  General rule.--The Chief Justice of Pennsylvania and the president judges of all courts with seven or less judges shall be the judge longest in continuous service on their respective courts. In the event of his resignation from this position the judge next longest in continuous service shall be the Chief Justice of Pennsylvania or the president judge. Should any two or more judges of the same court assume office at the same time, they shall cast lots forthwith for priority of commission, and certify the results to the Governor who shall issue their commissions accordingly.

(b)  Courts of eight or more judges.--The president judges of all courts with eight or more judges shall be selected for five-year terms by the members of their respective courts. In the event of a tie vote for the office of president judge, the Supreme Court shall appoint as president judge one of the judges receiving the highest number of votes.

(c)  Traffic Court of Philadelphia.--Notwithstanding any other provision of this section, the President Judge of the Traffic Court of Philadelphia shall be appointed by the Governor for a five-year term or at the pleasure of the Governor.

(d)  Resignation and temporary inability.--The Chief Justice of Pennsylvania or a president judge may resign such position and remain a member of the court.

(e)  Powers of president judge.--Except as otherwise provided or prescribed by this title, by general rule or by order of the governing authority, the president judge of a court shall:

(1)  Be the executive and administrative head of the court, supervise the judicial business of the court, promulgate all administrative rules and regulations, make all judicial assignments, and assign and reassign among the personnel of the court available chambers and other physical facilities.

(2)  Exercise the powers of the court under section 2301(a)(2) (relating to appointment of personnel).



Section 326 - Quorum

§ 326.  Quorum.

(a)  Supreme Court.--A majority of the Supreme Court shall be a quorum of the court.

(b)  Other courts.--The quorum requisite to hold a session of any other court shall be specified by general rule.

(c)  Inability to assemble quorum.--Where by reason of vacancy, illness, disqualification or otherwise it is impossible to assemble a quorum of a court at the time and place appropriate therefor, sufficient judges shall be temporarily assigned to the court to permit the court to hold a duly convened session and transact the business of the court.

(d)  Court en banc.--The composition of a court en banc shall be as specified by general rules.



Section 327 - Oaths and acknowledgments

§ 327.  Oaths and acknowledgments.

(a)  General ability.--Each judicial officer, each clerk of court, each retired or senior judge and such other personnel of the system and jurors as may be designated by or pursuant to general rules may administer oaths and affirmations and take acknowledgments. An acknowledgment may be taken by a member of the bar of the Supreme Court of Pennsylvania if the document is thereafter certified to an officer authorized to administer oaths. Certification by an attorney shall be in accordance with section 7(5) of the act of July 24, 1941 (P.L.490, No.188), known as the Uniform Acknowledgment Act, and shall include the attorney's Supreme Court identification number.

(b)  Retired or senior judges.--A retired or senior judge may administer oaths and affirmations and take acknowledgments so long as all of the following criteria are met:

(1)  The retired or senior judge has served as a magisterial district judge, judge or justice, whether or not continuously or on the same court, by election or appointment, for an aggregate period equaling a full term of office.

(2)  The retired or senior judge has not been defeated for reelection or retention.

(3)  The retired or senior judge has not been convicted of or pleaded nolo contendere to any misdemeanor or felony offense under the laws of this Commonwealth or an equivalent offense under the laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation.

(4)  The retired or senior judge has not resigned a judicial commission to avoid having charges filed or to avoid prosecution by Federal, State or local law enforcement agencies or by the Judicial Conduct Board.

(5)  The retired or senior judge has not been removed from office by the Court of Judicial Discipline.

(6)  The retired or senior judge is a resident of this Commonwealth.

(July 1, 1987, P.L.180, No.21, eff. imd.; June 30, 2012, P.L.666, No.79, eff. 60 days)

Cross References.  Section 327 is referred to in sections 2737, 2757, 2777 of this title.






Chapter 5 - Organization of Appellate Courts

Section 501 - Supreme Court

ARTICLE B

APPELLATE COURTS

Chapter

5.  Organization of Appellate Courts

7.  Jurisdiction of Appellate Courts

CHAPTER 5

ORGANIZATION OF APPELLATE COURTS

Subchapter

A.  Supreme Court of Pennsylvania

B.  Superior Court of Pennsylvania

C.  Commonwealth Court of Pennsylvania

Enactment.  Chapter 5 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

SUPREME COURT OF PENNSYLVANIA

Sec.

501.  Supreme Court.

502.  General powers of Supreme Court.

503.  Reassignment of matters.

504.  Seat of court.

Cross References.  Subchapter A is referred to in section 102 of this title.

§ 501.  Supreme Court.

The Supreme Court of Pennsylvania shall consist of the Chief Justice of Pennsylvania and six associate justices. The court shall be the highest court of this Commonwealth and in it shall be reposed the supreme judicial power of the Commonwealth.



Section 502 - General powers of Supreme Court

§ 502.  General powers of Supreme Court.

The Supreme Court shall have and exercise the powers vested in it by the Constitution of Pennsylvania, including the power generally to minister justice to all persons and to exercise the powers of the court, as fully and amply, to all intents and purposes, as the justices of the Court of King's Bench, Common Pleas and Exchequer, at Westminster, or any of them, could or might do on May 22, 1722. The Supreme Court shall also have and exercise the following powers:

(1)  All powers necessary or appropriate in aid of its original and appellate jurisdiction which are agreeable to the usages and principles of law.

(2)  The powers vested in it by statute, including the provisions of this title.



Section 503 - Reassignment of matters

§ 503.  Reassignment of matters.

(a)  General rule.--The Supreme Court may by general rule provide for the assignment and reassignment of classes of matters among the several courts of this Commonwealth and the magisterial district judges as the needs of justice shall require and all laws shall be suspended to the extent that they are inconsistent with such general rules.

(b)  Procedures.--

(1)  Rules adopted pursuant to subsection (a) shall be reported to the General Assembly by the Chief Justice at or after the beginning of a regular session thereof, but not later than May 1.

(2)  Upon receipt, such rules shall be proposed to each house of the General Assembly as a resolution or resolutions, shall be placed on the calendar of each house for the next legislative day following their receipt, and shall be considered by each house within 120 calendar days of continuous session by the General Assembly.

(3)  Such rules shall take effect if they are approved by a majority vote of the duly elected members of each house during such 120-day period, or may be disapproved by either house during that period by a majority vote of the duly elected membership of each house. The effective date of such rules shall be the date of approval of the last of the two houses to act.

(4)  Upon the expiration of the 120-day period after the delivery of such rules to the two houses of the General Assembly and the failure to act as provided in paragraphs (2) and (3), such rules shall become effective.

(5)  For the purposes of this subsection, continuity of session shall be considered as broken only by an adjournment of the General Assembly sine die; but in the computation of the 120-day period, there shall be excluded the days on which either house is not in session because of an adjournment of more than ten days to a day certain.

(6)  Any such rules may, under provisions contained therein, be made operative at a time later than the date on which such rules would otherwise take effect.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 503 is referred to in sections 701, 704, 931, 932, 933, 1105, 1123, 1143, 1302, 1515, 1702, 1722, 3724, 5502 of this title.



Section 504 - Seat of court

§ 504.  Seat of court.

The regular sessions of the Supreme Court shall be held in the facility specified in section 3701 (relating to Pennsylvania Judicial Center) and elsewhere as prescribed by general rule.



Section 541 - Superior Court

SUBCHAPTER B

SUPERIOR COURT OF PENNSYLVANIA

Sec.

541.  Superior Court.

542.  Powers of Superior Court.

543.  Seat of court.

544.  Additional judges.

Cross References.  Subchapter B is referred to in section 102 of this title.

§ 541.  Superior Court.

The Superior Court of Pennsylvania shall consist of 15 judges.

(June 11, 1980, P.L.213, No.63, eff. imd.)



Section 542 - Powers of Superior Court

§ 542.  Powers of Superior Court.

The Superior Court shall have all powers necessary or appropriate in aid of its jurisdiction which are agreeable to the usages and principles of law.



Section 543 - Seat of court

§ 543.  Seat of court.

The regular sessions of the Superior Court shall be held at the cities of Harrisburg, Philadelphia and Pittsburgh and elsewhere as prescribed by general rule or rule of court.



Section 544 - Additional judges

§ 544.  Additional judges.

(a)  Constitution.--In order to increase the number of Superior Court judges so that the court shall hereafter be composed of 15 judges, pursuant to sections 3 and 13 of Article V of the Constitution of Pennsylvania, the appointment of eight additional judges to the court is hereby provided for. These additional judges shall possess the qualifications otherwise required by law for judges of the Superior Court and shall be initially appointed as provided in this section.

(b)  Initial appointments.--The Governor, with the advice and consent of two-thirds of the members elected to the Senate, shall appoint eight additional judges for initial terms as follows:

(1)  Two judges shall be appointed for terms ending the first Monday of January next following the third municipal election more than ten months after the additional judges are selected. These appointees shall be of different political parties.

(2)  Two judges shall be appointed for terms ending the first Monday of January next following the second municipal election more than ten months after the additional judges are selected. These appointees shall be of different political parties.

(3)  Four judges shall be appointed for terms ending the first Monday of January next following the first municipal election more than ten months after the additional judges are selected. Of these appointees, no more than two shall be of the same political party.

(c)  Vacancies.--Vacancies caused by the death, retirement, resignation or removal of a judge appointed under this section shall be filled in the manner and for the term prescribed by section 13 of Article V of the Constitution of Pennsylvania.

(d)  Retention declarations.--No judge appointed pursuant to this section shall, prior to the expiration of his appointive term, file a declaration of candidacy for retention, as provided in section 15 of Article V of the Constitution of Pennsylvania.

(e)  Elections.--Elections for judges of the court shall be held at the times and in the manner prescribed by section 13 of Article V of the Constitution of Pennsylvania and, to the extent not inconsistent therewith, pursuant to the election laws of this Commonwealth applicable to the election of judges of the Superior Court.

(f)  Terms of judges.--Except as provided in this section for the initial appointive terms for additional judges of the Superior Court, the terms of office of judges of the Superior Court shall be as otherwise provided by law.

(June 11, 1980, P.L.213, No.63, eff. imd.)

1980 Amendment.  Act 63 added section 544.



Section 561 - Commonwealth Court

SUBCHAPTER C

COMMONWEALTH COURT OF PENNSYLVANIA

Sec.

561.  Commonwealth Court.

562.  Powers of Commonwealth Court.

563.  Seat of court.

564.  Evidentiary hearings.

Cross References.  Subchapter C is referred to in section 102 of this title.

§ 561.  Commonwealth Court.

The Commonwealth Court of Pennsylvania shall consist of nine judges.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 562 - Powers of Commonwealth Court

§ 562.  Powers of Commonwealth Court.

The Commonwealth Court shall have power to issue, under its judicial seal, every lawful writ and process necessary or suitable for the exercise of its jurisdiction and for the enforcement of any order which it may make, including such writs and process to or to be served or enforced by system and related personnel as the courts of common pleas are authorized by law or usage to issue. The court shall also have all powers of a court of record possessed by the courts of common pleas and all powers necessary or appropriate in aid of its appellate jurisdiction which are agreeable to the usages and principles of law.



Section 563 - Seat of court

§ 563.  Seat of court.

(a)  Regular sessions.--The regular sessions of the Commonwealth Court shall be held at the seat of government and elsewhere as provided in subsection (b). Each judge shall be provided with suitable chambers and other facilities at the seat of government. The intention of this provision is to render the court and the judges thereof as available, except as provided in subsection (b) or as otherwise provided in this title, at the seat of government for the conduct of routine and emergency judicial business as would be the case if the jurisdiction of the court were exercised by the Court of Common Pleas of Dauphin County.

(b)  Other sessions.--Within the limits of available appropriations, special sessions of the court may be held from time to time for the convenience of parties or witnesses, or both, in the interest of justice, in such judicial districts of this Commonwealth as make available without cost to the Commonwealth suitable courtroom and related physical facilities. The court shall also sit in the cities of Philadelphia and Pittsburgh.



Section 564 - Evidentiary hearings

§ 564.  Evidentiary hearings.

In any matter which requires the taking of testimony, the President Judge of the Commonwealth Court may assign a judge of the court, or another judge temporarily assigned to the court pursuant to section 4121 (relating to assignment of judges), to sit and receive the evidence, and perform such other duties as may be prescribed by rule or order of court.






Chapter 7 - Jurisdiction of Appellate Courts

Section 701 - Scope of subchapter

CHAPTER 7

JURISDICTION OF APPELLATE COURTS

Subchapter

A.  General Provisions

B.  Jurisdiction of Supreme Court

C.  Jurisdiction of Superior Court

D.  Jurisdiction of Commonwealth Court

Enactment.  Chapter 7 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

701.  Scope of subchapter.

702.  Interlocutory orders.

702.1. Expedited appeals in eminent domain proceedings.

703.  Place and form of filing appeals.

704.  Waiver of objections to jurisdiction.

705.  Transfers between intermediate appellate courts.

706.  Disposition of appeals.

707.  Lien of judgments for money.

708.  Improvident administrative appeals and other matters.

§ 701.  Scope of subchapter.

(a)  General rule.--The provisions of this subchapter shall apply to all courts of this Commonwealth, including the courts of common pleas when sitting as appellate courts.

(b)  Reassignment of matters.--Any of the provisions of Subchapter B (relating to jurisdiction of Supreme Court), Subchapter C (relating to jurisdiction of Superior Court) and Subchapter D (relating to jurisdiction of Commonwealth Court) shall be subject to and superseded by any inconsistent provisions of any general rule adopted pursuant to section 503 (relating to reassignment of matters).



Section 702 - Interlocutory orders

§ 702.  Interlocutory orders.

(a)  Appeals authorized by law.--An appeal authorized by law from an interlocutory order in a matter shall be taken to the appellate court having jurisdiction of final orders in such matter.

(b)  Interlocutory appeals by permission.--When a court or other government unit, in making an interlocutory order in a matter in which its final order would be within the jurisdiction of an appellate court, shall be of the opinion that such order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the matter, it shall so state in such order. The appellate court may thereupon, in its discretion, permit an appeal to be taken from such interlocutory order.

(c)  Supersedeas.--Except as otherwise prescribed by general rules, a petition for permission to appeal under this section shall not stay the proceedings before the lower court or other government unit, unless the lower court or other government unit or the appellate court or a judge thereof shall so order.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsecs. (b) and (c).

Cross References.  Section 702 is referred to in sections 704, 5105, 5574 of this title.



Section 702.1 - Expedited appeals in eminent domain proceedings

§ 702.1.  Expedited appeals in eminent domain proceedings.

When a court in an eminent domain proceeding rules on preliminary objections to a declaration of taking and is of the opinion that the matters involved are of immediate public importance, it shall, upon request of a party, so state in the order. If an appeal is taken from that order, the appellate court shall give priority to the determination of the issues raised by the appeal.

(May 4, 2006, P.L.112, No.34, eff. 120 days)

2006 Amendment.  Act 34 added section 702.1. Section 6(1) provided that, except as provided in par. (2), Act 34 shall apply to all condemnations effected on or after the effective date of section 6.



Section 703 - Place and form of filing appeals

§ 703.  Place and form of filing appeals.

Appeals, petitions for review, petitions for permission to appeal and petitions for allowance of appeal shall be filed in such office and in such form as may be prescribed by general rule.



Section 704 - Waiver of objections to jurisdiction

§ 704.  Waiver of objections to jurisdiction.

(a)  General rule.--The failure of an appellee to file an objection to the jurisdiction of an appellate court within such time as may be specified by general rule, shall, unless the appellate court otherwise orders, operate to perfect the appellate jurisdiction of such appellate court, notwithstanding any provision of this title, or of any general rule adopted pursuant to section 503 (relating to reassignment of matters), vesting jurisdiction of such appeal in another appellate court.

(b)  Exception.--Subsection (a) shall not apply to any defect in the jurisdiction of an appellate court which arises out of:

(1)  The failure to effect a filing within the time provided or prescribed by law.

(2)  An attempt to take an appeal from an interlocutory order which has not been made appealable by law or pursuant to section 702(b) (relating to interlocutory appeals by permission).



Section 705 - Transfers between intermediate appellate courts

§ 705.  Transfers between intermediate appellate courts.

The Superior Court and the Commonwealth Court shall have power pursuant to general rules, on their own motion or upon petition of any party, to transfer any appeal to the other court for consideration and decision with any matter pending in such other court involving the same or related questions of fact, law or discretion.



Section 706 - Disposition of appeals

§ 706.  Disposition of appeals.

An appellate court may affirm, modify, vacate, set aside or reverse any order brought before it for review, and may remand the matter and direct the entry of such appropriate order, or require such further proceedings to be had as may be just under the circumstances.

Cross References.  Section 706 is referred to in sections 704, 754 of Title 2 (Administrative Law and Procedure); section 1711.1 of Title 62 (Procurement).



Section 707 - Lien of judgments for money

§ 707.  Lien of judgments for money.

Any judgment or other order of the Supreme Court, the Superior Court or the Commonwealth Court for the payment of money shall not be a lien upon real property in any county until it is entered of record in the office of the clerk of the court of common pleas of the county where the property is situated, or in the office of the clerk of the branch of the court of common pleas embracing such county, in the same manner as a judgment transferred from the court of common pleas of another county.



Section 708 - Improvident administrative appeals and other matters

§ 708.  Improvident administrative appeals and other matters.

(a)  General rule.--No objection to a governmental determination shall be defeated by reason of error in the form of the objection or the office of clerk of court in which the objection is filed.

(b)  Appeals.--If an appeal is improvidently taken to a court under any provision of law from the determination of a government unit where the proper mode of relief is an action in the nature of equity, mandamus, prohibition, quo warranto or otherwise, this alone shall not be a ground for dismissal, but the papers whereon the appeal was taken shall be regarded and acted on as a complaint or other proper process commenced against the government unit or the persons for the time being conducting its affairs and as if filed at the time the appeal was taken.

(c)  Other matters.--If a complaint in the nature of equity, mandamus, prohibition, quo warranto or other original process is commenced in any court against a government unit or one or more of the persons for the time being conducting its affairs, as such, objecting to a governmental determination by any of them, where the proper mode of relief is an appeal from the determination of the government unit, this alone shall not be a ground for dismissal, but the papers whereon the process against the government unit or any of such persons was commenced shall be regarded and acted on as an appeal from such determination of the government unit and as if filed at the time such process was commenced.

(d)  Place of filing.--Section 5103 (relating to transfer of erroneously filed matters) shall also be applicable to an appeal or other matter which is deemed to be filed or commenced under any provision of this section.

(e)  Single form of action.--Where pursuant to general rules review of a determination of a government unit may be had by a petition for review or another single form of action embracing the appeal and actions in the nature of equity, mandamus, prohibition, quo warranto or otherwise, the jurisdiction of the appellate court shall not be limited by the provisions of 1 Pa.C.S. § 1504 (relating to statutory remedy preferred over common law), but such provisions to the extent applicable shall limit the relief available.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added subsec. (e).

Cross References.  Section 708 is referred to in section 1722 of this title.



Section 721 - Original jurisdiction

SUBCHAPTER B

JURISDICTION OF SUPREME COURT

Sec.

721.  Original jurisdiction.

722.  Direct appeals from courts of common pleas.

723.  Appeals from Commonwealth Court.

724.  Allowance of appeals from Superior and Commonwealth Courts.

725.  Direct appeals from constitutional and judicial agencies.

726.  Extraordinary jurisdiction.

727.  Special tribunal.

Cross References.  Subchapter B is referred to in section 701 of this title.

§ 721.  Original jurisdiction.

The Supreme Court shall have original but not exclusive jurisdiction of all cases of:

(1)  Habeas corpus.

(2)  Mandamus or prohibition to courts of inferior jurisdiction.

(3)  Quo warranto as to any officer of Statewide jurisdiction.

Cross References.  Section 721 is referred to in section 761 of this title.



Section 722 - Direct appeals from courts of common pleas

§ 722.  Direct appeals from courts of common pleas.

The Supreme Court shall have exclusive jurisdiction of appeals from final orders of the courts of common pleas in the following classes of cases:

(1)  Matters prescribed by general rule.

(2)  The right to public office.

(3)  Matters where the qualifications, tenure or right to serve, or the manner of service, of any member of the judiciary is drawn in question.

(4)  Automatic review of sentences as provided by 42 Pa.C.S. §§ 9546(d) (relating to relief and order) and 9711(h) (relating to review of death sentence).

(5)  Supersession of a district attorney by an Attorney General or by a court or where the matter relates to the convening, supervision, administration, operation or discharge of an investigating grand jury or otherwise directly affects such a grand jury or any investigation conducted by it.

(6)  Matters where the right or power of the Commonwealth or any political subdivision to create or issue indebtedness is drawn in direct question.

(7)  Matters where the court of common pleas has held invalid as repugnant to the Constitution, treaties or laws of the United States, or to the Constitution of this Commonwealth, any treaty or law of the United States or any provision of the Constitution of, or of any statute of, this Commonwealth, or any provision of any home rule charter.

(8)  Matters where the right to practice law is drawn in direct question.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Sept. 23, 1980, P.L.686, No.137, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Apr. 13, 1988, P.L.336, No.47, eff. imd.)

1988 Amendment.  Act 47 amended par. (4). Section 6 of Act 47 provided that par. (4) shall apply to all actions for collateral relief, whether statutory or common law, instituted on or after the effective date of Act 47, irrespective of the date of conviction or sentence.

1980 Amendment.  Act 142 amended par. (5).

Cross References.  Section 722 is referred to in section 762 of this title.



Section 723 - Appeals from Commonwealth Court

§ 723.  Appeals from Commonwealth Court.

(a)  General rule.--The Supreme Court shall have exclusive jurisdiction of appeals from final orders of the Commonwealth Court entered in any matter which was originally commenced in the Commonwealth Court except an order entered in a matter which constitutes an appeal to the Commonwealth Court from another court, a magisterial district judge or another government unit.

(b)  Board of Finance and Revenue matters.--Any final order of the Commonwealth Court entered in any appeal from a decision of the Board of Finance and Revenue shall be appealable to the Supreme Court, as of right, under this section.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 723 is referred to in sections 724, 763, 5105 of this title.



Section 724 - Allowance of appeals from Superior and Commonwealth Courts

§ 724.  Allowance of appeals from Superior and Commonwealth Courts.

(a)  General rule.--Except as provided by section 9781(f) (relating to limitation on additional appellate review), final orders of the Superior Court and final orders of the Commonwealth Court not appealable under section 723 (relating to appeals from Commonwealth Court) may be reviewed by the Supreme Court upon allowance of appeal by any two justices of the Supreme Court upon petition of any party to the matter. If the petition shall be granted, the Supreme Court shall have jurisdiction to review the order in the manner provided by section 5105(d)(1) (relating to scope of appeal).

(b)  Improvident appeals.--If an appeal is improvidently taken to the Supreme Court under section 723 in a case where the proper mode of review is by petition for allowance of appeal under this section, this alone shall not be a ground for dismissal, but the papers whereon the appeal was taken shall be regarded and acted on as a petition for allowance of appeal and as if duly filed at the time the appeal was taken.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (a).



Section 725 - Direct appeals from constitutional and judicial agencies

§ 725.  Direct appeals from constitutional and judicial agencies.

The Supreme Court shall have exclusive jurisdiction of appeals from final orders of the following constitutional and judicial agencies:

(1)  Legislative Reapportionment Commission.

(2)  Court of Judicial Discipline, except matters within the exclusive jurisdiction of a special tribunal as established under section 18(c)(1) of Article V of the Constitution of Pennsylvania.

(3)  The agency vested with the power to determine whether those members of the minor judiciary required to do so have completed a course of training and instruction in the duties of their respective offices and passed an examination.

(4)  The agency vested with the power to admit or recommend the admission of persons to the bar and the practice of law.

(5)  The agency vested with the power to discipline or recommend the discipline of attorneys at law.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993)

1993 Amendment.  Act 56 amended par. (2).

1978 Amendment.  Act 53 amended pars. (4) and (5).

Cross References.  Section 725 is referred to in section 763 of this title.



Section 726 - Extraordinary jurisdiction

§ 726.  Extraordinary jurisdiction.

Notwithstanding any other provision of law, the Supreme Court may, on its own motion or upon petition of any party, in any matter pending before any court or magisterial district judge of this Commonwealth involving an issue of immediate public importance, assume plenary jurisdiction of such matter at any stage thereof and enter a final order or otherwise cause right and justice to be done.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 1082, as amended April 25, 1979, provided that section 726 shall not be deemed suspended or affected. Rules 1001 through 1082 relate to appellate proceedings with respect to judgments and other decisions of district justices in civil matters. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 1082 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.



Section 727 - Special tribunal

§ 727.  Special tribunal.

(a)  General rule.--A justice seeking review of a decision of the Court of Judicial Discipline pursuant to section 18 of Article V of the Constitution of Pennsylvania shall so notify the Court of Judicial Discipline.

(b)  Establishment.--Upon receipt of notice under subsection (a), the Court of Judicial Discipline shall notify the Secretary of the Commonwealth who shall set a date within 20 days for the selection of the special tribunal as set forth in section 18 of Article V of the Constitution of Pennsylvania. At the time and place fixed, the Secretary of the Commonwealth, in a manner consistent with any applicable general rules, shall publicly select by lot seven names from the members of the Superior Court and the Commonwealth Court in regular active duty, except judges then serving on the Court of Judicial Discipline or the Judicial Conduct Board.

(c)  Vacancies.--A vacancy on the special tribunal shall be filled for the unexpired term in the manner provided under subsection (b).

(d)  Powers and duties.--The special tribunal shall review the decision of the Court of Judicial Discipline as provided in section 18 of Article V of the Constitution of Pennsylvania. There shall be no right of appeal or other form of review from the special tribunal.

(July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993)

1993 Amendment.  Act 56 added section 727.

Suspension by Court Rule.  Section 727 was suspended by Rule No. 7 of Pennsylvania Rules Governing Appeals from the Court of Judicial Discipline, adopted May 24, 1994, insofar as it is inconsistent with Rules 1 through 11.



Section 741 - Original jurisdiction

SUBCHAPTER C

JURISDICTION OF SUPERIOR COURT

Sec.

741.  Original jurisdiction.

742.  Appeals from courts of common pleas.

Cross References.  Subchapter C is referred to in section 701 of this title.

§ 741.  Original jurisdiction.

The Superior Court shall have no original jurisdiction, except in cases of mandamus and prohibition to courts of inferior jurisdiction where such relief is ancillary to matters within its appellate jurisdiction, and except that it, or any judge thereof, shall have full power and authority when and as often as there may be occasion, to issue writs of habeas corpus under like conditions returnable to the said court.



Section 742 - Appeals from courts of common pleas

§ 742.  Appeals from courts of common pleas.

The Superior Court shall have exclusive appellate jurisdiction of all appeals from final orders of the courts of common pleas, regardless of the nature of the controversy or the amount involved, except such classes of appeals as are by any provision of this chapter within the exclusive jurisdiction of the Supreme Court or the Commonwealth Court.



Section 761 - Original jurisdiction

SUBCHAPTER D

JURISDICTION OF COMMONWEALTH COURT

Sec.

761.  Original jurisdiction.

762.  Appeals from courts of common pleas.

763.  Direct appeals from government agencies.

764.  Election contests and other matters.

Cross References.  Subchapter D is referred to in section 701 of this title.

§ 761.  Original jurisdiction.

(a)  General rule.--The Commonwealth Court shall have original jurisdiction of all civil actions or proceedings:

(1)  Against the Commonwealth government, including any officer thereof, acting in his official capacity, except:

(i)  actions or proceedings in the nature of applications for a writ of habeas corpus or post-conviction relief not ancillary to proceedings within the appellate jurisdiction of the court;

(ii)  eminent domain proceedings;

(iii)  actions or proceedings conducted pursuant to Chapter 85 (relating to matters affecting government units);

(iv)  actions or proceedings conducted pursuant to the act of May 20, 1937 (P.L.728, No.193), referred to as the Board of Claims Act; and

(v)  actions or proceedings in the nature of trespass as to which the Commonwealth government formerly enjoyed sovereign or other immunity and actions or proceedings in the nature of assumpsit relating to such actions or proceedings in the nature of trespass.

(2)  By the Commonwealth government, including any officer thereof, acting in his official capacity, except eminent domain proceedings.

(3)  Arising under Article V of the act of May 17, 1921 (P.L.789, No.285), known as "The Insurance Department Act of 1921."

(4)  Original jurisdiction of which is vested in the Commonwealth Court by any statute hereafter enacted.

(b)  Concurrent and exclusive jurisdiction.--The jurisdiction of the Commonwealth Court under subsection (a) shall be exclusive except as provided in section 721 (relating to original jurisdiction) and except with respect to actions or proceedings by the Commonwealth government, including any officer thereof, acting in his official capacity, where the jurisdiction of the court shall be concurrent with the several courts of common pleas.

(c)  Ancillary matters.--The Commonwealth Court shall have original jurisdiction in cases of mandamus and prohibition to courts of inferior jurisdiction and other government units where such relief is ancillary to matters within its appellate jurisdiction, and it, or any judge thereof, shall have full power and authority when and as often as there may be occasion, to issue writs of habeas corpus under like conditions returnable to the said court. To the extent prescribed by general rule the Commonwealth Court shall have ancillary jurisdiction over any claim or other matter which is related to a claim or other matter otherwise within its exclusive original jurisdiction.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Sept. 28, 1978, P.L.788, No.152, eff. imd.; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 5, 1980, P.L.1104, No.189, eff. imd.; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 amended subsec. (a).

1980 Amendments.  Act 142 amended subsec. (a), repealed subsec. (c) and relettered subsec. (d) to (c) and Act 189 amended subsec. (a)(1), retroactive to June 27, 1978.

1978 Amendments.  Act 53 amended subsecs. (a) and (b) and Act 152 amended subsecs. (a) and (c).

Transfer of Records.  Section 6 of Act 189 of 1980 provided that the Prothonotary of the Commonwealth Court shall, except as otherwise ordered by the court in the interest of justice, transfer to the appropriate office of the clerk of the court of common pleas all dockets, records, pleadings and other papers, or certified copies thereof, relating to all pending matters jurisdiction of which is vested in another tribunal by reason of 42 Pa.C.S. § 761(a)(1)(iv) or 933(a)(1)(v) as added or amended by Act 189.

References in Text.  The act of May 20, 1937 (P.L.728, No.193), referred to as the Board of Claims Act, referred to in subsec. (a)(1)(iv), was repealed by the act of December 3, 2002 (P.L.1147, No.142). The subject matter is now contained in Subchapter C of Chapter 17 of Title 62 (Procurement).

Cross References.  Section 761 is referred to in section 762 of this title.



Section 762 - Appeals from courts of common pleas

§ 762.  Appeals from courts of common pleas.

(a)  General rule.--Except as provided in subsection (b), the Commonwealth Court shall have exclusive jurisdiction of appeals from final orders of the courts of common pleas in the following cases:

(1)  Commonwealth civil cases.--All civil actions or proceedings:

(i)  Original jurisdiction of which is vested in another tribunal by virtue of any of the exceptions to section 761(a)(1) (relating to original jurisdiction), except actions or proceedings in the nature of applications for a writ of habeas corpus or post-conviction relief not ancillary to proceedings within the appellate jurisdiction of the court.

(ii)  By the Commonwealth government, including any officer thereof acting in his official capacity.

(2)  Governmental and Commonwealth regulatory criminal cases.--All criminal actions or proceedings for the violation of any:

(i)  Rule, regulation or order of any Commonwealth agency.

(ii)  Regulatory statute administered by any Commonwealth agency subject to Subchapter A of Chapter 5 of Title 2 (relating to practice and procedure of Commonwealth agencies). The term "regulatory statute" as used in this subparagraph does not include any provision of Title 18 (relating to crimes and offenses).

(3)  Secondary review of certain appeals from Commonwealth agencies.--All appeals from Commonwealth agencies which may be taken initially to the courts of common pleas under section 933 (relating to appeals from government agencies).

(4)  Local government civil and criminal matters.--

(i)  All actions or proceedings arising under any municipality, institution district, public school, planning or zoning code or under which a municipality or other political subdivision or municipality authority may be formed or incorporated or where is drawn in question the application, interpretation or enforcement of any:

(A)  statute regulating the affairs of political subdivisions, municipality and other local authorities or other public corporations or of the officers, employees or agents thereof, acting in their official capacity;

(B)  home rule charter or local ordinance or resolution; or

(C)  statute relating to elections, campaign financing or other election procedures.

(ii)  All appeals from government agencies other than Commonwealth agencies decided under section 933 or otherwise.

(5)  Certain private corporation matters.--

(i)  All actions or proceedings relating to corporations not-for-profit arising under Title 15 (relating to corporations and unincorporated associations) or where is drawn in question the application, interpretation or enforcement of any provision of the Constitution, treaties or laws of the United States, or the Constitution of Pennsylvania or any statute, regulating in any such case the corporate affairs of any corporation not-for-profit subject to Title 15 or the affairs of the members, security holders, directors, officers, employees or agents thereof, as such.

(ii)  All actions or proceedings otherwise involving the corporate affairs of any corporation not-for-profit subject to Title 15 or the affairs of the members, security holders, directors, officers, or employees or agents thereof, as such.

(6)  Eminent domain.--All eminent domain proceedings or where is drawn in question the power or right of the acquiring agency to appropriate the condemned property or to use it for the purpose condemned or otherwise.

(7)  Immunity waiver matters.--Matters conducted pursuant to Subchapter C of Chapter 85 (relating to actions against local parties).

(b)  Exception.--The Commonwealth Court shall not have jurisdiction of such classes of appeals from courts of common pleas as are by section 722 (relating to direct appeals from courts of common pleas) within the exclusive jurisdiction of the Supreme Court.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Sept. 28, 1978, P.L.788, No.152, eff. imd.; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 5, 1980, P.L.1104, No.189, eff. imd.; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 amended subsec. (a), retroactive to December 5, 1980, as to subsec. (a)(1)(ii).

Cross References.  Section 762 is referred to in section 933 of this title.



Section 763 - Direct appeals from government agencies

§ 763.  Direct appeals from government agencies.

(a)  General rule.--Except as provided in subsection (c), the Commonwealth Court shall have exclusive jurisdiction of appeals from final orders of government agencies in the following cases:

(1)  All appeals from Commonwealth agencies under Subchapter A of Chapter 7 of Title 2 (relating to judicial review of Commonwealth agency action) or otherwise and including appeals from the Board of Claims, the Environmental Hearing Board, the Pennsylvania Public Utility Commission, the Unemployment Compensation Board of Review and from any other Commonwealth agency having Statewide jurisdiction.

(2)  All appeals jurisdiction of which is vested in the Commonwealth Court by any statute hereafter enacted.

(b)  Awards of arbitrators.--The Commonwealth Court shall have exclusive jurisdiction of all petitions for review of an award of arbitrators appointed in conformity with statute to arbitrate a dispute between the Commonwealth and an employee of the Commonwealth. The petition for review shall be deemed an appeal from a government unit for the purposes of section 723 (relating to appeals from Commonwealth Court) and Chapter 55 (relating to limitation of time).

(c)  Exceptions.--The Commonwealth Court shall not have jurisdiction of such classes of appeals from government agencies as are:

(1)  By section 725 (relating to direct appeals from constitutional and judicial agencies) within the exclusive jurisdiction of the Supreme Court.

(2)  By section 933 (relating to appeals from government agencies) within the exclusive jurisdiction of the courts of common pleas.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; May 15, 1998, P.L.358, No.57, eff. 180 days)

1998 Amendment.  Act 57 amended subsec. (a).

Cross References.  Section 763 is referred to in section 1204 of Title 4 (Amusements); section 8533.1 of Title 24 (Education); section 8157 of Title 35 (Health and Safety); section 2309 of Title 58 (Oil and Gas); sections 531, 1725 of Title 62 (Procurement); section 5953.1 of Title 71 (State Government); sections 1553, 1554 of Title 75 (Vehicles).



Section 764 - Election contests and other matters

§ 764.  Election contests and other matters.

The Commonwealth Court shall have exclusive original jurisdiction of:

(1)  Contested nominations and elections of the second class under the act of June 3, 1937 (P.L.1333, No.320), known as the "Pennsylvania Election Code."

(2)  All matters arising in the Office of the Secretary of the Commonwealth relating to Statewide office, except nomination and election contests within the jurisdiction of another tribunal.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 764.






Chapter 9 - Organization and Jurisdiction of Courts of Common Pleas

Section 901 - Judicial districts

ARTICLE C

COURTS OF COMMON PLEAS

Chapter

9.  Organization and Jurisdiction of Courts of Common Pleas

CHAPTER 9

ORGANIZATION AND JURISDICTION OF

COURTS OF COMMON PLEAS

Subchapter

A.  Judicial Districts

B.  Organization of Courts of Common Pleas

C.  Jurisdiction of Courts of Common Pleas

D.  Court Divisions

E.  Sections of the Staff of the Court

Enactment.  Chapter 9 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 9 is referred to in section 102 of this title.

SUBCHAPTER A

JUDICIAL DISTRICTS

Sec.

901.  Judicial districts.

§ 901.  Judicial districts.

(a)  General rule.--The Commonwealth is divided into 60 judicial districts, numbered and composed as follows:

First.--City and County of Philadelphia.

Second.--County of Lancaster.

Third.--County of Northampton.

Fourth.--County of Tioga.

Fifth.--County of Allegheny.

Sixth.--County of Erie.

Seventh.--County of Bucks.

Eighth.--County of Northumberland.

Ninth.--County of Cumberland.

Tenth.--County of Westmoreland.

Eleventh.--County of Luzerne.

Twelfth.--County of Dauphin.

Thirteenth.--County of Greene.

Fourteenth.--County of Fayette.

Fifteenth.--County of Chester.

Sixteenth.--County of Somerset.

Seventeenth.--Counties of Snyder and Union.

Eighteenth.--County of Clarion.

Nineteenth.--County of York.

Twentieth.--County of Huntingdon.

Twenty-first.--County of Schuylkill.

Twenty-second.--County of Wayne.

Twenty-third.--County of Berks.

Twenty-fourth.--County of Blair.

Twenty-fifth.--County of Clinton.

Twenty-sixth.--Counties of Columbia and Montour.

Twenty-seventh.--County of Washington.

Twenty-eighth.--County of Venango.

Twenty-ninth.--County of Lycoming.

Thirtieth.--County of Crawford.

Thirty-first.--County of Lehigh.

Thirty-second.--County of Delaware.

Thirty-third.--County of Armstrong.

Thirty-fourth.--County of Susquehanna.

Thirty-fifth.--County of Mercer.

Thirty-sixth.--County of Beaver.

Thirty-seventh.--Counties of Forest and Warren.

Thirty-eighth.--County of Montgomery.

Thirty-ninth.--Counties of Franklin and Fulton.

Fortieth.--County of Indiana.

Forty-first.--Counties of Juniata and Perry.

Forty-second.--County of Bradford.

Forty-third.--County of Monroe.

Forty-fourth.--Counties of Sullivan and Wyoming.

Forty-fifth.--County of Lackawanna.

Forty-sixth.--County of Clearfield.

Forty-seventh.--County of Cambria.

Forty-eighth.--County of McKean.

Forty-ninth.--County of Centre.

Fiftieth.--County of Butler.

Fifty-first.--County of Adams.

Fifty-second.--County of Lebanon.

Fifty-third.--County of Lawrence.

Fifty-fourth.--County of Jefferson.

Fifty-fifth.--County of Potter.

Fifty-sixth.--County of Carbon.

Fifty-seventh.--County of Bedford.

Fifty-eighth.--County of Mifflin.

Fifty-ninth.--Counties of Cameron and Elk.

Sixtieth.--County of Pike.

(b)  Change in number or boundaries.--Except as otherwise provided therein, any statute amending subsection (a) so as to change the number or boundaries of the judicial districts of this Commonwealth shall take effect 30 days after the entry of an order of the Supreme Court evidencing the advice and consent of the court to the amendment pursuant to section 11 of Article V of the Constitution of Pennsylvania.

(Apr. 8, 1982, P.L.292, No.82)

1982 Amendment.  Section 2 of Act 82 provided that Act 82 shall take effect 30 days after the advice and consent of the Supreme Court of Pennsylvania is given by order of the court pursuant to section 11 of Article V of the Constitution of Pennsylvania. The consent of the Supreme Court was given by order of June 30, 1982, published at 12 Pa.B. 2264. Section 901 was amended by adding a 60th Judicial District composed of the County of Pike and removing that county from the 43rd Judicial District, and section 911 was amended by adding a judge to the 60th Judicial District and removing a judge from the 43rd Judicial District.

Cross References.  Section 901 is referred to in section 102 of this title.



Section 911 - Courts of common pleas

SUBCHAPTER B

ORGANIZATION OF COURTS OF COMMON PLEAS

Sec.

911.  Courts of common pleas.

912.  Powers of courts of common pleas.

913.  Seats of courts.

914.  Reimbursement for common pleas court costs.

915.  Proportional reduction.

916.  Problem-solving courts.

917.  Housing courts.

§ 911.  Courts of common pleas.

(a)  General rule.--There shall be one court of common pleas for each judicial district of this Commonwealth consisting of the following number of judges:

Judicial District

Number of

Judges

First

93

Second

15

Third

9

Fourth

1

Fifth

43

Sixth

9

Seventh

13

Eighth

3

Ninth

6

Tenth

11

Eleventh

10

Twelfth

10

Thirteenth

2

Fourteenth

5

Fifteenth

14

Sixteenth

3

Seventeenth

2

Eighteenth

1

Nineteenth

15

Twentieth

1

Twenty-first

6

Twenty-second

1

Twenty-third

13

Twenty-fourth

5

Twenty-fifth

2

Twenty-sixth

2

Twenty-seventh

6

Twenty-eighth

2

Twenty-ninth

5

Thirtieth

3

Thirty-first

10

Thirty-second

20

Thirty-third

2

Thirty-fourth

1

Thirty-fifth

4

Thirty-sixth

7

Thirty-seventh

2

Thirty-eighth

23

Thirty-ninth

5

Fortieth

3

Forty-first

2

Forty-second

2

Forty-third

6

Forty-fourth

1

Forty-fifth

9

Forty-sixth

2

Forty-seventh

5

Forty-eighth

2

Forty-ninth

4

Fiftieth

6

Fifty-first

4

Fifty-second

4

Fifty-third

4

Fifty-fourth

1

Fifty-fifth

1

Fifty-sixth

3

Fifty-seventh

2

Fifty-eighth

2

Fifty-ninth

1

Sixtieth

2

(a.1)  Interim judgeship.--(Expired).

(a.2)  Fifteenth Judicial District.--Notwithstanding the provisions of subsection (a), the Court of Common Pleas of the Fifteenth Judicial District shall consist of 13 judges. This subsection shall expire January 6, 2014.

(b)  Single county districts.--In single county judicial districts the court of common pleas of the district shall be known as the "Court of Common Pleas of (the respective) County."

(c)  Multicounty districts.--In multicounty judicial districts the court of common pleas of the district shall be known as the "Court of Common Pleas of the (respective) Judicial District." There shall be a separate branch of the court in each county comprising the judicial district.

(Nov. 26, 1978, P.L.1264, No.301, eff. imd.; July 10, 1980, P.L.513, No.106; Apr. 8, 1982, P.L.292, No.82; July 10, 1984, P.L.708, No.150, eff. imd.; Dec. 22, 1986, P.L.1744, No.213, eff. 60 days; May 13, 1987, P.L.15, No.6, eff. imd.; Dec. 7, 1990, P.L.619, No.159, eff. imd.; Feb. 14, 1997, P.L.3, No.2, eff. imd.; Dec. 15, 1998, P.L.949, No.126; Dec. 20, 2000, P.L.742, No.105, eff. imd.; June 22, 2001, P.L.388, No.28, eff. imd.; Dec. 9, 2002, P.L.1705, No.215, eff. imd.; Nov. 30, 2004, P.L.1703, No.217, eff. imd.; Oct. 9, 2008, P.L.1352, No.98, eff. imd.; Nov. 23, 2010, P.L.1137, No.114, eff. 60 days)

2010 Amendment.  Act 114 added subsec. (a.2).

2008 Amendment.  Act 98 amended subsec. (a). See section 8 of Act 98 in the appendix to this title for special provisions relating to the selection of additional judges.

2004 Amendment.  See section 5 of Act 217 in the appendix to this title for special provisions relating to election of additional judges.

2002 Amendment.  See section 7 of Act 215 in the appendix to this title for special provisions relating to election of additional judges.

2002 Expiration.  Subsec. (a.1) expired January 8, 2002. See Act 28 of 2001.

2001 Amendment.  Act 28 added subsec. (a.1). See sections 2 and 3 of Act 28 in the appendix to this title for special provisions relating to election of additional judges and legislative findings.

2000 Amendment.  See section 7 of Act 105 in the appendix to this title for special provisions relating to election of additional judges.

1998 Amendment.  Act 126 amended the entire section, effective immediately as to subsec. (a) and January 1, 1999, as to the remainder of the section. Section 12 of Act 126 provided that the new judgeship for the fifty-second district added by the amendment of subsec. (a) shall be created on January 3, 2000, and shall be initially filled by election at the 1999 municipal election.

1997 Amendment.  See section 2 of Act 2 in the appendix to this title for special provisions relating to the election of additional judges.

1990 Amendment.  See sections 2 and 3 of Act 159 in the appendix to this title for special provisions relating to judgeships in First Judicial District and filling of new judgeships.

1984 Amendment.  See section 3 of Act 150 in the appendix to this title for special provisions relating to election of additional judges.

1978 Amendment.  See section 4 of Act 301 in the appendix to this title for special provisions relating to election of additional judges.



Section 912 - Powers of courts of common pleas

§ 912.  Powers of courts of common pleas.

Every court of common pleas shall have power to issue, under its judicial seal, every lawful writ and process to or to be served or enforced by system and related personnel as such courts have been heretofore authorized by law or usage to issue. Every judge of a court of common pleas shall have all the powers of a judge or magisterial district judge of the minor judiciary.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 913 - Seats of courts

§ 913.  Seats of courts.

The regular sessions of each court of common pleas shall be held at the county seat of each county comprising the judicial district and elsewhere as prescribed by general rule or rule of court.



Section 914 - Reimbursement for common pleas court costs

§ 914.  Reimbursement for common pleas court costs.

For the purposes of reimbursement for common pleas court judge authorized positions, no county shall receive less than 77.5% of the actual reimbursement for court costs provided to them from funds appropriated for the fiscal year July 1, 1980, to June 30, 1981.

(Dec. 20, 2000, P.L.742, No.105, eff. 60 days)

2000 Amendment.  Act 105 added section 914.

Cross References.  Section 914 is referred to in section 915 of this title.



Section 915 - Proportional reduction

§ 915.  Proportional reduction.

Notwithstanding the provisions of section 914 (relating to reimbursement for common pleas court costs), in the event that the total county court reimbursement qualifying for payment for any calendar year exceeds the amount appropriated by the General Assembly for such purpose, the Court Administrator of Pennsylvania shall proportionally reduce the amount of reimbursement for every county so that the total of all reimbursements does not exceed the amount appropriated.

(July 17, 2007, P.L.123, No.37, eff. 60 days)

2007 Amendment.  Act 37 added section 915.



Section 916 - Problem-solving courts

§ 916.  Problem-solving courts.

(a)  Establishment.--The court of common pleas of a judicial district and the Municipal Court of Philadelphia may establish, from available funds, one or more problem-solving courts which have specialized jurisdiction, including, but not limited to, drug courts, mental health courts and driving under the influence courts, whereby defendants are admitted to a court-supervised individualized treatment program. The court may adopt local rules for the administration of problem-solving courts and their related treatment services. The local rules may not be inconsistent with this section or any rules established by the Supreme Court.

(b)  Statewide problem-solving courts coordinator.--To the extent that funds are available, the Supreme Court may appoint a Statewide problem-solving courts coordinator. The coordinator may:

(1)  Encourage and assist in the establishment of problem-solving courts in each judicial district.

(2)  Identify sources of funding for problem-solving courts and their related treatment services, including the availability of grants.

(3)  Provide coordination and technical assistance for grant applications.

(4)  Develop model guidelines for the administration of problem-solving courts and their related treatment services.

(5)  Establish procedures for monitoring problem-solving courts and their related treatment services and for evaluating the effectiveness of problem-solving courts and their related treatment services.

(c)  Advisory committee.--The Supreme Court may establish, from available funds, an interdisciplinary and interbranch advisory committee to advise and assist the Statewide problem-﻿solving courts coordinator in monitoring and administrating problem-solving courts Statewide.

(June 3, 2010, P.L.207, No.30, eff. 60 days)

2010 Amendment.  Act 30 added section 916.



Section 917 - Housing courts

§ 917.  Housing courts.

(a)  Establishment.--The court of common pleas of a judicial district may establish, from available funds, a housing court which shall have jurisdiction as provided under subsection (d). The court may adopt local rules for the administration of housing courts and their related services such as housing clinics to counsel code violators on their responsibilities and procedures to bring properties into code compliance. The local rules may not be inconsistent with this section or any rules established by the Supreme Court.

(b)  Statewide housing courts coordinator.--To the extent that funds are available, the Supreme Court may appoint a Statewide housing courts coordinator who may be assigned other responsibilities by the Supreme Court. The coordinator may:

(1)  Encourage and assist in the establishment of housing courts in each judicial district where the caseload justifies the establishment of such courts.

(2)  Identify sources of funding for housing courts and their related services, including the availability of grants.

(3)  Provide coordination and technical assistance for grant applications.

(4)  Develop model guidelines for the administration of housing courts and their related services.

(5)  Establish procedures for monitoring housing courts and their related services and for evaluating the effectiveness of housing courts and their related services.

(c)  Advisory committee.--The Supreme Court may establish, from available funds, an interdisciplinary and interbranch advisory committee to advise and assist the Statewide housing courts coordinator in monitoring and administering housing courts Statewide.

(d)  Jurisdiction of housing court.--In a court of common pleas which has established a housing court pursuant to this section, the exclusive jurisdiction of the following matters may be vested in the housing court:

(1)  Criminal and civil actions arising within the county under any other general or special law, ordinance, rule or regulation concerned with the health, safety or welfare of an occupant of a place used or intended for use as a place of human habitation.

(2)  Land use decisions appealed to the court of common pleas in accordance with Article X-A of the act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code, provided they relate to single-family and multifamily properties, or proceedings appealed to court in accordance with the act of June 13, 1961 (P.L.282, No.167), relating to the establishment of historic districts.

(3)  Appeals from government agencies under the former act of December 2, 1968 (P.L.1133, No.353), known as the Local Agency Law, or otherwise, relating to the housing, building, safety, plumbing, mechanical, electrical, health or fire ordinances and regulations of a municipal corporation within the county or of the county itself.

(4)  Matters arising under the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951, which involve a place used or intended for use as a place of human habitation.

(5)  Matters arising under the act of November 10, 1999 (P.L.491, No.45), known as the Pennsylvania Construction Code Act, which involve a place used, or intended for use, as a place of human habitation.

(Oct. 27, 2010, P.L.875, No.90, eff. 180 days)

2010 Amendment.  Act 90 added section 917.



Section 931 - Original jurisdiction and venue

SUBCHAPTER C

JURISDICTION OF COURTS OF COMMON PLEAS

Sec.

931.  Original jurisdiction and venue.

932.  Appeals from minor judiciary.

933.  Appeals from government agencies.

934.  Writs of certiorari.

§ 931.  Original jurisdiction and venue.

(a)  General rule.--Except where exclusive original jurisdiction of an action or proceeding is by statute or by general rule adopted pursuant to section 503 (relating to reassignment of matters) vested in another court of this Commonwealth, the courts of common pleas shall have unlimited original jurisdiction of all actions and proceedings, including all actions and proceedings heretofore cognizable by law or usage in the courts of common pleas.

(b)  Concurrent and exclusive jurisdiction.--The jurisdiction of the courts of common pleas under this section shall be exclusive except with respect to actions and proceedings concurrent jurisdiction of which is by statute or by general rule adopted pursuant to section 503 vested in another court of this Commonwealth or in the magisterial district judges.

(c)  Venue and process.--Except as provided by section 5101.1 (relating to venue in medical professional liability actions) and Subchapter B of Chapter 85 (relating to actions against Commonwealth parties), the venue of a court of common pleas concerning matters over which jurisdiction is conferred by this section shall be as prescribed by general rule. The process of the court shall extend beyond the territorial limits of the judicial district to the extent prescribed by general rule. Except as otherwise prescribed by general rule, in a proceeding to enforce an order of a government agency the process of the court shall extend throughout this Commonwealth.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Sept. 28, 1978, P.L.788, No.152, eff. imd.; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Oct. 17, 2002, P.L.880, No.127, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2002 Amendment.  Act 127 amended subsec. (c). Section 5 of Act 127 provided that the amendment of subsec. (c) shall apply to all medical professional liability actions filed on or after the effective date of section 5.

1980 Amendment.  Act 142 added present section 931 and repealed former section 931 relating to the same subject matter.

Cross References.  Section 931 is referred to in section 7796 of Title 20 (Decedents, Estates and Fiduciaries).



Section 932 - Appeals from minor judiciary

§ 932.  Appeals from minor judiciary.

Except as otherwise prescribed by any general rule adopted pursuant to section 503 (relating to reassignment of matters), each court of common pleas shall have exclusive jurisdiction of appeals from final orders of the minor judiciary established within the judicial district.



Section 933 - Appeals from government agencies

§ 933.  Appeals from government agencies.

(a)  General rule.--Except as otherwise prescribed by any general rule adopted pursuant to section 503 (relating to reassignment of matters), each court of common pleas shall have jurisdiction of appeals from final orders of government agencies in the following cases:

(1)  Appeals from Commonwealth agencies in the following cases:

(i)  Determinations of the Department of Health in connection with any matters concerning birth records. Except as prescribed by general rules, the venue of such matters shall be as provided in 20 Pa.C.S. § 711(9) (relating to birth records) and 20 Pa.C.S. § 713 (relating to special provisions for Philadelphia County).

(ii)  Determinations of the Department of Transportation appealable under the following provisions of Title 75 (relating to vehicles):

Section 1377 (relating to judicial review).

Section 1550 (relating to judicial review).

Section 4724(b) (relating to judicial review).

Section 7303(b) (relating to judicial review).

Section 7503(b) (relating to judicial review).

Except as otherwise prescribed by general rules, the venue shall be in the county of the principal place of business of any salvor or messenger service, the location of any inspection station involved, the county where the arrest for a violation of 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance) was made in appeals involving the suspension of operating privileges under 75 Pa.C.S. § 1547 (relating to chemical testing to determine amount of alcohol or controlled substance) or the residence of any individual appellant where the venue is not otherwise fixed by this sentence. In the case of a nonresident individual venue, except as otherwise prescribed by general rules, shall be in the county in which the offense giving rise to the recall, cancellation, suspension or revocation of operating privileges occurred.

(iii)  (Deleted by amendment).

(iv)  Determinations of the Workers' Compensation Appeal Board appealable under the act of June 21, 1939 (P.L.566, No.284), known as The Pennsylvania Occupational Disease Act. Except as otherwise prescribed by general rules, the venue of such matters shall be as provided in section 427 of the act.

(v)  Determinations of the Pennsylvania Liquor Control Board appealable under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, except matters appealable under section 433, 444 or 710 of the act. Except as otherwise prescribed by general rules, the venue of such matters shall be as provided in the act.

(vi)  Determinations of the Department of Revenue reviewable under Article XXI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, or under any predecessor statute, in connection with the administration of the estate of a decedent. Except as otherwise prescribed by general rules, the venue of such matters shall be in the court having jurisdiction over the administration of the related estate.

(vii)  (Deleted by amendment).

(viii)  (Deleted by amendment).

(ix)  Determinations of the Department of Labor and Industry or the Department of Commerce reviewable under the act of December 15, 1980 (P.L.1203, No.222), known as the Building Energy Conservation Act. Except as otherwise prescribed by general rules, venue shall be in the county where the building is located.

(2)  Appeals from government agencies, except Commonwealth agencies, under Subchapter B of Chapter 7 of Title 2 (relating to judicial review of local agency action) or otherwise.

(3)  Appeals jurisdiction of which is vested in the courts of common pleas by any statute hereafter enacted.

(b)  Awards of arbitrators.--Except as otherwise prescribed by any general rule adopted pursuant to section 503, each court of common pleas shall have jurisdiction of petitions for review of an award of arbitrators appointed in conformity with statute to arbitrate a dispute between a government agency, except a Commonwealth agency, and an employee of such agency. The application shall be deemed an appeal from a government agency for the purposes of section 762(4) (relating to appeals from courts of common pleas) and Chapter 55 (relating to limitation of time).

(c)  Concurrent and exclusive jurisdiction.--Except as otherwise provided by statute or prescribed by general rule adopted pursuant to section 503:

(1)  The jurisdiction of a court of common pleas of a judicial district under this section shall be exclusive as to a government agency which has jurisdiction only within such judicial district, and shall be concurrent with the courts of common pleas of all judicial districts in which the government agency has jurisdiction where such agency has jurisdiction in more than one judicial district.

(2)  Whenever proceedings are commenced in two or more courts with respect to the same determination of a government agency, exclusive jurisdiction shall be vested in the court having jurisdiction in which such proceedings are first commenced.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 5, 1980, P.L.1104, No.189, eff. imd.; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; June 5, 1998, P.L.451, No.63, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; July 4, 2008, P.L.286, No.35, eff. July 1, 2008)

2008 Amendment.  Act 35 deleted subsec. (a)(1)(vii). Section 2 of Act 35 provided that each court of common pleas shall retain jurisdiction over appeals of cases filed and pending with them prior to the effective date of Act 35.

2003 Amendment.  Act 24 amended subsec. (a)(1)(ii).

1998 Amendment.  Act 63 amended subsec. (a).

1978 Amendment.  Act 53 added present section 933 and repealed former section 933 relating to the same subject matter.

Transfer of Records.  Section 6 of Act 189 of 1980 provided that the Prothonotary of the Commonwealth Court shall, except as otherwise ordered by the court in the interest of justice, transfer to the appropriate office of the clerk of the court of common pleas all dockets, records, pleadings and other papers, or certified copies thereof, relating to all pending matters jurisdiction of which is vested in another tribunal by reason of 42 Pa.C.S. § 761(a)(1)(iv) or 933(a)(1)(v) as added or amended by Act 189.

References in Text.  The Department of Commerce, referred to in subsec. (a)(1)(ix), was renamed the Department of Community and Economic Development by Act 58 of 1996.

Section 7503 of Title 75, referred to in subsec. (a)(1)(ii), was deleted by amendment.

The act of December 15, 1980 (P.L.1203, No.222), known as the Building Energy Conservation Act, referred to in subsec. (a)﻿(1)﻿(ix), was repealed by the act of November 10, 1999 (P.L.491, No.45). The subject matter is now contained in the Pennsylvania Construction Code Act.

Cross References.  Section 933 is referred to in sections 762, 763 of this title; sections 501, 561, 581, 701 of Title 2 (Administrative Law and Procedure); section 1506 of Title 4 (Amusements); sections 1553, 1554 of Title 75 (Vehicles).



Section 934 - Writs of certiorari

§ 934.  Writs of certiorari.

Unless and until changed by general rule, the judges of the courts of common pleas, within their respective judicial districts, shall have power, in addition to the right of appeal under section 9 of Article V of the Constitution of Pennsylvania, to issue writs of certiorari to the minor judiciary.

Cross References.  Section 934 is referred to in section 102 of this title.



Section 951 - Court divisions

SUBCHAPTER D

COURT DIVISIONS

Sec.

951.  Court divisions.

952.  Status of court divisions.

953.  Administrative judges of divisions.

§ 951.  Court divisions.

(a)  Philadelphia County.--The Court of Common Pleas of Philadelphia County shall have the following divisions:

(1)  Trial division.

(2)  Orphans' court division.

(3)  Family court division.

(b)  Allegheny County.--The Court of Common Pleas of Allegheny County shall have the following divisions:

(1)  Civil division.

(2)  Criminal division.

(3)  Orphans' court division.

(4)  Family division.

(c)  Other separate orphans' court divisions.--The courts of common pleas of Beaver, Berks, Bucks, Cambria, Chester, Dauphin, Delaware, Erie, Fayette, Lackawanna, Lancaster, Lehigh, Luzerne, Montgomery, Schuylkill, Washington, Westmoreland and York counties shall each have a separate orphans' court division.

(d)  Judicial districts having no separate orphans' court division.--In each judicial district having no separate orphans' court division, there shall be an orphans' court division composed of the court of common pleas of that judicial district.

(e)  Change in size of divisions.--The number of judges constituting a division may be increased or reduced by order of the governing authority.



Section 952 - Status of court divisions

§ 952.  Status of court divisions.

The divisions of a court of common pleas are administrative units composed of those judges of the court responsible for the transaction of specified classes of the business of the court. In a court of common pleas having two or more divisions each division of the court is vested with the full jurisdiction of the whole court, but the business of the court may be allocated among the divisions of the court by or pursuant to general rules.



Section 953 - Administrative judges of divisions

§ 953.  Administrative judges of divisions.

Each division of a court of common pleas shall have an administrative judge who shall assist the president judge of the court in supervising and administering the business of the court and shall be responsible to him.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)



Section 961 - Domestic relations section

SUBCHAPTER E

SECTIONS OF THE STAFF OF THE COURT

Sec.

961.  Domestic relations section.

962.  Other sections.

Enactment.  Subchapter E was added April 28, 1978, P.L.202, No.53, effective in 60 days.

§ 961.  Domestic relations section.

Each court of common pleas shall have a domestic relations section, which shall consist of such probation officers and other staff of the court as shall be assigned thereto.



Section 962 - Other sections

§ 962.  Other sections.

Each court of common pleas shall have such other sections as may be provided or prescribed by law.






Chapter 11 - Community and Municipal Courts

Section 1101 - Community courts

ARTICLE D

MINOR COURTS

Chapter

11.  Community and Municipal Courts

13.  Traffic Courts

CHAPTER 11

COMMUNITY AND MUNICIPAL COURTS

Subchapter

A.  Community Courts

B.  Philadelphia Municipal Court

C.  Pittsburgh Magistrates Court

Enactment.  Chapter 11 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

COMMUNITY COURTS

Sec.

1101.  Community courts.

1102.  Establishment or discontinuance of community courts.

1103.  Powers of community courts.

1104.  Seats of courts.

1105.  Jurisdiction and venue.

1106.  Lien of judgments.

Cross References.  Subchapter A is referred to in section 102 of this title.

§ 1101.  Community courts.

(a)  General rule.--There shall be one community court for each judicial district of this Commonwealth which has elected to establish and which has not elected to discontinue such a court in the manner provided in this subchapter. The community court shall be a court not of record and shall consist of a number of judges determined by dividing the total population of the judicial district as determined by the last officially reported decennial or special Federal census by 75,000. In any judicial district where the aforesaid division results in a remainder greater than 40,000, the judicial district shall be entitled to an additional community court judge. In no event shall any judicial district have less than two community court judges.

(b)  Single county districts.--In single county judicial districts the community court of the district shall be known as the "Community Court of (the respective) County."

(c)  Multicounty districts.--In multicounty judicial districts the community court of the district shall be known as the "Community Court of the (respective) Judicial District."



Section 1102 - Establishment or discontinuance of community courts

§ 1102.  Establishment or discontinuance of community courts.

(a)  General rule.--The question whether a community court shall be established or discontinued in any judicial district shall be placed upon the ballot in a primary election by petition which shall be in the form prescribed by the officer of the Commonwealth who under law shall have supervision over elections. The petition shall be filed with that officer and shall be signed by a number of electors equal to 5% of the total votes cast for all candidates for the office occupied by a single official for which the highest number of votes was cast in that judicial district at the last preceding general or municipal election. The manner of signing such petitions, the time of circulating them, the affidavits of the persons circulating them and all other details not contained in this subsection shall be governed by the act of June 3, 1937 (P.L.1333, No.320), known as the "Pennsylvania Election Code." The question shall not be placed upon the ballot in a judicial district more than once in any five-year period. The affirmative vote of a majority of the electors of the judicial district voting thereon shall be sufficient to establish or discontinue a community court for the judicial district.

(b)  Establishment.--The community court of a judicial district shall be established on the first Monday of January following the municipal election at which the first judges of the court shall be elected. A court when established shall, in accordance with and subject to Article V of the Constitution of Pennsylvania, supplant all magisterial district judges or the municipal court and the traffic court, as the case may be, within the judicial district, except that in the fifth judicial district a community court shall not supplant the Pittsburgh Magistrates Court. Upon the expiration of the term of any magisterial district judge or judge of the municipal or traffic court, as the case may be, or the abolition of his office in the manner and at such time as is provided by section 3321 (relating to establishment of community courts), in a judicial district in which a community court has been established, the matters then pending and the books, dockets and records thereof shall be transferred to the community court which shall determine and conclude such matters as if it had assumed jurisdiction in the first instance.

(c)  Discontinuance.--Where the electors of a judicial district have at a primary election approved the discontinuance of an existing community court within their judicial district such community court and the office of the judges serving thereon shall then be abolished in the manner and at such time as is provided by section 3322 (relating to discontinuance of community courts). Thereafter, the office of magisterial district judge or judge of the municipal or traffic court, as the case may be, shall be established to replace and supplant such community court on the first Monday of January of the even-numbered year next following the odd-numbered year specified in section 1503(b) (relating to discontinuance of community court) and the number and boundaries of magisterial districts, if any, of each class within such judicial district shall be established in the manner provided by section 1503(b).

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsecs. (b) and (c). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1103 - Powers of community courts

§ 1103.  Powers of community courts.

Every judge of a community court shall have all the powers of a judge of the municipal court or traffic court, or of a magisterial district judge, as the case may be.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1104 - Seats of courts

§ 1104.  Seats of courts.

The regular sessions of each community court shall be held at such location within the judicial district as may be approved by the president judge of the court of common pleas of the judicial district in compliance with general rules.



Section 1105 - Jurisdiction and venue

§ 1105.  Jurisdiction and venue.

(a)  General rule.--Except as otherwise prescribed by any general rule adopted pursuant to section 503 (relating to reassignment of matters) each community court shall have the jurisdiction which under law was exercised by the municipal court or traffic court or by magisterial district judges, as the case may be, within the judicial district.

(b)  Venue and process.--The venue of a community court concerning matters over which jurisdiction is conferred by subsection (a) shall be as prescribed by general rule. The process of the court shall extend beyond the territorial limits of the judicial district to the extent prescribed by general rule.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1106 - Lien of judgments

§ 1106.  Lien of judgments.

A judgment of a community court shall not operate as a lien on real property until a transcript of the record showing a final judgment in the community court has been filed in the manner prescribed by general rules in the office of the clerk of the court of common pleas of the county where the property is situated, or in the office of the clerk of the branch of the court of common pleas embracing such county. After such entry the judgment shall, from the date of such entry, be a lien upon real property to the same extent that judgment recovered in the court of common pleas is a lien. No such transcript shall be filed until after 30 days after the entry of final judgment by the community court. No execution against real estate shall issue out of the community court.



Section 1121 - Philadelphia Municipal Court

SUBCHAPTER B

PHILADELPHIA MUNICIPAL COURT

Sec.

1121.  Philadelphia Municipal Court.

1122.  Seat of court.

1123.  Jurisdiction and venue.

1124.  Lien of judgments.

1125.  Substitute arraignment court magistrates.

1126.  Masters.

Special Provisions in Appendix.  See sections 9(b) and 10 of Act 142 of 1976 in the appendix to this title for special provisions relating to the temporary assignment of judges and jurisdiction.

Cross References.  Subchapter B is referred to in section 102 of this title.

§ 1121.  Philadelphia Municipal Court.

The Philadelphia Municipal Court shall consist of 25 judges.

(Feb. 14, 1997, P.L.3, No.2)

1997 Amendment.  Section 4 of Act 2 provided that the amendment shall take effect on the first Monday of January 1998. Section 3 of Act 2 provided that the first judges elected to those judgeships created under section 1121 shall be elected at the 1999 municipal election.



Section 1122 - Seat of court

§ 1122.  Seat of court.

The regular sessions of the Philadelphia Municipal Court shall be held at such locations within the first judicial district as may be approved by the president judge of the court in compliance with general rules.



Section 1123 - Jurisdiction and venue

§ 1123.  Jurisdiction and venue.

(a)  General rule.--Except as otherwise prescribed by any general rule adopted pursuant to section 503 (relating to reassignment of matters), the Philadelphia Municipal Court shall have jurisdiction of the following matters:

(1)  Summary offenses, except those within the jurisdiction of the Traffic Court of Philadelphia and those arising out of the same episode or transaction involving a delinquent act for which a petition alleging delinquency is filed under Chapter 63 (relating to juvenile matters).

(2)  Criminal offenses by any person (other than a juvenile) for which no prison term may be imposed or which are punishable by imprisonment for a term of not more than five years, including indictable offenses under Title 75 (relating to vehicles). In cases under this paragraph the defendant shall have no right of trial by jury in the municipal court, but shall have the right of appeal for trial de novo, including the right of trial by jury, to the court of common pleas. The judges of the municipal court exercising jurisdiction under this paragraph shall have the same jurisdiction in probation and parole arising out of sentences imposed by them as judges of the court of common pleas.

(3)  Matters arising under the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951. The judges of the Philadelphia Municipal Court shall have the power to enter judgments exceeding $5,000 in matters arising under this subsection. Appeals from a judgment of the municipal court under this subsection shall be to the court of common pleas in accordance with local rules of court established by the administrative judge of the trial division. Those rules shall not be inconsistent with Statewide rules of procedure as established by the Supreme Court.

(4)  Civil actions, except actions by or against a Commonwealth party as defined by section 8501 (relating to definitions), wherein the sum demanded does not exceed $12,000, exclusive of interest and costs, in the following classes of actions:

(i)  In assumpsit.

(ii)  In trespass, including all forms of trespass and trespass on the case.

(iii)  For fines and penalties by any government agency.

A plaintiff may waive a portion of his claim of more than $12,000 so as to bring the matter within the monetary jurisdiction of the municipal court. Such waiver shall be revoked automatically if the defendant appeals the final order of the municipal court. In cases under this paragraph the defendant shall have no right of trial by jury in the municipal court, but shall have the right to appeal for trial de novo, including the right of trial by jury, to the court of common pleas, in accordance with local rules of court established by the administrative judge of the trial division. These rules shall not be inconsistent with Statewide rules of procedure as established by the Supreme Court. It is the purpose of this paragraph to establish an expeditious small claims procedure whereby it shall not be necessary for the litigants to obtain counsel. Judgments by confession shall not be entered in the municipal court.

(5)  As commissioners to preside at arraignments, fix and accept bail, issue warrants and perform duties of a similar nature, including the jurisdiction of a committing magistrate in all criminal proceedings. In addition to the exercise of the powers by the judges set forth in this paragraph, the Philadelphia Municipal Court, through the president judge and a majority of the judges of the court, shall have the power to appoint for four-year terms six arraignment court magistrates, to administer oaths and affirmations, preside at preliminary arraignments, assign counsel in certain cases, issue criminal complaints, fix bail and issue arrest warrants and search and seizure warrants. The arraignment court magistrates shall be employees of the Commonwealth and they shall receive an annual salary equal to the salary of an associate judge of the Traffic Court of Philadelphia. The method of selection and appointment and removal of arraignment court magistrates and establishing standards of conduct and the rights, responsibilities and authority of the arraignment court magistrates and the procedures for appealing from the decisions of the arraignment court magistrates shall be provided by local rules adopted by the municipal court.

(5.1)  In addition to the exercise of the powers by the judges set forth in this section, the President Judge of the Philadelphia Municipal Court may appoint arraignment court magistrates, persons who complete a training program as shall be provided by local rules adopted by the President Judge of the Philadelphia Municipal Court, or attorneys who are in good standing and are admitted to the Pennsylvania Bar as judges pro tempore to accept guilty pleas and impose sentences in accordance with pleas for summary offenses. A judge pro tempore must be an independent contractor hired by the Philadelphia Municipal Court and shall receive such compensation and shall serve at such hours as agreed to between the judge pro tempore and the President Judge of the Philadelphia Municipal Court. The methods of selection, appointment and removal of judges pro tempore and of establishing standards of conduct and the rights, responsibilities and authority of the judges pro tempore and the procedures for appealing decisions of the judges pro tempore shall be provided by local rules adopted by the President Judge of the Philadelphia Municipal Court.

(6)  Civil actions wherein the sum demanded does not exceed $15,000 in matters involving judgments of real estate taxes and school taxes levied by cities of the first class.

(7)  Actions to enjoin any nuisance caused by the operation of a licensee or occurring on licensed premises subject to the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(8)  Any action to enjoin a public nuisance. The action to enjoin may be brought by any person who resides or has a place of business within 500 feet of the location of the alleged nuisance.

(a.1)  Appeal from contempt citation or nuisance order.--There shall be a right to appeal to the Superior Court of a contempt citation issued by a municipal court judge, but the appeal shall be limited to a review of the record. There shall be a right of appeal to the Court of Common Pleas of Philadelphia County of an order issued by a municipal court judge in any action under subsection (a)(7) or (8), but the appeal shall be limited to a review of the record.

(b)  Concurrent and exclusive jurisdiction.--The jurisdiction of the municipal court under this section shall be concurrent with the Court of Common Pleas of Philadelphia County except with respect to matters specified in subsection (a)(2), as to which the jurisdiction of the municipal court shall be exclusive except as otherwise prescribed by any general rule adopted pursuant to section 503.

(c)  Venue and process.--The venue of the municipal court concerning matters over which jurisdiction is conferred by this section shall be as prescribed by general rule. The process of the court shall extend beyond the territorial limits of the City and County of Philadelphia to the extent prescribed by general rule.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Oct. 12, 1984, P.L.959, No.187, eff. 60 days; July 11, 1990, P.L.454, No.111, eff. 60 days; Nov. 29, 1990, P.L.574, No.147, eff. 60 days; Apr. 16, 1992, P.L.146, No.25, eff. imd.; July 9, 1992, P.L.689, No.102, eff. imd.; Dec. 14, 1992, P.L.872, No.140, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.983, No.9, eff. 60 days; Nov. 21, 1995, P.L.619, No.65, eff. 60 days; Dec. 15, 1998, P.L.949, No.126, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days; Nov. 23, 2010, P.L.1137, No.114, eff. 60 days)

2010 Amendment.  Act 114 amended subsec. (a)(4).

2008 Amendment.  Act 98 amended subsec. (a)(5) and (5.1). Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those available to bail commissioners immediately prior to the effective date of Act 98.

2007 Effectuation of Repeal.  The Legislative Reference Bureau effectuated the 1992 repeal.

1995 Amendments.  Act 9, 1st Sp.Sess., amended subsec. (a)(1) and Act 65 amended subsecs. (a)(3) and (4) and (a.1).

1992 Amendments.  Act 25 reenacted subsecs. (a)(8) and (a.1) and Act 140 amended subsec. (a)(3).

1992 Repeal.  Act 102 repealed Act 147 of 1990 which amended subsecs. (a)(8) and (a.1). Section 1956 of Title 1 provides: "The repeal of an amendatory statute does not revive the corresponding provision or section of the original statute or of any prior amendment." The text of subsecs. (a)(8) and (a.1) has not been changed to give effect to the repeal.

1991 Unconstitutionality.  Act 147 of 1990 was declared unconstitutional by the Supreme Court. In re Act 147 of 1990, 528 Pa. 460, 598 A.2d 985 (1991).

1990 Amendments.  Act 111 added subsec. (a)(7) and (8) and Act 147 amended subsecs. (a)(8) and (a.1).

1984 Amendment.  Act 187 amended subsec. (a) and added subsec. (a.1).

Special Provisions in Appendix.  See section 10 of Act 142 of 1976 in the appendix to this title for special provisions relating to the exercise of jurisdiction under subsec. (a)(2) by the Court of Common Pleas of Philadelphia County.

Cross References.  Section 1123 is referred to in section 5105 of this title; section 6102 of Title 23 (Domestic Relations); section 5306 of Title 71 (State Government).



Section 1124 - Lien of judgments

§ 1124.  Lien of judgments.

Judgment recovered in the Philadelphia Municipal Court shall be a lien upon property in the same manner and to the same extent that judgment recovered in the Court of Common Pleas of Philadelphia County is a lien. All such judgments shall be indexed in the judgment index or indices of Philadelphia County in the same manner as judgments of the court of common pleas are indexed.



Section 1125 - Substitute arraignment court magistrates

§ 1125.  Substitute arraignment court magistrates.

The President Judge of the Philadelphia Municipal Court may appoint qualified attorneys who are court employees to act as substitute arraignment court magistrates during an emergency upon a written finding by the president judge that an emergency exists.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those available to bail commissioners immediately prior to the effective date of Act 98.



Section 1126 - Masters

§ 1126.  Masters.

The President Judge of the Philadelphia Municipal Court may appoint attorneys who are members of the Pennsylvania Bar to serve as masters in proceedings under 23 Pa.C.S. Ch. 61 (relating to protection from abuse).

(Dec. 19, 1990, P.L.1240, No.206, eff. 90 days)

1990 Amendment.  Act 206 added section 1126.

Cross References.  Section 1126 is referred to in section 6102 of Title 23 (Domestic Relations).



Section 1141 - Pittsburgh Magistrates Court

SUBCHAPTER C

PITTSBURGH MAGISTRATES COURT

Sec.

1141.  Pittsburgh Magistrates Court.

1142.  Seat of court.

1143.  Jurisdiction and venue.

1144.  Lien of judgment.

Salary and Expenses.  Section 24(b) of Act 142 of 1976 provided that, notwithstanding any other provisions of Act 142, the salary and expenses of the judges of the Pittsburgh Magistrates Court shall be paid by the City of Pittsburgh.

Cross References.  Subchapter C is referred to in section 102 of this title.

§ 1141.  Pittsburgh Magistrates Court.

The Pittsburgh Magistrates Court shall be a court not of record and shall consist of such a number of judges, not less than five nor more than eight, as shall be specified by ordinance of the City of Pittsburgh. The magistrates court shall be the police magistrates authorized to be continued in existence by section 21, Schedule to Article V of the Constitution of Pennsylvania adopted April 23, 1968. Judges of the Pittsburgh Magistrates Court shall be deemed magisterial district judges for the purposes of Chapter 33 (relating to discipline, removal and retirement of judicial officers).

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1142 - Seat of court

§ 1142.  Seat of court.

The regular sessions of the Pittsburgh Magistrates Court shall be held at such locations within the City of Pittsburgh as may be designated by ordinance of the City of Pittsburgh.



Section 1143 - Jurisdiction and venue

§ 1143.  Jurisdiction and venue.

(a)  General rule.--Except as otherwise prescribed by any general rule adopted pursuant to section 503 (relating to reassignment of matters) the Pittsburgh Magistrates Court shall have jurisdiction of all of the following matters:

(1)  Criminal complaints accusing any person of the commission of any felony or misdemeanor, where such felony or misdemeanor has been committed within the corporate limits of the City of Pittsburgh, and to issue warrants for the arrest of such person so accused, administer oaths and hold preliminary hearings in all such cases, and commit to jail, or bind over for trial or discharge such accused person, as the evidence produced at such hearing may warrant. The court shall have power to admit to bail as prescribed by general rules.

(2)  Arrests upon view, or upon complaint made and warrant issued, by the police of the City of Pittsburgh, of persons who may be found engaged in or be charged with drunkenness, disorderly conduct, selling liquor contrary to law, maintaining a disorderly house or bawdy house, lewd, indecent or lascivious behavior on the streets or elsewhere, gambling, creating riots or disturbances, vagrants, beggars, prostitutes, disturbers of the public peace, known or reputed pickpockets, burglars, thieves, watch stuffers, cheating, swindling, persons who abuse their families, and suspicious persons who can give no reasonable account of themselves, or violating any of the laws or ordinances of such city.

(3)  Civil claims for the recovery of fines and penalties imposed by any ordinance of the City of Pittsburgh, or by any ordinance or regulation relating to housing and health administered and enforced by a county health department where a violation takes place in such city, and cases of summary conviction arising under the laws and ordinances of or applicable to such city and under the laws, ordinances, rules and regulations relating to housing and health administered and enforced by a county department of health where a violation takes place in such city, with full power to hear the said cases, administer oaths or affirmations therein, decide the same, enforce the penalty, collect the fine or commit to prison as the case may be according to the provisions of the law and ordinances applicable thereto.

(4)  Matters within the jurisdiction of the court when sitting as the Traffic Court of Pittsburgh.

(b)  Venue and process.--The venue of the Pittsburgh Magistrates Court concerning matters over which jurisdiction is conferred by subsection (a) shall be as prescribed by general rule. The process of the court shall extend beyond the territorial limits of the City of Pittsburgh to the extent prescribed by general rule.



Section 1144 - Lien of judgment

§ 1144.  Lien of judgment.

A judgment of the Pittsburgh Magistrates Court shall not operate as a lien on real property until a transcript of the record showing a final judgment of the Pittsburgh Magistrates Court has been filed in the manner prescribed by general rules in the office of the prothonotary of Allegheny County. After entry of the judgment, the judgment shall, from the date of its entry, be a lien upon real property to the same extent that judgment recovered in the court of common pleas is a lien. No transcript of the record shall be filed until 30 days after the entry of final judgment by the Pittsburgh Magistrates Court. No execution against real estate shall be issued by the Pittsburgh Magistrates Court.

(Dec. 21, 1988, P.L.1862, No.179, eff. 60 days)

1988 Amendment.  Act 179 added section 1144. Section 3 of Act 179 provided that section 1144 shall apply to final judgments entered by the Pittsburgh Magistrates Court on or after the effective date of Act 179.






Chapter 13 - Traffic Courts

Section 1301 - Seats of traffic courts

CHAPTER 13

TRAFFIC COURTS

Subchapter

A.  General Provisions

B.  Traffic Court of Philadelphia

C.  Traffic Court of Pittsburgh

D.  Optional Traffic Courts

Enactment.  Chapter 13 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 13 is referred to in section 5505 of Title 53 (Municipalities Generally).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1301.  Seats of traffic courts.

1302.  Jurisdiction and venue.

1303.  Signatures and dockets.

§ 1301.  Seats of traffic courts.

The regular sessions of a traffic court shall be held at such locations within the political subdivision for which the court is established as may be approved in compliance with general rules by the president judge of the court of common pleas of the judicial district embracing such political subdivision.



Section 1302 - Jurisdiction and venue

§ 1302.  Jurisdiction and venue.

(a)  General rule.--Except as otherwise prescribed by any general rule adopted pursuant to section 503 (relating to reassignment of matters), each traffic court shall have jurisdiction of all prosecutions for summary offenses arising under:

(1)  Title 75 (relating to vehicles).

(2)  Any ordinance of any political subdivision enacted pursuant to Title 75.

(b)  Concurrent and exclusive jurisdiction.--The jurisdiction of a traffic court under this section shall be exclusive of the courts of common pleas and magisterial district judges, except that such jurisdiction shall be concurrent with the magisterial district judges whenever the traffic court is closed.

(c)  Venue and process.--The venue of a traffic court concerning matters over which jurisdiction is conferred by this section shall be as prescribed by general rule. The process of the court shall extend beyond the territorial limits of the political subdivision for which it is established to the extent prescribed by general rule.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1978 Amendment.  Act 53 amended subsec. (a).



Section 1303 - Signatures and dockets

§ 1303.  Signatures and dockets.

Facsimile signatures of traffic court judges may be used for all purposes in lieu of their original signatures, except on affidavits for warrants of arrest and on the docket of the traffic court. Traffic court dockets shall contain a record of the disposition of every case and where a fine and costs are imposed shall record the amount of said fine and the amount of costs. The docket shall in all cases, where a summons has been issued, as to each case, be signed by the judge making the disposition or in his name by the clerk of the traffic court.



Section 1321 - Traffic Court of Philadelphia

SUBCHAPTER B

TRAFFIC COURT OF PHILADELPHIA

Sec.

1321.  Traffic Court of Philadelphia.

Cross References.  Subchapter B is referred to in section 102 of this title.

§ 1321.  Traffic Court of Philadelphia.

The Traffic Court of Philadelphia shall be a court not of record and shall consist of seven judges. The court is established for the City and County of Philadelphia.

(Feb. 14, 1997, P.L.3, No.2)

1997 Amendment.  Section 4 of Act 2 provided that the amendment shall take effect on the first Monday of January 1998. Section 3 of Act 2 provided that the first judges elected to those judgeships created under section 1321 shall be elected at the 1999 municipal election.



Section 1331 - Traffic Court of Pittsburgh

SUBCHAPTER C

TRAFFIC COURT OF PITTSBURGH

Sec.

1331.  Traffic Court of Pittsburgh.

1332.  Operations of traffic court.

§ 1331.  Traffic Court of Pittsburgh.

The Traffic Court of Pittsburgh shall be a court not of record and shall be held by such of the judges of the Pittsburgh Magistrates Court as shall be assigned thereto by the Mayor of the City of Pittsburgh, one of whom shall be designated by the mayor as the presiding magistrate of the traffic court. The court is established for the City of Pittsburgh.



Section 1332 - Operations of traffic court

§ 1332.  Operations of traffic court.

The presiding magistrate shall preside over and supervise the work of the Traffic Court of Pittsburgh. In the absence of the presiding magistrate designated by the mayor, the judge then temporarily presiding shall have such supervision. The traffic court shall be open for the transaction of business at such times as shall be designated by ordinance of the City of Pittsburgh or prescribed by general rule.



Section 1341 - Third class city traffic courts authorized

SUBCHAPTER D

OPTIONAL TRAFFIC COURTS

Sec.

1341.  Third class city traffic courts authorized.

1342.  Operations of optional traffic courts.

Enactment.  Subchapter D was added November 26, 1978, P.L.1264, No.301, effective immediately.

§ 1341.  Third class city traffic courts authorized.

Any city of the third class may establish by ordinance a traffic court which shall be a court not of record. The court shall be held by such of the magisterial district judges of the city as shall be designated by the president judge of the court of common pleas upon petition by the city. If established, the court shall be for the city so establishing it.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1342 - Operations of optional traffic courts

§ 1342.  Operations of optional traffic courts.

The magisterial district judge designated by the president judge shall preside over and supervise the work of the traffic court. The traffic court shall be open for business at such times as shall be designated by city ordinance or prescribed by general rule.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.






Chapter 15 - Magisterial District Judges

Section 1501 - Definitions

ARTICLE E

MAGISTERIAL DISTRICT JUDGES

Chapter

15.  Magisterial District Judges

Article Heading.  The heading of Article E was amended August 11, 2009, P.L.147, No.33, effective in 60 days.

CHAPTER 15

MAGISTERIAL DISTRICT JUDGES

Subchapter

A.  Magisterial Districts

B.  Magisterial District Judges

Enactment.  Chapter 15 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Chapter Heading.  The heading of Chapter 15 was amended August 11, 2009, P.L.147, No.33, effective in 60 days.

SUBCHAPTER A

MAGISTERIAL DISTRICTS

Sec.

1501.  Definitions.

1502.  Classification of districts.

1503.  Reestablishment of districts.

Cross References.  Subchapter A is referred to in section 102 of this title.

§ 1501.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Court."  The Supreme Court or the court of common pleas of each judicial district under the direction of the Supreme Court.

"Political subdivision."  Any municipality except the City and County of Philadelphia.

"Population."  The number of persons residing within a political subdivision or part thereof as determined by the then current Federal decennial or Federal special census.

"Population density."  The number of persons residing within a political subdivision or part thereof as determined by dividing such number by the land area expressed in square miles as determined in the official publication of the Bureau of Statistics of the Department of Commerce.

References in Text.  The Department of Commerce, referred to in the def. of "population density," was renamed the Department of Community and Economic Development by Act 58 of 1996.



Section 1502 - Classification of districts

§ 1502.  Classification of districts.

(a)  Second class counties.--The classes of magisterial districts in judicial districts coextensive with counties of the second class shall be determined as follows:

(1)  Magisterial districts of the first class shall have a population density of more than 5,000 persons per square mile and a population of not less than 65,000 persons.

(2)  Magisterial districts of the second class shall have a population density of more than 500 persons per square mile and a population of between 22,500 and 65,000 persons.

(3)  Magisterial districts of the third class shall have a population density of more than 200 persons per square mile and a population of between 12,000 and 22,500 persons.

(4)  Magisterial districts of the fourth class shall have a population density of more than 70 persons per square mile and a population of between 7,500 and 12,000 persons.

(5)  Magisterial districts of the fifth class shall have a population density of less than 70 persons per square mile and a population of between 4,000 and 7,500 persons.

(b)  Other counties.--The classes of magisterial districts in judicial districts not coextensive with counties of the first class or counties of the second class shall be determined as follows:

(1)  Magisterial districts of the first class shall have a population density of more than 1,000 persons per square mile and a population of not less than 15,000 persons.

(2)  Magisterial districts of the second class shall have a population density of more than 400 persons per square mile and a population of not less than 4,000 persons.

(3)  Magisterial districts of the third class shall have a population density of less than 400 persons per square mile and a population of not less than 4,000 persons.

(4)  Magisterial districts of the fourth class shall have a population density of less than 400 persons per square mile and a population of between 2,000 and 4,000 persons. The number of magisterial districts of the fourth class within a judicial district shall not be increased.



Section 1503 - Reestablishment of districts

§ 1503.  Reestablishment of districts.

(a)  General rule.--In each year following that in which the Federal decennial census is officially reported as required by Federal law the court shall reestablish the number, boundaries and classes of magisterial districts within each judicial district except:

(1)  The first judicial district.

(2)  Any judicial district where a community court has been established and not discontinued.

The number, boundaries and classes of magisterial districts within each judicial district may be revised from time to time as required for the efficient administration of justice within each magisterial district.

(b)  Discontinuance of community court.--The court upon the discontinuance of a community court shall establish the number, boundaries and classes of magisterial districts within the judicial district embracing such discontinued community court. Such action shall be completed prior to the first Monday of January of the odd-numbered year next following the primary election at which the discontinuance of the community court is approved.

(c)  Standards for establishment of magisterial districts.--In the case of a political subdivision containing within its boundaries two or more magisterial districts, the court shall divide the political subdivision into magisterial districts as nearly equal as possible in population and area, and the court may presume that the population density of each part of a political subdivision is the same population density as for the whole political subdivision. The court in establishing the number and boundaries of magisterial districts shall not subdivide political subdivisions unless either:

(1)  the political subdivision contains two or more noncontiguous parts; or

(2)  the political subdivision contains within its boundaries two or more magisterial districts, in which case wards or other election districts of the political subdivision shall not be subdivided.

(d)  Compensation of magisterial district judge.--When a magisterial district is reestablished the compensation of a magisterial district judge serving therein shall not be diminished for any reason during the magisterial district judge's term or during any term to which the magisterial district judge is reelected while serving in such reestablished district.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 5, 1980, P.L.1104, No.189, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (d). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1978 Amendment.  Act 53 amended subsec. (a).

Cross References.  Section 1503 is referred to in sections 1102, 3152 of this title.



Section 1511 - Magisterial district judges

SUBCHAPTER B

MAGISTERIAL DISTRICT JUDGES

Sec.

1511.  Magisterial district judges.

1512.  Seal.

1513.  Powers of magisterial district judges.

1514.  Offices.

1515.  Jurisdiction and venue.

1516.  Lien of judgment.

1517.  Salary (Repealed).

1518.  Philadelphia Municipal Court (Repealed).

1519.  Philadelphia Traffic Court (Repealed).

1520.  Adjudication alternative program.

1521.  Accelerated Rehabilitative Disposition for summary offenders (Repealed).

1522.  Notice of summary cases involving juveniles.

1523.  Parental or legal guardian attendance required at juvenile hearings.

Subchapter Heading.  The heading of Subchapter B was amended November 30, 2004, P.L.1618, No.207, effective in 60 days.

Cross References.  Subchapter B is referred to in section 102 of this title.

§ 1511.  Magisterial district judges.

There shall be one magisterial district judge in each magisterial district.

(Aug. 11, 2009, P.L.147, No.33, eff. 60 days)



Section 1512 - Seal

§ 1512.  Seal.

Each magisterial district shall have a seal, which shall be in the custody of the magisterial district judge elected or appointed for such district. The official acts of the magisterial district judge shall be authenticated therewith. There shall be engraved on the seal such inscription as may be specified by general rule. A facsimile or preprinted seal may be used for all purposes in lieu of the original seal.

(June 28, 2002, P.L.518, No.86, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1513 - Powers of magisterial district judges

§ 1513.  Powers of magisterial district judges.

Every magisterial district judge shall have power to issue every lawful process to or to be served or enforced by system and related personnel and to make such lawful orders as his official business may require. A magisterial district judge may take affidavits and acknowledgments outside his magisterial district but within this Commonwealth.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1514 - Offices

§ 1514.  Offices.

The governing body of the county shall establish an office or offices for each magisterial district judge at such locations within the county as may be approved by the president judge of the court of common pleas of the judicial district in compliance with general rules.

(Apr. 28, 1978, P.L.202, No.53, eff 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1515 - Jurisdiction and venue

§ 1515.  Jurisdiction and venue.

(a)  Jurisdiction.--Except as otherwise prescribed by general rule adopted pursuant to section 503 (relating to reassignment of matters), magisterial district judges shall, under procedures prescribed by general rule, have jurisdiction of all of the following matters:

(1)  Summary offenses, except those arising out of the same episode or transaction involving a delinquent act for which a petition alleging delinquency is filed under Chapter 63 (relating to juvenile matters).

(2)  Matters arising under the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951, which are stated therein to be within the jurisdiction of a magisterial district judge.

(3)  Civil claims, except claims against a Commonwealth party as defined by section 8501 (relating to definitions), wherein the sum demanded does not exceed $12,000, exclusive of interest and costs, in the following classes of actions:

(i)  In assumpsit, except cases of real contract where the title to real estate may be in question.

(ii)  In trespass, including all forms of trespass and trespass on the case.

(iii)  For fines and penalties by any government agency.

A plaintiff may waive a portion of his claim of more than $12,000 so as to bring the matter within the monetary jurisdiction of a magisterial district judge. Such waiver shall be revoked automatically if the defendant appeals the final order of the magisterial district judge or when the judgment is set aside upon certiorari.

(4)  As commissioners to preside at arraignments, fix and accept bail, except for offenses under 18 Pa.C.S. §§ 2502 (relating to murder) and 2503 (relating to voluntary manslaughter) for which the fixing and accepting of bail shall be performed by any judge of any court of common pleas, and to issue warrants and perform duties of a similar nature, including the jurisdiction of a committing magistrate in all criminal proceedings.

(5)  Offenses under 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance), if the following criteria are met:

(i)  The offense is the first offense by the defendant under such provision in this Commonwealth.

(ii)  No personal injury (other than to the defendant) resulted from the offense.

(iii)  The defendant pleads guilty.

(iv)  No property damage in excess of $500 other than to the defendant's property resulted from the violation.

(v)  The defendant is not subject to the provisions of Chapter 63 (relating to juvenile matters).

(vi)  The arresting authority shall cause to be transmitted a copy of the charge of any violation of 75 Pa.C.S. § 3802 to the office of the clerk of the court of common pleas within five days after the preliminary arraignment.

In determining that the above criteria are met the magisterial district judge shall rely on the certification of the arresting authority. Certification that the criteria are met need not be in writing. Within ten days after the disposition, the magisterial district judge shall certify the disposition to the office of the clerk of the court of common pleas in writing.

(5.1)  Offenses under 75 Pa.C.S. § 3808 (relating to illegally operating a motor vehicle not equipped with ignition interlock).

(6)  (i)  Offenses under Title 18 (crimes and offenses), Title 30 (fish) and Title 35 (health and safety) which are classified as misdemeanors of the third degree, if the following criteria are met:

(A)  The misdemeanor is not the result of a reduced charge.

(B)  Any personal injury or property damage is less than $500.

(C)  The defendant pleads guilty.

(D)  The defendant is not subject to the provisions of Chapter 63.

(ii)  Subparagraph (i) shall not apply to any offense under the following provisions of Title 18:

Section 4303 (relating to concealing death of child born out of wedlock).

Section 4321 (relating to willful separation or nonsupport).

Section 5103 (relating to unlawfully listening into deliberations of jury).

(6.1)  All offenses under Title 34 (relating to game).

(7)  Matters jurisdiction of which is vested in magisterial district judges by any statute.

(b)  Venue and process.--The venue of a magisterial district judge concerning matters over which jurisdiction is conferred by subsection (a) shall be as prescribed by general rule. The process of the magisterial district judge shall extend beyond the territorial limits of the magisterial district to the extent prescribed by general rule.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 20, 1979, P.L.157, No.52, eff. 60 days; Oct. 1, 1981, P.L.282, No.95, eff. imd.; Dec. 13, 1982, P.L.1141, No.260, eff. Jan. 1, 1983; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Dec. 19, 1984, P.L.1089, No.218, eff. imd.; July 8, 1986, P.L.442, No.93, eff. July 1, 1987; Dec. 18, 1992, P.L.1269, No.167, eff. imd.; Mar. 31, 1995, 1st Sp.Sess., P.L.983, No.9, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Nov. 29, 2004, P.L.1369, No.177, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days; Nov. 23, 2010, P.L.1137, No.114, eff. 60 days)

2010 Amendment.  Act 114 amended subsec. (a).

2004 Amendments.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1985 Partial Repeal.  Section 3 of Act 60 of 1985 provided that subsec. (a)(5)(iii) and (6)(i)(C) is repealed insofar as it is inconsistent with Act 60.

References in Text.  Section 4321 of Title 18 (Crimes and Offenses), referred to in subsec. (a)(6)(ii), is repealed.

Cross References.  Section 1515 is referred to in sections 1522, 9702 of this title; sections 103, 1106, 6310.4 of Title 18 (Crimes and Offenses); sections 102, 1619 of Title 75 (Vehicles).



Section 1516 - Lien of judgment

§ 1516.  Lien of judgment.

A judgment of a magisterial district judge shall not operate as a lien on real property until a transcript of the record showing a final judgment of a magisterial district judge has been filed in the manner prescribed by general rules in the office of the clerk of the court of common pleas of the county where the property is situated, or in the office of the clerk of the branch of the court of common pleas embracing such county. After such entry the judgment shall, from the date of such entry, be a lien upon real property to the same extent that judgment recovered in the court of common pleas is a lien. No such transcript shall be filed until after 30 days after the entry of final judgment by the magisterial district judge. No execution against real estate shall be issued by a magisterial district judge.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 482, as amended June 30, 1982, provided that section 1516 shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by district justices. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 482 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.



Section 1517 - Salary (Repealed)

§ 1517.  Salary (Repealed).

1987 Repeal.  Section 1517 was repealed July 3, 1987, P.L.193, No.28, effective immediately.



Section 1518 - Philadelphia Municipal Court (Repealed)

§ 1518.  Philadelphia Municipal Court (Repealed).

1987 Repeal.  Section 1518 was repealed July 3, 1987, P.L.193, No.28, effective immediately.



Section 1519 - Philadelphia Traffic Court (Repealed)

§ 1519.  Philadelphia Traffic Court (Repealed).

1987 Repeal.  Section 1519 was repealed July 3, 1987, P.L.193, No.28, effective immediately.



Section 1520 - Adjudication alternative program

§ 1520.  Adjudication alternative program.

(a)  General rule.--Except for cases charging offenses under Titles 75 (relating to vehicles) and 34 (relating to game), the magisterial district judge may, upon hearing the facts of a case, admit to an appropriate adjudication alternative authorized by this section persons charged with summary offenses. The defendant shall not be required to plead guilty to be accepted by the magisterial district judge into the program. Acceptance of participation in an alternative authorized by this section shall be considered a first conviction for the purpose of computing whether a subsequent conviction of an offense shall be considered a second or subsequent conviction.

(b)  Public service programs and other adjudication alternatives.--A magisterial district judge may, in lieu of making a disposition, place an offender in an appropriate program in which a public service or charitable agency or organization or political subdivision agrees to assume supervisory responsibility for the offender. The program in general shall be approved by the court of common pleas having supervision over that magisterial district. This program may include work, counseling, public service, job training, education or other appropriate community service or self-improvement. The placement authorized by the magisterial district judge shall be appropriate to the offense charged and in the best interests of the community and the offender. The conditions of the program may include the imposition of costs and restitution, the imposition of a reasonable charge relating to the expense of administering the program and any other conditions agreed to by the offender.

(c)  Completion of program.--The magisterial district judge shall provide written notice to the public service or charitable agency or organization or political subdivision of the placement of the offender. Upon notification, the public service or charitable agency or organization or political subdivision shall, as a condition to agreeing to accept responsibility for supervision of the offender, make periodic reports on the fulfillment of the conditions and a final report upon the completion of the appropriate adjudication alternative as required by the supervising magisterial district judge. The magisterial district judge shall dismiss the charges and shall relieve the offender of the obligation to pay any fine or serve any sentence of imprisonment upon the successful completion of the program.

(d)  Refusal to accept or complete program.--If the offender refuses to accept the conditions required by the magisterial district judge or fails to complete the program without good cause or violates any condition of the program without good cause, the magisterial district judge shall proceed on the charges as provided by law.

(e)  Immunity.--A magisterial district judge and any public service or charitable agency or organization or political subdivision supervising or administering a public service program under this section shall be immune from any civil action for damages brought by a person admitted to this program. Nothing in this section shall be construed to limit or otherwise affect or preclude liability resulting from gross negligence or intentional misconduct. Reckless, willful or wanton misconduct constitutes gross negligence.

(f)  Definition.--As used in this section, the term "magisterial district judge" includes a judge of the Pittsburgh Magistrates Court.

(July 1, 1987, P.L.180, No.21, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

2009 Amendment.  Act 33 amended subsec. (a).

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Prior Provisions.  Former section 1520, which related to community public service programs, was added September 27, 1985, P.L.238, No.60, and repealed December 11, 1986, P.L.1521, No.165, effective immediately.

Suspension by Court Rule.  Section 1520 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(3), adopted March 1, 2000, insofar as it is inconsistent with Rules 300, 301, 302 and 310 through 320 relating to Accelerated Rehabilitative Disposition.

Cross References.  Section 1520 is referred to in sections 6305, 6306.1, 6307, 6308, 6310.3, 6321, 9123 of Title 18 (Crimes and Offenses); section 925 of Title 34 (Game); section 6336 of Title 42 (Judiciary and Judicial Procedure).



Section 1521 - Accelerated Rehabilitative Disposition for summary offenders (Repealed)

§ 1521.  Accelerated Rehabilitative Disposition for summary offenders (Repealed).

1987 Repeal.  Section 1521 was repealed July 1, 1987, P.L.180, No.21, effective immediately.



Section 1522 - Notice of summary cases involving juveniles

§ 1522.  Notice of summary cases involving juveniles.

(a)  General rule.--Whenever an individual who is under 18 years of age and is not emancipated is charged with a summary offense for which jurisdiction is vested in a magisterial district judge under section 1515 (relating to jurisdiction and venue), the magisterial district judge shall mail a copy of the citation, or other appropriate written notification, to the parents or legal guardians of the individual at the time of the filing of the citation if the parents or legal guardians have not been previously notified by the police. Where the individual is not residing with a parent or legal guardian, the copy of the citation, or other appropriate written notification, shall be sent to the person with whom the individual resides if a verifiable address is available. In such cases a magisterial district judge shall not accept a plea or schedule a hearing before 72 hours has lapsed from the time of the mailing of the notice as required under this section. Failure to provide notice under this section shall not constitute grounds for dismissal of the summary offense.

(b)  Vehicle offenses.--Nothing in this section shall apply to violations of Title 75 (relating to vehicles), except for 75 Pa.C.S. § 1543 (relating to driving while operating privilege is suspended or revoked).

(c)  Identification of juveniles.--Pennsylvania State Police and local police shall assist magisterial district judges in complying with the requirements of this section by indicating, through conspicuous notation on citations, that the offense was committed by a juvenile and whether the police have notified the parents or legal guardian.

(Feb. 14, 1990, P.L.59, No.9, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsecs. (a) and (c). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1990 Amendment.  Act 9 added section 1522.



Section 1523 - Parental or legal guardian attendance required at juvenile hearings

§ 1523.  Parental or legal guardian attendance required at juvenile hearings.

(a)  Order to attend.--In summary proceedings before a magisterial district judge or judge of the minor judiciary involving any individual who is under 18 years of age and is not emancipated, the magisterial district judge or judge of the minor judiciary may, when the magisterial district judge or judge of the minor judiciary determines that it is in the best interest of the child, issue an order specifically requiring the parent or legal guardian or other person with whom the child resides, if other than the parent or guardian, to be present and ready to participate in the proceedings with the juvenile. No later than ten days before such proceedings, the magisterial district judge or judge of the minor judiciary shall send a notice of the order to the parent or legal guardian or person with whom the child resides if other than the parent or guardian. Nothing in this subsection shall be construed to vest in either the individual who is under 18 years of age and is not emancipated to require participation under this subsection or the parent, legal guardian or other person with whom such individual resides the right to participate under this subsection.

(b)  Contempt.--A person failing to comply with an order of participation may be found in contempt of court as outlined in section 4137 (relating to contempt powers of magisterial district judges).

(c)  Bench warrant.--The magisterial district judge or judge of the minor judiciary shall issue a bench warrant for any parent, guardian or person with whom the child resides, if other than the parent or guardian, who fails to appear at any proceedings. The magisterial district judge or judge of the minor judiciary may waive any fine or other punishment if the person is found to be present and ready to participate in the proceedings with the juvenile after a bench warrant is issued.

(Nov. 17, 1995, 1st Sp.Sess., P.L.1127, No.33, eff. 120 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.






Chapter 16 - Court of Judicial Discipline of Pennsylvania

Section 1601 - Court of Judicial Discipline

ARTICLE F

COURT OF JUDICIAL DISCIPLINE

Chapter

16.  Court of Judicial Discipline of Pennsylvania

Enactment.  Article F was added July 2, 1993, P.L.395, No.56, effective August 16, 1993.

CHAPTER 16

COURT OF JUDICIAL DISCIPLINE OF PENNSYLVANIA

Sec.

1601.  Court of Judicial Discipline.

1602.  Composition of court.

1603.  Organization and operation.

1604.  Powers of Court of Judicial Discipline.

1605.  Seat of court.

1606.  Official immunity.

Enactment.  Chapter 16 was added July 2, 1993, P.L.395, No.56, effective August 16, 1993.

Special Provisions in Appendix.  See section 10(b) of Act 56 of 1993 in the appendix to this title for special provisions relating to transfers to new board and court.

§ 1601.  Court of Judicial Discipline.

In accordance with section 18 of Article V of the Constitution of Pennsylvania, the Court of Judicial Discipline shall consist of eight persons selected as provided in this chapter.



Section 1602 - Composition of court

§ 1602.  Composition of court.

(a)  General rule.--The Court of Judicial Discipline shall consist of:

(1)  Two judges of the Superior Court, the Commonwealth Court or the courts of common pleas in regular active service appointed by the Supreme Court.

(2)  A magisterial district judge appointed by the Supreme Court.

(3)  A nonlawyer elector appointed by the Supreme Court.

(4)  A judge of the Superior Court, the Commonwealth Court or the courts of common pleas in regular active service appointed by the Governor.

(5)  Two nonjudge members of the bar of this Commonwealth appointed by the Governor.

(6)  One nonlawyer elector appointed by the Governor.

(b)  Qualifications.--All members of the court must be residents of this Commonwealth. No more than two of the four members appointed by the Supreme Court may be registered in the same political party. No more than two of the four members appointed by the Governor may be registered in the same political party. Membership of a judge or magisterial district judge shall terminate if the member ceases to hold the judicial position that qualified the member for the appointment. Membership shall terminate if a member attains a position that would have rendered the member ineligible for appointment at the time of the appointment. No member may serve more than four consecutive years but may be reappointed after a lapse of one year.

(c)  Terms of office.--The members of the court shall serve for terms of four years, except that the member, rather than the successor of the member, shall continue to participate in any hearing in progress at the end of the term of the member.

(d)  Vacancies.--A vacancy shall be filled by the respective appointing authority for the remainder of the term to which the member was appointed in the same manner in which the original appointment occurred.

(e)  Restrictions on activities of members.--No member, during the member's term of service, may hold office in a political party or political organization. Except for a judicial member, no member of the court, during the term of service of the member, may hold a compensated public office or public appointment. The court shall prescribe general rules governing the conduct of members. A member may be removed by the court for a violation of the rules of conduct prescribed by the court.

(f)  Expenses.--All members shall be reimbursed for expenses necessarily incurred in the discharge of their official duties.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsecs. (a) and (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Special Provisions in Appendix.  See section 12 of Act 56 of 1993 in the appendix to this title for special provisions relating to terms of initial members of Court of Judicial Discipline.



Section 1603 - Organization and operation

§ 1603.  Organization and operation.

The Court of Judicial Discipline shall appoint staff and prepare and administer its own budget as provided by law and undertake actions needed to ensure its efficient operation. All actions of the court, including disciplinary action, shall require approval by a majority vote of the members of the court. The budget request of the court shall be made as a separate item in the request by the Supreme Court on behalf of the Judicial Branch to the General Assembly.



Section 1604 - Powers of Court of Judicial Discipline

§ 1604.  Powers of Court of Judicial Discipline.

The Court of Judicial Discipline shall be a court of record with all the attendant duties and powers appropriate to its function as provided by section 18 of Article V of the Constitution of Pennsylvania. The court shall comply with the procedures set forth in section 18 of Article V.



Section 1605 - Seat of court

§ 1605.  Seat of court.

The regular sessions of the Court of Judicial Discipline shall be held at the seat of government and elsewhere as provided by rule of court.



Section 1606 - Official immunity

§ 1606.  Official immunity.

Members of the Court of Judicial Discipline and the staff of the court shall be absolutely immune from suit for all conduct in the course of their official duties, and no civil action or disciplinary complaint predicated on testimony before the court may be maintained against any witness or counsel.






Chapter 17 - Governance of the System

Section 1701 - General supervisory and administrative authority of the Supreme Court

SUBPART B

OTHER STRUCTURAL PROVISIONS

Chapter

17.  Governance of the System

18.  Compensation (Repealed)

19.  Administrative Office of Pennsylvania Courts

21.  Judicial Boards and Commissions

23.  Personnel of the System

25.  Representation of Litigants

27.  Office of the Clerk of the Court of Common Pleas

29.  Officers Serving Process and Enforcing Orders

CHAPTER 17

GOVERNANCE OF THE SYSTEM

Subchapter

A.  General Provisions

B.  Specific Powers of the Governing Authority of the System

C.  Compensation

Enactment.  Chapter 17 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 17 is referred to in section 924 of Title 30 (Fish); section 6010 of Title 51 (Military Affairs); section 6306 of Title 75 (Vehicles).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1701.  General supervisory and administrative authority of the Supreme Court.

1702.  Rule making procedures.

1703.  Meeting procedures.

§ 1701.  General supervisory and administrative authority of the Supreme Court.

The Supreme Court shall exercise general supervisory and administrative authority over the unified judicial system and in aid thereof shall have the powers specified in Subchapter B (relating to specific powers of the governing authority of the system).



Section 1702 - Rule making procedures

§ 1702.  Rule making procedures.

(a)  General rule.--Subject to the provisions of subsection (b), the Supreme Court and all agencies or units of the unified judicial system when exercising the power to adopt general rules or other orders in the nature of regulations pursuant to the authority of the Supreme Court under section 1721 (relating to delegation of powers) shall be an agency within the meaning of the act of July 31, 1968 (P.L.769, No.240), known as the "Commonwealth Documents Law," and shall be subject to all of the provisions of such act except section 205 (relating to approval as to legality). All such general rules and orders shall be published pursuant to Part II of Title 45 (relating to publication and effectiveness of Commonwealth Documents).

(b)  Scope.--The provisions of subsection (a) shall apply only to a rule or order adopted pursuant to the following provisions of this title or which is otherwise based in whole or in part upon authority conferred by any provision of this title or by other statutory authority:

Section 503 (relating to reassignment of matters).

Section 1722(b) (relating to enforcement and effect of orders and process).

Section 1722(c) (relating to time limitations).

Section 1725 (relating to establishment of fees and charges).

Section 1726 (relating to establishment of taxable costs).

Section 1728 (relating to recognition of related organizations).

The provisions of subsection (a) shall also apply to other rules and orders to the extent prescribed by general rule.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (a).



Section 1703 - Meeting procedures

§ 1703.  Meeting procedures.

The Supreme Court and all other agencies and units of the unified judicial system when exercising the powers to recommend or adopt general rules or other orders in the nature of regulations shall be an agency within the meaning of the act of July 19, 1974 (P.L.486, No.175), referred to as the Public Agency Open Meeting Law.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 1703.

Constitutionality.  Section 1703 was declared unconstitutional on November 14, 1978, by the Supreme Court of Pennsylvania in a letter to the Governor and the General Assembly. See In re 42 Pa.C.S. § 1703, 482 Pa. 522, 394 A.2d 444.

References in Text.  The act of July 19, 1974 (P.L.486, No.175), referred to as the Public Agency Open Meeting Law, referred to in this section, was repealed by the act of July 3, 1986 (P.L.388, No.84), known as the Sunshine Act. The Sunshine Act was repealed by the act of October 15, 1998, (P.L.729, No.93). The subject matter is now contained in Chapter 7 of Title 65 (relating to open meetings).



Section 1721 - Delegation of powers

SUBCHAPTER B

SPECIFIC POWERS OF THE GOVERNING

AUTHORITY OF THE SYSTEM

Sec.

1721.  Delegation of powers.

1722.  Adoption of administrative and procedural rules.

1723.  General supervisory and administrative authority.

1724.  Personnel of the system.

1725.  Establishment of fees and charges.

1725.1. Costs.

1725.2. Assumption of summary conviction costs by county.

1725.3. Criminal laboratory user fee.

1725.4. Fee increases and automation fee.

1725.5. Booking center fee.

1725.6. Countywide booking center plan.

1726.  Establishment of taxable costs.

1726.1. Forensic examination costs for sexual offenses.

1726.2. Criminal prosecutions involving domestic violence.

1727.  Budget and financial matters.

1728.  Recognition of related organizations.

1729.  Conferences and institutes.

1730.  Boards, councils, commissions and committees.

Cross References.  Subchapter B is referred to in section 1701 of this title.

§ 1721.  Delegation of powers.

(a)  General rule.--The Supreme Court may from time to time delegate to any agency or unit of the unified judicial system such of the supervisory and administrative powers of the court, including the powers specified in this subchapter, as may be specified by general rule.

(b)  Exception.--Any power based in whole or in part upon authority conferred by any provision of this title or other statutory authority shall not be delegated by the Supreme Court to any agency or unit other than:

(1)  A Statewide council which meets the requirements of section 3529(d) (relating to definition).

(2)  The Court Administrator of Pennsylvania.

(3)  Any other government unit within the system created by the Constitution of Pennsylvania or by statute. A body created pursuant to section 1730 (relating to boards, councils, commissions and committees), other than the council specified by paragraph (1), shall not be deemed to be created by statute for the purposes of this paragraph.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

Cross References.  Section 1721 is referred to in sections 102, 1702 of this title; section 1122 of Title 16 (Counties).



Section 1722 - Adoption of administrative and procedural rules

§ 1722.  Adoption of administrative and procedural rules.

(a)  General rule.--The governing authority shall have the power to prescribe and modify general rules governing:

(1)  Practice, procedure and the conduct of all courts, magisterial district judges and all officers serving process or enforcing orders of any court or magisterial district judge and for admission to the bar and to practice law, and the administration of all courts and the supervision of all officers of the judicial branch, if such rules are consistent with the Constitution of Pennsylvania and neither abridge, enlarge nor modify the substantive rights of any litigant, nor affect the right of the General Assembly to determine the jurisdiction of any court or magisterial district judge, nor suspend nor alter any statute of limitation or repose. All statutes shall be suspended to the extent that they are inconsistent with rules prescribed under this paragraph.

(2)  The prescription of canons of ethics applicable to judges and magisterial district judges and the prescription of rules or canons applicable to the activities of all other personnel of the system.

(3)  Procedure under section 18 of Article V of the Constitution of Pennsylvania.

(4)  Procedure under section 18 of Article V of the Constitution of Pennsylvania for the suspension, removal, discipline and compulsory retirement of magisterial district judges.

(5)  Any matter which is specifically authorized by statute to be governed by general rules.

A governing authority other than the Supreme Court shall not have power to prescribe general rules for assignment or reassignment of classes of matters among the several courts and magisterial district judges under section 503 (relating to reassignment of matters) or otherwise.

(b)  Enforcement and effect of orders and process.--To the extent, if any, that such powers shall not be conferred by the provisions of subsection (a)(1) and (5), the governing authority shall have power to prescribe and modify general rules, consistent with this title and any other applicable unrepealed statute, governing:

(1)  The effect of judgments and other orders of, and the right to and effect of attachments and other process issuing out of, a tribunal, and the manner of the enforcement of any thereof, including the time during which and the property with respect to which they shall be a lien, the relative priority of liens and other claims, stays of execution which may or shall be granted, satisfaction of judgments and dissolution of attachments, and all other matters relating to judgments and other orders and attachments and other process which have been regulated heretofore by statute.

(2)  The powers and duties of system and related personnel serving process or enforcing orders, insofar as such powers and duties relate to the custody of and the judicial sale or other disposition of property of judgment debtors and other property within the jurisdiction of a tribunal. Any such system or related personnel who shall comply with the provisions of such rules shall be free from all liability to any person with respect to action in pursuance of such rules.

A statute shall be repealed for the purposes of this subsection only if it has been expressly repealed absolutely or insofar as inconsistent with general rules prescribed pursuant to this subsection.

(c)  Time limitations.--The governing authority shall have power to prescribe and modify general rules:

(1)  On any subject covered by Subchapter D of Chapter 55 (relating to appeals).

(2)  Specifying the time within which a matter must be commenced under section 708 (relating to improvident administrative appeals and other matters) or otherwise objecting to a determination of a government unit.

The provisions of Chapter 55 (relating to limitation of time) and all other statutes shall be suspended to the extent that they are inconsistent with rules prescribed under this subsection. The intention of this subsection is to authorize the governing authority to develop and maintain uniformity in time periods within the scope of this subsection by eliminating statutory time limitations which are inconsistent with the general pattern of similar time limitations then in effect.

(July 20, 1979, P.L.157, No.52, eff. 60 days; July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Loan Interest and Protection Law.  Section 11 of Act 142 of 1976 provided that nothing in section 1722(b) of this title or in any other provision of Act 142 shall in any way repeal, modify or otherwise affect the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law.

Cross References.  Section 1722 is referred to in sections 1702, 4302, 4303, 5504, 5573 of this title.



Section 1723 - General supervisory and administrative authority

§ 1723.  General supervisory and administrative authority.

The governing authority shall exercise general supervisory and administrative authority over all courts and magisterial district judges.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1724 - Personnel of the system

§ 1724.  Personnel of the system.

(a)  General rule.--Except as provided in subsection (b), the governing authority shall exercise general supervisory and administrative authority over the personnel of the system, including the power to:

(1)  Standardize the qualifications for employment, and all titles, salaries and wages of appointed personnel of the system. In establishing such standards the governing authority may:

(i)  Take into consideration the location of the work and the conditions under which the service is rendered.

(ii)  Establish different standards for different kinds, grades and classes of similar work or service.

(iii)  Adopt by reference in whole or in part the then current regulations of the Executive Board promulgated under section 709(a) of the act of April 9, 1929 (P.L.177, No.175), known as "The Administrative Code of 1929," and the related personnel rules.

(2)  Approve or disapprove the establishment of sections, bureaus, offices and other administrative units within the system, to investigate duplication of work of the several administrative units within the system and offices employing related personnel and the efficiency of the organization and administration thereof, and to adopt measures applicable to personnel of the system for the better coordination of the work of the unified judicial system and other government units.

(3)  Approve or disapprove the number and grade of authorized positions within the personnel of the system, except such positions the compensation of which is fixed by statute.

(4)  Approve or disapprove, in like manner as the Executive Board, the payment of extra compensation to personnel of the system who are employed at fixed compensation.

(5)  Determine, from time to time, the hours when the office of the clerk and the administrative and central offices of the system shall open and close.

(6)  Approve or disapprove extensions of leaves of absence, with pay, for personnel of the system.

(7)  Promulgate rules and regulations defining the expenses for which the personnel of the system and members of advisory committees may be reimbursed.

(8)  Approve or disapprove recommendations for the bonding of the personnel of the system, to fix the amounts of the bonds of all such personnel required to give such bond, and to require any bond to be executed by a surety.

(9)  Approve or disapprove the establishment of offices by any administrative unit within the personnel of the system at any place other than the facilities specified in section 3701 (relating to Pennsylvania Judicial Center) and section 3721 (relating to county judicial center).

(10)  Regulate the employment of and the charges made by official court reporters for transcript and similar services when such official court reporters are employed by the unified judicial system.

(b)  Exception.--Nothing in subsection (a) shall apply to county staff or shall affect the existing powers of the salary boards of the several counties of this Commonwealth.

Cross References.  Section 1724 is referred to in sections 1905, 2123 of this title.



Section 1725 - Establishment of fees and charges

§ 1725.  Establishment of fees and charges.

(a)  General rule.--(Repealed).

(b)  Procedure.--(Repealed).

(c)  Counties of the first class.--

(1)  The following fees shall be received by the clerks of orphans' courts of counties of the first class:

(i)  The following fees shall be charged for the filing of accounts of guardians and trustees based upon the size of the estate:

Estate not exceeding $1,000 ...............

$14.00

Each additional $1,000 or fraction thereof over $1,000, but not exceeding $10,000 ........

7.00

Over $10,000, but not exceeding $25,000 ...

140.00

Over $25,000, but not exceeding $100,000 ..

279.00

Over $100,000, but not exceeding $500,000 .

419.00

Over $500,000, but not exceeding $1,000,000

559.00

Each additional $500,000 or fraction thereof over $1,000,000 .......................

300.00

(ii)  The following fees shall be charged for the indicated activity or function:

Affidavit .................................

$3.00

Appeal to Supreme Court ...................

35.00

Attachment ................................

3.00

Auditor's report ..........................

14.00

Bond ......................................

7.00

Bond, refunding ...........................

7.00

Claim of creditor .........................

7.00

Copy of any record, per page ..............

3.00

Disclaimer ................................

7.00

Docket entries, per page ..................

8.00

Election to take under or against will ....

7.00

Exceptions to adjudication, opinion and decree or master's or auditor's report ........

14.00

Execution of deed by clerk ................

14.00

Excerpt from schedule and certification ...

7.00

Exemplification of any record .............

7.00

Exemption, petition for ...................

7.00

Family settlement:

not exceeding three pages .............

25.00

each additional page ..................

6.00

Guardian, appointment of:

not exceeding $2,500 ..................

14.00

exceeding $2,500 ......................

35.00

Inventory, guardian's .....................

3.00

Marriage license ..........................

5.00

(Plus $10.00 surcharge for Commonwealth of Pennsylvania)

Consent of parent or guardian .............

3.00

Appointment of temporary guardian .........

3.00

Master's report ...........................

13.00

Petition and decree .......................

14.00

Petition and decree for citation ..........

28.00

Pleading (other than petition):

answer to preliminary objections or exceptions ................................

7.00

Preliminary objections ....................

14.00

Satisfaction of award, each ...............

3.00

Short certificate .........................

3.00

Stipulation ...............................

14.00

Subpoena ..................................

3.00

(iii)  The clerk of orphans' courts of counties of the first class are authorized to establish fees for services required by statute or rule of court which are not specifically provided for in this paragraph. Any such additional fees shall be the same as those imposed for similar services. The clerks shall not be required to perform any service until the requisite fee is paid.

(2)  The fees to be received by the Prothonotary on behalf of the Trial Division and as Clerk of the Family Division of the Court of Common Pleas in counties of the first class shall be as follows:

(i)  Appeals:

The filing of an appeal to the Supreme, Superior or the Commonwealth Court, including all services ....................

$161.00

The filing of any other appeal, including, but not limited to, an appeal from an award in compulsory arbitration, an appeal from administrative agencies, petition for a writ of certiori, appeals from the Municipal Court, appeals from the Board of View and the Board of Revision of Taxes .....................................

86.00

(This appeal fee is exclusive of any jury listing fee set forth in this act. This fee does not include the costs of compensation of arbitrators. (See Pa.R.C.P. No.1308))

(ii)  Certifications:

Any certification or certificate ......

$27.00

Any exemplification ...................

54.00

If the same involves more than one page, for each additional page ............

3.00

(A certificate or certification is defined as the authentication of any record by affixing the seal of the court. Includes letters rogatory and interrogatories to commissioners.)

(iii)  Commencement of actions:

Commencement of any civil action

172.00

(Commencement of action includes the institution of any civil action, divorce or adoption action by writ of summons, complaint, petition or report of intent to adopt, the filing of any partnership or association agreements or any billing pursuant to the Bulk Sale Act.)

(iv) Automation maintenance fee:

Parties - to be paid at time of commencement of action, appeal or defendant's first filing ..................

$5.00

Nonparty - providing docket entries for a nonparty per docket entry each ..........

5.00

The funds generated by this computer service charge shall be set aside by the prothonotary and remitted monthly to the First Judicial District procurement on behalf of the Court of Common Pleas of the First Judicial District. This fund shall be maintained in a dedicated account which shall be used for the development and implementation of effective and efficient automation within the Office of the Prothonotary as well as civil computer hardware, services and programs in the First Judicial District.

(v)  Custody:

Custody, partial custody or visitation

$32.00

Respondent's first responsive filing ..

16.00

Other motions and petitions - (See petitions and motions)

Thirteen percent of the funds generated by the charge under this subparagraph shall be transmitted by the prothonotary to the Administrative Office to pay for the implementation of section 1904 (relating to availability of criminal charge information in child custody proceedings).

(vi)  Defendant's first filing:

The filing by or on behalf of any defendant (or additional defendant) of an entry of appearance, answer, preliminary objections, writ to join (with entry of appearance) or complaint against additional defendant or any paper not otherwise provided for in this paragraph. A pleading, appearance or other paper not otherwise provided for in this act filed on behalf of more than one defendant shall require only one fee. The filing of separate initial pleadings by a defendant require a separate fee .......................................

$86.00

(vii)  Divorce:

Commencement of action - (See commencement of actions)

Defendant's first filing - (See defendant's first filing)

Other petitions and motions - (See petitions and motions)

Praecipe to transmit: .................

$43.00

Motion for appointment of permanent master ................................

322.00

(viii)  Eminent domain:

Commencement of action by declaration of taking or petition for a board of view - (See commencement of actions)

(ix)  (Deleted by amendment).

(x)  Judicial education fee ...............

$1.00

There shall be added to every commencement of action fee and defendant's first filing fee the additional sum of $1.00 for the purpose of providing funding for the continuing judicial education and training for members of the judiciary of the First Judicial District. The funds generated by this charge shall be set aside by the prothonotary and remitted monthly to the First Judicial District procurement to be maintained in a separate account and used for judicial education and training.

(xi)  Judgments:

Judgment by confession or complaint in confession of judgment (See Pa.R.C.P. Nos.2950-2974) ............................

$54.00

Entry of judgment from other jurisdiction ..............................

54.00

(xii)  Liens and reimbursement agreements:

The filing of any Federal tax lien, Commonwealth and municipal tax liens, mechanics' lien or waiver of mechanics' lien and any other lien not specifically covered under this act ....................

$21.00

(Mechanics' lien fee does not include commencement of action fee when complaint is filed.)

(xiii)  Petitions and motions:

The filing of any petition or motion, excluding commencement of action (See commencement of actions) ..................

$27.00

(xiv)  Name search ........................

$38.00

(xv)  Subpoena:

Issuance of subpoena as authorized by Pa.R.C.P. No.234.2 ........................

$5.00

Producing a record in response to subpoena based on four-hour service or fraction thereof ..........................

$43.00

Service beyond four hours, per hour or fraction thereof ..........................

11.00

For each mile traveled (round trip) for service out of county .....................

00.365

(xvi)  Trial listing/jury demand ..........

$161.00

(xvii)  Record retention fee ..............

$1.00

A record retention fee shall be added to every motion or petition, excluding a motion or petition which constitutes an initial filing, the additional sum of $1.00 for the purpose of providing funding to establish and maintain a record retention program for the First Judicial District. The funds generated by this charge shall be set aside by the Prothonotary and remitted monthly to the First Judicial District procurement to be maintained in a separate account and used for record retention purposes.

(xviii)  Prothonotary automation development fee ...............................

$5.00

In addition to any other fee authorized by law, an automation fee may be charged and collected by the prothonotary upon initiation of any action or legal proceeding. The automation fee shall be deposited into a special prothonotary automation fund established for and maintained by the First Judicial District of Pennsylvania. Moneys deposited into the special prothonotary automation fund and any interest accrued thereon shall be used solely for the purpose of prothonotary automation, including automation updates.

(xix)  The prothonotary is authorized, with the approval of the President Judge, to establish fees for services required by statute or general rule which are not specifically provided for in this paragraph. Any fees so established shall be the same as those imposed for similar services. The prothonotary shall not be required to receive any paper or perform any service until the proper fee is paid.

(xx)  Refunds:

There will be no refund of any amount less than $15. The jury fee when paid shall not be refunded.

(xxi)  (Deleted by amendment).

(xxii)  Special court administration fee ...........................................

$5.00

There shall be added to every commencement of action fee and defendant's first filing fee the additional sum of $5.00 for the purpose of providing funding for the administration of gun and zone courts in the First Judicial District. The funds generated by this charge shall be set aside by the prothonotary and remitted monthly to the First Judicial District special gun and zone court fund. The money in the fund and any interest accrued thereon shall be used solely for the purpose of administration of gun and zone courts.

(xxiii)  The fees enumerated in this paragraph shall be exclusive of any tax, law library surcharge or any other surcharge or assessment existing or hereafter levied.

(3)  The fees to be received by the prothonotary on behalf of the Philadelphia Municipal Court in civil actions shall be as follows:

(i)  Commencement of civil action $0 to $2,000 .........................................

$20.00

(ii)  Commencement of civil actions $2,001 to $12,000......................................

$40.00

(iii)  Commencement of landlord and tenant civil actions $0 to $2,000 .....................

$20.00

(iv)  Commencement of landlord and tenant actions $2,001 to $10,000 ......................

$40.00

(v)  Commencement of landlord and tenant civil actions over $10,000 .....................

$60.00

(vi)  Indexing .............................

$5.00

(vii)  Writ of possession ..................

$4.00

(viii)  Motions (petitions) ................

$10.00

(ix)  Additional defendant filing shall be same as initial filing

(x)  Counterclaim shall be same as initial filing

(xi)  Cross-claim shall be same as initial filing

(xii)  Setoffs shall be same as initial filing

(xiii)  Subpoena ...........................

$3.00

(xiv)  Writ of revival .....................

$6.00

(xv)  Record retention fee .................

$1.00

There shall be added to every motion the additional sum of $1 for the purpose of providing funding for establishing and maintaining a record retention program for the First Judicial District. The funds generated by this charge shall be set aside by the prothonotary and remitted monthly to the First Judicial District procurement to be maintained in a separate account and used for record retention purposes.

(xvi)  Automation fee:

(A)  Initial pleading in all civil actions and landlord tenant actions ........

$5.00

(B)  All civil petitions and motions ...

$2.00

The funds generated by this automation fee shall be set aside by the prothonotary and remitted monthly to the First Judicial District.

(xvii)  The fees enumerated in this paragraph do not cover any costs for services performed by the sheriff or other writ server. Service of initial process shall be $27. All other fees of the sheriff or other writ server shall be in accordance with the sheriff's fee bill applicable to Philadelphia County.

(xviii)  The commencement of any action or proceeding as well as complaints and all writs shall be exempt from any library fee or taxes.

(4)  Beginning on January 1, 2008, and each January 1 thereafter, the prothonotary may, with the approval of the president judge of the applicable court, periodically increase any fee or charge imposed as of the effective date of this paragraph pursuant to paragraphs (2) or (3). However, no such fee or charge may be increased more than once in any three-year period, and the amount of any increase may not be greater than the percentage of increase in the Consumer Price Index for Urban Workers for the immediate three years preceding the last increase in the fee or charge.

(5)  The First Judicial District of Pennsylvania may impose a charge for the production of records produced pursuant to a subpoena served on the First Judicial District or its employees as follows:

(i)  Producing a record in response to a subpoena based on four-hour service or fraction thereof ........................................

$43.00

(ii)  Service beyond four hours, per hour or fraction thereof ...............................

11.00

(iii)  For each mile traveled (round trip) for service out of county ......................

00.365

(6)  (i)  In counties of the first class, there shall be charged and set apart by the officers receiving the fees fixed under this section an amount equal to 20% of the filing fees at the time in effect for the probate of wills, the issue of letters testamentary, the issue of letters of administration and the filing of accounts with the register of wills, the filing of accounts of trustees and guardians, and of all filings in the office of the prothonotary of the court of common pleas of the county.

(ii)  The provisions of this paragraph shall not apply to any actions taken or initiated by any political subdivision.

(iii)  The funds set aside shall be remitted monthly to the First Judicial District and deposited into a family court facility fund, which is to be established and used by the First Judicial District to fund the lease, purchase and maintenance of appropriate family court facilities and for related purposes.

(d)  Counties of the second class.--In counties of the second class, the prothonotary and the clerk of the orphans' court division shall set apart from the fees fixed in this subsection or under any other statute and collected by them on the following actions, proceedings and appeals and remit monthly the total collected to the county treasurer for the exclusive use and benefit of the public law library in the county:

(1)  The sum of $1 for appeals to the court of common pleas from any administrative agency, independent agency, government unit, government agency or Commonwealth agency.

(2)  The sum of $1 for appeals that are filed with or are to be heard by the court of common pleas which appeals are not specifically set forth in paragraph (1), including, but not limited to, appeals from magisterial district judges, the Pittsburgh Magistrates Court and the Traffic Court of Pittsburgh.

(3)  The sum of $1 for appointments of Boards of View.

(4)  The sum of $1 for certiorari to magisterial district judges and the Pittsburgh Magistrates Court and the Traffic Court of Pittsburgh.

(5)  The sum of $1 for the commencement of a civil action or proceeding.

(6)  The sum of $1 for the filing of a praecipe for and issuance of a writ of execution or attachment.

(7)  The sum of $1 for the entry of a judgment by confession or otherwise.

(8)  The sum of $1 for the filing of adversary and amicable scire facias proceedings.

(9)  The sum of $1 for every filing with respect to fictitious names, whether individual or corporate.

(10)  The sum of $1 for the probate of a will, the issuance of letters of administration or a petition for disposition of decedents estates independent of the issuance of letters testamentary or of administration.

(11)  The sum of $1 for the filing of an account of fiduciary in the office of the clerk of the orphans' court division or in the office of the prothonotary.

(12)  The sum of $1 for the filing of a petition for a writ of habeas corpus for the custody of a minor child or a petition for the award of custody of a minor child.

(13)  The sum of $1 for the filing of a praecipe for the issuance of miscellaneous writs, for the filing of a petition for a citation or for the filing of a caveat not specifically provided for in this subsection.

(e)  Counties of the second class A.--In counties of the second class A, the prothonotary, the register of wills and the clerk of the court shall set apart from the fees fixed in this subsection or under any other statute and collected by them on the following actions and proceedings and remit monthly the total collected to the county treasurer for the exclusive use and benefit of the public law library in the county if the county commissioners so request and in the amount they so request:

(1)  The sum of not less than $5 nor more than $40 for the commencement of any civil action or proceeding.

(2)  The sum of not less than $5 nor more than $40 for the probate of a will, the issuance of letters of administration or any petition for disposition of decedents estates independent of the issuance of letters testamentary or of administration.

(3)  The sum of not less than $5 nor more than $40 for each misdemeanor or felony case processed by the clerk of courts.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 14, 1992, P.L.872, No.140, eff. 60 days; Oct. 7, 1996, P.L.691, No.119, eff. 120 days; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; July 7, 2006, P.L.378, No.81, eff. 7 days; July 7, 2011, P.L.207, No.30, eff. imd.)

2011 Amendment.  Act 30 amended subsec. (c)(3)(ii).

2006 Amendment.  Act 81 amended subsec. (c)(2) and added subsec. (c)(3), (4), (5) and (6). Section 5 of Act 81 provided that Act 81 shall apply to all actions instituted on or after the effective date of Act 81.

2004 Amendment.  Act 207 amended subsec. (d)(2) and (4). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1992 Amendment.  Act 140 repealed subsecs. (a) and (b) and added subsecs. (c), (d) and (e).

Special Provisions in Appendix.  See section 24 of Act 176 of 1976 in the appendix to this title for special provisions relating to financial matters.

Cross References.  Section 1725 is referred to in sections 1702, 1725.1, 1904, 3542, 3571 of this title.



Section 1725.1 - Costs

§ 1725.1.  Costs.

(a)  Civil cases.--Subject to subsection (f), the costs to be charged by magisterial district judges in every civil case, except as otherwise provided in this section, shall be as follows:

$30.00

$40.00

$50.00

$75.00

$45.00

$55.00

$75.00

$22.50

$10.00

$ 5.00

Such costs shall include all charges except the costs of a magisterial district judge's transcript of every proceeding on appeal or certiorari (including affidavit and certificate) which shall be $2.50 per transcript. Said costs shall not include, however, the cost of postage and registered mail which shall be borne by the plaintiff.

(a.1)  Custody cases.--Except as provided in section 1725(c)(2)(v) (relating to establishment of fees and charges) and subject to subsection (f), in a custody case, the court of common pleas shall, in addition to the cost provided by general rule, assess a cost of $5.00. Eighty percent of the funds generated by the charge under this subsection shall be transmitted by the prothonotary to the Administrative Office to pay for the implementation of section 1904 (relating to availability of criminal charge information in child custody proceedings).

(b)  Criminal cases.--Subject to subsection (f), the costs to be charged by the minor judiciary or by the court of common pleas where appropriate in every criminal case, except as otherwise provided in this section, shall be as follows:

$28.50

$22.50

$27.50

$32.50

$37.50

Such costs shall include all charges including the costs of giving a magisterial district judge's transcript to the prosecutor or defendant, or both, if requested. Such costs shall not include, however, the cost of postage and registered mail which shall be paid by the defendant upon conviction.

(c)  Unclassified costs or charges.--Subject to subsection (f), the costs to be charged by the minor judiciary in the following instances not readily classifiable shall be as follows:

$ 5.00

$25.00

$10.00

$10.00

$10.00

(d)  Search warrants.--In every case where a search warrant is requested by a police officer, constable or other peace officer engaged as such in the employ or service of the Commonwealth or any of its political subdivisions, no cost or charge shall be assessed against such officer, the Commonwealth or political subdivision for the issuance of such search warrant.

(e)  Fish and boating offenses.--

(1)  Except as provided in paragraph (2), any person convicted of a summary offense under Title 30 (relating to fish) shall, in addition to the fine imposed, be sentenced to pay $10 as costs of the issuing authority which costs shall include all charges including, when called for, the costs of postage and registered or certified mail and the costs of giving a transcript to the prosecutor or defendant, or both, if requested.

(2)  Where the person charged with a summary offense under Title 30 demands a hearing, the costs of the issuing authority shall be $15, which costs shall include all charges including the charges specified in paragraph (1).

(f)  Annual increase in costs.--

(1)  Except as provided in paragraph (2), beginning on January 1, 1994, and each January 1 thereafter, the costs under subsections (a), (b) and (c) shall be increased by the percentage of increase in the Consumer Price Index for Urban Workers for the immediate preceding calendar year which shall be published in the Pennsylvania Bulletin annually by the Supreme Court on or before the preceding November 30. This subsection shall expire January 1, 2025.

(2)  For the cost increase to be effective for calendar year 2002 only, the costs under subsections (a), (b) and (c) shall be increased by the percentage of increase in the Consumer Price Index for Urban Workers for calendar year 2000 which shall be published by the Supreme Court in the Pennsylvania Bulletin as soon as possible after enactment. The increase for calendar year 2002 only shall be effective one month after publication in the Pennsylvania Bulletin.

(July 20, 1979, P.L.157, No.52, eff. 60 days; July 10, 1980, P.L.513, No.106, eff. imd.; Dec. 13, 1982, P.L.1141, No.260, eff. Jan 1, 1983; Dec. 20, 1982 P.L.1409, No.326, eff. 60 days; Dec. 19, 1990, P.L.1240, No.206, eff. 90 days; Dec. 18, 1992, P.L.1269, No.167, eff. imd.; Oct. 7, 1996, P.L.691, No.119, eff. 120 days; Dec. 17, 2001, P.L.944, No.113, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 27, 2010, P.L.949, No.96, eff. 60 days; July 7, 2011, P.L.207, No.30, eff. imd.)

2011 Amendment.  Act 30 amended subsec. (a)(4)and (7).

2010 Amendment.  Act 96 reenacted and amended subsec. (f)(1). Section 4(1) of Act 96 provided that the reenactment and amendment of subsec. (f)(1) shall apply to costs imposed on or after the effective date of section 4(1).

2004 Amendment.  Act 207 amended subsecs. (a) and (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2001 Amendment.  Act 113 reenacted and amended the entire section, retroactive to January 1, 2001.

1992 Amendment.  See sections 5 and 6 of Act 167 in the appendix to this title for special provisions relating to increases in court costs and revision of official revenue estimate.

Cross References.  Section 1725.1 is referred to in sections 1725.2, 1904, 3571 of this title; section 925 of Title 34 (Game); sections 4309, 4581 of Title 75 (Vehicles).



Section 1725.2 - Assumption of summary conviction costs by county

§ 1725.2.  Assumption of summary conviction costs by county.

(a)  Division of costs.--In every case of summary conviction in which the evidence is not sufficient to convict and the defendant is dismissed, there shall be no costs imposed if the prosecutor is a police officer engaged as such in the employ of this Commonwealth or of any of its political subdivisions. In all other cases, the costs may be imposed on the prosecutor or by the defendant if so permitted by law.

(b)  Costs where default occurs.--In every case of summary conviction in which the defendant is convicted and sentenced to jail in default of the payment of the fine and costs imposed, the costs of prosecution shall be borne by the county.

(c)  County of the second class.--In any case before a salaried magistrate where costs are borne by a county of the second class, the costs chargeable to the county shall be one-half of the costs set forth in section 1725.1(b) (relating to costs).

(July 20, 1979, P.L.157, No.52, eff. 60 days)

1979 Amendment.  Act 52 added section 1725.2.

Cross References.  Section 1725.2 is referred to in section 3571 of this title.



Section 1725.3 - Criminal laboratory user fee

§ 1725.3.  Criminal laboratory user fee.

(a)  Imposition.--A person who is placed on probation without verdict pursuant to section 17 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or who receives Accelerated Rehabilitative Disposition or who pleads guilty to or nolo contendere to or who is convicted of a crime as defined in 18 Pa.C.S. § 106 (relating to classes of offenses) or 75 Pa.C.S. § 1543(b)(1.1) (relating to driving while operating privilege is suspended or revoked) or 3802 (relating to driving under influence of alcohol or controlled substance) or 3735 (relating to homicide by vehicle while driving under influence) or 3735.1 (relating to aggravated assault while driving under the influence) or 3808(a)(2) (relating to illegally operating a motor vehicle not equipped with ignition interlock) or a violation of The Controlled Substance, Drug, Device and Cosmetic Act shall, in addition to any fines, penalties or costs, in every case where laboratory services were required to prosecute the crime or violation, be sentenced to pay a criminal laboratory user fee which shall include, but not be limited to, the cost of sending a laboratory technician to court proceedings.

(b)  Amount of user fee.--

(1)  Where the prosecution is conducted in a county of the first class or a county of the second class and the county operates a county laboratory that has provided services in the prosecution, the director or similar officer of the county laboratory shall determine the actual cost of the laboratory services provided in the prosecution and transmit a statement for services rendered to the court. If a county of the first class or a county of the second class does not operate a county laboratory and laboratory services in the prosecution were provided by the Pennsylvania State Police, the fee shall be determined under paragraph (2).

(2)  Where the prosecution is conducted in a county other than a county of the first class or a county of the second class and a Pennsylvania State Police laboratory has provided services in the prosecution, the director or similar officer of the Pennsylvania State Police laboratory shall determine the actual cost of the laboratory services provided in the prosecution and transmit a statement for services rendered to the court.

(c)  Disposition of fees.--

(1)  In a county of the first class or a county of the second class that operates a county laboratory, the criminal laboratory user fee shall be paid to the county and shall be used solely for operation and maintenance of the county laboratory. If a county of the first class or a county of the second class does not operate a county laboratory, the criminal laboratory user fee shall be paid into the Criminal Laboratory User Fee Fund created under paragraph (2).

(2)  In a county other than a county of the first class or a county of the second class or where a county of the first class or a county of the second class does not operate a county laboratory, the criminal laboratory user fee shall be paid into a special nonlapsing fund of the State Treasury, which is hereby established and shall be known as the Criminal Laboratory User Fee Fund. Money in the Criminal Laboratory User Fee Fund is hereby appropriated to the Pennsylvania State Police and shall be used solely for operation and maintenance of Pennsylvania State Police criminal laboratories.

(d)  Other laws.--The criminal laboratory user fee shall be imposed notwithstanding any other provision of law to the contrary.

(Dec. 14, 1992, P.L.872, No.140; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (a).

1992 Amendment.  Act 140 added section 1725.3, effective January 1, 1994, as to subsecs. (b)(2) and (c)(2) and immediately as to the remainder of the section. Section 6 of Act 140 provided that section 1725.3 shall apply to offenses committed on or after the effective date of Act 140.



Section 1725.4 - Fee increases and automation fee

§ 1725.4.  Fee increases and automation fee.

(a)  Increasing existing fees.--

(1)  In counties of the second class A and the third through eighth class, including home rule counties of the same class, the clerk of courts may increase any fee or charge that exists as of the effective date of this section with the approval of the president judge. The amount of any increase may not be greater than the aggregate of the consumer price index from the month in which the fee was last established through June 1998.

(2)  The amount of any fee or charge increased pursuant to paragraph (1) may be increased every three years, provided that the amount of the increase may not be greater than the percentage of increase in the Consumer Price Index for Urban Workers for the immediate three years preceding the last increase in the fee or charge.

(b)  Automation fee for clerk of courts office.--In addition to any other fee authorized by law, an automation fee of not more than $5 may be charged and collected by the clerk of courts of counties of the second class A and the third through eighth class, including home rule counties of the same class, for the initiation of any action or legal proceeding. The automation fee shall be deposited into a special clerk of courts automation fund established in each county. Moneys in the special fund shall be used solely for the purpose of automation and continued automation update of the office of the clerk of courts.

(June 22, 2000, P.L.333, No.36, eff. 60 days)

2000 Amendment.  Act 36 added section 1725.4.



Section 1725.5 - Booking center fee

§ 1725.5.  Booking center fee.

(a)  Imposition.--Following the adoption of a countywide booking center plan, a person may, in addition to any other fines, penalties or costs imposed by law, be required by the court to pay a booking center fund fee of no more than $300 if the person:

(1)  Is placed on probation without verdict pursuant to section 17 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(2)  Receives Accelerated Rehabilitative Disposition for, pleads guilty to or nolo contendere to or is convicted of a crime under the following:

(i)  18 Pa.C.S. § 106(a) (relating to classes of offenses).

(ii)  75 Pa.C.S. § 3735 (relating to homicide by vehicle while driving under influence).

(iii)  75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance).

(iv)  A violation of The Controlled Substance, Drug, Device and Cosmetic Act.

(b)  Disposition.--The fee under subsection (a) shall be paid to the county and deposited into a special central or regional booking center fund established in the county. Moneys in the special fund shall be used solely for the implementation of a countywide booking center plan under section 1725.6 (relating to countywide booking center plan) and the start-up, operation or maintenance of a booking center.

(c)  Other laws.--The booking center fee shall be imposed notwithstanding any other provision of law to the contrary.

(Sept. 25, 2008, P.L.1026, No.81, eff. 180 days)

2008 Amendment.  Act 81 added section 1725.5.

Cross References.  Section 1725.5 is referred to in section 1725.6 of this title.



Section 1725.6 - Countywide booking center plan

§ 1725.6.  Countywide booking center plan.

(a)  Development.--

(1)  A court in a county that has developed and adopted a countywide booking center plan may impose the fee established under section 1725.5 (relating to booking center fee).

(2)  A county with a criminal justice advisory board shall develop the plan in conjunction with the criminal justice advisory board.

(3)  A county that does not have a criminal justice advisory board shall develop the plan in conjunction with the district attorney, local police departments and municipalities within the county.

(b)  Requirements.--The plan adopted under subsection (a) shall do all of the following:

(1)  Ensure coordination and collaboration of all criminal justice agencies within the county.

(2)  Comply with all applicable Federal and State technology standards for the collection and transmission of offender identification information.

(3)  Make recommendations regarding the number, funding and operations of booking centers within the county. The plan shall prioritize the recommendations.

(c)  Submission.--

(1)  The plan shall be submitted to the Pennsylvania Commission on Crime and Delinquency for review and certification that the plan complies with the requirements of subsection (b)(2).

(2)  The Pennsylvania Commission on Crime and Delinquency shall provide a list of all certified county plans to the Administrative Office of Pennsylvania Courts upon each county's certification. The Pennsylvania Commission on Crime and Delinquency shall update this list and provide it to the Administrative Office of Pennsylvania Courts whenever a county is added or subtracted from the list.

(d)  Duties of commission.--The Pennsylvania Commission on Crime and Delinquency shall do all of the following:

(1)  Determine and certify if a countywide booking center plan submitted by a county criminal justice advisory board or the county commissioners complies with subsection (b)(2).

(2)  Adopt guidelines within 90 days of the effective date of this section relating to technology standards for the collection and transmission of offenders' identification. The guidelines shall be published in the Pennsylvania Bulletin.

(e)  Implementation.--Following certification by the Pennsylvania Commission on Crime and Delinquency under subsection (d), the county may appropriate moneys in the special central or regional booking center fund to implement the plan to the greatest extent possible.

(f)  Limitation.--No more than 5% of moneys in the special central or regional booking center fund may be appropriated by the county for the county's administrative costs related to the collection of the fee under section 1725.5.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Booking center."  A facility utilized for the processing and identification of individuals arrested, charged or accused of a crime.

"County criminal justice advisory board."  A county criminal justice planning board which meets the minimum standard for those boards established by the Pennsylvania Commission on Crime and Delinquency.

"Countywide booking center plan."  A written plan that includes a comprehensive strategy to improve the collection, transfer and maintenance of electronic offender identification information.

(Sept. 25, 2008, P.L.1026, No.81, eff. 180 days)

2008 Amendment.  Act 81 added section 1725.6.

Cross References.  Section 1725.6 is referred to in section 1725.5 of this title.



Section 1726 - Establishment of taxable costs

§ 1726.  Establishment of taxable costs.

(a)  Standards for costs.--The governing authority shall prescribe by general rule the standards governing the imposition and taxation of costs, including the items which constitute taxable costs, the litigants who shall bear such costs, and the discretion vested in the courts to modify the amount and responsibility for costs in specific matters. All system and related personnel shall be bound by such general rules. In prescribing such general rules, the governing authority shall be guided by the following considerations, among others:

(1)  Attorney's fees are not an item of taxable costs except to the extent authorized by section 2503 (relating to right of participants to receive counsel fees).

(2)  The prevailing party should recover his costs from the unsuccessful litigant except where the:

(i)  Costs relate to the existence, possession or disposition of a fund and the costs should be borne by the fund.

(ii)  Question involved is a public question or where the applicable law is uncertain and the purpose of the litigants is primarily to clarify the law.

(iii)  Application of the rule would work substantial injustice.

(3)  The imposition of actual costs or a multiple thereof may be used as a penalty for violation of general rules or rules of court.

(b)  Private collection agencies.--The governing authority shall have the option of turning over delinquent accounts to private collection agencies which shall be selected through the competitive bidding process.

(Dec. 18, 1992, P.L.1269, No.167, eff. imd.)

Cross References.  Section 1726 is referred to in sections 1702, 3542 of this title.



Section 1726.1 - Forensic examination costs for sexual offenses

§ 1726.1.  Forensic examination costs for sexual offenses.

The cost of a forensic rape examination or other physical examination conducted for the purpose of gathering evidence in any criminal investigation and prosecution under 18 Pa.C.S. Ch. 31 (relating to sexual offenses) and the cost to provide medications prescribed to the victim therein shall not be charged to the victim. If appropriate insurance is unavailable, reimbursement may be sought pursuant to the provisions of section 477.9 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(Sept. 26, 1995, 1st Sp.Sess., P.L.1056, No.20, eff. 60 days)

1995 Amendment.  Act 20, 1st Sp.Sess., added section 1726.1.

References in Text.  Section 477.9 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, referred to in this section, was repealed by the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act. The subject matter is now contained in Act 111.



Section 1726.2 - Criminal prosecutions involving domestic violence

§ 1726.2.  Criminal prosecutions involving domestic violence.

(a)  General rule.--In any criminal prosecution of an offense related to an incident involving domestic violence, of any type or grade, whether the charges were filed by private criminal complaint, by the police or by the district attorney, no fees, costs or fines associated with the filing of the criminal charges, the issuance or service of a warrant, protection order or subpoena and other generated costs shall be charged to the victim.

(b)  Definition.--For purposes of this section, an offense related to an incident involving domestic violence shall be defined as any of the offenses or crimes set forth in Title 18 (relating to crimes and offenses), where the alleged perpetrator and victim have one of the relationships set forth in the definition of "family or household member" in 23 Pa.C.S. § 6102 (relating to definitions) or are persons who reside or resided temporarily or permanently in the same dwelling.

(Sept. 26, 1995, 1st Sp.Sess., P.L.1056, No.20, eff. 60 days)

1995 Amendment.  Act 20, 1st Sp.Sess., added section 1726.2.



Section 1727 - Budget and financial matters

§ 1727.  Budget and financial matters.

The governing authority shall have power to:

(1)  Review the tentative budget request of the system prepared by the Administrative Office pursuant to section 3522 (relating to preparation of tentative budget request), to make such modifications therein as in its judgment are necessary or desirable, and to approve a final budget request of the system pursuant to Subchapter B of Chapter 35 (relating to Judicial Department budget and finance).

(2)  Approve or disapprove requests for the purchase from funds appropriated to the system of goods or services by personnel of the system, including the rental of space, and requests for the construction or modification of Commonwealth facilities to be utilized by the system.



Section 1728 - Recognition of related organizations

§ 1728.  Recognition of related organizations.

(a)  General rule.--The governing authority shall have power on application to identify the several conferences or associations which are the most broadly representative of each of the following groups:

(1)  Judges of the courts of common pleas, community courts and Philadelphia Municipal Court.

(2)  Magisterial district judges.

(3)  Members of the bar of this Commonwealth.

If the governing authority shall approve the organic law of the conference or association insofar as it relates to matters affecting the system, the governing authority may by general rule designate the applicant as the recognized conference or association of such group for the purposes of this title and any other provision of law.

(b)  Changes in recognition.--The governing authority may transfer recognition from one conference or association of a group to another such conference or association whenever the governing authority shall find that the circumstances warrant such change and shall revoke the designation of any conference or association if it shall find that such conference or association would not be designated a recognized conference or association if then making application therefor.

(c)  Expenses.--The governing authority may authorize the payment of the expenses of personnel of the system incident to participation in the work of a recognized conference or association and may make grants for the support of the work thereof.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 1728 is referred to in section 1702 of this title.



Section 1729 - Conferences and institutes

§ 1729.  Conferences and institutes.

The governing authority shall have power by general rule or by order to provide for the organization and convening on a regular or special basis of a Judicial Conference of Pennsylvania, institutes and joint councils on sentencing, and such other informational and educational conferences and institutes as the governing authority may find to be necessary or desirable for the prompt, fair and efficient administration of justice, and to require the attendance of such personnel of the system as shall be designated by or pursuant to such general rules or orders. The governing authority may cooperate with other states and the Federal Government in the convening, organization and maintenance of conferences and institutes authorized by this section.



Section 1730 - Boards, councils, commissions and committees

§ 1730.  Boards, councils, commissions and committees.

The governing authority shall have power by general rules or by order to establish and discontinue boards, councils, commissions, committees or other bodies composed of personnel of the system and other persons to consider, report or take action on any subject specified in such general rules or order affecting the organization or operation of the unified judicial system and the offices related to and serving the system.

Existing Boards, Etc.  See section 14 of Act 142 of 1976 in the appendix to this title for special provisions relating to the continuation of existing judicial boards, commissions and committees.

Cross References.  Section 1730 is referred to in section 1721 of this title.



Section 1741 - Compensation of judges

SUBCHAPTER C

COMPENSATION

Sec.

1741.  Compensation of judges.

1742.  Exclusive jurisdiction of Supreme Court.

Enactment.  Subchapter C was added July 13, 2007, P.L.92, No.30, effective immediately.

§ 1741.  Compensation of judges.

(a)  Base salaries.--Notwithstanding any other provision of law to the contrary:

(1)  A person who is elected or appointed to a term as a justice of the Supreme Court, judge of the Superior Court, judge of the Commonwealth Court, judge of a court of common pleas, judge of the Philadelphia Municipal Court, judge of the Philadelphia Traffic Court or magisterial district judge after the effective date of this section shall receive a salary that is equal to the salary payable to persons who held that particular judicial office on the day prior to the effective date of this section, plus $1 and any applicable cost-of-living adjustment or adjustments under subsection (b).

(2)  A person who serves a term as a justice of the Supreme Court, judge of the Superior Court, judge of the Commonwealth Court, judge of a court of common pleas, judge of the Philadelphia Municipal Court, judge of the Philadelphia Traffic Court or magisterial district judge on the effective date of this section shall receive a salary that is equal to the salary payable to persons holding that particular judicial office on the day prior to the effective date of this section, plus $1 and any applicable cost-of-living adjustment or adjustments under subsection (b).

(b)  Cost-of-living adjustments.--

(1)  For the 12-month period beginning January 1, 2008, and each January 1 thereafter, the annual salaries for persons subject to subsection (a)(1) or (2) shall be increased by the percentage change, if any, in the Consumer Price Index for All Urban Consumers (CPI-U) for the Pennsylvania, New Jersey, Delaware and Maryland area for the most recent 12-month period for which figures are officially reported by the United States Department of Labor, Bureau of Labor Statistics, immediately prior to the date the adjustment is due to take effect.

(2)  In no event shall deflation result in a negative cost-of-living adjustment to a salary under subsection (a)(1) or (2).

(c)  Limitation.--

(1)  No justice of the Supreme Court shall receive any annual salary insofar as that salary is based on any increase in the base salary of a circuit court judge of the United States Court of Appeals that occurs after the effective date of this section.

(2)  No judge of the Superior Court or Commonwealth Court shall receive any annual salary insofar as that salary is based on any increase in the base salary of a judge of the United States District Court that occurs after the effective date of this section.

(3)  No judge of a court of common pleas or Philadelphia Municipal Court, Philadelphia Traffic Court or magisterial district judge shall receive any annual salary insofar as that annual salary is based on any increase in the base salary of a United States magistrate judge that occurs after the effective date of this section.



Section 1742 - Exclusive jurisdiction of Supreme Court

§ 1742.  Exclusive jurisdiction of Supreme Court.

The Pennsylvania Supreme Court shall have exclusive jurisdiction to hear any challenge to or to render a declaratory judgment concerning the constitutionality of this subchapter. The Supreme Court is authorized to take such action as it deems appropriate, consistent with the Supreme Court retaining jurisdiction over such a matter, to find facts or to expedite a final judgment in connection with such a challenge or request for declaratory relief.






Chapter 18 - Compensation (Repealed)

Section 1801 - § 1810 (Repealed)

CHAPTER 18

COMPENSATION

(Repealed)

2007 Repeal.  Chapter 18 (§§ 1801 - 1810) was repealed July 13, 2007, P.L.92, No.30, effective immediately. Similar subject matter is now contained in Subchapter C of Chapter 17.

2005 Repeal.  Chapter 18 (§§ 1801 - 1810) was added July 7, 2005, P.L.201, No.44, and repealed November 16, 2005, P.L.385, No.72, effective immediately. The repeal was declared unconstitutional at 905 A.2d 918 (2006).






Chapter 19 - Administrative Office of Pennsylvania Courts

Section 1901 - Court Administrator of Pennsylvania

CHAPTER 19

ADMINISTRATIVE OFFICE OF PENNSYLVANIA COURTS

Sec.

1901.  Court Administrator of Pennsylvania.

1902.  Administrative Office of Pennsylvania Courts.

1903.  Staff.

1904.  Availability of criminal charge information in child custody proceedings.

1905.  County-level court administrators.

1906.  Senior judge operational support grants.

1907.  Deteriorated real property education and training program for judges.

Enactment.  Chapter 19 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

§ 1901.  Court Administrator of Pennsylvania.

The Supreme Court shall appoint and may remove a Court Administrator of Pennsylvania.

Cross References.  Section 1901 is referred to in section 102 of this title; section 101 of Title 2 (Administrative Law and Procedure).



Section 1902 - Administrative Office of Pennsylvania Courts

§ 1902.  Administrative Office of Pennsylvania Courts.

A reference in any statute to the Administrative Office of Pennsylvania Courts shall be deemed a reference to the Court Administrator of Pennsylvania who shall, either personally, by deputy, by other duly authorized personnel of the system, or by duly authorized agent, exercise the powers and perform the duties by statute vested in and imposed upon the Administrative Office.

Cross References.  Section 1902 is referred to in section 102 of this title.



Section 1903 - Staff

§ 1903.  Staff.

The Supreme Court may appoint such subordinate administrators and staff as may be necessary and proper for the prompt and proper disposition of the business of all courts and magisterial district judges.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 1904 - Availability of criminal charge information in child custody proceedings

§ 1904.  Availability of criminal charge information in child custody proceedings.

(a)  Establishment of criminal charge information system.--The Administrative Office shall establish and maintain an information system to enable a parent who is a party to a custody proceeding or order to have access to information about the criminal charges filed against the other parent to the custody proceeding or order. The criminal charge information that shall be available for access under this section is limited to the information requested by those parents involved in a custody proceeding or order and for which an application has been filed and verified for access as provided for in this section.

(b)  Criminal charges enumerated.--The criminal charge information that shall be available on the information system shall be limited to the offenses listed in 23 Pa.C.S. § 5329(a) (relating to consideration of criminal conviction).

(c)  Application for access to criminal charge information.--To obtain information about charges covered in 23 Pa.C.S. §  5329(a), a parent who has been awarded custody or partial custody or who is a party to a custody proceeding must file an application for access to the information with the office of the prothonotary in the county where the proceeding or order was filed.

(1)  A person who knowingly gives false information with the intent to gain information provided for under this section commits an offense under 18 Pa.C.S. § 4904(a) (relating to unsworn falsification to authorities).

(2)  The application must be filed with the prothonotary by one of the following methods:

(i)  In person, at the office of the prothonotary, by the parent who is filing the application. The applicant must have a valid form of photoidentification available for the inspection of the prothonotary.

(ii)  By mailing a notarized application using first class mail.

(iii)  By including the application with the original complaint, initial response or any other pleading or motion filed with the prothonotary.

(3)  The Administrative Office shall develop the application for access to the criminal charge information system. The following information shall be included in the application:

(i)  Docket number of original court filing.

(ii)  Date of filing.

(iii)  Date of birth of all children involved in the custody proceeding or order.

(iv)  A personal access code.

(v)  A notice to the parent that additional information relating to criminal history record information is available, as provided for in 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(vi)  A statement verifying that:

(A)  the person who is filing for access to the criminal charge information system is the actual person listed on the application;

(B)  to the best of the applicant's knowledge and belief, all the information included in the application is true and correct; and

(C)  the applicant is a party to the custody proceeding or order that is listed on the application.

(vii)  A warning as to the penalty under 18 Pa.C.S. § 4904.

(viii)  Any additional information that it is determined to be necessary to expedite the verification of the application and to provide access to the system, as determined by the Administrative Office.

(4)  Applications shall be made available through county prothonotaries.

(d)  Verification of application.--The prothonotary shall verify and transmit the application to the Administrative Office within six business days.

(1)  Verification consists of checking court records to determine whether there exists an active custody proceeding or valid custody order remaining in effect.

(2)  The Administrative Office shall determine how the application is to be transmitted.

(e)  Access.--

(1)  Except as provided in this subsection, the charge information system shall be accessible by telephone during regular business hours to parents who have filed a verified application and have been entered into the system. Information relating to the regular business hours of the Administrative Office shall be included with the application.

(2)  The Administrative Office may interrupt the system for necessary maintenance, the processing and updating of information and the removal of names upon the termination of a custody order.

(3)  Personal access codes shall remain valid until the youngest child involved in the custody proceeding or order reaches the age of 18.

(f)  Time for providing access.--The Administrative Office shall provide for access to the criminal charge information system for each qualified individual within one business day of its receipt of the application. Access to the criminal charge information system shall be provided by a telephone service which requires an established fee to be paid by the caller at a cost not to exceed 50¢ per minute.

(g)  Funds generated.--Funds transmitted to the Administrative Office under sections 1725(c)(2) (relating to establishment of fees and charges) and 1725.1(a.1) (relating to costs) for the implementation of this section and telephone tolls collected under subsection (f) shall be utilized in the following order of priority:

(1)  To annually operate the system under this section.

(2)  To build a surplus fund of $50,000 to deal with emergencies and computer upgrading in the operation of the system under this section.

(3)  To repay to the General Fund appropriations made to operate the system under this section.

(4)  To the General Fund for use under section 2333(b) of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(h)  Information available to parent.--

(1)  After applying and qualifying to obtain the criminal charge information provided by the system, a parent may request information by telephone as to whether the other parent has been charged with any offense listed in 23 Pa.C.S. § 5329(a).

(2)  The parent shall also be entitled to criminal history record information as provided for in 18 Pa.C.S. Ch. 91, and the parent shall be informed of the availability.

(3)  Criminal charge information shall be retained on the system for the period of time as provided for the retention of criminal charges and records under 18 Pa.C.S. Ch. 91 and then only until the youngest child involved in the custody proceeding or order reaches 18 years of age. At no time shall information be retained on the system beyond what is permitted under 18 Pa.C.S. Ch. 91.

(i)  Information available to counsel and the court.--Information available under this act shall be available to counsel for either parent and to judges who are presiding over custody proceedings involving either parent.

(j)  Imposition of cost prohibited.--No cost shall be assessed for applying for or acquiring information under this section, except:

(1)  The cost of telephone toll charges shall be assessed.

(2)  Costs shall be assessed as provided for in 18 Pa.C.S. Ch. 91.

(k)  Disclosure restricted.--The contents of all applications and the inquiries made by all parents shall be confidential and shall only be disclosed as authorized in this section.

(l)  Definition.--As used in this section, the term "parent" means a party to a custody proceeding who has been granted custody, partial custody or visitation with a child or who is a party to a custody proceeding.

(Oct. 7, 1996, P.L.691, No.119, eff. 120 days; Nov. 23, 2010, P.L.1106, No.112, eff. 60 days)

2010 Amendment.  Act 112 amended subsecs. (b), (c) and (h).

1996 Amendment.  Act 119 added section 1904.

Cross References.  Section 1904 is referred to in sections 1725, 1725.1 of this title; section 5330 of Title 23 (Domestic Relations).



Section 1905 - County-level court administrators

§ 1905.  County-level court administrators.

(a)  Transition.--Effective on a date established by the Supreme Court, the offices of district court administrators, deputy court administrators, special courts administrators, associate and assistant court administrators and similar positions as currently designated by the Administrative Office of Pennsylvania Courts upon the advice of the respective president judges of the courts of common pleas shall be included within the State judicial personnel system, and the individuals holding such offices shall be compensated by the Commonwealth through the Administrative Office of Pennsylvania Courts from funds appropriated for such purpose. On the established date, individuals holding such offices shall become State employees, and their status as employees of the respective counties shall cease.

(b)  Compensation.--The Administrative Office of Pennsylvania Courts shall establish salaries and other compensation for those individuals entering the State judicial personnel system pursuant to subsection (a).

(c)  Compensation plan.--The Administrative Office of Pennsylvania Courts, with the approval of the Supreme Court, shall, consistent with section 1724 (relating to personnel of the system), establish a plan for use on an ongoing basis for compensation of those individuals entering the State judicial personnel system pursuant to subsection (a) and their successors.

(d)  Vacancies.--

(1)  If a vacancy occurs in an office included in the State judicial personnel system pursuant to subsection (a), the vacancy shall be filled by the president judge or, in districts where there are administrative judges, by the president judge after consultation with the administrative judges.

(2)  The Court Administrator of Pennsylvania, with the approval of the Supreme Court, shall establish standards and qualifications for individuals appointed to fill vacancies under paragraph (1).

(e)  Reports to appropriations committees.--Consistent with the requirements of section 3531 (relating to budget implementation data), the Court Administrator of Pennsylvania shall make monthly reports to the Chairman and Minority Chairman of the Appropriations Committee of the Senate and the Chairman and Minority Chairman of the Appropriations Committee of the House of Representatives of expenditures for compensation and related expenditures for individuals who are compensated by the Commonwealth pursuant to this section.

(June 22, 1999, P.L.75, No.12, eff. imd.)

1999 Amendment.  Act 12 added section 1905. See the preamble and sections 18, 19, 20, 21, 22, 24 and 28 of Act 12 in the appendix to this title for special provisions relating to legislative intent, applicability to county court administrators, required membership in State Employees' Retirement System, membership terms and conditions, notification of transfer and certification of credited service, termination of employment and continuation of contributions in county retirement system, transfer of inactive participants or contributors or employees on leave and nonseverability or invalidation.

Cross References.  Section 1905 is referred to in sections 2392, 2397 of this title; sections 5102, 5301, 5302, 5303.1, 5507, 5903, 5906, 5907, 5953.5 of Title 71 (State Government).



Section 1906 - Senior judge operational support grants

§ 1906.  Senior judge operational support grants.

(a)  Program.--The Court Administrator of Pennsylvania shall create a program to defray the costs imposed on counties by the rules of judicial administration for facilities and staff for senior judges assigned to the courts of common pleas.

(b)  Availability.--Grants will be made available to counties based on the level of operational support provided by a county to:

(1)  Senior judges formerly of the judicial district in which the county is situated who are regularly or periodically assigned in that county or who are assigned pursuant to section 4544 (relating to convening multicounty investigating grand jury).

(2)  Visiting senior judges.

(c)  Purpose.--Grants will be made available to counties to reimburse them for operational support provided by the county during the preceding calendar year. Grants will be calculated based on use of judicial chambers, utilization of the services of a law clerk and utilization of the services of a secretary, which chambers or services are deemed adequate and appropriate by the Administrative Office as follows:

(1)  Use of judicial chambers will be reimbursed at the rate of $60 per day, billable in one-half-day increments.

(2)  Utilization of services of a law clerk will be reimbursed at $20 per hour.

(3)  Utilization of services of a secretary will be reimbursed at $12 per hour.

(d)  Reimbursement.--Counties will be reimbursed upon timely application by the board of commissioners or, in the absence of a board of commissioners, the executive authority of the county or, in the case of a county which is coterminous with a city of the first class, the mayor of the city of the first class. The application shall be certified by the president judge of the judicial district in which the county is situated, shall include such documentation as may be required by the Administrative Office and shall be submitted as follows:

(1)  Applications for reimbursement for operational support provided by counties during calendar year 2001 shall be submitted by April 1, 2002, and grants shall be paid by June 30, 2002.

(2)  The due dates for applications for operational support provided during calendar years beginning January 1, 2002, and thereafter shall be established by the Court Administrator of Pennsylvania.

(e)  Minimum standards.--The Administrative Office shall set forth minimum standards regarding adequacy, appropriateness and quality of judicial chambers and services required to qualify for reimbursement.

(f)  Reduction.--In the event that the total reimbursement qualifying for payment for any calendar year exceeds the amount appropriated by the General Assembly for such purpose, the Court Administrator of Pennsylvania shall proportionally reduce the grant for each county so that the total of all grants does not exceed the amount appropriated.

(g)  Limit on grant amount.--No county shall receive more than 20% of the amount appropriated for senior judge operational support grants in any fiscal year.

(h)  Report.--Not later than 60 days following payment of grants for any year, the Court Administrator of Pennsylvania shall make a report to the Appropriations Committee of the Senate and the Appropriations Committee of the House of Representatives setting forth the payments made to counties and the services provided.

(i)  Expiration.--This section shall expire on June 30, 2017, unless reenacted prior to that date.

(July 17, 2007, P.L.123, No.37, eff. imd.; June 30, 2012, P.L.666, No.79, eff. imd.)

2012 Amendment.  Act 79 amended subsec. (i).

2007 Amendment.  Section 6 of Act 37 provided that the amendment of section 1906 shall apply retroactively to July 1, 2007.



Section 1907 - Deteriorated real property education and training program for judges

§ 1907.  Deteriorated real property education and training program for judges.

The Administrative Office of Pennsylvania Courts may develop and implement annual and ongoing education and training programs for judges, including magisterial district judges, regarding the laws of this Commonwealth relating to deteriorated real property and the economic impact that such properties have upon municipalities. The education and training program shall include, but not be limited to:

(1)  The importance and connection of code violations and crime.

(2)  Time-in-fact violations as they relate to code violations.

(3)  Conduct of witnesses in prosecuting code violations.

(4)  Limiting continuances in code violations.

(5)  Use of indigency hearings in the prosecution of code violations.

(Oct. 27, 2010, P.L.875, No.90, eff. 180 days)

2010 Amendment.  Act 90 added section 1907.






Chapter 21 - Judicial Boards and Commissions

Section 2101 - Judicial Conduct Board

CHAPTER 21

JUDICIAL BOARDS AND COMMISSIONS

Subchapter

A.  Judicial Conduct Board

B.  Judicial Qualifications Commission (Reserved)

C.  Jury Selection Commissions

D.  Minor Judiciary Education Board

E.  Boards of Viewers

F.  Pennsylvania Commission on Sentencing

Enactment.  Chapter 21 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

JUDICIAL CONDUCT BOARD

Sec.

2101.  Judicial Conduct Board.

2102.  Composition of board.

2103.  Organization.

2104.  Staff and operations.

2105.  Powers and duties.

2106.  Official immunity.

Enactment.  Subchapter A was added July 2, 1993, P.L.395, No.56, effective August 16, 1993.

Prior Provisions.  Former Subchapter A, which related to the Judicial Inquiry and Review Board, was added July 9, 1976, P.L.586, No.142, and repealed July 2, 1993, P.L.395, No.56, effective August 16, 1993.

Special Provisions in Appendix.  See section 10 of Act 56 of 1993 in the appendix to this title for special provisions relating to transition provisions.

§ 2101.  Judicial Conduct Board.

(a)  General rule.--In accordance with section 18 of Article V of the Constitution of Pennsylvania, the Judicial Conduct Board shall be an independent board within the Judicial Branch and shall consist of 12 persons selected as provided in this subchapter.

(b)  Seal.--The Judicial Conduct Board shall have a seal engraved with its name and such other inscription as may be specified by board rule. A facsimile or preprinted seal may be used for all purposes in lieu of the original seal.



Section 2102 - Composition of board

§ 2102.  Composition of board.

(a)  General rule.--The Judicial Conduct Board shall consist of:

(1)  A judge of the Superior Court or the Commonwealth Court in regular active service appointed by the Supreme Court.

(2)  A magisterial district judge, who need not be a member of the bar of this Commonwealth, appointed by the Supreme Court.

(3)  A nonjudge member of the bar of this Commonwealth appointed by the Supreme Court.

(4)  Three nonlawyer electors appointed by the Supreme Court.

(5)  A judge of the courts of common pleas in regular active service appointed by the Governor.

(6)  Two nonjudge members of the bar of this Commonwealth appointed by the Governor.

(7)  Three nonlawyer electors appointed by the Governor.

(b)  Qualifications.--All members of the board must be residents of this Commonwealth. No more than three of the six members appointed by the Supreme Court may be registered in the same political party. No more than three of the six members appointed by the Governor may be registered in the same political party. Membership of a judge or magisterial district judge shall terminate if the member ceases to hold the judicial position that qualified the member for the appointment. Membership shall terminate if a member attains a position that would have rendered the member ineligible for appointment at the time of the appointment. No member may serve more than four consecutive years but may be reappointed after a lapse of one year.

(c)  Terms of office.--The members of the board shall serve for terms of four years.

(d)  Vacancies.--A vacancy shall be filled by the respective appointing authority for the remainder of the term to which the member was appointed.

(e)  Restrictions on activities of members.--No member of the board, during the member's term, may hold office in a political party or political organization. Except for a judicial member, no member of the board, during the member's term, may hold a compensated public office or public appointment. The board shall prescribe general rules governing the conduct of members. A member may be removed by the board for a violation of the rules governing the conduct of members.

(f)  Expenses.--All members shall be reimbursed for expenses necessarily incurred in the discharge of their official duties.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsecs. (a) and (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Special Provisions in Appendix.  See section 11 of Act 56 of 1993 in the appendix to this title for special provisions relating to terms of initial members of Judicial Conduct Board.



Section 2103 - Organization

§ 2103.  Organization.

Annually, the Judicial Conduct Board shall elect a chairperson. The board shall act only with the concurrence of a majority of its members.



Section 2104 - Staff and operations

§ 2104.  Staff and operations.

The Judicial Conduct Board shall appoint a chief counsel and other staff, prepare and administer its own budget as provided by law, exercise supervisory and administrative authority over all board staff and board functions, establish and promulgate its own rules of procedure, prepare and disseminate an annual report and take other actions as are necessary to ensure its efficient operation. The budget request of the board shall be made by the board as a separate item in the request submitted by the Supreme Court on behalf of the Judicial Board to the General Assembly.



Section 2105 - Powers and duties

§ 2105.  Powers and duties.

The Judicial Conduct Board shall exercise the powers and perform the duties vested in and imposed upon the board by section 18 of Article V of the Constitution of Pennsylvania and Chapter 33 (relating to discipline, removal and retirement of judicial officers) and any other powers and duties vested in and imposed upon the board by law.



Section 2106 - Official immunity

§ 2106.  Official immunity.

Members of the Judicial Conduct Board and its chief counsel and staff shall be absolutely immune from suit for all conduct in the course of their official duties. No civil action or disciplinary complaint predicated upon the filing of a complaint or other documents with the board or testimony before the board may be maintained against any complainant, witness or counsel.



Section 2121 - Jury selection commissions

SUBCHAPTER B

JUDICIAL QUALIFICATIONS COMMISSION

(Reserved)

SUBCHAPTER C

JURY SELECTION COMMISSIONS

Sec.

2121.  Jury selection commissions.

2122.  Composition of jury selection commissions.

2123.  Expenses, staff and quarters.

2124.  Powers and duties.

§ 2121.  Jury selection commissions.

Except in the first judicial district, the jury selection commission in each county shall consist of three persons selected as provided in this subchapter or as provided by home rule charter.

(June 26, 1980, P.L.266, No.78, eff. imd.)



Section 2122 - Composition of jury selection commissions

§ 2122.  Composition of jury selection commissions.

(a)  General rule.--Except in the first judicial district and other home rule charter counties, the jury selection commission shall consist of two jury commissioners elected as provided in this section and the president judge of the court of common pleas of the judicial district embracing the county. The president judge may from time to time assign another judge of court to perform his duties temporarily. The president judge or his assigned replacement shall be chairman.

(b)  Election of commissioners.--The jury commissioners shall be elected as provided in this subsection and, to the extent not inconsistent with this subsection, as provided by the act of July 28, 1953 (P.L.723, No.230), known as the "Second Class County Code" and the act of August 9, 1955 (P.L.323, No.130), known as "The County Code," as the case may be, and the act of June 3, 1937 (P.L.1333, No.320), known as the "Pennsylvania Election Code." Any jury commissioner shall be eligible for reelection for any number of terms. The two persons elected as jury commissioners shall not be of the same political party. The candidate for the office who receives the highest number of votes shall be one of the jury commissioners, and the other shall be that candidate not being of the same political party as the first who receives the next highest number of votes.

(c)  Filling of vacancy.--In case of the inability of a jury commissioner, by sickness, death, or other unavoidable cause, to discharge the duties of his office, or in case of neglect or refusal to serve, the president judge of the court of common pleas of the judicial district shall appoint a suitable person of the same political party as the jury commissioner whose place is to be filled to perform the duties of the office during the period of inability.

(d)  Philadelphia.--In the first judicial district, the jury selection board shall constitute the jury selection commission. The clerk of the board shall be the commissioner, the assistant clerk of the board shall be the deputy commissioner and the masters, not to exceed four, shall be the assistant commissioners.

(e)  Quorum.--A jury selection commission may act by a majority of its members.

(June 26, 1980, P.L.266, No.78, eff. imd.; Oct. 21, 1988, P.L.1045, No.118, eff. imd.)

1988 Amendment.  Act 118 amended subsec. (c).



Section 2123 - Expenses, staff and quarters

§ 2123.  Expenses, staff and quarters.

The expenses, staff and quarters shall be provided for the jury selection commission in accordance with sections 1724 (relating to personnel of the system), 3721 (relating to county judicial center or courthouse) and 3722 (relating to general facilities and services furnished by county).

(June 26, 1980, P.L.266, No.78, eff. imd.)



Section 2124 - Powers and duties

§ 2124.  Powers and duties.

Each jury selection commission shall exercise the powers and perform the duties vested in and imposed upon such commissions by Subchapter B of Chapter 45 (relating to selection and custody of jurors) and any other powers and duties vested in and imposed upon such commissions by law.



Section 2131 - Minor Judiciary Education Board

SUBCHAPTER D

MINOR JUDICIARY EDUCATION BOARD

Sec.

2131.  Minor Judiciary Education Board.

2132.  Composition of board.

2133.  Organization.

2134.  Staff.

2135.  Powers and duties.

Transfer of Board.  Section 15 of Act 142 of 1976 transferred the Minor Judiciary Education Board to the unified judicial system.

Cross References.  Subchapter D is referred to in sections 3111, 3113 of this title.

§ 2131.  Minor Judiciary Education Board.

(a)  General rule.--The Minor Judiciary Education Board shall consist of such members as provided in this subchapter.

(b)  Seal.--The Minor Judiciary Education Board shall have a seal engraved with its name and such other inscription as may be specified by general rule. A facsimile or preprinted seal may be used for all purposes in lieu of the original seal.

(Nov. 29, 1990, P.L.574, No.147, eff. 60 days; July 9, 1992, P.L.689, No.102, eff. imd.; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Act 98 reenacted and amended the entire section.

2007 Effectuation of Repeal.  The Legislative Reference Bureau effectuated the 1992 repeal.

1992 Repeal.  Act 102 repealed Act 147 of 1990 which amended the entire section. Section 1956 of Title 1 provides: "The repeal of an amendatory statute does not revive the corresponding provision or section of the original statute or of any prior amendment." The text of subsec. (a) has not been changed to give effect to the repeal.

1991 Unconstitutionality.  Act 147 of 1990, which amended the entire section, was declared unconstitutional by the Supreme Court. In re Act 147 of 1990, 528 Pa. 460, 598 A.2d 985 (1991).



Section 2132 - Composition of board

§ 2132.  Composition of board.

(a)  General rule.--The Minor Judiciary Education Board shall consist of the following appointed by the Supreme Court:

(1)  Three persons who shall be judges of the Traffic Court of Philadelphia or magisterial district judges.

(2)  Three members of the bar of this Commonwealth.

(3)  One lay elector.

(b)  Terms of office.--The members of the board shall serve for terms of three years and until a successor has been appointed. A vacancy on the board shall be filled for the balance of the term.

(c)  Compensation.--Members of the board shall receive such fees as shall be fixed by the Supreme Court.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 29, 1990, P.L.574, No.147, eff. 60 days; July 9, 1992, P.L.689, No.102, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Act 98 reenacted and amended the entire section.

2007 Effectuation of Repeal.  The Legislative Reference Bureau effectuated the 1992 repeal.

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1992 Repeal.  Act 102 repealed Act 147 of 1990 which amended the entire section. Section 1956 of Title 1 provides: "The repeal of an amendatory statute does not revive the corresponding provision or section of the original statute or of any prior amendment." The text of the introductory paragraph of subsec. (a) has not been changed to give effect to the repeal.

1991 Unconstitutionality.  Act 147 of 1990, which amended the def. of "officer enforcing orders," was declared unconstitutional by the Supreme Court. In re Act 147 of 1990, 528 Pa. 460, 598 A.2d 985 (1991).

Special Provisions in Appendix.  See section 15 of Act 142 of 1976 in the appendix to this title for special provisions relating to minor judiciary education board.



Section 2133 - Organization

§ 2133.  Organization.

The Supreme Court shall appoint a chairman and other officers of the board, who shall hold office at the pleasure of the Supreme Court. The board shall act only with the concurrence of a majority of its members.

(Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)



Section 2134 - Staff

§ 2134.  Staff.

Subject to the approval of the Supreme Court, the Minor Judiciary Education Board shall appoint a director and shall authorize such other staff positions as may be necessary.

(Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)



Section 2135 - Powers and duties

§ 2135.  Powers and duties.

The Minor Judiciary Education Board shall exercise the powers and perform the duties vested in and imposed upon the board by Subchapter B of Chapter 31 (relating to qualifications of certain minor judiciary) and any other powers and duties vested in and imposed upon the board by law.



Section 2141 - Boards of viewers

SUBCHAPTER E

BOARDS OF VIEWERS

Sec.

2141.  Boards of viewers.

2142.  Composition of boards.

2143.  Staff.

2144.  Powers and duties.

Cross References.  Subchapter E is referred to in section 8854 of Title 53 (Municipalities Generally).

§ 2141.  Boards of viewers.

The boards of viewers in each county of this Commonwealth shall consist of three or more persons selected as provided in this subchapter.



Section 2142 - Composition of boards

§ 2142.  Composition of boards.

(a)  General rule.--The court of common pleas of the judicial district embracing the county shall appoint to the board of viewers of the county such a number of persons as shall be necessary for the proper performance of the duties imposed upon the board. At least one-third of the members of the board of viewers shall be members of the bar of this Commonwealth and each member shall be a resident of the county unless the court is unable to complete the membership of the board from residents of the county, in which event the court may appoint residents of adjacent counties. In the City and County of Philadelphia the board of viewers may be appointed from among the Board of Revision of Taxes. Additional qualifications for membership on boards of viewers may be established by general rule or rule of court.

(b)  Terms of office.--The members of boards of viewers shall serve for a term of not less than three nor more than six years, as stated in the appointment, whether such appointment is for an original or partly expired term. All appointments shall be subject to the power of the court of common pleas to remove members of the board without cause and to appoint successors.

(c)  Vacancy.--In case of a vacancy in viewers appointed in any specific matter before final action has been taken by them, the court may fill the vacancy by appointing another member of the board of viewers.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (a) and added subsec. (c).

Appointments and Removals.  Section 16 of Act 142 of 1976 provided that appointments and removals of persons as members of the county board of viewers pursuant to section 2142 shall be made by a majority of the judges of the court of common pleas of the appropriate judicial district.



Section 2143 - Staff

§ 2143.  Staff.

Each board of viewers shall be provided with such staff as may be necessary.



Section 2144 - Powers and duties

§ 2144.  Powers and duties.

Each board of viewers shall exercise the powers and perform the duties vested in and imposed upon such boards by law.



Section 2151 - Pennsylvania Commission on Sentencing (Repealed)

SUBCHAPTER F

PENNSYLVANIA COMMISSION ON SENTENCING

Sec.

2151.  Pennsylvania Commission on Sentencing (Repealed).

2151.1. Definitions.

2151.2. Commission.

2152.  Composition of commission.

2153.  Powers and duties.

2154.  Adoption of guidelines for sentencing.

2154.1. Adoption of guidelines for county intermediate punishment.

2154.2. Adoption of guidelines for State intermediate punishment.

2154.3. Adoption of guidelines for fines.

2154.4. Adoption of guidelines for resentencing.

2154.5. Adoption of guidelines for parole.

2154.6. Adoption of recommitment ranges following revocation of parole by board.

2154.7. Adoption of risk assessment instrument.

2155.  Publication of guidelines for sentencing, resentencing and parole, risk assessment instrument and recommitment ranges following revocation.

2156.  Severability of subchapter.

Enactment.  Subchapter F was added October 5, 1980, P.L.693, No.142, effective in 60 days.

§ 2151.  Pennsylvania Commission on Sentencing (Repealed).

2004 Repeal.  Section 2151 was repealed November 19, 2004, P.L.855, No.112, effective in 180 days.



Section 2151.1 - Definitions

§ 2151.1.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Pennsylvania Board of Probation and Parole.

"Commission."  The Pennsylvania Commission on Sentencing established in section 2151.2 (relating to commission).

"Department."  The Department of Corrections of the Commonwealth.

(Nov. 19, 2004, P.L.855, No.112, eff. 180 days; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days)

2008 Amendment.  Act 81 added the defs. of "board" and "department."

2004 Amendment.  Act 112 added section 2151.1.



Section 2151.2 - Commission

§ 2151.2.  Commission.

(a)  General rule.--The commission shall be established as an agency of the General Assembly and shall consist of 11 persons selected as provided in this subchapter.

(b)  Seal.--The commission shall have a seal engraved with its name and such other inscription as may be specified by regulation of the commission.

(Nov. 19, 2004, P.L.855, No.112, eff. 180 days)

2004 Amendment.  Act 112 added section 2151.2.

Cross References.  Section 2151.2 is referred to in section 2151.1 of this title.



Section 2152 - Composition of commission

§ 2152.  Composition of commission.

(a)  General rule.--The Pennsylvania Commission on Sentencing shall consist of:

(1)  Two members of the House of Representatives selected by the Speaker of the House of Representatives, no more than one of whom shall be of the same political party.

(2)  Two members of the Senate of Pennsylvania selected by the President pro tempore of the Senate, no more than one of whom shall be of the same political party.

(3)  Four judges of courts of record selected by the Chief Justice of Pennsylvania.

(4)  Three persons appointed by the Governor, who shall be, respectively:

(i)  A district attorney.

(ii)  A defense attorney.

(iii)  Either a professor of law or a criminologist.

(a.1)  Ex officio members.--The Secretary of Corrections, the victim advocate appointed under section 301 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act, and the chairman of the board, during their tenure in their respective positions, shall serve as ex officio nonvoting members of the commission.

(b)  Terms of office.--The members of the commission shall serve for terms of two years and until a successor has been selected and qualified. A vacancy on the commission shall be filled for the balance of the term.

(c)  Chairman and executive director.--The commission shall select a chairman from its members and an executive director. The chairman shall:

(1)  Preside at meetings of the commission.

(2)  Direct the preparation of requests for appropriations for the commission and the use of funds made available to the commission.

(d)  Meetings and quorum.--

(1)  The commission shall meet at least four times a year and not less than semiannually to establish its general policies and rules.

(2)  The commission shall be deemed an "agency" within the meaning of and shall be subject to the provisions of the act of July 19, 1974 (P.L.486, No.175), referred to as the Public Agency Open Meeting Law.

(3)  Seven commissioners shall constitute a quorum for the purpose of adopting proposed initial and initial and subsequent guidelines. A majority of commissioners shall constitute a quorum for all other purposes.

(4)  Minutes of meetings shall be kept by the executive director and filed at the executive office of the commission.

(e)  Records of action.--Except as otherwise provided by statute, the commission shall maintain and make available for public inspection a record of the final vote of each member on any action taken by it.

(f)  Expenses.--Each commissioner shall be entitled to reimbursement for his accountable expenses incurred while engaged in the business of the commission.

(July 10, 1980, P.L.513, No.106, eff. imd.; Apr. 30, 1986, P.L.135, No.41, eff. May 1, 1986; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days)

2008 Amendment.  Act 81 added subsec. (a.1).

1986 Amendment.  Act 41 amended subsec. (d).

References in Text.  The act of July 19, 1974 (P.L.486, No.175), referred to as the Public Agency Open Meeting Law, referred to in subsec. (d)(2), was repealed by the act of July 3, 1986 (P.L.388, No.84), known as the Sunshine Act. The Sunshine Act was repealed by the act of October 15, 1998 (P.L.729, No.93). The subject matter is now contained in Chapter 7 of Title 65 (Public Officers).



Section 2153 - Powers and duties

§ 2153.  Powers and duties.

(a)  General rule.--The commission, pursuant to rules and regulations, shall have the power to:

(1)  Establish general policies and promulgate such rules and regulations for the commission as are necessary to carry out the purposes of this subchapter and Chapter 97 (relating to sentencing).

(2)  Utilize, with their consent, the services, equipment, personnel, information and facilities of Federal, State, local and private agencies and instrumentalities with or without reimbursement therefor.

(3)  Enter into and perform such contracts, leases, cooperative agreements and other transactions as may be necessary in the conduct of the functions of the commission, with any public agency or with any person, firm, association, corporation, educational institution or nonprofit organization.

(4)  Request such information, data and reports from any officer or agency of the Commonwealth government as the commission may from time to time require and as may be produced consistent with other law.

(5)  Arrange with the head of any government unit for the performance by the government unit of any function of the commission, with or without reimbursement.

(6)  Issue invitations requesting the attendance and testimony of witnesses and the production of any evidence that relates directly to a matter with respect to which the commission or any member thereof is empowered to make a determination under this subchapter.

(7)  Establish a research and development program within the commission for the purpose of:

(i)  Serving as a clearinghouse and information center for the collection, preparation and dissemination of information on Commonwealth sentencing, resentencing and parole practices.

(ii)  Assisting and serving in a consulting capacity to the board, State courts, departments and agencies in the development, maintenance and coordination of sound sentencing, resentencing and parole practices.

(8)  Collect systematically the data obtained from studies, research and the empirical experience of public and private agencies concerning the sentencing processes.

(9)  Publish data concerning the sentencing and parole processes.

(10)  Collect systematically and disseminate information concerning parole dispositions and sentences actually imposed, including initial sentences and any subsequent modification of sentences or resentences following revocation or remand, and parole and reparole decisions by the board and any other paroling authority.

(11)  Collect systematically and disseminate information regarding effectiveness of parole dispositions and sentences imposed.

(12)  Make recommendations to the General Assembly concerning modification or enactment of sentencing, parole and correctional statutes which the commission finds to be necessary and advisable to carry out an effective, humane and rational sentencing, resentencing and parole policy.

(13)  Establish a plan and timetable to collect and disseminate information relating to incapacitation, recidivism, deterrence and overall effectiveness of sentences and parole dispositions imposed.

(14)  Establish a program to systematically monitor compliance with the guidelines, with the risk assessment instrument, with recommitment ranges and with mandatory sentencing laws to document eligibility for and releases pursuant to a county reentry plan, to document eligibility for and imposition of recidivism risk reduction incentive minimum sentences and to document all parole and reparole decisions by the board and any other paroling authority by:

(i)  Promulgating forms which document the application of sentencing, resentencing and parole guidelines, mandatory sentencing laws, risk assessment instrument, releases pursuant to a county reentry plan, recommitment ranges and recidivism risk reduction incentive minimum sentences and collecting information on all parole and reparole decisions by the board and any other paroling authority.

(ii)  Requiring the timely completion and electronic submission of such forms to the commission.

(15)  Prior to adoption of changes to guidelines for sentencing, resentencing and parole, risk assessment instrument and recommitment ranges following revocation, use a correctional population simulation model to determine:

(i)  Resources that are required under current guidelines, risk assessment instrument and ranges.

(ii)  Resources that would be required to carry out any proposed changes to the guidelines, risk assessment instrument and ranges.

(b)  Annual reports.--The commission shall report annually to the General Assembly, the Administrative Office of Pennsylvania Courts and the Governor on the activities of the commission.

(c)  Additional powers and duties.--The commission shall have such other powers and duties and shall perform such other functions as may be necessary to carry out the purposes of this subchapter or as may be provided under any other provision of law and may delegate to any commissioner or designated person such powers as may be appropriate other than the power to establish general policies, guidelines, rules and factors under subsection (a)(1).

(Apr. 30, 1986, P.L.135, No.41, eff. May 1, 1986; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 amended subsec. (a)(14) and (15).

2008 Amendment.  Act 81 amended subsec. (a)(7), (9), (10), (11), (12), (13) and (14) and added subsec. (a)(15).

Cross References.  Section 2153 is referred to in sections 2154.6, 9721 of this title; sections 6131, 6134.1, 6137 of Title 61 (Prisons and Parole).



Section 2154 - Adoption of guidelines for sentencing

§ 2154.  Adoption of guidelines for sentencing.

(a)  General rule.--The commission shall adopt guidelines for sentencing within the limits established by law which shall be considered by the sentencing court in determining the appropriate sentence for defendants who plead guilty or nolo contendere to, or who were found guilty of, felonies and misdemeanors. In adopting guidelines, the commission shall recommend confinement that is consistent with the protection of the public, the gravity of the offense as it relates to the impact on the life of the victim and the community and the rehabilitative needs of the offender. The guidelines shall address the following:

(1)  Seriousness of the offense, by specifying the range of sentences applicable to crimes of a given degree of gravity, including incapacitation of serious violent offenders.

(2)  Criminal history, by specifying a range of sentences of increased severity for offenders previously convicted of or adjudicated delinquent for one or more misdemeanor or felony offenses committed prior to the current offense.

(3)  Criminal behavior, by specifying a range of sentences of increased severity for offenders who pose a substantial risk to public safety, including those who possessed or used a deadly weapon during the commission of the current conviction offense.

(4)  Aggravated and mitigated ranges, by specifying variations from the range of sentences applicable on account of aggravating or mitigating circumstances.

(5)  The impact of any amendments to section 9756 (relating to sentence of total confinement).

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Possessed."  On a defendant's person or within the defendant's immediate physical control.

"Previously convicted of or adjudicated delinquent."  Any finding of guilt or adjudication of delinquency, whether or not sentence has been imposed or disposition ordered prior to the commission of the current offense.

(Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; Oct. 27, 2010, P.L.931, No.95, eff. imd.)

Initial Sentencing Guidelines.  Section 218(b) of Act 142 of 1980 provided that the Pennsylvania Commission on Sentencing shall adopt and publish in the Pennsylvania Bulletin pursuant to 42 Pa.C.S. § 2155(a)(2) the initial sentencing guidelines within 18 months of the first meeting of the commission. The provisions of 18 Pa.C.S. § 1386 (redesignated by Act 142 as 42 Pa.C.S. § 9781) shall take effect upon the effective date of such initial sentencing guidelines pursuant to 42 Pa.C.S. § 2155(c). The initial sentencing guidelines, as revised, were adopted January 5, 1982, and became effective July 22, 1982.

Cross References.  Section 2154 is referred to in sections 2154.7, 9711.1, 9720.4, 9721 of this title; section 3702 of Title 18 (Crimes and Offenses); sections 3732, 3732.1 of Title 75 (Vehicles).



Section 2154.1 - Adoption of guidelines for county intermediate punishment

§ 2154.1.  Adoption of guidelines for county intermediate punishment.

The commission shall adopt guidelines to identify offenders who would be eligible and appropriate for participation in county intermediate punishment programs. These guidelines shall be considered by the sentencing court in determining whether to sentence an offender pursuant to section 9763 (relating to sentence of county intermediate punishment). The guidelines shall:

(1)  Use the description of "eligible offender" provided in Chapter 98 (relating to county intermediate punishment).

(2)  Give primary consideration to protection of the public safety.

(Dec. 19, 1990, P.L.1196, No.201, eff. July 1, 1991; Nov. 19, 2004, P.L.855, No.112, eff. 180 days)

Cross References.  Section 2154.1 is referred to in section 9721 of this title.



Section 2154.2 - Adoption of guidelines for State intermediate punishment

§ 2154.2.  Adoption of guidelines for State intermediate punishment.

The commission shall adopt guidelines to identify offenders who would be appropriate for participation in State intermediate punishment programs. These guidelines shall be considered by the attorney for the Commonwealth and the sentencing court in determining whether to commit a defendant for evaluation and whether to sentence an eligible offender pursuant to 61 Pa.C.S. Ch. 41 (relating to State intermediate punishment). The guidelines shall:

(1)  Use the description of "eligible offender" provided in 61 Pa.C.S. Ch. 41.

(2)  Give primary consideration to protection of the public safety.

(Nov. 19, 2004, P.L.855, No.112, eff. 180 days; Oct. 27, 2010, P.L.931, No.95, eff. imd.)

Cross References.  Section 2154.2 is referred to in section 9721 of this title.



Section 2154.3 - Adoption of guidelines for fines

§ 2154.3.  Adoption of guidelines for fines.

The commission shall adopt guidelines for fines or other lawful economic sanctions, within the limits established by law, which shall be considered by the sentencing court in determining the appropriate sentence for defendants who plead guilty or nolo contendere to or who are found guilty of felonies and misdemeanors. The guidelines shall do all of the following:

(1)  Specify the range of fines or other lawful economic sanctions, applicable to crimes of a given degree of gravity.

(2)  Specify a range of fines or other lawful economic sanctions of increased amount for defendants previously convicted or adjudicated delinquent for one or more misdemeanor or felony offenses committed prior to the current offense. For purposes of this paragraph, the term "previously convicted or adjudicated delinquent" shall include any finding of guilt or adjudication of delinquency whether or not sentence has been imposed or disposition ordered prior to the commission of the current offense.

(3)  Prescribe variations from the range of fines applicable on account of aggravating or mitigating circumstances.

(4)  Prescribe community service alternatives which may be imposed in lieu of all or part of the fines where the sentencing court finds the defendant lacks the ability to pay all or part of the fine.

(July 17, 2007, P.L.123, No.37, eff. 120 days)

2007 Amendment.  Act 37 added section 2154.3.

Cross References.  Section 2154.3 is referred to in section 9721 of this title.



Section 2154.4 - Adoption of guidelines for resentencing

§ 2154.4.  Adoption of guidelines for resentencing.

The commission shall adopt guidelines that shall be considered by the court when resentencing an offender following revocation of probation, county intermediate punishment or State intermediate punishment. The guidelines shall take into account:

(1)  Factors considered in adopting the sentencing guidelines.

(2)  The seriousness of the violation.

(3)  The rehabilitative needs of the defendant.

(Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

Cross References.  Section 2154.4 is referred to in section 9721 of this title.



Section 2154.5 - Adoption of guidelines for parole

§ 2154.5.  Adoption of guidelines for parole.

(a)  Adoption.--The commission shall adopt guidelines that shall be considered by the board and any other paroling entity when exercising its power to parole and reparole all persons sentenced by any court in this Commonwealth to imprisonment in any correctional institution. The guidelines shall do all of the following:

(1)  Give primary consideration to the protection of the public and to victim safety.

(2)  Provide for due consideration of victim input.

(3)  Be designed to encourage inmates and parolees to conduct themselves in accordance with conditions and rules of conduct set forth by the department or other prison facilities and the board.

(4)  Be designed to encourage inmates and parolees to participate in programs that have been demonstrated to be effective in reducing recidivism, including appropriate drug and alcohol treatment programs.

(5)  Provide for prioritization of incarceration, rehabilitation and other criminal justice resources for offenders posing the greatest risk to public safety.

(6)  Use validated risk assessment tools, be evidence based and take into account available research relating to the risk of recidivism, minimizing the threat posed to public safety and factors maximizing the success of reentry.

(b)  Discretionary authority.--Notwithstanding any other provision of law, this section shall not remove the discretionary parole authority of the board and any other paroling entity when exercising its power to parole and reparole.

(Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

Cross References.  Section 2154.5 is referred to in section 9721 of this title; sections 6134.1, 6137 of Title 61 (Prisons and Parole).



Section 2154.6 - Adoption of recommitment ranges following revocation of parole by board

§ 2154.6.  Adoption of recommitment ranges following revocation of parole by board.

(a)  Recommitment ranges.--The commission shall adopt recommitment ranges that shall be considered by the board when exercising its power to reparole, commit and recommit for violations of parole any person sentenced by a court in this Commonwealth to imprisonment in any correctional institution. The recommitment ranges shall take into account the seriousness of the initial conviction offense, the level of seriousness of the violation and the rehabilitative needs of the defendant. At the end of the recommittal period, the parole violator shall be reviewed for parole or, without further review, shall be reparoled.

(b)  Deviation.--In every case in which the board deviates from the recommitment ranges, the board shall provide a contemporaneous written statement of the reasons for the deviation from the recommitment ranges to the commission as established under section 2153(a)(14) (relating to powers and duties).

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Recommitment range."  A range of time within which a parole violator may be recommitted to serve an additional part of the term the parole violator would have been compelled to serve had the parole violator not been paroled.

(Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

Cross References.  Section 2154.6 is referred to in section 6137 of Title 61 (Prisons and Parole).



Section 2154.7 - Adoption of risk assessment instrument

§ 2154.7.  Adoption of risk assessment instrument.

(a)  General rule.--The commission shall adopt a sentence risk assessment instrument for the sentencing court to use to help determine the appropriate sentence within the limits established by law for defendants who plead guilty or nolo contendere to or who were found guilty of felonies and misdemeanors. The risk assessment instrument may be used as an aide in evaluating the relative risk that an offender will reoffend and be a threat to public safety.

(b)  Sentencing guidelines.--The risk assessment instrument may be incorporated into the sentencing guidelines under section 2154 (relating to adoption of guidelines for sentencing).

(c)  Presentence investigation report.--Subject to the provisions of the Pennsylvania Rules of Criminal Procedure, the sentencing court may use the risk assessment instrument to determine whether a more thorough assessment is necessary and to order a presentence investigation report.

(d)  Alternative sentencing.--Subject to the eligibility requirements of each program, the risk assessment instrument may be an aide to help determine appropriate candidates for alternative sentencing, including the recidivism risk reduction incentive, State and county intermediate punishment programs and State motivational boot camps.

(e)  Definition.--As used in this section, the term "risk assessment instrument" means an empirically based worksheet which uses factors that are relevant in predicting recidivism.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added section 2154.7.



Section 2155 - Publication of guidelines for sentencing, resentencing and parole, risk assessment instrument and recommitment ranges following revocation

§ 2155.  Publication of guidelines for sentencing, resentencing and parole, risk assessment instrument and recommitment ranges following revocation.

(a)  General rule.--The commission shall:

(1)  Prior to adoption, publish in the Pennsylvania Bulletin all proposed sentencing guidelines, resentencing guidelines following revocation of probation, county intermediate punishment and State intermediate punishment, parole guidelines, risk assessment instrument and recommitment ranges following revocation by the board of paroles granted, and hold public hearings not earlier than 30 days and not later than 60 days thereafter to afford an opportunity for the following persons and organizations to testify:

(i)  Pennsylvania District Attorneys Association.

(ii)  Chiefs of Police Associations.

(iii)  Fraternal Order of Police.

(iv)  Public Defenders Organization.

(v)  Law school faculty members.

(vi)  State Board of Probation and Parole.

(vii)  Department of Corrections.

(viii)  Pennsylvania Bar Association.

(ix)  Pennsylvania Wardens Association.

(x)  Pennsylvania Association on Probation, Parole and Corrections.

(xi)  Pennsylvania Conference of State Trial Judges.

(xii)  Any other interested person or organization.

(2)  Publish in the Pennsylvania Bulletin sentencing guidelines, resentencing guidelines following revocation of probation, county intermediate punishment and State intermediate punishment, parole guidelines, risk assessment instrument and recommitment ranges following revocation by the board of paroles granted as adopted by the commission.

(b)  Rejection by General Assembly.--Subject to gubernatorial review pursuant to section 9 of Article III of the Constitution of Pennsylvania, the General Assembly may by concurrent resolution reject in their entirety any guidelines, risk assessment instrument or recommitment ranges adopted by the commission within 90 days of their publication in the Pennsylvania Bulletin pursuant to subsection (a)(2).

(c)  Effective date.--

(1)  Sentencing guidelines, resentencing guidelines following revocation of probation, county intermediate punishment and State intermediate punishment, parole guidelines, risk assessment instrument and recommitment ranges following revocation by the board of paroles granted, adopted by the commission shall become effective 90 days after publication in the Pennsylvania Bulletin pursuant to subsection (a)(2) unless disapproved pursuant to subsection (b) and shall apply to sentences and resentences and parole decisions made after the effective date of the guidelines.

(2)  If not disapproved, the commission shall conduct training and orientation for trial court judges and board members prior to the effective date of the guidelines, risk assessment instrument and recommitment ranges.

(July 10, 1980, P.L.513, No.106, eff. imd.; Mar. 22, 1988, P.L.240, No.26, eff. imd.; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; July 5, 2012, P.L.1050, No.122, eff. 60 days)

1988 Amendment.  See section 2 of Act 26 in the appendix to this title for special provisions relating to legislative review of sentencing guidelines.

Cross References.  Section 2155 is referred to in section 9721 of this title.



Section 2156 - Severability of subchapter

§ 2156.  Severability of subchapter.

The provisions of this subchapter are severable. If any provision of this subchapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this subchapter which can be given effect without the invalid provision or application.

(Apr. 30, 1986, P.L.135, No.41, eff. May 1, 1986)

1986 Amendment.  Act 41 added section 2156.






Chapter 23 - Personnel of the System

Section 2301 - Appointment of personnel

CHAPTER 23

PERSONNEL OF THE SYSTEM

Subchapter

A.  General Provisions

B.  through I. (Reserved)

J.  Transferred County-Level Court Administrator Leave and Benefits

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2301.  Appointment of personnel.

2302.  Maintenance of adequate county staff.

Enactment.  Chapter 23 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Subchapter Heading.  The heading of Subchapter A was added June 22, 1999, P.L.75, No.12, effective immediately.

§ 2301.  Appointment of personnel.

(a)  General rule.--Subject to any inconsistent general rules or statutory provisions each:

(1)  Judge and magisterial district judge may appoint and fix the duties of necessary personal staff.

(2)  Court may appoint and fix the compensation and duties of necessary administrative staff and fix the compensation of personal staff.

(3)  Other agency or unit of the unified judicial system may appoint and fix the compensation and duties of necessary central staff and personal staff.

(b)  Oath of office.--Each member of a judicial board or commission and each other person who is appointed to an office shall, before entering upon the duties of his office, take and subscribe the oath or affirmation specified in section 3151 (relating to oath of office).

(c)  County staff unaffected.--The provisions of subsection (a) are intended solely to codify and consolidate former statutory provisions on the same subject and nothing in such subsection shall be construed to limit, modify or deny the existing powers or prerogatives of county staff or other officers, other than judges, elected by the electorate of a county, to appoint and to fix the reasonable compensation of such classes of personnel as such county officers have heretofore been authorized to do by law.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a)(1). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Special Provisions in Appendix.  See sections 12, 17 and 18 of Act 142 of 1976 in the appendix to this title for special provisions relating to Allegheny County appointments, landlord and tenant officers and writ servers and traffic court writ servers.

Cross References.  Section 2301 is referred to in section 325 of this title.



Section 2302 - Maintenance of adequate county staff

§ 2302.  Maintenance of adequate county staff.

Whenever necessary, it shall be the duty of county officers to appoint or detail such county staff as shall enable the judges of the courts embracing the county to properly transact the business before their respective courts.



Section 2391 - Short title of subchapter

SUBCHAPTERS B THROUGH I

(Reserved)

Enactment.  Subchapters B through I (Reserved) were added June 22, 1999, P.L.75, No.12, effective immediately.

SUBCHAPTER J

TRANSFERRED COUNTY-LEVEL COURT ADMINISTRATOR

LEAVE AND BENEFITS

Sec.

2391.  Short title of subchapter.

2392.  Definitions.

2393.  Holidays.

2394.  Sick leave and annual leave.

2395.  Other leave.

2396.  Leave following transfer.

2397.  County payments for certain leave.

Enactment.  Subchapter J was added June 22, 1999, P.L.75, No.12, effective immediately.

Special Provisions in Appendix.  See section 28 of Act 12 of 1999 in the appendix to this title for special provisions relating to nonseverability or invalidation.

§ 2391.  Short title of subchapter.

This subchapter shall be known and may be cited as the Unified Judicial System Transferred County-Level Administrator Leave Benefit Act.



Section 2392 - Definitions

§ 2392.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Date of transfer."  The date established pursuant to section 1905 (relating to county-level court administrators) for transfer of designated administrators from employment by their employing county to employment by the State government of the Commonwealth through the Administrative Office of Pennsylvania Courts.

"Employing county."  The county by which a designated administrator is employed on the day immediately preceding the designated administrator's date of transfer.

"Fund."  The Unified Judicial System Transferred County-Level Administrator Leave Fund established under section 2397 (relating to county payments for certain leave).

"State judicial personnel policies."  Those personnel policies and procedures established and amended by or through a process created by the Pennsylvania Supreme Court and applicable to personnel of the unified judicial system.

"Transferred administrator."  Personnel designated under section 1905 (relating to county-level court administrators).

"Unified judicial system."  The various courts and offices enumerated in Article V of the Constitution of Pennsylvania.



Section 2393 - Holidays

§ 2393.  Holidays.

On and after the date of transfer to the State judicial personnel system, transferred administrators shall be eligible for those paid holidays specified in State judicial personnel policies.



Section 2394 - Sick leave and annual leave

§ 2394.  Sick leave and annual leave.

(a)  Accrued sick leave and annual leave to be transferred.--Subject to the provisions of subsection (b), sick leave and annual leave accrued by a transferred administrator prior to the date of transfer shall be transferred based upon the accrued sick leave and annual leave balances credited to the transferred administrator by the employing county as of the day immediately preceding the transferred administrator's date of transfer.

(b)  Accrued sick leave and annual leave to be credited.--Credit for the sick leave and annual leave transferred under subsection (a) shall not exceed the maximum amount permitted for sick leave and annual leave carryover leave allowances from calendar year to calendar year by State judicial personnel policies in effect on the date of transfer. Accrued sick leave or annual leave transferred under this section shall be used by the transferred administrator only as a credit toward sick leave or annual leave, as the case may be, to be taken in the future. The sick leave or annual leave credited under this subsection shall not, at the time of transfer, be reimbursed to the transferred administrator in the form of a lump sum payout or other leave payout or in any other form which may be permitted by the personnel policies of the employing county in effect on the day immediately preceding the date of transfer. In the event a transferred administrator has accrued leave that is eligible for transfer and that under the employing county's personnel policies in effect on the day immediately preceding the date of transfer could be used by the transferred administrator as either sick leave or annual leave, such leave shall be credited to the transferred administrator with one-half of the leave designated as sick leave and one-half of the leave designated as annual leave.

(c)  Excess leave.--Credit for accrued sick leave or annual leave which exceeds the maximum allowed by subsection (b) shall be subject to leave policies in effect in the employing county on the day immediately preceding the date of transfer. Any lump sum payments or other sick leave payments or annual leave payments made pursuant to this subsection are and shall remain the financial responsibility of the employing county.

Cross References.  Section 2394 is referred to in sections 2395, 2396, 2397 of this title.



Section 2395 - Other leave

§ 2395.  Other leave.

With the exception of leave specified in section 2394 (relating to sick leave and annual leave), a transferred administrator may receive a lump sum payment or other payment for other accrued leave as permitted by the personnel policies of the employing county in effect on the day immediately preceding the date of transfer. Any lump sum payment or other leave payments made pursuant to this section are and shall remain the financial responsibility of the employing county. For purposes of this section, the term "other accrued leave" shall not include accrued sick leave and accrued annual leave and shall include accrued disability leave, accrued personal leave, accrued compensatory leave and other types of accrued leave encompassed within the employing county's personnel policies on the day immediately preceding the date of transfer.



Section 2396 - Leave following transfer

§ 2396.  Leave following transfer.

(a)  Leave accrual following date of transfer.--On and after the date of transfer, leave shall be accrued by transferred administrators as provided by State judicial personnel policies. For purposes of determining the accrual rate for annual leave, the term "service" shall mean State and county service which is creditable for retirement purposes, excluding any nonstate or noncounty service which may be creditable for State or county retirement purposes.

(b)  Leave carryover following date of transfer.--On and after the date of transfer, a transferred administrator shall be permitted to carry accrued leave from calendar year to calendar year as provided by State judicial personnel policies.

(c)  Leave eligible for payment.--If a transferred administrator terminates active service with the unified judicial system, such transferred administrator shall be paid for sick leave and annual leave transferred and credited under section 2394 (relating to sick leave and annual leave) and for sick, annual and other leave accrued on and after the date of transfer as permitted by State judicial personnel policies in effect on the transferred administrator's date of termination.

Cross References.  Section 2396 is referred to in section 2397 of this title.



Section 2397 - County payments for certain leave

§ 2397.  County payments for certain leave.

(a)  County payments.--Each employing county shall provide payment to the Commonwealth for the accrued sick leave and annual leave transferred and credited pursuant to section 2394 (relating to sick leave and annual leave). Within 30 days of the date specified in section 1905(a) (relating to county-level court administrators), each employing county shall provide, in writing, to the Administrative Office of Pennsylvania Courts, all leave information requested by the Court Administrator of Pennsylvania for those individuals designated in section 1905(a). The payment to be made by each employing county shall be determined based upon an actuarial evaluation performed by an actuary appointed by the Court Administrator of Pennsylvania from a list of three actuaries to be submitted by the Secretary of the Budget within 30 days of the effective date of this subchapter. The actuarial evaluation shall be based upon assumptions determined by the actuary to be appropriate under the circumstances to arrive at a fair and reasonable determination of an actuarially equivalent value of the accrued sick leave and annual leave transferred and credited under section 2394. The actuary shall submit the actuarial evaluation to the Administrative Office of Pennsylvania Courts within 60 days of the receipt of all information necessary to prepare such evaluation. If any employing county fails to provide the information required by this section, the county shall be subject to a penalty of $100 per day for each transferred employee until the required information is provided. Such penalties shall be paid into the fund.

(b)  Notice of payment due and payment method.--Following receipt of the actuarial evaluation required by subsection (a), the Administrative Office of Pennsylvania Courts shall notify in writing each employing county of the actuarial value attributable to that county for accrued sick leave and annual leave transferred and credited under section 2394. Each employing county shall be obligated to the Commonwealth for payment of the actuarial value of the accrued sick leave and annual leave transferred and credited under section 2394. Payment shall be made to the Commonwealth by each employing county within 90 days of the date of the written notice from the Administrative Office of Pennsylvania Courts to the employing county, which date is referred to for purposes of this section as the payment due date. Any payment not received from an employing county by the payment due date shall be subject to the imposition of interest from the day following the payment due date at the rate determined by the Secretary of Revenue for interest payments on overdue taxes or the refund of taxes as provided in sections 806 and 806.1 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, and any subsequent amendments to those sections, plus 2% until paid in full.

(c)  Recoupment of employing county arrearages.--If an employing county fails to submit a payment by the payment due date established under subsection (b), the Administrative Office of Pennsylvania Courts shall withhold and withdraw such payment, plus applicable interest, if any, from moneys next due to be paid to the employing county in the form of grants, subsidies or other payments to counties which are made by the Administrative Office of Pennsylvania Courts. Any moneys withheld or withdrawn under this subsection or received under subsection (b) shall be transferred to and deposited in the fund created under subsection (d) and credited to the employing county's financial obligation under this subchapter.

(d)  Establishment of fund.--There is hereby created a special nonlapsing fund in the State Treasury to be known as the Unified Judicial System Transferred County-Level Administrator Leave Fund. All moneys received from employing counties under this section and all investment income earned on those moneys shall be deposited in the fund. All moneys placed in the fund and the investment income it accrues are hereby appropriated on a continuing basis to the Administrative Office of Pennsylvania Courts, upon requisition by the Court Administrator of Pennsylvania, to be applied solely to the cost of leave payments made under section 2396(c) (relating to leave following transfer). The requisition authority granted with regard to the fund is in addition to the requisition authority contained in section 1501 of The Fiscal Code.

(e)  Fund deficiency.--If money in the fund is not adequate to provide for full payment of the counties' share of leave payments, the amount necessary to fully fund the counties' share of leave payments shall become an obligation of the unified judicial system.

(f)  Fund surplus.--When all leave payments for transferred administrators required to be made under this subchapter have been made, any surplus remaining in the fund shall be transferred to and is hereby appropriated to the General Fund.

Cross References.  Section 2397 is referred to in section 2392 of this title.






Chapter 25 - Representation of Litigants

Section 2501 - Appearance in person or by counsel

CHAPTER 25

REPRESENTATION OF LITIGANTS

Subchapter

A.  General Provisions

B.  Attorneys and Counsellors

Enactment.  Chapter 25 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2501.  Appearance in person or by counsel.

2502.  Certain persons not to appear as counsel.

2503.  Right of participants to receive counsel fees.

2504.  Letters of attorney.

§ 2501.  Appearance in person or by counsel.

(a)  Civil matters.--In all civil matters before any tribunal every litigant shall have a right to be heard, by himself and his counsel, or by either of them.

(b)  Criminal matters.--In all criminal prosecutions the accused has a right to be heard by himself and his counsel.



Section 2502 - Certain persons not to appear as counsel

§ 2502.  Certain persons not to appear as counsel.

(a)  General rule.--Except as otherwise prescribed by general rule, an attorney at law who is an employee of a court shall not appear as counsel in such court. An attorney at law shall not appear in any court or in any matter in violation of any general rule relating to the practice of law or the conduct of courts, magisterial district judges and officers serving process or enforcing orders of courts.

(b)  Law clerks.--Except as otherwise prescribed by general rules, a law clerk serving on the personal staff of a judge of a court of common pleas may appear in such court as an attorney at law before other judges of such court notwithstanding the provisions of subsection (a).

(Apr. 6, 1980, P.L.100, No.38, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 2503 - Right of participants to receive counsel fees

§ 2503.  Right of participants to receive counsel fees.

The following participants shall be entitled to a reasonable counsel fee as part of the taxable costs of the matter:

(1)  The holder of bonds of a private corporation who successfully recovers due and unpaid interest, the liability for the payment of which was denied by the corporation.

(2)  A garnishee who enters an appearance in a matter which is discontinued prior to answer filed.

(3)  A garnishee who is found to have in his possession or control no indebtedness due to or other property of the debtor except such, if any, as has been admitted by answer filed.

(4)  A possessor of property claimed by two or more other persons, if the possessor interpleads the rival claimants, disclaims all interest in the property and disposes of the property as the court may direct.

(5)  The prevailing party in an interpleader proceeding in connection with execution upon a judgment.

(6)  Any participant who is awarded counsel fees as a sanction against another participant for violation of any general rule which expressly prescribes the award of counsel fees as a sanction for dilatory, obdurate or vexatious conduct during the pendency of any matter.

(7)  Any participant who is awarded counsel fees as a sanction against another participant for dilatory, obdurate or vexatious conduct during the pendency of a matter.

(8)  Any participant who is awarded counsel fees out of a fund within the jurisdiction of the court pursuant to any general rule relating to an award of counsel fees from a fund within the jurisdiction of the court.

(9)  Any participant who is awarded counsel fees because the conduct of another party in commencing the matter or otherwise was arbitrary, vexatious or in bad faith.

(10)  Any other participant in such circumstances as may be specified by statute heretofore or hereafter enacted.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 3159(b)(6), adopted April 20, 1998, provided that section 2503(2) and (3) shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Cross References.  Section 2503 is referred to in section 1726 of this title; sections 1512, 1554, 5512 of Title 15 (Corporations and Unincorporated Associations).



Section 2504 - Letters of attorney

§ 2504.  Letters of attorney.

(a)  General rule.--All letters of attorney authorizing acts relating to instruments or judgments may, if duly acknowledged, be filed in the office of the clerk of the court of common pleas of any county. Such filing shall be deemed a recording for the purposes of section 6106 (relating to certified exemplifications of records).

(b)  Duration.--A letter of attorney shall remain in effect until a written revocation by the grantor thereof is filed in such office, but this subsection shall not prevent the prior termination by operation of law of the agency evidenced thereby.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 2504.



Section 2521 - Office of attorney at law

SUBCHAPTER B

ATTORNEYS AND COUNSELLORS

Sec.

2521.  Office of attorney at law.

2522.  Oath of office.

2523.  Persons specially admitted by local rules.

2524.  Penalty for unauthorized practice of law.

2525.  Unauthorized solicitation prohibited.

§ 2521.  Office of attorney at law.

Persons admitted to the bar of the courts of this Commonwealth and to practice law pursuant to general rules shall thereby hold the office of attorney at law.



Section 2522 - Oath of office

§ 2522.  Oath of office.

Before entering upon the duties of his office, each attorney at law shall take and subscribe the following oath or affirmation before a person authorized to administer oaths:

"I do solemnly swear (or affirm) that I will support, obey and defend the Constitution of the United States and the Constitution of this Commonwealth and that I will discharge the duties of my office with fidelity, as well to the court as to the client, that I will use no falsehood, nor delay the cause of any person for lucre or malice."

Any person refusing to take the oath or affirmation shall forfeit his office.



Section 2523 - Persons specially admitted by local rules

§ 2523.  Persons specially admitted by local rules.

Any person specially admitted to practice law on or before April 23, 1968 may continue to practice in the court of common pleas or in that division of the court of common pleas and the Philadelphia Municipal Court which substantially includes the practice for which such person was previously specially admitted.



Section 2524 - Penalty for unauthorized practice of law

§ 2524.  Penalty for unauthorized practice of law.

(a)  General rule.--Except as provided in subsection (b), any person, including, but not limited to, a paralegal or legal assistant, who within this Commonwealth shall practice law, or who shall hold himself out to the public as being entitled to practice law, or use or advertise the title of lawyer, attorney at law, attorney and counselor at law, counselor, or the equivalent in any language, in such a manner as to convey the impression that he is a practitioner of the law of any jurisdiction, without being an attorney at law or a corporation complying with 15 Pa.C.S. Ch. 29 (relating to professional corporations), commits a misdemeanor of the third degree upon a first violation. A second or subsequent violation of this subsection constitutes a misdemeanor of the first degree.

(b)  Practice by associations.--

(1)  An association does not violate subsection (a) if it provides legal services only through officers, employees or agents who are duly admitted to practice law. The association may employ persons not admitted to practice law, but those persons shall not render any legal services rendered or to be rendered by the association.

(2)  This subsection shall not be interpreted to preclude the use of clerks, secretaries, administrators, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by law, custom and practice to be rendering legal services nor to preclude the use of any other person who performs all his employment under the direct supervision and control of a person duly admitted to practice law. A person shall not, under the guise of employment, render legal services unless duly admitted to practice law.

(3)  Notwithstanding any other provision of law, an association may charge for the legal services of its officers, employees and agents, may collect those charges and may compensate those who render the professional services.

(c)  Injunction.--In addition to criminal prosecution, unauthorized practice of law may be enjoined in any county court of common pleas having personal jurisdiction over the defendant. The party obtaining such an injunction may be awarded costs and expenses incurred, including reasonable attorney fees, against the enjoined party. A violation of subsection (a) is also a violation of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; July 11, 1996, P.L.607, No.104, eff. 60 days)

1996 Amendment.  Act 104 amended subsec. (a) and added subsec. (c).



Section 2525 - Unauthorized solicitation prohibited

§ 2525.  Unauthorized solicitation prohibited.

(a)  Offense defined.--Any person not an attorney at law who shall solicit or procure through solicitation a retainer, power of attorney or any agreement, written or oral, authorizing an attorney at law to perform or render legal services, or who shall solicit any person in this Commonwealth to institute any action or proceeding for damages in which the compensation of any attorney at law for instituting or prosecuting such suit, shall directly or indirectly, depend upon the amount of the recovery therein, commits a misdemeanor of the third degree.

(b)  Exception.--Subsection (a) shall not prohibit any bona fide labor organization from giving legal advice to its members in matters arising out of their employment or prohibit any person from engaging in any associational activity which is protected under the Constitution of the United States.






Chapter 27 - Office of the Clerk of the Court of Common Pleas

Section 2701 - Scope and purpose of chapter

CHAPTER 27

OFFICE OF THE CLERK OF THE COURT

OF COMMON PLEAS

Subchapter

A.  General Provisions

B.  Prothonotaries

C.  Clerks of the Courts

D.  Clerks of Orphans' Court Divisions

Enactment.  Chapter 27 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 27 is referred to in section 102 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2701.  Scope and purpose of chapter.

2702.  Place of filing of documents.

2703.  Notice of transfer of functions and duties.

2704.  Responsibility for entry, maintenance and certification of data and certification of amicable judgments.

2705.  Responsibility for reports to executive agencies.

§ 2701.  Scope and purpose of chapter.

(a)  Purpose.--The purpose of this chapter is to facilitate the prompt, fair and efficient administration of justice by specifying the respective powers and duties of prothonotaries, clerks of the courts and clerks of orphans' court divisions.

(b)  Effect of other provisions of law.--The provisions of this chapter shall be subject to any inconsistent statute, home rule charter or optional plan of government, and to any inconsistent general rule or rule of court heretofore or hereafter adopted pursuant to and subject to the limitations of constitutional authority.



Section 2702 - Place of filing of documents

§ 2702.  Place of filing of documents.

Where jurisdiction of any matter is by law vested in a court of common pleas or in the Philadelphia Municipal Court, all applications for relief or other documents relating to the matter shall be filed in or transferred to the office of the clerk of the court of common pleas and handled by the appropriate office specified by or pursuant to this chapter.



Section 2703 - Notice of transfer of functions and duties

§ 2703.  Notice of transfer of functions and duties.

Whenever pursuant to section 2756(b)(2) (relating to exceptions) a clerk of the courts files a waiver of any functions and duties ordinarily incident to his office, the order of court appointing another officer or other person to perform such functions and duties entered pursuant to this chapter shall not be valid for any purpose until filed in the Administrative Office. The Administrative Office shall cause all such orders to be published in the Pennsylvania Code.



Section 2704 - Responsibility for entry, maintenance and certification of data and certification of amicable judgments

§ 2704.  Responsibility for entry, maintenance and certification of data and certification of amicable judgments.

The prothonotary, clerk of the courts and clerk of the orphans' court division shall:

(1)  Be responsible for the accurate and timely creation, maintenance and certification of the record of matters pending before or determined by the courts of common pleas and the Philadelphia Municipal Court, including data and reports relating thereto.

(2)  Within 30 days after the entry of any money judgment, other than upon a verdict or after decision by a court, deliver to the authorities who assess for county tax purposes in the county where the judgment was entered a written report of the docket number where the judgment was entered, the date the judgment was entered, the amount of the judgment, the names of all parties to the proceeding in which the judgment was entered, the addresses of the persons in favor of whom the judgment was entered and the names and addresses of all assignees of the judgment. Failure to perform the duties imposed by this paragraph shall not impair the validity of any judgment or the lien thereof.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 2705 - Responsibility for reports to executive agencies

§ 2705.  Responsibility for reports to executive agencies.

(a)  Community Affairs.--The office of clerk of the court of common pleas shall certify to the Department of Community Affairs a copy of any order of court incorporating, merging, dissolving, annexing any territory from or to, confirming the adoption, amendment or repeal of any home rule charter or optional plan of government, or otherwise affecting the corporate status of any municipality.

(b)  Insurance Department.--The prothonotary and the clerk of the orphans' court division shall make to the Insurance Department such periodic or special reports concerning matters commenced against any person subject to the supervision of the Insurance Department as the department may specify by regulation.

(c)  Department of Justice.--The prothonotary and the clerk of the courts shall make to the Department of Justice such periodic or special reports concerning criminal matters as the department may specify by regulation.

(d)  Department of Labor and Industry.--The clerk of the courts shall notify the Department of Labor and Industry of every conviction under the act of May 18, 1937 (P.L.665, No.176), known as the "Industrial Homework Law," if the department is not a party to the proceedings.

(e)  Department of Transportation.--The office of the clerk of the court of common pleas shall comply with the reporting requirements of Title 75 (relating to vehicles).

(e.1)  Department of Revenue.--The clerk of the courts shall report to the Department of Revenue, for the purposes of an audit of tax returns, the name of any person convicted of selling, distributing, delivering or manufacturing or possessing with intent to sell, distribute, deliver or manufacture any controlled substance or designer drug under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, when the value of the controlled substance or the designer drug, or combination thereof, amounts to $1,000 or more. As used in this subsection, the term "convicted" includes having pleaded guilty or nolo contendere.

(f)  Superseding administrative office procedures and standards.--The manner of making any informational report required by or pursuant to subsections (a) through (e) or by or pursuant to any other similar statute by the office of the clerk of the court of common pleas may be modified by procedures and standards prescribed pursuant to section 4301 (relating to establishment and maintenance of judicial records) with the approval of the Department of Justice.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 22, 1989, P.L.726, No.98, eff. 60 days)

1989 Amendment.  Act 98 added subsec. (e.1).

1978 Amendment.  Act 53 added section 2705.

Transfer of Functions.  Section 301(a)(16) of Act 58 of 1996 provided that all other powers and duties delegated to the Department of Community Affairs not otherwise expressly transferred elsewhere by Act 58 and currently performed by the Department of Community Affairs under section 2705 are transferred to the Department of Community and Economic Development.

References in Text.  The Department of Community Affairs, referred to in subsec. (a), was abolished by Act 58 of 1996 and its functions were transferred to the Department of Community and Economic Development.



Section 2731 - Prothonotary

SUBCHAPTER B

PROTHONOTARIES

Sec.

2731.  Prothonotary.

2732.  Selection of prothonotary.

2733.  Seal.

2734.  Office of the prothonotary.

2735.  Staff.

2736.  Matters or documents filed in the office of the prothonotary.

2737.  Powers and duties of the office of the prothonotary.

2737.1. Incorrect debtor identified.

2738.  Criminal, probate, estates and fiduciary matters.

Cross References.  Subchapter B is referred to in section 102 of this title.

§ 2731.  Prothonotary.

(a)  General rule.--In each county of this Commonwealth there shall be one prothonotary for the court of common pleas, who shall be known as the "Prothonotary of (the respective) County."

(b)  Multicounty judicial districts.--In multicounty judicial districts the prothonotary shall be the prothonotary of the branch of the court of common pleas established for the county.

(c)  Philadelphia.--In the first judicial district there shall be one prothonotary for the Court of Common Pleas of Philadelphia County and the Philadelphia Municipal Court, who shall be known as the "Prothonotary of Philadelphia."



Section 2732 - Selection of prothonotary

§ 2732.  Selection of prothonotary.

(a)  General rule.--The prothonotary of each county shall be selected, and may be removed, in the manner provided by the act of July 28, 1953 (P.L.723, No.230), known as the "Second Class County Code," or the act of August 9, 1955 (P.L.323, No.130), known as "The County Code," as the case may be.

(b)  Philadelphia.--The Prothonotary of Philadelphia shall be appointed by the Court of Common Pleas of Philadelphia County.



Section 2733 - Seal

§ 2733.  Seal.

The prothonotary shall have custody of a counterpart of the seal of the court or courts for which he is the prothonotary.



Section 2734 - Office of the prothonotary

§ 2734.  Office of the prothonotary.

(a)  General rule.--There shall be an office of the prothonotary in each county of this Commonwealth, which shall be supervised by the prothonotary of the county who shall, either personally, by deputy or by other duly authorized employees or agents of the office, exercise the powers, and perform the duties by law vested in and imposed upon the prothonotary or the office of the prothonotary.

(b)  Facilities and services.--The office of the prothonotary shall be provided with all necessary accommodations, goods and services pursuant to section 3722 (relating to general facilities and services furnished by county).



Section 2735 - Staff

§ 2735.  Staff.

(a)  General rule.--The prothonotary may appoint and remove such deputies and other administrative staff of the office of the prothonotary as may be necessary.

(b)  Solicitor.--The prothonotary may appoint and remove a solicitor, who shall be a member of the bar of this Commonwealth. The solicitor shall advise upon all legal matters that may be submitted by the prothonotary to him, and shall conduct any litigation when required to do so by the prothonotary.

(c)  Compensation and duties.--The prothonotary, except as otherwise provided by statute or home rule charter or optional plan of government, may fix the compensation and duties of the staff of the office of the prothonotary. Where the compensation of the staff of the office of the prothonotary is fixed by a county salary board, the prothonotary shall be a member of the salary board for such purpose.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (b).



Section 2736 - Matters or documents filed in the office of the prothonotary

§ 2736.  Matters or documents filed in the office of the prothonotary.

All matters or documents required or authorized to be filed in the office of the clerk of the court of common pleas shall be filed in the office of the prothonotary except:

(1)  Matters or documents specified in section 2756 (relating to matters or documents filed in the office of the clerk of the courts).

(2)  Matters or documents specified in section 2776 (relating to matters or documents filed in the office of the clerk of the orphans' court division).



Section 2737 - Powers and duties of the office of the prothonotary

§ 2737.  Powers and duties of the office of the prothonotary.

The office of the prothonotary shall have the power and duty to:

(1)  Administer oaths and affirmations and take acknowledgments pursuant to section 327 (relating to oaths and acknowledgments), but shall not be compelled to do so in any matters not pertaining to the proper business of the office.

(2)  Affix and attest the seal of the court or courts to all the process thereof and to the certifications and exemplifications of all documents and records pertaining to the office of the prothonotary and the business of the court or courts of which it is the prothonotary.

(3)  Enter all civil judgments, including judgments by confession.

(4)  Enter all satisfactions of civil judgments.

(5)  Exercise the authority of the prothonotary as an officer of the court.

(6)  Exercise such other powers and perform such other duties as may now or hereafter be vested in or imposed upon the office by law, home rule charter, order or rule of court, or ordinance of a county governed by a home rule charter or optional plan of government.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended par. (3).

Cross References.  Section 2737 is referred to in section 2737.1 of this title.



Section 2737.1 - Incorrect debtor identified

§ 2737.1.  Incorrect debtor identified.

(a)  Procedure.--A creditor that files for a judgment by confession under section 2737(3) (relating to powers and duties of the office of the prothonotary) shall comply with the Pennsylvania Rules of Civil Procedure regarding confession of judgment, including any notice provisions. A debtor who has been incorrectly identified and had a confession or judgment entered against him may petition the court for costs and reasonable attorney fees as determined by the court.

(b)  Effect on judgment.--A judgment shall not be stricken or opened because of a creditor's failure to provide a correctly identified debtor with instructions pursuant to this section regarding procedures to follow to strike a judgment or regarding any rights available to an incorrectly identified debtor.

(Dec. 20, 2000, P.L.742, No.105, eff. 60 days; Nov. 29, 2004, P.L.1364, No.176, eff. imd.)

2004 Amendment.  Section 3 of Act 176 provided that the addition of subsec. (b) is intended to clarify and confirm the original intent of the General Assembly in adding section 2737.1 in Act 105 of 2000. Section 3 further provided that to the extent necessary to clarify the meaning and interpretation of section 2737.1, the addition of subsection (b) shall apply retroactively to causes of action which arose on or before the effective date of section 3.



Section 2738 - Criminal, probate, estates and fiduciary matters

§ 2738.  Criminal, probate, estates and fiduciary matters.

(a)  General rule.--The personnel of the office of the prothonotary shall exercise the powers and perform the duties vested in or imposed upon the office of the clerk of the court of common pleas by:

(1)  Subchapter C (relating to clerks of the courts) where no separate clerk of the courts is authorized for the county.

(2)  Subchapter D (relating to clerks of orphans' court divisions) where no separate clerk of the orphans' court division is authorized for the county.

(b)  Criminal matters.--Except as provided in subsection (a)(1), the office of the prothonotary shall not exercise the powers and perform the duties of the office of the clerk of the courts.

(c)  Probate, estates and fiduciary matters.--Except as provided in subsection (a)(2), the office of the prothonotary shall not exercise the powers and perform the duties of the office of the clerk of the orphans' court division.



Section 2751 - Clerk of the courts

SUBCHAPTER C

CLERKS OF THE COURTS

Sec.

2751.  Clerk of the courts.

2752.  Selection of clerk of the courts.

2753.  Seal.

2754.  Office of the clerk of the courts.

2755.  Staff.

2756.  Matters or documents filed in the office of the clerk of the courts.

2757.  Powers and duties of the office of the clerk of the courts.

Cross References.  Subchapter C is referred to in sections 102, 2738 of this title.

§ 2751.  Clerk of the courts.

(a)  General rule.--In each county of this Commonwealth there shall be a clerk of the courts for the court of common pleas who shall be known as the "Clerk of the Courts of (the respective) County."

(b)  Multicounty judicial districts.--In multicounty judicial districts the clerk of the courts shall be the clerk of the courts of the branch of the court of common pleas established for the county.

(c)  Philadelphia.--In the first judicial district there shall be a clerk of the courts for the Court of Common Pleas of Philadelphia County and the Philadelphia Municipal Court, who shall be known as the "Clerk of Quarter Sessions of Philadelphia."



Section 2752 - Selection of clerk of the courts

§ 2752.  Selection of clerk of the courts.

(a)  General rule.--The clerk of the courts of each county shall be selected, and may be removed, in the manner provided by the act of July 28, 1953 (P.L.723, No.230), known as the "Second Class County Code" or the act of August 9, 1955 (P.L.323, No.130), known as "The County Code," as the case may be. The office shall be combined with another county office when so provided by statute.

(b)  Philadelphia.--The Clerk of Quarter Sessions of Philadelphia shall be selected, and may be removed, in the manner provided by statute or home rule charter.



Section 2753 - Seal

§ 2753.  Seal.

The clerk of the courts shall have custody of a counterpart of the seal of the court or courts for which he is the clerk of the courts.



Section 2754 - Office of the clerk of the courts

§ 2754.  Office of the clerk of the courts.

(a)  General rule.--There shall be an office of the clerk of the courts in each county of this Commonwealth, which shall be supervised by the clerk of the courts of the county who shall, either personally, by deputy, or by other duly authorized employees or agents of the office, exercise the powers and perform the duties by law vested in and imposed upon the clerk of the courts or the office of the clerk of the courts.

(b)  Facilities and services.--The office of the clerk of the courts shall be provided with all necessary accommodations, goods and services pursuant to section 3722 (relating to general facilities and services furnished by county).



Section 2755 - Staff

§ 2755.  Staff.

(a)  General rule.--The clerk of the courts may appoint and remove such deputies and other administrative staff of the office of the clerk of the courts as may be necessary.

(b)  Solicitor.--The clerk of the courts may appoint and remove a solicitor, who shall be a member of the bar of this Commonwealth. The solicitor shall advise upon all legal matters that may be submitted by the clerk of the courts to him, and shall conduct any litigation when required to do so by the clerk of the courts.

(c)  Compensation and duties.--The clerk of the courts, except as otherwise provided by statute or home rule charter or optional plan of government, may fix the compensation and duties of the staff of the office of the clerk of the courts. Where the compensation of the staff of the office of the clerk of the courts is fixed by a county salary board, the clerk of the courts shall be a member of the salary board for such purpose.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (b).



Section 2756 - Matters or documents filed in the office of the clerk of the courts

§ 2756.  Matters or documents filed in the office of the clerk of the courts.

(a)  General rule.--All applications for relief or other documents relating to the following matters shall be filed in or transferred to the office of the clerk of the courts:

(1)  Criminal matters including all related motions and filings.

(2)  Road, liquor, municipal and other miscellaneous civil matters formerly within the jurisdiction of the Courts of Oyer and Terminer, General Jail Delivery, and Quarter Sessions of the Peace.

(3)  Other matters to the extent provided by law or the local ordinance or resolution creating or recognizing the cause of action.

(b)  Exceptions.--

(1)  Subsection (a)(2) and (3) shall not be applicable in the fifth judicial district.

(2)  The clerk of the courts of any county may file in the office of the prothonotary of the county and in the Administrative Office a written waiver of all or any part of subsection (a)(2) and (3), whereupon the provisions so waived shall not be applicable in the county.

Cross References.  Section 2756 is referred to in sections 2703, 2736 of this title.



Section 2757 - Powers and duties of the office of the clerk of the courts

§ 2757.  Powers and duties of the office of the clerk of the courts.

The office of the clerk of the courts shall have the power and duty to:

(1)  Administer oaths and affirmations and take acknowledgments pursuant to section 327 (relating to oaths and acknowledgments), but shall not be compelled to do so in any matter not pertaining to the proper business of the office.

(2)  Affix and attest the seal of the court or courts to all the process thereof and to the certifications and exemplifications of all documents and records pertaining to the office of the clerk of the courts and the business of the court or courts of which it is the clerk of the courts.

(3)  Enter all criminal judgments and judgments entered by confession.

(4)  Exercise the authority of the clerk of the courts as an officer of the court.

(5)  Exercise such other powers and perform such other duties as may now or hereafter be vested in or imposed upon the office by law, home rule charter, order or rule of court, or ordinance of a county governed by a home rule charter or optional plan of government.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended par. (3).



Section 2771 - Clerk of the orphans' court division

SUBCHAPTER D

CLERKS OF ORPHANS' COURT DIVISIONS

Sec.

2771.  Clerk of the orphans' court division.

2772.  Selection of clerk of the orphans' court division.

2773.  Seal.

2774.  Office of the clerk of the orphans' court division.

2775.  Staff.

2776.  Matters or documents filed in the office of the clerk of the orphans' court division.

2777.  Powers and duties of the office of the clerk of the orphans' court division.

Cross References.  Subchapter D is referred to in sections 102, 2738 of this title.

§ 2771.  Clerk of the orphans' court division.

(a)  General rule.--In each county of this Commonwealth there shall be one clerk of the orphans' court division, who shall be known as the "Clerk of the Orphans' Court Division of the Court of Common Pleas of (the respective) County."

(b)  Multicounty judicial districts.--In multicounty judicial districts the clerk of the orphans' court division shall be the clerk of the orphans' court division of the branch of the court of common pleas established for the county.



Section 2772 - Selection of clerk of the orphans' court division

§ 2772.  Selection of clerk of the orphans' court division.

(a)  General rule.--The clerk of the orphans' court division of each county shall be selected, and may be removed, in the manner provided by the act of July 28, 1953 (P.L.723, No.230), known as the "Second Class County Code," or the act of August 9, 1955 (P.L.323, No.130), known as "The County Code," as the case may be. The office shall be combined with another county office when so provided by statute.

(b)  Philadelphia.--The Register of Wills of Philadelphia shall serve ex officio as Clerk of the Orphans' Court Division of the Court of Common Pleas of Philadelphia County.



Section 2773 - Seal

§ 2773.  Seal.

The clerk of the orphans' court division shall have custody of a counterpart of the seal of the court for which he is the clerk of the orphans' court division.



Section 2774 - Office of the clerk of the orphans' court division

§ 2774.  Office of the clerk of the orphans' court division.

(a)  General rule.--There shall be an office of the clerk of the orphans' court division in each county of this Commonwealth, which shall be supervised by the clerk of the orphans' court division of the county who shall, either personally, by deputy, or by other duly authorized employees or agents of the office, exercise the powers, and perform the duties by law vested in and imposed upon the clerk of the orphans' court division or the office of the clerk of the orphans' court division.

(b)  Facilities and services.--The office of the clerk of the orphans' court division shall be provided with all necessary accommodations, goods and services pursuant to section 3722 (relating to general facilities and services furnished by county).



Section 2775 - Staff

§ 2775.  Staff.

(a)  General rule.--The clerk of the orphans' court division, with the consent and approval of the court, may appoint and remove such deputies and other administrative staff of the office as may be necessary.

(b)  Solicitor.--The clerk of the orphans' court division, with the consent and approval of the court, may appoint and remove a solicitor, who shall be a member of the bar of this Commonwealth. The solicitor shall advise upon all legal matters that may be submitted by the clerk of the orphans' court division to him, and shall conduct any litigation when required to do so by the clerk of the orphans' court division.

(c)  Compensation and duties.--The clerk of the orphans' court division, except as otherwise provided by statute or home rule charter or optional plan of government, may fix the compensation and duties of the staff of the office of the clerk of the orphans' court division. Where the compensation of the staff of the office of the clerk of the orphans' court division is fixed by a county salary board, the clerk of the orphans' court division shall be a member of the salary board for such purpose.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 2776 - Matters or documents filed in the office of the clerk of the orphans' court division

§ 2776.  Matters or documents filed in the office of the clerk of the orphans' court division.

All matters to be heard or determined in the orphans' court division of a court of common pleas shall be filed in or transferred to the office of the clerk of the orphans' court division.

Cross References.  Section 2776 is referred to in section 2736 of this title.



Section 2777 - Powers and duties of the office of the clerk of the orphans' court division

§ 2777.  Powers and duties of the office of the clerk of the orphans' court division.

The office of the clerk of the orphans' court division shall have the power and duty to:

(1)  Administer oaths and affirmations and take acknowledgments pursuant to section 327 (relating to oaths and acknowledgments), but shall not be compelled to do so in any matter not pertaining to the proper business of the office.

(2)  Affix and attest the seal of the court to all the process thereof and to the certifications and exemplifications of all documents and records pertaining to the office of the clerk of the orphans' court division and the business of the division.

(3)  Enter all orders of the court determined in the division, including judgments by confession.

(4)  Enter all satisfactions of judgments entered in the office.

(5)  Exercise the authority of the clerk of the orphans' court division as an officer of the court.

(6)  Exercise such other powers and perform such other duties as may now or hereafter be vested in or imposed upon the office by law, home rule charter, order or rule of court, or ordinance of a county governed by a home rule charter, or optional plan of government.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended par. (3).






Chapter 29 - Officers Serving Process and Enforcing Orders

Section 2921 - Powers and duties of the sheriff

SUBCHAPTER B

SHERIFFS

Sec.

2921.  Powers and duties of the sheriff.

§ 2921.  Powers and duties of the sheriff.

The sheriff, either personally or by deputy, shall serve process and execute orders directed to him pursuant to law.



Section 2941 - § 2950 (Repealed)

SUBCHAPTER C

CONSTABLES

(Repealed)

2009 Repeal.  Subchapter C (§§ 2941 - 2950) was added June 15, 1994, P.L.265, No.44, and repealed October 9, 2009, P.L.494, No.49, effective in 60 days. The subject matter is now contained in Chapter 71 of Title 44 (Law and Justice).






Chapter 31 - Selection and Retention of Judicial Officers

Section 3101 - Qualifications of judicial officers generally

PART III

SELECTION, RETENTION AND REMOVAL

OF JUDICIAL OFFICERS

Chapter

31.  Selection and Retention of Judicial Officers

33.  Discipline, Removal and Retirement of Judicial Officers

Enactment.  Part III was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

CHAPTER 31

SELECTION, RETENTION AND REMOVAL

OF JUDICIAL OFFICERS

Subchapter

A.  Qualifications Generally

B.  Qualifications of Certain Minor Judiciary

C.  Selection of Judicial Officers

D.  Tenure and Compensation

Enactment.  Chapter 31 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

QUALIFICATIONS GENERALLY

Sec.

3101.  Qualifications of judicial officers generally.

§ 3101.  Qualifications of judicial officers generally.

(a)  General rule.--Judges and magisterial district judges shall be citizens of this Commonwealth. Judges, except judges of the Pittsburgh Magistrates Court and the Traffic Court of Philadelphia, shall be members of the bar of this Commonwealth. Judges of the Supreme, Superior and Commonwealth Courts, for a period of one year preceding their election or appointment and during their continuance in office, shall reside within this Commonwealth. Other judges and magisterial district judges, for a period of one year preceding their election or appointment and during their continuance in office, shall reside within their respective districts, except when temporarily assigned to another district pursuant to law. Judges and magisterial district judges shall be at least 21 years of age.

(b)  Mental health review officers.--Mental health review officers shall be members of the bar of this Commonwealth without restriction as to county of residence and where possible should be familiar with the field of mental health. Judges of the Philadelphia Municipal Court may be appointed mental health review officers.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; May 27, 1994, P.L.250, No.37, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 3101 is referred to in sections 3131, 4121 of this title.



Section 3111 - Definitions

SUBCHAPTER B

QUALIFICATIONS OF CERTAIN MINOR JUDICIARY

Sec.

3111.  Definitions.

3112.  Course of instruction and examination required.

3113.  Content of course of instruction and examination.

3114.  Admission of interested persons.

3115.  Certification of successful completion of course of training.

3116.  Effect of failure to obtain certificate.

3117.  Expenses.

3118.  Continuing education requirement.

3119.  Rules and regulations.

Existing Judges and Justices.  Section 19 of Act 142 of 1976 provided that Subchapter B shall not apply to any judge or district justice in office on the effective date of Act 142 (60 days from April 28, 1978).

Cross References.  Subchapter B is referred to in section 2135 of this title.

§ 3111.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Bail commissioner."  An arraignment court magistrate of the Philadelphia Municipal Court.

"Board."  The board existing under Subchapter D of Chapter 21 (relating to Minor Judiciary Education Board).

"Judge."  A judge of the Traffic Court of Philadelphia.

(Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Act 98 amended the defs. of "bail commissioner" and "judge." Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those available to bail commissioners immediately prior to the effective date of Act 98.



Section 3112 - Course of instruction and examination required

§ 3112.  Course of instruction and examination required.

Magisterial district judges, bail commissioners and judges who are not members of the bar of this Commonwealth shall complete a course of training and instruction in the duties of their respective offices and pass an examination prior to assuming office.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3113 - Content of course of instruction and examination

§ 3113.  Content of course of instruction and examination.

(a)  General rule.--Subject to the approval of the Supreme Court, the board shall prescribe and approve the subject matter and the examination for the course of training and instruction required by this subchapter. The staff authorized by Subchapter D of Chapter 21 (relating to minor judiciary education board) shall, subject to the direction of the board, administer the course of training and instruction and conduct the examination. The staff shall conduct the course of training and examination at such times, at such places and in such manner as the regulations of the board may prescribe. The board shall make the course of training and instruction available at such times so as to insure that any magisterial district judge, arraignment court magistrate or judge elected or appointed may qualify to assume office as soon as possible.

(b)  Content of course.--The course of training and instruction shall not exceed four weeks in duration and shall consist of a minimum of 40 hours of class instruction in civil and criminal law, including evidence and procedure, summary proceedings, motor vehicles and courses in judicial ethics, in the case of all such officials except arraignment court magistrates, in which case the course of training shall consist of a minimum of 30 hours of class instruction in criminal law, search and seizure, arrest and bail practices and procedures, and except judges of the Traffic Court of Philadelphia, in which case the course of training shall consist of a minimum of 20 hours of class instruction in summary proceedings and laws relating to motor vehicles.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 20, 1979, P.L.157, No.52, eff. 60 days; Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those available to bail commissioners immediately prior to the effective date of Act 98.

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3114 - Admission of interested persons

§ 3114.  Admission of interested persons.

In addition to those required by this subchapter to complete the course of training and instruction and successfully pass an examination prior to assuming office, any interested person may apply to the board to be enrolled in the course of training and instruction and take the examination. Any such interested person who successfully completes the course of training and passes the examination, and who subsequently is elected or appointed to the office of magisterial district judge, arraignment court magistrate or judge may secure a certificate from the Administrative Office as provided in section 3115 (relating to certification of successful completion of course of training) without again taking the course of training and instruction and passing the examination required by this subchapter prior to assuming such office.

(Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those available to bail commissioners immediately prior to the effective date of Act 98.

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3115 - Certification of successful completion of course of training

§ 3115.  Certification of successful completion of course of training.

Upon the successful completion of the course of training and instruction and examination, the Administrative Office shall issue to a person elected or appointed as a magisterial district judge, arraignment court magistrate or judge a certificate in the form prescribed by the board, certifying that such person is qualified to perform his duties as required by the Constitution of Pennsylvania. Such certificate shall be filed in the office of the clerk of the court of common pleas of the judicial district embracing the district to be served by the magisterial district judge, arraignment court magistrate or judge.

(Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those available to bail commissioners immediately prior to the effective date of Act 98.

2004 Amendment.  See section 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 3115 is referred to in sections 3114, 3116 of this title.



Section 3116 - Effect of failure to obtain certificate

§ 3116.  Effect of failure to obtain certificate.

In the event that any magisterial district judge or judge fails to file the certificate provided for by section 3115 (relating to certification of successful completion of course of training) in the manner therein provided within nine months after the magisterial district judge's or judge's election or appointment, that office shall become vacant, and such vacancy shall be filled as provided in this chapter.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3117 - Expenses

§ 3117.  Expenses.

The course of training and instruction required by this subchapter shall be provided at the expense of the Commonwealth.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 3118 - Continuing education requirement

§ 3118.  Continuing education requirement.

(a)  Magisterial district judges.--Every magisterial district judge shall complete a continuing education program each year equivalent to not less than 32 hours per year in such courses or programs as are approved by the board. If a magisterial district judge fails to meet these continuing education requirements, such judge shall be subject to suspension by the Supreme Court until such time as evidence of compliance with such requirements is submitted by the board, but in no event longer than six months at which time the failure to meet the continuing education requirements shall be grounds for the Supreme Court, after a hearing, to declare a vacancy in that district.

(b) Arraignment court magistrates.--Every arraignment court magistrate shall complete a continuing education program each year equivalent to not less than 20 hours per year in such courses or programs as are approved by the board.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 20, 1979, P.L.157, No.52, eff. 60 days; Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)

2008 Amendment.  Section 10 of Act 98 provided that nothing in Act 98 shall be construed or deemed to provide arraignment court magistrates with retirement benefits or rights different from those available to bail commissioners immediately prior to the effective date of Act 98.

2004 Amendment.  See section 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3119 - Rules and regulations

§ 3119.  Rules and regulations.

The board shall have the power to promulgate, with the approval of the Supreme Court, such rules and regulations as are necessary to carry out its duties under this subchapter.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)



Section 3131 - Selection of judicial officers for regular terms

SUBCHAPTER C

SELECTION OF JUDICIAL OFFICERS

Sec.

3131.  Selection of judicial officers for regular terms.

3132.  Vacancies in office.

3132.1. Reappointment of magisterial district judge.

3133.  Commonwealth Court judges.

3134.  Community court judges.

3135.  Increase in number of judges.

§ 3131.  Selection of judicial officers for regular terms.

(a)  Judges and magisterial district judges generally.--Except as provided in subsection (d) judges and magisterial district judges shall be elected for a regular term of office at the municipal election next preceding the commencement of their respective regular terms of office by the electors of this Commonwealth or the respective districts in which they are to serve. A candidate for judge or magisterial district judge shall not be placed upon a ballot in any primary or municipal election unless that person will meet the qualifications set forth in section 3101 (relating to qualifications of judicial officers generally) as of the beginning of the term of office for which the candidate runs.

(b)  Retention election after transfer or appointment.--Any of the following may file a declaration for candidacy for retention election with the Secretary of the Commonwealth on or before the first Monday of January of the year preceding the year in which his term of office expires:

(1)  a person elected to the Philadelphia Municipal Court pursuant to this section, or corresponding provisions of prior law, who becomes a judge of the Community Court of Philadelphia County pursuant to section 3321(b)(1) (relating to establishment of community courts);

(2)  a person elected to the Community Court of Philadelphia County pursuant to this section who becomes a judge of the Philadelphia Municipal Court pursuant to section 3322(b) (relating to discontinuance of community courts); or

(3)  a person appointed to the Commonwealth Court who:

(i)  shall have held office as an elected judge of a court of common pleas and shall not have been defeated for reelection or retention election;

(ii)  shall hold an appointive term on the Commonwealth Court which when added to his other service as a judge of a court of common pleas and/or the Philadelphia Municipal Court (whether or not continuously or on the same court and whether by election or appointment) shall aggregate at least ten years as of the date of expiration of such appointive term on the Commonwealth Court; and

(iii)  shall have been appointed to the Commonwealth Court pursuant to any executive order then in effect relating to the selection and screening of qualified nominees for appointment to the court.

If no declaration is filed, a vacancy shall exist upon the expiration of the term of office of such judge, to be filled by election under subsection (c). If a judge files a declaration, his name shall be submitted to the electors without party designation, as a separate judicial question or in a separate column or line on voting machines, at the municipal election immediately preceding the expiration of the term of office of the judge, to determine only the question whether he shall be retained in office. If a majority is against retention, a vacancy shall exist upon the expiration of his term of office, to be filled by appointment under section 3132(a) (relating to vacancies in office). If a majority favors retention, the judge shall serve for a regular term of office provided for in section 3152 (relating to tenure of judicial officers), unless sooner removed or retired. At the expiration of such regular term such judge shall be eligible for retention as provided in section 3153 (relating to retention elections after regular term), subject only to the retirement provisions of this part. Section 3133 (relating to Commonwealth Court judges) shall not be applicable to an election conducted pursuant to this subsection.

(c)  Other elections.--Except as provided in subsection (b) judges and magisterial district judges shall be elected as provided in the act of June 3, 1937 (P.L.1333, No.320), known as the "Pennsylvania Election Code."

(d)  Pittsburgh Magistrates Court.--The judges of the Pittsburgh Magistrates Court shall be appointed by the Mayor of the City of Pittsburgh with the advice and consent of the Council of the City of Pittsburgh. All of such judges shall not be of the same political party.

(e)  Appointive judicial officers.--Subject to any inconsistent general rules or other inconsistent provisions of law, appointive judicial officers shall be appointed and their duties shall be fixed by the court in which they are to serve.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1978, P.L.1098, No.257, eff. imd.; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; May 27, 1994, P.L.250, No.37, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsecs. (a) and (c). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1980 Amendment.  Act 142 amended subsec. (b).

Cross References.  Section 3131 is referred to in sections 3132, 3133, 3153 of this title.



Section 3132 - Vacancies in office

§ 3132.  Vacancies in office.

(a)  General rule.--Except as provided in subsection (b), a vacancy in the office of judge or magisterial district judge shall be filled by appointment by the Governor. The appointment shall be with the advice and consent of two-thirds of the members elected to the Senate, except in the case of magisterial district judges which shall be by a majority. The person so appointed shall serve for a term ending on the first Monday of January following the next municipal election more than ten months after the vacancy occurs or for the remainder of the unexpired term whichever is less.

(b)  Pittsburgh Magistrates Court.--A vacancy in the office of judge of the Pittsburgh Magistrates Court shall be filled as provided in section 3131(d) (relating to Pittsburgh Magistrates Court).

(c)  Retention vacancies.--The provisions of subsection (a) shall not apply to a vacancy to be filled by retention election as provided in section 3131(b) (relating to retention election after transfer or appointment) or section 3153 (relating to retention elections after regular term) or to a vacancy created by failure of a judge to file a declaration for retention election as provided in section 3131(b) or section 3153.

(d)  Vacancies following appointive term.--A vacancy occurring at the expiration of an appointive term under subsection (a) shall be filled by election as provided in section 3131 (relating to selection of judicial officers for regular terms).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 3132 is referred to in sections 3131, 3153 of this title.



Section 3132.1 - Reappointment of magisterial district judge

§ 3132.1.  Reappointment of magisterial district judge.

Notwithstanding any provisions of this title to the contrary, a magisterial district judge who resigns from office may not be reappointed to the unexpired term.

(July 11, 1996, P.L.607, No.104, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3133 - Commonwealth Court judges

§ 3133.  Commonwealth Court judges.

Whenever two or more judges of the Commonwealth Court are to be elected pursuant to section 3131(c) (relating to selection of judicial officers for regular terms) at the same election, each qualified elector shall vote for no more than:

(1)  one-half of the number of judges to be elected, if the total number to be elected is even; or

(2)  the smallest number constituting a majority of the total number of judges to be elected, if the total number to be elected is odd.

The persons having the highest number of votes, up to the total number of judges to be elected, shall be elected.

Cross References.  Section 3133 is referred to in section 3131 of this title.



Section 3134 - Community court judges

§ 3134.  Community court judges.

If the electors approve the establishment of a community court at the primary election in a municipal election year, the first judges of the court shall be elected at that municipal election. The nominees for election shall be determined in the same manner as is then provided for by law in the case of substitution of nominees where a nominee for a judge of the court of common pleas has died subsequent to a primary election. If the electors approve the establishment of a community court at the primary election in a general election year, the first judges of the court shall be nominated at the primary election preceding the next following municipal election and shall be elected at such municipal election.



Section 3135 - Increase in number of judges

§ 3135.  Increase in number of judges.

Whenever the number of judges of a court is increased by statute, unless otherwise expressly provided by statute, the additional judicial positions thereby created shall be deemed to be vacancies occurring on the effective date of the statute, and shall be filled in the manner and for the term provided in this chapter for other vacancies on such court.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

Special Provisions in Appendix.  See sections 2 and 3 of Act 213 of 1986 in the appendix to this title for special provisions relating to election of additional judges and applicability.



Section 3151 - Oath of office

SUBCHAPTER D

TENURE AND COMPENSATION

Sec.

3151.  Oath of office.

3152.  Tenure of judicial officers.

3153.  Retention elections after regular term.

3154.  Compensation of judicial officers (Repealed).

§ 3151.  Oath of office.

Each judicial officer shall, before entering on the duties of his office, take and subscribe the following oath or affirmation before a person authorized to administer oaths:

"I do solemnly swear (or affirm) that I will support, obey and defend the Constitution of the United States and the Constitution of this Commonwealth and that I will discharge the duties of my office with fidelity."

Any person refusing to take the oath or affirmation shall forfeit his office. A judicial officer shall be sworn upon his appointment or election, and after each retention election, and thereafter need not be sworn in any matter referred to him.

Cross References.  Section 3151 is referred to in section 2301 of this title.



Section 3152 - Tenure of judicial officers

§ 3152.  Tenure of judicial officers.

(a)  Judges and magisterial district judges.--The regular term of office of judges and magisterial district judges shall be as follows:

(1)  Judges of the Philadelphia Municipal Court and the Traffic Court of Philadelphia--Six years.

(2)  Judges of the Pittsburgh Magistrates Court--Four years.

(3)  All other judges--Ten years.

(4)  Magisterial district judges--Six years.

(b)  Effect of changes.--The tenure of any judge or magisterial district judge shall not be affected by changes in judicial or magisterial districts or by reduction in the number of judges or magisterial districts. Where a multicounty judicial district is divided by statute into two or more districts or where a county is transferred by statute from one judicial district to another, a judge shall continue to be or shall become a judge of that judicial district which embraces the county of that person's residence at the effective date of the change. Where the boundaries of a magisterial district are revised pursuant to section 1503 (relating to reestablishment of districts) a magisterial district judge shall continue to be or shall become a magisterial district judge of the magisterial district in which that person resides at the effective date of the change.

(c)  Appointive judicial officers.--Except as otherwise provided or prescribed by law, appointive judicial officers shall hold office at the pleasure of the appointing authority. Mental health review officers shall be appointed for terms not to exceed one year, and may be reappointed to successive terms.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsecs. (a) and (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1978 Amendment.  Act 53 amended subsecs. (b) and (c).

Cross References.  Section 3152 is referred to in sections 3131, 3153 of this title.



Section 3153 - Retention elections after regular term

§ 3153.  Retention elections after regular term.

(a)  General rule.--A judge elected under section 3131 (relating to selection of judicial officers for regular terms) or retained under this section may file a declaration of candidacy for retention election with the Secretary of the Commonwealth on or before the first Monday of January of the year preceding the year in which his term of office expires. If no declaration is filed, a vacancy shall exist upon the expiration of the term of office of such judge, to be filled by election under section 3131(c).

(b)  Judicial ballot.--If a judge files a declaration, his name shall be submitted to the electors without party designation, as a separate judicial question or in a separate column or line on voting machines, at the municipal election immediately preceding the expiration of the term of office of the judge, to determine only the question whether he shall be retained in office.

(c)  Results of election.--If a majority is against retention, a vacancy shall exist upon the expiration of his term of office, to be filled by appointment under section 3132(a) (relating to vacancies in office). If a majority favors retention, the judge shall serve for the regular term of office provided for in section 3152 (relating to tenure of judicial officers), unless sooner removed or retired. At the expiration of each term a judge shall be eligible for retention as provided in this section, subject only to the retirement provisions of this part.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended the section heading.

Cross References.  Section 3153 is referred to in sections 3131, 3132 of this title.



Section 3154 - Compensation of judicial officers (Repealed)

§ 3154.  Compensation of judicial officers (Repealed).

1983 Repeal.  Section 3154 was repealed September 30, 1983, P.L.160, No.39, effective December 1, 1983.






Chapter 33 - Discipline, Removal and Retirement of Judicial Officers

Section 3301 - Constitutional restrictions

CHAPTER 33

DISCIPLINE, REMOVAL AND RETIREMENT

OF JUDICIAL OFFICERS

Subchapter

A.  Standards of Conduct

B.  Establishment and Discontinuance of Courts

C.  Discipline and Removal of Judges

D.  Retirement

Enactment.  Chapter 33 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 33 is referred to in sections 1141, 2105 of this title.

SUBCHAPTER A

STANDARDS OF CONDUCT

Sec.

3301.  Constitutional restrictions.

3302.  Additional restrictions.

3303.  Additional compensation prohibited.

3304.  Acting as collection agent or paid arbitrator prohibited.

3305.  Automatic removal upon conviction or disbarment.

3306.  Automatic removal upon nonjudicial candidacy.

3307.  Automatic suspension of judicial officer under impeachment.

Cross References.  Subchapter A is referred to in section 3331 of this title.

§ 3301.  Constitutional restrictions.

Judges shall devote full time to their judicial duties, and shall not engage in the practice of law, hold office in a political party or political organization, or hold an office or position of profit in the government of the United States, the Commonwealth or any municipal corporation or political subdivision thereof, except in the armed service of the United States or the Commonwealth.



Section 3302 - Additional restrictions

§ 3302.  Additional restrictions.

A judge shall not engage in any activity prohibited by this subchapter or any other provision of law and shall not violate any canon of ethics prescribed by general rule. A magisterial district judge shall devote the time necessary for the prompt and proper disposition of the business of that office, which shall be given priority over any other occupation, business, profession, pursuit or activity. A magisterial district judge shall not use or permit the use of the premises established for the disposition of magisterial business for any other occupation, business, profession or gainful pursuit. A magisterial district judge shall not hold any other elected or appointed public office in this Commonwealth. A magisterial district judge and an appointive judicial officer shall be governed by rules or canons prescribed by general rule.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 20, 1979, P.L.157, No.52, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3303 - Additional compensation prohibited

§ 3303.  Additional compensation prohibited.

No judicial officer shall be paid or accept for the performance of any judicial duty or for any service connected with his office, any fee, emolument or perquisite other than the salary and expenses provided or prescribed by law.



Section 3304 - Acting as collection agent or paid arbitrator prohibited

§ 3304.  Acting as collection agent or paid arbitrator prohibited.

(a)  Collection agent.--No judge or magisterial district judge shall act as agent for a person in the collection of a claim or judgment for money.

(b)  Arbitrator.--No judge or magisterial district judge shall receive any fee or emolument for performing the duties of an arbitrator.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3305 - Automatic removal upon conviction or disbarment

§ 3305.  Automatic removal upon conviction or disbarment.

A judge or magisterial district judge convicted of misbehavior in office by a court, disbarred as a member of the bar of this Commonwealth or removed under Subchapter C (relating to discipline and removal of judges) shall forfeit automatically his judicial office and thereafter be ineligible for judicial office.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3306 - Automatic removal upon nonjudicial candidacy

§ 3306.  Automatic removal upon nonjudicial candidacy.

A judge who shall file for nomination for or election to any public office other than a judicial office shall forfeit automatically his judicial office.



Section 3307 - Automatic suspension of judicial officer under impeachment

§ 3307.  Automatic suspension of judicial officer under impeachment.

No judge or magisterial district judge against whom impeachment proceedings are pending in the Senate shall exercise any of the duties of his office until he shall have been acquitted.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3321 - Establishment of community courts

SUBCHAPTER B

ESTABLISHMENT AND DISCONTINUANCE OF COURTS

Sec.

3321.  Establishment of community courts.

3322.  Discontinuance of community courts.

§ 3321.  Establishment of community courts.

(a)  General rule.--In a judicial district which establishes a community court, a person serving as a magisterial district judge at such time:

(1)  may complete his term exercising the jurisdiction provided or prescribed by law and with the compensation provided by or pursuant to statute; and

(2)  upon completion of his term, his office is abolished and no judicial function of the kind theretofore exercised by a magisterial district judge shall thereafter be exercised other than by the community court.

(b)  Philadelphia.--If a community court is established in the City and County of Philadelphia:

(1)  The judges of the Philadelphia Municipal Court shall become judges of the Community Court of Philadelphia County and their tenure shall not be otherwise affected.

(2)  The office of judge of the Traffic Court of Philadelphia is abolished effective upon the establishment of the community court.

(3)  No jurisdiction of the kind theretofore exercised exclusively by the municipal and traffic courts shall thereafter be exercised other than by the community court.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Traffic Court of Philadelphia.  Section 22 of Act 142 of 1976 provided that, in the event of the establishment of a community court in the City and County of Philadelphia prior to the expiration of the current term of office of a judge of the Traffic Court of Philadelphia holding office on the effective date of Act 142, the status of such judge shall be determined under subsection (z) of section 16, Schedule to Article V of the Constitution of Pennsylvania, adopted April 23, 1968, and not by the provisions of section 3321(b).

Cross References.  Section 3321 is referred to in sections 1102, 3131 of this title.



Section 3322 - Discontinuance of community courts

§ 3322.  Discontinuance of community courts.

(a)  General rule.--In a judicial district which discontinues a community court, a person serving as a judge of the community court at such time:

(1)  may complete his term exercising the jurisdiction provided or prescribed by law and with the compensation provided by or pursuant to statute; and

(2)  upon completion of his term, his office is abolished and no judicial function of the kind theretofore exercised by the community court shall thereafter be exercised other than by the court of common pleas and the magisterial district judges of the judicial district.

(b)  Philadelphia.--If the Community Court of Philadelphia County is discontinued the judges of that court shall become judges of the Philadelphia Municipal Court and their tenure shall not be otherwise affected.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 3322 is referred to in sections 1102, 3131 of this title.



Section 3331 - Power of discipline or removal

SUBCHAPTER C

DISCIPLINE AND REMOVAL OF JUDGES

Sec.

3331.  Power of discipline or removal.

3332.  Investigation and hearing.

3333.  Recommendation to and action by Supreme Court (Deleted by amendment).

3334.  Proceedings confidential.

Subchapter Heading.  The heading of Subchapter C was amended July 2, 1993, P.L.395, No.56, effective August 16, 1993.

Cross References.  Subchapter C is referred to in section 3305 of this title.

§ 3331.  Power of discipline or removal.

(a)  Judges.--Any judge may be suspended, removed from office or otherwise disciplined for violation of Subchapter A (relating to standards of conduct), misconduct in office, neglect of duty, failure to perform his duties, or conduct which prejudices the proper administration of justice or brings the judicial office into disrepute and may be retired for disability seriously interfering with the performance of his duties.

(b)  Magisterial district judges.--The suspension, removal, discipline and compulsory retirement of magisterial district judges shall be governed by general rule.

(July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1993 Amendment.  Act 56 amended subsec. (a).



Section 3332 - Investigation and hearing

§ 3332.  Investigation and hearing.

Investigation and hearing shall be governed by section 18 of Article V of the Constitution of Pennsylvania.

(July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993)



Section 3333 - Recommendation to and action by Supreme Court (Deleted by amendment)

§ 3333.  Recommendation to and action by Supreme Court (Deleted by amendment).

1993 Amendment.  Section 3333 was deleted by amendment July 2, 1993, P.L.395, No.56, effective August 16, 1993.



Section 3334 - Proceedings confidential

§ 3334.  Proceedings confidential.

Confidentiality shall be governed by section 18 of Article V of the Constitution of Pennsylvania.

(July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993)



Section 3351 - Automatic retirement on age

SUBCHAPTER D

RETIREMENT

Sec.

3351.  Automatic retirement on age.

3352.  Pension rights.

§ 3351.  Automatic retirement on age.

Judges and magisterial district judges shall be retired upon attaining the age of 70 years.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Special Provisions in Appendix.  See section 23 of Act 142 of 1976 in the appendix to this title for special provisions relating to existing judicial officers.



Section 3352 - Pension rights

§ 3352.  Pension rights.

(a)  General rule.--Former and retired judges and magisterial district judges shall receive such compensation as shall be provided by or pursuant to statute. No salary, retirement benefit or other compensation shall be paid to any judge or magisterial district judge who is suspended or removed from office under section 18 of Article V or under Article VI of the Constitution of Pennsylvania.

(b)  Definition.--As used in this section "former" means a judge or magisterial district judge serving by appointment or election who vacates his office upon the expiration of his term or who resigns his office.

(July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.






Chapter 35 - Budget and Finance

Section 3501 - Definitions

PART IV

FINANCIAL MATTERS

Chapter

35.  Budget and Finance

37.  Facilities and Supplies

Enactment.  Part IV was added July 9, 1976, P.L.586, No.142, generally effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53. Provisions relating to budgeting and financial matters are effective with respect to fiscal years commencing on or after July 1, 1978, as to political subdivisions, and with respect to fiscal years commencing July 1, 1977, in all other cases.

CHAPTER 35

BUDGET AND FINANCE

Subchapter

A.  General Provisions

B.  Judicial Department Budget and Finance

C.  County Finance

D.  Money Paid into Court

E.  Fines, Etc.

F.  Compensation and Salaries

Enactment.  Chapter 35 was added July 9, 1976, P.L.586, No.142, generally effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53. Provisions relating to budgeting and financial matters are effective with respect to fiscal years commencing on or after July 1, 1978, as to political subdivisions, and with respect to fiscal years commencing July 1, 1977, in all other cases.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

3501.  Definitions.

3502.  Financial regulations.

3503.  Penalties.

§ 3501.  Definitions.

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Appropriated through the budget of the Judicial Department to a political subdivision."  An appropriation through the budget of the Judicial Department direct from the General Fund to the treasury of a political subdivision under circumstances where the manner of the expenditure of the appropriation is within the control of officers of the political subdivision.

"Appropriated to the unified judicial system."  An appropriation to the Judicial Department other than one appropriated through the budget of the Judicial Department to a political subdivision.

"Budget respondent."  The courts, magisterial district judges, other agencies or units of the unified judicial system, the Director of Finance of the City of Philadelphia, the county controllers or county auditors of other counties of this Commonwealth, the Treasurer of the City of Pittsburgh, and any other government unit from which the Administrative Office is authorized to obtain information relating to the budget of the Judicial Department.

"Judicial and related functions."  All functions relating to the organization and operation of courts and magisterial district judges and all offices of system and related personnel. The term does not include any function relating to the detection of crime, the apprehension of persons suspected of criminal conduct (except in connection with the enforcement of bench warrants, injunctions or other judicial orders in specific matters), the maintenance of public peace or other police functions or penal and correctional functions.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended the defs. of "budget respondent" and "judicial and related functions." See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3502 - Financial regulations

§ 3502.  Financial regulations.

(a)  General rule.--The governing authority may promulgate regulations relating to forms and accounting methods to be utilized in connection with funds appropriated to the unified judicial system and all fees, costs, grants, moneys paid into court and all other unappropriated funds handled by system and related personnel other than county staff, defining for such accounting purposes terms not otherwise defined in this title, specifying the time and manner of making remittances and disbursements of moneys by system and related personnel other than county staff, and fixing bonding requirements of system and related personnel other than county staff.

(b)  County staff.--The Department of Community Affairs, with the approval of the governing authority, may promulgate regulations relating to forms and accounting methods to be utilized in connection with the judicial and related accounts to be maintained pursuant to this part, designating the county staff who shall establish and maintain the judicial and related account of the political subdivision, defining for accounting purposes terms not otherwise defined, used in this part in connection with judicial and related accounts, specifying the time and manner of making remittances and disbursements of moneys under this part by county staff and fixing bonding requirements of county staff handling moneys which are subject to this part. As used in this subsection the term "county staff" includes personnel, except judicial officers, of the City of Pittsburgh.

(c)  Payment through financial intermediary.--Regulations prescribed or promulgated pursuant to this section may:

(1)  Authorize payment of fines, costs, fees and other remittances through or by a credit card issuer or other financial intermediary.

(2)  Authorize the Administrative Office to enter into contracts with credit card issuers and other financial intermediaries relating to the collection, transmission and payment of such remittances.

(3)  Adjust the level of fines, costs, fees and other remittances as otherwise fixed by law so as to facilitate the transmission of remittances through or by a financial intermediary pursuant to such regulations without net cost to any government unit.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (b) and added subsec. (c).

References in Text.  The Department of Community Affairs, referred to in subsec. (b), was abolished by Act 58 of 1996 and its functions were transferred to the Department of Community and Economic Development.

Cross References.  Section 3502 is referred to in section 3503 of this title; section 930 of Title 30 (Fish); section 931 of Title 34 (Game).



Section 3503 - Penalties

§ 3503.  Penalties.

Any person who fails to remit any fines, penalties, forfeitures, fees, cash or other moneys received by him within the time and in the manner specified by regulations promulgated pursuant to section 3502 (relating to financial regulations) or any person who willfully violates any such regulations commits a misdemeanor of the third degree.



Section 3521 - Development of budget information

SUBCHAPTER B

JUDICIAL DEPARTMENT BUDGET AND FINANCE

Sec.

3521.  Development of budget information.

3522.  Preparation of tentative budget request.

3523.  Adoption of final budget request.

3524.  Form of Judicial Department appropriation.

3525.  List of employees to be furnished.

3526.  Release of funds.

3527.  Estimates of current expenditures by Administrative Office.

3528.  Fiscal period.

3529.  Audits of affairs of unified judicial system.

3530.  Preparation of requisitions.

3531.  Budget implementation data.

3532.  Expenses.

Cross References.  Subchapter B is referred to in section 1727 of this title.

§ 3521.  Development of budget information.

(a)  General rule.--The Administrative Office shall annually obtain and prepare information for the preparation of a budget for the Judicial Department within such time as to comply with the requirements of section 610 of the act of April 9, 1929 (P.L.177, No.175), known as "The Administrative Code of 1929." The Administrative Office shall distribute to each budget respondent the proper blanks necessary for the preparation of the budget estimates, with a request that such blanks be returned with the information desired, not later than a date specified by the Administrative Office. Such blanks shall be in such form as shall be prescribed by the Administrative Office to procure, as to functions to be funded in whole or in part through appropriations through the budget of the Judicial Department, any or all information pertaining to the purposes of all programs to be funded in the budget, the revenues, expenditures, program activities and accomplishments for the preceding fiscal year, for the current fiscal year and for the budget year and for four succeeding years, the appropriations made for the preceding fiscal year, the expenditures therefrom, encumbrances thereon, the amount unencumbered and unexpended, an itemized estimate of the revenues and expenditures of the current fiscal year, for the budget year and succeeding years, and an estimate of the revenues and amounts needed and program activity and accomplishment levels for such functions. Such blanks shall also request the budget respondent to accompany them with a statement in writing, giving the facts, and an explanation of the methods and reasons for arriving at the estimates of receipts and expenditures for the budget year and for four succeeding years.

(b)  Duty to respond.--It shall be the duty of each budget respondent to comply, not later than the date specified by the Administrative Office, with any and all requests made by the Administrative Office in connection with the budget.

(c)  Additional information.--The Administrative Office may, under the direction of the governing authority, make further inquiries and investigations as to the financial needs, expenditures, estimates, or revenues, of any recipient of funds appropriated to the unified judicial system or through the budget of the Judicial Department to a political subdivision, including such information relating to judicial and related functions as the Administrative Office may specify.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (a).

Cross References.  Section 3521 is referred to in sections 3522, 3523 of this title.



Section 3522 - Preparation of tentative budget request

§ 3522.  Preparation of tentative budget request.

(a)  General rule.--The Administrative Office shall collate and examine all information received pursuant to section 3521(a) (relating to development of budget information), shall consult with the governing authority and the Office of the Budget, and shall prepare and submit to the governing authority for review and approval a tentative budget request for the Judicial Department covering all funds appropriated to the unified judicial system or through the budget of the Judicial Department to a political subdivision.

(b)  Revision of information.--The tentative budget request submitted by the Administrative Office may increase or decrease any amount submitted pursuant to section 3521(a). In such case the amount of such increase or decrease and the reasons therefor shall be specified in detail in a written report of the Administrative Office which shall be presented to the governing authority with the tentative budget and which shall be furnished to each affected budget respondent.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (a).

Cross References.  Section 3522 is referred to in sections 1727, 3523 of this title.



Section 3523 - Adoption of final budget request

§ 3523.  Adoption of final budget request.

(a)  General rule.--The governing authority shall review the tentative budget request submitted by the Administrative Office pursuant to section 3522 (relating to preparation of tentative budget request). After giving opportunity for hearing to each budget respondent whose estimate submitted pursuant to section 3521(a) (relating to development of budget information) would be altered by the final budget request of the Judicial Department, the governing authority shall make such modifications in the tentative budget request of the Judicial Department as in its judgment are necessary or desirable, and shall adopt a final budget request of the Judicial Department for transmission to the Office of the Budget.

(b)  Transmission to Office of the Budget.--Following adoption of a final budget request by the governing authority, the Administrative Office shall transmit such request to the Office of the Budget within the time and in the manner required by section 610 of the act of April 9, 1929 (P.L.177, No.175), known as "The Administrative Code of 1929."

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 3524 - Form of Judicial Department appropriation

§ 3524.  Form of Judicial Department appropriation.

The budget request of the Judicial Department shall be prepared in a manner comparable to the request of an administrative department.



Section 3525 - List of employees to be furnished

§ 3525.  List of employees to be furnished.

(a)  General rule.--The Administrative Office shall, on July 15 of each year, transmit to the Department of the Auditor General, the Treasury Department, and the Office of the Budget a complete list, and to the Legislative Data Processing Center a computer tape of such list, as of July 1 preceding, of the names of all persons, except day-laborers, entitled to receive compensation directly from the Commonwealth from funds appropriated to the unified judicial system. Such list shall show the position occupied by each such person, the date of birth and voting residence of such person, the salary at which or other basis upon which such person is entitled to be paid, the date when such person entered the service of the Commonwealth, whether such person has been continuously employed by the Commonwealth since that date, and all periods of service and positions held as an employee of the Commonwealth, or such part of such information as the Governor may prescribe.

(b)  Interim changes.--Each month thereafter, the Administrative Office shall certify to the Department of the Auditor General, the Treasury Department, and the Office of the Budget any changes in the annual list of employees last transmitted to them which shall have occurred during the preceding month.

(c)  Public information.--The information received by the Department of the Auditor General, the Treasury Department, and the Office of the Budget under this section shall be public information.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 3526 - Release of funds

§ 3526.  Release of funds.

(a)  General rule.--Each recipient of funds appropriated to the unified judicial system shall, from time to time, as requested by the Administrative Office, prepare and submit to the Administrative Office, for approval or disapproval by the governing authority, an estimate of the amount of money required and the levels of activity and accomplishment for each program carried on by such recipient during the ensuing month, quarter, or such other period as the governing authority shall prescribe. All available Federal funds and funds from other sources shall be characterized as such and shall be included in the estimated expenditures which must be submitted to the Administrative Office before any expenditures therefrom may be made. If such estimate does not meet with the approval of the governing authority, it shall be revised in accordance with the directions of the governing authority and resubmitted for approval. The governing authority may establish an authorized personnel complement level in conjunction with the approved expenditure estimate.

(b)  Observance of approved estimate.--After the approval of any such estimate, it shall be unlawful for the recipient of funds appropriated to the unified judicial system to expend any appropriation, Federal funds or funds from other sources, or part thereof, except in accordance with such estimate and the authorized complement level, unless the same be revised with the approval of the governing authority and within the limits appropriated by the General Assembly.

(c)  Penalty.--If any recipient to which subsections (a) and (b) apply shall fail or refuse to submit to the Administrative Office estimates of expenditures as required by this section, the governing authority may order the Administrative Office to withhold disbursement of any funds appropriated to the unified judicial system for such recipient, and thereupon the Administrative Office shall withhold disbursement of any such funds until further order of the governing authority.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsecs. (a) and (b).



Section 3527 - Estimates of current expenditures by Administrative Office

§ 3527.  Estimates of current expenditures by Administrative Office.

The Administrative Office shall, from time to time, as requested by the Governor, prepare and submit to the Governor estimates of the amounts of money required for each activity or function to be carried on by the unified judicial system during the ensuing month, quarter, or such other period as the Governor shall prescribe.



Section 3528 - Fiscal period

§ 3528.  Fiscal period.

All books and accounts kept by the Administrative Office and other personnel of the system shall be kept as of the fiscal year or period established by section 617 of the act of April 9, 1929 (P.L.177, No.175), known as "The Administrative Code of 1929."

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 3529 - Audits of affairs of unified judicial system

§ 3529.  Audits of affairs of unified judicial system.

(a)  General rule.--It shall be the duty of the judicial auditing agency to retain a certified public accountant to make all audits of transactions after their occurrence which may be necessary in connection with the administration of the financial affairs of the unified judicial system or of any functions of a political subdivision funded in whole or in part through the budget of the Judicial Department. At least one such audit shall be made each year and special audits may be made whenever they appear necessary in the judgment of the judicial auditing agency.

(b)  Governmental audits.--Where the transactions specified in subsection (a) are audited by the Department of the Auditor General or by an official of a political subdivision charged with auditing responsibility, the judicial auditing agency shall accept a report thereof in lieu of the audit required by subsection (a) unless in the judgment of the judicial auditing agency the circumstances warrant an additional audit by a certified public accountant retained by the auditing agency.

(c)  Scope.--Subsections (a) and (b) shall apply to fees, costs, grants, moneys paid into court and all other unappropriated funds handled by system and related personnel and to all funds appropriated to the Judicial Department.

(d)  Definition.--As used in this section the term "judicial auditing agency" means a body established or designated by the governing authority as the judicial auditing agency for the purposes of this section. The judicial auditing agency shall include:

(1)  A judge of the Superior Court selected by the Superior Court.

(2)  A judge of the Commonwealth Court selected by the Commonwealth Court.

(3)  The President Judge of the Court of Common Pleas of Philadelphia County.

(4)  The President Judge of the Court of Common Pleas of Allegheny County.

Cross References.  Section 3529 is referred to in section 1721 of this title.



Section 3530 - Preparation of requisitions

§ 3530.  Preparation of requisitions.

The Administrative Office shall prepare, or cause to be prepared by an officer of the interested government unit designated by the Administrative Office, requisitions for moneys appropriated to the unified judicial system or appropriated through the budget of the Judicial Department to a political subdivision, and shall present such requisitions to the Treasury Department pursuant to section 1501 of the act of April 9, 1929 (P.L.343, No.176), known as "The Fiscal Code."



Section 3531 - Budget implementation data

§ 3531.  Budget implementation data.

The Court Administrator of Pennsylvania shall make monthly expenditure data available to the Majority or Minority Chairmen of the Appropriations Committees of the Senate or the House of Representatives. Monthly data shall be provided within 15 days after the end of each month. The monthly data shall be prepared in such a way that the last monthly submission is a summary inclusive of the preceding months of the fiscal year and shall be usable to establish a history of expenditure file. This data, at the discretion of the Majority or Minority Chairmen of the Appropriations Committees of the Senate or the House of Representatives, may be provided either in finished reports or on computer tapes. The data shall be provided by fund, by appropriation, by department and by organization within each department and shall include:

(1)  Number of filled personnel positions and their cost.

(2)  Itemized personnel vacancies and their cost.

(3)  New positions created and their cost.

(4)  Wage and overtime costs.

(5)  Allotments and expenditures for itemized personnel expenses.

(6)  Allotments and expenditures for itemized operating expenses.

(7)  Allotments and expenditures for itemized fixed assets.

In addition to the above specified budgetary data, the Court Administrator shall make available any other budgetary data as may be requested from time to time by the Majority or Minority Chairmen of the Appropriations Committees of the Senate or the House of Representatives.

(June 26, 1980, P.L.266, No.78, eff. imd.)

1980 Amendment.  Act 78 added section 3531.

Cross References.  Section 3531 is referred to in section 1905 of this title.



Section 3532 - Expenses

§ 3532.  Expenses.

The Office of the Court Administrator of Pennsylvania shall pay the annual registration fee of $200 to the Special Court Judges of Pennsylvania Association for each magisterial district judge, Philadelphia Municipal Court Judge and Philadelphia Traffic Court Judge position authorized as of January 31 of each year. Payment shall be made on the first day of a new fiscal year including July 1, 1988. In addition the Office of the Court Administrator of Pennsylvania shall pay the annual cost for the publishing of a monthly journal containing the update and revision of laws and State Supreme Court rule changes. Except for the funding of the publication of the monthly journal which shall be a direct cost of the Office of the Court Administrator of Pennsylvania, all other funding for the other expenses set forth in this section shall come from the annual appropriation made to the magisterial district judges.

(Apr. 5, 1982, P.L.226, No.72, eff. July 1, 1982; June 15, 1982, P.L.512, No.141, eff. 60 days; June 30, 1988, P.L.464, No.79, eff. imd.; June 18, 1998, P.L.640, No.84, eff. July 1, 1998; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3541 - Judicial and related account

SUBCHAPTER C

COUNTY FINANCE

Sec.

3541.  Judicial and related account.

3542.  Receipts.

3543.  Credits to account.

3544.  Disbursements.

3545.  Debits to account.

3546.  Relief from liability for loss of property if expenses not paid.

3547.  Restriction on compelling local action.

§ 3541.  Judicial and related account.

The City and County of Philadelphia, each other county of this Commonwealth, and the City of Pittsburgh shall establish and maintain on their respective books an account to be known as the judicial and related account. The account shall exist for accounting purposes only and nothing in this part shall require the actual segregation of the moneys of the account from the general funds of the political subdivision.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

Cross References.  Section 3541 is referred to in section 102 of this title.



Section 3542 - Receipts

§ 3542.  Receipts.

(a)  General rule.--Except as otherwise provided by Subchapter E (relating to fines, etc.), there shall be paid to the respective political subdivisions required by this subchapter to maintain a judicial and related account all:

(1)  Fees established under section 1725 (relating to establishment of fees and charges) to which a government agency is entitled and which by law have heretofore been paid or credited to such political subdivision.

(2)  Costs which the political subdivision is entitled to receive pursuant to general rules prescribed under section 1726 (relating to establishment of taxable costs).

(3)  Fines and forfeitures as provided in Subchapter E.

(4)  Other amounts required by statute to be paid to a political subdivision with respect to judicial and related functions.

(b)  Allocation in multicounty districts.--In judicial districts embracing two or more counties the fines, forfeitures, fees and costs collected with respect to the court of common pleas or community court of the judicial district which cannot be identified with respect to a particular county shall be paid over to each county according to an allocation based on population in the ratio which the population of each of the several counties comprising the judicial district bears to the total population of the judicial district as last officially certified.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added present section 3542 and repealed former section 3542 relating to the same subject matter.

Cross References.  Section 3542 is referred to in sections 3543, 3544 of this title.



Section 3543 - Credits to account

§ 3543.  Credits to account.

Each political subdivision required by this subchapter to maintain a judicial and related account shall credit to such account:

(1)  Contributions and payments by the Federal Government for the maintenance of judicial and related functions of the political subdivision.

(2)  Appropriations by the General Assembly to the political subdivision for the maintenance of judicial and related functions of the political subdivision.

(3)  Amounts received pursuant to section 3542 (relating to receipts).

(4)  Income and receipts with respect to the operation of probation facilities and services maintained by the political subdivision.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

Cross References.  Section 3543 is referred to in section 3545 of this title.



Section 3544 - Disbursements

§ 3544.  Disbursements.

(a)  General rule.--There shall be paid by the respective political subdivisions required by this subchapter to maintain a judicial and related account:

(1)  Salaries, fees and expenses of:

(i)  Appointive judicial officers.

(ii)  Other system and related personnel which by statute are required to be paid by the political subdivision.

(2)  Salaries, fees and expenses of jurors, witnesses and all other persons paid under authority of law by the political subdivision for the maintenance of judicial and related functions.

(3)  Any amounts required by statute to be paid to the Commonwealth from any of the sources of income specified in section 3542 (relating to receipts).

(b)  Allocation in multicounty districts.--In judicial districts embracing two or more counties, the expenses of the court of common pleas and the community court of the judicial district, and the salary, fees and expenses of the staff of such courts, except county staff, shall be paid by each county according to an allocation based on population in the ratio which the population of each of the several counties comprising the judicial district bears to the total population of the judicial district as last officially certified.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (a).

Cross References.  Section 3544 is referred to in section 3545 of this title.



Section 3545 - Debits to account

§ 3545.  Debits to account.

(a)  General rule.--Each political subdivision required by this subchapter to maintain a judicial and related account shall debit to such account:

(1)  Amounts paid pursuant to section 3544 (relating to disbursements).

(2)  Any amounts required by statute to be paid from any of the sources of income specified in section 3543 (relating to credits to account).

(b)  Accommodations.--Expenses under this section include the costs of leased accommodations and the fair rental value of accommodations provided in facilities owned by the political subdivision.



Section 3546 - Relief from liability for loss of property if expenses not paid

§ 3546.  Relief from liability for loss of property if expenses not paid.

Any officer enforcing orders of a tribunal shall be relieved from any liability for the loss, destruction, removal of or damage to any personal property, or for any injury to any real property, levied upon, seized or taken into possession by virtue of any process if the person lodging such process with him shall refuse to advance or secure upon demand the reasonable fees and expenses incident to the seizure, safe keeping and proper protection of such property.



Section 3547 - Restriction on compelling local action

§ 3547.  Restriction on compelling local action.

A general rule, express order or other order in the nature of a regulation adopted by the governing authority or any other agency or unit of the system which relates to system and related personnel, the salaries, fees or expenses of which are required by statute to be paid by a political subdivision, shall not be effective as to such political subdivision unless the governing body of the political subdivision agrees thereto or is specifically required by statute to take the action to which the general rule, express order or other order relates.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 3547.



Section 3561 - Money paid into court

SUBCHAPTER D

MONEY PAID INTO COURT

Sec.

3561.  Money paid into court.

§ 3561.  Money paid into court.

All money paid into court shall be held in the custody of such officer, shall be invested in such manner, and shall be withdrawn from deposit, as shall be prescribed by general rules. Any such investment, except as otherwise prescribed by or pursuant to general rules, shall be restricted to obligations of the United States or the United States Treasury, or of the Commonwealth.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 3571 - Commonwealth portion of fines, etc

SUBCHAPTER E

FINES, ETC.

Sec.

3571.  Commonwealth portion of fines, etc.

3572.  County portion of fines, etc.

3573.  Municipal corporation portion of fines, etc.

3574.  Fines in the nature of private compensation.

3575.  Criminal Justice Enhancement Account.

Enactment.  Subchapter E was added April 28, 1978, P.L.202, No.53, effective in 60 days.

Cross References.  Subchapter E is referred to in section 3542 of this title; sections 6322, 6323 of Title 75 (Vehicles).

§ 3571.  Commonwealth portion of fines, etc.

(a)  General rule.--Except as otherwise provided by statute, the Commonwealth shall be entitled to receive all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited, fees and costs which by law have heretofore been paid or credited to, or which by statute are payable or creditable to, the Commonwealth. Fees and charges in an appellate court fixed pursuant to section 1725 (relating to establishment of fees and charges) shall be paid into the State Treasury. Unless otherwise expressly provided by the General Appropriation Act, such fees and charges shall be credited to the appropriation of the appellate court in which they were received.

(b)  Vehicle offenses.--

(1)  All fines, forfeited recognizances and other forfeitures imposed, lost or forfeited in connection with matters arising under Chapter 77 of Title 75 (relating to snowmobiles) shall unless otherwise provided in Chapter 77 of Title 75 be payable to the Commonwealth.

(2)  Except as provided in paragraphs (4) and (5), when prosecution under any other provision of Title 75 (relating to vehicles) is the result of State Police action, all of the following apply:

(i)  All fines, forfeited recognizances and other forfeitures imposed, lost or forfeited shall be payable to the Commonwealth, for credit to the Motor License Fund. One-half of the revenue shall be paid to municipalities as designated in subparagraph (ii) in the same ratio provided in section 4 of the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law.

(ii)  Distribution of revenue is as follows:

(A)  Only a municipality that has a population of not more than 3,000 or that provides at least 40 hours per week of local police services through a municipal police department, participation in a regional police department or contracts with other municipal or regional police for police services may receive revenue under subparagraph (i).

(B)  Revenue that is not paid to municipalities under clause (A) shall be transferred to the Pennsylvania State Police for cadet classes.

(3)  Except as provided in section 3573 (relating to municipal corporation portion of fines, etc.), when prosecution under any other provision of Title 75 is the result of local police action, one-half of all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited shall be payable to the Commonwealth, for credit to the Motor License Fund.

(4)  When prosecution under 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance) is the result of State Police action, 50% of all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited shall be payable to the Commonwealth, for credit to the Motor License Fund, and 50% shall be payable to the county which shall be further divided as follows:

(i)  Fifty percent of the moneys received shall be allocated to the appropriate county authority which implements the county drug and alcohol program to be used solely for the purposes of aiding programs promoting drug abuse and alcoholism prevention, education, treatment and research.

(ii)  Fifty percent of the moneys received shall be used for expenditures incurred for county jails, prisons, workhouses and detention centers.

(5)  When prosecution under any other provision of Title 75 is the result of State Police action on an interstate highway, as defined in 75 Pa.C.S. § 102 (relating to definitions), all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited shall be payable to the Commonwealth for credit to the Motor License Fund.

(c)  Costs in magisterial district judge proceedings.--

(1)  Costs collected by a magisterial district judge shall be transmitted monthly to the Commonwealth in amounts as prescribed in subsection (b) and the balance shall be transmitted monthly to the county in which the magisterial district is located. Costs transmitted to the Commonwealth shall be credited to the General Fund. Costs transmitted to the county shall be retained by the county for its use.

(2)  Amounts payable to the Commonwealth:

$10.00

$10.00

$10.00

$13.00

$20.00

(vi)  Assumpsit or trespass involving:

$12.50

$20.00

$30.00

$50.00

(vii)  Landlord-tenant proceeding involving:

$20.00

$25.00

$35.00

$5.00

$15.00

$7.00

$15.00

(3)  In all cases where costs are borne by the county pursuant to section 1725.2 (relating to assumption of summary conviction costs by county), no share of such costs shall be payable to the Commonwealth.

(4)  Except as provided in paragraph (5), beginning on January 1, 1994, and each January 1 thereafter, the costs under paragraph (2) shall be increased by the percentage of increase in the Consumer Price Index for Urban Workers for the immediate preceding calendar year which shall be published in the Pennsylvania Bulletin annually by the Supreme Court on or before the preceding November 30. This paragraph shall expire January 1, 2025.

(5)  For the cost increase to be effective for calendar year 2002 only, the costs under paragraph (2) shall be increased by the percentage of increase in the Consumer Price Index for Urban Workers for calendar year 2000 which shall be published by the Supreme Court in the Pennsylvania Bulletin as soon as possible after enactment. The increase for calendar year 2002 only shall be effective one month after publication in the Pennsylvania Bulletin.

(d)  Victims compensation fund.--Where any person pleads guilty or nolo contendere to or is convicted of any crime as defined in section 477 of the act of April 9, 1929 (P.L.177, No.175), known as "The Administrative Code of 1929," $10 at least of the cost imposed except costs borne by a political subdivision shall be paid into the General Fund.

(e)  Other offenses.--Fines, forfeited recognizances and other forfeitures imposed, lost or forfeited under the following provisions of law shall be payable to the Commonwealth:

18 Pa.C.S. § 7361 (relating to worldly employment or business).

Act of December 1, 1965 (P.L.988, No.368), known as the Weights and Measures Act of 1965, when the proceeding is instituted by an agent or employee of the Department of Agriculture.

Act of November 26, 1978 (P.L.1375, No.325), known as the Dam Safety and Encroachments Act.

(July 20, 1979, P.L.157, No.52, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Dec. 18, 1992, P.L.1269, No.167, eff. imd.; July 2, 1993, P.L.395, No.56, eff. 60 days; Dec. 27, 1994, P.L.1337, No.154, eff. 180 days; Dec. 17, 2001, P.L.944, No.113, eff. imd.; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 27, 2010, P.L.949, No.96, eff. 60 days; July 7, 2011, P.L.207, No.30, eff. imd.; July 5, 2012, P.L.1080, No.124, eff. 60 days)

2012 Amendment.  Act 124 amended subsec. (b)(2) and added subsec. (b)(5).

2011 Amendment.  Act 30 amended subsec. (c)(2)(vi) and (vii).

2010 Amendment.  Act 96 reenacted and amended subsec. (c)(4). Section 4(1) of Act 96 provided that the reenactment and amendment of subsec. (c)(4) shall apply to costs imposed on or after the effective date of section 4(1).

2004 Amendment.  Act 207 amended subsec. (c) hdg. and (1). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2003 Amendment.  Act 24 amended subsec. (b)(4).

2001 Amendment.  Act 113 reenacted and amended subsec. (c), retroactive to January 1, 2001.

1994 Amendment.  Act 154 amended subsecs. (a), (b) and (e).

1992 Amendment.  See sections 5 and 6 of Act 167 in the appendix to this title for special provisions relating to increases in court costs and revision of official revenue estimate.

1984 Partial Repeal.  Section 13 of Act 96 of 1984 provided that section 3571(d) is repealed insofar as it imposes costs in addition to the costs provided for in section 477.15 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

References in Text.  Section 477 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, referred to in subsec. (d), was repealed by the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act. The subject matter is now contained in Act 111.

The act of December 1, 1965 (P.L.988, No.368), known as the Weights and Measures Act of 1965, referred to in subsec. (e), was repealed by the act of December 18, 1996 (P.L.1028, No.155). The subject matter is now contained in Chapter 41 of Title 3 (Agriculture).

Cross References.  Section 3571 is referred to in section 3717 of Title 22 (Detectives and Private Police); section 925 of Title 34 (Game); sections 3116, 3117, 3733, 3807, 4903 of Title 75 (Vehicles).



Section 3572 - County portion of fines, etc

§ 3572.  County portion of fines, etc.

Except as otherwise provided in this subchapter, all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited and fees and costs collected in the court of common pleas, or community court established for a judicial district embracing a county, or in a magisterial district within the county, or in the Philadelphia Municipal Court, shall be payable to such county.

(Dec. 27, 1994, P.L.1337, No.154, eff. 180 days)



Section 3573 - Municipal corporation portion of fines, etc

§ 3573.  Municipal corporation portion of fines, etc.

(a)  General rule.--Except as otherwise provided by this subchapter, all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited for violation of any ordinance of any municipal corporation, or which under any other statute are to be paid to any specified municipal corporation, shall be payable to such municipal corporation.

(b)  Vehicle offenses.--

(1)  When prosecution under the provisions of Title 75 (relating to vehicles) for parking is the result of local police action, all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited shall be payable to the municipal corporation under which the local police are organized.

(2)  Except as provided in paragraph (3), when prosecution under any other provision of Title 75 (except Chapter 77 (relating to snowmobiles)) is the result of local police action, one-half of all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited shall be payable to the municipal corporation under which the local police are organized.

(3)  When prosecution under 75 Pa.C.S. § 3802 (relating to driving under influence of alcohol or controlled substance) is the result of local police action, 50% of all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited shall be payable to the municipal corporation under which the local police are organized, and 50% shall be payable to the county which shall be further divided as follows:

(i)  Fifty percent of the moneys received shall be allocated to the appropriate county authority which implements the county drug and alcohol program to be used solely for the purposes of aiding programs promoting drug abuse and alcoholism prevention, education, treatment and research.

(ii)  Fifty percent of the moneys received shall be used for expenditures incurred for county jails, prisons, workhouses and detention centers.

(c)  Summary offenses.--Fines, forfeited recognizances and other forfeitures imposed, lost or forfeited under the following provisions of law shall, when any such offense is committed in a municipal corporation, be payable to such municipal corporation:

(1)  Under the following provisions of Title 18 (relating to crimes and offenses):

Section 2709(a)(1), (2) and (3) (relating to harassment).

Section 3304 (relating to criminal mischief).

Section 3503 (relating to criminal trespass).

Section 3929 (relating to retail theft).

Section 4105 (relating to bad checks).

Section 5503 (relating to disorderly conduct).

Section 5505 (relating to public drunkenness).

Section 5511 (relating to cruelty to animals).

Section 6308 (relating to purchase, consumption, possession or transportation of intoxicating beverages).

Section 6501 (relating to scattering rubbish).

(2)  Section 13, act of January 24, 1966 (1965 P.L.1535, No.537), known as the Pennsylvania Sewage Facilities Act.

(d)  Pittsburgh.--Except as otherwise provided in this subchapter, all fines, forfeited recognizances and other forfeitures imposed, lost or forfeited in the Pittsburgh Magistrates Court or the Pittsburgh Traffic Court shall be payable to the City of Pittsburgh.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Dec. 21, 1984, P.L.1210, No.230, eff. 60 days; Dec. 27, 1994, P.L.1337, No.154, eff. 180 days; Dec. 9, 2002, P.L.1759, No.218, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Dec. 30, 2003, P.L.432, No.61, eff. 60 days)

2003 Amendments.  Act 24 amended subsec. (b)(3) and Act 61 amended subsec. (c)(1).

Cross References.  Section 3573 is referred to in section 3571 of this title; section 3717 of Title 22 (Detectives and Private Police); sections 3116, 3117, 3807, 4903, 7706 of Title 75 (Vehicles).



Section 3574 - Fines in the nature of private compensation

§ 3574.  Fines in the nature of private compensation.

The provisions of this subchapter shall not affect the disposition of fines authorized by law to effect restitution, for support of legal dependents, or otherwise for purposes not augmenting the public revenues.



Section 3575 - Criminal Justice Enhancement Account

§ 3575.  Criminal Justice Enhancement Account.

(a)  Establishment.--There is established within the State Treasury a restricted account to be known as the Criminal Justice Enhancement Account. The account shall be comprised of all of the following:

(1)  Costs of prosecution imposed pursuant to subsection (b).

(2)  Fines statutorily designated by subsection (c) to the account.

(b)  Costs of prosecution.--In addition to any other costs of prosecution, an assessment in the amount of $50 shall be imposed and directed to the account in each judicial proceeding where:

(1)  the defendant accepts Accelerated Rehabilitative Disposition;

(2)  the defendant is convicted of or enters a plea of guilt or nolo contendere for a felony, misdemeanor of the first degree or misdemeanor of the second degree set forth in 18 Pa.C.S. (relating to crimes and offenses); or

(3)  the defendant is convicted of or enters a plea of guilt or nolo contendere for a violation of section 13(a)(16) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(c)  Designated offenses.--Any fines imposed for the following offenses under 18 Pa.C.S. shall be directed to the account:

Chapter 41 (relating to forgery and fraudulent practices) other than summary offenses under section 4105 (relating to bad checks).

Chapter 47 (relating to bribery and corrupt influence).

Chapter 49 Subch. A (relating to perjury and falsification in official matters).

Chapter 57 (relating to wiretapping and electronic surveillance).

Chapter 76 (relating to computer offenses).

(d)  Distribution from account.--The money in the account is appropriated upon approval of the Governor to fulfill the provisions of section 1401(p) of the act of August 9, 1955 (P.L.323, No.130), known as The County Code.

(July 13, 2007, P.L.92, No.30, eff. 120 days)

2007 Amendment.  Act 30 added section 3575.



Section 3581 - Judicial salaries (Repealed)

SUBCHAPTER F

COMPENSATION AND SALARIES

Sec.

3581.  Judicial salaries (Repealed).

Enactment.  Subchapter F was added December 18, 1992, P.L.1269, No.167, effective immediately.

§ 3581.  Judicial salaries (Repealed).

1995 Repeal.  Section 3581 was repealed October 19, 1995, P.L.324, No.51, effective November 1, 1995.






Chapter 37 - Facilities and Supplies

Section 3701 - Pennsylvania Judicial Center (Reserved)

CHAPTER 37

FACILITIES AND SUPPLIES

Subchapter

A.  Statewide Facilities and Services

B.  District and County Facilities and Services

C.  Judicial Computer System

Enactment.  Chapter 37 was added July 9, 1976, P.L.586, No.142, generally effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53. Provisions relating to budgeting and financial matters are effective with respect to fiscal years commencing on or after July 1, 1978, as to political subdivisions, and with respect to fiscal years commencing July 1, 1977, in all other cases.

SUBCHAPTER A

STATEWIDE FACILITIES AND SERVICES

Sec.

3701.  Pennsylvania Judicial Center (Reserved).

3702.  General facilities and services furnished by Administrative Office.

3703.  Local chamber facilities.

3704.  Local facilities for holding sessions of Statewide courts.

§ 3701.  Pennsylvania Judicial Center (Reserved).

Cross References.  Section 3701 is referred to in sections 504, 1724 of this title.



Section 3702 - General facilities and services furnished by Administrative Office

§ 3702.  General facilities and services furnished by Administrative Office.

The Administrative Office, either directly or where appropriate in the case of equipment, materials and supplies, through the Department of General Services, shall furnish all personnel of the system entitled thereto with all necessary accommodations, goods and services which are not required by statute to be furnished by another government unit. Nothing in this section shall be construed to shift the liability for furnishing any such necessary accommodations, goods and services to the Commonwealth and where it is necessary for the Administrative Office to furnish any such necessary accommodations, goods or services for which the Commonwealth is not liable the cost thereof shall be paid by the defaulting government unit.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 3703 - Local chamber facilities

§ 3703.  Local chamber facilities.

The Administrative Office of Pennsylvania Courts shall furnish for each judge of the appellate courts of this Commonwealth chamber facilities in the county in which such judge resides in conformity with general rules for such judge and the personal staff of such judge from funds annually appropriated by the General Assembly.

(July 10, 1985, P.L.193, No.49, eff. 60 days)

Cross References.  Section 3703 is referred to in section 5303 of Title 71 (State Government).



Section 3704 - Local facilities for holding sessions of Statewide courts

§ 3704.  Local facilities for holding sessions of Statewide courts.

(a)  General rule.--The City and County of Philadelphia and the County of Allegheny shall furnish the personnel of the appellate courts of this Commonwealth with such accommodations and facilities as may be required by order of the governing authority.

(b)  Exception.--Subsection (a) shall not apply to any county in which the Pennsylvania Judicial Center may be located.

Pennsylvania Judicial Center.  Section 24(c) of Act 142 of 1976 provided that, for the purposes of section 3704(b), the Pennsylvania Judicial Center shall not be deemed to be located in a county until the facilities specified in section 3704(a) are provided by the center.



Section 3721 - County judicial center or courthouse

SUBCHAPTER B

DISTRICT AND COUNTY FACILITIES AND SERVICES

Sec.

3721.  County judicial center or courthouse.

3722.  General facilities and services furnished by county.

3723.  Other facilities and services furnished by Administrative Office.

3724.  County law libraries.

3725.  Standards of local facilities and services.

3726.  Manner of expenditure of local funds.

3727.  Restriction on compelling local action.

§ 3721.  County judicial center or courthouse.

(a)  General rule.--There shall be maintained at the county seat of each county a facility known as the county judicial center, which may be the existing county courthouse. The facility shall provide accommodations and supporting facilities and services for the following functions, agencies and units of or related to the unified judicial system:

(1)  One or more courtrooms for the holding of sessions of the court of common pleas of the district, including related conference and other facilities.

(2)  Chamber facilities for judges of the court of common pleas and their personal staff.

(3)  The office of the clerk of the court of common pleas of the district and the administrative staff of the court, including the offices of the prothonotary, clerk of the courts and clerk of the orphans' court division.

(4)  The district court administrator.

(5)  The county law library.

(6)  The offices of jury commissioners, register of wills, sheriff, district attorney and public defender.

(7)  The offices of the bar association of the county necessary for public services performed by the bar association.

(8)  In the City and County of Philadelphia, courtrooms, related conference and other facilities and chamber facilities for the minor judiciary.

(9)  Such other functions, agencies and units of or related to the unified judicial system as may be designated by the governing authority and approved by the governing body of the county.

(b)  Multisite locations.--The facilities of the county judicial center may be located either at a common site or at multiple sites, as required by local circumstances and conditions.

(c)  Child-care facilities.--

(1)  A county judicial center or courthouse may provide a child-care facility for use by children whose parents or guardians are present at the county judicial center or courthouse for a court appearance or other matter related to any civil or criminal action where the person's presence has been requested or is necessary. The child-care facility must be located within or easily accessible to the county judicial center or courthouse. If the facilities of the county judicial center are located at multiple sites, each site may provide a child-care facility.

(2)  If a child-care facility is provided under paragraph (1):

(i)  The child-care facility shall be licensed and operated pursuant to Articles IX and X of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, and regulations of the Department of Public Welfare.

(ii)  In addition to any other court cost or filing fee authorized to be collected by law, an additional fee of $5 shall be charged and collected by the prothonotary, clerk of orphans' court and register of wills of the county or by any official designated to perform the functions thereof for the initiation of any civil action or legal proceeding.

(iii)  In addition to any other court cost or filing fee authorized to be collected by law, an additional fee of $5 shall be charged and collected by the clerk of courts of the county or by any official designated to perform the functions thereof for the initiation of any criminal proceeding for which a fee, charge or cost authorized on the effective date of this subsection and for which a conviction is obtained or guilty plea is entered.

(3)  The additional fees collected under paragraph (2) shall be deposited into a segregated fund established by the county for the purposes of providing for the start-up and daily operating costs, excluding capital costs, of a child-care facility under this section.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 2000, P.L.742, No.105, eff. 60 days)

2000 Amendment.  Act 105 added subsec. (c).

Cross References.  Section 3721 is referred to in sections 1724, 2123 of this title.



Section 3722 - General facilities and services furnished by county

§ 3722.  General facilities and services furnished by county.

Except as otherwise provided by statute, each county shall continue to furnish to the court of common pleas and community court embracing the county, to the minor judiciary established for the county and to all personnel of the system, including central staff entitled thereto, located within the county, all necessary accommodations, goods and services which by law have heretofore been furnished by the county.

Cross References.  Section 3722 is referred to in sections 2123, 2734, 2754, 2774, 3723 of this title.



Section 3723 - Other facilities and services furnished by Administrative Office

§ 3723.  Other facilities and services furnished by Administrative Office.

The Administrative Office, either directly or where appropriate in the case of equipment, materials and supplies, through the Department of General Services, shall furnish all personnel of the system entitled thereto located within a county, with all necessary accommodations, goods and services which are not by section 3722 (relating to general facilities and services furnished by county) or any other provision of statute required to be or which have heretofore been furnished by another government unit.



Section 3724 - County law libraries

§ 3724.  County law libraries.

County law libraries, including libraries maintained by bar associations or independent library corporations, or both, shall receive from the county such necessary funds, accommodations, goods and services, as shall be specified by general rules or orders adopted by the governing authority after consideration of the recommendations from time to time of the State Law Library. Any such general rules or orders shall take effect only in the manner provided by section 503(b) (relating to procedures). All such county law libraries shall be operated in conformity with general rules or rules of the court of common pleas of the judicial district embracing the county and shall be open to the general public.

Philadelphia, Allegheny and Second Class A Counties.  See section 24(d) of Act 142 of 1976 in the appendix to this title for special provisions relating to Philadelphia Law Library.



Section 3725 - Standards of local facilities and services

§ 3725.  Standards of local facilities and services.

All accommodations, goods and services furnished to personnel of the system by a county or any other government agency shall be furnished in conformity with general rules.



Section 3726 - Manner of expenditure of local funds

§ 3726.  Manner of expenditure of local funds.

Unless and until otherwise provided by statute or by express order of the Supreme Court pursuant to and subject to the limitations of constitutional authority, the manner of the expenditure of moneys credited to the judicial and related account of a political subdivision, including moneys appropriated through the budget of the Judicial Department to a political subdivision, shall be within the control of officers of the political subdivision.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 3727 - Restriction on compelling local action

§ 3727.  Restriction on compelling local action.

A general rule, express order or other order in the nature of a regulation adopted by the governing authority or any other agency or unit of the system which relates to funds, accommodations, facilities, goods, services or supplies which by statute are required to be paid by a political subdivision shall not be effective as to such political subdivision unless the governing body of the political subdivision agrees thereto or is specifically required by statute to take the action or furnish the particular funds, accommodations, facilities, goods or services to which the general rule, express order or other order relates.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 3727.



Section 3731 - Establishment of restricted receipt account

SUBCHAPTER C

JUDICIAL COMPUTER SYSTEM

Sec.

3731.  Establishment of restricted receipt account.

3732.  Utilization of funds in account.

3733.  Deposits into account.

3733.1. Surcharge.

3734.  Annual appropriations.

3735.  Review of plan and contracts.

Enactment.  Subchapter C was added June 30, 1988, P.L.464, No.79, effective immediately and retroactive to July 13, 1987.

Cross References.  Subchapter C is referred to in section 512 of Title 3 (Agriculture).

§ 3731.  Establishment of restricted receipt account.

There is hereby established within the General Fund a restricted receipt account to be known as the Judicial Computer System Augmentation Account.



Section 3732 - Utilization of funds in account

§ 3732.  Utilization of funds in account.

(a)  General rule.--Except for the repayments under subsection (b), all moneys deposited into the Judicial Computer System Augmentation Account shall be used only for the initial startup and the ongoing operations of the Statewide judicial computer system.

(b)  General Fund repayments.--Any funds appropriated by the General Assembly from the General Fund for the startup and operation of the Statewide judicial computer system shall be repaid to the General Fund from the Judicial Computer System Augmentation Account over a five-year period beginning 24 months after the initial appropriation from the General Fund.

Cross References.  Section 3732 is referred to in section 3733.1 of this title.



Section 3733 - Deposits into account

§ 3733.  Deposits into account.

(a)  General rule.--

(1)  Beginning July 1, 1987, and thereafter, the total of all fines, fees and costs collected by any division of the unified judicial system which are in excess of the amount collected from such sources in the fiscal year 1986-1987 shall be deposited in the Judicial Computer System Augmentation Account. Any fines, fees or costs which are allocated by law or otherwise directed to the Pennsylvania Fish and Boat Commission, to the Pennsylvania Game Commission or to counties and municipalities, to the Crime Victim's Compensation Board, to the Commission on Crime and Delinquency for victim-witness services grants under section 477.15(c) of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, to rape crisis centers, to the Emergency Medical Services Operating Fund or to domestic violence shelters shall not be affected by this subchapter.

(2)  Beginning July 1, 1999, any fines, fees or costs which are allocated by law or otherwise directed to the Child Passenger Restraint Fund shall not be affected by this subchapter.

(a.1)  Additional fees.--

(1)  In addition to the court costs and filing fees authorized to be collected by statute:

(i)  An additional fee of $10 shall be charged and collected by the prothonotaries of the Pennsylvania Supreme, Superior and Commonwealth Courts for each initial filing for which a fee, charge or cost is now authorized.

(ii)  An additional fee of $10 shall be charged and collected by the prothonotaries, clerks of orphans' courts and registers of wills of all courts of common pleas, or by any officials designated to perform the functions thereof, for the initiation of any civil action or legal proceeding.

(iii)  An additional fee of $10 shall be charged by the clerks of courts of all courts of common pleas, or by any officials designated to perform the functions thereof, for the initiation of any criminal proceeding for which a fee, charge or cost is now authorized and a conviction is obtained or guilty plea is entered. The additional fee under this subparagraph shall also be charged and collected when a defendant is granted entry into Accelerated Rehabilitative Disposition or any other pretrial diversionary program.

(iv)  An additional fee of $10 shall be charged and collected by the minor judiciary, including magisterial district judges, Philadelphia Municipal Court, Philadelphia Traffic Court and Pittsburgh  Municipal Court, for the initiation of a legal proceeding for which a fee or cost is now authorized, except that in criminal, summary and traffic matters the fee shall be charged only when a conviction is obtained or guilty plea is entered. The additional fee under this subparagraph shall also be charged and collected when a defendant is granted entry into Accelerated Rehabilitative Disposition or any other pretrial diversionary program.

(v)  An additional fee of $10 shall be charged and collected by the recorders of deeds and clerks of court, or by any officials designated to perform similar functions, for each filing of a deed, mortgage or property transfer for which a fee, charge or cost is now authorized. The Supreme Court shall designate by financial regulations which filings meet the criteria of this subparagraph.

(2)  The additional fees identified in paragraph (1) shall be fixed and charged for the fiscal years as indicated:

(i)  For the fiscal year 2002-2003, $9 of each additional fee shall be deposited into the Judicial Computer System Augmentation Account, and $1 of each additional fee shall be deposited into the Access to Justice Account under section 4904 (relating to establishment of Access to Justice Account).

(ii)  For the fiscal years 2003-2004 and 2004-2005, $8.50 of each additional fee shall be deposited into the Judicial Computer System Augmentation Account, and $1.50 of each additional fee shall be deposited into the Access to Justice Account under section 4904.

(iii)  For the fiscal year 2005-2006 and each fiscal year thereafter, $8 of each additional fee shall be deposited into the Judicial Computer System Augmentation Account, and $2 of each additional fee shall be deposited into the Access to Justice Account under section 4904.

(3)  The moneys charged and collected under this subsection shall be paid to the court imposing the fee, which shall transfer the moneys to the Department of Revenue for deposit into the appropriate account. For the purposes of paragraph (1)(v), the court shall be the court of common pleas.

(b)  Limitation on total amount in account.--(Deleted by amendment).

(c)  Expiration of section.--(Deleted by amendment).

(June 29, 1990, P.L.257, No.59, eff. imd.; Mar. 19, 1992, P.L.18, No.7, eff. imd.; July 11, 1996, P.L.607, No.104, eff. imd.; June 25, 1997, P.L.321, No.32, eff. July 1, 1997; Oct. 12, 1999, P.L.420, No.38, eff. 60 days; Oct. 2, 2002, P.L.841, No.122, eff. Nov. 1, 2002; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 9, 2009, P.L.494, No.49, eff. 60 days)

2009 Amendment.  Act 49 amended subsec. (a.1)(1)(iii), (iv) and (v).

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2002 Amendment.  Act 122 amended subsec. (a.1).

1999 Amendment.  Act 38 amended subsec. (a).

Court Costs.  See section 5 of Act 167 of 1992 in the appendix to this title for special provisions relating to commencement of compensation increases.

References in Text.  Section 477.15 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, referred to in subsec. (a), was repealed by the act of November 11, 1998 (P.L.882, No.111), known as the Crime Victims Act. The subject matter is now contained in Act 111.

Cross References.  Section 3733 is referred to in section 3733.1 of this title; section 7511 of Title 18 (Crimes and Offenses); sections 1618, 3733 of Title 75 (Vehicles).



Section 3733.1 - Surcharge

§ 3733.1.  Surcharge.

(a)  Imposition of surcharge.--In addition to each fee imposed under section 3733(a.1) (relating to deposits into account), except as set forth in subsection (b), the following apply:

(1)  A surcharge of $11.25 shall be charged and collected. This paragraph shall expire December 31, 2014.

(2)  A permanent fee of $2.25 shall be charged and collected.

(b)  Exceptions.--Subsection (a) does not apply to a conviction or guilty plea based on the filing of a traffic citation charging an offense under 75 Pa.C.S. (relating to vehicles) which is classified as summary under a State statute or local ordinance as provided in the Pennsylvania Rules of Criminal Procedure.

(c)  Allocation and appropriation.--

(1)  The surcharge under subsection (a)(1) shall be allocated as follows:

(i)  One dollar shall be deposited into the Access to Justice Account.

(ii)  The remainder of money shall be deposited into a separate reserve account within the Judicial Computer System Augmentation Account. Notwithstanding section 3732 (relating to utilization of funds in account), money deposited under this subparagraph is hereby appropriated to the Supreme Court, upon compliance with Article XV of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, for the operation of the Judicial Department.

(2)  The fee under subsection (a)(2) shall be deposited into the Criminal Justice Enhancement Account.

(Oct. 9, 2009, P.L.494, No.49, eff. 60 days; July 7, 2011, P.L.﻿207, No.30, eff. imd.)

2011 Amendment.  Act 30 amended subsec. (a)(1).

2009 Amendment.  Act 49 added section 3733.1.



Section 3734 - Annual appropriations

§ 3734.  Annual appropriations.

Beginning with the fiscal year 1987-1988, the General Assembly shall appropriate initially from the General Fund and thereafter from the Judicial Computer System Augmentation Account funds sufficient to meet the costs of the initial startup and the ongoing operations of the Statewide judicial computer system.



Section 3735 - Review of plan and contracts

§ 3735.  Review of plan and contracts.

A copy of the plan for expenditure of appropriated funds and a copy of each contract prior to execution shall be submitted to the respective Chairmen of the Majority and Minority Appropriations Committees in the House of Representatives and the Senate, allowing a reasonable time for their review and comment.






Chapter 41 - Administration of Justice

Section 4101 - Coordination of activities

PART V

ADMINISTRATION OF JUSTICE GENERALLY

Chapter

41.  Administration of Justice

43.  Dockets, Indices and Other Records

44.  Court Interpreters

45.  Juries and Jurors

47.  DNA Data and Testing (Repealed)

49.  Access to Justice

Enactment.  Part V was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

CHAPTER 41

ADMINISTRATION OF JUSTICE

Subchapter

A.  General Provisions

B.  Temporary Assignment of Judges and Magisterial District Judges

C.  Contempt of Court

Enactment.  Chapter 41 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

4101.  Coordination of activities.

4102.  Liability insurance for district justices (Repealed).

§ 4101.  Coordination of activities.

The several courts and magisterial district judges, all other system and related personnel, executive agencies and political subdivisions shall devise a practical and working basis for cooperation and coordination of activities, facilitating the performance of their respective duties and eliminating duplicating and overlapping of functions, and shall, so far as practical, cooperate with each other in the use of employees, land, buildings, quarters, facilities, services and equipment. Any agency or unit of the unified judicial system may empower or require an employee of any other government unit, subject to the consent of such other government unit, to perform any duty which might be required by such agency or unit of the system of its own employees, and any other government unit may empower or require an employee of any agency or unit of the system, subject to the consent of such agency or unit of the system, to perform any duty which might be required by such other government unit of its own employees.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 4102 - Liability insurance for district justices (Repealed)

§ 4102.  Liability insurance for district justices (Repealed).

1979 Repeal.  Section 4102 was repealed July 20, 1979, P.L.157, No.52, effective in 60 days.



Section 4121 - Assignment of judges

SUBCHAPTER B

TEMPORARY ASSIGNMENT OF JUDGES AND

MAGISTERIAL DISTRICT JUDGES

Sec.

4121.  Assignment of judges.

4122.  Assignment of magisterial district judges.

4123.  Assignment procedure.

4124.  Assignment of senior Philadelphia Municipal Court judges.

Subchapter Heading.  The heading of Subchapter B was amended November 30, 2004, P.L.1618, No.207, effective in 60 days.

§ 4121.  Assignment of judges.

(a)  General rule.--Subject to general rules any judge may be temporarily assigned to another court and may there hear and determine any matter with like effect as if duly commissioned to sit in such other court.

(b)  Senior judges.--A senior judge may, with his consent, be assigned on temporary judicial service pursuant to subsection (a).

(c)  Exception.--Only a judge who is a member of the bar of this Commonwealth shall be temporarily assigned to a court to which only members of the bar of this Commonwealth may be appointed or elected pursuant to section 3101 (relating to qualifications of judicial officers generally). A judge of the Pittsburgh Magistrates Court or the Traffic Court of Philadelphia may be temporarily assigned to a magisterial district with the same effect as an assignment pursuant to section 4122 (relating to assignment of magisterial district judges).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (c). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1980 Amendment.  Act 142 amended subsec. (b).

Philadelphia Municipal Court.  Section 9(b) of Act 142 of 1976 provided that the President Judge of the Court of Common Pleas of Philadelphia County may assign temporarily judges of the Philadelphia Municipal Court to the Court of Common Pleas of Philadelphia County when required to expedite the business of the court.

Cross References.  Section 4121 is referred to in sections 102, 564 of this title.



Section 4122 - Assignment of magisterial district judges

§ 4122.  Assignment of magisterial district judges.

(a)  General rule.--Subject to general rules any magisterial district judge may be temporarily assigned to any other magisterial district or the Pittsburgh Magistrates Court or the Traffic Court of Philadelphia, and may there hear and determine any matter with like effect as if duly commissioned to sit in such other district or in such court.

(b)  Senior magisterial district judges.--A senior magisterial district judge who shall not have been defeated for reelection or been suspended or removed from office may, with the senior magisterial district judge's consent, be assigned on temporary magisterial service pursuant to subsection (a). A senior magisterial district judge shall be paid a per diem salary at the same annual rate as is applicable in the district where the senior magisterial district judge is temporarily assigned and shall receive expenses at the same per diem rate as other magisterial district judges temporarily assigned.

(c)  Additional compensation.--A magisterial district judge, assigned by the president judge of the court of common pleas to perform additional duties for a district other than the one in which the magisterial district judge is elected, shall be entitled to receive additional compensation of $20 per day when the magisterial district judge performs assigned duties, except that no additional compensation shall be allowed for routine duties scheduled by the president judge of the court of common pleas. Any assignment, compensable under this subsection, for which the per diem exceeds $100 a calendar month shall be approved by the Court Administrator of Pennsylvania.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 20, 1979, P.L.157, No.52, eff. 60 days; July 10, 1984, P.L.708, No.150, eff. imd.; Dec. 19, 1984, P.L.1089, No.218, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 4122 is referred to in sections 102, 4121 of this title



Section 4123 - Assignment procedure

§ 4123.  Assignment procedure.

The procedure for effecting temporary assignments of judges and magisterial district judges, the kind, amount and method of payment for travel, lodgings and subsistence, and all other matters related to such temporary assignments, shall be governed by general rules established by the Supreme Court except as otherwise specifically provided.

(July 20, 1979, P.L.157, No.52, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 4124 - Assignment of senior Philadelphia Municipal Court judges

§ 4124.  Assignment of senior Philadelphia Municipal Court judges.

A senior judge of the Philadelphia Municipal Court who has not been defeated for reelection or suspended or removed from office and who has served an aggregate of four years as an elected judge and who is required to retire at age 70 may, with his consent, be assigned on temporary judicial service to that court.

(July 10, 1984, P.L.708, No.150, eff. imd.)

1984 Amendment.  Act 150 added section 4124.



Section 4131 - Definitions (Reserved)

SUBCHAPTER C

CONTEMPT OF COURT

Sec.

4131.  Definitions (Reserved).

4132.  Attachment and summary punishment for contempts.

4133.  Commitment or fine for contempt.

4134.  Commitment for failure to pay fine.

4135.  Publication out of court.

4136.  Rights of persons charged with certain indirect criminal contempts.

4137.  Contempt powers of magisterial district judges.

4138.  Contempt powers of Pittsburgh Magistrates Court.

4139.  Contempt powers of Traffic Court of Philadelphia.

§ 4131.  Definitions (Reserved).

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 added section 4131 and renumbered former section 4131 to section 4132.



Section 4132 - Attachment and summary punishment for contempts

§ 4132.  Attachment and summary punishment for contempts.

The power of the several courts of this Commonwealth to issue attachments and to impose summary punishments for contempts of court shall be restricted to the following cases:

(1)  The official misconduct of the officers of such courts respectively.

(2)  Disobedience or neglect by officers, parties, jurors or witnesses of or to the lawful process of the court.

(3)  The misbehavior of any person in the presence of the court, thereby obstructing the administration of justice.

Cross References.  Section 5335 is referred to in section  5537 of this title.



Section 4133 - Commitment or fine for contempt

§ 4133.  Commitment or fine for contempt.

Except as otherwise provided by statute, the punishment of commitment for contempt provided in section 4132 (relating to attachment and summary punishment for contempts) shall extend only to contempts committed in open court. All other contempts shall be punished by fine only.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 amended and renumbered section 4132 to section 4133 and renumbered former section 4133 to section 4134.



Section 4134 - Commitment for failure to pay fine

§ 4134.  Commitment for failure to pay fine.

The court may order the sheriff or other proper officer of any county to take into custody and commit to jail any person fined for a contempt until such fine shall be paid or discharged. If unable to pay such fine, such person may be committed to jail by the court for not exceeding three months.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 amended and renumbered section 4133 to section 4134 and renumbered former section 4134 to section 4135.



Section 4135 - Publication out of court

§ 4135.  Publication out of court.

(a)  General rule.--Publication out of court respecting the conduct of judges, magisterial district judges, other system or related personnel, jurors or participants in connection with any matter pending before any tribunal shall not be construed as a contempt of court on the part of the author, publisher or other person connected with such publication.

(b)  Civil and criminal liability not affected.--If any publication specified in subsection (a) shall improperly tend to bias the minds of the public, or of the tribunal, other system or related personnel, jurors or participants in connection with any matter pending before any tribunal, any person aggrieved thereby may proceed against the persons responsible for the publication by appropriate civil action or criminal proceeding.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1982 Amendment.  Act 326 amended and renumbered section 4134 to section 4135 and renumbered former section 4135 to section 4136.



Section 4136 - Rights of persons charged with certain indirect criminal contempts

§ 4136.  Rights of persons charged with certain indirect criminal contempts.

(a)  General rule.--A person charged with indirect criminal contempt for violation of a restraining order or injunction issued by a court shall enjoy:

(1)  The rights to bail that are accorded to persons accused of crime.

(2)  The right to be notified of the accusation and a reasonable time to make a defense, if the alleged contempt is not committed in the immediate view or presence of the court.

(3) (i)  Upon demand, the right to a speedy and public trial by an impartial jury of the judicial district wherein the contempt is alleged to have been committed.

(ii)  The requirement of subparagraph (i) shall not be construed to apply to contempts:

(A)  Committed in the presence of the court or so near thereto as to interfere directly with the administration of justice, or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court.

(B)  Subject to 23 Pa.C.S. § 6114 (relating to contempt for violation of order or agreement).

(C)  Subject to 75 Pa.C.S. § 4108(c) (relating to nonjury criminal contempt proceedings).

(4)  The right to file with the court a demand for the withdrawal of the judge sitting in the proceeding, if the alleged contempt arises from an attack upon the character or conduct of such judge, and if the attack occurred otherwise than in open court. Upon the filing of any such demand, the judge shall thereupon proceed no further but another judge shall be designated by the court. The demand shall be filed prior to the hearing in the contempt proceeding.

(b)  Punishment.--Except as otherwise provided in this title or by statute hereafter enacted, punishment for a contempt specified in subsection (a) may be by fine not exceeding $100 or by imprisonment not exceeding 15 days in the jail of the county where the court is sitting, or both, in the discretion of the court. Where a person is committed to jail for the nonpayment of such a fine, he shall be discharged at the expiration of 15 days, but where he is also committed for a definite time, the 15 days shall be computed from the expiration of the definite time.

(Apr. 28 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Dec. 19, 1990, P.L.1240, No.206, eff. 90 days)



Section 4137 - Contempt powers of magisterial district judges

§ 4137.  Contempt powers of magisterial district judges.

(a)  General rule.-- A magisterial district judge shall have the power to issue attachments and impose summary punishments for criminal contempts of a magisterial district judge court in the following cases:

(1)  Misbehavior of any person in the presence of the court, thereby obstructing the administration of justice.

(2)  Failure of a person to obey lawful process in the nature of a subpoena issued by a magisterial district judge.

(3)  Failure to comply with an order of a magisterial district judge directing a defendant in a criminal proceeding to compensate the victim of the criminal conduct for the damage or injury sustained by the victim.

(4)  Failure to comply with an order of a magisterial district judge directing a defendant in a criminal proceeding to pay fines and costs in accordance with an installment payment order.

(5)  Violation of an order issued pursuant to 23 Pa.C.S. § 6110 (relating to emergency relief by minor judiciary).

(b)  Limitation.--The power of contempt shall not include system and related personnel, attorneys or law enforcement officers when performing official duties or acting as officers of the court.

(c)  Punishment.--Punishment for contempt specified in subsection (a)(1) or (3) may be a fine of not more than $100 or imprisonment for not more than 30 days, or both. Punishment for contempt specified in subsection (a)(2) shall be a fine of not more than $100. Failure to pay within a reasonable time could result in imprisonment for not more than ten days. Punishment for contempt specified in subsection (a)(5) shall be in accordance with that specified in 23 Pa.C.S. § 6114(b) (relating to contempt for violation of order or agreement). Punishment for contempt in subsection (a)(4) would be imprisonment for not more than 90 days.

(d)  Procedure.--A magisterial district judge shall have the power to issue an attachment by means of a warrant and to conduct a hearing prior to the imposition of punishment for contempt. Any punishment imposed by a magisterial district judge for contempt shall be automatically stayed for a period of ten days from the date of imposition of the punishment during which time an appeal of the action of the magisterial district judge may be filed with the court of common pleas of the judicial district. The stay shall remain in effect pending the disposition of an appeal. Upon the filing of the appeal, the court of common pleas shall hear the matter de novo. On appeal, the accused shall have the right to be notified of the accusation and shall have a reasonable time to make a defense. The defendant shall not have a right to a jury trial on appeal.

(e)  Bail.--A magisterial district judge may not impose bail as a condition of release of any person accused of contempt specified in subsection (a)(1), (2) or (3) during the period that punishment is stayed under subsection (d). A magisterial district judge may impose bail as a condition of release of any person who has committed contempt specified in subsection (a)(4) and (5).

(June 15, 1994, P.L.273, No.45, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended the heading and subsecs. (a), (d) and (e). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1994 Amendment.  Act 45 added section 4137.

Suspension by Court Rule.  Section 4137 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(1), adopted March 1, 2000, insofar as it is inconsistent with the 30-day appeal period and 30-day automatic stay period set forth in Rule 141 relating to preliminary hearing; continuances.

Cross References.  Section 4137 is referred to in section 1523 of this title.



Section 4138 - Contempt powers of Pittsburgh Magistrates Court

§ 4138.  Contempt powers of Pittsburgh Magistrates Court.

(a)  General rule.--The Pittsburgh Magistrates Court shall have the power to issue attachments and impose summary punishments for criminal contempts in the following cases:

(1)  Misbehavior of any person in the presence of the court thereby obstructing the administration of justice.

(2)  Failure of a person to obey lawful process in the nature of a subpoena issued by a judge of the Pittsburgh Magistrates Court.

(3)  Failure to comply with an order of a judge of the Pittsburgh Magistrates Court directing a defendant in a criminal proceeding to pay fines and costs in accordance with an installment payment order.

(b)  Limitation.--The power of contempt shall not include system and related personnel, attorneys or law enforcement officers when performing official duties or acting as officers of the court.

(c)  Punishment.--Punishment for contempt specified in subsection (a)(1) or (3) may be a fine of not more than $100 or imprisonment for not more than 30 days, or both. Punishment for contempt specified in subsection (a)(2) shall be a fine of not more than $100. Failure to pay within a reasonable time could result in imprisonment for not more than ten days.

(d)  Procedure.--A judge of the Pittsburgh Magistrates Court shall have the power to issue an attachment by means of a warrant and to conduct a hearing prior to the imposition of punishment for contempt. Any punishment imposed by a judge of the Pittsburgh Magistrates Court for contempt shall be automatically stayed for a period of ten days from the date of imposition of the punishment during which time an appeal of the action of the judge of the Pittsburgh Magistrates Court may be filed with the court of common pleas of the judicial district. The stay shall remain in effect pending the disposition of an appeal. Upon the filing of the appeal, the court of common pleas shall hear the matter de novo. On appeal, the accused shall have the right to be notified of the accusation and shall have a reasonable time to make a defense. The defendant shall not have a right to a jury trial on appeal.

(June 15, 1994, P.L.273, No.45, eff. 60 days)

1994 Amendment.  Act 45 added section 4138.

Suspension by Court Rule.  Section 4138 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(1), adopted March 1, 2000, insofar as it is inconsistent with the 30-day appeal period and 30-day automatic stay period set forth in Rule 141 relating to preliminary hearing; continuances.



Section 4139 - Contempt powers of Traffic Court of Philadelphia

§ 4139.  Contempt powers of Traffic Court of Philadelphia.

(a)  General rule.--The Traffic Court of Philadelphia shall have the power to issue attachments and impose summary punishments for criminal contempts in the following cases:

(1)  Misbehavior of any person in the presence of the court thereby obstructing the administration of justice.

(2)  Failure of a person to obey lawful process in the nature of a subpoena issued by a traffic court judge.

(3)  Failure to comply with an order of a traffic court judge directing a defendant in a criminal proceeding to pay fines and costs in accordance with an installment payment order.

(b)  Limitation.--The power of contempt shall not include system and related personnel, attorneys or law enforcement officers when performing official duties or acting as officers of the court.

(c)  Punishment.--Punishment for contempt specified in subsection (a)(1) or (3) may be a fine of not more than $100 or imprisonment for not more than 30 days, or both. Punishment for contempt specified in subsection (a)(2) shall be a fine of not more than $100. Failure to pay within a reasonable time could result in imprisonment for not more than ten days.

(d)  Procedure.--A traffic court judge shall have the power to issue an attachment by means of a warrant and to conduct a hearing prior to the imposition of punishment for contempt. Any punishment imposed by a traffic court judge for contempt shall be automatically stayed for a period of ten days from the date of imposition of the punishment during which time an appeal of the action of the traffic court judge may be filed with the court of common pleas of the judicial district. The stay shall remain in effect pending the disposition of an appeal. Upon the filing of the appeal, the court of common pleas shall hear the matter de novo. On appeal, the accused shall have the right to be notified of the accusation and shall have a reasonable time to make a defense. The defendant shall not have a right to a jury trial on appeal.

(June 15, 1994, P.L.273, No.45, eff. 60 days)

1994 Amendment.  Act 45 added section 4139.

Suspension by Court Rule.  Section 4139 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(1), adopted March 1, 2000, insofar as it is inconsistent with the 30-day appeal period and 30-day automatic stay period set forth in Rule 141 relating to preliminary hearing; continuances.






Chapter 43 - Dockets, Indices and Other Records

Section 4301 - Establishment and maintenance of judicial records

CHAPTER 43

DOCKETS, INDICES AND OTHER RECORDS

Subchapter

A.  Establishment, Maintenance and Effect of Judicial Records

B.  Disposition of Obsolete Records

Enactment.  Chapter 43 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

ESTABLISHMENT, MAINTENANCE AND EFFECT

OF JUDICIAL RECORDS

Sec.

4301.  Establishment and maintenance of judicial records.

4302.  Effect of records as notice.

4303.  Effect of judgments and orders as liens.

4304.  Notice of Federal pending actions.

4305.  Federal judgments as liens.

4306.  Enforcement of foreign judgments.

Cross References.  Subchapter A is referred to in sections 4321, 4322 of this title.

§ 4301.  Establishment and maintenance of judicial records.

(a)  General rule.--All system and related personnel shall establish and maintain such records as shall be required by law.

(b)  Supervision by Administrative Office.--All system and related personnel engaged in clerical functions shall establish and maintain all dockets, indices and other records and make and file such entries and reports, at such times, in such manner and pursuant to such procedures and standards as may be prescribed by the Administrative Office of Pennsylvania Courts with the approval of the governing authority. All such procedures and standards shall be uniform to the maximum extent practicable so as to facilitate the temporary assignment of personnel of the system, other than county staff, within the unified judicial system.

Cross References.  Section 4301 is referred to in sections 2705, 4302 of this title.



Section 4302 - Effect of records as notice

§ 4302.  Effect of records as notice.

(a)  Real property.--Except as otherwise provided by statute or prescribed by general rule adopted pursuant to section 1722(b) (relating to enforcement and effect of orders and process), every document affecting title to or any other interest in real property which is filed and indexed in the office of the clerk of the court of common pleas of the county where the real property is situated, or in the office of the clerk of the branch of the court of common pleas embracing such county in the manner required by the laws, procedures or standards in effect at the date of such filing shall be constructive notice to all persons of the filing and full contents of such document.

(b)  Documents relating to pending matters.--Documents relating to the pendency of a matter before any court filed in the office of the clerk of any court or other office within or related to and serving the unified judicial system shall be constructive notice to such persons, of such information and for such duration as may be provided by statute or prescribed by general rule adopted pursuant to section 4301 (relating to establishment and maintenance of judicial records).

(c)  Foreign language documents.--A writing not in the English language shall not constitute notice to any person unless there is attached to it and filed with it a translation into the English language verified to be correct.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 4303 - Effect of judgments and orders as liens

§ 4303.  Effect of judgments and orders as liens.

(a)  Real property.--Any judgment or other order of a court of common pleas for the payment of money shall be a lien upon real property on the conditions, to the extent and with the priority provided by statute or prescribed by general rule adopted pursuant to section 1722(b) (relating to enforcement and effect of orders and process) when it is entered of record in the office of the clerk of the court of common pleas of the county where the real property is situated, or in the office of the clerk of the branch of the court of common pleas embracing such county.

(b)  Order of court as lien.--Any other order of a court of common pleas shall be a lien upon real and personal property situated within any county embraced within the judicial district on the conditions, to the extent and with the priority provided by statute or prescribed by general rule adopted pursuant to section 1722(b).

(c)  Transfer of domestic judgments and orders.--An order of any court of this Commonwealth which is a lien on real or personal property situated within any county of this Commonwealth pursuant to subsection (a) or (b) shall be a lien upon real or personal property situated within any other county to the same extent as if resulting from an order of the court of common pleas of such other county upon compliance with such transfer and filing procedures as may be prescribed by general rule.

(Oct. 5, 1980, P.L.693, No.142 eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. imd.)

1982 Amendment.  Act 326 amended subsec. (a), retroactive to June 27, 1978.



Section 4304 - Notice of Federal pending actions

§ 4304.  Notice of Federal pending actions.

(a)  General rule.--An action pending in a United States court within this Commonwealth concerning real property located within this Commonwealth shall be effective to give constructive notice of the action as it relates to the real property in the same manner, and to the same extent and under the same conditions as an action pending in a court of common pleas of this Commonwealth.

(b)  Authorization for filing of notice of Federal actions.--Notice of an action pending in a United States court within this Commonwealth concerning real property located within this Commonwealth may be registered, recorded, docketed or indexed in the same manner or in the same place as notices of actions concerning real property pending in a court of common pleas of this Commonwealth are registered, recorded, docketed or indexed.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 4305 - Federal judgments as liens

§ 4305.  Federal judgments as liens.

(a)  General rule.--Except as provided in subsection (b), every judgment of a United States court within this Commonwealth shall, as provided by 28 United States Code § 1962 (relating to lien) or otherwise, be a lien on property located within this Commonwealth in the same manner, to the same extent and under the same conditions as a judgment of a court of common pleas of this Commonwealth and shall cease to be a lien in the same manner and time.

(b)  Filing requirement.--The certified transcript of the judgment of the United States court shall be filed in the office of the clerk of the court of common pleas of the county where the property is located unless the judgment was rendered by such United States court within the county where the property is located.

(c)  Authorization for filing of Federal judgments entered in other counties.--Any judgment of a United States court within this Commonwealth may be registered, recorded, filed, docketed, indexed or otherwise conformed to the rules and requirements relating to judgments of the courts of common pleas.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 4306 - Enforcement of foreign judgments

§ 4306.  Enforcement of foreign judgments.

(a)  Short title of section.--This section shall be known and may be cited as the "Uniform Enforcement of Foreign Judgments Act."

(b)  Filing and status of foreign judgments.--A copy of any foreign judgment including the docket entries incidental thereto authenticated in accordance with act of Congress or this title may be filed in the office of the clerk of any court of common pleas of this Commonwealth. The clerk shall treat the foreign judgment in the same manner as a judgment of any court of common pleas of this Commonwealth. A judgment so filed shall be a lien as of the date of filing and shall have the same effect and be subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of any court of common pleas of this Commonwealth and may be enforced or satisfied in like manner.

(c)  Notice of filing.--

(1)  At the time of the filing of the foreign judgment, the judgment creditor or his attorney shall make and file with the office of the clerk of the court of common pleas an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor. In addition, such affidavit shall include a statement that the foreign judgment is valid, enforceable and unsatisfied.

(2)  Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the attorney for the judgment creditor, if any, in this Commonwealth. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(d)  Stay.--

(1)  If the judgment debtor shows the court of common pleas that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the State in which it was rendered.

(2)  If the judgment debtor shows the court of common pleas any ground upon which enforcement of a judgment of any court of common pleas of this Commonwealth would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this Commonwealth.

(e)  Optional procedure.--The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this section remains unimpaired.

(f)  Definition.--As used in this section "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court requiring the payment of money which is entitled to full faith and credit in this Commonwealth.

Cross References.  Section 4306 is referred to in section 3705 of Title 23 (Domestic Relations).



Section 4321 - Record retention schedules

SUBCHAPTER B

DISPOSITION OF OBSOLETE RECORDS

Sec.

4321.  Record retention schedules.

4322.  Destruction and disposition of obsolete records.

4323.  Form of permanent recordation.

4324.  Copies of destroyed records.

4325.  Duplicate permanent records.

4326.  Original records meriting special care.

4327.  Transfer of custody to local museum upon application.

§ 4321.  Record retention schedules.

(a)  General rule.--The governing authority, after consultation with the County Records Committee, shall by general rule prescribe schedules setting forth the conditions under which the records provided for in Subchapter A (relating to establishment, maintenance and effect of judicial records) may be disposed of, either with or without the establishment of a permanent copy thereof.

(b)  Requirements for schedules.--Such schedules shall distinguish clearly between records of temporary value and records of permanent value, and no schedule shall be prescribed or revised which will permit the destruction of records of permanent value unless a permanent copy thereof is required to be maintained as provided in this subchapter. Such schedules insofar as they affect the records maintained by related staff, shall be consistent with the schedules prescribed by the County Records Committee.



Section 4322 - Destruction and disposition of obsolete records

§ 4322.  Destruction and disposition of obsolete records.

(a)  General rule.--Any person required to maintain records pursuant to Subchapter A (relating to establishment, maintenance and effect of judicial records) may destroy such records in conformity with this subchapter and the general rules prescribed hereunder. No such person shall be held liable on his official bond, or in the way of damages for loss, or in any other manner, civil or criminal, because of the destruction of records as authorized pursuant to this subchapter.

(b)  Historical documents.--Any original records which are of historical value as may be determined by the City Archivist, in the case of City and County of Philadelphia, or by the Pennsylvania Historical and Museum Commission, in the case of any other county, shall be transferred to the Pennsylvania Historical and Museum Commission or to such other depositories as may be designated by the commission.



Section 4323 - Form of permanent recordation

§ 4323.  Form of permanent recordation.

Records which are classified as records of permanent value shall, prior to destruction or other removal from the office of the person having custody thereof, be processed in conformity with general rules so that they may be reproduced by any photostatic, photographic, microphotographic, microfilm, video tape, magnetic tape, or other mechanical process which produces a clear, accurate and permanent copy, microcopy or reproduction of the original, in accordance with standards not less than those approved for permanent records by the National Bureau of Standards.



Section 4324 - Copies of destroyed records

§ 4324.  Copies of destroyed records.

The photostatic, photographic, microphotographic, microfilmed or otherwise reproduced copy of any record destroyed or disposed of as authorized pursuant to this subchapter, or a certified copy thereof, shall be admissible in evidence in any matter, and shall have the same force and effect as though the original record had been produced and proved. It shall be the duty of the person who would have had custody of the original record, had it not been destroyed pursuant to law, to prepare enlarged, typed or photographic copies of such reproduced records whenever their production is required.



Section 4325 - Duplicate permanent records

§ 4325.  Duplicate permanent records.

In order to provide insurance for the more actively used working copies against damage or loss through wear or disaster, duplicate copies of all permanent records designated by the Administrative Office shall be maintained at such locations as shall be approved by the Administrative Office. Such designations insofar as they relate to the records maintained by related staff, shall be subject to the approval of the County Records Committee.



Section 4326 - Original records meriting special care

§ 4326.  Original records meriting special care.

If, in the opinion of the person having custody of an original record, such original possesses sufficient value that it merits special care, he shall make a permanent copy of the record, which shall be officially certified and placed on file in lieu of the original record, and, with the approval of the Administrative Office, he shall transfer the original to the custody of such officer as shall be designated by the Administrative Office for permanent preservation.



Section 4327 - Transfer of custody to local museum upon application

§ 4327.  Transfer of custody to local museum upon application.

(a)  General rule.--Any nonprofit public, quasi-public, or private association or corporation situated within the county where the historical documents are filed, which maintains a museum, building or facilities used for the exhibit of historical writings, and which shall have adequate facilities for the display and preservation of such documents, may petition the court of common pleas of the judicial district embracing the county wherein such document or documents are filed for the transfer of the custody of such documents for the purpose of their public display. Upon the filing of any petition, the court shall fix a time for a hearing, and prescribe such notice to be given as shall acquaint similar organizations with the filing of the petition. Any other association or corporation meeting the requirements of this subsection may intervene in the proceedings with the same effect as if it had been the original petitioner, and the court, after hearing, may award custody of any historical document or documents to any of the petitioners for such term and upon such conditions as the court shall prescribe.

(b)  Permanent copy substituted for original.--Upon the granting of a petition transferring custody of any historical documents, the officer from whose custody it was removed shall substitute in his files a certified permanent copy of such document, which shall be of the same force and effect as the original document.

(c)  Petition for return of document.--The appropriate county officer may at any time, without cause, petition the court for the return of any historical document, the custody of which had been previously transferred to any person pursuant to subsection (a).

(d)  Order for return on motion of court.--The court, after having taken jurisdiction of the transfer of any historical document, may, without cause, and upon its own motion, order the person having such temporary custody to return such document to the appropriate office wherein it had been originally filed.

(e)  Definition.--As used in this section "historical document" means any document formerly belonging to a decedent or any other person, which document is more than 50 years old and which is in the custody of a register of wills, the recorder of deeds, the clerk of any court or the prothonotary, except documents relating to adoption, divorce or custody.






Chapter 44 - Court Interpreters

Section 4401 - Legislative findings and declaration

CHAPTER 44

COURT INTERPRETERS

Subchapter

A.  General Provisions

B.  Court Interpreters for Persons With Limited English Proficiency

C.  Court Interpreters for Persons Who Are Deaf

Enactment.  Chapter 44 was added November 29, 2006, P.L.1538, No.172, effective in 60 days.

Cross References.  Chapter 44 is referred to in sections 562, 582 of Title 2 (Administrative Law and Procedure).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

4401.  Legislative findings and declaration.

4402.  Definitions.

§ 4401.  Legislative findings and declaration.

It is hereby declared to be the policy of this Commonwealth to secure the rights, constitutional and otherwise, of persons who because of a non-English speaking cultural background or who because of an impairment of hearing or speech are unable to understand or communicate adequately in the English language when they appear in court or are involved in judicial proceedings. It is the intent of this chapter to provide for the certification, appointment and use of interpreters to secure the rights of persons with limited English proficiency and persons who are deaf or hearing impaired in all judicial proceedings.



Section 4402 - Definitions

§ 4402.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Administrative proceeding."  Any proceeding other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law or in which law or regulation is particularized in application to individuals. The term includes an appeal as defined in 2 Pa.C.S. § 101 (relating to definitions).

"Certified interpreter."  A person who:

(1)  is readily able to interpret; and

(2)  is certified by the Court Administrator in accordance with either Subchapter B (relating to court interpreters for persons with limited English proficiency) or Subchapter C (relating to court interpreters for persons who are deaf).

"Court Administrator."  The Court Administrator of Pennsylvania.

"Deaf."  An impairment of hearing or speech which creates an inability to understand or communicate the spoken English language.

"Direct victim."  A direct victim as defined in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

"Immediate family member."  A spouse, parent or child.

"Interpret."  Either one of the following:

(1)  For purposes of Subchapter B (relating to court interpreters for persons with limited English proficiency), to convey spoken and written English into the language of the person with limited English proficiency and to convey oral and written statements by the person with limited English proficiency into spoken English.

(2)  For purposes of Subchapter C (relating to court interpreters for persons who are deaf), to convey spoken English in a manner understood by the person who is deaf through, but not limited to, American Sign Language and transliteration or the use of computer-aided real-time captioning (CART) or similar procedure, and to convey the communications made by the person who is deaf into spoken English.

"Interpreter."  Includes both a certified interpreter and an otherwise qualified interpreter.

"Judicial proceeding."  An action, appeal or proceeding in any court of this Commonwealth.

"Limited ability to speak or understand English."  The ability to speak exclusively or primarily a language other than English and the inability to sufficiently speak or understand English.

"Otherwise qualified interpreter."  A person who:

(1)  For purposes of Subchapter B (relating to court interpreters for persons with limited English proficiency):

(i)  is readily able to interpret; and

(ii)  has read, understands and agrees to abide by the code of professional conduct for court interpreters for persons with limited English proficiency as established by the Court Administrator in accordance with Subchapter B.

(2)  For purposes of Subchapter C (relating to court interpreters for persons who are deaf):

(i)  is readily able to interpret;

(ii)  is certified by the National Association of the Deaf, the Registry of Interpreters for the Deaf or similar registry; and

(iii)  has read, understands and agrees to abide by the code of professional conduct for court interpreters for persons who are deaf as established by the Court Administrator in accordance with Subchapter C.

"Person who is deaf."  A principal party in interest or a witness who is deaf.

"Person with limited English proficiency."  A principal party in interest or a witness, who has limited ability to speak or understand English.

"Presiding judicial officer."  Includes a judicial officer as defined in section 102 (relating to definitions).

"Principal party in interest."  A person involved in a judicial proceeding who is a named party, defendant or direct victim in a criminal proceeding or proceeding, pursuant to Chapter 63 (relating to juvenile matters), will be bound by the decision or action or is foreclosed from pursuing that person's rights by the decision or action which may be taken in the judicial proceeding.

"Transliteration."  To convey spoken or written English in an English-based sign system and the process of conveying an English-based sign system in spoken or written English.

"Witness."  A person who testifies in a judicial proceeding.



Section 4411 - Duties of Court Administrator

SUBCHAPTER B

COURT INTERPRETERS FOR PERSONS WITH LIMITED ENGLISH PROFICIENCY

Sec.

4411.  Duties of Court Administrator.

4412.  Appointment of interpreter.

4413.  Replacement of interpreter.

4414.  Oath.

4415.  Confidential communications in presence of interpreter.

4416.  Cost of providing interpreter.

4417.  Funding.

Cross References.  Subchapter B is referred to in section 4402 of this title.

§ 4411.  Duties of Court Administrator.

(a)  Interpreter program.--The Court Administrator may establish a program to appoint and use certified interpreters in judicial proceedings. The program established by the Court Administrator to certify interpreters may include:

(1)  establishing and administering a comprehensive testing and certification program for interpreters;

(2)  establishing and adopting standards of proficiency, written and oral, in English and the language to be interpreted;

(3)  conducting periodic examinations to ensure the availability of certified interpreters;

(4)  prescribing, determining and certifying the qualifications of persons who may serve as certified interpreters for persons with limited English proficiency;

(5)  charging reasonable fees as deemed necessary for testing and certification;

(6)  reciprocity of certification for interpreters from other jurisdictions, provided that, in the judgment of the Court Administrator, the criteria for certification in the foreign jurisdiction is at least as stringent as that established by the Court Administrator;

(7)  providing for the audio recording of testimony that is the subject of interpretation; and

(8)  providing a continuing education requirement for interpreters.

(b)  List of certified interpreters.--The Court Administrator shall compile, maintain and disseminate a current list of interpreters certified by the Court Administrator for the courts through any means deemed appropriate by the Court Administrator, including, but not limited to, a written directory, which shall be maintained on file with the office of the clerk of courts in each judicial district, and through publication on the official World Wide Web site of the Administrative Office.

(c)  Guidelines for court selection of otherwise qualified interpreters.--The Court Administrator shall provide guidelines to the courts for the selection and use of otherwise qualified interpreters in order to ensure that the highest standards of accuracy are maintained in all judicial proceedings subject to the provisions of this subchapter.

(d)  Fee schedule.--The Court Administrator shall prescribe, subject to periodic review, a schedule of reasonable fees for services rendered by certified interpreters and otherwise qualified interpreters used in judicial proceedings.

(e)  Standards of professional conduct.--

(1)  The Court Administrator shall establish and adopt standards for a code of professional conduct for court interpreters for persons with limited English proficiency.

(2)  The Court Administrator shall establish, administer or recommend a process to review and respond to allegations of violations of the code of professional conduct for court interpreters for persons with limited English proficiency, including, but not limited to, decertification and other disciplinary measures.



Section 4412 - Appointment of interpreter

§ 4412.  Appointment of interpreter.

(a)  Appointment of certified interpreter.--Upon request or sua sponte, if the presiding judicial officer determines that a principal party in interest or witness has a limited ability to speak or understand English, then a certified interpreter shall be appointed, unless the certified interpreter is unavailable as provided in subsection (b).

(b)  Appointment of otherwise qualified interpreter.--

(1)  An otherwise qualified interpreter shall be appointed by the presiding judicial officer if a good faith effort was made to obtain a certified interpreter and a certified interpreter was not reasonably available, as determined by the presiding judicial officer.

(2)  Prior to the appointment of the otherwise qualified interpreter, the presiding judicial officer, pursuant to general rule, shall state on the record that a certified interpreter is not available and that the otherwise qualified interpreter:

(i)  is readily able to interpret; and

(ii)  has read, understands and agrees to abide by the code of professional conduct for court interpreters for persons with limited English proficiency, as established by the Court Administrator.

(c)  Additional interpreter.--After consideration of the length of the judicial proceeding and the number of persons with limited English proficiency involved, the presiding judicial officer may appoint, as provided in subsections (a) and (b), an additional interpreter or provide for additional interpretation in a manner deemed appropriate by the presiding judicial officer.

(d)  Immediate family.--The presiding judicial officer may appoint, as provided in subsections (a) and (b), an interpreter or provide for additional interpretation, as provided in subsection (c), for an immediate family member of a principal party in interest.



Section 4413 - Replacement of interpreter

§ 4413.  Replacement of interpreter.

Pursuant to general rule, the presiding judicial officer shall dismiss the interpreter and obtain the services of another interpreter in accordance with this subchapter if the interpreter:

(1)  Fails to follow the standards prescribed by law or by the code of professional conduct for court interpreters for persons with limited English proficiency.

(2)  Is unable to effectively communicate with the presiding judicial officer or the person with limited English proficiency, including where the interpreter self-reports such inability.



Section 4414 - Oath

§ 4414.  Oath.

Before commencement of interpreter duties, an interpreter appointed under this subchapter shall take an oath or make an affirmation on the record that the interpreter will make a true interpretation to the person with limited English proficiency in the language which the person with limited English proficiency understands and that the interpreter will repeat the statements of the person with limited English proficiency to the court in English to the best of the interpreter's skill and judgment and in accordance with the code of professional conduct for court interpreters for persons with limited English proficiency.



Section 4415 - Confidential communications in presence of interpreter

§ 4415.  Confidential communications in presence of interpreter.

An interpreter appointed under this subchapter shall not be compelled to testify in any judicial proceeding or administrative proceeding to any statements made by the person with limited English proficiency and interpreted by the interpreter when the person with limited English proficiency is engaged in a confidential communication as provided by any statute or general rule, including, but not limited to:

(1)  Section 5916 (relating to confidential communications to attorney).

(2)  Section 5928 (relating to confidential communications to attorney).

(3)  Section 5942 (relating to confidential communications to news reporters).

(4)  Section 5943 (relating to confidential communications to clergymen).

(5)  Section 5944 (relating to confidential communications to psychiatrists or licensed psychologists).

(6)  Section 5945 (relating to confidential communications to school personnel).

(7)  Section 5945.1 (relating to confidential communications with sexual assault counselors).

(8)  Section 5945.2 (relating to confidential communications to crime stopper or similar anticrime program).



Section 4416 - Cost of providing interpreter

§ 4416.  Cost of providing interpreter.

(a)  General rule.--An interpreter appointed in accordance with this subchapter is entitled to a reasonable fee for interpreter services and shall be reimbursed for actual and reasonable expenses as provided in this section.

(b)  Principal party in interest.--If the person with limited English proficiency is a defendant, party or a direct victim in a judicial proceeding for a criminal matter or juvenile proceeding pursuant to Chapter 63 (relating to juvenile matters), then the payment of the cost of providing the interpreter shall be the responsibility of the county of the court that has jurisdiction over the judicial proceeding for the criminal matter.

(c)  Witness.--If the person with limited English proficiency is compelled to appear as a witness in a judicial proceeding for a criminal matter, then the payment of the cost of providing the interpreter shall be the responsibility of the county of the court that has jurisdiction over the judicial proceeding for the criminal matter.

(d)  Payment determination.--Except as provided in subsections (b) and (c), disposition of all or part of the cost of providing interpreter services shall be in the discretion of the presiding judicial officer unless the principal party in interest is indigent. If the principal party in interest is indigent, then the cost of providing interpreter services shall be the responsibility of the county of the court that has jurisdiction over the judicial proceeding. The presiding judicial officer may order reimbursement to the county for its responsibilities under this section.

Cross References.  Section 4416 is referred to in section 4417 of this title.



Section 4417 - Funding

§ 4417.  Funding.

Except as provided in section 4416 (relating to cost of providing interpreter), the General Assembly shall appropriate to the Court Administrator such sums as may be necessary to establish a program to facilitate the use of interpreters and otherwise fulfill the provisions of this subchapter. Implementation of this section is contingent upon the availability of appropriated funds to carry out the purposes of this section.



Section 4431 - Duties of Court Administrator

SUBCHAPTER C

COURT INTERPRETERS FOR PERSONS WHO ARE DEAF

Sec.

4431.  Duties of Court Administrator.

4432.  Appointment of interpreter.

4433.  Replacement of interpreter.

4434.  Interrogation.

4435.  Oath.

4436.  Confidential communications in presence of interpreter.

4437.  Cost of providing interpreter.

4438.  Funding.

Cross References.  Subchapter C is referred to in section 4402 of this title.

§ 4431.  Duties of Court Administrator.

(a)  Interpreter program.--The Court Administrator may establish a program to appoint and use certified interpreters in judicial proceedings. To certify interpreters, the Court Administrator shall either:

(1)  establish a program, which shall include:

(i)  establishing and administering a comprehensive testing and certification program for interpreters;

(ii)  establishing and adopting standards of proficiency, including, but not limited to, certification by the Registry of Interpreters for the Deaf or similar registry;

(iii)  conducting periodic examinations to ensure the availability of certified interpreters;

(iv)  prescribing, determining and certifying the qualifications of persons who may serve as certified interpreters; and

(v)  charging reasonable fees as deemed necessary for testing and certification; or

(2)  establish and support a certification program by any means as deemed appropriate by the Court Administrator.

(b)  List of certified interpreters.--The Court Administrator shall compile, maintain and disseminate a current list of interpreters certified by the Court Administrator for the courts through any means deemed appropriate by the Court Administrator, including, but not limited to, a written directory, which shall be maintained on file with the office of the clerk of courts in each judicial district, and through publication on the official World Wide Web site of the Administrative Office.

(c)  Guidelines for court selection of otherwise qualified interpreters.--The Court Administrator shall provide guidelines to the courts for the selection and use of otherwise qualified interpreters in order to ensure that the highest standards of accuracy are maintained in all judicial proceedings subject to the provisions of this subchapter.

(d)  Fee schedule.--The Court Administrator shall prescribe, subject to periodic review, a schedule of reasonable fees for services rendered by certified interpreters and otherwise qualified interpreters used in judicial proceedings.

(e)  Standards of professional conduct.--

(1)  The Court Administrator shall establish and adopt standards for a code of professional conduct for court interpreters for persons who are deaf.

(2)  The Court Administrator shall establish, administer or recommend a process to review and respond to allegations of violations of the code of professional conduct for court interpreters of persons who are deaf, including, but not limited to, decertification and other disciplinary measures.



Section 4432 - Appointment of interpreter

§ 4432.  Appointment of interpreter.

(a)  Appointment of certified interpreter.--Upon request or sua sponte, if the presiding judicial officer determines that a principal party in interest or witness is deaf, then a certified interpreter shall be appointed, unless the certified interpreter is unavailable as provided in subsection (b).

(b)  Appointment of otherwise qualified interpreter when certified interpreter is unavailable.--

(1)  An otherwise qualified interpreter shall be appointed by the presiding judicial officer if a good faith effort was made to obtain a certified interpreter and a certified interpreter was not reasonably available, as determined by the presiding judicial officer.

(2)  Prior to the appointment of the otherwise qualified interpreter, the presiding judicial officer, pursuant to general rule, shall state on the record that a certified interpreter is not available and that the otherwise qualified interpreter:

(i)  is readily able to interpret;

(ii)  is certified by the National Association of the Deaf, the Registry of Interpreters for the Deaf or similar registry to the best of the knowledge of the presiding judicial officer; and

(iii)  has read, understands and agrees to abide by the code of professional conduct for court interpreters for persons who are deaf, as established by the Court Administrator.

(c)  Additional interpreter.--After consideration of the length of the judicial proceeding, the special needs of the person who is deaf and the number of persons involved who are deaf, the presiding judicial officer may appoint, as provided in subsections (a) and (b), an additional interpreter or provide for additional interpretation in a manner deemed appropriate by the presiding judicial officer.

(d)  Immediate family.--The presiding judicial officer may appoint, as provided in subsections (a) and (b), an interpreter or provide for additional interpretation, as provided in subsection (c), for an immediate family member of a principal party in interest.

Cross References.  Section 4432 is referred to in section 4437 of this title.



Section 4433 - Replacement of interpreter

§ 4433.  Replacement of interpreter.

Pursuant to general rule, the presiding judicial officer shall dismiss the interpreter and obtain the services of another interpreter in accordance with this subchapter if the interpreter:

(1)  Fails to follow the standards prescribed by law or by the code of professional conduct for court interpreters for persons who are deaf.

(2)  Is unable to effectively communicate with the presiding judicial officer or the person who is deaf, including where the interpreter self-reports such inability.

Cross References.  Section 4433 is referred to in section 4437 of this title.



Section 4434 - Interrogation

§ 4434.  Interrogation.

Upon the arrest of any person who is deaf and prior to interrogation, the arresting officer shall make available to the person who is deaf an interpreter who shall be present with the person who is deaf throughout the interrogation.



Section 4435 - Oath

§ 4435.  Oath.

Before commencement of interpreter duties, an interpreter appointed under this subchapter shall take an oath or make an affirmation on the record that the interpreter will make a true interpretation to the person who is deaf in a manner that the person who is deaf understands and that the interpreter will repeat the statements of the person who is deaf to the court in English to the best of the interpreter's skill and judgment and in accordance with the code of professional conduct for court interpreters for persons who are deaf.



Section 4436 - Confidential communications in presence of interpreter

§ 4436.  Confidential communications in presence of interpreter.

An interpreter appointed under this subchapter shall not be compelled to testify in any judicial proceeding or administrative proceeding to any statements made by the person who is deaf and interpreted by the interpreter when the person who is deaf is engaged in a confidential communication as provided by any statute or general rule, including, but not limited to:

(1)  Section 5916 (relating to confidential communications to attorney).

(2)  Section 5928 (relating to confidential communications to attorney).

(3)  Section 5942 (relating to confidential communications to news reporters).

(4)  Section 5943 (relating to confidential communications to clergymen).

(5)  Section 5944 (relating to confidential communications to psychiatrists or licensed psychologists).

(6)  Section 5945 (relating to confidential communications to school personnel).

(7)  Section 5945.1 (relating to confidential communications with sexual assault counselors).

(8)  Section 5945.2 (relating to confidential communications to crime stopper or similar anticrime program).



Section 4437 - Cost of providing interpreter

§ 4437.  Cost of providing interpreter.

(a)  General rule.--Except as provided by general rule and in subsection (b), an interpreter appointed in accordance with this subchapter is entitled to a reasonable fee for the services of the interpreter and shall be reimbursed for actual and reasonable expenses by the county that has jurisdiction over the judicial proceeding.

(b)  Payment determination of certain costs.--Disposition of all or part of the cost of providing an interpreter appointed in accordance with section 4432(d) (relating to appointment of interpreter) shall be in the discretion of the court that has jurisdiction over the judicial proceeding. In no event shall the cost of providing interpreter services be the responsibility of the person who is deaf. If the principal party in interest is indigent, then the cost of providing interpreter services shall be the responsibility of the county of the court that has jurisdiction over the judicial proceeding. The presiding judicial officer may order reimbursement to the county for its responsibilities under this subchapter.

Cross References.  Section 4437 is referred to in section 4438 of this title.



Section 4438 - Funding

§ 4438.  Funding.

Except as provided in section 4437 (relating to cost of providing interpreter), the General Assembly shall appropriate to the Court Administrator such sums as may be necessary to establish a program to facilitate the use of interpreters and otherwise fulfill the provisions of this subchapter. Implementation of this section is contingent upon the availability of appropriated funds to carry out the purposes of this section.






Chapter 45 - Juries and Jurors

Section 4501 - Declaration of policy

CHAPTER 45

JURIES AND JURORS

Subchapter

A.  Qualifications and Exemptions

B.  Selection and Custody of Jurors

C.  Summoning Jurors

D.  Investigating Grand Juries

E.  Miscellaneous Provisions

F.  Penalties

Enactment.  Chapter 45 (Reserved) was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53, and the remaining provisions of Chapter 45 were added June 26, 1980, P.L.266, No.78, effective immediately.

Special Provisions in Appendix.  See sections 5 and 6 of Act 78 of 1980 in the appendix to this title for special provisions relating to applicability and implementation of Chapter 45 and validity of interim proceedings.

SUBCHAPTER A

QUALIFICATIONS AND EXEMPTIONS

Sec.

4501.  Declaration of policy.

4502.  Qualifications of jurors.

4503.  Exemptions from jury duty.

§ 4501.  Declaration of policy.

It is the policy of this Commonwealth that:

(1)  All persons entitled to a jury trial in a civil action or criminal proceeding shall have the right to jurors selected at random from a representative cross section of the eligible population of the county.

(2)  All qualified citizens shall have the opportunity to be considered for service as jurors in the courts of this Commonwealth and shall have an obligation to serve as jurors when summoned for that purpose.

(3)  A citizen shall not be excluded from service as a juror on the basis of race, color, religion, sex, national origin or economic status.



Section 4502 - Qualifications of jurors

§ 4502.  Qualifications of jurors.

(a)  General rule.--Every citizen of this Commonwealth who is of the required minimum age for voting for State or local officials and who resides in the county shall be qualified to serve as a juror therein unless such citizen:

(1)  is unable to read, write, speak and understand the English language;

(2)  is incapable, by reason of mental or physical infirmity, to render efficient jury service; or

(3)  has been convicted of a crime punishable by imprisonment for more than one year and has not been granted a pardon or amnesty therefor.

(b)  Definition.--For purposes of this section, "convicted of a crime punishable by imprisonment for more than one year" does not include a conviction for any offense under or violation of the former act of May 1, 1929 (P.L.905, No.403), known as The Vehicle Code, or the former act of April 29, 1959 (P.L.58, No.32), known as The Vehicle Code, which offense or violation, if it had been committed after July 1, 1977:

(1)  would have been substantially similar to an offense currently graded as a summary offense under 75 Pa.C.S. (relating to vehicles); or

(2)  would not have been a violation of law.

(Dec. 17, 2001, P.L.944, No.113, eff. imd.)

Cross References.  Section 4502 is referred to in sections 4521, 4522, 4523 of this title.



Section 4503 - Exemptions from jury duty

§ 4503.  Exemptions from jury duty.

(a)  General rule.--No person shall be exempt or excused from jury duty except the following:

(1)  Persons in active service of the armed forces of the United States or of the Commonwealth of Pennsylvania.

(2)  Persons who have served within three years next preceding on any jury except a person who served as a juror for fewer than three days in any one year in which case the exemption period shall be one year.

(3)  Persons demonstrating to the court undue hardship or extreme inconvenience may be excused permanently or for such period as the court determines is necessary, and if excused for a limited period shall, at the end of the period, be assigned to the next jury array.

(4)  Spouses, children, siblings, parents, grandparents and grandchildren of victims of criminal homicide under 18 Pa.C.S. § 2501 (relating to criminal homicide).

(5)  Persons who have previously served for a term of 18 months on a Statewide investigating grand jury, including any extensions thereof, who opt not to serve.

(b)  Challenges.--This subchapter shall not affect the existing practice with respect to peremptory challenges and challenges for cause.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Oct. 17, 2002, P.L.886, No.128, eff. 60 days; June 13, 2012, P.L.636, No.63, eff. 60 days)

2012 Amendment.  Act 63 added subsec. (a)(5).

Cross References.  Section 4503 is referred to in sections 4521, 4523, 4584 of this title.



Section 4521 - Selection of prospective jurors

SUBCHAPTER B

SELECTION AND CUSTODY OF JURORS

Sec.

4521.  Selection of prospective jurors.

4521.1. Statewide jury information system.

4522.  List of qualified jurors.

4523.  List of disqualified jurors.

4524.  Selection of jurors for service.

4525.  Equipment used for selection of jurors.

4526.  Challenging compliance with selection procedures.

4527.  Effect of verdict on jury selection errors.

Cross References.  Subchapter B is referred to in section 2124 of this title.

§ 4521.  Selection of prospective jurors.

(a)  Preparation of master list of prospective jurors.--

(1)  At least annually the jury selection commission shall prepare a master list of prospective jurors that shall contain the most recent available address for prospective jurors.

(2)  The list shall also contain all voter registration lists for the county, which lists may be incorporated by reference, or names from such other lists which in the opinion of the commission will provide a number of names of prospective jurors which is equal to or greater than the number of names contained in the voter registration list.

(3)  The commission may, but will not be required to, supplement the master list of prospective jurors to include, without being limited to, persons in any of the following categories:

(i)  Persons listed in telephone, city, municipal directories and similar directories.

(ii)  Persons in the county participating in any State, county or local program authorized by law and, to the extent such names are available, persons participating in any Federal program authorized by law.

(iii)  Persons who are on school census lists.

(iv)  Any other person whose name does not appear in the master list of prospective jurors and who meets the qualifications for jurors set forth in this chapter and who makes application to the commission to be listed on the master list of prospective jurors.

(v)  Persons who appear on the list provided to the county pursuant to section 4521.1 (relating to Statewide jury information system) may be used to supplement or substitute the master jury list.

(b)  Maintenance of and access to master list of prospective jurors.--The group of names compiled as set forth in subsection (a) shall constitute the master list of prospective jurors. The list shall be open to the public for inspection.

(c)  Selection of names for jury service.--At least once each year the commission shall select at random from the master list of prospective jurors the number of names designated by the president judge pursuant to court orders issued under section 4531 (relating to issuance of court orders for jurors).

(d)  Juror qualification form.--

(1)  The commission may mail to each person whose name has been selected in the manner set forth in subsection (c) a juror qualification form devised by the commission in such manner that the commission may determine from the answers to the questions on the form whether or not the prospective juror is qualified. The questions asked in such juror qualification form shall be limited to matters reasonably calculated to permit a determination of the person's qualifications to serve as a juror.

(2)  The juror qualification form shall be executed by the prospective juror and shall plainly and conspicuously state thereon that its execution is subject to the penalty for perjury. If the person is unable to fill out the form, another person may fill it out for him, indicate that he has done so, and the reason therefor. The prospective juror shall mail or deliver the completed form to the commission.

(3)  If the form does not appear to be properly executed, the commission shall return the form to the prospective juror with instructions to make such additions or corrections as may be necessary and return it to the commission within the time specified.

(4)  Any person who fails to return the juror qualification form as directed may be summoned by the commission to appear at the offices of the commission to fill out a juror qualification form or to resolve any ambiguity contained therein.

(e)  Selection in certain counties.--In those counties which do not use the juror qualification form as provided for in subsection (d), the selection of persons for jury service shall be made in accordance with section 4524 (relating to selection of jurors for service) and provision shall be made for the collection of information with the summons in order to comply with sections 4502 (relating to qualifications of jurors) and 4503 (relating to exemptions from jury duty).

(f)  Compelling compliance with section.--On application by the commission, the court shall compel compliance with subsections (a)(2), (3) and (4) and (d). Officials of political subdivisions and Commonwealth officials having custody, possession or control of lists of names described in this section shall, upon request of the commission, make such lists available to the commission for inspection, reproduction and copying but shall not be required or permitted to:

(1)  provide the commission with information other than the name, mailing address and municipality of residence of such person; or

(2)  provide the commission with or otherwise disclose records or information which the Attorney General by regulation determines to be privileged from disclosure.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; July 17, 2007, P.L.123, No.37, eff. 120 days)

2007 Amendment.  Act 37 amended subsec. (a).

Cross References.  Section 4521 is referred to in sections 4521.1, 4522 of this title.



Section 4521.1 - Statewide jury information system

§ 4521.1.  Statewide jury information system.

(a)  General rule.--Notwithstanding any prohibition found in any other law, regulation or rule to the contrary, the following departments shall submit to the Court Administrator of Pennsylvania, in a format provided herein, a list of individuals as designated for that department to be included in a Statewide jury information system on or before October 31 of each year:

(1)  The Department of Public Welfare - every individual resident in this Commonwealth who receives cash assistance or food stamps pursuant to a Federal or State program through the department except as prohibited by Federal law or regulation.

(2)  The Department of Transportation - every individual resident in this Commonwealth who has been issued a driver's license pursuant to 75 Pa.C.S. Ch. 15 (relating to licensing of drivers).

(3)  The Department of Revenue - every individual resident who files a return for the payment of taxes imposed by the Commonwealth under Article III of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(4)  The Department of State - every individual resident who is listed as a registered voter under 25 Pa.C.S. Pt. IV (relating to voter registration).

(b)  Identifying information.--Each list submitted by a department pursuant to subsection (a) shall contain only the following identifying information, if available, of an individual to be included in the Statewide jury information system:

(1)  Name, including first, middle and last names, including any suffixes.

(2)  Except as provided in 23 Pa.C.S. Ch. 67 (relating to domestic and sexual violence victim address confidentiality), each individual's street address, municipality and zip code.

(3)  Date of birth.

(4)  The last four digits of the individual's Social Security number.

(c)  Duties of Court Administrator.--The Court Administrator of Pennsylvania shall annually collect information for creation of a Statewide jury information system. This shall be completed by:

(1)  Collecting the names from the departments as submitted under subsection (a).

(2)  Combining each individual department list submitted into a master list.

(3)  Removing any information that identifies the source of the information submitted pursuant to subsection (a).

(4)  Assembling the names into groups arranged by the county of residence for each individual on the master list.

(5)  Removing duplicate names from each county list.

(d)  Dissemination.--

(1)  Upon request from the jury selection commission of the county, the Court Administrator of Pennsylvania shall make available to the requesting county the list of names for that county from the Statewide jury information system. In providing the information, the Court Administrator of Pennsylvania shall only provide the name, address and date of birth of each individual on the list being provided. All other identifying information shall be removed from any list made available pursuant to the request. Under no circumstances may the Court Administrator of Pennsylvania include any other identifying information.

(2)  Upon request from the Clerk of Court for a United States District Court, the Court Administrator shall make available to the requesting Clerk of Court the list of names for the counties comprising the district within the jurisdiction of the requesting court from the Statewide jury information system. In providing the information, the Court Administrator shall only provide the name, address and date of birth of each individual on the list being provided. All other identifying information shall be removed from any list made available pursuant to the request. Under no circumstances may the Court Administrator include any other identifying information.

(e)  Restrictions on use of information.--Information provided by the departments to the Court Administrator of Pennsylvania shall be provided by agreement executed by the appropriate authorities. The agreement shall include, but not be limited to, the following conditions:

(1)  Information required pursuant to this section will be provided only in an electronic form as determined by the Court Administrator of Pennsylvania.

(2)  The information provided shall be used only for the purpose provided in this section and for no other purpose.

(3)  Except for the purpose of internal review and compliance by the Court Administrator of Pennsylvania, no lists may be printed from the information submitted, created or produced under this section.

(4)  Except as provided in section 4521(b) (relating to selection of prospective jurors), any rerelease of the information provided pursuant to this section is strictly prohibited.

(5)  The Statewide jury information system and any list provided by the Court Administrator of Pennsylvania to the county jury selection commission pursuant to this section may not reveal the source of names on that list or indicate in any way the source of the names submitted pursuant to subsection (a).

(6)  Except as provided in section 4521(b), nothing submitted, created or produced under this section shall constitute a public document, nor shall it be subject to release or disclosure under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, or any other similar rule, enactment or decision.

(July 17, 2007, P.L.123, No.37, eff. 120 days; July 4, 2008, P.L.286, No.35, eff. July 1, 2008)

2008 Amendment.  Act 35 amended subsec. (d).

2007 Amendment.  Act 37 added section 4521.1.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (e)(6), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 4521.1 is referred to in section 4521 of this title.



Section 4522 - List of qualified jurors

§ 4522.  List of qualified jurors.

After receipt of the juror qualification forms as provided in section 4521(d) (relating to selection of prospective jurors), the jury selection commission shall determine whether or not those individuals returning the forms are qualified for jury service, as provided in section 4502 (relating to qualifications of jurors). The names of qualified persons compiled as set forth in this section shall constitute the list of persons who are qualified to serve as jurors and shall be open for public inspection.



Section 4523 - List of disqualified jurors

§ 4523.  List of disqualified jurors.

(a)  Maintenance of list.--The jury selection commission shall create and maintain a list of names of all prospective jurors who have been disqualified and the reasons for their disqualification. The list shall be open for public inspection.

(b)  Relatives of criminal homicide victims.--Any persons who are exempt or excused from jury duty under section 4503(a)(4) (relating to exemptions from jury duty) may petition the jury selection commission to have their names placed on the list of disqualified jurors. Any persons so placed on the list may, at any time, petition for removal of their names from the list unless they are otherwise disqualified under section 4502 (relating to qualifications of jurors).

(Oct. 17, 2002, P.L.886, No.128, eff. 60 days)



Section 4524 - Selection of jurors for service

§ 4524.  Selection of jurors for service.

Except as otherwise provided in section 4525 (relating to equipment used for selection of jurors), the jury selection commission shall maintain a master list or jury wheel and shall place therein the names of persons included on the list of qualified jurors. Upon receipt of a court order pursuant to section 4531 (relating to issuance of court orders for jurors), the commission shall publicly select at random from the master list or jury wheel such number of names of persons as may be required to be summoned for assignment to jury arrays. A separate list of names and addresses of persons assigned to each jury array shall be prepared and made available for public inspection at the offices of the commission no later than 30 days prior to the first date on which the array is to serve.

Renumbering.  Section 4531, referred to in section 4524, was renumbered from 4541 pursuant to section 216(a)(1) of the act of October 5, 1980 (P.L.693, No.142).

Cross References.  Section 4524 is referred to in section 4521 of this title.



Section 4525 - Equipment used for selection of jurors

§ 4525.  Equipment used for selection of jurors.

The jury selection commission is authorized, but not required, to use mechanical or electro-mechanical devices or business machines in the random selection, drawing, investigating, summoning and listing of jurors.

Cross References.  Section 4525 is referred to in section 4524 of this title.



Section 4526 - Challenging compliance with selection procedures

§ 4526.  Challenging compliance with selection procedures.

(a)  Challenge to array.--Within ten days after publication of the array a party to a matter on a then published list of cases scheduled for jury trial may petition the court to stay the proceedings in the case where he is a party and to select a new jury array, or for other appropriate relief, on the ground of failure to substantially comply with this subchapter.

(b)  Hearing on petition.--At the hearing on the petition filed under subsection (a), the moving party is entitled to present in support of the petition the testimony of the jury commissioners or their clerks, any relevant records and papers not public or otherwise available used by the jury commissioners or their clerks and any other relevant evidence. If the court determines that in selecting persons to fill the array the commissioners have failed to substantially comply with this subchapter, the court shall stay the proceedings requiring the service of jurors pending the selection of a new array in conformity with this subchapter or may grant other appropriate relief.

(c)  Exclusive remedy.--Unless and until suspended or superseded by general rules, the procedures prescribed by this section are the exclusive means by which a person accused of a crime, the Commonwealth or a party in a civil case may challenge an array of jurors on the ground that the array was not selected in conformity with this subchapter.

(d)  Records.--The contents of any records or papers used by the jury commissioners or their clerks in connection with the selection process and not made public under this subchapter shall not be disclosed (except in connection with the preparation or presentation of a petition filed under subsection (a)) until after the list of qualified jurors or jury wheel has been emptied and refilled and all persons selected to serve as jurors before the list of qualified jurors or jury wheel was emptied have been discharged.

(e)  Challenge to panel of jurors.--A jury panel for the trial of any case may be challenged only on the grounds that it was not selected at random from the array. Such challenge must be made by a party immediately after the panel of jurors has been selected by the administrative staff of the court and before interrogation of jurors commences.

(f)  Other challenges.--Nothing in this subchapter shall affect the existing practice with respect to peremptory challenges and challenges for cause.



Section 4527 - Effect of verdict on jury selection errors

§ 4527.  Effect of verdict on jury selection errors.

Except as otherwise prescribed by general rule, errors and omissions in the selection of jurors under this subchapter shall not constitute grounds to set aside any jury verdict in any civil or criminal matter or to arrest, reverse, open or strike any judgment entered on a jury verdict, and the trial by jury and its rendition of a verdict in any matter shall constitute a waiver of all such errors and omissions.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 added section 4527.



Section 4531 - Issuance of court orders for jurors

SUBCHAPTER C

SUMMONING JURORS

Sec.

4531.  Issuance of court orders for jurors.

4532.  Summoning persons to serve as jurors.

§ 4531.  Issuance of court orders for jurors.

Court orders directing the jury selection commission to select an array of jurors shall be issued in the form prescribed by general rules or rule of court.

Renumbering.  Section 4531 was renumbered from 4541 pursuant to section 216(a)(1) of the act of October 5, 1980 (P.L.693, No.142).

Cross References.  Section 4531 is referred to in sections 4521, 4524 of this title.



Section 4532 - Summoning persons to serve as jurors

§ 4532.  Summoning persons to serve as jurors.

Persons who have been selected for service as jurors shall be summoned to serve in a manner determined by the jury selection commission with the concurrence of the president judge.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

Renumbering.  Section 4532 was renumbered from 4542 pursuant to section 216(a)(1) of the act of October 5, 1980 (P.L.693, No.142).



Section 4541 - Short title of subchapter

SUBCHAPTER D

INVESTIGATING GRAND JURIES

Sec.

4541.  Short title of subchapter.

4542.  Definitions.

4543.  Convening county investigating grand jury.

4544.  Convening multicounty investigating grand jury.

4545.  Composition of investigating grand jury.

4546.  Term of investigating grand jury.

4547.  Additional investigating grand juries.

4548.  Powers of investigating grand jury.

4549.  Investigating grand jury proceedings.

4550.  Submission of investigations by attorney for the Commonwealth to investigating grand jury.

4551.  Investigating grand jury presentments.

4552.  Investigating grand jury reports.

4553.  Expenses of investigating grand juries and trials resulting therefrom.

Enactment.  Subchapter D was added and former Subchapter D was relettered to Subchapter E October 5, 1980, P.L.693, No.142, effective in 60 days.

Cross References.  Subchapter D is referred to in section 8931 of this title.

§ 4541.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Investigating Grand Jury Act."

Renumbering.  Former section 4541 was renumbered 4531 pursuant to section 216(a)(1) of the act of October 5, 1980 (P.L.693, No.142).



Section 4542 - Definitions

§ 4542.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Attorney for the Commonwealth."  The district attorney of the county in which a county investigating grand jury is summoned, or his designee, or the Attorney General or his designee if the Attorney General has superseded the district attorney; the Attorney General, or his designee, with respect to multicounty investigating grand juries.

"Investigating grand jury."  The county investigating grand jury or the multicounty investigating grand jury or both.

"Investigating grand jury presentment."  A written formal recommendation by an investigating grand jury that specific persons be charged with specific crimes.

"Investigating grand jury report."  A report submitted by the investigating grand jury to the supervising judge regarding conditions relating to organized crime or public corruption or both; or proposing recommendations for legislative, executive, or administrative action in the public interest based upon stated findings.

"Investigative resources of the grand jury."  The power to compel the attendance of investigating witnesses; the power to compel the testimony of investigating witnesses under oath; the power to take investigating testimony from witnesses who have been granted immunity; the power to require the production of documents, records and other evidence; the power to obtain the initiation of civil and criminal contempt proceedings; and every investigative power of any grand jury of the Commonwealth.

"Multicounty investigating grand jury."  A Statewide or regional investigating grand jury convened by the Supreme Court upon the application of the Attorney General and having jurisdiction to inquire into organized crime or public corruption or both under circumstances wherein more than one county is named in the order convening said investigating grand jury.

"Organized crime."  The unlawful activity of an association trafficking in illegal goods or services, including but not limited to gambling, prostitution, loan sharking, controlled substances, labor racketeering, or other unlawful activities; or any continuing criminal conspiracy or other unlawful practice which has as its objective:

(1)  large economic gain through fraudulent or coercive practices; or

(2)  improper governmental influence.

"Public corruption."  The unlawful activity under color of or in connection with any public office or employment of:

(1)  any public official or public employee, or the agent of any public official or public employee under color of or in connection with any public office or employment; or

(2)  any candidate for public office or the agent of any candidate for public office.

"Supervising judge."  The common pleas judge designated by the president judge to supervise the activities of the county investigating grand jury, or the common pleas judge designated by the Supreme Court to supervise the activities of the multicounty investigating grand jury.

"Supreme Court."  The Chief Justice of Pennsylvania or any other justice of the Supreme Court designated by or pursuant to general rule to act for the court under this subchapter.

Renumbering.  Former section 4542 was renumbered 4532 pursuant to section 216(a)(1) of the act of October 5, 1980 (P.L.693, No.142).



Section 4543 - Convening county investigating grand jury

§ 4543.  Convening county investigating grand jury.

(a)  General rule.--In addition to such other grand juries as are called from time to time, county investigating grand juries shall be summoned as provided in subsection (b).

(b)  On the initiative of attorney for Commonwealth.--Application may be made to the president judge of the appropriate court of common pleas by the attorney for the Commonwealth for an order directing that a county investigating grand jury be summoned, stating in such application that the convening of a county investigating grand jury is necessary because of the existence of criminal activity within the county which can best be fully investigated using the investigative resources of the grand jury. Within ten days of receipt of such application, the president judge shall issue an order granting the request. The order shall specify which judge is to be the supervising judge of the county investigating grand jury. Refusal to grant an application under this subsection shall be appealable to the Supreme Court in the manner prescribed by general rule.

(c)  On the initiative of the court.--In the absence of an order under subsection (b), the president judge of the court of common pleas upon his own motion may issue an order directing that a county investigating grand jury be summoned, except that the summoning of such grand jury may, in the discretion of the court, be stayed if the district attorney of the county and the Attorney General both certify to the court that, in their judgments, the summoning of such grand jury is not necessary at such time.

(d)  Manner of impaneling.--The county investigating grand jury shall be impaneled in the manner provided or prescribed by law.

Cross References.  Section 4543 is referred to in sections 4544, 4547 of this title.



Section 4544 - Convening multicounty investigating grand jury

§ 4544.  Convening multicounty investigating grand jury.

(a)  General rule.--Application for a multicounty investigating grand jury may be made by the Attorney General to the Supreme Court. In such application the Attorney General shall state that, in his judgment, the convening of a multicounty investigating grand jury is necessary because of organized crime or public corruption or both involving more than one county of the Commonwealth and that, in his judgment, the investigation cannot be adequately performed by an investigating grand jury available under section 4543 (relating to convening county investigating grand jury). The application shall specify for which counties the multicounty investigating grand jury is to be convened. Within ten days of receipt of such application, the court shall issue an order granting the same. Failure by an individual justice to grant such application shall be appealable to the entire Supreme Court.

(b)  Contents of order.--An order issued under subsection (a) shall:

(1)  convene a multicounty investigating grand jury having Statewide jurisdiction, or jurisdiction over all counties requested in the application by the Attorney General;

(2)  designate a judge of a court of common pleas to be the supervising judge over such multicounty investigating grand jury and provide that such judge shall with respect to investigations, presentments, reports, and all other proper activities of said investigating multicounty grand jury, have jurisdiction over all counties in the jurisdiction of said multicounty investigating grand jury;

(3)  designate the counties which shall supply jurors and in what ratios;

(4)  designate a location or locations for the multicounty investigating grand jury proceeding; and

(5)  provide for such other incidental arrangements as may be necessary including the Commonwealth's share of expenses.

All matters to be included in such order shall be determined by the justice issuing the order in any manner which he deems appropriate, except that the Supreme Court may adopt general rules, consistent with the provisions of this section, establishing standard procedures for the convening of multicounty investigating grand juries.

(c)  Manner of impaneling.--The multicounty investigating grand jury shall be impaneled in the manner provided or prescribed by law.

(d)  Effect on district attorneys.--The impaneling of a multicounty investigating grand jury shall in no way diminish the responsibility and the authority of the district attorneys within their jurisdictions to investigate and prosecute organized crime or public corruption or both.

Cross References.  Section 4544 is referred to in sections 1906, 4547 of this title.



Section 4545 - Composition of investigating grand jury

§ 4545.  Composition of investigating grand jury.

(a)  General rule.--Each investigating grand jury shall be composed initially of 23 members and have a minimum of seven and not more than 15 alternates. Subsequent vacancies shall be filled by substituting alternates for the members who are excused or otherwise unable to continue their service.

(b)  Quorum and manner of action.--Fifteen members shall constitute a quorum and may conduct business for the investigating grand jury. A majority of the full investigating grand jury shall be required to adopt a report or issue a presentment.

(c)  Officers.--The supervising judge shall appoint a foreman from among the members of the investigating grand jury. The members of the investigating grand jury shall then elect a secretary.

(Dec. 20, 2000, P.L.742, No.105, eff. 60 days)

2000 Amendment.  Act 105 amended subsec. (a).



Section 4546 - Term of investigating grand jury

§ 4546.  Term of investigating grand jury.

(a)  General rule.--An investigating grand jury shall not be limited in duration to any term of court. Each such investigating grand jury shall, except as provided in subsections (b) and (c), serve for a term of 18 months, unless an order for discharge shall be entered earlier by the court upon the determination of such investigating grand jury, by majority vote, that its business has been completed.

(b)  Extension on initiative of grand jury.--If, at the end of its original term or any extension thereof, any investigating grand jury determines by majority vote that it has not completed its business, it may request the court to extend its term for an additional period of six months, except that no such investigating grand jury term shall exceed 24 months from the time it was originally summoned. The court shall issue an order granting a request for extension unless it determines that such request is clearly without basis. Failure to grant an extension of term under this subsection may be appealed by the attorney for the Commonwealth to the Supreme Court in the manner prescribed by general rule. If an appeal is taken, the grand jury, except as otherwise prescribed by general rule, shall continue to exercise its powers pending the disposition of the appeal.

(c)  Discharge by court.--If, at any time within the original term of any investigating grand jury or any extension thereof, the court determines that the investigating grand jury is not conducting proper investigative activity, the court may order that such grand jury be discharged. An order of discharge under this subsection shall not become effective less than ten days after the date on which it is issued and actual notice given to the attorney for the Commonwealth and the foreman of the investigating grand jury, and may be appealed by the attorney for the Commonwealth to the Supreme Court in the manner prescribed by general rule. If an appeal is taken, the grand jury, except as otherwise prescribed by general rule, shall continue to exercise its powers pending the disposition of the appeal.



Section 4547 - Additional investigating grand juries

§ 4547.  Additional investigating grand juries.

Whenever the attorney for the Commonwealth determines that the volume of work of an investigating grand jury exceeds the capacity of the investigating grand jury to discharge its obligations, he may make application to the court to impanel additional investigating grand juries under the provisions of section 4543 (relating to convening county investigating grand jury) and section 4544 (relating to convening multicounty investigating grand jury).



Section 4548 - Powers of investigating grand jury

§ 4548.  Powers of investigating grand jury.

(a)  General rule.--The investigating grand jury shall have the power to inquire into offenses against the criminal laws of the Commonwealth alleged to have been committed within the county or counties in which it is summoned. Such power shall include the investigative resources of the grand jury which shall include but not be limited to the power of subpoena, the power to obtain the initiation of civil and criminal contempt proceedings, and every investigative power of any grand jury of the Commonwealth. Such alleged offenses may be brought to the attention of such grand jury by the court or by the attorney for the Commonwealth, but in no case shall the investigating grand jury inquire into alleged offenses on its own motion.

(b)  Presentments.--The investigating grand jury shall have the power to issue a presentment with regard to any person who appears to have committed within the county or counties in which such investigating grand jury is summoned an offense against the criminal laws of the Commonwealth.

(c)  Other powers.--Except for the power to indict, the investigating grand jury shall have every power available to any other grand jury in the Commonwealth. The jurisdiction, powers and activities of an investigating grand jury shall not, if otherwise lawful, be limited in any way by the charge of the court.



Section 4549 - Investigating grand jury proceedings

§ 4549.  Investigating grand jury proceedings.

(a)  Documents and transcript.--Any document produced before an investigating grand jury may be copied or reproduced. Each statement, question, comment or response of the supervising judge, the attorney for the Commonwealth, any witness, any grand juror or any other person which is made in the presence of the investigating grand jury, except its deliberations and the vote of any juror, shall be stenographically recorded or transcribed or both.

(b)  Disclosure of proceedings by participants other than witnesses.--Disclosure of matters occurring before the grand jury other than its deliberations and the vote of any juror may be made to the attorneys for the Commonwealth for use in the performance of their duties. The attorneys for the Commonwealth may with the approval of the supervising judge disclose matters occurring before the investigating grand jury including transcripts of testimony to local, State, other state or Federal law enforcement or investigating agencies to assist them in investigating crimes under their investigative jurisdiction. Otherwise a juror, attorney, interpreter, stenographer, operator of a recording device, or any typist who transcribes recorded testimony may disclose matters occurring before the grand jury only when so directed by the court. All such persons shall be sworn to secrecy, and shall be in contempt of court if they reveal any information which they are sworn to keep secret.

(c)  Counsel for witnesses.--

(1)  A witness subpoenaed to appear and testify before an investigating grand jury or to produce documents, records or other evidence before an investigating grand jury shall be entitled to the assistance of counsel, including assistance during such time as the witness is questioned in the presence of the investigating grand jury. In the event counsel of the witness' choice is not available, he shall be required to obtain other counsel within a reasonable time in order that the work of the grand jury may proceed.

(2)  Such counsel may be retained by the witness or shall be appointed in the case of any person unable to procure sufficient funds to obtain legal representation.

(3)  Such counsel shall be allowed to be present in the grand jury room during the questioning of the witness and shall be allowed to advise the witness but shall make no objections or arguments or otherwise address the grand jury or the attorney for the Commonwealth. The supervising judge shall have the same power to remove such counsel from the grand jury room as a judge has with respect to an attorney in any court proceeding. Violation of this paragraph shall be punishable as contempt by the supervising judge.

(4)  An attorney, or attorneys who are associated in practice, shall not continue multiple representation of clients in a grand jury proceeding if the exercise of the independent professional judgment of an attorney on behalf of one of the clients will or is likely to be adversely affected by his representation of another client. If the supervising judge determines that the interest of an individual will or is likely to be adversely affected, he may order separate representation of witnesses, giving appropriate weight to the right of an individual to counsel of his own choosing.

(d)  Disclosure of proceedings by witnesses.--No witness shall be prohibited from disclosing his testimony before the investigating grand jury except for cause shown in a hearing before the supervising judge. In no event may a witness be prevented from disclosing his testimony to his attorney.



Section 4550 - Submission of investigations by attorney for the Commonwealth to investigating grand jury

§ 4550.  Submission of investigations by attorney for the Commonwealth to investigating grand jury.

(a)  General rule.--Before submitting an investigation to the investigating grand jury the attorney for the Commonwealth shall submit a notice to the supervising judge. This notice shall allege that the matter in question should be brought to the attention of the investigating grand jury because the investigative resources of the grand jury are necessary for proper investigation. The notice shall allege that one or more of the investigative resources of the grand jury are required in order to adequately investigate the matter.

(b)  Effect of notice.--After the attorney for the Commonwealth has filed the notice submitting a matter to the investigating grand jury any or all of the investigative resources of the investigating grand jury may be used as regards the investigation.



Section 4551 - Investigating grand jury presentments

§ 4551.  Investigating grand jury presentments.

(a)  General rule.--Should the investigating grand jury determine that upon the basis of evidence presented to it a presentment should be returned against an individual, the grand jury shall direct the attorney for the Commonwealth to prepare a presentment which shall be submitted to the investigating grand jury for a vote. Should a majority of the full grand jury vote approval for the presentment it shall then be submitted to the supervising judge. The supervising judge shall examine the presentment, and if it is within the authority of the investigating grand jury and is otherwise in accordance with the provisions of this subchapter, the supervising judge shall issue an order accepting the presentment. Otherwise, the supervising judge shall refuse to accept the presentment and shall order that the investigating grand jury take further appropriate action.

(b)  Sealed presentment.--The supervising judge to whom a presentment is submitted may, on his own motion or at the request of the Commonwealth, direct that the presentment be kept secret until the defendant is in custody or has been released pending trial. In directing that the presentment be kept secret, the supervising judge shall enter an order requiring that the presentment be sealed and that no person shall disclose a return of the presentment except when necessary for issuance and execution of process.

(c)  Prosecution by Attorney General.--Whenever a multicounty investigating grand jury returns a presentment against any person the Attorney General or his designee shall, with respect to the alleged criminal activities, be authorized to prosecute the person on behalf of the Commonwealth by instituting criminal proceedings in the county of appropriate venue. The Attorney General or his designee shall take the oath of office required by law to be taken of district attorneys, and shall be clothed with all the powers and subject to all the liabilities imposed upon district attorneys by law.

(d)  Venue.--In any case where a multicounty investigating grand jury returns a presentment the supervising judge shall select the county for conducting the trial from among those counties having jurisdiction.

(e)  Procedure following presentment.--When the attorney for the Commonwealth proceeds on the basis of a presentment, a complaint shall be filed and the defendant shall be entitled to a preliminary hearing as in other criminal proceedings.



Section 4552 - Investigating grand jury reports

§ 4552.  Investigating grand jury reports.

(a)  General rule.--Any investigating grand jury, by an affirmative majority vote of the full investigating grand jury, may, at any time during its term submit to the supervising judge an investigating grand jury report.

(b)  Examination by court.--The judge to whom such report is submitted shall examine it and the record of the investigating grand jury and, except as otherwise provided in this section, shall issue an order accepting and filing such report as a public record with the court of common pleas established for or embracing the county or counties which are the subject of such report only if the report is based upon facts received in the course of an investigation authorized by this subchapter and is supported by the preponderance of the evidence.

(c)  Sealed report.--Upon the submission of a report pursuant to subsection (a), if the supervising judge finds that the filing of such report as a public record may prejudice fair consideration of a pending criminal matter, he shall order such report sealed and such report shall not be subject to subpoena or public inspection during the pendency of such criminal matter except upon order of court.

(d)  Appeal from refusal to file.--Failure of the supervising judge to accept and file as a public record a report submitted under this section may be appealed by the attorney for the Commonwealth to the Supreme Court in the manner prescribed by general rules.

(e)  Authorization of response by nonindicted subject.--If the supervising judge finds that the report is critical of an individual not indicted for a criminal offense the supervising judge may in his sole discretion allow the named individual to submit a response to the allegations contained in the report. The supervising judge may then in his discretion allow the response to be attached to the report as part of the report before the report is made part of the public record pursuant to subsection (b).



Section 4553 - Expenses of investigating grand juries and trials resulting therefrom

§ 4553.  Expenses of investigating grand juries and trials resulting therefrom.

(a)  County.--The expenses of a county investigating grand jury shall be borne by the county in which it is impaneled.

(b)  Multicounty.--The expenses of any multicounty investigating grand jury shall be borne by the Commonwealth.

(1)  Multicounty investigating grand jurors shall be compensated at the rate of $40 for each day that they report for service. Jurors shall be paid a travel allowance at the rate that an employee of the Office of Attorney General on official business would be reimbursed. Jurors shall receive payment of per diem meal expenses in the amounts of $6 for breakfast, $10 for lunch and $25 for dinner for any day or portion thereof that the person is serving as a juror. Only those persons who are required, because of the distance from their residence, to obtain overnight accommodations at the site of the multicounty investigating grand jury shall receive payment of a per diem for breakfast and dinner.

(2)  The costs and expenses resulting from any trial of a person against whom a presentment has been issued by a multicounty investigating grand jury shall be borne by the Commonwealth. Costs and expenses under this subsection include, but are not limited to, all reasonable costs incurred by the county for the services of the courts, the trial jury, the sheriff, the clerk of courts, the county prison, the district attorney and any public defender appointed by the court, and related costs and expenses incurred by the county in the course of the trial.

(3)  Counties shall be reimbursed from the General Fund of the Commonwealth upon application to the State Treasurer through the Office of Attorney General pursuant to procedures prescribed by that office.

(Dec. 19, 1984, P.L.1089, No.218, eff. imd.; Dec. 19, 1984, P.L.1189, No.225, eff. imd.; Oct. 17, 2002, P.L.880, No.127, eff. imd.)

2002 Amendment.  Act 127 amended subsec. (b).

1984 Amendments.  Acts 218 and 225 amended the entire section, retroactive to March 29, 1983. Act 225 overlooked the amendment by Act 218, but the amendments do not conflict in substance and have both been given effect in setting forth the text of the section.

Cross References.  Section 4553 is referred to in section 4561 of this title.



Section 4561 - Compensation of and travel allowance for jurors

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

4561.  Compensation of and travel allowance for jurors.

4562.  Juror's right to refuse inquiries.

4563.  Protection of employment of petit and grand jurors.

4563.1. Protection of employment of grand jurors (Deleted by amendment).

4564.  Alternate jurors.

4565.  Challenging certain petit jurors where political subdivision is a party.

Relettering.  Subchapter E was relettered from Subchapter D and former Subchapter E was relettered to Subchapter F pursuant to section 216(a)(1) of the act of October 5, 1980 (P.L.693, No.142).

§ 4561.  Compensation of and travel allowance for jurors.

(a)  Compensation.--A person summoned to serve as a juror shall receive compensation at the rate of $9 a day for the first three days in any calendar year he shall be required to report for service and $25 a day for each day thereafter in such calendar year that such person is required to report. In addition, persons so summoned shall be paid a travel allowance at the rate of 17¢ per mile circular except that no travel allowance shall be paid in the first judicial district.

(b)  State reimbursement.--The Commonwealth shall reimburse each county 80% of the amount expended by the county for such compensation and travel allowance beyond the first three days of service if the juror is participating in a trial or in grand jury proceedings. Application for reimbursement shall be made by the county to the State Treasurer through the Administrative Office pursuant to procedures prescribed by said office. As used in this section, trial participation shall include voir dire examination only if such examination shall have commenced prior to the juror's fourth day of service.

(c)  Definition.--As used in this section, the term "jurors" does not apply to those persons summoned to serve on a multicounty investigating grand jury who are reimbursed under section 4553(b) (relating to expenses of investigating grand juries and trials resulting therefrom).

(Dec. 5, 1980, P.L.1104, No.189, eff. imd.; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Oct. 17, 2002, P.L.880, No.127, eff. 60 days)

2002 Amendment.  Act 127 added subsec. (c).



Section 4562 - Juror's right to refuse inquiries

§ 4562.  Juror's right to refuse inquiries.

Except where jury tampering is being investigated by the proper authorities, a juror shall not be required to answer to any person concerning the manner in which the jury reached its verdict or why it was unable to agree upon a verdict.



Section 4563 - Protection of employment of petit and grand jurors

§ 4563.  Protection of employment of petit and grand jurors.

(a)  General rule.--An employer shall not deprive an employee of his employment, seniority position or benefits, or threaten or otherwise coerce him with respect thereto, because the employee receives a summons, responds thereto, serves as a juror or attends court for prospective jury service. Nothing in this section shall be construed to require the employer to compensate the employee for employment time lost because of such jury service.

(b)  Penalty.--Any employer who violates subsection (a) commits a summary offense.

(c)  Civil remedy available.--If an employer penalizes an employee in violation of subsection (a) the employee may bring a civil action for recovery of wages and benefits lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed wages and benefits actually lost. If he prevails, the employee shall be allowed a reasonable attorney's fee fixed by the court.

(d)  Exception.--Subsection (a) shall not apply to any employer in any retail or service industry employing fewer than 15 persons or any employer in any manufacturing industry employing fewer than 40 persons.

(e)  Right to excuse.--Any individual not entitled to reemployment under subsection (a) shall, upon request to the court, be excused from jury service.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

Cross References.  Section 4563 is referred to in section 5522 of this title.



Section 4563.1 - Protection of employment of grand jurors (Deleted by amendment)

§ 4563.1.  Protection of employment of grand jurors (Deleted by amendment).

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Section 4563.1 was deleted by amendment December 20, 1982, P.L.1409, No.326, effective in 60 days.



Section 4564 - Alternate jurors

§ 4564.  Alternate jurors.

Alternate jurors shall be selected and shall serve as jurors under terms and conditions prescribed by general rules.



Section 4565 - Challenging certain petit jurors where political subdivision is a party

§ 4565.  Challenging certain petit jurors where political subdivision is a party.

A person shall not be challenged for cause and excluded from serving as a juror in any action or proceeding in which a political subdivision is a party or is interested because such person is or was an officer, rated citizen or inhabitant in such political subdivision or owns assessed or taxable property or is liable to the assessment or payment of taxes in such political subdivision. This section shall not apply to peremptory challenges of such persons.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)



Section 4581 - Interfering with selection of jurors

SUBCHAPTER F

PENALTIES

Sec.

4581.  Interfering with selection of jurors.

4582.  Tampering with names of jurors.

4583.  Tampering with jurors.

4583.1. Aggravated jury tampering.

4584.  Failure of juror to appear.

Relettering.  Subchapter F was relettered from Subchapter E pursuant to section 216(a)(1) of the act of October 5, 1980 (P.L.693, No.142).

§ 4581.  Interfering with selection of jurors.

(a)  Commission members and employees.--Any member of the jury selection commission or any employee, clerk, investigator or assistant in the employ of the commission, who shall violate any of the provisions of this chapter for the purpose of unlawfully procuring the selection or nonselection of any person for jury service commits a misdemeanor of the second degree and upon conviction thereof shall be forthwith removed from his office or employment and in addition thereto shall be ineligible to hold any public office or employment under the laws of this Commonwealth. In the case of the judicial member of the commission, such member shall be disqualified to hold his position on the commission and the matter shall be referred to the Judicial Conduct Board.

(b)  Other persons.--Any person other than the persons described in subsection (a), who undertakes or offers by illegal means to influence the selection or excusing of any person from jury service or who gives money or anything of value to any person for the purpose of effecting the impartial selection of jurors or to procure exemption from jury service or who solicits, demands or receives money or anything of value or the promise thereof from any person for the purpose of in any manner affecting the selection or exemption of any persons from jury service or performs any of these acts for the purpose of enabling himself or another to evade jury service, commits a misdemeanor of the second degree.

(July 2, 1993, P.L.395, No.56, eff. Aug. 16, 1993)

1993 Amendment.  Act 56 amended subsec. (a).



Section 4582 - Tampering with names of jurors

§ 4582.  Tampering with names of jurors.

Any person who directly or indirectly unlawfully tampers with the names drawn from the master list of prospective jurors or jury wheel or with the master list of prospective jurors or jury wheel or with any array or jury list commits a misdemeanor of the second degree.



Section 4583 - Tampering with jurors

§ 4583.  Tampering with jurors.

Any person who, having in any manner ascertained the names of persons drawn from the master list of prospective jurors or jury wheel, shall thereafter discuss with any prospective juror the facts or alleged facts of any particular suit or cause then listed for trial in the court for which the prospective juror has been summoned for jury service, with the intent to influence the juror in his service or in the consideration of the evidence in the matter, commits a misdemeanor of the second degree. The penalty provided in this section shall be in addition to the penalties now provided by law for bribery.



Section 4583.1 - Aggravated jury tampering

§ 4583.1.  Aggravated jury tampering.

(a)  Offense defined.--A person commits the offense of aggravated jury tampering if the person influences, intimidates or impedes or attempts to influence, intimidate or impede a juror in the discharge of the juror's duties in a civil or criminal trial and:

(1)  The actor employs force, violence or deception or threatens to employ force or violence upon the juror or, with the requisite intent or knowledge, upon any other person.

(2)  The actor offers any pecuniary or other benefit to the juror or, with the requisite intent or knowledge, to any other person.

(3)  The actor's conduct is in furtherance of a conspiracy to intimidate a juror.

(4)  The actor accepts, agrees or solicits another to accept any pecuniary or other benefit to intimidate a juror.

(b)  Grading.--

(1)  The offense is a felony of the first degree if murder in the first degree or second degree or a felony of the first degree is the highest classification of crime submitted for deliberation to the jury of which the juror is a member.

(2)  The offense is a felony of the second degree if a felony of the second degree is the highest classification of crime submitted for deliberation to the jury of which the juror is a member.

(3)  The offense is a felony of the third degree for any other violation of this section.

(Dec. 10, 2001, P.L.855, No.90, eff. 60 days)

2001 Amendment.  Act 90 added section 4583.1.



Section 4584 - Failure of juror to appear

§ 4584.  Failure of juror to appear.

A prospective juror who has been summoned to serve as a juror and who fails to appear as summoned shall, unless exempt or excused pursuant to section 4503 (relating to exemptions from jury duty), be punishable for contempt of court and may be fined in an amount not exceeding $500 or imprisoned for a term no more than ten days or both.






Chapter 47 - DNA Data and Testing (Repealed)

Section 4701 - § 4703 (Repealed)

CHAPTER 47

DNA DATA AND TESTING

(Repealed)

2004 Repeal.  Chapter 47 (Subchapters A - D) was added June 19, 2002, P.L.394, No.57, and repealed November 30, 2004, P.L.1428, No.185, effective in 60 days. The subject matter is now contained in Chapter 23 of Title 44 (Law and Justice).



Section 4711 - § 4722 (Repealed)



Section 4731 - § 4736 (Repealed)



Section 4741 - (Repealed)






Chapter 49 - Access to Justice

Section 4901 - Short title of chapter

CHAPTER 49

ACCESS TO JUSTICE

Sec.

4901.  Short title of chapter.

4902.  Declaration.

4903.  Definitions.

4904.  Establishment of Access to Justice Account.

4905.  Purpose of account.

4906.  Distribution of funds.

4907.  Expiration of chapter.

Enactment.  Chapter 49 was added October 2, 2002, P.L.841, No.122, effective November 1, 2002.

§ 4901.  Short title of chapter.

This chapter shall be known and may be cited as the Access to Justice Act.



Section 4902 - Declaration

§ 4902.  Declaration.

The General Assembly finds and declares as follows:

(1)  It is of paramount importance to the citizens of this Commonwealth that all individuals who seek lawful redress of their grievances have equal access to our system of justice.

(2)  The availability of civil legal services is essential to providing meaningful access to justice for indigent persons who cannot afford legal representation.



Section 4903 - Definitions

§ 4903.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Account."  The Access to Justice Account established in section 4904 (relating to establishment of Access to Justice Account).

"Eligible legal services provider."  A not-for-profit entity incorporated in this Commonwealth, tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)) or any successor provision, which operates within this Commonwealth for the primary purpose of providing civil legal services without charge and which operates to provide such civil legal services to eligible clients and victims of abuse under contract or subcontract with the Department of Public Welfare for the expenditure of funds appropriated by the General Assembly for the provision of legal services.

"Lobbying activities."  Any effort to influence Federal, State or local legislative or administrative action, including, but not limited to, activities intended to influence the issuance, amendment or revocation of any executive or administrative order or regulation of a Federal, State or local agency, or to influence the introduction, amendment, passage or defeat of any legislation by the Congress of the United States or by any State or local legislative body.



Section 4904 - Establishment of Access to Justice Account

§ 4904.  Establishment of Access to Justice Account.

There is established in the State Treasury a nonlapsing restricted receipt account to be known as the Access to Justice Account for the deposit of all fees authorized by this chapter.

Cross References.  Section 4904 is referred to in sections 3733, 4903 of this title.



Section 4905 - Purpose of account

§ 4905.  Purpose of account.

(a)  Permitted use.--All moneys in the account and any investment income accrued shall be used exclusively to provide civil legal assistance to poor and disadvantaged persons in this Commonwealth. The Supreme Court shall, by rule, determine eligibility for legal assistance under this subsection.

(b)  Prohibited use.--Recipients of funds under this chapter are prohibited from using these funds to contribute to or be made available to any political party or association or the campaign of any candidate for public or party office or similar political activities or to support or oppose candidates for public or party office or to support or oppose any ballot questions or to engage in lobbying activities except that:

(1)  A recipient of funds may engage in lobbying activities in response to a request from a governmental agency, legislative body, committee, member or staff thereof made to the recipient, consistent with the Rules of Professional Conduct.

(2)  An eligible legal services provider may engage in lobbying activities in the provision of legal services to an eligible client on a particular application, claim or case which directly involves that client's legal rights and responsibilities; however, this shall not be construed to permit an eligible legal services provider to solicit a client in violation of the Rules of Professional Conduct for the purpose of making such representation possible.

Cross References.  Section 4905 is referred to in section 4906 of this title.



Section 4906 - Distribution of funds

§ 4906.  Distribution of funds.

All moneys deposited in the account and any investment income accrued are hereby annually appropriated to the Administrative Office of the Pennsylvania Courts and shall be distributed annually, upon requisition of the Court Administrator of Pennsylvania, to the Pennsylvania Interest on Lawyers Trust Account Board to contract exclusively with eligible legal services providers for the purpose set forth in section 4905(a) (relating to purpose of account). Funds received by the Pennsylvania Interest on Lawyers Trust Account Board pursuant to this chapter shall be maintained in a separate account and shall be accounted for separately from any other funds received by the board.



Section 4907 - Expiration of chapter

§ 4907.  Expiration of chapter.

This chapter shall expire on November 1, 2017. At least one year prior to the expiration of this chapter, the Legislative Budget and Finance Committee shall conduct and submit to the General Assembly a performance audit for the purpose of determining whether there is a continuing justification for the activities and level of financial support provided for under this chapter.

(July 7, 2006, P.L.378, No.81, eff. 7 days; June 30, 2012, P.L.666, No.79, eff. imd.)

2006 Amendment.  Section 5 of Act 81 provided that Act 81 shall apply to all actions instituted on or after the effective date of Act 81.






Chapter 51 - Preliminary Provisions

Section 5101 - Remedy to exist for legal injury

PART VI

ACTIONS, PROCEEDINGS AND OTHER

MATTERS GENERALLY

Chapter

51.  Preliminary Provisions

53.  Bases of Jurisdiction and Interstate and International Procedure

55.  Limitation of Time

57.  Bonds and Recognizances

59.  Depositions and Witnesses

61.  Rules of Evidence

63.  Juvenile Matters

64.  Court-ordered Involuntary Treatment of Certain Sexually Violent Persons

65.  Habeas Corpus

66.  Prisoner Litigation

67.  Protection from Abuse (Repealed)

68.  Forfeitures

69.  Particular Rights and Immunities

70.  Ignition Interlock Devices (Repealed)

Enactment.  Part VI was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

CHAPTER 51

PRELIMINARY PROVISIONS

Sec.

5101.  Remedy to exist for legal injury.

5101.1. Venue in medical professional liability actions.

5102.  Place and form of filing applications for relief.

5103.  Transfer of erroneously filed matters.

5104.  Trial by jury.

5105.  Right to appellate review.

5106.  Change of venue.

5107.  Service of process.

5108.  Imprisonment for debt.

5110.  Limited waiver of sovereign immunity (Repealed).

5111.  Limitations on damages (Repealed).

Enactment.  Chapter 51 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

§ 5101.  Remedy to exist for legal injury.

Every person for a legal injury done him in his lands, goods, person, or reputation shall have remedy by due course of law, and right and justice administered without sale, denial or delay.

(Sept. 28, 1978, P.L.788, No.152, eff. imd.; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

Cross References.  Section 5101 is referred to in section 5102 of this title.



Section 5101.1 - Venue in medical professional liability actions

§ 5101.1.  Venue in medical professional liability actions.

(a)  Declaration of policy.--In accordance with section 514(a) of the act of March 20, 2002 (P.L.154, No.13), known as the Medical Care Availability and Reduction of Error (Mcare) Act, and as a matter of public policy, the General Assembly further declares the need to change the venue requirements for medical professional liability actions.

(b)  General rule.--Notwithstanding any other provision to the contrary, a medical professional liability action may be brought against a health care provider for a medical professional liability claim only in the county in which the cause of action arose.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Birth center."  An entity licensed as a birth center under the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Health care provider."  A primary health care center, a personal care home licensed by the Department of Public Welfare pursuant to the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, or a person, including a corporation, university or other educational institution licensed or approved by the Commonwealth to provide health care or professional medical services as a physician, a certified nurse midwife, a podiatrist, hospital, nursing home, birth center, and an officer, employee or agent of any of them acting in the course and scope of employment.

"Hospital."  An entity licensed as a hospital under the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, or the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Medical professional liability action."  Any proceeding in which a medical professional liability claim is asserted, including an action in a court of law or an arbitration proceeding.

"Medical professional liability claim."  Any claim seeking the recovery of damages or loss from a health care provider arising out of any tort or breach of contract causing injury or death resulting from the furnishing of health care services which were or should have been provided.

"Nursing home."  An entity licensed as a nursing home under the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Primary health care center."  A community-based nonprofit corporation meeting standards prescribed by the Department of Health which provides preventive, diagnostic, therapeutic and basic emergency health care by licensed practitioners who are employees of the corporation or under contract to the corporation.

(Oct. 17, 2002, P.L.880, No.127, eff. 60 days; Dec. 9, 2002, P.L.1705, No.215, eff. 60 days)

2002 Amendments.  Act 127 added section 5101.1 and Act 215 amended the def. of "health care provider" in subsec. (c). Section 5 of Act 127 provided that section 5101.1 shall apply to all medical professional liability actions filed on or after the effective date of section 5.

Cross References.  Section 5101.1 is referred to in section 931 of this title.



Section 5102 - Place and form of filing applications for relief

§ 5102.  Place and form of filing applications for relief.

Applications for relief to any court under section 5101 (relating to remedy to exist for legal injury) or under any other provision of law, or documents relating to a matter before a magisterial district judge, shall be filed in such office and in such form as may be prescribed by general rule or rule of court.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 5103 - Transfer of erroneously filed matters

§ 5103.  Transfer of erroneously filed matters.

(a)  General rule.--If an appeal or other matter is taken to or brought in a court or magisterial district of this Commonwealth which does not have jurisdiction of the appeal or other matter, the court or magisterial district judge shall not quash such appeal or dismiss the matter, but shall transfer the record thereof to the proper tribunal of this Commonwealth, where the appeal or other matter shall be treated as if originally filed in the transferee tribunal on the date when the appeal or other matter was first filed in a court or magisterial district of this Commonwealth. A matter which is within the exclusive jurisdiction of a court or magisterial district judge of this Commonwealth but which is commenced in any other tribunal of this Commonwealth shall be transferred by the other tribunal to the proper court or magisterial district of this Commonwealth where it shall be treated as if originally filed in the transferee court or magisterial district of this Commonwealth on the date when first filed in the other tribunal.

(b)  Federal cases.--

(1)  Subsection (a) shall also apply to any matter transferred or remanded by any United States court for a district embracing any part of this Commonwealth. In order to preserve a claim under Chapter 55 (relating to limitation of time), a litigant who timely commences an action or proceeding in any United States court for a district embracing any part of this Commonwealth is not required to commence a protective action in a court or before a magisterial district judge of this Commonwealth. Where a matter is filed in any United States court for a district embracing any part of this Commonwealth and the matter is dismissed by the United States court for lack of jurisdiction, any litigant in the matter filed may transfer the matter to a court or magisterial district of this Commonwealth by complying with the transfer provisions set forth in paragraph (2).

(2)  Except as otherwise prescribed by general rules, or by order of the United States court, such transfer may be effected by filing a certified transcript of the final judgment of the United States court and the related pleadings in a court or magisterial district of this Commonwealth. The pleadings shall have the same effect as under the practice in the United States court, but the transferee court or magisterial district judge may require that they be amended to conform to the practice in this Commonwealth. Section 5535(a)(2)(i) (relating to termination of prior matter) shall not be applicable to a matter transferred under this subsection.

(c)  Interdivisional transfers.--If an appeal or other matter is taken to, brought in, or transferred to a division of a court to which such matter is not allocated by law, the court shall not quash such appeal or dismiss the matter, but shall transfer the record thereof to the proper division of the court, where the appeal or other matter shall be treated as if originally filed in the transferee division on the date first filed in a court or magisterial district.

(d)  Definition.--As used in this section "tribunal" means a court or magisterial district judge or other judicial officer of this Commonwealth vested with the power to enter an order in a matter, the Board of Claims, the Board of Property, the Office of Administrator for Arbitration Panels for Health Care and any other similar agency.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsecs. (a), (b) and (d). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 1082, as amended April 25, 1979, provided that section 5103(a) shall not be deemed suspended or affected. Rules 1001 through 1082 relate to appellate proceedings with respect to judgments and other decisions of district justices in civil matters. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 1082 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Cross References.  Section 5103 is referred to in sections 708, 5503 of this title.



Section 5104 - Trial by jury

§ 5104.  Trial by jury.

(a)  General rule.--Except where the right to trial by jury is enlarged by statute, trial by jury shall be as heretofore, and the right thereof shall remain inviolate. Trial by jury may be waived in the manner prescribed by general rules.

(b)  Civil verdicts.--In any civil case a verdict rendered by at least five-sixths of the jury shall be the verdict of the jury and shall have the same effect as a unanimous verdict of the jury.

(c)  Criminal matters.--In criminal cases the Commonwealth shall have the same right to trial by jury as does the accused.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (a) and added subsec. (c).



Section 5105 - Right to appellate review

§ 5105.  Right to appellate review.

(a)  General rule.--There is a right of appeal under this subsection from the final order (including an order defined as a final order by general rule) of every:

(1)  Court or magisterial district judge of this Commonwealth to the court having jurisdiction of such appeals.

(2)  Government unit which is an administrative agency within the meaning of section 9 of Article V of the Constitution of Pennsylvania to the court having jurisdiction of such appeals. An order is appealable under this paragraph notwithstanding the fact that it is not appealable under Chapter 7 of Title 2 (relating to judicial review).

(3)  Appointive judicial officer to the court by which such officer was appointed.

(b)  Successive appeals.--Except as otherwise provided in this subsection, the rights conferred by subsection (a) are cumulative, so that a litigant may as a matter of right cause a final order of any tribunal in any matter which itself constitutes an appeal to such tribunal, to be further reviewed by the court having jurisdiction of appeals from such tribunal. Except as provided in section 723 (relating to appeals from the Commonwealth Court) there shall be no right of appeal from the Superior Court or the Commonwealth Court to the Supreme Court under this section or otherwise.

(c)  Interlocutory appeals.--There shall be a right of appeal from such interlocutory orders of tribunals and other government units as may be specified by law. The governing authority shall be responsible for a continuous review of the operation of section 702(b) (relating to interlocutory appeals by permission) and shall from time to time establish by general rule rights to appeal from such classes of interlocutory orders, if any, from which appeals are regularly permitted pursuant to section 702(b).

(d)  Scope of appeal.--

(1)  Except as otherwise provided in this subsection an appeal under this section shall extend to the whole record, with like effect as upon an appeal from a judgment entered upon the verdict of a jury in an action at law and the scope of review of the order shall not be limited as on broad or narrow certiorari.

(2)  An order which is appealable by reason of subsection (a)(2), but which would not be appealable under Chapter 7 of Title 2 or under any other corresponding provision of law, shall not be reversed or modified on appeal unless the appellant would be entitled to equivalent relief upon an action in the nature of equity, replevin, mandamus or quo warranto or for declaratory judgment or for a writ of certiorari or prohibition or otherwise objecting to such order.

(3)  Nothing in this subsection shall supersede any general rule or rule of court or any unsuspended statute authorizing or requiring an appellate court to receive additional evidence or to hear the appeal de novo.

(4)  Except as otherwise prescribed by general rule and section 1123(a.1) (relating to jurisdiction and venue), an appeal from a final order of the minor judiciary shall be de novo under procedures established by general rule.

(e)  Supersedeas.--An appeal shall operate as a supersedeas to the extent and upon the conditions provided or prescribed by law. Unless a supersedeas is entered no appeal from an order concerning the validity of a will or other instrument or the right to the possession of or to administer any real or personal property shall suspend the powers or prejudice the acts of the appointive judicial officer, personal representative or other person acting thereunder.

(f)  Effect of reversal or modification.--The reversal or modification of any order of a court or any determination of any other government unit in a matter in which the court or government unit has jurisdiction of the sale, mortgage, exchange or conveyance of real or personal property shall not impair or divest any estate or interest acquired thereunder by a person not a party to the appeal.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Oct. 12, 1984, P.L.959, No.187, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a)(1). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1984 Amendment.  Act 187 amended subsec. (d).

1982 Amendment.  Act 326 amended subsec. (f).

1980 Amendment.  Act 142 amended subsecs. (c) and (d).

1978 Amendment.  Act 53 amended subsecs. (a), (d) and (e) and added subsec. (f).

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 3159(b)(7), adopted April 20, 1998, provided that section 5105(f) shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Cross References.  Section 5105 is referred to in sections 724, 9730 of this title; section 2547 of Title 15 (Corporations and Unincorporated Associations); section 902 of Title 66 (Public Utilities).



Section 5106 - Change of venue

§ 5106.  Change of venue.

The power to change the venue in civil and criminal cases shall be vested in the courts, to be exercised in such manner as shall be provided or prescribed by law.



Section 5107 - Service of process

§ 5107.  Service of process.

Process may be served or executed on any day of the week except at any church, synagogue, meetinghouse or any place of worship.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 19, 1984, P.L.1089, No.218, eff. imd.; June 25, 1997, P.L.293, No.28, eff. imd.; June 18, 1998, P.L.640, No.84, eff. 120 days)

1998 Amendment.  Act 84 overlooked the amendment by Act 28 of 1997, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 5107.



Section 5108 - Imprisonment for debt

§ 5108.  Imprisonment for debt.

(a)  Constitutional restriction.--The person of a debtor, where there is not strong presumption of fraud, shall not be continued in prison after delivering up his estate for the benefit of his creditors in such manner as shall be provided or prescribed by law.

(b)  Statutory restriction.--Except in an action for fines and penalties, or as punishment for contempt, or to prevent departure from the Commonwealth, a defendant may not be arrested in any civil matter.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 5108.



Section 5110 - Limited waiver of sovereign immunity (Repealed)

§ 5110.  Limited waiver of sovereign immunity (Repealed).

1980 Repeal.  Section 5110 was repealed October 5, 1980, P.L.693, No.142, effective in 60 days. The subject matter is now contained in Chapter 85 of this title.



Section 5111 - Limitations on damages (Repealed)

§ 5111.  Limitations on damages (Repealed).

1980 Repeal.  Section 5111 was repealed October 5, 1980, P.L.693, No.142, effective in 60 days. The subject matter is now contained in Chapter 85 of this title.






Chapter 53 - Bases of Jurisdiction and Interstate and International Procedure

Section 5301 - Persons

CHAPTER 53

BASES OF JURISDICTION AND INTERSTATE

AND INTERNATIONAL PROCEDURE

Subchapter

A.  General Provisions

B.  Interstate and International Procedure

C.  Child Custody Jurisdiction (Repealed)

Enactment.  Chapter 53 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 53 is referred to in sections 1579, 4129, 6129, 8586 of Title 15 (Corporations and Unincorporated Associations).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5301.  Persons.

5302.  Land.

5303.  Chattels.

5304.  Documents.

5305.  Corporate shares.

5306.  Obligations.

5307.  Status.

5308.  Necessary minimum contacts.

§ 5301.  Persons.

(a)  General rule.--The existence of any of the following relationships between a person and this Commonwealth shall constitute a sufficient basis of jurisdiction to enable the tribunals of this Commonwealth to exercise general personal jurisdiction over such person, or his personal representative in the case of an individual, and to enable such tribunals to render personal orders against such person or representative:

(1)  Individuals.--

(i)  Presence in this Commonwealth at the time when process is served.

(ii)  Domicile in this Commonwealth at the time when process is served.

(iii)  Consent, to the extent authorized by the consent.

(2)  Corporations.--

(i)  Incorporation under or qualification as a foreign corporation under the laws of this Commonwealth.

(ii)  Consent, to the extent authorized by the consent.

(iii)  The carrying on of a continuous and systematic part of its general business within this Commonwealth.

(3)  Partnerships, limited partnerships, partnership associations, professional associations, unincorporated associations and similar entities.--

(i)  Formation under or qualification as a foreign entity under the laws of this Commonwealth.

(ii)  Consent, to the extent authorized by the consent.

(iii)  The carrying on of a continuous and systematic part of its general business within this Commonwealth.

(b)  Scope of jurisdiction.--When jurisdiction over a person is based upon this section any cause of action may be asserted against him, whether or not arising from acts enumerated in this section. Discontinuance of the acts enumerated in subsection (a)(2)(i) and (iii) and (3)(i) and (iii) shall not affect jurisdiction with respect to any act, transaction or omission occurring during the period such status existed.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 10, 1981, P.L.237, No.77, eff. 60 days)

Cross References.  Section 5301 is referred to in section 5322 of this title; section 2576 of Title 15 (Corporations and Unincorporated Associations); section 1502 of Title 17 (Credit Unions).



Section 5302 - Land

§ 5302.  Land.

The tribunals of this Commonwealth shall have jurisdiction over land situated within this Commonwealth whether or not the persons owning or claiming interests therein are subject to the jurisdiction of the tribunals of this Commonwealth.

Cross References.  Section 5302 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5303 - Chattels

§ 5303.  Chattels.

The tribunals of this Commonwealth shall have jurisdiction over chattels situated within this Commonwealth whether or not the persons owning or claiming interests therein are subject to the jurisdiction of the tribunals of this Commonwealth.

Cross References.  Section 5303 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5304 - Documents

§ 5304.  Documents.

The tribunals of this Commonwealth shall have jurisdiction over documents situated within this Commonwealth whether or not the persons owning or claiming interests therein are subject to the jurisdiction of the tribunals of this Commonwealth.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

Cross References.  Section 5304 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5305 - Corporate shares

§ 5305.  Corporate shares.

The tribunals of this Commonwealth shall have jurisdiction, whether or not the persons owning or claiming interests in the shares or share certificates are subject to the jurisdiction of the tribunals of this Commonwealth:

(1)  Over shares in a corporation incorporated under the laws of this Commonwealth (subject to the limitations of Title 13 (relating to commercial code)).

(2)  Over share certificates which are located within this Commonwealth.

(3)  Over shares in a corporation represented by share certificates located within this Commonwealth if the law of the jurisdiction of incorporation embodies the share in the share certificates.

(Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980)

Cross References.  Section 5305 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5306 - Obligations

§ 5306.  Obligations.

The tribunals of this Commonwealth shall have jurisdiction over obligations owed by persons who are subject to the jurisdiction of the tribunals of this Commonwealth whether or not the persons to whom the obligations are owed are subject to the jurisdiction of the tribunals of this Commonwealth.

Cross References.  Section 5306 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5307 - Status

§ 5307.  Status.

The judicial jurisdiction over status granted to the courts of this Commonwealth by the Constitution and statutes of this Commonwealth may be exercised:

(1)  to the extent permitted by the Constitution of the United States, except as limited by the Constitution and laws of this Commonwealth; and

(2)  in the manner permitted by the laws of this Commonwealth.

Cross References.  Section 5307 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5308 - Necessary minimum contacts

§ 5308.  Necessary minimum contacts.

The tribunals of this Commonwealth may exercise jurisdiction under this subchapter only where the contact with this Commonwealth is sufficient under the Constitution of the United States.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 5308.

Cross References.  Section 5308 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5321 - Short title of subchapter

SUBCHAPTER B

INTERSTATE AND INTERNATIONAL PROCEDURE

Sec.

5321.  Short title of subchapter.

5322.  Bases of personal jurisdiction over persons outside this Commonwealth.

5323.  Service of process on persons outside this Commonwealth.

5324.  Assistance to tribunals and litigants outside this Commonwealth with respect to service.

5325.  When and how a deposition may be taken outside this Commonwealth.

5326.  Assistance to tribunals and litigants outside this Commonwealth with respect to depositions (Repealed).

5327.  Determination of foreign law.

5328.  Proof of official records.

5329.  Other provisions of law unaffected.

§ 5321.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Uniform Interstate and International Procedure Act."

Cross References.  Section 5321 is referred to in section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5322 - Bases of personal jurisdiction over persons outside this Commonwealth

§ 5322.  Bases of personal jurisdiction over persons outside this Commonwealth.

(a)  General rule.--A tribunal of this Commonwealth may exercise personal jurisdiction over a person (or the personal representative of a deceased individual who would be subject to jurisdiction under this subsection if not deceased) who acts directly or by an agent, as to a cause of action or other matter arising from such person:

(1)  Transacting any business in this Commonwealth. Without excluding other acts which may constitute transacting business in this Commonwealth, any of the following shall constitute transacting business for the purpose of this paragraph:

(i)  The doing by any person in this Commonwealth of a series of similar acts for the purpose of thereby realizing pecuniary benefit or otherwise accomplishing an object.

(ii)  The doing of a single act in this Commonwealth for the purpose of thereby realizing pecuniary benefit or otherwise accomplishing an object with the intention of initiating a series of such acts.

(iii)  The shipping of merchandise directly or indirectly into or through this Commonwealth.

(iv)  The engaging in any business or profession within this Commonwealth, whether or not such business requires license or approval by any government unit of this Commonwealth.

(v)  The ownership, use or possession of any real property situate within this Commonwealth.

(2)  Contracting to supply services or things in this Commonwealth.

(3)  Causing harm or tortious injury by an act or omission in this Commonwealth.

(4)  Causing harm or tortious injury in this Commonwealth by an act or omission outside this Commonwealth.

(5)  Having an interest in, using, or possessing real property in this Commonwealth.

(6)  (i)  Contracting to insure any person, property, or risk located within this Commonwealth at the time of contracting.

(ii)  Being a person who controls, or who is a director, officer, employee or agent of a person who controls, an insurance company incorporated in this Commonwealth or an alien insurer domiciled in this Commonwealth.

(iii)  Engaging in conduct described in section 504 of the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of 1921.

(7)  Accepting election or appointment or exercising powers under the authority of this Commonwealth as a:

(i)  Personal representative of a decedent.

(ii)  Guardian of a minor or incapacitated person.

(iii)  Trustee or other fiduciary.

(iv)  Director or officer of a corporation.

(8)  Executing any bond of any of the persons specified in paragraph (7).

(9)  Making application to any government unit for any certificate, license, permit, registration or similar instrument or authorization or exercising any such instrument or authorization.

(10)  Committing any violation within the jurisdiction of this Commonwealth of any statute, home rule charter, local ordinance or resolution, or rule or regulation promulgated thereunder by any government unit or of any order of court or other government unit.

(b)  Exercise of full constitutional power over nonresidents.--In addition to the provisions of subsection (a) the jurisdiction of the tribunals of this Commonwealth shall extend to all persons who are not within the scope of section 5301 (relating to persons) to the fullest extent allowed under the Constitution of the United States and may be based on the most minimum contact with this Commonwealth allowed under the Constitution of the United States.

(c)  Scope of jurisdiction.--When jurisdiction over a person is based solely upon this section, only a cause of action or other matter arising from acts enumerated in subsection (a), or from acts forming the basis of jurisdiction under subsection (b), may be asserted against him.

(d)  Service outside this Commonwealth.--When the exercise of personal jurisdiction is authorized by this section, service of process may be made outside this Commonwealth.

(e)  Inconvenient forum.--When a tribunal finds that in the interest of substantial justice the matter should be heard in another forum, the tribunal may stay or dismiss the matter in whole or in part on any conditions that may be just.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Apr. 16, 1992, P.L.108, No.24, eff. 60 days)

1992 Amendment.  Act 24 amended subsec. (a).

Cross References.  Section 5322 is referred to in sections 5323, 5329 of this title; section 2576 of Title 15 (Corporations and Unincorporated Associations); section 6103 of Title 23 (Domestic Relations).



Section 5323 - Service of process on persons outside this Commonwealth

§ 5323.  Service of process on persons outside this Commonwealth.

(a)  Manner of service.--When the law of this Commonwealth authorizes service of process outside this Commonwealth, the service, when reasonably calculated to give actual notice, may be made:

(1)  By personal delivery in the manner prescribed for service within this Commonwealth.

(2)  In the manner provided or prescribed by the law of the place in which the service is made for service in that place in an action in any of its courts of general jurisdiction.

(3)  By any form of mail addressed to the person to be served and requiring a signed receipt.

(4)  As directed by the foreign authority in response to a letter rogatory.

(5)  As directed by a court.

(b)  Proof of service.--Proof of service outside this Commonwealth may be made by affidavit of the individual who made the service or in the manner provided or prescribed by the law of this Commonwealth, the order pursuant to which the service is made, or the law of the place in which the service is made for proof of service in an action in any of its courts of general jurisdiction. When service is made by mail, proof of service shall include a receipt signed by the addressee or other evidence of personal delivery to the addressee satisfactory to the tribunal.

(c)  Individuals eligible to make service.--Service outside this Commonwealth may be made by an individual permitted to make service of process under the law of this Commonwealth or under the law of the place in which the service is made or who is designated by a tribunal of this Commonwealth.

(d)  Certain individuals to be served.--When the law of this Commonwealth requires that in order to effect service one or more designated individuals be served, service outside this Commonwealth under section 5322 (relating to bases of personal jurisdiction over persons outside this Commonwealth) must be made upon the designated individual or individuals.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 449, adopted June 3, 1994, provided that section 5323 shall not be deemed suspended or affected by Rules 400 through 441 relating to service of original process and other legal papers.

Cross References.  Section 5323 is referred to in section 5329 of this title; section 2576 of Title 15 (Corporations and Unincorporated Associations).



Section 5324 - Assistance to tribunals and litigants outside this Commonwealth with respect to service

§ 5324.  Assistance to tribunals and litigants outside this Commonwealth with respect to service.

(a)  General rule.--A court of record of this Commonwealth may order service upon any person who is domiciled or can be found within this Commonwealth of any document issued in connection with a matter in a tribunal outside this Commonwealth. The order may be made upon application of any interested person or in response to a letter rogatory issued by a tribunal outside this Commonwealth and shall direct the manner of service.

(b)  Court order not necessary.--Service in connection with a matter in a tribunal outside this Commonwealth may be made within this Commonwealth without an order of court.

(c)  Effect on recognition of order.--Service under this section does not, of itself, require the recognition or enforcement of an order rendered outside this Commonwealth.

Cross References.  Section 5324 is referred to in section 5329 of this title.



Section 5325 - When and how a deposition may be taken outside this Commonwealth

§ 5325.  When and how a deposition may be taken outside this Commonwealth.

(a)  General rule.--A deposition to obtain testimony or documents or other things in a matter pending in this Commonwealth may be taken outside this Commonwealth:

(1)  On reasonable notice in writing to all parties, setting forth the time and place for taking the deposition, the name and address of each person to be examined, if known, and if not known, a general description sufficient to identify him or the particular class or group to which he belongs and the name or descriptive title of the person before whom the deposition will be taken. The deposition may be taken before a person authorized to administer oaths in the place in which the deposition is taken by the law thereof or by the law of this Commonwealth or the United States.

(2)  Before a person commissioned by the tribunal of this Commonwealth. The person so commissioned has the power by virtue of his commission to administer any necessary oath.

(3)  Pursuant to a letter rogatory issued by the court. A letter rogatory may be addressed "To the Appropriate Authority in (here name the state or country)."

(4)  In any manner before any person, at any time or place, or upon any notice stipulated by the parties. A person designated by the stipulation has the power by virtue of his designation to administer any necessary oath.

(b)  Commission or letter rogatory.--A commission or a letter rogatory shall be issued after notice and application to the court, and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter rogatory that the taking of the deposition in any other manner is impracticable or inconvenient, and both a commission and a letter rogatory may be issued in proper cases. Evidence obtained in a foreign country in response to a letter rogatory need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within this Commonwealth.

(c)  Deposition prior to commencement of matter.--When no matter is pending, a tribunal of this Commonwealth may authorize a deposition to be taken outside this Commonwealth of any person regarding any matter that may be cognizable in any tribunal of this Commonwealth. Subject to general rules, the tribunal may prescribe the manner in which and the terms upon which the deposition shall be taken.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 4023, adopted November 20, 1978, provided that section 5325 shall not be deemed suspended or affected. Rules 4001 through 4025 relate to depositions and discovery.

Cross References.  Section 5325 is referred to in sections 5329, 5919 of this title.



Section 5326 - Assistance to tribunals and litigants outside this Commonwealth with respect to depositions (Repealed)

§ 5326.  Assistance to tribunals and litigants outside this Commonwealth with respect to depositions (Repealed).

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 4023, adopted November 20, 1978, provided that section 5326 shall not be deemed suspended or affected. Rules 4001 through 4025 relate to depositions and discovery.

Cross References.  Section 5326 is referred to in section 5329 of this title.



Section 5327 - Determination of foreign law

§ 5327.  Determination of foreign law.

(a)  Notice.--A party who intends to raise an issue concerning the law of any jurisdiction or governmental unit thereof outside this Commonwealth shall give notice in his pleadings or other reasonable written notice.

(b)  Materials to be considered.--In determining the law of any jurisdiction or governmental unit thereof outside this Commonwealth, the tribunal may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under the rules of evidence.

(c)  Court decision and review.--The court, not jury, shall determine the law of any governmental unit outside this Commonwealth. The determination of the tribunal is subject to review on appeal as a ruling on a question of law.

Cross References.  Section 5327 is referred to in section 5329 of this title.



Section 5328 - Proof of official records

§ 5328.  Proof of official records.

(a)  Domestic record.--An official record kept within the United States, or any state, district, commonwealth, territory, insular possession thereof, or the Panama Canal Zone, the Trust Territory of the Pacific Islands, or an entry therein, when admissible for any purpose, may be evidenced by an official publication thereof or by a copy attested by the officer having the legal custody of the record, or by his deputy, and accompanied by a certificate that the officer has the custody. The certificate may be made by a judge of a court of record having jurisdiction in the governmental unit in which the record is kept, authenticated by the seal of the court, or by any public officer having a seal of office and having official duties in the governmental unit in which the record is kept, authenticated by the seal of his office.

(b)  Foreign record.--A foreign official record, or an entry therein, when admissible for any purpose, may be evidenced by an official publication or copy thereof, attested by a person authorized to make the attestation, and accompanied by a final certification as to the genuineness of the signature and official position:

(1)  of the attesting person; or

(2)  of any foreign official whose certificate of genuineness of signature and official position either:

(i)  relates to the attestation; or

(ii)  is in a chain of certificates of genuineness of signature and official position relating to the attestation.

A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of the documents, the tribunal may, for good cause shown, admit an attested copy without final certification or permit the foreign official record to be evidenced by an attested summary with or without a final certification.

(c)  Alternative method for certain domestic and foreign records.--The statutes, codes, written laws, executive acts, or legislative or judicial proceedings of any domestic or foreign jurisdiction or governmental unit thereof may also be evidenced by any publication proved to be commonly accepted as proof thereof in the tribunals having jurisdiction in that governmental unit.

(d)  Lack of record.--A written statement that after diligent search no record or entry of a specified tenor is found to exist in the records designated by the statement, authenticated as provided in this section in the case of a domestic record, or complying with the requirements of this section for a summary in the case of a record in a foreign country, is admissible as evidence that the records contain no such record or entry.

Cross References.  Section 5328 is referred to in sections 5329, 6105, 6110 of this title; sections 1303, 5303 of Title 15 (Corporations and Unincorporated Associations).



Section 5329 - Other provisions of law unaffected

§ 5329.  Other provisions of law unaffected.

Except as otherwise provided in this subchapter, this subchapter does not repeal or modify any law of this Commonwealth:

(1)  Authorizing the exercise of jurisdiction on any basis other than the bases specified in section 5322 (relating to bases of personal jurisdiction over persons outside this Commonwealth).

(2)  Permitting a procedure for service or for obtaining testimony, documents, or other things for use in this Commonwealth or in a tribunal outside this Commonwealth other than the procedures prescribed in section 5323 (relating to service of process on persons outside this Commonwealth) through section 5326 (relating to assistance to tribunals and litigants outside this Commonwealth with respect to depositions).

(3)  Authorizing the determination of foreign law or the proof of official records or any entry or lack of entry therein by any method other than the methods prescribed in section 5327 (relating to determination of foreign law) and section 5328 (relating to proof of official records).

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 449, adopted June 3, 1994, provided that section 5329 shall not be deemed suspended or affected by Rules 400 through 441 relating to service of original process and other legal papers.

References in Text.  Section 5326, referred to in this section, is repealed.



Section 5331 - Short title of subchapter

SUBCHAPTER B.1

FOREIGN DEPOSITIONS AND SUBPEONAS

Sec.

5331.  Short title of subchapter.

5332.  Scope of subchapter.

5333.  Definitions.

5334.  Principles of construction.

5335.  Issuance of subpoena.

5336.  Pennsylvania rules applicable.

5337.  Application to court.

Enactment.  Subchapter B.1 was added October 24, 2012, P.L.1459, No.183, effective in 60 days.

Request for Discovery.  Section 3 of Act 183 provided that Subchapter B.1 applies to requests for discovery in cases pending on the effective date of section 3.

§ 5331.  Short title of subchapter.

This subchapter shall be known and may be cited as the Uniform Interstate Depositions and Discovery Act.



Section 5332 - Scope of subchapter

§ 5332.  Scope of subchapter.

This subchapter shall apply to any civil action or proceeding in a foreign jurisdiction where discovery is sought in this Commonwealth.



Section 5333 - Definitions

§ 5333.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Foreign jurisdiction."  A state other than Pennsylvania.

"Foreign subpoena."  A subpoena issued under authority of a court of record of a foreign jurisdiction.

"Person."  An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

"Prothonotary."  The term includes a clerk of court, where applicable.

"State."  A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe or any territory or insular possession subject to the jurisdiction of the United States.

"Subpoena."  A document, however denominated, issued under authority of a court of record requiring a person to:

(1)  attend and give testimony at a deposition, hearing or trial;

(2)  produce and permit inspection and copying of designated books, documents, records, electronically stored information or tangible things in the possession, custody or control of the person; or

(3)  permit inspection of premises under the control of the person.



Section 5334 - Principles of construction

§ 5334.  Principles of construction.

In applying and construing this subchapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 5335 - Issuance of subpoena

§ 5335.  Issuance of subpoena.

(a)  General rule.--To request issuance of a subpoena under this section, a party must submit a foreign subpoena to a prothonotary in the jurisdiction in which the person who is the subject of the order resides, is employed or regularly transacts business in person. A request for the issuance of a subpoena under this subchapter does not constitute an appearance in the courts of this Commonwealth.

(b)  Duty of prothonotary.--A prothonotary in receipt of a foreign subpoena shall, in accordance with that court's procedure, promptly issue a subpoena for service upon the person to whom the foreign subpoena is directed.

(c)  Contents of subpoena.--A subpoena under subsection (b) must:

(1)  Incorporate the terms used in the foreign subpoena.

(2)  Contain or be accompanied by the names, addresses and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(d)  Voluntary compliance.--A person within this Commonwealth not served with a subpoena under this section may voluntarily give his testimony or statement or produce documents or other things for use in a matter before a tribunal outside this Commonwealth.

Cross References.  Section 5335 is referred to in section 5337 of this title.



Section 5336 - Pennsylvania rules applicable

§ 5336.  Pennsylvania rules applicable.

The Pennsylvania Rules of Civil Procedure and any statutes relating to service of subpoenas and compliance with subpoenas shall apply to all subpoenas issued under this subchapter. Such rules shall include, but are not limited to, the following:

No. 4009.21 (relating to Subpoena Upon a Person Not a Party for Production of Documents and Things. Prior Notice. Objections).

No. 4009.22 (relating to Service of Subpoena).

No. 4009.23 (relating to Certificate of Compliance By a Person Not a Party. Notice of Documents or Things Received).

No. 4009.24 (relating to Notice of Intent to Serve Subpoena. Objection to Subpoena. Forms).

No. 4009.25 (relating to Certificate Prerequisite to Service of Subpoena. Form).

No. 4009.26 (relating to Subpoena to Produce Documents or Things. Form).

No. 4009.27 (relating to Certificate of Compliance. Form).



Section 5337 - Application to court

§ 5337.  Application to court.

(a)  General rule.--An application to a court for a protective order or to enforce, quash or modify a subpoena issued by a prothonotary under section 5335 (relating to issuance of subpoena) must comply with the rules and statutes of this Commonwealth and be submitted to the court that ordered service of the subpoena.

(b)  Authority for order.--Upon application, the court may proceed as provided by the applicable rules and laws of this Commonwealth, including, but not limited to: section 4132 (relating to attachment and summary punishment for contempts); Chapter 59 (relating to depositions and witnesses); Pa.R.C.P. Nos. 4011 (relating to Limitation of Scope of Discovery and Deposition) and 4012 (relating to Protective Orders).



Section 5341 - § 5366 (Repealed)

SUBCHAPTER C

CHILD CUSTODY JURISDICTION

(Repealed)

1990 Repeal.  Subchapter C (§§ 5341 - 5366) was added October 5, 1980, P.L.693, No.142, and repealed December 19, 1990, P.L.1240, No.206, effective in 90 days. The subject matter is now contained in Subchapter C of Chapter 53 of Title 23 (Domestic Relations).






Chapter 55 - Limitation of Time

Section 5501 - Scope of chapter

CHAPTER 55

LIMITATION OF TIME

Subchapter

A.  General Provisions

B.  Civil Actions and Proceedings

C.  Criminal Proceedings

D.  Appeals

Enactment.  Chapter 55 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Special Provisions in Appendix.  See section 25 of Act 142 of 1976 in the appendix to this title for special provisions relating to the effect of Act 142 on periods of limitations applicable under prior law.

Cross References.  Chapter 55 is referred to in sections 763, 933, 1722, 5103, 7538 of this title; section 108 of Title 18 (Crimes and Offenses); section 921 of Title 30 (Fish); section 6302 of Title 75 (Vehicles).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5501.  Scope of chapter.

5502.  Method of computing periods of limitation generally.

5503.  Commencement of matters.

5504.  Judicial extension of time.

5505.  Modification of orders.

§ 5501.  Scope of chapter.

(a)  General rule.--An action, proceeding or appeal must be commenced within the time specified in or pursuant to this chapter unless, in the case of a civil action or proceeding, a different time is provided by this title or another statute or a shorter time which is not manifestly unreasonable is prescribed by written agreement.

(b)  Uniform Commercial Code.--The provisions of Title 13 (relating to commercial code), to the extent that they are inconsistent with this chapter, shall control over the provisions of this chapter.

(c)  Equitable matters.--Nothing in this chapter shall modify the principles of waiver, laches and estoppel and similar principles heretofore applicable in equitable matters.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 1, 1979, P.L.255, No.86, eff. Jan. 1, 1980; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. imd.; July 11, 1996, P.L.607, No.104, eff. 60 days)



Section 5502 - Method of computing periods of limitation generally

§ 5502.  Method of computing periods of limitation generally.

(a)  General rule.--The time within which a matter must be commenced under this chapter shall be computed, except as otherwise provided by subsection (b) or by any other provision of this chapter, from the time the cause of action accrued, the criminal offense was committed or the right of appeal arose.

(b)  Implementing court rules.--Subsection (a) may be made more specifically applicable to particular classes of matters by general rules defining the acts, omissions or events from which the limitation shall be computed. Rules adopted pursuant to this section shall take effect only in the manner provided by section 503(b) (relating to procedures).



Section 5503 - Commencement of matters

§ 5503.  Commencement of matters.

(a)  General rule.--A matter is commenced for the purposes of this chapter when a document embodying the matter is filed in an office authorized by section 5103 (relating to transfer of erroneously filed matters) or by any other provision of law to receive such document.

(b)  Implementing court rules.--Subsection (a) may be made more specifically applicable to particular classes of matters, including interparty claims therein, by general rules further defining the document which when filed shall constitute the commencement of a matter.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (b).

Cross References.  Section 5503 is referred to in section 5552 of this title.



Section 5504 - Judicial extension of time

§ 5504.  Judicial extension of time.

(a)  General rule.--Except as provided in section 1722 (c) (relating to time limitations) or in subsection (b) of this section, the time limited by this chapter shall not be extended by order, rule or otherwise.

(b)  Fraud.--The time limited by this chapter may be extended to relieve fraud or its equivalent, but there shall be no extension of time as a matter of indulgence or with respect to any criminal proceeding.



Section 5505 - Modification of orders

§ 5505.  Modification of orders.

Except as otherwise provided or prescribed by law, a court upon notice to the parties may modify or rescind any order within 30 days after its entry, notwithstanding the prior termination of any term of court, if no appeal from such order has been taken or allowed.

Cross References.  Section 5505 is referred to in section 3332 of Title 23 (Domestic Relations).



Section 5521 - Limitations on foreign claims

SUBCHAPTER B

CIVIL ACTIONS AND PROCEEDINGS

Sec.

5521.  Limitations on foreign claims.

5522.  Six months limitation.

5523.  One year limitation.

5524.  Two year limitation.

5524.1. Limitation and application for asbestos claims.

5525.  Four year limitation.

5526.  Five year limitation.

5527.  Six year limitation.

5528.  Fifteen year limitation.

5529.  Twenty year limitation.

5530.  Twenty-one year limitation.

5531.  No limitation.

5532.  Absence or concealment.

5533.  Infancy, insanity or imprisonment.

5534.  War.

5535.  Effect of other actions and proceedings.

5536.  Construction projects.

5537.  Land surveying.

5538.  Landscape architecture.

Existing Actions and Proceedings.  Section 25(a) of Act 142 of 1976 provided that any civil action or proceeding: (1) the time heretofore limited by statute for the commencement of which is reduced by any provision of Act 142; and (2) which is not fully barred by statute on the day prior to the effective date of Act 142; may be commenced within one year after the effective date of Act 142, or within the period heretofore limited by statute, whichever is less, notwithstanding any provisions of Subchapter B of this chapter or any other provision of Act 142 providing a shorter limitation.

Cross References.  Subchapter B is referred to in section 2310 of Title 58 (Oil and Gas).

§ 5521.  Limitations on foreign claims.

(a)  Short title of section.--This section shall be known and may be cited as the "Uniform Statute of Limitations on Foreign Claims Act."

(b)  General rule.--The period of limitation applicable to a claim accruing outside this Commonwealth shall be either that provided or prescribed by the law of the place where the claim accrued or by the law of this Commonwealth, whichever first bars the claim.

(c)  Definition.--As used in this section "claim" means any right of action which may be asserted in a civil action or proceeding and includes, but is not limited to, a right of action created by statute.

Cross References.  Section 5521 is referred to in section 5531 of this title.



Section 5522 - Six months limitation

§ 5522.  Six months limitation.

(a)  Notice prerequisite to action against government unit.--

(1)  Within six months from the date that any injury was sustained or any cause of action accrued, any person who is about to commence any civil action or proceeding within this Commonwealth or elsewhere against a government unit for damages on account of any injury to his person or property under Chapter 85 (relating to matters affecting government units) or otherwise shall file in the office of the government unit, and if the action is against a Commonwealth agency for damages, then also file in the office of the Attorney General, a statement in writing, signed by or in his behalf, setting forth:

(i)  The name and residence address of the person to whom the cause of action has accrued.

(ii)  The name and residence address of the person injured.

(iii)  The date and hour of the accident.

(iv)  The approximate location where the accident occurred.

(v)  The name and residence or office address of any attending physician.

(2)  If the statement provided for by this subsection is not filed, any civil action or proceeding commenced against the government unit more than six months after the date of injury to person or property shall be dismissed and the person to whom any such cause of action accrued for any injury to person or property shall be forever barred from proceeding further thereon within this Commonwealth or elsewhere. The court shall excuse failure to comply with this requirement upon a showing of reasonable excuse for failure to file such statement.

(3)  In the case of a civil action or proceeding against a government unit other than the Commonwealth government:

(i)  The time for giving such written notice does not include the time during which an individual injured is unable, due to incapacitation or disability from the injury, to give notice, not exceeding 90 days of incapacity.

(ii)  If the injuries to an individual result in death, the time for giving notice shall commence with such death.

(iii)  Failure to comply with this subsection shall not be a bar if the government unit had actual or constructive notice of the incident or condition giving rise to the claim of a person.

(b)  Commencement of action required.--The following actions and proceedings must be commenced within six months:

(1)  An action against any officer of any government unit for anything done in the execution of his office, except an action subject to another limitation specified in this subchapter.

(2)  A petition for the establishment of a deficiency judgment following execution and delivery of the sheriff's deed for the property sold in connection with the execution proceedings referenced in the provisions of section 8103(a) (relating to deficiency judgments).

(3)  (Repealed).

(4)  An action under section 4563(c) (relating to civil remedy available).

(5)  An action or proceeding to set aside a judicial sale of property.

(6)  A petition for redetermination of fair market value pursuant to section 8103(f.1)(4) following execution and delivery of the sheriff's deed for the property sold in connection with the execution proceedings referenced under section 8103.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; July 9, 1992, P.L.507, No.97, eff. one year; Dec. 21, 1998, P.L.1082, No.144, eff. imd.; Nov. 24, 2004, P.L.1243, No.152, eff. 60 days)

2004 Amendment.  Act 152 amended subsec. (b)(2) and added subsec. (b)(6).

1992 Repeal.  Act 97 repealed subsec. (b)(3).

1982 Amendment.  Act 326 amended subsecs. (a)(2) and (b). Section 403 of Act 326 provided that the amendments to Chapter 55 effected by Act 326 shall apply only to causes of action which accrue after the effective date of Act 326.

1980 Amendment.  Act 142 added present section 5522 and repealed former section 5522 relating to the same subject matter. Section 221(i)(2) of Act 142 provided that, notwithstanding 1 Pa.C.S. § 1957 (relating to ineffective provisions not revived by reenactment in amendatory statutes), it is hereby declared to be the intent of paragraph (1) to restore 42 Pa.C.S. § 5522 to its status prior to the repeal effected by section 802(b) of the act of November 26, 1978 (P.L.1399, No.330), known as the Political Subdivision Tort Claims Act, except as otherwise expressly provided by such section as reenacted and amended hereby.

Cross References.  Section 5522 is referred to in section 8103 of this title.



Section 5523 - One year limitation

§ 5523.  One year limitation.

The following actions and proceedings must be commenced within one year:

(1)  An action for libel, slander or invasion of privacy.

(2)  An action upon a bond given as security by a party in any matter, except a bond given by a condemnor in an eminent domain proceeding.

(3)  An action upon any payment or performance bond.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Section 403 of Act 326 provided that the amendments to Chapter 55 effected by Act 326 shall apply only to causes of action which accrue after the effective date of Act 326.



Section 5524 - Two year limitation

§ 5524.  Two year limitation.

The following actions and proceedings must be commenced within two years:

(1)  An action for assault, battery, false imprisonment, false arrest, malicious prosecution or malicious abuse of process.

(2)  An action to recover damages for injuries to the person or for the death of an individual caused by the wrongful act or neglect or unlawful violence or negligence of another.

(3)  An action for taking, detaining or injuring personal property, including actions for specific recovery thereof.

(4)  An action for waste or trespass of real property.

(5)  An action upon a statute for a civil penalty or forfeiture.

(6)  An action against any officer of any government unit for the nonpayment of money or the nondelivery of property collected upon on execution or otherwise in his possession.

(7)  Any other action or proceeding to recover damages for injury to person or property which is founded on negligent, intentional, or otherwise tortious conduct or any other action or proceeding sounding in trespass, including deceit or fraud, except an action or proceeding subject to another limitation specified in this subchapter.

(8)  (Deleted by amendment).

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Dec. 17, 2001, P.L.904, No.101, eff. 60 days; Nov. 24, 2004, P.L.1243, No.152, eff. imd.)

Cross References.  Section 5524 is referred to in section 1553 of Title 15 (Corporations and Unincorporated Associations).



Section 5524.1 - Limitation and application for asbestos claims

§ 5524.1.  Limitation and application for asbestos claims.

(a)  General rule.--An action to recover damages for injury to a person or for the death of a person caused by exposure to asbestos shall be commenced within two years from the date on which the person is informed by a licensed physician that the person has been injured by such exposure or upon the date on which the person knew or in the exercise of reasonable diligence should have known that the person had an injury which was caused by such exposure, whichever date occurs first.

(b)  Applicability.--The limitations set forth in 15 Pa.C.S. § 1929.1(a) and (b) (relating to limitations on asbestos-related liabilities relating to certain mergers or consolidations) shall not apply to an asbestos claim for which the applicable period of limitation commenced on or before December 17, 2001.

(c)  Definition.--As used in this section, the term "asbestos claim" shall have the meaning as set forth in 15 Pa.C.S. § 1929.1(e).

(Nov. 24, 2004, P.L.1243, No.152, eff. imd.)

2004 Amendment.  Act 152 added section 5524.1.



Section 5525 - Four year limitation

§ 5525.  Four year limitation.

(a)  General rule.--Except as provided for in subsection (b), the following actions and proceedings must be commenced within four years:

(1)  An action upon a contract, under seal or otherwise, for the sale, construction or furnishing of tangible personal property or fixtures.

(2)  Any action subject to 13 Pa.C.S. § 2725 (relating to statute of limitations in contracts for sale).

(3)  An action upon an express contract not founded upon an instrument in writing.

(4)  An action upon a contract implied in law, except an action subject to another limitation specified in this subchapter.

(5)  An action upon a judgment or decree of any court of the United States or of any state.

(6)  An action upon any official bond of a public official, officer or employee.

(7)  An action upon a negotiable or nonnegotiable bond, note or other similar instrument in writing. Where such an instrument is payable upon demand, the time within which an action on it must be commenced shall be computed from the later of either demand or any payment of principal of or interest on the instrument.

(8)  An action upon a contract, obligation or liability founded upon a writing not specified in paragraph (7), under seal or otherwise, except an action subject to another limitation specified in this subchapter.

(b)  Special provisions.--An action subject to section 8315 (relating to damages in actions for identity theft) must be commenced within four years of the date of the offense or four years from the date of the discovery of the identity theft by the plaintiff.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; June 19, 2002, P.L.430, No.62, eff. 60 days)

Cross References.  Section 5525 is referred to in section 5529 of this title.



Section 5526 - Five year limitation

§ 5526.  Five year limitation.

The following actions and proceedings must be commenced within five years:

(1)  An action for revival of a judgment lien on real property.

(2)  An action for specific performance of a contract for sale of real property or for damages for noncompliance therewith.

(3)  An action to enforce any equity of redemption or any implied or resulting trust as to real property.

(4)  (Deleted by amendment).

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; May 4, 2006, P.L.112, No.34, eff. 120 days)

2006 Amendment.  Act 34 deleted par. (4). Section 6(1) of Act 34 provided that Act 34 shall apply to all condemnations effected on or after the effective date of section 6. Section (6)(3) of Act 34 provided that the amendment of par. (4) shall apply only to causes of action which accrue after the effective date of section 6.



Section 5527 - Six year limitation

§ 5527.  Six year limitation.

(a)  Eminent domain.--

(1)  (i)  If a condemnor has filed a declaration of taking, a petition for the appointment of viewers for the assessment of damages under 26 Pa.C.S. (relating to eminent domain) must be filed within six years from the date on which the condemnor first made payment in accordance with 26 Pa.C.S. § 307(a) or (b) (relating to possession, right of entry and payment of compensation).

(ii)  If payment is not required to be made under 26 Pa.C.S. § 307(a) to obtain possession, a petition for the appointment of viewers must be filed within six years of the filing of the declaration of taking.

(2)  If the condemnor has not filed a declaration of taking, a petition for the appointment of viewers for the assessment of damages under 26 Pa.C.S. must be filed within six years from the date on which the asserted taking, injury or destruction of the property occurred or could reasonably have been discovered by the condemnee.

(b)  Other civil action or proceeding.--Any civil action or proceeding which is neither subject to another limitation specified in this subchapter nor excluded from the application of a period of limitation by section 5531 (relating to no limitation) must be commenced within six years.

(Dec. 5, 1980, P.L.1104, No.189, eff. imd.; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; May 4, 2006, P.L.112, No.34, eff. 120 days)

2006 Amendment.  Section 6(1) of Act 34 provided that Act 34 shall apply to all condemnations effected on or after the effective date of section 6. Section (6)(3) of Act 34 provided that the amendment of section 5527 shall apply only to causes of action which accrue after the effective date of section 6.



Section 5528 - Fifteen year limitation

§ 5528.  Fifteen year limitation.

Except as otherwise provided by section 17 (relating to periods of limitation) of the act of August 9, 1971 (P.L.286, No.74), known as the "Disposition of Abandoned and Unclaimed Property Act," an action for escheat, or for payment into the State Treasury without escheat, must be commenced within 15 years after the property sought in such action shall have first escheated or become escheatable or payable into the State Treasury under any statute.

References in Text.  The act of August 9, 1971 (P.L.286, No.74), known as the Disposition of Abandoned and Unclaimed Property Act, referred to in this section, was repealed by the act of December 9, 1982 (P.L.1057, No.248). The subject matter is now contained in Article XIII.1 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.



Section 5529 - Twenty year limitation

§ 5529.  Twenty year limitation.

(a)  Execution against personal property.--An execution against personal property must be issued within 20 years after the entry of the judgment upon which the execution is to be issued.

(b)  Instruments under seal.--

(1)  Notwithstanding section 5525(7) (relating to four year limitation), an action upon an instrument in writing under seal must be commenced within 20 years.

(2)  This subsection shall expire June 27, 2018.

(Dec. 5, 1980, P.L.1104, No.189, eff. imd.; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; June 18, 1998, P.L.536, No.77, eff. imd.)

1982 Amendment.  Section 403 of Act 326 provided that the amendments to Chapter 55 effected by Act 326 shall apply only to causes of action which accrue after the effective date of Act 326.



Section 5530 - Twenty-one year limitation

§ 5530.  Twenty-one year limitation.

(a)  General rule.--The following actions and proceedings must be commenced within 21 years:

(1)  An action for the possession of real property.

(2)  An action for the payment of any ground rent, annuity or other charge upon real property, or any part or portion thereof. If this paragraph shall operate to bar any payment of such a rent, annuity or charge, the rent, annuity or charge to which the payment relates shall be extinguished and no further action may be commenced with respect to subsequent payments.

(3)  (Deleted by amendment).

(b)  Entry upon land.--No entry upon real property shall toll the running of the period of limitation specified in subsection (a)(1), unless a possessory action shall be commenced therefor within one year after entry. Such an entry and commencement of a possessory action, without recovery therein, shall not toll the running of such period of limitation in respect of another possessory action, unless such other possessory action is commenced within one year after the termination of the first.

(May 4, 2006, P.L.112, No.34, eff. 120 days)

2006 Amendment.  Act 34 deleted subsec. (a)(3). Section 6(1) of Act 34 provided that Act 34 shall apply to all condemnations effected on or after the effective date of section 6. Section (6)(3) of Act 34 provided that the amendment of subsec. (a)(3) shall apply only to causes of action which accrue after the effective date of section 6.



Section 5531 - No limitation

§ 5531.  No limitation.

The following actions and proceedings may be commenced at any time notwithstanding any other provision of this subchapter except section 5521 (relating to limitations on foreign claims):

(1)  An action against an attorney at law by or on behalf of a client to enforce any implied or resulting trust as to real property.

(2)  An action by the Commonwealth, a county or an institution district against the real or personal property of persons who were public charges, including mental patients, to recover the cost of their maintenance and support.

(3)  An action by the Commonwealth, a county or an institution district against the real or personal property of persons who were legally liable to pay for the maintenance and support of persons who were public charges, including mental patients, to recover the cost of their maintenance and support.

Cross References.  Section 5531 is referred to in section 5527 of this title.



Section 5532 - Absence or concealment

§ 5532.  Absence or concealment.

(a)  General rule.--If, when a cause of action accrues against a person, he is without this Commonwealth, the time within which the action or proceeding must be commenced shall be computed from the time he comes into or returns to this Commonwealth. If, after a cause of action has accrued against a person, he departs from this Commonwealth and remains continuously absent therefrom for four months or more, or he resides within this Commonwealth under a false name which is unknown to the person entitled to commence the action or proceeding, the time of his absence or residence within this Commonwealth under such a false name is not a part of the time within which the action or proceeding must be commenced.

(b)  Exception.--Subsection (a) does not apply in any of the following cases:

(1)  While there is in force a designation, voluntary or involuntary, made pursuant to law, of a person to whom process may be delivered within this Commonwealth with the same effect as if served personally within this Commonwealth.

(2)  While a foreign corporation has one or more officers or other persons in this Commonwealth on whom process against such corporation may be served.

(3)  While jurisdiction over the person of the defendant can be obtained without personal delivery of process to him within this Commonwealth.

(c)  Fraudulent concealment.--In the case of a civil action or proceeding against the trustee of an express or implied trust, the time within which such an action or proceeding by or on behalf of a beneficiary on account of fraud must be commenced shall be computed from the discovery of the fraud, or when, by reasonable diligence, the person defrauded might have discovered the fraud. This subsection shall not prevent a bona fide purchaser for value from pleading the applicable statute of limitations.



Section 5533 - Infancy, insanity or imprisonment

§ 5533.  Infancy, insanity or imprisonment.

(a)  General rule.--Except as otherwise provided by statute, insanity or imprisonment does not extend the time limited by this subchapter for the commencement of a matter.

(b)  Infancy.--

(1)  (i)  If an individual entitled to bring a civil action is an unemancipated minor at the time the cause of action accrues, the period of minority shall not be deemed a portion of the time period within which the action must be commenced. Such person shall have the same time for commencing an action after attaining majority as is allowed to others by the provisions of this subchapter.

(ii)  As used in this paragraph, the term "minor" shall mean any individual who has not yet attained 18 years of age.

(2)  (i)  If an individual entitled to bring a civil action arising from childhood sexual abuse is under 18 years of age at the time the cause of action accrues, the individual shall have a period of 12 years after attaining 18 years of age in which to commence an action for damages regardless of whether the individual files a criminal complaint regarding the childhood sexual abuse.

(ii)  For the purposes of this paragraph, the term "childhood sexual abuse" shall include, but not be limited to, the following sexual activities between a minor and an adult, provided that the individual bringing the civil action engaged in such activities as a result of forcible compulsion or by threat of forcible compulsion which would prevent resistance by a person of reasonable resolution:

(A)  sexual intercourse, which includes penetration, however slight, of any body part or object into the sex organ of another;

(B)  deviate sexual intercourse, which includes sexual intercourse per os or per anus; and

(C)  indecent contact, which includes any touching of the sexual or other intimate parts of the person for the purpose of arousing or gratifying sexual desire in either person.

(iii)  For purposes of this paragraph, "forcible compulsion" shall have the meaning given to it in 18 Pa.C.S. § 3101 (relating to definitions).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; May 30, 1984, P.L.337, No.67, eff. 30 days; June 28, 2002, P.L.518, No.86, eff. 60 days)

2002 Amendment.  Act 86 amended subsec. (b). Section 3 of Act 86 provided that the amendment of subsec. (b) shall not be applied to revive an action which has been barred by an existing statute of limitations on the effective date of Act 86.



Section 5534 - War

§ 5534.  War.

(a)  Cause of action accruing in foreign country.--Where a cause of action, whether originally accrued in favor of a resident or nonresident of this Commonwealth, accrued in a foreign country with which the United States or any of its allies were then or subsequently at war, or territory then or subsequently occupied by the government of such foreign country, the time which elapsed between the commencement of the war, or of such occupation, and the termination of hostilities with such country, or of such occupation, is not a part of the time within which the civil action or proceeding must be commenced, notwithstanding any other provision of this subchapter.

(b)  Alien a party.--Where a person is unable to commence an action or proceeding within this Commonwealth because any party is an alien subject or citizen of a foreign country at war with the United States or any of its allies, whether the cause of action accrued during or prior to the war, the time which elapsed between the commencement of the war and the termination of hostilities with such country is not a part of the time within which the civil action or proceeding must be commenced, notwithstanding any other provision of this subchapter.

(c)  Nonenemy in enemy country or enemy-occupied territory.--Where a person entitled to commence an action or proceeding, other than a person entitled to the benefits of subsection (b), is a resident of, or a sojourner in, a foreign country with which the United States or any of its allies are at war, or territory occupied by the government of such foreign country, the period of such residence or sojourn during which the war continues or the territory is so occupied is not a part of the time within which the civil action or proceeding must be commenced, notwithstanding any other provision of this subchapter.



Section 5535 - Effect of other actions and proceedings

§ 5535.  Effect of other actions and proceedings.

(a)  Termination of prior matter.--

(1)  If a civil action or proceeding is timely commenced and is terminated, a party, or his successor in interest, may, notwithstanding any other provision of this subchapter, commence a new action or proceeding upon the same cause of action within one year after the termination and any other party may interpose any defense or claim which might have been interposed in the original action or proceeding.

(2)  Paragraph (1) does not apply to:

(i)  An action to recover damages for injury to the person or for the death of an individual caused by the wrongful act or neglect or unlawful violence or negligence of another.

(ii)  An action or proceeding terminated by a voluntary nonsuit, a discontinuance, a dismissal for neglect to prosecute the action or proceeding, or a final judgment upon the merits.

(b)  Stay of matter.--Where the commencement of a civil action or proceeding has been stayed by a court or by statutory prohibition, the duration of the stay is not a part of the time within which the action or proceeding must be commenced.

(c)  Arbitration.--Where it shall have been finally determined by a court that a party is not obligated to submit a claim to arbitration, the time which elapsed between the demand for arbitration and the final determination by a court that there is no obligation to arbitrate is not a part of the time within which a civil action or proceeding upon such claim must be commenced. The time within which the action or proceeding must be commenced shall not be extended by this subsection beyond one year after such final determination by a court.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (c).

1978 Amendment.  Act 53 amended subsec. (a).

Cross References.  Section 5535 is referred to in section 5103 of this title.



Section 5536 - Construction projects

§ 5536.  Construction projects.

(a)  General rule.--Except as provided in subsection (b), a civil action or proceeding brought against any person lawfully performing or furnishing the design, planning, supervision or observation of construction, or construction of any improvement to real property must be commenced within 12 years after completion of construction of such improvement to recover damages for:

(1)  Any deficiency in the design, planning, supervision or observation of construction or construction of the improvement.

(2)  Injury to property, real or personal, arising out of any such deficiency.

(3)  Injury to the person or for wrongful death arising out of any such deficiency.

(4)  Contribution or indemnity for damages sustained on account of any injury mentioned in paragraph (2) or (3).

(b)  Exceptions.--

(1)  If an injury or wrongful death shall occur more than ten and within 12 years after completion of the improvement a civil action or proceeding within the scope of subsection (a) may be commenced within the time otherwise limited by this subchapter, but not later than 14 years after completion of construction of such improvement.

(2)  The limitation prescribed by subsection (a) shall not be asserted by way of defense by any person in actual possession or control, as owner, tenant or otherwise, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or wrongful death for which it is proposed to commence an action or proceeding.

(c)  No extension of limitations.--This section shall not extend the period within which any civil action or proceeding may be commenced under any provision of law.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsecs. (a) and (b).



Section 5537 - Land surveying

§ 5537.  Land surveying.

All actions to recover any or all damages against any person engaged in the practice of land surveying occurring as the result of any deficiency, defect, omission, error or miscalculation shall be commenced within 12 years from the time the services are performed. Any such action not commenced within this 12-year period shall be forever barred. The cause of action in such cases shall accrue when the services are performed. Furthermore, any action shall be commenced within four years from the time that such cause of action was discovered, but no later than during this 12-year limitation period. In any event, no action shall be commenced after the 12 years from the time that the services are performed. The term "practice of land surveying" shall be the same as defined under the act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law.

(June 30, 1988, P.L.464, No.79, eff. imd.; July 7, 2006, P.L.348, No.72, eff. 60 days)



Section 5538 - Landscape architecture

§ 5538.  Landscape architecture.

(a)  General rule.--All actions to recover any or all damages against any person engaged in the practice of landscape architecture occurring as the result of any deficiency, defect, omission, error or miscalculation shall be commenced within 12 years from the time the services are performed. Any such action not commenced within this 12-year period shall be forever barred. The cause of action shall accrue upon substantial completion of the project. Nothing in this section shall be construed as extending the period prescribed by the laws of this Commonwealth for the bringing of any action. The term "practice of landscape architecture" shall be the same as defined in the act of January 24, 1966 (1965 P.L.1527, No.535), known as the Landscape Architects' Registration Law.

(b)  Exception.--The limitation prescribed by subsection (a) shall not be asserted by way of defense by any person in actual possession or control, as owner, tenant or otherwise, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or wrongful death for which it is proposed to commence an action or proceeding.

(June 30, 1988, P.L.464, No.79, eff. imd.)

1988 Amendment.  Act 79 added section 5538.



Section 5551 - No limitation applicable

SUBCHAPTER C

CRIMINAL PROCEEDINGS

Sec.

5551.  No limitation applicable.

5552.  Other offenses.

5553.  Summary offenses involving vehicles.

5554.  Tolling of statute.

Prior Crimes and Offenses.  Section 25(c) of Act 142 of 1976 provided that the period of limitations specified in Act 142 with respect to crimes and offenses shall not apply to crimes and offenses committed before the effective date of Title 18 (Crimes and Offenses) and the prior statutes of limitation are hereby continued in force as to such crimes and offenses.

Cross References.  Subchapter C is referred to in section 7507.1 of Title 18 (Crimes and Offenses).

§ 5551.  No limitation applicable.

A prosecution for the following offenses may be commenced at any time:

(1)  Murder.

(2)  Voluntary manslaughter.

(3)  Conspiracy to commit murder or solicitation to commit murder if a murder results from the conspiracy or solicitation.

(4)  Any felony alleged to have been perpetrated in connection with a murder of the first or second degree, as set forth in 18 Pa.C.S. § 2502(a) or (b) and (d) (relating to murder).

(5)  A violation of 75 Pa.C.S. § 3742 (relating to accidents involving death or personal injury) or 3732 (relating to homicide by vehicle) if the accused was the driver of a vehicle involved in an accident resulting in the death of any person.

(6)  A violation of 18 Pa.C.S. § 2702(a)(1), (2), (4) or (7) (relating to aggravated assault) if the accused knew the victim was a law enforcement officer and the law enforcement officer was acting within the scope of the officer's duties.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 14, 1984, P.L.986, No.199, eff. 60 days; Dec. 19, 1984, P.L.1089, No.218, eff. imd.; Apr. 5, 1990, P.L.113, No.27, eff. 60 days; July 17, 2007, P.L.123, No.37, eff. 60 days)

2007 Amendment.  Act 37 amended the entire section. Section 5 of Act 37 provided that the addition of par. (6) which provides for a new statute of limitations for certain violations of 18 Pa.C.S. § 2702(a)(1), (2), (4) or (7) shall apply to such aggravated assaults committed after the effective date of section 5.



Section 5552 - Other offenses

§ 5552.  Other offenses.

(a)  General rule.--Except as otherwise provided in this subchapter, a prosecution for an offense must be commenced within two years after it is committed.

(b)  Major offenses.--A prosecution for any of the following offenses must be commenced within five years after it is committed:

(1)  Under the following provisions of Title 18 (relating to crimes and offenses):

Section 901 (relating to criminal attempt) involving attempt to commit murder where no murder occurs.

Section 902 (relating to criminal solicitation) involving solicitation to commit murder where no murder occurs.

Section 903 (relating to criminal conspiracy) involving conspiracy to commit murder where no murder occurs.

Section 911 (relating to corrupt organizations).

Section 2702 (relating to aggravated assault).

Section 2706 (relating to terroristic threats).

Section 2713 (relating to neglect of care-dependent person).

Section 2901 (relating to kidnapping).

Section 3301 (relating to arson and related offenses).

Section 3502 (relating to burglary).

Section 3701 (relating to robbery).

Section 3921 (relating to theft by unlawful taking or disposition) through section 3933 (relating to unlawful use of computer).

Section 4101 (relating to forgery).

Section 4107 (relating to deceptive or fraudulent business practices).

Section 4108 (relating to commercial bribery and breach of duty to act disinterestedly).

Section 4109 (relating to rigging publicly exhibited contest).

Section 4117 (relating to insurance fraud).

Section 4701 (relating to bribery in official and political matters) through section 4703 (relating to retaliation for past official action).

Section 4902 (relating to perjury) through section 4912 (relating to impersonating a public servant).

Section 4952 (relating to intimidation of witnesses or victims).

Section 4953 (relating to retaliation against witness, victim or party).

Section 5101 (relating to obstructing administration of law or other governmental function).

Section 5111 (relating to dealing in proceeds of unlawful activities).

Section 5512 (relating to lotteries, etc.) through section 5514 (relating to pool selling and bookmaking).

Section 5902(b) (relating to prostitution and related offenses).

Section 6111(g)(2) and (4) (relating to sale or transfer of firearms).

(2)  Any offense punishable under section 13(f) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(3)  Any conspiracy to commit any of the offenses set forth in paragraphs (1) and (2) and any solicitation to commit any of the offenses in paragraphs (1) and (2) if the solicitation results in the completed offense.

(4)  Under the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(5)  Under the act of November 24, 1998 (P.L.874, No.110), known as the Motor Vehicle Chop Shop and Illegally Obtained and Altered Property Act.

(b.1)  Major sexual offenses.--A prosecution for any of the following offenses under Title 18 must be commenced within 12 years after it is committed:

Section 3121 (relating to rape).

Section 3122.1 (relating to statutory sexual assault).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3124.1 (relating to sexual assault).

Section 3125 (relating to aggravated indecent assault).

Section 4302 (relating to incest).

Section 6312 (relating to sexual abuse of children).

(c)  Exceptions.--If the period prescribed in subsection (a), (b) or (b.1) has expired, a prosecution may nevertheless be commenced for:

(1)  Any offense a material element of which is either fraud or a breach of fiduciary obligation within one year after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is himself not a party to the offense, but in no case shall this paragraph extend the period of limitation otherwise applicable by more than three years.

(2)  Any offense committed by a public officer or employee in the course of or in connection with his office or employment at any time when the defendant is in public office or employment or within five years thereafter, but in no case shall this paragraph extend the period of limitation otherwise applicable by more than eight years.

(3)  Any sexual offense committed against a minor who is less than 18 years of age any time up to the later of the period of limitation provided by law after the minor has reached 18 years of age or the date the minor reaches 50 years of age. As used in this paragraph, the term "sexual offense" means a crime under the following provisions of Title 18 (relating to crimes and offenses):

Section 3121 (relating to rape).

Section 3122.1 (relating to statutory sexual assault).

Section 3123 (relating to involuntary deviate sexual intercourse).

Section 3124.1 (relating to sexual assault).

Section 3125 (relating to aggravated indecent assault).

Section 3126 (relating to indecent assault).

Section 3127 (relating to indecent exposure).

Section 4302 (relating to incest).

Section 4304 (relating to endangering welfare of children).

Section 6301 (relating to corruption of minors).

Section 6312(b) (relating to sexual abuse of children).

Section 6320 (relating to sexual exploitation of children).

(4)  An offense in violation of 18 Pa.C.S. § 6111(c) or (g), within one year of its discovery by State or local law enforcement, but in no case shall this paragraph extend the period of limitation otherwise applicable by more than eight years.

(c.1)  Genetic identification evidence.--Notwithstanding any provision of law to the contrary, if evidence of a misdemeanor sexual offense set forth in subsection (c)(3) or a felony offense is obtained containing human deoxyribonucleic acid (DNA) which is subsequently used to identify an otherwise unidentified individual as the perpetrator of the offense, the prosecution of the offense may be commenced within the period of limitations provided for the offense or one year after the identity of the individual is determined, whichever is later.

(d)  Commission of offense.--An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time when the course of conduct or the complicity of the defendant therein is terminated. Time starts to run on the day after the offense is committed.

(e)  Commencement of prosecution.--Except as otherwise provided by general rule adopted pursuant to section 5503 (relating to commencement of matters), a prosecution is commenced either when an indictment is found or an information under section 8931(b) (relating to indictment and information) is issued, or when a warrant, summons or citation is issued, if such warrant, summons or citation is executed without unreasonable delay.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 4, 1978, P.L.873, No.168, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; May 13, 1982, P.L.417, No.122, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Dec. 14, 1984, P.L.986, No.199, eff. 60 days; Dec. 19, 1984, P.L.1089, No.218, eff. imd.; Dec. 19, 1990, P.L.1341, No.208, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Mar. 29, 1996, P.L.51, No.17, eff. 60 days; Dec. 21, 1998, P.L.1086, No.145, eff. 60 days; Dec. 20, 2000, P.L.976, No.136, eff. imd.; Nov. 21, 2001, P.L.844, No.86, eff. 60 days; June 28, 2002, P.L.518, No.86, eff. 60 days; Nov. 30, 2004, P.L.1428, No.185, eff. imd.; July 7, 2006, P.L.378, No.81, eff. 7 days; Nov. 29, 2006, P.L.1581, No.179, eff. 60 days; Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment.  Act 131 amended subsec. (b)(1) and added subsec. (c)(4).

2006 Amendments.  Act 81 amended subsec. (b.1) and Act 179 amended subsec. (c)(3). Section 5 of Act 81 provided that Act 81 shall apply to all actions instituted on or after the effective date of Act 81.

2004 Amendment.  Act 185 added subsec. (c.1).

2002 Amendment.  Act 86 amended subsecs. (b)(1) and (c) and added subsec. (b.1).

2001 Amendment.  Act 86 amended subsec. (b).

1984 Amendments.  Acts 199 and 218 amended subsecs. (a) and (b). The amendments by Acts 199 and 218 are identical.

References in Text.  Section 3933 of Title 18 (Crimes and Offenses) is repealed. The subject matter is now contained in section 7611 of Title 18.

Sections 4907 and 4908 of Title 18 are repealed.

Cross References.  Section 5552 is referred to in section 903 of Title 18 (Crimes and Offenses).



Section 5553 - Summary offenses involving vehicles

§ 5553.  Summary offenses involving vehicles.

(a)  General rule.--Except as provided in subsection (b) or (c), proceedings for summary offenses under Title 75 (relating to vehicles) must be commenced within 30 days after the commission of the alleged offense or within 30 days after the discovery of the commission of the offense or the identity of the offender, whichever is later, and not thereafter.

(b)  Minor offenses.--(Deleted by amendment).

(c)  Exceptions.--

(1)  Where proceedings are timely commenced against a person reasonably believed to have committed the summary offense or offenses charged and it subsequently appears that a person other than the person charged is the offender, proceedings may be commenced against the other person within 30 days after the identity of the person is discovered and not thereafter.

(2)  Proceedings for summary offenses under Title 75 may be commenced within 365 days after the commission of the offense, the discovery of the commission of the offense or the discovery of the identity of the offender, whichever is later, and not thereafter if the offense involved an accident resulting in the bodily injury or death of any person.

(3)  Where a police officer reasonably believes that there are multiple summary offenses arising out of the same conduct or the same criminal episode and that an offense under 75 Pa.C.S. § 1543 (relating to driving while operating privilege is suspended or revoked) has occurred, proceedings on all summary offenses arising from the conduct or episode may be commenced at the same time and must be commenced within 30 days after the commission of the alleged offenses or within 30 days after the discovery of the commission of the offenses or the identity of the offender or within 30 days after the police officer receives verification of the basis for the suspension from the Department of Transportation as required under 75 Pa.C.S. § 1543(d), whichever is later, and not thereafter.

(d)  Local ordinances on overtime parking.--Local ordinances pertaining to overtime parking shall be subject to the provisions of this section.

(e)  Disposition of proceedings within three years.--No proceedings shall be held or action taken pursuant to a summary offense under Title 75 subsequent to three years after the commission of the offense.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; June 15, 1982, P.L.512, No.141, eff. 60 days; Nov. 29, 2004, P.L.1325, No.166, eff. 60 days; Nov. 29, 2004, P.L.1364, No.176, eff. imd.)

2004 Amendments.  Act 166 amended subsecs. (c) and (e) and Act 176 amended subsecs. (a) and (c) and deleted subsec. (b). Act 176 overlooked the amendment by Act 166, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 5553.

Cross References.  Section 5553 is referred to in section 5554 of this title.



Section 5554 - Tolling of statute

§ 5554.  Tolling of statute.

Except as provided by section 5553(e) (relating to disposition of proceedings within two years), the period of limitation does not run during any time when:

(1)  the accused is continuously absent from this Commonwealth or has no reasonably ascertainable place of abode or work within this Commonwealth;

(2)  a prosecution against the accused for the same conduct is pending in this Commonwealth; or

(3)  a child is under 18 years of age, where the crime involves injuries to the person of the child caused by the wrongful act, or neglect, or unlawful violence, or negligence of the child's parents or by a person responsible for the child's welfare, or any individual residing in the same home as the child, or a paramour of the child's parent.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; July 10, 1985, P.L.193, No.49, eff. 60 days)



Section 5571 - Appeals generally

SUBCHAPTER D

APPEALS

Sec.

5571.  Appeals generally.

5571.1. Appeals from ordinances, resolutions, maps, etc.

5572.  Time of entry of order.

5573.  Effect of application for rehearing.

5574.  Effect of application for amendment to qualify for interlocutory appeal.

Cross References.  Subchapter D is referred to in section 1722 of this title.

§ 5571.  Appeals generally.

(a)  General rule.--The time for filing an appeal, a petition for allowance of appeal, a petition for permission to appeal or a petition for review of a quasi-judicial order, in the Supreme Court, the Superior Court or the Commonwealth Court shall be governed by general rules. No other provision of this subchapter shall be applicable to matters subject to this subsection.

(b)  Other courts.--Except as otherwise provided in subsections (a) and (c) and in section 5571.1 (relating to appeals from ordinances, resolutions, maps, etc.), an appeal from a tribunal or other government unit to a court or from a court to an appellate court must be commenced within 30 days after the entry of the order from which the appeal is taken, in the case of an interlocutory or final order.

(c)  Exceptions.--

(1)  Election cases.--The time for appeal from an order in any matter arising under the act of June 3, 1937 (P.L.1333, No.320), known as the "Pennsylvania Election Code," or any other statute relating to registration or elections shall, if such statutes provide for a lesser time for appeal, be governed by the appropriate provision of such statutes.

(2)  Financing cases.--The time for appeal from an order in any matter arising under the act of July 12, 1972 (P.L.781, No.185), known as the "Local Government Unit Debt Act," or any other statute relating to the incurring of debt by a government unit, shall if such statutes provide for a lesser time for appeal, be governed by the appropriate provision of such statutes.

(3)  Probate matters.--The time for appeal from an order of a register of wills under Title 20 (relating to decedents, estates and fiduciaries) shall, if such statute provides a greater time for appeal, be governed by the appropriate provision of such statute.

(4)  Execution matters.--The time for appeal from an order of any system or related personnel entered in connection with enforcement of attachments, judgments or similar process or orders shall be governed by general rule.

(5)  (Deleted by amendment).

(6)  Implied determinations.--When pursuant to law a determination is deemed to have been made by reason of the expiration of a specified period of time after submission of a matter to a tribunal or other government unit or after another prior event, any person affected may treat the expiration of such period as equivalent to the entry of an order for purposes of appeal and any person affected shall so treat the expiration of the period where the person has actual knowledge (other than knowledge of the mere lapse of time) that an implied determination has occurred.

(d)  Interlocutory appeals.--A petition for permission to appeal from an interlocutory order must be filed within 30 days after its entry.

(e)  Action following grant of permission to appeal.--The period limited by this section is tolled by the filing of a petition for permission to appeal. If the petition is granted further proceedings in the matter, including any time limitations, shall be governed by general rules or rules of court, and not by the provisions of subsections (b) through (d).

(f)  Cross appeals.--An appellee may be permitted by general rules or rules of court to take an appeal within the time limited by rule from an order from which another party has taken a timely appeal, notwithstanding the fact that the time otherwise limited by this section has expired.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 9, 2002, P.L.1705, No.215, eff. imd.; July 4, 2008, P.L.325, No.40, eff. imd.)

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 1082, as amended April 25, 1979, provided that section 5571(b), (c)(4) and (f) shall not be deemed suspended or affected. Rules 1001 through 1082 relate to appellate proceedings with respect to judgments and other decisions of justices of the peace in civil matters. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 1082 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

References in Text.  The act of July 12, 1972 (P.L.781, No.185), known as the Local Government Unit Debt Act, referred to in subsec. (c), was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subpart B of Part VIII of Title 53 (Municipalities Generally).

Cross References.  Section 5571 is referred to in section 7361 of this title; section 2547 of Title 15 (Corporations and Unincorporated Associations); section 8854 of Title 53 (Municipalities Generally).



Section 5571.1 - Appeals from ordinances, resolutions, maps, etc

§ 5571.1.  Appeals from ordinances, resolutions, maps, etc.

(a)  Applicability; court of common pleas.--

(1)  This section shall apply to any appeal raising questions relating to an alleged defect in the process of or procedure for enactment or adoption of any ordinance, resolution, map or similar action of a political subdivision.

(2)  An appeal pursuant to this section shall be to the court of common pleas.

(b)  Appeals of defects in statutory procedure.--

(1)  Any appeal raising questions relating to an alleged defect in statutory procedure shall be brought within 30 days of the intended effective date of the ordinance.

(2)  Except as provided in subsection (c), it is the express intent of the General Assembly that this 30-day limitation shall apply regardless of the ultimate validity of the challenged ordinance.

(c)  Exemption from limitation.--An appeal shall be exempt from the time limitation in subsection (b) if the party bringing the appeal establishes that, because of the particular nature of the alleged defect in statutory procedure, the application of the time limitation under subsection (b) would result in an impermissible deprivation of constitutional rights.

(d)  Presumptions.--Notwithstanding any other provision of law, appeals pursuant to this section shall be subject to and in accordance with the following:

(1)  An ordinance shall be presumed to be valid and to have been enacted or adopted in strict compliance with statutory procedure.

(2)  In all cases in which an appeal filed in court more than two years after the intended effective date of the ordinance is allowed to proceed in accordance with subsection (c), the political subdivision involved and residents and landowners within the political subdivision shall be presumed to have substantially relied upon the validity and effectiveness of the ordinance.

(3)  An ordinance shall not be found void from inception unless the party alleging the defect in statutory procedure meets the burden of proving the elements set forth in subsection (e).

(e)  Burden of proof.--Notwithstanding any other provision of law, an ordinance shall not be found void from inception except as follows:

(1)  In the case of an appeal brought within the 30-day time limitation of subsection (b), the party alleging the defect must meet the burden of proving that there was a failure to strictly comply with statutory procedure.

(2)  In the case of an appeal which is exempt from the 30-day time limitation in accordance with subsection (c), the party alleging the defect must meet the burden of proving each of the following:

(i)  That there was a failure to strictly comply with statutory procedure.

(ii)  That there was a failure to substantially comply with statutory procedure which resulted in insufficient notification to the public of impending changes in or the existence of the ordinance, so that the public would be prevented from commenting on those changes and intervening, if necessary, or from having knowledge of the existence of the ordinance.

(iii)  That there exist facts sufficient to rebut any presumption that may exist pursuant to subsection (d)(2) that would, unless rebutted, result in a determination that the ordinance is not void from inception.

(f)  Void ordinances.--A determination that an ordinance is void from inception shall not affect any previously acquired rights of property owners who have exercised good faith reliance on the validity of the ordinance prior to the determination.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Intended effective date."  Notwithstanding the validity of the challenged ordinance, the effective date specified in the challenged ordinance or, if no effective date is specified, the date 60 days after the date the ordinance would have been finally adopted but for the alleged defect in the process of enactment or adoption.

"Ordinance."  An ordinance, resolution, map or similar action of a political subdivision.

"Statutory procedure."  The preenactment and postenactment procedures prescribed by statute or ordinance in adopting an ordinance.

(July 4, 2008, P.L.325, No.40, eff. imd.)

2008 Amendment.  Act 40 added section 5571.1.

Cross References.  Section 5571.1 is referred to in section 5571 of this title.



Section 5572 - Time of entry of order

§ 5572.  Time of entry of order.

The date of service of an order of a government unit, which shall be the date of mailing if service is by mail, shall be deemed to be the date of entry of the order for the purposes of this subchapter. The date of entry of an order of a court or magisterial district judge may be specified by general rules.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 5573 - Effect of application for rehearing

§ 5573.  Effect of application for rehearing.

If an application for rehearing or reconsideration of an order is made to a tribunal the effect thereof on the time for appeal from such order shall be governed by general rules adopted pursuant to section 1722(a) (relating to adoption of administrative and procedural rules).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 5574 - Effect of application for amendment to qualify for interlocutory appeal

§ 5574.  Effect of application for amendment to qualify for interlocutory appeal.

If an application is made to a tribunal within 30 days after the entry of an interlocutory order not appealable as a matter of right for an amendment of such order to set forth expressly the statement specified in section 702(b) (relating to interlocutory appeals by permission), the time for filing a petition for permission to appeal from such order shall run from the entry of the order denying the amendment or amending the order, as the case may be.






Chapter 57 - Bonds and Recognizances

Section 5701 - Right to bail

CHAPTER 57

BONDS AND RECOGNIZANCES

Subchapter

A.  General Provisions

B.  Professional Bondsmen

C.  Special Provisions

Enactment.  Chapter 57 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5701.  Right to bail.

5702.  Bail to be governed by general rules.

§ 5701.  Right to bail.

All prisoners shall be bailable by sufficient sureties, unless:

(1)  for capital offenses or for offenses for which the maximum sentence is life imprisonment; or

(2)  no condition or combination of conditions other than imprisonment will reasonably assure the safety of any person and the community when the proof is evident or presumption great.

(Aug. 27, 2009, P.L.376, No.39, eff. imd.)



Section 5702 - Bail to be governed by general rules

§ 5702.  Bail to be governed by general rules.

Except as otherwise provided by this title and the laws relating to the regulation of surety companies, all matters relating to the fixing, posting, forfeiting, exoneration and distribution of bail and recognizances shall be governed by general rules.



Section 5741 - Definitions

SUBCHAPTER B

PROFESSIONAL BONDSMEN

Sec.

5741.  Definitions.

5742.  Registration and licensure required.

5743.  Issuance of license.

5744.  Office.

5745.  Refusal to grant or renew license.

5746.  Suspension or revocation of license.

5747.  Statements by fidelity or surety companies.

5748.  Maximum premiums.

5749.  Prohibitions and penalties.

§ 5741.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Office of the clerk."  The office of the clerk of the court of common pleas of each judicial district in which a professional bondsman engages in the business of a professional bondsman.

"Professional bondsman."  Any person, other than a fidelity or surety company or any of its officers, agents, attorneys, or employees, authorized to execute bail bonds or to solicit business on its behalf, who:

(1)  engages in the business of giving bail, giving or soliciting undertakings, or giving or soliciting indemnity or counterindemnity to sureties on undertakings; or

(2)  within a period of 30 days has become a surety, or has indemnified a surety, for the release on bail of a person, with or without a fee or compensation, or promise thereof, in three or more matters not arising out of the same transaction.



Section 5742 - Registration and licensure required

§ 5742.  Registration and licensure required.

(a)  General rule.--No professional bondsman shall become surety on any undertaking, and no person shall engage in or continue to engage in business as a professional bondsman, unless he has been registered and is currently licensed as a professional bondsman by the Insurance Department as provided in this subchapter and has filed a copy of his license in the office of the clerk in the manner prescribed by general rules.

(b)  Form of application.--Every application for registration and licensure as a professional bondsman shall be made in writing upon such form as may be prescribed by regulations promulgated by the Insurance Department.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (a).



Section 5743 - Issuance of license

§ 5743.  Issuance of license.

(a)  General rule.--The Insurance Department, upon receipt of:

(1)  an application for registration and licensure as a professional bondsman; and

(2)  an annual license fee of $50;

shall, if it approves the application, register the applicant as a professional bondsman and issue him a license.

(b)  Duration.--Each license shall be valid for one year following the date of issue.

(c)  Nontransferable.--No license issued under this subchapter shall be assigned or transferred.

1981 Partial Repeal.  Section 6 of Act 48 of 1981 provided that section 5743(a)(2) is repealed insofar as it establishes a set fee for any activity inconsistent with the fees set forth in Act 48 which established fees for Commonwealth agencies. Section 612-A of The Administrative Code of 1929, added by Act 48, authorizes the Insurance Department to charge a fee of $100 for an initial license for a professional bondsman and $50 for an annual renewal of the license.



Section 5744 - Office

§ 5744.  Office.

No license shall be issued to, and no privileges or rights conferred by any license issued under the provisions of this subchapter shall be exercised by, any professional bondsman, unless such professional bondsman has and shall thereafter maintain an office in the county in which he conducts or intends to conduct his business.



Section 5745 - Refusal to grant or renew license

§ 5745.  Refusal to grant or renew license.

The Insurance Department, upon the written request of any applicant for a license or for renewal thereof whose application therefor has been refused, shall afford such applicant a hearing on the question of the grant or renewal of a license.



Section 5746 - Suspension or revocation of license

§ 5746.  Suspension or revocation of license.

(a)  General rule.--Upon petition of the district attorney or by any interested person to suspend or revoke the license issued to any licensee under this subchapter, a rule shall issue out of the court of common pleas, returnable not less than ten days after the issuance thereof. It shall be sufficient service of the said rule upon any licensee to leave a copy thereof at the address filed by the licensee with the clerk pursuant to this subchapter.

(b)  Grounds for suspension or revocation.--Any license issued under the provisions of this subchapter may be suspended, by any court of common pleas for a period less than the unexpired portion of the period for which such license shall have been issued, or may be revoked for good cause, or for any one or more of the following causes:

(1)  Violation of any of the provisions of this subchapter.

(2)  Fraudulently obtaining a license under the provisions of this subchapter.

(3)  Upon conviction for any criminal offense under the laws of this Commonwealth or under the laws of the United States or any other jurisdiction.

(4)  Upon being adjudged a bankrupt or insolvent.

(5)  Failing to pay any judgment rendered on any forfeited undertaking in any court of competent jurisdiction.

(6)  Any interference or attempted interference with the administration of justice.



Section 5747 - Statements by fidelity or surety companies

§ 5747.  Statements by fidelity or surety companies.

Any fidelity or surety company, authorized to act as surety within this Commonwealth, may execute an undertaking as surety by the hand of an officer, employee, agent, or attorney, authorized thereto by a resolution of its board of directors, a certified copy of which, under its corporate seal, shall be filed with the undertaking. Fidelity or surety companies engaged in the business of entering bail shall file, with the clerk of the court of common pleas and with the district attorney of each county in which bail is entered, a statement, quarterly on which shall appear a summary of all bail entered by such company during the previous quarter, together with the compensation charged therefor.



Section 5748 - Maximum premiums

§ 5748.  Maximum premiums.

(a)  General rule.--No professional bondsman shall charge a premium or compensation for acting as surety on any undertaking in excess of 10% for the first $100, and 5% for each additional $100 of such undertaking.

(b)  Civil penalty.--In any action brought to recover an overcharge by a professional bondsman, where such overcharge is proved, the professional bondsman shall be liable to pay treble damages therefor and reasonable counsel fees.



Section 5749 - Prohibitions and penalties

§ 5749.  Prohibitions and penalties.

(a)  Licensing.--Any person who engages in business as a professional bondsman without being registered and licensed in accordance with the provisions of this subchapter, or who engages in such business while his license is suspended or revoked, commits a misdemeanor of the third degree.

(b)  Overcharging.--Any person charging or receiving directly or indirectly any greater compensation for acting as a professional bondsman than is provided by this subchapter commits a summary offense.

(c)  Soliciting.--Any person who accepts any fee or compensation for obtaining a bondsman or a recognizance commits a summary offense.

(d)  Other violations.--Any person who violates any section of this subchapter for which no specific penalty other than suspension or revocation of license is provided commits a summary offense.

(e)  Public officials.--Any law enforcement officer, any employee of a penal institution, or any other system or related personnel, who has, directly or indirectly, any pecuniary interest in or derives any profit from the bonding business or activity of a professional bondsman commits a summary offense.

(f)  Public solicitation.--Any professional bondsman who solicits business in any of the courts or on the premises of any tribunal of this Commonwealth, including any tribunal conducted by a magisterial district judge, commits a summary offense.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (f). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 5761 - Bail in drug offenses

SUBCHAPTER C

SPECIAL PROVISIONS

Sec.

5761.  Bail in drug offenses.

Enactment.  Subchapter C was added December 20, 2000, P.L.939, No.126, effective in 60 days.

§ 5761.  Bail in drug offenses.

(a)  Inquiry as to source.--When fixing and accepting bail for a person charged with a violation of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, the magisterial district judge or judge shall determine the source of the currency, bonds, realty or other property used for the payment of the bail or the procurement of a surety bond, as the case may be, being posted by or on behalf of the defendant. The magisterial district judge or judge may request such information as needed to identify the direct or indirect sources, derivation or ownership of the currency or other property used for the payment of bail or procurement of a bond.

(b)  Drug proceeds unacceptable.--If the magisterial district judge or judge determines that the bail or surety bond is being financed from funds derived from violations of The Controlled Substance, Drug, Device and Cosmetic Act, the security shall not be accepted, and other security shall be required for the defendant to be admitted to bail.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.






Chapter 59 - Depositions and Witnesses

Section 5901 - Judicial oath

CHAPTER 59

DEPOSITIONS AND WITNESSES

Subchapter

A.  Witnesses Generally

B.  Securing Attendance of Witnesses in Criminal Proceedings

C.  Rendition of Prisoners as Witnesses in Criminal Proceedings

D.  Child Victims and Witnesses

Enactment.  Chapter 59 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

WITNESSES GENERALLY

Sec.

5901.  Judicial oath.

5902.  Effect of religious beliefs.

5903.  Compensation and expenses of witnesses.

5904.  Subpoena of witnesses.

5905.  Subpoenas.

CRIMINAL PROCEEDINGS

5911.  Competency of witnesses generally.

5912.  Effect of prior convictions.

5913.  Spouses as witnesses against each other.

5914.  Confidential communications between spouses.

5915.  Testimony by spouse in rebuttal.

5916.  Confidential communications to attorney.

5917.  Notes of evidence at former trial.

5918.  Examination of defendant as to other offenses.

5919.  Depositions in criminal matters.

5920.  Expert testimony in certain criminal proceedings.

CIVIL MATTERS

5921.  Interest not to disqualify.

5922.  Disqualification by perjury.

5923.  Confidential communications between spouses.

5924.  Spouses as witnesses against each other.

5925.  Testimony by married person against spouse in rebuttal.

5926.  Testimony by spouse after attack on character or conduct.

5927.  Actions by spouse to recover separate property.

5928.  Confidential communications to attorney.

5929.  Physicians not to disclose information.

5930.  Surviving party as witness, in case of death, mental incapacity, etc.

5931.  Incompetent witnesses.

5932.  Witness competent to testify against interest; to become competent upon release of interest.

5933.  Competency of surviving party.

5934.  Notes of evidence at former trial.

5935.  Examination of person adversely interested.

5936.  Medical testimony by deposition.

CERTAIN PRIVILEGES AND IMMUNITIES

5941.  Persons who may be compelled to testify.

5942.  Confidential communications to news reporters.

5943.  Confidential communications to clergymen.

5944.  Confidential communications to psychiatrists or licensed psychologists.

5945.  Confidential communications to school personnel.

5945.1. Confidential communications with sexual assault counselors.

5945.2. Confidential communications to crime stopper or similar anticrime program.

5946.  Competency of certain witnesses where political subdivision is a party.

5947.  Immunity of witnesses.

5948.  Confidential communications to qualified professionals.

5949.  Confidential mediation communications and documents.

5950.  Confidential communications involving law enforcement officers.

5951.  Confidential communications involving public safety responders and corrections officers.

5952.  Confidential communications to peer support members.

§ 5901.  Judicial oath.

(a)  General rule.--Every witness, before giving any testimony shall take an oath in the usual or common form, by laying the hand upon an open copy of the Holy Bible, or by lifting up the right hand and pronouncing or assenting to the following words: "I, A. B., do swear by Almighty God, the searcher of all hearts, that I will       , and that as I shall answer to God at the last great day." Which oath so taken by persons who conscientiously refuse to take an oath in the common form shall be deemed and taken in law to have the same effect as an oath taken in common form.

(b)  Right to affirm.--The affirmation may be administered in any judicial proceeding instead of the oath, and shall have the same effect and consequences, and any witness who desires to affirm shall be permitted to do so.



Section 5902 - Effect of religious beliefs

§ 5902.  Effect of religious beliefs.

(a)  Religious opinions not to disqualify.--The capacity of any person to testify in any judicial proceeding shall not be affected by his opinions on matters of religion.

(b)  Religious belief may not be shown.--No witness shall be questioned, in any judicial proceeding, concerning his religious belief; nor shall any evidence be heard upon the subject, for the purpose of affecting either his competency or credibility.

(c)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Judicial proceedings."  Includes all matters of whatever nature, relating to practice in or authorized by any tribunal whether of record or not of record, within this Commonwealth.

"Witness."  Includes every person who shall make statements, either oral or written, in any judicial proceeding.



Section 5903 - Compensation and expenses of witnesses

§ 5903.  Compensation and expenses of witnesses.

(a)  Scope.--The provisions of this section apply to a witness served with a subpoena to testify before any government unit (except the minor judiciary) or before the Philadelphia Municipal Court, but do not affect:

(1)  The right of a witness who gives expert testimony to receive additional per diem compensation therefor.

(2)  The compensation of a witness from another jurisdiction who appears to testify in a criminal proceeding in this Commonwealth by virtue of process issued under the authority of such other jurisdiction.

(b)  Compensation.--Every witness, except a salaried police officer attending a coroner's inquest during working hours, shall be paid at the rate of $5 per day during the necessary period of attendance. A witness under the act of March 30, 1937 (P.L.115, No.40), known as "The First Class City Permanent Registration Act" shall be paid at the rate of $20 per day.

(c)  Travel.--Every witness, except a salaried police officer attending a coroner's inquest during working hours, shall be paid mileage at the rate of 7¢ for each mile circular actually and necessarily travelled between the place named in the subpoena and the place of residence of the witness.

(d)  Lodging and subsistence.--When a matter is prolonged from one day to the next a witness necessarily present on both days who resides more than 50 miles by the usually-travelled route from the place named in the subpoena and who remains there overnight shall be paid commutation of lodging and subsistence for each such night in an additional amount equal to the per diem witness fee.

(e)  Adjournments and postponements.--When a matter is adjourned, continued or postponed for more than one day, or is prolonged from one week to the next, a witness necessarily present both before and after such interval and who returns to the place of residence of the witness during such interval shall be paid one additional travel allowance for each such interval.

(f)  Multiple matters.--A witness necessarily present for more than one matter at the same place during any day shall receive only one payment for compensation and expenses under this section.

(g)  Witness not called.--A witness who attends any matter under subpoena, but who is not called to testify therein, shall receive the same compensation and expenses as if actually called to testify.

(h)  Payment at time of service of subpoena.--At the time a witness is served with a subpoena for any civil matter the witness shall, upon demand, be paid the witness fee for one day and travel expense provided in this section.

(i)  Certification.--The person disbursing compensation and expenses to a witness under this section may require that the witness first certify under 18 Pa.C.S. § 4904(b) (relating to statements "under penalty") that the compensation and expenses paid do not exceed the amount specified by this section.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (a).

1978 Amendment.  Act 53 added section 5903.

References in Text.  The act of March 30, 1937 (P.L.115, No.40), known as The First Class City Permanent Registration Act, referred to in subsec. (b), was repealed by the act of June 30, 1995 (P.L.170, No.25), known as the Pennsylvania Voter Registration Act, which was repealed by the act of January 31, 2002 (P.L.18, No.3). The subject matter is now contained in Title 25 (Elections).

Cross References.  Section 5903 is referred to in sections 6158, 7309 of this title; section 1601 of Title 25 (Elections); section 1108 of Title 65 (Public Officers).



Section 5904 - Subpoena of witnesses

§ 5904.  Subpoena of witnesses.

(a)  Method of service.--In addition to any other method of service provided by law, a subpoena may be served upon a witness in a criminal proceeding by registered or certified mail, return receipt requested, or by first class mail.

(b)  Proof of service.--A completed return receipt shall be prima facie evidence of service of the subpoena.

(c)  Duration.--A subpoena shall remain in force until the termination of the criminal proceeding.

(d)  Bench warrants.--Upon proof of service of a subpoena, the court may issue a bench warrant for any witness who fails to appear in response to a subpoena. However, such warrant cannot be issued if service has been by first class mail.

(Nov. 26, 1978, P.L.1264, No.301, eff. imd.)

1978 Amendment.  Act 301 added section 5904.



Section 5905 - Subpoenas

§ 5905.  Subpoenas.

Every court of record shall have power in any civil or criminal matter to issue subpoenas to testify, with or without a clause of duces tecum, into any county of this Commonwealth to witnesses to appear before the court or any appointive judicial officer. Subpoenas shall be in the form prescribed by general rules.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 added section 5905.



Section 5911 - Competency of witnesses generally

CRIMINAL PROCEEDINGS

§ 5911.  Competency of witnesses generally.

Except as otherwise provided in this subchapter, all persons shall be fully competent witnesses in any criminal proceeding before any tribunal.



Section 5912 - Effect of prior convictions

§ 5912.  Effect of prior convictions.

No person shall be deemed incompetent or otherwise disqualified as a witness in any criminal proceeding by reason of the person's having been convicted of perjury or subornation of or solicitation to commit perjury, but such conviction may be shown for the purpose of affecting the person's credibility.

(Apr. 22, 1993, P.L.2, No.2, eff. imd.)

1993 Amendment.  Section 2 of Act 2 provided that the amendment of section 5912 shall apply to all criminal cases pending on the effective date of Act 2.



Section 5913 - Spouses as witnesses against each other

§ 5913.  Spouses as witnesses against each other.

Except as otherwise provided in this subchapter, in a criminal proceeding a person shall have the privilege, which he or she may waive, not to testify against his or her then lawful spouse except that there shall be no such privilege:

(1)  in proceedings for desertion and maintenance;

(2)  in any criminal proceeding against either for bodily injury or violence attempted, done or threatened upon the other, or upon the minor children of said husband and wife, or the minor children of either of them, or any minor child in their care or custody, or in the care or custody of either of them;

(3)  applicable to proof of the fact of marriage, in support of a criminal charge of bigamy alleged to have been committed by or with the other; or

(4)  in any criminal proceeding in which one of the charges pending against the defendant includes murder, involuntary deviate sexual intercourse or rape.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; June 29, 1989, P.L.69, No.16, eff. imd.)

1989 Amendment.  Section 2 of Act 16 provided that Act 16 shall apply to all criminal cases pending on the effective date of Act 16.



Section 5914 - Confidential communications between spouses

§ 5914.  Confidential communications between spouses.

Except as otherwise provided in this subchapter, in a criminal proceeding neither husband nor wife shall be competent or permitted to testify to confidential communications made by one to the other, unless this privilege is waived upon the trial.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 5915 - Testimony by spouse in rebuttal

§ 5915.  Testimony by spouse in rebuttal.

In any criminal proceeding brought against the husband or wife, if the defendant makes defense at the trial upon any ground which attacks the character or conduct of his or her spouse, the spouse attacked shall be a competent witness in rebuttal for the Commonwealth.



Section 5916 - Confidential communications to attorney

§ 5916.  Confidential communications to attorney.

In a criminal proceeding counsel shall not be competent or permitted to testify to confidential communications made to him by his client, nor shall the client be compelled to disclose the same, unless in either case this privilege is waived upon the trial by the client.

Cross References.  Section 5916 is referred to in sections 4415, 4436 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure); section 6311 of Title 23 (Domestic Relations).



Section 5917 - Notes of evidence at former trial

§ 5917.  Notes of evidence at former trial.

Whenever any person has been examined as a witness, either for the Commonwealth or for the defense, in any criminal proceeding conducted in or before a court of record, and the defendant has been present and has had an opportunity to examine or cross-examine, if such witness afterwards dies, or is out of the jurisdiction so that he cannot be effectively served with a subpoena, or if he cannot be found, or if he becomes incompetent to testify for any legally sufficient reason properly proven, notes of his examination shall be competent evidence upon a subsequent trial of the same criminal issue. For the purpose of contradicting a witness the testimony given by him in another or in a former proceeding may be orally proved.



Section 5918 - Examination of defendant as to other offenses

§ 5918.  Examination of defendant as to other offenses.

No person charged with any crime and called as a witness in his own behalf, shall be asked, or if asked, shall be required to answer, any question tending to show that he has committed, or been charged with, or been convicted of any offense other than the one wherewith he shall then be charged, or tending to show that he has been of bad character or reputation unless:

(1)  he shall have at such trial, personally or by counsel, asked questions of the witness for the prosecution with a view to establish his own good reputation or character, or has given evidence tending to prove his own good character or reputation; or

(2)  he shall have testified at such trial against a co-defendant, charged with the same offense.



Section 5919 - Depositions in criminal matters

§ 5919.  Depositions in criminal matters.

The testimony of witnesses taken in accordance with section 5325 (relating to when and how a deposition may be taken outside this Commonwealth) may be read in evidence upon the trial of any criminal matter unless it shall appear at the trial that the witness whose deposition has been taken is in attendance, or has been or can be served with a subpoena to testify, or his attendance otherwise procured, in which case the deposition shall not be admissible.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 5920 - Expert testimony in certain criminal proceedings

§ 5920.  Expert testimony in certain criminal proceedings.

(a)  Scope.--This section applies to all of the following:

(1)  A criminal proceeding for an offense for which registration is required under Subchapter H of Chapter 97 (relating to registration of sexual offenders).

(2)  A criminal proceeding for an offense under 18 Pa.C.S. Chapter 31 (relating to sexual offenses).

(b)  Qualifications and use of experts.--

(1)  In a criminal proceeding subject to this section, a witness may be qualified by the court as an expert if the witness has specialized knowledge beyond that possessed by the average layperson based on the witness's experience with, or specialized training or education in, criminal justice, behavioral sciences or victim services issues, related to sexual violence, that will assist the trier of fact in understanding the dynamics of sexual violence, victim responses to sexual violence and the impact of sexual violence on victims during and after being assaulted.

(2)  If qualified as an expert, the witness may testify to facts and opinions regarding specific types of victim responses and victim behaviors.

(3)  The witness's opinion regarding the credibility of any other witness, including the victim, shall not be admissible.

(4)  A witness qualified by the court as an expert under this section may be called by the attorney for the Commonwealth or the defendant to provide the expert testimony.

(June 29, 2012, P.L.656, No.75, eff. 60 days)

2012 Amendment.  Act 75 added section 5920. Section 2 of Act 75 provided that section 5920 shall apply to actions initiated on or after the effective date of section 2.



Section 5921 - Interest not to disqualify

CIVIL MATTERS

§ 5921.  Interest not to disqualify.

In any civil matter before any tribunal of this Commonwealth, or conducted by virtue of its order or direction, no liability merely for costs nor the right to compensation possessed by an executor, administrator or other trustee, nor any interest merely in the question on trial, nor any other interest, or policy of law, except as is provided in this subchapter, shall make any person incompetent as a witness.



Section 5922 - Disqualification by perjury

§ 5922.  Disqualification by perjury.

In a civil matter, a person who has been convicted in a court of this Commonwealth of perjury, which term is hereby declared to include subornation of or solicitation to commit perjury, shall not be a competent witness for any purpose, although his sentence may have been fully complied with, unless the judgment of conviction be judicially set aside or reversed, or unless the matter is one to redress or prevent injury or violence attempted, done or threatened to his person or property, in which cases he shall be permitted to testify.

Cross References.  Section 5922 is referred to in section 5931 of this title.



Section 5923 - Confidential communications between spouses

§ 5923.  Confidential communications between spouses.

Except as otherwise provided in this subchapter, in a civil matter neither husband nor wife shall be competent or permitted to testify to confidential communications made by one to the other, unless this privilege is waived upon the trial.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

Cross References.  Section 5923 is referred to in section 5931 of this title.



Section 5924 - Spouses as witnesses against each other

§ 5924.  Spouses as witnesses against each other.

(a)  General rule.--In a civil matter neither husband nor wife shall be competent or permitted to testify against each other.

(b)  Exception.--Subsection (a) shall not apply in an action or proceeding:

(1)  For divorce, including ancillary proceedings for the partition or division of property.

(2)  For support or relating to the protection or recovery of marital or separate property.

(3)  For custody or care of children, including actions or proceedings relating to visitation rights and similar matters.

(4)  Arising under 23 Pa.C.S. Ch. 61 (relating to protection from abuse).

(5)  When a statute heretofore or hereafter enacted applicable to the action or proceeding provides either expressly or by necessary implication that spouses may testify therein against each other.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 19, 1990, P.L.1240, No.206, eff. 90 days)

Cross References.  Section 5924 is referred to in section 5931 of this title.



Section 5925 - Testimony by married person against spouse in rebuttal

§ 5925.  Testimony by married person against spouse in rebuttal.

In any civil action brought against a married person, if the defendant makes defense at the trial upon any ground which attacks the character or conduct of the spouse, the spouse shall be a competent witness in rebuttal for the plaintiff.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)



Section 5926 - Testimony by spouse after attack on character or conduct

§ 5926.  Testimony by spouse after attack on character or conduct.

In all civil actions brought by either the husband or wife, either the husband or the wife shall be a competent witness in rebuttal, when his or her character or conduct is attacked upon the trial thereof, but only in regard to the matter of his or her character or conduct.



Section 5927 - Actions by spouse to recover separate property

§ 5927.  Actions by spouse to recover separate property.

In any action brought by either the husband or wife to protect and recover the separate property of either, both shall be fully competent witnesses, except that neither may testify to confidential communications made by one or the other, unless this privilege is waived upon the trial.



Section 5928 - Confidential communications to attorney

§ 5928.  Confidential communications to attorney.

In a civil matter counsel shall not be competent or permitted to testify to confidential communications made to him by his client, nor shall the client be compelled to disclose the same, unless in either case this privilege is waived upon the trial by the client.

Cross References.  Section 5928 is referred to in sections 4415, 4436, 5931 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure); section 6311 of Title 23 (Domestic Relations).



Section 5929 - Physicians not to disclose information

§ 5929.  Physicians not to disclose information.

No physician shall be allowed, in any civil matter, to disclose any information which he acquired in attending the patient in a professional capacity, and which was necessary to enable him to act in that capacity, which shall tend to blacken the character of the patient, without consent of said patient, except in civil matters brought by such patient, for damages on account of personal injuries.



Section 5930 - Surviving party as witness, in case of death, mental incapacity, etc

§ 5930.  Surviving party as witness, in case of death, mental incapacity, etc.

Except as otherwise provided in this subchapter, in any civil action or proceeding, where any party to a thing or contract in action is dead, or has been adjudged a lunatic and his right thereto or therein has passed, either by his own act or by the act of the law, to a party on the record who represents his interest in the subject in controversy, neither any surviving or remaining party to such thing or contract, nor any other person whose interest shall be adverse to the said right of such deceased or lunatic party, shall be a competent witness to any matter occurring before the death of said party or the adjudication of his lunacy, unless the action or proceeding is by or against the surviving or remaining partners, joint promisors or joint promisees, of such deceased or lunatic party, and the matter occurred between such surviving or remaining partners, joint promisors or joint promisees and the other party on the record, or between such surviving or remaining partners, promisors or promisees and the person having an interest adverse to them, in which case any person may testify to such matters; or, unless the action is a possessory action against several defendants, and one or more of said defendants disclaims of record any title to the premises in controversy at the time the suit was brought and also pays into court the costs accrued at the time of his disclaimer, or gives security therefor as the court in its discretion may direct, in which case such disclaiming defendant shall be a fully competent witness; or, unless the issue or inquiry be devisavit vel non, or be any other issue or inquiry respecting the property of a deceased owner, and the controversy is between parties respectively claiming such property by devolution on the death of such owner, in which case all persons shall be fully competent witnesses.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

Cross References.  Section 5930 is referred to in sections 5931, 5932 of this title.



Section 5931 - Incompetent witnesses

§ 5931.  Incompetent witnesses.

No person who is incompetent under section 5922 (relating to disqualification by perjury), section 5923 (relating to confidential communications between spouses), section 5924 (relating to spouses as witnesses against each other) and section 5928 (relating to confidential communications to attorney) shall become competent by the general language of section 5930 (relating to surviving party as witness, in case of death, mental incapacity, etc.).



Section 5932 - Witness competent to testify against interest; to become competent upon release of interest

§ 5932.  Witness competent to testify against interest; to become competent upon release of interest.

Any person who is incompetent under section 5930 (relating to surviving party as witness, in case of death, mental incapacity, etc.) by reason of interest may nevertheless be called to testify against his own interest, and in that event he shall become a fully competent witness for either party. Such person shall also become fully competent for either party by filing of record a release or extinguishment of his interest.



Section 5933 - Competency of surviving party

§ 5933.  Competency of surviving party.

(a)  General rule.--In any civil action or proceeding before any tribunal of this Commonwealth, or conducted by virtue of its order or direction, although a party to the thing or contract in action may be dead or may have been adjudged a lunatic, and his right thereto or therein may have passed, either by his own act or by the act of the law, to a party on record who represents his interest in the subject in controversy, nevertheless any surviving or remaining party to such thing or contract or any other person whose interest is adverse to the said right of such deceased or lunatic party, shall be a competent witness to any relevant matter, although it may have occurred before the death of said party or the adjudication of his lunacy, if and only if such relevant matter occurred between himself and another person who may be living at the time of the trial and may be competent to testify, and who does so testify upon the trial against such surviving or remaining party or against the person whose interest may be thus adverse, or if such relevant matter occurred in the presence or hearing of such other living or competent person.

(b)  Testimony by deposition.--The testimony now made competent by subsection (a) may also be taken by commission or deposition in accordance with law, and, in that event, the deposition thus taken shall be competent evidence at the trial or hearing, although the person with whom or in whose presence or hearing such relevant matter occurred, may die or become incompetent after the taking of such deposition.



Section 5934 - Notes of evidence at former trial

§ 5934.  Notes of evidence at former trial.

Whenever any person has been examined as a witness in any civil matter before any tribunal of this Commonwealth or conducted by virtue of its order or direction, if such witness afterwards dies, or is out of the jurisdiction so that he cannot be effectively served with a subpoena, or if he cannot be found, or if he becomes incompetent to testify for any legally sufficient reason, and if the party, against whom notes of the testimony of such witness are offered, had actual or constructive notice of the examination and an opportunity to be present and examine or cross-examine, properly proven notes of the examination of such witness shall be competent evidence in any civil issue which may exist at the time of his examination, or which may be afterwards formed between the same parties and involving the same subject-matter as that upon which such witness was so examined. For the purpose of contradicting a witness, the testimony given by him in another or in a former proceeding may be orally proved.



Section 5935 - Examination of person adversely interested

§ 5935.  Examination of person adversely interested.

In any civil action or proceeding, whether or not it is brought or defended by a person representing the interests of a deceased or lunatic assignor of any thing or contract in action, a party to the record, or a person for whose immediate benefit such proceeding is prosecuted or defended, or any director or other officer of a person which is a party to the record, or for the immediate benefit of which such action or proceeding is prosecuted or defended, or any other person whose interest is adverse to the party calling him as a witness, may be compelled by the adverse party to testify as if under cross-examination, subject to the rules of evidence applicable to witnesses under cross-examination, and the adverse party calling such witnesses shall not be concluded by his testimony, but such person so cross-examined shall become thereby a fully competent witness for the other party as to all relevant matters whether or not these matters were touched upon in his cross-examination, and also, where one of the several plaintiffs or defendants, or the person for whose immediate benefit such proceeding is prosecuted or defended, or such director or officer, or such other person having an adverse interest, is cross-examined under this section, his coplaintiffs or codefendants, or fellow directors or officers, shall thereby become fully competent witnesses on their own behalf, or on behalf of the person of which they shall be directors or officers, as to all relevant matters, whether or not these matters were touched upon in such cross-examination.



Section 5936 - Medical testimony by deposition

§ 5936.  Medical testimony by deposition.

(a)  General rule.--The testimony of any physician licensed to practice medicine may be taken by oral interrogation in the manner prescribed by general rule for the taking of depositions.

(b)  Admissibility.--A deposition taken under subsection (a) shall be admissible in a civil matter.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 5936.



Section 5941 - Persons who may be compelled to testify

CERTAIN PRIVILEGES AND IMMUNITIES

§ 5941.  Persons who may be compelled to testify.

(a)  General rule.--Except defendants actually upon trial in a criminal proceeding, any competent witness may be compelled to testify in any matter, civil or criminal; but he may not be compelled to answer any question which, in the opinion of the trial judge, would tend to incriminate him; nor may the neglect or refusal of any defendant, actually upon trial in a criminal proceeding, to offer himself as a witness, be treated as creating any presumption against him, or be adversely referred to by court or counsel during the trial.

(b)  Judgment debtor.--A judgment debtor may be compelled to answer all pertinent questions at any examination concerning his property, but he shall not be prosecuted, or subjected to any penalty or forfeiture, for or on account of any transaction, matter or thing concerning which he may so testify or produce evidence, documentary or otherwise, except for perjury in giving such testimony.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 5942 - Confidential communications to news reporters

§ 5942.  Confidential communications to news reporters.

(a)  General rule.--No person engaged on, connected with, or employed by any newspaper of general circulation or any press association or any radio or television station, or any magazine of general circulation, for the purpose of gathering, procuring, compiling, editing or publishing news, shall be required to disclose the source of any information procured or obtained by such person, in any legal proceeding, trial or investigation before any government unit.

(b)  Exception.--The provisions of subsection (a) insofar as they relate to radio or television stations shall not apply unless the radio or television station maintains and keeps open for inspection, for a period of at least one year from the date of the actual broadcast or telecast, an exact recording, transcription, kinescopic film or certified written transcript of the actual broadcast or telecast.

Cross References.  Section 5942 is referred to in sections 4415, 4436 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure).



Section 5943 - Confidential communications to clergymen

§ 5943.  Confidential communications to clergymen.

No clergyman, priest, rabbi or minister of the gospel of any regularly established church or religious organization, except clergymen or ministers, who are self-ordained or who are members of religious organizations in which members other than the leader thereof are deemed clergymen or ministers, who while in the course of his duties has acquired information from any person secretly and in confidence shall be compelled, or allowed without consent of such person, to disclose that information in any legal proceeding, trial or investigation before any government unit.

Cross References.  Section 5943 is referred to in sections 4415, 4436 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure); section 6311 of Title 23 (Domestic Relations).



Section 5944 - Confidential communications to psychiatrists or licensed psychologists

§ 5944.  Confidential communications to psychiatrists or licensed psychologists.

No psychiatrist or person who has been licensed under the act of March 23, 1972 (P.L.136, No.52), to practice psychology shall be, without the written consent of his client, examined in any civil or criminal matter as to any information acquired in the course of his professional services in behalf of such client. The confidential relations and communications between a psychologist or psychiatrist and his client shall be on the same basis as those provided or prescribed by law between an attorney and client.

(Dec. 22, 1989, P.L.722, No.96, eff. 60 days)

Cross References.  Section 5944 is referred to in sections 4415, 4436 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure).



Section 5945 - Confidential communications to school personnel

§ 5945.  Confidential communications to school personnel.

(a)  General rule.--No guidance counselor, school nurse, school psychologist, or home and school visitor in the public schools or in private or parochial schools or other educational institutions providing elementary or secondary education, including any clerical worker of such schools and institutions, who, while in the course of his professional or clerical duties for a guidance counselor, home and school visitor, school nurse or school psychologist, has acquired information from a student in confidence shall be compelled or allowed:

(1)  without the consent of the student, if the student is 18 years of age or over; or

(2)  without the consent of his parent or guardian, if the student is under the age of 18 years;

to disclose such information in any legal proceeding, trial, or investigation before any government unit.

(b)  Exemption.--Notwithstanding subsection (a), no such person shall be excused or prevented from complying with 23 Pa.C.S. Ch. 63 (relating to child protective services).

(Dec. 19, 1990, P.L.1240, No.206, eff. 90 days)

Cross References.  Section 5945 is referred to in sections 4415, 4436 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure).



Section 5945.1 - Confidential communications with sexual assault

§ 5945.1.  Confidential communications with sexual assault counselors.

(a)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Confidential communication."   All information, oral or written, transmitted between a victim of sexual assault and a sexual assault counselor in the course of their relationship, including, but not limited to, any advice, reports, statistical data, memoranda, working papers, records or the like, given or made during that relationship, including matters transmitted between the sexual assault counselor and the victim through the use of an interpreter.

"Coparticipant."  A victim participating in group counseling.

"Interpreter."  A person who translates communications between a sexual assault counselor and a victim through the use of sign language, visual, oral or written translation.

"Rape crisis center."  Any office, institution or center offering assistance to victims of sexual assault and their families through crisis intervention, medical and legal accompaniment and follow-up counseling.

"Sexual assault counselor."  A person who is engaged in any office, institution or center defined as a rape crisis center under this section, who has undergone 40 hours of sexual assault training and is under the control of a direct services supervisor of a rape crisis center, whose primary purpose is the rendering of advice, counseling or assistance to victims of sexual assault.

"Victim."  A person who consults a sexual assault counselor for the purpose of securing advice, counseling or assistance concerning a mental, physical or emotional condition caused or reasonably believed to be caused by a sexual assault. The term shall also include those persons who have a significant relationship with a victim of sexual assault and who seek advice, counseling or assistance from a sexual assault counselor concerning a mental, physical or emotional condition caused or reasonably believed to be caused by a sexual assault of a victim.

(b)  Privilege.--

(1)  No sexual assault counselor or an interpreter translating the communication between a sexual assault counselor and a victim may, without the written consent of the victim, disclose the victim's confidential oral or written communications to the counselor nor consent to be examined in any court or criminal proceeding.

(2)  No coparticipant who is present during counseling may disclose a victim's confidential communication made during the counseling session nor consent to be examined in any civil or criminal proceeding without the written consent of the victim.

(Dec. 23, 1981, P.L.585, No.169, eff. 60 days; Dec. 17, 1990, P.L.737, No.183, eff. imd.; Dec. 20, 2000, P.L.742, No.105, eff. 60 days)

Cross References.  Section 5945.1 is referred to in sections 4415, 4436 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure).



Section 5945.2 - Confidential communications to crime stopper or similar anticrime program

§ 5945.2.  Confidential communications to crime stopper or similar anticrime program.

(a)  General rule.--No person engaged in, connected with or employed by any crime stopper or similar anticrime program shall be required in any manner to disclose the source of any information received, procured or obtained by such person or crime stopper or similar anticrime program in any legal proceeding, trial or investigation before any government unit.

(b)  Definition.--As used in this section, "crime stopper or similar anticrime program" means a private, nonprofit organization that accepts and expends donations for rewards to persons who report to the organization information concerning criminal activity and that forwards the information to the appropriate law enforcement agency.

(Dec. 20, 2000, P.L.742, No.105, eff. 60 days)

2000 Amendment.  Act 105 added section 5945.2.

Cross References.  Section 5945.2 is referred to in sections 4415, 4436 of this title; sections 566, 586 of Title 2 (Administrative Law and Procedure).



Section 5946 - Competency of certain witnesses where political subdivision is a party

§ 5946.  Competency of certain witnesses where political subdivision is a party.

A person shall not be excluded from being a witness in any action or proceeding in which a political subdivision is a party or is interested because such person is or was an officer, rated citizen or inhabitant in such political subdivision or owns assessed or taxable property or is liable to the assessment or payment of taxes in such political subdivision.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)



Section 5947 - Immunity of witnesses

§ 5947.  Immunity of witnesses.

(a)  General rule.--Immunity orders shall be available under this section in all proceedings before:

(1) Courts.

(2)  Grand juries.

(3)  Investigating grand juries.

(4)  The minor judiciary or coroners.

(b)  Request and issuance.--The Attorney General or a district attorney may request an immunity order from any judge of a designated court, and that judge shall issue such an order, when in the judgment of the Attorney General or district attorney:

(1)  the testimony or other information from a witness may be necessary to the public interest; and

(2)  a witness has refused or is likely to refuse to testify or provide other information on the basis of his privilege against self-incrimination.

(c)  Order to testify.--Whenever a witness refuses, on the basis of his privilege against self-incrimination, to testify or provide other information in a proceeding specified in subsection (a), and the person presiding at such proceeding communicates to the witness an immunity order, that witness may not refuse to testify based on his privilege against self-incrimination.

(d)  Limitation on use.--No testimony or other information compelled under an immunity order, or any information directly or indirectly derived from such testimony or other information, may be used against a witness in any criminal case, except that such information may be used:

(1)  in a prosecution under 18 Pa.C.S. § 4902 (relating to perjury) or under 18 Pa.C.S. § 4903 (relating to false swearing);

(2)  in a contempt proceeding for failure to comply with an immunity order; or

(3)  as evidence, where otherwise admissible, in any proceeding where the witness is not a criminal defendant.

(e)  Civil contempt.--Any person who shall fail to comply with an immunity order may be adjudged in civil contempt and committed to the county jail until such time as he purges himself of contempt by complying with the order, except that with regard to proceedings before grand juries or investigating grand juries, if the grand jury before which a person has been ordered to testify has been dissolved, he may then purge himself of contempt by complying before the designated court which issued the order.

(f)  Criminal contempt.--In addition to civil contempt as provided in subsection (e), any person who shall fail to comply with an immunity order shall be guilty of criminal contempt, and upon conviction thereof, shall be sentenced to pay a fine of not more than $1,000 or to undergo imprisonment for a period of not more than one year, or both.

(g)  Definitions.--The following words and phrases when used in this section shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Designated court."

(1)  In the case of proceedings before courts, countywide grand juries, countywide investigating grand juries, the minor judiciary or coroners: the court of common pleas of the judicial district in which the proceeding is taking place.

(2)  In the case of proceedings before multicounty investigating grand juries: the judge of the court of common pleas designated as supervising judge of that grand jury.

"Immunity order."  An order issued under this section by a designated court, directing a witness to testify or produce other information over a claim of privilege against self-incrimination.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 4, 1978, P.L.873, No.168, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

Cross References.  Section 5947 is referred to in section 911 of Title 18 (Crimes and Offenses).



Section 5948 - Confidential communications to qualified professionals

§ 5948.  Confidential communications to qualified professionals.

Communications of a confidential character made by a spouse to a qualified professional as defined in 23 Pa.C.S. § 3103 (relating to definitions) shall be privileged and inadmissible in evidence in any matter under 23 Pa.C.S. Pt. IV (relating to divorce) or VI (relating to children and minors) unless the party concerned waives this privilege.

(Dec. 19, 1990, P.L.1240, No.206, eff. 90 days)

1990 Amendment.  Act 206 added section 5948.



Section 5949 - Confidential mediation communications and documents

§ 5949.  Confidential mediation communications and documents.

(a)  General rule.--Except as provided in subsection (b), all mediation communications and mediation documents are privileged. Disclosure of mediation communications and mediation documents may not be required or compelled through discovery or any other process. Mediation communications and mediation documents shall not be admissible as evidence in any action or proceeding, including, but not limited to, a judicial, administrative or arbitration action or proceeding.

(b)  Exceptions.--

(1)  A settlement document may be introduced in an action or proceeding to enforce the settlement agreement expressed in the document, unless the settlement document by its terms states that it is unenforceable or not intended to be legally binding.

(2)  To the extent that the communication or conduct is relevant evidence in a criminal matter, the privilege and limitation set forth in subsection (a) does not apply to:

(i)  a communication of a threat that bodily injury may be inflicted on a person;

(ii)  a communication of a threat that damage may be inflicted on real or personal property under circumstances constituting a felony; or

(iii)  conduct during a mediation session causing direct bodily injury to a person.

(3)  The privilege and limitation set forth under subsection (a) does not apply to a fraudulent communication during mediation that is relevant evidence in an action to enforce or set aside a mediated agreement reached as a result of that fraudulent communication.

(4)  Any document which otherwise exists, or existed independent of the mediation and is not otherwise covered by this section, is not subject to this privilege.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Mediation."  The deliberate and knowing use of a third person by disputing parties to help them reach a resolution of their dispute. For purposes of this section, mediation commences at the time of initial contact with a mediator or mediation program.

"Mediation communication."  A communication, verbal or nonverbal, oral or written, made by, between or among a party, mediator, mediation program or any other person present to further the mediation process when the communication occurs during a mediation session or outside a session when made to or by the mediator or mediation program.

"Mediation document."  Written material, including copies, prepared for the purpose of, in the course of or pursuant to mediation. The term includes, but is not limited to, memoranda, notes, files, records and work product of a mediator, mediation program or party.

"Mediation program."  A plan or organization through which mediators or mediation may be provided.

"Mediator."  A person who performs mediation.

"Settlement document."  A written agreement signed by the parties to the agreement.

(Feb. 7, 1996, P.L.7, No.3, eff. 60 days)

1996 Amendment.  Act 3 added section 5949.



Section 5950 - Confidential communications involving law enforcement officers

§ 5950.  Confidential communications involving law enforcement officers.

(a)  Disclosure.--Except as provided under subsection (c), a critical incident stress management team member who, while in the course of duty, has acquired information from any law enforcement officer in confidence may not be compelled or allowed without the consent of the law enforcement officer to disclose that information in a legal proceeding, trial or investigation before any government unit.

(b)  Coparticipants.--Except as provided under subsection (c), a coparticipant who is present during the course of a critical incident stress management team intervention may not be compelled or allowed, without the consent of the affected law enforcement officer, to disclose any communication made during the intervention in a legal proceeding, trial or investigation before a government unit.

(c)  Exceptions.--The privilege established under subsections (a) and (b) shall not apply if any of the following apply:

(1)  The communication indicates clear and present danger to the law enforcement officer who received critical incident stress management services or to other individuals.

(2)  The law enforcement officer who received critical incident stress management services gives express consent to the disclosure.

(3)  The law enforcement officer who received critical incident stress management services is deceased and the surviving spouse or the executor or administrator of the estate of the deceased law enforcement officer gives express consent.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Coparticipant."  An individual who participates in a group critical incident stress management team intervention.

"Critical incident."  A situation responded to by a law enforcement officer which presents or involves either the death or serious bodily injury of an individual or the imminent potential of such death or serious bodily injury, or any situation faced by a law enforcement officer in the course of duty which causes or may cause the law enforcement officer to experience unusually strong negative emotional reactions.

"Critical Incident Stress Management Network."  A network that meets the requirements of membership with the Pennsylvania Voluntary Critical Incident Stress Management Network as administered by the Department of Health and is registered with the International Critical Incident Stress Foundation.

"Critical incident stress management services."  Consultation, risk assessment, education, intervention, briefing, defusing, debriefing, onsite services, referral and other crisis intervention services provided by a critical incident stress management team to a law enforcement officer prior to, during or after a critical incident.

"Critical incident stress management team member."  An individual who is specially trained to provide critical incident stress management services as a member of a police agency or organization critical incident stress management team that holds membership in the Commonwealth's critical incident stress management network.

"Government unit."  The General Assembly and its officers and agencies; the Governor and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth or other instrumentalities thereof; any political subdivision, municipality, school district or other local authority and the departments, boards, commissions, authorities and officers and agencies of such political subdivisions or other instrumentalities thereof; and any court or other officer or agency of the unified judicial system or instrumentality thereof.

"Law enforcement officer."  Any of the following:

(1)  A member of the Pennsylvania State Police.

(2)  Any enforcement officer or investigator employed by the Pennsylvania Liquor Control Board.

(3)  A parole agent, enforcement officer and investigator of the Pennsylvania Board of Probation and Parole.

(4)  A Capitol Police officer.

(5)  A Department of Conservation and Natural Resources ranger.

(6)  A drug enforcement agent of the Office of Attorney General whose principal duty is the enforcement of the drug laws of this Commonwealth and a special agent of the Office of Attorney General whose principal duty is the enforcement of the criminal laws of this Commonwealth.

(7)  Any member of a port authority or other authority police department.

(8)  Any police officer of a county, region, city, borough, town or township.

(9)  Any sheriff or deputy sheriff.

(10)  A member of the Pennsylvania Fish Commission.

(11)  A Pennsylvania Wildlife Conservation Officer.

(12)  A member of a campus police force with the power to arrest under section 2416 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929. As used in this paragraph, the term "campus police" has the meaning given in section 302 of the act of November 29, 2004 (P.L.1383, No.180), known as the Uniform Crime Reporting Act.

(13)  A member of the Fort Indiantown Gap Police Force.

(July 9, 2010, P.L.381, No.53, eff. 60 days)

2010 Amendment.  Act 53 added section 5950.



Section 5951 - Confidential communications involving public safety responders and corrections officers

§ 5951.  Confidential communications involving public safety responders and corrections officers.

(a)  Disclosure.--Except as provided under subsection (c), a critical incident stress management team member who, while in the course of duty, has acquired information from any public safety responder or corrections officer in confidence may not be compelled or allowed without the consent of the public safety responder or corrections officer to disclose that information in a legal proceeding, trial or investigation before any government unit.

(b)  Coparticipants.--Except as provided under subsection (c), a coparticipant who is present during the course of a critical incident stress management team intervention may not be compelled or allowed, without the consent of the affected public safety responder or corrections officer, to disclose any communication made during the intervention in a legal proceeding, trial or investigation before a government unit.

(c)  Exceptions.--The privilege established under subsections (a) and (b) shall not apply if any of the following apply:

(1)  The communication indicates clear and present danger to the public safety responder or corrections officer who received critical incident stress management services or to other individuals.

(2)  The public safety responder or corrections officer who received critical incident stress management services gives express consent to the testimony.

(3)  The public safety responder or corrections officer who received critical incident stress management services is deceased and the surviving spouse or the executor or administrator of the estate of the deceased public safety responder or corrections officer gives express consent.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Coparticipant."  An individual who is participating in a group critical incident stress management team intervention.

"Corrections officer."  A corrections officer of the Commonwealth or of a political subdivision.

"Critical incident."  A situation responded to by a public safety responder or corrections officer which presents or involves either the death or serious bodily injury of an individual or the imminent potential of such death or serious bodily injury, or any situation faced by a public safety responder or corrections officer in the course of duty which causes or may cause the public safety responder or corrections officer to experience unusually strong negative emotional reactions.

"Critical Incident Stress Management Network."  A network that meets the requirements of membership with the Pennsylvania Voluntary Critical Incident Stress Management Network as administered by the Department of Health and is registered with the International Critical Incident Stress Foundation.

"Critical incident stress management services."  Consultation, risk assessment, education, intervention, briefing, defusing, debriefing, onsite services, referral and other crisis intervention services provided by a critical incident stress management team to a public safety responder or corrections officer prior to, during or after a critical incident.

"Critical incident stress management team member."  An individual who is specially trained to provide critical incident stress management services as a member of a critical incident stress management team that holds membership in the Commonwealth's critical incident stress management network.

"Firefighter."  A member of a municipal or volunteer fire company.

"First responder."  An individual who is certified by the Department of Health as a first responder.

"Government unit."  The General Assembly and its officers and agencies; the Governor and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth or other instrumentalities thereof; any political subdivision, municipality, school district, local authority and the departments, boards, commissions, authorities and officers and agencies of such political subdivisions or other instrumentalities thereof; and any court or other officer or agency of the unified judicial system or instrumentality thereof.

"Public safety responder."  Any firefighter, emergency medical service personnel, ambulance service personnel or emergency telecommunicator, who in a critical incident is responsible for the protection and preservation of life, property, evidence and the environment, including an emergency response provider as defined in section 2 of the Homeland Security Act of 2002 (Public Law 107-296, 116 Stat. 2135), and emergency management and other skilled support personnel who provide immediate support services during prevention, response and recovery operations.

(July 9, 2010, P.L.381, No.53, eff. 60 days)

2010 Amendment.  Act 53 added section 5951.



Section 5952 - Confidential communications to peer support members

§ 5952.  Confidential communications to peer support members.

(a)  Disclosure.--Except as provided under subsection (c), a peer support member who, while in the course of duty, has acquired information from a law enforcement officer in confidence may not be compelled or allowed without the consent of the law enforcement officer to disclose that information in any legal proceeding, trial or investigation before any government unit.

(b)  Coparticipants.--Except as provided under subsection (c), a coparticipant who is present during the provision of peer support services may not be compelled or allowed, without the consent of the affected law enforcement officer, to disclose any communication made during the provision of peer support services in a legal proceeding, trial or investigation before a government unit.

(c)  Exceptions.--The privilege established under subsections (a) and (b) shall not apply if any of the following apply:

(1)  The communication indicates clear and present danger to the law enforcement officer who received peer support services or to other individuals.

(2)  The law enforcement officer who received peer support services gives express consent to the disclosure.

(3)  The law enforcement officer who received peer support services is deceased and the surviving spouse or the executor or administrator of the estate of the deceased law enforcement officer gives express consent.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Coparticipant."  An individual who participates in the provision of peer support services.

"Government unit."  The General Assembly and its officers and agencies; the Governor and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth or other instrumentalities thereof; any political subdivision, municipality, school district, local authority and the departments, boards, commissions, authorities and officers and agencies of such political subdivisions or other instrumentalities thereof; and any court or other officer or agency of the unified judicial system or instrumentality thereof.

"Law enforcement officer."  Any of the following:

(1)  A member of the Pennsylvania State Police.

(2)  Any enforcement officer or investigator employed by the Pennsylvania Liquor Control Board.

(3)  A parole agent, enforcement officer and investigator of the Pennsylvania Board of Probation and Parole.

(4)  A Capitol Police officer.

(5)  A Department of Conservation and Natural Resources ranger.

(6)  A drug enforcement agent of the Office of Attorney General whose principal duty is the enforcement of the drug laws of this Commonwealth and a special agent of the Office of Attorney General whose principal duty is the enforcement of the criminal laws of this Commonwealth.

(7)  Any member of a port authority or other authority police department.

(8)  Any police officer of a county, region, city, borough, town or township.

(9)  Any sheriff or deputy sheriff.

(10)  A member of the Pennsylvania Fish and Boat Commission.

(11)  A Pennsylvania Wildlife Conservation Officer.

(12)  A member of a campus police force with the power to arrest under section 2416 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929. As used in this paragraph, the term "campus police" has the meaning given in section 302 of the act of November 29, 2004 (P.L.1383, No.180), known as the Uniform Crime Reporting Act.

(13)  A member of the Fort Indiantown Gap Police Force.

"Peer support member."  A law enforcement officer who:

(1)  Is assigned by a law enforcement agency.

(2)  Receives a minimum of 24 hours of basic training in peer services, including listening, assessment and referral skills and basic critical incident stress management.

(3)  Receives eight hours of continuing training each year.

(4)  May be supervised by licensed psychologists.

(July 9, 2010, P.L.381, No.53, eff. 60 days)

2010 Amendment.  Act 53 added section 5952.



Section 5961 - Short title of subchapter

SUBCHAPTER B

SECURING ATTENDANCE OF WITNESSES

IN CRIMINAL PROCEEDINGS

Sec.

5961.  Short title of subchapter.

5962.  Definitions.

5963.  Summoning witness in this Commonwealth to testify in another state.

5964.  Witness from another state summoned to testify in this Commonwealth.

5965.  Exemption from arrest and service of process.

§ 5961.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Uniform Act to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings."



Section 5962 - Definitions

§ 5962.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Summons."  Includes a subpoena, order or other notice requiring the appearance of a witness.

"Witness."  Includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.



Section 5963 - Summoning witness in this Commonwealth to testify in another state

§ 5963.  Summoning witness in this Commonwealth to testify in another state.

(a)  General rule.--If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this Commonwealth certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced, or is about to commence, that a person being within this Commonwealth is a material witness in such prosecution or grand jury investigation and his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

(b)  Hearing.--If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence and of any other state through which the witness may be required to pass by ordinary course of travel will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons with a copy of the certificate attached directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

(c)  Immediate custody.--If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may in lieu of notification of the hearing direct that such witness be forthwith brought before him for said hearing, and the judge at the hearing, being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state. Such judge may admit the witness to bail by bond with sufficient sureties and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond and for his surrender to an officer of the requesting state.

(d)  Enforcement.--If the witness who is summoned as provided in this section, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution or investigation is pending and $5 for each day that he is required to travel and attend as a witness, or the mileage and witness fees and expenses to which witnesses in the courts of this Commonwealth are then entitled, whichever is greater, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this Commonwealth.



Section 5964 - Witness from another state summoned to testify in this Commonwealth

§ 5964.  Witness from another state summoned to testify in this Commonwealth.

(a)  General rule.--If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this Commonwealth is a material witness in a prosecution pending in a court of record in this Commonwealth or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this Commonwealth to assure his attendance in this Commonwealth. This certificate shall be presented to a judge of a court of record in the county or parish in which the witness is found.

(b)  Enforcement.--If the witness is summoned to attend and testify in this Commonwealth he shall be tendered the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution or investigation is pending and $5 for each day that he is required to travel and attend as a witness, or the mileage and witness fees and expenses to which witnesses in the courts of this Commonwealth are entitled, whichever is greater. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this Commonwealth a longer period of time than the period mentioned in the certificate unless otherwise ordered by the court. The court may admit the witness to bail by bond with or without surety and in such sum as it deems proper, conditioned for his appearance before it at a time specified in such bond. If such witness after coming into this Commonwealth fails without good cause to attend and testify as directed in the summons he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this Commonwealth.



Section 5965 - Exemption from arrest and service of process

§ 5965.  Exemption from arrest and service of process.

(a)  Incoming witnesses.--If a person comes into this Commonwealth in obedience to a summons directing him to attend and testify in this Commonwealth he shall not while in this Commonwealth pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this Commonwealth under the summons.

(b)  Witnesses in transit.--If a person passes through this Commonwealth while going to another state in obedience to a summons to attend and testify in that state, or while returning therefrom, he shall not while so passing through this Commonwealth be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this Commonwealth under the summons.



Section 5971 - Short title of subchapter

SUBCHAPTER C

RENDITION OF PRISONERS AS WITNESSES

IN CRIMINAL PROCEEDINGS

Sec.

5971.  Short title of subchapter.

5972.  Definitions.

5973.  Scope of subchapter.

5974.  Summoning prisoner in this Commonwealth to testify in another state.

5975.  Court order.

5976.  Terms and conditions.

5977.  Prisoner from another state summoned to testify in this Commonwealth.

5978.  Compliance.

5979.  Exemption from arrest and service of process.

§ 5971.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act."



Section 5972 - Definitions

§ 5972.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Penal institution."  Includes a jail, prison, penitentiary, house of correction, correctional institution or other place of penal detention.

"Witness."  A person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal proceeding before a court.



Section 5973 - Scope of subchapter

§ 5973.  Scope of subchapter.

This subchapter does not apply to any person in this Commonwealth confined as insane or mentally ill or as a defective delinquent or under sentence of death.



Section 5974 - Summoning prisoner in this Commonwealth to testify in another state

§ 5974.  Summoning prisoner in this Commonwealth to testify in another state.

(a)  Certification.--A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this Commonwealth, may certify:

(1)  that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court;

(2)  that a person who is confined in a penal institution in this Commonwealth may be a material witness in the proceeding, investigation or action; and

(3)  that his presence will be required during a specified time.

(b)  Hearing.--Upon presentation of the certificate to any court having jurisdiction over the person confined and upon notice to the Bureau of Correction, the court in this Commonwealth shall fix a time and place for a hearing and shall make an order, directed to the person having custody of the prisoner, requiring that the prisoner be produced before it at the hearing.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

References in Text.  The Bureau of Correction, referred to in subsec. (b), is now the Department of Corrections.



Section 5975 - Court order

§ 5975.  Court order.

(a)  General rule.--If at the hearing the court determines:

(1)  that the witness may be material and necessary;

(2)  that his attending and testifying are not adverse to the interests of this Commonwealth or to the health or legal rights of the witness;

(3)  that the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order; and

(4)  that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass;

the court shall issue an order as provided in subsection (b).

(b)  Contents of order.--The order issued under subsection (a) shall have a copy of the certificate attached and shall contain language:

(1)  directing the witness to attend and testify;

(2)  directing the person having custody of the witness to produce him in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order; and

(3)  prescribing such conditions as the court shall determine.



Section 5976 - Terms and conditions

§ 5976.  Terms and conditions.

The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards on his custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the court thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.



Section 5977 - Prisoner from another state summoned to testify in this Commonwealth

§ 5977.  Prisoner from another state summoned to testify in this Commonwealth.

If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this Commonwealth, a judge of the court may certify:

(1)  that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court;

(2)  that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation or action; and

(3)  that the presence of the person will be required during a specified time.

The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined and a notice shall be given to the Attorney General of the state in which the prisoner is confined.

Transfer of Functions.  The powers and duties of the Attorney General and/or the Department of Justice contained in section 5977 were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.



Section 5978 - Compliance

§ 5978.  Compliance.

The court in this Commonwealth may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.



Section 5979 - Exemption from arrest and service of process

§ 5979.  Exemption from arrest and service of process.

If a witness from another state comes into or passes through this Commonwealth under an order directing him to attend and testify in this or another state, he shall not, while in this Commonwealth pursuant to the order, be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this Commonwealth under the order.



Section 5981 - Declaration of policy

SUBCHAPTER D

CHILD VICTIMS AND WITNESSES

Sec.

5981.  Declaration of policy.

5982.  Definitions.

5983.  Rights and services.

5984.  Videotaped depositions (Repealed).

5984.1. Recorded testimony.

5985.  Testimony by contemporaneous alternative method.

5985.1. Admissibility of certain statements.

5986.  Hearsay.

5987.  Use of dolls.

5988.  Victims of sexual or physical abuse.

Enactment.  Subchapter D was added February 21, 1986, P.L.41, No.14, effective in 60 days.

§ 5981.  Declaration of policy.

In order to promote the best interests of the children of this Commonwealth, especially those children who are material witnesses to or victims of crimes, the General Assembly declares its intent, in this subchapter, to provide these children, where necessity is shown, procedures which will protect them during their involvement with the criminal justice system. The General Assembly urges the news media to use significant restraint and caution in revealing the identity or address of children who are victims of or witnesses to crimes or other information that would reveal the name or address of the child victim or witness.

(Dec. 18, 1996, P.L.1077, No.161, eff. 60 days; Oct. 17, 2002, P.L.880, No.127, eff. 60 days; July 15, 2004, P.L.736, No.87, eff. imd.)



Section 5982 - Definitions

§ 5982.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Child" or "children."  An individual or individuals under 16 years of age.

"Contemporaneous alternative method."  Any method of capturing the visual images, oral communications and other information presented during a prosecution or adjudication involving a child victim or a child material witness and transmitting and receiving such images, communications and other information at or about the time of their creation, including, but not limited to, closed-circuit television, streaming image sent via the Internet or an intranet and any other devices or systems used to accomplish such ends.

"Qualified shorthand reporter."  An individual engaged in the active practice of general shorthand reporting who is skilled in the art of verbatim reporting by the use of a written shorthand system, whether manual or machine; or any individual who is an official court or legislative reporter; or any individual who is the holder of a certified shorthand reporter certificate mandated by State or Federal law.

(Dec. 18, 1996, P.L.1077, No.161, eff. 60 days; July 15, 2004, P.L.736, No.87, eff. imd.)

2004 Amendment.  Act 87 added the def. of "contemporaneous alternative method."

1996 Amendment.  Act 161 amended the def. of "child" or "children."



Section 5983 - Rights and services

§ 5983.  Rights and services.

(a)  Designation of persons to act on behalf of children.--Courts of common pleas may designate one or more persons as a child advocate to provide the following services on behalf of children who are involved in criminal proceedings as victims or material witnesses:

(1)  To explain, in language understood by the child, all legal proceedings in which the child will be involved.

(2)  As a friend of the court, to advise the judge, whenever appropriate, of the child's ability to understand and cooperate with any court proceedings.

(3)  To assist or secure assistance for the child and the child's family in coping with the emotional impact of the crime and subsequent criminal proceedings in which the child is involved.

(b)  Qualifications.--Persons designated under subsection (a) may be attorneys at law or other persons who, by virtue of service as rape crisis or domestic violence counselors or by virtue of membership in a community service organization or of other experience acceptable to the court, possess education, experience or training in child or sexual abuse and a basic understanding of the criminal justice system.

Cross References.  Section 5983 is referred to in sections 5984.1, 5985 of this title.



Section 5984 - Videotaped depositions (Repealed)

§ 5984.  Videotaped depositions (Repealed).

2004 Repeal.  Section 5984 was repealed July 15, 2004, P.L.736, No.87, effective immediately.



Section 5984.1 - Recorded testimony

§ 5984.1.  Recorded testimony.

(a)  Recording.--Subject to subsection (b), in any prosecution or adjudication involving a child victim or child material witness, the court may order that the child victim's or child material witness's testimony be recorded for presentation in court by any method that accurately captures and preserves the visual images, oral communications and other information presented during such testimony. The testimony shall be taken under oath or affirmation before the court in chambers or in a special facility designed for taking the recorded testimony of children. Only the attorneys for the defendant and for the Commonwealth, persons necessary to operate the equipment, a qualified shorthand reporter and any person whose presence would contribute to the welfare and well-being of the child victim or child material witness, including persons designated under section 5983 (relating to rights and services), may be present in the room with the child during testimony. The court shall permit the defendant to observe and hear the testimony of the child victim or child material witness but shall ensure that the child victim or material witness cannot hear or see the defendant. Examination and cross-examination of the child victim or child material witness shall proceed in the same manner as normally permitted. The court shall make certain that the defendant and defense counsel have adequate opportunity to communicate for the purpose of providing an effective defense.

(b)  Determination.--Before the court orders the child victim or the child material witness to testify by recorded testimony, the court must determine, based on evidence presented to it, that testifying either in an open forum in the presence and full view of the finder of fact or in the defendant's presence will result in the child victim or child material witness suffering serious emotional distress that would substantially impair the child victim's or child material witness's ability to reasonably communicate. In making this determination, the court may do any of the following:

(1)  Observe and question the child victim or child material witness, either inside or outside the courtroom.

(2)  Hear testimony of a parent or custodian or any other person, such as a person who has dealt with the child victim or child material witness in a medical or therapeutic setting.

(c)  Counsel and confrontation.--

(1)  If the court observes or questions the child victim or child material witness under subsection (b)(1), the attorney for the defendant and the attorney for the Commonwealth have the right to be present, but the court shall not permit the defendant to be present.

(2)  If the court hears testimony under subsection (b)(2), the defendant, the attorney for the defendant and the attorney for the Commonwealth have the right to be present.

(d)  Effect of order.--(Deleted by amendment).

(Dec. 18, 1996, P.L.1077, No.161, eff. 60 days; July 15, 2004, P.L.736, No.87, eff. imd.)



Section 5985 - Testimony by contemporaneous alternative method

§ 5985.  Testimony by contemporaneous alternative method.

(a)  Contemporaneous alternative method.--Subject to subsection (a.1), in any prosecution or adjudication involving a child victim or a child material witness, the court may order that the testimony of the child victim or child material witness be taken under oath or affirmation in a room other than the courtroom and transmitted by a contemporaneous alternative method. Only the attorneys for the defendant and for the Commonwealth, the court reporter, the judge, persons necessary to operate the equipment and any person whose presence would contribute to the welfare and well-being of the child victim or child material witness, including persons designated under section 5983 (relating to rights and services), may be present in the room with the child during his testimony. The court shall permit the defendant to observe and hear the testimony of the child victim or child material witness but shall ensure that the child cannot hear or see the defendant. The court shall make certain that the defendant and defense counsel have adequate opportunity to communicate for the purposes of providing an effective defense. Examination and cross-examination of the child victim or child material witness shall proceed in the same manner as normally permitted.

(a.1)  Determination.--Before the court orders the child victim or the child material witness to testify by a contemporaneous alternative method, the court must determine, based on evidence presented to it, that testifying either in an open forum in the presence and full view of the finder of fact or in the defendant's presence will result in the child victim or child material witness suffering serious emotional distress that would substantially impair the child victim's or child material witness's ability to reasonably communicate. In making this determination, the court may do all of the following:

(1)  Observe and question the child victim or child material witness, either inside or outside the courtroom.

(2)  Hear testimony of a parent or custodian or any other person, such as a person who has dealt with the child victim or child material witness in a medical or therapeutic setting.

(a.2)  Counsel and confrontation.--

(1)  If the court observes or questions the child victim or child material witness under subsection (a.1)(1), the attorney for the defendant and the attorney for the Commonwealth have the right to be present, but the court shall not permit the defendant to be present.

(2)  If the court hears testimony under subsection (a.1)(2), the defendant, the attorney for the defendant and the attorney for the Commonwealth have the right to be present.

(b)  Effect of order.--(Deleted by amendment).

(Dec. 18, 1996, P.L.1077, No.161, eff. 60 days; July 15, 2004, P.L.736, No.87, eff. imd.)



Section 5985.1 - Admissibility of certain statements

§ 5985.1.  Admissibility of certain statements.

(a)  General rule.--An out-of-court statement made by a child victim or witness, who at the time the statement was made was 12 years of age or younger, describing any of the offenses enumerated in 18 Pa.C.S. Chs. 25 (relating to criminal homicide), 27 (relating to assault), 29 (relating to kidnapping), 31 (relating to sexual offenses), 35 (relating to burglary and other criminal intrusion) and 37 (relating to robbery), not otherwise admissible by statute or rule of evidence, is admissible in evidence in any criminal or civil proceeding if:

(1)  the court finds, in an in camera hearing, that the evidence is relevant and that the time, content and circumstances of the statement provide sufficient indicia of reliability; and

(2)  the child either:

(i)  testifies at the proceeding; or

(ii)  is unavailable as a witness.

(a.1)  Emotional distress.--In order to make a finding under subsection (a)(2)(ii) that the child is unavailable as a witness, the court must determine, based on evidence presented to it, that testimony by the child as a witness will result in the child suffering serious emotional distress that would substantially impair the child's ability to reasonably communicate. In making this determination, the court may do all of the following:

(1)  Observe and question the child, either inside or outside the courtroom.

(2)  Hear testimony of a parent or custodian or any other person, such as a person who has dealt with the child in a medical or therapeutic setting.

(a.2)  Counsel and confrontation.--If the court hears testimony in connection with making a finding under subsection (a)(2)(ii), all of the following apply:

(1)  Except as provided in paragraph (2), the defendant, the attorney for the defendant and the attorney for the Commonwealth or, in the case of a civil proceeding, the attorney for the plaintiff has the right to be present.

(2)  If the court observes or questions the child, the court shall not permit the defendant to be present.

(b)  Notice required.--A statement otherwise admissible under subsection (a) shall not be received into evidence unless the proponent of the statement notifies the adverse party of the proponent's intention to offer the statement and the particulars of the statement sufficiently in advance of the proceeding at which the proponent intends to offer the statement into evidence to provide the adverse party with a fair opportunity to prepare to meet the statement.

(Dec. 22, 1989, P.L.730, No.100, eff. 60 days; Dec. 18, 1996, P.L.1077, No.161, eff. 60 days; Oct. 18, 2000, P.L.615, No.84, eff. imd.; July 15, 2004, P.L.736, No.87, eff. imd.)



Section 5986 - Hearsay

§ 5986.  Hearsay.

(a)  General rule.--A statement made by a child describing acts and attempted acts of indecent contact, sexual intercourse or deviate sexual intercourse performed with or on the child by another, not otherwise admissible by statute or court ruling, is admissible in evidence in a dependency proceeding initiated under Chapter 63 (relating to juvenile matters), involving that child or other members of that child's family, if:

(1)  the court finds, in an in camera hearing, that the evidence is relevant and that the time, content and circumstances of the statement provide sufficient indicia of reliability; and

(2)  the child either:

(i)  testifies at the proceeding; or

(ii)  is found by the court to be unavailable as a witness.

(b)  Emotional distress.--In order to make a finding under subsection (a)(2)(ii) that the child is unavailable as a witness, the court must determine, based on evidence presented to it, that testimony by the child as a witness will result in the child suffering serious emotional distress that would substantially impair the child's ability to reasonably communicate. In making this determination, the court may do all of the following:

(1)  Observe and question the child, either inside or outside the courtroom.

(2)  Hear testimony of a parent or custodian or any other person, such as a person who has dealt with the child in a medical or therapeutic setting.

(c)  Counsel and confrontation.--If the court hears testimony in connection with making a finding under subsection (a)(2)(ii), all of the following apply:

(1)  Except as provided in paragraph (2), the defendant, the attorney for the defendant and the attorney for the Commonwealth have the right to be present.

(2)  If the court observes or questions the child, the court shall not permit the defendant to be present.

(Dec. 18, 1996, P.L.1077, No.161, eff. 60 days; July 15, 2004, P.L.736, No.87, eff. imd.)



Section 5987 - Use of dolls

§ 5987.  Use of dolls.

In any criminal proceeding charging physical abuse, indecent contact or any of the offenses enumerated in 18 Pa.C.S. Ch. 31 (relating to sexual offenses), the court shall permit the use of anatomically correct dolls or mannequins to assist a child in testifying on direct examination and cross-examination.

(Dec. 18, 1996, P.L.1077, No.161, eff. 60 days; July 15, 2004, P.L.736, No.87, eff. imd.)



Section 5988 - Victims of sexual or physical abuse

§ 5988.  Victims of sexual or physical abuse.

(a)  Release of name prohibited.--Notwithstanding any other provision of law to the contrary, in a prosecution involving a child victim of sexual or physical abuse, unless the court otherwise orders, the name of the child victim shall not be disclosed by officers or employees of the court to the public, and any records revealing the name of the child victim will not be open to public inspection.

(b)  Penalty.--Any person who violates this section commits a misdemeanor of the third degree.

(July 15, 2004, P.L.736, No.87, eff. imd.)






Chapter 61 - Rules of Evidence

Section 6101 - Scope of subchapter

CHAPTER 61

RULES OF EVIDENCE

Subchapter

A.  Documentary Evidence

B.  Eminent Domain Matters

C.  Blood Tests to Determine Paternity (Repealed)

D.  Miscellaneous Provisions

E.  Medical Records

Enactment.  Chapter 61 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

DOCUMENTARY EVIDENCE

Sec.

6101.  Scope of subchapter.

6102.  Judicial notice of official seals.

6103.  Proof of official records.

6104.  Effect of official records generally.

6105.  Acts of notaries public.

6106.  Certified exemplifications of records.

6107.  Judicial notice of certain local government ordinances.

6108.  Business records.

6109.  Photographic copies of business and public records.

6110.  Registers kept by religious societies and municipalities.

6111.  Handwriting.

6112.  Introduction of parol evidence after refusal to produce documents.

§ 6101.  Scope of subchapter.

Except as otherwise provided by statute or regulation promulgated pursuant thereto by a government agency, the provisions of this subchapter shall apply to matters heard by judicial tribunals and to all matters heard by government agencies of this Commonwealth.



Section 6102 - Judicial notice of official seals

§ 6102.  Judicial notice of official seals.

The seal of every court, magisterial district judge and other government unit, adopted pursuant to law, shall be judicially noticed.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 6103 - Proof of official records

§ 6103.  Proof of official records.

(a)  General rule.--An official record kept within this Commonwealth by any court, magisterial district judge or other government unit, or an entry therein, when admissible for any purpose, may be evidenced by an official publication thereof or by a copy attested by the officer having the legal custody of the record, or by that officer's deputy, and accompanied by a certificate that the officer has the custody. The certificate may be made by any public officer having a seal of office and having official duties with respect to the government unit in which the record is kept, authenticated by the seal of that office, or if there is no such officer, by:

(1)  The Department of State, in the case of any Commonwealth agency.

(2)  The clerk of the court of common pleas of the judicial district embracing any county in which the government unit has jurisdiction, in the case of any government unit other than a Commonwealth agency.

(b)  Lack of record.--A written statement that after an examination of the records of the government unit no record or entry of a specified tenor is found to exist in the records designated by the statement, authenticated as provided in subsection (a), is admissible as evidence that the records contain no such records or entry.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 6103 is referred to in section 6104 of this title; sections 1378, 1516, 1550, 3753 of Title 75 (Vehicles).



Section 6104 - Effect of official records generally

§ 6104.  Effect of official records generally.

(a)  General rule.--A copy of a record of governmental action or inaction authenticated as provided in section 6103 (relating to proof of official records) shall be admissible as evidence that the governmental action or inaction disclosed therein was in fact taken or omitted.

(b)  Existence of facts.--A copy of a record authenticated as provided in section 6103 disclosing the existence or nonexistence of facts which have been recorded pursuant to an official duty or would have been so recorded had the facts existed shall be admissible as evidence of the existence or nonexistence of such facts, unless the sources of information or other circumstances indicate lack of trustworthiness.



Section 6105 - Acts of notaries public

§ 6105.  Acts of notaries public.

(a)  General rule.--The official acts, protests and attestations of all notaries public, certified under their respective hands and seals of office, including the dishonor of all bills and promissory notes, and of notice to the drawers, acceptors or endorsers thereof, may be received and read in evidence, as proof of the facts therein stated. Any litigant may be permitted to contradict by other evidence any such certificate.

(b)  Foreign notaries.--The official acts and exemplifications of foreign notaries in accordance with the laws of their respective countries shall be prima facie evidence of the matters therein set forth, if they are authenticated as provided in section 5328 (relating to proof of official records). Any litigant may be permitted to contradict by other evidence any such acts, exemplifications or certificates.



Section 6106 - Certified exemplifications of records

§ 6106.  Certified exemplifications of records.

Whenever provision is made by law for recording or filing in a public office any document, the record thereof made, and exemplifications of the document lawfully certified, shall be legal evidence in all matters in which the document would be competent evidence.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

Cross References.  Section 6106 is referred to in section 2504 of this title.



Section 6107 - Judicial notice of certain local government ordinances

§ 6107.  Judicial notice of certain local government ordinances.

(a)  General rule.--The ordinances of municipal corporations of this Commonwealth shall be judicially noticed.

(b)  Manner of proving ordinances.--The tribunal may inform itself of such ordinances in such manner as it may deem proper and the tribunal may call upon counsel to aid it in obtaining such information.

(c)  Construction of ordinances.--The construction of such ordinances shall be made by the court and not by the jury and shall be reviewable.



Section 6108 - Business records

§ 6108.  Business records.

(a)  Short title of section.--This section shall be known and may be cited as the "Uniform Business Records as Evidence Act."

(b)  General rule.--A record of an act, condition or event shall, insofar as relevant, be competent evidence if the custodian or other qualified witness testifies to its identity and the mode of its preparation, and if it was made in the regular course of business at or near the time of the act, condition or event, and if, in the opinion of the tribunal, the sources of information, method and time of preparation were such as to justify its admission.

(c)  Definition.--As used in this section "business" includes every kind of business, profession, occupation, calling, or operation of institutions whether carried on for profit or not.



Section 6109 - Photographic copies of business and public records

§ 6109.  Photographic copies of business and public records.

(a)  Short title of section.--This section shall be known and may be cited as the "Uniform Photographic Copies of Business and Public Records as Evidence Act."

(b)  General rule.--If any business institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity, has kept or recorded any memorandum, writing, entry, print, representation, or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed, in the regular course of business, unless its preservation is required by law. Any such reproduction in order to comply with this section must accurately reproduce all lines and markings which appear on the original. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding, whether the original is in existence or not, and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the tribunal. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.

Cross References.  Section 6109 is referred to in sections 1378, 1516, 1550, 3753 of Title 75 (Vehicles).



Section 6110 - Registers kept by religious societies and municipalities

§ 6110.  Registers kept by religious societies and municipalities.

(a)  General rule.--The registry kept by any religious society in their respective meeting book or books of any marriage, birth or burial, within this Commonwealth, shall be held good and authentic, and shall be allowed of upon all occasions whatsoever.

(b)  Foreign burials.--The registry of burials of any religious society or corporate town, in places out of the United States, shall be prima facie evidence of the death of any person whose burial is therein registered, and of the time of his interment, if the time be stated in the registry, and extracts from such registries, certified by the proper officers, in the mode of authentication usual in the place in which they are made and authenticated as provided in section 5328 (relating to proof of official records), shall be received as copies of such registries, and be evidence accordingly.



Section 6111 - Handwriting

§ 6111.  Handwriting.

(a)  Opinion evidence as to handwriting.--Where there is a question as to any writing, the opinions of the following persons shall be deemed to be relevant:

(1)  The opinion of any person acquainted with the handwriting of the supposed writer.

(2)  The opinion of those who have had special experience with, or who have pursued special studies relating to, documents, handwriting, and alterations thereof, who are called experts in this section.

(b)  Comparison of handwriting.--It shall be competent for experts in giving their testimony, under the provisions of this section, to make comparison of documents and comparison of disputed handwriting with any documents or writing admitted to be genuine, or proven to the satisfaction of the judge to be genuine, and the evidence of such experts respecting the same shall be submitted to the jury as evidence of the genuineness or otherwise of the writing in dispute.

(c)  Comparison of signatures.--It shall be competent for experts in formulating their opinions to the court and jury to place the genuine and disputed signatures or writing in juxtaposition, and to draw the attention of the jury thereto; and it shall furthermore be competent for counsel to require of an expert a statement of the principles on which he has based his work, the details of his work, and his opinion that the results are important to the point at issue, or the reasoning, analysis and investigation by which he has arrived at his opinion.

(d)  Jury question.--The opinions of the witnesses to handwriting being submitted as competent testimony to the jury, the final determination as to whether any particular handwriting is genuine or simulated shall remain, as heretofore, a question for the jury on all the evidence submitted.



Section 6112 - Introduction of parole evidence after refusal to produce documents

§ 6112.  Introduction of parol evidence after refusal to produce documents.

In all matters wherein any person is directed by a court to produce any documents and such person refuses to produce such documents, and for such refusal is attached and imprisoned by a court, and subsequently discharged, persisting in such refusal, parol evidence shall be received in relation to the existence and contents of such documents.



Section 6121 - Eminent domain matters

SUBCHAPTER B

EMINENT DOMAIN MATTERS

Sec.

6121.  Eminent domain matters.

§ 6121.  Eminent domain matters.

Eminent domain matters shall be governed by the provisions of 26 Pa.C.S. Ch. 11 (relating to evidence) in addition to the provisions of this chapter.

(May 4, 2006, P.L.112, No.34, eff. 120 days)

2006 Amendment.  Section 6(1) of Act 34 provided that Act 34 shall apply to all condemnations effected on or after the effective date of section 6.



Section 6131 - § 6137 (Repealed)

SUBCHAPTER C

BLOOD TESTS TO DETERMINE PATERNITY

(Repealed)

1990 Repeal.  Subchapter C (§§ 6131 - 6137) was added July 9, 1976 P.L.586, No.142, and repealed December 19, 1990, P.L.1240, No.206, effective in 90 days. The subject matter is now contained in section 5104 of Title 23 (Domestic Relations).



Section 6141 - Effect of certain settlements

SUBCHAPTER D

MISCELLANEOUS PROVISIONS

Sec.

6141.  Effect of certain settlements.

6142.  Pleas in vehicle matters.

6143.  Registration number as evidence of operation of vehicle.

6144.  Dying declarations in case of abortion.

§ 6141.  Effect of certain settlements.

(a)  Personal injuries.--Settlement with or any payment made to an injured person or to others on behalf of such injured person with the permission of such injured person or to anyone entitled to recover damages on account of injury or death of such person shall not constitute an admission of liability by the person making the payment or on whose behalf the payment was made, unless the parties to such settlement or payment agree to the contrary.

(b)  Damages to property.--Settlement with or any payment made to a person or on his behalf to others for damages to or destruction of property shall not constitute an admission of liability by the person making the payment or on whose behalf the payment was made, unless the parties to such settlement or payment agree to the contrary.

(c)  Admissibility in evidence.--Except in an action in which final settlement and release has been pleaded as a complete defense, any settlement or payment referred to in subsections (a) and (b) shall not be admissible in evidence on the trial of any matter.

(d)  Credits on settlement or judgment.--All settlements and payments by or on behalf of the person making payment under subsections (a) and (b) shall be credited to the person making the same against any final settlement or judgment against such person, except that this section shall not be construed in such a manner as to change, alter or amend the effect of Subchapter B of Chapter 83 (relating to contribution among tort-feasors).



Section 6142 - Pleas in vehicle matters

§ 6142.  Pleas in vehicle matters.

(a)  General rule.--A plea of guilty or nolo contendere, or a payment of the fine and costs prescribed after any such plea, in any summary proceeding made by any person charged with a violation of Title 75 (relating to vehicles) shall not be admissible as evidence in any civil matter arising out of the same violation or under the same facts or circumstances.

(b)  Exception.--The provisions of subsection (a) shall not be applicable to administrative or judicial proceedings involving the suspension of a motor vehicle or tractor operating privilege, learner's permit, or right to apply for a motor vehicle or tractor operating privilege, or the suspension of a certificate of appointment as an official inspection station, or the suspension of a motor vehicle, tractor, or trailer registration.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended the section heading and subsec. (a).



Section 6143 - Registration number as evidence of operation of vehicle

§ 6143.  Registration number as evidence of operation of vehicle.

(a)  General rule.--In any action or proceeding for the recovery of a civil penalty for an infraction of the provisions of any law relating to the ownership or operation of any conveyance by air, land or water or any game or fish law or any local ordinance, rule or regulation relating thereto, the registration number displayed on a conveyance shall sustain an inference that the person to whom the registration number was officially assigned is the owner of the conveyance and was then operating the conveyance.

(b)  Inference overcome by testimony of owner.--If at any proceeding under subsection (a) the owner testifies that the owner was not operating the conveyance at the time of the alleged infraction and submits to an examination as to who at the time was operating the conveyance and reveals the name and residence address of the person, if known, then the inference arising from the registration number shall be overcome.

(c)  Inference overcome by verified statement of owner.--If the proceeding under subsection (a) is commenced in a county other than that of the residence of the owner and a verified written statement setting forth the facts set forth in subsection (b) is forwarded by the owner to the tribunal, the inference arising from the registration number shall be overcome.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 amended subsec. (a).



Section 6144 - Dying declarations in case of abortion

§ 6144.  Dying declarations in case of abortion.

(a)  General rule.--The ante mortem statements of any woman, who shall die in consequence of any criminal acts producing or intended to produce a miscarriage of such woman, as to the causes of her injuries shall be competent evidence on the trial of any person charged with the commission of such injuries, with like effect and under like limitations as apply to dying declarations in prosecutions for felonious homicide.

(b)  Limitation.--Before such statement shall be submitted to the jury as evidence the Commonwealth shall, by competent and satisfactory evidence, prove that such woman was of sound mind at the time such ante mortem statements were made.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (b).



Section 6151 - Use of certified copies

SUBCHAPTER E

MEDICAL RECORDS

Sec.

6151.  Use of certified copies.

6152.  Subpoena of records.

6152.1. Limit on charges.

6153.  Receipts.

6154.  Affidavit of none or partial possession.

6155.  Rights of patients.

6156.  Opening of sealed envelopes.

6157.  Retention of records.

6158.  Obtaining personal attendance of custodian.

6159.  Obtaining production of original record.

6160.  Definitions.

Enactment.  Subchapter E was added November 28, 1986, P.L.1458, No.145, effective in 60 days.

Cross References.  Subchapter E is referred to in section 6152 of this title.

§ 6151.  Use of certified copies.

Medical charts or records of any health care facility licensed under the laws of this Commonwealth that are susceptible to photostatic reproduction may be proved as to foundation, identity and authenticity without any preliminary testimony, by use of legible and durable copies, certified in the manner provided in this subchapter by the employee of the health care facility charged with the responsibility of being custodian of the originals thereof. These copies may be used in any trial, hearing, deposition or other judicial or administrative action or proceeding, whether civil or criminal, in lieu of the original charts or records which, however, the health care facility shall hold available during the pendency of the action or proceeding for inspection and comparison by the court, tribunal or hearing officer and by the parties and their attorneys of record. This subchapter does not apply to an X-ray film or any other portion of a medical record which is not susceptible to photostatic reproduction.



Section 6152 - Subpoena of records

§ 6152.  Subpoena of records.

(a)  Election.--

(1)  When a subpoena duces tecum is served upon any health care provider or an employee of any health care facility licensed under the laws of this Commonwealth, requiring the production of any medical charts or records at any action or proceeding, it shall be deemed a sufficient response to the subpoena if the health care provider or health care facility notifies the attorney for the party causing service of the subpoena, within three days of receipt of the subpoena, of the health care provider's or facility's election to proceed under this subchapter. However, when medical charts or records are requested by a district attorney or by an independent or executive agency of the Commonwealth, notice pursuant to this section shall not be deemed a sufficient response to the subpoena duces tecum.

(2)  (i)  Except as provided in subparagraph (ii), the health care provider or facility or a designated agent shall be entitled to receive payment of the amounts under this subsection before producing the charts or records pursuant to a subpoena. The payment shall be $20.62 for searching for and retrieving the records, $1.39 per page for the first 20 pages, $1.03 per page for pages 21 through 60 and 34¢ per page for pages 61 and thereafter for paper copies or reproductions on electronic media whether the records are stored on paper or in electronic format; $2.04 per page for copies from microfilm; plus the actual cost of postage, shipping or delivery. No other charges for the retrieval, copying and shipping or delivery of medical records other than those set forth in this paragraph shall be permitted without prior approval of the party requesting the copying of the medical records. The amounts which may be charged shall be adjusted annually beginning on January 1, 2013, by the Secretary of Health of the Commonwealth based on the most recent changes in the consumer price index reported annually by the Bureau of Labor Statistics of the United States Department of Labor.

(ii)  Payment to a health care provider or facility for searching for, retrieving and reproducing medical charts or records requested by a district attorney shall be $20.62, search and retrieval fee, plus the actual cost of postage, shipping or delivery as described in subparagraph (i), as adjusted by the Secretary of Health of the Commonwealth, unless otherwise agreed to by the district attorney.

(3)  No independent or executive agency of the Commonwealth shall be required to pay any search or retrieval fee, copying cost or other cost related to medical charts or records under this section unless otherwise required by law, regulation or agreed to by the agency in guidelines, statements of policy or by publication of notice in the Pennsylvania Bulletin.

(b)  Notice to other parties.--Upon this notification, the attorney causing the service of the subpoena shall notify all other attorneys of record or other parties, if they are not represented by attorneys, of the health care facility's election.

(c)  Delivery of records.--Following this election, the health care provider or facility shall hold the originals available, and, upon payment of its expenses by the party causing service of the subpoena, or by any other party, shall within 30 days deliver, by first class mail, certified mail, return receipt requested, or by personal delivery, legible and durable copies, certified by the health care provider or facility of all medical charts or records specified in the subpoena. However, a district attorney shall not be required to pay for copies of medical charts or records before receipt, and the charts or records shall be delivered on or before the date specified on the subpoena duces tecum.

(d)  Certification.--The certification shall be signed before a notary public by the employee of the health care facility charged with the responsibility of being custodian of the records and shall include the full name of the patient, the patient's medical record number, the number of pages in the medical records and a legend substantially to the following effect:

"The copies of records for which this certification is made are true and complete reproductions of the original or microfilmed medical records which are housed in (name of health care facility). The original records were made in the regular course of business at or near the time of the matter recorded. This certification is given pursuant to 42 Pa.C.S. Ch. 61 Subch. E (relating to medical records) by the custodian of the records in lieu of his personal appearance."

Copies shall be separately enclosed and sealed in an inner envelope or wrapper bearing the legend "Copies of Medical Records."

(Feb. 18, 1998, P.L.170, No.26, eff. 60 days; July 5, 2012, P.L.1138, No.139, eff. 60 days)

2012 Amendment.  Act 139 amended subsec. (a)(1) and (2).

1998 Amendment.  Act 26 amended subsecs. (a) and (c).

Cross References.  Section 6152 is referred to in sections 6152.1, 6153, 6155 of this title.



Section 6152.1 - Limit on charges

§ 6152.1.  Limit on charges.

(a)  Charges.--

(1)  Notwithstanding the provisions of section 6152(c) (relating to subpoena of records), a health care provider or facility shall not charge more than a flat fee of $19 for the expense of reproducing medical charts or records, plus the actual cost of postage, shipping or delivery, if the charts or records are requested for the purpose of supporting a claim or appeal under any provision of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.) or any Federal or State financial needs-based benefit program. The fee provided for in this subsection shall be adjusted annually by the Secretary of Health of the Commonwealth, as provided for in section 6152(a)(2)(i).

(2)  No independent or executive agency of the Commonwealth shall be required to pay any search or retrieval fee, copying cost or other cost related to medical charts or records under this section unless otherwise required by law, regulation or agreed to by the agency in guidelines, statements of policy or by publication of notice in the Pennsylvania Bulletin.

(b)  Documentation.--The person making the request shall provide the health care provider or facility with clear and convincing documentation that the purpose of the request is to obtain medical charts or records necessary to support a claim or appeal under any provision of the Social Security Act or any Federal or State financial needs-based benefit program.

(c)  Request.--For purposes of this section, a request for medical charts or records shall include, but not be limited to, a subpoena for medical charts or records under section 6152 or a letter from a person's attorney of record for whom an Appointment of Representative form (SSA-1696-U4) has been executed, indicating the need for such charts or records.

(Feb. 18, 1998, P.L.170, No.26, eff. imd.)

1998 Amendment.  Act 26 added section 6152.1.



Section 6153 - Receipts

§ 6153.  Receipts.

When the copies of records are personally delivered a receipt shall be presented to the person receiving the records for his signature and shall be immediately signed and returned to the person delivering the records. The receipt shall contain the name of the health care facility, the full name of the patient, the date the copies of records were received and the signature of the person receiving the records. When the copies of the records are sent via certified mail, pursuant to section 6152(d) (relating to subpoena of records), the receipt used by the postal authorities shall be sufficient to prove delivery and receipt of the copies of records.



Section 6154 - Affidavit of none or partial possession

§ 6154.  Affidavit of none or partial possession.

If the health care facility has none of the charts or records specified in the subpoena, or only a part thereof, the custodian of the charts or records shall so state in a notarized affidavit and, following notice and payment of expenses, shall hold available the original charts or records which are in the health care facility's custody and specified in the subpoena and shall deliver the certified copies together with the affidavit.



Section 6155 - Rights of patients

§ 6155.  Rights of patients.

(a)  Protective order.--Any patient whose medical charts or records are copied and delivered pursuant to this subchapter, any person acting on such patient's behalf and the health care facility having custody of the charts or records shall have standing to apply to the court or other body before which the action or proceeding is pending for a protective order denying, restricting or otherwise limiting access to and use of the copies or original charts and records.

(b)  Rights to records generally.--

(1)  A patient or his designee, including his attorney, shall have the right of access to his medical charts and records and to obtain photocopies of the same, without the use of a subpoena duces tecum, for his own use. A health care provider or facility shall not charge a patient or his designee, including his attorney, a fee in excess of the amounts set forth in section 6152(a)(2)(i) (relating to subpoena of records).

(2)  Nothing in this subsection shall be construed as requiring an insurer to pay for medical records required to validate medical services for which reimbursement is sought under an insurance contract, except as provided in:

(i)  the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, and the regulations promulgated thereunder;

(ii)  75 Pa.C.S. Ch. 17 (relating to financial responsibility) and the regulations promulgated thereunder; or

(iii)  a contract between an insurer and any other party.

(Feb. 18, 1998, P.L.170, No.26, eff. 60 days)

1998 Amendment.  Act 26 amended subsec. (b).



Section 6156 - Opening of sealed envelopes

§ 6156.  Opening of sealed envelopes.

The copy of the records shall remain sealed and shall be opened only at the time of trial, deposition or other hearing, upon the direction of the judge, court, officer, attorney, body or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at the trial, deposition or hearing. Before directing that the inner envelope or wrapper be opened, the judge, court, officer, attorney, body or tribunal shall first ascertain that either:

(1)  the records have been subpoenaed in accordance with this subchapter; or

(2)  the patient involved or someone authorized in his behalf to do so for him has consented thereto.



Section 6157 - Retention of records

§ 6157.  Retention of records.

When the copies of records are delivered to a party or his attorney of record for use in a deposition, they shall, after termination of the deposition, be delivered personally or by certified mail to the clerk of the court or other body before which the action or proceeding is pending, and it shall be the responsibility of the party or attorney to transmit the receipt obtained to the custodian of the original records. When the records are received by the clerk of a court or other body from a health care facility or from a party or his attorney of record, they shall be retained in the clerk's custody at all times except when actually used in the action or proceeding. Upon issuance of a final order terminating a case, the copies of the records will be promptly filed in a manner that protects the confidentiality of the medical information contained in the records by the clerk of the court with all other documents pertaining to the case until such a time as the normal retention period for court records expires. The copies of records shall then be permanently disposed of by the clerk in a manner that protects the confidentiality of the medical information contained in the records. Should the case be appealed, the copies of records shall be forwarded to the appellate court with other documents pertaining to the case and retained and disposed of in the manner described in this section.



Section 6158 - Obtaining personal attendance of custodian

§ 6158.  Obtaining personal attendance of custodian.

The personal attendance of the custodian of the original charts or records specified in the subpoena shall only be required if the subpoena duces tecum so specifies for the purpose of obtaining the custodian's testimony on an issue in dispute and upon payment of the actual and reasonable expenses of the custodian's personal attendance. When the personal attendance of the custodian is requested by a district attorney or an independent or executive agency of the Commonwealth, the fee paid to the custodian shall not exceed the ordinary fee paid to witnesses in criminal cases as specified in section 5903 (relating to compensation and expenses of witnesses) and shall be paid after the custodian's appearance.

(Feb. 18, 1998, P.L.170, No.26, eff. 60 days)



Section 6159 - Obtaining production of original record

§ 6159.  Obtaining production of original record.

The production of the original record shall only be required if the subpoena duces tecum so specifies for the purpose of comparing the reproduced record to the original or for the purpose of resolving an issue in dispute and shall be delivered within 30 days of receipt of the request. Except when the original record is requested by a district attorney or an independent or executive agency of the Commonwealth, the records shall be delivered on the date set forth in the subpoena duces tecum.

(Feb. 18, 1998, P.L.170, No.26, eff. 60 days)



Section 6160 - Definitions

§ 6160.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Insurer."  A foreign or domestic insurance company, association or exchange holding a certificate of authority under the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921; a health maintenance organization holding a certificate of authority under the act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act; a hospital plan organization holding a certificate of authority under 40 Pa.C.S. Ch. 61 (relating to hospital plan corporations); a professional health services plan corporation holding a certificate of authority under 40 Pa.C.S. Ch. 63 (relating to professional health services plan corporations); a fraternal benefit society holding a certificate of authority under the act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code; or a risk-assuming preferred provider organization operating pursuant to section 630 of The Insurance Company Law of 1921.

(Feb. 18, 1998, P.L.170, No.26, eff. imd.)

1998 Amendment.  Act 26 added section 6160.

References in Text.  The act of December 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code, referred to in this section, was repealed by the act of July 10, 2002 (P.L.749, No.110). The subject matter is now contained in Article XXIV of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.






Chapter 63 - Juvenile Matters

Section 6301 - Short title and purposes of chapter

CHAPTER 63

JUVENILE MATTERS

Subchapter

A.  General Provisions

B.  Jurisdiction and Custody

C.  Procedures and Safeguards

D.  Disposition of Children Generally

E.  Dispositions Affecting Other Jurisdictions

F.  Juvenile Court Judges' Commission

Enactment.  Chapter 63 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1915.24, readopted and amended November 8, 1982, provided that Chapter 63 shall not be deemed suspended or affected by Rules 1915.1 through 1915.25 governing actions for custody, partial custody and visitation of minor children.

Cross References.  Chapter 63 is referred to in sections 1123, 1515, 4402, 4416, 5986, 6403, 6406, 6408, 9799.27, 9799.28 of this title; sections 2702, 6305, 9121 of Title 18 (Crimes and Offenses); sections 2740, 5324, 5503, 6114, 6303, 6315, 6341, 6368, 6370, 6373, 6375, 6381 of Title 23 (Domestic Relations); section 922 of Title 34 (Game); section 4104 of Title 61 (Prisons and Parole); sections 1532, 3804 of Title 75 (Vehicles).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

6301.  Short title and purposes of chapter.

6302.  Definitions.

6303.  Scope of chapter.

6304.  Powers and duties of probation officers.

6304.1. Summary offenses.

6305.  Masters.

6306.  Costs and expenses of care of child.

6307.  Inspection of court files and records.

6308.  Law enforcement records.

6309.  Juvenile history record information.

6310.  Parental participation.

6311.  Guardian ad litem for child in court proceedings.

§ 6301.  Short title and purposes of chapter.

(a)  Short title.--This chapter shall be known and may be cited as the "Juvenile Act."

(b)  Purposes.--This chapter shall be interpreted and construed as to effectuate the following purposes:

(1)  To preserve the unity of the family whenever possible or to provide another alternative permanent family when the unity of the family cannot be maintained.

(1.1)  To provide for the care, protection, safety and wholesome mental and physical development of children coming within the provisions of this chapter.

(2)  Consistent with the protection of the public interest, to provide for children committing delinquent acts programs of supervision, care and rehabilitation which provide balanced attention to the protection of the community, the imposition of accountability for offenses committed and the development of competencies to enable children to become responsible and productive members of the community.

(3)  To achieve the foregoing purposes in a family environment whenever possible, separating the child from parents only when necessary for his welfare, safety or health or in the interests of public safety, by doing all of the following:

(i)  employing evidence-based practices whenever possible and, in the case of a delinquent child, by using the least restrictive intervention that is consistent with the protection of the community, the imposition of accountability for offenses committed and the rehabilitation, supervision and treatment needs of the child; and

(ii)  imposing confinement only if necessary and for the minimum amount of time that is consistent with the purposes under paragraphs (1), (1.1) and (2).

(4)  To provide means through which the provisions of this chapter are executed and enforced and in which the parties are assured a fair hearing and their constitutional and other legal rights recognized and enforced.

(Nov. 17, 1995, 1st Sp.Sess., P.L.1127, No.33, eff. 120 days; Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999; Oct. 25, 2012, P.L.1655, No.204, eff. 60 days)

2012 Amendment.  Act 204 amended subsec. (b).

Cross References.  Section 6301 is referred to in section 6352 of this title.



Section 6302 - Definitions

§ 6302.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Aggravated circumstances."  Any of the following circumstances:

(1)  The child is in the custody of a county agency and either:

(i)  the identity or whereabouts of the parents is unknown and cannot be ascertained and the parent does not claim the child within three months of the date the child was taken into custody; or

(ii)  the identity or whereabouts of the parents is known and the parents have failed to maintain substantial and continuing contact with the child for a period of six months.

(2)  The child or another child of the parent has been the victim of physical abuse resulting in serious bodily injury, sexual violence or aggravated physical neglect by the parent.

(3)  The parent of the child has been convicted of any of the following offenses where the victim was a child:

(i)  criminal homicide under 18 Pa.C.S. Ch. 25 (relating to criminal homicide);

(ii)  a felony under 18 Pa.C.S. § 2702 (relating to aggravated assault), 3121 (relating to rape), 3122.1 (relating to statutory sexual assault), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault) or 3125 (relating to aggravated indecent assault).

(iii)  A misdemeanor under 18 Pa.C.S. § 3126 (relating to indecent assault).

(iv)  An equivalent crime in another jurisdiction.

(4)  The attempt, solicitation or conspiracy to commit any of the offenses set forth in paragraph (3).

(5)  The parental rights of the parent have been involuntarily terminated with respect to a child of the parent.

"Aggravated physical neglect."  Any omission in the care of a child which results in a life-threatening condition or seriously impairs the child's functioning.

"Assessment."  An individualized examination of a child to determine the child's psychosocial needs and problems, including the type and extent of any mental health, substance abuse or co-occurring mental health and substance abuse disorders and recommendations for treatment. The term includes, but is not limited to, a drug and alcohol, psychological and psychiatric evaluation, records review, clinical interview and the administration of a formal test and instrument.

"Board."  The State Sexual Offenders Assessment Board.

"Child."  An individual who:

(1)  is under the age of 18 years;

(2)  is under the age of 21 years who committed an act of delinquency before reaching the age of 18 years; or

(3)  is under the age of 21 years and was adjudicated dependent before reaching the age of 18 years, who has requested the court to retain jurisdiction and who remains under the jurisdiction of the court as a dependent child because the court has determined that the child is:

(i)  completing secondary education or an equivalent credential;

(ii)  enrolled in an institution which provides postsecondary or vocational education;

(iii)  participating in a program actively designed to promote or remove barriers to employment;

(iv)  employed for at least 80 hours per month; or

(v)  incapable of doing any of the activities described in subparagraph (i), (ii), (iii) or (iv) due to a medical or behavioral health condition, which is supported by regularly updated information in the permanency plan of the child.

"County agency."  The term as defined in 23 Pa.C.S. § 6303 (relating to definitions).

"Court."  The court of common pleas.

"Court-appointed special advocate" or "CASA."  An individual appointed by the court to participate as an advocate for a child who is dependent or alleged to be dependent.

"Custodian."  A person other than a parent or legal guardian, who stands in loco parentis to the child, or a person to whom legal custody of the child has been given by order of a court.

"Delinquent act."

(1)  The term means an act designated a crime under the law of this Commonwealth, or of another state if the act occurred in that state, or under Federal law, or under local ordinances or an act which constitutes indirect criminal contempt under 23 Pa.C.S. Ch. 61 (relating to protection from abuse).

(2)  The term shall not include:

(i)  The crime of murder.

(ii)  Any of the following prohibited conduct where the child was 15 years of age or older at the time of the alleged conduct and a deadly weapon as defined in 18 Pa.C.S. § 2301 (relating to definitions) was used during the commission of the offense which, if committed by an adult, would be classified as:

(A)  Rape as defined in 18 Pa.C.S. § 3121 (relating to rape).

(B)  Involuntary deviate sexual intercourse as defined in 18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

(C)  Aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) (relating to aggravated assault).

(D)  Robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery).

(E)  Robbery of motor vehicle as defined in 18 Pa.C.S. § 3702 (relating to robbery of motor vehicle).

(F)  Aggravated indecent assault as defined in 18 Pa.C.S. § 3125 (relating to aggravated indecent assault).

(G)  Kidnapping as defined in 18 Pa.C.S. § 2901 (relating to kidnapping).

(H)  Voluntary manslaughter.

(I)  An attempt, conspiracy or solicitation to commit murder or any of these crimes as provided in 18 Pa.C.S. §§ 901 (relating to criminal attempt), 902 (relating to criminal solicitation) and 903 (relating to criminal conspiracy).

(iii)  Any of the following prohibited conduct where the child was 15 years of age or older at the time of the alleged conduct and has been previously adjudicated delinquent of any of the following prohibited conduct which, if committed by an adult, would be classified as:

(A)  Rape as defined in 18 Pa.C.S. § 3121.

(B)  Involuntary deviate sexual intercourse as defined in 18 Pa.C.S. § 3123.

(C)  Robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii).

(D)  Robbery of motor vehicle as defined in 18 Pa.C.S. § 3702.

(E)  Aggravated indecent assault as defined in 18 Pa.C.S. § 3125.

(F)  Kidnapping as defined in 18 Pa.C.S. § 2901.

(G)  Voluntary manslaughter.

(H)  An attempt, conspiracy or solicitation to commit murder or any of these crimes as provided in 18 Pa.C.S. §§ 901, 902 and 903.

(iv)  Summary offenses, unless the child fails to comply with a lawful sentence imposed thereunder, in which event notice of such fact shall be certified to the court.

(v)  A crime committed by a child who has been found guilty in a criminal proceeding for other than a summary offense.

"Delinquent child."  A child ten years of age or older whom the court has found to have committed a delinquent act and is in need of treatment, supervision or rehabilitation.

"Dependent child."  A child who:

(1)  is without proper parental care or control, subsistence, education as required by law, or other care or control necessary for his physical, mental, or emotional health, or morals. A determination that there is a lack of proper parental care or control may be based upon evidence of conduct by the parent, guardian or other custodian that places the health, safety or welfare of the child at risk, including evidence of the parent's, guardian's or other custodian's use of alcohol or a controlled substance that places the health, safety or welfare of the child at risk;

(2)  has been placed for care or adoption in violation of law;

(3)  has been abandoned by his parents, guardian, or other custodian;

(4)  is without a parent, guardian, or legal custodian;

(5)  while subject to compulsory school attendance is habitually and without justification truant from school;

(6)  has committed a specific act or acts of habitual disobedience of the reasonable and lawful commands of his parent, guardian or other custodian and who is ungovernable and found to be in need of care, treatment or supervision;

(7)  has committed a delinquent act or crime, other than a summary offense, while under the age of ten years;

(8)  has been formerly adjudicated dependent, and is under the jurisdiction of the court, subject to its conditions or placements and who commits an act which is defined as ungovernable in paragraph (6);

(9)  has been referred pursuant to section 6323 (relating to informal adjustment), and who commits an act which is defined as ungovernable in paragraph (6); or

(10)  is born to a parent whose parental rights with regard to another child have been involuntarily terminated under 23 Pa.C.S. § 2511 (relating to grounds for involuntary termination) within three years immediately preceding the date of birth of the child and conduct of the parent poses a risk to the health, safety or welfare of the child.

"Facility designed or operated for the benefit of delinquent children."  A facility that either identifies itself by charter, articles of incorporation or program description as solely for delinquent children.

"Protective supervision."  Supervision ordered by the court of children found to be dependent.

"Screening."  A process, regardless of whether it includes the administration of a formal instrument, that is designed to identify a child who is at increased risk of having mental health, substance abuse or co-occurring mental health and substance abuse disorders that warrant immediate attention, intervention or more comprehensive assessment.

"Serious bodily injury."  Bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.

"Sexual violence."  Rape, indecent contact as defined in 18 Pa.C.S. § 3101 (relating to definitions), incest or using, causing, permitting, persuading or coercing the child to engage in a prohibited sexual act as defined in 18 Pa.C.S. § 6312(a) (relating to sexual abuse of children) or a simulation of a prohibited sexual act for the purpose of photographing, videotaping, depicting on computer or filming involving the child.

"Shelter care."  Temporary care of a child in physically unrestricted facilities. A facility approved by the Department of Public Welfare to provide shelter care may be located in the same building as a facility approved to provide secure detention services provided that children receiving shelter care services are segregated from the children receiving secure detention services as required by the department.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.972, No.6, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1127, No.33, eff. 120 days; June 18, 1998, P.L.640, No.84, eff. 60 days; Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999; Dec. 15, 1998, P.L.978, No.128, eff. 60 days; Dec. 20, 2000, P.L.946, No.129, eff. 60 days; Aug. 14, 2003, P.L.97, No.21, eff. 180 days; Oct. 9, 2008, P.L.1396, No.109, eff. 60 days; July 5, 2012, P.L.880, No.91, eff. imd.; Oct. 25, 2012, P.L.1655, No.204, eff. 60 days)

2012 Amendments.  Act 91 amended par. (3) of the def. of "child" and Act 204 amended par. (7) of the def. of "child."

2012 Correction.  Incorrect language was added to the def. of "aggravated circumstances" in 2012. The correct version of the def. appears in this supplement.

2008 Amendment.  Act 109 added the defs. of "assessment" and "screening."

2003 Amendment.  Act 21 added the def. of "board."

2000 Amendment.  Act 129 amended the def. of "shelter care" and added the def. of "facility designed or operated for the benefit of delinquent children."

1998 Amendments.  Act 84 amended par. (1) of the def. of "delinquent act," Act 126 amended the def. of "dependent child" and added the defs. of "aggravated circumstances," "aggravated physical neglect," "county agency," "serious bodily injury" and "sexual violence" and Act 128 added the def. of "court-appointed special advocate" or "CASA."

1995 Amendment.  Section 8 of Act 33, 1st Sp.Sess., provided that Act 33 shall apply to all delinquent acts committed on or after the effective date of Act 33.

Care of Dependent Children.  Section 31 of Act 53 of 1978 limits the liability of counties for costs of operating new shelter care programs for dependent children classified under paragraph (6) of the definition of "dependent child."

Cross References.  Section 6302 is referred to in sections 6303, 6311, 6322, 6323, 6327, 6351, 6355, 6402 of this title; sections 6114, 6315 of Title 23 (Domestic Relations).



Section 6303 - Scope of chapter

§ 6303.  Scope of chapter.

(a)  General rule.--This chapter shall apply exclusively to the following:

(1)  Proceedings in which a child is alleged to be delinquent or dependent.

(2)  Transfers under section 6322 (relating to transfer from criminal proceedings).

(3)  Proceedings arising under Subchapter E (relating to dispositions affecting other jurisdictions).

(4)  Proceedings under the Interstate Compact on Juveniles, as set forth in section 731 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(5)  Proceedings in which a child is charged with a summary offense arising out of the same episode or transaction involving a delinquent act for which a petition alleging delinquency is filed under this chapter. The summary offense shall be included in any petition regarding the accompanying delinquent act. Upon finding a child to have committed a summary offense, the court may utilize any disposition available to the minor judiciary where a child is found to have committed a summary offense, including a finding of guilt on the summary offense.

(b)  Minor judiciary.--No child shall be detained, committed or sentenced to imprisonment by a magisterial district judge or a judge of the minor judiciary unless the child is charged with an act set forth in paragraph (2)(i), (ii), (iii) or (v) of the definition of "delinquent act" in section 6302 (relating to definitions).

(c)  Summary offenses generally.--In addition to the provisions of subsection (a)(5) and notwithstanding the exclusion of summary offenses generally from the definition of "delinquent act" under section 6302, the provisions of sections 6307 (relating to inspection of court files and records) and 6336(d) (relating to conduct of hearings), insofar as section 6336(d) relates to the exclusion of the general public from the proceedings, shall apply to proceedings involving a child charged with a summary offense when the proceedings are before a judge of the minor judiciary.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.983, No.9, eff. 60 days; Mar. 29, 1996, P.L.51, No.17, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 25, 2012, P.L.1655, No.204, eff. 90 days)

2012 Amendment.  Act 204 added subsec. (c).

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Suspension by Court Rule.  Subsection (b) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(8), amended December 30, 2005, insofar as it is inconsistent with Rule 210 relating to arrest warrants.

References in Text.  Section 731 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, referred to in subsec. (a), was repealed by the act of July 2, 2004 (P.L.468, No.54). The subject matter is now contained the Interstate Compact for Juveniles Act.

Cross References.  Section 6303 is referred to in section 6336 of this title.



Section 6304 - Powers and duties of probation officers

§ 6304.  Powers and duties of probation officers.

(a)  General rule.--For the purpose of carrying out the objectives and purposes of this chapter, and subject to the limitations of this chapter or imposed by the court, a probation officer shall:

(1)  Make investigations, reports, and recommendations to the court.

(2)  Receive and examine complaints and charges of delinquency or dependency of a child for the purpose of considering the commencement of proceedings under this chapter.

(3)  Supervise and assist a child placed on probation or in his protective supervision or care by order of the court or other authority of law.

(4)  Make appropriate referrals to other private or public agencies of the community if their assistance appears to be needed or desirable.

(5)  Take into custody and detain a child who is under his supervision or care as a delinquent or dependent child if the probation officer has reasonable cause to believe that the health or safety of the child is in imminent danger, or that he may abscond or be removed from the jurisdiction of the court, or when ordered by the court pursuant to this chapter or that he violated the conditions of his probation.

(6)  Perform all other functions designated by this chapter or by order of the court pursuant thereto.

(a.1)  Authority to search.--

(1)  Probation officers may search the person and property of children:

(i)  under their supervision as delinquent children or pursuant to a consent decree in accordance with this section;

(ii)  taken into custody pursuant to subsection (a) and section 6324 (relating to taking into custody); and

(iii)  detained pursuant to subsection (a) and section 6325 (relating to detention of child) or during the intake process pursuant to subsection (a) and section 6331 (relating to release from detention or commencement of proceedings) and in accordance with this section.

(2)  Nothing in this section shall be construed to permit searches or seizures in violation of the Constitution of the United States or section 8 of Article I of the Constitution of Pennsylvania.

(3)  No violation of this section shall constitute an independent ground for suppression of evidence in any proceeding.

(4)  (i)  A personal search of a child may be conducted by any probation officer:

(A)  If there is a reasonable suspicion to believe that the child possesses contraband or other evidence of violations of the conditions of supervision.

(B)  When a child is transported or taken into custody.

(C)  When a child enters or leaves a detention center, institution or other facility for alleged or adjudicated delinquent children.

(ii)  A property search may be conducted by any probation officer if there is reasonable suspicion to believe that the real or other property in the possession of or under the control of the child contains contraband or other evidence of violations of the conditions of supervision.

(iii)  Prior approval of a supervisor shall be obtained for a property search absent exigent circumstances or unless the search is being conducted by a supervisor. No prior approval shall be required for a personal search.

(iv)  A written report of every property search conducted without prior approval shall be prepared by the probation officer who conducted the search and filed in the child's case record. The exigent circumstances shall be stated in the report.

(v)  The child may be detained if he is present during a property search. If the child is not present during a property search, the probation officer in charge of the search shall make a reasonable effort to provide the child with notice of the search, including a list of the items seized, after the search is completed.

(vi)  The existence of reasonable suspicion to search shall be determined in accordance with constitutional search and seizure provisions as applied by judicial decision. In accordance with that case law, the following factors, where applicable, may be taken into account:

(A)  The observations of officers.

(B)  Information provided by others.

(C)  The activities of the child.

(D)  Information provided by the child.

(E)  The experience of the probation officer with the child.

(F)  The experience of probation officers in similar circumstances.

(G)  The prior delinquent and supervisory history of the offender.

(H)  The need to verify compliance with the conditions of supervision.

(b)  Foreign jurisdictions.--Any of the functions specified in subsection (a) may be performed in another jurisdiction if authorized by the court of this Commonwealth and permitted by the laws of the other jurisdiction.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Conditions of supervision."  A term or condition of a child's supervision, whether imposed by the court or a probation officer, including compliance with all requirements of Federal, State and local law.

"Contraband."  An item that a child is not permitted to possess under the conditions of supervision, including an item whose possession is forbidden by any Federal, State or local law.

"Court."  The court of common pleas or a judge thereof.

"Exigent circumstances."  The term includes, but is not limited to, reasonable suspicion that contraband or other evidence of violations of the conditions of supervision might be destroyed or suspicion that a weapon might be used.

"Personal search."  A warrantless search of a child's person, including, but not limited to, the child's clothing and any personal property which is in the possession, within the reach or under the control of the child.

"Probation officer."  A probation officer appointed or employed by a court or by a county probation department.

"Property search."  A warrantless search of real property, vehicle or personal property which is in the possession or under the control of a child.

"Supervisor."  An individual acting in a supervisory or administrative capacity.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 9, 2002, P.L.1705, No.215, eff. 60 days)

2002 Amendment.  Section 8 of Act 215 provided that the Juvenile Court Judges' Commission shall develop best practice standards regarding searches of the person and property of children in order to implement the addition of subsec. (a.1).

Suspension by Court Rule.  Subsection (a)(2) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(10), amended December 30, 2005, insofar as it is inconsistent with Rules 231 and 330 relating to written allegation and petition: filing, contents, function.

Cross References.  Section 6304 is referred to in section 6304.1 of this title; section 6375 of Title 23 (Domestic Relations).



Section 6304.1 - Summary offenses

§ 6304.1.  Summary offenses.

(a)  Review.--Upon notice being certified to the court that a child has failed to comply with a lawful sentence imposed for a summary offense, a probation officer shall review the complaints and charges of delinquency pursuant to section 6304 (relating to powers and duties of probation officers) for the purpose of considering the commencement of proceedings under this chapter.

(b)  Administration of money.--Any money subsequently paid by the child pursuant to the disposition of the charges shall be administered and disbursed in accordance with written guidelines adopted by the president judge of the court of common pleas. The court may direct that any portion of the money received from the child shall be deposited into a restitution fund established by the president judge of the court of common pleas pursuant to section 6352(a)(5) (relating to disposition of delinquent child).

(Nov. 30, 2004, P.L.1703, No.217, eff. imd.)

2004 Amendment.  Act 217 added section 6304.1.



Section 6305 - Masters

§ 6305.  Masters.

(a)  General rule.--The governing authority may promulgate rules for the selection and appointment of masters on a full-time or part-time basis. A master shall be a member of the bar of this Commonwealth. The number and compensation of masters shall be fixed by the governing authority, and their compensation shall be paid by the county.

(b)  Hearings before masters.--The court of common pleas may direct that hearings in any case or class of cases be conducted in the first instance by the master in the manner provided in this chapter. Before commencing the hearing the master shall inform the parties who have appeared that they are entitled to have the matter heard by a judge. If a party objects, the hearing shall be conducted by a judge.

(c)  Recommendations of masters.--Upon the conclusion of a hearing before a master, he shall transmit written findings and recommendations for disposition to the judge. Prompt written notice and copies of the findings and recommendations shall be given to the parties to the proceeding.

(d)  Rehearing before judge.--A rehearing before the judge may be ordered by the judge at any time upon cause shown. Unless a rehearing is ordered, the findings and recommendations become the findings and order of the court when confirmed in writing by the judge.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (a).

Suspension by Court Rule.  Subsection (b) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(6), amended December 30, 2005, insofar as it is inconsistent with Rule 187 relating to authority of master.

Subsection (b) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(5), adopted August 21, 2006, insofar as it is inconsistent with Rule 1187 relating to authority of master.



Section 6306 - Costs and expenses of care of child

§ 6306.  Costs and expenses of care of child.

The costs and expenses of the care of the child shall be paid as provided by sections 704.1 and 704.2 of the act of June 13, 1967 (P.L.31, No.21), known as the "Public Welfare Code."

(Apr. 28, 1978, P.L.202, No.53)

1978 Amendment.  Act 53 added present section 6306 and repealed former section 6306 relating to the same subject matter and provided that the amendment was effective January 1, 1978.



Section 6307 - Inspection of court files and records

§ 6307.  Inspection of court files and records.

(a)  General rule.--All files and records of the court in a proceeding under this chapter are open to inspection only by:

(1)  The judges, officers and professional staff of the court.

(2)  The parties to the proceeding and their counsel and representatives, but the persons in this category shall not be permitted to see reports revealing the names of confidential sources of information contained in social reports, except at the discretion of the court.

(3)  A public or private agency or institution providing supervision or having custody of the child under order of the court.

(4)  A court and its probation and other officials or professional staff and the attorney for the defendant for use in preparing a presentence report in a criminal case in which the defendant is convicted and who prior thereto had been a party to a proceeding under this chapter.

(5)  A judge or issuing authority for use in determining bail, provided that such inspection is limited to orders of delinquency adjudications and dispositions and petitions relating thereto, orders resulting from disposition review hearings and histories of bench warrants and escapes.

(6)  The Administrative Office of Pennsylvania Courts.

(6.1)  The judges, officers and professional staff of courts of other jurisdictions when necessary for the discharge of their official duties.

(6.2)  Officials of the Department of Corrections or a State Correctional Institution or other penal institution to which an individual who was previously adjudicated delinquent in a proceeding under this chapter has been committed, but the persons in this category shall not be permitted to see reports revealing the names of confidential sources of information contained in social reports, except at the discretion of the court.

(6.3)  A parole board, court or county probation official in considering an individual's parole or in exercising supervision over any individual who was previously adjudicated delinquent in a proceeding under this chapter, but the persons in this category shall not be permitted to see reports revealing the names of confidential sources of information contained in social reports, except at the discretion of the court.

(6.4)  The board for use in completing assessments.

(7)  With leave of court, any other person or agency or institution having a legitimate interest in the proceedings or in the work of the unified judicial system.

(b)  Public availability.--

(1)  The contents of court records and files concerning a child shall not be disclosed to the public unless any of the following apply:

(i)  The child has been adjudicated delinquent by a court as a result of an act or acts committed:

(A)  when the child was 14 years of age or older and the conduct would be considered a felony if committed by an adult; or

(B)  when the child was 12 or 13 years of age and the conduct would have constituted one or more of the following offenses if committed by an adult:

(I)  Murder.

(II)  Voluntary manslaughter.

(III)  Aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) (relating to aggravated assault).

(IV)  Arson as defined in 18 Pa.C.S. § 3301(a)(1) (relating to arson and related offenses).

(V)  Involuntary deviate sexual intercourse.

(VI)  Kidnapping.

(VII)  Rape.

(VIII)  Robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery).

(IX)  Robbery of motor vehicle.

(X)  Attempt or conspiracy to commit any of the offenses in this subparagraph.

(ii)  A petition alleging delinquency has been filed alleging that the child has committed an act or acts subject to a hearing pursuant to section 6336(e) (relating to conduct of hearings) and the child previously has been adjudicated delinquent by a court as a result of an act or acts committed:

(A)  when the child was 14 years of age or older and the conduct would be considered a felony if committed by an adult; or

(B)  when the child was 12 or 13 years of age and the conduct would have constituted one or more of the following offenses if committed by an adult:

(I)  Murder.

(II)  Voluntary manslaughter.

(III)  Aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2).

(IV)  Arson as defined in 18 Pa.C.S. § 3301(a)(1).

(V)  Involuntary deviate sexual intercourse.

(VI)  Kidnapping.

(VII)  Rape.

(VIII)  Robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii).

(IX)  Robbery of motor vehicle.

(X)  Attempt or conspiracy to commit any of the offenses in this subparagraph.

(2)  If the conduct of the child meets the requirements for disclosure as set forth in paragraph (1), then the court shall disclose the name, age and address of the child, the offenses charged and the disposition of the case. The judge who adjudicates a child delinquent shall specify the particular offenses and counts thereof which the child is found to have committed, and such information shall be inserted on any court or law enforcement records or files disclosed to the public as provided for in this section or in section 6308(b)(2) (relating to law enforcement records).

(c)  Summary offenses.--The provisions of this section shall apply to proceedings involving a child charged with a summary offense when the proceedings are before a judge of the minor judiciary.

(Feb. 22, 1995, 1st Sp.Sess., P.L.959, No.1, eff. imd.; Dec. 20, 2000, P.L.946, No.129, eff. 60 days; Dec. 9, 2002, P.L.1705, No.215, eff. 60 days; Aug. 14, 2003, P.L.97, No.21, eff. 180 days; July 7, 2006, P.L.378, No.81, eff. 7 days; Oct. 25, 2012, P.L.1655, No.204, eff. 90 days)

2012 Amendment.  Act 204 amended subsec. (c).

2006 Amendment.  Section 5 of Act 81 provided that Act 81 shall apply to all actions instituted on or after the effective date of Act 81.

Cross References.  Section 6307 is referred to in sections 6303, 6336.1 of this title.



Section 6308 - Law enforcement records

§ 6308.  Law enforcement records.

(a)  General rule.--Law enforcement records and files concerning a child shall be kept separate from the records and files of arrests of adults. Unless a charge of delinquency is transferred for criminal prosecution under section 6355 (relating to transfer to criminal proceedings), the interest of national security requires, or the court otherwise orders in the interest of the child, the records and files shall not be open to public inspection or their contents disclosed to the public except as provided in subsection (b); but inspection of the records and files is permitted by:

(1)  The court having the child before it in any proceeding.

(2)  Counsel for a party to the proceeding.

(3)  The officers of institutions or agencies to whom the child is committed.

(4)  Law enforcement officers of other jurisdictions when necessary for the discharge of their official duties.

(5)  A court in which the child is convicted of a criminal offense for the purpose of a presentence report or other dispositional proceeding, or by officials of penal institutions and other penal facilities to which he is committed, or by a parole board in considering his parole or discharge or in exercising supervision over him.

(b)  Public availability.--

(1)  The contents of law enforcement records and files concerning a child shall not be disclosed to the public unless any of the following apply:

(i)  The child has been adjudicated delinquent by a court as a result of an act or acts committed:

(A)  when the child was 14 years of age or older and the conduct would be considered a felony if committed by an adult; or

(B)  when the child was 12 or 13 years of age and the conduct would have constituted one or more of the following offenses if committed by an adult:

(I)  Murder.

(II)  Voluntary manslaughter.

(III)  Aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) (relating to aggravated assault).

(IV)  Arson as defined in 18 Pa.C.S. § 3301(a)(1) (relating to arson and related offenses).

(V)  Involuntary deviate sexual intercourse.

(VI)  Kidnapping.

(VII)  Rape.

(VIII)  Robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery).

(IX)  Robbery of motor vehicle.

(X)  Attempt or conspiracy to commit any of the offenses in this subparagraph.

(ii)  A petition alleging delinquency has been filed alleging that the child has committed an act or acts subject to a hearing pursuant to section 6336(e) (relating to conduct of hearings) and the child previously has been adjudicated delinquent by a court as a result of an act or acts committed:

(A)  when the child was 14 years of age or older and the conduct would be considered a felony if committed by an adult; or

(B)  when the child was 12 or 13 years of age and the conduct would have constituted one or more of the following offenses if committed by an adult:

(I)  Murder.

(II)  Voluntary manslaughter.

(III)  Aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2).

(IV)  Arson as defined in 18 Pa.C.S. § 3301(a)(1).

(V)  Involuntary deviate sexual intercourse.

(VI)  Kidnapping.

(VII)  Rape.

(VIII)  Robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii).

(IX)  Robbery of motor vehicle.

(X)  Attempt or conspiracy to commit any of the offenses in this subparagraph.

(2)  If the conduct of the child meets the requirements for disclosure as set forth in paragraph (1), then the law enforcement agency shall disclose the name, age and address of the child, the offenses charged and the disposition of the case.

(c)  Fingerprints and photographs.--

(1)  Law enforcement officers shall have the authority to take or cause to be taken the fingerprints or photographs, or both, of any child who is alleged to have committed an act designated as a misdemeanor or felony under the laws of this Commonwealth or of another state if the act occurred in that state or under Federal law. If a child is found to be a delinquent child pursuant to section 6341 (relating to adjudication) on the basis of an act designated as a misdemeanor or felony or the child's case is transferred for criminal prosecution pursuant to section 6355, the law enforcement agency that alleged the child to be a delinquent child shall take or cause to be taken the fingerprints and photographs of the child, if not previously taken pursuant to this case, and ensure that these records are forwarded to the central repository pursuant to section 6309(c) (relating to juvenile history record information). If a child was alleged to be delinquent by other than a law enforcement agency, the court shall direct the juvenile probation department to ensure that the delinquent child's fingerprints and photographs are taken by a law enforcement agency.

(2)  Fingerprint and photographic records may be disseminated to law enforcement officers of other jurisdictions, the Pennsylvania State Police and the Federal Bureau of Investigation and may be used for investigative purposes.

(3)  Fingerprints and photographic records of children shall be kept separately from adults and shall be immediately destroyed upon notice of the court as provided under section 6341(a) (relating to adjudication) by all persons and agencies having these records if the child is not adjudicated delinquent or not found guilty in a criminal proceeding for reason of the alleged acts.

(d)  Pennsylvania State Police registry.--

(1)  The contents of law enforcement records and files concerning a child shall not be disclosed to the public except if the child is 14 years of age or older at the time of the alleged conduct and if any of the following apply:

(i)  The child has been adjudicated delinquent by a court as a result of any offense enumerated in 18 Pa.C.S. § 6105 (relating to persons not to possess, use, manufacture, control, sell or transfer firearms).

(ii)  A petition alleging delinquency has been filed by a law enforcement agency alleging that the child has committed any offense enumerated in 18 Pa.C.S. § 6105 and the child previously has been adjudicated delinquent by a court as a result of an act or acts which included the elements of one of such crimes.

(iii)  (Deleted by amendment).

(2)  (Repealed).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Feb. 29, 1980, P.L.36, No.12, eff. 60 days; June 26, 1981, P.L.123, No.41, eff. 60 days; Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Dec. 22, 1989, P.L.727, No.99, eff. imd.; Mar. 15, 1995, 1st Sp.Sess., P.L.972, No.6, eff. 60 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Nov. 22, 1995, P.L.621, No.66, eff. imd.; May 22, 1996, P.L.300, No.46, eff. imd.; Jan. 27, 1998, P.L.20, No.3, eff. 60 days; Nov. 29, 2004, P.L.1364, No.176, eff. imd.; July 7, 2006, P.L.378, No.81, eff. 7 days)

2006 Amendment.  Act 81 amended subsec. (b). Section 5 of Act 81 provided that Act 81 shall apply to all actions instituted on or after the effective date of Act 81.

1998 Amendment.  Act 3 amended subsec. (c)(1).

1996 Amendment.  Act 46 deleted subsec. (d)(1)(iii).

1995 Repeal.  Act 66 repealed subsec. (d)(1)(i) and (ii) in part and repealed subsec. (d)(2). The repealed provisions have been deleted from the text.

1995 Amendments.  Act 6, 1st Sp.Sess., amended the entire section and Act 17, 1st Sp.Sess., added subsec. (d). See the preamble to Act 17 in the appendix to this title for special provisions relating to legislative purpose.

Cross References.  Section 6308 is referred to in sections 6307, 6309 of this title; section 6111.1 of Title 18 (Crimes and Offenses).



Section 6309 - Juvenile history record information

§ 6309.  Juvenile history record information.

(a)  Applicability of Criminal History Record Information Act.--Except for 18 Pa.C.S. §§ 9105 (relating to other criminal justice information), 9112(a) and (b) (relating to mandatory fingerprinting), 9113 (relating to disposition reporting by criminal justice agencies) and 9121(b) (relating to general regulations), the remaining provisions of 18 Pa.C.S. Ch. 91 (relating to criminal history record information) shall apply to all alleged delinquents and adjudicated delinquents whose fingerprints and photographs are taken pursuant to section 6308(c) (relating to law enforcement records) and to any juvenile justice agency which collects, maintains, disseminates or receives juvenile history record information. The disclosure to the public of the contents of law enforcement records and files concerning a child shall be governed by section 6308(b).

(b)  Central repository.--The Pennsylvania State Police shall establish a Statewide central repository of fingerprints, photographs and juvenile history record information of alleged delinquents and adjudicated delinquents whose fingerprints and photographs are taken pursuant to section 6308(c).

(c)  Fingerprints and photographs.--The arresting authority shall ensure that the fingerprints and photographs of alleged and adjudicated delinquents whose fingerprints and photographs have been taken by the arresting authority pursuant to section 6308(c) are forwarded to the central repository as required by the Pennsylvania State Police.

(d)  Disposition reporting.--The division or judge of the court assigned to conduct juvenile hearings shall, within seven days after disposition of a case where the child has been alleged to be delinquent, notify the arresting authority of the disposition of the case. In addition, it shall collect and submit to the Juvenile Court Judges' Commission the disposition of cases where a child has been alleged to be delinquent, including the disposition of cases resulting in adjudication of delinquency which shall be submitted for inclusion in the central repository within 90 days of an adjudication of delinquency as required by the Juvenile Court Judges' Commission.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Criminal history record information."  In addition to the meaning in 18 Pa.C.S. § 9102 (relating to definitions), the term includes the meaning of juvenile history record information as defined in this subsection.

"Juvenile history record information."  Information collected pursuant to this section concerning alleged delinquents and adjudicated delinquents whose fingerprints and photographs are taken pursuant to section 6308(c) and arising from the filing of a petition of delinquency, consisting of identifiable descriptions, dates and notations of arrests or other delinquency charges and any adjudication of delinquency or preadjudication disposition other than dismissal arising therefrom. This information shall also include the last known location and the juvenile court jurisdiction status of each adjudicated delinquent. Juvenile history record information shall not include intelligence information, investigative information, treatment information, including medical and psychiatric information, caution indicator information, modus operandi information, wanted persons information, stolen property information, missing persons information, employment history information, personal history information or presentence investigation information.

(Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.972, No.6, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1115, No.30, eff. 60 days; May 22, 1996, P.L.300, No.46, eff. imd.; Dec. 20, 2000, P.L.946, No.129, eff. 60 days)

Cross References.  Section 6309 is referred to in section 6308 of this title.



Section 6310 - Parental participation

§ 6310.  Parental participation.

(a)  General rule.--In any proceeding under this chapter, a court may order a parent, guardian or custodian to participate in the treatment, supervision or rehabilitation of a child, including, but not limited to, community service, restitution, counseling, treatment and education programs.

(b)  Presence at proceedings.--The court may, when the court determines that it is in the best interests of the child, order a parent, guardian or custodian of a child to be present at and to bring the child to any proceeding under this chapter.

(c)  Contempt.--A person who, without good cause, fails to comply with an order issued under this section may be found in contempt of court. The court may issue a bench warrant for any parent, guardian or custodian who, without good cause, fails to appear at any proceeding.

(d)  Intent.--The General Assembly hereby declares that every parent, guardian or custodian of a child who is the subject of a proceeding under this chapter and a court-ordered program under this chapter should attend the proceeding and participate fully in the program.

(e)  Limitation.--Nothing in this section shall be construed to create a right of a child to have his parent, guardian or custodian present at a proceeding under this chapter or participate in a court-ordered program.

(Nov. 17, 1995, 1st Sp.Sess., P.L.1109, No.28, eff. 60 days)

1995 Amendment.  Act 28, 1st Sp.Sess., added section 6310.



Section 6311 - Guardian ad litem for child in court proceedings

§ 6311.  Guardian ad litem for child in court proceedings.

(a)  Appointment.--When a proceeding, including a master's hearing, has been initiated alleging that the child is a dependent child under paragraph (1), (2), (3), (4) or (10) of the definition of "dependent child" in section 6302 (relating to definitions), the court shall appoint a guardian ad litem to represent the legal interests and the best interests of the child. The guardian ad litem must be an attorney at law.

(b)  Powers and duties.--The guardian ad litem shall be charged with representation of the legal interests and the best interests of the child at every stage of the proceedings and shall do all of the following:

(1)  Meet with the child as soon as possible following appointment pursuant to section 6337 (relating to right to counsel) and on a regular basis thereafter in a manner appropriate to the child's age and maturity.

(2)  On a timely basis, be given access to relevant court and county agency records, reports of examination of the parents or other custodian of the child pursuant to this chapter and medical, psychological and school records.

(3)  Participate in all proceedings, including hearings before masters, and administrative hearings and reviews to the degree necessary to adequately represent the child.

(4)  Conduct such further investigation necessary to ascertain the facts.

(5)  Interview potential witnesses, including the child's parents, caretakers and foster parents, examine and cross-examine witnesses and present witnesses and evidence necessary to protect the best interests of the child.

(6)  At the earliest possible date, be advised by the county agency having legal custody of the child of:

(i)  any plan to relocate the child or modify custody or visitation arrangements, including the reasons therefor, prior to the relocation or change in custody or visitation; and

(ii)  any proceeding, investigation or hearing under 23 Pa.C.S. Ch. 63 (relating to child protective services) or this chapter directly affecting the child.

(7)  Make specific recommendations to the court relating to the appropriateness and safety of the child's placement and services necessary to address the child's needs and safety.

(8)  Explain the proceedings to the child to the extent appropriate given the child's age, mental condition and emotional condition.

(9)  Advise the court of the child's wishes to the extent that they can be ascertained and present to the court whatever evidence exists to support the child's wishes. When appropriate because of the age or mental and emotional condition of the child, determine to the fullest extent possible the wishes of the child and communicate this information to the court. A difference between the child's wishes under this paragraph and the recommendations under paragraph (7) shall not be considered a conflict of interest for the guardian ad litem.

(May 10, 2000, P.L.74, No.18, eff. 60 days)

2000 Amendment.  Act 18 added section 6311. Section 5(1) of Act 18 provided that Act 18 shall apply to proceedings initiated on or after the effective date of Act 18.

Suspension by Court Rule.  Subection (b)(9) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(3), adopted August 21, 2006, insofar as it is inconsistent with Rule 1151 relating to appointment of guardian ad litem and counsel.

Cross References.  Section 6311 is referred to in sections 6337, 6351 of this title.



Section 6321 - Commencement of proceedings

SUBCHAPTER B

JURISDICTION AND CUSTODY

Sec.

6321.  Commencement of proceedings.

6322.  Transfer from criminal proceedings.

6323.  Informal adjustment.

6324.  Taking into custody.

6325.  Detention of child.

6326.  Release or delivery to court.

6327.  Place of detention.

§ 6321.  Commencement of proceedings.

(a)  General rule.--A proceeding under this chapter may be commenced:

(1)  By transfer of a case as provided in section 6322 (relating to transfer from criminal proceedings).

(2)  By the court accepting jurisdiction as provided in section 6362 (relating to disposition of resident child received from another state) or accepting supervision of a child as provided in section 6364 (relating to supervision under foreign order).

(2.1)  By taking a child into custody in accordance with the provisions of section 6324 (relating to taking into custody).

(b)  Venue.--A proceeding under this chapter may be commenced:

(1)  In the county in which the child resides.

(2)  If delinquency is alleged, in the county in which the acts constituting the alleged delinquency occurred.

(3)  If dependency is alleged, in the county in which the child is present when it is commenced.

(c)  Transfer to another court within this Commonwealth.--

(1)  If the child resides in a county of this Commonwealth and the proceeding is commenced in a court of another county, the court, on motion of a party or on its own motion made after the adjudicatory hearing or at any time prior to final disposition, may transfer the proceeding to the county of the residence of the child for further action. Like transfers may be made if the residence of the child changes during the proceeding. The proceeding may be transferred if the child has been adjudicated delinquent and other proceedings involving the child are pending in the court of the county of his residence.

(2)  Certified copies of all legal and social documents and records pertaining to the case on file with the court shall accompany the transfer.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Feb. 29, 1980, P.L.36, No.12, eff. 60 days)

1980 Amendment.  Act 12 amended subsec. (a).

1978 Amendment.  Act 53 amended subsec. (b).

Suspension by Court Rule.  Section 6321 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(7), amended December 30, 2005, insofar as it is inconsistent with Rule 200 relating to commencing proceedings.

Cross References.  Section 6321 is referred to in section 9799.19 of this title.



Section 6322 - Transfer from criminal proceedings

§ 6322.  Transfer from criminal proceedings.

(a)  General rule.--Except as provided in 75 Pa.C.S. § 6303 (relating to rights and liabilities of minors) or in the event the child is charged with murder or any of the offenses excluded by paragraph (2)(ii) or (iii) of the definition of "delinquent act" in section 6302 (relating to definitions) or has been found guilty in a criminal proceeding, if it appears to the court in a criminal proceeding that the defendant is a child, this chapter shall immediately become applicable, and the court shall forthwith halt further criminal proceedings, and, where appropriate, transfer the case to the division or a judge of the court assigned to conduct juvenile hearings, together with a copy of the accusatory pleading and other papers, documents, and transcripts of testimony relating to the case. If it appears to the court in a criminal proceeding charging murder or any of the offenses excluded by paragraph (2)(ii) or (iii) of the definition of "delinquent act" in section 6302, that the defendant is a child, the case may similarly be transferred and the provisions of this chapter applied. In determining whether to transfer a case charging murder or any of the offenses excluded from the definition of "delinquent act" in section 6302, the child shall be required to establish by a preponderance of the evidence that the transfer will serve the public interest. In determining whether the child has so established that the transfer will serve the public interest, the court shall consider the factors contained in section 6355(a)(4)(iii) (relating to transfer to criminal proceedings).

(b)  Order.--If the court finds that the child has met the burden under subsection (a), the court shall make findings of fact, including specific references to the evidence, and conclusions of law in support of the transfer order. If the court does not make its finding within 20 days of the hearing on the petition to transfer the case, the defendant's petition to transfer the case shall be denied by operation of law.

(c)  Expedited review of transfer orders.--The transfer order shall be subject to the same expedited review applicable to orders granting or denying release or modifying the conditions of release prior to sentence, as provided in Rule 1762 of the Pennsylvania Rules of Appellate Procedure.

(d)  Effect of transfer order.--Where review of the transfer order is not sought or where the transfer order is upheld the defendant shall be taken forthwith to the probation officer or to a place of detention designated by the court or released to the custody of his parent, guardian, custodian, or other person legally responsible for him, to be brought before the court at a time to be designated. The accusatory pleading may serve in lieu of a petition otherwise required by this chapter, unless the court directs the filing of a petition.

(e)  Transfer of convicted criminal cases.--If in a criminal proceeding, the child is found guilty of a crime classified as a misdemeanor, and the child and the attorney for the Commonwealth agree to the transfer, the case may be transferred for disposition to the division or a judge of the court assigned to conduct juvenile hearings.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1127, No.33, eff. 120 days)

1995 Amendment.  Section 8 of Act 33, 1st Sp.Sess., provided that Act 33 shall apply to all delinquent acts committed on or after the effective date of Act 33.

Cross References.  Section 6322 is referred to in sections 6303, 6321, 6327, 6355 of this title.



Section 6323 - Informal adjustment

§ 6323.  Informal adjustment.

(a)  General rule.--

(1)  Before a petition is filed, the probation officer or other officer of the court designated by it, subject to its direction, shall, in the case of a dependent child where the jurisdiction of the court is premised upon the provisions of paragraph (1), (2), (3), (4), (5) or (7) of the definition of "dependent child" in section 6302 (relating to definitions) and if otherwise appropriate, refer the child and his parents to any public or private social agency available for assisting in the matter. Upon referral, the agency shall indicate its willingness to accept the child and shall report back to the referring officer within three months concerning the status of the referral.

(2)  Similarly, the probation officer may in the case of a delinquent child, or a dependent child where the jurisdiction of the court is permitted under paragraph (6) of the definition of "dependent child" in section 6302, refer the child and his parents to an agency for assisting in the matter.

(3)  The agency may return the referral to the probation officer or other officer for further informal adjustment if it is in the best interests of the child.

(b)  Counsel and advice.--Such social agencies and the probation officer or other officer of the court may give counsel and advice to the parties with a view to an informal adjustment if it appears:

(1)  counsel and advice without an adjudication would be in the best interest of the public and the child;

(2)  the child and his parents, guardian, or other custodian consent thereto with knowledge that consent is not obligatory; and

(3)  in the case of the probation officer or other officer of the court, the admitted facts bring the case within the jurisdiction of the court.

(c)  Limitation on duration of counsel and advice.--The giving of counsel and advice by the probation or other officer of the court shall not extend beyond six months from the day commenced unless extended by an order of court for an additional period not to exceed three months.

(d)  No detention authorized.--Nothing contained in this section shall authorize the detention of the child.

(e)  Privileged statements.--An incriminating statement made by a participant to the person giving counsel or advice and in the discussions or conferences incident thereto shall not be used against the declarant over objection in any criminal proceeding or hearing under this chapter.

(f)  Terms and conditions.--The terms and conditions of an informal adjustment may include payment by the child of reasonable amounts of money as costs, fees or restitution, including a supervision fee and contribution to a restitution fund established by the president judge of the court of common pleas pursuant to section 6352(a)(5) (relating to disposition of delinquent child).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 30, 2004, P.L.1703, No.217, eff. imd.)

2004 Amendment.  Act 217 added subsec. (f).

1978 Amendment.  Act 53 amended subsec. (a).

Care of Dependent Children.  Section 31 of Act 53 of 1978 limits the liability of counties for costs of operating new shelter care programs for dependent children classified under paragraph (6) of the definition of "dependent child" in section 6322.

Suspension by Court Rule.  Section 6323(a)(2) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(12), adopted February 12, 2010, insofar as it is inconsistent with Rule 312 which relates to informal adjustment.

Cross References.  Section 6323 is referred to in section 6302 of this title.



Section 6324 - Taking into custody

§ 6324.  Taking into custody.

A child may be taken into custody:

(1)  Pursuant to an order of the court under this chapter. Prior to entering a protective custody order removing a child from the home of the parent, guardian or custodian, the court must determine that to allow the child to remain in the home is contrary to the welfare of the child.

(2)  Pursuant to the laws of arrest.

(3)  By a law enforcement officer or duly authorized officer of the court if there are reasonable grounds to believe that the child is suffering from illness or injury or is in imminent danger from his surroundings, and that his removal is necessary.

(4)  By a law enforcement officer or duly authorized officer of the court if there are reasonable grounds to believe that the child has run away from his parents, guardian, or other custodian.

(5)  By a law enforcement officer or duly authorized officer of the court if there are reasonable grounds to believe that the child has violated conditions of his probation.

(Dec. 9, 2002, P.L.1705, No.215, eff. 60 days)

Suspension by Court Rule.  Section 6324 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(6), adopted August 21, 2006, insofar as it is inconsistent with Rule 1202 relating to procedures for protective custody by police and county agency.

Cross References.  Section 6324 is referred to in sections 6304, 6321, 6327, 6351, 6351.1 of this title; section 6315 of Title 23 (Domestic Relations).



Section 6325 - Detention of child

§ 6325.  Detention of child.

A child taken into custody shall not be detained or placed in shelter care prior to the hearing on the petition unless his detention or care is required to protect the person or property of others or of the child or because the child may abscond or be removed from the jurisdiction of the court or because he has no parent, guardian, or custodian or other person able to provide supervision and care for him and return him to the court when required, or an order for his detention or shelter care has been made by the court pursuant to this chapter.

Cross References.  Section 6325 is referred to in sections 6304, 6326, 6331, 6332 of this title.



Section 6326 - Release or delivery to court

§ 6326.  Release or delivery to court.

(a)  General rule.--A person taking a child into custody, with all reasonable speed and without first taking the child elsewhere, shall:

(1)  notify the parent, guardian or other custodian of the apprehension of the child and his whereabouts;

(2)  release the child to his parents, guardian, or other custodian upon their promise to bring the child before the court when requested by the court, unless his detention or shelter care is warranted or required under section 6325 (relating to detention of child); or

(3)  bring the child before the court or deliver him to a detention or shelter care facility designated by the court or to a medical facility if the child is believed to suffer from a serious physical condition or illness which requires prompt treatment. He shall promptly give written notice, together with a statement of the reason for taking the child into custody, to a parent, guardian, or other custodian and to the court.

Any temporary detention or questioning of the child necessary to comply with this subsection shall conform to the procedures and conditions prescribed by this chapter and other provisions of law.

(b)  Detention in police lockup generally prohibited.--Unless a child taken into custody is alleged to have committed a crime or summary offense or to be in violation of conditions of probation or other supervision following an adjudication of delinquency, the child may not be detained in a municipal police lockup or cell or otherwise held securely within a law enforcement facility or structure which houses an adult lockup. A child shall be deemed to be held securely only when physically detained or confined in a locked room or cell or when secured to a cuffing rail or other stationary object within the facility.

(c)  Detention in police lockup under certain circumstances.--A child alleged to have committed a crime or summary offense or to be in violation of conditions of probation or other supervision following an adjudication of delinquency may be held securely in a municipal police lockup or other facility which houses an adult lockup only under the following conditions:

(1)  the secure holding shall only be for the purpose of identification, investigation, processing, releasing or transferring the child to a parent, guardian, other custodian, or juvenile court or county children and youth official, or to a shelter care or juvenile detention center;

(2)  the secure holding shall be limited to the minimum time necessary to complete the procedures listed in paragraph (1), but in no case may such holding exceed six hours; and

(3)  if so held, a child must be separated by sight and sound from incarcerated adult offenders and must be under the continuous visual supervision of law enforcement officials or facility staff.

(d)  Conditions of detention.--Notwithstanding other provisions of law, a child held in nonsecure custody in a building or facility which houses an adult lockup may be so held only under the following conditions:

(1)  the area where the child is held is an unlocked multipurpose area which is not designated or used as a secure detention area or is not part of a secure detention area; or, if the area is a secure booking or similar area, it is used only for processing purposes;

(2)  the child is not physically secured to a cuffing rail or other stationary object during the period of custody in the facility;

(3)  the area is limited to providing nonsecure custody only long enough for the purposes of identification, investigation, processing or release to parents or for arranging transfer to another agency or appropriate facility; and

(4)  the child must be under continuous visual supervision by a law enforcement officer or other facility staff during the period of nonsecure custody.

(e)  Reports regarding children held in custody.--Law enforcement agencies shall provide information and reports regarding children held in secure and nonsecure custody under subsections (c) and (d) as requested by the Pennsylvania Commission on Crime and Delinquency.

(f)  Enforcement of undertaking to produce child.--If a parent, guardian, or other custodian, when requested, fails to bring the child before the court as provided in subsection (a), the court may issue its warrant directing that the child be taken into custody and brought before the court.

(June 14, 1991, P.L.68, No.9, eff. 60 days; Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999)

1998 Amendment.  Act 126 amended subsec. (c)(1).



Section 6327 - Place of detention

§ 6327.  Place of detention.

(a)  General rule.--A child alleged to be delinquent may be detained only in:

(1)  A licensed foster home or a home approved by the court.

(2)  A facility operated by a licensed child welfare agency or one approved by the court.

(3)  A detention home, camp, center or other facility for delinquent children which is under the direction or supervision of the court or other public authority or private agency, and is approved by the Department of Public Welfare.

(4)  Any other suitable place or facility, designated or operated by the court and approved by the Department of Public Welfare.

Under no circumstances shall a child be detained in any facility with adults, or where the child is apt to be abused by other children.

(b)  Report by correctional officer of receipt of child.--The official in charge of a jail or other facility for the detention of adult offenders or persons charged with crime shall inform the court immediately if a person who is or appears to be under the age of 18 years is received at the facility and shall bring him before the court upon request or deliver him to a detention or shelter care facility designated by the court.

(c)  Detention in jail prohibited.--It is unlawful for any person in charge of or employed by a jail knowingly to receive for detention or to detain in the jail any person whom he has or should have reason to believe is a child unless, in a criminal proceeding, the child has been charged with or has been found guilty of an act set forth in paragraph (2)(i), (ii), (iii) or (v) of the definition of "delinquent act" in section 6302 (relating to definitions).

(c.1)  Detention of child.--

(1)  A child who is subject to criminal proceedings having been charged with an act set forth under paragraph (2)﻿(i), (ii) or (iii) of the definition of "delinquent act" in section 6302, who has not been released on bail and who may seek or is seeking transfer to juvenile proceedings under section 6322 (relating to transfer from criminal proceedings) may be detained in a secure detention facility approved by the Department of Public Welfare for the detention of alleged and adjudicated delinquent children if the attorney for the Commonwealth has consented to and the court has ordered the detention.

(2)  Secure detention ordered under this subsection shall not affect a child's eligibility for or ability to post bail.

(3)  For a child held in secure detention under this subsection, the court shall order the immediate transfer of the child to the county jail if any of the following apply:

(i)  The court determines that the child is no longer seeking transfer under section 6322.

(ii)  The court denies the motion filed under section 6322.

(iii)  The child attains 18 years of age. This subparagraph does not apply if:

(A)  the court has granted the motion filed under section 6322; or

(B)  the child is otherwise under order of commitment to the secure detention facility pursuant to the jurisdiction of the court in a delinquency matter.

(d)  Transfer of child subject to criminal proceedings.--If a case is transferred for criminal prosecution the child may be transferred to the appropriate officer or detention facility in accordance with the law governing the detention of persons charged with crime. The court in making the transfer may order continued detention as a juvenile pending trial if the child is unable to provide bail.

(e)  Detention of dependent child.--A child alleged to be dependent may be detained or placed only in a Department of Public Welfare approved shelter care facility as stated in subsection (a)(1), (2) and (4), and shall not be detained in a jail or other facility intended or used for the detention of adults charged with criminal offenses, but may be detained in the same shelter care facilities with alleged or adjudicated delinquent children.

(f)  Development of approved shelter care programs.--The Department of Public Welfare shall develop or assist in the development in each county of this Commonwealth approved programs for the provision of shelter care for children needing these services who have been taken into custody under section 6324 (relating to taking into custody) and for children referred to or under the jurisdiction of the court.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; June 14, 1991, P.L.68, No.9, eff. 60 days; Mar. 29, 1996, P.L.51, No.17, eff. imd.; Dec. 20, 2000, P.L.946, No.129, eff. 60 days; Oct. 27, 2010, P.L.949, No.96, eff. imd.)

2010 Amendment.  Act 96 added subsec. (c.1). Section 4(2) of Act 96 provided that subsec. (c.1) shall apply to a criminal proceeding commenced on or after the effective date of section 4(2).

2000 Amendment.  Act 129 amended subsec. (e).

1996 Amendment.  Act 17 amended subsec. (c).

1991 Amendment.  Act 9 amended subsec. (f).

1978 Amendment.  Act 53 amended subsec. (a), relettered subsec. (c) to (d), amended and relettered subsec. (d) to (e) and added subsecs. (c) and (f).

See sections 23, 25, 27 and 28 of Act 53 of 1978 in the appendix to this title for special provisions relating to confinement of children with adults, confinement of children in jails, required county detention services and regional detention facilities.



Section 6331 - Release from detention or commencement of proceedings

SUBCHAPTER C

PROCEDURES AND SAFEGUARDS

Sec.

6331.  Release from detention or commencement of proceedings.

6332.  Informal hearing.

6333.  Subpoena.

6334.  Petition.

6335.  Release or holding of hearing.

6336.  Conduct of hearings.

6336.1. Notice and hearing.

6336.1. Use of restraints on children during court proceedings.

6337.  Right to counsel.

6337.1. Right to counsel for children in dependency and delinquency proceedings.

6338.  Other basic rights.

6339.  Investigation and report.

6340.  Consent decree.

6341.  Adjudication.

6342.  Court-appointed special advocates.

§ 6331.  Release from detention or commencement of proceedings.

If a child is brought before the court or delivered to a detention or shelter care facility designated by the court, the intake or other authorized officer of the court shall immediately make an investigation and release the child unless it appears that his detention or shelter care is warranted or required under section 6325 (relating to detention of child). The release of the child shall not prevent the subsequent filing of a petition as provided in this chapter. If he is not so released, a petition shall be promptly made and presented to the court within 24 hours or the next court business day of the admission of the child to detention or shelter care.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

Suspension by Court Rule.  Section 6331 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(11), amended December 30, 2005, insofar as it is inconsistent with Rule 242 relating to detention hearing.

Section 6331 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(7), adopted August 21, 2006, insofar as it is inconsistent with Rules 1242 and 1330(A) relating to general conduct of shelter care hearing and petition: filing, contents, function, aggravated circumstances.

Cross References.  Section 6331 is referred to in section 6304 of this title.



Section 6332 - Informal hearing

§ 6332.  Informal hearing.

(a)  General rule.--An informal hearing shall be held promptly by the court or master and not later than 72 hours after the child is placed in detention or shelter care to determine whether his detention or shelter care is required under section 6325 (relating to detention of child), whether to allow the child to remain in the home would be contrary to the welfare of the child and, if the child is alleged to be delinquent, whether probable cause exists that the child has committed a delinquent act. Reasonable notice thereof, either oral or written, stating the time, place, and purpose of the hearing shall be given to the child and if they can be found, to his parents, guardian, or other custodian. Prior to the commencement of the hearing the court or master shall inform the parties of their right to counsel and to appointed counsel if they are needy persons, and of the right of the child to remain silent with respect to any allegations of delinquency. If the child is alleged to be a dependent child, the court or master shall also determine whether reasonable efforts were made to prevent such placement or, in the case of an emergency placement where services were not offered and could not have prevented the necessity of placement, whether this level of effort was reasonable due to the emergency nature of the situation, safety considerations and circumstances of the family.

(b)  Rehearing.--If the child is not so released and a parent, guardian or other custodian has not been notified of the hearing, did not appear or waive appearance at the hearing, and files his affidavit showing these facts, the court or master shall rehear the matter without unnecessary delay and order release of the child, unless it appears from the hearing that his detention or shelter care is required under section 6325.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 15, 1986, P.L.1598, No.177, eff. 60 days; Dec. 9, 2002, P.L.1705, No.215, eff. 60 days)

Cross References.  Section 6332 is referred to in sections 6337.1, 6351 of this title; section 6315 of Title 23 (Domestic Relations).



Section 6333 - Subpoena

§ 6333.  Subpoena.

(a)  General rule.--Upon application of a child, parent, guardian, custodian, probation officer, district attorney, or other party to the proceedings, the court, master, or the clerk of the court shall issue, or the court or master may on its own motion issue, subpoenas requiring attendance and testimony of witnesses and production of papers at any hearing under this chapter.

(b)  Copy to parents, guardians and custodians.--

(1)  A copy of the subpoena requiring attendance and testimony of a witness who is under 18 years of age shall be issued to the parent, guardian or other custodian of the witness in addition to the issuance of the subpoena for the witness.

(2)  The court may waive issuance of the copy under paragraph (1) for cause shown in a specific case.

(Oct. 9, 2008, P.L.1352, No.98, eff. 60 days)



Section 6334 - Petition

§ 6334.  Petition.

(a)  Contents of petition.--A petition, which shall be verified and may be on information and belief, may be brought by any person including a law enforcement officer. It shall set forth plainly:

(1)  The facts which bring the child within the jurisdiction of the court and this chapter, with a statement that it is in the best interest of the child and the public that the proceeding be brought and, if delinquency is alleged, that the child is in need of treatment, supervision or rehabilitation.

(2)  The name, age, and residence address, if any, of the child on whose behalf the petition is brought.

(3)  The names and residence addresses, if known to the petitioner, of the parents, guardian, or custodian of the child and of the spouse, if any, of the child. If none of his parents, guardian, or custodian resides or can be found within this Commonwealth, or if their respective places of residence address are unknown, the name of any known adult relative residing within the county, or if there be none, the known adult relative residing nearest to the location of the court.

(4)  If the child is in custody and, if so, the place of his detention and the time he was taken into custody.

(b)  Aggravated circumstances.--

(1)  An allegation that aggravated circumstances exist may be brought:

(i)  in a petition for dependency with regard to a child who is alleged to be a dependent child; or

(ii)  in a petition for a permanency hearing with regard to a child who has been determined to be a dependent child.

(2)  The existence of aggravated circumstances may be alleged by the county agency or the child's attorney. If the county agency reasonably believes that aggravated circumstances exist, it shall file the appropriate petition as soon as possible but no later than 21 days from the determination by the county agency that aggravated circumstances exist.

(3)  A petition for dependency or a permanency hearing that alleges aggravated circumstances shall include a statement of the facts the county agency or the child's attorney intends to prove to support the allegation. A criminal conviction shall not be required to allege the existence of aggravated physical neglect or physical abuse resulting in serious bodily injury or sexual violence committed by the parent.

(Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999)

Suspension by Court Rule.  Section 6334 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(9), amended December 30, 2005, insofar as it is inconsistent with Rules 231, 233 and 330 relating to written allegation, approval of private written allegations and petition: filing, contents, function.

Section 6334 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(8), adopted August 21, 2006, insofar as it is inconsistent with Rules 1320, 1321 and 1330 relating to application to file a private petition, hearing on application for private petition and petition: filing, contents, function, aggravated circumstances.

Cross References.  Section 6334 is referred to in section 6351 of this title.



Section 6335 - Release or holding of hearing

§ 6335.  Release or holding of hearing.

(a)  General rule.--After the petition has been filed alleging the child to be dependent or delinquent, the court shall fix a time for hearing thereon, which, if the child is in detention or shelter care shall not be later than ten days after the filing of the petition. Except as provided in subsection (f), if the hearing is not held within such time, the child shall be immediately released from detention or shelter care. A child may be detained or kept in shelter care for an additional single period not to exceed ten days where:

(1)  the court determines at a hearing that:

(i)  evidence material to the case is unavailable;

(ii)  due diligence to obtain such evidence has been exercised; and

(iii)  there are reasonable grounds to believe that such evidence will be available at a later date; and

(2)  the court finds by clear and convincing evidence that:

(i)  the life of the child would be in danger;

(ii)  the community would be exposed to a specific danger; or

(iii)  the child will abscond or be removed from the jurisdiction of the court.

The court shall direct the issuance of a summons to the parents, guardian, or other custodian, a guardian ad litem, and any other persons as appear to the court to be proper or necessary parties to the proceeding, requiring them to appear before the court at the time fixed to answer the allegations of the petition. The summons shall also be directed to the child if he is 14 or more years of age or is alleged to be a delinquent. A copy of the petition shall accompany the summons.

(b)  Personal appearance.--The court may endorse upon the summons an order:

(1)  Directing the parents, guardian, or other custodian of the child to appear personally at the hearing.

(2)  Directing the person having the physical custody or control of the child to bring the child to the hearing.

(c)  Warrant of arrest.--If it appears from affidavit filed or from sworn testimony before the court that the conduct, condition, or surroundings of the child are endangering his health or welfare or those of others, or that he may abscond or be removed from the jurisdiction of the court or will not be brought before the court notwithstanding the service of the summons, the court may issue a warrant of arrest.

(d)  Form.--A summons and warrant of arrest shall be in such form and shall be served as prescribed by general rules.

(e)  Waiver of service.--A party, other than the child, may waive service of summons by written stipulation or by voluntary appearance at the hearing. If the child is present at the hearing, his counsel, with the consent of the parent, guardian, or other custodian, or guardian ad litem, may waive service of summons in his behalf.

(f)  Limitations on release.--The child shall not be released from detention or shelter care under authority of subsection (a) if the failure to hold a hearing within ten days after the filing of the petition is the result of delay caused by the child. Delay caused by the child shall include, but not be limited to:

(1)  Delay caused by the unavailability of the child or his attorney.

(2)  Delay caused by any continuance granted at the request of the child or his attorney.

(3)  Delay caused by the unavailability of a witness resulting from conduct by or on behalf of the child.

At the conclusion of any court proceeding in which the scheduled hearing is not held, the court shall state on the record whether the failure to hold the hearing resulted from delay caused by the child. Where the court determines that failure to hold a hearing is the result of delay caused by the child, the child may continue to be held in detention or shelter care. However, the additional period of detention shall not exceed ten days, provided that such detention may be continued by the court for successive ten-day intervals.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Oct. 11, 1995, 1st Sp.Sess., P.L.1058, No.21, eff. 60 days; Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999)

1998 Amendment.  Act 126 amended subsec. (a).

1995 Amendment.  Act 21, 1st Sp.Sess., amended subsec. (f).

1978 Amendment.  Act 53 amended the heading and subsec. (a).

Suspension by Court Rule.  Section 6335 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(15), amended February 12, 2010, insofar as it is inconsistent with Rule 391 relating to time restrictions for detention for juveniles scheduled for transfer hearing.

Subsection (c) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(2), amended March 19, 2009, insofar as it is inconsistent with Rules 124, 140 and 364 relating to summons and notice.

Subsection (c) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(1), amended March 19, 2009, insofar as it is inconsistent with Rules 1124, 1140 and 1364 relating to summons and notice.

Section 6335 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(10), adopted August 11, 2006, insofar as it is inconsistent with Rule 1360 relating to adjudicatory summons.

Cross References.  Section 6335 is referred to in section 6368 of Title 23 (Domestic Relations).



Section 6336 - Conduct of hearings

§ 6336.  Conduct of hearings.

(a)  General rule.--Hearings under this chapter shall be conducted by the court without a jury, in an informal but orderly manner, and separate from other proceedings not included in section 6303 (relating to scope of chapter).

(b)  Functions of district attorney.--The district attorney, upon request of the court, shall present the evidence in support of the petition and otherwise conduct the proceedings on behalf of the Commonwealth.

(c)  Record.--If requested by the party or ordered by the court the proceedings shall be recorded by appropriate means. If not so recorded, full minutes of the proceedings shall be kept by the court.

(d)  Proceeding in camera.--Except in hearings to declare a person in contempt of court and in hearings as specified in subsection (e), the general public shall be excluded from hearings under this chapter. Only the parties, their counsel, witnesses, the victim and counsel for the victim, other persons accompanying a party or a victim for his or her assistance, and any other person as the court finds have a proper interest in the proceeding or in the work of the court shall be admitted by the court. The court may temporarily exclude the child from the hearing except while allegations of his delinquency are being heard.

(e)  Open proceedings.--The general public shall not be excluded from any hearings under this chapter:

(1)  Pursuant to a petition alleging delinquency where the child was 14 years of age or older at the time of the alleged conduct and the alleged conduct would be considered a felony if committed by an adult.

(2)  Pursuant to a petition alleging delinquency where the child was 12 years of age or older at the time of the alleged conduct and where the alleged conduct would have constituted one or more of the following offenses if committed by an adult:

(i)   Murder.

(ii)  Voluntary manslaughter.

(iii)  Aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) (relating to aggravated assault).

(iv)  Arson as defined in 18 Pa.C.S. § 3301(a)(1) (relating to arson and related offenses).

(v)  Involuntary deviate sexual intercourse.

(vi)  Kidnapping.

(vii)  Rape.

(viii)  Robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery).

(ix)  Robbery of motor vehicle.

(x)  Attempt or conspiracy to commit any of the offenses in this paragraph.

Notwithstanding anything in this subsection, the proceedings shall be closed upon and to the extent of any agreement between the child and the attorney for the Commonwealth.

(f)  Discretion of court.--The court at any disposition proceeding under subsection (e) shall have discretion to maintain the confidentiality of mental health, medical or juvenile institutional documents or juvenile probation reports.

(g)  Summary offenses.--The provisions of subsection (d), insofar as subsection (d) relates to the exclusion of the general public from the proceedings, shall apply to proceedings involving a child charged with a summary offense when the proceedings are before a judge of the minor judiciary.

(h)  Adjudication alternative.--The magisterial district judge may refer a child charged with a summary offense to an adjudication alternative program under section 1520 (relating to adjudication alternative program) and the Pennsylvania Rules of Criminal Procedure.

(Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Apr. 6, 1995, 1st Sp.Sess., P.L.997, No.11, eff. 60 days; Oct. 25, 2012, P.L.  , No.204, eff. 90 days)

2012 Amendment.  Act 204 added subsecs. (g) and (h).

Suspension by Court Rule.  Subsection (c) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(3), amended December 30, 2005, insofar as it is inconsistent with Rule 127(A) relating to recording and transcribing juvenile court proceedings.

Subsection (c) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(2), adopted August 21, 2006, insofar as it is inconsistent with Rules 1127(A) and 1242(B)(2) relating to recording and transcribing juvenile court proceedings and general conduct of shelter care hearing.

Cross References.  Section 6336 is referred to in sections 6303, 6307, 6308 of this title.



Section 6336.1 - Notice and hearing

§ 6336.1.  Notice and hearing.

(a)  General rule.--The court shall direct the county agency or juvenile probation department to provide the child's foster parent, preadoptive parent or relative providing care for the child with timely notice of the hearing. The court shall provide the child's foster parent, preadoptive parent or relative providing care for the child the right to be heard at any hearing under this chapter. Unless a foster parent, preadoptive parent or relative providing care for a child has been awarded legal custody pursuant to section 6357 (relating to rights and duties of legal custodian), nothing in this section shall give the foster parent, preadoptive parent or relative providing care for the child legal standing in the matter being heard by the court.

(b)  Permanency hearings.--

(1)  Prior to a permanency hearing under section 6351(e) (relating to disposition of dependent child), a child's foster parent or parents, preadoptive parent or relative providing care for the child may submit to the court a report in regard to the child's adjustment, progress and condition.

(2)  The county agency shall notify the foster parent or parents, preadoptive parent or relative providing care for the child of the right to submit a report under this subsection to the court on a form under paragraph (3). The county agency shall provide the foster parent or parents, preadoptive parent or relative providing care for the child with information identifying the name of the judge or officer of the court, along with mailing address, to whom the report is to be submitted.

(3)  The Department of Public Welfare shall develop a form for use by a foster parent or parents, preadoptive parent or relative providing care for the child, including, but not limited to, the following information:

(i)  Date of completion.

(ii)  Name and address of child.

(iii)  Name and address of foster parent or parents, preadoptive parent or relative providing care for the child. The information under this subparagraph shall be considered confidential except at the discretion of the court.

(iv)  Name of primary caseworker and agency.

(v)  Description of child's adjustment in the home.

(vi)  Description of child's interaction with foster parent or parents, preadoptive parent or relative providing care and with family members of individuals referred to in this subparagraph.

(vii)  Description of child's interaction with others.

(viii)  Evaluation of child's respect for property.

(ix)  Description of physical and emotional condition of child.

(x)  Description of child's interaction with the primary caseworker.

(xi)  Description of caseworker's interaction with the child and foster parent or parents, preadoptive parent or relative providing care for the child and with family members of individuals referred to in this paragraph.

(xii)  Description of educational status, grades, attendance and behavior of child in school or child's experience in a child day-care setting or early childhood development program.

(xiii)  Description of child's experience involving visitation with birth parents, specifying if visitation is supervised or unsupervised and any significant events which occurred.

(xiv)  Opinion on overall adjustment, progress and condition of the child.

(xv)  Other concerns, comments or recommendations.

(4)  The report shall be reviewed by the court and is subject to review by other persons and agencies under sections 6307 (relating to inspection of court files and records) and 6342(d)(1) (relating to court-appointed special advocates).

(5)  A county agency or a private agency as defined under 23 Pa.C.S. § 6303 (relating to definitions) shall not take any retaliatory action against a foster parent, preadoptive parent or relative for any information, comments or concerns provided in good faith in a report under this subsection. This paragraph shall not be construed to prevent any agency from taking any action if the report contains information that the foster parent, preadoptive parent or relative has engaged in any conduct that is contrary to any regulation or law or is not in the child's best interest.

(Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999; Dec. 9, 2002, P.L.1705, No.215, eff. 60 days; Dec. 18, 2007, P.L.484, No.76, eff. Jan. 1, 2008; Oct. 9, 2008, P.L.1396, No.109, eff. 60 days)

Suspension by Court Rule.  Section 6336.1(b)(2) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(11), amended September 16, 2009, insofar as it is inconsistent with Rule 1604 relating to submission of reports.



Section 6336.2 - Use of restraints on children during court proceedings

§ 6336.2.  Use of restraints on children during court proceedings.

(a)  Use of restraints.--Except as provided for in subsection (b), restraints such as handcuffs, chains, shackles, irons or straitjackets shall be removed prior to the commencement of a court proceeding.

(b)  Exception.--Restraints may be used during a court proceeding if the court determines on the record, after providing the child with an opportunity to be heard, that they are necessary:

(1)  to prevent physical harm to the child or another person;

(2)  to prevent disruptive courtroom behavior, evidenced by a history of behavior that created potentially harmful situations or presented substantial risk of physical harm; or

(3)  to prevent the child, evidenced by an escape history or other relevant factors, from fleeing the courtroom.

(May 29, 2012, P.L.570, No.56, eff. 60 days)

2012 Amendment.  Act 56 added section 6336.2.



Section 6337 - Right to counsel

§ 6337.  Right to counsel.

Except as provided under this section and in section 6311 (relating to guardian ad litem for child in court proceedings), a party is entitled to representation by legal counsel at all stages of any proceedings under this chapter and if he is without financial resources or otherwise unable to employ counsel, to have the court provide counsel for him. If a party other than a child appears at a hearing without counsel the court shall ascertain whether he knows of his right thereto and to be provided with counsel by the court if applicable. The court may continue the proceeding to enable a party to obtain counsel. Except as provided under section 6337.1 (relating to right to counsel for children in dependency and delinquency proceedings), counsel must be provided for a child. If the interests of two or more parties may conflict, separate counsel shall be provided for each of them.

(May 10, 2000, P.L.74, No.18, eff. 60 days; Apr. 9, 2012, P.L.223, No.23, eff. 60 days)

Suspension by Court Rule.  Section 6337 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(5), amended December 30, 2005, insofar as it is inconsistent with Rule 152 relating to waiver of counsel.

Section 6337 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(4), adopted August 21, 2006, insofar as it is inconsistent with Rule 1152 relating to waiver of counsel.

Cross References.  Section 6337 is referred to in section 6311 of this title; sections 6315, 6368 of Title 23 (Domestic Relations).



Section 6337.1 - Right to counsel for children in dependency and delinquency proceedings

§ 6337.1.  Right to counsel for children in dependency and delinquency proceedings.

(a)  Children in dependency proceedings.--Legal counsel shall be provided for a child who is alleged or has been found to be a dependent child in accordance with the Pennsylvania Rules of Juvenile Court Procedure.

(b)  Children in delinquency proceedings.--

(1)  In delinquency cases, all children shall be presumed indigent. If a child appears at any hearing without counsel, the court shall appoint counsel for the child prior to the commencement of the hearing. The presumption that a child is indigent may be rebutted if the court ascertains that the child has the financial resources to retain counsel of his choice at his own expense. The court may not consider the financial resources of the child's parent, guardian or custodian when ascertaining whether the child has the financial resources to retain counsel of his choice at his own expense.

(2)  Although a child alleged to be delinquent may appear with counsel at the intake conference conducted by a juvenile probation officer following the submission of a written allegation, counsel shall not be mandatory at the proceeding.

(3)  Notwithstanding paragraph (1), a child who is 14 years of age or older may waive the right to counsel if the court has determined that the waiver is knowingly, intelligently and voluntarily made after having conducted a colloquy with the child on the record, in accordance with the Pennsylvania Rules of Juvenile Court Procedure, and the hearing for which waiver is sought is not one of the following:

(i)  An informal detention or shelter hearing under section 6332 (relating to informal hearing).

(ii)  A hearing to consider transfer to criminal proceedings under section 6355 (relating to transfer to criminal proceedings).

(iii)  A hearing to consider evidence on the petition or accept an admission to an alleged delinquent act under section 6341 (relating to adjudication).

(iv)  A hearing to consider evidence as to whether the child is in need of treatment, supervision or rehabilitation under section 6341.

(v)  A disposition hearing under section 6341 or 6352 (relating to disposition of delinquent child).

(vi)  A hearing to modify or revoke probation or other disposition entered under section 6352.

(4)  The court may assign stand-by counsel if the child waives counsel at any hearing.

(5)  If a child waives counsel for any hearing, the waiver shall only apply to that hearing and the child may revoke the waiver of counsel at any time. At any subsequent hearing, the child shall be informed of the right to counsel.

(Apr. 9, 2012, P.L.223, No.23, eff. 60 days)

2012 Amendment.  Act 23 added section 6337.1.



Section 6338 - Other basic rights

§ 6338.  Other basic rights.

(a)  General rule.--A party is entitled to the opportunity to introduce evidence and otherwise be heard in his own behalf and to cross-examine witnesses.

(b)  Self-incrimination.--A child charged with a delinquent act need not be a witness against or otherwise incriminate himself. An extrajudicial statement, if obtained in the course of violation of this chapter or which could be constitutionally inadmissible in a criminal proceeding, shall not be used against him. Evidence illegally seized or obtained shall not be received over objection to establish the allegations made against him. A confession validly made by a child out of court at a time when the child is under 18 years of age shall be insufficient to support an adjudication of delinquency unless it is corroborated by other evidence.

(c)  Statements and information obtained during screening or assessment.--

(1)  No statements, admissions or confessions made by or incriminating information obtained from a child in the course of a screening or assessment that is undertaken in conjunction with any proceedings under this chapter, including, but not limited to, that which is court ordered, shall be admitted into evidence against the child on the issue of whether the child committed a delinquent act under this chapter or on the issue of guilt in any criminal proceeding.

(2)  The provisions of paragraph (1) are in addition to and do not override any existing statutory and constitutional prohibition on the admission into evidence in delinquency and criminal proceedings of information obtained during screening, assessment or treatment.

(Oct. 9, 2008, P.L.1396, No.109, eff. 60 days)

2008 Amendment.  Act 109 added subsec. (c).

Cross References.  Section 6338 is referred to in sections 6315, 6368 of Title 23 (Domestic Relations).



Section 6339 - Investigation and report

§ 6339.  Investigation and report.

(a)  General rule.--If the allegations of a petition are admitted by a party or notice of hearing under section 6355 (relating to transfer to criminal proceedings) has been given, the court, prior to the hearing on need for treatment or disposition, may direct that a social study and report in writing to the court be made by an officer of the court or other person designated by the court, concerning the child, his family, his environment, and other matters relevant to disposition of the case. If the allegations of the petition are not admitted and notice of a hearing under section 6355 has not been given, the court shall not direct the making of the study and report until after the court has held a hearing on the petition upon notice of hearing given pursuant to this chapter and the court has found that the child committed a delinquent act or is a dependent child.

(b)  Physical and mental examinations and treatment.--During the pendency of any proceeding the court may order the child to be examined at a suitable place by a physician or psychologist and may also order medical or surgical treatment of a child who is suffering from a serious physical condition or illness which in the opinion of a licensed physician requires prompt treatment, even if the parent, guardian, or other custodian has not been given notice of a hearing, is not available, or without good cause informs the court of his refusal to consent to the treatment.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (a).

Suspension by Court Rule.  Section 6339 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(9), adopted August 21, 2006, insofar as it is inconsistent with Rule 1340(B)(1)(e) relating to discovery and inspection.



Section 6340 - Consent decree

§ 6340.  Consent decree.

(a)  General rule.--At any time after the filing of a petition and before the entry of an adjudication order, the court may, on motion of the district attorney or of counsel for the child, suspend the proceedings, and continue the child under supervision in his own home, under terms and conditions negotiated with the probation services and agreed to by all parties affected. The order of the court continuing the child under supervision shall be known as a consent decree.

(b)  Objection.--Where the child or the district attorney objects to a consent decree, the court shall proceed to findings, adjudication and disposition.

(c)  Duration of decree.--A consent decree shall remain in force for six months unless the child is discharged sooner by probation services with the approval of the court. Upon application of the probation services or other agency supervising the child, made before expiration of the six-month period, a consent decree may be extended by the court for an additional six months.

(c.1)  Terms and conditions.--Consistent with the protection of the public interest, the terms and conditions of a consent decree may include payment by the child of reasonable amounts of money as costs, fees or restitution, including a supervision fee and contribution to a restitution fund established by the president judge of the court of common pleas pursuant to section 6352(a)(5) (relating to disposition of delinquent child), and shall, as appropriate to the circumstances of each case, include provisions which provide balanced attention to the protection of the community, accountability for offenses committed and the development of competencies to enable the child to become a responsible and productive member of the community.

(d)  Reinstatement of petition.--If prior to discharge by the probation services or expiration of the consent decree, a new petition is filed against the child, or the child otherwise fails to fulfill express terms and conditions of the decree, the petition under which the child was continued under supervision may, in the discretion of the district attorney following consultation with the probation services, be reinstated and the child held accountable as if the consent decree had never been entered.

(e)  Effect of decree.--A child who is discharged by the probation services, or who completes a period of supervision without reinstatement of the original petition, shall not again be proceeded against in any court for the same offense alleged in the petition or an offense based upon the same conduct.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1127, No.33, eff. 120 days; Nov. 30, 2004, P.L.1703, No.217, eff. imd.)

2004 Amendment.  Act 217 amended subsec. (c.1).

1986 Amendment.  Act 165 amended subsec. (b).

1978 Amendment.  Act 53 amended subsec. (c).

Suspension by Court Rule.  Subsection (c) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(14), amended February 12, 2010, insofar as it is inconsistent with the requirement of Rule 373 relating to conditions of consent decree.



Section 6341 - Adjudication

§ 6341.  Adjudication.

(a)  General rule.--After hearing the evidence on the petition the court shall make and file its findings as to whether the child is a dependent child. If the petition alleges that the child is delinquent, within seven days of hearing the evidence on the petition, the court shall make and file its findings whether the acts ascribed to the child were committed by him. This time limitation may only be extended pursuant to the agreement of the child and the attorney for the Commonwealth. The court's failure to comply with the time limitations stated in this section shall not be grounds for discharging the child or dismissing the proceeding. If the court finds that the child is not a dependent child or that the allegations of delinquency have not been established it shall dismiss the petition and order the child discharged from any detention or other restriction theretofore ordered in the proceeding. For cases involving allegations of delinquency where fingerprints or photographs or both have been taken by a law enforcement agency and where it is determined that acts ascribed to the child were not committed by him, the court shall direct that those records be immediately destroyed by law enforcement agencies.

(b)  Finding of delinquency.--If the court finds on proof beyond a reasonable doubt that the child committed the acts by reason of which he is alleged to be delinquent it shall enter such finding on the record and shall specify the particular offenses, including the grading and counts thereof which the child is found to have committed. The court shall then proceed immediately or at a postponed hearing, which shall occur not later than 20 days after such finding if the child is in detention or not more than 60 days after such finding if the child is not in detention, to hear evidence as to whether the child is in need of treatment, supervision or rehabilitation and to make and file its findings thereon. This time limitation may only be extended pursuant to the agreement of the child and the attorney for the Commonwealth. The court's failure to comply with the time limitations stated in this section shall not be grounds for discharging the child or dismissing the proceeding. In the absence of evidence to the contrary, evidence of the commission of acts which constitute a felony shall be sufficient to sustain a finding that the child is in need of treatment, supervision or rehabilitation. If the court finds that the child is not in need of treatment, supervision or rehabilitation it shall dismiss the proceeding and discharge the child from any detention or other restriction theretofore ordered.

(b.1)  School notification.--

(1)  Upon finding a child to be a delinquent child, the court shall, through the juvenile probation department, provide the following information to the building principal or his or her designee of any public, private or parochial school in which the child is enrolled:

(i)  Name and address of the child.

(ii)  The delinquent act or acts which the child was found to have committed.

(iii)  A brief description of the delinquent act or acts.

(iv)  The disposition of the case.

(2)  If the child is adjudicated delinquent for an act or acts which if committed by an adult would be classified as a felony, the court, through the juvenile probation department, shall additionally provide to the building principal or his or her designee relevant information contained in the juvenile probation or treatment reports pertaining to the adjudication, prior delinquent history and the supervision plan of the delinquent child.

(3)  Notwithstanding any provision set forth herein, the court or juvenile probation department shall have the authority to share any additional information regarding the delinquent child under its jurisdiction with the building principal or his or her designee as deemed necessary to protect public safety or to enable appropriate treatment, supervision or rehabilitation of the delinquent child.

(4)  Information provided under this subsection is for the limited purposes of protecting school personnel and students from danger from the delinquent child and of arranging appropriate counseling and education for the delinquent child. The building principal or his or her designee shall inform the child's teacher of all information received under this subsection. Information obtained under this subsection may not be used for admissions or disciplinary decisions concerning the delinquent child unless the act or acts surrounding the adjudication took place on or within 1,500 feet of the school property.

(5)  Any information provided to and maintained by the building principal or his or her designee under this subsection shall be transferred to the building principal or his or her designee of any public, private or parochial school to which the child transfers enrollment.

(6)  Any information provided to the building principal or his or her designee under this subsection shall be maintained separately from the child's official school record. Such information shall be secured and disseminated by the building principal or his or her designee only as appropriate in paragraphs (4) and (5).

(b.2)  Evidence on the finding of delinquency.--

(1)  No statements, admissions or confessions made by or incriminating information obtained from a child in the course of a screening or assessment that is undertaken in conjunction with any proceedings under this chapter, including, but not limited to, that which is court ordered, shall be admitted into evidence against the child on the issue of whether the child committed a delinquent act under this chapter or on the issue of guilt in any criminal proceeding.

(2)  The provisions of paragraph (1) are in addition to and do not override any existing statutory and constitutional prohibition on the admission into evidence in delinquency and criminal proceedings of information obtained during screening, assessment or treatment.

(c)  Finding of dependency.--If the court finds from clear and convincing evidence that the child is dependent, the court shall proceed immediately or at a postponed hearing, which shall occur not later than 20 days after adjudication if the child has been removed from his home, to make a proper disposition of the case.

(c.1)  Aggravated circumstances.--If the county agency or the child's attorney alleges the existence of aggravated circumstances and the court determines that the child is dependent, the court shall also determine if aggravated circumstances exist. If the court finds from clear and convincing evidence that aggravated circumstances exist, the court shall determine whether or not reasonable efforts to prevent or eliminate the need for removing the child from the home or to preserve and reunify the family shall be made or continue to be made and schedule a hearing as required in section 6351(e)(3) (relating to disposition of dependent child).

(d)  Evidence on issue of disposition.--

(1)  (i)  In disposition hearings under subsections (b) and (c) all evidence helpful in determining the questions presented, including oral and written reports, may be received by the court and relied upon to the extent of its probative value even though not otherwise competent in the hearing on the petition.

(ii)  Subparagraph (i) includes any screening and assessment examinations ordered by the court to aid in disposition, even though no statements or admissions made during the course thereof may be admitted into evidence against the child on the issue of whether the child committed a delinquent act.

(2)  The parties or their counsel shall be afforded an opportunity to examine and controvert written reports so received and to cross-examine individuals making the reports. Sources of information given in confidence need not be disclosed.

(e)  Continued hearings.--On its motion or that of a party the court may continue the hearings under this section for a reasonable period, within the time limitations imposed by this section, to receive reports and other evidence bearing on the disposition or the need for treatment, supervision or rehabilitation. In this event the court shall make an appropriate order for detention of the child or his release from detention subject to supervision of the court during the period of the continuance. In scheduling investigations and hearings the court shall give priority to proceedings in which a child is in detention or has otherwise been removed from his home before an order of disposition has been made.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Mar. 15, 1995, 1st Sp.Sess., P.L.972, No.6, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1115, No.30, eff. 60 days; Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999; May 10, 2000, P.L.74, No.18, eff. 60 days; Dec. 9, 2002, P.L.1705, No.215, eff. 60 days; Oct. 9, 2008, P.L.1396, No.109, eff. 60 days)

2008 Amendment.  Act 109 amended subsec. (d) and added subsec. (b.2).

2002 Amendment.  Act 215 amended subsec. (b).

2000 Amendment.  Act 18 amended subsecs. (a), (b) and (e). Section 5(1) of Act 18 provided that Act 18 shall apply to proceedings initiated on or after the effective date of Act 18.

1998 Amendment.  Act 126 added subsec. (c.1).

1995 Amendments.  Act 6, 1st Sp.Sess., amended subsec. (a) and Act 30, 1st Sp.Sess., added subsec. (b.1).

1978 Amendment.  Act 53 amended subsecs. (a), (b) and (c).

Cross References.  Section 6341 is referred to in sections 6308, 6337.1, 9799.19 of this title; section 6105 of Title 18 (Crimes and Offenses); section 2512 of Title 23 (Domestic Relations).



Section 6342 - Court-appointed special advocates

§ 6342.  Court-appointed special advocates.

(a)  General rule.--The court may appoint or discharge a CASA at any time during a proceeding or investigation regarding dependency under this chapter.

(b)  Immunity.--A court-appointed special advocate shall be immune from civil liability for actions taken in good faith to carry out the duties of the CASA under this chapter except for gross negligence, intentional misconduct or reckless, willful or wanton misconduct.

(c)  Qualifications.--Prior to appointment, a CASA shall:

(1)  Be 21 years of age or older.

(2)  Successfully pass screening requirements, including criminal history and child abuse background checks.

(3)  Successfully complete the training requirements established under subsection (f) and by the court of common pleas of the county where the CASA will serve.

(d)  Powers and duties.--Following appointment by the court, the CASA shall:

(1)  have full access to and review all records, including records under 23 Pa.C.S. Ch. 63 (relating to child protective services) relating to the child and other information, unless otherwise restricted by the court;

(2)  interview the child and other appropriate persons as necessary to develop its recommendations;

(3)  receive reasonable prior notice of all hearings, staff meetings, investigations or other proceedings relating to the child;

(4)  receive reasonable prior notice of the movement of the child from one placement to another placement, the return of a child to the home, the removal of a child from the home or any action that materially affects the treatment of the child;

(5)  submit written reports to the court to assist the court in determining the disposition best suited to the health, safety and welfare of the child; and

(6)  submit copies of all written reports and recommendations to all parties and any attorney of a party.

(e)  Confidentiality.--All records and information received under this section shall be confidential and only used by the CASA in the performance of his duties.

(f)  Standards.--The Juvenile Court Judges' Commission established under the act of December 21, 1959 (P.L.1962, No.717), entitled "An act providing for the creation and operation of the Juvenile Court Judges' Commission in the Department of Justice; prescribing its powers and duties; and making an appropriation," shall develop standards governing the qualifications and training of court-appointed special advocates.

(Dec. 15, 1998, P.L.978, No.128, eff. 60 days)

1998 Amendment.  Act 128 added section 6342.

Cross References.  Section 6342 is referred to in section 6336.1 of this title; section 6365 of Title 23 (Domestic Relations).



Section 6351 - Disposition of dependent child

SUBCHAPTER D

DISPOSITION OF CHILDREN GENERALLY

Sec.

6351.  Disposition of dependent child.

6351.1. Authority of court upon petition to remove child from foster parent.

6352.  Disposition of delinquent child.

6352.1. Treatment records.

6353.  Limitation on and change in place of commitment.

6354.  Effect of adjudication.

6355.  Transfer to criminal proceedings.

6356.  Disposition of mentally ill or mentally retarded child.

6357.  Rights and duties of legal custodian.

6358.  Assessment of delinquent children by the State Sexual Offenders Assessment Board.

§ 6351.  Disposition of dependent child.

(a)  General rule.--If the child is found to be a dependent child the court may make any of the following orders of disposition best suited to the safety, protection and physical, mental, and moral welfare of the child:

(1)  Permit the child to remain with his parents, guardian, or other custodian, subject to conditions and limitations as the court prescribes, including supervision as directed by the court for the protection of the child.

(2)  Subject to conditions and limitations as the court prescribes transfer temporary legal custody to any of the following:

(i)  Any individual resident within or without this Commonwealth, including any relative, who, after study by the probation officer or other person or agency designated by the court, is found by the court to be qualified to receive and care for the child.

(ii)  An agency or other private organization licensed or otherwise authorized by law to receive and provide care for the child.

(iii)  A public agency authorized by law to receive and provide care for the child.

(2.1)  Subject to conditions and limitations as the court prescribes, transfer permanent legal custody to an individual resident in or outside this Commonwealth, including any relative, who, after study by the probation officer or other person or agency designated by the court, is found by the court to be qualified to receive and care for the child. A court order under this paragraph may set forth the temporary visitation rights of the parents. The court shall refer issues related to support and continuing visitation by the parent to the section of the court of common pleas that regularly determines support and visitation.

(3)  Without making any of the foregoing orders transfer custody of the child to the juvenile court of another state if authorized by and in accordance with section 6363 (relating to ordering foreign supervision).

(b)  Required preplacement findings.--Prior to entering any order of disposition under subsection (a) that would remove a dependent child from his home, the court shall enter findings on the record or in the order of court as follows:

(1)  that continuation of the child in his home would be contrary to the welfare, safety or health of the child; and

(2)  whether reasonable efforts were made prior to the placement of the child to prevent or eliminate the need for removal of the child from his home, if the child has remained in his home pending such disposition; or

(3)  if preventive services were not offered due to the necessity for an emergency placement, whether such lack of services was reasonable under the circumstances; or

(4)  if the court has previously determined pursuant to section 6332 (relating to informal hearing) that reasonable efforts were not made to prevent the initial removal of the child from his home, whether reasonable efforts are under way to make it possible for the child to return home; and

(5)  if the child has a sibling who is subject to removal from his home, whether reasonable efforts were made prior to the placement of the child to place the siblings together or whether such joint placement is contrary to the safety or well-being of the child or sibling.

The court shall not enter findings under paragraph (2), (3) or (4) if the court previously determined that aggravated circumstances exist and no new or additional reasonable efforts to prevent or eliminate the need for removing the child from the home or to preserve and reunify the family are required.

(b.1)  Visitation for child and sibling.--If a sibling of a child has been removed from his home and is in a different placement setting than the child, the court shall enter an order that ensures visitation between the child and the child's sibling no less than twice a month, unless a finding is made that visitation is contrary to the safety or well-being of the child or sibling.

(c)  Limitation on confinement.--Unless a child found to be dependent is found also to be delinquent he shall not be committed to or confined in an institution or other facility designed or operated for the benefit of delinquent children.

(d)  County programs.--Every county of this Commonwealth shall develop programs for children under paragraph (5) or (6) of the definition of "dependent child" in section 6302 (relating to definitions).

(e)  Permanency hearings.--

(1)  The court shall conduct a permanency hearing for the purpose of determining or reviewing the permanency plan of the child, the date by which the goal of permanency for the child might be achieved and whether placement continues to be best suited to the safety, protection and physical, mental and moral welfare of the child. In any permanency hearing held with respect to the child, the court shall consult with the child regarding the child's permanency plan in a manner appropriate to the child's age and maturity. If the court does not consult personally with the child, the court shall ensure that the views of the child regarding the permanency plan have been ascertained to the fullest extent possible and communicated to the court by the guardian ad litem under section 6311 (relating to guardian ad litem for child in court proceedings) or, as appropriate to the circumstances of the case by the child's counsel, the court-appointed special advocate or other person as designated by the court.

(2)  If the county agency or the child's attorney alleges the existence of aggravated circumstances and the court determines that the child has been adjudicated dependent, the court shall then determine if aggravated circumstances exist. If the court finds from clear and convincing evidence that aggravated circumstances exist, the court shall determine whether or not reasonable efforts to prevent or eliminate the need for removing the child from the child's parent, guardian or custodian or to preserve and reunify the family shall be made or continue to be made and schedule a hearing as provided in paragraph (3).

(3)  The court shall conduct permanency hearings as follows:

(i)  Within six months of:

(A)  the date of the child's removal from the child's parent, guardian or custodian for placement under section 6324 (relating to taking into custody) or 6332 or pursuant to a transfer of temporary legal custody or other disposition under subsection (a)(2), whichever is the earliest; or

(B)  each previous permanency hearing until the child is returned to the child's parent, guardian or custodian or removed from the jurisdiction of the court.

(ii)  Within 30 days of:

(A)  an adjudication of dependency at which the court determined that aggravated circumstances exist and that reasonable efforts to prevent or eliminate the need to remove the child from the child's parent, guardian or custodian or to preserve and reunify the family need not be made or continue to be made;

(B)  a permanency hearing at which the court determined that aggravated circumstances exist and that reasonable efforts to prevent or eliminate the need to remove the child from the child's parent, guardian or custodian or to preserve and reunify the family need not be made or continue to be made and the permanency plan for the child is incomplete or inconsistent with the court's determination;

(C)  an allegation that aggravated circumstances exist regarding a child who has been adjudicated dependent, filed under section 6334(b) (relating to petition); or

(D)  a petition alleging that the hearing is necessary to protect the safety or physical, mental or moral welfare of a dependent child.

(iii)  If the court resumes jurisdiction of the child pursuant to subsection (j), permanency hearings shall be scheduled in accordance with applicable law until court jurisdiction is terminated, but no later than when the child attains 21 years of age.

(f)  Matters to be determined at permanency hearing.--At each permanency hearing, a court shall determine all of the following:

(1)  The continuing necessity for and appropriateness of the placement.

(2)  The appropriateness, feasibility and extent of compliance with the permanency plan developed for the child.

(3)  The extent of progress made toward alleviating the circumstances which necessitated the original placement.

(4)  The appropriateness and feasibility of the current placement goal for the child.

(5)  The likely date by which the placement goal for the child might be achieved.

(5.1)  Whether reasonable efforts were made to finalize the permanency plan in effect.

(6)  Whether the child is safe.

(7)  If the child has been placed outside the Commonwealth, whether the placement continues to be best suited to the safety, protection and physical, mental and moral welfare of the child.

(8)  The services needed to assist a child who is 16 years of age or older to make the transition to independent living.

(8.1)  Whether the child continues to meet the definition of "child" and has requested that the court continue jurisdiction pursuant to section 6302 if the child is between 18 and 21 years of age.

(8.2)  That a transition plan has been presented in accordance with section 475 of the Social Security Act (49 Stat. 620, 42 U.S.C. § 675(5)(H)).

(9)  If the child has been in placement for at least 15 of the last 22 months or the court has determined that aggravated circumstances exist and that reasonable efforts to prevent or eliminate the need to remove the child from the child's parent, guardian or custodian or to preserve and reunify the family need not be made or continue to be made, whether the county agency has filed or sought to join a petition to terminate parental rights and to identify, recruit, process and approve a qualified family to adopt the child unless:

(i)  the child is being cared for by a relative best suited to the physical, mental and moral welfare of the child;

(ii)  the county agency has documented a compelling reason for determining that filing a petition to terminate parental rights would not serve the needs and welfare of the child; or

(iii)  the child's family has not been provided with necessary services to achieve the safe return to the child's parent, guardian or custodian within the time frames set forth in the permanency plan.

(10)  If a sibling of a child has been removed from his home and is in a different placement setting than the child, whether reasonable efforts have been made to place the child and the sibling of the child together or whether such joint placement is contrary to the safety or well-being of the child or sibling.

(11)  If the child has a sibling, whether visitation of the child with that sibling is occurring no less than twice a month, unless a finding is made that visitation is contrary to the safety or well-being of the child or sibling.

For children placed in foster care on or before November 19, 1997, the county agency shall file or join a petition for termination of parental rights under this subsection in accordance with section 103(c)(2) of the Adoption and Safe Families Act of 1997 (Public Law 105-89, 111 Stat. 2119).

(f.1)  Additional determination.--Based upon the determinations made under subsection (f) and all relevant evidence presented at the hearing, the court shall determine one of the following:

(1)  If and when the child will be returned to the child's parent, guardian or custodian in cases where the return of the child is best suited to the safety, protection and physical, mental and moral welfare of the child.

(2)  If and when the child will be placed for adoption, and the county agency will file for termination of parental rights in cases where return to the child's parent, guardian or custodian is not best suited to the safety, protection and physical, mental and moral welfare of the child.

(3)  If and when the child will be placed with a legal custodian in cases where the return to the child's parent, guardian or custodian or being placed for adoption is not best suited to the safety, protection and physical, mental and moral welfare of the child.

(4)  If and when the child will be placed with a fit and willing relative in cases where return to the child's parent, guardian or custodian, being placed for adoption or being placed with a legal custodian is not best suited to the safety, protection and physical, mental and moral welfare of the child.

(5)  If and when the child will be placed in another living arrangement intended to be permanent in nature which is approved by the court in cases where the county agency has documented a compelling reason that it would not be best suited to the safety, protection and physical, mental and moral welfare of the child to be returned to the child's parent, guardian or custodian, to be placed for adoption, to be placed with a legal custodian or to be placed with a fit and willing relative.

(f.2)  Evidence.--Evidence of conduct by the parent that places the health, safety or welfare of the child at risk, including evidence of the use of alcohol or a controlled substance that places the health, safety or welfare of the child at risk, shall be presented to the court by the county agency or any other party at any disposition or permanency hearing whether or not the conduct was the basis for the determination of dependency.

(g)  Court order.--On the basis of the determination made under subsection (f.1), the court shall order the continuation, modification or termination of placement or other disposition which is best suited to the safety, protection and physical, mental and moral welfare of the child.

(h)  Certain hearings discretionary.--(Deleted by amendment).

(i)  Assignment to orphans' court.--A judge who adjudicated the child dependent or who has conducted permanency hearings or other dependency proceedings involving the child may be assigned to the orphans' court division for the purpose of hearing proceedings relating to any of the following:

(1)  Involuntary termination of parental rights of a parent of the dependent child under 23 Pa.C.S. Ch. 25 Subch. B (relating to involuntary termination).

(2)  A petition to adopt the dependent child.

(j)  Resumption of jurisdiction.--At any time prior to a child reaching 21 years of age, a child may request the court to resume dependency jurisdiction if:

(1)  the child continues to meet the definition of "child" pursuant to section 6302; and

(2)     dependency jurisdiction was terminated:

(i)  within 90 days prior to the child's 18th birthday; or

(ii)  on or after the child's 18th birthday, but before the child turns 21 years of age.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 15, 1986, P.L.1598, No.177, eff. 60 days; July 11, 1996, P.L.607, No.104, eff. 60 days; Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999; Dec. 9, 2002, P.L.1705, No.215, eff. 60 days; Dec. 18, 2007, P.L.484, No.76, eff. Jan. 1, 2008; Nov. 23, 2010, P.L.1140, No.115, eff. 60 days; July 5, 2012, P.L.880, No.91, eff. imd.)

2012 Amendment.  Act 91 added subsecs. (e)(3)(iii), (f)(8.1) and (8.2) and (j).

2010 Amendment.  Act 115 amended subsec. (b) and added subsecs. (b.1) and (f)(10) and (11).

2007 Amendment.  Act 76 amended subsec. (e)(1).

Care of Dependent Children.  Section 31 of Act 53 of 1978 limits the liability of counties for costs of operating new shelter care programs for dependent children classified under paragraph (6) of the definition of "dependent child" in 42 Pa.C.S. § 6302.

Suspension by Court Rule.  Section 6351(e)(3)(i)(B) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 1800(12), amended September 16, 2009, insofar as it is inconsistent with Rule 1607 relating to regular scheduling of permanency hearings.

Cross References.  Section 6351 is referred to in sections 6336.1, 6341, 6351.1, 6352, 6352.1, 6357 of this title.



Section 6351.1 - Authority of court upon petition to remove child from foster parent

§ 6351.1.  Authority of court upon petition to remove child from foster parent.

(a)  Order required.--Notwithstanding sections 6324 (relating to taking into custody) and 6351(a) (relating to disposition of dependent child), if a county agency petitions the court for removal of a child because the foster parent has been convicted of an offense set forth in 23 Pa.C.S. § 6344(c) (relating to information relating to prospective child-care personnel), the court shall immediately enter an order removing the child from the foster parent.

(b)  Limitation on placement.--If a court enters an order under subsection (a), the following apply:

(1)  Except as set forth in paragraph (2), the court may, under section 6351(a), enter an order of disposition best suited to the child's safety; protection; and physical, mental and moral welfare.

(2)  Notwithstanding section 6351(a), if the court finds that the foster parent has been convicted of an offense set forth in 23 Pa.C.S. § 6344(c), the court has no authority to place or return the child to the foster parent who was named in the petition filed by the county agency under subsection (a).

(Oct. 31, 2003, P.L.200, No.31, eff. 60 days)

2003 Amendment.  Act 31 added section 6351.1. Section 3 of Act 31 provided that section 6351.1 shall apply to petitions filed on or after the effective date of section 3.



Section 6352 - Disposition of delinquent child

§ 6352.  Disposition of delinquent child.

(a)  General rule.--If the child is found to be a delinquent child the court may make any of the following orders of disposition determined to be consistent with the protection of the public interest and best suited to the child's treatment, supervision, rehabilitation and welfare, which disposition shall, as appropriate to the individual circumstances of the child's case, provide balanced attention to the protection of the community, the imposition of accountability for offenses committed and the development of competencies to enable the child to become a responsible and productive member of the community:

(1)  Any order authorized by section 6351 (relating to disposition of dependent child).

(2)  Placing the child on probation under supervision of the probation officer of the court or the court of another state as provided in section 6363 (relating to ordering foreign supervision), under conditions and limitations the court prescribes.

(3)  Committing the child to an institution, youth development center, camp, or other facility for delinquent children operated under the direction or supervision of the court or other public authority and approved by the Department of Public Welfare.

(4)  If the child is 12 years of age or older, committing the child to an institution operated by the Department of Public Welfare.

(5)  Ordering payment by the child of reasonable amounts of money as fines, costs, fees or restitution as deemed appropriate as part of the plan of rehabilitation considering the nature of the acts committed and the earning capacity of the child, including a contribution to a restitution fund. The president judge of the court of common pleas shall establish a restitution fund for the deposit of all contributions to the restitution fund which are received or collected. The president judge of the court of common pleas shall promulgate written guidelines for the administration of the fund. Disbursements from the fund shall be made, subject to the written guidelines and the limitations of this chapter, at the discretion of the president judge and used to reimburse crime victims for financial losses resulting from delinquent acts. For an order made under this subsection, the court shall retain jurisdiction until there has been full compliance with the order or until the delinquent child attains 21 years of age. Any restitution order which remains unpaid at the time the child attains 21 years of age shall continue to be collectible under section 9728 (relating to collection of restitution, reparation, fees, costs, fines and penalties).

(6)  An order of the terms of probation may include an appropriate fine considering the nature of the act committed or restitution not in excess of actual damages caused by the child which shall be paid from the earnings of the child received through participation in a constructive program of service or education acceptable to the victim and the court whereby, during the course of such service, the child shall be paid not less than the minimum wage of this Commonwealth. In ordering such service, the court shall take into consideration the age, physical and mental capacity of the child and the service shall be designed to impress upon the child a sense of responsibility for the injuries caused to the person or property of another. The order of the court shall be limited in duration consistent with the limitations in section 6353 (relating to limitation on and change in place of commitment) and in the act of May 13, 1915 (P.L.286, No.177), known as the Child Labor Law. The court order shall specify the nature of the work, the number of hours to be spent performing the assigned tasks, and shall further specify that as part of a plan of treatment and rehabilitation that up to 75% of the earnings of the child be used for restitution in order to provide positive reinforcement for the work performed.

In selecting from the alternatives set forth in this section, the court shall follow the general principle that the disposition imposed should provide the means through which the provisions of this chapter are executed and enforced consistent with section 6301(b) (relating to purposes) and when confinement is necessary, the court shall impose the minimum amount of confinement that is consistent with the protection of the public and the rehabilitation needs of the child.

(b)  Limitation on place of commitment.--A child shall not be committed or transferred to a penal institution or other facility used primarily for the execution of sentences of adults convicted of a crime.

(c)  Required statement of reasons.--Prior to entering an order of disposition under subsection (a), the court shall state its disposition and the reasons for its disposition on the record in open court, together with the goals, terms and conditions of that disposition. If the child is to be committed to out-of-home placement, the court shall also state the name of the specific facility or type of facility to which the child will be committed and its findings and conclusions of law that formed the basis of its decision consistent with subsection (a) and section 6301, including the reasons why commitment to that facility or type of facility was determined to be the least restrictive placement that is consistent with the protection of the public and best suited to the child's treatment, supervision, rehabilitation and welfare.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; May 12, 1995, 1st Sp.Sess., P.L.1006, No.13, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1127, No.33, eff. 120 days; Nov. 30, 2004, P.L.1703, No.217, eff. imd.; Apr. 3, 2012, P.L.222, No.22, eff. imd.)

2012 Amendment.  Act 22 added subsec. (c).

2004 Amendment.  Act 217 amended subsec. (a)(5).

1995 Amendments.  Act 13, 1st Sp.Sess, amended subsec. (a)(5) and Act 33, 1st Sp.Sess., amended subsec. (a). Section 8 of Act 33, 1st Sp.Sess., provided that Act 33 shall apply to all delinquent acts committed on or after the effective date of Act 33.

Cross References.  Section 6352 is referred to in sections 6304.1, 6323, 6337.1, 6340, 6352.1, 6358, 6403, 9728, 9799.12, 9799.15, 9799.16, 9799.17, 9799.19, 9799.24, 9799.31, 9799.34 of this title.



Section 6352.1 - Treatment records

§ 6352.1.  Treatment records.

Notwithstanding any other provision of law, drug and alcohol treatment records or related information regarding a child who is alleged or who has been found to be dependent or delinquent, or the child's parent, shall be released to the county agency, court or juvenile probation officer upon the consent of the child or the child's parent or upon an order of the court. The disclosure of drug and alcohol treatment records under this section shall be obtained or ordered in a manner that is consistent with the procedures, limitations and criteria set forth in regulations adopted by the Department of Health and Human Services relating to the confidentiality of drug and alcohol treatment records. The county agency, court or juvenile probation officer shall only use the records to carry out the purposes of this chapter and shall not release the records to any other person. The court may order the participation of the county agency or juvenile probation officer in the development of a treatment plan for the child as necessary to protect the health, safety or welfare of the child, to include discussions with the individual, facility or program providing treatment and the child or the child's parent in furtherance of a disposition under section 6351 (relating to disposition of dependent child) or 6352 (relating to disposition of delinquent child).

(Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999)

1998 Amendment.  Act 126 added section 6352.1.



Section 6353 - Limitation on and change in place of commitment

§ 6353.  Limitation on and change in place of commitment.

(a)  General rule.--No child shall initially be committed to an institution for a period longer than four years or a period longer than he could have been sentenced by the court if he had been convicted of the same offense as an adult, whichever is less. The initial commitment may be extended for a similar period of time, or modified, if the court finds after hearing that the extension or modification will effectuate the original purpose for which the order was entered. The child shall have notice of the extension or modification hearing and shall be given an opportunity to be heard. The committing court shall review each commitment every six months and shall hold a disposition review hearing at least every nine months.

(b)  Transfer to other institution.--After placement of the child, and if his progress with the institution warrants it, the institution may seek to transfer the child to a less secure facility, including a group home or foster boarding home. The institution shall give the committing court written notice of all requests for transfer and shall give the attorney for the Commonwealth written notice of a request for transfer from a secure facility to another facility. If the court, or in the case of a request to transfer from a secure facility, the attorney for the Commonwealth, does not object to the request for transfer within ten days after the receipt of such notice, the transfer may be effectuated. If the court, or in the case of a request to transfer from a secure facility, the attorney for the Commonwealth, objects to the transfer, the court shall hold a hearing within 20 days after objecting to the transfer for the purpose of reviewing the commitment order. The institution shall be notified of the scheduled hearing, at which hearing evidence may be presented by any interested party on the issue of the propriety of the transfer. If the institution seeks to transfer to a more secure facility the child shall have a full hearing before the committing court. At the hearing, the court may reaffirm or modify its commitment order.

(c)  Notice of available facilities and services.--Immediately after the Commonwealth adopts its budget, the Department of Public Welfare shall notify the courts and the General Assembly, for each Department of Public Welfare region, of the available:

(1)  Secure beds for the serious juvenile offenders.

(2)  General residential beds for the adjudicated delinquent child.

(3)  The community-based programs for the adjudicated delinquent child.

If the population at a particular institution or program exceeds 110% of capacity, the department shall notify the courts and the General Assembly that intake to that institution or program is temporarily closed and shall make available equivalent services to children in equivalent facilities.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Feb. 29, 1980, P.L.36, No.12, eff. 60 days; Dec. 11, 1986, P.L.1521, No.165, eff. 60 days)

1986 Amendment.  Act 165 amended subsec. (a).

1980 Amendment.  Act 12 amended subsec. (b).

Suspension by Court Rule.  Subsection (a) was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(16), amended February 12, 2010, insofar as it is inconsistent with the requirement of Rule 610 relating to dispositional and commitment review.

Cross References.  Section 6353 is referred to in sections 6352, 6358, 9728 of this title.



Section 6354 - Effect of adjudication

§ 6354.  Effect of adjudication.

(a)  General rule.--An order of disposition or other adjudication in a proceeding under this chapter is not a conviction of crime and does not impose any civil disability ordinarily resulting from a conviction or operate to disqualify the child in any civil service application or appointment.

(b)  Effect in subsequent judicial matters.--The disposition of a child under this chapter may only be used against him:

(1)  in dispositional proceedings after conviction for the purposes of a presentence investigation and report if the child was adjudicated delinquent;

(2)  in a subsequent juvenile hearing, whether before or after reaching majority;

(3)  if relevant, where he has put his reputation or character in issue in a civil matter; or

(4)  in a criminal proceeding, if the child was adjudicated delinquent for an offense, the evidence of which would be admissible if committed by an adult.

(May 12, 1995, 1st Sp.Sess., P.L.1006, No.13, eff. 60 days)



Section 6355 - Transfer to criminal proceedings

§ 6355.  Transfer to criminal proceedings.

(a)  General rule.--After a petition has been filed alleging delinquency based on conduct which is designated a crime or public offense under the laws, including local ordinances, of this Commonwealth, the court before hearing the petition on its merits may rule that this chapter is not applicable and that the offense should be prosecuted, and transfer the offense, where appropriate, to the division or a judge of the court assigned to conduct criminal proceedings, for prosecution of the offense if all of the following exist:

(1)  The child was 14 or more years of age at the time of the alleged conduct.

(2)  A hearing on whether the transfer should be made is held in conformity with this chapter.

(3)  Notice in writing of the time, place, and purpose of the hearing is given to the child and his parents, guardian, or other custodian at least three days before the hearing.

(4)  The court finds:

(i)  that there is a prima facie case that the child committed the delinquent act alleged;

(ii)  that the delinquent act would be considered a felony if committed by an adult;

(iii)  that there are reasonable grounds to believe that the public interest is served by the transfer of the case for criminal prosecution.  In determining whether the public interest can be served, the court shall consider the following factors:

(A)  the impact of the offense on the victim or victims;

(B)  the impact of the offense on the community;

(C)  the threat to the safety of the public or any individual posed by the child;

(D)  the nature and circumstances of the offense allegedly committed by the child;

(E)  the degree of the child's culpability;

(F)  the adequacy and duration of dispositional alternatives available under this chapter and in the adult criminal justice system; and

(G)  whether the child is amenable to treatment, supervision or rehabilitation as a juvenile by considering the following factors:

(I)  age;

(II)  mental capacity;

(III)  maturity;

(IV)  the degree of criminal sophistication exhibited by the child;

(V)  previous records, if any;

(VI)  the nature and extent of any prior delinquent history, including the success or failure of any previous attempts by the juvenile court to rehabilitate the child;

(VII)  whether the child can be rehabilitated prior to the expiration of the juvenile court jurisdiction;

(VIII)  probation or institutional reports, if any;

(IX)  any other relevant factors; and

(iv)  that there are reasonable grounds to believe that the child is not committable to an institution for the mentally retarded or mentally ill.

(b)  Chapter inapplicable following transfer.--The transfer terminates the applicability of this chapter over the child with respect to the delinquent acts alleged in the petition.

(c)  Transfer at request of child.--The child may request that the case be transferred for prosecution in which event the court may order this chapter not applicable.

(d)  Effect of transfer from criminal proceedings.--No hearing shall be conducted where this chapter becomes applicable because of a previous determination by the court in a criminal proceeding.

(e)  Murder and other excluded acts.--Where the petition alleges conduct which if proven would constitute murder, or any of the offenses excluded by paragraph (2)(ii) or (iii) of the definition of "delinquent act" in section 6302 (relating to definitions), the court shall require the offense to be prosecuted under the criminal law and procedures, except where the case has been transferred pursuant to section 6322 (relating to transfer from criminal proceedings) from the division or a judge of the court assigned to conduct criminal proceedings.

(f)  Transfer action interlocutory.--The decision of the court to transfer or not to transfer the case shall be interlocutory.

(g)  Burden of proof.--The burden of establishing by a preponderance of evidence that the public interest is served by the transfer of the case to criminal court and that a child is not amenable to treatment, supervision or rehabilitation as a juvenile shall rest with the Commonwealth unless the following apply:

(1) (i)  a deadly weapon as defined in 18 Pa.C.S. § 2301 (relating to definitions) was used and the child was 14 years of age at the time of the offense; or

(ii)  the child was 15 years of age or older at the time of the offense and was previously adjudicated delinquent of a crime that would be considered a felony if committed by an adult; and

(2)  there is a prima facie case that the child committed a delinquent act which, if committed by an adult, would be classified as rape, involuntary deviate sexual intercourse, aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) (relating to aggravated assault), robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery), robbery of motor vehicle, aggravated indecent assault, kidnapping, voluntary manslaughter, an attempt, conspiracy or solicitation to commit any of these crimes or an attempt to commit murder as specified in paragraph (2)(ii) of the definition of "delinquent act" in section 6302.

If either of the preceding criteria are met, the burden of establishing by a preponderance of the evidence that retaining the case under this chapter serves the public interest and that the child is amenable to treatment, supervision or rehabilitation as a juvenile shall rest with the child.

(Apr. 28, 1978, P.L.202, No.53, eff 60 days; Feb. 29, 1980, P.L.36, No.12, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1127, No.33, eff. 120 days)

1995 Amendment.  Act 33, 1st Sp.Sess., amended subsecs. (a)(4) and (e) and added subsec. (g). Section 8 of Act 33, 1st Sp.Sess., provided that Act 33 shall apply to all delinquent acts committed on or after the effective date of Act 33.

1980 Amendment.  Act 12 amended subsec. (a).

Cross References.  Section 6355 is referred to in sections 6308, 6322, 6337.1, 6339 of this title.



Section 6356 - Disposition of mentally ill or mentally retarded child

§ 6356.  Disposition of mentally ill or mentally retarded child.

If, at a dispositional hearing of a child found to be a delinquent or at any hearing, the evidence indicates that the child may be subject to commitment or detention under the provisions of the act of October 20, 1966 (3rd Sp.Sess., P.L.96, No.6), known as the "Mental Health and Mental Retardation Act of 1966," or the act of July 9, 1976 (P.L.817, No.143), known as the "Mental Health Procedures Act," the court shall proceed under the provisions of the appropriate statute.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 6357 - Rights and duties of legal custodian

§ 6357.  Rights and duties of legal custodian.

A custodian to whom legal custody has been given by the court under this chapter has the right to the physical custody of the child, the right to determine the nature of the care and treatment of the child, including ordinary medical care and the right and duty to provide for the care, protection, training, and education, and the physical, mental, and moral welfare of the child. An award of legal custody shall be subject to the conditions and limitations of the order and to the remaining rights and duties of the parents or guardian of the child as determined by the court. The court may award legal custody under this section on a temporary basis to an individual or agency under section 6351(a)(2) (relating to disposition of dependent child) or permanent basis to an individual under section 6351(a)(2.1).

(Dec. 15, 1998, P.L.949, No.126, eff. Jan. 1, 1999)

Cross References.  Section 6357 is referred to in section 6336.1 of this title.



Section 6358 - Assessment of delinquent children by the State Sexual Offenders Assessment Board

§ 6358.  Assessment of delinquent children by the State Sexual Offenders Assessment Board.

(a)  General rule.--A child who has been found to be delinquent for an act of sexual violence which if committed by an adult would be a violation of 18 Pa.C.S. § 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault), 3125 (relating to aggravated indecent assault), 3126 (relating to indecent assault) or 4302 (relating to incest) who is committed to an institution or other facility pursuant to section 6352 (relating to disposition of delinquent child) and who remains in any such institution or facility as a result of that adjudication of delinquency upon attaining 20 years of age shall be subject to an assessment by the board.

(b)  Duty of probation officer.--Ninety days prior to the 20th birthday of the child, the probation officer shall have the duty to notify the board of the status of the delinquent child and the institution or other facility where the child is presently committed. The probation officer shall assist the board in obtaining access to the child and any information required by the board to perform the assessment, including, but not limited to, the child's official court record and complete juvenile probation file.

(b.1)  Notification to board.--The probation officer shall, within five days of the effective date of this subsection, notify the board of any child whose age precludes compliance with subsection (b) provided the child has not yet attained 21 years of age.

(c)  Assessment.--The board shall conduct an assessment, which shall include the board's determination of whether or not the child is in need of commitment for involuntary treatment due to a mental abnormality as defined in section 6402 (relating to definitions) or a personality disorder, either of which results in serious difficulty in controlling sexually violent behavior. Upon the completion of the assessment pursuant to this section, the board shall provide the assessment to the court. In no case shall the board file the assessment later than 90 days after the child's 20th birthday unless notification of the board was delayed under subsection (b.1), in which case the assessment shall be filed no later than 180 days after the child's 20th birthday.

(d)  Duty of court.--The court shall provide a copy of the assessment by the board to the probation officer, the district attorney, county solicitor or designee and the child's attorney.

(e)  Dispositional review hearing.--Where the board has concluded that the child is in need of involuntary treatment pursuant to the provisions of Chapter 64 (relating to court-ordered involuntary treatment of certain sexually violent persons), the court shall conduct a hearing at which the county solicitor or a designee, the probation officer and the child's attorney are present. The court shall consider the assessment, treatment information and any other relevant information regarding the delinquent child at the dispositional review hearing pursuant to section 6353 (relating to limitation on and change in place of commitment), which shall be held no later than 180 days before the 21st birthday of the child. Where the submission of the report was delayed pursuant to subsection (c), the dispositional review hearing shall be held no later than 90 days before the 21st birthday of the child.

(f)  Subsequent proceeding.--If, at the conclusion of the dispositional review hearing required in subsection (e), the court finds there is a prima facie case that the child is in need of involuntary treatment under the provisions of Chapter 64, the court shall direct that the county solicitor or a designee file a petition to initiate proceedings under the provisions of that chapter.

(Aug. 14, 2003, P.L.97, No.21, eff. 180 days; Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsec. (a).

2011 Amendment.  Act 111 amended subsecs. (a) and (b).

2003 Amendment.  Act 21 added section 6358.

Cross References.  Section 6358 is referred to in sections 6403, 9799.24 of this title.



Section 6361 - Disposition of nonresident child

SUBCHAPTER E

DISPOSITIONS AFFECTING OTHER JURISDICTIONS

Sec.

6361.  Disposition of nonresident child.

6362.  Disposition of resident child received from another state.

6363.  Ordering foreign supervision.

6364.  Supervision under foreign order.

6365.  Powers of foreign probation officers.

Cross References.  Subchapter E is referred to in section 6303 of this title.

§ 6361.  Disposition of nonresident child.

(a)  General rule.--If the court finds that a child who has been adjudged to have committed a delinquent act or to be dependent is or is about to become a resident of another state which has adopted the Uniform Juvenile Court Act, or a substantially similar law which includes provisions corresponding to this section and section 6362 (relating to disposition of resident child received from another state), the court may defer hearing on need of treatment and disposition and request by any appropriate means the appropriate court of the county or parish of the residence or prospective residence of the child to accept jurisdiction of the child.

(b)  Change of residence under court order.--If the child becomes a resident of another state while on probation or under protective supervision under order of a court of this Commonwealth, the court may request the court of the state in which the child has become a resident to accept jurisdiction of the child and to continue his probation or protective supervision.

(c)  Procedure for transfer.--Upon receipt and filing of an acceptance the court of this Commonwealth shall transfer custody of the child to the accepting court and cause him to be delivered to the person designated by that court to receive his custody. It also shall provide the accepting court with certified copies of the order adjudging the child to be a delinquent, or dependent child, of the order of transfer, and if the child is on probation or under protective supervision under order of the court, of the order of disposition. It also shall provide the accepting court with a statement of the facts found by the court of this Commonwealth and any recommendations and other information or documents it considers of assistance to that court in making a disposition of the case or in supervising the child on probation or otherwise.

(d)  Effect of transfer to accepting court.--Upon compliance with subsection (c) the jurisdiction of the court of this Commonwealth over the child is terminated.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsecs. (a) and (c).

Cross References.  Section 6361 is referred to in section 6362 of this title.



Section 6362 - Disposition of resident child received from another state

§ 6362.  Disposition of resident child received from another state.

(a)  General rule.--If a juvenile court of another state which has adopted the Uniform Juvenile Court Act, or a substantially similar law which includes provisions corresponding to section 6361 (relating to disposition of nonresident child) and this section, requests a court of this Commonwealth to accept jurisdiction of a child found by the requesting court to have committed a delinquent act or to be an unruly or dependent child, and the court of this Commonwealth finds, after investigation that the child is, or is about to become, a resident of a county for which the court is established, the court shall promptly and not later than 14 days after receiving the request issue its acceptance in writing to the requesting court and direct its probation officer or other person designated by it to take physical custody of the child from the requesting court and bring him before the court of this Commonwealth or make other appropriate provisions for his appearance before the court.

(b)  Hearing on further disposition.--Upon the filing of certified copies of the orders of the requesting court:

(1)  determining that the child committed a delinquent act or is an unruly or dependent child; and

(2)  committing the child to the jurisdiction of the court of this Commonwealth;

the court of this Commonwealth shall immediately fix a time for a hearing on the need for treatment, supervision or rehabilitation and disposition of the child or on the continuance of any probation or protective supervision.

(c)  Further proceedings.--The hearing and notice thereof and all subsequent proceedings are governed by this chapter. The court may make any order of disposition permitted by the facts and this chapter. The orders of the requesting court are conclusive that the child committed the delinquent act or is an unruly or dependent child and of the facts found by the court in making the orders. If the requesting court has made an order placing the child on probation or under protective supervision, a like order shall be entered by the court of this Commonwealth.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

Cross References.  Section 6362 is referred to in sections 6321, 6361 of this title.



Section 6363 - Ordering foreign supervision

§ 6363.  Ordering foreign supervision.

(a)  General rule.--Subject to the provisions of this chapter governing dispositions and to the extent that funds are available the court may place a child in the custody of a suitable person in another state. On obtaining the written consent of a juvenile court of another state which has adopted the Uniform Juvenile Court Act or a substantially similar law, which includes provisions corresponding to this section and section 6364 (relating to supervision under foreign order), the court of this Commonwealth may order that the child be placed under the supervision of a probation officer or other appropriate official designated by the accepting court. One certified copy of the order shall be sent to the accepting court and another filed with the clerk of the requesting court of this Commonwealth.

(b)  Costs and expenses.--The reasonable cost of the supervision, including the expenses of necessary travel, shall be borne initially by the county of the requesting court of this Commonwealth. Upon receiving a certified statement signed by the judge of the accepting court of the cost incurred by the supervision the court of this Commonwealth shall certify if it so appears that the sum so stated was reasonably incurred and file it with the county for payment. The county shall thereupon make payment of the sum approved to the appropriate officials of the county or parish of the accepting court.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (b).

Cross References.  Section 6363 is referred to in sections 6351, 6352, 6364 of this title.



Section 6364 - Supervision under foreign order

§ 6364.  Supervision under foreign order.

(a)  General rule.--Upon receiving a request of a juvenile court of another state which has adopted the Uniform Juvenile Court Act, or a substantially similar law which includes provisions corresponding to section 6363 (relating to ordering foreign supervision) and this section to provide supervision of a child under the jurisdiction of that court, a court of this Commonwealth may issue its written acceptance to the requesting court and designate its probation or other appropriate officer who is to provide supervision, stating the probable cost per day therefor.

(b)  Supervision and report.--Upon the receipt and filing of a certified copy of the order of the requesting court placing the child under the supervision of the officer so designated the officer shall arrange for the reception of the child from the requesting court, provide supervision pursuant to the order and this chapter, and report thereon from time to time together with any recommendations he may have to the requesting court.

(c)  Costs and expenses.--The court of this Commonwealth from time to time shall certify to the requesting court the cost of supervision that has been incurred and request payment therefor from the appropriate officials of the county or parish of the requesting court to the county of the accepting court.

(d)  Termination of supervision.--The court of this Commonwealth at any time may terminate supervision by notifying the requesting court. In that case, or if the supervision is terminated by the requesting court, the probation officer supervising the child shall return the child to a representative of the requesting court authorized to receive him.

Cross References.  Section 6364 is referred to in sections 6321, 6363 of this title.



Section 6365 - Powers of foreign probation officers

§ 6365.  Powers of foreign probation officers.

If a child has been placed on probation or protective supervision by a juvenile court of another state which has adopted the Uniform Juvenile Court Act or a substantially similar law which includes provisions corresponding to this section, and the child is in this Commonwealth with or without the permission of that court, the probation officer of that court or other person designated by that court to supervise or take custody of the child has all the powers and privileges in this Commonwealth with respect to the child as given by this chapter to like officers or persons of this Commonwealth including the right of visitation, counseling, control, and direction, taking into custody, and returning to that state.



Section 6371 - Definitions

SUBCHAPTER F

JUVENILE COURT JUDGES' COMMISSION

Sec.

6371.  Definitions.

6372.  Juvenile Court Judges' Commission.

6373.  Powers and duties.

6374.  Power to make grants.

6375.  Funding.

Enactment.  Subchapter F was added December 4, 2007, P.L.427, No.64, effective immediately.

Special Provisions in Appendix.  See sections 3 and 4 of Act 64 of 2007 in the appendix to this title for special provisions relating to continuation of prior law and continuation of Adminstrative Code sections.

§ 6371.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The Juvenile Court Judges' Commission created pursuant to section 6372(a) (relating to Juvenile Court Judges' Commission).

"Commissioner."  A member appointed to the Juvenile Court Judges' Commission pursuant to section 6372(b) (relating to Juvenile Court Judges' Commission).



Section 6372 - Juvenile Court Judges' Commission

§ 6372.  Juvenile Court Judges' Commission.

(a)  Establishment.--There is hereby established in the Office of General Counsel the Juvenile Court Judges' Commission.

(b)  Composition.--The commission shall consist of nine judges who shall be appointed by the Governor from a list of judges, serving in the juvenile courts, selected and submitted by the Chief Justice of Pennsylvania.

(c)  Tenure.--Of the first nine appointees to the commission, three shall serve for three years, three for two years and three for one year. After the initial term, the term for all members shall be three years.

(d)  Officers.--The commission shall annually select one of its members as chairman and one member as secretary.

(e)  Staff.--The chairman, with the approval of the majority of the commission, may appoint and fix the compensation of assistants, clerks and stenographers as he deems necessary to enable the commission to perform its powers and duties. During his term of employment, no assistant shall engage, directly or indirectly, in the practice of law in any juvenile court in this Commonwealth.

(f)  Staff compensation.--The compensation of the assistants, clerks and stenographers shall be fixed within limitations fixed by the Executive Board and shall be eligible to apply for membership in the State Employees' Retirement System.

(g)  Meetings.--Each year there shall be quarterly meetings of the commission and such additional meetings as the chairman shall deem necessary. Each commissioner attending the meetings shall be paid only his necessary expenses incurred in attending the meetings. Five members of the commission shall constitute a quorum at meetings.

Cross References.  Section 6372 is referred to in section 6371 of this title.



Section 6373 - Powers and duties

§ 6373.  Powers and duties.

The commission shall have the power and is required to do the following:

(1)  Advise the juvenile court judges of this Commonwealth in all matters pertaining to the proper care and maintenance of delinquent and dependent children.

(2)  Examine the administrative methods and judicial procedure used in juvenile courts throughout this Commonwealth, establish standards and make recommendations on the same to the courts presiding over juvenile proceedings within this Commonwealth.

(3)  Examine the personnel practices and employment standards used in probation offices in this Commonwealth, establish standards and make recommendations on the same to courts presiding over juvenile proceedings within this Commonwealth.

(4)  Collect and analyze data to identify trends and to determine the effectiveness of programs and practices to ensure the reasonable and efficient administration of the juvenile court system, make recommendations concerning evidence-based programs and practices to judges, the Administrative Office of Pennsylvania Courts and other appropriate entities and post related information on the commission's publicly accessible Internet website.

(May 17, 2012, P.L.261, No.42, eff. 60 days)

2012 Amendment.  Act 42 amended par. (4).



Section 6374 - Power to make grants

§ 6374.  Power to make grants.

The commission shall have the power, and its duty shall be to make annual grants to political subdivisions for the development and improvement of probation services for juveniles.



Section 6375 - Funding

§ 6375.  Funding.

The General Assembly shall annually appropriate such sums as it deems to be necessary for the operation and expenses of the commission.






Chapter 64 - Court-ordered Involuntary Treatment of Certain Sexually Violent Persons

Section 6401 - Scope of chapter

CHAPTER 64

COURT-ORDERED INVOLUNTARY TREATMENT OF CERTAIN SEXUALLY

VIOLENT PERSONS

Sec.

6401.  Scope of chapter.

6402.  Definitions.

6403.  Court-ordered involuntary treatment.

6404.  Duration of inpatient commitment and review.

6404.1. Transfer to involuntary outpatient treatment.

6404.2. Duration of outpatient commitment and review.

6405.  Right to counsel.

6406.  Duty of Department of Public Welfare.

6407.  Regulations.

6408.  Jurisdiction.

6409.  Immunity for good faith conduct.

Enactment.  Chapter 64 was added August 14, 2003, P.L.97, No.21, effective in 180 days.

Cross References.  Chapter 64 is referred to in sections 6358, 9799.13, 9799.15, 9799.16, 9799.19, 9799.34 of this title.

§ 6401.  Scope of chapter.

This chapter establishes rights and procedures for the civil commitment of sexually violent delinquent children who, due to a mental abnormality or personality disorder, have serious difficulty in controlling sexually violent behavior and thereby pose a danger to the public and further provides for additional periods of commitment for involuntary treatment for said persons.



Section 6402 - Definitions

§ 6402.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Act of sexual violence."  Any conduct prohibited under the following provisions of law:

(1)  18 Pa.C.S. § 3121 (relating to rape).

(2)  18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

(3)  18 Pa.C.S. § 3124.1 (relating to sexual assault).

(4)  18 Pa.C.S. § 3125 (relating to aggravated indecent assault).

(5)  18 Pa.C.S. § 3126 (relating to indecent assault).

(6)  18 Pa.C.S. § 4302 (relating to incest).

"Board."  The board as defined in section 6302 (relating to definitions).

"County solicitor."  The solicitor appointed by the county commissioners or a similar body in home rule counties.

"Department."  The Department of Public Welfare of the Commonwealth.

"Mental abnormality."  A congenital or acquired condition of a person affecting the person's emotional or volitional capacity.

"Sexually violent delinquent child."  A person who has been found delinquent for an act of sexual violence which if committed by an adult would be a violation of 18 Pa.C.S. § 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault), 3125 (relating to aggravated indecent assault), 3126 (relating to indecent assault) or 4302 (relating to incest) and who has been determined to be in need of commitment for involuntary treatment under this chapter.

Cross References.  Section 6402 is referred to in sections 6358, 9799.12, 9799.24 of this title.



Section 6403 - Court-ordered involuntary treatment

§ 6403.  Court-ordered involuntary treatment.

(a)  Persons subject to involuntary treatment.--A person may be subject to court-ordered commitment for involuntary treatment under this chapter if the person:

(1)  Has been adjudicated delinquent for an act of sexual violence which if committed by an adult would be a violation of 18 Pa.C.S. § 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault), 3125 (relating to aggravated indecent assault), 3126 (relating to indecent assault) or 4302 (relating to incest).

(2)  Has been committed to an institution or other facility pursuant to section 6352 (relating to disposition of delinquent child) and remains in any such institution or facility upon attaining 20 years of age as a result of having been adjudicated delinquent for the act of sexual violence.

(3)  Is in need of involuntary treatment due to a mental abnormality or personality disorder which results in serious difficulty in controlling sexually violent behavior that makes the person likely to engage in an act of sexual violence.

(b)  Procedures for initiating court-ordered involuntary commitment.--

(1)  Where, pursuant to the provisions of section 6358(f) (relating to assessment of delinquent children by the State Sexual Offenders Assessment Board), the court determines that a prima facie case has been presented that the child is in need of involuntary treatment under the provisions of this chapter, the court shall order that a petition be filed by the county solicitor or a designee before the court having jurisdiction of the person pursuant to Chapter 63 (relating to juvenile matters).

(2)  The petition shall be in writing in a form adopted by the department and shall set forth the facts constituting reasonable grounds to believe the individual is within the criteria for court-ordered involuntary treatment as set forth in subsection (a). The petition shall include the assessment of the person by the board as required in section 6358.

(3)  The court shall set a date for the hearing which shall be held within 30 days of the filing of the petition pursuant to paragraph (1) and direct the person to appear for the hearing. A copy of the petition and notice of the hearing date shall be served on the person, the attorney who represented the person at the most recent dispositional review hearing pursuant to section 6358(e) and the county solicitor or a designee. A copy of the petition, the assessment and notice of the hearing date shall also be provided to the director of the facility operated by the department pursuant to section 6406(a) (relating to duty of Department of Public Welfare). The person and the attorney who represented the person shall, along with copies of the petition, also be provided with written notice advising that the person has the right to counsel and that, if he cannot afford one, counsel shall be appointed for the person.

(4)  The person shall be informed that the person has a right to be assisted in the proceedings by an independent expert in the field of sexually violent behavior. If the person cannot afford to engage such an expert, the court shall allow a reasonable fee for such purpose.

(c)  Hearing.--A hearing pursuant to this chapter shall be conducted as follows:

(1)  The person shall not be called as a witness without the person's consent.

(2)  The person shall have the right to confront and cross-examine all witnesses and to present evidence on the person's own behalf.

(3)  The hearing shall be public.

(4)  A stenographic or other sufficient record shall be made.

(5)  The hearing shall be conducted by the court.

(6)  A decision shall be rendered within five days after the conclusion of the hearing.

(d)  Determination and order.--Upon a finding by clear and convincing evidence that the person has a mental abnormality or personality disorder which results in serious difficulty in controlling sexually violent behavior that makes the person likely to engage in an act of sexual violence, an order shall be entered directing the immediate commitment of the person for involuntary inpatient treatment to a facility designated by the department. The order shall be in writing and shall be consistent with the protection of the public safety and the appropriate control, care and treatment of the person. An appeal shall not stay the execution of the order. If the court does not order the person to be committed for involuntary inpatient treatment by the department, the court shall order the director of the facility operated by the department pursuant to section 6406(a) to destroy the facility's copy of the petition and the assessment.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsec. (a)(2).

2011 Amendment.  Act 111 amended subsecs. (a)(2), (b)(3) and (d).

Cross References.  Section 6403 is referred to in sections 6404, 6404.2 of this title.



Section 6404 - Duration of inpatient commitment and review

§ 6404.  Duration of inpatient commitment and review.

(a)  Initial period of commitment.--The person shall be subject to a period of commitment for inpatient treatment for one year.

(b)  Annual review.--

(1)  Sixty days prior to the expiration of the one-year commitment period, the director of the facility or a designee shall submit an evaluation and the board shall submit an assessment of the person to the court.

(2)  The court shall schedule a review hearing which shall be conducted pursuant to section 6403(c) (relating to court-ordered involuntary treatment) and which shall be held no later than 30 days after receipt of both the evaluation and the assessment under paragraph (1). Notice of the review hearing shall be provided to the person, the attorney who represented the person at the previous hearing held pursuant to this subsection or section 6403, the district attorney and the county solicitor or a designee. The person and the person's attorney shall also be provided with written notice advising that the person has the right to counsel and that, if he cannot afford one, counsel shall be appointed for the person. If the court determines by clear and convincing evidence that the person continues to have serious difficulty controlling sexually violent behavior while committed for inpatient treatment due to a mental abnormality or personality disorder that makes the person likely to engage in an act of sexual violence, the court shall order an additional period of involuntary inpatient treatment of one year; otherwise, the court shall order the department, in consultation with the board, to develop an outpatient treatment plan for the person. The order shall be in writing and shall be consistent with the protection of the public safety and appropriate control, care and treatment of the person.

(c)  Outpatient treatment plan.--

(1)  If at any time the director or a designee of the facility to which the person was committed concludes the person no longer has serious difficulty in controlling sexually violent behavior in an inpatient setting, the director shall petition the court for a hearing. Notice of the petition shall be given to the person, the attorney who represented the person at the previous hearing held pursuant to subsection (b) or section 6403, the board, the district attorney and the county solicitor. The person and the person's attorney shall also be provided with written notice advising that the person has the right to counsel and that, if he cannot afford one, counsel shall be appointed for the person.

(2)  Upon receipt of notice under paragraph (1), the board shall conduct a new assessment within 30 days and provide that assessment to the court.

(3)  Within 15 days after the receipt of the assessment from the board, the court shall hold a hearing pursuant to section 6403(c). If the court determines by clear and convincing evidence that the person continues to have serious difficulty controlling sexually violent behavior while committed for inpatient treatment due to a mental abnormality or personality disorder that makes the person likely to engage in an act of sexual violence, the court shall order that the person be subject to the remainder of the period of inpatient commitment. Otherwise, the court shall order the department, in consultation with the board, to develop an outpatient treatment plan for the person.

(4)  The department shall provide the person with notice of the person's right to petition the court for transfer to involuntary outpatient treatment over the objection of the department. The court, after review of the petition, may schedule a hearing pursuant to section 6403(c).

(5)  An outpatient treatment plan shall be in writing and shall identify the specific entity that will provide each clinical and support service identified in the plan.

(6)  The department shall provide a copy of the outpatient treatment plan to the court, the person, the attorney who represented the person at the most recent hearing pursuant to section 6403, the board, the district attorney and the county solicitor or a designee.

(d)  Prohibition on discharge.--The court shall not order discharge from involuntary treatment until the person has completed involuntary outpatient treatment pursuant to section 6404.2 (relating to duration of outpatient commitment and review).

(Nov. 29, 2004, P.L.1364, No.176, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. one year)



Section 6404.1 - Transfer to involuntary outpatient treatment

§ 6404.1.  Transfer to involuntary outpatient treatment.

The court may approve or disapprove an outpatient treatment plan. Upon approval of an outpatient treatment plan, the court shall order transfer of the person to involuntary outpatient treatment pursuant to section 6404.2 (relating to duration of outpatient commitment and review).

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 6404.1.

Cross References.  Section 6404.1 is referred to in sections 6404.2, 9799.15, 9799.19 of this title.



Section 6404.2 - Duration of outpatient commitment and review

§ 6404.2.  Duration of outpatient commitment and review.

(a)  Terms and conditions.--If a court has ordered the transfer of the person to involuntary outpatient treatment pursuant to section 6404.1 (relating to transfer to involuntary outpatient treatment), the court may, in its discretion, specify the terms and conditions of the outpatient commitment, including, but not limited to:

(1)  Absolute compliance with the outpatient treatment plan.

(2)  Restrictions and requirements regarding the location of the person's residence and the times the person must be physically present.

(3)  Restrictions and requirements regarding areas the person is not permitted to visit.

(4)  Restrictions and requirements regarding who the person may contact in any medium.

(5)  Periodic polygraph tests.

(b)  Duration.--The court shall order involuntary outpatient treatment for a period of one year.

(c)  Status reports.--An involuntary outpatient treatment provider shall submit a report on the person's status and clinical progress, on a form prescribed by the department, to the facility operated by the department pursuant to section 6406(a) (relating to duty of Department of Public Welfare), not less than every 30 days.

(d)  Failure to comply.--If an involuntary outpatient treatment provider becomes aware that the person has violated any provision of the treatment plan or any term or condition specified pursuant to subsection (a) or the provider concludes that the person is having serious difficulty controlling sexually violent behavior in an outpatient setting due to a mental abnormality or personality disorder that makes the person likely to engage in an act of sexual violence, the provider shall immediately notify the facility operated by the department pursuant to section 6406(a). The facility shall notify the court by the close of the next business day.

(e)  Revocation of transfer.--Upon receiving notice pursuant to subsection (d) that the person has violated a material term or condition of transfer specified pursuant to subsection (a) or that the person is having serious difficulty controlling sexually violent behavior in an outpatient setting due to a mental abnormality or personality disorder that makes the person likely to engage in an act of sexual violence, the court shall revoke the transfer to involuntary outpatient treatment and order the immediate return to involuntary inpatient treatment without a prior hearing. The court may issue a warrant requiring any law enforcement officer or any person authorized by the court to take the person into custody and return the person to involuntary inpatient treatment. The person may file a written request for a hearing after revocation of the transfer to involuntary treatment. The court shall conduct a hearing pursuant to section 6403(c) (relating to court-ordered involuntary treatment) within ten days of filing of the request.

(f)  Annual review and discharge.--

(1)  Sixty days prior to the expiration of the one-year outpatient commitment period, the director of the facility or a designee shall submit an evaluation, and the board shall submit an assessment of the person to the court.

(2)  The court shall schedule a review hearing which shall be conducted pursuant to section 6403(c) and which shall be held no later than 30 days after receipt of both the evaluation and the assessment under paragraph (1). Notice of the review hearing shall be provided to the person, the attorney who represented the person at the previous hearing held pursuant to section 6403, the district attorney and the county solicitor or a designee. The person and the person's attorney shall also be provided with written notice advising that the person has the right to counsel and that, if the person cannot afford one, counsel shall be appointed for the person. If the court determines by clear and convincing evidence that the person has serious difficulty controlling sexually violent behavior due to a mental abnormality or personality disorder that makes the person likely to engage in an act of sexual violence, the court shall order an additional period of involuntary inpatient treatment of one year; otherwise, the court shall order the discharge of the person and inform the person on the record and in open court of the person's obligation to attend counseling under subsection (g), including the penalty for failing to attend counseling under 18 Pa.C.S. § 4915.1 (relating to failure to comply with registration requirements). The order shall be in writing and shall be consistent with the protection of the public safety and appropriate control, care and treatment of the person. Upon discharge, the person shall attend counseling under subsection (g).

(g)  Counseling of sexually violent delinquent children.--For the time period under section 9799.15 (relating to period of registration), a sexually violent delinquent child shall attend at least monthly counseling sessions in a program approved by the board and shall be financially responsible for all fees assessed from the counseling sessions. The board shall monitor compliance. If the sexually violent delinquent child can prove to the satisfaction of the court inability to afford to pay for the counseling sessions, the sexually violent delinquent child shall attend the counseling sessions; and the board shall pay the requisite fees.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsec. (g).

2011 Amendment.  Act 111 added section 6404.2.

Cross References.  Section 6404.2 is referred to in sections 6404, 6404.1, 9799.23 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 6405 - Right to counsel

§ 6405.  Right to counsel.

At each proceeding conducted pursuant to the provisions of this chapter, the person who is the subject of the proceeding shall have the right to assistance of counsel.



Section 6406 - Duty of Department of Public Welfare

§ 6406.  Duty of Department of Public Welfare.

(a)  General rule.--The department shall have the duty to provide a separate, secure State-owned facility or unit utilized solely for the control, care and treatment of persons committed pursuant to this chapter. The department shall be responsible for all costs relating to the control, care and treatment of persons committed to involuntary treatment pursuant to this chapter.

(b)  Interim facility.--(Expired).

(c)  Treatment plans.--The department, in consultation with the Juvenile Court Judges' Commission and the board, shall develop policies and procedures for providing individualized treatment and discharge plans based on clinical guidelines and professional standards in the fields of sexual offender treatment and mental health.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 amended subsec. (a).

2006 Expiration.  Subsec. (b) expired July 1, 2006. See Act 21 of 2003.

Cross References.  Section 6406 is referred to in sections 6403, 6404.2 of this title.



Section 6407 - Regulations

§ 6407.  Regulations.

The department shall adopt in consultation with the Juvenile Court Judges' Commission and the board such regulations as are necessary to effectuate the provisions of this chapter.



Section 6408 - Jurisdiction

§ 6408.  Jurisdiction.

The court of common pleas for the county which entered the order for commitment of the person for a delinquent act pursuant to Chapter 63 (relating to juvenile matters) shall have jurisdiction for proceedings under this chapter, including subsequent proceedings.



Section 6409 - Immunity for good faith conduct

§ 6409.  Immunity for good faith conduct.

The following entities shall be immune from liability for good faith conduct under this subchapter:

(1)  Members of the board and its agents and employees.

(2)  The department and its agents and employees.

(3)  County probation departments and their agents and employees.

(4)  Providers of involuntary outpatient treatment and their agents and employees.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)






Chapter 65 - Habeas Corpus

Section 6501 - Writ not to be suspended

CHAPTER 65

HABEAS CORPUS

Sec.

6501.  Writ not to be suspended.

6502.  Power to issue writ.

6503.  Right to apply for writ.

6504.  Return on writ.

6505.  Interference with writ prohibited.

Enactment.  Chapter 65 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

§ 6501.  Writ not to be suspended.

The privilege of the writ of habeas corpus shall not be suspended, unless when in the case of rebellion or invasion the public safety may require it.



Section 6502 - Power to issue writ

§ 6502.  Power to issue writ.

(a)  General rule.--Any judge of a court of record may issue the writ of habeas corpus to inquire into the cause of detention of any person or for any other lawful purpose.

(b)  Venue.--The venue of matters brought under this chapter shall be as prescribed by general rule.



Section 6503 - Right to apply for writ

§ 6503.  Right to apply for writ.

(a)  General rule.--Except as provided in subsection (b), an application for habeas corpus to inquire into the cause of detention may be brought by or on behalf of any person restrained of his liberty within this Commonwealth under any pretense whatsoever.

(b)  Exception.--Where a person is restrained by virtue of sentence after conviction for a criminal offense, the writ of habeas corpus shall not be available if a remedy may be had by post-conviction hearing proceedings authorized by law.



Section 6504 - Return on writ

§ 6504.  Return on writ.

The writ, or the order to show cause why the writ should not issue, shall be directed to the person having custody of the person detained. It shall be returned within three days unless for good cause additional time, not exceeding 20 days, is allowed. The person to whom the writ or the order is directed shall make a return certifying the true cause of the detention and, except as otherwise prescribed by general rules or by rule or order of court, shall produce at the hearing the body of the person detained.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 6505 - Interference with writ prohibited

§ 6505.  Interference with writ prohibited.

Any person who shall fail or refuse to respond to a writ or to an order issued under this chapter, or who shall change the place of detention of any person for the purpose of defeating the writ, or shall, without express authorization from a judge of a court of record, recommit on substantially the same facts and circumstances any person set at large upon a habeas corpus, or shall do any act for the purpose of defeating the writ or the order, commits a misdemeanor of the second degree.






Chapter 66 - Prisoner Litigation

Section 6601 - Definitions

CHAPTER 66

PRISONER LITIGATION

Sec.

6601.  Definitions.

6602.  Prisoner filing fees.

6603.  Limitations on remedies.

6604.  Prospective relief.

6605.  Types of prospective relief.

6606.  Termination or modification of prospective relief.

6607.  Time limits on settlements.

6608.  Payment of damage award or settlement.

Enactment.  Chapter 66 was added June 18, 1998, P.L.640, No.84, effective in 60 days.

Applicability.  Section 6 of Act 84 of 1998 provided that Chapter 66 shall apply to cases pending or prospective relief that remains in effect on or after the effective date of Act 84.

§ 6601.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Consent decree."  Relief entered or approved by the court that is based in whole or in part upon the consent or acquiescence of the parties. The term does not include a private settlement agreement.

"Frivolous."  Lacking an arguable basis either in law or in fact.

"Government party."  The Commonwealth or a political subdivision and any person elected or appointed to any office of, or hired, employed or contracted by, the Commonwealth or a political subdivision when acting within the scope of those duties.

"Prison."  A State, county or other facility which incarcerates or officially detains persons accused of, convicted of or sentenced for violations of criminal law or the terms or conditions of parole, probation, pretrial release or a diversionary program.

"Prison conditions litigation."  A civil proceeding arising in whole or in part under Federal or State law with respect to the conditions of confinement or the effects of actions by a government party on the life of an individual confined in prison. The term includes an appeal. The term does not include criminal proceedings or habeas corpus proceedings challenging the fact or duration of confinement in prison.

"Prisoner."  A person subject to incarceration, detention or admission to prison.

"Prisoner release order."  An order, including a temporary restraining order or preliminary injunction, which has the purpose or effect of reducing or limiting the prison population or which directs the release of prisoners from or nonadmission of prisoners to a prison.

"Private settlement agreement."  An agreement entered into among parties to an action which is not subject to judicial enforcement other than reinstatement of the civil proceeding which the agreement settled.

"Prospective relief."  All relief other than compensatory monetary damages.

"Relief."  Relief in any form which may be granted or approved by a court. The term includes a consent decree. The term does not include a private settlement agreement.

"Special master."  A person appointed to assist the court in prison conditions litigation or to perform functions comparable to those performed by a special master in Federal court pursuant to Fed. Rules Civ. Proc. Rule 53 (relating to masters) or 18 U.S.C. § 3126 (relating to appropriate remedies with respect to prison crowding). The term includes persons performing such functions regardless of the title given by the court.

"Violation of Pennsylvania law."  A violation of the Constitution of Pennsylvania or a Pennsylvania statute. The term does not include the violation of a regulation, consent decree or court order unless such violation also independently establishes a violation of the Constitution of Pennsylvania or a Pennsylvania statute.



Section 6602 - Prisoner filing fees

§ 6602.  Prisoner filing fees.

(a)  Prisoner filing requirements.--

(1)  A prisoner seeking to bring prison conditions litigation without the prepayment of fees or security due to indigency must submit a request to the court to proceed without the prepayment of fees. The request must include a certified copy of the prisoner's prison account statement, which shall be provided by the prison, for the six-month period immediately preceding the filing of the complaint or notice of appeal. The request shall include a statement of any other assets of the prisoner.

(2)  The court shall deny in forma pauperis status to any prisoner where:

(i)  the request is not accompanied by a certified copy as provided in paragraph (1);

(ii)  the average monthly deposits or average highest monthly balance for the six-month period preceding the filing of the action exceeds the amount of the filing fee; or

(iii)  other grounds exist for the denial of in forma pauperis status pursuant to the Pennsylvania Rules of Civil Procedure.

(b)  Partial filing fees.--

(1)  The court may grant in forma pauperis status to excuse the prisoner from paying the full filing fee prior to the initiation of the action or appeal. Where in forma pauperis status is granted, the court shall order the prisoner to pay the full amount of the filing fee and shall assess and, when funds exist, collect a full or partial payment of the filing fee which shall be the greater of the following:

(i)  The average monthly deposits to the prisoner's account.

(ii)  The average highest monthly balance in the prisoner's account for the six-month period immediately preceding the filing of the complaint or notice of appeal requiring the payment of a fee.

(2)  The court shall send a copy of the assessment order to the prisoner, the parties to the action and the prison having custody of the prisoner. The court may also direct upon condition of maintaining the action that the prisoner make a written request to the prison officials to deduct payments required by the court.

(3)  The court may modify the assessment order for cause.

(c)  Payment of filing fees.--Following payment of an initial partial filing fee, the prisoner shall make monthly payments of 20% of the preceding month's income credited to the prisoner's account. The prison having custody of the prisoner shall deduct payments from the prisoner's account when the prisoner's account balance exceeds $10 until the filing fees are paid in full. The prison shall forward to the prothonotary the deducted payments upon deduction, on a monthly basis, or upon complete payment of the full filing fee if the court so directs. The Department of Corrections and county prison systems shall develop written guidelines regarding the priority of payment, which shall be consistent with law.

(d)  Implementation of filing fee assessments.--

(1)  A prisoner shall not be prohibited from filing prison conditions litigation because the prisoner has no assets or other means to pay the filing fee. This paragraph shall not prevent the court from dismissing or otherwise disposing of prison conditions litigation pursuant to this chapter or any other provision of law.

(2)  No sooner than 60 days after notice of the denial in forma pauperis status or the assessment of partial filing fees, the prothonotary shall enter a judgment of non pros in the action or strike the appeal if the fees remain unpaid. The action or appeal may be reinstated by the court for good cause shown.

(e)  Dismissal of litigation.--Notwithstanding any filing fee which has been paid, the court shall dismiss prison conditions litigation at any time, including prior to service on the defendant, if the court determines any of the following:

(1)  The allegation of indigency is untrue.

(2)  The prison conditions litigation is frivolous or malicious or fails to state a claim upon which relief may be granted or the defendant is entitled to assert a valid affirmative defense, including immunity, which, if asserted, would preclude the relief.

The court may reinstate the prison conditions litigation where the dismissal is based upon an untrue allegation of indigency and the prisoner establishes to the satisfaction of the court that the untrue information was not known to the prisoner.

(f)  Abusive litigation.--If the prisoner has previously filed prison conditions litigation and:

(1)  three or more of these prior civil actions have been dismissed pursuant to subsection (e)(2); or

(2)  the prisoner has previously filed prison conditions litigation against a person named as a defendant in the instant action or a person serving in the same official capacity as a named defendant and a court made a finding that the prior action was filed in bad faith or that the prisoner knowingly presented false evidence or testimony at a hearing or trial;

the court may dismiss the action. The court shall not, however, dismiss a request for preliminary injunctive relief or a temporary restraining order which makes a credible allegation that the prisoner is in imminent danger of serious bodily injury.



Section 6603 - Limitations on remedies

§ 6603.  Limitations on remedies.

(a)  Limitations on remedies for Federal claims.--Prison conditions litigation filed in or remanded to a court of this Commonwealth alleging in whole or in part a violation of Federal law shall be subject to any limitations on remedies established by Federal law or Federal courts with respect to the Federal claims.

(b)  Limitations on remedies under Pennsylvania law.--Prison conditions litigation arising in whole or in part due to an allegation of a violation of Pennsylvania law shall be subject to the limitations set forth in this act with respect to those claims arising under Pennsylvania law.

(c)  Special masters.--In prison conditions litigation arising in whole or in part under Pennsylvania law, the court shall not appoint a person to assist the court or delegate any judicial function, including fact-finding, reporting or monitoring, unless the appointment or delegation is specifically authorized under Pennsylvania court rules. Any court order appointing a special master shall state the specific duties delegated to the special master. Any fact-finding by the special master shall be based upon the record.



Section 6604 - Prospective relief

§ 6604.  Prospective relief.

(a)  General rule.--Prospective relief in prison conditions litigation shall extend no further than necessary to correct the violation of Pennsylvania law. The court shall not grant or approve prospective relief unless the relief is narrowly drawn, extends no further than necessary and is the least intrusive means necessary to correct the violation of Pennsylvania law. The court shall give substantial weight to any adverse impact on public safety, prison operations or the operation of the criminal justice system.

(b)  Conformity.--The court shall not order any prospective relief that requires or permits a government official to exceed authority under or otherwise violate Pennsylvania law or the law of a political subdivision unless the relief meets all of the following:

(1)  Is required by Pennsylvania law.

(2)  Is necessary to correct the violation.

(3)  Is the only relief which will correct the violation.

(c)  Limitation.--Nothing in this section shall be construed to authorize the court to order the construction of prisons or to repeal or detract from otherwise applicable limitations on the remedial powers of the courts.

(d)  Private settlement agreements.--The provisions of this section shall not apply to private settlement agreements.

Cross References.  Section 6604 is referred to in section 6605 of this title.



Section 6605 - Types of prospective relief

§ 6605.  Types of prospective relief.

(a)  Preliminary injunctive relief.--In prison conditions litigation, the court may, to the extent authorized by law, enter a temporary restraining order or preliminary injunction. A preliminary injunction shall automatically expire 90 days after its entry unless the court makes the findings required under section 6604 (relating to prospective relief) for the entry of prospective relief and makes the order final before the expiration of the 90-day period.

(b)  Prisoner release orders.--The court shall enter a prisoner release order only if it finds by clear and convincing evidence that crowding is the primary cause of the violation. The government party with jurisdiction over the prison subject to the prisoner release order or the prosecution or custody of persons who may be released from prison as a result of a prisoner release order shall have standing to intervene in any related proceeding and to oppose the imposition or continuation of the order and to seek termination of the order. No prisoner release order shall be entered unless:

(1)  a court previously entered an order for less intrusive relief which has failed to remedy the violation sought to be remedied. Such order may include a prisoner release order;

(2)  the defendant has had a reasonable amount of time to comply with the previous court order; and

(3)  no other relief will remedy the violation.



Section 6606 - Termination or modification of prospective relief

§ 6606.  Termination or modification of prospective relief.

(a)  General rule.--In prison conditions litigation in which prospective relief is or has been ordered, the relief shall be terminable upon the motion of a party or intervener two years after the date the court granted or approved the prospective relief or one year after the date the court entered an order denying termination of prospective relief under this subsection.

(b)  Early termination.--Nothing in this section shall prevent the parties from agreeing to terminate or modify relief before the relief is terminated under subsection (a).

(c)  Immediate termination.--In prison conditions litigation, a party or intervener shall be entitled to the immediate termination of prospective relief if the relief was approved or granted in the absence of a finding on the record by the court that the relief is narrowly drawn, extends no further than necessary and is the least intrusive means necessary to correct the violation of Pennsylvania law.

(d)  Limitation.--Prospective relief shall not terminate if the court makes written findings based on the record that prospective relief remains necessary to correct a current and ongoing violation of Pennsylvania law previously determined by the court to exist, extends no further than necessary and is the least intrusive means necessary to correct that violation of Pennsylvania law.

(e)  Other termination or modification.--Nothing in this section shall prevent a party or intervener from seeking modification or termination to the extent otherwise legally permissible.



Section 6607 - Time limits on settlements

§ 6607.  Time limits on settlements.

In prison conditions litigation, a government party, including an elected official who was not in office at the time of the execution of the consent decree, may petition the court to modify or vacate the terms of the consent decree previously entered into. The court shall have the power and authority to void or modify the consent decree at any time upon a showing that, whether in whole or in part, it violates the provisions of this act or for other cause.



Section 6608 - Payment of damage award or settlement

§ 6608.  Payment of damage award or settlement.

Monetary damages awarded to a prisoner in connection with prison conditions litigation or paid in settlement of prison conditions litigation which is payable from funds appropriated by the General Assembly or by a political subdivision or an insurance policy purchased by the Commonwealth or political subdivision shall first be used to satisfy any outstanding court orders requiring the prisoner to pay restitution, costs, bail, judgments, fines, fees, sanctions or other court-imposed amounts in connection with a criminal prosecution or sentence. Upon receipt of a copy of an outstanding court order, the government party or person designated by the government party shall deduct the full amount owed from the remaining moneys and arrange to pay it directly to the person or entity owed in accordance with Pennsylvania law. Where the amount of outstanding court orders exceeds the monetary damage award or settlement, the government party shall notify the parties owed of the intended distribution of the amounts. Any person or entity owed who objects to the proposed distribution may seek a court order compelling a different distribution. Any remainder of a monetary damage award shall be used to satisfy any amount owed to a government party, including a judgment or any other costs and fees assessed against or imposed upon the prisoner, including, but not limited to, costs for medical services, incarceration and destruction of property. The procedures for such assessment shall be set forth by the prison in written policy and procedure. Notice that all or part of a monetary damage award has been expended pursuant to this section shall be provided to the prisoner by certified mail or personal service. The fact that a prisoner's monetary damage award may be subject to this section may not be taken into consideration in calculating the amount of any monetary damage award.






Chapter 67 - Protection From Abuse (Repealed)

Section 6701 - § 6717 (Repealed)

CHAPTER 67

PROTECTION FROM ABUSE

(Repealed)

1990 Repeal.  Chapter 67 (§§ 6701 - 6717) was added July 11, 1990, P.L.454, No.111, and repealed December 19, 1990, P.L.1240, No.206, effective in 90 days. The subject matter is now contained in Chapter 61 of Title 23 (Domestic Relations).






Chapter 68 - Forfeitures

Section 6801 - Controlled substances forfeiture

CHAPTER 68

FORFEITURES

Sec.

6801.  Controlled substances forfeiture.

6801.1. Terrorism forfeiture.

6802.  Procedure with respect to seized property subject to liens and rights of lienholders.

Enactment.  Chapter 68 was added June 30, 1988, P.L.464, No.79, effective immediately.

Chapter Heading.  The heading of Chapter 68 was amended July 7, 2006, P.L.342, No.71, effective in 60 days.

Cross References.  Chapter 68 is referred to in section 3144 of Title 18 (Crimes and Offenses); section 1504 of Title 62 (Procurement).

§ 6801.  Controlled substances forfeiture.

(a)  Forfeitures generally.--The following shall be subject to forfeiture to the Commonwealth and no property right shall exist in them:

(1)  All drug paraphernalia, controlled substances or other drugs which have been manufactured, distributed, dispensed or acquired in violation of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(2)  All raw materials, products and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, delivering, importing or exporting any controlled substance or other drug in violation of The Controlled Substance, Drug, Device and Cosmetic Act.

(3)  All property which is used, or intended for use, as a container for property described in paragraph (1) or (2).

(4)  All conveyances, including aircraft, vehicles or vessels, which are used or are intended for use to transport, or in any manner to facilitate the transportation, sale, receipt, possession or concealment of, property described in paragraph (1) or (2), except that:

(i)  no conveyance used by any person as a common carrier in the transaction of business as a common carrier shall be forfeited under the provisions of this section unless it shall appear that the owner or other person in charge of such conveyance was a consenting party or privy to a violation of The Controlled Substance, Drug, Device and Cosmetic Act;

(ii)  no conveyance shall be forfeited under the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted without his knowledge or consent, which absence of knowledge or consent must be reasonable under the circumstances presented;

(iii)  no bona fide security interest retained or acquired under 13 Pa.C.S. (relating to commercial code) by any merchant dealing in new or used aircraft, vehicles or vessels, or retained or acquired by any licensed or regulated finance company, bank or lending institution, or by any other business regularly engaged in the financing of, or lending on the security of, such aircraft, vehicles or vessels, shall be subject to forfeiture or impairment; and

(iv)  no conveyance shall be forfeited under this section for violation of section 13(a)(31) of The Controlled Substance, Drug, Device and Cosmetic Act.

(5)  All books, records and research, including formulas, microfilm, tapes and data, which are used or intended for use in violation of The Controlled Substance, Drug, Device and Cosmetic Act.

(6)  (i)  All of the following:

(A)  Money, negotiable instruments, securities or other things of value furnished or intended to be furnished by any person in exchange for a controlled substance in violation of The Controlled Substance, Drug, Device and Cosmetic Act, and all proceeds traceable to such an exchange.

(B)  Money, negotiable instruments, securities or other things of value used or intended to be used to facilitate any violation of The Controlled Substance, Drug, Device and Cosmetic Act.

(C)  Real property used or intended to be used to facilitate any violation of The Controlled Substance, Drug, Device and Cosmetic Act, including structures or other improvements thereon, and including any right, title and interest in the whole or any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of The Controlled Substance, Drug, Device and Cosmetic Act, and things growing on, affixed to and found in the land.

(ii)  No property shall be forfeited under this paragraph, to the extent of the interest of an owner, by reason of any act or omission established by the owner to have been committed or omitted without the knowledge or consent of that owner. Such money and negotiable instruments found in close proximity to controlled substances possessed in violation of The Controlled Substance, Drug, Device and Cosmetic Act shall be rebuttably presumed to be proceeds derived from the selling of a controlled substance in violation of The Controlled Substance, Drug, Device and Cosmetic Act.

(iii)  No valid lien or encumbrance on real property shall be subject to forfeiture or impairment under this paragraph. A lien which is fraudulent or intended to avoid forfeiture under this section shall be invalid.

(7)  Any firearms, including, but not limited to, rifles, shotguns, pistols, revolvers, machine guns, zip guns or any type of prohibited offensive weapon, as that term is defined in 18 Pa.C.S. (relating to crimes and offenses), which are used or intended for use to facilitate a violation of The Controlled Substance, Drug, Device and Cosmetic Act. Such operable firearms as are found in close proximity to illegally possessed controlled substances shall be rebuttably presumed to be used or intended for use to facilitate a violation of The Controlled Substance, Drug, Device and Cosmetic Act. All weapons forfeited under this section shall be immediately destroyed by the receiving law enforcement agency.

(b)  Process and seizure.--Property subject to forfeiture under this chapter may be seized by the law enforcement authority upon process issued by any court of common pleas having jurisdiction over the property. Seizure without process may be made if:

(1)  the seizure is incident to an arrest or a search under a search warrant or inspection under an administrative inspection warrant;

(2)  the property subject to seizure has been the subject of a prior judgment in favor of the Commonwealth in a criminal injunction or forfeiture proceeding under this chapter;

(3)  there is probable cause to believe that the property is dangerous to health or safety; or

(4)  there is probable cause to believe that the property has been used or is intended to be used in violation of The Controlled Substance, Drug, Device and Cosmetic Act.

(c)  Seizure without process.--In the event seizure without process occurs, as provided herein, proceedings for the issuance thereof shall be instituted forthwith.

(d)  Custody of property.--Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the law enforcement authority subject only to the orders and decrees of the court of common pleas having jurisdiction over the forfeiture proceedings and of the district attorney or the Attorney General. When property is seized under this chapter, the law enforcement authority shall place the property under seal and either:

(1)  remove the property to a place designated by it; or

(2)  require that the district attorney or Attorney General take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(e)  Use of property held in custody.--Whenever property is forfeited under this chapter, the property shall be transferred to the custody of the district attorney, if the law enforcement authority seizing the property has local or county jurisdiction, or the Attorney General, if the law enforcement authority seizing the property has Statewide jurisdiction. The district attorney or the Attorney General, where appropriate, may:

(1)  Retain the property for official use.

(2)  Sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, but the proceeds from any such sale shall be used to pay all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs. The balance of the proceeds shall be dealt with in accordance with subsections (f) and (g).

(f)  Use of cash or proceeds of property.--Cash or proceeds of forfeited property transferred to the custody of the district attorney pursuant to subsection (e) shall be placed in the operating fund of the county in which the district attorney is elected. The appropriate county authority shall immediately release from the operating fund, without restriction, a like amount for the use of the district attorney enforcing the provisions of The Controlled Substance, Drug, Device and Cosmetic Act. The entity having budgetary control shall not anticipate future forfeitures or proceeds therefrom in adoption and approval of the budget for the district attorney.

(g)  Distribution of property among law enforcement authorities.--If both municipal and State law enforcement authorities were substantially involved in effecting the seizure, the court having jurisdiction over the forfeiture proceedings shall equitably distribute the property between the district attorney and the Attorney General.

(h)  Authorization to utilize property.--The district attorney and the Attorney General shall utilize forfeited property or proceeds thereof for the purpose of enforcing the provisions of The Controlled Substance, Drug, Device and Cosmetic Act. In appropriate cases, the district attorney and the Attorney General may designate proceeds from forfeited property to be utilized by community-based drug and crime-fighting programs and for relocation and protection of witnesses in criminal cases.

(i)  Annual audit of forfeited property.--It shall be the responsibility of every county in this Commonwealth to provide, through the controller, board of auditors or other appropriate auditor and the district attorney, an annual audit of all forfeited property and proceeds obtained under this section. The audit shall not be made public but shall be submitted to the Office of Attorney General. The county shall report all forfeited property and proceeds obtained under this section and the disposition thereof to the Attorney General by September 30 of each year.

(j)  Annual report; confidential information regarding property.--The Attorney General shall annually submit a report, to the Appropriations and Judiciary Committees of the Senate and to the Appropriations and Judiciary Committees of the House of Representatives, specifying the forfeited property or proceeds thereof obtained under this section. The report shall give an accounting of all proceeds derived from the sale of forfeited property and the use made of unsold forfeited property. The Attorney General shall adopt procedures and guidelines governing the release of information by the district attorney to protect the confidentiality of forfeited property or proceeds used in ongoing drug enforcement activities.

(k)  Proceeds and appropriations.--The proceeds or future proceeds from forfeited property under this chapter shall be in addition to any appropriation made to the Office of Attorney General.

(Dec. 27, 1994, P.L.1337, No.154, eff. 60 days; July 7, 2006, P.L.342, No.71, eff. 60 days)

2006 Amendment.  Act 71 amended the section heading.

1994 Amendment.  Act 154 amended subsecs. (h) and (i).

Cross References.  Section 6801 is referred to in section 6802 of this title.



Section 6801.1 - Terrorism forfeiture

§ 6801.1.  Terrorism forfeiture.

(a)  Forfeitures generally.--The following shall be subject to forfeitures to the Commonwealth, and no property right shall exist in them:

(1)  All assets, foreign or domestic:

(i)  Of an individual, entity or organization engaged in planning or perpetrating an act in this Commonwealth which violates 18 Pa.C.S. § 2717 (relating to terrorism) and all assets, foreign or domestic, affording a person a source of influence over such an entity or organization.

(ii)  Acquired or maintained by a person with the intent and for the purpose of supporting, planning, conducting or concealing an act in this Commonwealth which violates 18 Pa.C.S. § 2717.

(iii)  Derived from, involved in or used or intended to be used to commit an act in this Commonwealth which violates 18 Pa.C.S. § 2717.

(2)  All assets within this Commonwealth:

(i)  Of an individual, entity or organization engaged in planning or perpetrating an act which violates 18 Pa.C.S. § 2717.

(ii)  Acquired or maintained with the intent and for the purpose of supporting, planning, conducting or concealing an act which violates 18 Pa.C.S. § 2717.

(iii)  Derived from, involved in or used or intended to be used to commit an act which violates 18 Pa.C.S. § 2717.

(b)  Process and seizures.--Property subject to forfeiture under this section may be seized by the law enforcement authority upon process issued by a court of common pleas having jurisdiction over the property. Seizure without process may be made if any of the following apply:

(1)  The seizure is incident to an arrest, a search under a search warrant or an inspection under an administrative inspection warrant.

(2)  The property subject to seizure has been the subject of a prior judgment in favor of the Commonwealth in a criminal injunction or forfeiture proceeding under this chapter.

(3)  There is probable cause to believe that the property is dangerous to health or safety.

(4)  There is probable cause to believe that the property has been or is intended to be used in the commission of an act which violates 18 Pa.C.S. § 2717.

(c)  Seizure without process.--In the event seizure is made without process, proceedings for the issuance of process shall be instituted forthwith.

(d)  Custody of property.--Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the law enforcement authority, subject only to the orders and decrees of the court of common pleas having jurisdiction over the forfeiture proceedings and of the district attorney or the Attorney General. When property is seized under this section, the law enforcement authority shall place the property under seal and either:

(1)  remove the property to a place determined by the law enforcement authority; or

(2)  request that the district attorney or Attorney General take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(e)  Use of property held in custody.--Whenever property is forfeited under this section, it shall be transferred to the custody of the district attorney if the law enforcement authority seizing the property has local or county jurisdiction or of the Attorney General if the law enforcement authority seizing the property has Statewide jurisdiction. The district attorney or the Attorney General, where appropriate, may:

(1)  Retain the property for official use.

(2)  Sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, the proceeds from any such sale to be used to pay all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs. The balance of the proceeds shall be dealt with under subsections (f) and (g).

(f)  Use of cash or proceeds of property.--Cash or proceeds of forfeited property transferred to the custody of the district attorney under subsection (e) shall be placed in the operating fund of the county in which the district attorney is elected. The appropriate county authority shall immediately release from the operating fund, without restriction, a like amount for the use of the district attorney in enforcing the criminal laws of the Commonwealth of Pennsylvania. The entity having budgetary control shall not anticipate future forfeitures or proceeds therefrom in adoption and approval of the budget for the district attorney.

(g)  Distribution of property among law enforcement authorities.--If both municipal and State law enforcement authorities were substantially involved in effecting the seizure, the court having jurisdiction over the forfeiture proceedings shall equitably distribute the property between the district attorney and the Attorney General.

(h)  Authorization to utilize property.--The district attorney and the Attorney General shall utilize forfeited property or proceeds thereof for the purpose of enforcing the provisions of 18 Pa.C.S. § 2717, section 6802 (relating to procedure with respect to seized property subject to liens and rights of lienholders) and this section. In appropriate cases, the district attorney and the Attorney General may designate proceeds from forfeited property to be utilized for antiterrorism public safety programs and for relocation and protection of witnesses in criminal cases.

(i)  Annual audit of forfeited property.--It shall be the responsibility of every county in this Commonwealth to provide, through the controller, board of auditors or other appropriate auditor and the district attorney, an annual audit of all forfeited property and proceeds obtained under this section. The audit shall not be made public but shall be submitted to the Office of Attorney General. The county shall report all forfeited property and proceeds obtained under this section and the disposition thereof to the Attorney General by September 30 of each year.

(j)  Annual report; confidential information regarding property.--The Attorney General shall annually submit a report to the Appropriations Committee and Judiciary Committee of the Senate and the Appropriations Committee and Judiciary Committee of the House of Representatives specifying the forfeited property or proceeds thereof obtained under this section. The report shall give an accounting of all proceeds derived from the sale of forfeited property and the use made of unsold forfeited property. The Attorney General shall adopt procedures and guidelines governing the release of information by the district attorney to protect the confidentiality of forfeited property or proceeds used in ongoing antiterrorist activities.

(k)  Proceeds and appropriations.--The proceeds or future proceeds from property forfeited under this section shall be in addition to any appropriation made to the Office of Attorney General.

(July 7, 2006, P.L.342, No.71, eff. 60 days)

2006 Amendment.  Act 71 added section 6801.1.

Cross References.  Section 6801.1 is referred to in section 6802 of this title.



Section 6802 - Procedure with respect to seized property subject to liens and rights of lienholders

§ 6802.  Procedure with respect to seized property subject to liens and rights of lienholders.

(a)  General procedure.--The proceedings for the forfeiture or condemnation of property, the sale of which is provided for in this chapter, shall be in rem, in which the Commonwealth shall be the plaintiff and the property the defendant. A petition shall be filed in the court of common pleas of the judicial district where the property is located, verified by oath or affirmation of an officer or citizen, containing the following:

(1)  A description of the property seized.

(2)  A statement of the time and place where seized.

(3)  The owner, if known.

(4)  The person or persons in possession, if known.

(5)  An allegation that the property is subject to forfeiture pursuant to section 6801(a) (relating to controlled substances forfeiture) or 6801.1(a) (relating to terrorism forfeiture) and an averment of material facts upon which the forfeiture action is based.

(6)  A prayer for an order of forfeiture that the property be adjudged forfeited to the Commonwealth and condemned and be ordered sold according to law, unless cause be shown to the contrary.

(b)  Notice to property owners.--A copy of the petition required under subsection (a) shall be served personally or by certified mail on the owner or upon the person or persons in possession at the time of the seizure. The copy shall have endorsed a notice, as follows:

To the Claimant of within Described Property:

You are required to file an answer to this petition, setting forth your title in, and right to possession of, said property within 30 days from the service hereof, and you are also notified that, if you fail to file said answer, a decree of forfeiture and condemnation will be entered against said property.

The notice shall be signed by the Attorney General, Deputy Attorney General, district attorney, deputy district attorney or assistant district attorney.

(c)  Substitute notice.--If the owner of the property is unknown or there was no person in possession of the property when seized or if the owner or such person or persons in possession at the time of the seizure cannot be personally served or located within the jurisdiction of the court, notice of the petition shall be given by the Commonwealth through an advertisement in only one newspaper of general circulation published in the county where the property shall have been seized, once a week for two successive weeks. No other advertisement of any sort shall be necessary, any other law to the contrary notwithstanding. The notice shall contain a statement of the seizure of the property with a description of the property and the place and date of seizure and shall direct any claimants to the property to file a claim on or before a date given in the notice, which date shall not be less than 30 days from the date of the first publication. If no claims are filed within 30 days of publication, the property shall summarily forfeit to the Commonwealth.

(d)  Property owners not in jurisdiction.--For purposes of this section, the owner or other such person cannot be found in the jurisdiction of the court if:

(1)  a copy of the petition is mailed to the last known address by certified mail and is returned without delivery;

(2)  personal service is attempted once, but cannot be made at the last known address; and

(3)  a copy of the petition is left at the last known address.

(e)  Notice automatically waived.--The notice provisions of this section are automatically waived when the owner, without good cause, fails to appear in court in response to a subpoena on the underlying criminal charges. Forty-five days after such a failure to appear, if good cause has not been demonstrated, the property shall summarily forfeit to the Commonwealth.

(f)  Preservation of the property subject for forfeiture.--Upon application of the Commonwealth, the court may enter a restraining order or injunction, require the execution of a satisfactory performance bond or take any other action to preserve the availability of property described in section 6801(a) or 6801.1(a) for forfeiture under this section either:

(1)  upon the filing of an information or an indictment charging an offense in this Commonwealth for which criminal forfeiture may be ordered under this chapter and alleging that the property with respect to which the order is sought would be subject to forfeiture; or

(2)  prior to the filing of such an indictment or information, if, after notice to persons appearing to have an interest in the property and an opportunity for a hearing, the court determines that:

(i)  there is a substantial probability that the Commonwealth will prevail on the issue of forfeiture and that failure to enter the order will result in the property being destroyed, removed from the jurisdiction of the court or otherwise made unavailable for forfeiture; and

(ii)  the need to preserve the availability of the property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

However, an order entered pursuant to this paragraph shall be effective for not more than 90 days unless extended by the court for good cause shown or unless an indictment or information described in paragraph (1) has been filed.

(g)  Temporary restraining order.--A temporary restraining order under subsection (f) may be entered upon application of the Commonwealth without notice or opportunity for a hearing when an information or indictment has not yet been filed with respect to the property, if the Commonwealth demonstrates that there is probable cause to believe that the property with respect to which the order is sought would be subject to forfeiture under this chapter and that provision of notice will jeopardize the availability of the property for forfeiture. Such a temporary order shall expire not more than ten days after the date on which it is entered, unless extended for good cause shown or unless the party against whom it is entered consents to an extension for a longer period. A hearing requested concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(h)  Hearing regarding property; rules of evidence.--The court may receive and consider, at a hearing held pursuant to subsection (f) or (g), evidence and information that would be inadmissible under the rules of evidence.

(i)  Hearing time set.--Upon the filing of a claim for the property setting forth a right of possession, the case shall be deemed at issue and a time shall be fixed for the hearing.

(j)  Owner's burden of proof.--At the time of the hearing, if the Commonwealth produces evidence that the property in question was unlawfully used, possessed or otherwise subject to forfeiture under section 6801(a) or 6801.1(a), the burden shall be upon the claimant to show:

(1)  That the claimant is the owner of the property or the holder of a chattel mortgage or contract of conditional sale thereon.

(2)  That the claimant lawfully acquired the property.

(3)  That it was not unlawfully used or possessed by him. In the event that it shall appear that the property was unlawfully used or possessed by a person other than the claimant, then the claimant shall show that the unlawful use or possession was without his knowledge or consent. Such absence of knowledge or consent must be reasonable under the circumstances presented.

(k)  Court-ordered release of property.--If a person claiming the ownership of or right of possession to or claiming to be the holder of a chattel mortgage or contract of conditional sale upon the property, the disposition of which is provided for in this section, prior to the sale presents a petition to the court alleging over the property lawful ownership, right of possession, a lien or reservation of title and if, upon public hearing, due notice of which having been given to the Attorney General or the district attorney, the claimant shall prove by competent evidence to the satisfaction of the court that the property was lawfully acquired, possessed and used by him or, it appearing that the property was unlawfully used by a person other than the claimant, that the unlawful use was without the claimant's knowledge or consent, then the court may order the property returned or delivered to the claimant. Such absence of knowledge or consent must be reasonable under the circumstances presented. Otherwise, it shall be retained for official use or sold in accordance with section 6801(e) or 6801.1(f).

(July 7, 2006, P.L.342, No.71, eff. 60 days)

2006 Amendment.  Act 71 amended subsecs. (a)(5), (f), (j) and (k).

Cross References.  Section 6802 is referred to in section 6801.1 of this title.






Chapter 69 - Particular Rights and Immunities

Section 6901 - Short title of chapter

CHAPTER 69

PARTICULAR RIGHTS AND IMMUNITIES

Sec.

6901.  Short title of chapter.

6902.  Definitions.

6903.  Required disclosures in connection with rental-purchase agreement.

6904.  Prohibited provisions of agreement.

6905.  Lessee's right to acquire ownership.

6906.  Lessee's right to reinstate agreement after termination.

6907.  Rent reduction.

6908.  Advertising and display of property.

6909.  Lessor's liability for noncompliance.

6910.  Limitations on lessor's liability.

6911.  Conflict with other law.

Enactment.  Chapter 69 was added July 11, 1996, P.L.607, No.104, effective in 60 days.

§ 6901.  Short title of chapter.

This chapter shall be known and may be cited as the Rental-Purchase Agreement Act.



Section 6902 - Definitions

§ 6902.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advertisement."  A written, visual or oral communication made to a lessee or prospective lessee by means of personal representation, newspaper, magazine, circular, billboard, direct mailing, sign, radio, television, telephone or other means of communication that aids, promotes or assists, directly or indirectly, a rental-purchase agreement.

"Cash price."  The price at which the lessor would offer to sell in the ordinary course of business the same or similar property for cash on the day the lessee enters into a rental-purchase agreement.

"Lessee."  A person who rents personal property pursuant to a rental-purchase agreement.

"Lessor."  A person who, in the ordinary course of business, regularly offers to rent or arranges for personal property to be rented pursuant to a rental-purchase agreement. A lessor is a creditor as defined in 37 Pa. Code § 303.2 (relating to definitions) when owed or alleged to be owed a debt and is subject to 37 Pa. Code Ch. 303 (relating to debt collection trade practices).

"Personal property."  Any property that is not real property under the laws of the state where it is located when it is offered or made available for a rental-purchase agreement.

"Rental-purchase agreement."  An agreement for the use of personal property by an individual primarily for personal, family or household purposes for an initial period of four months or less that is automatically renewable with each rental payment after the initial period and that permits the lessee to acquire ownership of the property. The term shall not be construed to be, nor is it subject to laws governing, any of the following:

(1)  A lease for agricultural, business or commercial purposes.

(2)  A lease made to an organization.

(3)  A lease of money or intangible personal property.

(4)  A lease of a motor vehicle, motor home, mobile home or manufactured housing.

(5)  A home solicitation sale under section 7 of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law.

(6)  A retail installment sale, retail installment contract or retail installment account as defined in the act of October 28, 1966 (1st Sp.Sess., P.L.55, No.7), known as the Goods and Services Installment Sales Act.

(7)  A security interest as defined in 13 Pa.C.S. § 1201 (relating to general definitions).

(Dec. 9, 2002, P.L.1705, No.215, eff. 60 days)

2002 Amendment.  Act 215 amended the def. of "rental-purchase agreement."



Section 6903 - Required disclosures in connection with rental-purchase agreement

§ 6903.  Required disclosures in connection with rental-purchase agreement.

(a)  General rule.--A lessor shall disclose all of the following in a clear and conspicuous manner:

(1)  A brief description of the rented property sufficient to identify it to the lessee and lessor and a statement as to whether the property is new, used or previously rented. If a rental is for multiple items of property, a description of each item may be provided in a separate statement incorporated by reference in the rental-purchase agreement or primary disclosure statement.

(2)  The total amount of any initial payment, including any advance payment, delivery charge or any trade-in allowance, to be paid by the lessee at or before consummation of the rental-purchase agreement.

(3)  The amount and timing of rental payments.

(4)  The amount of all other charges, individually itemized, payable by the lessee to the lessor that are not included in the rental payments.

(5)  The party who is liable for loss, damage in excess of normal wear and tear or destruction of the rented property.

(6)  The right of the lessee to reinstate under section 6906 (relating to lessee's right to reinstate agreement after termination) and the amount of or method of determining the amount of the delinquency charges, reinstatement fee or delivery charge for reinstatement.

(7)  The party responsible for maintaining or servicing the rental property and a brief description of the responsibility.

(8)  The conditions upon which the lessee or lessor may terminate the rental agreement prior to the expiration of the rental term.

(9)  The total of all initial payments, all rental payments and all other charges necessary to acquire ownership of the rented property.

(10)  That the lessee has the option to purchase the rented property at any time and at what price or by what formula or method the purchase price will be determined.

(11)  The cash price of the personal property that is the subject of the rental-purchase agreement.

(12)  The cost of lease services, which is the difference between the total of payments disclosed under paragraph (9) and the cash price of the property disclosed under paragraph (11).

(13)  That if any part of a manufacturer's warranty exists on the leased property when a lessee acquires ownership of the property, the warranty will be transferred to the lessee if permitted by the terms of the warranty.

(14)  That the lessee is not required to purchase insurance or liability damage waiver for the property that is the subject of the rental agreement from the lessor or from any vendor owned or controlled by the lessor.

(b)  Notice required.--Every primary disclosure statement shall include a notice in a prominent place in at least ten-point type in substantially the following form:

NOTICE

You are renting this property. You will not own it until you make all of the regularly scheduled payments or you use the early purchase option. You do not have the right to keep the property if you do not make required payments or do not use the early purchase option. Subject to your grace periods and reinstatement rights, the lessor may repossess the property if you fail to make rental payments as scheduled. Your rights and responsibilities are fully explained in this rental-purchase agreement.

(c)  Time of disclosure.--Every rental-purchase agreement shall be in writing. The information required by this section shall be disclosed by the lessor prior to the signing of the rental-purchase agreement by the lessee and shall be disclosed either in the rental-purchase agreement or on a dated, separate piece of paper that identifies the rental-purchase agreement and the parties to it.

(d)  Manner of disclosure.--The disclosures required by subsection (a)(2), (3), (9), (11) and (12) shall be printed or typed in at least ten-point boldface type and grouped together. All other disclosures required by this section shall be printed or typed in at least eight-point type. All numerical amounts and percentages shall be stated in figures. All information required by this section shall be written, organized and designed so that it is easy to read and understand. The information shall be appropriately divided and captioned by its sections.

(e)  Disclosure of additional information.--A lessor may disclose information that is not required by this section if the additional information is not stated, used or placed in a manner that will contradict, obscure or distract attention from the required information.

(f)  Compliance with Federal law.--With respect to matters specifically governed by the Consumer Credit Protection Act (Public Law 90-321, 15 U.S.C. § 1601 et seq.), compliance with that act satisfies the requirements of this section.



Section 6904 - Prohibited provisions of agreement

§ 6904.  Prohibited provisions of agreement.

A rental-purchase agreement or any document that the lessor requests the lessee to sign shall not contain any provision by which:

(1)  A power of attorney is given to confess judgment in this Commonwealth or to appoint the lessor, its agents or its successors in interest as the lessee's agent in the collection of payments or the repossession of the rental property.

(2)  The lessee authorizes the lessor or its agent to commit any breach of the peace in repossessing the rental property or to enter the lessee's dwelling or other premises without obtaining the lessee's consent at the time of entry.

(3)  The lessor mandates that the lessee purchase insurance or liability waiver against loss or damage to the rental property from the lessor. This paragraph shall not, however, be construed to prohibit a lessor from offering insurance or a liability waiver to a lessee provided it is clearly disclosed that acceptance of the offer of insurance or a liability waiver is optional.

(4)  The lessee waives or agrees to waive any defense, counterclaim or right the lessee may have against the lessor, its agent or its successor in interest.

(5)  The lessee is required to pay a late fee unless the rental payment is five days or more late under a rental-purchase agreement with payments made monthly or two days or more late under a rental-purchase agreement with payments made more frequently than monthly.

(6)  A lessee is required to pay a late fee exceeding the greater of $5 or 10% of the amount of the past due payment, regardless of how long the payment remains unpaid.

(7)  The lessee is required to pay a fee in connection with retrieval of the property or the termination or rescission of the rental-purchase agreement.

(8)  The lessee is charged a fee for in-home collection of a rental payment unless the amount of the fee is disclosed and the lessee expressly has agreed to pay the fee.



Section 6905 - Lessee's right to acquire ownership

§ 6905.  Lessee's right to acquire ownership.

(a)  Limitation on cost of lease services.--The total amount charged by the lessor for the cost of lease services in a rental-purchase transaction shall not exceed the cash price of the property.

(b)  Acquisition of ownership.--At any time after tendering an initial rental payment, a lessee may acquire ownership of the property that is the subject of the rental-purchase agreement by tendering an amount equal at a maximum to the amount by which the cash price of the leased property exceeds 50% of all rental payments made by the lessee.



Section 6906 - Lessee's right to reinstate agreement after termination

§ 6906.  Lessee's right to reinstate agreement after termination.

(a)  General rule.--A lessee who fails to make a timely rental payment may reinstate the agreement without losing any rights or options which exist under the agreement by the payment of all of the following within seven days of the renewal date:

(1)  All past due rental charges.

(2)  The reasonable costs of retrieval and redelivery, if the property has been retrieved.

(3)  Any applicable late fee.

(b)  Extended reinstatement after return of property.--

(1)  In the case of a lessee who has paid less than two-thirds of the total payments necessary to acquire ownership and where the lessee has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in subsection (a), the lessee may reinstate the agreement during a period of not less than 90 days after the date of the return of the property.

(2)  In the case of a lessee who has paid two-thirds or more of the total of payments necessary to acquire ownership and where the lessee has returned or voluntarily surrendered the property, other than through judicial process, during the applicable period set forth in subsection (a), the lessee may reinstate the agreement during a period of not less than 120 days after the date of the return of the property.

(c)  Right to reinstate following repossession.--Nothing in this section shall prevent a lessor from attempting to repossess property during the reinstatement period, but a repossession during the reinstatement period shall not affect the lessee's right to reinstate. Upon reinstatement, the lessor shall provide the lessee with the same property or substitute property of comparable quality and condition.

Cross References.  Section 6906 is referred to in section 6903 of this title.



Section 6907 - Rent reduction

§ 6907.  Rent reduction.

(a)  General rule.--If any lessee who has signed a rental-purchase agreement experiences an interruption or reduction of 25% or more of income due to involuntary job loss, involuntary reduced employment, illness, pregnancy or disability after two-thirds or more of the total amount of the rental payments necessary to acquire ownership under the agreement has been paid, the lessor shall reduce the amount of each rental payment by:

(1)  the percentage of the reduction in the lessee's income; or

(2)  fifty percent, whichever is less, for the period during which the lessee's income is interrupted or reduced.

(b)  Number of payments.--If payments are reduced, the total dollar amount of payments necessary to acquire ownership shall not be increased, but the number of payments necessary to acquire ownership shall be increased accordingly and the rights and duties of the lessor and the lessee shall not otherwise be affected.

(c)  Income restored.--When the lessee's income is restored, the lessor may increase the amount of rental payments, but in no event shall rental payments exceed the originally disclosed amount of rental payments.



Section 6908 - Advertising and display of property

§ 6908.  Advertising and display of property.

(a)  Advertisements.--

(1)  An advertisement for a rental-purchase agreement shall not state that a rental of any specific property is available at a specific amount or on specific terms unless the lessor will rent the property at the amount or on the terms specified.

(2)  An advertisement shall not state that a payment or a rental payment is due upon origination of a rental without disclosing all of the following:

(i)  The payment due upon origination of the rental.

(ii)  The rental payment.

(iii)  The total number of rental payments necessary to obtain ownership of the property that is the subject of the rental-purchase agreement.

(b)  Information on displays or offers.--All property displayed or offered under a rental-purchase agreement shall have stamped on or affixed to the property and clearly and conspicuously indicated in Arabic numerals that are readable and understandable by visual inspection all of the following:

(1)  The amount of the rental payment.

(2)  The cash price of the property.

(3)  The total number and amount of rental payments necessary to acquire ownership of the property that is the subject of the rental-purchase agreement.

(4)  The cost of lease services.

(c)  Compliance with Federal law.--With respect to matters specifically governed by the Consumer Credit Protection Act (Public Law 90-321, 15 U.S.C. § 1601 et seq.), compliance with that act satisfies the requirements of this section.



Section 6909 - Lessor's liability for noncompliance

§ 6909.  Lessor's liability for noncompliance.

(a)  Violation of other law.--A violation of this chapter shall constitute a violation of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law, and shall be subject to the enforcement provisions and private rights of action contained in that act, except as limited in this section.

(b)  Recovery in class action limited.--Notwithstanding any other provision of this section or the Unfair Trade Practices and Consumer Protection Law, in any class action brought for violation of this chapter, the total recovery arising out of the same failure to comply shall not be more than the lesser of $500,000 or an amount equal to 1% of the net worth of the lessor.

(c)  Recovery of damages.--If a particular rental-purchase agreement has more than one lessee, only one recovery of damages is allowed for a violation of this chapter. Multiple violations in connection with a single rental-purchase agreement entitle the lessee or multiple lessees to only one recovery under this chapter.

(d)  Commencement of class action.--A class action alleging a violation of this chapter may not be brought more than two years after the occurrence of the violation that is the subject of the suit or more than two years after the lessee made the last rental payment, whichever is later. This subsection does not bar a lessee from asserting a violation of this chapter as a matter of defense by recoupment or setoff in an action brought by a lessor more than two years after the date of the occurrence of the violation on an obligation arising from the rental-purchase agreement.

(e)  Counteraction or defense.--A lessee may not take any action to offset any amount for which a lessor is potentially liable under the Unfair Trade Practices and Consumer Protection Law against any amount owed by the lessee unless the amount of the liability of the lessor has been determined by a judgment of a court of competent jurisdiction in an action in which the lessor was a party. This subsection does not bar a lessee in default on an obligation arising from the rental-purchase agreement from asserting a violation of this chapter in an original action or as a defense or counterclaim to an action brought by the lessor to collect amounts owed by the lessee under the rental-purchase agreement.

Cross References.  Section 6909 is referred to in section 6910 of this title.



Section 6910 - Limitations on lessor's liability

§ 6910.  Limitations on lessor's liability.

(a)  Right to correct errors.--A lessor is not liable for any violation of the requirements of this chapter if, within 60 days after discovering an error and before an action for damages is filed against the lessor under section 6909 (relating to lessor's liability for noncompliance) or written notice of the error is received from the lessee, the lessor notifies the lessee of the error and makes adjustments to the account of the lessee that are necessary to assure that the lessee is not required to pay an amount in excess of the amounts permitted by this chapter. This subsection applies whether the error was discovered through the lessor's own procedures or by any other means.

(b)  Limitation in damages.--A lessor is not liable under subsection (a) for damages in excess of actual damage sustained by the lessee if the lessor shows by a preponderance of the evidence that the violation of this chapter resulted from a bona fide error, notwithstanding the maintenance by the lessor of procedures reasonably adopted to avoid the error.

(c)  Definition.--As used in this section, the term "bona fide error" includes, but is not limited to, clerical or calculation mistakes, computer hardware or software malfunctions and programming and printing errors.



Section 6911 - Conflict with other law

§ 6911.  Conflict with other law.

In the event of a conflict between this chapter and the act of October 28, 1966 (1st Sp.Sess., P.L.55, No.7), known as the Goods and Services Installment Sales Act, the provisions of this chapter shall be controlling.






Chapter 70 - Ignition Interlock Devices (Repealed)

Section 7001 - § 7003 (Repealed)

CHAPTER 70

IGNITION INTERLOCK DEVICES

(Repealed)

2003 Repeal.  Chapter 70 (§§ 7001 - 7003) was added June 22, 2000, P.L.466, No.63, and repealed September 30, 2003, P.L.120, No.24, effective February 1, 2004. The subject matter is now contained in Chapter 38 of Title 75 (Vehicles).






Chapter 71 - General Provisions

Section 7101 - Settlements and other agreements with hospitalized persons

PART VII

CIVIL ACTIONS AND PROCEEDINGS

Chapter

71.  General Provisions

73.  Arbitration

75.  Commencement of Actions

77.  Trial

79.  Post-trial Matters

81.  Judgments and Other Liens

83.  Particular Rights and Immunities

85.  Matters Affecting Government Units

Enactment.  Part VII was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

CHAPTER 71

GENERAL PROVISIONS

Sec.

7101.  Settlements and other agreements with hospitalized persons.

7102.  Comparative negligence.

7103.  Interpreters for the deaf (Deleted by amendment).

Enactment.  Chapter 71 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

§ 7101.  Settlements and other agreements with hospitalized persons.

(a)  General rule.--

(1)  No person whose interest is or may become adverse to a person injured who is confined to a hospital or sanitarium as a patient shall, within 15 days after the date of the occurrence causing the injury to such patient:

(i)  Negotiate or attempt to negotiate a settlement with such patient.

(ii)  Obtain or attempt to obtain a general release of liability from such patient.

(iii)  Obtain or attempt to obtain any statement, either written or oral, from such patient for use in negotiating a settlement or obtaining a release.

(2)  Any settlement agreement entered into, any general release of liability or any written or oral statement made by any person who is confined in a hospital or sanitarium after he incurs a personal injury, which is not obtained in accordance with the provisions of subsection (b) shall not be admissible in evidence in any matter relating to the injury and shall not be utilized for any purpose in any matter in connection therewith.

(3)  Where a person is injured and confined as a patient to a hospital or sanitarium due to such injuries, no attorney shall, during the first 15 days of the confinement of such patient, enter or attempt to enter into an agreement relating to compensation wholly or partly on a contingent basis with such patient in connection with his injuries.

(b)  Exception.--Subsection (a) shall not apply if at least five days prior to obtaining the settlement, release, statement or contingent fee agreement, the injured person has signified in writing, by a statement acknowledged before a notary public who has no interest adverse to the injured person, his willingness that a settlement, release, statement or contingent fee agreement be given or entered into.



Section 7102 - Comparative negligence

§ 7102.  Comparative negligence.

(a)  General rule.--In all actions brought to recover damages for negligence resulting in death or injury to person or property, the fact that the plaintiff may have been guilty of contributory negligence shall not bar a recovery by the plaintiff or his legal representative where such negligence was not greater than the causal negligence of the defendant or defendants against whom recovery is sought, but any damages sustained by the plaintiff shall be diminished in proportion to the amount of negligence attributed to the plaintiff.

(a.1)  Recovery against joint defendant; contribution.--

(1)  Where recovery is allowed against more than one person, including actions for strict liability, and where liability is attributed to more than one defendant, each defendant shall be liable for that proportion of the total dollar amount awarded as damages in the ratio of the amount of that defendant's liability to the amount of liability attributed to all defendants and other persons to whom liability is apportioned under subsection (a.2).

(2)  Except as set forth in paragraph (3), a defendant's liability shall be several and not joint, and the court shall enter a separate and several judgment in favor of the plaintiff and against each defendant for the apportioned amount of that defendant's liability.

(3)  A defendant's liability in any of the following actions shall be joint and several, and the court shall enter a joint and several judgment in favor of the plaintiff and against the defendant for the total dollar amount awarded as damages:

(i)  Intentional misrepresentation.

(ii)  An intentional tort.

(iii)  Where the defendant has been held liable for not less than 60% of the total liability apportioned to all parties.

(iv)  A release or threatened release of a hazardous substance under section 702 of the act of October 18, 1988 (P.L.756, No.108), known as the Hazardous Sites Cleanup Act.

(v)  A civil action in which a defendant has violated section 497 of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(4)  Where a defendant has been held jointly and severally liable under this subsection and discharges by payment more than that defendant's proportionate share of the total liability, that defendant is entitled to recover contribution from defendants who have paid less than their proportionate share. Further, in any case, any defendant may recover from any other person all or a portion of the damages assessed that defendant pursuant to the terms of a contractual agreement.

(a.2)  Apportionment of responsibility among certain nonparties and effect.--For purposes of apportioning liability only, the question of liability of any defendant or other person who has entered into a release with the plaintiff with respect to the action and who is not a party shall be transmitted to the trier of fact upon appropriate requests and proofs by any party. A person whose liability may be determined pursuant to this section does not include an employer to the extent that the employer is granted immunity from liability or suit pursuant to the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act. An attribution of responsibility to any person or entity as provided in this subsection shall not be admissible or relied upon in any other action or proceeding for any purpose. Nothing in this section shall affect the admissibility or nonadmissibility of evidence regarding releases, settlements, offers to compromise or compromises as set forth in the Pennsylvania Rules of Evidence. Nothing in this section shall affect the rules of joinder of parties as set forth in the Pennsylvania Rules of Civil Procedure.

(b)  Recovery against joint defendant; contribution.--(Deleted by amendment).

(b.1)  Recovery against joint defendant; contribution.--(Unconstitutional).

(b.2)  Apportionment of responsibility among certain nonparties and effect.--(Unconstitutional).

(b.3)  Off-road vehicle riding.--

(1)  Off-road vehicle riding area operators shall have no duty to protect riders from common, frequent, expected and nonnegligent risks inherent to the activity, including collisions with riders or objects.

(2)  The doctrine of knowing voluntary assumption of risk shall apply to all actions to recover damages for negligence resulting in death or injury to person or property brought against any off-road vehicle riding area operator.

(3)  Nothing in this subsection shall be construed in any way to abolish or modify a cause of action against a potentially responsible party other than an off-road vehicle riding area operator.

(c)  Downhill skiing.--

(1)  The General Assembly finds that the sport of downhill skiing is practiced by a large number of citizens of this Commonwealth and also attracts to this Commonwealth large numbers of nonresidents significantly contributing to the economy of this Commonwealth. It is recognized that as in some other sports, there are inherent risks in the sport of downhill skiing.

(2)  The doctrine of voluntary assumption of risk as it applies to downhill skiing injuries and damages is not modified by subsections (a) and (a.1).

(c.2)  Savings provisions.--Nothing in this section shall be construed in any way to create, abolish or modify a cause of action or to limit a party's right to join another potentially responsible party.

(d)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Defendant or defendants."  Includes impleaded defendants.

"Off-road vehicle."  A motorized vehicle that is used off-road for sport or recreation. The term includes snowmobiles, all-terrain vehicles, motorcycles and four-wheel drive vehicles.

"Off-road vehicle riding area."  Any area or facility providing recreational activities for off-road vehicles.

"Off-road vehicle riding area operator."  A person or organization owning or having operational responsibility for any off-road vehicle riding area. The term includes:

(1)  Agencies and political subdivisions of this Commonwealth.

(2)  Authorities created by political subdivisions.

(3)  Private companies.

"Plaintiff."  Includes counter claimants and cross-claimants.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; June 19, 2002, P.L.394, No.57, eff. 60 days; July 15, 2004, P.L.736, No.87, eff. imd.; June 28, 2011, P.L.78, No.17, eff. imd.)

2011 Amendment.  See sections 2 and 3 of Act 17 in the appendix to this title for special provisions relating to construction of law and applicability.

2007 Effectuation of Declaration of Unconstitutionality.  The Legislative Reference Bureau effectuated the 2005 unconstitutionality.

2005 Unconstitutionality.  Act 57 of 2002 was declared unconstitutional. Deweese v. Weaver, 880 A.2d 54 (Pa. Commonwealth 2005).

2002 Amendment.  Section 6 of Act 57 provided that the amendment of section 7102 shall apply to all causes of action that accrue after the effective date of section 6.



Section 7103 - Interpreters for the deaf (Deleted by amendment)

§ 7103.  Interpreters for the deaf (Deleted by amendment).

2006 Amendment.  Section 7103 was deleted by amendment Nov. 29, 2006, P.L.1538, No.172, effective in 60 days.






Chapter 73 - Arbitration

Section 7301 - Short title of subchapter

CHAPTER 73

ARBITRATION

Subchapter

A.  Statutory Arbitration

B.  Common Law Arbitration

C.  Judicial Arbitration

Enactment.  Chapter 73 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 73 is referred to in section 3942 of Title 62 (Procurement).

SUBCHAPTER A

STATUTORY ARBITRATION

Sec.

7301.  Short title of subchapter.

7302.  Scope of subchapter.

7303.  Validity of agreement to arbitrate.

7304.  Court proceedings to compel or stay arbitration.

7305.  Appointment of arbitrators by court.

7306.  Action by arbitrators.

7307.  Hearing before arbitrators.

7308.  Representation by attorney.

7309.  Witnesses, subpoenas, oaths and depositions.

7310.  Award of arbitrators.

7311.  Change of award by arbitrators.

7312.  Fees and expenses of arbitration.

7313.  Confirmation of award by court.

7314.  Vacating award by court.

7315.  Modification or correction of award by court.

7316.  Judgment or decree on award.

7317.  Form and service of applications to court.

7318.  Court and jurisdiction.

7319.  Venue of court proceedings.

7320.  Appeals from court orders.

Enactment.  The heading of Subchapter A was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53, and the remaining provisions were added October 5, 1980, P.L.693, No.142, effective in 60 days.

Cross References.  Subchapter A is referred to in sections 7341, 7342 of this title.

§ 7301.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Uniform Arbitration Act."



Section 7302 - Scope of subchapter

§ 7302.  Scope of subchapter.

(a)  General rule.--An agreement to arbitrate a controversy on a nonjudicial basis shall be conclusively presumed to be an agreement to arbitrate pursuant to Subchapter B (relating to common law arbitration) unless the agreement to arbitrate is in writing and expressly provides for arbitration pursuant to this subchapter or any other similar statute, in which case the arbitration shall be governed by this subchapter.

(b)  Collective bargaining agreements.--This subchapter shall apply to a collective bargaining agreement to arbitrate controversies between employers and employees or their respective representatives only where the arbitration pursuant to this subchapter is consistent with any statute regulating labor and management relations.

(c)  Government contracts.--This subchapter shall apply to any written contract to which a government unit of this Commonwealth is a party to the same extent as if the government unit were a private person, except that where a contract to which the Commonwealth government is a party provides for arbitration of controversies but does not provide for arbitration pursuant to any specified statutory provision, the arbitration shall be governed by this subchapter.

(d)  Special application.--

(1)  Paragraph (2) shall be applicable where:

(i)  The Commonwealth government submits a controversy to arbitration.

(ii)  A political subdivision submits a controversy with an employee or a representative of employees to arbitration.

(iii)  Any person has been required by law to submit or to agree to submit a controversy to arbitration pursuant to this subchapter.

(2)  Where this paragraph is applicable a court in reviewing an arbitration award pursuant to this subchapter shall, notwithstanding any other provision of this subchapter, modify or correct the award where the award is contrary to law and is such that had it been a verdict of a jury the court would have entered a different judgment or a judgment notwithstanding the verdict.

Applicability.  Section 501(b) of Act 142 of 1980 provided that the provisions of 42 Pa.C.S. § 7302(d)(2) shall be applicable to any nonjudicial arbitration pursuant to:

(1)  An agreement made prior to the effective date of this act which expressly provides that it shall be interpreted pursuant to the law of this Commonwealth and which expressly provides for statutory arbitration.

(2)  An agreement heretofore or hereafter made which expressly provides for arbitration pursuant to the former provisions of the act of April 25, 1927 (P.L.381, No.248), relating to statutory arbitration.

Cross References.  Section 7302 is referred to in section 7342 of this title.



Section 7303 - Validity of agreement to arbitrate

§ 7303.  Validity of agreement to arbitrate.

A written agreement to subject any existing controversy to arbitration or a provision in a written agreement to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity relating to the validity, enforceability or revocation of any contract.

Cross References.  Section 7303 is referred to in sections 7304, 7318, 7342 of this title.



Section 7304 - Court proceedings to compel or stay arbitration

§ 7304.  Court proceedings to compel or stay arbitration.

(a)  Compelling arbitration.--On application to a court to compel arbitration made by a party showing an agreement described in section 7303 (relating to validity of agreement to arbitrate) and a showing that an opposing party refused to arbitrate, the court shall order the parties to proceed with arbitration. If the opposing party denies the existence of an agreement to arbitrate, the court shall proceed summarily to determine the issue so raised and shall order the parties to proceed with arbitration if it finds for the moving party. Otherwise, the application shall be denied.

(b)  Stay of arbitration.--On application of a party to a court to stay an arbitration proceeding threatened or commenced the court may stay an arbitration on a showing that there is no agreement to arbitrate. When in substantial and bona fide dispute, such an issue shall be forthwith and summarily tried and determined and a stay of the arbitration proceedings shall be ordered if the court finds for the moving party. If the court finds for the opposing party, the court shall order the parties to proceed with arbitration.

(c)  Venue.--If a controversy alleged to be or not to be referable to arbitration under the agreement is also involved in an action or proceeding pending in a court having jurisdiction to hear applications to compel or stay arbitration, the application shall be made to that court. Otherwise, subject to section 7319 (relating to venue of court proceedings), the application may be made in any court of competent jurisdiction.

(d)  Stay of judicial proceedings.--An action or proceeding, allegedly involving an issue subject to arbitration, shall be stayed if a court order to proceed with arbitration has been made or an application for such an order has been made under this section. If the issue allegedly subject to arbitration is severable, the stay of the court action or proceeding may be made with respect to the severable issue only. If the application for an order to proceed with arbitration is made in such action or proceeding and is granted, the court order to proceed with arbitration shall include a stay of the action or proceeding.

(e)  No examination of merits.--An application for a court order to proceed with arbitration shall not be refused, nor shall an application to stay arbitration be granted, by the court on the ground that the controversy lacks merit or bona fides or on the ground that no fault or basis for the controversy sought to be arbitrated has been shown.

Cross References.  Section 7304 is referred to in sections 7314, 7320, 7342 of this title.



Section 7305 - Appointment of arbitrators by court

§ 7305.  Appointment of arbitrators by court.

If the agreement to arbitrate prescribes a method of appointment of arbitrators, the prescribed method shall be followed. In the absence of a prescribed method or if the prescribed method fails or for any reason cannot be followed, or when an arbitrator appointed fails to act or is unable to act and his successor has not been appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of an arbitrator specifically named in the agreement.

Cross References.  Section 7305 is referred to in sections 7314, 7342 of this title.



Section 7306 - Action by arbitrators

§ 7306.  Action by arbitrators.

The powers of the arbitrators shall be exercised by a majority unless otherwise prescribed by the agreement or provided by this subchapter.



Section 7307 - Hearing before arbitrators

§ 7307.  Hearing before arbitrators.

(a)  General rule.--Unless otherwise prescribed by the agreement:

(1)  The arbitrators shall appoint a time and place for the arbitration hearing and cause written notice thereof to be served personally or by registered or certified mail on all parties not less than ten days before the hearing. Appearance at the hearing constitutes a waiver of such notice.

(2)  The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion, may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date.

(3)  The arbitrators may hear and determine the controversy upon the evidence produced at the arbitration hearing notwithstanding the failure of a duly notified party to appear. On application by a party the court may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(4)  The parties and their attorneys have the right to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(5)  The hearing shall be conducted by all the arbitrators but a majority may determine any issue and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determine the controversy.

(b)  Record.--On request of a party who shall pay the fees therefor all testimony shall be taken stenographically and a transcript thereof made a part of the record.

Cross References.  Section 7307 is referred to in section 7314 of this title.



Section 7308 - Representation by attorney

§ 7308.  Representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under this subchapter. A waiver thereof prior to the proceeding or hearing is ineffective.



Section 7309 - Witnesses, subpoenas, oaths and depositions

§ 7309.  Witnesses, subpoenas, oaths and depositions.

(a)  General rule.--The arbitrators may issue subpoenas in the form prescribed by general rules for the attendance of witnesses and for the production of books, records, documents and other evidence. Subpoenas so issued shall be served and, upon application to the court by a party or by the arbitrators, shall be enforced in the manner provided or prescribed by law for the service and enforcement of subpoenas in a civil action.

(b)  Depositions.--On application of a party and for use as evidence the arbitrators, in the manner and upon the terms designated by them, may permit a deposition to be taken of a witness who cannot be served with a subpoena or who is unable to attend the hearing.

(c)  Compulsory testimony.--The arbitrators shall have power to administer oaths. All provisions of law compelling a person under subpoena to testify are applicable.

(d)  Fees.--Fees and expenses for attendance as a witness shall be governed by the provisions of section 5903 (relating to compensation and expenses of witnesses).

Cross References.  Section 7309 is referred to in section 7342 of this title.



Section 7310 - Award of arbitrators

§ 7310.  Award of arbitrators.

(a)  General rule.--The award of the arbitrators shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy of the award to each party personally or by registered or certified mail, or as prescribed in the agreement to arbitrate.

(b)  Time limitation.--The award shall be made within the time fixed by the agreement or, if not fixed by the agreement, within such time as is ordered by the court on application of a party. The parties by written stipulation may extend the time either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to delivery of the award to him.



Section 7311 - Change of award by arbitrators

§ 7311.  Change of award by arbitrators.

(a)  General rule.--On application of a party to the arbitrators, or on submission to the arbitrators by the court under such conditions as the court may order if an application to the court is pending under section 7313 (relating to confirmation of award by court), section 7314 (relating to vacating award by court) or section 7315 (relating to modification or correction of award by court), the arbitrators may modify or correct the award upon the grounds stated in section 7315(a)(1) and (2), or for the purpose of clarifying the award.

(b)  Time limitation.--An application to the arbitrators under subsection (a) shall be made within ten days after delivery of the award to the applicant. Written notice of presentation of the application shall be given forthwith by the applicant to all other parties stating that they must serve objections thereto within ten days from the date of the notice. The award as modified or corrected is subject to the provisions of sections 7313, 7314 and 7315.



Section 7312 - Fees and expenses of arbitration

§ 7312.  Fees and expenses of arbitration.

Unless otherwise prescribed in the agreement to arbitrate, the expenses and fees of the arbitrators and other expenses (but not including counsel fees) incurred in the conduct of the arbitration shall be paid as prescribed in the award.



Section 7313 - Confirmation of award by court

§ 7313.  Confirmation of award by court.

On application of a party, the court shall confirm an award, unless within the time limits imposed by this subchapter, grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in section 7314 (relating to vacating award by court) or section 7315 (relating to modification or correction of award by court).

Cross References.  Section 7313 is referred to in section 7311 of this title.



Section 7314 - Vacating award by court

§ 7314.  Vacating award by court.

(a)  General rule.--

(1)  On application of a party, the court shall vacate an award where:

(i)  the court would vacate the award under section 7341 (relating to common law arbitration) if this subchapter were not applicable;

(ii)  there was evident partiality by an arbitrator appointed as a neutral or corruption or misconduct in any of the arbitrators prejudicing the rights of any party;

(iii)  the arbitrators exceeded their powers;

(iv)  the arbitrators refused to postpone the hearing upon good cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of section 7307 (relating to hearing before arbitrators), as to prejudice substantially the rights of a party; or

(v)  there was no agreement to arbitrate and the issue of the existence of an agreement to arbitrate was not adversely determined in proceedings under section 7304 (relating to court proceedings to compel or stay arbitration) and the applicant-party raised the issue of the existence of an agreement to arbitrate at the hearing.

(2)  The fact that the relief awarded by the arbitrators was such that it could not or would not be granted by a court of law or equity is not a ground for vacating or refusing to confirm the award.

(b)  Time limitation.--An application under this section shall be made within 30 days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud, misconduct or other improper means, it shall be made within 30 days after such grounds are known or should have been known to the applicant.

(c)  Further hearing.--If the court vacates the award on grounds other than stated in subsection (a)(1)(v), the court may order a rehearing before new arbitrators chosen as prescribed in the agreement to arbitrate. Absent a method prescribed in the agreement to arbitrate, the court shall choose new arbitrators in accordance with section 7305 (relating to appointment of arbitrators by court). If the award is vacated on grounds not affecting the competency of the arbitrators under subsection (a)(1)(i) through (iv), the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 7305. The time period within which the agreement requires the original award to be made is applicable to the rehearing and commences from the date of the court order directing a rehearing.

(d)  Confirmation of award.--If an application to vacate the award is denied and no application to modify or correct the award is pending, the court shall confirm the award.

Cross References.  Section 7314 is referred to in sections 7311, 7313 of this title.



Section 7315 - Modification or correction of award by court

§ 7315.  Modification or correction of award by court.

(a)  General rule.--On application to the court made within 30 days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1)  there was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2)  the arbitrators awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3)  the award is deficient in a matter of form, not affecting the merits of the controversy.

(b)  Confirmation of award.--If an application to modify or correct the award is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made by the arbitrators.

(c)  Alternative applications.--An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

Cross References.  Section 7315 is referred to in sections 7311, 7313 of this title.



Section 7316 - Judgment or decree on award

§ 7316.  Judgment or decree on award.

Upon the granting of an order of court confirming, modifying or correcting an award, a judgment or decree shall be entered in conformity with the order. The judgment or decree may be enforced as any other judgment or decree. Subject to general rules, costs of any application to the court and of the proceedings subsequent thereto, and disbursements may be imposed by the court.



Section 7317 - Form and service of applications to court

§ 7317.  Form and service of applications to court.

Except as otherwise prescribed by general rules, an application to the court under this subchapter shall be by petition and shall be heard in the manner and upon the notice provided or prescribed by law for the making and hearing of petitions in civil matters. Unless the parties otherwise agree, notice of an initial application for an order of court shall be served in the manner provided or prescribed by law for the service of a writ of summons in a civil action.

Cross References.  Section 7317 is referred to in section 7342 of this title.



Section 7318 - Court and jurisdiction

§ 7318.  Court and jurisdiction.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Court."  As used in this subchapter means any court of competent jurisdiction of this Commonwealth.

"Jurisdiction."  The making of an agreement described in section 7303 (relating to validity of agreement to arbitrate) providing for arbitration in this Commonwealth confers jurisdiction on the courts of this Commonwealth to enforce the agreement under this subchapter and to enter judgment on an award made thereunder.

Cross References.  Section 7318 is referred to in section 7342 of this title.



Section 7319 - Venue of court proceedings

§ 7319.  Venue of court proceedings.

Except as otherwise prescribed by general rules:

(1)  An initial application to a court under this subchapter shall be made to the court of the county in which the agreement prescribes that the arbitration hearing shall be held or, if the hearing has been held, in the county in which the hearing was held.

(2)  If an application to a court cannot be made under paragraph (1) the application shall be made to the court in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this Commonwealth, to the court of any county.

(3)  All subsequent applications to a court shall be made to the court hearing the initial application unless that court otherwise directs.

Cross References.  Section 7319 is referred to in sections 7304, 7342 of this title.



Section 7320 - Appeals from court orders

§ 7320.  Appeals from court orders.

(a)  General rule.--An appeal may be taken from:

(1)  A court order denying an application to compel arbitration made under section 7304 (relating to proceedings to compel or stay arbitration).

(2)  A court order granting an application to stay arbitration made under section 7304(b).

(3)  A court order confirming or denying confirmation of an award.

(4)  A court order modifying or correcting an award.

(5)  A court order vacating an award without directing a rehearing.

(6)  A final judgment or decree of a court entered pursuant to the provisions of this subchapter.

(b)  Procedure.--The appeal shall be taken in the manner, within the time and to the same extent as an appeal from a final order of court in a civil action.

Cross References.  Section 7320 is referred to in section 7342 of this title.



Section 7341 - Common law arbitration

SUBCHAPTER B

COMMON LAW ARBITRATION

Sec.

7341.  Common law arbitration.

7342.  Procedure.

Cross References.  Subchapter B is referred to in section 7302 of this title.

§ 7341.  Common law arbitration.

The award of an arbitrator in a nonjudicial arbitration which is not subject to Subchapter A (relating to statutory arbitration) or a similar statute regulating nonjudicial arbitration proceedings is binding and may not be vacated or modified unless it is clearly shown that a party was denied a hearing or that fraud, misconduct, corruption or other irregularity caused the rendition of an unjust, inequitable or unconscionable award.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

Cross References.  Section 7341 is referred to in sections 7314, 7342 of this title.



Section 7342 - Procedure

§ 7342.  Procedure.

(a)  General rule.--The following provisions of Subchapter A (relating to statutory arbitration) shall be applicable to arbitration conducted pursuant to this subchapter:

Section 7303 (relating to validity of agreement to arbitrate).

Section 7304 (relating to court proceedings to compel or stay arbitration).

Section 7305 (relating to appointment of arbitrators by court).

Section 7309 (relating to witnesses, subpoenas, oaths and depositions).

Section 7317 (relating to form and service of applications to court).

Section 7318 (relating to court and jurisdiction).

Section 7319 (relating to venue of court proceedings).

Section 7320 (relating to appeals from court orders), except subsection (a)(4).

(b)  Confirmation and judgment.--On application of a party made more than 30 days after an award is made by an arbitrator under section 7341 (relating to common law arbitration), the court shall enter an order confirming the award and shall enter a judgment or decree in conformity with the order. Section 7302(d)(2) (relating to special application) shall not be applicable to proceedings under this subchapter.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 added section 7342.



Section 7361 - Compulsory arbitration

SUBCHAPTER C

JUDICIAL ARBITRATION

Sec.

7361.  Compulsory arbitration.

7362.  Voluntary arbitration of pending judicial matters.

Cross References.  Subchapter C is referred to in section 8854 of Title 53 (Municipalities Generally).

§ 7361.  Compulsory arbitration.

(a)  General rule.--Except as provided in subsection (b), when prescribed by general rule or rule of court such civil matters or issues therein as shall be specified by rule shall first be submitted to and heard by a board of three members of the bar of the court.

(b)  Limitations.--No matter shall be referred under subsection (a):

(1)  which involves title to real property; or

(2)  where the amount in controversy, exclusive of interest and costs, exceeds $50,000.

(c)  Procedure.--The arbitrators appointed pursuant to this section shall have such powers and shall proceed in such manner as shall be prescribed by general rules.

(d)  Appeal for trial de novo.--Any party to a matter shall have the right to appeal for trial de novo in the court. The party who takes the appeal shall pay such amount or proportion of fees and costs and shall comply with such other procedures as shall be prescribed by general rules. In the absence of appeal the judgment entered on the award of the arbitrators shall be enforced as any other judgment of the court. For the purposes of this section and section 5571 (relating to appeals generally) an award of arbitrators constitutes an order of a tribunal.

(Apr. 6, 1980, P.L.100, No.38; Apr. 16, 1992, P.L.146, No.25, eff. 60 days; Nov. 30, 2004, P.L.1703, No.217, eff. imd.; May 11, 2006, P.L.166, No.41, eff. 60 days)

2006 Amendment.  Act 41 amended subsec. (b).

1980 Amendment.  Act 38 amended subsec. (d), effective immediately and retroactive to June 27, 1978, and amended the remainder of section 7361, effective in 60 days and applicable to actions filed on and after that date.

1984 Partial Repeal.  Section 8 of the act of February 12, 1984 (P.L.26, No.11), relating to motor vehicle financial responsibility, repealed section 7361(b)(2)(i) insofar as it is inconsistent with Act 11.

Cross References.  Section 7361 is referred to in section 1794 of Title 75 (Vehicles).



Section 7362 - Voluntary arbitration of pending judicial matters

§ 7362.  Voluntary arbitration of pending judicial matters.

(a)  General rule.--A civil matter or issue therein may be referred by consent of the parties to one or more appointive judicial officers or other persons for hearing or hearing and disposition.

(b)  Government units.--Any government unit of this Commonwealth, with the consent of the solicitor or other official counsel of the unit, may agree to the reference of a civil matter pursuant to this section.

(c)  Procedure.--The appointive judicial officers or other persons appointed or designated pursuant to this section shall have such powers and shall proceed in such manner as shall be prescribed by general rules.

(d)  Appeal.--Any party to a matter referred under this section shall have such rights of appeal, if any, as shall be prescribed by general rules. Where no right to appeal is prescribed by general rule, all parties shall be deemed to have waived any right to appeal which they might otherwise enjoy under the Constitution of Pennsylvania or otherwise in mutual consideration of an expeditious final disposition of the matter, but no such waiver shall apply if it is clearly shown that a party was denied a hearing or that fraud, misconduct, corruption or other irregularity caused the rendition of an unjust, inequitable or unconscionable award.






Chapter 75 - Commencement of Actions

Section 7501 - Attachment of property prior to judgment

CHAPTER 75

COMMENCEMENT OF ACTIONS

Subchapter

A.  General Provisions

B.  Interpleader Compacts

C.  Declaratory Judgments

D.  Reciprocal Tax Enforcement

Enactment.  Chapter 75 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

7501.  Attachment of property prior to judgment.

7502.  Affidavit of noninvolvement.

§ 7501.  Attachment of property prior to judgment.

(a)  General rule.--Except as otherwise provided in subsection (b) property may be attached prior to judgment in the manner and to the extent prescribed by general rule.

(b)  Exemptions.--Any property exempt under Subchapter B of Chapter 81 (relating to exemptions from execution) from attachment or execution upon a judgment shall be exempt from attachment under this section.

(c)  Effect of dissolution.--If an attachment is dissolved after sale of the property attached, such dissolution shall not have the effect of divesting any estate or interest acquired by virtue of such sale by a person not a party to the attachment.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 7501.



Section 7502 - Affidavit of noninvolvement

§ 7502.  Affidavit of noninvolvement.

(a)  Dismissal by affidavit.--In any action for negligence, any construction design professional who is retained to perform professional services on a construction project may have the action against such construction design professional dismissed upon the filing of an affidavit of noninvolvement.

(b)  Tolling statute.--The filing of such affidavit shall have the effect of tolling the statute of limitations as to the affiant with respect to the claim at issue.

(c)  Reinstatement.--If the court determines that the statements made in any affidavit filed under subsection (a) are inaccurate, the court shall immediately reinstate the action against the affiant. In any action where the affiant is found by the court to have knowingly filed a false affidavit, such conduct shall constitute just cause for the court to instruct the jury that it may award exemplary damages in relation to such conduct.

(d)  Discovery.--In any action reinstated pursuant to subsection (c), or in any case where the construction design professional is later joined as a defendant, all discovery taken in such action prior to the reinstatement or joinder may be used for any purpose permissible under any statute or rule of court as if the reinstated or joined defendant had participated fully in the action from the date of filing.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Affidavit of noninvolvement."  A statement, in writing, setting forth with particularity facts which demonstrate that the construction design professional is misidentified or otherwise was not involved with regard to the cause of the injury or damage, individually or through its servants or employees, in the performance of professional services which forms the subject matter of the action, signed by the party making it, and sworn to or affirmed before an officer authorized by the laws of this Commonwealth to take acknowledgments of deeds or to administer oaths.

"Construction design professional."

(1)  Any person who is an architect, professional engineer, landscape architect or land surveyor licensed by the appropriate State board to practice such profession in this Commonwealth.

(2)  Any corporation organized to render professional services through the practice of one or more of such professions in this Commonwealth.

(3)  Any employee of such professional who is assisting or representing the professional in the performance of professional services on the site of the construction project.

(June 30, 1988, P.L.464, No.79, eff. imd.)

1988 Amendment.  Act 79 added section 7502.



Section 7521 - Short title of subchapter

SUBCHAPTER B

INTERPLEADER COMPACTS

Sec.

7521.  Short title of subchapter.

7522.  Interpleader compact.

7523.  Duties of the Department of State.

7524.  Duties of the Governor.

§ 7521.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Interpleader Compact Law."



Section 7522 - Interpleader compact

§ 7522.  Interpleader compact.

The following interpleader compact is hereby approved, ratified, adopted and entered into by this Commonwealth as a party to take effect between this Commonwealth and any other state of the United States of America when entered into in accordance with the terms of the compact by the other state and not disapproved by the Governor under paragraph (c) of Article 7 of the compact:

The Interpleader Compact

The contracting states solemnly agree:

Article 1.  Purpose.--The aims of this compact are to promote comity and judicial cooperation among the states party thereto; and to relieve from undue risk and uncertainty, a person who may be subject to double or multiple liability because of the existence of adverse claimants, one or more of whom in the absence of this compact may not be subject to the jurisdiction of the adjudicating court, when such person makes all reasonable efforts to secure judicial determination and discharge of his liability.

Article 2.  Definitions.--For the purpose of this compact the following definitions shall apply:

(a)  A state shall mean (1) a state of the United States or any territory or possession of the United States and the District of Columbia acting under Article 1, section 10, clause 3, of the Constitution of the United States in entering this compact with an American or a foreign jurisdiction, or (2) a state of the community of nations and any component governmental unit of such a state which under the laws thereof may validly become party to this compact.

(b)  A person shall include any entity capable of suing or being sued in the state in which the interpleader is pending.

(c)  Interpleader shall mean a judicial procedure by which two or more persons who have adverse claims against a third person may be required to litigate these claims in one proceeding.

Article 3.  Service of process.--(a)  Service of process sufficient to acquire personal jurisdiction may be made within a state party to this compact, by a person who institutes an interpleader proceeding or interpleader part of a proceeding in another state, party to this compact, provided that such service shall fulfill the requirements for service of process of the state in which the service is made and provided further that such service shall meet the minimum standards for service of the jurisdiction where the proceeding is pending.

(b)  No such service of process shall be valid unless either:  (1) The subject matter of the proceeding is specific real property or tangible personal property situated within the state in which the proceeding is pending; or (2) One or more of the claimants shall be either a permanent resident or domiciliary of the state in which the proceeding is pending; or (3) A significant portion of the transaction out of which the proceeding shall have arisen shall have taken place in the state in which the proceeding is pending; or (4) One of the claimants shall have initiated the action.

Article 4.  Scope of interpleader unaffected.--Nothing in this compact shall be construed to change any requirement or limitation on the scope of interpleader of the state in which the interpleader proceeding is pending except in relation to acquisition of personal jurisdiction.

Article 5.  Finality of judgment.--No judgment obtained against any person in any proceeding to which he had become a party by reason of service of process effected pursuant to the provisions of this compact shall be subject to attack on the ground that the adjudicating court did not have personal jurisdiction over such person.

Article 6.  Enactment.--(a)  This compact shall enter into force and effect as to a state one year from the date it has taken whatever action may be necessary pursuant to its required processes to make this compact part of the laws of such state and the appropriate authority of such state shall have deposited a duly authenticated copy of its statute, proclamation, order, or similar official pronouncement having the force of law and embodying this compact as law with the appropriate officer or agency of each of the states party thereto. In the statute, proclamation, order, or similar act by which a state adopts this compact, it shall specify the officer or agency with whom the documents referred to in this article shall be deposited.

(b)  Unless the statute, proclamation, order, or similar act by which a state adopts this compact shall specify otherwise, and name the states with which the state intends to compact, such adoption shall apply to all other states then party to or who may subsequently become party to this compact. In the event that a state shall enter this compact with some states but not with others, the deposit of documents required by paragraph (a) of this article shall be effected only with those states to which the adopting state specifies an intention to be bound.

Article 7.  Withdrawal.--(a)  This compact shall continue in force and remain binding on a party state until such state shall withdraw therefrom. To be valid and effective, any withdrawal must be preceded by a formal notice in writing of one year from the appropriate authority of that state. Such notice shall be communicated to the same officer or agency in each party state with which the notice of adoption was deposited pursuant to Article 6 of this compact. In the event that a state wishes to withdraw with respect to one or more states, but wishes to remain a party to this compact with other states party thereto, its notice of withdrawal shall be communicated only to those states with respect to which withdrawal is contemplated.

(b)  Withdrawal shall not be effective as to service of process accomplished pursuant to this compact prior to the actual date of withdrawal.

(c)  Any state receiving a notice of adoption from another state may by action of its executive head within a year from the receipt of such notice in the manner provided for withdrawal in paragraph (a) of this article specify its intention not to be bound to the state depositing such notice and such adoption thereupon shall not be binding upon the state so acting.

Article 8.  Severability and construction.--The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state, or in the case of a component governmental unit, to the constitution of the state of which it is a part, or the applicability thereof to any government, agency, person, or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby; provided that if this compact shall be held invalid or contrary to the constitution of any government participating therein the compact shall remain in full force and effect as to the remaining governments and in full force and effect as to the government affected as to all severable matters. It is the intent that the provisions of this compact shall be reasonably and liberally construed.



Section 7523 - Duties of the Department of State

§ 7523.  Duties of the Department of State.

The Department of State is hereby designated as the agency to receive all documents deposited pursuant to Articles 6 and 7 of the interpleader compact. The Department of State is also directed to act as the repository for all such documents and to keep and make available upon request a complete list of the states with which this Commonwealth is party to the interpleader compact together with such other information as may be in its possession concerning the status of such compact in respect to enactment and withdrawals therefrom. A current list of the states with which this Commonwealth is a party to the interpleader compact shall be published by the department in the Pennsylvania Code.



Section 7524 - Duties of the Governor

§ 7524.  Duties of the Governor.

As used in paragraph (c) of Article 7 of the interpleader compact the phrase "executive head" shall mean the Governor of this Commonwealth. In the event that the Governor takes any action pursuant to paragraph (c) of Article 7 of the interpleader compact he shall promptly notify the Department of State and shall deposit with it copies of all official communications and documents relating to the action.



Section 7531 - Short title of subchapter

SUBCHAPTER C

DECLARATORY JUDGMENTS

Sec.

7531.  Short title of subchapter.

7532.  General scope of declaratory remedy.

7533.  Construction of documents.

7534.  Before breach of contract.

7535.  Rights of fiduciaries and other persons.

7536.  Enumeration not exclusive.

7537.  Remedy discretionary.

7538.  Applications for relief.

7539.  Issues of fact.

7540.  Parties.

7541.  Construction of subchapter.

§ 7531.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Declaratory Judgments Act."



Section 7532 - General scope of declaratory remedy

§ 7532.  General scope of declaratory remedy.

Courts of record, within their respective jurisdictions, shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect, and such declarations shall have the force and effect of a final judgment or decree.

Cross References.  Section 7532 is referred to in section 7536 of this title.



Section 7533 - Construction of documents

§ 7533.  Construction of documents.

Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise, and obtain a declaration of rights, status, or other legal relations thereunder.

Cross References.  Section 7533 is referred to in section 7536 of this title.



Section 7534 - Before breach of contract

§ 7534.  Before breach of contract.

A contract may be construed either before or after there has been a breach thereof.

Cross References.  Section 7534 is referred to in section 7536 of this title.



Section 7535 - Rights of fiduciaries and other persons

§ 7535.  Rights of fiduciaries and other persons.

Any person interested, as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, lunatic, or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1)  To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others.

(2)  To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity.

(3)  To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

Cross References.  Section 7535 is referred to in section 7536 of this title.



Section 7536 - Enumeration not exclusive

§ 7536.  Enumeration not exclusive.

The enumeration in section 7533 (relating to construction of documents) through 7535 (relating to rights of fiduciaries and other persons) does not limit or restrict the exercise of the general powers, conferred in section 7532 (relating to general scope of declaratory remedy), in any proceeding, where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



Section 7537 - Remedy discretionary

§ 7537.  Remedy discretionary.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding, but as provided in section 7541(b) (relating to effect of alternative remedy), the existence of an alternative remedy shall not be a ground for the refusal to proceed under this subchapter.



Section 7538 - Applications for relief

§ 7538.  Applications for relief.

(a)  General rule.--Judicial relief based on a declaratory judgment or decree may be granted whenever necessary or proper, subject to Chapter 55 (relating to limitation of time). If an application for supplemental relief is deemed sufficient the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by a previously entered declaratory judgment or decree to show cause why further relief should not be granted.

(b)  Form of application.--An application for relief or supplemental relief under this subchapter shall be in the form prescribed by general rules.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 7539 - Issues of fact

§ 7539.  Issues of fact.

(a)  General rule.--Relief may be granted under this subchapter notwithstanding the fact that the purpose or effect of the proceeding, in whole or in part, is to resolve or determine a question of fact.

(b)  Jury trial.--When a proceeding under this subchapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



Section 7540 - Parties

§ 7540.  Parties.

(a)  General rule.--When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party and shall be entitled to be heard.

(b)  Tax matters.--In any proceeding which involves the effect of any asserted legal relation, status, right, or privilege upon the determination of any tax, the appropriate taxing authority shall be served with a copy of the proceeding, but if such taxing authority does not enter its appearance, the requirements of this section shall nevertheless be satisfied if the court considers that the interests of the taxing authority are adequately represented.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 2248, adopted June 3, 1994, provided that section 7540 shall not be deemed suspended or affected by Rules 2226 through 2232 relating to joinder of parties.



Section 7541 - Construction of subchapter

§ 7541.  Construction of subchapter.

(a)  General rule.--This subchapter is declared to be remedial. Its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations, and is to be liberally construed and administered.

(b)  Effect of alternative remedy.--The General Assembly finds and determines that the principle rendering declaratory relief unavailable in circumstances where an action at law or in equity or a special statutory remedy is available has unreasonably limited the availability of declaratory relief and such principle is hereby abolished. The availability of declaratory relief shall not be limited by the provisions of 1 Pa.C.S. § 1504 (relating to statutory remedy preferred over common law) and the remedy provided by this subchapter shall be additional and cumulative to all other available remedies except as provided in subsection (c). Where another remedy is available the election of the declaratory judgment remedy rather than another available remedy shall not affect the substantive rights of the parties, and the court may pursuant to general rules change venue, require additional pleadings, fix the order of discovery and proof, and take such other action as may be required in the interest of justice.

(c)  Exceptions.--Relief shall not be available under this subchapter with respect to any:

(1)  Action wherein a divorce or annulment of marriage is sought except as provided by 23 Pa.C.S. § 3306 (relating to proceedings to determine marital status).

(2)  Proceeding within the exclusive jurisdiction of a tribunal other than a court.

(3)  Proceeding involving an appeal from an order of a tribunal.

(Dec. 19, 1990, P.L.1240, No.206, eff. 90 days)

1990 Amendment.  Act 206 amended subsec. (c).

Cross References.  Section 7541 is referred to in section 7537 of this title.



Section 7551 - Enforcement of taxes imposed by other states

SUBCHAPTER D

RECIPROCAL TAX ENFORCEMENT

Sec.

7551.  Enforcement of taxes imposed by other states.

§ 7551.  Enforcement of taxes imposed by other states.

(a)  General rule.--The courts of this Commonwealth shall recognize and enforce liabilities for taxes lawfully imposed by any other state or any political subdivision thereof, which extends a like comity to this Commonwealth and any political subdivision thereof, and the duly authorized officer of any such state or a political subdivision thereof may sue for the collection of such a tax in the courts of this Commonwealth. A certificate by the Secretary of State of such other state that an officer suing for collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority.

(b)  Interest and penalties.--For the purposes of this section the words "tax" and "taxes" shall include interest and penalties due under any state taxing statute or local ordinance or resolution. Liability for such interest or penalties, or both, shall be recognized and enforced by the courts of this Commonwealth to the same extent that the laws of such other state permit the enforcement in its courts of liability due under a taxing statute of this Commonwealth or ordinance of any political subdivision thereof.






Chapter 77 - Trial

Section 7701 - Procedures, motions and other matters

CHAPTER 77

TRIAL

Sec.

7701.  Procedures, motions and other matters.

7702.  Commencement and termination of trial.

Enactment.  The heading of Chapter 77 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53, and the remaining provisions were added December 20, 1982, P.L.1409, No.326, effective in 60 days.

§ 7701.  Procedures, motions and other matters.

All procedures, motions and other matters relating to the trial, by jury or otherwise, of any civil action or proceeding, trial de novo and returns on certiorari from the minor judiciary shall be conducted in the manner, at the times, on the terms and conditions and in the form prescribed by general rules.



Section 7702 - Commencement and termination of trial

§ 7702.  Commencement and termination of trial.

The trial of a civil action or proceeding shall be deemed to commence and terminate at the times or on the occurrence of events prescribed by general rules.






Chapter 79 - Post-trial Matters

Section 7901 - Procedures, motions and other matters

CHAPTER 79

POST-TRIAL MATTERS

Sec.

7901.  Procedures, motions and other matters.

Enactment.  The heading of Chapter 79 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53, and the remaining provisions were added December 20, 1982, P.L.1409, No.326, effective in 60 days.

§ 7901.  Procedures, motions and other matters.

All post-trial procedures, motions and other matters relating to any civil action or proceeding, trial de novo and returns on certiorari from the minor judiciary shall be conducted in the manner, at the times, on the terms and conditions and in the form prescribed by general rules.






Chapter 81 - Judgments and Other Liens

Section 8101 - Interest on judgments

CHAPTER 81

JUDGMENTS AND OTHER LIENS

Subchapter

A.  General Provisions

B.  Exemptions from Execution

C.  Priority of Liens

D.  Enforcement of Judgments

Enactment.  Chapter 81 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Chapter Heading.  The heading of Chapter 81 was amended April 28, 1978, P.L.202, No.53, effective in 60 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

8101.  Interest on judgments.

8102.  Contribution among joint judgment debtors.

8103.  Deficiency judgments.

8104.  Duty of judgment creditor to enter satisfaction.

§ 8101.  Interest on judgments.

Except as otherwise provided by another statute, a judgment for a specific sum of money shall bear interest at the lawful rate from the date of the verdict or award, or from the date of the judgment, if the judgment is not entered upon a verdict or award.



Section 8102 - Contribution among joint judgment debtors

§ 8102.  Contribution among joint judgment debtors.

Whenever the property of several persons is subject to the lien of any judgment to the discharge of which such persons should by law or equity contribute, or to which one of such persons should have subrogation against another, the court may require the judgment creditor to levy upon and make sale of the property liable to execution for the payment of the judgment in the proportion or in the succession in which the properties of the several persons are in law or equity liable to contribute towards the discharge of the common incumbrance. The court may direct to what uses the judgment shall be assigned, and when assigned may direct all executions thereon, so as to subserve the rights and equities of all persons whose property is liable to execution.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 8103 - Deficiency judgments

§ 8103.  Deficiency judgments.

(a)  General rule.--Whenever any real property is sold, directly or indirectly, to the judgment creditor in execution proceedings and the price for which such property has been sold is not sufficient to satisfy the amount of the judgment, interest and costs and the judgment creditor seeks to collect the balance due on said judgment, interest and costs, the judgment creditor shall petition the court to fix the fair market value of the real property sold. The petition shall be filed as a supplementary proceeding in the matter in which the judgment was entered. If the judgment was transferred from the county in which it was entered to the county where the execution sale was held, the judgment shall be deemed entered in the county in which the sale took place.

(b)  Effect of failure to give notice.--Any debtor and any owner of the property affected thereby, who is neither named in the petition nor served with a copy thereof or notice of the filing thereof as prescribed by general rule, shall be deemed to be discharged from all personal liability to the judgment creditor on the debt, interest and costs, but any such failure to name such person in the petition or to serve the petition or notice of the filing thereof shall not prevent proceedings against any respondent named and served.

(c)  Action on petition.--

(1)  If no answer is filed within the time prescribed by general rule, or if an answer is filed which does not controvert the allegation of the fair market value of the property as averred in the petition, the court shall determine and fix as the fair market value of the property sold the amount thereof alleged in the petition to be the fair market value.

(2)  If an answer is filed controverting the averment in the petition as to the fair market value of the property, but no testimony is produced at the hearing supporting such denial of the fair market value, the court shall determine and fix as the fair market value of the property sold the amount thereof alleged in the petition to be the fair market value.

(3)  If an answer is filed alleging as the fair market value an amount in excess of the fair market value of the property as averred in the petition, the judgment creditor may agree to accept as the fair market value of the property the value set up in the answer and in such case may file a stipulation releasing the debtors and the owners of the property affected thereby, from personal liability to the judgment creditor to the extent of the fair market value as averred in the answer, less the amount of any prior liens, costs, taxes and municipal claims not discharged by the sale, and also less the amount of any such items paid at distribution on the sale.

(4)  If an answer is filed and testimony produced setting forth that the fair market value of the property is more than the value stated in the petition, the court shall hear evidence of and determine and fix the fair market value of the property sold.

(5)  After the hearing, if any, and the determination by the court under paragraph (1), (2) or (4) of the fair market value of the property sold, then, except as otherwise provided in subsection (f), the debtor shall be released and discharged of such liability to the judgment creditor to the extent of the fair market value of said property determined by the court, less the amount of all prior liens, costs, taxes and municipal claims not discharged by the sale, and also less the amount of any such items paid at the distribution on the sale, and shall also be released and discharged of such liability to the extent of any amount by which the sale price, less such prior liens, costs, taxes and municipal claims, exceeds the fair market value as agreed to by the judgment creditor or fixed and determined by the court as provided in this subsection, and thereupon the judgment creditor may proceed by appropriate proceedings to collect the balance of the debt.

(d)  Action in absence of petition.--If the judgment creditor shall fail to present a petition to fix the fair market value of the real property sold within the time after the sale of such real property provided by section 5522 (relating to six months limitation), the debtor, obligor, guarantor or any other person liable directly or indirectly to the judgment creditor for the payment of the debt, or any person interested in any real estate which would, except for the provisions of this section, be bound by the judgment, may file a petition, as a supplementary proceeding in the matter in which the judgment was entered, in the court having jurisdiction, setting forth the fact of the sale, and that no petition has been filed within the time limited by section 5522 to fix the fair market value of the property sold, whereupon the court, after notice as prescribed by general rule, and being satisfied of such facts, shall direct the clerk to mark the judgment satisfied, released and discharged.

(e)  Waiver of benefit of section prohibited.--Any agreement made by any debtor at any time, either before or after or at the time of incurring any obligation, to waive the benefits of this section or to release any obligee from compliance with the provisions hereof shall be void.

(f)  Certain special allocations.--Notwithstanding the provisions of subsection (c)(5), if the judgment creditor is a nonconsumer judgment creditor and:

(1)  if the judgment has been entered with respect to a partial recourse obligation, the fair market value of the property determined as provided in subsection (c) will be applied first to discharge, as provided in subsection (c)(5), all liability for the nonrecourse portion of the obligation before any portion of such value is applied to discharge any liability for the recourse portion of the obligation; and

(2)  if the judgment has been entered with respect to an obligation of which only a portion is guaranteed, the fair market value of the property determined as provided in subsection (c) will be applied first to discharge, as provided in subsection (c), all liability for the portion of the obligation which is not guaranteed before any portion of such value is applied to discharge any liability for the portion of such obligation which is guaranteed.

(f.1)  Collateral located in more than one county.--

(1)  If the real property collateral is located in more than one county in this Commonwealth, a judgment creditor may elect not to file a valuation petition in the court in each of such counties as provided under subsection (a) and shall not be subject to the penalties for failure to file the petition under subsection (d) if the judgment creditor is a nonconsumer judgment creditor and the provisions of paragraphs (2) and (3) are satisfied.

(2)  The judgment creditor shall petition the deficiency court to determine and fix the fair market value of all of the real property collateral as provided under subsection (c)(1), (2), (3) and (4). The value shall be determined on a parcel-by-parcel basis, and the amount so fixed for each parcel comprising the real property collateral shall be the fair market value for the parcel for all purposes under this subsection unless redetermined as provided in paragraph (4).

(3)  The determination of the fair market value of the real property collateral by the deficiency court as provided in paragraph (2) shall be made before an execution sale is held with respect to any of the real property collateral.

(4)  (i)  If the execution sale of a parcel of real property is concluded and the judgment creditor is the purchaser of the parcel at the sale, then either the judgment creditor or the debtor may file a petition with the deficiency court seeking a redetermination of the fair market value of the parcel provided the petition is filed within the six-month period established under section 5522(b)(6).

(ii)  If the petition is filed in a timely manner, the deficiency court shall redetermine the fair market value of the parcel in the manner provided in subsection (c)(1), (2), (3) and (4). The redetermined value shall be the fair market value of the parcel for all purposes under this subsection.

(iii)  The filing of the petition for the redetermination shall not limit or affect the judgment creditor's ability to execute on the real property collateral unless and until the value is redetermined by the court. However, where the debtor alleges in its petition that an appropriate redetermination of value by the court with respect to property that has already been sold to the judgment creditor at an execution sale would be sufficient to satisfy the judgment in full, the deficiency court may issue a stay of further execution proceedings pending the court's ruling on the petition for redetermination of value.

(5)  In cases subject to this subsection, the debtor shall be released and discharged from liability for the payment of the debt in the manner provided in subsection (c)(5) to the extent of:

(i)  the fair market value determined by the deficiency court of all real property collateral purchased by the judgment creditor in execution proceedings on the judgment less the deductible items described in subsection (c)(5); and

(ii)  the amount distributed to the judgment creditor as a result of the sale of the real property collateral purchased in the proceedings by third parties.

(f.2)  Foreign collateral.--

(1)  No deficiency court shall have the power to fix the fair market value of real property located outside this Commonwealth and may not take into account the value of that property in considering whether or not a deficiency exists under this section.

(2)  This section shall not apply to the sale of any real property located outside this Commonwealth.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Adjusted value."  The assessed value of a parcel of real property collateral determined for real estate tax purposes times the applicable common level ratio factor published by the State Tax Equalization Board.

"Consumer credit transaction."  A credit transaction in which the party to whom credit is offered or extended is a natural person and the money, property or services which are the subject of the transaction are primarily for personal, family or household purposes.

"Debtor."  A debtor, obligor, guarantor, surety and any other person liable directly or indirectly to a judgment creditor for the payment of a debt.

"Deficiency court."  With respect to cases covered by subsection (f.1), the court of common pleas located in the county where the highest adjusted value land is located.

"Highest adjusted value land."  The real property collateral located in a county that has a higher aggregate adjusted value than real property collateral located in any other county.

"Judgment."  The judgment which was enforced by the execution proceedings referred to in subsection (a), whether that judgment is a judgment in personam such as a judgment requiring the payment of money or a judgment de terris or in rem such as a judgment entered in an action of mortgage foreclosure or a judgment entered in an action or proceeding upon a mechanic's lien, a municipal claim, a tax lien or a charge on land.

"Judgment creditor."  The holder of the judgment which was enforced by the execution proceedings.

"Nonconsumer judgment creditor."  Any judgment creditor except a judgment creditor whose judgment was entered with respect to a consumer credit transaction.

"Nonrecourse portion of the obligation."  The portion as to which the judgment creditor's recourse is limited to the mortgaged property or other specified assets of the debtor which are less than all of such assets.

"Partial recourse obligation."  An obligation which includes both a nonrecourse portion and a recourse portion.

"Real property collateral."  All of the real property subject to a lien securing the obligation evidenced by the judgment and located within this Commonwealth.

"Recourse portion of the obligation."  All of the obligation except the nonrecourse portion thereof.

"Valuation petition."  A petition to fix the fair market value of real property sold as required by subsection (a).

(Dec. 21, 1998, P.L.1082, No.144, eff. imd.; Nov. 24, 2004, P.L.1243, No.152, eff. 60 days)

2004 Amendment.  Act 152 amended subsecs. (a), (b), (c)(3) and (5), (e) and (g) and added subsecs. (f.1) and (f.2).

Cross References.  Section 8103 is referred to in section 5522 of this title.



Section 8104 - Duty of judgment creditor to enter satisfaction

§ 8104.  Duty of judgment creditor to enter satisfaction.

(a)  General rule.--A judgment creditor who has received satisfaction of any judgment in any tribunal of this Commonwealth shall, at the written request of the judgment debtor, or of anyone interested therein, and tender of the fee for entry of satisfaction, enter satisfaction in the office of the clerk of the court where such judgment is outstanding, which satisfaction shall forever discharge the judgment.

(b)  Liquidated damages.--A judgment creditor who shall willfully or unreasonably fail without good cause or refuse for more than 90 days after written notice in the manner prescribed by general rules to comply with a request pursuant to subsection (a) shall pay to the judgment debtor as liquidated damages 1% of the original amount of the judgment for each month of delinquency beyond such 90 days, but not less than $250 nor more than $2,500. Such liquidated damages shall be recoverable pursuant to general rules, by supplementary proceedings in the matter in which the judgment was entered.

(June 25, 1997, P.L.321, No.32, eff. imd.)

1997 Amendment.  Act 32 amended subsec. (b).



Section 8121 - Scope of subchapter

SUBCHAPTER B

EXEMPTIONS FROM EXECUTION

Sec.

8121.  Scope of subchapter.

8122.  Waiver of exemption.

8123.  General monetary exemption.

8124.  Exemption of particular property.

8125.  Tangible personal property exhibited at international exhibitions.

8126.  Common carriers not liable.

8127.  Personal earnings exempt from process.

8128.  Transfer of claim to avoid policy of Commonwealth.

Cross References.  Subchapter B is referred to in section 7501 of this title; section 4361 of Title 23 (Domestic Relations).

§ 8121.  Scope of subchapter.

(a)  General rule.--Except as provided by subsection (b) the exemptions from execution specified in this subchapter are in addition to any other exemptions from execution granted by any other statute.

(b)  Specific sum of money.--Except as otherwise expressly provided by statute, where the provisions of this subchapter and of any other statute granting exemption from execution in terms of a specific sum of money are simultaneously applicable to execution against a judgment debtor, such exemptions shall not be aggregated, but the judgment debtor shall be entitled to the benefit of the applicable statute granting exemption in terms of the largest specific sum of money.



Section 8122 - Waiver of exemption

§ 8122.  Waiver of exemption.

Exemptions from attachment or execution granted by statute may not be waived by the debtor by express or implied contract before or after the commencement of the matter, the entry of judgment or otherwise.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 8123 - General monetary exemption

§ 8123.  General monetary exemption.

(a)  General rule.--In addition to any other property specifically exempted by this subchapter, property of the judgment debtor (including bank notes, money, securities, real property, judgments or other indebtedness due the judgment debtor) to the value of $300 shall be exempt from attachment or execution on a judgment. Within such time as may be prescribed by general rules the judgment debtor may claim the exemption in kind and may designate the specific items of property to which the exemption provided by this section shall be applicable unless the designated property is not capable of appropriate division, or the judgment debtor may claim the exemption in cash out of the proceeds of the sale.

(b)  Exception.--Subsection (a) shall not apply to any judgment:

(1)  For support.

(2)  Debtor who is not an individual.

(3)  Obtained for board for four weeks or less.

(4)  For $100 or less obtained for wages for manual labor.

(5)  Obtained in foreclosing a mortgage secured upon real property whether the judgment is by an action in mortgage foreclosure or an action on a note, bond or other evidence of indebtedness accompanying a mortgage. The exception to the general monetary exemption provided for in this paragraph shall be limited to the real property secured by the mortgage. The exception shall not apply to any deficiency judgment.

(c)  Executions issued by minor judiciary.--As to executions issued by the minor judiciary the amount of the exemption specified in subsection (a) shall be reduced by the value of any real or personal property of the judgment debtor which is generally subject to attachment or execution but which by law is not subject to attachments or executions issued by the minor judiciary.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; June 8, 1979, P.L.42, No.14, eff. imd.; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 amended subsecs. (a) and (c).

1979 Amendment.  Act 14 amended subsecs. (a) and (b). Section 2 of Act 14 provided that Act 14 shall be retroactive to June 27, 1978, and further provided that all amounts heretofore collected by officers enforcing orders under 42 Pa.C.S. § 8123 as purported monetary exemptions in mortgage foreclosure actions shall be refunded forthwith to the party entitled thereto.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 3159(b)(9), adopted April 20, 1998, provided that section 8123(b)(3) and (4) shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Cross References.  Section 8123 is referred to in sections 3315, 4315, 5315 of Title 68 (Real and Personal Property).



Section 8124 - Exemption of particular property

§ 8124.  Exemption of particular property.

(a)  Goods.--The following personal property of the judgment debtor shall be exempt from attachment or execution on a judgment:

(1)  Wearing apparel.

(2)  Bibles and school books.

(3)  Sewing machines belonging to seamstresses or used and owned by private families, but not including sewing machines kept for sale or hire.

(4)  Uniforms and accoutrements as provided by 51 Pa.C.S. § 4103 (relating to exemption of uniforms and equipment).

(b)  Retirement funds and accounts.--

(1)  Except as provided in paragraph (2), the following money or other property of the judgment debtor shall be exempt from attachment or execution on a judgment:

(i)  Certain amounts payable under the Public School Employees' Retirement Code as provided by 24 Pa.C.S. § 8533 (relating to taxation, attachment and assignment of funds).

(ii)  Certain amounts payable under the State Employees' Retirement Code as provided by 71 Pa.C.S. § 5953 (relating to taxation, attachment and assignment of funds).

(iii)  The retirement allowance provided for in the act of May 24, 1893 (P.L.129, No.82).

(iv)  Compensation or pension provided for in the act of May 20, 1915 (P.L.566, No.242).

(v)  Compensation or pension provided for in the act of May 28, 1915 (P.L.596, No.259).

(vi)  The retirement allowance, contributions and returned contributions under the act of February 1, 1974 (P.L.34, No.15), known as the "Pennsylvania Municipal Retirement Law."

(vii)  Any pension or annuity, whether by way of a gratuity or otherwise, granted or paid by any private corporation or employer to a retired employee under a plan or contract which provides that the pension or annuity shall not be assignable.

(viii)  Any retirement or annuity fund of any self-employed person (to the extent of payments thereto made while solvent, but not exceeding the amount actually excluded or deducted as retirement funding for Federal income tax purposes) and the appreciation thereon, the income therefrom and the benefits or annuity payable thereunder.

(ix)  Any retirement or annuity fund provided for under section 401(a), 403(a) and (b), 408, 408A, 409 or 530 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a), 403(a) and (b), 408, 408A, 409 or 530), the appreciation thereon, the income therefrom, the benefits or annuity payable thereunder and transfers and rollovers between such funds. This subparagraph shall not apply to:

(A)  Amounts contributed by the debtor to the retirement or annuity fund within one year before the debtor filed for bankruptcy. This shall not include amounts directly rolled over from other funds which are exempt from attachment under this subparagraph.

(B)  Amounts contributed by the debtor to the retirement or annuity fund in excess of $15,000 within a one-year period. This shall not include amounts directly rolled over from other funds which are exempt from attachment under this subparagraph.

(C)  Amounts deemed to be fraudulent conveyances.

(2)  The exemptions provided by paragraph (1)(i) through (vi) shall be subject to any inconsistent provision of the act of July 8, 1978 (P.L.752, No.140), known as the "Public Employee Pension Forfeiture Act."

(c)  Insurance proceeds.--The following property or other rights of the judgment debtor shall be exempt from attachment or execution on a judgment:

(1)  Certain amounts paid, provided or rendered by a fraternal benefit society as provided by 40 Pa.C.S. § 6531 (relating to benefits not attachable).

(2)  Claims and compensation payments under the act of June 2, 1915 (P.L.736, No.338), known as "The Pennsylvania Workmen's Compensation Law," except as otherwise provided in the act.

(3)  Any policy or contract of insurance or annuity issued to a solvent insured who is the beneficiary thereof, except any part thereof exceeding an income or return of $100 per month.

(4)  Any amount of proceeds retained by the insurer at maturity or otherwise under the terms of an annuity or policy of life insurance if the policy or a supplemental agreement provides that such proceeds and the income therefrom shall not be assignable.

(5)  Any policy of group insurance or the proceeds thereof.

(6)  The net amount payable under any annuity contract or policy of life insurance made for the benefit of or assigned to the spouse, children or dependent relative of the insured, whether or not the right to change the named beneficiary is reserved by or permitted to the insured. The preceding sentence shall not be applicable to the extent the judgment debtor is such spouse, child or other relative.

(7)  The net amount payable under any accident or disability insurance.

(8)  Certain amounts paid, provided or rendered by a fraternal benefit society as provided by section 305 of the act of July 29, 1977 (P.L.105, No.38), known as the "Fraternal Benefit Society Code."

(9)  Certain amounts paid, provided or rendered under the provisions of section 106(f) of the act of July 19, 1974 (P.L.489, No.176), known as the "Pennsylvania No-fault Motor Vehicle Insurance Act."

(10)  Certain amounts paid, provided or rendered under the provisions of section 703 of the act of December 5, 1936 (2nd Sp.Sess., 1937 P.L.2897, No.1), known as the "Unemployment Compensation Law."

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Oct. 12, 1990, P.L.531, No.128, eff. 60 days; Feb. 18, 1998, P.L.170, No.26, eff. imd.; Dec. 20, 2000, P.L.742, No.105, eff. 60 days)

2000 Amendment.  Act 105 amended subsec. (b)(1)(ix).

1982 Amendment.  Act 326 added subsec. (c)(9) and (10).

1980 Amendment.  Act 142 reenacted and amended subsec. (b), retroactive to the effective date of the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act, and added subsec. (c)(8). Section 210(d) of Act 142 provided that, notwithstanding 1 Pa.C.S. § 1957 (relating to ineffective provisions not revived by reenactment in amendatory statutes), it is hereby declared to be the intent of (the amendment affecting subsec. (b)) to restore such provisions to their status prior to the partial repeal effected by section 5 of the Public Employee Pension Forfeiture Act except as otherwise expressly provided by such provisions as reenacted and amended hereby.

1984 Partial Repeal.  Section 8 of the act of February 12, 1984 (P.L.26, No.11), relating to motor vehicle financial responsibility, repealed section 8124(c)(9) insofar as it is inconsistent with Act 11.

References in Text.  The act of July 19, 1974 (P.L.489, No.176), known as the Pennsylvania No-fault Motor Vehicle Insurance Act, referred to in subsec. (c)(9), was repealed by the act of February 12, 1984 (P.L.26, No.11). The subject matter is now contained in Chapter 17 of Title 75 (Vehicles).

Section 305 of the act of July 29, 1977 (P.L.105, No.38), known as the Fraternal Benefit Society Code, referred to in subsec. (c)(8), was repealed by the act of Dec. 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code, which was repealed by the act of July 10, 2002 (P.L.749, No.110). The subject matter is now contained in section 2433 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

Section 6531 of Title 40 (Insurance), referred to in subsec. (c)(1), was repealed by the act of Dec. 14, 1992 (P.L.835, No.134), known as the Fraternal Benefit Societies Code, which was repealed by the act of July 10, 2002 (P.L.749, No.110). The subject matter is now contained in section 2433 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

The short title of the act of June 2, 1915 (P.L.736, No.338), known as The Pennsylvania Workmen's Compensation Law, referred to in subsec. (c)(2), was amended by the act of July 2, 1993 (P.L.190, No.44). The amended short title is now the Workers' Compensation Act.



Section 8125 - Tangible personal property exhibited at international exhibitions

§ 8125.  Tangible personal property exhibited at international exhibitions.

Tangible personal property on exhibition or deposited by exhibitors at any international exhibition held under the auspices of the Federal Government shall be exempt from distress, attachment, levy, sale or any other seizure for any cause whatsoever in the hands of the authorities of such exhibition or otherwise.



Section 8126 - Common carriers not liable

§ 8126.  Common carriers not liable.

No common carrier or other person engaged in the business of forwarding or transporting tangible personal property shall be liable in attachment as garnishee or otherwise when such tangible personal property is in transit and at the time of service of process is beyond the limits of this Commonwealth without default, collusion or fraud on the part of such person.



Section 8127 - Personal earnings exempt from process

§ 8127.  Personal earnings exempt from process.

(a)  General rule and exceptions.--The wages, salaries and commissions of individuals shall while in the hands of the employer be exempt from any attachment, execution or other process except upon an action or proceeding:

(1)  Under 23 Pa.C.S. Pt. IV (relating to divorce).

(2)  For support.

(3)  For board for four weeks or less.

(3.1)  For amounts awarded to a judgment creditor-landlord arising out of a residential lease upon which the court has rendered judgment which is final. However, the amount subject to attachment shall have deducted from it any security deposit held by the judgment creditor-landlord and forfeited by the judgment debtor-tenant under section 511.1 of the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951, unless the security deposit has been applied to payment of rent due on the same premises for which the judgment for attachment has been entered. The judgment creditor-landlord shall have the burden of proving that such security deposit has been applied to payment of rent due on the premises herein described. The sum attached shall be no more than 10% of the net wages per pay period of the judgment debtor-tenant or a sum not to place the debtor's net income below the poverty income guidelines as provided annually by the Federal Office of Management and Budget, whichever is less. For the purposes of this paragraph, "net wages" shall mean all wages paid less only the following items:

(i)  Federal, State and local income taxes.

(ii)  F.I.C.A. payments and nonvoluntary retirement payments.

(iii)  Union dues.

(iv)  Health insurance premiums.

(3.2)  In the case of wage attachment arising out of a residential lease, to implement the wage attachment, the judgment creditor-landlord shall comply with the Pennsylvania Rules of Civil Procedure and any applicable local rules. The judgment of the magisterial district judge, magistrate or any other court having jurisdiction over landlord and tenant matters or a judgment before the court of common pleas shall reflect that portion of the judgment which is for physical damages arising out of a residential lease.

(4)  Under the act of August 7, 1963 (P.L.549, No.290), referred to as the Pennsylvania Higher Education Assistance Agency Act.

(5)  For restitution to crime victims, costs, fines or bail judgments pursuant to an order entered by a court in a criminal proceeding.

(b)  Priority.--An order of attachment for support shall have priority over any other attachment, execution, garnishment or wage assignment.

(c)  Duty of employer.--

(1)  For any wage attachment arising out of a residential lease, the employer shall send the attached wages to the prothonotary of the court of common pleas within 15 days from the close of the last pay period in each month. The employer shall be entitled to deduct from the moneys collected from each employee the costs incurred from the extra bookkeeping necessary to record such transactions, not exceeding $5 of the amount of money so collected. If an employer is served with more than one attachment arising out of a residential lease against the same judgment debtor, then the attachments shall be satisfied in the order in which they were served. Each prior attachment shall be satisfied before any effect is given to a subsequent attachment, subject to subsection (a)(3.2). Upon receipt of the wages, the prothonotary of the court of common pleas shall record and send said wages to the judgment creditor-landlord.

(2)  For any wage attachment not arising out of a residential lease, the employer shall send the attached withheld wages to the prothonotary of the court of common pleas to be recorded, and upon receipt, the wages shall be sent to the creditor.

(d)  Duty of judgment creditor-landlord.--

(1)  Any judgment creditor-landlord who has received satisfaction of any judgment pursuant to this section shall enter satisfaction in the office of the clerk of the court where such judgment is outstanding, which satisfaction shall forever discharge the judgment.

(2)  A judgment creditor-landlord who shall fail or refuse for more than 30 days after receiving satisfaction to comply with paragraph (1) shall pay to the judgment debtor-tenant as liquidated damages 1% of the original amount of the judgment for each day of delinquency beyond such 30 days but not more than 50% of the original amount of the judgment. Such liquidated damages shall be recoverable pursuant to general rules, by supplementary proceedings in the matter in which the judgment was entered.

(e)  Prohibition against discharge.--The employer shall not take any adverse action against any individual solely because his wages, salaries or commissions have been attached.

(f)  Victim of abuse.--This section shall not apply and no wage attachment shall be issued against an abused person or victim, as defined in 23 Pa.C.S. § 6102 (relating to definitions), for physical damages related to residential leases when said person has obtained a civil protection order pursuant to 23 Pa.C.S. § 6101 et seq. (relating to protection from abuse), or has obtained a protective order pursuant to 18 Pa.C.S. § 4954 (relating to protective orders), or is a victim-witness as defined by 18 Pa.C.S. § 4951 (relating to definitions), in a criminal proceeding against a family or household member, as defined in 23 Pa.C.S. § 6102, and it is determined by the court that the physical damages were caused by the family or household member.

(g)  Application of section.--This section shall apply to all judgments which remain unsatisfied or arise on or after the effective date of this subsection.

(h)  Definition.--For purposes of this section, "physical damages" shall mean the abuse of the physical makeup of the leasehold premises. The term shall include, but not be limited to, the abuse of walls, floors, ceilings or any other physical makeup of the leasehold premises.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Dec. 19, 1990, P.L.1240, No.206, eff. 90 days; Feb. 15, 1996, P.L.13, No.5, eff. imd.; June 18, 1998, P.L.640, No.84, eff. 120 days; Dec. 9, 2002, P.L.1705, No.215, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a)(3.2). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2002 Amendment.  Act 215 amended subsecs. (a)(3.1) and (3.2), (c), (f) and (h).

1998 Amendment.  Act 84 amended subsec. (a).

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 3159(b)(10), adopted April 20, 1998, provided that section 8127(b) shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.



Section 8128 - Transfer of claim to avoid policy of Commonwealth

§ 8128.  Transfer of claim to avoid policy of Commonwealth.

(a)  General rule.--It shall be unlawful for any creditor or obligee to commence an action on or to transfer any claim against a resident of this Commonwealth for the purpose of having such claim collected by proceedings in a forum which accords such resident less favorable exemptions from attachment or execution than are accorded by this Commonwealth, or for the purpose of depriving such resident of the right to have his personal earnings while in the hands of his employer exempt from application to the payment of his debts.

(b)  Remedy.--In addition to remedy by injunction or otherwise, a resident of this Commonwealth who is aggrieved by any action by a creditor or obligee in violation of subsection (a) shall have a right of action against the creditor or obligee for treble the amount recovered from such resident in violation of this section and reasonable counsel fees. The transfer of any claim against the resident and the commencement of any action thereon outside this Commonwealth shall be prima facie evidence of a purpose to violate the provisions of subsection (a).

(c)  Application to Title 15.--The provisions of this section shall also apply to the limitations set forth in 15 Pa.C.S. § 1929.1 (relating to limitations on asbestos-related liabilities relating to certain mergers or consolidations).

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Dec. 17, 2001, P.L.904, No.101, eff. imd.)



Section 8141 - Time from which liens have priority

SUBCHAPTER C

PRIORITY OF LIENS

Sec.

8141.  Time from which liens have priority.

8142.  Endorsement of time.

8143.  Open-end mortgages.

8144.  Mortgages to secure certain advances.

Enactment.  Subchapter C was added April 28, 1978, P.L.202, No.53, effective in 60 days.

§ 8141.  Time from which liens have priority.

Liens against real property shall have priority over each other on the following basis:

(1)  Purchase money mortgages, from the time they are delivered to the mortgagee, if they are recorded within ten days after their date; otherwise, from the time they are left for record. A mortgage is a "purchase money mortgage" to the extent that it is:

(i)  taken by the seller of the mortgaged property to secure the payment of all or part of the purchase price; or

(ii)  taken by a mortgagee other than the seller to secure the repayment of money actually advanced by such person to or on behalf of the mortgagor at the time the mortgagor acquires title to the property and used by the mortgagor at that time to pay all or part of the purchase price, except that a mortgage other than to the seller of the property shall not be a purchase money mortgage within the meaning of this section unless expressly stated so to be.

(2)  Other mortgages and defeasible deeds in the nature of mortgages, from the time they are left for record.

(3)  Verdicts for a specific sum of money, from the time they are recorded by the court.

(4)  Adverse judgments and other orders, from the time they are rendered.

(5)  Amicable judgments, from the time the instruments on which they are entered are left for entry.

(6)  Writs which when issued and indexed by the office of the clerk of the court of common pleas create liens against real property, from the time they are issued.

(7)  Other instruments which when entered or filed and indexed in the office of the clerk of the court of common pleas create liens against real property, from the time they are left for entry or filing.

Cross References.  Section 8141 is referred to in section 8143 of this title.



Section 8142 - Endorsement of time

§ 8142.  Endorsement of time.

(a)  Recorder of deeds.--The recorder of deeds shall endorse upon each mortgage and defeasible deed and on the record thereof, the time when each is left for record.

(b)  Recorded verdicts, etc.--The person who records a verdict or a judgment or other order rendered in open court shall endorse on the record thereof the time it was recorded.

(c)  Orders signed by a judge.--The judge who signs a judgment or other order shall endorse thereon the time he signed it.

(d)  Writs and amicable judgments.--The office of the clerk of the court of common pleas shall endorse upon:

(1)  Each instrument on which an amicable judgment is entered or which otherwise creates a lien against real property, the time it was left for entry or filing.

(2)  Each writ creating a lien against real property, the time it was issued.

(e)  Docket entries.--The office of the clerk of the court of common pleas shall note on the dockets in such office where each verdict, judgment, order, instrument or writ creating a lien against real property is entered, the time it was recorded, rendered, left for filing, or issued.



Section 8143 - Open-end mortgages

§ 8143.  Open-end mortgages.

(a)  General rule.--Whether or not it secures any other debt or obligation, an open-end mortgage, other than a purchase money mortgage as defined in section 8141 (relating to time from which liens have priority), may secure unpaid balances of advances made after such open-end mortgage is left for record. The validity and enforceability of the lien of an open-end mortgage shall not be affected by the fact that the first advance is made after the date of recording of the mortgage or that there may be no outstanding indebtedness for a period of time after an advance or advances may have been made and repaid.

(b)  Unobligated advance after notice.--An open-end mortgage securing unpaid balances of advances referred to in subsection (a) is a lien on the premises described therein from the time the mortgage is left for record for the full amount of the total unpaid indebtedness, including the unpaid balances of the advances that are made under the mortgage plus interest thereon, regardless of the time when the advances are made. However, if an advance is made after the holder of the mortgage receives written notice which complies with subsection (d) of a lien or encumbrance on the mortgaged premises which is subordinate to the lien of the mortgage and if the holder is not obligated to make the advance at the time the notice is received, then the lien of the mortgage for the unpaid balance of the advance so made is subordinate to the lien or encumbrance unless the advance so made is in order to pay toward, or to provide funds to the mortgagor to pay toward, all or part of the cost of completing any erection, construction, alteration or repair of any part of the mortgaged premises, the financing of which, in whole or in part, the mortgage was given to secure. If an advance is made after the holder of an open-end mortgage receives written notice of labor performed or to be performed or materials furnished or to be furnished for the erection, construction, alteration or repair of any part of the mortgaged premises and if the holder is not obligated to make the advance at the time the notice is received, then the lien of the mortgage for the unpaid balance of the advance so made is subordinate to a valid mechanic's lien for the labor actually performed or materials actually furnished as specified in the notice unless the advance so made is in order to pay toward, or to provide funds to the mortgagor to pay toward, all or part of the cost of completing any erection, construction, alteration or repair of any part of the mortgaged premises, the financing of which, in whole or in part, the mortgage was given to secure.

(c)  Mortgagor may limit indebtedness.--The mortgagor may limit the indebtedness secured by an open-end mortgage, and release the obligation of the mortgagee to make any further payments, to that in existence at the time of the delivery of a written notice to that effect to the recorder for record, if the notice is executed by the mortgagor, is acknowledged according to law and states the volume and initial page of the record or the recorder's file number of the mortgage, and a copy thereof is served upon the holder of the mortgage more than three days prior to the delivery of the notice to the recorder for record. The notice shall be recorded and indexed by the recorder as an amendment of the mortgage and shall be noted on the margin of the record of the mortgage, giving the book and page number where the notice is recorded. The right of the mortgagor to limit indebtedness secured by the mortgage is not applicable to interest subsequently accruing on indebtedness or advances made after the delivery of the notice to the recorder for record in order to pay for all or part of the cost of completing any erection, construction, alteration or repair of any part of the mortgaged premises, the financing of which, in whole or in part, the mortgage was given to secure.

(d)  Notice.--The written notices provided for in subsection (b) shall be signed by the holder of the lien or encumbrance or the person who has performed or intends to perform the labor or who has furnished or intends to furnish materials, or by his agent or attorney, and shall set forth a description of the real property to which the notice relates, the date, the parties to, the volume and initial page of the record or the recorder's file number of the mortgage over which priority is claimed for the lien or encumbrance and the amount and nature of the claim to which the lien or encumbrance relates or the nature of the labor performed or to be performed or materials furnished or to be furnished and the amount claimed or to be claimed therefor. The written notices provided for in subsections (b) and (c) shall be deemed to have been received by or served upon the holder of the mortgage when delivered to the holder personally or by registered or certified mail at the address of the holder appearing in the mortgage or an assignment thereof or, if no address is so given, at the principal place of business or residence of the holder or the agent of the holder within this Commonwealth or, if the holder has no principal place of business or residence or agent within this Commonwealth, when posted in some conspicuous place on the mortgaged premises.

(e)  Section not exclusive.--This section is not exclusive and shall not be construed to change existing law with respect to the priority of the lien of advances made pursuant to a mortgage except to the extent that it gives priority to the lien for advances under an open-end mortgage complying with the requirements of this section which would not have such priority in the absence of this section.

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Holder of the mortgage."  The holder of the mortgage as disclosed by the records of the recorder or recorders of the county or counties in which the mortgaged premises are situated.

"Indebtedness."  The unpaid principal balance of advances exclusive of interest and unpaid balances of advances and other extensions of credit secured by the mortgage made for the payment of taxes, assessments, maintenance charges, insurance premiums and costs incurred for the protection of the mortgaged premises.

"Mortgage."  Includes a mortgage, deed of trust or other instrument in the nature of a mortgage.

"Mortgagor."  Includes the mortgagor's successors in interest as disclosed by the records of the recorder or recorders of the county or counties in which the mortgaged premises are situated.

"Open-end mortgage."  A mortgage which secures advances, up to a maximum amount of indebtedness outstanding at any time stated in the mortgage, plus accrued and unpaid interest. Such a mortgage shall be identified at the beginning thereof as an "open-end mortgage" and shall clearly state that it secures future advances, which in the case of a home equity plan, the lender has a contractual obligation to make on the terms and conditions set forth in the mortgage and open-end loan agreement with the borrower. Such open-end mortgage shall be deemed to secure obligatory future advances even though the mortgage or loan agreement contains some or all of the limitations and conditions on the obligation to make advances which are permitted for home equity plans under the Home Equity Loan Consumer Protection Act of 1988 (Public Law 100-709, 102 Stat. 4725), as implemented by Regulation Z issued thereunder in 12 CFR 226.5(b) (relating to general disclosure requirements).

"Recorder."  The recorder of deeds or other official in charge of recording mortgages in each county in which the mortgaged premises are located.

(Oct. 12, 1990, P.L.525, No.126, eff. 60 days)

1990 Amendment.  Act 126 added section 8143. Section 2 of Act 126 provided that nothing contained in Act 126 shall be construed to affect the priority of advances made under any mortgage recorded before the effective date of Act 126.



Section 8144 - Mortgages to secure certain advances

§ 8144.  Mortgages to secure certain advances.

In addition to any other indebtedness, a mortgage may secure unpaid balances of advances made, with respect to the mortgaged premises, for the payment of taxes, assessments, maintenance charges, insurance premiums or costs incurred for the protection of the mortgaged premises or the lien of the mortgage, expenses incurred by the mortgagee by reason of default by the mortgagor under the mortgage or advances made under a construction loan to enable completion of the improvements for which the construction loan was originally made, if such mortgage states that it shall secure such unpaid balances. A mortgage complying with this section is a lien on the premises described therein from the time the mortgage is left for record or the time of delivery to the mortgagee of a purchase money mortgage which is recorded within ten days after its date for the full amount of the unpaid balances of such advances that are made under the mortgage, plus interest thereon, regardless of the time when the advances are made.

(Oct. 12, 1990, P.L.525, No.126, eff. 60 days)

1990 Amendment.  Act 126 added section 8144. Section 2 of Act 126 provided that nothing contained in Act 126 shall be construed to affect the priority of advances made under any mortgage recorded before the effective date of Act 126.



Section 8151 - Notice to Department of Revenue of judicial sale of property

SUBCHAPTER D

ENFORCEMENT OF JUDGMENTS

Sec.

8151.  Notice to Department of Revenue of judicial sale of property.

8152.  Judicial sale as affecting lien of mortgage.

Enactment.  Subchapter D was added April 28, 1978, P.L.202, No.53, effective in 60 days.

§ 8151.  Notice to Department of Revenue of judicial sale of property.

(a)  General rule.--No judicial officer or officer enforcing orders of a court or magisterial district judge shall, as such, sell the property of any person without filing with the Department of Revenue at least 20 days prior to the sale a report or return with respect to such property containing such information as the department may specify by regulation.

(b)  Exceptions.--The department may by regulation exempt certain classes of transactions from the requirements of subsection (a) if it finds that such reports are not necessary to facilitate the collection of the public revenues. The requirements of subsection (a) shall not be applicable to any transaction where the court, after notice to the department, finds that the exigency of the case is such as to impel the omission of usual procedures.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (a). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 482(7), as amended June 30, 1982, provided that section 8151 shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by district justices. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 483 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Pennsylvania Rule of Civil Procedure No. 3159(b)(8), adopted April 20, 1998, provided that section 8151 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.



Section 8152 - Judicial sale as affecting lien of mortgage

§ 8152.  Judicial sale as affecting lien of mortgage.

(a)  General rule.--Except as otherwise provided in this section, a judicial or other sale of real estate shall not affect the lien of a mortgage thereon, if the lien of the mortgage is or shall be prior to all other liens upon the same property except:

(1)  Other mortgages, ground rents and purchase money due the Commonwealth.

(2)  Taxes, municipal claims and assessments, not at the date of the mortgage duly entered as a lien in the office of the clerk of the court of common pleas.

(3)  Taxes, municipal claims and assessments whose lien though afterwards accruing has by law priority given it.

(b)  Property of a decedent, etc.--A judicial sale of the property shall divest the lien of a mortgage to the extent authorized by the court pursuant to the following provisions of Title 20 (relating to decedents, estates and fiduciaries):

Section 3353 (relating to order of court).

Section 3357 (relating to title of purchaser).

(c)  Sale on prior lien.--A judicial or other sale of real estate in proceedings under a prior judgment or a prior ground rent, or in foreclosure of a prior mortgage, shall discharge a mortgage later in lien.

(d)  Unseated lands.--Subsection (a) shall not apply to mortgages upon unseated lands or sales of unseated lands for taxes.

Cross References.  Section 8152 is referred to in sections 3315, 4315, 5315 of Title 68 (Real and Personal Property).






Chapter 83 - Particular Rights and Immunities

Section 8301 - Death action

CHAPTER 83

PARTICULAR RIGHTS AND IMMUNITIES

Subchapter

A.  Rights of Action

B.  Contribution Among Tort-feasors

C.  Immunities Generally

D.  Defamation

E.  Wrongful Use of Civil Proceedings

F.  Corporate Directors' Liability (Repealed)

G.  Special Damages

H.  Drug Nuisances

Enactment.  Present Chapter 83 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Prior Provisions.  Former Chapter 83, which related to bases of jurisdiction, was added November 15, 1972, P.L.1063, No.271, and repealed July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53. The subject matter is now contained in Chapter 53 of this title.

SUBCHAPTER A

RIGHTS OF ACTION

Sec.

8301.  Death action.

8302.  Survival action.

8303.  Action for performance of a duty required by law.

8304.  Damages in actions on bad checks.

8305.  Actions for wrongful birth and wrongful life.

8306.  Defense against claim for injury sustained in utero barred.

8307.  Action by parent, guardian or other custodian for damages in the sale or transfer of controlled substances to a child.

8308.  Damages in actions on retail theft.

8309.  Civil rights violations.

8310.  Damages in actions on thefts of leased property.

8311.  Damages in actions for conversion of timber.

8312.  Profits received as a result of commission of crime.

8313.  Agricultural crop destruction.

8314.  Assault with biological agent on animal, fowl or honey bees.

8315.  Damages in actions for identity theft.

8316.  Unauthorized use of name or likeness.

8317.  Actions involving products or services used to invade privacy.

8318.  Terrorism action.

8319.  Ecoterrorism.

8320.  Commemorative service demonstration action.

§ 8301.  Death action.

(a)  General rule.--An action may be brought, under procedures prescribed by general rules, to recover damages for the death of an individual caused by the wrongful act or neglect or unlawful violence or negligence of another if no recovery for the same damages claimed in the wrongful death action was obtained by the injured individual during his lifetime and any prior actions for the same injuries are consolidated with the wrongful death claim so as to avoid a duplicate recovery.

(b)  Beneficiaries.--Except as provided in subsection (d), the right of action created by this section shall exist only for the benefit of the spouse, children or parents of the deceased, whether or not citizens or residents of this Commonwealth or elsewhere. The damages recovered shall be distributed to the beneficiaries in the proportion they would take the personal estate of the decedent in the case of intestacy and without liability to creditors of the deceased person under the statutes of this Commonwealth.

(c)  Special damages.--In an action brought under subsection (a), the plaintiff shall be entitled to recover, in addition to other damages, damages for reasonable hospital, nursing, medical, funeral expenses and expenses of administration necessitated by reason of injuries causing death.

(d)  Action by personal representative.--If no person is eligible to recover damages under subsection (b), the personal representative of the deceased may bring an action to recover damages for reasonable hospital, nursing, medical, funeral expenses and expenses of administration necessitated by reason of injuries causing death.

(Dec. 20, 1982, P.L.1409, No.326, eff. imd.; July 6, 1995, P.L.309, No.46, eff. 60 days)

1995 Amendment.  Act 46 amended subsec. (a). Section 2 of Act 46 provided that Act 46 shall apply to a cause of action that accrues on or after the effective date of Act 46.

1982 Amendment.  Act 326 amended subsecs. (a), (c) and (d), retroactive to June 27, 1978.



Section 8302 - Survival action

§ 8302.  Survival action.

All causes of action or proceedings, real or personal, shall survive the death of the plaintiff or of the defendant, or the death of one or more joint plaintiffs or defendants.

Cross References.  Section 8302 is referred to in section 3371 of Title 20 (Decedents, Estates and Fiduciaries).



Section 8303 - Action for performance of a duty required by law

§ 8303.  Action for performance of a duty required by law.

A person who is adjudged in an action in the nature of mandamus to have failed or refused without lawful justification to perform a duty required by law shall be liable in damages to the person aggrieved by such failure or refusal.



Section 8304 - Damages in actions on bad checks

§ 8304.  Damages in actions on bad checks.

(a)  General rule.--In a civil action to recover damages and costs following a conviction for passing a bad check pursuant to 18 Pa.C.S. § 4105 (relating to bad checks) and failure to make full restitution, the payee shall, upon obtaining judgment, be entitled to recover damages in an amount equal to $100 or triple the amount for which the check was drawn, whichever is greater.

(b)  Limitation.--Damages recovered under this section may not exceed by more than $500 the value of the check and shall be awarded only if:

(1)  the payee made written demand of the issuer for payment of the amount of the check, including interest and service charges authorized by 18 Pa.C.S. § 4105(e), not less than ten days before commencing the action; and

(2)  the issuer failed to tender to the payee, prior to commencement of the action, an amount of money not less than the amount demanded.

(c)  Restriction.--Notwithstanding subsection (a), if partial restitution has been made, damages recovered under this section may not exceed triple the amount of the unpaid restitution.

(Dec. 11, 1986, P.L.1481, No.151, eff. 90 days; Dec. 15, 1986, P.L.1598, No.177, eff. 60 days; June 22, 2000, P.L.382, No.50, eff. 60 days)

2000 Amendment.  Act 50 amended subsec. (b).

1986 Amendments.  Acts 151 and 177 added section 8304. The amendments by Acts 151 and 177 are identical and therefore have been merged.



Section 8305 - Actions for wrongful birth and wrongful life

§ 8305.  Actions for wrongful birth and wrongful life.

(a)  Wrongful birth.--There shall be no cause of action or award of damages on behalf of any person based on a claim that, but for an act or omission of the defendant, a person once conceived would not or should not have been born. Nothing contained in this subsection shall be construed to prohibit any cause of action or award of damages for the wrongful death of a woman, or on account of physical injury suffered by a woman or a child, as a result of an attempted abortion. Nothing contained in this subsection shall be construed to provide a defense against any proceeding charging a health care practitioner with intentional misrepresentation under the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985, or any other act regulating the professional practices of health care practitioners.

(b)  Wrongful life.--There shall be no cause of action on behalf of any person based on a claim of that person that, but for an act or omission of the defendant, the person would not have been conceived or, once conceived, would or should have been aborted.

(c)  Conception.--A person shall be deemed to be conceived at the moment of fertilization.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.)

1988 Amendment.  Act 47 added section 8305. Section 7 of Act 47 provided that section 8305 shall not apply to any case in which a final award of damages has been made and with regard to which the time to take an appeal has expired without an appeal being taken. Section 8 of Act 47 provided that, except as provided in section 2 of Act 47, which added section 8305, section 8305 shall have retroactive effect, including application to any case pending or on appeal.



Section 8306 - Defense against claim for injury sustained in utero barred

§ 8306.  Defense against claim for injury sustained in utero barred.

Where a person has, by reason of the wrongful act or negligence of another, sustained injury while in utero, it shall not be a defense to any action brought to recover damages for the injury, or a factor in mitigation of damages, that the person could or should have been aborted.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.)

1988 Amendment.  Act 47 added section 8306. Section 7 of Act 47 provided that section 8306 shall not apply to any case in which a final award of damages has been made and with regard to which the time to take an appeal has expired without an appeal being taken. Section 8 of Act 47 provided that, except as provided in section 2 of Act 47, which added section 8306, section 8306 shall have retroactive effect, including application to any case pending or on appeal.



Section 8307 - Action by parent, guardian or other custodian for damages in the sale or transfer of controlled substances to a child

§ 8307.  Action by parent, guardian or other custodian for damages in the sale or transfer of controlled substances to a child.

(a)  Cause of action established.--The parent, guardian or other custodian of any child under 18 years of age to whom a controlled substance or designer drug, as defined under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, is sold or transferred shall have a cause of action against the person who sold or transferred the controlled substance or the designer drug to the child, and recovery may be sought by the child's parent, guardian or other custodian for damages caused by the sale or transfer of the controlled substance or designer drug.

(b)  Damages.--Damages shall include the cost for treatment and rehabilitation relating to or resulting from the child's drug dependency or use. The court may order that some or all of this award be placed in a fund for the purpose of providing for the treatment and rehabilitation of the child's drug dependency or use, including past treatment and rehabilitation.

(c)  Attorney fees.--Reasonable attorney fees shall be awarded to a party that brings suit and prevails under this cause of action.

(d)  Exception.--This section shall not apply to a practitioner who sells or transfers a controlled substance listed in The Controlled Substance, Drug, Device and Cosmetic Act to a child pursuant to a valid prescription.

(Dec. 22, 1989, P.L.722, No.96, eff. 60 days)

1989 Amendment.  Act 96 added section 8307.



Section 8308 - Damages in actions on retail theft

§ 8308.  Damages in actions on retail theft.

(a)  General rule.--In a civil action based on retail theft, as defined in 18 Pa.C.S. § 3929(a) (relating to retail theft), a court of competent jurisdiction shall utilize the following remedies:

(1)  Order the defendant to restore the merchandise to the plaintiff in its original condition, if possible.

(2)  Award damages as follows:

(i)  If it is not possible to restore the merchandise in its original condition under paragraph (1), award the value of the merchandise as damages.

(ii)  Award actual damages arising from the incident. Damages under this subparagraph do not include the loss of time or wages incurred by the plaintiff in connection with the apprehension and prosecution of the defendant.

(iii)  Award reasonable attorney fees and reasonable court costs.

(3)  Award a civil penalty to the plaintiff in the amount of the value of the merchandise plus $150.

(b)  Minors.--If the defendant is a minor, the act of July 27, 1967 (P.L.186, No.58), entitled "An act imposing liability upon parents for personal injury, or theft, destruction, or loss of property caused by the willful, tortious acts of children under eighteen years of age, setting forth limitations, and providing procedure for recovery," applies.

(c)  Criminal disposition.--Criminal prosecution under 18 Pa.C.S. § 3929 is not a prerequisite to the applicability of this section.

(d)  Limitations.--

(1)  The plaintiff shall send a notice to the defendant's last known address giving the defendant 20 days to respond before a civil action may be commenced.

(2)  No civil action under this section may be maintained if the defendant has paid the plaintiff a penalty equal to the retail value of the merchandise, not to exceed $500, plus the sum of $150.

(e)  Release.--If the person to whom a written demand is made complies with such demand within 20 days after the receipt of the demand, that person shall be given a written release from further civil liability with respect to the specific act of retail theft.

(Nov. 21, 1990, P.L.563, No.141, eff. 60 days)

1990 Amendment.  Act 141 added section 8308.

References in Text.  The act of July 27, 1967 (P.L.186, No.58), referred to in subsec. (b), was repealed by the act of December 19, 1990 (P.L.1240, No.206). The subject matter is now contained in Chapter 55 of Title 23 (Domestic Relations).



Section 8309 - Civil rights violations

§ 8309.  Civil rights violations.

(a)  Redress for personal injury.--A person who incurs injury to his person or damage or loss to his property as a result of conduct described in 18 Pa.C.S. § 2710 (relating to ethnic intimidation) or 3307 (relating to institutional vandalism) shall have a right of action against the actor for injunction, damages or other appropriate civil or equitable relief. In the action, the issue of whether the defendant engaged in the conduct alleged shall be determined according to the burden of proof used in other civil actions for similar relief. The plaintiff may seek recovery for any of the following:

(1)  General and special damages, including damages for emotional distress. Damages under this paragraph shall be actual damages or $500, whichever is greater.

(2)  Punitive damages.

(3)  Reasonable attorney fees and costs.

(4)  Injunctive and other equitable relief.

(5)  Such other relief which the court deems necessary and proper.

(b)  Redress sought by public official on behalf of others.--When conduct which would constitute a violation of 18 Pa.C.S. § 2710 or 3307 has occurred, the district attorney of the county in which the violation took place or the Attorney General, after consulting with the district attorney, may institute a civil action for injunctive or other equitable relief if needed to protect any person or property. The civil action shall be brought in the name of the Commonwealth of Pennsylvania in the county where the violation occurred.

(c)  Filing of court orders.--The prothonotary of the court in which a civil action is brought under subsection (a) or (b) shall transmit two certified copies of any order issued in the action to each appropriate law enforcement agency having jurisdiction over locations where the defendant is alleged to have committed the act and where the defendant resides or has his principal place of business. The sheriff of the county in which the defendant resides shall serve a copy of the order on the defendant. Unless otherwise ordered by the court, service shall be by delivering a copy in hand to the defendant. Law enforcement agencies shall establish procedures adequate to ensure that all officers responsible for the enforcement of the order are informed of its existence and terms. When a law enforcement officer has probable cause to believe that a defendant has violated the provisions of an order, the officer may arrest him.

(d)  Contempt notice required to be part of order.--In actions brought under this section, when a court issues a temporary restraining order or a preliminary or permanent injunction ordering a defendant to refrain from certain conduct or activities, the order issued shall contain the following statement: VIOLATION OF THIS ORDER IS A CRIMINAL OFFENSE.

(e)  Penalties.--A violation of an order issued and served as set forth in this section shall be a misdemeanor of the second degree. If bodily injury results from the violation, the violation shall be a misdemeanor of the first degree.

(f)  Vacated orders.--When the court vacates a temporary restraining order or a preliminary or permanent injunction issued under this section, the prothonotary shall promptly notify in writing each appropriate law enforcement agency which had been notified of the issuance of the order and shall direct each such agency to destroy all records of the order, and the agency shall comply with the directive upon receipt of the notification.

(Dec. 19, 1990, P.L.1394, No.216, eff. 60 days)

1990 Amendment.  Act 216 added section 8309.



Section 8310 - Damages in actions on thefts of leased property

§ 8310.  Damages in actions on thefts of leased property.

(a)  General rule.--In a civil action based on theft of leased property, as defined in 18 Pa.C.S. § 3932(a) (relating to theft of leased property), a court of competent jurisdiction may utilize the following remedies:

(1)  Order the defendant to restore the merchandise to the plaintiff in its original condition, if possible.

(2)  Award damages as follows:

(i)  If it is not possible to restore the merchandise in its original condition under paragraph (1), award the value of the merchandise as damages.

(ii)  Award actual damages arising from the incident. Damages under this subparagraph do not include the loss of time or wages incurred by the plaintiff in connection with the apprehension and prosecution of the defendant.

(iii)  Award reasonable attorney fees and court costs.

(3)  Award a civil penalty to the plaintiff in the amount of the value of the merchandise plus $150.

(b)  Minors.--If the defendant is a minor, the act of July 27, 1967 (P.L.186, No.58), entitled "An act imposing liability upon parents for personal injury, or theft, destruction, or loss of property caused by the wilful, tortious acts of children under eighteen years of age, setting forth limitations, and providing procedure for recovery," applies.

(c)  Criminal disposition.--Criminal prosecution under 18 Pa.C.S. § 3932 is not a prerequisite to the applicability of this section.

(d)  Limitations.--

(1)  No civil action under this section may be maintained if the defendant has returned the merchandise to the plaintiff and paid all obligations under the contract establishing a lease agreement plus the sum of $150.

(2)  No civil action under this section may be maintained unless:

(i)  the plaintiff has sent a notice to defendant's last known address; and

(ii)  the plaintiff has given the defendant 20 days to respond to the notice before the action is commenced.

(e)  Release.--If the person to whom a written demand is made complies with such demand within 20 days after the receipt of the demand, that person shall be given a written release from further civil liability with respect to the specific act of theft of leased property.

(July 11, 1991, P.L.79, No.14, eff. 60 days)

1991 Amendment.  Act 14 added section 8310.

References in Text.  The act of July 27, 1967 (P.L.186, No.58), referred to in subsec. (b), was repealed by the act of December 19, 1990 (P.L.1240, No.206). The subject matter is now contained in Chapter 55 of Title 23 (Domestic Relations).



Section 8311 - Damages in actions for conversion of timber

§ 8311.  Damages in actions for conversion of timber.

(a)  General rule.--In lieu of all other damages or civil remedies provided by law, a person who cuts or removes the timber of another person without the consent of that person shall be liable to that person in a civil action for an amount of damages equal to:

(1)  the usual and customary costs of establishing the value of the timber cut or removed and of complying with the erosion and sedimentation control regulations contained in 25 Pa. Code Ch. 102 (relating to erosion control);

(1.1)  the cost of any surveys obtained in connection with the civil action; and

(2)  one of the following:

(i)  three times the market value of the timber cut or removed if the act is determined to have been deliberate;

(ii)  two times the market value of the timber cut or removed if the act is determined to have been negligent; or

(iii)  the market value of the timber cut or removed if the defendant is determined to have had a reasonable basis for believing that the land on which the act was committed was his or that of the person in whose service or by whose direction the act was done.

(b)  Restitution.--Any damages awarded under this section shall be reduced by any restitution which is made under 18 Pa.C.S. § 1107 (relating to restitution for theft of timber).

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Timber."  Standing trees, logs or parts of trees that are commonly merchandized as wood products.

"Market value."  The value of the standing timber at local market prices for the species and quality of timber cut or removed at the time it was cut or removed.

(Feb. 17, 1994, P.L.113, No.10, eff. 60 days; May 17, 2001, P.L.23, No.7, eff. 60 days)

2001 Amendment.  Act 7 amended subsec. (a).

1994 Amendment.  Act 10 added section 8311.



Section 8312 - Profits received as a result of commission of crime

§ 8312.  Profits received as a result of commission of crime.

(a)  General rule.--If a person has been convicted of a crime, every person who knowingly contracts for, pays or agrees to pay any profit from a crime to that person shall give written notice to the board of the payment or obligation to pay as soon as practicable after discovering that the payment or intended payment is a profit from a crime. The board, upon receipt of notice of a contract, an agreement to pay or payment of profits from a crime, shall notify all known eligible persons at their last known address of the existence of the profits.

(b)  Right of action.--Notwithstanding any inconsistent provision of law or rules of civil procedure with respect to the timely bringing of an action, any eligible person shall have the right to bring a civil action in a court of competent jurisdiction to recover money damages from a person convicted of a crime or the legal representative of that convicted person within three years of the discovery of any profits from a crime. Any damages awarded in this action shall be recoverable only up to the value of the profits from the crime. If an action is filed under this subsection after the expiration of all other applicable statutes of limitation, any other eligible person must file any action for damages as a result of the crime within three years of the actual discovery of profits from the crime or of actual notice received from or notice published by the board of the discovery, whichever is later. If any profits from a crime remain after the payment of claims made under this section, the board shall have the right to bring a civil action within two years in a court of competent jurisdiction to recover any payments made by the board pursuant to Article IV of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, and any expenses incurred by the board pursuant to Article IV of The Administrative Code of 1929 or this section with regard to such crime or the person convicted of such crime.

(c)  Notice.--Upon filing an action under subsection (b), the eligible person shall give notice to the board of the filing by delivering a copy of the complaint to the board. The eligible person may also give notice to the board prior to filing the action so as to allow the board to apply for any appropriate remedies which are otherwise authorized to be invoked prior to the commencement of an action.

(d)  Responsibilities of board.--Upon receipt of a copy of a complaint, the board shall immediately take action as necessary to:

(1)  Notify all other known eligible persons of the alleged existence of profits from a crime by certified mail, return receipt requested, where the eligible persons' names and addresses are known by the board.

(2)  Publish, at least once a year for three years from the date it is initially notified by an eligible person under subsection (c), a legal notice in newspapers of general circulation in the county wherein the crime was committed and in counties contiguous to that county advising any eligible persons of the existence of profits from a crime. The board may in its discretion provide for additional notice as it deems necessary.

(3)  Avoid the wasting of the assets identified in the complaint as the newly discovered profits from a crime in any manner consistent with subsection (e).

(e)  Other remedies.--The board, acting on behalf of all eligible persons, shall have the right to apply for any and all remedies that are also otherwise available to an eligible person bringing an action under subsection (b). The remedies of attachment, injunction, receivership and notice of pendency available under law to an eligible person bringing an action under subsection (b) shall also be available to the board in all actions under this subsection. On a motion for a remedy, the moving party shall state whether any other remedy has previously been sought in the same action against the same defendant. The court may require the moving party to elect between those remedies to which it would otherwise be entitled.

(f)  Evasive action null and void.--Any action taken by any person convicted of a crime, whether by way of execution of a power of attorney, creation of corporate entities or otherwise, to defeat the purpose of this section shall be null and void as against the public policy of this Commonwealth.

(g)  Penalties.--

(1)  Any person who willfully fails to do any of the following is subject to a civil penalty of not less than $10,000 for each offense and not more than an amount equal to three times the contract amount:

(i)  submit to the board a copy of the contract described in subsection (a); or

(ii)  pay over to the board any moneys or other consideration as required by this section.

(2)  If two or more persons are subject to the penalties provided in this section, the persons shall be jointly and severally liable for the payment of the penalty imposed.

(3)  After notice and opportunity to be heard is provided, the board may by order assess the penalties described in this section.

(4)  If the penalties are not paid within 30 days from the date of the order, any penalty assessed under this section shall bear interest at the rate of 1% per month, compounded monthly.

(5)  An action to recover a civil penalty assessed under this section may be brought by the board in a court of competent jurisdiction within six years after the cause of action accrues.

(6)  Any moneys recovered under this subsection shall be paid into the Crime Victim's Compensation Fund.

(h)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Board."  The Crime Victim's Compensation Board as defined in section 477 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

"Convicted."  Includes conviction by entry of a plea of guilty or nolo contendere, conviction after trial and a finding of not guilty due to insanity or of guilty but mentally ill.

"Eligible person."  Includes any of the following persons:

(1)  A victim of the particular crime in question, as "victim" is defined in section 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(2)  An intervenor in such crime.

(3)  A surviving spouse, parent or child of a deceased victim of or intervenor in such crime.

(4)  Any other person dependent for his principal support upon a deceased victim of or intervenor in such crime.

No person who is criminally responsible for the crime in question or was an accomplice of the person who is criminally responsible shall be an eligible person.

"Profit from a crime."  Includes any of the following:

(1)  Any property obtained through or income generated from the commission of a crime of which the defendant was convicted.

(2)  Any property obtained by or income generated from the sale, conversion or exchange of proceeds of a crime of which the defendant was convicted, including any gain realized by such sale, conversion or exchange.

(3)  Any property which the defendant obtained or income generated as a result of having committed the crime of which the defendant was convicted, including any assets obtained through the use of unique knowledge obtained during the commission of or in preparation for the commission of the crime, as well as any property obtained by or income generated from the sale, conversion or exchange of such property and any gain realized by such sale, conversion or exchange.

(May 3, 1995, 1st Sp.Sess., P.L.999, No.12, eff. imd.)

1995 Amendment.  Act 12, 1st Sp.Sess., added section 8312.

References in Text.  Sections 477 and 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, referred to in subsec. (h), were repealed by the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act. The subject matter is now contained in Act 111.



Section 8313 - Agricultural crop destruction

§ 8313.  Agricultural crop destruction.

(a)  Civil action and relief available.--An aggrieved owner of damaged field crops, vegetable or fruit plants or trees raised for scientific or commercial purposes or for any testing or research purpose in conjunction with a public or private research facility or a university or any Federal, State or local government agency may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including compensatory and punitive damages, reasonable investigative expenses and reasonable attorney fees and other costs associated with the litigation. Upon a showing of cause for the issuance of injunctive relief, a court may issue temporary restraining orders, preliminary injunctions and permanent injunctions as may be appropriate. During any period that an action under this section is pending, a court may order the cessation of the activity forming the basis of the complaint.

(b)  Valuations.--In awarding damages under this section, the courts shall consider the market value of the field crops, vegetable or fruit plants or trees prior to damage and production, research, testing, replacement and crop development costs directly related to the crop that has been damaged as part of the value of the crop as well as damage to any records, data and data-gathering equipment or devices.

(c)  Limitations.--Damages recovered under this section shall be limited to treble the market value of the field crops, vegetable or fruit plants or trees prior to damage and actual damages involving production, research, testing, replacement and development costs directly related to the crop that has been damaged.

(d)  Exceptions.--The provisions of this section shall not apply to field crops, vegetable or fruit plants or trees damaged through research or normal commercial activity.

(June 22, 2001, P.L.386, No.27, eff. imd.)

2001 Amendment.  Act 27 added section 8313.



Section 8314 - Assault with biological agent on animal, fowl or honey bees

§ 8314.  Assault with biological agent on animal, fowl or honey bees.

(a)  Civil action and relief available.--An animal owner aggrieved by exposure of an animal, fowl or honey bees to any virus, bacteria, prion or other agent which causes infectious disease, including foot-and-mouth disease, bovine spongiform encephalopathy (BSE), commonly known as mad cow disease, avian influenza or varroamite, may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including compensatory and punitive damages, reasonable investigation expenses and reasonable attorney fees and other costs associated with the litigation of the action. Upon a showing of cause for the issuance of injunctive relief, a court may issue temporary restraining orders, preliminary injunctions and permanent injunctions as may be appropriate under this section. During any period that an action under this section is pending, a court may order the cessation of the complained-of activity.

(b)  Exceptions.--The provisions of this section shall not apply to research or veterinarian services, including immunizations, vaccinations or other treatments administered during the normal scope of practice.

(June 25, 2001, P.L.619, No.54, eff. imd.)

2001 Amendment.  Act 54 added section 8314.



Section 8315 - Damages in actions for identity theft

§ 8315.  Damages in actions for identity theft.

In a civil action based on identity theft as defined in 18 Pa.C.S. § 4120 (relating to identity theft), a court of competent jurisdiction may award damages as follows:

(1)  Actual damages arising from the incident or $500, whichever is greater. Damages include loss of money, reputation or property, whether real or personal. The court may, in its discretion, award up to three times the actual damages sustained, but not less than $500.

(2)  Reasonable attorney fees and court costs.

(3)  Additional relief the court deems necessary and proper.

(June 19, 2002, P.L.430, No.62, eff. 60 days)

2002 Amendment.  Act 62 added section 8315.

Cross References.  Section 8315 is referred to in section 5525 of this title.



Section 8316 - Unauthorized use of name or likeness

§ 8316.  Unauthorized use of name or likeness.

(a)  Cause of action established.--Any natural person whose name or likeness has commercial value and is used for any commercial or advertising purpose without the written consent of such natural person or the written consent of any of the parties authorized in subsection (b) may bring an action to enjoin such unauthorized use and to recover damages for any loss or injury sustained by such use.

(b)  Parties authorized to bring action.--Such action may be brought by:

(1)  The natural person.

(2)  A parent or guardian of a natural person, if the natural person is a minor.

(3)  If such natural person is deceased, any person, firm or corporation authorized in writing to license the commercial or advertising use of the natural person's name or likeness by the natural person during the natural person's lifetime or by will or other testamentary device; an executor named in a will or designated by a court of competent jurisdiction; or where there is no such authorization, then by the deceased person's surviving spouse at the time of death until the surviving spouse's death or, in a case where there is no surviving spouse, then any other heir or group of heirs having at least a 50% interest in the deceased person's estate as provided for under law.

(4)  Any other person, firm or corporation authorized in writing by such natural person to license the commercial or advertising purposes of the person's name or likeness.

(c)  Repose.--No action shall be commenced under this section more than 30 years after the death of such natural person.

(d)  Immunity.--No person, firm or corporation, including their employees and agents, in the business of producing, manufacturing, publishing or disseminating material for commercial or advertising purposes by any communications medium shall be held liable under this section unless they had actual knowledge of the unauthorized use of the name or likeness of a natural person as prohibited by this section.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Commercial or advertising purpose."

(1)  Except as provided in paragraph (2), the term shall include the public use or holding out of a natural person's name or likeness:

(i)  on or in connection with the offering for sale or sale of a product, merchandise, goods, services or businesses;

(ii)  for the purpose of advertising or promoting products, merchandise, goods or services of a business; or

(iii)  for the purpose of fundraising.

(2)  The term shall not include the public use or holding out of a natural person's name or likeness in a communications medium when:

(i)  the natural person appears as a member of the public and the natural person is not named or otherwise identified;

(ii)  it is associated with a news report or news presentation having public interest;

(iii)  it is an expressive work;

(iv)  it is an original work of fine art;

(v)  it is associated with announcement for a commercial or advertising purpose for a use permitted by subparagraph (ii), (iii) or (iv); or

(vi)  it is associated with the identification of a natural person as the author of or contributor to a written work or the performer of a recorded performance under circumstances in which the written work or the recorded performance is lawfully produced, reproduced, exhibited or broadcast.

"Commercial value."  Valuable interest in a natural person's name or likeness that is developed through the investment of time, effort and money.

"Communications medium."  Includes, but is not limited to, a newspaper, magazine, book, newsletter, billboard, telephone, radio, television, recording, computer software, digital communications network, transit ad, audiovisual work or global communications network.

"Expressive work."  A literary, dramatic, fictional, historical, audiovisual or musical work regardless of the communications medium by which it is exhibited, displayed, performed or transmitted, other than when used or employed for a commercial or advertising purpose.

"Name" or "likeness."  Any attribute of a natural person that serves to identify that natural person to an ordinary, reasonable viewer or listener, including, but not limited to, name, signature, photograph, image, likeness, voice or a substantially similar imitation of one or more thereof.

"Natural person."  A living person or a deceased person who was domiciled within this Commonwealth at the time of such person's death.

(Dec. 9, 2002, P.L.1320, No.154, eff. 60 days)

2002 Amendment.  Act 154 added section 8316.



Section 8317 - Actions involving products or services used to invade privacy

§ 8317.  Actions involving products or services used to invade privacy.

No person shall have a cause of action against a manufacturer of a device or a provider of a product or service that is used to commit a violation of 18 Pa.C.S. § 7507.1 (relating to invasion of privacy).

(Nov. 16, 2005, P.L.378, No.69, eff. 60 days)

2005 Amendment.  Act 69 added section 8317.



Section 8318 - Terrorism action

§ 8318.  Terrorism action.

(a)  General rule.--In addition to any other right of action and any other remedy provided by law, an action may be brought to recover damages against a terrorist, terrorist organization or person who knowingly provided material support or resources to or aided a terrorist or terrorist organization for the death of an individual or for an injury to an individual or damage to or loss of property caused by an act of terrorism.

(b)  Application of section.--This section shall not apply to:

(1)  A financial institution as defined by 31 U.S.C. § 5312(a)(2) (relating to definitions and application), including an operating or financial subsidiary, that complies with Federal laws and regulations relating to a financial transaction at the time the transaction occurs, including, to the extent applicable, the International Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (Title III of Public Law 107-56, 31 U.S.C. § 5301 et seq.).

(2)  Conduct by a party to a labor dispute as defined in the act of June 2, 1937 (P.L.1198, No.308), known as the Labor Anti-Injunction Act, or to any constitutionally protected activity.

(c)  Recovery.--The plaintiff may seek recovery for any of the following:

(1)  General and special damages, including damages for emotional distress, loss of consortium, loss of filial consortium and loss of life's pleasures.

(2)  Punitive damages.

(3)  Reasonable attorney fees and costs.

(4)  Such other relief that the court deems necessary and proper.

(d)  Assets.--In making a recovery under this section, the plaintiff may enforce the judgment against the assets of the terrorist, terrorist organization or person who knowingly provided material support or resources to or aided the terrorist or terrorist organization.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Act of terrorism."  An act or acts constituting an offense under 18 Pa.C.S. Pt. II (relating to definition of specific offenses), including an attempt, conspiracy or solicitation to commit any such offense, which is punishable by imprisonment of more than one year and involves an act dangerous to human life or property, intended either to intimidate or coerce a civilian population, influence the policy of a government by intimidation or coercion or affect the conduct of a government.

"Dangerous to human life or property."  A violent act which is intended to or likely to cause death, serious bodily injury or mass destruction.

"Mass destruction."  An act which is intended to or likely to destroy or cause serious damage to transportation-related infrastructure or facilities, energy-related infrastructure or facilities, public or private buildings, places of public accommodation or public works under circumstances evincing depraved indifference to human life or property.

"Material support or resources."  Currency or other financial securities, financial services, lodging, training, safe houses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation and other physical assets, except medicine or religious materials.

"Terrorist."  A person who commits an act of terrorism.

"Terrorist organization."  A domestic or foreign organization which directly engages in the planning, preparation, carrying out or aiding of an act of terrorism. The term includes any organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (66 Stat. 163, 8 U.S.C. § 1189) (relating to designation of foreign terrorist organizations).

(Jan. 6, 2006, P.L.11, No.2, eff. imd.)

2006 Amendment.  Act 2 added section 8318.



Section 8319 - Ecoterrorism

§ 8319.  Ecoterrorism.

(a)  Civil action and relief.--An individual aggrieved by the offense of ecoterrorism as defined in 18 Pa.C.S. § 3311(a) (relating to ecoterrorism) may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including compensatory and punitive damages, reasonable investigative expenses and reasonable attorney fees and other costs associated with the litigation. Upon a showing of cause for the issuance of injunctive relief, a court may issue temporary restraining orders, preliminary injunctions and permanent injunctions as may be appropriate under this section. During any period that an action under this section is pending, a court may order the cessation of the activity forming the basis of the complaint.

(b)  Valuations.--In awarding damages under this section, a court shall consider the market value of the property prior to damage and production, research, testing, replacement and development costs directly related to the property that has been damaged as part of the value of the property as well as damage to any records, data and data-gathering equipment or devices.

(c)  Limitations.--Damages recovered under this section shall be limited to triple the market value of the property prior to damage and actual damages involving production, research, testing, replacement and development costs directly related to the property that has been damaged.

(Apr. 14, 2006, P.L.81, No.27, eff. 60 days)

2006 Amendment.  Act 27 added section 8319.

Cross References.  Section 8319 is referred to in section 3311 of Title 18 (Crimes and Offenses).



Section 8320 - Commemorative service demonstration action

§ 8320.  Commemorative service demonstration action.

(a)  Civil action.--In addition to any other right of action and any other remedy provided by law, an individual aggrieved by the offense defined in 18 Pa.C.S. § 7517 (relating to commemorative service demonstration activities) may bring a civil action in any court of competent jurisdiction to obtain appropriate relief.

(b)  General relief.--In a civil action brought under this section, the aggrieved individual may recover general and special damages, including damages for emotional distress, punitive damages, reasonable attorney fees and other costs associated with the litigation, and such other relief that the court deems necessary and proper.

(c)  Injunctive relief.--Upon a showing of cause for the issuance of injunctive relief, a court may issue temporary restraining orders, preliminary injunctions and permanent injunctions as may be appropriate under this section. During any period that an action under this section is pending, a court may order the cessation of the activity forming the basis of the complaint.

(June 30, 2006, P.L.288, No.63, eff. 60 days)

2006 Amendment.  Act 63 added section 8320.



Section 8321 - Short title of subchapter

SUBCHAPTER B

CONTRIBUTION AMONG TORT-FEASORS

Sec.

8321.  Short title of subchapter.

8322.  Definition.

8323.  Scope of subchapter.

8324.  Right of contribution.

8325.  Effect of judgment.

8326.  Effect of release as to other tort-feasors.

8327.  Liability to make contribution as affected by release.

Cross References.  Subchapter B is referred to in section 6141 of this title.

§ 8321.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Uniform Contribution Among Tort-feasors Act."



Section 8322 - Definition

§ 8322.  Definition.

As used in this subchapter "joint tort-feasors" means two or more persons jointly or severally liable in tort for the same injury to persons or property, whether or not judgment has been recovered against all or some of them.



Section 8323 - Scope of subchapter

§ 8323.  Scope of subchapter.

This subchapter does not impair any right of indemnity under existing law.



Section 8324 - Right of contribution

§ 8324.  Right of contribution.

(a)  General rule.--The right of contribution exists among joint tort-feasors.

(b)  Payment required.--A joint tort-feasor is not entitled to a money judgment for contribution until he has by payment discharged the common liability or has paid more than his pro rata share thereof.

(c)  Effect of settlement.--A joint tort-feasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tort-feasor whose liability to the injured person is not extinguished by the settlement.



Section 8325 - Effect of judgment

§ 8325.  Effect of judgment.

The recovery of a judgment by the injured person against one joint tort-feasor does not discharge the other joint tort-feasors.



Section 8326 - Effect of release as to other tort-feasors

§ 8326.  Effect of release as to other tort-feasors.

A release by the injured person of one joint tort-feasor, whether before or after judgment, does not discharge the other tort-feasors unless the release so provides, but reduces the claim against the other tort-feasors in the amount of the consideration paid for the release or in any amount or proportion by which the release provides that the total claim shall be reduced if greater than the consideration paid.



Section 8327 - Liability to make contribution as affected by release

§ 8327.  Liability to make contribution as affected by release.

A release by the injured person of one joint tort-feasor does not relieve him from liability to make contribution to another tort-feasor, unless the release is given before the right of the other tort-feasor to secure a money judgment for contribution has accrued and provides for a reduction to the extent of the pro rata share of the released tort-feasor of the injured person's damages recoverable against all the other tort-feasors.



Section 8331 - Medical good Samaritan civil immunity

SUBCHAPTER C

IMMUNITIES GENERALLY

Sec.

8331.  Medical good Samaritan civil immunity.

8331.1. Veterinary good Samaritan civil immunity.

8331.2. Good Samaritan civil immunity for use of automated external defibrillator.

8331.3. Criminal victim aid good Samaritan civil immunity.

8332.  Emergency response provider and bystander good Samaritan civil immunity.

8332.1. Manager, coach, umpire or referee and nonprofit association negligence standard.

8332.2. Officer, director or trustee of nonprofit organization negligence standard.

8332.3. Volunteer firefighter civil immunity.

8332.4. Volunteer-in-public-service negligence standard.

8332.5. Corporate representatives.

8332.6. Antidrug and town-watch volunteer civil immunity.

8332.7. Immunity of State parole officers.

8332.8. Immunity of county probation officers.

8333.  Body fluid and tissue limited civil immunity.

8334.  Civil immunity in mass immunization projects.

8335.  Damages for conversion of property of fluctuating value.

8336.  Civil immunity for assistance upon request in incidents involving the transportation of hazardous substances.

8337.  Civil immunity of school officers or employees relating to drug or alcohol abuse.

8337.1. Civil immunity of school officers or employees relating to emergency care, first aid and rescue.

8338.  Liability for damages from donated food and grocery products.

8338.1. Liability for damages from donated vehicles or equipment to volunteer fire companies.

8339.  Agricultural immunity.

8339.1. Railroad civil immunity.

8340.  Immunity of program administrators and supervisors.

8340.1. Employer immunity from liability for disclosure of information regarding former or current employees.

8340.2. Civil immunity for use of force.

§ 8331.  Medical good Samaritan civil immunity.

(a)  General rule.--Any physician or any other practitioner of the healing arts or any registered nurse, licensed by any state, who happens by chance upon the scene of an emergency or who arrives on the scene of an emergency by reason of serving on an emergency call panel or similar committee of a county medical society or who is called to the scene of an emergency by the police or other duly constituted officers of a government unit or who is present when an emergency occurs and who, in good faith, renders emergency care at the scene of the emergency, shall not be liable for any civil damages as a result of any acts or omissions by such physician or practitioner or registered nurse in rendering the emergency care, except any acts or omissions intentionally designed to harm or any grossly negligent acts or omissions which result in harm to the person receiving emergency care.

(b)  Definition.--As used in this section "good faith" shall include, but is not limited to, a reasonable opinion that the immediacy of the situation is such that the rendering of care should not be postponed until the patient is hospitalized.



Section 8331.1 - Veterinary good Samaritan civil immunity

§ 8331.1.  Veterinary good Samaritan civil immunity.

(a)  General rule.--Any individual licensed to practice veterinary medicine who, in good faith, renders emergency care to any animal which such individual has discovered at the scene of an accident or emergency situation or which has immediately prior to the rendering of such care been brought to such individual's attention at or from the scene of any accident or emergency situation shall not be liable for any civil damages as a result of any acts or omissions by such person in rendering the emergency care, except any acts or omissions intentionally designed to harm, or any grossly negligent acts or omissions which result in harm to the animal.

(b)  Definition.--As used in this section, "good faith" shall include, but is not limited to, a reasonable opinion that the immediacy of the situation is such that the rendering of care should not be postponed until the animal is hospitalized.

(c)  Exception.--This section shall not apply where the owner of the animal is in attendance and can be consulted as to the proposed action by the veterinarian.

(Dec. 13, 1982, P.L.1141, No.260, eff. imd.)

1982 Amendment.  Act 260 added section 8331.1.



Section 8331.2 - Good Samaritan civil immunity for use of automated external defibrillator

§ 8331.2.  Good Samaritan civil immunity for use of automated external defibrillator.

(a)  General rule.--Any person who in good faith acquires and maintains an AED or uses an AED in an emergency shall not be liable for any civil damages as a result of any acts or omissions by an individual using the AED, except if acts or omissions intentionally designed to harm or any grossly negligent acts or omissions result in harm to the individual receiving the AED treatment.

(b)  Requirements.--Any person who acquires and maintains an AED for use in accordance with this section shall:

(1)  Ensure that expected AED users receive training pursuant to subsection (c).

(2)  Maintain and test the AED according to the manufacturer's operational guidelines.

(3)  Provide instruction requiring the user of the AED to utilize available means to immediately contact and activate the emergency medical services system.

(4)  Assure that any appropriate data or information is made available to emergency medical services personnel or other health care providers as requested.

(c)  Training.--For purposes of this section, expected AED users shall complete training in the use of an AED consistent with American Red Cross, American Heart Association or other national standards as identified and approved by the Department of Health in consultation with the Pennsylvania Emergency Health Services Council.

(d)  Obstruction of emergency medical services personnel.--Nothing in this section shall relieve a person who uses an AED from civil damages when that person obstructs or interferes with care and treatment being provided by emergency medical services personnel or a health professional.

(e)  Exception.--(Deleted by amendment).

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Automated external defibrillator" or "AED."  A portable device that uses electric shock to restore a stable heart rhythm to an individual in cardiac arrest.

"Emergency."  A situation where an individual is believed to be in cardiac arrest or is in need of immediate medical attention to prevent death or serious injury.

"Good faith."  Includes a reasonable opinion that the immediacy of the situation is such that the use of an AED should not be postponed until emergency medical services personnel arrive or the person is hospitalized.

(Dec. 15, 1998, P.L.949, No.126, eff. 60 days; July 5, 2012, P.L.1081, No.125, eff. 60 days)

Cross References.  Section 8331.2 is referred to in section 5483 of Title 20 (Decedents, Estates and Fiduciaries).



Section 8331.3 - Criminal victim aid good Samaritan civil immunity

§ 8331.3.  Criminal victim aid good Samaritan civil immunity.

(a)  General rule.--Any person who provides or obtains or attempts to provide or obtain assistance for a victim of a personal injury crime at the scene of the personal injury crime or attempted personal injury crime shall not be liable for any civil damages as a result of any acts or omissions in providing or obtaining or attempting to provide or obtain assistance, except any acts or omissions intentionally designed to harm or any acts or omissions that constitute gross negligence or willful, wanton or reckless conduct.

(b)  Definitions.--The terms "personal injury crime" and "victim" shall have the same meanings given to them in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

(Dec. 20, 2000, P.L.811, No.113, eff. 60 days; Oct. 31, 2003, P.L.200, No.31, eff. 60 days)

Cross References.  Section 8331.3 is referred to in sections 8332.7, 8332.8 of this title.



Section 8332 - Emergency response provider and bystander good Samaritan civil immunity

§ 8332.  Emergency response provider and bystander good Samaritan civil immunity.

(a)  General rule.--Any person, including an emergency response provider, whether or not trained to practice medicine, who in good faith renders emergency care, treatment, first aid or rescue at the scene of an emergency event or crime or who moves the person receiving such care, first aid or rescue to a hospital or other place of medical care shall not be liable for any civil damages as a result of rendering such care, except in any act or omission intentionally designed to harm or any grossly negligent acts or omissions which result in harm to the person receiving emergency care or being moved to a hospital or other place of medical care.

(b)  Exceptions.--(Deleted by amendment).

(c)  Exception.--This section shall not relieve a driver of a vehicle, including an ambulance or other emergency rescue vehicle, from liability arising from an operation or use of such vehicle pursuant to subsection (a).

(d)  Definition.--For the purposes of this section, the term "emergency response provider" includes Federal, State and local emergency public safety, law enforcement, emergency response, emergency medical services personnel, response teams, agencies and authorities, excluding hospital emergency facilities and related personnel.

(July 1, 1978, P.L.697, No.122, eff. 60 days; July 5, 2012, P.L.1081, No.125, eff. 60 days)



Section 8332.1 - Manager, coach, umpire or referee and nonprofit association negligence standard

§ 8332.1.  Manager, coach, umpire or referee and nonprofit association negligence standard.

(a)  General rule.--Except as provided otherwise in this section, no person who, without compensation and as a volunteer, renders services as a manager, coach, instructor, umpire or referee or who, without compensation and as a volunteer, assists a manager, coach, instructor, umpire or referee in a sports program of a nonprofit association, and no nonprofit association, or any officer or employee thereof, conducting or sponsoring a sports program, shall be liable to any person for any civil damages as a result of any acts or omissions in rendering such services or in conducting or sponsoring such sports program, unless the conduct of such person or nonprofit association falls substantially below the standards generally practiced and accepted in like circumstances by similar persons or similar nonprofit associations rendering such services or conducting or sponsoring such sports programs, and unless it is shown that such person or nonprofit association did an act or omitted the doing of an act which such person or nonprofit association was under a recognized duty to another to do, knowing or having reason to know that such act or omission created a substantial risk of actual harm to the person or property of another. It shall be insufficient to impose liability to establish only that the conduct of such person or nonprofit association fell below ordinary standards of care.

(b)  Exceptions.--

(1)  Nothing in this section shall be construed as affecting or modifying the liability of such person or nonprofit association for any of the following:

(i)  Acts or omissions relating to the transportation of participants in a sports program or others to or from a game, event or practice.

(ii)  Acts or omissions relating to the care and maintenance of real estate unrelated to the practice or playing areas which such persons or nonprofit associations own, possess or control.

(2)  Nothing in this section shall be construed as affecting or modifying any existing legal basis for determining the liability, or any defense thereto, of any person not covered by the standard of negligence established by this section.

(c)  Assumption of risk or contributory fault.--Nothing in this section shall be construed as affecting or modifying the doctrine of assumption of risk or contributory fault on the part of the participant.

(d)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Compensation."  The term shall not include reimbursement for reasonable expenses actually incurred or to be incurred or, solely in the case of umpires or referees, a modest honorarium.

"Nonprofit association."  An entity which is organized as a nonprofit corporation or nonprofit unincorporated association under the laws of this Commonwealth or the United States or any entity which is authorized to do business in this Commonwealth as a nonprofit corporation or unincorporated association under the laws of this Commonwealth, including, but not limited to, youth or athletic associations, volunteer fire, ambulance, religious, charitable, fraternal, veterans, civic, county fair or agricultural associations, or any separately chartered auxiliary of the foregoing, if organized and operated on a nonprofit basis.

"Sports program."  Baseball (including softball), football, basketball, soccer and any other competitive sport formally recognized as a sport by the United States Olympic Committee as specified by and under the jurisdiction of the Amateur Sports Act of 1978 (Public Law 95-606, 36 U.S.C. § 371 et seq.), the Amateur Athletic Union or the National Collegiate Athletic Association. The term shall be limited to a program or that portion of a program that is organized for recreational purposes and whose activities are substantially for such purposes and which is primarily for participants who are 18 years of age or younger or whose 19th birthday occurs during the year of participation or the competitive season, whichever is longer. There shall, however, be no age limitation for programs operated for the physically handicapped or mentally retarded.

(May 12, 1986, P.L.183, No.57, eff. imd.)

1986 Amendment.  Act 57 added section 8332.1.



Section 8332.2 - Officer, director or trustee of nonprofit organization negligence standard

§ 8332.2.  Officer, director or trustee of nonprofit organization negligence standard.

(a)  General rule.--Except as provided otherwise in this section, no person who serves without compensation, other than reimbursement for actual expenses, as an officer, director or trustee of any nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1954 (68A Stat. 3, 26 U.S.C. § 501(c)(3)) shall be liable for any civil damages as a result of any acts or omissions relating solely to the performance of his duties as an officer, director or trustee, unless the conduct of the person falls substantially below the standards generally practiced and accepted in like circumstances by similar persons performing the same or similar duties, and unless it is shown that the person did an act or omitted the doing of an act which the person was under a recognized duty to another to do, knowing or having reason to know that the act or omission created a substantial risk of actual harm to the person or property of another. It shall be insufficient to impose liability to establish only that the conduct of the person fell below ordinary standards of care.

(b)  Exception.--Nothing in this section shall be construed as affecting or modifying any existing legal basis for determining the liability, or any defense thereto, of any nonprofit association.

(May 12, 1986, P.L.183, No.57, eff. imd.)

1986 Amendment.  Act 57 added section 8332.2.



Section 8332.3 - Volunteer firefighter civil immunity

§ 8332.3.  Volunteer firefighter civil immunity.

Volunteer firefighters shall be treated as public employees as defined in section 8501 (relating to definitions). This section shall not be construed to reduce or eliminate any other immunity provided to volunteer firefighters by law.

(Dec. 15, 1986, P.L.1598, No.177, eff. 60 days)

1986 Amendment.  Act 177 added section 8332.3.



Section 8332.4 - Volunteer-in-public-service negligence standard

§ 8332.4.  Volunteer-in-public-service negligence standard.

(a)  Services covered.--

(1)  Except as provided otherwise in this section, no person who, without compensation and as a volunteer, renders public services for a nonprofit organization under section 501(c)(3), (4) or (6) of the Internal Revenue Code of 1986 (68A Stat. 3, 26 U.S.C. § 501(c)(3), (4) or (6)) or for a Commonwealth or local government agency conducting or sponsoring a public service program or project shall be liable to any person for any civil damages as a result of any acts or omissions in rendering such services unless the conduct of such person falls substantially below the standards generally practiced and accepted in like circumstances by similar persons rendering such services and unless it is shown that such person did an act or omitted the doing of an act which such person was under a recognized duty to another to do, knowing or having reason to know that such act or omission created a substantial risk of actual harm to the person or property of another. It shall be insufficient to impose liability to establish only that the conduct of such person fell below ordinary standards of care.

(2)  Except as provided otherwise in this section, no design professional who, without compensation and as a volunteer, provides professional services related to a declared national, State or local emergency caused by a major earthquake, hurricane, tornado, explosion, collapse or other similar disaster or catastrophic event at the request of or with the approval of a Federal, State or local public official, law enforcement official, public safety official or building inspection official acting in an official capacity shall be liable to any person for any civil damages as a result of any acts or omissions in rendering such services unless the conduct of such design professional falls substantially below the standards generally practiced and accepted in like circumstances by similar persons rendering such professional services and unless it is shown that such design professional did an act or omitted the doing of an act which such design professional was under a recognized duty to another to do, knowing or having reason to know that such act or omission created a substantial risk of actual harm to the person or property of another. It shall be insufficient to impose liability to establish only that the conduct of such design professional fell below ordinary standards of care.

(b)  Exceptions.--

(1)  Nothing in this section shall be construed as affecting or modifying the liability of such person for acts or omissions relating to the transportation of participants in a public service program or project or others to or from a public service program or project.

(2)  Nothing in this section shall be construed as affecting or modifying any existing legal basis for determining the liability, or any defense thereto, of any person not covered by the standard of negligence established by this section.

(c)  Assumption of risk or contributory fault.--Nothing in this section shall be construed as affecting or modifying the doctrine of assumption of risk or contributory fault on the part of the participant.

(d)  Construction.--The negligence standard created by this section shall not be deemed to abrogate or lessen any immunity or other protection against liability granted by statute or court decision.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Compensation."  The term shall not include reimbursement for reasonable expenses actually incurred or to be incurred.

"Design professional."  An individual licensed by the Commonwealth of Pennsylvania as an architect, geologist, land surveyor, landscape architect or professional engineer.

"Public service program or project."  An organized program, or other public service ordinarily conducted or rendered by volunteers.

(Dec. 21, 1988, P.L.1862, No.179, eff. 60 days; Oct. 30, 2001, P.L.824, No.81, eff. 60 days)

2001 Amendment.  Act 81 amended subsecs. (a) and (e).

1988 Amendment.  Act 179 added section 8332.4.

Cross References.  Section 8332.4 is referred to in section 327 of Title 30 (Fish).



Section 8332.5 - Corporate representatives

§ 8332.5.  Corporate representatives.

(a)  General rule.--The liability of an individual shall be limited to the extent expressly provided by or pursuant to Title 15 (relating to corporations and unincorporated associations). See 15 Pa.C.S. Ch. 5 Subch. B (relating to fiduciary duty and indemnification), Ch. 17 Subch. B (relating to fiduciary duty) and Ch. 57 Subch. B (relating to fiduciary duty).

(b)  Certain governmental corporations.--An individual who is a director, officer or employee of a governmental corporation and who is not entitled to immunity under Chapter 85 (relating to matters affecting government units) may assert any applicable immunity under 15 Pa.C.S. Ch. 57 Subch. B to the same extent as if the governmental corporation were a nonprofit corporation which had elected the maximum immunity available under such subchapter.

(Dec. 19, 1990, P.L.834, No.198, eff. imd.)

1990 Amendment.  Act 198 added section 8332.5.

Cross References.  Section 8332.5 is referred to in sections 513, 1713, 5713 of Title 15 (Corporations and Unincorporated Associations).



Section 8332.6 - Antidrug and town-watch volunteer civil immunity

§ 8332.6.  Antidrug and town-watch volunteer civil immunity.

(a)  General rule.--An antidrug or town-watch volunteer who acts in good faith and within the scope of the volunteer's role with an antidrug or crime prevention volunteer organization or government agency shall be immune from civil liability for damage caused by acts or omissions unless all of the following apply:

(1)  The conduct of the volunteer falls substantially below the standards generally practiced and accepted in like circumstances by similar persons rendering such services.

(2)  It is shown that the volunteer performed an act or failed to perform an act which the volunteer was under a recognized duty to another to perform, knowing or having reason to know that such act or omission created a substantial risk or actual harm to the person or property of another. It is insufficient to impose liability under this paragraph to establish only that the conduct of the volunteer fell below ordinary standards of care.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Antidrug or town-watch volunteer."  A person performing services for an antidrug or town-watch volunteer organization or government agency without compensation other than reimbursement for actual expenses incurred. The term includes a volunteer serving as a director, officer, trustee or direct service volunteer.

"Antidrug or town-watch volunteer organization."  A nonprofit organization, corporate volunteer program, medical facility or substance abuse treatment program that uses volunteers to reduce crime and drug use in the community.

"Corporate volunteer program."  A program administered by an entity other than a nonprofit organization or government agency that enlists primarily its own employees, retirees, partners or professional affiliates in a volunteer capacity to achieve objectives that would qualify as charitable under section 501(c) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)).

"Nonprofit organization."  An organization which is described in section 501(c) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)), whether or not it has been certified by the Internal Revenue Service.

(June 25, 2001, P.L.697, No.66, eff. 60 days)

2001 Amendment.  Act 66 added section 8332.6. See the preamble to Act 66 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 8332.7 - Immunity of State parole officers

§ 8332.7.  Immunity of State parole officers.

(a)  Assistance of law enforcement personnel.--In addition to the provisions of section 27 of the act of August 6, 1941 (P.L.861, No.323), referred to as the Pennsylvania Board of Probation and Parole Law, or any other law, any parole officer appointed by the Pennsylvania Board of Probation and Parole who, after obtaining permission in advance from a person authorized by the Pennsylvania Board of Probation and Parole, assists Federal, State or local law enforcement officers or agents or county probation officers in the lawful performance of their duties shall be considered to be acting within the scope of his official duty for all purposes of law and shall enjoy any benefit or immunity conferred upon an employee of the Commonwealth.

(b)  Assistance of criminal victims.--In addition to any other immunity provided by law, any parole officer appointed by the Pennsylvania Board of Probation and Parole who is entitled to immunity under section 8331.3 (relating to criminal victim aid good Samaritan civil immunity) as a result of providing assistance to a victim of a crime shall be considered to be acting within the scope of his official duty while providing assistance to the victim for all purposes of law and shall enjoy any benefit or immunity conferred upon an employee of the Commonwealth.

(Dec. 9, 2002, P.L.1705, No.215, eff. 60 days; Dec. 30, 2003, P.L.432, No.61, eff. 60 days)

References in Text.  Section 27 of the act of August 6, 1941 (P.L.861, No.323), referred to as the Pennsylvania Board of Probation and Parole Law, referred to in subsec. (a), was repealed by the act of August 11, 2009 (P.L.494, No.49). The subject matter is now contained in Part IV of Title 61 (Prisons and Parole).



Section 8332.8 - Immunity of county probation officers

§ 8332.8.  Immunity of county probation officers.

(a)  Assistance of law enforcement personnel.--In addition to the provisions of section 1 of the act of August 6, 1963 (P.L.521, No.277), entitled "An act providing that probation officers shall have the power of peace officers in the performance of their duties," or any other law, any probation officer appointed by any court of record of this Commonwealth who, after obtaining permission in advance from a person authorized by the appointing court, assists Federal, State or local law enforcement officers or agents, State parole agents or county probation officers in the lawful performance of their duties shall be considered to be acting within the scope of his official duty for all purposes of law and shall enjoy any benefit or immunity conferred upon an employee of that county.

(b)  Assistance of criminal victims.--In addition to any other immunity provided by law, any probation officer appointed by any court of record of this Commonwealth who is entitled to immunity under section 8331.3 (relating to criminal victim aid good Samaritan civil immunity) as a result of providing assistance to a victim of a crime shall be considered to be acting within the scope of his official duty while providing assistance to the victim for all purposes of law and shall enjoy any benefit or immunity conferred upon an employee of that county.

(Dec. 9, 2002, P.L.1705, No.215, eff. 60 days; Dec. 30, 2003, P.L.432, No.61, eff. 60 days)

References in Text.  Section 1 of the act of August 6, 1963 (P.L.521, No.277), referred to in subsec. (a), was repealed by the act of August 11, 2009 (P.L.147, No.33). The subject matter is now contained in Part IV of Title 61 (Prisons and Parole).



Section 8333 - Body fluid and tissue limited civil immunity

§ 8333.  Body fluid and tissue limited civil immunity.

(a)  General rule.--No person shall be held liable for death, disease or injury resulting from the lawful transfusion of blood, blood components or plasma derivatives, or from the lawful transplantation or insertion of tissue, bone or organs, except upon a showing of negligence on the part of such person. Specifically excluded hereunder is any liability by reason of any rule of strict liability or implied warranty or any other warranty not expressly undertaken by the party to be charged.

(b)  Definition.--As used in this section the term "negligence" shall include but not be limited to any failure to observe accepted standards in the collection, testing, processing, handling, storage, transportation, classification, labelling, transfusion, injection, transplantation or other preparation or use of any such blood, blood components, plasma derivatives, tissue, bone or organs.



Section 8334 - Civil immunity in mass immunization projects

§ 8334.  Civil immunity in mass immunization projects.

(a)  General rule.--Any physician who does not receive remuneration for his services in a mass immunization project approved in writing by the Department of Health or its designee under the provisions of the act of September 19, 1974 (P.L.644, No.210), and any registered nurse, or practical nurse licensed to practice in this Commonwealth who shall participate in such project and any State, county or local medical society, medical or health facility, agency or clinic approved by the department shall not be liable, except for gross negligence, to any person for illness, reaction, or adverse effect arising from or out of the use of any drug or vaccine in such project by such physician or such nurse. Neither the department nor its designee shall approve any such project unless the department or its designee finds that the project conforms to good medical and public health practice.

(b)  Exception.--This section shall not exempt any drug manufacturer from any liability for any drug or vaccine used in such project.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

References in Text.  The act of September 19, 1974 (P.L.644, No.210), referred to in subsection (a), was repealed by the act of April 28, 1978 (P.L.202, No.53), known as the Judiciary Act Repealer Act.



Section 8335 - Damages for conversion of property of fluctuating value

§ 8335.  Damages for conversion of property of fluctuating value.

Damages for the conversion of stocks, bonds, or other like property of fluctuating value shall be limited to the difference between the proceeds of the conversion, or that portion thereof duly paid or credited to the owner, and such higher value as the property may have reached within a reasonable time after he had notice of the conversion. Where the facts are not in dispute, such period shall be fixed by the court as a matter of law.



Section 8336 - Civil immunity for assistance upon request in incidents involving the transportation of hazardous substances

§ 8336.  Civil immunity for assistance upon request in incidents involving the transportation of hazardous substances.

(a)  General rule.--During the course of transportation, including the loading and unloading thereof, of hazardous substances, no person shall be liable in civil damages when his conduct consists solely of action or inaction taken or omitted in the course of rendering care, assistance or advice, voluntarily and upon request of any police agency, fire department, rescue or emergency squad, any other governmental agency, the person responsible for preventing, mitigating or cleaning up the danger to person, property or environment or the owner or manufacturer of the hazardous substance involved, with respect to an incident creating a danger to person, property or environment as a result of spillage, leakage, seepage, fire, explosion or other accidental or potential accidental release of hazardous substances.

(b)  Exclusions.--The immunities provided in this section shall not apply to any person who:

(1)  is under a legal duty to respond to the incident;

(2)  received remuneration beyond reimbursement for out of pocket expenses for services in rendering such care, assistance or advice in connection therewith or had the expectation of receiving such remuneration from the recipient of such care, assistance or advice or from someone acting on his behalf; or

(3)  does not personally possess or does not provide personnel who possess the skill, training or knowledge with regard to the safe handling of hazardous substances, their effects and incidents involving the transportation of hazardous substances in order to render the care, assistance or advice requested.

(c)  Persons not affected.--This section shall not be construed to affect any immunity otherwise granted by statute to any police agency, fire department, rescue or emergency squad or any other governmental agency.

(d)  Gross negligence or willful misconduct.--Nothing in this section shall be construed to limit or otherwise affect or preclude the liability of any person resulting from such person's gross negligence or intentional misconduct. Reckless, willful or wanton misconduct shall constitute gross negligence.

(e)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Hazardous substances."  All substances which are defined as hazardous in the act of November 9, 1965 (P.L.657, No.323), known as the "Hazardous Substances Transportation Act," or any subsequent amendment thereto.

"Person."  Any individual, partnership, corporation, association or other entity.

(Dec. 1, 1982, P.L.767, No.220, eff. 60 days)

1982 Amendment.  Act 220 added section 8336.

References in Text.  The act of November 9, 1965 (P.L.657, No.323), known as the Hazardous Substances Transportation Act, referred to in subsec. (e), was repealed by the act of June 30, 1984 (P.L.473, No.99). The subject matter is now contained in Chapter 83 of Title 75 (Vehicles).



Section 8337 - Civil immunity of school officers or employees relating to drug or alcohol abuse

§ 8337.  Civil immunity of school officers or employees relating to drug or alcohol abuse.

(a)  General rule.--Any officer or employee of a school who, in the scope of official duty, reports drug or alcohol abuse involving a student to another officer or employee of the school, to a parent, legal guardian or spouse of the student or who refers a student for treatment or counseling or for disciplinary action by school authorities relating to drug or alcohol abuse shall not be liable to the student or the parents, legal guardian or spouse of the student for civil damages as a result of any negligent statements, acts or omissions undertaken in good faith for the purposes set forth in this section. This subsection shall also apply to school authorities who have been designated to handle disciplinary cases for negligent statements, acts or omissions undertaken in good faith in reporting a student for drug or alcohol abuse to a law enforcement officer in accordance with school policy or procedures and based upon a reasonable belief that a crime has been, is being or will be committed. This subsection does not apply to any statement, acts or omissions which are intentionally designed to harm or which are grossly negligent and result in harm to the student.

(b)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Drug and alcohol abuse."  The unauthorized use, possession or distribution of:

(1)  Alcohol, as defined in the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(2)  Any controlled substance, drug, drug paraphernalia or counterfeit drug as defined in the act of September 27, 1961 (P.L.1700, No.699), known as the Pharmacy Act, or the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

The term includes any act prohibited under section 8 of the Pharmacy Act or section 13(a)(15) or (16) of The Controlled Substance, Drug, Device and Cosmetic Act.

"Officer or employee of a school."  A school director, principal, superintendent, teacher, guidance counselor, support staff member or other educational or medical employee employed in a day or residential school which provides preschool, kindergarten, elementary or secondary education in this Commonwealth, at either a public or nonpublic school.

(c)  Political subdivision tort claims.--This section shall not reduce or impair the protections afforded by Subchapter C of Chapter 85 (relating to actions against local parties).

(May 30, 1984, P.L.337, No.67, eff. 30 days)

1984 Amendment.  Act 67 added section 8337.



Section 8337.1 - Civil immunity of school officers or employees relating to emergency care, first aid and rescue

§ 8337.1.  Civil immunity of school officers or employees relating to emergency care, first aid and rescue.

(a)  General rule.--An officer or employee of a school who in good faith believes that a student needs emergency care, first aid or rescue and who provides such emergency care, first aid or rescue to the student or who removes the student receiving such emergency care, first aid or rescue to a hospital or other place of medical care shall be immune from civil liability as a result of any acts or omissions by the officer or employee, except any acts or omissions intentionally designed to seriously harm or any grossly negligent acts or omissions which result in serious bodily harm to the student receiving emergency care.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Good faith."  Includes, but is not limited to, a reasonable nonmedical opinion that the immediacy of the situation is such that the rendering of care should not be postponed.

"Officer or employee of a school."  A school director, principal, superintendent, teacher, guidance counselor, support staff member or other educational or medical employee employed in a day or residential school which provides preschool, kindergarten, elementary or secondary education in this Commonwealth at either a public or nonpublic school.

(Nov. 22, 2000, P.L.690, No.93, eff. 60 days)

2000 Amendment.  Act 93 added section 8337.1.



Section 8338 - Liability for damages from donated food and grocery products

§ 8338.  Liability for damages from donated food and grocery products.

(a)  General rule.--A person is not subject to civil or criminal liability arising from the nature, age, packaging or condition of apparently wholesome food or of grocery products apparently fit for household consumption or use that the person donated in good faith to a nonprofit organization for ultimate free distribution to needy individuals. This section does not apply to an injury or death of the ultimate users or recipients of the food or grocery products that results from an act or omission of the donor constituting gross negligence, recklessness or intentional misconduct.

(b)  Recklessness, gross negligence or intentional misconduct.--A person who permits gleaning on property owned or occupied by him is not subject to civil or criminal liability that arises due to the injury or death of any individual involved in the collection or gleaning of donations, unless the injury or death results from an act or omission of said person constituting gross negligence, recklessness or intentional misconduct.

(c)  Nonliability.--This section does not create any liability.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Donate."  To give or distribute without requiring anything of monetary value from the ultimate recipient. For purposes of this section, a nonprofit organization may donate to another nonprofit organization, notwithstanding that the donor organization has charged a processing fee to the donee organization, provided the ultimate recipient or user is not required to give anything of monetary value.

"Glean."  To harvest for ultimate free distribution to needy individuals an agricultural crop that has been donated by any person.

"Grocery products."  Any nonfood grocery products, including, but not limited to, disposable paper and plastic products, household cleaning products, bottled water, laundry detergents and cleaning products and miscellaneous household items.

"Nonprofit organization."  An incorporated or unincorporated organization that has been incorporated or established and is operating for religious, charitable or education purposes and that does not distribute any of its income to its members, directors or officers.

"Person."  Any individual, corporation, partnership, organization, association or government entity, including, but not limited to, retail grocers, wholesalers, manufacturers, restaurants, caterers, farmers, nonprofit food distributors and hospitals. In the case of a corporation, partnership, organization, association or governmental entity, the term also includes, but is not limited to, the officers, directors, partners, deacons, trustees, council members or other elected or appointed individuals responsible for the governance of such entity.

(Apr. 5, 1990, P.L.113, No.27, eff. 60 days)

1990 Amendment.  Act 27 added section 8338.



Section 8338.1 - Liability for damages from donated vehicles or equipment to volunteer fire companies

§ 8338.1.  Liability for damages from donated vehicles or equipment to volunteer fire companies.

(a)  General rule.--A person is not subject to civil liability arising from the nature or condition of vehicles or equipment which were reasonably believed to be in good condition, donated in good faith to a volunteer fire company and for which all known defects were disclosed by the person to the volunteer fire company. Any person donating vehicles or equipment shall reveal all known defects to the donee. This section does not apply to an injury or death to any person that results from an act or omission of the donor constituting gross negligence, recklessness or intentional misconduct.

(b)  Nonliability.--This section shall not be construed as establishing any liability.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Donate."  To give or distribute without requiring anything of monetary value from the ultimate recipient. For purposes of this section, a volunteer fire company may donate to another volunteer fire company, notwithstanding that the donor has charged a processing fee to the donee, provided the ultimate recipient or user is not required to give anything of monetary value.

"Person."  An individual, corporation, partnership, organization, association or government entity. In the case of a corporation, partnership, organization, association or governmental entity, the term also includes, but is not limited to, an officer, director, partner, deacon, trustee, council member or other elected or appointed individual responsible for the governance of such entity.

"Volunteer ambulance service."  Any nonprofit chartered corporation, association or organization which is located in this Commonwealth and which is regularly engaged in the service of providing emergency medical care and transportation of patients.

"Volunteer fire company."  Any nonprofit chartered corporation, association or organization which is located in this Commonwealth and which provides fire protection services and other voluntary emergency services within this Commonwealth. Voluntary emergency services provided by a volunteer fire company may include voluntary ambulance and voluntary rescue services.

"Volunteer rescue service."  Any nonprofit chartered corporation, association or organization which is located in this Commonwealth and which provides rescue services in this Commonwealth.

(Dec. 1, 2004, P.L.1747, No.225, eff. 60 days)

2004 Amendment.  Act 225 added section 8338.1.



Section 8339 - Agricultural immunity

§ 8339.  Agricultural immunity.

(a)  General rule.--No cause of action shall arise against the owner, tenant or lessee of land or premises for injuries to any person, other than an employee or contractor of the owner, tenant or lessee, who is on the land or premises for the purpose of picking and purchasing agricultural or farm products at a farm or "u-pick" operation, unless the person's injuries were caused by a condition which involved an unreasonable risk of harm and all of the following apply:

(1)  The owner, tenant or lessee knew or had reason to know of the condition or risk.

(2)  The owner, tenant or lessee failed to exercise reasonable care to make the condition safe or to warn the person of the condition or risk.

(b)  Definitions.--As used in this section, the term "agricultural or farm products" means the natural products of the farm, nursery, grove, orchard, vineyard, garden and apiary, including, but not limited to, trees and firewood.

(July 11, 1990, P.L.464, No.112, eff. imd.)

1990 Amendment.  Act 112 added section 8339.



Section 8339.1 - Railroad civil immunity

§ 8339.1.  Railroad civil immunity.

(a)  General rule.--A railroad carrier owes no duty of care to keep its railroad property safe for entry or use by any trespasser who enters upon any railroad property or railroad right-of-way or to give any warning to such trespasser entering or going on that railroad property of a dangerous condition, use or activity thereon. Except as set forth in subsection (b), a railroad carrier shall not:

(1)  Be presumed to extend any assurance to a trespasser entering or going on railroad property without the railroad carrier's consent that the railroad property is safe for any purpose.

(2)  Incur any duty of care toward a trespasser entering or going on railroad property without the railroad carrier's consent.

(3)  Become liable for any injury to a trespasser entering or going on railroad property without the railroad carrier's consent caused by an act or omission of such trespasser.

(b)  Limitation.--Nothing in this section limits in any way any liability which otherwise exists for willful or wanton failure to guard or warn against a dangerous condition, use or activity.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Trespasser."  A person who enters onto railroad property without any right, lawful authority or the express consent of the railroad.

(July 15, 2004, P.L.691, No.74, eff. 60 days)

2004 Amendment.  Act 74 added section 8339.1.



Section 8340 - Immunity of program administrators and supervisors

§ 8340.  Immunity of program administrators and supervisors.

Any probation officer or agent of the Pennsylvania Board of Probation and Parole and any public service or charitable agency or organization or political subdivision, or any official or employee thereof, supervising or administering any restitution or community service program approved by the court of common pleas or the Pennsylvania Board of Probation and Parole shall be immune from any civil action for damages brought by or on behalf of any person involved in the program or damages caused by any person involved in the program. Nothing in this section shall be construed to limit or otherwise affect or preclude liability resulting from gross negligence or intentional misconduct or reckless misconduct.

(Feb. 12, 1992, P.L.1, No.1, eff. imd.)

1992 Amendment.  Act 1 added section 8340.



Section 8340.1 - Employer immunity from liability for disclosure of information regarding former or current employees

§ 8340.1.  Employer immunity from liability for disclosure of information regarding former or current employees.

(a)  General rule.--An employer who discloses information about a current or former employee's job performance to a prospective employer of the current or former employee, upon request of the prospective employer or the current or former employee, is presumed to be acting in good faith and, unless lack of good faith is demonstrated by clear and convincing evidence, is immune from civil liability for such disclosure or its consequences in any case brought against the employer by the current or former employee. The presumption of good faith may be rebutted only by clear and convincing evidence establishing that the employer disclosed information that:

(1)  the employer knew was false or in the exercise of due diligence should have known was false;

(2)  the employer knew was materially misleading;

(3)  was false and rendered with reckless disregard as to the truth or falsity of the information; or

(4)  was information the disclosure of which is prohibited by any contract, civil, common law or statutory right of the current or former employee.

(b)  Effect upon immunity.--This section shall not be construed to affect immunities from civil liability or defenses established by law or available at common law to which an employer may be entitled.

(c)  Definition.--As used in this section, the term "employer" means a business enterprise of whatever form, a public or nonprofit entity or any person acting on behalf of the business enterprise or public or nonprofit entity.

(June 15, 2005, P.L.6, No.3, eff. 60 days)

2005 Amendment.  Act 3 added section 8340.1.



Section 8340.2 - Civil immunity for use of force

§ 8340.2.  Civil immunity for use of force.

(a)  General rule.--An actor who uses force:

(1)  in self-protection as provided in 18 Pa.C.S. § 505 (relating to use of force in self-protection);

(2)  in the protection of other persons as provided in 18 Pa.C.S. § 506 (relating to use of force for the protection of other persons);

(3)  for the protection of property as provided in 18 Pa.C.S. § 507 (relating to use of force for the protection of property);

(4)  in law enforcement as provided in 18 Pa.C.S. § 508 (relating to use of force in law enforcement); or

(5)  consistent with the actor's special responsibility for care, discipline or safety of others as provided in 18 Pa.C.S. § 509 (relating to use of force by persons with special responsibility for care, discipline or safety of others)

is justified in using such force and shall be immune from civil liability for personal injuries sustained by a perpetrator which were caused by the acts or omissions of the actor as a result of the use of force.

(b)  Attorney fees and costs.--If the actor who satisfies the requirements of subsection (a) prevails in a civil action initiated by or on behalf of a perpetrator against the actor, the court shall award reasonable expenses to the actor. Reasonable expenses shall include, but not be limited to, attorney fees, expert witness fees, court costs and compensation for loss of income.

(c)  Definition.--As used in this section, the term "perpetrator" shall mean a person against whom an actor is justified in using force as provided by 18 Pa.C.S. § 505, 506, 507, 508 or 509.

(June 28, 2011, P.L.48, No.10, eff. 60 days)

2011 Amendment.  Act 10 added section 8340.2. See the preamble to Act 10 in the appendix to this title for special provisions relating to legislative findings.



Section 8341 - Single publication limitation

SUBCHAPTER D

DEFAMATION

Sec.

8341.  Single publication limitation.

8342.  Justification a defense.

8343.  Burden of proof.

8344.  Malice or negligence necessary to support award of damages.

8345.  No liability when without power of censorship.

§ 8341.  Single publication limitation.

(a)  Short title of section.--This section shall be known and may be cited as the "Uniform Single Publication Act."

(b)  General rule.--No person shall have more than one cause of action for damages for libel or slander, or invasion of privacy, or any other tort founded upon any single publication, or exhibition, or utterance, such as any one edition of a newspaper, or book, or magazine, or any one presentation to an audience, or any one broadcast over radio or television, or any one exhibition of a motion picture. Recovery in any action shall include all damages for any such tort suffered by the plaintiff in all jurisdictions.

(c)  Bar by judgment.--A judgment in any jurisdiction for or against the plaintiff upon the substantive merits of any action for damages founded upon a single publication, or exhibition, or utterance, as described in subsection (b), shall bar any other action for damages by the same plaintiff against the same defendant founded upon the same publication, or exhibition, or utterance.



Section 8342 - Justification a defense

§ 8342.  Justification a defense.

In all civil actions for libel, the plea of justification shall be accepted as an adequate and complete defense, when it is pleaded, and proved to the satisfaction of the jury, under the direction of the court as in other cases, that the publication is substantially true and is proper for public information or investigation, and has not been maliciously or negligently made.



Section 8343 - Burden of proof

§ 8343.  Burden of proof.

(a)  Burden of plaintiff.--In an action for defamation, the plaintiff has the burden of proving, when the issue is properly raised:

(1)  The defamatory character of the communication.

(2)  Its publication by the defendant.

(3)  Its application to the plaintiff.

(4)  The understanding by the recipient of its defamatory meaning.

(5)  The understanding by the recipient of it as intended to be applied to the plaintiff.

(6)  Special harm resulting to the plaintiff from its publication.

(7)  Abuse of a conditionally privileged occasion.

(b)  Burden of defendant.--In an action for defamation, the defendant has the burden of proving, when the issue is properly raised:

(1)  The truth of the defamatory communication.

(2)  The privileged character of the occasion on which it was published.

(3)  The character of the subject matter of defamatory comment as of public concern.



Section 8344 - Malice or negligence necessary to support award of damages

§ 8344.  Malice or negligence necessary to support award of damages.

In all civil actions for libel, no damages shall be recovered unless it is established to the satisfaction of the jury, under the direction of the court as in other cases, that the publication has been maliciously or negligently made, but where malice or negligence appears such damages may be awarded as the jury shall deem proper.



Section 8345 - No liability when without power of censorship

§ 8345.  No liability when without power of censorship.

Liability shall be denied and no recovery shall be allowed against the owners, licensees and operators of any visual or sound radio and television station or network of stations or against the agents, servants or employees of such owner, licensee or operator, for the publication, utterance or broadcasting of any defamatory matter, where the publication, utterance or broadcasting thereof is not subject to their censorship or control by reason of any Federal statute or any regulation, ruling or order of the Federal Communications Commission.



Section 8351 - Wrongful use of civil proceedings

SUBCHAPTER E

WRONGFUL USE OF CIVIL PROCEEDINGS

Sec.

8351.  Wrongful use of civil proceedings.

8352.  Existence of probable cause.

8353.  Damages.

8354.  Burden of proof.

8355.  Certification of pleadings, motions and other papers.

Enactment.  Subchapter E was added December 19, 1980, P.L.1296, No.232, effective in 60 days.

Applicability.  Section 2 of Act 232 of 1980 provided that Subchapter E shall be applicable to causes of action accruing after the effective date of Act 232.

Cross References.  Subchapter E is referred to in section 6122 of Title 23 (Domestic Relations).

§ 8351.  Wrongful use of civil proceedings.

(a)  Elements of action.--A person who takes part in the procurement, initiation or continuation of civil proceedings against another is subject to liability to the other for wrongful use of civil proceedings:

(1)  he acts in a grossly negligent manner or without probable cause and primarily for a purpose other than that of securing the proper discovery, joinder of parties or adjudication of the claim in which the proceedings are based; and

(2)  the proceedings have terminated in favor of the person against whom they are brought.

(b)  Arrest or seizure of person or property not required.--The arrest or seizure of the person or property of the plaintiff shall not be a necessary element for an action brought pursuant to this subchapter.

Cross References.  Section 8351 is referred to in section 8353 of this title.



Section 8352 - Existence of probable cause

§ 8352.  Existence of probable cause.

A person who takes part in the procurement, initiation or continuation of civil proceedings against another has probable cause for doing so if he reasonably believes in the existence of the facts upon which the claim is based, and either:

(1)  reasonably believes that under those facts the claim may be valid under the existing or developing law;

(2)  believes to this effect in reliance upon the advice of counsel, sought in good faith and given after full disclosure of all relevant facts within his knowledge and information; or

(3)  believes as an attorney of record, in good faith that his procurement, initiation or continuation of a civil cause is not intended to merely harass or maliciously injure the opposite party.



Section 8353 - Damages

§ 8353.  Damages.

When the essential elements of an action brought pursuant to this subchapter have been established as provided in section 8351 (relating to wrongful use of civil proceedings), the plaintiff is entitled to recover for the following:

(1)  The harm normally resulting from any arrest or imprisonment, or any dispossession or interference with the advantageous use of his land, chattels or other things, suffered by him during the course of the proceedings.

(2)  The harm to his reputation by any defamatory matter alleged as the basis of the proceedings.

(3)  The expense, including any reasonable attorney fees, that he has reasonably incurred in defending himself against the proceedings.

(4)  Any specific pecuniary loss that has resulted from the proceedings.

(5)  Any emotional distress that is caused by the proceedings.

(6)  Punitive damages according to law in appropriate cases.

Cross References.  Section 8353 is referred to in section 8354 of this title.



Section 8354 - Burden of proof

§ 8354.  Burden of proof.

In an action brought pursuant to this subchapter the plaintiff has the burden of proving, when the issue is properly raised, that:

(1)  The defendant has procured, initiated or continued the civil proceedings against him.

(2)  The proceedings were terminated in his favor.

(3)  The defendant did not have probable cause for his action.

(4)  The primary purpose for which the proceedings were brought was not that of securing the proper discovery, joinder of parties or adjudication of the claim on which the proceedings were based.

(5)  The plaintiff has suffered damages as set forth in section 8353 (relating to damages).



Section 8355 - Certification of pleadings, motions and other papers

§ 8355.  Certification of pleadings, motions and other papers.

Every pleading, motion and other paper of a party represented by an attorney shall be signed by at least one attorney of record in his individual name and his address shall be stated. A party who is not represented by an attorney shall sign his pleading, motion or other paper and state his address. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. The signature of an attorney or party constitutes a certification by him that he has read the pleading, motion or other paper; that, to the best of his knowledge, information and belief, it is well-grounded in fact and is warranted by existing law or a good-faith argument for the extension, modification or reversal of existing law; and that it is not interposed in bad faith or for any improper purpose, such as to harass another, to maliciously injure another or to cause unnecessary delay or increase in the cost of litigation. If a pleading, motion or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant. If a pleading, motion or other paper is signed in violation of this section, the court shall award to the successful party costs and reasonable attorney fees and may, in addition, impose a civil penalty which shall not exceed $10,000. Such costs, fees and civil penalty shall be in addition to any other judgment awarded to the successful party and shall be imposed upon the person who signed the pleading, motion or other paper, or a represented party, or both. This section is in addition to and shall not be construed to limit any other remedies or sanctions provided by law.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days)

1990 Amendment.  Act 6 added section 8355.

Suspension by Court Rule.  Section 8355 was suspended by Pennsylvania Rule of Civil Procedure No. 1023(d), adopted March 11, 1991. Rule 1023 was rescinded April 22, 2002, effective July 1, 2002.



Section 8361 - § 8367 (Repealed)

SUBCHAPTER F

CORPORATE DIRECTORS' LIABILITY

(Repealed)

1990 Repeal.  Subchapter F (§§ 8361 - 8367) was added November 28, 1986, P.L.1458, No.145, and repealed December 19, 1990, P.L.834, No.198, effective immediately. The subject matter is now contained in Subchapter B of Chapter 5, Subchapter B of Chapter 17 and Subchapter B of Chapter 57 of Title 15 (Corporations and Unincorporated Associations).



Section 8371 - Actions on insurance policies

SUBCHAPTER G

SPECIAL DAMAGES

Sec.

8371.  Actions on insurance policies.

Enactment.  Subchapter G was added February 7, 1990, P.L.11, No.6, effective July 1, 1990.

§ 8371.  Actions on insurance policies.

In an action arising under an insurance policy, if the court finds that the insurer has acted in bad faith toward the insured, the court may take all of the following actions:

(1)  Award interest on the amount of the claim from the date the claim was made by the insured in an amount equal to the prime rate of interest plus 3%.

(2)  Award punitive damages against the insurer.

(3)  Assess court costs and attorney fees against the insurer.



Section 8381 - Short title of subchapter

SUBCHAPTER H

DRUG NUISANCES

Sec.

8381.  Short title of subchapter.

8382.  Definitions.

8383.  Action to abate.

8384.  Complaint.

8385.  Service of original process.

8386.  Preliminary injunction.

8387.  Protection of witnesses.

8388.  Security.

8389.  Judgment and remedies.

8390.  Violation of injunctions or abatement order.

8391.  Release and cancellation.

8392.  Severability.

Enactment.  Subchapter H was added December 14, 1992, P.L.872, No.140, effective in 60 days.

§ 8381.  Short title of subchapter.

This subchapter shall be known and may be cited as the Drug Nuisance Law.



Section 8382 - Definitions

§ 8382.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Community-based organization."  Any group affiliated with or organized for the benefit of one or more communities or neighborhoods, or any group organized to benefit the quality of life in a residential area.

"Controlled substance act."  The act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

"Drug-related nuisance."  The use of any property, in whole or in part, which facilitates or is intended to facilitate any violation of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or similar act of the United States or any other state.

"Manufacture" or "manufacturing."  The production, preparation, propagation, compounding, conversion or processing of a controlled substance, other drug or device or the packaging or repackaging of such substance or article, or the labeling or relabeling of the commercial container of such substance or article, but does not include the activities of a practitioner who, as an incident to his administration or dispensing such substance or article in the course of his professional practice, prepares, compounds, packages or labels such substance or article. The term "manufacturer" means a person who manufactures a controlled substance, other drug or device.

"Owner."  An individual, corporation, partnership, trust association, joint venture or any other business entity in whom is vested all or any part of the title to the property alleged to be a drug-related nuisance.

"Property."  Any tangible or intangible property, including an interest in any leasehold, license or real estate, such as any house, apartment building, condominium, cooperative, office building, store, restaurant, tavern, nightclub or warehouse, and the land extending to the boundaries of the lot upon which the structure is situated and anything growing on, affixed or found on the land.

"Tenant."  A person who resides in or occupies real property belonging to another person pursuant to a lease agreement or common law tenancy.



Section 8383 - Action to abate

§ 8383.  Action to abate.

Wherever there is reason to believe that a drug-related nuisance exists, the district attorney, the Attorney General, if requested by a district attorney, the solicitor for the county or municipality, a resident within 1,000 feet of the property, including a tenant of the property, the owner of property or any community-based organization may file an action in the court of common pleas to abate, enjoin and prevent the drug-related nuisance. Such actions shall be commenced by the filing of a complaint alleging the facts constituting the drug-related nuisance.



Section 8384 - Complaint

§ 8384.  Complaint.

(a)  Adverse impact.--The complaint or an affidavit attached thereto shall describe the adverse impact associated with the drug nuisance upon the surrounding neighborhood. Adverse impact includes, without limitation, the presence of any one or more of the following conditions:

(1)  Diminished property value.

(2)  Increased fear of residents to walk through and in public areas, including sidewalks and streets, increased volume of vehicular and pedestrian traffic to and from the property.

(3)  An increase in the number of ambulance or police calls to the property which are related to the use of drugs or to violence stemming from illegal activity.

(4)  Increased noise, bothersome solicitors or approaches by persons wishing to sell drugs or solicit the donation of money on or near the property.

(5)  The display of dangerous weapons on or near the property.

(6)  The discharge of firearms on or near the property.

(7)  Search warrants served on tenants or occupants of the property which resulted in the seizure of drugs.

(8)  Investigative purchases of drugs on or near the property by law enforcement officers.

(9)  Arrests of person on or near the property for violation of criminal laws.

(10)  Housing code violations relating to the property.

(11)  Health code violations relating to the property.

(12)  Accumulated trash and refuse in common areas on or adjacent to the property.

(13)  An unsecured entryway on the property.

(b)  Attempts to notify owner.--The complaint shall contain a description of what attempts, if any, have been made by the plaintiff or any other person or entity to notify the owner of the property of the drug-related nuisance or resulting adverse impact.



Section 8385 - Service of original process

§ 8385.  Service of original process.

(a)  General rule.--A copy of the summons and complaint shall be served upon the defendant at least five business days prior to the first hearing in the action. Service of original process shall be made in accordance with the Pennsylvania Rules of Civil Procedure.

(b)  Posting at property.--If personal service cannot be made, service may be made by posting the papers at the property. If service is made by posting at the property, a copy of the summons and complaint shall be mailed registered mail to the last known mail address, if any, of the defendant. Actual receipt of the registered mail shall not be required for service.



Section 8386 - Preliminary injunction

§ 8386.  Preliminary injunction.

Upon the filing of a motion for preliminary injunction to abate the drug-related nuisance, the plaintiff shall be entitled to a hearing on the motion for preliminary injunction within 10 business days of the filing. If it shall be made to appear, by affidavit or otherwise, that there is a substantial likelihood that the plaintiff will show at trial, by a preponderance of the evidence, that drug-related nuisance exists, the court shall enter an order preliminarily enjoining the drug-related nuisance and granting such other relief as the court may deem to be appropriate, including those remedies provided for in section 8389 (relating to judgment and remedies). Whenever possible, the court shall order the trial of the action on the merits advanced and consolidated with the hearing of the motion. This section shall not be construed to prohibit the application for or the granting of a temporary restraining order.



Section 8387 - Protection of witnesses

§ 8387.  Protection of witnesses.

At the time of an application for the issuance of a restraining order or an injunction if proof of the existence of the drug-related nuisance depends, in whole or part, upon the affidavits of witnesses who are not law enforcement officers, upon a showing of prior threats of violence or acts of violence by any defendant or other person alleged to be involved in the drug-related nuisance, the court may issue orders to protect those witnesses, providing for nondisclosure of the name, address or any other identifying information pertaining to the witnesses, and such other and further relief as the court may deem appropriate.



Section 8388 - Security

§ 8388.  Security.

No bond shall be required to issue a preliminary injunction or special injunction sought by the district attorney or the solicitor for the county or municipality. A bond in an amount fixed and with security approved by the court may be required to issue a preliminary injunction or special injunction when the plaintiff is not the district attorney, the Attorney General or a solicitor for the county or municipality. Where such relief is issued after an evidentiary hearing at which witnesses are subject to cross examination, the court shall not require a bond in excess of $500.



Section 8389 - Judgment and remedies

§ 8389.  Judgment and remedies.

(a)  Burden of proof.--The plaintiff must establish that a drug-related nuisance exists by a preponderance of the evidence.

(b)  Relief.--If the existence of a drug-related nuisance is found, the judgment may include actual damages and a temporary or permanent injunction to restrain, abate and prevent the continuance or recurrence of the drug-related nuisance. The court may grant declaratory relief, mandatory orders or any other relief deemed necessary to accomplish the purposes of the injunction or order and enforce the same, and the court may retain jurisdiction of the case for the purpose of enforcing its orders.

(c)  Additional remedies.--If the existence of a drug-related nuisance is found, the court shall have the power additionally to fashion any one or more of the following remedies:

(1)  Assess costs of the action against the defendant.

(2)  When a governmental agency is a plaintiff in the action, assess a civil penalty against the defendant of not less than $500 nor more than $10,000.

(3)  Order the owner to clean up the property and make repairs upon the property.

(4)  Suspend or revoke any business, professional, operational or liquor license.

(5)  Order the owner to make additional reasonable expenditures upon the property, including, but not limited to, installing secure locks on doors, increasing lighting in common areas and using videotaped surveillance of the property and adjacent alleyways, sidewalks and parking lots.

(6)  Order all rental income from the property to be placed in an escrow account with the court for up to 90 days or until the drug-related nuisance is abated.

(7)  Order all rental income for the property transferred to a trustee, to be appointed by the court, who shall be empowered to use the rental income to make reasonable expenditures upon the property in order to abate the drug-related nuisance.

(8)  Order the suspension of any State, city or local governmental subsidies payable to the owners of the property, such as tenant assistance payments to landlords, until the nuisance is abated.

(9)  Allow the plaintiff to seal the property with the cost of sealing payable by the defendant.

(10)  Order the defendant to pay the plaintiff the cost of the suit, including reasonable attorney fees.

(d)  Factors to consider.--In making an order under subsection (c), the court shall consider, among others, the following factors:

(1)  The number of people residing at the property.

(2)  The proximity of the property to other residential structures.

(3)  The number of times the property has been cited for housing code or health code violations.

(4)  The number of times the owner has been notified of drug-related problems at the property.

(5)  The extent and duration of the drug-related nuisance at the time of the order.

(6)  Prior efforts or lack of effort by the defendant to abate the drug-related nuisance.

(7)  The availability of alternative housing for tenants of the building.

(8)  The extent of concern about the drug-related nuisance that has been expressed by nearby residents or visitors to the area.

(9)  The owner's involvement in the drug-related nuisance.

(10)  The owner's involvement in other drug-related nuisances.

Cross References.  Section 8389 is referred to in section 8386 of this title.



Section 8390 - Violation of injunctions or abatement order

§ 8390.  Violation of injunctions or abatement order.

(a)  Contempt.--A violation of any court order issued under this subchapter is punishable as a contempt of court by a fine of not less than $500 nor more than $75,000. The court may order the sheriff or other proper officer of any county to take into custody and commit to jail any person fined for a contempt until the fine shall be paid or discharged. If unable to pay the fine, the person may be committed to jail by the court for not more than three months. Evidence concerning the duration and repetitive nature of the violations shall be considered by the court in determining the contempt penalties.

(b)  Additional orders.--In addition, upon finding that a defendant has willfully violated a court order issued under this subchapter, the court shall be also empowered to issue any additional orders necessary to abate this drug-related nuisance.



Section 8391 - Release and cancellation

§ 8391.  Release and cancellation.

(a)  No knowledge and abatement.--The court may suspend the effectiveness of an order of abatement for no more than 90 days if the owner of the property establishes that he had no knowledge of the drug-related nuisance and could not reasonably be expected to have such knowledge and the owner avers that he will immediately undertake specified measures to abate the nuisance and prevent it from being a drug-related nuisance for the following two-year period.

(b)  Fines and bond.--The courts shall cancel the order of abatement if the owner of the property pays all fines and liens against the property, satisfies the court that the drug-related nuisance has been abated for the past 90 days, corrects all housing code and health code violations and posts a bond in an amount to be determined by the court, which will be immediately forfeitable if the drug-related nuisance recurs during the following one-year period.



Section 8392 - Severability

§ 8392.  Severability.

If any provision of this subchapter or its application to any person or circumstance is held invalid or unenforceable, the remainder of this subchapter or the application of the provision to other persons or circumstances shall not be affected.






Chapter 85 - Matters Affecting Government Units

Section 8501 - Definitions

CHAPTER 85

MATTERS AFFECTING GOVERNMENT UNITS

Subchapter

A.  General Provisions

B.  Actions Against Commonwealth Parties

C.  Actions Against Local Parties

Enactment.  Present Chapter 85 was added October 5, 1980, P.L.693, No.142, effective in 60 days.

Prior Provisions.  Former Chapter 85, which related to matters affecting the Commonwealth, was added April 28, 1978, P.L.202, No.53, and repealed October 5, 1980, P.L.693, No.142, effective in 60 days.

Cross References.  Chapter 85 is referred to in sections 761, 5522, 8332.5 of this title; section 7505 of Title 32 (Forests, Waters and State Parks); section 2385 of Title 34 (Game); section 2212 of Title 66 (Public Utilities); section 9117 of Title 74 (Transportation).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

8501.  Definitions.

8502.  Enforcement proceedings.

§ 8501.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Act."  Includes a failure to act.

"Commonwealth party."  A Commonwealth agency and any employee thereof, but only with respect to an act within the scope of his office or employment.

"Employee."  Any person who is acting or who has acted on behalf of a government unit whether on a permanent or temporary basis, whether compensated or not and whether within or without the territorial boundaries of the government unit, including any volunteer fireman and any elected or appointed officer, member of a governing body or other person designated to act for the government unit. Independent contractors under contract to the government unit and their employees and agents and persons performing tasks over which the government unit has no legal right of control are not employees of the government unit.

"Injury."  Includes death.

"Judicial determination."  Any determination by a court of competent jurisdiction including any settlement approved by such court.

"Local agency."  A government unit other than the Commonwealth government. The term includes, but is not limited to, an intermediate unit; municipalities cooperating in the exercise or performance of governmental functions, powers or responsibilities under 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation); and councils of government and other entities created by two or more municipalities under 53 Pa.C.S. Ch. 23 Subch. A.

(Dec. 20, 2000, P.L.946, No.129, eff. 60 days)

2000 Amendment.  Act 129 amended the def. of "local agency."

Prior Provisions.  Former section 8501 was added April 28 1978, P.L.202, No.53, and repealed October 5, 1980, P.L.693, No.142. The subject matter of former section 8501 is now contained in section 8502 of this title.

Cross References.  Section 8501 is referred to in sections 1123, 1515, 8332.3 of this title; section 1711 of Title 74 (Transportation).



Section 8502 - Enforcement proceedings

§ 8502.  Enforcement proceedings.

(a)  Venue.--Except as otherwise prescribed by general rules the venue of any action or proceeding by a Commonwealth agency to enforce any statute or regulation or order of a government unit may be laid in any court having jurisdiction of the subject matter.

(b)  Bond.--Neither a Commonwealth agency nor a district attorney shall be required to give bond in connection with any application for equitable relief incident to the enforcement of any statute or regulation or order of a government unit.

Cross References.  Section 8502 is referred to in section 1711 of Title 74 (Transportation).



Section 8521 - Sovereign immunity generally

SUBCHAPTER B

ACTIONS AGAINST COMMONWEALTH PARTIES

Sec.

SOVEREIGN IMMUNITY

8521.  Sovereign immunity generally.

8522.  Exceptions to sovereign immunity.

8523.  Venue and process.

8524.  Defenses.

8525.  Legal assistance.

8526.  Counterclaim by the Commonwealth.

8527.  Indemnity relating to inmate health care.

LIMITATIONS ON DAMAGES

8528.  Limitations on damages.

References in Repealed Statute.  Section 221(j) of Act 142 of 1980 provided that references in the act of September 28, 1978 (P.L.788, No.152), to "this act" and to "42 Pa.C.S. § 5110" shall be deemed to be references to Subchapter B.

Cross References.  Subchapter B is referred to in section 931 of this title; section 6018 of Title 64 (Public Authorities and Quasi-Public Corporations).

SOVEREIGN IMMUNITY

§ 8521.  Sovereign immunity generally.

(a)  General rule.--Except as otherwise provided in this subchapter, no provision of this title shall constitute a waiver of sovereign immunity for the purpose of 1 Pa.C.S. § 2310 (relating to sovereign immunity reaffirmed; specific waiver) or otherwise.

(b)  Federal courts.--Nothing contained in this subchapter shall be construed to waive the immunity of the Commonwealth from suit in Federal courts guaranteed by the Eleventh Amendment to the Constitution of the United States.

Cross References.  Section 8521 is referred to in section 1711 of Title 74 (Transportation).



Section 8522 - Exceptions to sovereign immunity

§ 8522.  Exceptions to sovereign immunity.

(a)  Liability imposed.--The General Assembly, pursuant to section 11 of Article I of the Constitution of Pennsylvania, does hereby waive, in the instances set forth in subsection (b) only and only to the extent set forth in this subchapter and within the limits set forth in section 8528 (relating to limitations on damages), sovereign immunity as a bar to an action against Commonwealth parties, for damages arising out of a negligent act where the damages would be recoverable under the common law or a statute creating a cause of action if the injury were caused by a person not having available the defense of sovereign immunity.

(b)  Acts which may impose liability.--The following acts by a Commonwealth party may result in the imposition of liability on the Commonwealth and the defense of sovereign immunity shall not be raised to claims for damages caused by:

(1)  Vehicle liability.--The operation of any motor vehicle in the possession or control of a Commonwealth party. As used in this paragraph, "motor vehicle" means any vehicle which is self-propelled and any attachment thereto, including vehicles operated by rail, through water or in the air.

(2)  Medical-professional liability.--Acts of health care employees of Commonwealth agency medical facilities or institutions or by a Commonwealth party who is a doctor, dentist, nurse or related health care personnel.

(3)  Care, custody or control of personal property.--The care, custody or control of personal property in the possession or control of Commonwealth parties, including Commonwealth-owned personal property and property of persons held by a Commonwealth agency, except that the sovereign immunity of the Commonwealth is retained as a bar to actions on claims arising out of Commonwealth agency activities involving the use of nuclear and other radioactive equipment, devices and materials.

(4)  Commonwealth real estate, highways and sidewalks.--A dangerous condition of Commonwealth agency real estate and sidewalks, including Commonwealth-owned real property, leaseholds in the possession of a Commonwealth agency and Commonwealth-owned real property leased by a Commonwealth agency to private persons, and highways under the jurisdiction of a Commonwealth agency, except conditions described in paragraph (5).

(5)  Potholes and other dangerous conditions.--A dangerous condition of highways under the jurisdiction of a Commonwealth agency created by potholes or sinkholes or other similar conditions created by natural elements, except that the claimant to recover must establish that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred and that the Commonwealth agency had actual written notice of the dangerous condition of the highway a sufficient time prior to the event to have taken measures to protect against the dangerous condition. Property damages shall not be recoverable under this paragraph.

(6)  Care, custody or control of animals.--The care, custody or control of animals in the possession or control of a Commonwealth party, including but not limited to police dogs and horses and animals incarcerated in Commonwealth agency laboratories. Damages shall not be recoverable under this paragraph on account of any injury caused by wild animals, including but not limited to bears and deer, except as otherwise provided by statute.

(7)  Liquor store sales.--The sale of liquor at Pennsylvania liquor stores by employees of the Pennsylvania Liquor Control Board created by and operating under the act of April 12, 1951 (P.L.90, No.21), known as the "Liquor Code," if such sale is made to any minor, or to any person visibly intoxicated, or to any insane person, or to any person known as an habitual drunkard, or of known intemperate habit.

(8)  National Guard activities.--Acts of a member of the Pennsylvania military forces.

(9)  Toxoids and vaccines.--The administration, manufacture and use of a toxoid or vaccine not manufactured in this Commonwealth under the following conditions:

(i)  The toxoid or vaccine is manufactured in, and available only from, an agency of another state.

(ii)  The agency of the other state will not make the toxoid or vaccine available to private persons or corporations, but will only permit its sale to another state or state agency.

(iii)  The agency of the other state will make the toxoid or vaccine available to the Commonwealth only if the Commonwealth agrees to indemnify, defend and save harmless that agency from any and all claims and losses which may arise against it from the administration, manufacture or use of the toxoid or vaccine.

(iv)  A determination has been made by the appropriate Commonwealth agency, approved by the Governor and published in the Pennsylvania Bulletin, that the toxoid or vaccine is necessary to safeguard and protect the health of the citizens or animals of this Commonwealth.

(v)  The toxoid or vaccine is distributed by a Commonwealth agency to qualified persons for ultimate use.

The Commonwealth shall make the toxoid or vaccine available to a qualified person only if the person agrees to indemnify, defend and save harmless the Commonwealth from any and all claims and losses which may arise against the Commonwealth from the manufacture, distribution, administration or use of the toxoid or vaccine.

(Dec. 11, 1986, P.L.1481, No.151, eff. imd.)

1986 Amendment.  Act 151 amended subsec. (b).

Cross References.  Section 8522 is referred to in section 8528 of this title; section 1711 of Title 74 (Transportation).



Section 8523 - Venue and process

§ 8523.  Venue and process.

(a)  Venue.--Actions for claims against a Commonwealth party may be brought in and only in a county in which the principal or local office of the Commonwealth party is located or in which the cause of action arose or where a transaction or occurrence took place out of which the cause of action arose. If venue is obtained in the Twelfth Judicial District (Dauphin County) solely because the principal office of the Commonwealth party is located within it, any judge of the Court of Common Pleas of Dauphin County shall have the power to transfer the action to any appropriate county where venue would otherwise lie.

(b)  Process.--Service of process in the case of an action against the Commonwealth shall be made at the principal or local office of the Commonwealth agency that is being sued and at the office of the Attorney General.

Cross References.  Section 8523 is referred to in section 1711 of Title 74 (Transportation).



Section 8524 - Defenses

§ 8524.  Defenses.

The following common law defenses are available:

(1)  An official of a Commonwealth agency, or a member of the General Assembly or the judiciary may assert on his own behalf, or the Commonwealth may assert on his behalf, defenses which have heretofore been available to such officials.

(2)  An employee of a Commonwealth agency, or a member of the General Assembly or of the judiciary may assert on his own behalf, or the Commonwealth may assert on his behalf, the defense that the employee was acting pursuant to a duty required by a statute or statutorily authorized regulation.

(3)  An employee of a Commonwealth agency, or a member of the General Assembly or of the judiciary may assert on his own behalf, or the Commonwealth may assert on his behalf, the defense that the act was within the discretion granted to the employee by statute or statutorily authorized regulation.

Cross References.  Section 8524 is referred to in section 1711 of Title 74 (Transportation).



Section 8525 - Legal assistance

§ 8525.  Legal assistance.

When an action is brought under this subchapter against an employee of the Commonwealth government, and it is alleged that the act of the employee which gave rise to the claim was within the scope of the office or duties of the employee, the Commonwealth through the Attorney General shall defend the action, unless the Attorney General determines that the act did not occur within the scope of the office or duties of the employee. In the latter case, if it is subsequently determined that the act occurred within the scope of the office or duties of the employee, the Commonwealth shall reimburse the employee for the expense of his legal defense in such amounts as shall be determined to be reasonable by the court. If an action is brought against a Commonwealth government employee for damages on account of injury to a person or property and it is not alleged that the act of the employee which gave rise to the claim was within the scope of his office or duties, and he successfully defends the action on the basis that the act was within the scope of his office or duties, and he has given prior notice to the Attorney General and the Attorney General has refused to defend the action, he shall likewise be entitled to the reasonable expenses of the defense.

Cross References.  Section 8525 is referred to in sections 6006, 6018 of Title 64 (Public Authorities and Quasi-Public Corporations); sections 1711, 1722 of Title 74 (Transportation).



Section 8526 - Counterclaim by the Commonwealth

§ 8526.  Counterclaim by the Commonwealth.

In any action initiated under this subchapter, the Commonwealth may set forth any cause of action or set-off which it has against the plaintiff. A counterclaim need not diminish or defeat the relief demanded by the plaintiff. It may demand relief exceeding in amount or different in kind from that demanded by the plaintiff.

Cross References.  Section 8526 is referred to in section 1711 of Title 74 (Transportation).



Section 8527 - Indemnity relating to inmate health care

§ 8527.  Indemnity relating to inmate health care.

The Commonwealth shall indemnify against liability a municipal corporation for a claim against the municipal corporation arising from an act or omission of the municipal corporation, its officials, its employees or agents when participating in a program for the provision of medical treatment in a health care facility to inmates from a Commonwealth correctional facility pursuant to a program authorized by the Department of Corrections. This indemnification shall not extend to claims of medical malpractice against any person nor to claims against the health care facility, its employees or agents nor to claims against the municipal corporation that are the result of gross negligence, wanton and reckless acts or intentional misconduct by the municipal corporation, its officials, employees or agents.

(Feb. 12, 1992, P.L.1, No.1, eff. imd.)

1992 Amendment.  Act 1 added section 8527.

Cross References.  Section 8527 is referred to in section 1711 of Title 74 (Transportation).



Section 8528 - Limitations on damages

LIMITATIONS ON DAMAGES

§ 8528.  Limitations on damages.

(a)  General rule.--Actions for which damages are limited by reference to this subchapter shall be limited as set forth in this section.

(b)  Amount recoverable.--Damages arising from the same cause of action or transaction or occurrence or series of causes of action or transactions or occurrences shall not exceed $250,000 in favor of any plaintiff or $1,000,000 in the aggregate.

(c)  Types of damages recoverable.--Damages shall be recoverable only for:

(1)  Past and future loss of earnings and earning capacity.

(2)  Pain and suffering.

(3)  Medical and dental expenses including the reasonable value of reasonable and necessary medical and dental services, prosthetic devices and necessary ambulance, hospital, professional nursing, and physical therapy expenses accrued and anticipated in the diagnosis, care and recovery of the claimant.

(4)  Loss of consortium.

(5)  Property losses, except that property losses shall not be recoverable in claims brought pursuant to section 8522(b)(5) (relating to potholes and other dangerous conditions).

Cross References.  Section 8528 is referred to in section 8522 of this title; section 1711 of Title 74 (Transportation).



Section 8541 - Governmental immunity generally

SUBCHAPTER C

ACTIONS AGAINST LOCAL PARTIES

Sec.

GOVERNMENTAL IMMUNITY

8541.  Governmental immunity generally.

8542.  Exceptions to governmental immunity.

OFFICIAL IMMUNITY

8545.  Official liability generally.

8546.  Defense of official immunity.

8547.  Legal assistance.

8548.  Indemnity.

8549.  Limitation on damages.

8550.  Willful misconduct.

LIMITATIONS ON DAMAGES

8553.  Limitations on damages.

JUDGMENTS

8557.  Judgment as a bar.

8558.  Judgments against insured local agency.

8559.  Judgments against self-insured local agency and those not fully insured.

POWERS OF LOCAL AGENCIES

8563.  General powers of local agencies.

8564.  Liability insurance and self-insurance.

Venue, Interest and Intervention.  Section 333 of Act 142 of 1980, which repealed the act of November 26, 1978 (P.L.1399, No.330), known as the Political Subdivision Tort Claims Act, provided that actions under Subchapter C for claims against a local agency may be brought in and only in a county in which the local agency is located or in which the cause of action arose or where a transaction or occurrence took place out of which the cause of action arose. Section 333 further provided that no interest shall accrue in any such action prior to any entry of judgment and provided that a local agency may intervene in any action brought against an employee thereof for damages on account of an injury to a person or property based on claims arising from, or reasonably related to, the office or the performance of the duties of the employee.

Cross References.  Subchapter C is referred to in sections 762, 8337 of this title; section 315 of Title 3 (Agriculture); section 5311.1 of Title 35 (Health and Safety); section 3306 of Title 58 (Oil and Gas); section 6345 of Title 75 (Vehicles).

GOVERNMENTAL IMMUNITY

§ 8541.  Governmental immunity generally.

Except as otherwise provided in this subchapter, no local agency shall be liable for any damages on account of any injury to a person or property caused by any act of the local agency or an employee thereof or any other person.

Cross References.  Section 8541 is referred to in section 8542 of this title.



Section 8542 - Exceptions to governmental immunity

§ 8542.  Exceptions to governmental immunity.

(a)  Liability imposed.--A local agency shall be liable for damages on account of an injury to a person or property within the limits set forth in this subchapter if both of the following conditions are satisfied and the injury occurs as a result of one of the acts set forth in subsection (b):

(1)  The damages would be recoverable under common law or a statute creating a cause of action if the injury were caused by a person not having available a defense under section 8541 (relating to governmental immunity generally) or section 8546 (relating to defense of official immunity); and

(2)  The injury was caused by the negligent acts of the local agency or an employee thereof acting within the scope of his office or duties with respect to one of the categories listed in subsection (b). As used in this paragraph, "negligent acts" shall not include acts or conduct which constitutes a crime, actual fraud, actual malice or willful misconduct.

(b)  Acts which may impose liability.--The following acts by a local agency or any of its employees may result in the imposition of liability on a local agency:

(1)  Vehicle liability.--The operation of any motor vehicle in the possession or control of the local agency, provided that the local agency shall not be liable to any plaintiff that claims liability under this subsection if the plaintiff was, during the course of the alleged negligence, in flight or fleeing apprehension or resisting arrest by a police officer or knowingly aided a group, one or more of whose members were in flight or fleeing apprehension or resisting arrest by a police officer. As used in this paragraph, "motor vehicle" means any vehicle which is self-propelled and any attachment thereto, including vehicles operated by rail, through water or in the air.

(2)  Care, custody or control of personal property.--The care, custody or control of personal property of others in the possession or control of the local agency. The only losses for which damages shall be recoverable under this paragraph are those property losses suffered with respect to the personal property in the possession or control of the local agency.

(3)  Real property.--The care, custody or control of real property in the possession of the local agency, except that the local agency shall not be liable for damages on account of any injury sustained by a person intentionally trespassing on real property in the possession of the local agency. As used in this paragraph, "real property" shall not include:

(i)  trees, traffic signs, lights and other traffic controls, street lights and street lighting systems;

(ii)  facilities of steam, sewer, water, gas and electric systems owned by the local agency and located within rights-of-way;

(iii)  streets; or

(iv)  sidewalks.

(4)  Trees, traffic controls and street lighting.--A dangerous condition of trees, traffic signs, lights or other traffic controls, street lights or street lighting systems under the care, custody or control of the local agency, except that the claimant to recover must establish that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred and that the local agency had actual notice or could reasonably be charged with notice under the circumstances of the dangerous condition at a sufficient time prior to the event to have taken measures to protect against the dangerous condition.

(5)  Utility service facilities.--A dangerous condition of the facilities of steam, sewer, water, gas or electric systems owned by the local agency and located within rights-of-way, except that the claimant to recover must establish that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred and that the local agency had actual notice or could reasonably be charged with notice under the circumstances of the dangerous condition at a sufficient time prior to the event to have taken measures to protect against the dangerous condition.

(6)  Streets.--

(i)  A dangerous condition of streets owned by the local agency, except that the claimant to recover must establish that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred and that the local agency had actual notice or could reasonably be charged with notice under the circumstances of the dangerous condition at a sufficient time prior to the event to have taken measures to protect against the dangerous condition.

(ii)  A dangerous condition of streets owned or under the jurisdiction of Commonwealth agencies, if all of the following conditions are met:

(A)  The local agency has entered into a written contract with a Commonwealth agency for the maintenance and repair by the local agency of such streets and the contract either:

(I)  had not expired or been otherwise terminated prior to the occurrence of the injury; or

(II)  if expired, contained a provision that expressly established local agency responsibility beyond the term of the contract for injuries arising out of the local agency's work.

(B)  The injury and dangerous condition were directly caused by the negligent performance of its duties under such contract.

(C)  The claimant must establish that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred and that the local agency had actual notice or could reasonably be charged with notice under the circumstances of the dangerous condition at a sufficient time prior to the event to have taken measures to protect against the dangerous condition.

(7)  Sidewalks.--A dangerous condition of sidewalks within the rights-of-way of streets owned by the local agency, except that the claimant to recover must establish that the dangerous condition created a reasonably foreseeable risk of the kind of injury which was incurred and that the local agency had actual notice or could reasonably be charged with notice under the circumstances of the dangerous condition at a sufficient time prior to the event to have taken measures to protect against the dangerous condition. When a local agency is liable for damages under this paragraph by reason of its power and authority to require installation and repair of sidewalks under the care, custody and control of other persons, the local agency shall be secondarily liable only and such other persons shall be primarily liable.

(8)  Care, custody or control of animals.--The care, custody or control of animals in the possession or control of a local agency, including but not limited to police dogs and horses. Damages shall not be recoverable under this paragraph on account of any injury caused by wild animals, including but not limited to bears and deer, except as otherwise provided by statute.

(c)  Limited definition.--As used in this section the amount of time reasonably required to take protective measures, including inspections required by law, shall be determined with reference to the actual equipment, personnel and facilities available to the local agency and the competing demands therefor.

(d)  Evidence.--Whenever any plaintiff claims liability under subsection (b)(1), evidence is admissible to demonstrate that the plaintiff, at any time during the course of the alleged negligence, was engaged or participating in willful misconduct, including, but not limited to, the illegal possession of controlled substances, firearms or ammunition.

(June 10, 1982, P.L.452, No.132, eff. imd.; July 6, 1995, P.L.290, No.43, eff. 60 days)

1995 Amendment.  Act 43 amended subsec. (b)(1) and added subsec. (d). Section 2 of Act 43 provided that Act 43 shall apply to a cause of action that accrues on or after the effective date of Act 43.

1982 Amendment.  Act 132 amended subsec. (b)(6).

Cross References.  Section 8542 is referred to in section 8557 of this title.



Section 8545 - Official liability generally

OFFICIAL IMMUNITY

§ 8545.  Official liability generally.

An employee of a local agency is liable for civil damages on account of any injury to a person or property caused by acts of the employee which are within the scope of his office or duties only to the same extent as his employing local agency and subject to the limitations imposed by this subchapter.

Cross References.  Section 8545 is referred to in sections 8550, 8557 of this title.



Section 8546 - Defense of official immunity

§ 8546.  Defense of official immunity.

In any action brought against an employee of a local agency for damages on account of an injury to a person or property based upon claims arising from, or reasonably related to, the office or the performance of the duties of the employee, the employee may assert on his own behalf, or the local agency may assert on his behalf:

(1)  Defenses which are available at common law to the employee.

(2)  The defense that the conduct of the employee which gave rise to the claim was authorized or required by law, or that he in good faith reasonably believed the conduct was authorized or required by law.

(3)  The defense that the act of the employee which gave rise to the claim was within the policymaking discretion granted to the employee by law. For purposes of this subsection, all acts of members of the governing body of a local agency or of the chief executive officer thereof are deemed to be within the policymaking discretion granted to such person by law.

Cross References.  Section 8546 is referred to in sections 8542, 8550 of this title.



Section 8547 - Legal assistance

§ 8547.  Legal assistance.

(a)  Mandatory provision of legal assistance generally.--When an action is brought against an employee of a local agency for damages on account of an injury to a person or property, and it is alleged that the act of the employee which gave rise to the claim was within the scope of the office or duties of the employee, the local agency shall, upon the written request of the employee, defend the action, unless or until there is a judicial determination that such act was not within the scope of the office or duties of the employee.

(b)  Optional provision of legal assistance generally.--When an action is brought against an employee of a local agency for damages on account of an injury to a person or property, and it is not alleged that the act of the employee which gave rise to the claim was within the scope of his office or duties, the local agency may, upon the written request of the employee, defend the action, and such undertaking to defend thereafter may be withdrawn only with the approval of the court. If the local agency has refused a written request to defend the action, and it is judicially determined that the act was, or that the employee in good faith reasonably believed that such act was, within the scope of the office or duties of the employee and did not constitute a crime, actual fraud, actual malice or willful misconduct, the local agency shall reimburse the employee for the expenses of his legal defense in such amounts as shall be determined to be reasonable by the court.

(c)  Control of litigation.--When, pursuant to subsection (a) or subsection (b), the local agency defends an action against an employee thereof at the request of the employee, it may assume exclusive control of the defense of the employee, keeping him advised with respect thereto, and the employee shall cooperate fully with the defense, except that in situations where the legal counsel provided by the local agency determines that the interests of the employee and the local agency conflict, the local agency shall obtain the express written consent of the employee for such interested representation or shall supply independent representation.



Section 8548 - Indemnity

§ 8548.  Indemnity.

(a)  Indemnity by local agency generally.--When an action is brought against an employee of a local agency for damages on account of an injury to a person or property, and he has given timely prior written notice to the local agency, and it is judicially determined that an act of the employee caused the injury and such act was, or that the employee in good faith reasonably believed that such act was, within the scope of his office or duties, the local agency shall indemnify the employee for the payment of any judgment on the suit.

(b)  Indemnity by employee generally.--No employee of a local agency shall be liable to the local agency for any surcharge, contribution, indemnity or reimbursement for any liability incurred by the local agency for damages on account of an injury to a person or property caused by an act of the employee which was within the scope of his office or duties or which he in good faith reasonably believed to be within the scope of his office or duties. No employee of a local agency shall be liable to the local agency for any surcharge, contribution, indemnity or reimbursement for any expenses or legal fees incurred by the local agency while defending the employee against a claim for damages on account of an injury to a person or property caused by an act of the employee.

(c)  Cooperation.--In any action against a local agency or an employee thereof for damages on account of an injury caused by the act of the employee in which action the employee has not fully cooperated with the local agency in the defense of the action, the provisions of subsection (b) shall not apply.

Cross References.  Section 8548 is referred to in section 8550 of this title.



Section 8549 - Limitation on damages

§ 8549.  Limitation on damages.

In any action brought against an employee of a local agency for damages on account of an injury to a person or property in which it is judicially determined that the act of the employee caused the injury and that such act was, or that the employee in good faith reasonably believed that such act was, within the scope of his office or duties, damages shall be recoverable only within the limits set forth in this subchapter.

Cross References.  Section 8549 is referred to in section 8550 of this title.



Section 8550 - Willful misconduct

§ 8550.  Willful misconduct.

In any action against a local agency or employee thereof for damages on account of an injury caused by the act of the employee in which it is judicially determined that the act of the employee caused the injury and that such act constituted a crime, actual fraud, actual malice or willful misconduct, the provisions of sections 8545 (relating to official liability generally), 8546 (relating to defense of official immunity), 8548 (relating to indemnity) and 8549 (relating to limitation on damages) shall not apply.

Cross References.  Section 8550 is referred to in section 4352 of Title 23 (Domestic Relations).



Section 8553 - Limitations on damages

LIMITATIONS ON DAMAGES

§ 8553.  Limitations on damages.

(a)  General rule.--Actions for which damages are limited by reference to this subchapter shall be limited as set forth in this section.

(b)  Amounts recoverable.--Damages arising from the same cause of action or transaction or occurrence or series of causes of action or transactions or occurrences shall not exceed $500,000 in the aggregate.

(c)  Types of losses recognized.--Damages shall be recoverable only for:

(1)  Past and future loss of earnings and earning capacity.

(2)  Pain and suffering in the following instances:

(i)  death; or

(ii)  only in cases of permanent loss of a bodily function, permanent disfigurement or permanent dismemberment where the medical and dental expenses referred to in paragraph (3) are in excess of $1,500.

(3)  Medical and dental expenses including the reasonable value of reasonable and necessary medical and dental services, prosthetic devices and necessary ambulance, hospital, professional nursing, and physical therapy expenses accrued and anticipated in the diagnosis, care and recovery of the claimant.

(4)  Loss of consortium.

(5)  Loss of support.

(6)  Property losses.

(d)  Insurance benefits.--If a claimant receives or is entitled to receive benefits under a policy of insurance other than a life insurance policy as a result of losses for which damages are recoverable under subsection (c), the amount of such benefits shall be deducted from the amount of damages which would otherwise be recoverable by such claimant.



Section 8557 - Judgment as a bar

JUDGMENTS

§ 8557.  Judgment as a bar.

The judgment in an action cognizable under section 8545 (relating to official liability generally) shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the local agency of which the defendant in such action is an employee. The judgment in an action under section 8542 (relating to exceptions to governmental immunity) shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the employee whose act gave rise to the claim.



Section 8558 - Judgments against insured local agency

§ 8558.  Judgments against insured local agency.

If the judgment is obtained against a local agency that has procured a contract or policy of public liability insurance protection, the holder of the judgment may use the methods of collecting the judgment as are provided by the policy or contract and the laws of the Commonwealth to the extent of the limits of coverage provided.



Section 8559 - Judgments against self-insured local agency and those not fully insured

§ 8559.  Judgments against self-insured local agency and those not fully insured.

For the payment of any judgment obtained under the provisions of this subchapter against a local agency that is a self-insurer or not fully covered by liability insurance, the manner of paying a money judgment shall be based upon a proof of indebtedness or evidence of any estimated tax levy necessary for payment of the judgment and any other evidence or statements which the court of original jurisdiction may require. As an alternative to paying the money judgment in this manner, the court may provide for the judgment to be paid over a period of not less than one nor more than ten years. The interest rate on any judgment where payment is extended more than three years shall be at the rate prescribed by law for the first three years and at the rate of 6% for each remaining year.



Section 8563 - General powers of local agencies

POWERS OF LOCAL AGENCIES

§ 8563.  General powers of local agencies.

(a)  Rules and regulations.--A local agency may promulgate rules and regulations not inconsistent with this subchapter in order to implement the intent of this subchapter.

(b)  Delegation of duties.--Any duties placed upon a local agency under the provisions of this subchapter may be delegated to an independent contractor by a written agreement.



Section 8564 - Liability insurance and self-insurance

§ 8564.  Liability insurance and self-insurance.

(a)  Purchase of liability insurance.--A local agency may purchase insurance on itself or its employees for any liability arising from the performance of their duties within the scope of their employment.

(b)  Employment of risk manager.--A local agency may employ a professional risk manager whose responsibility it shall be to administer a public liability insurance program for the local agency and initiate any risk management program for the local agency and its employees.

(c)  Joint action by local agency.--Any two or more local agencies may join together, enter into any agreements or jointly contract for the development of a group risk management program either through the provisions of the act of July 12, 1972 (P.L.762, No.180), referred to as the Intergovernmental Cooperation Law, or any other applicable statute. Any two or more local agencies may join together, enter into any agreements or jointly contract for the purchasing of public liability insurance. Any two or more local agencies may pool their public liability insurance risks through the provisions of the act of July 12, 1972 (P.L.762, No.180) or any other applicable statute.

(d)  Insurance pooling and coinsurance.--The pooling of insurance risks, reserves, claims or losses shall not be construed to be transacting insurance nor otherwise subject local agencies to the provisions of statutes regulating insurance or insurance companies. Local agencies may be coinsured under a master policy and the total premium may be prorated among the local agencies. Any county may undertake a group risk management program or public liability insurance program on behalf of itself and any other local agencies covered by this subchapter within the county that wish to voluntarily participate in the programs.

(e)  Self-insurance.--Any local agency may self-insure which must be funded on an annual basis by appropriations to establish a reserve for self-insurance purposes.

References in Text.  The act of July 12, 1972 (P.L.762, No.180), referred to as the Intergovernmental Cooperation Law, referred to in subsec. (c), was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subchapter A of Chapter 23 of Title 53 (Municipalities Generally).

Cross References.  Section 8564 is referred to in sections 5602, 8002 of Title 53 (Municipalities Generally).






Chapter 87 - General Provisions

Section 8701 - Interpreters for the deaf (Deleted by amendment)

PART VIII

CRIMINAL PROCEEDINGS

Chapter

87.  General Provisions

89.  Commencement of Proceedings

91.  Detainers and Extradition

93.  Trial

95.  Post-trial Matters

97.  Sentencing

98.  County Intermediate Punishment

99.  Other Criminal Provisions

Enactment.  Part VIII was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

CHAPTER 87

GENERAL PROVISIONS

Subchapter

A.  In General

B.  Availability of Otherwise Confidential Information

Enactment.  Chapter 87 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

IN GENERAL

Sec.

8701.  Interpreters for the deaf (Deleted by amendment).

8702.  Impaneling jury from another county.

8703.  Arraignment.

Subchapter Heading.  The heading of Subchapter A was added October 5, 1980, P.L.693, No.142, effective in 60 days.

§ 8701.  Interpreters for the deaf (Deleted by amendment).

2006 Amendment.  Section 8701 was deleted by amendment Nov. 29, 2006, P.L.1538, No.172, effective in 60 days.



Section 8702 - Impaneling jury from another county

§ 8702.  Impaneling jury from another county.

(a)  General rule.--If, upon motion and following a hearing, the court of common pleas determines that a fair and impartial jury cannot be impaneled in the county where the criminal complaint is filed, as an alternative to issuing an order for a change of venue the court may direct that jurors be impaneled from another county. The order for impanelment of a jury from another county shall be certified forthwith to the Supreme Court which shall designate and notify the county of impanelment.

(b)  Impanelment and transportation.--The jury shall be impaneled as in other cases in the county where the jury is to be impaneled and transported to the county where the complaint is filed.

(c)  Payment of costs.--All costs incurred under this section shall be paid by the county where the complaint is filed.

(d)  Change of venue powers unaffected.--This section does not lessen the power of the court of common pleas to order a change of venue.

(Apr. 1, 1980, P.L.62, No.25, eff. imd.)

1980 Amendment.  Act 25 added section 8702.



Section 8703 - Arraignment

§ 8703.  Arraignment.

(a)  General rule.--The arraignment of the defendant may be satisfied, in the discretion of the court, either by the physical appearance of the defendant before the court or by two-way electronic audio-video communication. The audio-video communication must operate so that the defendant and the judge can see each other simultaneously and converse with each other. If the defendant has counsel, the defendant shall be allowed to communicate fully and confidentially with his attorney during the proceeding. A judge may order the defendant to physically appear in court for the arraignment.

(b)  Court rules.--Except for the provisions of this section, arraignments shall be in the form and in the manner as provided by court rule.

(June 11, 1998, P.L.463, No.67, eff. 60 days)

1998 Amendment.  Act 67 added section 8703.



Section 8721 - Definitions

SUBCHAPTER B

AVAILABILITY OF OTHERWISE

CONFIDENTIAL INFORMATION

Sec.

8721.  Definitions.

8722.  Petition for access to confidential information.

8723.  Grounds for access.

8724.  Disclosure of confidential information.

8725.  Penalties for improper disclosure.

Enactment.  Subchapter B was added October 5, 1980, P.L.693, No.142, effective in 60 days.

§ 8721.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Confidential information."  Any records, files, data or information, withheld as confidential, whether pursuant to statute or otherwise, by any Commonwealth agency from the Attorney General, a district attorney, the Pennsylvania Crime Commission or a committee or subcommittee of either House of the General Assembly having subpoena power to investigate criminal activity. The term shall not include personal income tax information or the investigative or intelligence files of the State Police, the Attorney General or the Pennsylvania Crime Commission.

"Crime Commission."  The Pennsylvania Crime Commission existing under the act of October 4, 1978 (P.L.876, No.169), known as the "Pennsylvania Crime Commission Act."



Section 8722 - Petition for access to confidential information

§ 8722.  Petition for access to confidential information.

The Attorney General, a district attorney, the Executive Director of the Crime Commission acting pursuant to a resolution of the Crime Commission or a committee or subcommittee of either House of the General Assembly having subpoena power to investigate criminal activity, may ex parte petition any judge of the Commonwealth Court for an order providing access to confidential information.

Cross References.  Section 8722 is referred to in section 8723 of this title.



Section 8723 - Grounds for access

§ 8723.  Grounds for access.

Any judge of the Commonwealth Court shall enter an order providing access to confidential information if, on the basis of a petition under section 8722 (relating to petition for access to confidential information), he finds that:

(1)  the petitioner is engaged in an ongoing investigation of criminal activity; and

(2)  a Commonwealth agency may have confidential information reasonably related to such an investigation.

Cross References.  Section 8723 is referred to in section 8724 of this title.



Section 8724 - Disclosure of confidential information

§ 8724.  Disclosure of confidential information.

(a)  General rule.--Disclosure of confidential information shall be limited as follows:

(1)  disclosure by the Commonwealth agency holding such information shall be limited to persons personally and directly engaged in the ongoing investigation by the petitioner under section 8723 (relating to grounds for access); and

(2)  disclosure by the petitioner:

(i)  in the case of the Attorney General or a district attorney, shall be limited to judicial or administrative proceedings;

(ii)  in the case of the Crime Commission, shall be limited to official reports; and

(iii)  in the case of a committee or subcommittee of either House of the General Assembly, shall be limited to regular meetings of the committee or subcommittee or debate on the floor.

(b)  Contents of order.--Commonwealth Court orders entered under section 8723 shall specifically limit the disclosure of confidential information as provided in subsection (a).

Cross References.  Section 8724 is referred to in section 8725 of this title.



Section 8725 - Penalties for improper disclosure

§ 8725.  Penalties for improper disclosure.

(a)  Criminal penalties.--Any person who discloses any confidential information obtained under this subchapter other than as provided in section 8724 (relating to disclosure of confidential information) or otherwise authorized by law commits a felony of the third degree.

(b)  Civil liability.--Any person who discloses any confidential information obtained under this subchapter other than as provided in section 8724 or otherwise authorized by law shall be liable to any person damaged thereby in an action for invasion of privacy for the following:

(1)  Treble the actual damages proved.

(2)  Reasonable attorney fees.

(c)  Good faith reliance on a court order.--Good faith reliance on a court order entered under this subchapter shall be a complete defense to any criminal liability under subsection (a) or civil liability under subsection (b).






Chapter 89 - Commencement of Proceedings

Section 8901 - Intrastate hot pursuit (Repealed)

CHAPTER 89

COMMENCEMENT OF PROCEEDINGS

Subchapter

A.  General Provisions

B.  Interstate Hot Pursuit

C.  Indictment and Information

D.  Municipal Police Jurisdiction

Enactment.  Chapter 89 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

8901.  Intrastate hot pursuit (Repealed).

8902.  Arrest without warrant.

§ 8901.  Intrastate hot pursuit (Repealed).

1982 Repeal.  Section 8901 was repealed June 15, 1982, P.L.512, No.141, effective in 60 days.



Section 8902 - Arrest without warrant

§ 8902.  Arrest without warrant.

(a)  General rule.--For any of the following offenses, a police officer shall, upon view, have the right of arrest without warrant upon probable cause when there is ongoing conduct that imperils the personal security of any person or endangers public or private property:

(1)  Under Title 18 (relating to crimes and offenses) when such offense constitutes a summary offense:

18 Pa.C.S. § 5503 (relating to disorderly conduct).

18 Pa.C.S. § 5505 (relating to public drunkenness).

18 Pa.C.S. § 5507 (relating to obstructing highways and other public passages).

18 Pa.C.S. § 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages).

(2)  Violation of an ordinance of a city of the second class.

(b)  Guidelines by governmental body.--The right of arrest without warrant under this section shall be permitted only after the governmental body employing the police officer promulgates guidelines to be followed by a police officer when making a warrantless arrest under this section.

(Nov. 17, 1995, 1st Sp.Sess., P.L.1090, No.25, eff. 60 days)

1995 Amendment.  Act 25, 1st Sp.Sess., added section 8902.



Section 8921 - Scope of subchapter

SUBCHAPTER B

INTERSTATE HOT PURSUIT

Sec.

8921.  Scope of subchapter.

8922.  Authority of officers of another state to arrest in this Commonwealth.

8923.  Hearing after arrest.

8924.  Construction of subchapter.

§ 8921.  Scope of subchapter.

(a)  General rule.--This subchapter shall apply only to peace officers of any state or political subdivision thereof which by its laws has made similar provision for the arrest and custody of persons closely pursued within the territory thereof.

(b)  Transmission of subchapter.--The Department of State shall certify and deliver a copy of this subchapter to the executive authority of each state.



Section 8922 - Authority of officers of another state to arrest in this Commonwealth

§ 8922.  Authority of officers of another state to arrest in this Commonwealth.

Any peace officer of another state who enters this Commonwealth in close pursuit of a person, and continues within this Commonwealth in such close pursuit, in order to arrest him, shall have the same authority to arrest and hold in custody such person on the ground that he has committed a crime in such state which is an indictable offense in this Commonwealth as peace officers of this Commonwealth have to arrest and hold in custody a person on the ground that he has committed a crime in this Commonwealth.



Section 8923 - Hearing after arrest

§ 8923.  Hearing after arrest.

If an arrest is made in this Commonwealth by an officer of another state, in accordance with the provisions of this subchapter, he shall, without unnecessary delay, take the person arrested before an issuing authority, who shall conduct a hearing for the sole purpose of determining if the arrest was in accordance with the provisions of this subchapter and not of determining the guilt or innocence of the arrested person. If such issuing authority determines that the arrest was in accordance with this subchapter, he shall commit the person arrested to the custody of the officer making the arrest, who shall without unnecessary delay take him to the state from which he fled. If such issuing authority determines that the arrest was unlawful, he shall discharge the person arrested.



Section 8924 - Construction of subchapter

§ 8924.  Construction of subchapter.

This subchapter shall not be construed so as to make unlawful any arrest in this Commonwealth which would otherwise be lawful.



Section 8931 - Indictment and information

SUBCHAPTER C

INDICTMENT AND INFORMATION

Sec.

8931.  Indictment and information.

8932.  Nolle prosequi or settlement.

8933.  Dismissal of criminal cases.

8934.  Sealing of affidavits.

§ 8931.  Indictment and information.

(a)  General rule.--Except as provided in subsection (b), no person shall, for any indictable offense, be proceeded against criminally by information, except in cases arising in the land or naval forces, or in the militia, when in actual service, in time of war or public danger or by leave of court for oppression or misdemeanor in office.

(b)  Criminal information.--Each of the courts of common pleas may, with the approval of the Supreme Court, provide for the initiation of criminal proceedings therein by information filed in the manner provided or prescribed by law. The Administrative Office shall cause all orders of the Supreme Court entered under this subsection to be codified in the Pennsylvania Code.

(c)  Jurisdiction and duties of courts.--The several courts of common pleas which have obtained the approval of the Supreme Court to provide for the initiation of criminal proceedings by informations instead of by grand jury indictments, shall possess and exercise the same power and jurisdiction as they heretofore possessed in cases of prosecutions upon indictments.

(d)  Duties of prosecuting attorneys.--Whenever a transcript of proceedings, complaint and all related papers in a criminal proceeding where the defendant has been held for court have been transmitted to the clerk of court or the officer designated by the court, such officer, after recording the same, shall immediately transmit the documents or a copy thereof to the district attorney. The district attorney or his designee shall have the duty to inquire into and make full examination of all the facts and circumstances connected with each such case to determine if the facts and circumstances warrant the filing of an information or informations premised upon the transcript. No information shall be filed by the district attorney concerning alleged criminal violations where a preliminary hearing has not been held or properly waived except as prescribed by general rules.

(e)  Disposition of cases.--The district attorney shall sign all informations. The information shall be filed in the form prescribed by general rules.

(f)  Investigating grand juries unaffected.--No grand jury shall be impaneled in any judicial district where this section is applicable for the purpose of considering bills of indictment. This section shall not prohibit the impaneling of grand juries under and with the powers provided in Subchapter D of Chapter 45 (relating to investigating grand juries) or for any other purpose as provided or prescribed by law.

(g)  Certain proceedings and statutes unaffected.--This section shall not affect criminal proceedings held before the minor judiciary as now provided or prescribed by law nor, except as provided in this section, shall it affect criminal proceedings subsequent to the filing of the information by a district attorney. Except as otherwise provided in this section or to the extent that they are specifically inconsistent with prosecutions initiated by information, existing statutes applicable to criminal prosecutions initiated by indictment shall be applicable to the information filed under this section by a district attorney.

(h)  Applicability of section.--Subsections (c) through (g) shall be applicable only in those judicial districts which have obtained the approval of the Supreme Court to substitute informations for grand jury indictments as the method for initiating criminal prosecutions. Thereafter, all statutes and parts of statutes inconsistent with such subsections shall not apply in such judicial districts.

(i)  Definition.--As used in this section "district attorney" includes a special attorney appointed by the Attorney General in the manner provided by statute, an acting district attorney and any assistant district attorney whose authority to act for the district attorney under this section is evidenced by a written designation executed by the district attorney or acting district attorney and filed with the clerk of the courts.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (f).

1978 Amendment.  Act 53 amended subsec. (e).

Cross References.  Section 8931 is referred to in section 5552 of this title.



Section 8932 - Nolle prosequi or settlement

§ 8932.  Nolle prosequi or settlement.

After the commencement of a criminal matter by the filing of an information or otherwise, the district attorney shall not enter a nolle prosequi or dispose of the matter or discharge a prisoner from custody by means of a proceeding in lieu of a plea or trial without having obtained the approval of the court.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 added section 8932.



Section 8933 - Dismissal of criminal cases

§ 8933.  Dismissal of criminal cases.

(a)  General rule.--In a felony case where no attorney appears on behalf of the Commonwealth at a preliminary hearing or where the victim fails to appear, the issuing authority shall not discharge the defendant for this reason until the issuing authority makes a reasonable attempt to locate the attorney or victim and provides him an opportunity to appear.

(b)  Definition.--As used in this section, the term "reasonable attempt" means requiring court personnel to attempt to locate the attorney or victim within the courthouse, office or place of residence.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.)

1988 Amendment.  Act 47 added section 8933.



Section 8934 - Sealing of affidavits

§ 8934.  Sealing of affidavits.

Upon a sufficient showing by the attorney for the Commonwealth at an ex parte hearing before a common pleas court judge, the court shall order the district attorney to seal the affidavit or affidavits setting forth probable cause for the issuance of a search warrant until the date of common pleas court arraignment, unless the period is extended by the court for good cause shown. If the case is to be tried in the Philadelphia Municipal Court, the affidavit or affidavits shall be sealed until the time of discovery, unless the period is extended for good cause shown.

(Nov. 21, 1990, P.L.558, No.138, eff. 60 days)

1990 Amendment.  Act 138 added section 8934.

Suspension by Court Rule.  Section 8934 was suspended by Pennsylvania Rule of Juvenile Court Procedure No. 800(1), amended December 30, 2005, insofar as it is inconsistent with Pennsylvania Rules of Criminal Procedure 205, 206 and 211 relating to contents of search warrant, contents of application for search warrant and sealing search warrant affidavits.

Section 8934 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(7), adopted March 1, 2000, insofar as it is inconsistent with Rules 205, 206 and 211 relating to contents of search warrant, contents of application for search warrant and sealing search warrant affidavits.



Section 8951 - Definitions

SUBCHAPTER D

MUNICIPAL POLICE JURISDICTION

Sec.

8951.  Definitions.

8952.  Primary municipal police jurisdiction.

8953.  Statewide municipal police jurisdiction.

8954.  Noncompliance with mandatory certification requirements.

Enactment.  Subchapter D was added June 15, 1982, P.L.512, No.141, effective in 60 days.

Cross References.  Subchapter D is referred to in section 711 of Title 51 (Military and Veterans Affairs).

§ 8951.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Chief law enforcement officer."  The head of a duly constituted municipal law enforcement agency which regularly provides primary police services to a political subdivision or, in the absence of any such municipal law enforcement agency, the commanding officer of the Pennsylvania State Police installation which regularly provides primary police services to the political subdivision.

"Municipal police officer."  Any natural person who is properly employed by a municipality, including a home rule municipality, as a regular full-time or part-time police officer.

"Primary jurisdiction."  The geographical area within the territorial limits of a municipality or any lawful combination of municipalities which employs a municipal police officer and, in the case of a county of the third class that has established a county park police force in accordance with the provisions of section 2511 of the act of August 9, 1955 (P.L.323, No.130), known as The County Code, the geographical area designated by ordinance of its board of county commissioners as the jurisdictional area for the county park police.

"Training law."  The act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law.

(Nov. 24, 2004, P.L.1243, No.152, eff. 60 days)

References in Text.  The act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law, referred to in the def. of "training law," was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subchapter D of Chapter 21 Title 53 (Municipalities Generally).

Cross References.  Section 8951 is referred to in section 6109 of Title 18 (Crimes and Offenses).



Section 8952 - Primary municipal police jurisdiction

§ 8952.  Primary municipal police jurisdiction.

Any duly employed municipal police officer shall have the power and authority to enforce the laws of this Commonwealth or otherwise perform the functions of that office anywhere within his primary jurisdiction as to:

(1)  Any offense which the officer views or otherwise has probable cause to believe was committed within his jurisdiction.

(2)  Any other event that occurs within his primary jurisdiction and which reasonably requires action on the part of the police in order to preserve, protect or defend persons or property or to otherwise maintain the peace and dignity of this Commonwealth.



Section 8953 - Statewide municipal police jurisdiction

§ 8953.  Statewide municipal police jurisdiction.

(a)  General rule.--Any duly employed municipal police officer who is within this Commonwealth, but beyond the territorial limits of his primary jurisdiction, shall have the power and authority to enforce the laws of this Commonwealth or otherwise perform the functions of that office as if enforcing those laws or performing those functions within the territorial limits of his primary jurisdiction in the following cases:

(1)  Where the officer is acting pursuant to an order issued by a court of record or an order issued by a district magistrate whose magisterial district is located within the judicial district wherein the officer's primary jurisdiction is situated, or where the officer is otherwise acting pursuant to the requirements of the Pennsylvania Rules of Criminal Procedure, except that the service of an arrest or search warrant shall require the consent of the chief law enforcement officer, or a person authorized by him to give consent, of the organized law enforcement agency which regularly provides primary police services in the municipality wherein the warrant is to be served.

(2)  Where the officer is in hot pursuit of any person for any offense which was committed, or which he has probable cause to believe was committed, within his primary jurisdiction and for which offense the officer continues in fresh pursuit of the person after the commission of the offense.

(3)  Where the officer has been requested to aid or assist any local, State or Federal law enforcement officer or park police officer or otherwise has probable cause to believe that the other officer is in need of aid or assistance.

(4)  Where the officer has obtained the prior consent of the chief law enforcement officer, or a person authorized by him to give consent, of the organized law enforcement agency which provides primary police services to a political subdivision which is beyond that officer's primary jurisdiction to enter the other jurisdiction for the purpose of conducting official duties which arise from official matters within his primary jurisdiction.

(5)  Where the officer is on official business and views an offense, or has probable cause to believe that an offense has been committed, and makes a reasonable effort to identify himself as a police officer and which offense is a felony, misdemeanor, breach of the peace or other act which presents an immediate clear and present danger to persons or property.

(6)  Where the officer views an offense which is a felony, or has probable cause to believe that an offense which is a felony has been committed, and makes a reasonable effort to identify himself as a police officer.

(b)  Limitation.--Nothing contained in subsection (a) shall be deemed to extend or otherwise enlarge a municipal police officer's power and authority to arrest any person for an offense unless specifically authorized by law.

(c)  Relinquishing authority.--Whenever a municipal police officer exercises any power or authority over any person or event pursuant to the provisions of subsection (a)(3), (4), (5) or (6), the officer shall relinquish authority and control over any such person or event upon the request of the chief law enforcement officer, or a person authorized by him to make the request, of the organized law enforcement agency which regularly provides primary police services in the municipality.

(d)  Immunities and benefits preserved.--Any municipal police officer who exercises any power or authority granted under this section, and the employing municipality of the police officer, shall have the same immunities from liability as would be applicable if the actions were performed within the territorial boundaries of the officer's primary jurisdiction and the police officer shall be entitled to the same benefits of employment as the officer would possess if acting solely within his primary jurisdiction. However, when any municipal police officer is responding to a request for aid or assistance from a State law enforcement officer pursuant to subsection (a)(3) for purposes of workers' compensation and allocation of liability for any death, injury or damage he may cause in the performance of his requested duties, he shall be considered to be an employee of the Commonwealth. All costs incurred by any municipality in the defense of lawsuits arising from the performance of any requested duties shall be borne by the Commonwealth. The Commonwealth shall provide attorneys to defend any lawsuits arising under this section. For purposes of compensation, pension or indemnity fund rights and other rights and benefits to which he may be entitled, the municipal officer shall be considered to be performing his duties in his normal capacity as a municipal law enforcement officer. Nothing in this section shall be construed to restrict the authority of any municipality to limit the exercise of any power or authority conferred on its police by this section.

(e)  Existing and future municipal police service agreements preserved.--Nothing in this section shall be construed to restrict the authority of any municipality to maintain current or to enter into new cooperative police service agreements with another municipality or municipalities for purposes including, but not limited to, describing conditions of mutual aid, assigning liability and determining appropriate costs of these cooperative efforts.

(July 1, 1987, P.L.180, No.21, eff. imd.; Dec. 22, 1989, P.L.730, No.100, eff. 60 days)

1989 Amendment.  Act 100 amended subsec. (d).

1987 Amendment.  Act 21 amended subsec. (a)(3).

Cross References.  Section 8953 is referred to in section 711 of Title 51 (Military and Veterans Affairs).



Section 8954 - Noncompliance with mandatory certification requirements

§ 8954.  Noncompliance with mandatory certification requirements.

Any person employed as a municipal police officer who is subject to the mandatory certification requirements of the training law and fails to obtain the required certification from the Commissioner of the Pennsylvania State Police within the time limits provided by law shall cease to be empowered or authorized to function as a municipal police officer for any purpose whatsoever.






Chapter 91 - Detainers and Extradition

Section 9101 - Agreement on detainers

CHAPTER 91

DETAINERS AND EXTRADITION

Subchapter

A.  Agreement on Detainers

B.  Extradition of Persons Charged with Crime

C.  Inter-County Detention

D.  Exchange of Offenders Under Treaty

Enactment.  Chapter 91 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53.

Cross References.  Chapter 91 is referred to in section 6113 of Title 53 (Municipalities Generally).

SUBCHAPTER A

AGREEMENT ON DETAINERS

Sec.

9101.  Agreement on detainers.

9102.  Appropriate court.

9103.  Enforcement and cooperation.

9104.  Second and subsequent offenses.

9105.  Escape.

9106.  Duty of warden or other official.

9107.  Administrator and information agent.

9108.  Transmission of subchapter.

§ 9101.  Agreement on detainers.

The Agreement on Detainers is hereby enacted into law and entered into by this Commonwealth with all other jurisdictions legally joining therein in the form substantially as follows:

Agreement on Detainers

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedure. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a)  "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b)  "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c)  "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a)  Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within 180 days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: Provided, That for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b)  The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c)  The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d)  Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e)  Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purpose of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f)  Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a)  The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: Provided, That the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request: And provided further, That there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the Governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b)  Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the State parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c)  In respect of any proceeding made possible by this article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d)  Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e)  If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a)  In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a Federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in Federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b)  The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1)  Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2)  A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c)  If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order, dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d)  The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e)  At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f)  During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g)  For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h)  From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being held shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a)  In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b)  No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purpose. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the Constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Section 9102 - Appropriate court

§ 9102.  Appropriate court.

The phrase "appropriate court" as used in the Agreement on Detainers shall mean, with reference to the courts of this Commonwealth, any court of common pleas or the Philadelphia Municipal Court.



Section 9103 - Enforcement and cooperation

§ 9103.  Enforcement and cooperation.

All government units of this Commonwealth are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



Section 9104 - Second and subsequent offenses

§ 9104.  Second and subsequent offenses.

Nothing in this subchapter or in the Agreement on Detainers shall be construed to require the enhancement of any penalty imposed under the law of this Commonwealth on account of any conviction in another jurisdiction had in a proceeding brought to final disposition by reason of the use of said agreement.



Section 9105 - Escape

§ 9105.  Escape.

Escape from custody while in another state pursuant to the Agreement on Detainers, shall constitute an offense against the laws of this Commonwealth to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the Agreement on Detainers, and shall be punishable in the same manner as an escape from such institution.



Section 9106 - Duty of warden or other official

§ 9106.  Duty of warden or other official.

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this Commonwealth to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.



Section 9107 - Administrator and information agent

§ 9107.  Administrator and information agent.

The Department of Justice shall serve as central administrator of and information agent for the Agreement on Detainers.



Section 9108 - Transmission of subchapter

§ 9108.  Transmission of subchapter.

The Department of State shall certify and deliver a copy of this subchapter to the executive authority of each state.



Section 9121 - Short title of subchapter

SUBCHAPTER B

EXTRADITION OF PERSONS CHARGED WITH CRIME

Sec.

9121.  Short title of subchapter.

9122.  Definitions.

9123.  Duty of Governor with respect to fugitives from justice.

9124.  Form of demand.

9125.  Governor may investigate case.

9126.  Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

9127.  Extradition of persons not present in demanding state at time of commission of crime.

9128.  Issue by Governor of warrant of arrest.

9129.  Manner and place of execution.

9130.  Authority of arresting officer.

9131.  Rights of accused person.

9132.  Penalty for noncompliance.

9133.  Confinement in jail.

9134.  Arrest prior to requisition.

9135.  Arrest without a warrant.

9136.  Commitment to await requisition.

9137.  Bail.

9138.  Extension of time of commitment.

9139.  Forfeiture of bail.

9140.  Persons under criminal prosecution in this Commonwealth at time of requisition.

9141.  Inquiry into guilt or innocence of accused.

9142.  Governor may recall warrant or issue another.

9143.  Duty of Governor in case of fugitives from this Commonwealth.

9144.  Issuance of requisition.

9144.1. Payment of expenses, costs and fees.

9145.  Immunity from service of process in certain civil actions.

9146.  Written waiver of extradition proceedings.

9146.1. Presigned waiver of extradition.

9147.  Nonwaiver by Commonwealth.

9148.  Liability to further criminal prosecutions.

§ 9121.  Short title of subchapter.

This subchapter shall be known and may be cited as the "Uniform Criminal Extradition Act."



Section 9122 - Definitions

§ 9122.  Definitions.

The following words and phrases when used in this subchapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Executive authority."  Includes the Governor and any person performing the functions of Governor in a state other than this Commonwealth.

"Governor."  Includes any person performing the functions of Governor by authority of the law of this Commonwealth.

"State."  Includes, when referring to a state other than this Commonwealth, any other state or territory, organized or unorganized, of the United States of America.



Section 9123 - Duty of Governor with respect to fugitives from justice

§ 9123.  Duty of Governor with respect to fugitives from justice.

Subject to the provisions of this subchapter, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this Commonwealth to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this Commonwealth.



Section 9124 - Form of demand

§ 9124.  Form of demand.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing, alleging, except in cases arising under section 9127 (relating to extradition of persons not present in demanding state at time of commission of crime) that the accused was present in the demanding state at the time of the commission of the alleged crime and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state, and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

Cross References.  Section 9124 is referred to in section 9127 of this title.



Section 9125 - Governor may investigate case

§ 9125.  Governor may investigate case.

When a demand shall be made upon the Governor of this Commonwealth by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this Commonwealth to investigate or assist in investigating the demand and to report to him the situation and circumstances of the person so demanded and whether he ought to be surrendered.



Section 9126 - Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion

§ 9126.  Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

(a)  Extradition from another state.--When it is desired to have returned to this Commonwealth a person charged in this Commonwealth with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this Commonwealth may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this Commonwealth as soon as the prosecution in this Commonwealth is terminated.

(b)  Surrender to another state.--The Governor of this Commonwealth may also surrender on demand of the executive authority of any other state any person in this Commonwealth who is charged, in the manner provided in section 9144 (relating to issuance of requisition), with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.



Section 9127 - Extradition of persons not present in demanding state at time of commission of crime

§ 9127.  Extradition of persons not present in demanding state at time of commission of crime.

The Governor of this Commonwealth may also surrender on demand of the executive authority of any other state any person in this Commonwealth charged in such other state in the manner provided in section 9124 (relating to form of demand) with committing an act in this Commonwealth or in a third state intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this subchapter not otherwise inconsistent shall apply to such cases even though the accused was not in that state at the time of the commission of the crime and has not fled therefrom.

Cross References.  Section 9127 is referred to in sections 9124, 9134, 9136 of this title.



Section 9128 - Issue by Governor of warrant of arrest

§ 9128.  Issue by Governor of warrant of arrest.

If the Governor decides that the demand should be complied with he shall sign a warrant of arrest which shall be sealed with the State seal and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

Cross References.  Section 9128 is referred to in section 9146 of this title.



Section 9129 - Manner and place of execution

§ 9129.  Manner and place of execution.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within this Commonwealth and to command the aid of all peace officers or other persons in the execution of the warrant and to deliver the accused, subject to the provisions of this subchapter, to the duly authorized agent of the demanding state.

Cross References.  Section 9129 is referred to in section 9146 of this title.



Section 9130 - Authority of arresting officer

§ 9130.  Authority of arresting officer.

Every such peace officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance therein as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



Section 9131 - Rights of accused person

§ 9131.  Rights of accused person.

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this Commonwealth who shall inform him of the demand made for his surrender and of the crime with which he is charged and that he has the right to demand and procure legal counsel, and, if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof and of the time and place of hearing thereon shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody and to the said agent of the demanding state.

Cross References.  Section 9131 is referred to in sections 9132, 9146 of this title.



Section 9132 - Penalty for noncompliance

§ 9132.  Penalty for noncompliance.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the warrant of the Governor in willful disobedience to section 9131 (relating to rights of accused person) shall commit a misdemeanor of the third degree.



Section 9133 - Confinement in jail

§ 9133.  Confinement in jail.

(a)  General rule.--The officer or persons executing the Governor's warrant of arrest or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city or borough through which he may pass, and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

(b)  Prisoner in transit.--The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this Commonwealth with such a prisoner for the purpose of immediately returning such prisoner to the demanding state, may, when necessary, confine the prisoner in the jail of any county or city or borough through which he may pass, and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping. Such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this Commonwealth.



Section 9134 - Arrest prior to requisition

§ 9134.  Arrest prior to requisition.

Whenever any person within this Commonwealth shall be charged on the oath of any credible person before any judge or issuing authority of this Commonwealth with the commission of any crime in any other state, and, except in cases arising under section 9127 (relating to extradition of persons not present in demanding state at time of commission of crime) with having fled from justice or with having been convicted of a crime in that state and having escaped from confinement or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or issuing authority in this Commonwealth, setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under section 9127, has fled from justice or with having been convicted of a crime in that state and having escaped from confinement or having broken the terms of his bail, probation or parole and is believed to be in this Commonwealth, the judge or issuing authority shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein wherever he may be found in this Commonwealth and to bring him before the same or any other judge or issuing authority who or which may be available in, or convenient of, access to the place where the arrest may be made to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Cross References.  Section 9134 is referred to in section 9135 of this title.



Section 9135 - Arrest without a warrant

§ 9135.  Arrest without a warrant.

The arrest of a person may be lawfully made also by any peace officer or a private person without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or issuing authority with all practicable speed, and complaint must be made against him under oath setting forth the ground for the arrest as in section 9134 (relating to arrest prior to requisition), and thereafter his answer shall be heard as if he had been arrested on a warrant.



Section 9136 - Commitment to await requisition

§ 9136.  Commitment to await requisition.

If from the examination before the judge or issuing authority it appears that the person held is the person charged with having committed the crime alleged, and, except in cases arising under section 9127 (relating to extradition of persons not present in demanding state at time of commission of crime), that he has fled from justice, the judge or issuing authority must, by a warrant reciting the accusation, commit him to the county jail for such a time, not exceeding 30 days, and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense unless the accused give bail as provided in section 9137 (relating to bail), or until he shall be legally discharged.



Section 9137 - Bail

§ 9137.  Bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or issuing authority in this Commonwealth may admit the person arrested to bail by bond with sufficient sureties and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond and for his surrender to be arrested upon the warrant of the Governor of this Commonwealth.

Cross References.  Section 9137 is referred to in sections 9136, 9138 of this title.



Section 9138 - Extension of time of commitment

§ 9138.  Extension of time of commitment.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or issuing authority may discharge him or may recommit him for a further period, not to exceed 60 days, or a judge or issuing authority may again take bail for his appearance and surrender, as provided in section 9137 (relating to bail), but within a period not to exceed 60 days after the date of such new bond.



Section 9139 - Forfeiture of bail

§ 9139.  Forfeiture of bail.

If the prisoner is admitted to bail and fails to appear and surrender himself according to the conditions of his bond, the judge or issuing authority by proper order shall declare the bond forfeited and order his immediate arrest without warrant if he be within this Commonwealth. Recovery may be had on such bond in the name of the Commonwealth as in the case of other bonds given by the accused in criminal proceedings within this Commonwealth.



Section 9140 - Persons under criminal prosecution in this Commonwealth at time of requisition

§ 9140.  Persons under criminal prosecution in this Commonwealth at time of requisition.

If a criminal prosecution has been instituted against such person under the laws of this Commonwealth and is still pending, the Governor in his discretion either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this Commonwealth.



Section 9141 - Inquiry into guilt or innocence of accused

§ 9141.  Inquiry into guilt or innocence of accused.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor, or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in this subchapter shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.



Section 9142 - Governor may recall warrant or issue another

§ 9142.  Governor may recall warrant or issue another.

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



Section 9143 - Duty of Governor in case of fugitives from this Commonwealth

§ 9143.  Duty of Governor in case of fugitives from this Commonwealth.

Whenever the Governor of this Commonwealth shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this Commonwealth, from the executive authority of any other state, or from the official of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this Commonwealth to some agent commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this Commonwealth in which the offense was committed.



Section 9144 - Issuance of requisition

§ 9144.  Issuance of requisition.

(a)  Return of accused.--When the return to this Commonwealth of a person charged with crime in this Commonwealth is required the prosecuting attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made, and certifying that in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this Commonwealth for trial, and that the proceeding is not instituted to enforce a private claim.

(b)  Return of convict.--When the return to this Commonwealth is required of a person who has been convicted of a crime in this Commonwealth and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the parole board or the warden of the institution or sheriff of the county from which escape was made shall present to the Governor a written application for a requisition for the return of such person in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

(c)  Procedure.--The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or issuing authority stating the offense with which the accused is charged, or of the judgment of conviction, or of the sentence. The prosecuting officer, parole board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application. One copy of the application with the action of the Governor indicated by endorsement thereon and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction, or of the sentence, shall be filed in the Department of State to remain of record in that office. The other copies of all papers shall be forwarded with the requisition of the Governor.

Cross References.  Section 9144 is referred to in section 9126 of this title.



Section 9144.1 - Payment of expenses, costs and fees

§ 9144.1.  Payment of expenses, costs and fees.

All costs and expenses shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed: Provided, however, That all costs and expenses incurred by a county in extraditing a person who, upon release from a Federal prison, is apprehended on a writ of detainer issued by a state other than Pennsylvania, shall be reimbursed by the Department of Justice. Reimbursable costs and expenses incurred in any extradition proceeding shall include, but not be limited to, apprehending, securing, transmitting and maintaining the prisoner, as well as food, court fees and counsel fees. Any person released from a Federal prison for whom extradition proceedings have been initiated and who is apprehended on a writ of detainer issued by a state other than Pennsylvania, shall be transferred to the Bureau of Correction as soon as possible until such extradition occurs or until he is released by the court. The Commissioner of Correction shall accept such transfer. The Bureau of Correction shall make every effort to be reimbursed for all costs and expenses from the state which is seeking extradition.

(July 2, 1980, P.L.335, No.83, eff. imd.)

1980 Amendment.  Act 83 added section 9144.1, retroactive to December 2, 1976.

References in Text.  The Bureau of Correction, referred to in this section, is now the Department of Corrections.



Section 9145 - Immunity from service of process in certain civil actions

§ 9145.  Immunity from service of process in certain civil actions.

A person brought into this Commonwealth by or after waiver of extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings, to answer which he is being or has been returned, until he has been convicted in the criminal proceeding or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.



Section 9146 - Written waiver of extradition proceedings

§ 9146.  Written waiver of extradition proceedings.

(a)  General rule.--Any person arrested in this Commonwealth charged with having committed any crime in another state or alleged to have escaped from confinement or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in section 9128 (relating to issue by Governor of warrant of arrest) and section 9129 (relating to manner and place of execution) and all other procedure incidental to extradition proceedings by executing or subscribing in the presence of a judge of any court of record within this Commonwealth a writing which states that he consents to return to the demanding state. Before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus, as provided in section 9131 (relating to rights of accused person).

(b)  Action following waiver.--If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this Commonwealth and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

(c)  Effect of section.--Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this Commonwealth.



Section 9146.1 - Presigned waiver of extradition

§ 9146.1.  Presigned waiver of extradition.

Notwithstanding any other provision of law, a law enforcement agency in this Commonwealth holding a person who is alleged to have broken the terms of his probation, parole, bail or any other release in the demanding state shall immediately deliver that person to the duly authorized agent of the demanding state without the requirement of a Governor's warrant if all of the following apply:

(1)  The person has signed a prior waiver of extradition as a term of his current probation, parole, bail or other release in the demanding state.

(2)  The law enforcement agency holding the person has received an authenticated copy of the prior waiver of extradition signed by the person and photographs or fingerprints or other evidence properly identifying the person as the person who signed the waiver.

(3)  All open criminal charges in this Commonwealth have been disposed of through trial and sentencing.

(June 25, 1997, P.L.324, No.33, eff. imd.)

1997 Amendment.  Act 33 added section 9146.1.



Section 9147 - Nonwaiver by Commonwealth

§ 9147.  Nonwaiver by Commonwealth.

Nothing in this subchapter contained shall be deemed to constitute a waiver by this Commonwealth of its right, power or privilege to try such demanded person for crime committed within this Commonwealth or of its right, power or privilege to regain custody of such person by extradition proceedings, or otherwise, for the purpose of trial, sentence or punishment for any crime committed within this Commonwealth, nor shall any proceedings had under this subchapter which result in or fail to result in extradition be deemed a waiver by this Commonwealth of any of its rights, privileges or jurisdiction in any way whatsoever.



Section 9148 - Liability to further criminal prosecutions

§ 9148.  Liability to further criminal prosecutions.

After a person has been returned to this Commonwealth by or after waiver of extradition proceedings he may be tried in this Commonwealth for other crimes which he may be charged with having committed here, as well as the crimes specified in the requisition for his extradition.



Section 9161 - Arrest prior to requisition

SUBCHAPTER C

INTER-COUNTY DETENTION

Sec.

9161.  Arrest prior to requisition.

9162.  Arrest without a warrant.

9163.  Commitment to await requisition.

9164.  Bail.

9165.  Payment of costs and expenses.

Enactment.  Subchapter C was added July 11, 1991, P.L.76, No.13, effective immediately.

§ 9161.  Arrest prior to requisition.

Whenever any person within this Commonwealth shall be charged on the oath of any credible person before any judge or issuing authority of this Commonwealth with the commission of any crime in any other county of this Commonwealth, with having fled from justice or having been convicted of a crime in that county and having escaped from confinement or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or issuing authority in this Commonwealth setting forth on the affidavit of any credible person on information received by way of computer check or other means of electronic communication or upon affidavit of a credible person from the charging county that a crime has been committed in such other county and that the accused has been charged in such county with the commission of the crime and has fled from justice or with having been convicted of a crime in that county and having escaped from confinement or having broken the terms of his bail, probation or parole and is believed to be elsewhere in this Commonwealth, the judge or issuing authority shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein wherever he may be found in this Commonwealth and to bring him before the same or any other judge or issuing authority who or which may be available in, or convenient of, access to the place where the arrest may be made to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Cross References.  Section 9161 is referred to in section 9162 of this title.



Section 9162 - Arrest without a warrant

§ 9162.  Arrest without a warrant.

The arrest of a person may be lawfully made by any peace officer or a private person without a warrant upon reasonable information that the accused stands charged in the courts of another county of this Commonwealth with a crime punishable by death or imprisonment for a term exceeding one year, but, when so arrested, the accused must be taken before a judge or issuing authority with all practicable speed, and complaint must be made against him under oath setting forth the ground for the arrest as in section 9161 (relating to arrest prior to requisition), and, thereafter, his answer shall be heard as if he had been arrested on a warrant.



Section 9163 - Commitment to await requisition

§ 9163.  Commitment to await requisition.

If, from the examination before the judge or issuing authority, it appears that the person held is the person charged with having committed the crime alleged and that he has fled from justice, the judge or issuing authority must, by a warrant reciting the accusation, commit him to the county jail for such a time, not exceeding five days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the charging county unless the accused gives bail as provided in section 9164 (relating to bail) or until he shall be legally discharged.



Section 9164 - Bail

§ 9164.  Bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of this Commonwealth, a judge or issuing authority in this Commonwealth may admit the person arrested to bail by bond with sufficient sureties and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond and for his surrender to be arrested upon the warrant of the county in which the offense was committed.

Cross References.  Section 9164 is referred to in section 9163 of this title.



Section 9165 - Payment of costs and expenses

§ 9165.  Payment of costs and expenses.

All costs and expenses shall be paid out of the county treasury in the county wherein charges were filed in connection with the alleged crime.



Section 9171 - Exchange of offenders under treaty

SUBCHAPTER D

EXCHANGE OF OFFENDERS UNDER TREATY

Sec.

9171.  Exchange of offenders under treaty.

Enactment.  Subchapter D was added June 25, 1997, P.L.321, No.32, effective immediately.

§ 9171.  Exchange of offenders under treaty.

Whenever a treaty is in force providing for the transfer of convicted offenders between the United States and a foreign country, the Governor or his designee, upon application of the Secretary of Corrections, is authorized to give the approval of the Commonwealth to transfer as provided in the treaty.






Chapter 93 - Trial

Section 9301 - Procedures, motions and other matters

CHAPTER 93

TRIAL

Sec.

9301.  Procedures, motions and other matters.

9302.  Commencement and termination of trial.

9303.  Liability for violations of general and specific criminal statutes.

Enactment.  The heading of Chapter 93 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53, and the remaining provisions were added December 20, 1982, P.L.1409, No.326, effective in 60 days.

§ 9301.  Procedures, motions and other matters.

All procedures, motions and other matters relating to the trial, by jury or otherwise, of any criminal proceeding shall be conducted in the manner, at the times, on the terms and conditions and in the form prescribed by general rules.



Section 9302 - Commencement and termination of trial

§ 9302.  Commencement and termination of trial.

The trial of a criminal proceeding shall be deemed to commence and terminate at the times or on the occurrence of events prescribed by general rules.



Section 9303 - Liability for violations of general and specific criminal statutes

§ 9303.  Liability for violations of general and specific criminal statutes.

Notwithstanding the provisions of 1 Pa.C.S. § 1933 (relating to particular controls general) or any other statute to the contrary, where the same conduct of a defendant violates more than one criminal statute, the defendant may be prosecuted under all available statutory criminal provisions without regard to the generality or specificity of the statutes.

(Dec. 9, 2002, P.L.1705, No.215, eff. 60 days)

2002 Amendment.  Act 215 added section 9303.






Chapter 95 - Post-trial Matters

Section 9501 - Procedures, motions and other matters

CHAPTER 95

POST-TRIAL MATTERS

Subchapter

A.  General Provisions

B.  Post Conviction Relief

C.  Report by District Attorney

D.  Unitary Review in Death Penalty Cases

Enactment.  The heading of Chapter 95 was added July 9, 1976, P.L.586, No.142, effective 60 days from the date of final enactment of the act of April 28, 1978, P.L.202, No.53, and the remaining provisions were added May 13, 1982, P.L.417, No.122, effective immediately.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

9501.  Procedures, motions and other matters.

Enactment.  The heading of Subchapter A was added May 13, 1982, P.L.417, No.122, effective immediately, and the remaining provisions were added December 20, 1982, P.L.1409, No.326, effective in 60 days.

§ 9501.  Procedures, motions and other matters.

Except as otherwise provided by this chapter all post-trial procedures, motions and other matters relating to any criminal proceeding shall be conducted in the manner, at the times, on the terms and conditions and in the form prescribed by general rules.



Section 9541 - Short title of subchapter

SUBCHAPTER B

POST CONVICTION RELIEF

Sec.

9541.  Short title of subchapter.

9542.  Scope of subchapter.

9543.  Eligibility for relief.

9543.1. Postconviction DNA testing.

9544.  Previous litigation and waiver.

9545.  Jurisdiction and proceedings.

9546.  Relief and order.

9547.  Amendment and withdrawal of petition (Repealed).

9548.  Answer to petition (Repealed).

9549.  Hearing on petition (Repealed).

9550.  Order of court and final disposition of petition (Repealed).

9551.  Pauper petitions (Repealed).

Enactment.  Subchapter B was added May 13, 1982, P.L.417, No.122, effective immediately.

Subchapter Heading.  The heading of Subchapter B was amended April 13, 1988, P.L.336, No.47, effective immediately.

Cross References.  Subchapter B is referred to in section 9578 of this title.

§ 9541.  Short title of subchapter.

This subchapter shall be known and may be cited as the Post Conviction Relief Act.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.)



Section 9542 - Scope of subchapter

§ 9542.  Scope of subchapter.

This subchapter provides for an action by which persons convicted of crimes they did not commit and persons serving illegal sentences may obtain collateral relief. The action established in this subchapter shall be the sole means of obtaining collateral relief and encompasses all other common law and statutory remedies for the same purpose that exist when this subchapter takes effect, including habeas corpus and coram nobis. This subchapter is not intended to limit the availability of remedies in the trial court or on direct appeal from the judgment of sentence, to provide a means for raising issues waived in prior proceedings or to provide relief from collateral consequences of a criminal conviction. Except as specifically provided otherwise, all provisions of this subchapter shall apply to capital and noncapital cases.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.; Nov. 17, 1995, 1st Sp.Sess., P.L.1118, No.32, eff. 60 days; June 25, 1997, P.L.324, No.33, eff. imd.)



Section 9543 - Eligibility for relief

§ 9543.  Eligibility for relief.

(a)  General rule.--To be eligible for relief under this subchapter, the petitioner must plead and prove by a preponderance of the evidence all of the following:

(1)  That the petitioner has been convicted of a crime under the laws of this Commonwealth and is at the time relief is granted:

(i)  currently serving a sentence of imprisonment, probation or parole for the crime;

(ii)  awaiting execution of a sentence of death for the crime; or

(iii)  serving a sentence which must expire before the person may commence serving the disputed sentence.

(2)  That the conviction or sentence resulted from one or more of the following:

(i)  A violation of the Constitution of this Commonwealth or the Constitution or laws of the United States which, in the circumstances of the particular case, so undermined the truth-determining process that no reliable adjudication of guilt or innocence could have taken place.

(ii)  Ineffective assistance of counsel which, in the circumstances of the particular case, so undermined the truth-determining process that no reliable adjudication of guilt or innocence could have taken place.

(iii)  A plea of guilty unlawfully induced where the circumstances make it likely that the inducement caused the petitioner to plead guilty and the petitioner is innocent.

(iv)  The improper obstruction by government officials of the petitioner's right of appeal where a meritorious appealable issue existed and was properly preserved in the trial court.

(v)  (Deleted by amendment).

(vi)  The unavailability at the time of trial of exculpatory evidence that has subsequently become available and would have changed the outcome of the trial if it had been introduced.

(vii)  The imposition of a sentence greater than the lawful maximum.

(viii)  A proceeding in a tribunal without jurisdiction.

(3)  That the allegation of error has not been previously litigated or waived.

(4)  That the failure to litigate the issue prior to or during trial, during unitary review or on direct appeal could not have been the result of any rational, strategic or tactical decision by counsel.

(b)  Exception.--Even if the petitioner has met the requirements of subsection (a), the petition shall be dismissed if it appears at any time that, because of delay in filing the petition, the Commonwealth has been prejudiced either in its ability to respond to the petition or in its ability to re-try the petitioner. A petition may be dismissed due to delay in the filing by the petitioner only after a hearing upon a motion to dismiss. This subsection does not apply if the petitioner shows that the petition is based on grounds of which the petitioner could not have discovered by the exercise of reasonable diligence before the delay became prejudicial to the Commonwealth.

(c)  Extradition.--If the petitioner's conviction and sentence resulted from a trial conducted in his absence and if the petitioner has fled to a foreign country that refuses to extradite him because a trial in absentia was employed, the petitioner shall be entitled to the grant of a new trial if the refusing country agrees by virtue of this provision to return him and if the petitioner upon such return to this jurisdiction so requests. This subsection shall apply, notwithstanding any other law or judgment to the contrary.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.; Nov. 17, 1995, 1st Sp.Sess., P.L.1118, No.32, eff. 60 days; June 25, 1997, P.L.324, No.33, eff. imd.; Jan. 27, 1998, P.L.20, No.3, eff. imd.)

1998 Amendment.  Act 3 added subsec. (c). Section 3 of Act 3 provided that subsec. (c) shall apply to all existing cases within its provisions.

1997 Amendment.  Act 33 amended subsec. (a)(1).

Suspension by Court Order.  Subsec. (a)(4) was suspended August 11, 1997, S.Ct. Order, insofar as it references "unitary review."

Cross References.  Section 9543 is referred to in section 9543.1 of this title.



Section 9543.1 - Postconviction DNA testing

§ 9543.1.  Postconviction DNA testing.

(a)  Motion.--

(1)  An individual convicted of a criminal offense in a court of this Commonwealth and serving a term of imprisonment or awaiting execution because of a sentence of death may apply by making a written motion to the sentencing court for the performance of forensic DNA testing on specific evidence that is related to the investigation or prosecution that resulted in the judgment of conviction.

(2)  The evidence may have been discovered either prior to or after the applicant's conviction. The evidence shall be available for testing as of the date of the motion. If the evidence was discovered prior to the applicant's conviction, the evidence shall not have been subject to the DNA testing requested because the technology for testing was not in existence at the time of the trial or the applicant's counsel did not seek testing at the time of the trial in a case where a verdict was rendered on or before January 1, 1995, or the applicant's counsel sought funds from the court to pay for the testing because his client was indigent and the court refused the request despite the client's indigency.

(b)  Notice to the Commonwealth.--

(1)  Upon receipt of a motion under subsection (a), the court shall notify the Commonwealth and shall afford the Commonwealth an opportunity to respond to the motion.

(2)  Upon receipt of a motion under subsection (a) or notice of the motion, as applicable, the Commonwealth and the court shall take the steps reasonably necessary to ensure that any remaining biological material in the possession of the Commonwealth or the court is preserved pending the completion of the proceedings under this section.

(c)  Requirements.--In any motion under subsection (a), under penalty of perjury, the applicant shall:

(1)  (i)  specify the evidence to be tested;

(ii)  state that the applicant consents to provide samples of bodily fluid for use in the DNA testing; and

(iii)  acknowledge that the applicant understands that, if the motion is granted, any data obtained from any DNA samples or test results may be entered into law enforcement databases, may be used in the investigation of other crimes and may be used as evidence against the applicant in other cases.

(2)  (i)  assert the applicant's actual innocence of the offense for which the applicant was convicted; and

(ii)  in a capital case:

(A)  assert the applicant's actual innocence of the charged or uncharged conduct constituting an aggravating circumstance under section 9711(d) (relating to sentencing procedure for murder of the first degree) if the applicant's exoneration of the conduct would result in vacating a sentence of death; or

(B)  assert that the outcome of the DNA testing would establish a mitigating circumstance under section 9711(e)(7) if that mitigating circumstance was presented to the sentencing judge or jury and facts as to that issue were in dispute at the sentencing hearing.

(3)  present a prima facie case demonstrating that the:

(i)  identity of or the participation in the crime by the perpetrator was at issue in the proceedings that resulted in the applicant's conviction and sentencing; and

(ii)  DNA testing of the specific evidence, assuming exculpatory results, would establish:

(A)  the applicant's actual innocence of the offense for which the applicant was convicted;

(B)  in a capital case, the applicant's actual innocence of the charged or uncharged conduct constituting an aggravating circumstance under section 9711(d) if the applicant's exoneration of the conduct would result in vacating a sentence of death; or

(C)  in a capital case, a mitigating circumstance under section 9711(e)(7) under the circumstances set forth in subsection (c)(1)(iv).

(d)  Order.--

(1)  Except as provided in paragraph (2), the court shall order the testing requested in a motion under subsection (a) under reasonable conditions designed to preserve the integrity of the evidence and the testing process upon a determination, after review of the record of the applicant's trial, that the:

(i)  requirements of subsection (c) have been met;

(ii)  evidence to be tested has been subject to a chain of custody sufficient to establish that it has not been altered in any material respect; and

(iii)  motion is made in a timely manner and for the purpose of demonstrating the applicant's actual innocence and not to delay the execution of sentence or administration of justice.

(2)  The court shall not order the testing requested in a motion under subsection (a) if, after review of the record of the applicant's trial, the court determines that there is no reasonable possibility that the testing would produce exculpatory evidence that:

(i)  would establish the applicant's actual innocence of the offense for which the applicant was convicted;

(ii)  in a capital case, would establish the applicant's actual innocence of the charged or uncharged conduct constituting an aggravating circumstance under section 9711(d) if the applicant's exoneration of the conduct would result in vacating a sentence of death; or

(iii)  in a capital case, would establish a mitigating circumstance under section 9711(e)(7) under the circumstances set forth in subsection (c)(1)(iv).

(e)  Testing procedures.--

(1)  Any DNA testing ordered under this section shall be conducted by:

(i)  a laboratory mutually selected by the Commonwealth and the applicant;

(ii)  if the Commonwealth and the applicant are unable to agree on a laboratory, a laboratory selected by the court that ordered the testing; or

(iii)  if the applicant is indigent, the testing shall be conducted by the Pennsylvania State Police or, at the Pennsylvania State Police's sole discretion, by a laboratory designated by the Pennsylvania State Police.

(2)  The costs of any testing ordered under this section shall be paid:

(i)  by the applicant; or

(ii)  in the case of an applicant who is indigent, by the Commonwealth of Pennsylvania.

(3)  Testing conducted by the Pennsylvania State Police shall be carried out in accordance with the protocols and procedures established by the Pennsylvania State Police.

(f)  Posttesting procedures.--

(1)  After the DNA testing conducted under this section has been completed, the applicant may, pursuant to section 9545(b)(2) (relating to jurisdiction and proceedings), during the 60-day period beginning on the date on which the applicant is notified of the test results, petition to the court for postconviction relief pursuant to section 9543(a)(2)(vi) (relating to eligibility for relief).

(2)  Upon receipt of a petition filed under paragraph (1), the court shall consider the petition along with any answer filed by the Commonwealth and shall conduct a hearing thereon.

(3)  In any hearing on a petition for postconviction relief filed under paragraph (1), the court shall determine whether the exculpatory evidence resulting from the DNA testing conducted under this section would have changed the outcome of the trial as required by section 9543(a)(2)(vi).

(g)  Effect of motion.--The filing of a motion for forensic DNA testing pursuant to subsection (a) shall have the following effect:

(1)  The filing of the motion shall constitute the applicant's consent to provide samples of bodily fluid for use in the DNA testing.

(2)  The data from any DNA samples or test results obtained as a result of the motion may be entered into law enforcement databases, may be used in the investigation of other crimes and may be used as evidence against the applicant in other cases.

(h)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Applicant."  The individual who files a motion under subsection (a).

"DNA."  Deoxyribonucleic acid.

(July 10, 2002, P.L.745, No.109, eff. 60 days)

2002 Amendment.  Act 109 added section 9543.1.



Section 9544 - Previous litigation and waiver

§ 9544.  Previous litigation and waiver.

(a)  Previous litigation.--For purposes of this subchapter, an issue has been previously litigated if:

(1)  (Deleted by amendment).

(2)  the highest appellate court in which the petitioner could have had review as a matter of right has ruled on the merits of the issue; or

(3)  it has been raised and decided in a proceeding collaterally attacking the conviction or sentence.

(b)  Issues waived.--For purposes of this subchapter, an issue is waived if the petitioner could have raised it but failed to do so before trial, at trial, during unitary review, on appeal or in a prior state postconviction proceeding.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.; Nov. 17, 1995, 1st Sp.Sess., P.L.1118, No.32, eff. 60 days)

Suspension by Court Order.  Subsec. (b) was suspended August 11, 1997, S.Ct. Order, insofar as it references "unitary review."



Section 9545 - Jurisdiction and proceedings

§ 9545.  Jurisdiction and proceedings.

(a)  Original jurisdiction.--Original jurisdiction over a proceeding under this subchapter shall be in the court of common pleas. No court shall have authority to entertain a request for any form of relief in anticipation of the filing of a petition under this subchapter.

(b)  Time for filing petition.--

(1)  Any petition under this subchapter, including a second or subsequent petition, shall be filed within one year of the date the judgment becomes final, unless the petition alleges and the petitioner proves that:

(i)  the failure to raise the claim previously was the result of interference by government officials with the presentation of the claim in violation of the Constitution or laws of this Commonwealth or the Constitution or laws of the United States;

(ii)  the facts upon which the claim is predicated were unknown to the petitioner and could not have been ascertained by the exercise of due diligence; or

(iii)  the right asserted is a constitutional right that was recognized by the Supreme Court of the United States or the Supreme Court of Pennsylvania after the time period provided in this section and has been held by that court to apply retroactively.

(2)  Any petition invoking an exception provided in paragraph (1) shall be filed within 60 days of the date the claim could have been presented.

(3)  For purposes of this subchapter, a judgment becomes final at the conclusion of direct review, including discretionary review in the Supreme Court of the United States and the Supreme Court of Pennsylvania, or at the expiration of time for seeking the review.

(4)  For purposes of this subchapter, "government officials" shall not include defense counsel, whether appointed or retained.

(c)  Stay of execution.--

(1)  No court shall have the authority to issue a stay of execution in any case except as allowed under this subchapter.

(2)  Except for first petitions filed under this subchapter by defendants whose sentences have been affirmed on direct appeal by the Supreme Court of Pennsylvania between January 1, 1994, and January 1, 1996, no stay may be issued unless a petition for postconviction relief which meets all the requirements of this subchapter has been filed and is pending and the petitioner makes a strong showing of likelihood of success on the merits.

(3)  If a stay of execution is granted, all limitations periods set forth under sections 9574 (relating to answer to petition), 9575 (relating to disposition without evidentiary hearing) and 9576 (relating to evidentiary hearing) shall apply to the litigation of the petition.

(d)  Evidentiary hearing.--

(1)  Where a petitioner requests an evidentiary hearing, the petition shall include a signed certification as to each intended witness stating the witness's name, address, date of birth and substance of testimony and shall include any documents material to that witness's testimony. Failure to substantially comply with the requirements of this paragraph shall render the proposed witness's testimony inadmissible.

(2)  No discovery, at any stage of proceedings under this subchapter, shall be permitted except upon leave of court with a showing of exceptional circumstances.

(3)  When a claim for relief is based on an allegation of ineffective assistance of counsel as a ground for relief, any privilege concerning counsel's representation as to that issue shall be automatically terminated.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.; Nov. 17, 1995, 1st Sp.Sess., P.L.1118, No.32, eff. 60 days)

Suspension by Court Order.  Subsecs. (c)(3) and (d)(2) were suspended August 11, 1997, S.Ct. Order.

Cross References.  Section 9545 is referred to in section 9543.1 of this title.



Section 9546 - Relief and order

§ 9546.  Relief and order.

(a)  General rule.--If the court rules in favor of the petitioner, it shall order appropriate relief and issue supplementary orders as to rearraignment, retrial, custody, bail, discharge, correction of sentence or other matters that are necessary and proper.

(b)  Grounds to be stated.--(Deleted by amendment).

(c)  Status of order.--(Deleted by amendment).

(d)  Review of order in death penalty cases.--An order under this subchapter granting the petitioner final relief in a case in which the death penalty has been imposed shall be directly appealable by the Commonwealth to the Supreme Court pursuant to its rules. An order under this subchapter denying a petitioner final relief in a case in which the death penalty has been imposed shall not be reviewable in the Superior Court but shall be reviewable only by petition for allowance of appeal to the Supreme Court.

(Apr. 13, 1988, P.L.336, No.47, eff. imd.; Nov. 17, 1995, 1st Sp.Sess., P.L.1118, No.32, eff. 60 days; June 25, 1997, P.L.324, No.33, eff. imd.)

1997 Amendment.  Act 33 amended subsec. (d).

Suspension by Court Order.  The 1995 and 1997 amendments to section 9546 were suspended August 11, 1997, S.Ct. Order.

Cross References.  Section 9546 is referred to in section 722 of this title.



Section 9547 - Amendment and withdrawal of petition (Repealed)

§ 9547.  Amendment and withdrawal of petition (Repealed).

1988 Repeal.  Section 9547 was repealed April 13, 1988, P.L.336, No.47, effective immediately. Section 6 of Act 47 provided that the repeal of section 9547 shall apply to all actions for collateral relief, whether statutory or common law, instituted on or after the effective date of Act 47, irrespective of the date of conviction or sentence.



Section 9548 - Answer to petition (Repealed)

§ 9548.  Answer to petition (Repealed).

1988 Repeal.  Section 9548 was repealed April 13, 1988, P.L.336, No.47, effective immediately. Section 6 of Act 47 provided that the repeal of section 9548 shall apply to all actions for collateral relief, whether statutory or common law, instituted on or after the effective date of Act 47, irrespective of the date of conviction or sentence.



Section 9549 - Hearing on petition (Repealed)

§ 9549.  Hearing on petition (Repealed).

1988 Repeal.  Section 9549 was repealed April 13, 1988, P.L.336, No.47, effective immediately. Section 6 of Act 47 provided that the repeal of section 9549 shall apply to all actions for collateral relief, whether statutory or common law, instituted on or after the effective date of Act 47, irrespective of the date of conviction or sentence.



Section 9550 - Order of court and final disposition of petition (Repealed)

§ 9550.  Order of court and final disposition of petition (Repealed).

1988 Repeal.  Section 9550 was repealed April 13, 1988, P.L.336, No.47, effective immediately. Section 6 of Act 47 provided that the repeal of section 9550 shall apply to all actions for collateral relief, whether statutory or common law, instituted on or after the effective date of Act 47, irrespective of the date of conviction or sentence.



Section 9551 - Pauper petitions (Repealed)

§ 9551.  Pauper petitions (Repealed).

1988 Repeal.  Section 9551 was repealed April 13, 1988, P.L.336, No.47, effective immediately. Section 6 of Act 47 provided that the repeal of section 9551 shall apply to all actions for collateral relief, whether statutory or common law, instituted on or after the effective date of Act 47, irrespective of the date of conviction or sentence.



Section 9561 - Report by district attorney

SUBCHAPTER C

REPORT BY DISTRICT ATTORNEY

Sec.

9561.  Report by district attorney.

Enactment.  Subchapter C was added February 21, 1986, P.L.41, No.14, effective in 60 days.

§ 9561.  Report by district attorney.

(a)  Reports by district attorneys of felony convictions against health care professionals.--Whenever a health care professional has been found guilty, has pleaded guilty or has entered a plea of nolo contendere to a felony in this Commonwealth, the district attorney of the county in which the case was prosecuted shall notify the appropriate State board within 30 days of the court's entry of a finding of guilt, acceptance of a guilty plea or acceptance of a plea of nolo contendere.

(b)  Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Health care professional."  A person licensed, certified or registered by any of the State boards as defined in this section.

"State board."  Includes the following departmental administrative boards within the Department of State: the State Board of Medicine, the State Board of Osteopathic Medicine, the State Board of Dentistry, the State Board of Podiatry, the State Board of Pharmacy, the State Board of Nursing, the State Board of Physical Therapy, the State Board of Occupational Therapy Education and Licensure, the State Board of Optometrical Examiners, the State Board of Examiners of Nursing Home Administrators, the State Board of Chiropractic Examiners, the State Board of Psychologist Examiners and the State Board of Examiners in Speech-Language and Hearing.



Section 9570 - Short title of subchapter

SUBCHAPTER D

UNITARY REVIEW IN DEATH PENALTY CASES

Sec.

9570.  Short title of subchapter.

9571.  Scope of subchapter.

9572.  Representation of counsel.

9573.  Time for petition; contents of petition.

9574.  Answer to petition.

9575.  Disposition without evidentiary hearing.

9576.  Evidentiary hearing.

9577.  Disposition and appeal.

9578.  Subsequent petitions.

9579.  Certification.

Enactment.  Subchapter D was added November 17, 1995, 1st Sp.Sess., P.L.1118, No.32, effective in 60 days.

Applicability.  Section 3(2) of Act 32 of 1995, 1st Sp.Sess, provided that Subchapter D shall apply in all cases in which the death penalty is imposed on or after January 1, 1996.

§ 9570.  Short title of subchapter.

This subchapter shall be known and may be cited as the Capital Unitary Review Act.

Suspension by Court Order.  Section 9570 was suspended August 11, 1997, S.Ct. Order.



Section 9571 - Scope of subchapter

§ 9571.  Scope of subchapter.

(a)  Capital unitary review.--This subchapter establishes the sole means of challenging proceedings that resulted in a sentence of death. The unitary review proceeding provided by this subchapter shall replace postappeal collateral review of death penalty cases with preappeal collateral review.

(b)  Appointment of collateral counsel.--Under the action provided in this subchapter, a person sentenced to death shall be immediately entitled to new counsel for purposes of collateral review. The collateral proceeding shall occur in the trial court after the imposition of sentence and before appeal. The petitioner may raise any claim that could not have been raised previously, including claims of ineffective assistance of counsel.

(c)  Capital appeal.--Direct appeal shall occur after the trial court has concluded collateral review. Claims raised on direct appeal shall be limited to those claims that were preserved at trial and that may be resolved on the basis of the record created up to and including sentencing. Collateral appeal shall occur simultaneously with direct appeal. Claims raised on collateral appeal shall be limited to claims that were preserved in the collateral proceeding in the trial court and to any other claim that could not have been raised previously, including claims of ineffective assistance of counsel on direct appeal.

(d)  Limitation on subsequent petitions.--No further review shall be available except as provided in this subchapter.

(e)  Capital case in which death penalty not imposed.--This subchapter does not apply to capital cases in which the death penalty was not imposed.

Suspension by Court Order.  Section 9571 was suspended August 11, 1997, S.Ct. Order.



Section 9572 - Representation of counsel

§ 9572.  Representation of counsel.

(a)  Collateral counsel.--Immediately after the formal imposition of sentence on all charges or within 30 days of the verdict of the death penalty, whichever occurs later, the court shall appoint new counsel for the purposes of collateral review, unless:

(1)  the petitioner has elected to proceed pro se and the court finds, after a colloquy on the record, that the petitioner's election is knowing, intelligent and voluntary; or

(2)  the petitioner retains counsel for the unitary review proceeding.

(b)  Prior attorney.--No petitioner may be represented on collateral review, either in the trial court or on appeal, by an attorney, whether retained or appointed, who has represented the petitioner at any other stage of the proceedings, including direct appeal, unless the court finds, after a colloquy on the record, that the petitioner has knowingly, intelligently and voluntarily waived his right to challenge the effectiveness of that attorney's representation.

(c)  Standards for appointment of counsel.--The Supreme Court shall adopt standards for the appointment of counsel in capital cases. These standards shall apply for the appointment of trial counsel, collateral review counsel and appellate counsel. When adopting the standards, the Supreme Court shall consider, where practicable, the following criteria:

(1)  Counsel is admitted to practice in Pennsylvania.

(2)  Counsel is an experienced and active trial practitioner with at least five years' litigation experience in the field of criminal law.

(3)  Counsel has prior experience as counsel in a specified number of trials or other relevant proceedings.

(4)  Counsel is familiar with the practice and procedure of the appropriate courts, including Federal courts of the jurisdiction.

(5)  Counsel has demonstrated the necessary proficiency and commitment which exemplify the quality of representation appropriate to capital cases.

(6)  Local practice for the appointment of counsel in capital cases.

Absent standards established under this subsection, the court may appoint such counsel as it deems qualified, in accordance with any local rules or practices. The existence or applicability of or failure to comply with such standards shall not provide a basis for relief.

Suspension by Court Order.  Section 9572 was suspended August 11, 1997, S.Ct. Order.



Section 9573 - Time for petition; contents of petition

§ 9573.  Time for petition; contents of petition.

(a)  Filing date.--Any petition under this subchapter shall be filed within 120 days of the date the trial transcript is filed with the court. The court may, for good cause shown, grant extensions of time totaling no more than 90 days.

(b)  Subsequent or untimely claims.--Any claim raised after the time specified in subsection (a) shall be dismissed unless it satisfies section 9578 (relating to subsequent petitions).

(c)  Evidentiary hearing.--Where the petitioner requests an evidentiary hearing, the petition shall include a signed certification as to each intended witness stating the witness's name, address, date of birth and substance of testimony and shall include any documents material to that witness's testimony. Failure to substantially comply with the requirements of this subsection shall render the proposed witness's testimony inadmissible.

(d)  Discovery.--Discovery shall be permitted, and no reasonable discovery request of the petitioner shall be denied except upon demonstration of exceptional circumstances justifying denial of the discovery requests.

(e)  Claim for relief.--When a claim for relief is based on an allegation of ineffective assistance of counsel as a ground for relief, any privilege concerning counsel's representation as to that issue shall be automatically terminated.

Suspension by Court Order.  Section 9573 was suspended August 11, 1997, S.Ct. Order.



Section 9574 - Answer to petition

§ 9574.  Answer to petition.

The Commonwealth may file a written answer to the petition within 120 days of the filing and service of the petition. For good cause shown, the court may grant an extension of time of up to 90 days. Failure to file an answer shall not constitute an admission of any facts alleged in the petition.

Suspension by Court Order.  Section 9574 was suspended August 11, 1997, S.Ct. Order.

Cross References.  Section 9574 is referred to in section 9545 of this title.



Section 9575 - Disposition without evidentiary hearing

§ 9575.  Disposition without evidentiary hearing.

(a)  Evidentiary hearing.--No more than 20 days after the Commonwealth answers the petition or, if no answer is filed, 20 days after the deadline for answering, the court shall determine whether or not an evidentiary hearing is warranted. An evidentiary hearing shall not be warranted unless controverted, previously unresolved factual issues material to petitioner's conviction or sentence exist.

(b)  Written order.--Failure of the court to issue a written order within the period prescribed under subsection (a) shall constitute a determination that an evidentiary hearing is warranted on any controverted, previously unresolved factual issues material to petitioner's conviction or sentence.

(c)  Disposing of petition.--If the determination is made that no evidentiary hearing is warranted, the court shall, no later than 90 days from the date of that determination, dispose of the petition, after oral argument if requested, and any postsentence motions filed under the Pennsylvania Rules of Criminal Procedure.

Suspension by Court Order.  Section 9575 was suspended August 11, 1997, S.Ct. Order.

Cross References.  Section 9575 is referred to in section 9545 of this title.



Section 9576 - Evidentiary hearing

§ 9576.  Evidentiary hearing.

(a)  Order.--If the court determines that an evidentiary hearing is warranted, the court shall enter an order no more than 20 days after the Commonwealth answers the petition or, if no answer is filed, 20 days after the deadline for answering, setting a date for the hearing.

(b)  Date.--The hearing shall be scheduled to occur not less than ten days and not more than 45 days from the date of the order setting the hearing. The court may, for good cause shown, grant leave to continue the hearing.

(c)  Disposing of petition.--Not later than 90 days after the evidentiary hearing, the court shall dispose of the petition and any postsentence motions filed under the Pennsylvania Rules of Criminal Procedure.

Suspension by Court Order.  Section 9576 was suspended August 11, 1997, S.Ct. Order.

Cross References.  Section 9576 is referred to in section 9545 of this title.



Section 9577 - Disposition and appeal

§ 9577.  Disposition and appeal.

(a)  Capital unitary review.--Review by the Supreme Court under section 9711(h) (relating to review of death sentence) shall comprise direct appeal and collateral appeal. The common pleas court order disposing of the petition under this subchapter shall constitute the final judgment for purposes of this review.

(b)  Briefs for petitioner.--Unless the petitioner has waived the right to new counsel on collateral review, separate briefs shall be filed for direct appeal and collateral appeal. The time for filing the collateral appeal brief shall begin to run from service of the petitioner's brief on direct appeal.

(c)  Brief for the Commonwealth.--The Commonwealth shall file a brief in response to the petitioner's direct and collateral appeal briefs. The time for filing the Commonwealth's brief shall begin to run from service of the petitioner's brief on collateral appeal.

Suspension by Court Order.  Section 9577 was suspended August 11, 1997, S.Ct. Order.



Section 9578 - Subsequent petitions

§ 9578.  Subsequent petitions.

(a)  Further review.--No further review shall be available unless a petition is filed under Subchapter B (relating to post conviction relief) alleging that:

(1)  the failure to raise the claim previously was the result of interference by government officials with the presentation of the claim in violation of the Constitution of the United States or laws of the United States or the Constitution of Pennsylvania or laws of this Commonwealth;

(2)  the facts upon which the claim is predicated were unknown to the petitioner and could not have been ascertained in the exercise of due diligence; or

(3)  the right asserted is a constitutional right that was recognized by the Supreme Court of the United States or the Supreme Court of Pennsylvania after the time period provided in this section and has been held by that court to apply retroactively.

(b)  Exception petition.--Any petition invoking an exception provided in subsection (a) shall be filed within 60 days of the date the claim could have been presented.

Suspension by Court Order.  Section 9578 was suspended August 11, 1997, S.Ct. Order.

Cross References.  Section 9578 is referred to in section 9573 of this title.



Section 9579 - Certification

§ 9579.  Certification.

(a)  General rule.--By presenting to the court, whether by signing, filing, submitting or later advocating, a pleading, written motion or other papers regarding a petition for collateral relief, an attorney or unrepresented party is certifying that, to the best of the person's knowledge, information and belief, formed after an inquiry reasonable under the circumstances, the following:

(1)  it is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation;

(2)  the claims and other legal contentions in it are warranted by existing law or by a nonfrivolous argument for extension, modification or reversal of existing law or the establishment of new law; and

(3)  the allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation.

(b)  Sanctions.--If, after notice and a reasonable opportunity to respond, the court determines that this section has been violated, the court may impose an appropriate sanction on the attorneys, law firms or parties that have violated this section.

Suspension by Court Order.  Section 9579 was suspended August 11, 1997, S.Ct. Order.






Chapter 97 - Sentencing

Section 9701 - Short title of chapter

CHAPTER 97

SENTENCING

Subchapter

A.  General Provisions

B.  Sentencing Authority

C.  Sentencing Alternatives

D.  Informational Basis of Sentence

E.  Imposition of Sentence

F.  Further Judicial Action

G.  Appellate Review of Sentence

H.  Registration of Sexual Offenders

Enactment.  Chapter 97 was transferred from Chapter 13 of Title 18 (Crimes and Offenses) October 5, 1980, P.L.693, No.142, effective in 60 days.

Prior Provisions.  The number and heading of former Chapter 13 of Title 18 were added December 6, 1972, P.L.1482, No.334, effective in six months. Unless otherwise noted, the remaining provisions of former Chapter 13 of Title 18 were added December 30, 1974, P.L.1052, No.345, effective in 90 days.

Cross References.  Chapter 97 is referred to in section 2153 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

9701.  Short title of chapter.

9702.  Definitions.

9703.  Scope of chapter.

§ 9701.  Short title of chapter.

This chapter shall be known and may be cited as the "Sentencing Code."



Section 9702 - Definitions

§ 9702.  Definitions.

As used in this chapter "court" and "judge" include (when exercising criminal or quasi-criminal jurisdiction pursuant to section 1515 (relating to jurisdiction and venue)) a magisterial district judge.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1980 Amendment.  Act 142 added section 9702.



Section 9703 - Scope of chapter

§ 9703.  Scope of chapter.

Except as otherwise specifically provided in this chapter, in all cases the sentence to be imposed shall be determined by the court as authorized by law.

(Mar. 8, 1982, P.L.169, No.54, eff. 90 days)

1982 Amendment.  Act 54 added section 9703.



Section 9711 - Sentencing procedure for murder of the first degree

SUBCHAPTER B

SENTENCING AUTHORITY

Sec.

9711.  Sentencing procedure for murder of the first degree.

9711.1. Sentencing for murder of certain infant persons.

9712.  Sentences for offenses committed with firearms.

9712.1. Sentences for certain drug offenses committed with firearms.

9713.  Sentences for offenses committed on public transportation.

9714.  Sentences for second and subsequent offenses.

9715.  Life imprisonment for homicide.

9716.  Two or more mandatory minimum sentences applicable.

9717.  Sentences for offenses against elderly persons.

9718.  Sentences for offenses against infant persons.

9718.1. Sexual offender treatment.

9718.2. Sentences for sexual offenders.

9718.3. Sentence for failure to comply with registration of sexual offenders (Expired).

9718.4. Sentence for failure to comply with registration of sexual offenders.

9719.  Sentences for offenses committed while impersonating a law enforcement officer.

9719.1. Sentences for offenses committed against law enforcement officer.

9720.  Sentencing for criminal mischief.

9720.1. Restitution for identity theft (Repealed).

9720.2. Sentencing for trafficking of persons.

9720.3. Sentencing for certain parole offenders.

9720.4. Sentencing for offenses committed in association with a criminal gang.

§ 9711.  Sentencing procedure for murder of the first degree.

(a)  Procedure in jury trials.--

(1)  After a verdict of murder of the first degree is recorded and before the jury is discharged, the court shall conduct a separate sentencing hearing in which the jury shall determine whether the defendant shall be sentenced to death or life imprisonment.

(2)  In the sentencing hearing, evidence concerning the victim and the impact that the death of the victim has had on the family of the victim is admissible. Additionally, evidence may be presented as to any other matter that the court deems relevant and admissible on the question of the sentence to be imposed. Evidence shall include matters relating to any of the aggravating or mitigating circumstances specified in subsections (d) and (e), and information concerning the victim and the impact that the death of the victim has had on the family of the victim. Evidence of aggravating circumstances shall be limited to those circumstances specified in subsection (d).

(3)  After the presentation of evidence, the court shall permit counsel to present argument for or against the sentence of death. The court shall then instruct the jury in accordance with subsection (c).

(4)  Failure of the jury to unanimously agree upon a sentence shall not impeach or in any way affect the guilty verdict previously recorded.

(b)  Procedure in nonjury trials and guilty pleas.--If the defendant has waived a jury trial or pleaded guilty, the sentencing proceeding shall be conducted before a jury impaneled for that purpose unless waived by the defendant with the consent of the Commonwealth, in which case the trial judge shall hear the evidence and determine the penalty in the same manner as would a jury as provided in subsection (a).

(c)  Instructions to jury.--

(1)  Before the jury retires to consider the sentencing verdict, the court shall instruct the jury on the following matters:

(i)  The aggravating circumstances specified in subsection (d) as to which there is some evidence.

(ii)  The mitigating circumstances specified in subsection (e) as to which there is some evidence.

(iii)  Aggravating circumstances must be proved by the Commonwealth beyond a reasonable doubt; mitigating circumstances must be proved by the defendant by a preponderance of the evidence.

(iv)  The verdict must be a sentence of death if the jury unanimously finds at least one aggravating circumstance specified in subsection (d) and no mitigating circumstance or if the jury unanimously finds one or more aggravating circumstances which outweigh any mitigating circumstances. The verdict must be a sentence of life imprisonment in all other cases.

(v)  The court may, in its discretion, discharge the jury if it is of the opinion that further deliberation will not result in a unanimous agreement as to the sentence, in which case the court shall sentence the defendant to life imprisonment.

(2)  The court shall instruct the jury that if it finds at least one aggravating circumstance and at least one mitigating circumstance, it shall consider, in weighing the aggravating and mitigating circumstances, any evidence presented about the victim and about the impact of the murder on the victim's family. The court shall also instruct the jury on any other matter that may be just and proper under the circumstances.

(d)  Aggravating circumstances.--Aggravating circumstances shall be limited to the following:

(1)  The victim was a firefighter, peace officer, public servant concerned in official detention, as defined in 18 Pa.C.S. § 5121 (relating to escape), judge of any court in the unified judicial system, the Attorney General of Pennsylvania, a deputy attorney general, district attorney, assistant district attorney, member of the General Assembly, Governor, Lieutenant Governor, Auditor General, State Treasurer, State law enforcement official, local law enforcement official, Federal law enforcement official or person employed to assist or assisting any law enforcement official in the performance of his duties, who was killed in the performance of his duties or as a result of his official position.

(2)  The defendant paid or was paid by another person or had contracted to pay or be paid by another person or had conspired to pay or be paid by another person for the killing of the victim.

(3)  The victim was being held by the defendant for ransom or reward, or as a shield or hostage.

(4)  The death of the victim occurred while defendant was engaged in the hijacking of an aircraft.

(5)  The victim was a prosecution witness to a murder or other felony committed by the defendant and was killed for the purpose of preventing his testimony against the defendant in any grand jury or criminal proceeding involving such offenses.

(6)  The defendant committed a killing while in the perpetration of a felony.

(7)  In the commission of the offense the defendant knowingly created a grave risk of death to another person in addition to the victim of the offense.

(8)  The offense was committed by means of torture.

(9)  The defendant has a significant history of felony convictions involving the use or threat of violence to the person.

(10)  The defendant has been convicted of another Federal or State offense, committed either before or at the time of the offense at issue, for which a sentence of life imprisonment or death was imposable or the defendant was undergoing a sentence of life imprisonment for any reason at the time of the commission of the offense.

(11)  The defendant has been convicted of another murder committed in any jurisdiction and committed either before or at the time of the offense at issue.

(12)  The defendant has been convicted of voluntary manslaughter, as defined in 18 Pa.C.S. § 2503 (relating to voluntary manslaughter), or a substantially equivalent crime in any other jurisdiction, committed either before or at the time of the offense at issue.

(13)  The defendant committed the killing or was an accomplice in the killing, as defined in 18 Pa.C.S. § 306(c) (relating to liability for conduct of another; complicity), while in the perpetration of a felony under the provisions of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, and punishable under the provisions of 18 Pa.C.S. § 7508 (relating to drug trafficking sentencing and penalties).

(14)  At the time of the killing, the victim was or had been involved, associated or in competition with the defendant in the sale, manufacture, distribution or delivery of any controlled substance or counterfeit controlled substance in violation of The Controlled Substance, Drug, Device and Cosmetic Act or similar law of any other state, the District of Columbia or the United States, and the defendant committed the killing or was an accomplice to the killing as defined in 18 Pa.C.S. § 306(c), and the killing resulted from or was related to that association, involvement or competition to promote the defendant's activities in selling, manufacturing, distributing or delivering controlled substances or counterfeit controlled substances.

(15)  At the time of the killing, the victim was or had been a nongovernmental informant or had otherwise provided any investigative, law enforcement or police agency with information concerning criminal activity and the defendant committed the killing or was an accomplice to the killing as defined in 18 Pa.C.S. § 306(c), and the killing was in retaliation for the victim's activities as a nongovernmental informant or in providing information concerning criminal activity to an investigative, law enforcement or police agency.

(16)  The victim was a child under 12 years of age.

(17)  At the time of the killing, the victim was in her third trimester of pregnancy or the defendant had knowledge of the victim's pregnancy.

(18)  At the time of the killing the defendant was subject to a court order restricting in any way the defendant's behavior toward the victim pursuant to 23 Pa.C.S. Ch. 61 (relating to protection from abuse) or any other order of a court of common pleas or of the minor judiciary designed in whole or in part to protect the victim from the defendant.

(e)  Mitigating circumstances.--Mitigating circumstances shall include the following:

(1)  The defendant has no significant history of prior criminal convictions.

(2)  The defendant was under the influence of extreme mental or emotional disturbance.

(3)  The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was substantially impaired.

(4)  The age of the defendant at the time of the crime.

(5)  The defendant acted under extreme duress, although not such duress as to constitute a defense to prosecution under 18 Pa.C.S. § 309 (relating to duress), or acted under the substantial domination of another person.

(6)  The victim was a participant in the defendant's homicidal conduct or consented to the homicidal acts.

(7)  The defendant's participation in the homicidal act was relatively minor.

(8)  Any other evidence of mitigation concerning the character and record of the defendant and the circumstances of his offense.

(f)  Sentencing verdict by the jury.--

(1)  After hearing all the evidence and receiving the instructions from the court, the jury shall deliberate and render a sentencing verdict. In rendering the verdict, if the sentence is death, the jury shall set forth in such form as designated by the court the findings upon which the sentence is based.

(2)  Based upon these findings, the jury shall set forth in writing whether the sentence is death or life imprisonment.

(g)  Recording sentencing verdict.--Whenever the jury shall agree upon a sentencing verdict, it shall be received and recorded by the court. The court shall thereafter impose upon the defendant the sentence fixed by the jury.

(h)  Review of death sentence.--

(1)  A sentence of death shall be subject to automatic review by the Supreme Court of Pennsylvania pursuant to its rules.

(2)  In addition to its authority to correct errors at trial, the Supreme Court shall either affirm the sentence of death or vacate the sentence of death and remand for further proceedings as provided in paragraph (4).

(3)  The Supreme Court shall affirm the sentence of death unless it determines that:

(i)  the sentence of death was the product of passion, prejudice or any other arbitrary factor; or

(ii)  the evidence fails to support the finding of at least one aggravating circumstance specified in subsection (d).

(4)  If the Supreme Court determines that the death penalty must be vacated because none of the aggravating circumstances are supported by sufficient evidence, then it shall remand for the imposition of a life imprisonment sentence. If the Supreme Court determines that the death penalty must be vacated for any other reason, it shall remand for a new sentencing hearing pursuant to subsections (a) through (g).

(i)  Record of death sentence to Governor.--Where a sentence of death is upheld by the Supreme Court, the prothonotary of the Supreme Court shall transmit to the Governor a full and complete record of the trial, sentencing hearing, imposition of sentence, opinion and order by the Supreme Court within 30 days of one of the following, whichever occurs first:

(1)  the expiration of the time period for filing a petition for writ of certiorari or extension thereof where neither has been filed;

(2)  the denial of a petition for writ of certiorari; or

(3)  the disposition of the appeal by the United States Supreme Court, if that court grants the petition for writ of certiorari.

Notice of this transmission shall contemporaneously be provided to the Secretary of Corrections.

(j)  Issuance of warrant.--(Repealed).

(k)  Terms of confinement.--(Repealed).

(l)  Witnesses to execution.--(Repealed).

(m)  Certification of superintendent.--(Repealed).

(n)  Postmortem examination.--(Repealed).

(o)  Costs of execution and examination.--(Repealed).

(Mar. 26, 1974, P.L.213, No.46, eff. imd.; Dec. 30, 1974, P.L.1052, No.345, eff. 90 days; Sept. 13, 1978, P.L.756, No.141, eff. imd.; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; July 7, 1986, P.L.400, No.87, eff. 60 days; Dec. 21, 1988, P.L.1862, No.179, eff. imd.; Dec. 22, 1989, P.L.727, No.99, eff. imd.; Mar. 15, 1995, 1st Sp.Sess., P.L.966, No.4, eff. imd.; Oct. 11, 1995, 1st Sp.Sess., P.L.1064, No.22, eff. 60 days; Nov. 17, 1995, 1st Sp.Sess., P.L.1117, No.31, eff. 60 days; Apr. 25, 1997, P.L.84, No.6, eff. 60 days; June 25, 1997, P.L.293, No.28, eff. imd.; June 18, 1998, P.L.622, No.80, eff. 60 days; Oct. 12, 1999, P.L.420, No.38, eff. 60 days)

1999 Amendment.  Act 38 amended subsec. (i).

1998 Repeal.  Act 80 repealed subsecs. (j), (k), (l), (m), (n) and (o).

1997 Amendments.  Act 6 added subsec. (d)(18) and Act 28 amended subsec. (h).

1995 Amendments.  Act 4, 1st Sp.Sess., amended subsecs. (d) and (i) and added subsecs. (j), (k), (l), (m), (n) and (o), Act 22, 1st Sp.Sess., amended subsecs. (a)(2), (b) and (c)(2) and Act 31, 1st Sp.Sess., added subsec. (d)(17). Section 4 of Act 4, 1st Sp.Sess., provided that Act 4 shall apply to cases in which the Governor has, as of the effective date of Act 4, not yet received the transcript of the record. Section 2 of Act 22, 1st Sp.Sess., provided that the amendment of subsecs. (a)(2), (b) and (c)(2) shall apply to sentences imposed for offenses which take place on or after the effective date of Act 22.

1980 Amendment.  Act 142 amended subsecs. (d)(1) and (e)(5).

1978 Amendment.  Act 141 added present section 9711 (as section 1311 of Title 18) and repealed former section 1311 relating to the same subject matter.

Cross References.  Section 9711 is referred to in sections 722, 9543.1, 9577, 9738 of this title; section 1102 of Title 18 (Crimes and Offenses); section 4102 of Title 61 (Prisons and Parole).



Section 9711.1 - Sentencing for certain murders of infant persons

§ 9711.1.  Sentencing for certain murders of infant persons.

(a)  Sentence enhancement.--The Pennsylvania Commission on Sentencing, pursuant to section 2154 (relating to adoption of guidelines for sentencing), shall provide for a sentencing enhancement for an offense under 18 Pa.C.S. § 2502(c) (relating to murder) when the victim was less than 13 years of age at the time of the commission of the offense.

(b)  Applicability.--The applicability of this section shall be determined at sentencing. The court shall consider any evidence presented at trial and shall determine, by preponderance of the evidence, if this section is applicable.

(c)  Consecutive sentence.--A sentence imposed upon a person to whom this section applies shall be served consecutively to any other sentence the person is serving and to any other sentence being then imposed by the court.

(Oct. 25, 2012, P.L.1655, No.204, eff. 90 days)

2012 Amendment.  Act 204 added section 9711.1.



Section 9712 - Sentences for offenses committed with firearms

§ 9712.  Sentences for offenses committed with firearms.

(a)  Mandatory sentence.--Except as provided under section 9716 (relating to two or more mandatory minimum sentences applicable), any person who is convicted in any court of this Commonwealth of a crime of violence as defined in section 9714(g) (relating to sentences for second and subsequent offenses), shall, if the person visibly possessed a firearm or a replica of a firearm, whether or not the firearm or replica was loaded or functional, that placed the victim in reasonable fear of death or serious bodily injury, during the commission of the offense, be sentenced to a minimum sentence of at least five years of total confinement notwithstanding any other provision of this title or other statute to the contrary. Such persons shall not be eligible for parole, probation, work release or furlough.

(b)  Proof at sentencing.--Provisions of this section shall not be an element of the crime and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider any evidence presented at trial and shall afford the Commonwealth and the defendant an opportunity to present any necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.

(c)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(d)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Firearm."  Any weapon, including a starter gun, which will or is designed to or may readily be converted to expel a projectile by the action of an explosive or the expansion of gas therein.

"Replica of a firearm."  An item that can reasonably be perceived to be a firearm.

(Mar. 8, 1982, P.L.169, No.54, eff. 90 days; June 13, 1995, 1st Sp.Sess., P.L.1024, No.17, eff. 120 days; Oct. 11, 1995, 1st Sp.Sess., P.L.1058, No.21, eff. 60 days)

1995 Amendments.  Act 17, 1st Sp.Sess., amended subsecs. (a) and (e) and Act 21, 1st Sp.Sess., amended subsec. (a). See the preamble to Act 17, 1st Sp.Sess., in the appendix to this title for special provisions relating to legislative purpose. Section 6 of Act 21, 1st Sp.Sess., provided that the amendment of subsec. (a) shall apply to all offenses committed on or after the effective date of Act 21.

Cross References.  Section 9712 is referred to in sections 9712.1, 9715 of this title; sections 505, 2702.1 of Title 18 (Crimes and Offenses); section 6137 of Title 61 (Prisons and Parole).



Section 9712.1 - Sentences for certain drug offenses committed with firearms

§ 9712.1.  Sentences for certain drug offenses committed with firearms.

(a)  Mandatory sentence.--Any person who is convicted of a violation of section 13(a)(30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, when at the time of the offense the person or the person's accomplice is in physical possession or control of a firearm, whether visible, concealed about the person or the person's accomplice or within the actor's or accomplice's reach or in close proximity to the controlled substance, shall likewise be sentenced to a minimum sentence of at least five years of total confinement.

(b)  Limitation on aggregate sentences.--Where a defendant is subject to a mandatory minimum sentence under 18 Pa.C.S. § 7508(a) (relating to drug trafficking sentencing and penalties) and is also subject to an additional penalty under subsection (a) and where the court elects to aggregate these penalties, the combined minimum sentence may not exceed the statutory maximum sentence of imprisonment allowable under The Controlled Substance, Drug, Device and Cosmetic Act.

(c)  Proof at sentencing.--Provisions of this section shall not be an element of the crime, and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider any evidence presented at trial and shall afford the Commonwealth and the defendant an opportunity to present any necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.

(d)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(e)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(f)  Definition.--As used in this section, the term "firearm" shall have the same meaning as that given to it in section 9712 (relating to sentences for offenses committed with firearms).

(Dec. 1, 2004, P.L.1747, No.225, eff. 60 days)

2004 Amendment.  Act 225 added section 9712.1. See section 2 of Act 225 in the appendix to this title for special provisions relating to public information campaign.

Cross References.  Section 9712.1 is referred to in section 4503 of Title 61 (Prisons and Parole).



Section 9713 - Sentences for offenses committed on public transportation

§ 9713.  Sentences for offenses committed on public transportation.

(a)  Mandatory sentence.--Except as provided under section 9716 (relating to two or more mandatory minimum sentences applicable), any person who is convicted in any court of this Commonwealth of a crime of violence as defined in section 9714(g) (relating to sentences for second and subsequent offenses), shall be sentenced to a minimum sentence of at least five years of total confinement if the crime occurs in or near public transportation as defined in subsection (b), notwithstanding any other provision of this title or other statute to the contrary.

(b)  Site of commission of crime.--For the purposes of subsection (a), a crime shall be deemed to have occurred in or near public transportation if it is committed in whole or in part in a vehicle, station, terminal, waiting area or other facility used by a person, firm, corporation, municipality, municipal authority or port authority in rendering passenger transportation services to the public or a segment of the public or if it is committed in whole or in part on steps, passageways or other areas leading to or from or in the immediate vicinity of such a public transportation vehicle, station, terminal, waiting area or other facility.

(c)  Proof at sentencing.--Provisions of this section shall not be an element of the crime and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider any evidence presented at trial and shall afford the Commonwealth and the defendant an opportunity to present any necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.

(d)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(e)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(Mar. 8, 1982, P.L.169, No.54, eff. 90 days; Oct. 11, 1995, 1st Sp.Sess., P.L.1058, No.21, eff. 60 days)

1995 Amendment.  Act 21, 1st Sp.Sess., amended subsec. (a). Section 6 of Act 21, 1st Sp.Sess., provided that the amendment of subsec. (a) shall apply to all offenses committed on or after the effective date of Act 21.

1982 Amendment.  Act 54 added section 9713.

Cross References.  Section 9713 is referred to in section 9715 of this title.



Section 9714 - Sentences for second and subsequent offenses

§ 9714.  Sentences for second and subsequent offenses.

(a)  Mandatory sentence.--

(1)  Any person who is convicted in any court of this Commonwealth of a crime of violence shall, if at the time of the commission of the current offense the person had previously been convicted of a crime of violence, be sentenced to a minimum sentence of at least ten years of total confinement, notwithstanding any other provision of this title or other statute to the contrary. Upon a second conviction for a crime of violence, the court shall give the person oral and written notice of the penalties under this section for a third conviction for a crime of violence. Failure to provide such notice shall not render the offender ineligible to be sentenced under paragraph (2).

(2)  Where the person had at the time of the commission of the current offense previously been convicted of two or more such crimes of violence arising from separate criminal transactions, the person shall be sentenced to a minimum sentence of at least 25 years of total confinement, notwithstanding any other provision of this title or other statute to the contrary. Proof that the offender received notice of or otherwise knew or should have known of the penalties under this paragraph shall not be required. Upon conviction for a third or subsequent crime of violence the court may, if it determines that 25 years of total confinement is insufficient to protect the public safety, sentence the offender to life imprisonment without parole.

(a.1)  Mandatory maximum.--An offender sentenced to a mandatory minimum sentence under this section shall be sentenced to a maximum sentence equal to twice the mandatory minimum sentence, notwithstanding 18 Pa.C.S. § 1103 (relating to sentence of imprisonment for felony) or any other provision of this title or other statute to the contrary.

(b)  Presumption of high risk dangerous offender.--(Deleted by amendment).

(c)  High risk dangerous offender.--(Deleted by amendment).

(d)  Proof at sentencing.--Provisions of this section shall not be an element of the crime and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The sentencing court, prior to imposing sentence on an offender under subsection (a), shall have a complete record of the previous convictions of the offender, copies of which shall be furnished to the offender. If the offender or the attorney for the Commonwealth contests the accuracy of the record, the court shall schedule a hearing and direct the offender and the attorney for the Commonwealth to submit evidence regarding the previous convictions of the offender. The court shall then determine, by a preponderance of the evidence, the previous convictions of the offender and, if this section is applicable, shall impose sentence in accordance with this section. Should a previous conviction be vacated and an acquittal or final discharge entered subsequent to imposition of sentence under this section, the offender shall have the right to petition the sentencing court for reconsideration of sentence if this section would not have been applicable except for the conviction which was vacated.

(e)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsections (a) and (a.1) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(f)  Appeal by Commonwealth.--If a sentencing court shall refuse to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for the imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(g)  Definition.--As used in this section, the term "crime of violence" means murder of the third degree, voluntary manslaughter, manslaughter of a law enforcement officer as defined in 18 Pa.C.S. § 2507(c) or (d) (relating to criminal homicide of law enforcement officer), murder of the third degree involving an unborn child as defined in 18 Pa.C.S. § 2604(c) (relating to murder of unborn child), aggravated assault of an unborn child as defined in 18 Pa.C.S. § 2606 (relating to aggravated assault of unborn child), aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) (relating to aggravated assault), assault of law enforcement officer as defined in 18 Pa.C.S. § 2702.1 (relating to assault of law enforcement officer), use of weapons of mass destruction as defined in 18 Pa.C.S. § 2716(b) (relating to weapons of mass destruction), terrorism as defined in 18 Pa.C.S. § 2717(b)(2) (relating to terrorism), trafficking of persons when the offense is graded as a felony of the first degree as provided in 18 Pa.C.S. § 3002 (relating to trafficking of persons), rape, involuntary deviate sexual intercourse, aggravated indecent assault, incest, sexual assault, arson as defined in 18 Pa.C.S. § 3301(a) (relating to arson and related offenses), ecoterrorism as classified in 18 Pa.C.S. § 3311(b)(3) (relating to ecoterrorism), kidnapping, burglary as defined in 18 Pa.C.S. § 3502(a)(1) (relating to burglary), robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery), or robbery of a motor vehicle, drug delivery resulting in death as defined in 18 Pa.C.S. § 2506(a) (relating to drug delivery resulting in death), or criminal attempt, criminal conspiracy or criminal solicitation to commit murder or any of the offenses listed above, or an equivalent crime under the laws of this Commonwealth in effect at the time of the commission of that offense or an equivalent crime in another jurisdiction.

(Mar. 8, 1982, P.L.169, No.54, eff. 90 days; June 15, 1982, P.L.512, No.141, eff. imd.; Dec. 11, 1986, P.L.1521, No.165, eff. 60 days; Oct. 11, 1995, 1st Sp.Sess., P.L.1058, No.21, eff. 60 days; May 10, 2000, P.L.74, No.18, eff. 60 days; Dec. 20, 2000, P.L.811, No.113, eff. 60 days; July 7, 2011, P.L.220, No.40, eff. 60 days; July 5, 2012, P.L.1050, No.122, eff. 60 days; Oct. 25, 2012, P.L.1655, No.204, eff. 60 days)

2012 Amendment.  Act 122 amended subsec. (g) and Act 204 amended subsec. (g).

2000 Amendments.  Act 18 amended subsec. (g) and Act 113 amended subsec. (a) and deleted subsecs. (b) and (c). Section 5(1) of Act 18 provided that Act 18 shall apply to proceedings initiated on or after the effective date of Act 18.

1995 Amendment.  Section 6 of Act 21, 1st Sp.Sess., provided that the amendment of subsec. (a) shall apply to all offenses committed on or after the effective date of Act 21.

Cross References.  Section 9714 is referred to in sections 9712, 9713, 9715, 9720.4, 9771.1, 9799.24 of this title; section 1103 of Title 18 (Crimes and Offenses); sections 6135, 6137, 6138, 6143 of Title 61 (Prisons and Parole).



Section 9715 - Life imprisonment for homicide

§ 9715.  Life imprisonment for homicide.

(a)  Mandatory life imprisonment.--Notwithstanding the provisions of section 9712 (relating to sentences for offenses committed with firearms), 9713 (relating to sentences for offenses committed on public transportation) or 9714 (relating to sentences for second and subsequent offenses), any person convicted of murder of the third degree in this Commonwealth who has previously been convicted at any time of murder or voluntary manslaughter in this Commonwealth or of the same or substantially equivalent crime in any other jurisdiction shall be sentenced to life imprisonment, notwithstanding any other provision of this title or other statute to the contrary.

(b)  Proof at sentencing.--Provisions of this section shall not be an element of the crime and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The sentencing court, prior to imposing sentence on an offender under subsection (a), shall have a complete record of the previous convictions of the offender, copies of which shall be furnished to the offender. If the offender or the attorney for the Commonwealth contests the accuracy of the record, the court shall schedule a hearing and direct the offender and the attorney for the Commonwealth to submit evidence regarding the previous convictions of the offender. The court shall then determine, by a preponderance of the evidence, the previous convictions of the offender and, if this section is applicable, shall impose sentence in accordance with this section. Should a previous conviction be vacated and an acquittal or final discharge entered subsequent to imposition of sentence under this section, the offender shall have the right to petition the sentencing court for reconsideration of sentence if this section would not have been applicable except for the conviction which was vacated.

(c)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(d)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(Mar. 8, 1982, P.L.169, No.54, eff. 90 days; June 15, 1982, P.L.512, No.141, eff. imd.)

1982 Amendments.  Act 54 added section 9715 and Act 141 amended subsec. (b). Section 4 of Act 54 provided that the mandatory sentences provided in section 9715 shall be applicable to offenses committed after the effective date of Act 54.



Section 9716 - Two or more mandatory minimum sentences applicable

§ 9716.  Two or more mandatory minimum sentences applicable.

Where two or more sections requiring mandatory minimum sentences are applicable, the court shall be bound by that section requiring the greater penalty.

(Mar. 8, 1982, P.L.169, No.54, eff. 90 days)

1982 Amendment.  Act 54 added section 9716.

Cross References.  Section 9716 is referred to in sections 9712, 9713 of this title.



Section 9717 - Sentences for offenses against elderly persons

§ 9717.  Sentences for offenses against elderly persons.

(a)  Mandatory sentence.--A person under 60 years of age convicted of the following offenses when the victim is over 60 years of age and not a police officer shall be sentenced to a mandatory term of imprisonment as follows:

18 Pa.C.S. § 2702(a)(1) and (4) (relating to aggravated assault) - not less than two years.

18 Pa.C.S. § 3121 (relating to rape) - not less than five years.

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse) - not less than five years.

18 Pa.C.S. § 3922 (relating to theft by deception) - not less than 12 months, but the imposition of the minimum sentence shall be discretionary with the court where the court finds justifiable cause and that finding is written in the opinion.

(b)  Eligibility for parole.--Parole shall not be granted until the minimum term of imprisonment has been served.

(Dec. 30, 1982, P.L.1472, No.334, eff. 60 days)

1982 Amendment.  Act 334 added section 9717.



Section 9718 - Sentences for offenses against infant persons

§ 9718.  Sentences for offenses against infant persons.

(a)  Mandatory sentence.--

(1)  A person convicted of the following offenses when the victim is under 16 years of age shall be sentenced to a mandatory term of imprisonment as follows:

18 Pa.C.S. § 2702(a)(1) and (4) (relating to aggravated assault) - not less than two years.

18 Pa.C.S. § 3121(a)(1), (2), (3), (4) and (5) (relating to rape) - not less than ten years.

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse) - not less than ten years.

18 Pa.C.S. § 3125(a)(1) through (6) (relating to aggravated indecent assault) - not less than five years.

(2)  A person convicted of the following offenses when the victim is less than 13 years of age shall be sentenced to a mandatory term of imprisonment as follows:

18 Pa.C.S. § 2702(a)(1) - not less than five years.

(3)  A person convicted of the following offenses shall be sentenced to a mandatory term of imprisonment as follows:

18 Pa.C.S. § 3121(c) and (d) - not less than ten years.

18 Pa.C.S. § 3125(a)(7) - not less than five years.

18 Pa.C.S. § 3125(b) - not less than ten years.

(b)  Eligibility for parole.--Parole shall not be granted until the minimum term of imprisonment has been served.

(c)  Proof at sentencing.--The provisions of this section shall not be an element of the crime, and notice of the provisions of this section to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider any evidence presented at trial and shall afford the Commonwealth and the defendant an opportunity to present any necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.

(d)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place the offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(e)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(Dec. 30, 1982, P.L.1472, No.334, eff. 60 days; Mar. 31, 1995, 1st Sp.Sess., P.L.985, No.10, eff. 60 days; Nov. 30, 2004, P.L.1703, No.217, eff. imd.; Nov. 29, 2006, P.L.1567, No.178, eff. Jan. 1, 2007)

2006 Amendment.  Act 178 amended subsec. (a) and added subsecs. (c), (d) and (e). See the preamble for Act 178 in the appendix to this title for special provisions relating to legislative intent.

2004 Amendment.  Section 6 of Act 217 provided that subsec. (a)(3) shall apply to individuals sentenced on or after the effective date of section 6.



Section 9718.1 - Sexual offender treatment

§ 9718.1.  Sexual offender treatment.

(a)  General rule.--A person, including an offender designated as a "sexually violent predator" as defined in section 9799.12 (relating to definitions), shall attend and participate in a Department of Corrections program of counseling or therapy designed for incarcerated sex offenders if the person is incarcerated in a State institution for any of the following provisions under 18 Pa.C.S. (relating to crimes and offenses):

(1)  Any of the offenses enumerated in Chapter 31 (relating to sexual offenses) if the offense involved a minor under 18 years of age.

(2)  Section 4304 (relating to endangering welfare of children) if the offense involved sexual contact with the victim.

(3)  Section 6301 (relating to corruption of minors) if the offense involved sexual contact with the victim.

(4)  Open lewdness, as defined in section 5901 (relating to open lewdness), if the offense involved a minor under 18 years of age.

(5)  Prostitution, as defined in section 5902 (relating to prostitution and related offenses), if the offense involved a minor under 18 years of age.

(6)  Obscene and other sexual materials and performances, as defined in section 5903 (relating to obscene and other sexual materials and performances), if the offense involved a minor under 18 years of age.

(7)  Sexual abuse of children, as defined in section 6312 (relating to sexual abuse of children).

(8)  Section 6318 (relating to unlawful contact with minor).

(9)  Section 6320 (relating to sexual exploitation of children).

(10)  Section 4302 (relating to incest) if the offense involved a minor under 18 years of age.

(11)  An attempt or solicitation to commit any of the offenses listed in this subsection.

(b)  Eligibility for parole.--For an offender required to participate in the program under subsection (a), all of the following apply:

(1)  The offender shall not be eligible for parole unless the offender has:

(i)  served the minimum term of imprisonment;

(ii)  participated in the program under subsection (a); and

(iii)  agreed to comply with any special conditions of parole imposed for therapy or counseling for sex offenders, including sexually violent predators.

(2)  Notwithstanding paragraph (1)(iii), an offender who is a sexually violent predator is subject to section 9799.36 (relating to counseling of sexually violent predators).

(c)  Department.--The department shall develop and provide the program of counseling or therapy for offenders as provided in subsection (a). The department shall have the sole discretion with respect to counseling or therapy program contents and administration, including the scheduling of an offender's attendance and participation.

(d)  No right of action created.--Notwithstanding any other provision of law to the contrary, this section shall not be construed to confer any legal right upon any individual, including an individual required to participate in the department's programs of counseling or therapy for incarcerated offenders, seeking to:

(1)  participate and attend the program provided in subsection (a) at a time of the individual's own choosing;

(2)  modify the contents of the program provided in subsection (a);

(3)  be paroled; or

(4)  file any other cause of action in any court regarding the program provided in subsection (a).

(Dec. 20, 2000, P.L.721, No.98, eff. imd.; Nov. 20, 2002, P.L.1104, No.134, eff. 60 days; Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 amended subsecs. (a) intro. par. and (b)(2).

2002 Amendment.  Act 134 amended subsec. (a).

2000 Amendment.  Act 98 added section 9718.1. See the preamble and section 3 of Act 98 in the appendix to this title for special provisions relating to legislative intent and applicability.



Section 9718.2 - Sentences for sexual offenders

§ 9718.2.  Sentences for sexual offenders.

(a)  Mandatory sentence.--

(1)  Any person who is convicted in any court of this Commonwealth of an offense set forth in section 9799.14 (relating to sexual offenses and tier system) shall, if at the time of the commission of the current offense the person had previously been convicted of an offense set forth in section 9799.14 or an equivalent crime under the laws of this Commonwealth in effect at the time of the commission of that offense or an equivalent crime in another jurisdiction, be sentenced to a minimum sentence of at least 25 years of total confinement, notwithstanding any other provision of this title or other statute to the contrary. Upon such conviction, the court shall give the person oral and written notice of the penalties under paragraph (2) for a third conviction. Failure to provide such notice shall not render the offender ineligible to be sentenced under paragraph (2).

(2)  Where the person had at the time of the commission of the current offense previously been convicted of two or more offenses arising from separate criminal transactions set forth in section 9799.14 or equivalent crimes under the laws of this Commonwealth in effect at the time of the commission of the offense or equivalent crimes in another jurisdiction, the person shall be sentenced to a term of life imprisonment, notwithstanding any other provision of this title or other statute to the contrary. Proof that the offender received notice of or otherwise knew or should have known of the penalties under this paragraph shall not be required.

(b)  Mandatory maximum.--An offender sentenced to a mandatory minimum sentence under this section shall be sentenced to a maximum sentence equal to twice the mandatory minimum sentence, notwithstanding 18 Pa.C.S. § 1103 (relating to sentence of imprisonment for felony) or any other provision of this title or other statute to the contrary.

(c)  Proof of sentencing.--The provisions of this section shall not be an element of the crime, and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The sentencing court, prior to imposing sentence on an offender under subsection (a), shall have a complete record of the previous convictions of the offender, copies of which shall be furnished to the offender. If the offender or the attorney for the Commonwealth contests the accuracy of the record, the court shall schedule a hearing and direct the offender and the attorney for the Commonwealth to submit evidence regarding the previous convictions of the offender. The court shall then determine, by a preponderance of the evidence, the previous convictions of the offender and, if this section is applicable, shall impose sentence in accordance with this section. Should a previous conviction be vacated and an acquittal or final discharge entered subsequent to imposition of sentence under this section, the offender shall have the right to petition the sentencing court for reconsideration of sentence if this section would not have been applicable except for the conviction which was vacated.

(d)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsections (a) and (b) or to place the offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(e)  Appeal by Commonwealth.--If a sentencing court shall refuse to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for the imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(Nov. 29, 2006, P.L.1567, No.178, eff. Jan. 1, 2007;  Dec. 20, 2011, P.L.446, No.111)

2011 Amendment.  Act 111 amended the section heading and subsecs. (a) and (d), effective in 60 days as to the heading and one year as to subsecs. (a) and (d).

2006 Amendment.  Act 178 added section 9718.2. See the preamble for Act 178 in the appendix to this title for special provisions relating to legislative intent.



Section 9718.3 - Sentence for failure to comply with registration of sexual offenders (Expired)

§ 9718.3.  Sentence for failure to comply with registration of sexual offenders (Expired).

2012 Expiration.  Section 9718.3 expired December 20, 2012. See Act 111 of 2011.



Section 9718.4 - Sentence for failure to comply with registration of sexual offenders

§ 9718.4.  Sentence for failure to comply with registration of sexual offenders.

(a)  Mandatory sentence.--Mandatory sentencing shall be as follows:

(1)  Sentencing upon conviction for a first offense shall be as follows:

(i)  Not less than two years for an individual who:

(A)  is subject to section 9799.13 (relating to applicability) and must register for a period of 15 years under section 9799.15 (relating to period of registration) or a similar provision from another jurisdiction; and

(B)  violated 18 Pa.C.S. § 4915.1(a)(1) or (2) (relating to failure to comply with registration requirements).

(ii)  Not less than three years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 15 years under section 9799.15 or a similar provision from another jurisdiction; and

(B)  violated 18 Pa.C.S. § 4915.1(a)(3).

(iii)  Not less than three years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 25 years or life under section 9799.15 or a similar provision from another jurisdiction; and

(B)  violated 18 Pa.C.S. § 4915.1(a)(1) or (2).

(iv)  Not less than five years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 25 years or life under section 9799.15 or a similar provision from another jurisdiction; and

(B)  violated 18 Pa.C.S. § 4915.1(a)(3).

(2)  Sentencing upon conviction for a second or subsequent offense shall be as follows:

(i)  Not less than five years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 15 or 25 years or life under section 9799.15 or a similar provision from another jurisdiction; and

(B)  violated 18 Pa.C.S. § 4915.1(a)(1) or (2).

(ii)  Not less than seven years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 15 or 25 years or life under section 9799.15 or a similar provision from another jurisdiction; and

(B)  violated 18 Pa.C.S. § 4915.1(a)(3).

(a.1)  Transients and mandatory sentence.--Mandatory sentencing shall be as follows:

(1)  Sentencing upon conviction for a first offense shall be as follows:

(i)  Not less than two years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 15 years under section 9799.15 or a similar provision from another jurisdiction and is a transient; and

(B)  violated 18 Pa.C.S. § 4915.1(a.1)(1) or (2).

(ii)  Not less than three years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 15 years under section 9799.15 or a similar provision from another jurisdiction and is transient; and

(B)  violated 18 Pa.C.S. § 4915.1(a.1)(3).

(iii)  Not less than three years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 25 years or life under section 9799.15 or a similar provision from another jurisdiction and is transient; and

(B)  violated 18 Pa.C.S. § 4915.1(a.1)(1) or (2).

(iv)  Not less than five years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 25 years or life under section 9799.15 or a similar provision from another jurisdiction and is a transient; and

(B)  violated 18 Pa.C.S. § 4915.1(a.1)(3).

(2)  Sentencing upon conviction for a second or subsequent offense shall be as follows:

(i)  Not less than five years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 15 or 25 years or life under section 9799.15 or a similar provision from another jurisdiction and is transient; and

(B)  violated 18 Pa.C.S. § 4915.1(a.1)(1) or (2).

(ii)  Not less than seven years for an individual who:

(A)  is subject to section 9799.13 and must register for a period of 15 or 25 years or life under section 9799.15 or a similar provision from another jurisdiction and is a transient; and

(B)  violated 18 Pa.C.S. § 4915.1(a.1)(3).

(b)  Proof at sentencing.--The provisions of this section shall not be an element of the crime, and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider any evidence presented at trial and shall afford the Commonwealth and the defendant an opportunity to present any necessary additional evidence and shall determine by a preponderance of the evidence if this section is applicable.

(c)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(d)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9718.4.



Section 9719 - Sentences for offenses committed while impersonating a law enforcement officer

§ 9719.  Sentences for offenses committed while impersonating a law enforcement officer.

(a)  Mandatory sentence.--A person convicted of murder of the third degree, voluntary manslaughter, rape, involuntary deviate sexual intercourse, aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) (relating to aggravated assault), robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery) or kidnapping or who is convicted of attempt to commit any of these crimes shall, if the person was impersonating a law enforcement officer during the commission of the offense, be sentenced to a minimum sentence of at least three years of total confinement notwithstanding any other provision of this title or other statute to the contrary.

(b)  Proof at sentencing.--Provisions of this section shall not be an element of the crime and notice thereof to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The sentencing court shall consider evidence presented at trial and shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.

(c)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(d)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(e)  Definition.--As used in this section, the term "law enforcement officer" means a law enforcement officer or employee of the United States, a state, a political subdivision of a state or the District of Columbia.

(Apr. 13, 1988, P.L.336, No.47, eff. 60 days)

1988 Amendment.  Act 47 added section 9719.



Section 9719.1 - Sentences for offenses committed against law enforcement officer

§ 9719.1.  Sentences for offenses committed against law enforcement officer.

(a)  Mandatory sentence.--A person convicted of the following offense shall be sentenced to a mandatory term of imprisonment as follows:

18 Pa.C.S. § 2702.1(a) (relating to assault of law enforcement officer) - not less than 20 years.

(b)  Authority of court in sentencing.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (a) or to place such offender on probation or to suspend sentence. Nothing in this section shall prevent the sentencing court from imposing a sentence greater than that provided in this section. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(c)  Appeal by Commonwealth.--If a sentencing court refuses to apply this section where applicable, the Commonwealth shall have the right to appellate review of the action of the sentencing court. The appellate court shall vacate the sentence and remand the case to the sentencing court for imposition of a sentence in accordance with this section if it finds that the sentence was imposed in violation of this section.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Law enforcement officer."  The term shall have the same meaning as the term "peace officer" is given under 18 Pa.C.S. § 501 (relating to definitions).

(Oct. 17, 2008, P.L.1628, No.131, eff. 60 days)

2008 Amendment.  Act 131 added section 9719.1.



Section 9720 - Sentencing for criminal mischief

§ 9720.  Sentencing for criminal mischief.

(a)  Sentencing.--A person convicted of an offense under 18 Pa.C.S. §§ 3304(a)(4) (relating to criminal mischief) and 3307(a.1) (relating to institutional vandalism), and who in the opinion of the sentencing court would benefit, shall be sentenced to a term of supervised community service, including repairing or restoring damaged property, in accordance with the following:

(1)  If the damage to the property is less than $200, the term of community service shall not be less than 50 days nor more than 74 days.

(2)  If the damage to the property is at least $200 but less than $1,000, the term of community service shall not be less than 75 days nor more than 99 days.

(3)  If the damage to the property is $1,000 or more, the term of community service shall not be less than 100 days nor more than 200 days.

(b)  Satisfactory completion of community service program.-- Satisfactory completion of the community service program under subsection (a) shall result in a dismissal of charges and expungement of the record of the person sentenced under subsection (a). The court shall follow procedures similar to those established for the Accelerated Rehabilitative Disposition Program.

(Apr. 21, 1994, P.L.131, No.17, eff. 60 days)

1994 Amendment.  Act 17 added section 9720. See the preamble to Act 17 of 1994 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 9720.1 - Restitution for identity theft (Repealed)

§ 9720.1.  Restitution for identity theft (Repealed).

2009 Repeal.  Section 9720.1 was repealed September 18, 2009, P.L.391, No.42, effective in 60 days.



Section 9720.2 - Sentencing for trafficking of persons

§ 9720.2.  Sentencing for trafficking of persons.

Notwithstanding any other provision of law, a person who commits a violation of 18 Pa.C.S. § 3002 (relating to trafficking of persons) while violating:

(1)  18 Pa.C.S. § 2901 (relating to kidnapping);

(2)  18 Pa.C.S. § 3121 (relating to rape); or

(3)  18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse);

shall be sentenced up to a maximum term of life imprisonment.

(Nov. 9, 2006, P.L.1340, No.139, eff. 60 days)

2006 Amendment.  Act 139 added section 9720.2.



Section 9720.3 - Sentencing for certain parole offenders

§ 9720.3.  Sentencing for certain paroled offenders.

A person unlawfully present in the United States who is convicted in a court of this Commonwealth of an offense committed subsequent to being paroled under 61 Pa.C.S. § 6143 (relating to early parole of inmates subject to Federal removal order) may be imprisoned for a term up to twice the term of sentence otherwise authorized, fined an amount equal to twice the fine otherwise authorized or both.

(July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 added section 9720.3.

Cross References.  Section 9720.3 is referred to in section  6143 of Title 61 (Prisons and Parole).



Section 9720.4 - Sentencing for offenses committed in association with a criminal gang

§ 9720.4.  Sentencing for offenses committed in association with a criminal gang.

(a)  Sentencing enhancement.--In addition to any minimum term of imprisonment authorized or established by law for the offense, the Pennsylvania Commission on Sentencing, in accordance with section 2154 (relating to adoption of guidelines for sentencing), shall provide for a sentence enhancement within its guidelines for a crime of violence, as defined in section 9714(g) (relating to sentences for second and subsequent offenses) or a violation of section 13(a)(30) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, if the offense was knowingly committed at the direction of or for the purpose of benefiting, promoting or furthering the interests of a criminal  gang.

(b)  Definition.--As used in this section, the term "criminal gang" has the meaning given in 18 Pa.C.S. § 5131(e) (relating to recruiting criminal gang members).

(Oct. 25, 2012, P.L.1628, No.200, eff. 60 days)

2012 Amendment.  Act 200 added section 9720.42.



Section 9721 - Sentencing generally

SUBCHAPTER C

SENTENCING ALTERNATIVES

Sec.

9721.  Sentencing generally.

9722.  Order of probation.

9723.  Determination of guilt without further penalty.

9724.  Partial confinement.

9725.  Total confinement.

9726.  Fine.

9727.  Disposition of persons found guilty but mentally ill.

9728.  Collection of restitution, reparation, fees, costs, fines and penalties.

9729.  Intermediate punishment (Repealed).

9730.  Payment of court costs, restitution and fines.

9730.1. Collection of court costs, restitution and fines by private collection agency.

§ 9721.  Sentencing generally.

(a)  General rule.--In determining the sentence to be imposed the court shall, except as provided in subsection (a.1), consider and select one or more of the following alternatives, and may impose them consecutively or concurrently:

(1)  An order of probation.

(2)  A determination of guilt without further penalty.

(3)  Partial confinement.

(4)  Total confinement.

(5)  A fine.

(6)  County intermediate punishment.

(7)  State intermediate punishment.

(a.1)  Exception.--

(1)  Unless specifically authorized under section 9763 (relating to a sentence of county intermediate punishment) or 61 Pa.C.S. Ch. 41 (relating to State intermediate punishment), subsection (a) shall not apply where a mandatory minimum sentence is otherwise provided by law.

(2)  An eligible offender may be sentenced to State intermediate punishment pursuant to subsection (a)(7) and as described in 61 Pa.C.S. Ch. 41 or to State motivational boot camp as described in 61 Pa.C.S. Ch. 39 (relating to motivational boot camp), even if a mandatory minimum sentence would otherwise be provided by law.

(3)  An eligible offender may be sentenced to total confinement pursuant to subsection (a)(4) and a recidivism risk reduction incentive minimum sentence pursuant to section 9756(b.1) (relating to sentence of total confinement), even if a mandatory minimum sentence would otherwise be provided by law.

(b)  General standards.--In selecting from the alternatives set forth in subsection (a), the court shall follow the general principle that the sentence imposed should call for confinement that is consistent with the protection of the public, the gravity of the offense as it relates to the impact on the life of the victim and on the community, and the rehabilitative needs of the defendant. The court shall also consider any guidelines for sentencing and resentencing adopted by the Pennsylvania Commission on Sentencing and taking effect under section 2155 (relating to publication of guidelines for sentencing, resentencing and parole and recommitment ranges following revocation). In every case in which the court imposes a sentence for a felony or misdemeanor, modifies a sentence, resentences an offender following revocation of probation, county intermediate punishment or State intermediate punishment or resentences following remand, the court shall make as a part of the record, and disclose in open court at the time of sentencing, a statement of the reason or reasons for the sentence imposed. In every case where the court imposes a sentence or resentence outside the guidelines adopted by the Pennsylvania Commission on Sentencing under sections 2154 (relating to adoption of guidelines for sentencing), 2154.1 (relating to adoption of guidelines for county intermediate punishment), 2154.2 (relating to adoption of guidelines for State intermediate punishment), 2154.3 (relating to adoption of guidelines for fines), 2154.4 (relating to adoption of guidelines for resentencing) and 2154.5 (relating to adoption of guidelines for parole) and made effective under section 2155, the court shall provide a contemporaneous written statement of the reason or reasons for the deviation from the guidelines to the commission, as established under section 2153(a)(14) (relating to powers and duties). Failure to comply shall be grounds for vacating the sentence or resentence and resentencing the defendant.

(c)  Mandatory restitution.--In addition to the alternatives set forth in subsection (a) of this section the court shall order the defendant to compensate the victim of his criminal conduct for the damage or injury that he sustained. For purposes of this subsection, the term "victim" shall be as defined in section 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(c.1)  Mandatory payment of costs.--Notwithstanding the provisions of section 9728 (relating to collection of restitution, reparation, fees, costs, fines and penalties) or any provision of law to the contrary, in addition to the alternatives set forth in subsection (a), the court shall order the defendant to pay costs. In the event the court fails to issue an order for costs pursuant to section 9728, costs shall be imposed upon the defendant under this section. No court order shall be necessary for the defendant to incur liability for costs under this section. The provisions of this subsection do not alter the court's discretion under Pa.R.Crim.P. No. 706(C) (relating to fines or costs).

(d)  Detailed criteria.--With respect to each alternative the criteria to be considered by the court are set forth in this subchapter.

(e)  Term of imprisonment.--All sentences of imprisonment imposed under this chapter shall be for a definite term.

(Nov. 26, 1978, P.L.1316, No.319, eff. Jan. 1, 1979; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 19, 1990, P.L.1196, No.201, eff. July 1, 1991; July 11, 1991, P.L.76, No.13, eff. imd.; May 3, 1995, 1st Sp.Sess., P.L.999, No.12, eff. 60 days; Nov. 19, 2004, P.L.855, No.112, eff. 180 days; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; Oct. 27, 2010, P.L.931, No.95, eff. 60 days; Oct. 27, 2010, P.L.949, No.96, eff. 60 days; July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 amended subsec. (a.1).

2010 Amendments.  Act 95 amended subsec. (a.1) and Act 96 added subsec. (c.1). Section 4(1) of Act 96 provided that subsec. (c.1) shall apply to costs imposed on or after the effective date of section 4(1).

2008 Amendment.  Act 81 amended subsec. (b).

2004 Amendment.  Act 112 amended subsecs. (a) and (a.1).

1995 Amendment.  Act 12, 1st Sp.Sess., amended subsec. (c).

References in Text.  Section 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, referred to in subsec. (c), was repealed by the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act. The subject matter is now contained in Act 111.

Cross References.  Section 9721 is referred to in sections 9728, 9775, 9802 of this title; sections 910, 2706, 2715, 2716, 3926, 5516 of Title 18 (Crimes and Offenses); section 4103 of Title 61 (Prisons and Parole); section 3111.1 of Title 75 (Vehicles).



Section 9722 - Order of probation

§ 9722.  Order of probation.

The following grounds, while not controlling the discretion of the court, shall be accorded weight in favor of an order of probation:

(1)  The criminal conduct of the defendant neither caused nor threatened serious harm.

(2)  The defendant did not contemplate that his conduct would cause or threaten serious harm.

(3)  The defendant acted under a strong provocation.

(4)  There were substantial grounds tending to excuse or justify the criminal conduct of the defendant, though failing to establish a defense.

(5)  The victim of the criminal conduct of the defendant induced or facilitated its commission.

(6)  The defendant has compensated or will compensate the victim of his criminal conduct for the damage or injury that he sustained.

(7)  The defendant has no history of prior delinquency or criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present crime.

(8)  The criminal conduct of the defendant was the result of circumstances unlikely to recur.

(9)  The character and attitudes of the defendant indicate that he is unlikely to commit another crime.

(10)  The defendant is particularly likely to respond affirmatively to probationary treatment.

(11)  The confinement of the defendant would entail excessive hardship to him or his dependents.

(12)  Such other grounds as indicate the desirability of probation.

Cross References.  Section 9722 is referred to in section 9723 of this title.



Section 9723 - Determination of guilt without further penalty

§ 9723.  Determination of guilt without further penalty.

If in the light of all the circumstances, probation would be appropriate under section 9722 (relating to order of probation), but it appears that probation is unnecessary, the court may impose a sentence of guilty without further penalty.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 9724 - Partial confinement

§ 9724.  Partial confinement.

If in the light of all the circumstances, and when facilities are available, probation would be inappropriate, but it further appears that a sentence of total confinement would not be required in accordance with the criteria established in section 9725 (relating to total confinement), the court may impose a sentence involving partial confinement.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

Cross References.  Section 9724 is referred to in section 9802 of this title.



Section 9725 - Total confinement

§ 9725.  Total confinement.

The court shall impose a sentence of total confinement if, having regard to the nature and circumstances of the crime and the history, character, and condition of the defendant, it is of the opinion that the total confinement of the defendant is necessary because:

(1)  there is undue risk that during a period of probation or partial confinement the defendant will commit another crime;

(2)  the defendant is in need of correctional treatment that can be provided most effectively by his commitment to an institution; or

(3)  a lesser sentence will depreciate the seriousness of the crime of the defendant.

Cross References.  Section 9725 is referred to in sections 9724, 9802 of this title.



Section 9726 - Fine

§ 9726.  Fine.

(a)  Fine only.--The court may, as authorized by law, sentence the defendant only to pay a fine, when, having regard to the nature and circumstances of the crime and to the history and character of the defendant, it is of the opinion that the fine alone suffices.

(b)  Fine as additional sentence.--The court may sentence the defendant to pay a fine in addition to another sentence, either involving total or partial confinement or probation, when:

(1)  the defendant has derived a pecuniary gain from the crime; or

(2)  the court is of the opinion that a fine is specially adapted to deterrence of the crime involved or to the correction of the defendant.

(c)  Exception.--The court shall not sentence a defendant to pay a fine unless it appears of record that:

(1)  the defendant is or will be able to pay the fine; and

(2)  the fine will not prevent the defendant from making restitution or reparation to the victim of the crime.

(d)  Financial resources.--In determining the amount and method of payment of a fine, the court shall take into account the financial resources of the defendant and the nature of the burden that its payment will impose.



Section 9727 - Disposition of persons found guilty but mentally ill

§ 9727.  Disposition of persons found guilty but mentally ill.

(a)  Imposition of sentence.--A defendant found guilty but mentally ill or whose plea of guilty but mentally ill is accepted under the provisions of 18 Pa.C.S. § 314 (relating to guilty but mentally ill) may have any sentence imposed on him which may lawfully be imposed on any defendant convicted of the same offense. Before imposing sentence, the court shall hear testimony and make a finding on the issue of whether the defendant at the time of sentencing is severely mentally disabled and in need of treatment pursuant to the provisions of the act of July 9, 1976 (P.L.817, No.143), known as the "Mental Health Procedures Act."

(b)  Treatment.--

(1)  An offender who is severely mentally disabled and in need of treatment at the time of sentencing shall, consistent with available resources, be provided such treatment as is psychiatrically or psychologically indicated for his mental illness. Treatment may be provided by the Bureau of Correction, by the county or by the Department of Public Welfare in accordance with the "Mental Health Procedures Act."

(2)  The cost for treatment of offenders found guilty but mentally ill, committed to the custody of the Bureau of Correction and transferred to a mental health facility, shall be borne by the Commonwealth.

(c)  Discharge report.--When a treating facility designated by either the Bureau of Correction or the Department of Public Welfare discharges such a defendant from treatment prior to the expiration of his maximum sentence, that treating facility shall transmit to the Pennsylvania Board of Probation and Parole, the correctional facility or county jail to which the offender is being returned and the sentencing judge a report on the condition of the offender together with the reasons for its judgments, which describes:

(1)  The defendant's behavior.

(2)  The course of treatment.

(3)  The potential for recurrence of the behavior.

(4)  The potential for danger to himself or the public.

(5)  Recommendations for future treatment.

(d)  Parole conditions.--An offender who is discharged from treatment may be placed on parole status under the same terms and laws applicable to any other offender. Psychological and psychiatric counseling and treatment may be required as a condition of such status. Failure to continue treatment, except by agreement of the supervising authority, shall be a basis for instituting parole violation hearings.

(e)  Parole procedure.--The paroling authority may consider the offender for parole pursuant to other law or administrative rules. When the paroling authority considers the offender for parole, it shall consult with the treating facility at which the offender is being treated or from which he was discharged.

(f)  Probation.--

(1)  If an offender who is found guilty but mentally ill is placed on probation, the court may, upon recommendation of the district attorney or upon its own initiative, make treatment a condition of probation.

(2)  Reports as specified by the trial judge shall be filed with the probation officer and the sentencing court. Failure to continue treatment, including the refusal to take such drugs as may be prescribed, except by agreement of the sentencing court, shall be a basis for the institution of probation violation hearings. The period of probation shall be the maximum permitted by law and shall not be reduced without receipt and consideration by the court of a mental health status report like that required in subsection (c).

(3)  Treatment shall be provided by an agency approved by the Department of Public Welfare or, with the approval of the sentencing court and at individual expense, by private agencies, private physicians or other mental health personnel. A mental health status report, containing the information set forth in subsection (c), shall be filed with the probation officer and the sentencing court every three months during the period of probation. If a motion on a petition to discontinue probation is made by the defendant, the probation officer shall request a report as specified from the treating facility.

(Dec. 15, 1982, P.L.1262, No.286, eff. 90 days; July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended subsec. (d).

1982 Amendment.  Act 286 added section 9727. Section 4 of Act 286 provided that Act 286 shall apply to all indictments or informations filed on or after the effective date of Act 286.

References in Text.  The Bureau of Correction, referred to in subsec. (b)(1), is now the Department of Corrections.

Cross References.  Section 9727 is referred to in section 314 of Title 18 (Crimes and Offenses).



Section 9728 - Collection of restitution, reparation, fees, costs, fines and penalties

§ 9728.  Collection of restitution, reparation, fees, costs, fines and penalties.

(a)  General rule.--

(1)  Except as provided in subsection (b)(5), all restitution, reparation, fees, costs, fines and penalties shall be collected by the county probation department or other agent designated by the county commissioners of the county with the approval of the president judge of the county for that purpose in any manner provided by law. However, such restitution, reparation, fees, costs, fines and penalties are part of a criminal action or proceeding and shall not be deemed debts. A sentence, pretrial disposition order or order entered under section 6352 (relating to disposition of delinquent child) for restitution, reparation, fees, costs, fines or penalties shall, together with interest and any additional costs that may accrue, be a judgment in favor of the probation department upon the person or the property of the person sentenced or subject to the order.

(2)  In accordance with section 9730.1 (relating to collection of court costs, restitution and fines by private collection agency), the collection of restitution, reparation, fees, costs, fines and penalties under this section may be referred to a private collection agency. Statistical information relating to the amount of restitution collected by the county probation department or any agent designated by the county commissioners of the county with the approval of the president judge of the county shall be made available to the Pennsylvania Commission on Crime and Delinquency on an annual basis.

(b)  Procedure.--

(1)  The county clerk of courts shall, upon sentencing, pretrial disposition or other order, transmit to the prothonotary certified copies of all judgments for restitution, reparation, fees, costs, fines and penalties which, in the aggregate, exceed $1,000, and it shall be the duty of each prothonotary to enter and docket the same of record in his office and to index the same as judgments are indexed, without requiring the payment of costs as a condition precedent to the entry thereof.

(2)  The clerk of courts, in consultation with other appropriate governmental agencies, may transmit to the prothonotary of the respective county certified copies of all judgments for restitution, reparation, fees, costs, fines and penalties which, in the aggregate, do not exceed $1,000, and, if so transmitted, it shall be the duty of each prothonotary to enter and docket the same of record in his office and to index the same as judgments are indexed, without requiring the payment of costs as a condition precedent to the entry thereof.

(3)  The county clerk of courts shall, upon sentencing, pretrial disposition or other order, transmit to the Department of Probation of the respective county or other agent designated by the county commissioners of the county with the approval of the president judge of the county and to the county correctional facility to which the offender has been sentenced or to the Department of Corrections, whichever is appropriate, copies of all orders for restitution and amendments or alterations thereto, reparation, fees, costs, fines and penalties. This paragraph also applies in the case of costs imposed under section 9721(c.1) (relating to sentencing generally).

(4)  The total amount for which the person is liable pursuant to this section may be entered as a judgment upon the person or the property of the person sentenced or ordered, regardless of whether the amount has been ordered to be paid in installments.

(5)  The county correctional facility to which the offender has been sentenced or the Department of Corrections shall be authorized to make monetary deductions from inmate personal accounts for the purpose of collecting restitution or any other court-ordered obligation or costs imposed under section 9721(c.1). Any amount deducted shall be transmitted by the Department of Corrections or the county correctional facility to the probation department of the county or other agent designated by the county commissioners of the county with the approval of the president judge of the county in which the offender was convicted. The Department of Corrections shall develop guidelines relating to its responsibilities under this paragraph.

(b.1)  Restitution file.--Upon receipt of each order from the clerk of courts as provided in subsection (b)(3), the department of probation of the respective county or other agent designated by the county commissioners of the county with the approval of the president judge of the county shall open a restitution file for the purposes of recording the amounts of restitution deducted by the Department of Corrections or county correctional facility or collected by the department of probation or the agent designated by the county commissioners of the county with the approval of the president judge of the county.

(b.2)  Mandatory payment of costs.--Notwithstanding any provision of law to the contrary, in the event the court fails to issue an order under subsection (a) imposing costs upon the defendant, the defendant shall nevertheless be liable for costs, as provided in section 9721(c.1), unless the court determines otherwise pursuant to Pa.R.Crim.P. No. 706(C) (relating to fines or costs). The absence of a court order shall not affect the applicability of the provisions of this section.

(c)  Period of time.--Notwithstanding section 6353 (relating to limitation on and change in place of commitment) or 18 Pa.C.S. § 1106(c)(2) (relating to restitution for injuries to person or property), the period of time during which such judgments shall have full effect may exceed the maximum term of imprisonment to which the offender could have been sentenced for the crimes of which he was convicted or the maximum term of confinement to which the offender was committed.

(d)  Priority.--Notwithstanding any other statutory provisions in this or any other title, any lien obtained under this section shall maintain its priority indefinitely and no writ of revival need be filed.

(e)  Preservation of assets subject to restitution.--Upon application of the Commonwealth, the court may enter a restraining order or injunction, require the execution of a satisfactory performance bond or take any other action to preserve the availability of property which may be necessary to satisfy an anticipated restitution order under this section:

(1)  upon the filing of a criminal complaint, information or indictment charging a criminal violation or a petition alleging delinquency for which restitution may be ordered and alleging that the property with respect to which the order is sought appears to be necessary to satisfy such restitution order and judgment; and

(2)  if, after notice to persons appearing to have an interest in the property and an opportunity for a hearing, the court determines that:

(i)  there is a substantial probability that:

(A)  the Commonwealth will prevail on the underlying criminal charges or allegation of delinquency;

(B)  restitution will be ordered exceeding $10,000 in value;

(C)  the property appears to be necessary to satisfy such restitution order; and

(D)  failure to enter the order will result in the property being destroyed, removed from the jurisdiction of the court or otherwise made unavailable for payment of the anticipated restitution order; and

(ii)  the need to preserve the availability of the property through the entry of the requested order outweighs the hardship on any party against whom the order is to be entered.

(f)  Temporary restraining order.--A temporary restraining order under subsection (e) may be entered upon application of the Commonwealth without notice or opportunity for a hearing, whether or not a complaint, information, indictment or petition alleging delinquency has been filed with respect to the property, if the Commonwealth demonstrates that there is probable cause to believe that the property with respect to which the order is sought appears to be necessary to satisfy an anticipated restitution order under this section and that provision of notice will jeopardize the availability of the property to satisfy such restitution order and judgment. Such a temporary order shall expire not more than ten days after the date on which it is entered, unless extended for good cause shown or unless the party against whom it is entered consents to an extension for a longer period. A hearing requested concerning an order entered under this subsection shall be held at the earliest possible time and prior to the expiration of the temporary order.

(g)  Costs, etc.--Any sheriff's costs, filing fees and costs of the county probation department, clerk of courts or other appropriate governmental agency, including, but not limited to, any reasonable administrative costs associated with the collection of restitution, transportation costs and other costs associated with the prosecution, shall be borne by the defendant and shall be collected by the county probation department or other appropriate governmental agency along with the total amount of the judgment and remitted to the appropriate agencies at the time of or prior to satisfaction of judgment.

(g.1)  Payment.--No less than 50% of all moneys collected by the county probation department or other agent designated by the county commissioners of the county with the approval of the president judge of the county pursuant to subsection (b)(1) and deducted pursuant to subsection (b)(5) shall, until the satisfaction of the defendant's restitution obligation, be used to pay restitution to victims. Any remaining moneys shall be used to pay fees, costs, fines, penalties and other court-ordered obligations.

(h)  Effect on contempt proceedings.--This section shall not affect contempt proceedings mandated by 18 Pa.C.S. § 1106(f).

(Dec. 17, 1990, P.L.726, No.181, eff. 60 days; May 3, 1995, 1st Sp.Sess., P.L.999, No.12, eff. 60 days; May 12, 1995, 1st Sp.Sess., P.L.1006, No.13, eff. 60 days; Feb. 7, 1996, P.L.7, No.3, eff. 60 days; June 18, 1998, P.L.640, No.84, eff. 120 days; Nov. 9, 2006, P.L.1352, No.143, eff. imd.; Oct. 27, 2010, P.L.949, No.96, eff. 60 days)

2010 Amendment.  Act 96 amended subsec. (b)(3) and (5) and added subsec. (b.2). Section 4(1) of Act 96 provided that the amendment of subsec. (b)(3) and (5) and the addition of subsec. (b.2) shall apply to costs imposed on or after the effective date of section 4(1).

2006 Amendment.  Act 134 amended subsec. (g).

Cross References.  Section 9728 is referred to in sections 6352, 9721 of this title.



Section 9729 - Intermediate punishment (Repealed)

§ 9729.  Intermediate punishment (Repealed).

2000 Repeal.  Section 9729 was repealed June 22, 2000, P.L.345, No.41, effective in 60 days.



Section 9730 - Payment of court costs, restitution and fines

§ 9730.  Payment of court costs, restitution and fines.

(a)  Use of credit cards.--The treasurer of each county may allow the use of credit cards and bank cards in the payment of court costs and fines.

(b)  Procedures regarding default.--

(1)  If a defendant defaults in the payment of a fine, court costs or restitution after imposition of sentence, the issuing authority or a senior judge or senior magisterial district judge appointed by the president judge for the purposes of this section may conduct a hearing to determine whether the defendant is financially able to pay.

(2)  If the issuing authority, senior judge or senior magisterial district judge determines that the defendant is financially able to pay the fine or costs, the issuing authority, senior judge or senior magisterial district judge may turn the delinquent account over to a private collection agency or impose imprisonment for nonpayment, as provided by law.

(3)  If the issuing authority, senior judge or senior magisterial district judge determines that the defendant is without the financial means to pay the fine or costs immediately or in a single remittance, the issuing authority, senior judge or senior magisterial district judge may provide for payment in installments. In determining the appropriate installments, the issuing authority, senior judge or senior magisterial district judge shall consider the defendant's financial resources, the defendant's ability to make restitution and reparations and the nature of the burden the payment will impose on the defendant. If the defendant is in default of a payment or advises the issuing authority, senior judge or senior magisterial district judge that default is imminent, the issuing authority, senior judge or senior magisterial district judge may schedule a rehearing on the payment schedule. At the rehearing the defendant has the burden of proving changes of financial condition such that the defendant is without the means to meet the payment schedule. The issuing authority, senior judge or senior magisterial district judge may extend or accelerate the schedule, leave it unaltered or sentence the defendant to a period of community service as the issuing authority, senior judge or senior magisterial district judge finds to be just and practicable under the circumstances.

(4)  A decision of the issuing authority, senior judge or senior magisterial district judge under paragraph (2) or (3) is subject to section 5105 (relating to right to appellate review).

(Dec. 18, 1992, P.L.1269, No.167, eff. imd.; July 11, 1996, P.L.607, No.104, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1996 Amendment.  Act 104 amended the section heading and subsec. (b).

1992 Amendment.  Act 167 added section 9730.

Cross References.  Section 9730 is referred to in section 9730.1 of this title.



Section 9730.1 - Collection of court costs, restitution and fines by private collection agency

§ 9730.1.  Collection of court costs, restitution and fines by private collection agency.

(a)  Generally.--In accordance with section 9730(b)(1) and (2) (relating to payment of court costs, restitution and fines), an issuing authority may refer the collection of costs, fines and restitution of a defendant to a private collection agency whether or not the defendant's maximum sentence or probationary term has expired with or without holding a hearing pursuant to this section. Such collection agency shall adhere to accepted practices in accordance with applicable Federal and State law to collect such costs, fines and restitution.

(b)  Contracts with private collection agencies.--

(1)  The president judge of the judicial district, county commissioner or designee of either may contract with private collection agencies for the collection of fines, costs and restitution in accordance with the provisions of this section.

(2)  The amount of the collection fee as negotiated between the president judge of the judicial district, county commissioner or designee of either and private collection agencies shall be added to the bill of costs to be paid by the defendant and shall not exceed 25% of the amount collected.

(3)  The funds secured from the defendant by the private collection agency in connection with the collection of fines, costs and restitution shall be distributed as follows:

(i)  The fee due the private collection agency shall be paid.

(ii)  The balance shall be distributed in accordance with the original distribution of fines, costs and restitution as set forth in the order of the court sentencing the defendant.

(c)  Limitations on private collection agencies.--For the purposes of this section, a private collection agency shall cease its efforts designed to collect fines, costs and restitution and so inform the court or the county commissioners upon the occurrence of any of the following:

(1)  the private collection agency considers the amount owing noncollectible;

(2)  a period of 48 months has elapsed since referral of the amount owing to the private collection agency and there has been no response by the defendant or collection of moneys; or

(3)  upon demand of a judge of the court of common pleas having jurisdiction over the defendant.

(d)  Imprisonment.--Nothing in this subchapter limits the ability of a judge to imprison a person for nonpayment, as provided by law; however, imprisonment for nonpayment shall not be imposed without a public hearing under section 9730(b)(1).

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Amount owing."  The total amount owed by a defendant on fines, costs or restitution in accordance with the order of court sentencing the defendant and this section.

"Private collection agency."  A person, company, partnership or other entity that uses any instrumentality of interstate commerce or the mails in any business the principal purpose of which is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another under the applicable laws of the United States and of this Commonwealth.

(July 11, 1996, P.L.607, No.104, eff. 60 days; June 18, 1998, P.L.640, No.84, eff. 120 days; May 17, 2012, P.L.260, No.41, eff. 60 days)

2012 Amendment.  Act 41 amended subsec. (c).

1998 Amendment.  Act 84 amended subsec. (a).

1996 Amendment.  Act 104 added section 9730.1.

Cross References.  Section 9730.1 is referred to in section 9728 of this title.



Section 9731 - Requirement for presentence investigation and report

SUBCHAPTER D

INFORMATIONAL BASIS OF SENTENCE

Sec.

9731.  Requirement for presentence investigation and report.

9732.  Contents of presentence report.

9733.  General principles of disclosure of presentence report.

9734.  Disclosure of presentence report to the parties.

9735.  Objections to contents of presentence report.

9736.  Report of psychiatric evaluation.

9737.  Report of outstanding charges and sentences.

9738.  Victim impact statements.

§ 9731.  Requirement for presentence investigation and report.

Before sentencing any defendant to one year or longer, a presentence investigation and report shall be made, unless the sentence is death or a mandatory sentence to life imprisonment, or unless the court specifically orders to the contrary. The report shall be made within 30 days from the date of conviction of defendant or within such greater period of time as the court shall direct.

Suspension by Court Rule.  Section 9731 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.



Section 9732 - Contents of presentence report

§ 9732.  Contents of presentence report.

The presentence report shall include a summary of the circumstances attending the commission of the crime, the history of delinquency or criminality, physical and mental condition, family situation and background, economic status, education, occupation and personal habits of the defendant, any history of drug or alcohol abuse or addiction and any other matters that the person preparing the report deems relevant or that the court directs be included.

(June 18, 1998, P.L.640, No.84, eff. 60 days)

Suspension by Court Rule.  Section 9732 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.



Section 9733 - General principles of disclosure of presentence report

§ 9733.  General principles of disclosure of presentence report.

The presentence report shall not be a public record. It shall be available only to the following persons or agencies under the conditions stated:

(1)  The report shall be available to the court for the purpose of assisting it in determining the sentence.

(2)  The report shall be available on court order to persons or agencies having a legitimate professional interest in the information likely to be contained in the report, as, for example:

(i)  A physician or psychiatrist appointed to assist the court in sentencing.

(ii)  An examining facility.

(iii)  A correctional institution except that no court order is necessary under section 9759(c) (relating to documents transmitted to prison and parole authorities).

(iv)  A department of probation or parole except that no court order is necessary under section 9759(c).

(3)  The report shall be available to reviewing courts when relevant to an issue on which a request for review or an appeal has been taken.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended par. (2)(iii) and (iv).

Suspension by Court Rule.  Section 9733 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.



Section 9734 - Disclosure of presentence report to the parties

§ 9734.  Disclosure of presentence report to the parties.

(a)  General rule.--Before imposing sentence, the court shall afford counsel for the prosecution and the defense a reasonable opportunity to read but only in the discretion of the court to copy the presentence report.

(b)  Restrictions on disclosure.--The court may in its discretion require counsel not to disclose specified parts of the report.

Suspension by Court Rule.  Section 9734 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.

Cross References.  Section 9734 is referred to in section 9759 of this title.



Section 9735 - Objections to contents of presentence report

§ 9735.  Objections to contents of presentence report.

Each party shall prior to the imposition of sentence notify the opposing party and the court of any part of the report with which he differs, or of his intention to produce other reports or statements relating to the sentence. Upon such notice the court may conduct a presentence conference. A record of any stipulations agreed upon in the conference shall be made a part of the record of the sentencing proceeding.

Suspension by Court Rule.  Section 9735 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.



Section 9736 - Report of psychiatric evaluation

§ 9736.  Report of psychiatric evaluation.

The court may order the defendant to submit to psychiatric observation and examination for a period not exceeding 60 days. The defendant may be remanded for this purpose to any available clinic or mental hospital or other institution or the court may appoint a qualified psychiatrist to make the examination.

Suspension by Court Rule.  Section 9736 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.



Section 9737 - Report of outstanding charges and sentences

§ 9737.  Report of outstanding charges and sentences.

The court shall order that an appropriate agency shall determine all criminal charges brought in any court against the defendant and report to the court on the status or the disposition of such charges. The court shall also be informed if the defendant is then serving any term of imprisonment, or is on probation or parole with reference to any such charges, or is entitled to credit for any time in accordance with section 9760 (relating to credit for time served).

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

Cross References.  Section 9737 is referred to in section 9760 of this title.



Section 9738 - Victim impact statements

§ 9738.  Victim impact statements.

(a)  General rule.--Notwithstanding any other statute, rule or provision of law to the contrary, in the trial of a defendant accused of an offense, including an offense subject to sentence under section 9711 (relating to sentencing procedure for murder of the first degree), a court shall not order the exclusion of any victim of the offense from the trial on the basis that the victim may, during the sentencing phase of the proceedings:

(1)  make a victim impact statement or present any victim impact information in relation to the sentence to be imposed on the defendant; or

(2)  testify as to the effect of the offense on the victim or the family of the victim.

(b)  Definition.--As used in this section, the term "victim" shall have the same meaning as in section 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(June 25, 1997, P.L.293, No.28, eff. imd.)

1997 Amendment.  Act 28 added section 9738.

References in Text.  Section 479.1 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, referred to in subsec. (b), was repealed by the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act. The subject matter is now contained in Act 111.



Section 9751 - Sentencing judge

SUBCHAPTER E

IMPOSITION OF SENTENCE

Sec.

9751.  Sentencing judge.

9752.  Sentencing proceeding generally.

9753.  Determination of guilt without further penalty.

9754.  Order of probation.

9755.  Sentence of partial confinement.

9755.1. Temporary release from county correctional institution.

9756.  Sentence of total confinement.

9757.  Consecutive sentences of total confinement for multiple offenses.

9758.  Fine.

9759.  Record.

9760.  Credit for time served.

9761.  Computation and order of service of sentences.

9762.  Sentencing proceeding; place of confinement.

9763.  Sentence of county intermediate punishment.

9764.  Information required upon commitment and subsequent disposition.

9765.  Merger of sentences.

§ 9751.  Sentencing judge.

The judge who presided at the trial or who received the plea of the defendant shall impose the sentence unless there are compelling reasons that preclude his presence.

Suspension by Court Rule.  Section 9751 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.



Section 9752 - Sentencing proceeding generally

§ 9752.  Sentencing proceeding generally.

(a)  General rule.--As soon as practicable after the determination of guilt and the examination of any presentence report, a proceeding shall be held at which the court shall:

(1)  Entertain submissions by the parties on the facts relevant to the sentence, including any facts with respect to negotiated pleas, as to the nature of the sentence.

(2)  Afford to the defendant the right to make a statement.

(3)  Hear argument by the defense on the applicability of the various sentencing alternatives to the facts of the case, and may hear argument by the prosecution.

(b)  Evidence.--Where the need for further evidence has not been eliminated by a presentence conference, evidence offered by the parties on the sentencing issue shall be presented in open court with the rights of confrontation, cross-examination, and representation by counsel.

Suspension by Court Rule.  Section 9752 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.

Cross References.  Section 9752 is referred to in section 4504 of Title 61 (Prisons and Parole).



Section 9753 - Determination of guilt without further penalty

§ 9753.  Determination of guilt without further penalty.

The court may impose a sentence determining guilt without further penalty.



Section 9754 - Order of probation

§ 9754.  Order of probation.

(a)  General rule.--In imposing an order of probation the court shall specify at the time of sentencing the length of any term during which the defendant is to be supervised, which term may not exceed the maximum term for which the defendant could be confined, and the authority that shall conduct the supervision.

(b)  Conditions generally.--The court shall attach such of the reasonable conditions authorized by subsection (c) of this section as it deems necessary to insure or assist the defendant in leading a law-abiding life.

(c)  Specific conditions.--The court may as a condition of its order require the defendant:

(1)  To meet his family responsibilities.

(2)  To devote himself to a specific occupation or employment.

(2.1)  To participate in a public or nonprofit community service program unless the defendant was convicted of murder, rape, aggravated assault, arson, theft by extortion, terroristic threats, robbery or kidnapping.

(3)  To undergo available medical or psychiatric treatment and to enter and remain in a specified institution, when required for that purpose.

(4)  To pursue a prescribed secular course of study or vocational training.

(5)  To attend or reside in a facility established for the instruction, recreation, or residence of persons on probation.

(6)  To refrain from frequenting unlawful or disreputable places or consorting with disreputable persons.

(7)  To have in his possession no firearm or other dangerous weapon unless granted written permission.

(8)  To make restitution of the fruits of his crime or to make reparations, in an amount he can afford to pay, for the loss or damage caused thereby.

(9)  To remain within the jurisdiction of the court and to notify the court or the probation officer of any change in his address or his employment.

(10)  To report as directed to the court or the probation officer and to permit the probation officer to visit his home.

(11)  To pay such fine as has been imposed.

(12)  To participate in drug or alcohol treatment programs.

(13)  To satisfy any other conditions reasonably related to the rehabilitation of the defendant and not unduly restrictive of his liberty or incompatible with his freedom of conscience.

(14)  To remain within the premises of his residence during the hours designated by the court.

(d)  Sentence following violation of probation.--The sentence to be imposed in the event of the violation of a condition shall not be fixed prior to a finding on the record that a violation has occurred.

(Dec. 14, 1979, P.L.556, No.127, eff. imd.; June 30, 1988, P.L.464, No.79, eff. imd.)

1988 Amendment.  Act 79 added subsec. (c)(14).

1979 Amendment.  Act 127 amended subsec. (c).

Cross References.  Section 9754 is referred to in section 9755 of this title.



Section 9755 - Sentence of partial confinement

§ 9755.  Sentence of partial confinement.

(a)  General rule.--In imposing a sentence involving partial confinement the court shall specify at the time of sentencing the length of the term during which the defendant is to be partially confined, which term may not exceed the maximum term for which he could be totally confined, and whether the confinement shall commence in a correctional or other appropriate institution.

(b)  Minimum sentence.--The court shall impose a minimum sentence of partial confinement which shall not exceed one-half of the maximum sentence imposed.

(c)  Purposes for partial release.--The court may in its order grant the defendant the privilege of leaving the institution during necessary and reasonable hours for any of the following purposes:

(1)  To work at his employment.

(2)  To seek employment.

(3)  To conduct his own business or to engage in other self-employment, including housekeeping and attending to the needs of the family.

(4)  To attend an educational institution or participate in a course of vocational training.

(5)  To obtain medical treatment.

(6)  To devote time to any other purpose approved by the court.

(d)  Conditions to release.--The court may in addition include in its order such of the conditions as are enumerated in section 9754 (relating to order of probation) as may be reasonably related to the sentence.

(e)  Duties of correctional authorities.--The correctional authorities shall be responsible for arranging a plan consistent with the order issued under this section whereby the objectives of partial confinement may be achieved and they shall determine when and under what conditions consistent with the order issued under this section the defendant shall be permitted to be absent from the correctional institution.

(f)  Disposition of earnings of defendant.--If the defendant is employed for wages or salary, the superintendent or another administrative official of the institution shall collect the same, or shall require the defendant to turn over his wages or salary in full when received, and shall deposit the same in a trust account and shall keep a ledger showing the state of the account. When an employer transmits such earnings to the superintendent or other official, the employer shall have no liability to the defendant for such earnings. From such earnings there shall be deducted without priority the following:

(1)  The board and personal expenses of the defendant both inside and outside the institution.

(2)  Installment on fines, if any.

(3)  To the extent directed by the court, support of the dependents of the defendant.

If sufficient funds after such deductions are available, the superintendent or other official may with the consent of the defendant pay in whole or in part any of the debts of the defendant. Any balance shall be retained and paid to the defendant upon his discharge.

(g)  Prisoner release plans.--This section shall not be interpreted as limiting the authority of the court as set forth in section 9755.1 (relating to temporary release from county correctional institution).

(h)  Sentence of partial confinement combined with sentence of county intermediate punishment.--The court may impose a sentence of partial confinement without parole under this subsection only when:

(1)  the period of partial confinement is followed immediately by a sentence imposed pursuant to section 9763 (relating to sentence of county intermediate punishment) in which case the sentence of partial confinement shall specify the number of days of partial confinement to be served; and

(2)  the maximum sentence of partial confinement imposed on one or more indictments to run consecutively or concurrently total 90 days or less.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; June 22, 2000, P.L.345, No.41, eff. 60 days; Nov. 19, 2004, P.L.855, No.112, eff. 180 days; July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended subsec. (g).

2004 Amendment.  Act 112 amended subsec. (h).

1980 Amendment.  Act 142 amended subsec. (d).

Cross References.  Section 9755 is referred to in section 9763 of this title.



Section 9755.1 - Temporary release from county correctional institution

§ 9755.1.  Temporary release from county correctional institution.

(a)  (Reserved).

(b)  Surrender of wages.--When an inmate is employed for wages or salary, the chief administrator of the county correctional institution shall collect the wages or salary or require the inmate to turn over his wages or salary in full when received, and the chief administrator shall deposit the same in a trust checking account and keep a ledger showing the status of the account of each inmate.

(c)  Liability for board cost.--

(1)  An inmate gainfully employed shall be liable for the cost of his board in the county correctional institution as fixed by the county commissioners. If necessarily absent from jail at a meal time, the inmate shall, at his request, be furnished with an adequately nourishing lunch to carry to work.

(2)  The chief administrator of the county correctional institution shall charge the inmate's account if the inmate has one for such board.

(3)  If the inmate is gainfully self employed, the inmate shall pay for such board in default of which his privilege under this section shall be automatically forfeited.

(4)  If the food in the county correctional institution is furnished directly by the county, the chief administrator of the county correctional institution shall account for and pay over such board payments to the county treasurer.

(d)  Disbursements from inmate accounts.--By order of the court, the wages or salaries of employed inmates shall be disbursed for the following purposes in the order stated:

(1)  The board of the inmate.

(2)  Necessary travel expense to and from work and other incidental expenses of the inmate.

(3)  Support of the inmate's dependents, if any, the amount to be determined by the court.

(4)  Payment of docket costs connected with the commitment of the inmate.

(5)  Payment either in full or ratably of the inmate's obligations acknowledged by him in writing or which have been reduced to judgment.

(6)  The balance, if any, to the inmate upon discharge.

(e)  Intercounty custody.--The court may by order authorize the chief administrator of a county correctional institution to which an inmate is committed to arrange with the chief administrator of another county correctional institution for the employment of the prisoner in the other's county and while so employed to be in the other's custody but in other respects to be and continue subject to the commitment.

(Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

2009 Amendment.  Act 33 added section 9755.1.

Cross References.  Section 9755.1 is referred to in sections 9755, 9756 of this title.



Section 9756 - Sentence of total confinement

§ 9756.  Sentence of total confinement.

(a)  General rule.--In imposing a sentence of total confinement the court shall at the time of sentencing specify any maximum period up to the limit authorized by law and whether the sentence shall commence in a correctional or other appropriate institution.

(b)  Minimum sentence.--

(1)  The court shall impose a minimum sentence of confinement which shall not exceed one-half of the maximum sentence imposed.

(2)  The minimum sentence imposed under this section may not be reduced through parole prior to the expiration of the minimum sentence unless otherwise authorized by this section or other law.

(3)  Except where the maximum sentence imposed is two years or more, and except where a mandatory minimum sentence of imprisonment or total confinement is required by law, the court shall, at the time of sentencing, state whether or not the defendant is eligible to participate in a reentry plan at any time prior to the expiration of the minimum sentence or at the expiration of a specified portion of the minimum sentence. For maximum sentences of less than two years as defined under section 9762(f) (relating to sentencing proceeding; place of confinement), a court may parole a defendant prior to the expiration of the minimum sentence only if the defendant was made eligible to participate in a reentry plan at the time of sentencing. The court shall provide at least ten days' written notice and an opportunity to be heard, pursuant to section 9776 (relating to judicial power to release inmates), to the prosecuting attorney before granting parole pursuant to this subsection. The reentry plan eligibility shall be considered a part of the sentence and subject to the requirements relating to the entry, recording and reporting of sentences.

(b.1)  Recidivism risk reduction incentive minimum sentence.--The court shall determine if the defendant is eligible for a recidivism risk reduction incentive minimum sentence under 61 Pa.C.S. Ch. 45 (relating to recidivism risk reduction incentive). If the defendant is eligible, the court shall impose a recidivism risk reduction incentive minimum sentence in addition to a minimum sentence and maximum sentence except, if the defendant was previously sentenced to two or more recidivism risk reduction incentive minimum sentences, the court shall have the discretion to impose a sentence with no recidivism risk reduction incentive minimum.

(c)  Prohibition of parole for summary offenses.--The court may impose a sentence to imprisonment without the right to parole under this subsection only when:

(1)  a summary offense is charged;

(2)  sentence is imposed for nonpayment of fines or costs, or both, in which case the sentence shall specify the number of days to be served; and

(3)  the maximum term or terms of imprisonment imposed on one or more indictments to run consecutively or concurrently total less than 30 days.

(c.1)  Sentence of total confinement combined with sentence of county intermediate punishment.--The court may impose a sentence of imprisonment without parole under this subsection only when:

(1)  the period of total confinement is followed immediately by a sentence imposed pursuant to section 9763 (relating to sentence of county intermediate punishment) in which case the sentence of total confinement shall specify the number of days of total confinement also to be served; and

(2)  the maximum sentence of total confinement imposed on one or more indictments to run consecutively or concurrently total 90 days or less.

(d)  Prisoner release plans.--This section shall not be interpreted as limiting the authority of the court as set forth in section 9755.1 (relating to temporary release from county correctional institution).

(e)  Definitions.--As used in this section, the term "reentry plan" is a release plan that may include drug and alcohol treatment, behavioral health treatment, job training, skills training, education, life skills or any other condition deemed relevant by the court.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; June 22, 2000, P.L.345, No.41, eff. 60 days; Nov. 19, 2004, P.L.855, No.112, eff. 180 days; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; Aug. 11, 2009, P.L.147, No.33, eff. 60 days; July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended subsec. (d).

2009 Amendment.  Act 33 amended subsecs. (b), (b.1) and (e).

2004 Amendment.  Act 112 amended subsec. (c.1)

2000 Amendment.  Act 41 amended subsec. (c) and added subsec. (c.1).

Cross References.  Section 9756 is referred to in sections 2154, 9721, 9763 of this title.



Section 9757 - Consecutive sentences of total confinement for multiple offenses

§ 9757.  Consecutive sentences of total confinement for multiple offenses.

Whenever the court determines that a sentence should be served consecutively to one being then imposed by the court, or to one previously imposed, the court shall indicate the minimum sentence to be served for the total of all offenses with respect to which sentence is imposed. Such minimum sentence shall not exceed one-half of the maximum sentence imposed.

Cross References.  Section 9757 is referred to in section 4505 of Title 61 (Prisons and Parole).



Section 9758 - Fine

§ 9758.  Fine.

(a)  General rule.--In imposing a fine the court shall at the time of sentencing specify the amount of the fine up to the amount authorized by law and shall provide when it is to be paid, and in the absence of statutory direction provide whether it is to be paid to the county or to the Commonwealth.

(b)  Installment payment.--Except for fines imposed under Title 34 (relating to game), the court may permit installment payments as it considers appropriate to the circumstances of the defendant, in which case its order shall specify when each installment payment is due. Installment payments for fines imposed for summary offenses under Title 34 shall not exceed one year for summary offenses and, except for 34 Pa.C.S. § 2522 (relating to shooting at or causing injury to human beings), shall not exceed two years for misdemeanor offenses.

(c)  Alternative sentence.--The sentence of the court may include an alternative sentence in the event of nonpayment.

(July 8, 1986, P.L.442, No.93, eff. July 1, 1987)

1986 Amendment.  Act 93 amended subsection (b).

Cross References.  Section 9758 is referred to in section 9772 of this title; section 925 of Title 34 (Game); section 6504 of Title 75 (Vehicles).



Section 9759 - Record

§ 9759.  Record.

(a)  General rule.--A record of the sentencing proceeding shall be made and preserved in such a manner that it can be transcribed as needed.

(b)  Contents.--The record shall include:

(1)  The record of any stipulation made at a presentence conference.

(2)  A copy of the presentence report and a copy of any other report or document available to the sentencing court as an aid in imposing sentence, subject to such limitations as the court may have imposed under section 9734(b) (relating to restrictions on disclosure).

(3)  A verbatim account of the entire sentencing proceeding.

(c)  Documents transmitted to prison and parole authorities.--If the defendant is sentenced to imprisonment for a maximum term in excess of two years, there shall be forwarded to the prison and parole authorities a copy of the presentence report, if any.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended subsec. (b)(2).

Suspension by Court Rule.  Section 9759 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(6), adopted March 1, 2000, as being inconsistent with the rules of Chapter 7 relating to post-trial procedures in court cases.

Cross References.  Section 9759 is referred to in section 9733 of this title.



Section 9760 - Credit for time served

§ 9760.  Credit for time served.

After reviewing the information submitted under section 9737 (relating to report of outstanding charges and sentences) the court shall give credit as follows:

(1)  Credit against the maximum term and any minimum term shall be given to the defendant for all time spent in custody as a result of the criminal charge for which a prison sentence is imposed or as a result of the conduct on which such a charge is based. Credit shall include credit for time spent in custody prior to trial, during trial, pending sentence, and pending the resolution of an appeal.

(2)  Credit against the maximum term and any minimum term shall be given to the defendant for all time spent in custody under a prior sentence if he is later reprosecuted and resentenced for the same offense or for another offense based on the same act or acts. This shall include credit in accordance with paragraph (1) of this section for all time spent in custody as a result of both the original charge and any subsequent charge for the same offense or for another offense based on the same act or acts.

(3)  If the defendant is serving multiple sentences, and if one of the sentences is set aside as the result of direct or collateral attack, credit against the maximum and any minimum term of the remaining sentences shall be given for all time served in relation to the sentence set aside since the commission of the offenses on which the sentences were based.

(4)  If the defendant is arrested on one charge and later prosecuted on another charge growing out of an act or acts that occurred prior to his arrest, credit against the maximum term and any minimum term of any sentence resulting from such prosecution shall be given for all time spent in custody under the former charge that has not been credited against another sentence.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Amendment.  Act 142 amended the intro. par.

Cross References.  Section 9760 is referred to in section 9737 of this title; section 4105 of Title 61 (Prisons and Parole).



Section 9761 - Computation and order of service of sentences

§ 9761.  Computation and order of service of sentences.

(a)  Order of service of sentences.--If a minimum sentence imposed by the court which is to run concurrently with one which has been previously imposed would expire later than the minimum of such a previously imposed sentence, or if the previously imposed sentence is terminated before the expiration of the minimum sentence of the last imposed sentence, the defendant shall be imprisoned at least until the last imposed minimum sentence has been served.

(b)  Sentences imposed by other sovereigns.--If the defendant is at the time of sentencing subject to imprisonment under the authority of any other sovereign, the court may indicate that imprisonment under such other authority shall satisfy or be credited against both the minimum and maximum time imposed under the court's sentence. If the defendant is released by such other authority before the expiration of the minimum time imposed by the court, he shall be returned to a correctional institution of the Commonwealth to serve the time which remains of the sentence. If the defendant is released after the minimum time has elapsed, he shall be considered for parole on the same basis as a prisoner who has served his minimum time in a correctional institution of the Commonwealth. If the defendant is released after the maximum time imposed under the sentence of imprisonment he shall be deemed to have served his sentence.



Section 9762 - Sentencing proceeding; place of confinement

§ 9762.  Sentencing proceeding; place of confinement.

(a)  Sentences or terms of incarceration imposed before a certain date.--For the three-year period beginning on the effective date of this subsection, all persons sentenced to total or partial confinement for the following terms shall be committed as follows:

(1)  Maximum terms of five or more years shall be committed to the Department of Corrections for confinement.

(2)  Maximum terms of two years or more but less than five years may be committed to the Department of Corrections for confinement or may be committed to a county prison within the jurisdiction of the court.

(3)  Maximum terms of less than two years shall be committed to a county prison within the jurisdiction of the court.

(b)  Sentences or terms of incarceration imposed after a certain date.--All persons sentenced three or more years after the effective date of this subsection to total or partial confinement shall be committed as follows:

(1)  Maximum terms of five or more years shall be committed to the Department of Corrections for confinement.

(2)  Maximum terms of two years or more but less than five years shall be committed to the Department of Corrections for confinement, except upon a finding of all of the following:

(i)  The chief administrator of the county prison, or the administrator's designee, has certified that the county prison is available for the commitment of persons sentenced to maximum terms of two or more years but less than five years.

(ii)  The attorney for the Commonwealth has consented to the confinement of the person in the county prison.

(iii)  The sentencing court has approved the confinement of the person in the county prison within the jurisdiction of the court.

(3)  Maximum terms of less than two years shall be committed to a county prison within the jurisdiction of the court.

(c)  Certification.--The chief administrator of the county prison, or the administrator's designee, may issue a certification under subsection (b)(2)(i) if the county prison population is less than 110% of the rated capacity of the county prison. The chief administrator shall revoke any previously issued certification if the prison population exceed 110% of the rated capacity. The president judge of the court, the district attorney and the chief public defender of the county shall be served with a written copy of any certification or revocation.

(d)  County intermediate punishment.--Nothing in this section shall prevent a judge from sentencing an offender to county intermediate punishment which does not require confinement within county prison if otherwise authorized by law.

(e)  Reimbursement.--Beginning three years after the effective date of this subsection:

(1)  The Department of Corrections shall reimburse to the counties the reasonable cost of confinement of every Level 4 or 5 offender as identified in the Basic Sentencing Matrix promulgated by the Pennsylvania Commission on Sentencing who is participating in an approved work release program. The reimbursement per prisoner shall not exceed the average per-prisoner cost of confinement paid by the Commonwealth for the confinement of prisoners in the Department of Corrections. No more than $2,500,000 shall be expended annually for this purpose. Reimbursement shall be made on a pro rata basis if the total dollar amount of eligible confinement costs exceeds $2,500,000. Nothing in this paragraph shall prevent more than $2,500,000 being appropriated for this purpose. Reimbursement shall be made on a pro rata basis if the total dollar amount of eligible confinement costs exceeds any additional appropriation. A county shall not be reimbursed under this section for any offender participating in an approved work release program for whom the county is being or has been reimbursed from any other State funds regardless of their source.

(2)  County prisons may require reimbursements from other county prisons or the Department of Corrections for inmates voluntarily accepted for incarceration at mutually agreeable rates. The Department of Corrections shall maintain a list of those counties willing to accept voluntary placement of out-of-county inmates.

(f)  Aggregation.--For purposes of this section, the sentences or terms of incarceration shall mean the entire continuous term of incarceration to which a person is subject, notwithstanding whether the sentence is the result of any of the following:

(1)  One or more sentences.

(2)  Sentences imposed for violations of probation or intermediate punishment.

(3)  Sentences to be served upon recommitment for violations of parole.

(4)  Any other manner of sentence.

(g)  Date of imposition.--For purposes of this section, if a person is subject to multiple sentences or terms of incarceration or any combination of sentences or terms, the date of the last sentence imposed or the date of recommitment, whichever is later, shall determine the place of incarceration and whether reimbursement is required.

(h)  Transfer of prisoners.--Nothing in this section shall prohibit the transfer of prisoners otherwise authorized by law or prevent a judge from changing the place of confinement between State and county facilities to the extent that the judge would have such discretion at the time of imposition of sentence or recommitment.

(i)  Prohibition.--Notwithstanding any other provision of law, no person sentenced to total or partial confinement after the effective date of this subsection shall be committed to the Department of Corrections unless:

(1)  The aggregate sentence consists of a conviction for an offense graded as a misdemeanor of the second degree or higher; or

(2)  the Secretary of Corrections or the secretary's designee has consented to the commitment.

(j)  Applicability.--18 Pa.C.S. § 106(b)(8) and (9) (relating to classes of offenses) applies to subsection (i).

(Sept. 25, 2008, P.L.1026, No.81, eff. 60 days; July 5, 2012, P.L.1050, No.122, eff. 30 days)

2012 Amendment.  Act 122 added subsecs. (i) and (j).

Cross References.  Section 9762 is referred to in section 9756 of this title; sections 4505, 6132, 6134.1 of Title 61 (Prisons and Parole); sections 3804, 3815 of Title 75 (Vehicles).



Section 9763 - Sentence of county intermediate punishment

§ 9763.  Sentence of county intermediate punishment.

(a)  General rule.--In imposing a sentence of county intermediate punishment, the court shall specify at the time of sentencing the length of the term for which the defendant is to be in a county intermediate punishment program established under Chapter 98 (relating to county intermediate punishment) or a combination of county intermediate punishment programs. The term may not exceed the maximum term for which the defendant could be confined and the program to which the defendant is sentenced. The court may order a defendant to serve a portion of the sentence under section 9755 (relating to sentence of partial confinement) or 9756 (relating to sentence of total confinement) and to serve a portion in a county intermediate punishment program or a combination of county intermediate punishment programs.

(b)  Conditions generally.--The court may attach any of the following conditions upon the defendant as it deems necessary:

(1)  To meet family responsibilities.

(2)  To be devoted to a specific occupation or employment.

(3)  To participate in a public or nonprofit community service program.

(4)  To undergo individual or family counseling.

(5)  To undergo available medical or psychiatric treatment or to enter and remain in a specified institution, when required for that purpose.

(6)  To attend educational or vocational training programs.

(7)  To attend or reside in a rehabilitative facility or other intermediate punishment program.

(8)  To refrain from frequenting unlawful or disreputable places or consorting with disreputable persons.

(9)  To not possess a firearm or other dangerous weapon unless granted written permission.

(10)  To make restitution of the fruits of the crime or to make reparations, in an affordable amount, for the loss or damage caused by the crime.

(11)  To be subject to intensive supervision while remaining within the jurisdiction of the court and to notify the court or designated person of any change in address or employment.

(12)  To report as directed to the court or the designated person and to permit the designated person to visit the defendant's home.

(13)  To pay a fine.

(14)  To participate in drug or alcohol screening and treatment programs, including outpatient and inpatient programs.

(15)  To do other things reasonably related to rehabilitation.

(16)  To remain within the premises of the defendant's residence during the hours designated by the court.

(17)  To be subject to electronic monitoring.

(c)  Restriction.--

(1)  Any person receiving a penalty imposed pursuant to 75 Pa.C.S. § 1543(b) (relating to driving while operating privilege is suspended or revoked), former 75 Pa.C.S. § 3731 (relating to driving under influence of alcohol or controlled substance) or 75 Pa.C.S. § 3804 (relating to penalties) for a first, second or third offense under 75 Pa.C.S. Ch. 38 (relating to driving after imbibing alcohol or utilizing drugs) may only be sentenced to county intermediate punishment after undergoing an assessment under 75 Pa.C.S. § 3814 (relating to drug and alcohol assessments).

(2)  If the defendant is determined to be in need of drug and alcohol treatment, the defendant may only be sentenced to county intermediate punishment which includes participation in drug and alcohol treatment under 75 Pa.C.S. § 3815(c) (relating to mandatory sentencing). The defendant may only be sentenced to county intermediate punishment in:

(i)  a residential inpatient program or a residential rehabilitative center;

(ii)  house arrest with electronic surveillance;

(iii)  a partial confinement program such as work release, work camp and halfway facility; or

(iv)  any combination of the programs set forth in this paragraph.

(3)  If the defendant is determined not to be in need of drug and alcohol treatment, the defendant may only be sentenced to county intermediate punishment in:

(i)  house arrest with electronic surveillance;

(ii)  partial confinement programs such as work release, work camps and halfway facilities; or

(iii)  any combination of the programs set forth in this paragraph.

(d)  Sentence following violation of condition.--The sentence to be imposed in the event of the violation of a condition under subsection (b) shall not be imposed prior to a finding on the record that a violation has occurred. Notwithstanding any other provision of law requiring notice prior to sentencing, in the event of a violation of a condition under subsection (b), the attorney for the Commonwealth may file notice at any time prior to resentencing of the Commonwealth's intention to proceed under an applicable provision of law requiring a mandatory minimum sentence.

(Dec. 19, 1990, P.L.1196, No.201, eff. July 1, 1991; June 22, 2000, P.L.345, No.41, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Nov. 19, 2004, P.L.855, No.112, eff. 180 days)

2004 Amendment.  Act 112 amended the section heading and subsecs. (a) and (c).

2000 Amendment.  Act 41 amended subsecs. (a) and (d).

1990 Amendment.  Act 201 added section 9763.

References in Text.  Section 3731 of Title 75, referred to in subsec. (c), is repealed. The subject matter is now in Chapter 38 of Title 75 (Vehicles).

Cross References.  Section 9763 is referred to in sections 2154.1, 9721, 9755, 9756, 9773 of this title.



Section 9764 - Information required upon commitment and subsequent disposition

§ 9764.  Information required upon commitment and subsequent disposition.

(a)  General rule.--Upon commitment of an inmate to the custody of the Department of Corrections, the sheriff or transporting official shall provide to the institution's records officer or duty officer, in addition to a copy of the court commitment form DC-300B generated from the Common Pleas Criminal Court Case Management System of the unified judicial system, the following information:

(1)  Record of adjustment in the county correctional facility, including, but not limited to, misconducts and escape history.

(2)  Any current medical or psychological condition requiring treatment, including, but not limited to, suicide attempts.

(3)  All medical records of the county correctional institution relating to the inmate to the extent that those records may be disclosed under Federal and State law. The records shall include admission testing performed by the county and the results of those tests and any testing related to hepatitis, HIV/AIDS, tuberculosis or other infectious disease testing.

(4)  Notice of current or previously administered medications.

(5)  A 48-hour supply of current medications.

(6)  A written statement by the county correctional institution relating to any sentencing credit to which the inmate may be entitled.

(7)  A written statement by the county correctional institution setting forth all of the following:

(i)  The dates on which the inmate was incarcerated.

(ii)  The charges pending against the inmate with the offense tracking number.

(iii)  The date on which the inmate was released on bail, if any, and a copy of the bail order.

(8)  A copy of the sentencing order and any detainers filed against the inmate which the county has notice.

(b)  Additional information.--Within ten days from the date sentence is imposed, the court shall provide to the county correctional facility the following information pertaining to the inmate:

(1)  A copy of the presentence investigation report. Where a presentence investigation report was not ordered by the court, the official version of the crime for which the inmate was convicted or a copy of the guilty plea transcript or preliminary hearing transcript.

(2)  The criminal complaint or affidavit of probable cause accompanying the arrest warrant.

(3)  (Deleted by amendment).

(4)  A copy of the completed guideline sentence form.

(5)  All of the following:

(i)  A written, sealed sentencing order from the county.

(ii)  The sentencing colloquy sealed by the court.

(iii)  Court commitment orders.

(iv)  The Court Commitment Form DC-300B generated from the Common Pleas Criminal Court Case Management System of the unified judicial system.

(v)  Any detainers filed against the inmate of which the county has notice.

(c)  Transmittal of additional inmate documentation.--If a document provided by the court under subsection (b) is received by the county correctional institution after the inmate is transferred to the custody of the Department of Corrections, the document shall be transmitted to the Department of Corrections within 20 calendar days of its receipt.

(c.1)  Implementation.--

(1)  The Department of Corrections may refuse to accept custody of an inmate for whom the sheriff or transporting official does not provide the information under subsection (a) under the following circumstances:

(i)  The county correctional facility has a pattern or practice of not providing the information mandated under this section.

(ii)  The Department of Corrections has previously notified the chief administrator of the county correctional facility, the county commissioners, the county sheriff and the president judge of the county of the specific deficiencies that constitute a pattern or practice.

(iii)  The Department of Corrections has provided the county with a reasonable period of time to provide the documentation.

(iv)  The Department of Corrections has notified the officials designated under subparagraph (ii) of the intent to refuse to accept inmates without documentation as of a specified date that shall be no sooner than 30 days after the service of the notification.

(2)  In cases of a refusal to accept custody of an inmate under this subsection, the sheriff or transporting official shall return the inmate to the sending county correctional institution, which shall accept custody of the inmate. The inmate may be recommitted to the custody of the Department of Corrections upon provision of the documentation required under subsection (a).

(3)  The Department of Corrections, board and a county correctional facility shall not be liable for compensatory, punitive or other damages for relying in good faith on any sentencing order or court commitment form DC-300B generated from the Common Pleas Criminal Court Case Management System of the unified judicial system or otherwise transmitted to them.

(c.2)  Effect of electronic transfer of information.--Notwithstanding any electronic transfer of information which may occur, the Department of Corrections, in its discretion, may require actual sealed court orders to the extent that they relate to the commitment, term of sentence or other matter that may affect the fact or duration of confinement.

(d)  Transfer to county facility.--Upon transfer of an inmate from a State correctional institution to a county correctional facility, the Department of Corrections shall provide to the county facility, unless the facility prior to the time of transfer agrees to accept the inmate without the information, the record of the inmate's institutional adjustment, including, but not limited to, misconducts and/or escape history, and written notice of any current medical or psychological condition requiring treatment, including, but not limited to, suicide attempts, notice of current or previously ordered medication and a 48-hour supply of current medication.

(e)  Release by Department of Corrections.--Prior to the release of an inmate from the Department of Corrections to State parole supervision, the Department of Corrections shall provide to the Board of Probation and Parole the information contained in subsections (a)(1) and (2) and (b).

(f)  Release from county correctional facility to State probation or parole.--

(1)  Prior to the release of an inmate from a county correctional facility to State probation or parole supervision, the facility shall provide to the Board of Probation and Parole the information contained in subsections (a)(1) through (4) and (b).

(2)  Prior to the release of an inmate from a county correctional facility to State probation or parole supervision, the facility shall provide to the inmate his current medications as prescribed and any customary and necessary medical supplies as determined by the prescribing physician.

(g)  Release from county correctional facility to county probation or parole.--

(1)  Prior to the release of an inmate from a county correctional facility to county probation or parole supervision, the facility shall provide to the county probation department the information contained in subsections (a)(1) through (4) and (b).

(2)  Prior to the release of an inmate from a county correctional facility to county probation or parole supervision, the facility shall provide to the inmate his current medications as prescribed and any customary and necessary medical supplies as determined by the prescribing physician.

(h)  Record of inmate moneys.--Prior to the release of an inmate from the Department of Corrections to State parole supervision, the department shall provide to the Board of Probation and Parole a record of any moneys paid by the inmate and any balance remaining towards satisfaction of restitution or any other court-ordered financial obligations. Prior to the release of an inmate from a county correctional facility to State parole supervision, the county correctional facility shall provide to the Board of Probation and Parole a record of any moneys paid by the inmate and any balance remaining towards the satisfaction of restitution or any other court-ordered financial obligations. Prior to the release of an inmate from a county correctional facility to county parole supervision, the facility shall provide to the county probation department or other agent designated by the county commissioners of the county with the approval of the president judge of the county a record of any moneys paid by the inmate and any remaining balance towards the satisfaction of restitution and any other court-ordered financial obligations.

(i)  Continuing payments.--The Board of Probation and Parole shall require as a condition of parole that any inmate released to their supervision shall make continuing payments on restitution or any other court-ordered financial obligations. The sentencing court shall require as a condition of county parole that any inmate released to the supervision of the county probation department shall make continuing payments of restitution or any other court-ordered financial obligations.

(j)  Release after maximum sentence.--Upon release of an inmate from the Department of Corrections at the expiration of his maximum sentence, the Department of Corrections shall transmit to the county probation department or other agent designated by the county commissioners of the county with the approval of the president judge of the county in which the inmate was convicted a record of any moneys paid by the inmate and any outstanding amounts owed by the inmate towards satisfaction of restitution or any other court-ordered financial obligations.

(k)  Procedures.--The Department of Corrections and the Pennsylvania Board of Probation and Parole shall develop procedures to implement the provisions of this section.

(l)  Application.--This section shall apply to offenders transferred to or released from a State or county correctional facility after the effective date of this section.

(June 18, 1998, P.L.640, No.84, eff. 120 days; Dec. 1, 2004, P.L.1778, No.233, eff. 60 days; Sept. 25, 2008, P.L.1026, No.81, eff. 60 days)



Section 9765 - Merger of sentences

§ 9765.  Merger of sentences.

No crimes shall merge for sentencing purposes unless the crimes arise from a single criminal act and all of the statutory elements of one offense are included in the statutory elements of the other offense. Where crimes merge for sentencing purposes, the court may sentence the defendant only on the higher graded offense.

(Dec. 9, 2002, P.L.1705, No.215, eff. 60 days)

2002 Amendment.  Act 215 added section 9765.



Section 9771 - Modification or revocation of order of probation

SUBCHAPTER F

FURTHER JUDICIAL ACTION

Sec.

9771.  Modification or revocation of order of probation.

9772.  Failure to pay fine.

9773.  Modification or revocation of county intermediate punishment sentence.

9774.  Revocation of State intermediate punishment sentence.

9775.  Parole without board supervision.

9776.  Judicial power to release inmates.

9777.  Transfer of inmates in need of medical treatment.

§ 9771.  Modification or revocation of order of probation.

(a)  General rule.--The court may at any time terminate continued supervision or lessen or increase the conditions upon which an order of probation has been imposed.

(b)  Revocation.--The court may revoke an order of probation upon proof of the violation of specified conditions of the probation. Upon revocation the sentencing alternatives available to the court shall be the same as were available at the time of initial sentencing, due consideration being given to the time spent serving the order of probation.

(c)  Limitation on sentence of total confinement.--The court shall not impose a sentence of total confinement upon revocation unless it finds that:

(1)  the defendant has been convicted of another crime; or

(2)  the conduct of the defendant indicates that it is likely that he will commit another crime if he is not imprisoned; or

(3)  such a sentence is essential to vindicate the authority of the court.

(d)  Hearing required.--There shall be no revocation or increase of conditions of sentence under this section except after a hearing at which the court shall consider the record of the sentencing proceeding together with evidence of the conduct of the defendant while on probation. Probation may be eliminated or the term decreased without a hearing.

Cross References.  Section 9771 is referred to in section 9771.1 of this title.



Section 9771.1 - Court-imposed sanctions for offenders violating probation

§ 9771.1.  Court-imposed sanctions for offenders violating probation.

(a)  Program.--Notwithstanding the provisions of section 9771 (relating to modification or revocation of order of probation), the court of common pleas of a judicial district may establish a program to impose swift, predictable and immediate sanctions on offenders who violate their probation.

(b)  Coordination with other officials.--The court shall work with probation administrators and officers, jail administrators, prosecutors, public defenders and law enforcement in the judicial district to develop and implement the program.

(c)  Eligibility.--

(1)  The court shall determine which offenders are eligible for and admitted into the program. The program shall focus on, but not be limited to, offenders who have committed drug-related crimes.

(2)  An offender shall be ineligible for the program if the offender has been convicted or adjudicated delinquent of a crime of violence as defined in section 9714 (relating to sentences for second and subsequent offenses) or of a crime requiring registration under Subchapter H (relating to registration of sexual offenders).

(d)  Warning hearing.--

(1)  At the time of sentencing, the court shall hold a warning hearing for each participant in the program to clearly communicate program expectations and consequences and to encourage the participant's compliance and success.

(2)  The court shall emphasize the expectations that the participant remain drug free and comply with any treatment or services ordered by the court as a condition of the participant's probation.

(3)  The court shall put the participant on notice that each probation violation, including missed appointments and positive drug tests, will result in jail time as provided for under subsection (g).

(e)  Drug testing.--The program shall require, when applicable, randomized drug testing.

(f)  Violation hearing.--If a participant commits a probation violation, the participant shall promptly be arrested, and a hearing shall be held no later than two business days after the arrest date.

(g)  Sanctions.--

(1)  The court shall impose a term of imprisonment of up to:

(i)  three days for a first violation;

(ii)  seven days for a second violation;

(iii)  fourteen days for a third violation; and

(iv)  twenty-one days for a fourth or subsequent violation of probation.

(2)  The court may allow the term of imprisonment to be served on weekends or other nonwork days for employed probationers who have committed a first or second violation.

(3)  The court may increase the conditions of probation, including additional substance abuse treatment for a participant who has failed one or more drug tests.

(h)  Exceptions.--If the participant is able to provide a compelling reason for the probation violation, the court may grant an exception to the sanctions authorized under subsection (g).

(i)  Revocation of probation.--

(1)  After a third violation, the court may revoke the order of probation.

(2)  Upon revocation, the sentencing alternatives shall be the same as were available at the time of initial sentencing, due consideration being given to the time spent serving the order of probation.

(j)  Local rules.--

(1)  The court may adopt local rules for the administration of this program. Except as provided for under paragraph (2), the local rules may not be inconsistent with this section or any rules adopted by the Supreme Court.

(2)  The court may adopt local rules that are inconsistent with subsection (g) regarding the terms of imprisonment or other sanctions or conditions provided for under subsection (g).

(July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 added section 9771.1.



Section 9772 - Failure to pay fine

§ 9772.  Failure to pay fine.

Unless there is proof that failure to pay a fine or that portion of the fine that is due is excusable, the court may after a hearing find the defendant guilty of contempt and sentence him to not more than six months imprisonment, if a term of confinement of that amount could have been imposed for the offense charged. If an alternative sentence has been imposed under section 9758(c) (relating to alternative sentence), the alternative sentence may not take effect until there has been a preliminary finding of non-indigency, and a willful failure to pay the fine.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)



Section 9773 - Modification or revocation of county intermediate punishment sentence

§ 9773.  Modification or revocation of county intermediate punishment sentence.

(a)  General rule.--The court may at any time terminate a sentence of county intermediate punishment or increase or decrease the conditions of a sentence pursuant to section 9763 (relating to sentence of county intermediate punishment).

(b)  Revocation.--The court may revoke a sentence of county intermediate punishment upon proof of a violation of specific conditions of the sentence. Upon revocation and subject to section 9763(d), the sentencing alternatives available to the court shall be the same as the alternatives available at the time of initial sentencing. Upon a revocation of county intermediate punishment for any reason specified by law, the attorney for the Commonwealth may file notice, at any time prior to resentencing, of the Commonwealth's intention to proceed under an applicable provision of law requiring a mandatory minimum sentence. Consideration shall be given to the time served in the county intermediate punishment program.

(c)  Hearing required.--A court shall not revoke or increase the conditions of a sentence of county intermediate punishment without a hearing at which the court shall consider the record of the initial sentencing proceeding as well as the conduct of the defendant while serving a sentence of county intermediate punishment. A hearing is not required to decrease the conditions of the sentence.

(Dec. 19, 1990, P.L.1196, No.201, eff. July 1, 1991; June 22, 2000, P.L.345, No.41, eff. 60 days; Nov. 19, 2004, P.L.855, No.112, eff. 180 days)



Section 9774 - Revocation of State intermediate punishment sentence

§ 9774.  Revocation of State intermediate punishment sentence.

(a)  General rule.--The court may at any time terminate a sentence of State intermediate punishment pursuant to 61 Pa.C.S. Ch. 41 (relating to State intermediate punishment).

(b)  Revocation.--The court shall revoke a sentence of State intermediate punishment if after a hearing it determines that the participant was expelled from or failed to complete the program.

(c)  Proceedings upon revocation.--Upon revocation of a State intermediate punishment sentence, the sentencing alternatives available to the court shall be the same as the alternatives available at the time of initial sentencing. The attorney for the Commonwealth must file notice, at any time prior to resentencing, of the Commonwealth's intention to proceed under an applicable provision of law requiring a mandatory minimum sentence.

(Nov. 19, 2004, P.L.855, No.112, eff. 180 days; Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 amended subsec. (a).

2004 Amendment.  Act 112 added section 9774.

Cross References.  Section 9774 is referred to in section 4105 of Title 61 (Prisons and Parole).



Section 9775 - Parole without board supervision

§ 9775.  Parole without board supervision.

A sentencing court shall grant parole from a term of imprisonment for less than a maximum period of two years, and, together with all probations except probation as to which supervision is specially ordered by the court as provided for under section 9721 (relating to sentencing generally), parole shall be without supervision by the board.

(Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

2009 Amendment.  Act 33 added section 9775.



Section 9776 - Judicial power to release inmates

§ 9776.  Judicial power to release inmates.

(a)  General rule.--Except as otherwise provided under this chapter or if the Pennsylvania Board of Probation and Parole has exclusive parole jurisdiction, a court of this Commonwealth or other court of record having jurisdiction may, after due hearing, release on parole an inmate in the county correctional institution of that judicial district.

(b)  Petition required.--No inmate may be paroled under this section except on petition verified by the oath of the inmate or by the inmate's representative and presented and filed in the court in which the inmate was convicted.

(c)  Hearing.--On presentation of the petition, the court shall fix a day for the hearing. A copy of the petition shall be served on the district attorney and prosecutor in the case at least ten days before the day fixed for the hearing. Proof of service on the district attorney and the prosecutor shall be produced at the hearing.

(d)  Order.--After the hearing, the court shall make such order as it may deem just and proper. In case the court paroles the inmate, it shall place the inmate in the charge of and under the supervision of a designated probation officer.

(e)  Recommit.--The court may, on cause shown by the probation officer that the inmate has violated his parole, recommit and reparole the inmate in the same manner and by the same procedure as in the case of the original parole if, in the judgment of the court, there is a reasonable probability that the inmate will benefit by being paroled. The court may also recommit for violation of that parole.

(f)  Limitation.--

(1)  Subject to the provisions of paragraph (2), the power of a court to parole an inmate under this section shall extend for a period not to exceed the maximum sentence provided by law for the offense of which the inmate was convicted.

(2)  A court may release on parole, on petition to any other court, an inmate committed to a correctional institution by any magisterial district judge and shall have the same power to recommit an inmate paroled under this section.

(Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

2009 Amendment.  Act 33 added section 9776.

Cross References.  Section 9776 is referred to in section 9756 of this title.



Section 9777 - Transfer of inmates in need of medical treatment

§ 9777.  Transfer of inmates in need of medical treatment.

(a)  Inmates committed to custody of department.--If an inmate is committed to the custody of the department, the department, the inmate or a person to whom the court grants standing to act on behalf of the inmate may petition the sentencing court to temporarily defer service of the sentence of confinement and temporarily remove the inmate committed to the custody of the department, or other facility, for placement in a hospital, long-term care nursing facility or hospice care location. The following shall apply:

(1)  The sentencing court may approve the petitioner's request to temporarily defer service of the sentence of confinement and place the inmate in a hospital or long-term care nursing facility under electronic monitoring by the department upon clear and convincing proof that all of the following apply:

(i)  The medical needs of the inmate can be more appropriately addressed in the hospital or long-term care nursing facility.

(ii)  The hospital or long-term care nursing facility requested by the petitioner has agreed to accept the placement of the inmate and to provide necessary medical care.

(iii)  The inmate is seriously ill and is expected by a treating physician to not live for more than one year.

(iv)  There are no writs filed or detainers lodged against the inmate and the inmate is not subject to any court order requiring the inmate's presence.

(v)  The placement in the hospital or long-term care nursing facility does not pose an undue risk of escape or danger to the community. In making this determination, the sentencing court shall consider the inmate's institutional conduct record, whether the inmate was ever convicted of a crime of violence, the length of time that the inmate has been imprisoned and any other factors the sentencing court deems relevant.

(vi)  The hospital or long-term care nursing facility has agreed to notify the department and the court of any material changes in the health status of the inmate, the nature of the care provided or other information required by the department.

(vii)  Each agency representing the Commonwealth at a proceeding which resulted in an order committing or detaining the inmate, the State or local correctional facility housing the inmate and any registered crime victim have been given notice and an opportunity to be heard on the petition.

(2)  The sentencing court may approve the petitioner's request to temporarily defer service of the sentence of confinement in order for the inmate to receive care from a licensed hospice care provider, proposed by the petitioner and subject to electronic monitoring by the department, if all of the following are established by clear and convincing proof:

(i)  The inmate is terminally ill, not ambulatory and likely to die in the near future.

(ii)  The licensed hospice care provider can provide the inmate with more appropriate care.

(iii)  Appropriate medical care and palliative and supportive services will be provided by the licensed hospice care provider at the proposed hospice care location.

(iv)  The placement of the inmate in the proposed, licensed hospice care location does not pose an undue risk of escape or danger to the community. In making this determination, the sentencing court shall consider the inmate's institutional conduct record, whether the inmate was ever convicted of a crime of violence, the length of time that the inmate has been imprisoned and any other factors the sentencing court deems relevant.

(v)  The licensed hospice care provider has agreed to notify the department and the sentencing court of any material changes in the health status of the inmate, the nature of the hospice care provided or other information required by the department or the sentencing court.

(vi)  Each agency representing the Commonwealth at a proceeding which resulted in an order committing or detaining the inmate, the State or local correctional facility housing the inmate and any registered crime victim have been given notice and an opportunity to be heard on the petition.

(3)  Any order entered pursuant to this subsection temporarily deferring service of an inmate's sentence of confinement shall include a provision that the department or prosecuting attorney may at any time petition the sentencing court for an order directing that the inmate be recommitted to the custody of the department if the circumstances under which the inmate was released change or for any previously unknown circumstances, including a change in the inmate's medical status, the inmate's risk of escape, the inmate's danger to the community or the nature of the medical or other care provided by the hospital, long-term care nursing facility or hospice care provider.

(4)  The sentencing court may terminate at any time its order authorizing the temporary deferral of the service of an inmate's sentence of confinement entered pursuant to this subsection. An inmate taken into custody pursuant to an order directing the inmate's detention or recommitment under this subsection shall be delivered to the nearest State correctional institution pending a hearing on the matter.

(b)  Inmates committed to custody of other facilities.--An inmate not committed to the custody of the department but confined in an institution authorized to incarcerate or detain persons for criminal sentences, violations of criminal law or orders of parole, probation, bail or other order related to a civil or criminal matter may have service of the sentence of confinement deferred and may be placed in a hospital, long-term care nursing facility or licensed hospice care location, subject to electronic monitoring, by order of the judge that committed the inmate to the facility or institution or by another available judge designated to preside if all of the following are established by clear and convincing proof:

(1)  The chief administrator, the chief administrator's designee, the inmate or a person to whom the court grants standing to act on behalf of the inmate petitions the court or has given written consent to the grant of a petition under this section filed on behalf of the inmate.

(2)  There is sufficient proof to establish the requirements for a placement to a hospital or long-term care nursing facility under subsection (a)(1) or a placement to a hospice care location under subsection (a)(2).

(3)  An entry of an order pursuant to this subsection temporarily deferring service of an inmate's sentence of confinement shall include a provision that the chief administrator or the prosecuting attorney may at any time petition the sentencing court seeking the issuance of a bench warrant directing that the inmate be recommitted to the custody of the appropriate correctional institution if the circumstances under which the inmate was released change or for previously unknown circumstances, including a change in the inmate's medical status, the inmate's risk of escape, the inmate's danger to the community or the nature of the medical or other care provided by the hospital, long-term care nursing facility or hospice care provider.

(4)  The sentencing court may terminate at any time its order authorizing the temporary deferral of the service of an inmate's sentence of confinement entered pursuant to this subsection. An inmate taken into custody pursuant to an order directing detention or recommitment under this subsection shall be delivered to the county correctional institution or other institution at which the inmate was confined prior to the entry of the order deferring the service of the sentence of confinement pending a hearing on the matter.

(c)  Service.--Any petition filed under this section shall be served on each agency representing the Commonwealth at each proceeding which resulted in an order by which the inmate is committed or detained and to the correctional institution or institution responsible for housing the inmate. Each party shall have an opportunity to object and be heard as to the petition for alternative placement, the circumstances of placement, the conditions of return or any other relevant issue. The court shall ensure that any crime victim entitled to notification under section 201(7) or (8) of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act, has been given notice and the opportunity to be heard on the petition. All parties served or notified under this subsection shall receive a copy of the final order adjudicating the petition.

(d)  Notice.--

(1)  Any order entered under this section placing an inmate in a hospital, long-term care nursing facility or hospice care location which provides care to persons who were not placed therein pursuant to an order entered under this section shall direct the individual in charge of the hospital, long-term care nursing facility or hospice care location to ensure that each person receiving care at, and each employee or contractor working in, the hospital, long-term care nursing facility or hospice care location is notified that the placement was ordered if it is foreseeable that the person, employee or contractor will come into contact with the inmate during the placement.

(2)  The sentencing court shall forward notice of any order entered under this section placing an inmate in a hospital, long-term care nursing facility or hospice care location to the hospital, long-term care nursing facility or hospice care location and to the Department of Public Welfare.

(e)  Petition requirements.--Any petition filed pursuant to this section must aver:

(1)  The name of the hospital, long-term care nursing facility or hospice care location proposed for placement.

(2)  That the petitioner reasonably believes the named hospital, long-term care nursing facility or hospice care location has agreed to accept the placement of the inmate and the facts upon which that belief is based.

(f)  Removal from placement.--If an inmate placed in a hospital, long-term care nursing facility or hospice care location pursuant to this chapter removes himself from the hospital, long-term care nursing facility or hospice care location, the inmate shall be subject to arrest upon probable cause and shall, upon conviction thereof, be guilty of criminal contempt.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Chief administrator."  As defined under 61 Pa.C.S. § 102 (relating to definitions).

"Department."  The Department of Corrections of the Commonwealth.

"Hospice care location."  A home, independent living environment or inpatient setting that provides a coordinated program of palliative and supportive services through a licensed hospice care provider.

"Hospital."  An entity licensed as an acute-care general hospital, a specialty hospital or a rehabilitation hospital under the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Licensed hospice care provider."  A hospice as defined under section 802.1 of the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Long-term care nursing facility."  A long-term care nursing facility as defined under section 802.1 of the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Prosecuting attorney."  The Office of Attorney General of the Commonwealth or the office of a district attorney of a county who represented the Commonwealth at the most recent sentencing of an inmate.

"Sentencing court."  The trial judge who most recently sentenced an inmate or, if the trial judge is no longer serving as a judge of that court, the president judge of the county court of common pleas.

(Aug. 11, 2009, P.L.147, No.33, eff. 60 days)

2009 Amendment.  Act 33 added section 9777.



Section 9781 - Appellate review of sentence

SUBCHAPTER G

APPELLATE REVIEW OF SENTENCE

Sec.

9781.  Appellate review of sentence.

Prior Provisions.  Former Subchapter G of Title 18 (Crimes and Offenses), which related to Pennsylvania Commission on Sentencing, was added November 26, 1978, P.L.1316, No.319, and repealed October 5, 1980, P.L.693, No.142, effective in 60 days, except for section 1386 of Title 18 which was renumbered and transferred to section 9781 of Title 42. The subject matter of the repealed provisions is now contained in Subchapter F of Chapter 21.

§ 9781.  Appellate review of sentence.

(a)  Right to appeal.--The defendant or the Commonwealth may appeal as of right the legality of the sentence.

(b)  Allowance of appeal.--The defendant or the Commonwealth may file a petition for allowance of appeal of the discretionary aspects of a sentence for a felony or a misdemeanor to the appellate court that has initial jurisdiction for such appeals. Allowance of appeal may be granted at the discretion of the appellate court where it appears that there is a substantial question that the sentence imposed is not appropriate under this chapter.

(c)  Determination on appeal.--The appellate court shall vacate the sentence and remand the case to the sentencing court with instructions if it finds:

(1)  the sentencing court purported to sentence within the sentencing guidelines but applied the guidelines erroneously;

(2)  the sentencing court sentenced within the sentencing guidelines but the case involves circumstances where the application of the guidelines would be clearly unreasonable; or

(3)  the sentencing court sentenced outside the sentencing guidelines and the sentence is unreasonable.

In all other cases the appellate court shall affirm the sentence imposed by the sentencing court.

(d)  Review of record.--In reviewing the record the appellate court shall have regard for:

(1)  The nature and circumstances of the offense and the history and characteristics of the defendant.

(2)  The opportunity of the sentencing court to observe the defendant, including any presentence investigation.

(3)  The findings upon which the sentence was based.

(4)  The guidelines promulgated by the commission.

(e)  Right to bail not enlarged.--Nothing in this chapter shall be construed to enlarge the defendant's right to bail pending appeal.

(f)  Limitation on additional appellate review.--No appeal of the discretionary aspects of the sentence shall be permitted beyond the appellate court that has initial jurisdiction for such appeals.

(g)  Implementing rules of court.--(Repealed).

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days)

1980 Repeal.  Act 142 repealed subsec. (g).

Effective Date.  Section 218(b) of Act 142 of 1980 provided that the provisions of 18 Pa.C.S. § 1386 (redesignated by Act 142 as 42 Pa.C.S. § 9781) shall take effect upon the effective date of initial sentencing guidelines pursuant to 42 Pa.C.S. § 2155(c). The initial sentencing guidelines, as revised, were adopted January 5, 1982, and became effective July 22, 1982.

Cross References.  Section 9781 is referred to in section 724 of this title.



Section 9791 - Legislative findings and declaration of policy (Expired)

SUBCHAPTER H

REGISTRATION OF SEXUAL OFFENDERS

Sec.

9791.  Legislative findings and declaration of policy (Expired).

9792.  Definitions (Expired).

9793.  Registration of certain offenders for ten years (Deleted by amendment).

9794.  Designation of sexually violent predators (Deleted by amendment).

9795.  Registration of offenders (Deleted by amendment).

9795.1. Registration (Expired).

9795.2. Registration procedures and applicability (Expired).

9795.3. Sentencing court information (Expired).

9795.4. Assessments (Expired).

9795.5. Exemption from certain notifications (Expired).

9796.  Verification of residence (Expired).

9797.  Victim notification (Expired).

9798.  Other notification (Expired).

9798.1. Information made available on the Internet and electronic notification (Expired).

9798.2. Administration (Expired).

9798.3. Global positioning system technology (Expired).

9799.  Immunity for good faith conduct (Expired).

9799.1. Duties of Pennsylvania State Police (Expired).

9799.2. Duties of Pennsylvania Board of Probation and Parole (Expired).

9799.3. Board (Expired).

9799.4. Counseling of sexually violent predators (Expired).

9799.5. Exemption from notification (Deleted by amendment).

9799.6. Applicability (Deleted by amendment).

9799.7. Exemption from notification for certain licensees and their employees (Expired).

9799.8. Annual performance audit (Expired).

9799.9. Photographs and fingerprinting (Expired).

9799.10. Purposes of subchapter.

9799.11. Legislative findings and declaration of policy.

9799.12. Definitions.

9799.13. Applicability.

9799.14. Sexual offenses and tier system.

9799.15. Period of registration.

9799.16. Registry.

9799.17. Termination of period of registration for juvenile offenders.

9799.18. Information sharing.

9799.19. Initial registration.

9799.20. Duty to inform.

9799.21. Penalty.

9799.22. Enforcement.

9799.23. Court notification and classification requirements.

9799.24. Assessments.

9799.25. Verification by sexual offenders and Pennsylvania State Police.

9799.26. Victim notification.

9799.27. Other notification.

9799.28. Public Internet website.

9799.29. Administration.

9799.30. Global positioning system technology.

9799.31. Immunity for good faith conduct.

9799.32. Pennsylvania State Police.

9799.33. Duties of probation and parole officials.

9799.34. Duties of facilities housing sexual offenders.

9799.35. Board.

9799.36. Counseling of sexually violent predators.

9799.37. Exemption from notification for certain licensees and their employees.

9799.38. Annual performance audit.

9799.39. Photographs and fingerprinting.

9799.40. Duties of Pennsylvania Commission on Sentencing.

9799.41. Expiration.

Enactment.  Subchapter H was added October 24, 1995, 1st Sp.Sess., P.L.1079, No.24, effective in 180 days, unless otherwise noted.

Reenactment.  Subchapter H was reenacted and amended May 10, 2000, P.L.74, No.18, effective in 60 days.

Special Provisions in Appendix.  See section 5 of Act 18 of 2000 in the appendix to this title for special provisions relating to applicability.

Cross References.  Subchapter H is referred to in sections 9771.1, 9802 of this title; sections 3130, 3141, 4915, 4915.1 of Title 18 (Crimes and Offenses); section 6707 of Title 23 (Domestic Relations); section 2303 of Title 44 (Law and Justice); sections 3903, 4103, 4503, 6137, 6138, 6143 of Title 61 (Prisons and Parole).

§ 9791.  Legislative findings and declaration of policy (Expired).

2012 Expiration.  Section 9791 expired December 20, 2012. See Act 111 of 2011.



Section 9792 - Definitions (Expired)

§ 9792.  Definitions (Expired).

2012 Expiration.  Section 9792 expired December 20, 2012. See Act 111 of 2011.



Section 9793 - Registration of certain offenders for ten years (Deleted by amendment)

§ 9793.  Registration of certain offenders for ten years (Deleted by amendment).

2000 Amendment.  Section 9793 was deleted by amendment May 10, 2000, P.L.74, No.18, effective in 60 days.



Section 9794 - Designation of sexually violent predators (Deleted by amendment)

§ 9794.  Designation of sexually violent predators (Deleted by amendment).

2000 Amendment.  Section 9794 was deleted by amendment May 10, 2000, P.L.74, No.18, effective in 60 days.



Section 9795 - Registration of offenders (Deleted by amendment)

§ 9795.  Registration of offenders (Deleted by amendment).

2000 Amendment.  Section 9795 was deleted by amendment May 10, 2000, P.L.74, No.18, effective in 60 days.



Section 9795.1 - Registration (Expired)

§ 9795.1.  Registration (Expired).

2012 Expiration.  Section 9795.1 expired December 20, 2012. See Act 111 of 2011.



Section 9795.2 - Registration procedures and applicability (Expired)

§ 9795.2.  Registration procedures and applicability (Expired).

2012 Expiration.  Section 9795.2 expired December 20, 2012. See Act 111 of 2011.



Section 9795.3 - Sentencing court information (Expired)

§ 9795.3.  Sentencing court information (Expired).

2012 Expiration.  Section 9795.3 expired December 20, 2012. See Act 111 of 2011.



Section 9795.4 - Assessments (Expired)

§ 9795.4.  Assessments (Expired).

2012 Expiration.  Section 9795.4 expired December 20, 2012. See Act 111 of 2011.



Section 9795.5 - Exemption from certain notifications (Expired)

§ 9795.5.  Exemption from certain notifications (Expired).

2012 Expiration.  Section 9795.5 expired December 20, 2012. See Act 111 of 2011.



Section 9796 - Verification of residence (Expired)

§ 9796.  Verification of residence (Expired).

2012 Expiration.  Section 9796 expired December 20, 2012. See Act 111 of 2011.



Section 9797 - Victim notification (Expired)

§ 9797.  Victim notification (Expired).

2012 Expiration.  Section 9797 expired December 20, 2012. See Act 111 of 2011.



Section 9798 - Other notification (Expired)

§ 9798.  Other notification (Expired).

2012 Expiration.  Section 9798 expired December 20, 2012. See Act 111 of 2011.



Section 9798.1 - Information made available on the Internet and electronic notification (Expired)

§ 9798.1.  Information made available on the Internet and electronic notification (Expired).

2012 Expiration.  Section 9798.1 expired December 20, 2012. See Act 111 of 2011.



Section 9798.2 - Administration (Expired)

§ 9798.2.  Administration (Expired).

2012 Expiration.  Section 9798.2 expired December 20, 2012. See Act 111 of 2011.



Section 9798.3 - Global positioning system technology (Expired)

§ 9798.3.  Global positioning system technology (Expired).

2012 Expiration.  Section 9798.3 expired December 20, 2012. See Act 111 of 2011.



Section 9799 - Immunity for good faith conduct (Expired)

§ 9799.  Immunity for good faith conduct (Expired).

2012 Expiration.  Section 9799 expired December 20, 2012. See Act 111 of 2011.



Section 9799.1 - Duties of Pennsylvania State Police (Expired)

§ 9799.1.  Duties of Pennsylvania State Police (Expired).

2012 Expiration.  Section 9799.1 expired December 20, 2012. See Act 111 of 2011.



Section 9799.2 - Duties of Pennsylvania Board of Probation and Parole (Expired)

§ 9799.2.  Duties of Pennsylvania Board of Probation and Parole (Expired).

2012 Expiration.  Section 9799.2 expired December 20, 2012. See Act 111 of 2011.



Section 9799.3 - Board (Expired)

§ 9799.3.  Board (Expired).

2012 Expiration.  Section 9799.3 expired December 20, 2012. See Act 111 of 2011.



Section 9799.4 - Counseling of sexually violent predators (Expired)

§ 9799.4.  Counseling of sexually violent predators (Expired).

2012 Expiration.  Section 9799.4 expired December 20, 2012. See Act 111 of 2011.



Section 9799.5 - Exemption from notification (Deleted by amendment)

§ 9799.5.  Exemption from notification (Deleted by amendment).

2000 Amendment.  Section 9799.5 was deleted by amendment May 10, 2000, P.L.74, No.18, effective in 60 days.



Section 9799.6 - Applicability (Deleted by amendment)

§ 9799.6.  Applicability (Deleted by amendment).

2000 Amendment.  Section 9799.6 was deleted by amendment May 10, 2000, P.L.74, No.18, effective in 60 days.



Section 9799.7 - Exemption from notification for certain licensees and their employees (Expired)

§ 9799.7.  Exemption from notification for certain licensees and their employees (Expired).

2012 Expiration.  Section 9799.7 expired December 20, 2012. See Act 111 of 2011.



Section 9799.8 - Annual performance audit (Expired)

§ 9799.8.  Annual performance audit (Expired).

2012 Expiration.  Section 9799.8 expired December 20, 2012. See Act 111 of 2011.



Section 9799.9 - Photographs and fingerprinting (Expired)

§ 9799.9.  Photographs and fingerprinting (Expired).

2012 Expiration.  Section 9799.9 expired December 20, 2012. See Act 111 of 2011.



Section 9799.10 - Purposes of subchapter

§ 9799.10.  Purposes of subchapter.

This subchapter shall be interpreted and construed to effectuate the following purposes:

(1)  To bring the Commonwealth into substantial compliance with the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248, 120 Stat. 587).

(2)  To require individuals convicted or adjudicated delinquent of certain sexual offenses to register with the Pennsylvania State Police and to otherwise comply with this subchapter if those individuals reside within this Commonwealth, intend to reside within this Commonwealth, attend an educational institution within this Commonwealth or are employed or conduct volunteer work within this Commonwealth.

(3)  To require individuals convicted or adjudicated delinquent of certain sexual offenses who fail to maintain a residence and are therefore homeless but can still be found within the borders of this Commonwealth to register with the Pennsylvania State Police.

(4)  To require individuals who are currently subject to the criminal justice system of this Commonwealth as inmates, supervised with respect to probation or parole or registrants under this subchapter to register with the Pennsylvania State Police and to otherwise comply with this subchapter. To the extent practicable and consistent with the requirements of the Adam Walsh Child Protection and Safety Act of 2006, this subchapter shall be construed to maintain existing procedures regarding registration of sexual offenders who are subject to the criminal justice system of this Commonwealth.

(5)  To provide a mechanism for members of the general public to obtain information about certain sexual offenders from a public Internet website and to include on that Internet website a feature which will allow a member of the public to enter a zip code or a geographic radius and determine whether a sexual offender resides within that zip code or radius.

(6)  To provide a mechanism for law enforcement entities within this Commonwealth to obtain information about certain sexual offenders and to allow law enforcement entities outside this Commonwealth, including those within the Federal Government, to obtain current information about certain sexual offenders.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended pars. (2) and (3).

2011 Amendment.  Act 111 added section 9799.10.



Section 9799.11 - Legislative findings and declaration of policy

§ 9799.11.  Legislative findings and declaration of policy.

(a)  Legislative findings.--The General Assembly finds as follows:

(1)  In 1995 the General Assembly enacted the act of October 24, 1995 (1st Sp.Sess. P.L.1079, No.24), commonly referred to as Megan's Law. Through this enactment, the General Assembly intended to comply with legislation enacted by Congress requiring that states provide for the registration of sexual offenders. The Federal statute, the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act (Public Law 103-322, 42 U.S.C. 14071 et seq.), has been superseded by the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248, 120 Stat. 587).

(2)  This Commonwealth's laws regarding registration of sexual offenders need to be strengthened. The Adam Walsh Child Protection and Safety Act of 2006 provides a mechanism for the Commonwealth to increase its regulation of sexual offenders in a manner which is nonpunitive but offers an increased measure of protection to the citizens of this Commonwealth.

(3)  If the public is provided adequate notice and information about sexual offenders, the community can develop constructive plans to prepare for the presence of sexual offenders in the community. This allows communities to meet with law enforcement to prepare and obtain information about the rights and responsibilities of the community and to provide education and counseling to residents, particularly children.

(4)  Sexual offenders pose a high risk of committing additional sexual offenses and protection of the public from this type of offender is a paramount governmental interest.

(5)  Sexual offenders have a reduced expectation of privacy because of the public's interest in public safety and in the effective operation of government.

(6)  Release of information about sexual offenders to public agencies and the general public will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems so long as the information released is rationally related to the furtherance of those goals.

(7)  Knowledge of whether a person is a sexual offender could be a significant factor in protecting oneself and one's family members, or those in care of a group or community organization, from recidivist acts by such offenders.

(8)  The technology afforded by the Internet and other modern electronic communication methods makes this information readily accessible to parents, minors and private entities, enabling them to undertake appropriate remedial precautions to prevent or avoid placing potential victims at risk.

(b)  Declaration of policy.--The General Assembly declares as follows:

(1)  It is the intention of the General Assembly to substantially comply with the Adam Walsh Child Protection and Safety Act of 2006 and to further protect the safety and general welfare of the citizens of this Commonwealth by providing for increased regulation of sexual offenders, specifically as that regulation relates to registration of sexual offenders and community notification about sexual offenders.

(2)  It is the policy of the Commonwealth to require the exchange of relevant information about sexual offenders among public agencies and officials and to authorize the release of necessary and relevant information about sexual offenders to members of the general public as a means of assuring public protection and shall not be construed as punitive.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.11.



Section 9799.12 - Definitions

§ 9799.12.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Approved registration site."  A site in this Commonwealth approved by the Pennsylvania State Police at which individuals subject to this subchapter may comply with this subchapter.

"Board."  The State Sexual Offenders Assessment Board.

"Common interest community."  Includes a cooperative, a condominium and a planned community where an individual by virtue of an ownership interest in any portion of real estate is or may become obligated by covenant, easement or agreement imposed upon the owner's interest to pay any amount for real property taxes, insurance, maintenance, repair, improvement, management, administration or regulation of any part of the real estate other than the portion or interest owned solely by the individual.

"Convicted."  Includes conviction by entry of plea of guilty or nolo contendere, conviction after trial or court martial and a finding of not guilty due to insanity or of guilty but mentally ill.

"Employed."  Includes a vocation or employment that is full time or part time for a period of time exceeding four days during a seven-day period or for an aggregate period of time exceeding 14 days during any calendar year, whether self-employed, volunteered, financially compensated, pursuant to a contract or for the purpose of governmental or educational benefit.

"Foreign country."  Includes Canada, the United Kingdom, Australia, New Zealand and a foreign country where the United States Department of State in the Country Reports on Human Rights Practices has concluded that an independent judiciary enforced the right to a fair trial in that country during the calendar year in which the individual's conviction occurred.

"IAFIS."  The Integrated Automated Fingerprint Identification System.

"Integrated Automated Fingerprint Identification System."    The national fingerprint and criminal history system maintained by the Federal Bureau of Investigation providing automated fingerprint search capabilities, latent searching capability, electronic image storage and electronic exchange of fingerprints and responses.

"Jurisdiction."  A state, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Northern Mariana Islands, the United States Virgin Islands and a federally recognized Indian tribe as provided in section 127 of the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248, 42 U.S.C. § 16927).

"Juvenile offender."  One of the following:

(1)  An individual who was 14 years of age or older at the time the individual committed an offense which, if committed by an adult, would be classified as an offense under 18 Pa.C.S. § 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse) or 3125 (relating to aggravated indecent assault) or an attempt, solicitation or conspiracy to commit an offense under 18 Pa.C.S. § 3121, 3123 or 3125 and either:

(i)  is adjudicated delinquent for such offense on or after the effective date of this section; or

(ii)  has been adjudicated delinquent for such offense and on the effective date of this section is subject to the jurisdiction of the court on the basis of that adjudication of delinquency, including commitment to an institution or facility set forth in section 6352(a)﻿(3) (relating to a disposition of delinquent child).

(2)  An individual who was 14 years of age or older at the time the individual committed an offense similar to an offense under 18 Pa.C.S. § 3121, 3123 or 3125 or an attempt, solicitation or conspiracy to commit an offense similar to an offense under 18 Pa.C.S. § 3121, 3123 or 3125 under the laws of the United States, another jurisdiction or a foreign country and was adjudicated delinquent for such an offense.

(3)  An individual who, on or after the effective date of this paragraph, was required to register in a sexual offender registry in another jurisdiction or foreign country based upon an adjudication of delinquency.

The term does not include a sexually violent delinquent child.

"Mental abnormality."  A congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of other persons.

"Military offense."  An offense specified by the United States Secretary of Defense under 10 U.S.C. § 951 (relating to establishment; organization; administration).

"Minor."  Any individual under 18 years of age.

"Municipality."  A city, borough, incorporated town or township.

"NCIC."  The National Crime Information Center.

"Penetration."  Includes any penetration, however slight, of the genitals or anus or mouth of another person with a part of the person's body or a foreign object for any purpose other than good faith medical, hygienic or law enforcement procedures.

"Predatory."  An act directed at a stranger or at a person with whom a relationship has been initiated, established, maintained or promoted, in whole or in part, in order to facilitate or support victimization.

"Registry."  The Statewide Registry of Sexual Offenders established in section 9799.16(a) (relating to registry).

"Residence."  A location where an individual resides or is domiciled or intends to be domiciled for 30 consecutive days or more during a calendar year. The term includes a residence which is mobile, including a houseboat, mobile home, trailer or recreational vehicle.

"Sexual offender."  An individual required to register under this subchapter.

"Sexually violent delinquent child."  As defined in section 6402 (relating to definitions).

"Sexually violent offense."  An offense specified in section 9799.14 (relating to sexual offenses and tier system) as a Tier I, Tier II or Tier III sexual offense.

"Sexually violent predator."  An individual determined to be a sexually violent predator under section 9795.4 (relating to assessments) prior to the effective date of this subchapter or an individual convicted of an offense specified in:

(1)  section 9799.14(b)(1), (2), (3), (4), (5), (6), (8), (9) or (10) (relating to sexual offenses and tier system) or an attempt, conspiracy or solicitation to commit any offense under section 9799.14(b)(1), (2), (3), (4), (5), (6), (8), (9) or (10);

(2)  section 9799.14(c)(1), (1.1), (1.2), (2), (3), (4), (5) or (6) or an attempt, conspiracy or solicitation to commit an offense under section 9799.14(c)(1), (1.1), (1.2),  (2), (3), (4), (5) or (6); or

(3)  section 9799.14(d)(1), (2), (3), (4), (5), (6), (7), (8) or (9) or an attempt, conspiracy or solicitation to commit an offense under section 9799.14(d)(1), (2), (3), (4), (5), (6), (7), (8) or (9)

who, on or after the effective date of this subchapter, is determined to be a sexually violent predator under section 9799.24 (relating to assessments) due to a mental abnormality or personality disorder that makes the individual likely to engage in predatory sexually violent offenses. The term includes an individual determined to be a sexually violent predator or similar designation where the determination occurred in another jurisdiction, a foreign country or by court martial following a judicial or administrative determination pursuant to a process similar to that under section 9799.24.

"Student."  An individual who is enrolled in or attends a public or private educational institution within this Commonwealth on a full-time or part-time basis, including a secondary school, trade or professional institution or institution of higher education. The term does not include an individual enrolled in an educational institution exclusively through the Internet or via correspondence courses.

"Temporary lodging."  The specific location, including street address, where a sexual offender is staying when away from the sexual offender's residence for seven or more days.

"Tier I sexual offense."  An offense specified in section 9799.14(b) (relating to sexual offenses and tier system).

"Tier II sexual offense."  An offense specified in section 9799.14(c) (relating to sexual offenses and tier system).

"Tier III sexual offense."  An offense specified in section 9799.14(d) (relating to sexual offenses and tier system).

"Transient."  An individual required to register under this subchapter who does not have a residence but nevertheless resides in this Commonwealth in a temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended the defs. of "approved registration site," "convicted," "juvenile offender" and "sexually violent predator."

2011 Amendment.  Act 111 added section 9799.12.

Cross References.  Section 9799.12 is referred to in sections 9718.1, 9799.19 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 9799.13 - Applicability

§ 9799.13.  Applicability.

The following individuals shall register with the Pennsylvania State Police as provided in sections 9799.15 (relating to period of registration), 9799.19 (relating to initial registration) and 9799.25 (relating to verification by sexual offenders and Pennsylvania State Police) and otherwise comply with the provisions of this subchapter:

(1)  An individual who, on or after the effective date of this section, is convicted of a sexually violent offense and who has a residence within this Commonwealth or is a transient.

(1.1)  An individual who, on or after the effective date of this section, is convicted of a sexually violent offense in this Commonwealth and does not have a residence in this Commonwealth and:

(i)  is employed in this Commonwealth; or

(ii)  is a student in this Commonwealth.

(1.2)  An individual who, on or after the effective date of this section, is convicted of a sexually violent offense and does not have a residence within this Commonwealth or is not a transient in this Commonwealth and:

(i)  is employed in this Commonwealth; or

(ii)  is a student in this Commonwealth.

(2)  An individual who, on or after the effective date of this section, is, as a result of a conviction for a sexually violent offense, an inmate in a State or county correctional institution of this Commonwealth, including a community corrections center or a community contract facility, is being supervised by the Pennsylvania Board of Probation and Parole or county probation or parole, is subject to a sentence of intermediate punishment or has supervision transferred pursuant to the Interstate Compact for Adult Supervision in accordance with section 9799.19(g).

(2.1)  An individual who, on or after the effective date of this section, is, as a result of a conviction for a sexually violent offense, an inmate in a Federal correctional institution or is supervised by Federal probation authorities and who:

(i)  has a residence within this Commonwealth or is a transient;

(ii)  is employed within this Commonwealth; or

(iii)  is a student within this Commonwealth.

(3)  An individual who is required to register or was required to register and failed to register with the Pennsylvania State Police under this subchapter prior to the effective date of this section and who has not fulfilled the period of registration as of the effective date of this section.

(4)  (Deleted by amendment).

(4.1)  (Deleted by amendment).

(5)  (Deleted by amendment).

(6)  (Deleted by amendment).

(7)  An individual who, on or after the effective date of this section, is required to register in a sexual offender registry in another jurisdiction or in a foreign country based upon a conviction for a sexually violent offense or under a sexual offender statute in the jurisdiction where the individual is convicted and:

(i)  has a residence in this Commonwealth or is a transient;

(ii)  is employed within this Commonwealth; or

(iii)  is a student within this Commonwealth.

(7.1)  An individual who, on or after the effective date of this section, is required to register in a sexual offender registry in another jurisdiction or foreign country based upon a conviction of an offense set forth in section 9799.14(b)(23) (relating to sexual offenses and tier system) and:

(i)  has a residence in this Commonwealth or is a transient;

(ii)  is employed within this Commonwealth; or

(iii)  is a student within this Commonwealth.

(7.2)  An individual who, on or after the effective date of this paragraph, is convicted of a sexually violent offense in another jurisdiction or foreign country, or is incarcerated or under supervision as a result of a conviction for a sexually violent offense in another jurisdiction or foreign country and:

(i)  has a residence in this Commonwealth or is a transient;

(ii)  is employed within this Commonwealth; or

(iii)  is a student within this Commonwealth.

(8)  An individual who, on or after the effective date of this section, is a juvenile offender who was adjudicated delinquent within this Commonwealth or was adjudicated delinquent in another jurisdiction or a foreign country and:

(i)  has a residence within this Commonwealth;

(ii)  is employed within this Commonwealth; or

(iii)  is a student within this Commonwealth.

(8.1)  An individual who is a juvenile offender who is adjudicated delinquent in this Commonwealth on or after the effective date of this paragraph but who does not have a residence within this Commonwealth, is not a transient, is not employed in this Commonwealth or is not a student within this Commonwealth must register with the Pennsylvania State Police in accordance with section 9799.19 prior to leaving this Commonwealth.

(9)  An individual who, on or after the effective date of this section, is a sexually violent delinquent child who is committed for involuntary treatment or, on the effective date of this section, is under commitment receiving involuntary treatment in the State-owned facility or unit as set forth in Chapter 64 (relating to court-ordered involuntary treatment of certain sexually violent persons).

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

References in Text.  Section 16 of Act 111 of 2011 provided that any reference in any act or part of an act to section 9795.1, referred to in par. (4), shall be deemed a reference to section 9799.15 as if fully set forth in that act or part of that act.

Cross References.  Section 9799.13 is referred to in sections 9718.4, 9799.15, 9799.16, 9799.18, 9799.19, 9799.21, 9799.22, 9799.25 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 9799.14 - Sexual offenses and tier system

§ 9799.14.  Sexual offenses and tier system.

(a)  Tier system established.--Sexual offenses shall be classified in a three-tiered system composed of Tier I sexual offenses, Tier II sexual offenses and Tier III sexual offenses.

(b)  Tier I sexual offenses.--The following offenses shall be classified as Tier I sexual offenses:

(1)  18 Pa.C.S. § 2902(b) (relating to unlawful restraint).

(2)  18 Pa.C.S. § 2903(b) (relating to false imprisonment).

(3)  18 Pa.C.S. § 2904 (relating to interference with custody of children).

(4)  18 Pa.C.S. § 2910 (relating to luring a child into a motor vehicle or structure).

(5)  18 Pa.C.S. § 3124.2(a) (relating to institutional sexual assault).

(6)  18 Pa.C.S. § 3126(a)(1) (relating to indecent assault).

(7)  (Reserved).

(8)  18 Pa.C.S. § 6301(a)(1)(ii) (relating to corruption of minors).

(9)  18 Pa.C.S. § 6312(d) (relating to sexual abuse of children).

(10)  18 Pa.C.S. § 7507.1. (relating to invasion of privacy).

(11)  18 U.S.C. § 1801 (relating to video voyeurism).

(12)  18 U.S.C. § 2252(a)(4) (relating to certain activities relating to material involving the sexual exploitation of minors).

(13)  18 U.S.C. § 2252A (relating to certain activities relating to material constituting or containing child pornography).

(14)  18 U.S.C. § 2252B (relating to misleading domain names on the Internet).

(15)  18 U.S.C. § 2252C (relating to misleading words or digital images on the Internet).

(16)  18 U.S.C. § 2422(a) (relating to coercion and enticement).

(17)  18 U.S.C. § 2423(b) (relating to transportation of minors).

(18)  18 U.S.C. § 2423(c).

(19)  18 U.S.C. § 2424 (relating to filing factual statement about alien individual).

(20)  18 U.S.C. § 2425 (relating to use of interstate facilities to transmit information about a minor).

(21)  A comparable military offense or similar offense under the laws of another jurisdiction or foreign country or under a former law of this Commonwealth.

(22)  An attempt, conspiracy or solicitation to commit an offense listed in paragraph (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20) or (21).

(23)  A conviction for a sexual offense in another jurisdiction or foreign country that is not set forth in this section, but nevertheless requires registration under a sexual offender statute in the jurisdiction or foreign country.

(c)  Tier II sexual offenses.--The following offenses shall be classified as Tier II sexual offenses:

(1)  18 Pa.C.S. § 3122.1(a)(2) (relating to statutory sexual assault).

(1.1)  18 Pa.C.S. § 3124.2(a.2) and (a.3).

(1.2)  18 Pa.C.S. § 3126(a)(2), (3), (4), (5), (6) or (8).

(2)  18 Pa.C.S. § 5902(b.1) (relating to prostitution and related offenses).

(3)  18 Pa.C.S. § 5903(a)(3)(ii), (4)(ii), (5)(ii) or (6) (relating to obscene and other sexual materials and performances).

(4)  18 Pa.C.S. § 6312(b) and (c).

(5)  18 Pa.C.S. § 6318 (relating to unlawful contact with minor).

(6)  18 Pa.C.S. § 6320 (relating to sexual exploitation of children).

(7)  18 U.S.C. § 1591 (relating to sex trafficking of children by force, fraud, or coercion).

(8)  18 U.S.C. § 2243 (relating to sexual abuse of a minor or ward).

(9)  18 U.S.C. § 2244 (relating to abusive sexual contact) where the victim is 13 years of age or older but under 18 years of age.

(10)  18 U.S.C. § 2251 (relating to sexual exploitation of children).

(11)  18 U.S.C. § 2251A (relating to selling or buying of children).

(12)  18 U.S.C. § 2252(a)(1), (2) or (3).

(13)  18 U.S.C. § 2260 (relating to production of sexually explicit depictions of a minor for importation into the United States).

(14)  18 U.S.C. § 2421 (relating to transportation generally).

(15)  18 U.S.C. § 2422(b).

(16)  18 U.S.C. § 2423(a).

(17)  A comparable military offense or similar offense under the laws of another jurisdiction or foreign country or under a former law of this Commonwealth.

(18)  An attempt, conspiracy or solicitation to commit an offense listed in paragraph (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16) or (17).

(d)  Tier III sexual offenses.--The following offenses shall be classified as Tier III sexual offenses:

(1)  18 Pa.C.S. § 2901(a.1) (relating to kidnapping).

(2)  18 Pa.C.S. § 3121 (relating to rape).

(3)  18 Pa.C.S. § 3122.1(b) (relating to statutory sexual assault).

(4)  18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

(5)  18 Pa.C.S. § 3124.1 (relating to sexual assault).

(6)  18 Pa.C.S. § 3124.2(a.1).

(7)  18 Pa.C.S. § 3125 (relating to aggravated indecent assault).

(8)  18 Pa.C.S. § 3126(a)(7).

(9)  18 Pa.C.S. § 4302(b) (relating to incest).

(10)  18 U.S.C. § 2241 (relating to aggravated sexual abuse).

(11)  18 U.S.C. § 2242 (relating to sexual abuse).

(12)  18 U.S.C. § 2244 where the victim is under 13 years of age.

(13)  A comparable military offense or similar offense under the laws of another jurisdiction or country or under a former law of this Commonwealth.

(14)  An attempt, conspiracy or solicitation to commit an offense listed in paragraph (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12) or (13).

(15)  (Reserved).

(16)  Two or more convictions of offenses listed as Tier I or Tier II sexual offenses.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (b)(12) and (21), (c)(9), (12) and (17) and (d)(12), (13) and (15) and added subsec. (b)(23).

2011 Amendment.  Act 111 added section 9799.14.

Cross References.  Section 9799.14 is referred to in sections 9718.2, 9799.12, 9799.13, 9799.15 of this title.



Section 9799.15 - Period of registration

§ 9799.15.  Period of registration.

(a)  Period of registration.--Subject to subsection (c), an individual specified in section 9799.13 (relating to applicability) shall register with the Pennsylvania State Police as follows:

(1)  An individual convicted of a Tier I sexual offense, except an offense set forth in section 9799.14(b)(23) (relating to sexual offenses and tier system), shall register for a period of 15 years.

(2)  An individual convicted of a Tier II sexual offense shall register for a period of 25 years.

(3)  An individual convicted of a Tier III sexual offense shall register for the life of the individual.

(4)  A juvenile offender who was adjudicated delinquent in this Commonwealth, or who was adjudicated delinquent in another jurisdiction or foreign country as a consequence of having committed an offense similar to an offense which would require the individual to register if the offense was committed in this Commonwealth, shall register for the life of the individual.

(4.1)  A juvenile offender who is required to register in a sexual offender registry in another jurisdiction or foreign country as a consequence of having been adjudicated delinquent for an offense similar to an offense which, if committed in this Commonwealth, would not require the individual to register shall register for a period of time equal to that required of the individual in the other jurisdiction or foreign country.

(5)  A sexually violent delinquent child shall register for the life of the individual.

(6)  A sexually violent predator shall register for the life of the individual.

(7)  An individual subject to registration under section 9799.13(7.1) shall register for the period of time equal to the time for which the individual was required to register in another jurisdiction or foreign country.

(b)  Commencement of registration.--The following apply:

(1)  The period of registration set forth in subsection (a) shall commence as follows:

(i)  For an individual convicted of a sexually violent offense in this Commonwealth, the period of registration shall commence upon:

(A)  release from incarceration in a State or county correctional facility, including release to a community correction center or community contract facility;

(B)  parole or a sentence of probation; or

(C)  a sentence of State or county intermediate punishment in which the person is not sentenced to a period of incarceration.

(ii)  For an individual who is a juvenile offender, the period of registration shall commence upon:

(A)  release from an institution or facility set forth in section 6352(a)(3) (relating to disposition of delinquent child), if the juvenile offender is, on or after the effective date of this section, subject to the jurisdiction of a court pursuant to a disposition entered under section 6352 and is under court-ordered placement in an institution or facility set forth in section 6352(a)(3); or

(B)  disposition, if the juvenile offender is, on or after the effective date of this section, subject to the jurisdiction of a court pursuant to a disposition entered under section 6352 and is placed on probation or is otherwise subject to jurisdiction of a court pursuant to a disposition under section 6352 that did not involve out-of-home placement.

(iii)  For a sexually violent delinquent child, the period of registration shall commence upon transfer to involuntary outpatient treatment pursuant to section 6404.1 (relating to transfer to involuntary outpatient treatment).

(iv)  For an individual who is convicted of a sexually violent offense in another jurisdiction or foreign country or a comparable military offense, the period of registration shall commence upon establishment of a residence or commencement of employment or enrollment as a student within this Commonwealth. This subparagraph shall apply to an individual convicted of a sexually violent offense in another jurisdiction or foreign country or comparable military offense and who is a transient.

(2)  Notwithstanding the provisions of paragraph (1), an individual specified in section 9799.13 shall initially register with the Pennsylvania State Police as set forth in section 9799.19 (relating to initial registration).

(c)  Period of registration tolled.--The following shall apply:

(1)  The period of registration set forth in subsection (a) shall be tolled for the period of time in which the individual specified in section 9799.13 is:

(i)  incarcerated in a Federal, State or county  correctional institution, excluding a community contract facility or community corrections center;

(ii)  subject to a sentence of intermediate punishment which is restrictive and where the individual is sentenced to a period of incarceration;

(iii)  committed to an institution or facility set forth in section 6352(a)(3) that provides the individual with 24-hour-per-day supervision and care;

(iv)  committed to and receiving involuntary inpatient treatment in the State-owned facility or unit set forth in Chapter 64 (relating to court-ordered involuntary treatment of certain sexually violent persons); or

(v)  incarcerated in a Federal correctional institution, excluding a community contract facility or community corrections center.

(2)  This subsection shall apply to an individual specified in section 9799.13 who is recommitted to a Federal,  State or county correctional institution for a parole violation or who has been sentenced to an additional term of imprisonment. In addition, this subsection shall apply to an individual committed to or recommitted to a Federal correctional institution. In the case of recommitment to a State or county correctional institution, the Department of Corrections or the county correctional facility shall notify the Pennsylvania State Police of the admission of the individual.

(d)  Sexually violent predators.--An individual convicted of a Tier I sexual offense, a Tier II sexual offense or a Tier III sexual offense who is determined to be a sexually violent predator under section 9799.24 (relating to assessments) shall register for the life of the individual.

(e)  Periodic in-person appearance required.--Except as provided in subsection (f) and subject to subsections (g) and (h), an individual specified in section 9799.13 shall appear in person at an approved registration site to provide or verify the information set forth in section 9799.16(b) (relating to registry) and to be photographed as follows:

(1)  An individual convicted of a Tier I sexual offense shall appear annually.

(2)  An individual convicted of a Tier II sexual offense shall appear semiannually.

(3)  An individual convicted of a Tier III sexual offense shall appear quarterly.

(4)  An individual required to register pursuant to section 9799.13(7.1) shall appear annually.

(f)  Sexually violent predators.--A sexually violent predator shall appear in person at an approved registration site to:

(1)  provide or verify the information set forth in section 9799.16(b);

(2)  be photographed quarterly; and

(3)  state whether he is in compliance with section 9799.36 (relating to counseling of sexually violent predators).

(g)  In-person appearance to update information.--In addition to the periodic in-person appearance required in subsections (e), (f) and (h), an individual specified in section 9799.13 shall appear in person at an approved registration site within three business days to provide current information relating to:

(1)  A change in name, including an alias.

(2)  A commencement of residence, change in residence, termination of residence or failure to maintain a residence, thus making the individual a transient.

(3)  Commencement of employment, a change in the location or entity in which the individual is employed or a termination of employment.

(4)  Initial enrollment as a student, a change in enrollment as a student or termination as a student.

(5)  An addition and a change in telephone number, including a cell phone number, or a termination of telephone number, including a cell phone number.

(6)  An addition, a change in and termination of a motor vehicle owned or operated, including watercraft or aircraft. In order to fulfill the requirements of this paragraph, the individual must provide any license plate numbers and registration numbers and other identifiers and an addition to or change in the address of the place the vehicle is stored.

(7)  A commencement of temporary lodging, a change in temporary lodging or a termination of temporary lodging. In order to fulfill the requirements of this paragraph, the individual must provide the specific length of time and the dates during which the individual will be temporarily lodged.

(8)  An addition, change in or termination of e-mail address, instant message address or any other designations used in Internet communications or postings.

(9)  An addition, change in or termination of information related to occupational and professional licensing, including type of license held and license number.

(h)  Transients, juvenile offenders and sexually violent delinquent children.--If the individual specified in section 9799.13 is a transient, a juvenile offender or a sexually violent delinquent child, the following apply:

(1)  If the individual is a transient, the individual shall appear in person at an approved registration site to provide or to verify the information set forth in section 9799.16(b) and to be photographed monthly. The duty to appear in person monthly and to be photographed shall apply until a transient establishes a residence. In the event a transient establishes a residence, the requirement of periodic in-person appearances set forth in subsection (e) shall apply.

(2)  If the individual is a juvenile offender who is not a transient, the individual shall appear at an approved registration site to provide or verify the information set forth in section 9799.16(b) and to be photographed quarterly.

(3)  If the individual is a sexually violent delinquent child who is not a transient, the individual shall appear at an approved registration site to provide or verify the information set forth in section 9799.16(b) and to be photographed quarterly.

(i)  International travel.--In addition to the periodic in-person appearance required in subsection (e), an individual specified in section 9799.13 shall appear in person at an approved registration site no less than 21 days in advance of  traveling outside of the United States. The individual shall provide the following information:

(1)  Dates of travel, including date of return to the United States.

(2)  Destinations.

(3)  Temporary lodging.

(j)  In-person reporting by incarcerated or committed individuals.--The requirements of subsections (e), (f), (g) and (h) do not apply where the individual specified in section 9799.13 is:

(1)  incarcerated in a correctional institution, excluding a community contract facility or community corrections center;

(2)  subject to a sentence of intermediate punishment which is restrictive and where the individual is sentenced to a period of incarceration;

(3)  committed to an institution or facility set forth in section 6352(a)(3) which provides the individual with 24-hour-per-day supervision and care; or

(4)  committed to and receiving involuntary inpatient treatment in the State-owned facility or unit set forth in Chapter 64.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (a)(1), (4) and (7),  (c), (f), (g) and (h) and added subsecs. (a)(4.1) and (j).

2011 Amendment.  Act 111 added section 9799.15. Section 16 of Act 111 provided that any reference in any act or part of an act to section 9795.1 shall be deemed a reference to section 9799.15 as if fully set forth in that act or part of that act.

Cross References.  Section 9799.15 is referred to in sections 6404.2, 9718.4, 9799.13, 9799.16, 9799.17, 9799.18, 9799.19, 9799.21, 9799.22, 9799.23, 9799.25, 9799.26, 9799.28 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 9799.16 - Registry

§ 9799.16.  Registry.

(a)  Establishment.--There is established a Statewide registry of sexual offenders in order to carry out the provisions of this subchapter. The Pennsylvania State Police shall create and maintain the registry. The registry shall maintain a complete and systematic index of all records required regarding sexual offenders in order to comply with the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248, 120 Stat. 587). The registry shall:

(1)  Be composed of an electronic database and digitized records.

(2)  Be able to communicate with the Sex Offender Registration and Notification Act Exchange Portal developed by the United States Department of Justice, the National Sex Offender Registry or any successor database which is maintained by the Department of Justice and the Dru Sjodin National Sex Offender Public Internet Website maintained by the Department of Justice.

(3)  Be able to communicate with sexual offender registries established in other jurisdictions.

(b)  Information provided by sexual offender.--An individual specified in section 9799.13 (relating to applicability) shall provide the following information which shall be included in the registry:

(1)  Primary or given name, including an alias used by the individual, nickname, pseudonym, ethnic or tribal name, regardless of the context used and any designations or monikers used for self-identification in Internet communications or postings.

(2)  Designation used by the individual for purposes of routing or self-identification in Internet communications or postings.

(3)  Telephone number, including cell phone number, and any other designation used by the individual for purposes of routing or self-identification in telephonic communications.

(4)  Valid Social Security number issued to the individual by the Federal Government and purported Social Security number.

(5)  Address of each residence or intended residence, whether or not the residence or intended residence is located within this Commonwealth and the location at which the individual receives mail, including a post office box. If the individual fails to maintain a residence and is therefore a transient, the individual shall provide information for the registry as set forth in paragraph (6).

(6)  If the individual is a transient, the individual shall provide information about the transient's temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park. In addition, the transient shall provide a list of places the transient eats, frequents and engages in leisure activities and any planned destinations, including those outside this Commonwealth. If the transient changes or adds to the places listed under this paragraph during a monthly period, the transient shall list these when registering as a transient during the next monthly period. In addition, the transient shall provide the place the transient receives mail, including a post office box. If the transient has been designated as a sexually violent predator, the transient shall state whether he is in compliance with section 9799.36 (relating to counseling of sexually violent predators). The duty to provide the information set forth in this paragraph shall apply until the transient establishes a residence. In the event a transient establishes a residence, the requirements of section 9799.15(e) (relating to period of registration) shall apply.

(7)  Temporary lodging. In order to fulfill the requirements of this paragraph, the individual must provide the specific length of time and the dates during which the individual will be temporarily lodged.

(8)  A passport and documents establishing immigration status, which shall be copied in a digitized format for inclusion in the registry.

(9)  Name and address where the individual is employed or will be employed. In order to fulfill the requirements of this paragraph, if the individual is not employed in a fixed workplace, the individual shall provide information regarding general travel routes and general areas where the individual works.

(10)  Information relating to occupational and professional licensing, including type of license held and the license number.

(11)  Name and address where the individual is a student or will be a student.

(12)  Information relating to motor vehicles owned or operated by the individual, including watercraft and aircraft. In order to fulfill the requirements of this paragraph, the individual shall provide a description of each motor vehicle, watercraft or aircraft. The individual shall provide a license plate number, registration number or other identification number and the address of the place where a vehicle is stored. In addition, the individual shall provide the individual's license to operate a motor vehicle or other identification card issued by the Commonwealth, another jurisdiction or a foreign country so that the Pennsylvania State Police can fulfill its responsibilities under subsection (c)(7).

(13)  Actual date of birth and purported date of birth.

(14)  Form signed by the individual acknowledging the individual's obligations under this subchapter provided in accordance with section 9799.23 (relating to court notification and classification requirements).

(c)  Criminal justice information.--The Pennsylvania State Police shall ensure that the following information is included in or electronically accessible by the registry:

(1)  Physical description of the individual, including a general physical description and tattoos, scars and other identifying marks.

(2)  Text of the statute defining the criminal offense for which the individual is registered.

(3)  Criminal history record information of the individual, including:

(i)  Dates of arrests and convictions.

(ii)  Status of probation, parole or supervised release.

(iii)  Whether the individual is in compliance with requirements regarding this subchapter or has absconded.

(iv)  Existence of any outstanding warrants.

(4)  Current photograph of the individual. In order to fulfill the requirements of this paragraph, in addition to the taking of photographs pursuant to section 9799.15(e), the Pennsylvania State Police shall ensure that additional photographs are taken as needed when there is a significant change in appearance of the individual, including the taking of a current photograph before the individual is released from a State or county correctional institution or an institution or facility set forth in section 6352(a)(3) (relating to disposition of delinquent child) or discharged from the State-owned facility or unit set forth in Chapter 64 (relating to court-ordered involuntary treatment of certain sexually violent persons) due to:

(i)  the expiration of sentence, period of commitment or involuntary treatment;

(ii)  parole or other supervised release, including release to a community corrections center or a community contract facility;

(iii)  commencement of a sentence of intermediate punishment; or

(iv)  any other form of supervised release.

(5)  Set of fingerprints and palm prints of the individual. In order to fulfill the requirements of this paragraph, the palm prints shall be taken for the purpose of submission to the Federal Bureau of Investigation Central Database. The palm prints shall be submitted for entry into the database.

(6)  DNA sample of the individual. In order to fulfill the requirements of this paragraph, the sample shall be taken for the purpose of analysis and entry into the Combined DNA Index System (CODIS). In addition, the sample shall be analyzed and submitted for entry into CODIS.

(7)  Photocopy of valid driver's license or identification card issued to the individual by the Commonwealth, another jurisdiction or a foreign country.

(d)  Cooperation.--There shall be cooperation between the Pennsylvania State Police, State and county correctional institutions, the Pennsylvania Board of Probation and Parole, the county office of probation and parole, any court with jurisdiction over a sexual offender, the chief juvenile probation officer of the court, juvenile probation and parole and the Department of Public Welfare to ensure that the information set forth in subsections (b) and (c) is provided and placed in the registry.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (b)(5) and (6), (c) intro. par. and (d).

2011 Amendment.  Act 111 added section 9799.16.

Cross References.  Section 9799.16 is referred to in sections 9799.12, 9799.15, 9799.18, 9799.19, 9799.20, 9799.23, 9799.25 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 9799.17 - Termination of period of registration for juvenile offenders

§ 9799.17.  Termination of period of registration for juvenile offenders.

(a)  Juvenile offender.--An individual who is a juvenile offender, with the exception of a juvenile offender whose period of registration is determined by section 9799.15(a)(4.1) (relating to period of registration), shall have the requirement to register terminated if all of the following apply:

(1)  At least 25 years have elapsed since the individual was:

(i)  adjudicated delinquent for an offense which, if committed by an adult, would be classified as an offense under 18 Pa.C.S. § 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse) or 3125 (relating to aggravated indecent assault) or an attempt, solicitation or conspiracy to commit an offense under 18 Pa.C.S. § 3121, 3123 or 3125, excluding time spent under the supervision of the court, including commitment to an institution or facility set forth in section 6352(a)(3) (relating to deposition of delinquent child); or

(ii)  adjudicated delinquent for an offense in another jurisdiction or foreign country which is similar to that which if committed by an adult in this Commonwealth would be classified as an offense under 18 Pa.C.S. § 3121, 3123 or 3125 or an attempt, solicitation or conspiracy to commit an offense under 18 Pa.C.S. § 3121, 3123 or 3125.

(2)  For a period of 25 years prior to the filing of the petition, the individual has not been convicted of a subsequent sexually violent offense or a subsequent offense:

(i)  graded as a misdemeanor of the second degree or higher; or

(ii)  which is punishable by a term of imprisonment greater than one year.

(3)  The individual successfully completed court-ordered supervision without revocation.

(4)  The individual successfully completed a treatment program for sexual offenders recognized by the juvenile court in this Commonwealth or another jurisdiction or the United States Attorney General under section 115(b)(1) of the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248, 42 U.S.C. § 16915(b)(1)).

(b)  Procedure.--An individual who was adjudicated delinquent in this Commonwealth and who seeks to terminate the obligation to register pursuant to subsection (a) may petition the court of common pleas of the county in which the individual was adjudicated delinquent for termination. An individual who was adjudicated delinquent in another jurisdiction or foreign country may petition the court of common pleas in the county in which the individual has established a residence in this Commonwealth. The court shall:

(1)  Within 120 days of the filing of the petition under this subsection, hold a hearing to determine whether to terminate the obligation to register. The petitioner and the district attorney shall be given notice of the hearing and an opportunity to be heard, the right to call witnesses, the right to call expert witnesses and the right to cross-examine witnesses. The petitioner shall have the right to counsel and to have a lawyer appointed if the petitioner cannot afford one.

(2)  Terminate the obligation to register only upon a finding of clear and convincing evidence that the petitioner has satisfied the criteria in subsection (a) and that allowing the petitioner to terminate the obligation to register is not likely to pose a threat to the safety of any other person. The burden of proof shall be on the petitioner.

(c)  Notice.--A court granting relief under this section shall notify the Megan's Law Unit of the Pennsylvania State Police in writing within ten days from the date relief is granted.

(d)  Right to appeal.--The petitioner and the Commonwealth shall have the right to appellate review of the actions of the court taken under this section. An appeal by the Commonwealth shall stay the order of the court.

(e)  Prohibition.--This section shall not apply to an individual who:

(1)  Has been designated as a sexually violent predator.

(2)  Has been convicted of a sexually violent offense who is required to register for a period of 15 years or a period of 25 years.

(3)  Has been convicted of a sexually violent offense who is required to register for a period of life.

(4)  Is a sexually violent delinquent child.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

Cross References.  Section 9799.17 is referred to in section 9799.23 of this title.



Section 9799.18 - Information sharing

§ 9799.18.  Information sharing.

(a)  General rule.--The Pennsylvania State Police shall, within three business days, make available information provided by an individual set forth in section 9799.13 (relating to applicability) under sections 9799.15(g) and (i) (relating to period of registration), 9799.16(b) (relating to registry) and  9799.19 (relating to initial registration) to:

(1)  A jurisdiction in which the individual is required to register the individual's residence, employment or enrollment as a student.

(2)  A jurisdiction in which the individual has terminated the individual's residence, employment or enrollment as a student.

(3)  The United States Attorney General, the Department of Justice and the United States Marshals Service for inclusion in the National Sex Offender Registry, NCIC and any other database established by such Federal agencies.

(4)  The district attorney of the county in which the individual:

(i)  establishes a residence or terminates a residence, or is transient;

(ii)  commences employment or terminates employment; or

(iii)  enrolls as a student or terminates enrollment as a student.

(5)  The chief law enforcement officer of the police department of the municipality in which the individual:

(i)  establishes a residence or terminates a residence, or is transient;

(ii)  commences employment or terminates employment; or

(iii)  enrolls as a student or terminates enrollment as a student.

(6)  The county office of probation and parole for the county in which the individual:

(i)  establishes a residence or terminates a residence, or is transient;

(ii)  commences employment or terminates employment; or

(iii)  enrolls as a student or terminates enrollment as a student.

(b)  When sexual offender fails to appear.--When another jurisdiction notifies this Commonwealth that a sexual offender has terminated his residence, employment or enrollment as a student in that jurisdiction and intends to establish a residence in this Commonwealth, commence employment in this Commonwealth or commence enrollment as a student in this Commonwealth and that sexual offender fails to appear in this Commonwealth to register, the Pennsylvania State Police shall notify the other jurisdiction that the sexual offender failed to appear.

(c)  International residence.--The Pennsylvania State Police shall, within three business days, transfer information that a sexual offender intends to establish residence in another country to:

(1)  A jurisdiction in which the sexual offender is required to register residence, employment or enrollment as a student.

(2)  The United States Marshals Service.

(3)  The Department of Justice for inclusion in the National Sex Offender Registry and NCIC.

(d)  International travel.--The Pennsylvania State Police shall, within three business days, transfer information about international travel provided by the sexual offender under section 9799.15(i) to:

(1)  A jurisdiction in which the sexual offender is required to register the sexual offender's residence, as a transient, employment or enrollment as a student.

(2)  The United States Marshals Service.

(3)  The Department of Justice for inclusion in the National Sex Offender Registry and NCIC.

(e)  National Child Protection Act agencies.--The Pennsylvania State Police shall, within three business days, transfer such criminal history record information about a sexual offender in the registry necessary to enable an agency responsible for conducting employment-related background checks under section 3 of the National Child Protection Act of 1993 (Public Law 103-209, 42 U.S.C. 5119a) to conduct the background checks.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (a) intro. par., (4), (5) and (6) and (d)(1).

2011 Amendment.  Act 111 added section 9799.18.

Cross References.  Section 9799.18 is referred to in section 9799.32 of this title.



Section 9799.19 - Initial registration

§ 9799.19.  Initial registration.

(a)  General rule.--An individual set forth in section 9799.13 (relating to applicability) shall initially register with the Pennsylvania State Police as set forth in this section.

(b)  Initial registration if incarcerated within Commonwealth or by Federal Court on effective date of section.--The following apply:

(1)  If the individual is, prior to the effective date of this section, incarcerated in a Federal, State or county correctional facility, the individual shall provide the information set forth in section 9799.16(b) (relating to registry) to the appropriate official of the Federal, State or county correctional facility or the Pennsylvania Board of Probation and Parole for inclusion in the registry before being released due to:

(i)  the expiration of sentence, in which case the information shall be collected no later than ten days prior to the maximum expiration date;

(ii)  parole;

(iii)  State or county intermediate punishment where the sentence is restrictive and the individual is sentenced to a period of incarceration in a State or county correctional institution or a work release facility; or

(iv)  special probation supervised by the Pennsylvania Board of Probation and Parole.

(2)  For individuals set forth in paragraph (1), the appropriate official of the Federal, State or county correctional facility or the Pennsylvania Board of Probation and Parole shall collect and forward the information in section 9799.16(b) to the Pennsylvania State Police. The appropriate official shall, in addition, ensure that the information set forth in section 9799.16(c) is collected and forwarded to the Pennsylvania State Police. The information in section 9799.16(b) and (c) shall be included in the registry. With respect to individuals released under paragraph (1)(ii), (iii) or (iv), the State or county correctional facility shall not release the individual until it receives verification from the Pennsylvania State Police that it has received the information set forth in section 9799.16(b) and (c). Verification may take place by electronic means. With respect to individuals released under paragraph (1)(i), if the individual refuses to provide the information set forth in section 9799.16(b), the State or county correctional institution shall notify the Pennsylvania State Police or the municipal police department with jurisdiction over the facility of the failure to provide the information and of the expected date, time and location of the release of the individual.

(b.1)  Initial registration if sentenced to a county or State correctional facility on or after the effective date of section.--If the individual is, on or after the effective date of this section, sentenced to a period of incarceration in a county or State correctional facility, the individual shall provide the information set forth in section 9799.16(b) as follows:

(1)  At the time of sentencing, the court shall require the individual to immediately report to the Office of Probation and Parole serving that county to register under this subchapter. The appropriate office of probation and parole shall collect the information set forth in section 9799.16(b) from the individual and forward the information to the Pennsylvania State Police. The appropriate office of probation and parole shall, in addition, ensure the information set forth in 9799.16(c) is collected and forwarded to the Pennsylvania State Police. The information in section 9799.16(b) and (c) shall be included in the registry.

(2)  If the individual is incarcerated in a State correctional facility or county correctional facility, the correctional facility shall notify the Pennsylvania State Police, not more than 30 days in advance of, but not later than ten days prior to, the individual's release from the correctional facility. The following apply:

(i)  The correctional facility shall ensure that the information set forth in section 9799.16(b) and (c) for the individual has been submitted to the Pennsylvania State Police.

(ii)  If the information has not been submitted to the Pennsylvania State Police, the correctional facility shall collect the information set forth in section 9799.16(b) from the individual and forward the information to the Pennsylvania State Police.

(iii)  The correctional facility shall also report any changes to the information set forth in section 9799.16(b) and (c) on file with the Pennsylvania State Police.

(iv)  In the case of parole, State or county intermediate punishment where the sentence is restrictive  and the individual is sentenced to a period of incarceration in a State or county correctional institution or work release facility or special probation supervised by the Pennsylvania Board of Probation and Parole, the correctional facility may not release the individual until the correctional facility receives verification from the Pennsylvania State Police that the Pennsylvania State Police has received the information set forth in section 9799.16(b) and (c). Verification by the Pennsylvania State Police may occur by electronic means.

(v)  If the individual is scheduled to be released from a State or county correctional institution due to the expiration of sentence and the individual refuses to provide the information set forth in section 9799.16(b), the State or county correctional institution shall notify the Pennsylvania State Police or the municipal police department with jurisdiction over the facility of the failure to provide the information and of the expected date, time and location of the release of the individual.

(c)  Initial registration if sentenced to county intermediate punishment on effective date of section.--If the individual is, on the effective date of this section, sentenced to county intermediate punishment which is restorative where the individual is not sentenced to incarceration or to a work release facility, the individual shall provide the information set forth in section 9799.16(b) by appearing at an approved registration site within 48 hours of the effective date of this section. The appropriate official of the county office of probation and parole shall ensure that the individual has appeared at an approved registration site as set forth in this subsection. If the individual fails to appear, the appropriate official of the county office of probation and parole shall notify the Pennsylvania State Police. The Pennsylvania State Police shall ensure the information set forth in section 9799.16(c) with respect to the individual is collected and entered in the registry.

(d)  Initial registration if sentenced to county intermediate punishment after effective date of section.--If the individual is, after the effective date of this section, sentenced to county intermediate punishment, the following apply:

(1)  If the individual is sentenced to county intermediate punishment which is restorative, the individual shall provide the information set forth in section 9799.16(b) by appearing at an approved registration site within 48 hours of being sentenced. The appropriate official of the county office of probation and parole shall ensure that the individual has appeared at an approved registration site as set forth in this paragraph. If the individual fails to appear, the appropriate official of the county office of probation and parole shall notify the Pennsylvania State Police. The Pennsylvania State Police shall ensure the information set forth in section 9799.16(c) with respect to the individual is collected and entered in the registry.

(2)  If the individual is sentenced to county intermediate punishment which is restrictive where the individual is not sentenced to incarceration or to a work release facility, the individual shall provide the information set forth in section 9799.16(b) by appearing at an approved registration site within 48 hours of being sentenced. The appropriate official of the county office of probation and parole shall ensure that the individual has appeared at an approved registration site as set forth in this paragraph. If the individual fails to appear, the appropriate official of the county office of probation and parole shall notify the Pennsylvania State Police. The Pennsylvania State Police shall ensure the information set forth in section 9799.16(c) with respect to the individual is collected and entered in the registry.

(e)  Initial registration if sentenced to county probation on or after effective date of section.--If the individual is, on or after the effective date of this section, sentenced to county probation, the individual shall provide the information set forth in section 9799.16(b) by appearing at an approved registration site within 48 hours of being sentenced. The appropriate official of the county office of probation and parole shall ensure that the individual has appeared at an approved registration site as set forth in this paragraph. If the individual fails to appear, the appropriate official of the county office of probation and parole shall notify the Pennsylvania State Police. The Pennsylvania State Police shall ensure the information set forth in section 9799.16(c) with respect to the individual is collected and entered in the registry.

(e.1)  Initial registration for county or Federal probationers on the effective date of this section.--

(1)  If the individual is, on the effective date of this section, already serving a sentence of county probation, the  appropriate office of probation and parole serving the county shall register the individual within 48 hours. The appropriate official of that office shall collect the information set forth in section 9799.16(b) and forward that information to the Pennsylvania State Police. The Pennsylvania State Police shall ensure that the information set forth in section 9799.16(c) is collected. The information in section 9799.16(b) and (c) shall be included in the registry. If the individual fails to comply, the appropriate official of that office shall notify the Pennsylvania State Police.

(2)  If the individual is, on the effective date of this section, already under the supervision of Federal probation authorities for a sexually violent offense, the individual shall provide the information set forth in section 9799.16(b)  by appearing at an approved registration site within 48 hours of the effective date of this section.

(e.2)  Initial registration for county or State parolees on the effective date of this section.--

(1)  If the individual is, on the effective date of this section, already serving a sentence of county parole, the appropriate office of probation and parole serving the county shall register the individual within 48 hours. The appropriate official of that office shall collect the information set forth in section 9799.16(b) and forward that information to the Pennsylvania State Police. The Pennsylvania State Police shall ensure that the information set forth in section 9799.16(c) is collected. The information in section 9799.16(b) and (c) shall be included in the registry. If the individual fails to comply, the appropriate official of that office shall notify the Pennsylvania State Police.

(2)  If the individual is, on the effective date of this section, already serving a sentence of State parole, the Pennsylvania Board of Probation and Parole shall register the individual within 48 hours. The appropriate official of Pennsylvania Board of Probation and Parole shall collect the information set forth in section 9799.16(b) from the individual and forward the information to the Pennsylvania State Police. The Pennsylvania State Police shall ensure that the information set forth in section 9799.16(c) is collected. The information in section 9799.16(b) and (c) shall be included in the registry. If the individual fails to comply, the appropriate official of the Pennsylvania Board of Probation and Parole shall notify the Pennsylvania State Police.

(f)  Initial registration if being supervised by  Commonwealth under Interstate Compact for Adult Offender Supervision.--If an individual is in this Commonwealth and is being supervised by the State Board of Probation and Parole or the county office of probation and parole pursuant to the Interstate Compact for Adult Offender Supervision, the following apply:

(1)  If the individual is being supervised under the compact after the effective date of this section, the individual shall provide the information set forth in section 9799.16(b) to the appropriate official of the State Board of Probation and Parole or the county office of probation and parole for inclusion in the registry. The appropriate official shall collect the information set forth in section 9799.16(b) and forward the information to the Pennsylvania State Police. The appropriate official shall, in addition, ensure that the information set forth in section 9799.16(c) is collected and forwarded to the Pennsylvania State Police. If the individual fails to provide the information in section 9799.16(b), the appropriate official of the State Board of Probation and Parole or county office of probation and parole shall notify the Pennsylvania State Police.

(2)  If the individual is being supervised under the compact on the effective date of this section, the individual shall provide the information set forth in section 9799.16(b) by appearing at an approved registration site within 48 hours of the effective date of this section. The appropriate official of the Pennsylvania Board of Probation and Parole or the county office of probation and parole shall ensure that the individual has appeared at an approved registration site as set forth in this paragraph. If the individual fails to appear, the appropriate official shall notify the Pennsylvania State Police. The appropriate official shall, in addition, ensure the information set forth in section 9799.16(c) is collected and forwarded to the Pennsylvania State Police.

(g)  Supervision of individual convicted in Commonwealth who does not intend to reside in Commonwealth.--On or after the effective date of this section, an individual convicted of a sexually violent offense within this Commonwealth who seeks transfer of supervision to another jurisdiction pursuant to the Interstate Compact for Adult Offender Supervision shall not have supervision transferred to another jurisdiction prior to the individual's registration with the Pennsylvania State Police as set forth in this section.

(h)  Initial registration of juvenile offender or sexually violent delinquent child.--

(1)  If the individual is a juvenile offender who is adjudicated delinquent by a court on or after the effective date of this section, the following apply:

(i)  The court shall require the individual to provide the information set forth in section 9799.16(b) to the chief juvenile probation officer of the court as follows:

(A)  Except as set forth in clause (B), at the time of disposition under section 6352 (relating to disposition of delinquent child).

(B)  At the time the individual is adjudicated delinquent under section 6341 (relating to adjudication) if:

(I)  the adjudication of delinquency occurs in any county other than the individual's county of residence; and

(II)  the court intends to transfer the individual's case for disposition to the individual's county of residence under section 6321(c) (relating to commencement of proceedings).

(ii)  The chief juvenile probation officer shall collect the information in section 9799.16(b) and (c) and forward it to the Pennsylvania State Police for inclusion in the registry as directed by the Pennsylvania State Police. If the juvenile offender is, under section 6352(a)(3), subject to court-ordered placement in an institution or facility which provides the juvenile with 24-hour-per-day supervision and care, the institution or facility shall ensure the information provided by the juvenile offender pursuant to section 9799.16(b) is updated to reflect accurate information prior to release. The institution or facility may not release the juvenile offender until it receives verification from the Pennsylvania State Police that the information required under section 9799.16(b) and (c) has been entered in the registry.

(2)  If, on the effective date of this section, the individual is a juvenile offender and is subject to the jurisdiction of the court pursuant to a disposition entered under section 6352 and is on probation or the individual is otherwise being supervised in the community, including placement in a foster family home or other residential setting which provides the individual with less than 24-hour-per-day supervision and care, the individual shall provide the information set forth in section 9799.16(b) to the chief juvenile probation officer of the court within 30 days of the effective date of this section. The chief juvenile probation officer shall collect the information set forth in section 9799.16(b) and (c) and forward it to the Pennsylvania State Police for inclusion in the registry, as directed by the Pennsylvania State Police.

(3)  If the individual is, on the effective date of this section, already a juvenile offender and is subject to the jurisdiction of a court pursuant to a disposition entered under section 6352 and is, under section 6352, subject to court-ordered placement in an institution or facility which provides the juvenile with 24-hour-per-day supervision and care, the director of the institution or facility or a designee shall make the juvenile offender available for and facilitate the collection of the information set forth in section 9799.16(b) and (c) as directed by the Pennsylvania State Police for inclusion in the registry. The Pennsylvania State Police may require the institution or facility to transport the juvenile offender to and from an approved registration site in order to fulfill the requirement of this paragraph. In order to fulfill the requirements of this paragraph, the chief juvenile probation officer of the court shall, within ten days of the effective date of this section, notify the director of the institution or facility and the Pennsylvania State Police that the juvenile offender is required to register under this subchapter. In addition, the institution or facility shall ensure that the information provided by the juvenile offender pursuant to section 9799.16(b) is updated to reflect accurate information prior to release. The juvenile offender may not be released until the institution or facility receives verification from the Pennsylvania State Police that the information required under section 9799.16(b) and (c) has been entered into the registry.

(4)  If the individual is, on the effective date of this section, already a sexually violent delinquent child and receiving involuntary treatment in the State-owned facility or unit under Chapter 64 (relating to court-ordered involuntary treatment of certain sexually violent persons), the director of the facility or unit or a designee shall make the sexually violent delinquent child available for and facilitate the collection of the information set forth in section 9799.16(b) and (c) as directed by the Pennsylvania State Police for inclusion in the registry. The Pennsylvania State Police may require the facility or unit to transport the sexually violent delinquent child to and from an approved registration site in order to fulfill the requirement of this paragraph. In addition, the facility or unit shall ensure that the information provided by the sexually violent delinquent child pursuant to section 9799.16(b) is updated to reflect accurate information prior to release. The facility or unit may not transfer the sexually violent child to outpatient treatment until it has received verification from the Pennsylvania State Police that it has received the information set forth in section 9799.16(b) and (c).

(5)  If the individual is, on or after the effective date of this section, determined by the court to be a sexually violent delinquent child and committed for involuntary treatment to the State-owned facility or unit under Chapter 64, the following apply:

(i)  The court shall require the individual to provide the information set forth in section 9799.16(b) to the chief juvenile probation officer of the court at the time of commitment. The chief juvenile probation officer shall collect and forward the information to the Pennsylvania State Police for inclusion in the registry. The chief juvenile probation officer shall, at the time of commitment, also ensure that the information set forth in section 9799.16(c) is collected and forwarded to the Pennsylvania State Police for inclusion in the registry. The Pennsylvania State Police may require the facility or unit to transport the sexually violent delinquent child to and from an approved registration site in order to fulfill the requirement of initial registration at the time of commitment.

(ii)  The facility or unit shall ensure that the information provided by the sexually violent delinquent child pursuant to section 9799.16(b) is updated to reflect accurate information prior to transfer to involuntary outpatient treatment pursuant to section 6404.1 (relating to transfer to involuntary outpatient treatment) or discharge. The court may not transfer the sexually violent delinquent child to outpatient treatment or discharge the child from the facility or unit until it has received verification from the Pennsylvania State Police that the information required under section 9799.16(b) and (c) has been entered in the registry.

(i)  Initial registration if convicted or adjudicated delinquent outside Commonwealth.--

(1)  An individual subject to registration under section 9799.13(7), (7.1) or (7.2) shall appear in person at an approved registration site to provide the information set forth in section 9799.16(b) to the Pennsylvania State Police within three business days of establishing residence, commencing employment or commencing enrollment as a student within this Commonwealth. In addition, the individual shall comply with the other provisions of this subchapter, including section 9799.15 (relating to period of registration). If the individual fails to establish a residence but nevertheless resides in this Commonwealth, the individual shall register as a transient. The Pennsylvania State Police shall ensure that the information set forth in section 9799.16(c) with respect to the individual is collected and entered in the registry.

(2)  If the individual is, on or after the effective date of this section, a juvenile offender as defined in paragraph (2) or (3) of the definition of "juvenile offender" in section 9799.12 (relating to definitions), the individual shall appear in person at an approved registration site to provide the information set forth in section 9799.16(b) to the Pennsylvania State Police within three business days of establishing residence, commencing employment or commencing enrollment as a student within this Commonwealth. In addition, the individual shall comply with the other provisions of this subchapter, including section 9799.15. If the individual fails to establish a residence but nevertheless resides in this Commonwealth, the individual shall register as a transient. The Pennsylvania State Police shall ensure that the information set forth in section 9799.16(c) with respect to the individual is collected and entered in the registry.

(3)  If the individual is, on or after the effective date of this section, convicted of a sexually violent offense and incarcerated in a Federal correctional institution or being supervised by Federal probation authorities, the individual shall appear in person at an approved registration site to provide the information set forth in section 9799.16(b) to the Pennsylvania State Police within three business days of establishing residence, commencing employment or commencing enrollment as a student in this Commonwealth. In addition, the individual shall comply with other provisions of this subchapter, including section 9799.15. If the individual fails to establish a residence but nevertheless resides in this Commonwealth, the individual shall register as a transient. The Pennsylvania State Police shall ensure that the information set forth in section 9799.16(c) with respect to the individual is collected and entered into the registry.

(j)  Former law and registration.--An individual subject to registration under section 9799.13(3) shall appear at an approved registration site to update registration or, if necessary, to provide the information set forth in section 9799.16(b) to the Pennsylvania State Police within 90 days of the effective date of this section. In addition, the individual shall comply with the other provisions of this subchapter, including section 9799.15. If the individual fails to establish a residence, the individual shall register as a transient. The Pennsylvania State Police shall ensure that the information set forth in section 9799.16(c) with respect to the individual is collected and entered in the registry.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (b), (b.1) intro. par., (h), (i) and (j) and added subsecs. (e.1) and (e.2).

2011 Amendment.  Act 111 added section 9799.19.

Cross References.  Section 9799.19 is referred to in sections 9799.13, 9799.15, 9799.18, 9799.20, 9799.21, 9799.22, 9799.23, 9799.25, 9799.26, 9799.33, 9799.34 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 9799.20 - Duty to inform

§ 9799.20.  Duty to inform.

In order to implement the provisions of section 9799.19 (relating to initial registration), as appropriate, the Pennsylvania State Police, the court having jurisdiction over the sexual offender, the chief juvenile probation officer of the court and the appropriate official of the Pennsylvania Board of Probation and Parole, county office of probation and parole, the Department of Public Welfare or a State or county correctional institution shall:

(1)  Inform the individual required to register of the individual's duties under this subchapter.

(2)  Require the individual to read and sign a form stating that the duty to register has been explained and that the individual understands the registration requirement.

(3)  Collect the information required under section 9799.16 (b) and (c) (relating to registry) and forward the information to the Pennsylvania State Police for inclusion in the registry as set forth in this subchapter.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended the intro. par.

2011 Amendment.  Act 111 added section 9799.20.



Section 9799.21 - Penalty

§ 9799.21.  Penalty.

(a)  Registration.--An individual set forth in section 9799.13 (relating to applicability) may be subject to prosecution under 18 Pa.C.S. § 4915.1 (relating to failure to comply with registration requirements) if the individual fails to:

(1)  register with the Pennsylvania State Police as set forth in section 9799.15 (relating to period of registration), 9799.19 (relating to initial registration) or 9799.25 (relating to verification by sexual offenders and Pennsylvania State Police);

(2)  verify the information provided by the individual or be photographed as provided in sections 9799.15, 9799.19 and 9799.25; or

(3)  provide accurate information when registering under  sections 9799.15, 9799.19 and 9799.25.

(b)  Counseling.--A sexually violent predator or sexually violent delinquent child may be subject to prosecution under 18 Pa.C.S. § 4915.1 if he fails to comply with section 9799.36  (relating to counseling of sexually violent predators).

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

Cross References.  Section 9799.21 is referred to in section 9799.22 of this title.



Section 9799.22 - Enforcement

§ 9799.22.  Enforcement.

(a)  Failure to comply.--When an individual set forth in section 9799.13 (relating to applicability) fails to comply with section 9799.19 (relating to initial registration), 9799.21 (relating to penalty) or 9799.36 (relating to counseling of sexually violent predators), the Pennsylvania State Police shall either:

(1)  In cooperation with the district attorney, seek issuance of a warrant for the arrest of the individual and locate and arrest the individual for violating this section.

(2)  Notify the municipal police department where the individual has a residence, is transient, is employed or is enrolled as a student. The municipal police shall, in cooperation with the district attorney, seek issuance of a warrant for the arrest of the individual and locate and arrest the individual for violating this section. In municipalities where no municipal police department exists, the Pennsylvania State Police shall proceed under paragraph (1).

(b)  When individual cannot be found.--In the event the individual cannot be located, the following apply:

(1)  The Pennsylvania State Police shall enter information on the Internet website of sexual offenders and in the registry indicating that the individual cannot be located.

(2)  The Pennsylvania State Police shall provide information to the National Sex Offender Registry and NCIC to reflect that the individual cannot be located.

(3)  The Pennsylvania State Police shall notify the United States Marshals Service.

(4)  If a warrant is issued pursuant to this subsection, the police department executing the warrant shall provide information to the National Crime Information Center Wanted Person File to reflect that a warrant has been issued for the individual's arrest.

(c)  Notice from another jurisdiction.--When another jurisdiction notifies the Pennsylvania State Police that a sexual offender has terminated residence, employment or enrollment as a student in that jurisdiction and intends to establish a residence in this Commonwealth, commence employment in this Commonwealth or commence enrollment as a student in this Commonwealth and that sexual offender fails to appear in this Commonwealth to register as provided in section 9799.15 (relating to period of registration), the Pennsylvania State Police shall notify the other jurisdiction that the sexual offender failed to appear. This subsection also applies to a transient who fails to appear.

(d)  Duty to inform Pennsylvania State Police.--In order to implement this subchapter, the court with jurisdiction over the sexual offender, the chief juvenile probation officer of the court and the appropriate official of the Pennsylvania Board of Probation and Parole, the county office of probation and parole, the Department of Public Welfare or a State or county correctional institution shall inform the Pennsylvania State Police if the individual refuses to provide the information required by this subchapter so that the Pennsylvania State Police may comply with this section.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

Cross References.  Section 9799.22 is referred to in sections 9799.25, 9799.32 of this title.



Section 9799.23 - Court notification and classification requirements

§ 9799.23.  Court notification and classification requirements.

(a)  Notice to sexual offenders.--At the time of sentencing, of disposition in the case of a juvenile offender or of commitment in the case of a sexually violent delinquent child, the court shall inform the sexual offender of the provisions of this subchapter. The court shall:

(1)  Specifically inform the sexual offender of the duty to register under this subchapter.

(2)  Specifically inform the sexual offender of:

(i)  the duty to register in accordance with sections 9799.15 (relating to period of registration), 9799.16(b) (relating to registry), 9799.19 (relating to initial registration) and 9799.25 (relating to verification by sexual offenders and Pennsylvania State Police); and

(ii)  the duty to attend counseling in accordance with:

(A)  section 9799.36 (relating to counseling of sexually violent predators) if applicable; or

(B)  section 6404.2(g) (relating to duration of outpatient commitment and review) if applicable.

(3)  Specifically inform the sexual offender of the duty to register with authorities in another jurisdiction within three business days of:

(i)  Commencement of residence, change of residence, termination of residence or failure to maintain a residence, thus making the sexual offender a transient.

(ii)  Commencement of employment, a change in the location or entity in which the sexual offender is employed or termination of employment.

(iii)  Commencement of enrollment as a student, a change in enrollment as a student or termination of enrollment as a student.

(4)  In accordance with section 9799.16(c), order that the fingerprints, palm prints, DNA sample and photograph of the sexual offender be provided to the Pennsylvania State Police upon sentencing.

(5)  Require the sexual offender to read and sign a form stating that the duty to register under this subchapter has been explained. If the sexual offender is incapable of speaking, reading or writing the English language, the court shall certify the duty to register was explained to the sexual offender, and the sexual offender indicated an understanding of the duty.

(6)  Specifically classify the individual as one of the following:

(i)  An individual convicted of a Tier I offense.

(ii)  An individual convicted of a Tier II offense.

(iii)  An individual convicted of a Tier III offense.

(iv)  A sexually violent predator.

(v)  A juvenile offender.

(vi)  A sexually violent delinquent child.

(b)  Mandatory registration.--All sexual offenders must register in accordance with this subchapter. The following apply:

(1)  Failure by the court to provide the information required in this section, to correctly inform a sexual offender of the sexual offender's obligations or to require a sexual offender to register shall not relieve the sexual offender from the requirements of this subchapter.

(2)  Except as provided in section 9799.17 (relating to termination of period of registration for juvenile offenders), the court shall have no authority to relieve a sexual offender from the duty to register under this subchapter or to modify the requirements of this subchapter as they relate to the sexual offender.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsec. (a) intro. par. and (2).

2011 Amendment.  Act 111 added section 9799.23.

Cross References.  Section 9799.23 is referred to in sections 9799.16, 9799.40 of this title.



Section 9799.24 - Assessments

§ 9799.24.  Assessments.

(a)  Order for assessment.--After conviction but before sentencing, a court shall order an individual convicted of a sexually violent offense to be assessed by the board. The order for an assessment shall be sent to the administrative officer of the board within ten days of the date of conviction for the sexually violent offense.

(b)  Assessment.--Upon receipt from the court of an order for an assessment, a member of the board as designated by the administrative officer of the board shall conduct an assessment of the individual to determine if the individual should be classified as a sexually violent predator. The board shall establish standards for evaluations and for evaluators conducting the assessments. An assessment shall include, but not be limited to, an examination of the following:

(1)  Facts of the current offense, including:

(i)  Whether the offense involved multiple victims.

(ii)  Whether the individual exceeded the means necessary to achieve the offense.

(iii)  The nature of the sexual contact with the victim.

(iv)  Relationship of the individual to the victim.

(v)  Age of the victim.

(vi)  Whether the offense included a display of unusual cruelty by the individual during the commission of the crime.

(vii)  The mental capacity of the victim.

(2)  Prior offense history, including:

(i)  The individual's prior criminal record.

(ii)  Whether the individual completed any prior sentences.

(iii)  Whether the individual participated in available programs for sexual offenders.

(3)  Characteristics of the individual, including:

(i)  Age.

(ii)  Use of illegal drugs.

(iii)  Any mental illness, mental disability or mental abnormality.

(iv)  Behavioral characteristics that contribute to the individual's conduct.

(4)  Factors that are supported in a sexual offender assessment field as criteria reasonably related to the risk of reoffense.

(c)  Release of information.--All State, county and local agencies, offices and entities in this Commonwealth, including juvenile probation officers, shall cooperate by providing copies of records and information as requested by the board in connection with the court-ordered assessment and the assessment requested by the Pennsylvania Board of Probation and Parole or the assessment of a delinquent child under section 6358 (relating to assessment of delinquent children by the State Sexual Offenders Assessment Board).

(d)  Submission of report by board.--The board shall have 90 days from the date of conviction of the individual to submit a written report containing its assessment to the district attorney.

(d.1)  Summary of offense.--The board shall prepare a description of the offense or offenses that trigger the application of this subchapter to include, but not be limited to:

(1)  A concise narrative of the individual's conduct.

(2)  Whether the victim was a minor.

(3)  The manner of weapon or physical force used or threatened.

(4)  If the offense involved unauthorized entry into a room or vehicle occupied by the victim.

(5)  If the offense was part of a course or pattern of conduct involving multiple incidents or victims.

(6)  Previous instances in which the individual was determined guilty of an offense subject to this subchapter or of a crime of violence as defined in section 9714(g) (relating to sentences for second and subsequent offenses).

(e)  Hearing.--

(1)  A hearing to determine whether the individual is a sexually violent predator shall be scheduled upon the praecipe filed by the district attorney. The district attorney upon filing a praecipe shall serve a copy of the praecipe upon defense counsel together with a copy of the report of the board.

(2)  The individual and district attorney shall be given notice of the hearing and an opportunity to be heard, the right to call witnesses, the right to call expert witnesses and the right to cross-examine witnesses. In addition, the individual shall have the right to counsel and to have an attorney appointed to represent the individual if the individual cannot afford one. If the individual requests another expert assessment, the individual shall provide a copy of the expert assessment to the district attorney prior to the hearing.

(3)  At the hearing prior to sentencing, the court shall determine whether the Commonwealth has proved by clear and convincing evidence that the individual is a sexually violent predator.

(4)  A copy of the order containing the determination of the court shall be immediately submitted to the individual, the district attorney, the Pennsylvania Board of Probation and Parole, the Department of Corrections, the board and the Pennsylvania State Police.

(f)  Presentence investigation.--In all cases where the board has performed an assessment under this section, copies of the report shall be provided to the agency preparing the presentence investigation.

(g)  Parole assessment.--The Pennsylvania Board of Probation and Parole may request of the board that an assessment of a sexual offender be conducted and that a report be provided to the Pennsylvania Board of Probation and Parole prior to considering a sexual offender for parole.

(h)  Delinquent children.--The probation officer shall notify the board 90 days prior to the 20th birthday of the child of the status of the delinquent child who is committed to an institution or other facility pursuant to section 6352 (relating to disposition of delinquent child) after having been found delinquent for an act of sexual violence that if committed by an adult would be a violation of 18 Pa.C.S. § 3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse), 3124.1 (relating to sexual assault), 3125 (relating to aggravated indecent assault), 3126 (relating to indecent assault) or 4302 (relating to incest), together with the location of the facility where the child is committed. The board shall conduct an assessment of the child, which shall include the board's determination of whether or not the child is in need of commitment due to a mental abnormality as defined in section 6402 (relating to definitions) or a personality disorder, either of which results in serious difficulty in controlling sexually violent behavior, and provide a report to the court within the time frames set forth in section 6358(c). The probation officer shall assist the board in obtaining access to the child and any records or information as requested by the board in connection with the assessment. The assessment shall be conducted under subsection (b).

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.24.

Cross References.  Section 9799.24 is referred to in sections 9799.12, 9799.15 of this title.



Section 9799.25 - Verification by sexual offenders and Pennsylvania State Police

§ 9799.25.  Verification by sexual offenders and Pennsylvania State Police.

(a)  Periodic verification.--Except for initial registration as provided in section 9799.19 (relating to initial registration) and in accordance with section 9799.15(a)  (relating to period of registration), sexual offenders shall verify the information provided in section 9799.16(b) (relating to registry) and be photographed as follows:

(1)  An individual convicted of a Tier I sexual offense shall appear in person at an approved registration site annually.

(2)  An individual convicted of a Tier II sexual offense shall appear in person at an approved registration site semiannually.

(3)  An individual convicted of a Tier III sexual offense shall appear in person at an approved registration site quarterly.

(4)  An individual designated as a sexually violent predator shall appear in person at an approved registration site quarterly.

(5)  A juvenile offender shall appear in person at an approved registration site quarterly.

(6)  A sexually violent delinquent child shall appear in person at an approved registration site quarterly.

(7)  A transient shall appear in person at an approved registration site monthly.

(8)  An individual required to register under section 9799.13(7.1) (relating to applicability) shall annually appear in person at an approved registration site.

(b)  Deadline.--The following apply:

(1)  A sexual offender shall appear as required under subsection (a) within ten days before the date designated by the Pennsylvania State Police. Failure to appear within ten days may subject the sexual offender to prosecution under 18 Pa.C.S. § 4915.1 (relating to failure to comply with registration requirements).

(2)  In the case of a sexual offender who fails to appear as required under this section, the Pennsylvania State Police shall notify the municipal police department where the sexual offender has a residence, is employed or is enrolled as a student. The municipal police shall locate the sexual offender and arrest the sexual offender for violating this section. A municipal police department may request assistance locating or arresting a sexual offender from the Pennsylvania State Police. In municipalities where no municipal police department exists, the Pennsylvania State Police shall locate the offender and arrest the sexual offender for violating this section.

(3)  In the case of a sexual offender who fails to appear as required under this section, the Pennsylvania State Police shall notify the United States Marshals Service in accordance with section 9799.22(b)(3) (relating to enforcement).

(c)  Facilitation of verification.--The Pennsylvania State Police shall administer and facilitate the process of verification of information, including compliance with counseling in the case of sexually violent predators and sexually violent delinquent children, and photographing the sexual offender by:

(1)  Sending a notice by first class United States mail to each sexual offender at the last reported location where the offender receives mail. The notice shall be sent not more than 30 days nor less than 15 days prior to the date a sexual offender is required to appear pursuant to subsection (a). The notice shall remind the sexual offender of the sexual offender's responsibilities under this subchapter, including counseling in the case of sexually violent predators and sexually violent delinquent children, and provide a list of approved registration sites.

(2)  Providing verification and compliance forms as necessary at each approved registration site.

(d)  Effect of notice.--Failure to send or receive notice of information under this section shall not relieve the sexual offender from the requirements of this subchapter.

(e)  Natural disaster.--The occurrence of a natural disaster or other event requiring evacuation of residences shall not relieve the sexual offender of the duty to register or any other duty imposed by this subchapter.

(f)  Residents in group-based homes.--

(1)  A group-based home may not provide concurrent residence in the group-based home to more than five individuals who are required to register under this chapter as sexually violent predators.

(2)  A group-based home that violates paragraph (1) shall be subject to a civil penalty in the amount of $2,500 for a first violation and in the amount of $5,000 for a second or subsequent violation.

(3)  The Pennsylvania State Police or local law enforcement agency of jurisdiction shall investigate compliance with this subsection, and the Attorney General or district attorney may commence a civil action in the court of common pleas of the county in which a group-based home is located to impose and collect from the group-based home the penalty under paragraph (2).

(4)  As used in this subsection, the term "group-based home" has the meaning given to it in 61 Pa.C.S. § 6124(c) (relating to certain offenders residing in group-based homes).

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (b)(1) and (c) intro. par. and (1).

2011 Amendment.  Act 111 added section 9799.25.

Cross References.  Section 9799.25 is referred to in sections 9799.13, 9799.21, 9799.23, 9799.32 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 9799.26 - Victim notification

§ 9799.26.  Victim notification.

(a)  Duty to inform victim.--

(1)  If an offender is determined to be a sexually violent predator or a sexually violent delinquent child, the municipal police department or the Pennsylvania State Police, if no municipal police jurisdiction exists, shall give written notice to the victim when the sexually violent predator or the sexually violent delinquent child registers initially under section 9799.19 (relating to initial registration) or under section 9799.15(g)(2), (3) or (4) (relating to period of registration). The notice shall be given within 72 hours after the sexually violent predator or the sexually violent delinquent child registers or notifies the Pennsylvania State Police of current information under section 9799.15(g). The notice shall contain the following information about the sexually violent predator or sexually violent delinquent child:

(i)  Name.

(ii)  Residence. This subparagraph includes whether the sexually violent predator or sexually violent delinquent child is a transient, in which case the notice shall contain information about the transient's temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park. In addition, the notice shall contain a list of places the transient eats, frequents and engages in leisure activities.

(iii)  The address of employment.

(iv)  The address where the sexually violent predator or sexually violent delinquent child is enrolled as a student.

(2)  A victim may terminate the duty to inform set forth in paragraph (1) by providing the local municipal police department or the Pennsylvania State Police, if no local municipal police department exists, with a written statement releasing that agency from the duty to comply with this section as it pertains to that victim.

(b)  Individual not determined to be sexually violent predator or sexually violent delinquent child.--If an individual is not determined to be a sexually violent predator or a sexually violent delinquent child, the victim shall be notified in accordance with section 201 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

(c)  Electronic notification option.--In addition to subsections (a) and (b), the Pennsylvania State Police shall develop and implement a system that allows a victim to receive electronic notification instead of the notification in subsections (a) and (b) when a sexual offender provides current information to the Pennsylvania State Police under subsection (a).

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsec. (a)(1)(ii) and carried without amendment subsec. (a)(1)(i).

2011 Amendment.  Act 111 added section 9799.26.



Section 9799.27 - Other notification

§ 9799.27.  Other notification.

(a)  Notice.--Notwithstanding the provisions of Chapter 63 (relating to juvenile matters) and 18 Pa.C.S. Ch. 91 (relating to criminal history record information), the chief law enforcement officer of the police department of the municipality where a sexually violent predator or sexually violent delinquent child lives or, in the case of a sexually violent predator or sexually violent delinquent child failing to establish a residence and being a transient, the chief law enforcement officer of the police department of the transient's last known habitat, shall be responsible for providing written notice as required under this section. The notice shall contain:

(1)  The name of the individual.

(2)  The address of the residence of the individual. If the individual is a transient, written notice under this paragraph shall consist of information about the transient's temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park, and a list of the places the transient eats, frequents and engages in leisure activities.

(3)  The offense for which the individual was convicted, sentenced by a court, adjudicated delinquent or court martialed.

(4)  A statement that the individual has been determined to be a sexually violent predator or sexually violent delinquent child, which determination has or has not been terminated as of a date certain.

(5)  A photograph of the sexually violent predator or sexually violent delinquent child.

The notice shall not include any information that might reveal the victim's name, identity and residence.

(b)  To whom written notice is provided.--The chief law enforcement officer shall provide written notice under subsection (a) to the following persons:

(1)  Neighbors of the sexually violent predator or sexually violent delinquent child. As used in this paragraph:

(i)  In the case of a sexually violent predator or sexually violent delinquent child being a transient, "neighbor" includes residents in the area of the transient's last known temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park.

(ii)  Where the sexually violent predator lives in a common interest community, the term "neighbor" includes the unit owners' association and residents of the common interest community.

(2)  The director of the county children and youth agency of the county where the sexually violent predator or sexually violent delinquent child has a residence or, in the case of a sexually violent predator or sexually violent delinquent child failing to establish a residence and being a transient, the director of the county children and youth agency of the county of the sexually violent predator's or sexually violent delinquent child's last known temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park.

(3)  The superintendent of each school district and the equivalent official for each private and parochial school enrolling students up through grade 12 in the municipality where the sexually violent predator or sexually violent delinquent child has a residence or, in the case of a sexually violent predator or sexually violent delinquent child failing to establish a residence and being a transient, the superintendent of each school district and the equivalent official for private and parochial schools enrolling students up through grade 12 in the municipality of the sexually violent predator's or sexually violent delinquent child's last known temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park.

(4)  The superintendent of each school district and the equivalent official for each private and parochial school located within a one-mile radius of where the sexually violent predator or sexually violent delinquent child has a residence or, in the case of a sexually violent predator or sexually violent delinquent child failing to establish a residence and being a transient, the superintendent of each school district and the equivalent official for each private and parochial school within a one-mile radius of the sexually violent predator's or sexually violent delinquent child's last known temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park.

(5)  The licensee of each certified day-care center and licensed preschool program and owner or operator of each registered family day-care home in the municipality where the sexually violent predator or sexually violent delinquent child has a residence or, in the case of a sexually violent predator or sexually violent delinquent child failing to establish a residence and being a transient, the licensee of each certified day-care center and licensed preschool program and owner or operator of each registered family day-care home in the municipality of the sexually violent predator's or sexually violent delinquent child's last known temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park.

(6)  The president of each college, university and community college located within 1,000 feet of where the sexually violent predator or sexually violent delinquent child has a residence or, in the case of a sexually violent predator or sexually violent delinquent child failing to establish a residence and being a transient, the president of each college, university and community college located within 1,000 feet of the sexually violent predator's or sexually violent delinquent child's last known temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park.

(c)  Notification time frames.--The municipal police department's chief law enforcement officer shall provide notice within the following time frames:

(1)  To neighbors, notice shall be provided within five days after information of the sexually violent predator's or sexually violent delinquent child's release date and residence has been received by the chief law enforcement officer. Notwithstanding the provisions of subsections (a) and (b), verbal notification may be used if written notification would delay meeting the requirement of this paragraph.

(2)  To the persons specified in subsection (b)(2), (3), (4), (5) and (6), notice shall be provided within seven days after the chief law enforcement officer receives information regarding the sexually violent predator's or sexually violent delinquent child's release date and residence.

(d)  Public notice.--Information provided in accordance with subsection (a) shall be available to the general public upon request. The information may be provided by electronic means.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (a)(2) and (b) and carried without amendment subsec. (a) last sentence.

2011 Amendment.  Act 111 added section 9799.27.

Cross References.  Section 9799.27 is referred to in section 9799.31, 9799.32 of this title.



Section 9799.28 - Public Internet website

§ 9799.28.  Public Internet website.

(a)  Information to be made available through Internet.--The Pennsylvania State Police shall, in the manner and form directed by the Governor:

(1)  Develop and maintain a system for making information about individuals convicted of a sexually violent offense, sexually violent predators and sexually violent delinquent children publicly available by electronic means via an Internet website. In order to fulfill its duties under this section, the Pennsylvania State Police shall ensure that the Internet website:

(i)  Contains a feature to permit a member of the public to obtain relevant information for an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child by a query of the Internet website based on search criteria including searches for any given zip code or geographic radius set by the user.

(ii)  Contains a feature to allow a member of the public to receive electronic notification when an individual convicted of a sexually violent offense, sexually violent predator or sexually violent delinquent child provides information under section 9799.15(g)(2), (3) or (4) (relating to period of registration). This feature shall also allow a member of the public to receive electronic notification when the individual convicted of a sexually violent offense, sexually violent predator or sexually violent delinquent child moves into or out of a geographic area chosen by the user.

(iii)  Includes in its design all field search capabilities needed for full participation in the Dru Sjodin National Sex Offender Public Internet Website. The Pennsylvania State Police shall ensure that the website is able to participate in the Dru Sjodin National Sex Offender Public Internet Website as the United States Attorney General may direct.

(iv)  Is updated within three business days with the information required.

(2)  Include on the Internet website the following:

(i)  Instructions on how to seek correction of information that an individual contends is erroneous.

(ii)  A warning that the information on the Internet website should not be used to unlawfully injure, harass or commit a crime against an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child and that any such action could result in criminal or civil penalties.

(3)  Include on the Internet website an explanation of its limitations, including statements advising that:

(i)  A positive identification of an individual convicted of a sexually violent offense, sexually violent predator or sexually violent delinquent child may be confirmed only by fingerprints.

(ii)  Some information contained on the Internet website may be outdated or inaccurate.

(iii)  The Internet website is not a comprehensive listing of every person who has ever committed a sexual offense in Pennsylvania.

(4)  Strive to ensure that the information contained on the Internet website is accurate and that the data therein is revised and updated as provided in paragraph (1)(iv).

(5)  Provide on the Internet website general information designed to inform and educate the public about sexual offenders and the operation of this subchapter as well as pertinent and appropriate information concerning crime prevention and personal safety, with appropriate links to other relevant Internet websites operated by the Commonwealth.

(b)  Required information.--Notwithstanding Chapter 63 (relating to juvenile matters) and 18 Pa.C.S. Ch. 91 (relating to criminal history record information), the Internet website shall contain the following information regarding an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child:

(1)  Name and aliases.

(2)  Year of birth.

(3)  Street address, municipality, county, State and zip code of residences and intended residences. In the case of an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child who fails to establish a residence and is therefore a transient, the Internet website shall contain information about the transient's temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park. In addition, the Internet website shall contain a list of places the transient eats, frequents and engages in leisure activities.

(4)  Street address, municipality, county, State and zip code of any location at which an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is enrolled as a student.

(5)  Street address, municipality, county, State and zip code of a fixed location where an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is employed. If an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is not employed at a fixed address, the information shall include general areas of work.

(6)  Current facial photograph of an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child. This paragraph requires, if available, the last eight facial photographs taken of the individual and the date each photograph was entered into the registry.

(7)  Physical description of an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child.

(8)  License plate number and a description of a vehicle owned or operated by an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child.

(9)  Offense for which an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is registered under this subchapter and other sexually violent offenses for which the individual was convicted.

(10)  A statement whether an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is in compliance with registration.

(11)  A statement whether the victim is a minor.

(12)  Date on which the individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is made active within the registry and date when the individual most recently updated registration information.

(13)  Indication as to whether the individual is a sexually violent predator, sexually violent delinquent child or convicted of a Tier I, Tier II or Tier III sexual offense.

(14)  If applicable, indication that an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is incarcerated or committed or is a transient.

(c)  Prohibited information.--The public Internet website established under this section shall not contain:

(1)  The identity of any victim.

(2)  The Social Security number of an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child.

(3)  Any information relating to arrests of an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child that did not result in conviction.

(4)  Travel and immigration document numbers.

(d)  (Reserved).

(e)  Duration of posting.--The information listed in subsection (b) shall be made available on the Internet website unless an individual convicted of a sexually violent offense, a sexually violent predator or a sexually violent delinquent child is deceased or is no longer required to register under this subchapter.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsecs. (a)(1)(i) and (ii), (b)(3), (4), (5), (6) and (9) and (e) and added subsec. (b)(12), (13) and (14).

2011 Amendment.  Act 111 added section 9799.28. See section 17(1)(i) of Act 111 in the appendix to this title for special provisions relating to applicability.



Section 9799.29 - Administration

§ 9799.29.  Administration.

The Governor shall direct the Pennsylvania State Police, the Pennsylvania Board of Probation and Parole, the board, the Department of Corrections, the Department of Transportation and any other agency of the Commonwealth that the Governor deems necessary to collaboratively design, develop and implement an integrated and secure system of communication, storage and retrieval of information to assure the timely, accurate and efficient administration of this subchapter.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.29.



Section 9799.30 - Global positioning system technology

§ 9799.30.  Global positioning system technology.

The Pennsylvania Board of Probation and Parole and county probation authorities may impose supervision conditions that include tracking through global positioning system technology.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.30.



Section 9799.31 - Immunity for good faith conduct

§ 9799.31.  Immunity for good faith conduct.

The following entities shall be immune from liability for good faith conduct under this subchapter:

(1)  Agents and employees of the Pennsylvania State Police and local law enforcement agencies.

(2)  District attorneys and their agents and employees.

(3)  Superintendents, administrators, teachers, employees and volunteers engaged in the supervision of children of any public, private or parochial school.

(4)  Directors and employees of county children and youth agencies.

(5)  Presidents or similar officers of universities and colleges, including community colleges.

(6)  The Pennsylvania Board of Probation and Parole and its agents and employees.

(7)  County probation and parole offices and their agents and employees.

(8)  Licensees of certified day-care centers and directors of licensed preschool programs and owners and operators of registered family day-care homes and their agents and employees.

(9)  The Department of Corrections and its agents and employees.

(10)  County correctional facilities and their agents and employees.

(11)  The board and its members, agents and employees.

(12)  Juvenile probation offices and their agents and employees.

(13)  The Department of Public Welfare and its agents and employees.

(14)  Institutions or facilities set forth in section 6352(a)(3) (relating to disposition of delinquent child) and their agents and employees.

(15)  The unit owners' association of a common interest community and its agents and employees as it relates to distributing information regarding section 9799.27(b)(1) (relating to other notification).

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.31.



Section 9799.32 - Pennsylvania State Police

§ 9799.32.  Pennsylvania State Police.

The Pennsylvania State Police have the following duties:

(1)  To create and maintain the Statewide registry of sexual offenders in conformity with the provisions of this subchapter.

(2)  In consultation with the Department of Corrections, the Office of Attorney General, the Juvenile Court Judges' Commission, the Administrative Office of Pennsylvania Courts, the Pennsylvania Board of Probation and Parole and the chairman and minority chairman of the Judiciary Committee of the Senate and the chairman and minority chairman of the Judiciary Committee of the House of Representatives, to promulgate guidelines necessary for the general administration of this subchapter. These guidelines shall establish procedures to allow an individual subject to the requirements of this subchapter, including a transient, to fulfill these requirements at approved registration sites throughout this Commonwealth. The Pennsylvania State Police shall publish a list of approved registration sites in the Pennsylvania Bulletin and provide a list of approved registration sites in any notice sent to individuals required to register under this subchapter. An approved registration site shall be capable of submitting fingerprints, palm prints, DNA samples and any other information required electronically to the Pennsylvania State Police. The Pennsylvania State Police shall require that approved registration sites submit fingerprints utilizing the Integrated Automated Fingerprint Identification System or in another manner and in such form as the Pennsylvania State Police shall require. Approved registration sites shall not be limited to sites managed by the Pennsylvania State Police and shall include sites managed by local law enforcement agencies that meet the criteria for approved registration sites set forth in this paragraph.

(3)  To write guidelines regarding neighbor notification under section 9799.27(b)(1) (relating to other notification).

(4)  Within three business days, to transfer information as set forth in section 9799.18 (relating to information sharing).

(5)  To enforce the provisions of this subchapter as set forth in section 9799.22 (relating to enforcement).

(6)  To facilitate verification of information from individuals required to register under this subchapter as provided in section 9799.25 (relating to verification by sexual offenders and Pennsylvania State Police).

(7)  In consultation with the Department of Education and the Pennsylvania Board of Probation and Parole, to promulgate guidelines directing licensed day-care centers, licensed preschool programs, schools, universities and colleges, including community colleges, on the proper use and administration of information received under section 9799.27.

(8)  In consultation with the Department of Corrections and the Pennsylvania Board of Probation and Parole, to promulgate guidelines directing State and county correctional facilities and State and county probation and parole offices regarding the completion of information, including the taking of photographs, required by sexual offenders under this subchapter.

(9)  In consultation with the Administrative Office of Pennsylvania Courts, the Department of Public Welfare and the Juvenile Court Judges' Commission, to promulgate guidelines regarding the completion of information required by juvenile offenders and sexually violent delinquent children under this subchapter.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. imd.)

2012 Amendment.  Act 91 amended par. (3).

2011 Amendment.  Act 111 added section 9799.32.



Section 9799.33 - Duties of probation and parole officials

§ 9799.33.  Duties of probation and parole officials.

(a)  Duties.--The Pennsylvania Board of Probation and Parole, the county office of probation and parole and the chief juvenile probation officer of the court shall:

(1)  Perform their respective duties set forth for the Pennsylvania Board of Probation and Parole, the county office of probation and parole and the chief juvenile probation officer of the court in accordance with section 9799.19 (relating to initial registration).

(2)  On a form prescribed by the Pennsylvania State Police, notify the Pennsylvania State Police each time a sexual offender is arrested, recommitted to a State or county correctional institution for a parole violation or incarcerated.

(b)  Notification form.--The Pennsylvania Board of Probation and Parole shall create a notification form which will inform State and county prison and probation and parole personnel how to inform sexual offenders of their duties under this subchapter. In addition, the Pennsylvania Board of Probation and Parole shall apply for Federal funding as provided in the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248, 120 Stat. 587) to support and enhance programming using global satellite positioning system technology.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.33.



Section 9799.34 - Duties of facilities housing sexual offenders

§ 9799.34.  Duties of facilities housing sexual offenders.

The Department of Corrections, a county correctional facility, an institution or facility set forth in section 6352(a)(3) (relating to disposition of delinquent child) and the separate, State-owned facility or unit established under Chapter 64 (relating to court-ordered involuntary treatment of certain sexually violent persons) shall have the following duties:

(1)  To perform their respective duties in accordance with section 9799.19 (relating to initial registration). This paragraph includes taking a current photograph of the individual required to register under this subchapter before the individual is released from confinement or commitment or is discharged.

(2)  On a form prescribed by the Pennsylvania State Police, to notify the Pennsylvania State Police each time a sexual offender is incarcerated, committed or released, including supervised release. In the case of a juvenile offender or sexually violent delinquent child, the facility shall notify the Pennsylvania State Police each time the individual is committed, released or transferred to another facility or institution. This paragraph shall include a community corrections center or community contract facility.

(3)  To assist sexual offenders registering under this subchapter.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended par. (2).

2011 Amendment.  Act 111 added section 9799.34.



Section 9799.35 - Board

§ 9799.35.  Board.

(a)  Composition.--The board shall be composed of psychiatrists, psychologists and criminal justice experts, each of whom is an expert in the field of the behavior and treatment of sexual offenders.

(b)  Appointment.--The Governor shall appoint the board members.

(c)  Term of office.--Members of the board shall serve four-year terms.

(d)  Compensation.--The members of the board shall be compensated at a rate of $350 per assessment and receive reimbursement for their actual and necessary expenses while performing the business of the board. The chairman shall receive $500 additional compensation annually.

(e)  Staff.--Support staff for the board shall be provided by the Pennsylvania Board of Probation and Parole.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.35.



Section 9799.36 - Counseling of sexually violent predators

§ 9799.36.  Counseling of sexually violent predators.

(a)  General rule.--A sexually violent predator who is not incarcerated shall be required to attend at least monthly counseling sessions in a program approved by the board and be financially responsible for all fees assessed from the counseling sessions. The board shall monitor the compliance of the sexually violent predator. If the sexually violent predator can prove to the satisfaction of the court that the sexually violent predator cannot afford to pay for the counseling sessions, the sexually violent predator shall nonetheless attend the counseling sessions, and the parole office shall pay the requisite fees.

(b)  Designation in another jurisdiction.--If an individual required to register under this subchapter has been designated as a sexually violent predator in another jurisdiction and was required to undergo counseling, the individual shall be subject to the provisions of this section.

(c)  Penalty.--A sexually violent predator who knowingly fails to attend counseling sessions as provided in this section may be subject to prosecution under 18 Pa.C.S. § 4915.1 (relating to failure to comply with registration requirements).

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.880, No.91, eff. Dec. 20, 2012)

2012 Amendment.  Act 91 amended subsec. (a).

2011 Amendment.  Act 111 added section 9799.36.

Cross References.  Section 9799.36 is referred to in sections 9718.1, 9799.16, 9799.21, 9799.22, 9799.23 of this title; section 4915.1 of Title 18 (Crimes and Offenses).



Section 9799.37 - Exemption from notification for certain licensees and their employees

§ 9799.37.  Exemption from notification for certain licensees and their employees.

Nothing in this subchapter shall be construed as imposing a duty upon a person licensed under the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing and Registration Act, or an employee of the person, to disclose any information regarding an individual required to be included in the registry pursuant to this subchapter.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.37.



Section 9799.38 - Annual performance audit

§ 9799.38.  Annual performance audit.

(a)  Duties of the Attorney General.--The Attorney General has the following duties:

(1)  To conduct a performance audit annually to determine compliance with the requirements of this subchapter and any guidelines promulgated under this subchapter. The audit shall, at a minimum, include a review of the practices, procedures and records of the Pennsylvania State Police, the Pennsylvania Board of Probation and Parole, the Department of Corrections, the board, the Administrative Office of Pennsylvania Courts and any other State or local agency the Attorney General deems necessary in order to conduct a thorough and accurate performance audit.

(2)  To prepare an annual report of its findings and any action that it recommends be taken by the Pennsylvania State Police, the Pennsylvania Board of Probation and Parole, the Department of Corrections, the board, the Administrative Office of Pennsylvania Courts, other State or local agencies and the General Assembly to ensure compliance with this subchapter. The first report shall be released to the general public no fewer than 18 months following the effective date of this section.

(3)  To provide a copy of its report to the Pennsylvania State Police, the Pennsylvania Board of Probation and Parole, the Department of Corrections, the board, the Administrative Office of Pennsylvania Courts, State or local agencies referenced in the report, the chairman and the minority chairman of the Judiciary Committee of the Senate and the chairman and the minority chairman of the Judiciary Committee of the House of Representatives no fewer than 30 days prior to its release to the general public.

(b)  Cooperation required.--Notwithstanding any other provision of law to the contrary, the Pennsylvania State Police, the Pennsylvania Board of Probation and Parole, the Department of Corrections, the board, the Administrative Office of Pennsylvania Courts, the Pennsylvania Commission on Sentencing and any other State or local agency requested to do so shall fully cooperate with the Attorney General and assist the Office of Attorney General in satisfying the requirements of this section. For purposes of this subsection, full cooperation shall include, at a minimum, complete access to unredacted records, files, reports and data systems.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.38.



Section 9799.39 - Photographs and fingerprinting

§ 9799.39.  Photographs and fingerprinting.

An individual subject to registration shall submit to fingerprinting and photographing as required by this subchapter. Fingerprinting as required by this subchapter shall, at a minimum, require submission of a full set of fingerprints and palm prints. Photographing as required by this subchapter shall, at a minimum, require submission to photographs of the face and any scars, marks, tattoos or other unique features of the individual. Fingerprints and photographs obtained under this subchapter may be maintained for use under this subchapter and for general law enforcement purposes.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.39.



Section 9799.40 - Duties of Pennsylvania Commission on Sentencing

§ 9799.40.  Duties of Pennsylvania Commission on Sentencing.

The Pennsylvania Commission on Sentencing shall establish procedures to enable courts to classify sexual offenders as provided in section 9799.23 (relating to court notification and classification requirements).

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 added section 9799.40.



Section 9799.41 - Expiration

§ 9799.41.  Expiration.

The following provisions shall expire December 20, 2012:

Section 9718.3 (relating to sentence for failure to comply with registration of sexual offenders).

Section 9791 (relating to legislative findings and declaration of policy).

Section 9792 (relating to definitions).

Section 9795.1 (relating to registration).

Section 9795.2 (relating to registration procedures and applicability).

Section 9795.3 (relating to sentencing court information).

Section 9795.4 (relating to assessments).

Section 9795.5 (relating to exemption from certain notifications).

Section 9796 (relating to verification of residence).

Section 9797 (relating to victim notification).

Section 9798 (relating to other notification).

Section 9798.1 (relating to information made available on the Internet and electronic notification).

Section 9798.2 (relating to administration).

Section 9798.3 (relating to global positioning system technology).

Section 9799 (relating to immunity for good faith conduct).

Section 9799.1 (relating to duties of Pennsylvania State Police).

Section 9799.2 (relating to duties of Pennsylvania Board of Probation and Parole).

Section 9799.3 (relating to board).

Section 9799.4 (relating to counseling of sexually violent predators).

Section 9799.7 (relating to exemption from notification for certain licensees and their employees).

Section 9799.8 (relating to annual performance audit).

Section 9799.9 (relating to photographs and fingerprinting).

(Dec. 20, 2011, P.L.446, No.111, eff. imd.; July 5, 2012, P.L.880, No.91, eff. imd.)






Chapter 98 - County Intermediate Punishment

Section 9801 - Short title of chapter

CHAPTER 98

COUNTY INTERMEDIATE PUNISHMENT

Sec.

9801.  Short title of chapter.

9802.  Definitions.

9803.  Purpose.

9804.  County intermediate punishment programs.

9805.  Boards.

9806.  County intermediate punishment plan.

9807.  Commission.

9808.  Funding and audits.

9809.  Prohibitions.

9810.  Continued eligibility.

9811.  Nonapplication of certain provisions.

9812.  Construction.

9813.  Work release or other court order and purposes.

Enactment.  Chapter 98 was added June 22, 2000, P.L.345, No.41, effective in 60 days.

Cross References.  Chapter 98 is referred to in sections 2154.1, 9763 of this title.

§ 9801.  Short title of chapter.

This chapter shall be known and may be cited as the County Intermediate Punishment Act.



Section 9802 - Definitions

§ 9802.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  A county prison board, in counties of the first and second class, the Criminal Justice Coordinating Commission or its successor agency.

"Commission."  The Pennsylvania Commission on Crime and Delinquency.

"County intermediate punishment plan."  A document which describes a proposed intermediate punishment program.

"County intermediate punishment program."  A residential or nonresidential program provided in a community for eligible offenders.

"Court."  The trial judge exercising sentencing jurisdiction over an eligible offender under this chapter. Trial judge may include a magisterial district judge if use of intermediate punishment programs by the minor judiciary is approved by the court of common pleas via administrative order or local rule.

"Eligible offender."  Subject to section 9721(a.1) (relating to sentencing generally), a person convicted of an offense who would otherwise be sentenced to a county correctional facility, who does not demonstrate a present or past pattern of violent behavior and who would otherwise be sentenced to partial confinement pursuant to section 9724 (relating to partial confinement) or total confinement pursuant to section 9725 (relating to total confinement). The term does not include an offender who has been convicted or adjudicated delinquent of a crime requiring registration under Subchapter H of Chapter 97 (relating to registration of sexual offenders) or an offender with a current conviction or a prior conviction within the past ten years for any of the following offenses:

18 Pa.C.S. § 2502 (relating to murder).

18 Pa.C.S. § 2503 (relating to voluntary manslaughter).

18 Pa.C.S. § 2702 (relating to aggravated assault).

18 Pa.C.S. § 2703 (relating to assault by prisoner).

18 Pa.C.S. § 2704 (relating to assault by life prisoner).

18 Pa.C.S. § 2901(a) (relating to kidnapping).

18 Pa.C.S. § 3122.1(a)(1) (relating to statutory sexual assault).

18 Pa.C.S. § 3301 (relating to arson and related offenses).

18 Pa.C.S. § 3502 (relating to burglary) when graded as a felony of the first degree.

18 Pa.C.S. § 3701 (relating to robbery).

18 Pa.C.S. § 3923 (relating to theft by extortion).

18 Pa.C.S. § 4302(a) (relating to incest).

18 Pa.C.S. § 5121 (relating to escape).

"Nonprofit agency."  A not-for-profit human service organization which provides treatment, guidance, counseling, training or rehabilitation services to individuals, families or groups.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Dec. 1, 2004, P.L.1778, No.233, eff. 60 days; July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 amended the def. of "eligible offender."

2004 Amendment.  Act 207 amended the def. of "court" and Act 233 amended the def. of "eligible offender." See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 9803 - Purpose

§ 9803.  Purpose.

County intermediate punishment programs shall be developed, implemented and operated for the following purposes:

(1)  To protect society and promote efficiency and economy in the delivery of corrections services.

(2)  To promote accountability of offenders to their local community.

(3)  To fill gaps in local correctional systems and address local needs through expansion of punishment and services available to the court.

(4)  To provide opportunities for offenders who demonstrate special needs to receive services which enhance their ability to become contributing members of the community.



Section 9804 - County intermediate punishment programs

§ 9804.  County intermediate punishment programs.

(a)  Description.--County intermediate punishment program options shall include the following:

(1)  Restrictive intermediate punishments providing for the strict supervision of the offender, including programs that:

(i)  house the offender full or part time;

(ii)  significantly restrict the offender's movement and monitor the offender's compliance with the program; or

(iii)  involve a combination of programs that meet the standards set forth under subparagraphs (i) and (ii).

(2)  When utilized in combination with restrictive intermediate punishments, restorative sanctions providing for nonconfinement sentencing options that:

(i)  Are the least restrictive in terms of the constraint of the offender's liberties.

(ii)  Do not involve the housing of the offender, either full or part time.

(iii)  Focus on restoring the victim to pre-offense status.

(b)  Eligibility.--

(1)  (i)  No person other than the eligible offender shall be sentenced to a county intermediate punishment program.

(ii)  The prosecuting attorney, in the prosecuting

attorney's sole discretion, may advise the court that the Commonwealth has elected to waive the eligibility requirements of this chapter if the victim has been given notice of the prosecuting attorney's intent to waive the eligibility requirements and an opportunity to be heard on the issue.

(iii)  The court, after considering victim input, may refuse to accept the prosecuting attorney's waiver of the eligibility requirements.

(2)  The Pennsylvania Commission on Sentencing shall employ the term "eligible offender" to further identify offenders who would be appropriate for participation in county intermediate punishment programs. In developing the guidelines, the commission shall give primary consideration to protection of the public safety.

(3)  (Deleted by amendment).

(4)  (i)  Any person receiving a penalty imposed pursuant to 75 Pa.C.S. § 1543(b) (relating to driving while operating privilege is suspended or revoked), 3804 (relating to penalties) or 3808(a)(2) (relating to illegally operating a motor vehicle not equipped with ignition interlock) shall undergo an assessment under 75 Pa.C.S. § 3814 (relating to drug and alcohol assessments).

(ii)  If the defendant is determined to be in need of drug and alcohol treatment, a sentence to county intermediate punishment shall include participation in drug and alcohol treatment under 75 Pa.C.S. § 3815(c) (relating to mandatory sentencing). The defendant may only be sentenced to county intermediate punishment in:

(A)  a residential inpatient program or a residential rehabilitative center;

(B)  house arrest with electronic surveillance;

(C)  a partial confinement program such as work release, work camp and halfway facility; or

(D)  any combination of the programs set forth in this subparagraph.

(iii)  If the defendant is determined not to be in need of drug and alcohol treatment or if the defendant receives a penalty imposed under 30 Pa.C.S. § 5502(c.1) (relating to operating watercraft under influence of alcohol or controlled substance), the defendant may only be sentenced to a county intermediate punishment program in:

(A)  house arrest with electronic surveillance;

(B)  partial confinement programs such as work release, work camps and halfway facilities; or

(C)  any combination of the programs set forth in this paragraph.

(5)  A defendant subject to 75 Pa.C.S. § 3804 (relating to penalties) or 30 Pa.C.S. § 5502(c.1) may only be sentenced to county intermediate punishment for a first, second or third offense under 75 Pa.C.S. Ch. 38 (relating to driving after imbibing alcohol or utilizing drugs) or 30 Pa.C.S. § 5502.

(Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Nov. 19, 2004, P.L.855, No.112, eff. 180 days; July 8, 2007, P.L.82, No.27, eff. imd.; July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 amended subsec. (b)(1).

2007 Amendment.  Act 27 amended subsec. (b)(4)(iii) and (5).

2004 Amendment.  Act 112 amended subsec. (b).



Section 9805 - Boards

§ 9805.  Boards.

(a)  Duty of board.--To qualify for funding under this chapter, a board must develop a county intermediate punishment program plan to be submitted to the commission.

(b)  Joint judicial districts.--Where two counties comprise a joint judicial district, the counties may jointly submit a plan which shall require the concurrence of a majority of members from the boards of each county. The president judge of the judicial district shall chair the meetings of both boards for actions necessary pursuant to this chapter.

(c)  Counties with no board.--If a county of the sixth, seventh or eighth class does not have a prison board, the county shall establish an intermediate punishment board for the purpose of complying with the requirements of this chapter. The intermediate punishment board shall consist of the president judge of the court of common pleas or his designee, the district attorney, the sheriff, the controller and the county commissioners.

(d)  Powers and duties.--A board has the following powers and duties:

(1)  To assess available countywide correctional services and future needs.

(2)  To work with the county office of probation and parole in developing the county intermediate punishment plan.

(3)  To adopt a county intermediate punishment plan, including program polices for administration.

(4)  To make recommendations to the board of county commissioners, or chief executive officer in counties of the first class, on contracts with private providers or nonprofit agencies for the provision of intermediate punishment programs.

(5)  To monitor the effectiveness of county correctional services and identify needed modifications.

(6)  To make recommendations to the board of county commissioners, or chief executive officer in counties of the first class, regarding the purchase, lease or transfer of lands, buildings and equipment necessary to carry out the intermediate punishment plan.

(7)  To designate the appropriate county office to maintain a case record for each individual admitted to a county intermediate punishment program within the county.

(8)  To make an annual report on the program to the governing body of the county, the Pennsylvania Commission on Sentencing and the commission.

(9)  To develop the county intermediate punishment plan under section 9806 (relating to county intermediate punishment plan).

(e)  Advice to board.--

(1)  When developing the county intermediate punishment plan, the board shall consult with county criminal justice and related human service providers as well as the public.

(2)  At a minimum, the following shall be consulted for the purpose of developing the plan:

(i)  Court of common pleas.

(ii)  Board of county commissioners.

(iii)  Intermediate Punishment Office.

(iv)  Adult Probation and Parole Office.

(v)  County jail.

(vi)  District attorney.

(vii)  Public defender or defense bar.

(viii)  Single county authority.

(ix)  Mental Health/Mental Retardation Office.

(x)  Citizen input.

(xi)  Victim input.

(3)  The board may elect one of the following methods to solicit plan input from providers and the public:

(i)  Expand the membership of the board for purposes of developing the county intermediate punishment plan to include those listed in paragraph (2).

(ii)  Appoint an intermediate punishment advisory committee to include those listed in paragraph (2) to undertake any duties assigned by the board.

(iii)  Develop an alternate process approved by the Pennsylvania Commission on Crime and Delinquency and involving those listed in paragraph (2).



Section 9806 - County intermediate punishment plan

§ 9806.  County intermediate punishment plan.

(a)  Requirement.--The board may develop a plan for the implementation and operation of intermediate punishment programs in the county. The plan shall provide for all of the following:

(1)  An assessment of available countywide correctional services and future needs.

(2)  A review of current sentencing procedures and the impact these procedures have on county correctional resources.

(3)  A review of current alternatives to pretrial detention and the potential these programs have for affecting the jail population.

(4)  A description of the existing resources in the county which can be used as intermediate punishments or services to offenders sentenced to intermediate punishment.

(5)  The formulation of policy statements targeted to the needs identified by the county and the impact these policies will have on the use of confinement and intermediate punishment.

(6)  The development of goals and objectives which are aimed at effective utilization of existing and projected correctional resources.

(7)  The development of an evaluation strategy which measures the qualitative and quantitative performances of all programs.

(b)  Technical assistance.--The commission shall provide technical assistance to develop community corrections plans.

(c)  Review and approval.--The plan shall be submitted to the commission for review and approval in the format designated by the commission. The commission shall complete its review within 90 days of submission. Failure to disapprove or recommend amendment within 90 days shall constitute approval.

(d)  Formal submission.--The plan and any proposed changes thereto shall be submitted on an annual basis.

Cross References.  Section 9806 is referred to in section 9805 of this title.



Section 9807 - Commission

§ 9807.  Commission.

(a)  Powers and duties.--The commission shall have the following powers and duties:

(1)  Subject to the provisions of subsection (b), to adopt rules and regulations pursuant to this act regarding:

(i)  The submission, review and approval of county intermediate punishment plans.

(ii)  Standards for the development, operation and evaluation of programs and services. In promulgating regulations under this subparagraph, the commission shall consider comments submitted by the counties.

(iii)  The administration and disbursement of funds under this chapter.

(2)  To provide training and technical assistance to boards and program staff.

(3)  To ensure that all programs are in compliance with applicable Federal, State and local law.

(4)  To monitor county intermediate punishment programs to determine their impact on offenders.

(5)  To remit funds as provided for under section 9808 (relating to funding and audits).

(b)  Interim regulations.--Pending adoption and publication of final rules and regulations, the commission shall have the power and authority to suspend existing regulations and to promulgate, adopt, publish and use interim regulations for the implementation of this chapter for a period of one year immediately following the effective date of this chapter or until the effective date of final rules and regulations, whichever first occurs. Notwithstanding any other provision of law to the contrary, the interim regulations proposed under the authority of this section shall be subject to review by the Office of General Counsel and the Attorney General in the manner provided for the review of proposed rules and regulations pursuant to the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, and shall not be subject to review pursuant to the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.



Section 9808 - Funding and audits

§ 9808.  Funding and audits.

(a)  Eligibility.--Subject to the availability of funding, counties with approved plans shall be eligible for direct funding determined by the commission to support the cost of intermediate punishment programs. This chapter shall not be construed to prohibit the use of Federal funds.

(b)  Audit.--Annual reports and all financial records shall be subject to annual audit by the Auditor General.

Cross References.  Section 9808 is referred to in section 9807 of this title.



Section 9809 - Prohibitions

§ 9809.  Prohibitions.

(a)  General rule.--Recipients may not use funds granted under this chapter to supplant existing funds from the State or local government for existing correctional programs or for the construction, renovation or operation of a State, county or municipal incarceration facility.

(b)  Administrative costs.--Administrative costs connected with the expenditure of county intermediate punishment funds under this chapter may not exceed a percentage amount established by the commission.



Section 9810 - Continued eligibility

§ 9810.  Continued eligibility.

(a)  Evaluation.--In order to remain eligible for continued grant funding, a county shall comply with commission standards and regulations and participate in an evaluation to determine program effectiveness. The form of the evaluation shall be determined by the commission.

(b)  Suspension of funding.--

(1)  If the commission determines that there are reasonable grounds to believe that a county is not complying with its plan or minimum standards, the commission shall give 30 days' written notice to the board.

(2)  If the commission finds noncompliance, it shall require the board to provide a written agreement as to how and when the specific deficiencies identified will be corrected.

(3)  If no agreement is submitted to the commission within the time limit or if the deficiencies are not corrected within 45 days after an agreement has been approved by the commission, the commission may suspend part or all of the funding until compliance is achieved.



Section 9811 - Nonapplication of certain provisions

§ 9811.  Nonapplication of certain provisions.

The provisions of the act of July 12, 1972 (P.L.762, No.180), referred to as the Intergovernmental Cooperation Law, shall not apply to counties which jointly submit a plan under the provisions of this chapter.

References in Text.  The act of July 12, 1972 (P.L.762, No.180), referred to as the Intergovernmental Cooperation Law, referred to in this section, was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subchapter A of Chapter 23 of Title 53 (Municipalities Generally).



Section 9812 - Construction

§ 9812.  Construction.

Nothing in this chapter shall be construed as creating an enforceable right in any person to participate in an intermediate punishment program in lieu of incarceration. Nothing in this chapter shall be construed as requiring any county to appropriate funds for the implementation of an intermediate punishment program except as may be necessary to qualify for funds under this chapter.



Section 9813 - Work release or other court order and purposes

§ 9813.  Work release or other court order and purposes.

(a)  Generally.--Notwithstanding any provision of law, if any offender has been sentenced to undergo imprisonment in a county jail for a term of less than five years, the court, at the time of sentence or at any time thereafter upon application made in accordance with this section, may enter an order making the offender eligible to leave the jail during necessary and reasonable hours for the purpose of working at his employment, conducting his own business or other self-employed occupation, including housekeeping and attending to the needs of family, seeking employment, attending an educational institution, securing medical treatment or for other lawful purposes as the court shall consider necessary and appropriate.

(b)  Procedure.--At the time of imposition of a county jail sentence, a crime victim receiving notice of the sentence imposed shall be informed that the offender may be eligible for an order under this section. An application for an order under this section shall be served on the attorney for the Commonwealth. Prior to granting any order under this section, the court shall ensure that the attorney for the Commonwealth and a registered crime victim have received notice of the application and had a reasonable opportunity to be heard on the application.

(c)  Revocation or modification of previously entered order.--The county jail officials may detain and recommit the offender or preclude the offender from leaving the county jail if the offender violates the conditions set by the jail officials or the court, or if allowing the offender to leave the county jail poses a risk to community safety or the orderly and safe management of the jail. The jail officials shall notify the court of such action. In addition, the order of court may be revoked or modified at any time with notice to the prisoner.

(Sept. 25, 2008, P.L.1026, No.81, eff. 60 days)

2008 Amendment.  Act 81 added section 9813.






Chapter 99 - Other Criminal Provisions

Section 9911 - Definitions

CHAPTER 99

OTHER CRIMINAL PROVISIONS

Subchapter

A.  County Probation Officers

Enactment.  Chapter 99 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Prior Provisions.  Former Chapter 99, which related to State Intermediate Punishment, was added November 19, 2004, P.L.855, No.112, and repealed August 11, 2009, P.L.147, No.33, effective in 60 days.

SUBCHAPTER A

COUNTY PROBATION OFFICERS

Sec.

9911.  Definitions.

9912.  Supervisory relationship to offenders.

9913.  Peace officer power for probation officers.

Special Provisions in Appendix.  See section 12 of Act 33 of 2009 in the appendix to this title for special provisions relating to references in text.

§ 9911.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given in this section unless the context clearly indicates otherwise:

"ARD."  Accelerated Rehabilitative Disposition.

"Conditions of supervision."  Any terms or conditions of an offender's supervision whether imposed by the court or an officer, including compliance with all requirements of Federal, State and local law.

"Contraband."  Any item that an offender is not permitted to possess under the conditions of supervision, including any item whose possession is forbidden by any Federal, State or local law.

"Court."  The court of common pleas or any judge thereof, the Philadelphia Municipal Court or any judge thereof, the Pittsburgh Magistrates Court or any judge thereof or any magisterial district judge.

"Exigent circumstances."  The term includes, but is not limited to, suspicion that contraband or other evidence of violations of the conditions of supervision might be destroyed or suspicion that a weapon might be used. Exigent circumstances always exist with respect to a vehicle.

"Offender."  A person released on county probation, intermediate punishment or county parole. The term shall not include any person serving a period of probation pursuant to Accelerated Rehabilitative Disposition, except as authorized under section 9912(b) (relating to supervisory relationship to offenders).

"Officer."  A probation or parole officer appointed or employed by any court or by any county department of probation and parole to supervise persons released on county probation or parole.

"Personal search."  A warrantless search of an offender's person, including, but not limited to, the offender's clothing and any personal property which is in the possession, within the reach or under the control of the offender.

"Property search."  A warrantless search of real property, vehicle or personal property which is in the possession or under the control of an offender.

"Real property."  Any residence or business property of an offender, including all portions of the property to which the offender has access.

"Supervisor."  An individual acting in a supervisory or administrative capacity.



Section 9912 - Supervisory relationship to offenders

§ 9912.  Supervisory relationship to offenders.

(a)  General rule.--Officers are in a supervisory relationship with their offenders. The purpose of this supervision is to assist the offenders in their rehabilitation and reassimilation into the community and to protect the public.

(b)  Searches and seizures authorized.--

(1)  Officers and, where they are responsible for the supervision of county offenders, State parole agents may search the person and property of offenders in accordance with the provisions of this section.

(2)  (i)  Officers may search, in accordance with the provisions of this section, the person and property of any offender who accepts ARD as a result of a charge of a violation of 18 Pa.C.S. Ch. 31 (relating to sexual offenses) if the court has determined that the offender shall be subject to personal and property searches as a condition of the offender's participation in the ARD program.

(ii)  The court shall notify each offender so offered ARD, prior to admission to an ARD program, that the offender shall be subject to searches in accordance with this section.

(iii)  Nothing in this section shall be construed to permit searches or seizures in violation of the Constitution of the United States or section 8 of Article I of the Constitution of Pennsylvania.

(c)  Effect of violation.--No violation of this section shall constitute an independent ground for suppression of evidence in any probation and parole or criminal proceeding.

(d)  Grounds for personal search.--

(1)  A personal search of an offender may be conducted by an officer:

(i)  if there is a reasonable suspicion to believe that the offender possesses contraband or other evidence of violations of the conditions of supervision;

(ii)  when an offender is transported or taken into custody; or

(iii)  upon an offender entering or leaving the securing enclosure of a correctional institution, jail or detention facility.

(2)  A property search may be conducted by an officer if there is reasonable suspicion to believe that the real or other property in the possession of or under the control of the offender contains contraband or other evidence of violations of the conditions of supervision.

(3)  Prior approval of a supervisor shall be obtained for a property search absent exigent circumstances. No prior approval shall be required for a personal search.

(4)  A written report of every property search conducted without prior approval shall be prepared by the officer who conducted the search and filed in the offender's case record. The exigent circumstances shall be stated in the report.

(5)  The offender may be detained if he is present during a property search. If the offender is not present during a property search, the officer in charge of the search shall make a reasonable effort to provide the offender with notice of the search, including a list of the items seized, after the search is completed.

(6)  The existence of reasonable suspicion to search shall be determined in accordance with constitutional search and seizure provisions as applied by judicial decision. In accordance with such case law, the following factors, where applicable, may be taken into account:

(i)  The observations of officers.

(ii)  Information provided by others.

(iii)  The activities of the offender.

(iv)  Information provided by the offender.

(v)  The experience of the officers with the offender.

(vi)  The experience of officers in similar circumstances.

(vii)  The prior criminal and supervisory history of the offender.

(viii)  The need to verify compliance with the conditions of supervision.

(e)  Nonresident offenders.--No officer shall conduct a personal or property search of an offender who is residing in a foreign state except for the limited purposes permitted under the Interstate Compact for the Supervision of Parolees and Probationers. The offender is held accountable to the rules of both the sending state and the receiving state. Any personal or property search of an offender residing in another state shall be conducted by an officer of the receiving state.

(f)  When authority is effective.--The authority granted to the officers under this section shall be effective upon enactment of this section, without the necessity of any further regulation by the board.

Cross References.  Section 9912 is referred to in section 9911 of this title.



Section 9913 - Peace officer power for probation officers

§ 9913.  Peace officer power for probation officers.

An officer is declared to be a peace officer and shall have police powers and authority throughout this Commonwealth to arrest, with or without warrant, writ, rule or process, any person on probation, intermediate punishment or parole under the supervision of the court for failing to report as required by the terms of that person's probation, intermediate punishment or parole or for any other violation of that person's probation, intermediate punishment or parole.









Title 43 - LABOR



Title 44 - LAW AND JUSTICE

Chapter 21 - Preliminary Provisions (Reserved)



Chapter 23 - DNA Data and Testing

Section 2301 - Scope of chapter

CHAPTER 23

DNA DATA AND TESTING

Subchapter

A.  Preliminary Provisions

B.  General Provisions

C.  Enforcement and Other Provisions

Enactment.  Chapter 23 was added November 30, 2004, P.L.1428, No.185, effective in 60 days.

Continuation of Prior Law.  Section 4 of Act 185 of 2004 provided that Chapter 23 is a continuation of the act of May 28, 1995 (1st Sp.Sess., P.L.1009, No.14), known as the DNA Detection of Sexual and Violent Offenders Act.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2301.  Scope of chapter.

2302.  Policy.

2303.  Definitions.

§ 2301.  Scope of chapter.

This chapter provides for DNA detection of sexual offenders and other offenders.



Section 2302 - Policy



Section 2303 - Definitions

§ 2303.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"ARD."  Accelerated Rehabilitative Disposition.

"CODIS."  The term is derived from Combined DNA Index System, the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories.

"Commissioner."  The Commissioner of the Pennsylvania State Police.

"Criminal justice agency."  A criminal justice agency as defined in 18 Pa.C.S. § 9102 (relating to definitions).

"DNA."  Deoxyribonucleic acid. DNA is located in the cells and provides an individual's personal genetic blueprint. DNA encodes genetic information that is the basis of human heredity and forensic identification.

"DNA record."  DNA identification information stored in the State DNA Data Base or the Combined DNA Index System for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The term includes nuclear and mitochondrial typing. The DNA record is the result obtained from the DNA typing tests. The DNA record is comprised of the characteristics of a DNA sample which are of value in establishing the identity of individuals. The results of all DNA identification tests on an individual's DNA sample are also collectively referred to as the DNA profile of an individual.

"DNA sample."  A blood or tissue sample provided by any person with respect to offenses covered by this chapter or submitted to the Pennsylvania State Police laboratory pursuant to the former act of May 28, 1995 (1st Sp.Sess., P.L.1009, No.14), known as the DNA Detection of Sexual and Violent Offenders Act, to the former 42 Pa.C.S. Ch. 47 (relating to DNA data and testing) or to this chapter for analysis or storage, or both.

"FBI."  The Federal Bureau of Investigation.

"Felony sex offense."  A felony offense or an attempt, conspiracy or solicitation to commit a felony offense under any of the following:

18 Pa.C.S. Ch. 31 (relating to sexual offenses).

18 Pa.C.S. § 4302 (relating to incest).

18 Pa.C.S. § 5902(c)(1)(iii) and (iv) (relating to prostitution and related offenses).

18 Pa.C.S. § 5903(a) (relating to obscene and other sexual materials and performances) where the offense constitutes a felony.

18 Pa.C.S. § 6312 (relating to sexual abuse of children).

18 Pa.C.S. § 6318 (relating to unlawful contact with minor) where the most serious underlying offense for which the defendant contacted the minor is graded as a felony.

18 Pa.C.S. § 6320 (relating to sexual exploitation of children).

"Former DNA Act."  The former act of May 28, 1995 (1st Sp.Sess., P.L.1009, No.14), known as the DNA Detection of Sexual and Violent Offenders Act.

"Fund."  The DNA Detection Fund reestablished in section 2335 (relating to DNA Detection Fund).

"Other specified offense."  Any of the following:

(1)  A felony offense.

(2)  An offense under 18 Pa.C.S. § 2910 (relating to luring a child into a motor vehicle or structure) or 3126 (relating to indecent assault) or an attempt to commit such an offense.

(3)  An offense subject to 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

"State Police."  The Pennsylvania State Police.

(Dec. 20, 2011, P.L.446, No.111, eff. one year)

2011 Amendment.  Act 111 amended the def. of "other specified offense."



Section 2311 - Powers and duties of State Police

SUBCHAPTER B

GENERAL PROVISIONS

Sec.

2311.  Powers and duties of State Police.

2312.  State DNA Data Base.

2313.  State DNA Data Bank.

2314.  State Police recommendation of additional offenses.

2315.  Procedural compatibility with FBI.

2316.  DNA sample required upon conviction, delinquency adjudication and certain ARD cases.

2317.  Procedures for withdrawal, collection and transmission of DNA samples.

2318.  Procedures for conduct, disposition and use of DNA analysis.

2319.  DNA data base exchange.

2320.  Cancellation of authority to access or exchange DNA records.

2321.  Expungement.

2322.  Mandatory cost.

2323.  Good faith.

§ 2311.  Powers and duties of State Police.

In addition to any other powers and duties conferred by this chapter, the State Police shall:

(1)  Be responsible for the policy management and administration of the State DNA identification record system to support law enforcement agencies and other criminal justice agencies.

(2)  Promulgate rules and regulations to carry out the provisions of this chapter.

(3)  Provide for liaison with the FBI and other criminal justice agencies in regard to the Commonwealth's participation in CODIS or in any DNA data base designated by the State Police.



Section 2312 - State DNA Data Base



Section 2313 - State DNA Data Bank



Section 2314 - State Police recommendation of additional offenses



Section 2315 - Procedural compatibility with FBI



Section 2316 - DNA sample required upon conviction, delinquency adjudication and certain ARD cases



Section 2317 - Procedures for withdrawal, collection and transmission of DNA samples



Section 2318 - Procedures for conduct, disposition and use of DNA analysis



Section 2319 - DNA data base exchange

§ 2319.  DNA data base exchange.

(a)  Receipt of DNA samples by State Police.--It shall be the duty of the State Police to receive DNA samples, to store, to perform analysis or to contract for DNA typing analysis with a qualified DNA laboratory that meets the guidelines as established by the State Police, to classify and to file the DNA record of identification characteristic profiles of DNA samples submitted under the former DNA Act, former 42 Pa.C.S. Ch. 47 (relating to DNA data and testing) or this chapter and to make such information available as provided in this section. The State Police may contract out the storage of DNA typing analysis and may contract out DNA typing analysis to a qualified DNA laboratory that meets guidelines as established by the State Police. The results of the DNA profile of individuals in the State DNA Data Base shall be made available:

(1)  to criminal justice agencies or approved crime laboratories which serve these agencies; or

(2)  upon written or electronic request and in furtherance of an official investigation of a criminal offense or offender or suspected offender.

(b)  Methods of obtaining information.--The State Police shall adopt guidelines governing the methods of obtaining information from the State DNA Data Base and CODIS and procedures for verification of the identity and authority of the requester.

(c)  Population data base.--The State Police may establish a separate population data base comprised of DNA samples obtained under this chapter after all personal identification is removed. The State Police may share or disseminate the population data base with other criminal justice agencies or crime laboratories that serve to assist the State Police with statistical data bases. The population data base may be made available to and searched by other agencies participating in the CODIS system.

Cross References.  Section 2319 is referred to in section 2318 of this title.



Section 2320 - Cancellation of authority to access or exchange DNA records



Section 2321 - Expungement



Section 2322 - Mandatory cost



Section 2323 - Good faith



Section 2331 - Prohibition on disclosure



Section 2332 - Criminal penalties



Section 2333 - Civil actions



Section 2334 - Confidentiality of records



Section 2335 - DNA Detection Fund



Section 2336 - Authority of law enforcement officers






Chapter 51 - Preliminary Provisions (Reserved)



Chapter 53 - Recidivism Risk Reduction Incentive (Repealed)

Section 5301 - § 5312 (Repealed)






Chapter 71 - Constables

PART IV

OTHER OFFICERS

Chapter

71.  Constables

Enactment.  Part IV was added October 9, 2009, P.L.494, No.49, effective in 60 days.

CHAPTER 71

CONSTABLES

Subchapter

A.  Preliminary Provisions

B.  Election

C.  Appointment

D.  Conflicts

E.  Training

F.  Powers and Duties

G.  Compensation

H.  Penalties and Remedies

Enactment.  Chapter 71 was added October 9, 2009, P.L.494, No.49, effective in 60 days.

Special Provisions in Appendix.  See section 5 of Act 49 of 2009 in the appendix to this title for special provisions relating to legislative findings and declarations.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

7101.  Scope of chapter.

7102.  Definitions.

7103.  Cities of the first class.

§ 7101.  Scope of chapter.

This chapter relates to constables.

§ 7102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Livestock."  Cattle, horses, sheep, goats and swine of every age and sex.

§ 7103.  Cities of the first class.

As of February 10, 1970, the office of constable is abolished in cities of the first class, and the terms of office of incumbents are terminated.

SUBCHAPTER B

ELECTION

Sec.

7111.  Term of office.

7112.  Cities of the second and third classes.

7113.  Boroughs.

7114.  Townships.

§ 7111.  Term of office.

The term of a constable in a city of the second class, city of the second class A, city of the third class, borough, incorporated town or township is six years.

§ 7112.  Cities of the second and third classes.

The qualified voters of each ward in a city of the second or third class shall elect a properly qualified person for constable in each ward.

§ 7113.  Boroughs.

(a)  General rule.--Except as provided in subsection (b), the qualified voters of every borough shall vote for and elect a properly qualified person for constable.

(b)  Boroughs divided into wards.--The qualified voters of every borough divided into wards shall vote for and elect a properly qualified person for constable in each ward and a properly constable for high constable in the borough.

§ 7114.  Townships.

(a)  Election.--The following shall apply:

(1)  The qualified voters of every township shall vote for and elect a properly qualified person for constable.

(2)  The qualified electors of each township of the first class may vote for and elect a properly qualified person to serve as constable, in addition to the constable elected under paragraph (1).

(b)  Procedure upon election; penalty.--Every person elected to the office of constable in a township shall appear in court on the first day of the next court of common pleas of the same county to accept or decline the office. A person who neglects or refuses to appear, after having been duly notified of the election, shall forfeit to the township the sum of $40 to be levied by order of the court.

(c)  Bond.--The bond given by a constable in a township shall be in a sum not less than $500 nor more than $3,000, as the court shall direct, and shall be taken by the clerk of the court in the name of the Commonwealth, with conditions for just and faithful discharge by the constable of the duties of office. The bond shall be held in trust for the use and benefit of persons who may sustain injury by reason of neglect of duty, and for the same purposes and uses as a sheriff's bond.

SUBCHAPTER C

APPOINTMENT

Sec.

7121.  Constables.

7122.  Deputy constables.

7121.  Constables.

§ 7121.  Constables.

When a vacancy occurs in the office of constable, regardless of the reason for the vacancy, the court of common pleas of the county of the vacancy, upon petition of not less than ten qualified electors residing in the borough, city, ward or township of the vacancy, shall appoint a suitable person, who, upon being qualified as required by law, shall serve as the constable for the unexpired term of the vacancy.

§ 7122.  Deputy constables.

(a)  General rule.--Sole power to appoint deputy constables in a ward, borough or township is vested in the constable of the ward, borough or township, subject to approval of the court of common pleas under subsection (b). No person shall be appointed as a deputy constable unless, at the time of appointment, he is a bona fide resident of the ward, borough or township for which he is appointed and he continues to be a bona fide resident for the duration of the appointment.

(b)  Court approval and qualifications.--

(1)  Except as set forth in paragraph (2), no deputy shall be appointed, either by general or partial deputization, without approbation of the court of common pleas of the county, except for special appointments in a civil suit or proceeding, at the request and risk of the plaintiff or his agent. If a deputy no longer resides in, or ceases to be a qualified elector of, the ward in which he was appointed to serve, the court of common pleas may revoke the appointment of the deputy upon petition of five duly qualified electors of the ward and proof of facts requiring revocation.

(2)  In the event of a deputy's death or inability or refusal to act, the constable of a township may, with approbation of the court of common pleas of the county where the deputy served, appoint another deputy who shall have full authority to act until the next regular session of court. The constable and his surety shall be liable for acts of the deputy as in other cases. The constable shall file a written copy of the deputization in the office of the clerk of courts of the county where the constable serves.

(c)  Certain provisions relating to boroughs unaffected.--This section does not affect the provisions of section 14 of the act of June 28, 1923 (P.L.903, No.348), entitled "A supplement to an act, approved the fourteenth day of May, one thousand nine hundred and fifteen (Pamphlet Laws, three hundred and twelve), entitled 'An act providing a system for government of boroughs, and revising, amending, and consolidating the law relating to boroughs'; so as to provide a system of government where a borough now has annexed or hereafter shall annex land in an adjoining county, including assessment of property, levying and collection of taxes, making municipal improvements, and filing and collecting of liens for the same; the jurisdiction of courts for the enforcement of borough ordinances and State laws, and primary, general, municipal, and special elections; and repealing inconsistent laws."

References in Text.  Section 14 of the act of June 28, 1923 (P.L.903, No.348), referred to in this section, was repealed by the act of October 9, 2009 (P.L.494, No.49). The subject matter is now contained in Chapter 71.

SUBCHAPTER D

CONFLICTS

Sec.

7131.  Public office.

7132.  Police officers.

§ 7131.  Public office.

(a)  General rule.--Except as set forth in subsection (b), it shall be unlawful for a constable to hold or exercise the office of magisterial district judge or alderman.

(b)  Exceptions.--Nothing in this section or in any other law or court rule shall be construed to prohibit a constable from:

(1)  being an officer of a political body or political party as those terms are defined in the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code;

(2)  holding the office of a national, State or county committee of a political party;

(3)  running for and holding an elective office; or

(4)  participating in election-day activities.

§ 7132.  Police officers.

(a)  Constable employed as policeman not to accept other fees in addition to salary.--Except for public rewards and legal mileage allowed to a constable for traveling expenses, and except as provided in subsection (b), it is unlawful for a constable who is also employed as a policeman to charge or accept a fee or other compensation, other than his salary as a policeman, for services rendered or performed pertaining to his office or duties as a policeman or constable.

(b)  Exception.--Unless prevented from doing so by the operation of the civil service provisions of the act of February 1, 1966 (1965 P.L.1656, No.581), known as The Borough Code, borough policemen who reside in the borough may hold and exercise the office of constable in the borough, or in any ward thereof, and receive all costs, fees and emoluments pertaining to such office.

SUBCHAPTER E

TRAINING

Sec.

7141.  Definitions.

7142.  Conduct and insurance.

7143.  Board established.

7144.  Program established.

7145.  Program contents.

7146.  Continuing education.

7147.  (Reserved).

7148.  Use of firearms.

7149.  Restricted account.

§ 7141.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Account."  The Constables' Education and Training Account established in section 7149 (relating to restricted account).

"Board."  The Constables' Education and Training Board established in section 7143 (relating to board established).

"Commission."  The Pennsylvania Commission on Crime and Delinquency of the Commonwealth.

"Court."  The minor judiciary or any other court in this Commonwealth.

"Judicial duties."  Those services specified in section 7161 (relating to fees).

"Term of office of a deputy constable."  The term of office of the constable who appointed him.

§ 7142.  Conduct and insurance.

(a)  Certification.--After the establishment, implementation and administration of the Constables' Education and Training Program created under sections 7144 (relating to program established) and 7145 (relating to program contents), no constable or deputy constable shall perform any judicial duties nor demand or receive any fee, surcharge or mileage provided by this subchapter unless he has been certified under this subchapter.

(b)  Liability insurance.--Every constable and deputy constable must file with the clerk of courts proof that he has, currently in force, a policy of professional liability insurance covering each individual in the performance of his judicial duties with a minimum coverage of $250,000 per incident and a minimum aggregate of $500,000 per year. The Constables' Education and Training Board shall immediately investigate and implement the most cost-effective method of achieving liability insurance for constables and deputy constables under this subsection.

(c)  Loss of certification.--Any constable or deputy constable who fails, neglects or refuses to maintain a current insurance policy as required by subsection (b) or to file proof thereof with the clerk of courts shall cease automatically to be certified to perform judicial duties upon the expiration of the policy of which proof has been filed with the clerk of courts.

(d)  Recertification.--Any constable or deputy constable who ceases to be certified to perform judicial duties as a result of the operation of subsection (c) may later be recertified immediately by filing with the clerk of courts proof that such insurance has been in force continuously since the officer was last certified to perform judicial duties. In the case of a violation of subsection (c), the individual may be recertified by complying with subsection (b).

(e)  Limitations on liability.--The provisions of this subchapter shall not be deemed to impose respondeat superior liability on any county.

(f)  Conduct.--While a constable or deputy constable is performing duties other than judicial duties, regardless of whether or not he is certified under this subchapter, he shall not in any manner hold himself out to be active as an agent, employee or representative of any court, magisterial district judge or judge.

Cross References.  Section 7142 is referred to in section 7144 of this title.

§ 7143.  Board established.

(a)  Board created.--There is established within the commission an advisory board to be known as the Constables' Education and Training Board.

(b)  Composition.--The board shall be composed of the Pennsylvania State Police Commissioner or his designee and six other members appointed by the Governor with the consent of a majority of the members of the Senate:

(1)  Three persons who shall be constables.

(2)  One person who shall be a magisterial district judge.

(3)  One person who shall be a court administrator.

(4)  One person who shall be a county commissioner.

(c)  Appointments and terms.--Members shall serve for three-year terms and may be appointed for more than one additional consecutive term. If a member who serves by virtue of public office ceases to represent the class to which he was appointed, his membership in the commission shall terminate immediately, and a new member shall be appointed in the same manner as his predecessor to fill the unexpired portion of the term. No constable may be appointed, be reappointed or serve as a board member unless he is certified under this subchapter.

(d)  Vacancy.--A member appointed to fill a vacancy created by any reason other than expiration of a term shall be appointed for the unexpired term of the member whom he is to succeed in the same manner as the original appointment.

(e)  Expenses.--The members of the board shall serve without compensation but shall be reimbursed the necessary and actual expenses incurred in attending meetings of the board and in the performance of their duties under this subchapter.

(f)  Removal.--Members of the board may be removed by the appointing authority for good cause upon written notice from the appointing authority specifically setting forth the cause for removal.

(g)  Chairman elected.--The members of the board shall elect a chairman from among the members to serve for a period of one year. A chairman may be elected to serve successive terms. The Governor shall designate the first chairman for organizational purposes only.

(h)  Meetings.--The board shall meet as often as it deems necessary but at least four times each year. Meetings may be called by the chairman of the board or by any four members thereof, in either case upon at least ten days' written notice to all members of the board. A quorum shall consist of four members.

Cross References.  Section 7143 is referred to in section 7141 of this title.

§ 7144.  Program established.

The board, with the review and approval of the commission, shall:

(1)  Establish, implement and administer the Constables' Education and Training Program according to the minimum requirements set forth in this subchapter.

(2)  Establish, implement and administer requirements for the minimum courses of study and training for constables and deputy constables.

(3)  Establish, implement and administer requirements for courses of study and in-service training for constables and deputy constables.

(4)  Establish, implement and administer requirements for a continuing education program for constables and deputy constables concerning subjects the board may deem necessary and appropriate for the continued education and training of constables and deputy constables.

(5)  Approve or revoke the approval of any school which may be utilized for the educational and training requirements of this subchapter.

(6)  Establish the minimum qualifications for instructors and certify instructors.

(7)  Consult, cooperate and contract with universities, colleges, law schools, community colleges and institutes for the development of basic and continuing education courses for constables and deputy constables.

(8)  Promote the most efficient and economical program for constable and deputy constable training by utilizing existing facilities, programs and qualified State and local personnel.

(9)  Certify constables and deputy constables who have satisfactorily completed the basic and continuing education and training requirements of this subchapter and issue appropriate certificates to them.

(10)  Make rules and regulations and perform other duties as may be reasonably necessary or appropriate to administer the education and training program for constables and deputy constables.

(11)  In consultation with the Insurance Commissioner, monitor the price and availability of the liability insurance required by section 7142(b) (relating to conduct and insurance) and, if deemed necessary by the board, provide information and coordination to assure the availability and competitive pricing of such insurance.

(12)  Make an annual report to the Governor and to the General Assembly concerning:

(i)  The administration of the Constables' Education and Training Program.

(ii)  The activities of the board.

(iii)  The costs of the program.

(iv)  Proposed changes, if any, in this subchapter.

Cross References.  Section 7144 is referred to in section 7142 of this title.

§ 7145.  Program contents.

The Constables' Education and Training Program shall include training for a total of 80 hours, the content of which shall be determined by regulation. The training shall include instruction in the interpretation and application of the fees provided for in section 7161 (relating to fees).

Cross References.  Section 7145 is referred to in section 7142 of this title.

§ 7146.  Continuing education.

The board, with the review and approval of the commission, shall establish a mandatory continuing education program for constables and deputy constables, which shall include no more than 40 hours per year, concerning subjects the board may deem necessary and appropriate for the continued education and training of constables and deputy constables.

Cross References.  Section 7146 is referred to in section 7149 of this title.

§ 7147.  (Reserved).

Cross References.  Section 7147 is referred to in section 7161 of this title.

§ 7148.  Use of firearms.

The Constables' Education and Training Board, with the review and approval of the Pennsylvania Commission on Crime and Delinquency, shall establish standards for the certification or qualification of constables and deputy constables to carry or use firearms in the performance of any duties.

§ 7149.  Restricted account.

(a)  Account established.--There is established a special restricted account within the General Fund, which shall be known as the Constables' Education and Training Account, for the purposes of financing training program expenses, the costs of administering the program and all other costs associated with the activities of the board and the implementation of this subchapter and as provided under subsection (f).

(b)  Surcharge.--There is assessed as a cost in each case before a magisterial district judge a surcharge of $5 per docket number in each criminal case and $5 per named defendant in each civil case in which a constable or deputy constable performs a service provided in Subchapter G (relating to compensation), except that no county shall be required to pay this surcharge on behalf of any indigent or other defendant in a criminal case.

(c)  Disposition of funds.--The surcharges collected under subsection (b), if collected by a constable or deputy constable, shall be turned over within one week to the issuing authority. The issuing authority shall remit the same to the Department of Revenue for deposit into the account.

(d)  Disbursements.--Disbursements from the account shall be made by the commission.

(e)  Audit.--The Auditor General shall conduct an audit of the account as he may deem necessary or advisable, from time to time, but not less than once every three years.

(f)  Fund surplus.--If account money are sufficient to meet the expenses and costs under subsection (a), the commission may allocate any surplus funds in the account to assist constables and deputy constables with costs associated with attendance at continuing education programs under section 7146 (relating to continuing education).

Cross References.  Section 7149 is referred to in section 7141 of this title.

SUBCHAPTER F

POWERS AND DUTIES

Sec.

7151.  General imposition of duties and grant of powers.

7152.  Elections.

7153.  Service of process.

7154.  Collection of taxes.

7155.  Arrest of offenders against forest laws.

7156.  Executions.

7157.  Returns and appearance.

7158.  Arrest in boroughs.

7159.  Trespassing livestock.

7159.1.  Sale of trespassing livestock.

§ 7151.  General imposition of duties and grant of powers.

Constables shall perform all duties authorized or imposed on them by statute.

§ 7152.  Elections.

The constable of a borough, township or ward, or his deputy, shall do all of the following:

(1)  Be present at the polling place in each election district of the borough, township or ward at each election during the continuance of each election and while the votes are being counted, for the purpose of preserving the peace.

(2)  Serve at all elections.

Cross References.  Section 7152 is referred to in section 7163 of this title.

§ 7153.  Service of process.

If no coroner is in commission to serve process in a suit instituted in a court of this Commonwealth in which the sheriff of a county may be a party, a constable in the county where the process has been issued may serve as the coroner and perform the authorized duties of the coroner.

§ 7154.  Collection of taxes.

(a)  Bond.--It shall be unlawful for a tax collector to do any of the following:

(1)  Give a warrant against delinquent tax payers to a constable unless the constable has given security by bond and warrant, with two sufficient sureties and to the satisfaction of the court of common pleas, in the sum of $5,000.

(2)  Give a constable, at any one time, warrants for a greater amount of taxes than the amount of the bond required under paragraph (1).

(b)  Report and payment.--A constable shall make a report and payment of all collections on warrants under subsection (a) at least once in every week after the warrants have been issued.

(c)  Interest.--In addition to any commissions that may be imposed for the collection of taxes, all taxes remaining unpaid on the first day of January after the year for which they were assessed shall accrue interest until they are paid.

§ 7155.  Arrest of offenders against forest laws.

If a person is detected by a constable in the act of trespassing upon any forest or timber land within this Commonwealth, under circumstances as to warrant reasonable suspicion that the person has, is or may commit an offense against any law for the protection of forests and timber land, the constable may, without first procuring a warrant, arrest the person.

§ 7156.  Executions.

(a)  Debt, interests and costs.--The debt, interest and costs of a writ of execution delivered to a constable shall be entered into the docket of a magisterial district court and on the back of the writ of execution. A constable may not be discharged from the writ of execution unless he provides to the magisterial district judge on or before the return day of the writ of execution the receipt of the plaintiff or any other legally sufficient return.

(b)  Invalid returns.--If a constable makes a false return, does not produce the plaintiff's receipt on the return day or makes a return deemed insufficient by the magisterial district judge, the magisterial district judge shall issue a summons to the constable to appear on the designated day, which may not be more than eight days from the date of issuance, to show cause why a writ of execution should not be issued against the constable for the amount of the writ of execution under subsection (a). If the constable does not appear or does not show sufficient cause why the writ of execution should not be issued against him, the magisterial district judge shall enter judgment against the constable for the amount of the writ of execution under subsection (a) with costs. No stay may be entered upon the writ of execution, and, upon application of the plaintiff or his agent, the magisterial district judge shall issue an execution against the constable for the amount of the judgment, which may be directed to an authorized person. The summons under this subsection shall be issued to an authorized person to serve. If the summons is not served, that person shall pay a fine of $20. If an authorized person cannot be conveniently found to serve the summons, the magisterial district judge shall direct it to the supervisor of the highways of the township, ward or district where the constable resides, who shall serve the summons or pay a penalty of $20.

(c)  Insolvent debtors.--Nothing in this section shall affect proceedings regarding insolvent debtors and their discharge on a full surrender of their property.

§ 7157.  Returns and appearance.

(a)  Returns.--In a county of the sixth, seventh or eighth class, a constable is not required to make a return, if required by law, to the court of common pleas if the constable has no information to impart in the return.

(b)  Appearance.--A court may summon a constable to appear before it and direct the constable to investigate a complaint of a violation of law or of a condition which a constable is required to report to the court and to make a report of his investigation.

§ 7158.  Arrest in boroughs.

In addition to any other powers granted under law, a constable of a borough shall, without warrant and upon view, arrest and commit for hearing any person who:

(1)  Is guilty of a breach of the peace, vagrancy, riotous or disorderly conduct or drunkenness.

(2)  May be engaged in the commission of any unlawful act tending to imperil the personal security or endanger the property of the citizens.

(3)  Violates any ordinance of the borough for which a fine or penalty is imposed.

§ 7159.  Trespassing livestock.

(a)  In general.--An owner or tenant of an enclosed or unenclosed, improved land in this Commonwealth who discovers trespassing livestock shall notify the constable of the township, borough or ward in which the improved land lies. If the constable of the township, borough or ward is unavailable or unable to assist, the owner or tenant shall notify the constable of the county. The following shall apply:

(1)  The constable shall impound the livestock either with the owner or tenant of the land if the owner, and the tenant if one exists, agrees or with another individual or entity that the constable may deem best situated to care for the livestock.

(2)  All reasonable costs of keeping the livestock shall be part of the costs of care.

(b)  Notification.--The owner of the livestock shall be notified in the following manner:

(1)  If the owner is known and resides within the county where the trespass has been committed, the constable shall give written notice to the owner that the livestock has been impounded, the location of the livestock and the name of the owner of the land where the livestock trespassed. Notice shall be given within 24 hours of impounding in accordance with the Pennsylvania Rules of Civil Procedure.

(2)  If the owner is known but does not reside in the county where the trespass has been committed, the constable shall give written notice to the owner that the livestock has been impounded, the location of the livestock and the name of the owner of the land where the livestock trespassed. Notice shall be served within 24 hours of impounding by registered mail.

(c)  Payment.--If, within four days of receiving notice, the owner of the trespassing livestock pays for the cost of the damage to the land, the costs of care and the fee for the constable, the livestock shall be returned to the owner within three days after receiving payment.

(d)  Refusal.--If the owner fails to pay the costs and fees within four days, the constable shall notify the magisterial district judge of the county where the trespass was committed. The magisterial district judge shall then direct three disinterested owners of land in the locale where the damage occurred to inspect the trespass, value and appraise the damage. The three shall then consider the appraisal, value and costs of care and make a report to the magisterial district judge within five days.

Cross References.  Section 7159 is referred to in section 7159.1 of this title.

§ 7159.1.  Sale of trespassing livestock.

(a)  Process.--If the owner of the livestock fails to pay for the costs, damages and fees within one day of the filing of the report of the appraisers, the livestock shall be sold at a public sale. The following shall apply:

(1)  The livestock must be described with particularity in a printed or written advertisement. The following shall apply:

(i)  The advertisement must be posted at six of the most public places in the locale of the damaged property.

(ii)  The advertisement must set forth a place and time of public sale of the livestock.

(2)  At the named time and place, the livestock shall be sold to the highest bidder unless at any time prior to the sale the owner of the livestock shall pay all costs, damages and fees or has begun an action for replevin against the owner of the land.

(3)  The constable shall remit a written report of the sale and all money realized from the sale of the livestock to the magisterial district judge. The following shall apply:

(i)  The magisterial district judge shall pay the costs and damages to the land owner.

(ii)  Not less than three, nor more than four, months after the sale, the magisterial district judge shall remit any surplus to the county treasurer in the county where the damage occurred.

(iii)  The owner of the livestock shall have the right to submit proof of ownership to the magisterial district judge or the county treasurer at any time within two years of the sale to claim any surplus of the sale.

(4)  If the sale results in a deficit, the payment shall be made as follows:

(i)  First, the costs shall be paid in full or divided pro rata among the constable, magisterial district judge, the appraisers and the cost of care.

(ii)  After the costs are paid in full, the remaining amount shall be paid to the owner of the land for any damage sustained.

(b)  Redemption.--The owner of livestock impounded under this section shall have the right, at any time before the livestock are sold, to pay all the costs accrued and the amount of damages awarded in the appraisement in section 7159 (relating to trespassing livestock) and to recover the livestock.

(c)  Replevin.--The owner may also recover the impounded livestock, at any time before the livestock are sold, through a successful action of replevin. The following shall apply:

(1)  The action for replevin must be on the condition that the owner of the livestock pay all damages and fees, including:

(i)  Amount of damages sustained by the land owner.

(ii)  Costs of care.

(iii)  Fees to the constable, magisterial district judge and the three disinterested appraisers.

(2)  The damages and fees shall be itemized by costs, damages and fees.

(3)  If a jury or the appraisers determine that the harm to the owner of the livestock was greater than the harm to the owner of the land, the owner of the livestock must still pay the costs and fees, but not to the attorney for the owner of the land.

(4)  If a jury or the appraisers determine that the harm to the owner of the land is greater than the harm to the owner of the livestock, the court shall require the owner of the livestock to pay a reasonable fee to the attorney for the owner of the land.

SUBCHAPTER G

COMPENSATION

Sec.

7161.  Fees.

7161.1. Specific fees.

7162.  Returns.

7163.  Election services.

7164.  Impounding, selling and viewing fees.

7165.  Seizure fees.

7166.  Returns to court.

Cross References.  Subchapter G is referred to in section 7149 of this title.

§ 7161.  Fees.

(a)  Travel or mileage.--Actual mileage for travel by motor vehicle shall be reimbursed at a rate equal to the highest rate allowed by the Internal Revenue Service. If travel occurs by a mode other than motor vehicle, reimbursement shall be for the vouchered travel expenses.

(b)  Apportionment.--If more than one defendant is transported simultaneously, reimbursements shall be for miles traveled, and the travel cost shall be divided between or among the defendants.

(c)  Additional persons.--A constable or deputy constable when he is transporting a prisoner, serving a felony or misdemeanor warrant or serving a warrant on a juvenile or a defendant of the opposite sex may, at his discretion, be accompanied by a second constable or deputy constable who is certified under section 7147 (relating to automatic certification) to perform judicial duties. In those cases, each officer shall receive the fee set out in this section. In all other civil, landlord-tenant and summary criminal cases, the issuing authority may authorize payment to a second officer.

(d)  Civil and landlord-tenant cases.--In civil and landlord-tenant cases, constable fees must be paid in advance to the court for services desired to be performed. These fees shall not be refundable to the plaintiff if a case is settled or a debt is satisfied less than 48 hours prior to a scheduled sale or ejectment. In the latter case, the constable or deputy constable shall be paid for holding the sale or carrying out an ejectment, respectively.

(e)  Payment.--All civil, landlord-tenant and criminal fees shall be paid by the court to the constable as soon as possible and in no case not more than 15 days in civil and landlord-tenant cases and 30 days in criminal cases after the service is performed and a proper request for payment is submitted, provided that, in criminal cases where the books and accounts of the relevant county offices are payable on a monthly basis, payment shall be made not more than 15 days after the close of the month.

(f)  Civil and landlord-tenant cases.--Fees in civil and landlord-tenant cases shall be as follows:

(1)  For serving complaint, summons or notice on suitor or tenant, either personally or by leaving a copy, $13, plus $5 for each additional defendant at the same address, $2.50 for each return of service, plus mileage.

(2)  For levying goods, including schedule of property levied upon and set aside, notice of levy and return of service, $75, plus mileage.

(3)  For advertising personal property for public sale, $7 per posting, with a maximum $21 fee, plus mileage, plus the cost of advertising.

(4)  For selling goods levied, receipts and returns to court, $85, plus mileage.

(5)  For making return of not found, $13, plus mileage. Payment shall be limited to three returns of not found.

(6)  For executing order of possession, $13, plus $5 for each additional defendant at the same address, $2.50 for each return of service, plus mileage.

(7)  For ejectment, $90, $2.50 for each return of service, plus mileage.

(8)  For making any return of service other than not found, $2.50 each.

(9)  For providing courtroom security as ordered, $13 per hour, assessed against one or more parties as determined by the court.

(10)  Actual mileage for travel by motor vehicle shall be reimbursed at the rate equal to the highest rate allowed by the Internal Revenue Service. If travel is by other than motor vehicle, reimbursement shall be for vouchered travel expenses.

(g)  Criminal cases.--Fees in criminal cases shall be as follows:

(1)  For executing each warrant of arrest or for effectuating the payment of fines and costs by attempting to execute each warrant of arrest, $25 for each docket number and $2.50 for each return of service, plus mileage.

(2)  For taking custody of a defendant, $5 per defendant.

(3)  For conveyance of defendant to or from court, $5 per defendant.

(4)  For attendance at arraignment or hearing, $13.

(5)  For executing discharge, $5 per defendant.

(6)  For executing commitment, $5 per defendant.

(7)  For executing release, $5 per defendant.

(8)  For making returns to the court, $2.50.

(9)  Transporting each nonincarcerated defendant to jail, $17, plus mileage; transporting an incarcerated prisoner, $38 per prisoner, plus an hourly rate of $13 per hour, plus mileage. Computation of hourly rate will apply after the expiration of the first hour per prisoner per hour, not to exceed $26 per hour per constable.

(10)  Receipt of the fees for transporting a nonincarcerated defendant under paragraph (9) shall not exclude receipt of the fees under paragraphs (6) and (8) for that transport.

(11)  Receipt of the fees for transporting an incarcerated prisoner under paragraph (9) shall exclude receipt of the fees under paragraphs (2), (3), (4) and (7) for the transport.

(12)  Actual mileage for travel by motor vehicle shall be reimbursed at the rate equal to the highest rate allowed by the Internal Revenue Service. If travel is by other than motor vehicle, reimbursement shall be for vouchered travel expenses.

(13)  For conveying defendants for fingerprinting, $17 per defendant, plus $13 per hour beyond the first hour per defendant per hour, not to exceed $26 per hour per constable, plus mileage.

(14)  For holding one or more defendants at the office of a magisterial district judge, $13 per hour per defendant beyond the first half hour.

(15)  For courtroom security as ordered, $13 per hour, assessed against one or more parties as determined by the court.

(16)  In all criminal cases wherein the defendant is discharged or indigent or the case is otherwise dismissed, the court shall assess to the county the fee provided in this section, except that, in cases of private criminal complaints where the defendant is discharged prior to the indictment or the filing of any information or the case is otherwise dismissed at the summary offense hearing, the court shall assess the fee to the affiant.

(h)  Subpoenas.--For serving district court-issued subpoenas for civil, landlord-tenant or criminal matters, $13 for first witness, plus $5 for each additional witness at the same address, $2.50 return of service for each subpoena, plus mileage. The same fee shall be payable for attempting to serve a subpoena at a wrong address supplied by the party requesting the service.

(i)  Similar fees.--For civil, landlord-tenant and criminal services not specifically provided for, the court shall pay the same fees as it pays for services that it determines to be similar to those performed.

References in Text.  Section 7147, referred to in subsec. (c), is reserved.

Cross References.  Section 7161 is referred to in sections 7141, 7145 of this title.

§ 7161.1. Specific fees.

(a)  Court appearances and returns.--For attendance on court and making returns, the fees to be received by constables shall be $2.50 per day.

(b)  Notices of election.--For serving notices of their election upon township or borough officers, the fees to be received by constables shall be $0.15 for each service.

(c)  Juvenile matters.--Constables shall receive the same fees for serving writs in juvenile cases as they receive for similar services in criminal cases.

§ 7162.  Returns.

The returns required by law to be made by constables to the court of common pleas may, at the discretion of the court, be abolished, or be made at times and relating to subjects as the court may require. No constable shall be entitled to fees or mileage for making a return, except as required by the court.

§ 7163.  Election services.

For services performed under section 7152 (relating to elections), the constables and deputies performing the services shall receive the same compensation payable to inspectors and clerks under section 412.2(a) of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code. The compensation shall be paid by the county, and the sum shall include pay for serving notices in writing to persons elected at the election.

§ 7164.  Impounding, selling and viewing fees.

(a)  Impounding and selling.--The fees collected by the constable for impounding an animal shall be $1 and $2 for each animal sold, provided that the fees of the constable for impounding and selling amount to not more than $4. The fees of the magisterial district judge shall be $1 for each case, without regard to the number of animals impounded, for all cases where no sale is made and $3 for all cases where a sale is made.

(b)  Viewing.--The fees for each viewer appointed to assess the damages shall be $1 for the first hour and $.50 per hour for each hour necessarily engaged after the first hour.

§ 7165.  Seizure fees.

(a)  Registration plates and cards.--If constables and deputy constables are delegated authority to seize registration plates and registration cards under 75 Pa.C.S. § 1376(b)(5) (relating to surrender of registration plates and cards upon suspension or revocation), they shall be compensated by the department at the rate of $15 for each registration plate and card jointly seized, plus mileage. The department shall pay a constable or deputy constable within 30 days after a documented request for payment is submitted to it.

(b)  Drivers' licenses.--If constables and deputy constables are delegated authority to seize drivers' licenses under 75 Pa.C.S. § 1540(c)(1)(v) (relating to surrender of license), they shall be compensated by the department at the rate of $15 for each driver's license seized, plus mileage. The department shall pay a constable or deputy constable within 30 days after a documented request is submitted to it.

§ 7166.  Returns to court.

(a)  Scope of section.--This section shall apply to counties of the sixth, seventh and eighth class.

(b)  Requirements.--No compensation for making a return to court shall be paid to a constable unless he has appeared in court and presented his return containing information required by the court, at the regular time fixed by law for making the return.

SUBCHAPTER H

PENALTIES AND REMEDIES

Sec.

7171.  Election notice in certain areas.

7172.  Incompetence.

7173.  Taxes.

7174.  Action against security.

7175.  Criminal penalty.

7176.  Compensation violation.

7177.  Failure to execute process.

7178.  Failure to serve in a township.

§ 7171.  Election notice in certain areas.

(a)  Scope of section.--This section applies to wards, townships and districts.

(b)  Acting constables.--The acting constable shall, within six days after the election for a constable, give notice in writing to the elected individual of election to the office. An acting constable who violates this subsection shall pay a civil penalty of $16 to the Commonwealth.

(c)  Elected constables.--An individual elected and notified under subsection (b) shall appear on the next day that the court of common pleas of the applicable judicial district is in session and either decline or accept the office. A constable elect who violates this subsection shall pay a civil penalty of $16 to the Commonwealth.

(d)  Court.--The applicable court of common pleas has the authority to levy the penalty under subsection (b) or (c).

§ 7172.  Incompetence.

(a)  Inquiry.--A court of common pleas with competent jurisdiction may inquire into the official conduct of the constable if any of the following apply:

(1)  A surety of the constable files a verified petition alleging that the constable is incompetent to discharge official duties because of intemperance or neglect of duty.

(2)  Any person files a verified petition alleging that the constable is incompetent to discharge official duties for a reason other than intemperance or neglect of duty. This paragraph includes an act of oppression of a litigant or a witness.

(b)  Determination.--If the court determines that the constable is incompetent to discharge official duties, the following apply:

(1)  The court may:

(i)  require additional security from the constable; or

(ii)  remove the constable from office.

(2)  Upon removal under paragraph (1)(ii), the court may appoint a suitable individual to fill the vacancy until a successor is elected and qualified. The appointed individual must have a freehold estate with at least $1,000 beyond incumbrance or furnish security.

§ 7173.  Taxes.

If a constable defaults on remittance of collected tax pursuant to law, all of the following apply:

(1)  The constable is no longer authorized to receive tax.

(2)  The person that was entitled to the remittance shall publish, three times in three daily newspapers, notice of the loss of authority under paragraph (1).

(3)  The constable may not draw compensation until the default is cured.

§ 7174.  Action against security.

(a)  Scope of section.--This section applies to a constable subject to all of the following:

(1)  The constable has furnished security for the faithful performance of the duties of office.

(2)  The constable fails to perform the duties of office.

(3)  One of the following subparagraphs applies:

(i)  The constable leaves the country before a judgment is entered on the failure under paragraph (2).

(ii)  A judgment is entered against the constable for failure under paragraph (2), and the judgment cannot be paid.

(b)  Procedure.--A court of competent jurisdiction may issue a writ of scire facias and proceed against the security.

(c)  Appeal.--A surety and a constable may appeal from a judgment on a writ under subsection (b).

§ 7175.  Criminal penalty.

A constable who neglects or refuses to perform the duties under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of $500 or to imprisonment for not less than one month nor more than one year, or both.

§ 7176.  Compensation violation.

A constable who violates the act of July 14, 1897 (P.L.206, No.209), entitled "An act to regulate the remuneration of policemen and constables employed as policemen throughout the Commonwealth of Pennsylvania, and prohibiting them from charging or accepting any fee or other compensation, in addition to their salary, except as public rewards and mileage for traveling expenses," commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of $50 or to imprisonment for not more than 30 days, or both.

§ 7177.  Failure to execute process.

(a)  Scope of section.--This section applies to a constable subject to all of the following:

(1)  The constable is entrusted with the execution of a process for the collection of money.

(2)  The constable, by neglect of duty, fails to collect the money.

(3)  The constable's security is used to pay the money.

(b)  Equitable interest.--The person that pays the security under subsection (a)(3):

(1)  has an equitable interest in the judgment; and

(2)  may collect the judgment in the name of the party that won the judgment.

§ 7178.  Failure to serve in a township.

(a)  Scope of section.--This section applies to an individual in a township if all of the following circumstances exist:

(1)  The individual is elected or appointed a constable.

(2)  The individual has a freehold estate worth at least $1,000.

(3)  The individual fails to:

(i)  serve; or

(ii)  appoint a deputy to serve.

(b)  Fine.--Except as set forth in subsection (c), an individual under subsection (a) shall be fined $40 for the use of the appropriate township.

(c)  Exception.--Subsection (b) shall not apply to an individual who:

(1)  has served personally or by deputy in the office of constable of the same township within 15 years of election or appointment; or

(2)  has paid a fine under subsection (b) within 15 years of election or appointment.






Title 45 - LEGAL NOTICES

Chapter 1 - General Provisions

Section 101 - Definitions

TITLE 45

LEGAL NOTICES

Part

I.  Preliminary Provisions

II.  Publication and Effectiveness of Commonwealth Documents

Enactment.  Unless otherwise noted, the provisions of Title 45 were added July 9, 1976, P.L.877, No.160, effective in 60 days.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

3.  Legal Advertising

Enactment.  Part I was added July 9, 1976, P.L.877, No.160, effective in 60 days.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Definitions.

Enactment.  Chapter 1 was added July 9, 1976, P.L.877, No.160, effective in 60 days.

§ 101.  Definitions.

(a)  Definitions applicable to printing or newspaper advertising laws.--Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in:

(1)  this title; or

(2)  any other law relating to printing or newspaper advertising;

shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Advertisement."  A printed public notice, relating to any matter, authorized by any person, which is published for a valuable consideration in a publication, and which may be required by law, rule, order, or decree of court, or resolution of any corporation, or unincorporated association, or by action of any government unit.

"Advertiser."  Any person who orders and directs a notice or advertisement to be printed or published in a publication.

"Advertising rule."  The line between, or which separates, any two advertisements or notices.

"Agate."  A type 5 1/2 type points in depth or height.

"Bourgeois."  A type 9 type points in depth or height.

"Brevier."  A type 8 type points in depth or height.

"Carrier."  A person engaged for hire in the delivery of publications.

"Circulation."  The number of copies printed, issued, sold, or subscribed for, by the day, week, month, or year, at a particular price for each copy, or for a series of issues over a definite period by any publication, but the term does not include copies exchanged for other publications or copies or issues circulated gratuitously.

"Classified advertising."  Intelligence or notices, published and printed in small or inconspicuous type, as advertising, classed with similar notices of advertising, and for which compensation is intended to be charged.

"Class magazine" or "class newspaper."  A printed paper or publication containing class, professional, trade, commercial, technical, scientific, educational, religious, financial, legal or other matter and intelligence, intended to be disseminated exclusively among subscribers or readers concerned or interested in the subject matters published.

"Column."  A single unit or upright section, of the total height of the type printed page, as separated from the remainder of the page by a line, rule, or space, and not less than ten ems pica in width.

"Column rule."  The printed line between, or which separates, the printed columns of any type page.

"Court."  A court or tribunal of record, established for the public administration of justice under the provisions of the Constitution of Pennsylvania or any statute.

"Daily newspaper."  A newspaper regularly published at least five days in the week, either including or excluding Sundays and legal holidays.

"Decree."  A decision, judgment, order or sentence of any court.

"Display advertising."  Intelligence made conspicuous, and designated by either reading matter, printed from various sizes, kinds and styles of types or illustrations, and printed or published for a compensation, demanded or intended to be received from those interested in, affected or served by, the subject matter published.

"Em."  A square of a type, or a space equal to the square of the depth or height of a particular type, as measured by the number of points in height of the type.

"Journal."  A newspaper, class newspaper, periodical, or magazine.

"Law."  A statute, a home rule charter, or an enactment entitled an ordinance, resolution, rule or regulation of any government unit.

"Legal advertisement."  A notice, advertisement, publication, statement, or abstract of a notice, advertisement, publication, or statement, required by resolution of a corporation, unincorporated association, or government unit, or ordinance of a political subdivision, or by law, or by rule, order, or decree of court, to be published, for a valuable consideration, in either a newspaper of general circulation, a legal newspaper or an official newspaper.

"Legal newspaper."  A newspaper which is a "legal periodical," "official legal newspaper," or "official legal periodical," publishing legal intelligence, as designated by general rule or rule of court for the publication of legal advertisements and notices required by law, rule, order, or decree of court, to be published in a legal newspaper, legal periodical, official legal newspaper, or official legal periodical, so designated by general rule or rule of court.

"Legal notice."  When required to be printed or published, either a legal advertisement, a legal notice, an official advertisement, or an official legal notice.

"Liners."  Advertisements, published as reading notices, intelligence, or announcements for which compensation is intended to be charged to those interested in the publication thereof.

"Long primer."  A type 10 type points in depth or height.

"Magazine."  Partakes of the nature of a periodical.

"Minion."  A type 7 type points in depth or height.

"News."  Narrative, or recent intelligence, disseminating current information as to local, general, or world-wide happenings, concerning any person or persons, matters of private or public interest, or concerning any matters affecting the public welfare.

"Newspaper."

(1)  A printed paper or publication, bearing a title or name, and conveying reading or pictorial intelligence of passing events, local or general happenings, printing regularly or irregularly editorial comment, announcements, miscellaneous reading matter, commercial advertising, classified advertising, legal advertising, and other notices, and which has been issued in numbers of four or more pages at short intervals, either daily, twice or oftener each week, or weekly, continuously during a period of at least six months, or as the successor of such a printed paper or publication issued during an immediate prior period of at least six months, and which has been circulated and distributed from an established place of business to subscribers or readers without regard to number, for a definite price or consideration, either entered or entitled to be entered under the Postal Rules and Regulations as second class matter in the United States mails, and subscribed for by readers at a fixed price for each copy, or at a price fixed per annum. A newspaper may be either a daily newspaper, weekly newspaper, newspaper of general circulation, official newspaper, or a legal newspaper, as defined in this section. Continuous publication within the meaning of this section shall not be deemed interrupted by any involuntary suspension of publication resulting from loss, destruction, failure or unavailability of operating facilities, equipment or personnel from whatever cause, and any newspaper so affected shall not be disqualified to publish official and legal advertising in the event that publication is resumed within one week after it again becomes possible.

(2)  A printed paper or publication, regardless of size, contents, or time of issue, or number of copies issued, distributed and circulated gratuitously, is not a newspaper.

(3)  A printed paper or publication, not entitled to be entered, or which has been denied entry, as second class matter in the United States mails under the Postal Rules and Regulations of the United States is not a newspaper.

"Newspaper of general circulation."  A newspaper issued daily, or not less than once a week, intended for general distribution and circulation, and sold at fixed prices per copy per week, per month, or per annum, to subscribers and readers without regard to business, trade, profession or class.

"Nonpareil."  A type 6 type points in depth or height.

"Notice."  A formal printed announcement, transmitting intelligence, information, or warning, to a particular person, or generally to all persons who may read such notice.

"Official advertisement."  A notice, advertisement, publication, or statement, or an abstract of a notice, advertisement, publication, or statement, required to be made by law, rule, order, or decree of court, by any person, or in the conduct of the business of a private or public corporation, or on the order of any government unit, or in the performance of any official duty imposed by law, rule, order, or decree of court, resolution or ordinance.

"Official advertising and legal advertising."  Any advertisement, notice, statement, report, resolution, ordinance, or abstract of the same, required by law, rule, order or decree of court, by resolution of any board of directors, shareholders or officers of any corporation or unincorporated association, or any government unit to be printed and published for a valuable consideration in a newspaper.

"Official newspaper."  A newspaper designated by a government unit for the publication of notices and statements required by rule, order, resolution, or ordinance of such unit.

"Ordinance."  A municipal rule or regulation, adopted in the manner required by statute or home rule charter, by the lawfully constituted officers of any political subdivision or municipal or other local authority.

"Periodical."  A printed paper or publication, issued in pamphlet or book form, regardless of page size or number of pages, at stated or regular intervals of more than one day between each issue, containing either general, class, trade, technical, scientific, serial articles, or other reading matter, advertising, et cetera, and entitled to be entered as second class matter in the United States mails under the Postal Rules and Regulations of the United States.

"Pica."  A type 12 type points in depth or height.

"Point."  A unit of measurement for determining the height of a type, letter, figure, or other character, or the width of a rule, as heretofore generally known and fixed by general agreement of certain type founders and manufacturers, at 0.0138 inch in length.

"Proof of publication."  A printed or written statement, declaring the name of a newspaper of general circulation, a legal newspaper or an official newspaper, as defined in this section, its place of business, when the same was established, the date or dates, and issue or issues, in which a printed notice or publication appeared, and to which is securely attached, exactly as printed or published, a copy of the official advertisement, official notice, legal notice, or legal advertisement, verified with a statement of the owner, publisher, or the designated agent of the owner or publisher, of such publication in which the official or legal advertisement or notice was published, duly sworn to before a person authorized to administer oaths, and also declaring that the affiant is not interested in the subject matter of the notice or advertising, and that all of the allegations of the statement as to the time, place, and character of publication are true.

"Publication."

(1)  The act of printing a notice, advertisement, or proclamation, for the purpose of disseminating information to the people at large.

(2)  A journal, magazine, newspaper, class newspaper or periodical.

"Rate."  The price or sum fixed for printing and publishing either official, legal, or commercial advertising, and may be either a price or sum fixed for a single reading line in a single column, or for a space of the depth of one inch in a single column, or it may mean the particular stated sums or prices fixed for printing and publishing official or legal advertising, where the style and form does not vary except for the names and addresses of the interested parties, such as notices of applications for charters of incorporation, shareholders' meetings, executors', administrators' or auditors' notices, register of wills' audit notices, obituary or death notices, et cetera.

"Reading matter."  News or other printed matter, intended to be read, as distinguished from intelligence notices, announcements, display advertising, or advertising published for a compensation.

"Resolution."  A formal agreement or consent to do or not to do a certain thing, which has been recorded upon the minutes or records of a government unit, or by either the shareholders, board of directors or other body of a corporation, or by the members, directors, managers, or trustees of an unincorporated association or society of individuals.

"Rule."  Any formal order or direction made by a tribunal or other government unit.

"Sample copy."  A copy of a publication distributed without charge or expense to prospective subscribers or advertisers, in numbers limited by the United States Postal Rules and Regulations governing second class mail matter.

"Small pica."  A type 11 type points in depth or height.

"Space."  The length and breadth of a printed type page, or any subdivision thereof, intended to be used for either news or advertising matter of any kind.

"Subscriber."  A person who buys or orders verbally or by written subscription, or accepts upon delivery from the United States mails or a carrier, issues or copies of any publication.

"Type."  A piece of metal or wood from which either a letter, figure, or other character is impressed with ink upon paper, or an image of such a character.

"Weekly newspaper."  A newspaper issued at least once a week.

(b)  Other definitions.--Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Commonwealth agency."  The Governor and the departments, boards, commissions, authorities and other officers and agencies of the Commonwealth government, but the term does not include any court or other officer or agency of the unified judicial system, or the General Assembly and its officers and agencies.

"Commonwealth government."  The government of the Commonwealth, including the courts and other officers or agencies of the unified judicial system, the General Assembly and its officers and agencies, the Governor, and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth, but the term does not include any political subdivision, municipal or other local authority, or any officer or agency of any such political subdivision or local authority.

"General rule."  A rule or order promulgated by or pursuant to the authority of the Supreme Court.

"Government unit."  The Commonwealth government, and any political subdivision or municipal or other local authority, or any officer or agency of any such political subdivision or local authority.

"Rule of court."  A rule promulgated by a court regulating the practice or procedure before the promulgating court.

Cross References.  Section 101 is referred to in section 703 of Title 65 (Public Officers).






Chapter 3 - Legal Advertising

Section 301 - Short title of chapter



Section 302 - Scope and interpretation of chapter



Section 303 - Level of advertising rates



Section 304 - Establishment and change of advertising rates



Section 305 - Charges taxable as costs and administration expenses



Section 306 - Use of trade publications

§ 306.  Use of trade publications.

(a)  General rule.--Any government unit which is required by law to advertise for bids for public works, contracts, supplies or equipment, may, in its discretion, authorize the publication of such advertising, in addition to the newspapers authorized by the other provisions of this chapter, also in any publication or journal devoted to the dissemination of information about construction work published in this Commonwealth at least once a week and circulating among contractors, manufacturers and dealers doing business in the community in which such public works are to be constructed or supplies or equipment purchased.

(b)  Exception.--Except with respect to publication by any city of third class or borough, no advertisement for bids for public works, contracts, supplies or equipment shall be inserted in any publication or journal devoted to the dissemination of information about construction work, unless such publication meets the following requirements:

(1)  It has been established and regularly issued from a printing office and publication house in this Commonwealth for a period of at least 18 months.

(2)  It has been entered, or entitled to be entered, for admission to the United States mails as second class matter.

(3)  It has had a bona fide income from subscribers within this Commonwealth of not less than $15,000 per annum, duly certified by a public accountant.

(4)  The rates and charges for such advertising shall not be in excess of those of newspapers of general circulation of a like circulation published in the community in which the public works are to be constructed or the supplies or equipment purchased.

Cross References.  Section 306 is referred to in section 512 of Title 62 (Procurement); section 9109 of Title 74 (Transportation).



Section 307 - Effect of failure to advertise when required



Section 308 - Additional publication in legal journals



Section 309 - Inclusion of common geographical names



Section 310 - No unauthorized advertisements to be published






Chapter 5 - General Provisions

Section 501 - Definitions



Section 502 - Joint Committee on Documents



Section 503 - General administration of part



Section 504 - Payment for documents



Section 505 - Distribution of publication expenses



Section 506 - Judicial notice



Section 507 - Form of citation



Section 508 - Effect of future legislation



Section 509 - Format of documents






Chapter 7 - Codification and Publication of Documents

Section 701 - Official codification created

CHAPTER 7

CODIFICATION AND PUBLICATION OF DOCUMENTS

Subchapter

A.  Codification of Regulations and Other Documents

B.  Publication of Documents

Enactment.  Chapter 7 was added July 9, 1976, P.L.877, No.160, effective in 60 days.

SUBCHAPTER A

CODIFICATION OF REGULATIONS AND

OTHER DOCUMENTS

Sec.

701.  Official codification created.

702.  Contents of Pennsylvania Code.

§ 701.  Official codification created.

It shall be the duty of the Legislative Reference Bureau, subject to the policy supervision and direction of the joint committee, to compile, edit and supplement or to contract through the department for the compilation, editing and supplementation of an official legal codification, to be divided into titles of convenient size and scope, and to be known as the "Pennsylvania Code."



Section 702 - Contents of Pennsylvania Code



Section 721 - Publication of official codification



Section 722 - Deposit of documents required



Section 723 - Processing of deposited documents



Section 724 - Preliminary publication in Pennsylvania Bulletin



Section 725 - Additional contents of Pennsylvania Bulletin



Section 726 - Permanent supplements to Pennsylvania Code



Section 727 - Matter not required to be published



Section 728 - Matter not permitted to be published



Section 729 - Publication of individual documents



Section 730 - Pricing and distribution of published documents



Section 731 - Automatic subscriptions



Section 732 - Required contractual arrangements






Chapter 9 - Effectiveness of Documents

Section 901 - Official text of published documents



Section 902 - Certification of official text



Section 903 - Effective date of documents



Section 904 - Constructive notice



Section 905 - Presumptions created



Section 906 - Reasonable notice of hearing



Section 907 - Additional notice unnecessary









Title 46 - LEGISLATURE

Chapter 11 - Compensation (Repealed)



Chapter 13 - Officers and Leaders (Repealed)






Title 47 - LIQUOR



Title 48 - LODGING AND HOUSING



Title 49 - MECHANICS' LIENS



Title 50 - MENTAL HEALTH



Title 51 - MILITARY AFFAIRS

Chapter 1 - General Provisions

Section 101 - Short title of title

TITLE 51

MILITARY AFFAIRS

Part

I.  Preliminary Provisions

II.  Pennsylvania National Guard, Pennsylvania Guard and

Militia

III.  Interstate Relations

IV.  Military Justice

V.  Employment Preferences and Pensions

VI.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 51 were added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

Enactment.  Part I was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of title.

102.  Definitions.

103.  Conformity with Federal legislation.

Enactment.  Chapter 1 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 101.  Short title of title.

This title shall be known and may be cited as the "Military and Veterans Code."

(Apr. 29, 1998, P.L.296, No.49, eff. imd.)



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Armory."  Land, buildings and fixtures used for housing elements of the Pennsylvania military forces.

"Department."  The Department of Military and Veterans Affairs of the Commonwealth.

"National Defense Act."  The act of Congress, entitled "An act for making further and more effectual provisions for the National Defense and for other purposes," approved June 3, 1916, its amendments and supplements.

"National Guard of the United States."  The Army National Guard of the United States and the Air National Guard of the United States.

"Officer."  Commissioned or warrant officer.

"Order."  General or special order, oral or written, whether issued pursuant to State or Federal authority.

"Pennsylvania Guard."  Those organized units of the Pennsylvania military forces which are not Federally recognized or which serve under the authority of the Governor when the Pennsylvania National Guard, in whole or in part, is on extended Federal active duty.

"Pennsylvania military forces."  The land, air and sea military units organized for the internal security of this Commonwealth.

"Pennsylvania National Guard."  The Pennsylvania Army National Guard and the Pennsylvania Air National Guard.

(Dec. 21, 1995, P.L.737, No.80, eff. imd.)

1995 Amendment.  Act 80 amended the def. of "department."



Section 103 - Conformity with Federal legislation

§ 103.  Conformity with Federal legislation.

It is the intent of this title that it shall be in conformity with all acts and regulations of the United States affecting the same subjects, and all provisions of this title shall be construed to effectuate this purpose.






Chapter 3 - The Militia

Section 301 - Formation

PART II

PENNSYLVANIA NATIONAL GUARD, PENNSYLVANIA

GUARD AND MILITIA

Subpart

A.  Organization

B.  Officers and Enlisted Personnel

C.  Pay, Allowances, Benefits and Medals

D.  Rights and Immunities

Enactment.  Part II was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

SUBPART A

ORGANIZATION

Chapter

3.  The Militia

5.  The Governor as Commander-in-Chief

7.  Department of Military Affairs

9.  The Adjutant General

11.  Pennsylvania National Guard

13.  Pennsylvania Guard

15.  State Armory Board

17.  State Veterans' Commission and Deputy Adjutant General for Veterans' Affairs

19.  Pennsylvania Veterans' Memorial Commission

CHAPTER 3

THE MILITIA

Sec.

301.  Formation.

Enactment.  Chapter 3 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 301.  Formation.

(a)  Pennsylvania militia.--The militia of this Commonwealth shall consist of:

(1)  all able-bodied citizens of the United States and all other able-bodied persons who have declared their intention to become citizens of the United States, residing within this Commonwealth, who are at least 17 years six months of age and, except as hereinafter provided, not more than 55 years of age; and

(2)  such other persons as may, upon their own application, be enlisted or commissioned therein.

(b)  Pennsylvania naval militia.--The naval militia of this Commonwealth, when organized pursuant to rules and regulations promulgated by the Governor, shall consist of those persons as may, upon their own application, be enlisted or commissioned therein.






Chapter 5 - The Governor as Commander-in-Chief

Section 501 - Powers of Governor

CHAPTER 5

THE GOVERNOR AS COMMANDER-IN-CHIEF

Sec.

501.  Powers of Governor.

502.  Acceptance of Federal allotment for Pennsylvania National    Guard.

503.  Training and Federal property of Pennsylvania National    Guard.

504.  Permanent location of Pennsylvania National Guard units.

505.  Change in organization of Pennsylvania National Guard.

506.  Organization of Pennsylvania Guard for emergency.

507.  Draft from militia for emergency.

508.  Active duty for emergency.

509.  Coordination with adjacent states.

510.  Promulgation of regulations and rules.

511.  Issuing flags, standards and guidons.

512.  Display of POW/MIA flag.

Enactment.  Chapter 5 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 501.  Powers of Governor.

The Governor of this Commonwealth as Commander-in-Chief shall have the powers enumerated hereafter in this title over the Pennsylvania military forces which includes the Pennsylvania National Guard when not absent from this Commonwealth on the call or order of the United States and the Pennsylvania Guard when formed, organized and equipped under order from the Governor in conformity with this title.



Section 502 - Acceptance of Federal allotment for Pennsylvania National Guard

§ 502.  Acceptance of Federal allotment for Pennsylvania National Guard.

The Governor shall accept for the Commonwealth allotments of military personnel and equipment and their apportionment to the various arms and services proposed by the Department of Defense for the Pennsylvania National Guard as he may, in his discretion, deem proper for the Commonwealth to accept.



Section 503 - Training and Federal property of Pennsylvania National Guard

§ 503.  Training and Federal property of Pennsylvania National Guard.

The Governor shall assume the obligation of carrying out the training requirement set forth under the applicable Federal statutes and regulations for the Pennsylvania National Guard. This training function is hereby delegated and becomes the responsibility of the normal channels of command in the Pennsylvania National Guard. The Governor shall furnish suitable shelter for personnel and suitable storage facilities for Federal property, issued for use of the Pennsylvania National Guard.



Section 504 - Permanent location of Pennsylvania National Guard units

§ 504.  Permanent location of Pennsylvania National Guard units.

The Governor shall establish the permanent location, within the boundaries of this Commonwealth, of any assigned, authorized organizations or units of the Pennsylvania National Guard allotted to this Commonwealth by the Department of Defense.



Section 505 - Change in organization of Pennsylvania National Guard

§ 505.  Change in organization of Pennsylvania National Guard.

The Governor shall organize or reorganize any organization or unit of the Pennsylvania National Guard so as to conform, so far as practicable, to the structure of the armed forces of the United States.



Section 506 - Organization of Pennsylvania Guard for emergency

§ 506.  Organization of Pennsylvania Guard for emergency.

Whenever the Pennsylvania National Guard, or any part thereof, shall be called or ordered into the service of the United States, the Governor may organize units of the Pennsylvania Guard for the internal security of this Commonwealth. The Governor shall comply with the laws of the United States for the organization, maintenance and functioning of this force. The Governor is further empowered to organize at any time a nucleus of Pennsylvania Guard personnel for the purpose of planning.



Section 507 - Draft from militia for emergency

§ 507.  Draft from militia for emergency.

The Governor shall have the power to order out for actual service with the Pennsylvania Guard by draft as many persons from the militia as necessity demands during a war or other emergency. The Governor is hereby authorized to form, adopt and prescribe such rules and regulations, and appoint such officers and civilian boards and fix their compensation, for the purpose of drafting the militia, when such process may be required, as deemed best and most expedient. Any such rules or regulations shall not conflict with any Federal Selective Service Act or National Draft Act in effect at the time.

Cross References.  Section 507 is referred to in section 5102 of this title.



Section 508 - Active duty for emergency

§ 508.  Active duty for emergency.

(a)  State duty.--The Governor may place the Pennsylvania National Guard, or any part thereof, or when unavailable due to call or order into the service of the United States, the Pennsylvania Guard, or any part thereof, on active duty when an emergency in this Commonwealth occurs or is threatened, or when tumult, riot or disaster shall exist or is imminent.

(b)  Emergency duty under compact.--The Governor may place the Pennsylvania National Guard or any part thereof on State active duty or, when appropriate, federally funded duty under 32 U.S.C. (relating to National Guard) when the Governor of another state has declared an emergency and has requested the assistance of the Pennsylvania National Guard under the provisions of Chapter 45 (relating to interstate compact) or 35 Pa.C.S. Ch. 76 (relating to emergency management assistance compact).

(April 12, 2006, P.L.75, No.24, eff. imd.)

Cross References.  Section 508 is referred to in sections 3105, 3206, 5102 of this title; section 501 of Title 18 (Crimes and Offenses).



Section 509 - Coordination with adjacent states

§ 509.  Coordination with adjacent states.

The Governor shall confer with the Governors or proper authorities of adjacent states for the purpose of coordinating and providing for the mutual defense and the internal security and for the exchange of authority to employ the Pennsylvania military forces in other states, and the employment of their armed forces within the boundaries of this Commonwealth. This power may be delegated to the Adjutant General.



Section 510 - Promulgation of regulations and rules

§ 510.  Promulgation of regulations and rules.

The Governor shall promulgate such rules and regulations as he may deem expedient for the government of the Pennsylvania military forces. The regulations shall conform to this title and other laws of this Commonwealth applicable to said forces and, as nearly as practicable, to those governing similar Federal armed military forces. They shall have the same force and effect as the provisions of this title and other laws affecting these forces.



Section 511 - Issuing flags, standards and guidons

§ 511.  Issuing flags, standards and guidons.

The Governor as Commander-in-Chief is hereby authorized to procure and issue from time to time to the Pennsylvania National Guard and Pennsylvania Guard such flags, standards and guidons as may be necessary, in conformance with applicable Federal and State statutes and regulations.



Section 512 - Display of POW/MIA flag

§ 512.  Display of POW/MIA flag.

The POW/MIA flag may be displayed at the western entrance to the Fort Pitt Tunnel in Allegheny County.

(Dec. 4, 1992, P.L.771, No.119, eff. imd.)

1992 Amendment.  Act 119 added section 512, retroactive to June 30, 1992.






Chapter 7 - Department of Military Affairs

Section 701 - Overall powers of department

CHAPTER 7

DEPARTMENT OF MILITARY AFFAIRS

Sec.

701.  Overall powers of department.

702.  Duties of department.

703.  Administration, supply and supervision of military forces.

704.  Advisory councils for veterans' homes.

705.  Burial details for veterans.

706.  Cooperative agreements.

707.  Training areas.

708.  Fort Indiantown Gap.

709.  Operation of State-owned vehicles.

710.  Pennsylvania Veterans' Memorial Trust Fund.

711.  Installation of police officers for Fort Indiantown Gap and other designated Commonwealth military installations and facilities.

Enactment.  Chapter 7 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

Chapter Heading.  The Department of Military Affairs is now the Department of Military and Veterans Affairs.

§ 701.  Overall powers of department.

(a)  Powers and duties.--The department shall continue to exercise the powers and perform the duties by law vested in and imposed upon the Adjutant General and the department.

(b)  Designation.--The Department of Military Affairs is designated as the Department of Military and Veterans Affairs. Contracts, deeds and official actions by the department shall not be affected by the use of the designation by the department as the Department of Military Affairs. The department may continue to use the name Department of Military Affairs on stationery or any official documents until existing supplies are exhausted. The department may substitute the title Department of Military and Veterans Affairs for the Department of Military Affairs on its documents and materials on such schedule as it deems appropriate.

(Mar. 21, 1996, P.L.39, No.12, eff. imd.)

1996 Amendment.  Section 6 of Act 12 provided that the amendment of section 701 shall be retroactive to December 21, 1995. See sections 3 and 4 of Act 12 in the appendix to this title for special provisions relating to use of existing forms, stationery, etc., and continuation of current rules and regulations.



Section 702 - Duties of department

§ 702.  Duties of department.

The department shall have the power and its duty shall be:

(1)  To distribute all orders from the Governor as Commander-in-Chief and perform such other duties as the Governor as Commander-in-Chief shall direct.

(2)  To perform such duties and employ the power delegated to the department and the Adjutant General by the laws of the United States and the rules and regulations promulgated thereunder.

(3)  To be an office of permanent record for all personnel papers, documents and forms pertaining to the Pennsylvania National Guard except where the laws of the United States require certain papers, documents or forms to be kept permanently in the National Guard Bureau or other department or section of the Department of the Army, or Department of the Air Force, as the case may be; to be an office of permanent record for personnel papers, documents and forms pertaining to the Pennsylvania Guard.

(4)  To procure from the proper agency of the Department of Defense all authorized equipment, to ensure that such equipment is issued to the Pennsylvania National Guard and to keep all books and records, to account for said property and make those returns and reports concerning it as required by law.

(5)  To keep in its custody all books and accounts of military property of the Commonwealth issued to Pennsylvania military forces and to safely and properly store such property when not issued.

(6)  To pay the troops and make all other disbursements by requisition as otherwise provided by law.

(7)  To supply to all officers, organizations and units, publications of laws, regulations and rules prescribed for use of Pennsylvania military forces.

(8)  With the approval of the Governor as Commander-in-Chief, to sell or exchange, from time to time, such military stores belonging to the Commonwealth as are found to be unserviceable or in state of decay, or which it may be deemed for the best interest of the Commonwealth to sell or exchange, but if the department is unable to obtain a bid for the property, it may be demolished or destroyed. The destruction of the property shall be witnessed by three disinterested officers of the Pennsylvania National Guard or, when organized, Pennsylvania Guard, and their certificate shall constitute proper authority to issue a voucher for marking off the property. All moneys received for stores so sold shall be paid into the State Treasury through the Department of Revenue.

(9)  To audit and adjust all claims incident to the organization, training, discipline, maintenance and service of the Pennsylvania National Guard and Pennsylvania Guard, other than fixed allowances, and to pay such claims when audited and adjusted, but all claims paid thereunder shall be subject to audit by the Department of the Auditor General.

(10)  To appoint a board of not less than three commissioned officers of the Pennsylvania National Guard for the purpose of investigating claims for damages based on injuries to persons, or damages to property, arising out of accident or negligence, and incident to the organization, training, discipline, maintenance and service of the Pennsylvania National Guard and, upon the recommendation of the board so appointed, to adjust and pay such claims for damages. Each claim shall be in an amount not exceeding $2,500. All claims paid hereunder shall be subject to audit by the Department of the Auditor General. No claim shall be paid under the provisions of this paragraph when such claim has arisen from the operation of Commonwealth owned or Federally owned automobiles, when operated by Commonwealth officers or employees or officers and enlisted personnel of the Pennsylvania National Guard.

(11)  To investigate the circumstances and to determine the amount of relief or pension payable as a result of the death or disability of a member of the Pennsylvania National Guard; to establish rules governing the filing of claims for pension or relief and to grant such pension or relief, under the laws of this Commonwealth concerning members of the Pennsylvania National Guard.

(12)  To investigate the circumstances and adjudicate in accordance with Title 2 (relating to administrative law and procedure) complaints of violations of Chapters 41 (relating to rights and immunities) and 73 (relating to military leave of absence), including complaints of employment discrimination against and violation of reemployment rights of members of the National Guard and other reserve components of the armed forces of the United States. The authority granted in this paragraph shall not extend to those circumstances that the Federal Government has jurisdiction to investigate.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.)

1990 Amendment.  Act 174 added par. (12), retroactive to August 1, 1990.



Section 703 - Administration, supply and supervision of military forces

§ 703.  Administration, supply and supervision of military forces.

The department shall be specifically responsible for the administration and supply of the Pennsylvania military forces and shall have general supervisory function of all matters pertaining thereto. The department shall make periodic reports, as required by law or requested by the Governor or the Department of Defense, concerning the condition and state of the readiness of the Pennsylvania military forces.



Section 704 - Advisory councils for veterans' homes

§ 704.  Advisory councils for veterans' homes.

(a)  Establishment of advisory council.--There is hereby established an advisory council for each veterans' home operated by the Commonwealth. Each advisory council shall consist of 15 members and the Adjutant General, who shall serve ex officio. Twelve of the members shall be appointed by the Governor from a list of nominations submitted to the Adjutant General by the Pennsylvania War Veterans' Council. The Speaker of the House of Representatives and the President pro tempore of the Senate shall each appoint one member from their respective bodies to serve on each council. The remaining member on the advisory council shall be selected by the residents of the veterans' homes.

(b)  Term of office and officers.--Each member of the councils appointed from the General Assembly shall serve for the duration of that General Assembly. The eight members appointed by the Governor shall serve a term of three years, provided that the initial eight members selected by the Governor shall serve as follows: three members for one year, three members for two years and two members for three years as designated by the Governor. Each council shall organize as soon as possible and shall annually elect a president, vice president and secretary.

(c)  Removal for cause.--The members appointed by the Governor may be removed by the Governor for cause.

(d)  Quorum and time of meetings.--Six members of a council shall constitute a quorum for the purpose of conducting the business of the council. Each advisory council shall meet at least quarterly and at other times at the call of the president.

(e)  Expenses.--Members of each advisory council shall receive no compensation for their services but shall receive reimbursement for their necessary and proper expenses for attendance at meetings.

(f)  Power and duty of advisory councils.--Each veterans' home advisory council shall advise the Adjutant General as to the management, operation and the adequacy of facilities and services at their respective homes.

(Nov. 26, 1978, P.L.1207, No.283, eff. imd.; Oct. 16, 1998, P.L.780, No.96, eff. 60 days)

1998 Amendment.  Act 96 amended subsec. (a).

1978 Amendment.  Act 283 added section 704.



Section 705 - Burial details for veterans

§ 705.  Burial details for veterans.

(a)  Authority.--The department shall have the power to arrange for burial details for veteran soldiers who are to be interred at any of the following national cemeteries:

(1)  Indiantown Gap National Cemetery.

(2)  National Cemetery of the Alleghenies.

(3)  Washington Crossing National Cemetery.

(b)  Contracts.--The department may enter into contracts with a Statewide nonprofit fraternal society that represents various veterans' groups for the purpose of providing the burial details authorized by this section. In any such contract the department shall pay an amount not exceeding $150 for each day that the burial detail is provided, and no other expenses shall be paid by the department under the contract.

(c)  Terms.--Any burial detail contract entered into under this section shall include the following terms:

(1)  A minimum of three veterans shall participate in the burial detail.

(2)  The veterans shall be similarly uniformed and equipped.

(3)  A bugler shall perform taps or a recording of taps may be played over the tape recording system of the cemetery.

(4)  The party under the contract shall indemnify and hold harmless the department and the Commonwealth from any claims arising out of the performance of the burial details.

(d)  Insurance.--Any veterans organization, the members of which perform a burial detail pursuant to this section, shall provide liability insurance for the burial details in such amount as prescribed by the department.

(e)  Regulations.--The department shall promulgate the rules and regulations necessary to carry out this section.

(May 7, 1998, P.L.355, No.56, eff. July 1, 1998; Sept. 25, 2008, P.L.1068, No.85, eff. imd.; July 7, 2011, P.L.217, No.38, eff. 60 days)

2011 Amendment.  Act 38 amended subsec. (a).

1998 Amendment.  Act 56 added section 705.



Section 706 - Cooperative agreements

§ 706.  Cooperative agreements.

The department may enter into cooperative agreements with the Federal Government to perform certain military or training functions. A cooperative agreement shall contain any appendixes and supplements necessary to allow for the performance of those functions and reimbursement by the Federal Government.

(May 7, 1998, P.L.355, No.56, eff. July 1, 1998)

1998 Amendment.  Act 56 added section 706.



Section 707 - Training areas

§ 707.  Training areas.

(a)  Acquisition.--Upon the request of the Adjutant General and with the approval of the Governor, the Secretary of General Services is authorized to purchase, lease or obtain the right to use any real estate or building necessary for military training or preparedness of the Pennsylvania National Guard.

(b)  Primary training site.--Fort Indiantown Gap shall be the primary training site for the Pennsylvania National Guard.

(c)  Alternate training sites.--All State armories, real estate and buildings purchased, leased or utilized for stationing, quartering, training or deploying members of the Pennsylvania National Guard are alternate training areas for use by the Pennsylvania National Guard.

(d)  Short-term uses of real property.--The Adjutant General is authorized to enter into agreements for the short-term use of real property on behalf of the Commonwealth for the purpose of obtaining areas for military training or emergency operations. For the purpose of this section, short-term use shall not exceed 30 days.

(May 7, 1998, P.L.355, No.56, eff. July 1, 1998)

1998 Amendment.  Act 56 added section 707.



Section 708 - Fort Indiantown Gap

§ 708.  Fort Indiantown Gap.

(a)  Operation.--The Adjutant General is authorized to promulgate rules, regulations and policies for the continuing operation of Fort Indiantown Gap.

(b)  Lease of installation.--The Adjutant General is authorized to enter into agreements with the Federal Government and state governments for the purpose of permitting soldiers under their command to use the real estate and equipment at Fort Indiantown Gap for military training purposes.

(c)  Real estate.--Upon the request of the Adjutant General and with the approval of the Governor, the Secretary of General Services is authorized to purchase lands adjacent to Fort Indiantown Gap and to accept on behalf of the department and the Commonwealth any improvements or appurtenances to the lands comprising the installation.

(d)  Morale, recreation and welfare.--The Adjutant General is authorized to operate facilities and organize activities and programs at Fort Indiantown Gap for the purpose of improving the morale, welfare and quality of life of service members, military dependents and veterans. The Adjutant General is also authorized to enter into concession agreements with private organizations for the continued operation of a canteen, exchange, commissary, restaurant or other enterprise which will improve the morale or welfare of active, retired or reserve members. These operations, facilities, activities and programs must be financially self-sustaining, and any income, including fees and charges, derived from the concession agreements and the operation of the facilities, activities and programs shall be deposited by the Adjutant General with a bank or trust company. Moneys in the account may only be used for the continued operation of the facilities, activities or programs at Fort Indiantown Gap. Any Federal funds specifically designated to assist the Adjutant General in implementing this subsection are hereby appropriated to the department for these purposes. No General Fund moneys or other State funds shall be used for the purposes authorized under this subsection. An audit of all accounts under this subsection must be conducted annually on the State fiscal year basis, and the department shall provide a copy of the audit to the Secretary of the Budget.

(e)  Offense.--A person who violates a rule or regulation promulgated under this section and designated by the Adjutant General as being for the protection of persons or property at Fort Indiantown Gap commits a summary offense.

(May 7, 1998, P.L.355, No.56, eff. July 1, 1998; Oct. 27, 2010, P.L.872, No.89, eff. 60 days)

2010 Amendment.  Act 89 added subsec. (e).

1998 Amendment.  Act 56 added section 708.



Section 709 - Operation of State-owned vehicles

§ 709.  Operation of State-owned vehicles.

The department shall have the authority to order members of the Pennsylvania National Guard to operate State-owned vehicles for the purpose of providing security to military facilities and other facilities within this Commonwealth.

(Dec. 9, 2002, P.L.1649, No.210, eff. imd.)

2002 Amendment.  Act 210 added section 709.



Section 710 - Pennsylvania Veterans' Memorial Trust Fund

§ 710.  Pennsylvania Veterans' Memorial Trust Fund.

(a)  Administration.--The separate fund in the State Treasury known as the Pennsylvania Veterans' Memorial Trust Fund shall be administered by the State Veterans' Commission, and all moneys in the fund are appropriated to the State Veterans' Commission on a continuing basis.

(b)  Purpose.--The moneys in the fund shall be used for the operation and maintenance of the Pennsylvania Veterans' Memorial on the grounds of the Indiantown Gap National Cemetery and other costs incidental thereto as approved by the department. Moneys in the fund may be used to pay any construction costs which have not been paid on the effective date of this section.

(c)  Contributions and solicitation of funds.--

(1)  The State Veterans' Commission is authorized:

(i)  To accept, on behalf of the Commonwealth, gifts, donations, legacies and usages of money from individuals, organizations, public or private corporations and other similar entities.

(ii)  To solicit and raise moneys from public and private sources.

(2)  All money received or raised under this subsection shall be paid into the State Treasury and credited to the fund.

(June 30, 2003, P.L.16, No.8, eff. June 30, 2005)

2003 Amendment.  Act 8 added section 710.



Section 711 - Installation of police officers for Fort Indiantown Gap and other designated Commonwealth military installations and facilities

§ 711.  Installation of police officers for Fort Indiantown Gap and other designated Commonwealth military installations and facilities.

(a)  Appointment.--The Adjutant General may issue commissions to Commonwealth employees of the Department of Military and Veterans Affairs to act as installation police officers at Fort Indiantown Gap and other Commonwealth military installations and facilities designated by the Adjutant General.

(b)  Training.--Any employee commissioned under this section shall, prior to exercising the powers and duties described in this section, have successfully completed a course of training approved under 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training). Installation police will, during the course of their employment, undertake and complete such periodic training as is required under 53 Pa.C.S. Ch. 21 Subch. D.

(c)  Powers and duties.--Subject to such administrative limitations or restrictions as the Adjutant General may prescribe, installation police employed under this section shall have the power and duty to:

(1)  enforce good order on the grounds and in the buildings of Fort Indiantown Gap or other designated military installation or facility;

(2)  protect the grounds and buildings of Fort Indiantown Gap or other designated military installation or facility;

(3)  exclude disorderly persons from the grounds and buildings of Fort Indiantown Gap or other designated military installation or facility;

(4)  adopt whatever means necessary for the performance of their duties;

(5)  exercise the same powers as are now or may hereafter be exercised under authority of law or ordinance by the police officers of municipalities within this Commonwealth, including, but not limited to, those powers conferred pursuant to 42 Pa.C.S. Ch. 89. Subch. D (relating to municipal police jurisdiction);

(6)  prevent crime, investigate criminal acts, apprehend, arrest and charge criminal offenders and issue summary citations for offenses committed on the grounds and in the buildings at Fort Indiantown Gap or other designated military installation or facility and prefer charges against offenders under the laws and procedures of this Commonwealth. For the purposes of applying the provisions of 42 Pa.C.S. Ch. 89 Subch. D, the grounds and within 500 yards of the boundary of Fort Indiantown Gap or other designated military installation or facility shall constitute the primary jurisdiction of the installation police;

(7)  order off the grounds and out of the buildings of Fort Indiantown Gap or other designated military installation or facility all vagrants, loafers, trespassers and persons under the influence of liquor and, if necessary, remove them by force and, in case of resistance, arrest such offender in accordance with the laws and procedures of this Commonwealth; and

(8)  arrest any person who damages, mutilates or destroys the trees, plants, shrubbery, turf, grass plots, benches, buildings and structures or commits any other offense on the grounds and in the buildings of Fort Indiantown Gap or other designated military installation or facility and prefer charges against such offender under the laws and procedures of this Commonwealth.

(d)  Municipal agreements.--The Adjutant General and municipalities where Fort Indiantown Gap and other designated military installations or facilities are located are authorized to enter into agreements for the concurrent exercise of those powers and duties conferred pursuant to a cooperative police service agreement in accordance with 42 Pa.C.S. § 8953 (relating to Statewide municipal police jurisdiction). When so acting, the installation police shall have the same powers and immunities granted to police officers in 42 Pa.C.S. Ch. 89 Subch. D.

(e)  Status.--When acting within the scope of the authority of this section, installation police are at all times employees of the Commonwealth and shall be entitled to all of the rights and benefits accruing therefrom. Installation police commissioned under this section are "peace officers" for the purposes of 18 Pa.C.S. Ch. 5 (relating to general principles of justification). This section does not change the status of installation police officers for the purposes of the act of July 23, 1970 (P.L.563, No.195), known as the Public Employe Relations Act, or cause installation police officers to be considered policemen for the purposes of the act of June 24, 1968 (P.L.237, No.111), referred to as the Policemen and Firemen Collective Bargaining Act.

(Oct. 27, 2010, P.L.872, No.89, eff. 60 days)

2010 Amendment.  Act 89 added section 711.






Chapter 9 - The Adjutant General

Section 901 - Appointment of Adjutant General, deputies and assistants

CHAPTER 9

THE ADJUTANT GENERAL

Sec.

901.  Appointment of Adjutant General, deputies and assistants.

902.  General powers and duties of Adjutant General.

903.  Providing subsistence, supplies, equipment and expenses.

904.  Payment of emergency expenses.

905.  Approving appointment of Federal personnel.

906.  Delegating responsibility for requisitioning Federal    supplies.

907.  Augmenting department headquarters staff.

908.  Expenditures in connection with distinguished guests.

Enactment.  Chapter 9 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 901.  Appointment of Adjutant General, deputies and assistants.

(a)  Appointment.--The Governor shall appoint the Adjutant General with the advice and consent of the Senate. The Adjutant General may appoint a Deputy Adjutant General for Army and a Deputy Adjutant General for Air, and such other Deputy Adjutants General and Assistant Adjutants General as in his discretion are needed for the efficient functioning of the department. The positions of Assistant Adjutant General, Army, and Assistant Adjutant General, Air, in the grades of brigadier general or major general, shall be authorized. Deputy Adjutants General and such additional Assistant Adjutants General as may be required may also have at least the rank of brigadier general in the Pennsylvania National Guard or Pennsylvania Guard after appointment.

(b)  Qualifications.--No Adjutant General, Deputy Adjutant General or Assistant Adjutant General shall be appointed who shall not have served at least ten years as a commissioned officer in the Pennsylvania National Guard, or any of the armed forces of the United States or their reserve components; the aforesaid service may be cumulative.

(Dec. 4, 1996, P.L.849, No.139, eff. imd.)

1996 Amendment.  Act 139 amended subsec. (a). Section 2 of Act 139 provided that Act 139 shall apply to all pay periods beginning after the effective date of Act 139.



Section 902 - General powers and duties of Adjutant General

§ 902.  General powers and duties of Adjutant General.

The Adjutant General as head of the department is responsible to the Commonwealth and to the Governor for the organization and functioning of said department, and the performance and carrying out of all the duties, powers and responsibilities given or delegated. In addition he is hereby authorized and directed to:

(1)  Maintain an office through which correspondence on military affairs between the Commonwealth and the Federal Government will be conducted, including that pertaining to funds and property issued by the Federal Government for organization and training of the Pennsylvania military forces.

(2)  Maintain all military records until transferred to the Pennsylvania archives or, where so directed, to the proper Federal department.

(3)  Maintain historical outlines and permanent historical records of organizations of the Pennsylvania military forces.

(4)  Maintain armories, arsenals, military reservations, air bases and all property and equipment intended for the use and training of the Pennsylvania military forces.

(5)  Obtain and issue medals in accordance with regulations promulgated under this title.

(6)  Prepare all citations, when required, and make arrangements for the proper presentation of the decoration, medal or award.

(7)  Convene boards of officers to consider and make recommendations upon such matters as may be referred to them.

(8)  Maintain a list of active and retired members of the Pennsylvania National Guard with name, rank, organization, date of appointment, date of retirement and residence.

(9)  Execute and enforce the policies of the Commonwealth relative to the Pennsylvania military forces.

(10)  Make such bylaws, rules and regulations for the management, general direction and control of the property of the Pennsylvania Soldiers' and Sailors' Home or homes wherever situate.

(11)  Coordinate with other Commonwealth agencies and departments, and the respective agencies of the Federal Government, all matters relating to veterans' affairs within this Commonwealth.

(12)  Appoint a Deputy Adjutant General for Veterans' Affairs, who shall serve as the Director of the Bureau for Veterans' Affairs.

(13)  Approve issuance of a policy or policies of group life insurance to an association or associations to cover members of the Pennsylvania National Guard.

(14)  Authorize the admittance of any member of a group which has been granted veterans status by the Secretary of Defense and any spouse of a member to State veterans' homes, using admission criteria and procedures as established by the department by regulation.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.; Apr. 29, 1998, P.L.296, No.49, eff. imd.; May 15, 1998, P.L.443, No.59, eff. imd.)

1998 Amendments.  Act 49 amended par. (12) and Act 59 amended the entire section. Act 59 overlooked the amendment by Act 49, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 902.



Section 903 - Providing subsistence, supplies, equipment and expenses

§ 903.  Providing subsistence, supplies, equipment and expenses.

The necessary subsistence, supplies, equipment and expenses incident to any active State service, including the transportation of troops, may be contracted for under direction of the Governor as Commander-in-Chief, by the Adjutant General or any other officer designated for that purpose, to be paid for as otherwise provided by law, except when such active service is under the orders of the Department of Defense when subsistence, supplies, equipment and other expenses incident to any active State service, including transportation, is furnished by the Federal Government.



Section 904 - Payment of emergency expenses

§ 904.  Payment of emergency expenses.

When the Pennsylvania National Guard, or any portion thereof, is ordered on active State duty by the Governor as Commander-in-Chief for the internal security of this Commonwealth or in case of disaster within this Commonwealth, the payment of the troops and all other expenses incident to such services will be made by the Adjutant General from funds obtained in the manner provided by law. If the Pennsylvania National Guard, or any portion thereof, shall be called into the active service of the United States by the President, all necessary expenses incident to the mobilization under such call shall be paid by the Adjutant General from funds as authorized by the Federal Government. The necessary transportation, supplies, equipment and necessary expenses incident to such Federal active duty within this Commonwealth or mobilization under the call of the President may be contracted for under direction of the Governor by the Adjutant General or other officer or officers designated for that purpose. The same shall be paid for by the Adjutant General from funds obtained as provided by law, except when such expenses are paid by the Federal Government.



Section 905 - Approving appointment of Federal personnel

§ 905.  Approving appointment of Federal personnel.

The Adjutant General shall approve all appointments of personnel authorized by the laws of the United States to care for Federal property and assist in the administration of the Pennsylvania National Guard. The appointment of personnel will not be made without meeting all the requirements and qualifications imposed by existing laws and regulations.



Section 906 - Delegating responsibility for requisitioning Federal supplies

§ 906.  Delegating responsibility for requisitioning Federal supplies.

The responsibility of requisitioning, procurement, storage and issue of Federal property, arms and equipment for use of the Pennsylvania National Guard may be delegated to the duly appointed United States Property and Fiscal Officers and the duly appointed Assistant United States Property and Fiscal Officers for Air.



Section 907 - Augmenting department headquarters staff

§ 907.  Augmenting department headquarters staff.

(a)  General rule.--With the approval of the Governor, the Adjutant General may augment the department headquarters with qualified personnel in the following categories:

Retired Pennsylvania National Guard.

Inactive Pennsylvania National Guard.

Pennsylvania Guard.

Retired Personnel, any Federal armed service.

(b)  Status of appointed personnel.--Personnel so appointed shall be assigned by the Governor and shall have all the rights, privileges and responsibilities under this title granted military personnel, and will take rank according to date of commission. Officers, warrant officers and enlisted personnel thus appointed will not be entitled to pay and allowances for drill or instruction periods but will be entitled to regular expenses as authorized when performing official duties away from home stations unless otherwise prohibited by the Constitution of Pennsylvania.

(c)  Absence of headquarters staff.--During the absence of the Federally recognized Headquarters and Headquarters Detachment of the Pennsylvania National Guard under call or order in the service of the United States, the Adjutant General is authorized to form a State Staff and Detachment of the Pennsylvania Guard to carry out the duties and responsibilities of the department in connection with the military forces of this Commonwealth.



Section 908 - Expenditures in connection with distinguished guests

§ 908.  Expenditures in connection with distinguished guests.

The Adjutant General is authorized to expend, not to exceed $10,000 annually, for the carrying out of his functions under this title for the entertainment of distinguished guests on official business. Payment shall be made by the State Treasurer in the normal manner upon submission of proper voucher by the Adjutant General.






Chapter 11 - Pennsylvania National Guard

Section 1101 - Pennsylvania National Guard as organized peacetime force

CHAPTER 11

PENNSYLVANIA NATIONAL GUARD

Sec.

1101.  Pennsylvania National Guard as organized peacetime force.

1102.  Composition and organization.

1103.  General officers.

1104.  Composition of units.

1105.  Powers of a commanding general.

1106.  Disbandment of units.

1107.  Retention of ancient privileges.

1108.  Administration of oaths and affirmations.

Enactment  Chapter 11 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 1101.  Pennsylvania National Guard as organized peacetime force.

The organized armed forces of this Commonwealth during time of peace shall be and constitute the Pennsylvania National Guard and shall be subject at all times to the orders of the officers thereof. Nothing in this chapter shall be construed to prevent the Governor as Commander-in-Chief, at his discretion, to form cadres of authorized war time organizations for the purpose of preplanning.



Section 1102 - Composition and organization

§ 1102.  Composition and organization.

The Pennsylvania National Guard shall consist of such personnel as may, under the act of Congress, be prescribed by the President of the United States as the portion of the National Guard of the United States apportioned and assigned to this Commonwealth. The personnel of the Pennsylvania National Guard shall be organized according to the directives of the Department of the Army and the Department of the Air Force.



Section 1103 - General officers

§ 1103.  General officers.

(a)  General rule.--Persons commissioned to and holding in the Pennsylvania National Guard the rank of general officer shall be known as general officers of the line. The number of general officers of the line of the Pennsylvania National Guard shall conform with the number of such officers allocated to this Commonwealth as authorized by the unit manning documents promulgated in conformity with the National Defense Act. General officers shall be appointed by the Governor with the consent of the Senate.

(b)  Qualifications.--Each person appointed as a general officer of the line shall have the qualifications for promotion to general officer rank established by the Department of Defense.



Section 1104 - Composition of units

§ 1104.  Composition of units.

The composition of all units of the Pennsylvania National Guard, including the commissioned and enlisted personnel thereof other than those specifically provided for in this chapter, shall be fixed from time to time by the Governor and announced in orders, and shall, as far as practicable, be in accordance and in compliance with such regulations as may be promulgated by the Secretary of the Army and Secretary of the Air Force for the composition of the National Guard. Every such order shall have the same force and effect as if specifically enacted and provided for by statute.



Section 1105 - Powers of a commanding general

§ 1105.  Powers of a commanding general.

A general officer of the Pennsylvania National Guard commanding a division or non-divisional organizations and units equivalent to a division shall have all the power and authority of a major general under the rules and regulations prescribed, or hereafter to be prescribed, for the government of the armed forces of the United States, subject to the orders and direction of the Governor as Commander-in-Chief. A division commander or commanding general of a non-divisional unit shall be responsible for the training, discipline, administration and efficiency of the division or non-division troops under his command and of any troops attached thereto. He shall be responsible for making recommendations to the Adjutant General concerning appointment and promotion of officers, and shall cause such inspections, investigations and reports to be made for the troops under his command as may be required by higher authority. He shall appoint such boards and courts-martial as may be required and authorized. This section shall also apply to general officers of the Pennsylvania Guard when organized.



Section 1106 - Disbandment of units

§ 1106.  Disbandment of units.

If it appears to the Governor as Commander-in-Chief that a unit of the Pennsylvania National Guard cannot discharge the duties required of it, such unit may be disbanded by the Governor, if in his judgment the interests of the service justify it, subject to the restrictions of the National Defense Act.



Section 1107 - Retention of ancient privileges

§ 1107.  Retention of ancient privileges.

Any unit of artillery, cavalry or infantry existing in this Commonwealth on the passage of the act of Congress of May 8, 1792, which by the laws, customs or usages of this Commonwealth has been in continuous existence since the passage of said act shall be allowed to retain its ancient privileges, subject, nevertheless, to all duties required by this title. Said organizations may be a part of the Pennsylvania National Guard and entitled to all the privileges thereof and shall conform in all respects, except as to cornets, to the organization, discipline and training of the National Guard in time of war. For the purpose of training and when on active duty in the service of the United States, they may be assigned to higher units, as the Governor may direct, and shall be subject to the orders of officers under whom they shall be serving.



Section 1108 - Administration of oaths and affirmations

§ 1108.  Administration of oaths and affirmations.

(a)  General rule.--General officers, field grade officers, adjutants, administrative officers (Air Force), summary courts and judge advocates are hereby authorized and empowered to administer oaths and affirmations in all matters pertaining to and concerning the Pennsylvania National Guard, and all commissioned officers are authorized and empowered to administer oaths and affirmations in the enlistment of personnel for the Pennsylvania National Guard.

(b)  Penalty for false oath.--Any person who shall falsely swear or affirm to any oath or affirmation before any such officer shall be guilty of a misdemeanor of the third degree.






Chapter 13 - Pennsylvania Guard

Section 1301 - Composition of Pennsylvania Guard

CHAPTER 13

PENNSYLVANIA GUARD

Sec.

1301.  Composition of Pennsylvania Guard.

1302.  Designation and change of location of units.

1303.  General officers of Pennsylvania Guard.

Enactment.  Chapter 13 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 1301.  Composition of Pennsylvania Guard.

The Pennsylvania Guard shall consist of such units as may be prescribed by the Governor.



Section 1302 - Designation and change of location of units

§ 1302.  Designation and change of location of units.

The Governor shall designate the location of the several organizations and units and may change the same at his discretion. Organizations and units shall be located wherever practicable in armories owned by the Commonwealth.



Section 1303 - General officers of Pennsylvania Guard

§ 1303.  General officers of Pennsylvania Guard.

(a)  General rule.--Persons commissioned to and holding in the Pennsylvania Guard the rank of general officer shall be known as general officers of the Pennsylvania Guard. The number of general officers shall be determined by the Governor. General officers shall be appointed by the Governor with the consent of the Senate unless previously confirmed as a general officer by the Senate.

(b)  Qualifications.--Any person appointed a general officer of the Pennsylvania Guard shall have served at least ten years as a commissioned officer in either the Pennsylvania National Guard, Pennsylvania Guard or any of the armed forces of the United States or their reserve components, which service may be cumulative.






Chapter 15 - State Armory Board

Section 1501 - Composition and general functions

CHAPTER 15

STATE ARMORY BOARD

Sec.

1501.  Composition and general functions.

1502.  Erection of armories.

1503.  Management of armories.

1504.  Purchase or lease of ground for armories.

1505.  Donation of land by political subdivisions.

1506.  Donation of property and services by political        subdivisions.

1507.  Sale of unusable armories and land; sale or lease of timber and mineral rights.

1508.  Payment of armory rentals by Commonwealth.

1509.  Rental of armories.

1510.  Property in armories of units in Federal service.

1511.  State Treasury Armory Fund.

1512.  Maintenance, construction and repairs.

Enactment.  Chapter 15 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 1501.  Composition and general functions.

The State Armory Board shall consist of the Adjutant General, who shall act as chairman, and eight members appointed by the Adjutant General. Three of the members of the State Armory Board appointed by the Adjutant General shall be members of the Pennsylvania National Guard. The State Armory Board shall exercise the powers, duties and provisions of this chapter. The board shall appoint a secretary who need not be a member of the board. It shall provide, equip, maintain, manage and regulate armories for the use of the Pennsylvania military forces. It may, with the approval of the Governor, accept gifts of land, with or without buildings thereon, to be used for military purposes. The title to all such land shall be taken in the name of the Commonwealth. It may also employ funds appropriated to it to purchase, for armory purposes, any suitable buildings or sites.

(June 19, 2002, P.L.433, No.63, eff. 60 days)



Section 1502 - Erection of armories

§ 1502.  Erection of armories.

The Armory Board is hereby empowered and directed to erect or provide anywhere within the limits of this Commonwealth, upon such terms and conditions as shall be decided upon by said Armory Board, armories for the use of the Pennsylvania National Guard. These armories shall be used for training assemblies, meetings and rendezvous purposes by the organizations of the Pennsylvania National Guard and, when organized, the Pennsylvania Guard.



Section 1503 - Management of armories

§ 1503.  Management of armories.

The Armory Board shall constitute a board for the general management and care of said armories, when established, and shall have the power to adopt and prescribe rules and regulations for their management and government, and formulate such rules for the guidance of the organization occupying them as may be necessary and desirable.



Section 1504 - Purchase or lease of ground for armories

§ 1504.  Purchase or lease of ground for armories.

The Armory Board shall have full authority to purchase or lease ground in the various localities throughout this Commonwealth where it shall be deemed necessary to provide armories. The ground in each instance shall be purchased or leased in the name and for the use of the Commonwealth of Pennsylvania, and upon the ground so purchased or leased, the Armory Board is authorized and directed to erect an armory or use said land for the benefit of the Pennsylvania military forces. When such armory or armories are erected or provided, the said Armory Board shall have charge thereof and arrange for its occupancy and use, under the direction and responsibility of the senior officer in command of the using unit or organization.



Section 1505 - Donation of land by political subdivisions

§ 1505.  Donation of land by political subdivisions.

It shall be lawful for any county, city, borough, town or township to acquire by purchase or by gift, or by the right of eminent domain, any land for the use of the Pennsylvania National Guard, and to convey such lands so acquired to the Commonwealth of Pennsylvania. The proceedings for the condemnation of lands under the provisions of this chapter and for the assessment of damages for the property taken, injured or destroyed shall be taken in the same manner as is now provided by 26 Pa.C.S. (relating to eminent domain).

(May 4, 2006, P.L.112, No.34, eff. 120 days)

2006 Amendment.  Section 6(1) of Act 34 provided that Act 34 shall apply to all condemnations effected on or after the effective date of section 6.



Section 1506 - Donation of property and services by political subdivisions

§ 1506.  Donation of property and services by political subdivisions.

(a)  General rule.--Any political subdivision of this Commonwealth is hereby authorized and empowered, either independently or in connection with any other political subdivision of this Commonwealth, to provide and appropriate moneys or convey land to the Commonwealth of Pennsylvania to assist the Armory Board in the erection of armories for the use of the Pennsylvania National Guard. Any political subdivision may furnish water, light or fuel, either or all, free of cost to the Commonwealth of Pennsylvania, for use in any armory of the Pennsylvania National Guard, and to do all things necessary to accomplish the purpose of this chapter.

(b)  Authority of government units.--The Armory Board shall have power to receive from any political subdivisions or other sources, donations of land, or contributions of money, to aid in providing or erecting armories throughout this Commonwealth for the use of the Pennsylvania National Guard and which shall be held as other property for the use of the Commonwealth of Pennsylvania. Such political subdivisions are hereby authorized to make such donations or contributions for the purpose of this chapter.



Section 1507 - Sale of unusable armories and land; sale or lease of timber and mineral rights

§ 1507.  Sale of unusable armories and land; sale or lease of timber and mineral rights.

(a)  General rule.--

(1)  Whenever, in the opinion of the Armory Board, any armory building, armory site, or other real estate owned by the Commonwealth is no longer suitable for military services due to change in population or to the needs of the military service, the board may sell the property in accordance with law.

(2)  Whenever, in the opinion of the Armory Board, timber or other mineral rights at Fort Indiantown Gap, any State armory or any other military lands or facilities may be sold or leased without disruption of the usual military purposes of the property and without undue adverse impact upon the local environment, the board may sell or lease the rights in accordance with law.

(b)  Disposition of proceeds.--All money derived from sale of property under subsection (a)(1) or from sale or lease of rights under subsection (a)(2) shall be paid into the State Treasury Armory Fund.

(July 11, 1990, P.L.430, No.104, eff. imd.; June 15, 1994, P.L.277, No.47, eff. 60 days)



Section 1508 - Payment of armory rentals by Commonwealth

§ 1508.  Payment of armory rentals by Commonwealth.

The annual rental of all armories and buildings not owned by the Commonwealth and occupied by any organization, shall be paid by the State Treasurer in the manner provided by law. All payments for light, heat, water and janitor services in rented armories and buildings shall be made by the Department of Military Affairs upon properly itemized vouchers, except where such services are furnished by the landlord under the rental contract.

References in Text.  The Department of Military Affairs, referred to in this section, is now the Department of Military and Veterans Affairs.



Section 1509 - Rental of armories

§ 1509.  Rental of armories.

The State Armory Board may issue such rules and regulations for the rental of armories for non-military purposes to responsible persons or organizations at scheduled rates approved by the State Armory Board. Notwithstanding any other provision of law, said rentals shall be payable to the State Treasury Armory Fund.

(July 11, 1990, P.L.430, No.104, eff. imd.)



Section 1510 - Property in armories of units in Federal service

§ 1510.  Property in armories of units in Federal service.

(a)  Custody and use.--When units of the Pennsylvania National Guard are called or ordered into the service of the United States, all furniture, permanent property and equipment located in their respective armories, purchased from State or municipal funds, or donated to the unit from private sources, will be left in the armory and will be taken into custody by the State Armory Board, to be used by units of Pennsylvania military forces assigned to said armory, until such time as the Pennsylvania National Guard unit or organization returns.

(b)  Reassignment and disposition.--If, upon the reorganization of the Pennsylvania National Guard following a war or emergency, the organization is not reorganized or is assigned to another location within this Commonwealth, then the property in question becomes the property of the Commonwealth to assign, reassign and dispose of as the State Armory Board may decide or direct.

Cross References.  Section 1510 is referred to in section 1721 of this title.



Section 1511 - State Treasury Armory Fund

§ 1511.  State Treasury Armory Fund.

(a)  Establishment.--There is hereby established in the State Treasury a special revenue fund to be known as the State Treasury Armory Fund. The proceeds from the sale of any armory building, armory site or other real estate used for the State military forces, the proceeds from the sale or lease of timber or other mineral rights at Fort Indiantown Gap or at any other real estate used for the State military forces and the proceeds from the rental of any State armories or other facilities used by the State military forces shall be deposited in the State Treasury Armory Fund.

(b)  Appropriation.--Moneys in the State Treasury Armory Fund are hereby appropriated to the Department of Military Affairs in such amounts as may be determined annually by the Governor to be used for the purposes specified in subsections (c) and (d).

(c)  Augmentation to department.--An amount equal to the 1988-1989 rental revenues shall be provided to the department each year from the State Treasury Armory Fund.

(d)  Expenditures from State Treasury Armory Fund.--The department may expend moneys from the State Treasury Armory Fund for the following purposes:

(1)  Purchase of equipment, furniture and fixtures for State armories and other structures and facilities to be utilized by the Pennsylvania National Guard.

(2)  Essential repairs and maintenance of State armories and other structures and facilities to be utilized by the Pennsylvania National Guard.

(3)  Purchase or rental of lands, buildings or facilities for use as State armories.

(4)  Construction of new armories and other structures and facilities to be utilized by the Pennsylvania National Guard.

(5)  Support of environmental projects and programs at Fort Indiantown Gap, any State armory or any other military lands or facilities.

(July 11, 1990, P.L.430, No.104, eff. imd.; June 15, 1994, P.L.277, No.47, eff. 60 days)

1994 Amendment.  Act 47 amended subsecs. (a) and (d)(1), (2) and (4) and added subsec. (d)(5).

1990 Amendment.  Act 104 added section 1511.

References in Text.  The Department of Military Affairs, referred to in subsec. (b), is now the Department of Military and Veterans Affairs.



Section 1512 - Maintenance, construction and repairs

§ 1512.  Maintenance, construction and repairs.

Notwithstanding the provisions of any other law to the contrary, the Armory Board may carry out all maintenance activities with respect to an armory if the cost does not exceed $100,000 and may carry out contracts for repair or construction of armories and other State-owned buildings or facilities under the jurisdiction of the department up to an amount of $100,000.

(Dec. 7, 1994, P.L.844, No.119, eff. 60 days; May 15, 1998, P.L.443, No.59, eff. imd.)






Chapter 17 - State Veterans' Commission and Deputy Adjutant General for Veterans' Affairs

Section 1701 - Definitions

CHAPTER 17

STATE VETERANS' COMMISSION

AND DEPUTY ADJUTANT GENERAL

FOR VETERANS' AFFAIRS

Subchapter

A.  State Veterans' Commission

B.  Deputy Adjutant General for Veterans' Affairs

Enactment.  Chapter 17 was added April 29, 1998, P.L.296, No.49, effective immediately.

Prior Provisions.  Former Chapter 17, which related to State Veterans' Commission, was added April 29, 1988, P.L.381, No.60, and repealed April 29, 1998, P.L.296, No.49, effective immediately.

SUBCHAPTER A

STATE VETERANS' COMMISSION

Sec.

1701.  Definitions.

1702.  State Veterans' Commission.

1703.  General powers and duties.

1704.  Specific powers and duties.

1705.  Veterans' home hall of fame.

§ 1701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The State Veterans' Commission established by this chapter.



Section 1702 - State Veterans' Commission

§ 1702.  State Veterans' Commission.

(a)  Establishment.--There is hereby established within the department an advisory commission to be known as the State Veterans' Commission.

(b)  Composition.--The commission shall be composed of:

(1)  The Adjutant General, ex officio, or his designee.

(2)  The State commander, commandant or head, or his designee, of each of the following named veterans' organizations:

(i)  The American Legion.

(ii)  AMVETS.

(iii)  Blinded Veterans Association.

(iv)  Catholic War Veterans of the United States of America.

(v)  Disabled American Veterans.

(vi)  Jewish War Veterans of the United States.

(vii)  Marine Corps League.

(viii)  Military Order of the Purple Heart.

(ix)  State Association of County Directors of Veterans' Affairs.

(x)  Veterans of Foreign Wars of the United States.

(xi)  (Deleted by amendment).

(xii)  Italian-American War Veterans of the United States, Inc.

(xiii)  The Vietnam Veterans of America, Inc.

(xiv)  American Ex-Prisoners of War.

(xv)  Keystone Paralyzed Veterans Association.

(xvi)  Military Officers Association of America.

(3)  Four members at large appointed by the Governor from a list provided by the Adjutant General, each of whom shall be a veteran and a member in good and regular standing of a Pennsylvania branch, post, lodge or club of a recognized national veterans' organization active in this Commonwealth. At least one member shall be a female veteran, and at least one member shall be a veteran of the Vietnam era. Members at large shall serve a term of four years and until a successor has been appointed.

(4)  The State Adjutants of the American Legion, the Disabled American Veterans (DAV) and the Veterans of Foreign Wars (VFW) and the Executive Director of AMVETS as nonvoting members.

(c)  Officers.--The commission shall annually elect a chairman and vice chairman at the first meeting of the commission after October 1. The Deputy Adjutant General for Veterans' Affairs shall serve as the executive secretary to the commission.

(d)  Compensation and expenses.--Members of the commission shall receive no compensation for their services but shall receive reimbursement for their necessary and proper expenses for attendance at meetings.

(e)  Meetings and quorum.--The commission shall meet upon the call of the chairman or the Adjutant General. Nine members of the commission shall constitute a quorum.

(f)  Declared vacancies.--The Governor, upon recommendation of the Adjutant General, shall declare a vacancy to exist whenever any member at large fails to attend three consecutive meetings without good cause. Any declared vacancy shall be filled for the unexpired term.

(June 28, 1993, P.L.177, No.36, eff. 60 days; June 25, 1999, P.L.233, No.33, eff. imd.; Nov. 22, 2000, P.L.670, No.90, eff. imd.; May 12, 2010, P.L.200, No.28, eff. imd.)

2010 Amendment.  Act 28 amended subsec. (b)(2).

2000 Amendment.  Act 90 amended subsec. (b).

Cross References.  Section 1702 is referred to in sections 1711, 8501, 8701, 8901, 9304 of this title.



Section 1703 - General powers and duties

§ 1703.  General powers and duties.

The commission shall advise the Adjutant General and the department on all matters pertaining to the status, welfare, benefits, employment and support of veterans and veterans' programs in this Commonwealth and shall perform such other functions as are provided by law.



Section 1704 - Specific powers and duties

§ 1704.  Specific powers and duties.

The commission shall have the following powers and duties:

(1)  Advise the Adjutant General upon such matters as the Adjutant General may bring before it.

(2)  Investigate the work of the department and make recommendations to it regarding the department's administration of the laws providing for the payment of pensions and relief, for the marking of graves of veterans and for the selection, acquisition and maintenance of a State military cemetery.

(3)  Investigate and recommend to the Governor legislation for submission to the General Assembly concerning veterans and their activities.

(4)  Oversee veterans' emergency assistance payments under Chapter 85 (relating to veterans' emergency assistance).

(5)  Certify educational gratuity payments for eligible children under Chapter 87 (relating to educational gratuity program).

(6)  Determine eligibility of veteran applicants for real property tax exemptions under Chapter 89 (relating to disabled veterans' real estate tax exemption).

(7)  Promulgate rules and regulations governing all actions of the commission under paragraphs (4), (5) and (6).



Section 1705 - Veterans' home hall of fame

§ 1705.  Veterans' home hall of fame.

(a)  General rule.--Each veterans' home operated by the Commonwealth shall establish and dedicate a hall of fame to recognize and honor the military achievements of outstanding veterans who have completed honorable, active duty military service and who reside or resided in the geographic region served by the veterans' home. The area or space in the veterans' home dedicated to the hall of fame may be used for other purposes.

(b)  Selection of inductees.--The advisory council for each veterans' home shall, consistent with the guidelines established by the commission in subsection (c), nominate eligible veterans for induction into the hall of fame by the commission and perform such other duties relating to the hall of fame as approved by the commission. Any Medal of Honor recipient shall be automatically inducted into the hall of fame.

(c)  Oversight.--The commission shall develop guidelines for the halls of fame. The guidelines shall include, but not be limited to:

(1)  Eligibility criteria for qualified candidates.

(2)  Procedures for nomination of candidates and selection of inductees.

(3)  Ceremonies to officially honor the inductees.

(4)  Manner of recognizing or presenting the inductees in the halls of fame.

(5)  Maintenance of the halls of fame.

(6)  Duties of the advisory councils of the veterans' homes relating to the halls of fame.

(d)  Documentation.--Each eligible veteran or his or her representative shall be responsible for obtaining the documentation necessary to establish his or her eligibility from the National Archives in Washington, D.C., or the National Personnel Record Center in St. Louis, Missouri.

(e)  Centralized list.--The State Veterans' Commission shall keep a centralized list of all hall of fame inductees from all regional veterans' homes.

(June 22, 2000, P.L.343, No.40, eff. 60 days)

2000 Amendment.  Act 40 added section 1705.



Section 1711 - Qualifications and status

SUBCHAPTER B

DEPUTY ADJUTANT GENERAL

FOR VETERANS' AFFAIRS

Sec.

1711.  Qualifications and status.

1712.  Specific duties.

§ 1711.  Qualifications and status.

(a)  Deputy Adjutants General.--In addition to such other Deputy Adjutants General as may be named in the department, there shall be a Deputy Adjutant General for Veterans' Affairs, who shall perform the duties under section 1712 (relating to specific duties) and such other duties as the Adjutant General may assign.

(b)  Appointment.--The Deputy Adjutant General for Veterans' Affairs shall be selected and appointed as other Deputy Adjutants General are selected and appointed. He shall be a veteran and an active member of at least one of the veterans' organizations listed under section 1702(b) (relating to State Veterans' Commission).

(c)  Compensation.--The compensation of the Deputy Adjutant General for Veterans' Affairs shall be as established by law.

(d)  Status.--The Deputy Adjutant General for Veterans' Affairs shall be accorded all the rights, emoluments and privileges, except pay and allowances, of a brigadier general in the Pennsylvania Guard and shall be addressed as "General."



Section 1712 - Specific duties

§ 1712.  Specific duties.

In addition to such other duties as may be provided by law or as assigned by the Adjutant General, the Deputy Adjutant General for Veterans' Affairs shall have the following specific duties:

(1)  To recommend to the Adjutant General and the Governor, with the advice of the State Veterans' Commission, new legislation and amendments to existing statutes concerning veterans and their activities for consideration by the General Assembly.

(2)  To cooperate with all Federal and State departments and agencies in the interest of veterans.

(3)  To aid in filing and prosecuting claims of Pennsylvania's veterans and their dependents under Federal or State laws or regulations.

(4)  To aid veterans in seeking employment or reemployment after their honorable discharge from the armed forces of the United States.

(5)  To aid veterans requiring medical care in securing hospitalization provided by a Federal or State medical or care facility.

(6)  To aid in the rehabilitation of injured, wounded or compensable veterans in educational institutions or vocational training institutions for which they may be eligible by law.

(7)  To cooperate with and advise the Department of Education with respect to vocational training programs for veterans, particularly programs suited to casualties.

(8)  To administer relief provided by the Commonwealth for veterans and their dependents.

(9)  To administer the distribution under the direction of the Adjutant General of any compensation to veterans or their dependents that has been or may be granted by the Commonwealth.

(10)  To investigate the work of other State agencies in administering laws affecting veterans and their dependents.

(11)  To investigate, compile and maintain complete and accurate data concerning veterans of the armed forces of the United States and all State and municipal activities related thereto.

(12)  To compile from the records transmitted from the various counties of this Commonwealth a record of the burial places in this Commonwealth of deceased veterans, including such information as the Deputy Adjutant General for Veterans' Affairs or his designee deems necessary and appropriate.

(13)  To disseminate information concerning Pennsylvania's veterans and Pennsylvania's veterans' programs to veterans' organizations, to the public press and other media and to the general public.

(14)  To biannually submit, through the Adjutant General, to the Governor a report of State activities on behalf of veterans.

(15)  To serve as a clearinghouse for all problems or issues related to Pennsylvania's veterans and their dependents.

(16)  To serve as Executive Secretary of the State Veterans' Commission.

Cross References.  Section 1712 is referred to in section 1711 of this title.



Section 1721 - Veterans' Trust Fund

SUBCHAPTER C

FUNDS

Sec.

1721.  Veterans' Trust Fund.

Enactment.  Subchapter C was added October 24, 2012, P.L.1602, No.194, effective in 30 days.

§ 1721.  Veterans' Trust Fund.

(a)  Source of revenue.--In addition to transfers under section 1719-G of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, the Veterans' Trust Fund shall include funds from the following sources:

(1)  Proceeds paid by the Department of Transportation under 75 Pa.C.S. § 1320 (relating to contributions to Veterans' Trust Fund).

(2)  Amounts payable to the fund under 75 Pa.C.S ﻿§﻿ 1364(b) (relating to special plates for veterans).

(3)  Grants, gifts, donations and other payments from a person or government entity.

(4)  Money appropriated to the fund.

(b)  Appropriation.--Money in the fund is appropriated on a continuing basis to the department for purposes set forth in subsection (c).

(c)  Authorized purposes.--The department may expend money from the Veterans' Trust Fund for the following purposes:

(1)  Grants for programs or projects to support Pennsylvania veterans and their families to:

(i)  the Pennsylvania Veterans Foundation;

(ii)  veterans' service organizations; and

(iii)  other Statewide charitable organizations.

(2)  Grants or funding for new, innovative and expanded activities or programs operated by a county director of veterans affairs or the State Association of County Directors of Veterans Affairs.

(3)  Grants to Statewide veterans' service organizations in addition to the grants authorized and funded under section 9304 (relating to grants to veterans' service officer programs).

(4)  Assistance to Pennsylvania veterans in need of shelter or other necessities of living to the extent that other funds or resources are not available.

(5)  Assistance to operate, maintain and repair Pennsylvania monuments honoring Pennsylvania service members and veterans who served in the United States or overseas.

(6)  Payments to the Motor License Fund for actual costs incurred by the Department of Transportation to implement 75 Pa.C.S. §§ 1320 (relating to contributions to Veterans' Trust Fund) and 1510 (relating to issuance and content of driver's license).

(d)  Contributions.--The department may solicit and accept gifts, donations, legacies and other money for deposit into the fund from a person or a government entity on behalf of the Commonwealth.

(e)  Operation.--The department shall adopt a statement of policy for the maintenance and use of the fund within 60 days of the effective date of this section. The policy shall be published as a notice in the Pennsylvania Bulletin, but shall not be subject to review under section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(f)  Report.--By July 31, 2013, and every year thereafter, the department shall submit to the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the Senate and the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives a report detailing the Veterans' Trust Fund revenues and expenditures in the prior fiscal year and describing the activities, programs and projects which received funds.

Cross References.  Section 1721 is referred to in section 1320 of Title 75 (Vehicles).






Chapter 19 - Pennsylvania Veterans' Memorial Commission

Section 1901 - Legislative findings (Expired)

CHAPTER 19

PENNSYLVANIA VETERANS' MEMORIAL COMMISSION

Sec.

1901.  Legislative findings (Expired).

1902.  Definitions (Expired).

1903.  Pennsylvania Veterans' Memorial Commission (Expired).

1904.  Duties of commission (Expired).

1905.  Pennsylvania Veterans' Memorial Trust Fund.

1906.  Expiration.

Enactment.  Chapter 19 was added December 4, 1992, P.L.771, No.119, effective immediately and retroactive to June 30, 1992.

Prior Provisions.  Former Chapter 19, which related to the same subject matter, was added April 29, 1988, P.L.381, No.60, and expired June 30, 1992.

§ 1901.  Legislative findings (Expired).

2005 Expiration.  Section 1901 expired June 30, 2005. See Act 8 of 2003.



Section 1902 - Definitions (Expired)

§ 1902.  Definitions (Expired).

2005 Expiration.  Section 1902 expired June 30, 2005. See Act 8 of 2003.



Section 1903 - Pennsylvania Veterans' Memorial Commission (Expired)

§ 1903.  Pennsylvania Veterans' Memorial Commission (Expired).

2005 Expiration.  Section 1903 expired June 30, 2005. See Act 8 of 2003.



Section 1904 - Duties of commission (Expired)

§ 1904.  Duties of commission (Expired).

2005 Expiration.  Section 1904 expired June 30, 2005. See Act 8 of 2003.



Section 1905 - Pennsylvania Veterans' Memorial Trust Fund

§ 1905.  Pennsylvania Veterans' Memorial Trust Fund.

(a)  Establishment and administration.--There is hereby established a separate fund in the State Treasury to be known as the Pennsylvania Veterans' Memorial Trust Fund. The fund shall be administered by the commission, and all moneys in the fund are appropriated to the commission on a continuing basis.

(b)  Purpose.--The moneys in the fund shall be used for the selection, design, construction, operation and maintenance of an appropriate physical monument on the grounds of the Indiantown Gap National Cemetery and other costs incidental thereto.

(c)  Contributions and solicitation of funds.--

(1)  The commission is authorized:

(i)  To accept, on behalf of the Commonwealth, gifts, donations, legacies and usages of money from individuals, organizations, public or private corporations and other similar entities.

(ii)  To solicit and raise moneys from public and private sources.

(2)  All money received or raised under this subsection shall be paid into the State Treasury and credited to the fund.

(Dec. 21, 1995, P.L.737, No.80, eff. imd.; June 19, 2002, P.L.433, No.63, eff. imd.)

2002 Amendment.  Act 63 amended subsec. (b).

1995 Amendment.  Act 80 reenacted the entire section, retroactive to June 30, 1995.



Section 1906 - Expiration

§ 1906.  Expiration.

Sections 1901, 1902, 1903 and 1904 of this chapter shall expire June 30, 2005.

(Dec. 21, 1995, P.L.737, No.80, eff. imd.; June 25, 1999, P.L.233, No.33, eff. imd.; June 30, 2003, P.L.16, No.8, eff. imd.)






Chapter 21 - General Service

Section 2101 - Exemption from militia duty

SUBPART B

OFFICERS AND ENLISTED PERSONNEL

Chapter

21.  General Service

23.  Pennsylvania National Guard

25.  Pennsylvania Guard

CHAPTER 21

GENERAL SERVICE

Sec.

2101.  Exemption from militia duty.

Enactment.  Chapter 21 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 2101.  Exemption from militia duty.

(a)  General rule.--Members of the General Assembly, the judiciary and such other persons as the Governor by executive order may decree shall be exempt from militia duty.

(b)  Exemption for religious belief.--All persons who because of religious belief shall claim exemption from militia service, if the conscientious holding of such belief for such person shall be established under the regulations prescribed by the Governor, shall be exempted from militia service in a combatant capacity, but no person so exempted shall be exempt from militia service in any capacity that the Governor shall declare to be noncombatant.

(c)  Volunteers.--This section shall not be construed to prevent any person exempted from voluntarily enlisting or accepting a commission in the Pennsylvania military forces.






Chapter 23 - Pennsylvania National Guard

Section 2301 - Appointment of commissioned officers

CHAPTER 23

PENNSYLVANIA NATIONAL GUARD

Sec.

2301.  Appointment of commissioned officers.

2302.  Appointment of warrant officers.

2303.  Oath of commissioned and warrant officers.

2304.  Compensation of division commander or equivalent.

2305.  Promotion of commissioned and warrant officers.

2306.  Powers of commissioned, warrant and noncommissioned        officers.

2307.  Uniforms of commissioned officers.

2308.  Term of commissioned and warrant officers.

2309.  Discharge and removal of commissioned and warrant        officers.

2310.  Holding officers as supernumerary pending settlement.

2311.  Enlistment of enlisted personnel.

2312.  Discharge of enlisted personnel.

2313.  Retired Pennsylvania National Guard personnel.

2314.  Status when called into temporary Federal service.

2315.  Status when ordered into active Federal service.

2316.  Transfer of unaccepted personnel to Pennsylvania Guard.

2317.  Temporary commander of unit.

Enactment.  Chapter 23 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 2301.  Appointment of commissioned officers.

All commissioned officers shall be appointed by the Governor and be commissioned according to the rank in the arm or service in which they are appointed. They shall meet all the requirements and qualifications now or hereafter prescribed by the laws of the United States and the rules and regulations promulgated thereunder for the organization and regulation of the Pennsylvania National Guard. No officer shall be commissioned until he shall have successfully passed such tests as to his physical, moral and professional fitness as shall be prescribed in relation thereto.



Section 2302 - Appointment of warrant officers

§ 2302.  Appointment of warrant officers.

All warrant officers shall be appointed by the Governor and the warrant will bear the grade and warrant officer classification. Warrant officers shall meet all the requirements and qualifications now or hereafter prescribed by the laws of the United States and the rules and regulations promulgated thereunder for the organization and regulation of the Pennsylvania National Guard.



Section 2303 - Oath of commissioned and warrant officers

§ 2303.  Oath of commissioned and warrant officers.



Section 2304 - Compensation of division commander or equivalent

§ 2304.  Compensation of division commander or equivalent.

When a general officer commanding a division or the commanding officer of nondivisional troops equivalent in size to a separate infantry brigade is permanently employed by the Commonwealth in his command capacity, he shall receive the pay in accordance with the current compensation plan of the Commonwealth.



Section 2305 - Promotion of commissioned and warrant officers

§ 2305.  Promotion of commissioned and warrant officers.

The Governor has the power to promote officers and warrant officers of the Pennsylvania National Guard in accordance with the laws of the United States and rules and regulations promulgated thereunder.



Section 2306 - Powers of commissioned, warrant and noncommissioned officers

§ 2306.  Powers of commissioned, warrant and noncommissioned officers.

Commissioned officers, warrant officers and noncommissioned officers of the Pennsylvania National Guard under their State commissions and warrants shall have all the powers inherent with command and training responsibility as are granted officers, warrant officers and noncommissioned officers of like rank and grade in the armed forces of the United States by law, policy and customs of the service.



Section 2307 - Uniforms of commissioned officers

§ 2307.  Uniforms of commissioned officers.

Every commissioned officer and warrant officer shall furnish his own uniforms which shall be as prescribed by the Adjutant General, in accordance with Federal rules and regulations. An allowance for this purpose, not to exceed $300 for each officer upon commissioning, may be prescribed by the Governor. In addition thereto, the Governor may prescribe a further allowance not to exceed $50 in any one year for each officer, for the maintenance of such uniforms.



Section 2308 - Term of commissioned and warrant officers

§ 2308.  Term of commissioned and warrant officers.

The term of every commissioned officer and warrant officer shall be permanent or until terminated by reason of death, retirement, physical disqualification, acceptance by proper authority of resignation, action by a properly constituted board or court martial, or in accordance with Federal regulations governing withdrawal of Federal recognition of a commissioned officer or warrant officer.



Section 2309 - Discharge and removal of commissioned and warrant officers

§ 2309.  Discharge and removal of commissioned and warrant officers.

(a)  Discharge for unfitness.--At any time, the moral character, capacity and general fitness for the service of any Pennsylvania National Guard officer or warrant officer may be determined by a fitness board or court of inquiry of three commissioned officers, senior in rank, if possible, to the officer whose fitness for service shall be under investigation. This board shall be appointed by the Governor, in the case of general officers and officers of the headquarters Pennsylvania National Guard, and by the Adjutant General in all other cases. If the findings of such board be unfavorable to such officer or warrant officer and be approved by the Governor he shall be discharged.

(b)  Grounds for vacating commission or warrant.--Commissions of officers or warrants of warrant officers of the Pennsylvania National Guard may be vacated for any of the following reasons:

(1)  Upon the recommendation of a fitness board.

(2)  If recourse occurs on his bond in the settlement of his financial or property accounts.

(3)  If he has been convicted of a felony.

(4)  Upon withdrawal of Federal recognition.

(c)  Grounds for vacating office or assignment.--When a commissioned or warrant officer of the Pennsylvania National Guard retires, accepts an appointment to another office therein, is transferred to the Inactive National Guard, resigns, is relieved from active duty but held as a supernumerary, or dies, the office or assignment previously held shall be deemed to have been vacated.



Section 2310 - Holding officers as supernumerary pending settlement

§ 2310.  Holding officers as supernumerary pending settlement.

A commissioned officer responsible for Commonwealth funds or Commonwealth property or property of the United States issued to him by the Adjutant General or United States property and disbursing officer, or acquired by transfer, inventory or purchase from annual allowance of Commonwealth funds, who may tender his resignation or who may be relieved from command by competent orders of the Governor, and whose accounts are not settled, may be held as supernumerary pending settlement of his accounts. A commissioned officer so held as supernumerary shall be amenable to court-martial for military offenses to the same extent and in like manner as if upon the active list.



Section 2311 - Enlistment of enlisted personnel

§ 2311.  Enlistment of enlisted personnel.

(a)  Qualifications.--Every enlisted person shall meet all the qualifications prescribed by the laws of the United States and the rules and regulations promulgated thereunder.

(b)  Enlistment contract and oath.--Every person enlisting in the Pennsylvania National Guard shall sign an enlistment contract and take and subscribe to the oath of enlistment prescribed by the current Federal regulations.

(c)  Extending term of enlistment.--The Adjutant General, with the approval of the Governor, may, upon request by appropriate Federal authority, extend the term of enlistment contracted for by a term not exceeding 12 months.

(d)  Denial of extension of enlistment or reenlistment.--Upon the expiration of the term of service of an enlisted person, if good and sufficient reasons exist for the unit commander to believe that it would not be in the best interests of the Pennsylvania National Guard to permit this person to reenlist or extend his enlistment contract, such unit commander may deny reenlistment or extension of enlistment.



Section 2312 - Discharge of enlisted personnel

§ 2312.  Discharge of enlisted personnel.

(a)  General rule.--An enlisted person discharged from service in the Pennsylvania National Guard shall receive a discharge in writing in such form and with such classification as shall be prescribed by the National Guard Bureau, and in time of peace discharges may be given prior to the expiration of terms of enlistment, under such regulations as the Governor may prescribe, subject to the restrictions of the National Defense Act, or amendments thereto.

(b)  Termination of Federal service.--On termination of an emergency in which enlisted personnel of the Pennsylvania National Guard shall have been called into the Federal service by the President of the United States in accordance with the provisions of the National Defense Act, such enlisted personnel shall continue to serve in the National Guard until the dates upon which their enlistment entered into prior to their call into the Federal service would have expired if uninterrupted.

(c)  Termination of enlistment.--The term of enlistment of every enlisted person's enlistment contract will be for the period of his enlistment or until terminated by reason of any of the following:

(1)  Death.

(2)  Reaching the maximum age-in-grade limitations provided in Army and Air National Guard regulations.

(3)  Physical disqualification.

(4)  Any other reason enumerated in this title or for reasons specified in Army or Air National Guard regulations.

(d)  Failure to meet qualifications.--In addition to the provisions of subsection (c), if during the term of enlistment it is determined that an enlisted person does not meet all the prescribed qualifications specified by the Federal regulations and if a waiver is not appropriate or authorized, then the enlisted person shall be discharged.



Section 2313 - Retired Pennsylvania National Guard personnel

§ 2313.  Retired Pennsylvania National Guard personnel.

(a)  Promotions.--Every former officer, warrant officer or enlisted person shall, upon application to the Adjutant General after his or her retirement, be promoted to the next higher grade in the Pennsylvania National Guard retired list above that presently held in a grade Federally recognized if the applicant:

(1)  has served a total of 25 years in armed forces of the United States or its components, ten years of which includes service in Pennsylvania National Guard with active Federal service counting as double time. The 25 years service shall be such as would be credited for retirement of National Guard and Reserve personnel; or

(2)  has attained the grade of major general in the Pennsylvania National Guard and has been Federally recognized in such grade; or

(3)  has served in the Pennsylvania National Guard, Pennsylvania Guard or both for a period of 25 or more years and who has served in his highest grade for at least one year.

Promotion to general officer on the retired list shall not require the consent of the Senate.

(b)  Computation of period of service.--In considering the period of service under this section, the military service of personnel in the Pennsylvania National Guard engaged in the service of the United States or active service in the armed forces of the United States shall be included and counted double in calculating the period of service for retirement with increased grade under provisions of this section.

(c)  Wearing uniform following retirement.--All retired officers and enlisted personnel shall be entitled to wear the uniform of their grade as retired officers and enlisted personnel of the Pennsylvania National Guard on all proper military and semi-military occasions within this Commonwealth.

(d)  Applicability of section.--The provisions of retirement with increased rank shall be applicable when applied to officers retired prior to the effective date of this section and the provisions of this section shall apply to deceased officers on the retired list upon proper application to the Adjutant General by some duly recognized veterans' organization.

Cross References.  Section 2313 is referred to in section 2504 of this title.



Section 2314 - Status when called into temporary Federal service

§ 2314.  Status when called into temporary Federal service.

(a)  General rule.--When any or all parts of the Pennsylvania National Guard are called as such into the service of the United States, their units and members retain their State status as Federally recognized units and members of the Pennsylvania National Guard in a state of temporary suspension. Under a Presidential call, officers of the Pennsylvania National Guard shall continue to be appointed by the State and neither officers nor enlisted personnel may be held to service beyond the terms of their existing commissions or enlistments while in the service of the United States.

(b)  Termination of service.--When the call into the service of the United States has been terminated and organizations, units and personnel are returned to their status as the Pennsylvania National Guard, personnel shall continue to serve in the Pennsylvania National Guard until the date which their commission or enlistment entered into prior to the call or during the call would have expired if uninterrupted.



Section 2315 - Status when ordered into active Federal service

§ 2315.  Status when ordered into active Federal service.

(a)  General rule.--When any or all of the units and members of the Pennsylvania National Guard are ordered into the active military service of the United States, they stand relieved from duty in the Pennsylvania National Guard during the period of such active military service, irrespective of the term of their existing commissions or enlistments. Their prior status as units and members of the Pennsylvania National Guard continues to exist as an underlying and temporarily suspended status of origin to which they may and do return upon relief from the active military service of the United States.

(b)  Termination of service.--When the duration of their active military service of the United States is of such a duration and units and members so intermingled with other organizations and units of the armed forces of the United States that makes it impracticable for the units and members to return to that prior status as units and members of the Pennsylvania National Guard and it therefore becomes necessary to completely reorganize the Pennsylvania National Guard, former members, who accept a commission or enlist in the reorganized Pennsylvania National Guard under the conditions then applicable and prior to the date of Federal recognition, shall have their service for the purpose of longevity, State retirement, medals and awards count as continuous and uninterrupted.



Section 2316 - Transfer of unaccepted personnel to Pennsylvania Guard

§ 2316.  Transfer of unaccepted personnel to Pennsylvania Guard.

When the Pennsylvania National Guard, or any part thereof, is ordered or called into the service of the United States, officers, warrant officers and enlisted personnel of the Pennsylvania National Guard not accepted for Federal service because of physical defects, age or other cause may be immediately transferred to the rolls of the Pennsylvania Guard and assigned to units or organizations of the Pennsylvania Guard by the department. The officer, warrant officer and enlisted personnel so transferred may serve in the Pennsylvania Guard for the duration of the emergency plus six months unless sooner discharged under the terms of their State commission or enlistment contract.



Section 2317 - Temporary commander of unit

§ 2317.  Temporary commander of unit.

When a unit is without commissioned officers from any cause, the commanding officer of the next higher unit in the military chain of command of which it is a part shall detail an officer to command said organization until an officer has been appointed or assigned thereto.






Chapter 25 - Pennsylvania Guard

Section 2501 - Oath of commissioned officers

CHAPTER 25

PENNSYLVANIA GUARD

Sec.

2501.  Oath of commissioned officers.

2502.  Physical qualifications of officers and enlisted        personnel.

2503.  Enlistment contract and oath.

2504.  Retirement of commissioned officers and enlisted        personnel.

Enactment.  Chapter 25 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 2501.  Oath of commissioned officers.



Section 2502 - Physical qualifications of officers and enlisted personnel

§ 2502.  Physical qualifications of officers and enlisted personnel.

The Governor will, by executive order, prescribe the age limitations and physical qualifications which will govern both officers and enlisted personnel in the Pennsylvania Guard, but no person shall be refused enlistment or a commission or in any way be discriminated against in the administration of this title by reason of his race, color, sex, creed or national origin.



Section 2503 - Enlistment contract and oath

§ 2503.  Enlistment contract and oath.

Every person enlisting in the Pennsylvania Guard shall sign an enlistment contract and take and subscribe to the following oath of enlistment: "I do hereby acknowledge to have voluntarily enlisted this...... ..............., 19...., as a soldier in the Pennsylvania Guard for the period of the emergency plus six months unless sooner discharged by proper authority, and I do solemnly swear that I will bear true faith and allegiance to the United States of America and to the Commonwealth of Pennsylvania, and that I will serve them honestly and faithfully against all their enemies whomsoever, and that I will obey the order of the Governor of the Commonwealth of Pennsylvania and of the officers appointed over me according to law."



Section 2504 - Retirement of commissioned officers and enlisted personnel

§ 2504.  Retirement of commissioned officers and enlisted personnel.

Commissioned officers and enlisted personnel of the Pennsylvania Guard shall be controlled by section 2313 (relating to retired Pennsylvania National Guard personnel) for promotion on the Pennsylvania Guard retired list.






Chapter 31 - Pennsylvania National Guard

Section 3101 - Pay of officers and enlisted personnel on special duty

SUBPART C

PAY, ALLOWANCES, BENEFITS AND MEDALS

Chapter

31.  Pennsylvania National Guard

32.  Educational Assistance Program

33.  Pennsylvania Guard

35.  Disability Relief and Pensions

37.  Decorations, Medals, Badges and Awards

CHAPTER 31

PENNSYLVANIA NATIONAL GUARD

Sec.

3101.  Pay of officers and enlisted personnel on special duty.

3102.  Pay of officers and enlisted personnel in active State service.

3103.  Transportation and expenses of personnel on special duty.

3104.  Tuition credit (Repealed).

3105.  Association group life insurance for Pennsylvania National Guard.

Enactment.  Chapter 31 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 3101.  Pay of officers and enlisted personnel on special duty.

Members of the Pennsylvania National Guard or Pennsylvania Guard may be ordered upon special duty at the discretion of the Governor and shall receive the pay and allowances of their respective grades during the time they may continue upon duty under such order.

(Oct. 16, 1998, P.L.780, No.96, eff. imd.)



Section 3102 - Pay of officers and enlisted personnel in active State service

§ 3102.  Pay of officers and enlisted personnel in active State service.

(a)  General rule.--When the Pennsylvania National Guard or Pennsylvania Guard, or any part thereof, is ordered on active duty for State service by the Governor as Commander-in-Chief and pay is authorized for such duty under the order prescribing the performance thereof, the commissioned officers, warrant officers and enlisted personnel so ordered shall be entitled to the same pay and allowances and transportation in kind provided for in the current Armed Forces Pay and Allowance Act. Notwithstanding any provisions of such act, the pay of any such personnel shall not be less than $75 per day.

(b)  Payments and deductions.--All payments of pay and service shall be made by the Adjutant General in the usual manner. No deductions shall be made from the pay of officers or enlisted personnel in active State service for dues or other financial obligations imposed by any bylaws, rules or regulations of a civil character.

(May 31, 1984, P.L.375, No.75, eff. imd.; Dec. 4, 1996, P.L.849, No.139, eff. imd.)

1996 Amendment.  Section 2 of Act 139 provided that Act 139 shall apply to all pay periods beginning after the effective date of Act 139.



Section 3103 - Transportation and expenses of personnel on special duty

§ 3103.  Transportation and expenses of personnel on special duty.

Personnel in attendance upon court-martial, boards of examination, fitness boards and other necessary duty as prescribed by the Adjutant General shall receive transportation in kind as may be provided for in orders, and the necessary expenses lawfully incurred in the performance of any such duty shall be paid upon proper vouchers duly approved by the officer under whose orders the duty is performed.



Section 3104 - Tuition credit (Repealed)

§ 3104.  Tuition credit (Repealed).

1996 Repeal Note.  Section 3104 was repealed June 19, 1996, P.L.344, No.56, effective July 1, 1996. The subject matter is now contained in Chapter 32 of this title.



Section 3105 - Association group life insurance for Pennsylvania National Guard

§ 3105.  Association group life insurance for Pennsylvania National Guard.

(a)  Voluntary participation for group life insurance.--The Adjutant General may approve issuance of group life insurance to nonprofit membership associations for members of the Pennsylvania National Guard, subject to the following requirements:

(1)  The members eligible for insurance under the policy shall all be members of the Pennsylvania National Guard or their spouses or dependents. A member of the Pennsylvania National Guard who becomes insured under this program while a member may continue the insurance, including group term life insurance, after discharge or retirement from the Pennsylvania National Guard.

(2)  The premium for the policy shall be paid by the individual members of the Pennsylvania National Guard or their spouses or dependents who elect to participate in the insurance plan either by direct payment or by allotment from military pay. An individual family member may insure his spouse or dependent without their signature or approval.

(3)  The policy must cover at least 25 members of the Pennsylvania National Guard at the time of issue.

(4)  The amounts of insurance under the policy must not exceed $400,000 per individual insured member and $100,000 per insured spouse or dependent.

(5)  Participation in the insurance plan must be voluntary.

(6)  Except as otherwise provided by this section, the policy or policies must comply with the provisions of the act of May 11, 1949 (P.L.1210, No.367), referred to as the Group Life Insurance Policy Law, and be approved by the Insurance Commissioner and the Adjutant General.

(7)  The same policy can be made available to any Pennsylvania resident who is a member of a reserve component of the armed forces.

(b)  Group life insurance for eligible members.--The Adjutant General shall approve issuance of group life insurance to nonprofit membership associations for eligible members of the Pennsylvania National Guard, subject to the following:

(1)  For eligible members of the Pennsylvania National Guard, the Commonwealth shall pay premiums not otherwise paid by the Federal Government so that eligible members have life insurance coverage equal to the maximum available Servicemembers' Group Life Insurance coverage. Premium payments may take one of the following forms:

(i)  Purchase of coverage under subsection (a) in an amount equal to the difference between:

(A)  the maximum coverage under the Federal Servicemembers' Group Life Insurance program; and

(B)  the amount of Servicemembers' Group Life Insurance coverage paid by the Federal Government.

(ii)  Payment or reimbursement of the difference in premiums to the eligible members of the Pennsylvania National Guard.

(2)  In the case of an eligible member of the Pennsylvania National Guard who was killed in the line of duty after September 11, 2001, and before the effective date of this subsection, the Commonwealth shall pay the designated beneficiary of the member or, if none, the member's next of kin an amount equal to the greater of the premiums paid for Servicemembers' Group Life Insurance coverage for the period the eligible member was deployed or, if the member did not elect the maximum coverage, the difference between the maximum coverage in effect at the time the eligible member was killed and the amount of coverage elected by the member.

(3)  The department shall promulgate regulations for the administration of this subsection.

(c)  Definition.--As used in this section, the term "eligible member of the Pennsylvania National Guard" shall mean:

(1)  members of the Pennsylvania National Guard ordered to active Federal service for a period of 30 or more consecutive days while preparing to deploy, deployed and demobilizing from deployment, to areas or operations designated by the Secretary of Defense as "zones of combat" or "combat operations"; and

(2)  members of the Pennsylvania National Guard ordered to active State duty for emergencies under section 508 (relating to active duty for emergency) or 35 Pa.C.S. § 7601 (relating to compact enacted) for a period of 30 or more consecutive days.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.; July 7, 2006, P.L.1046, No.105, eff. 60 days)






Chapter 32 - Educational Assistance Program

Section 3201 - Definitions

CHAPTER 32

EDUCATIONAL ASSISTANCE PROGRAM

Sec.

3201.  Definitions.

3202.  Eligibility.

3203.  Certification of eligibility.

3204.  Grants.

3205.  Amount of grants.

3206.  Limitations.

3207.  Recoupment of grant payments.

3208.  Regulations.

3209.  Administration.

3210.  Educational Assistance Program Fund.

Enactment.  Chapter 32 was added June 19, 1996, P.L.344, No.56, effective July 1, 1996.

Special Provisions in Appendix.  See the preamble and section 3 of Act 56 of 1996 in the appendix to this title for special provisions relating to legislative findings and declarations and educational grants.

Cross References.  Chapter 32 is referred to in section 7309 of this title.

§ 3201.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agency."  The Pennsylvania Higher Education Assistance Agency.

"Approved institution of higher learning."  An educational institution offering a post-secondary program of education located in this Commonwealth and approved by the Pennsylvania Higher Education Assistance Agency.

"Approved program of education."  A degree- or certificate-granting curriculum or course of study to be pursued on a full-time or part-time basis or its equivalent as determined by the Pennsylvania Higher Education Assistance Agency, at an approved institution of higher learning.

"Combat zone."  An area designated by Presidential executive order as a combat zone as described in section 7508 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 7508).

"Department."  The Department of Military and Veterans Affairs of the Commonwealth.

"Eligible member."  A member of the Pennsylvania National Guard who meets the criteria specified in section 3202 (relating to eligibility) and who has been awarded a certificate of eligibility under section 3203 (relating to certification of eligibility).

"Full-time student."  A student enrolled in an approved institution of higher learning pursuing an approved program of education equal to or greater than 15 credit hours or its equivalent recognized by the Pennsylvania Higher Education Assistance Agency as a full-time course of study.

"Fund."  The Educational Assistance Program Fund.

"Part-time student."  A student enrolled in an approved institution of higher education pursuing an approved program of education of less than 15 credit hours or its equivalent recognized by the Pennsylvania Higher Education Assistance Agency as a part-time course of study.

"Program."  The Educational Assistance Program established in this chapter.

"Qualified resident."  An individual who has been a bona fide resident of this Commonwealth prior to the time an application for a grant is made. The Pennsylvania Higher Education Assistance Agency shall make the final decision on whether an applicant is a qualified resident.

(May 10, 2000, P.L.36, No.11, eff. July 1, 2000; Nov. 30, 2004, P.L.1671, No.212, eff. 60 days; Dec. 22, 2005, P.L.441, No.82, eff. 60 days)

2005 Amendment.  Act 82 added the def. of "combat zone."

2004 Amendment.  Act 212 added the def. of "fund."

2000 Amendment.  Act 11 amended the def. of "qualified resident."



Section 3202 - Eligibility

§ 3202.  Eligibility.

(a)  General rule.--A Pennsylvania National Guard member is eligible to receive a public service educational grant under this chapter if the member meets all of the following eligibility criteria:

(1)  The member is a qualified resident of this Commonwealth.

(2)  Except as otherwise provided in subsection (c) and section 3206(b)(relating to limitations), the member is a member in good standing and has been a satisfactory participant in Pennsylvania National Guard activities for a minimum service period established by the Adjutant General.

(3)  The member has enrolled as a student in an approved program of education at an approved institution of higher learning.

(b)  Additional eligibility criteria for full-time student assistance grants.--In addition to the eligibility criteria specified in subsection (a), a student must meet the following eligibility criteria to qualify for a full-time student assistance grant:

(1)  The member does not possess a baccalaureate degree.

(2)  The member accepts an obligation to serve in the Pennsylvania National Guard for a period of six years from the date of entry into the program by enlistment, reenlistment, extension of enlistment or execution of a service commitment.

(3)  The member has enrolled as a full-time student in an approved program of education at an approved institution of higher learning.

(4)  The member is not receiving a Reserve Officer Training Corps (ROTC) Scholarship, excluding a Guaranteed Reserve Forces Duty Scholarship.

(c)  Discharge for disability incurred in the line of duty.--A Pennsylvania National Guard member who is discharged for medical disability after September 11, 2001, shall remain eligible to receive a public service educational grant under this chapter if the member meets all of the following eligibility criteria:

(1)  The medical disability was incurred in the line of duty and was not the result of misconduct.

(2)  The medical condition giving rise to the discharge did not exist prior to the member entering service in the Pennsylvania National Guard.

(3)  The medical disability was incurred while performing authorized military duty other than basic training, advanced individual training or other equivalent initial training.

(4)  The former member received an honorable discharge for medical reasons.

(5)  The former member had accepted an obligation to serve in the Pennsylvania National Guard for a minimum period of service established by the Adjutant General and was qualified to have fulfilled such service obligation but for the medical disability that resulted in discharge.

(6)  The former member commences a full-time or part-time course of study within two years of medical discharge or within two years of the effective date of this subsection, such course of study having a completion date of not more than six years following the date of medical discharge for members discharged for medical disability on or after the effective date of this subsection or of not more than six years following the effective date of this subsection for members discharged for a medical disability after September 11, 2001, and before the effective date of this subsection. The Adjutant General may for good cause extend these deadlines when the former member's disability is shown to require additional time for the former member to commence or complete a course of study.

(7)  The former member meets all eligibility criteria specified in subsections (a) and (b) except membership in the Pennsylvania National Guard.

(May 10, 2000, P.L.36, No.11, eff. July 1, 2000; May 11, 2006, P.L.175, No.44, eff. imd.)

2006 Amendment.  Section 3 of Act 44 provided that the amendment or addition of subsecs. (a) and (c) shall apply to grants awarded for any course of study commenced on or after May 1, 2006.

Cross References.  Section 3202 is referred to in sections 3201, 3203, 3206 of this title.



Section 3203 - Certification of eligibility

§ 3203.  Certification of eligibility.

The department shall certify members of the Pennsylvania National Guard as eligible to participate in the program who meet the eligibility criteria set forth in section 3202 (relating to eligibility) and shall provide the agency with a certificate of eligibility for an eligible member.

Cross References.  Section 3203 is referred to in section 3201 of this title.



Section 3204 - Grants

§ 3204.  Grants.

(a)  General rule.--From the funds appropriated specifically for the purposes of this chapter, grants shall be provided to eligible members for the purpose of pursuing approved programs of education.

(b)  Promissory notes.--At the receipt of the grant, an eligible member shall sign a promissory note to repay the full amount of the grant. The promissory note shall be conditional upon noncompletion of the service obligation under section 3207(a) (relating to recoupment of grant payments).

Cross References.  Section 3204 is referred to in section 3207 of this title.



Section 3205 - Amount of grants

§ 3205.  Amount of grants.

(a)  Full-time student assistance grants.--Grants awarded under this chapter to full-time students shall be determined by the agency without regard to financial need and shall not exceed for each academic year the lesser of:

(1)  the tuition of the approved institution of higher learning for the approved program of education in which the member is enrolled; or

(2)  the tuition charged to a resident of this Commonwealth at a member institution of the State System of Higher Education for the same academic year.

(b)  Part-time student assistance grants.--Grants awarded under this chapter to part-time students who do not possess a baccalaureate degree shall be determined by the agency without regard to financial need and shall not exceed for each academic year or period the lesser of:

(1)  the tuition for the part-time course of study in which the member is enrolled; or

(2)  two-thirds of the tuition charged to a resident of the Commonwealth at a member institution of the State System of Higher Education for the same academic year or period.

(b.1)  Part-time student assistance grants for students possessing baccalaureate degrees.--Grants awarded under this chapter to part-time students who possess a baccalaureate degree shall be determined by the agency without regard to financial need and shall not exceed for each academic year or period the lesser of:

(1)  one-half of the tuition for the part-time course of study in which the member is enrolled; or

(2)  one-third of the tuition charged to a resident of this Commonwealth at a member institution of the State System of Higher Education for the same academic year or period.

(c)  Other grants.--The agency shall not reduce the amount of other agency grants or aid for which the eligible member qualifies on account of the member's eligibility for or receipt of grants under this chapter.

(d)  Adjustments.--If the agency and the Adjutant General determine that the amount appropriated for the program in any year will be insufficient to provide grants in the amounts set forth in this section to all eligible members, the agency and the department may reduce the maximum amount of the grants proportionately or set a limit on the number of participants to ensure that sums expended do not exceed appropriations.

(May 10, 2000, P.L.36, No.11, eff. July 1, 2000; July 7, 2006, P.L.598, No.87, eff. 60 days)

2006 Amendment.  Section 2 of Act 87 provided that Act 87 shall apply to grants awarded for any course of study commenced on or after May 1, 2006.

2000 Amendment.  Act 11 amended subsec. (a).



Section 3206 - Limitations

§ 3206.  Limitations.

(a)  Time.--

(1)  Except as otherwise provided in paragraph (2), no member shall be eligible for full-time or part-time student assistance grants or a combination thereof under this chapter for a total of more than five academic years or their equivalent as determined by the agency.

(2)  For any member who served on active duty in a combat zone, eligibility for such grants shall be extended for a period of one year or for one additional month for each month or part of month of such service, whichever is longer.

(b)  Active duty.--

(1)  Except as otherwise provided in paragraph (2) or (3), no grant payments shall be made under this chapter except during the eligible member's term of service as a member in good standing of the Pennsylvania National Guard.

(2)  For eligible members who were called or ordered to active Federal service or active State duty under section 508 (relating to active State duty for emergency) after September 11, 2001, the deadline for making grant payments shall be extended for one additional month for each month or part of month of such service after the member is discharged or released under honorable conditions from the Pennsylvania National Guard.

(3)  For members discharged because of a disability incurred in the line of duty who are eligible under section 3202(c) (relating to eligibility), the deadline for making grant payments shall be:

(i)  Six years after the member's medical discharge for members discharged for a medical disability on or after the effective date of this paragraph unless extended under section 3202 (c)(6).

(ii)  Six years following the effective date of this paragraph for members discharged for a medical disability after September 11, 2001, and before the effective date of this paragraph unless extended under section 3202 (c)(6).

(Dec. 22, 2005, P.L.441, No.82, eff. 60 days; May 11, 2006, P.L.175, No.44, eff. imd.)

2006 Amendment.  Act 44 amended subsec. (b). Section 3 of Act 44 provided that the amendment of subsec. (b) shall apply to grants awarded for any course of study commenced on or after May 1, 2006.

Cross References.  Section 3206 is referred to in section 3202 of this title.



Section 3207 - Recoupment of grant payments

§ 3207.  Recoupment of grant payments.

(a)  General rule.--An eligible member who fails to meet the requirements of this chapter as a result of participation in this program or to meet other requirements established by the Adjutant General or the agency is liable to the Commonwealth for repayment of all grant payments made. The Adjutant General shall notify the agency if an eligible member fails to complete the service obligation, and the promissory note under section 3204(b) (relating to grants) shall be payment in full upon demand by the agency on a schedule as the agency may determine.

(b)  Forgiveness of recoupment.--The Adjutant General may advise the agency to forgive recoupment of all or part of an eligible member's grant payments if the Adjutant General determines that the member's failure to fulfill the six-year service obligation was the result of the eligible member's death, discharge because of disability incurred in line of duty, discharge because of a medical determination that the eligible member is medically unfit for duty when the medical condition is outside the eligible member's control and is not due to his misconduct or discharge or release because of other compelling circumstances outside the eligible member's control.

Cross References.  Section 3207 is referred to in section 3204 of this title.



Section 3208 - Regulations

§ 3208.  Regulations.

The Adjutant General and the agency may promulgate regulations to carry out the provisions of this chapter.



Section 3209 - Administration

§ 3209.  Administration.

The General Assembly shall appropriate funds to pay full-time and part-time student assistance grants under this chapter. A portion of the funds appropriated may be used to pay the costs of the administration of this chapter. Administrative costs for the 1996-1997 fiscal year shall not exceed 5% of the total amount of funds appropriated. Administrative costs in subsequent years shall not exceed 4% of the total amount of funds appropriated and shall be based on the processing fee for the total number of applications.



Section 3210 - Educational Assistance Program Fund

§ 3210.  Educational Assistance Program Fund.

All moneys appropriated for the purposes of this chapter and all investment income earned on those moneys shall be deposited in the Educational Assistance Program Fund, which is hereby established as a special nonlapsing fund in the State Treasury. All moneys placed in the fund and the investment income it accrues are hereby appropriated on a continuing basis to the Department of Military and Veterans Affairs and shall be used solely for the purposes of the program.

(Nov. 30, 2004, P.L.1671, No.212, eff. 60 days)

2004 Amendment.  Act 212 added section 3210.






Chapter 33 - Pennsylvania Guard

Section 3301 - Pay and expenses of officers and enlisted personnel

CHAPTER 33

PENNSYLVANIA GUARD

Sec.

3301.  Pay and expenses of officers and enlisted personnel.

3302.  Uniforms, arms and equipment.

3303.  Pennsylvania National Guard laws generally to apply.

Enactment.  Chapter 33 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 3301.  Pay and expenses of officers and enlisted personnel.

(a)  Armory drills.--All officers and enlisted personnel will receive pay for armory assemblies not to exceed 60 assembly days in any one year. The rate of pay shall be in accordance with the corresponding grades and length of service of the current Armed Forces Pay and Allowance Act. An assembly shall consist of at least four hours of training.

(b)  Active State service.--In the event of a calling of all or any part of the Pennsylvania Guard into active State service, the pay and transportation of officers and enlisted personnel shall be on the same basis as provided for similar grades under the current Armed Forces Pay and Allowance Act.

(c)  Annual training.--The Governor is further authorized to provide an annual training period for the Pennsylvania Guard, not to exceed 30 days in any one year, during which period the pay, allowances and transportation of officers and enlisted personnel shall be on the same basis as provided for similar grades in the current Armed Forces Pay and Allowance Act.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

1978 Amendment.  Act 173 amended subsec. (c).



Section 3302 - Uniforms, arms and equipment

§ 3302.  Uniforms, arms and equipment.

The Governor is authorized to requisition from the Department of Defense such uniforms, arms and equipment as may be available for use of the Pennsylvania Guard as may be authorized by the Congress of the United States to be made available to the Pennsylvania Guard. In the event uniforms and equipment are not available from the Federal Government for the use of the Pennsylvania Guard, the Governor shall cause to be provided such uniforms, arms and equipment as may be necessary for the efficient functioning and operation of the Pennsylvania Guard.



Section 3303 - Pennsylvania National Guard laws generally to apply

§ 3303.  Pennsylvania National Guard laws generally to apply.

All laws or sections of laws of this Commonwealth pertaining to the Pennsylvania National Guard shall be applicable and shall govern the Pennsylvania Guard except as modified or changed by the provisions of this chapter.






Chapter 35 - Disability Relief and Pensions

Section 3501 - Relief for disability incurred in active State service

CHAPTER 35

DISABILITY RELIEF AND PENSIONS

Sec.

3501.  Relief for disability incurred in active State service.

3502.  Deceased soldier's dependents' pension.

3503.  Tuition waiver for children and spouses of deceased soldiers.

Enactment.  Chapter 35 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 3501.  Relief for disability incurred in active State service.

(a)  General rule.--If any member of the Pennsylvania National Guard is injured or otherwise disabled, or dies as a result of injuries or other disability received or contracted while performing duty in active service of the Commonwealth or in the performance of other State military duty under competent order or authority, or while engaged in volunteer service during a civil emergency at the request of competent military authority, he or his dependents, if not compensated therefor by the government of the United States, shall receive from the Commonwealth just and reasonable relief, the amount of compensation to be determined in accordance with the Workmen's Compensation Law of Pennsylvania. The General Assembly shall appropriate the moneys necessary to provide for such compensation.

(b)  Computation of average weekly wage.--In the computation of average weekly wage for purposes of compensating a member of the Pennsylvania National Guard or his beneficiaries, "wages" shall include all earnings during the period used for such computation received from employment in the member's usual occupation.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

References in Text.  The short title of the act of June 2, 1915 (P.L.736, No.338), known as The Pennsylvania Workmen's Compensation Law, referred to in subsec. (a), was amended by the act of July 2, 1993, P.L.190, No.44. The amended short title is now the Workers' Compensation Act.

Cross References.  Section 3501 is referred to in section 3502 of this title.



Section 3502 - Deceased soldier's dependents' pension

§ 3502.  Deceased soldier's dependents' pension.

(a)  Amount and persons entitled.--A pension may be paid to either the widow or widower or minor children or dependent parent of any member of the Pennsylvania National Guard, who may die from injuries received, or who may be killed while in active service, under orders of the Governor, which active service shall include participation in armory assemblies or participation in aerial flights incidental to training. Such pension shall be computed on the following basis and distributed to the following persons monthly:

(1)  To each minor child, if there is no widow or widower entitled to compensation, $75, with $50 for each child in excess of two, with a maximum of $200 to be paid to their guardian.

(2)  To the widow or widower, if there are no children, $100.

(3)  To the widow or widower, if there is one child, $150.

(4)  To the widow or widower, if there are two children, $200.

(5)  To the widow or widower, if there are three children, $250.

(6)  To the widow or widower, if there are four or more children, $300.

(7)  To the father and mother, if there is no widow, widower, or children, if dependent to any extent upon the member for support at the time of his death, $100.

(b)  Workmen's compensation.--Such pension shall be in addition to any relief in the form of compensation determined under the Workmen's Compensation Law of Pennsylvania as authorized by section 3501 (relating to relief for disability incurred in active State service).

(c)  Claims.--All claims for pension under this section shall be made to the department, which shall establish rules governing the filing of such claims. The department shall investigate all circumstances connected with the death of the person and make a recommendation to the Adjutant General as to the granting of a pension. If a pension is granted, it shall be paid monthly in the manner provided by law.

(d)  Term and removal.--No pension granted under this section shall be granted for a longer period than ten years; but in the case of minor children of a deceased member, the pension shall be paid until the minor child reaches 18 years of age.

(e)  Revocation.--The department shall have power to revoke any pension granted under this section when it shall be shown to the satisfaction of the department that the pensioner is no longer in a state of dependency.

(f)  Exemption.--The provisions of this section shall not apply to any member of the Pennsylvania National Guard while in the service of the United States, in case of war, or under the orders of the President of the United States.

(g)  Appropriation.--The necessary appropriation to pay any pensions granted under this section shall, at each regular session of the General Assembly, be included in the items pertaining to the department, in the act of Assembly providing for the ordinary expenses of the Executive, Judicial, and Legislative Departments of the Commonwealth.

(Dec. 18, 1980, P.L.1245, No.225, eff. imd.)

References in Text.  The short title of the act of June 2, 1915 (P.L.736, No.338), known as The Pennsylvania Workmen's Compensation Law, referred to in subsec. (b), was amended by the act of July 2, 1993, P.L.190, No.44. The amended short title is now the Workers' Compensation Act.



Section 3503 - Tuition waiver for children and spouses of deceased soldiers

§ 3503.  Tuition waiver for children and spouses of deceased soldiers.

(a)  Children.--The children of members of the Pennsylvania National Guard who were killed or die as a result of injuries received while performing duty in an official duty status authorized under Federal or State law shall be entitled to a waiver of all tuition costs and fees remaining after receipt of other scholarships and education benefits and Federal and State grants, including, but not limited to, educational gratuities for which the children are or may be eligible under the act of December 16, 1998 (P.L.980, No.129), known as the Police Officer, Firefighter, Correction Employee and National Guard Member Child Beneficiary Education Act, at all Pennsylvania State-owned colleges or universities, approved trade schools, State-related institutions of higher learning or community colleges in this Commonwealth for a period not exceeding eight semesters or four years, whichever is greater. In order to be eligible for waiver of tuition and fees under this section, the member of the Pennsylvania National Guard must have been a bona fide resident of Pennsylvania at the time of his death, and the member's children must be bona fide residents of Pennsylvania, eligible for resident tuition at the institution to which they have applied, at the time they apply for the tuition and fee waiver.

(a.1)  Spouses.--The spouse of a member of the Pennsylvania National Guard who was killed or dies as a result of injuries received while performing duty in an official duty status authorized under Federal or State law shall be entitled to a waiver of all tuition costs and fees remaining after receipt of other scholarships and education benefits and Federal and State grants at any Pennsylvania State-owned college or university, approved trade school, State-related institution of higher learning or community college in this Commonwealth for a period not exceeding eight semesters or four years, whichever is greater. A spouse shall be eligible for a waiver of all tuition costs and fees remaining after receipt of other scholarships and education benefits and Federal and State grants under this subsection for a period not to exceed ten years from the date the member is killed or dies as a result of injuries while in Federal or State active duty or until the spouse remarries, whichever occurs first. In order to be eligible for waiver of tuition and fees under this section, the member of the Pennsylvania National Guard must have been a bona fide resident of Pennsylvania at the time of his death, and the member's spouse must be a bona fide resident of Pennsylvania, eligible for resident tuition at the institution to which the spouse has applied, at the time the spouse applies for the tuition and fee waiver.

(b)  Department to administer program.--The department shall adopt rules and regulations to carry out the provisions of this section and shall administer the tuition cost and fee waiver program established under this section.

(Dec. 18, 1980, P.L.1245, No.225, eff. imd.; July 7, 2006, P.L.1046, No.105, eff. 60 days)






Chapter 37 - Decorations, Medals, Badges and Awards

Section 3701 - Authorized decorations, medals, badges and awards

CHAPTER 37

DECORATIONS, MEDALS, BADGES AND AWARDS

Sec.

3701.  Authorized decorations, medals, badges and awards.

3702.  Specifications.

3703.  Wearing of military insignia by municipal employees.

3704.  Saving provision.

3705.  Furnishing United States flag for deceased members.

Enactment.  Chapter 37 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 3701.  Authorized decorations, medals, badges and awards.

(a)  General rule.--The following decorations, medals, badges and awards are authorized to be presented by the Governor in the name of the Commonwealth:

(1)  Pennsylvania Cross for Valor.

(2)  Pennsylvania Distinguished Service Medal.

(3)  Pennsylvania Meritorious Service Medal.

(4)  Pennsylvania Commendation Medal.

(5)  State Medal for Federal Service during any war.

(6)  Pennsylvania Service Ribbon or Medal for active State service during an emergency.

(7)  Pennsylvania Twenty Year Service Medal.

(8)  Major General Thomas R. White, Jr. Medal.

(9)  General Thomas J. Stewart Medal.

(10)  Pennsylvania Outstanding Aeronautical Achievement Award.

(11)  Marksmanship Medals or Badges.

(b)  Method of award.--The following decorations, medals, badges and awards will be awarded under the following conditions:

(1)  The Pennsylvania Cross for Valor shall be awarded by the Governor to members of the Pennsylvania National Guard, Pennsylvania Guard or the armed forces of the United States or their reserve components for acts of bravery or valor above the ordinary gallantry of other members of the services.

(2)  The Pennsylvania Distinguished Service Medal shall be awarded by the Governor to members of the Pennsylvania National Guard, Pennsylvania Guard or armed forces of the United States or their reserve components in recognition of meritorious service beyond the normal dictates of duty to this Commonwealth.

(3)  The Pennsylvania Meritorious Service Medal shall be awarded by the Governor to civilians and members of the Pennsylvania National Guard, Pennsylvania Guard or the armed forces of the United States or their reserve components in recognition of meritorious service rendered this Commonwealth and while holding a position of great responsibility.

(4)  The qualifications for awarding the Pennsylvania Commendation Medal, the State Medal for Federal Service during any war, the Service Ribbon or Medal for active State service during an emergency, the Pennsylvania Twenty Year Service Medal, the Major General Thomas R. White, Jr. Medal, the General Thomas J. Stewart Medal, the Pennsylvania Outstanding Aeronautical Achievement Award, and the Marksmanship Medals or Badges, shall be prescribed by the Adjutant General by regulation.

(5)  The Adjutant General is empowered to establish such other decorations, medals, badges and awards as he may prescribe by regulation.

(c)  Recommendations for medals.--All recommendations for decorations, medals, badges and awards, except those of the Governor, must be forwarded to the Governor through the department.



Section 3702 - Specifications

§ 3702.  Specifications.

The Adjutant General shall prescribe the detailed specifications and design for said decorations, medals, badges and awards, and is authorized to procure those items in the prescribed manner. The Adjutant General shall issue appropriate rules and regulations for the wearing of said decorations, medals, badges and awards in accordance with the customs and traditions of the Pennsylvania National Guard.



Section 3703 - Wearing of military insignia by municipal employees

§ 3703.  Wearing of military insignia by municipal employees.

It is unlawful for any official of the Commonwealth or any political subdivision thereof to forbid or prohibit by ordinance, rule, or regulation the wearing, by any of its employees or agents, of any service bar or insignia provided or authorized by the Federal Government, indicating military service in any war, upon any part of the uniform worn by them as employees or agents of the political subdivision.



Section 3704 - Saving provision

§ 3704.  Saving provision.

Nothing in this chapter shall be construed as to invalidate or repeal any decorations, medals, badges or awards heretofore presented.



Section 3705 - Furnishing United States flag for deceased members

§ 3705.  Furnishing United States flag for deceased members.

(a)  General rule.--The department shall furnish a United States flag to drape the casket of each deceased member who at the time of death was:

(1)  An active member of the Pennsylvania National Guard or the Pennsylvania Guard.

(2)  A retired member of the Pennsylvania National Guard or the Pennsylvania Guard.

(3)  Discharged from the Pennsylvania National Guard or the Pennsylvania Guard for a disability incurred or aggravated in the line of duty.

(b)  Exception.--Any member eligible for a burial flag under the provisions of 38 United States Code § 901 (relating to flags) is not authorized to receive the United States flag under the provisions of this section.

(c)  Appropriation for cost.--The necessary appropriations to pay for any flags issued under this section shall, at each regular session of the General Assembly, be included in the items pertaining to the department, in the act of Assembly providing for the ordinary expenses of the Executive, Judicial and Legislative Departments of the Commonwealth.

(Sept. 28, 1978, P.L.802, No.155, eff. 60 days)

1978 Amendment.  Act 155 added section 3705.






Chapter 41 - Rights and Immunities

Section 4101 - Equality of treatment and opportunity for members

SUBPART D

RIGHTS AND IMMUNITIES

Chapter

41.  Rights and Immunities

CHAPTER 41

RIGHTS AND IMMUNITIES

Sec.

4101.  Equality of treatment and opportunity for members.

4102.  Leaves of absence for certain government employees.

4103.  Exemption of uniforms and equipment.

4104.  Exemption from arrest.

4105.  Exemption from civil process.

4106.  Exemptions from further military service and jury duty.

4107.  Legal aid.

4108.  Liability of Commonwealth for judgments against personnel on State duty.

4109.  Child custody proceedings during military deployment.

4110.  Expedited or electronic hearing.

Enactment.  Chapter 41 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

Cross References.  Chapter 41 is referred to in section 702 of this title.

§ 4101.  Equality of treatment and opportunity for members.

It is hereby declared to be the policy of this Commonwealth that there shall be equality of treatment and opportunity for all persons in the Pennsylvania National Guard and the Pennsylvania Guard, without regard to race, creed, color, national origin or sex. Such policy shall be put into effect giving due regard to the powers of the Federal Government which are or may be exercised over the Pennsylvania National Guard and to the time required to effectuate changes without impairing the efficiency or morale of the Pennsylvania National Guard.



Section 4102 - Leaves of absence for certain government employees

§ 4102.  Leaves of absence for certain government employees.

(a)  Mandatory.--

(1)  All officers and employees of a political subdivision, or its instrumentalities, who are members of the Pennsylvania National Guard, shall be entitled to leave of absence from their respective duties without loss of pay, time or efficiency rating on all days during which they shall, as members of the Pennsylvania National Guard, be engaged in active State duty. All such officers and employees shall, in addition, be entitled to leave of absence from their respective duties without loss of pay, time or efficiency rating on all days not exceeding 15 days in any one year during which they shall, as members of the Pennsylvania National Guard or as members of any reserve component of the armed forces of the United States, be engaged in training or other military duty under orders authorized by Federal or State law. All such officers and employees shall, in addition, be entitled to unpaid leave of absence from their respective duties without loss of seniority or efficiency rating on all days in excess of 15 days per year during which they shall be engaged in training or other military duty under orders authorized by Federal or State law up to the maximum cumulative period authorized by 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services).

(2)  All officers and employees of the Commonwealth or its instrumentalities who are members of the Pennsylvania National Guard shall be entitled to leave of absence from their respective duties without loss of pay, time or efficiency rating on all days during which they shall, as members of the Pennsylvania National Guard, be engaged in active State duty. All such officers and employees shall, in addition, be entitled to leave of absence from their respective duties without loss of pay, time or efficiency rating on all days not exceeding 15 days in any one year during which they shall, as members of the Pennsylvania National Guard or as members of any reserve component of the armed forces of the United States, be engaged in training or other military duty under orders authorized by Federal or State law. In addition, when such officers and employees shall be ordered, involuntarily or under a Contingency Operations Temporary Tour of Active Duty (COTTAD) agreement or voluntarily to serve in a combat zone or in response to a domestic emergency, to active duty, other than active duty for training, for a period of 30 or more consecutive days and assigned to duties away from home station and when such duty is ordered under 10 U.S.C. § 12301 (relating to Reserve components generally), 12302 (relating to Ready Reserve) or 12304 (relating to Selected Reserve and certain Individual Ready Reserve members; order to active duty other than during war or national emergency) or 32 U.S.C. § 502(f) (relating to required drills and field exercises), they shall be entitled to up to 15 days of additional military leave of absence in any one year without loss of pay, time and efficiency rating. All such officers and employees shall, in addition, be entitled to unpaid leave of absence from their respective duties without loss of seniority or efficiency rating on all days in excess of 30 days per year during which they shall be engaged in training or other military duty under orders authorized by Federal or State law up to the maximum cumulative period authorized by 38 U.S.C. Ch. 43.

(b)  Discretionary.--The Commonwealth, its instrumentalities and political subdivisions thereof and their instrumentalities shall be authorized and permitted to provide paid military leave or other compensation and/or continue medical and other benefits to members of the Pennsylvania National Guard and other reserve components of the United States Armed Forces for days in excess of those provided in subsection (a) when the member shall be engaged in training or other military duty under orders authorized by Federal or State law.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.; Nov. 1, 2005, P.L.327, No.62, eff. imd.; Nov. 9, 2006, P.L.1383, No.150, eff. 60 days)

2006 Amendment.  Section 2 of Act 150 provided that Act 150 shall be retroactive to January 1, 2005, for officers and employees who did not qualify under subsec. (a)(2) as amended by Act 62 of 2005 and shall apply prospectively for all other officers and employees.

2005 Amendment.  Section 3 of Act 62 provided that Act 62 shall be retroactive to January 1, 2005.

Cross References.  Section 4102 is referred to in sections 5102, 5302, 5902, 5906 of Title 71 (State Government).



Section 4103 - Exemption of uniforms and equipment

§ 4103.  Exemption of uniforms and equipment.

The uniform and accoutrements of every commissioned officer and enlisted person shall be free from all suits, distresses, executions or sales for debt or payment of taxes.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

Cross References.  Section 4103 is referred to in section 8124 of Title 42 (Judiciary and Judicial Procedure).



Section 4104 - Exemption from arrest

§ 4104.  Exemption from arrest.

No officer or enlisted person shall be arrested on any warrant, except for treason or felony, while going to, remaining at, or returning from, a place where he is ordered to attend for military duty.



Section 4105 - Exemption from civil process

§ 4105.  Exemption from civil process.

No civil process shall issue or be enforced against any officer or enlisted person of the Pennsylvania National Guard in the active service of the Commonwealth during so much of the term as he shall be engaged in active service under orders nor until 30 days after he shall have been relieved therefrom. The operation of all statutes of limitations and presumptions arising from lapse of time shall be suspended upon all claims by or against such officer or enlisted person during the aforesaid period.

Cross References.  Section 4105 is referred to in section 5343 of Title 30 (Fish); section 7331 of Title 75 (Vehicles).



Section 4106 - Exemptions from further military service and jury duty

§ 4106.  Exemptions from further military service and jury duty.

In addition to the exemptions now allowed by law, any person who shall have performed duty in the Pennsylvania National Guard for a period of nine years or who served for nine months or a longer period in active service of the United States and was honorably discharged or mustered out, shall be exempt from further military service, except in case of war, invasion or insurrection. Every officer and enlisted person of the Pennsylvania National Guard shall be exempt from jury duty during the period of his active service.



Section 4107 - Legal aid

§ 4107.  Legal aid.

Members of the Pennsylvania Military Forces on State duty shall receive legal assistance from the Commonwealth for any charge of criminal or civil liability resulting from their duty. The assistance shall be limited to members acting under lawful orders or on good faith reliance on an order which a reasonable person would consider to be lawful under the circumstances. No assistance shall be provided by the Commonwealth when the Pennsylvania National Guard is called into the service of the United States.



Section 4108 - Liability of Commonwealth for judgments against personnel on State duty

§ 4108.  Liability of Commonwealth for judgments against personnel on State duty.

The Commonwealth of Pennsylvania shall be responsible for the payment of all judgments and costs secured against a member of the Pennsylvania Military Forces on State duty who was acting under lawful orders or who in good faith relied on an order which a reasonable person would consider to be lawful under the circumstances.



Section 4109 - Child custody proceedings during military deployment

§ 4109.  Child custody proceedings during military deployment.

(a)  Restriction on change of custody.--If a petition for change of custody of a child of an eligible servicemember is filed with any court in this Commonwealth while the eligible servicemember is deployed in support of a contingency operation, no court may enter an order modifying or amending any previous judgment or order, or issue a new order, that changes the custody arrangement for that child that existed as of the date of the deployment of the eligible servicemember, except that a court may enter a temporary custody order if it is in the best interest of the child.

(a.1)  Temporary assignment to family members.--If an eligible servicemember has received notice of deployment in support of a contingency operation, a court may issue a temporary order to an eligible servicemember who has rights to a child under 23 Pa.C.S. § 5323 (relating to award of custody) or former 23 Pa.C.S. Ch. 53 Subch. A (relating to general provisions), including a temporary order to temporarily assign custody rights to family members of the servicemember. In the case of temporary assignment of rights to family members of the servicemember, the following shall apply:

(1)  The servicemember may petition the court for a temporary order to temporarily assign custody rights to family members of the servicemember. The servicemember shall be joined in the petition by the family members to whom the servicemember is seeking to assign temporary custody rights. The petition shall include a proposed revised custody schedule for care of the child by the family members. The proposed revised custody schedule may not include custody rights which exceed the rights granted to a servicemember set forth in the order in effect at the time of the filing of the petition to grant temporary custody rights to family members.

(2)  The court may issue a temporary order with a revised custody schedule as proposed by the servicemember and the family members or another revised custody schedule as the court deems appropriate, if the court finds that a temporary assignment of custody rights to family members of the servicemember is in the best interest of the child. In no case shall a temporary order granting custody rights to the family members of a servicemember exceed the custody rights granted to the servicemember set forth in the order in effect at the time of the filing of the petition to assign temporary custody rights to family members.

In the case of any other temporary order issued under this subsection, the court may issue a temporary order if it is in the best interest of the child.

(b)  Completion of deployment.--In any temporary custody order entered under subsection (a) or (a.1), a court shall require that, upon the return of the eligible servicemember from deployment in support of a contingency operation, the custody order that was in effect immediately preceding the date of the deployment of the eligible servicemember is reinstated.

(c)  Exclusion of military service from determination of child's best interest.--If a petition for the change of custody of the child of an eligible servicemember who was deployed in support of a contingency operation is filed after the end of the deployment, no court may consider the absence of the eligible servicemember by reason of that deployment in determining the best interest of the child.

(d)  Failure to appear due to military deployment.--The failure of an eligible servicemember to appear in court due to deployment in support of a contingency operation shall not, in and of itself, be sufficient to justify a modification of a custody order if the reason for the failure to appear is the eligible servicemember's active duty in support of a contingency operation.

(e)  Relationship to other laws.--Notwithstanding any other provision of law, the provisions of this section shall be applied with regard to child custody issues related to eligible servicemembers deployed in support of contingency operations.

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Contingency operation."  A military operation that:

(1)  is designated by the Secretary of Defense as an operation in which members of the armed forces are or may become involved in military actions, operations or hostilities against an enemy of the United States or against an opposing military force; or

(2)  results in the call or order to, or retention on, active duty of members of the uniformed services under 10 U.S.C. § 688 (relating to retired members: authority to order to active duty; duties), 12301(a) (relating to reserve components generally), 12302 (relating to Ready Reserve), 12304 (relating to Selected Reserve and certain Individual Ready Reserve members; order to active duty other than during war or national emergency), 12305 (relating to authority of President to suspend certain laws relating to promotion, retirement, and separation) or 12406 (relating to National Guard in Federal service: call) or any other provision of 10 U.S.C. during a war or during a national emergency declared by the President or Congress.

"Eligible servicemember."  A member of the Pennsylvania National Guard or a member of an active or reserve component of the Armed Forces of the United States who is serving on active duty, other than active duty for training, for a period of 30 or more consecutive days, in support of a contingency operation.

"Family members."  As defined in 23 Pa.C.S. § 6303 (relating to definitions).

(Oct. 9, 2008, P.L.1522, No.127, eff. 60 days; Apr. 12, 2012, P.L.241, No.32, eff. 60 days)

Cross References.  Section 4109 is referred to in section 4110 of this title; section 5338 of Title 23 (Domestic Relations).



Section 4110 - Expedited or electronic hearing

§ 4110.  Expedited or electronic hearing.

(a)  Expedited hearing.--Upon motion of an eligible servicemember who has received notice of deployment in support of a contingency operation, the court shall, for good cause shown, hold an expedited hearing in custody matters instituted under section 4109 (relating to child custody proceedings during military deployment) when the military duties of the eligible servicemember have a material effect on the eligible servicemember's ability, or anticipated ability, to appear in person at a regularly scheduled hearing.

(b)  Electronic hearing.--Upon motion of an eligible servicemember who has received notice of deployment in support of a contingency operation, the court shall, upon reasonable advance notice and for good cause shown, allow the eligible servicemember to present testimony and evidence by electronic means in custody matters instituted under section 4109 when the military duties of the eligible servicemember have a material effect on the eligible servicemember's ability to appear in person at a regularly scheduled hearing.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Contingency operation."  As defined in section 4109 (relating to child custody proceedings during military deployment).

"Electronic means."  Includes communication by telephone, video conference or the Internet.

"Eligible servicemember."  As defined in section 4109 (relating to child custody proceedings during military deployment).

"Matter."  As defined in 42 Pa.C.S. § 102 (relating to definitions).

(Apr. 12, 2012, P.L.241, No.32, eff. 60 days)

2012 Amendment.  Act 32 added section 4110.






Chapter 45 - Interstate Compact

Section 4501 - Interstate compact for mutual military aid

PART III

INTERSTATE RELATIONS

Chapter

45.  Interstate Compact

47.  Fresh Pursuit by Military Forces

Enactment.  Part III was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

CHAPTER 45

INTERSTATE COMPACT

Sec.

4501.  Interstate compact for mutual military aid.

Enactment.  Chapter 45 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

Cross References.  Chapter 45 is referred to in section 508 of this title.

§ 4501.  Interstate compact for mutual military aid.

The Commonwealth of Pennsylvania does hereby join, approve and become a party to a solemn compact with the State of New Jersey and the State of New York and any other state concurring therein or otherwise approving thereof, in form and terms as heretofore agreed to by the Governor of the State of New Jersey and the Governor of the State of New York and approved by the respective Legislatures thereof, as follows:

An Interstate Compact For Mutual Military Aid

In An Emergency.

Article I

(1)  The purposes of this compact are:

(a)  To provide for mutual military aid and assistance, in an emergency, by the military forces of a signatory state to the military forces of the other signatory states or of the United States, including, among other, military missions, the protection of interstate bridges, tunnels, ferries, pipelines, communications, facilities, and other vital installations, plants and facilities, and the military support of civil defense agencies.

(b)  To provide for the fresh pursuit, in case of an emergency, by the military forces or any part or member thereof of a signatory state into another state, of insurrectionists, saboteurs, enemies or enemy forces, or persons seeking or appearing to seek to overthrow the government of the United States or of a signatory state.

(c)  To make provision for the powers, duties, rights, privileges and immunities of the members of the military forces of a signatory state while so engaged outside of their own state.

(2) (a)  "Emergency," as used in this compact, shall mean and include invasion or other hostile action, disaster, insurrection, or imminent danger thereof.

(b)  "State," as used in this compact, shall include any signatory state.

(c)  "Military forces," as used in this compact, shall include the organized militia or any force thereof of a signatory state.

Article II

This compact shall become effective as to the signatory states when the Legislatures thereof have approved it and when the Congress has given its consent either before or after the date hereof. Any state not a party to this compact at the date hereof may become a party hereto.

Article III

The Governor of each signatory state, or his designated military representative, shall constitute the Committee for Mutual Military Aid for signatory states. It shall be the duty of the Committee for Mutual Military Aid to make joint plans for the employment of the military forces of the signatory states for mutual military aid and assistance in case of emergency.

Article IV

(1)  It shall be the duty of each signatory state to integrate its plan for the employment of its military forces, in case of emergency, with the joint plans recommended by the Committee for Mutual Military Aid and with the emergency plans of the armed forces of the United States.

(2)  In case of emergency, upon request of the Governor of a signatory state, the Governor of each signatory state, to the extent consistent with the needs of his own state, shall order its military forces, or such part thereof as he in his discretion may find necessary, to assist the military forces of the requesting state, in order to carry out the purposes set forth in this compact. In such case, it shall be the duty of the Governor of each signatory state receiving such a request to issue the necessary orders for such use of the military forces of his state without the borders of his state, and to direct the commander of such forces to place them under the operational control of the commander of the forces of the requesting state or of the United States which may be engaged in meeting the emergency.

(3)  The Governor of any signatory state, in his discretion, may recall the military forces of his state serving without its borders or any part of any member of such forces.

Article V

In case of an emergency, any unit or member of the military forces of a signatory state which has been ordered into active service by the Governor may, upon order of the officer in immediate command thereof, continue beyond the borders of his own state into another signatory state in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces, or persons seeking or appearing to seek to overthrow the government of the United States or of any one of the signatory states, until they are apprehended by such unit or member. Any such person who shall be apprehended or captured in a signatory state by a unit or member of the military forces of another signatory state shall, without unnecessary delay, be surrendered to the military or police forces of the state in which he is taken or to the forces of the United States. Such surrender shall not constitute a waiver by the state of the military forces making the capture of its right to extradite or prosecute such persons for any crime committed in that state.

Article VI

(1)  Whenever the military forces or any part thereof of any signatory state are engaged outside of their own state in carrying out the purposes of the compact, the individual members of such military forces so engaged shall not be liable civilly or criminally for any act or acts done by them in the performance of their duty.

(2)  The individual members of such forces shall have the same powers, duties, rights, privileges and immunities as the members of the military forces of the state in which they are engaged, but in any event,

(3)  Each signatory state shall save harmless any member of its military forces wherever serving, and any member of the military forces of any other signatory state serving within its borders, for any act or acts done by them in the performance of their duty while engaged in carrying out the purposes of this compact.

Article VII

(1)  Each signatory state shall provide, in the same amounts and manner as if they were on duty within their own state, for the pay and allowances of the personnel of its military forces, and for the medical and hospital expenses, disability and death benefits, pensions and funeral expenses, of wounded, injured or sick personnel, and of dependents or representatives of deceased personnel of its military forces, in case such personnel shall suffer wounds, injuries, disease, disability or death while engaged without the state pursuant to this compact and while going to and returning from such other signatory state. Each signatory state shall provide, in the same amounts and manner as if they were on duty within their own state, for the logistical support and for other costs and expenses of its military forces while engaged without the State pursuant to this compact and while going to and returning from such other signatory state.

(2)  Any signatory state rendering outside aid in case of insurrection or disaster not the result of invasion or hostile action shall, if it so elects, be reimbursed by the signatory state receiving such aid for the pay and allowances of its personnel, logistical support, and all other costs and expenses referred to in section one of this article and incurred in connection with the request for aid. Such election shall be exercised by the Governor of the aiding state presenting a statement and request for reimbursement of such costs and expenses to the Governor of the requesting state.

Article VIII

Nothing in this compact shall be construed to limit or restrict the power of any signatory state, in case of an emergency affecting that state only, to provide for the internal defense of any part of the territory of said state, or for the protection and control of any bridge, tunnel, ferry, installation, plant or facility, or any part thereof, within the borders of such state, or to prohibit the enforcement of any laws, rules and regulations, or the execution of any plan with regard thereto.

Article IX

This compact shall continue in force and remain binding on each signatory state until the Legislature or the Governor of such state gives notice of withdrawal therefrom. Such notice of withdrawal shall not be effective until six months after said notice has been given to the Governor of each of the other signatory states.






Chapter 47 - Fresh Pursuit by Military Forces

Section 4701 - Fresh pursuit by Commonwealth forces

CHAPTER 47

FRESH PURSUIT BY MILITARY FORCES

Sec.

4701.  Fresh pursuit by Commonwealth forces.

4702.  Fresh pursuit by forces of other states.

Enactment.  Chapter 47 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 4701.  Fresh pursuit by Commonwealth forces.

(a)  General rule.--No military forces of this Commonwealth, other than the Pennsylvania National Guard, shall be required to serve outside the boundaries of this Commonwealth, except that any organization, unit or detachment of such forces, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces beyond the borders of this Commonwealth into another state until they are apprehended or captured by such organization, unit or detachment, or until the military or police forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons, provided such other state shall have given authority by law for such pursuit by such forces of the Commonwealth.

(b)  Surrender of prisoner by Commonwealth forces.--Any such person who shall be apprehended or captured in such other state by an organization, unit or detachment of the forces of this Commonwealth, shall without unnecessary delay be surrendered to the military or police forces of the state in which he is taken or to the United States, but such surrender shall not constitute a waiver by this State of its right to extradite or prosecute such person for any crime committed in this Commonwealth.



Section 4702 - Fresh pursuit by forces of other states

§ 4702.  Fresh pursuit by forces of other states.

(a)  General rule.--Any military forces, or organization, unit or detachment thereof, of another state, who are in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces, may continue such pursuit into this Commonwealth until the military or police forces of this Commonwealth or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons, and are hereby authorized to arrest or capture such persons within this Commonwealth while in fresh pursuit.

(b)  Surrender of prisoner to Commonwealth forces.--Any such person who shall be captured or arrested by the military forces of such other state while in this Commonwealth, shall, without unnecessary delay, be surrendered to the military or police forces of this Commonwealth, to be dealt with according to law.

(c)  Construction of section.--This section shall not be construed so as to make unlawful any arrest in this Commonwealth which would otherwise be lawful.






Chapter 51 - General Provisions

Section 5100 - Short title of part (Repealed)

PART IV

MILITARY JUSTICE

Chapter

51.  General Provisions

52.  Apprehension and Restraint

53.  Nonjudicial Punishment

54.  Courts-martial Jurisdiction

55.  Appointment and Composition of Courts-martial

56.  Pretrial Procedure

57.  Trial Procedure

58.  Sentences

59.  Posttrial Procedure and Review of Courts-martial

60.  Punitive Sections

61.  Miscellaneous Provisions

Enactment.  Part IV was added August 1, 1975, P.L.185, No.91, effective January 1, 1976.

Prior Actions.  Section 3 of Act 192 of 2012 provided that all actions initiated or commenced under the provisions of Part IV before the effective date of section 3 shall proceed to conclusion following the law and procedures in effect on the date the action was initiated or commenced.

CHAPTER 51

GENERAL PROVISIONS

Sec.

5100.  Short title of part (Repealed).

5101.  Short title of part.

5102.  Definitions.

5103.  Persons subject to part.

5104.  Subject matter jurisdiction.

5105.  Jurisdiction to try certain personnel.

5106.  Dismissal of commissioned officer.

5107.  Territorial applicability.

5108.  Judge advocates and legal officers.

Enactment.  Chapter 51 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 51, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5100.  Short title of part (Repealed).

2012 Repeal Note.  Section 5100 was repealed October 24, 2012, P.L.1506, No.192, effective in one year.



Section 5101 - Short title of part

§ 5101.  Short title of part.

This part shall be known and may be cited as the Pennsylvania Code of Military Justice.



Section 5102 - Definitions

§ 5102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Accuser."  A person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another or any other person who has an interest other than an official interest in the prosecution of the accused.

"Adjutant General."  The Adjutant General of the Commonwealth of Pennsylvania.

"Cadet," "candidate" or "midshipman."  A person who is enrolled in or attending a State military academy, a regional training institute or any other formal education program for the purpose of becoming a commissioned or warrant officer in the State military forces.

"Classified information."  Any of the following:

(1)  Information or material that has been determined by an official of the United States or any state pursuant to law, an executive order or regulation to require protection against unauthorized disclosure for reasons of national or State security.

(2)  Restricted data, as defined in section 11(y) of the Atomic Energy Act of 1954 (68 Stat. 921, 42 U.S.C. § 2014(y)).

"Commanding officer" or "commander."  The Adjutant General and other commissioned officers of the State military forces when exercising command over a unit or element. The term includes officers in charge only when administering nonjudicial punishment under section 5301 (relating to commanding officer's nonjudicial punishment).

"Convening authority."  Includes, in addition to the person who convened the court, a commissioned officer commanding for the time being or a successor in command.

"Day" or "calendar day."  Any punishment authorized by this part, which is measured in terms of days, shall, when served in a status other than annual field training, be construed to mean succeeding duty days. The term is not synonymous with the term "unit training assembly."

"Department."  The Department of Military and Veterans Affairs of the Commonwealth.

"Duty status other than State active duty."  Any other type of duty under an order issued by authority of law not in Federal service and not full-time duty in the active service of the State. The term includes travel to and from the duty.

"Enemy."  An organization, entity or individual who engages in combat or hostilities against the State military forces or attacks or threatens to attack the United States or this Commonwealth.

"Enlisted member."  A person in an enlisted grade.

"Fatigue duties."  Duties, including, but not limited to, cleaning real property and facilities, kitchen duties and disposal of refuse duties which are not within the day-to-day duties of a member of the State military forces.

"Grade."  A step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

"Judge advocate."  A commissioned officer of the State military forces who is a member in good standing of the bar of the Supreme Court and is:

(1)  certified or designated as a judge advocate in the Judge Advocate General's Corps of the Army, Air Force, Navy or Marine Corps or designated as a law specialist as an officer of the Coast Guard or a reserve component of one of these; or

(2)  certified as an nonfederally recognized judge advocate, under regulations promulgated under this paragraph, by the State Judge Advocate, as competent to perform such military justice duties required by this part. If the State Judge Advocate is not available, the certification may be made by the senior judge advocate or the commander of another force in the State military forces, as the convening authority directs.

"May."  Is used in a permissive sense. The phrase "no person may............." means that no person is required, authorized or permitted to do the act prescribed.

"Military court."  A court-martial or a court of inquiry.

"Military judge."  An official of a general or special court-martial detailed in accordance with section 5505 (relating to military judge of a general or special court-martial).

"Military offenses."  Those offenses described under Chapter 60 (relating to punitive sections) which are military in nature and for which there are no analogous criminal offenses described in any other law of this Commonwealth.

"National security."  The national defense and foreign relations of the United States.

"Nonmilitary offenses."  Those offenses described under Chapter 60 (relating to punitive sections) for which there are one or more analogous criminal offenses described in any other law of this Commonwealth.

"Record."  When used in connection with the proceedings of a court-martial, any of the following:

(1)  An official written transcript, written summary or other writing relating to the proceedings.

(2)  An official audiotape, videotape, digital image or file or similar material from which sound, or sound and visual images, depicting the proceedings may be reproduced.

"Senior force commander."  The commander of the same force of the State military forces as the accused.

"Shall."  Is used in an imperative sense.

"State."  One of the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam or the Virgin Islands.

"State active duty."  Full-time duty in the State military forces under an order of the Governor or otherwise issued by authority of law and paid by State funds. The term includes travel to and from such duty for an emergency ordered under section 508 (relating to active duty for emergency) and special State duty ordered under section 1415 of the act of April 29, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

"State Judge Advocate."  The judge advocate designated as responsible for supervising the administration of the military justice in the State military forces. He shall be the military staff judge advocate to the Governor and the Adjutant General.

"State military forces."  Any military force of the Commonwealth not in a status subjecting it to the exclusive jurisdiction of the United States. The term shall include militia when ordered into actual service for emergency under section 507 (relating to draft from militia for emergency) and the Pennsylvania National Guard.

"Superior commissioned officer."  A commissioned officer superior in rank and command.

"War."  A period of armed conflict declared a war by the Congress of the United States or recognized by the Adjutant General as a war by virtue of a declaration of national emergency and authorization by Congress.

Cross References.  Section 5102 is referred to in section 5506 of this title.



Section 5103 - Persons subject to part

§ 5103.  Persons subject to part.

This part applies to all members of the State military forces who are not in a Federal status under which they are subject to the Uniform Code of Military Justice (64 Stat. 109, 10 U.S.C. § 801 et seq.).



Section 5104 - Subject matter jurisdiction

§ 5104.  Subject matter jurisdiction.

(a)  General rule.--Subject matter jurisdiction is established if a nexus exists between an offense and the State military forces.

(b)  Military offenses.--Courts-martial have primary jurisdiction of military offenses as defined in this part.

(c)  Nonmilitary offenses.--A civilian court has primary jurisdiction of a nonmilitary offense when an act or omission violates both this part and criminal law. In such a case, a court-martial may be initiated only after the civilian authority has declined to prosecute or has dismissed the charge, provided jeopardy has not attached.

(d)  Inchoate offenses.--Jurisdiction over inchoate offenses, including the offenses of attempt, conspiracy and solicitation, is given to the entity which has jurisdiction of the underlying offense.

Cross References.  Section 5104 is referred to in sections 5107, 6045 of this title.



Section 5105 - Jurisdiction to try certain personnel

§ 5105.  Jurisdiction to try certain personnel.

(a)  Discharge obtained fraudulently.--Each person subject to this part discharged from the State military forces who is later charged with having fraudulently obtained a discharge shall be, subject to section 5708 (relating to statute of limitations), subject to trial by court-martial on said charge and shall after apprehension be subject to this part while in custody under the direction of the State military forces for that trial. Upon conviction of said charge, the person shall be subject to trial by court-martial for all offenses under this part committed before the fraudulent discharge.

(b)  Deserters.--No person subject to this part who has deserted from the State military forces shall be relieved from amenability to the jurisdiction of this part by virtue of a separation from any subsequent period of service.



Section 5106 - Dismissal of commissioned officer

§ 5106.  Dismissal of commissioned officer.

(a)  Court-martial proceedings.--Any commissioned officer subject to this part dismissed by order of the Governor may make a written application for trial by court-martial, setting forth, under oath, that the officer has been wrongfully dismissed. In such event, the Governor, as soon as practicable, shall convene a general court-martial to try such officer on the charges on which the officer was dismissed. A court-martial so convened shall have jurisdiction to try the dismissed officer on such charge, and the officer shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which the officer is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but, if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

(b)  Failure to convene court-martial.--If the Governor fails to convene a general court-martial within six months from the presentation of an application for trial under this section, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.



Section 5107 - Territorial applicability

§ 5107.  Territorial applicability.

(a)  General rule.--This part has applicability at all times and in all places, provided that the person accused is subject to this part and subject matter jurisdiction is established under section 5104 (relating to subject matter jurisdiction).

(b)  Location of proceedings.--Courts-martial and courts of inquiry may be convened and held in units of the State military forces while those units are serving outside this Commonwealth with the same jurisdiction and powers as to persons subject to this part as if the proceedings were held inside this Commonwealth, and persons subject to this part accused of committing offenses outside this Commonwealth shall be subject to trial and punishment either inside or outside this Commonwealth.



Section 5108 - Judge advocates and legal officers

§ 5108.  Judge advocates and legal officers.

(a)  Appointment of State Judge Advocate.--The Governor, on the recommendation of the Adjutant General, shall appoint a judge advocate officer of the State military forces as the State Judge Advocate. To be eligible for appointment, such officer shall have been a member of the bar of the Supreme Court for at least five years.

(b)  Field inspections.--The State Judge Advocate and the judge advocates of the State military forces or their delegates shall make frequent inspections in the field in supervision of the administration of military justice.

(c)  Direct communication.--Convening authorities shall at all times communicate directly with their judge advocates in matters relating to the administration of military justice. The judge advocate of any command is entitled to communicate directly with the judge advocate of a superior or subordinate command or with the State Judge Advocate.

(d)  Disqualification in case.--No person who has acted as a member, military judge, trial counsel, defense counsel or investigating officer, or who has been a witness, in any case may later act as a judge advocate to any reviewing authority upon the same case.






Chapter 52 - Apprehension and Restraint

Section 5201 - Apprehension

CHAPTER 52

APPREHENSION AND RESTRAINT

Sec.

5201.  Apprehension.

5202.  Apprehension of persons absent without leave.

5203.  Imposition of restraint.

5204.  Restraint of persons charged with offenses.

5205.  Place of confinement.

5206.  Reports and receiving of prisoners.

5207.  Punishment prohibited before trial.

5208.  Delivery of offenders to civil authorities.

5209.  Confinement with enemy prisoners prohibited.

Enactment.  Chapter 52 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 52, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5201.  Apprehension.

(a)  Persons authorized to apprehend.--Any person authorized by this part, by 10 U.S.C. Ch. 47 (relating to Uniform Code of Military Justice) or by regulations issued under:

(1)  any marshal of a court-martial appointed under the provisions of this part; or

(2)  any peace officer or civil officer authorized by law, may apprehend persons subject to this part upon probable cause that an offense under this part has been committed and that the person apprehended committed it.

(b)  Authority of officers.--Commissioned officers, warrant officers, petty officers and noncommissioned officers have authority to quell quarrels, frays and disorders among persons subject to this part and to apprehend persons subject to this part who take part therein.

(c)  Apprehension outside Commonwealth.--If a person subject to this part is apprehended outside this Commonwealth, the person's return to this Commonwealth must be in accordance with normal extradition procedures or by reciprocal agreement.

(d)  Payment prohibited.--No person authorized by this section to apprehend persons subject to this part, or place where such offender is confined, restrained, held or otherwise housed may require payment of any fee or charge for receiving, apprehending, confining, restraining, holding or otherwise housing a person except as otherwise provided by law.

(e)  Warrant authority.--The convening authority of any court-martial shall have the power to issue warrants of apprehension directed to the sheriff or any constable or peace officer of a county to apprehend persons subject to this part charged with an offense under this part and to deliver such persons into the custody of the State military forces.

(f)  Definition.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Apprehension."  The taking of a person subject to this part into custody.



Section 5202 - Apprehension of persons absent without leave

§ 5202.  Apprehension of persons absent without leave.

Any civil officer having authority to apprehend offenders under the laws of the United States or of this Commonwealth, or any military officer subject to this part who has been authorized by the Governor by regulation, may summarily apprehend any person subject to this part absent without leave from the State military forces and deliver him into the custody of the State military forces.



Section 5203 - Imposition of restraint

§ 5203.  Imposition of restraint.

(a)  Enlisted personnel.--An enlisted person subject to this part may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this part or through any person authorized by this part to apprehend persons. A commanding officer may authorize warrant officers, petty officers or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

(b)  Commissioned officers and warrant officers.--A commissioned officer or a warrant officer subject to this part may be ordered into arrest or confinement only by a commanding officer to whose authority he is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons into arrest or confinement may not be delegated.

(c)  Probable cause.--No person subject to this part may be ordered into arrest or confinement except for probable cause.

(d)  Construction of section.--This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Arrest."  The restraint of a person subject to this part by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits.

"Confinement."  The physical restraint of a person subject to this part.



Section 5204 - Restraint of persons charged with offenses

§ 5204.  Restraint of persons charged with offenses.

(a)  General rule.--Any person subject to this part charged with an offense under this part may be ordered into arrest or confinement. When any person subject to this part is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused, and diligent steps shall be taken to try the person or to dismiss the charges and release the person.

(b)  Admission to bail.--The accused, if apprehended or ordered into confinement prior to or during trial by a military court, may be admitted to bail by the officer exercising special court-martial jurisdiction over the accused, by a superior commanding officer or by the Adjutant General.



Section 5205 - Place of confinement

§ 5205.  Place of confinement.

Persons subject to this part confined before, during or after trial by a military court shall be confined in a civilian or military confinement facility.

Cross References.  Section 5205 is referred to in section 5206 of this title.



Section 5206 - Reports and receiving of prisoners

§ 5206.  Reports and receiving of prisoners.

(a)  Duty to receive prisoner.--Unless otherwise authorized by law, no facility authorized to receive prisoners under section 5205 (relating to place of confinement) may refuse to receive or keep any prisoner subject to this part and committed to the facility's charge by a commissioned officer of the State military forces when the officer furnishes a statement, signed by the officer, of the offense charged against the prisoner.

(b)  Report of commitment.--Every facility authorized to receive prisoners under section 5205 to whose charge a prisoner subject to this part is committed shall, within 24 hours after that commitment, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner and the name of the person who ordered or authorized the commitment. If the facility receiving and holding a prisoner is unable to contact the prisoner's commanding officer, the facility shall make the report to the office of Adjutant General at the Joint Force Headquarters.



Section 5207 - Punishment prohibited before trial

§ 5207.  Punishment prohibited before trial.

Subject to section 5804 (relating to effective date of sentence), no person subject to this part while being held for trial or the result of trial may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person, nor shall the arrest or confinement imposed upon the person be any more rigorous than the circumstances required to insure the person's presence. The person may be subjected to minor punishment during that period for infractions of discipline.



Section 5208 - Delivery of offenders to civil authorities

§ 5208.  Delivery of offenders to civil authorities.

(a)  General rule.--Under such regulations as may be prescribed under this part, a person subject to this part accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial or confinement.

(b)  Effect on sentence of court-martial.--When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial. The offender, after having answered to the civil authorities for his offense, shall, upon the request of competent military authority, be returned to the place of original custody for the completion of such sentence of the court-martial.



Section 5209 - Confinement with enemy prisoners prohibited

§ 5209.  Confinement with enemy prisoners prohibited.

No member of the State military forces may be placed in confinement in immediate association with enemy prisoners or other foreign nationals who are not members of the armed forces.






Chapter 53 - Nonjudicial Punishment

Section 5301 - Commanding officer's nonjudicial punishment

CHAPTER 53

NONJUDICIAL PUNISHMENT

Sec.

5301.  Commanding officer's nonjudicial punishment.

Enactment.  Chapter 53 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 53, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5301.  Commanding officer's nonjudicial punishment.

(a)  General rule.--Under such regulations as the Governor may prescribe, any commanding officer or officer-in-charge may impose disciplinary punishments for minor offenses without the intervention of a court-martial. The Governor, the Adjutant General or a general officer or colonel in command may delegate the powers under this section to a principal assistant who is a member of the State military forces.

(b)  Punishments by any commanding officer.--Any commanding officer may impose upon enlisted members of the officer's command any of the following disciplinary punishments:

(1)  An admonition.

(2)  A reprimand.

(3)  The withholding of privileges for not more than six months, which need not be consecutive.

(4)  The forfeiture of pay of not more than seven days' pay.

(5)  A fine of not more than seven days' pay or $200, whichever is less.

(6)  A reduction to the next inferior pay grade if the grade from which the enlisted member is demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the officer imposing the reduction.

(7)  Extra duties, including fatigue or other duties, for not more than 14 days, which need not be consecutive.

(8)  Restriction to certain specified limits, with or without suspension from duty, for not more than 14 days, which need not be consecutive.

(c)  Punishments by major or lieutenant commander and other officers.--Any commanding officer of the rank of major or lieutenant commander or above may impose upon enlisted members of the officer's command any of the following disciplinary punishments:

(1)  Any punishment authorized in subsection (b)(1), (2) and (3).

(2)  The forfeiture of not more than one-half of one month's pay per month for two months.

(3)  A fine of not more than one month's pay or $500, whichever is less.

(4)  A reduction to the lowest or any intermediate pay grade if the grade from which the enlisted member is demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the officer imposing the reduction. An enlisted member in a pay grade above E-4 may not be reduced more than two pay grades.

(5)  Extra duties, including fatigue or other duties, for not more than 45 days which need not be consecutive.

(6)  Restriction to certain specified limits, with or without suspension from duty, for not more than 60 days, which need not be consecutive.

(d)  Punishments by the Governor, Adjutant General and high officers.--The Governor, the Adjutant General, an officer exercising general court-martial convening authority or an officer of a general or flag rank in command may impose any of the following disciplinary punishments:

(1)  Upon officers:

(i)  Any punishment authorized in subsection (c)(1), (2), (3) and (6).

(ii)  Arrest in quarters for not more than 30 days, which need not be consecutive.

(2)  Upon enlisted members, any punishment authorized in subsection (c).

(e)  Limits for consecutive punishments.--Whenever any punishments authorized under this section are combined to run consecutively, the total length of the combined punishment shall not exceed the authorized duration of the highest punishment the Governor, Adjutant General or officer may impose. Punishments must be apportioned so that no single punishment exceeds its authorized length under this section.

(f)  Preliminary requirements.--Prior to the offer of nonjudicial punishment, the commanding officer shall determine whether arrest in quarters or restriction shall be considered as punishments. Should the commanding officer determine that the punishment options may include arrest in quarters or restriction, the accused shall be notified of the right to demand trial by court-martial. Should the commanding officer determine that the punishment options will not include arrest in quarters or restriction, the accused shall be notified that there is no right to trial by court-martial in lieu of nonjudicial punishment.

(g)  Reduction of penalty.--The officer who imposes the punishment, or the successor in command, may at any time suspend, set aside, mitigate or remit any part or amount of the punishment and restore all rights, privileges and property affected. The mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this section by the officer who imposed the mitigated punishment. The officer also may:

(1)  Mitigate reduction in grade to forfeiture of pay.

(2)  Mitigate arrest in quarters to restriction.

(3)  Mitigate extra duties to restriction.

(h)  Appeal from punishment.--A person punished under this section who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority within 15 days after the punishment is announced or sent to the person. The appeal shall be promptly forwarded and decided. While awaiting a decision, the person appealing the punishment may be required to begin to serve the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection (g) by the officer who imposed the punishment. Before acting on an appeal of a punishment, the superior authority may refer the case to a judge advocate for consideration and advice.

(i)  Additional proceedings.--The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial or a civilian court of competent jurisdiction for a serious crime or offense growing out of the same act or omission and not properly punishable under this section. The fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(j)  Application of forfeiture.--Whenever a punishment of forfeiture of pay is imposed under this section, the forfeiture may apply to pay accruing before, on or after the date that punishment is imposed.

(k)  Records of proceedings.--The form of records to be kept of proceedings under this section may be prescribed by regulations adopted by the department. The regulations may prescribe that certain categories of the proceedings be in writing.

(l)  Restrictions.--When punishment has been imposed under this section for an offense, nonjudicial punishment may not again be imposed for the same offense. Once nonjudicial punishment has been imposed, it may not be increased upon appeal or otherwise. When a commander determines that nonjudicial punishment is appropriate for a particular service member, all known offenses determined to be appropriate for disposition by nonjudicial punishment and ready to be considered at that time, including all offenses arising from a single incident or course of conduct, will ordinarily be considered together and not made the basis for multiple punishments. This subsection does not restrict the commander's right to prefer court-martial charges for a nonminor offense previously punished under the provisions of this section.

Cross References.  Section 5301 is referred to in sections 5102, 5708 of this title.






Chapter 54 - Courts-martial Jurisdiction

Section 5401 - Courts-martial classified

CHAPTER 54

COURTS-MARTIAL JURISDICTION

Sec.

5401.  Courts-martial classified.

5402.  Jurisdiction of courts-martial in general.

5403.  Jurisdiction of general courts-martial.

5404.  Jurisdiction of special courts-martial.

5405.  Jurisdiction of summary courts-martial.

5406.  Sentences of dismissal, dishonorable discharge or bad conduct to be approved by Governor.

5407.  Record of bad conduct discharge proceedings.

5408.  Confinement instead of fine (Repealed).

Enactment.  Chapter 54 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 54, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5401.  Courts-martial classified.

The three kinds of courts-martial in the State military forces are:

(1)  General courts-martial, consisting of:

(i)  a military judge and not less than five members; or

(ii)  only a military judge if, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves.

(2)  Special courts-martial, consisting of:

(i)  a military judge and not less than three members; or

(ii)  only a military judge, if one has been detailed to the court, and the accused under the same conditions as those prescribed in paragraph (1)(ii) so requests.

(3)  Summary courts-martial, consisting of one commissioned officer.

Cross References.  Section 5401 is referred to in sections 5508, 5706 of this title.



Section 5402 - Jurisdiction of courts-martial in general

§ 5402.  Jurisdiction of courts-martial in general.

Each force of the State military forces has court-martial jurisdiction over all members of the force who are subject to this part. The Pennsylvania National Guard has court-martial jurisdiction over all members subject to this part.

Cross References.  Section 5402 is referred to in sections 5403, 5404, 5405 of this title.



Section 5403 - Jurisdiction of general courts-martial

§ 5403.  Jurisdiction of general courts-martial.

Subject to section 5402 (relating to jurisdiction of courts-martial in general), general courts-martial have jurisdiction to try persons subject to this part for any offense made punishable by this part and may, under such limitations as the Governor may prescribe, adjudge any punishment not prohibited by this part including any of the following punishments:

(1)  A fine of not more than $10,000.

(2)  Confinement for not more than five years.

(3)  Forfeiture of all pay and allowances for a period not exceeding five years.

(4)  Dismissal, dishonorable discharge or bad'conduct discharge.

(5)  Reduction of an enlisted member to any lower enlisted grade.

(6)  A reprimand.

(7)  Any combination of these punishments.



Section 5404 - Jurisdiction of special courts-martial

§ 5404.  Jurisdiction of special courts-martial.

Subject to section 5402 (relating to jurisdiction of courts-martial in general), special courts-martial shall have jurisdiction to try persons subject to this part for any offense made punishable by this part and may, under such limitations as the Governor may prescribe, adjudge any of the following punishments:

(1)  A fine of not more than $2,500.

(2)  Confinement for not more than one year.

(3)  Forfeiture of all pay and allowances for a period not exceeding one year.

(4)  A bad'conduct discharge.

(5)  Reduction of an enlisted member to any lower enlisted grade.

(6)  A reprimand.

(7)  Any combination of these punishments.



Section 5405 - Jurisdiction of summary courts-martial

§ 5405.  Jurisdiction of summary courts-martial.

(a)  General rule.--Subject to section 5402 (relating to jurisdiction of courts-martial in general), summary courts-martial shall have jurisdiction to try all persons subject to this part, except officers, cadets, candidates and midshipmen, for any offense made punishable by this part and may, under such limitations as the Governor may prescribe, adjudge any of the following punishments:

(1)  A fine of not more than $500.

(2)  Confinement for not more than ten days.

(3)  Restriction to specified limits for no more than two months.

(4)  Forfeiture of not more than two-thirds of pay for a period not exceeding one month.

(5)  Reduction to the next lower grade.

(b)  Objection to summary court-martial.--No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if the person objects thereto. If objection to trial by summary court-martial is made by an accused, trial shall be ordered by special or general court-martial, as may be appropriate.



Section 5406 - Sentences of dismissal, dishonorable discharge or bad conduct to be approved by Governor

§ 5406.  Sentences of dismissal, dishonorable discharge or bad conduct to be approved by Governor.

In the State military forces, no sentence of dismissal, dishonorable discharge or bad'conduct discharge shall be executed until it is approved by the Governor.

Cross References.  Section 5406 is referred to in section 6111 of this title.



Section 5407 - Record of proceedings

§ 5407.  Record of proceedings.

A complete written record of proceedings and testimony shall be made for any general court-martial under this part. A bad'conduct discharge may not be adjudged by any special court-martial unless a complete written record of the proceedings and testimony before the court has been made.



Section 5408 - Confinement instead of fine (Repealed)

§ 5408.  Confinement instead of fine (Repealed).

2012 Repeal Note.  Section 5408 was repealed October 24, 2012, P.L.1506, No.192, effective in one year.






Chapter 55 - Appointment and Composition of Courts-martial

Section 5501 - Who may convene general courts-martial

CHAPTER 55

APPOINTMENT AND COMPOSITION OF

COURTS-MARTIAL

Sec.

5501.  Who may convene general courts-martial.

5502.  Who may convene special courts-martial.

5503.  Who may convene summary courts-martial.

5504.  Who may serve on courts-martial.

5505.  Military judge of a general or special court-martial.

5506.  Appointment of trial counsel and defense counsel.

5507.  Appointment or employment of reporters and interpreters.

5508.  Absent and additional members.

Enactment.  Chapter 55 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 55, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5501.  Who may convene general courts-martial.

(a)  General rule.--General courts-martial may be convened by any of the following:

(1)  The Governor.

(2)  The Adjutant General.

(3)  A deputy adjutant general authorized by a regulation of the Governor.

(4)  The commanding general of a division.

(5)  The general officer in command of a wing.

(b)  Commanding officer as accuser.--When a commanding officer is an accuser, the court shall be convened by superior competent authority and may, in any case, be convened by such authority when deemed desirable by such authority.



Section 5502 - Who may convene special courts-martial

§ 5502.  Who may convene special courts-martial.

(a)  General rule.--Special courts-martial may be convened by any of the following:

(1)  Any person who may convene a general court-martial.

(2)  The commanding officer of a garrison, fort, post, camp, station, Pennsylvania National Guard base or station.

(3)  The commanding officer of a brigade, regiment or corresponding unit of the Army.

(4)  The commanding officer of a group or corresponding unit of the Air Force.

(5)  The commanding officer or officer in charge of any other command when authorized by the Adjutant General.



Section 5503 - Who may convene summary courts-martial

§ 5503.  Who may convene summary courts-martial.

(a)  General rule.--Summary courts-martial may be convened by any of the following:

(1)  Any person who may convene a general or special court-martial.

(2)  The commanding officer of a company, a detached company or other detachment or corresponding unit of the Army.

(3)  The commanding officer of a squadron, a detached squadron or other detachment or corresponding unit of the Air Force.

(4)  The commanding officer or officer in charge of any other command when authorized by the Adjutant General.

(b)  Commissioned officer or superior authority.--When only one commissioned officer is present with a command or detachment, that officer shall preside over the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him, provided that the officer is not the accuser or a witness. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by such authority.



Section 5504 - Who may serve on courts-martial

§ 5504.  Who may serve on courts-martial.

(a)  Commissioned officer.--Any commissioned officer of the State military forces who is not a member of the same unit as the accused is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(b)  Warrant officer.--Any warrant officer of the State military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

(c)  Enlisted member.--Any enlisted member of the State military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial. The member shall serve as a member of a court only if, prior to the conclusion of a session called by the military judge under section 5704 (relating to sessions), or prior to trial, or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused has requested orally on the record or in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial, the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(d)  Ineligible persons.--

(1)  Except in exigent circumstances, no person subject to this part may be tried by a court-martial any member of which is junior to him in rank or grade.

(2)  When convening a court-martial, the convening authority shall detail as members thereof such members of the State military forces as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service and judicial temperament. No member of the State military forces is eligible to serve as a member of a general or special court-martial when that member is the accuser or a witness or has acted as investigating officer or as counsel in the same case.

(e)  Excuse.--Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. The convening authority may delegate the authority under this subsection to a judge advocate or to any other principal assistant.

(f)  Definition.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Unit."  Any regularly organized body of the State military forces not larger than a company or a squadron or a body corresponding to one of them.



Section 5505 - Military judge of a general or special court-martial

§ 5505.  Military judge of a general or special court-martial.

(a)  General rule.--A military judge shall be detailed to each general and special court-martial. The military judge shall preside over each open session of the court-martial to which the military judge has been detailed.

(b)  Eligibility.--A military judge shall be:

(1)  a judge advocate in the grade of lieutenant colonel or above in the State military forces, a federally recognized judge advocate of the National Guard of another state, a judge advocate of the armed forces of the United States or a retired judge advocate of the State military forces in the grade of lieutenant colonel or above who retired no more than ten years prior to the date of trial;

(2)  a member in good standing of the bar of the Supreme Court or the highest court of another state or a member of the bar of a Federal court for at least five years; and

(3)  certified as qualified for duty as a military judge by the State Judge Advocate or other appropriate authority after completion of such training and certification required for military judges in any of the armed forces of the United States.

(c)  Pro hac vice admission.--When a military judge is not a member of the bar of the Supreme Court, the military judge shall be deemed admitted pro hac vice, subject to filing a certificate with the State Judge Advocate setting forth the qualifications required under subsection (b).

(d)  Designation.--The military judge of a general or special court-martial shall be designated by the State Judge Advocate or a designee for detail in the convening authority. Neither the convening authority nor any staff member of the convening authority shall prepare or review any report concerning the effectiveness, fitness or efficiency of the military judge so detailed which relates to performance of duty as a military judge.

(e)  Ineligibility.--No person is eligible to serve as military judge if the person is the accuser or a witness in the case or has acted as investigating officer or a counsel in the case.

(f)  Limitation on powers.--The military judge may not consult with the members of the court except in the presence of the accused, trial counsel and defense counsel. The military judge shall not vote with the members of the court.

Cross References.  Section 5505 is referred to in section 5102 of this title.



Section 5506 - Appointment of trial counsel and defense counsel

§ 5506.  Appointment of trial counsel and defense counsel.

(a)  General rule.--For each general and special court-martial, the convening authority for the court shall detail trial counsel, defense counsel and such assistants as are appropriate. No person who has acted as investigating officer, military judge, witness or court member in any case shall act subsequently as trial counsel, assistant trial counsel or, unless expressly requested by the accused, as defense counsel or assistant or associate defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense nor shall any person who has acted for the defense act later in the same case for the prosecution.

(b)  Eligibility.--Any person who is detailed trial counsel or defense counsel in the case of a general or a special court-martial shall be a judge advocate as defined in section 5102 (relating to definitions).

(c)  Pro hac vice admission.--When a defense counsel is not a member of the bar of the highest court of the State, the defense counsel shall be deemed admitted pro hac vice, subject to filing a certificate with the State Judge Advocate setting forth the qualification required under subsection (b).

Cross References.  Section 5506 is referred to in section 5703 of this title.



Section 5507 - Detail or employment of reporters and interpreters

§ 5507.  Detail or employment of reporters and interpreters.

Under such regulations as the Governor or department may prescribe, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters who shall record the proceedings of and testimony taken before that court. Under like regulations, the convening authority of a military court may detail or employ interpreters who shall interpret for the court.



Section 5508 - Absent and additional members

§ 5508.  Absent and additional members.

(a)  Authorized absence.--No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused, except by the military judge as a result of a challenge, for physical disability or other good cause or by order of the convening authority for good cause.

(b)  New members of general court-martial.--Whenever a general court-martial, other than a general court-martial composed of only a military judge, is reduced below five members, the trial shall not proceed unless the convening authority details new members sufficient in number to provide not less than five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused and counsel for both sides.

(c)  New members of special court-martial.--Whenever a special court-martial, other than a special court-martial composed of only a military judge, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three members. The trial shall proceed with the new members present as if no evidence had been introduced previously at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, the accused and counsel for both sides.

(d)  New military judge of court-martial.--If the military judge of a court-martial composed of only a military judge is unable to proceed with the trial because of physical disability, as a result of a challenge or for other good cause, the trial shall proceed, subject to any applicable conditions of section 5401 (relating to courts-martial classified), after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides.

Cross References.  Section 5508 is referred to in sections 5704, 5706 of this title.






Chapter 56 - Pretrial Procedure

Section 5601 - Charges and specifications

CHAPTER 56

PRETRIAL PROCEDURE

Sec.

5601.  Charges and specifications.

5602.  Compulsory self-incrimination prohibited.

5603.  Investigation.

5604.  Forwarding of charges.

5605.  Advice of judge advocate and reference for trial.

5606.  Service of charges.

Enactment.  Chapter 56 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 56, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5601.  Charges and specifications.

(a)  Execution and contents.--Charges and specifications shall be signed by a person subject to this part under oath before a commissioned officer authorized by this part to administer oaths and shall state:

(1)  That the signer has personal knowledge of or has investigated the matters set forth therein.

(2)  That they are true in fact to the best of the signer's knowledge and belief.

(b)  Disposition.--Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline. The person accused shall be informed of the charges against him as soon as practicable.

Cross References.  Section 5601 is referred to in section 5714 of this title.



Section 5602 - Compulsory self-incrimination prohibited

§ 5602.  Compulsory self-incrimination prohibited.

(a)  General rule.--No person subject to this part shall compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate the person.

(b)  Advising accused of rights.--No person subject to this part shall interrogate or request any statement from an accused or a person suspected of an offense without first informing the person of the nature of the accusation and advising the person that he does not have to make any statement regarding the offense of which he is accused or suspected, that the person has a right to be represented by counsel and that any statement made by the person may be used as evidence against him in a trial by court-martial.

(c)  Immaterial or degrading evidence.--No person subject to this part shall compel any person to make a statement or produce evidence before any military court if the statement or evidence is not material to the issue and may tend to degrade the person.

(d)  Unlawfully obtained statement inadmissible.--No statement obtained from any person in violation of this section or through the use of coercion, unlawful influence or unlawful inducement shall be received in evidence against him in a trial by court-martial.



Section 5603 - Investigation

§ 5603.  Investigation.

(a)  General rule.--No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b)  Rights of accused.--The accused shall be advised of the charges against him and of the right to be represented at that investigation by counsel. Upon the accused's request, he shall be represented by civilian counsel if provided by him, by military counsel of his own selection if such counsel is reasonably available, by counsel appointed through procedures of the Pennsylvania National Guard or, in the absence of such specific procedures, by the person exercising general court-martial jurisdiction over the command. At such investigation full opportunity shall be given to the accused to cross-examine witnesses against him if they are available and to present anything the accused may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after such investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides, and a copy thereof shall be given to the accused.

(c)  Further investigation.--If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination and presentation prescribed in subsection (b), no further investigation of that charge is necessary under this section unless it is demanded by the accused after the accused is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in the accused's own behalf.

(d)  Additional offenses.--If evidence adduced in an investigation indicates that the accused committed an uncharged offense, the investigating officer may investigate the subject matter of that offense without the accused having first been charged with the offense if the accused is:

(1)  present at the investigation;

(2)  informed of the nature of each uncharged offense investigated; and

(3)  afforded the rights of representation, cross-examination and presentation prescribed in subsection (b).

(e)  Requirements mandatory.--The requirements of this section are binding on all persons administering this part, but failure to follow them does not constitute jurisdictional error.

Cross References.  Section 5603 is referred to in section 5703 of this title.



Section 5604 - Forwarding of charges

§ 5604.  Forwarding of charges.

When a person is held for trial by general court-martial, the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to that person the reasons for delay.



Section 5605 - Advice of judge advocate and reference for trial

§ 5605.  Advice of judge advocate and reference for trial.

(a)  General rule.--Before directing the trial of any charge by general court-martial, the convening authority shall refer it to a judge advocate for consideration and advice. The convening authority shall not refer a specification under a charge to a general court-martial for trial unless the convening authority has been advised in writing by a judge advocate of all of the following:

(1)  The specification alleges an offense under this part.

(2)  The specification is warranted by the evidence indicated in the report of investigation under section 5603 (relating to investigation), if there is such a report.

(3)  A court-martial would have jurisdiction over the accused and the offense.

(b)  Advice of judge advocate.--The advice of the judge advocate under subsection (a), with respect to a specification under a charge, shall include a written and signed statement by the judge advocate expressing conclusions with respect to each matter set forth in subsection (a) and recommending action that the convening authority take regarding the specification. If the specification is referred for trial, the recommendation of the judge advocate shall accompany the specification.

(c)  Changes in charges and specifications.--If the charges or specifications are not correct formally or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections and such changes in the charges and specifications as are needed to make them conform to the evidence may be made by the appointing authority.



Section 5606 - Service of charges

§ 5606.  Service of charges.

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. No person shall, against the person's objection, be brought to trial in a general court-martial case within a period of five days after the service of charges upon the person or in a special court-martial within a period of three days after the service of charges upon the person.

Cross References.  Section 5606 is referred to in sections 5704, 6111 of this title.






Chapter 57 - Trial Procedure

Section 5701 - Governor and department may prescribe rules

CHAPTER 57

TRIAL PROCEDURE

Sec.

5701.  Governor and department may prescribe rules.

5702.  Unlawfully influencing action of court.

5703.  Duties of trial counsel and defense counsel.

5704.  Sessions.

5705.  Continuances.

5706.  Challenges.

5707.  Oaths or affirmations.

5708.  Statute of limitations.

5709.  Former jeopardy.

5710.  Pleas of the accused.

5711.  Opportunity to obtain witnesses and other evidence.

5712.  Refusal to appear or testify.

5713.  Contempts.

5714.  Depositions.

5715.  Admissibility of records of courts of inquiry.

5716.  Voting and rulings.

5717.  Number of votes required.

5718.  Court to announce action.

5719.  Record of trial.

5720.  Defense of lack of mental responsibility.

5721.  Effect of finding of lack of mental capacity on trial proceedings.

5722.  Trial finding of lack of mental responsibility.

Enactment.  Chapter 57 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 57, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5701.  Governor and department may prescribe rules.

(a)  General rule.--Pretrial, trial and posttrial procedures, including modes of proof, in court-martial cases arising under this part and for courts of inquiry may be prescribed by the Governor or the department as delegated by the Governor, by regulations, which shall apply the principles of law and the rules of evidence generally recognized in military criminal cases in courts-martial of the armed forces but which shall not be contrary to or inconsistent with this part.

(b)  Uniformity.--All rules and regulations made pursuant to the provisions of this section shall be uniform insofar as practicable among the State military forces.

Cross References.  Section 5701 is referred to in section 5704 of this title.



Section 5702 - Unlawfully influencing action of court

§ 5702.  Unlawfully influencing action of court.

(a)  General rule.--No authority convening a general, special or summary court-martial nor any other commanding officer or officer serving on the staff thereof shall censure, reprimand or admonish the court or any member, military judge or counsel thereof, with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or his functions in the conduct of the proceedings. No person subject to this part may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or court of inquiry or any member thereof in reaching the findings or sentence in any case, or the action of any convening, approving or reviewing authority with respect to his judicial acts.

(b)  Exceptions.--Subsection (a) shall not apply with respect to any of the following:

(1)  General instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial.

(2)  Statements and instructions given in open court by the military judge, summary court-martial officer or counsel.

(c)  Performance reports on members and counsel.--In the preparation of an effectiveness, fitness or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the State military forces is qualified to be advanced in grade, in determining the assignment or transfer of a member of the State military forces or in determining whether a member of the State military forces should be retained on active status, no person subject to this part may, in preparing any such report:

(1)  consider or evaluate the performance of duty of any such member as a member of a court-martial or witness therein; or

(2)  give a less favorable rating or evaluation of any counsel because of the zeal with which counsel represented the accused before a court-martial.



Section 5703 - Duties of trial counsel and defense counsel

§ 5703.  Duties of trial counsel and defense counsel.

(a)  Trial counsel.--The trial counsel of a general or special court-martial shall prosecute in the name of the Commonwealth and shall, under the direction of the court, prepare the record of the proceedings.

(b)  Defense counsel.--

(1)  The accused has the right to be represented in his defense before a general or special court-martial or at an investigation under section 5603 (relating to investigation). The accused may be represented by civilian counsel at the provision and expense of the accused or may be represented by military counsel of his own selection if reasonably available or by the defense counsel appointed under section 5506 (relating to appointment of trial counsel and defense counsel).

(2)  Should the accused have civilian counsel of his own selection, the defense counsel and assistant defense counsel, if any, who were detailed shall act as associate counsel unless excused at the request of the accused.

(3)  Except as provided under paragraph (4), should the accused have military counsel of his own selection, the defense counsel and assistant defense counsel, if any, who were detailed may be excused by the military judge.

(4)  The accused is not entitled to be represented by more than one military counsel. However, the person authorized under regulations prescribed under section 5701 (relating to Governor and department may prescribe rules) may prescribe rules to detail counsel and may do any of the following:

(i)  Detail additional military counsel as assistant defense counsel.

(ii)  If the accused is represented by military counsel of the accused's own selection, approve a request from the accused that military counsel detailed to the accused act as associate defense counsel.

(5)  The State Judge Advocate of the same force of which the accused is a member shall determine whether the military counsel selected by an accused is reasonably available.

(c)  Brief by defense counsel.--In any court-martial proceeding resulting in a conviction, the defense counsel may forward for attachment to the record of proceedings a brief of such matters he determines should be considered, on behalf of the accused on review, including any objection to the contents of the record which counsel considers appropriate.

(d)  Assistant trial counsel.--An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or if he is qualified to be a trial counsel under section 5506, perform any duty imposed by law, regulation or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(e)  Assistant defense counsel.--An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or if he is qualified to be the defense counsel under section 5506, perform any duty imposed by law, regulation or the custom of the service upon counsel for the accused.



Section 5704 - Sessions

§ 5704.  Sessions.

(a)  Proceedings in absence of members.--At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to section 5606 (relating to service of charges), call the court into session without the presence of the members for the purpose of:

(1)  hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2)  hearing and ruling upon any matter which may be ruled upon by the military judge under this section, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3)  holding the arraignment and receiving the pleas of the accused; and

(4)  performing any other procedural function which may be performed by the military judge under this part or under rules prescribed pursuant to section 5701 (relating to Governor and department may prescribe rules) and which does not require the presence of the members of the court.

These proceedings shall be conducted in the presence of the accused, the defense counsel and the trial counsel and shall be made a part of the record. These proceedings may be conducted notwithstanding the number of court members and without regard to the provisions of section 5508 (relating to absent and additional members).

(b)  Other proceedings.--When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel and the military judge.

Cross References.  Section 5704 is referred to in section 5504 of this title.



Section 5705 - Continuances

§ 5705.  Continuances.

The military judge of a court-martial or a summary court-martial may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.



Section 5706 - Challenges

§ 5706.  Challenges.

(a)  Challenges for cause.--The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge shall determine the relevancy and validity of challenges for cause and shall not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered. If exercise of a challenge for cause reduces the court below the minimum number of members required by section 5401 (relating to courts-martial classified), the parties shall, notwithstanding section 5508 (relating to absent and additional members), exercise or waive any challenge for cause against the remaining members of the court before additional members are detailed to the court.

(b)  Preemptory challenges.--Each accused and the trial counsel are entitled to one initial peremptory challenge of members of the court. The military judge may not be challenged except for cause. When new members are detailed to the court to meet the minimum number of members required by section 5401 and after any challenges for cause against the new members are presented and decided, each accused and the trial counsel are entitled to one peremptory challenge against members not previously subject to peremptory challenge.



Section 5707 - Oaths or affirmations

§ 5707.  Oaths or affirmations.

(a)  General rule.--Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters and interpreters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully. The form of the oath or affirmation, the time and place of the taking thereof, the manner of recording the same and whether the oath or affirmation shall be taken for all cases in which these duties are to be performed or for a particular case shall be in accordance with regulations prescribed by the Governor or the department. These regulations may provide that an oath or affirmation to perform faithfully the duties as a military judge, trial counsel, assistant trial counsel, defense counsel or assistant defense counsel may be taken at any time by any judge advocate or other person certified or designated to be qualified or competent for the duty, and, if such an oath or affirmation is taken, it need not be taken again at the time the judge advocate or other person is detailed to that duty.

(b)  Witnesses.--Each witness before a court-martial shall be examined under oath or affirmation.



Section 5708 - Statute of limitations

§ 5708.  Statute of limitations.

(a)  Two-year limitation.--Except as otherwise provided in this part, a person subject to this part charged with any offense shall not be liable to be tried by court-martial or punished under section 5301 (relating to commanding officer's nonjudicial punishment) if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of nonjudicial punishment under section 5301.

(b)  Computation of period of limitation.--The following shall be excluded in computing the period of limitation prescribed in this section:

(1)  Periods in which the accused was absent without authority or fleeing from justice.

(2)  Periods in which the accused was absent from territory in which the Commonwealth has the authority to apprehend him or in the custody of civil authorities or in the hands of the enemy.

(3)  When the United States is at war, periods during war and until two years after the termination of hostilities as proclaimed by the President or by a joint resolution of Congress, when the accused commits any offense:

(i)  involving fraud or attempted fraud against the United States, the Commonwealth or any agency thereof in any manner, whether by conspiracy or not;

(ii)  in connection with the acquisition, care, handling, custody, control or disposition of any real or personal property of the United States or the Commonwealth; or

(iii)  in connection with the negotiation, procurement, award, performance, payment, interim financing, cancellation or other termination or settlement of any contract, subcontract or purchase order which is connected with or related to the prosecution of the war or with any disposition of termination inventory by any war contractor or government agency.

(c)  Subsequent action not barred.--If charges or specifications are dismissed before trial as defective or insufficient for any cause and the period prescribed by the applicable statute of limitations has expired or will expire within 180 days after the date of dismissal, trial and punishment under new charges and specifications are not barred by the statute of limitations if the new charges and specifications:

(1)  are received by an officer exercising summary court-martial jurisdiction over the command within 180 days after the dismissal of the charges or specifications; and

(2)  allege the same acts or omissions that were included in the dismissed charges or specifications.

Cross References.  Section 5708 is referred to in section 5105 of this title.



Section 5709 - Former jeopardy

§ 5709.  Former jeopardy.

(a)  General rule.--No person subject to this part shall, without the person's consent, be tried a second time for the same offense. Prosecution under this part shall not bar prosecution by civil authorities for a crime or offense growing out of the same act or omission committed in violation of the laws of the civil jurisdiction.

(b)  Definition of trial.--No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed. However, a proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.



Section 5710 - Pleas of the accused

§ 5710.  Pleas of the accused.

(a)  Inadequacy or lack of pleading.--A plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty, if, after arraignment before a court martial:

(1)  an accused makes an irregular pleading;

(2)  after a plea of guilty an accused sets up matter inconsistent with the plea;

(3)  it appears that an accused has entered a plea of guilty improvidently or through lack of understanding or its meaning and effect; or

(4)  an accused fails or refuses to plead.

(b)  Plea of guilty.--With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

Cross References.  Section 5710 is referred to in section 5717 of this title.



Section 5711 - Opportunity to obtain witnesses and other evidence

§ 5711.  Opportunity to obtain witnesses and other evidence.

(a)  General rule.--The trial counsel, the defense counsel and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the Governor or department may prescribe.

(b)  Issuance of process.--The following shall apply to issuance of process:

(1)  Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall apply the principles of law and the rules of courts-martial generally recognized in military criminal cases in the courts of the armed forces of the United States, unless contrary to or inconsistent with this part.

(2)  If process in paragraph (1) is contrary or inconsistent with this part, process shall be similar to that which the courts of this Commonwealth having criminal jurisdiction may lawfully issue and shall run to any part of the Commonwealth and to any other state, territory or district of possession in which the court-martial may be sitting.

(3)  If process in paragraphs (1) and (2) are contrary to or inconsistent with this part, process may be executed by civil officers as prescribed by the laws of the place where the witness or evidence is located or of the United States.



Section 5712 - Refusal to appear or testify

§ 5712.  Refusal to appear or testify.

Any person not subject to this part who has been duly subpoenaed to appear as a witness or to produce books and records before a court-martial or court of inquiry or before any military or civil officer designated to take a deposition to be read in evidence before such a court, who has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending a criminal court of the State and who willfully neglects or refuses to appear, refuses to qualify as a witness, refuses to testify or refuses to produce any evidence which that person may have been legally subpoenaed to produce is guilty of an offense and may be punished by the military court in the same manner as a criminal court of the Commonwealth.



Section 5713 - Contempts

§ 5713.  Contempts.

A military judge or summary court-martial officer may punish for contempt any person who uses any menacing word, sign or gesture in his presence or who disturbs proceedings by any riot or disorder. The following punishments shall apply:

(1)  A person subject to this part may be punished for contempt by confinement not to exceed 30 days or a fine of $100, or both.

(2)  A person not subject to this part may be punished for contempt by a military court in the same manner used by a criminal court of the jurisdiction.



Section 5714 - Depositions

§ 5714.  Depositions.

(a)  General rule.--At any time after charges have been signed, as provided in section 5601 (relating to charges and specifications), any party may take oral or written depositions unless the military judge or summary court-martial officer hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause.

(b)  Notice of taking deposition.--The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c)  Persons authorized to take depositions.--Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of this Commonwealth or by the laws of the place where the deposition is taken to administer oaths.

(d)  Admissibility in evidence.--A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape, digital image or file or similar material, may be played in evidence before any military court if it appears:

(1)  that the witness resides or is beyond the state in which the court is ordered to sit or beyond 100 miles from the place of trial or hearing;

(2)  that the witness, by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3)  that the present whereabouts of the witness is unknown.



Section 5715 - Admissibility of records of courts of inquiry

§ 5715.  Admissibility of records of courts of inquiry.

(a)  Court-martial.--In any case not extending to the dismissal of a commissioned officer, the sworn testimony contained in the duly authenticated record of proceedings of a court of inquiry of a person whose oral testimony cannot be obtained may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

(b)  Use of testimony by defense.--Such testimony may be read in evidence only by the defense in cases extending to dismissal or dishonorable discharge of a commissioned officer.

(c)  Court of inquiry.--Such testimony may also be read in evidence before a court of inquiry by either party.



Section 5716 - Voting and rulings

§ 5716.  Voting and rulings.

(a)  Findings, sentences and challenges.--Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(b)  Questions of law and interlocutory questions.--The military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused is final and constitutes the ruling of the court. However, the military judge may change the ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in section 5717 (relating to number of votes required), beginning with the junior in rank.

(c)  Instructions to members of court.--Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1)  that the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2)  that, in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused shall be acquitted;

(3)  that, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4)  that the burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the prosecution.

(d)  Proceedings before military judge only.--Subsections (a), (b) and (c) do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition, on request, find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.



Section 5717 - Number of votes required

§ 5717.  Number of votes required.

(a)  Conviction.--No person subject to this part shall be convicted of any offense, except as provided in section 5710(b) (relating to pleas of accused) or by the concurrence of two-thirds of the members present at the time the vote is taken.

(b)  Other matters.--All other matters to be decided by the members of a general or special court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion relating to the accused's sanity is a determination against the accused. A tie vote on any other matter is a determination in favor of the accused.

Cross References.  Section 5717 is referred to in section 5716 of this title.



Section 5718 - Court to announce action

§ 5718.  Court to announce action.

Every court-martial shall announce its findings and sentence to the parties as soon as determined.



Section 5719 - Record of trial

§ 5719.  Record of trial.

(a)  General and special courts-martial.--Each general and special courts-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his death, disability or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of his death, disability or absence. In a court-martial consisting of only a military judge, if the record cannot be authenticated by the military judge by reason of his death, disability or absence, the record shall be authenticated by the signature of the court reporter. A complete verbatim record of the proceedings and testimony shall be prepared in each general and special court-martial case resulting in a conviction. In all other court-martial cases, the record shall contain such matters as the Governor or department may by regulation prescribe.

(b)  Summary court martial.--Each summary court-martial shall keep a separate record of the proceedings in each case. The record shall be authenticated in such manner as the Governor or department may by regulation prescribe.

(c)  Furnishing record to accused.--A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.



Section 5720 - Defense of lack of mental responsibility

§ 5720.  Defense of lack of mental responsibility.

(a)  General rule.--It shall be an affirmative defense in a trial by court-martial that, at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of the acts. Mental disease or defect does not otherwise constitute a defense.

(b)  Burden of proof.--The accused has the burden of proving the defense of lack of mental responsibility by clear and convincing evidence.

(c)  Instructions or findings by military judge.--Whenever lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge shall:

(1)  in a court-martial not composed of only a military judge, instruct the members of the court as to the defense of lack of mental responsibility under this section and charge them to find the accused guilty, not guilty or not guilty only by reason of lack of mental responsibility; or

(2)  in a court-martial composed of only a military judge, find the accused guilty, not guilty or not guilty only by reason of lack of mental responsibility.

(d)  Finding of not guilty.--Notwithstanding section 5717 (relating to number of votes required), the accused shall be found not guilty only by reason of lack of mental responsibility if:

(1)  a majority of the members of the court-martial present at the time the vote is taken determines that the defense of lack of mental responsibility has been established; or

(2)  in the case of a court-martial composed of only a military judge, the military judge or summary court-martial officer determines that the defense of lack of mental responsibility has been established.



Section 5721 - Effect of finding of lack of mental capacity on trial proceedings

§ 5721.  Effect of finding of lack of mental capacity on trial proceedings.

(a)  Mental incapacity generally.--When the accused is determined under this part to be suffering from a mental disease or defect rendering him mentally incompetent such that he is unable to understand the nature of the proceedings against him or to conduct or cooperate intelligently in the defense of the case, the general court-martial convening authority for the accused shall commit him to the custody of an agency or facility providing services to persons with such a disease or defect.

(b)  Agency or facility action.--The agency or facility providing services shall take action in accordance with the jurisdictional laws applicable to persons incompetent to stand trial. If, at the end of the period for hospitalization, it is determined that the accused's mental condition has not so improved as to permit the trial to proceed, action shall be taken in accordance with the law of the jurisdiction.

(c)  Recovery of accused.--When the director of a facility in which the accused is hospitalized determines that the accused has recovered to such an extent that he is able to understand the nature of the proceedings against him and to conduct or cooperate intelligently in the defense of the case, the director shall promptly transmit a notification of that determination to the general court-martial convening authority for the accused. The director shall send a copy of the notification to the defense counsel for the accused.

(d)  Receipt of notification of competence.--Upon receipt of a notification transmitted under subsection (c), the general court-martial convening authority shall promptly take custody of the accused unless he is no longer subject to this part. If the accused is no longer subject to this part, the agency or facility with custody of the accused shall take such action as authorized by law of the jurisdiction. The director of the facility may retain custody of the accused for not more than 30 days after transmitting the notifications required under subsection (c).

(e)  Court ordering commitment.--In the application of jurisdictional law applicable to persons incompetent to stand trial, references to the court that ordered the commitment of a person and to the clerk of such court shall be deemed to refer to the general court-martial convening authority for the accused. However, if the accused is no longer subject to this part, the State trial court with felony jurisdiction in the county where the accused is hospitalized or otherwise may be found shall be considered as the court that ordered the commitment of the accused.



Section 5722 - Trial finding of lack of mental responsibility

§ 5722.  Trial finding of lack of mental responsibility.

(a)  Finding of lack of mental responsibility generally.--If an accused is found by a court-martial not guilty only by reason of lack of mental responsibility, the accused shall be committed to a suitable facility until he is eligible for release in accordance with this section.

(b)  Hearing required.--The court-martial shall conduct a hearing on the mental condition of the accused in accordance with the jurisdictional law applicable to persons incompetent to stand trial. A report of the results of the hearing shall be made to the general court-martial convening authority for the accused.

(c)  Failure to find accused incompetent.--If the court-martial fails to find that the release of the accused would not create a substantial risk of bodily injury to another person or serious damage of property of another due to a mental disease or defect of the accused, the following shall take place:

(1)  the general court-martial convening authority shall commit the accused to the custody of an agency or facility authorized to provide services to such persons; and

(2)  the agency or facility with custody of the accused shall take action in accordance with the jurisdictional law applicable to persons incompetent to stand trial.

(d)  Status change of accused while in custody.--If the status of an accused changes while the accused is in the custody of a Commonwealth agency, hospitalized or on conditional release under a prescribed regimen of medical, psychiatric or psychological care or treatment so that the accused is no longer subject to this part, the agency or facility with custody of action shall be taken in accordance with the jurisdictional law.






Chapter 58 - Sentences

Section 5801 - Cruel and unusual punishments prohibited

CHAPTER 58

SENTENCES

Sec.

5801.  Cruel and unusual punishments prohibited.

5802.  Maximum limits.

5803.  Rating of offenses.

5804.  Effective date of sentences.

5805.  Execution of confinement.

5806.  Deferment of sentence.

5807.  Reduction in enlisted grade.

5808.  Forfeiture of pay and allowances during confinement.

Enactment.  Chapter 58 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 58, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5801.  Cruel and unusual punishments prohibited.

Punishment by flogging or by branding, marking or tattooing on the body or any other cruel or unusual punishment may not be adjudged by a court-martial or inflicted upon any person subject to this part. The use of irons, single or double, except for the purpose of safe custody, is prohibited.



Section 5802 - Maximum limits

§ 5802.  Maximum limits.

(a)  General rule.--The punishment which a court-martial may direct for an offense may not exceed such limits as the Governor or department may prescribe for that offense. In no instance may a sentence to confinement exceed more than five years for a military offense.

(b)  Punitive offenses.--The limits of punishment for an offense described in Chapter 60 (relating to punitive sections) shall be prescribed by the Governor or department by regulation. In no instance shall any punishment exceed that authorized by this section or the maximum punishment authorized by the United States Manual for Courts-Martial.



Section 5803 - Grading of offenses

§ 5803.  Grading of offenses.

(a)  Felonies.--A conviction by general court-martial for any military offense for which an accused may receive a sentence of confinement for more than one year is the equivalent of a felony offense.

(b)  Misdemeanors.--Except for convictions by a summary court-martial, all other military offenses are the equivalents of misdemeanors.

(c)  Noncriminal.--Any conviction by a summary court-martial is not a criminal conviction.



Section 5804 - Effective date of sentences

§ 5804.  Effective date of sentences.

(a)  Forfeiture of pay and allowances.--Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances, in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

(b)  Confinement.--Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.

(c)  Other sentences.--All other sentences of courts-martial are effective on the date ordered executed.

Cross References.  Section 5804 is referred to in section 5207 of this title.



Section 5805 - Execution of confinement

§ 5805.  Execution of confinement.

(a)  Place of confinement.--A sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place authorized by this part. Persons so confined are subject to the same discipline and treatment as persons regularly confined or committed to that place of confinement.

(b)  Authority to require hard labor.--The omission of the words "hard labor" from any sentence or punishment authorized under this part does not deprive the confinement facility executing that sentence or punishment of the power to require hard labor as a part of the punishment if it is otherwise within the authority of that facility to do so.

(c)  Refusal to accept accused prohibited.--No place of confinement may refuse or decline to accept an accused sentenced to confinement under this part or require payment of any fee or charge for so receiving or confining an accused except as otherwise provided by law. Any such fee or charge shall not exceed a per diem charge of $25 per day if otherwise authorized by law.



Section 5806 - Deferment of sentences

§ 5806.  Deferment of sentences.

(a)  Deferment upon application of accused.--On application by an accused, the convening authority or the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned may, in that person's sole discretion, defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the person who granted it or, if the accused is no longer under that person's jurisdiction, by the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(b)  Deferment without consent of accused.--The convening authority may defer the service of the sentence to confinement, without the consent of the accused, until after the accused has been permanently released to the State military forces by a state, the United States or a foreign country. This subsection applies to a person subject to this part who:

(1)  while in the custody of a state, the United States or a foreign country, is temporarily returned by that state, the United States or foreign country to the State military forces for trial by court-martial; and

(2)  after the court-martial, is returned to that state, the United States or foreign country under the authority of a mutual agreement or treaty.

(c)  Deferment while review of case is pending.--When a  sentence to confinement has been ordered executed but review of the case is pending under section 5909 (relating to review by a board of review), the Adjutant General may defer further service of the sentence to confinement while the review is pending.



Section 5807 - Reduction in enlisted grade

§ 5807.  Reduction in enlisted grade.

(a)  General rule.--An enlisted member in a pay grade above E-1 receiving a sentence by a court-martial that includes a dishonorable or bad-conduct discharge or confinement shall receive a reduction in pay grade to E-1 effective on the date the sentence is approved.

(b)  Sentence no longer effective.--If an enlisted member receives a reduction in pay grade under subsection (a) and the sentence which led to a reduction in pay grade is later set aside, disapproved or, as finally approved, does not include a dishonorable or bad-conduct discharge or confinement, the rights and privileges of which the person was deprived because of that reduction shall be restored, including pay grade and allowances.



Section 5808 - Forfeiture of pay and allowances during confinement

§ 5808.  Forfeiture of pay and allowances during confinement.

(a)  General rule.--An enlisted member receiving a court-martial sentence of confinement for more than six months, or confinement of six months or less and a dishonorable or bad'conduct discharge or dismissal, shall forfeit the pay and allowances due him during any period of confinement or parole as provided in this subsection. The forfeiture shall take effect on the date the sentence was approved. The pay and allowances forfeited in the case of a general court-martial shall be all pay and allowances due the enlisted member during such period and in the case of a special court-martial shall be two-thirds of all pay due the enlisted member during such period.

(b)  Exception.--The convening authority or other person acting under section 5903 (relating to action on general court-martial records) may waive any or all requirements under subsection (a) for a period not to exceed six months if the accused has dependents. Any amount of pay or allowances that would be forfeited under subsection (a) shall be paid to the dependents of the accused.

(c)  Sentence no longer effective.--If an enlisted member is forced to forfeit pay and allowances under subsection (a) and the sentence which led to the forfeiture is later set aside, disapproved or, as finally approved, does not include confinement for more than six months or confinement for six months or less and a dishonorable or bad'conduct discharge or dismissal, the member shall be paid the pay and allowances which he would have been paid for the period during which the forfeiture was in effect.






Chapter 59 - Posttrial Procedure and Review of Courts-Martial

Section 5901 - Error of law; lesser included offense

CHAPTER 59

REVIEW OF COURTS-MARTIAL

Sec.

5901.  Error of law; lesser included offense.

5902.  Action by convening authority.

5903.  Action on general court-martial records.

5904.  Reconsideration and revision.

5905.  Rehearings.

5906.  Approval by the convening authority.

5907.  Disposition of records after review by convening        authority.

5908.  Review by State Judge Advocate and Adjutant General.

5909.  Review by a board of review.

5910.  Review by Superior Court.

5911.  Appellate counsel.

5912.  Execution of sentence; suspension of sentence.

5913.  Vacation of suspension.

5914.  Petition for a new trial.

5915.  Remission and suspension.

5916.  Restoration.

5917.  Finality of proceedings, findings and sentences.

5918.  Leave pending review of conviction.

5919.  Appeal by the Commonwealth.

Enactment.  Chapter 59 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 59, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 5901.  Error of law; lesser included offense.

(a)  Error of law.--A finding or sentence of a court-martial shall not be held incorrect on the grounds of an error of law unless the error materially prejudices the substantial rights of the accused.

(b)  Approval of lesser offense.--Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense.



Section 5902 - Action by convening authority

§ 5902.  Action by convening authority.

(a)  Report to convening authority.--The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.

(b)  Copy of record to accused.--In a summary court-martial case, the accused shall be promptly provided a copy of the record of trial for use in preparing a submission authorized by subsection (c).

(c)  Submission of matters by accused to the convening authority.--The following shall apply to the submission of matters by an accused to the convening authority:

(1)  The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. Any such submission shall be in writing. Except in a summary court-martial case, such a submission shall be made within ten days after the accused has been given an authenticated record of trial and, if applicable, the recommendation of a judge advocate under subsection (g). In a summary court-martial case, such a submission shall be made within seven days after the sentence is announced.

(2)  If the accused shows that additional time is required for the accused to submit matters under paragraph (1), the convening authority or other person taking action under this section may, for good cause, extend the applicable period under paragraph (1) for not more than an additional 20 days.

(3)  The accused may waive the right to make a submission to the convening authority under paragraph (1). Such a waiver must be made in writing and may not be revoked. The time within which the accused may make a submission under paragraph (1) shall be deemed to have expired upon the submission of a waiver to the convening authority.

(d)  Action by the convening authority.--The authority of a convening authority to modify the findings and sentence of a court-martial is a matter of command prerogative and involves the sole discretion of the convening authority. No action is required to be taken by the convening authority. If action is taken by the convening authority, it must consider all matters submitted by the accused. If it is impractical for the convening authority to act, the convening authority shall forward the case to a person exercising general court-martial jurisdiction who may take action under this section.

(e)  Actions by authority on sentence.--The authority authorized to take action may:

(1)  Approve the sentence in whole or in part.

(2)  Disapprove the sentence in whole or in part.

(3)  Commute the sentence in whole or in part.

(4)  Suspend the sentence in whole or in part.

(f)  Action by authority on findings.--The authority authorized to take action may:

(1)  Dismiss any charge or specification by setting aside a finding of guilty.

(2)  Change a finding of guilty to a charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.

(g)  Recommendation of judge advocate.--Before acting on any general or special court-martial case in which there is a finding of guilt, the convening authority or other person taking action shall obtain and consider the written recommendation of a judge advocate. The convening authority or other authorized party shall refer the record of trial to a judge advocate, and the judge advocate shall use such record in the preparation of the recommendation. The recommendation of the judge advocate shall include such matters as may be prescribed by regulation by the Governor or department and shall be served on the accused, who may submit any matter in the recommendation to the convening authority under subsection (c). An accused's failure to include any matter in the recommendation or attached to the recommendation in his submission waives his right to object to such matter.

Cross References.  Section 5902 is referred to in section 5918 of this title.



Section 5903 - Action on general court-martial records

§ 5903.  Action on general court-martial records.

The convening authority shall refer the record of each general court-martial to his staff judge advocate or legal officer who shall submit his written opinion thereon to the convening authority. If there is no qualified staff judge advocate or legal officer available, the State Judge Advocate shall assign a judge advocate officer for such purpose. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.

Cross References.  Section 5903 is referred to in section 5808 of this title.



Section 5904 - Reconsideration and revision

§ 5904.  Reconsideration and revision.

(a)  General rule.--The convening authority or other authorized party may order a proceeding in revision. A proceeding in revision may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused.

(b)  Revision not authorized.--In no case may a proceeding in revision:

(1)  reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty;

(2)  reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge which sufficiently alleges a violation of a punitive section of this title; or

(3)  increase the severity of the sentence unless the sentence prescribed for the offense is mandatory.



Section 5905 - Rehearings

§ 5905.  Rehearings.

(a)  General rule.--The convening authority or other authorized party may order a rehearing. A rehearing may be ordered if the convening authority or other authorized party disapproves the findings and sentence and states the reasons for disapproval of the findings. If such party disapproves the findings and sentence but does not order a rehearing, that party shall dismiss the charges. A rehearing as to the findings may not be ordered where there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered if the convening authority or other authorized party disapproves the sentence.

(b)  Procedural requirements.--Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing, the accused may not be tried for any offense of which he was found not guilty by the first court-martial. No sentence in excess of or more severe than the original sentence may be approved, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes a plea with respect to the charges or specifications upon which the pretrial agreement was based or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.



Section 5906 - Approval by convening authority

§ 5906.  Approval by convening authority.

In acting on the findings and sentence of a court-martial, the convening authority shall approve only such findings of guilty, and the sentence or such part or amount of the sentence as the convening authority finds correct in law and fact and as he in his discretion determines should be approved. Unless the convening authority indicates otherwise, approval of the sentence shall constitute approval of the findings and sentence.

Cross References.  Section 5906 is referred to in section 5918 of this title.



Section 5907 - Disposition of records after review by convening authority

§ 5907.  Disposition of records after review by convening authority.

(a)  General rule.--Except as otherwise required by this title, all records of trial and related documents shall be transmitted and disposed of as prescribed by this section and regulations promulgated by the department.

(b)  Final action by Governor.--When the Governor has taken final action in a court-martial case in which he is the convening authority, there shall be no further review.

(c)  Final action by other authority.--When a convening authority other than the Governor has taken final action in a general court-martial case, the convening authority shall forward the entire record, including his action thereon and the opinion or opinions of the staff judge advocate or legal officer, to the State Judge Advocate.

(d)  Bad'conduct discharge.--Where the sentence of a special court-martial as approved by the convening authority includes a bad-conduct discharge, whether or not suspended, the record shall be forwarded to the officer exercising general court-martial jurisdiction over the command to be reviewed in the same manner as a record of trial by a general court-martial. If the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad-conduct discharge, whether or not suspended, the record shall be forwarded to the State Judge Advocate.

(e)  Review and disposition of other records.--All other special and summary court-martial records shall be reviewed by a judge advocate of the Pennsylvania National Guard and shall be transmitted and disposed of as the department may prescribe by regulations.



Section 5908 - Review by State Judge Advocate and Adjutant General

§ 5908.  Review by State Judge Advocate and Adjutant General.

(a)  Review by State Judge Advocate of guilty finding.--Each general and special court-martial case in which there has been a finding of guilty shall be reviewed by the State Judge Advocate, or a designee. The State Judge Advocate may not review a case if he has acted in the same case as an accuser, investigating officer, member of the court, military judge or counsel or has otherwise acted on behalf of the prosecution or defense. The State Judge Advocate's review shall be in writing and shall contain the following:

(1)  Conclusions as to:

(i)  whether the court had jurisdiction over the accused and the offense;

(ii)  the sufficiency of the charge and specification; and

(iii)  whether the sentence was within the limits prescribed as a matter of law.

(2)  A response to each allegation of error made in writing by the accused.

(3)  If the case is sent for action under subsection (b), a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

(b)  Review by Adjutant General of guilty finding.--The record of trial and related documents in each case reviewed under subsection (a) shall be sent for action to the Adjutant General, if:

(1)  the judge advocate who reviewed the case recommends corrective action;

(2)  the sentence approved under section 5903 (relating to action on general court-martial records) extends to dismissal, a bad-conduct or dishonorable discharge or confinement for more than six months; or

(3)  such action is otherwise required by regulations promulgated by the department.

(c)  Action by Adjutant General on guilty finding.--After review under subsection (b), the Adjutant General may:

(1)  disapprove or approve the findings or sentence in whole or in part;

(2)  remit, commute or suspend the sentence in whole or in part;

(3)  dismiss the charges; or

(4)  except where the evidence was insufficient at the trial to support the findings, order a rehearing on the findings, on the sentence or on both.

(d)  Rehearing impracticable.--If a rehearing is ordered under subsection (c) but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

(e)  Review by Governor of guilty finding.--If the opinion of the State Judge Advocate is that corrective action is required as a matter of law and if the Adjutant General does not take action that is at least as favorable to the accused as that recommended by the State Judge Advocate, the record of trial and action thereon shall be sent to the Governor for review and action as deemed appropriate.

(f)  Review by State Judge Advocate of not guilty finding.--The State Judge Advocate may review any case in which there has been a finding of not guilty of all charges and specifications. The State Judge Advocate may not review a case if he has acted in the same case as an accuser, investigating officer, member of the court, military judge or counsel or has otherwise acted on behalf of the prosecution or defense. The review by the State Judge Advocate shall be limited to questions of subject matter jurisdiction.

(g)  Review by Adjutant General of not guilty finding.--The record of trial and related documents in each case reviewed under subsection (f) shall be sent for action to the Adjutant General.

(h)  Action by Adjutant General on not guilty finding.--After review under subsection (g), the Adjutant General may:

(1)  when subject matter jurisdiction is found to be lacking, void the court-martial ab initio, with or without prejudice to the government; or

(2)  return the record of trial and related documents to the State Judge Advocate for appeal by the government as provided by law.



Section 5909 - Review by a board of review

§ 5909.  Review by a board of review.

(a)  Composition of boards of review.--The State Judge Advocate may constitute one or more boards of review, each composed of not less than three commissioned officers, each of whom shall be a member of the bar of the Supreme Court, and one of whom shall be a judge advocate of the Pennsylvania National Guard.

(b)  Affirming findings and sentence.--In a case referred to it, the board of review may act only with respect to the findings and sentence as approved by the convening authority. It may affirm only such findings of guilty and a sentence, or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, it shall have authority to weigh the evidence, judge the credibility of witnesses and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.

(c)  Setting aside findings and sentence.--If the board of review sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.

(d)  Action by convening authority.--The State Judge Advocate shall, unless there is to be further action by the Governor, instruct the convening authority to take action in accordance with the decision of the board of review. If the board of review has ordered a rehearing but the convening authority finds a rehearing impracticable, the convening authority may dismiss the charges.

(e)  Uniform rules of procedure.--In the event one or more boards of review are constituted in accordance with this section, the State Judge Advocate shall prescribe uniform rules of procedure for proceedings in and before such board or boards of review.

(f)  Waiver of review.--The accused may file with the convening authority a statement expressly withdrawing the right of the accused to have his case reviewed by a board of review. Such a withdrawal shall be signed by both the accused and  defense counsel and must be filed in accordance with appellate procedures as provided by law. The accused may withdraw his case from review by a board of review at any time in accordance with appellate procedures as provided by law.

Cross References.  Section 5909 is referred to in section 5806 of this title.



Section 5910 - Review by Superior Court

§ 5910.  Review by Superior Court.

(a)  General rule.--Final judgments of courts-martial empowered to impose a sentence of confinement for one year or more are appealable to the Superior Court, after approval by the convening authority, in the same manner and subject to the same process as a criminal conviction by the courts of common pleas. The appellate procedures to be followed shall be those provided by law for the appeal of criminal cases.

(b)  Waiver of review.--The accused may file with the convening authority a statement expressly withdrawing the right of the accused to have his case reviewed by the Superior Court. Such a withdrawal shall be signed by both the accused and his defense counsel and must be filed in accordance with appellate procedures as provided by law. The accused may withdraw his case from review by the Superior Court at any time in accordance with appellate procedures as provided by law.

Cross References.  Section 5910 is referred to in section 5912 of this title.



Section 5911 - Appellate counsel

§ 5911.  Appellate counsel.

(a)  Counsel for the Commonwealth.--The State Judge Advocate shall detail a judge advocate as counsel to represent the Commonwealth in the review or appeal of cases by a board of review or before the Superior Court or before any other court when requested to do so by the Attorney General. Counsel must be a member in good standing of the bar of the Supreme Court.

(b)  Counsel for the accused.--In all posttrial reviews and appeals, whether initiated by the accused or the Commonwealth, the accused has the right to be represented by appellate military counsel before any reviewing authority and before any appellate court. Upon the request of an accused, the State Judge Advocate shall appoint a judge advocate to represent the accused in the review or appeal of cases. An accused may be represented by civilian appellate counsel at no expense to the Commonwealth.



Section 5912 - Execution of sentence; suspension of sentence

§ 5912.  Execution of sentence; suspension of sentence.

(a)  Appellate review not waived and appeal not withdrawn.--If a sentence extends to dismissal or a dishonorable or bad-conduct discharge, the right of the accused to appellate review is not waived and an appeal is not withdrawn, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings. A judgment as to the legality of the proceedings is final in such cases when review is completed by the Superior Court under section 5910 (relating to review by Superior Court) and is deemed final by the law of state where the judgment was had.

(b)  Appellate review waived or appeal withdrawn.--If a sentence extends to dismissal or a dishonorable or bad'conduct discharge, the right of the accused to appellate review is waived or an appeal is withdrawn, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until review of the case by the State Judge Advocate and any action on that review is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other authorized party when approved under section 5906 (relating to approval by convening authority).



Section 5913 - Vacation of suspension

§ 5913.  Vacation of suspension.

(a)  Bad-conduct discharges and general court-martial sentences.--Prior to the vacation of the suspension of a special court-martial sentence which as approved includes a bad-conduct discharge or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on an alleged violation of probation. The probationer shall be represented at the hearing by military counsel if the probationer so desires.

(b)  Action by court-martial.--The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be forwarded for action to the officer exercising general court-martial jurisdiction over the probationer. If the officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed subject to applicable restrictions in this part.

(c)  Other sentences.--The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.



Section 5914 - Petition for new trial

§ 5914.  Petition for new trial.

At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the Adjutant General for a new trial on the grounds of newly discovered evidence or fraud on the court-martial.

Cross References.  Section 5914 is referred to in section 5917 of this title.



Section 5915 - Remission and suspension

§ 5915.  Remission and suspension.

(a)  General rule.--Any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures other than a sentence approved by the Governor.

(b)  Substitution of administrative discharge by Governor.--The Governor may, for good cause, substitute an administrative form of discharge, as authorized by applicable military regulations, for a discharge or dismissal executed in accordance with the sentence of a court-martial.

Cross References.  Section 5915 is referred to in section 5917 of this title.



Section 5916 - Restoration

§ 5916.  Restoration.

(a)  General rule.--Under such regulations as may be prescribed by the Governor or department, all rights, privileges and property affected by an executed portion of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed portion is included in a sentence imposed upon the new trial or rehearing.

(b)  Substitution of administrative discharge for invalid discharge.--If a previously executed sentence of dishonorable or bad-conduct discharge is not sustained on a new trial, the Governor shall substitute a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.



Section 5917 - Finality of proceedings, findings and sentences

§ 5917.  Finality of proceedings, findings and sentences.

The appellate review of records of trial, the proceedings, findings and sentences of courts-martial as approved, reviewed or affirmed and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review or affirmation are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies and officers of the United States and the several states, subject only to action upon a petition for a new trial as provided in section 5914 (relating to petition for new trial) and to action under section 5915 (relating to remission and suspension).



Section 5918 - Leave pending review of conviction

§ 5918.  Leave pending review of conviction.

Under regulations prescribed by the Governor or the department, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under this chapter if the sentence, as approved under section 5902 (relating to action by convening authority) or 5906 (relating to approval by convening authority) includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin such leave on the date on which the sentence is approved under section 5906 or at any time after such date, and such leave may be continued until the date on which action under this chapter is completed or may be terminated at any earlier time.



Section 5919 - Appeal by the Commonwealth

§ 5919.  Appeal by the Commonwealth.

(a)  General rule.--In a trial by court-martial in which a punitive discharge may be adjudged, the Commonwealth may appeal the following:

(1)  An order or ruling of the military judge which terminates the proceedings with respect to a charge or specification.

(2)  An order or ruling which excludes evidence that is substantial proof of a fact material in the proceeding.

(3)  An order or ruling which directs the disclosure of classified information.

(4)  An order or ruling which imposes sanctions for nondisclosure of classified information.

(5)  A refusal of the military judge to issue a protective order sought by the Commonwealth to prevent the disclosure of classified information.

(6)  A refusal by the military judge to enforce a protective order sought by the Commonwealth to prevent the disclosure of classified information which has previously been issued by appropriate authority.

(b)  Exceptions.--Notwithstanding subsection (a), the Commonwealth may not appeal a finding of not guilty with respect to the charge or specification by the members of the court-martial or by a judge in a bench trial so long as it is not made in reconsideration.

(c)  Written notice required.--An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within 72 hours of the order or ruling. Such notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

(d)  Diligent prosecution required.--An appeal under this section shall be diligently prosecuted. Any period of delay resulting from an appeal under this section shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.

(e)  Action by Superior Court.--An appeal under this section shall be forwarded to the Superior Court. In ruling on an appeal under this section, the court may act only with respect to matters of law.






Chapter 60 - Punitive Sections

Section 6001 - Principals

CHAPTER 60

PUNITIVE SECTIONS

Sec.

6001.  Principals.

6002.  Accessory after the fact.

6003.  Conviction of lesser included offense.

6004.  Attempts.

6005.  Conspiracy.

6006.  Solicitation.

6007.  Fraudulent enlistment, appointment or separation.

6008.  Unlawful enlistment, appointment, or separation.

6009.  Desertion.

6010.  Absence without leave.

6011.  Missing movement.

6012.  Contempt towards officials.

6013.  Disrespect towards superior commissioned officer.

6014.  Assaulting or willfully disobeying superior commissioned officer.

6015.  Insubordinate conduct toward warrant officer, noncommissioned officer.

6016.  Failure to obey order or regulation.

6017.  Cruelty and maltreatment.

6018.  Mutiny or sedition.

6019.  Resistance, flight, breach of arrest and escape.

6020.  Releasing prisoner without proper authority.

6021.  Unlawful detention of another.

6022.  Noncompliance with procedural rules.

6023.  Misbehavior before enemy.

6024.  Subordinate compelling surrender.

6025.  Improper use of countersign.

6026.  Forcing a safeguard.

6027.  Captured or abandoned property.

6028.  Aiding the enemy.

6029.  Misconduct of a prisoner.

6030.  False official statements.

6031.  Loss, damage, destruction or wrongful disposition of military property.

6032.  Waste, spoilage, or destruction of nonmilitary property.

6033.  Improper hazarding of vessel.

6034.  Drunken or reckless driving.

6035.  Drunk on duty, sleeping on post and leaving post before relief.

6036.  Dueling.

6037.  Malingering.

6038.  Riot or breach of peace.

6039.  Provoking speeches or gestures.

6040.  Perjury.

6041.  Frauds against government.

6042.  Larceny and wrongful appropriation.

6043.  Assault.

6044.  Conduct unbecoming an officer and a gentleman.

6045.  General article.

6046.  Embezzlement.

6047.  Purchasing and receiving military property in pawn.

6048.  Wrongful use and possession of controlled substances.

Enactment.  Chapter 60 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 60, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

Cross References.  Chapter 60 is referred to in section 5102 of this title.

§ 6001.  Principals.

Any person subject to this part who:

(1)  commits an offense punishable by this part or aids, abets, counsels, commands or procures its commission; or

(2)  causes an act to be done which if directly performed by him would be punishable by this part;

is a principal.



Section 6002 - Accessory after the fact

§ 6002.  Accessory after the fact.

Any person subject to this part who, knowing that an offense punishable by this part has been committed, receives, comforts or assists the offender in order to hinder or prevent his apprehension, trial or punishment shall be punished as a court-martial may direct.



Section 6003 - Conviction of lesser included offense

§ 6003.  Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.



Section 6004 - Attempts

§ 6004.  Attempts.

(a)  Attempt defined.--An act done with specific intent to commit an offense under this part amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

(b)  Punishment.--Any person subject to this part who attempts to commit any offense punishable by this part shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c)  Effect of consummation of offense.--Any person subject to this part may be convicted of an attempt to commit an offense although it appears at the trial that the offense was consummated.



Section 6005 - Conspiracy

§ 6005.  Conspiracy.

Any person subject to this part who conspires with any other person to commit an offense under this part shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.



Section 6006 - Solicitation

§ 6006.  Solicitation.

(a)  Desertion and mutiny.--Any person subject to this part who solicits or advises another or others to desert in violation of section 6009 (relating to desertion) or mutiny in violation of section 6018 (relating to mutiny or sedition) shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

(b)  Misbehavior before enemy and sedition.--Any person subject to this part who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of section 6023 (relating to misbehavior before enemy) or sedition in violation of section 6018 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.



Section 6007 - Fraudulent enlistment, appointment or separation

§ 6007.  Fraudulent enlistment, appointment or separation.

Any person who:

(1)  procures his own enlistment or appointment in the State military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2)  procures his own separation from the State military forces by knowingly false representation or deliberate concealment as to his eligibility for that separation;

shall be punished as a court-martial may direct.



Section 6008 - Unlawful enlistment, appointment or separation

§ 6008.  Unlawful enlistment, appointment or separation.

Any person subject to this part who effects an enlistment or appointment in or a separation from the State military forces of any person who is known to him to be ineligible for that enlistment, appointment or separation because it is prohibited by law, regulation or order shall be punished as a court-martial may direct.



Section 6009 - Desertion

§ 6009.  Desertion.

(a)  Offense defined.--Any member of the State military forces who:

(1)  without authority goes or remains absent from his unit, organization or place of duty with intent to remain away from there permanently;

(2)  quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3)  without being regularly separated from one of the State military forces, enlists or accepts an appointment in the same or another one of the State military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he has not been regularly separated or enters any foreign armed service, except when authorized by the United States;

is guilty of desertion.

(b)  Commissioned officer tendering resignation.--Any commissioned officer of the State military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away from there permanently is guilty of desertion.

(c)  Punishment.--Any person found guilty of desertion or attempt to desert shall be punished, if the offense is committed in time of war, by confinement of not more than five years or such other punishment as a court-martial may direct. If the desertion or attempt to desert occurs at any other time, the person shall be punished as a court-martial may direct.

Cross References.  Section 6009 is referred to in section 6006 of this title.



Section 6010 - Absence without leave

§ 6010.  Absence without leave.

(a)  Offense defined.--Any person subject to this part who, without authority:

(1)  fails to go to his appointed place of duty at the time prescribed;

(2)  goes from that place; or

(3)  absents himself or remains absent from his unit, organization or place of duty at which he is required to be at the time prescribed;

is absent without leave and shall be punished as a court-martial may direct for a military offense or may be charged with a summary offense.

(b)  Military offense.--Absence without leave is a military offense subject to punishment as a court-martial may direct or by nonjudicial punishment under this part.

(c)  Summary offense.--Absence without leave as defined in subsection (a) is a summary offense.

(d)  Fines.--A person convicted of the summary offense of absence without leave shall be sentenced to pay a fine of not less than $100 nor more than $300 for the first offense and a fine of not less than $300 nor more than $1,000 for a second or subsequent offense.

(e)  Costs.--Any person convicted of the summary offense of absence without leave shall, in addition to the fine imposed, be sentenced to pay costs as provided or prescribed by or pursuant to 42 Pa.C.S. Ch. 17 (relating to governance of the system).

(f)  Institution of proceedings.--A person subject to this part authorized by the Adjutant General or his designee may institute summary proceedings for violation of this section by filing a complaint with an issuing authority as provided in the Pennsylvania Rules of Criminal Procedure. The alleged offense shall be deemed to have occurred in the magisterial district where the unit to which the member is assigned is located.

(g)  Withdraw of complaint.--The person instituting summary proceedings for a violation of this section or his or her superior commissioned officer may withdraw the complaint if the accused executes a military service participation agreement and pays all costs as described in subsection (e).

(h)  Military counsel.--Military counsel shall not be assigned to represent the Commonwealth or the accused in summary proceedings brought under this section.

(i)  Prima facie evidence.--An extract from official military records showing that the accused person was absent without leave as defined in subsection (a) shall constitute prima facie evidence of a violation of this section.

(j)  Limitations on proceedings.--No action may be commenced for a violation of this section more than 12 months after the last date on which the person is alleged to have been absent without leave. No court-martial or nonjudicial punishment proceedings for absence without leave under this part may be instituted against a person who has been charged with the summary offense of absence without leave for the same time period. No summary offense proceedings for absence without leave under this section may be instituted against a person who has been the subject of court-martial or nonjudicial punishment for absence without leave under this part for the same time period.

(Jan. 29, 1998, P.L.36, No.9, eff. 30 days)



Section 6011 - Missing movement

§ 6011.  Missing movement.

Any person subject to this part who through neglect or design misses the movement of a ship, aircraft or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.



Section 6012 - Contempt toward officials

§ 6012.  Contempt toward officials.

Any commissioned officer who uses contemptuous words against the President of the United States, Vice President of the United States, Congress, Secretary of Defense, secretary of a military department, Secretary of Homeland Security, Governor of the Commonwealth of Pennsylvania, Adjutant General of the Commonwealth of Pennsylvania or General Assembly of the Commonwealth of Pennsylvania shall be punished as a court-martial may direct.



Section 6013 - Disrespect toward superior commissioned officer

§ 6013.  Disrespect toward superior commissioned officer.

Any person subject to this part who behaves with disrespect toward his superior commissioned officer shall be punished as a court-martial may direct.



Section 6014 - Assaulting or willfully disobeying superior commissioned officer

§ 6014.  Assaulting or willfully disobeying superior commissioned officer.

Any person subject to this part who:

(1)  strikes, draws or lifts up any weapon or offers any violence against his superior commissioned officer while he is in the execution of his office; or

(2)  willfully disobeys a lawful command of his superior commissioned officer;

shall be punished, if the offense is committed in time of war, by confinement of not more than five years or such other punishment as a court-martial may direct. If the offense is committed at any other time, the person shall be punished as a court-martial may direct.



Section 6015 - Insubordinate conduct toward warrant officer, noncommissioned officer or petty officer

§ 6015.  Insubordinate conduct toward warrant officer, noncommissioned officer or petty officer.

Any warrant officer or enlisted member who:

(1)  strikes or assaults a warrant officer, noncommissioned officer or petty officer while that officer is in the execution of his office;

(2)  willfully disobeys the lawful order of a warrant officer, noncommissioned officer or petty officer; or

(3)  treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer or petty officer while that officer is in the execution of his office;

shall be punished as a court-martial may direct.



Section 6016 - Failure to obey order or regulation

§ 6016.  Failure to obey order or regulation.

Any person subject to this part who:

(1)  violates or fails to obey any lawful general order or regulation;

(2)  having knowledge of any other lawful order issued by a member of the State military forces, which it is his duty to obey, fails to obey the order; or

(3)  is derelict in the performance of his duties;

shall be punished as a court-martial may direct.



Section 6017 - Cruelty and maltreatment

§ 6017.  Cruelty and maltreatment.

Any person subject to this part who is guilty of cruelty toward or oppression or maltreatment of any person subject to his orders shall be punished as a court-martial may direct.



Section 6018 - Mutiny or sedition

§ 6018.  Mutiny or sedition.

(a)  Offense defined.--Any person subject to this part who:

(1)  with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2)  with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence or other disturbance against that authority is guilty of sedition; or

(3)  fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place;

is guilty of a failure to suppress or report a mutiny or sedition.

(b)  Punishment.--A person who is found guilty of attempted mutiny, mutiny, sedition or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

Cross References.  Section 6018 is referred to in section 6006 of this title.



Section 6019 - Resistance, flight, breach of arrest and escape

§ 6019.  Resistance, flight, breach of arrest and escape.

Any person subject to this part who resists apprehension, flees from apprehension, breaks arrest or escapes from custody or confinement shall be punished as a court-marital may direct.



Section 6020 - Releasing prisoner without proper authority

§ 6020.  Releasing prisoner without proper authority.

Any person subject to this part who, without proper authority, releases any prisoner committed to his charge or who, through neglect or design, suffers any such prisoner to escape shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.



Section 6021 - Unlawful detention of another

§ 6021.  Unlawful detention of another.

Any person subject to this part who, except as provided by law or regulation, apprehends, arrests or confines any person shall be punished as a court-martial may direct.



Section 6022 - Noncompliance with procedural rules

§ 6022.  Noncompliance with procedural rules.

Any person subject to this part who:

(1)  is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this part; or

(2)  knowingly and intentionally fails to enforce or comply with any provision of this part regulating the proceedings before, during or after trial of an accused;

shall be punished as a court-martial may direct.



Section 6023 - Misbehavior before enemy

§ 6023.  Misbehavior before enemy.

Any person subject to this part who, before or in the presence of the enemy:

(1)  runs away;

(2)  shamefully abandons, surrenders or delivers up any command, unit, place or military property which it is his duty to defend;

(3)  through disobedience, neglect or intentional misconduct endangers the safety of any such command, unit, place or military property;

(4)  casts away his arms or ammunition;

(5)  is guilty of cowardly conduct;

(6)  quits his place of duty to plunder or pillage;

(7)  causes false alarms in any command, unit or place under control of the armed forces of the United States or the State military forces;

(8)  willfully fails to do his utmost to encounter, engage, capture or destroy any enemy troops, combatants, vessels, aircraft or any other thing, which it is his duty so to encounter, engage, capture or destroy; or

(9)  does not afford all practicable relief and assistance to any troops, combatants, vessels or aircraft of the armed forces belonging to the United States or their allies, to the Commonwealth or to any other state, when engaged in battle;

shall be punished as a court-martial may direct.

Cross References.  Section 6023 is referred to in section 6006 of this title.



Section 6024 - Subordinate compelling surrender

§ 6024.  Subordinate compelling surrender.

Any person subject to this part who compels or attempts to compel a commander of any place, vessel, aircraft or other military property, or of any body of members of the armed forces, to give it up to an enemy or to abandon it or who strikes the colors or flag to an enemy without proper authority shall be punished as a court-martial may direct.



Section 6025 - Improper use of countersign

§ 6025.  Improper use of countersign.

Any person subject to this part who, in time of war or national emergency, discloses the parole or countersign to any person not entitled to receive it or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give shall be punished as a court-martial may direct.



Section 6026 - Forcing a safeguard

§ 6026.  Forcing a safeguard.

Any person subject to this part who forces a safeguard shall be punished as a court-martial may direct.



Section 6027 - Captured or abandoned property

§ 6027.  Captured or abandoned property.

(a)  Duty to secure property.--All persons subject to this part shall secure all public property taken for the service of the United States or the Commonwealth and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody or control.

(b)  Offense.--Any person subject to this part who:

(1)  fails to carry out the duties prescribed in subsection (a);

(2)  buys, sells, trades or in any way deals in or disposes of taken, captured or abandoned property, whereby he receives or expects any profit, benefit or advantage to himself or another directly or indirectly connected with himself; or

(3)  engages in looting or pillaging;

shall be punished as a court-martial may direct.



Section 6028 - Aiding the enemy

§ 6028.  Aiding the enemy.

Any person subject to this part who:

(1)  aids or attempts to aid the enemy with arms, ammunition, supplies, money or other things; or

(2)  without proper authority, knowingly harbors or protects or gives intelligence to or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly;

shall be punished as a court-martial may direct.



Section 6029 - Misconduct of prisoner

§ 6029.  Misconduct of prisoner.

Any person subject to this part who, while in the hands of the enemy in time of war:

(1)  for the purpose of securing favorable treatment by his captors, acts without proper authority in a manner contrary to law, custom or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2)  while in a position of authority over such persons maltreats them without justifiable cause;

shall be punished as a court-martial may direct.



Section 6030 - False official statements

§ 6030.  False official statements.

Any person subject to this part who, with intent to deceive, signs any false record, return, regulation, order or other official document made in the line of duty knowing the same to be false or makes any other false official statement made in the line of duty knowing the same to be false shall be punished as a court-martial may direct.



Section 6031 - Loss, damage, destruction or wrongful disposition of military property

§ 6031.  Loss, damage, destruction or wrongful disposition of military property.

Any person subject to this part who, without proper authority:

(1)  sells or otherwise disposes of;

(2)  willfully or through neglect damages, destroys or loses; or

(3)  willfully or through neglect suffers to be lost, damaged, destroyed, sold or wrongfully disposed of;

any military property of the United States or of the Commonwealth or any other state shall be punished as a court-martial may direct.



Section 6032 - Waste, spoilage or destruction of nonmilitary property

§ 6032.  Waste, spoilage or destruction of nonmilitary property.

Any person subject to this part who willfully or recklessly wastes, spoils or otherwise willfully and wrongfully destroys or damages any property other than military property belonging to the United States, the Commonwealth or any other state shall be punished as a court-martial may direct.



Section 6033 - Improper hazarding of vessel

§ 6033.  Improper hazarding of vessel.

(a)  Willful conduct.--Any person subject to this part who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or the State military forces shall be punished as a court-martial may direct.

(b)  Negligent conduct.--Any person subject to this part who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or the State military forces shall be punished as a court-martial may direct.



Section 6034 - Drunken or reckless driving

§ 6034.  Drunken or reckless driving.

Any person subject to this part who, while in a duty status or while on a military installation, operates any vehicle while drunk or in a reckless or wanton manner shall be punished as a court-martial may direct.



Section 6035 - Drunk on duty, sleeping on post and leaving post before relief

§ 6035.  Drunk on duty, sleeping on post and leaving post before relief.

(a)  General rule.--Except as provided in subsection (b), any person subject to this part who is found drunk on duty, sleeping on his post or who leaves his post before being relieved shall be punished as a court-martial may direct.

(b)  Sentinel or look-out.--Any sentinel or look-out who is found drunk on duty, sleeping on his post or who leaves his post before being relieved shall be punished, if the offense is committed in time of war, by confinement of not more than five years or by other punishment as a court-martial may direct. If the offense is committed at any other time, the person shall be punished as a court-martial may direct.



Section 6036 - Dueling

§ 6036.  Dueling.

Any person subject to this part who fights, promotes, is concerned in or connives at fighting a duel or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority shall be punished as a court-martial may direct.



Section 6037 - Malingering

§ 6037.  Malingering.

Any person subject to this part who, for the purpose of avoiding work, duty or service in the State military forces:

(1)  feigns illness, physical disablement, mental lapse or derangement; or

(2)  intentionally inflicts self-injury;

shall be punished as a court-martial may direct.



Section 6038 - Riot or breach of peace

§ 6038.  Riot or breach of peace.

Any person subject to this part who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.



Section 6039 - Provoking speeches or gestures

§ 6039.  Provoking speeches or gestures.

Any person subject to this part who uses provoking or reproachful words or gestures towards any other person subject to this part shall be punished as a court-martial may direct.



Section 6040 - Perjury

§ 6040.  Perjury.

Any person subject to this part who, in a judicial proceeding, in a course of justice conducted under this part or in any administrative proceeding conducted by the State military forces under military regulations, willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.



Section 6041 - Frauds against government

§ 6041.  Frauds against government.

Any person subject to this part:

(1)  who, knowing it to be false or fraudulent:

(i)  makes any claim against the United States, the Commonwealth or any officer thereof; or

(ii)  presents to any person in the civil or military service thereof for approval or payment any claim against the United States the Commonwealth or any officer thereof;

(2)  who, for the purpose of obtaining the approval, allowance or payment of any claim against the United States, the Commonwealth or any officer thereof:

(i)  makes or uses any writing or other paper knowing the same to contain any false or fraudulent statements;

(ii)  makes any oath, affirmation or certification to any fact or to any writing or other paper knowing the oath, affirmation or certification to be false;

(iii)  forges or counterfeits any signature upon any writing or other paper or uses any such signature knowing it to be forged or counterfeited;

(3)  who, having charge, possession, custody or control of any money or other property of the United States or the Commonwealth furnished or intended for the armed forces of the United States or the State military forces, knowingly delivers to any person having authority to receive the same any amount thereof less than that for which he receives a certificate or receipt; or

(4)  who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the Commonwealth, furnished or intended for the armed forces of the United States or the State military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the Commonwealth;

shall, upon conviction, be punished as a court-martial may direct.

Cross References.  Section 6041 is referred to in section 5708 of this title.



Section 6042 - Larceny and wrongful appropriation

§ 6042.  Larceny and wrongful appropriation.

(a)  Offenses defined.--Any person subject to this part who, while in a duty status, wrongfully takes, obtains or withholds by any means whatever from the possession of the true owner or of any other person any money, personal property or article of value of any kind:

(1)  with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate the same to his own use or the use of any person other than the true owner, steals such property and is guilty of larceny; or

(2)  with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate the same to his own use or the use of any person other than the true owner, is guilty of wrongful appropriation.

(b)  Punishment.--Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.



Section 6043 - Assault

§ 6043.  Assault.

Any person subject to this part who, while in a duty status, attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial may direct.



Section 6044 - Conduct unbecoming an officer and a gentleman

§ 6044.  Conduct unbecoming an officer and a gentleman.

Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.



Section 6045 - General article

§ 6045.  General article.

Though not specifically described in this part, a person subject to this title who engages in any disorder and neglect to the prejudice of good order and discipline in the State military forces or who engages in any conduct of a nature to bring discredit upon the State military forces shall be punished as a court-martial may direct. However, where an act or omission constitutes an offense that violates both this part and the criminal laws of the state where the offense occurs or criminal laws of the United States, jurisdiction of the military court will be determined in accordance with section 5104 (relating to subject matter jurisdiction).



Section 6046 - Embezzlement

§ 6046.  Embezzlement.

Any person subject to this part who shall, while in a duty status, embezzle, misapply or convert to his own use, without authority, any moneys received by or entrusted to him for disbursement or articles of military equipment shall be punished as a court-martial may direct.



Section 6047 - Purchasing and receiving military property in pawn

§ 6047.  Purchasing and receiving military property in pawn.

Any person subject to this part who knowingly and willfully sells, purchases or receives in pawn or pledge any military property of the Commonwealth of Pennsylvania or of the United States in use by the Commonwealth shall be punished as a court-martial may direct.



Section 6048 - Wrongful use and possession of controlled substances

§ 6048.  Wrongful use and possession of controlled substances.

(a)  General rule.--Any person subject to this title who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States or introduces into an installation, vessel, vehicle or aircraft used by or under the control of the armed forces of the United States or the State military forces a controlled substance shall be punished as a court-martial may direct.

(b)  Definition.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Controlled substance."  The term means:

(1)  Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid and marijuana and any compound or derivative of any such substance.

(2)  Any substance not specified in paragraph (1) that is listed on a schedule of controlled substances prescribed by the President of the United States for the purposes of the Uniform Code of Military Justice (10 U.S.C. § 801 et seq.) of the armed forces of the United States.

(3)  Any other substance not specified in paragraph (1) or contained on a list prescribed by the President of the United States under paragraph (2) that is listed in schedules I, II, III, IV and V of section 202 of the Controlled Substances Act (Public Law 91-513, 84 Stat. 1236).






Chapter 61 - Miscellaneous Provisions

Section 6101 - Courts of inquiry

CHAPTER 61

MISCELLANEOUS PROVISIONS

Sec.

6101.  Courts of inquiry.

6102.  Authority to administer oaths and to act as notary.

6103.  Text of part to be available.

6104.  Complaints of wrongs.

6105.  Redress of injuries to property.

6106.  Execution of process and sentence.

6107.  Disposition of fines and penalties.

6108.  Liability of public officers for nonexecution of process.

6109.  Compensation of court.

6110.  Immunity for action of military courts.

6111.  Delegation of authority by the Governor and Adjutant General.

6112.  Uniformity of interpretation.

6113.  State Military Justice Fund.

Enactment.  Chapter 61 was added October 24, 2012, P.L.1506, No.192, effective in one year.

Prior Provisions.  Former Chapter 61, which related to the same subject matter, was added August 1, 1975, P.L.185, No.91, and repealed October 24, 2012, P.L.1506, No.192, effective in one year.

§ 6101.  Courts of inquiry.

(a)  Who may convene.--Courts of inquiry to investigate any matter of concern to the State military forces may be convened by any person authorized to convene a general court-martial, whether or not the persons involved have requested such an inquiry.

(b)  Composition.--A court of inquiry consists of three or more commissioned officers. For each court of inquiry, the convening authority shall also appoint counsel for the court.

(c)  Parties.--Any person subject to this part whose conduct is subject to inquiry shall be designated as a party. Any person subject to this part who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses and to introduce evidence.

(d)  Challenging member.--Members of a court of inquiry may be challenged by a party but only for cause stated to the court.

(e)  Oath or affirmation.--The members, counsel, reporters and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

(f)  Witnesses.--Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(g)  Findings and recommendations.--Courts of inquiry shall make findings of fact but shall not express opinions or make recommendations unless required to do so by the convening authority.

(h)  Record.--Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.



Section 6102 - Authority to administer oaths and to act as notary

§ 6102.  Authority to administer oaths and to act as notary.

(a)  Military administration and justice.--The following members of the State military forces may administer oaths for the purposes of military administration, including military justice:

(1)  All judge advocates, including the State Judge Advocate.

(2)  All summary courts-martial.

(3)  All adjutants, assistant adjutants, acting adjutants and personnel adjutants.

(4)  All other persons designated by law or by regulations of the State military forces or the armed forces of the United States.

(b)  Performance of particular duties.--The following persons may administer oaths necessary in the performance of their duties:

(1)  The president, military judge and trial counsel for all general and special courts-martial.

(2)  The president and the counsel for the court of any court of inquiry.

(3)  All officers designated to take a deposition.

(4)  All persons detailed to conduct an investigation.

(5)  All recruiting officers.

(6)  All other persons designated by law or by regulations of the State military forces or the armed forces of the United States.

(c)  Evidence of authority.--The signature without seal of any such person, together with the title of his office, is prima facie evidence of the person's authority.



Section 6103 - Text of part to be available

§ 6103.  Text of part to be available.

(a)  Explanation of certain provisions.--Provisions of this part specifically designated by regulation as required to be explained to enlisted members shall be carefully explained to each enlisted member at the time of or within 30 days after the member's initial entry into the State military forces and at such periodic briefings as shall be required by regulation.

(b)  Availability of text.--A complete text of this part and of the regulations prescribed by the Governor, Adjutant General or department shall be made available to members of the State military forces, upon request.



Section 6104 - Complaints of wrongs

§ 6104.  Complaints of wrongs.

Any member of the State military forces who believes himself wronged by a commanding officer and who, upon due application to that commanding officer, is refused redress may complain to any superior commissioned officer who shall forward the complaint to the officer exercising general court-martial jurisdiction over the officer against whom it is made. The officer exercising general court-martial jurisdiction shall examine the complaint and take proper measures for redressing the wrong. The officer shall, as soon as possible, send to the Adjutant General a statement of the complaint, with a statement of the measures taken to address the wrong.



Section 6105 - Redress of damages to property

§ 6105.  Redress of damages to property.

(a)  Assessment of damages.--Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the State military forces, that person may, subject to such regulations as the Governor or department may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and shall have for the purpose of that investigation power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and the amount approved by that officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive on any disbursing officer for payment to the injured parties of the damages assessed and approved.

(b)  Offender not known.--If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members thereof who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.



Section 6106 - Execution of process and sentence

§ 6106.  Execution of process and sentence.

The processes and sentences of courts-martial of the State military forces shall be executed by the civil officers prescribed by the laws of this Commonwealth or by the officers of the State military forces as the circumstances may require. Fees for serving processes provided for in this part shall be the same as prescribed by law for similar processes of a civil nature and shall, upon proper vouchers being filed, be paid by the Adjutant General in the usual manner.



Section 6107 - Disposition of fines and penalties

§ 6107.  Disposition of fines and penalties.

(a)  Military court or nonjudicial punishment.--Fines imposed by a military court or through imposition of nonjudicial punishment may be paid to the Commonwealth and delivered to the court or imposing officer or to a person executing their process. Fines may be collected in the following manner:

(1)  By cash or money order.

(2)  By retention of any pay or allowances due or to become due to the person fined.

(3)  By garnishment or levy, together with costs, on the wages, goods and chattels of a person delinquent in paying a fine, as provided by law.

(b)  Court-martial.--All fines and penalties imposed and collected through the sentence of courts-martial shall be forwarded to the Adjutant General, who shall deposit the same in the State Military Justice Fund of the State Treasury.



Section 6108 - Liability of public officers for nonexecution of process

§ 6108.  Liability of public officers for nonexecution of process.

The neglect or refusal of any sheriff, constable, peace officer or jail warden to execute any process, to make proper return of all fines and penalties collected or to receive into custody any prisoner shall be deemed a misdemeanor and shall subject the offender to a prosecution by the proper district attorney and to a penalty, upon conviction of each such offense, of $1,000 to the use of the Commonwealth.



Section 6109 - Compensation of court

§ 6109.  Compensation of court.

(a)  Judges, counsel and members of courts.--Military judges, military counsel and members of courts-martial and courts of inquiry shall be allowed transportation and per diem pay as per military grade for time actually employed in the duties assigned them. Transportation shall be furnished to all prosecutors, prisoners, witnesses, sheriffs, peace officers and constables to and from the place or places designated for the meetings of said courts. The per diem pay for military and civilian witnesses shall be the same as in civil courts of law. The fees of sheriffs, peace officers and constables for serving the processes provided for in this part shall be the same as prescribed by law for similar processes of a civil nature and shall, upon proper vouchers being filed, be paid by the Adjutant General in the usual manner.

(b)  Witnesses.--The fees and authorized travel expenses of all witnesses, experts, victims, court reporters and interpreters, as well as fees for the service of process, the costs of collection, apprehension, detention and confinement, and all other necessary expenses of prosecution and the administration of military justice not otherwise payable by any other source, shall be paid out of the State Military Justice Fund of the State Treasury.



Section 6110 - Immunity for action of military courts

§ 6110.  Immunity for action of military courts.

No accused may bring an action or proceeding against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.



Section 6111 - Delegation of authority by the Governor and Adjutant General

§ 6111.  Delegation of authority by Governor and Adjutant General.

The Governor or Adjutant General may delegate any authority vested in him under this part and provide for the subdelegation of any such authority, except the power given the Governor by section 5406 (relating to sentences of dismissal, dishonorable discharge or bad'conduct to be approved by Governor).



Section 6112 - Uniformity of interpretation

§ 6112.  Uniformity of interpretation.

This part shall be so construed as to, so far as practical, make this law uniform with the law of the United States, especially as embodied in the Uniform Code of Military Justice.



Section 6113 - State Military Justice Fund

§ 6113.  State Military Justice Fund.

There is hereby established in the State Treasury a special nonlapsing fund designated as the State Military Justice Fund. Expenditures from the fund shall be administered by the Adjutant General. The fund shall be used to pay expenses incurred in the administration of military justice. All fines, penalties, fees and other moneys paid to the Commonwealth under this part shall be deposited in the fund. The General Assembly may appropriate and have deposited in the fund such funds as it deems necessary to carry out the purposes of this part.






Chapter 71 - Veterans' Preference

Section 7101 - Soldier defined

PART V

EMPLOYMENT PREFERENCES AND PENSIONS

Chapter

71.  Veterans' Preference

73.  Military Leave of Absence

75.  Professional and Occupational Licenses

77.  Blind Veterans' Pensions and Benefits

79.  Veterans' Litigation Awards

Enactment.  Part V was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

CHAPTER 71

VETERANS' PREFERENCE

Sec.

7101.  Soldier defined.

7102.  Credits in civil service examinations.

7103.  Additional points in grading civil service examinations.

7104.  Preference in appointment or promotion.

7105.  Lack of training, age or physical impairment.

7106.  Preferential rating provision in public works     specifications.

7107.  Computation of seniority for reduction in force.

7108.  Preference of spouses.

7109.  Law exclusive.

Enactment.  Chapter 71 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 7101.  Soldier defined.

As used in this chapter, "soldier" means a person who served or hereafter serves in the armed forces of the United States, or in any women's organization officially connected therewith, during any war or armed conflict in which the United States engaged and who was released from active duty under honorable conditions, other than from periods of active duty for training, or with an honorable discharge from such service, or a person who so served or hereafter serves in the armed forces of the United States, or in any women's organization officially connected therewith, since July 27, 1953, including service in Vietnam, and who has an honorable discharge from such service. Qualifying periods of service during a war or armed conflict, for purposes of this provision, will be designated by the Department of Military and Veterans Affairs.

(Nov. 30, 2004, P.L.1552, No.195, eff. imd.)



Section 7102 - Credits in civil service examinations

§ 7102.  Credits in civil service examinations.

(a)  General rule.--When any soldier shall take any civil service appointment or promotional examination for a public position under the Commonwealth, or under any political subdivision thereof, he shall be given credit in the manner hereinafter provided; for the discipline and experience represented by his military training and for the loyalty and public spirit demonstrated by his service for the preservation of his country, as provided in this chapter.

(b)  Disclosure of rank or serial number.--No soldier taking any civil service appointment or promotional examination shall be required to furnish, nor shall he furnish in connection therewith, his former rank or service serial number.



Section 7103 - Additional points in grading civil service examinations

§ 7103.  Additional points in grading civil service examinations.

(a)  Commonwealth examinations.--Whenever any soldier shall successfully pass a civil service appointment or promotional examination for a public position under this Commonwealth, or any political subdivision thereof, and shall thus establish that he possesses the qualifications required by law for appointment to or promotion in such public position, such soldier's examination shall be marked or graded an additional ten points above the mark or grade credited for the examination, and the total mark or grade thus obtained shall represent the final mark or grade of such soldier, and shall determine his standing on any eligible or promotional list, certified or furnished to the appointing or promoting power.

(b)  Municipal examinations.--When any such person shall take any examination for appointment or promotion in the civil service of any of the various municipal agencies within this Commonwealth, as required by any existing law or any law which may hereafter be enacted, such person's examination shall be marked or graded 15% perfect before the quality or contents of the examination shall be considered. When the examination of any such person is completed and graded, such grading or percentage as the examination merits shall be added to the aforesaid 15%, and such total mark or grade shall represent the final grade or classification of such person and shall determine his or her order of standing on the eligible list.



Section 7104 - Preference in appointment or promotion

§ 7104.  Preference in appointment or promotion.

(a)  Non-civil service.--Whenever any soldier possesses the requisite qualifications and is eligible to appointment to or promotion in a public position, where no such civil service examination is required, the appointing power in making an appointment or promotion to a public position shall give preference to such soldier.

(b)  Name on civil service list.--Whenever any soldier possesses the requisite qualifications, and his name appears on any eligible or promotional list, certified or furnished as the result of any such civil service examination, the appointing or promoting power in making an appointment or promotion to a public position shall give preference to such soldier, notwithstanding that his name does not stand highest on the eligible or promotional list.

(c)  Name not on civil service list.--In making an appointment or promotion to public office where a civil service examination is required, the appointing or promotional power may give preference to any soldier, who has passed the required examination for appointment or promotion to such position, and possesses the requisite qualifications, although his name does not appear on the eligible or promotional list certified or furnished to the appointing or promoting power.



Section 7105 - Lack of training, age or physical impairment

§ 7105.  Lack of training, age or physical impairment.

The lack of academic or scholastic training or experience, age, loss of limb or other physical impairment which does not in fact incapacitate any such soldier shall not be deemed to disqualify him, provided he possesses the other requisite qualifications to satisfactorily perform all of the duties which the position requires.



Section 7106 - Preferential rating provision in public works specifications

§ 7106.  Preferential rating provision in public works specifications.

Whenever the Commonwealth issues specifications for the construction, alteration or repair of any public works, such specifications shall include a provision under which the contractors and subcontractors shall agree to give a preferential rating similar to that given by the Commonwealth to any soldier making application for employment upon such public works.



Section 7107 - Computation of seniority for reduction in force

§ 7107.  Computation of seniority for reduction in force.

Whenever a reduction in force is necessary in any public position, or on public works of the Commonwealth and its political subdivisions, and personnel are discharged according to seniority, the number of years of service of any soldier shall be determined by adding his total years of service in the civil service or on public works to his total years of service as a member of the armed forces of the United States, or in any women's organization officially connected therewith during any war in which the United States engaged.



Section 7108 - Preference of spouses

§ 7108.  Preference of spouses.

The same preferential rating given to soldiers under the provisions of this chapter shall be extended to include the spouses of deceased or disabled soldiers.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)



Section 7109 - Law exclusive

§ 7109.  Law exclusive.

This chapter shall be construed as being the exclusive law applying to the Commonwealth, and its political subdivisions, in giving preference to soldiers in appointment or promotion to, or retention in, public position or on public works.






Chapter 73 - Military Leave of Absence

Section 7301 - Definitions

CHAPTER 73

MILITARY LEAVE OF ABSENCE

Sec.

7301.  Definitions.

7302.  Granting military leaves of absence.

7303.  Expiration of military leaves of absence.

7304.  Reemployment rights.

7305.  Seniority rights.

7306.  Retirement rights.

7307.  Eligibility.

7308.  Loss of benefits.

7309.  Employment discrimination for military membership or duty.

7310.  Contract by minors for servicemen's readjustment loans.

7311.  Sale of real property for delinquent taxes and municipal claims.

7312.  Stay of eviction or distress during military service.

7313.  Educational leave of absence.

7314.  Stay of proceedings when military service affects conduct thereof.

7315.  Termination of leases and similar obligations by military personnel.

7315.1. Early termination of housing rental agreement by military personnel.

7316.  Maximum rates of interest and scheduling of debts.

7317.  Deferred motor vehicle insurance coverage.

7318.  Unemployment compensation benefits.

7319.  Military family relief assistance.

Enactment.  Chapter 73 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

Cross References.  Chapter 73 is referred to in section 702 of this title; section 8102 of Title 24 (Education); sections 5302, 5304 of Title 71 (State Government).

§ 7301.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Active military service." Active service in any of the armed services or forces of the United States or of this Commonwealth.

"Be drafted." To be drafted, to be ordered into active military service if a member of a reserve component of the armed forces, or in any way to enter involuntarily, or remain in active military service, or to enter voluntarily into active military service for such period as is necessary to satisfy one's draft obligation.

"Employee." Any appointed officer or employee regularly employed by the Commonwealth, in its civil service or otherwise, or by any department, board, bureau, commission, authority, agency or office thereof, or by any political subdivision or local authority of the Commonwealth, but shall not mean any employee of any school district or vocational school district.

"Enlist." To enlist, enroll, reenlist, or in any way voluntarily to enter or remain in active military service.

"Reserve component of the armed forces." The United States Army Reserve, United States Navy Reserve, United States Marine Corps Reserve, United States Coast Guard Reserve, United States Air Force Reserve, Pennsylvania National Guard and Pennsylvania Air National Guard.

Cross References.  Section 7301 is referred to in section 2707.2 of Title 30 (Fish); section 2706 of Title 34 (Game); section 5302 of Title 71 (State Government); sections 1361, 1364 of Title 75 (Vehicles).



Section 7302 - Granting military leaves of absence

§ 7302.  Granting military leaves of absence.

(a)  Enlistment or draft.--Whenever any employee shall, in time of war or armed conflict, or emergency proclaimed by the Governor or by the President of the United States, enlist or shall, at any time, be drafted into the active military service of the United States, he shall be automatically granted a military leave of absence. So long as an employee is on military leave of absence, he shall not be removed from his employment and his duties shall either be performed by other employees or by a temporary substitute. During such time he may receive remuneration from his civilian employer.

(b)  Reserve components.--Whenever any employee who is a member of a reserve component of the armed forces shall be called or ordered to active duty by the United States and whenever any employee who is a member of the Pennsylvania National Guard shall be ordered to active State duty or special State duty by the Governor or his designee, he shall automatically be granted a military leave of absence.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.; Nov. 22, 2000, P.L.670, No.90, eff. imd.)

Cross References.  Section 7302 is referred to in sections 5102, 5902, 5906 of Title 71 (State Government).



Section 7303 - Expiration of military leaves of absence

§ 7303.  Expiration of military leaves of absence.

(a)  Employees who enlisted.--Every military leave of absence granted to an employee by reason of his enlistment in the active military service in time of war or armed conflict, or emergency proclaimed by the Governor or by the President of the United States, shall expire 90 days after the expiration of the first period of his enlistment to expire at a time when the United States is not engaged in a war or armed conflict or emergency proclaimed by the Governor or by the President of the United States.

(b)  Employees who were drafted.--Every military leave of absence granted to an employee by reason of his having been drafted shall expire 90 days after the expiration of the period for which he was drafted.

(c)  Employees who were members of reserve components.--Every military leave of absence granted to an employee by reason of his having been called or ordered to military duty as a member of a reserve component of the armed forces of the United States shall expire 90 days after the expiration of the period of the military duty. Every military leave of absence granted to an employee by reason of his having been ordered to active State duty or special State duty as a member of the Pennsylvania National Guard shall expire 30 days after the expiration of the period of the State duty.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.)

1990 Amendment.  Act 174 added subsec. (c), retroactive to August 1, 1990.



Section 7304 - Reemployment rights

§ 7304.  Reemployment rights.

Every employee shall have the right to return to his employment at any time prior to the expiration of his military leave of absence upon notifying his employer of his desire and availability so to return.

Cross References.  Section 7304 is referred to in section 7305 of this title.



Section 7305 - Seniority rights

§ 7305.  Seniority rights.

Every employee who returns to his employment at the time of or prior to the expiration of his military leave of absence shall be restored as provided in section 7304 (relating to reemployment rights) in such manner as to give him such status in his employment as he would have enjoyed if he had continued in such employment continuously from the time of his entering the armed forces until the time of his restoration to such employment.



Section 7306 - Retirement rights

§ 7306.  Retirement rights.

(a)  Options available to employees.--Any employee who is a member of a retirement system other than an active member or inactive member on leave without pay of the State Employees' Retirement System at the time he is granted a military leave of absence shall be entitled to exercise any one of the following options in regard thereto:

(1)  He may continue to make regular payments into the fund during the period of his military leave of absence. The amount of such payments shall be the same as they would have been, had he not been granted a military leave of absence, but had instead remained actively in his employment. The time of making such payments shall be mutually agreed upon by the employee and the retirement association of which he is a member, but in no event shall be less frequent than semiannually. The employer shall make its contributions on the same basis as is used to compute the employee's contributions. In this case, his retirement rights shall be determined on the basis that he was in the active, continuous and uninterrupted employ of his employer for the period during which he was on military leave of absence.

(2)  He may discontinue making payments into the fund during the period of his military leave of absence. In such event, the employer shall also discontinue making its contributions during this period. In this case, his retirement rights shall be determined by completely disregarding the period of his military leave of absence for all purposes.

(b)  Exercise of options.--Any employee, desiring to exercise option (1) in subsection (a), shall so signify, in writing, to the retirement association of which he is a member within 60 days after the commencement of his military leave of absence or within 60 days after the effective date of this chapter, whichever shall later occur. Any employee who does not exercise option (1) in this manner will be deemed to have exercised option (2).

(c)  Change of option.--Any employee who has exercised option (2) in subsection (a), but who, upon the expiration of his military leave of absence, returns to his employment and desires to receive the benefits of option (1), shall have the right to receive such benefits if he shall comply with the following requirements:

(1)  He shall, within six months after he returns to his employment, give written notice to the retirement association of which he is a member of his desire to receive the benefits of option (1).

(2)  He shall pay into the retirement fund an amount equal to the total payments he would have made had he exercised option (1). Payment of such amount may be spread over a period of time agreeable to the retirement association and the employee, which in no event shall exceed a period commencing with the date he returned to his employment and equal in duration to the duration of his military leave of absence. Such agreed upon payments shall be made in the same manner as his regular payments into the fund are made. In this case, his employer shall pay into the fund an amount equal to the total payments it would have made had the employee exercised option (1). Payment of such amount by the employer shall be spread over the same time as the employee's payments.

(d)  Members of State Employees' Retirement System.--An employee who is an active member or inactive member on leave without pay of the State Employees' Retirement System at the time he is granted a military leave of absence shall be entitled to receive credit in the State Employees' Retirement System for the leave as provided in 71 Pa.C.S. Pt. XXV (relating to retirement for State employees and officers).

(Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (a) and added subsec. (d). See sections 12(1) and 20 of Act 181 in the appendix to this title for special provisions relating to applicability and requirements for qualification as qualified pension plan.

Cross References.  Section 7306 is referred to in section 7308 of this title; section 5302 of Title 71 (State Government).



Section 7307 - Eligibility

§ 7307.  Eligibility.

Every employee otherwise eligible for a military leave of absence shall be granted a military leave of absence commencing upon the date of his eligibility therefor, regardless of whether such date occurred before or after the effective date of this chapter.



Section 7308 - Loss of benefits

§ 7308.  Loss of benefits.

Any employee who is separated from the service by an undesirable, bad conduct or dishonorable discharge shall not be entitled to any of the benefits of this chapter, except such vested rights as he may have acquired prior thereto by virtue of payments made pursuant to his exercise of option (1) of section 7306 (relating to retirement rights).



Section 7309 - Employment discrimination for military membership or duty

§ 7309.  Employment discrimination for military membership or duty.

(a)  General rule.--It is unlawful for the Commonwealth or any of its departments, boards, commissions, agencies or any political subdivision, or for any private employer, to refuse to hire or employ any individual not on extended active duty because of his membership in the National Guard or any one of the other reserve components of the armed forces of the United States, or because he is called or ordered to active State duty or special State duty by the Governor during an emergency or as otherwise authorized by law, or because he is called or ordered to active duty by the Federal Government under provisions of 10 U.S.C. (relating to armed forces) or 32 U.S.C. (relating to National Guard), or to discharge from employment such individual, or to otherwise discriminate against such individual with respect to compensation, hire, tenure, terms, conditions or privileges of employment because of such membership, or because he is called or ordered to active State duty by the Governor during an emergency or because he is called or ordered to other military duty authorized by law.

(b)  Reemployment following emergency or other military duty.--Upon the completion of such emergency or other military duty any such member of the Pennsylvania National Guard or any other reserve component of the armed forces of the United States shall be restored by such public or private employer or his successor in interest to such position or to a position of like seniority, status and pay which such member held prior to such emergency or other military duty, but if any such member is not qualified to perform the duties of such position by reason of disability sustained during such emergency or other military duty but qualified to perform the duties of any other position in the employ of such private employer or his successor in interest, such member shall be restored to such other position, the duties of which he is qualified to perform, as will provide him like seniority, status and pay, or the nearest approximation thereof consistent with the circumstances of the case, unless such public or private employer's or his successor in interests, circumstances have so changed as to make it impossible or unreasonable to do so.

(c)  Extension of benefits during military duty.--Whenever a member of the Pennsylvania National Guard is called or ordered into active Federal service or active State duty under orders authorized by law or a member of any reserve component is called or ordered onto active duty, other than active duty for training, the public or private employer of the member shall, at no cost to the member, continue health insurance and other benefits in effect for at least the first 30 days of the military duty. After the expiration of the first 30 days, the public or private employer shall give the member of the National Guard or other reserve component the voluntary option of continuing such health insurance and other benefits in effect at his own expense by paying for the insurance or benefits at the same rates paid by the employer, and the insurance coverage shall continue, except for injuries incurred in the line of military duty.

(d)  Termination of certain health insurance benefits.--

(1)  As used in this subsection, the term "eligible member" applies to full-time students who are eligible for health insurance coverage or ancillary service plans under their parents' health insurance policies when the students are:

(i)  members of the Pennsylvania National Guard or any reserve component of the armed forces of the United States who are called or ordered to active duty, other than active duty for training, for a period of 30 or more consecutive days; or

(ii)  members of the Pennsylvania National Guard ordered to active State duty, including duty under 35 Pa.C.S. Ch. 76 (relating to Emergency Management Assistance Compact), for a period of 30 or more consecutive days.

(2)  As used in this subsection, the term "full-time student" shall have the same meaning set forth in Chapter 32 (relating to Educational Assistance Program).

(3)  The eligibility for health insurance coverage or ancillary service plans under a parent's health insurance policy for eligible members as defined in paragraph (1) shall be extended for a period equal to the duration of the eligible member's service on active duty or active State duty or until the eligible member is no longer a full-time student. The eligibility of an eligible member who is a full-time student for health insurance coverage or ancillary service plans under a parent's policy shall not terminate because of the age of the eligible member when the member's educational program was interrupted because of military duty.

(4)  In order to qualify for this extension, the eligible member must:

(i)  Submit a form approved by the Department of Military and Veterans Affairs notifying the insurer that the eligible member has been placed on active duty.

(ii)  Submit a form approved by the Department of Military and Veterans Affairs notifying the insurer that the eligible member is no longer on active duty.

(iii)  Submit a form approved by the Department of Military and Veterans Affairs showing that the student has reenrolled as a full-time student for the first term or semester starting 60 or more days after his or her release from active duty.

(5)  The provisions of this subsection shall not apply to a health insurance policy or ancillary service plan that has been terminated.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Ancillary service plans."  Any individual or group health insurance plan, subscriber contract or certificate that provides exclusive coverage for dental services or vision services.

"Health insurance policy."  An individual or group health, sickness or accident policy or subscriber contract or certificate issued by an entity subject to any one of the following:

(1)  The act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(2)  The act of December 29, 1972 (P.L.1701, No.364), known as the Health Maintenance Organization Act.

(3)  The act of May 18, 1976 (P.L.123, No.54), known as the Individual Accident and Sickness Insurance Minimum Standards Act.

(4)  40 Pa.C.S. Ch. 61 (relating to hospital plan corporations) or 63 (relating to professional health services plan corporations).

(Dec. 17, 1990, P.L.700, No.174, eff. imd.; Dec. 22, 2005, P.L.443, No.83, eff. 60 days; Sept. 25, 2008, P.L.1068, No.85, eff. imd.)

2008 Amendment.  Act 85 amended subsecs. (d) and (e).



Section 7310 - Contract by minors for servicemen's readjustment loans

§ 7310.  Contract by minors for servicemen's readjustment loans.

(a)  General rule.--Any minor, who is at least 17 years of age, and who is eligible for guaranty or insurance of a loan pursuant to the act of Congress known as the "Servicemen's Readjustment Act of 1944," as amended and supplemented, is hereby authorized and empowered, notwithstanding such minority, to enter into any contract in this Commonwealth, for any loan, or loans guaranteed by the United States, or any agency thereof, in accordance with the provisions of said act of Congress, as amended and supplemented, and the rules and regulations promulgated from time to time pursuant thereto; or any agency of the Commonwealth hereafter created; and such minor is also authorized and empowered to execute, and acknowledge, all documents, deeds, mortgages, and other or similar papers, necessary and incident to such contracts.

(b)  Joinder by minor spouse.--The minor spouse of any person who is eligible for guaranty or insurance of a loan pursuant to said act of Congress, whether or not such person is a minor and regardless of the age of the spouse, is hereby authorized and empowered, notwithstanding such minority, to join in the execution of any such contract.

(c)  Minority no basis for avoidance or defense.--In the event a person who is eligible for guaranty or insurance of a loan pursuant to said act of Congress, and who is a minor or whose spouse is a minor, or both, obtains such a loan, or loans, neither of them, despite any law or decision of any court to the contrary, shall be permitted to avoid the contract of such loan or loans because of the age of either of them, nor shall either of them be permitted to interpose the defense that either of them is a minor in any action or actions based upon such contract, or contracts, or arising out of any loan or loans authorized herein.

(d)  Liability of parent or representative.--The parent or parents, or guardian or guardians, or trustee or trustees of any minor shall not be liable in any way whatsoever because of or on account of such contract or contracts, or loan or loans, which may be entered into or joined in by such minor pursuant hereto, unless expressly a party thereto.



Section 7311 - Sale of real property for delinquent taxes and municipal claims

§ 7311.  Sale of real property for delinquent taxes and municipal claims.

(a)  Lien saved on stay of sale.--Whenever, pursuant to the provisions of the Federal Soldiers' and Sailors' Civil Relief Act of 1940 and the amendments thereto, a sale of any real property, owned and occupied for dwelling, professional, business or agricultural purposes by a person in military service, or his dependents, at the commencement of his period of military service and still so occupied by his dependents or employees, to enforce the collection of a delinquent tax or municipal claim, or the commencement of any proceeding or action for such purposes, is stayed by any court of record of this Commonwealth, the lien of the tax or of a tax or municipal claim affected thereby, shall not be lost.

(b)  Sale and lien time limitations extended.--In all such cases the time fixed by statute for any such sale, or the commencement of any such proceeding or action, and the lien of the tax or the tax or municipal claim, is hereby extended for a period equal to the time during which the stay of the court was effective.

(c)  Redemption period extended.--Whenever the real property, owned and occupied for dwelling, professional, business or agricultural purposes by a person in the military service, or his dependents, at the commencement of his military service and still so occupied by his dependents or employees, has been sold to enforce the collection of any tax or municipal claim, and such person in military service has the right to redeem the same, and the period of redemption shall expire at any time before the expiration of six months after the termination of the military service of such person, the period of redemption as to such real property shall be extended, and such person in military service shall have the right to redeem such property at any time not later than six months after the termination of the military service of such person.



Section 7312 - Stay of eviction or distress during military service

§ 7312.  Stay of eviction or distress during military service.

(a)  General rule.--Whenever any member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States shall be called or ordered to active duty, other than active duty for training, or, in the case of members of the Pennsylvania National Guard, shall be called or ordered to active State duty, no eviction or distress shall be made of premises occupied chiefly for dwelling purposes by the member or any member of his family or other dependents, except upon leave of court granted upon application therefor or granted in an action or proceeding affecting the right of possession.

(b)  Stay of proceedings.--On any such application or in any action brought pursuant to subsection (a), the court may, in its own discretion, on its own motion, and shall, on application of the member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States, any member of his family or dependent, stay the proceedings for six months unless, in the opinion of the court, the ability of the tenant to pay the agreed rent is not materially affected by reason of the military service. The court may make such other order as may be just under the circumstances, including an order temporarily adjusting the rental payments.

(c)  Impacts on landlords.--When a stay of eviction is granted or other order is made by the court, the owner of the premises shall be entitled, upon application therefor, to such relief as the court may determine just and equitable under the circumstances, including an order for the member to pay the arrearage in rent upon release from military duty to the extent and for such period as may appear to the court to be just.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.)

1990 Amendment.  Act 174 added section 7312, retroactive to August 1, 1990.



Section 7313 - Educational leave of absence

§ 7313.  Educational leave of absence.

Whenever any member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States shall be called or ordered to active duty, other than active duty for training, including, in the case of members of the Pennsylvania National Guard, active State duty, the educational institution in which the member is enrolled shall grant the member or the member's spouse a military leave of absence from their education. Members and spouses on military leave of absence from their educational institution shall be entitled, upon the member's release from military duty, to be restored to the educational status they had attained prior to the member's being ordered to military duty without loss of academic credits earned, scholarships or grants awarded or tuition and other fees paid prior to the commencement of the military duty. It shall be the duty of the educational institution to refund tuition or fees paid or to credit the tuition and fees to the next semester or term after the termination of the educational military leave of absence at the option of the student.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.; July 5, 2012, P.L.1090, No.128, eff. 60 days)



Section 7314 - Stay of proceedings when military service affects conduct thereof

§ 7314.  Stay of proceedings when military service affects conduct thereof.

At any stage thereof any action or proceeding in any court in which a person in military service is involved, either as plaintiff or defendant, during the period of such service or within 60 days thereafter may, in the discretion of the court in which it is pending, on its own motion, and shall, on application to it by such person or some person on his behalf, be stayed as provided in the act of October 17, 1940, known as the Soldiers' and Sailors' Civil Relief Act of 1940 (54 Stat. 1178, 50 U.S.C. app. § 501 et seq.), unless, in the opinion of the court, the ability of the plaintiff to prosecute the action or the defendant to conduct his defense is not materially affected by reason of his military service.

(Dec. 17, 1990, P.L.700, No.174, eff. imd.)

1990 Amendment.  Act 174 added section 7314, retroactive to August 1, 1990.



Section 7315 - Termination of leases and similar obligations by military personnel

§ 7315.  Termination of leases and similar obligations by military personnel.

(a)  Applicability.--This section shall apply to members of the Pennsylvania National Guard who are called or ordered to active duty with the armed forces of the United States, other than active duty for training, or to State active duty under this title, and members of other reserve components who are called or ordered to active duty with the armed forces of the United States, other than active duty for training, when the period of active duty or State active duty is 30 consecutive days or more.

(b)  Leases which may be terminated.--A member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States, as described in subsection (a), or his agent or attorney-in-fact may terminate or cancel without cost, payment or penalty any lease for premises occupied or used by the member for dwelling, professional, business or agricultural purposes and any lease for an automobile, other motor vehicle, boat, aircraft, furniture, appliances, fixtures or other tangible personal property used by the member for personal, business, agricultural or other private use, provided the lease was executed by or on behalf of the member prior to the commencement of the period of active duty or State active duty and provided the lease was not intended as security under the definition of "security interest" in 13 Pa.C.S. § 1201 (relating to general definitions).

(c)  Procedures for termination.--The member may terminate or cancel the lease by notice in writing delivered to the lessor or to the lessor's agent at any time following the beginning of the member's active duty or State active duty. Delivery of the notice may be accomplished by placing it in an envelope properly stamped and duly addressed to the lessor or the lessor's agent and depositing the notice in the United States mail. In the case of leases of premises or tangible personal property providing for monthly payments, termination of the lease shall be effective 30 days after the first date on which the next rental or lease payment is due and payable subsequent to the date when the notice is mailed or delivered. In the case of all other leases, termination shall be effective on the last day of the month following the month in which the notice is delivered or mailed, and, in such case, any rental paid in advance for a period after termination shall be refunded to the member by the lessor or his agent.

(d)  Relief granted to lessor.--Upon application by the lessor to the appropriate court of common pleas prior to the termination provided for in this section, any relief granted by this section shall be subject to such modifications or restrictions as, in the opinion of the court, justice and equity may require in the circumstances. This section does not prohibit the forfeiture, in whole or in part, of a security or damage deposit paid by the member when the forfeiture is authorized by law and the lessor demonstrates that the forfeiture of the deposit is necessary to pay for actual damages to the premises or tangible personal property arising during the period prior to termination of the lease when the premises or tangible personal property were under the care, custody and control of the member or his family.

(e)  Memberships subject to termination.--A member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States, as described in subsection (a), may terminate without cost or penalty any membership or similar obligation incurred prior to the member's entry on active duty in a health club, fitness center, country club, outdoor or indoor recreational organization or similar organization where periodic payments are required to maintain membership, or the member, at his option, may suspend his periodic payments during his period of active service and shall be readmitted to active membership without payment of any initiation or other initial membership fee upon release from active service. The notice described in subsection (c) shall be sufficient for a member to notify the club or organization of the termination or suspension of membership.

(Apr. 16, 1992, P.L.161, No.29, eff. imd.)

1992 Amendment.  Act 29 added section 7315.



Section 7315.1 - Early termination of housing rental agreement by military personnel

§ 7315.1.  Early termination of housing rental agreement by military personnel.

(a)  General rule.--A member of the armed forces of the United States or a member of the Pennsylvania National Guard serving on full-time duty or as a civil service technician with a national guard unit may, through the procedure detailed in this subsection, terminate a housing rental agreement if the member or technician:

(1)  has received permanent change of station orders;

(2)  has received temporary duty orders in excess of three months;

(3)  is honorably discharged or released from active duty with the armed forces of the United States or from full-time duty or technician status with the Pennsylvania National Guard; or

(4)  has received orders for mandatory housing assignment to government-supplied quarters resulting in forfeiture of basic allowance for housing (BAH).

(b)  Notice of termination.--Tenants who qualify to terminate a housing rental agreement under this section shall do so by serving on the landlord a written notice of termination effective not less than 30 days after receipt of the notice. Prior to the termination date, the tenant shall furnish the landlord with a copy of the official notification of the orders or a signed letter confirming the orders from the tenant's commanding officer.

(c)  Final rent.--The final rent shall be prorated to the date of termination and shall be payable at such time as would have otherwise been required by the terms of the housing rental agreement.

(d)  Arrearages and other obligations and liabilities.--Rents or lease amounts unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis.

(e)  Rent paid in advance.--Rents or lease amounts paid in advance for a period after the effective date of the termination of the lease shall be refunded to the lessee by the lessor, or the lessor's assignee or the assignee's agent, within 30 days of the effective date of the termination of the lease.

(f)  Relief to lessor.--Upon application by the lessor to a court before the termination date provided in the written notice, relief granted by this section to a servicemember may be modified as justice and equity require.

(g)  Tenant's obligations.--Nothing in this section shall affect the tenant's obligations under section 503-A of the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951.

(h)  Penalties.--

(1)  Any person who knowingly seizes, holds or detains the personal effects, security deposit or other property of a servicemember or a servicemember's dependent who lawfully terminates a lease covered by this section, or who knowingly interferes with the removal of such property from premises covered by such lease, for the purpose of subjecting or attempting to subject any of such property to a claim for rent accruing subsequent to the date of termination of such lease, or attempts to do so, commits a summary offense.

(2)  The remedy and rights provided under this section are in addition to and do not preclude any remedy for wrongful conversion otherwise available under law to the person claiming relief under this section, including any award for consequential or punitive damages.

(July 4, 2004, P.L.507, No.65, eff. 60 days)

2004 Amendment.  Act 65 added section 7315.1.



Section 7316 - Maximum rates of interest and scheduling of debts

§ 7316.  Maximum rates of interest and scheduling of debts.

(a)  Applicability.--This section shall apply to members of the Pennsylvania National Guard who are called or ordered to active duty with the armed forces of the United States, other than active duty for training, or to State active duty under this title, and members of other reserve components who are called or ordered to active duty with the armed forces of the United States, other than active duty for training, when the period of active duty or State active duty is 30 consecutive days or more.

(b)  Maximum rates of interest.--No obligation or liability bearing interest at a rate in excess of the rate established under section 206 of the Soldiers' and Sailors' Civil Relief Act of 1940 (54 Stat. 1178, 50 U.S.C. App. § 526), as may be amended from time to time, incurred by a person in military service, as described in subsection (a), shall, during any part of the period of service which occurs after the enactment of this section, bear interest at a rate in excess of the rate under section 206, calculated as an annual percentage rate in accordance with applicable laws and regulations, unless, in the opinion of the court, upon application thereto by the obligee, the ability of the person in the military service to pay interest upon the obligation or liability at a rate in excess of the rate under section 206 is not materially affected by reason of service, in which case the court may make the order as in its opinion may be just.

(c)  Recalculation of repayment schedule.--Upon the reduction of the annual rate of interest pursuant to this section, there shall be a corresponding and proportionate reduction of the amount of any periodic payments made to satisfy the obligation based on a recalculation of the repayment schedule with the same repayment frequency and an interest rate equal to the rate established under section 206 of the Soldiers' and Sailors' Civil Relief Act of 1940, amortized over the original term of the loan.

(d)  Rescheduling of debt payments.--When a member's income is materially reduced as a result of his being called or ordered to active duty, the member, his spouse or his agent or attorney-in-fact may apply to his creditors for a rescheduling of his debt payments to take into account the material reduction in his income. The member, his spouse or his agent or attorney-in-fact shall provide the creditor with a statement of his income prior to being called or ordered to active duty and his income thereafter. Based on proof of a material reduction in income, the creditor shall thereafter adjust or reschedule the monthly or other periodic payments of the member. Nothing in this subsection shall be construed to relieve a member of the obligation to repay the principal of his debt after his release or discharge from active duty and restoration of his income at periodic payments equal to those in effect prior to activation.

(e)  Interest.--As used in this section, the term "interest" includes service charges, renewal fees, fees or any other charges, except bona fide insurance, in respect of the obligation or liability.

(Apr. 16, 1992, P.L.161, No.29, eff. imd.)

1992 Amendment.  Act 29 added section 7316.



Section 7317 - Deferred motor vehicle insurance coverage

§ 7317.  Deferred motor vehicle insurance coverage.

(a)  Applicability.--This section shall apply to members of the Pennsylvania National Guard who are called or ordered to active duty with the armed forces of the United States, other than active duty for training, or to State active duty under this title, and members of other reserve components who are called or ordered to active duty with the armed forces of the United States, other than active duty for training, when the period of active duty or State active duty is 30 consecutive days or more.

(b)  Deferral of coverage.--A member of the Pennsylvania National Guard or other reserve component of the armed forces of the United States, as described in subsection (a), may defer without cost or penalty motor vehicle insurance coverage during the period of active duty on one or more vehicles owned by the member, either individually or jointly with another person, provided the member certifies to the insurer the vehicle will not be operated during his absence on active duty, and, if a motor vehicle serves as collateral for a loan, the member shall continue to insure it against the risks of property damage and theft as required by the lender.

(c)  Limited exemption.--Any person described in subsection (a) shall have the same limited exemption from financial responsibility requirements as established in 75 Pa.C.S. § 1786(d)(2) (relating to required financial responsibility).

(d)  Refund or crediting of prepaid premiums.--The insurer shall, at the election of the member, refund premiums paid for coverage during the period of deferral or credit such premiums to coverage in effect after the end of the deferral period.

(e)  Reinstatement of deferred coverage.--Upon the member's release or discharge from active duty, the insurer shall, upon notice, reinstate the member's coverage at the rates then in effect.

(f)  Actions prohibited.--No insurer shall, because of the deferral of insurance coverage provided under this section, cancel, nonrenew, impose a surcharge or a rate penalty or remove any premium discount on any insurance coverage upon reinstatement of the member's coverage.

(g)  Intent.--It is the specific intent of the General Assembly to treat individuals subject to this section as if no deferral of insurance coverage occurred and insurance coverage was not interrupted.

(Apr. 16, 1992, P.L.161, No.29, eff. imd.; Oct. 6, 2005, P.L.322, No.60, eff. imd.)

2005 Amendment.  Act 60 added subsecs. (f) and (g).

1992 Amendment.  Act 29 added section 7317.



Section 7318 - Unemployment compensation benefits

§ 7318.  Unemployment compensation benefits.

(a)  General rule.--Compensation payable under the act of December 5, 1936 (2nd Sp.Sess., 1937 P.L.2897, No.1), known as the Unemployment Compensation Law, shall not be reduced pursuant to section 404(d)(1) of that act by reason of any military pay and allowances paid to a member of the Pennsylvania National Guard or a member of a reserve component of the armed forces for periods of active duty for emergencies as declared by the Governor or drill and instruction under 32 U.S.C. § 502(a)(1) (relating to required drills and field exercises) or for a member of a reserve component of the armed forces for drill or instruction under 10 U.S.C. (relating to armed forces).

(b)  Applicability.--This section shall not apply to military pay and allowances paid to a member of the Pennsylvania National Guard for active Federal service or participation in annual training under 32 U.S.C. § 502(a)(2) or for a member of a reserve component of the armed forces for active military duty under 10 U.S.C. (relating to armed forces).

(Oct. 18, 2000, P.L.540, No.72, eff. 60 days; Dec. 9, 2002, P.L.1382, No.169, eff. 60 days)

2000 Amendment.  Section 2 of Act 72 provided that Act 72 shall apply to unemployment compensation for weeks commencing on or after the effective date of Act 72.



Section 7319 - Military family relief assistance

§ 7319.  Military family relief assistance.

(a)  Establishment of fund.--In order to carry out the purposes of section 315.8 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, there is hereby established in the State Treasury a restricted revenue account within the General Fund which shall be known as the Military Family Relief Assistance Fund.

(b)  Administration of program.--

(1)  The department shall administer and staff the program established in paragraph (2) and shall accept voluntary contributions from persons for the fund. The department may consult with any governmental or nongovernmental organization as is necessary to complete the requirements under this section but shall not enter into an agreement or contract with any such organization for the staffing functions of the program.

(2)  The Military Family Relief Assistance Program is established. Contributions received for the fund shall be distributed by the department under the program to eligible service members and eligible relatives of eligible service members. Applicants must demonstrate to the department that they have a direct and immediate financial need as a result of the military service of the service member. Such circumstances must be beyond the control of and not as a result of misconduct by the service member. The applicant shall demonstrate that the financial need is caused by one or more of the following:

(i)  A sudden or unexpected loss of income directly related to the military service of the service member.

(ii)  The death or critical illness of a parent, spouse, sibling or child resulting in an immediate need for travel, lodging or subsistence for which the applicant lacks financial resources.

(iii)  The wounding of the service member in the line of duty sustained as a result of combat or attack resulting in an immediate need for funds for travel, lodging, subsistence or other activities directly related to the casualty for which the applicant lacks financial resources. No more than two eligible relatives of an eligible service member may receive assistance under this subparagraph.

(iv)  A natural or manmade disaster resulting in deprivation of food, shelter or other necessities of life for which the applicant lacks financial resources.

(v)  Emergency need for child care of dependent children for which the applicant lacks financial resources.

(vi)  Other immediate and necessitous cause determined in the guidelines established for the program that exceeds the financial resources of the applicant where failure to provide emergency assistance will substantially operate to the detriment of the service member or his or her dependents.

(3)  In order to qualify for assistance under this program, applicants may be required under the guidelines of this program to seek relief from other available sources prior to applying for this program.

(4)  An applicant may appeal a decision of the department to the Adjutant General. The Adjutant General shall have the authority to make a final determination concerning any appeal.

(c)  Guidelines.--The department shall, in consultation with the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives, the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the Senate and the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives, develop guidelines necessary to administer the provisions of this section. The guidelines established under this subsection shall do all of the following:

(1)  Set forth eligibility for relief under this program and determine the amount of relief to be paid based on the need demonstrated by the applicant and the amount of money in the fund at the time of application.

(2)  Set forth the maximum amount of relief and the maximum number of applicants per event or episode.

(3)  Set forth any other information necessary for the administration and enforcement of the program.

(4)  The guidelines established pursuant to this section shall be published in the Pennsylvania Bulletin but shall not be subject to review pursuant to section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(d)  Moneys received.--All moneys received from the voluntary contribution system established in section 315.8 of the Tax Reform Code of 1971 shall be deposited in the fund.

(e)  Other voluntary contributions.--In addition to the voluntary contribution system established in section 315.8 of the Tax Reform Code of 1971, the Commonwealth is also authorized to accept other voluntary contributions and electronic donations to the fund. All other voluntary contributions and electronic donations shall be deposited into the fund. In addition, the department shall ensure that applications to receive assistance from this fund can be obtained electronically. All agencies of State, county and municipal government within this Commonwealth may include a brief description of the Military Family Relief Assistance Program, the electronic and mailing address to make donations to this fund and the electronic and mailing address to request assistance from this program in their publications, mailings and communications.

(f)  Future appropriations.--The General Assembly may appropriate funds for transfer to the fund for the purposes of this section.

(g)  Use of fund money.--The moneys contained in the fund are hereby appropriated on a continuing basis to the Department of Military and Veterans Affairs for the exclusive use of carrying out the purposes of this section.

(h)  Expiration.--This section shall expire June 30, 2016.

(i)  Reporting.--Beginning on or before July 30, 2006, and every year thereafter for the length of the program, the department shall submit a report to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives, the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the Senate and the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives detailing the program's guidelines, the number of applicants, the total amount of money raised and distributed and the type of applicant need. The report shall also set forth any participation by a governmental or nongovernmental organization utilized in the furtherance of the program.

(j)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Eligible relative of an eligible service member."  The dependent spouse or dependent child of the eligible service member or, in the case of applicants for financial assistance to visit a hospitalized service member, the service member's spouse, parent, sibling or child. An eligible relative must be a resident of Pennsylvania at the time of application for assistance.

"Eligible service member."

(1)  Any of the following:

(i)  A member of the armed forces of the United States or its reserve components, including the Pennsylvania National Guard, who is serving on active duty other than active duty for training for a period of 30 or more consecutive days.

(ii)  A member of the Pennsylvania National Guard serving on State active duty for a period of 30 or more consecutive days.

(iii)  A member in good standing of any reserve component of the armed forces of the United States, including the Pennsylvania National Guard, for a period of one year after release from a tour of active duty, other than active duty for training, or State active duty of 30 or more consecutive days' duration when the need for assistance is directly related to the member's performance of active duty or State active duty.

(iv)  A former member of the armed forces of the United States or its reserve components, including the Pennsylvania National Guard, for a period of two years after discharge if:

(A)  The member was discharged for medical reasons arising out of the member's military service.

(B)  The medical disability that resulted in the member's discharge was incurred in the line of duty and was not the result of misconduct.

(C)  The medical condition giving rise to the discharge did not exist prior to the member entering military service.

(D)  The medical disability was incurred while the member was serving on active duty, other than active duty for training, or State active duty for a period of 30 or more consecutive days.

(E)  The former member received an honorable discharge for medical reasons.

(F)  The need for assistance is directly related to the former member's military service or the disability incurred as a result of the military service.

(2)  An eligible service member must be a resident of Pennsylvania at the time of the application for assistance.

"Resident of Pennsylvania."  Either of the following:

(1)  An individual who is domiciled in this Commonwealth. The individual must either physically reside in Pennsylvania or be absent from the State pursuant to military orders. An individual's spouse or dependent who is domiciled in this Commonwealth but who is stationed in another state or country shall qualify under the program as a resident of Pennsylvania so long as the person does not become domiciled in another state.

(2)  An individual who qualifies under the definition of "resident individual" in section 301(p) of the Tax Reform Code of 1971.

(Nov. 10, 2005, P.L.331, No.65, eff. imd.; Mar. 16, 2010, P.L.140, No.9, eff. 60 days)

2010 Amendment.  Act 9 amended subsecs. (h) and (j).

2005 Amendment.  Act 65 added section 7319.






Chapter 75 - Professional and Occupational Licenses

Section 7501 - Definition

CHAPTER 75

PROFESSIONAL AND OCCUPATIONAL LICENSES

Sec.

7501.  Definition.

7502.  Retention of licenses and certifications of persons entering military service.

7503.  Applicability of chapter (Deleted by amendment).

7503.1. Applicability of chapter.

Enactment.  Chapter 75 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

Cross References.  Chapter 75 is referred to in section 2167 of Title 53.

§ 7501.  Definition.

As used in this chapter, the word "person" means any individual, whether male or female, who may, have been, is now or may hereafter become engaged in the service of the United States of America or its allies as a member of the armed forces, or of the merchant marine thereof, or of any auxiliary thereof subject to military discipline.



Section 7502 - Retention of licenses and certifications of persons entering military service

§ 7502.  Retention of licenses and certifications of persons entering military service.

(a)  General rule.--Any person licensed or certified by the Department of State, Department of Labor and Industry, Department of Education, Insurance Department, Department of Banking or the Municipal Police Officers' Education and Training Commission or pursuant to the act of October 10, 1974 (P.L.705, No.235), known as the Lethal Weapons Training Act, to practice any profession or to work at any trade or occupation, who heretofore has or shall thereafter enlist or be inducted or drafted into the military or naval service of the United States in time of war or preparation for national defense during a national emergency, shall not thereby forfeit his or her current license or registration and shall be exempt from any continuing educational requirements or in-service training requirements.

(b)  Renewal of license or certification following discharge.--Any such person, upon presentation of a discharge from such service within one year from date thereof, and upon payment of the fee prescribed by law for the current renewal period only, shall be entitled to a renewal of his or her license, certification or registration in the same manner as though such renewal had been made prior to the expiration of his or her last preceding renewal, as though all intermediate renewal fees had been paid and as though all continuing education or in-service training requirements have been satisfied.

(Nov. 29, 2006, P.L.1459, No.161, eff. imd.)



Section 7503 - Applicability of chapter (Deleted by amendment)

§ 7503.  Applicability of chapter (Deleted by amendment).

2006 Amendment.  Section 7503 was deleted by amendment Nov. 29, 2006, P.L.1459, No.161, effective immediately.



Section 7503.1 - Applicability of chapter

§ 7503.1.  Applicability of chapter.

The Pennsylvania Supreme Court may extend this chapter to those licensed to practice law in this Commonwealth.

(Nov. 29, 2006, P.L.1459, No.161, eff. imd.)

2006 Amendment.  Act 161 added section 7503.1.






Chapter 77 - Veterans' Pensions and Benefits

Section 7701 - Blind veteran's pension

CHAPTER 77

VETERANS' PENSIONS AND BENEFITS

Sec.

7701.  Blind veteran's pension.

7702.  Paralyzed veteran's pension.

Enactment.  Chapter 77 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

Chapter Heading.  The heading of Chapter 77 was amended March 19, 1986, P.L.60, No.17, effective July 1, 1986.

§ 7701.  Blind veteran's pension.

(a)  Definition.--As used in this section the term "blind veteran" shall mean any person who served in the military or naval forces of the United States, or any woman's organization officially connected therewith, at any time, and who gave the Commonwealth of Pennsylvania, as his or her place of residence at the time of entering the military or naval forces of the United States, and who while performing duties connected with such service suffered an injury or incurred a disease which resulted in blindness to the extent that he or she has 3/60 or 10/200 or less normal vision. The term "blind veteran" shall not include any person separated from the military or naval forces of the United States, or any woman's organization officially connected therewith, under other than honorable conditions.

(b)  Amount and eligibility.--In addition to any other assistance provided by the Commonwealth and in addition to any compensation provided by the Federal Government, every blind veteran shall be paid a pension of $150 per month. Applications for such pensions shall be made to and in the form prescribed by the department. The Adjutant General shall have the power, and it shall be his duty to determine the eligibility of every applicant for a pension, and his decision in the matter shall be final.

(Oct. 10, 1980, P.L.803, No.152, eff. imd.; June 22, 1999, P.L.98, No.14, eff. 60 days)

1999 Amendment.  Act 14 amended subsec. (b).



Section 7702 - Paralyzed veteran's pension

§ 7702.  Paralyzed veteran's pension.

(a)  Amount and eligibility.--In addition to any other assistance provided by the Commonwealth and in addition to any compensation provided by the Federal Government, every paralyzed veteran shall be paid a pension of $150 per month. Applications for the pensions shall be made to and in the form prescribed by the department. The Adjutant General shall determine the eligibility of every applicant for a pension, and his decision in the matter shall be final.

(b)  Regulations.--The Adjutant General shall promulgate such regulations as may be necessary to implement this program.

(c)  Definition.--As used in this section the term "paralyzed veteran" means any person who served in the military or naval forces of the United States, or any woman's organization officially connected therewith, and who gave this Commonwealth as his or her place of residence at the time of entering the military or naval forces of the United States and who, while performing duties connected with such service, suffered an injury or incurred a disease which resulted in the loss or loss of use of two or more extremities. The term does not include any person separated from the military or naval forces of the United States, or any woman's organization officially connected therewith, under other than honorable conditions.

(Mar. 19, 1986, P.L.60, No.17; June 22, 1999, P.L.98, No.14, eff. 60 days; Dec. 17, 2001, P.L.925, No.109, eff. July 1, 2002)






Chapter 79 - Veterans' Litigation Awards

Section 7901 - Definitions

CHAPTER 79

VETERANS' LITIGATION AWARDS

Sec.

7901.  Definitions.

7902.  Veterans' litigation awards.

Enactment.  Chapter 79 was added July 10, 1990, P.L.374, No.87, effective immediately and retroactive to January 1, 1989.

§ 7901.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agent Orange."  The herbicide composed of trichlorophenoxyacetic acid and dichlorophenoxyacetic acid and the contaminant dioxin (TCDD).

"Vietnam herbicide."  The herbicides, defoliants and other causative agents containing dioxin, including Agent Orange, used in the Vietnam Conflict.



Section 7902 - Veterans' litigation awards

§ 7902.  Veterans' litigation awards.

(a)  Award exclusions.--Notwithstanding any other law of this Commonwealth to the contrary, any proceeds received pursuant to a judgment in, or settlement of, a lawsuit against the manufacturer or distributor of a Vietnam herbicide, for damages resulting from exposure thereto shall not be income or compensation for the purpose of any State or local tax, or for the calculation of any exemption or rebate therefrom, and shall not be income or an asset for determining the eligibility for State or local government benefit programs, including, but not limited to, general public assistance and vocational rehabilitation. Such proceeds shall not be subject to recoupment for the receipt of any governmental benefits, nor shall any lien be enforceable against such sums for any reason.

(b)  Payment method.--This exclusion of litigation proceeds from use in tax or benefit program calculations shall be available to disabled veterans or their beneficiaries, whether payment is received in a lump sum or payable in installments over a period of years.






Chapter 85 - Veterans' Emergency Assistance

Section 8501 - Definitions

PART VI

MISCELLANEOUS PROVISIONS

Chapter

85.  Veterans' Emergency Assistance

87.  Educational Gratuity Program

89.  Disabled Veterans' Real Estate Tax Exemption

91.  Oaths, Affirmations and Acknowledgments

92.  Certified Copies of Documents

93.  Veterans' Organizations

94.  Missing Persons

95.  Long-term Care Patient Access to Pharmaceuticals

96.  Veteran-Owner Small Businesses

Enactment.  Part VI was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

CHAPTER 85

VETERANS' EMERGENCY ASSISTANCE

Sec.

8501.  Definitions.

8502.  Purpose.

8503.  Eligibility.

8504.  Amounts of assistance.

8505.  Appeals.

Enactment.  Chapter 85 was added April 29, 1988, P.L.381, No.60, effective immediately and retroactive to January 1, 1988.

Cross References.  Chapter 85 is referred to in section 1704 of this title.

§ 8501.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The State Veterans' Commission established under section 1702 (relating to State Veterans' Commission).

"Eligible veteran."  A former member of the military or naval service of the United States, or women's organization officially connected therewith, who:

(1)  served during a period of war or armed conflict and was honorably discharged from the armed forces;

(2)  died in service or was killed in action during a period of war or armed conflict; or

(3)  as a result of peacetime hostile fire or terrorist attack as determined by the department, was killed or suffered a service-connected disability as certified by the United States Veterans' Administration and, if surviving, was honorably discharged from the armed forces.

"Emergency."  A sudden or unexpected loss of income due to sickness, disability, unemployment or other cause beyond the control of the applicant for emergency assistance.

"Surviving dependents."  The following are considered surviving dependents of a deceased eligible veteran:

(1)  The unmarried surviving spouse of the deceased eligible veteran.

(2)  If there is no unmarried spouse of a deceased eligible veteran, the unmarried minor children, children who, before attaining the age of 18, became permanently incapable of self-support, and children who are less than 23 years of age and are pursuing a full-time course of instruction at an approved educational institution, provided they were, on the death of the eligible veteran, dependent on the eligible veteran for more than 50% of the cost of their support.

(3)  If the eligible veteran is not survived by a spouse or dependent children, the surviving parents of the eligible veteran, provided that, on the date of the eligible veteran's death, they were dependent on the veteran for more than 50% of the cost of their support.



Section 8502 - Purpose

§ 8502.  Purpose.

The purpose of the Veterans' Emergency Assistance Program is to provide temporary financial assistance to eligible veterans, their unmarried surviving spouses and surviving dependents when they face a financial emergency and need assistance to provide themselves with the necessities of life.



Section 8503 - Eligibility

§ 8503.  Eligibility.

In order to qualify for the Veterans' Emergency Assistance Program, applicants must demonstrate that:

(1)  They are eligible veterans or surviving dependents of eligible veterans.

(2)  They are domiciliaries of Pennsylvania who permanently reside exclusively in this Commonwealth.

(3)  They are not receiving monetary assistance payable under the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(4)  They suffered a sudden or unexpected loss of income or other source of support such that they have a direct and immediate demonstrable financial need for assistance in order to provide themselves and their families with food, shelter, clothing, required medical care and other necessities of life.



Section 8504 - Amounts of assistance

§ 8504.  Amounts of assistance.

(a)  Maximum amount.--In no event shall veterans' emergency assistance payments exceed the maximum assistance payable for a family of the same size under the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(b)  Standards.--Subject to the limitation set forth in subsection (a), the State Veterans' Commission shall recommend uniform and equitable standards for the amounts of veterans' emergency assistance.

(c)  Restrictions.--No person shall be eligible to receive veterans' emergency assistance for more than three months in any 12-month period.

(d)  Method; adjustments.--Veterans' emergency assistance shall be paid monthly, and no payments shall be made in the form of relief orders. The department may adjust the amounts of assistance paid under this program so that total payments do not exceed the amount of the appropriation.



Section 8505 - Appeals

§ 8505.  Appeals.

Any person aggrieved by a decision denying payment of veterans' emergency assistance may appeal to the Adjutant General under provisions of Title 2 (relating to administrative law and procedure).






Chapter 87 - Educational Gratuity Program

Section 8701 - Definitions

CHAPTER 87

EDUCATIONAL GRATUITY PROGRAM

Sec.

8701.  Definitions.

8702.  Educational gratuity payments.

8703.  Eligibility and qualification requirements.

Enactment.  Chapter 87 was added April 29, 1988, P.L.381, No.60, effective immediately and retroactive to January 1, 1988.

Cross References.  Chapter 87 is referred to in section 1704 of this title.

§ 8701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The State Veterans' Commission established under section 1702 (relating to State Veterans' Commission).

"Educational institution."  Any college or university of the State System of Higher Education, a State-aided educational or training institution of a secondary or college grade or other institution of higher education, a business school, a trade school, a hospital school providing training for nurses, an institution providing courses in beauty culture, art, radio or undertaking or embalming, or such other educational training within this Commonwealth approved by the commission.

"Eligible disabled or deceased veteran."  A person who served in the military or naval forces of the United States, or a women's organization officially connected therewith, who:

(1)  was killed in action or died as a result of wounds incurred during a period of war or armed conflict or as a result of hostile fire or terrorist attack during peacetime (as determined by the Department of Military Affairs);

(2)  died in service during a period of war or armed conflict;

(3)  was honorably discharged from the military or naval forces of the United States and certified by the United States Veterans' Administration as a 100% disabled veteran as a result of service during a period of war or armed conflict or as a result of hostile fire or terrorist attack (as determined by the Department of Military Affairs) during peacetime; or

(4)  was honorably discharged from the military or naval forces of the United States and died as a result of a service-connected disability (as certified by the United States Veterans' Administration) incurred during a period of war or armed conflict or as a result of peacetime hostile fire or terrorist attack (as determined by the Department of Military Affairs).

"Qualified child."  Any child meeting the requirements of section 8703 (relating to eligibility and qualification requirements).

References in Text.  The Department of Military Affairs, referred to in this section, is now the Department of Military and Veterans Affairs.



Section 8702 - Educational gratuity payments

§ 8702.  Educational gratuity payments.

(a)  General rule.--The commission shall make educational gratuity payments not exceeding $500 per term or semester per qualified child to each approved educational institution upon submission by that approved educational institution of proof that bills have been incurred or contracted covering matriculation fees and other necessary fees, tuition, board, room rent, books and supplies for a qualified child in a definite amount for the school year.

(b)  Records.--The commission shall attach the proof submitted under subsection (a) to the requisition prepared for payment out of appropriations made by the General Assembly for purposes of the educational gratuity payments.

(c)  Duration of payments.--Whenever a qualified child is completing an educational or training course and becomes 23 years of age before completing the course, the educational gratuity payment may be paid until the course is completed. No educational gratuity payments may be made for any qualified child for a period longer than four scholastic years, provided, however, that the department may adjust the payments per term or semester per child so that the total payments do not exceed the amount of the appropriation.



Section 8703 - Eligibility and qualification requirements

§ 8703.  Eligibility and qualification requirements.

(a)  Eligibility standards.--The following requirements shall be used to determine the eligibility of applicants for educational gratuity payments. The applicant shall be:

(1)  Not less than 16 years of age nor more than 23 years of age.

(2)  The child of an eligible disabled or deceased veteran.

(3)  A resident of this Commonwealth for a period of five years immediately preceding the date the application was filed.

(b)  Qualification determination.--The commission shall determine qualified applicants based on the following requirements:

(1)  The applicant meets the requirements of subsection (a).

(2)  The applicant is attending an approved educational institution.

(3)  The applicant demonstrates a financial need for the educational gratuity.

(c)  Appeal.--Any aggrieved applicant may appeal the decision of the commission to the Adjutant General under the provisions of Title 2 (relating to administrative law and procedure).

Cross References.  Section 8703 is referred to in section 8701 of this title.






Chapter 89 - Disabled Veterans' Real Estate Tax Exemption

Section 8901 - Definitions

CHAPTER 89

DISABLED VETERANS' REAL ESTATE TAX EXEMPTION

Sec.

8901.  Definitions.

8902.  Exemption.

8903.  Duty of board.

8904.  Duty of commission.

8905.  Appeals.

8906.  Limitation on sale of exempt real estate.

Enactment.  Chapter 89 was added April 29, 1988, P.L.381, No.60, effective immediately and retroactive to January 1, 1988.

Cross References.  Chapter 89 is referred to in section 1704 of this title.

§ 8901.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Blind."  Visual acuity of three-sixtieths or ten two-hundredths, or less normal vision.

"Commission."  The State Veterans' Commission established under section 1702 (relating to State Veterans' Commission).

"Paraplegic."  The bilateral paralysis of the upper or lower extremities of the body.



Section 8902 - Exemption

§ 8902.  Exemption.

(a)  General rule.--Any resident of this Commonwealth shall be exempt from the payment of all real estate taxes levied upon any building, including the land upon which it stands, occupied by that person as a principal dwelling, if all of the following requirements are met:

(1)  That person has been honorably discharged or released under honorable circumstances from the armed forces of the United States for service in any war or armed conflict in which this nation was engaged.

(2)  As a result of such military service, that person is blind or paraplegic or has sustained the loss of two or more limbs, or has a service-connected disability declared by the United States Veterans' Administration or its successors to be a total or 100% permanent disability.

(3)  The dwelling is owned by that person solely, with his or her spouse or as an estate by the entireties.

(4)  The need for the exemption from the payment of real estate taxes has been determined by the State Veterans' Commission in compliance with the requirements of this chapter.

(b)  Extension of exemption.--The exemption provided in subsection (a) shall be extended to the unmarried surviving spouse upon the death of the eligible veteran provided that the State Veterans' Commission determines that such spouse is in need of an exemption.

(Nov. 29, 2006, P.L.1459, No.161, eff. 60 days)

Cross References.  Section 8902 is referred to in section 8903 of this title.



Section 8903 - Duty of board

§ 8903.  Duty of board.

When the conditions specified in section 8902 (relating to exemption) are determined to exist by the board for the assessment and revision of taxes, or by a similar board for the assessment of taxes, and upon the receipt by that board of a certification of need for the tax exemption from the commission, the board shall grant the tax exemption prescribed by section 8902. Notification of the granting of the tax exemption by the board shall be forwarded to the person who has received the exemption from the payment of real estate taxes and to the tax-levying bodies and tax collectors of all political subdivisions imposing taxes upon the dwelling of the person granted the exemption from payment of real estate taxes.



Section 8904 - Duty of commission

§ 8904.  Duty of commission.

The commission shall:

(1)  Fix uniform and equitable standards for determining the need for exemption from the payment of real estate taxes granted by this act. In fixing such uniform and equitable standards, the commission shall apply a rebuttable presumption that an applicant with annual income of $75,000 or less has a need for the exemption. Beginning on January 1, 2009, and every two years thereafter, the commission shall adjust the annual income level qualifying for the rebuttable presumption of need by an amount equal to the change in the Consumer Price Index in the preceding two years. The commission shall publish the adjusted annual income level qualifying for the rebuttable presumption of need as a notice in the Pennsylvania Bulletin.

(2)  After submission of proof of need by the applicant for the exemption from payment of real estate taxes, determine the need of the applicant.

(3)  Review at least once every five years all determinations of need for exemptions from the payment of real estate taxes which have been granted in order to determine any changes in the economic status of applicants bearing upon the question of need.

(4)  Certify the name and address and the need for exemption from payment of real estate taxes, or termination of such need, to the board for the assessment and revision of taxes, or similar board for the assessment of taxes, having jurisdiction of the assessment of the real property owned solely or as an estate by the entirety and occupied as a residence by the person seeking the tax exemption granted by this chapter.

(Nov. 29, 2006, P.L.1459, No.161, eff. 60 days)



Section 8905 - Appeals

§ 8905.  Appeals.

Any applicant aggrieved by a determination of the commission may appeal that determination to the Adjutant General under the provisions of Title 2 (relating to administrative law and procedure).



Section 8906 - Limitation on sale of exempt real estate

§ 8906.  Limitation on sale of exempt real estate.

No real property solely owned, or owned as an estate by the entirety, and used exclusively as a residence by any person who has been granted an exemption from the payment of real estate taxes pursuant to the provisions of this chapter shall be sold for the nonpayment of real property taxes for which the exemption from payment has been granted.






Chapter 91 - Oaths, Affirmations and Acknowledgments

Section 9101 - Acknowledgments and administering oaths without charge

CHAPTER 91

OATHS, AFFIRMATIONS AND ACKNOWLEDGMENTS

Sec.

9101.  Acknowledgments and administering oaths without charge.

9102.  Affidavits and acknowledgments by designated officers.

Enactment.  Chapter 91 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 9101.  Acknowledgments and administering oaths without charge.

It shall be the duty of any person authorized to take acknowledgments and administer oaths, to perform such service free of charge for any soldier, surviving spouse or orphan of a soldier, or parents of a soldier, who may apply to them for the purpose of making affidavit to papers for the purpose of obtaining pensions and all other papers connected with and referring to the military service of any ex-service person.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 9102 - Affidavits and acknowledgments by designated officers

§ 9102.  Affidavits and acknowledgments by designated officers.

(a)  Designation of certain officers authorized.--Each local organization of The American Red Cross, The American Legion, Veterans of World War I of the U.S.A., Inc., Veterans of Foreign Wars of the United States, Disabled American Veterans, United Spanish War Veterans, Regular Veterans Association, Director of Veterans Affairs, Jewish War Veterans of the United States, the Military Order of the Purple Heart, the Italian American War Veterans of the United States, Incorporated, and such other similar organizations now or hereafter accredited or recognized by the United States Veterans Administration, which supplies such aid and assistance to veterans or their dependents, and which gratuitously prepares forms for veterans and their dependents in connection with their affairs as such before the United States, any agency thereof, or the Commonwealth, any agency or political subdivision thereof, is hereby authorized to designate one of its officers to take affidavits or acknowledgments to such forms, as may be required by rule, regulation or otherwise by the United States, any agency thereof, or the Commonwealth, any agency or political subdivision thereof, in the administration of the affairs of veterans and their dependents. For the same purposes the Adjutant General is authorized to designate one or more persons from the Department of Military Affairs, and the State Director of Selective Service is authorized to designate one or more persons from the Pennsylvania Selective Service System.

(b)  Appointment, certification and authority.--When any such officer or person is so designated, his name, address and official position shall be furnished to the Secretary of the Commonwealth, in writing, signed by such designated officer or person, accompanied by a certificate of his designation by the proper authority of such organization, or of the Adjutant General, or the State Director of Selective Service, as the case may be. Upon receipt of such writing and certificate in form as herein provided the Secretary of the Commonwealth, with the approval of the Governor, shall issue under his hand and seal of his office a certificate of appointment to such designated officer or person which shall authorize him to take affidavits or acknowledgments of veterans and their dependents in connection with their affairs as such before the United States, any agency thereof, or the Commonwealth, any agency or political subdivision thereof. Such authorized officer or person shall exercise the authority conferred under the provisions of this section at the pleasure of the Governor. Each certificate issued as aforesaid by the Secretary of the Commonwealth shall be numbered in the order of date issued, and the Secretary of the Commonwealth is hereby authorized to certify such appointment whenever required.

(c)  Record of affidavit or acknowledgment.--Each affidavit or acknowledgment taken as above authorized shall contain the date, signature and title of the officer or person administering the same and the number of the certificate issued to the authorized officer or person.

(d)  Charges for certification, acknowledgment or affidavit.--The Secretary of the Commonwealth shall make no charge whatsoever for filing, appointing, or certifying under the provisions of this section, nor shall any officer or person so designated and authorized make any charge for taking such acknowledgments or affidavits.

(e)  Penalty.--Any person who shall be convicted of having willfully and knowingly made or taken a false oath or affirmation before any officer or person authorized under this section to administer same in any matter within his official duty, shall be guilty of a misdemeanor of the third degree.

References in Text.  The Department of Military Affairs, referred to in subsec. (a), is now the Department of Military and Veterans Affairs.






Chapter 92 - Certified Copies of Documents

Section 9201 - Certified copies of documents furnished without charge

CHAPTER 92

CERTIFIED COPIES OF DOCUMENTS

Sec.

9201.  Certified copies of documents furnished without charge.

Enactment.  Chapter 92 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 9201.  Certified copies of documents furnished without charge.

(a)  General rule.--Whenever application shall be made to the proper public officer by or on behalf of any disabled war veteran, or member of the armed forces or their reserve components or the National Guard, of any war or armed conflict in which the United States has been, is now or shall hereafter be engaged, or by or on behalf of any dependent of any such veteran, or member of the armed forces or their reserve components or the National Guard, for a certified copy of any death certificate, birth certificate, marriage certificate or decree of divorce, for use in connection with any claim for death benefits, compensation allowance, family or dependency allotment, it shall be the duty of such public officer to furnish such certified copy free of any charge therefor provided for by any law of this Commonwealth. No divorce certificate shall be issued under this section unless said divorce action record shows all costs fully paid. As used in this section, the term "public officer" means an authorized official in the Department of Health as to any of the foregoing records in the possession of the Department of Health and the proper county officer as to any other records within this subsection.

(b)  Credit for issuing certificate.--Where any county office issues any certificate under this section, said office shall be given an earned credit for the same by proper authorities as if the fee for said certificate had been received from person or persons applying therefor.

(c)  Compensation of issuing officer.--In counties where the county officer issuing any certificate under this section is compensated on a fee basis, the fee for issuing such certificate shall be paid by the county, upon the presentation to the county commissioners of proper vouchers by the county officer issuing such certificate.

(d)  Certificates relating to release or discharge.--The department, upon request, shall provide one certified, true copy of each soldier's Certificate of Release or Discharge From Active Duty to the Director of Veterans' Affairs of the county where the soldier resided at the time of enlistment or to the soldier or the soldier's representative free of any charge.

(Mar. 21, 1996, P.L.39, No.12, eff. 60 days; Apr. 4, 1996, P.L.98, No.22, eff. 60 days)

1996 Amendments.  Act 12 added subsec. (d) and Act 22 amended subsec. (a). Section 5 of Act 12 provided that the amendment of section 9201 shall apply to Certificates of Release or Discharge From Active Duty issued on or after the effective date of Act 12.






Chapter 93 - Veterans' Organizations

Section 9301 - Reports of annual conventions

CHAPTER 93

VETERANS' ORGANIZATIONS

Sec.

9301.  Reports of annual conventions.

9302.  Veterans' associations accompanied by military bands to places of interment or divine services.

9303.  Charitable status of certain veterans' organizations.

9304.  Grants to veterans' service officer programs.

Enactment.  Chapter 93 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 9301.  Reports of annual conventions.

(a) Printing and distribution by Commonwealth.--Whenever the department commanders of the Grand Army of the Republic, the United Spanish War Veterans, the Veterans of Foreign Wars of the United States, the American Legion, the Disabled American Veterans of the World War, the Veterans of World War I of the U.S.A., Inc., the American Veterans of World War II (AMVETS), Military Order of the Purple Heart, Jewish War Veterans, Catholic War Veterans, Inc., The Society of the 28th Division, A.E.F., the Marine Corps League and the Italian American War Veterans of the United States, Incorporated, shall report to the Department of Property and Supplies the proceedings of the annual encampment or conventions of their respective departments, with such general and special orders and circulars and other data which may form a part of said proceedings, then the said proceedings, so reported, shall be considered Commonwealth records, and under the direction of the Department of Property and Supplies, shall be printed and bound, and a printed and bound copy thereof shall be sent to each post or detachment in this Commonwealth of the organization of whose proceedings the same is a report.

(b)  Number of copies printed and distributed.--Not more than 1500 copies of each of such annual reports shall be printed and bound, and the balance remaining after the distribution provided for in subsection (a) may be requisitioned as follows:

(1)  State Librarian, 300 copies.

(2)  Legislative Reference Bureau and Senate Library, ten copies.

(3)  Executive head of the organization of whose proceedings it is a report, the remaining copies.

References in Text.  The Department of Property and Supplies, referred to in subsec. (a), is now the Department of General Services.



Section 9302 - Veterans' associations accompanied by military bands to places of interment or divine services

§ 9302.  Veterans' associations accompanied by military bands to places of interment or divine services.

All associations of veteran soldiers, when parading for the purpose of interring any deceased member of such association or other veteran soldier, or for the purpose of attending divine service on Sunday, may be accompanied by the proper military band, from their place of assembly to the place of interment or to the place of holding divine service, and thence to the point where they shall disband except that the band shall not play upon the return from such interment, or from such divine service.



Section 9303 - Charitable status of certain veterans' organizations

§ 9303.  Charitable status of certain veterans' organizations.

(a)  General rule.--Notwithstanding any other law to the contrary, any branch, post or camp of honorably discharged servicemen or servicewomen or an affiliated organization thereof shall be:

(1)  Exempt from sales and use taxes imposed under Article II of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, for all purchases used for benevolent, charitable or patriotic purposes.

(2)  Exempt from any real property taxes for that portion of the real property that is actually and regularly used for benevolent, charitable or patriotic purposes.

(b)  Definition.--As used in this section, the term "affiliated organization" means an affiliated organization as defined in section 461.1(b) of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(Oct. 16, 1998, P.L.780, No.96, eff. imd.)

1998 Amendment.  Act 96 added section 9303.



Section 9304 - Grants to veterans' service officer programs

§ 9304.  Grants to veterans' service officer programs.

(a)  Award allocations.--From funds specifically appropriated for this purpose, the department shall award grants to designated veterans' service organizations to support veterans' service officer programs. Grants awarded under this section shall be used solely to support accredited veterans' service officers and the associated costs, including:

(1)  Wages, benefits, other compensation and related personnel costs.

(2)  Training provided by accredited veterans' service advocacy staff.

(3)  Equipment to be used by accredited veterans' service officer staff.

(b)  Program goals.--The goals of the program shall include:

(1)  improvement of the coordination and distribution of veterans' benefits;

(2)  maximization of the effective and efficient use of taxpayer dollars; and

(3)  increasing veterans' participation in available benefits programs.

(c)  Use of grants.--A designated veterans' service organization shall use grants received under this section to improve the administration and delivery of services to Pennsylvania's veterans and meet the goals set forth in subsection (b) by:

(1)  Increasing interaction between the veterans' service organizations and the United States Department of Veterans Affairs in order to enhance the delivery of services to Pennsylvania veterans.

(2)  Increasing the number of initial claims filed with the United States Department of Veterans Affairs on behalf of Pennsylvania veterans for service-related disabilities or pension benefits.

(3)  Developing methods to increase rates of recovery paid by the United States Department of Veterans Affairs to Pennsylvania veterans.

(4)  Expanding training opportunities for designated veterans' service organizations and veterans' service officers.

(5)  Increasing either the number or percentage of Pennsylvania veterans enrolled in the Department of Veterans Affairs health care system.

(6)  Improving coordination among the veterans' service organizations and with the department to assure an integrated approach to claims processing.

(7)  Improving outreach services to veterans throughout Pennsylvania and each of its counties.

(d)  Eligibility.--The following veterans' service organizations are designated to receive grants under this program:

(1)  The American Legion.

(2)  AMVETS.

(3)  Veterans of Foreign Wars of the United States.

(4)  Disabled American Veterans.

(5)  The department may designate additional Pennsylvania veterans' service organizations to receive grants under the program when:

(i)  The veterans' service organization is a member of the State Veterans' Commission as listed in section 1702(b) (relating to State Veterans' Commission).

(ii)  The veterans' service organization serves as an active participant in the State Veterans' Commission abiding by the statutory rules and guidelines.

(e)  Application for allocations.--Veterans' service organizations eligible for funding under subsection (c) shall submit an annual spending plan to the department in order to be eligible to receive a grant under this section consistent with the provisions of subsections (b) and (c).

(f)  Amount of grants.--The department shall determine the annual allocation to each of the designated veterans' service organizations based on the spending plan submitted under subsection (e) for the upcoming fiscal year and on actual recoveries from the previous fiscal year. If the total appropriation totals less than the collective spending plans, the department shall prorate the allocations among eligible organizations based on the spending plan and past performance.

(g)  Procedures, policies and guidelines.--The department shall establish procedures, policies, guidelines, forms and reporting requirements necessary to carry out the purposes of this program within 45 days of the effective date of this section. Procedures, policies, guidelines, forms and reporting requirements established under this section shall be submitted to the Veterans Affairs and Emergency Preparedness Committee of the Senate and the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives for their review and comment.

(h)  Reporting requirements.--On or before October 1 of each year, designated veterans' service organizations participating in the program established by this section shall file a written report with the Adjutant General and the Deputy Adjutant General for Veterans' Affairs and send copies to the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the Senate and the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives and State Veterans' Commission. The report shall contain the following information:

(1)  A description of all veterans' service officer activities, an accounting of recoveries and a listing of volunteer hours for the preceding Commonwealth fiscal year.

(2)  A proposed budget and spending plan for the Commonwealth fiscal year beginning on July 1 of the year following the filing of the report.

(3)  An accounting of its expenditures from grants awarded under this program, audited by a certified public accountant for the preceding Commonwealth fiscal year.

(i)  Review of reports.--The Veterans Affairs and Emergency Preparedness Committee of the Senate and the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives shall review the reports filed by the participating veterans' service organizations.

(j)  Audits.--The department or the Auditor General may conduct such audits and reviews of the grant program hereby established as the department or the Auditor General determines to be necessary or appropriate. Copies of all audit reports or reviews conducted by the department or the Auditor General shall be made available to the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the Senate and the chairman and minority chairman of the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives.

(Dec. 12, 2007, P.L.433, No.66, eff. imd.)

2007 Amendment.  Act 66 added section 9304. See section 2 of Act 66 of 2007 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 9304 is referred to in section 1721 of this title.






Chapter 94 - Missing Persons

Section 9401 - Federal findings of death or other status as evidence

CHAPTER 94

MISSING PERSONS

Sec.

9401.  Federal findings of death or other status as evidence.

9402.  Federal reports of persons missing in action or interned as evidence.

9403.  Signatures of Federal officers presumed authorized.

Enactment.  Chapter 94 was added August 1, 1975, P.L.233, No.92, effective January 1, 1976.

§ 9401.  Federal findings of death or other status as evidence.

A written finding of missing in action or presumed death made by the Department of Defense, or an officer or employee of the United States authorized to make such finding pursuant to the Federal Missing Persons Act (56 Stat. 143, 1092, and Public Laws, 408, Ch. 371, 2d Sess. 78th Cong. 50 U.S.C.App.Supp. 1001-17), as now or hereafter amended, or a duly certified copy of such finding shall be received in any court, office, or other place in this Commonwealth as prima facie evidence of the death of the person therein found to be missing in action or dead, and the date, circumstances, and place of his disappearance.

Cross References.  Section 9401 is referred to in sections 9402, 9403 of this title.



Section 9402 - Federal reports of persons missing in action or interned as evidence

§ 9402.  Federal reports of persons missing in action or interned as evidence.

An official written report, or record, or duly certified copy thereof, that a person is missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, made by any officer, or employee of the United States authorized by the statute referred to in section 9401 (relating to Federal findings of death or other status as evidence), or by any other law of the United States to make same, shall be received in any court, office, or other place in this Commonwealth as prima facie evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, as the case may be.

Cross References.  Section 9402 is referred to in section 9403 of this title.



Section 9403 - Signatures of Federal officers presumed authorized

§ 9403.  Signatures of Federal officers presumed authorized.

For the purposes of section 9401 (relating to Federal findings of death or other status as evidence) and section 9402 (relating to Federal reports of persons missing in action or interned as evidence), any finding, report, or record, or duly certified copy thereof purporting to have been signed by such an officer, or employee of the United States, as is described in sections 9401 and 9402, shall prima facie be deemed to have been signed and issued by such an officer, or employee, pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his authority so to certify.






Chapter 95 - Long-Term Care Patient Access to Pharmaceuticals

Section 9501 - Scope of chapter

CHAPTER 95

LONG-TERM CARE PATIENT ACCESS TO PHARMACEUTICALS

Sec.

9501.  Scope of chapter.

9502.  Declaration of policy.

9503.  Definitions.

9504.  State Board of Pharmacy.

9505.  Third-party drugs in long-term care facilities.

9506.  Recordkeeping.

9507.  Fee.

9508.  Civil liability and unprofessional conduct.

Enactment.  Chapter 95 was added May 8, 2012, P.L.248, No.36, effective in 60 days.

Special Provisions in Appendix.  See section 3 of Act 36 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

§ 9501.  Scope of chapter.

This chapter relates to long-term care patient access to pharmaceuticals.

Special Provisions in Appendix.  See section 3(3)(i) of Act 36 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 9502 - Declaration of policy

§ 9502.  Declaration of policy.

The General Assembly finds and declares as follows:

(1)  A mechanism is to be provided through which patients who have the ability to acquire lower cost drugs through the United States Department of Veterans Affairs have access to those drugs if they reside in a long-term care facility.

(2)  The mechanism is to be provided by permitting the pharmacy within the long-term care facility or which has a contract with the long-term care facility to:

(i)  receive the lower cost drugs directly from the United States Department of Veterans Affairs drug benefit program in the patient's name; and

(ii)  repackage and relabel those drugs so they may be dispensed in unit doses to patients in a long-term care facility in compliance with the Food and Drug Administration, the United States Pharmacopeia and the long-term care facility's policies and procedures.

(3)  This chapter shall be interpreted and construed to effectuate the following purposes:

(i)  To provide for the care, protection and treatment of patients in long-term care facilities by allowing them to utilize the drug benefit provided by the United States Department of Veterans Affairs.

(ii)  Consistent with the care, protection and treatment of patients in long-term care facilities, to provide a means by which a pharmacy, within the long-term care facility or that has a contract with the long-term care facility, may:

(A)  accept, on behalf of the patient, drugs received directly from the United States Department of Veterans Affairs; and

(B)  repackage and relabel those drugs so that the patient may receive them in a unit dose in compliance with the Food and Drug Administration, the United States Pharmacopeia and the long-term care facility's policies and procedures.

(iii)  To provide a means through which this chapter is executed and enforced and in which long-term care facilities, pharmacists, drug source facilities and pharmaceutical providers may implement this chapter.

(4)  Only individuals eligible for benefits provided by the United States Department of Veterans Affairs are eligible for the program under this chapter.



Section 9503 - Definitions

§ 9503.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The State Board of Pharmacy.

"Drug source facility."  A facility:

(1)  where drugs are lawfully manufactured, dispensed or distributed; and

(2)  which is:

(i)  operated by or under contract with the United States Department of Veterans Affairs; or

(ii)  approved by the United States Department of Veterans Affairs.

"Lockbox."  A cabinet, safe, container or other structure to contain medications that shall be securely locked, substantially constructed and accessible only to the pharmacist or his representative as authorized by the regulations of the State Board of Pharmacy.

"Long-term care facility."  A long-term care nursing facility as defined in section 802.1 of the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Means."  The placement of a lockbox at a location at the long-term care facility.

"Pharmaceutical provider."  An entity that employs a pharmacist.

Special Provisions in Appendix.  See section 3(3)(ii) of Act 36 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 9504 - State Board of Pharmacy

§ 9504.  State Board of Pharmacy.

The board has the following powers and duties:

(1)  Develop the form required by section 9505(b)(3) and (4) (relating to third-party drugs in long-term care facilities).

(2)  Publish a notice in the Pennsylvania Bulletin that the form has been developed.



Section 9505 - Third-party drugs in long-term care facilities

§ 9505.  Third-party drugs in long-term care facilities.

(a)  Authority.--Notwithstanding any other provision of law, all of the following may dispense a drug acquired from a drug source facility outside the long-term care facility to a patient of a long-term care facility:

(1)  A pharmacist employed by a long-term care facility.

(2)  A pharmacy that contracts with a long-term care facility to fill prescriptions for patients of the long-term care facility.

(b)  Unit dose.--A person authorized under subsection (a) to dispense a drug shall repackage, relabel and dispense the drug in a unit dose if all of the following conditions are met:

(1)  The drug is obtained from a drug source facility.

(2)  There is a prescription for the drug.

(3)  The prescriber has signed a form authorizing the long-term care facility to administer a drug from a drug source facility outside the long-term care facility.

(4)  The patient has signed a form authorizing the long-term care facility to administer a drug from a drug source facility outside the long-term care facility and provided payment information for payment of the related fees to the pharmacy. In the case of a minor or a patient who is unable to sign the form, a parent, a guardian, an agent acting under a power of attorney or a family member is authorized to sign the form. The form must explain that a person authorized under subsection (a) to dispense a drug from a drug source facility outside the long-term care facility:

(i)  is required to go through the process of repackaging and relabeling the drug;

(ii)  may charge a fee for repackaging and relabeling the drug, including the amount of the fee and the frequency of its assessment; and

(iii)  has immunity from civil liability arising from dispensation of the drug if the person properly repackages and relabels the drug as set forth in section 9508 (relating to civil liability and unprofessional conduct).

(5)  The nursing facility attending physician has issued an order continuing the patient's medical regime.

(6)  The repackaging is in compliance with the Food and Drug Administration, the United States Pharmacopeia and the long-term care facility's policies and procedures.

(7)  The United States Department of Veterans Affairs provides the drug directly to the pharmacy in the long-term care facility in the patient's name or by mailing it to a lockbox located at the long-term care facility in the patient's name and with the following information in preparation for the repackaging and relabeling:

(i)  The name and address of the dispensing pharmacy.

(ii)  (Reserved).

(iii)  (Reserved).

(iv)  A copy of the original prescription upon request.

(v)  The date the drug was dispensed.

(vi)  Directions for use, contraindications and other materials required by law to be provided to the patient.

(7.1)  A pharmacist must be held responsible for his activity or activity performed under his supervision or authorization.

(8)  The pharmacist manager of the pharmacy, within the long-term care facility or that has a contract with the long-term care facility, responsible for access to the lockbox shall be responsible for the following:

(i)  Reviewing and approving written policies and procedures for lockbox operation, safety, security, accuracy, access and patient confidentiality.

(ii)  Ensuring that medications received at the lockbox are inspected for expiration date, misbranding and physical integrity and ensuring that the lockbox is inspected for security and accountability every month.

(iii)  Inspecting medications received at the lockbox to determine if:

(A)  the original contents have deteriorated significantly due to heat, cold fermentation or prolonged agitation; or

(B)  the sensors indicate the integrity of the drug was compromised if the drugs were shipped in a manner that would preserve the integrity of the drug, such as cold packs or other temperature control devices.

(iv)  Assigning, discontinuing or changing authorized personnel access to the lockbox.

(v)  Ensuring that an accountability record is maintained in accordance with the written policies and procedures of operation.

(vi)  Ensuring compliance with the applicable provisions of Federal and State law.

Special Provisions in Appendix.  See section 3(3)(iii) of Act 36 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 9505 is referred to in sections 9506, 9507, 9508 of this title.



Section 9506 - Recordkeeping

§ 9506.  Recordkeeping.

For each drug dispensed in accordance with section 9505(a) (relating to third-party drugs in long-term care facilities), the person authorized to dispense the drug and the long-term care facility shall maintain a record for at least two years of all of the items specified in section 9505(b)(7).



Section 9507 - Fee

§ 9507.  Fee.

A person authorized under section 9505(a) (relating to third-party drugs in long-term care facilities) to dispense a drug may charge no more than the maximum dispensing fee authorized by the Department of Public Welfare regulations under the medical assistance program.



Section 9508 - Civil liability and unprofessional conduct

§ 9508.  Civil liability and unprofessional conduct.

(a)  Repackaging and relabeling.--A person authorized under section 9505(a) (relating to third-party drugs in long-term care facilities) to dispense a drug shall be immune from civil liability arising out of dispensation of the drug if the person properly repackages and relabels a drug based on the information received from the original drug source facility.

(b)  Administration of drug.--A long-term care facility or an employee or agent of a long-term care facility that properly administers a drug from a person authorized under section 9505(a) to dispense the drug shall be immune from civil liability arising out of administration of the drug.

(c)  Unprofessional conduct.--A pharmacist authorized under section 9505(a) to dispense a drug who properly relabels and repackages the drug shall not be deemed to have engaged in unprofessional conduct under section 5(9) of the act of September 27, 1961 (P.L.1700, No.699), known as the Pharmacy Act.

Cross References.  Section 9508 is referred to in section 9505 of this title.






Chapter 96 - Veteran-Owned Small Businesses

Section 9601 - Definitions

CHAPTER 96

VETERAN-OWNED SMALL BUSINESSES

§ 9601.  Definitions.

§ 9602.  Regulations.

§ 9603.  Participation goal.

§ 9604.  Duties of Department of General Services.

§ 9605.  Bonding and progress payments.

§ 9606.  (Reserved).

§ 9607.  Reports.

§ 9608.  Compliance with Federal requirements.

Enactment.  Chapter 96 was added October 24, 2012, P.L.1468, No.185, effective in  60 days.

§ 9601.  Definitions.

Subject to section 9602 (relating to regulations), the following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commonwealth agency."  As defined in 62 Pa.C.S. § 103 (relating to definitions).

"Executive agency."  As defined in 62 Pa.C.S. § 103 (relating to definitions).

"Purchasing agency."  As defined in 62 Pa.C.S. § 103 (relating to definitions).

"Service-disabled."  Being in possession of:

(1)  a disability rating letter issued by the United States Department of Veterans Affairs; or

(2)  a disability determination from the United States Department of Defense.

"Service-disabled veteran-owned small business."  A small business owned and controlled by:

(1)  a service-disabled veteran or veterans; or

(2)  if approved by the Department of General Services, a surviving spouse or permanent caregiver of a service-disabled veteran.

"Small business."  As defined in 62 Pa.C.S. § 2102 (relating to definitions).

"State-affiliated entity."  As defined in 62 Pa.C.S. § 103 (relating to definitions).

"Veteran."  An individual who served on active duty in the United States Armed Forces, including any of the following:

(1)  A reservist or member of the National Guard who was discharged or released from the service under honorable conditions.

(2)  A reservist or member of the National Guard who completed an initial term of enlistment or qualifying period of service.

(3)  A reservist or member of the National Guard who was disabled in the line of duty during training.

"Veteran-owned small business."  A small business owned and controlled by a veteran or veterans.

Cross References.  Section 9601 is referred to in section 9602 of this title.



Section 9602 - Regulations

§ 9602.  Regulations.

(a)  Promulgation.--The Department of General Services shall establish policy in accordance with this chapter for executive agencies and independent agencies and may, in consultation with the department, promulgate regulations establishing detailed definitions of the words and phrases defined in section 9601 (relating to definitions) using, in addition to the criteria set forth in section 9601, other criteria as it deems appropriate, including the number of employees and the dollar volume of business.

(b)  Implementation.--State-affiliated entities shall implement the policy for their procurement programs.

(c)  Antifraud provisions.--The Department of General Services shall establish policy and promulgate regulations establishing antifraud provisions to deter and penalize businesses that are not owned by those who are service-disabled or by veterans but who falsely claim that they are in order to receive any action authorized by this chapter.

(d)  Notice.--Notice of the antifraud provisions and an e-﻿mail address and telephone number to report violations of the antifraud provisions to the Department of General Services shall be included, if feasible, in any application to be certified or to be included in any source list authorized by this chapter. The Department of General Services shall include in its annual reports to the General Assembly information about the number of businesses penalized for violating antifraud provisions.

Cross References.  Section 9602 is referred to in section 9601 of this title.



Section 9603 - Participation goal

§ 9603.  Participation goal.

A Statewide annual goal of not less than 3% participation by veteran-owned small businesses, including service-disabled veteran-owned small businesses, is established. The participation goal shall apply to the total value of all contracts available to small businesses in each fiscal year.



Section 9604 - Duties of Department of General Services

§ 9604.  Duties of Department of General Services.

The Department of General Services, with the assistance of the department, shall have the following duties:

(1)  If feasible, provide appropriate staff, who shall be responsible to the Department of General Services and who shall serve within designated Commonwealth agencies to assist veteran-owned small businesses and service-disabled veteran-owned small businesses in this Commonwealth in learning how to do business with Commonwealth agencies.

(2)  Give special publicity to procurement procedures and issue special publications designed to assist veteran-owned small businesses and service-disabled veteran-owned small businesses in learning how to do business with Commonwealth agencies.

(3)  Compile, maintain and make available source lists of veteran-owned small businesses and service-disabled veteran-owned small businesses for the purpose of encouraging procurement from veteran-owned small businesses.

(4)  Include veteran-owned small businesses and service-disabled veteran-owned small businesses on solicitation mailing lists.

(5)  Assure that veteran-owned small businesses and service-disabled veteran-owned small businesses are solicited on procurements for which the businesses may be suited.

(6)  Develop special training programs to assist veteran-owned small businesses and service-disabled veteran-owned small businesses in learning how to do business with Commonwealth agencies.

(7)  Assure that participation by veteran-owned small businesses and service-disabled veteran-owned small businesses is, if appropriate, factored into the evaluation of proposals for supplies, services or construction when a purchasing agency uses the competitive sealed proposals method under 62 Pa.C.S. § 513 (relating to competitive sealed proposals).

(8)  Verify the current certification of businesses claiming to be certified as veteran-owned small businesses and service-disabled veteran-owned small businesses.



Section 9605 - Bonding and progress payments

§ 9605.  Bonding and progress payments.

(a)  Bonding.--Notwithstanding 62 Pa.C.S. Pt. I (relating to Commonwealth Procurement Code):

(1)  Except as provided in paragraph (2), a purchasing agency may reduce the level or change the types of bonding normally required or accept alternative forms of security to the extent reasonably necessary to encourage procurement from veteran-owned small businesses and service-disabled veteran-owned small businesses.

(2)  For contracts under $25,000, veteran-owned small businesses and service-disabled veteran-owned small businesses shall be exempt from any bonding requirements.

(b)  Progress payments.--A purchasing agency may make special provisions for progress payments as it deems reasonably necessary to encourage procurement from veteran-owned small businesses and service-disabled veteran-owned small businesses.



Section 9606 - (Reserved)

§ 9606.  (Reserved).



Section 9607 - Reports

§ 9607.  Reports.

(a)  Report to Department of General Services.--By August 15, 2013, and each August 15 thereafter, each executive agency and independent agency shall submit an annual report for the period of July 1 to June 30 to the Department of General Services on actual utilization of veteran-owned small businesses and service-disabled veteran-owned small businesses as contractors, subcontractors, suppliers and professional service providers.

(b)  Report to standing committees.--

(1)  The Department of General Services and each State-affiliated entity shall annually, before October 1, report in writing to the Veterans Affairs and Emergency Preparedness Committee of the Senate and the Veterans Affairs and Emergency Preparedness Committee of the House of Representatives the actual utilization, Statewide and by each purchasing agency, of veteran-owned small businesses and service-disabled veteran-owned small businesses during the preceding fiscal year.

(2)  The report shall include a list of all veteran-owned small businesses and service-disabled veteran-owned small businesses that participated as contractors, subcontractors, suppliers and professional service providers during the preceding fiscal year.

(3)  Initial reports under this subsection shall be submitted to the standing committees by October 1, 2013.



Section 9608 - Compliance with Federal requirements

§ 9608.  Compliance with Federal requirements.

If a procurement involves the expenditure of Federal assistance or contract funds, the purchasing agency shall comply with Federal law and authorized regulations that are mandatorily applicable and that are not presently reflected in 62 Pa.C.S. Pt. I (relating to Commonwealth Procurement Code).









Title 52 - MINES AND MINING



Title 53 - MUNICIPALITIES GENERALLY

Chapter 1 - General Provisions

Section 101 - Short title of title

TITLE 53

MUNICIPALITIES GENERALLY

Part

I.  Preliminary Provisions

II.  Creation, Territory, Alteration and Dissolution

III.  Government and Administration

V.  Public Improvements, Utilities and Services

VII.  Taxation and Fiscal Affairs

Enactment.  Unless otherwise noted, the provisions of Title 53 were added October 13, 1994, P.L.596, No.90, effective in 90 days.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

3.  Preemptions

Enactment.  Unless otherwise noted, Part I was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of title.

Enactment.  Chapter 1 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

§ 101.  Short title of title.

This title shall be known and may be cited as the General Local Government Code.






Chapter 3 - Preemptions

Section 301 - Tobacco

CHAPTER 3

PREEMPTIONS

Sec.

301.  Tobacco.

302.  Restriction on municipal regulation of amateur radio service communications.

Enactment.  Chapter 3 was added July 10, 2002, P.L.789, No.112, effective in 30 days.

Applicability.  Section 4 of Act 112 of 2002 provided that Act 112 shall apply to offenses committed on or after the effective date of Act 112.

§ 301.  Tobacco.

(a)  General rule.--Except as set forth in subsection (b), the provisions of 18 Pa.C.S. § 6305 (relating to sale of tobacco) shall preempt and supersede any local ordinance or rule concerning the subject matter of 18 Pa.C.S. § 6305 and of section 206-A of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

(b)  Exception.--This section does not prohibit:

(1)  Local regulation authorized by the act of April 27, 1927 (P.L.465, No.299), referred to as the Fire and Panic Act.

(2)  Local regulation enacted prior to January 1, 2002.



Section 302 - Restriction on municipal regulation of amateur radio service communications

§ 302.  Restriction on municipal regulation of amateur radio service communications.

(a)  General rule.--A municipality that adopts an ordinance, regulation or plan or takes any other action involving the placement, screening or height of antennas or antenna support structures shall reasonably accommodate amateur radio service communications and shall impose only the minimum regulations necessary to accomplish the legitimate purpose of the municipality.

(b)  Reasonable accommodations.--A municipality may impose necessary regulations to ensure the safety of amateur radio antenna structures, but must reasonably accommodate amateur service communications. No ordinance, regulation, plan or any other action shall restrict amateur radio antenna height to less than 65 feet above ground level.

(c)  Construction.--The provisions of this section shall not be construed to prohibit a municipality from taking action to protect or preserve a historic, a historical or an architectural district that is established by the municipality or pursuant to Federal or State law.

(d)  Definition.--As used in this section, the term "legitimate purposes" shall include a clearly defined health, safety or aesthetic objective of a municipality.

(Oct. 8, 2008, P.L.1079, No.88, eff. 60 days)

2008 Amendment.  Act 88 added section 302.






Chapter 7 - Alteration of Territory or Corporate Entity and

PART II

CREATION, TERRITORY, ALTERATION AND DISSOLUTION

Chapter

7.  Alteration of Territory or Corporate Entity and

Dissolution

9.  Municipal Reapportionment

Enactment.  Part II was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

CHAPTER 7

ALTERATION OF TERRITORY OR CORPORATE

ENTITY AND DISSOLUTION

Subchapter

C.  Consolidation and Merger

Enactment.  Chapter 7 was added October 13, 1994, P.L.596, No.90, effective in 90 days.

SUBCHAPTER C

CONSOLIDATION AND MERGER

Sec.

731.  Short title of subchapter.

732.  Definitions.

733.  Procedure for consolidation or merger.

734.  Joint agreement of governing bodies.

735.  Initiative of electors seeking consolidation or merger without new home rule charter.

735.1. Initiative of electors seeking consolidation or merger with new home rule charter.

736.  Conduct of referenda.

737.  Consolidation or merger agreement.

738.  Effectuation of consolidation or merger.

739.  Effect of transition on employees of consolidated or merged municipality.

740.  Procedures.

741.  Court review of transitional plan.

§ 731.  Short title of subchapter.

This subchapter shall be known and may be cited as the Municipal Consolidation or Merger Act.

§ 732.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  A board of members elected under the provisions of section 735.1 (relating to initiative of electors seeking consolidation or merger with new home rule charter) to consider the advisability of the adoption of a new home rule charter for the proposed consolidated or merged municipality and, if advisable, to draft and recommend a new home rule charter to the electorate.

"Consolidated or merged municipality."  A municipal entity resulting from successful consolidation or merger proceedings under this subchapter.

"Consolidation."  The combination of two or more municipalities which results in the termination of the existence of each of the municipalities to be consolidated and the creation of a new municipality which assumes jurisdiction over all of the municipalities which have been terminated.

"Contiguous territory."  A territory of which a portion abuts the boundary of another municipality, including territory separated from the exact boundary of another municipality by a street, road, railroad or highway or by a river or other natural or artificial stream of water.

"Election officials."  The county boards of election.

"Electors."  The registered voters of a municipality involved in proceedings relating to the adoption and repeal of optional forms of government.

"Governing body."  The council in cities, boroughs and incorporated towns; the board of commissioners in counties and townships of the first class; the board of supervisors in townships of the second class; or the legislative policymaking body in home rule municipalities.

"Initiative."  The filing with applicable election officials of a petition containing a proposal for a referendum to be placed on the ballot of the next election. The petition shall be:

(1)  Filed not later than the 13th Tuesday prior to the next election in which it will appear on the ballot.

(2)  Signed by voters comprising 5% of the number of electors voting for the office of Governor in the last gubernatorial general election in the municipality where the proposal will appear on the ballot.

(3)  Placed on the ballot by election officials in a manner fairly representing the content of the petition for decision by referendum at the election.

(4)  Submitted not more than once in five years.

"Merger."  The combination of two or more municipalities which results in the termination of the existence of all but one of the municipalities to be merged with the surviving municipality absorbing and assuming jurisdiction over the municipalities which have been terminated.

"Municipality."  Every county other than a county of the first class, every city other than a city of the first or second class, and every borough, incorporated town, township and home rule municipality other than a home rule municipality which would otherwise be a city of the first or second class.

"New home rule charter."  A written document that defines the powers, structure, privileges, rights and duties of the proposed consolidated or merged municipality, the limitations thereon and that provides for the composition and election of the governing body chosen by popular elections.

"Referendum."  A vote seeking approval by a majority of electors voting on a question of consolidation or merger placed on the ballot by initiative or otherwise.

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days)

2003 Amendment.  Act 29 amended the def. of "initiative" and added the defs. of "commission," "electors" and "new home rule charter."

§ 733.  Procedure for consolidation or merger.

(a)  General rule.--Two or more municipalities may be consolidated or merged into a single municipality, whether within the same or different counties, if each of the municipalities is contiguous to at least one of the other consolidating or merging municipalities and if together the municipalities would form a consolidated or merged municipality. Consolidation or merger may be commenced by one of the following:

(1)  Joint agreement of the governing bodies of the municipalities proposed for consolidation or merger approved by ordinance followed by approval by the electorate of the joint agreement.

(2)  Initiative of electors.

(3)  One or more of the municipalities using a joint agreement followed by approval by the electorate of the joint agreement and one or more of the municipalities using initiative of electors.

(b)  Combination of joint agreement and initiative.--When consolidation or merger is commenced by a combination of joint agreements and initiatives, the initiative petition and municipal joint agreement shall be materially consistent.

(c)  Approval of home rule charter or optional plan.--At the same time that voters approve or disapprove the consolidation or merger of two or more municipalities, voters may approve or disapprove a new home rule charter or an optional plan under Subpart E of Part III (relating to home rule and optional plan government) that will govern the newly formed municipality resulting from the merger or consolidation. The same ballot may contain a question to consolidate or merge two or more municipalities and a question to adopt a home rule charter or an optional plan.

(d)  Study of home rule charter or optional plan.--Except as provided in sections 734 (relating to joint agreement of governing bodies) and 735.1 (relating to initiative of electors seeking consolidation or merger with new home rule charter), the procedure provided for in subsection (c) shall not be utilized unless the same home rule charter or optional plan has been recommended by a government study commission elected in accordance with Ch. 29 Subch. B (relating to procedure for adoption of home rule charter or optional plan of government) in each of the municipalities to be merged or consolidated. Notwithstanding any limitations on the powers and duties of government study commissions provided in Ch. 29 Subch. B, the commissions may study and recommend a home rule charter or optional plan that would be adopted by the consolidated or merged municipalities concurrently with the study of the issue of consolidation or merger of the municipalities.

(Oct. 27, 2010, P.L.980, No.102, eff. 60 days)

§ 734.  Joint agreement of governing bodies.

(a)  General rule.--The governing body of each municipality proposed to be consolidated or merged shall enter into a joint agreement under the official seal of each municipality to consolidate or merge into one municipality.

(b)  Elements.--The joint agreement shall include, but not be limited to:

(1)  The name of each municipality that is a party to the agreement.

(2)  The name and the territorial boundaries of the consolidated or merged municipality.

(3)  The type and class of the consolidated or merged municipality.

(4)  Whether a consolidated or merged municipality shall be governed solely by the code and other general laws applicable to the kind and class of the consolidated or merged municipality; whether it shall be governed by a home rule charter or optional plan of government previously adopted pursuant to Subpart E of Part III (relating to home rule and optional plan government), by one of the municipalities to be consolidated or merged; or whether it shall be governed by a home rule charter or optional plan of government that has not been previously adopted in accordance with Subpart E of Part III by any of the municipalities to be consolidated or merged, but which, in the case of an optional plan of government, has been selected and approved by the governing body of each of the municipalities to be consolidated or merged from among the options provided for in Subpart E of Part III or, in the case of a home rule charter, has been formulated and approved by the governing body of each of the municipalities to be consolidated or merged; provided, however, that nothing in this subchapter shall be construed as authorizing a municipality adopting a home rule charter or optional plan of government pursuant to this subchapter to exercise powers not granted to a municipality adopting a home rule charter or an optional plan of government pursuant to Subpart E of Part III.

(5)  The number of districts or wards, if any, into which the consolidated or merged municipality will be divided for the purpose of electing all or some members of its governing body, and the boundaries of wards or districts shall be established to achieve substantially equal representation.

(6)  In the case of a merger, where the surviving municipality is a city which had previously adopted an optional charter pursuant to the act of July 15, 1957 (P.L.901, No.399), known as the Optional Third Class City Charter Law, whether the resulting merged municipality will continue to operate under the optional charter.

(7)  Terms for:

(i)  The disposition of existing assets of each municipality.

(ii)  The liquidation of existing indebtedness of each municipality.

(iii)  The assumption, assignment or disposition of existing liabilities of each municipality, either jointly, separately or in certain defined proportions, by separate rates of taxation within each of the constituent municipalities until consolidation or merger becomes effective pursuant to section 738 (relating to effectuation of consolidation or merger).

(iv)  The implementation of a legally consistent uniform tax system throughout the consolidated or merged municipality which provides the revenue necessary to fund required municipal services.

(8)  The governmental organization of the consolidated or merged municipality insofar as it concerns elected officers.

(9)  A transitional plan and schedule applicable to elected officers.

(10)  The common administration and enforcement of ordinances enforced uniformly within the consolidated or merged municipality.

(c)  Transitional planning committee.--In preparing and adopting a joint agreement, the governing bodies of the municipalities may appoint a transitional planning committee composed of residents of the respective municipalities, including not more than one of whom may be a member of the governing body of each municipality, to study and make recommendations to the governing bodies regarding transitional plans and schedules, common administration and uniform enforcement of ordinances, consolidation and merger of departments and staff and other matters of concern to the governing bodies. The transitional planning committee, if created, shall continue for a maximum of six months after the effective date of the consolidation or merger to advise the new governing body of the consolidated or merged municipality on merging budgets, staffing and operations.

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days; Oct. 27, 2010, P.L.980, No.102, eff. 60 days)

Cross References.  Section 734 is referred to in sections 733, 736, 737, 738, 741 of this title.

§ 735.  Initiative of electors seeking consolidation or merger without new home rule charter.

(a)  General rule.--In order for consolidation or merger proceedings to be initiated by petition of electors, petitions containing signatures of at least 5% of the number of electors voting for the office of Governor in the last gubernatorial general election in each municipality proposed to be consolidated or merged shall be filed with the county board of elections of the county in which the municipality, or the greater portion of its territory, is located.

(b)  Notice to governing bodies affected.--When election officials find that a petition is in proper order, they shall send copies of the initiative petition without the signatures thereon to the governing bodies of each of the municipalities and school districts affected by the proposed consolidation or merger.

(c)  Contents.--A petition shall set forth:

(1)  The name of the municipality from which the signers of the petition were obtained.

(2)  The names of the municipalities proposed to be consolidated or merged.

(3)  The name of the consolidated or merged municipality.

(4)  The type and class of the consolidated or merged municipality.

(5)  Whether a consolidated or merged municipality shall be governed solely by the code and other general laws applicable to the kind and class of the consolidated or merged municipality; whether it shall be governed by a home rule charter or optional plan of government previously adopted pursuant to Subpart E of Part III (relating to home rule and optional plan government), by one of the municipalities to be consolidated or merged; or whether it shall be governed by an optional plan of government that has not been previously adopted in accordance with Subpart E of Part III by any of the municipalities to be consolidated or merged, but which has been selected from among the options provided for in Subpart E of Part III and is identified in the petition; provided, however, that nothing in this subchapter shall be construed as authorizing a municipality adopting an optional plan of government pursuant to this subchapter to exercise powers not granted to a municipality adopting an optional plan of government pursuant to Subpart E of Part III.

(6)  In the case of a merger, where the surviving municipality is a city which had previously adopted an optional charter pursuant to the act of July 15, 1957 (P.L.901, No.399), known as the Optional Third Class City Charter Law, whether the resulting merged municipality will continue to operate under the optional charter.

(7)  The number of districts or wards, if any, into which the consolidated or merged municipality will be divided for the purpose of electing all or some members of its governing body.

(d)  Filing of petition.--The consolidation or merger petition shall be filed with the election officials not later than the 13th Tuesday prior to the next primary, municipal or general election. The petition and proceedings on the petition shall be conducted in the manner and subject to the provisions of the election laws which relate to the signing, filing and adjudication of nomination petitions insofar as the provisions are applicable, except that no referendum petition shall be signed or circulated prior to the 20th Tuesday before the election, nor later than the 13th Tuesday before the election.

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days; Oct. 27, 2010, P.L.980, No.102, eff. 60 days)

Cross References.  Section 735 is referred to in sections 736, 737 of this title.

§ 735.1.  Initiative of electors seeking consolidation or merger with new home rule charter.

(a)  General rule.--In order for a commission and consolidation or merger proceedings to be initiated by petition of electors, petitions containing signatures of at least 5% of the number of electors voting for the office of Governor in the last gubernatorial general election in each municipality proposed to be consolidated or merged shall be filed with the county board of elections of the county in which the municipality, or the greater portion of its territory, is located.

(b)  Notice to governing bodies affected.--When election officials find that a petition is in proper order, they shall send copies of the initiative petition without the signatures thereon to the governing bodies of each of the municipalities affected by the proposed consolidation or merger.

(c)  Contents.--A petition shall set forth:

(1)  The name of the municipality from which the signers of the petition were obtained.

(2)  The names of the municipalities proposed to be consolidated or merged.

(3)  The number of persons to compose the commission.

(4)  The petition question which shall read as follows:

Shall a Government Study Commission of (seven, nine or eleven) members be elected to study the issue of consolidation or merger of (municipalities to be consolidated or merged); to provide a recommendation on consolidation or merger; to consider the advisability of the adoption of a new home rule charter; and to draft a new home rule charter, if recommended in the report of the commission?

(d)  Filing of petition and duty of election board.--

(1)  A commission and consolidation or merger proceedings petition under this section shall be filed with the election officials not later than the 13th Tuesday prior to the next primary, municipal or general election.

(2)  The petition and proceedings on the petition shall be conducted in the manner and subject to the provisions of the election laws which relate to the signing, filing and adjudication of nomination petitions insofar as the provisions are applicable, except that no referendum petition shall be signed or circulated prior to the 20th Tuesday before the election, nor later than the 13th Tuesday before the election.

(3)  At the next general, municipal or primary election occurring not less than the 13th Tuesday after the filing of the petition with the county board of elections, it shall cause the appropriate question to be submitted to the electors of each of the municipalities proposed to be consolidated or merged in the same manner as other questions are submitted under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(e)  Election of members of commission.--

(1)  A commission of seven, nine or eleven members, as designated in the question, shall be elected by the qualified voters at the same election the question is submitted to the electors.

(2)  Each candidate for the office of member of the commission shall be nominated and placed upon the ballot containing the question in the manner provided by and subject to the provisions of the Pennsylvania Election Code, which relate to the nomination of a candidate nominated by nomination papers filed for other offices elective by the voters. Each candidate shall be nominated and listed without any political designation or slogan, and no nomination paper shall be signed or circulated prior to the 13th Tuesday before the election nor later than the tenth Tuesday before the election. No signature shall be counted unless it bears a date within this period.

(3)  Each elector shall be instructed to vote on the question and, regardless of the manner of his vote on the question, to vote for the designated number of members of the commission who shall serve if the question is or has been determined in the affirmative.

(4)  If an insufficient number of nominating papers is filed to fill all of the designated positions on the commission, the question of establishing the commission shall be placed on the ballot and, unless a sufficient number of commission members are elected by receiving at least as many votes as signatures are required to file a nominating petition, then the question of creating the commission shall be deemed to have been rejected.

(f)  Nomination of candidates.--

(1)  All candidates for a commission shall be electors. Each candidate shall be nominated from the area of the proposed consolidated or merged municipality by nomination papers signed by a number of electors equal at least to 2% of the number of electors voting for the office of Governor in the last gubernatorial general election in each municipality proposed to be consolidated or merged or 200 electors from each municipality, whichever is less, and filed with the county board of elections of the county in which the municipality, or the greater portion of its territory, is located not later than the tenth Tuesday prior to the date of the election.

(2)  Each nomination paper shall set forth the name, place of residence and post office address of the candidate thereby nominated, that the nomination is for the office of commissioner and that the signers are legally qualified to vote for the candidate. An elector may not sign nomination papers for more candidates for the commission than he could vote for at the election. Every elector signing a nomination paper shall write his place of residence, post office address and street number, if any, on the petition.

(3)  Each nomination paper shall, before it may be filed with the county board of elections, contain under oath of the candidate an acceptance of the nomination in writing, signed by the candidate therein nominated, upon or annexed to the paper or, if the same person be named in more than one paper, upon or annexed to one of the papers. The acceptance shall certify that the candidate is an elector, that the nominee consents to run as a candidate at the election and that, if elected, the candidate agrees to take office and serve.

(4)  Each nomination paper shall be verified by an oath of one or more of the signers, taken and subscribed before a person qualified under the laws of this Commonwealth to administer an oath, to the effect that the paper was signed by each of the signers in his proper handwriting, that the signers are, to the best knowledge and belief of the affiant, electors and that the nomination paper is prepared and filed in good faith for the sole purpose of endorsing the person named therein for election as stated in the paper.

(g)  Results of election.--

(1)  The result of the votes cast for and against the question as to the election of a commission and consolidation and merger proceedings shall be returned by the election officers, and a canvass of the election had, as is provided by law in the case of other public questions put to the electors. The votes cast for members of the commission shall be counted and the result returned by the county board of electors of the county in which the municipality, or the greater portion of its territory, is located, and a canvass of the election had, as is provided by law in the case of election of members of municipal councils or boards. The designated number of candidates receiving the greatest number of votes shall be elected and shall constitute the commission. If a majority of those voting on the question vote against the election of the commission, none of the candidates shall be elected. If two or more candidates for the last seat shall be equal in number of votes, they shall draw lots to determine which one shall be elected.

(2)  If, in accordance with subsection (e)(4), there has been an insufficient number of nominating papers filed to fill all of the designated positions on the commission and a sufficient number of commission members are not elected by receiving at least as many votes as signatures are required to file a nominating petition, the question as to the election of a commission and consolidation and merger proceedings shall be deemed to have been rejected and shall fail, and none of the candidates shall be elected.

(h)  Oath of office of members of commission.--

(1)  No later than ten days after its certification of election, the members of a commission elected on a countywide basis shall, before a judge of the court of common pleas in the county where the election was held, make oath to support the Constitution of the United States and the Constitution of Pennsylvania and to perform the duties of the office with fidelity.

(2)  No later than ten days after its certification of election, the members of a commission elected on other than a countywide basis shall, before a judge or a magisterial district judge, make oath to support the Constitution of the United States and the Constitution of Pennsylvania and to perform the duties of the office with fidelity.

(i)  First meeting of commission.--

(1)  No later than 15 days after its certification of election, a commission shall organize and hold its first meeting and elect one of its members chairman and another member vice chairman, fix its hours and place of meeting and adopt rules for the conduct of business it deems necessary and advisable.

(2)  A majority of the members of the commission shall constitute a quorum for the transaction of business, but no recommendation of the commission shall have any legal effect unless adopted by a majority of the whole number of the members of the commission.

(j)  Vacancies.--In case of a vacancy in a commission, the remaining members of the commission shall fill it by appointing thereto some other properly qualified elector.

(k)  Function and duty of commission.--

(1)  A commission shall study the issue of consolidation or merger of the municipalities.

(2)  The commission shall study the advisability of a new home rule charter form of government for the proposed consolidated or merged municipality and compare it with other available forms under the laws of this Commonwealth and determine in its judgment which form of government is more clearly responsible or accountable to the people and its operation more economical and efficient.

(3)  If a new home rule charter is found to be the most advisable form of government for the proposed consolidated or merged municipality, the commission shall:

(i)  Draft and recommend to the electorate a new home rule charter for the proposed consolidated or merged municipality containing a transitional plan and schedule applicable to elected officers, provided, however, that nothing in this section shall be construed as authorizing a consolidated or merged municipality adopting a new home rule charter pursuant to this section to exercise powers not granted to a municipality adopting a home rule charter pursuant to Subpart E of Part III (relating to home rule and optional plan government).

(ii)  If the new home rule charter calls for all or any part of the governing body of the consolidated or merged municipality to be elected on a district or ward basis, prepare and set forth as an appendix to the new home rule charter:

(A)  The district or ward boundaries established to achieve substantially equal representation.

(B)  The district or ward designation by number.

(C)  The number of members of the municipal governing body to be elected from each district or ward.

(iii)  Prepare and suggest for adoption by the governing body of the newly consolidated or merged municipality recommendations concerning:

(A)  The disposition of assets that may be surplus or unneeded as a result of the consolidation or merger.

(B)  The liquidation, assumption or other disposition of existing indebtedness of the consolidated or merged municipalities.

(C)  A legally consistent uniform tax system to be implemented throughout the consolidated or merged municipality which provides the revenue necessary to fund required municipal services.

(D)  Ordinances to be uniformly enforced throughout the consolidated or merged municipality, which may be adopted by the new governing body of the consolidated or merged municipality at its organizational meeting, provided that codification of all ordinances shall be completed as specified in section 740 (relating to procedures).

(l)  Compensation, personnel and commission budget.--

(1)  Members of the commission shall serve without compensation but shall be reimbursed by the municipalities proposed to be consolidated or merged for their necessary expenses incurred in the performance of their duties.

(2)  The commission may appoint one or more consultants and clerical and other assistants to serve at the pleasure of the commission and may fix reasonable compensation therefor to be paid the consultants and clerical and other assistants.

(3)  In accordance with this subsection, the commission shall prepare and submit, to the governing body of each of the municipalities being considered for consolidation or merger, budget estimates of the amount of money necessary to meet the expenditures to be incurred by the commission in the carrying out of its functions in accordance with this section, including, but not limited to, reasonable estimations of the necessary expenses of commission members, compensation of consultants, clerical personnel and other assistants and other expenditures incident to work of the commission.

(4)  The commission shall prepare and submit an initial budget submission that estimates expenses for the first nine-month phase of the commission's work. The initial budget estimate shall be submitted as soon as possible and in any event no later than 45 days after the commission's certification of election.

(5)  If, during the first nine-month phase of its work, the commission elects to prepare and submit a new home rule charter for the proposed consolidated or merged municipality, a final budget shall be submitted to the governing body of each of the municipalities being considered for consolidation or merger that estimates expenses to be incurred in the completion of the commission's work.

(6)  No later than 15 days after the submission of a budget in accordance with paragraphs (4) or (5), a joint public hearing of the commission and the governing bodies of the municipalities shall be held. The governing bodies of the municipalities to be consolidated or merged may, by agreement, modify any budget submitted by the commission. A governing body of a municipality to be consolidated or merged may approve appropriations to the commission in conformity with its share of the modified budget as determined in accordance with paragraph (7). Any unreasonable modification of the budget may be subject to an action as provided in paragraph (8) in the court of common pleas of any county wherein a municipality to be consolidated or merged lies.

(7)  The municipalities to be consolidated or merged may, by agreement, determine the share that each municipality shall appropriate to fund the estimated budget of the commission. If no agreement as to the respective amount that each municipality shall appropriate is reached, each municipality shall appropriate funds equal to its pro rata share of the total estimated budget of the commission based upon its share of population to the total population of the municipalities to be consolidated or merged.

(8)  The commission may bring an action in the court of common pleas of the county where a municipality is located requesting that the court determine whether the municipality has failed to reasonably modify an estimated budget or to appropriate moneys in accordance with this subsection. The court may provide appropriate relief, including, but not limited to, ordering appropriation of funds in accordance with the budget:

(i)  as submitted by the commission or as modified by the municipalities; or

(ii)  as modified by the court.

(9)  In all cases, the costs and fees of any action brought by the commission under this subsection shall be paid by the municipality or municipalities named as defendants.

(10)  A municipality shall be entitled to a proportionate reimbursement or offset of its share of the budget by any publicly or privately contributed funds or services made available to the commission.

(m)  Hearings and public forums.--A commission shall hold one or more public hearings and sponsor public forums and generally shall provide for the widest possible public information and discussion respecting the purposes and progress of its work.

(n)  Report of findings and recommendations.--

(1)  A commission shall report its findings and recommendations to the citizens of the proposed consolidated or merged municipalities within nine months from the date of its election, except that it shall be permitted an additional nine months if it elects to prepare and submit a proposed new home rule charter and an additional two months if it chooses to provide for the election of its governing body by districts. It shall publish or cause to be published sufficient copies of its final report for public study and information and shall deliver to the municipal clerk or secretary of each municipality proposed to be consolidated or merged sufficient copies of the report to supply it to any interested citizen upon request. If the commission recommends the adoption of a new home rule charter, the report shall contain the complete plan as recommended.

(2)  There shall be attached to each copy of the report of the commission, as a part thereof, a statement sworn to by the members of the commission listing in detail the funds, goods, materials and services, both public and private, used by the commission in the performance of its work and the preparation and filing of the report and identifying specifically the supplier of each item thereon.

(3)  A copy of the final report of the commission with its findings and recommendations shall be filed with the Department of Community and Economic Development.

(4)  All the records, reports, tapes, minutes of meetings and written discussions of the commission shall, upon its discharge, be turned over to the municipal clerk or secretary of each municipality proposed to be consolidated or merged for permanent safekeeping and made available for public inspection at any time during regular business hours.

(o)  Discharge of petition and amended reports.--

(1)  A commission shall be discharged upon the filing of its report, but, if the commission's recommendations require further procedure in the form of a referendum on the part of the electors, the commission shall not be discharged until the procedure has been concluded. At any time prior to 60 days before the date of the referendum, the commission may modify or change any recommendation set forth in the final report by publishing an amended report.

(2)  Whenever the commission issues an amended report pursuant to paragraph (1), the amended report shall supersede the final report, and the final report shall cease to have any legal effect.

(3)  The procedure to be taken under the amended report shall be governed by the provisions of this subpart applicable to the final report of the commission submitted pursuant to subsection (n).

(p)  Types of action recommended.--A commission shall report and recommend in accordance with this section:

(1)  That a referendum shall be held that submits to the electors the question of consolidating or merging the named municipalities under a new home rule charter as prepared by the commission.

(2)  That no referendum shall be held because consolidation or merger of the named municipalities under a new home rule charter is not recommended by the commission.

(3)  That the named municipalities consider such other action as the commission recommends and deems advisable consistent with its functions as set forth in this section.

(q)  Specificity of recommendations.--

(1)  If a commission recommends the adoption of a new home rule charter, it shall specify the number of members to be on the governing body, all offices to be filled by election and whether elections shall be on an at-large, district or combination district and at-large basis.

(2)  Notwithstanding any other provisions of this subpart, if an approved new home rule charter adopted pursuant to the provisions of this subpart specifies that the election of the governing body should be on an at-large, district or combination district and at-large basis and the basis recommended differs from the existing basis and therefore requires the elimination of districts or the establishment of revised or new districts, then election of municipal officials shall not take place on the new basis until the municipal election following the next primary election taking place more than 180 days after the election at which the referendum on the question of a consolidation or merger and new home rule charter has been approved by the electorate. The consolidation or merger and new home rule charter shall not go into effect until the first Monday in January following the election of municipal officials on the new basis as provided in section 738 (relating to effectuation of consolidation or merger). New or revised districts shall be established by the commission and included in the proposed charter.

(r)  Form of question on consolidation or merger and new home rule charter.--If a commission recommends consolidation or merger and the adoption of a new home rule charter for the municipalities to be consolidated or merged, the question to be submitted to the voters for the adoption of consolidation or merger and a new home rule charter shall be submitted in the following form or such part as shall be applicable:

Shall the municipalities of (insert names of municipalities consolidating or merging) be (insert consolidated or merged) to become (insert name of new municipality, type and class of municipality) under a new home rule charter contained in the report, dated (insert date), of the commission?

(s)  Submission of question on consolidation or merger and new home rule charter.--If a commission recommends that the question of adopting consolidation or merger and a new home rule charter authorized by this subpart should be submitted to the electors, the municipal clerk or secretary of each municipality proposed to be consolidated or merged shall, within five days thereafter, certify a copy of the commission's report to the county board of elections of the county in which the municipality, or the greater portion of its territory, is located, which shall cause the question of adoption or rejection to be placed upon the ballot or voting machines at the time as the commission specifies in its report. The commission may cause the question to be submitted to the electors at the next primary, municipal or general election occurring not less than 60 days following the filing of a copy of the commission's report with the county board of elections, at the time the commission's report directs. At the election, the question of adopting consolidation or merger and a new home rule charter recommended by the commission shall be submitted to the electors by the county board of elections in the same manner as other questions are submitted to the electors under the Pennsylvania Election Code. The commission shall frame the question to be placed upon the ballot as provided for in subsection (r) and, if it deems appropriate, an interpretative statement to accompany the question.

(t)  Amendment of new home rule charter.--The procedure for amending the new home rule charter of the consolidated or merged municipality created under this subpart shall be through the initiative procedure and referendum or ordinance of the governing body as provided for in Subchapter C of Chapter 29 (relating to amendment of existing charter or optional plan).

(u)  General powers and limitation of consolidated or merged municipality under new home rule charter.--Nothing in this section shall be construed as authorizing a consolidated or merged municipality adopting a new home rule charter to exercise powers not granted to a municipality adopting a home rule charter pursuant to Subpart E of Part III.

(v)  Definition.--(Deleted by amendment).

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days; Oct. 27, 2010, P.L.980, No.102, eff. 60 days)

Cross References.  Section 735.1 is referred to in sections 732, 733, 736, 738, 739, 740, 741 of this title.

§ 736.  Conduct of referenda.

(a)  Duty to place on ballot.--Following initiation of proceedings for consolidation or merger by the procedures set forth either in section 734 (relating to joint agreement of governing bodies) or 735 (relating to initiative of electors seeking consolidation or merger without new home rule charter), the question of consolidation or merger as set forth in the joint agreement or initiative petition shall be placed before the electors of each of the municipalities proposed to be consolidated or merged. A referendum shall be held at the first primary, municipal or general election occurring at least 13 weeks after either:

(1)  the date of the general agreement entered into under the provisions of section 734; or

(2)  the date of filing of the petition filed under the provisions of section 735.

(a.1)  Referenda under section 735.1.--Referenda authorized under section 735.1 (relating to initiative of electors seeking consolidation or merger with new home rule charter) shall be placed on the ballot in accordance with section 735.1(d)(3) and (s).

(b)  Approval.--Pursuant to sections 734, 735 and 735.1, consolidation or merger shall not be effective unless the referendum question is approved by a majority of the electors voting in each of the municipalities in which the referendum is held. If in any one of the municipalities in which the referendum is held a majority vote in favor of consolidation or merger does not result, the referendum shall fail and consolidation or merger shall not take place. The same question in accordance with sections 734 or 735, or the same question described in the proposal for consolidation or merger with a new home rule charter in accordance with section 735.1, described in the consolidation or merger proposal shall not be voted on again for a period of five years.

(c)  Subsequent referenda.--The five-year moratorium on voting the same consolidation or merger question as provided in subsection (b) shall be deemed not to apply to any subsequent referendum question involving a consolidation or merger of any combination of two or more contiguous municipalities if the referendum question differs or is dissimilar in any way from a previous referendum question which was not approved as provided for in subsection (b).

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days)

Cross References.  Section 736 is referred to in section 741 of this title.

§ 737.  Consolidation or merger agreement.

(a)  Form.--Upon favorable action by the electorate on consolidation or merger, in cases where consolidation or merger was initiated by petition of electors under section 735 (relating to initiative of electors seeking consolidation or merger without new home rule charter), the governing bodies of the municipalities to be consolidated or merged shall meet as deemed necessary after the certification of the favorable vote and shall within one year after certification enter into a consolidation or merger agreement as follows:

(1)  If the governing body, or part of the governing body, of the consolidated or merged municipality is to be elected on a district or ward basis, the agreement shall set forth the district or ward boundaries and the district or ward designation, by number, and the number of members of the municipal governing body to be elected from each district or ward. The boundaries of the districts or wards shall be established to achieve substantially equal representation.

(2)  The agreement shall set forth terms for:

(i)  The disposition of the existing assets of each municipality.

(ii)  The liquidation of the existing indebtedness of each municipality.

(iii)  The assumption, assignment and disposition of the existing liabilities of each municipality, either jointly, separately or in certain defined proportions, by separate rates of taxation within each of the constituent municipalities until consolidation or merger becomes effective pursuant to section 738 (relating to effectuation of consolidation or merger).

(3)  The agreement shall set forth the governmental organization of the consolidated or merged municipality insofar as it concerns elected officers and shall contain a transitional plan and schedule applicable to elected officers.

(4)  The agreement shall provide for common administration and uniform enforcement of ordinances within the consolidated or merged municipality.

(5)  The agreement shall also provide, consistent with existing law, for the implementation of a uniform tax system throughout the consolidated or merged municipality which shall provide the revenue necessary to fund required municipal services.

(6)  The agreement shall mandate full implementation of the consolidation or merger plan within four years following the date of certification.

(b)  Filing.--Within 30 days following certification of electorate approval by the county boards of election, a copy of the consolidation or merger agreement under this section or the joint agreement under section 734 (relating to joint agreement of governing bodies) shall be filed with the Department of Community and Economic Development, the Department of Transportation, the Governor's Office of Policy Development or its successor, the Department of Education, the State Tax Equalization Board and the Legislative Data Processing Committee. A copy shall also be filed with the court of common pleas and the board of county commissioners of the county or counties in which municipalities affected are located.

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days; Oct. 27, 2010, P.L.980, No.102, eff. 60 days)

Transfer of Functions.  Section 301(a)(16) of Act 58 of 1996 provided that all other powers and duties delegated to the Department of Community Affairs not otherwise expressly transferred elsewhere by Act 58 and currently performed by the Department of Community Affairs under section 737 are transferred to the Department of Community and Economic Development.

Cross References.  Section 737 is referred to in sections 738, 741 of this title.

§ 738.  Effectuation of consolidation or merger.

Municipalities consolidated or merged shall continue to be governed as before consolidation or merger until the date stipulated in the transitional plan and schedule provided for in sections 734 (relating to joint agreement of governing bodies) and 737 (relating to consolidation or merger agreement), or the transitional plan provided for by a study commission pursuant to section 735.1 (relating to initiative of electors seeking consolidation or merger with new home rule charter). Subject to the provisions of section 735.1(q), new officials required to be elected shall take office on the first Monday of January following the municipal election designated in the transitional plan and schedule. At that municipal election, the necessary officers of the consolidated or merged municipality shall be elected in accordance with the terms of the general law affecting municipalities of the kind or class of the consolidated or merged municipality or, in case of a consolidated or merged municipality operating under a home rule charter or optional plan of government, in accordance with the charter or optional plan or with general law affecting home rule or optional plan municipalities, as applicable. The officers elected at that municipal election shall be elected for terms of office under the plan and schedule set forth in the consolidation or merger agreement authorized by section 734 or 737, or the transitional plan provided for by a commission pursuant to section 735.1, as the case may be. They shall take office as officers of the consolidated or merged municipality on the first Monday of January following the municipal election at which they were elected, and upon assumption of office, the consolidated or merged municipality shall begin to function and the former municipalities consolidated or merged into it shall be abolished.

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days)

Cross References.  Section 738 is referred to in sections 734, 735.1, 737 of this title.

§ 739.  Effect of transition on employees of consolidated or merged municipality.

(a)  Transition.--As of the date when a consolidated or merged municipality shall begin to function, except for those officers and employees which are protected by any tenure of office, civil service provisions or collective bargaining agreement, all appointive offices and positions then existing in all former municipalities involved in the consolidation or merger shall be subject to the terms of the consolidation or merger agreement or transitional plan as provided for in section 735.1 (relating to initiative of electors seeking consolidation or merger with new home rule charter). Provisions shall be made for instances in which there is duplication of positions, including, but not limited to, chief of police or manager, and for other matters such as varying length of employee contracts, different civil service regulations in the constituent municipalities and differing ranks and position classifications for similar positions.

(b)  Exception.--Nothing in this section shall be deemed to apply to a consolidated or merged municipality if one or more of the consolidating or merging municipalities has been declared distressed under the act of July 10, 1987 (P.L.246, No.47), known as the Municipalities Financial Recovery Act. In such case, the provisions of section 408 of that act shall control.

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days)

2003 Amendment.  Act 29 amended subsec. (a).

§ 740.  Procedures.

(a)  Ordinance book.--After consolidation becomes effective, a new ordinance book shall be used by the municipality, and, except for a municipality consolidated or merged under section 735.1 (relating to initiative of electors seeking consolidation or merger with new home rule charter), the first document to be recorded in it shall be the consolidation agreement.

(b)  Ordinance codification.--No later than two years after consolidation goes into effect, codification of all the ordinances of the municipality shall be completed. The codification shall include tabulation or indexing of those ordinances of the component municipalities that are of permanent effect in the consolidated municipality.

(c)  Vesting of rights, privileges, property and obligations.--All rights, privileges and franchises of each component municipality and all property belonging to each component municipality shall be vested in the consolidated or merged municipality. The title to real estate vested in any of those municipalities shall not revert or be in any way impaired by reason of the consolidation or merger. All liens and rights of creditors shall be preserved. Agreements and contracts shall remain in force. Debts, liabilities and duties of each of the municipalities shall be attached to the consolidated or merged municipality and may be enforced against it.

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days)

2003 Amendment.  Act 29 amended subsec. (a).

Cross References.  Section 740 is referred to in section 735.1 of this title.

§ 741.  Court review of transitional plan.

(a)  General rule.--Except as provided in subsection (b), after the approval of a referendum pursuant to section 736 (relating to conduct of referenda), any person who is a resident of a municipality to be consolidated or merged may petition the court of common pleas to order the appropriate municipal governing bodies to:

(1)  implement the terms of a transitional plan and schedule adopted pursuant to section 734 (relating to joint agreement of governing bodies) or 737 (relating to consolidation or merger agreement); or

(2)  adopt or amend a transitional plan or schedule if the court finds that the failure to do so will result in the unreasonable perpetuation of the separate forms and classifications of government existing in the affected municipalities prior to the approval of the referendum.

(b)  Exception.--After consolidation or merger pursuant to section 735.1 (relating to initiative of electors seeking consolidation or merger with new home rule charter), any person who is a resident of the newly consolidated or merged municipality may petition the court of common pleas to order the governing body of that municipality to act to accept or provide alternatives to the recommendations of the commission in accordance with section 735.1(k)(3)(iii).

(Oct. 23, 2003, P.L.180, No.29, eff. 60 days)



Chapter 9 - Municipal Reapportionment

Section 901 - Short title and scope of chapter

CHAPTER 9

MUNICIPAL REAPPORTIONMENT

Sec.

901.  Short title and scope of chapter.

902.  Definitions.

903.  Reapportionment by governing body.

904.  Reapportionment by court upon petition.

905.  Compensation of commissioners and payment of costs.

906.  Contest of reapportionment by governing body.

907.  Costs and expenses of contest.

908.  Retention in office and new elections.

Enactment.  Chapter 9 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

§ 901.  Short title and scope of chapter.

(a)  Short title of chapter.--This chapter shall be known and may be cited as the Municipal Reapportionment Act.

(b)  Scope of chapter.--This chapter applies to the following entities:

(1) Municipalities.

(2)  Units of government created and existing under Subpart E of Part III (relating to home rule and optional plan government).

(3)  Similar general purpose units of local government created by statute.



Section 902 - Definitions

§ 902. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"District."  Includes a ward whenever wards are used as a subdivision for the election of members of the governing body.

"Governing body."  A board of county commissioners, city council, borough council, incorporated town council, board of township commissioners or board of township supervisors, the governing council of any unit of government created and existing under Subpart E of Part III (relating to home rule and optional plan government) or the governing council of any similar general purpose unit of government created by statute.



Section 903 - Reapportionment by governing body

§ 903.  Reapportionment by governing body.

(a)  General rule.--Within the year following that in which the Federal census, decennial or special, is officially and finally reported and at such other times as the governing body deems necessary, each entity having a governing body not entirely elected at large shall be reapportioned into districts by its governing body. The governing body shall number the districts.

(b)  Composition of districts.--Districts shall be composed of compact and contiguous territory as nearly equal in population as practicable as officially and finally reported in the most recent Federal census, decennial or special.

Cross References.  Section 903 is referred to in section 906 of this title.



Section 904 - Reapportionment by court upon petition

§ 904.  Reapportionment by court upon petition.

(a)  Petition.--If there has not been a reapportionment by the governing body within the year following that in which the Federal census, decennial or special, is officially and finally reported, a petition signed by one or more electors who are residents of the entity may be submitted to the court of common pleas which may then reapportion in accordance with this chapter.

(b)  Appointment of commissioners.--Upon receiving the petition to reapportion, the court may appoint three impartial persons as commissioners.

(c)  Report to court.--The commissioners appointed by the court or any two of them shall make a report to the court within the time the court directs and shall include with it a plot showing the boundaries of the present districts and a plot showing the districts as proposed by them, along with pertinent information relating to population and area of the proposed districts.

(d)  Action on report.--Upon presentation, the court shall confirm the report nisi and shall direct that notice of the filing of the report shall be given by publication once in a newspaper of general circulation stating that exceptions may be filed to the report within 30 days after the report was filed. If no exceptions are filed or if the court dismisses the exceptions, the court shall confirm the report absolutely and issue a decree. The court in its decree shall designate a number for each of the districts.

Cross References.  Section 904 is referred to in section 906 of this title.



Section 905 - Compensation of commissioners and payment of costs

§ 905.  Compensation of commissioners and payment of costs.

(a)  Compensation of commissioners.--The commissioners appointed by the court shall each receive compensation for their services as the court shall fix.

(b)  Payment of costs and expenses.--All cost and expenses incurred in the proceedings to reapportion shall be paid by the entity.



Section 906 - Contest of reapportionment by governing body

§ 906.  Contest of reapportionment by governing body.

(a)  General rule.--In the event there has been a reapportionment by the governing body pursuant to section 903(a) (relating to reapportionment by governing body) or 904 (relating to reapportionment by court upon petition), the reapportionment may be contested as not being in compliance with the criteria for reapportionment as set forth in section 903(b).

(b)  Petition to court.--In order to contest a reapportionment, a petition signed by ten electors who are residents of the entity shall be submitted to the court of common pleas.

(c)  Action on petition.--The court shall review the reapportionment plan and either accept the reapportionment plan and dismiss the petition or reject the reapportionment plan and return it to the local governing body for correction and resubmission to the court.

(d)  Appointment of commissioners.--If the court sets the reapportionment aside, the court may appoint three impartial persons as commissioners.

(e)  Report to court.--The commissioners appointed by the court or any two of them shall make a report to the court within the time the court directs and shall include with it a plot showing the boundaries of the present districts and a plot showing the districts as proposed by them, along with pertinent information relating to population and area of the proposed districts.

(f)  Action on report.--Upon presentation, the court shall confirm the report nisi and shall direct that notice of the filing of the report shall be given by publication once in a newspaper of general circulation stating that exceptions may be filed to the report within 30 days after the report was filed. If no exceptions are filed or if the court dismisses the exceptions, the court shall confirm the report absolutely and issue a decree. The court in its decree shall designate a number for each of the districts.

Cross References.  Section 906 is referred to in section 907 of this title.



Section 907 - Costs and expenses of contest

§ 907.  Costs and expenses of contest.

(a)  General rule.--All cost and expenses incurred in a proceeding described in section 906 (relating to contest of reapportionment by governing body) challenging a reapportionment shall be paid by the entity or the petitioners as the court directs, but, if the court reapportions the entity, the costs and expenses shall be paid by the entity.

(b)  Bond to secure payment.--If a reapportionment is challenged by petition as described in section 906, the petitioners may be required to post a bond set by the court to secure the payment of costs and expenses.



Section 908 - Retention in office and new elections

§ 908.  Retention in office and new elections.

(a)  Retention of existing members in office.--The members of the governing body in office at the time of the reapportionment shall retain their offices until the end of their respective terms.

(b)  Election of members following reapportionment.--The election of members of the governing body under the reapportionment shall be held in accordance with law relating to the entity and the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.






Chapter 11 - General Provisions

Section 1121 - Scope of subchapter

SUBCHAPTER B

EMERGENCY SEAT OF GOVERNMENT

Sec.

1121.  Scope of subchapter.

1122.  Establishment and designation.

1123.  Exercise of powers and functions.

1124.  Applicability of subchapter.

§ 1121.  Scope of subchapter.

This subchapter applies to all political subdivisions.



Section 1122 - Establishment and designation

§ 1122.  Establishment and designation.

Whenever, due to an emergency resulting from the effects of enemy attack or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place, the governing body of each political subdivision of this Commonwealth may meet at any place within or without the territorial limits of the political subdivision. The meeting may be held on the call of the presiding officer or any two members of the governing body and shall proceed to establish and designate, by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location or locations of government where all or any part of the public business may be transacted and conducted during the emergency situation. These sites or places may be within or without the territorial limits of the political subdivision and may be within or without this Commonwealth.



Section 1123 - Exercise of powers and functions

§ 1123.  Exercise of powers and functions.

During the period when the public business is being conducted at the emergency temporary location or locations, the governing body and other officers of a political subdivision of this Commonwealth shall exercise at the location or locations all of the executive, legislative and judicial powers and functions conferred upon the governing body and officers by law. These powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to time-consuming procedures and formalities prescribed by law and pertaining to them, and all acts of the governing body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



Section 1124 - Applicability of subchapter

§ 1124.  Applicability of subchapter.

The provisions of this subchapter shall control, in the event it shall be employed, notwithstanding any statutory charter or ordinance provision to the contrary or in conflict with this subchapter.



Section 1131 - Scope of subchapter

SUBCHAPTER C

EMERGENCY SUCCESSION OF OFFICERS

Sec.

1131.  Scope of subchapter.

1132.  Declaration of policy.

1133.  Definitions.

1134.  Enabling authority for emergency interim successors for local offices.

1135.  Emergency interim successors for local officers.

1136.  Formalities of taking office.

1137.  Succession period.

1138.  Term and removal of designees.

§ 1131.  Scope of subchapter.

This subchapter applies to all municipalities.



Section 1132 - Declaration of policy

§ 1132.  Declaration of policy.

Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness and in order, in the event of such an attack, to assure continuity of government through legally constituted authority and responsibility in offices of the municipalities of this Commonwealth, to provide for the effective operation of government during an emergency and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for emergency interim succession to offices of the municipalities of this Commonwealth in the event the incumbents and their deputies authorized to exercise all of the powers and discharge the duties of these offices, referred to in this subchapter as deputies, are unavailable to exercise the powers and perform the duties of these offices.



Section 1133 - Definitions

§ 1133.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Attack."  Any attack on the United States which causes or may cause substantial damage or injury to civilian persons or property in any manner by sabotage or by the use of bombs, missiles or shellfire or by atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

"Emergency interim successor."  A person designated, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution of Pennsylvania, statutes, charters and ordinances or until the lawful incumbent is able to exercise the powers and discharge the duties of the office.

"Office."  All local offices, the powers and duties of which are defined by the Constitution of Pennsylvania or a statute, charter or ordinance.

"Unavailable."  When a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office or when the lawful incumbent of the office or any deputy exercising the powers and discharging the duties of an office because of a vacancy and his authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.



Section 1134 - Enabling authority for emergency interim successors for local offices

§ 1134.  Enabling authority for emergency interim successors for local offices.

With respect to local offices for which the legislative bodies of municipalities may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, the legislative bodies are authorized to enact resolutions or ordinances providing for emergency interim successors to offices. The resolutions and ordinances shall not be inconsistent with this subchapter.

Cross References.  Section 1134 is referred to in section 1135 of this title.



Section 1135 - Emergency interim successors for local officers

§ 1135.  Emergency interim successors for local officers.

This section is applicable to officers of municipalities not included in section 1134 (relating to enabling authority for emergency interim successors for local offices). Each officer, subject to any regulations as the executive head of the municipality may issue, shall designate by title, if feasible, or by named person emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this subchapter. The officer will designate a sufficient number of persons so that there will be not less than three deputies or emergency interim successors or any combination of them. If any officer or deputy of any municipality is unavailable, the powers of the office shall be exercised and the duties discharged by his designated emergency interim successors in the order specified. The emergency interim successors, in the order specified, shall exercise the powers and discharge the duties of the office to which designated until the vacancy is filled in accordance with the Constitution of Pennsylvania or statutes or until the officer, or his deputy or a preceding emergency interim successor, ceases to be unavailable.



Section 1136 - Formalities of taking office

§ 1136.  Formalities of taking office.

Prior to taking up the duties to which they may temporarily succeed, emergency interim successors shall take an oath as may be required for the office to which they may succeed.



Section 1137 - Succession period

§ 1137.  Succession period.

Emergency interim successors may exercise the powers and discharge the duties of an office as authorized in this subchapter only after an attack has occurred. The General Assembly, by concurrent resolution, may terminate the authority of the emergency interim successors to exercise the powers and discharge the duties of office as provided under this subchapter.

Cross References.  Section 1137 is referred to in section 1138 of this title.



Section 1138 - Term and removal of designees

§ 1138.  Term and removal of designees.

Until the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this subchapter, including section 1137 (relating to succession period), these persons may be removed or replaced by the designating authority at any time, with or without cause.



Section 1141 - Form of oaths of office

SUBCHAPTER D

MISCELLANEOUS PROVISIONS

Sec.

1141.  Form of oaths of office.

Enactment.  Subchapter D was added July 9, 2008, P.L.999, No.76, effective in 60 days.

§ 1141.  Form of oaths of office.

Whenever an elected or appointed official of a municipality is required to take, subscribe or file an oath or affirmation of office, the oath or affirmation shall be in the form prescribed in this section, as follows:

I do solemnly swear (or affirm) that I will support, obey and defend the Constitution of the United States and the Constitution of this Commonwealth and that I will discharge the duties of my office with fidelity.






Chapter 13 - General Provisions

Section 1381 - Short title and scope of subchapter

SUBCHAPTER F

RECORDS

Sec.

1381.  Short title and scope of subchapter.

1382.  Definitions.

1383.  Disposition of public records.

1384.  Proposed retention and disposal schedules.

1385.  Local Government Records Committee.

1386.  Effect of approval of schedule.

1387.  Nonliability of official.

1388.  Recording and copying records.

1389.  Applicability of other statutes.

§ 1381.  Short title and scope of subchapter.

(a)  Short title of subchapter.--This subchapter shall be known and may be cited as the Municipal Records Act.

(b)  Scope of subchapter.--This subchapter applies to the following entities:

(1)  A city of the third class, borough, incorporated town, township of the first class or township of the second class, including any municipal corporation as described in this paragraph which has adopted a home rule charter.

(2)  Municipal authorities created by any municipal corporation which is subject to this subchapter.

This subchapter does not apply to cities of the first class, second class or second class A.

(Feb. 18, 1998, P.L.175, No.27, eff. 60 days)



Section 1382 - Definitions

§ 1382.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The Pennsylvania Historical and Museum Commission.

"Committee."  The Local Government Records Committee.

"Public records."  Any papers, books, maps, photographs or other documentary materials, regardless of physical form or characteristics, made or received by an entity under law or in connection with the exercise of its powers and the discharge of its duties.



Section 1383 - Disposition of public records

§ 1383.  Disposition of public records.

Public records may be disposed of if the disposition is in conformity with schedules and regulations which are promulgated by the committee as established by section 1385 (relating to Local Government Records Committee).

(Feb. 18, 1998, P.L.175, No.27, eff. 60 days)



Section 1384 - Proposed retention and disposal schedules

§ 1384.  Proposed retention and disposal schedules.

The commission, in cooperation with the several associations of municipal officials and related Commonwealth agencies, shall make a study of public records and shall prepare proposed retention and disposition schedules for submission to the committee for its approval and advise each of them of all applicable operative schedules and prepare updates of these schedules as needed. No such schedule shall be operative unless approved by the committee.

(Feb. 18, 1998, P.L.175, No.27, eff. 60 days)



Section 1385 - Local Government Records Committee

§ 1385.  Local Government Records Committee.

(a)  Establishment.--There shall be established under the commission the Local Government Records Committee which shall consist of the Auditor General, the State Treasurer, the General Counsel, the Executive Director of the Pennsylvania Historical and Museum Commission, the Secretary of Community and Economic Development and five other members to be appointed by the Governor to represent each of the following municipal associations: the League of Cities, the State Association of Boroughs, the State Association of Township Commissioners, the State Association of Township Supervisors and the Municipal Authorities' Association. Each ex officio member of the committee may designate in writing a representative to act in place of the member. The Secretary of Community and Economic Development shall serve as chairman, and the executive director of the commission shall serve as secretary. Meetings of the committee shall be at the call of the chairman.

(b)  Powers and duties.--The committee shall have the powers and duties vested in and imposed upon it by this subchapter and shall promulgate regulations not inconsistent with law necessary to adequately effectuate its powers and duties.

(Feb. 18, 1998, P.L.175, No.27, eff. 60 days; May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendments.  Act 27 amended the entire section and Act 50 amended subsec. (a). Act 50 overlooked the amendment by Act 27, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 1385.

Cross References.  Section 1385 is referred to in section 1383 of this title.



Section 1386 - Effect of approval of schedule

§ 1386.  Effect of approval of schedule.

(a)  Disposition generally.--Whenever a schedule is approved by the committee, a copy shall be filed with the commission which shall, through appropriate means, notify the entities that the schedule has been approved. Upon such notification, the schedule becomes effective and may be acted upon by them until superseded by a subsequent duly approved schedule. Each entity shall declare its intent to follow the schedule by ordinance or resolution. Each individual act of disposition shall be approved by resolution of the governing body.

(b)  Disposition of permanent retention records.--Original records scheduled for permanent retention may be disposed of if, in addition to the procedures listed in this section, the entity generates and maintains a copy of the original in conformance with section 1388 (relating to recording and copying records) and receives written permission from the commission to dispose of the records. Written permission from the commission is required only for disposition actions involving records scheduled for permanent retention, records not listed on the schedules and records selected for transfer to the State Archives.

(Feb. 18, 1998, P.L.175, No.27, eff. 60 days)



Section 1387 - Nonliability of official

§ 1387.  Nonliability of official.

An official shall not be held liable on his official bond for damages for loss or in any other manner, civil or criminal, because of the disposition of public records pursuant to the provisions of this subchapter.



Section 1388 - Recording and copying records

§ 1388.  Recording and copying records.

(a)  Authorized methods.--Records may be recorded or copied in conformance with section 1 of the act of May 9, 1949 (P.L.908, No.250), entitled "An act relating to public records of political subdivisions other than cities and counties of the first class; authorizing the recording and copying of documents, plats, papers and instruments of writing by photostatic, photographic, microfilm or other mechanical process, and the admissibility thereof and enlargements thereof in evidence; providing for the storage of duplicates and sale of microfilm copies of official records and for the destruction of other records deemed valueless; and providing for the services of the Department of Property and Supplies to political subdivisions," and applicable policies, standards and procedures adopted by the committee.

(b)  Evidence of records.--Upon disposition of any public records under this subchapter, the copy shall be receivable in evidence in any court or proceeding and shall have the same force and effect as though the original public record had been produced and proved.

(Feb. 18, 1998, P.L.175, No.27, eff. 60 days)

References in Text.  The title of the act of May 9, 1949 (P.L.908, No.250), referred to in subsec. (a), was amended by the act of February 18, 1998 (P.L.178, No.28).

Cross References.  Section 1388 is referred to in section 1386 of this title.



Section 1389 - Applicability of other statutes

§ 1389.  Applicability of other statutes.

This subchapter is intended as a supplement to existing statutes. The existing statutes which provide for destruction may be utilized by officials in lieu of compliance with this subchapter. Nothing in this subchapter shall prevent officials from retaining records longer than the periods which may be provided in schedules approved by the committee.



Section 1391 - Acceptance of gifts or donations

SUBCHAPTER G

MISCELLANEOUS PROVISIONS

Sec.

1391.  Acceptance of gifts or donations.

1392.  Prohibition of fees for police services.

Enactment.  Subchapter G was added December 30, 2002, P.L.2001, No.230, effective immediately.

§ 1391.  Acceptance of gifts or donations.

(a)  General rule.--In addition to all other powers conferred by law, a municipality may receive in trust, and its governing body may control for the purposes of the trust, all estate, moneys, assets and property, real and personal, which may have been or shall be bestowed upon it by donation, gift, legacy, endowment, bequest, devise, conveyance or other means, for benevolent, health, civic or other public purposes, for charitable purposes of whatever kind or nature and for any other purpose beneficial to the municipality and its residents.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Governing body."  The council in cities, boroughs and incorporated towns, the board of commissioners in counties and townships of the first class, the board of supervisors in townships of the second class or the legislative policymaking body in home rule municipalities.

"Municipality."  A county, city, borough, incorporated town, township or home rule municipality.



Section 1392 - Prohibition of fees for police services

§ 1392.  Prohibition of fees for police services.

(a)  Prohibition.--A municipality shall not charge a fee for or seek reimbursement of costs or expenses incurred as a result of municipal police responding to a motor vehicle accident, including, but not limited to, costs incurred for labor, materials, supplies or equipment used or provided in the response.

(b)  Limitation.--Subsection (a) shall not be construed to authorize the imposition of any fee other than those fees or charges for furnishing copies of reports under 75 Pa.C.S. § 3751 (relating to reports by police) in the form prescribed by the Department of Transportation and for recovery of the actual costs in furnishing copies of any additional information separate from that provided in 75 Pa.C.S. § 3751 and any other fees or charges authorized in State law.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Municipal police."  A public agency of a municipality having general police powers and charged with making arrests in connection with the enforcement of the criminal or traffic laws. The term shall include any regional police department from which the municipality receives police services or any police department which provides the municipality with police services pursuant to agreement or contract.

"Municipality."  A county, city, borough, incorporated town, township or home rule municipality.

(Dec. 18, 2007, P.L.461, No.69, eff. 60 days)

2007 Amendment.  Act 69 added section 1392.






Chapter 21 - Employees

Section 2161 - Establishment of program and scope of subchapter

SUBCHAPTER D

MUNICIPAL POLICE EDUCATION AND TRAINING

Sec.

2161.  Establishment of program and scope of subchapter.

2162.  Definitions.

2163.  Commission members.

2164.  Powers and duties of commission.

2165.  Meetings and quorum of commission.

2166.  Applicability to civil service laws.

2166.1. Prohibition on political activity (Repealed).

2167.  Police training.

2168.  Automatic certification.

2169.  In-service training by existing personnel.

2170.  Reimbursement of expenses.

2171.  Payment of certain county costs.

Cross References.  Subchapter D is referred to in sections 5704, 5749 of Title 18 (Crimes and Offenses); section 3711 of Title 22 (Detectives and Private Police); section 6202 of Title 27 (Environmental Resources); section 711 of Title 51 (Military and Veterans Affairs); sections 6302, 6304 of Title 61 (Prisons and Parole); section 6501 of Title 74 (Transportation).

§ 2161.  Establishment of program and scope of subchapter.

(a)  Municipal police officers' education and training program.--The commission shall establish a municipal police officers' education and training program in accordance with the provisions of this subchapter. The administration of this program shall be the responsibility of the Pennsylvania State Police.

(b)  Scope of subchapter.--This subchapter applies to all municipalities.



Section 2162 - Definitions

§ 2162.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Certification."  The assignment of a certification number to a police officer after successful completion of a mandatory basic training course or receipt of a waiver of basic training from the commission and successful completion of mandatory in-service training. Certification is for a period of two years.

"College."  A college which has a campus police department, as used in section 2416 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, certified by the Office of Attorney General as a criminal justice agency under the definition of "criminal justice agency" in 18 Pa.C.S. § 9102 (relating to definitions). The term does not include the State System of Higher Education and its member institutions.

"Commission."  The Municipal Police Officers' Education and Training Commission.

"Commissioner."  The Commissioner of the Pennsylvania State Police.

"Police department."  Any of the following:

(1)  A public agency of a political subdivision having general police powers and charged with making arrests in connection with the enforcement of the criminal or traffic laws. This paragraph includes the sheriff's office in a county of the second class.

(2)  A campus police or university police department, as used in section 2416 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, certified by the Office of Attorney General as a criminal justice agency under the definition of "criminal justice agency" in 18 Pa.C.S. § 9102 (relating to definitions). This paragraph does not include a campus police or university police department of the State System of Higher Education and its member institutions.

(3)  A railroad or street railway police department formed with officers commissioned under 22 Pa.C.S. Ch. 33 (relating to railroad and street railway police) or any prior statute providing for such commissioning.

(4)  The Capitol Police.

(5)  The Harrisburg International Airport Police.

(6)  An airport authority police department.

"Police officer."  Any of the following:

(1)  A full-time or part-time employee assigned to criminal or traffic law enforcement duties of any of the following:

(i)  A police department of a county, city, borough, town or township.

(ii)  Any railroad or street railway police.

(iii)  Any campus or university police department.

(iv)  The Capitol Police.

(v)  The Harrisburg International Airport Police.

(vi)  An airport authority police department.

(2)  A deputy sheriff of a county of the second class.

(3)  A security officer of a first class city housing authority or a police officer of a second class city housing authority.

The term excludes persons employed to check parking meters or to perform only administrative duties and auxiliary and fire police.

"School."  A training school or academy which provides a basic police training course within the functional organization of a police department or departments or any educational facility in this Commonwealth.

"University."  A university which has a campus police department, as used in section 2416 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, certified by the Office of Attorney General as a criminal justice agency under the definition of "criminal justice agency" in 18 Pa.C.S. § 9102 (relating to definitions). The term does not include the State System of Higher Education and its member institutions.

(Nov. 24, 1999, P.L.539, No.49, eff. 60 days; Dec. 30, 2003, P.L.450, No.65, eff. 60 days)

2003 Amendment.  Act 65 amended the defs. of "police department" and "police officer." See section 4 of Act 65 in the appendix to this title for special provisions relating to applicability.



Section 2163 - Commission members

§ 2163.  Commission members.

(a)  Selection.--The commission shall be composed of 20 members as follows:

(1)  The following members shall serve by virtue of their office:

(i)  The Commissioner of the Pennsylvania State Police who shall serve as chairman of the commission.

(ii)  The Secretary of Community and Economic Development.

(iii)  The Attorney General.

(iv)  The police commissioner of a city of the first class or his designee.

(2)  The following members shall be appointed by the President pro tempore of the Senate and the Speaker of the House of Representatives:

(i)  A member of the Senate.

(ii)  A member of the House of Representatives.

(3)  The following members shall be appointed by the Governor.

(i)  A borough official, a first class township official, a second class township official and a city official.

(ii)  Four incumbent chiefs of police from the various municipalities of this Commonwealth, at least one to be a chief of a borough police department, at least one to be a chief of a township police department and at least one to be a chief of a city police department.

(iii)  One Federal Bureau of Investigation special agent-in-charge.

(iv)  One educator qualified in the field of law enforcement.

(v)  One member representing the public at large.

(vi)  Two noncommissioned police officers.

(vii)  A director of one of the certified training schools.

(b)  Terms of office.--All members of the commission appointed by the Governor shall serve for a period of three years. Any member of the commission, immediately upon termination of holding the position by virtue of which the member was eligible for membership or appointed as a member of the commission, shall cease to be a member of the commission.

(c)  Vacancies.--A member appointed to fill a vacancy not created by the expiration of a term shall be appointed for the unexpired term of the member whom he is to succeed in the same manner as the original appointment.

(d)  Compensation and expenses.--The members of the commission shall serve without compensation but shall be reimbursed the necessary and actual expenses incurred in attending the meetings of the commission and in the performance of their duties under this subchapter.

(e)  Removal from office.--Members of the commission may be removed by the Governor for cause after written notice from the Governor.

(f)  Affiliation.--The designated public member may not at any time have been a police officer or have been affiliated with a police department or training school.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended subsec. (a)(1)(ii).



Section 2164 - Powers and duties of commission

§ 2164.  Powers and duties of commission.

The powers and duties of the commission shall be as follows:

(1)  To establish and administer the minimum courses of study for basic and in-service training for police officers and to revoke an officer's certification when an officer fails to comply with the basic and in-service training requirements or is convicted of a criminal offense or the commission determines that the officer is physically or mentally unfit to perform the duties of his office.

(2)  To approve or revoke the approval of any school which may be utilized to comply with the educational and training requirements as established by the commission.

(3)  To establish the minimum qualifications for instructors, to approve or revoke the approval of any instructor and to develop the requirements for continued certification.

(3.1)  To suspend or revoke the certification of a police officer or the approval of an instructor for a violation of 37 Pa. Code Ch. 203 (relating to administration of the program). The following shall apply:

(i)  In the case of a suspension, a hearing examiner appointed by the commission shall recommend to the commission whether the certification of a police officer or the approval of an instructor shall be suspended. If the certification or approval is suspended, the hearing examiner shall recommend a period of suspension which may be approved by the commission. At the end of the period of suspension, the police officer or instructor may reapply for certification or approval.

(ii)  A police officer or instructor whose certification or approval is revoked before, on or after the effective date of this paragraph may apply to the commission for reinstatement no sooner than one year following the date of revocation.

(iii)  The commission shall develop standards and guidelines to determine whether certification or approval shall be reinstated. Separate standards shall be developed for suspension and revocations.

(4)  To promote the most efficient and economical program for police training by utilizing existing facilities, programs and qualified Federal, State and local police personnel.

(5)  To make an annual report to the Governor and to the General Assembly concerning the administration of the Municipal Police Officers' Education and Training Program and the activities of the commission, together with recommendations for executive or legislative action necessary for the improvement of law enforcement and the administration of justice.

(6)  To require every police officer to attend a minimum number of hours of in-service training as provided for by regulation, unless the officer's employer files a show cause document with the commission requesting additional time for the officer to comply with the in-service training requirements. Approval of this request shall be made by the commission on a case-by-case basis.

(7)  To require all police officers to undergo a background investigation to determine the individual's suitability for employment as a police officer. This investigation shall be completed prior to the employment of the officer and shall include a criminal history check, a credit check, personal interviews and any other applicable means of determining eligibility. An applicant who has been convicted of a felony or serious misdemeanor shall not be eligible for employment as a police officer.

(8)  To require minimum standards for physical fitness, psychological evaluation and education as prerequisites to employment as a police officer.

(9)  To appoint an executive director to administer the training program established by this subchapter. The position of executive director shall be filled by the commission which shall select the best qualified person from a list of three persons nominated by the chairman. The person who receives a simple majority of those members present and voting shall become the executive director. If the commission rejects all nominees, then the process shall be repeated until a person is selected. The executive director shall be directly responsible to the commission and may be dismissed only by two-thirds vote of the commission. The executive director shall employ a sufficient staff, including professional, administrative and clerical personnel, to perform the tasks of the office, including the preparation of an annual budget.

(10)  To consult and cooperate with universities, colleges, community colleges and institutes for the development of specialized courses for police officers.

(11)  To consult and cooperate with departments and agencies of this Commonwealth and other states and the Federal Government concerned with police training.

(12)  To certify police officers who have satisfactorily completed basic educational and training requirements as established by the commission and to issue appropriate certificates to those police officers.

(13)  To visit and inspect approved schools at least once a year.

(14)  To make such rules and regulations and to perform such other duties as may be reasonably necessary or appropriate to implement the education and training program for police officers.

(15)  With respect to mandatory basic training:

(i)  To grant waivers of mandatory basic training to police officers who have successfully completed previous equivalent training or who have acceptable full-time police experience, or both.

(ii)  To grant waivers of portions of mandatory basic training to Federal law enforcement officers and military police officers who have successfully completed previous equivalent training. In order to be certified by the commission, Federal law enforcement officers and military police officers shall fulfill basic police training requirements and meet the minimum standards required for certification.

(16)  To assess, in consultation with the Department of Military and Veterans Affairs, the Department of Health and other State, community or local organizations and agencies that have expertise in the field of traumatic brain injury (TBI) and post-traumatic stress disorder (PTSD), the training needs of police officers on recognizing and interacting with veterans and other individuals suffering from TBI or PTSD. Should the commission determine that there is a need for specialized training on TBI and PTSD, the commission shall develop a training course that shall be made available to all police officers and law enforcement agencies within this Commonwealth.

(Dec. 30, 2002, P.L.2001, No.230, eff. imd.; Oct. 9, 2008, P.L.1385, No.105, eff. 60 days; Oct. 24, 2012, P.L.1316, No.165, eff. imd.)

2012 Amendment.  Act 165 amended par. (15) and added pars. (3.1) and (16).

2008 Amendment.  Act 105 amended par. (1).

Cross References.  Section 2164 is referred to in sections 2167, 2168, 2169 of this title.



Section 2165 - Meetings and quorum of commission

§ 2165.  Meetings and quorum of commission.

The commission shall meet at least four times each year. Special meetings may be called by the chairman of the commission or upon written request of five members. A quorum shall consist of 11 members.



Section 2166 - Applicability to civil service laws

§ 2166.  Applicability to civil service laws.

This subchapter shall not be construed to exempt any police officer or other officer or employee from the provisions of the existing civil service or tenure laws.



Section 2166.1 - Prohibition on political activity (Repealed)

§ 2166.1.  Prohibition on political activity (Repealed).

2003 Repeal.  Section 2166.1 was repealed December 30, 2003, P.L.450, No.65, effective immediately.



Section 2167 - Police training

§ 2167.  Police training.

(a)  General rule.--All municipalities of this Commonwealth or groups of municipalities acting in concert and all colleges and universities shall be required to train all members of their police departments pursuant to this subchapter prior to their enforcing criminal laws, enforcing moving traffic violations under Title 75 (relating to vehicles) or being authorized to carry a firearm.

(b)  Ineligibility for compensation.--Any person hired as a police officer shall be ineligible to receive any salary, compensation or other consideration for the performance of duties as a police officer unless the person has met all of the requirements as established by the commission and has been duly certified as having met those requirements by the commission.

(c)  Penalty.--Any person who orders, authorizes or pays as salary to a person in violation of the provisions of this subchapter commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 or be imprisoned for a term not to exceed a period of 30 days. The commission may stop payment of all funds paid or payable to municipalities under this subchapter for any violation of this subchapter. It shall notify the State Treasurer to discontinue disbursement of any State funds until a municipality is in compliance with this subchapter.

(d)  Mandatory waiver request.--If a police officer is unable to attend in-service training due to service in the military or National Guard or as a result of injury sustained in service as a police officer, the officer's employer shall request a waiver under section 2164(6) (relating to powers and duties of commission). A police officer whose employer fails to request a waiver as required under this subsection shall not be decertified unless, upon return to service, the officer fails to participate in such in-service training as the commission deems appropriate in accordance with this chapter and 51 Pa.C.S. Ch. 75 (relating to professional and occupational licenses).

(Dec. 30, 2003, P.L.450, No.65, eff. 60 days; Oct. 9, 2008, P.L.1385, No.105, eff. 60 days)

2008 Amendment.  Act 105 added subsec. (d).

2003 Amendment.  Act 65 amended subsecs. (b) and (c). See section 4 of Act 65 in the appendix to this title for special provisions relating to applicability.



Section 2168 - Automatic certification

§ 2168.  Automatic certification.

(a)  General rule.--All police officers, including deputy sheriffs in counties of the second class, hired prior to June 18, 1974, shall be automatically certified for basic training but shall be required to complete the in-service training as set forth in section 2164(7) (relating to powers and duties of commission).

(b)  Campus or university police.--Any campus or university police officer who, as of August 27, 1993, has successfully completed a basic training course similar to that required under this subchapter shall, after review by the commission, be certified as having met the basic training requirements of this subchapter. Any campus or university police officer who, as of August 27, 1993, has not successfully completed a basic training course similar to that required under this subchapter which qualifies the police officer for certification under this subsection shall be able to perform the duties of a campus or university police officer until certified by the commission, but no later than August 29, 1994.

(c)  Deputy sheriffs in counties of the second class.--Deputy sheriffs in counties of the second class who have successfully completed the basic training course under this subchapter prior to February 6, 1995, shall be assigned a certification number under this subchapter.

(d)  Railroad and street railway police.--Any railroad or street railway police officer who, as of the effective date of this subsection, has successfully completed a basic training course similar to that required under this chapter shall, after review by the commission, be certified as having met the basic requirements of this chapter. Any railroad or street railway police officer who, as of the effective date of this subsection, has not successfully completed a basic training course similar to that required under this chapter which qualifies the police officer for certification shall be able to perform the duties of a railroad or street railway police officer until certified by the commission, but no longer than one year from the effective date of this subsection.

(May 5, 1998, P.L.301, No.50, eff. 60 days; Nov. 24, 1999, P.L.539, No.49, eff. 60 days)

1999 Amendment.  Act 49 added subsec. (d).

1998 Amendment.  Act 50 amended subsecs. (b) and (c).



Section 2169 - In-service training by existing personnel

§ 2169.  In-service training by existing personnel.

The requirements of section 2164(7) (relating to powers and duties of commission) shall apply to every police officer.



Section 2170 - Reimbursement of expenses

§ 2170.  Reimbursement of expenses.

(a)  General rule.--The commission shall provide for reimbursement to each municipality of the entire amount of the allowable tuition and the ordinary and necessary living and travel expenses incurred by their police officers while attending certified municipal police basic training schools if the municipality adheres to the training standards established by the commission. The regular salary of police officers while attending approved schools shall be paid by the employing municipality. The commission shall reimburse the employing municipality for 60% of the regular salaries of police officers while attending schools approved under this subchapter. The commission shall require written documentation of all expenses incurred by municipalities relating to the training of municipal police officers for the purposes of reimbursement by the commission. All municipalities shall annually audit these funds as part of their annual audit and submit a copy of the audit to the commission. Failure to perform the audit and submit a copy of it to the commission shall render the municipality in violation of this subchapter.

(b)  Grants for training other police.--The commission may approve in-service training grants for actual expenses incurred by municipalities for the providing for nonmandatory training programs to police officers in accordance with this subchapter.

(c)  Application for funding.--All municipalities of this Commonwealth or groups of municipalities acting in concert may make application to the commission for funding pursuant to the provisions of this subchapter. The application shall be accompanied by a certified copy of a resolution adopted by its governing body. The resolution shall provide that, while receiving any State funds pursuant to this subchapter, the municipality agrees to adhere to the standards for training established by the commission. The application shall contain any information that the commission requests.

(d)  Subsequent employment with another municipality.--If a police officer, within two years following certification, terminates his employment with the municipality by which the officer was employed at the time he was certified as having met the commission's requirement and subsequently obtains employment as a police officer with another municipality, the municipality which employs the previously certified police officer shall reimburse the municipality which formerly employed the police officer for the nonreimbursable portion of the salary paid to the police officer while complying with the provisions of this subchapter.

(e)  Payment of mandatory in-service training.--

(1)  Except as set forth in paragraph (2), the commission may pay for the cost of mandatory in-service training for all police officers to the extent determined by the commission.

(2)  All of the following shall be ineligible for reimbursement of any expense under this section incurred during their police officer training:

(i)  A college or university.

(ii)  Railroad and street railway police.

(iii)  The Capitol Police.

(iv)  The Harrisburg International Airport Police.

(v)  An airport authority police department.

(vi)  A housing authority security or police department.

(Nov. 24, 1999, P.L.539, No.49, eff. 60 days; Dec. 30, 2003, P.L.450, No.65, eff. 60 days)

2003 Amendment.  Act 65 amended subsec. (e). See section 4 of Act 65 in the appendix to this title for special provisions relating to applicability.



Section 2171 - Payment of certain county costs

§ 2171.  Payment of certain county costs.

Counties of the second class shall be liable for costs incurred for the certification of deputy sheriffs. The costs shall not exceed the sum per police officer assessed against municipalities.



Section 2181 - Health insurance ordinances

SUBCHAPTER E

EMPLOYEE BENEFITS

Sec.

2181.  Health insurance ordinances.

Enactment.  Subchapter E was added November 24, 1999, P.L.539, No.49, effective immediately.

§ 2181.  Health insurance ordinances.

An ordinance adopted by a municipality which requires or the effect of which is to require the provision of health insurance or other employee health care benefits shall not apply to a State-owned or State-related college or university.

Municipal Ordinances.  Section 5 of Act 49 of 1999 provided that any municipal ordinance in effect on the effective date of section 2181 that is inconsistent with section 2181 shall be void as it relates to a State-owned or State-related college or university.






Chapter 23 - General Provisions

Section 2301 - Scope of subchapter

SUBPART D

AREA GOVERNMENT AND INTERGOVERNMENTAL

COOPERATION

Chapter

23.  General Provisions

25.  Environmental Improvement Compacts

CHAPTER 23

GENERAL PROVISIONS

Subchapter

A.  Intergovernmental Cooperation

B.  Environmental Advisory Councils

C.  Regional Planning

Enactment.  Chapter 23 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBCHAPTER A

INTERGOVERNMENTAL COOPERATION

Sec.

2301.  Scope of subchapter.

2302.  Definitions.

2303.  Intergovernmental cooperation authorized.

2304.  Intergovernmental cooperation.

2305.  Ordinance.

2306.  Initiative and referendum.

2307.  Content of ordinance.

2308.  Bids for certain joint purchases.

2309.  Direct purchases.

2310.  Joint purchases with private educational establishments.

2311.  Written or telephonic price quotations required.

2312.  Division of transactions provided.

2313.  Penalty.

2314.  Required review of specified agreements.

2315.  Effect of joint cooperation agreements.

2316.  Recognition by Commonwealth departments and agencies.

2317.  Agreements for fire protection services in cities of the second class.

Cross References.  Subchapter A is referred to in sections 5611, 6103, 8002 of this title; section 8501 of Title 42 (Judiciary and Judicial Procedure); section 2107 of Title 68 (Real and Personal Property).

§ 2301.  Scope of subchapter.

This subchapter applies to all local governments.



Section 2302 - Definitions

§ 2302.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Local government."  A county, city of the second class, second class A and third class, borough, incorporated town, township, school district or any other similar general purpose unit of government created by the General Assembly after July 12, 1972.



Section 2303 - Intergovernmental cooperation authorized

§ 2303.  Intergovernmental cooperation authorized.

(a)  General rule.--Two or more local governments in this Commonwealth may jointly cooperate, or any local government may jointly cooperate with any similar entities located in any other state, in the exercise or in the performance of their respective governmental functions, powers or responsibilities.

(b)  Joint agreements.--For the purpose of carrying the provisions of this subchapter into effect, the local governments or other entities so cooperating shall enter into any joint agreements as may be deemed appropriate for those purposes.



Section 2304 - Intergovernmental cooperation

§ 2304.  Intergovernmental cooperation.

A municipality by act of its governing body may, or upon being required by initiative and referendum in the area affected shall, cooperate or agree in the exercise of any function, power or responsibility with or delegate or transfer any function, power or responsibility to one or more other local governments, the Federal Government or any other state or its government.



Section 2305 - Ordinance

§ 2305.  Ordinance.

A local government may enter into intergovernmental cooperation with or delegate any functions, powers or responsibilities to another governmental unit or local government upon the passage of an ordinance by its governing body. If mandated by initiative and referendum in the area affected, the local government shall adopt such an ordinance.



Section 2306 - Initiative and referendum

§ 2306.  Initiative and referendum.

(a)  Initiative.--An initiative under this subchapter shall be commenced by filing with the appropriate election officials at least 90 days prior to the next primary or general election a petition containing a proposal for referendum signed by electors comprising 5% of the number of electors voting for the office of Governor in the last gubernatorial election in each local government or area affected. The applicable election officials shall place the proposal on the ballot in a manner fairly representing the content of the petition for decision by referendum at the election. Initiative on a similar question shall not be submitted more often than once in five years.

(b)  Referendum.--The question shall be placed on the ballot as a referendum and shall become effective by a majority vote of the electors voting thereon.



Section 2307 - Content of ordinance

§ 2307.  Content of ordinance.

The ordinance adopted by the governing body of a local government entering into intergovernmental cooperation or delegating or transferring any functions, powers or responsibilities to another local government or to a council of governments, consortium or any other similar entity shall specify:

(1)  The conditions of agreement in the case of cooperation with or delegation to other local governments, the Commonwealth, other states or the Federal Government.

(2)  The duration of the term of the agreement.

(3)  The purpose and objectives of the agreement, including the powers and scope of authority delegated in the agreement.

(4)  The manner and extent of financing the agreement.

(5)  The organizational structure necessary to implement the agreement.

(6)  The manner in which real or personal property shall be acquired, managed, licensed or disposed of.

(7)  That the entity created under this section shall be empowered to enter into contracts for policies of group insurance and employee benefits, including Social Security, for its employees.



Section 2308 - Bids for certain joint purchases

§ 2308.  Bids for certain joint purchases.

(a)  Notice.--All joint purchases involving an expenditure of more than a base amount of $18,500, subject to adjustment under subsection (b), shall be made by contract, in writing, only after notice for bids once a week for two weeks in at least one and not more than two newspapers of general circulation in the joining local governments. All contracts shall be let to the lowest responsible bidder. Every contract for the construction, reconstruction, alteration, repair, improvement or maintenance of public works shall comply with the provisions of the act of March 3, 1978 (P.L.6, No.3), known as the Steel Products Procurement Act.

(b)  Adjustments.--Adjustments to the base amounts specified under subsection (a) shall be made as follows:

(1)  The Department of Labor and Industry shall determine the percentage change in the Consumer Price Index for All Urban Consumers: All Items (CPI-U) for the United States City Average as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12-month period ending September 30, 2012, and for each successive 12-month period thereafter.

(2)  If the department determines that there is no positive percentage change, then no adjustment to the base amounts shall occur for the relevant time period provided for in this subsection.

(3)  (i)  If the department determines that there is a positive percentage change in the first year that the determination is made under paragraph (1), the positive percentage change shall be multiplied by each base amount, and the products shall be added to the base amounts, respectively, and the sums shall be preliminary adjusted amounts.

(ii)  The preliminary adjusted amounts shall be rounded to the nearest $100 to determine the final adjusted base amounts for purposes of subsection (a).

(4)  In each successive year in which there is a positive percentage change in the CPI-U for the United States City Average, the positive percentage change shall be multiplied by the most recent preliminary adjusted amounts, and the products shall be added to the preliminary adjusted amount of the prior year to calculate the preliminary adjusted amounts for the current year. The sums thereof shall be rounded to the nearest $100 to determine the new final adjusted base amounts for purposes of subsection (a).

(5)  The determinations and adjustments required under this subsection shall be made in the period between October 1 and November 15 of the year following the effective date of this subsection and annually between October 1 and November 15 of each year thereafter.

(6)  The final adjusted base amounts and new final adjusted base amounts obtained under paragraphs (3) and (4) shall become effective January 1 for the calendar year following the year in which the determination required under paragraph (1) is made.

(7)  The department shall publish notice in the Pennsylvania Bulletin prior to January 1 of each calendar year of the annual percentage change determined under paragraph (1) and the unadjusted or final adjusted base amounts determined under paragraphs (3) and (4) at which competitive bidding is required under subsection (a) for the calendar year beginning the first day of January after publication of the notice. The notice shall include a written and illustrative explanation of the calculations performed by the department in establishing the unadjusted or final adjusted base amounts under this subsection for the ensuing calendar year.

(8)  The annual increase in the preliminary adjusted base amounts obtained under paragraphs (3) and (4) shall not exceed 3%.

(Nov. 3, 2011, P.L.367, No.90, eff. imd.)

2011 Amendment.  Section 4 of Act 90 provided that Act 90 shall apply to contracts and purchases advertised on or after January 1 of the year following the effective date of section 4.

Cross References.  Section 2308 is referred to in sections 2309, 2312, 2313 of this title.



Section 2309 - Direct purchases

§ 2309.  Direct purchases.

In addition to joint purchases authorized by section 2308 (relating to bids for certain joint purchases), local governments may make direct purchases from vendors or suppliers of goods, materials or equipment without compliance with existing and otherwise applicable statutory requirements governing competitive bidding and execution of contracts as follows:

(1)  Any county may by appropriate resolution, and subject to such reasonable regulations as it may prescribe, permit any local government within the county to participate in or purchase off contracts for goods, materials or equipment entered into by the county.

(2)  Any local government desiring to participate in purchase contracts shall file with the county purchasing agency and with the county solicitor a certified copy of an ordinance or resolution of its governing body requesting that it be authorized to participate in purchase contracts of the county and agreeing that it will be bound by the terms and conditions as the county prescribes and that it will be responsible for payment directly to the vendor under each purchase contract.

(3)  The county may permit participation by local governments only where the solicitation for bids and specifications for the county contracts, and the contracts themselves, expressly provide for and inform prospective and successful bidders that the contract to be let is intended to be subject to this subchapter and to regulations adopted by the county.

(4)  Among the terms and conditions as the county may specify, it shall prescribe that all prices shall be F.O.B. destination.



Section 2310 - Joint purchases with private educational establishments

§ 2310.  Joint purchases with private educational establishments.

Any local government may, by ordinance, authorize joint purchases of materials, supplies and equipment with any private school, parochial school, private college or university or nonprofit human services agency within the local government. The ordinance shall require that the school, college or agency shall be bound by the terms and conditions of purchasing agreements which the local government prescribes and that the school, college or agency shall be responsible for payment directly to the vendor under each purchase contract. Schools, colleges and agencies shall be exempt from any existing statutory requirements governing competitive bidding and execution of contracts with respect to purchases under this section.



Section 2311 - Written or telephonic price quotations required

§ 2311.  Written or telephonic price quotations required.

(a)  Amount.--Written or telephonic price quotations from at least three qualified and responsible contractors shall be requested for all contracts in excess of the base amount of $10,000, subject to adjustment under subsection (b), but are less than the amount requiring advertisement and competitive bidding, or, in lieu of price quotations, a memorandum shall be kept on file showing that fewer than three qualified contractors exist in the market area within which it is practicable to obtain quotations. A written record of telephonic price quotations shall be made and shall contain at least the date of the quotation, the name of the contractor and the contractor's representative, the construction, reconstruction, repair, maintenance or work which was the subject of the quotation and the price, written price quotations, written records of telephonic price quotations, and memoranda shall be retained for a period of three years.

(b)  Adjustments.--Adjustments to the base amounts specified under subsection (a) shall be made as follows:

(1)  The Department of Labor and Industry shall determine the percentage change in the Consumer Price Index for All Urban Consumers: All Items (CPI-U) for the United States City Average as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12-month period ending September 30, 2012, and for each successive 12-month period thereafter.

(2)  If the department determines that there is no positive percentage change, then no adjustment to the base amounts shall occur for the relevant time period provided for in this subsection.

(3)  (i)  If the department determines that there is a positive percentage change in the first year that the determination is made under paragraph (1), the positive percentage change shall be multiplied by each base amount, and the products shall be added to the base amounts, respectively, and the sums shall be preliminary adjusted amounts.

(ii)  The preliminary adjusted amounts shall be rounded to the nearest $100 to determine the final adjusted base amounts for purposes of subsection (a).

(4)  In each successive year in which there is a positive percentage change in the CPI-U for the United States City Average, the positive percentage change shall be multiplied by the most recent preliminary adjusted amounts, and the products shall be added to the preliminary adjusted amount of the prior year to calculate the preliminary adjusted amounts for the current year. The sums thereof shall be rounded to the nearest $100 to determine the new final adjusted base amounts for purposes of subsection (a).

(5)  The determinations and adjustments required under this subsection shall be made in the period between October 1 and November 15 of the year following the effective date of this subsection and annually between October 1 and November 15 of each year thereafter.

(6)  The final adjusted base amounts and new final adjusted base amounts obtained under paragraphs (3) and (4) shall become effective January 1 for the calendar year following the year in which the determination required under paragraph (1) is made.

(7)  The department shall publish notice in the Pennsylvania Bulletin prior to January 1 of each calendar year of the annual percentage change determined under paragraph (1) and the unadjusted or final adjusted base amounts determined under paragraphs (3) and (4) at which written or telephonic price quotations are required under subsection (a), for the calendar year beginning the first day of January after publication of the notice. The notice shall include a written and illustrative explanation of the calculations performed by the department in establishing the unadjusted or final adjusted base amounts under this subsection for the ensuing calendar year.

(8)  The annual increase in the preliminary adjusted base amounts obtained under paragraphs (3) and (4) shall not exceed 3%.

(Nov. 3, 2011, P.L.367, No.90, eff. imd.)

2011 Amendment.  Section 4 of Act 90 provided that Act 90 shall apply to contracts and purchases advertised on or after January 1 of the year following the effective date of section 4.



Section 2312 - Division of transactions provided

§ 2312.  Division of transactions provided.

No local government shall evade the provisions of section 2308 (relating to bids for certain joint purchases) as to advertising for bids or purchasing materials or contracting for services piecemeal for the purpose of obtaining prices under a base amount of $18,500, subject to adjustment under section 2308(b), upon transactions which should in the exercise of reasonable discretion and prudence be conducted as one transaction amounting to more than a base amount of $18,500, subject to adjustment under section 2308(b). This provision is intended to make unlawful the practice of evading advertising requirements by making a series of purchases or contracts each for less than the advertising requirement price or by making several simultaneous purchases or contracts each below such price when in either case the transaction involved should have been made as one transaction for one price.

(Nov. 3, 2011, P.L.367, No.90, eff. imd.)

2011 Amendment.  Section 4 of Act 90 provided that Act 90 shall apply to contracts and purchases advertised on or after January 1 of the year following the effective date of section 4.



Section 2313 - Penalty

§ 2313.  Penalty.

Any member of a governing body of a local government who votes to unlawfully evade the provisions of section 2308 (relating to bids for certain joint purchases) and who knows that the transaction upon which he so votes is or ought to be a part of a larger transaction and that it is being divided in order to evade the requirements as to advertising for bids commits a misdemeanor of the third degree for each contract entered into as a direct result of that vote.



Section 2314 - Required review of specified agreements

§ 2314.  Required review of specified agreements.

(a)  General rule.--An agreement between a local government and the Federal Government, the Commonwealth, any other state or government of another state under the provisions of this subchapter shall, prior to and as a condition precedent to enactment of an ordinance, be submitted to the Local Government Commission for review and recommendation.

(b)  Commission review.--

(1)  The commission shall, within 90 days of receipt of the agreement, provide to the local government or other party submitting the agreement an advisory written response of its review of, and any recommended changes to, the agreement with regard to form and compatibility with the laws of this Commonwealth.

(2)  If an agreement has been submitted to the commission for review as required by this subsection, the failure of the commission to provide an advisory written response within 90 days of receipt of the agreement shall not bar or impede the effectiveness or implementation of the agreement.

(c)  Exceptions.--This section shall not apply to the following contracts, agreements or transactions:

(1)  Contracts or agreements between a local government and the Commonwealth that are of a routine nature or are performed on a periodic basis, such as those for public improvements or maintenance.

(2)  State grants and loans that are administered by the Commonwealth pursuant to statute or regulation.

(3)  Contracts or agreements for cooperative purchasing.

(4)  Contracts, agreements or memoranda of understanding between the Commonwealth and a local government that are expressly authorized by statute or regulation and by which the Commonwealth delegates all or a portion of its enforcement duties or responsibilities to a local government.

(5)  Contracts or agreements between the Commonwealth and a local government that are expressly authorized by statute or regulation and through which the local government provides a service on behalf of the Commonwealth.

(6)  Contracts or agreements relating to the purchase, right to capacity, sale, exchange, interchange, wheeling, pooling, transmission or development of electric power and associated energy and related services.

(July 5, 2012, P.L.910, No.92, eff. 60 days)



Section 2315 - Effect of joint cooperation agreements

§ 2315.  Effect of joint cooperation agreements.

Any joint cooperation agreement shall be deemed in force as to any local government when the agreement has been adopted by ordinance by all cooperating local governments. After adoption by all cooperating local governments, the agreement shall be binding upon the local government, and its covenants may be enforced by appropriate remedy by any one or more of the local governments against any other local government which is a party to the agreement.



Section 2316 - Recognition by Commonwealth departments and agencies

§ 2316.  Recognition by Commonwealth departments and agencies.

All Commonwealth departments and agencies in the performance of their administrative duties shall deem a council of governments, consortiums or other similar entities established by two or more municipalities under this subchapter as a legal entity.

(May 30, 2001, P.L.102, No.13, eff. 60 days)

2001 Amendment.  Act 13 added section 2316.



Section 2317 - Agreements for fire protection services in cities of the second class

§ 2317.  Agreements for fire protection services in cities of the second class.

(a)  Absorption of certain firefighters.--Notwithstanding the provisions of the act of May 23, 1907 (P.L.206, No.167), entitled "An act to regulate and improve the civil service of the cities of the second class in the Commonwealth of Pennsylvania; making violations of its provisions to be misdemeanors, and providing penalties for violations thereof," and the act of June 27, 1939 (P.L.1207, No.405), entitled, as amended, "An act regulating the appointment, promotion, suspension, reduction, removal, and reinstatement of employes (except chiefs and chief clerks) in bureaus of fire and fire alarm operators and fire box inspectors in bureaus of electricity, in cities of the second class; defining the powers and duties of Civil Service Commissions for such purpose in said cities; and repealing inconsistent legislation," in the case of an original appointment of a full-time firefighter in a borough with a population between 18,000 and 19,500 according to the 2000 census that is located in a county of the second class and is contiguous with a city of the second class, when the full-time firefighter is absorbed by appointment into the classified service in the bureau of fire of a city of a second class under an intergovernmental cooperation agreement for fire protective services, the full-time firefighter shall be:

(1)  Subject only to a physical examination of the scope given for promotion.

(2)  Subject to a probationary period of six months.

(3)  Appointed from outside a certified eligibility list.

(4)  Exempted from an eligibility examination.

(5)  Exempted from a residency requirement at the time of original appointment. The firefighter shall be required, however, to become a bona fide resident of the city of the second class on or before the first anniversary of the original appointment.

(b)  Eligible lists and appointments.--Under this section only, the civil service commission of the city of the second class shall not be required to generate eligible lists or indicate appointment thereon, and no individual who is on an existing eligibility list for original appointment into the classified service of the bureau of fire of a city of a second class shall have a right to be appointed until the eligible full-time firefighters of the borough are appointed under the intergovernmental cooperation agreement.

(Oct. 27, 2010, P.L.895, No.93, eff. Jan. 1, 2011)

2010 Amendment.  Act 93 added section 2317.



Section 2321 - Scope of subchapter

SUBCHAPTER B

ENVIRONMENTAL ADVISORY COUNCILS

Sec.

2321.  Scope of subchapter.

2322.  Establishment of environmental advisory council.

2323.  Composition and organization of council.

2324.  Powers and duties of council.

2325.  Records and reports.

2326.  Appropriations for expenses of council.

2327.  Status of existing agencies unaffected.

2328.  Assistance from State Conservation Commission.

2329.  Assistance from Department of Community and Economic Development.

§ 2321.  Scope of subchapter.

This subchapter applies to all municipal corporations.



Section 2322 - Establishment of environmental advisory council

§ 2322.  Establishment of environmental advisory council.

The governing body of any municipal corporation or group of two or more municipal corporations may by ordinance establish an environmental advisory council to advise other local governmental agencies, including, but not limited to, the planning commission, park and recreation boards and elected officials, on matters dealing with protection, conservation, management, promotion and use of natural resources, including air, land and water resources, located within its or their territorial limits.



Section 2323 - Composition and organization of council

§ 2323.  Composition and organization of council.

(a)  Composition.--An environmental advisory council shall be composed of no less than three nor more than seven residents of the municipal corporation establishing the council, who shall be appointed and all vacancies filled by the governing body. Where two or more municipal corporations jointly establish an environmental advisory council, the members shall be appointed in the same manner by each of the respective municipal corporations establishing the council, each constituent municipal corporation to have equal membership on the joint council.

(b)  Term of office.--Council members shall serve for three years except that initial appointments shall be so staggered that the terms of approximately one-third of the membership shall expire each year, the terms of their successors to be of three years each.

(c)  Compensation and expenses.--Members shall receive no compensation for their services but shall be reimbursed for the expenses actually and necessarily incurred by them in the performance of their duties.

(d)  Chairman.--The appointing authority shall designate the chairman of the council except that in joint councils the chairman shall be elected by the duly selected members. Whenever possible, one member shall also be a member of the municipal planning board.



Section 2324 - Powers and duties of council

§ 2324.  Powers and duties of council.

(a)  General rule.--An environmental advisory council shall have the power to:

(1)  Identify environmental problems and recommend plans and programs to the appropriate agencies for the promotion and conservation of the natural resources and for the protection and improvement of the quality of the environment within its territorial limits.

(2)  Make recommendations as to the possible use of open land areas of the municipal corporations within its territorial limits.

(3)  Promote a community environmental program.

(4)  Keep an index of all open areas, publicly or privately owned, including flood-prone areas, swamps and other unique natural areas, for the purpose of obtaining information on the proper use of those areas.

(5)  Advise the appropriate local government agencies, including the planning commission and recreation and park board or, if none, the elected governing body or bodies within its territorial limits, in the acquisition of both real and personal property by gift, purchase, grant, bequest, easement, devise or lease, in matters dealing with the purposes of this subchapter.

(b)  Limitation.--An environmental advisory council shall not exercise any powers or perform any duties which by law are conferred or imposed upon a Commonwealth agency.



Section 2325 - Records and reports

§ 2325.  Records and reports.

An environmental advisory council shall keep records of its meetings and activities and shall make an annual report which shall be printed in the annual report of the municipal corporation or, if none, otherwise made known and available.



Section 2326 - Appropriations for expenses of council

§ 2326.  Appropriations for expenses of council.

The governing body of any municipal corporation establishing an environmental advisory council may appropriate funds for the expenses incurred by the council. Appropriations may be expended for those administrative, clerical, printing and legal services as may be required and as shall be within the limit of funds appropriated to the council. The whole or any part of any funds so appropriated in any year may be placed in a conservation fund and allowed to accumulate from year to year or may be expended in any year.



Section 2327 - Status of existing agencies unaffected

§ 2327.  Status of existing agencies unaffected.

This subchapter shall not be construed to require a municipal corporation to abolish an existing commission with a related responsibility or to prevent its establishment.



Section 2328 - Assistance from State Conservation Commission

§ 2328.  Assistance from State Conservation Commission.

The State Conservation Commission shall establish a program of assistance to environmental advisory councils that may include educational services, exchange of information, assignment of technical personnel for natural resources planning assistance and the coordination of State and local conservation activities.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2329 - Assistance from Department of Community and Economic Development

§ 2329.  Assistance from Department of Community and Economic Development.

The Department of Community and Economic Development shall establish a program of assistance to environmental advisory councils in planning for the management, use and development of open space and recreation areas.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2341 - Short title and scope of subchapter

SUBCHAPTER C

REGIONAL PLANNING

Sec.

2341.  Short title and scope of subchapter.

2342.  Definitions.

2343.  Declaration of policy.

2344.  Establishment and organization of regional planning commission.

2345.  Finances, staff and program.

2346.  Commission to prepare master plan.

2347.  Cooperation between commission, municipalities and others.

2348.  Interstate participation.

§ 2341.  Short title and scope of subchapter.

(a)  Short title of subchapter.--This subchapter shall be known and may be cited as the Regional Planning Law.

(b)  Scope of subchapter.--This subchapter applies to all municipalities, but it shall not operate as a reenactment of any provisions repealed by section 1202 of the act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code.



Section 2342 - Definitions

§ 2342.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  A regional planning commission created in accordance with the terms of this subchapter.

"Governing body."  The body or board authorized by law to enact ordinances or adopt resolutions for the municipality.

"Region."  An area comprised of two or more municipalities which have joined in creating a regional planning commission.



Section 2343 - Declaration of policy

§ 2343.  Declaration of policy.

For the purpose of promoting health, safety, morals and the general welfare of the regions in this Commonwealth through effective development, the powers set forth in this subchapter for the establishment of regional planning commissions are granted.



Section 2344 - Establishment and organization of regional planning commission

§ 2344.  Establishment and organization of regional planning commission.

(a)  General rule.--The governing body of two or more municipalities may, by ordinance or resolution, authorize the establishment or membership in and support of a regional planning commission. The number and qualifications of the members of any commission and their terms and method of appointment or removal shall be determined and agreed upon by the governing bodies. A majority of the members of the commission shall at the time of appointment to the commission and throughout the duration of their service on the commission be locally elected officials. Members of the commission shall serve without salary but may be paid expenses incurred in the performance of their duties. The commission shall elect a chairman whose term shall not exceed one year and who shall be eligible for reelection. The commission may create and fill other offices as it may determine.

(b)  Rules and records.--The commission shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings and determinations, which shall be a public record.

(c)  Assistance from municipality.--Any municipality may, upon the request of the commission, assign or detail to the commission any employees of a municipality to make special surveys or studies requested by the commission.



Section 2345 - Finances, staff and program

§ 2345.  Finances, staff and program.

(a)  General rule.--The governing bodies of municipalities may appropriate funds for the purpose of contributing to the operation of the commission. The commission may, with the consent of all the governing bodies, also receive grants from the Federal or State governments or from individuals or foundations and shall have the authority to contract therewith. The commission may appoint such employees and staff as it deems necessary for its work and contract with planners and other consultants for the services it may require. The commission may also perform planning services for any municipality which is not a member thereof and may charge fees for the work. The commission may also prepare and sell maps, reports, bulletins or other material and establish reasonable charges therefor.

(b)  Planning assistance.--The commission may provide planning assistance and do planning work, including surveys, land use studies, urban renewal plans, technical services and other elements of comprehensive planning programs, for any municipalities within the region. For this purpose, the commission may, with the consent of all the governing bodies, accept any funds, personnel or other assistance made available by the Federal or State government or from individuals or foundations, and, for the purposes of receiving and using Federal or State planning grants for provision of urban planning assistance, the commission may enter into contracts regarding the acceptance or use of the funds or assistance.



Section 2346 - Commission to prepare master plan

§ 2346.  Commission to prepare master plan.

The commission shall prepare a master plan, and the surveys and studies essential thereto, for the guidance of the physical development of the region.



Section 2347 - Cooperation between commission, municipalities and others

§ 2347.  Cooperation between commission, municipalities and others.

The commission shall encourage the cooperation of the municipalities within the region in matters which concern the integrity of the master plan or maps prepared by the commission, and, as an aid toward coordination, all municipalities and public officials shall, upon request, furnish the commission within a reasonable time the available maps, plans, reports and statistical or other information it may require for its work.



Section 2348 - Interstate participation

§ 2348.  Interstate participation.

Whenever a regional planning commission has been or is being established to serve the Pennsylvania portion of an area which, for planning purposes, constitutes a logical region as approved by the State Planning Board and which extends beyond the boundaries of this Commonwealth, the commission may admit to membership municipalities that are part of the same region but located in other states. Municipalities may participate, through membership and financial support, in commissions that have been or are being established in other states when the municipalities are part of the same region served by the out-of-State commission.






Chapter 25 - Environmental Improvement Compacts

Section 2501 - Short title and scope of chapter

CHAPTER 25

ENVIRONMENTAL IMPROVEMENT COMPACTS

Subchapter

A.  Preliminary Provisions

B.  Initiative

C.  Municipal Referendum Ordinance

D.  Referendum

E.  Election of Board

F.  Organization of Board

Enactment.  Chapter 25 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2501.  Short title and scope of chapter.

2502.  Definitions.

§ 2501.  Short title and scope of chapter.

(a)  Short title of chapter.--This chapter shall be known and may be cited as the Environmental Improvement Compact Act.

(b)  Scope of chapter.--This chapter applies to all municipalities.



Section 2502 - Definitions

§ 2502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Environmental Improvement Compact Board elected under this chapter.

"Election officials."  The county boards of election, except in Philadelphia where the term means the city commissioners.

"Electors."  The registered voters of any municipality involved in proceedings relating to the environmental improvement compact.

"Environmental improvement compact."  A structure of government and powers concerning one or more municipal functions involving two or more municipalities in this Commonwealth under procedures provided in this chapter.



Section 2511 - Proposal by electors

SUBCHAPTER B

INITIATIVE

Sec.

2511.  Proposal by electors.

2512.  Initiative petition.

2513.  Review of initiative petition.

2514.  Petition as public record.

2515.  Distribution of petition.

Cross References.  Subchapter B is referred to in section 2531 of this title.

§ 2511.  Proposal by electors.

A referendum on the question of the creation of an environmental improvement compact may be initiated by electors of two or more municipalities as provided in this chapter.



Section 2512 - Initiative petition

§ 2512.  Initiative petition.

(a)  Filing.--A petition containing a proposal for referendum on the question of adopting an environmental improvement compact on one or more municipal functions, signed by electors comprising 2% of the number of electors voting for the office of Governor in the last gubernatorial general election in each municipality involved, may be filed with the election officials at least 90 days prior to the next primary held in an even-numbered year or general election.

(b)  Size of board.--The petition shall designate a five, seven or nine member board.

(c)  Designation of petitioners.--The name and address of the person filing the petition shall be clearly stated on the petition.



Section 2513 - Review of initiative petition

§ 2513.  Review of initiative petition.

The election officials shall, within ten days after filing, review the initiative petition as to the number and qualifications of signers. If the petition appears to be defective, the election officials shall immediately notify the person filing the petition of the defect.



Section 2514 - Petition as public record

§ 2514.  Petition as public record.

The initiative petition as submitted to the election officials along with the list of signatories shall be open to public inspection in the office of the election officials.



Section 2515 - Distribution of petition

§ 2515.  Distribution of petition.

When the election officials find that the petition as submitted is in proper order, they shall send copies of the initiative petition without signatures thereon to the governing body of the municipalities involved and to the Department of Community and Economic Development.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2521 - Referendum ordinance

SUBCHAPTER C

MUNICIPAL REFERENDUM ORDINANCE

Sec.

2521.  Referendum ordinance.

2522.  Filing of referendum ordinance.

2523.  Notice to governing bodies of referendum date.

Cross References.  Subchapter C is referred to in section 2531 of this title.

§ 2521.  Referendum ordinance.

The governing bodies of two or more municipalities may, by ordinance in each municipality, provide for a referendum on the question of adopting an environmental improvement compact. The ordinance shall designate a five, seven or nine member board.



Section 2522 - Filing of referendum ordinance

§ 2522.  Filing of referendum ordinance.

(a)  Election officials.--The referendum ordinance shall be filed with the election officials at least 90 days prior to the next primary or general election.

(b)  Department of Community and Economic Development.--When the ordinances are filed with the election officials, copies of the referendum ordinance shall be immediately filed with the Department of Community and Economic Development.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended subsec. (b).



Section 2523 - Notice to governing bodies of referendum date

§ 2523.  Notice to governing bodies of referendum date.

The election officials shall notify the governing bodies of the municipalities involved of the date set for the referendum election on the proposal at least 30 days before the election.



Section 2531 - Referendum procedures

SUBCHAPTER D

REFERENDUM

Sec.

2531.  Referendum procedures.

2532.  Placing question on ballot.

2533.  Date of election.

2534.  Public notice of referendum.

2535.  Approval.

2536.  Results of election.

§ 2531.  Referendum procedures.

(a)  Authorization.--A referendum on the question of the adoption of an environmental improvement compact shall be held when initiated by electors of the municipalities in accordance with Subchapter B (relating to initiative) or after authorization by ordinance of the governing bodies of the municipalities in accordance with Subchapter C (relating to municipal referendum ordinance).

(b)  Procedure.--The procedure for the referendum shall be governed by the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.



Section 2532 - Placing question on ballot

§ 2532.  Placing question on ballot.

When the election officials find the ordinances authorized by the governing bodies of the municipalities or the initiative petition as submitted by the electors meets the requirements of this chapter, they shall place the proposal on the ballot in a manner fairly representing the content of the ordinances or of the initiative petition for decision by referendum at the proper election.



Section 2533 - Date of election

§ 2533.  Date of election.

The election officials shall certify the date for the referendum and shall so notify the governing bodies of the municipalities at least 30 days prior to that date.



Section 2534 - Public notice of referendum

§ 2534.  Public notice of referendum.

At least 30 days' notice of the referendum shall be given by proclamation of the mayors of the cities, boroughs or incorporated towns, by the chairmen of the boards of county commissioners, by the presidents of the boards of township commissioners or by the chairmen of the boards of township supervisors, as the case may be. A copy of the proclamation shall be posted at each polling place of the municipalities on the day of the election and shall be published once in at least one newspaper of general circulation in the municipalities during the 30-day period prior to the election.



Section 2535 - Approval

§ 2535.  Approval.

Approval of a referendum for the adoption of an environmental improvement compact shall be by a majority vote of those voting in each municipality involved.



Section 2536 - Results of election

§ 2536.  Results of election.

The election officials shall certify the results of the referendum to the governing bodies and the Department of Community and Economic Development.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2541 - Election of board

SUBCHAPTER E

ELECTION OF BOARD

Sec.

2541.  Election of board.

2542.  Nomination of candidates.

2543.  Election returns.

Cross References.  Subchapter E is referred to in section 2551 of this title.

§ 2541.  Election of board.

(a)  Petition for election.--If a referendum for the adoption of an environmental improvement compact is approved by a majority of voters in each municipality involved, the governing bodies shall, within 30 days of the certification of the results of the referendum election, submit to the election officials a petition to provide for the election of the board.

(b)  Terms of office.--The majority of the members to be elected to the first board receiving the highest number of votes in the election shall serve for four-year terms, while the remainder shall serve for two-year terms. Thereafter, all candidates for the board shall have four-year terms.

(c)  Election.--Members of the board shall be elected at the next municipal election not less than 90 days from the date of the referendum.



Section 2542 - Nomination of candidates

§ 2542.  Nomination of candidates.

Candidates for membership on the board shall be electors of the municipalities involved. Each shall be nominated by nomination papers signed by a number of electors in their municipality or residence which is affected by the compact equal to at least 2% of the largest vote cast for any elected officer of the municipality elected at the last preceding municipal election. Nomination shall be in the manner provided by and subject to the provisions of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, which relate to the nomination of candidates nominated by nomination papers filed by political bodies for other offices elected by the voters of the municipality. Nomination papers shall not be circulated prior to 30 days before the last day on which the papers may be filed and shall be filed with the election officials not less than 44 days prior to the date of the election.



Section 2543 - Election returns

§ 2543.  Election returns.

The result of the votes cast for members of the board at the municipal election shall be returned by the election officials to the governing bodies of municipalities involved and to the Department of Community and Economic Development.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2551 - Membership of board

SUBCHAPTER F

ORGANIZATION OF BOARD

Sec.

2551.  Membership of board.

2552.  Compensation of board.

2553.  Organization of board.

2554.  Secretary and treasurer of board.

2555.  Purposes and powers of board.

§ 2551.  Membership of board.

The board shall be composed of five, seven or nine members as provided in Subchapter E (relating to election of board).



Section 2552 - Compensation of board

§ 2552.  Compensation of board.

A majority of all the members of the governing bodies of the municipalities involved shall set the annual compensation for the members of the board.



Section 2553 - Organization of board

§ 2553.  Organization of board.

On the first Monday of January following the municipal election, members of the board shall assemble at a designated meeting place and shall organize by electing one of their own members as chairman. This member shall preside at all meetings and perform other duties as the board may prescribe. In the absence of the chairman, the board shall elect a temporary presiding officer. The board shall adopt rules for its procedure and conduct of business. Any vacancy shall be filled by an elector from the municipalities involved appointed by the remaining members of the board.



Section 2554 - Secretary and treasurer of board

§ 2554.  Secretary and treasurer of board.

(a)  Secretary.--The board shall appoint a secretary who shall keep the records and minutes of the board proceedings, maintain a record of other official activities and perform other functions as required by law.

(b)  Treasurer.--The board shall appoint a treasurer. The treasurer shall collect or receive taxes, assessments and other funds due the board.



Section 2555 - Purposes and powers of board

§ 2555.  Purposes and powers of board.

(a)  Status and purposes.--Every board created under this chapter shall be a body corporate and politic and shall be for the purpose of acquiring, holding, constructing, improving, maintaining and operating, owning or leasing, either in the capacity of lessor or lessee, for any government function of two or more municipalities.

(b)  Powers and duties.--The board shall have and may exercise all powers necessary or convenient for the carrying out of the purposes under subsection (a), including the following powers and duties:

(1)  Sue and be sued.

(2)  Adopt, use and alter at will a seal of the board.

(3)  Acquire, purchase, hold, lease as lessee and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the board, and sell, lease as lessor, transfer and dispose of any property or interest acquired by it.

(4)  Acquire by purchase, lease or otherwise and construct, improve, maintain, repair and operate projects.

(5)  Make bylaws for the management and regulation of its affairs.

(6)  Appoint officers, agents, employees and servants, prescribe their duties and fix their compensation.

(7)  Fix and collect taxes not to exceed two mills of real estate within the municipalities involved and charge and collect rates and other charges in the area served by its facilities, at reasonable and uniform rates to be determined by it, for the purpose of providing for the payment of the expenses of the board, the construction, improvement, repair, maintenance and operation of its facilities and properties and the payment of the principal and interest on its obligations and to fulfill the terms of any agreements made with the holders of any such obligations or with municipalities served or to be served by the board. Any person questioning the reasonableness or uniformity of any rate fixed by the board or the adequacy, safety and reasonableness of the board's services may bring suit against the board in the court of common pleas of the county where the project is located. If the project is located in more than one county, the suit may be brought in the court of common pleas of the county where the principal office of the project is located.

(8)  Borrow money and make and issue negotiable notes, bonds, refunding bonds and other evidences of indebtedness or obligations of the board. These instruments shall have a maturity date not longer than 30 years from the date of issue, except that no refunding bonds shall have a maturity date later than the life of the board. The board may secure the payment of the instruments or any part of them by pledge or deed of trust of all or any of its revenues and receipts and make agreements with the holders of these instruments, or with others in connection with these instruments, whether issued or to be issued, as the board deems advisable. The board shall provide for the security for these instruments and the rights of the holders of them, and in respect to any project constructed and operated under agreement with any board or any public authority of any adjoining state, and may borrow money and issue notes, bonds and other evidences of indebtedness and obligations jointly with any authority.

(9)  Make contracts and execute all instruments necessary or convenient for the carrying on of its powers and duties.

(10)  Without limitation of the foregoing, borrow money and accept grants from and enter into contracts, leases or other transactions with any Federal agency or Commonwealth municipality, school district, corporation or authority.

(11)  Have the power of eminent domain, with the consent of the county commissioners of the county where the land is located and with the consent of council in cities of the first class.

(12)  Pledge, hypothecate or otherwise encumber all or any of the revenues or receipts of the board as security for the obligations of the board.

(13)  Do all acts and things necessary or convenient for the promotion of its business and the general welfare of the board in order to carry out the powers granted to it by this chapter or any other statutes.

(14)  Enter into contracts of group insurance for the benefit of its employees and set up a retirement or pension fund for employees.






Chapter 29 - General Provisions

Section 2901 - Short title and scope of subpart

SUBPART E

HOME RULE AND OPTIONAL PLAN GOVERNMENT

Chapter

29.  General Provisions

30.  Types of Optional Plans of Government

31.  General Provisions Common to Optional Plans

CHAPTER 29

GENERAL PROVISIONS

Subchapter

A.  Preliminary Provisions

B.  Procedure for Adoption of Home Rule Charter or Optional Plan of Government

C.  Amendment of Existing Charter or Optional Plan

D.  Conduct of Election

E.  General Powers and Limitations of Home Rule Charter Municipalities

F.  General Provisions and Limitations for Optional Plan Municipalities

G.  Miscellaneous Provisions

Enactment.  Chapter 29 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

2901.  Short title and scope of subpart.

2902.  Definitions.

§ 2901.  Short title and scope of subpart.

(a)  Short title of subpart.--This subpart shall be known and may be cited as the Home Rule Charter and Optional Plans Law.

(b)  Scope of subpart.--This subpart applies to all municipalities except cities of the first class and counties of the first class.



Section 2902 - Definitions

§ 2902.  Definitions.

Subject to additional definitions contained in subsequent provisions of this subpart which are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Council."  County commissioner, city council, borough council, town council, township commissioner in a township of the first class and supervisor in a township of the second class.

"Election officials."  The county boards of elections.

"Electors."  The registered voters of any municipality involved in proceedings relating to the adoption and repeal of optional forms of government.

"Governing body."  Board of county commissioners, city council, borough or incorporated town council, commissioners of a township of the first class and supervisors of a township of the second class or their successor forms of government.

"Government study commission" or "commission."  The body elected under the provisions of Subchapter B (relating to procedure for adoption of home rule charter or optional plan of government).

"Home rule charter."  A written document defining the powers, structure, privileges, rights and duties of the municipal government and limitations thereon. The charter shall also provide for the composition and election of the governing body, which in all cases shall be chosen by popular elections.

"Local municipality."  Municipal corporation except a city of the first class.

"Nonresident."  Any person or entity not a resident within the meaning of this subpart.

"Optional forms."  Includes home rule charters and optional plans.

"Optional plans."  Optional municipal powers, procedures and administrative structures as provided by this subpart.

"Rate of taxation."  The amount of tax levied by a municipality on a permissible subject of taxation.

"Resident."  Any person or other entity living in or maintaining a permanent or fixed place of abode in a municipality or conducting or engaging in a business for profit within a municipality.

"Subject of taxation."  Any person, business, corporation, partnership, entity, real property, tangible or intangible personal property, property interest, transaction, occurrence, privilege, transfer, occupation or any other levy which is determined to be taxable by the General Assembly. The term shall not be construed to mean the rate of tax which may be imposed on a permissible subject of taxation.



Section 2911 - Submission of question for election of government study commission

SUBCHAPTER B

PROCEDURE FOR ADOPTION OF HOME RULE CHARTER

OR OPTIONAL PLAN OF GOVERNMENT

Sec.

2911.  Submission of question for election of government study commission.

2912.  Election of members of commission.

2913.  Nomination of candidates.

2914.  Results of election.

2915.  Oath of office of members of commission.

2916.  First meeting of commission.

2917.  Vacancies.

2918.  Function and duty of commission.

2919.  Compensation and personnel.

2920.  Hearings and public forums.

2921.  Report of findings and recommendations.

2922.  Discharge of petition and amended reports.

2923.  Types of action recommended.

2924.  Specificity of recommendations.

2925.  Form of question on form of government.

2926.  Submission of question on form of government.

2927.  Limitation on enactment of ordinance or filing of petition.

2928.  Time when change of form of government takes effect.

2929.  Limitation on changing new form of government.

2930.  Status of forms of government provided in subpart.

Cross References.  Subchapter B is referred to in sections 733, 2902, 3094, 3171 of this title.

§ 2911.  Submission of question for election of government study commission.

(a)  General rule.--Whenever authorized by ordinance of the governing body or upon petition of the electors to the county board of electors of the county wherein the municipality is located, an election shall be held upon one of the following questions:

Shall a government study commission of (seven, nine or eleven) members be elected to study the existing form of government of the municipality, to consider the advisability of the adoption of an optional form of government and to recommend whether or not an optional plan of government should be adopted?

Shall a government study commission of (seven, nine or eleven) members be elected to study the existing form of government of the municipality, to consider the advisability of the adoption of a home rule charter and, if advisable, to draft and to recommend a home rule charter?

Shall a government study commission of (seven, nine or eleven) members be elected to study the existing form of government of the municipality, to consider the advisability of the adoption of an optional form of government or a home rule charter, to recommend the adoption of an optional form of government or to draft and recommend a home rule charter?

(b)  Petition for election.--The petition calling for the election shall be in the form required by subsection (e) and shall be signed by electors comprising 5% of the number of electors voting for the office of Governor in the last gubernatorial general election.

(c)  Ordinance authorizing election.--Within five days after the final enactment of an ordinance authorizing the election, the municipal clerk or secretary shall file a certified copy of the ordinance with the county board of elections, together with a copy of the question to be submitted to the electors.

(d)  Duty of election board.--At the next general or municipal or primary election occurring not less than the 13th Tuesday after the filing of the ordinance or the petition with the county board of elections, it shall cause the appropriate question to be submitted to the electors as other questions are submitted under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(e)  Requirements for petitions.--A referendum petition under this section shall be filed not later than the 13th Tuesday prior to the election, and the petition and the proceedings therein shall be in the manner and subject to the provisions of the election laws which relate to the signing, filing and adjudication of nomination petitions insofar as those provisions are applicable. No referendum petition may be signed or circulated prior to the 20th Tuesday before the election nor later than the 13th Tuesday before the election. No candidate's nomination petition may be signed or circulated prior to the 13th Tuesday before the election nor later than the tenth Tuesday before the election. Any petition under this section shall be filed on or before the tenth Tuesday before the election.

Cross References.  Section 2911 is referred to in sections 2923, 2927 of this title.



Section 2912 - Election of members of commission

§ 2912.  Election of members of commission.

(a)  General rule.--A governmental study commission of seven, nine or eleven members, as designated in the question, shall be elected by the qualified voters at the same election the question is submitted to the electors.

(b)  Nomination of candidates.--Each candidate for the office of member of the commission shall be nominated and placed upon the ballot containing the question in the manner provided by and subject to the provisions of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, which relate to the nomination of a candidate nominated by nomination papers filed for other offices elective by the voters. Each candidate shall be nominated and listed without any political designation or slogan, and no nomination paper shall be signed or circulated prior to the 13th Tuesday before the election nor later than the tenth Tuesday before the election. No signature shall be counted unless it bears a date within this period.

(c)  Instructions to electors.--Each elector shall be instructed to vote on the question and, regardless of the manner of his vote on the question, to vote for the designated number of members of a government study commission who shall serve if the question is or has been determined in the affirmative.

(d)  Insufficient number of candidates or members.--If an insufficient number of nominating papers is filed to fill all of the designated positions on the study commission, the question of establishing a commission shall be placed on the ballot, and, unless a sufficient number of study commission members are elected by receiving at least as many votes as signatures are required to file a nominating position, then the question of creating a study commission shall be deemed to have been rejected.



Section 2913 - Nomination of candidates

§ 2913.  Nomination of candidates.

(a)  General rule.--All candidates for the government study commission shall be electors. Each candidate shall be nominated by nomination papers signed by a number of electors equal at least to 2% of the number of electors voting for the office of Governor in the last gubernatorial general election or 200 electors, whichever is less, and filed with the county board of elections not later than the tenth Tuesday prior to the date of the election.

(b)  Content and signing of nomination papers.--Each nomination paper shall set forth the name, place of residence and post office address of the candidate thereby nominated, that the nomination is for the office of government study commissioner and that the signers are legally qualified to vote for the candidate. An elector may not sign nomination papers for more candidates for the commission than he could vote for at the election. Every elector signing a nomination paper shall write his place of residence, post office address and street number, if any, on the petition.

(c)  Acceptance by candidate.--Each nomination paper shall, before it may be filed with the county board of elections, contain under oath of the candidate an acceptance of the nomination in writing, signed by the candidate therein nominated, upon or annexed to the paper, or, if the same person be named in more than one paper, upon or annexed to one of the papers. The acceptance shall certify that the candidate is an elector, that the nominee consents to run as a candidate at the election and that, if elected, the candidate agrees to take office and serve.

(d)  Verification of nomination papers.--Each nomination paper shall be verified by an oath of one or more of the signers, taken and subscribed before a person qualified under the laws of this Commonwealth to administer an oath, to the effect that the paper was signed by each of the signers in his proper handwriting, that the signers are, to the best knowledge and belief of the affiant, electors and that the nomination paper is prepared and filed in good faith for the sole purpose of endorsing the person named therein for election as stated in the paper.



Section 2914 - Results of election

§ 2914.  Results of election.

The result of the votes cast for and against the question as to the election of a government study commission shall be returned by the election officers, and a canvass of the election had, as is provided by law in the case of other public questions put to the electors. The votes cast for members of the commission shall be counted and the result returned by the county board of electors, and a canvass of the election had, as is provided by law in the case of election of members of municipal councils or boards. The designated number of candidates receiving the greatest number of votes shall be elected and shall constitute the commission. If a majority of those voting on the question vote against the election of a commission, none of the candidates shall be elected. If two or more candidates for the last seat shall be equal in number of votes, they shall draw lots to determine which one shall be elected.



Section 2915 - Oath of office of members of commission

§ 2915.  Oath of office of members of commission.

(a)  Members elected on countywide basis.--As soon as possible and in any event no later than ten days after its certification of election, the members of a government study commission elected on a countywide basis shall, before a judge of a court of common pleas, make oath to support the Constitution of the United States and the Constitution of Pennsylvania and to perform the duties of the office with fidelity.

(b)  Other members.--As soon as possible and in any event no later than ten days after its certification of election, the members of a government study commission elected on other than a countywide basis shall, before a magisterial district judge or a justice of the peace, make oath to support the Constitution of the United States and the Constitution of Pennsylvania and to perform the duties of the office with fidelity.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 2916 - First meeting of commission

§ 2916.  First meeting of commission.

(a)  Procedure.--As soon as possible and in any event no later than 15 days after its certification of election, the government study commission shall organize and hold its first meeting and elect one of its members chairman and another member vice chairman, fix its hours and place of meeting and adopt rules for the conduct of its business it deems necessary and advisable.

(b)  Quorum.--A majority of the members of the commission shall constitute a quorum for the transaction of business, but no recommendation of the commission shall have any legal effect unless adopted by a majority of the whole number of the members of the commission.



Section 2917 - Vacancies

§ 2917.  Vacancies.

In case of a vacancy in the government study commission, the remaining members of the commission shall fill it by appointing thereto some other properly qualified elector.



Section 2918 - Function and duty of commission

§ 2918.  Function and duty of commission.

The government study commission shall study the form of government of the municipality to compare it with other available forms under the laws of this Commonwealth and determine whether or not in its judgment the government could be strengthened or made more clearly responsible or accountable to the people or whether its operation could become more economical or efficient under a changed form of government.



Section 2919 - Compensation and personnel

§ 2919.  Compensation and personnel.

(a)  Compensation and expenses of members.--Members of the government study commission shall serve without compensation, but shall be reimbursed by the municipality for their necessary expenses incurred in the performance of their duties. Council shall appropriate moneys necessary for this purpose.

(b)  Appointment and compensation of personnel.--Within the limits of the appropriations and other public and privately contributed funds and services made available to it, the commission may appoint one or more consultants and clerical and other assistants to serve at the pleasure of the commission and may fix reasonable compensation therefor to be paid the consultants and clerical and other assistants.



Section 2920 - Hearings and public forums

§ 2920.  Hearings and public forums.

The government study commission shall hold one or more public hearings, may hold private hearings and sponsor public forums and generally shall provide for the widest possible public information and discussion respecting the purposes and progress of its work.



Section 2921 - Report of findings and recommendations

§ 2921.  Report of findings and recommendations.

(a)  General rule.--The government study commission shall report its findings and recommendations to the citizens of the municipality within nine months from the date of its election except that it shall be permitted an additional nine months if it elects to prepare and submit a proposed home rule charter and an additional two months if it chooses to elect its municipal council by districts. It shall publish or cause to be published sufficient copies of its final report for public study and information and shall deliver to the municipal clerk or secretary sufficient copies of the report to supply it to any interested citizen upon request. If the commission recommends the adoption of a home rule charter or any of the optional plans of government as authorized in this subpart, the report shall contain the complete plans as recommended.

(b)  List of resources used.--There shall be attached to each copy of the report of the commission, as a part thereof, a statement sworn to by the members of the commission listing in detail the funds, goods, materials and services, both public and private, used by the commission in the performance of its work and the preparation and filing of the report. In addition, the list shall identify specifically the supplier of each item thereon.

(c)  Filing copy with Department of Community and Economic Development.--A copy of the final report of the commission with its findings and recommendations shall be filed with the Department of Community and Economic Development.

(d)  Disposition of records.--All the records, reports, tapes, minutes of meetings and written discussions of the commission shall, upon its discharge, be turned over to the municipal clerk or secretary for permanent safekeeping and made available for public inspection at any time during regular business hours.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended subsec. (c).

Cross References.  Section 2921 is referred to in section 2922 of this title.



Section 2922 - Discharge of petition and amended reports

§ 2922.  Discharge of petition and amended reports.

(a)  General rule.--The government study commission shall be discharged upon the filing of its report, but, if the commission's recommendations require further procedure in the form of a referendum on the part of the electors, the commission shall not be discharged until the procedure has been finally concluded. At any time prior to 60 days before the date of the referendum, the commission may modify or change any recommendation set forth in the final report by publishing an amended report.

(b)  Effect of amended report.--Whenever a commission issues an amended report pursuant to subsection (a), the amended report shall supersede the final report and the final report shall cease to have any legal effect.

(c)  Procedure under amended report.--The procedure to be taken under the amended report shall be governed by the provisions of this subpart applicable to the final report of a commission submitted pursuant to section 2921 (relating to report of findings and recommendations).



Section 2923 - Types of action recommended

§ 2923.  Types of action recommended.

The government study commission shall report and recommend in accordance with the question presented to the electorate as provided in section 2911 (relating to submission of question for election of government study commission):

(1)  That a referendum shall be held to submit to the electors the question of adopting one of the optional plans of government authorized by this subpart to be specified by the commission.

(2)  That a referendum shall be held to submit to the electors the question of adopting a home rule charter as prepared by the commission and as authorized by this subpart.

(3)  That the form of government shall remain unchanged.

(4)  Such other action as it deems advisable consistent with its functions as set forth in this subpart.



Section 2924 - Specificity of recommendations

§ 2924.  Specificity of recommendations.

(a)  Optional plan of government.--

(1)  If the government study commission report recommends the adoption or the amendment of any of the optional plans of government set forth in this subpart, except the optional county plan, the report of the commission may specify the following:

(i)  That the municipal council shall consist of three, five, seven or nine members, except that under the small municipality plan and under the optional county plan the number of council members shall be as provided in sections 3073 (relating to election of council members) and 3092 (relating to county officers).

(ii)  That the office of treasurer shall be omitted or that it shall be filled by election by the electors rather than by appointment.

(iii)  That the office of controller shall be omitted or that it shall be filled by election by the electors rather than by appointment.

(2)  If a commission report, initiative petition or ordinance shall recommend any optional plan, except for the optional county plan, it may specify that the then existing basis for electing council members shall be changed to an at-large or district or combination at-large and district basis.

(3)  If a commission report, initiative petition or ordinance recommends the adoption of the council-manager form of government, it may specify that the mayor or president of council or chairman be elected directly by the electors rather than by council.

(4)  If a commission report, initiative petition or ordinance for a county recommends the adoption of any of the optional plans, except the optional county plan, it may specify that the sheriff be elected directly by the voters of the county as provided in section 3094 (relating to additional options for election of county sheriff).

(5)  In all cases, except for the council-manager plan, the commission report, initiative petition or ordinance shall specify whether the executive (mayor) shall be called "executive" or "mayor."

(b)  Home rule charter.--If the commission recommends the adoption of a home rule charter, it shall specify the number to be on the municipal council, all offices to be filled by election and whether elections shall be on an at-large, district or combination district and at-large basis.

(c)  Elections in new or revised districts.--Notwithstanding any other provisions of this subpart, if an approved home rule charter or optional plan of government or other form of government adopted pursuant to the provisions of this subpart specifies that the election of the municipal council shall be on an at-large or district or combination district and at-large basis and the basis recommended differs from the existing basis and therefore requires eliminating districts or establishing revised or new districts, then election of municipal officials shall not take place on the new basis until the municipal election following the next primary election taking place more than 180 days after the election at which the referendum on the question of a new form of government has been approved by the electorate. The new form of government shall not go into effect until the first Monday in January following the election of municipal officials on the new basis. New or revised districts shall be established by the government study commission and included in the proposed charter.

Cross References.  Section 2924 is referred to in sections 2942, 3004, 3052, 3054, 3056, 3073, 3161 of this title.



Section 2925 - Form of question on form of government

§ 2925.  Form of question on form of government.

The question to be submitted to the voters for the adoption of a home rule charter or any of the optional plans of government authorized by this subpart shall be submitted in one of the following forms or such part of them as shall be applicable.

Shall the Home Rule Charter contained in the report, dated (insert date), of the government study commission, prepared in accordance with the Home Rule Charter and Optional Plans Law, be adopted by the (insert type and name of municipality)?

Shall (insert name of plan), including recommendations pertaining to optional provisions contained in the report of the government study commission, dated (insert date), as authorized by the Home Rule Charter and Optional Plans Law, be adopted by the (insert type and name of municipality)?

Shall the (Home Rule Charter) (Optional Plan) of the (insert type and name of municipality) be repealed and the form of government recommended in the report of the government study commission, dated (insert date), be adopted as authorized by the Home Rule Charter and Optional Plans Law?

Shall an Optional Plan for the (insert type and name of municipality) be amended as specified in the report of the government study commission filed with the election officials of the County of (insert name of county), on (insert date), as authorized by the Home Rule Charter and Optional Plans Law?

Cross References.  Section 2925 is referred to in section 2926 of this title.



Section 2926 - Submission of question on form of government

§ 2926.  Submission of question on form of government.

If the government study commission recommends that the question of adopting a home rule charter or one of the optional plans of government authorized by this subpart shall be submitted to the electors, the municipal clerk or secretary shall, within five days thereafter, certify a copy of the commission's report to the county board of elections, which shall cause the question of adoption or rejection to be placed upon the ballot or voting machines at the time as the commission specifies in its report. The commission may cause the question to be submitted to the electors at the next primary, municipal or general election occurring not less than 60 days following the filing of a copy of the commission's report with the county board of elections, at the time the commission's report directs. At the election, the question of adopting that form of government recommended by the commission shall be submitted to the electors by the county board of elections in the same manner as other questions are submitted to the electors under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code. The commission shall frame the question to be placed upon the ballot as provided for in section 2925 (relating to form of question on form of government) and, if it deems appropriate, an interpretative statement to accompany the question.



Section 2927 - Limitation on enactment of ordinance or filing of petition

§ 2927.  Limitation on enactment of ordinance or filing of petition.

(a)  General rule.--An ordinance may not be passed and a petition may not be filed for the election of a government study commission pursuant to section 2911 (relating to submission of question for election of government study commission) while proceedings are pending under any other petition or ordinance filed or passed under the authority of this subpart nor on the same question if it has been defeated within four years after an election has been held pursuant to any such ordinance or petition passed or filed.

(b)  Time for commencement of proceedings.--For the purpose of this section, proceedings shall be considered as having started:

(1)  In the case of an ordinance, upon the final vote of council in favor of the ordinance, notwithstanding the fact that the ordinance cannot take effect until a certain number of days thereafter.

(2)  In the case of a petition, as soon as it is properly signed by one-third of the number of registered voters required for the petition and written notice thereof filed in the office of the county board of elections and in the office of the municipal clerk or secretary, who shall cause the notice to be immediately posted in a conspicuous place in the office, open to public inspection.



Section 2928 - Time when change of form of government takes effect

§ 2928.  Time when change of form of government takes effect.

Whenever the electors by a majority of those voting on the question vote in favor of adopting a change in their form of government pursuant to this subpart, the proposed form shall take effect according to its terms and the provisions of this subpart.



Section 2929 - Limitation on changing new form of government

§ 2929.  Limitation on changing new form of government.

The voters of any municipality which has adopted a home rule charter or an optional plan of government pursuant to this subpart may not vote on the question of changing the form of government until five years after the home rule charter or optional plan became effective.



Section 2930 - Status of forms of government provided in subpart

§ 2930.  Status of forms of government provided in subpart.

For the purposes of this subpart, each of the optional forms of government provided by this subpart and each of those optional forms as modified by any available provisions concerning size of council, election of municipal officials and the basis for electing councilmen is hereby declared to be a complete and separate form of government provided by the General Assembly for submission to the electors.



Section 2941 - Procedure for amendment of charter or optional plan

SUBCHAPTER C

AMENDMENT OF EXISTING CHARTER OR OPTIONAL PLAN

Sec.

2941.  Procedure for amendment of charter or optional plan.

2942.  Initiation of amendment by electors or council.

2943.  Petition for referendum or ordinance proposing amendment.

2944.  Time and manner of submission of question.

Cross References.  Subchapter C is referred to in section 735.1 of this title.

§ 2941.  Procedure for amendment of charter or optional plan.

(a)  Procedure.--The procedure for amending a home rule charter or optional plan of government shall be through the initiative procedure and referendum or ordinance of the governing body as provided for in this subpart.

(b)  Changes in method of election.--Changes in the method of election of a municipal governing body from at-large elections to elections by district, maintain at-large elections or a combination of at-large elections and elections by district may be implemented by amending a home rule charter or optional plan without creation of a government study commission.

(c)  Conflict in the question.--If two or more questions appear on the ballot at the same election and such questions are in conflict and more than one receives the approval of the voters, the question which receives the largest number of affirmative votes shall prevail over the others.

(d)  Initial apportionment.--If the referendum on the question results in the approval by the voters to amend the home rule charter or optional plan to provide for the election of the governing body either by districts or partially by districts and partially at large or in a change in the number of members of the governing body, the initial apportionment of the districts shall be made by an apportionment commission consisting of seven members, all of whom shall reside in such municipality. Two members of the apportionment commission shall be appointed by the mayor. Two members of the apportionment commission shall be appointed by the governing body, one shall be appointed by the mayor from a list of at least three qualified persons recommended by the municipal committee of the political party whose mayoral candidate received the highest number of votes cast in the most recent mayoral election and one shall be appointed by the mayor from a list of at least three qualified persons recommended by the municipal committee of the political party whose mayoral candidate received the second highest votes in the most recent mayoral election. The seventh member of the commission shall be elected at large by a majority vote of the other six members and shall serve as chairman of the commission.



Section 2942 - Initiation of amendment by electors or council

§ 2942.  Initiation of amendment by electors or council.

A referendum on the question of amendment of a home rule charter or an optional plan of government may be initiated by petition of the electors or such a referendum may be initiated by an ordinance of the governing body. A proposal for amendment of an optional plan shall be limited to the additional options provided for in section 2924 (relating to specificity of recommendations).

Cross References.  Section 2942 is referred to in sections 3004, 3054, 3056, 3073, 3094, 3163, 3171 of this title.



Section 2943 - Petition for referendum or ordinance proposing amendment

§ 2943.  Petition for referendum or ordinance proposing amendment.

(a)  Filing.--A petition containing a proposal for referendum on the question of amending a home rule charter or an optional plan of government signed by electors comprising 10% of the number of electors voting for the office of Governor in the last gubernatorial general election in the municipality or an ordinance of the municipal governing body proposing amendment of a home rule charter or an optional plan shall be filed with the election officials not later than the 13th Tuesday prior to the next primary, municipal or general election. The petition and the proceedings therein shall be in the manner and subject to the provisions of the election laws which relate to the signing, filing and adjudication of nomination petitions insofar as such provisions are applicable, except that no referendum petition shall be signed or circulated prior to the 20th Tuesday before the election nor later than the 13th Tuesday before the election. The name and address of the person filing the petition shall be clearly stated on the petition.

(b)  Review and disposition of petition.--The election officials shall review the initiative petition as to the number and qualifications of signers. If the petition appears to be defective, the election officials shall immediately notify the persons filing the petition of the defect. When the election officials find that the petition as submitted is in proper order, they shall send copies of the initiative petition without signatures thereon to the governing body and to the Department of Community and Economic Development. The initiative petition as submitted to the election officials, along with a list of signatories, shall be open to inspection in the office of the election officials.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended subsec. (b).

Cross References.  Section 2943 is referred to in sections 3004, 3054, 3056, 3073, 3094, 3163, 3171 of this title.



Section 2944 - Time and manner of submission of question

§ 2944.  Time and manner of submission of question.

A referendum on the question of the amendment of a home rule charter or an optional plan of government shall be held when the election officials find that the initiative petition or ordinance of the governing body is in proper order. The referendum shall be governed by the provisions of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code. The election officials shall cause the question to be submitted to the electors at the next primary, general or municipal election occurring not less than the 13th Tuesday following the filing of the initiative petition or ordinance with county board of elections. At the election, the question shall be submitted to the voters in the same manner as other questions are submitted under the Pennsylvania Election Code. The county board of elections shall frame the question to be placed upon the ballot.

Cross References.  Section 2944 is referred to in sections 3004, 3054, 3056, 3073, 3094, 3163, 3171 of this title.



Section 2951 - Conduct and results of election

SUBCHAPTER D

CONDUCT OF ELECTION

Sec.

2951.  Conduct and results of election.

2952.  Notice of election.

§ 2951.  Conduct and results of election.

All elections provided for in this subpart shall be conducted by the election officials for such municipality in accordance with the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code. The election officials shall count the votes cast and make return thereof to the county board of elections. The results of the election shall be computed by the county board of elections in the same manner as is provided by law for the computation of similar returns. Certificates of the results of the election shall be filed by the county board of elections with the municipal council or board, the Department of State and the Department of Community and Economic Development.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2952 - Notice of election

§ 2952.  Notice of election.

At least 30 days' notice of each election provided for under this subpart shall be given by the clerk or secretary of the municipality. A copy of the notice shall be posted at each polling place on the day of the election and shall be published in at least one newspaper of general circulation in the municipality once a week for three consecutive weeks during the period of 30 days prior to the election.



Section 2961 - Scope of powers of home rule

SUBCHAPTER E

GENERAL POWERS AND LIMITATIONS OF

HOME RULE CHARTER MUNICIPALITIES

Sec.

2961.  Scope of powers of home rule.

2962.  Limitation on municipal powers.

2963.  Exercise of municipal powers by home rule county.

2964.  General powers of municipalities.

2965.  Recording and filing of charter.

2966.  Continuation of office of existing elective officials.

2967.  Repeal of home rule charter.

§ 2961.  Scope of powers of home rule.

A municipality which has adopted a home rule charter may exercise any powers and perform any function not denied by the Constitution of Pennsylvania, by statute or by its home rule charter. All grants of municipal power to municipalities governed by a home rule charter under this subchapter, whether in the form of specific enumeration or general terms, shall be liberally construed in favor of the municipality.



Section 2962 - Limitation on municipal powers

§ 2962.  Limitation on municipal powers.

(a)  Powers granted by statute.--With respect to the following subjects, the home rule charter shall not give any power or authority to the municipality contrary to or in limitation or enlargement of powers granted by statutes which are applicable to a class or classes of municipalities:

(1)  The filing and collection of municipal tax claims or liens and the sale of real or personal property in satisfaction of them.

(2)  The procedures in the exercise of the powers of eminent domain and the assessment of damages and benefits for property taken, injured or destroyed.

(3)  Boundary changes.

(4)  Regulation of public schools.

(5)  The registration of electors and the conduct of elections.

(6)  The fixing of subjects of taxation.

(7)  The fixing of the rates of nonproperty or personal taxes levied upon nonresidents.

(8)  The assessment of real or personal property and persons for taxation purposes.

(9)  Defining or providing for the punishment of any felony or misdemeanor.

(10)  Municipal planning under the act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code.

(b)  Taxing power.--Unless prohibited by the Constitution of Pennsylvania, the provisions of this subpart or any other statute or its home rule charter, a municipality which has adopted a home rule charter shall have the power and authority to enact and enforce local tax ordinances upon any subject of taxation granted by statute to the class of municipality of which it would be a member but for the adoption of a home rule charter at any rate of taxation determined by the governing body. No home rule municipality shall establish or levy a rate of taxation upon nonresidents which is greater than the rate which a municipality would have been authorized to levy on nonresidents but for the adoption of a home rule charter. The governing body shall not be subject to any limitation on the rates of taxation imposed upon residents.

(c)  Prohibited powers.--A municipality shall not:

(1)  Engage in any proprietary or private business except as authorized by statute.

(2)  Exercise powers contrary to or in limitation or enlargement of powers granted by statutes which are applicable in every part of this Commonwealth.

(3)  Be authorized to diminish the rights or privileges of any former municipal employee entitled to benefits or any present municipal employee in his pension or retirement system.

(4)  Enact or promulgate any ordinance or regulation with respect to definitions, sanitation, safety, health, standards of identity or labeling pertaining to the manufacture, processing, storage, distribution and sale of any foods, goods or services subject to any Commonwealth statutes and regulations unless the municipal ordinance or regulation is uniform in all respects with the Commonwealth statutes and regulations thereunder. This paragraph does not affect the power of any municipality to enact and enforce ordinances relating to building codes or any other safety, sanitation or health regulation pertaining thereto.

(5)  Enact any provision inconsistent with any statute heretofore enacted prior to April 13, 1972, affecting the rights, benefits or working conditions of any employee of a political subdivision of this Commonwealth.

(d)  Reduction of police force.--Notwithstanding any provision of this subpart or any other statute to the contrary, any municipality that is or was a city of the second class A may reduce its police force or its firefighting force for economic reasons, as determined by ordinance.

(e)  Statutes of general application.--Statutes that are uniform and applicable in every part of this Commonwealth shall remain in effect and shall not be changed or modified by this subpart. Statutes shall supersede any municipal ordinance or resolution on the same subject.

(f)  Regulation of business and employment.--A municipality which adopts a home rule charter shall not determine duties, responsibilities or requirements placed upon businesses, occupations and employers, including the duty to withhold, remit or report taxes or penalties levied or imposed upon them or upon persons in their employment, except as expressly provided by statutes which are applicable in every part of this Commonwealth or which are applicable to all municipalities or to a class or classes of municipalities. This subsection shall not be construed as a limitation in fixing rates of taxation on permissible subjects of taxation.

(g)  Regulation of firearms.--A municipality shall not enact any ordinance or take any other action dealing with the regulation of the transfer, ownership, transportation or possession of firearms.

(h)  Levying taxes.--This section does not limit or take away any right of a municipality which adopts a home rule charter from levying any tax which it had the power to levy had it not adopted a home rule charter.

(i)  Establishment of rates of taxation.--No provision of this subpart or any other statute shall limit a municipality which adopts a home rule charter from establishing its own rates of taxation upon all authorized subjects of taxation except those specified in subsection (a)(7).

(j)  Retroactive fee increase prohibited.--A municipality which adopts a home rule charter may not retroactively increase any fee or charge for any municipal service which has been provided.



Section 2963 - Exercise of municipal powers by home rule county

§ 2963.  Exercise of municipal powers by home rule county.

A county which has adopted a home rule charter shall not at any time thereafter exercise within any municipality in the county a power or function being exercised by that municipality, except under all of the following conditions:

(1)  The exercise of such power or function by the county shall be authorized by ordinance of the governing body of the county, which ordinance, in addition to such other filings as may be required by law, shall be filed with the clerk or secretary of each local municipality within the county within 30 days of its enactment.

(2)  The transfer of a power or function to the county from any local municipality within the county, as authorized by the ordinance, shall not become effective for at least 15 months from the date of adoption of the ordinance.

(3)  Within 120 days from the adoption of the ordinance, the governing body of any local municipality, exercising on the date of the adoption of the ordinance any power or function authorized by ordinance of the county to be exercised by the county, may elect by ordinance to be excluded from the county's exercise of the power or function. Within 60 days after the date of adoption by the governing body of a local municipality of an ordinance excluding the local municipality from the exercise by the county of a power or function or in the absence of any action of the governing body, the qualified electors of the local municipality may initiate a petition requiring that the question of inclusion or exclusion from the exercise of the power or function by the county be submitted to a referendum of the electorate at the election held on the date of the next ensuing primary, municipal or general election not less than 60 days after the filing of the initiative petition with the county board of elections. The initiative and referendum procedures set forth in this subchapter or Subchapter F (relating to general provisions and limitations for optional plan municipalities) shall be followed, except where the same may be inconsistent with any of the provisions of this section. In the event the county determines there is insufficient interest or that it is not feasible to establish the proposed municipal function or power as provided for in the ordinance passed by the county, the county may repeal the county ordinance prior to the effective date of the ordinance.

(4)  The governing body of any local municipality may by ordinance, subsequent to the time limit for action as set forth in paragraph (3), request the county to be included in a municipal power or function being exercised by the county. However, the county may specify the terms and conditions for acceptance or denial of the power or function requested by the local municipality to be exercised by the county, which shall be subject to court review if the local municipality determines that the terms and conditions as set forth by the county are unreasonable.

(5)  No assessment, tax, fee or levy in the nature thereof made by the governing body of a county in support of the exercise of a power or function as authorized by ordinance of the county shall be applicable in any local municipality within the county which is providing the same municipal power or function.

(6)  If the electors of a local municipality by referendum vote to exclude the local municipality from the exercise of a power or function by the county, a petition may not be initiated nor may a referendum be held on the same question more often than every five years thereafter.

(7)  A local municipality may, by action of the governing body or by initiative and referendum, withdraw from a power or function which it was exercising at the date of the adoption of the county home rule charter which it transferred to a county, provided it again assumes and exercises the power or function, but may not vote on the question of withdrawing sooner than four years from the time the county assumed the power or function of the local municipality.



Section 2964 - General powers of municipalities

§ 2964.  General powers of municipalities.

Municipalities adopting a home rule charter shall have the power to:

(1)  Sue and be sued.

(2)  Have a corporate seal.

(3)  Contract and be contracted with.

(4)  Buy, sell, lease, hold and dispose of real and personal property.

(5)  Appropriate and expend moneys.

(6)  Adopt, amend and repeal any ordinances and resolutions as may be required.



Section 2965 - Recording and filing of charter

§ 2965.  Recording and filing of charter.

The municipal clerk or secretary shall have the new charter as approved by the qualified electors recorded in the ordinance books and shall also file a certified copy of the charter with the Department of State, the Department of Community and Economic Development and the county board of elections.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2966 - Continuation of office of existing elective officials

§ 2966.  Continuation of office of existing elective officials.

All elective officials in office at the time of the adoption of a home rule charter shall continue in office until their terms expire.



Section 2967 - Repeal of home rule charter

§ 2967.  Repeal of home rule charter.

(a)  General rule.--The procedure for repeal of a home rule charter shall be the same as for adoption of a home rule charter. Whenever the electors, by a majority vote of those voting on the question, vote in favor of repeal of a home rule charter and the establishment of a particular form of government, the municipality shall be governed under the form of government selected by the electors from the first Monday of January following the municipal election at which the elective officials of the form of government selected by the electors shall have been elected. The government study commission shall provide in its report for the new form of government to be established.

(b)  Election of new officials.--The elective officials under a new form of government selected by the electors shall be elected at the first municipal election held after the referendum on the repeal of a home rule charter or at a later date as may be specified by the commission in its report.



Section 2971 - Law applicable to optional plan

SUBCHAPTER F

GENERAL PROVISIONS AND LIMITATIONS FOR

OPTIONAL PLAN MUNICIPALITIES

Sec.

2971.  Law applicable to optional plan.

2972.  Recording and filing of plan.

2973.  Scope of powers of optional plan.

2974.  Limitation on powers of optional plan.

Cross References.  Subchapter F is referred to in sections 2963, 3001, 3031, 3041, 3051, 3071, 3091, 3095 of this title.

§ 2971.  Law applicable to optional plan.

Upon the adoption by the electors of any of the optional plans of government as set forth in this subpart, the municipality shall thereafter be governed by the plan adopted and by the provisions of general law applicable to that class or classes of municipality except as otherwise provided in this subpart. Until the municipality adopts another form of government, the plan adopted and the provisions of general law applicable to that class or classes of municipality shall be law. All statutes affecting the organization, government and powers of the municipality which are not inconsistent or in conflict with this subpart shall remain in full force until modified or repealed.



Section 2972 - Recording and filing of plan

§ 2972.  Recording and filing of plan.

The municipal clerk or secretary shall immediately cause the new plan of government as adopted to be recorded in the ordinance book of the municipality and shall also file a certified copy thereof with the Department of State, the Secretary of Community and Economic Development and the county board of elections.

(May 5, 1998, P.L.301, No.50, eff. 60 days)



Section 2973 - Scope of powers of optional plan

§ 2973.  Scope of powers of optional plan.

The general grant of municipal power under this subpart is intended to confer the greatest power of self government consistent with the Constitution of Pennsylvania and with the provisions of and the limitations prescribed by this subpart. Any specific enumeration of municipal powers contained in this subpart or in other statutes does not limit the general description of power contained in this subpart. Any specifically enumerated municipal powers are in addition and supplementary to the powers conferred in general terms by this subchapter. All grants of municipal power to municipalities governed by an optional plan under this subpart, whether in the form of specific enumeration or general terms, shall be liberally construed in favor of the municipality.



Section 2974 - Limitation on powers of optional plan

§ 2974.  Limitation on powers of optional plan.

The optional plan of any municipality adopted in accordance with this subpart shall not give any power or authority to diminish any rights or privileges of any present municipal employee in his pension or retirement system. No municipality shall exercise any powers or authority beyond the municipal limits except those conferred by statute, and no municipality shall engage in any proprietary or private business except as authorized by the General Assembly.



Section 2981 - Limitation on local municipality

SUBCHAPTER G

MISCELLANEOUS PROVISIONS

Sec.

2981.  Limitation on local municipality.

2982.  Retention of existing form of government.

2983.  Retention of existing form of government when electors disapprove proposal.

2984.  Assumption of functions previously assumed by other municipality.

§ 2981.  Limitation on local municipality.

No local municipality within a county shall supersede or exercise any power, function or service presently exercised by the county.



Section 2982 - Retention of existing form of government

§ 2982.  Retention of existing form of government.

Each municipality which does not adopt a home rule charter or an optional plan under this subpart shall retain its existing form of government as otherwise provided by law.



Section 2983 - Retention of existing form of government when electors disapprove proposal

§ 2983.  Retention of existing form of government when electors disapprove proposal.

In case the electors of any municipality disapprove a proposal to adopt a home rule charter or an optional plan of government, the municipality shall retain its existing form of government.



Section 2984 - Assumption of functions previously assumed by other municipality

§ 2984.  Assumption of functions previously assumed by other municipality.

(a)  Assumption of indebtedness.--A municipality assuming a function previously performed by another municipality under the terms of this subchapter shall also assume all the indebtedness and obligations of the municipality relating to the function. If property, indebtedness or obligations of another municipality not within the boundaries of the municipality assuming the function is involved, the governing bodies of the respective municipalities shall make an adjustment and apportionment of all public property involved.

(b)  Procedure for adjustment and apportionment.--The adjustment and apportionment shall be reduced to a written agreement which shall be filed with the court of common pleas of the county and the Department of Community and Economic Development.

(c)  Petition for adjustment and apportionment.--In case the municipalities cannot make an amicable adjustment and apportionment of the property, obligations and indebtedness within six months after the function is assumed, any of the municipalities may present a petition to the court of common pleas. The court shall then appoint three disinterested commissioners, all residents and taxpayers of the county, but none residing in or owners of real property in any of the municipalities. After hearing, notice of which shall be given to the municipalities as the court shall direct, the commissioners shall file a report with the court making an adjustment and apportionment of all the property as well as the obligations or indebtedness. The report shall state the amount that shall be due and payable from each municipality, the forms of payment and the amount of obligations and indebtedness that shall be assumed by each.

(d)  Notice to municipalities.--The commissioners shall give the municipalities at least five days' written notice of the filing of their report. Unless exceptions are filed to the report within 30 days after the date of the filing, the report shall be confirmed by the court absolutely. Any sum awarded by the report shall be a legal and valid claim in its favor against the municipality charged. Any real or personal property given to a municipality shall become its property. Any claim or indebtedness charged against the municipality may be collected from it.

(e)  Exceptions to report.--If exceptions are filed to the report of the commissioners, the court shall dispose of them, taking testimony if it deems advisable. The court shall enter its decree confirming the award of the commissioners or modifying the same as appears just and proper.

(f)  Compensation to commissioners.--The commissioners shall be allowed any compensation and expenses for their services as the court shall fix. The costs of the proceedings, including the compensation and expenses of the commissioners, shall be apportioned by the court between the municipalities as it deems proper.

(g)  Jurisdiction of court.--If a municipality or part of a municipality is located in two or more counties, the court of common pleas of the county where the larger part of the municipality assuming the function is located shall have exclusive jurisdiction over the proceedings.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended subsec. (b).






Chapter 30 - Types of Optional Plans of Government

Section 3001 - Designation and applicability of plan

CHAPTER 30

TYPES OF OPTIONAL PLANS OF GOVERNMENT

Subchapter

A.  Executive (Mayor) - Council Plan A

B.  Executive (Mayor) - Council Plan B

C.  Executive (Mayor) - Council Plan C

D.  Council-Manager Plan

E.  Small Municipality Plan

F.  Optional County Plan

Enactment.  Chapter 30 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBCHAPTER A

EXECUTIVE (MAYOR) - COUNCIL PLAN A

Sec.

3001.  Designation and applicability of plan.

3002.  Officers and employees.

3003.  Election and term of office of officials.

3004.  Election and term of office of council members.

3005.  First election of council members.

3006.  Legislative power vested in council.

3007.  Organization of council.

3008.  Powers of council concerning officers and agencies.

3009.  Appointment and duties of municipal clerk or secretary.

3010.  Executive power vested in executive.

3011.  Powers and duties of executive.

3012.  Approval or veto of ordinances.

3013.  Mayor, departments and department heads.

3014.  Department of administration.

3015.  Budget.

3016.  Form and adoption of budget.

3017.  Amended budget.

3018.  Council amendments to budget.

Cross References.  Subchapter A is referred to in sections 3031, 3041 of this title.

§ 3001.  Designation and applicability of plan.

The form of government provided in this subchapter shall be known as the "Executive (Mayor) - Council Plan A" and shall, together with the laws applicable to that class of municipality and Subchapter F of Chapter 29 (relating to general provisions and limitations for optional plan municipalities) and Chapter 31 (relating to general provisions common to optional plans), govern any municipality the electors of which have adopted it under this subpart.



Section 3002 - Officers and employees

§ 3002.  Officers and employees.

Each municipality under this subchapter shall be governed by an elected council, an elected executive who may be called mayor, as determined by the government study commission, an elected district attorney in the case of counties and, when recommended by the commission and adopted by the voters, an elected treasurer, an elected controller and by such other officers and employees as may be duly appointed pursuant to this subchapter or other applicable law.



Section 3003 - Election and term of office of officials

§ 3003.  Election and term of office of officials.

The executive (mayor), the treasurer, if elected, the district attorney in the case of counties and the controller, if elected, shall be elected by the electors at a regular municipal election and shall serve for a term of four years beginning on the first Monday of January next following his election.



Section 3004 - Election and term of office of council members

§ 3004.  Election and term of office of council members.

The council shall consist of five members unless, under the authority granted under section 2924 (relating to specificity of recommendations), the municipality shall be governed by a council of three, seven or nine members. Members of the council shall be elected at large by the electors unless, under the authority granted pursuant to section 2924, members shall be elected on a district basis in which each district is as equal in population as is feasible, or on a combination at-large and district basis as determined by the government study commission, or as specified in an initiative petition or ordinance of the governing body under the provisions of sections 2942 (relating to initiation of amendment by electors or council), 2943 (relating to petition for referendum or ordinance proposing amendment) and 2944 (relating to time and manner of submission of question) at a regular municipal election and shall serve for a term of four years, except as otherwise provided in this subchapter, beginning on the first Monday of January next following their elections.



Section 3005 - First election of council members

§ 3005.  First election of council members.

At the first municipal election following the adoption of this plan, council members shall be elected and shall serve for the terms as provided in section 3162 (relating to status and term of office of officials).



Section 3006 - Legislative power vested in council

§ 3006.  Legislative power vested in council.

The legislative power of the municipality as provided by laws applicable to that class of municipality shall be exercised by the municipal council, except as may otherwise be provided for under this subpart.



Section 3007 - Organization of council

§ 3007.  Organization of council.

On the first Monday of January following the regular municipal election, the members of council shall assemble at the usual place of meeting, organize and elect a president from among its members who shall preside at its meetings and perform such other duties as council may prescribe and a vice president who shall preside in the absence of the president. If the first Monday is a legal holiday, the meeting shall be held on the next day.



Section 3008 - Powers of council concerning officers and agencies

§ 3008.  Powers of council concerning officers and agencies.

The council, in addition to other powers and duties as may be conferred upon it by general law, may require any municipal officer to prepare and submit sworn statements regarding the performance of the officer's official duties and may otherwise investigate the conduct of any department, office or agency of the municipal government.



Section 3009 - Appointment and duties of municipal clerk or secretary

§ 3009.  Appointment and duties of municipal clerk or secretary.

A municipal clerk or secretary shall be appointed in the manner set forth in the administrative ordinance as provided pursuant to section 3146 (relating to passage of administrative ordinance). The municipal clerk or secretary shall serve as clerk of the council, keep its minutes and records of its proceedings, maintain and compile its ordinances and resolutions as this subpart requires and perform such functions as may be required by law or by local ordinance. The municipal clerk shall, prior to the appointment, have been qualified by training or experience to perform the duties of the office.



Section 3010 - Executive power vested in executive

§ 3010.  Executive power vested in executive.

The executive power of the municipality shall be exercised by the executive (mayor).



Section 3011 - Powers and duties of executive

§ 3011.  Powers and duties of executive.

The executive (mayor) shall enforce the plan and ordinances of the municipality and all general laws applicable to them. The executive shall, annually, report to the council and the public on the work of the previous year and on the condition and requirements of the municipal government and shall from time to time make these recommendations for action by the council as he deems in the public interest. He shall supervise the departments of the municipal government and shall require each department to make annual and other reports of its work as he deems desirable.

Cross References.  Section 3011 is referred to in section 3041 of this title.



Section 3012 - Approval or veto of ordinances

§ 3012.  Approval or veto of ordinances.

(a)  General rule.--Ordinances adopted by the council shall be submitted to the executive (mayor) who shall, within ten days after receiving any ordinance, either approve the ordinance by affixing his signature thereto or veto the ordinance by delivering it to the municipal clerk together with a statement setting forth his objections. The clerk shall immediately notify the council of the veto. No ordinance or any item or part thereof shall take effect without the executive's (mayor's) approval unless the executive (mayor) fails to return an ordinance to the clerk within ten days after it has been presented to him or unless council upon reconsideration of the veto on or after the third day following its return by the executive (mayor) shall override the executive's (mayor's) veto by a vote of a majority plus one of the members.

(b)  Attendance at meetings of council.--The executive (mayor) may attend meetings of council and may take part in discussions of council but shall have no vote except in the case of a tie on the question of filling a vacancy in the council, in which case he may cast the deciding vote.



Section 3013 - Mayor, departments and department heads

§ 3013.  Mayor, departments and department heads.

(a)  Inability of executive to perform duties.--The executive (mayor) shall designate any department head to act as executive (mayor) whenever the executive (mayor) shall be prevented, by absence from the municipality, disability or other cause, from attending to the duties of his office. During such time, the person so designated by the executive (mayor) shall possess all the rights, powers and duties of the executive (mayor). Whenever the executive (mayor) has been unable to attend to the duties of his office for a period of 60 consecutive days for any of the reasons stated in this subsection, a member of council shall be appointed by the council as acting executive (mayor), who shall succeed to all the rights, powers and duties of the executive (mayor) or the then acting executive (mayor), until he shall return or his disability ceases.

(b)  Establishment and exercise of functions of department.--The municipality may have a department of administration and shall have such other departments as council may establish by ordinance. All of the administrative functions, powers and duties of the municipality, other than those vested in the office of the clerk, treasurer, if elected, and controller, shall be assigned among and within the departments.

(c)  Appointment and term of department heads and solicitor.--Each department shall be headed by a director who shall be appointed by the executive (mayor) with the advice and consent of the council. Each municipality shall also have a solicitor who shall be appointed by the executive (mayor) with the advice and consent of the council. Each department head and the solicitor shall serve during the term of office of the executive (mayor) appointing him and until the appointment and qualification of his successor. No member of municipal council shall head a department.

(d)  Removal of department head.--The executive (mayor) may remove any department head after notice and an opportunity to be heard. Prior to removing a department head, the executive (mayor) shall first file written notice of his intention with the council. The removal shall become effective 20 days after the filing of the notice.

(e)  Department officers and employees.--Department heads shall appoint subordinate officers and employees within their departments under procedures established in section 3122 (relating to appointment of subordinate officers and employees).

Cross References.  Section 3013 is referred to in section 3031 of this title.



Section 3014 - Department of administration

§ 3014.  Department of administration.

(a)  Department heads.--Where a department of administration is established, it shall be headed by a director. The director shall be chosen solely on the basis of his executive and administrative qualifications with special reference to his actual experience in or his knowledge of accepted practice in respect to the duties of his office. At the time of appointment, the director need not be a resident of the municipality or this Commonwealth. He shall have, exercise and discharge the functions, powers and duties of the department.

(b)  Department functions.--The department, under the direction and supervision of the executive (mayor), shall have the following powers and duties:

(1)  To assist in the preparation of the budget.

(2)  To administer a centralized purchasing system.

(3)  To establish and administer a centralized personnel system.

(4)  To establish and maintain a centralized accounting system which shall be so designed as to accurately reflect the assets, liabilities, receipts and expenditures of the municipality.

(5)  To perform any other duties as council may prescribe through the administrative ordinance or as the executive (mayor) may direct.

Cross References.  Section 3014 is referred to in section 3032 of this title.



Section 3015 - Budget

§ 3015.  Budget.

The municipal budget shall be prepared by the executive (mayor) with the assistance of the director of the department of administration or other officer designated by the executive (mayor).



Section 3016 - Form and adoption of budget

§ 3016.  Form and adoption of budget.

The budget shall be in the form required by council and shall have appended to it a detailed analysis of the various items of expenditure and revenue. The budget as submitted and adopted shall be balanced. Council may reduce any item or items in the executive's (mayor's) budget by a vote of a majority of the council, but an increase in any item or items therein shall become effective only upon an affirmative vote of a majority plus one of the members of council. Council shall, upon the introduction of the proposed budget, fix a date for adoption which shall except as otherwise provided be not later than December 31 immediately following.

Cross References.  Section 3016 is referred to in section 3017 of this title.



Section 3017 - Amended budget

§ 3017.  Amended budget.

During January next following any municipal election, the executive (mayor) may submit an amended budget to council. Council shall consider it in the same manner as provided in section 3016 (relating to form and adoption of budget), but final consideration of the amended budget shall be completed by February 15 of the same year.



Section 3018 - Council amendments to budget

§ 3018.  Council amendments to budget.

Council may amend the budget during January next following any municipal election. Final adoption of the amended budget shall be completed by February 15 of the same year.



Section 3031 - Designation and applicability of plan

SUBCHAPTER B

EXECUTIVE (MAYOR) - COUNCIL PLAN B

Sec.

3031.  Designation and applicability of plan.

3032.  Departments.

3033.  Mandatory department of administration.

§ 3031.  Designation and applicability of plan.

The form of government provided in this subchapter shall be known as the "Executive (Mayor) - Council Plan B" and shall, together with Subchapter F of Chapter 29 (relating to general provisions and limitations for optional plan municipalities), Subchapter A of Chapter 30 (relating to executive (mayor) - council plan A) and Subchapter A of Chapter 31 (relating to officers and employees), with the exception of section 3013(b) (relating to mayor, departments and department heads), govern any municipality the voters of which have adopted it pursuant to this subpart.



Section 3032 - Departments

§ 3032.  Departments.

The municipality shall have a department of administration and shall have such other departments as council may establish by ordinance. The administrative functions, powers and duties of the municipality, other than those vested in the office of the clerk, treasurer and controller, if provided for, shall be allocated and assigned among and within the departments except that the functions specified in section 3014 (relating to department of administration) shall be assigned to the department of administration.



Section 3033 - Mandatory department of administration

§ 3033.  Mandatory department of administration.

Under Executive (Mayor) - Council Plan B a department of administration shall be established.



Section 3041 - Designation and applicability of plan

SUBCHAPTER C

EXECUTIVE (MAYOR) - COUNCIL PLAN C

Sec.

3041.  Designation and applicability of plan.

3042.  Powers and duties of executive.

3043.  Appointment and duties of managing director.

§ 3041.  Designation and applicability of plan.

The form of government provided in this subpart shall be known as the "Executive (Mayor) - Council Plan C" and shall, together with Subchapter F of Chapter 29 (relating to general provisions and limitations for optional plan municipalities), Subchapter A of Chapter 30 (relating to executive (mayor) - council plan A) and Subchapter A of Chapter 31 (relating to officers and employees), with the exception of section 3011 (relating to powers and duties of executive), govern any municipality the voters of which have adopted it pursuant to this subpart.



Section 3042 - Powers and duties of executive

§ 3042.  Powers and duties of executive.

The executive (mayor) shall enforce the plan and ordinances of the municipality and all general laws applicable thereto. The executive shall, annually, report to the council and the public on the work of the previous year and on the condition and requirements of the municipal government and shall from time to time make those recommendations for action by the council he deems in the public interest.



Section 3043 - Appointment and duties of managing director

§ 3043.  Appointment and duties of managing director.

(a)  General rule.--The executive (mayor) shall appoint, with the advice and consent of the council, a managing director who shall supervise the departments of government and who shall be the contact officer between the mayor and the departments. The managing director shall make periodic reports with those recommendations as he deems appropriate to the executive (mayor) concerning the affairs of municipal government and particularly of the departments.

(b)  Removal.--The executive (mayor) may remove a managing director after notice and an opportunity to be heard. Prior to removing a managing director, the executive (mayor) shall first file written notice of his intention with the council. The removal shall become effective 20 days after the filing of the notice.



Section 3051 - Designation and applicability of plan

SUBCHAPTER D

COUNCIL-MANAGER PLAN

Sec.

3051.  Designation and applicability of plan.

3052.  Officers and employees.

3053.  Election and term of office of elected officials.

3054.  Election and term of office of council members.

3055.  First election of council members.

3056.  Selection of mayor, council president or chairman.

3057.  Appointment and duties of municipal clerk or secretary.

3058.  Powers and duties of council.

3059.  Qualifications of municipal manager.

3060.  Removal of municipal manager from office.

3061.  Inability of municipal manager to perform duties.

3062.  Powers and duties of municipal manager.

3063.  Preparation and adoption of budget.

3064.  Amended budget.

§ 3051.  Designation and applicability of plan.

The form of government provided in this subchapter shall be known as the "Council-Manager Plan" and shall, together with Subchapter F of Chapter 29 (relating to general provisions and limitations for optional plan municipalities) and Subchapter A of Chapter 31 (relating to officers and employees), govern any municipality the voters of which have adopted this plan pursuant to this subpart.



Section 3052 - Officers and employees

§ 3052.  Officers and employees.

Each municipality under this subchapter shall be governed by an elected council, one member of which shall be the mayor or president of council or chairman chosen under sections 2924 (relating to specificity of recommendations) and 3056 (relating to selection of mayor, council president or chairman), an elected district attorney in the case of counties and an appointed municipal manager, and, if so provided under the plan, an elected treasurer, an elected controller and by those other officers and employees as may be duly appointed pursuant to this subchapter, general law or ordinance.



Section 3053 - Election and term of office of elected officials

§ 3053.  Election and term of office of elected officials.

The district attorney in the case of counties and the treasurer and controller, if provided for and if elected, shall be elected by the electors at a regular municipal election and shall serve for a term of four years beginning the first Monday of January next following the election.



Section 3054 - Election and term of office of council members

§ 3054.  Election and term of office of council members.

The municipal council shall consist of five members unless, under the authority granted pursuant to section 2924 (relating to specificity of recommendations), the municipality shall be governed by a council of three, seven or nine members. Members of the municipal council shall be elected at large by the electors unless, pursuant to the authority granted under section 2924, members shall be elected on a district basis in which each district is as equal in population as is feasible, or on a combination at-large and district basis as determined by the charter study commission or as specified in an initiative petition or ordinance of the governing body under the provisions of sections 2942 (relating to initiation of amendment by electors or council), 2943 (relating to petition for referendum or ordinance proposing amendment) and 2944 (relating to time and manner of submission of question), at a regular municipal election. The members shall serve for a term of four years, except as provided in this subchapter, beginning on the first Monday of January next following their election.



Section 3055 - First election of council members

§ 3055.  First election of council members.

At the first municipal election following the adoption by a municipality of this charter plan, council members shall be elected and shall serve for the terms as provided in section 3162 (relating to status and term of office of officials).



Section 3056 - Selection of mayor, council president or chairman

§ 3056.  Selection of mayor, council president or chairman.

(a)  General rule.--On the first Monday of January following the municipal election, the members of the municipal council shall assemble at the usual place of meeting, organize and elect one of their number as mayor or president of council or chairman unless otherwise provided. The mayor or president of council or chairman shall be chosen by ballot by majority vote of all members of the municipal council. If the members shall be unable, within five ballots to be taken within two days of the organization meeting, to elect a mayor or president of council or chairman, then the member who in the election for members of the municipal council received the greatest number of votes shall be the mayor, president of council or chairman. If that person declines to accept the office, then the person receiving the next highest vote shall be the mayor, president of council or chairman and so on until the office is filled. The mayor or president of council or chairman shall preside at all meetings of the municipal council and shall have a voice and vote in its proceedings.

(b)  Election of mayor.--On the recommendation of the government study commission as provided under section 2924 (relating to specificity of recommendations) or as specified in an initiative petition or ordinance of the governing body as authorized by sections 2942 (relating to initiation of amendment by electors or council), 2943 (relating to petition for referendum or ordinance proposing amendment) and 2944 (relating to time and manner of submission of question), the mayor shall be elected directly by the electors at the regular municipal election in lieu of being chosen as provided in subsection (a).

Cross References.  Section 3056 is referred to in section 3052 of this title.



Section 3057 - Appointment and duties of municipal clerk or secretary

§ 3057.  Appointment and duties of municipal clerk or secretary.

A municipal clerk or secretary shall be appointed in the manner set forth in the administrative ordinance as provided in section 3146 (relating to passage of administrative ordinance). The municipal clerk or secretary shall serve as clerk of the council, keep its minutes and records of its proceedings, maintain and compile its ordinances and resolutions as this subpart requires and perform any functions as may be required by law or ordinance. The municipal clerk shall, prior to his appointment, have been qualified by training or experience to perform the duties of the office.



Section 3058 - Powers and duties of council

§ 3058.  Powers and duties of council.

(a)  General rule.--All powers as provided by laws applicable to that class of municipality shall be vested in the municipal council, except as otherwise provided by this subchapter, and the council shall provide for the exercise thereof and for the performance of all duties imposed on the municipality by law.

(b)  Adoption of administrative ordinance.--The council shall by ordinance adopt an administrative ordinance defining the responsibilities of the municipal departments and agencies as it deems necessary and proper for the efficient conduct of municipal affairs.

(c)  Appointment of municipal manager.--The municipal council shall appoint a municipal manager. The office of municipal manager and municipal clerk or secretary may be held by the same person.

(d)  Investigations.--The council may make investigations into the affairs of the municipality and the conduct of any municipal department, office or agency.

(e)  Administrative departments, boards and offices.--The municipal council shall continue or create and determine and define the powers and duties of any executive and administrative departments, boards and offices, in addition to those provided for in this subpart, as it deems necessary for the proper and efficient conduct of the affairs of the municipality, including the office of deputy manager. Any department, board or office so continued or created may be abolished by the municipal council. No member of municipal council shall head an administrative department.

(f)  Additional powers and limitations.--It is the intention of this subchapter that the municipal council shall act in all matters as a body, and it is contrary to the spirit of this subchapter for any of its members to seek individually to influence the official acts of the municipal manager or any other officer, or for the council or any of its members to direct or request the appointment of any person to or his removal from office, or to interfere in any way with the performance by the officers of their duties. The council and its members shall deal with the administrative service solely through the municipal manager and shall not give orders to any subordinates of the municipal manager, either publicly or privately. This subchapter does not prevent the municipal council from appointing committees of its own members or of citizens to conduct investigations into the conduct of any officer or department, or any matter relating to the welfare of the municipality, and delegating to those committees such powers of inquiry as the municipal council deems necessary.



Section 3059 - Qualifications of municipal manager

§ 3059.  Qualifications of municipal manager.

The municipal manager shall be chosen by the council on the basis of his executive and administrative qualifications. At the time of his appointment, he need not be a resident of the municipality or this Commonwealth. The municipal manager shall not hold any elective governmental office.



Section 3060 - Removal of municipal manager from office

§ 3060.  Removal of municipal manager from office.

The municipal manager shall be appointed for an indefinite term and may be removed by a majority vote of the council. At least 30 days before the removal becomes effective, the council shall notify the municipal manager of its decision to remove him from office, by a majority vote of its members, stating the reasons for his removal. The municipal manager may reply in writing and may request a public hearing which shall be held not earlier than 20 days nor later than 30 days after the filing of the request. After the public hearing, if one is requested, and after full consideration, the council by majority vote of its members may adopt a final resolution of removal. By the preliminary resolution, the council may suspend the municipal manager from duty but may in any case cause to be paid immediately any unpaid balance of his salary and his salary for the next three calendar months.



Section 3061 - Inability of municipal manager to perform duties

§ 3061.  Inability of municipal manager to perform duties.

The municipal manager may designate a qualified administrative officer of the municipality to perform his duties during his temporary absence or disability. In the event of his failure to make a designation or if the absence or disability continues more than 30 days, the council may appoint an officer of the municipality to perform the duties of the manager during the absence or disability until the manager returns or his disability ceases.



Section 3062 - Powers and duties of municipal manager

§ 3062.  Powers and duties of municipal manager.

The municipal manager shall have the following powers and duties:

(1)  To be the chief executive and administrative official of the municipality.

(2)  To execute all laws and ordinances.

(3)  To appoint and remove department heads and the deputy manager, if one is authorized by council, and appoint subordinate officers and employees under procedures established in section 3122 (relating to appointment of subordinate officers and employees).

(4)  To negotiate contracts for the municipality, subject to the approval of the municipal council, make recommendations concerning the nature and location of municipal improvements and execute municipal improvements as determined by the municipal council.

(5)  To assure that all terms and conditions imposed in favor of the municipality or its inhabitants in any statute, public utility franchise or other contract are faithfully kept and performed and, upon knowledge of any violation, to call the same to the attention of the municipal council.

(6)  To prepare the agenda for and attend all meetings of the municipal council with the right to take part in the discussions, but without the right to vote.

(7)  To make such recommendations to the council concerning policy formulation as he deems desirable and keep the council and the public informed as to the conduct of municipal affairs.

(8)  To prepare and submit the annual budget to the council together with such explanatory comment as he deems desirable and to administer the municipal budget.

(9)  To perform such other duties as may be required of the municipal manager by ordinance or resolution of the municipal council.

(10)  To be responsible to the council for carrying out all policies established by it and for the proper administration of all affairs of the municipality within the jurisdiction of the council.



Section 3063 - Preparation and adoption of budget

§ 3063.  Preparation and adoption of budget.

The municipal manager shall submit to council his recommended budget, together with any explanatory comment or statement he deems desirable. The budget shall be in such form as is required by council for municipal budgets and shall in addition have appended thereto a detailed analysis of the various items of expenditure and revenue. The budget as submitted and adopted shall be balanced. Council shall upon introduction of the proposed budget fix a date for adoption thereof which shall be not later than December 31 immediately following submission.

Cross References.  Section 3063 is referred to in section 3064 of this title.



Section 3064 - Amended budget

§ 3064.  Amended budget.

During January next following any municipal election, council may request the manager to submit an amended budget to council which shall consider it in the same manner as provided in section 3063 (relating to preparation and adoption of budget), except that final adoption of the amended budget shall not be later than February 15 of the same year.



Section 3071 - Designation and applicability of plan

SUBCHAPTER E

SMALL MUNICIPALITY PLAN

Sec.

3071.  Designation and applicability of plan.

3072.  Officers.

3073.  Election of council members.

3074.  Organization of council.

3075.  Powers and duties of council.

3076.  Municipal clerk or secretary, solicitor and agencies.

3077.  Powers and duties of executive.

3078.  Appointment of officers and employees by executive.

3079.  Preparation and adoption of budget.

3080.  Amended budget.

§ 3071.  Designation and applicability of plan.

The form of government provided in this subchapter shall be known as the "Small Municipality Plan." It may be adopted by any municipality having a population of less than 7,500 inhabitants by the last Federal census. The plan, together with Subchapter F of Chapter 29 (relating to general provisions and limitations for optional plan municipalities) and Subchapter A of Chapter 31 (relating to officers and employees), shall govern any municipality the voters of which have adopted it pursuant to this subpart.



Section 3072 - Officers

§ 3072.  Officers.

Each municipality shall be governed by an elected executive (mayor) and council members, an elected district attorney in the case of counties and, if so provided under the plan, an elected treasurer or elected controller and any other officers as shall be appointed pursuant to this subchapter, general law or ordinance.



Section 3073 - Election of council members

§ 3073.  Election of council members.

The council shall consist of the executive (mayor), who shall be elected at large, and two council members unless pursuant to the authority granted under section 2924 (relating to specificity of recommendations) the municipality is governed by an executive (mayor) and four council members, an executive (mayor) and six council members or an executive (mayor) and eight council members. Members of the council shall be elected at large unless the plan provides that members shall be elected on a district basis in which each district is as equal in population as is feasible or on a combination at-large and district basis as determined by the government study commission or as specified in an initiative petition or ordinance of the governing body under the provisions of sections 2942 (relating to initiation of amendment by electors or council), 2943 (relating to petition for referendum or ordinance proposing amendment) and 2944 (relating to time and manner of submission of question) at a regular municipal election by the voters of the municipality. The members of the council shall serve a term of four years beginning on the first Monday in January next following their election, except as provided in this subpart.

Cross References.  Section 3073 is referred to in section 2924 of this title.



Section 3074 - Organization of council

§ 3074.  Organization of council.

On the first Monday of January following the regular municipal election, the members of the council shall assemble at the usual place of meeting and organize. The executive (mayor) shall preside at all meetings of the council and shall have a voice and vote on its proceedings. The council shall select from among its members a president of the council who shall serve in place of the executive (mayor) in the event of his absence or disability.



Section 3075 - Powers and duties of council

§ 3075.  Powers and duties of council.

The legislative power of the municipality shall be exercised by the council, except as may be otherwise provided by general law. A majority of the whole number of the council shall constitute a quorum for the transaction of business, but a smaller number may meet and adjourn from time to time.



Section 3076 - Municipal clerk or secretary, solicitor and agencies

§ 3076.  Municipal clerk or secretary, solicitor and agencies.

(a)  Municipal clerk or secretary.--A municipal clerk or secretary shall be appointed in the manner set forth in the administrative ordinance, as provided pursuant to section 3146 (relating to passage of administrative ordinance). The municipal clerk or secretary shall serve as clerk of the council, keep its minutes and records of its proceedings, maintain and compile its ordinances and resolutions as this subpart requires and perform any functions as may be required by law. The clerk shall, prior to his appointment, have been qualified by training or experience to perform the duties of the office.

(b)  Solicitor and agencies.--The council may, consistent with statutes applicable to that class of municipality, provide for the manner of appointment of a solicitor, any planning board, zoning board of adjustment, zoning hearing board or personnel board in the municipality and may create commissions and other bodies with advisory powers.



Section 3077 - Powers and duties of executive

§ 3077.  Powers and duties of executive.

The executive power of the municipality shall be exercised by the executive (mayor). The executive shall see that all laws and ordinances in force and effect within the municipality are observed. He shall address the council and report to the residents, annually and at any other times as he deems desirable, on the condition of the municipality and upon its problems of government. The executive (mayor) shall also appoint a finance committee of the council, which shall consist of one or more council members, and may appoint and designate other committees of council of similar composition.



Section 3078 - Appointment of officers and employees by executive

§ 3078.  Appointment of officers and employees by executive.

The executive (mayor) shall appoint subordinate officers and employees with the advice and consent of council under procedures established in section 3122 (relating to appointment of subordinate officers and employees), except that, in counties, the office of prothonotary and clerk of courts, register of wills and clerk of orphans court shall be filled by appointment by the president judge of the appropriate court with advice and consent of a majority of the council.



Section 3079 - Preparation and adoption of budget

§ 3079.  Preparation and adoption of budget.

The municipal budget shall be prepared by the executive (mayor) and shall be submitted to council in the form required by council. The budget as submitted and adopted shall be balanced. Council shall, upon introduction of the proposed budget, fix a date for adoption thereof which shall be not later than December 31 immediately following.

Cross References.  Section 3079 is referred to in section 3080 of this title.



Section 3080 - Amended budget

§ 3080.  Amended budget.

During the month of January next following any municipal elections, the executive (mayor), upon his own initiative or at the request of council, may submit an amended budget to council which shall consider it in the same manner as provided in section 3079 (relating to preparation and adoption of budget), except that final adoption of the amended budget shall not be later than February 15 of the same year.



Section 3091 - Designation and applicability of plan

SUBCHAPTER F

OPTIONAL COUNTY PLAN

Sec.

3091.  Designation and applicability of plan.

3092.  County officers.

3093.  Powers.

3094.  Additional options for election of county sheriff.

3095.  Approval of plan.

Cross References.  Subchapter F is referred to in sections 3111, 3131, 3151, 3153, 3163 of this title.

§ 3091.  Designation and applicability of plan.

The form of government provided in this subpart shall be known as the "Optional County Plan" and shall, together with Subchapter F of Chapter 29 (relating to general provisions and limitations for optional plan municipalities) and Subchapter A of Chapter 31 (relating to officers and employees), govern any county the voters of which have adopted this plan pursuant to this subpart. This option shall be available only to counties.

Cross References.  Section 3091 is referred to in section 3095 of this title.



Section 3092 - County officers

§ 3092.  County officers.

(a)  Enumeration.--The county officers shall be as follows:

(1)  County commissioner.

(2)  Controller or auditor.

(3)  District attorney.

(4)  Public defender.

(5)  Treasurer.

(6)  Sheriff.

(7)  Register of wills.

(8)  Recorder of deeds.

(9)  Prothonotary.

(10)  Clerk of the courts.

(b)  Election and term of office.--County officers, except for public defenders, who shall be appointed as provided by law, shall be elected at the municipal election and shall hold their offices for the term of four years, beginning on the first Monday of January next after their election, and until their successors are duly qualified. Vacancies shall be filled in the manner provided by law.

(c)  Salaries and fees.--County officers shall be paid only by salary as provided by law for services performed for the county or any other governmental unit. Fees incidental to the conduct of any county office shall be payable directly to the county or the Commonwealth or as otherwise provided by law.

(d)  County commissioners.--Three county commissioners shall be elected in each county. In the election of these officers, each qualified elector shall vote for not more than two persons, and the three persons receiving the highest number of votes shall be elected.

(e)  Coroner or medical examiner.--The coroner or medical examiner shall be a statutory office elected at the municipal election and shall hold the office for the term of four years, beginning on the first Monday of January next after election, and until his successor is duly qualified. He shall be paid only by salary as provided by law. Vacancies shall be filled in the manner provided by law.

(f)  Jury commissioners.--Jury commissioners shall be statutory officers and shall be elected at the municipal election and shall hold their office for the term of four years, beginning on the first Monday of January next after election, and until their successors are duly qualified. The salary board shall fix the salary of the jury commissioners. Vacancies in the office of jury commissioner shall be filled by the president judge of the court of common pleas.

Cross References.  Section 3092 is referred to in section 2924 of this title.



Section 3093 - Powers

§ 3093.  Powers.

All county officers may exercise those powers granted by general law to county offices of the class of county to which it belongs.



Section 3094 - Additional options for election of county sheriff

§ 3094.  Additional options for election of county sheriff.

A government study commission created and constituted as provided in Subchapter B of Chapter 29 (relating to procedure for adoption of home rule charter or optional plan of government) for counties or an initiative petition or ordinance of the governing body as authorized by sections 2942 (relating to initiation of amendment by electors or council), 2943 (relating to petition for referendum or ordinance proposing amendment) and 2944 (relating to time and manner of submission of question) may recommend and cause to be placed on the ballot, as a part of the question submitted to the voters for approval, additional options as part of the optional plans as set forth in this chapter providing for the election of the county sheriff.

Cross References.  Section 3094 is referred to in section 2924 of this title.



Section 3095 - Approval of plan

§ 3095.  Approval of plan.

If the optional plan, including an additional option or options as provided in section 3091 (relating to designation and applicability of plan), is approved by the voters, the county shall be governed by the provisions of the subchapter providing the basic optional plan and by the provisions of Subchapter F of Chapter 29 (relating to general provisions and limitations for optional plan municipalities) and Subchapter A of Chapter 31 (relating to officers and employees), except that the elected sheriff shall be subject to the provisions pertaining to that office as provided in this subchapter.






Chapter 31 - General Provisions Common to Optional Plans

Section 3101 - Adverse interest in contracts for purchase or services

CHAPTER 31

GENERAL PROVISIONS COMMON TO OPTIONAL PLANS

Subchapter

A.  Officers and Employees

B.  Treasurer

C.  Appointment Power and Personnel

D.  Filling Vacancies in Elected Office

E.  Legislation by Council

F.  Audit and Control

G.  Transition to Optional Plan Government

H.  Repeal of Optional Plan

Enactment.  Chapter 31 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

Cross References.  Chapter 31 is referred to in section 3001 of this title.

SUBCHAPTER A

OFFICERS AND EMPLOYEES

Sec.

3101.  Adverse interest in contracts for purchase or services.

3102.  Acceptance of services at more favorable terms.

3103.  Gift or promise of thing of value to influence political support.

3104.  Refusal or failure to appear or testify before court.

Cross References.  Subchapter A is referred to in sections 3031, 3041, 3051, 3071, 3091, 3095 of this title.

§ 3101.  Adverse interest in contracts for purchase or services.

(a)  General rule.--If a municipal officer or official elected or appointed knows or by the exercise of reasonable diligence should know that he is interested to any appreciable degree, either directly or indirectly, in any contract for the sale or furnishing of any personal property for the use of the municipality or for any services to be rendered for the municipality involving the expenditure of more than $300 in any year, he shall notify council. Any such contract shall not be passed and approved by council except by an affirmative vote of at least three-fourths of the members. If the interested officer is a member of council, he shall refrain from voting upon the contract.

(b)  Exception.--This section does not apply to cases where the officer or official is an employee of the person, firm or corporation to which money is to be paid in a capacity with no possible influence on the transaction and in which he cannot possibly be benefited either financially or in any other material manner.

(c)  Penalties.--Any officer or official who knowingly violates this section shall be liable to the municipality upon his bond, if any, or personally, to the extent of the damage shown to be sustained by the municipality, and to ouster from office and commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine not exceeding $500, or imprisonment not exceeding one year, or both.



Section 3102 - Acceptance of services at more favorable terms

§ 3102.  Acceptance of services at more favorable terms.

An officer or employee shall not accept or receive, directly or indirectly, from any person operating within the territorial limits of a municipality any interurban railway, bus line, street railway, gas works, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange or other business using or operating under a public franchise, any frank, free pass, free ticket or free service or accept or receive, directly or indirectly, from any person any other service upon terms more favorable than is granted to the public generally, except that the prohibition of free transportation shall not apply to police officers or firefighters in uniform. Free service to the municipal officials provided by any franchise or ordinance shall not be affected by this section.



Section 3103 - Gift or promise of thing of value to influence political support

§ 3103.  Gift or promise of thing of value to influence political support.

(a)  General rule.--A candidate for office, appointment or employment or an officer, appointee or employee in any municipality shall not, directly or indirectly, give or promise to any person any office, position, employment, benefit or anything of value for the purpose of influencing or obtaining the political support, aid or vote of any person.

(b)  Penalty.--Any person who violates subsection (a) shall be disqualified to hold the office or employment to which he may be or may have been elected or appointed.



Section 3104 - Refusal or failure to appear or testify before court

§ 3104.  Refusal or failure to appear or testify before court.

Any person elected or appointed to any office or position in a municipality governed under this subpart who, after lawful notice or process, willfully refuses or fails to appear before any court, any legislative committee or the Governor, or having appeared refuses to testify or to answer any question regarding the property, government or affairs of the municipality or regarding his nomination, election, appointment or official conduct on the ground that his answer would tend to incriminate him, or refuses to waive immunity from prosecution on account of any matter in relation to which he may be asked to testify, may be removed from office by the council of the municipality.



Section 3111 - Selection and duties of municipal treasurer

SUBCHAPTER B

TREASURER

Sec.

3111.  Selection and duties of municipal treasurer.

§ 3111.  Selection and duties of municipal treasurer.

(a)  General rule.--Under any of the optional plans as set forth in this subpart, except for the plan set forth in Subchapter F of Chapter 30 (relating to optional county plan), the office of municipal treasurer may be omitted or may be filled by appointment or by election, as provided in the plan. If the office of municipal treasurer is to be filled by appointment, the appointment shall be made in accordance with the appointment procedures for other department heads.

(b)  Powers and duties of elected treasurer.--The municipal treasurer, if elected, shall perform the functions and duties and have the powers relating to the collection, receiving, safekeeping and payment over of public moneys, including municipal, county, institution district and school district taxes, as provided by law and shall have any other functions, powers and duties assigned to him by the executive of the municipality.



Section 3121 - Appointment of members of boards and commissions

SUBCHAPTER C

APPOINTMENT POWER AND PERSONNEL

Sec.

3121.  Appointment of members of boards and commissions.

3122.  Appointment of subordinate officers and employees.

§ 3121.  Appointment of members of boards and commissions.

The appointment power of the chief executive of the municipality under any of the plans authorized by this subpart shall include the appointment of members of boards and commissions authorized by this subpart, by law or by action of municipal council. All such appointments shall be with the advice and consent of a majority of municipal council.



Section 3122 - Appointment of subordinate officers and employees

§ 3122.  Appointment of subordinate officers and employees.

(a)  General rule.--Appointments and promotions of subordinate officers and employees within departments shall be made by the department head on the basis of a personnel system which shall include written procedures for appointment and promotion based on merit and fitness as demonstrated by examination or other evidence of competence for the position.

(b)  Personnel rules.--The personnel system shall be governed by personnel rules which shall be prepared by the executive (mayor) or manager and submitted to the municipal council which shall adopt them with or without amendments unless otherwise provided for or arrived at by collective bargaining. The personnel rules may provide for:

(1)  The classification of all municipal positions, based on the duties, authority and responsibility of each position, with adequate provision for reclassification of any position whenever warranted by change of circumstances.

(2)  A pay plan for all municipal positions.

(3)  Methods for determining the merit and fitness of candidates for appointment or promotion.

(4)  The policies and procedures regulating reduction in force and disciplinary action, including suspension and removal of employees.

(5)  The hours of work and provisions for sick and vacation leave and holidays and overtime compensation.

(6)  Grievance procedures, including procedures for the hearing of grievances.

(7)  Other practices and procedures necessary to the administration of the municipal personnel system.

Cross References.  Section 3122 is referred to in sections 3013, 3062, 3078 of this title.



Section 3131 - Applicability of subchapter

SUBCHAPTER D

FILLING VACANCIES IN ELECTED OFFICE

Sec.

3131.  Applicability of subchapter.

3132.  Manner of filling vacancies in office.

§ 3131.  Applicability of subchapter.

This subchapter shall apply to the filling of vacancies in elected office in all optional plans and options except those set forth in Subchapter F of Chapter 30 (relating to optional county plan).



Section 3132 - Manner of filling vacancies in office

§ 3132.  Manner of filling vacancies in office.

(a)  Members of council.--

(1)  If a vacancy exists in the municipal council, the municipal council shall, by a majority of its remaining members, fill the vacancy within 30 days thereafter by electing a qualified person to serve until that first Monday of January when his successor is duly sworn into office for the remainder of the term of the person originally elected to the office. The successor shall be elected at the next municipal election occurring at least 50 days after the vacancy begins.

(2)  In case vacancies should exist whereby the offices of a majority or more members of the municipal council become vacant, the remaining members shall fill the vacancies, one at a time, giving each new appointee reasonable notice of his appointment as will enable him to meet and act with the then qualified member or members of the municipal council in making further appointments until a bare majority of members of municipal council members have been qualified. At that time these members shall appoint persons to fill the remaining vacancies at a meeting attended by the majority members of municipal council, such appointees to receive a majority of the votes of the members present at the meeting. Each person selected to fill the vacancy or vacancies shall hold his office as provided in this subsection.

(3)  If, by reason of a tie vote or otherwise, the vacancy shall not have been filled by the remaining members of municipal council within the time as limited in this subsection, the court of common pleas upon the petition of ten or more qualified electors shall fill the vacancy by the appointment of a qualified person for the portion of the unexpired term as provided in this subsection.

(b)  Other officers.--

(1)  If a vacancy occurs in the office of executive (mayor), municipal treasurer, if elected, municipal controller, if elected, county district attorney or county sheriff, if elected, the municipal council shall fill the vacancy within 30 days thereafter by choosing an executive (mayor), a municipal treasurer, a municipal controller, a county district attorney or a county sheriff, as the case may be, to serve until his successor is elected by the qualified electors at the next municipal election occurring at least 50 days after the vacancy occurs and is duly sworn into office. The person so elected shall serve from the first Monday of January next succeeding his election for the remainder of the term of the person originally elected to the office.

(2)  If, by reason of a tie vote or otherwise, a vacancy in the office of executive (mayor), treasurer, controller, county district attorney or county sheriff has not been filled by council within the time as limited in this subsection, the court of common pleas, upon petition of ten or more qualified electors, shall fill the vacancy by the appointment of a qualified person for the portion of the unexpired term as provided in this subsection.



Section 3141 - Regular and special meetings of council

SUBCHAPTER E

LEGISLATION BY COUNCIL

Sec.

3141.  Regular and special meetings of council.

3142.  Procedure and functions of council.

3143.  Adoption of ordinances.

3144.  Recording and compilation of ordinances and resolutions.

3145.  Filing and publication of rules and regulations.

3146.  Passage of administrative ordinance.

§ 3141.  Regular and special meetings of council.

The council shall, by ordinance or resolution, designate the time of holding regular meetings which shall be at least monthly. The executive (mayor) or the president of council may and, upon written request of a majority of the members of the council, shall call a special meeting of the council. In the call, he shall designate the purpose of the special meeting and no other business shall be considered. All meetings of the council shall be open to the public. The municipal clerk or secretary shall keep a journal of its proceedings and record the minutes of every meeting.



Section 3142 - Procedure and functions of council

§ 3142.  Procedure and functions of council.

(a)  Rules of procedure.--Council shall determine its own rules of procedure, not inconsistent with ordinance or statute. A majority of the whole number of members of the council shall constitute a quorum, and no ordinance shall be adopted by the council without the affirmative vote of a majority of all the members of the council.

(b)  Adoption of ordinances and resolutions.--Each ordinance or resolution shall be presented and considered as determined by council rules of procedure. The vote upon every motion, resolution or ordinance shall be taken by roll call, and the yeas and nays shall be entered on the minutes. The minutes of each meeting shall be signed by the officer presiding at the meeting and by the municipal clerk or secretary.

(c)  Administrative ordinance.--Council shall adopt by ordinance an administrative ordinance which shall provide for the establishment and filling of additional administrative offices which it deems necessary and shall provide for administrative procedures not otherwise provided for in this subpart or by general law.

(d)  Compensation of controller and treasurer.--The compensation of the controller and treasurer shall be fixed by the council.



Section 3143 - Adoption of ordinances

§ 3143.  Adoption of ordinances.

(a)  General rule.--Except as may otherwise be provided in this subpart, all ordinances shall be adopted and published as provided by law. Any ordinance may incorporate by reference any standard technical regulation or code, official or unofficial, which need not be so published whenever ten copies of the regulations or code have been placed on file in the office of the municipal clerk or secretary and in the office of the body or department charged with the enforcement of the ordinance.

(b)  Effective date.--No ordinance, other than the local budget ordinance, shall take effect less than ten days after its final passage by council and approval by the executive (mayor) where that approval is required, unless the council adopts a resolution declaring an emergency and at least a majority plus one of all the members of the council vote in favor of the resolution.



Section 3144 - Recording and compilation of ordinances and resolutions

§ 3144.  Recording and compilation of ordinances and resolutions.

The municipal clerk or secretary shall record all ordinances and resolutions adopted by council and, at the close of each year, with the advice and assistance of the municipal solicitor, shall bind, compile or codify all the ordinances and resolutions or true copies thereof which then remain in force and effect. He shall also properly index the record books, compilation or codification of ordinances and resolutions.



Section 3145 - Filing and publication of rules and regulations

§ 3145.  Filing and publication of rules and regulations.

No rule or regulation made by any department, officer, agency or authority of the municipality, except as it relates to the organization or internal management of the municipal government or a part thereof, shall take effect until it is filed either with the municipal clerk or secretary or in any other manner provided by ordinance. The council shall provide for the prompt publication of such rules and regulations.



Section 3146 - Passage of administrative ordinance

§ 3146.  Passage of administrative ordinance.

The council shall prepare and pass an administrative ordinance which shall provide for the manner of appointment of a solicitor, clerk or secretary, may create commissions and other bodies with advisory powers and may include additional provisions relating to the internal structure of the municipality as long as the provisions of the administrative ordinance are not in conflict with this subpart.

Cross References.  Section 3146 is referred to in sections 3009, 3057, 3076 of this title.



Section 3151 - Exercise of financial management control functions

SUBCHAPTER F

AUDIT AND CONTROL

Sec.

3151.  Exercise of financial management control functions.

3152.  Post audits by independent auditor.

3153.  Selection of controller.

§ 3151.  Exercise of financial management control functions.

The council shall provide by separate ordinance or in the administrative ordinance for the exercise of a control function in the management of the finances of the municipality by the municipal controller or an independent auditor or, in the case of the optional plan set forth in Subchapter F of Chapter 30 (relating to optional county plan), by the controller or auditors.



Section 3152 - Post audits by independent auditor

§ 3152.  Post audits by independent auditor.

The council may provide for annual post audits of all accounts by an independent auditor who shall be a certified public accountant registered in this Commonwealth or a firm of certified public accountants registered in this Commonwealth.



Section 3153 - Selection of controller

§ 3153.  Selection of controller.

Under any of the optional plans as set forth in this subpart, except for the plans set forth in Subchapter F of Chapter 30 (relating to optional county plan), the office of controller may be omitted or it may be filled by election by the electors rather than by appointment when recommended by the government study commission and adopted by the electors. If the office of controller is to be filled by appointment, a controller shall be appointed for an indefinite term by a majority of the members of the governing body.



Section 3161 - Applicability of plan

SUBCHAPTER G

TRANSITION TO OPTIONAL PLAN GOVERNMENT

Sec.

3161.  Applicability of plan.

3162.  Status and term of office of officials.

3163.  Compensation of elected officials.

3164.  Status of existing ordinances and resolutions.

3165.  Abolishment of existing appointive offices.

3166.  Pending actions and proceedings.

§ 3161.  Applicability of plan.

Whenever the electors of a municipality adopt any of the optional plans provided by this subpart at any election for that purpose, the municipality shall be governed under the provisions of that plan, the provisions of law applicable to that class of municipality and this subpart from the first Monday in January following the municipal election occurring after the next succeeding primary election, except as provided in section 2924 (c) (relating to specificity of recommendations).

Cross References.  Section 3161 is referred to in section 3162 of this title.



Section 3162 - Status and term of office of officials

§ 3162.  Status and term of office of officials.

(a)  Existing elected official.--Any elected municipal official in office at the time of the adoption of any optional plan provided by this subpart shall continue in office only until the new plan of government goes into effect as provided in section 3161 (relating to applicability of plan), except as otherwise provided in subsections (c) and (d).

(b)  Members of council.--At the municipal election next succeeding the adoption of one of the optional plans provided for in this subpart, if four or fewer council members are elected, they shall serve for terms of four years. If five are elected, the four successful candidates receiving the highest percentage of the votes cast for the office to which they are elected shall serve for terms of four years, and the candidate receiving the next highest percentage of votes shall serve for a term of two years. If six or more council members are elected, the five candidates receiving the highest percentage of the votes cast for the office to which they are elected shall serve for terms of four years, and the remaining successful candidates receiving the next highest percentage of votes shall serve for terms of two years. Thereafter, all council members shall be elected for terms of four years. Where the term of office for council members under the adopted plan is different from the term of office for council members under an existing form of government, the terms of office for council members so elected shall be established so that, at each subsequent municipal election at which council members are elected, the number of council members to be elected shall be as nearly equal as possible to the number of council members to be elected at every other regular municipal election at which council members are elected.

(c)  Treasurer, controller, district attorney and sheriff.--If an elected municipal treasurer or elected municipal controller, elected county district attorney or elected county sheriff is in office at the time of the adoption of an optional plan under the provisions of this subpart, a treasurer, controller, district attorney or sheriff, as the case may be, shall not be elected or appointed to take office until after the resignation, death, removal or expiration of the term of the incumbent in the office. At the expiration of the term of the incumbent, a treasurer, controller, district attorney or sheriff, as the case may be, shall be elected or appointed for the full term for the office as provided by the optional plan adopted.

(d)  Continuation of existing members of council in office.--Any member of a municipal governing body in office at the time of the adoption of an optional plan shall remain in office, continuing as an at-large or district council member, as the case may be, until the expiration of this term in office and shall receive the compensation provided by law at that time:

(1)  If that council member was elected on an at-large basis, the newly adopted optional plan provides for a total number of at-large council members equal to or exceeding the total number of at-large council members under the existing form of government.

(2)  If that council member was elected on a district basis, the district from which that council member was elected remains unchanged and continues to encompass the exact same geographical area under the newly adopted optional plan as under the existing form of government and the number of council members to be elected from that district under the newly adopted optional plan is equal to or exceeds the number elected from that district under the existing form of government.

Any council member may, by writing filed with the municipal treasurer, direct that any portion of his annual compensation for serving in office be returned to the municipal treasury. For the purpose of this section, an executive or mayor who is also a member of the council under an existing plan shall be considered as a member of the council, and, after the new plan goes into effect, his duties shall be only those of a member of council as prescribed by the new plan.

(e)  Number of members of council to be elected.--At the municipal election next succeeding the adoption of one of the optional plans provided for in this subpart, the number of council members prescribed by the terms in the plan less the number of council members then in office whose terms do not expire on the first Monday of January next following, as may be determined by subsection (d), shall be elected.

(f)  Filling vacancies on council existing prior to election.--If there are vacancies in council occurring by reason of resignation, death or removal 90 days or more before the election, they shall be filled for the remainder of the term of the person originally elected to that office.

Cross References.  Section 3162 is referred to in sections 3005, 3055 of this title.



Section 3163 - Compensation of elected officials

§ 3163.  Compensation of elected officials.

(a)  Officials elected prior to transition year.--The annual compensation of the executive (mayor) and council members elected to their offices in the year prior to the transition year under any of the optional plans, except the plan set forth in Subchapter F of Chapter 30 (relating to optional county plan), adopted pursuant to this subpart shall be established by the commission as part of its recommendations or by the initiative petition or ordinance of the governing body authorized by sections 2942 (relating to initiation of amendment by electors or council), 2943 (relating to petition for referendum or ordinance proposing amendment) and 2944 (relating to time and manner of submission of question).

(b)  Officials elected subsequent to transition.--The compensation of the executive (mayor), council members, controller and treasurer elected to their offices subsequent to the transition to any of the optional plans set forth in this subpart, except for the plan set forth in Subchapter F of Chapter 30, shall be fixed by ordinance of council adopted at least two days prior to the last day fixed by law for candidates to withdraw their names from nomination previous to the municipal election. After the compensation is fixed by ordinance, only an increase or decrease thereof need be fixed by the ordinance.



Section 3164 - Status of existing ordinances and resolutions

§ 3164.  Status of existing ordinances and resolutions.

On the effective date of an optional plan adopted pursuant to this subpart, all ordinances and resolutions of the municipality to the extent that they are not inconsistent with the provisions of this subpart shall remain in full force and effect.



Section 3165 - Abolishment of existing appointive offices

§ 3165.  Abolishment of existing appointive offices.

(a)  General rule.--On the effective date of an optional plan adopted pursuant to this subpart, all appointive offices then existing in such municipality shall be abolished and the terms of all appointed officers shall immediately cease and terminate. This section does not abolish the office or terminate the terms of office of any alderman or constable or of any official or employee now protected by any tenure of office or civil service law or of any police officer or firefighter whether or not protected by a tenure of office law.

(b)  Use of resolution to govern interim proceedings.--Provisions for officers and for the organization and administration of the municipal government under the optional plan may be made by resolution pending the adoption of ordinances, but any such resolution shall expire not later than 60 days after the effective date of the optional plan.



Section 3166 - Pending actions and proceedings

§ 3166.  Pending actions and proceedings.

All actions and proceedings of a legislative, executive or judicial character, pending upon the effective date of an optional plan, may continue. The appropriate officer or employee under the optional plan shall be substituted for the officer or employee exercising or discharging the function, power or duty involved in the action or proceeding before the effective date.



Section 3171 - Repeal of optional plan and establishment of new form of government

SUBCHAPTER H

REPEAL OF OPTIONAL PLAN

Sec.

3171.  Repeal of optional plan and establishment of new form of government.

§ 3171.  Repeal of optional plan and establishment of new form of government.

(a)  General rule.--The procedure for repeal of an optional plan shall be the same as for adoption of an optional plan as provided in Subchapter B of Chapter 29 (relating to procedure for adoption of home rule charter or optional plan of government), excluding the procedure provided in sections 2942 (relating to initiation of amendment by electors or council), 2943 (relating to petition for referendum or ordinance proposing amendment) and 2944 (relating to time and manner of submission of question). Whenever the electors, by a majority vote of those voting on the question, vote in favor of repeal of an optional plan and the establishment of a particular form of government, the municipality shall be governed under the form of government selected by the electors. The form of government so approved shall take effect on the first Monday of January following the municipal election at which the elective officials of the form of government selected by the electors shall have been elected. The government study commission shall provide in its report for the new form of government to be established.

(b)  Amendment procedure.--This section does not prohibit or limit the procedure provided in sections 2942, 2943 and 2944 to amend an optional plan.






Chapter 54 - Business Improvement Districts

Section 5401 - Short title and scope of chapter

PART V

PUBLIC IMPROVEMENTS, UTILITIES AND SERVICES

Subpart

A.  General Provisions

Enactment.  Part V was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBPART A

GENERAL PROVISIONS

Chapter

54.  Business Improvement Districts

55.  Parking Authorities

56.  Municipal Authorities

57.  Taxicabs and Limousines in First Class Cities

58.  Contractors' Bonds and Financial Security for Redevelopment Contracts (Repealed)

59.  Pennsylvania Convention Center Authority (Repealed)

60.  Optional Affordable Housing Funding

61.  Neighborhood Blight Reclamation and Revitalization

CHAPTER 54

BUSINESS IMPROVEMENT DISTRICTS

Sec.

5401.  Short title and scope of chapter.

5402.  Definitions.

5403.  Powers of governing body.

5404.  Administrative services provided by cities of the second class.

5405.  Assessment authorized.

5406.  Method and payment of assessment.

Enactment.  Chapter 54 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

§ 5401.  Short title and scope of chapter.

(a)  Short title of chapter.--This chapter shall be known and may be cited as the Business Improvement District Act.

(b)  Scope of chapter.--This chapter applies to municipal corporations.



Section 5402 - Definitions

§ 5402.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Costs of improvements."  Engineering, architectural, attorney or other consulting fees, preliminary planning, feasibility studies, financing costs and other costs necessary and incidental to the completion of the improvement.

"Municipal corporation."  Any city, borough or incorporated town.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 added the def. of "municipal corporation."



Section 5403 - Powers of governing body

§ 5403.  Powers of governing body.

The governing body of every municipal corporation shall have the power:

(1)  To establish within the municipal corporation an area or areas designated as a business improvement district, which district or districts may be designated as all or part of any community which is zoned commercial or which is used for general commercial purposes.

(2)  To appropriate and expend those amounts as may be necessary for preliminary planning or feasibility studies to determine needed improvements in business improvement districts, to recommend improvement to individual properties and to provide where required basic design criteria. Public hearings shall be required before passage of the enabling ordinance at which any interested party may be heard. Notice of the hearings shall be advertised at least ten days prior thereto in a newspaper circulating in the municipal corporation. The ordinance shall specify improvements, with respective costs. The ordinance shall not become effective if, before the expiration of 20 days after its enactment, property owners of the proposed district whose property valuation as assessed for taxable purposes amounts to more than 50% of the total property valuation of the district sign and file in the office of the prothonotary of the court of common pleas a written protest against the ordinance.

(3)  To appropriate and expend in accordance with the specific provisions of the enabling ordinance such amounts as may be required to acquire by purchase or lease real or personal property to effectuate the purposes of the improvement district, including sidewalks, retaining walls, street paving, street lighting, parking lots, parking garages, trees and shrubbery purchased and planted, pedestrian walks, sewers, water lines and rest areas and acquisition and remodeling or demolition of blighted buildings and similar or comparable structures. No improvement shall be made to property which has not been acquired.

(4)  To acquire by gift, purchase or eminent domain, land, real property or rights-of-way which may be needed for the purposes of the projected improvements within the district.

(5)  To issue bonds, notes or guarantees in accordance with the provisions of general laws authorizing borrowing by cities of the first class or in accordance with Subpart B of Part VII (relating to indebtedness and borrowing), whichever is applicable, in the amounts and for the periods necessary to finance the projected improvements for any district.

Cross References.  Section 5403 is referred to in section 5404 of this title.



Section 5404 - Administrative services provided by cities of the second class

§ 5404.  Administrative services provided by cities of the second class.

In addition to the powers of the governing body established in section 5403 (relating to powers of governing body), cities of the second class shall have the power to provide administrative services: that is, those services which improve the ability of the commercial establishments of the district to serve the consumer, including, but not limited to, free or reduced fee parking for customers, transportation repayments, public relations programs, group advertising and district maintenance and security services.



Section 5405 - Assessment authorized

§ 5405.  Assessment authorized.

The governing body may impose an assessment on each benefited property within a business improvement district which shall be determined by the total cost of the improvements in the district but not in excess of the amount legally assessable.



Section 5406 - Method and payment of assessment

§ 5406.  Method and payment of assessment.

(a)  Method.--The total cost of the administrative services or improvements in the district shall be assessed to all of the benefited properties in the district by one of the following methods:

(1)  By an assessment determined by multiplying the total service and improvement cost by the ratio of the assessed value of the benefited property to the total assessed valuation of all benefited properties in the district.

(2)  By an assessment upon the several properties in the district in proportion to benefits as ascertained by viewers appointed in accordance with law.

(3)  In the case of improvements by an assessment upon the several properties in the district abutting the improvements or benefiting from the services, or, where more than one type of improvement or service is involved, designated types, by the front-foot method, with equitable adjustments for corner properties and other cases provided for in the assessment ordinance. Any property which cannot be equitably assessed by the front-foot method may be assessed by the method provided in paragraph (2).

(b)  Payment.--The governing body may by ordinance authorize the payment of the assessment in equal annual or more frequent installments over such time and bearing interest at the rate specified in the ordinance. If bonds have been issued and sold, or notes or guarantees have been given or issued, to provide for the cost of the services and improvements, the assessment in equal installments shall not be payable beyond the term for which the bonds, notes or guarantees are payable.

(c)  Claims to secure assessments.--Claims to secure the assessments shall be entered in the prothonotary's office at the time and in the form and shall be collected in the manner that municipal claims are filed and collected. If installment payments are authorized pursuant to subsection (b), the ordinance may contain any or all of the following provisions:

(1)  Notwithstanding the filing of the claims, all assessments which are made payable in installments shall constitute liens and encumbrances upon the respective benefited properties, at the beginning of each calendar year, except as provided in paragraph (2), only in an amount equal to the sum of:

(i)  the annual or other installments becoming payable in such year, with interest and penalties, if any, thereon; and

(ii)  the total of all installments, with interest and penalties thereon, which became due during prior years and which remain due and unpaid at the beginning of the current year.

(2)  In the case of default in the payment of any installment and interest for a period of 90 days after the payment becomes due, the assessment ordinance may provide either for the entire assessment, with accrued interest and penalties to become due and become a lien from the due date of the installment, or may provide solely for the enforcement of the claim as to the overdue installment, with interest and penalties, in which case the ordinance shall further provide that, if any installment or portion thereof remains due and unpaid for one year after it has become due and payable, then the entire assessment with accrued interest and penalties shall become due and become a lien from the due date of the installment.

(3)  No action taken to enforce a claim for any installment or installments shall affect the status of any subsequent installment of the same assessment, each of which shall continue to become a lien upon the property annually pursuant to paragraph (1).

(4)  The ordinance may contain any other provision relating to installment assessments which is not inconsistent with applicable law.

(d)  Payment in full.--Any owner of property against whom an assessment has been made may pay the assessment in full, at any time, with accrued interest and costs thereon, and such a payment shall discharge the lien of the assessment, or installments then constituting a lien, and shall also release the claim to any later installments.

(e)  Benefits from administrative services.--No residential property shall be assessed under this chapter for any benefit received from administrative services.

(f)  Construction of chapter.--Any reference in this chapter to services shall mean only those services provided by a city of the second class.






Chapter 55 - Parking Authorities

Section 5501 - Scope of chapter

CHAPTER 55

PARKING AUTHORITIES

Sec.

5501.  Scope of chapter.

5502.  Declaration of policy.

5503.  Definitions.

5504.  Method of incorporation.

5505.  Purposes and powers.

5506.  Bonds.

5507.  Bondholders.

5508.  Governing body.

5508.1. Special provisions for authorities in cities of the first class.

5508.2. Additional special provisions for authorities in cities of the first class; mixed-use projects.

5508.3. Restrictions on authorities in cities of the first class.

5509.  Acquisition of lands.

5510.  Money of authority.

5510.1. Management of authority funds in cities of the first class.

5510.2. Special funds in cities of the first class.

5510.3. Bonds in cities of the first class.

5510.4. Contracts with obligees of an authority in cities of the first class.

5510.5. Commonwealth pledges in cities of the first class.

5510.6. Provisions of bonds and trust indentures in cities of the first class.

5510.7. Funds collected on behalf of a municipality (Deleted by amendment).

5510.8. Bonds to be legal investments.

5510.9. Validity of pledge.

5510.10. Security interest in funds and accounts.

5510.11. Limitation on authority under Federal bankruptcy code.

5511.  Competition in award of contracts.

5512.  Use of projects.

5513.  Pledge by Commonwealth.

5514.  Termination of authority.

5515.  Exemption from taxation; payments in lieu of taxes.

5516.  Transfer of existing facilities to authority.

5517.  Severability.

Enactment.  Chapter 55 was added June 19, 2001, P.L.287, No.22, effective immediately.

Special Provisions in Appendix.  See section 5 of Act 22 of 2001 in the appendix to this title for special provisions relating to continuation of Parking Authority Law.

Cross References.  Chapter 55 is referred to in sections 102, 6109 of Title 75 (Vehicles).

§ 5501.  Scope of chapter.

This chapter deals with parking authorities.



Section 5502 - Declaration of policy

§ 5502.  Declaration of policy.

The General Assembly finds and declares as follows:

(1)  Residential decentralization in municipalities has been accompanied by an ever-increasing trend in the number of persons entering the business sections by private automobile and other types of motor vehicles.

(2)  The free circulation of traffic of all kinds through the streets of municipalities is necessary for the health, safety and general welfare of the public, whether residing in or traveling to, through or from such municipalities in the course of lawful pursuits.

(3)  The greatly increased use by the public of motor vehicles of all kinds has caused serious traffic congestion on the streets of municipalities.

(4)  The parking or standing of motor vehicles of all kinds on the streets has contributed to this congestion to such an extent as to interfere seriously with the primary use of such streets for the movement of traffic.

(5)  Parking or standing prevents the free circulation of traffic in, through and from the municipality; impedes rapid and effective fighting of fires and the disposition of police forces in the district; and endangers the health, safety and welfare of the general public.

(6)  Parking or standing threatens irreparable loss in valuations of property in the municipality which can no longer be readily reached by vehicular traffic.

(7)  This parking crisis, which threatens the welfare of the community, can be reduced by administering and enforcing an efficient system of on-street regulations and by providing sufficient off-street parking and parking terminal facilities properly located in the several residential, commercial and industrial areas of the municipality.

(8)  The establishment of authorities will promote the public safety, convenience and welfare.

(9)  It is intended that the authority cooperate with all existing parking and parking terminal facilities so that private enterprise and government may mutually provide adequate parking services for the convenience of the public.

(10)  The safety and welfare of the inhabitants of this Commonwealth is promoted by the creation in municipalities of authorities which shall exist and operate for the purposes contained in this chapter. Such purposes are declared to be public uses for which public money may be spent, and private property may be acquired by the exercise of the power of eminent domain.



Section 5503 - Definitions

§ 5503.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Authority."  A body politic and corporate established under this chapter.

"Board."  The governing body of an authority.

"Bond."  Includes a note, bond, refunding bond and other evidence of indebtedness or obligations which the authority is authorized to issue under section 5505 (relating to purposes and powers).

"Boot."  To place on a parked vehicle a mechanical device which is designed to be attached to the wheel or tire of the vehicle so as to prohibit its movement, for the enforcement of on-street parking regulations or delinquent parking tickets or fines.

"Cash flow deficit."  A cash deficit occurring solely because revenues and expenditures, even when in balance on a fiscal year basis or with respect to any other period of computation, are not received and disbursed at equivalent rates throughout the fiscal year or other period of computation.

"City."  A city of the first class, second class, second class A or third class.

"Construct."  Includes acquire in a manner deemed desirable.

"Construction."  Includes acquisition.

"Facility."  A lot, building or structure above, at or below the surface of the earth. The term includes equipment, entrances, exits, fencing and all other accessories necessary or desirable for the safety and convenience of the parking of vehicles.

"Federal agency."  The Federal Government, the President of the United States and any department or corporation, agency or instrumentality heretofore or hereafter created, designated or established by the Federal Government.

"Government agency."  The Governor, departments, boards, commissions, authorities and other officers and agencies of this Commonwealth, including, but not limited to, those which are not subject to the policy supervision and control of the Governor, any political subdivision, municipality, municipal or other local authority and any officer or agency of any such political subdivision or local authority. The term does not include any court or other officer or agency of the unified judicial system or the General Assembly or its officers and agencies.

"Government obligations."

(1)  Direct obligations of or obligations the principal of and interest on which are unconditionally guaranteed by the Federal Government, including, but not limited to, evidences of a direct ownership interest in future interest or principal payments on obligations issued or guaranteed by the Federal Government, which obligations are held in a custody account by a custodian under the terms of a custody agreement.

(2)  The term includes obligations issued by any state of the United States or any political subdivision, public instrumentality or public authority of any state of the United States, provision for the full and timely payment of the principal or premium of and interest on which shall have been made by deposit with a trustee or escrow agent under an irrevocable security agreement of obligations described in paragraph (1).

"Improve."  Includes extend and enlarge in a manner deemed desirable.

"Improvement."  Includes extension and enlargement.

"Legislative body."  The council of a city or borough and the board of commissioners of a first class township.

"Municipality."  Any of the following:

(1)  A city.

(2)  A borough.

(3)  A township of the first class.

"Obligee of an authority."  Any holder or owner of any bond of an authority or any trustee or other fiduciary for any such holder or any provider of a letter of credit, policy of municipal bond insurance or other credit enhancement or liquidity facility for bonds of an authority.

"Off-street parking."  Parking of vehicles in locations other than public streets or thoroughfares. The term includes all facilities of an authority and private and public parking lots and parking garages.

"On-street parking."  Parking of vehicles on public streets or thoroughfares located within the physical boundaries of a municipality.

"Parent municipality."  A municipality which establishes an authority.

"Project."  Any structure, facility or undertaking which an authority is authorized to acquire, construct, improve, maintain or operate under this chapter.

"Qualified financial institution."  A bank, bank and trust company, trust company, national banking association, insurance company or other financial services company whose unsecured long-term debt obligations in the case of a bank, trust company, national banking association or other financial services company or whose claims-paying abilities in the case of an insurance company are rated in any of the three highest rating categories without reference to subcategories by a rating agency. For purposes of this definition, the term "financial services company" includes any investment banking firm or any affiliate or division thereof which may be legally authorized to enter into the transactions described in this chapter pertaining, applicable or limited to a qualified financial institution.

"Rating agency."

(1)  The term includes the following:

(i)  Standard & Poor's Corporation and any successor thereto.

(ii)  Moody's Investors Service and any successor thereto.

(iii)  Fitch Investors Service, Inc., and any successor thereto.

(2)  If the rating agencies cited in paragraph (1) shall no longer perform the functions of a securities rating service, the term shall mean any other nationally recognized rating service or services.

(Dec. 30, 2002, P.L.2001, No.230, eff. imd.; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted the defs. of "cash flow deficit," "Federal agency," "government agency," "government obligations," "obligee of an authority," "qualified financial institution" and "rating agency."



Section 5504 - Method of incorporation

§ 5504.  Method of incorporation.

(a)  Procedure.--

(1)  If a legislative body desires to organize an authority under this chapter, it shall adopt a resolution or ordinance signifying intention to do so.

(2)  If the resolution or ordinance sets forth the proposed articles of incorporation in full, it shall not be required, any law to the contrary notwithstanding, in publishing the resolution or ordinance under the provisions of existing law, to publish the proposed articles of incorporation in full, but it shall be sufficient compliance with such law in the publication to set forth briefly the substance of the proposed articles of incorporation and to refer to the provisions of this chapter.

(3)  Upon adoption under paragraph (1), the legislative body shall cause a notice of the resolution or ordinance to be published at least once in the legal newspaper of the county in which the authority is to be organized and at least once in a newspaper of general circulation in that county. The notice must:

(i)  contain a brief statement of the substance of the resolution or ordinance, including the substance of the articles of incorporation, making reference to this chapter; and

(ii)  state that, on a day certain not less than three days after publication of the notice, articles of incorporation of the proposed authority will be filed with the Secretary of the Commonwealth.

(b)  Filing.--

(1)  By the day specified in the notice under subsection (a)(3)(ii), the legislative body shall file with the secretary articles of incorporation and notice of publication of the notice under subsection (a)(3).

(2)  The articles of incorporation must set forth all of the following:

(i)  The name of the authority.

(ii)  A statement that the authority is formed under this chapter.

(iii)  The name of the municipality and the names and addresses of the members of the legislative body.

(iv)  The names, addresses and terms of office of the first members of the board.

(3)  The matters in the articles of incorporation under paragraph (2) shall be determined in accordance with this chapter.

(4)  The articles of incorporation must be executed by the parent municipality by its proper officer and under its municipal seal.

(c)  Certificate.--If the secretary finds that the articles of incorporation conform to law, the secretary shall, not prior to the day specified in subsection (a)(3)(ii), endorse approval on the articles. When proper fees and charges have been paid, the secretary shall file the articles and issue a certificate of incorporation to which shall be attached a copy of the approved articles. After issuance of the certificate of incorporation by the secretary, the corporate existence of the authority shall begin when the certificate has been recorded in the office for the recording of deeds in the county where the principal office of the authority is to be located. The certificate of incorporation shall be conclusive evidence of the fact that the authority has been incorporated. Proceedings may be instituted by the Commonwealth to dissolve an authority formed without substantial compliance with the provisions of this section.

(d)  Certification.--When an authority has been organized and its officers have been elected, the secretary of the authority shall certify to the secretary the names and addresses of its officers and the principal office of the authority. Any change in the location of the principal office shall be certified to the secretary within ten days after the change.

Cross References.  Section 5504 is referred to in section 5505 of this title.



Section 5505 - Purposes and powers

§ 5505.  Purposes and powers.

(a)  General.--

(1)  The authority shall constitute a public body corporate and politic, exercising public powers of the Commonwealth as an agency of the Commonwealth.

(2)  The authority shall be known as the parking authority of the municipality.

(3)  The authority shall not be deemed to be an instrumentality of the municipality.

(4)  The authority may not engage in the performance of a municipal function except a function delegated to it by municipal ordinance or resolution passed under section 5504(a)(1) (relating to method of incorporation).

(b)  Purposes.--The authority shall exist for the following purposes:

(1)  Conduct necessary research activity to maintain current data leading to efficient operation of off-street parking and parking terminal facilities for the fulfillment of public needs in relation to such parking.

(2)  Administer and enforce an efficient and coordinated system of on-street parking regulations where authorized by municipal ordinance or resolution.

(3)  Establish a permanent, coordinated system of parking and parking terminal facilities.

(4)  Plan, design, locate, acquire, hold, construct, improve, maintain and operate, own, lease as lessor or lessee land and facilities devoted to the parking of vehicles. The authority shall not have the power to engage in the sale of gasoline, the sale of automobile accessories, automobile repair and service or any other garage service and shall not engage in the sale of any commodity of trade or commerce.

(c)  Partial leasing.--

(1)  Except as set forth in paragraph (2), the authority has the power to lease portions of the street level or other floors of the parking facilities for commercial use and for any use in addition to parking, including emergency automobile repair service and the sale by the lessee of a commodity of trade or commerce or of a service if, in the opinion of the authority, leasing is desirable and feasible in order to assist in defraying the expenses of the authority. Leases under this paragraph shall be granted on a fair, competitive basis or a negotiated or competitive basis as the authority may deem best suited to accomplish the purpose of this paragraph. Nothing in this paragraph shall be construed to prohibit the sale or leasing by the authority, upon a negotiated or competitive basis as it may determine, of the right to occupy and use the space above or under a parking facility for any use in addition to parking, together with the right to use and occupy space within the parking facility as necessary for the purpose of access to and support of structures occupying the space above the parking facility.

(2)  Paragraph (1) does not apply to the sale of:

(i)  gasoline; or

(ii)  automobile accessories.

(d)  Powers.--An authority has all powers necessary or convenient for the carrying out of the purposes under this section, including:

(1)  To have existence for a term of 50 years as a corporation. The term may be extended by the adoption of an ordinance by the legislative body of the parent municipality. The ordinance must specify an extended term not to exceed 50 years from the date of adoption. The ordinance must be certified, published and filed in the manner provided in section 5504(a).

(2)  To sue and be sued.

(3)  To adopt, use and alter a corporate seal.

(4)  To acquire, purchase, hold, lease as lessee and use any property and any property interest necessary or desirable for carrying out the purpose of the authority. This paragraph includes franchises and property which is real, personal or mixed and which is tangible or intangible.

(5)  To sell, lease as lessor, exchange, transfer and dispose of property or any property interest at any time required by it.

(6)  To acquire a project by purchase, lease or otherwise and to construct, improve, maintain, repair and operate a project.

(7)  To make bylaws for the management and regulation of its affairs.

(8)  To appoint officers, agents, employees and servants, to prescribe their duties and to fix their compensation.

(9)  To fix, alter, charge and collect rates and other charges for its facilities at reasonable rates to be determined exclusively by it, subject to appeal under this paragraph, for the purposes of providing for the payment of the expenses of the authority; for the construction, improvement, repair, maintenance and operation of its facilities and properties; for the payment of the principal of and interest on its obligations; and for fulfilling the terms and provisions of agreements made with the purchasers or holders of such obligations or with the municipality. Any person questioning the reasonableness of rates fixed by the authority may bring suit against the authority in the court of common pleas of the judicial district where the project is located. The court of common pleas shall have exclusive jurisdiction to determine the reasonableness of the rates and other charges. This paragraph supersedes a contrary provision in any home rule charter, ordinance or resolution.

(10)  To borrow money and to make and issue bonds. A bond shall have a maturity date not longer than 40 years from the date of issue, except that no refunding bonds shall have a maturity date longer than the life of the authority.

(11)  To secure the payment of a bond under paragraph (10) by pledge or deed of trust of all or any of its revenues and receipts.

(12)  To make agreements with the purchasers or holders of bonds or with others in connection with bonds, whether issued or to be issued, as the authority deems advisable and in general to provide for the security for bonds and the rights of the holders of bonds.

(13)  To make contracts and to execute instruments necessary or convenient for the carrying on of its business.

(14)  Without limitation of the powers in paragraphs (1) through (13), to borrow money and accept grants from, and to enter into contracts, leases or other transactions with, any Federal agency, the Commonwealth, a county, a city, a borough, a town, a township, a corporation or an authority.

(15)  To have the power of eminent domain.

(16)  To pledge, hypothecate or otherwise encumber all or any of the revenues or receipts of the authority as security for all or any of the obligations of the authority.

(17)  To do all acts and things necessary:

(i)  for the accomplishment of its purposes;

(ii)  for the promotion of its business;

(iii)  for the general welfare of the authority; and

(iv)  to carry out the powers granted to the authority by this chapter or any other statute.

(18)  To enter into contracts with the Commonwealth, a municipality, a county, a town, a township of the second class, a corporation or an authority for the use of a project of the authority and fixing the amount to be paid for the contract.

(19)  To enter into contracts of group insurance for the benefit of its employees.

(20)  To set up a retirement or pension fund for its employees similar to that existing in the municipality where the principal office of the project is located.

(21)  Notwithstanding anything to the contrary contained in this chapter, if authorized by resolution or ordinance of the legislative body of the parent municipality, to administer, supervise and enforce an efficient system of on-street parking regulation. This paragraph includes the power:

(i)  to conduct research and maintain data related to on-street parking activities;

(ii)  to issue parking tickets for illegally parked vehicles;

(iii)  to collect on behalf of a municipality rates and other charges, including fines and penalties, for uncontested on-street parking violations;

(iv)  to boot or tow a vehicle which is illegally parked or the owner of which is delinquent in payment of previously issued parking tickets; and

(v)  to own or lease personal property used in connection with the exercise of any power provided in this paragraph.

The exercise by the authority of any power under this paragraph shall not be construed to constitute the prosecution of a summary offense under 42 Pa.C.S. Ch. 13 (relating to traffic courts).

(22)  In cities of the first class, to serve as the exclusive impoundment official, exclusive impounding agent or exclusive towing agent for the enforcement of impoundment orders pursuant to 75 Pa.C.S. Ch. 63 (relating to enforcement) and to authorize towing and storage of vehicles and combinations by private towing agents for such purpose as necessary.

(23)  In cities of the first class, to act as an independent administrative commission for the regulation of taxicabs and limousine service.

(24)  In cities of the first class, to investigate and examine the condition and management of any entity providing taxicab and limousine service.

(25)  In cities of the first class, to appoint and fix the compensation of chief counsel and assistant counsel to provide it with legal assistance. The provisions of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, shall not apply to parking authorities in cities of the first class.

(26)  In cities of the first class, to pledge, hypothecate or otherwise encumber all or any of the real or personal property of the authority as security for all or any of the obligations of the authority.

(e)  Prohibition.--

(1)  The authority shall have no power to pledge the credit or taxing power of the Commonwealth or a political subdivision.

(2)  An obligation of an authority shall not be deemed to be an obligation of the Commonwealth or a political subdivision.

(3)  Neither the Commonwealth nor a political subdivision shall be liable for the payment of principal or of interest on an obligation of an authority.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.; Dec. 30, 2002, P.L.2001, No.230, eff. imd.; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted subsec. (d)(9), (22), (23) and (24) and added subsec. (d)(25) and (26). See section 20(1) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts.

2002 Amendment.  See section 11(1) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts.

2001 Amendment.  Act 110 amended subsec. (d)(4) and (18), retroactive to June 19, 2001.

Cross References.  Section 5505 is referred to in sections 5503, 5506, 5508.1, 5508.2, 5510, 5510.1 of this title.



Section 5506 - Bonds

§ 5506.  Bonds.

(a)  Authorization.--

(1)  A bond must be authorized by resolution of the board. The resolution must specify all of the following:

(i)  Series.

(ii)  Date of maturity not exceeding 40 years from date of issue.

(iii)  Interest.

(iv)  Denomination.

(v)  Form, either coupon or fully registered without coupons.

(vi)  Registration, exchangeability and interchangeability privileges.

(vii)  Medium of payment and place of payment.

(viii)  Terms of redemption not exceeding 105% of the principal amount of the bond.

(ix)  Priorities in the revenues or receipts of the authority.

(2)  A bond must be signed by such officers as the authority determines. Coupon bonds must have attached interest coupons bearing the facsimile signature of the treasurer of the authority as prescribed in the authorizing resolution. A bond may be issued and delivered notwithstanding that one or more of the signing officers or the treasurer has ceased to be an officer when the bond is actually delivered.

(3)  A bond may be sold at public or private sale for a price determined by the authority. No bonds may be sold at less than 98% of the principal amount plus interest charges.

(4)  Pending the preparation of a definitive bond, interim receipts or temporary bonds with or without coupons may be issued to the purchaser and may contain terms and conditions as the authority determines.

(b)  Provisions.--A resolution authorizing bonds may contain provisions, which shall be part of the contract with the bondholder, as to the following:

(1)  Pledging the full faith and credit of the authority for the obligation or restricting the full faith and credit of the authority to all or any of the revenue of the authority from all or any projects or properties.

(2)  The construction, improvement, operation, extension, enlargement, maintenance and repair of the project and the duties of the authority with reference to these matters.

(3)  Terms and provisions of the bond.

(4)  Limitations on the purposes to which the proceeds of a bond then or thereafter issued or of a loan or grant by the United States may be applied.

(5)  Rate of tolls and other charges for use of the facilities of or for the services rendered by the authority.

(6)  Setting aside of reserves and sinking funds and the regulation and disposition of reserves and sinking funds.

(7)  Limitations on the issuance of additional bonds.

(8)  Terms and provisions of any deed of trust or indenture securing the bond or under which any deed of trust or indenture may be issued.

(9)  Other additional agreements with the holder of the bond.

(c)  Deeds of trust.--An authority may enter into any deed of trust, indenture or other agreement with any bank or trust company or other person in the United States having power to enter into such an arrangement, including any Federal agency, as security for a bond and may assign and pledge all or any of the revenues or receipts of the authority under such deed, indenture or agreement. The deed of trust, indenture or other agreement may contain provisions as may be customary in such instruments or as the authority may authorize, including provisions as to:

(1)  construction, improvement, operation, maintenance and repair of a project and the duties of the authority with reference to these matters;

(2)  application of funds and the safeguarding of funds on hand or on deposit;

(3)  rights and remedies of trustee and bondholder, including restrictions upon the individual right of action of a bondholder; and

(4)  terms and provisions of the bond or the resolution authorizing the issuance of the bond.

(d)  Negotiability.--A bond shall have all the qualities of negotiable instruments under 13 Pa.C.S. Div. 3 (relating to negotiable instruments).

(e)  Revenue and receipts.--Money collected or received by the authority on behalf of a municipality under section 5505(d)(21) (relating to purposes and powers) shall not be deemed to constitute revenues and receipts of the authority under this chapter or be subject to any debt or obligation of the authority.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsec. (a)(1)(iii) and (3), retroactive to June 19, 2001.



Section 5507 - Bondholders

§ 5507.  Bondholders.

(a)  Rights and remedies.--The rights and the remedies conferred upon bondholders under this section shall be in addition to and not in limitation of rights and remedies lawfully granted them by the resolution for the bond issue or by any deed of trust, indenture or other agreement under which the bond is issued.

(b)  Trustee.--

(1)  The holders of 25% of the aggregate principal amount of outstanding bonds may appoint a trustee to represent the bondholders for purposes of this chapter if any of the following apply:

(i)  The authority defaults in the payment of principal or interest on a bond at maturity or upon call for redemption and the default continues for 30 days.

(ii)  The authority fails to comply with this chapter.

(iii)  The authority defaults in an agreement made with the bondholders.

(2)  The trustee must be appointed by instrument:

(i)  filed in the office of the recorder of deeds of the county where the authority is located; and

(ii)  proved or acknowledged in the same manner as a deed to be recorded.

(3)  A trustee under this subsection and a trustee under any deed of trust, indenture or other agreement may and, upon written request of the holders of 25% of the aggregate principal amount of outstanding bonds or such other percentage specified in the deed of trust, indenture or other agreement, shall in the trustee's name do any of the following:

(i)  By action at law or in equity enforce rights of the bondholders. This subparagraph includes the right to require the authority to:

(A)  collect rates, rentals or other charges adequate to carry out any agreement as to or pledge of revenues or receipts of the authority;

(B)  carry out any other agreements with or for the benefit of bondholders; and

(C)  perform its and their duties under this chapter.

(ii)  Bring suit upon the bond.

(iii)  By action in equity require the authority to account as if it were the trustee of an express trust for the bondholders.

(iv)  Enjoin an action which may be unlawful or in violation of the rights of the bondholders.

(v)  By notice in writing to the authority declare all bonds due and payable and, if all defaults are made good, with the consent of the holders of 25% of the principal amount of outstanding bonds or such other percentage specified in the deed of trust, indenture or other agreement, to annul such declaration and its consequences.

(4)  A trustee under this subsection or a trustee under any deed of trust, indenture or other agreement, whether or not all bonds have been declared due and payable, shall be entitled to the appointment of a receiver.

(5)  A receiver under paragraph (4):

(i)  may enter and take possession of a facility of the authority or any part of a facility the revenues or receipts from which are or may be applicable to the payment of the bonds in default;

(ii)  may operate and maintain the facility or part;

(iii)  may collect and receive all rentals and other revenues arising from the facility after entry and possession in the same manner as the authority or the board might do; and

(iv)  shall deposit money collected under subparagraph (iii) in a separate account and apply the money as the court directs.

(6)  Nothing in this chapter authorizes a receiver appointed under paragraph (4) to sell, assign, mortgage or otherwise dispose of assets of whatever kind and character belonging to the authority. It is the intention of this chapter to limit the powers of the receiver to the operation and maintenance of the facilities of the authority as the court directs. No bondholder or trustee shall have the right in an action at law or in equity to compel a receiver, nor shall a receiver be authorized or a court empowered to direct the receiver, to sell, assign, mortgage or otherwise dispose of assets of whatever kind or character belonging to the authority.

(7)  The trustee has all powers necessary or appropriate for the exercise of functions specifically set forth in this subsection or incidental to the general representation of the bondholders in the enforcement and protection of their rights.

(c)  Jurisdiction.--The court of common pleas of the judicial district in which the authority is located shall have jurisdiction of an action by the trustee on behalf of the bondholders.

(d)  Costs and fees.--In an action by the trustee, the court costs, attorney fees and expenses of the trustee and of the receiver and all costs and disbursements allowed by the court shall be a first charge on revenue and receipts derived from the facilities of the authority, the revenue or receipts from which are or may be applicable to the payment of the bonds so in default.



Section 5508 - Governing body

§ 5508.  Governing body.

(a)  Scope.--This section does not apply to cities of the first class.

(b)  Board.--

(1)  The powers of an authority shall be exercised by a board composed of five members. The majority of the members must be residents of the municipality where the authority is located. Each member must be a resident of the county in which the municipality is located or maintain a business in the municipality served by the authority.

(2)  The mayor of the city, the president of the borough council, the president of the board of township commissioners, as applicable, shall appoint the members of the board.

(3)  Beginning on June 1, 1947:

(i)  one member shall serve for one year;

(ii)  one member shall serve for two years;

(iii)  one member shall serve for three years;

(iv)  one member shall serve for four years; and

(v)  one member shall serve for five years.

(4)  After initial terms, the appointing officer shall, not sooner than 60 days nor later than 30 days prior to June 1 in each year in which a vacancy occurs, appoint a member of the board for a term of five years to fill the vacancy.

(5)  A vacancy for an unexpired term which occurs more than 60 days before the end of a term shall be promptly filled by appointment by appointing authority.

(6)  Members of the board may be removed at the will of the appointing authority.

(c)  Succession.--A member shall hold office until a successor has been appointed. A member may succeed himself or herself.

(d)  Compensation.--A member shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of duties.

(e)  Officers.--The members of the board shall select from among themselves a chair, a vice chair and other officers as the board may determine. The board may employ a secretary, an executive director, its own counsel and legal staff and technical experts and other agents and employees, permanent or temporary, as it requires and may determine the qualifications and fix the compensation of such individuals.

(f)  Quorum.--Three members of the board constitute a quorum for meetings.

(g)  Liability.--A member of the board shall not be liable personally on a bond or other obligations of the authority. Rights of creditors shall be solely against the authority.

(h)  Delegation.--The board may delegate to an agent or employee powers as it deems necessary to carry out the purposes of this chapter, subject to the supervision and control of the board.

(i)  Management.--The board has authority to manage the property and business of the authority and to prescribe, amend and repeal bylaws, rules and regulations governing the manner in which the business of the authority may be conducted and in which the powers granted to the authority may be exercised.

(Feb. 10, 2004, P.L.69, No.9, eff. 60 days)

2004 Amendment.  Act 9 amended subsec. (b)(1).



Section 5508.1 - Special provisions for authorities in cities of the first class

§ 5508.1.  Special provisions for authorities in cities of the first class.

(a)  Scope.--This section applies only to cities of the first class.

(b)  Initial.--Beginning on the effective date of this chapter, the powers of each authority shall be exercised by a board composed of not less than five nor more than 11 members.

(c)  Subsequent.--Beginning June 1, 2006, the board shall be composed of six members.

(d)  Residence.--In all cases, board members must be residents of the city.

(e)  Appointment.--

(1)  The Governor shall appoint six additional members of the board.

(2)  Gubernatorial appointments shall be made as follows: two upon the Governor's own discretion, two from a list of at least three nominees prepared and submitted to the Governor by the President pro tempore of the Senate and two from a list of at least three nominees prepared and submitted to the Governor by the Speaker of the House of Representatives.

(3)  The Governor shall select members from the lists provided from the President pro tempore of the Senate and the Speaker of the House of Representatives within 30 days of receipt of each list or may request one substitute list of nominees from either or both the President pro tempore of the Senate and the Speaker of the House of Representatives. If a substitute list requested by the Governor is not submitted within 30 days of the request, the Governor may at his discretion appoint board members to positions for which substitute lists of nominees were not submitted.

(4)  In the event that the Governor fails to select a member from an original list of nominees within 30 days of the receipt of the list and fails to request a substitute list or should the Governor fail to select a member from a substitute list within 30 days of receipt of the list, the legislative presiding officer who prepared the list may appoint members to serve on the board.

(f)  Terms.--

(1)  Initial appointments shall be for a term beginning on the effective date of this chapter and expiring June 1, 2002.

(2)  Subsequent to the initial terms, the terms of the members shall be staggered. For terms beginning June 1, 2002:

(i)  members appointed from the list of nominees prepared by the President pro tempore of the Senate shall serve eight-year terms ending June 1, 2010;

(ii)  members appointed from the list of nominees prepared by the Speaker of the House of Representatives shall serve nine-year terms ending June 1, 2011; and

(iii)  members appointed by the Governor at his own discretion shall serve ten-year terms ending June 1, 2012.

(3)  After the initial terms under paragraph (2), the Governor shall, not sooner than 60 days nor later than 30 days prior to June 1 in each year in which vacancies are due to occur, appoint members of the board for terms of ten years to succeed the members whose terms expire on the first day of June next succeeding in accordance with the appointment procedures provided in subsection (e). If the vacancies are for members selected from a list submitted by a legislative presiding officer, the Governor shall request a list of nominees from that officer not later than 90 days prior to the date the vacancies are scheduled to occur.

(g)  Removal.--Except as authorized in this subsection, no board member may be removed from office during a term. The Governor may, upon clear and convincing evidence of misfeasance or malfeasance in office, remove a board member prior to the expiration of the term. The Governor shall then provide the board member so removed with a written statement of the reasons for removal.

(h)  Vacancies.--If a vacancy occurs prior to the completion of the term of office of a member appointed from lists of nominees submitted by a legislative presiding officer, the Governor shall request a list of nominees from that officer within 30 days of the occurrence of the vacancy and proceed to make the vacancy appointment pursuant to the procedures of this section. All vacancy appointments shall be for the balance of the unexpired term.

(i)  Continuation.--The members of the authority in existence on the effective date of this chapter shall continue in office until their terms of office expire in accordance with the act under which the members were appointed. At the expiration of that term, the position on the board shall be abolished. The term of a board member serving on the effective date of this chapter shall not extend beyond June 1, 2006. If a vacancy occurs in any of the board positions of incumbents described in this subsection prior to the expiration of the term, the vacancy shall not be filled, and the position at that time shall be abolished.

(j)  Succession.--Except as provided in subsection (i), members shall hold office until their successors have been appointed and qualified, and they may succeed themselves.

(k)  Compensation.--

(1)  The chair selected under subsection (l) shall receive:

(i)  for fiscal year 2001-2002, a salary of $50,000; and

(ii)  for each subsequent fiscal year, a salary to be determined by the board at not less than $50,000.

(2)  Except for the chair, members shall receive $200 per meeting for their services.

(3)  Board members shall be entitled to necessary expenses, including travel expenses, incurred in the discharge of duties.

(l)  Officers and staff.--When the six additional members have been appointed and qualified pursuant to this section, the members of the board shall select from among themselves a chair, vice chair and such other officers as the board may determine. The board may employ a secretary, an executive director, its own counsel and legal staff and such technical experts and such other agents and employees, permanent or temporary, as it requires. The board may determine the qualifications and fix the compensation of these individuals.

(m)  Quorum.--

(1)  Six members of the board constitute a quorum for its meetings until the composition of the board is reduced to nine members.

(2)  At the time during which the board is composed of more than seven members but fewer than ten members, the quorum for its meetings is five members.

(3)  Once the board is reduced to seven members and thereafter, a quorum for its meetings is four members.

(4)  Until the six additional board members have been appointed by the Governor, the quorum to conduct business is three members.

(m.1)  Liability.--Members of the board shall not be liable personally on the bonds or other obligations of the authority, and the rights of creditors shall be solely against such authority.

(n)  Delegation.--The board may delegate to an agent or employee powers it deems necessary to carry out the purposes of this chapter, subject to the supervision and control of the board.

(o)  Management.--

(1)  The board has authority to manage the properties and business of the authority and to prescribe, amend and repeal bylaws, rules and regulations governing the manner in which the business of the authority may be conducted and in which the powers granted to it may be exercised and embodied.

(2)  Except as necessary to administer a system of on-street parking regulations pursuant to subsection (q.1), for all budgets, contracts, bonds or obligations of any kind commenced after January 1, 2003, the authority shall not be required to obtain the approval of an entity or officer under 351 Pa. Code Art. II (relating to legislative branch) or III (relating to executive and administrative branch--organization).

(p)  Prohibition.--

(1)  Except as set forth in paragraph (2), an authority may not enter into any contract with any other party or provide any additional employment protection, including civil service, to any employee or classification of employee during the moratorium period prescribed by paragraph (3).

(2)  The moratorium required by this subsection shall not apply to the following:

(i)  Contracts or leases which are subject to competitive bidding pursuant to section 5511 (relating to competition in award of contracts).

(ii)  Contracts or leases of not more than 90 days' duration.

(iii)  Contracts or leases which must be executed within the moratorium period in order to avoid a serious impairment to the functioning of the authority if such contracts are executed with the approval of the Secretary of General Services.

(3)  The moratorium period shall commence on the effective date of this section and shall terminate upon the selection of a chair after each of the additional members has been appointed and qualified.

(q)  Funding.--(Deleted by amendment).

(q.1)  Delegation of powers and funding.--

(1)  Notwithstanding any contrary provision of Title 75 (relating to vehicles) or this chapter, the authority shall enforce and administer a system of on-street parking regulation in a city of the first class on behalf of the city. The system of on-street parking regulation shall function and be administered pursuant to section 5505(d)(21)(relating to purposes and powers) and the city's ordinances as in effect January 1, 2004, as implemented pursuant to an agreement between the authority and the city as in effect on January 1, 2004. In administering the system of on-street parking regulation, the authority shall have the same powers and be subject to the same restrictions as were in effect on January 1, 2004, under the ordinances and agreement. The procedures to be followed in operating the system of on-street parking regulation include the budgetary procedures and the allocation of responsibility between the authority and the city existing on January 1, 2004, under the ordinances and agreement. The authority and the city, by mutual consent, may modify the system of on-street parking regulation to the extent permitted by applicable law. The authority and city are authorized to do all acts and things necessary or convenient to implement the provisions of this subsection.

(2)  Any revenues generated pursuant to the system of on-street parking regulation authorized by this subsection shall be collected by the authority on behalf of the city of the first class and disbursed as provided in this paragraph, subject to adjustment under paragraph (3). Such revenues shall not be deemed to constitute revenues or receipts of the authority, or, except for agreements with the city in place on the effective date of this subsection to use on-street parking revenues to pay or secure obligations of the authority and in any other similar situation which may arise in the future to which the city consents, such revenue shall not be subject to any debt or obligation of the authority. Beginning with its fiscal year ending in 2004, upon the conclusion of each of its fiscal years, the authority shall transfer the revenues of the system of on-street parking regulation net of the operating and administrative expenses of the system of on-street parking regulation as follows:

(i)  Up to $25,000,000 in the aggregate after taking into account monthly remittances required pursuant to paragraph (1) to the city in which it is located.

(ii)  In the event the net annual revenue of the system of on-street parking regulation exceeds $25,000,000, the authority shall transfer all of the excess to the general fund of a school district of the first class coterminous with the city.

(3)  The amount set forth in paragraph (2)(i) shall be adjusted each fiscal year beginning with the fiscal year ending in 2005 by increasing the $25,000,000 aggregate amount by an amount equal to $25,000,000 multiplied by the percentage increase, if any, in the gross revenue generated by the system of on-street parking regulation. No adjustment shall be made if the gross revenue generated by the system of on-street parking regulation did not increase over the prior fiscal year.

(4)  The provisions of section 696(h)(1) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, shall not apply to amounts transferred to a school district of the first class under this subsection. Any portion of the excess net revenue of the system of on-street parking regulation not transferred to a school district of the first class must be transferred to the city of the first class in which the authority is located.

(5)  If a dispute arises between the city and the authority concerning the administration of the system of on-street parking regulation as provided for in this subsection or in the event of a breach or threatened breach of the provisions of this subsection, either the city or the authority may, in the Commonwealth Court, by mandamus or other proceeding at law or in equity:

(i)  enforce the proper manner of administration of the system of on-street parking regulation as provided for in this subsection;

(ii)  compel the other party and the officers, employees and agents thereof to carry out the provisions of this subsection; or

(iii)  require the other party to account, as if it were the trustee of an express trust for the other party, for any revenues received that are required to be paid to the other party.

The party intending to initiate an action under this subsection shall give each party against which an action is proposed to be brought notice of the other party's intention to initiate an action under this paragraph and such an action shall not be initiated earlier than ten days after the giving of such notice.

(6)  This subsection shall expire March 31, 2014.

(r)  Definition.--As used in this section, the term "legislative presiding officer" means:

(1)  the President pro tempore of the Senate; or

(2)  the Speaker of the House of Representatives.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; Feb. 10, 2004, P.L.69, No.9, eff. imd.; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendments.  Act 9 added subsec. (q.1) and Act 94 reenacted subsec. (k), reenacted and amended subsec. (o) and deleted subsec. (q). See sections 20(2) and 21(1) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(2) and 12(1) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

Cross References.  Section 5508.1 is referred to in section 5510.1 of this title.



Section 5508.2 - Additional special provisions for authorities in cities of the first class; mixed-use projects

§ 5508.2.  Additional special provisions for authorities in cities of the first class; mixed-use projects.

(a)  Scope.--This section applies only to cities of the first class.

(b)  Legislative finding.--It is hereby determined and declared that:

(1)  As a matter of legislative finding, the health, safety and general welfare of the people of this Commonwealth are directly dependent upon the continual encouragement, development, growth and expansion of business, industry, commerce and tourism.

(2)  Unemployment, the spread of poverty and the heavy burden of public assistance and unemployment compensation can be avoided by the promotion, attraction, stimulation, development and expansion of business, industry, commerce and tourism in this Commonwealth through the development of mixed-use projects by parking authorities in cities of the first class.

(3)  Due to the size, total population and population density of a city of the first class, it may be inefficient to devote property within a city of the first class solely to parking facilities and that development of mixed-use projects that include a parking component and a commercial, industrial, residential or retail component can be an important factor in the continual encouragement, development, attraction, stimulation, growth and expansion of business, industry, commerce and tourism within a city of the first class, the surrounding counties and this Commonwealth as a whole.

(c)  Mixed-use projects.--Without limiting the powers set forth in section 5505 (relating to purposes and powers), an authority shall have the power to do all acts that, in the judgment of the board, are necessary, convenient or useful to the development or operation of one or more mixed-use projects, including, with the approval of a city of the first class, the power to plan, design, locate, acquire, hold, construct, finance, improve, maintain, operate, own, lease, either in the capacity of lessor or lessee, land, buildings, other structures and personal property necessary, convenient or useful to the development and operation of a mixed-use project. An authority shall have the power to finance mixed-use projects by borrowing money and making and issuing bonds and by making loans which may be evidenced by and secured as may be provided in loan agreements, mortgages, security agreements or any other contracts, instruments or agreements which may contain such provisions as the authority shall deem necessary, convenient or useful for the security or protection of the authority or its bondholders. An authority may pledge, mortgage, hypothecate or otherwise encumber all or any part of its property, real or personal, constituting all or part of a mixed-use project, including, but not limited to, the revenues or receipts of the authority from one or more mixed-use projects, for all or any of the obligations, including bonds, of the authority incurred in connection with the development or operation of a mixed-use project. An authority shall not have the power to engage in business, trade or commerce for a profit as an owner or lessee of a mixed-use project or otherwise. An authority shall have and may exercise the powers set forth in this section notwithstanding any other provision of law or any provisions of its articles of incorporation.

(d)  Definition.--As used in this section, the term "mixed-use project" means any project that includes a public parking garage component and a commercial, industrial, residential or retail component. In addition to a public parking garage, which shall be a required component of all mixed-use projects, a mixed-use project may also include public parking lots. The commercial, industrial, residential or retail component of a mixed-use project must be located within, above, below or contiguous to the parking garage.

(Dec. 30, 2002, P.L.2001, No.230, eff. imd.; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5508.2. See sections 20(2.1) and 21(2) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(2.1) and 12(1.1) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5508.3 - Restrictions on authorities in cities of the first class

§ 5508.3.  Restrictions on authorities in cities of the first class.

(a)  Restricted activities, statement of financial interests; public meetings and records.--

(1)  The following apply:

(i)  The provisions of the following statutes are specifically applicable to board members, officers and employees of the authority:

(A)  The provisions of 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure).

(B)  The act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

(ii)  For the purposes of application of statutes pursuant to subparagraph (i), employees of the authority shall be regarded as public employees of the Commonwealth, and officers or board members of the authority shall be regarded as public officials of the Commonwealth, whether or not they receive compensation.

(2)  The authority shall be subject to and treated as a Commonwealth agency for purposes of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(b)  Conviction of infamous crime.--No person convicted of an infamous crime shall be a member of the board or employed as a management-level employee by the authority.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Infamous crime."  Any of the following:

(1)  A violation and conviction for an offense which would disqualify an individual from holding public office pursuant to section 7 of Article II of the Constitution of Pennsylvania.

(2)  Any conviction for a violation of 18 Pa.C.S. § 4113 (relating to misapplication of entrusted property and property of government or financial institutions) or 18 Pa.C.S. Ch. 47 (relating to bribery and corrupt influence), 49 (relating to falsification and intimidation), 51 (relating to obstructing governmental operations) or 53 (relating to abuse of office).

(3)  Any other violation of the laws of this Commonwealth for which an individual has been convicted within the preceding ten years and which is classified as a felony.

(4)  A violation of the law of any other Federal or state government which is similar to the crimes listed in paragraphs (1) through (3).

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 added section 5508.3.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (a)(1), was repealed by the act of February 14, 2008, (P.L.6, No.3), known as the Right-to-Know Law.



Section 5509 - Acquisition of lands

§ 5509.  Acquisition of lands.

(a)  Authorization.--

(1)  Except as set forth in paragraph (2), the authority has the power to acquire by purchase or eminent domain proceedings either the fee or the rights, title, interest or easement in such lands as the authority deems necessary for any of the purposes of this chapter.

(2)  The right of eminent domain does not apply to any of the following:

(i)  Property devoted to a public use.

(ii)  Property of a public service company.

(iii)  Property used for burial purposes.

(iv)  A place of public worship.

(v)  Property which on June 5, 1947, with respect to the appropriate municipality was used as a facility for the parking of motor vehicles as long as:

(A)  the property is continuously so used; and

(B)  the operation of the facility complies with parking and traffic ordinances of the municipality.

(b)  Exercise.--

(1)  The right of eminent domain shall be exercised by the authority in the manner provided by law for the exercise of such right by the parent municipality.

(2)  Viewers may take into consideration and may assess damages for expenses incurred for the removal of fixtures, equipment and merchandise.

(3)  The right of eminent domain under this section may be exercised only within the municipality in which the authority is located.

(c)  Priority.--Court proceedings necessary to acquire property or property rights for purposes of this chapter shall take precedence over all causes not involving the public interest in all courts so that the provision of parking facilities may be expedited.



Section 5510 - Money of authority

§ 5510.  Money of authority.

(a)  Treasurer.--

(1)  Except as otherwise provided in this chapter, all money of an authority from whatever source derived shall be paid to the treasurer of the authority.

(2)  The money shall be deposited in the first instance by the treasurer at the direction of the authority:

(i)  in one or more banks or bank and trust companies in one or more special accounts; or

(ii)  under savings contracts in savings associations in one or more special accounts.

(3)  Each special account under paragraph (2) to the extent the account is not insured shall be continuously secured by a pledge of direct obligations of the United States of America, of the Commonwealth or of the parent municipality having an aggregate market value exclusive of accrued interest at all times at least equal to the balance on deposit in the account. Such securities shall either be deposited with the treasurer or be held by a trustee or agent satisfactory to the authority. All banks, bank and trust companies and savings associations are authorized to give such security for such deposits. The money in the special accounts shall be paid out on the warrant or other order of the chair of the authority or of such other person the authority authorizes to execute the warrants or orders.

(4)  In the case of money collected or received by the authority on behalf of a municipality under section 5505(d)(21) (relating to purposes and powers), the money shall be pledged to the use of the municipality and disbursed to the municipality as provided by ordinance or resolution.

(b)  Audit.--An authority shall have at least an annual examination of its books, accounts and records by a certified public accountant. A copy of the audit shall be delivered to the parent municipality.

(c)  Financial statement.--A concise financial statement shall be published annually at least once in a newspaper of general circulation in the municipality where the principal office of the authority is located. If publication is not made by the authority, the municipality shall publish such statement at the expense of the authority. If the authority fails to make the audit, then the controller, auditor or accountant designated by the municipality is authorized to examine at the expense of the authority the accounts and books of the authority, including its receipts, disbursements, contracts, leases, sinking funds, investments and other matters relating to its finances, operation and affairs.

(d)  Attorney General.--The Attorney General shall have the right to examine the books, accounts and records of an authority.



Section 5510.1 - Management of authority funds in cities of the first class

§ 5510.1.  Management of authority funds in cities of the first class.

(a)  General rule.--

(1)  Except as otherwise provided in this chapter, all funds of an authority received from any source shall be delivered to the treasurer of the authority or to such other agent of the authority as the board may designate.

(2)  The funds shall be promptly deposited in the name of the authority in a bank or banks, bank and trust company or bank and trust companies, trust company or trust companies in this Commonwealth chosen by the authority.

(3)  The moneys in the account or accounts may be withdrawn or paid out only by check or draft upon the bank, bank and trust company or trust company, signed by the treasurer or other designated agent of the authority on warrant of the treasurer of the authority and countersigned by the chairman of the board or by such persons as the board may authorize. Moneys in the account or accounts may be withdrawn or paid out by electronic funds transfer on instructions signed and countersigned in the manner provided for checks or drafts.

(4)  The board may designate any of its members or any officer or employee of the authority to affix the signature of the chairman to any check or draft for payment of salaries or wages and for the payment of any other obligation of not more than $100,000. The executive director may designate any officer or employee of the authority to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for the payment of any other obligation of not more than $100,000.

(b)  Management of funds.--

(1)  All bank, bank and trust company or trust company balances of the authority, to the extent the same are not insured, shall be continuously secured by a pledge of direct obligations of the United States, of the Commonwealth or of any municipality or municipalities in the metropolitan area having an aggregate market value exclusive of accrued interest at all times at least equal to the balance on deposit in such bank, bank and trust company or trust company. The securities shall either be deposited with the treasurer of the authority or be held by a trustee or agent satisfactory to the authority. All depository institutions are authorized to give security for the deposits.

(2)  In the case of money collected or received by the authority on behalf of a municipality under section 5505(d)(21) (relating to purposes and powers), the money shall be pledged to the use of the municipality and disbursed to the municipality as provided by ordinance or resolution.

(3)  Subject to the provisions of any agreements with obligees of the authority, the authority shall have full power to invest and reinvest its funds as provided in this chapter, subject, however, to the exercise of that degree of judgment and care under the circumstances then prevailing which persons of prudence, discretion and intelligence who are familiar with such matters exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of the funds, considering the probable income to be derived and the probable safety of the capital.

(4)  The board shall provide for an investment program subject to restrictions contained in this chapter and in any other applicable statute and any resolutions on this subject adopted by the board.

(c)  Authorized investments.--The authorized types of investments for authority funds shall be any of the following:

(1)  Government obligations.

(2)  Debt obligations issued by any of the following Federal agencies or such other like Federal agencies which may be designated by the board: Bank for Cooperatives, Federal Farm Credit Banks, Federal Financing Bank, Federal Home Loan Bank System, Federal National Mortgage Association, Export-Import Bank of the United States, Farmers Home Administration, Resolution Funding Corporation, Small Business Administration, Student Loan Marketing Association, Inter-American Development Bank, International Bank for Reconstruction and Development, Federal Land Banks or Government National Mortgage Association, and their predecessor or successor agencies.

(3)  Short-term or long-term debt obligations of any state or political subdivision thereof or any agency or instrumentality of such a state or political subdivision or of any municipal corporation, provided that the obligations are rated by a rating agency in any of the three highest rating categories, without reference to subcategories, assigned by the rating agency.

(4)  Rights to receive the principal of or the interest on obligations of states, political subdivisions, agencies or instrumentalities meeting the requirements set forth in paragraphs (2) and (3), whether through direct ownership as evidenced by physical possession of the obligations or unmatured interest coupons or by registration as to ownership on the books of the issuer or its duly authorized paying agent or transfer agent or through the purchase of certificates or other instruments evidencing an undivided ownership interest in payments of the principal of or interest on the obligations.

(5)  Negotiable and nonnegotiable certificates of deposit, time deposits or other similar banking arrangements which are issued by banks, bank and trust companies, trust companies or savings and loan associations, provided that, unless issued by a qualified financial institution, any such certificate, deposit or other arrangement shall be continuously secured as to principal in the manner and to the extent provided in subsection (d).

(6)  Repurchase agreements for investment securities described in paragraph (1) or (2) with a qualified financial institution or with dealers in government bonds which report to, trade with and are recognized as primary dealers by a Federal Reserve Bank and are members of the Securities Investors Protection Corporation, provided that the repurchase price payable under any agreement shall be continuously secured in the manner and to the extent provided in subsection (d).

(7)  Investment agreements with qualified financial institutions.

(8)  Commercial paper rated in the highest rating category, without reference to subcategories, by a rating agency.

(9)  Shares or certificates in any short-term investment fund rated in the highest rating category, without reference to subcategories, by a rating agency, which short-term investment fund invests solely in obligations described in paragraphs (1) and (2).

(10)  Debt obligations of any foreign government or political subdivision thereof or any agency or instrumentality of foreign government or political subdivision, provided that the obligations are rated by a rating agency, without reference to subcategories, in the highest rating category assigned by the rating agency.

(11)  Such other investments which at the time of the acquisition thereof shall be listed as permissible investments for trust funds in an indenture or resolution with respect to indebtedness which is incurred under this chapter.

(d)  Security for investment securities.--Any security required to be maintained as collateral for investment securities in the form of certificates of deposit, time deposits, other similar banking arrangements and repurchase agreements described in subsection (c)(5) and (6) shall be subject to the following requirements:

(1)  The collateral shall be in the form of obligations described in subsection (c)(1) and (2), except that the security for certificates of deposit, time deposits or other similar banking arrangements may include other marketable securities which are eligible as security for trust funds under applicable regulations of the Comptroller of the Currency of the United States of America or under applicable state laws and regulations.

(2)  The collateral shall have an aggregate market value, calculated not less frequently than monthly, at least equal to the principal amount (less any portion insured by the Federal Deposit Insurance Corporation or any comparable insurance corporation chartered by the United States of America) or the repurchase price secured thereby, as the case may be. The instruments governing the issuance of and security for the Investment Securities shall designate the person responsible for making the foregoing calculations.

(3)  The authority shall have a perfected security interest in the collateral securing certificates of deposit, time deposits or other similar banking arrangements, and the collateral shall be held free and clear of the claims of third parties. The collateral shall be deposited with the authority, with a Federal Reserve Bank for the account of the authority or with a bank, bank and trust company or trust company (other than the obligor) which is acting solely as agent for the authority and has a combined net capital and surplus equal to at least $100,000,000.

(4)  Collateral for repurchase agreements shall be held free and clear of the claims of third parties by the authority, or by a Federal Reserve Bank for the account of the authority, or by a bank, bank and trust company or trust company which is acting solely as agent for the authority and has a combined net capital and surplus at least equal to $100,000,000. A perfected first priority security interest for the benefit of the authority shall be created in the collateral under Title 13 (relating to commercial code) or book-entry procedures prescribed by applicable Federal regulations.

(e)  Audit.--An authority shall have at least an annual examination of its books, accounts and records by a certified public accountant. A copy of the audit shall be delivered to the parent municipality, the Governor, the Secretary of the Senate and the Chief Clerk of the House of Representatives. The controller, auditor or accountant designated by the municipality is authorized to perform an annual examination of the receipts, disbursements, contracts, leases, sinking funds, investments relating to the administration of a system of on-street parking regulations in a city of the first class pursuant to section 5508.1(q.1) (relating to special provisions for authorities in cities of the first class).

(f)  Financial statement.--A concise financial statement shall be published annually at least once in a newspaper of general circulation in the municipality where the principal office of the authority is located. If publication is not made by the authority, the municipality shall publish such statement at the expense of the authority.

(g)  Attorney General.--The Attorney General shall have the right to examine the books, accounts and records of an authority.

(h)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5510.1. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.2 - Special funds in cities of the first class

§ 5510.2.  Special funds in cities of the first class.

(a)  General rule.--An authority, under resolutions adopted from time to time by the board, may establish and create such special funds as may be found desirable by the board and, in and by such resolutions, may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this chapter and consistent with generally accepted accounting principles. The authority shall maintain the Philadelphia Taxicab and Limousine Regulatory Fund as a separate fund from all other funds.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5510.2. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.3 - Bonds in cities of the first class

§ 5510.3.  Bonds in cities of the first class.

(a)  General rule.--

(1)  The bonds of the authority shall be authorized by resolution of the board. The resolution shall specify all of the following:

(i)  Series.

(ii)  Date or dates of maturity.

(iii)  Interest at such rate or rates, fixed or variable, as shall be determined by the board as necessary to issue and sell the authorized bonds.

(iv)  Denominations.

(v)  Form, either coupon or fully registered without coupons.

(vi)  Certificated or book-entry-only form.

(vii)  Registration and exchangeability and interchangeability privileges.

(viii)  Medium of payment and place of payment.

(ix)  Terms of redemption.

(x)  Priorities of payment in the revenues or receipts of the authority as the resolution or trust indenture adopted or approved by the authority may provide.

(2)  The bonds shall be signed by or shall bear the facsimile signatures of such officers as the board shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the authority, and all bonds shall be authenticated by an authenticating agent, fiscal agent or trustee, all as may be prescribed in the resolution or trust indenture.

(3)  Any such bonds may be issued and delivered notwithstanding that one or more of the officers signing bonds or the treasurer whose facsimile signature shall be upon the coupon, or any thereof, shall have ceased to be an officer or officers at the time when the bonds shall actually be delivered.

(4)  The proceeds of an issue of bonds may be used to pay the costs of a project, subject to the limitations of subsection (b), to finance any cash flow deficit of the authority, to reimburse any costs of a project initially paid by the authority or any person, to fund any required reserves, to capitalize interest or to pay costs of issuance, including, but not limited to, costs of obtaining credit enhancement for the bonds.

(b)  Maturity.--Bonds issued to finance the costs of a project shall mature at such time or times not exceeding 40 years from their respective dates of original issue as the authority shall by resolution determine. Bonds issued in anticipation of income of the authority shall mature within one fiscal year after the fiscal year of the date of issuance thereof except for bonds issued in anticipation of grants with respect to the cost of a project, which bonds shall mature no later than six months beyond the time of anticipated receipt of the final payment of the grant.

(c)  Sale.--

(1)  Bonds may be sold at public sale or invited sale for such price or prices and at such rate or rates of interest as the authority shall determine. Bonds may be sold at private sale by negotiation at such price or prices and at such rate or rates of interest as the authority shall determine, but only if the authority makes a written public explanation of the circumstances and justification for the private sale by negotiation.

(2)  Pending the preparation of the definitive bonds, interim receipts may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(d)  Negotiable instruments.--Bonds of an authority shall have the qualities of negotiable instruments under Title 13 (relating to commercial code).

(e)  Refunding.--

(1)  Subject to the provisions of the outstanding bonds, notes or other obligations issued under this chapter or prior acts and subject to the provisions of this chapter, the authority shall have the right and power to refund any outstanding debt, whether the debt represents principal or interest, in whole or in part, at any time.

(2)  As used in this subsection, "refund" and its variations shall mean the issuance and sale of obligations the proceeds of which are used or are to be used for the payment or redemption of outstanding obligations upon or prior to maturity. Refunding bonds shall mature at such time or times not exceeding 40 years from their dates of original issuance as the authority shall determine by resolution.

(f)  Credit of Commonwealth and political subdivisions not pledged.--Under no circumstances shall any bonds issued by the authority or any other obligation of the authority be or become an indebtedness or liability of the Commonwealth or of any government agency, provided that any government agency may guarantee bonds of an authority to the extent and for the purposes for which the government agency may make loans or grants to an authority.

(g)  Nonliability.--Neither the board members, any employees of the authority nor any person executing the bonds shall be liable personally on any bonds by reason of the issuance thereof. Bonds of an authority shall contain a statement of the limitation set forth in this subsection.

(h)  Bonds deemed valid.--Any bond reciting in substance that it has been issued by the authority to accomplish the public purposes of this chapter shall be conclusively deemed in any suit, action or proceeding involving the validity or enforceability of the bonds or security therefor to have been issued for such purpose.

(i)  Notice and challenges.--

(1)  The authority may cause a copy of any resolution authorizing the issuance of bonds adopted by it to be filed for public inspection in its office and in the office of the clerk of the governing body of each county and the governing body of a city of the first class and may thereupon cause to be published in a newspaper published or circulating in its service area a notice stating the fact and date of the adoption, the places where the resolution has been so filed for public inspection, the date of publication of the notice and that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the resolution or the validity of any covenants, agreements or contract provided for by such resolution shall be commenced within 20 days after the publication of the notice.

(2)  If any notice shall at any time be published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the resolution or the validity of any covenants, agreements or contract provided for by such resolution shall be commenced within 20 days after the publication of the notice, then all residents, taxpayers and owners of property in a city of the first class and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or pleading any defense to any action or proceedings questioning the validity or proper authorization of such bonds or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(3)  After issuance of bonds, all bonds shall be conclusively presumed to be fully authorized and issued by all the laws of this Commonwealth, and any person shall be estopped from questioning their sale, execution or delivery by the authority.

(j)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5510.3. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.4 - Contracts with obligees of an authority in cities of the first class

§ 5510.4.  Contracts with obligees of an authority in cities of the first class.

(a)  General rule.--Except as otherwise provided in any resolution of an authority authorizing or awarding bonds, the terms thereof and of this chapter as in effect when the bonds were authorized shall constitute a contract between the authority and obligees of the authority, subject to modification in such manner as the resolution, the trust indenture securing such bonds or the bonds shall provide.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5510.4. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.5 - Commonwealth pledges in cities of the first class

§ 5510.5.  Commonwealth pledges in cities of the first class.

(a)  General rule.--The Commonwealth does hereby pledge to and agree with:

(1)  Any person, firm or corporation, government agency, whether in this Commonwealth or elsewhere, or Federal agency subscribing to or acquiring the bonds to be issued by the authority that the Commonwealth will not limit or alter the rights hereby vested in the authority in any manner inconsistent with the obligations of the authority to the obligees of the authority until all bonds at any time issued, together with the interest thereon, are fully paid or provided for. The Commonwealth does further pledge to and agree with any Federal agency that, in the event that any Federal agency shall contribute any funds for the authority or any project, the Commonwealth will not alter or limit the rights and powers of the authority in any manner which would be inconsistent with the due performance of any agreements between the authority and any Federal agency.

(2)  Any person who, as owner thereof, leases or subleases property to or from an authority that the Commonwealth will not limit or alter the rights and powers hereby vested in the authority or otherwise created by this chapter in any manner which impairs the obligations of the authority until all obligations of the authority under the lease or sublease are fully met and discharged.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5510.5. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.6 - Provisions of bonds and trust indentures in cities of the first class

§ 5510.6.  Provisions of bonds and trust indentures in cities of the first class.

(a)  General rule.--In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of the bonds and obligations, the authority, in addition to its other powers, shall have the power to:

(1)  Pledge or grant a security interest, senior, parity or subordinated, in all or any part of its revenues, to which its right then exists or may thereafter come into existence.

(2)  Grant a lien on or a security interest, senior, parity or subordinated, in all or any part of its real or personal property then owned or thereafter acquired. This paragraph does not apply to the Philadelphia Taxicab and Limousine Regulatory Fund.

(3)  Provide for the issuance of unsecured bonds, limited recourse bonds or nonrecourse bonds.

(4)  Enter into trust indentures securing bonds, including, but not limited to, master trust indentures.

(5)  Covenant against pledging or granting a lien on or security interest in all or any part of its revenues or all or any part of its real or personal property to which its right or title exists or may thereafter come into existence or against permitting or suffering any lien on the revenues or property, covenant with respect to limitations on its right to sell, lease or otherwise dispose of any of its real property and covenant as to which other or additional debts or obligations may be incurred by it.

(6)  Covenant as to the bonds to be issued and as to the issuance of such bonds, in escrow or otherwise, and as to the use and disposition of the proceeds thereof, provide for the replacement of lost, destroyed or mutilated bonds, covenant against extending the time for the payment of its bonds or interest thereon and covenant for the redemption of bonds and provide the terms and conditions thereof.

(7)  Covenant as to the amount of revenues to be raised in each fiscal year or other period of time by the authority as well as to the use and disposition to be made thereof, create or authorize the creation of special funds for debt service or other purposes and covenant as to the use and disposition of the moneys held in such funds.

(8)  Prescribe the procedure, if any, by which the terms of any contract with obligees of the authority may be supplemented, amended or abrogated, prescribe which supplements or amendments will require the consent of obligees of the authority and the amount of bonds to be held by obligees to effect such consent and prescribe the manner in which such consent may be given.

(9)  Covenant as to the use of any or all of its real or personal property, warrant its title and covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance proceeds.

(10)  Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation.

(11)  Vest in the obligees of the authority or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds, vest in a trustee the right in the event of default by the authority to take possession and use, operate and manage any real or personal property and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such trustee, provide for the powers and duties of a trustee and to limit liabilities thereof and provide the terms and conditions upon which the trustee or the obligees of the authority or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

(12)  Negotiate and enter into interest rate exchange agreements, interest rate cap, collar, corridor, ceiling and floor agreements, forward agreements, float agreements and other similar arrangements which, in the judgment of the authority, will assist the authority in managing the interest costs of the authority.

(13)  Obtain letters of credit, bond insurance and other facilities for credit enhancement and liquidity.

(14)  Exercise all or any part or combination of the powers granted in this section to make covenants other than and in addition to the covenants expressly authorized in this section, to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds or, in the absolute discretion of the authority, as will tend to accomplish the purposes of this chapter by making the bonds more marketable, notwithstanding that such covenants, acts or things may not be specifically enumerated in this section.

(15)  The revenues of the authority and the real and tangible personal property of the authority shall be pledged or otherwise encumbered only as expressly provided in this section and, except to the extent necessary to effectuate such pledge or encumbrance, shall not be subject to attachment nor levied upon by execution or otherwise.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5510.6. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.7 - Funds collected on behalf of a municipality (Deleted by amendment)

§ 5510.7.  Funds collected on behalf of a municipality (Deleted by amendment).

2004 Deletion.  Section 5510.7 was deleted by amendment July 16, 2004, P.L.758, No.94, effective immediately.



Section 5510.8 - Bonds to be legal investments

§ 5510.8.  Bonds to be legal investments.

(a)  General rule.--Bonds issued under this chapter are hereby made securities in which all public officers and the instrumentalities and agencies of the Commonwealth and its political subdivisions, all insurance companies, banks, bank and trust companies, trust companies, banking associations, banking corporations, savings banks, investment companies, executors, trustees, the trustees of any retirement, pension or annuity fund or system of the Commonwealth and other fiduciaries may properly and legally invest funds, including capital, deposits or other funds in their control or belonging to them. These bonds are hereby made securities which may properly and legally be deposited with and received by any Commonwealth or municipal officer or any agency or instrumentality or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or other obligations of the Commonwealth now or may hereafter be authorized by law.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5510.8. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.9 - Validity of pledge

§ 5510.9.  Validity of pledge.

(a)  General rule.--Any pledge of or grant of a lien on or security interest in revenues of an authority or real or personal property of an authority made by an authority shall be valid and binding from the time when the pledge is made, the revenues or other property so pledged and thereafter received by the authority making such pledge shall immediately be subject to the lien of any such pledge, lien or security interest without any physical delivery thereof or further act, and the lien of any such pledge or security interest shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument of the authority by which a pledge, lien or security interest is created need be recorded or filed to perfect such pledge or security interest.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5510.9. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.10 - Security interest in funds and accounts

§ 5510.10.  Security interest in funds and accounts.

(a)  General rule.--Any moneys deposited in any fund created by the authority pledged to be used to pay debt service on bonds of the authority, including any sinking fund or debt service reserve fund, and all investments and proceeds of investments thereof shall, without further action or filing, be subjected to a perfected security interest for the obligees of the authority with respect to the bonds until such moneys or investments shall be properly disbursed in accordance with this chapter and subject to the terms of any trust indenture or other contract between the authority and the obligees of the authority with respect to the bonds.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5510.10. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5510.11 - Limitation on authority under Federal bankruptcy code

§ 5510.11.  Limitation on authority under Federal bankruptcy code.

(a)  General rule.--So long as an authority shall have outstanding any bonds issued under this chapter, the authority shall not be authorized to file a petition for relief under 11 U.S.C. Chapter 9 (relating to adjustment of debts of a municipality), and no public officer or agency or instrumentality of the Commonwealth shall authorize the authority to become a debtor under 11 U.S.C. Chapter 9 so long as any bonds issued under this chapter are outstanding.

(b)  Applicability.--This section shall only apply to authorities in cities of the first class.

(Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5510.11. See sections 20(3) and 21(3) of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.

2002 Amendment.  See sections 11(3) and 12(2) of Act 230 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts and preservation of rights, obligations, duties and remedies.



Section 5511 - Competition in award of contracts

§ 5511.  Competition in award of contracts.

(a)  Services.--

(1)  Except as set forth in paragraph (2), all construction, reconstruction, repair or work of any nature made by an authority if the entire cost, value or amount, including labor and materials, exceeds $25,000 shall be done only under contract to be entered into by the authority with the lowest responsible bidder upon proper terms after public notice asking for competitive bids as provided in this section.

(2)  Paragraph (1) does not apply to reconstruction, repair or work done by employees of the authority or by labor supplied under agreement with a Federal or State agency with supplies and materials purchased as provided in this section.

(3)  No contract shall be entered into for construction or improvement or repair of a project or portion thereof unless the contractor gives an undertaking with a sufficient surety approved by the authority and in an amount fixed by the authority for the faithful performance of the contract.

(4)  The contract must provide, among other things, that the person or corporation entering into the contract with the authority will pay for all materials furnished and services rendered for the performance of the contract and that any person or corporation furnishing materials or rendering services may maintain an action to recover for them against the obligor in the undertaking as though such person or corporation were named in the contract if the action is brought within one year after the time the cause of action accrued.

(5)  Nothing in this section shall be construed to limit the power of the authority to construct, repair or improve a project or portion thereof or any addition, betterment or extension thereto directed by the officers, agents and employees of the authority or otherwise than by contract.

(b)  Supplies and materials.--All supplies and materials costing at least $25,000 shall be purchased only after advertisement as provided in this section. The authority shall accept the lowest bid, kind, quality and material being equal, but the authority shall have the right to reject any or all bids or select a single item from any bid. The provisions as to bidding shall not apply to the purchase of patented and manufactured products offered for sale in a noncompetitive market or solely by a manufacturer's authorized dealer.

(c)  Quotations.--Written or telephonic price quotations from at least three qualified and responsible contractors shall be requested for a contract in excess of the base amount of $10,000, subject to adjustment under subsection (c.1), but is less than the amount requiring advertisement and competitive bidding. In lieu of price quotations, a memorandum shall be kept on file showing that fewer than three qualified contractors exist in the market area within which it is practicable to obtain quotations. A written record of telephonic price quotations shall be made and shall contain at least the date of the quotation; the name of the contractor and the contractor's representative; the construction, reconstruction, repair, maintenance or work which was the subject of the quotation; and the price. Written price quotations, written records of telephonic price quotations and memoranda shall be retained for a period of three years.

(c.1)  Adjustments.--Adjustments to the base amounts specified under subsections (a), (b) and (c) shall be made as follows:

(1)  The Department of Labor and Industry shall determine the percentage change in the Consumer Price Index for All Urban Consumers: All Items (CPI-U) for the United States City Average as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12-month period ending September 30, 2012, and for each successive 12-month period thereafter.

(2)  If the department determines that there is no positive percentage change, then no adjustment to the base amounts shall occur for the relevant time period provided for in this subsection.

(3)  (i)  If the department determines that there is a positive percentage change in the first year that the determination is made under paragraph (1), the positive percentage change shall be multiplied by each base amount, and the products shall be added to the base amounts, respectively, and the sums shall be preliminary adjusted amounts.

(ii)  The preliminary adjusted amounts shall be rounded to the nearest $100 to determine the final adjusted base amounts for purposes of subsections (a), (b) and (c).

(4)  In each successive year in which there is a positive percentage change in the CPI-U for the United States City Average, the positive percentage change shall be multiplied by the most recent preliminary adjusted amounts, and the products shall be added to the preliminary adjusted amount of the prior year to calculate the preliminary adjusted amounts for the current year. The sums thereof shall be rounded to the nearest $100 to determine the new final adjusted base amounts for purposes of subsections (a), (b) and (c).

(5)  The determinations and adjustments required under this subsection shall be made in the period between October 1 and November 15 of the year following the effective date of this subsection and annually between October 1 and November 15 of each year thereafter.

(6)  The final adjusted base amounts and new final adjusted base amounts obtained under paragraphs (3) and (4) shall become effective January 1 for the calendar year following the year in which the determination required under paragraph (1) is made.

(7)  The department shall publish notice in the Pennsylvania Bulletin prior to January 1 of each calendar year of the annual percentage change determined under paragraph (1) and the unadjusted or final adjusted base amounts determined under paragraphs (3) and (4) at which competitive bidding is required under subsection (a) or (b) and written or telephonic price quotations are required under subsection (c), for the calendar year beginning the first day of January after publication of the notice. The notice shall include a written and illustrative explanation of the calculations performed by the department in establishing the unadjusted or final adjusted base amounts under this subsection for the ensuing calendar year.

(8)  The annual increase in the preliminary adjusted base amounts obtained under paragraphs (3) and (4) shall not exceed 3%.

(d)  Notice.--The term "advertisement" or "public notice," wherever used in this section, shall mean a notice published at least ten days before the award of a contract in a newspaper of general circulation published in the municipality where the authority has its principal office or, if no newspaper of general circulation is published therein, in a newspaper of general circulation in the county where the authority has its principal office.

(e)  Conflict of interest.--No member of the authority or officer or employee of the authority may directly or indirectly be a party to or be interested in any contract or agreement with the authority for any matter, cause or thing if the contract or agreement establishes liability against or indebtedness of the authority. Any contract or agreement made in violation of this subsection is void, and no action may be maintained on the agreement against the authority.

(f)  Entry into contracts.--

(1)  Subject to subsection (e), an authority may enter into and carry out contracts or establish or comply with rules and regulations concerning labor and materials and other related matters in connection with a project or portion thereof as the authority deems desirable or as may be requested by a Federal agency to assist in the financing of the project or any part thereof. This paragraph shall not apply to any of the following:

(i)  A case in which the authority has taken over by transfer or assignment a contract authorized to be assigned to it under section 5516 (relating to transfer of existing facilities to authority).

(ii)  A contract in connection with the construction of a project which the authority may have had transferred to it by any person or private corporation.

(2)  This subsection is not intended to limit the powers of an authority.

(g)  Compliance.--A contract for the construction, reconstruction, alteration, repair, improvement or maintenance of public works shall comply with the provisions of the act of March 3, 1978 (P.L.6, No.3), known as the Steel Products Procurement Act.

(h)  Evasion.--

(1)  An authority may not evade the provisions of this section as to bids or purchasing materials or contracting for services piecemeal for the purpose of obtaining prices under the amount required by this section upon transactions which should, in the exercise of reasonable discretion and prudence, be conducted as one transaction amounting to more than the amount required by this section.

(2)  This subsection is intended to make unlawful the practice of evading advertising requirements by making a series of purchases or contracts each for less than the advertising requirement price or by making several simultaneous purchases or contracts each below that price when in either case the transaction involved should have been made as one transaction for one price.

(3)  An authority member who votes to unlawfully evade the provisions of this section and who knows that the transaction upon which the member votes is or ought to be a part of a larger transaction and that it is being divided in order to evade the requirements as to advertising for bids commits a misdemeanor of the third degree for each contract entered into as a direct result of that vote.

(i)  Procurement.--Notwithstanding any provision of this chapter or of Title 62 (relating to procurement) to the contrary, an authority shall be considered a State-affiliated entity for purposes of compliance with Title 62.

(July 16, 2004, P.L.758, No.94, eff. imd.; Nov. 3, 2011, P.L.367, No.90, eff. imd.)

2011 Amendment.  Act 90 amended subsecs. (c) and (h)(1) and added subsec. (c.1). Section 4 of Act 90 provided that Act 90 shall apply to contracts and purchases advertised on or after January 1 of the year following the effective date of section 4.

2004 Amendment.  Act 94 amended subsecs. (a)(1), (b) and (h)(1) and added subsec. (i).

Cross References.  Section 5511 is referred to in section 5508.1 of this title.



Section 5512 - Use of projects

§ 5512.  Use of projects.

(a)  Regulations.--Subject to subsection (b), the use of the facilities of the authority and the operation of its business shall be subject to the regulations adopted by the authority.

(b)  Limitation.--The authority is not authorized to do anything which will impair the security of the holders of the obligations of the authority or violate agreements with them or for their benefit.



Section 5513 - Pledge by Commonwealth

§ 5513.  Pledge by Commonwealth.

(a)  Power of authorities.--The Commonwealth pledges to and agrees with any person, firm or corporation or Federal agency subscribing to or acquiring the bonds to be issued by the authority for the construction, extension, improvement or enlargement of a project or part thereof that the Commonwealth will not limit or alter the rights vested by this chapter in the authority until all bonds and the interest on them are fully met and discharged.

(b)  Federal matters.--The Commonwealth pledges to and agrees with the United States and all Federal agencies that, if a Federal agency constructs or contributes funds for the construction, extension, improvement or enlargement of a project or any portion thereof:

(1)  the Commonwealth will not alter or limit the rights and powers of the authority in any manner which would be inconsistent with the continued maintenance and operation of the project or the improvement thereof or which would be inconsistent with the due performance of agreements between the authority and any Federal agency; and

(2)  the authority shall continue to have and may exercise all powers granted in this chapter as long as the powers are necessary or desirable for carrying out the purposes of this chapter and the purposes of the United States in the construction or improvement or enlargement of the project or portion thereof.



Section 5514 - Termination of authority

§ 5514.  Termination of authority.

(a)  Conveyance of projects.--When an authority has finally paid and discharged all bonds, with interest due, which have been secured by a pledge of any of the revenues or receipts of a project, it may, subject to agreements concerning the operation or disposition of the project, convey the project to the parent municipality.

(b)  Conveyance of property.--When an authority has finally paid and discharged all bonds issued and outstanding and the interest due on them and settled all other outstanding claims against it, it may convey all its property to its parent municipality.

(c)  Certificate.--A certificate requesting the termination of the existence of an authority shall be filed in the office of the Secretary of the Commonwealth. If the certificate is approved by the parent municipality, the secretary shall note the termination of existence on the record of incorporation and return the certificate with approval to the board. The board shall cause the certificate to be recorded in the office of the recorder of deeds of the county. Upon recording, the property of the authority shall pass to the parent municipality, and the authority shall cease to exist.



Section 5515 - Exemption from taxation; payments in lieu of taxes

§ 5515.  Exemption from taxation; payments in lieu of taxes.

The effectuation of the authorized purposes of authorities created under this chapter shall be for the benefit of the residents of municipalities, for the increase of their commerce and prosperity and for the improvement of their health, safety and living conditions. Since authorities will be performing essential governmental functions in effectuating these purposes, authorities shall not be required to pay taxes or assessments upon property acquired or used by them for such purposes. In lieu of such taxes or special assessments, an authority may agree to make payments to the city or the county or any political subdivision. The bonds issued by an authority, their transfer and the income from the bonds, including profits made on their sale, shall be free from taxation within this Commonwealth.



Section 5516 - Transfer of existing facilities to authority

§ 5516.  Transfer of existing facilities to authority.

(a)  Authorization.--Any county, city, borough, town or township or any owner is authorized to sell, lease, lend, grant or convey to an authority a project or any part of a project or any interest in real or personal property which may be used by the authority in the construction, improvement, maintenance or operation of a project. Any county, city, borough, town or township is authorized to transfer, assign and set over to an authority a contract awarded by the county, city, borough, town or township for the construction of projects not begun or, if begun, not completed. The territory being served by a project or the territory within which the project is authorized to render service at the time of the acquisition of the project by an authority shall constitute the area in which the authority is authorized to render service.

(b)  Acquisition.--

(1)  An authority may not acquire by any device or means, including a consolidation, merger, purchase or lease or through the purchase of stock, bonds or other securities, title to or possession or use of all or a substantial portion of a project which is subject to the jurisdiction of the Pennsylvania Public Utility Commission without the approval of the commission evidenced by its certificate of public convenience obtained in accordance with the procedure and investigations as to value as provided in 66 Pa.C.S. § 1103 (relating to procedure to obtain certificates of public convenience). The commission shall also consider the earning power of the project in deciding the value of the project. As used in this paragraph, the term "acquire" includes only the acquisition of existing facilities.

(2)  The authority shall first report to and advise the parent municipality of the agreement to acquire, including all its terms and conditions.

(3)  The proposed action of the authority and the proposed agreement to acquire must be approved by the legislative body. Approval must be by two-thirds vote of all of the members of the legislative body.

(c)  Complete provision.--Notwithstanding any other provision of law, this section, without reference to any other law, shall be deemed complete for the acquisition by agreement of a project located wholly within or partially without the municipality causing the authority to be incorporated, and no proceedings or other action shall be required except as prescribed in this section.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsec. (b)(3), retroactive to June 19, 2001.

Cross References.  Section 5516 is referred to in section 5511 of this title.



Section 5517 - Severability

§ 5517.  Severability.

The provisions of this chapter are severable. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.






Chapter 56 - Municipal Authorities

Section 5601 - Short title of chapter

CHAPTER 56

MUNICIPAL AUTHORITIES

Sec.

5601.  Short title of chapter.

5602.  Definitions.

5603.  Method of incorporation.

5604.  Municipalities withdrawing from and joining in joint authorities.

5605.  Amendment of articles.

5606.  School district projects.

5607.  Purposes and powers.

5608.  Bonds.

5609.  Bondholders.

5610.  Governing body.

5611.  Investment of authority funds.

5612.  Money of authority.

5613.  Transfer of existing facilities to authority.

5614.  Competition in award of contracts.

5615.  Acquisition of lands, water and water rights.

5616.  Acquisition of capital stock.

5617.  Use of projects.

5618.  Pledge by Commonwealth.

5619.  Termination of authority.

5620.  Exemption from taxation and payments in lieu of taxes.

5621.  Constitutional construction.

5622.  Conveyance by authorities to municipalities or school districts of established projects.

5623.  Revival of an expired authority.

Enactment.  Chapter 56 was added June 19, 2001, P.L.287, No.22, effective immediately.

Special Provisions in Appendix.  See sections 2 and 4 of Act 22 of 2001 in the appendix to this title for special provisions relating to applicability to authorities incorporated under former laws and continuation of Municipality Authorities Act of 1945.

Cross References.  Chapter 56 is referred to in section 1103 of Title 4 (Amusements); sections 2102, 3402, 3902 of Title 12 (Commerce and Trade); section 206 of Title 26 (Eminent Domain); section 1504 of Title 64 (Public Authorities and Quasi-Public Corporations).

§ 5601.  Short title of chapter.

This chapter shall be known and may be cited as the Municipality Authorities Act.



Section 5602 - Definitions

§ 5602.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Administrative service."  In the case of authorities created for the purpose of making business improvements or providing administrative services, the term means those services which improve the ability of the commercial establishments of a district to serve the consumers, such as free or reduced-fee parking for customers, transportation repayments, public relations programs, group advertising and district maintenance and security services.

"Authority."  A body politic and corporate created under this chapter; under the former act of June 28, 1935 (P.L.463, No.191), known as the Municipality Authorities Act of one thousand nine hundred and thirty-five; or under the act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945.

"Board."  The governing body of an authority.

"Bonds."  Notes, bonds and other evidence of indebtedness or obligations which each authority is authorized to issue pursuant to section 5608 (relating to bonds).

"Business improvement."  In the case of authorities created for the purpose of making business improvements or providing administrative services, the term means those improvements designated by an authority to be needed by a district in general or by specific areas or individual properties within or near the district, including, but not limited to, sidewalks, retaining walls, street paving, street lighting, parking lots, parking garages, trees and shrubbery, pedestrian walks, sewers, water lines, rest areas and acquisition and remodeling or demolition of blighted buildings or structures. Improvements shall not be made to property not acquired by purchase or lease other than those improvements made within a right-of-way.

"Construction."  Acquisition and construction. The term "to construct" shall mean and include to acquire and to construct, all in such manner as may be deemed desirable.

"Eligible educational institution."  An independent institution of higher education located in and chartered by the Commonwealth or a private secondary school located in this Commonwealth and approved by the Department of Education which is not a State-owned institution, which is operated not for profit, which is determined by the authority not to be a theological seminary or school of theology or a sectarian and denominational institution and which is approved as eligible by the authority pursuant to regulations approved by it.

"Federal agency."  The United States of America, the President of the United States of America and any department of or corporation, agency or instrumentality created, designated or established by the United States of America.

"Financing," "to finance" or "financed."  The lending or providing of funds to or on behalf of a person for payment of the costs of a project or for refinancing such costs, repayment of loans previously incurred to pay the cost of a project or otherwise.

"Health center."  A facility which:

(1)  is operated by a nonprofit corporation and:

(i)  provides health care services to the public;

(ii)  provides health care-related services or assistance to one or more organizations in aid of the provision of health care services to the public, including, without limitation, such facilities as blood banks, laboratories, research and testing facilities, medical and administrative office buildings and ancillary facilities;

(iii)  constitutes an integrated facility which provides substantial health care services on a nonsectarian basis and other reasonably related services, including, without limitation, life care or continuing care communities and nursing, personal care or assisted living facilities for the elderly, handicapped or disabled; or

(iv)  provides educational and counseling services regarding the prevention, diagnosis and treatment of health care problems; and

(2)  if required by law to be licensed to provide such services by the Department of Health, the Department of Public Welfare or the Insurance Department, is so licensed or, in the case of a facility to be constructed, renovated or expanded, is designed to comply with applicable standards for such licensure.

"Improvement."  Extension, enlargement and improvement. The term "to improve" shall mean and include to extend, to enlarge and to improve all in such manner as may be deemed desirable.

"Local government unit."  This term shall have the same meaning as provided under section 8002 (relating to definitions).

"Municipal authority."  The body or board authorized by law to enact ordinances or adopt resolutions for the particular municipality.

"Municipality."  A county, city, town, borough, township or school district of the Commonwealth.

"Project."  Equipment leased by an authority to the municipality or municipalities that organized it or to any municipality or school district located wholly or partially within the boundaries of the municipality or municipalities that organized it, or any structure, facility or undertaking which an authority is authorized to acquire, construct, finance, improve, maintain or operate, or provide financing for insurance reserves under the provisions of this chapter, or any working capital which an authority is authorized to finance under the provisions of this chapter.

"Provide financing for insurance reserves."  Financing, on behalf of one or more local government units or authorities, all or any portion of a reserve or a contribution toward a combined reserve, pool or other arrangement relating to self-insurance which has been established by one or more local government units pursuant to 42 Pa.C.S. § 8564 (relating to liability insurance and self-insurance) up to, but not exceeding, the amount provided in section 8007 (relating to cost of project).

"Working capital."  Shall include, but not be limited to, funds for supplies, materials, services, salaries, pensions and any other proper operating expenses, provided that the term shall be limited solely to hospitals and health centers, and private, nonprofit, nonsectarian colleges and universities, State-related universities and community colleges, which are determined by the authority to be eligible educational institutions. Nothing in this chapter shall prohibit the borrowing of working capital as may be necessary or incidental to the undertaking or placing in operation of any project undertaken in whole or in part pursuant to this chapter.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended the defs. of "authority" and "provide financing for insurance reserves," retroactive to June 19, 2001.



Section 5603 - Method of incorporation

§ 5603.  Method of incorporation.

(a)  Resolution of intent.--Whenever the municipal authorities of any municipality singly or of two or more municipalities jointly desire to organize an authority under this chapter, they shall adopt a resolution or ordinance signifying their intention to do so. No such resolution or ordinance shall be adopted until after a public hearing has been held, the notice of which shall be given at least 30 days before the hearing and in the same manner as provided in subsection (b) for the giving of notice of the adoption of the resolution or ordinance.

(b)  General notice of adopted resolution.--If the resolution or ordinance is adopted, the municipal authorities of such municipality or municipalities shall cause a notice of such resolution or ordinance to be published at least one time in the legal periodical of the county or counties in which the authority is to be organized and at least one time in a newspaper published and in general circulation in such county or counties. The notice shall contain a brief statement of the substance of the resolution or ordinance, including the substance of the articles making reference to this chapter. In the case of authorities created for the purpose of making business improvements or providing administrative services, if appropriate, the notice shall specifically provide that the municipality or municipalities have retained the right which exists under this chapter to approve any plan of the authority. The notice shall state that on a day certain, not less than three days after publication of the notice, articles of incorporation of the proposed authority shall be filed with the Secretary of the Commonwealth. No municipality shall be required to make any other publication of the resolution or ordinance under the provisions of existing law.

(c)  Filing articles of incorporation.--On or before the day specified in the notice required under subsection (b), the municipal authorities shall file with the Secretary of the Commonwealth articles of incorporation together with proof of publication of the notice required under subsection (b). The articles of incorporation shall set forth:

(1)  The name of the authority.

(2)  A statement that the authority is formed under this chapter.

(3)  A statement whether any other authority has been organized under this chapter or under the former act of June 28, 1935 (P.L.463, No.191), entitled "An act providing for the incorporation, as bodies corporate and politic, of "Authorities" for municipalities, counties, and townships; defining the same; prescribing the rights, powers, and duties of such Authorities; authorizing such Authorities to acquire, construct, improve, maintain, and operate projects, and to borrow money and issue bonds therefor; providing for the payment of such bonds, and prescribing the rights of the holders thereof; conferring the right of eminent domain on such Authorities; authorizing such Authorities to enter into contracts with and to accept grants from the Federal Government or any agency thereof; and for other purposes," or the act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, and is in existence in or for the incorporating municipality or municipalities. If any one or more of the municipalities have already joined with other municipalities not composing the same group in organizing a joint authority, the application shall set forth the name of that authority together with the names of the municipalities joining in it.

(4)  The name of the incorporating municipality or municipalities together with the names and addresses of its municipal authorities.

(5)  The names, addresses and term of office of the first members of the board of the authority.

(6)  In the case of authorities created for the purpose of making business improvements or providing administrative services, if appropriate, a statement that the municipality or municipalities have retained the right which exists under this chapter to approve any plan of the authority.

(7)  Any other matter which shall be determined in accordance with the provisions of this chapter.

(d)  Execution of articles.--The articles of incorporation shall be executed by each incorporating municipality by its proper officers and under its municipal seal.

(e)  Certification of incorporation.--If the Secretary of the Commonwealth finds that the articles of incorporation conform to law, he shall, but not prior to the day specified in the notice published in accordance with subsection (b), endorse his approval of them and, when all proper fees and charges have been paid, shall file the articles and issue a certificate of incorporation to which shall be attached a copy of the approved articles. Upon the issuance of a certificate of incorporation by the Secretary of the Commonwealth, the corporate existence of the authority shall begin. The certificate of incorporation shall be conclusive evidence of the fact that the authority has been incorporated, but proceedings may be instituted by the Commonwealth to dissolve an authority which was formed without substantial compliance with the provisions of this section.

(f)  Certification of officers.--When an authority has been organized and its officers elected, its secretary shall certify to the Secretary of the Commonwealth the names and addresses of its officers as well as the principal office of the authority. Any change in the location of the principal office shall likewise be certified to the Secretary of the Commonwealth within ten days after such change. An authority created under the laws of the Commonwealth and existing at the time this chapder is enacted, in addition to powers granted or conferred upon the authority, shall possess all the powers provided under this chapter.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsec. (f), retroactive to June 19, 2001.

Cross References.  Section 5603 is referred to in sections 5605, 5612 of this title.



Section 5604 - Municipalities withdrawing from and joining in joint authorities

§ 5604.  Municipalities withdrawing from and joining in joint authorities.

(a)  Power to withdraw.--When an authority has been incorporated by two or more municipalities, any one or more of such municipalities may withdraw from it, but no municipality shall be permitted to withdraw from an authority after an obligation has been incurred by that authority.

(b)  Power to join.--When an authority has been incorporated by one or more municipalities, a municipality not having joined in the original incorporation may subsequently join in the authority.

(c)  Procedure.--Any municipality wishing to withdraw from or to become a member of an existing authority shall signify its desire by resolution or ordinance. If the authority shall by resolution express its consent to such withdrawal or joining, the municipal authorities of the withdrawing or joining municipality shall cause a notice of its resolution or ordinance to be published at least one time in the legal periodical of the county or counties in which the authority is organized and at least one time in a newspaper published and in general circulation in such county or counties. This notice shall contain a brief statement of the substance of the resolution or ordinance, making reference to this chapter, and shall state that on a day certain, not less than three days after publication of the notice, an application to withdraw from or to become a member of the authority, as the case may be, will be filed with the Secretary of the Commonwealth.

(d)  Filing an application to withdraw or join.--On or before the day specified in the notice, the municipal authorities shall file an application with the Secretary of the Commonwealth together with proof of publication of the notice required under subsection (c). In the case of a municipality seeking to become a member of the authority, the application shall set forth all of the information required in the case of original incorporation insofar as it applies to the incoming municipality, including the name and address and term of office of the first member or members of the board of the authority from the incoming municipality and, if there is to be a reapportionment of representation or revision of the terms of office of the members of the board, the names, addresses and terms of office of all the members of the board as so reapportioned or revised. The application in all cases shall be executed by the proper officers of the withdrawing or incoming municipality under its municipal seal and shall be joined in by the proper officers of the governing body of the authority and, in the case of a municipality seeking to become a member of the authority, also by the proper officers of each of the municipalities that are then members of the authority pursuant to resolutions by the municipal authorities of the participating municipalities.

(e)  Certification of withdrawal or joinder.--If the Secretary of the Commonwealth finds that the application conforms to law, he shall, but not prior to the day specified in the notice, endorse his approval of it and, when all proper fees and charges have been paid, shall file the same and issue a certificate of withdrawal or a certificate of joinder, as the case may be, to which shall be attached a copy of the approved application. The withdrawal or joining shall become effective upon the issuing of the certificate.

Cross References.  Section 5604 is referred to in section 5610 of this title.



Section 5605 - Amendment of articles

§ 5605.  Amendment of articles.

(a)  Purpose.--An authority may amend its articles for the following reasons:

(1)  To adopt a new name.

(2)  To modify or add a provision to increase its term of existence to a date not exceeding 50 years from the date of approval of the articles of amendment.

(3)  To change, add to or diminish its powers or purposes or to set forth different or additional powers or purposes.

(4)  To increase or decrease the number of members of the board of the authority, to reapportion the representation on the board of the authority and to revise the terms of office of members, all in a manner consistent with the provisions of section 5610 (relating to governing body).

(b)  Procedure.--Every amendment to the articles shall first be proposed by the board by the adoption of a resolution setting forth the proposed amendment and directing that it be submitted to the governing authorities of the municipality or municipalities composing the authority. The resolution shall contain the language of the proposed amendment to the articles by providing that the articles shall be amended so as to read as set forth in full in the resolution, that any provision of the articles be amended so as to read as set forth in full in the resolution or that the matter stated in the resolution be added to or stricken from the articles. After the amendments have been submitted to the municipality or municipalities, such municipality or municipalities shall adopt or reject such amendment by resolution or ordinance.

(c)  Execution and verification.--After an amendment has been adopted by the municipality or municipalities, articles of amendment shall be executed under the seal of the authority and verified by two duly authorized officers of the corporation and shall set forth:

(1)  The name and location of the registered office of the authority.

(2)  The act under which the authority was formed and the date when the original articles were approved and filed.

(3)  The resolution or ordinance of the municipality or municipalities adopting the amendment.

(4)  The amendment adopted by the municipality or municipalities which shall be set forth in full.

(d)  Advertisement.--The authority shall advertise its intention to file articles of amendment with the Secretary of the Commonwealth as provided under section 5603 (relating to method of incorporation) for forming an authority. Advertisements shall appear at least three days prior to the day upon which the articles of amendment are presented to the Secretary of the Commonwealth and shall set forth briefly:

(1)  The name and location of the registered office of the authority.

(2)  A statement that the articles of amendment are to be filed under the provisions of this chapter.

(3)  The nature and character of the proposed amendment.

(4)  The time when the articles of amendment will be filed with the Secretary of the Commonwealth.

(e)  Filing the amendment.--The articles of amendment and proof of the required advertisement shall be delivered by the authority or its representative to the Secretary of the Commonwealth. If the Secretary of the Commonwealth finds that the articles conform to law, he shall forthwith, but not prior to the day specified in the advertisement required in subsection (d), endorse his approval of it and, when all fees and charges have been paid, shall file the articles and issue to the authority or its representative a certificate of amendment to which shall be attached a copy of the approved articles.

Cross References.  Section 5605 is referred to in section 5607 of this title.



Section 5606 - School district projects

§ 5606.  School district projects.

(a)  Merger and consolidation authorized.--Any two or more existing authorities, all the projects of all of which are leased to the same school district, may be merged into one authority, hereinafter designated as the surviving authority, or consolidated into a new authority.

(b)  Articles of merger or consolidation.--Articles of merger or articles of consolidation, as the case may be, shall first be proposed by the board of school directors of the school district leasing the projects. The governing body of the school district and of any other municipality or municipalities incorporating one or more of the existing authorities shall each adopt a resolution which shall contain the language of the proposed merger or consolidation. The articles of merger or consolidation shall be signed by the proper officers of the respective school districts and other municipalities, if any, and under their respective municipal seals and shall set forth the following:

(1)  The name of the surviving or new authority.

(2)  The location of the registered office of the surviving or new authority.

(3)  The names and addresses and term of office of the members of the board of the surviving or new authority as specified in the plan of merger or consolidation, and the initial terms of office shall be staggered as provided in this chapter with respect to the incorporation of an authority.

(4)  A statement indicating the date on which each existing authority was formed and the purpose for which it was formed, taken from the articles of incorporation, the name of the original incorporating school district or districts or other incorporating municipality or municipalities and the name of any successor to any thereof.

(5)  The time and place of the meetings of the governing bodies of the school district and other municipalities parties to the plan of merger or consolidation.

(6)  A statement of the plan of merger.

(7)  Any changes in the articles of incorporation of the surviving authority in the case of a merger and a statement of the articles of incorporation in full in the case of the new authority to be formed, in each case in conformity with the provisions of this chapter relating to the incorporation of authorities, except that any item required to be stated which is covered elsewhere in the articles of merger or consolidation need not be repeated.

(c)  Publication of resolution.--The reorganized school district and each other municipality party to the plan of merger or consolidation shall cause a notice of the resolution setting forth the merger or consolidation to be published at least one time in the legal periodical of the county or counties in which the surviving authority is to be organized and at least one time in a newspaper published and in general circulation in such county or counties. The notice shall contain a brief statement of the substance of the resolution, including the substance of the articles of merger making reference to this chapter, and shall state that on a day certain, not less than three days after publication of the notice, articles of merger or consolidation shall be filed with the Secretary of the Commonwealth. The publication shall be sufficient compliance with the laws of this Commonwealth or any existing laws dealing with publication for municipalities.

(d)  Documentation.--The articles of merger or consolidation shall be filed on or before the day specified in the advertisement with the Secretary of the Commonwealth together with the proof of publication of the notice required under subsection (c).

(e)  Certification of merger or consolidation.--The Secretary of the Commonwealth shall file the articles of merger or consolidation and the proof of advertisement required in subsection (c) but not prior to the day specified in the advertisement, certify the date of such filing when all fees and charges have been paid and issue to the surviving or new authority or its representative a certificate of merger or consolidation to which shall be attached a copy of the filed articles of merger or consolidation.

(f)  Filing the articles of merger or consolidation.--Upon the filing of the articles of merger or the articles of consolidation by the Secretary of the Commonwealth, the merger or consolidation shall be effective, and in the case of a consolidation the new authority shall come into existence, and in either case the articles of merger and consolidation shall constitute the articles of incorporation of the surviving or new authority, and the reorganized school district, lessee of the projects, shall be deemed to be the incorporating municipality of the authority.

(g)  Creation of surviving or new authority.--Upon the merger or consolidation becoming effective, the several existing authorities to the plan of merger or consolidation shall become a single authority, which in the case of a merger shall be that authority designated in the articles of merger as the surviving authority and in the case of a consolidation shall be a new authority as provided in the articles of consolidation. The separate existence of all existing authorities named in the articles of merger or consolidation shall cease, except that of the surviving authority in the case of a merger.

(h)  Disposition of property and accounts.--All of the property, real, personal and mixed, and all interests therein of each of the existing authorities named in the plan of merger or consolidation, all debts due and whatever amount due to any of them, including their respective right, title and interest in and to all lease rentals, sinking funds on deposit, all funds deposited under lease or trust instruments shall be taken and deemed to be transferred to and vested in the surviving or new authority as the case may be without further act or deed.

(i)  Continuation of contracts.--The surviving authority or the new authority shall be responsible for the liabilities and obligations of each of the existing authorities so merged or consolidated but shall be subject to the same limitations, pledges, assignments, liens, charges, terms and conditions as to revenues and restrictions as to and leases of properties as were applicable to each existing authority. The liabilities of the merging or consolidating authorities of the members of their boards or officers shall not be affected nor shall the rights of creditors thereof or any persons dealing with such authorities or any liens upon the property of such authorities or any outstanding bonds be impaired by the merger or consolidation, and any claim existing or action or proceeding pending by or against any such authorities shall be prosecuted to judgment as if such merger or consolidation had not taken place, or the surviving authority or the new authority may be proceeded against or substituted in its place.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsec. (d), retroactive to June 19, 2001.



Section 5607 - Purposes and powers

§ 5607.  Purposes and powers.

(a)  Scope of projects permitted.--Every authority incorporated under this chapter shall be a body corporate and politic and shall be for the purposes of financing working capital; acquiring, holding, constructing, financing, improving, maintaining and operating, owning or leasing, either in the capacity of lessor or lessee, projects of the following kind and character and providing financing for insurance reserves:

(1)  Equipment to be leased by an authority to the municipality or municipalities that organized it or to any municipality or school district located wholly or partially within the boundaries of the municipality or municipalities that organized it.

(2)  Buildings to be devoted wholly or partially for public uses, including public school buildings, and facilities for the conduct of judicial proceedings and for revenue-producing purposes.

(3)  Transportation, marketing, shopping, terminals, bridges, tunnels, flood control projects, highways, parkways, traffic distribution centers, parking spaces, airports and all facilities necessary or incident thereto.

(4)  Parks, recreation grounds and facilities.

(5)  Sewers, sewer systems or parts thereof.

(6)  Sewage treatment works, including works for treating and disposing of industrial waste.

(7)  Facilities and equipment for the collection, removal or disposal of ashes, garbage, rubbish and other refuse materials by incineration, landfill or other methods.

(8)  Steam heating plants and distribution systems.

(9)  Incinerator plants.

(10)  Waterworks, water supply works, water distribution systems.

(11)  Facilities to produce steam which is used by the authority or is sold on a contract basis for industrial or similar use or on a sale-for-resale basis to one or more entities authorized to sell steam to the public, provided that such facilities have been approved by resolution or ordinance adopted by the governing body of the municipality or municipalities organizing such authority and that the approval does not obligate the taxing power of the municipality in any way.

(12)  Facilities for generating surplus electric power which are related to incinerator plants, dams, water supply works, water distribution systems or sewage treatment plants pursuant, where applicable, to section 3 of the Federal Power Act (41 Stat. 1063, 16 U.S.C. § 796) and section 210 of the Public Utility Regulatory Policies Act of 1978 (Public Law 95-617, 16 U.S.C. § 824a-3) or Title IV of the Public Utility Regulatory Policies Act of 1978 (Public Law 95-617, 16 U.S.C. §§ 2701 to 2708) if:

(i)  electric power generated from the facilities is sold or distributed only on a sale-for-resale basis to one or more entities authorized to sell electric power to the public;

(ii)  the facilities have been approved by resolution or ordinance adopted by the governing body of the municipality or municipalities organizing the authority and the approval does not obligate the taxing power of the municipality in any way; and

(iii)  the incinerator plants, dams, water supply works, water distribution systems or sewage treatment plants are or will be located within or contiguous with a county in which at least one of the municipalities organizing the authority is located, except that this subparagraph shall not apply to incinerator plants, dams, water supply works, water distribution systems or sewage treatment plants located in any county which have been or will be constructed by or acquired by the authority to perform functions the primary purposes of which are other than that of generation of electric power for which the authority has been organized.

(13)  Swimming pools, playgrounds, lakes and low-head dams.

(14)  Hospitals and health centers.

(15)  Buildings and facilities for private, nonprofit, nonsectarian secondary schools, colleges and universities, State-related universities and community colleges, which are determined by the authority to be eligible educational institutions, provided that such buildings and facilities shall have been approved by resolution or ordinance adopted by the governing body of the municipality or municipalities organizing the authority and that the approval does not obligate the taxing power of the governing body in any way.

(16)  Motor buses for public use, when such motor buses are to be used within any municipality, and subways.

(17)  Industrial development projects, including, but not limited to, projects to retain or develop existing industries and the development of new industries, the development and administration of business improvements and administrative services related thereto.

(b)  Limitations.--This section is subject to the following limitations:

(1)  An authority created by a school district or school districts shall have the power only to acquire, hold, construct, improve, maintain, operate and lease public school buildings and other school projects acquired, constructed or improved for public school purposes.

(2)  The purpose and intent of this chapter being to benefit the people of the Commonwealth by, among other things, increasing their commerce, health, safety and prosperity and not to unnecessarily burden or interfere with existing business by the establishment of competitive enterprises, none of the powers granted by this chapter shall be exercised in the construction, financing, improvement, maintenance, extension or operation of any project or projects or providing financing for insurance reserves which in whole or in part shall duplicate or compete with existing enterprises serving substantially the same purposes. This limitation shall not apply to the exercise of the powers granted under this section:

(i)  for facilities and equipment for the collection, removal or disposal of ashes, garbage, rubbish and other refuse materials by incineration, landfill or other methods if each municipality organizing or intending to use the facilities of an authority having such powers shall declare by resolution or ordinance that it is desirable for the health and safety of the people of such municipality that it use the facilities of the authority and state if any contract between such municipality and any other person, firm or corporation for the collection, removal or disposal of ashes, garbage, rubbish and other refuse material has by its terms expired or is terminable at the option of the municipality or will expire within six months from the date such ordinance becomes effective;

(ii)  for industrial development projects if the authority does not develop industrial projects which will compete with existing industries;

(iii)  for authorities created for the purpose of providing business improvements and administrative services if each municipality organizing an authority for such a project shall declare by resolution or ordinance that it is desirable for the entire local government unit to improve the business district;

(iv)  to hospital projects or health centers to be leased to or financed with loans to public hospitals, nonprofit corporation health centers or nonprofit hospital corporations serving the public or to school building projects and facilities to be leased to or financed with loans to private, nonprofit, nonsectarian secondary schools, colleges and universities, State-related universities and community colleges or to facilities, as limited under the provisions of this section, to produce steam or to generate electric power if each municipality organizing an authority for such a project shall declare by resolution or ordinance that it is desirable for the health, safety and welfare of the people in the area served by such facilities to have such facilities provided by or financed through an authority;

(v)  to provide financing for insurance reserves if each municipality or authority intending to use any proceeds thereof shall declare by resolution or ordinance that it is desirable for the health, safety and welfare of the people in such local government unit or served by such authority; or

(vi)  to projects for financing working capital.

(3)  It is the intent of this chapter in specifying and defining the authorized purposes and projects of an authority to permit the authority to benefit the people of this Commonwealth by, among other things, increasing their commerce, health, safety and prosperity while not unnecessarily burdening or interfering with any municipality which has not incorporated or joined that authority. Therefore, notwithstanding any other provisions of this chapter, an authority shall not have as its purpose and shall not undertake as a project solely for revenue-producing purposes the acquiring of buildings, facilities or tracts of land which in the case of an authority incorporated or joined by a county or counties are located either within or outside the boundaries of the county or counties and in the case of all other authorities are located outside the boundaries of the municipality or municipalities that incorporated or joined the authority unless either:

(i)  the governing body of each municipality in which the project will be undertaken has by resolution evidenced its approval; or

(ii)  in cases where the property acquired is not subject to tax abatement, the authority covenants and agrees with each municipality in which the authority will acquire real property as part of the project either to make annual payments in lieu of real estate taxes and special assessments for amounts and time periods specified in the agreement or to pay annually the amount of real estate taxes and special assessments which would be payable if the real property so acquired were fully taxable and subject to special assessments.

(c)  Effect of specificity.--The municipality or municipalities organizing such an authority may, in the resolution or ordinance signifying their intention so to do or from time to time by subsequent resolution or ordinance, specify the project or projects to be undertaken by the authority, and no other projects shall be undertaken by the authority than those so specified. If the municipal authorities organizing an authority fail to specify the project or projects to be undertaken, then the authority shall be deemed to have all the powers granted by this chapter.

(d)  Powers.--Every authority may exercise all powers necessary or convenient for the carrying out of the purposes set forth in this section, including, but without limiting the generality of the foregoing, the following rights and powers:

(1)  To have existence for a term of 50 years and for such further period or periods as may be provided in articles of amendment approved under section 5605(e) (relating to amendment of articles).

(2)  To sue and be sued, implead and be impleaded, complain and defend in all courts.

(3)  To adopt, use and alter at will a corporate seal.

(4)  To acquire, purchase, hold, lease as lessee and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority, and to sell, lease as lessor, transfer and dispose of any property or interest therein at any time acquired by it.

(5)  To acquire by purchase, lease or otherwise and to construct, improve, maintain, repair and operate projects.

(6)  To finance projects by making loans which may be evidenced by and secured as may be provided in loan agreements, mortgages, security agreements or any other contracts, instruments or agreements, which contracts, instruments or agreements may contain such provisions as the authority shall deem necessary or desirable for the security or protection of the authority or its bondholders.

(7)  To make bylaws for the management and regulation of its affairs.

(8)  To appoint officers, agents, employees and servants, to prescribe their duties and to fix their compensation.

(9)  To fix, alter, charge and collect rates and other charges in the area served by its facilities at reasonable and uniform rates to be determined exclusively by it for the purpose of providing for the payment of the expenses of the authority, the construction, improvement, repair, maintenance and operation of its facilities and properties and, in the case of an authority created for the purpose of making business improvements or providing administrative services, a charge for such services which is to be based on actual benefits and which may be measured on, among other things, gross sales or gross or net profits, the payment of the principal of and interest on its obligations and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such obligations, or with a municipality and to determine by itself exclusively the services and improvements required to provide adequate, safe and reasonable service, including extensions thereof, in the areas served. If the service area includes more than one municipality, the revenues from any project shall not be expended directly or indirectly on any other project unless such expenditures are made for the benefit of the entire service area. Any person questioning the reasonableness or uniformity of a rate fixed by an authority or the adequacy, safety and reasonableness of the authority's services, including extensions thereof, may bring suit against the authority in the court of common pleas of the county where the project is located or, if the project is located in more than one county, in the court of common pleas of the county where the principal office of the project is located. The court of common pleas shall have exclusive jurisdiction to determine questions involving rates or service. Except in municipal corporations having a population density of 300 persons or more per square mile, all owners of real property in eighth class counties may decline in writing the services of a solid waste authority.

(10)  In the case of an authority which has agreed to provide water service through a separate meter and separate service line to a residential dwelling unit in which the owner does not reside, to impose and enforce the owner's duty to pay a tenant's bill for service rendered to the tenant by the authority only if the authority notifies the owner and the tenant within 30 days after the bill first becomes overdue. Notification shall be provided by first class mail to the address of the owner provided to the authority by the owner and to the billing address of the tenant, respectively. Nothing in this paragraph shall be construed to require an authority to terminate service to a tenant, and the owner shall not be liable for any service which the authority provides to the tenant 90 or more days after the tenant's bill first becomes due unless the authority has been prevented by court order from terminating service to that tenant.

(11)  In the case of an authority which has agreed to provide sewer service to a residential dwelling unit in which the owner does not reside, to impose and enforce the owner's duty to pay a tenant's bill for service rendered by the authority to the tenant. The authority shall notify the owner and the tenant within 30 days after the tenant's bill for that service first becomes overdue. Notification shall be provided by first class mail to the address of the owner provided to the authority by the owner and to the billing address of the tenant, respectively. Nothing in this paragraph shall be construed to relieve the owner of liability for such service unless the authority fails to provide the notice required in this paragraph.

(12)  To borrow money, make and issue negotiable notes, bonds, refunding bonds and other evidences of indebtedness or obligations, hereinafter called bonds, of the authority. Bonds shall have a maturity date not longer than 40 years from the date of issue except that no refunding bonds shall have a maturity date later than the life of the authority; also, to secure the payment of the bonds or any part thereof by pledge or deed of trust of all or any of its revenues and receipts; to make agreements with the purchasers or holders of the bonds or with others in connection with any bonds, whether issued or to be issued, as the authority shall deem advisable; and in general to provide for the security for the bonds and the rights of the bondholders. In respect to any project constructed and operated under agreement with any authority or any public authority of any adjoining state, to borrow money and issue notes, bonds and other evidences of indebtedness and obligations jointly with that authority. Notwithstanding any of the foregoing, no authority shall borrow money on obligations to be paid primarily out of lease rentals or other current revenues other than charges made to the public for the use of the capital projects financed if the net debt of the lessee municipality or municipalities shall exceed any limit provided by any law of the Commonwealth.

(13)  To make contracts of every name and nature and to execute all instruments necessary or convenient for the carrying on of its business.

(14)  Without limitation of the foregoing, to borrow money and accept grants from and to enter into contracts, leases or other transactions with any Federal agency, the Commonwealth or a municipality, school district, corporation or authority.

(15)  To have the power of eminent domain.

(16)  To pledge, hypothecate or otherwise encumber all or any of the revenues or receipts of the authority as security for all or any of the obligations of the authority.

(17)  To do all acts and things necessary or convenient for the promotion of its business and the general welfare of the authority to carry out the powers granted to it by this chapter or other law, including, but not limited to, the adoption of reasonable rules and regulations that apply to water and sewer lines located on a property owned or leased by a customer and to refer for prosecution as a summary offense any violation dealing with rules and regulations relating to water and sewer lines located on a property owned or leased by a customer. Under this paragraph, an authority established by a county of the second class A which is not a home rule county shall have powers for the inspection and repair of sewer facilities comparable to the powers of health officials under section 3007 of the act of May 1, 1933 (P.L.103, No.69), known as The Second Class Township Code.

(18)  To contract with any municipality, corporation or a public authority of this and an adjoining state on terms as the authority shall deem proper for the construction and operation of any project which is partly in this Commonwealth and partly in the adjoining state.

(19)  To enter into contracts to supply water and other services to and for municipalities that are not members of the authority or to and for the Commonwealth, municipalities, school districts, persons or authorities and fix the amount to be paid therefor.

(20)  (i)  To make contracts of insurance with an insurance company, association or exchange authorized to transact business in this Commonwealth, insuring its employees and appointed officers and officials under a policy or policies of insurance covering life, accidental death and dismemberment and disability income. Statutory requirements for such insurance, including, but not limited to, requisite number of eligible employees, appointed officers and officials, as provided for in section 621.2 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921, and sections 1, 2, 6, 7 and 9 of the act of May 11, 1949 (P.L.1210, No.367), known as the Group Life Insurance Policy Law, shall be met.

(ii)  To make contracts with an insurance company, association or exchange or any hospital plan corporation or professional health service corporation authorized to transact business in this Commonwealth insuring or covering its employees and their dependents but not its appointed officers and officials nor their dependents for hospital and medical benefits and to contract for its employees but not its appointed officers and officials with an insurance company, association or exchange authorized to transact business in this Commonwealth granting annuities or to establish, maintain, operate and administer its own pension plan covering its employees but not its appointed officers and officials.

(iii)  For the purposes set forth under this paragraph, to agree to pay part or all of the cost of this insurance, including the premiums or charges for carrying these contracts, and to appropriate out of its treasury any money necessary to pay such costs, premiums or charges. The proper officers of the authority who are authorized to enter into such contracts are authorized, enabled and permitted to deduct from the officers' or employees' pay, salary or compensation that part of the premium or cost which is payable by the officer or employee and as may be so authorized by the officer or employee in writing.

(21)  To charge the cost of construction of any sewer or water main constructed by the authority against the properties benefited, improved or accommodated thereby to the extent of such benefits. These benefits shall be assessed in the manner provided under this chapter for the exercise of the right of eminent domain.

(22)  To charge the cost of construction of a sewer or water main constructed by the authority against the properties benefited, improved or accommodated by the construction according to the foot front rule. Charges shall be based upon the foot frontage of the properties benefited and shall be a lien against such properties. Charges may be assessed and collected and liens may be enforced in the manner provided by law for the assessment and collection of charges and the enforcement of liens of the municipality in which such authority is located. No charge shall be assessed unless prior to the construction of a sewer or water main the authority submitted the plan of construction and estimated cost to the municipality in which the project is to be undertaken and the municipality approved it. The properties benefited, improved or accommodated by the construction may not be charged an aggregate amount in excess of the approved estimated cost.

(23)  To require the posting of financial security to insure the completion in accordance with the approved plat and with the rules and regulations of the authority of any water mains or sanitary sewer lines, or both, and related apparatus and facilities required to be installed by or on behalf of a developer under an approved land development or subdivision plat as these terms are defined under the act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code. If financial security is required by the authority and without limitation as to other types of financial security which the authority may approve, which approval shall not be unreasonably withheld, federally chartered or Commonwealth-chartered lending institution irrevocable letters of credit and restrictive or escrow accounts in these lending institutions shall be deemed acceptable financial security. Financial security shall be posted with a bonding company or federally chartered or Commonwealth-chartered lending institution chosen by the party posting the financial security if the bonding company or lending institution is authorized to conduct business within this Commonwealth. The bond or other security shall provide for and secure to the authority the completion of required improvements within one year from the date of posting of the security. The amount of financial security shall be equal to 110% of the cost of the required improvements for which financial security is to be posted. The cost of required improvements shall be established by submitting to the authority a bona fide bid from a contractor chosen by the party posting the financial security. In the absence of a bona fide bid, the cost shall be established by an estimate prepared by the authority's engineer. If the party posting the financial security requires more than one year from the date of posting the financial security to complete the required improvements, the amount of financial security may be increased by an additional 10% for each one-year period beyond the first anniversary date from the initial posting date or to 110% of the cost of completing the required improvements as reestablished on or about the expiration of the preceding one-year period by using the above bidding procedure. As the work of installing the required improvements proceeds, the party posting the financial security may request the authority to release or authorize the release of, from time to time, portions of the financial security necessary to pay the contractor performing the work. Release requests shall be in writing addressed to the authority, and the authority shall have 45 days after receiving a request to ascertain from the authority engineer, certified in writing, that the portion of the work has been completed in accordance with the approved plat. Upon receiving written certification, the authority shall authorize release by the bonding company or lending institution of an amount estimated by the authority engineer to fairly represent the value of the improvements completed. If the authority fails to act within the 45-day period, it shall be deemed to have approved the requested release of funds. The authority may, prior to final release at the time of completion and certification by its engineer, retain 10% of the original amount of the posted financial security for the improvements. If the authority accepts dedication of all or some of the required improvements following completion, it may require the posting of financial security to secure structural integrity of the dedicated improvements as well as the functioning of the improvements in accordance with the design and specifications as depicted on the final plat and the authority's rules and regulations. This financial security shall expire not later than 18 months from the date of acceptance of dedication and shall be of the same type as set forth in this paragraph with regard to that which is required for installation of the improvements, except that it shall not exceed 15% of the actual cost of installation of the improvements. Any inconsistent ordinance, resolution or statute is null and void.

(24)  To charge enumerated fees to property owners who desire to or are required to connect to the authority's sewer or water system. Fees shall be based upon the duly adopted fee schedule which is in effect at the time of payment and shall be payable at the time of application for connection or at a time to which the property owner and the authority agree. In the case of projects to serve existing development, fees shall be payable at a time to be determined by the authority. An authority may require that no capacity be guaranteed for a property owner until the tapping fees have been paid or secured by other financial security. The fees shall be in addition to any charges assessed against the property in the construction of a sewer or water main by the authority under paragraphs (21) and (22) as well as any other user charges imposed by the authority under paragraph (9), except that no reservation of capacity fee or other similar charge shall be imposed or collected from a property owner who has applied for service unless the charge is based on debt and fixed operating expenses. A reservation of capacity fee or other similar charge may not exceed 60% of the average sanitary sewer bill for a residential customer in the same sewer service area for the same billing period. Any authority opting to collect a reservation of capacity fee or other similar charge may not collect the tapping fee until the time as the building permit fee is due. Tapping fees shall not include costs included in the calculation of any other fees, assessments, rates or other charges imposed under this act.

(i)  The fees may include any of the following if they are separately set forth in a resolution adopted by the authority:

(A)  Connection fee. A connection fee shall not exceed an amount based upon the actual cost of the connection of the property extending from the authority's main to the property line or curb stop of the property connected. The authority may also base the connection fee upon an average cost for previously installed connections of similar type and size. Such average cost may be trended to current cost using published cost indexes. In lieu of payment of the fee, an authority may require the construction of those facilities by the property owner who requested the connection.

(B)  Customer facilities fee. A customer facilities fee shall not exceed an amount based upon the actual cost of facilities serving the connected property from the property line or curb stop to the proposed dwelling or building to be served. The fee shall be chargeable only if the authority installs the customer facilities. In lieu of payment of the customer facilities fee, an authority may require the construction of those facilities by the property owner who requests customer facilities. In the case of water service, the fee may include the cost of a water meter and installation if the authority provides or installs the water meter. If the property connected or to be connected with the sewer system of the authority is not equipped with a water meter, the authority may install a meter at its own cost and expense. If the property is supplied with water from the facilities of a public water supply agency, the authority shall not install a meter without the consent and approval of the public water supply agency.

(C)  Tapping fee. A tapping fee shall not exceed an amount based upon some or all of the following parts which shall be separately set forth in the resolution adopted by the authority to establish these fees. In lieu of payment of this fee, an authority may require the construction and dedication of only such capacity, distribution-collection or special purpose facilities necessary to supply service to the property owner or owners.

(I)  Capacity part. The capacity part shall not exceed an amount that is based upon the cost of capacity-related facilities, including, but not limited to, source of supply, treatment, pumping, transmission, trunk, interceptor and outfall mains, storage, sludge treatment or disposal, interconnection or other general system facilities. Except as specifically provided in this paragraph, such facilities may include only those that provide existing service. The cost of capacity-related facilities, excluding facilities contributed to the authority by any person, government or agency, or portions of facilities paid for with contributions or grants other than tapping fees, shall be based upon their historical cost trended to current cost using published cost indexes or upon the historical cost plus interest and other financing fees paid on debt financing such facilities. To the extent that historical cost is not ascertainable, tapping fees may be based upon an engineer's reasonable written estimate of current replacement cost. Such written estimate shall be based upon and include an itemized listing of those components of the actual facilities for which historical cost is not ascertainable. Outstanding debt related to the facilities shall be subtracted from the cost except when calculating the initial tapping fee imposed for connection to facilities exclusively serving new customers. The outstanding debt shall be subtracted for all subsequent revisions of the initial tapping fee where the historical cost has been updated to reflect current cost except as specifically provided in this section. For tapping fees or components related to facilities initially serving exclusively new customers, an authority may, no more frequently than annually and without updating the historical cost of or subtracting the outstanding debt related to such facilities, increase such tapping fee by an amount calculated by multiplying the tapping fee by the weighted average interest rate on the debt related to such facilities applicable for the period since the fee was initially established or the last increase of the tapping fee for such facilities. The capacity part of the tapping fee per unit of design capacity of said facilities required by the new customer shall not exceed the total cost of the facilities as described herein divided by the system design capacity of all such facilities. Where the cost of facilities to be constructed or acquired in the future are included in the calculation of the capacity part as permitted herein, the total cost of the facilities shall be divided by the system design capacity plus the additional capacity to be provided by the facilities to be constructed or acquired in the future. An authority may allocate its capacity-related facilities to different sections or districts of its system and may impose additional capacity-related tapping fees on specific groups of existing customers such as commercial and industrial customers in conjunction with additional capacity requirements of those customers. The cost of facilities to be constructed or acquired in the future that will increase the system design capacity may be included in the calculation of the capacity part, subject to the provisions of clause (VI). The cost of such facilities shall not exceed their reasonable estimated cost set forth in a duly adopted annual budget or a five-year capital improvement plan. The authority shall have taken at least two of the following actions toward construction of the facilities:

(a)  obtained financing for the facilities;

(b)  entered into a contract obligating the authority to construct or pay for the cost of construction of the facilities or its portion thereof in the event that multiple parties are constructing the facilities;

(c)  obtained a permit for the facilities;

(d)  obtained title to or condemned additional real estate upon which the facilities will be constructed;

(e)  entered into a contract obligating the authority to purchase or acquire facilities owned by another;

(f)  prepared an engineering feasibility study specifically related to the facilities, which study recommends the construction of the facilities within a five-year period;

(g)  entered into a contract for the design or construction of the facilities or adopted a budget which includes the use of in-house resources for the design or construction of the facilities.

(II)  Distribution or collection part. The distribution or collection part may not exceed an amount based upon the cost of distribution or collection facilities required to provide service, such as mains, hydrants and pumping stations. Facilities may only include those that provide existing service. The cost of distribution or collections facilities, excluding facilities contributed to the authority by any person, government or agency, or portions of facilities paid for with contributions or grants other than tapping fees, shall be based upon historical cost trended to current cost using published cost indexes or upon the historical cost plus interest and other financing fees paid on debt financing such facilities. To the extent that historical cost is not ascertainable, tapping fees may be based upon an engineer's reasonable written estimate of replacement cost. Such written estimate shall be based upon and include an itemized listing of those components of the actual facilities for which historical cost is not ascertainable. Outstanding debt related to the facilities shall be subtracted from the cost except when calculating the initial tapping fee imposed for connection to facilities exclusively serving new customers. The outstanding debt shall be subtracted for all subsequent revisions of the initial tapping fee where the historical cost has been updated to reflect current cost except as specifically provided in this section. For tapping fees or components related to facilities initially serving exclusively new customers, an authority may, no more frequently than annually and without updating the historical cost of or subtracting the outstanding debt related to such facilities, increase such tapping fee by an amount calculated by multiplying the tapping fee by the weighted average interest rate on the debt related to such facilities applicable for the period since the fee was initially established or the last increase of the tapping fee for such facilities. The distribution or collection part of the tapping fee per unit of design capacity of said facilities required by the new customer shall not exceed the cost of the facilities divided by the design capacity. An authority may allocate its distribution-related or collection-related facilities to different sections or districts of its system and may impose additional distribution-related or collection-related tapping fees on specific groups of existing customers such as commercial and industrial customers in conjunction with additional capacity requirements of those customers.

(III)  Special purpose part. A part for special purpose facilities shall be applicable only to a particular group of customers or for serving a particular purpose or a specific area based upon the cost of the facilities, including, but not limited to, booster pump stations, fire service facilities, water or sewer mains, pumping stations and industrial wastewater treatment facilities. Such facilities may include only those that provide existing service. The cost of special purpose facilities, excluding facilities contributed to the authority by any person, government or agency, or portions of facilities paid for with contributions or grants other than tapping fees, shall be based upon historical cost trended to current cost using published cost indexes or upon the historical cost plus interest and other financing fees paid on debt financing such facilities. To the extent that historical cost is not ascertainable, tapping fees may be based upon an engineer's reasonable written estimate of current replacement cost. Such written estimate shall be based upon and include an itemized listing of those components of the actual facilities for which historical cost is not ascertainable. Outstanding debt related to the facilities shall be subtracted from the cost except when calculating the initial tapping fee imposed for connection to facilities exclusively serving new customers. The outstanding debt shall be subtracted for all subsequent revisions of the initial tapping fee where the historical cost has been updated to reflect current cost except as specifically provided in this section. For tapping fees or components related to facilities initially serving exclusively new customers, an authority may, no more frequently than annually and without updating the historical cost of or subtracting the outstanding debt related to such facilities, increase such tapping fee by an amount calculated by multiplying the tapping fee by the weighted average interest rate on the debt related to such facilities applicable for the period since the fee was initially established or the last increase of the tapping fee for such facilities. The special purpose part of the tapping fee per unit of design capacity of such special purpose facilities required by the new customer shall not exceed the cost of the facilities as described herein divided by the design capacity of the facilities. Where an authority constructs special purpose facilities at its own expense, the design capacity for the facilities may be expressed in terms of the number of equivalent dwelling units to be served by the facilities. In no event shall an authority continue to collect any tapping fee which includes a special purpose part after special purpose part fees have been imposed on the total number of design capacity units used in the original calculation of the special purpose part. An authority may allocate its special purpose facilities to different sections or districts of its system and may impose additional special purpose tapping fees on specific groups of existing customers such as commercial and industrial customers in conjunction with additional capacity requirements of those customers.

(IV)  Reimbursement part. The reimbursement part shall only be applicable to the users of certain specific facilities when a fee required to be collected from such users will be reimbursed to the person at whose expense the facilities were constructed as set forth in a written agreement between the authority and such person at whose expense such facilities were constructed.

(V)  Calculation of tapping fee.

(a)  In arriving at the cost to be included in the tapping fee, the same cost shall not be included in more than one part of the tapping fee.

(b)  No tapping fee may be based upon or include the cost of expanding, replacing, updating or upgrading facilities serving only existing customers in order to meet stricter efficiency, environmental, regulatory or safety standards or to provide better service to or meet the needs of existing customers.

(c)  The cost used in calculating tapping fees shall not include maintenance and operation expenses.

(d)  As used in this subclause, "maintenance and operation expenses" are those expenditures made during the useful life of a sewer or water system for labor, materials, utilities, equipment accessories, appurtenances and other items which are necessary to manage and maintain the system capacity and performance and to provide the service for which the system was constructed. Costs or expenses to reduce or eliminate groundwater infiltration or inflow may not be included in the cost of facilities used to calculate tapping fees unless these costs or expenses result in an increase in system design capacity.

(e)  Except as otherwise provided for the calculation of a special purpose part, the design capacity required by a new residential customer used in calculating sewer or water tapping fees shall not exceed an amount established by multiplying 65 gallons per capita per day for water capacity, 90 gallons per capita per day for sewer capacity times the average number of persons per household as established by the most recent census data provided by the United States Census Bureau. If an authority service area is entirely within a municipal boundary for which there is corresponding census data specifying the average number of persons per household, issued by the United States Census Bureau, the average shall be used. If an authority service area is not entirely within a municipal boundary but is entirely within a county or other geographic area within Pennsylvania for which the United States Census Bureau has provided the average number of persons per household, then that average for the county or geographic area shall be used. If an authority service area is not entirely within a municipal, county or other geographic area within Pennsylvania for which the United States Census Bureau has calculated an average number of persons per household, then the Pennsylvania average number of persons per household shall be used as published by the United States Census Bureau. Alternatively, the design capacity required for a new residential customer shall be determined by a study but shall not exceed:

(i)  for water capacity, the average residential water consumption per residential customer, or, for sewage capacity, the average residential water consumption per residential customer plus ten percent. The average residential water consumption shall be determined by dividing the total water consumption for all metered residential customers in the authority's service area over at least a 12-consecutive-month period within the most recent five years by the average number of customers during the period; or

(ii)  for sewer capacity, the average sewage flow per residential customer determined by a measured sewage flow study. Such study shall be completed in accordance with sound engineering practices within the most recent five years for the lesser of three or all residential subdivisions of more than ten lots which have collection systems in good repair and which connected to the authority's facilities within the most recent five years. The study shall calculate the average sewage flow per residential customer in such developments by measuring actual sewage flows over at least 12 consecutive months at the points where such developments connected to the authority's sewer main.

(iii)  All data and other information considered or obtained by an authority in connection with determining capacity under this subsection shall be made available to the public upon request.

(iv)  If any person required to pay a tapping fee submits to the authority an opinion from a professional engineer that challenges the validity of the results of the calculation of design capacity required to serve new residential customers prepared under subparagraph (i) or (ii), the authority shall within 30 days obtain a written certification from another professional engineer, who is not an employee of the authority, verifying that the results and the calculations, methodology and measurement were performed in accordance with this title and generally accepted engineering practices. If an authority does not obtain a certification required under this subsection within 30 days of receiving such challenge, the authority may not impose or collect tapping fees based on any such challenged calculations or study until such engineering certification is obtained.

(f)  An authority may use lower design capacity requirements and impose lower tapping fees for multifamily residential dwellings than imposed on other types of residential customers.

(VI)  Separate accounting for future facility costs. Any portion of tapping fees collected which, based on facilities to be constructed or acquired in the future in accordance with this section, shall be separately accounted for and shall be expended only for that particular facility or a substitute facility accomplishing the same purpose which is commenced within the same period. Such accounting shall include, but not be limited to, the total fees collected as a result of including facilities to be constructed in the future, the source of the fees collected and the amount of fees expended on specific facilities. The proportionate share of tapping fees based upon facilities to be constructed or acquired in the future under this section shall be refunded to the payor of such fees within 90 days of the occurrence of the following:

(a)  the authority abandons its plan or a part thereof to construct or acquire a facility or facilities which are the basis for such fee; or

(b)  the facilities have not been placed into service within seven years, or, for an authority which provides service to five or more municipalities, the facilities have not been placed into service within 15 years, after adoption of a resolution which imposes tapping fees which are based upon facilities to be constructed or acquired in the future. Any refund of fees held for 15 years shall include interest for the period the money was held.

(VII)  Definitions. As used in this clause, the following words and phrases shall have the meanings given to them in this subclause:

"BOD5."  The five-day biochemical-oxygen demand.

"Design capacity."  For residential customers, the permitted or rated capacity of facilities expressed in million gallons per day. For nonresidential customers, design capacity may also be expressed in pounds of BOD5 per day, pounds of suspended solids per day or any other capacity-defining parameter that is separately and specifically set forth in the permit governing the operation of the system and based upon its original design as modified by those regulatory agencies having jurisdiction over these facilities. Additionally, for separate fire service customers, the permitted or rated capacity of fire service facilities may be expressed in peak flows. The units of measurement used to express design capacity shall be the same units of measurement used to express the system design capacity. Except as otherwise provided for special purpose facilities, design capacity may not be expressed in terms of equivalent dwelling units.

"Outstanding debt."  The principal amount outstanding of any bonds, notes, loans or other form of indebtedness used to finance or refinance facilities included in the tapping fee.

"Service line."  A water or sewer line that directly connects a single building or structure to a distribution or collection facility.

"System design capacity."  The design capacity of the system for which the tapping fee is being calculated which represents the total design capacity of the treatment facility or water sources.

(ii)  Every authority charging a tapping, customer facilities or connection fee shall do so only pursuant to a resolution adopted at a public meeting of the authority. The authority shall have available for public inspection a detailed itemization of all calculations, clearly showing the maximum fees allowable for each part of the tapping fee and the manner in which the fees were determined, which shall be made a part of any resolution imposing such fees. A tapping, customer facilities or connection fee may be revised and imposed upon those who subsequently connect to the system, subject to the provisions and limitations of the act.

(iii)  No authority shall have the power to impose a connection fee, customer facilities fee, tapping fee or similar fee except as provided specifically under this section.

(iv)  A municipality or municipal authority with available excess sewage capacity, wishing to sell a portion of that capacity to another municipality or municipal authority, may not charge a higher cost for the capacity portion of the tapping fee as the selling entity charges to its customers for the capacity portion of the tapping fee. In turn, the municipality or municipal authority buying this excess capacity may not charge a higher cost for the capacity portion of the tapping fee to its residential customers than that charged to them by the selling entity.

(v)  As used in this paragraph, the term "residential customer" shall also include those developing property for residential dwellings that require multiple tapping fee permits. This paragraph shall not be applicable to intermunicipal or interauthority agreements relative to the purchase of excess capacity by an authority or municipality in effect prior to February 20, 2001.

(25)  To construct tunnels, bridges, viaducts, underpasses or other structures and relocate the facilities of public service companies to effect or permit the abolition of a grade crossing or grade crossings subject to approval of and in accordance with a duly issued order of the Pennsylvania Public Utility Commission. A commission order shall provide that costs payable by a public utility, political subdivision, the Commonwealth or others shall be payable to the authority. Before proceedings are instituted before the commission, the authority and the public utilities or the political subdivisions shall enter an agreement to provide for the conveyance to the authority of title to the land, structure or improvement involved as security for bonds issued to finance the improvement and the leasing of the improvement to the utility or utilities or the political subdivision or subdivisions involved on such terms as will provide for interest and sinking fund charges on the bonds issued for the improvement.

(26)  To appoint police officers who shall have the same rights as other peace officers in this Commonwealth with respect to the property of the authority.

(27)  (i)  In the case of an authority created to provide business improvements and administrative services, to impose an assessment on each benefited property within a business improvement district. This assessment shall be based upon the estimated cost of the improvements and services in the district stated in the planning or feasibility study and shall be determined by one of the following methods:

(A)  The authority may determine an assessment determined by multiplying the total improvement and service cost by the ratio of the assessed value for real estate tax purposes of the benefited property to the total assessed value of all benefited properties in the district.

(B)  The authority may determine assessments upon the several properties in the district in proportion to benefits as ascertained by viewers appointed in accordance with municipal law.

(C)  If the district served by the authority contains single-family residential properties, including those that are part of a planned unit development, residential cooperative properties or condominium properties formed under 68 Pa.C.S. Pt. II Subpt. B (relating to condominiums) and other properties, the authority may elect to calculate assessments based on all of the following:

(I)  The business improvement district assessed value of each benefited single-family or residential cooperative property shall be one-half of the assessed value of the property for real estate tax purposes.

(II)  In the case of a condominium, the unit owners' association formed under 68 Pa.C.S. Pt. II Subpt. B shall be assessed. Individual units may not be assessed. The business improvement district assessed value of the unit owners' association shall be the sum of the assessed value for real estate tax purposes of any real estate owned by the association and such assessed value of all units, including their undivided interests in the common elements and any limited common elements, except that the value of any single-family residential unit shall be one-half of such assessed value of the unit for real estate tax purposes. The authority shall provide to the unit owners' association the calculation of the business improvement district assessed value of the unit owners' association, itemizing the assessed value of each unit as provided in this clause. The unit owners' association shall add to the condominium fee charged to a unit owner the amount of the district assessment attributable to the unit which amount shall be separately itemized on any assessment, invoice, bill or other document presented to the unit owner for payment of the condominium fee.

(III)  The district assessment shall be calculated on each benefited single-family residential property, benefited residential cooperative property and benefited unit owners' association by multiplying in each case the total improvement and services cost by the ratio of the district assessed value of the benefited single-family residential property, benefited residential cooperative property or benefited unit owners' association to the sum of the district assessed value of all benefited single-family residential properties, the district assessed value of all residential cooperative properties, the district assessed value of all benefited unit owners' associations and the assessed value of all remaining benefited properties in the business improvement district.

(IV)  The remaining benefited properties shall be assessed by multiplying in each case the total improvement and services cost by the ratio of the assessed value of the remaining benefited property to the sum of the district assessed value of all benefited single-family residential properties, the district assessed value of all residential cooperative properties, the district assessed value of all benefited unit owners' associations and the assessed value of all remaining benefited properties in the business improvement district.

(V)  An election by an authority under this clause shall not be revoked except through the procedures stated in subparagraph (ii) and subsection (g).

(ii)  An assessment or charge may not be made unless:

(A)  An authority submits a plan for business improvements and administrative services, together with estimated costs and the proposed method of assessments for business improvements and charges for administrative services, to the municipality in which the project is to be undertaken.

(B)  The municipality approves the plan, the estimated costs and the proposed method of assessment and charges.

(iii)  An authority may not assess charges against the improved properties in an aggregate amount in excess of the estimated cost.

(iv)  An authority may by resolution authorize payment of an assessment or charge in equal, annual or more frequent installments over a fixed period of time and bearing interest of 6% or less. If bonds, notes or guarantees are used to raise revenue to provide for the cost of improvements or services, the installments shall not be payable beyond the term for which the bonds, notes or guarantees are payable.

(v)  Claims to secure the payment of assessments shall be entered in the prothonotary's office of the county at the same time and in the same form and shall be collected in the same manner as municipal claims are filed and collected notwithstanding the provisions of this section as to installment payments.

(vi)  In case of default of 60 days or more after an installment is due, the entire assessment and interest shall be due.

(vii)  An owner of property against whom an assessment has been made may pay the assessment in full at any time along with accrued interest and costs. Upon proof of payment the lien shall be discharged.

(viii)  For purposes of determining assessments in accordance with subparagraph (i)(A) and (C), the assessed value of a benefited property shall be without reduction for any value attributable to improvements for which an exemption or abatement has been granted under law.

(ix)  Any claim entered to secure the payment of an assessment against a unit owners' association shall be enforceable as a judgment for money against the unit owners' association within the meaning of and under the provisions of 68 Pa.C.S. § 3319 (relating to other liens affecting the condominium), provided that if an assessment against a unit owners' association is paid in part and the unit owners' association specifies in writing to the authority the units with respect to which full payment was made, the claim shall not be enforceable against units with respect to which full payment was made or against the unit owners' association. An authority shall discharge a lien against a unit owners' association to the extent that it constitutes a lien on a particular unit upon proof of payment, either to the unit owners' association or to the authority, by the owner of the particular unit of his itemized share of the assessment on the unit owners' association.

(28)  To adopt rules and regulations to provide for the safety of persons using facilities of an airport authority pertaining to vehicular traffic control. Police officers appointed under paragraph (26) shall enforce them.

(29)  To provide financing for insurance reserves by making loans evidenced and secured by loan agreements, security agreements or other instruments or agreements. These instruments or agreements may contain provisions the authority deems necessary or desirable for the security or protection of the authority or its bondholders.

(30)  Where a sewer or water system of an authority is to be extended at the expense of the owner of properties or where the authority otherwise would construct customer facilities referred to in paragraph (24), other than water meter installation, a property owner shall have the right to construct the extension or install the customer facilities himself or through a subcontractor approved by the authority, which approval shall not be unreasonably withheld. The authority shall have the right, at its option, to perform the construction itself only if the authority provides the extension or customer facilities at a lower cost and within the same timetable specified or proposed by the property owner or his approved subcontractor. Construction by the property owner shall be in accordance with an agreement for the extension of the authority's system and plans and specifications approved by the authority and shall be undertaken only pursuant to the existing regulations, requirements, rules and standards of the authority applicable to such construction. Construction shall be subject to inspection by an inspector authorized to approve similar construction and employed by the authority during construction. When a main is to be extended at the expense of the owner of properties, the property owner may be required to deposit with the authority, in advance of construction, the authority's estimated reasonable and necessary cost of reviewing plans, construction inspections, administrative, legal and engineering services. The authority may require that construction shall not commence until the property owner has posted appropriate financial security in accordance with paragraph (23). The authority may require the property owner to reimburse it for reasonable and necessary expenses it incurred as a result of the extension. If an independent firm is employed for engineering review of the plans and the inspection of improvements, reimbursement for its services shall be reasonable and in accordance with the ordinary and customary fees charged by the independent firm for work performed for similar services in the community. The fees shall not exceed the rate or cost charged by the independent firm to the authority when fees are not reimbursed or otherwise imposed on applicants. Upon completion of construction, the property owner shall dedicate and the authority shall accept the extension of the authority's system if dedication of facilities and the installation complies with the plans, specifications, regulations of the authority and the agreement. An authority may provide in its regulations those facilities which, having been constructed at the expense of the owner of properties, the authority will require to be dedicated and which facility or facilities the authority will accept as a part of its system.

(i)  In the event the property owner disputes the amount of any billing in connection with the review of plans, construction inspections, administrative, legal and engineering services, the property owner shall, within 60 days of the date of billing, notify the authority that the billing is disputed as excessive, unreasonable or unnecessary, in which case the authority shall not delay or disapprove any application or any approval or permit related to the extension or facilities due to the property owner's dispute over the disputed billings unless the property owner has failed to make payment in accordance with the decision rendered under clause (iii) within 60 days after the mailing date of such decision.

(ii)  If, within 60 days from the date of billing, the authority and the property owner cannot agree on the amount of billings which are reasonable and necessary, the property owner shall have the right to request the appointment of another professional consultant to serve as arbitrator. The property owner and the authority whose fees are being challenged shall, by mutual agreement, appoint a professional of the same profession or discipline licensed in Pennsylvania to review the billings and make a determination as to the amount of billings which is reasonable and necessary.

(iii)  The professional appointed as arbitrator under clause (ii) shall hear evidence and review the documentation as the professional in his or her sole opinion deems necessary and shall render a decision within 50 days of the date of appointment. Based upon the decision of the arbitrator, the property owner or authority shall be required to pay any amounts necessary to implement the decision within 60 days. In the event the property owner has paid the authority or retained professional consultant an amount in excess of the amount determined to be reasonable and necessary, the authority or retained professional consultant shall within 60 days reimburse the excess payment.

(iv)  In the event that the authority and property owner cannot agree upon the professional to be appointed within 20 days of the request for appointment of an arbitrator, the president judge of the court of common pleas of the judicial district in which the municipality is located, or if at the time there is no president judge, the senior active judge then sitting upon application of either party shall appoint a professional, who shall be neither the authority engineer nor any professional who has been retained by or performed services for the authority or the property owner within the preceding five years.

(v)  The fee of the arbitrator shall be paid by the property owner if the disputed fee is upheld by the arbitrator. The fee of the arbitrator shall be paid by the authority if the disputed fee is $2,500 or greater than the payment decided by the arbitrator. The fee of the arbitrator shall be paid in an equal amount by the property owner and the authority if the disputed fee is less than $2,500 of the payment decided by the arbitrator.

(vi)  In the event that the disputed fees have been paid and the arbitrator finds that the disputed fees are unreasonable or excessive by more than $10,000, the arbitrator shall:

(A)  award the amount of the fees found to be unreasonable or excessive to the party that paid the disputed fee; and

(B)  impose a surcharge of 4% of the amount found as unreasonable or excessive to be paid to the party that paid the disputed fee.

(vii)  An authority or property owner shall have 100 days after paying a fee to dispute any fee charged as being unreasonable or excessive.

(31)  Where a property owner constructs or causes to be constructed at his expense any extension of a sewer or water system of an authority, the authority shall provide for the reimbursement to the property owner when the owner of another property not in the development for which the extension was constructed connects a service line directly to the extension within ten years of the date of the dedication of the extension to the authority in accordance with the following provisions:

(i)  Reimbursement shall be equal to the distribution or collection part of each tapping fee collected as a result of subsequent connections. An authority may deduct from each reimbursement payment an amount equal to 5% of it for administrative expenses and services rendered in calculating, collecting, monitoring and disbursing the reimbursement payments to the property owner.

(ii)  Reimbursement shall be limited to those lines which have not previously been paid for by the authority.

(iii)  The authority shall, in preparing necessary reimbursement agreements with a property owner for whose benefit reimbursement will be provided, attach as an exhibit an itemized listing of all sewer and water facilities for which reimbursement shall be provided.

(iv)  The total reimbursement which a property owner may receive may not exceed the cost of labor and material, engineering design charges, the cost of performance and maintenance bonds, authority review and inspection charges as well as flushing and televising charges and any and all charges involved in the acceptance and dedication of such facilities by the authority, less the amount which would be chargeable to the property owner based upon the authority's collection and distribution tapping fees which would be applicable to all lands of the property owner directly or indirectly served through extensions if the property owner did not fund the extension.

(v)  An authority shall notify by certified mail, to the last known address, the property owner for whose benefit a reimbursement shall apply. This shall be done within 30 days of the authority's receipt of the reimbursement payment. If a property owner does not claim a reimbursement payment within 120 days after the mailing of the notice, the payment shall become the sole property of the authority with no further obligation on the part of the authority to refund the payment to the property owner.

(32)  (Deleted by amendment).

(33)  Provisions of paragraphs (30) and (31) shall apply to residential customers in a municipality where the sewer service is being purchased by the municipality or sewer authority from another municipality or sewer authority having excess sewage capacity.

(e)  Prohibition.--

(1)  An authority may not pledge the credit or taxing power of the Commonwealth or its political subdivision.

(2)  The obligations of an authority are not obligations of the Commonwealth or its political subdivision.

(3)  Neither the Commonwealth nor a political subdivision shall be liable for the payment of principal of or interest on obligations of an authority.

(f)  Authorization to control airports.--Nothing in this chapter shall be construed to prevent an authority which owns or operates an airport as a project from leasing airport land on a short-term or long-term basis for commercial, industrial or residential purposes when the land is not immediately needed for aviation or aeronautical purposes in the judgment of the authority.

(g)  Authorization to make business improvements and provide administrative services.--An authority may be established to make business improvements or provide administrative services in districts designated by a municipality or by municipalities acting jointly and zoned commercial or used for general commercial purposes or in contiguous areas if the inclusion of a contiguous area is directly related to the improvements and services proposed by the authority. The authority shall make planning or feasibility studies to determine needed improvements or administrative services. The following shall also apply:

(1)  The authority shall be required to hold a public hearing on the proposed improvement or service, the estimated costs thereof and the proposed method of assessment and charges. Notice of the hearing shall be advertised at least ten days before it occurs in a newspaper whose circulation is within the municipality where the authority is established. At the public hearing any interested party may be heard.

(2)  Written notice of the proposed improvement or service, its estimated cost, the proposed method of assessment and charges and project cost to individual property owners shall be given to each property owner and commercial lessee in benefited properties in the district at least 30 days prior to the public hearing.

(3)  Except as otherwise provided in paragraph (4), the authority shall take no action on proposed improvement or service if objection is made in writing by:

(i)  persons representing the ownership of one-third of the benefited properties in the district; or

(ii)  property owners of the proposed district whose property valuation as assessed for taxable purposes shall amount to more than one-third of the total property valuation of the district.

(4)  In the case of an authority that has elected to make assessments under subsection (d)(27)(i)(C), the objections in writing must be made by either:

(i)  one-third of the owners of benefited commercial properties; or

(ii)  owners of properties representing one-third of the amount of all business improvement district assessments for the first year of the proposed plan and budget after the reduction in district assessments under subsection (d)(27)(i)(C).

For purposes of calculating one-third of the benefited commercial properties, the term benefited commercial properties shall include all nonresidential property, each condominium association formed under 68 Pa.C.S. Pt. II Subpt. B as one property and may not include any individual condominium so formed nor any single-family residential property.

(5)  Objection must be made within 45 days after the conclusion of the public hearing. Objections must be in writing, signed and filed in the office of the governing body of the municipality in which the district is located and in the registered office of the authority.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.; Dec. 30, 2003, P.L.404, No.57; Feb. 14, 2012, P.L.83, No.12, eff. 60 days; Oct. 24, 2012, P.L.1263, No.155, eff. 60 days)

2012 Amendments.  Act 12 amended subsecs. (d)(27) and (g) and Act 155 amended subsec. (d)(23) and (30).

2003 Amendment.  Act 57 amended subsec. (d)(17), (24), (30) and (33) and deleted subsec. (d)(32), effective immediately as to subsec. (d)(17) and 18 months as to the remainder of the section. See sections 2, 3 and 4 of Act 57 in the appendix to this title for special provisions relating to applicability to connection, customer facilities, tapping or similar fees, applicability of mandatory refund provisions and applicability to sewer tapping fees and original financing.

2001 Amendment.  Act 110 amended subsecs. (a) intro. par., (d)(9), (10), (11), (22), (23), (24)(i)(B) and (v) and (32), (e)(1) and (g) intro. par., retroactive to June 19, 2001.

Cross References.  Section 5607 is referred to in section 5613 of this title.



Section 5608 - Bonds

§ 5608.  Bonds.

(a)  Authorization.--

(1)  A bond must be authorized by resolution of the board. The resolution may specify all of the following:

(i)  Series.

(ii)  Date of maturity not exceeding 40 years from date of issue.

(iii)  Interest.

(iv)  Denomination.

(v)  Form, either coupon or fully registered without coupons.

(vi)  Registration, exchangeability and interchangeability privileges.

(vii)  Medium of payment and place of payment.

(viii)  Terms of redemption not exceeding 105% of the principal amount of the bond.

(ix)  Priorities in the revenues or receipts of the authority.

(2)  A bond must be signed by or shall bear the facsimile signature of such officers as the authority determines. Coupon bonds must have attached interest coupons bearing the facsimile signature of the treasurer of the authority as prescribed in the authorizing resolution. A bond may be issued and delivered notwithstanding that one or more of the signing officers or the treasurer has ceased to be an officer when the bond is actually delivered. A bond must be authenticated by an authenticating agent, a fiscal agent or a trustee, if required by the authorizing resolution.

(3)  A bond may be sold at public or private sale for a price determined by the authority.

(4)  Pending the preparation of a definitive bond, interim receipts or temporary bonds with or without coupons may be issued to the purchaser and may contain terms and conditions as the authority determines.

(b)  Provisions.--A resolution authorizing a bond may contain provisions which shall be part of the contract with the bondholder as to the following:

(1)  Pledging the full faith and credit of the authority but not of the Commonwealth or any political subdivision for the bond or restricting the obligation of the authority on the to all or any of the revenue of the authority from all or any projects or properties.

(2)  The construction, financing, improvement, operation, extension, enlargement, maintenance and repair of the project, the financing for insurance reserves and the duties of the authority with reference to these matters.

(3)  Terms and provisions of the bond.

(4)  Limitations on the purposes to which the proceeds of the bond or of a loan or grant by the United States may be applied.

(5)  Rate of tolls and other charges for use of the facilities of or for the services rendered by the authority.

(6)  The setting aside, regulation and disposition of reserves and sinking funds.

(7)  Limitations on the issuance of additional bonds.

(8)  Terms and provisions of any deed of trust or indenture securing the bond or under which any deed of trust or indenture may be issued.

(9)  Other additional agreements with the holder of the bond.

(c)  Deeds of trust.--An authority may enter into any deed of trust, indenture or other agreement with any bank or trust company or other person in the United States having power to enter into such an arrangement, including any Federal agency, as security for a bond and may assign and pledge all or any of the revenues or receipts of the authority under such deed, indenture or agreement. The deed of trust, indenture or other agreement may contain provisions as may be customary in such instruments or as the authority may authorize, including provisions as to the following:

(1)  Construction, financing, improvement, operation, maintenance and repair of a project; financing for insurance reserves; and the duties of the authority with reference to these matters.

(2)  Application of funds and the safeguarding of funds on hand or on deposit.

(3)  Rights and remedies of trustee and bondholder, including restrictions upon the individual right of action of a bondholder.

(4)  Terms and provisions of the bond or the resolution authorizing the issuance of the bond.

(d)  Negotiability.--A bond shall have all the qualities of negotiable instruments under 13 Pa.C.S. Div. 3 (relating to negotiable instruments).

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsecs. (a)(1) intro. par. and (iii), (2) and (3), (b)(1) and (2) and (c), retroactive to June 19, 2002.

Cross References.  Section 5608 is referred to in section 5602 of this title.



Section 5609 - Bondholders

§ 5609.  Bondholders.

(a)  Rights and remedies.--The rights and the remedies conferred upon bondholders under this section shall be in addition to and not in limitation of rights and remedies lawfully granted them by the resolution for the bond issue or by any deed of trust, indenture or other agreement under which the bond is issued.

(b)  Trustee.--

(1)  The holders of 25% of the aggregate principal amount of outstanding bonds may appoint a trustee to represent the bondholders for purposes of this chapter if any of the following apply:

(i)  The authority defaults in the payment of principal or interest on a bond at maturity or upon call for redemption, and the default continues for 30 days.

(ii)  The authority fails to comply with this chapter.

(iii)  The authority defaults in an agreement made with the bondholders.

(2)  The trustee must be appointed by instrument:

(i)  filed in the office of the recorder of deeds of the county where the authority is located; and

(ii)  proved or acknowledged in the same manner as a deed to be recorded.

(3)  A trustee under this subsection and a trustee under any deed of trust, indenture or other agreement may and, upon written request of the holders of 25% of the aggregate principal amount of outstanding bonds or such other percentage specified in the deed of trust, indenture or other agreement, shall in the trustee's name do any of the following:

(i)  By action at law or in equity enforce rights of the bondholders. This subparagraph includes the right to require the authority to:

(A)  collect rates, rentals or other charges adequate to carry out any agreement as to or pledge of revenues or receipts of the authority;

(B)  carry out any other agreements with or for the benefit of bondholders; and

(C)  perform its and their duties under this chapter.

(ii)  Bring suit upon the bond.

(iii)  By action in equity require the authority to account as if it were the trustee of an express trust for the bondholders.

(iv)  Enjoin an action which may be unlawful or in violation of the rights of the bondholders.

(v)  By notice in writing to the authority, declare all bonds due and payable and, if all defaults are made good, with the consent of the bondholders of 25% of the principal amount of outstanding bonds or such other percentage specified in the deed of trust, indenture or other agreement, to annul such declaration and its consequences.

(4)  A trustee under this subsection or a trustee under any deed of trust, indenture or other agreement, whether or not all bonds have been declared due and payable, shall be entitled to the appointment of a receiver.

(5)  A receiver under paragraph (4):

(i)  may enter and take possession of a facility of the authority or any part of a facility the revenues or receipts from which are or may be applicable to the payment of the bonds in default;

(ii)  may operate and maintain the facility or part of the facility;

(iii)  may collect and receive all rentals and other revenues arising from the facility after entry and possession in the same manner as the authority or the board might do; and

(iv)  shall deposit money collected under subparagraph (iii) in a separate account and apply the money as the court directs.

(6)  Nothing in this chapter authorizes a receiver appointed under paragraph (4) to sell, assign, mortgage or otherwise dispose of assets of whatever kind and character belonging to the authority. It is the intention of this chapter to limit the powers of the receiver to the operation and maintenance of the facilities of the authority as the court directs. No bondholder or trustee shall have the right in an action at law or in equity to compel a receiver, nor shall a receiver be authorized or a court empowered to direct the receiver, to sell, assign, mortgage or otherwise dispose of assets of whatever kind or character belonging to the authority.

(7)  The trustee has all powers necessary or appropriate for the exercise of functions specifically set forth in this subsection or incident to the general representation of the bondholders in the enforcement or protection of their rights.

(c)  Jurisdiction.--The court of common pleas of the judicial district in which the authority is located shall have jurisdiction of an action by the trustee on behalf of the bondholders.

(d)  Costs and fees.--In an action by the trustee the court costs, attorney fees and expenses of the trustee and of the receiver and all costs and disbursements alloted by the court shall be a first charge on revenue and receipts derived from the facilities of the authority, the revenue or receipts from which are or may be applicable to the payment of the bonds so in default.

(e)  Definition.--(Deleted by amendment).

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsec. (b)(5)(ii) and (7) and deleted subsec. (e), retroactive to June 19, 2001.



Section 5610 - Governing body

§ 5610.  Governing body.

(a)  Board.--Except as set forth in subsection (a.1), the powers of each authority shall be exercised by a board composed as follows:

(1)  If the authority is incorporated by one municipality, the board shall consist of a number of members, not less than five, as enumerated in the articles of incorporation. The governing body of the municipality shall appoint the members of the board, whose terms of office shall commence on the effective date of their appointment. One member shall serve for one year, one for two years, one for three years, one for four years and one for five years commencing with the first Monday in January next succeeding the date of incorporation or amendment. If there are more than five members of the board, their terms shall be staggered in a similar manner for terms of one to five years from the first Monday in January next succeeding. Thereafter, whenever a vacancy has occurred by reason of the expiration of the term of any member, the governing body shall appoint a member of the board for a term of five years from the date of expiration of the prior term to succeed the member whose term has expired.

(2)  If the authority is incorporated by two or more municipalities, the board shall consist of a number of members at least equal to the number of municipalities incorporating the authority, but in no event less than five. When one or more additional municipalities join an existing authority, each of the joining municipalities shall have similar membership on the board as the municipalities then members of the authority and the joining municipalities may determine by appropriate resolutions. The members of the board of a joint authority shall each be appointed by the governing body of the incorporating or joining municipality he represents, and their terms of office shall commence on the effective date of their appointment. One member shall serve for one year, one for two years, one for three years, one for four years and one for five years from the first Monday in January next succeeding the date of incorporation, amendment or joinder, and if there are more than five members of the board, their terms shall be staggered in a similar manner for terms of from one to five years commencing with the first Monday in January next succeeding. Thereafter, whenever a vacancy has occurred by reason of the expiration of the term of any member, the governing body of the municipality which has the power of appointment shall appoint a member of the board for a term of five years from the date of expiration of the prior term.

(a.1)  Water authorities and sewer authorities.--If a water or sewer authority incorporated by one municipality provides water or sewer services to residents in at least two counties and has water or sewer projects in more than two counties where the combined population of the served municipalities, excluding the incorporating municipality, is at least five times the population of the incorporating municipality, all of the following apply:

(1)  Ninety days after the effective date of this subsection, the governing body in existence on the effective date of this subsection shall be replaced by a governing body comprised of the following:

(i)  Three members appointed by the governing body from each county in which the services to residents are provided. A member under this subparagraph must reside in a town, township or borough, which receives services from the authority.

(ii)  Three members appointed by the governing body of the incorporating municipality.

(2)  A member serving under paragraph (1) shall serve for a term of five years.

(b)  Residency.--

(1)  Except as provided for in subsection (c), the members of the board, each of whom shall be a taxpayer in, maintain a business in or be a citizen of the municipality by which he is appointed or be a taxpayer in, maintain a business in or be a citizen of a municipality into which one or more of the projects of the authority extends or is to extend or to which one or more projects has been or is to be leased, shall be appointed, their terms fixed and staggered and vacancies filled pursuant to the articles of incorporation or the application of membership under section 5604 (relating to municipalities withdrawing from and joining in joint authorities). Where two or more municipalities are members of the authority, they shall be apportioned pursuant to the articles of incorporation or the application for membership under section 5604. Except for special service districts located in whole or in part in cities of the first class or as provided in paragraph (2), a majority of an authority's board members shall be citizens residing in the incorporating municipality or incorporating municipality or incorporating municipalities of the authority. In the case of a municipality which is a town, the requirement of maintaining a business is satisfied if the individual at any time has maintained a business.

(2)  Each member of the board of a business improvement district authority established by a municipality pursuant to the act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, or pursuant to this title, or each member of the board of a neighborhood improvement district management association (NIDMA) authority established by a municipality pursuant to the act of December 20, 2000 (P.L.949, No.130), known as the Neighborhood Improvement District Act, shall be a taxpayer in, maintain a business in or be a citizen of the municipality by which that member is appointed.

(c)  Grade crossings.--If the authority is created for the purpose of eliminating grade crossings, the members of the board, the majority of whom shall be citizens of the municipality by which they are appointed or of a municipality into which one or more of the projects of the authority extends or is to extend or to which one or more of the projects has been or is to be leased, shall be appointed, their terms fixed and staggered and vacancies filled pursuant to the articles of incorporation or the application of membership under section 5604. Where two or more municipalities are members of the authority, they shall be apportioned pursuant to the articles of incorporation or the application for membership under section 5604.

(d)  Successor.--Members shall hold office until their successors have been appointed and may succeed themselves and, except members of the boards of authorities organized or created by a school district, shall receive such salaries as may be determined by the governing body of the municipality, but no salaries shall be increased or diminished by a governing body during the term for which the member shall have been appointed. Members of the board of any authority organized or created by a school district shall receive no compensation for their services. A member may be removed for cause by the court of common pleas of the county in which the authority is located after having been provided with a copy of the charges against him for at least ten days and after having been provided a full hearing by the court. If a vacancy shall occur by reason of the death, disqualification, resignation or removal of a member, the municipal authorities shall appoint a successor to fill his unexpired term. In joint authorities such vacancies shall be filled by the municipal authorities of the municipality in the representation of which the vacancy occurs. If any municipality withdraws from a joint authority, the term of any member appointed from the municipality shall immediately terminate.

(e)  Quorum.--A majority of the members shall constitute a quorum of the board for the purpose of organizing and conducting the business of the authority and for all other purposes, and all action may be taken by vote of a majority of the members present unless the bylaws shall require a larger number. The board shall have full authority to manage the properties and business of the authority and to prescribe, amend and repeal bylaws, rules and regulations governing the manner in which the business of the authority may be conducted and the powers granted to it may be exercised and embodied. The board shall fix and determine the number of officers, agents and employees of the authority and their respective powers, duties and compensation and may appoint to such office or offices any member of the board with such powers, duties and compensation as the board may deem proper. The treasurer of the board of any authority organized or created by a school district shall give bond in such sums as may be fixed by the bylaws, which bond shall be subject to the approval of the board and the premiums for which shall be paid by the authority.

(f)  Removal.--Unless excused by the board, a member of a board who fails to attend three consecutive meetings of the board may be removed by the appointing municipality up to 60 days after the date of the third meeting of the board which the member failed to attend.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Water or sewer authority."  An authority incorporated by a city of the third class, a borough, a town or a township to provide water or sewer services.

"Water or sewer project."  Any pumping station, filtering plant, impoundment facility, dam, spillway or reservoir.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.; Dec. 30, 2002, P.L.2001, No.230, eff. imd.; June 27, 2012, P.L.653, No.73, eff. 60 days)

2012 Amendment.  Act 73 amended subsec. (a) intro. par. and added subsecs. (a.1) and (g).

2002 Amendment.  Act 230 amended subsec. (b).

2001 Amendment.  Act 110 amended subsecs. (a) and (b), retroactive to June 19, 2001. See section 4 of Act 110 in the appendix to this title for special provisions relating to continuation of membership on board.

Cross References.  Section 5610 is referred to in section 5605 of this title.



Section 5611 - Investment of authority funds

§ 5611.  Investment of authority funds.

(a)  Powers.--The board shall have the power to:

(1)  Invest authority sinking funds in the manner provided for local government units by Subpart B of Part VII (relating to indebtedness and borrowing).

(2)  Invest moneys in the General Fund and in special funds of the authority other than the sinking funds as authorized by this section.

(3)  Liquidate any such investment in whole or in part by disposing of securities or withdrawing funds on deposit. Any action taken to make or to liquidate any investment shall be made by the officers designated by action of the board.

(b)  Investment.--The board shall invest authority funds consistent with sound business practice and the standard of prudence applicable to the State Employees' Retirement System set forth in 71 Pa.C.S. § 5931(a) (relating to management of fund and accounts).

(c)  Program.--The board shall provide for an investment program subject to restrictions contained in this chapter and in any other applicable statute and any rules and regulations adopted by the board.

(d)  Types.--Authorized types of investments for authority funds shall be:

(1)  United States Treasury bills.

(2)  Short-term obligations of the United States Government or its agencies or instrumentalities.

(3)  Deposits in savings accounts or time deposits or share accounts of institutions insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation or the National Credit Union Share Insurance Fund to the extent that such accounts are so insured and for any amounts above the insured maximum if the approved collateral as provided by law shall be pledged by the depository.

(4)  Obligations of the United States of America or any of its agencies or instrumentalities backed by the full faith and credit of the United States of America, the Commonwealth or any of its agencies or instrumentalities backed by the full faith and credit of the Commonwealth or of any political subdivision of the Commonwealth or any of its agencies or instrumentalities backed by the full faith and credit of the political subdivision.

(5)  Shares of an investment company registered under the Investment Company Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.) whose shares are registered under the Securities Act of 1933 (48 Stat. 74, 15 U.S.C. § 77a et seq.) if the only investments of that company are in the authorized investments for authority funds listed in paragraphs (1) through (4).

(6)  Sovereign debt if the instruments are dollar denominated and backed by the full faith and credit of the sovereign government and if the investments do not exceed more than 2% of the market value of the authority's assets at the time of investment and if the maturity of the instruments does not exceed 15 years and if the obligations are permitted investments of the State Employees' Retirement System and it is established that the issuer had issued such sovereign debt over a period of at least 30 years and has not defaulted on the payment either of principal or interest on its obligations. This paragraph shall only apply to a board in a county of the first class, second class or second class A or in a city of the first class, second class, second class A or third class.

(e)  Authority.--In making investments of authority funds, the board shall have authority to:

(1)  Permit assets pledged as collateral under subsection (d)(3), to be pooled in accordance with the act of August 6, 1971 (P.L.281, No.72), entitled "An act standardizing the procedures for pledges of assets to secure deposits of public funds with banking institutions pursuant to other laws; establishing a standard rule for the types, amounts and valuations of assets eligible to be used as collateral for deposits of public funds; permitting assets to be pledged against deposits on a pooled basis; and authorizing the appointment of custodians to act as pledgees of assets."

(2)  Combine moneys from more than one fund under authority control for the purchase of a single investment if lack of the funds combined for the purpose shall be accounted for separately in all respects and if earnings from the investment are separately and individually computed, recorded and credited to the accounts from which the investment was purchased.

(3)  Join with one or more other political subdivisions and municipal authorities in accordance with Subchapter A of Chapter 23 (relating to intergovernmental cooperation) in the purchase of a single investment pursuant to the requirements of paragraph (2).



Section 5612 - Money of authority

§ 5612.  Money of authority.

(a)  Treasurer.--All money of any authority from whatever source derived shall be paid to the treasurer of the authority.

(a.1)  Prohibition.--

(1)  Money of the authority may not be used for any grant, loan or other expenditure for any purpose other than a service or project directly related to the mission or purpose of the authority as set forth in the articles of incorporation or in the resolution or ordinance establishing the authority under section 5603 (relating to method of incorporation).

(2)  A ratepayer to an authority shall have a cause of action in the court of common pleas where the authority is located to seek the return of money expended in violation of paragraph (1) from the recipient.

(3)  Paragraph (1) shall not apply to the following:

(i)  A monetary contribution to a nonprofit community organization or activity that does not exceed $1,000.

(ii)  An in-kind service, including the provision of water or other resources to a nonprofit community organization or activity, the value of which does not exceed $1,000.

(iii)  An agreement for the joint purchase and use of equipment.

(iv)  An agreement for the sharing of equipment during emergency situations.

(b)  Report.--Every authority whose fiscal year ends December 31 shall file on or before July 1 an annual report of its fiscal affairs covering the preceding calendar year with the Department of Community and Economic Development and with the municipality creating the authority on forms prepared and distributed by the Department of Community and Economic Development. Authorities whose fiscal year does not end on December 31 shall file the report within 90 days after the end of their fiscal year. Every authority shall have its books, accounts and records audited annually by a certified public accountant, and a copy of his audit report shall be filed in the authority office for the purpose of public review and in the office of the municipality or municipalities that created the authority. A concise financial statement shall be published annually at least once in a newspaper of general circulation in the municipality where the principal office of the authority is located. If the publication is not made by the authority, the municipality shall publish such statement at the expense of the authority. If the authority fails to make such an audit, then the controller, auditor or accountant designated by the municipality is hereby authorized and empowered from time to time to examine at the expense of the authority the accounts and books of it, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other matters relating to its finances, operation and affairs.

(c)  Attorney General.--The Attorney General of the Commonwealth shall have the right to examine the books, accounts and records of any authority.

(Dec. 30, 2002, P.L.2001, No.230, eff. imd.;June 27, 2012, P.L.653, No.73, eff. 60 days)

2012 Amendment.  Act 73 added subsec. (a.1).

2002 Amendment.  Act 230 amended subsec. (b).



Section 5613 - Transfer of existing facilities to authority

§ 5613.  Transfer of existing facilities to authority.

(a)  Authorization.--Any municipality, school district or owner may sell, lease, lend, grant, convey, transfer or pay over to any authority with or without consideration any project or any part of it, any interest in real or personal property, any funds available for building construction or improvement purposes, including the proceeds of bonds previously or hereafter issued for building construction or improvement purposes, which may be used by the authority in the construction, improvement, maintenance or operation of any project. Any municipality or school district may transfer, assign and set over to any authority any contracts which may have been awarded by the municipality or school district for the construction of projects not initiated or completed. The territory being served by any project or the territory within which a project is authorized to render service at the time of the acquisition of a project by an authority shall include the area served by the project and the area in which the project is authorized to serve at the time of acquisition and any other area into which the service may be extended, subject to the limitations of section 5607(a) (relating to purposes and powers).

(b)  Acquisition.--

(1)  An authority may not acquire by any device or means, including a consolidation, merger, purchase or lease or through the purchase of stock, bonds or other securities, title to or possession or use of all or a substantial portion of any existing facilities constituting a project as defined under this chapter if the project is subject to the jurisdiction of the Pennsylvania Public Utility Commission without first reporting to and advising the municipality which created or which are members of the authority of the agreement to acquire, including all its terms and conditions.

(2)  The proposed action of the authority and the proposed agreement to acquire shall be approved by the governing body of the municipality which created or which are members of the authority and to which the report is made. Where there are one or two member municipalities of the authority, such approval shall be by two-thirds vote of all of the members of the governing body or of each of the governing bodies. If there are more than two member municipalities of the authority, approval shall be by majority vote of all the members of each governing body of two-thirds of the member municipalities.

(c)  Complete provision.--Notwithstanding any other provision of law, this section, without reference to any other law, shall be deemed complete for the acquisition by agreement of projects as defined in this chapter located wholly within or partially without the municipality causing such authority to be incorporated, and no proceedings or other action shall be required except as provided for in this section.

Cross References.  Section 5613 is referred to in section 5614 of this title.



Section 5614 - Competition in award of contracts

§ 5614.  Competition in award of contracts.

(a)  Services.--

(1)  Except as set forth in paragraph (2), all construction, reconstruction, repair or work of any nature made by an authority if the entire cost, value or amount, including labor and materials, exceeds a base amount of $18,500, subject to adjustment under subsection (c.1), shall be done only under contract to be entered into by the authority with the lowest responsible bidder upon proper terms after public notice asking for competitive bids as provided in this section.

(2)  Paragraph (1) does not apply to construction, reconstruction, repair or work done by employees of the authority or by labor supplied under agreement with a Federal or State agency with supplies and materials purchased as provided in this section.

(3)  No contract shall be entered into for construction or improvement or repair of a project or portion thereof unless the contractor gives an undertaking with a sufficient surety approved by the authority and in an amount fixed by the authority for the faithful performance of the contract.

(4)  The contract must provide among other things that the person or corporation entering into the contract with the authority will pay for all materials furnished and services rendered for the performance of the contract and that any person or corporation furnishing materials or rendering services may maintain an action to recover for them against the obligor in the undertaking as though such person or corporation was named in the contract if the action is brought within one year after the time the cause of action accrued.

(5)  Nothing in this section shall be construed to limit the power of the authority to construct, repair or improve a project or portion thereof or any addition, betterment or extension thereto directed by the officers, agents and employees of the authority or otherwise than by contract.

(b)  Supplies and materials.--All supplies and materials with a base price costing at least $18,500, subject to adjustment under subsection (c.1), shall be purchased only after advertisement as provided in this section. The authority shall accept the lowest bid, kind, quality and material being equal, but the authority shall have the right to reject any or all bids or select a single item from any bid. The provisions as to bidding shall not apply to the purchase of patented and manufactured products offered for sale in a noncompetitive market or solely by a manufacturer's authorized dealer.

(c)  Quotations.--Written or telephonic price quotations from at least three qualified and responsible contractors shall be requested for a contract in excess of the base amount of $10,000, subject to adjustment under subsection (c.1), but is less than the amount requiring advertisement and competitive bidding. In lieu of price quotations, a memorandum shall be kept on file showing that fewer than three qualified contractors exist in the market area within which it is practicable to obtain quotations. A written record of telephonic price quotations shall be made and shall contain at least the date of the quotation; the name of the contractor and the contractor's representative; the construction, reconstruction, repair, maintenance or work which was the subject of the quotation; and the price. Written price quotations, written records of telephonic price quotations and memoranda shall be retained for a period of three years.

(c.1)  Adjustments.--Adjustments to the base amounts specified under subsections (a)(1), (b) and (c) shall be made as follows:

(1)  The Department of Labor and Industry shall determine the percentage change in the Consumer Price Index for All Urban Consumers: All Items (CPI-U) for the United States City Average as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12-month period ending September 30, 2012, and for each successive 12-month period thereafter.

(2)  If the department determines that there is no positive percentage change, then no adjustment to the base amounts shall occur for the relevant time period provided for in this subsection.

(3)  (i)  If the department determines that there is a positive percentage change in the first year that the determination is made under paragraph (1), the positive percentage change shall be multiplied by each base amount, and the products shall be added to the base amounts, respectively, and the sums shall be preliminary adjusted amounts.

(ii)  The preliminary adjusted amounts shall be rounded to the nearest $100 to determine the final adjusted base amounts for purposes of subsections (a)(1), (b) and (c).

(4)  In each successive year in which there is a positive percentage change in the CPI-U for the United States City Average, the positive percentage change shall be multiplied by the most recent preliminary adjusted amounts, and the products shall be added to the preliminary adjusted amount of the prior year to calculate the preliminary adjusted amounts for the current year. The sums thereof shall be rounded to the nearest $100 to determine the new final adjusted base amounts for purposes of subsections (a)(1), (b) and (c).

(5)  The determinations and adjustments required under this subsection shall be made in the period between October 1 and November 15 of the year following the effective date of this subsection and annually between October 1 and November 15 of each year thereafter.

(6)  The final adjusted base amounts and new final adjusted base amounts obtained under paragraphs (3) and (4) shall become effective January 1 for the calendar year following the year in which the determination required under paragraph (1) is made.

(7)  The department shall publish notice in the Pennsylvania Bulletin prior to January 1 of each calendar year of the annual percentage change determined under paragraph (1) and the unadjusted or final adjusted base amounts determined under paragraphs (3) and (4) at which competitive bidding is required under subsection (a)(1) and (b) and written or telephonic price quotations are required under subsection (c), for the calendar year beginning the first day of January after publication of the notice. The notice shall include a written and illustrative explanation of the calculations performed by the department in establishing the unadjusted or final adjusted base amounts under this subsection for the ensuing calendar year.

(8)  The annual increase in the preliminary adjusted base amounts obtained under paragraphs (3) and (4) shall not exceed 3%.

(d)  Notice.--The term "advertisement" or "public notice," wherever used in this section, shall mean a notice published at least ten days before the award of a contract in a newspaper of general circulation published in the municipality where the authority has its principal office or, if no newspaper of general circulation is published therein, in a newspaper of general circulation in the county where the authority has its principal office. Notice may be waived if the authority determines that an emergency exists which requires the authority to purchase the supplies and materials immediately.

(e)  Conflict of interest.--No member of the authority or officer or employee of the authority may directly or indirectly be a party to or be interested in any contract or agreement with the authority if the contract or agreement establishes liability against or indebtedness of the authority. Any contract or agreement made in violation of this subsection is void, and no action may be maintained on the agreement against the authority.

(f)  Entry into contracts.--

(1)  Subject to subsection (e), an authority may enter into and carry out contracts or establish or comply with rules and regulations concerning labor and materials and other related matters in connection with a project or portion thereof as the authority deems desirable or as may be requested by a Federal agency to assist in the financing of the project or any part thereof. This paragraph shall not apply to any of the following:

(i)  A case in which the authority has taken over by transfer or assignment a contract authorized to be assigned to it under section 5613 (relating to transfer of existing facilities to authority).

(ii)  A contract in connection with the construction of a project which the authority may have had transferred to it by any person or private corporation.

(2)  This subsection is not intended to limit the powers of an authority.

(g)  Compliance.--A contract for the construction, reconstruction, alteration, repair, improvement or maintenance of public works shall comply with the provisions of the act of March 3, 1978 (P.L.6, No.3), known as the Steel Products Procurement Act.

(h)  Evasion.--

(1)  An authority may not evade the provisions of this section as to bids or purchasing materials or contracting for services piecemeal for the purpose of obtaining prices under the amount required by this section upon transactions which should, in the exercise of reasonable discretion and prudence, be conducted as one transaction amounting to more than the amount required by this section.

(2)  This subsection is intended to make unlawful the practice of evading advertising requirements by making a series of purchases or contracts each for less than the advertising requirement price or by making several simultaneous purchases or contracts each below that price when in either case the transaction involved should have been made as one transaction for one price.

(3)  An authority member who votes to unlawfully evade the provisions of this section and who knows that the transaction upon which the member votes is or ought to be a part of a larger transaction and that it is being divided in order to evade the requirements as to advertising for bids commits a misdemeanor of the third degree for each contract entered into as a direct result of that vote.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.; Nov. 3, 2011, P.L.367, No.90, eff. imd.)

2011 Amendment.  Act 90 amended subsecs. (a)(1), (b), (c) and (h)(1) and added subsec. (c.1). Section 4 of Act 90 provided that Act 90 shall apply to contracts and purchases advertised on or after January 1 of the year following the effective date of section 4.

2001 Amendment.  Act 110 amended subsecs. (a)(2) and (d), retroactive to June 19, 2001.



Section 5615 - Acquisition of lands, water and water rights

§ 5615.  Acquisition of lands, water and water rights.

(a)  Authorization.--

(1)  Except as provided in paragraph (2), the authority shall have the power to acquire by purchase or eminent domain proceedings either the fee or the rights, title, interest or easement in such lands, water and water rights as the authority deems necessary for any of the purposes of this chapter. Water and water rights may not be acquired unless approval is obtained from the Department of Environmental Protection.

(2)  The right of eminent domain does not apply to:

(i)  Property owned or used by the United States, the Commonwealth or any of its political subdivisions, or an agency of any of them, or any body politic and corporate organized as an authority under any law of the Commonwealth or by any agency.

(ii)  Property of a public service company.

(iii)  Property used for burial purposes.

(iv)  Places of public worship.

(b)  Exercise.--The right of eminent domain shall be exercised by the authority in the manner provided by law for the exercise of such right by municipalities of the same class as the municipality which organized the authority. Eminent domain shall be exercised by a joint authority in the same manner as is provided by law for the exercise of such right by municipalities of the same class as the municipality in which the right of eminent domain is to be exercised. The right of eminent domain herein conferred by this section may be exercised either within or without the municipality.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsec. (a)(2)(i), retroactive to June 19, 2001.



Section 5616 - Acquisition of capital stock

§ 5616.  Acquisition of capital stock.

(a)  Acquisition.--In the event that the authority shall own 90% or more of all the outstanding capital stock entitled to vote upon liquidation and dissolution and which is not subject by its terms to be called for redemption of any corporation owning a project and organized and existing under the laws of this Commonwealth, the authority shall have the power to acquire the remainder of the stock by eminent domain as a part of a plan for the liquidation of the corporation.

(b)  Exercise.--The right of eminent domain with respect to the remainder of capital stock shall be exercised by the authority pursuant to this subsection. In the event that the authority has not agreed with an owner of any of the capital stock as to the value of the stock, the authority shall file with the court of common pleas of the county in which the corporation's principal place of business is located its bond for the benefit of the owner and for any other persons who may be found entitled to receive damages for the taking of the capital stock, of which the owner shall be obligee, the condition of which bond shall be that the authority shall pay or cause to be paid to the owner of the stock or to such other persons as may be found entitled to receive damages for the taking of the capital stock, an amount as the owner or such other persons shall be entitled to receive for the taking of the stock, after the amount shall have been agreed upon by the parties or assessed in the manner provided by subsection (d). The bond shall be accompanied by proof that notice of the proposed filing was mailed by registered mail not less than ten days prior to the proposed filing to the owner of the stock at his address as shown by the records of the corporation. Upon approval by the court of the bond, the authority shall be vested with all the right, title and interest in and to the stock, and the owner and all other persons shall cease to have any rights or interest with regard to the stock other than the right to compensation for the taking of it under the procedure set forth in subsection (d). The word "owner," as used in this subsection, shall mean the person in whose name the stock is registered on the books of the corporation.

(c)  Approval.--In the event that the authority shall have contracted in writing to purchase 90% or more of any outstanding capital stock, it shall have the right to obtain the approval of the court to the bond required by the provisions of subsection (b), but the approval shall not be effective for the purposes of this section unless and until there is also filed with the prothonotary of the court within ten days after the approval a sworn statement by the chairman of the board of the authority, duly attested by the secretary of the authority, that the authority has become the owner of 90% or more of the capital stock.

(d)  Appraisal.--

(1)  If the authority and the former owner of the stock fail to agree as to the amount which the former owner is entitled to receive as compensation for the taking of the stock within 30 days after the approval of the bond by the court under the provisions of subsection (b) or the filing of the required statement under the provisions of subsection (c), either party may apply by petition to the court for the appointment by the court of three disinterested persons to appraise the fair value of the stock immediately prior to its acquisition by the authority without regard to any depreciation or appreciation in consequence of the acquisition.

(2)  The appraisers or a majority of them shall file their award, which shall include the costs of the appraisal, with the court and shall mail a copy to each party with the date of filing stated thereon. When the award is filed with the court, the prothonotary shall mark the same "confirmed nisi" and, if no exceptions are filed within ten days, he shall enter a decree that the award is confirmed absolutely. If exceptions to the award are filed by either party before the award is confirmed, the court shall hear the same and shall have the power to confirm, modify, change or otherwise correct the award or refer the same back to the same or new appraisers with similar power as to their award.



Section 5617 - Use of projects

§ 5617.  Use of projects.

The use of the facilities of the authority and the operation of its business shall be subject to the rules and regulations as adopted by the authority. The authority shall not be authorized to do anything which will impair the security of the holders of the obligations of the authority or violate any agreements with them or for their benefit.



Section 5618 - Pledge by Commonwealth

§ 5618.  Pledge by Commonwealth.

(a)  Power of authorities.--The Commonwealth pledges to and agrees with any person, firm or corporation or Federal agency subscribing to or acquiring the bonds to be issued by the authority for the construction, extension, improvement or enlargement of a project or part thereof that the Commonwealth will not limit or alter the rights vested by this chapter in the authority until all bonds and the interest on them are fully met and discharged.

(b)  Federal matters.--The Commonwealth pledges to and agrees with the United States and all Federal agencies that, if a Federal agency constructs or contributes funds for the construction, extension, improvement or enlargement of a project or any portion thereof:

(1)  the Commonwealth will not alter or limit the rights and powers of the authority in any manner which would be inconsistent with the continued maintenance and operation of the project or the improvement thereof or which would be inconsistent with the due performance of agreements between the authority and any Federal agency; and

(2)  the authority shall continue to have and may exercise all powers granted in this chapter as long as the powers are necessary or desirable for carrying out the purposes of this chapter and the purposes of the United States in the construction or improvement or enlargement of the project or portion thereof.



Section 5619 - Termination of authority

§ 5619.  Termination of authority.

(a)  Conveyance of projects.--When an authority has finally paid and discharged all bonds, with interest due, which have been secured by a pledge of any of the revenues or receipts of a project, the authority may, subject to agreements concerning the operation or disposition of the project, convey the project to the municipality creating the authority or, if the project is a public school project, to the school district to which the project is leased.

(b)  Conveyance of property.--When an authority has finally paid and discharged all bonds issued and outstanding and the interest due on them and settled all other outstanding claims against it, the authority may convey all its property to the municipality or municipalities or, if the property is public school property, then to the school district for which the property was financed, and terminate its existence.

(c)  Certificate.--An authority requesting to terminate its existence must submit a certificate requesting termination to the municipality which created it. If the certificate is approved by the municipality by its ordinance or resolution, the certificate shall be filed in the office of the Secretary of the Commonwealth; and the secretary shall note the termination of existence on the record of incorporation and return the certificate with approval to the board. The board shall cause the certificate to be recorded in the office of the recorder of deeds of the county. Upon recording, the property of the authority shall pass to the municipality or municipalities or, if the property is public school property, then to the school district for which the property was financed; and the authority shall cease to exist.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsecs. (b) and (c), retroactive to June 19, 2001.



Section 5620 - Exemption from taxation and payments in lieu of taxes

§ 5620.  Exemption from taxation and payments in lieu of taxes.

The effectuation of the authorized purposes of authorities created under this chapter shall be for the benefit of the people of this Commonwealth, for the increase of their commerce and prosperity and for the improvement of their health and living conditions. Since authorities will be performing essential governmental functions in effectuating these purposes, authorities shall not be required to pay taxes or assessments upon property acquired or used by them for such purposes. Whenever in excess of 10% of the land area of any political subdivision in a sixth, seventh or eighth class county has been taken for a waterworks, water supply works or water distribution system having a source of water within a political subdivision which is not provided with water service by the authority, in lieu of such taxes or special assessments the authority may agree to make payments in the county to the taxing authorities of any or all of the political subdivisions where any land has been taken. The bonds issued by any authority, their transfer and the income from the bonds, including any profits made on their sale, shall be free from taxation within the Commonwealth.



Section 5621 - Constitutional construction

§ 5621.  Constitutional construction.

The provisions of this chapter shall be severable, and if any of the provisions are held to be unconstitutional it shall not affect the validity of any of the remaining provisions of this chapter. It is hereby declared as the legislative intent that this chapter would have been adopted had such unconstitutional provisions not been included.



Section 5622 - Conveyance by authorities to municipalities or school districts of established projects

§ 5622.  Conveyance by authorities to municipalities or school districts of established projects.

(a)  Project.--If a project established under this chapter by a board appointed by a municipality is of a character which the municipality has power to establish, maintain or operate and the municipality desires to acquire the project, it may by appropriate resolution or ordinance adopted by the proper authorities signify its desire to do so, and the authorities shall convey by appropriate instrument the project to the municipality upon the assumption by the municipality of all the obligations incurred by the authorities with respect to that project.

(b)  Public school project.--A public school project undertaken under this chapter may be acquired by a school district to which the project was leased if the school district by appropriate resolution signifies a desire to do so. An authority shall convey the public school project to the school district by appropriate instrument upon the assumption by the school district of all the obligations incurred by the authority with respect to that project.

(c)  Conveyance.--An authority formed by any county for the purpose of acquiring, constructing, improving, maintaining or operating any project for the benefit of any one or more but not all of the cities, boroughs, towns and townships of the county may, with the approval of the board of county commissioners of the county, convey the project to the cities, boroughs, towns or townships of the county for the benefit of which the project was acquired, constructed, improved, maintained or operated or to any authority organized by such cities, boroughs, towns or townships for the purpose of taking over such project. All such conveyances shall be made subject to any and all obligations incurred by the authority with respect to the project conveyed.

(d)  Reserves.--Following transfer of a project pursuant to this section, the municipality, including an incorporated town or home rule municipality, which has acquired the project shall retain the reserves received from the authority which have been derived from operations in a separate fund, and the reserves shall only be used for the purposes of operating, maintaining, repairing, improving and extending the project. Money received from the authority which represents the proceeds of financing shall be retained by the municipality in a separate fund which shall only be used for improving or extending the project or other capital purposes related to it.

(Dec. 17, 2001, P.L.926, No.110, eff. imd.)

2001 Amendment.  Act 110 amended subsec. (b), retroactive to June 19, 2001.



Section 5623 - Revival of an expired authority

§ 5623.  Revival of an expired authority.

(a)  Retroactive revival.--Upon the filing of the required municipal statements of revival with the Secretary of the Commonwealth and issuance of a certificate of revival, an expired authority shall become a retroactively revived authority.

(b)  Municipal statement of revival.--A municipal statement of revival shall be executed in the name of each municipality that incorporated or subsequently joined in and had not withdrawn from the expired authority and shall set forth:

(1)  The name of the expired authority and of each municipality that incorporated or subsequently joined in and had not withdrawn from the expired authority.

(2)  The date on which the authority's term of existence expired.

(3)  The address, including street and number of the expired authority.

(4)  A statement that the municipality desires the revival of the authority as a body politic and corporate for an additional term not exceeding 50 years.

(5)  A statement that the filing of the municipal statement of revival has been authorized and approved by the municipal authorities of the municipality by resolution.

(c)  Expiration interval.--An expired authority may not become a retroactively revived authority if its term of expiration exceeds five years.

(d)  Certificate of revival.--The Secretary of the Commonwealth shall issue a certificate of revival after verifying that required municipal statements of revival have been filed in proper form.

(e)  Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Certificate of revival."  A certification issued by the Secretary of the Commonwealth that, as a result of required municipal statements of revival having been filed in proper form, the expired authority which is the subject of the municipal statements of revival is certified as having been retroactively revived for the term specified.

"Expired authority."  An authority whose term of existence has expired in accordance with this chapter.

"Municipal statement of revival."  A written statement prepared in accordance with subsection (b) and filed with the Secretary of the Commonwealth by the municipal authorities of each municipality that incorporated or subsequently joined in and had not withdrawn from an expired authority indicating that approval has been given for the retroactive revival of the expired authority by municipal authorities by resolution.

"Retroactively revived authority."  An expired authority whose existence has been revived retroactively so that the authority is restored to its previous legal position in the same manner and to the same extent as if its term of existence had never expired. Retroactive revival shall have the effect of validating the business and affairs of the authority during its term of expiration, including all contracts and other transactions made and effected within the scope of the articles of the authority by its representatives and any rights, privileges, liabilities and obligations that the authority would have had if its term of existence had not expired.

"Term of expiration."  The period of time that commences when an authority becomes an expired authority and that ends when the expired authority is retroactively revived in accordance with this section.

(Dec. 30, 2003, P.L.454, No.67, eff. imd.)

2003 Amendment.  Act 67 added section 5623.






Chapter 57 - Taxicabs and Limousines in First Class Cities

Section 5701 - Definitions

CHAPTER 57

TAXICABS AND LIMOUSINES IN FIRST CLASS CITIES

Subchapter

A.  General Provisions

B.  Taxicabs

C.  Limousines

Enactment.  Chapter 57 was added December 30, 2002, P.L.2001, No.230.

Effective Date.  Section 25(1)(i) of Act 94 of 2004 provided that Chapter 57 shall take effect in 270 days or on the date of publication of the notice under section 24 of Act 94, whichever is earlier. The notice was published in the Pennsylvania Bulletin on March 12, 2005, 35 Pa.B. 1737.

Special Provisions in Appendix.  See sections 20, 21, 22 and 24 of Act 94 of 2004 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts, preservation of rights, obligations, duties and remedies, applicability and publication in Pennsylvania Bulletin.

Cross References.  Chapter 57 is referred to in sections 102, 6507 of Title 75 (Vehicles).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5701.  Definitions.

5701.1. Legislative findings.

5702.  Advisory committee.

5703.  Rates.

5704.  Power of authority to require insurance.

5705.  Contested complaints.

5706.  Driver certification program.

5707.  Budget and fees.

5708.  Fund.

5709.  Transfer of money from fund.

§ 5701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Authority."  A parking authority in a city of the first class.

"Call or demand service" or "taxicab service."  Local common carrier service for passengers, rendered on either an exclusive or nonexclusive basis, where the service is characterized by the fact that passengers normally hire the vehicle and its driver either by telephone call or by hail, or both. The term does not include limousine service.

"Driver's certificate."  A certificate or permit to drive a taxicab or limousine issued pursuant to section 5706 (relating to driver certification program).

"First Class City Taxicab Regulatory Fund."  A fund formerly administered by the Pennsylvania Public Utility Commission under the former 66 Pa.C.S. Ch. 24 (relating to taxicabs in first class cities).

"Limousine service."

(1)  Except as provided in paragraph (2), a motor vehicle providing any of the following services:

(i)  Local, nonscheduled common carrier service for passengers on an exclusive basis for compensation.

(ii)  Common carrier service for passengers for compensation:

(A)  from any airport, railroad station or hotel located in whole or in part in a city of the first class; or

(B)  to any airport, railroad station or hotel located in whole or in part in a city of the first class from a point within the city of the first class.

(2)  The term does not include any of the following:

(i)  Taxicab service.

(ii)  Service that was otherwise exempt from the jurisdiction of the Pennsylvania Public Utilities Commission prior to the effective date of this subparagraph.

(iii)  Other paratransit service.

(iv)  Employee commuter van pooling.

(v)  A vehicle with a seating capacity of 16 or more persons, including the driver.

"Philadelphia Taxicab and Limousine Regulatory Fund" or "fund."  A fund administered by the authority established by section 5708 (relating to fund) for fulfilling the purposes of this chapter to regulate taxicabs and limousines in a city of the first class.

"Taxicab."  A motor vehicle designed for carrying no more than eight passengers, exclusive of the driver, on a call or demand service basis and used for the transportation of persons for compensation either on:

(1)  a citywide basis as authorized by a certificate of public convenience and a corresponding medallion issued by the authority; or

(2)  a non-citywide basis as authorized by a certificate of public convenience issued by the authority and without a corresponding medallion.

The term includes a wheelchair-accessible taxicab.

"Wheelchair-accessible taxicab."  A taxicab authorized by the authority pursuant to this chapter:

(1)  to provide call or demand service;

(2)  that can accommodate at least one person in a wheelchair without the person having to transfer from the wheelchair to another seat; and

(3)  that meets requirements established pursuant to the Americans With Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327) or requirements that are a functional equivalent and approved by the authority or both.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 amended the defs. of "limousine service" and "taxicab" and added the defs. of "call or demand service" or "taxicab service" and "wheelchair-accessible taxicab."

2004 Amendment.  Act 94 reenacted and amended section 5701.

References in Text.  Chapter 24 of Title 66, referred to in the def. of "first class city taxicab regulatory fund," was repealed by the act of July 16, 2004 (P.L.758, No.94). The subject matter is now contained in this chapter.



Section 5701.1 - Legislative findings

§ 5701.1.  Legislative findings.

The General Assembly finds and declares as follows:

(1)  The health, safety and general welfare of the people of this Commonwealth are directly dependent upon the continual encouragement, development, growth and expansion of business, industry, commerce and tourism.

(2)  Unemployment, the spread of poverty and the heavy burden of public assistance and unemployment compensation can be avoided by the promotion, attraction, stimulation, development and expansion of business, industry, commerce and tourism in this Commonwealth through the development of a clean, safe, reliable and well-regulated taxicab and limousine industry locally regulated by parking authorities in cities of the first class.

(3)  Due to the size, total population, population density and volume of both tourism and commerce of a city of the first class, it may be more efficient to regulate the taxicab and limousine industries through an agency of the Commonwealth with local focus than an agency with diverse Statewide regulatory duties. Well-regulated local focus on improving those industries can be an important factor in the continual encouragement, development, attraction, stimulation, growth and expansion of business, industry, commerce and tourism within a city of the first class, the surrounding counties and this Commonwealth as a whole.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 added section 5701.1.



Section 5702 - Advisory committee

§ 5702.  Advisory committee.

(a)  Establishment.--There is hereby established an advisory committee to be known as the City of the First Class Taxicab and Limousine Advisory Committee. The authority shall submit to the advisory committee issues and questions for their consideration regarding the regulation, enforcement, compliance and operation of taxicabs and limousines in cities of the first class. The advisory committee may thoroughly consider the questions and issues submitted by the authority and may prepare and transmit to the authority and the public written comments. The advisory committee may submit suggestions and proposals to the authority in writing on topics considered important by a majority of the members. All actions of the advisory committee shall be considered strictly advisory, and the authority shall give careful and due consideration to the comments and proposals of the advisory committee.

(b)  Membership.--

(1)  The advisory committee shall consist of the following members:

(i)  Ten members appointed by the chairman of the authority or his designee as follows:

(A)  One taxi driver.

(B)  One medallion owner.

(C)  One dispatch owner.

(D)  One member of the public who utilizes taxicabs or limousines.

(E)  One limousine owner.

(F)  One representative of the hospitality industry from a list of five nominees assembled by the Philadelphia Convention and Visitors Bureau.

(G)  One resident of a second class A county.

(H)  One resident of a third class county.

(I)  One representative of the Philadelphia International Airport.

(J)  One representative of a major train station in a city of the first class.

(ii)  One member appointed by the mayor of a city of the first class or his designee.

(iii)  One member appointed by the Public Utility Commission.

(2)  The advisory committee may consist of up to ten additional members appointed by the chairman of the authority or his designee.

(c)  Terms.--The members shall serve two-year terms, except that one half of the initial appointees shall be appointed for a one-year term and one half of the initial appointees shall be appointed for a two-year term. No member shall serve more than three consecutive terms.

(d)  Officers.--The authority shall designate a chairman, vice chairman and secretary of the advisory committee from the members of the advisory committee.

(e)  Quorum.--A majority of the members of the advisory committee plus one additional member shall constitute a quorum.

(f)  Compensation.--Members of the advisory committee shall not receive any compensation for the performance of their duties.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5702.



Section 5703 - Rates

§ 5703.  Rates.

(a)  Rates to be just and reasonable.--Every rate made for authority-certified taxicab, limousine or medallion taxicab service shall be just and reasonable and in conformity with regulations or orders of the authority.

(b)  Tariffs.--Under regulations as the authority may prescribe, every taxicab or limousine service shall file with the authority, within the time and in the form as the authority may designate, tariffs showing all rates established by it and collected or enforced or to be collected or enforced within cities of the first class. Every taxicab or limousine service shall keep copies of tariffs open to public inspection under rules and regulations as the authority may prescribe. Upon request, the taxicab or limousine service shall make available at least one copy of any rate filing at a convenient location and for a reasonable length of time within a city of the first class for inspection and study by customers.

(c)  Adherence to tariffs.--No taxicab or limousine service shall, directly or indirectly, by any device whatsoever or in any way, demand or receive from any person, corporation or municipal corporation a greater or lesser rate for any service rendered or to be rendered by the taxicab or limousine service than that specified in the tariffs of the taxicab or limousine service.

(d)  Discrimination in rates.--No taxicab or limousine service shall make or grant any unreasonable preference or advantage to any person, corporation or municipal corporation or subject any person, corporation or municipal corporation to any unreasonable prejudice or disadvantage concerning its rate. No taxicab or limousine service shall establish or maintain any unreasonable difference as to rates. This subsection shall not prohibit the establishment of reasonable zone or group systems or classifications of rates.

(e)  Voluntary changes in rates.--

(1)  Unless the authority otherwise orders, no taxicab or limousine service shall make any change in any existing and duly established rate except after 60 days' notice to the authority which shall plainly state the changes proposed to be made in the rates then in force and the time when the changed rates will go into effect. The taxicab or limousine service shall also give notice of the proposed changes to other interested persons as the authority, in its discretion, may direct. The notices regarding the proposed changes which are provided shall be in plain, understandable language as the authority prescribes. All proposed changes shall be shown by filing new tariffs or supplements to existing tariffs filed and in force at the time. The authority, for good cause shown, may allow changes in rates without requiring the 60 days' notice under conditions as it may prescribe.

(2)  Whenever there is filed with the authority by any taxicab or limousine service any tariff stating a new rate, the authority may, either upon complaint or upon its own motion and upon reasonable notice, conduct a hearing concerning the lawfulness of the rate. Pending the hearing and its outcome, the authority, upon filing the tariff and delivering to the taxicab or limousine service affected a statement in writing of its reasons may, at any time before it becomes effective, suspend the operation of the rate for a period not longer than nine months from the time it would otherwise become effective. The rate in force when the tariff stating the new rate was filed shall continue in force during the period of suspension unless the authority shall establish a temporary rate. The authority shall consider the effect of the suspension in finally determining and prescribing the rates to be charged and collected by the taxicab or limousine service.

(3)  If, after the hearing conducted pursuant to paragraph (2), the authority finds any rate to be unjust or unreasonable or in any way in violation of law, it shall determine the just and reasonable rate to be charged or applied by the taxicab or limousine service for the service in question and shall fix the rate by order to be served upon the taxicab or limousine service. The rate shall then be observed until changed.

(f)  Temporary rates.--The authority may, in any proceeding involving the rates of a taxicab or limousine service, after reasonable notice and hearing and, if the public interest requires, immediately fix, determine and prescribe temporary rates to be charged by a taxicab or limousine service, pending the final determination of the rate proceeding.

(g)  Fair return.--In fixing any rate of a taxicab or limousine service engaged exclusively as a common carrier by motor vehicle, the authority may fix the fair return by relating the fair and reasonable operating expenses, depreciation, taxes and other costs of furnishing service to operating revenues.

(h)  Refunds.--If, in any proceeding involving rates, the authority determines that any rate received by a taxicab or limousine service was unjust or unreasonable or was in violation of any regulation or order of the authority or was in excess of the applicable rate contained in an existing and effective tariff of the taxicab or limousine service, the authority shall have the power to make an order requiring the public utility to refund the amount of any excess paid by any patron.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5703.



Section 5704 - Power of authority to require insurance

§ 5704.  Power of authority to require insurance.

The authority may, by regulation or order, prescribe for a taxicab or limousine service requirements as it may deem necessary for the protection of persons or property of their patrons and the public, including the filing of surety bonds, the carrying of insurance or the qualifications and conditions under which carriers may act as self-insurers with respect to the requirements.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5704.



Section 5705 - Contested complaints

§ 5705.  Contested complaints.

(a)  Adjudication.--Contested complaints brought before the authority alleging violations of this chapter or rules and regulations promulgated by the authority pursuant to this chapter shall be assigned by the authority to a hearing officer for adjudication. Hearing officers assigned to cases pursuant to this chapter may be removed by the authority only for good cause shown. Following the taking and receiving of evidence, the hearing officer shall issue a decision which determines the merits of the complaint and assesses a penalty if warranted. The hearing officer may require the filing of briefs prior to issuing a decision. The hearing officer's decision shall not be subject to exception or administrative appeal. In its discretion, the authority may exercise review of a hearing officer's decision within 15 days of the date of issuance. If the authority does not perform a timely review of a hearing officer's decision, the decision will become a final order without further authority action. The authority may establish orders or regulations which designate rules and procedures for the adjudication of complaints brought pursuant to this chapter.

(b)  Commencement of complaints.--Authority enforcement officers, Pennsylvania Public Utility Commission enforcement officers and police officers or licensing officials within cities of the first class may commence and prosecute the following:

(1)  A complaint which is brought before the authority pursuant to this chapter and authority regulations applicable to taxicab or limousine operations in cities of the first class.

(2)  A complaint which:

(i)  arises out of service to or from a city of the first class against a taxicab or limousine operation not certified to provide service between points within a city of the first class; and

(ii)  is brought before the commission to enforce commission regulations for taxicab or limousine service.

(c)  Other penalties.--Nothing in this section shall be deemed to limit the ability of any city of the first class to prosecute violations and seek criminal penalties in a court of law.

(d)  Appeals generally.--A person aggrieved by an order of the authority entered pursuant to this chapter may appeal the order to the Court of Common Pleas of Philadelphia County. All such appeals shall be governed by 2 Pa.C.S. Ch. 7 (relating to judicial review) and Chapter 15 of the Pennsylvania Rules of Appellate Procedure.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 added subsec. (d).

Cross References.  Section 5705 is referred to in sections 5725, 5745 of this title.



Section 5706 - Driver certification program

§ 5706.  Driver certification program.

(a)  General rule.--The authority shall provide for the establishment of a driver certification program for drivers of taxicabs and limousines within cities of the first class. Standards for fitness of all drivers shall be established under such rules and regulations as the authority may prescribe. The authority may revoke or suspend a driver's certificate upon a finding that the individual is not fit to operate a taxicab or limousine, as applicable. Each applicant for a driver's certificate shall pay a fee in an amount to be determined pursuant to the requirements of section 5707 (relating to budget and fees). Upon approval, a picture driver's certificate will be issued to an applicant. No individual shall operate a taxicab or limousine at any time unless the individual is certified as a driver by the authority. Each certified driver shall carry and display in full view a driver's certificate at all times of operation of a taxicab or limousine. The authority may establish orders or regulations which designate additional requirements governing the certification of drivers and the operation of taxicabs or limousines by drivers, including, but not limited to, dress codes for drivers.

(a.1)  Wheelchair-accessible taxicab driver training.--

(1)  In addition to the requirements of subsection (a), the authority shall provide for the establishment of a driver certification program and special certification for drivers of wheelchair-accessible taxicabs within cities of the first class.

(2)  Upon issuance of a wheelchair-accessible taxicab driver certificate, the certificated driver shall be issued a one-time stipend in the amount of $50 for each full day of training attended or such other amount as the authority may in its discretion decide by order or regulation.

(3)  The annual taxicab driver registration fee established by the authority pursuant to section 5707(b) shall be paid from the proceeds of the sale of medallions authorized by section 5711(c) (relating to power of authority to issue certificates of public convenience) for each certificated wheelchair-accessible taxicab driver.

(4)  All costs associated with this subsection shall be paid from the proceeds of the sale of medallions authorized by section 5711(c).

(b)  Violations.--Operating a taxicab or limousine without a driver's certificate or authorizing or permitting the operation of a taxicab or limousine by a driver who is not certified as a driver by the authority within cities of the first class is a nontraffic summary offense in the first instance and a misdemeanor of the third degree for each offense thereafter. The authority may, by regulation, provide for suspension and revocation of drivers' certificates for violations of this chapter and authority regulations.

(c)  Agreements delegating responsibilities.--The authority is hereby authorized to enter into agreements or contracts delegating the duties and responsibilities designated in subsections (a) and (a.1) to a different governmental entity or to another party.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 amended subsec. (c) and added subsec. (a.1).

2004 Amendment.  Act 94 added section 5706.

Cross References.  Section 5706 is referred to in section 5701 of this title.



Section 5707 - Budget and fees

§ 5707.  Budget and fees.

(a)  Initial budget and fees.--The authority shall complete an initial budget and fee schedule necessary to advance the purposes of this chapter. The fee schedule shall include all fees for initial issuance of a medallion, transfer of a medallion and all taxicab and limousine certificates. The authority's initial budget and fee schedule shall be submitted to the Appropriations Committee of the Senate and the Appropriations Committee of the House of Representatives. Unless either the Senate or the House of Representatives acts to disapprove through adoption of a resolution within ten legislative days from the date of submittal, the authority's fee schedule shall become effective, and the authority shall notify each certificate holder of the initial fee schedule.

(b)  Fiscal year budget and fees.--The fiscal year for the fund shall commence on July 1 of each year. Before March 15 of each year, the authority shall submit a budget and proposed fee schedule, necessary to advance the purposes of this chapter, for the coming fiscal year along with comprehensive financial data from the past fiscal year to the Appropriations Committee of the Senate and the Appropriations Committee of the House of Representatives. Unless either the Senate or the House of Representatives acts to disapprove through adoption of a resolution by April 15 of each year, the authority fee schedule shall become effective. The authority shall notify all certificate holders of the fee schedule for the coming fiscal year. The procedure for notifying certificate holders must be specified in the regulations of the authority. If either the Senate or the House of Representatives acts to disapprove the authority's fee schedule and budget, the authority may submit a revised budget and fee schedule to the Appropriations Committee of the Senate and the Appropriations Committee of the House of Representatives within 15 days of such disapproval or shall utilize the fee schedule and budget for the prior year. Unless either the Senate or the House of Representatives acts to disapprove, through adoption of a resolution within ten legislative days from the date of submission of the revised budget and fee schedule, the revised budget and fee schedule of the authority shall become effective.

(c)  Philadelphia Taxicab and Limousine Regulatory Fund.--Money deposited in the Philadelphia Taxicab and Limousine Regulatory Fund is hereby specifically appropriated for the purposes of this chapter and shall not be used for any purpose not specified in this chapter. All interest earned by the fund and all refunds or repayments shall be credited to the fund.

(d)  Examination of records.--The chairperson and the minority chairperson of the Appropriations Committee of the Senate and the chairperson and the minority chairperson of the Appropriations Committee of the House of Representatives shall have the right to examine the books, accounts and records of the authority at any time.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 added section 5707.

Cross References.  Section 5707 is referred to in sections 5706, 5718 of this title.



Section 5708 - Fund

§ 5708.  Fund.

(a)  Establishment.--The Philadelphia Taxicab and Limousine Regulatory Fund is established. The fund shall consist of the following accounts, which shall be kept separate and not commingled:

(1)  Taxicab Account.

(2)  Limousine Account.

(3)  Other accounts as determined by the authority.

(b)  Use of funds.--Money in the fund may be used as follows:

(1)  Except as provided by subsection (c), money deposited in the Taxicab Account is specifically appropriated for the purposes of this chapter only as it relates to the regulation of taxicabs and shall not be used for limousine regulation and for any purpose not specified by this chapter.

(2)  Except as provided by subsection (c), money deposited in the Limousine Account is specifically appropriated for the purposes of this chapter only as it relates to the regulation of limousines and shall not be used for taxicab regulation and for any purpose not specified by this chapter.

(c)  Shared regulatory expenses.--Expenses to the fund that are not exclusively related to either taxicabs or limousines shall be divided as follows:

(1)  Except as provided by paragraph (2), any expense incurred by the authority for the regulation of taxicabs and limousines which is not exclusively related to either taxicabs or limousines shall be divided and charged to both the Taxicab Account and the Limousine Account in a fair and equitable manner as determined by the authority.

(2)  Any expense incurred by the authority for the regulation of taxicabs and limousines which is not exclusively related to either taxicabs or limousines and the relative share of those costs cannot be determined shall be divided in a fair and equitable manner between the Taxicab Account and the Limousine Account as determined by the authority, and the authority may adjust this measure from time to time.

(d)  Revenues.--All sources of revenue, including fees and other revenues, interest earned by the fund, refunds, repayments and other deposits, shall be credited as follows:

(1)  All revenues exclusively related to taxicabs shall be deposited in the Taxicab Account.

(2)  All revenues exclusively related to limousines shall be deposited in the Limousine Account.

(3)  All revenues that are not exclusively related to either taxicabs or limousines shall be divided in a manner determined by the authority to be fair and equitable.

(e)  Borrowing from the account.--As may be necessary to fulfill its duty in carrying out this chapter, the authority may borrow money from one account established by this section for the purpose of the other account established by this section provided that the borrowed amount is repaid.

(f)  Allocation of revenue and expenses.--The authority, at its discretion, may allocate expenses and revenues to the appropriate accounts.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 added section 5708.

Cross References.  Section 5708 is referred to in sections 5701, 5709 of this title; section 6507 of Title 75 (Vehicles).



Section 5709 - Transfer of money from fund

§ 5709.  Transfer of money from fund.

All money in the First Class City Taxicab Regulatory Fund is appropriated to the Taxicab Account under section 5708(a)(1) (relating to fund) upon the effective date of this section. Obligations of the First Class City Taxicab Regulatory Fund shall be charged to the Taxicab Account. Revenue due to the First Class City Taxicab Regulatory Fund shall be transferred and deposited to the Taxicab Account.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 added section 5709.



Section 5711 - Power of authority to issue certificates of public convenience

SUBCHAPTER B

TAXICABS

Sec.

5711.  Power of authority to issue certificates of public convenience.

5712.  Medallion system.

5713.  Property and licensing rights.

5714.  Certificate and medallion required.

5715.  Contested complaints (Deleted by amendment).

5716.  Reissuance of medallion.

5717.  Additional certificates and medallions.

5718.  Restrictions.

5719.  Driver certification program (Deleted by amendment).

5720.  Wages.

5721.  Centralized dispatcher.

5722.  Regulations.

5723.  Budget and fees (Deleted by amendment).

5724.  Criminal penalties.

5725.  Civil penalties.

§ 5711.  Power of authority to issue certificates of public convenience.

(a)  General rule.--In addition to the powers conferred upon the authority by other provisions of this title, the authority is empowered to issue, suspend, cancel or revoke certificates of public convenience in accordance with this subchapter and orders or regulations of the authority.

(b)  Application.--Every application for a certificate of public convenience shall be made to the authority in writing, be verified by oath or affirmation and be in such form and contain such information as the authority may require.

(c)  Procedure.--

(1)  A certificate of public convenience to provide taxicab service within cities of the first class shall be granted by order of the authority without proof of the need for the service if the authority finds or determines that the applicant is capable of providing dependable taxicab service to the public according to the rules and regulations of the authority.

(2)  The authority is authorized to issue the following:

(i)  Subject to the provisions of subparagraph (ii), a maximum of 1,600 certificates of public convenience corresponding medallions for citywide call or demand service and an additional 15 certificates of public convenience and corresponding medallions restricted to wheelchair-accessible taxicab service as provided in this chapter.

(ii)  Beginning June 1, 2013, and each June 1 thereafter until there is a total of 1,750 certificates of public convenience and corresponding medallions, the maximum number of certificates of public convenience and corresponding medallions for citywide call or demand service shall be increased by 15. The authority, in its discretion, may issue the certificates and medallions authorized by this subparagraph with special rights, privileges and limitations applicable to issuance and use as it determines necessary to advance the purposes of this chapter and may issue the certificates and medallions authorized by this subparagraph in stages.

(2.1)  There may be no more than six certificates of public convenience for non-citywide call or demand service in any city of the first class, subject to the exclusive jurisdiction of the authority.

(3)  It is hereby declared to be the policy of the General Assembly to regulate the provision of taxicab service within cities of the first class in such a manner that any certificate of public convenience hereinafter granted by order of the authority may, in addition to any other conditions imposed by the authority, require that at least 40% of such trips of such taxicab service shall be derived from such service provided to and from points within specific geographical areas to be determined by the authority as being in the public interest. The authority shall have the power to rescind or revoke any certificate of public convenience granted to any existing holder or any new recipient for the operation of taxicabs within a city of the first class whenever it is shown that the holder of the certificate is not operating the taxicabs on an average of 50% of the time over any consecutive three-month period.

(4)  The authority shall have the authority to grant immediate temporary certificates of public convenience for taxicab service within cities of the first class. Such temporary certificates are subject to further investigation before a permanent certificate shall be granted by the authority.

(5)  The transfer of a certificate of public convenience, by any means or device, shall be subject to the prior approval of the authority which may, in its sole or peculiar discretion as it deems appropriate, attach such conditions, including the appropriate allocation of proceeds, as it may find to be necessary or proper.

(6)  A certificate of public convenience to convey or transmit to and from taxicabs messages or communications within cities of the first class through the use of centralized dispatch systems shall be granted by order of the authority if the authority finds that the applicant is capable of providing dependable service according to the rules and regulations of the authority.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 amended subsecs. (a) and (c).

2004 Amendment.  Act 94 reenacted and amended section 5711.

Cross References.  Section 5711 is referred to in sections 5706, 5714, 5717 of this title.



Section 5712 - Medallion system

§ 5712.  Medallion system.

(a)  System.--There is a medallion system within cities of the first class in order to provide holders of certificates of public convenience which authorize citywide call or demand service the opportunity to upgrade and improve the operations of taxicabs. In the case of a corporate certificate holder, a medallion shall be issued in the name of the corporation to its corporate president. The medallion shall be marked with the taxicab number assigned to the corresponding certificate of public convenience.

(b)  Requirement.--Notwithstanding 75 Pa.C.S. § 1305(b) (relating to application for registration), before registering any taxi which is required to obtain a certificate of public convenience from the authority to operate in a city of the first class, the Department of Transportation shall require evidence that the certificate has been issued and has not been revoked or has not expired.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5712.



Section 5713 - Property and licensing rights

§ 5713.  Property and licensing rights.

(a)  Property rights.--Medallions are property and may not be revoked or canceled by the authority. Medallions may be pledged to lenders or creditors as security on debt. All lenders or creditors who, after the effective date of this section, accept a medallion as security shall do so in conformance with 13 Pa.C.S. (relating to commercial code). If a lender or creditor executes on or seizes a medallion, it shall immediately notify the authority in writing. Any sale of the medallion, upon seizure or execution, shall occur at authority offices pursuant to the requirements of section 5718 (relating to restrictions) within one year of the seizure or execution. If the medallion is not sold within one year, the medallion will become nontransferable, and possession must be surrendered to the authority unless the authority finds exigent circumstances exist which warrant extending the one-year period.

(b)  Licensing rights.--A certificate of public convenience is a licensing right which accompanies each medallion and authorizes the operation of one taxicab within a city of the first class. No property interest shall exist in the certificate itself. A certificate may not be pledged to lenders or creditors as security on debt. A certificate may be canceled by the authority, upon due cause shown, for violation of this subchapter or authority regulations. If the authority cancels a certificate, the certificate holder shall have the right to sell the accompanying medallion within six months of the date of cancellation, and the certificate holder must turn the medallion over to the authority office within five days of cancellation of the certificate for safekeeping until the medallion is sold. This six-month time period shall be extended during the pendency of a petition for reinstatement of the certificate of public convenience. If the medallion is not sold within the statutory period, the medallion will become nontransferable, and possession must be surrendered to the authority.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5713.



Section 5714 - Certificate and medallion required

§ 5714.  Certificate and medallion required.

(a)  Vehicles generally.--

(1)  A vehicle may not be operated as a taxicab with citywide call or demand rights in cities of the first class unless a certificate of public convenience is issued by the authority authorizing the operation of the taxicab and a medallion is attached to the hood of the vehicle. Prior to the issuance of a medallion, the certificate holder shall have its vehicle inspected by the authority.

(2)  The authority shall require, by order or regulation, that each vehicle within its jurisdiction pursuant to this chapter submit to periodic inspections by authority personnel to ensure that the vehicle meets the requirements of this subchapter and authority regulations.

(3)  Authority inspection requirements for vehicles within its jurisdiction pursuant to this chapter shall be in addition to the vehicle requirements set forth in Title 75 (relating to vehicles) and may include vehicle age and mileage limitations. Authority inspection and recording requirements shall be established by regulations.

(4)  No vehicle which is more than eight years old shall continue in operation as a taxicab. Notwithstanding the foregoing, the authority may authorize the operation of antique vehicles in call or demand service in such circumstances as the authority may deem appropriate.

(5)  Each taxicab certificate holder's tariff rates shall be clearly and visibly displayed in each taxicab.

(6)  A medallion shall not be removed from a vehicle without prior notification to and permission of the authority.

(7)  A medallion authorizes operation of a vehicle as a taxicab only for the fiscal year for which the medallion is issued.

(b)  Driver security devices.--Each vehicle authorized to provide taxicab service shall be equipped with such security devices as the authority may, in its discretion, require by order or regulation.

(c)  Service.--A vehicle authorized by a certificate to provide call or demand service within cities of the first class may transport persons and their baggage upon call or demand and parcels, packages and property at the same basic metered rates charged to passengers:

(1)  between points in the city of the first class for which its certificate is issued;

(2)  from any point in the city of the first class for which its certificate is issued to any point in this Commonwealth;

(3)  from any point in this Commonwealth to any point in the city of the first class for which its certificate is issued if the request for service for such transportation is received by call to its centralized dispatch system; and

(4)  from any point in the city of the first class for which its certificate is issued to any point outside this Commonwealth as a continuous part of a trip.

(d)  Other vehicles.--

(1)  A vehicle which is not authorized by a certificate to provide call or demand service within cities of the first class but which is operated by the holder of a certificate of public convenience from the Pennsylvania Public Utility Commission authorizing call or demand service elsewhere in this Commonwealth may transport persons and property:

(i)  to cities of the first class in accordance with the service authorized under its certificate of public convenience; and

(ii)  from any point in a city of the first class to any point in this Commonwealth beyond that city of the first class if the request for service for such transportation is received by call to its radio dispatch service.

(2)  Carriers authorized by the authority to provide taxicab service to designated areas within cities of the first class on a non-citywide basis pursuant to section 5711(c)(2.1) (relating to power of authority to issue certificates of public convenience) shall retain their authorization in those areas of a city of the first class subject to the exclusive jurisdiction of the authority and orders and regulations of the authority issued under this chapter. The authority shall not grant additional rights to new or existing carriers to serve designated areas within cities of the first class on a non-citywide basis.

(e)  Penalties involving certificated taxicabs.--Operating a certificated taxicab in violation of subsections (a) and (b) or authorizing or permitting such operation is a nontraffic summary offense. Offenders of subsections (a) and (b) may also be subject to civil penalties pursuant to section 5725 (relating to civil penalties).

(f)  Unauthorized vehicles.--Operating an unauthorized vehicle as a taxicab, or giving the appearance of offering call or demand service with an unauthorized vehicle, without first having received a certificate of public convenience and a medallion is a nontraffic summary offense in the first instance and a misdemeanor of the third degree for each offense thereafter. The owner and the driver of a vehicle being operated as or appearing as a taxicab without a certificate of public convenience and a medallion are also subject to civil penalties pursuant to section 5725. Civil penalties which have been assessed and collected shall be deposited in the fund.

(g)  Confiscation and impoundment of vehicles.--

(1)  The authority is empowered to confiscate and impound vehicles, medallions and equipment which are utilized to provide call or demand service in cities of the first class without a proper certificate of public convenience issued by the authority or which are in violation of regulations of the authority. Upon satisfaction of all penalties imposed and all outstanding fines assessed against the owner or operator of the confiscated vehicle and payment of the costs of the authority associated with confiscation and impoundment, the vehicle, medallion and equipment shall be returned to its registered owner or registered lienholder.

(2)  (i)  If an owner or operator does not satisfy all penalties imposed and all outstanding fines assessed within 45 days of the date of impoundment, the authority may publicly auction all confiscated property.

(ii)  The authority shall, at least 30 days before the date of the public auction, provide notice by regular mail to the registered owner and any registered lienholder of the public auction of confiscated vehicles and equipment. The notice required under this subparagraph may be provided within the period of 45 days of the date of impoundment.

(3)  The authority shall apply the proceeds from the sale of all confiscated property in the following order:

(i)  To the costs of the authority associated with the confiscation, impoundment and auction.

(ii)  To all penalties imposed and all outstanding fines assessed against the owner and operator of the confiscated property.

(iii)  Except as provided in subparagraph (v), to the lien of any registered lienholder of the confiscated property upon demand.

(iv)  Except as provided in subparagraph (v), to the registered owner of the confiscated property upon demand.

(v)  When not claimed by any registered lienholder or registered owner within one year of the auction date, remaining proceeds shall be deposited into the fund.

(g.1)  Assessment.--After application of the proceeds from the sale of confiscated property under subsection (f), the uncompensated costs of the authority associated with the confiscation, impoundment and auction and all outstanding penalties imposed and all outstanding fines assessed against the registered owner or operator of the confiscated property may be assessed against the registered owner or operator of the confiscated property as the authority may prescribe by regulation.

(h)  Counterfeit medallions.--The manufacture or possession of a counterfeit medallion is a misdemeanor of the third degree for each offense.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 amended subsecs. (a), (b), (d) and (g)(1).

2004 Amendment.  Act 94 reenacted and amended section 5714.



Section 5715 - Contested complaints (Deleted by amendment)

§ 5715.  Contested complaints (Deleted by amendment).

2004 Deletion.  Section 5715 was deleted by amendment July 16, 2004, P.L.758, No.94, effective immediately.



Section 5716 - Reissuance of medallion

§ 5716.  Reissuance of medallion.

Within 30 days of the close of each fiscal year, a medallion holder shall apply to obtain from the authority a reissued medallion for a fee in an amount to be determined pursuant to the requirements of section 5723 (relating to budget and fees). Each year's medallion shall designate the year of issuance and shall be identifiable by a distinctive tint or color and shape to be determined by the authority. A medallion may not be issued by the authority unless all outstanding authority fines, penalties and fees have been paid in full and unless all insurance, tariff and vehicle inspection filings are current. Immediately prior to reissuance of a medallion, a medallion holder shall remove the prior year's medallion from the hood of its taxicab and surrender it to the authority. Upon reissuance, the new medallion shall be immediately attached to the vehicle.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5716.

References in Text.  Section 5723, referred to in this section, was deleted by amendment.



Section 5717 - Additional certificates and medallions

§ 5717.  Additional certificates and medallions.

(a)  Limitation on number.--Subject to the limits established in section 5711(c) (relating to power of authority to issue certificates of public convenience), the authority may increase the number of certificates and medallions. In no case shall the number of citywide call or demand service taxicab certificates and medallions issued by the authority exceed the maximum amount provided for in section 5711(c).

(b)  Medallion issuance.--

(1)  Medallions shall be sold to the highest bidder after due notice by advertisement for bids or for public auction in the Pennsylvania Bulletin. The advertisement shall be published once not less than 60 days before public auction, and the date for public auction shall be announced in the advertisement.

(2)  The medallion sale price shall be payable prior to the time of issuance.

(3)  In the event the authority determines that a successful bidder of a medallion is not qualified to own a medallion pursuant to this chapter and the orders and regulations of the authority, the medallion at issue shall be subject again to sale as provided in this section.

(4)  The authority may establish, by order, rules related to a medallion bid or public auction.

(5)  (i)  The authority may, by order, limit the number of medallions that a person may purchase at any bid or public auction.

(ii)  For purposes of this paragraph, "person" includes an individual or entity with a controlling interest in a bidder as the authority may define by order or regulation.

(c)  Wheelchair-accessible taxicabs medallions.--

(1)  In addition to other terms and conditions of use, the authority may restrict a medallion to wheelchair-accessible taxicabs use.

(2)  Wheelchair-accessible taxicab medallions issued pursuant to this section may only be attached to wheelchair-accessible taxicabs.

(3)  A wheelchair-accessible taxicab may not be operated with citywide call or demand rights in cities of the first class unless a certificate of public convenience is issued by the authority and a medallion is attached to the hood of the vehicle.

(4)  Wheelchair-accessible taxicabs shall comply with the requirements of this chapter and the rules and regulations of the authority related to taxicab service.

(5)  The authority may, by order or regulation, provide for special rules and regulations related to the operation of wheelchair-accessible taxicabs.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)



Section 5718 - Restrictions

§ 5718.  Restrictions.

(a)  Place of transaction.--A medallion may not be sold or transferred to another party unless the closing of the sales transaction occurs at authority offices in the presence of a designated authority staff member. The authority staff member shall witness the execution of each contract of sale to evidence staff presence at the execution. All contracts for the sale of medallions which are not executed at authority offices and witnessed by an authority staff member are void by operation of law. All sales contracts shall conform to such rules and regulations as the authority may prescribe. Prior to each closing, the buyer of the medallion shall pay a fee in an amount to be determined pursuant to the requirements of section 5707 (relating to budget and fees).

(b)  Issuance of certificate.--Upon the witnessing of a sale of a medallion and upon application of the purchaser and compliance with authority tariff, insurance and inspection requirements, the authority staff shall issue an accompanying certificate to the new medallion holder unless the authority determines that the transfer of the certificate is inconsistent with the public interest. Where there is a determination that a transfer is not in the public interest, the new medallion holder shall have six months from the date the adverse determination is entered to sell the medallion to a new owner. If a sale is not consummated before authority personnel within six months, the medallion will become nontransferable, and possession must be surrendered to the authority.

(c)  Criminal records.--No person or corporation may purchase a medallion or apply for a certificate if the person or corporation or an officer or director of the corporation has been convicted or found guilty of a felony within the five-year period immediately preceding the transfer. All applications for a certificate shall contain a sworn affidavit certifying that the purchaser has not been convicted of a felony in the previous five years. If, at any time, the authority finds that a medallion holder has been convicted of a felony while holding the medallion or during the five years immediately preceding its purchase, the authority shall cancel the corresponding certificate.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5718.

Cross References.  Section 5718 is referred to in section 5713 of this title.



Section 5719 - Driver certification program (Deleted by amendment)

§ 5719.  Driver certification program (Deleted by amendment).

2004 Deletion.  Section 5719 was deleted by amendment July 16, 2004, P.L.758, No.94, effective immediately.



Section 5720 - Wages

§ 5720.  Wages.

(a)  Minimum wage.--Each certificate holder shall pay at least a prevailing minimum wage rate or, in the alternative, charge at most a prevailing maximum lease amount to the drivers of its taxicab, as determined by the authority upon investigation. The minimum wage rate and the maximum lease amount, as established by the authority, may include employee benefits.

(b)  Uniform rates.--All taxicabs authorized to provide call or demand service in cities of the first class shall charge a uniform rate to passengers, as determined by the authority upon investigation.

(c)  Reopen investigations.--Any holder of a certificate of public convenience or certified driver may petition the authority to reopen the investigations addressed by subsections (a) and (b) no less than 18 months after the close of the preceding investigation.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 amended subsecs. (a) and (b).

2004 Amendment.  Act 94 reenacted and amended section 5720.



Section 5721 - Centralized dispatcher

§ 5721.  Centralized dispatcher.

In cities of the first class, all medallion holders shall utilize the services of a centralized dispatch system. Any owner of a centralized dispatch system shall make such system available to all medallion holders for a reasonable fee, as described in a rate schedule to be filed with the authority. The authority, in its discretion, may review the rate schedules of dispatch associations to determine if rates charged discriminate against new applicants. Medallion holders shall utilize only centralized dispatch systems that are in conformance with authority rules and regulations. Medallion holders shall have no obligation to use any particular centralized dispatch system.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5721.



Section 5722 - Regulations

§ 5722.  Regulations.

The authority may prescribe such rules and regulations as it deems necessary to govern the regulation of taxicabs within cities of the first class under this chapter. The authority has the powers set forth in this section notwithstanding any other provision or law or of the articles of incorporation of the authority.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5722.



Section 5723 - Budget and fees (Deleted by amendment)

§ 5723.  Budget and fees (Deleted by amendment).

2004 Deletion.  Section 5723 was deleted by amendment July 16, 2004, P.L.758, No.94, effective immediately.



Section 5724 - Criminal penalties

§ 5724.  Criminal penalties.

For the purpose of this subchapter, any person or corporation convicted of:

(1)  a summary offense shall be sentenced to pay a fine of $500 and may be sentenced to a term of imprisonment not to exceed 90 days or both; or

(2)  a misdemeanor shall be sentenced to pay a fine of $2,500 and may be sentenced to a term of imprisonment not to exceed one year or both.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5724.



Section 5725 - Civil penalties

§ 5725.  Civil penalties.

(a)  General rule.--If any person or corporation subject to this subchapter shall violate any of the provisions of this subchapter or shall do any matter or thing prohibited under this subchapter; or shall fail, omit, neglect or refuse to perform any duty enjoined upon it by this subchapter; or shall fail, omit, neglect or refuse to obey, observe and comply with any regulation or final direction, requirement, determination or order made by the authority or to comply with any final judgment, order or decree made by any court, the person or corporation for the violation, omission, failure, neglect or refusal shall forfeit and pay to the authority a sum not exceeding $1,000 to be recovered by a complaint as provided in section 5705(b) (relating to contested complaints). In construing and enforcing the provisions of this section, the violation, omission, failure, neglect or refusal of any officer, agent or employee acting for or employed by the person or corporation shall in every case be deemed to be the violation, omission, failure, neglect or refusal of the person or corporation.

(b)  Continuing offenses.--Each and every day's continuance in the violation of any regulation or final direction, requirement, determination or order of the authority, or of any final judgment, order or decree made by any court, shall be a separate and distinct offense. If any interlocutory order of supersedeas or a preliminary injunction be granted, no penalties shall be incurred or collected for or on account of any act, matter or thing done in violation of such final direction, requirement, determination, order or decree so superseded or enjoined for the period of time such order of supersedeas or injunction is in force.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 amended subsec. (a).

2004 Amendment.  Act 94 reenacted section 5725.

Cross References.  Section 5725 is referred to in section 5714 of this title.



Section 5741 - Certificate of public convenience required

SUBCHAPTER C

LIMOUSINES

Sec.

5741.  Certificate of public convenience required.

5741.1. Power of authority.

5742.  Regulations.

5743.  Budget and fees (Deleted by amendment).

5744.  Criminal penalties.

5745.  Civil penalties.

§ 5741.  Certificate of public convenience required.

(a)  General rule.--In order to operate a limousine service within a city of the first class, the limousine service must have a certificate of public convenience issued by the authority under section 5741.1 (relating to power of authority). The authority may grant a certificate of public convenience to provide limousine service if the authority determines that the applicant is capable of providing safe, adequate, lawful and dependable service to the public. The authority may by regulation define categories of limousine service. The authority may separately grant certificates of public convenience for each category of limousine service and specify the rights associated with the certificates of public convenience by category of limousine service.

(a.1)  Advance reservation limousine service.--A vehicle authorized by a certificate of public convenience issued by the authority to provide limousine service within a city of the first class may transport persons and their baggage upon advance reservation:

(1)  between points in the city of the first class for which its certificate is issued;

(2)  from any point in the city of the first class for which its certificate is issued to any point in this Commonwealth;

(3)  from any point in this Commonwealth to any point in the city of the first class for which its certificate issued; and

(4)  from any point in the city of the first class for which its certificate is issued to any point outside this Commonwealth as part of a continuous trip.

(a.2)  Other limousine service.--A vehicle authorized by a certificate of public convenience issued by the authority to provide nonexclusive, scheduled limousine service may transport persons and their baggage to or from any airport, railroad station or hotel located in whole or in part in a city of the first class without advance reservation in accordance with rules and regulations established by the authority.

(a.3)  Commission limousine certificate holders.--A vehicle which is not authorized by a certificate of public convenience issued by the authority to provide limousine service in a city of the first class but which is operated by the holder of a certificate of public convenience from the commission authorizing limousine service elsewhere in this Commonwealth may transport persons and their baggage:

(1)  to a city of the first class upon advance reservation and in accordance with the service authorized under its certificate of public convenience; and

(2)  from any point in a city of the first class to any point in this Commonwealth beyond the city of the first class upon advance reservation in accordance with the service authorized under its certificate of public convenience, excluding service from any airport, railroad station and hotel located in whole or in part in a city of the first class.

(b)  Enforcement.--

(1)  The provisions of this subchapter and the rules and regulations promulgated by the authority pursuant to this subchapter shall be enforced within cities of the first class by authority personnel.

(2)  The Pennsylvania Public Utility Commission may initiate actions before the authority.

(c)  Restrictions.--Certificates issued pursuant to this subchapter shall be nontransferable unless a transfer is approved by the authority.

(d)  Penalties involving certified limousines.--Operating a certificated limousine in violation of this subchapter and authority regulations with regard to limousine service in a city of the first class or authorizing or permitting such operation is a nontraffic summary offense. Offenders may also be subject to civil penalties pursuant to section 5745 (relating to civil penalties).

(e)  Unauthorized vehicles.--Operating an unauthorized vehicle as a limousine or giving the appearance of offering limousine service with an unauthorized vehicle, without first having received a certificate of public convenience, is a nontraffic summary offense in the first instance and a misdemeanor of the third degree for each subsequent offense. The owner and the driver of a vehicle being operated as a limousine without a certificate of public convenience are also subject to civil penalties pursuant to section 5745. Civil penalties which have been assessed and collected shall be deposited in the fund.

(f)  Confiscation and impoundment of vehicles.--

(1)  In addition to penalties provided for in subsections (d) and (e), the authority is empowered to confiscate and impound vehicles and equipment which are utilized to provide limousine service without a proper certificate of public convenience in a city of the first class or which are in violation of regulations of the authority. Upon satisfaction of all penalties imposed and all outstanding fines assessed against the owner or operator of the confiscated vehicle and equipment and payment of the authority's costs associated with confiscation and impoundment, the vehicle and equipment shall be returned to its registered owner or registered lienholder.

(2)  (i)  If an owner or operator does not satisfy all penalties imposed and all outstanding fines assessed within 45 days of the date of impoundment, the authority may publicly auction all confiscated property.

(ii)  The authority shall, at least 30 days before the date of the public auction, provide notice by regular mail to the registered owner and any registered lienholder of the public auction of confiscated vehicles and equipment. The notice required under this subparagraph may be provided within the period of 45 days of the date of impoundment.

(3)  The authority shall apply the proceeds from the sale of all confiscated property in the following order:

(i)  To the costs of the authority associated with the confiscation, impoundment and auction.

(ii)  To all penalties imposed and all outstanding fines assessed against the owner and operator of the confiscated property.

(iii)  Except as provided in subparagraph (v), to the lien of any registered lienholder of the confiscated property upon demand.

(iv)  Except as provided in subparagraph (v), to the registered owner of the confiscated property upon demand.

(v)  When not claimed by any registered lienholder or registered owner within one year of the auction date, remaining proceeds shall be deposited into the fund.

(f.1)  Assessment.--After application of the proceeds from the sale of confiscated property under subsection (f), the uncompensated costs of the authority associated with the confiscation, impoundment and auction and all outstanding penalties imposed and all outstanding fines assessed against the registered owner or operator of the confiscated property may be assessed against the registered owner or operator of the confiscated property as the authority may prescribe by regulation.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5741.



Section 5741.1 - Power of authority

§ 5741.1.  Power of authority.

(a)  General rule.--In addition to the other powers conferred upon the authority by other provisions of this title, the authority is empowered to issue certificates of public convenience in accordance with this subchapter.

(b)  Application.--An application for a certificate of public convenience must be made to the authority in writing, be verified by oath or affirmation, be in the form required by the authority and contain information required by the authority.

(c)  Procedure.--

(1)  The authority has the power to rescind or revoke a certificate of public convenience granted to an existing holder or a new recipient for the operation of limousines within a city of the first class.

(2)  The authority has the power to grant immediate temporary certificates of convenience for limousine service within cities of the first class. Temporary certificates are subject to further investigation before a permanent certificate shall be granted by the authority.

(3)  The transfer of a certificate of public convenience by any means or device shall be subject to the prior approval of the authority, which may attach conditions it deems proper.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 added section 5741.1.

Cross References.  Section 5741.1 is referred to in section 5741 of this title.



Section 5742 - Regulations

§ 5742.  Regulations.

The authority is authorized to prescribe such rules and regulations as it deems necessary to administer and enforce the regulation of limousine service certified through the authority under this chapter. The authority has the powers set forth in this section notwithstanding any other provision of law or of the authority's articles of incorporation.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted and amended section 5742.



Section 5743 - Budget and fees (Deleted by amendment)

§ 5743.  Budget and fees (Deleted by amendment).

2004 Deletion.  Section 5743 was deleted by amendment July 16, 2004, P.L.758, No.94, effective immediately.



Section 5744 - Criminal penalties

§ 5744.  Criminal penalties.

For the purpose of this subchapter, any person or corporation convicted of:

(1)  a summary offense shall be sentenced to pay a fine of $500 and may be sentenced to a term of imprisonment not to exceed 90 days or both; or

(2)  a misdemeanor shall be sentenced to pay a fine of $2,500 and may be sentenced to a term of imprisonment not to exceed one year or both.

(July 16, 2004, P.L.758, No.94, eff. imd.)

2004 Amendment.  Act 94 reenacted section 5744.



Section 5745 - Civil penalties

§ 5745.  Civil penalties.

(a)  General rule.--If any person or corporation subject to this subchapter shall violate any of the provisions of this subchapter or shall do any matter or thing prohibited under this subchapter; or shall fail, omit, neglect or refuse to perform any duty enjoined upon it by this subchapter; or shall fail, omit, neglect or refuse to obey, observe and comply with any regulation or final direction, requirement, determination or order made by the authority or to comply with any final judgment, order or decree made by any court, the person or corporation for the violation, omission, failure, neglect or refusal shall forfeit and pay to the authority a sum not exceeding $1,000 to be recovered by a complaint as provided in section 5705(b) (relating to contested complaints). In construing and enforcing the provisions of this section, the violation, omission, failure, neglect or refusal of any officer, agent or employee acting for or employed by the person or corporation shall in every case be deemed to be the violation, omission, failure, neglect or refusal of the person or corporation.

(b)  Continuing offenses.--Each and every day's continuance in the violation of any regulation or final direction, requirement, determination or order of the authority, or of any final judgment, order or decree made by any court, shall be a separate and distinct offense. If any interlocutory order of supersedeas or a preliminary injunction be granted, no penalties shall be incurred or collected for or on account of any act, matter or thing done in violation of such final direction, requirement, determination, order or decree so superseded or enjoined for the period of time such order of supersedeas or injunction is in force.

(July 16, 2004, P.L.758, No.94, eff. imd.; July 5, 2012, P.L.1022, No.119, eff. imd.)

2012 Amendment.  Act 119 amended subsec. (a).

2004 Amendment.  Act 94 reenacted section 5745.

Cross References.  Section 5745 is referred to in section 5741 of this title.






Chapter 58 - Contractors' Bonds and Financial Security for Redevelopment Contracts (Repealed)

Section 5801 - § 5810 (Repealed)

CHAPTER 58

CONTRACTORS' BONDS AND FINANCIAL

SECURITY FOR REDEVELOPMENT CONTRACTS

(Repealed)

2004 Repeal.  Chapter 58 (§§ 5801 - 5810) was added December 30, 2002, P.L.2001, No.230, and repealed January 12, 2004, P.L.1, No.1, effective immediately.






Chapter 59 - Pennsylvania Convention Center Authority (Repealed)

Section 5901 - § 5923 (Repealed)

CHAPTER 59

PENNSYLVANIA CONVENTION CENTER AUTHORITY

(Repealed)

2004 Repeal.  Chapter 59 (§§ 5901 - 5923) was added December 30, 2002, P.L.2001, No.230, and repealed February 5, 2004, P.L.7, No.3, effective February 5, 2004. The subject matter is now contained in Chapter 60 of Title 64 (Public Authorities and Quasi-Public Corporations).






Chapter 60 - Optional Affordable Housing Funding

Section 6001 - Scope of chapter

CHAPTER 60

OPTIONAL AFFORDABLE HOUSING FUNDING

Subchapter

A.  Preliminary Provisions

B.  Affordable Housing Programs and Funding in Counties

C.  Affordable Housing Programs and Funding in Cities of First Class

Enactment.  Chapter 60 was added July 14, 2005, P.L.280, No.49, effective in 60 days.

Special Provisions in Appendix.  See section 3 of Act 49 of 2005 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Chapter 60 is referred to in section 204 of Title 26 (Eminent Domain).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

6001.  Scope of chapter.

6002.  Legislative purpose.

6003.  Definitions.

§ 6001.  Scope of chapter.

This chapter deals with optional affordable housing funding.



Section 6002 - Legislative purpose

§ 6002.  Legislative purpose.

The General Assembly intends to provide a method for counties and cities of the first class to raise revenues at the local level to enable residents to purchase, rent or maintain quality residential housing.



Section 6003 - Definitions

§ 6003.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"County."  A county of the second, second A, third, fourth, fifth, sixth, seventh or eighth class. The term does not include any county of the first class.

"National Affordable Housing Act of 1990."  The Cranston-Gonzalez National Affordable Housing Act (Public Law 101-625, 42 U.S.C. § 12701 et seq.), as amended.



Section 6011 - Affordable housing programs fee in counties

SUBCHAPTER B

AFFORDABLE HOUSING PROGRAMS

AND FUNDING IN COUNTIES

Sec.

6011.  Affordable housing programs fee in counties.

6012.  Disposition of proceeds in counties.

6013.  Affordable housing efforts in counties.

§ 6011.  Affordable housing programs fee in counties.

(a)  General rule.--The governing body of each county may, by ordinance, increase the fees charged by the recorder of deeds for recording deeds and mortgages under the act of June 12, 1919 (P.L.476, No.240), referred to as the Second Class County Recorder of Deeds Fee Law, or the act of April 8, 1982 (P.L.310, No.87), referred to as the Recorder of Deeds Fee Law.

(b)  Limitation.--The additional fees levied by a governing body of a county under subsection (a) shall not exceed 100% of the amounts charged on February 12, 1993.

Cross References.  Section 6011 is referred to in section 6012 of this title.



Section 6012 - Disposition of proceeds in counties

§ 6012.  Disposition of proceeds in counties.

(a)  Deposit.--Money collected as a result of the fee imposed under section 6011(a) (relating to affordable housing programs fee in counties) shall be deposited in the general fund of the county.

(b)  Allocation.--Money collected as a result of the fee imposed under section 6011(a) shall be allocated as follows:

(1)  At least 85% of the money collected shall be set aside in a separate account to be used to fund affordable housing efforts in the county.

(2)  Not more than 15% of the money collected may be used by the county for the administrative costs associated with the affordable housing efforts.



Section 6013 - Affordable housing efforts in counties

§ 6013.  Affordable housing efforts in counties.

"Affordable housing effort" as used in this subchapter is any program or project approved by the governing body of the county which increases the availability of quality housing, either sales or rental, to any county resident whose annual income is less than the median income of the county and includes:

(1)  Providing local matching funds to secure National Affordable Housing Act of 1990 HOME funds.

(2)  Assisting or supporting housing efforts by the Pennsylvania Housing Finance Agency and by commercial banks and thrift institutions.

(3)  Supporting soft second mortgage programs.



Section 6021 - Affordable housing programs fee in cities of first class

SUBCHAPTER C

AFFORDABLE HOUSING PROGRAMS AND FUNDING

IN CITIES OF FIRST CLASS

Sec.

6021.  Affordable housing programs fee in cities of first class.

6022.  Disposition of proceeds in cities of first class.

6023.  Affordable housing efforts in cities of first class.

§ 6021.  Affordable housing programs fee in cities of first class.

(a)  General rule.--The governing body of a city of the first class may, by ordinance, charge an affordable housing program fee for recording deeds and mortgages and other related mortgage documents.

(b)  Limitation.--The fee levied by a governing body of a city of the first class under subsection (a) shall not exceed 100% of the amounts charged by a city of the first class for recording deeds and mortgages and other related documents.

(c)  Construction.--Subsection (a) shall not limit or otherwise impact the authority of a city of the first class to alter the fees charged by a city of the first class as of the effective date of this chapter for recording deeds and mortgages and other related mortgage documents.

(Dec. 22, 2011, P.L.549, No.114, eff. 60 days)

2011 Amendment.  Act 114 amended subsec. (b).

Special Provisions in Appendix.  See section 4 of Act 49 of 2005 in the appendix to this title for special provisions relating to fees in first class cities.

Cross References.  Section 6021 is referred to in section 6022 of this title.



Section 6022 - Disposition of proceeds in cities of first class

§ 6022.  Disposition of proceeds in cities of first class.

(a)  Deposit.--Money collected as a result of the fee imposed under section 6021(a) (relating to affordable housing programs fee in cities of the first class) shall be deposited in a special fund established by a city of the first class.

(b)  Allocation.--Money collected as a result of the fee imposed under section 6021(a) shall be allocated as follows:

(1)  At least 85% of the money collected shall be used to fund affordable housing efforts in a city of the first class. The following apply:

(i)  A city of the first class may by ordinance dedicate a portion of the funds allocated under this subsection to benefit households whose annual income adjusted for household size is equal to or less than 30% of the median income of the metropolitan statistical area including that city of the first class.

(ii)  A city of the first class may by ordinance dedicate a portion of the funds allocated under this subsection to programs described in section 6023(1) (relating to affordable housing efforts in cities of first class).

(iii)  A city of the first class may by ordinance define criteria for accessibility of new and existing housing for visitors or occupants who are physically disabled and establish the percentage of new construction units produced as a result of the affordable housing efforts of the city funded under this subsection that must meet the criteria.

(iv)  A city of the first class may by ordinance restrict expenditure of money raised under this subchapter to those programs and projects described in section 6023.

(v)  A city of the first class may by ordinance require that housing produced or rehabilitated through affordable housing efforts be priced or rented at an amount such that the purchase or rental will require the expenditure of no more than a certain maximum percentage of the gross income of the household of the purchaser or renter.

(2)  Not more than 15% of the money collected may be used for the administrative costs of a city of the first class associated with the affordable housing efforts.



Section 6023 - Affordable housing efforts in cities of first class

§ 6023.  Affordable housing efforts in cities of first class.

"Affordable housing effort" as used in this subchapter is a program or project which increases the availability of quality housing, either sales or rental, to any resident of a city of the first class whose annual income adjusted for household size is less than 115% of the median income of the metropolitan statistical area including that city of the first class and includes:

(1)  A program or project which increases the production of housing for sale or rent.

(2)  A program or project which increases the accessibility of new and existing housing to visitors or occupants who are physically disabled.

(3)  A program or project which provides grants for repair of basic systems or improvement of owner-occupied housing.

(4)  A program or project which provides for the improvement of facades for owner-occupied housing.

(5)  A program or project which prevents or reduces homelessness.

Cross References.  Section 6023 is referred to in section 6022 of this title.






Chapter 61 - Neighborhood Blight Reclamation and Revitalization

Section 6101 - Short title of chapter

CHAPTER 61

NEIGHBORHOOD BLIGHT

RECLAMATION AND REVITALIZATION

Subchapter

A.  Preliminary Provisions

B.  Actions Against Owner of Property with Serious Code Violations

C.  Permit Denials by Municipalities

D.  Miscellaneous Provisions

Enactment.  Chapter 61 was added October 27, 2010, P.L.875, No.90, effective in 180 days.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

6101.  Short title of chapter.

6102.  Legislative findings and purpose.

6103.  Definitions.

§ 6101.  Short title of chapter.

This chapter shall be known and may be cited as the Neighborhood Blight Reclamation and Revitalization Act.



Section 6102 - Legislative findings and purpose

§ 6102.  Legislative findings and purpose.

The General Assembly finds and declares as follows:

(1)  There are deteriorated properties located in all municipalities of this Commonwealth as a result of neglect by their owners in violation of applicable State and municipal codes.

(2)  These deteriorated properties create public nuisances which have an impact on crime and the quality of life of our residents and require significant expenditures of public funds in order to abate and correct the nuisances.

(3)  In order to address these situations, it is appropriate to deny certain governmental permits and approvals in order:

(i)  To prohibit property owners from further extending their financial commitments so as to render themselves unable to abate or correct the code, statutory and regulatory violations or tax delinquencies.

(ii)  To reduce the likelihood that other municipalities will have to address the owners' neglect and resulting deteriorated properties.

(iii)  To sanction the owners for not adhering to their legal obligations to the Commonwealth and its municipalities, as well as to tenants, adjoining property owners and neighborhoods.



Section 6103 - Definitions

§ 6103.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Building."  A residential, commercial or industrial building or structure and the land appurtenant to it.

"Code."  A building, housing, property maintenance, fire, health or other public safety ordinance enacted by a municipality. The term does not include a subdivision and land development ordinance or a zoning ordinance enacted by a municipality.

"Court."  The appropriate court of common pleas.

"Mortgage lender."  A business association defined as a "banking institution" or "mortgage lender" under 7 Pa.C.S. Ch. 61 (relating to mortgage loan industry licensing and consumer protection) that is in possession of or holds title to real property pursuant to, in enforcement of or to protect rights arising under a mortgage, mortgage note, deed of trust or other transaction that created a security interest in the real property.

"Municipality."  A city, borough, incorporated town, township or home rule, optional plan or optional charter municipality or municipal authority in this Commonwealth and any entity formed pursuant to Subchapter A of Chapter 23 (relating to intergovernmental cooperation).

"Municipal permits."  Privileges relating to real property granted by a municipality, including, but not limited to, building permits, exceptions to zoning ordinances and occupancy permits. The term includes approvals pursuant to land use ordinances other than decisions on the substantive validity of a zoning ordinance or map or the acceptance of a curative amendment.

"Owner."  A holder of the title to residential, commercial or industrial real estate, other than a mortgage lender, who possesses and controls the real estate. The term includes, but is not limited to, heirs, assigns, beneficiaries and lessees, provided this ownership interest is a matter of public record.

"Public nuisance."  Property which, because of its physical condition or use, is regarded as a public nuisance at common law or has been declared by the appropriate official a public nuisance in accordance with a municipal code.

"Serious violation."  A violation of a State law or a code that poses an imminent threat to the health and safety of a dwelling occupant, occupants in surrounding structures or a passersby.

"State law."  A statute of the Commonwealth or a regulation of an agency charged with the administration and enforcement of Commonwealth law.

"Substantial step."  An affirmative action as determined by  a property code official or officer of the court on the part of a property owner or managing agent to remedy a serious violation of a State law or municipal code, including, but not limited to, physical improvements or repairs to the property, which affirmative action is subject to appeal in accordance with applicable law.

"Tax delinquent property."  Tax delinquent real property as  defined under:

(1)  the act of July 7, 1947 (P.L.1368, No.542), known as the Real Estate Tax Sale Law;

(2)  the act of May 16, 1923 (P.L.207, No. 153), referred to as the Municipal Claim and Tax Lien Law; or

(3)  the act of October 11, 1984 (P.L.876, No.171), known as the Second Class City Treasurer's Sale and Collection Act, located in any municipality in this Commonwealth.



Section 6111 - Actions

SUBCHAPTER B

ACTIONS AGAINST OWNER OF PROPERTY

WITH SERIOUS CODE VIOLATIONS

Sec.

6111.  Actions.

6112.  Asset attachment.

6113.  Duty of out-of-State owners of property in this Commonwealth.

6114.  Duty of association and trust owners.

§ 6111.  Actions.

In addition to any other remedy available at law or in equity, a municipality may institute the following actions against the owner of any real property that is in serious violation of a code or for failure to correct a condition which causes the property to be regarded as a public nuisance:

(1)  (i)  An in personam action may be initiated for a continuing violation for which the owner takes no substantial step to correct within six months following receipt of an order to correct the violation, unless the order is subject to a pending appeal before the administrative agency or court.

(ii)  Notwithstanding any law limiting the form of action for the recovery of penalties by a municipality for the violation of a code, the municipality may recover, in a single action under this section, an amount equal to any penalties imposed against the owner and any costs of remediation lawfully incurred by or on behalf of the municipality to remedy any code violation.

(2)  A proceeding in equity.

Cross References.  Section 6111 is referred to in section 6112 of this title.



Section 6112 - Asset attachment

§ 6112.  Asset attachment.

(a)  General rule.--A lien may be placed against the assets of an owner of real property that is in serious violation of a code or is regarded as a public nuisance after a judgment, decree or order is entered by a court of competent jurisdiction against the owner of the property for an adjudication under section 6111 (relating to actions).

(b)  Construction.--Nothing in this section shall be construed to authorize, in the case of an owner that is an association or trust, a lien on the individual assets of the  general partner or trustee, except as otherwise allowed by law, limited partner, shareholder, member or beneficiary of the association or trust.



Section 6113 - Duty of out-of-State owners of property in this Commonwealth

§ 6113.  Duty of out-of-State owners of property in this Commonwealth.

A person who lives or has a principal place of residence outside this Commonwealth, who owns property in this Commonwealth against which code violations have been cited and the person is charged under 18 Pa.C.S. (relating to crimes and offenses), and who has been properly notified of the violations may be extradited to this Commonwealth to face criminal prosecution to the full extent allowed and in the manner authorized by 42 Pa.C.S. Ch. 91 (relating to detainers and extradition).



Section 6114 - Duty of association and trust owners

§ 6114.  Duty of association and trust owners.

Where, after reasonable efforts, service of process for a notice or citation for any code violation for any real property owned by an association or trust cannot be accomplished by handing a copy of the notice or citation to an executive officer, partner or trustee of the association or trust or to the manager, trustee or clerk in charge of the property, the delivery of the notice or citation may occur by registered, certified or United States Express mail, accompanied by a delivery confirmation:

(1)  To the registered office of the association or trust.

(2)  Where the association or trust does not have a registered office, to the mailing address used for real estate tax collection purposes, if accompanied by the posting of a conspicuous notice to the property and by handing a copy of the notice or citation to the person in charge of the property at that time.



Section 6131 - Municipal permit denial

SUBCHAPTER C

PERMIT DENIALS BY MUNICIPALITIES

Sec.

6131.  Municipal permit denial.

§ 6131.  Municipal permit denial.

(a)  Denial.--

(1)  A municipality or a board under subsection (c) may deny issuing to an applicant a municipal permit if the applicant owns real property in any municipality for which there exists on the real property:

(i)  a final and unappealable tax, water, sewer or refuse collection delinquency on account of the actions of the owner; or

(ii)  a serious violation of State law or a code and the owner has taken no substantial steps to correct the violation within six months following notification of the violation and for which fines or other penalties or a judgment to abate or correct were imposed by a magisterial district judge or municipal court, or a judgment at law or in equity was imposed by a court of common pleas. However, no denial shall be permitted on the basis of a property for which the judgment, order or decree is subject to a stay or supersedeas by an order of a court of competent jurisdiction or automatically allowed by statute or rule of court until the stay or supersedeas is lifted by the court or a higher court or the stay or supersedeas expires as otherwise provided by law. Where a stay or supersedeas is in effect, the property owner shall so advise the municipality seeking to deny a municipal permit.

(2)  A municipality or board shall not deny a municipal permit to an applicant if the municipal permit is necessary to correct a violation of State law or a code.

(3)  The municipal permit denial shall not apply to an applicant's delinquency on taxes, water, sewer or refuse collection charges that are under appeal or otherwise contested through a court or administrative process.

(4)  In issuing a denial of a permit based on an applicant's delinquency in real property taxes or municipal charges or for failure to abate a serious violation of State law or a code on real property that the applicant owns in this Commonwealth, the municipality or board shall indicate the street address, municipal corporation and county in which the property is located and the court and docket number for each parcel cited as a basis for the denial. The denial shall also state that the applicant may request a letter of compliance from the appropriate State agency, municipality or school district, in a form specified by such entity as provided in this section.

(b)  Proof of compliance.--

(1)  All municipal permits denied in accordance with this subsection may be withheld until an applicant obtains a letter from the appropriate State agency, municipality or school district indicating the following:

(i)  the property in question has no final and unappealable tax, water, sewer or refuse delinquencies;

(ii)  the property in question is now in State law and code compliance; or

(iii)  the owner of the property has presented and the appropriate State agency or municipality has accepted a plan to begin remediation of a serious violation of State law or a code. Acceptance of the plan may be contingent on:

(A)  Beginning the remediation plan within no fewer than 30 days following acceptance of the plan or sooner, if mutually agreeable to both the property owner and the municipality.

(B)  Completing the remediation plan within no fewer than 90 days following commencement of the plan or sooner, if mutually agreeable to both the property owner and the municipality.

(2)  In the event that the appropriate State agency, municipality or school district fails to issue a letter indicating tax, water, sewer, refuse, State law or code compliance or noncompliance, as the case may be, within 45 days of the request, the property in question shall be deemed to be in compliance for the purpose of this section. The appropriate State agency, municipality or school district shall specify the form in which the request for a compliance letter shall be made.

(3)  Letters required under this section shall be verified by the appropriate municipal officials before issuing to the applicant a municipal permit.

(4)  (i)  Municipal permits may be denied by a board in accordance with the requirements of this section to the extent that approval of the municipal permit is within the jurisdiction of the board. For purposes of this section, "board" shall mean a zoning hearing board or other body granted jurisdiction to render decisions in accordance with the act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code, or a similar board in municipalities not subject to that act.

(ii)  In any proceeding before a board other than the governing body of the municipality, the municipality may appear to present evidence that the applicant is subject to a denial by the board in accordance with this section.

(iii)  For purposes of this subsection, a municipal permit may only be denied to an applicant other than an owner if:

(A)  the applicant is acting under the direction or with the permission of an owner; and

(B)  the owner owns real property satisfying the conditions of subsection (a).

(c)  Applicability of other law.--A denial of a permit shall be subject to the provisions of 2 Pa.C.S. Chs. 5 Subch. B (relating to practice and procedure of local agencies) and 7 Subch. B (relating to judicial review of local agency action) or the Pennsylvania Municipalities Planning Code, for denials subject to the act.

Cross References.  Section 6131 is referred to in section 6144 of this title.



Section 6141 - (Reserved)

SUBCHAPTER D

MISCELLANEOUS PROVISIONS

Sec.

6141.  (Reserved).

6142.  (Reserved).

6143.  Conflict with other law.

6144.  Relief for inherited property.

6145.  Construction.

§ 6141.  (Reserved).



Section 6142 - (Reserved)

§ 6142.  (Reserved).



Section 6143 - Conflict with other law

§ 6143.  Conflict with other law.

In the event of a conflict between the requirements of this chapter and Federal requirements applicable to demolition, disposition or redevelopment of buildings, structures or land owned by or held in trust for the Government of the United States and regulated pursuant to the United States Housing Act of 1937 (50 Stat. 888, 42 U.S.C. § 1437 et seq.) and the regulations promulgated thereunder, the Federal requirements shall prevail.



Section 6144 - Relief for inherited property

§ 6144.  Relief for inherited property.

Where property is inherited by will or intestacy, the devisee or heir shall be given the opportunity to make payments on reasonable terms to correct code violations or to enter into a remediation agreement under section 6131(b)(1)(iii) (relating to municipal permit denial) with a municipality to avoid subjecting the devisee's or heir's other properties to asset attachment or denial of permits and approvals on other properties owned by the devisee or heir.



Section 6145 - Construction

§ 6145.  Construction.

Nothing in this chapter shall be construed to abridge or alter the remedies now existing at common law or by statute, but the provisions of this chapter are in addition to such remedies.






Chapter 80 - General Provisions

Section 8001 - Short title, scope and applicability of subpart

PART VII

TAXATION AND FISCAL AFFAIRS

Subpart

B.  Indebtedness and Borrowing

C.  Taxation and Assessments

D.  Employment and Employees

Enactment.  Part VII was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBPART B

INDEBTEDNESS AND BORROWING

Chapter

80.  General Provisions

81.  Incurring Debt and Issuing Bonds and Notes

82.  Miscellaneous Provisions

CHAPTER 80

GENERAL PROVISIONS

Subchapter

A.  Preliminary Provisions

B.  Limitations on Debt of Local Government Units

C.  Procedure for Securing Approval of Electors

Enactment.  Chapter 80 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8001.  Short title, scope and applicability of subpart.

8002.  Definitions.

8003.  Advertisement and effectiveness of ordinances.

8004.  When lease or other agreement evidences acquisition of capital asset.

8005.  Classification and authority to issue bonds and notes.

8006.  Preliminary cost estimates.

8007.  Cost of project.

8008.  Home rule.

8009.  Guaranty funds and compulsory associations.

§ 8001.  Short title, scope and applicability of subpart.

(a)  Short title of subpart.--This subpart shall be known and may be cited as the Local Government Unit Debt Act.

(b)  Scope of subpart.--This subpart shall apply to all local government units.

(c)  Exemption of bonds and notes from taxation in this Commonwealth.--This section is the Commonwealth's pledge to and agreement with a person, firm, corporation or Federal agency subscribing to or acquiring any bonds or notes, including tax anticipation notes issued by any local government unit under this subpart, the act of June 25, 1941 (P.L.159, No.87), known as the Municipal Borrowing Law, or the act of July 12, 1972 (P.L.781, No.185), known as the Local Government Unit Debt Act, that the bonds or notes, their transfer and the income therefrom, including any profits made on their sale, shall be free from taxation for State and local purposes within this Commonwealth. This exemption does not apply to gift, inheritance, succession or estate taxes or any other taxes not levied directly on the bonds or notes, their transfer, the income therefrom or the realization of profits on their sale. The exemption under this subsection of profits made on the sale of bonds or notes does not apply to bonds or notes issued on or after February 1, 1994 (the effective date of section 2901 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971).

(d)  Exclusive procedure.--A local government unit may borrow money on bonds or notes, including tax anticipation notes, only as provided in this subpart. This subpart provides an exclusive and uniform system on the subjects covered by this subpart.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended subsec. (c).



Section 8002 - Definitions

§ 8002.  Definitions.

(a)  Classification of debt.--With respect to classifications of debt and subject to additional definitions contained in subsequent provisions of this subpart which are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Debt."  The amount of all obligations for the payment of money incurred by the local government unit, whether due and payable in all events, or only upon the performances of work, possession of property as lessee, rendering of services by others or other contingency, except the following:

(1)  Current obligations for the full payment of which current revenues have been appropriated, including tax anticipation notes, and current payments for the funding of pension plans.

(2)  Obligations under contracts for supplies, services and pensions allocable to current operating expenses of future years in which the supplies are to be expended or furnished, the services rendered or the pensions paid.

(3)  Rentals or payments payable in future years under leases, guaranties, subsidy contracts or other forms of agreement not evidencing the acquisition of capital assets. This exception shall not apply to rentals or payments under any instruments which would constitute lease rental debt but for the fact that the lessor or obligee is not an entity described in section 8004(a)(1) (relating to when lease or other agreement evidences acquisition of capital asset).

(4)  Interest or assumed taxes payable on bonds or notes which interest or taxes are not yet overdue.

(5)  Obligations incurred and payments, including periodic scheduled payments and termination payments, payable pursuant to a qualified interest rate management agreement.

"Electoral debt."  All net debt incurred with the assent of the electors, given as provided in this subpart whether issued by a local government unit or through an authority.

"Lease rental debt."  The principal amount of authority bonds or notes or bonds or notes of another local government unit to be repaid from payments of the local government unit made pursuant to leases, guaranties, subsidy contracts or other forms of agreement where those payments are or may be made out of the tax and other general revenues of a local government unit under leases, guaranties, subsidy contracts or other forms of agreement which evidence the acquisition of capital assets, excluding any amount which has been approved by the electors.

"Net lease rental debt."  A portion of lease rental debt as determined under Subchapter B (relating to limitations on debt of local government units).

"Net nonelectoral debt."  A portion of nonelectoral debt as determined in accordance with Subchapter B (relating to limitations on debt of local government units).

"Nonelectoral debt."  All debt determined as provided in this subpart, incurred or authorized to be incurred, except electoral debt and lease rental debt, in each case whether authorized before or after July 12, 1972, and whether before or after the debt is incurred.

(b)  Exclusions from debt.--With respect to exclusions from any particular category of debt and subject to additional definitions contained in subsequent provisions of this subpart which are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Self-liquidating debt."  Debt payable solely from rents, rates or other charges to the ultimate users of the project, to be financed in whole or in part by that debt, or payable solely from special levies or assessments of benefits lawfully earmarked exclusively for that purpose. The term also includes debt or any portion thereof at the time qualified as self-liquidating pursuant to this subpart, whether or not solely payable from those sources. The term "ultimate users" includes the local government unit itself only where its use of the project is incidental to the use of the project by other users.

"Subsidized debt."  The amount of debt which is self-liquidating to the local government unit because the annual debt service on the amount for the fiscal year next following the time of determination will be covered by one of the following:

(1)  Payments of subsidies on account of the cost of the project or on account of operations, but measured by the cost of the project, or which will be covered by capital account reimbursements, which subsidies or reimbursements will be paid by either the Commonwealth or the Federal Government, or both, where such payments under the legislation in force at the time of determination are stated to be of a recurring nature, if the Commonwealth or the Federal Government shall have preliminarily or finally qualified the project for the subsidy or reimbursement, all as determined under section 8024 (relating to exclusion of subsidized debt from net nonelectoral debt or net lease rental debt).

(2)  Payments under a subsidy contract with another local government unit or under a subsidy contract with an authority, and the amount is lawful lease rental debt as to the other local government unit as determined under section 8024.

(c)  Other definitions.--Subject to additional definitions contained in subsequent provisions of this subpart which are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Accountant."  A certified public accountant or public accountant or a firm of either of them.

"Authority."  An authority or nonprofit corporation organized under any statute by or on behalf of the Commonwealth or any local government unit or jointly by any one or more of them.

"Bond or note."  Any instrument issued by a local government unit imposing an obligation for the repayment of money borrowed, but not including a guaranty endorsed on an instrument issued by an authority. Unless otherwise indicated, the term does not include tax anticipation notes. A bond or a note which is a security as defined in 13 Pa.C.S. Div. 8 (relating to investment securities) shall be governed by 13 Pa.C.S. Div. 8, and every other bond or note shall be governed by 13 Pa.C.S. Div. 3 (relating to negotiable instruments), except in each case as otherwise provided in this subchapter.

"Borrowing base."  The annual arithmetic average of the total revenues for the three full fiscal years ended next preceding the date of the incurring of nonelectoral debt or lease rental debt as set forth in a certificate stating the total revenues in each of these years and stating the average, executed by the authorized officials of the local government unit or by an independent accountant. If, within that three-year period, there has been an expansion or contraction of the territorial or functional jurisdiction of a local government unit through transfer, merger, annexation or assumption, in whole or in part, in relation to another local government unit or an authority, the borrowing base shall be calculated as if the expansion or contraction had occurred within or prior to the commencement of the three-year period in the manner as the statutes, charter provisions or court decree provide or direct or, in the absence of those provisions, as the department approves.

"Department."  The Department of Community and Economic Development of the Commonwealth.

"General obligation."  In the title of a bond or note, means a bond or note for the payment of which the full faith, credit and taxing power of the local government unit is pledged, for the payment of which the local government unit has entered into the required covenant under section 8104 (relating to covenant to pay bonds or notes or a guaranty) and for the payment of which no specific revenues are pledged.

"Governing body."  The authorities in each local government unit authorized by law to levy taxes or fix the tax rate of the local government unit. The term also includes the school board of a school district and the board or officers authorized to make binding commitments for joint local government units, even though that body has no power to levy taxes.

"Guaranteed revenue."  In the title of a bond or note, means a bond or note of a local government unit payable in whole or in part from pledged revenues, but which becomes wholly or partly a general obligation of the local government unit, as guarantor in the event of deficiency in the pledged revenues.

"Guaranty."  A guaranty, whether conditional or unconditional and whether full or partial, to or for the benefit of holders of bonds or notes of the local government unit or holders of bonds or notes or other obligations of an authority or another local government unit, of the payment of the principal of and interest on the bonds or notes, the premium, if any, and assumed taxes, if any, on those obligations.

"Incur" or "incurred."  When used with respect to debt, means the point in time when, in the case of debt assented to by the electors, the assent has been given, and, in the case of nonelectoral or other debt, the first ordinance or, in the case of small borrowings under section 8109 (relating to small borrowing for capital purposes), the resolution authorizing the debt has been finally enacted or adopted, unless the authority for the debt has been canceled or terminated as provided in this subpart. Final enactment or adoption means the final act necessary to make an ordinance or resolution, as the case may be, effective pursuant to all requirements of law, including any necessary approval by a mayor or other executive officer or failure of action by the mayor or officer within a specified statutory time limit, or passage over the veto of a mayor or of the officer, but does not include any required advertising subsequent to the date of adoption by the governing body of the local governing unit.

"Independent financial advisor."  A person or entity experienced in the financial aspects and risks of interest rate management agreements who is retained by a local government unit to advise the local government unit with respect to a qualified interest rate management agreement. The independent financial advisor may not be the other party or an affiliate or agent of the other party on a qualified interest rate management agreement with respect to which the independent financial advisor is advising a local government unit. For purposes of sections 8281(b)(2) and (e)(5) (relating to qualified interest rate management agreements), the independent financial advisor may be retained by a public authority.

"Interest rate management plan."  A written plan prepared or reviewed by an independent financial advisor with respect to a qualified interest rate management agreement, which includes:

(1)  A schedule listing the amount of debt outstanding for each outstanding debt issue of the local government unit and the expected annual debt service on that debt. In the case of variable rate debt, the schedule shall set forth the estimated annual debt service thereon and annual debt service on the debt calculated at the maximum rate specified for the variable rate debt.

(2)  A schedule listing the notional amounts outstanding of each previously executed qualified interest rate management agreement which is then in effect.

(3)  A schedule listing all consulting, advisory, brokerage or similar fees, paid or payable by the local government unit in connection with the qualified interest rate management agreement, and a schedule of any finder's fees, consulting fees or brokerage fees, paid or payable by the other party in connection with the qualified interest rate management agreement.

(4)  A schedule listing the estimated and maximum periodic scheduled payments to be paid by the local government unit and to be received by the local government unit from the other party in each year during the term of the qualified interest rate management agreement.

(5)  An analysis of the interest rate risk, basis risk, termination risk, credit risk, market-access risk and other risks of entering into the qualified interest rate management agreement. This paragraph includes schedules of the estimated and maximum scheduled periodic payments which would be due under the qualified interest rate management agreement.

(6)  An analysis of the interest rate risk, basis risk, termination risk, credit risk, market-access risk and other risks to the local government unit of the net payments due for all debt outstanding and all qualified interest rate management agreements of the local government unit. This paragraph includes schedules of the estimated and maximum net payments of total debt service and scheduled, periodic, net payments, which would be due under all of the qualified interest rate management agreements.

(7)  The local government unit's plan to monitor interest rate risk, basis risk, termination risk, credit risk, market-access risk and other risks. This paragraph includes the valuation of the market or termination value of all outstanding qualified interest rate management agreements.

"Issue."  All bonds authorized to be sold in respect of a particular project, whether authorized to be sold at one time or from time to time in one or more series.

"Local government unit."  A county, county institution district, city, borough, incorporated town, township, school district or any similar, general or limited purpose unit of local government or any unit created by joint action of two or more local government units which is authorized to be created by law. The term does not include a city or county of the first class, an authority as defined in this section or any unit created by joint action of two or more local government units which have not been granted by statute the power to issue bonds. The term includes school districts of the first class presently operating under a home rule charter or home rule charter supplement, and the provisions of this subpart shall govern over inconsistent charter provisions.

"Ordinance."  The formal action of a local government unit, whether, under the law applicable to the local government unit, the action is taken by ordinance or by resolution, to which the requirements of section 8003 (relating to advertisement and effectiveness of ordinances) applies.

"Project."  Includes any of the following:

(1)  Items of construction, acquisition, extraordinary maintenance or repair which have been undertaken by a local government unit.

(2)  Preliminary studies, surveying, planning, testing or design work for any undertaking described in paragraph (1).

(3)  Lands or rights in land to be acquired.

(4)  Furnishings, machinery, apparatus or equipment normally classified as capital items, but these items must have a useful life of five years or more if financed separately and not as a part of a construction or acquisition project.

(5)  The local government unit's share of the cost of a project undertaken jointly with one or more other local government units or the Commonwealth or one of its agencies.

(6)  Countywide revision of assessment of real property.

(7)  Funding of all or any portion of a reserve, or a contribution toward a combined reserve, pool or other arrangement, relating to self-insurance, which has been established by one or more local government units pursuant to 42 Pa.C.S. § 8564 (relating to liability insurance and self-insurance) up to, but not exceeding, the amount provided in section 8007 (relating to cost of project).

(8)  Funding of an unfunded actuarial accrued liability or a portion of an unfunded actuarial accrued liability.

(9)  Funding or refunding of debt incurred for any or all of the foregoing purposes.

(10)  Any combination of any or all of the foregoing as any or all of the above may be designated as a project by the governing body for the financing of which it desires to incur debt.

(11)  Any deficit to be funded by bonds or notes as provided in this subpart or the creation of a revolving fund for specific improvements.

(12)  Where a local government unit has adopted a capital budget, any unfunded portion of the capital budget selected by ordinance for current funding.

"Qualified interest rate management agreement."  An agreement, including a confirmation evidencing a transaction effected under a master agreement, entered into by a local government unit in accordance with and fulfilling the requirements of section 8281 (relating to qualified interest rate management agreements), which agreement in the judgment of the local government unit is designed to manage interest rate risk or interest cost of the local government unit on any debt a local government unit is authorized to incur under this subpart, including, but not limited to, swaps, interest rate caps, collars, corridors, ceiling and floor agreements, forward agreements, float agreements and other similar arrangements which in the judgment of the local government unit will assist the local government unit in managing the interest rate risk or interest cost of the local government unit.

"Resolution."  A formal action of a governmental unit other than an ordinance, whether, under the law applicable to the local government unit, the action is taken by ordinance or by resolution, to which section 8003 (relating to advertisement and effectiveness of ordinances) does not apply.

"Revenue."  In the title of a bond or note not preceded by the word "guaranteed," means a bond or note payable solely from user charges, rates, revenues, rentals, fees, special assessments and receipts pledged for the purpose.

"Series."  All the bonds or notes to be sold and delivered at one time in respect of one project or of any two or more projects which have been combined for purposes of financing or where the bonds or notes have been combined for sale as provided in this subpart.

"Sinking fund."  The special fund created pursuant to section 8221 (relating to creation of sinking funds and deposits, reserves and surplus funds) for the payment of the principal of and interest on bonds or notes, premium, if any, and assumed taxes, if any, or for the payment of a guaranty.

"Tax anticipation notes."  Notes issued in anticipation of taxes, in anticipation of revenues or in anticipation of both as designated in the notes.

"Total revenues."  All moneys received by the local government unit in a fiscal year from whatever source derived, except the following:

(1)  Subsidies or reimbursements from the Federal Government or from the Commonwealth measured by the cost of or given or paid on account of a particular project financed by debt.

(2)  Project revenues, rates, receipts, user charges, special assessments and special levies which are or will be pledged or budgeted for specific self-liquidating debt or for payments under leases, guaranties, subsidy contracts or other forms of agreement which could constitute lease rental debt except that the payments are payable solely from these sources, but that portion thereof that has been returned to or retained by the local government unit shall not be excluded.

(3)  Interest on moneys in sinking funds, reserves and other funds, which interest is pledged or budgeted for the payment or security of outstanding debt, and interest on bond or note proceeds, if similarly pledged.

(4)  Grants and gifts in aid of or measured by the construction or acquisition of specified projects.

(5)  Proceeds from the disposition of capital assets, and other nonrecurring items, including bond or note proceeds not considered income under generally accepted municipal accounting principles.

"Unfunded actuarial accrued liability."  With respect to a local government unit retirement system, pension plan or pension trust fund, the excess of the actuarial accrued liability over the actuarial value of assets of the retirement system, pension plan or pension trust fund, computed as follows:

(1)  In the case of a local government unit that is subject to the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, in accordance with the requirements of that act.

(2)  In the case of a local government unit that is not subject to the Municipal Pension Plan Funding Standard and Recovery Act, in accordance with the applicable laws for that local government unit regarding minimum funding requirements for the unit's retirement system, pension plan or pension trust fund or, if there are no such laws, in accordance with the ordinance, resolution or contract under which the local government unit participates in the retirement system, pension plan or pension trust fund.

In the case of a local government unit that participates in a retirement system, pension plan or pension trust fund for employees of more than one local government unit, including an association of local government units cooperating under Subchapter A of Chapter 23 (relating to intergovernmental cooperation), the term includes the local government unit's pro rata share of the total unfunded actuarial accrued liability of the retirement system, pension plan or pension trust fund, as the pro rata share may be determined under the applicable laws or, if there are no applicable laws, under the ordinance, resolution or contract under which the local government unit participates in the retirement system, pension plan or pension trust fund.

(May 5, 1998, P.L.301, No.50, eff. 60 days; Sept. 24, 2003, P.L.110, No.23, eff. imd.)

2003 Amendment.  Act 23 amended the def. of "debt" in subsec. (a) and added the defs. of "independent financial advisor," "interest rate management plan" and "qualified interest rate management agreement" in subsec. (c).

1998 Amendment.  Act 50 amended the defs. of "bond or note" and "department" in subsec. (c).

Cross References.  Section 8002 is referred to in sections 5602, 8022, 8101, 8210 of this title.



Section 8003 - Advertisement and effectiveness of ordinances

§ 8003.  Advertisement and effectiveness of ordinances.

(a)  Advertisement of ordinances.--Notwithstanding any other statute to the contrary, an ordinance required to be adopted by this subpart shall be advertised not less than three nor more than 30 days prior to its enactment. The advertisement shall appear once in a newspaper of general circulation in the area of the local government unit, shall set forth a summary of the contents of the ordinance and shall state that a copy of the full proposed text thereof may be examined by any citizen in the office of the secretary of the local government unit at the address and during the reasonable hours stated in the advertisement.

(b)  Notice of enactment.--Not later than 15 days after the final enactment of the ordinance, a notice of the enactment shall be advertised once in a newspaper of general circulation in the local government unit. This notice shall state:

(1)  Briefly, the substance of any amendments made during final passage and, where applicable:

(i)  in respect of lease rental debt, the range of lease rental payments; and

(ii)  in other cases, the price bid for bonds or notes and the range of interest rates named in the successful bid.

(2)  That the final text of the ordinance as enacted may be examined by any citizen in the office of the secretary of the local government unit at the address and during the reasonable hours stated in the notice.

(c)  Effectiveness of ordinance.--The ordinance shall be valid and effective for all purposes on the fifth day after the second advertisement. The second advertisement shall be conclusive, so far as concerns the effectiveness of the ordinance or the validity of any debt incurred, as to the existence of all matters recited or referred to therein unless an action questioning the validity or effectiveness has been filed in timely manner as provided in this subpart, but the conclusiveness shall not affect the liability of any person for failure to permit inspection. No other or different publication shall be required, notwithstanding the provisions of any other statute.

Cross References.  Section 8003 is referred to in sections 8002, 8281, 8284 of this title.



Section 8004 - When lease or other agreement evidences acquisition of capital asset

§ 8004.  When lease or other agreement evidences acquisition of capital asset.

(a)  General rule.--A lease, guaranty, subsidy contract or other agreement entered into by a local government unit shall evidence the acquisition of a capital asset if:

(1)  the lessee or obligor is a local government unit and the lessor or obligee is an authority organized under any law of this Commonwealth, another local government unit, a nonprofit corporation, the State Public School Building Authority or other agency or authority of the Commonwealth;

(2)  the payments, or any portion thereof, which are payable in a subsequent fiscal year or subsequent fiscal years and which are applicable to debt service requirements or capital costs are payable, whether in all events or only upon the happening of certain events, under the terms of the instrument from the tax or general revenues of the local government unit; and

(3)  upon termination of the lease guaranty, subsidy contract or other agreement or upon dissolution of the lessor or obligee, whether before or after the termination of the lease, title to the subject project or premises or a given part thereof or undivided interest therein shall or, at the option of the local government unit, may vest by agreement or operation of law in the local government unit or in the Commonwealth.

(b)  Agreement exceeding useful life of asset.--A lease, guaranty, subsidy contract or other form of agreement entered into by a local government unit shall also evidence the acquisition of a capital asset if the payments to be made in a subsequent fiscal year or subsequent fiscal years applicable to debt service requirements or capital costs are payable, whether in all events or only upon the happening of certain events, under the provisions of the instrument from the tax or general revenues of the local government unit and the term of the instrument is equal to or exceeds the useful life of the asset, regardless of the nature of the lessor or obligee.

Cross References.  Section 8004 is referred to in section 8002 of this title.



Section 8005 - Classification and authority to issue bonds and notes

§ 8005.  Classification and authority to issue bonds and notes.

(a)  Classification.--Bonds or notes prior to the authorization thereof shall be classified by the issuing local government unit as one of the following three types of obligation:

(1)  General obligation bonds or notes.

(2)  Guaranteed revenue bonds or notes.

(3)  Revenue bonds or notes.

(b)  Guaranteed revenue bonds or notes.--Guaranteed revenue bonds or notes may have either a general or a limited guaranty as the governing body of the local government unit may determine, but, if the guaranty is less than a full unconditional guaranty, the title of the bond or note shall contain the word "limited" before the word "guaranteed." The guaranty of the local government may be of its own revenue bonds or notes or of the revenue bonds or notes of an authority or another local government unit subject, however, to the provisions of subsection (c).

(c)  Authority to issue bonds and notes.--Notwithstanding any other law to the contrary, every local government unit shall have full power and authority to issue bonds or notes, and make guaranties, leases, subsidy contracts or other agreements evidencing the acquisition of capital assets payable out of taxes and other general revenues, to provide funds for and towards the cost of or the cost of completing any project or combination of projects which the local government unit is authorized to own, acquire, subsidize, operate or lease or to participate in owning, acquiring, subsidizing, operating or leasing with others, to issue tax anticipation notes and funding bonds or notes as provided in this subpart and to contract for insurance covering the risks of nonpayment of principal, interest and premium of bonds, notes, tax anticipation notes and guaranties.

(d)  Nature of guaranty.--For the purpose of this subpart, unless debt evidenced by a guaranty has been approved as electoral debt in accordance with Subchapter C (relating to procedure for securing approval of electors), the guaranty shall be deemed to be nonelectoral debt if the local government unit guaranties its own bonds or notes and shall be deemed to be lease rental debt if it guaranties the bonds or notes of an authority or another local government unit. For the purpose of all other statutes, the guaranty shall be deemed to create debt or indebtedness of the local government unit making the guaranty.



Section 8006 - Preliminary cost estimates

§ 8006.  Preliminary cost estimates.

Prior to the initial authorization of bonds or notes or the issuance of any guaranty to finance any project involving construction or acquisition, the governing body shall obtain realistic cost estimates through actual bids, option agreements or professional estimates from registered architects, professional engineers or other persons qualified by experience. Any local government unit may retain the services of a financial advisor. Costs of preliminary estimates and the fees of financial advisors may, if initially paid by the local government unit, be reimbursed out of the net proceeds of the issue of bonds or notes as a cost of the project.



Section 8007 - Cost of project

§ 8007.  Cost of project.

The cost of a project includes the amount of all payments to contractors or for the acquisition of a project or for lands, easements, rights and other appurtenances deemed necessary for the project, fees of architects, engineers, appraisers, consultants, financial advisors and attorneys incurred in connection with the project financing costs, costs of necessary printing and advertising, costs of preliminary feasibility studies and tests, cost estimates and interest on money borrowed to finance the project, if capitalized, to the date of completion of construction and, if deemed necessary, for one year thereafter, amounts to be placed in reserve funds, if any, a reasonable initial working capital for operating the project and a proper allowance for contingencies and any amount which constitutes, under generally accepted accounting principles, a cost of, and which has been determined by an independent actuary or other expert to be required for the purposes of, a reserve or a contribution toward a combined reserve, pool or other arrangement for losses or liabilities covered by a self-insurance arrangement established by one or more local government units.

Cross References.  Section 8007 is referred to in sections 5602, 8002 of this title.



Section 8008 - Home rule

§ 8008.  Home rule.

(a)  General rule.--Every local government unit obtaining a home rule charter after July 12, 1972, shall be subject to the substantive provisions of this subpart applicable to it as if it were a local government unit and may adopt the procedural provisions of this subpart, by incorporation thereof by reference, in its home rule charter.

(b)  Referendum requirements.--The home rule charter of a county may establish limitations pertaining to incurring debt without the approval of electors which are more restrictive than the provisions contained in section 8022 (relating to limitations on incurring of other debt).

(Oct. 24, 2012, P.L.1286, No.160, eff. 60 days)



Section 8009 - Guaranty funds and compulsory associations

§ 8009.  Guaranty funds and compulsory associations.

(a)  Self-insurance.--No self-insurance program funded pursuant to this subpart shall be required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this Commonwealth, nor shall any such self-insurance program funded pursuant to this subpart, or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the coverage provided by such self-insurance program.

(b)  Exception.--When a local government unit or group of local government units obtains insurance from a self-insurance program funded pursuant to this subpart, such risks, wherever resident or located, shall not be covered by any insurance guaranty fund or similar mechanism in this Commonwealth.



Section 8021 - No limitation on debt approved by electors

SUBCHAPTER B

LIMITATIONS ON DEBT OF LOCAL GOVERNMENT UNITS

Sec.

8021.  No limitation on debt approved by electors.

8022.  Limitations on incurring of other debt.

8023.  Transfer to electoral debt of debt incurred without approval of electors.

8024.  Exclusion of subsidized debt from net nonelectoral debt or net lease rental debt.

8025.  Exclusion of self-liquidating debt evidenced by revenue bonds or notes to determine net nonelectoral debt.

8026.  Exclusion of other self-liquidating debt to determine net nonelectoral debt or net lease rental debt.

8027.  Effect of debt limitations on outstanding debt.

8028.  Determination of existing net nonelectoral debt and net nonelectoral plus net lease rental debt.

8029.  Determination of debt limits.

Cross References.  Subchapter B is referred to in sections 8002, 8103, 8109, 8125, 8244 of this title.

§ 8021.  No limitation on debt approved by electors.

All debt of any classification, whenever incurred, which is approved, either before or after the debt is incurred, by majority of the votes cast upon the question of incurring the debt at a general or special election held as provided by applicable law is excluded from the nonelectoral debt or the lease rental debt, as the case may be, of a local government unit, and the limitations imposed by this subpart upon the debt of the classification shall not apply to such debt.



Section 8022 - Limitations on incurring of other debt

§ 8022.  Limitations on incurring of other debt.

(a)  Nonelectoral debt.--Except as provided in subsections (c), (d) and (e) and as otherwise specifically provided in this subpart, a local government unit shall not incur any new nonelectoral debt if the aggregate net principal amount of the new nonelectoral debt, together with all other net nonelectoral debt outstanding, would cause the total net nonelectoral debt of the local government unit to exceed any of the following:

(1)  One hundred percent of its borrowing base in the case of a school district of the first class.

(2)  Three hundred percent of its borrowing base in the case of a county.

(3)  Two hundred fifty percent of its borrowing base in the case of any other local government unit.

(b)  Nonelectoral debt plus lease rental debt.--Except as provided in subsections (c), (d) and (e) or as otherwise specifically provided in this subpart, in the exercise of legislative control over the budgets and expenditures of local government units and of the purposes for which tax moneys and general revenues of local government units may be expended, a local government unit shall not incur any new lease rental debt or nonelectoral debt if the aggregate net principal amount of the new debt, together with any other net nonelectoral debt and net lease rental debt then outstanding, would cause the outstanding total of net nonelectoral debt plus net lease rental debt of the local government unit to exceed any of the following:

(1)  Two hundred percent of the borrowing base in the case of a school district of the first class.

(2)  Four hundred percent of its borrowing base in the case of a county.

(3)  Three hundred fifty percent of its borrowing base in the case of all other local government units.

(c)  Self-liquidating or subsidized debt.--The limitations and prohibitions of subsections (a) and (b), referred to as the "regular debt limits," shall not apply to electoral debt; to debt excluded in computing net amounts of nonelectoral debt or of lease rental debt, as self-liquidating or because subsidized, when the exclusion is made pursuant to sections 8024 (relating to exclusion of subsidized debt from net nonelectoral debt or net lease rental debt), 8025 (relating to exclusion of self-liquidating debt evidenced by revenue bonds or notes to determine net nonelectoral debt) and 8026 (relating to exclusion of other self-liquidating debt to determine net nonelectoral debt or net lease rental debt); nor to debt incurred to fund an unfunded actuarial accrued liability except to the extent that bonds or notes issued to fund an unfunded actuarial accrued liability shall be limited to the principal amount necessary, after deduction of costs of issuance, underwriter's discount and original issue discount, to fund the unfunded actuarial accrued liability.

(d)  Additional nonelectoral or lease rental debt.--Additional nonelectoral or additional lease rental debt or both in the aggregate amount of 100% of the borrowing base may be incurred by a county which has assumed countywide responsibility or, where the county has not assumed countywide responsibility, by a local government unit which has assumed responsibility for its and its adjacent areas for hospitals and other public health services, air and water pollution control, flood control, environmental protection, water distribution and supply systems, sewage and refuse collection and disposal systems, education at any level, highways, public transportation or port operations. The additional debt limit may be so utilized only to provide funds for and towards the cost of capital facilities for any or any combination of the foregoing purposes. Debt, other than electoral debt, at any time incurred for such purposes or any of them may be assigned by ordinance to this additional debt limit if the remaining borrowing capacity within the regular limits is insufficient to finance other projects deemed necessary by the governing body of the local government unit.

(e)  Emergency debt.--If replacement of assets is required as a result of fire, flood, storm, war, riot, civil commotion or other catastrophe, or the replacement or any improvements are required for the prevention of dangers to health or safety, or if funds are required for the payment of tort liability not covered by insurance, or if funds are required to be used for and towards the costs of mandated installations of health, safety, antipollution, environmental protection and control facilities or of complying with other mandated Federal or State programs, a local government unit lacking sufficient remaining borrowing capacity as nonelectoral or lease rental debt or being otherwise prohibited by section 8045 (relating to effect of defeat of question) from incurring debt for the purpose, upon petition to the court of common pleas alleging the catastrophe, or the danger to health and safety, or the mandated nature of the program and the estimated costs of the proposed facilities, and upon proof thereof to the satisfaction of the court, shall be authorized, notwithstanding section 8045 or the insufficiency of nonelectoral or lease rental borrowing capacity, to incur debt, as either lease rental or nonelectoral debt, up to an additional 50% of its borrowing base if the increase is found by the court to have been made necessary under this subsection by reason of the causes set forth in the petition. The increase, together with all outstanding other additional emergency debt which may have been previously authorized under this subsection excluding any allocated to the additional debt limit under subsection (d), shall not exceed 50% of the borrowing base. Public notice of the intention to file such a petition and of the purpose for which the additional emergency debt is to be incurred shall be given by advertisement in at least one and not more than two newspapers of general circulation and in the legal journal not less than five nor more than 20 days before the filing thereof. The additional emergency debt may be incurred only for the purposes and upon the terms approved by the court. The amount of the debt initially in excess of the regular debt limits shall not thereafter be included in computing net amounts of nonelectoral or lease rental debt.

(f)  Limitations on incurring of debt by school districts.--Except for purposes of refinancing existing debt under this subpart and notwithstanding the other provisions of this section, no school district of the first class A through fourth classes shall incur any new nonelectoral debt or lease rental debt if the aggregate net principal amount of such new debt together with any other net nonelectoral debt and lease rental debt then outstanding would cause the outstanding total of net nonelectoral debt plus net lease rental debt of the school district to exceed 225% of the school district's borrowing base as defined in section 8002 (relating to definitions). This section shall apply regardless of whether there is an election by the school district under section 8703 (relating to adoption of referendum).

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 added subsec. (f).

Cross References.  Section 8022 is referred to in sections 8008, 8027, 8028, 8029, 8045, 8109, 8130, 8244, 8249 of this title.



Section 8023 - Transfer to electoral debt of debt incurred without approval of electors

§ 8023.  Transfer to electoral debt of debt incurred without approval of electors.

The governing body of any local government unit may, by resolution, signify a desire to have any debt theretofore incurred without the approval of the electors transferred to the electoral debt. The resolution shall direct the holding of an election for the purpose of obtaining the approval of the electors to the debt in the manner provided for securing the approval of electoral debt. The question shall be whether the remaining unpaid debt incurred without the approval of the electors for the project named in the question shall be removed from the category of nonelectoral or lease rental debt. If a majority of the votes cast upon the question at the election favor transfer to electoral debt, a certified copy of the resolution, proof of due advertisement of the election and a certified return of the election shall be filed with the department. If the department finds the proceedings to have been taken in conformity with the law, it shall endorse its approval on a duplicate original and return it to the local government unit. The debt shall thereupon be no longer classified as nonelectoral or lease rental debt.



Section 8024 - Exclusion of subsidized debt from net nonelectoral debt or net lease rental debt

§ 8024.  Exclusion of subsidized debt from net nonelectoral debt or net lease rental debt.

(a)  Filings with department.--Subsidized debt shall not be excluded from nonelectoral debt or lease rental debt, as the case may be, for the purposes of establishing net outstanding debt of either category until the following have been filed with and approved by the department:

(1)  A copy, certified by the secretary of the board of the local government unit or of the authority, of the permanent or preliminary approval from the Commonwealth or from the Federal Government of the project of the related bonds or notes, or of the interest thereon, for subsidization or for reimbursement of all or part of debt service or on account of operations, but measured by the cost of the project, or a certified copy of the subsidy contract with another local government unit or an authority.

(2)  Evidence satisfactory to the department from the subsidizing agency as to the indicated annual amount of the subsidy.

(3)  Appropriate reference to the legislation authorizing the reimbursement or subsidy indicating the legislated recurring nature of the subsidy or, in the case of a subsidy contract with another local government unit, evidence satisfactory to the department that the amount to be excluded is within the debt limitations of the other local government unit or has been approved as electoral debt.

(4)  A computation, in reasonable detail, certified by the proper officers of the local government unit or of the authority, or by the financial advisor if one be retained, showing the principal amount of the bonds to be serviced by the reimbursement or subsidy, determined in the proportion that the total indicated subsidy or reimbursement to be received over the remaining life of the issue bears to the total debt service to be paid over the remaining life of the issue, computed to stated maturity or earlier mandatory call dates.

The principal amount of the bonds or notes of the local government unit of the authority which will constitute subsidized debt shall, in those instances where the subsidy is related to a percentage of lease rentals or to a percentage of sinking fund payments, in either case applicable solely to debt service, be that stated percentage of the bonds or notes. That proportion of the bonds or of lease rental debt shall be excluded as subsidized debt. The filing may be made simultaneously with the filing for the approval of the balance of the bonds then being issued or may be made or corrected at a later date.

(b)  Incurring new debt.--Each time any new debt is to be incurred, if subsidized debt is to be excluded, a new certification shall be made to the department, stating one of the following:

(1)  That there has been no decrease in the subsidy.

(2)  That there has been a decrease, in which case the certification shall include a recomputation of the principal amount to be excluded.

(3)  That there has been an increase and the local government unit desires an increased exclusion certifying all matters so changed and recomputing the principal amount to be excluded.

(c)  Approval by department.--If the department approves the exclusion of the principal amount of bonds or notes or lease rental debt as being subsidized debt in accordance with this subpart, originally or upon any recertification it shall return a duplicate original of the filing to the local government unit with its approval endorsed thereon. Upon receipt of the approval by the local government unit, the principal amount of bonds shall be excluded from nonelectoral debt or lease rental debt for the purpose of determining net debt in each category.

Cross References.  Section 8024 is referred to in sections 8002, 8022, 8201 of this title.



Section 8025 - Exclusion of self-liquidating debt evidenced by revenue bonds or notes to determine net nonelectoral debt

§ 8025.  Exclusion of self-liquidating debt evidenced by revenue bonds or notes to determine net nonelectoral debt.

Self-liquidating debt evidenced by revenue bonds or notes shall not be excluded from nonelectoral debt for the purpose of establishing net nonelectoral debt until the following have been filed with the department:

(1)  A statement by the proper officials of the local government unit certifying the amount of the debt, the project for which it was incurred and the nature of the revenues from which the debt is to be repaid.

(2)  A certificate from a qualified professional engineer or architect, or other person qualified by experience appropriate to the project, estimating the revenues and operating expenses of the project and showing that the net revenues so estimated will be sufficient to pay the annual debt service as it falls due.

(3)  An opinion of the bond counsel approving the issue to the effect that the holders of the bonds or notes have no claim upon the taxing power or tax revenues of the local government unit issuing the bonds or notes, but only claims upon the specific revenues pledged and rights to the enforcement of any covenants as to the levying or collection of rates and charges for the use of the project being financed or any covenants as to the assessment of benefits upon properties serviceable by the project as provided in the covenants with the holders of the revenue bonds.

Cross References.  Section 8025 is referred to in sections 8022, 8201, 8211 of this title.



Section 8026 - Exclusion of other self-liquidating debt to determine net nonelectoral debt or net lease rental debt

§ 8026.  Exclusion of other self-liquidating debt to determine net nonelectoral debt or net lease rental debt.

(a)  Filings with department.--Self-liquidating debt shall not be excluded in determining net nonelectoral debt or net lease rental debt for the purpose of establishing net debt of either category where the debt is evidenced by general obligation bonds or notes, by bonds, notes or other obligations of an authority or of another local government unit or by a guaranty until there has been filed with and approved by the department a report to the local government unit from qualified registered engineers or architects or other persons qualified by experience appropriate to the project, setting forth:

(1)  The estimated or, if available, the actual cost of construction, acquisition or improvement of the project financed or to be financed.

(2)  The principal amount of the general obligation bonds or notes, the bonds, notes or obligations guaranteed or the bonds or notes of an authority or another local government unit secured by an instrument evidencing lease rental debt which are to be issued, the dates, interest rate and amounts of each stated maturity thereof and, set forth separately, the same information with respect to the outstanding bonds, notes or obligations.

(3)  The amount or the estimated amount of the annual debt service for each year during the life of all the bonds, notes or obligations or the bonds or notes of an authority or another local government unit secured by an instrument evidencing lease rental debt issued and intended to be issued to finance the project.

(4)  The date or estimated date of the completion of the project.

(5)  The estimated net revenues of the project for each year of the remaining life of the bonds, notes or obligations with a computation showing, in reasonable detail, that the net revenues, together with other available funds to be received in respect of the project, will be sufficient in each year to pay the annual debt service, other than capitalized debt service, on the bonds, notes or obligations or a specified aggregate principal amount thereof.

(6)  The qualified person's certificate that the estimates of net revenues have been computed from the person's best estimate of the gross revenues to be obtained from the rentals, rates, tolls and charges, interest to be received on reserve accounts, established or to be established by ordinance or from payments under bulk service or other contracts with other local government units or authorities for the use of the project, or the gross revenues to be received from special assessments levied to finance the project, by deducting from the gross revenues in each year the total estimated costs of operation and maintenance of the project chargeable against the revenues or assessments and any State taxes assumed on such bonds or notes, all based on assumptions deemed reasonable for the purpose by that person.

(7)  The qualified person's further certificate that he is qualified to act with regard to the type of project being financed, stating his experience.

(b)  Approval by department.--If the department approves the exclusion of the principal amount of bonds, notes or obligations or bonds or notes of an authority of another local government unit secured by an instrument evidencing lease rental debt stated in the report as being self-liquidating debt as being in accordance with law, it shall endorse its approval upon a duplicate original of the proceedings and return it to the local government unit. Upon receipt of the approval by the local government unit, the principal amount of bonds, notes or obligations shall be excluded from nonelectoral debt or net lease rental debt, as the case may be, during the period of construction and thereafter until new electoral, nonelectoral or lease rental debt is to be incurred. At that time, if the principal is to be excluded, a certification of no decrease, other than decreases resulting from the payment of bonds or notes, in the amount to be excluded shall be included in the debt statement to be filed pursuant to section 8110 (relating to debt statement). If there is a decrease or if more of the debt is desired to be excluded as self-liquidating, a new certification shall be filed.

Cross References.  Section 8026 is referred to in sections 8022, 8201 of this title.



Section 8027 - Effect of debt limitations on outstanding debt

§ 8027.  Effect of debt limitations on outstanding debt.

Notwithstanding anything in other law or in this subpart, this subpart shall not be construed to invalidate any debt which was lawful when incurred or which could have been lawfully incurred if this subpart had been in effect, whether incurred before or after the passage of this subpart, and the percentage limitations set forth in section 8022 (relating to limitations on incurring of other debt) shall be deemed increased to the extent necessary to cover such incurred debt. This subpart shall not be construed to subject any debt incurred and voted upon prior to July 12, 1972, as electoral debt to any of the limitations herein imposed by this subpart on nonelectoral debt.



Section 8028 - Determination of existing net nonelectoral debt and net nonelectoral plus net lease rental debt

§ 8028.  Determination of existing net nonelectoral debt and net nonelectoral plus net lease rental debt.

(a)  Gross nonelectoral and lease rental debt.--From the gross principal amount of all incurred debt shall be subtracted gross incurred electoral debt. The amount remaining shall then be separated into gross incurred nonelectoral debt and gross incurred lease rental debt.

(b)  Net nonelectoral and lease rental debt.--Net nonelectoral and net lease rental debt shall then be determined by subtracting separately from gross nonelectoral debt and gross lease rental debt respectively, as may be applicable and as the local government unit may desire to claim, the following:

(1)  All funds in the applicable sinking funds, whether controlled by the local government unit or by the authority which incurred the debt, reserve funds or accounts, except maintenance and replacement reserve funds or accounts, and net bond proceeds, held for the payment of the cost of a project financed by the debt, including, in each case, interest accrued thereon, but only to the extent that those funds are available for payment of the principal amount of the debt.

(2)  The current appropriation for the payment of the principal of and overdue interest on the nonelectoral debt or for the payment of the net lease rental in the case of lease rental debt, except to the extent that the same has already been deposited in sinking funds.

(3)  The uncollected amount of the benefits or costs or the estimates thereof which have been or are authorized to be assessed against owners of property and for which liens may be legally filed, to the extent that the assessments are available for the payment of the principal amount of the debt.

(4)  The amount of delinquent taxes from prior years and other undisputed municipal liens actually filed against property less the sum of:

(i)  A reserve, reasonable in amount, for so much thereof as may not be collected.

(ii)  The amount thereof appropriated for current expenses in the current year's budget.

(5)  The amount of self-liquidating debt, subsidized debt and debt issued to fund an unfunded actuarial accrued liability, properly excluded and concurrently excludable from each respective category being computed.

(6)  The amount of surplus cash not specifically appropriated to any purpose and available for the payment of the principal amount of debt, but, if this deduction is claimed, the amount so claimed may not thereafter be appropriated to any purpose except the payment of debt.

(7)  All other solvent debts due the local government unit directly, the payment of which can be enforced as one of the unit's quick assets, and which have not been committed to any other purpose.

(8)  The amount of any insurance coverage indemnifying the local government unit against any outstanding liability to the extent the liability is debt.

(c)  Priority of applying exclusions.--In determining net nonelectoral debt, the amounts claimed under subsection (b)(8) shall be exclusively applicable to nonelectoral debt, and subsection (b)(4), (6) and (7) shall be first applied against nonelectoral debt, with any excess being applicable against lease rental debt.

(d)  Valuation of legal investments.--In computing the value of any funds, all legal investments therein shall be computed at current market values.

(e)  Use of debt determinations.--The net nonelectoral debt so determined shall be used in determining compliance with the limit imposed by section 8022(a) (relating to limitations on incurring of other debt). The sum of the net nonelectoral debt and the net lease rental debt so determined shall be used in determining compliance with the limit imposed by section 8022(b).



Section 8029 - Determination of debt limits

§ 8029.  Determination of debt limits.

Whenever it is necessary to determine the limitations on the amount of nonelectoral debt or nonelectoral debt plus lease rental debt that may be incurred by any local government unit, the appropriate percentage limitations of section 8022 (relating to limitations on incurring of other debt) shall be applied to the borrowing base of the local government unit. The certificate as to the borrowing base shall be made a part of all proceedings for the sale of bonds or notes, for the guaranty of authority obligations or for the incurring of lease rental debt and a copy shall be filed with the department as a part of all proceedings required to be filed for its approval. The borrowing base set forth in the certificate and a similar certificate as to net nonelectoral debt or net lease rental debt outstanding shall be conclusive as to the respective figures for the purposes of this subpart, upon the approval of the proceedings by the department, unless contested within the specified time limits as provided in this subpart.



Section 8041 - Desire resolution and expense of certain elections

SUBCHAPTER C

PROCEDURE FOR SECURING APPROVAL OF ELECTORS

Sec.

8041.  Desire resolution and expense of certain elections.

8042.  Advertisement of election.

8043.  Conduct of election.

8044.  Finality of result of election.

8045.  Effect of defeat of question.

8046.  Issuance of bonds, notes or other instruments to evidence electoral debt.

8047.  Cancellation or termination of approval of electors.

8048.  Limitation on use of proceeds of electoral debt.

8049.  Manner of changing purpose of electoral debt.

Cross References.  Subchapter C is referred to in sections 8005, 8248 of this title.

§ 8041.  Desire resolution and expense of certain elections.

(a)  Resolution.--Whenever the governing body of any local government unit shall determine that it is advisable to make an increase in the debt of the local government unit with the assent of the electors or to obtain the assent of the electors to transfer any debt previously incurred without the approval of the electors to electoral debt, it shall adopt a resolution signifying that determination, calling an election for the purpose of obtaining the assent and approving the content and substantial form of notice of election.

(b)  Date of election.--The date fixed shall be that of a municipal, general, primary or special election for other purposes, but, if the date of the nearest of the elections is more than 90 or less than 30 days from the effective date of the desire resolution, the governing body may fix a date for a special election.

(c)  Payment of expense of special election.--In the case of a special election to increase debt not held concurrently with an election for other purposes, the expense of holding the election shall be paid by the local government unit for whose benefit it is held.

Cross References.  Section 8041 is referred to in section 8043 of this title.



Section 8042 - Advertisement of election

§ 8042.  Advertisement of election.

(a)  General rule.--Notice of the election shall be given in one but not more than two newspapers of general circulation in the local government unit and in the legal journal, if any, designated by the rules of court of the county in which the local government unit is located for the publication of legal notices and advertisements. If only newspaper publication is done, the notice shall be published three times at intervals of not less than three days, but, if published in a weekly newspaper and in the legal journal, it shall be published only twice, once a week for two successive weeks. The first publication in at least one newspaper shall be not less than 14 nor more than 21 days before the election, but all publications shall be after the effective date of the resolution and need not be upon the same dates in different newspapers.

(b)  Content of election notice.--The election notice shall contain and state:

(1)  The date upon which the election is to be held.

(2)  The estimated amount of the debt to be incurred or to be approved by the electors if already incurred.

(3)  The project for which the debt will be or was incurred.

(4)  The estimated cost of the project.

(5)  The question to be submitted to the electors at the election, which shall be substantially in the following appropriate form:

Shall debt in the sum of (insert amount) dollars for the purpose of financing (insert brief description of project) be (authorized to be incurred as) (transferred from nonelectoral debt to) debt approved by the electors?



Section 8043 - Conduct of election

§ 8043.  Conduct of election.

(a)  Certification of resolution and question.--The governing body, at least 45 days before any election called pursuant to section 8041 (relating to desire resolution and expense of certain elections), shall cause to be certified to the county board of elections of each county in which the election is to be held a copy of the desire resolution and the form of the question to be submitted to the electors.

(b)  Regulation of election.--An election called pursuant to section 8041 shall be held at the place, during the hours and under the same regulations as provided by law for the holding of municipal elections. In receiving, counting and making returns of the votes cast, the inspectors, judges and clerks of the election shall be governed by the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(c)  Qualification of electors.--At the elections, only qualified electors of the local government unit, the debt of which is to be increased or approved by the electors, may vote.

(d)  Election returns.--The election officers and clerks shall make return on forms provided by the county board of elections of the votes cast on the question to the county board of elections. The county board of elections shall compute the vote and transmit a certified return thereof to the governing body of the local government unit, which shall enter the same on its minutes. If the certified return shows that a majority of those voting on the question have voted in favor thereof, irrespective of any other statute requiring a greater percentage, the local government unit shall file with the department a certified copy of the desire resolution, the certified return and proofs of publication of the notice of election, whereupon the amount of the debt so approved shall constitute electoral debt from the date of the election, subject to the provisions of section 8044 (relating to finality of result of election).

Cross References.  Section 8043 is referred to in section 8049 of this title.



Section 8044 - Finality of result of election

§ 8044.  Finality of result of election.

Any interested party or any taxpayer may contest the validity of any election proceedings under this subchapter by filing with the court a complaint in equity specifically alleging any errors complained of in the proceedings, and the petitioner shall have the burden of proof. If no complaint has been filed or if a complaint has been filed and has been finally dismissed, the election shall be conclusively deemed to be valid. If, prior to the timely filing of a complaint, further proceedings in connection with the incurring of the debt have been filed with the department, then any contest shall proceed by way of an appeal from the action of the department upon the proceedings. The petition or appeal provided by this section shall be the party's or the taxpayer's sole and exclusive remedies.

Cross References.  Section 8044 is referred to in section 8043 of this title.



Section 8045 - Effect of defeat of question

§ 8045.  Effect of defeat of question.

If at the election the question is defeated, another election for the same purpose may not be held until 155 days have elapsed since the prior election. During the interim, no bonds or notes may be issued and no lease rental debt may be incurred for such purpose, except that nonelectoral or lease rental debt may be incurred if required to complete projects already under construction, to finance a different portion or portions of a capital budget or to evidence debt incurred for purposes and pursuant to a court approval obtained in accordance with section 8022(e) (relating to limitations on incurring of other debt).

Cross References.  Section 8045 is referred to in section 8022 of this title.



Section 8046 - Issuance of bonds, notes or other instruments to evidence electoral debt

§ 8046.  Issuance of bonds, notes or other instruments to evidence electoral debt.

If at the election the question is approved, the governing body shall issue bonds or notes as electoral debt as obligations of the local government unit or shall authorize execution and delivery of an instrument which, but for the electoral approval, would evidence lease rental debt at the times and evidencing the amounts of obligations not exceeding in the aggregate the estimated amount approved by the electors, subject to the provisions of Subchapter C of Chapter 81 (relating to provisions of bonds and notes). The bonds, notes or obligations shall continue for such term as may have been stated in the notice of election or, if none was stated, for the term the governing body determines. The initial series may be of bond anticipation notes or of notes to be refunded by a bond issue. If the governing body determines it advisable, the initial series of bonds or notes constituting a part of the issue may be for a shorter term of years, with the maturity of subsequent series stated to mature later than the last stated maturity of the preceding series for the same project. This subchapter shall not preclude the issue of additional nonelectoral debt or lease rental debt to complete the project or the issue of additional electoral debt for that purpose if authorized by a subsequent election.



Section 8047 - Cancellation or termination of approval of electors

§ 8047.  Cancellation or termination of approval of electors.

(a)  Lapse of time.--On the tenth anniversary of the date on which an assent of the electors obtained under this subpart became final, the authority to issue any or any further bonds or notes, other than as nonelectoral debt or lease rental debt subject to the limitations imposed by this subpart, shall terminate.

(b)  Resolution of governing body.--The governing body of any local government unit may by resolution, without the assent of the electors, rescind or cancel, in whole or in part, the authorization to incur electoral debt for any reason stated in the resolution, and thereupon the assent of the electors shall be of no further effect. A certified copy of the resolution with proof of the due publication thereof shall be filed with the department.



Section 8048 - Limitation on use of proceeds of electoral debt

§ 8048.  Limitation on use of proceeds of electoral debt.

Where bonds or notes have been issued pursuant to an assent of the electors given under this subpart, the proceeds thereof shall be kept in a separate account and shall be invested and used only for the cost, including the retirement of notes previously issued for the same project with the proceeds of bonds, of the project for which the assent was obtained unless such purpose is changed as provided in this subpart. Otherwise, the proceeds shall be kept invested and used for the retirement at maturity, or earlier call date, of the fifth or any subsequent stated maturity of the relevant series of bonds or notes unless the proceeds were previously used to purchase the bonds or notes in the open market or upon tenders at prices not exceeding the principal amount thereof plus accrued and unpaid interest to the date of purchase.



Section 8049 - Manner of changing purpose of electoral debt

§ 8049.  Manner of changing purpose of electoral debt.

If the governing body determines it to be advisable either before or after the issue of bonds or notes to use the proceeds or any part thereof of bonds or notes evidencing electoral debt for any purpose other than the project approved by the electors or the payment or prior redemption or purchase of bonds or notes evidencing debt incurred for the project, the governing body shall by resolution express its desire to do so, specifying the project for which the funds are proposed to be used, and shall provide for an election to be held in like manner, time and place as provided in this subchapter for elections to secure the assent of the electors to the increase of debt, except that the notice of the election shall state:

(1)  The date on which such election is to be held.

(2)  The date and amount of money theretofore borrowed and the project for which borrowed.

(3)  The amount of money remaining unused.

(4)  The new purpose for which the local government unit desires to make use of the money.

(5)  The reason why the money is not being used for the purpose for which it was borrowed.

(6)  The question to be submitted to the electors, which shall be substantially in the following form:

Shall the sum of (insert amount) dollars heretofore borrowed or authorized to be borrowed by this local government unit for the purpose of (state purpose) be used for the purpose of (state purpose)?

The election shall be conducted, return made thereon, notices of election published and certificates filed and recorded as provided in section 8043 (relating to conduct of election). If it appears that a majority of those voting on the question have voted in favor of using the funds for the changed purpose, irrespective of any other statute requiring a greater percentage, the funds specified may be used for the changed purpose.






Chapter 81 - Incurring Debt and Issuing Bonds and Notes

Section 8101 - Combining projects for financing or series of bonds or notes for sale

CHAPTER 81

INCURRING DEBT AND ISSUING BONDS AND NOTES

Subchapter

A.  General Provisions

B.  Tax Anticipation Notes and Funding Debt

C.  Provisions of Bonds and Notes

D.  Sale of Bonds and Notes

Enactment.  Chapter 81 was added December 19, 1996, P.L.1158, No.177, effective 60 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

8101.  Combining projects for financing or series of bonds or notes for sale.

8102.  Preliminary authorizations as to financing.

8103.  Ordinance authorizing issuance of bonds or notes or instruments evidencing lease rental debt.

8104.  Covenant to pay bonds or notes or a guaranty.

8105.  Additional provisions in ordinance authorizing issuance of revenue or guaranteed revenue bonds or notes.

8106.  Sinking fund depository and trustee for bondholders or noteholders.

8107.  Award of bonds or notes.

8108.  Bond anticipation notes.

8109.  Small borrowing for capital purposes.

8110.  Debt statement.

8111.  Submission to department.

8112.  Agreements with bondholders or noteholders.

8113.  Lost, stolen, destroyed or mutilated bonds or notes.

8114.  Evidence of signatures of holders and of ownership of bonds, notes and tax anticipation notes.

8115.  Contractual effect of ordinances and resolutions.

8116.  Unfunded actuarial accrued liability - condition precedent.

Cross References.  Subchapter A is referred to in section 8109 of this title.

§ 8101.  Combining projects for financing or series of bonds or notes for sale.

The governing body of a local government unit may by ordinance take any of the following actions in connection with the issuance of bonds or notes or the authorization of the instrument creating lease rental debt:

(1)  In lieu of combining two or more items or elements permitted to be combined under the definition of "project" in section 8002 (relating to definitions) as a single project, designate any one or more of the items or elements as a project and combine the projects for financing purposes by one series of bonds or notes. If the series of bonds or notes are revenue bonds or notes, all projects so combined shall be revenue-producing projects, all or a portion of the rates, rentals, receipts, tolls and charges may be combined, common reserve funds may be created and common or cross covenants may be made in respect of each project.

(2)  Offer for simultaneous sale under separate or combined bids any two or more series of bonds or notes of any type.

(3)  Provide for the financing of a project or projects by the issuance, either simultaneously or in succession, of any combination of instruments evidencing debt applicable to the project or projects and authorized by this subpart.

Any ordinance required by this section may be included in any authorizing ordinance required by section 8103 (relating to ordinance authorizing issuance of bonds or notes or instruments evidencing lease rental debt).

(May 5, 1998, P.L.301, No.50, eff. 60 days)

Cross References.  Section 8101 is referred to in section 8142 of this title.



Section 8102 - Preliminary authorizations as to financing

§ 8102.  Preliminary authorizations as to financing.

The governing body of a local government unit may express its intent to evidence debt as electoral debt, nonelectoral debt or lease rental debt. Action may be taken either by resolution, which may also provide for the submission of proposals to purchase any bonds or notes, or by ordinance. But neither bonds or notes nor lease, guaranty, subsidy contract or other agreement evidencing lease rental debt shall be authorized other than by the enactment of any ordinances required by this subchapter or, in the case of notes issued under section 8109 (relating to small borrowing for capital purposes), other than by adoption of the resolution required under section 8109.



Section 8103 - Ordinance authorizing issuance of bonds or notes or instruments evidencing lease rental debt

§ 8103.  Ordinance authorizing issuance of bonds or notes or instruments evidencing lease rental debt.

(a)  General rule.--The ordinance or ordinances or, in the case of notes issued under section 8109 (relating to small borrowing for capital purposes), the resolution authorizing the issuance of bonds or notes or the execution of a lease, guaranty, subsidy contract or other agreement evidencing lease rental debt by a local government unit shall contain, in substance:

(1)  In all cases, including lease rental debt, the following:

(i)  A brief description of the project for which the debt is to be incurred and, if a capital project, a realistic estimated useful life thereof.

(ii)  A statement of the aggregate principal amount of bonds or notes proposed to be issued pursuant to the ordinance or, as the case may be, to be secured by the instrument evidencing lease rental debt.

(iii)  A statement whether the debt is to be incurred as electoral debt, nonelectoral debt or lease rental debt.

(iv)  An authorization and direction to one or more specified officers and their successors to prepare and certify and, except in the case of notes issued under section 8109, to file the debt statement required by section 8110 (relating to debt statement), to execute and deliver the bonds or notes or the instrument evidencing lease rental debt and to take other necessary action. This designation may be changed from time to time thereafter.

(v)  In the case of nonelectoral or lease rental debt which is subject to exclusion as subsidized debt or self-liquidating debt if the exclusion is presently desired, an authorization to the proper officers of the local government unit to prepare and file any statements required by Subchapter B of Chapter 80 (relating to limitations on debt of local government units) which are necessary to qualify all or any portion of the debt for exclusion from the appropriate debt limit as self-liquidating debt or subsidized debt.

(2)  In every case except that of lease rental debt, the following:

(i)  A statement whether the bonds or notes when issued will be general obligation bonds or notes, guaranteed revenue bonds or notes or revenue bonds or notes.

(ii)  The covenant required by section 8104 (relating to covenant to pay bonds or notes or a guaranty) if the bonds or notes when issued will be general obligation bonds or notes or guaranteed revenue bonds or notes, and the pledge of specific rents, revenues or receipts if the bonds or notes when issued will be guaranteed revenue bonds or revenue bonds and, if limited guaranteed revenue bonds or notes, a statement of the limitations on the guaranty.

(iii)  The substantial form of the bonds or notes to be issued, including the substantial form of any coupon or authentication certificate.

(iv)  A schedule of stated principal maturity or mandatory redemption amounts and dates, the rate or rates of interest and interest payment dates, places of payment and, if desired, provisions for prior redemption, including call dates and call prices, all of which shall conform with Subchapter C (relating to provisions of bonds and notes).

(v)  A statement of the manner in which the bonds or notes are to be or have been sold and, if to be sold at public sale, the matters required or permitted by Subchapter D (relating to sale of bonds and notes) or, if to be sold at negotiated sale, there may be included the matters required or permitted by section 8107 (relating to award of bonds or notes).

(vi)  Except in the case of notes issued under section 8109, a covenant creating the sinking fund required by Subchapter B of Chapter 82 (relating to sinking funds and other funds and accounts).

(vii)  A statement of any tax or taxes the payment of which is assumed by the local government unit in consideration of the purchase of the bonds or notes and, if desired, authorization for the purchase of bond insurance.

(viii)  The authorization to the proper officials of the local government unit to contract with one or more banks or bank and trust companies for services as trustee, fiscal agent, sinking fund depository or paying agent and to contract with any additional copaying agents desired, but compliance with this subparagraph shall not be required in the case of notes issued under section 8109.

(3)  In the case of lease rental debt, the authorization to the proper officials of the local government unit to execute and deliver a lease, guaranty, subsidy contract or other agreement, the annual or semiannual rental or payment to be paid thereunder, any sources of payment and, in the case of a guaranty, the covenant required by section 8104.

(4)  In the case of revenue or guaranteed revenue bonds or notes, there may be included the matters set forth in sections 8105 (relating to additional provisions in ordinance authorizing issuance of revenue or guaranteed revenue bonds or notes), 8147 (relating to pledge of revenues) and 8148 (relating to deeds of trust and other agreements with bondholders and noteholders).

(b)  Date of incurring nonelectoral and lease rental debt.--The nonelectoral debt evidenced by the issuance of bonds or notes or the lease rental debt evidenced by the execution of a lease, guaranty, subsidy contract or other agreement shall be deemed to have been incurred upon the final enactment of the ordinance required by this section or, in the case of small borrowings, upon final adoption of the resolution required by section 8109. Electoral debt is incurred when the assent of the electors has been given.

(c)  Change in purpose of nonelectoral general obligation debt.--In the case of nonelectoral general obligation debt, the purpose may be changed by similar action at any time.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended the section heading and subsec. (a)(4).

Cross References.  Section 8103 is referred to in sections 8101, 8105, 8107 of this title.



Section 8104 - Covenant to pay bonds or notes or a guaranty

§ 8104.  Covenant to pay bonds or notes or a guaranty.

(a)  General rule.--The local government unit shall, in the ordinance authorizing the issue of bonds or notes or a guaranty or in such bonds or notes, or in the trust indenture securing the same, or in the instrument of guaranty, covenant with the holders from time to time of the bonds or notes or guaranteed bonds or notes, and of the coupons thereto appertaining, that the local government unit shall do the following:

(1)  Include the amount of the debt service, or the amounts payable in respect of its guaranty, in each case specified in the covenant, for each fiscal year in which the sums are payable in its budget for that year.

(2)  Appropriate those amounts from its general or specially pledged revenues, as the case may be, for the payment of the debt service or guaranty.

(3)  Duly and punctually pay or cause to be paid from its sinking fund or any other of its revenues or funds the principal of and interest on every bond or note or, to the extent of its obligation, the amount payable in respect of the guaranty, at the dates and places and in the manner stated in the bonds and in the coupons thereto appertaining or in the guaranty, according to the true intent and meaning thereof.

(b)  Obligation of government unit.--For budgeting, appropriation and payment in respect of its general obligation bonds or notes, its guaranteed revenue bonds or notes or its guaranty of the bonds or notes of an authority or other local government unit, the local government unit shall pledge its full faith, credit and taxing power unless a guaranty is limited to specified revenues of the guarantor. Nothing in the covenant shall obligate the local government unit to budget, appropriate or make any payments on limited guaranteed revenue bonds or on a limited guaranty of bonds or notes of any authority or other local government unit beyond the stated terms of its guaranty. The covenant shall be specifically enforceable. This section does not give any local government unit any taxing power not granted by another provision of law.

Cross References.  Section 8104 is referred to in sections 8002, 8103 of this title.



Section 8105 - Additional provisions in ordinance authorizing issuance of revenue or guaranteed revenue bonds or notes

§ 8105.  Additional provisions in ordinance authorizing issuance of revenue or guaranteed revenue bonds or notes.

In addition to the provisions required or permitted by sections 8103 (relating to ordinance authorizing issuance of bonds or notes or instruments evidencing lease rental debt), 8147 (relating to pledge of revenues) and 8148 (relating to deeds of trust and other agreements with bondholders and noteholders), the ordinance authorizing the issuance of revenue bonds or notes or guaranteed revenue bonds or notes may also contain the following:

(1)  Covenants or provisions with respect to the collection, custody, investment and disbursement of rents, revenues, rates and charges for the use of the project as may be desired.

(2)  Covenants as to the fixing and collection of rents, rates and charges for the use of the project as may be desired and deemed necessary for the lawful security of the holders of the bonds or notes, except that no covenant and no agreement with the holders of bonds or notes shall require an increase in the rents, rates, tolls and charges to a level which, in the opinion of the registered professional engineer advising the local government unit, will result in a decrease in gross revenues over what would have been received at a somewhat lower rate level.

(3)  Provisions granting a security interest in the rents, revenues, rates, tolls and charges for the security and benefit of the holders of the notes, bonds and coupons.

(4)  Provisions creating such reserve funds or accounts as deemed desirable for the future security of the notes, bonds and coupons and requiring the observance of such covenants on the part of the local government unit deemed necessary or desirable for the protection of the holders of the notes, bonds and coupons or for the maintenance and preservation of the project.

(5)  Authorization to the proper officers of the local government unit to execute and deliver any trust indenture containing any other, further and lawful provisions desired.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended the intro. par.

Cross References.  Section 8105 is referred to in section 8103 of this title.



Section 8106 - Sinking fund depository and trustee for bondholders or noteholders

§ 8106.  Sinking fund depository and trustee for bondholders or noteholders.

(a)  General rule.--Every local government unit issuing bonds or notes other than notes issued under section 8109 (relating to small borrowing for capital purposes) shall appoint a sinking fund depository which may also serve as paying agent for the bonds or notes. The sinking fund depository shall be a bank or bank and trust company authorized to do business in this Commonwealth and may serve as one for one or more series of bonds or notes. Funds, which may include interest accrued and to accrue on lawful investments, in an amount sufficient for the payment of the principal of and the interest on the bonds or notes shall be deposited with the sinking fund depository not later than the date fixed for the disbursement thereof unless the ordinance authorizing the issuance of the bonds or notes requires that the deposits be made on an earlier date or on earlier dates.

(b)  Fiscal agent or trustee.--If the ordinance authorizing the issuance of the bonds or notes provides for a fiscal agent or authorizes the execution of a trust indenture appointing a trustee, the fiscal agent or trustee shall also be the sinking fund depository.

(c)  Remedy for failure to make deposit.--If the local government unit shall fail or refuse to make any required deposit in the sinking fund, the sinking fund depository, the fiscal agent or the trustee, as the case may be, may and, upon request of the holders of 25% in principal amount of the outstanding notes and bonds and upon being indemnified against cost and expense, shall exercise any remedy provided in this subpart or at law or in equity for the equal and ratable benefit of the holders of the outstanding notes, bonds and coupons and shall disburse all funds so collected equally and ratably to the holders of the notes, bonds and coupons as provided in the ordinance authorizing the bonds, subject to any limitations contained in Subchapter D of Chapter 82 (relating to remedies).



Section 8107 - Award of bonds or notes

§ 8107.  Award of bonds or notes.

When an acceptable proposal for the purchase of the bonds or notes, or any part thereof offered separately, has been received and is in conformity with the terms of the official invitation for proposals or is an acceptable proposal at a negotiated or invited sale, and is in compliance with the provisions of this subpart, it may be accepted by resolution or by ordinance. If the acceptance is made by resolution, the acceptance shall be conditional upon compliance with section 8103 (relating to ordinance authorizing issuance of bonds or notes or instruments evidencing lease rental debt). If the acceptance is made by ordinance, the ordinance shall also fix any details of the series of bonds or notes being sold, not fixed by prior ordinance, and award the bonds or notes, or those which have been sold, to specified purchasers at prices specified in the ordinance. These provisions may be included in the ordinance adopted pursuant to section 8103. Notwithstanding any other provision of this subpart or of any other statute, as between the local government unit and the purchasers, an awarding resolution or ordinance shall be effective upon its final adoption or enactment by the governing body. The advertisement of the ordinance prior to enactment shall be sufficient if it describes the items to be completed from the proposal.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

Cross References.  Section 8107 is referred to in sections 8103, 8109 of this title.



Section 8108 - Bond anticipation notes

§ 8108.  Bond anticipation notes.

(a)  Issuance.--The governing body may evidence all or part of any electoral or nonelectoral debt by the issue of a series of bond anticipation notes. These notes shall be payable by exchange for or out of the proceeds of the sale of a designated series of bonds referred to in the bond anticipation notes. The reference to the bonds shall specify a maximum rate of interest to be borne by the series of bonds and provide that the series shall be offered for sale but, if no proposals are received, the sole remedy of the holders of the bond anticipation notes shall be either to accept the bonds at the specified maximum interest rate or to extend the maturity of the bond anticipation notes for one or more specified additional periods of not less than six months each during which time additional offers of the bonds may be made.

(b)  Procedure.--Bond anticipation notes may be authorized, issued and sold in the same manner as the bonds in anticipation whereof the notes are being issued and principal amounts thereof shall be retired in accordance with the specified stated maturity dates of the bonds occurring prior to the refunding of the notes.



Section 8109 - Small borrowing for capital purposes

§ 8109.  Small borrowing for capital purposes.

(a)  General rule.--Any local government unit may incur debt by resolution rather than by ordinance to be evidenced by notes to provide funds for a project as defined in this subpart without complying with the requirements of Subchapter A of Chapter 82 (relating to Department of Community and Economic Development) if:

(1)  The aggregate amount of the debt outstanding at any one time shall not exceed the lesser of $125,000 or 30% of the nonelectoral debt limit as authorized in section 8022(a) (relating to limitations on incurring of other debt).

(2)  The principal of each debt shall mature not later than five years from the date of issuance.

(3)  The incurrence of the debt shall not cause the debt limits of Subchapter B of Chapter 80 (relating to limitations on debt of local government units) to be exceeded.

(4)  The provisions of section 10 of Article IX of the Constitution of Pennsylvania shall have been observed.

(5)  The provisions of section 8208 (relating to invalidity of instruments which are delivered without compliance with requirements or conditions precedent to issuance or delivery) shall apply to notes issued in violation of the requirements of this subsection.

(b)  Applicability of other provisions.--Except as otherwise specifically stated in this section or in Subchapters A (relating to general provisions), C (relating to provisions of bonds and notes) and D (relating to sale of bonds and notes), the provisions of Subchapter A applicable to ordinances authorizing general obligation bonds or notes and the provisions of Subchapters C and D applicable to general obligation bonds or notes shall apply, respectively, to resolutions authorizing notes and to the notes authorized under this section.

(c)  Sale of notes.--Notes authorized under this section may be sold, without formal documents of sale, by delivery of the notes upon receipt of the purchase price, or, at the option of the local government unit, they may be sold in compliance with section 8107 (relating to award of bonds or notes), in which event the term "ordinance" in section 8107 shall have reference to the authorizing resolution required by this section.

(d)  Refunding notes.--Refunding notes may be issued in compliance with this section and with the provisions of Subchapter C of Chapter 82 (relating to refunding of debt) for the purpose of refunding notes previously issued under this section, provided that the maturity of the refunding notes shall not extend beyond five years from the date of issuance of the notes originally evidencing the debt refunded.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 amended subsec. (a) intro. par. and (1).

Cross References.  Section 8109 is referred to in sections 8002, 8102, 8103, 8106, 8110, 8111, 8166, 8201, 8208, 8211, 8221, 8227 of this title.



Section 8110 - Debt statement

§ 8110.  Debt statement.

(a)  General rule.--Before delivering any general obligation bonds or notes or guaranteed revenue bonds or notes constituting nonelectoral debt or before executing an instrument evidencing lease rental debt, the officer or officers of a local government unit shall prepare and verify under oath a debt statement as of a date not more than 60 days before the filing with the department or, in the case of notes issued under section 8109 (relating to small borrowing for capital purposes), before the final adoption of the resolution authorizing their issue, showing:

(1)  The gross indebtedness of the local government unit, giving prospective effect to the provisions of section 8250(b) (relating to use of proceeds of refunding bonds and when refunded bonds are no longer deemed outstanding) if debt is to be refunded.

(2)  By items, the claimed credits and exclusions from the gross indebtedness permitted by this subpart in determining net debt.

(3)  The aggregate principal amount of the bonds or notes being issued or evidencing lease rental debt.

(4)  The borrowing base of the local government unit as shown by an appended borrowing base certificate.

(5)  The applicable nonelectoral debt limit and the limit for nonelectoral plus lease rental debt computed as provided in this subpart.

(6)  In the case of a refunding, the principal amount of bonds or notes which will no longer be deemed to be outstanding pursuant to section 8250(b) after settlement of the issue.

(b)  Previously excluded self-liquidating or subsidized debt.--Where debt has previously been excluded as self-liquidating or subsidized debt, the debt statement shall be accompanied by a certification that no decrease in the amounts to be excluded is required by any change of circumstances or, if there has been a change, other than decreases resulting from the payments of bonds or notes, so that less debt is to be excluded. If it has become possible to exclude a greater amount of debt and the local government unit desires to do so, the debt statement shall be accompanied by appropriate certificates supporting the revised amount to be excluded, and a revised approval shall be obtained from the department.

Cross References.  Section 8110 is referred to in sections 8026, 8103, 8111 of this title.



Section 8111 - Submission to department

§ 8111.  Submission to department.

(a)  General rule.--Before delivering any bonds or notes other than notes representing small borrowings issued under section 8109 (relating to small borrowing for capital purposes), the local government unit shall apply for and receive or be deemed to have received the approval of the department under section 8204 (relating to certificate of approval of transcript) or 8206 (relating to effect of failure of timely action by department). The application, in such form as the department prescribes, shall be accompanied by a transcript of the proceedings consisting of certified copies of any of the following, not previously filed, which are applicable:

(1)  The ordinance calling the election in the case of electoral debt with proofs of all proper advertisements.

(2)  The return of election.

(3)  The ordinance or ordinances authorizing the bonds or notes with proofs of proper publication.

(4)  The accepted proposal for the purchase of the bonds or notes.

(5)  The ordinance or resolution awarding the bonds or notes with proofs of proper publication of the ordinance.

(6)  The debt statement if required by section 8110 (relating to debt statement) prepared pursuant thereto.

(7)  Any certificates and proofs that may be necessary for the exclusion of any portion of the series proposed to be delivered or any prior series as self-liquidating debt or subsidized debt if the exclusion is desired by the local government unit.

(b)  Lease rental debt submissions.--Before becoming bound on any lease, guaranty, subsidy contract or other agreement evidencing lease rental debt, a local government unit shall apply for and receive or be deemed to have received the approval of the department under section 8204 or 8206. The application, in a form the department prescribes, shall be accompanied by certified copies of the following:

(1)  The ordinance authorizing the execution of the lease, guaranty, subsidy contract or other agreement with proofs of proper publication.

(2)  The debt statement prepared pursuant to section 8110.

(c)  Validity of lease rental debt agreements.--No lease, guaranty, subsidy contract or other agreement evidencing lease rental debt executed and delivered after July 12, 1972, and prior to the approval pursuant to section 8204 or 8206 of the department shall be valid or obligatory. Except as reference is made in this subpart to lease rental debt, this subpart shall have no application to the authorization, issue or sale of its obligations by any authority.

(d)  Number of counterparts.--The application may be made in as many counterparts as desired. The department, if it approves the application, shall return all counterparts, except one, with its certificate of approval appended to each.

Cross References.  Section 8111 is referred to in section 8201 of this title.



Section 8112 - Agreements with bondholders or noteholders

§ 8112.  Agreements with bondholders or noteholders.

Except as otherwise specified in this subpart, a local government unit may enter into and perform contracts with the holders of its bonds or notes, binding upon the original purchasers and their respective transferees, placing greater reasonable and lawful restrictions on the local government unit or on the action of individual holders of bonds or notes than are provided in this subpart, but no additional agreement restricting the action of a holder of a bond or note shall be binding upon a remote holder of a bond or note unless the substance of the agreement is set forth in the text of the bond or note, or set forth in a bond resolution or indenture of trust which is kept available in one or more designated public offices and to all of which a reference is made in the text of the bond or note.



Section 8113 - Lost, stolen, destroyed or mutilated bonds or notes

§ 8113.  Lost, stolen, destroyed or mutilated bonds or notes.

(a)  General rule.--If any temporary or definitive bond or note, including any tax anticipation note, lawfully issued under this subpart or under applicable law prior to July 12, 1972, becomes mutilated or is destroyed, stolen or lost, the local government unit shall execute, and any sinking fund depository, fiscal agent or trustee for bondholders shall, if required, authenticate and deliver a new bond or note, with appropriate coupons attached in the case of a bond or note in coupon form, of like series and principal amount as the bond or note and attached coupons, if any, so mutilated, destroyed, stolen or lost, upon surrender and cancellation of the mutilated bond or note and attached coupons, if any, or in lieu of and in substitution for the bond or note and coupons, if any, destroyed, stolen or lost.

(b)  Procedure.--The local government unit shall proceed as required under subsection (a) upon filing with the local government unit or, if so provided in the bond ordinance, with the sinking fund depository, fiscal agent or trustee, evidence satisfactory to it that the bond or note and attached coupons, if any, have been destroyed, stolen or lost and proof of ownership thereof and upon furnishing of satisfactory indemnity and complying with such other reasonable regulations as the local government unit shall prescribe and paying any reasonable expenses, including counsel fees, as the local government unit or the sinking fund depository, fiscal agent or trustee may incur. Mutilated bonds or notes and appurtenant coupons, if any, surrendered shall be canceled.

(c)  Status of replacement bonds and notes.--The new bonds or notes and coupons, if any, so issued shall be independent obligations and all limitations and debt limits shall be deemed increased to the extent necessary to validate the new bonds or notes and any appurtenant coupons.



Section 8114 - Evidence of signatures of holders and of ownership of bonds, notes and tax anticipation notes

§ 8114.  Evidence of signatures of holders and of ownership of bonds, notes and tax anticipation notes.

Any request, consent or other instrument which may be required or permitted to be executed by the holders of bonds or notes, including tax anticipation notes, may be in one or more instruments of similar tenor and shall be signed or executed by the holders in person or by their attorneys appointed in writing. Proof of the execution of the instrument, or of an instrument appointing any such attorney, or the holding by any person of bonds or notes or coupons appertaining thereto, shall be sufficient for the purposes of this subpart and any proceeding thereunder if made in the following manner:

(1)  The certificate shall state that the person or persons signing the instrument were known to be such persons by the individual certifying and that the person or persons acknowledged the execution of the instrument as his or their act. The authority of an attorney or agent may be proven by like statement of the principal acknowledged in a like manner, but a certificate as to authority shall not be necessary if an instrument is executed on behalf of a corporate holder of bonds, notes or coupons by a person purporting to be the president or a vice president of the corporation with the corporate seal affixed and attested by a person purporting to be its secretary or an assistant secretary. The fact and date of the execution by the holder of any bond, note or coupon, or the attorney thereof, of any instrument may be proved by the certificate, which, except as provided in this section, need not be acknowledged or verified, of any of the following:

(i)  An officer of any bank or bank and trust company which is in this Commonwealth or which has a correspondent in this Commonwealth certifying to the authenticity of its certificate.

(ii)  An authorized signer for any broker or dealer in securities doing business in this Commonwealth or having a correspondent in this Commonwealth certifying to the authenticity of its certificate.

(iii)  Any notary public or other officer authorized to take acknowledgments of deeds to be recorded in the state in which he purports to act.

(iv)  Any other witness to the execution whose certificate must be verified before a notary public or other officer authorized to take acknowledgments of deeds in the state in which he purports to act.

(2)  The ownership of fully registered bonds or notes or of notes issued payable to the order of a named person, or bonds or notes registered as to principal, and the amount, number and date of holding them shall be proved by the registry records maintained for the series in question.

(3)  The amount of bonds or notes transferable by delivery held by any person executing any instrument as the holder of a bond, note or coupon, the number thereof and the date of holding the bond, note or coupon may be proved by a like certificate of any person mentioned in paragraph (1)(i) or (ii) stating that the holder exhibited to the person executing the certificate or had on deposit with him the bonds or notes described in the certificate. For purposes of action to be taken by the holders of the bonds, notes or coupons, the holder shall be deemed to continue if he acts for a period of nine months after the date of the proof of holding. Continued ownership after this period shall require a new certificate or shall be taken as continuing if the original certificate contains a statement that the bonds, notes or coupons are on deposit with the signer and an undertaking not to release them, and not to attorn to any new owner, unless the certificate is presented to the depository.

(4)  Any request, consent or vote of the owner of any bond, note or coupon shall bind all future holders thereof if a notation of the action is placed on the bond, note or coupon and also, even if not so noted, if notice thereof is given once by publication in a newspaper of general circulation in the county in which the local government unit is located and in a journal of general circulation among dealers in investment securities.

(5)  In cases of disputed ownership and in other cases, in its discretion, a court, a local government unit or trustee or fiscal or paying agent may require further or other proof in cases where it deems it desirable.



Section 8115 - Contractual effect of ordinances and resolutions

§ 8115.  Contractual effect of ordinances and resolutions.

Except as otherwise provided in any ordinance or resolution authorizing or awarding bonds or notes or tax anticipation notes, the terms thereof and of this subpart as in effect when the bonds or notes were authorized shall constitute a contract between the local government unit and the holders from time to time of the bonds and notes subject to modification by the vote of a majority of the holders or such larger portion thereof as may be provided in the bond or note.



Section 8116 - Unfunded actuarial accrued liability - condition precedent

§ 8116.  Unfunded actuarial accrued liability - condition precedent.

No bond or note issued to fund an unfunded actuarial accrued liability shall be valid or obligatory in the hands of an original purchaser until certified copies of the ordinance or ordinances authorizing bonds or notes, the ordinance or resolution awarding the bonds or notes and the certificate of approval of the department have been filed with the Public Employee Retirement Commission. No approval of the Public Employee Retirement Commission shall be required.



Section 8121 - Power to issue tax anticipation notes

SUBCHAPTER B

TAX ANTICIPATION NOTES AND FUNDING DEBT

Sec.

8121.  Power to issue tax anticipation notes.

8122.  Limitation on amount of tax anticipation notes.

8123.  Maturity date and time of payment of interest.

8124.  Other terms of tax anticipation notes.

8125.  Security for tax anticipation notes and sinking fund.

8126.  Certification as to taxes and revenues to be collected.

8127.  Sale of tax anticipation notes.

8128.  Condition precedent to validity of tax anticipation notes.

8129.  Scope of unfunded debt.

8130.  Approval by court to fund unfunded debt.

Cross References.  Subchapter B is referred to in sections 8211, 8223, 8262, 8283 of this title.

§ 8121.  Power to issue tax anticipation notes.

A local government unit may have power and authority, by resolution of its governing body, to borrow money from time to time in any fiscal year in anticipation of the receipt of current taxes or current revenues, or both, to evidence the obligation by notes, appropriately designated, and to authorize, issue and sell the notes in the manner and subject to the limitations provided therefor in this subchapter. References in this subpart to tax anticipation notes include also revenue anticipation notes and tax and revenue anticipation notes. Limitations imposed by this subpart on the incurring of nonelectoral debt shall not apply to the obligations evidenced by tax anticipation notes. The power to borrow from time to time shall include the power to make a single authorization and then issue and sell portions of that amount of authorized notes whenever desired during the fiscal year.

Cross References.  Section 8121 is referred to in section 8201 of this title.



Section 8122 - Limitation on amount of tax anticipation notes

§ 8122.  Limitation on amount of tax anticipation notes.

(a)  General rule.--No local government unit shall authorize or issue tax anticipation notes in any one fiscal year which in the aggregate shall exceed 85% of:

(1)  In the case of notes solely payable from and secured by a pledge of taxes, the amount of the taxes levied for the current fiscal year.

(2)  In the case of notes solely payable from and secured by a pledge of revenues other than tax revenues, the amount of the revenues pledged.

(3)  In the case of notes payable from and secured by a pledge of taxes and other revenues, the sum of the taxes levied and the revenues pledged.

The taxes or revenues or both shall be certified, pursuant to section 8126 (relating to certification as to taxes and revenues to be collected), as remaining to be collected or received in the fiscal year during the period when the notes will be outstanding. The certificate shall be as of a date not more than 30 days prior to and no later than the date of the vote on the resolution authorizing the issue and sale of the tax anticipation notes.

(b)  Computation of notes outstanding.--In computing the aggregate amount of tax anticipation notes outstanding at any given time during the fiscal year for the purpose of the limitation imposed by this section, allowance shall be made for notes that have already been fully paid and for amounts already paid into appropriate sinking funds, if any.

Cross References.  Section 8122 is referred to in section 8127 of this title.



Section 8123 - Maturity date and time of payment of interest

§ 8123.  Maturity date and time of payment of interest.

No tax anticipation notes shall be stated to mature beyond the last day of the fiscal year in which the tax anticipation notes are issued. Interest on tax anticipation notes from the date thereof shall be payable at the maturity of the notes or payable in installments at such earlier dates and at such annual rate or rates determined by the governing body of the local government unit.

Cross References.  Section 8123 is referred to in section 8124 of this title.



Section 8124 - Other terms of tax anticipation notes

§ 8124.  Other terms of tax anticipation notes.

Tax anticipation notes shall be issued in denominations, shall be subject to rights of prior redemption, shall have privileges of interchange and registration, shall be dated, shall be stated to mature, subject to the provisions of section 8123 (relating to maturity date and time of payment of interest), on dates and in amounts, shall be in registered or bearer form with or without coupons, shall be payable in such coin or currency as at the place and at the time of payment is legal tender for the payment of public and private debts and shall be payable at any place or places, one of which shall be in this Commonwealth, all as the governing body of the issuing local government unit may determine by resolution.



Section 8125 - Security for tax anticipation notes and sinking fund

§ 8125.  Security for tax anticipation notes and sinking fund.

(a)  General rule.--All tax anticipation notes issued in a single fiscal year shall be equally and ratably secured by the pledge of, security interest in and a lien and charge on the taxes or revenues, or both, of the local government unit specified in the authorizing resolution to be received during the period when the notes will be outstanding. The pledge, lien and charge shall be fully perfected as against the local government unit, all creditors thereof and all third parties in accordance with the terms of the resolution from and after the filing of any financing statement or statements required under Title 13 (relating to commercial code). For the purpose of this filing, the sinking fund depository, if any, otherwise, the fiscal agent or paying agent designated in the notes, may act as the representative of noteholders and, in such capacity, execute and file the financing statement and any continuation or termination statements as secured party. The authorizing resolution may establish one or more sinking funds and provide for periodic or other deposits therein and may contain covenants or other provisions as the local government unit determines. The amount of any tax anticipation notes issued in compliance with this subpart shall be general obligations of the local government unit and, if the amounts are not paid within the fiscal year in which the notes were issued, they shall be deemed to be nonelectoral debt enforceable in the manner of a general obligation which, unless funded pursuant to this subpart, shall be included in the budget of the local government unit for the ensuing fiscal year and shall be payable from the taxes and revenues of the ensuing year, notwithstanding that the amount thereof shall cause the nonelectoral debt of the local government unit to exceed the limitations of Subchapter B of Chapter 80 (relating to limitations on debt of local government units).

(b)  First class school districts.--The holder of the tax anticipation notes issued by a first class school district or the sinking fund depository of the applicable sinking fund, if any, shall have the right to enforce the pledge of security interest in and lien and charge on the pledged taxes and revenues of the first class school district against all Commonwealth and local public officials in possession of any of the taxes and revenues at any time which may be collected directly from the officials upon notice by the holder or depository for application to the payment as and when due or for deposit in the applicable sinking fund at the times and in the amounts specified in the tax anticipation notes. Any Commonwealth or local public official in possession of any of the taxes and revenues shall make payment, against receipt therefor, directly to the holder of the tax anticipation notes or to the depository upon the notice and shall thereby be discharged from any further liability or responsibility for the taxes and revenues. If the payment is to a holder of tax anticipation notes, it shall be made against surrender of the notes to the payor for delivery to the first class school district in the case of payment in full; otherwise, it shall be made against production of the notes for notation thereon of the amount of the payment. The provisions of this subsection with respect to the enforceability and collection of taxes and revenues which secure tax anticipation notes of a first class school district shall supersede any contrary or inconsistent statutory provision or rule of law. This subsection shall be construed and applied to fulfill the legislative purpose of clarifying and facilitating temporary borrowings by a first class school district by assuring to holders of tax anticipation notes the full and immediate benefit of the security therefor without delay, diminishment or interference based on any statute, decision, ordinance or administrative rule or practice.

Cross References.  Section 8125 is referred to in sections 8130, 8261, 8262, 8283 of this title.



Section 8126 - Certification as to taxes and revenues to be collected

§ 8126.  Certification as to taxes and revenues to be collected.

Prior to each authorization of tax anticipation notes, authorized officers of the local government unit shall make an estimate of the moneys to be received during the period when the notes will be outstanding from taxes then levied and assessed and revenues, including subsidies or reimbursements to be received. The estimate shall take due account of the past and anticipated collection experience of the local government unit and of current economic conditions. The estimate shall be certified by the officers and their written certificate dated not more than 30 days prior to the date of the authorization of the notes and filed with the proceedings authorizing the tax anticipation notes with the department.

Cross References.  Section 8126 is referred to in sections 8122, 8201, 8208, 8211 of this title.



Section 8127 - Sale of tax anticipation notes

§ 8127.  Sale of tax anticipation notes.

Tax anticipation notes may be sold at public, private or invited sale as the governing body of the local government unit may determine. Any public sale shall be advertised and conducted in the manner and subject to the conditions provided for a public sale of bonds in Subchapter D (relating to sale of bonds and notes), except as modified by this subchapter. The governing body of the local government unit shall award the notes by resolution to specified purchasers at a specified price not less than the principal amount. At the time of delivery of each issue, series or subseries of tax anticipation notes, authorized officers of the local government unit shall certify to the original purchasers that the amount of all such notes to remain outstanding will not exceed the limitations of section 8122 (relating to limitation on amount of tax anticipation notes) calculated, however, from the date of the certificate to the respective maturity dates of all the notes to remain outstanding. The certificate need not be filed with the department, but a copy of it shall be retained by the local government unit until all tax anticipation notes issued during the fiscal year have been paid in full.

Cross References.  Section 8127 is referred to in section 8208 of this title.



Section 8128 - Condition precedent to validity of tax anticipation notes

§ 8128.  Condition precedent to validity of tax anticipation notes.

No tax anticipation note shall be valid or obligatory in the hands of an original purchaser until certified copies of the authorizing and awarding resolution, the certificate as to the taxes and revenues remaining to be collected and a true copy of the accepted proposal for the purchase of the tax anticipation notes shall have been filed with the department. No approval by the department shall be required.

Cross References.  Section 8128 is referred to in sections 8201, 8208, 8209 of this title.



Section 8129 - Scope of unfunded debt

§ 8129.  Scope of unfunded debt.

For the purpose of this subchapter, "unfunded debt" means obligations of the same or one or more prior years incurred for current expenses, including tax anticipation notes and payments, including termination payments, required to be made under qualified interest rate management agreements, due and owing or judgments against the local government unit entered by a court after adversary proceedings, including a judgment under section 8283(b)(2)(i) (relating to remedies), for the payment of either of which category the taxes and other revenues remaining to be collected in the fiscal year and funds on hand will not be sufficient without a curtailment of municipal services to an extent endangering the health or safety of the public or proper public education, and the local government unit either may not legally levy a sufficient tax for the balance of the fiscal year, or a sufficient tax, if legally leviable, would not be in the public interest. Unfunded debt does not, however, include debt incurred under this subpart or obligations in respect of a project or part of a project as incurred in respect of the cost of a project.

(Sept. 24, 2003, P.L.110, No.23, eff. imd.)



Section 8130 - Approval by court to fund unfunded debt

§ 8130.  Approval by court to fund unfunded debt.

(a)  General rule.--Whenever the governing body of a local government unit shall be of the opinion that it has outstanding unfunded debt, it may, by petition to the court of common pleas setting forth the facts, request approval for the issuance of bonds or notes to fund the unfunded debt. After hearing, on such notice to the local government unit and its taxpayers as the court may prescribe, the court shall make an order granting authority to fund all or a part of the unfunded debt if the court finds that the unfunded debt is a lawful obligation of the local government unit; that there has been an unforeseeable decline in revenues or that taxes levied have not produced the revenues anticipated or that it was not reasonable to foresee the obligation; that paying the debt by curtailing municipal services will be dangerous to the public health, safety or education; and that it is not feasible or not in the public interest to levy additional taxes in the current fiscal year. The funding debt so approved shall be stated to mature in the amounts and over the number of years, not exceeding ten, as the court finds will accomplish the payment of the debt without endangering the rendering of municipal services or requiring the levying of excessive taxes. If the funding of the unfunded debt has not been approved by a vote of the electors, the order of the court upon cause shown may fix the portion, if any, which shall not be charged against the nonelectoral debt limitations of the local government unit under sections 8022 (relating to limitations on incurring of other debt) and 8125 (relating to security for tax anticipation notes and sinking fund) during the time the funding debt is outstanding.

(b)  Issuance and sale of bonds or notes.--The bonds or notes representing funding debt so authorized by the court shall be issued and sold by the governing body as provided by other provisions of this subpart in respect of general obligation bonds except as these provisions are modified by this section or by orders of the court issued under this section, and the proceedings filed by the local government unit in respect of the funding bonds under section 8201 (relating to certification to department of bond or note transcript or lease, guaranty, subsidy contract or other agreement) shall include certified copies of the petition and of the order of the court.

(c)  Applicability.--This section shall not apply to the funding of obligations in respect of a project or part of a project or incurred in respect of the cost of a project.

Cross References.  Section 8130 is referred to in section 8247 of this title.



Section 8141 - Form of bonds or notes

SUBCHAPTER C

PROVISIONS OF BONDS AND NOTES

Sec.

8141.  Form of bonds or notes.

8142.  Limitations on stated maturity dates.

8143.  Disposition of proceeds notwithstanding certain limitations.

8144.  Number of interest rates.

8145.  Place and medium of payment.

8146.  Execution of bonds or notes.

8147.  Pledge of revenues.

8148.  Deeds of trust and other agreements with bondholders and noteholders.

8149.  Negotiable qualities of bonds and notes.

8150.  Temporary bonds or notes or interim receipts.

Cross References.  Subchapter C is referred to in sections 8046, 8103, 8109 of this title.

§ 8141.  Form of bonds or notes.

Bonds or notes may be issued in such denominations, in coupon form payable to bearer or registrable as to principal or in fully registered form, with such provisions for exchangeability and interchangeability; shall bear such identifying designation or title, including words indicating whether the bonds or notes are general obligation, revenue, guaranteed revenue or limited guaranty revenue bonds or notes; shall be dated; shall bear such rate or rates of interest, including supplemental, contingent or variable interest, but, if contingent or variable interest is specified, a maximum rate or amount shall also be specified; shall be payable on those dates; may be subject to such provisions for prior redemption in whole or in part or both, at such price or prices and at such times; shall be stated to mature or may be payable in installments on a date or dates and in such amounts; may provide for the payment by the issuer of such tax or taxes on the bonds or notes, either absolutely or out of pledged revenues; and may provide for such pledge of revenues, the establishment of such reserves and other terms, as the governing body of the issuing local government unit may determine by ordinance or ordinances adopted prior to the delivery of the bonds or notes, subject to the limitations and restrictions specified in this subpart.



Section 8142 - Limitations on stated maturity dates

§ 8142.  Limitations on stated maturity dates.

(a)  General rule.--No bonds or notes shall be issued with a stated maturity date exceeding the sooner to occur of:

(1)  Forty years from the date of the series of any bonds or notes issued to evidence debt for the purpose of financing the cost of actually constructing, acquiring or improving a project or a separately financed portion of a project or funding an unfunded actuarial accrued liability.

(2)  (i)  The useful life of the project being financed as stated in the ordinance of the local government unit enacted in connection with the series of bonds or notes to be issued for the project, which statement in the ordinance shall be conclusive for all purposes. If projects have been combined for financing pursuant to section 8101 (relating to combining projects for financing or series of bonds or notes for sale) and the projects have different useful lives, it is sufficient for this section if an aggregate principal amount of bonds or notes equal to the separate cost of each project having a shorter useful life have been stated to mature prior to the end of the useful life, and the balance prior to the end of the longest useful life. For the purpose of this paragraph, the inclusion of furnishings, machinery, apparatus or equipment for a construction or acquisition project shall not be deemed to be the combining of projects, but the useful life of the project shall be that of the building, structure or improvement constructed or acquired.

(ii)  Where capital budgeting is practiced and bonds are issued to fund the current portion of a capital budget involving projects of varying useful lives, a uniform term of 30 years may be used.

(iii)  Where the project being financed is a countywide revision of assessment of real property, the useful life shall be a term of no more than ten years.

(iv)  Where a project consists of the funding of all or a portion of a reserve, or a contribution toward a combined reserve, pool or other arrangement, relating to self-insurance, the useful life shall be the term specified in the ordinance of the local government unit, not to exceed 20 years, or, if none is specified, then the useful life shall be deemed to be 20 years.

(b)  Mandatory redemption and stated maturities or installments.--Bonds or notes may be serial bonds or notes or term bonds or notes or any combination thereof that may be selected by the governing body of the issuing local government unit. Except for bonds or notes issued to fund an unfunded actuarial accrued liability, if term bonds or notes are issued, the bonds or notes shall be subject to mandatory redemption, and, if serial or installment bonds or notes, the amounts of the stated maturities or installments shall be fixed:

(1)  so as to amortize the issue on at least an approximately level annual debt service plan during the period specified for the payment of principal in subsection (c); or

(2)  so that the debt service on outstanding debt of the same classification, and for this purpose lease rental debt shall be considered as the same classification as general obligation debt, will be brought more nearly into an overall level annual debt service plan.

(c)  Deferral of stated installments or maturities or mandatory redemption.--Except as provided by subsection (e), stated installments or maturities of principal of any series of bonds or notes or the mandatory redemption of the principal may not be deferred beyond the later of two years from date of issue or one year after estimated completion of construction. In the case of revenue or guaranteed revenue bonds, this provision will be satisfied by a covenant for the mandatory application to term bonds of such revenues as may remain after payment of interest and operating expenses up to a fixed amount conforming to subsection (b) as shall be specified in the ordinance pursuant to which the bonds or notes are issued.

(d)  Fixing earlier maturity dates.--This section does not prevent the fixing of the amount of stated maturity dates so that a greater percentage of a series will mature on earlier dates than those allowable by this subpart.

(e)  Maturity dates for different series.--This section does not prevent the authorization of bonds or notes of an issue for sale in one or more series, in which case the first stated maturity of a later series may be later than, but not more than 15 months later than, the last stated maturity of the next preceding series.



Section 8143 - Disposition of proceeds notwithstanding certain limitations

§ 8143.  Disposition of proceeds notwithstanding certain limitations.

A local government unit which issues bonds or notes to fund an unfunded actuarial accrued liability shall contribute to the applicable pension trust fund the proceeds of the bonds or notes, after deduction of costs of issuance, underwriter's discount and original issue discount, notwithstanding that the contribution may exceed a limitation on contributions to retirement systems, pension plans or pension trust funds otherwise applicable to the local government unit.



Section 8144 - Number of interest rates

§ 8144.  Number of interest rates.

A series of bonds or notes may have any number of interest rates or yields, subject to any limitation on such number fixed by the governing body of the issuing local government unit, but, unless further limited by the issuing local government unit in the official notice of sale, no yield for any stated maturity date in the last two-thirds of the period of the series may be less than that stated for the immediately preceding year which falls within the last two-thirds period.

(Sept. 24, 2003, P.L.110, No.23, eff. imd.)



Section 8145 - Place and medium of payment

§ 8145.  Place and medium of payment.

Bonds or notes shall be payable in such coin or currency as at the respective dates of payment thereof shall be legal tender for the payment of public and private debts at the place or places of payment. Both principal and interest shall be payable at the place or places determined by the local government unit. If more than one place of payment is specified, one or more of the additional places of payment may be outside of this Commonwealth or outside of the United States.



Section 8146 - Execution of bonds or notes

§ 8146.  Execution of bonds or notes.

Bonds or notes, including tax anticipation notes, shall be signed by such officers of the local government unit, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of such officer of the local government unit, and the bonds or notes may be sealed with the seal of the local government unit or a facsimile thereof, all as may be determined by the governing body. Bonds or notes may provide that they are not valid or enforceable unless authenticated by a specified bank, bank and trust company or trust company. If any one signature on a bond or note, including the signature of the authenticating party, is manual, all other signatures may be by facsimile. If any officer whose signature or a facsimile of whose signature appears on any notes, bonds or coupons ceases to be such officer before the delivery of the notes or bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes as if he had remained in office until delivery. Any note, bond or coupon may bear the facsimile signature of or may be signed by those persons as at the actual time of the execution of the note, bond or coupon were the proper officers to sign although at the date of the instrument these persons may not be such officers.



Section 8147 - Pledge of revenues

§ 8147.  Pledge of revenues.

The governing body of any local government unit which has determined to issue any revenue bonds or notes or any guaranteed revenue bonds or notes may provide by ordinance for such pledges of or priorities in such rentals, revenues, receipts, rates and charges to be received from projects of the issuing local government unit as may be desirable. The pledge or priority shall be perfected as a security interest against all creditors of the local government unit and all third parties, in accordance with the terms of the ordinance, from and after the filing of a financing statement or statements in accordance with Title 13 (relating to commercial code). For the purpose of filing, the sinking fund depository may act as representative of the bond or note holders and, in that capacity, execute and file the financing statement and any continuation or termination statements as secured party.

Cross References.  Section 8147 is referred to in sections 8103, 8105, 8282 of this title.



Section 8148 - Deeds of trust and other agreements with bondholders and noteholders

§ 8148.  Deeds of trust and other agreements with bondholders and noteholders.

(a)  General rule.--A local government unit shall have the power to enter into any deed of trust, trust indenture or other agreement with any bank, bank and trust company, trust company or other person or persons in the United States having power to enter into such agreements or accept such trusts, including any Federal agency, as security for any notes or bonds of the local government unit providing for the following:

(1)  The payment of the interest on and principal of the notes or bonds; the authentication of the original issue; the custody of sinking funds or other funds held or to be held pending presentation of coupons, notes or bonds for payment; the custody of debt service reserve funds or other funds to be held as reserves; the disbursement of interest to holders of fully registered bonds or notes; the cremation or other destruction of coupons, bonds or notes which have been paid; and registration, exchanges and transfers and the maintenance of records of those transactions.

(2)  The construction, improvement, operation, maintenance and repair of any project being financed.

(3)  Limitations on the purposes to which the proceeds of the bonds then or thereafter to be issued in connection with the project, or of any loan or grant by the United States or the Commonwealth, may be applied.

(4)  The rights and remedies of such trustee or other person and the holder of the bonds or notes, which may include reasonable restrictions upon the individual right of action of the holders.

(5)  The terms and provisions, including stated maturities and sinking fund and other reserve fund provisions, not in conflict with the limitations imposed by this subpart, but which may be more limiting, of or provided for the bonds or notes being issued or which may hereafter be issued in connection with the project being financed.

(b)  Revenue and guaranteed revenue bonds.--In connection with any revenue bonds or guaranteed revenue bonds, such deeds of trust, trust indentures or other agreements may contain provisions as to the following:

(1)  The rate of rents, charges, rates or tolls to be imposed for the use of the project being financed or the rendering of services through the use of the project, or both, to ensure a sufficiency of revenues to cover operating expenses, debt service and an appropriate surplus.

(2)  The setting aside of reserves or other earmarked funds, and limitation upon the use, investment and disposition thereof for the better security of the bonds or notes.

(3)  Limitations on the issue of additional bonds or notes ranking equally or having priority in claim on revenues with the bonds being issued.

(4)  Any other or additional agreements with the holders of bonds or notes as may be customary in these agreements, provided no delegation of essential governmental powers is made.

(c)  Ordinance provisions in lieu of agreement.--In lieu of a deed of trust, trust indenture or other agreement specified in this section, the bond ordinance of the local government unit may contain similar provisions which shall be a contract between the local government unit and the holders from time to time of its bonds or notes.

(d)  Limitation on delegation of function.--No deed of trust shall delegate the performance of essential governmental functions to a trustee, fiscal agent or receiver. For purposes of this section, the matters enumerated are not deemed to be essential governmental functions.

Cross References.  Section 8148 is referred to in sections 8103, 8105 of this title.



Section 8149 - Negotiable qualities of bonds and notes

§ 8149.  Negotiable qualities of bonds and notes.

(a)  Securities.--Bonds or notes issued pursuant to this subpart, including tax anticipation notes, which have all the qualities and incidents of securities under Title 13 (relating to commercial code), shall be negotiable instruments.

(b)  Commercial paper.--Such bonds and notes issued pursuant to this subpart which are not securities shall have all the qualities and incidents of commercial paper under Title 13 and shall be negotiable instruments notwithstanding any references in them to the terms of the authorizing bond ordinance or any trust indenture, deed of trust or other agreement, or any variations in the rate of interest provided in the note, or any limitation upon the funds from which or limitations as to the bonds with which the notes may be paid or any restriction upon the remedies of the holders.



Section 8150 - Temporary bonds or notes or interim receipts

§ 8150.  Temporary bonds or notes or interim receipts.

Pending the preparation of definitive bonds or notes, including tax anticipation notes, temporary bonds or notes or interim receipts may be issued in such form and containing such terms and such provisions for exchange for definitive bonds or notes as the local government unit may determine.



Section 8161 - Manner of sale of bonds or notes

SUBCHAPTER D

SALE OF BONDS AND NOTES

Sec.

8161.  Manner of sale of bonds or notes.

8162.  Contents of public advertisement and of official notice of sale.

8163.  Proposals for purchase.

8164.  Opening of bids.

8165.  Determination of highest and best bid.

8166.  Required bid security.

8167.  Reserved right to reject bids.

8168.  Failure to receive conforming bid.

8169.  Determination of net interest cost and net interest rate.

Cross References.  Subchapter D is referred to in sections 8103, 8109, 8127 of this title.

§ 8161.  Manner of sale of bonds or notes.

(a)  General rule.--Except as otherwise specifically provided in this subpart and subject to subsection (b), bonds or notes may be sold at public or private sale by negotiation or upon invitation and at the price the governing body of the issuing local government unit shall determine. Before making any private sale by negotiation of bonds or notes, the governing body shall adopt a resolution finding that a private sale by negotiation is in the best financial interest of the local government unit. Bonds or notes may be conditionally sold before the final details of the series are fixed.

(b)  Public sale.--Bonds or notes, if sold at public sale, shall be sold to the highest responsible bidder or bidders after one public notice by advertisement of either the official notice of sale, or of the availability of the official notice of sale, in at least one and not more than two newspapers of general circulation in the county in which the local government unit is located. The advertisement may also be published in a financial journal circulating among the underwriters of securities. Advertisements shall be published not less than ten nor more than 30 days prior to the date fixed for opening proposals and need not appear on the same date nor successively in each newspaper or journal.



Section 8162 - Contents of public advertisement and of official notice of sale

§ 8162.  Contents of public advertisement and of official notice of sale.

(a)  Advertisement.--The advertisement of the availability of the official notice of sale shall contain the following:

(1)  The title, designation and principal amount of the bonds or notes to be sold.

(2)  A general statement of the term of the issue and whether it will consist of term bonds or notes, serial bonds or notes, or both.

(3)  A statement whether proposals must be for all but not less than all of the notes or bonds being sold, or, if separate lots may be bid separately, a statement as to the composition of each lot.

(4)  The place and time for the receipt of sealed proposals.

(5)  The amount of the bid security to be furnished by the bidder and the method selected for determining net interest cost.

(6)  A statement of the names and addresses of the officer and any other persons from whom an official notice of sale, other details concerning the issuing local government unit, the project and the official form of proposal, if any, may be obtained.

(b)  Official notice of sale.--The local government unit shall adopt an official notice of sale which shall set forth succinctly all of the following:

(1)  The time and place for the receipt of proposals and the officer designated to receive them.

(2)  A description of the bonds or notes being offered, including:

(i)  The title and type of bonds or notes being offered.

(ii)  The date thereof.

(iii)  The stated maturity dates and amounts at each date.

(iv)  The dates of interest payments.

(v)  The place or places of payment of interest and principal, which amounts, dates and places may be left open to selection by the successful bidder.

(vi)  The form and denominations of the notes or bonds being offered.

(vii)  Any provisions for registration, exchange and interchange.

(viii)  The terms of any sinking fund or reserve funds to be established.

(ix)  The terms of other provisions made for the security of the bonds or notes.

(x)  The dates, prices and terms of any provision for the redemption thereof prior to stated maturity dates.

(3)  A statement of the terms of the bidding, including:

(i)  The method for determining net interest cost.

(ii)  Whether bids must be for all but not less than all or, if separate bids for separate lots may be submitted, a description of each lot.

(iii)  The limitation on the number and variation between high and low interest rates to be permitted.

(iv)  The required bid security.

(v)  The permitted discount from par, if any.

(vi)  The funds in which the balance of the purchase price shall be paid.

(vii)  The place at which the balance may be paid or the method of determining that place.

(viii)  The effect on the obligation to purchase the notes or bonds of litigation pending or change in tax or other applicable laws occurring before the settlement for the bonds or notes.

(ix)  The nature of the opinion of bond counsel to be delivered at the time of payment for the bonds or notes and the effect of any failure to deliver such opinion.

(x)  The reserved right to reject bids provided for in section 8167 (relating to reserved right to reject bids).

(4)  Such additional provisions as may be desired, including statements as to the furnishing of copies of documents, including an official statement of essential facts, the estimated date for delivery of bonds or notes and whether the bonds or notes will be delivered in definitive or temporary form and, if temporary, the time and manner of exchange for definitive bonds or notes.



Section 8163 - Proposals for purchase

§ 8163.  Proposals for purchase.

Every bid or proposal for bonds or notes shall be in writing, shall be properly executed and, in the case of public sale, shall be placed in a sealed envelope sufficiently labeled to indicate that it is a bid or proposal for the bonds or notes being sold, before being delivered to the officer designated to receive it or to an authorized delegate.



Section 8164 - Opening of bids

§ 8164.  Opening of bids.

In the case of public sale, at the time and place fixed in the notice, the bids or proposal received shall be publicly opened by the designated officer or his authorized delegate and publicly read aloud unless the governing body determines to return all bids unopened.



Section 8165 - Determination of highest and best bid

§ 8165.  Determination of highest and best bid.

(a)  General rule.--The highest responsible bidder shall be the one who, having complied with the terms of the official notice of sale, offers to take all of the bonds or notes or any separate lot thereof on which separate bids may be made at the lowest net interest cost to the local government unit, or, if required by the terms of any agreement with the Federal Government or the Commonwealth or any agency of either of them, the highest responsible bidder shall be the one bidding in conformity with the requirements for the successful bidder stipulated in the agreement. The net interest cost shall be computed in accordance with section 8169 (relating to determination of net interest cost and net interest rate).

(b)  Tie bids.--If two or more proposals are found to be the highest and best bids on identical terms conforming to the offering, the bonds or notes shall with the consent of the bidders be awarded to them jointly or absent such consent may be awarded to any one of the bidders selected by lot in any manner deemed fair by the local government unit.



Section 8166 - Required bid security

§ 8166.  Required bid security.

In the case of public sale, bid security shall be given by each bidder, shall be in cash or by certified or official bank check payable to the local government unit and shall be not less than 2% of the principal amount of the bonds or notes to be purchased. The bid security of the unsuccessful bidder or bidders shall be returned to each unsuccessful bidder, without interest, in accordance with written instructions of the bidder conforming to the official notice of sale, promptly upon an award of the bonds or notes or upon the rejection of all bids. The bid security of the successful bidder shall be retained by the treasurer of the local government unit and, with or without allowance for interest as the official notice of sale may specify, shall be applied on the purchase price when the bonds or notes are actually delivered and paid for, retained as liquidated damages if the bidder defaults or returned to the bidder with interest at the judgment rate if, after an acceptance of the proposal, the bonds or notes are not issued for any reason not constituting a default by the bidder. Unless required by the local governing body, no bid security shall be required in the case of tax anticipation notes, bond anticipation notes or notes to be issued under section 8109 (relating to small borrowing for capital purposes).



Section 8167 - Reserved right to reject bids

§ 8167.  Reserved right to reject bids.

Every official notice of sale of bonds or notes shall provide that the right is reserved to the governing body of the local government unit to reject all bids or proposals, but, in a case where conforming bids have been received, opened and rejected, any subsequent sale within a period of two calendar months of bonds or notes in substantially the same amount and for the same purpose must be a public sale to be held at such later time as the governing body may determine to be advantageous.

Cross References.  Section 8167 is referred to in section 8162 of this title.



Section 8168 - Failure to receive conforming bid

§ 8168.  Failure to receive conforming bid.

If bonds or notes are advertised for public sale and no conforming bid is received or if all bids are returned unopened, then the local government unit may cancel the sale and devise a new series for sale or, in the alternative, it may sell the series parts from time to time during the ensuing six months at private sale in accordance with the terms originally advertised with any changes in call price or dates of call for prior redemption or both as may be deemed desirable. After the six-month period, the local government unit may sell any unsold portion of the series in any manner permitted by this subpart, with such appropriate changes in the call prices or dates or call for prior redemption or both or in other terms as may be deemed advisable, provided that, as so changed, the two portions of the series when combined and any issue of which the series is a part are in conformity with the requirements of this subpart as to term, interest rate and stated maturities.



Section 8169 - Determination of net interest cost and net interest rate

§ 8169.  Determination of net interest cost and net interest rate.

(a)  Net interest cost.--Net interest cost may be determined by using either the street method or the present worth method, whichever method shall be specified in the official notice of sale.

(b)  Street method.--Under the street method, a dollar amount shall be determined by computing the total amount of interest payable over the life of the series to stated maturity dates or earlier mandatory call dates and subtracting therefrom the amount of any premium paid above the aggregate principal amount of the bonds or notes or adding thereto the amount of any discount lawfully allowed in the sale.

(c)  Present worth method.--Under the present worth method, there shall be ascertained the semiannual rate, compounded semiannually, necessary to discount to present worth as of the date of the bonds or notes, the amounts payable on each interest payment date and on each stated maturity or earlier mandatory redemption date so that the aggregate of such amounts will equal the purchase price offered therefor, exclusive of interest accrued to the date of delivery. The net interest cost shall be stated in terms of an annual percentage rate and shall be that rate of interest which is twice the semiannual rate so ascertained.

(d)  Net interest rate.--The net interest rate for a series sold under the present worth method shall be the rate of the net interest cost. For a series sold under the street method, the net interest rate shall be determined by dividing the net interest cost by the product of $1,000 multiplied by the number of bond years from the date of the bonds or notes to the stated maturity or earlier mandatory call dates. A bond year shall be one full year that $1,000 of principal amount shall be outstanding and less than full years shall be fractionalized on a 360-day-year basis.

Cross References.  Section 8169 is referred to in section 8165 of this title.






Chapter 82 - Miscellaneous Provisions

Section 8201 - Certification to department of bond or note transcript or lease, guaranty, subsidy contract or other agreement

CHAPTER 82

MISCELLANEOUS PROVISIONS

Subchapter

A.  Department of Community and Economic Development

B.  Sinking Funds and Other Funds and Accounts

C.  Refunding of Debt

D.  Remedies

E.  Penalties

F.  Interest Rate Risk and Interest Cost Management

Enactment.  Chapter 82 was added December 19, 1996, P.L.1158, No.177, effective in 60 days.

SUBCHAPTER A

DEPARTMENT OF COMMUNITY AND ECONOMIC DEVELOPMENT

Sec.

8201.  Certification to department of bond or note transcript or lease, guaranty, subsidy contract or other agreement.

8202.  Filing of statements of noncompletion of sale with department.

8203.  Fees for filing.

8204.  Certificate of approval of transcript.

8205.  Certificate of disapproval and correction of proceedings.

8206.  Effect of failure of timely action by department.

8207.  Records of department.

8208.  Invalidity of instruments which are delivered without compliance with requirements or conditions precedent to issuance or delivery.

8209.  Finality of proceedings as to validity of instruments.

8210.  Power of department to define terms, issue rules and regulations and prescribe forms.

8211.  Petitions for declaratory orders and complaints to department.

Subchapter Heading.  The heading of Subchapter A was amended May 5, 1998, P.L.301, No.50, effective in 60 days.

Cross References.  Subchapter A is referred to in section 8109 of this title.

§ 8201.  Certification to department of bond or note transcript or lease, guaranty, subsidy contract or other   agreement.

(a)  General rule.--The governing body of each local government unit shall, before any bonds or notes except tax anticipation notes issued pursuant to section 8121 (relating to power to issue tax anticipation notes) and notes representing small borrowings issued pursuant to section 8109 (relating to small borrowing for capital purposes) are actually delivered to the initial purchasers or before becoming bound on any lease, guaranty, subsidy contract or other agreement evidencing lease rental debt, cause to be certified to the department, under the signature of the clerk or secretary of the governing body and its corporate seal, a complete and accurate copy of the proceedings for the incurring of debt, as provided in section 8111 (relating to submission to department).

(b)  Other requirements unaffected.--The provisions of this section do not eliminate the filing requirements of sections 8024 (relating to exclusion of subsidized debt from net nonelectoral debt or net lease rental debt), 8025 (relating to exclusion of self-liquidating debt evidenced by revenue bonds or notes to determine net nonelectoral debt), 8026 (relating to exclusion of other self-liquidating debt to determine net nonelectoral debt or net lease rental debt), 8126 (relating to certification as to taxes and revenues to be collected) and 8128 (relating to condition precedent to validity of tax anticipation notes).

Cross References.  Section 8201 is referred to in section 8130 of this title.



Section 8202 - Filing of statements of noncompletion of sale with department

§ 8202.  Filing of statements of noncompletion of sale with department.

If settlement for an issue of bonds or notes or bonds or notes representing lease rental debt, which have received a required approval by the department, fails of completion in whole or in part, the local government unit shall file with the department a notification of noncompletion of sale stating what part of the issue has been delivered.



Section 8203 - Fees for filing

§ 8203.  Fees for filing.

Every filing with the department shall be accompanied by a filing fee as determined in section 605-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929. No submission shall constitute a filing until the proper fee is paid. All fees received under this section shall be paid by the department into the State Treasury through the Department of Revenue.



Section 8204 - Certificate of approval of transcript

§ 8204.  Certificate of approval of transcript.

The department shall, upon receipt of any bond or note transcripts or other filings, carefully examine them to determine whether the debt outstanding and to be outstanding is within the applicable limitations imposed by this subpart and whether the proceedings for incurring the debt, for issuing and selling the bonds or notes and for excluding self-liquidating and subsidized debt have been taken in conformity with the Constitution of Pennsylvania and this subpart. If, upon completion of its examination, a transcript or other filing is found by the department to be in conformity with the Constitution of Pennsylvania and this subpart, the department shall certify its approval to the local government unit if required under other provisions of this subpart.

Cross References.  Section 8204 is referred to in sections 8111, 8208 of this title.



Section 8205 - Certificate of disapproval and correction of proceedings

§ 8205.  Certificate of disapproval and correction of proceedings.

If the department, upon completion of its examination, finds it cannot issue a certificate of approval, it shall notify the local government unit of the reasons why it cannot do so. If the proceedings or any prior filings are subject to correction for demonstrated typographical or computational error, or otherwise, or for failure to include a necessary document or certification and the correction is approved by the department, the error shall be corrected in all places or the additional document or certification shall be furnished to the department within ten days and upon any other terms the department specifies. Thereupon, the department shall certify its approval. If the deficiency is not subject to correction, the department shall certify its disapproval to the local government unit.

Cross References.  Section 8205 is referred to in section 8211 of this title.



Section 8206 - Effect of failure of timely action by department

§ 8206.  Effect of failure of timely action by department.

If the local government unit has submitted a filing to the department by certified mail, return receipt requested, or otherwise has an official receipt from the department, and the local government unit has not, within 20 days of the date of receipt of the filing by the department, received the certificate of approval or disapproval or notification of correctable error, the filing shall be deemed to have been approved for all purposes unless the local government unit has extended the time within which the department may act by written communication to the department or by failure to object to a written communication from the department requesting the extension. Extensions shall not exceed one additional period of 20 days.

Cross References.  Section 8206 is referred to in sections 8111, 8208, 8209 of this title.



Section 8207 - Records of department

§ 8207.  Records of department.

(a)  Retention period.--The department shall keep all proceedings on file for a period of not less than four months after issuance of its certificate of approval or disapproval and thereafter as long as any appeal respecting the proceedings is pending and not finally determined.

(b)  Content.--The department shall keep a public record with respect to each local government unit showing:

(1)  The name of the local government unit.

(2)  The purpose of each series issued or lease executed.

(3)  Whether the series represents nonelectoral, lease rental or electoral debt and the extent to which the debt is subsidized or self-liquidating and, if subsidized or self-liquidating in part, the principal amount thereby eliminated from nonelectoral debt.

(4)  The schedule of stated maturity dates, interest rates and mandatory sinking fund payments for each outstanding issue of bonds or notes or the schedule of lease rentals.

(5)  The dates and designations of each issue of bonds or notes, lease or other document to be executed with the approval number assigned to the issue, lease or other document approved.

(6)  The local government unit's most recently certified borrowing base and regular debt limits computed therefrom.

(7)  The date and manner of authorization of any use of any additional debt limit.

(c)  Records open for inspection.--The records of the department shall be public records available for examination by any citizen of this Commonwealth or any bondholders or noteholders.



Section 8208 - Invalidity of instruments which are delivered without compliance with requirements or conditions precedent to issuance or delivery

§ 8208.  Invalidity of instruments which are delivered without compliance with requirements or conditions precedent to issuance or delivery.

(a)  General rule.--In all cases in which the approval of the department is required by this subpart prior to the issuance of bonds or notes or the execution of a lease, guaranty, subsidy contract or other agreement evidencing lease rental debt, in the case of small borrowings evidenced by notes in respect of which compliance with the conditions of section 8109 (relating to small borrowing for capital purposes) is required, and in the case of tax anticipation notes in respect of which compliance with the conditions of sections 8126 (relating to certification as to taxes and revenues to be collected), 8127 (relating to sale of tax anticipation notes) and 8128 (relating to condition precedent to validity of tax anticipation notes) is required, if the bonds or notes or the lease or other instrument is sold, or executed, and delivered prior to receipt of actual or deemed approval under section 8204 (relating to certificate of approval of transcript) or 8206 (relating to effect of failure of timely action by department) or, as the case may be, without compliance with applicable conditions of issuance, or prior to a required filing with the department, the bonds, notes, lease or other instrument shall be invalid and of no effect in the hands of or for the security of the holder of the bonds or notes or of the obligations secured by the lease or other instrument, except to the extent provided in this section.

(b)  Bona fide purchasers.--If the bonds or notes or the obligations secured by the lease or other instrument are held by a bona fide purchaser, other than an initial purchaser or member of an underwriting or selling group, for value without actual notice of a lack of such prior approval, filing or compliance as the case may be, and such bonds, notes or other obligations contain a recital that such prior approval, filing or compliance was received, made or observed, then the bonds, notes, lease or other instrument shall be valid and enforceable in accordance with their terms, and any applicable debt limits shall be deemed increased to the extent necessary to validate and keep valid the bonds, notes, lease or other instrument, but not for the purpose of reducing the liability of any person under this section.

(c)  Recovery of interest, principal and other amounts.--The local government unit may recover all interest and principal or other amounts payable thereon from the initial purchasers and the individuals, including the officers of the local government unit, responsible for making the unapproved or unauthorized delivery. Notwithstanding the invalidity of the instruments as to them, the initial purchasers and such individuals shall be entitled to credit in any action determining the invalidity or for the recovery provided by this subsection for the amount of the following:

(1)  Any proceeds of the sale of the instruments still held unexpended by the local government unit.

(2)  The lesser of the following:

(i)  The cost or fair market value, whichever is the lesser, of any capital project or part thereof or interest therein acquired by the local government unit by an expenditure of a portion or all of the proceeds of the bonds, notes or other obligations.

(ii)  The remaining nonelectoral borrowing capacity of the local government unit.

Cross References.  Section 8208 is referred to in section 8109 of this title.



Section 8209 - Finality of proceedings as to validity of instruments

§ 8209.  Finality of proceedings as to validity of instruments.

(a)  General rule.--Where a certificate of approval has been issued by the department or has been deemed issued under section 8206 (relating to effect of failure of timely action by department) or, in the case of tax anticipation notes, where the filing with the department required by section 8128 (relating to condition precedent to validity of tax anticipation notes) has occurred and no petition for a declaratory order or complaint has been filed within the applicable time limits specified in section 8211 (relating to petitions for declaratory orders and complaints to the department) or when, after a petition for a declaratory order or complaint has been filed, the proceedings have been approved finally by the department and no appeal to court has been taken, or if an appeal to court has been taken and the proceedings have been approved finally by the court or the appeal has been dismissed, the validity of the proceedings, the right of the local government unit lawfully to issue its bonds or notes or to enter into a lease, guaranty, subsidy contract or other agreement evidencing lease rental debt pursuant to those proceedings, and the validity and due enforceability of the bonds, notes or other instruments in accordance with their terms shall not thereafter be inquired into judicially, in equity, at law or by civil or criminal proceedings, or otherwise, either directly or collaterally. The effect of the approval by the department or by the court on appeal or, in the case of tax anticipation notes, the effect of filing in compliance with section 8128 shall be to ratify, validate and confirm the proceedings absolutely, including the lawful nature of the project and, in the case of tax anticipation notes, the accuracy of the estimates contained in the certificate as to taxes and revenues to be collected, notwithstanding any defect or error in the proceedings, except as specifically provided otherwise in this section, and any debt limit imposed by this subpart shall be deemed increased to the extent necessary to validate the debt or obligation. This section does not relieve an initial purchaser of bonds or notes from liability to a local government unit for the payment of the consideration agreed in the contract of sale or make the bonds or notes valid and enforceable in the hands of an initial purchaser unless the issuer has received a substantial consideration for the series as a whole.

(b)  Liability for willful violations or fraud.--This section does not relieve any person participating in the proceedings from liability for knowingly participating in an ultra vires act of a local government unit or from any civil or criminal liability for false statements in any certificates filed or delivered in the proceedings.



Section 8210 - Power of department to define terms, issue rules and regulations and prescribe forms

§ 8210.  Power of department to define terms, issue rules and regulations and prescribe forms.

Subject to the definitions in section 8002 (relating to definitions), the department may define terms and prescribe other rules and regulations regarding, and prescribe forms for, reports and filings to be submitted to the department pursuant to this subpart.



Section 8211 - Petitions for declaratory orders and complaints to department

§ 8211.  Petitions for declaratory orders and complaints to department.

(a)  General rule.--If proceedings for the incurring of debt represented by bonds or notes or by a lease, guaranty, subsidy contract or other agreement evidencing the acquisition of a capital asset, for the issuance of tax anticipation notes or for the exclusion of debt as self-liquidating or subsidized, have been taken by a local government unit, the local government unit or any taxpayer of the local government unit or other interested party may file with the department a petition for a declaratory order asserting the validity or a complaint asserting the invalidity of the proceedings or any part thereof.

(b)  Time for filing.--A complaint asserting the invalidity of the proceedings or part thereof taken under section 8109 (relating to small borrowing for capital purposes) may be filed not later than one year after final adoption of the resolution authorizing the debt. Any such complaint asserting the invalidity of the proceedings or part thereof excluding debt as self-liquidating under section 8025 (relating to exclusion of self-liquidating debt evidenced by revenue bonds or notes to determine net nonelectoral debt) or authorizing tax anticipation notes under Subchapter B of Chapter 81 (relating to tax anticipation notes and funding debt) may be filed at any time not later than 15 days after the filing with the department of the documents required by section 8025 or of the proceedings pursuant to section 8126 (relating to certification as to taxes and revenues to be collected), as the case may be. A complaint asserting the invalidity of any such proceedings or part thereof in cases in which, under this subpart, the approval or deemed approval of the department is required may be filed with the department not later than the later of:

(1)  fifteen days after the date of the submission of the proceedings by the local government unit to the department for approval even though the proceeding may be subject to correction as provided in section 8205 (relating to certificate of disapproval and correction of proceedings) or otherwise; or

(2)  five days after the date of the last submission of any corrected document or certification to the department.

(c)  Departmental approval pending proceeding.--If a petition for a declaratory order or complaint is filed in respect of proceedings requiring the approval of the department after the submission of the proceedings to the department but prior to approval, disapproval or deemed approval, the department shall not be deemed to have approved the proceedings during the pendency of the matter before the department.

(d)  Jurisdiction and authority of department.--The department has exclusive jurisdiction to hear and determine all procedural and substantive matters arising from the proceedings of a local government unit taken under this subpart, including the regularity of the proceedings, the validity of the bonds, notes, tax anticipation notes or other obligations of the local government unit and the legality of the purpose for which the obligations are to be issued. If a local government unit files a petition for a declaratory order with the department relating to proceedings, the department may require service by publication on taxpayers as the circumstances warrant. In all other respects the proceedings before the department shall be governed by regulations of the department. The department may, after appropriate proceedings in accordance with its regulations, approve or disapprove the proceedings of the local government unit or to direct correction as provided in section 8205. A determination by the department under this subpart shall, except as provided in this subsection, be conclusive and binding as to all procedural and substantive matters which were or could have been presented to the department hereunder. All determinations by the department under this subpart are reviewable as provided in 2 Pa.C.S. Ch. 7 (relating to judicial review).

Cross References.  Section 8211 is referred to in section 8209 of this title.



Section 8221 - Creation of sinking funds and deposits, reserves and surplus funds

SUBCHAPTER B

SINKING FUNDS AND OTHER FUNDS AND ACCOUNTS

Sec.

8221.  Creation of sinking funds and deposits, reserves and surplus funds.

8222.  Assessment fund.

8223.  Duty of treasurer.

8224.  Deposit and investment of moneys in sinking funds and other funds.

8225.  Management of sinking and other funds.

8226.  Inspection of sinking funds and orders to comply.

8227.  Sinking fund not required for small borrowings.

Cross References.  Subchapter B is referred to in sections 8103, 8271 of this title.

§ 8221.  Creation of sinking funds and deposits, reserves and surplus funds.

(a)  General rule.--Every local government unit having outstanding any bonds or notes, other than tax anticipation notes and other than notes issued under section 8109 (relating to small borrowing for capital purposes), shall create forthwith, subject to the terms of any existing contracts with the holders of such bonds or notes, and every local government unit issuing any bonds or notes shall create simultaneously with or prior to the delivery of the bonds or notes, and thereafter maintain until the bonds or notes are paid in full, a sinking fund:

(1)  for the aggregate or for one or more issues or series of its general obligation bonds and notes; and

(2)  separately for each project or combination of projects financed by revenue or guaranteed revenue bonds or notes as to which different revenues are pledged.

If a sinking fund is established for more than one issue of bonds, a separate debt service account for each issue may be established in the sinking fund. The sinking fund shall be maintained with a bank, trust company or bank and trust company located and lawfully conducting a banking or trust business in this Commonwealth and appointed from time to time as a sinking fund depository.

(b)  Deposit of moneys.--Moneys for the payment of taxes assumed and principal and interest on outstanding bonds or notes shall be deposited in the applicable sinking fund or sinking fund account from the sources, at the times and in the amounts provided in any contract with the holders of the bonds and notes but, in any event, prior to the time when payment of the taxes, principal and interest become due and payable. All moneys deposited in sinking funds as required by this subpart and all investments and proceeds of investments thereof shall, without further action or filing, be subject to a perfected security interest for the holders of the bonds or notes for which the sinking fund is held until the money or investments have been properly disbursed or sold.

(c)  Revenues from use of capital project.--A local government unit pledging the rates, rentals, receipts, charges and tolls from the use of a capital project for the security of revenue or guaranteed revenue bonds or notes may by ordinance provide for the deposit thereof as and when received in the sinking fund for the project.

(d)  Other funds and accounts.--A local government unit may provide by ordinance for the creation and maintenance of other accounts in the sinking fund or of other funds for revenue or guaranteed revenue bonds or notes, including operating accounts or funds for financed projects, reserve accounts or funds for various purposes, a bond or note redemption account or fund and a surplus account or fund, and may prescribe the purposes for which the moneys and investments in each account or fund may be withdrawn and the amounts, times and sources of deposits therein. No ordinance shall restrict the application of the rates, receipts, charges and tolls received in respect of a capital project or combined capital projects, exclusive of assessments and contributions for capital improvements, in any fiscal year in excess of the amount required during the year for operating expenses, plus 140% or such lesser percent as may be fixed by ordinance of the amount required to be deposited during the year from the revenues in the applicable sinking fund for the payment, at maturity or scheduled mandatory redemption, of the principal of and interest on the related bonds or notes. This excess shall at all times be available for use by the local government unit for any lawful purpose, and no contract with the holders of bonds or notes shall provide to the contrary.

Cross References.  Section 8221 is referred to in section 8002 of this title.



Section 8222 - Assessment fund

§ 8222.  Assessment fund.

If a local government unit issues bonds or notes as general obligation bonds or guaranteed revenue bonds to provide funds for and towards the cost of making permanent street, sidewalk, water or sewer improvements or other assessable improvements and the cost is assessed against the properties benefited, the assessments as collected shall be paid into a separate assessment fund. Moneys to the credit of the assessment fund may be used for any one or more of the following purposes in any proportions and subject to any priorities set forth in the ordinance incurring the debt:

(1)  Payments to the sinking fund.

(2)  Payment of the cost of such improvements.

(3)  Creation and maintenance of a revolving fund if permitted by the laws governing the local government unit.

(4)  Payment to the general fund or any other fund of the local government unit.

The fund may be continued as a revolving fund if permitted by law or discontinued at any time. Unless otherwise provided in the ordinance incurring the debt, upon discontinuance of the fund, the proceeds of the assessments shall be used to pay any bonds or notes remaining outstanding and to reimburse the general fund of the local government unit for the moneys paid on account of the bonds or notes.



Section 8223 - Duty of treasurer

§ 8223.  Duty of treasurer.

The treasurer of each local government unit shall deposit into the applicable sinking fund or other fund the moneys to be deposited therein pursuant to the pledge or covenant made or adopted by the local government unit at the times and in the amounts provided in the pledge or covenant or, if no pledge or covenant has been made or adopted, as provided in the appropriations made by the governing body. If no appropriation of moneys has been made or if it appears that, as a result of other expenditures, the appropriated revenues will not be received in sufficient amounts in time to make either the deposits required to be made for the payment of the taxes assumed and the interest on and principal of general obligation bonds and notes or the amount due on a guaranty of guaranteed revenue bonds or notes or on a guaranty of any authority or other local government unit obligation, the treasurer shall pay into the applicable sinking fund or other fund that portion of each receipt of tax moneys and other available revenues, subject, in the case of a limited guaranty, to the terms thereof, as will result in the deposit of sufficient moneys in the sinking fund or other fund to pay the taxes assumed and the principal of the interest on the bonds or notes or to meet the guaranty obligation of the local government unit as and when they become due and payable. The governing body of a local government unit may issue its tax anticipation notes under Subchapter B of Chapter 81 (relating to tax anticipation notes and funding debt) to provide all or any part of any moneys needed for deposit in the sinking funds or other funds.



Section 8224 - Deposit and investment of moneys in sinking funds and other funds

§ 8224.  Deposit and investment of moneys in sinking funds and other funds.

(a)  Deposit with financial institutions.--Any moneys in sinking funds and other funds established by ordinance as provided in this subpart, if not required for prompt expenditure, may be deposited at interest in time accounts or certificates of deposit of any bank or bank and trust company, accounts with any savings bank or deposits in building and loan associations or savings and loan associations. Moneys required for prompt expenditure shall be held in demand deposits. To the extent that the deposits or accounts are insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, they need not be secured; otherwise, the deposits shall be secured as public deposits whether or not title, by virtue of the deposit with a fiscal agent or trustee for bondholders, is in the fiscal agent or trustee, except that moneys held by the fiscal agent, trustee or sinking fund depository itself may be secured as trust funds.

(b)  Investment in securities.--Any moneys in funds or accounts not required for prompt expenditure and not deposited at interest shall, to the extent practicable and reasonable, be invested in any securities in which the Commonwealth may, at the time of investment, invest moneys of the Commonwealth not required for prompt expenditure, subject to any stricter requirements in any contract with the holders of bonds or notes for which the particular fund or account was created or maintained.

(c)  Control of account.--All such deposits and investments shall be in the name of the local government unit, but moneys and investments in the sinking fund shall be subject to withdrawal or collection only by the sinking fund depository for proper purposes in accordance with this subpart.

(d)  Disposition of income.--Income received from any deposit or investment shall be a part of the fund or account invested and may be applied if so desired by the local government unit in reduction of or to complete any required deposits in the fund or account.

(e)  Combining accounts.--For the purposes of investment or deposit at interest, all accounts in a sinking fund or other accounts or funds established in respect of one or more series of bonds or notes having the same depository may be combined, and each combined account shall be entitled to its pro rata share of each deposit or investment.

(f)  Return of unclaimed moneys.--The sinking fund depository shall return to the local government unit all moneys deposited in a sinking fund for the payment of bonds, notes or coupons which have not been claimed by the holders thereof after two years from the date when payment is due, except where the funds are held for the payment of outstanding checks, drafts or other instruments of the sinking fund depository. This subsection or any action taken under this subsection does not relieve the local government unit of its liability to the holders of unpresented bonds, notes or coupons.

(g)  Sale of investments.--Any investments of a sinking fund, including bonds of the local government unit held therein, may be sold at any time by the sinking fund depository if cash is required for expenditure, or as directed by the managers of the sinking fund, through any broker or dealer in securities, any other law concerning dispositions of assets of a local government unit to the contrary notwithstanding.

Cross References.  Section 8224 is referred to in sections 8250, 8251 of this title.



Section 8225 - Management of sinking and other funds

§ 8225.  Management of sinking and other funds.

The management and control of sinking and other funds and investments thereof subject to the provisions of this subpart shall be vested in the governing body of the local government unit except:

(1)  Where by any other law there has been created any board or commission for the management and control of sinking funds of a particular class of local government units, in which case the board or commission shall have the management and control of the sinking funds of the local government units.

(1.1)  To the extent otherwise provided by this subpart.

(2)  To the extent otherwise lawfully provided in any contract with the holders of bonds or notes.

(May 5, 1998, P.L.301, No.50, eff. 60 days)

1998 Amendment.  Act 50 added par. (1.1).



Section 8226 - Inspection of sinking funds and orders to comply

§ 8226.  Inspection of sinking funds and orders to comply.

(a)  General rule.--The department may from time to time audit the sinking funds and all records pertaining thereto of local government units which have any outstanding debt, except those annually submitting to the department reports of their sinking funds audited by an independent public accountant and except for school districts of the first class or cities of the second class and second class A.

(b)  Order to comply.--If such audit or reports disclose that any local government unit has refused or neglected to establish sinking funds as required by this subpart or has failed to provide sufficient moneys for any sinking fund to meet the payments of assumed taxes, principal and interest to be made therefrom, is not investing a sufficient amount of the sinking fund moneys or is otherwise in violation of this subchapter, the department shall make an order requiring the local government unit or any officer thereof or the governing body to take any steps as, in the opinion of the department, will cause the sinking funds to comply with this subchapter or to be sufficient.

(c)  Mandamus to compel compliance with order.--In addition to the criminal prosecutions provided for in Subchapter E (relating to penalties) or in lieu thereof, the department may apply to the court for an order in mandamus to issue to the officer or governing body of the local government unit to compel compliance with the order of the department or with the order with any modifications thereof as to the court may seem just and proper.



Section 8227 - Sinking fund not required for small borrowings

§ 8227.  Sinking fund not required for small borrowings.

A local government unit may, but shall not be required to, comply with the provisions of this subchapter in respect of notes issued in compliance with section 8109 (relating to small borrowing for capital purposes).



Section 8241 - Power to refund

SUBCHAPTER C

REFUNDING OF DEBT

Sec.

8241.  Power to refund.

8242.  Treatment of costs upon refunding.

8243.  Limitation on extending term of debt by refunding.

8244.  Effect of debt limits on refunding nonelectoral bonds or notes or lease rental debt.

8245.  Refunding of electoral debt.

8246.  Procedure for authorization, sale, issue and approval of refunding bonds or notes.

8247.  Special limitation on refunding of funding debt.

8248.  Approval of refunding by the electors.

8249.  Refunding with bonds of another type.

8250.  Use of proceeds of refunding bonds and when refunded bonds are no longer deemed outstanding.

8251.  Cessation of interest on called bonds or notes.

Cross References.  Subchapter C is referred to in section 8109 of this title.

§ 8241.  Power to refund.

(a)  General rule.--Subject to the provisions of the outstanding bonds, notes or obligations evidencing lease rental debt and subject to the provisions of this subchapter, a local government unit may refund any outstanding debt, in whole or in part, at any time and may refund any outstanding notes with bonds or bonds with notes.

(b)  Authorized purposes.--The refunding may be for any one or more of the following purposes:

(1)  Reducing total debt service over the life of the series.

(2)  Reducing the annual debt service in any particular year or years by extending the life of the issue subject to the limitations imposed by section 8247 (relating to special limitation on refunding of funding debt).

(3)  Eliminating any covenant or restriction in or applicable to any outstanding series or issue of bonds or notes determined by the local government unit to be unduly burdensome or restrictive.

(4)  Refunding any maturity or maturities or any portions thereof to a later date subject to the limitations imposed by section 8247.

(5)  Substituting bonds for notes or bond anticipation notes or substituting notes for bonds.

(6)  Adjusting lease rentals upon refunding of lease rental debt for any one or more of the foregoing purposes.

It is immaterial whether or not any such refunding under paragraph (2), (3), (4) or (5) increases the total debt service payable over the life of the series.

(c)  Definition.--As used in this section, the term "refund" and its variations shall mean the issuance and sale of obligations, the proceeds of which are used or are to be used for the payment or redemption of outstanding obligations upon or prior to maturity.

Cross References.  Section 8241 is referred to in sections 8243, 8247, 8249 of this title.



Section 8242 - Treatment of costs upon refunding

§ 8242.  Treatment of costs upon refunding.

(a)  General rule.--In any refunding, a principal amount of refunding bonds or notes or obligations evidencing lease rental debt equal to the sum of the following:

(1)  the call premium payable on the bonds, notes or obligations being refunded;

(2)  the discount allowed on the sale of the refunding bonds, notes or obligations;

(2.1)  any funds borrowed in order to pay any termination payment required to be paid under a qualified interest rate management agreement in which the notional amount is identified as corresponding to all or any portion of the bond or note being refunded;

(3)  any funds borrowed to pay interest on bonds, notes or obligations being refunded; and

(4)  the costs of issue and sale of the refunding bonds, notes or obligations;

may be considered as interest on the refunding bonds, notes or obligations and may be separately stated in all reporting of debt and in all computation of debt limits and, if so considered and reported by the local government unit, shall not be considered as electoral, nonelectoral or lease rental debt. In subsequent debt statements, any such separately stated principal amount of bonds, notes or obligations shall be reported as being amortized in the same proportion as the series of which they are a part.

(b)  Comparison of debt service.--For the purpose of computing whether savings are being effected, the comparison of debt service which would be payable on the refunded bonds, notes or obligations shall be with debt service on the refunding bonds, notes or obligations without reference to the designation of the costs in subsection (a)(1) through (4), adjusted in each case by projected receipt of interest on invested funds of excess revenues or application of reserves to make the comparison reasonable and proper.

(Sept. 24, 2003, P.L.110, No.23, eff. imd.)

2003 Amendment.  Act 23 added subsec. (a)(2.1).



Section 8243 - Limitation on extending term of debt by refunding

§ 8243.  Limitation on extending term of debt by refunding.

(a)  General rule.--Subject to the terms of section 8247 (relating to special limitation on refunding of funding debt) and to the terms of subsection (b), a local government unit shall not extend the term of outstanding debt through refunding to a maturity date that could not have been included in the original issue, except in the case of an emergency refunding of stated maturity date to avoid a default occasioned by an unforeseen shortage in total revenues proven to the satisfaction of the department upon petition, filed by the governing body of the local government unit, alleging the emergency and the unforeseen loss of revenues. Public notice of the intention to file a petition shall be given by advertisement not less than five nor more than 20 days before the filing thereof. The emergency refunding shall be made only in the amount and with the stated maturity date or dates approved by the department. The first maturity of a refunding issue need not occur until the year after the last stated maturity date of the bonds not called in the series being refunded.

(b)  Increasing amount of principal payable.--Except in the case of refundings for the purposes specified in section 8241(b)(1) and (5) (relating to power to refund) and except for emergency refundings approved by the department, no refunding bonds shall be issued which will increase the amount of principal payable, after provision for earlier mandatory calls, in any year or years after the latest stated maturity date of the bonds being refunded, over the amount of the principal which would have been payable on the bonds or notes originally issued for the project in each such year if the original bonds or notes had been structured on a 6% level annual debt service plan to the last stated maturity date of the proposed refunding bonds, computed to the nearest whole multiple of $5,000, as the amounts shall be computed by a financial advisor, other qualified person or public accountant.



Section 8244 - Effect of debt limits on refunding nonelectoral bonds or notes or lease rental debt

§ 8244.  Effect of debt limits on refunding nonelectoral bonds or notes or lease rental debt.

If any debt originally incurred was lawfully incurred and issued and, at the time the debt was incurred, the portion constituting nonelectoral debt or lease rental debt was within the limitations imposed thereon by law, the issue of refunding bonds or notes or the adjustment of lease rentals in respect of the debt shall be lawful and valid, notwithstanding that the aggregate of outstanding debt shall thereby exceed the then applicable limitations set by section 8022 (relating to limitations on incurring of other debt), which limitations shall be deemed increased but only to the extent necessary to effectuate and amortize the refunding lawfully. Any portion of the refunding bonds, notes or obligations may be excluded from nonelectoral debt or lease rental debt, either as subsidized debt or self-liquidating debt, in accordance with the procedure provided in Subchapter B of Chapter 80 (relating to limitations on debt of local government units).



Section 8245 - Refunding of electoral debt

§ 8245.  Refunding of electoral debt.

A local government unit may, by action of its governing body and in accordance with the limitations of this subchapter, refund any debt originally incurred as electoral debt. The refunding bonds, notes or obligations so issued shall not thereby be considered nonelectoral debt or lease rental debt for any purpose.



Section 8246 - Procedure for authorization, sale, issue and approval of refunding bonds or notes

§ 8246.  Procedure for authorization, sale, issue and approval of refunding bonds or notes.

Bonds or notes issued for refunding purposes shall be authorized, issued, sold, approved and settled and refunding of lease rental debt shall be authorized and approved in the manner provided in this subpart for the authorization, issue, sale and approval of the original debt, subject to any additional limitations provided in this subchapter. No refunding bonds or notes shall be delivered to the purchasers thereof unless, simultaneously therewith, the notes or bonds being refunded become no longer outstanding in accordance with section 8250 (relating to use of proceeds of refunding bonds and when refunded bonds are no longer deemed outstanding). No adjustment in lease rentals shall be made unless appropriate provision for the retirement of the outstanding lease rental debt has been made.



Section 8247 - Special limitation on refunding of funding debt

§ 8247.  Special limitation on refunding of funding debt.

A debt incurred for funding purposes pursuant to section 8130 (relating to approval by court to fund unfunded debt) or under law in existence prior to July 12, 1972, shall not be refunded except under section 8241(b)(1) (relating to power to refund) until the refunding has been approved as necessary by the court of common pleas. The approval shall be obtained by petition to reopen the proceedings in which the funding debt was originally incurred, and the court shall grant the petition if, after hearing, the court is satisfied that the refunding is necessary and is in the public interest. Public notice of the filing of the petition shall be given by advertisement not less than five nor more than 20 days before the filing thereof. All subsequent proceedings in respect of the refunding of the funding debt shall be taken in accordance with the provisions of this subpart applicable to the incurring of the original debt. Bonds or notes issued to refund funding debt shall be stated to mature at the dates and in the amounts on each date as may be approved by the court, notwithstanding any limitation on the term of funding debt imposed elsewhere in this subpart.

Cross References.  Section 8247 is referred to in sections 8241, 8243 of this title.



Section 8248 - Approval of refunding by the electors

§ 8248.  Approval of refunding by the electors.

The governing body of any local government unit may also obtain the approval of the electors to any refunding of nonelectoral or lease rental debt in the manner prescribed for an original issue by Subchapter C of Chapter 80 (relating to procedure for securing approval of electors) and may issue general obligation bonds or guaranteed revenue bonds or incur other obligations in the refunding if approved by the electors regardless of the class of bonds, notes or obligations originally issued.

Cross References.  Section 8248 is referred to in section 8249 of this title.



Section 8249 - Refunding with bonds of another type

§ 8249.  Refunding with bonds of another type.

Subject to the limitations of section 8022 (relating to limitations on incurring of other debt) or after a referendum held pursuant to section 8248 (relating to approval of refunding by the electors), the governing body of any local government unit may for any purpose specified in section 8241 (relating to power to refund) refund with its general obligation bonds or notes or its guaranteed revenue bonds or notes all or any part of any outstanding revenue bonds or notes or bonds, notes or obligations of any authority or other local governmental unit constituting lease rental debt of the local government unit or may refund any outstanding revenue bonds or guaranteed revenue bonds or notes with like bonds or notes. The local government unit may also refund any general obligation or guaranteed revenue bonds with its revenue bonds, by the incurring of lease rental debt or by guaranteeing the obligations of an authority.



Section 8250 - Use of proceeds of refunding bonds and when refunded bonds are no longer deemed outstanding

§ 8250.  Use of proceeds of refunding bonds and when refunded bonds are no longer deemed outstanding.

(a)  General rule.--The proceeds of refunding bonds, together with any other moneys made available for the purpose, shall be used solely for the purpose of retiring the bonds being refunded and for the purpose of paying the costs of the refunding.

(b)  When obligations no longer deemed outstanding.--Any bonds or notes to be redeemed or paid shall no longer be deemed to be outstanding for the purpose of determining the net debt of the local government unit or for the purposes of any indenture limitations on repledging revenues when the local government unit has irrevocably deposited with a bank or bank and trust company in a sufficient amount:

(1)  Moneys.

(2)  Noncallable securities of the Federal Government or of the Commonwealth maturing or payable at par at the option of the holders at or prior to the dates needed for disbursement.

(3)  Time deposits or certificates of deposit, with a firm rate of interest or stated minimum rate of interest, issued by a bank or bank and trust company and insured or adequately secured as required by section 8224 (relating to deposit and investment of moneys in sinking funds and other funds).

(4)  Any combination of the foregoing.

(c)  Deposits equal to principal and interest.--Subject to any relevant contrary law or regulation, the amount deposited may be equal to the principal and interest to become due on the bonds or notes being refunded to the date on which the bonds or notes are stated to mature or any lesser amount computed in accordance with the provisions of subsection (d).

(d)  Test of sufficiency.--The deposited amount shall be sufficient when it, together with the interest to be earned thereon, will equal the principal, premium and interest to become due on the bonds or notes being refunded to the earlier of the date at which any bonds or notes are stated to mature or have been called for prior redemption, except that the local government unit shall simultaneously have given the bank or bank and trust company instructions and authority, stated to be irrevocable, to publish any notices of redemption remaining to be published.

(e)  Irrevocable call for redemption.--When stated to be irrevocable, the instructions and authority to call bonds or notes for redemption shall become irrevocable upon the delivery thereof or upon the deposit of the moneys or securities in a sufficient amount to effect the redemption, whichever occurs later. Until the irrevocability has occurred, a call for redemption may be revoked by notice given in the same manner as the notice of redemption.

Cross References.  Section 8250 is referred to in sections 8110, 8246 of this title.



Section 8251 - Cessation of interest on called bonds or notes

§ 8251.  Cessation of interest on called bonds or notes.

Upon the date fixed for redemption, if the irrevocable deposit has been made and the required notice of the redemption has been given, no further interest on the bonds or notes so called for redemption shall accrue. This subchapter does not relieve the issuing local government unit of its obligation to see that the holders of the bonds or notes called for redemption are paid in full on the date fixed for redemption. From and after that date, if the irrevocable deposit was made at the proper amount on that date, the holders of bonds or notes called for redemption shall have no rights against the local government unit except to receive payment from the deposited funds or from the local government unit to the extent of the moneys returned to it pursuant to section 8224(f) (relating to deposit and investment of moneys in sinking funds and other funds).



Section 8261 - Failure to budget debt service

SUBCHAPTER D

REMEDIES

Sec.

8261.  Failure to budget debt service.

8262.  Failure to pay principal or interest.

8263.  Trustee for bondholders.

8264.  Receiver for revenue projects.

8265.  Costs of suits or proceedings.

8266.  Distribution of moneys realized for bondholders.

Cross References.  Subchapter D is referred to in section 8106 of this title.

§ 8261.  Failure to budget debt service.

If a local government unit having outstanding any general obligation bonds or notes or guaranteed revenue bonds or notes, lease rental debt or guaranty of authority obligations fails or refuses to make adequate provision in its budget for any fiscal year for the sums payable in respect of the bonds or notes, lease rental or guaranty in the year or fails to appropriate or pay the moneys necessary in that year for the payment of the amount of the lease rental or guaranty, as the case may be, of the maturing principal of and the interest on the bonds or notes or any of them, or any tax anticipation notes, or any sinking fund obligation for the bonds or notes or tax anticipation notes, or guaranty or the lease rental payment coming due in the fiscal year of the budget or for which the appropriations or payments should have been made, then at the suit of the holder of any bond, note or tax anticipation note or coupon or guaranty, or the holder of any authority obligation secured by a lease evidencing the acquisition of a capital asset or of any taxpayer of the local government unit, the court of common pleas shall, after a hearing held upon such notice to the local government unit as the court may direct and upon a finding of such failure or neglect, by order of mandamus require the treasurer of the local government unit to pay into the sinking fund for each series of bonds or notes then outstanding, or for each guaranty or lease rental payment, the first tax moneys or other available revenues or moneys thereafter received in the fiscal year by the treasurer, equally and ratably for each series for which provision has not been made in proportion to debt service for the year on each series then outstanding, or the amounts due upon guaranties or as payments with respect to lease rental debt, as the case may be. Any priority on incoming tax moneys accorded to a separate sinking fund for tax anticipation notes under the authority of section 8125 (relating to security for tax anticipation notes and sinking fund) shall not be affected by this provision until the sum on deposit in each sinking fund equals the moneys that should have been budgeted or appropriated for each series.

Cross References.  Section 8261 is referred to in section 8262 of this title.



Section 8262 - Failure to pay principal or interest

§ 8262.  Failure to pay principal or interest.

(a)  General rule.--If a local government unit fails or neglects to pay the interest or principal on any of its general obligation bonds or notes or tax anticipation notes as the same becomes due and payable, whether at the stated maturity date or upon an unrevoked call for prior redemption, or to perform its payment obligations with respect to any lease rental debt or guaranteed revenue bonds or notes, and the failure continues for 30 days, the holder thereof may, subject to priorities created under sections 8125 (relating to security for tax anticipation notes and sinking fund), 8261 (relating to failure to budget debt service) and 8263 (relating to trustee for bondholders) and to any limitations upon individual rights of action properly provided in the bond ordinance or any indenture, recover the amount due in an action in the court of common pleas. The judgment recovered shall have an appropriate priority upon the moneys next coming into the treasury of the local government unit and shall be a judgment upon which funding bonds may be issued pursuant to Subchapter B of Chapter 81 (relating to tax anticipation notes and funding debt).

(b)  Revenue bonds and notes.--If a local government unit fails or neglects to pay or cause to be paid the principal of or the interest upon any revenue bond or note as the same shall become due, whether at the stated maturity or upon call for prior redemption, the holder thereof may, subject to priorities created under sections 8125, 8262 (relating to failure to pay principal or interest) and 8263 and to any limitations upon individual rights of action properly provided in the bond ordinance or any indenture, recover the amount due in an action in the court of common pleas, but the judgment shall be limited to payment out of the assessments, revenues, rates, rents, tolls and charges from the project which are pledged for the payment of the bonds or notes.



Section 8263 - Trustee for bondholders

§ 8263.  Trustee for bondholders.

(a)  Appointment.--Notwithstanding any provision in the bonds or notes or in any authorizing ordinance, if a local government unit defaults in the payment of the principal of or the interest on any series of bonds or notes after it becomes due, whether at the stated maturity or upon call for prior redemption, and the default continues for 30 days or if the local government unit fails to comply with any provision of the bonds or notes, or in any authorizing resolution or indenture of trust, the holders of 25% in aggregate principal amount of the bonds or notes of the series then outstanding, by an instrument or instruments filed in the office of the recorder of deeds in the county in which the local government unit is located, signed and acknowledged as a deed to be recorded, may appoint a trustee, who may be the sinking fund depository, to represent the holders of all the bonds or notes, and the representation shall be exclusive for the purposes provided in this section.

(b)  Powers and duties.--The trustee may and, upon written request of the holders of 25% in principal amount of the bonds or notes then outstanding and upon being furnished with indemnity satisfactory to it, shall, in his or its own name, take one or more of the following actions, and the taking of such action shall preclude similar action whether previously or subsequently initiated by individual holders of bonds or notes:

(1)  By mandamus or other proceeding at law or in equity, enforce all rights of the holders of the bonds or notes, including, in the case of revenue or guaranteed revenue obligations, the right to require the local government unit to:

(i)  impose and collect rents, rates, tolls and charges adequate to carry out any agreement or covenant as to or pledge of the rents, rates, tolls or charges for the use of the project or projects financed by the bonds or notes; or

(ii)  carry out any other agreements with the holders of the bonds or notes.

(2)  Bring suit on the bonds or notes without the necessity for producing the bonds or notes, and with the same effect as a suit by any holder.

(3)  In the case of revenue or guaranteed revenue bonds or notes, require the local government unit to account, as if it were the trustee of an express trust for the holders of the bonds or notes, for any pledged revenues received.

(4)  In the case of general obligation bonds or notes, petition the court to levy, after a hearing upon such notice to the owners of assessable real estate as the court may prescribe, the amount due before or after the exercise of any right of acceleration on the bonds or notes, plus estimated costs of collection as an assessment upon the properties benefited by the improvement pursuant to the front-foot rule if the project is an assessable improvement, otherwise upon all taxable real estate and other property subject to ad valorem taxation in the local government unit, in proportion to the value thereof as assessed for tax purposes, and the trustee may collect or cause the local government unit to collect such assessments as by foreclosure of a mortgage or security interest on the realty or other property if not paid on demand.

(5)  In the case of guaranteed revenue bonds or notes or a guarantee of authority obligations or unpaid lease rentals under leases evidencing the acquisition of capital assets, to petition the court to levy, after hearing upon the notice to the owners of assessable real estate and other property subject to ad valorem taxation as the court may prescribe, the amount due on the guaranty or under the lease plus estimated costs of collection as an annual assessment for the current and future years upon all taxable real estate and other properties subject to ad valorem taxation in the local government unit in proportion to the value thereof as assessed for tax purposes, and the trustee may collect or cause the local government unit to collect the assessments as by foreclosure of a mortgage or security interest on the realty or other property if not paid on demand. The levy shall bear interest, until paid, at a rate sufficient to cover accruing interest on the bonds or notes.

(6)  By suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds, notes, guaranty or authority obligations under a lease evidencing the acquisition of capital assets.

(7)  After 30 days' prior written notice to the local government unit and subject to any limitations in the bond ordinance or relevant indenture, declare the unpaid principal of all the bonds or notes to be immediately due and payable with interest at the rates stated in the bonds until final payment. If all defaults are made good, the trustee may annul the declaration and its consequences.

Any assessment levied pursuant to paragraphs (4) and (5) shall have the same priority and preference as to other liens or mortgages on the real estate or security interests in fixtures thereon or other property as a lien for unpaid taxes.

(c)  Installment payments.--The court of common pleas in cases of extreme hardship may provide for the payment of sums levied in five or fewer annual installments with interest at a rate sufficient to cover the interest accruing on the bonds or notes.

(d)  Trustee or fiscal agent under original issue.--If a trustee or fiscal agent for the bondholders or noteholders was appointed in connection with the original issue of the bonds or notes and is willing to serve and exercise the powers conferred upon a trustee appointed by this section, the trustee appointed in the manner provided in this section shall have the powers set forth unless the appointment under this section was executed by or pursuant to the authority of the holders of a principal amount of the bonds or notes sufficient to remove the originally appointed trustee or fiscal agent.

Cross References.  Section 8263 is referred to in section 8262 of this title.



Section 8264 - Receiver for revenue projects

§ 8264.  Receiver for revenue projects.

(a)  Appointment.--A trustee for the holders of defaulted bonds or notes, whether or not the series of bonds represented by the trustee has been declared to be and has become immediately due and payable, shall be entitled as of right to the appointment by the court of common pleas of a receiver of all or any part or parts of a project or the projects, the rents, rates, revenues, tolls and charges of which are pledged for the security of the bonds or notes of the series.

(b)  Powers and duties.--Except as otherwise provided in this section, the receiver may not sell, assign, mortgage or otherwise dispose of, but may enter and take possession of, the project or projects or part or parts thereof and, subject to the equal or prior rights of the holders of any other series of bonds or notes, shall take possession of all moneys and other property derived from or applicable to the construction, operation, maintenance, repair and reconstruction of the project or projects or parts thereof. The receiver may thereafter proceed with any construction or other work thereon which the local government unit is under obligation to do. The receiver may operate, maintain, repair and reconstruct the project or projects or parts thereof and collect and receive all rents, rates, receipts, tolls, other charges and revenues arising therefrom, subject to the equal or prior rights of the holders of any other series of bonds or notes therein. As part of his power to operate and maintain a project, the receiver may sell or otherwise dispose of equipment which is no longer used or usable by the project. The receiver shall perform the public duties and carry out the lawful agreements and obligations of the local government unit with respect to the project or projects or parts thereof, all under the direction of the court, but shall not perform any essential governmental functions.



Section 8265 - Costs of suits or proceedings

§ 8265.  Costs of suits or proceedings.

In any suit, action or proceeding by or on behalf of the holders of defaulted bonds or notes of a local government unit brought under this subpart, the fees and expenses of a trustee or receiver, including operating costs of a project and reasonable counsel fees, shall constitute taxable costs, and all costs and disbursements allowed by the court shall be deemed additional principal due on the bonds or notes and shall be paid in full from any recovery prior to any distribution to the holders of the bonds or notes.

Cross References.  Section 8265 is referred to in section 8266 of this title.



Section 8266 - Distribution of moneys realized for bondholders

§ 8266.  Distribution of moneys realized for bondholders.

Moneys or funds collected for the holders of defaulted bonds or notes entitled to share equally and ratably therein shall, after the payment of costs and fees as provided in section 8265 (relating to costs of suits or proceedings), be applied by the trustee or receiver, unless the terms of the bonds or notes provide otherwise, as follows:

(1)  Unless the principal of all of the bonds or notes represented has become or has been declared due and payable:

(i)  To the payment to the persons entitled thereto of all installments of interest then due in the order of the stated maturity dates of the installments of the interest and, if the amount available is not sufficient to pay any installment in full, then to the payment ratably, according to the amounts due on the installment, to the persons entitled thereto, without any discrimination or preference except as to any difference in the respective rates of interest expressed in the bonds or notes or coupons for interest.

(ii)  To the payment to the persons entitled thereto of the unpaid principal of any bonds or notes which has become due, whether at stated maturity dates or by call for redemption, in the order of their respective due dates and, if the amount available is not sufficient to pay in full all the bonds or notes due on any date, then to the payment ratably, according to the amounts of principal due on the dates, to the persons entitled thereto without any discrimination or preference.

(2)  If the principal of all of the bonds or notes entitled to share equally in the moneys has become or has been declared due and payable, to the payment of the principal and interest then due and unpaid upon the bonds or notes without preference or priority of principal over interest or interest over principal, or of any installment of interest over any other installment of interest, or of any bond or note over any other bond or note, ratably according to the amounts due respectively for principal and interest, to the persons entitled thereto without any discrimination or preference except as to any difference in the respective rates of interest specified in the bonds, notes and coupons.

(3)  If more than one series is involved and the principal of all bonds or notes of one or more series has become or has been declared due and payable, and that if one or more others has not, the funds available shall be apportioned to each series according to the respective amounts of principal of each series then outstanding less, as to each series, any amounts held earmarked for the series, and distribution to the holders of the bonds, notes and coupons of each series shall be made according to whichever of paragraphs (1) and (2) may be applicable.



Section 8271 - Failure to obey sinking fund directive of department

SUBCHAPTER E

PENALTIES

Sec.

8271.  Failure to obey sinking fund directive of department.

Cross References.  Subchapter E is referred to in section 8226 of this title.

§ 8271.  Failure to obey sinking fund directive of department.

Any officer or any member of the governing body of any local government unit who refuses or neglects to obey any order of the department made under Subchapter B (relating to sinking funds and other funds and accounts) concerning sinking funds or who refuses to furnish requested information required by the department or refuses agents of the department access to any books, records or documents relating to sinking funds commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine not more than $500 for each day of violation.



Section 8281 - Qualified interest rate management agreements

SUBCHAPTER F

INTEREST RATE RISK AND INTEREST COST MANAGEMENT

Sec.

8281.  Qualified interest rate management agreements.

8282.  Covenant to pay amounts due under qualified interest rate management agreements.

8283.  Remedies.

8284.  Notice and retention of records.

8285.  Financial reporting.

Enactment.  Subchapter F was added September 24, 2003, P.L.110, No.23, effective immediately.

§ 8281.  Qualified interest rate management agreements.

(a)  General rule.--

(1)  Except as set forth in paragraph (4), notwithstanding any other law to the contrary, a local government unit may negotiate and enter into qualified interest rate management agreements consistent with the provisions of this subchapter.

(2)  The local government unit must authorize and award by resolution each qualified interest rate management agreement or any confirmation of a transaction. The resolution is subject to section 8003(a) and (b) (relating to advertisement and effectiveness of ordinances) but may be valid and effective for all purposes immediately upon adoption or as otherwise provided in the resolution.

(3)  A local government unit has the power to contract for insurance covering the risks of nonpayment of amounts due under qualified interest rate management agreements.

(4)  The authority granted in this subchapter shall not apply to any local government unit which has been declared distressed by the Department of Community and Economic Development.

(b)  Requirements for resolution.--The resolution authorizing and awarding a qualified interest rate management agreement or authorizing a transaction under the agreement must include in the resolution or as an appendix to the resolution all of the following:

(1)  A copy of the qualified interest rate management agreement or confirmation of the transaction under the qualified interest rate management agreement in substantially the form to be executed pursuant to the resolution.

(2)  The interest rate management plan meeting the requirements under this subpart:

(i)  adopted by the local government unit; or

(ii)  if the local government unit is incurring indebtedness under this chapter which has or will be issued to a public authority that has entered into or will enter into an interest rate management agreement meeting the requirements of a qualified interest rate management agreement under this subpart, adopted by that public authority.

(3)  A statement of the manner of the award of the qualified interest rate management agreement under subsection (e).

(c)  Contents of qualified interest rate management agreements.--In addition to other provisions approved by the local government unit, a qualified interest rate management agreement must contain all of the following:

(1)  The covenant of the local government unit to make payments required by the qualified interest rate management agreement and the covenants authorized by section 8282 (relating to covenant to pay amounts due under qualified interest rate management agreements).

(2)  The notional amount of the qualified interest rate management agreement and the principal amount of bonds or notes or lease rental debt, or portions of the notional or principal amounts, issued or to be issued by the local government unit under this subpart or guaranteed by the local government unit under this subpart, to which the agreement relates.

(3)  The term of any qualified interest rate management agreement, which must not exceed the latest maturity date of the bonds or notes referenced in the qualified interest rate management agreement.

(4)  A provision requiring the termination of the agreement if all debt to which the qualified interest rate management agreement relates is no longer outstanding.

(5)  The maximum annual interest rate which the local government unit may pay thereunder.

(6)  A provision that the maximum net payments by fiscal year of a local government unit shall not exceed the maximum interest rate specified in the qualified interest rate management agreement for:

(i)  periodic scheduled payments, not including any termination payments, due under the qualified interest rate management agreement; and

(ii)  the interest on the bonds or notes to which the qualified interest rate management agreement relates.

(7)  The source of payment of the payment obligations of the local government unit, which must be either general revenues or revenues specifically identified in the agreement.

(8)  A provision addressing the actions to be taken if the credit rating of the other party changes.

(9)  A provision that periodic scheduled payments due under the qualified interest rate management agreement and debt service due on the related bonds or notes or payments due under the related instrument evidencing lease rental debt or guaranty of the local government unit shall be senior in right and priority of payment to termination payments due under the qualified interest rate management agreement.

(d)  Other provisions of the qualified interest rate management agreement.--The qualified interest rate management agreement may include:

(1)  A covenant to include any termination payment or similar payment for a qualified interest rate management agreement in its current budget at any time during a fiscal year or in a budget adopted in a future fiscal year.

(2)  A provision that the following shall be equally and ratably payable and secured under the applicable covenants authorized in section 8282:

(i)  Periodic scheduled payments due under the qualified interest rate management agreement; and

(ii)  Any of the following to which the agreement relates:

(A)  the debt service due on the bonds or notes;

(B)  payment under an instrument evidencing lease rental debt; or

(C)  payment under a guaranty of the local government unit.

(3)  A provision that the qualified interest rate management agreement may be terminated at the option of the local government unit without cause but that the qualified interest rate management agreement may not be terminated at the option of the other party to the qualified interest rate management agreement without cause.

(e)  Award of qualified interest rate management agreements.--

(1)  The local government unit shall establish a process for selecting other parties before entering into a qualified interest rate management agreement.

(2)  The local government unit shall establish qualifications for other parties before entering into a qualified interest rate management agreement. The qualifications shall include a rating for the other party of at least the third highest rating category from a nationally recognized rating agency.

(3)  A qualified interest rate management agreement must be awarded by public sale, private sale by negotiation or private sale by invitation.

(4)  The local government unit shall select the qualified interest rate management agreement which the local government unit determines is in its best financial interest. The qualified interest rate management agreement selected must contain financial terms and conditions which in the opinion of the independent financial advisor to the local government unit are fair and reasonable to the local government unit as of the date of award.

(5)  The local government unit may satisfy the requirements of paragraph (4) by obtaining a finding from an independent financial advisor to the public authority that the financial terms and conditions of the agreement are fair and reasonable to the public authority as of the date of the award if all of the following apply:

(i)  The local government unit is incurring indebtedness under this chapter which has or will be issued to a public authority.

(ii)  In connection with the incurring of debt under subparagraph (i), the local government unit will become obligated for all or a portion of the public authority's costs under an interest rate management agreement.

Cross References.  Section 8281 is referred to in sections 8002, 8283 of this title.



Section 8282 - Covenant to pay amounts due under qualified interest rate management agreements

§ 8282.  Covenant to pay amounts due under qualified interest rate management agreements.

(a)  Contents.--The local government unit shall include in a qualified interest rate management agreement a covenant that the local government unit shall do the following:

(1)  Include the periodic scheduled amounts payable in respect of the qualified interest rate management agreement for each fiscal year in its budget for that fiscal year.

(2)  Appropriate those amounts from its general or specially pledged revenues for the payment of amounts due under the qualified interest rate management agreement.

(b)  Pledge.--

(1)  Except as set forth in paragraph (2), the local government unit may pledge its full faith, credit and taxing power for the budgeting, appropriation and payment of periodic scheduled payments due under a qualified interest rate management agreement.

(2)  A local government unit may not make a pledge under paragraph (1) if the payment obligations of the local government unit under the qualified interest rate management agreement are limited as to payment to specified revenues of the local government unit.

(c)  Security interest.--If the periodic scheduled payment obligations of the local government unit are specified in the qualified interest rate management agreement to be made from specified revenues of the local government unit, the local government unit may include in the qualified interest rate management agreement a covenant granting a security interest in those revenues to secure its periodic scheduled payment obligations under the agreement. The security interest shall be perfected under section 8147 (relating to pledge of revenues).

Cross References.  Section 8282 is referred to in section 8281 of this title.



Section 8283 - Remedies

§ 8283.  Remedies.

(a)  Failure to budget amounts due under a qualified interest rate management agreement.--

(1)  This subsection applies if a local government unit fails or refuses to budget for any fiscal year a periodic scheduled payment:

(i)  due in that year pursuant to the provisions of a qualified interest rate management agreement; and

(ii)  payable from the general revenues of the local government unit.

(2)  If a local government unit commits a failure or refusal under paragraph (1), the following apply:

(i)  The other party to the interest rate management agreement may bring an enforcement action in a court of common pleas.

(ii)  After a hearing held upon notice to the local government unit as the court may direct, if the court finds a failure or refusal under paragraph (1), the court may, by order of mandamus, require the treasurer of the local government unit to pay to the other party out of the first tax money or other available revenue or money thereafter received in the fiscal year by the treasurer the periodic scheduled payments due pursuant to the provisions of the qualified interest rate management agreement. The order shall be subject to section 8281(c)(8) (relating qualified interest rate management agreements).

(iii)  Any priority on incoming tax money accorded to a separate sinking fund for tax anticipation notes under the authority of section 8125 (relating to security for tax anticipation notes and sinking fund) shall not be affected by an order under subparagraph (ii) until the sum on deposit in each sinking fund equals the money which should have been budgeted or appropriated for each series.

(b)  Failure to pay amounts due under a qualified interest rate management agreement.--

(1)  This subsection applies if:

(i)  a local government unit fails to pay any amount due under a qualified interest rate management agreement when it becomes due and payable; and

(ii)  the failure continues for 30 days.

(2)  If there is a failure under paragraph (1), the other party to the qualified interest rate management agreement may bring an action in a court of common pleas to recover the amount due. This paragraph is subject to:

(i)  the priorities under sections 8125 and 8281(c)(8); and

(ii)  any limitations upon rights of action properly provided in the qualified interest rate management agreement.

(3)  The judgment recovered under paragraph (2) shall:

(i)  have an appropriate priority upon the money next coming into the treasury of the local government unit; and

(ii)  be a judgment upon which funding bonds may be issued pursuant to Ch. 81 Subch. B (relating to tax anticipation notes and funding debt).

(c)  Failure to pay by school districts.--

(1)  This subsection applies if a board of directors of a school district fails to pay or to provide for the payment of periodic scheduled payments, not including any termination payments, due pursuant to the provisions of a qualified interest rate management agreement.

(2)  A party to a qualified interest rate management agreement must notify the Secretary of Education of a failure under paragraph (1).

(3)  Upon notice under paragraph (2), the following apply:

(i)  The secretary shall notify the Department of Community and Economic Development and the offending board of school directors.

(ii)  If the secretary finds that the amount due and payable by the school district has not been paid, the secretary shall withhold out of any State appropriation due the school district an amount equal to the amount due pursuant to the qualified interest rate management agreement and shall pay over the amount so withheld to the party to the qualified interest rate management agreement to whom the amount is due.

Cross References.  Section 8283 is referred to in section 8129 of this title.



Section 8284 - Notice and retention of records

§ 8284.  Notice and retention of records.

(a)  Notice.--

(1)  The local government unit shall file with the Department of Community and Economic Development certified copies of a resolution authorizing a qualified interest rate management agreement, including any appendix to the resolution, 15 days following adoption.

(2)  If the maximum net payments by fiscal year for periodic scheduled payments of the local government unit, not including any termination payments, and interest on the bonds or notes to which the qualified interest rate management agreement relates exceed the amount of interest approved in proceedings of the local government unit with respect to such bonds or notes filed with and approved by the department, the local government unit shall adopt an amendment to the ordinance or resolution authorizing such bonds or notes reflecting such increase. The amendment shall be advertised and effective as provided in section 8003 (relating to advertisement and effectiveness of ordinances) and filed with the department. No approval by the department or filing fee by the local government unit shall be required for any filing under this subsection.

(b)  Records.--The department shall keep copies of all documents filed with the department under this section as long as a qualified interest rate management agreement is in effect. Documents filed with the department under this section are public records available for examination by any citizen of this Commonwealth; any party to the qualified interest rate management agreement; or any bondholder or noteholder, including holders of tax anticipation notes, of the local government unit filing any document pursuant to this section.



Section 8285 - Financial reporting

§ 8285.  Financial reporting.

A local government unit which has entered into a qualified interest rate management agreement shall include in its annual financial statements information with respect to each qualified interest rate management agreement it has authorized or entered  into, including any information required pursuant to any statement issued by the Governmental Accounting Standards Board.






Chapter 84 - General Provisions

Section 8401 - Definitions

SUBPART C

TAXATION AND ASSESSMENTS

Chapter

84.  General Provisions

85.  Assessments of Persons and Property

86.  Taxation for Public Transportation

87.  Other Subjects of Taxation

88.  Consolidate County Assessment

89.  Payment and Collection of Taxes

Enactment.  Subpart C was added May 5, 1998, P.L.301, No.50, effective January 1, 1999, unless otherwise noted.

CHAPTER 84

GENERAL PROVISIONS

Subchapter

A.  Preliminary Provisions

B.  (Reserved)

C.  Local Taxpayers Bill of Rights

Enactment.  Chapter 84 was added May 5, 1998, P.L.301, No.50, effective January 1, 1999, unless otherwise noted.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8401.  Definitions.

8402.  Scope and limitations.

8403.  Preemption.

8404.  Certain rates of taxation limited.

8405.  Applicability.

§ 8401.  Definitions.

The following words and phrases when used in this subpart shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Budgeted revenue."  Local tax revenue, except the term does not include revenue from:

(1)  Delinquent taxes.

(2)  Payments in lieu of taxes.

(3)  The real estate transfer tax.

(4)  The distribution of the Public Utility Realty Tax, commonly known as PURTA.

(5)  A mercantile or business privilege tax on gross receipts.

(6)  An amusement or admissions tax.

"Business."  As defined in section 301 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Current year."  The fiscal year for which the tax is levied.

"Domicile."  As defined in section 13 of the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act.

"Dwelling."  A structure used as a place of habitation by a natural person.

"Earned income."  The classes of income defined as earned income in section 13 of the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act.

"Election officials."  The county board of elections of each county.

"Employer."  As defined in section 301 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Governing body."  A board of school directors of a school district.

"Homestead."  A dwelling, including the parcel of land on which the dwelling is located and the other improvements located on the parcel for which any of the following apply:

(1)  The dwelling is primarily used as the domicile of an owner who is a natural person. The homestead for real property qualifying under this paragraph shall not include the land on which the dwelling is located if the land is not owned by a person who owns the dwelling.

(2)  The dwelling is a unit in a condominium as the term is defined in 68 Pa.C.S. § 3103 (relating to definitions) and the unit is primarily used as the domicile of a natural person who is an owner of the unit; or the dwelling is a unit in a cooperative as the term is defined in 68 Pa.C.S. § 4103 (relating to definitions) and the unit is primarily used as the domicile of a natural person who is an owner of the unit. The homestead for a unit in a condominium or a cooperative shall be limited to the assessed value of the unit, which shall be determined in a manner consistent with the assessment of real property taxes on those units under 68 Pa.C.S. (relating to real and personal property) or as otherwise provided by law. If the unit is not separately assessed for real property taxes, the homestead shall be a pro rata share of the real property.

(3)  The dwelling does not qualify under paragraphs (1) and (2) and a portion of the dwelling is used as the domicile of an owner who is a natural person. The homestead for real property qualifying under this paragraph shall be the portion of the real property that is equal to the portion of the dwelling that is used as the domicile of an owner.

"Homestead property."  A homestead for which an application has been submitted and approved under section 8584 (relating to administration and procedure).

"Local Tax Enabling Act."  The act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act.

"Local tax revenue."  The revenue from taxes actually levied and assessed by a school district. The term does not include interest or dividend earnings, Federal or State grants, contracts or appropriations, income generated from operations or any other source that is revenue not derived from taxes levied and assessed by a school district.

"Municipality."  As defined in 1 Pa.C.S. § 1991 (relating to definitions).

"Net profits."  The classes of income defined as net profits in section 13 of the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act.

"Owner."  Includes any of the following:

(1)  A joint tenant or tenant in common.

(2)  A person who is purchasing real property under a contract.

(3)  A partial owner.

(4)  A person who owns real property as a result of being a beneficiary of a will or trust or as a result of intestate succession.

(5)  A person who owns or is purchasing a dwelling on leased land.

(6)  A person holding a life lease in real property previously sold or transferred to another.

(7)  A person in possession under a life estate.

(8)  A grantor who has placed the real property in a revocable trust.

(9)  A member of a cooperative as defined in 68 Pa.C.S. § 4103 (relating to definitions).

(10)  A unit owner of a condominium as defined in 68 Pa.C.S. § 3103 (relating to definitions).

(11)  A partner of a family farm partnership or a shareholder of a family farm corporation as the terms are defined in section 1101-C of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Political subdivision."  As defined in 1 Pa.C.S. § 1991 (relating to definitions).

"Preceding year."  The fiscal year before the current year.

"Primarily used."  Usage of at least 51% of the square footage of a dwelling.

"Resident individual."  An individual who is domiciled in a school district.

"School district."  A school district of the first class A, second class, third class or fourth class, including any independent school district.

"Statewide average weekly wage."  That amount determined annually for each calendar year by the Department of Labor and Industry under section 105.1 of the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act.

"Succeeding year."  The fiscal year following the current year.

"Tax Reform Code."  The act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Taxpayer."  An individual required under this subpart to file a tax return or to pay a tax.

References in Text.  Section 13 of the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, referred to in the def. of "earned income," is repealed.

Cross References.  Section 8401 is referred to in section 8721 of this title.



Section 8402 - Scope and limitations

§ 8402.  Scope and limitations.

(a)  General rule.--Except as provided in subsections (b), (c), (d), (e) and (f) and section 8405 (relating to applicability), it is the intent of this subpart to confer upon each school district the power to levy, assess and collect an earned income and net profits tax as set forth in this subpart.

(b)  Real estate transfer taxes.--This subpart does not affect the powers of a school district to levy, assess and collect a real estate transfer tax, including any real estate transfer tax levied under the authority of section 652.1(a)(4) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

(c)  Amusement and admissions taxes.--

(1)  Any school district which has on or before June 30, 1997, levied, assessed or collected or provided for the levying, assessment or collection of an amusement or admissions tax may continue to levy, assess and collect the tax on such subjects upon which the tax was imposed as of June 30, 1997. Neither the rate imposed nor amount collected shall exceed the rate imposed or amount collected by the school district for the fiscal year ending in 1997. A school district which did not assess, levy or collect an amusement or admissions tax as of June 30, 1997, may not assess, levy or collect the tax. The provisions as set forth in section 8(6), (9), (10) and (11) of the Local Tax Enabling Act shall remain in effect, other than the limitations as set forth in this paragraph. This paragraph shall apply regardless of whether there is an election by the school district under section 8703(a) (relating to adoption of referendum).

(2)  Any municipality which has on or before December 31, 1997, levied, assessed or collected or provided for the levying, assessment or collection of an amusement or admissions tax under the Local Tax Enabling Act may continue to levy, assess and collect the tax on such subjects upon which the tax was imposed by the municipality as of December 31, 1997, at a rate not to exceed the effective rate as collected by the municipality as of December 31, 1997, or 5%, whichever is greater. A municipality which did not assess, levy or collect an amusement or admissions tax as of December 31, 1997, may not assess, levy or collect the tax at a rate higher than 5%. The provisions as set forth in section 8(6), (9), (10) and (11) of the Local Tax Enabling Act shall remain in effect, other than the reduction in rate as set forth in this paragraph.

(d)  Mercantile tax.--Nothing in this subpart shall limit or modify any mercantile or business privilege tax on gross receipts as limited by section 533 of the act of December 13, 1988 (P.L.1121, No.145), known as the Local Tax Reform Act.

(e)  Sign or sign privilege tax.--Any political subdivision which has on or before December 31, 1997, assessed, levied or collected an annual sign tax or annual sign privilege tax or provided for the levying, assessment or collection of such tax may continue to levy, assess and collect such tax on such subjects upon which the tax was imposed at a rate not to exceed that imposed by the political subdivision as of December 31, 1997. A political subdivision which did not assess, levy or collect an annual sign tax or annual sign privilege tax as of December 31, 1997, may not assess, levy or collect such tax. This subsection shall apply regardless of whether there is an election under section 8703(a).

(f)  Motor vehicle transfer tax.--Any political subdivision that did not assess, levy or collect a tax on the transfer of motor vehicles or on the privilege of transferring motor vehicles as of December 31, 1997, shall not assess, levy or collect such tax. This subsection shall apply regardless of whether there is an election under section 8703(a). This subsection shall neither apply to nor affect any mercantile or business privilege tax on gross receipts as limited by section 533 of the Local Tax Reform Act.

Effective Date.  Section 12(1) of Act 50 of 1998 provided that subsecs. (c), (e) and (f) shall take effect immediately.

Cross References.  Section 8402 is referred to in sections 8701, 8866, 8867 of this title.



Section 8403 - Preemption

§ 8403.  Preemption.

No act of the General Assembly will vacate or preempt any resolution adopted under this subpart providing for the imposition of a tax by a school district unless the act of the General Assembly expressly vacates or preempts the authority to adopt the resolution.



Section 8404 - Certain rates of taxation limited

§ 8404.  Certain rates of taxation limited.

If a municipality and school district both impose an earned income and net profits tax on the same individual under the Local Tax Enabling Act and the municipality and school district are limited to or have agreed upon a division of the tax rate in accordance with section 8 of the Local Tax Enabling Act, then the municipality that continues to levy the earned income and net profits tax under the Local Tax Enabling Act shall remain subject to that limitation or agreement in the event that the school district opts to impose an earned income and net profits tax under section 8711 (relating to earned income and net profits tax).



Section 8405 - Applicability

§ 8405.  Applicability.

It is the intent of the General Assembly that no provision of this subpart shall apply to any city of the first class, a county of the first class coterminous with a city of the first class and any school district of the first class located within a city of the first class.

Cross References.  Section 8405 is referred to in sections 8402, 8588 of this title.



Section 8421 - Short title of subchapter

SUBCHAPTER B

(Reserved)

SUBCHAPTER C

LOCAL TAXPAYERS BILL OF RIGHTS

Sec.

8421.  Short title of subchapter.

8422.  Definitions.

8423.  Disclosure statement.

8424.  Requirements for requests.

8425.  Refunds of overpayments.

8426.  Interest on overpayment.

8427.  Notice of basis of underpayment.

8428.  Abatement of certain interest and penalty.

8429.  Application of payments.

8430.  Administrative appeals.

8431.  Petitions.

8432.  Practice and procedure.

8433.  Decisions.

8434.  Appeals.

8435.  Equitable and legal principles to apply.

8436.  Installment agreements.

8437.  Confidentiality of tax information.

8438.  Taxes on real property.

Cross References.  Subchapter C is referred to in section 8712 of this title.

§ 8421.  Short title of subchapter.

This subchapter shall be known and may be cited as the Local Taxpayers Bill of Rights Act.



Section 8422 - Definitions

§ 8422.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Assessment."  The determination by a local taxing authority of the amount of underpayment by a taxpayer.

"Board."  A board of local tax appeals established under section 8430 (relating to administrative appeals).

"Eligible tax."  Any of the following, including interest and penalty provided by law, when levied by a political subdivision:

(1)  Any tax authorized or permitted under the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act.

(2)  Any per capita tax levied under any act.

(3)  Any occupation, occupation assessment or occupation privilege tax levied under any act.

(4)  Any tax on income levied under any act.

(5)  Any tax measured by gross receipts levied under any act.

(6)  Any tax on a privilege levied under any act.

(7)  Any tax on amusements or admissions levied under any act.

(8)  Any tax on earned income and net profits.

"Governing body."  A city council, borough council, incorporated town council, board of township commissioners, board of township supervisors, a governing council of a home rule municipality or optional plan municipality, a governing council of any similar general purpose unit of government which may hereafter be created by statute or a board of school directors of a school district.

"Local taxing authority."  A political subdivision levying an eligible tax. The term shall include any officer, agent, agency, clerk, income tax officer, collector, employee or other person to whom the governing body has assigned responsibility for the audit, assessment, determination or administration of an eligible tax. The term shall not include a tax collector or collection agency who has no authority to audit a taxpayer or determine the amount of an eligible tax or whose only responsibility is to collect an eligible tax on behalf of the governing body.

"Overpayment."  Any payment of tax which is determined in the manner provided by law not to be legally due.

"Taxpayer."  An individual, partnership, association, corporation, limited liability company, estate, trust, trustee, fiduciary or any other entity subject to or claiming exemption from any eligible tax or under a duty to perform an act for itself or for another under or pursuant to the authority of an act providing for an eligible tax.

"Underpayment."  The amount or portion of any tax determined to be legally due in the manner provided by law for which payment or remittance has not been made.

"Voluntary payment."  A payment of an eligible tax made pursuant to the free will of the taxpayer. The term does not include a payment made as a result of distraint or levy or pursuant to a legal proceeding in which the local taxing authority is seeking to collect its delinquent taxes or file a claim therefor.



Section 8423 - Disclosure statement

§ 8423.  Disclosure statement.

(a)  Contents.--The local taxing authority shall prepare a statement which sets forth the following in simple and nontechnical terms:

(1)  The rights of a taxpayer and the obligation of the local taxing authority during an audit or an administrative review of the taxpayer's books or records.

(2)  The administrative and judicial procedures by which a taxpayer may appeal or seek review of any adverse decision of the local taxing authority.

(3)  The procedure for filing and processing refund claims and taxpayer complaints.

(4)  The enforcement procedures.

(b)  Distribution.--The local taxing authority shall notify any taxpayer contacted regarding the assessment, audit, determination, review or collection of an eligible tax of the availability of the statement under subsection (a). The local taxing authority shall make copies of the statement available to taxpayers upon request at no charge to the taxpayer, including mailing costs. The notification shall be stated as follows:

You are entitled to receive a written explanation of your rights with regard to the audit, appeal, enforcement, refund and collection of local taxes by calling (name of local taxing authority) at (telephone number) during the hours of (hours of operation).



Section 8424 - Requirements for requests

§ 8424.  Requirements for requests.

(a)  Minimum time periods for taxpayer response.--

(1)  The taxpayer shall have at least 30 calendar days from the mailing date to respond to requests for information by a local taxing authority. The local taxing authority shall grant additional reasonable extensions upon application for good cause.

(2)  The local taxing authority shall notify the taxpayer of the procedures to obtain an extension in its initial request.

(3)  A local taxing authority shall take no lawful action against a taxpayer for the tax year in question until the expiration of the applicable response period, including extensions.

(b)  Requests for prior year returns.--

(1)  Except as provided in paragraph (2), an initial inquiry by a local taxing authority regarding a taxpayer's compliance with any eligible tax may include taxes required to be paid or tax returns required to be filed no more than three years prior to the mailing date of the notice.

(2)  A local taxing authority may make a subsequent request for a tax return or supporting information if, after the initial request, the local taxing authority determines that the taxpayer failed to file a tax return, underreported income or failed to pay a tax for one or more of the tax periods covered by the initial request.

This subsection shall not apply if the local taxing authority has sufficient information to indicate that the taxpayer failed to file a required return or pay an eligible tax which was due more than three years prior to the date of the notice.

(c)  Use of Federal tax information.--A local taxing authority may require a taxpayer to provide copies of the taxpayer's Federal individual income tax return if the local taxing authority can demonstrate that the Federal tax information is reasonably necessary for the enforcement or collection of an eligible tax and the information is not available from other available sources or the Department of Revenue.



Section 8425 - Refunds of overpayments

§ 8425.  Refunds of overpayments.

(a)  General rule.--A taxpayer who has paid an eligible tax to a local taxing authority may file a written request with the local taxing authority for refund or credit of the eligible tax. A request for refund shall be made within three years of the due date for filing the report as extended or one year after actual payment of the eligible tax, whichever is later. If no report is required, the request shall be made within three years after the due date for payment of the eligible tax or within one year after actual payment of the eligible tax, whichever is later.

(1)  For purposes of this section, a tax return filed by the taxpayer with the local taxing authority showing an overpayment of tax shall be deemed to be a written request for a cash refund unless otherwise indicated on the tax return.

(2)  A request for refund under this section shall not be considered a petition under section 8430 (relating to administrative appeals) and shall not preclude a taxpayer from submitting a petition under section 8431 (relating to petitions).

(b)  Notice of underpayment.--For amounts paid as a result of a notice asserting or informing a taxpayer of an underpayment, a written request for refund shall be filed with the local taxing authority within one year of the date of the payment.



Section 8426 - Interest on overpayment

§ 8426.  Interest on overpayment.

(a)  General rule.--All overpayments of tax due a local taxing authority, including taxes on real property, shall bear simple interest from the date of overpayment until the date of resolution.

(b)  Interest rate.--Interest on overpayments shall be allowed and paid at the same rate as the Commonwealth is required to pay pursuant to section 806.1 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

(c)  Exceptions.--

(1)  No interest shall be allowed if an overpayment is refunded or applied against any other tax, interest or penalty due the local taxing authority within 75 days after the last date prescribed for filing the report of the tax liability or within 75 days after the date the return or report of the liability due is filed, whichever is later.

(2)  Overpayments of interest or penalty shall not bear any interest.

(d)  Acceptance of refund check.--The taxpayer's acceptance of the local taxing authority's check shall not prejudice any right of the taxpayer to claim any additional overpayment and interest thereon. Tender of a refund check by the local taxing authority shall be deemed to be acceptance of the check by the taxpayer for purposes of this section.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Date of overpayment."  The later of the date paid or the date tax is deemed to have been overpaid as follows:

(1)  Any tax actually deducted and withheld at the source shall be deemed to have been overpaid on the last day for filing the report for the tax period, determined without regard to any extension of time for filing.

(2)  Any amount overpaid as estimated tax for the tax period shall be deemed to have been overpaid on the last day for filing the final report for the tax period, determined without regard to any extension of time for filing.

(3)  An overpayment made before the last day prescribed for payment shall be deemed to have been paid on the last day.

(4)  Any amount claimed to be overpaid with respect to which a lawful administrative review or appellate procedure is initiated shall be deemed to have been overpaid 60 days following the date of initiation of the review or procedure.

(5)  Any amount shown not to be due on an amended income or earned income and net profits tax return shall be deemed to have been overpaid 60 days following the date of filing of the amended income tax return.

"Date of resolution."  The date the overpayment is refunded or credited as follows:

(1)  For a cash refund, a date preceding the date of the local taxing authority's refund check by not more than 30 days.

(2)  For a credit for an overpayment:

(i)  the date of the local taxing authority's notice to the taxpayer of the determination of the credit; or

(ii)  the due date for payment of the tax against which the credit is applied, whichever first occurs. For a cash refund of a previously determined credit, interest shall be paid on the amount of the credit from a date 90 days after the filing of a request to convert the credit to a cash refund to a date preceding the date of the refund check by not more than 30 days whether or not the refund check is accepted by the taxpayer after tender.

Cross References.  Section 8426 is referred to in section 8438 of this title.



Section 8427 - Notice of basis of underpayment

§ 8427.  Notice of basis of underpayment.

A local taxing authority shall notify the taxpayer in writing of the basis for any underpayment that the local taxing authority has determined to exist. The notification shall include:

(1)  The tax period or periods for which the underpayment is asserted.

(2)  The amount of the underpayment detailed by tax period.

(3)  The legal basis upon which the local taxing authority has relied to determine that an underpayment exists.

(4)  An itemization of the revisions made by the local taxing authority to a return or report filed by the taxpayer that results in the determination that an underpayment exists.



Section 8428 - Abatement of certain interest and penalty

§ 8428.  Abatement of certain interest and penalty.

(a)  Errors and delays.--In the case of any underpayment, the local taxing authority may abate all or any part of interest for any period for the following:

(1)  Any underpayment or tax finally determined to be due attributable in whole or in part to any error or delay by the local taxing authority in the performance of a ministerial act. For purposes of this paragraph, an error or delay shall be taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer and after the local taxing authority has contacted the taxpayer in writing with respect to the underpayment of tax finally determined to be due or payable.

(2)  Any payment of a tax to the extent that any error or delay in the payment is attributable to an officer, employee or agent of the local taxing authority being erroneous or dilatory in performance of a ministerial act. The local taxing authority shall determine what constitutes timely performance of ministerial acts performed under this subchapter.

(b)  Abatement due to erroneous written advice by local taxing authority.--

(1)  The local taxing authority shall abate any portion of any penalty or excess interest attributable to erroneous advice furnished to the taxpayer in writing by an officer, employee or agent of the local taxing authority acting in the officer's, employee's or agent's official capacity if:

(i)  the written advice was reasonably relied upon by the taxpayer and was in response to specific written request of the taxpayer; and

(ii)  the portion of the penalty or addition to tax or excess interest did not result from a failure by the taxpayer to provide adequate or accurate information.

(2)  This subsection shall not be construed to require the local taxing authority to provide written advice to taxpayers.



Section 8429 - Application of payments

§ 8429.  Application of payments.

Unless otherwise specified by the taxpayer, all voluntary payments of an eligible tax shall be prioritized by the local taxing authority as follows:

(1)  Tax.

(2)  Interest.

(3)  Penalty.

(4)  Any other fees or charges.



Section 8430 - Administrative appeals

§ 8430.  Administrative appeals.

A political subdivision levying an eligible tax shall establish an administrative process to receive and make determinations on petitions from taxpayers relating to the assessment, determination or refund of an eligible tax. The administrative process shall consist of any one of the following:

(1)  Review and decision or hearing and decision by a local tax appeals board appointed by the governing body. The board shall consist of at least three but not more than seven members. Qualifications for service on the board and compensation, if any, of the members shall be determined by the governing body. The governing body may enter into agreements with other political subdivisions to establish a joint local tax appeals board.

(2)  Review and decision by the governing body in executive session.

(3)  A hearing and decision by a hearing officer appointed by the governing body. The governing body shall determine the qualifications and compensation, if any, of the hearing officer.

(4)  An administrative review or appeal process existing on the effective date of this chapter that is substantially similar to the procedures in paragraph (1), (2) or (3).

Cross References.  Section 8430 is referred to in sections 8422, 8425 of this title.



Section 8431 - Petitions

§ 8431.  Petitions.

(a)  Filing.--A petition is timely filed if the letter transmitting the petition is postmarked by the United States Postal Service on or before the final day on which the petition is required to be filed. Deadlines for filing petitions are as follows:

(1)  Refund petitions shall be filed within three years after the due date for filing the report as extended or one year after actual payment of an eligible tax, whichever is later. If no report is required, the petition shall be filed within three years after the due date for payment of an eligible tax or within one year after actual payment, whichever is later.

(2)  Petitions for reassessment of an eligible tax shall be filed within 90 days of the date of the assessment notice.

(b)  Contents.--The governing body shall adopt regulations specifying the form and content of petitions, including the process and deadlines.

Cross References.  Section 8431 is referred to in section 8425 of this title.



Section 8432 - Practice and procedure

§ 8432.  Practice and procedure.

Practice and procedure under this subchapter shall not be governed by 2 Pa.C.S. Chs. 5 Subch. B (relating to practice and procedure of local agencies) and 7 Subch. B (relating to judicial review of local agency action). The governing body shall adopt regulations governing practice and procedure under this subchapter.



Section 8433 - Decisions

§ 8433.  Decisions.

Decisions on petitions submitted under this subchapter shall be issued within 60 days of the date a complete and accurate petition is received. Failure to act within 60 days shall result in the petition being deemed approved.



Section 8434 - Appeals

§ 8434.  Appeals.

Any person aggrieved by a decision under this chapter who has a direct interest in the decision shall have the right to appeal to the court vested with the jurisdiction of local tax appeals by or pursuant to 42 Pa.C.S. (relating to judiciary and judicial procedure).



Section 8435 - Equitable and legal principles to apply

§ 8435.  Equitable and legal principles to apply.

Decisions under this chapter may be made according to principles of law and equity.



Section 8436 - Installment agreements

§ 8436.  Installment agreements.

(a)  Authorization.--A local taxing authority may enter into written agreements with any taxpayer under which the taxpayer is allowed to satisfy liability for any eligible tax in installment payments if the local taxing authority determines that the agreement will facilitate collection.

(b)  Extent to which agreements remain in effect.--

(1)  Except as otherwise provided in this subsection, any agreement entered into by the local taxing authority under subsection (a) shall remain in effect for the term of the agreement.

(2)  The local taxing authority may terminate any prior agreement entered into under subsection (a) if:

(i)  information which the taxpayer provided to the local taxing authority prior to the date of the agreement was inaccurate or incomplete; or

(ii)  the local taxing authority believes that collection of any eligible tax under the agreement is in jeopardy.

(3)  If the local taxing authority finds that the financial condition of the taxpayer has significantly changed, the local taxing authority may alter, modify or terminate the agreement, but only if:

(i)  notice of the local taxing authority's finding is provided to the taxpayer no later than 30 days prior to the date of such action; and

(ii)  the notice contains the reasons why the local taxing authority believes a significant change has occurred.

(4)  The local taxing authority may alter, modify or terminate an agreement entered into by the local taxing authority under subsection (a) if the taxpayer fails to do any of the following:

(i)  Pay any installment at the time the installment is due under such agreement.

(ii)  Pay any other tax liability at the time the liability is due.

(iii)  Provide a financial condition update as requested by the local taxing authority.

(c)  Prepayment permitted.--Nothing in this section shall prevent a taxpayer from prepaying in whole or in part any eligible tax under any agreement with the local taxing authority.



Section 8437 - Confidentiality of tax information

§ 8437.  Confidentiality of tax information.

Any information gained by a local taxing authority as a result of any audit, return, report, investigation, hearing or verification shall be confidential tax information. It shall be unlawful, except for official purposes or as provided by law, for any local taxing authority to:

(1)  Divulge or make known in any manner any confidential information gained in any return, investigation, hearing or verification to any person.

(2)  Permit confidential tax information or any book containing any abstract or particulars thereof to be seen or examined by any person.

(3)  Print, publish or make known in any manner any confidential tax information.

An offense under this section is a misdemeanor of the third degree, and, upon conviction thereof, a fine of not more than $2,500 and costs, or a term of imprisonment for not more than one year, or both, may be imposed. If the offender is an officer or employee of the local taxing authority, the officer or employee shall be dismissed from office or discharged from employment.



Section 8438 - Taxes on real property

§ 8438.  Taxes on real property.

Except as provided in section 8426 (relating to interest on overpayment), this subchapter shall not apply to any tax on real property.






Chapter 85 - Assessments of Persons and Property

Section 8561 - Scope of subchapter

SUBCHAPTER D

CITIES AND COUNTIES OF THE FIRST CLASS

Sec.

8561.  Scope of subchapter.

8562.  Definitions.

8563.  Tax rates.

8564.  (Reserved).

8565.  Assessments and appeals for certain tax years.

Enactment.  Subchapter D was added July 5, 2012, P.L.1097, No.131, effective immediately.

§ 8561.  Scope of subchapter.

This subchapter relates to assessments in cities and counties of the first class.



Section 8562 - Definitions

§ 8562.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Act 1939-404."  The act of June 27, 1939 (P.L.1199, No.404), entitled "An act relating to the assessment of real and personal property and other subjects of taxation in counties of the first class; providing for the appointment of members of the board of revision of taxes by the judges of the courts of common pleas; providing for the appointment, by the board, of personal property assessors, real estate assessors and assistant real estate assessors, clerks and other employes; fixing the salaries of members of the board, assessors and assistant assessors, and providing for the payment of salaries and expenses from the county treasury; prescribing the powers and duties of the board and of the assessors, the time and manner of making assessments, of the revision and notice of assessments and of appeals therefrom; prescribing the records of assessments; and repealing existing laws."

"Assessment office."  The office of property assessment in a city.

"Board."  The board of revision of taxes or a successor body authorized by a city to determine assessment appeals in a city.

"City."  A city of the first class.

"Common level ratio."  The ratio of assessed value to market value as determined by the State Tax Equalization Board under the act of June 27, 1947 (P.L.1046, No.447), referred to as the State Tax Equalization Board Law.

"County."  A county of the first class.

"Established predetermined ratio."  The ratio of assessed value to market value established under Act 1939-404 and uniformly applied in determining assessed value in any year.

"Governing body."  The governing body of a city.

"School district."  A school district of the first class.



Section 8563 - Tax rates

§ 8563.  Tax rates.

(a)  General rule.--Notwithstanding the provisions of section 696(h) of the Public School Code of 1949 or any other provision of law, the following shall apply to any city or county of the first class:

(1)  For the reassessment year and the two years thereafter, the rate of any tax authorized by a city of the first class or county of the first class to be levied for a school district of the first class or dedicated to the school district of the first class in accordance with section 696(h)﻿(1) of the Public School Code of 1949 may be adjusted so that the yield on taxes based on assessed values of real estate authorized by the city of the first class or county of the first class for the school district of the first class, as estimated and certified by the director of finance of the city of the first class, is equal to an amount equal to or greater than the highest yield of the taxes based on assessed values of real estate authorized by the city of the first class or county of the first class to be levied by the school district of the first class or dedicated to the school district of the first class during any of the three full preceding years prior to the reassessment year. In the third and fourth years following the reassessment year, the rate of any tax authorized by the city of the first class or county of the first class to be levied for the school district of the first class or dedicated to the school district of the first class shall be not less than the rate authorized in the immediately preceding year.

(2)  In the reassessment year and each year thereafter, in any year in which the school district of the first class is subject to a declaration of distress pursuant to section 696 of the Public School Code of 1949, the school district of the first class may levy taxes on real estate under any of the following acts to the extent the estimated yield on all taxes on real estate for the year is less than an amount equal to the yield in the year prior to the reassessment year, increased by an amount proportional to the increase since the year prior to the reassessment year in total assessed value of real estate in the city of the first class:

(i)  Section 652 of the Public School Code of 1949.

(ii)  The act of May 23, 1949 (P.L.1661, No.505), entitled "An act to impose a tax on real estate for public school purposes in school districts of the first class and of the first class A for current expenses."

(iii)  The act of July 8, 1957 (P.L.548, No.303), entitled "An act to impose an additional tax on real estate for public school purposes in school districts of the first class for current expenses."

(iv)  The act of November 19, 1959 (P.L.1552, No.557), entitled "An act imposing a tax on real estate for public school purposes in school districts of the first class and first class A for current expenses."

(v)  The act of August 8, 1963 (P.L.592, No.310), entitled "An act to impose an additional tax on real estate for public school purposes in school districts of the first class for general public school purposes."

(vi)  Any other statute authorizing the school district of the first class to levy taxes without authorization of the city of the first class.

(3)  Paragraph (1) shall affect only the rate of the taxes authorized by the city of the first class or county of the first class to be levied by the school district of the first class or dedicated to the school district of the first class for the reassessment year and the four years immediately thereafter. Nothing under this subsection shall:

(i)  Repeal or modify the obligation of the city of the first class or the county of the first class to fully comply with section 696(h)(1) of the Public School Code of 1949 for each year while the school district of the first class is subject to a declaration of distress.

(ii)  Repeal or affect the taxing authority of a city of the first class under the act of August 5, 1932 (Sp.Sess., P.L.45, No.45), referred to as the Sterling Act.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Public School Code of 1949."  The act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

"Reassessment year."  The year immediately following the year in which the director of finance in a city of the first class first certifies that the total assessed value of all real property in the city of the first class is at full market value.

(Oct. 24, 2012, P.L.1286, No.160, eff. 60 days)



Section 8564 - (Reserved)

§ 8564.  (Reserved).



Section 8565 - Assessments and appeals for certain tax years

§ 8565.  Assessments and appeals for certain tax years.

(a)  Legislative findings.--The General Assembly finds and declares as follows:

(1)  Real estate tax assessment in a city has become increasingly at variance with principles of uniformity and sound assessment.

(2)  The deficiencies under paragraph (1) have been determined to be remedied by a citywide reassessment, sometimes referred to as the "actual value initiative."

(3)  The reassessment of all properties located in a city  is likely to cause substantial shifts in tax liabilities among various neighborhoods and groups of taxpayers. These shifts are likely to increase substantially the tax burdens on residential properties, particularly those properties with low to medium values.

(4)  As part of a reassessment, the governing body must make a major revision to the applicable tax rates in order to maintain tax revenues and fund any required tax increases. The governing body must take into account enactment of a homestead exclusion and perhaps other measures in order to alleviate an increased tax burden on lower value residential properties.

(5)  The governing body cannot responsibly determine the applicable tax rates without knowing the value of the tax base to which the rates apply. Currently, a city's budget, including tax revenues, must be enacted by each June 30, but tax assessments are not finalized until the following September.

(6)  Implementation by a city of an actual value initiative will be helped by requiring that assessed values be determined prior to adopting the city's budget and by the applicable assessment officials completing the task of determining the tax base in the city.

(7)  The common level ratio for a city applicable to tax year 2012, certified by the State Tax Equalization Board and published at 42 Pa.B. 2152 (April 14, 2012), has been disputed and may be subject to further dispute. The common level ratio for tax year 2013 may have similar uncertainties. The ratios for both years are determined by a State Tax Equalization Board assessment tool new to the review of properties in a city.

(8)  The common level ratio for a city applicable to tax year 2011, based on 2009 data and published at 40 Pa.B. 4069 (July 17, 2010), has not been disputed and is the same as the applicable established predetermined ratio.

(9)  Special provisions are necessary in order to address the findings set forth in this subsection.

(b)  Certification of values.--Notwithstanding any other provision of law:

(1)  For tax year 2013, the assessment office shall certify assessed values at the assessed values certified for tax year 2011, adjusted for subsequent improvements, demolition and destruction. The assessed values certified for tax year 2013 under this paragraph shall apply to all taxes on or measured by assessed values levied by a city or a school district for tax year 2013 notwithstanding any contrary enactment of a city or a school district or any contrary certification by a city, city agency or school district.

(2)  For tax years after tax year 2013, the assessment office shall certify market values at actual market value. In arriving at actual market value, the price at which any property may actually have been sold shall be considered but shall not be controlling. In arriving at the actual market value:

(i)  All three of the following valuation methods shall be considered in conjunction with one another:

(A)  Reproduction or replacement cost, as applicable, minus:

(I)  depreciation; and

(II)  all forms of obsolescence.

(B)  Comparable sales.

(C)  Income.

(ii)  The valuation process may employ systems, methodologies and technologies that meet nationally recognized assessment standards.

(c)  Timing of certification.--Notwithstanding any other provision of law, for tax years after tax year 2013, the assessment office shall certify assessed values by March 31 of the preceding year.

(d)  Application of established predetermined ratio.--Notwithstanding any other provision of law, in any assessment appeal under Act 1939-404 for tax year 2013, the board and any applicable court of competent jurisdiction shall apply the established predetermined ratio applicable to a city for tax year 2011.

(e)  Conflicts.--If there is a conflict between a provision of Act 1939-404 and a provision of this section, the provision of this section shall apply.



Section 8571 - Short title of subchapter

SUBCHAPTER E

REAL ESTATE TAX DEFERRAL

Sec.

8571.  Short title of subchapter.

8572.  Definitions.

8573.  Authority.

8574.  Income eligibility.

8575.  Tax deferral.

8576.  Application procedure.

8577.  Contents of application.

8578.  Attachment and satisfaction of liens.

§ 8571.  Short title of subchapter.

This subchapter shall be known and may be cited as the Real Estate Tax Deferment Program Act.



Section 8572 - Definitions

§ 8572.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Base payment."  The amount of property tax paid by an applicant in the base year.

"Base year."  The tax year preceding the first tax year for which a taxing authority implements the provisions of this subchapter or the tax year immediately preceding an applicant's entry into the tax deferral program.

"Claimant."  A person whose household income does not exceed the limit provided for in section 8574 (relating to income eligibility).

"Household income."  All income as defined in the act of March 11, 1971 (P.L.104, No.3), known as the Senior Citizens Rebate and Assistance Act, received by the claimant and by the claimant's spouse during the calendar year for which a tax deferral is claimed.

"Increase in real property taxes."  An increase in the property taxes above the base payment resulting from a millage increase, a change in the assessment ratio or method or by a revaluing of all properties.

References in Text.  The act of March 11, 1971 (P.L.104, No.3), known as the Senior Citizens Rebate and Assistance Act, referred to in the def. of "household income," was repealed by the act of June 27, 2006, Sp.Sess. 1 (P.L.1873, No.1). The subject matter of is now contained in Chapter 13 of the Taxpayer Relief Act.



Section 8573 - Authority

§ 8573.  Authority.

All political subdivisions shall have the power and authority to grant annual tax deferrals in the manner provided in this subchapter.



Section 8574 - Income eligibility

§ 8574.  Income eligibility.

A claimant shall be eligible for a tax deferral if the claimant and the claimant's spouse have a household income not exceeding the maximum household income eligibility limitations set forth in the act of March 11, 1971 (P.L.104, No.3), known as the Senior Citizens Rebate and Assistance Act.

References in Text.  The act of March 11, 1971 (P.L.104, No.3), known as the Senior Citizens Rebate and Assistance Act, referred to in this section, was repealed by the act of June 27, 2006, Sp.Sess. 1 (P.L.1873, No.1). The subject matter of is now contained in Chapter 13 of the Taxpayer Relief Act.

Cross References.  Section 8574 is referred to in sections 8572, 8576 of this title.



Section 8575 - Tax deferral

§ 8575.  Tax deferral.

(a)  Amount.--An annual real estate tax deferral granted under this subchapter shall equal the increase in real property taxes upon the homestead of the claimant.

(b)  Prohibition.--No tax deferrals shall be granted if the total amount of deferred taxes plus the total amount of all other unsatisfied liens on the homestead of the claimant plus the outstanding principal on any and all mortgages on the homestead exceeds 85% of the market value of the homestead or if the outstanding principal on any and all mortgages on the homestead exceeds 70% of the market value of the homestead. Market value shall equal assessed value divided by the common level ratio as most recently determined by the State Tax Equalization Board for the county in which the property is located.



Section 8576 - Application procedure

§ 8576.  Application procedure.

(a)  Initial application.--Any person eligible for a tax deferral under this subchapter may apply annually to the political subdivision. In the initial year of application, the following information shall be provided in the manner required by the political subdivision:

(1)  A statement of request for the tax deferral.

(2)  A certification that the applicant or the applicant and his or her spouse jointly are the owners in fee simple of the homestead upon which the real property taxes are imposed.

(3)  A certification that the applicant's homestead is adequately insured under a homeowner's policy to the extent of all outstanding liens.

(4)  Receipts showing timely payment of the immediately preceding year's nondeferred real property tax liability.

(5)  Proof of income eligibility under section 8574 (relating to income eligibility).

(6)  Any other information required by the political subdivision.

(b)  Subsequent years.--After the initial entry into the program, a claimant shall remain eligible for tax deferral in subsequent years so long as the claimant continues to meet the eligibility requirements of this subchapter.



Section 8577 - Contents of application

§ 8577.  Contents of application.

Any application for a tax deferral distributed to persons shall contain the following:

(1)  A statement that the tax deferral granted under this subchapter is provided in exchange for a lien against the homestead of the applicant.

(2)  An explanation of the manner in which the deferred taxes shall become due, payable and delinquent and include, at a minimum, the consequences of noncompliance with the provisions of this subchapter.



Section 8578 - Attachment and satisfaction of liens

§ 8578.  Attachment and satisfaction of liens.

(a)  Nature of lien.--All taxes deferred under this subchapter shall constitute a prior lien on the homestead of the claimant in favor of the political subdivision and shall attach as of the date and in the same manner as other real estate tax liens. The deferred taxes shall be collected as other real estate tax liens, but the deferred taxes shall be due, payable and delinquent only as provided in subsection (b).

(b)  Payment.--

(1)  All or part of the deferred taxes may at any time be paid to the political subdivision.

(2)  In the event that the deferred taxes are not paid by the claimant or the claimant's spouse during his or her lifetime or during their continued ownership of the homestead, the deferred taxes shall be paid either:

(i)  prior to the conveyance of the homestead to any third party; or

(ii)  prior to the passing of the legal or equitable title, either by will or by statute, to the heirs of the claimant or the claimant's spouse.

(3)  The surviving spouse of a claimant shall not be required to pay the deferred taxes by reason of his or her acquisition of the homestead due to death of the claimant as long as the surviving spouse maintains his or her domicile in the property. The surviving spouse may continue to participate in the tax deferral program in subsequent years provided he or she is eligible under the provisions of this subchapter.



Section 8581 - Short title of subchapter

SUBCHAPTER F

HOMESTEAD PROPERTY EXCLUSION

Sec.

8581.  Short title of subchapter.

8582.  Definitions.

8583.  Exclusion for homestead property.

8584.  Administration and procedure.

8585.  Exclusion for farmstead property.

8586.  Limitations.

8587.  Uniform application.

8588.  Applicability.

Effective Date.  Section 12(2) of Act 50 of 1998 provided that Subchapter F shall take effect July 1, 1998.

Cross References.  Subchapter F is referred to in section 8853 of this title.

§ 8581.  Short title of subchapter.

This subchapter shall be known and may be cited as the Homestead Property Exclusion Program Act.



Section 8582 - Definitions

§ 8582.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Assessor."  The chief assessor of the county, the equivalent position in a home rule county or the equivalent position in a city of the third class that performs its own assessments of real property.

"Board."  Any of the following:

(1)  "Board."  As defined in section 8802 (relating to definitions).

(2)  "Board of Property Assessment, Appeals and Review."  The Board of Property Assessment, Appeals and Review in a county of the second class under the act of June 21, 1939 (P.L.626, No.294), referred to as the Second Class County Assessment Law, or a similar body established by a home rule county.

(3)  "Board of Revision of Tax and Appeals."  The board of revision of taxes and appeals in cities of the third class.

(4)  The body with responsibility for the making of assessments of real property in a city of the first class.

"Common level ratio."  The ratio of assessed value to current market value used generally in the county as last determined by the State Tax Equalization Board under the act of June 27, 1947 (P.L.1046, No.447), referred to as the State Tax Equalization Board Law.

"Established predetermined ratio."  The ratio of assessed value to market value established by the board of county commissioners and uniformly applied in determining assessed value in any year.

"Farmstead."  All buildings and structures on a farm not less than ten contiguous acres in area, not otherwise exempt from real property taxation or qualified for any other abatement or exclusion pursuant to any other law, that are used primarily to produce or store any farm product produced on the farm for purposes of commercial agricultural production, to house or confine any animal raised or maintained on the farm for the purpose of commercial agricultural production, to store any agricultural supply to be used on the farm in commercial agricultural production or to store any machinery or equipment used on the farm in commercial agricultural production. This term shall only apply to farms used as the domicile of an owner.

"Farmstead property."  A farmstead for which an application has been submitted and approved under section 8584 (relating to administration and procedure).

"Governing body."  The board of county commissioners, including the successor in function to the board of county commissioners in a county which has adopted a home rule charter under the former act of April 13, 1972 (P.L.184, No.62), known as the Home Rule Charter and Optional Plans Law, under Subpart E of Part III (relating to home rule and optional plan government) or under Article XXXI-C of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code, city council, borough council, incorporated town council, board of township commissioners, board of township supervisors, a governing council of a home rule municipality or optional plan municipality, a governing council of any similar general purpose unit of government which may hereafter be created by statute or a board of school directors of a school district.

"Median assessed value."  The value which is the middle point in the sequential distribution of assessed values, above and below which exist an equal number of assessed values.

(July 5, 2012, P.L.1097, No.131, eff. imd.)

2012 Amendment.  Act 131 amended the def. of "board."



Section 8583 - Exclusion for homestead property

§ 8583.  Exclusion for homestead property.

(a)  General rule.--The governing body of a political subdivision may exclude from taxation a fixed dollar amount of the assessed value of each homestead property in the political subdivision consistent with section 8586 (relating to limitations).

(b)  Jurisdictions crossing county lines.--If a political subdivision is located in more than one county, the exclusion established under subsection (a) for each county portion of the political subdivision shall be uniform after adjustment for the common level ratios in the respective counties.

(c)  Split rate taxes.--In political subdivisions where different millage rates are applied to land and the improvements upon land, the exclusion established under subsection (a) shall be applied first to the value of the improvements, and the remainder of the exclusion, if any, shall be applied to the value of the land.

(d)  New construction.--The exclusion authorized under subsection (a) for a dwelling constructed during the taxable year and used as homestead property shall be prorated in a manner consistent with the assessment of real property taxes on that dwelling.

(e)  Reassessment.--After a revision of assessments by means of revaluing all properties, the governing body of the political subdivision providing an exclusion under this section shall adjust the amount of the exclusion for homestead property as follows:

(1)  if the assessment base is revised by applying a change in the established predetermined ratio, the exclusion for homestead property shall be adjusted by the percentage change between the existing predetermined ratio and the newly established predetermined ratio; or

(2)  if the assessor performs a revision of assessments by revaluing all properties and applying an established predetermined ratio, the exclusion for homestead property shall be adjusted by dividing the exclusion for homestead property for the year preceding the revision of assessments by the common level ratio and multiplying the quotient of that calculation by the newly established predetermined ratio.

Cross References.  Section 8583 is referred to in sections 8585, 8586, 8717 of this title.



Section 8584 - Administration and procedure

§ 8584.  Administration and procedure.

(a)  Application; determinations.--The owner or owners of real property seeking to have property approved as homestead property or farmstead property shall file an application with the assessor on the form developed under section 8587 (relating to uniform application). Determinations with respect to the qualification of all or a part of a parcel of real property as homestead property or farmstead property shall be made by the assessor.

(b)  Filing deadlines; renewal of application.--Applications shall be filed with the assessor not later than March 1 of each year, provided that, in a city of the first class, the application shall be filed with the assessor not later than a date set by the governing body, which date shall be no later than December 1 of the year prior to the year in which the exclusion shall first apply. The governing body of a county may adopt a schedule for review or reapplication for real property previously approved as homestead property or farmstead property.

(c)  Notice of applications and deadlines.--The assessor shall provide sufficient notice to the public regarding the availability of applications to designate real property as homestead property or farmstead property and all filing deadlines. The assessor shall make applications available at least 75 days before the filing deadline, provided that, in a city of the first class, the application shall be available at least 60 days before the filing deadline.

(d)  Denial of application.--The assessor shall provide to each property owner whose application for approval as homestead property or farmstead property is being denied in whole or in part a written notice of denial by first class mail not later than 120 days after the filing deadline. The notice shall include all reasons for denial. Failure by the assessor to provide notice under this subsection shall be deemed to be approval of the application.

(e)  Appeals of assessor's decision.--An owner aggrieved by the decision of the assessor may appeal to the board for a review of the decision in a manner consistent with the provisions for appeal of assessments under the applicable assessment law. Appeals under this subsection shall be limited to whether the application meets the requirements of subsections (a) and (b) or whether the parcel for which the appeal is made meets the definition of "farmstead property" or "homestead property."

(f)  Other appeals.--Appeals regarding the assessed value of real property under the applicable assessment law shall be based on the assessed value of the real property before application of the exclusions for homestead property or farmstead property. The issue of qualification as homestead property or farmstead property shall not be raised in an appeal except as provided in subsection (e).

(g)  False or fraudulent applications.--The assessor may select, randomly or otherwise, applications filed under subsection (a) to review for false or fraudulent information.

(h)  Penalties.--Any person who files an application under subsection (a) which is false as to any material matter shall:

(1)  pay any taxes which would have been due but for the false application, plus simple interest computed at the rate provided in section 806 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code;

(2)  pay a penalty equal to 10% of the unpaid taxes computed under paragraph (1); and

(3)  upon conviction for filing an application under subsection (a) which a person knows to be fraudulent, be guilty of a misdemeanor of the third degree and be sentenced to pay a fine not exceeding $2,500.

(i)  Reports.--At the same time as the assessor certifies the tax duplicate, the assessor shall provide to the governing bodies of the county and each political subdivision within the county upon request and at no charge a certified report listing at least all of the following information:

(1)  The parcel number of each parcel which is approved, in whole or in part, as homestead property.

(2)  The assessed value of each parcel which is approved, in whole or in part, as homestead property.

(3)  The portion of the assessed value of each parcel listed under paragraph (2) which is approved as homestead property.

(4)  The median assessed value of the homestead property listed in paragraph (3).

(5)  The parcel number of each parcel which is approved, in whole or in part, as farmstead property.

(6)  The assessed value of each parcel which is approved, in whole or in part, as farmstead property.

(7)  The portion of the assessed value of each parcel listed under paragraph (6) which is approved as farmstead property.

The governing body of the county may set reasonable fees for providing customized reports or services not otherwise required under this chapter or other applicable law to political subdivisions.

(j)  Notification on change of use.--

(1)  A property owner whose property is approved as homestead property or farmstead property and which property no longer qualifies as homestead property or farmstead property shall notify the assessor within 45 days of the date the property no longer qualifies as homestead property or farmstead property. Failure to notify the assessor as required by this subsection shall be treated in the same manner as a false application under subsection (g).

(2)  The recorder of deeds shall periodically provide to the assessor a list of real property conveyance documents which have been presented for recording. The list shall include the name of the grantor and the address of the property. For the purposes of this paragraph, the word "document" shall have the meaning ascribed to it in section 1101-C of the Tax Reform Code.

(July 5, 2012, P.L.1097, No.131, eff. imd.)

2012 Amendment.  Act 131 amended subsecs. (b) and (c).

Cross References.  Section 8584 is referred to in sections 8401, 8582, 8586, 8587 of this title.



Section 8585 - Exclusion for farmstead property

§ 8585.  Exclusion for farmstead property.

(a)  Authorization.--The exclusion for farmstead property shall be authorized pursuant to section 2(b)(i) of Article VIII of the Constitution of Pennsylvania. This exclusion shall apply uniformly to each farmstead property within the taxing jurisdiction.

(b)  General rule.--Any governing body that excludes a portion of the value of homestead property under section 8583 (relating to exclusion for homestead property) shall exclude a portion of the assessed value of each farmstead property in the political subdivision by a fixed dollar amount established by its governing body, not to exceed the amount of the exclusion for homestead property under section 8583. The exclusion for farmstead property shall be in addition to any exclusion for homestead property for which the dwelling on the farm may qualify.

(c)  Farmstead crossing county lines.--If a political subdivision is located in more than one county, the exclusion for farmstead property computed under subsection (a) for each county portion of the political subdivision shall be uniform after adjustment for the common level ratios in the respective counties.

(d)  New construction.--The exclusion allowed under subsection (b) for a building constructed during the taxable year and used as farmstead property shall be prorated in a manner consistent with the assessment of real property taxes on that building.

(e)  Reassessment.--After a revision of assessments by means of revaluing all properties, the governing body of the political subdivision providing an evaluation under this section shall adjust the amount of the exclusion for farmstead property as follows:

(1)  if the assessment base is revised by applying a change in the established predetermined ratio, the exclusion for farmstead property shall be adjusted by the percentage change between the existing predetermined ratio and the newly established predetermined ratio; or

(2)  if performing a revision of assessments by revaluing all properties and applying an established predetermined ratio, the exclusion for farmstead property shall be adjusted by dividing the exclusion for farmstead property for the year preceding the revision of assessments by the common level ratio and multiplying the quotient of that calculation by the newly established predetermined ratio.

Cross References.  Section 8585 is referred to in section 8586 of this title.



Section 8586 - Limitations

§ 8586.  Limitations.

(a)  Limit on exclusion.--

(1)  In accordance with the limits established on the exclusion for homestead property in Article VIII of the Constitution of Pennsylvania, no governing body of a political subdivision shall authorize an exclusion for homestead property in excess of the amount which is one-half of the median assessed value of homestead property in the political subdivision. The median assessed value of homestead property shall be determined by the information provided to the governing body under section 8584(i) (relating to administration and procedure).

(2)  For the purposes of calculating the limit on the exclusion under paragraph (1), a political subdivision that is located in more than one county shall determine the median assessed value of homestead property for the entire political subdivision after dividing the assessed value of each homestead property by the common level ratio of the county in which the homestead property is located.

(b)  Prohibition.--The governing body of the political subdivision may not increase the millage rate of its tax on real property to pay for the exclusions authorized by sections 8583 (relating to exclusion for homestead property) and 8585 (relating to exclusion for farmstead property).

Cross References.  Section 8586 is referred to in sections 8583, 8717 of this title.



Section 8587 - Uniform application

§ 8587.  Uniform application.

An application form for use by assessors under section 8584(a) (relating to administration and procedure) shall be developed by the Department of Community and Economic Development and published in the Pennsylvania Bulletin by September 30, 1998.

Cross References.  Section 8587 is referred to in section 8584 of this title.



Section 8588 - Applicability

§ 8588.  Applicability.

Notwithstanding the provisions of section 8405 (relating to applicability), the provisions of this subchapter shall apply to cities and counties of the first class and to school districts of the first class. Any action taken pursuant to this subchapter by the governing body of a city of the first class shall apply to a city of the first class and to a school district of the first class.

(July 5, 2012, P.L.1097, No.131, eff. imd.)

2012 Amendment.  Act 131 added section 8588.






Chapter 86 - Taxation for Public Transportation

Section 8601 - Scope of chapter

CHAPTER 86

TAXATION FOR PUBLIC TRANSPORTATION

Sec.

8601.  Scope of chapter.

8602.  Local financial support.

Enactment.  Chapter 86 was added July 18, 2007, P.L.169, No.44, effective immediately and retroactive to July 1, 2007.

§ 8601.  Scope of chapter.

This chapter relates to local funding for sustainable mobility options.



Section 8602 - Local financial support

§ 8602.  Local financial support.

(a)  Imposition.--Notwithstanding any other provision of law, a county of the second class may obtain financial support for transit systems by imposing one or more of the taxes under subsection (b). Money obtained from the imposition shall be deposited into a restricted account of the county.

(b)  Taxes.--

(1)  A county of the second class may, by ordinance, impose any of the following taxes:

(i)  A tax on the sale at retail of liquor and malt and brewed beverages within the county. The ordinance shall be modeled on the act of June 10, 1971 (P.L.153, No.7), known as the First Class School District Liquor Sales Tax Act of 1971, and the rate of tax authorized under this subparagraph may not exceed the rate established under that act.

(ii)  An excise tax on each renting of a rental vehicle in the county. The rate of tax authorized under this subparagraph may not exceed the rate established under section 2301(e) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971. As used in this subparagraph, the term "rental vehicle" has the meaning given to it in section 1601-A of the Tax Reform Code of 1971.

(2)  (Reserved).

(c)  Definition.--For purposes of this section, the term "county of the second class" shall not include a county of the second class A.






Chapter 87 - Other Subjects of Taxation

Section 8701 - General tax authorization

CHAPTER 87

OTHER SUBJECTS OF TAXATION

Subchapter

A.  Tax Authorization and Referendum Requirements

B.  Earned Income and Net Profits Tax

C.  Miscellaneous Taxes

Enactment.  Chapter 87 was added May 5, 1998, P.L.301, No.50, effective January 1, 1999.

Cross References.  Chapter 87 is referred to in sections 8912, 8915, 8916 of this title.

SUBCHAPTER A

TAX AUTHORIZATION AND REFERENDUM REQUIREMENTS

Sec.

8701.  General tax authorization.

8702.  Continuity of tax.

8703.  Adoption of referendum.

8704.  Public referendum requirements for increasing property taxes previously reduced.

8705.  Local tax study commission.

8706.  Property tax limits on reassessment.

§ 8701.  General tax authorization.

(a)  General rule.--Subject to sections 8703 (relating to adoption of referendum) and 8704 (relating to public referendum requirements for increasing property taxes previously reduced) and except as provided in subsection (b), each school district shall have the power and may by resolution levy, assess and collect or provide for the levying, assessment and collection of the earned income and net profits tax under this chapter.

(b)  Exclusions.--No school district which levies an earned income and net profits tax authorized by this chapter shall have any power or authority to levy, assess or collect:

(1)  A tax based upon a flat rate or on a millage rate on an assessed valuation of a particular trade, occupation or profession, commonly known as an occupation tax.

(2)  A tax at a set or flat rate upon persons employed within the taxing district, commonly known as an occupational privilege tax.

(3)  A per capita, poll, residence or similar head tax.

(4)  The earned income and net profits tax levied under the Local Tax Enabling Act.

(5)  An earned income tax under the act of August 24, 1961 (P.L.1135, No.508), referred to as the First Class A School District Earned Income Tax Act, or under the additional authority in section 652.1(a)(2) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

(6)  Any tax under section 652.1(a)(4) of the Public School Code of 1949 except as it pertains to real estate transfer taxes.

(7)  Except for taxes permitted under section 8402(b) (relating to scope and limitations), (c), (d), (e) and (f), any other tax authorized or permitted under the Local Tax Enabling Act.

(c)  Delinquent taxes.--The provisions of subsection (b) shall not apply to collection of delinquent taxes.

Cross References.  Section 8701 is referred to in sections 8703, 8717 of this title.



Section 8702 - Continuity of tax

§ 8702.  Continuity of tax.

The earned income and net profits tax levied under the provisions of this chapter shall continue in force on a fiscal year basis without annual reenactment unless the rate of tax is increased or the tax is subsequently repealed.



Section 8703 - Adoption of referendum

§ 8703.  Adoption of referendum.

(a)  General rule.--

(1)  In order to levy an earned income and net profits tax under this chapter, a governing body shall use the procedures set forth in subsection (b).

(2)  Any governing body after making an election to levy an earned income and net profits tax under this chapter may, after a period of at least three full fiscal years, elect under the provisions of subsection (c) to levy, assess and collect the taxes prohibited by section 8701(b) (relating to general tax authorization) to the extent otherwise provided by law. If the electorate approves such referendum, the governing body shall lose the authority to continue to levy an earned income and net profits tax authorized under this chapter.

(b)  Public referendum requirements.--Subject to the notice and public hearing requirements of section 8716 (relating to procedure and administration), a governing body may levy the earned income and net profits tax under this chapter only by obtaining the approval of the electorate of the affected school district in a public referendum at only the municipal election preceding the fiscal year when the earned income and net profits tax will be initially imposed. The referendum question must state the initial rate of the proposed earned income and net profits tax, the reason for the tax and the amount of proposed budgeted revenue growth, if any, in the first fiscal year following adoption of the referendum, expressed as a percent increase over the prior year's budgeted revenue. Any increase in budgeted revenue between the first fiscal year following adoption of the referendum and the prior year's budgeted revenue shall not exceed the annual percent change in the Statewide average weekly wage. The question shall be in clear language that is readily understandable by a layperson. For the purpose of illustration, a referendum question may be framed as follows:

Do you favor the imposition of an earned income and net profits tax of X% to be used to replace (names of local taxes to be repealed), reduce real property taxes by X% by means of a homestead exclusion and provide for a one-time revenue increase of X% over the preceding fiscal year?

A nonlegal interpretative statement must accompany the question in accordance with section 201.1 of the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code, that includes the following: the initial rate of the earned income and net profits tax and the maximum allowable rate of the earned income and net profits tax imposed under this chapter; the estimated revenues to be derived from the initial rate of the earned income and net profits tax imposed under this chapter; the amount of proposed revenue growth, if any, in the first fiscal year following adoption of the referendum; the estimated reduction in real property taxes and the elimination of certain existing taxes under this chapter; the identification of the existing taxes to be eliminated under this chapter; the method to be used to reduce real property taxes; the class or classes of real property for which real property taxes would be reduced; and the estimated amount of real property tax reduction by class, expressed as an average percent reduction by class. Any governing body which uses the procedures under this section shall not be subject to the provisions of section 8704 (relating to public referendum requirements for increasing property taxes previously reduced) for any future increases in the earned income and net profits tax rates authorized under this chapter. Any future real property tax rate increases are subject to the provisions of section 8704. If the ballot question fails to receive a majority vote pursuant to this section, approval of the electorate under section 8704 shall not be required to increase the rate of any tax which the governing body of the affected school district is authorized to levy and increase pursuant to any other act.

(c)  Public referendum requirements to end participation under this chapter.--Subject to the notice and public hearing requirements in section 4 of the Local Tax Enabling Act, a governing body may elect to end participation under this chapter in accordance with subsection (a)(2) by obtaining the approval of the electorate of the affected school district in a public referendum at a municipal election.

(d)  Public requirements to initiate referendum.--

(1)  If the governing body of a school district fails to place a referendum question on the ballot within two years after the effective date of this chapter, the electors of the school district may:

(i)  Circulate a petition which, if signed by electors comprising 2% of the number of electors voting for the office of Governor in the last gubernatorial election in the school district and filed with the election officials and submitted to the governing body thereof, shall require the governing body to establish a local tax study commission. The provisions under paragraph (2)(v), (vi), (vii), (viii) (ix) and (x) shall not apply to this subparagraph.

(ii)  If the local tax study commission makes a recommendation to levy the earned income and net profits tax under this chapter and the governing body fails to place the recommendation or other alternative of the governing body authorized under this chapter on the ballot in accordance with this chapter at the next municipal election occurring at least 90 days after the submission of the recommendation to the governing body, a petition under this paragraph may be circulated. If the petition is signed by the electors comprising 5% of the number of electors voting for the office of Governor in the last gubernatorial election in the school district and filed with election officials at least 90 days prior to the next municipal election, the petition shall compel the election officials to place the recommendation upon the ballot at the next municipal election occurring at least 90 days after the filing of the petition.

(2)  The following requirements shall apply to the process under paragraph (1):

(i)  The name and street address of each elector signing the petition and of the person filing the petition shall be clearly stated on the petition. The petition shall include an affidavit of the circulator that he or she is a qualified elector of the school district referred to in the petition; that the signers signed with full knowledge of the contents of the petition; that the signers' residences are correctly stated; and that, to the best of the circulator's knowledge and belief, the signers are qualified electors.

(ii)  The election officials shall, within ten days after filing, review the petition as to the number and qualifications of signers. If the petition appears to be defective, the election officials shall immediately notify the person filing the petition of the defect and may reject the petition if warranted.

(iii)  The petition as submitted to the election officials, along with the list of signatories, shall be open to public inspection in the office of the election officials.

(iv)  If the election officials find that the petition as submitted is in proper order, they shall send copies of the petition without signatures thereon to the governing body involved.

(v)  The procedure for the referendum shall be governed by the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(vi)  If the election officials find the petition meets the requirements of this chapter, they shall place the proposal on the ballot in a manner fairly representing the content of the petition for decision by referendum at the proper election.

(vii)  The election officials shall certify the date for the referendum and shall notify the governing body at least 30 days prior to such date.

(viii)  At least 30 days' notice of the referendum shall be given by proclamation of the governing body. A copy of the proclamation shall be posted at each polling place on the day of the election and shall be published once in at least one newspaper of general circulation which is distributed within the school district during the 30-day period prior to the election.

(ix)  Approval of a referendum shall be by majority vote of those voting in the school district involved.

(x)  The election officials shall certify the results of the referendum to the governing body.

(e)  School districts located in more than one county.--

(1)  In the event a school district is located in more than one county, petitions under this section shall be filed with the election officials of the county wherein the administrative offices of the school district are located.

(2)  The election officials receiving a petition shall be responsible for all administrative functions in reviewing and certifying the validity of the petition and for making all necessary communications with the school district.

(3)  If the election officials of the county receiving the petition certify that it is sufficient under this subpart and determine that a question should be placed upon the ballot, such decision shall be communicated to election officials in any other county in which the school district is also located. Election officials in the other county or counties shall cooperate with election officials of the county receiving the petition to insure that an identical question is placed on the ballot at the same election throughout the entire school district.

(4)  Election officials from each county involved shall independently certify the results from their county to the governing body.

Cross References.  Section 8703 is referred to in sections 8022, 8402, 8701, 8704, 8706, 8713, 8716, 8717 of this title.



Section 8704 - Public referendum requirements for increasing property taxes previously reduced

§ 8704.  Public referendum requirements for increasing property taxes previously reduced.

(a)  General rule.--Except as provided in subsections (c) and (d), a governing body that elects to levy an earned income and net profits tax under this chapter pursuant to section 8703(a) (relating to adoption of referendum) shall not increase the rate of its tax on real property without first obtaining the approval of the electorate of the affected school district in a referendum at the primary election immediately preceding the fiscal year of the proposed tax increase.

(b)  Disapproval.--Whenever the electorate fails to approve the proposed referendum question to increase the rate of tax on real property under subsection (a), the governing body shall be limited to the rate of tax in effect prior to the referendum.

(c)  Exception to general rule.--The provisions of subsection (a) shall not apply to an increase in the rate of the real property tax that does not cause local tax revenue, excluding real property taxes to be levied on newly constructed buildings or structures or on increased valuations based on new improvements made to existing houses, to increase by more than the percentage increase in the Statewide average weekly wage in the preceding year. Prior to any increase under this subsection, the governing body must certify to the court of common pleas in the judicial district in which the governing body is located the estimates of total local tax revenues used in the calculation under this subsection. The court may, on its own motion or on petition of a person having standing under subsection (f), revise the estimates certified by the governing body and reduce the allowable increase in the rate of the real property tax under this subsection.

(d)  Referendum exceptions.--The provisions of subsection (a) shall not apply to increases in the rate of tax on real property in this subsection only if the exception to the general rule under subsection (c) has been utilized, if applicable, to the maximum amount allowed:

(1)  To respond to or recover from an emergency or disaster declared pursuant to 35 Pa.C.S. § 7301 (relating to general authority of Governor) or 75 Pa.C.S. § 6108 (relating to power of Governor during emergency), only for the duration of the emergency or disaster and for the costs of the recovery from the emergency or disaster.

(2)  To implement a court order or an administrative order from a Federal or State agency that requires the expenditure of funds that exceed current available revenues. The rate increase shall be rescinded following fulfillment of the court order or administrative order.

(3)  To pay interest and principal on any indebtedness incurred under Subpart B (relating to indebtedness and borrowing). However, in no case may a school district incur additional debt under this paragraph, except for the refinancing of existing debt, including the payment of costs and expenses related to such refinancing and the establishment or funding of appropriate debt service reserves. The increase shall be rescinded following the final payment of interest and principal. The exception provided under this paragraph shall not be used to avoid referendum requirements to pay for costs which could not be financed by the issuance of debt under Subpart B.

(4)  To respond to conditions that pose an immediate threat of serious physical harm or injury to the students, staff or residents of the school district until the circumstances causing the threat have been fully resolved.

(5)  Special purpose tax levies approved by the electorate.

(6)  To maintain per-student local tax revenue in the school district at an amount not exceeding the amount of per-student local tax revenue at the level of the preceding year, adjusted for the percentage increase in the Statewide average weekly wage. This paragraph shall apply only if the percentage growth in student enrollment in the school district between the current fiscal year and the third fiscal year immediately preceding the current fiscal year exceeds 10%. For the purposes of this paragraph, student enrollment shall be measured by average daily membership as defined by the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949. For the purposes of this paragraph, per-student local tax revenue shall be determined by dividing local tax revenue by average daily membership.

(e)  Court action.--Prior to the imposition of the tax increase under subsection (d)(1), (2), (4) or (6), approval is required by the court of common pleas in the judicial district in which the governing body is located. The governing body shall publish in a newspaper of general circulation a notice of its intent to file an action under this subsection at least one week prior to the filing of the petition. The governing body shall also publish in a newspaper of general circulation notice, as soon as possible following notification from the court that a hearing has been scheduled, stating the date, time and place of the hearing on the petition. The following shall apply to any proceedings instituted under this subsection:

(1)  The governing body must prove by clear and convincing evidence the necessity for the tax increase.

(2)  The governing body must prove by clear and convincing evidence that there are no assets or other feasible alternatives available to the school district.

(3)  The court shall determine the appropriate duration of the increase and may retain continuing jurisdiction. The court may, on its own motion or on petition of an interested party, revoke approval for or order rescission of a tax increase.

(f)  Standing.--A person shall have standing as a party to a proceeding under this section as long as the person resides within or pays real property taxes to the taxing jurisdiction of the governing body instituting the action.

Cross References.  Section 8704 is referred to in sections 8701, 8703, 8706 of this title.



Section 8705 - Local tax study commission

§ 8705.  Local tax study commission.

(a)  Appointment.--A governing body may appoint a local tax study commission.

(b)  Membership.--The local tax study commission shall consist of five members who are resident individuals or taxpayers of the school district and shall reflect the socioeconomic, age and occupational diversity of the school district to the extent possible.

(1)  Except for paragraph (2), no member shall be an official or employee, or a relative thereof, of the school district.

(2)  One member may be a member of the governing body.

(c)  Staff and expenses.--The governing body shall provide necessary and reasonable support staff and shall reimburse the members of the local tax study commission for necessary and reasonable expenses in the discharge of their duties.

(d)  Contents of study.--The local tax study commission shall study the existing taxes levied, assessed and collected by the school district and their effect. The local tax study commission shall determine how the tax policies of the school district could be improved by the levy, assessment and collection of the taxes authorized pursuant to this chapter. The study shall include, but not be limited to, consideration of all of the following:

(1)  Historic and present rates of and revenue from taxes currently levied, assessed and collected.

(2)  The age, income, employment and property use characteristics of the existing tax base.

(3)  Projected revenues of taxes currently levied, assessed and collected, including taxes authorized and taxes not levied under this chapter.

(e)  Recommendation.--Within 90 days of its appointment, the local tax study commission shall make a nonbinding recommendation to the governing body regarding the imposition of an earned income and net profits tax to be levied, assessed and collected commencing the next fiscal year. Except as provided in subsection (f), if the governing body appoints a commission, the earned income and net profits tax authorized under this chapter may not be levied, assessed or collected until receipt of the recommendation. No later than 90 days prior to the next municipal election occurring at least 150 days after the submission of the recommendation, the governing body shall accept or reject the recommendation of the local tax study commission or adopt an alternative proposal authorized under this chapter.

(f)  Failure to issue a recommendation.--If the local tax study commission fails to make a recommendation under subsection (e), the governing body may adopt a proposal authorized under this chapter.

(g)  Public distribution of report.--The local tax study commission shall publish a final report of its findings and recommendation and deliver the report to the governing body. The governing body shall supply copies to any interested persons upon request.

(h)  Materials.--All records of the local tax study commission shall be available for public inspection during the regular business hours of the school district.



Section 8706 - Property tax limits on reassessment

§ 8706.  Property tax limits on reassessment.

After any county makes a countywide revision of assessment of real property at values based upon an established predetermined ratio as required by law or after any county changes its established predetermined ratio, each school district that has made an election under section 8703 (relating to adoption of referendum), which hereafter for the first time levies its real estate taxes on that revised assessment or valuation, shall for the first year reduce its tax rate, if necessary, for the purpose of having the percentage increase in taxes levied for that year against the real properties contained in the duplicate for the preceding year be less than or equal to the percentage increase in the Statewide average weekly wage for the preceding year notwithstanding the increased valuations of such properties under the revised assessment. For the purpose of determining the total amount of taxes to be levied for the first year, the amount to be levied on newly constructed buildings or structures or on increased valuations based on new improvements made to existing houses need not be considered. The tax rate shall be fixed for that year at a figure which will accomplish this purpose. The provisions of section 8704 (relating to public referendum requirements for increasing property taxes previously reduced) shall apply to increases in the tax rate above the limits provided in this section.



Section 8711 - Earned income and net profits tax

SUBCHAPTER B

EARNED INCOME AND NET PROFITS TAX

Sec.

8711.  Earned income and net profits tax.

8712.  Collections.

8713.  Credits.

8714.  Earned income and net profits tax exemption.

8715.  Rules and regulations.

8716.  Procedure and administration.

8717.  Disposition of earned income and net profits tax

revenue.

§ 8711.  Earned income and net profits tax.

A school district shall have the power to levy, assess and collect a tax on the earned income and net profits of resident individuals of the school district up to a maximum rate of 1.5%. The earned income and net profits tax may be levied by the school district at a rate of 1.0%, 1.25% or 1.5%.

Cross References.  Section 8711 is referred to in sections 8404, 8712, 8713, 8715, 8716 of this title.



Section 8712 - Collections

§ 8712.  Collections.

Any school district imposing a tax under section 8711 (relating to earned income and net profits tax) shall designate the tax officer who is appointed under section 10 of the Local Tax Enabling Act, or otherwise by law, as the collector of the earned income and net profits tax. In the performance of the tax collection duties under this subchapter, the designated tax officer shall have all the same powers, rights, responsibilities and duties for the collection of the taxes which may be imposed under the Local Tax Enabling Act, Subchapter C of Chapter 84 (relating to local taxpayers bill of rights) or as otherwise provided by law.



Section 8713 - Credits

§ 8713.  Credits.

(a)  General rule.--The provisions of section 14 of the Local Tax Enabling Act shall be used to determine any credits under the provisions of this chapter for any taxes imposed under section 8711 (relating to earned income and net profits tax).

(b)  State tax credit.--A credit against personal income tax due to the Commonwealth under section 302 of the Tax Reform Code shall be granted to all nonresidents of a city of the first class who are subject to a tax imposed by a city of the first class pursuant to the act of August 5, 1932 (Sp.Sess., P.L.45, No.45), referred to as the Sterling Act. The credit shall equal 0.2756% of salaries, wages, commissions, compensation or other income received for work done or services performed within a city of the first class. The Secretary of Revenue shall promulgate such regulations and forms as are necessary to implement the provisions of this subsection. This section shall only apply to residents of school districts which impose the tax under this subchapter. A governing body of a school district in a county of the second class A shall, and a governing body of a school district in a county of the third class may, include in the referendum question under section 8703 (relating to adoption of referendum) language asking whether the credit against the personal income tax in this subsection should be provided to the nonresident taxpayer in the city of the first class or the school district in which the taxpayer resides for the purpose of making additional tax reductions in the same manner as section 8717 (relating to disposition of earned income and net profits tax revenue). Should any court of competent jurisdiction determine that this subsection is unconstitutional, the provisions of this subsection shall be void and no credit shall be expanded or extended in any way by any court.

Cross References.  Section 8713 is referred to in section 8715 of this title.



Section 8714 - Earned income and net profits tax exemption

§ 8714.  Earned income and net profits tax exemption.

A school district that imposes an earned income and net profits tax under this chapter may exempt from the payment of that tax any person whose total income from all sources is less than $7,500.

Cross References.  Section 8714 is referred to in section 8715 of this title.



Section 8715 - Rules and regulations

§ 8715.  Rules and regulations.

Taxes imposed under section 8711 (relating to earned income and net profits tax) will be subject to all regulations adopted under section 13 of the Local Tax Enabling Act. A school district may adopt regulations for the processing of claims for credits or exemptions under sections 8713 (relating to credits) and 8714 (relating to earned income and net profits tax exemption).

References in Text.  Section 13 of the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, referred to in this section, is repealed.



Section 8716 - Procedure and administration

§ 8716.  Procedure and administration.

In order to levy the tax under section 8711 (relating to earned income and net profits tax), the governing body shall adopt a resolution which shall refer to this subchapter prior to placing a question on the ballot under section 8703 (relating to adoption of referendum). Prior to adopting a resolution imposing the tax authorized by section 8711, the governing body shall give public notice of its intent to adopt the resolution in the manner provided by section 4 of the Local Tax Enabling Act and shall conduct at least one public hearing regarding the proposed adoption of the resolution.

Cross References.  Section 8716 is referred to in section 8703 of this title.



Section 8717 - Disposition of earned income and net profits tax revenue

§ 8717.  Disposition of earned income and net profits tax revenue.

The disposition of revenue from an earned income and net profits tax or an increase in the rate of an earned income and net profits tax imposed by school districts under the authority of this chapter shall occur in the following manner:

(1)  For the fiscal year of implementation of a newly imposed income tax, all earned income and net profits tax revenue received by a school district shall be used first to offset any lost revenue to the school district from the taxes prohibited under section 8701(b) (relating to general tax authorization) in an amount equal to the revenue collected from the prohibited taxes in section 8701(b) in the preceding fiscal year; second, to provide for an increase in budgeted revenues over the preceding fiscal year in accordance with the amount specified in the referendum question approved by the voters under section 8703 (relating to adoption of referendum); and third, to reduce the school district real property tax in the following order:

(i)  By means of an exclusion for homestead property pursuant to section 8583 (relating to exclusion for homestead property).

(ii)  By means of a reduction in the millage rate after the limit on the exclusion for homestead property has been reached under section 8586 (relating to limitations).

(2)  For the fiscal year of implementation of an increase in the rate of the existing earned income and net profits tax imposed under this chapter, all revenue received by a school district directly attributable to the increased rate shall be used to reduce the school district real property tax in the following order:

(i)  By means of an exclusion for homestead property pursuant to section 8583.

(ii)  By means of a reduction in the millage rate after the limit on the exclusion for homestead property has been reached under section 8586.

Cross References.  Section 8717 is referred to in section 8713 of this title.



Section 8721 - Hotel room rental

SUBCHAPTER C

MISCELLANEOUS TAXES

Sec.

8721.  Hotel room rental.

Enactment.  Subchapter C was added July 9, 2008, P.L.999, No.76, effective in 60 days.

§ 8721.  Hotel room rental.

(a)  Imposition.--

(1)  The county commissioners in each county of the second class are authorized to impose an excise tax at 5% on the consideration received by each operator of a hotel within the county from each transaction of renting a room or rooms to accommodate transients.

(2)  The county commissioners in each county of the second class A are authorized to impose an excise tax not to exceed 3% on the consideration received by each operator of a hotel within the county from each transaction of renting a room or rooms to accommodate transients.

(3)  The tax shall be collected by the operator from the patron of the room and paid over to the county as in provided in this section.

(b)  Counties of the second class.--The treasurer of each county of the second class electing to impose the tax authorized under this section is directed to collect the tax and to deposit the revenue received from the tax in a special fund. The revenues shall be distributed by the county commissioners as follows:

(1)  Except as set forth in paragraph (4), two-fifths of the revenue received by the county from the excise tax shall be distributed to a tourist promotion agency pursuant to section 2199.14 of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code.

(2)  Except as set forth in paragraph (4), one-third of the tax collected by hotels within a municipality where a convention center or exhibition hall is located, less the cost of collecting the tax, shall, at the request of that municipality, be returned to that municipality for deposit in that municipality's special fund established solely for purposes of paying for promotional programs implemented by a nonprofit organization which are designed to stimulate and increase the volume of conventions and visitors within the municipality or as provided in paragraph (5), subject to the following requirements:

(i)  An audited report on the income and expenditures incurred by the municipality receiving funds from the excise tax on hotel room rentals shall be made annually to county.

(ii)  The members of the board of directors or other governing body of the nonprofit organization utilized by the municipality to provide the promotional programs shall be appointed by the governing body of the municipality.

(2.1)  Except as set forth in paragraph (4), a 5% fee shall be paid to the county for collecting the tax.

(3)  Except as set forth in paragraph (4), all remaining revenue from the tax received by the county, after paying the amounts set forth in paragraphs (1), (2) and (2.1), shall be used for operational and maintenance expenditures of the convention center or exhibition hall as provided in subsection (d) and for regional tourist promotion activities.

(4)  Subject to paragraph (4.1), if bonds are issued by the public authority to provide permanent financing or refinancing of the expansion of and capital improvements to the convention center or exhibition hall, the revenue received from the tax and deposited in the special fund shall not be distributed as set forth in paragraphs (1) through (3) but shall be distributed by the county commissioners in the order of priority as follows:

(i)  First, to the payment of all amounts set forth in paragraph (2).

(ii)  Second:

(A)  to the trustee for the bonds in accordance with the provisions of the indenture pursuant to which the bonds are issued, to be used for the payment of debt service on the bonds; and

(B)  to the payment of all amounts set forth in paragraph (2.1):

(I)  in full; or

(II) if the revenues are insufficient to make the payment in full, pro rata.

(iii)  Third, to the payment of all amounts set forth in paragraph (1).

(iv)  Fourth, as set forth in paragraph (3).

(4.1)  Paragraph (4) shall not apply to bonds issued subsequent to the permanent financing for purposes of completion or subsequent expansions or capital improvements.

(5)  If a convention center or exhibition hall discontinues operation in a municipality in which a convention center or exhibition hall is located, the municipality shall continue to collect and receive the tax, which shall be deposited by the municipality and used for the purposes as provided in paragraph (2).

(c)  Counties of the second class A.--The treasurer of each county of the second class A electing to impose the tax authorized under this section is directed to collect the tax and to deposit the revenue in a special fund established solely for purposes of travel and tourism promotion and advertising related to travel and tourism promotion. The treasurer is authorized to establish rules and regulations concerning the collection of the tax.

(d)  Expenditures in counties of the second class.--

(1)  In counties of the second class, expenditures from the fund established under subsection (b) shall be used for all purposes which a public authority may determine to be reasonably necessary to the support, operation and maintenance of a convention center or exhibition hall, including the following:

(i)  Advertising and publicizing tourist attractions in the area served by the recognized tourist promotion agency.

(ii)  Promoting and otherwise encouraging the use of the facilities in the area served by the recognized tourist promotion agency by the public as a whole.

(iii)  Promoting and attracting conventions, exhibitions and other functions to utilize facilities in the area served by the recognized tourist promotion agency.

(iv)  Precompletion advertising and publicizing of any convention center or exhibition hall.

(v)  Promoting and attracting conventions, exhibitions and other functions to utilize the convention center or exhibition hall.

(vi)  Promoting and otherwise encouraging the use of the premises by the public as a whole or any segment of the public.

(vii)  Operating, furnishing and otherwise maintaining and equipping the premises and realty appurtenant to the premises.

(viii)  Furnishing and equipping the building and grounds.

(2)  It is the intention of this subsection that the receipts from any tax imposed under this section after payment of the distributions under subsection (b)(1), (2), (2.1), (3) and (4) be used in the county to offset the entire operating deficit, if any, of any convention center or exhibition hall including equally, shares of any cooperating political subdivision or agency of government incurred pursuant to any agreement. The operating deficit shall be determined by the public authority which is the designated operating agency of the convention center or exhibition hall.

(e)  Expenditures in counties of the second class A.--

(1)  In counties of the second class A, expenditures from the fund established under subsection (c) shall be annually appropriated by the county commissioners for tourist promotion activities, to be executed by the recognized tourist promotion agency for the following:

(i)  Marketing the area served by the recognized tourist promotion agency as a leisure travel destination.

(ii)  Marketing the area served by the recognized tourist promotion agency as a convention and business travel destination.

(iii)  Marketing the area served by the recognized tourist promotion agency to the public as a whole for use of its tourist and convention facilities.

(iv)  Using all appropriate marketing tools to accomplish these purposes, including advertising, publicity, publications, direct marketing, direct sales and participation in travel trade shows.

(2)  The county commissioners may deduct from the funds collected any direct or indirect costs attributable to the collection of the tax.

(f)  Effectiveness of provisions.--

(1)  The provisions of this section relating to counties of the second class shall remain in force from year to year. The following apply:

(i)  Revenue in excess of amounts needed to pay the distributions under subsection (b.1)(1), (2), (2.1), (3) and (4) and to offset operating deficits under subsections (b.1)(3) and (d) shall be determined by the public authority and may be accumulated.

(ii)  At the discretion of the cooperating political subdivisions and the public authority, any revenue may be used to:

(A)  provide part or all of an annual payment to be paid by a county or a political subdivision under an agreement with a public authority created under the act of July 29, 1953 (P.L.1034, No.270), known as the Public Auditorium Authorities Law, which has been designated as the operating agency for a convention center or exhibition hall; or

(B)  effect necessary expansion or further capital improvements.

(2)  The provisions of this section relating to counties of the second class A shall remain in force and effect for three years from February 14, 1986, and may be continued thereafter by ordinance or resolution of the county commissioners of the respective counties.

(g)  Taxable years.--Each taxable year for a tax imposed under this section shall run concurrently with the calendar year.

(h)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Consideration."  Receipts, fees, charges, rentals, leases, cash, credits, property or other payment received by operators in exchange for or in consideration of the use or occupancy by a transient of a room in a hotel for a temporary period.

"Convention center or exhibition hall."  A building or series of buildings:

(1)  at least one of which contains a minimum of 75,000 gross square feet of exhibition space for shows and conventions;

(2)  which are not used for the retail sale of merchandise or part of any shopping center, mall or other retail center;

(3)  a major function of which is to house meetings, exhibitions, shows, conventions, assemblies, convocations and similar gatherings. The term includes land appurtenant to the building or buildings.

"Cooperating political subdivision or agency of government." A city or public authority located in a county:

(1)  within the boundaries of which a convention center or exhibition hall is planned or constructed; and

(2)  which shares with the county duties, obligations or privileges with respect to that convention center.

"Hotel."  Any of the following:

(1)  Any hotel, motel, inn, guest house or other building located within the taxing jurisdiction which holds itself out by any means, including advertising, license, registration with any innkeeper's group, convention listing association, travel publication or similar association or with any government agency, as being available to provide overnight lodging or use of facility space for consideration to persons seeking temporary accommodation.

(2)  A place which advertises to the public at large or a segment of the public at large that it will provide beds, sanitary facilities or other space for a temporary period to members of the public at large.

(3)  A place recognized as a hostelry.

The term does not include portions of the facility which are devoted to individuals who have established permanent residence.

"Municipality."  Notwithstanding section 8401 (relating to definitions), a township or borough or a home rule municipality which was formerly a township or borough.

"Occupancy."  The use or possession or the right to the use or possession by any person other than a permanent resident of a room in a hotel for any purpose or the right to the use or possession of the furnishings or to the services accompanying the use and possession of the room.

"Operating deficit."  The excess of expenses over receipts from the operation and management of a convention center or exhibition hall.

"Operator."  Any individual, partnership, nonprofit or profit-making association or corporation or other person or group of persons that maintain, operate, manage, own, have custody of or otherwise possess the right to rent or lease overnight accommodations in a hotel to the public for consideration.

"Patron."  A person that pays the consideration for the occupancy of a room in a hotel.

"Permanent resident."  An individual who has occupied or has the right to occupancy of a room in a hotel as a patron or otherwise for a period exceeding 30 consecutive days.

"Recognized tourist promotion agency."  As defined in section 3(6) of the former act of April 28, 1961 (P.L.111, No.50), known as the Tourist Promotion Law and in accordance with the Tourist Promotion Law, the nonprofit corporation, organization, association or agency:

(1)  which is and has been engaged in planning and promoting programs designed to stimulate and increase the volume of tourist, visitor and vacation business within counties it serves; and

(2)  which is recognized by the Department of Community and Economic Development.

"Regional tourist promotion activities."  Services, activities, facilities and events, which result in a significant number of nonresidents visiting a county of the second class for recreational, cultural or educational purposes.

"Room."  A space in a hotel set aside for use and occupancy by patrons, or otherwise, for consideration, having at least one bed or other sleeping accommodation.

"Substantial completion."  Construction which is sufficiently completed in accordance with contract documents and certified by the convention center authority's architect or engineer, as modified by change orders so that:

(1)  the main convention area can be used, occupied or operated for its intended use; and

(2)  at least 90% of the work on the main convention or exhibition area is complete.

"Temporary."  A period of time not exceeding 30 consecutive days.

"Transaction."  The activity involving the obtaining by a transient or patron of the use or occupancy of a hotel room from which consideration emanates to the operator under an express or an implied contract.

"Transient."  An individual who obtains accommodation in any hotel for himself by means of registering at the facility for the temporary occupancy of any room for the personal use of that individual by paying to the operator of the facility a fee in consideration for the accommodation.

(July 5, 2012, P.L.910, No.92, eff. imd.)

2012 Amendment.  Act 92 amended subsec. (b).

Special Provisions in Appendix.  See section 4 of Act 76 of 2008 in the appendix to this title for special provisions relating to continuation of prior law.






Chapter 88 - Consolidated County Assessment

Section 8801 - Short title and scope of chapter

CHAPTER 88

CONSOLIDATED COUNTY ASSESSMENT

Subchapter

A.  Preliminary Provisions

B.  Subjects of Local Taxation; Exceptions; Special  Provisions on Assessments

C.  County Assessment Office

D.  Assessment Roll, Valuation, Notice and Appeals

E.  Boards and Appeals to Court

F.  Miscellaneous Provisions

Enactment.  Chapter 88 was added October 27, 2010, P.L.895, No.93, effective January 1, 2011.

Special Provisions in Appendix.  See sections 4 and 7 of Act 93 of 2010 in the appendix to this title for special provisions relating to consolidated county assessment in cities of the third class and continuation of prior law.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8801.  Short title and scope of chapter.

8802.  Definitions.

8803.  Excluded provisions.

8804.  Construction of chapter.

§ 8801.  Short title and scope of chapter.

(a)  Short title.--This chapter shall be known and may be cited as the Consolidated County Assessment Law.

(b)  Scope.--

(1)  This chapter shall apply to all of the following:

(i)  Counties of the second class A, third, fourth, fifth, sixth, seventh and eighth classes of the Commonwealth.

(ii)  Cities that elect to become subject to this chapter in accordance with section 8868 (relating to optional use by cities).

(2)  In addition to the applicability under paragraph (1), the following provisions apply to counties of the first and second class:

(i)  Section 8811(b)(5) (relating to subjects of local taxation).

(ii)  Section 8842(b)(2) (relating to valuation of property).

Agreements or Assessment Practices.  Section 5(1) of Act 93 of 2010 provided that subsec. (b)(2) shall not affect an agreement or agreed to assessment practice actively in place in a county on January 28, 2007.

Cross References.  Section 8801 is referred to in section 8823 of this title.



Section 8802 - Definitions

§ 8802.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Assessed value."  The assessment placed on real property by a county assessment office upon which all real estate taxes shall be calculated.

"Assessment."  Assessed value.

"Auxiliary appeal board."  An auxiliary board of assessment appeals created in accordance with section 8853 (relating to auxiliary appeal boards and alternates).

"Base year."  The year upon which real property market values are based for the most recent countywide revision of assessment of real property or other prior year upon which the market value of all real property of the county is based for assessment purposes. Real property market values shall be equalized within the county and any changes by the board shall be expressed in terms of base-year values.

"Board."  The board of assessment appeals or the board of assessment revision established in accordance with section 8851 (relating to board of assessment appeals and board of assessment revision). The term, when used in conjunction with hearing and determining appeals from assessments, shall include an auxiliary appeal board.

"Board of assessment appeals."  The assessment appeals board in counties of the second class A and third class, and in counties of the fourth through eighth classes where the county commissioners do not serve as a board of assessment revision.

"Board of assessment revision."  County commissioners in counties of the fourth through eighth classes when serving as an assessment appeals board.

"Chief assessor."  The individual appointed by the board of county commissioners with the advice of the board of assessment appeals in accordance with section 8831 (relating to chief assessor).

"Common level ratio."  The ratio of assessed value to current market value used generally in the county and published by the State Tax Equalization Board on or before July 1 of the year prior to the tax year on appeal before the board under the act of June 27, 1947 (P.L.1046, No.447), referred to as the State Tax Equalization Board Law.

"County assessment office."  The division of county government responsible for preparing and maintaining the assessment rolls, the uniform parcel identifier systems, tax maps and other administrative duties relating to the assessment of real property in accordance with this chapter.

"County commissioners."  The board of county commissioners or, in home rule charter counties, the body or individual exercising the equivalent authority.

"Countywide revision of assessment."  A change in the established predetermined ratio or revaluation of all real property within a county.

"Established predetermined ratio."  The ratio of assessed value to market value established by the board of county commissioners and uniformly applied in determining assessed value in any year.

"Interim assessment."  A change to the assessment roll anytime during the year.

"Municipality."  A county, city, borough, incorporated town or township.

"Parcel identifier."  An identifying number assigned to real property in accordance with the act of January 15, 1988 (P.L.1, No.1), known as the Uniform Parcel Identifier Law.

"Spot reassessment."  The reassessment of a property or properties by a county assessment office that is not conducted as part of a countywide revision of assessment and which creates, sustains or increases disproportionality among properties' assessed values. The term does not include board action ruling on an appeal.

"Taxing district."  A county, city, borough, incorporated town, township, school district or county institution district.

Cross References.  Section 8802 is referred to in section 8502 of this title.



Section 8803 - Excluded provisions

§ 8803.  Excluded provisions.

Except as otherwise provided in this chapter, this chapter does not repeal or modify:

(1)  The act of June 17, 1913 (P.L.507, No.335), entitled "An act to provide revenue for State and county purposes, and, in cities coextensive with counties, for city and county purposes; imposing taxes upon certain classes of personal property; providing for the assessment and collection of the same; providing for the duties and compensation of prothonotaries and recorders in connection therewith; and modifying existing legislation which provided for raising revenue for State purposes."

(2)  Any law relating to cities, boroughs, towns, townships, school districts and poor districts.

(3)  The act of May 22, 1933 (P.L.853, No.155), known as The General County Assessment Law, as it applies to counties of the first and second classes.



Section 8804 - Construction of chapter

§ 8804.  Construction of chapter.

(a)  Dates mandatory.--All dates specified in this chapter for the performance of any acts or duties shall be construed to be mandatory and not discretionary with the officials or other persons who are designated by this chapter to perform such acts or duties.

(b)  Pari materia.--This chapter shall be read in pari materia with the act of November 26, 1997 (P.L.508, No.55), known as the Institutions of Purely Public Charity Act.



Section 8811 - Subjects of local taxation

SUBCHAPTER B

SUBJECTS OF LOCAL TAXATION; EXCEPTIONS;

SPECIAL PROVISIONS ON ASSESSMENTS

Sec.

8811.  Subjects of local taxation.

8812.  Exemptions from taxation.

8813.  Temporary tax exemption for residential construction.

8814.  Temporary assessment change for real estate subject to sewer connection ban order.

8815.  Catastrophic loss.

8816.  Clerical and mathematical errors.

8817.  Changes in assessed valuation.

8818.  Assessment of lands divided by boundary lines.

8819.  Separate assessment of coal and surface.

8820.  Assessment of real estate subject to ground rent or  mortgage.

8821.  Assessment of mobile homes and house trailers.

8822.  Taxing districts lying in more than one county and choice of assessment ratio.

8823.  Limitation on tax increase after countywide reassessment.

§ 8811.  Subjects of local taxation.

(a)  Subjects of taxation enumerated.--Except as provided in subsection (b), all subjects and property made taxable by the laws of this Commonwealth for county, city, borough, town, township and school district purposes shall, as provided in this chapter, be valued and assessed at the annual rates, including all:

(1)  Real estate, namely:

(i)  houses;

(ii)  house trailers and mobile homes permanently attached to land or connected with water, gas, electric or sewage facilities;

(iii)  buildings permanently attached to land or connected with water, gas, electric or sewage facilities;

(iv)  lands, lots of ground and ground rents, trailer parks and parking lots;

(v)  mills and manufactories of all kinds, furnaces, forges, bloomeries, distilleries, sugar houses, malt houses, breweries, tan yards, fisheries, ferries and wharves;

(vi)  all office buildings;

(vii)  that portion of a steel, lead, aluminum or like melting and continuous casting structure which encloses or provides shelter or protection from the elements for the various machinery, tools, appliances, equipment, materials or products involved in the mill, mine, manufactory or industrial process; and

(viii)  telecommunication towers that have become affixed to land.

(2)  All other things now taxable by the laws of this Commonwealth for taxing districts.

(b)  Exceptions.--The following are not subject to tax:

(1)  Machinery, tools, appliances and other equipment contained in any mill, mine, manufactory or industrial establishment shall not be considered or included as a part of the real estate in determining the value for taxation of the mill, mine, manufactory or industrial establishment.

(2)  Silos used predominantly for processing or storage of animal feed incidental to operation of the farm on which it is located, freestanding detachable grain bins or corn cribs used exclusively for processing or storage of animal feed incidental to the operation of the farm on which it is located and inground and aboveground structures and containments used predominantly for processing and storage of animal waste and composting facilities incidental to operation of the farm on which the structures and containments are located shall not be considered or included as part of the real estate.

(3)  No amusement park rides shall be assessed or taxed as real estate regardless of whether they have become affixed to the real estate.

(4)  No sign or sign structure primarily used to support or display a sign shall be assessed as real property by a county for purposes of the taxation of real property by the county or a political subdivision located within the county or by a municipality located within the county authorized to assess real property for purposes of taxation, regardless of whether the sign or sign structure has become affixed to the real estate.

(5)  No wind turbine generators or related wind energy appliances and equipment, including towers and tower foundations, shall be considered or included as part of the real property in determining the fair market value and assessment of real property used for the purpose of wind energy generation. Real property used for the purpose of wind energy generation shall be valued under section 8842(b)(2) (relating to valuation of property).

Agreements or Assessment Practices.  Section 5(2) of Act 93 of 2010 provided that subsec. (b)(5) shall not affect an agreement or agreed to assessment practice actively in place in a county on January 28, 2007.

Cross References.  Section 8811 is referred to in section 8801 of this title.



Section 8812 - Exemptions from taxation

§ 8812.  Exemptions from taxation.

(a)  General rule.--The following property shall be exempt from all county, city, borough, town, township, road, poor, county institution district and school real estate taxes:

(1)  All churches, meetinghouses or other actual places of regularly stated religious worship, with the ground annexed necessary for their occupancy and use.

(2)  All actual places of burial, including burial grounds and all mausoleums, vaults, crypts or structures, intended to hold or contain the bodies of the dead if used or held by a person or organization deriving no private or corporate profit from the enterprise and no substantial part of whose activity consists of selling personal property in connection therewith.

(3)  All hospitals, universities, colleges, seminaries, academies, associations and institutions of learning, benevolence or charity, including fire and rescue stations, with the grounds annexed and necessary for their occupancy and use, founded, endowed and maintained by public or private charity as long as all of the following apply:

(i)  The entire revenue derived by the entity is applied to support the entity and to increase the efficiency and facilities of the entity, the repair and the necessary increase of grounds and buildings of the entity and for no other purpose.

(ii)  The property of purely public charities is necessary to and actually used for the principal purposes of the institution and not used in such a manner as to compete with commercial enterprise.

(4)  All property of a charitable organization providing residential housing services in which the charitable nonprofit organization receives subsidies for at least 95% of the residential housing units from a low-income Federal housing program as long as any surplus from the assistance or subsidy is monitored by the appropriate governmental agency and used solely to advance common charitable purposes within the charitable organization.

(5)  All school buildings belonging to any municipality or school district, with the ground annexed and necessary for the occupancy and use of the school buildings. This exemption shall not apply to assessments or charges for the grading, paving, curbing, macadamizing, maintenance or improvement of streets or roads and constructing sewers and sidewalks and other municipal improvements abutting land owned by the school district. A school district of the second, third or fourth class situated within a county subject to the provisions of this chapter and which is coterminous with a city, borough, town or township shall not be subject to assessments or charges for the grading, paving, curbing, macadamizing, maintenance or improvement of streets or roads and constructing sewers and sidewalks and other municipal improvements abutting land owned by the school district, but the school may agree to pay all or part of the assessments or charges.

(6)  All courthouses and jails with the grounds annexed and necessary for their occupancy and use.

(7)  All public parks owned and held by trustees for the benefit of the public and used for amusements, recreation, sports and other public purposes without profit.

(8)  All other public property used for public purposes with the ground annexed and necessary for the occupancy and use of the property, but this shall not be construed to include property otherwise taxable which is owned or held by an agency of the Federal Government. This chapter or any other law shall not be construed to exempt from taxation any privilege, act or transaction conducted upon public property by persons or entities which would be taxable if conducted upon nonpublic property regardless of the purpose for which the activity occurs, even if conducted as agent for or lessee of any public authority.

(9)  All real property used for limited access highways and maintained by public funds.

(10)  All real and personal property owned, occupied and used by any branch, post or camp of honorably discharged servicemen or servicewomen and actually and regularly used for benevolent, charitable or patriotic purposes.

(11)  All real property owned by one or more institutions of purely public charity, used and occupied partly by the owner or owners and partly by other institutions of purely public charity and necessary for the occupancy and use of the institutions so using it.

(12)  All playgrounds with the equipment and grounds annexed necessary for the occupancy and use of the playgrounds, founded, endowed or maintained by public or private charity which apply their revenue to the support and repair of the playgrounds and to increase the efficiency and facilities thereof, either in ground or buildings or otherwise, and for no other purpose, and owned, leased, possessed or controlled by public school boards or properly organized and duly constituted playground associations, and approved and accepted by the board of the county in which the playgrounds are situated. A school board may, by resolution, agree to pay for grading, paving, macadamizing, maintenance or improvement of streets or roads abutting land owned by the school district.

(13)  All buildings owned and occupied by free public nonsectarian libraries and the land on which they stand, and that which is immediately and necessarily appurtenant thereto, notwithstanding the fact that some portion or portions of the building or lands appurtenant may be yielding rentals to the corporation or association managing the library. The net receipts of the corporation or association from rentals shall be used solely for the purpose of maintaining the library.

(14)  All property, including buildings and the land reasonably necessary thereto, provided and maintained by public or private charity and used exclusively for public libraries, museums or art galleries and not used for private or corporate profit so long as the public use continues. In the case of concert music halls used partly for exempt purposes and partly for nonexempt purposes, that part measured either in area or in time, whichever is the lesser, which is used for nonexempt purposes shall be valued, assessed and subject to taxation.

(15)  Notwithstanding the provisions of subsection (b) or any other provision of this chapter to the contrary, all fire and rescue stations which are founded, endowed and maintained by public or private charity, together with the grounds annexed and necessary for the occupancy and use of the fire and rescue stations, and social halls and grounds owned and occupied by fire and rescue stations and used on a regular basis for activities which contribute to the support of fire and rescue stations, as long as the net receipts from the activities are used solely for the charitable purposes of the fire and rescue stations.

(b)  Exceptions.--

(1)  Except as otherwise provided in subsection (a)(13) and (15), all property, real or personal, other than that which is actually and regularly used and occupied for the purposes specified in this section, and all property from which any income or revenue is derived, other than from recipients of the bounty of the institution or charity, shall be subject to taxation, except where exempted by law for State purposes.

(2)  Except as otherwise provided in subsection (a)(12), all property, real and personal, actually and regularly used and occupied for the purposes specified in this section shall be subject to taxation unless the person or persons, associations or corporation so using and occupying the property shall be seized of the legal or equitable title in the realty and possessor of the personal property absolutely.

(c)  Institutions of Purely Public Charity Act.--Each provision of this chapter is to be read in para materia with the act of November 26, 1997 (P.L.508, No.55), known as the Institutions of Purely Public Charity Act, and to the extent that a provision of this chapter is inconsistent with the Institutions of Purely Public Charity Act, the provision is superseded by that act.

(Oct. 24, 2012, P.L.1286, No.160, eff. 60 days)

2012 Amendment.  Act 160 amended subsecs. (a) intro. par. and (b)(1).

Cross References.  Section 8812 is referred to in section 8844 of this title.



Section 8813 - Temporary tax exemption for residential construction

§ 8813.  Temporary tax exemption for residential construction.

New single and multiple dwellings constructed for residential purposes and improvements to existing unoccupied dwellings or improvements to existing structures for purposes of conversion to dwellings shall not be valued or assessed for purposes of real property taxes until occupied, conveyed to a bona fide purchaser or 30 months from the first day of the month after which the building permit was issued or, if no building permit or other notification of improvement was required, then from the date construction commenced. The assessment of any multiple dwelling because of occupancy shall be upon the proportion which the value of the occupied portion bears to the value of the entire multiple dwelling. As used in this section, the term "dwellings" means buildings or portions thereof intended for permanent use as homes or residences.



Section 8814 - Temporary assessment change for real estate subject to sewer connection ban order

§ 8814.  Temporary assessment change for real estate subject to  sewer connection ban order.

When a department or agency of the Commonwealth or a municipality has ordered a sewer connection ban because of a lack of adequate sewage treatment facilities, the real estate affected by the order shall be reassessed for the duration of the order. The assessment shall be based on the value of the best use of the land during the period of the reassessment. For the purposes of this section, the term "affected by the order" shall be defined as the application for a building permit and the denial to the applicant of permission to proceed with the building or construction because of a sewer ban order.



Section 8815 - Catastrophic loss

§ 8815.  Catastrophic loss.

(a)  General rule.--Persons who have suffered catastrophic losses to their property shall have the right to appeal before the board within the remainder of the county fiscal year in which the catastrophic loss occurred or within six months of the date on which the catastrophic loss occurred, whichever period is longer. The duty of the board shall be to reassess the property to reflect the loss in value from the date of the loss to the end of the taxable year. Any property improvements made subsequent to the catastrophic loss in the same tax year shall not be added to the assessment roll for the remainder of that tax year but shall be added for the following year.

(b)  Refund or credit.--Any adjustments in assessment under this section:

(1)  shall be reflected by the appropriate taxing authorities in the form of a credit for the succeeding tax year; or

(2)  upon application by the property owner to the appropriate taxing authorities, shall result in a refund being paid to the property owner at the time of issuance of the tax notice for the next succeeding tax year by the respective taxing authorities; however, a reduction in assessed value for catastrophic loss due to inclusion or proposed inclusion as residential property on either the National Priority List under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (Public Law 96-510, 94 Stat. 2767) or the State priority list under the act of October 18, 1988 (P.L.756, No.108), known as the Hazardous Sites Cleanup Act, shall be in effect until remediation is completed.

(c)  Definition.--As used in this section, the term "catastrophic loss" means any loss due to mine subsidence, fire, flood or other natural disaster which affects the physical state of the real property and which exceeds 50% of the market value of the real property prior to the loss. The term "catastrophic loss" shall also mean any loss which exceeds 50% of the market value of the real property prior to the loss incurred by residential property owners who are not deemed responsible parties under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 or the Hazardous Sites Cleanup Act and whose residential property is included or proposed to be included as residential property on:

(1)  the National Priority List by the Environmental Protection Agency under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; or

(2)  the State priority list by the Department of Environmental Resources under the Hazardous Sites Cleanup Act.

Cross References.  Section 8815 is referred to in section 8847 of this title.



Section 8816 - Clerical and mathematical errors

§ 8816.  Clerical and mathematical errors.

(a)  Correction.--If, through mathematical or clerical error, an assessment is higher than it should have been and taxes are paid on such incorrect assessment, the county assessment office, upon discovery of the error and correction of the assessment, shall so inform the appropriate taxing district or districts, which shall make a refund to the taxpayer or taxpayers for the period of the error or six years, whichever is less, from the date of application for refund or discovery of the error by the board. Reassessment, with or without application by the owner, as a decision of judgment based on the method of assessment, shall not constitute an error under this section.

(b)  Increases.--Nothing in this section shall be construed as prohibiting an assessment office from increasing an assessment for the current taxable year upon the discovery of a clerical or mathematical error.

Cross References.  Section 8816 is referred to in section 8847 of this title.



Section 8817 - Changes in assessed valuation

§ 8817.  Changes in assessed valuation.

(a)  General rule.--In addition to other authorization provided in this chapter, the assessors may change the assessed valuation on real property when a parcel of land is subdivided into smaller parcels or when improvements are made to real property or existing improvements are removed from real property or are destroyed. The recording of a subdivision plan shall not constitute grounds for assessment increases until lots are sold or improvements are installed. The painting of a building or the normal regular repairs to a building aggregating $2,500 or less in value annually shall not be deemed cause for a change in valuation.

(b)  Construction.--A change in the assessed valuation on real property authorized by this section shall not be construed as a spot reassessment under section 8843 (relating to spot reassessment).

Cross References.  Section 8817 is referred to in section 8841 of this title.



Section 8818 - Assessment of lands divided by boundary lines

§ 8818.  Assessment of lands divided by boundary lines.

(a)  Assessment of lands divided by county boundary lines.--

(1)  If county boundary lines divide a tract of land, the land will be assessed in the county in which the mansion house is located.

(2)  If county boundary lines pass through the mansion house, the owner of the land may choose the county in which the property will be assessed. If the owner refuses or fails to choose the county in which the property will be assessed, the county in which the larger portion of the mansion house is located has the right of assessment.

(3)  If vacant land is divided by the boundary lines of two counties, the land shall be assessed in each county in which it is located.

(b)  Assessment of lands divided by township boundary lines.--

(1)  If land is divided by the boundary lines of a township and a city, a township and a borough or a township and a town, and the mansion house is located in the township, all of the land will be assessed in the township.

(2)  If land is divided by the boundary lines of a township and a city, a township and a borough, a township and a town or two townships, and the mansion house is located in the city, borough, town or one township, then the land shall be assessed in the municipality in which it actually lies.

(3)  If vacant land is divided by the boundary lines of two townships, the land shall be assessed in each township in which it is located.

(c)  Assessment where township boundary lines pass through mansion house.--If the boundary lines of any township and a city, borough or township pass through the mansion house, the owner of the land may choose the municipality in which the land shall be assessed. If the owner refuses or neglects to choose, the mansion house shall be considered to be entirely located in the township for assessment purposes.

(d)  Assessment where lands are divided by boundary lines between cities, boroughs or cities and boroughs.--

(1)  If lands are divided by the boundary lines of two or more cities, two or more boroughs, or one or more cities and one or more boroughs, the lands shall be assessed in the city or borough in which the mansion house is located.

(2)  If the boundary lines pass through the mansion house, the lands shall be assessed in the city or borough in which the larger portion of the mansion house is located.

(3)  If vacant land is divided by the boundary lines of two or more cities, two or more boroughs, or one or more cities and one or more boroughs, the land shall be assessed in each municipality in which it is located.

(e)  Assessment of coal underlying lands divided by county, city, township or borough boundary lines.--Where coal is lying underneath lands that are divided by county, city, township or borough lines, and the ownership of the coal has been severed from the ownership of the strata or surface, the county assessment office shall assess each division of coal in the municipality in which it actually lies.



Section 8819 - Separate assessment of coal and surface

§ 8819.  Separate assessment of coal and surface.

The county assessment office shall assess coal and surface separately in cases where the owner or life tenant of land does not have the right to mine the coal underlying the surface.



Section 8820 - Assessment of real estate subject to ground rent or mortgage

§ 8820.  Assessment of real estate subject to ground rent or mortgage.

All real estate subject to ground rent or mortgage shall be estimated at its full value and assessed and taxed accordingly. In the case of real estate subject to ground rent, where there is no provision made in the ground rent deed that the lessee shall pay the taxes on the ground rent, the ground rent shall be estimated and assessed for taxes to the owners thereof.



Section 8821 - Assessment of mobile homes and house trailers

§ 8821.  Assessment of mobile homes and house trailers.

(a)  Duty.--It shall be the duty of the county assessment office to assess all mobile homes and house trailers within the county according to the actual value thereof. All mobile homes or house trailers which are subject to taxation as real estate as provided in this chapter shall be assessed and taxed in the name of the owner. The land upon which the mobile home or house trailer is located at the time of assessment shall be assessed separately and shall not include the value of the house trailer or mobile home located thereon.

(b)  Records.--All mobile home court operators, which shall mean every person who leases land to two or more persons for the purpose of allowing the lessees to locate on the land a mobile home or house trailer which is subject to real property taxation, shall maintain a record of the leases, which shall be open for inspection at reasonable times by the county assessment office. Each month, the mobile home court operator shall send a record to the county assessment office of the arrivals and departures of mobile homes or house trailers in the court during the prior month, including the make, model, manufacturer, year and serial number of the mobile home or house trailer.

(c)  Notice.--Each person in whose name a mobile home or house trailer is assessed, rated or valued as provided in this chapter shall be notified in writing by the assessor that it shall be unlawful for any person to remove the mobile home or house trailer from the taxing district without first having obtained removal permits from the local tax collector.

(d)  Removal permits.--The local tax collector shall issue removal permits upon application and payment of a fee of $2 and of all taxes levied and assessed on the mobile home or house trailer to be moved.

(e)  Penalty.--Any person who moves a mobile home or house trailer from the territorial limits of the taxing district without first having obtained a removal permit issued under this chapter shall, upon summary conviction, be sentenced to pay a fine of $100 and costs of prosecution or to imprisonment for not more than 30 days, or both.

(f)  Characterization of property.--Nothing in this section shall be construed as prohibiting a mobile home or house trailer upon which a real property tax is levied as provided by law from being deemed tangible personal property for other purposes.



Section 8822 - Taxing districts lying in more than one county and choice of assessment ratio

§ 8822.  Taxing districts lying in more than one county and choice of assessment ratio.

(a)  General rule.--Except as provided in subsections (b) and (c), if a taxing district lies in more than one county and the respective counties fix different predetermined ratios for the assessment of property, the following shall apply:

(1)  The taxing district may levy its taxes on the ratio to actual value used by any one of the counties.

(2)  A county, other than the county whose predetermined ratio has been selected in accordance with paragraph (1), shall certify to the taxing district a copy of the assessment roll which shows the actual valuations of properties within the county's portion of the taxing district, so that taxes to be levied on the property may be calculated using the assessed valuation determined by applying the selected predetermined ratio to actual valuation of the property.

(b)  Multiple counties.--In the case of school districts lying in more than one county, section 672.1 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, shall apply.

(c)  Annexation.--If land in one county has been annexed to a borough in another county, the following shall apply:

(1)  For county tax purposes, the lands and properties within the borough shall be assessed by the county assessment office of the county in which the lands and properties are located.

(2)  For borough and school tax purposes, all lands and properties within the borough, regardless of the county in which they are located, shall be assessed by the county assessment office of the county that assessed lands and properties within the borough prior to the annexation.



Section 8823 - Limitation on tax increase after countywide reassessment

§ 8823.  Limitation on tax increase after countywide reassessment.

(a)  Scope.--

(1)  Except as set forth in paragraph (2), this section applies to taxing districts in counties within the scope of this chapter under section 8801(b)(1) (relating to short title and scope of chapter).

(2)  This section does not apply to a school district subject to section 327 of the act of June 27, 2006 (1st Sp.Sess., P.L.1873, No.1), known as the Taxpayer Relief Act.

(b)  Initial rate.--In the first year that any county implements a countywide revision of assessment by revaluing the properties and applies an established predetermined ratio or changes its assessment base by applying a change in the predetermined ratio, a taxing district levying its real estate taxes on the revised assessment roll for the first time shall reduce its tax rate, if necessary, so that the total amount of taxes levied for that year against the real properties contained in the duplicate does not exceed the total amount it levied on the properties in the preceding year. The tax rate shall be fixed at a figure that will accomplish this purpose.

(c)  Final tax rate.--After establishing a tax rate under subsection (b), a taxing district may, by a separate and specific vote, establish a final tax rate for the first year in which the reassessment is implemented to levy its real estate taxes on the revised assessment. The tax rate under this subsection shall be fixed at a figure which limits the total amount of taxes levied for that year against the real properties contained in the duplicate for the preceding year to not more than 10% greater than the total amount it levied on the properties the preceding year, notwithstanding the increased valuations of the properties under the revised assessment.

(d)  New construction.--For the purpose of determining the total amount of taxes to be levied for the first year under subsections (b) and (c), the amount to be levied on newly constructed buildings or structures or on increased valuations based on new improvements made to existing houses need not be considered.

(e)  Court approval.--With the approval of the court of common pleas, upon good cause shown, any taxing district may increase the tax rate prescribed in this section, notwithstanding the provisions of this section.



Section 8831 - Chief assessor

SUBCHAPTER C

COUNTY ASSESSMENT OFFICE

Sec.

8831.  Chief assessor.

8832.  Subordinate assessors.

8833.  Solicitor.

8834.  Assessment records system.

§ 8831.  Chief assessor.

(a)  Appointment.--In each county, a chief assessor shall be appointed. The chief assessor shall be appointed by the county commissioners with the advice of the board.

(b)  Qualifications.--Any person appointed as a chief assessor under this chapter shall be a Certified Pennsylvania Evaluator pursuant to the act of April 16, 1992 (P.L.155, No.28), known as the Assessors Certification Act. Any person employed as a chief assessor on the effective date of this chapter shall obtain certification in accordance with the Assessors Certification Act.

(c)  Duties of chief assessor.--It shall be the duty of the chief assessor to:

(1)  Hire subordinate assessors under section 8832 (relating to subordinate assessors).

(2)  Prepare and submit to the board for its approval regulations in accordance with this chapter.

(3)  Prepare and maintain a permanent records system and other maps, plans, surveys and records as may be deemed necessary to secure a proper and equitable assessment.

(4)  Prepare an assessment roll in accordance with this chapter.

(5)  Supervise and direct the activities of the subordinate assessors and other employees subject to regulations prescribed by the board.

(6)  Perform all duties imposed upon the chief assessor by this chapter.

(d)  Compensation.--The chief assessor shall receive compensation as determined by the salary board of the county.

Cross References.  Section 8831 is referred to in section 8802 of this title.



Section 8832 - Subordinate assessors

§ 8832.  Subordinate assessors.

(a)  Hiring and compensation.--The chief assessor, with the approval of the board, shall hire subordinate assessors subject to any applicable county personnel policy and regulations of the board, as necessary in carrying out the duties imposed by this chapter. A subordinate assessor shall receive compensation as determined by the salary board of the county.

(b)  Duties of subordinate assessors and other employees.--In order to carry out the provisions of this chapter, subordinate assessors and other employees shall perform those duties as may be assigned to them by the chief assessor.

(c)  Certification of assessors.--The act of April 16, 1992 (P.L.155, No.28), known as the Assessors Certification Act, shall apply to any person responsible for the valuation of real property for ad valorem taxation purposes in accordance with this chapter.

(d)  Elected assessors abolished.--The office of local elected assessor in all taxing districts subject to this chapter is hereby abolished.

Cross References.  Section 8832 is referred to in section 8831 of this title.



Section 8833 - Solicitor

§ 8833.  Solicitor.

The board may appoint an attorney as solicitor to the board and assessment office to advise on all legal matters and appear for and represent the board on all appeals taken from its decisions or orders to all courts of competent jurisdiction. The salary of the appointed solicitor shall be fixed by the salary board of the county. If the board does not appoint a solicitor in accordance with this section, the county solicitor must serve as solicitor to the board and assessment office to the extent that there is not a conflict of interest.



Section 8834 - Assessment records system

§ 8834.  Assessment records system.

It shall be the duty of the county assessment office to maintain a permanent records system consisting of:

(1)  Tax maps of the entire county drawn to scale or aerial maps, which maps shall indicate all property and lot lines, set forth dimensions or areas and identify the respective parcels or lots by a number system.

(2)  Property record cards identifying the property location on the tax maps and any uniform parcel identifier which may have been assigned, and acreage or dimensions, description of improvements, if any, the owner's name and mailing address and date of acquisition, the purchase price, if any, set forth in the deed of acquisition and the assessed valuation.

(3)  Property owner's index consisting of an alphabetical listing of all property owners, cross-indexed with the property record cards or electronic or computerized method of searching for property owners by name.

Cross References.  Section 8834 is referred to in section 8851 of this title.



Section 8841 - Assessment roll and interim revisions

SUBCHAPTER D

ASSESSMENT ROLL, VALUATION, NOTICE AND APPEALS

Sec.

8841.  Assessment roll and interim revisions.

8842.  Valuation of property.

8843.  Spot reassessment.

8844.  Notices, appeals and certification of values.

8845.  Service of notices.

8846.  Notice of changes given to taxing authorities.

8847.  Application of assessment changed as result of appeal.

8848.  Special provisions relating to countywide revisions of assessments.

§ 8841.  Assessment roll and interim revisions.

(a)  Preparation of assessment roll.--Annually, on or before the first day of July, the county assessment office shall prepare and submit to the board, in a form prescribed by the board, an assessment roll of property subject to local taxation or exempted from local taxation.

(b)  Form of assessment roll.--The board shall determine the form of the assessment roll which shall include the following for each taxing district:

(1)  The name of the last known owner of record of each parcel with the last known address of the owner.

(2)  The location of each parcel and the uniform parcel identifier or reference to the tax map.

(3)  The assessment of each parcel of land and the assessed value of any improvements.

(4)  The aggregate assessments for each municipality.

(5)  The assessment of each parcel exempted from local taxation.

(c)  Interim revisions to assessment roll.--The county assessment office is authorized to make additions and revisions to the assessment roll at any time in the year to change the assessments of existing properties pursuant to section 8817 (relating to changes in assessed valuation) or add properties and improvements to property mistakenly omitted from the assessment roll as long as notice is provided in accordance with section 8844 (relating to notices, appeals and certification of values). All additions and revisions shall be a supplement to the assessment roll for levy and collection of taxes for the tax year for which the assessment roll was originally prepared.

(d)  Public inspection of assessment rolls.--

(1)  The assessment roll shall be open to public inspection at the county assessment office during ordinary business hours. Within 15 days after completion of the assessment roll, the county assessment office, by publication in one or more newspapers of general circulation in the county, shall give notice of the following:

(i)  The fact that the assessment roll has been completed.

(ii)  The place where and time when the assessment roll will be open for inspection.

(iii)  The right to file in writing an appeal from an assessment, on or before the first day of September, or an earlier date designated by the county commissioners, in accordance with section 8844.

(2)  This subsection shall be not be construed to limit the right of any resident of this Commonwealth to access public records in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 8841 is referred to in sections 8844, 8847, 8851 of this title.



Section 8842 - Valuation of property

§ 8842.  Valuation of property.

(a)  Predetermined ratio.--The county assessment office shall assess real property at a value based upon an established predetermined ratio which may not exceed 100% of actual value. The ratio shall be established and determined by the board of county commissioners by ordinance. In arriving at actual value, the county may utilize the current market value or it may adopt a base-year market value.

(b)  Valuation.--

(1)  Except as set forth in paragraph (2), the following apply:

(i)  In arriving at actual value, the price at which any property may actually have been sold, either in the base year or in the current taxable year, shall be considered but shall not be controlling.

(ii)  The selling price shall be subject to revision by increase or decrease to accomplish equalization with other similar property within the county.

(iii)  In arriving at the actual value, the following methods must be considered in conjunction with one another:

(A)  Cost approach, that is, reproduction or replacement, as applicable, less depreciation and all forms of obsolescence.

(B)  Comparable sales approach.

(C)  Income approach.

(2)  The valuation of real property used for the purpose of wind energy generation for assessment purposes shall be developed by the county assessor utilizing the income capitalization approach to value. The valuation shall be determined by the capitalized value of the land lease agreements, supplemented by the sales comparison data approach as deemed necessary by the county assessor. The lessee, or lessor on behalf of the lessee, shall provide the nonproprietary lease and lease income information reasonably needed by the county assessor to determine value by September 1.

(c)  Impact of restrictions and tax credits on valuation.--

(1)  In arriving at the actual value of real property, the impact of applicable rent restrictions, affordability requirements or any other related restrictions prescribed by any Federal or State programs shall be considered.

(2)  Federal or State income tax credits with respect to property shall not be considered real property or income attributable to real property.

Agreements or Assessment Practices.  Section 5(3) of Act 93 of 2010 provided that subsec. (b)(2) shall not affect an agreement or agreed to assessment practice actively in place in a county on January 28, 2007.

Cross References.  Section 8842 is referred to in sections 8801, 8811 of this title.



Section 8843 - Spot reassessment

§ 8843.  Spot reassessment.

The county assessment office is prohibited from engaging in the practice of spot reassessment. In the event that the county assessment office engages in the practice of spot reassessment, the property owner may file an appeal to the board, limited to the issue of spot reassessment, in accordance with this chapter. Upon a finding by the board or an adjudication by the court that the property owner has been subjected to a spot reassessment, the property owner shall be entitled to a refund of any taxes paid pursuant to a spot reassessment and interest thereon from the date of payment at the same rate and in the same manner as the Commonwealth is required to pay interest pursuant to section 806.1(b) of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code. A change in assessment resulting from an appeal to the board by a taxpayer or taxing district shall not constitute a spot reassessment.

Cross References.  Section 8843 is referred to in sections 8817, 8854 of this title.



Section 8844 - Notices, appeals and certification of values

§ 8844.  Notices, appeals and certification of values.

(a)  Notices.--The county assessment office shall mail to each record property owner, at the last known address of the record property owner, and to the affected taxing districts notice of any change in assessment or new assessment made pursuant to section 8841(c) (relating to assessment roll and interim revisions). The notice shall state:

(1)  Mailing date.

(2)  Property location.

(3)  Parcel identifier.

(4)  Effective date.

(5)  Established predetermined ratio.

(6)  Base-year value.

(7)  Old assessment.

(8)  New assessment, including the assessment of each parcel of land and the assessed value of any improvements.

(b)  Mailing and notice of appeal.--The notice shall be mailed within five days from the date the county assessment office makes the change or addition to its official records. The notice shall state that any persons aggrieved by the assessment and the affected taxing districts may file an appeal to the board within 40 days of the date of the notice. The appeal shall be in writing and shall identify the following:

(1)  Appellant.

(2)  Property location.

(3)  Owner.

(4)  Assessment or assessments by which the person is aggrieved.

(5)  Address to which notice of the time and place for a hearing of the appeal shall be mailed.

(c)  Annual appeal deadline.--

(1)  Any person aggrieved by any assessment, whether or not the value thereof shall have been changed since the preceding annual assessment, or any taxing district having an interest in the assessment, may appeal to the board for relief. Any person or taxing district desiring to make an appeal shall, on or before September 1 or the date designated by the county commissioners if the option under paragraph (3) is exercised, file with the board an appeal in writing, identifying the following:

(i)  Appellant.

(ii)  Property location.

(iii)  Owner.

(iv)  Assessment or assessments by which the person is aggrieved.

(v)  Address to which notice of the time and place for a hearing shall be mailed.

(2)  The same procedures and deadlines shall apply to a request for real estate tax exemption under section 8812 (relating to exemptions from taxation).

(3)  The county commissioners may designate a date no earlier than August 1 as the date on or before which any person desiring to appeal from any assessment shall file with the board an appeal as long as the notice by publication required under section 8841(d)(1) is given at least two weeks prior to the date designated in accordance with this paragraph.

(d)  Class action.--For the purpose of assessment appeals, the term "person" shall include, in addition to that provided by law, a group of two or more persons acting on behalf of a class of persons similarly situated with regard to an assessment. The regulations adopted by the board may establish additional criteria for a group of two or more persons to act on behalf of a class, including, but not limited to, specifying a date or time by which any person desiring to be a member of the class must file a written election with the board.

(e)  Appeals.--

(1)  The board shall meet for the hearing of appeals and shall meet for this purpose until all appeals have been heard and acted upon. The board shall have the power to compel the attendance of witnesses and the furnishing of documents. For the purpose of examining witnesses, any member of the board may administer oaths. All appeals other than appeals brought under section 8841(c) shall be heard and acted upon no later than October 31. When an appeal has been filed, the board shall notify the appellant, property owner and each affected taxing district of the time and place of the hearing. Each party attending the hearing shall have the right to examine any witness. The notice shall be mailed to the appellant at the address designated in the appeal. Notices required by this section shall be mailed no later than 20 days preceding the appeal. Any appellant who fails to appear for the hearing at the time fixed shall be conclusively presumed to have abandoned the appeal unless the hearing date is rescheduled by the mutual consent of the appellant and the board.

(2)  In any assessment appeal, the board shall determine the market value of the property as of the date such appeal was filed before the board and shall apply the established predetermined ratio to that value, unless the common level ratio last published by the State Tax Equalization Board varies by more than 15% from the established predetermined ratio, in which case the board shall apply that same common level ratio to the market value of the property. Nothing in this paragraph shall prevent an appellant from appealing a base-year valuation without reference to ratio. When the board has completed the appeal hearings, it shall give written notice of its decision to the appellant, property owner and affected taxing districts no later than November 15. The county assessment office shall make the appropriate changes in the assessment roll to conform to the decision of the board.

(3)  Nothing in this subsection shall be construed to abridge, alter or limit the right of an appellant to assert a challenge under section 1 of Article VIII of the Constitution of Pennsylvania.

(f)  Certification of assessment roll after appeals.--

(1)  The county assessment office shall prepare three copies of the assessment roll and shall deliver as follows the copies on or before November 15 with its certificate that each copy is a true copy of the original assessment roll:

(i)  One copy to the chief clerk of the county commissioners.

(ii)  One copy of the portion of the roll that contains the assessment of persons or property within each school district to the secretary of the board of school directors of the respective school district.

(iii)  One copy of the portion of the roll that contains the assessment of persons or property within each city accepting the provisions of this chapter, borough, town or township, to the respective city clerk, borough secretary, town clerk or secretary or township secretary.

(2)  All copies of the roll so furnished shall for all purposes be considered as originals. The original assessment roll and the true copies may be corrected, amended or changed after November 15 as circumstances may require. The copies, in addition to the information required to be shown on the original assessment roll, shall provide space to the right of each assessment for the entry of all taxes which may be levied thereon by the respective taxing districts. The original assessment roll as corrected shall be preserved in the office of the chief assessor or of the board and shall be open to public inspection, subject to regulations that the board may prescribe for the preservation and safekeeping of the roll.

(3)  On or before November 15, the board shall certify to the clerk or secretary of each taxing district coming within the scope of this chapter within the county:

(i)  The assessed value of real property.

(ii)  The value of occupations pursuant to section 8865 (relating to assessment of occupations).

(iii)  The number of persons subject to personal taxes appearing in the assessment roll and taxable by the respective taxing districts pursuant to section 8864 (relating to assessment of personal property).

(Oct. 24, 2012, P.L.1286, No.160, eff. 60 days)

2012 Amendment.  Act 160 amended subsecs. (c)(3) and (e).

Cross References.  Section 8844 is referred to in sections 8841, 8851, 8853 of this title.



Section 8845 - Service of notices

§ 8845.  Service of notices.

No defect in service of any notice shall be sufficient grounds for setting any assessment aside, but, upon proof of defective notice, the aggrieved party or taxing district shall have the right to a hearing before the board.



Section 8846 - Notice of changes given to taxing authorities

§ 8846.  Notice of changes given to taxing authorities.

If the county assessment office makes any change in the assessed value of a property, the county assessment office shall give notice of the change to the taxing districts in which the assessed property is located. The time limit within which the taxing districts are entitled to appeal shall commence to run on the day the notice is mailed.



Section 8847 - Application of assessment changed as result of appeal

§ 8847.  Application of assessment changed as result of appeal.

(a)  General rule.--Except as provided in subsection (b), for purposes of taxation, if there is a change in assessment made by the board as a result of an assessment appeal, a taxing district shall apply the changed assessment in computing taxes imposed in the next fiscal year of the taxing district following the fiscal year in which the board heard the appeal and rendered its decision.

(b)  Exceptions.--Subsection (a) shall not apply to:

(1)  Interim assessments made pursuant to section 8841(c) (relating to assessment roll and interim revisions).

(2)  Reductions in assessments due to a catastrophic loss pursuant to section 8815 (relating to catastrophic loss).

(3)  Correction to assessments made due to clerical or mathematical errors pursuant to section 8816 (relating to clerical and mathematical errors).



Section 8848 - Special provisions relating to countywide revisions of assessments

§ 8848.  Special provisions relating to countywide revisions of assessments.

(a)  Notice requirements.--If any county proposes to institute a countywide revision of assessments upon real property, the following notice requirements shall apply:

(1)  Each property owner shall be notified by mail at the property owner's last known address of the value of the new assessment, the value of the old assessment and the right to appeal within 40 days as provided in subsection (c)(1). The notice shall state a mailing date and shall be deposited in the United States mail on that date. The notice shall be deemed received by the property owner on the date deposited in the United States mail.

(2)  The chief assessor shall maintain a list of all notices and the mailing dates for each and shall affix an affidavit attesting to the mailing dates of the assessment notices. This list shall be a permanent public record of the county assessment office and available for public inspection.

(b)  Informal review.--In conjunction with a countywide revision of assessments, a designee of the county assessment office may meet with property owners to review all proposed assessments and correct errors prior to the completion of the final assessment roll.

(c)  Appeal process.--

(1)  All property owners and affected taxing districts shall have the right to appeal any new assessment value within 40 days of the mailing date stated on the notice.

(2)  The county assessment office shall mail all notices on or before July 1. The board in its discretion may commence with the hearing of appeals 40 days following the mailing of the initial notices of reassessment.

(3)  The county assessment office shall notify each appellant, property owner, if not the appellant, and each affected taxing district of the time and place of hearing on the appeal by mailing a notice no later than 20 days prior to the scheduled hearing date. Any appellant who fails to appear for hearing at the time fixed shall be conclusively presumed to have abandoned the appeal unless the hearing date is rescheduled by the mutual consent of the appellant and the board.

(4)  On or before November 15, the county assessment office shall certify to the taxing districts new assessment rolls resulting from the countywide revision of assessments.

(5)  All appeals shall be heard and acted upon by the board not later than October 31.

(d)  Common level ratio.--If a county has effected a countywide revision of the assessments, which was used to develop the common level ratio last determined by the State Tax Equalization Board, the following shall apply:

(1)  If a county changes its assessment base by applying a change in predetermined ratio, the board shall apply the percentage change between the existing predetermined ratio and newly established predetermined ratio to the county's common level ratio to establish the certified revised common level ratio for the year in which the assessment was revised.

(2)  If the county performs a countywide revision of assessments by revaluing the properties and applying an established predetermined ratio, the board shall utilize the established predetermined ratio instead of the common level ratio for the year in which the assessment was revised and until the time that the common level ratio determined by the State Tax Equalization Board reflects the revaluing of properties resulting from the revision of assessments.



Section 8851 - Board of assessment appeals and board of assessment revision

SUBCHAPTER E

BOARDS AND APPEALS TO COURT

Sec.

8851.  Board of assessment appeals and board of assessment revision.

8852.  Regulations of board.

8853.  Auxiliary appeal boards and alternates.

8854.  Appeals to court.

8855.  Appeals by taxing districts.

§ 8851.  Board of assessment appeals and board of assessment revision.

(a)  Establishment and membership.--

(1)  Counties of the second class A and third class shall, and counties of the fourth through eighth classes may, establish a board to be known as the board of assessment appeals, which shall be composed of three members. The members of the board shall be appointed by the county commissioners to serve for terms of four years each. Vacancies on the board shall be filled by appointment by the county commissioners for the unexpired terms. The salary of the members of the board shall be fixed by the salary board of the county.

(2)  In each county of the fourth through eighth classes that has not created a separate board of assessment appeals in accordance with paragraph (1), there is established a board of assessment revision. The county commissioners shall serve as a board of assessment revision. The county commissioner holding the oldest certificate of election shall be the chairman.

(b)  Powers and duties of board.--The board has the following powers and duties:

(1)  Appoint, with the approval of the county commissioners, clerks, engineers and other employees as necessary.

(2)  Promulgate regulations as provided in section 8852 (relating to regulations of board).

(3)  Hear and determine appeals, as provided in section 8844 (relating to notices, appeals and certification of values).

(4)  Establish the form of the assessment roll as provided in section 8841 (relating to assessment roll and interim revisions).

(5)  Prepare annually and submit to the county commissioners an estimate of the expense to be incurred incidental to the carrying out of the provisions of this chapter.

(6)  Establish a permanent system of records as required by section 8834 (relating to assessment records system).

(c)  Expenses to be paid by county.--The county commissioners shall appropriate annually to the board funds necessary for the payment of salaries, wages and other expenses incurred in carrying out the duties imposed upon the board and its employees by this chapter.

(d)  Organization of board meetings; action by majority.--

(1)  The members of the board shall meet and organize as a board at the same time and place as the county commissioners meet for the purpose of organizing. The board shall meet from time to time at the call of the chairman or of any member, upon personal notice to each member. No action shall be taken by the board except by a majority vote of all the members of the board, and all actions of the board shall be recorded in writing.

(2)  The county commissioners shall appoint a chairman of the board unless the county commissioners serve as the board of assessment revision, in which case the commissioner holding the oldest certificate of election shall be the chairman.

Cross References.  Section 8851 is referred to in section 8802 of this title.



Section 8852 - Regulations of board

§ 8852.  Regulations of board.

Subject to the approval of the county commissioners, the board may adopt, amend, alter and rescind regulations for the administration of and the conduct of business and proceedings for itself and for auxiliary appeal boards. The regulations may require a witness providing testimony at a hearing relative to any aspect of the value of the real estate which is the subject of the assessment or reassessment appeal to disclose, under oath, whether any compensation paid for the testimony is contingent on the result obtained. The regulations shall be in writing and shall be a public record open to examination, inspection and copying in accordance with the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 8852 is referred to in sections 8851, 8853 of this title.



Section 8853 - Auxiliary appeal boards and alternates

§ 8853.  Auxiliary appeal boards and alternates.

(a)  Establishment and authority.--In conjunction with a countywide revision of assessments involving either a change in the established predetermined ratio, or revaluing the properties and applying the predetermined ratio, or in conjunction with hearing and determining appeals by a person aggrieved by an assessment, or in conjunction with the homestead exclusion pursuant to Subchapter F of Chapter 85 (relating to homestead property exclusion) or Ch. 3 Subch. E of the act of June 27, 2006 (1st Sp.Sess., P.L.1873, No.1), known as the Taxpayer Relief Act, the county commissioners may establish up to four temporary auxiliary appeal boards, each to be known as an auxiliary appeal board. The term of existence for an auxiliary appeal board shall be the period of time required by the auxiliary appeal board to hear and determine appeals from new assessment values in accordance with this chapter and appeals taken from assessments in the next succeeding year or the period of time required to hear and determine appeals by any person aggrieved by an assessment in accordance with section 8844(e) (relating to notices, appeals and certification of values) or the period of time required to hear and determine appeals arising from applications for the homestead exclusion. The authority of an auxiliary appeal board shall be limited to hearing and determining appeals from assessments in accordance with the provisions of this chapter and the regulations of the board established pursuant to section 8852 (relating to regulations of board).

(b)  Membership.--An auxiliary appeal board shall be composed of three members who shall be appointed by the county commissioners to serve for the time that the auxiliary appeal board is in existence. Members of an auxiliary appeal board shall be competent and qualified residents of the county. Vacancies on an auxiliary appeal board shall be filled by appointment by the county commissioners for the duration of the auxiliary appeal board's existence, but the unavailability of a member of the board for a scheduled hearing for which an alternate member may be appointed in accordance with subsection (c) shall not be considered a vacancy on the board. Any salary of members of an auxiliary appeal board shall be fixed by the salary board of the county.

(c)  Alternates.--In addition to the appointment of three members to each auxiliary appeal board created in accordance with subsection (a), the county commissioners may appoint no more than eight alternate members, each of whom may serve as directed by the board of assessment appeals on any auxiliary appeal board in the event that a member of an auxiliary appeal board is unavailable for a scheduled hearing by reason of being absent, having a conflict or being disqualified. Alternate members shall be appointed for the same length of time as any auxiliary appeal board is in existence. Any salary of alternate members serving on an auxiliary appeal board shall be fixed by the salary board of the county. An alternate member shall have the same authority as a member appointed under subsection (a) to participate in the hearing and determination of appeals from assessments after a countywide revision of assessments or homestead exclusion.

Cross References.  Section 8853 is referred to in section 8802 of this title.



Section 8854 - Appeals to court

§ 8854.  Appeals to court.

(a)  Court of common pleas.--

(1)  Following an appeal to the board, any appellant, property owner or affected taxing district may appeal the board's decision to the court of common pleas in the county in which the property is located in accordance with 42 Pa.C.S. § 5571(b) (relating to appeals generally) and local rules of court.

(2)  In any appeal of an assessment the court shall make the following determinations:

(i)  The market value as of the date the appeal was filed before the board. In the event subsequent years have been made a part of the appeal, the court shall determine the market value for each year.

(ii)  The common level ratio which was applicable in the original appeal to the board. In the event subsequent years have been made a part of the appeal, the court shall determine the applicable common level ratio for each year published by the State Tax Equalization Board on or before July 1 of the year prior to the tax year being appealed.

(3)  The court, after determining the market value of the property pursuant to paragraph (2)(i), shall then apply the established predetermined ratio to that value unless the corresponding common level ratio determined pursuant to paragraph (2)(ii) varies by more than 15% from the established predetermined ratio, in which case the court shall apply the applicable common level ratio to the corresponding market value of the property.

(4)  If a county has effected a countywide revision of assessments which was used to develop the common level ratio last determined by the State Tax Equalization Board, the following shall apply:

(i)  If a county changes its assessment base by applying a change in predetermined ratio, the court shall apply the percentage change between the existing predetermined ratio and the newly established predetermined ratio to the county's common level ratio to establish the certified revised common level ratio for the year in which the assessment was revised.

(ii)  If the county performs a countywide revision of assessments by revaluing the properties and applying an established predetermined ratio, the court shall utilize the established predetermined ratio instead of the common level ratio for the year in which the assessment was revised and until the common level ratio determined by the State Tax Equalization Board reflects the revaluing of properties resulting from the revision of assessments.

(5)  If a taxpayer or taxing district has filed an appeal from an assessment, so long as the appeal is pending before the board or before a court on appeal from the determination of the board, as provided by statute, the appeal will also be taken as an appeal by the appellant on the subject property for any valuation for any assessment subsequent to the filing of an appeal with the board and prior to the determination of the appeal by the board or the court. This provision shall be applicable to all pending appeals as well as future appeals.

(6)  In any appeal by a taxable person from an action by the board, the board shall have the power and duty to present a prima facie case in support of its assessment, to cross-examine witnesses, to discredit or impeach any evidence presented by the taxable person, to prosecute or defend an appeal in any appellate court and to take any other necessary steps to defend its valuation and assessment.

(7)  Appeals to a court of common pleas may be referred by the court to a board of arbitrators under 42 Pa.C.S. Ch. 73 Subch. C (relating to judicial arbitration) or to a board of viewers under 42 Pa.C.S. Ch. 21 Subch. E (relating to boards of viewers) in accordance with the Pennsylvania Rules of Civil Procedure.

(8)  The cost of the appeal shall be apportioned or fixed as the court may direct.

(9)  Nothing in this subsection shall:

(i)  Prevent an appellant from appealing a base-year valuation without reference to ratio.

(ii)  Be construed to abridge, alter or limit the right of an appellant to assert a challenge under section 1 of Article VIII of the Constitution of Pennsylvania.

(b)  Appeals to Commonwealth Court or Supreme Court.--The board, or any party to the appeal to the court of common pleas, may appeal from the judgment, order or decree of the court of common pleas.

(c)  Payment of taxes pending appeal.--An appeal shall not prevent the collection of taxes based on the assessment appealed. If the assessment is reduced, then any overpayment of taxes together with interest at a rate pursuant to section 8843 (relating to spot reassessment) from the date of overpayment shall be returned to the person or persons who paid the taxes. The appellant may protest the taxes due. The protest must be in writing addressed to the tax collector. It shall be the duty of the tax collector to notify the taxing districts of any payment under protest by delivering to them a copy of the protest. The taxing districts shall be required to segregate 25% of the amount of the tax paid in a separate account and shall not be permitted to expend any portion of any segregated amount unless it first petitions the court, alleging that the segregated amount is unjustly withheld. The court shall have power to order the taxing district to use a portion of any segregated amount as the court deems reasonably free from dispute, and the remainder of the segregated amount shall be held segregated by the taxing district, pending the final disposition of the appeal. Upon final disposition of the appeal, the amount of the overpayment found to be due the appellant as a refund shall also be a legal setoff or credit against any future taxes assessed against the appellant by the same taxing district. If a taxing district alleges that it is unable to credit all of the refund due in one year, the court, upon application of either party, shall determine over what period of time the refund due shall be made and in what manner.

(Oct. 24, 2012, P.L.1286, No.160, eff. 60 days)

2012 Amendment.  Act 160 amended subsec. (a)(1).

Cross References.  Section 8854 is referred to in section 8855 of this title.



Section 8855 - Appeals by taxing districts

§ 8855.  Appeals by taxing districts.

A taxing district shall have the right to appeal any assessment within its jurisdiction in the same manner, subject to the same procedure and with like effect as if the appeal were taken by a taxable person with respect to the assessment, and, in addition, may take an appeal from any decision of the board or court of common pleas as though it had been a party to the proceedings before the board or court even though it was not a party in fact. A taxing district authority may intervene in any appeal by a taxable person under section 8854 (relating to appeals to court) as a matter of right.



Section 8861 - Abstracts of building and demolition permits to be forwarded to the county assessment office

SUBCHAPTER F

MISCELLANEOUS PROVISIONS

Sec.

8861.  Abstracts of building and demolition permits to be forwarded to the county assessment office.

8862.  Recorder of deeds to furnish record of conveyances, compensation.

8862.1. Grantees of real property to register deed with chief assessor.

8863.  Assessment of property of decedent's estates.

8864.  Assessment of personal property.

8865.  Assessment of occupations.

8866.  Limitation on rates of specific taxes.

8867.  Prohibition on certain levies.

8868.  Optional use by cities.

§ 8861.  Abstracts of building and demolition permits to be forwarded to the county assessment office.

(a)  Permit.--Every municipality, third-party agency or the Department of Labor and Industry responsible for the issuance of building permits shall forward a copy of each building permit to the county assessment office on or before the first day of every month. In addition to any charge otherwise permitted by law, a municipality, a third-party agency or the Department of Labor and Industry may charge an additional fee of $10 to each person to whom a permit is issued for administrative costs incurred in compliance with this section.

(b)  Substantial improvement.--If a person makes improvements to any real property, other than painting of or normal regular repairs to a building, aggregating more than $2,500 in value and a building permit is not required for the improvements, the property owner shall furnish the following information to the board:

(1)  the name and address of the person owning the property;

(2)  a description of the improvements made or to be made to the property; and

(3)  the dollar value of the improvements.

(c)  Penalty.--Any person that intentionally fails to comply with the provisions of subsection (b) or intentionally falsifies the information provided, shall, upon conviction in a summary proceeding, be sentenced to pay a fine of not more than $50.



Section 8862 - Recorder of deeds to furnish record of conveyances, compensation

§ 8862.  Recorder of deeds to furnish record of conveyances, compensation.

(a)  Maintaining information.--For every deed or conveyance of land recorded, the recorder of deeds shall document and maintain the following information:

(1)  the date of the deed or conveyance;

(2)  the names of the grantor and grantee;

(3)  the address of the grantee;

(4)  the consideration mentioned in the deed;

(5)  the municipality in which the property is located;

(6)  the acreage of the land conveyed, if mentioned; and

(7)  whether the land conveyed is a lot or lots on a recorded plan and, if so, the designation assigned to the land on the plan, if mentioned in the deed.

(b)  Filing information.--The recorder of deeds shall, on or before the first Monday of each month, file the information required to be maintained by this section with the county assessment office along with a certification that the information is correct. Fees charged by the recorder of deeds shall be in accordance with the act of April 8, 1982 (P.L.310, No.87), referred to as the Recorder of Deeds Fee Law.



Section 8862.1 - Grantees of real property to register deed with chief assessor

§ 8862.1.  Grantees of real property to register deed with chief assessor.

It shall be the duty of every grantee of real property to register the deed of conveyance in the office of the chief assessor for the county in which the land or the greater portion of it in area is situated within 30 days from the date of conveyance unless the deed shall have been previously recorded in the office of the recorder of deeds. Any person who willfully fails to comply with the provisions of this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 and not more than $100.



Section 8863 - Assessment of property of decedent's estates

§ 8863.  Assessment of property of decedent's estates.

If an individual dies leaving real or personal property which, by the existing laws of this Commonwealth, is subject to taxation for county purposes, the property, so long as it belongs to the estate of the decedent, may be assessed in the name of the decedent or in the name of the personal representative.



Section 8864 - Assessment of personal property

§ 8864.  Assessment of personal property.

If personal property is subject to taxation for county purposes it shall be assessed in the manner provided by existing laws, except that the county commissioners shall fix the date as of which the valuation of personal property shall be determined, when and to whom returns of taxable personal property shall be made and when appeals from assessments shall be heard in the same manner and with like notice and like periods of time as provided in this section for appeals from assessments of real estate. Personal property assessments shall be entered on separate assessment rolls.

Cross References.  Section 8864 is referred to in section 8844 of this title.



Section 8865 - Assessment of occupations

§ 8865.  Assessment of occupations.

(a)  Occupation taxes.--In accordance with the act of August 9, 1955 (P.L.323, No.130), known as The County Code, the county commissioners in counties of the fourth through eighth classes may by resolution levy a tax on trades, occupations, professions and persons who follow no occupation or calling.

(b)  List of taxables.--

(1)  The county assessment office shall provide a listing each year to the county commissioners of all taxable persons within the county. This list shall set forth the following information for each taxable person:

(i)  Full name and street address.

(ii)  Respective municipality and school district.

(iii)  Occupation.

(2)  If a taxable person resides in a house which does not have a street number address, then an address as definite as possible shall be given. The county assessment office shall accept the substitute address of any person certified by the Office of Victim Advocate as eligible to participate in the address confidentiality program pursuant to 23 Pa.C.S. Ch. 67 (relating to domestic and sexual violence victim address confidentiality).

(3)  A county assessment office shall not be required to maintain an occupation tax assessment roll if no taxing district in the county levies an occupation tax.

(c)  Exemption.--Except where a higher exemption level is specified in law, each county, city, borough, incorporated town, township and school district may, by ordinance or resolution, exempt any person whose total income from all sources is less than $12,000 per year from its per capita or similar head tax and occupation tax, or any portion thereof. Each taxing authority may adopt regulations for the processing of claims for the exemption.

Cross References.  Section 8865 is referred to in section 8844 of this title.



Section 8866 - Limitation on rates of specific taxes

§ 8866.  Limitation on rates of specific taxes.

No taxes levied under the provisions of this chapter or section 8402(c) (relating to scope and limitations) shall be levied by any taxing district on admissions to automobile racing facilities with a seating capacity of more than 25,000 and a continuous race area of one mile or more in excess of the percent collected as of January 1, 2002. The tax base upon which the tax shall be levied shall not exceed 40% of the cost of admission to an automobile racing facility.



Section 8867 - Prohibition on certain levies

§ 8867.  Prohibition on certain levies.

Notwithstanding the provisions of this chapter, the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, or section 8402(c) (relating to scope and limitations), no taxing district shall levy, assess or collect a tax on admissions to ski facilities after December 1, 2002.



Section 8868 - Optional use by cities

§ 8868.  Optional use by cities.

(a)  Election.--A city in any county to which this chapter applies may, by adopting an ordinance, elect to become subject to this chapter. A copy of the ordinance approved by the mayor, or other comparable official if so required under an optional form of government or home rule charter, and duly certified, accompanied by a statement of the vote thereon, with the names of the members of council voting for and against the ordinance, shall be forwarded to and filed in the office of the Secretary of the Commonwealth, and, when so filed, the Governor shall under the great seal of the Commonwealth certify the acceptance of the provisions of this chapter which certificate shall be recorded among the minutes of the council and in the office for the recording of deeds in the proper county. A city that has previously opted to become subject to the act of May 21, 1943 (P.L.571, No.254), known as The Fourth to Eighth Class and Selective County Assessment Law, or the act of June 26, 1931 (P.L.1379, No.348), referred to as the Third Class County Assessment Board Law, shall continue to be subject to this chapter.

(b)  Result.--Upon becoming subject to this chapter in accordance with subsection (a), the property and persons subject to and exempt from taxation in the city for city and school purposes shall be designated in accordance with this chapter, and the assessment and valuation thereof shall be done only in accordance with this chapter and by the officers designated in this chapter. If a city in accepting the provisions of this chapter elects by ordinance to adopt an established predetermined ratio different from that used by the county, then the city shall apply the ratio selected to the actual valuation supplied by the county to determine assessed value for tax purposes. The established predetermined ratio selected by the city, if different from the ratio selected by the county, may be set at any value up to and including the actual valuation supplied by the county.

(c)  Alternate ratio.--If a city accepts this chapter in accordance with subsection (a), all the provisions thereof shall apply to the city except that a city may, by ordinance, elect to adopt an established predetermined ratio different from that used by the county.

References in Text.  The act of May 21, 1943 (P.L.571, No.254), known as The Fourth to Eighth Class County and Selective County Assessment Law, referred to in subsec. (a), was repealed by the act of October 27, 2010 (P.L.895, No.93). The subject matter is now contained in Chapter 88 of this title.

Cross References.  Section 8868 is referred to in section 8801 of this title.






Chapter 89 - Payment and Collection of Taxes

Section 8911 - § 8916 (Repealed)

SUBCHAPTER B

REGISTER FOR CERTAIN TAXES

(Repealed)

2006 Repeal.  Subchapter B (§§ 8911 - 8916) was added May 5, 1998, P.L.301, No.50, and repealed June 27, 2006, Sp.Sess.1, P.L.1873, No.1, effective immediately. The subject matter is now contained in Subchapter F of Chapter 3 of Act 1.






Chapter 91 - Municipal Pensions

Section 9111 - Scope of subchapter

SUBCHAPTER B

CITIES OF THE SECOND CLASS

Sec.

9111.  Scope of subchapter.

9112.  Deposits of certain proceeds.

9113.  Timing of transfer of administration of pension system fund.

§ 9111.  Scope of subchapter.

This subchapter shall apply to pensions in cities of the second class.



Section 9112 - Deposits of certain proceeds

§ 9112.  Deposits of certain proceeds.

Notwithstanding the provisions of section 902(a)(2) of the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, in order to exercise the additional taxing authority granted under that section, net proceeds of the lease or sale of a city of a second class' parking authority garages must be deposited as follows:

(1)  into the city's municipal pension system fund; or

(2)  with the Pennsylvania Municipal Retirement System and credited to the city's account in the event the administration of the city's municipal pension system fund has been transferred to the Pennsylvania Municipal Retirement System under section 902(c) of the Municipal Pension Plan Funding Standard and Recovery Act.



Section 9113 - Timing of transfer of administration of pension system fund

§ 9113.  Timing of transfer of administration of pension system fund.

Notwithstanding the provisions of section 902(c) of the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, if the administration of a city of the second class' municipal pension system fund is to be transferred to the Pennsylvania Municipal Retirement System under that section, the transfer shall be accomplished by October 30, 2011.









Title 54 - NAMES

Chapter 1 - General Provisions

Section 101 - Definitions

TITLE 54

NAMES

Chapter

1.  General Provisions

3.  Fictitious Names

5.  Corporate and Other Association Names

7.  Judicial Change of Name

11.  Trademarks

13.  Insignia

15.  Reusable Marked Articles and Receptacles

17.  Newspapers

Enactment.  Unless otherwise noted, the provisions of Title 54 were added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Prior Provisions.  Former Chapters 1, 3, 5 and 7, which related to the same subject matter, were added November 15, 1972, P.L.1063, No.271, and repealed December 16, 1982, P.L.1309, No.295, effective in 90 days.

Special Provisions in Appendix.  See section 7 of Act 295 of 1982 in the appendix to this title for special provisions relating to registration of trademark or service mark.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Definitions.

102.  Functions and powers of Department of State.

103.  Execution of documents.

Enactment.  Present Chapter 1 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Prior Provisions.  Former Chapter 1, which related to the same subject matter, was added November 15, 1972, P.L.1063, No.271, and repealed December 16, 1982, P.L.1309, No.295, effective in 90 days.

§ 101.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Department."  The Department of State of the Commonwealth.

"Domestic corporation."  A corporation incorporated under the laws of this Commonwealth.

"Domestic corporation not-for-profit."  A domestic corporation not-for-profit as defined in 15 Pa.C.S. § 1103 (relating to definitions).

"Officially publish."  The meaning specified in 15 Pa.C.S. § 1103 (relating to definitions) except that the county of publication shall be as specified in this title.

"Qualified foreign corporation."  A corporation incorporated under any laws other than those of this Commonwealth that is authorized to do business in this Commonwealth under either 15 Pa.C.S. Ch. 41 (relating to foreign business corporations) or Ch. 61 (relating to foreign nonprofit corporations).

"Verified statement."  A document filed under this title containing statements of fact and a statement by the signatory that it is made subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)



Section 102 - Functions and powers of Department of State

§ 102.  Functions and powers of Department of State.

Subchapter B of Chapter 1 of Title 15 (relating to functions and powers of Department of State) shall be applicable to filings in and the functions of the Department of State under this title.



Section 103 - Execution of documents

§ 103.  Execution of documents.

(a)  General rule.--Any document filed in the Department of State under this title by a corporation may be executed on behalf of the corporation by any one duly authorized officer thereof. The corporate seal may be affixed and attested, but the affixation and attestation of the corporate seal shall not be necessary for the due execution of any filing by a corporation under this title.

(b)  Cross reference.--See 15 Pa.C.S. § 135 (relating to requirements to be met by filed documents).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added section 103.

Cross References.  Section 103 is referred to in section 311 of this title.






Chapter 3 - Fictitious Names

Section 301 - Short title of chapter

CHAPTER 3

FICTITIOUS NAMES

Sec.

301.  Short title of chapter.

302.  Definitions.

303.  Scope of chapter.

304.  Effect of registration under prior statutes.

311.  Registration.

312.  Amendment.

313.  Cancellation or withdrawal.

321.  Decennial filings required (Deleted by amendment).

331.  Contracts entered into by entity using unregistered    fictitious name.

332.  Effect of registration.

Enactment.  Chapter 3 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Prior Provisions.  Former Chapter 3, which related to the same subject matter, was added November 15, 1972, P.L.1063, No.271, and repealed December 16, 1982, P.L.1309, No.295, effective in 90 days.

Cross References.  Chapter 3 is referred to in sections 1303, 5303 of Title 15 (Corporations and Unincorporated Associations).

§ 301.  Short title of chapter.

This chapter shall be known and may be cited as the "Fictitious Names Act."



Section 302 - Definitions

§ 302.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Business."  Any commercial or professional activity.

"Entity."  Any individual or any corporation, association, partnership, joint-stock company, business trust, syndicate, joint adventureship or other combination or group of persons, regardless of whether it is organized or formed under the laws of this Commonwealth or any other jurisdiction.

"Fictitious name."  Any assumed or fictitious name, style or designation other than the proper name of the entity using such name. The term includes a name assumed by a general partnership, syndicate, joint adventureship or similar combination or group of persons.

"Proper name."  When used with respect to an association of a type listed in the following paragraphs, the term means the name set forth in:

(1)  the articles of incorporation, for a corporation;

(2)  the statement of registration, for a limited liability partnership;

(3)  the certificate of limited partnership, for a limited partnership;

(4)  the statement of election, for an electing partnership;

(5)  the certificate of organization, for a limited liability company;

(6)  the articles of association, for a professional association;

(7)  the deed of trust or other trust instrument, if any, that has been filed in the Department of State for a business trust; or

(8)  a publicly filed document in another jurisdiction which is of a type listed in paragraphs (1) through (7).

(June 22, 2000, P.L.356, No.43, eff. 60 days; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended the defs. of "entity" and "proper name" intro. par. and par. (7) and carried without amendment the defs. of "business" and "proper name" pars. (1), (2), (3), (4), (5) and (6).

2000 Amendment.  Act 43 amended the defs. of "entity" and "fictitious name" and added the def. of "proper name."



Section 303 - Scope of chapter

§ 303.  Scope of chapter.

(a)  Voluntary registration.--Any one or more entities may elect to register a fictitious name under this chapter for the purpose of establishing a public record of their relationship to any business or other activity carried on under or through such fictitious name.

(b)  Mandatory registration.--

(1)  Except as provided in paragraph (2), any entity which either alone or in combination with any other entity conducts any business in this Commonwealth under or through any fictitious name shall register the fictitious name under this chapter and shall amend such registration whenever necessary to maintain the accuracy of the information disclosed thereby.

(2)  Paragraph (1) shall not apply to any:

(i)  Nonprofit or professional activities.

(ii)  Activities which are expressly or impliedly prohibited by law from being carried on under a fictitious name.

(iii)  (Deleted by amendment).

(iv)  Unincorporated association.

(v)  (Deleted by amendment).

(vi)  (Deleted by amendment).

(vii)  (Deleted by amendment).

(viii)  (Deleted by amendment).

(c)  Other restrictions unaffected.--The registration of a fictitious name under this chapter shall not be a defense to any action or proceeding brought to enforce any law which expressly or impliedly prohibits any activity from being carried on under a fictitious name.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. 60 days)

2000 Amendment.  Act 43 deleted subsec. (b)(2)(iii), (v), (vi), (vii) and (viii).

1988 Amendment.  Act 177 amended subsec. (b)(2).



Section 304 - Effect of registration under prior statutes

§ 304.  Effect of registration under prior statutes.

Fictitious names registered under the former provisions of the following statutes shall be deemed to be registered under this chapter:

Act of June 28, 1917 (P.L.645, No.227), relating to individual fictitious names.

Act of May 24, 1945 (P.L.967, No.380), referred to as the Fictitious Name Act.

Act of July 11, 1957 (P.L.783, No.374), known as the "Fictitious Corporate Name Act."



Section 311 - Registration

§ 311.  Registration.

(a)  General rule.--A fictitious name may be registered under this chapter by filing in the department an application for registration of fictitious name, which shall be executed as provided in subsection (d), and shall set forth:

(1)  The fictitious name.

(2)  A brief statement concerning the character or nature of the business or other activity to be carried on under or through the fictitious name.

(3)  The address, including street and number, if any, of the principal place of business of the business or other activity to be carried on under or through the fictitious name.

(4)  The name and address, including street and number, if any, of each individual interested in such business or other activity.

(5)  With respect to each entity, other than an individual, interested in such business or other activity:

(i)  The name of the entity and a statement of its form of organization.

(ii)  The name of the jurisdiction under the laws of which it is organized.

(iii)  The address, including street and number, if any, of its principal office under the laws of its domiciliary jurisdiction.

(iv)  The address, including street and number, if any, of its registered office, if any, in this Commonwealth.

(6)  A statement that the applicant is familiar with the provisions of section 332 (relating to effect of registration) and understands that filing under the Fictitious Names Act does not create any exclusive or other right in the fictitious name.

(7)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Use of corporate designators.--A fictitious name registered under this chapter:

(1)  May not contain a corporate designator such as "corporation," "incorporated" or "limited" or any derivation or abbreviation thereof unless the entity or at least one entity named in the application for registration of fictitious name is a corporation. The use of the word "company" or any derivation or abbreviation thereof by a sole proprietorship, a partnership or a corporation is permissible.

(2)  Need not contain a corporate designator, notwithstanding the fact that some or all of the persons interested therein are corporations. This paragraph shall not be construed to limit or affect any personal liability otherwise existing of shareholders of a corporation to persons who deal with the corporation without knowledge of its status as such.

(c)  Agent for effecting amendments.--The application may designate one or more parties who shall be authorized to execute amendments to, withdrawals from or cancellation of the registration under this chapter in behalf of all then existing parties to the registration.

(d)  Execution.--

(1)  Where the application for registration relates to an entity which includes one or more participants which are partnerships or other entities composed of two or more parties, it shall not be necessary for each ultimate party to be named in and to execute the application, but only the constituent participants shall be named in the application and a partner or other authorized representative of a participant may execute the application on behalf of the participant.

(2)  Where the application for registration relates to a trust or similar entity, it shall not be necessary for each beneficial owner or similar ultimate party to be named in and to execute the application, but only the trustees of the trust or the governing body of the similar entity shall be named in and shall execute the application.

(3)  Otherwise, the application for registration shall be executed by each individual party thereto and, in the case of any other entity, by the entity. See section 103 (relating to execution of documents).

(4)  The application of any party may be executed by the attorney-in-fact of the party.

(e)  Duplicate use of names.--The fictitious name shall be distinguishable upon the records of the department from:

(1)  The name of any domestic corporation, or any foreign corporation authorized to do business in this Commonwealth, or the name of any corporation or other association registered at any time under Chapter 5 (relating to corporate and other association names) unless such name is available or is made available for use under the provisions or procedures of 15 Pa.C.S. § 5303(b)(1)(i) or (ii) (relating to duplicate use of names) or the equivalent.

(2)  (Deleted by amendment).

(3)  The name of any administrative department, board or commission or other agency of this Commonwealth.

(4)  A name the exclusive right to which is at the time reserved by any other person whatsoever in the manner provided by statute.

(f)  Required approvals.--The fictitious name shall not contain:

(1)  The words "college," "university" or "seminary" when used in such a way as to imply that the entity is an educational institution conforming to the standards and qualifications prescribed by the State Board of Education unless there is submitted a certificate from the Department of Education certifying that the entity is entitled to use such designation.

(2)  The words "engineer" or "engineering" or "surveyor" or "surveying" or any other word implying that any form of the practice of engineering or surveying, as defined in the act of May 23, 1945 (P.L.913, No.367), known as the Professional Engineers Registration Law, is provided unless at least one of the parties to the registration has been properly registered with the State Registration Board for Professional Engineers and there is submitted to the department a certificate from the board to that effect.

(3)  The words "bank," "banking," "banker" or "trust" or any other word implying that the entity is a bank, bank and trust company, savings bank, private bank or trust company, as defined in the act of November 30, 1965 (P.L.847, No.356), known as the Banking Code of 1965, unless approved by the Department of Banking.

(4)  The word "cooperative" or any abbreviation thereof unless it is subject to 15 Pa.C.S. Pt. II Subpt. D (relating to cooperative corporations).

(5)  The words "architect" or "architecture" or any other word implying that any form of the practice of architecture, as defined in the act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law, is provided unless at least one of the parties to the registration has been properly registered with the Architects Licensure Board in the practice of architecture and there is submitted to the department a certificate from the board to that effect.

(6)  The words "credit union" or any other words implying that the entity is a credit union as defined in 17 Pa.C.S. § 102 (relating to application of title), unless approved by the Department of Banking.

(7)  The words "annuity," "assurance," "beneficial," "bond," "casualty," "endowment," "fidelity," "fraternal," "guaranty," "indemnity," "insurance," "insurer," "reassurance," "reinsurance," "surety" or "title" when used in such a way as to imply that the entity is engaged in the business of writing insurance or reinsurance as principal or any other words of like purport unless there is submitted a certificate from another jurisdiction certifying that the entity is duly licensed therein as an insurance company or a certificate from the Insurance Department certifying that it has no objection to the use by the entity of such designation.

(8)  The words "electric cooperative" unless it is subject to 15 Pa.C.S. Ch. 73 (relating to electric cooperative corporations).

(9)  The number "911" unless the entity is a public agency located in whole or in part within the Commonwealth and is authorized by law to provide emergency telephone service for firefighting, law enforcement, ambulance, emergency medical or other emergency services.

(10)  Any word or phrase not permitted by law to be filed under this chapter without governmental consent unless there is submitted to the department written evidence of such consent.

(g)  Advertisement.--An entity which includes an individual party shall officially publish in the county in which the principal office or place of business of the entity is or, in the case of a proposed entity, is to be located notice of its intention to file or the filing of an application for registration of a fictitious name under this chapter. The notice may appear prior to or after the day upon which the application is filed in the department and shall be kept with the permanent records of the business and shall set forth briefly:

(1)  The fictitious name.

(2)  The address, including street and number, if any, of the principal office or place of business of the business to be carried on under or through the fictitious name.

(3)  The names and respective addresses, including street and number, if any, of all persons who are parties to the registration.

(4)  A statement that an application for registration of a fictitious name is to be or was filed under the Fictitious Names Act.

(h)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177; Dec. 19, 1990, P.L.834, No.198, eff. imd.; July 1, 1994, P.L.412, No.66, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. 60 days)

2000 Amendment.  Act 43 amended subsec. (e).

1994 Amendment.  Act 66 renumbered subsec. (f)(9) to subsec. (f)(10) and added a new subsec. (f)(9).

1990 Amendment.  Act 198 amended subsec. (f).

1988 Amendment.  Act 177 amended subsecs. (a)(3), (b)(1), (d), (e)(1) and (2), (f)(4) and (g) and added subsec. (h), effective immediately and retroactive to March 16, 1983, as to subsec. (b)(1) and immediately as to the remainder of the section.

References in Text.  The name of the Professional Engineers Registration Law was changed to the Engineer, Land Surveyor and Geologist Registration Law. The name of the State Registration Board for Professional Engineers and Professional Land Surveyors was changed to the State Registration Board for Professional Engineers, Land Surveyors and Geologists.

Cross References.  Section 311 is referred to in section 312 of this title.



Section 312 - Amendment

§ 312.  Amendment.

(a)  General rule.--A fictitious name registration under this chapter may be amended by filing in the department an application for amendment of fictitious name registration, which shall be executed as provided in subsection (b), and shall set forth:

(1)  The fictitious name as theretofore registered.

(2)  An identification of the last preceding filing in the department with respect to the fictitious name.

(3)  The amendment, which may change the fictitious name, add or withdraw or reflect a change in name of a party to the registration, or otherwise revise the filing, and which shall revise any information set forth in preceding filings which has become inaccurate, and which shall restate in full all such information as so revised.

(4)  A statement that the amendment, without reference to any preceding filing, sets forth all information with respect to the fictitious name which would be required in an original filing under the Fictitious Names Act.

(5)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Execution.--The application for amendment may be executed:

(1)  in the same manner as an original application for registration of a fictitious name, including any party who is thereby withdrawing; or

(2)  by the agent or agents designated pursuant to section 311(c) (relating to agent for effecting amendments) or subsection (a)(3) and by any additional party to such registration.

(c)  Required approvals.--Section 311(f) (relating to required approvals) shall be applicable to any amendment which effects a change in the fictitious name as theretofore registered.

(d)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsec. (d).



Section 313 - Cancellation or withdrawal

§ 313.  Cancellation or withdrawal.

(a)  General rule.--A fictitious name registration under this chapter may be cancelled, or a party to such a registration may withdraw therefrom, by filing in the department an application for cancellation of fictitious name registration or an application for withdrawal from fictitious name registration, as the case may be, which shall be executed as provided in subsection (b), and shall set forth:

(1)  The fictitious name as theretofore registered.

(2)  An identification of the last preceding filing in the department with respect to the fictitious name.

(3)  A statement that the fictitious name registration is cancelled, or that one or more, but less than all, parties to the registration have withdrawn from the business or other activity carried on, under or through the fictitious name.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Execution.--An application under this section may be executed in the same manner as an application for amendment of fictitious name registration except that an application for withdrawal from fictitious name registration may be executed solely by the withdrawing party.

(c)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsec. (c).



Section 321 - Decennial filings required (Deleted by amendment)

§ 321.  Decennial filings required (Deleted by amendment).

2000 Amendment.  Section 321 was deleted by amendment June 22, 2000, P.L.356, No.43, effective immediately.



Section 331 - Contracts entered into by entity using unregistered fictitious name

§ 331.  Contracts entered into by entity using unregistered fictitious name.

(a)  General rule.--No entity which has failed to register a fictitious name as required by this chapter shall be permitted to maintain any action in any tribunal of this Commonwealth until such entity shall have complied with the provisions of this chapter. Nor shall any action be maintained in any tribunal of this Commonwealth by any successor or assignee of such entity on any right, claim or demand arising out of a transaction with respect to which such entity used such fictitious name until such entity, or an entity which has acquired all or substantially all of its assets, shall have complied with the provisions of this chapter. The failure of any entity to register a fictitious name as required by this chapter shall not impair the validity of any contract or act of such entity and shall not prevent such entity from defending any action in any tribunal of this Commonwealth.

(b)  Civil penalty.--Before any entity may institute any action in any tribunal of this Commonwealth on any cause of action arising out of any transaction in respect to which such entity used a fictitious name prior to the date of the registration of such fictitious name, or after the date its registration under this chapter was cancelled or otherwise terminated as to such entity, the entity shall pay to the department for the use of the Commonwealth a civil penalty of $500.

(c)  Substantial compliance.--The penalties of subsections (a) and (b) shall not be applicable if there has been substantial compliance in good faith with the requirements of this chapter or the corresponding provisions of prior law.

Cross References.  Section 331 is referred to in section 332 of this title.



Section 332 - Effect of registration

§ 332.  Effect of registration.

(a)  General rule.--Registration under this chapter imparts no legal right to the registering entity other than that the conducting of business by it under a fictitious name shall not result in the penalties provided by section 331 (relating to contracts entered into by entity using unregistered fictitious name).

(b)  Corporate qualification unaffected.--The registration required under this chapter is in addition to all other acts required of a corporation prerequisite to its doing business in this Commonwealth and no provision of this chapter shall be construed as relieving a corporation of any duty under any other statute.

Cross References.  Section 332 is referred to in section 311 of this title.






Chapter 5 - Corporate and Other Association Names

Section 501 - Register established

CHAPTER 5

CORPORATE AND OTHER ASSOCIATION NAMES

Sec.

501.  Register established.

502.  Certain additions to register.

503.  Decennial filings required.

504.  Effect of failure to make filings.

505.  Late filings.

506.  Voluntary termination of registration by corporations    and other associations.

Enactment.  Present Chapter 5 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Chapter Heading.  The heading of Chapter 5 was amended December 21, 1988, P.L.1444, No.177, effective October 1, 1989.

Prior Provisions.  Former Chapter 5, which related to the same subject matter, was added November 15, 1972, P.L.1063, No.271, and repealed December 16, 1982, P.L.1309, No.295, effective in 90 days.

Cross References.  Chapter 5 is referred to in section 311 of this title; sections 1303, 4123, 4131, 5303, 6123, 6131 of Title 15 (Corporations and Unincorporated Associations).

§ 501.  Register established.

(a)  General rule.--A register is established by this chapter which shall consist of such of the following names as are not deleted therefrom by operation of section 504 (relating to effect of failure to make filings) or 506 (relating to voluntary termination of registration by corporations and other associations):

(1)  A name registered prior to February 13, 1973, under the act of May 16, 1923 (P.L.246, No.160), relating to registration of certain names.

(2)  A name registered under section 502 (relating to certain additions to register).

(3)  In the case of a domestic or qualified foreign corporation, a name rendered unavailable for corporate use by other corporations by reason of any filing in the department by such domestic or qualified foreign corporation.

(4)  A name registered under 15 Pa.C.S. § 4131 (relating to registration of name) or any similar provision of law.

(5)  In the case of a business trust which exists subject to 15 Pa.C.S. Ch. 95 (relating to business trusts), the name of the trust as set forth in the instrument filed in the department under 15 Pa.C.S. § 9503 (relating to documentation of trust).

(6)  In the case of a limited partnership or limited liability company subject to 15 Pa.C.S. Ch. 85 (relating to limited partnerships) or 89 (relating to limited liability companies), the name of the partnership or company as set forth in the certificate of limited partnership, certificate of organization or application for registration as a foreign limited partnership or foreign limited liability company, as the case may be.

(7)  In the case of a business trust which exists subject to 15 Pa.C.S. Ch. 95 (relating to business trusts), the name of the trust as set forth in the instrument filed in the department under 15 Pa.C.S. § 9503 (relating to documentation of trust), or in the application for registration filed pursuant to 15 Pa.C.S. § 9507 (relating to foreign business trusts).

(8)  In the case of a registered limited liability partnership subject to 15 Pa.C.S. Ch. 82 (relating to registered limited liability partnerships) that is not also a limited partnership, the name of the partnership as set forth in the statement of registration or application for registration as a foreign registered limited liability partnership.

(b)  Subsequent availability of certain names.--Whenever, by reason of change in name, withdrawal or dissolution of a domestic or qualified foreign corporation, failure to renew a registration of its name by a nonqualified foreign corporation, or for any other cause, its name is no longer rendered unavailable by the express provisions of Title 15 (relating to corporations and unincorporated associations), such name shall no longer be deemed to be registered under subsection (a)(3) or (4) on the register established by this chapter.

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 7, 1994, P.L.703, No.106, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. imd.)

2000 Amendment.  Act 43 amended subsec. (a).

Cross References.  Section 501 is referred to in section 503 of this title.



Section 502 - Certain additions to register

§ 502.  Certain additions to register.

(a)  Corporation names.--

(1)  A domestic corporation not-for-profit incorporated prior to May 16, 1923 may register its name with the department under this chapter by effecting the filing specified in 15 Pa.C.S. § 5311 (relating to filing of certificate of summary of record by certain corporations).

(2)  Any person who is not eligible to make a filing under 15 Pa.C.S. § 4131 (relating to registration of name) or 6131 (relating to registration of name) may register a corporation name with the department by filing an application for registration of name, executed by the person, which shall set forth:

(i)  The name of the corporation.

(ii)  The address, including street and number, if any, of the person who executed the application.

(b)  Associations generally.--An association other than a corporation may register with the department the name under which it is doing business or operating by filing an application for registration, which shall be executed by the association, and shall set forth:

(1)  The name to be registered.

(2)  The address, including street and number, if any, of the association.

(3)  The length of time, if any, during which the name has been used by the applicant.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(c)  Limitation on names which may be registered.--Notwithstanding subsections (a) and (b), no new name shall be registered or deemed to be registered under this section which is not distinguishable upon the records of the department from any other name then registered or deemed to be registered under this chapter, without the consent of the senior registrant.

(d)  Annual renewal.--A person who has in effect a registration of a corporate name may renew the registration from year to year by annually filing an application for renewal setting forth the facts required to be set forth in an original application for registration. A renewal application may be filed between October 1 and December 31 in each year and shall extend the registration for the following calendar year.

(e)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. 60 days)

2000 Amendment.  Act 43 amended subsec. (c).

1992 Amendment.  Act 169 amended subsec. (a), relettered subsec. (d) to subsec. (e) and added a new subsec. (d).

Cross References.  Section 502 is referred to in section 501 of this title.



Section 503 - Decennial filings required

§ 503.  Decennial filings required.

(a)  General rule.--Except as otherwise provided in this section, every corporation or other association whose name is registered under this chapter shall, during the year 2001 and every tenth year thereafter, file in the department a report, which shall be executed by the corporation or other association, and shall set forth:

(1)  The name of the corporation or other association.

(2)  The address, including street and number, if any, of its registered or other office.

(3)  A statement that the corporation or other association continues to exist.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Exceptions.--Subsection (a) shall not apply to any of the following:

(1)  A corporation or other association that during the ten years ending on December 31 of the year in which a filing would otherwise be required under subsection (a) has made any filing in the department pursuant to a provision of this title or 15 Pa.C.S. (relating to corporations and unincorporated associations) other than:

(i)  a report required by subsection (a); or

(ii)  a filing under:

(A)  15 Pa.C.S. § 1305 (relating to reservation of corporate name);

(B)  15 Pa.C.S. § 5305 (relating to reservation of corporate name);

(C)  15 Pa.C.S. § 8203(b) (relating to name);

(D)  15 Pa.C.S. § 8505(b) (relating to name); or

(E)  15 Pa.C.S. § 8905(b) (relating to name).

(2)  A corporation whose name is registered pursuant to section 501(a)(4) (relating to register established).

(3)  A corporation that has had officer information forwarded to the department by the Department of Revenue during the preceding ten years under 15 Pa.C.S. § 1110 (relating to annual report information).

(b.1)  Exemption.--(Deleted by amendment).

(c)  Exemptions.--An association shall be exempt from the 2001 decennial filing if the association made a filing:

(1)  After December 31, 1989, and before January 1, 1992, pursuant to a provision of this title or 15 Pa.C.S. other than a filing under:

(i)  15 Pa.C.S. § 1305;

(ii)  15 Pa.C.S. § 5305;

(iii)  15 Pa.C.S. § 8203(b);

(iv)  15 Pa.C.S. § 8505(b); or

(v)  15 Pa.C.S. § 8905(b).

(2)  Under this section during the year 2000.

(d)  Cross references.--See 15 Pa.C.S. §§ 134 (relating to docketing statement) and 135 (relating to requirements to be met by filed documents).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b), deleted subsec. (b.1), amended and relettered former (c) to subsec. (d) and added subsec. (c).

Cross References.  Section 503 is referred to in sections 504, 505 of this title.



Section 504 - Effect of failure to make filings

§ 504.  Effect of failure to make filings.

On January 1 of the year following the year during which a report is required to be filed under section 503 (relating to decennial filings required), the name of every corporation and association which has failed to comply with such section shall no longer be deemed to be registered under this chapter.

(June 22, 2000, P.L.356, No.43, eff. imd.)

Cross References.  Section 504 is referred to in section 501 of this title; section 5303 of Title 15 (Corporations and Unincorporated Associations).



Section 505 - Late filings

§ 505.  Late filings.

A corporation or association which has failed to file the report required by section 503 (relating to decennial filings required) may do so at any later time, which filing shall reinstate the name of the corporation or association on the register established by this chapter unless its name has been appropriated during the period of the delinquency by any other person in the manner provided in this chapter or as otherwise provided by law.



Section 506 - Voluntary termination of registration by corporations and other associations

§ 506.  Voluntary termination of registration by corporations and other associations.

(a)  General rule.--Any corporation or other association which has its name registered under this chapter may terminate such registration by filing in the department a statement of termination of registration of name, which shall be executed by the corporation or other association, and shall set forth:

(1)  The name of the corporation or other association.

(2)  The address, including street and number, if any, of the corporation or other association.

(3)  The date on which and the statute under which the name of the corporation or other association was registered.

(4)  A statement that the registration of the name of the corporation or other association under this chapter is terminated.

(5)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

Cross References.  Section 506 is referred to in section 501 of this title.






Chapter 7 - Judicial Change of Name

Section 701 - Court approval required for change of name

CHAPTER 7

JUDICIAL CHANGE OF NAME

Sec.

701.  Court approval required for change of name.

702.  Change by order of court.

703.  Effect on children.

704.  Divorcing and divorced person may resume prior name.

704.1. Surviving spouse may resume prior name.

705.  Penalty for violation of chapter.

Enactment.  Present Chapter 7 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Prior Provisions.  Former Chapter 7, which related to the same subject matter, was added November 15, 1972, P.L.1063, No.271, and repealed December 16, 1982, P.L.1309, No.295, effective in 90 days.

Cross References.  Chapter 7 is referred to in section 5105 of Title 23 (Domestic Relations).

§ 701.  Court approval required for change of name.

(a)  General rule.--Except as set forth in subsection (b), it shall be unlawful for any person to assume a name different from the name by which such person is and has been known, unless such change in name is made pursuant to proceedings in court in accordance with subsection (a.1).

(a.1)  Procedure.--

(1)  An individual must file a petition in the court of common pleas of the county in which the individual resides. If a petitioner is married, the petitioner's spouse may join as a party petitioner, in which event, upon compliance with the provisions of this subsection, the spouse shall also be entitled to the benefits of this subsection.

(2)  The petition must set forth all of the following:

(i)  The intention to change the petitioner's name.

(ii)  The reason for the name change.

(iii)  The current residence of petitioner.

(iv)  Any residence of the petitioner for the five years prior to the date of the petition.

(v)  If the petitioner requests the court proceed under paragraph (3)(iii).

(3)  Upon filing of the petition, the court shall do all of the following:

(i)  Set a date for a hearing on the petition. The hearing shall be held not less than one month nor more than three months after the petition is filed.

(ii)  Except as provided in subparagraph (iii), by order, direct that notice be given of the filing of the petition and of the date set for the hearing on the petition and that the notice be treated as follows:

(A)  Published in two newspapers of general circulation in the county where the petitioner resides or a county contiguous to that county. One of the publications may be in the official paper for the publication of legal notices in the county.

(B)  Given to any nonpetitioning parent of a child whose name may be affected by the proceedings.

(iii)  If the court finds that the notice required in subparagraph (ii) would jeopardize the safety of the person seeking the name change or his or her child or ward, the notice required shall be waived by order of the court. Upon granting the request to waive any notice requirement, the court shall seal the file. In all cases filed under this paragraph, whether or not the name change petition is granted, there shall be no public access to any court record of the name change petition, proceeding or order, unless the name change is granted but the file is not sealed. The records shall only be opened by order of the court in which the petition was granted based upon a showing of good cause or at the applicant's request.

(4)  At the hearing, the following apply:

(i)  Any person having lawful objection to the change of name may appear and be heard.

(ii)  The petitioner must present to the court all of the following:

(A)  Proof of publication of the notice under paragraph (3)(ii) unless petitioner requested the court proceed under paragraph (3)(iii) and the court granted the request.

(B)  An official search of the proper offices of the county where petitioner resides and of any other county where petitioner has resided within five years prior to filing the petition showing that there are no judgments, decrees of record or other similar matters against the petitioner. This clause may be satisfied by a certificate given by a corporation authorized by law to make the search under this clause.

(5)  The court may enter a decree changing the name as petitioned if the court is satisfied after the hearing that there is no lawful objection to the granting of the petition.

(b)  Informal change of name.--Notwithstanding subsection (a), a person may at any time adopt and use any name if such name is used consistently, nonfraudulently and exclusively. The adoption of such name shall not, however, be in contravention of the prohibitions contained in section 702(c) (relating to change by order of court).

(June 18, 1998, P.L.638, No.83, eff. 60 days; Nov. 30, 2004, P.L.1684, No.214, eff. 60 days)

2004 Amendment.  Act 214 amended subsec. (a) and added subsec. (a.1).



Section 702 - Change by order of court

§ 702.  Change by order of court.

(a)  General rule.--The court of common pleas of any county may by order change the name of any person resident in the county.

(b)  Procedure.--Prior to entry of an order of approval of change of name, all of the following shall apply:

(1)  The court must forward to the Pennsylvania State Police a duplicate copy of the application for change of name and a set of the person's fingerprints. The person applying for the change of name is responsible for costs under this paragraph.

(2)  The Pennsylvania State Police shall use the fingerprints to determine if the person is subject to 18 Pa.C.S. Ch. 91 (relating to criminal history record information).

(3)  The Pennsylvania State Police shall:

(i)  if the person is subject to 18 Pa.C.S. Ch. 91, note the name change on the person's criminal history record information; or

(ii)  if the person is not subject to 18 Pa.C.S. Ch. 91, destroy the fingerprints.

(4)  Within 60 days of receipt of the material under paragraph (1), the Pennsylvania State Police shall certify to the court what action has been taken under paragraph (3).

(5)  The procedure in this subsection shall not apply to proceedings involving:

(i)  An election to resume a prior surname pursuant to section 704 (relating to divorced person may resume prior name).

(ii)  Name changes involving minor children in adoption proceedings.

(iii)  A name change involving a minor child whose name is being changed pursuant to section 703 (relating to effect on children) or because of the change of name of the child's parent.

(c)  Convicted felons.--

(1)  The court may order a change of name for a person convicted of a felony, subject to provisions of paragraph (2), if:

(i)  at least two calendar years have elapsed from the date of completion of a person's sentence and that person is not subject to the probation or parole jurisdiction of any court, county probation agency or the Pennsylvania Board of Probation and Parole; or

(ii)  the person has been pardoned.

(2)  The court may not order a change of name for a person convicted of murder, voluntary manslaughter, rape, involuntary deviate sexual intercourse, statutory sexual assault, sexual assault, aggravated indecent assault, robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i) (relating to robbery), aggravated assault as defined in 18 Pa.C.S. § 2702(a)(1) or (2) (relating to aggravated assault), arson as defined in 18 Pa.C.S. § 3301(a) (relating to arson and related offenses), kidnapping or robbery of a motor vehicle or criminal attempt, criminal conspiracy or criminal solicitation to commit any of the offenses listed above or an equivalent crime under the laws of this Commonwealth in effect at the time of the commission of that offense or an equivalent crime in another jurisdiction.

(3)  The court shall notify the Office of Attorney General, the Pennsylvania State Police and the office of the district attorney of the county in which the person resides when a change of name for a person convicted of a felony has been ordered. The Pennsylvania State Police, upon receipt of this notice, shall include the change of name information in the central repository as provided for in 18 Pa.C.S. Ch. 91.

(June 18, 1998, P.L.638, No.83, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. 60 days; Nov. 30, 2004, P.L.1684, No.214, eff. 60 days)

2004 Amendment.  Act 214 amended subsec. (b).

1998 Partial Repeal.  Section 13 of Act 127 of 1998 provided that subsection (b) is repealed insofar as it is inconsistent with Act 127.

Cross References.  Section 702 is referred to in sections 701, 703 of this title; section 5105 of Title 23 (Domestic Relations).



Section 703 - Effect on children

§ 703.  Effect on children.

(a)  General rule.--Whenever an order is made under this chapter changing the surname of anyone who is at the time thereof the parent of a minor child or adopted minor child, then under the care of such parent, the new surname of such parent shall, unless otherwise ordered by the court, thereafter be borne likewise by such minor child.

(b)  Further change on attaining majority.--Any minor child whose surname has been changed pursuant to subsection (a) upon attaining majority shall also be entitled to the benefits of section 702 (relating to change by order of court).

Cross References.  Section 703 is referred to in section 702 of this title.



Section 704 - Divorcing and divorced person may resume prior name

§ 704.  Divorcing and divorced person may resume prior name.

(a)  General rule.--Any person who is a party in a divorce action may, at any time prior to or subsequent to the entry of the divorce decree, resume any prior surname used by him or her by filing a written notice to such effect in the office of the prothonotary of the county in which the divorce action was filed or the decree of divorce was entered, showing the caption and docket number of the proceeding in divorce.

(b)  Foreign decrees.--Where a divorced person has been the subject of a decree of divorce granted in a foreign jurisdiction, a certified copy of such foreign divorce decree may be filed with the prothonotary of the county where the person resides and, thereafter, the notice specified in subsection (a) may be filed with reference to such decree.

(Nov. 22, 2000, P.L.689, No.92, eff. 60 days; July 5, 2005, P.L.54, No.18, eff. 60 days)

Cross References.  Section 704 is referred to in section 702 of this title.



Section 704.1 - Surviving spouse may resume prior name

§ 704.1.  Surviving spouse may resume prior name.

A surviving spouse may, at any time, resume any prior surname used by him or her by filing a written notice to such effect in the office of the prothonotary of the county where the surviving spouse resides, accompanied by a certificate of death for the decedent. In counties where there is no prothonotary, the notice shall be filed in the office that performs the functions of the office of prothonotary as provided for in the act of August 9, 1955 (P.L.323, No.130), known as The County Code.

(Nov. 19, 2004, P.L.842, No.105, eff. 60 days; July 5, 2005, P.L.54, No.18, eff. 60 days)



Section 705 - Penalty for violation of chapter

§ 705.  Penalty for violation of chapter.

Any person violating the provisions of this chapter for purpose of avoiding payment of taxes or other debts commits a summary offense.






Chapter 11 - Trademarks

Section 1101 - Short title of chapter

CHAPTER 11

TRADEMARKS

Sec.

1101.  Short title of chapter.

1102.  Definitions.

1103.  Classification.

1111.  Registrability.

1112.  Application for registration.

1113.  Registration of mark.

1114.  Duration and renewal.

1115.  Assignment.

1116.  Cancellation.

1121.  Damages for fraudulent registration.

1122.  Disclaimer of unregistrable matter.

1123.  Infringement.

1124.  Injury to business or reputation; dilution.

1125.  Remedies.

1126.  Common law rights.

Enactment.  Chapter 11 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Special Provisions in Appendix.  See section 7 of Act 295 of 1982 in the appendix to this title for special provisions relating to registration of trademark or service mark.

§ 1101.  Short title of chapter.

This chapter shall be known and may be cited as the "Pennsylvania Trademark Act."



Section 1102 - Definitions

§ 1102.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Abandoned."  A mark shall be deemed to be "abandoned" when either of the following occurs:

(1)  When its use has been discontinued with intent not to resume such use. Intent not to resume may be inferred from circumstances. Nonuse for two consecutive years shall constitute prima facie evidence of abandonment.

(2)  When any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

"Adopted and used."  (Deleted by amendment).

"Applicant."  Any person filing an application for registration of a mark under this chapter, or the legal representatives, successors or assigns of such person.

"Dilution."  The lessening of the capacity of a famous mark to identify and distinguish goods or services, regardless of the presence or absence of a competition between the owner of the famous mark and other parties or likelihood of confusion, mistake or deception.

"Mark."  Includes any trademark or service mark entitled to registration under this chapter whether registered or not.

"Person."  This word or any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under the provisions of this chapter to include a juristic person as well as a natural person. The term "juristic person" includes a firm, partnership, corporation, union, association or other organization capable of suing and being sued in a court of law.

"Registrant."  Any person who registers a mark under this chapter, or the legal representatives, successors or assigns of such person.

"Service mark."  Any word, name, symbol or devise or any combination thereof used by a person to identify and distinguish the services of one person, including a unique service, from the services of others and to indicate the source of the services even if that source is unknown. Titles, character names used by a person and other distinctive features of radio or television programs may be registered as service marks notwithstanding that they or the programs may advertise the goods of the sponsor.

"Trademark."  Any word, name, symbol or device, or any combination thereof, used by a person to identify and distinguish the goods of such person, including a unique product, from those manufactured or sold by others and to indicate the source of the goods even if that source is unknown.

"Trade name."  A word, name, symbol, device or any combination thereof used by a person to identify the business, vocation or occupation of the person and distinguish it from the business, vocation or occupation of others.

"Use."  The bona fide use of a mark in the ordinary course of trade and not merely to reserve a right in a mark. For the purposes of this chapter, a mark shall be deemed to be in use:

(1)  On goods when it is placed in any manner on the goods or other containers or the displays associated therewith or on the tags or labels affixed thereto or, if the nature of the goods makes such placement impracticable, then on documents associated with the goods or other sale and the goods are sold or transported in commerce in this Commonwealth.

(2)  On services when it is used or displayed in the sale or advertising of services and the services are rendered in this Commonwealth.

(June 18, 1998, P.L.518, No.73, eff. 60 days)



Section 1103 - Classification

§ 1103.  Classification.

The general classes of goods and services established by the United States Patent and Trademark Office in accordance with the International Classification System are to be utilized for the purpose of administering this chapter. An application for registration of a mark shall be limited to a single general class of goods or services. Nothing in this chapter shall be construed as limiting the registration of a mark to one general class.

(June 18, 1998, P.L.518, No.73, eff. 60 days)

Special Provisions in Appendix.  See section 7 of Act 295 of 1982 in the appendix to this title for special provisions relating to registration of trademark or service mark.



Section 1111 - Registrability

§ 1111.  Registrability.

A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered which:

(1)  Consists of or comprises immoral, deceptive or scandalous matter.

(2)  Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs or national symbols, or bring them into contempt or disrepute.

(3)  Consists of or comprises the flag or coat of arms or other insignia of the United States, the Commonwealth of Pennsylvania, or of any other state or municipality, or of any foreign nation, or any simulation thereof.

(4)  Consists of or comprises the name, signature or portrait identifying a particular living individual, except  by the individual's written consent.

(5)  Consists of a mark which:

(i)  when used on or in connection with the goods or services of the applicant is merely descriptive or deceptively misdescriptive of them;

(ii)  when used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them; or

(iii)  is primarily merely a surname.

Nothing in this paragraph shall prevent the registration of a mark used in this Commonwealth by the applicant which has become distinctive of the goods or services of the applicant. The department may accept as evidence that the mark has become distinctive as used on or in connection with the goods or services of the applicant, proof of continuous use thereof as a mark by the applicant in this Commonwealth for the five years before the date on which the claim of distinctiveness is made.

(6)  Consists of or comprises a mark which so resembles a mark registered in this Commonwealth or a mark or trade name previously used in this Commonwealth by another and not abandoned, as to be likely, when used or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive, unless it shall be proved to the satisfaction of the department that the person last applying for the registry of such mark is entitled thereto and is the owner thereof by right of prior adoption and use, in which case the date of the adoption shall determine the ownership, and shall be proved by verified statements of persons conversant with such dates. In case the department becomes satisfied after a hearing held as provided by section 1116(5) (relating to cancellation) that the person last applying for registry is entitled by priority of adoption and use in this Commonwealth to register such mark, it shall revoke the first registry thereof and, upon application and the payment of the fee, register the same in the name of such applicant.

(June 18, 1998, P.L.518, No.73, eff. 60 days)



Section 1112 - Application for registration

§ 1112.  Application for registration.

(a)  General rule.--Subject to the limitations set forth in this chapter, any person who has adopted and used a mark in this Commonwealth may file in the department an application for registration of that mark, setting forth the following information:

(1)  The name of the person applying for such registration, the residence, location or place of business of the applicant, and, if a corporation, the jurisdiction of incorporation, or, if a partnership, the state in which the partnership is organized and the names of the general partners.

(2)  The goods or services on or in connection with which the mark is used, the mode or manner in which the mark is used on or in connection with such goods or services and the class in which such goods or services fall.

(3)  The date when the mark was first used anywhere and the date when it was first used in this Commonwealth by the applicant or the predecessor in interest.

(4)  A statement that the applicant is the owner of the mark, that the mark is in use and that to the knowledge of the person verifying the application no other person has registered, either federally or in this Commonwealth, or has the right to use such mark, either in the identical form thereof or in such near resemblance thereto, as to be likely, when applied to the goods or services of such other person, to cause confusion or to cause mistake or to deceive.

(4.1)  Whether an application to register the mark or portions or a composite thereof has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office, and, if so, the applicant shall provide full particulars with respect thereto, including the filing date and serial number of each application, the status thereof and, if any application was finally refused registration or has otherwise not resulted in a registration, the reasons therefor.

(5)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Facsimile.--The application shall be accompanied by a facsimile of such mark.

(b.1)  Application fee.--The application shall be accompanied by the fee specified in 15 Pa.C.S. § 153(a) (relating to fee schedule).

(c)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 18, 1998, P.L.518, No.73, eff. 60 days)

Reference in Text.  Section 153(a) of Title 15, referred to in subsec. (b.1), is repealed.



Section 1113 - Registration of mark

§ 1113.  Registration of mark.

Upon compliance by the applicant with the requirements of this chapter, the department shall register the mark.



Section 1114 - Duration and renewal

§ 1114.  Duration and renewal.

(a)  General rule.--Registration of a mark under this chapter shall be effective for a term of five years from the date of registration and, upon application for renewal filed within six months prior to the expiration of such term, the registration may be renewed for a like term from the end of the expiring term. A mark registration may be renewed for successive periods of five years in like manner. All applications for renewals shall include a statement that the mark is still in use in this Commonwealth and include a specimen showing actual use of the mark on or in conjunction with the goods or services. Any registration in force on the date on which the amendment to this section shall become effective shall continue in full force and effect for the unexpired term thereof and may be renewed by filing an application of renewal in accordance with this subsection.

(b)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 18, 1998, P.L.518, No.73, eff. 60 days)

Special Provisions in Appendix.  See section 7 of Act 295 of 1982 in the appendix to this title for special provisions relating to registration of trademark or service mark.



Section 1115 - Assignment

§ 1115.  Assignment.

(a)  General rule.--Any mark and its registration under this chapter shall be assignable with the goodwill of the business in which the mark is used or with that part of the goodwill of the business connected with the use of and symbolized by the mark. Assignment shall be by instrument in writing, duly executed, and may be recorded with the department. A registrant may record an assignment to itself to reflect of record a change in the name of the registrant.

(b)  Unrecorded assignments.--An assignment of any registration under this chapter shall be void as against any subsequent purchaser for valuable consideration and without notice, unless it is recorded with the department not later than the earlier of:

(1)  three months after the date of the assignment; or

(2)  such subsequent purchase.

(c)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsec. (c).



Section 1116 - Cancellation

§ 1116.  Cancellation.

(a)  General rule.--The department shall cancel from the register under this chapter:

(1)  All registrations under this chapter which are not renewed in accordance with this chapter.

(2)  Any registration concerning which the department shall receive an application for cancellation thereof from the registrant or the assignee of record.

(3)  Any registration concerning which a court of competent jurisdiction shall find:

(i)  That the registered mark has been abandoned.

(ii)  That the registrant is not the owner of the mark.

(iii)  That the registration was granted improperly.

(iv)  That the registration was obtained fraudulently.

(iv.1)  That the mark is or has become the generic name for the goods or services or a portion thereof for while it has been registered.

(v)  That the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office, prior to the date of the filing of the application for registration by the registrant under this chapter or former provisions of law and not abandoned, except that if the registrant proves that the registrant is the owner of a concurrent registration of the mark in the United States Patent and Trademark Office, covering an area including this Commonwealth, the registration under this chapter shall not be cancelled.

(4)  When a court of competent jurisdiction shall order cancellation of a registration on any ground.

(5)  Any registration in the following circumstances:

(i)  Where an applicant, by verified statement or other good and sufficient evidence, shall prove to the satisfaction of the department that the applicant is entitled by virtue of prior use to any mark theretofore registered in the department.

(ii)  In the case of a corporation having filed articles of dissolution or a decree of dissolution, any person may, at any time at least three years thereafter, present a petition to the department setting forth such fact.

(iii)  In the case of a person not having filed articles of dissolution or a decree of dissolution, but having discontinued or gone out of the business to which such registration is pertinent.

(iv)  When a registered mark has been abandoned or discontinued for a period of at least five years subsequent to registration and such abandonment and nonuse still persists.

In all circumstances enumerated in this paragraph, any person may present a petition for cancellation to the department. The petition shall set forth the pertinent facts relative thereto, and shall contain proof of service of notice of the petition on the person in whose name the registration is recorded, and asking that such registration be cancelled. The department shall fix a time to hear the parties concerned in the matter, and shall send, by certified mail, a notice of hearing to the person in whose name such registration is recorded. If, after hearing, the department is satisfied of the truth of the facts alleged in the petition in accordance with the provisions of this paragraph, it shall cancel the registration.

(b)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; June 18, 1998, P.L.518, No.73, eff. 60 days)

Special Provisions in Appendix.  See section 7 of Act 295 of 1982 in the appendix to this title for special provisions relating to registration of trademark or service mark.

Cross References.  Section 1116 is referred to in section 1111 of this title.



Section 1121 - Damages for fraudulent registration

§ 1121.  Damages for fraudulent registration.

Any person who shall, for himself or herself or on behalf of any other person, procure the filing or registration of any mark in the department under this chapter by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

(June 18, 1998, P.L.518, No.73, eff. 60 days)



Section 1122 - Disclaimer of unregistrable matter

§ 1122.  Disclaimer of unregistrable matter.

The department shall require unregistrable matter to be disclaimed, but such disclaimer shall not prejudice or affect the common law rights of the applicant then existing or thereafter arising in such disclaimed matter.



Section 1123 - Infringement

§ 1123.  Infringement.

(a)  General rule.--Subject to the provisions of section 1126 (relating to common law rights), any person who shall:

(1)  use, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale or advertising of any goods or services in a manner likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or

(2)  reproduce, counterfeit, copy or colorably imitate any such mark and apply such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to be used in connection with the sale or other distribution in this Commonwealth of such goods or services;

shall be liable to a civil action by the registrant for any or all of the remedies provided in section 1125 (relating to remedies), except that under paragraph (2) the registrant shall not be entitled to recover profits or damages unless the acts have been committed with the intent to cause confusion or mistake or to deceive.

(b)  Exception.--The provisions of subsection (a) shall not apply to any advertising agency, publisher of newspapers, magazines or other advertising media accepting authorization for the reproduction or copy of any such mark innocently and in good faith in the usual course of business.

(June 18, 1998, P.L.518, No.73, eff. 60 days)

Cross References.  Section 1123 is referred to in section 1125 of this title.



Section 1124 - Injury to business or reputation; dilution

§ 1124.  Injury to business or reputation; dilution.

The owner of a mark which is famous in this Commonwealth shall be entitled, subject to the principles of equity and upon such terms as the court deems reasonable, to an injunction against another person's commercial use of a mark or trade name if such use begins after the mark has become famous and causes dilution of the distinctive quality of the mark and to obtain such other relief as is provided in this section. In determining whether a mark is distinctive and famous, a court may consider factors such as, but not limited to:

(1)  The degree of inherent or acquired distinctiveness of the mark in this Commonwealth.

(2)  The duration and extent of use of the mark in connection with the goods and services with which the mark is used.

(3)  The duration and extent of advertising and publicity of the mark in this Commonwealth.

(4)  The geographical extent of the trading area in which the mark is used.

(5)  The channels of trade for the goods or services with which the mark is used.

(6)  The degree of recognition of the mark in the trading areas and channels of trade in this Commonwealth used by the mark's owner and the person against whom the injunction is sought.

(7)  The nature and extent of use of the same or similar marks by third parties.

(8)  Whether the mark is the subject of a registration in this Commonwealth or a Federal registration under the act of March 3, 1881 (21 Stat. 502) or the act of February 20, 1905 (33 Stat. 724), repealed by the Trademark Act of 1946 (60 Stat. 427, 15 U.S.C. § 1051 et seq.), or on the principal register.

In an action brought under this section, the owner of a famous mark shall be entitled only to injunctive relief in this Commonwealth unless the person against whom the injunctive relief is sought willfully intended to trade on the owner's reputation or to cause dilution of the famous mark. If such willful intent is proven, the owner shall also be entitled to the remedies set forth in this chapter, subject to the discretion of the court and the principles of equity. The following shall not be actionable under this section:

(1)  Fair use of a famous mark by another person in comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark.

(2)  Noncommercial use of a mark.

(3)  All forms of news reporting and news commentary.

(June 18, 1998, P.L.518, No.73, eff. 60 days)



Section 1125 - Remedies

§ 1125.  Remedies.

(a)  General rule.--Any owner of a mark registered under this chapter may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations thereof, and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be by the court deemed just and reasonable, and may, except as provided in section 1123 (relating to infringement), require the defendants to pay to such owner all profits derived from and all damages suffered by reason of such wrongful manufacture, use, display or sale, and such court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court or to the complainant to be destroyed. The court, in its discretion, may enter judgment for an amount not to exceed three times such profits and damages and/or reasonable attorney fees of the prevailing party in such cases where the court finds the other party committed such wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case.

(b)  Exception.--No owner of such a mark shall have such right of injunction against an advertising agency, publisher of newspapers, magazines or other advertising media accepting authorization for the reproduction or copy of any such mark innocently and in good faith in the usual course of business.

(c)  Criminal prosecutions unaffected.--The enumeration of any right or remedy in this chapter shall not affect the right of a registrant to prosecute under Title 18 (relating to crimes and offenses).

(June 18, 1998, P.L.518, No.73, eff. 60 days)

Cross References.  Section 1125 is referred to in section 1123 of this title.



Section 1126 - Common law rights

§ 1126.  Common law rights.

Nothing in this chapter shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.

Cross References.  Section 1126 is referred to in section 1123 of this title.






Chapter 13 - Insignia

Section 1301 - Definitions

CHAPTER 13

INSIGNIA

Sec.

1301.  Definitions.

1302.  Effect of registration under prior statutes.

1311.  Registration of insignia.

1312.  Amendment.

1313.  Cancellation.

1314.  Decennial filings required.

1321.  Specifying conditions under which union label may be used.

1322.  Rescission of right to use union label of allied crafts.

1331.  Injunctive relief.

Enactment.  Chapter 13 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Cross References.  Chapter 13 is referred to in sections 6709, 6710 of Title 18 (Crimes and Offenses).

§ 1301.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Insignia."  The name, badge, motto, button, decoration, charm, emblem, rosette, label or other insignia of an organization.

"Label."  A label, symbol, mark or private stamp, including a label adopted by labor unions for the purpose of designating the product of their particular labor or workmanship.

"Organization."  The Pennsylvania State Police or any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military or veterans' organization, labor union, foundation, federation, or any other society, organization or association, or any degree, branch, subordinate lodge or auxiliary thereof, whether incorporated or unincorporated, the principles and activities of which are not repugnant to the Constitution and laws of the United States or of this Commonwealth.

(Mar. 2, 1988, P.L.239, No.25, eff. 60 days)

1988 Amendment.  Act 25 amended the def. of "organization."



Section 1302 - Effect of registration under prior statutes

§ 1302.  Effect of registration under prior statutes.

Insignia registered under the former provisions of the following statutes shall be deemed to be registered under this chapter:

Act of May 21, 1895 (P.L.95, No.68), relating to union labels.

Act of May 5, 1927 (P.L.778, No.406), relating to insignia of certain organizations.



Section 1311 - Registration of insignia

§ 1311.  Registration of insignia.

(a)  General rule.--The insignia of an organization may be registered under this chapter by the organization by filing in the department an application for registration of insignia, which shall set forth:

(1)  The name of the organization and its address, including street and number, if any.

(2)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Facsimile.--The application shall be accompanied by a facsimile of the insignia.

(c)  Restrictions.--The department shall not file any application for registration under this chapter of any insignia which is similar to, imitating or so nearly resembling as to be calculated to deceive, the insignia theretofore registered under this chapter of any other organization.

(d)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsec. (d).



Section 1312 - Amendment

§ 1312.  Amendment.

(a)  General rule.--The registration under this chapter of the insignia of an organization may be amended by the organization by filing in the department an application for amendment of insignia registration, which shall set forth:

(1)  The name of the organization and its address, including street and number, if any.

(2)  An identification of the last preceding filing in the department with respect to the insignia.

(3)  The amendment, which shall revise any information set forth in preceding filings which has become inaccurate and shall restate in full all such information as so revised.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Restrictions.--The department shall not file any application for amendment of insignia registration in circumstances where an original registration of such insignia could not be filed under this chapter.

(c)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsec. (c).



Section 1313 - Cancellation

§ 1313.  Cancellation.

(a)  General rule.--The registration under this chapter of the insignia of an organization may be cancelled by the organization by filing in the department a statement of cancellation of insignia registration, which shall set forth:

(1)  The name of the organization and its address, including street and number, if any.

(2)  An identification of the last preceding filing in the department with respect to the insignia.

(3)  A statement that the registration of the insignia is cancelled.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsecs. (a) hdg. and (b).



Section 1314 - Decennial filings required

§ 1314.  Decennial filings required.

(a)  General rule.--Every registrant of any insignia registered under this chapter shall, during the year 2001 and every tenth year thereafter, file in the department a report, which shall set forth:

(1)  The name of the organization and its address, including street and number, if any.

(2)  An identification of the last preceding filing in the department with respect to the insignia.

(3)  A statement that the insignia shall continue to be registered in the department.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Requirement satisfied by other filings.--Subsection (a) shall not apply to a registrant which during the ten years ending on December 31 of the year in which a filing would otherwise be required under subsection (a) has made any filing with the department under this chapter other than a report required by subsection (a).

(c)  Effect of failure to make filings.--On January 1 of the year following the year during which a report is required to be filed under subsection (a), every insignia theretofore registered under this chapter with respect to which no such report has been filed during the immediately preceding year shall cease to be registered under this chapter. Such registration may thereafter be restored only by the filing under this chapter of an original application for registration of the insignia.

(d)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).



Section 1321 - Specifying conditions under which union label may be used

§ 1321.  Specifying conditions under which union label may be used.

Every labor union which has registered a union label under this chapter shall have, possess and enjoy full, complete and unquestioned power and authority to name, make, dictate and specify the conditions and limitations under which such label may be used by any person employing the members of the union, or manufacturing any article upon which any such label may be affixed, or using in any manner in the business of such person the labor symbolized by such label.



Section 1322 - Rescission of right to use union label of allied crafts

§ 1322.  Rescission of right to use union label of allied crafts.

Where two or more labor unions have adopted an allied crafts union label, and granted the use of it to any person, and conflict has arisen between such grantee and any one or more of the organizations having an interest in the allied crafts union label, any one or more of the labor unions interested in the union label may rescind the right of the grantee to use the union label, and the continued use of it, after notice in writing that the right thereof has been rescinded by any of the labor unions interested, shall render the grantee liable to the penalties of this chapter.



Section 1331 - Injunctive relief

§ 1331.  Injunctive relief.

Any organization having registered its insignia under this chapter shall have the right to proceed before any court of competent jurisdiction for an injunction to restrain the unauthorized manufacture, use or sale of such insignia, including the right to require the surrender of possession and redelivery of any such insignia.






Chapter 15 - Reusable Marked Articles and Receptacles

Section 1501 - Definitions

CHAPTER 15

REUSABLE MARKED ARTICLES AND RECEPTACLES

Sec.

1501.  Definitions.

1502.  Effect of registration under prior statutes.

1511.  Registration of articles or supplies.

1512.  Amendment.

1513.  Assignment.

1514.  Cancellation of registration.

1515.  Decennial filings required.

1521.  Paying or accepting of deposit not deemed a sale.

1522.  Using or removal of identity of receptacle.

1523.  Laundering articles labeled with mark of owner.

1524.  Unauthorized use as presumptive evidence.

1525.  Return of supplies.

1531.  Penalty.

Enactment.  Chapter 15 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

Cross References.  Chapter 15 is referred to in section 6712 of Title 18 (Crimes and Offenses).

§ 1501.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Articles or supplies."  Any item which is designed and intended for reuse in the normal course of trade by the person filing under this chapter and includes towels, coats, aprons, uniforms, toilet devices and accessories therefor supplied for hire or compensation, and vessels, receptacles and utensils used as packages or containers in the sale and distribution of any natural or processed product, compound, mixture or substance, or any combination thereof, and parts and accessories for such vessels, receptacles and utensils.

"Mark."  Any word, name, symbol, picture, design or device, or any combination thereof, produced upon and used by a person to indicate ownership of articles and supplies.

"Produced upon."  Branded, stamped, stenciled, engraved, etched, blown, embossed, impressed, embroidered, sewn or otherwise permanently placed upon any articles or supplies.

"Used in this Commonwealth."  A mark is "used in this Commonwealth" when such name, mark or device is placed upon articles or supplies which are loaned, rented, sold or otherwise circulated within this Commonwealth.



Section 1502 - Effect of registration under prior statutes

§ 1502.  Effect of registration under prior statutes.

Marks registered under the former provisions of the following statutes shall be deemed to be registered under this chapter:

Act of April 20, 1853 (P.L.643, No.360), relating to marks on beverage bottles.

Act of May 8, 1889 (P.L.132, No.146), relating to marks on beverage bottles.

Act of June 15, 1911 (P.L.975, No.787), relating to marks on containers.

Act of January 26, 1966 (1965 P.L.1598, No.564), relating to marks on articles or supplies.



Section 1511 - Registration of articles or supplies

§ 1511.  Registration of articles or supplies.

(a)  General rule.--A person who uses in this Commonwealth a mark to indicate the ownership of articles or supplies may register such mark under this chapter by filing in the department an application for registration of mark used with articles or supplies, which shall set forth:

(1)  The name and address, including street and number, if any, of the applicant and, if a corporation, its jurisdiction of incorporation.

(2)  The nature of the business of the applicant.

(3)  The type of articles or supplies in connection with which the mark is used.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Facsimile.--The application shall be accompanied by a facsimile of the mark.

(c)  Registration evidence of ownership.--The registration of a mark under this chapter shall be prima facie evidence that the person in whose name the mark is registered is the owner of all articles and supplies upon which such mark is produced.

(d)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsec. (d).



Section 1512 - Amendment

§ 1512.  Amendment.

(a)  General rule.--The registration under this chapter of a mark may be amended by the registrant by filing in the department of an application for amendment of mark used with articles or supplies, which shall set forth:

(1)  The name and address, including street and number, if any, of the registrant.

(2)  An identification of the last preceding filing in the department with respect to the mark.

(3)  The amendment, which shall revise any information set forth in the preceding filing which has become inaccurate and shall restate in full all such information as so revised.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsecs. (a) hdg. and (b).



Section 1513 - Assignment

§ 1513.  Assignment.

(a)  General rule.--Any mark and its registration under this chapter shall be assignable with the sale of the articles or supplies on which the mark is produced and used. Assignments shall be by instruments in writing, duly executed, and may be recorded with the department.

(b)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsecs. (a) hdg. and (b).



Section 1514 - Cancellation of registration

§ 1514.  Cancellation of registration.

(a)  General rule.--The department shall cancel from the register under this chapter:

(1)  Any registration concerning which the department shall receive an application for cancellation thereof from the registrant or from the assignee of record.

(2)  Any registration in respect of which a court of competent jurisdiction shall order cancellation.

(b)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989)

1988 Amendment.  Act 177 added subsecs. (a) hdg. and (b).



Section 1515 - Decennial filings required

§ 1515.  Decennial filings required.

(a)  General rule.--Every registrant of a mark registered under this chapter shall, during the year 2001 and every tenth year thereafter, file in the department a report, which shall set forth:

(1)  The name and address, including street and number, if any, of the registrant.

(2)  An identification of the last preceding filing in the department with respect to the mark.

(3)  A statement that the mark continues to be used in connection with the articles or supplies specified in the registration.

(4)  Such other information necessary to the administration of this chapter as the department may specify by regulation.

(b)  Requirement satisfied by other filings.--Subsection (a) shall not apply to a registrant which during the ten years ending on December 31 of the year in which a filing would otherwise be required under subsection (a) has made any filing with the department under this chapter other than a report required by subsection (a).

(c)  Effect of failure to make filings.--On January 1 of the year following the year during which a report is required to be filed under subsection (a), every mark theretofore registered under this chapter with respect to which no such report has been filed during the immediately preceding year shall cease to be registered under this chapter. Such registration may thereafter be restored only by the filing under this chapter of an original application for registration of the mark.

(d)  Cross reference.--See 15 Pa.C.S. § 134 (relating to docketing statement).

(Dec. 21, 1988, P.L.1444, No.177, eff. Oct. 1, 1989; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; June 22, 2000, P.L.356, No.43, eff. imd.; June 22, 2001, P.L.418, No.34, eff. 60 days)

2001 Amendment.  Act 34 amended subsec. (b).



Section 1521 - Paying or accepting of deposit not deemed a sale

§ 1521.  Paying or accepting of deposit not deemed a sale.

The requiring, taking, paying or accepting of any deposit for any purpose upon any articles or supplies shall not be deemed to constitute a sale of such property, either optional or otherwise, for purposes of this chapter.



Section 1522 - Using or removal of identity of receptacle

§ 1522.  Using or removal of identity of receptacle.

No person shall use, give, buy, take, destroy, sell or otherwise dispose of, or traffic in, articles or supplies, fill or refill any vessel, receptacle or utensil upon which a mark registered under this chapter is produced, or refuse to return such articles or supplies on demand of the owner, or to deface, erase, obliterate, cover up or otherwise remove or conceal any such name, mark or device, unless consent of the owner is obtained or unless the articles or supplies shall have been purchased from the owner.



Section 1523 - Laundering articles labeled with mark of owner

§ 1523.  Laundering articles labeled with mark of owner.

No person shall, without the written consent of the owner thereof, launder, wash, clean, renovate or cause to be laundered, washed, cleaned or renovated, any towels, coats, aprons, uniforms, toilet devices or other supplies used for the purpose of cleanliness and sanitation, upon which a mark registered under this chapter is produced, and the possession of which is claimed by lease or rental from the owner thereof.



Section 1524 - Unauthorized use as presumptive evidence

§ 1524.  Unauthorized use as presumptive evidence.

The use or possession by any person, other than the registrant, of any articles or supplies without the written consent provided in this chapter, or the possession of articles or supplies so marked by any junk dealer or dealer of second-hand articles, shall create a presumption of unlawful use of or traffic in such articles or supplies, which presumption may be overcome by evidence to the contrary.



Section 1525 - Return of supplies

§ 1525.  Return of supplies.

It shall be the duty of every person who finds, or receives in the regular course of business or in any other manner, any articles or supplies, to make a diligent effort to determine the owner thereof and advise the owner by letter of the location where such articles or supplies may be found and offer to return them to the owner.



Section 1531 - Penalty

§ 1531.  Penalty.

A person who violates any of the provisions of this chapter commits a summary offense.






Chapter 17 - Newspapers

Section 1701 - Identification of owner and editor

CHAPTER 17

NEWSPAPERS

Sec.

1701.  Identification of owner and editor.

1702.  Changes in information to be published.

1703.  Penalty.

Enactment.  Chapter 17 was added December 16, 1982, P.L.1309, No.295, effective in 90 days.

§ 1701.  Identification of owner and editor.

Every newspaper published in this Commonwealth, whether published monthly, weekly, biweekly, semiweekly or daily, or whether such publication is at regular or irregular intervals, shall publish on the editorial page, in a conspicuous position, at the top of the reading matter the name of the owner or proprietor of such newspaper, together with the name of the managing editor thereof. If a newspaper is owned or published by a corporation, then the name of the corporation shall be published, together with the name of the president and managing editor thereof, and if a newspaper is owned or published by a partnership or limited partnership, then the names of the partners and the managing editor shall be published in like manner.



Section 1702 - Changes in information to be published

§ 1702.  Changes in information to be published.

In the event any change is made in the proprietorship, ownership or managing editor of any newspaper, or in the office of president of any corporation owning and publishing a newspaper or in the names of the members of the copartnership owning or publishing a newspaper, the change shall be duly set forth in the next issue of the newspaper following such change.



Section 1703 - Penalty

§ 1703.  Penalty.

A person who violates any of the provisions of this chapter commits a summary offense.









Title 57 - NOTARIES PUBLIC



Title 58 - OIL AND GAS

Chapter 23 - Unconventional Gas Well Fee

Section 2301 - Definitions

TITLE 58

OIL AND GAS

Part

I.  (Reserved)

II.  Oversight and Development

III.  Utilization

Enactment.  Unless otherwise noted, the provisions of Title 58 were added February 14, 2012, P.L.87, No.13, effective in 60 days.

Special Provisions in Appendix.  See sections 2, 6, 7 and 8 of Act 13 of 2012 in the appendix to this title for special provisions relating to fiscal year 2011-2012 appropriation, legislative intent, Department of Transportation statement of policy and pipeline placement for natural gas.

PART I

(Reserved)

Enactment.  Part I (Reserved) was added February 14, 2012, P.L.87, No.13, effective in 60 days.

PART II

OVERSIGHT AND DEVELOPMENT

Enactment.  Part II was added February 14, 2012, P.L.87, No.13, effective in 60 days.

Chapter

23.  Unconventional Gas Well Fee

25.  Oil and Gas Lease Fund

27.  Natural Gas Energy Development Program

CHAPTER 23

UNCONVENTIONAL GAS WELL FEE

Sec.

2301.  Definitions.

2302.  Unconventional gas well fee.

2303.  Administration.

2304.  Well information.

2305.  Duties of department.

2306.  (Reserved).

2307.  Commission.

2308.  Enforcement.

2309.  Enforcement orders.

2310.  Administrative penalties.

2311.  (Reserved).

2312.  Recordkeeping.

2313.  Examinations.

2314.  Distribution of fee.

2315.  Statewide initiatives.

2316.  Small business participation.

2317.  Applicability.

2318.  Expiration.

Enactment.  Chapter 23 was added February 14, 2012, P.L.87, No.13, effective immediately.

Special Provisions in Appendix.  See section 5 of Act 13 of 2012 in the appendix to this title for special provisions relating to application of law.

Cross References.  Chapter 23 is referred to in sections 2703, 3308, 3502 of this title.

§ 2301.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Average annual price of natural gas."  The arithmetic mean of the New York Mercantile Exchange (NYMEX) settled price for the near-month contract, as reported by the Wall Street Journal for the last trading day of each month of a calendar year for the 12-month period ending December 31.

"Company."  An entity doing business within this Commonwealth and subject to tax under Article III, IV or VI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Commission."  The Pennsylvania Public Utility Commission.

"Department."  The Department of Environmental Protection of the Commonwealth.

"Eligible applicant."  Any of the following:

(1)  A  county, municipality, council of governments, watershed organization, institution of higher education or nonprofit organization.

(2)  An authorized organization as defined in 27 Pa.C.S. § 6103 (relating to definitions).

(3)  A company, other than a producer.

"Fee."  The unconventional gas well fee imposed under section 2302 (relating to unconventional gas well fee).

"Fund."  The Unconventional Gas Well Fund.

"Highway mileage."  The number of miles of public roads and streets most recently certified by the Department of Transportation as eligible for distribution of liquid fuels funds under the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law.

"Municipality."  A borough, city, town or township.

"Natural gas."  A fossil fuel consisting of a mixture of hydrocarbon gases, primarily methane, and possibly including ethane, propane, butane, pentane, carbon dioxide, oxygen, nitrogen and hydrogen sulfide and other gas species. The term includes natural gas from oil fields known as associated gas or casing head gas, natural gas fields known as nonassociated gas, coal beds, shale beds and other formations. The term does not include coal bed methane.

"Number of spud unconventional gas wells."  The most recent numerical count of spud unconventional gas wells on the inventory maintained and provided to the commission by the department as of the last day of each month.

"Population."  As follows:

(1)  Population of the Commonwealth and population of a county shall be determined using the United States Census Bureau's most recently released Annual Estimates of the Resident Population for Counties of Pennsylvania.

(2)  Population of a municipality shall be determined using the United States Census Bureau's most recently released Annual Estimates for the Resident Population for Incorporated Places in Pennsylvania.

(3)  Population of municipalities not included in the report referenced under paragraph (2) shall be determined using the United States Census Bureau's most recently released Annual Estimates of the Resident Population for Minor Civil Divisions in Pennsylvania.

"Producer."  A person or its subsidiary, affiliate or holding company that holds a permit or other authorization to engage in the business of severing natural gas for sale, profit or commercial use from an unconventional gas well in this Commonwealth. The term shall not include a producer that severs natural gas from a site used to store natural gas that did not originate from the site.

"Spud."  The actual start of drilling of an unconventional gas well.

"Stripper well."  An unconventional gas well incapable of producing more than 90,000 cubic feet of gas per day during any calendar month, including production from all zones and multilateral well bores at a single well, without regard to whether the production is separately metered.

"Unconventional formation."  A geological shale formation existing below the base of the Elk Sandstone or its geologic equivalent stratigraphic interval where natural gas generally cannot be produced at economic flow rates or in economic volumes except by vertical or horizontal well bores stimulated by hydraulic fracture treatments or by using multilateral well bores or other techniques to expose more of the formation to the well bore.

"Unconventional gas well."  A bore hole drilled or being drilled for the purpose of or to be used for the production of natural gas from an unconventional formation.

"Vertical gas well."  An unconventional gas well which utilizes hydraulic fracture treatment through a single vertical well bore and produces natural gas in quantities greater than that of a stripper well.



Section 2302 - Unconventional gas well fee

§ 2302.  Unconventional gas well fee.

(a)  General rule.--The governing body of a county that has a spud unconventional gas well located within its borders may elect whether to impose a fee on unconventional gas wells that have been spud in the county.

(a.1)  Passage of ordinance.--Within 60 days after the effective date of this section, the governing body of a county under subsection (a) may adopt an ordinance to impose an unconventional gas well fee. The governing body of a county must notify the commission and give public notice of its intent to adopt the ordinance.

(a.2)  County ordinance.--The ordinance imposing a fee under subsection (a.1) shall be clear and in language that is readily understandable by a layperson and shall be in the following form:

The county of (insert name) hereby imposes an unconventional gas well fee on each unconventional gas well spud in this county.

(a.3)  Prohibition.--

(1)  A county subject to this section, in which the governing body does not adopt an ordinance imposing an unconventional gas well fee within 60 days of the effective date of this section, shall be prohibited from receiving funds under sections 2314(d)(1) (relating to distribution of fee) and 2315(a.1)(3) and (5) (relating to Statewide initiatives).

(2)  The prohibition on receiving funds shall remain in effect until the county adopts an ordinance imposing an unconventional gas well fee. The prohibition shall expire and funds may be received for the calendar year following the adoption of an ordinance imposing the fee under this section.

(a.4)  Alternate imposition.--

(1)  If the governing body of a county does not impose an unconventional gas well fee under subsection (a), the municipalities in the county may compel the imposition of an unconventional gas well fee on each unconventional gas well spud in the county by adopting resolutions under paragraphs (2), (3) and (4).

(2)  Following 60 days but not more than 120 days after the effective date of this section, if the governing bodies of at least half of the municipalities located in a county or municipalities representing at least 50% of the population of the county adopt resolutions to impose unconventional gas well fees on all unconventional gas wells spud in the county, the fee shall take effect. If a resolution is adopted, a copy of the resolution shall be transmitted to the governing body of the county and the commission. The governing body of a municipality that is located in more than one county shall transmit a copy of a resolution adopted under this paragraph to the governing body of each county in which the municipality is located.

(3)  The transmittal of resolutions by governing bodies under paragraph (2) shall constitute an imposition of the fee in that county. The population of a municipality that is located in more than one county shall be determined separately for each county on the basis of the municipality's population within each county.

(4)  Resolutions adopted under this subsection must be framed in the following form:

The (insert name) in the county of (insert name) hereby resolves to have the county impose an unconventional gas well fee on each unconventional gas well spud in the county.

(5)  A municipality which is located in a county that does not adopt an ordinance imposing an unconventional gas well fee and which does not adopt a resolution under paragraphs (2), (3) and (4) shall be prohibited from receiving funds under section 2314(d).

(b)  Components.--The fee adopted under subsection (a), (a.1) or (a.4) is imposed on every producer and shall apply to unconventional gas wells spud in this Commonwealth regardless of when spudding occurred. Unconventional gas wells spud before  the fee is imposed shall be considered to be spud in the calendar year prior to the imposition of the fee for purposes of determining the fee under this subsection. Prior to adjustment under subsection (c), the fee for each unconventional gas well shall be determined as follows:

(1)  Year one:

(i)  If the average annual price of natural gas is not more than $2.25, the fee shall be $40,000 for the calendar year in which the unconventional gas well is spud.

(ii)  If the average annual price of natural gas is  greater than $2.25 and less than $3.00, the fee shall be $45,000 for the calendar year in which the unconventional gas well is spud.

(iii)  If the average annual price of natural gas is  greater than $2.99 and less than $5.00, the fee shall be $50,000 for the calendar year in which the unconventional gas well is spud.

(iv)  If the average annual price of natural gas is  greater than $4.99 and less than $6.00, the fee shall be $55,000 for the calendar year in which the unconventional gas well is spud.

(v)  If the average annual price of natural gas is   more than $5.99, the fee shall be $60,000 for the calendar year in which the unconventional gas well is spud.

(2)  Year two:

(i)  If the average annual price of natural gas is not more than $2.25, the fee shall be $30,000 for the calendar year following the year in which the unconventional gas well is spud.

(ii)  If the average annual price of natural gas is  greater than $2.25 and less than $3.00, the fee shall be $35,000 for the calendar year following the year in which the unconventional gas well is spud.

(iii)  If the average annual price of natural gas is  greater than $2.99 and less than $5.00, the fee shall be $40,000 for the calendar year following the year in which the unconventional gas well is spud.

(iv)  If the average annual price of natural gas is  greater than $4.99 and less than $6.00, the fee shall be $45,000 for the calendar year following the year in which the unconventional gas well is spud.

(v)  If the average annual price of natural gas is  more than $5.99, the fee shall be $55,000 for the calendar year following the year in which the unconventional gas well is spud.

(3)  Year three:

(i)  If the average annual price of natural gas is not more than $2.25, the fee shall be $25,000 for the second calendar year following the year in which the unconventional gas well is spud.

(ii)  If the average annual price of natural gas is  greater than $2.25 and less than $3.00, the fee shall be $30,000 for the second calendar year following the year in which the unconventional gas well is spud.

(iii)  If the average annual price of natural gas is  greater than $2.99 and less than $5.00, the fee shall be $30,000 for the second calendar year following the year in which the unconventional gas well is spud.

(iv)  If the average annual price of natural gas is  greater than $4.99 and less than $6.00, the fee shall be $40,000 for the second calendar year following the year in which the unconventional gas well is spud.

(v)  If the average annual price of natural gas is more than $5.99, the fee shall be $50,000 for the second calendar year following the year in which the unconventional gas well is spud.

(4)  Years 4, 5, 6, 7, 8, 9 and 10:

(i)  If the average annual price of natural gas is not more than $2.25, the fee shall be $10,000 for the third through ninth calendar years following the year in which the unconventional gas well is spud.

(ii)  If the average annual price of natural gas is  greater than $2.25 and less than $3.00, the fee shall be $15,000 for the third through ninth calendar years following the year in which the unconventional gas well is spud.

(iii)  If the average annual price of natural gas is  greater than $2.99, the fee shall be $20,000 for the third through ninth calendar years following the year in which the unconventional gas well is spud.

(5)  Years 11, 12, 13, 14 and 15:

(i)  If the average annual price of natural gas is less than $3.00, the fee shall be $5,000 for the 10th through 14th calendar years following the year in which the unconventional well is spud.

(ii)  If the average annual price of natural gas is greater than $2.99, the fee shall be $10,000 for the 10th through 14th calendar years following the year in which the unconventional well is spud.

(6)  For purposes of this subsection, the fee shall be determined using the average annual price of natural gas for the calendar year in which the fee is imposed.

(b.1)  Nonproducing unconventional gas wells.--If a spud unconventional gas well begins paying the fee imposed under this section and is subsequently capped or does not produce natural gas in quantities greater than that of a stripper well within two years after paying the initial fee, then the fee shall be suspended:

(1)  The fee shall be reinstated for a calendar year during which the unconventional gas well produces natural gas in quantities greater than that of a stripper well.

(2)  Each calendar year during which a fee is suspended shall not be considered a calendar year following spud for purposes of determining the amount of the fee under subsection (b).

(c)  Annual adjustment.--Beginning January 1, 2013, the commission shall annually adjust the fee amounts under subsection (b) to reflect any upward changes in the Consumer Price Index for all Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area in the preceding 12 months and shall immediately submit the adjusted fee amount to the Legislative Reference Bureau for publication as a notice in the Pennsylvania Bulletin. The fee shall be adjusted by multiplying the annual fee amount by any percentage increase to the Consumer Price Index for all Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area, rounded to the nearest $100. The resultant product shall be added to the fee amount, and the sum shall become the new annual fee amount under subsection (b). The annual adjustment under this subsection shall take effect if the total number of unconventional gas wells spud in the adjustment year exceeds the total number of unconventional gas wells spud in the prior year.

(d)  Restimulated unconventional gas wells.--

(1)  An unconventional gas well which after restimulation qualifies as a stripper well shall not be subject to this subsection.

(2)  The year in which the restimulation occurs shall be considered the first year of spudding for purposes of imposing the fee under this section if:

(i)  a producer restimulates a previously stimulated unconventional gas well following the tenth year after being spud by:

(A)  hydraulic fracture treatments;

(B)  using additional multilateral well bores;

(C)  drilling deeper into an unconventional formation; or

(D)  other techniques to expose more of the formation to the well bore; and

(ii)  the restimulation results in a substantial increase in production.

(3)  As used in this subsection, the term "substantial increase in production" means an increase in production amounting to more than 90,000 cubic feet of gas per day during a calendar month.

(e)  Cessation.--Payments of the fee shall cease upon certification to the department by the producer that the unconventional gas well has ceased production and has been plugged according to the regulations established by the department.

(f)  Vertical unconventional gas well fee.--The fee for a vertical unconventional gas well shall be 20% of the fee established in subsections (b) and (c), except that the fee under subsection (b)(5) shall not apply.

Cross References.  Section 2302 is referred to in sections 2301, 2305, 2308, 2314  of this title.



Section 2303 - Administration

§ 2303.  Administration.

(a)  Fee due date.--

(1)  Except as provided under paragraph (2), the fee imposed under this chapter shall be due by April 1, 2013, and each April 1 thereafter. The fee shall become delinquent if not remitted to the commission on the reporting date.

(2)  For wells spud before January 1, 2012, a fee imposed under this chapter shall be due by September 1, 2012.

(b)  Report.--By September 1, 2012, and April 1 of each year thereafter, each producer shall submit payment of the fee to the commission and a report on a form prescribed by the commission for the previous calendar year. The report shall include the following:

(1)  The number of spud unconventional gas wells of a producer in each municipality within each county that has imposed a fee under this chapter.

(2)  The date that each unconventional gas well identified under paragraph (1) was spud or ceased the production of natural gas.

(c)  Costs of commission.--

(1)  The commission may impose an annual administrative charge not to exceed $50 per spud unconventional gas well on each producer, to be paid with the submission under subsection (a), to pay for the actual costs of the commission to administer and enforce this chapter.

(2)  Within 30 days of the effective date of this subsection, the commission shall estimate its expenditures through June 30, 2012, that will be directly attributable to the administration and enforcement of this chapter. The commission shall subtract the amount of the administrative charges imposed under paragraph (1) and assess any remaining balance on all producers subject to the administrative charge in proportion to the number of wells owned by each producer. Producers shall pay the assessments within 30 days of receipt of notice from the commission. The amount of the assessment may be challenged by a producer consistent with 66 Pa.C.S. § 510(c), (d) and (e) (relating to assessment for regulatory expenses upon public utilities). Any collections that exceed any of the following shall be used to offset the administrative charges or other funds received for fiscal year 2012-2013:

(i)  The budget amount approved by the General Assembly and the Governor for administration and enforcement of this chapter and Chapter 33 (relating to local ordinances relating to oil and gas operations).

(ii)  The actual expenditures directly attributable to the administration and enforcement of this chapter and Chapter 33.

(3)  By June 30, 2012, and each June 30 thereafter, the commission shall estimate its expenditures for the next fiscal year that will be directly attributable to the administration and enforcement of this chapter. After subtracting any annual administrative charges imposed under paragraph (1), amounts received by the commission under section 2314(c.1)(2) (relating to distribution of fee) and any amounts collected during the prior fiscal year that exceeded actual expenditures directly attributable to the administration and enforcement of this chapter, the commission shall assess the remaining balance on all producers subject to the unconventional gas well fee in proportion to the number of wells owned by each producer. Producers shall pay the assessments within 30 days of the receipt of notice from the commission. The amount of the assessment may be challenged by a producer consistent with 66 Pa.C.S. § 510(c), (d) and (e). Any collections that exceed any of the following shall be used to offset administrative charges or assessments for the next fiscal year:

(i)  The budget amount approved by the General Assembly and the Governor for administration and enforcement of this chapter and Chapter 33.

(ii)  Actual expenditures directly attributable to the administration and enforcement of this chapter and Chapter 33.

Cross References.  Section 2303 is referred to in sections 2307, 3211 of this title.



Section 2304 - Well information

§ 2304.  Well information.

(a)  List.--Within 14 days of the effective date of this section, the department shall provide the commission and, upon request, a county, with a list of all spud unconventional gas wells from the department. The department shall update the list and provide it to the commission on a monthly basis.

(b)  Updates.--A producer subject to the fee shall notify the commission of the following within 30 days after a calendar month in which the change occurs:

(1)  The spudding of an unconventional gas well.

(1.1)  The initiation of production at an unconventional gas well.

(2)  The removal of an unconventional gas well from production.



Section 2305 - Duties of department

§ 2305.  Duties of department.

(a)  Confirmation of payment.--Prior to issuing a permit to drill an unconventional gas well in this Commonwealth, the department shall determine whether the producer has paid all fees owed for an existing unconventional gas well under section 2302 (relating to unconventional gas well fee).

(b)  Prohibition.--The department shall not issue a permit to drill an unconventional gas well until all unconventional gas well fees owed under section 2302 that are not in dispute have been paid to the commission.

(c)  Payment of fees.--The commission shall provide the department with information necessary to determine that the producer has paid all unconventional gas well fees owed for an unconventional gas well under section 2302.



Section 2306 - (Reserved)

§ 2306.  (Reserved).



Section 2307 - Commission

§ 2307.  Commission.

(a)  Powers.--The commission shall have the authority to make all inquiries and determinations necessary to calculate and collect the fee, administrative charges or assessments imposed under this chapter, including, if applicable, interest and penalties.

(b)  Notice.--If the commission determines that the unconventional gas well fee has not been paid in full, it may issue a notice of the amount due and demand for payment and shall set forth the basis for the determination.

(c)  Address.--Notice of failure to pay the correct fee shall be sent to the producer via certified mail.

(d)  Time period.--Except as set forth in subsection (e), the commission may challenge the amount of a fee paid within three years after the date the report under section 2303(b) (relating to administration) is filed.

(e)  Intent.--If no report is filed or a producer files a false or fraudulent report with the intent to evade the fee, an assessment of the amount owed may be made at any time.

Cross References.  Section 2307 is referred to in section 2308 of this title.



Section 2308 - Enforcement

§ 2308.  Enforcement.

(a)  Assessment.--The commission shall assess interest on any delinquent fee at the rate determined under section 2307(a) (relating to commission).

(b)  Penalty.--In addition to the assessed interest under subsection (a), if a producer fails to make timely payment of the fee, there shall be added to the amount of the fee due a penalty of 5% of the amount of the fee if failure to file a timely payment is for not more than one month, with an additional 5% penalty for each additional month, or fraction of a month, during which the failure continues, not to exceed 25% in the aggregate.

(c)  Timely payment.--If the commission determines that a producer has not made a timely payment of the fee, the commission shall send written notice of the amount of the deficiency to the producer within 30 days from the date of determining the deficiency. The commission shall notify the department of a producer that has failed to pay the fee for any unconventional gas well under section 2302 (relating to unconventional gas well fee). If the producer does not have a pending appeal related to payment of the fee in process, the department shall suspend the permit for that well until the fee has been paid.

(d)  Remedies.--The remedies provided under this chapter are in addition to any other remedies provided by law or in equity.

(e)  Lien.--Fines, fees, interest and penalties shall be collectible as authorized by law for the collection of debts. If the producer liable to pay an amount neglects or refuses to pay the amount after demand, the amount, together with costs, shall be a judgment in favor of the Commonwealth upon the property of the producer, but only after the judgment has been entered, docketed and recorded by the prothonotary of the county where the property is situated. The Commonwealth shall transmit to the prothonotaries of the respective counties certified copies of the judgments. Each prothonotary shall enter, docket and record the record in the prothonotary's office and index each judgment, without requiring the payment of costs as a condition precedent to the entry of the judgment.



Section 2309 - Enforcement orders

§ 2309.  Enforcement orders.

(a)  Issuance.--The commission may issue an order as necessary to enforce this chapter. An order issued under this section shall take effect upon notice, unless the order specifies otherwise. A person aggrieved by an order under this section may appeal to Commonwealth Court under 42 Pa.C.S. § 763 (relating to direct appeals from government agencies).

(b)  Compliance.--A producer has the duty to comply with an order issued under subsection (a). If a producer fails to proceed diligently to comply with an order within the time required, the producer shall be guilty of contempt and shall be punished by the court in an appropriate manner. The commission shall apply to Commonwealth Court, which shall have jurisdiction over matters relating to contempt.



Section 2310 - Administrative penalties

§ 2310.  Administrative penalties.

(a)  Civil penalties.--In addition to any other proceeding authorized by law, the commission may assess a civil penalty not to exceed $2,500 per violation upon a producer for the violation of this chapter. In determining the amount of the penalty, the commission shall consider the willfulness of the violation and other relevant factors.

(b)  Separate offense.--Each violation for each separate day and each violation of this chapter shall constitute a separate offense.

(c)  Limitation of actions.--Notwithstanding any limitation in 42 Pa.C.S. Ch. 55 Subch. B (relating to civil actions and proceedings), an action under this section must be brought within three years of the violation.

(d)  Procedure.--A penalty under this chapter is subject to 66 Pa.C.S. Ch. 3 Subch. B (relating to investigations and hearings).



Section 2311 - (Reserved)

§ 2311.  (Reserved).



Section 2312 - Recordkeeping

§ 2312.  Recordkeeping.

A producer liable for the fee under this chapter shall keep records, make reports and comply with regulations of the commission. The commission may require a producer to make reports, render statements or keep records as the commission deems sufficient to determine liability for the fee.



Section 2313 - Examinations

§ 2313.  Examinations.

(a)  Access.--The commission or its authorized agents or representatives shall:

(1)  Have access to the relevant books, papers and records of any producer in order to verify the accuracy and completeness of a report filed or fee paid under this chapter.

(2)  Require the preservation of all relevant books, papers and records for an appropriate period not to exceed three years from the end of the calendar year to which the records relate.

(3)  Examine any employee of a producer under oath concerning the severing of natural gas subject to a fee or any matter relating to the enforcement of this chapter.

(4)  Compel the production of relevant books, papers and records and the attendance of all individuals who the commission believes to have knowledge of relevant matters in accordance with 66 Pa.C.S. (relating to public utilities).

(b)  Unauthorized disclosure.--Any information obtained by the commission as a result of any report, examination, investigation or hearing under this chapter shall be confidential and shall not be disclosed, except for official purposes, in accordance with judicial order or as otherwise provided by law. A commissioner or an employee of the commission who without authorization divulges confidential information shall be subject to disciplinary action by the commission.



Section 2314 - Distribution of fee

§ 2314.  Distribution of fee.

(a)  Establishment.--There is established a fund in the State Treasury to be known as the Unconventional Gas Well Fund to be administered by the commission.

(b)  Deposit.--All fees imposed and collected under this chapter shall be deposited into the fund and are hereby appropriated for the purpose set forth in this section.

(c)  Conservation districts.--

(1)  From fees collected for 2011, $2,500,000 from the fund shall be distributed to county conservation districts.

(2)  From fees collected for 2012, $5,000,000 from the fund shall be distributed to county conservation districts.

(3)  From fees collected for 2013, and each year thereafter, $7,500,000 from the fund shall be distributed to county conservation districts.

(4)  Beginning July 1, 2014, each July 1 thereafter, the amount distributed under paragraph (3) shall be increased by any percentage increase in the Consumer Price Index for All Urban Consumers for the most recent 12-month period for which figures have been officially reported by the Bureau of Labor Statistics immediately prior to July 1.

(5)  Funds under paragraphs (1), (2) and (3) shall be distributed in accordance with the following:

(i)  One-half shall be distributed by dividing the amount equally among conservation districts for any use consistent with the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law.

(ii)  One-half shall be distributed by the State Conservation Commission in a manner consistent with the Conservation District Law and the provisions of the State Conservation Commission's Conservation District Fund Allocation Program-Statement of Policy under 25 Pa. Code Ch. 83 Subch. B (relating to Conservation District Fund Allocation Program-Statement of Policy).

(c.1)  Additional distributions.--From fees collected under this chapter and deposited in the fund for 2011 and each year thereafter:

(1)  One million dollars shall be distributed to the Pennsylvania Fish and Boat Commission for costs relating to the review of applications for permits to drill unconventional gas wells.

(2)  One million dollars shall be distributed to the commission for costs to administer this chapter and Chapter 33 (relating to local ordinances relating to oil and gas operations).

(3)  Six million dollars to the department for the administration of this act and the enforcement of acts relating to clean air and clean water.

(4)  Seven hundred fifty thousand dollars to the Pennsylvania Emergency Management Agency for emergency response planning, training and coordination related to natural gas production from unconventional gas wells.

(5)  Seven hundred fifty thousand dollars to the Office of State Fire Commissioner for the development, delivery and sustainment of training and grant programs for first responders and the acquisition of specialized equipment for response to emergencies relating to natural gas production from unconventional gas wells.

(6)  One million dollars to the Department of Transportation for rail freight assistance.

(c.2)  Natural gas energy development.--Following distributions from the fund under subsections (c) and (c.1), the following amounts shall be deposited into the Marcellus Legacy Fund for distribution to the department for the Natural Gas Energy Development Program under Chapter 27 (relating to Natural Gas Energy Development Program):

(1)  For 2011, $10,000,000.

(2)  For 2012, $7,500,000.

(3)  For 2013, $2,500,000.

(c.3)  Report.--All agencies or organizations receiving funds under subsections (c), (c.1) and (c.2) shall submit a report by December 31, 2012, and December 31 of each year thereafter to the Secretary of the Budget and the Appropriations Committee of the Senate and the Appropriations Committee of the House of Representatives. The report shall include an itemization and explanation of the use of all funds received under subsections (c), (c.1) and (c.2).

(d)  Distribution.--Except as provided in section 2302(a.3) and (a.4) (relating to unconventional gas well fee), following fee distribution under subsections (c), (c.1) and (c.2), from fees collected for 2011 and each year thereafter, 60% of the revenue remaining in the fund from fees collected for the prior year are hereby appropriated to counties and municipalities for purposes authorized under subsection (g). Counties and municipalities are encouraged, where appropriate, to jointly fund projects that cross jurisdictional lines. The commission, after making a disbursement under subsection (f), shall distribute the remaining funds appropriated as follows within three months after the date the fee is due:

(1)  Except as provided in section 2302(a.3), 36% shall be distributed to counties in which spud unconventional gas wells are located. The amount for each county to which funds will be distributed shall be determined using a formula that divides the number of spud unconventional gas wells in the county by the number of spud unconventional gas wells in this Commonwealth and multiplies the resulting percentage by the amount available for distribution under this paragraph.

(2)  Except as provided in section 2302(a.4), 37% shall be distributed to municipalities in which spud unconventional gas wells are located. The amount for each municipality to which funds will be distributed shall be determined using a formula that divides the number of spud unconventional gas wells in the municipality by the number of spud unconventional gas wells in this Commonwealth and multiplies the resulting percentage by the amount available for distribution under this paragraph.

(3)  Except as provided in section 2302(a.4), 27% shall be distributed to municipalities located in a county in which spud unconventional gas wells are located. The amount available for distribution in each county shall be determined by dividing the number of spud unconventional gas wells in the county by the number of spud unconventional gas wells in this Commonwealth and multiplying the resulting percentage by the amount available for distribution under this paragraph. The resulting amount available for distribution in each county in which spud unconventional gas wells are located shall be distributed to each municipality in the county to which funds will be distributed as follows:

(i)  Except as provided in section 2302(a.4), 50% of the amount available under this paragraph shall be distributed to municipalities in which spud unconventional gas wells are located and to municipalities that are either contiguous with a municipality in which spud unconventional gas wells are located or are located within five linear miles of a spud unconventional gas well. The distribution shall be made as follows:

(A)  One-half shall be distributed to each municipality using a formula that divides the population of the eligible municipality within the county by the total population of all eligible municipalities within the county and multiplies the resulting percentage by the amount allocated to the county under this subparagraph.

(B)  One-half shall be distributed to each municipality using a formula that divides the highway mileage of the eligible municipality within the county by the total highway mileage of all eligible municipalities within the county and multiplies the resulting percentage by the amount allocated to the county under this subparagraph.

(ii)  Except as provided in section 2302(a.4), 50% of the amount available under this paragraph shall be distributed to each municipality in the county regardless of whether an unconventional gas well is located in the municipality as follows:

(A)  One-half shall be distributed to each municipality using a formula that divides the population of the municipality within the county by the total population of the county and multiplies the resulting percentage by the amount allocated to the county under this subparagraph.

(B)  One-half shall be distributed to each municipality using a formula that divides the highway mileage of the municipality within the county by the total highway mileage of the county and multiplies the resulting percentage by the amount allocated to the county under this subparagraph.

(e)  Restriction.--The amount allocated to each municipality under subsection (d) shall not exceed the greater of $500,000 or 50% of the total budget for the prior fiscal year beginning with the 2010 budget year and continuing every year thereafter, adjusted to reflect any upward changes in the Consumer Price Index for all Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area in the preceding 12 months. Any remaining money shall be retained by the commission and deposited in the Housing Affordability and Rehabilitation Enhancement Fund for the uses specified under subsection (f).

(f)  Housing Affordability and Rehabilitation Enhancement Fund.--

(1)  From fees collected for 2011, $2,500,000 from the fund shall be distributed to the Housing Affordability and Rehabilitation Enhancement Fund under the act of November 23, 2010 (P.L.1035, No.105), entitled "An act amending the act of December 3, 1959 (P.L.1688, No.621), entitled, as amended, 'An act to promote the health, safety and welfare of the people of the Commonwealth by broadening the market for housing for persons and families of low and moderate income and alleviating shortages thereof, and by assisting in the provision of housing for elderly persons through the creation of the Pennsylvania Housing Finance Agency as a public corporation and government instrumentality; providing for the organization, membership and administration of the agency, prescribing its general powers and duties and the manner in which its funds are kept and audited, empowering the agency to make housing loans to qualified mortgagors upon the security of insured and uninsured mortgages, defining qualified mortgagors and providing for priorities among tenants in certain instances, prescribing interest rates and other terms of housing loans, permitting the agency to acquire real or personal property, permitting the agency to make agreements with financial institutions and Federal agencies, providing for the purchase by persons of low and moderate income of housing units, and approving the sale of housing units, permitting the agency to sell housing loans, providing for the promulgation of regulations and forms by the agency, prescribing penalties for furnishing false information, empowering the agency to borrow money upon its own credit by the issuance and sale of bonds and notes and by giving security therefor, permitting the refunding, redemption and purchase of such obligations by the agency, prescribing remedies of holders of such bonds and notes, exempting bonds and notes of the agency, the income therefrom, and the income and revenues of the agency from taxation, except transfer, death and gift taxes; making such bonds and notes legal investments for certain purposes; and indicating how the act shall become effective,' providing for the Pennsylvania Housing Affordability and Rehabilitation Enhancement Program; and establishing the Housing Affordability and Rehabilitation Enhancement Fund." From fees collected for 2012, and each year thereafter, $5,000,000 shall be annually distributed to the Housing Affordability and Rehabilitation Enhancement Fund.

(2)  Funds under paragraph (1) shall be used for the following purposes:

(i)  To provide support to projects in a county in which producing unconventional gas wells are located that increase availability of quality, safe, affordable housing for low-income and moderate-income individuals or families, persons with disabilities or elderly persons.

(ii)  To provide rental assistance in a county in which producing unconventional gas wells are located to persons or families whose household income does not exceed the area median income.

(3)  No less than 50% of the funds available under this subsection shall be used in fifth, sixth, seventh and eighth class counties.

(g)  Use of funds.--A county or municipality receiving funds under subsection (d) shall use the funds received only for the following purposes associated with natural gas production from unconventional gas wells within the county or municipality:

(1)  Construction, reconstruction, maintenance and repair of roadways, bridges and public infrastructure.

(2)  Water, storm water and sewer systems, including construction, reconstruction, maintenance and repair.

(3)  Emergency preparedness and public safety, including law enforcement and fire services, hazardous material response, 911, equipment acquisition and other services.

(4)  Environmental programs, including trails, parks and recreation, open space, flood plain management, conservation districts and agricultural preservation.

(5)  Preservation and reclamation of surface and subsurface waters and water supplies.

(6)  Tax reductions, including homestead exclusions.

(7)  Projects to increase the availability of safe and affordable housing to residents.

(8)  Records management, geographic information systems and information technology.

(9)  The delivery of social services.

(10)  Judicial services.

(11)  For deposit into the county or municipality's capital reserve fund if the funds are used solely for a purpose set forth in this subsection.

(12)  Career and technical centers for training of workers in the oil and gas industry.

(13)  Local or regional planning initiatives under the act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code.

(h)  Reporting.--

(1)  The commission shall submit an annual report on all funds in the fund. The report shall include a detailed listing of all deposits and expenditures of the fund and be submitted to the chairman and the minority chairman of the Appropriations Committee of the Senate, the chairman and the minority chairman of the Environmental Resources and Energy Committee of the Senate, the chairman and the minority chairman of the Appropriations Committee of the House of Representatives and the chairman and the minority chairman of the Environmental Resources and Energy Committee of the House of Representatives. The report shall be submitted by December 30, 2012, and by September 30 of each year thereafter.

(2)  All counties and municipalities receiving funds from the fund under this section shall submit information to the commission on a form prepared by the commission that sets forth the amount and use of the funds received in the prior calendar year. The form shall set forth that the funds received were committed to a specific project or use as authorized in this section. The reports shall be published annually on the county or municipality's publicly accessible Internet website.

(i)  Availability of funds.--Distribution of funds under this section and section 2315 (relating to Statewide initiatives) are contingent on availability of funds in the fund. If sufficient funds are not available, the commission shall disburse funds on a pro rata basis.

Cross References.  Section 2314 is referred to in sections 2302, 2303, 2315, 2702 of this title.



Section 2315 - Statewide initiatives

§ 2315.  Statewide initiatives.

(a)  Establishment.--There is established in the State Treasury a fund to be known as the Marcellus Legacy Fund.

(a.1)  Deposit and distribution.--Following distribution under section 2314(c), (c.1) and (c.2) (relating to distribution of fee) from fees collected for 2011 and each year thereafter, 40% of the remaining revenue in the fund shall be deposited into the Marcellus Legacy Fund and appropriated to the commission and distributed within three months after the date the fee is due as follows:

(1)  Twenty percent to the Commonwealth Financing Authority for grants to eligible applicants for the following:

(i)  Acid mines: damage, abatement and cleanup and mine reclamation, with priority given to projects which recycle and treat water for use in drilling operations.

(ii)  Orphan or abandoned oil and gas well plugging.

(iii)  Complying with the act of January 24, 1966 (1965 P.L.1535, No.537), known as the Pennsylvania Sewage Facilities Act.

(iv)  Planning acquisition, development, rehabilitation and repair of greenways, recreational trails, open space, parks and beautification projects.

(v)  Programs to establish baseline water quality data on private water supplies.

(vi)  Watershed programs and related projects.

(vii)  Up to 25% of funds distributed to the Commonwealth Financing Authority under this paragraph may be utilized for flood control projects.

(2)  Ten percent to the Environmental Stewardship Fund.

(3)  Twenty-five percent to the Highway Bridge Improvement Restricted Account in the Motor License Fund to counties to be distributed to fund the cost of the replacement or repair of locally owned at-risk deteriorated bridges. Funds shall be distributed to counties proportionately based on the population of the county as follows:

(i)  In each county, the distribution shall be according to the following formula:

(A)  Divide:

(I)  the total population of the county; by

(II)  the total population of the Commonwealth;

(B)  Express the quotient under clause (A) as a percentage.

(C)  Multiply:

(I)  the percentage under clause (B); by

(II)  the amount of money to be distributed under this paragraph.

(ii)  Each county shall receive a minimum of $40,000 to the extent funds are available.

(iii)  The Department of Transportation shall release money under this paragraph upon approval of a plan submitted by a county or municipality to repair an at-risk deteriorated bridge. The plan must include funding for replacement or repair.

(iv)  A county of the first or second class may submit a plan to use its funds under this paragraph for at-risk deteriorated bridges owned by a public transportation authority.

(4)  Twenty-five percent for water and sewer projects. Fifty percent of the amount distributed under this paragraph shall be transmitted to the Pennsylvania Infrastructure Investment Authority to be used in accordance with the act of March 1, 1988 (P.L.82, No.16), known as the Pennsylvania Infrastructure Investment Authority Act. Fifty percent of the amount distributed under this paragraph shall be distributed to the H2O PA program to be used by the Commonwealth Financing Authority in accordance with section 301 of the act of July 9, 2008 (P.L.908, No.63), known as the H2O PA Act. The prohibition on grants for projects located in a city or county of the first or second class under section 301 of the H2O PA Act shall not apply to funds distributed to the H2O PA Program under this paragraph.

(5)  Fifteen percent for the planning, acquisition, development, rehabilitation and repair of greenways, recreational trails, open space, natural areas, community conservation and beautification projects, community and heritage parks and water resource management. Funds may be used to acquire lands for recreational or conservation purposes and land damaged or prone to drainage by storms or flooding. Funds shall be distributed to counties proportionately based on the population of the county as follows:

(i)  In each county, the distribution shall be according to the following formula:

(A)  Divide:

(I)  the total population of the county; by

(II)  the total population of the Commonwealth.

(B)  Express the quotient under clause (A) as a percentage.

(C)  Multiply:

(I)  the percentage under clause (B); by

(II)  the amount of funds available under this paragraph.

(ii)  Each county shall receive a minimum of $25,000 to the extent funds are available.

(6)  Five percent for distribution as follows:

(i)  From fees collected in 2011, 2012 and 2013, to the Department of Community and Economic Development for projects to provide for the planning, development, remodeling, remediation and construction of projects relating to oil, natural gas or other chemical substances. Projects under this subparagraph may include blending facilities to liquefy or refine natural gas or  to convert natural gas to ethane, propane or other substances; facilities to refine oil; or facilities to refine or process oil, heating oil, jet fuel or any other chemical substance. Following 2014, funds not utilized by the Department of Community and Economic Development under this subparagraph shall be deposited in the Hazardous Sites Cleanup Fund.

(ii)  After 2013, to the Hazardous Sites Cleanup Fund.

(b)  Restriction on use of proceeds.--

(1)  Funds distributed under subsection (a.1) shall not be used for the purpose of public relations, outreach not directly related to project implementation, communications, lobbying or litigation.

(2)  Funds distributed under subsection (a.1) may not be used by an authorized organization as defined in 27 Pa.C.S. § 6103 (relating to definitions) for land acquisition unless the authorized organization has obtained the written consent of the county and municipality in which the land is situated.

(c)  Coordination.--The department and the Department of Conservation and Natural Resources shall review applications for funding as requested by the Commonwealth Financing Authority and provide recommendations on priority of projects and project approval.

Cross References.  Section 2315 is referred to in sections 2302, 2314 of this title.



Section 2316 - Small business participation

§ 2316.  Small business participation.

(a)  Requirement.--Producers shall provide maximum practicable contracting opportunities for diverse small businesses, including minority-owned business enterprises, women-owned business enterprises and veteran-owned businesses.

(b)  Duties.--Producers shall do all of the following:

(1)  Maintain a policy prohibiting discrimination in employment and contracting based on gender, race, creed or color.

(2)  Use the database available on the Internet website of the Department of General Services to identify certified diverse small businesses, including minority-owned business enterprises, women-owned business enterprises and veteran-owned businesses, as potential contractors, subcontractors and suppliers for opportunities related to unconventional natural gas extraction.

(3)  Respond to the survey under subsection (c) within 90 days.

(c)  Survey.--Within one year of the effective date of this section, the Department of General Services shall send all producers a survey to report the producers' efforts to provide maximum practicable contracting opportunities related to unconventional natural gas extraction for diverse, small business participation.

(d)  Reports.--The Department of General Services shall compile the results and submit an annual report to the State Government Committee of the Senate and the State Government Committee of the House of Representatives on the utilization of diverse small business participation related to unconventional natural gas extraction. The report shall be submitted no later than 150 days after the Department of General Services disseminated the survey to producers.

(e)  Definition.--As used in this section, the term "diverse small business" means minority-owned business, women-owned business and veteran-owned business as determined by the Department of General Services.



Section 2317 - Applicability

§ 2317.  Applicability.

The provisions of this chapter shall not negate or limit the responsibilities of any producer under this title, 74 Pa.C.S (relating to transportation) or 75 Pa.C.S. (relating to vehicles).



Section 2318 - Expiration

§ 2318.  Expiration.

(a)  Notice.--The Secretary of the Commonwealth shall, upon the imposition of a severance tax on unconventional gas wells in this Commonwealth, submit for publication in the Pennsylvania Bulletin notice of the imposition.

(b)  Date.--This chapter shall expire on the date of the publication of the notice under subsection (a).






Chapter 25 - Oil and Gas Lease Fund

Section 2501 - Definitions

CHAPTER 25

OIL AND GAS LEASE FUND

Sec.

2501.  Definitions.

2502.  (Reserved).

2503.  (Reserved).

2504.  Appropriation of money.

2505.  Funds.

Enactment.  Chapter 25 was added February 14, 2012, P.L.87, No.13, effective in 60 days.

§ 2501.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department."  The Department of Conservation and Natural Resources of the Commonwealth.



Section 2502 - (Reserved)

§ 2502.  (Reserved).



Section 2503 - (Reserved)

§ 2503.  (Reserved).



Section 2504 - Appropriation of money

§ 2504.  Appropriation of money.

Money in the Oil and Gas Lease Fund is specifically appropriated as provided in this chapter.



Section 2505 - Funds

§ 2505.  Funds.

(a)  Priority.--Funds appropriated from the Oil and Gas Lease Fund to the department under the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, or other appropriation act shall be distributed prior to allocations under subsection (b).

(b)  Allocations.--Money in the Oil and Gas Lease Fund shall be allocated on an annual basis as follows:

(1)  The following amounts shall be transferred from the Oil and Gas Lease Fund to the Marcellus Legacy Fund for distribution to the Environmental Stewardship Fund:

(i)  For 2013, $20,000,000.

(ii)  For 2014 and each year thereafter, $35,000,000.

(2)  The following amounts shall be transferred from the Oil and Gas Lease Fund to the Marcellus Legacy Fund for distribution to the Hazardous Sites Cleanup Fund:

(i)  For 2015, $5,000,000.

(ii)  For 2016 and each year thereafter, $15,000,000.






Chapter 27 - Natural Gas Energy Development Program

Section 2701 - Definitions

CHAPTER 27

NATURAL GAS ENERGY

DEVELOPMENT PROGRAM

Sec.

2701.  Definitions.

2702.  Assistance.

2703.  Program.

2704.  Expiration.

Enactment.  Chapter 27 was added February 14, 2012, P.L.87, No.13, effective in 60 days.

Cross References.  Chapter 27 is referred to in section 2314 of this title.

§ 2701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bi-fuel vehicle."  A motor vehicle equipped to be propelled in part by compressed natural gas fuel and in part by diesel or gasoline fuel.

"Company."  An entity doing business in this Commonwealth which is subject to tax under Article III, IV or VI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Dedicated compressed natural gas vehicle."  A motor vehicle that is produced by an original equipment manufacturer and operates on 100% compressed natural gas fuel.

"Dedicated liquefied natural gas vehicle."  A motor vehicle that is produced by an original equipment manufacturer and operates on 90% or more liquefied natural gas fuel and 10% or less on gasoline or diesel fuel.

"Department."  The Department of Environmental Protection of the Commonwealth.

"Eligible applicant."  Any of the following:

(1)  A Commonwealth authority.

(2)  A municipal authority.

(3)  The Pennsylvania Turnpike Commission.

(4)  A local transportation organization.

(5)  A nonprofit entity.

(6)  A State-owned or State-related university.

(7)  A company.

"Eligible vehicles."  The following shall constitute an eligible vehicle under this chapter:

(1)  Dedicated compressed natural gas vehicles that are fleet vehicles and have a gross vehicle weight rating of at least 14,000 pounds.

(2)  Dedicated liquefied natural gas vehicles that are fleet vehicles and have a gross vehicle weight rating of at least 14,000 pounds.

(3)  Bi-fuel vehicles that are fleet vehicles.

"Fleet vehicle."  A vehicle registered to an eligible applicant.

"Incremental purchase cost."  The excess cost of a dedicated compressed natural gas vehicle, a dedicated liquefied natural gas vehicle or a bi-fuel vehicle, over the price for a gasoline or diesel fuel motor vehicle of a similar model. The term includes the cost to retrofit a vehicle to operate as a dedicated compressed natural gas vehicle, a dedicated liquefied natural gas vehicle or a bi-fuel vehicle.

"Local transportation organization."  Any of the following:

(1)  A political subdivision.

(2)  A public transportation authority, port authority or redevelopment authority, which is:

(i)  organized under:

(A)  the laws of this Commonwealth; or

(B)  an interstate compact; or

(ii)  empowered to render, contract to render or assist in rendering transportation services in a limited area in this Commonwealth even though it may also render or assist in rendering transportation service in adjacent states.

(3)  A nonprofit entity which directly or indirectly provides public transportation service.

(4)  A nonprofit entity of public transportation providers operating within this Commonwealth.

"Original equipment manufacturer" or "OEM."  The entity which originally manufactures the natural gas engine or the vehicle for sale.

"Start date."  The date on which an eligible applicant first places in service, through purchase or contract, a new or retrofitted new natural gas vehicle.



Section 2702 - Assistance

§ 2702.  Assistance.

(a)  Funding.--Grants under this chapter shall be made from amounts deposited in the Marcellus Legacy Fund under section 2314(c.2) (relating to distribution of fee).

(b)  Grants.--

(1)  For fiscal year 2012-2013, the total amount of grants approved under this chapter may not exceed $10,000,000. Of that amount, $5,000,000 shall be allocated exclusively for local transportation organizations. If the total amount allocated to either the group of applications exclusive of local transportation organizations or the group of local transportation organization applicants is not approved in fiscal year 2012-2013, the unused portion shall be made available under paragraph (2).

(2)  For fiscal year 2013-2014:

(i)  The total amount of grants approved under this chapter may not exceed the sum of:

(A)  $7,500,000; and

(B)  any unused portion available under paragraph (1).

(ii)  Of the amount under subparagraph (i), 50% shall be allocated exclusively for local transportation organizations.

(iii)  If the total amount allocated to either the group of applications exclusive of local transportation organizations or the group of local transportation organization applicants is not approved in fiscal year 2013-2014, the unused portion shall be made available under paragraph (3).

(3)  For fiscal year 2014-2015, the total amount of grants approved under this chapter may not exceed the sum of:

(i)  $2,500,000; and

(ii)  any unused portion available under paragraph (2).



Section 2703 - Program

§ 2703.  Program.

(a)  Establishment and purpose.--The Natural Gas Energy Development Program is established. The purpose of the program is to fund projects under this chapter.

(b)  Eligible projects.--Funds transferred to the department under Chapter 23 (relating to unconventional gas well fee) shall be utilized for competitive grants to eligible applicants for eligible projects as provided in this subsection. In order to be eligible to receive a grant, an eligible applicant must provide or demonstrate all of the following to the department:

(1)  A plan to convert five or more fleet vehicles into eligible vehicles or purchase five or more eligible vehicles. The plan must be financially viable within four years of the start date and must include the construction and utilization of a natural gas fueling station in this Commonwealth or the utilization of an existing natural gas fueling station.

(2)  A statement of the projected usage of natural gas stated in gasoline or diesel gallon equivalents accompanied by the methodology utilized and how the project will increase use of domestic natural gas in this Commonwealth.

(3)  The cost of the project.

(4)  The source and amount of any funds to be contributed by the eligible applicant.

(5)  The intent to maintain operations in this Commonwealth for a period of not less than six years from the start date.

(6)  That all of the eligible vehicles purchased with the grant will be registered in this Commonwealth.

(7)  The utilization of Federal funds on the project to the extent that Federal funds are available.

(8)  Whether or not the project includes the utilization of a natural gas fueling facility that is accessible to the public.

(c)  Guidelines.--Funds under this section shall be used in accordance with guidelines adopted by the department. The guidelines shall do all of the following:

(1)  Restrict each grant for an eligible vehicle to cover no more than 50% of the incremental purchase cost.

(2)  Limit the amount of the grant so that it shall not exceed $25,000 for each fleet vehicle.

(3)  In the case of grants awarded for eligible vehicles which are bi-fuel vehicles, provide for annual reporting to the department by the eligible applicant demonstrating the usage of compressed natural gas for a period not to exceed four years after the start date.

(4)  Require each eligible vehicle for which a grant is awarded to comply with all Federal and State safety requirements, including rules and regulations promulgated by the Environmental Protection Agency.

(d)  Application.--An applicant shall submit an application including supporting information as required by the department.

(e)  Project review.--The department shall review and prepare an assessment of each application and determine which projects will best utilize and promote the use of domestically produced natural gas in this Commonwealth.

(f)  Administrative costs.--No more than 1% of the funds appropriated to the department shall be used for administrative costs.

(g)  Report.--The department shall provide a report to the chairman and minority chairman of the Appropriations Committee of the Senate and the chairman and minority chairman of the Appropriations Committee of the House of Representatives by October 1, 2013, and each October 1 thereafter. The report shall be maintained on the department's official Internet website and shall include:

(1)  A list of all grants approved during the previous fiscal year, including the amount of the grant and a description of each approved project.

(2)  The estimated domestic energy benefits to date for all projects receiving funding during the fiscal year and the method used to determine estimated benefits.



Section 2704 - Expiration

§ 2704.  Expiration.

This chapter shall expire December 31, 2016.






Chapter 31 - (Reserved)

PART III

UTILIZATION

Enactment.  Part III was added February 14, 2012, P.L.87, No.13, effective in 60 days.

Chapter

31.  (Reserved)

32.  Development

33.  Local Ordinances Relating to Oil and Gas Operations

35.  Responsibility for Fee

CHAPTER 31

(Reserved)

Enactment.  Chapter 31 (Reserved) was added February 14, 2012, P.L.87, No.13, effective in 60 days.



Chapter 32 - Development

Section 3201 - Scope of chapter

CHAPTER 32

DEVELOPMENT

Subchapter

A.  Preliminary Provisions

B.  General Requirements

C.  Underground Gas Storage

D.  Eminent Domain

E.  Enforcement and Remedies

F.  Miscellaneous Provisions

Enactment.  Chapter 32 was added February 14, 2012, P.L.87, No.13, effective in 60 days.

Special Provisions in Appendix.  See section 4 of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Chapter 32 is referred to in sections 3302, 3304, 3305, 3306, 3307, 3308 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

3201.  Scope of chapter.

3202.  Declaration of purpose of chapter.

3203.  Definitions.

§ 3201.  Scope of chapter.

This chapter relates to oil and gas.



Section 3202 - Declaration of purpose of chapter

§ 3202.  Declaration of purpose of chapter.

The purposes of this chapter are to:

(1)  Permit optimal development of oil and gas resources of this Commonwealth consistent with protection of the health, safety, environment and property of Pennsylvania citizens.

(2)  Protect the safety of personnel and facilities employed in coal mining or exploration, development, storage and production of natural gas or oil.

(3)  Protect the safety and property rights of persons residing in areas where mining, exploration, development, storage or production occurs.

(4)  Protect the natural resources, environmental rights and values secured by the Constitution of Pennsylvania.



Section 3203 - Definitions

§ 3203.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Abandoned well."  Any of the following:

(1)  A well:

(i)  that has not been used to produce, extract or inject any gas, petroleum or other liquid within the preceding 12 months;

(ii)  for which equipment necessary for production, extraction or injection has been removed; or

(iii)  considered dry and not equipped for production within 60 days after drilling, redrilling or deepening.

(2)  The term does not include wells granted inactive status.

"Additive."  A hydraulic fracturing chemical.

"Alteration."  An operation which changes the physical characteristics of a well bore, including stimulation or removing, repairing or changing the casing. For the purpose of this chapter only, the term does not include:

(1)  Repairing or replacing of the casing if the activity does not affect the depth or diameter of the well bore, the use or purpose of the well does not change and the activity complies with regulations promulgated under this chapter, except that this exclusion does not apply:

(i)  to production casings in coal areas when the production casings are also the coal protection casings; or

(ii)  when the method of repairing or replacing the casing would affect the coal protection casing.

(2)  Stimulation of a well.

"Board."  The Oil and Gas Technical Advisory Board.

"Bridge."  An obstruction placed in a well at any depth.

"Building."  An occupied structure with walls and roof within which persons live or customarily work.

"Casing."  A string or strings of pipe commonly placed in wells drilled for natural gas or petroleum.

"Cement" or "cement grout."  Any of the following:

(1)  Hydraulic cement properly mixed with water only.

(2)  A mixture of materials adequate for bonding or sealing of well bores as approved by regulations promulgated under this chapter.

"Chemical."  Any element, chemical compound or mixture of elements or compounds that has its own specific name or identity, such as a chemical abstract service number.

"Chemical Disclosure Registry."  The chemical registry Internet website developed by the Ground Water Protection Council and the Interstate Oil and Gas Compact Commission or their successor organizations.

"Chemical family."  A group of chemicals that share similar chemical properties and have a common general name.

"Coal mine."  Any of the following:

(1)  Operations in a coal seam, including excavated portions, abandoned portions and places actually being worked.

(2)  Underground workings and shafts, slopes, tunnels and other ways and openings, including those which are in the course of being sunk or driven, along with all roads and facilities connected with them below the surface.

"Coal operator."  A person that operates or proposes to operate a coal mine as an owner or lessee.

"Completion of a well."  The date after treatment, if any, that the well is properly equipped for production of oil or gas, or, if the well is dry, the date that the well is abandoned.

"Department."  The Department of Environmental Protection of the Commonwealth.

"Drilling."  The drilling or redrilling of a well or the deepening of an existing well.

"Fresh groundwater."  Water in that portion of the generally recognized hydrologic cycle which occupies the pore spaces and fractures of saturated subsurface materials.

"Gas."  Any of the following:

(1)  A fluid, combustible or noncombustible, which is produced in a natural state from the earth and maintains a gaseous or rarified state at standard temperature of 60 degrees Fahrenheit and pressure 14.7 PSIA.

(2)  Any manufactured gas, by-product gas or mixture of gases or natural gas liquids.

"Health professional."  A physician, physician assistant, nurse practitioner, registered nurse or emergency medical technician licensed by the Commonwealth.

"Hydraulic fracturing chemical."  Any chemical substance or combination of substances, including any chemicals and proppants, that is intentionally added to a base fluid for purposes of preparing a stimulation fluid for use in hydraulic fracturing.

"Inactivate."  To shut off the vertical movement of gas in a gas storage well by means of a temporary plug or other suitable device or by injecting bentonitic mud or other equally nonporous material into the well.

"Linear foot."  A unit or measurement in a straight line on a horizontal plane.

"Natural gas liquids."  Hydrocarbons in natural gas which are separated from the gas as liquids through the process of absorption, condensation, adsorption or other methods in gas processing of cycling plants.

"Oil."  Hydrocarbons in liquid form at standard temperature of 60 degrees Fahrenheit and pressure 14.7 PSIA, also referred to as petroleum.

"Operating coal mine."  Any of the following:

(1)  An underground coal mine which is producing coal or has been in production of coal at any time during the 12 months immediately preceding the date its status is put in question, including contiguous worked-out or abandoned coal mines to which it is connected underground.

(2)  An underground coal mine to be established or reestablished under paragraph (1).

"Operating well."  A well that is not plugged and abandoned.

"Operator."  A well operator.

"Orphan well."  A well abandoned prior to April 18, 1985, that has not been affected or operated by the present owner or operator and from which the present owner, operator or lessee has received no economic benefit other than as a landowner or recipient of a royalty interest from the well.

"Outside coal boundaries."  When used in conjunction with the term "operating coal mine," the boundaries of the coal acreage assigned to the coal mine under an underground mine permit issued by the Department of Environmental Protection.

"Owner."  A person who owns, manages, leases, controls or possesses a well or coal property. The term does not apply to orphan wells, except where the Department of Environmental Protection determines a prior owner or operator benefited from the well as provided in section 3220(a) (relating to plugging requirements).

"Person."  An individual, association, partnership, corporation, political subdivision or agency of the Federal Government, State government or other legal entity.

"Petroleum."  Hydrocarbons in liquid form at standard temperature of 60 degrees Fahrenheit and pressure 14.7 PSIA, also referred to as oil.

"Pillar."  A solid block of coal surrounded by either active mine workings or a mined-out area.

"Plat."  A map, drawing or print accurately drawn to scale showing the proposed or existing location of a well or wells.

"Reservoir protective area."  The area surrounding a storage reservoir boundary, but within 2,000 linear feet of the storage reservoir boundary, unless an alternate area has been designated by the Department of Environmental Protection, which is deemed reasonably necessary to afford protection to the reservoir, under a conference held in accordance with section 3251 (relating to conferences).

"Retreat mining."  Removal of coal pillars, ribs and stumps remaining after development mining has been completed in that section of a coal mine.

"Secretary."  The Secretary of Environmental Protection of the Commonwealth.

"Storage operator."  A person who operates or proposes to operate a storage reservoir as an owner or lessee.

"Storage reservoir."  That portion of a subsurface geological stratum into which gas is or may be injected for storage purposes or to test suitability of the stratum for storage.

"Unconventional formation."  A geological shale formation existing below the base of the Elk Sandstone or its geologic equivalent stratigraphic interval where natural gas generally cannot be produced at economic flow rates or in economic volumes except by vertical or horizontal well bores stimulated by hydraulic fracture treatments or by using multilateral well bores or other techniques to expose more of the formation to the well bore.

"Unconventional well."  A bore hole drilled or being drilled for the purpose of or to be used for the production of natural gas from an unconventional formation.

"Water management plan."  A plan associated with drilling or completing a well in an unconventional formation that demonstrates that the withdrawal and use of water sources protects those sources as required by law and protects public health, safety and welfare.

"Water purveyor."  Any of the following:

(1)  The owner or operator of a public water system as defined in section 3 of the act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act.

(2)  Any person subject to the act of June 24, 1939 (P.L.842, No.365), referred to as the Water Rights Law.

"Water source."

(1)  Any of the following:

(i)  Waters of this Commonwealth.

(ii)  A source of water supply used by a water purveyor.

(iii)  Mine pools and discharges.

(iv)  Any other waters that are used for drilling or completing a well in an unconventional formation.

(2)  The term does not include flowback or production waters or other fluids:

(i)  which are used for drilling or completing a well in an unconventional formation; and

(ii)  which do not discharge into waters of this Commonwealth.

"Well."  A bore hole drilled or being drilled for the purpose of or to be used for producing, extracting or injecting gas, petroleum or another liquid related to oil or gas production or storage, including brine disposal, but excluding a bore hole drilled to produce potable water. The term does not include a bore hole drilled or being drilled for the purpose of or to be used for:

(1)  Systems of monitoring, producing or extracting gas from solid waste disposal facilities, if the bore hole is a well subject to the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, which does not penetrate a workable coal seam.

(2)  Degasifying coal seams, if the bore hole is:

(i)  used to vent methane to the outside atmosphere from an operating coal mine; regulated as part of the mining permit under the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, and the act of May 31, 1945 (P.L.1198, No.418), known as the Surface Mining Conservation and Reclamation Act; and drilled by the operator of the operating coal mine for the purpose of increased safety; or

(ii)  used to vent methane to the outside atmosphere under a federally funded or State-funded abandoned mine reclamation project.

"Well control emergency."  An incident during drilling, operation, workover or completion that, as determined by the Department of Environmental Protection, poses a threat to public health, welfare or safety, including a loss of circulation fluids, kick, casing failure, blowout, fire and explosion.

"Well control specialist."  Any person trained to respond to a well control emergency with a current certification from a well control course accredited by the International Association of Drilling Contractors or other organization approved by the Department of Environmental Protection.

"Well operator."  Any of the following:

(1)  The person designated as operator or well operator on the permit application or well registration.

(2)  If a permit or well registration was not issued, a person who locates, drills, operates, alters or plugs a well or reconditions a well with the purpose of production from the well.

(3)  If a well is used in connection with underground storage of gas, a storage operator.

"Wetland."  Areas inundated or saturated by surface water or groundwater at a frequency and duration sufficient to support,  and which normally support, a prevalence of vegetation typically adapted for life in saturated soil conditions, including swamps, marshes, bogs and similar areas.

"Workable coal seams."  A coal seam which:

(1)  is actually being mined in the area in question under this chapter by underground methods; or

(2)  in the judgment of the Department of Environmental Protection, can reasonably be expected to be mined by underground methods.

Special Provisions in Appendix.  See section 4(3)(i) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3211 - Well permits

SUBCHAPTER B

GENERAL REQUIREMENTS

Sec.

3211.  Well permits.

3212.  Permit objections.

3212.1. Comments by municipalities and storage operators.

3213.  Well registration and identification.

3214.  Inactive status.

3215.  Well location restrictions.

3216.  Well site restoration.

3217.  Protection of fresh groundwater and casing requirements.

3218.  Protection of water supplies.

3218.1. Notification to public drinking water systems.

3218.2. Containment for unconventional wells.

3218.3. Transportation records regarding wastewater fluids.

3218.4. Corrosion control requirements.

3218.5. Gathering lines.

3219.  Use of safety devices.

3219.1. Well control emergency response.

3220.  Plugging requirements.

3221.  Alternative methods.

3222.  Well reporting requirements.

3222.1. Hydraulic fracturing chemical disclosure requirements.

3223.  Notification and effect of well transfer.

3224.  Coal operator responsibilities.

3225.  Bonding.

3226.  Oil and Gas Technical Advisory Board.

3227.  Air contaminant emissions.

§ 3211.  Well permits.

(a)  Permit required.--No person shall drill or alter a well, except for alterations which satisfy the requirements of subsection (j), without having first obtained a well permit under subsections (b), (c), (d) and (e), or operate an abandoned or orphan well unless in compliance with subsection (l). A copy of the permit shall be kept at the well site during preparation and construction of the well site or access road during drilling or alteration of the well. No person shall be required to obtain a permit to redrill a nonproducing well if the redrilling:

(1)  has been evaluated and approved as part of an order from the department authorizing cleaning out and plugging or replugging a nonproducing well under section 13(c) of the act of December 18, 1984 (P.L.1069, No.214), known as the Coal and Gas Resource Coordination Act; and

(2)  is incidental to a plugging or replugging operation and the well is plugged within 15 days of redrilling.

(b)  Plat.--

(1)  The permit application shall be accompanied by a plat prepared by a competent engineer or a competent surveyor, on forms furnished by the department, showing the political subdivision and county in which the tract of land upon which the well to be drilled, operated or altered is located; a list of municipalities adjacent to the well site; the name of the surface landowner of record and lessor; the name of all surface landowners and water purveyors whose water supplies are within 1,000 feet of the proposed well location or, in the case of an unconventional well, within 3,000 feet from the vertical well bore; the name of the owner of record or operator of all known underlying workable coal seams; the acreage in the tract to be drilled; the proposed location of the well determined by survey, courses and distances of the location from two or more permanent identifiable points or landmarks on the tract boundary corners; the proposed angle and direction of the well if the well is to be deviated substantially from a vertical course; the number or other identification to be given the well; the workable coal seams underlying the tract of land upon which the well is to be drilled or altered and which shall be cased off under section 3217 (relating to protection of fresh groundwater and casing requirements); and any other information needed by the department to administer this chapter.

(2)  The applicant shall forward by certified mail a copy of the plat to the surface landowner; the municipality in which the tract of land upon which the well to be drilled is located; each municipality within 3,000 feet of the proposed unconventional vertical well bore; the municipalities adjacent to the well; all surface landowners and water purveyors, whose water supplies are within 1,000 feet of the proposed well location or, in the case of an unconventional well, within 3,000 feet of the proposed unconventional vertical well bore; storage operators within 3,000 feet of the proposed unconventional vertical well bore; the owner and lessee of any coal seams; and each coal operator required to be identified on the well permit application.

(b.1)  Notification.--The applicant shall submit proof of notification with the well permit application. Notification of surface owners shall be performed by sending notice to those persons to whom the tax notices for the surface property are sent, as indicated in the assessment books in the county in which the property is located. Notification of surface landowners or water purveyors shall be on forms, and in a manner prescribed by the department, sufficient to identify the rights afforded those persons under section 3218 (relating to protection of water supplies) and to advise them of the advantages of taking their own predrilling or prealteration survey.

(b.2)  Approval.--If the applicant submits to the department written approval of the proposed well location by the surface landowner and the coal operator, lessee or owner of any coal underlying the proposed well location and no objections are raised by the department within 15 days of filing, or if no approval has been submitted and no objections are made to the proposed well location within 15 days from receipt of notice by the department, the surface landowner or any coal operator, lessee or owner, the written approval shall be filed and become a permanent record of the well location, subject to inspection at any time by any interested person. The application form to operate an abandoned or orphan well shall provide notification to the applicant of its responsibilities to plug the well upon abandonment.

(c)  Applicants.--If the applicant for a well permit is a corporation, partnership or person that is not a resident of this Commonwealth, the applicant shall designate the name and address of an agent for the operator who shall be the attorney-in-fact for the operator and who shall be a resident of this Commonwealth upon whom notices, orders or other communications issued under this chapter may be served and upon whom process may be served. Each well operator required to designate an agent under this section shall, within five days after termination of the designation, notify the department of the termination and designate a new agent.

(d)  Permit fee.--Each application for a well permit shall be accompanied by a permit fee, established by the Environmental Quality Board, which bears a reasonable relationship to the cost of administering this chapter.

(e)  Issuance of permit.--The department shall issue a permit within 45 days of submission of a permit application unless the department denies the permit application for one or more of the reasons set forth in subsection (e.1), except that the department shall have the right to extend the period for 15 days for cause shown upon notification to the applicant of the reasons for the extension. The department may impose permit terms and conditions necessary to assure compliance with this chapter or other laws administered by the department.

(e.1)  Denial of permit.--The department may deny a permit for any of the following reasons:

(1)  The well site for which a permit is requested is in violation of any of this chapter or issuance of the permit would result in a violation of this chapter or other applicable law.

(2)  The permit application is incomplete.

(3)  Unresolved objections to the well location by the coal mine owner or operator remain.

(4)  The requirements of section 3225 (relating to bonding) have not been met.

(5)  The department finds that the applicant, or any parent or subsidiary corporation of the applicant, is in continuing violation of this chapter, any other statute administered by the department, any regulation promulgated under this chapter or a statute administered by the department or any plan approval, permit or order of the department, unless the violation is being corrected to the satisfaction of the department. The right of the department to deny a permit under this paragraph shall not take effect until the department has taken a final action on the violations and:

(i)  the applicant has not appealed the final action in accordance with the act of July 13, 1988 (P.L.530, No.94), known as the Environmental Hearing Board Act; or

(ii)  if an appeal has been filed, no supersedeas has been issued.

(6)  The applicant failed to pay the fee or file a report under section 2303(c) (relating to administration), unless an appeal is pending. The commission shall notify the department of any applicant who has failed to pay the fee or file a report and who does not have an appeal pending.

(f)  Drilling.--

(1)  Upon issuance of a permit, the well operator may drill, operate or alter at the exact location shown on the plat after providing the department, the surface landowner and the local political subdivision in which the well is to be located 24 hours' notice of the date that drilling will commence. Notification to the department must be provided electronically. If there is a break in drilling of 30 days or more, the well operator shall notify the department at least 24 hours prior to the resumption of drilling.

(2)  The unconventional well operator shall provide the department 24 hours' notice prior to cementing all casing strings, conducting pressure tests of the production casing, stimulation and abandoning or plugging an unconventional well.

(3)  In noncoal areas where more than one well is to be drilled as part of the same development project, only the first well of the project need be located by survey. Remaining wells of the project shall be shown on the plat in a manner prescribed by regulation.

(4)  Prior to drilling each additional project well, the well operator shall notify the department and provide reasonable notice of the date on which drilling will commence.

(5)  Whenever, before or during the drilling of a well not within the boundaries of an operating coal mine, the well operator encounters conditions of a nature which renders drilling of the bore hole or a portion thereof impossible, or more hazardous than usual, the well operator, upon verbal notice to the department, may immediately plug all or part of the bore hole, if drilling has occurred, and commence a new bore hole not more than 50 feet from the old bore hole if the location of the new bore hole does not violate section 3215 (relating to well location restrictions) and, in the case of a well subject to act of July 25, 1961 (P.L.825, No.359), known as the Oil and Gas Conservation Law, if the new location complies with existing laws, regulations and spacing orders and the new bore hole is at least 330 feet from the nearest lease boundary.

(6)  Within ten days of commencement of the new bore hole, the well operator shall file with the department a written notice of intention to plug, a well record, a completion report, a plugging certificate for the original bore hole and an amended plat for the new bore hole.

(7)  The well operator shall forward a copy of the amended plat to the surface landowner identified on the well permit application within ten days of commencement of the new well bore.

(g)  Posting.--The well permit number and operator's name, address and telephone number shall be conspicuously posted at the drilling site during site preparation, including the construction of access roads, construction of the well site and during drilling, operating or alteration of the well.

(h)  Labeling.--The well operator shall install the permit number issued by the department in a legible, visible and permanent manner on the well upon completion.

(i)  Expiration.--Well permits issued for drilling wells under this chapter shall expire one year after issuance unless operations for drilling the well are commenced within the period and pursued with due diligence or unless the permit is renewed in accordance with regulations of the department. If drilling is commenced during the one-year period, the well permit shall remain in force until the well is plugged in accordance with section 3220 (relating to plugging requirements) or the permit is revoked. A drilling permit issued prior to April 18, 1985, for a well which is an operating well on April 18, 1985, shall remain in force as a well permit until the well is plugged in accordance with section 3220.

(j)  Exceptions.--The Environmental Quality Board may establish by regulation certain categories of alterations of permitted or registered wells for which permitting requirements of this section shall not apply. A well operator or owner who proposes to conduct the alteration activity shall first obtain a permit or registration modification from the department. The Environmental Quality Board shall promulgate regulations as to the requirements for modifications.

(k)  No transfer permitted.--No permit issued under this section or registration issued under section 3213 (relating to well registration and identification) may be transferred without prior approval of the department. A request for approval of a transfer shall be on the forms, and in the manner, prescribed by the department. The department shall approve or deny a transfer request within 45 days of receipt of a complete and accurate application. The department may deny a request only for reasons set forth in subsection (e.1)(4) and (5). Approval of a transfer request shall permanently transfer responsibility to plug the well under section 3220 to the recipient of the transferred permit or registration.

(l)  Regulations.--The Environmental Quality Board may establish by regulation requirements for the permitting and operation of abandoned or orphan wells. A person who proposes to conduct abandoned or orphan well operations shall first obtain a permit to operate an abandoned or orphan well.

(m)  Water management.--The following shall apply to water management:

(1)  No person may withdraw or use water from water sources within this Commonwealth for the drilling or hydraulic fracture stimulation of any natural gas well completed in an unconventional gas formation, whether on or off of the land where the gas well is located, except in accordance with a water management plan approved by the department.

(2)  The department shall review and approve water management plans based upon a determination that the proposed withdrawal, when operated in accordance with the proposed withdrawal operating conditions set forth in the plan, including conditions relating to quantity, withdrawal rate and timing and any passby flow conditions, will:

(i)  not adversely affect the quantity or quality of water available to other users of the same water sources;

(ii)  protect and maintain the designated and existing uses of water sources;

(iii)  not cause adverse impact to water quality in the watershed considered as a whole; and

(iv)  include a reuse plan for fluids that will be used to hydraulically fracture wells.

(3)  As to criteria:

(i)  The criteria under paragraph (2) shall be presumed to be achieved if the proposed water withdrawal has been approved by and is operated in accordance with conditions established by the Susquehanna River Basin Commission, the Delaware River Basin Commission or the Great Lakes Commission, as applicable.

(ii)  Notwithstanding subparagraph (i), the department may establish additional requirements as necessary to comply with the laws of this Commonwealth.

(4)  In addition to the requirements under paragraphs (1), (2) and (3), compliance with a department-approved water management plan shall be a condition of any permit issued under this chapter for the drilling or hydraulic fracture stimulation of any natural gas well completed in an unconventional formation and shall be deemed to satisfy the laws of this Commonwealth.

Special Provisions in Appendix.  See section 4(3)(ii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3211 is referred to in sections 3212, 3212.1, 3215, 3218, 3222, 3234, 3258, 3271, 3273.1 of this title.



Section 3212 - Permit objections

§ 3212.  Permit objections.

(a)  General rule.--If a well referred to in section 3211(b) (relating to well permits) will be located on a tract whose surface is owned by a person other than the well operator, the surface landowner affected shall be notified of the intent to drill and may file objections, in accordance with section 3251 (relating to conferences), based on the assertion that the well location violates section 3215 (relating to well location restrictions) or that information in the application is untrue in any material respect, within 15 days of the receipt by the surface owner of the plat under section 3211(b). Receipt of notice by the surface owner shall be presumed to have occurred 15 days from the date of the certified mailing when the well operator submits a copy of the certified mail receipt sent to the surface owner and an affidavit certifying that the address of the surface owner to which notice was sent is the same as the address listed in the assessment books in the county where the property is located. If no objection is filed or none is raised by the department within 15 days after receipt of the plat by the surface landowner or if written approval by the surface landowner is filed with the department and no objection is raised by the department within 15 days of filing, the department shall proceed to issue or deny the permit.

(b)  Special circumstances.--If a well referred to in section 3211(b) will penetrate within the outside coal boundaries of an operating coal mine or a coal mine already projected and platted but not yet being operated, or within 1,000 linear feet beyond those boundaries, and, in the opinion of the coal owner or operator, the well or a pillar of coal about the well will unduly interfere with or endanger the mine, the coal owner or operator affected may file objections under section 3251 to the proposed location within 15 days of the receipt by the coal operator of the plat under section 3211(b). If possible, an alternative location at which the proposed well could be drilled to overcome the objections shall be indicated. If no objection to the proposed location is filed or if none is raised by the department within 15 days after receipt of the plat by the coal operator or owner or if written approval by the coal operator or owner of the location is filed with the department and no objection is raised by the department within 15 days of filing, the department shall proceed to issue or deny the permit.

(c)  Procedure upon objection.--If an objection is filed by a coal operator or owner or made by the department, the department shall fix a time and place for a conference under section 3251 not more than ten days from the date of service of the objection to allow the parties to consider the objection and attempt to agree on a location. If they fail to agree, the department, by an appropriate order, shall determine a location on the tract of land as near to the original location as possible where, in the judgment of the department, the well can be safely drilled without unduly interfering with or endangering the mine as defined in subsection (b). The new location agreed upon by the parties or determined by the department shall be indicated on the plat on file with the department and become a permanent record upon which the department shall proceed to issue or deny the permit.

(d)  Survey.--Within 120 days after commencement of drilling operations, the coal operator shall accurately locate the well by a closed survey on the same datum as the mine workings or coal boundaries are mapped, file the results of the survey with the department and forward a copy by certified mail to the well operator.

Cross References.  Section 3212 is referred to in section 3218 of this title.



Section 3212.1 - Comments by municipalities and storage operators

§ 3212.1.  Comments by municipalities and storage operators.

(a)  Municipalities.--The municipality where the tract of land upon which the unconventional well to be drilled is located may submit written comments to the department describing local conditions or circumstances which the municipality has determined should be considered by the department in rendering its determination on the unconventional well permit. A comment under this subsection must be submitted to the department within 15 days of the receipt of the plat under section 3211(b) (relating to well permits). The municipality shall simultaneously forward a copy of its comments to the permit applicant and all other parties entitled to a copy of the plat under section 3211(b), who may submit a written response. A written response must be submitted to the department within ten days of receipt of the comments of the municipality.

(a.1)  Storage operators.--A storage operator located within 3,000 feet of a proposed unconventional vertical well bore may submit written comments to the department describing circumstances which the storage operator has determined should be considered by the department in rendering its determination on the unconventional well permit. A comment under this subsection must be submitted to the department within 15 days of the receipt of the plat under section 3211(b). The storage operator shall simultaneously forward a copy of its comments to the permit applicant and all other parties entitled to a copy of the plat under section 3211(b), who may submit a written response. A written response must be submitted to the department within ten days of receipt of the comments of the storage operator.

(b)  Consideration by department.--Comments and responses under subsections (a) and (a.1) may be considered by the department in accordance with section 3215(d) (relating to well location restrictions).

(c)  No extension of time period.--The process outlined in this section shall not extend the time period for the issuance or denial of a permit beyond the time period set forth in this chapter.

Special Provisions in Appendix.  See section 4(3)(iii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3212.1 is referred to in section 3215 of this title.



Section 3213 - Well registration and identification

§ 3213.  Well registration and identification.

(a)  General rule.--On or before July 5, 1996, each person who owned or operated a well in existence prior to April 18, 1985, which has not been registered with the department and for which no drilling permit has been issued by the department, shall register the well with the department. A well owner or operator who registers under this subsection and a well owner or operator who has previously registered a well under this chapter shall, on or before July 5, 1996, identify any abandoned well on property which the well owner or operator owns or leases and request approval from the department for classification of the well as an orphan well. Information regarding wells to be registered or identified shall be provided on a form, or in a manner prescribed by the department, and shall include:

(1)  The name and address of the well operator and, if the well operator is a corporation, partnership or person nonresident of this Commonwealth, the name and address of an agent for the operator upon whom notices, orders, process or other communications issued under this chapter may be served.

(2)  The well name and the location of the well indicated by a point on a 7 1/2 minute United States Geological Survey topographic map or any other location description sufficient to enable the department to locate the well on the ground.

(3)  The approximate date of drilling and completing the well, its approximate depth and producing horizons, well construction information and, if available, driller's logs.

(4)  An indemnity bond, an alternative fee in lieu of bonding or other evidence of financial security submitted by the well operator and deemed appropriate by the department and satisfying the requirements of section 3225 (relating to bonding). No bond, alternative fee or other evidence of financial security shall be required for identification of an orphan well. For wells drilled prior to January 30, 1956, which have not been bonded, the well operator shall have five years to comply with the provisions of this paragraph.

(5)  A registration fee of $15 per well or blanket registration fee of $250 for multiple well registration applications submitted simultaneously. The registration fee shall be waived until July 5, 1996, and no fee shall be charged for identification of an orphan well.

(a.1)  Orphan wells.--After July 5, 1996, a well owner, well operator or other person discovering an abandoned well on property purchased or leased by the well owner, well operator or other person shall identify it to the department within 60 days of discovery and advise the department that he is seeking classification of the well as an orphan well. No fee shall be required for identification.

(b)  Extension.--The department may extend the one-year time period under subsection (a) for good cause shown. The extension may not exceed a period ending two years from April 18, 1985. The department may adopt and promulgate guidelines designed to ensure a fair implementation of this section, recognizing the practical difficulties of locating unpermitted wells and complying with the reporting requirements of this chapter.

(c)  Installation of registration number.--The well operator shall install the registration number issued by the department in a legible, conspicuous and permanent manner on the well within 60 days of issuance.

(d)  Definition.--For purposes of subsection (a)(4) and (5), the term "owner" does not include an owner or possessor of surface real property, on which an abandoned well is located, who did not participate or incur costs in and had no right of control over the drilling or extraction operation of the abandoned well.

Cross References.  Section 3213 is referred to in sections 3211, 3214, 3220, 3273.1 of this title.



Section 3214 - Inactive status

§ 3214.  Inactive status.

(a)  General rule.--Upon application, the department shall grant inactive status for a period of five years for a permitted or registered well, if the following requirements are met:

(1)  the condition of the well is sufficient to prevent damage to the producing zone or contamination of fresh water or other natural resources or surface leakage of any substance;

(2)  the condition of the well is sufficient to stop the vertical flow of fluids or gas within the well bore and is adequate to protect freshwater aquifers, unless the department determines the well poses a threat to the health and safety of persons or property or to the environment;

(3)  the operator anticipates construction of a pipeline or future use of the well for primary or enhanced recovery, gas storage, approved disposal or other appropriate uses related to oil and gas well production; and

(4)  the applicant satisfies the bonding requirements of sections 3213 (relating to well registration and identification) and 3225 (relating to bonding), except that the department may require additional financial security for a well on which an alternative fee is being paid in lieu of bonding under section 3225(d).

(b)  Monitoring.--The owner or operator of a well granted inactive status shall be responsible for monitoring the mechanical integrity of the well to ensure that the requirements of subsection (a)(1) and (2) are met and shall report the same on an annual basis to the department in the manner and form prescribed by departmental regulations.

(c)  (Reserved).

(d)  Return to active status.--A well granted inactive status under subsection (a) shall be plugged in accordance with section 3220 (relating to plugging requirements) or returned to active status within five years of the date inactive status was granted, unless the owner or operator applies for an extension of inactive status which may be granted on a year-to-year basis if the department determines that the owner or operator has demonstrated ability to continue meeting the requirements of this section and the owner or operator certifies that the well will be of future use within a reasonable period of time. An owner or operator who has been granted inactive status for a well which is returned to active status prior to expiration of the five-year period set forth in subsection (a) shall notify the department that the well has been returned to active status and shall not be permitted to apply for another automatic five-year period of inactive status for the well. The owner or operator may make application to return the well to inactive status, and the application may be approved on a year-to-year basis if the department determines that the owner or operator has demonstrated an ability to continue meeting the requirements of this section and the owner or operator certifies that the well will be of future use within a reasonable period of time. The department shall approve or deny an application to extend a period of inactive status or to return a well to inactive status within 60 days of receipt of the application, and the application shall not be unreasonably denied. If the department has not completed its review of the application within 60 days, the inactive status shall continue until the department has made a determination on the request. If the department denies an application to extend the period of inactive status or to return a well to inactive status, a well owner or operator aggrieved by the denial shall have the right to appeal the denial to the Environmental Hearing Board within 30 days of receipt of the denial. Upon cause shown by a well owner or operator, the board may grant a supersedeas under section 4 of the act of July 13, 1988 (P.L.530, No.94), known as the Environmental Hearing Board Act, so that the well in question may retain inactive status during the period of the appeal.

(e)  Revocation of inactive status.--The department may revoke inactive status and order immediate plugging of a well if the well is in violation of this chapter or rules or regulations promulgated under this chapter or if the owner or operator demonstrates inability to perform obligations under this chapter or becomes financially insolvent, or upon receipt by the department of notice of bankruptcy proceedings by the permittee.



Section 3215 - Well location restrictions

§ 3215.  Well location restrictions.

(a)  General rule.--Wells may not be drilled within 200 feet, or, in the case of an unconventional gas well, 500 feet, measured horizontally from the vertical well bore to a building or water well, existing when the copy of the plat is mailed as required by section 3211(b) (relating to well permits) without written consent of the owner of the building or water well. Unconventional gas wells may not be drilled within 1,000 feet measured horizontally from the vertical well bore to any existing water well, surface water intake, reservoir or other  water supply extraction point used by a water purveyor without the written consent of the water purveyor. If consent is not obtained and the distance restriction would deprive the owner of the oil and gas rights of the right to produce or share in the oil or gas underlying the surface tract, the well operator shall be granted a variance from the distance restriction upon submission of a plan identifying the additional measures, facilities or practices as prescribed by the department to be employed during well site construction, drilling and operations. The variance shall include additional terms and conditions required by the department to ensure safety and protection of affected persons and property, including insurance, bonding, indemnification and technical requirements. Notwithstanding section 3211(e), if a variance request has been submitted, the department may extend its permit review period for up to 15 days upon notification to the applicant of the reasons for the extension.

(b)  Limitation.--

(1)  No well site may be prepared or well drilled within 100 feet or, in the case of an unconventional well, 300 feet from the vertical well bore or 100 feet from the edge of the well site, whichever is greater, measured horizontally from any solid blue lined stream, spring or body of water as identified on the most current 7 1/2 minute topographic quadrangle map of the United States Geological Survey.

(2)  The edge of the disturbed area associated with any unconventional well site must maintain a 100-foot setback from the edge of any solid blue lined stream, spring or body of water as identified on the most current 7 1/2 minute topographic quadrangle map of the United States Geological Survey.

(3)  No unconventional well may be drilled within 300 feet of any wetlands greater than one acre in size, and the edge of the disturbed area of any well site must maintain a 100-foot setback from the boundary of the wetlands.

(4)  The department shall waive the distance restrictions upon submission of a plan identifying additional measures, facilities or practices to be employed during well site construction, drilling and operations necessary to protect the waters of this Commonwealth. The waiver, if granted, shall include additional terms and conditions required by the department necessary to protect the waters of this Commonwealth. Notwithstanding section 3211(e), if a waiver request has been submitted, the department may extend its permit review period for up to 15 days upon notification to the applicant of the reasons for the extension.

(c)  Impact.--On making a determination on a well permit, the department shall consider the impact of the proposed well on public resources, including, but not limited to:

(1)  Publicly owned parks, forests, game lands and wildlife areas.

(2)  National or State scenic rivers.

(3)  National natural landmarks.

(4)  Habitats of rare and endangered flora and fauna and other critical communities.

(5)  Historical and archaeological sites listed on the Federal or State list of historic places.

(6)  Sources used for public drinking supplies in accordance with subsection (b).

(d)  Consideration of municipality and storage operator comments.--The department may consider the comments submitted under section 3212.1 (relating to comments by municipalities and storage operators) in making a determination on a well permit. Notwithstanding any other law, no municipality or storage operator shall have a right of appeal or other form of review from the department's decision.

(d.1)  Additional protective measures.--The department may establish additional protective measures for storage of hazardous chemicals and materials intended to be used or that have been used on an unconventional well drilling site within 750 feet of a solid blue lined stream, spring or body of water identified on the most current 7 1/2 minute topographic quadrangle map of the United States Geological Survey.

(e)  Regulation criteria.--The Environmental Quality Board shall develop by regulation criteria:

(1)  For the department to utilize for conditioning a well permit based on its impact to the public resources identified under subsection (c) and for ensuring optimal development of oil and gas resources and respecting property rights of oil and gas owners.

(2)  For appeal to the Environmental Hearing Board of a permit containing conditions imposed by the department. The regulations shall also provide that the department has the burden of proving that the conditions were necessary to protect against a probable harmful impact of the public resources.

(f)  Floodplains.--

(1)  No well site may be prepared or well drilled within any floodplain if the well site will have:

(i)  a pit or impoundment containing drilling cuttings, flowback water, produced water or hazardous materials, chemicals or wastes within the floodplain; or

(ii)  a tank containing hazardous materials, chemicals, condensate, wastes, flowback or produced water within the floodway.

(2)  A well site shall not be eligible for a floodplain restriction waiver if the well site will have a tank containing condensate, flowback or produced water within the flood fringe unless all the tanks have adequate floodproofing in accordance with the National Flood Insurance Program standards and accepted engineering practices.

(3)  The department may waive restrictions upon submission of a plan that shall identify the additional measures, facilities or practices to be employed during well site construction, drilling and operations. The waiver, if granted, shall impose permit conditions necessary to protect the waters of this Commonwealth.

(4)  Best practices as determined by the department to ensure the protection of the waters of this Commonwealth must be utilized for the storage and handling of all water, chemicals, fuels, hazardous materials or solid waste on a well site located in a floodplain. The department may request that the well site operator submit a plan for the storage and handling of the materials for approval by the department and may impose conditions or amend permits to include permit conditions as are necessary to protect the environment, public health and safety.

(5)  Unless otherwise specified by the department, the boundary of the floodplain shall be as indicated on maps and flood insurance studies provided by the Federal Emergency Management Agency. In an area where no Federal Emergency Management Agency maps or studies have defined the boundary of the 100-year frequency floodplain, absent evidence to the contrary, the floodplain shall extend from:

(i)  any perennial stream up to 100 feet horizontally from the top of the bank of the perennial stream; or

(ii)  from any intermittent stream up to 50 feet horizontally from the top of the bank of the intermittent stream.

(g)  Applicability.--

(1)  This section shall not apply to a well proposed to be drilled on an existing well site for which at least one well permit has been issued prior to the effective date of this section.

(2)  Nothing in this section shall alter or abridge the terms of any contract, mortgage or other agreement entered into prior to the effective date of this section.

Special Provisions in Appendix.  See section 4(3)(iv) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3215 is referred to in sections 3211, 3212, 3212.1, 3304 of this title.



Section 3216 - Well site restoration

§ 3216.  Well site restoration.

(a)  General rule.--Each oil or gas well owner or operator shall restore the land surface within the area disturbed in siting, drilling, completing and producing the well.

(b)  Plan.--During and after earthmoving or soil disturbing activities, including, but not limited to, activities related to siting, drilling, completing, producing and plugging the well, erosion and sedimentation control measures shall be implemented in accordance with an erosion and sedimentation control plan prepared in accordance with the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law.

(c)  Pits, drilling supplies and equipment.--Within nine months after completion of drilling of a well, the owner or operator shall restore the well site, remove or fill all pits used to contain produced fluids or industrial wastes and remove all drilling supplies and equipment not needed for production. Drilling supplies and equipment not needed for production may be stored on the well site if express written consent of the surface landowner is obtained.

(d)  Items related to production or storage.--Within nine months after plugging a well, the owner or operator shall remove all production or storage facilities, supplies and equipment and restore the well site.

(e)  Clean Streams Law.--Restoration activities required by this chapter or in regulations promulgated under this chapter shall also comply with all applicable provisions of The Clean Streams Law.

(f)  Violation of chapter.--Failure to restore the well site as required in this chapter or regulations promulgated under this chapter constitutes a violation of this chapter.

(g)  Extension.--

(1)  The restoration period may be extended by the department for an additional period of time not to exceed two years upon demonstration by the well owner or operator that:

(i)  the extension will result in less earth disturbance, increased water reuse or more efficient development of the resources; or

(ii)  site restoration cannot be achieved due to adverse weather conditions or a lack of essential fuel, equipment or labor.

(2)  The demonstration under paragraph (1) shall do all of the following:

(i)  Include a site restoration plan that shall provide for:

(A)  the timely removal or fill of all pits used to contain produced fluids or industrial wastes;

(B)  the removal of all drilling supplies and equipment not needed for production;

(C)  the stabilization of the well site that shall include interim postconstruction storm water management best management practices; or

(D)  other measures to be employed to minimize accelerated erosion and sedimentation in accordance with The Clean Streams Law.

(ii)  Provide for returning the portions of the site not occupied by production facilities or equipment to approximate original contours and making them capable of supporting the uses that existed prior to drilling the well.

(3)  The department may condition an extension under this subsection as is necessary in accordance with The Clean Streams Law.

(h)  Definition.--As used in this section, the term "well site" means areas occupied by all equipment or facilities necessary for or incidental to drilling, production or plugging a well.

Special Provisions in Appendix.  See section 4(3)(v) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3217 - Protection of fresh groundwater and casing requirements

§ 3217.  Protection of fresh groundwater and casing requirements.

(a)  General rule.--To aid in protection of fresh groundwater, well operators shall control and dispose of brines produced from the drilling, alteration or operation of an oil or gas well in a manner consistent with the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, or any regulation promulgated under The Clean Streams Law.

(b)  Casing.--To prevent migration of gas or fluids into sources of fresh groundwater and pollution or diminution of fresh groundwater, a string or strings of casing shall be run and permanently cemented in each well drilled through the fresh water-bearing strata to a depth and in a manner prescribed by regulation by the department.

(c)  Procedure when coal has been removed.--If a well is drilled at a location where coal has been removed from one or more coal seams, the well shall be drilled and cased to prevent migration of gas or fluids into the seam from which coal has been removed in a manner prescribed by regulation of the department. The department and the coal operator, owner or lessee shall be given at least 72 hours' notice prior to commencement of work protecting the mine.

(d)  Procedure when coal has not been removed.--If a well is drilled at a location where the coal seam has not been removed, the well shall be drilled to a depth and of a size sufficient to permit placement of casing, packers in and vents on the hole at the points and in the manner prescribed by regulation to exclude gas or fluids from the coal seam, except gas or fluids found naturally in the seam itself, and to enable monitoring the integrity of the production casing.

Cross References.  Section 3217 is referred to in sections 3211, 3252 of this title.



Section 3218 - Protection of water supplies

§ 3218.  Protection of water supplies.

(a)  General rule.--In addition to the requirements of subsection (c.1), a well operator who affects a public or private water supply by pollution or diminution shall restore or replace the affected supply with an alternate source of water adequate in quantity or quality for the purposes served by the supply. The department shall ensure that the quality of a restored or replaced water supply meets the standards established under the act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act, or is comparable to the quality of the water supply before it was affected by the operator if that water supply exceeded those standards. The Environmental Quality Board shall promulgate regulations necessary to meet the requirements of this subsection.

(b)  Pollution or diminution of water supply.--A landowner or water purveyor suffering pollution or diminution of a water supply as a result of the drilling, alteration or operation of an oil or gas well may so notify the department and request that an investigation be conducted. Within ten days of notification, the department shall investigate the claim and make a determination within 45 days following notification. If the department finds that the pollution or diminution was caused by drilling, alteration or operation activities or if it presumes the well operator responsible for pollution under subsection (c), the department shall issue orders to the well operator necessary to assure compliance with subsection (a), including orders requiring temporary replacement of a water supply where it is determined that pollution or diminution may be of limited duration.

(b.1)  (Reserved).

(b.2)  Telephone number.--The department shall establish a single Statewide toll-free telephone number that persons may use to report cases of water contamination which may be associated with the development of oil and gas resources. The Statewide toll-free telephone number shall be provided in a conspicuous manner in the notification required under section 3211(b) (relating to well permits) and on the department's Internet website.

(b.3)  Responses.--The department shall develop appropriate administrative responses to calls received on the Statewide toll-free telephone number for water contamination.

(b.4)  Website.--The department shall publish, on its Internet website, lists of confirmed cases of subterranean water supply contamination that result from hydraulic fracturing.

(b.5)  Facility operation qualifications.--The department shall ensure that a facility which seeks a National Pollutant Discharge Elimination System permit for the purposes of treating and discharging wastewater originating from oil and gas activities into waters of this Commonwealth is operated by a competent and qualified individual.

(c)  Presumption.--Unless rebutted by a defense established in subsection (d), it shall be presumed that a well operator is responsible for pollution of a water supply if:

(1)  except as set forth in paragraph (2):

(i)  the water supply is within 1,000 feet of an oil or gas well; and

(ii)  the pollution occurred within six months after completion of drilling or alteration of the oil or gas well; or

(2)  in the case of an unconventional well:

(i)  the water supply is within 2,500 feet of the unconventional vertical well bore; and

(ii)  the pollution occurred within 12 months of the later of completion, drilling, stimulation or alteration of the unconventional well.

(c.1)  Requirement.--If the affected water supply is within the rebuttable presumption area as provided in subsection (c) and the rebuttable presumption applies, the operator shall provide a temporary water supply if the water user is without a readily available alternative source of water. The temporary water supply provided under this subsection shall be adequate in quantity and quality for the purposes served by the supply.

(d)  Defenses.--To rebut the presumption established under subsection (c), a well operator must affirmatively prove any of the following:

(1)  except as set forth in paragraph (2):

(i)  the pollution existed prior to the drilling or alteration activity as determined by a predrilling or prealteration survey;

(ii)  the landowner or water purveyor refused to allow the operator access to conduct a predrilling or prealteration survey;

(iii)  the water supply is not within 1,000 feet of the well;

(iv)  the pollution occurred more than six months after completion of drilling or alteration activities; and

(v)  the pollution occurred as the result of a cause other than the drilling or alteration activity; or

(2)  in the case of an unconventional well:

(i)  the pollution existed prior to the drilling, stimulation or alteration activity as determined by a predrilling or prealteration survey;

(ii)  the landowner or water purveyor refused to allow the operator access to conduct a predrilling or prealteration survey;

(iii)  the water supply is not within 2,500 feet of the unconventional vertical well bore;

(iv)  the pollution occurred more than 12 months after completion of drilling or alteration activities; or

(v)  the pollution occurred as the result of a cause other than the drilling or alteration activity.

(e)  Independent certified laboratory.--An operator electing to preserve a defense under subsection (d)(1) or (2) shall retain an independent certified laboratory to conduct a predrilling or prealteration survey of the water supply. A copy of survey results shall be submitted to the department and the landowner or water purveyor in the manner prescribed by the department.

(e.1)  Notice.--An operator of an unconventional well must provide written notice to the landowner or water purveyor indicating that the presumption established under subsection (c) may be void if the landowner or water purveyor refused to allow the operator access to conduct a predrilling or prealteration survey. Proof of written notice to the landowner or water purveyor shall be provided to the department for the operator to retain the protections under subsection (d)(2)(ii). Proof of written notice shall be presumed if provided in accordance with section 3212(a) (relating to permit objections).

(f)  Other remedies preserved.--Nothing in this section shall prevent a landowner or water purveyor claiming pollution or diminution of a water supply from seeking any other remedy at law or in equity.

Special Provisions in Appendix.  See section 4(3)(vi) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3218 is referred to in sections 3211, 3252 of this title.



Section 3218.1 - Notification to public drinking water systems

§ 3218.1.  Notification to public drinking water systems.

Upon receiving notification of a spill, the department shall, after investigating the incident, notify any public drinking water facility that could be affected by the event that the event occurred. The notification shall contain a brief description of the event and any expected impact on water quality.

Special Provisions in Appendix.  See section 4(3)(vii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3218.2 - Containment for unconventional wells

§ 3218.2.  Containment for unconventional wells.

(a)  Sites.--Unconventional well sites shall be designed and constructed to prevent spills to the ground surface or spills off the well site. Containment practices shall meet all of the following:

(1)  Be instituted on the well site during both drilling and hydraulic fracturing operations.

(2)  Be sufficiently impervious and able to contain spilled material or waste until it can be removed or treated.

(3)  Be compatible with the waste material or waste stored or used within the containment.

(4)  Additional practices as promulgated in regulation by the Environmental Quality Board.

(b)  Plan.--The applicant shall submit a plan to the department describing the containment practices to be utilized and the area of the well site where containment systems will be employed. The plan shall include a description of the equipment to be kept onsite during drilling and hydraulic fracturing operations to prevent a spill from leaving the well site.

(c)  Materials stored.--Containment systems shall be used wherever any of the following are stored:

(1)  Drilling mud.

(2)  Hydraulic oil.

(3)  Diesel fuel.

(4)  Drilling mud additives.

(5)  Hydraulic fracturing additives.

(6)  Hydraulic fracturing flowback.

(d)  Capacity.--Areas where any additives, chemicals, oils or fuels are to be stored must have sufficient containment capacity to hold the volume of the largest container stored in the area plus 10% to allow for precipitation, unless the container is equipped with individual secondary containment.

(e)  Definition.--As used in this section, the term "well site" means areas occupied by all equipment or facilities necessary for or incidental to drilling, production or plugging a well.

Special Provisions in Appendix.  See section 4(3)(viii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3218.3 - Transportation records regarding wastewater fluids

§ 3218.3.  Transportation records regarding wastewater fluids.

(a)  Requirements.--A well operator of an unconventional well that transports wastewater fluids shall do all of the following:

(1)  Maintain records for five years, in accordance with regulations under subsection (b) and on a form approved by the department, of the amount and destination of the fluids transported.

(2)  Make the records under paragraph (1) available to the department upon request.

(b)  Recordkeeping.--Recordkeeping requirements shall be determined by the department and shall include the following:

(1)  The number of gallons of wastewater fluids produced in the drilling, stimulation or alteration of a well.

(2)  Upon completion of the well, the name of the person or company that transported the wastewater fluids to a disposal site or to a location other than the well site.

(3)  Each location where wastewater fluids were disposed of or transported and the volumes that were disposed of at the location other than the well site.

(4)  The method of disposal.

Special Provisions in Appendix.  See section 4(3)(ix) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3218.4 - Corrosion control requirements

§ 3218.4.  Corrosion control requirements.

(a)  Pipelines.--All buried metallic pipelines shall be installed and placed in operation in accordance with 49 CFR Pt. 192 Subpt. I (relating to requirements for corrosion control).

(b)  Tanks.--Permanent aboveground and underground tanks must comply with the applicable corrosion control requirements in the department's storage tank regulations.

(c)  Other structures.--For all other buried metallic structures, including well casings, the Environmental Quality Board shall promulgate regulations setting forth methods of determining the need for corrosion protection and installing necessary corrosion protection.

(d)  Procedures.--The corrosion control procedures under subsections (a) and (b) must be carried out by or under the direction of a person qualified in corrosion methods.

(e)  Compliance.--An operator of a new, replaced, relocated or otherwise changed pipeline must be in compliance with the applicable requirements of this section by the date the pipeline goes into service.

Special Provisions in Appendix.  See section 4(3)(x) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3218.5 - Gathering lines

§ 3218.5.  Gathering lines.

(a)  Requirement.--Owners and operators of gathering lines shall comply with section 2(5)(i.1) of the act of December 10, 1974 (P.L.852, No.287), referred to as the Underground Utility Line Protection Law.

(b)  Definition.--As used in this section, the term "gathering line" means a pipeline used to transport natural gas from a production facility to a transmission line.

Special Provisions in Appendix.  See section 4(3)(xi) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3219 - Use of safety devices

§ 3219.  Use of safety devices.

Any person engaged in drilling an oil or gas well shall equip it with casings of sufficient strength, and other safety devices as are necessary, in the manner prescribed by regulation of the department, and shall use every effort and endeavor effectively to prevent blowouts, explosions and fires.

Cross References.  Section 3219 is referred to in section 3252 of this title.



Section 3219.1 - Well control emergency response

§ 3219.1.  Well control emergency response.

(a)  Contracts.--The department may enter into contracts with well control specialists in order to provide adequate emergency response services in the event of a well control emergency. The department shall make available, upon request by a county, information relating to contracts with well control specialists.

(b)  Civil immunity.--Except as set forth in subsection (c), a well control specialist with which the department has entered into a contract under subsection (a) shall be immune from civil liability for actions taken in good faith to carry out its contractual obligations.

(c)  Nonapplicability.--Subsection (b) shall not apply to damage arising from any of the following:

(1)  Breach of the contract under subsection (a).

(2)  An intentional tort.

(3)  Gross negligence.

Special Provisions in Appendix.  See section 4(3)(xii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3220 - Plugging requirements

§ 3220.  Plugging requirements.

(a)  General rule.--Upon abandoning a well, the owner or operator shall plug it in the manner prescribed by regulation of the department to stop vertical flow of fluids or gas within the well bore, unless the department has granted inactive status for the well or it has been approved by the department as an orphan well. If the department determines that a prior owner or operator received economic benefit, other than economic benefit derived only as a landowner or from a royalty interest, after April 18, 1979, from an orphan well or an unregistered well, the owner or operator shall be responsible for plugging the well. In the case of a gas well penetrating a workable coal seam which was drilled prior to January 30, 1956, or which was permitted after that date but not plugged in accordance with this chapter, if the owner or operator or a coal operator or an agent proposes to plug the well to allow mining through it, the gas well shall be cleaned to a depth of at least 200 feet below the coal seam through which mining is proposed and, unless impracticable, to a point 200 feet below the deepest mineable coal seam. The gas well shall be plugged from that depth in accordance with section 13 of the act of December 18, 1984 (P.L.1069, No.214), known as the Coal and Gas Resource Coordination Act, and the regulations of the department.

(b)  Areas underlain by coal.--Prior to the plugging and abandonment of a well in an area underlain by a workable coal seam, the well operator or owner shall notify the department and the coal operator, lessee or owner and submit a plat, on a form to be furnished by the department, showing the location of the well and fixing the date and time plugging will commence, which shall be not less than three working days, nor more than 30 days, after the notice is received, to permit representatives of the persons notified to be present at the plugging. Notice and the right to be present may be waived by the department and the coal operator, lessee or owner, but waiver by the coal operator, lessee or owner shall be in writing and a copy shall be attached to the notice of abandonment filed with the department under this section. Whether or not representatives attend, if the well operator has fully complied with this section, the well operator may proceed, at the time fixed, to plug the well in the manner prescribed by regulation of the department. When plugging has been completed, a certificate shall be prepared and signed, on a form to be furnished by the department, by two experienced and qualified people who participated in the work setting forth the time and manner in which the well was plugged. One copy of the certificate shall be mailed to each coal operator, lessee or owner to whom notice was given by certified mail and another shall be mailed to the department.

(c)  Abandoned wells.--Prior to abandonment of a well, except an uncompleted bore hole plugged immediately upon suspension of drilling in an area not underlain by a workable coal seam, the well operator shall notify the department of the intention to plug and abandon the well and submit a plat, on a form to be furnished by the department, showing the location of the well and fixing the date and time at which plugging will commence, which shall be not less than three working days, nor more than 30 days, after the notice is received, to permit a department representative to be present at the plugging. The notice or waiting period may be verbally waived by the department. In noncoal areas where more than one well has been drilled as part of the same development project and the wells are now to be plugged, the department shall be given three working days' notice prior to plugging the first well of the project, subject to waiver of notice described in subsection (b). In the plugging of subsequent wells, no additional notice shall be required if plugging on the project is continuous. If plugging of subsequent wells is delayed for any reason, notice shall be given to the department of continuation of the project. Whether or not a representative attends, if the well operator has fully complied with this section, the well operator may proceed, at the time fixed, to plug the well in the manner prescribed by regulation of the department. When plugging has been completed, a certificate shall be prepared, on a form to be furnished by the department, by two experienced and qualified people who participated in the work setting forth the time and manner in which the well was plugged. A copy of the certificate shall be mailed to the department.

(d)  Wells abandoned upon completion of drilling.--If a well is to be abandoned immediately after completion of drilling, the well operator shall give at least 24 hours' notice by telephone, confirmed by certified mail, to the department and to the coal operator, lessee or owner, if any, fixing the date and time when plugging will commence. Notice and the right to be present may be waived by the department and the coal operator, lessee or owner, if any. Whether or not representatives of the department or coal operator, lessee or owner, if any, attend, if the well operator has fully complied with the requirements of this section, the well operator may proceed, at the time fixed, to plug the well in the manner provided by regulation of the department. The well operator shall prepare the certificate of plugging and mail copies of the same as provided in subsection (b).

(e)  Orphan wells.--If a well is an orphan well or abandoned without plugging or if a well is in operation but not registered under section 3213 (relating to well registration and identification), the department may enter upon the well site and plug the well and sell equipment, casing and pipe at the site which may have been used in production of the well in order to recover the costs of plugging. The department shall make an effort to determine ownership of a well which is in operation but has not been registered and provide written notice to the owner of pending action under this subsection. If the department cannot determine ownership within 30 days, it may proceed under this subsection. Costs of plugging shall have priority over all liens on equipment, casing and pipe, and the sale shall be free and clear of those liens to the extent that the cost of plugging exceeds the sale price. If the amount obtained for casing and pipe salvaged at the site is inadequate to pay for plugging, the owner or operator of the abandoned or unregistered well shall be liable for the additional costs.

(f)  Definition.--For purposes of this section, the term "owner" does not include the owner or possessor of surface real property, on which an abandoned well is located, who did not participate or incur costs in and had no right of control over the drilling or extraction operation of the abandoned well.

Cross References.  Section 3220 is referred to in sections 3203, 3211, 3214, 3233, 3234, 3252, 3259 of this title.



Section 3221 - Alternative methods

§ 3221.  Alternative methods.

A well operator may request permission to use a method or material other than those required by this chapter and applicable regulations for casing, plugging or equipping a well in an application to the department which describes the proposed alternative in reasonable detail and indicates the manner in which it will accomplish the goals of this chapter. Notice of filing of the application shall be given by the well operator by certified mail to any affected coal operators, who may, within 15 days after the notice, file objections to the proposed alternative method or material. If no timely objections are filed or raised by the department, the department shall determine whether to allow use of the proposed alternative method or material.

Cross References.  Section 3221 is referred to in sections 3233, 3234 of this title.



Section 3222 - Well reporting requirements

§ 3222.  Well reporting requirements.

(a)  General rule.--Except as provided in subsection (a.1),  each well operator shall file with the department, on a form provided by the department, an annual report specifying the amount of production, on the most well-specific basis available, along with the status of each well, except that in subsequent years only changes in status must be reported. The Commonwealth may utilize reported information in enforcement proceedings, in making designations or determinations under section 1927-A of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, or in aggregate form for statistical purposes.

(a.1)  Unconventional wells.--Each operator of an unconventional well shall file with the department, on a form provided by the department, a semiannual report specifying the amount of production on the most well-specific basis available. The initial report under this subsection shall be filed by August 15 and shall include production data from the preceding calendar year and specify the status of each well. In subsequent reports, only changes in status must be reported. Subsequent semiannual reports shall be filed with the department on or before February 15 and August 15 of each year and shall include production data from the preceding reporting period. The Commonwealth may utilize reported information in enforcement proceedings, in making designations or determinations under section 1927-A of The Administrative Code of 1929 or in aggregate form for statistical purposes. Beginning November 1, 2010, the department shall make the reports available on its publicly accessible Internet website. Costs incurred by the department to comply with the requirements of this subsection shall be paid out of the fees collected under section 3211(d) (relating to well permits).

(b)  Collection of data.--

(1)  Well operators shall maintain a record of each well drilled or altered.

(2)  A record containing the information required by the department shall be filed within 30 days after drilling of a well.

(3)  Within 30 days after completion of the well, when the well is capable of production, a completion report containing any additional required information shall be filed and shall be maintained by the department.

(4)  Upon request of the department, the well operator shall, within 90 days of completion or recompletion of drilling, submit a copy of any electrical, radioactive or other standard industry logs which have been run.

(5)  Upon request by the department within one year, the well operator shall file a copy of drill stem test charts, formation water analysis, porosity, permeability or fluid saturation measurements, core analysis and lithologic log or sample description or other similar data as compiled. No information shall be required unless the well operator had it compiled in the ordinary course of business, and interpretation of data under this paragraph is not required to be filed.

(b.1)  Report contents.--

(1)  The completion report shall contain the operator's stimulation record. The stimulation record shall include all of the following:

(i)  A descriptive list of the chemical additives in the stimulation fluids, including any acid, biocide, breaker, brine, corrosion inhibitor, crosslinker, demulsifier, friction reducer, gel, iron control, oxygen scavenger, Ph adjusting agent, proppant, scale inhibitor and surfactant.

(ii)  The trade name, vendor and a brief descriptor of the intended use or function of each chemical additive in the stimulation fluid.

(iii)  A list of the chemicals intentionally added to the stimulation fluid, by name and chemical abstract service number.

(iv)  The maximum concentration, in percent by mass, of each chemical intentionally added to the stimulation fluid.

(v)  The total volume of the base fluid.

(vi)  A list of water sources used under the approved water management plan and the volume of water used.

(vii)  The pump rates and pressure used in the well.

(viii)  The total volume of recycled water used.

(2)  The well record shall identify all of the following:

(i)  Whether methane was encountered in other than a target formation.

(ii)  The country of origin and manufacture of tubular steel products used in the construction of the well.

(b.2)  Trade secret or confidential proprietary information.--When an operator submits its stimulation record under subsection (b.1), the operator may designate specific portions of the stimulation record as containing a trade secret or confidential proprietary information. The department shall prevent disclosure of a designated trade secret or confidential proprietary information to the extent permitted by the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law or other applicable State law.

(c)  Drill cuttings and core samples.--Upon notification by the department prior to commencement of drilling, the well operator shall collect any additional data specified by the department, including representative drill cuttings and samples from cores taken and any other geological information that the operator reasonably can compile. Interpretation of the data is not required to be filed.

(d)  Retention and filing.--Data required under subsection (b)(5) and drill cuttings required under subsection (c) shall be retained by the well operator and filed with the department no more than three years after completion of the well. Upon request, the department shall extend the deadline up to five years from the date of completion of the well. The department shall be entitled to utilize information collected under this subsection in enforcement proceedings, in making designations or determinations under section 1927-A of The Administrative Code of 1929 and in aggregate form for statistical purposes.

Special Provisions in Appendix.  See section 4(3)(xiii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3222.1 - Hydraulic fracturing chemical disclosure requirements

§ 3222.1.  Hydraulic fracturing chemical disclosure requirements.

(a)  Applicability.--This section applies to hydraulic fracturing of unconventional wells performed on or after the effective date of this section.

(b)  Required disclosures.--

(1)  Except as provided under subsection (d), a service provider who performs any part of a hydraulic fracturing treatment and a vendor who provides hydraulic fracturing additives directly to the operator for a hydraulic fracturing treatment shall furnish the operator with the information required under paragraph (2) not later than 60 days after the commencement of the hydraulic fracturing.

(2)  Within 60 days following the conclusion of hydraulic fracturing, the operator of the well shall complete the chemical disclosure registry form and post the form on the chemical disclosure registry in accordance with regulations promulgated under this chapter in a format that does not link chemicals to their respective hydraulic fracturing additive.

(3)  If the vendor, service provider or operator claims that the specific identity of a chemical or the concentration of a chemical, or both, are a trade secret or confidential proprietary information, the operator of the well must indicate that on the chemical disclosure registry form, and the vendor, service provider or operator shall submit a signed written statement that the record contains a trade secret or confidential proprietary information. If a chemical is a trade secret, the operator shall include in the chemical registry disclosure form the chemical family or similar description associated with the chemical.

(4)  At the time of claiming that any of the following are entitled to protection under paragraph (3), a vendor, service provider or operator shall file a signed written statement that the record contains a trade secret or confidential proprietary information:

(i)  A hydraulic fracturing additive.

(ii)  A chemical.

(iii)  A concentration.

(iv)  Any combination of subparagraphs (i), (ii) and (iii).

(5)  Unless the information is entitled to protection as a trade secret or confidential proprietary information, information submitted to the department or posted to the chemical disclosure registry shall be a public record.

(6)  By January 1, 2013, the department shall determine whether the chemical disclosure registry allows the department and the public to search and sort Pennsylvania chemical disclosure information by geographic area, chemical ingredient, chemical abstract service number, time period and operator. If the department determines that there is no reasonable assurance that the registry will allow for searches by geographic area, chemical ingredient, chemical abstract service number, time period and operator, at a date acceptable to the department, the department shall investigate the feasibility of making the information under paragraph (2) available on the department's Internet website in a manner that will allow the department and the public to search and sort the information by geographic area, chemical ingredient, chemical abstract service number, time period and operator and shall report to the General Assembly whether additional resources may be needed to implement the searches and sorting.

(7)  A vendor shall not be responsible for any inaccuracy in information that is provided to the vendor by a third-party manufacturer.

(8)  A service provider shall not be responsible for any inaccuracy in information that is provided to the service provider by the vendor.

(9)  An operator shall not be responsible for any inaccuracy in information provided to the operator by the vendor or service provider or manufacturer.

(10)  A vendor, service company or operator shall identify the specific identity and amount of any chemicals claimed to be a trade secret or confidential proprietary information to any health professional who requests the information in writing if the health professional executes a confidentiality agreement and provides a written statement of need for the information indicating all of the following:

(i)  The information is needed for the purpose of diagnosis or treatment of an individual.

(ii)  The individual being diagnosed or treated may have been exposed to a hazardous chemical.

(iii)  Knowledge of information will assist in the diagnosis or treatment of an individual.

(11)  If a health professional determines that a medical emergency exists and the specific identity and amount of any chemicals claimed to be a trade secret or confidential proprietary information are necessary for emergency treatment, the vendor, service provider or operator shall immediately disclose the information to the health professional upon a verbal acknowledgment by the health professional that the information may not be used for purposes other than the health needs asserted and that the health professional shall maintain the information as confidential. The vendor, service provider or operator may request, and the health professional shall provide upon request, a written statement of need and a confidentiality agreement from the health professional as soon as circumstances permit, in conformance with regulations promulgated under this chapter.

(c)  Disclosures not required.--Notwithstanding any other provision of this chapter, a vendor, service provider or operator shall not be required to do any of the following:

(1)  Disclose chemicals that are not disclosed to it by the manufacturer, vendor or service provider.

(2)  Disclose chemicals that were not intentionally added to the stimulation fluid.

(3)  Disclose chemicals that occur incidentally or are otherwise unintentionally present in trace amounts, may be the incidental result of a chemical reaction or chemical process or may be constituents of naturally occurring materials that become part of a stimulation fluid.

(d)  Trade secrets and confidential proprietary information.--

(1)  Notwithstanding any other provision of this chapter, a vendor, service company or operator shall not be required to disclose trade secrets or confidential proprietary information to the chemical disclosure registry.

(2)  The following shall apply:

(i)  If the specific identity of a chemical, the concentration of a chemical or both the specific identity and concentration of a chemical are claimed to be a trade secret or confidential proprietary information, the vendor, service provider or operator may withhold the specific identity, the concentration, or both the specific identity and concentration, of the chemical from the information provided to the chemical disclosure registry.

(ii)  Nothing under this paragraph shall prohibit any of the following from obtaining from a vendor, service provider or operator information that may be needed to respond to a spill or release:

(A)  The department.

(B)  A public health official.

(C)  An emergency manager.

(D)  A responder to a spill, release or a complaint from a person who may have been directly and adversely affected or aggrieved by the spill or release.

(iii)  Upon receipt of a written statement of need for the information under subparagraph (ii), the information shall be disclosed by the vendor, service provider or operator to the requesting official or entity authorized under subparagraph (ii) and shall not be a public record.

(e)  Disclosure prevented.--The department shall prevent disclosure of trade secrets or confidential proprietary information under this section pursuant to the requirements of the Right-to-Know Law or other applicable State law.

(f)  Well reporting.--Notwithstanding any other provision of law, nothing in this section shall be construed to reduce or modify the disclosure requirements for conventional well operators contained in 25 Pa. Code Ch. 78 Subch. E (relating to well reporting).

Special Provisions in Appendix.  See section 4(3)(xiv) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3223 - Notification and effect of well transfer

§ 3223.  Notification and effect of well transfer.

The owner or operator of a well shall notify the department in writing within 30 days, in a form directed by regulation, of sale, assignment, transfer, conveyance or exchange by or to the owner of the well. A transfer shall not relieve the well owner or operator of an obligation accrued under this chapter, nor shall it relieve the owner or operator of an obligation to plug the well until the requirements of section 3225 (relating to bonding) have been met, at which time the transferring owner or operator shall be relieved from all obligations under this chapter, including the obligation to plug the well.

Cross References.  Section 3223 is referred to in section 3225 of this title.



Section 3224 - Coal operator responsibilities

§ 3224.  Coal operator responsibilities.

(a)  General rule.--At any time prior to removing coal or other underground materials from, or extending the workings in, a coal mine within 500 feet of an oil or gas well of which the coal operator has knowledge, or within 500 feet of an approved well location of which the coal operator has knowledge, the coal operator, by certified mail, shall forward to or file with the well operator and the department a copy of the relevant part of all maps and plans which it is presently required by law to prepare and file with the department, showing the pillar which the coal operator proposes to leave in place around each oil or gas well in the projected workings. Thereafter, the coal operator may proceed with mining operations in the manner projected on the maps and plans, but the operator may not remove coal or cut a passageway within 150 feet of the well or approved well location without written approval under this section. If, in the opinion of the well operator or the department, the plan indicates that the proposed pillar is inadequate to protect either the integrity of the well or public health and safety, the affected well operator shall attempt to reach an agreement with the coal operator on a suitable pillar, subject to approval of the department. Upon failure to agree, the well operator may, within ten days after receipt of the proposed plan under this section, file objections under section 3251 (relating to conferences), indicating the size of the pillar to be left as to each well. If objections are not timely filed and the department has none, the department shall grant approval, reciting that maps and plans have been filed, no objections have been made thereto and the pillar proposed to be left for each well is approved in the manner as projected.

(b)  Objections.--If an objection is filed by the well operator or raised by the department, the department shall order that a conference be held under section 3251 within ten days of the filing of objections. At the conference, the coal operator and the person who has objected shall attempt to agree on a proposed plan, showing the pillar to be left around each well, which will satisfy the objections and receive department approval. If an agreement is reached, the department shall grant approval to the coal operator, reciting that a plan has been filed and the pillar to be left for each well is approved pursuant to the agreement. If an agreement is not reached on a plan showing the pillar to be left with respect to a well, the department, by appropriate order, shall determine the pillar to be left with respect to the well. In a proceeding under this section, the department shall follow as nearly as is possible the original plan filed by the coal operator. The department shall not require the coal operator to leave a pillar in excess of 100 feet in radius, except that the department may require a pillar of up to 150 feet in radius if the existence of unusual conditions is established. Pillars determined by the department shall be shown on maps or plans on file with the department as provided in subsection (a), and the department shall approve the pillar to be left for each well.

(c)  Pillars of reduced size.--Application may be made at any time to the department by the coal operator to leave a pillar of a size smaller than shown on the plan approved or determined by the department under this section. If an application is filed, the department shall:

(1)  follow the appropriate procedure under subsection (a) or (b);

(2)  by appropriate order, determine a plan involving a pillar of a smaller size as to any well covered by the application; and

(3)  have the discretion to grant approval for the pillar to be left with respect to each well.

(d)  Violation.--No coal operator, without written approval of the department after notice and opportunity for a hearing under this section, shall remove coal or cut a passageway so as to leave a pillar of smaller size, with respect to an oil or gas well, than that approved by the department under this chapter.

(e)  Limitation.--With regard to a coal pillar required by law to be left around a well drilled prior to April 18, 1985, nothing in this chapter shall be construed to:

(1)  require a well operator to pay for the coal pillar;

(2)  affect a right which a coal operator may have had prior to April 18, 1985, to obtain payment for the coal pillar; or

(3)  affect a duty or right which a storage operator or landowner may have had prior to April 18, 1985, to pay or not pay for the coal pillar.

(f)  Mining through plugged wells.--A coal operator who intends to mine through a plugged oil or gas well or otherwise completely remove any pillar from around that well shall file a plan under subsection (a) which shall be subject to all of the provisions of this section. No coal operator may mine through a plugged oil or gas well of which he has knowledge until written approval has been granted by the department in accordance with this section. The Bureau of Deep Mine Safety in the department shall have the authority to establish conditions under which the department may approve a coal operator's plan to mine through a plugged oil or gas well.



Section 3225 - Bonding

§ 3225.  Bonding.

(a)  General rule.--The following shall apply:

(1)  Except as provided in subsection (d), upon filing an application for a well permit and before continuing to operate an oil or gas well, the owner or operator of the well shall file with the department a bond covering the well and well site on a form to be prescribed and furnished by the department. A bond filed with an application for a well permit shall be payable to the Commonwealth and conditioned upon the operator's faithful performance of all drilling, water supply replacement, restoration and plugging requirements of this chapter. A bond for a well in existence on April 18, 1985, shall be payable to the Commonwealth and conditioned upon the operator's faithful performance of all water supply replacement, restoration and plugging requirements of this chapter. The amount of the bond required shall be in the following amounts and may be adjusted by the Environmental Quality Board every two years to reflect the projected costs to the Commonwealth of plugging the well:

(i)  For wells with a total well bore length less than 6,000 feet:

(A)  For operating up to 50 wells, $4,000 per well, but no bond may be required under this clause in excess of $35,000.

(B)  For operating 51 to 150 wells, $35,000 plus $4,000 per well for each well in excess of 50 wells, but no bond may be required under this clause in excess of $60,000.

(C)  For operating 151 to 250 wells, $60,000 plus $4,000 per well for each well in excess of 150 wells, but no bond may be required under this clause in excess of $100,000.

(D)  For operating more than 250 wells, $100,000 plus $4,000 per well for each well in excess of 250 wells, but no bond may be required under this clause in excess of $250,000.

(ii)  For wells with a total well bore length of at least 6,000 feet:

(A)  For operating up to 25 wells, $10,000 per well, but no bond may be required under this clause in excess of $140,000.

(B)  For operating 26 to 50 wells, $140,000 plus $10,000 per well for each well in excess of 25 wells, but no bond may be required under this clause in excess of $290,000.

(C)  For operating 51 to 150 wells, $290,000 plus $10,000 per well for each well in excess of 50 wells, but no bond may be required under this clause in excess of $430,000.

(D)  For operating more than 150 wells, $430,000 plus $10,000 per well for each well in excess of 150 wells, but no bond may be required under this clause in excess of $600,000.

(2)  In lieu of individual bonds for each well, an owner or operator may file a blanket bond for the applicable amount under paragraph (1), on a form prepared by the department, covering all of its wells in this Commonwealth, as enumerated on the bond form.

(3)  Liability under the bond shall continue until the well has been properly plugged in accordance with this chapter and for a period of one year after filing of the certificate of plugging with the department. Each bond shall be executed by the operator and a corporate surety licensed to do business in this Commonwealth and approved by the secretary. In lieu of a corporate surety, the operator may deposit with the department:

(i)  cash;

(ii)  certificates of deposit or automatically renewable irrevocable letters of credit, from financial institutions chartered or authorized to do business in this Commonwealth and regulated and examined by the Commonwealth or a Federal agency, which may be terminated at the end of a term only upon 90 days' prior written notice by the financial institution to the permittee and the department;

(iii)  negotiable bonds of the United States Government or the Commonwealth, the Pennsylvania Turnpike Commission, the General State Authority, the State Public School Building Authority or any municipality within the Commonwealth; or

(iv)  United States Treasury Bonds issued at a discount without a regular schedule of interest payments to maturity, otherwise known as Zero Coupon Bonds, having a maturity date of not more than ten years after the date of purchase and at the maturity date having a value of not less than the applicable amount under paragraph (1). The cash deposit, certificate of deposit, amount of the irrevocable letter of credit or market value of the securities shall be equal at least to the sum of the bond.

(4)  The secretary shall, upon receipt of a deposit of cash, letters of credit or negotiable bonds, immediately place the same with the State Treasurer, whose duty it shall be to receive and hold the same in the name of the Commonwealth, in trust, for the purpose for which the deposit is made.

(5)  The State Treasurer shall at all times be responsible for custody and safekeeping of deposits. The operator making the deposit shall be entitled from time to time to demand and receive from the State Treasurer, on the written order of the secretary, the whole or any portion of collateral deposited, upon depositing with the State Treasurer, in lieu of that collateral, other collateral of classes specified in this section having a market value at least equal to the sum of the bond, and also to demand, receive and recover the interest and income from the negotiable bonds as they become due and payable.

(6)  If negotiable bonds on deposit under this subsection mature or are called, the State Treasurer, at the request of the owner of the bonds, shall convert them into other negotiable bonds, of classes specified in this section, designated by the owner.

(7)  If notice of intent to terminate a letter of credit is given, the department shall give the operator 30 days' written notice to replace the letter of credit with other acceptable bond guarantees as provided in this section. If the owner or operator fails to timely replace the letter of credit, the department shall draw upon and convert the letter of credit into cash and hold it as a collateral bond guarantee.

(b)  Release.--No bond shall be fully released until the requirements of subsection (a) and section 3223 (relating to notification and effect of well transfer) have been fully met. Upon release of bonds and collateral under this section, the State Treasurer shall immediately return to the owner the specified amount of cash or securities.

(c)  Noncompliance.--If a well owner or operator fails or refuses to comply with subsection (a), regulations promulgated under this chapter or conditions of a permit relating to this chapter, the department may declare the bond forfeited and shall certify the same to the Attorney General, who shall proceed to enforce and collect the full amount of the bond and, if the well owner or operator has deposited cash or securities as collateral in lieu of a corporate surety, the department shall declare the collateral forfeited and direct the State Treasurer to pay the full amount of the funds into the Well Plugging Restricted Revenue Account or to sell the security to the extent forfeited and pay the proceeds into the Well Plugging Restricted Revenue Account. If a corporate surety or financial institution fails to pay a forfeited bond promptly and in full, the corporate surety or financial institution shall be disqualified from writing further bonds under this chapter or any other environmental law administered by the department. A person aggrieved by reason of forfeiting the bond or converting collateral, as provided in this section, shall have a right to appeal to the Environmental Hearing Board in the manner provided by law. Upon forfeiture of a blanket bond for a violation occurring at one or more well sites, the person whose bond is forfeited shall, within ten days of the forfeiture, submit a replacement bond to cover all other wells of which the person is an owner or operator. Failure to submit the replacement bond constitutes a violation of this section as to each of the wells owned or operated by the person.

(d)  Alternatives to certain bonds.--The following shall apply:

(1)  An operator of not more than 200 wells who cannot obtain a bond for a well drilled prior to April 18, 1985, as required under subsection (a), due to inability to demonstrate sufficient financial resources may, in lieu of the bond:

(i)  Submit to the department a fee in the amount of $50 per well, a blanket fee of $500 for ten to 20 wells or a blanket fee of $1,000 for more than 20 wells, which shall be a nonrefundable fee paid each year that the operator has not filed a bond with the department. All fees collected in lieu of a bond under this subsection shall be used for the purposes authorized by this chapter. The Environmental Quality Board shall have the power, by regulation, to increase the amount of the fees established under this subsection.

(ii)  Make phased deposits of collateral to fully collateralize the bond, subject to the following:

(A)  Payment shall be based on the number of wells owned or operated. The operator shall make an initial deposit and make annual deposits in accordance with the schedule in clause (B). Interest accumulated by the collateral shall become a part of the bond until the collateral plus accumulated interest equals the amount of the required bond. The collateral shall be deposited, in trust, with the State Treasurer as provided in this subsection or with a bank selected by the department which shall act as trustee for the benefit of the Commonwealth to guarantee the operator's compliance with the drilling, water supply replacement, restoration and plugging requirements of this chapter. The operator shall be required to pay all costs of the trust.

(B)  An operator of up to ten existing wells who does not intend to operate additional wells shall deposit $250 per well and shall, thereafter, annually deposit $50 per well until the obligations of this section are fully met. An operator of 11 to 25 wells or an operator of up to ten wells who applies for one or more permits for additional wells shall deposit $2,000 and shall, thereafter, annually deposit $1,150 plus $150 for each additional well to be permitted that year until the obligations of this section are fully met. An operator of 26 to 50 wells shall deposit $3,000 and shall, thereafter, annually deposit $1,300 plus $400 for each additional well to be permitted that year until the obligations of this section are fully met. An operator of 51 to 100 wells shall deposit $4,000 and shall, thereafter, annually deposit $1,500 plus $400 for each additional well to be permitted that year until the obligations of this section are fully met. Operators of 101 to 200 wells shall deposit $8,000 and shall, thereafter, annually deposit $1,600 plus $1,000 for each additional well to be permitted that year until the obligations of this section are fully met. Operators of more than 200 wells shall fully bond their wells immediately.

(C)  The department shall reduce the amount of phased collateral payments or the period of time over which phased collateral payments shall be made on behalf of owners or operators who, prior to August 1, 1992, have paid a fee in lieu of bond under subparagraph (i), and who, by August 1, 1993, choose to enter the phased collateral program under this subparagraph rather than continue to make payments in lieu of bond. Payments made prior to August 1, 1992, in lieu of bond shall not be credited in any other manner, and the department shall not be required to refund the fees. The Environmental Quality Board, by regulation, may change the annual deposits established under clause (B) if necessary to accommodate a change in the amount of the bond required under this section.

(2)  An operator may continue to pay a fee in lieu of bond or make phased deposits of collateral to fully collateralize the bond so long as the operator does not miss a payment under this subsection and remains in compliance with this chapter. If an operator misses a payment under this subsection, the operator shall:

(i)  immediately submit the appropriate bond amount in full; or

(ii)  cease all operations and plug all wells.

(d.1)  Individuals.--The following shall apply:

(1)  An individual who is unable to obtain a bond to drill new wells due to inability to demonstrate financial resources may meet the collateral bond requirements of subsection (a) by making phased deposits of collateral to fully collateralize the bond. The individual shall be limited to drilling ten new wells per calendar year and, for each well to be drilled, deposit $500 and make an annual deposit of 10% of the remaining bond amount for a period of ten years. Interest accumulated shall become a part of the bond until the collateral plus accumulated interest equals the amount of the required bond. The collateral shall be deposited in trust with the State Treasurer under subsection (a) or with a bank selected by the department which shall act as trustee for the benefit of the Commonwealth to guarantee the individual's compliance with the drilling, water supply replacement, restoration and plugging requirements of this chapter. The individual shall pay all costs of the trust.

(2)  Individuals may continue to use phased collateral to obtain permits if they have not missed a payment for a well drilled under this provision and remain in compliance with this chapter. If an individual misses a payment, the individual shall:

(i)  immediately submit the appropriate bond amount in full; or

(ii)  cease all operations and plug all wells.

(3)  For purposes of this subsection, an "individual" means a natural person doing business under his own name.

(e)  Reservation of remedies.--All remedies for violations of this chapter, regulations adopted under this chapter and conditions of permits are expressly preserved. Nothing in this section shall be construed as an exclusive penalty or remedy for violations of law. No action taken under this section shall waive or impair any other remedy or penalty provided in law.

(f)  Change of law.--Owners or operators who have failed to meet the requirements of this section prior to August 1, 1992, shall not be required to make payments under this section on a retroactive basis as a condition of obtaining a permit under this chapter, nor shall the failure be deemed a violation of this chapter.

(g)  Definition.--As used in this section, the term "well site" means areas occupied by all equipment or facilities necessary for or incidental to drilling, production or plugging a well.

Special Provisions in Appendix.  See section 4(3)(xv) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3225 is referred to in sections 3211, 3213, 3214, 3223, 3273.1 of this title.



Section 3226 - Oil and Gas Technical Advisory Board

§ 3226.  Oil and Gas Technical Advisory Board.

(a)  Creation of board.--The Oil and Gas Technical Advisory Board is created, consisting of the following members, all of whom shall be chosen by the Governor and shall be residents of this Commonwealth:

(1)  Three individuals, each of whom shall be:

(i)  a petroleum engineer;

(ii)  a petroleum geologist; or

(iii)  an experienced driller representative of the oil and gas industry with three years of experience in this Commonwealth.

(2)  One mining engineer from the coal industry with three years of experience in this Commonwealth.

(3)  One geologist or petroleum engineer with three years of experience in this Commonwealth, who shall be chosen from a list of three names submitted by the Citizens Advisory Council to the Governor and who shall sit as a representative of the public interest.

(b)  Reimbursement.--Board members shall not receive a salary but shall be reimbursed for all necessary expenses incurred in the performance of their duties.

(c)  Majority vote.--All actions of the board shall be by majority vote. The board shall meet as called by the secretary, but not less than semiannually, to carry out its duties under this chapter. The board shall select a chairman and other officers deemed appropriate.

(d)  Consultation.--The department shall consult with the board in the formulation, drafting and presentation stages of all regulations of a technical nature promulgated under this chapter. The board shall be given a reasonable opportunity to review and comment on all regulations of a technical nature prior to submission to the Environmental Quality Board for initial consideration. The written report of the board shall be presented to the Environmental Quality Board with any regulatory proposal. The chairman of the board shall be invited to participate in the presentation of all regulations of a technical nature before the Environmental Quality Board to the extent allowed by procedures of the Environmental Quality Board. Nothing herein shall preclude any member of the board from filing a petition for rulemaking with the Environmental Quality Board in accordance with procedures established by the Environmental Quality Board.



Section 3227 - Air contaminant emissions

§ 3227.  Air contaminant emissions.

(a)  Natural gas operations.--An owner or operator of a facility conducting natural gas operations in unconventional formations including development, production, transmission and processing shall submit to the department a source report identifying and quantifying actual air contaminant emissions from any air contamination source. The report shall include a description of the methods used to calculate annual emissions.

(b)  Air contamination sources.--An owner or operator of a stationary air contamination source shall complete the reports required under this section using forms and procedures specified by the department.

(c)  Nitrogen oxides and volatile organic compounds.--A statement under 25 Pa. Code Ch. 135 (relating to reporting of sources) for nitrogen oxides and volatile organic compounds shall be submitted to the department according to the schedule specified in subsection (d).

(d)  Time.--The report for 2011 actual emissions shall be submitted to the department on a schedule established by the department. Each year after 2011, the report shall be submitted to the department by March 1 for air contaminant emissions during the preceding calendar year unless a different reporting schedule is required by the Clean Air Act (69 Stat. 322, 42 U.S.C. § 7401 et seq.) or regulations adopted under that act.

Special Provisions in Appendix.  See section 4(3)(xvi) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3231 - Reporting requirements for gas storage operations

SUBCHAPTER C

UNDERGROUND GAS STORAGE

Sec.

3231.  Reporting requirements for gas storage operations.

3232.  Reporting requirements for coal mining operations.

3233.  General gas storage reservoir operations.

3234.  Gas storage reservoir operations in coal areas.

3235.  Inspection of facilities and records.

3236.  Reliance on maps and burden of proof.

3237.  Exemptions and prohibitions.

§ 3231.  Reporting requirements for gas storage operations.

(a)  General duties.--The following shall apply:

(1)  A person injecting into or storing gas in a storage reservoir underlying or within 3,000 linear feet of an operating coal mine in a coal seam that extends over the storage reservoir or reservoir protective area shall, within 60 days, file with the department a copy of a map and certain data in the form and manner provided in this subsection or as otherwise prescribed by regulation of the department.

(2)  A person injecting gas into or storing gas in a storage reservoir which is not under or within 3,000 linear feet of, but less than 10,000 linear feet from, an operating coal mine in a coal seam that extends over the storage reservoir or reservoir protective area shall file the map and data within 60 days or a longer period set by departmental regulation.

(3)  A person proposing to inject or store gas in a storage reservoir located as defined in paragraph (1) or (2) shall file the appropriate required map and data with the department not less than six months prior to starting the actual injection or storage.

(4)  A map required by this subsection shall be prepared by a competent engineer or geologist, showing:

(i)  the stratum in which the existing or proposed storage reservoir is or is proposed to be located;

(ii)  the geographic location of the outside boundaries of the storage reservoir and reservoir protective area;

(iii)  the location of all known oil or gas wells in the reservoir or within 3,000 linear feet thereof which have been drilled into or through the storage stratum, indicating which have been or are to be cleaned out and plugged or reconditioned for storage along with the proposed location of all additional wells which are to be drilled within the storage reservoir or within 3,000 linear feet thereof.

(5)  The following, if available, shall be furnished for all known oil or gas wells which have been drilled into or through the storage stratum within the storage reservoir or within 3,000 linear feet thereof: name of the operator, date drilled, total depth, depth of production if the well was productive of oil or gas, the initial rock pressure and volume, the depths at which all coal seams were encountered and a copy of the driller's log or other similar information. At the time of the filing of the maps and data, a statement shall be filed:

(i)  detailing efforts made to determine that the wells shown are accurately located on the map;

(ii)  affirming that the wells shown represent, to the best of the operator's knowledge, all oil or gas wells which have ever been drilled into or below the storage stratum within the proposed storage reservoir or within the reservoir protective area;

(iii)  stating whether the initial injection is for testing purposes;

(iv)  stating the maximum pressure at which injection and storage of gas is contemplated; and

(v)  providing a detailed explanation of the methods to be used or which previously have been used in drilling, cleaning out, reconditioning and plugging wells in the storage reservoir or within the reservoir protective area.

(6)  The map and data required to be filed under paragraph (5) shall be amended or supplemented semiannually if material changes occur. The department may require a storage operator to amend or supplement the map or data at more frequent intervals if material changes have occurred justifying the earlier filing.

(b)  Other reporting requirements.--A person who is injecting gas into or storing gas in a storage reservoir not at the time subject to subsection (a), by a process other than that of secondary recovery or gas recycling, shall, within 60 days or a longer period set by departmental regulations, file maps and data required by departmental regulation and as follows:

(1)  A person who, after April 18, 1985, proposes to inject or store gas in a storage reservoir in an area not covered by subsection (a) by a process other than that of secondary recovery or gas recycling shall file the required map and data with the department not less than six months prior to the starting of actual injection or storage.

(2)  The map shall be prepared by a competent engineer or competent geologist and show:

(i)  the stratum in which the existing or proposed storage reservoir is or is to be located;

(ii)  the geographic location of the outside boundaries of the storage reservoir; and

(iii)  the location of all known oil or gas wells within the reservoir, or within 3,000 linear feet thereof, which have been drilled into or through the storage stratum, indicating which have been or are to be cleaned out and plugged or reconditioned for storage and the proposed location of all additional wells which are to be drilled within the storage reservoir or within 3,000 linear feet thereof.

(3)  The following, if available, shall be furnished for all known oil or gas wells which have been drilled into or through the storage stratum within the storage reservoir or within 3,000 linear feet thereof: name of the operator, date drilled, total depth, depth of production if the well was productive of oil or gas, the initial rock pressure and volume and a copy of the driller's log or other similar information. At the time of the filing of the maps and data, a statement shall be filed:

(i)  detailing efforts made to determine that the wells shown are accurately located on the map;

(ii)  affirming that the wells shown represent, to the best of the operator's knowledge, all oil or gas wells which have ever been drilled into or below the storage stratum within the proposed storage reservoir;

(iii)  stating whether the initial injection is for testing purposes;

(iv)  stating the maximum pressure at which injection and storage of gas is contemplated; and

(v)  providing a detailed explanation of the methods to be used or which previously have been used in drilling, cleaning out, reconditioning and plugging wells in the storage reservoir.

(4)  The map and data required to be filed under paragraph (3) shall be amended or supplemented semiannually if material changes occur. The department may require a storage operator to amend or supplement the map or data at more frequent intervals if material changes have occurred justifying the earlier filing.

(c)  Political subdivisions.--Storage operators shall give notice to the department of the name of each political subdivision and county in which the operator maintains and operates a gas storage reservoir.

(d)  Notice to affected persons.--At the time of the filing of maps and data and the filing of amended or supplemental maps or data required by this section, the person filing the information shall give written notice of the filing to all persons who may be affected under the provisions of this chapter by the storage reservoir described in the maps or data. Notices shall contain a description of the boundaries of the storage reservoir. When a person operating a coal mine or owning an interest in coal properties which are or may be affected by the storage reservoir requests, in writing, a copy of any map or data filed with the department, the copy shall be furnished by the storage operator.

(e)  Outside boundaries.--For purposes of this chapter, the outside boundaries of a storage reservoir shall be defined by the location of those wells around the periphery of the storage reservoir which had no gas production when drilled in the storage stratum. The boundaries shall be originally fixed or subsequently changed if, based on the number and nature of the wells and the geological and production knowledge of the storage stratum, its character, permeability, distribution and operating experience, it is determined in a conference under section 3251 (relating to conferences) that modifications should be made.

(f)  Inapplicability of section.--The requirements of this section shall not apply to the operator of an underground gas storage reservoir so long as the reservoir is located more than 10,000 linear feet from an operating coal mine, except that the storage operator shall give notice to the department of the name of each political subdivision and county in which the operator maintains and operates a gas storage reservoir. In political subdivisions and counties where both gas storage reservoirs and coal mines are being operated, the department may request the storage operator to furnish maps showing geographical locations and outside boundaries of the storage reservoirs. The department shall keep a record of the information and promptly notify the coal operator and the storage operator when notified by them that the coal mine and storage reservoir are within 10,000 linear feet of each other.

Cross References.  Section 3231 is referred to in sections 3233, 3234 of this title.



Section 3232 - Reporting requirements for coal mining operations

§ 3232.  Reporting requirements for coal mining operations.

(a)  General rule.--A person owning or operating a coal mine shall file with the department a map prepared and sealed by a competent individual licensed as a professional engineer or professional land surveyor under the provisions of the act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law, showing the outside coal boundaries of the operating coal mine, the existing workings and exhausted areas and the relationship of the boundaries to identifiable surface properties and landmarks. A person owning or operating an operating coal mine which has been penetrated by a well shall furnish a mine map to the department each year indicating the excavations for the preceding year and the projections for the ensuing year. The map required by this subsection shall be furnished to a person storing or contemplating the storage of gas in the vicinity of operating coal mines, upon written request, by the coal operator, and the person and the department shall thereafter be informed of any boundary changes at the time the changes occur. The department shall keep a record of the information and promptly notify the coal operator and storage operator when notified by them that the coal mine and the storage reservoir are within 10,000 linear feet of each other.

(b)  Mines near certain reservoirs.--A person owning or operating any coal mine which is or which comes within 10,000 linear feet of a storage reservoir and where the coal seam being operated extends over the storage reservoir or reservoir protective area shall, within 45 days after receiving notice from the storage operator of that fact, file with the department and furnish to the person operating the storage reservoir a map in the form required by subsection (a) showing, in addition to the requirements of subsection (a), existing and projected excavations and workings of the operating coal mine for the ensuing 18-month period and the location of oil or gas wells of which the coal operator has knowledge. The person owning or operating the coal mine shall, each six months thereafter, file with the department and furnish to the person operating the storage reservoir a revised map showing any additional excavations and workings, together with the projected excavations and workings for the then ensuing 18-month period, which may be within 10,000 linear feet of the storage reservoir. The department may require a coal operator to file revised maps at more frequent intervals if material changes have occurred justifying earlier filing. The person owning or operating the coal mine shall also file with the department and furnish the person operating the reservoir prompt notice of any wells which have been cut into, together with all available pertinent information.

(c)  Mines near gas storage reservoirs.--A person owning or operating a coal mine who has knowledge that it overlies or is within 2,000 linear feet of a gas storage reservoir shall, within 30 days, notify the department and the storage operator of that fact.

(d)  Mines projected to be near storage reservoirs.--When a person owning or operating a coal mine expects that, within the ensuing nine-month period, the coal mine will be extended to a point which will be within 2,000 linear feet of any storage reservoir, the person shall notify the department and storage operator in writing of that fact.

(e)  New mines.--A person intending to establish or reestablish an operating coal mine which will be over a storage reservoir or within 2,000 linear feet of a storage reservoir or may, within nine months thereafter, be expected to be within 2,000 linear feet of a storage reservoir shall immediately notify the department and storage operator in writing. Notice shall include the date on which the person intends to establish or reestablish the operating coal mine.

(f)  Misdemeanor.--A person who serves notice as required by this subsection of an intention to establish or reestablish an operating coal mine, without intending in good faith to establish or reestablish the mine, is liable for continuing damages to a storage operator injured by the improper notice and commits a misdemeanor subject to the penalties of section 3255 (relating to penalties).

Cross References.  Section 3232 is referred to in section 3234 of this title.



Section 3233 - General gas storage reservoir operations

§ 3233.  General gas storage reservoir operations.

(a)  General rule.--A person who operates or proposes to operate a storage reservoir, except one filled by the secondary recovery or gas recycling process, shall:

(1)  Use every known method which is reasonable under the circumstances for discovering and locating all wells which have or may have been drilled into or through the storage reservoir.

(2)  Plug or recondition, as provided in departmental regulations, all known wells drilled into or through the storage reservoir, except to the extent otherwise provided in subsections (b) and (c).

(b)  Wells to be plugged.--To comply with subsection (a), wells which are to be plugged shall be plugged in the manner specified in section 3220 (relating to plugging requirements).

(b.1)  Wells plugged prior to enactment of section.--If a well located in the storage reservoir area has been plugged prior to April 18, 1985, and on the basis of data, information and other evidence submitted to the department, it is determined that the plugging was done in the manner required by section 3220 or approved as an alternative method under section 3221 (relating to alternative methods) and the plugging is still sufficiently effective to meet the requirements of this chapter, the obligations under subsection (a) with regard to plugging the well shall be considered to have been fully satisfied.

(c)  Wells to be reconditioned.--The following shall apply:

(1)  To comply with subsection (a), wells which are to be reconditioned shall, unless the department by regulation specifies a different procedure, be cleaned out from the surface through the storage horizon, and the producing casing and casing strings determined not to be in good physical condition shall be replaced with new casing, using the same procedure as is applicable to drilling a new well under this chapter. In the case of wells to be used for gas storage, the annular space between each string of casing and the annular space behind the largest diameter casing to the extent possible shall be filled to the surface with cement or bentonitic mud or a nonporous material approved by the department under section 3221. At least 15 days prior to reconditioning, the storage operator shall give notice to the department, setting forth in the notice the manner in which it is planned to recondition the well and any pertinent data known to the storage operator which will indicate the condition of the well existing at that time. In addition, the storage operator shall give the department at least 72 hours' notice of the time when reconditioning is to begin. If no objections are raised by the department within ten days, the storage operator may proceed with reconditioning in accordance with the plan as submitted. If objections are made by the department, the department may fix a time and place for a conference under section 3251 (relating to conferences) at which the storage operator and department shall endeavor to agree on a plan to satisfy the objections and meet the requirements of this section. If no agreement is reached, the department may, by an appropriate order, determine whether the plan, as submitted, meets the requirements of this section or what changes, if any, are required. If, in reconditioning a well in accordance with the plan, physical conditions are encountered which justify or necessitate a change in the plan, the storage operator may request that the plan be changed. If the request is denied, the department shall fix a conference under section 3251 and proceed in the same manner as with original objections. An application may be made in the manner prescribed by section 3221 for approval of an alternative method of reconditioning a well. If a well located within the storage reservoir was reconditioned, or drilled and equipped, prior to April 18, 1985, the obligations imposed by subsection (a), as to reconditioning the well, shall be considered fully satisfied if, on the basis of the data, information and other evidence submitted to the department, it is determined that:

(i)  The conditioning or previous drilling and equipping was done in the manner required in this subsection, in regulations promulgated under this chapter or in a manner approved as an alternative method in accordance with section 3221.

(ii)  The reconditioning or previous drilling and equipping is still sufficiently effective to meet the requirements of this chapter.

(2)  If a well requires emergency repairs, this chapter shall not be construed to require the storage operator to give any notice required by this subsection before making the repairs.

(d)  Exception.--The requirements of subsection (a) shall not apply to injection of gas into a stratum when the sole purpose of injection, referred to in this subsection as testing, is to determine whether the stratum is suitable for storage purposes. Testing shall be conducted only in compliance with the following requirements:

(1)  The person testing or proposing to test shall comply with section 3231 (relating to reporting requirements for gas storage operations) and verify the statement required to be filed by that section.

(2)  The storage operator shall give at least six months' written notice to the department of the fact that injection of gas for testing purposes is proposed.

(3)  If the department has objections, the department shall fix a time and place for a conference under section 3251, not more than ten days from the date of notice to the storage operator, at which time the storage operator and department shall attempt to resolve the issues presented. If an agreement cannot be reached, the department may issue an appropriate order.

(e)  Failure to execute lawful order.--In a proceeding under this chapter, if the department determines that an operator of a storage reservoir has failed to carry out a lawful order issued under this chapter, the department may require the operator to suspend operation of the reservoir and withdraw the gas until the violation is remedied, in which case the storage operator, limited by due diligence insofar as existing facilities utilized to remove gas from the reservoir will permit, shall:

(1)  if possible, remove the amount required by the department to be removed; or

(2)  in any event, remove the maximum amount which can be withdrawn in accordance with recognized engineering and operating procedures.

(f)  Duty of storage reservoir operator.--The following shall apply:

(1)  A person owning or operating a storage reservoir subject to this chapter shall have a duty to:

(i)  Maintain all wells drilled into or through the reservoir in a condition and operate them in a manner sufficient to prevent the escape of gas.

(ii)  Operate and maintain the reservoir and its facilities as prescribed by departmental regulations and at a pressure which will prevent gas from escaping, but the pressure shall not exceed the highest rock pressure found to have existed during the production history of the reservoir or another high pressure limit approved by the department after holding a conference under section 3251 based on geological and production knowledge of the reservoir, its character, permeability distribution and operating experience.

(2)  The duty under paragraph (1) shall not be construed to include inability to prevent the escape of gas when gas escapes as a result of an act of God or a person not under the control of the storage operator. In that instance, the storage operator shall have a duty to take action reasonably necessary to prevent the further escape of gas. This paragraph does not apply to a well which the storage operator failed to locate and make known to the department.



Section 3234 - Gas storage reservoir operations in coal areas

§ 3234.  Gas storage reservoir operations in coal areas.

(a)  General rule.--A person operating a storage reservoir which underlies or is within 2,000 linear feet of a coal mine operating in a coal seam that extends over the storage reservoir or the reservoir protective area shall:

(1)  Use every known reasonable method for discovering and locating all wells which have or may have been drilled into or through the storage stratum in the acreage lying within the outside coal boundaries of the operating coal mine overlying the storage reservoir or the reservoir protective area.

(2)  Plug or recondition, as provided by section 3220 (relating to plugging requirements) and subsection (e), all known wells, except to the extent provided in subsections (e), (f), (g) and (h), drilled into or through the storage stratum and located within the portion of the acreage of the operating coal mine overlying the storage reservoir or the reservoir protective area. If an objection is raised as to use of a well as a storage well and, after a conference under section 3251 (relating to conferences), it is determined by the department, taking into account all circumstances and conditions, that the well should not be used as a storage well, the well shall be plugged unless, in the opinion of the storage operator, the well may be used as a storage well in the future, in which case, upon approval of the department after taking into account all circumstances and conditions, the storage operator may recondition and inactivate the well rather than plug it.

(3)  The requirements of paragraph (2) shall be deemed to have been fully complied with if, as the operating coal mine is extended, all wells which from time to time come within the acreage described in paragraph (2) are reconditioned or plugged as provided in section 3220 and subsection (e) or (f) so that, by the time the coal mine has reached a point within 2,000 linear feet of the wells, they will have been reconditioned or plugged in accordance with section 3220 and subsection (e) or (f).

(b)  Verified statement.--A person operating a storage reservoir referred to in subsection (a) shall file with the department and furnish a copy to the person operating the affected operating coal mine a verified statement setting forth:

(1)  That the map and any supplemental maps required by section 3231(a) (relating to reporting requirements for gas storage operations) have been prepared and filed in accordance with section 3231.

(2)  A detailed explanation of what the storage operator has done to comply with the requirements of subsection (a)(1) and (2) and the results of those actions.

(3)  Such additional efforts, if any, as the storage operator is making and intends to make to locate all wells.

(4)  Any additional wells that are to be plugged or reconditioned to meet the requirements of subsection (a)(2).

(b.1)  Order of department.--If the statement required under subsection (b) is not filed by the storage reservoir operator within the time specified by this chapter or the regulations of the department, the department may order the operator to file the statement.

(c)  Procedure.--Within 120 days after receipt of a statement required by this section, the department may direct that a conference be held in accordance with section 3251 to determine whether the requirements of section 3231 and subsection (a) have been fully met. At the conference, if any person believes the requirements have not been fully met, the parties shall attempt to agree on additional actions to be taken and the time for completion, subject to approval of the department. If an agreement cannot be reached, the department shall make a determination and, if the department determines any requirements have not been met, the department shall issue an order specifying in detail the extent to which the requirements have not been met and the actions which the storage operator must complete to meet the requirements. The order shall grant as much time as is reasonably necessary to fully comply. If the storage operator encounters conditions not known to exist at the time of issuance of the order and which materially affect the validity of the order or the ability of the storage operator to comply with it, the storage operator may apply for a rehearing or modification of the order.

(d)  Notification.--If, in complying with subsection (a), a storage operator, after filing the statement provided for in subsection (b), plugs or reconditions a well, the storage operator shall notify the department and the coal operator affected, in writing, setting forth facts indicating the manner in which the plugging or reconditioning was done. Upon receipt of the notification, the coal operator or department may request a conference under section 3251.

(e)  Plugging wells.--In order to meet the requirements of subsection (a), wells which are to be plugged shall be plugged in the manner specified in regulations promulgated under section 3211 (relating to well permits). When a well located within the storage reservoir or the reservoir protective area has been plugged prior to April 18, 1985, and, on the basis of the data information and other evidence submitted to the department, it is determined that the plugging was done in the manner required by section 3220, or in a manner approved as an alternative method in accordance with section 3221 (relating to alternative methods), and the plugging is still sufficiently effective to meet the requirements of this chapter, the requirements of subsection (a) as to plugging the well shall be considered to have been fully satisfied.

(f)  Reconditioned wells.--The following shall apply:

(1)  In order to comply with subsection (a), unless the department by regulation specifies a different procedure, wells which are to be reconditioned shall be cleaned out from the surface through the storage horizon, and the following casing strings shall be pulled and replaced with new casing, using the procedure applicable to drilling a new well under this chapter:

(i)  the producing casing;

(ii)  the largest diameter casing passing through the lowest workable coal seam unless it extends at least 25 feet below the bottom of the coal seam and is determined to be in good physical condition, but the storage operator may, instead of replacing the largest diameter casing, replace the next largest casing string if the casing string extends at least 25 feet below the lowest workable coal seam; and

(iii)  casing strings determined not to be in good physical condition.

(2)  In the case of a well to be used for gas storage, the annular space between each string of casing and the annular space behind the largest diameter casing, to the extent possible, shall be filled to the surface with cement or bentonitic mud or an equally nonporous material approved by the department under section 3221.

(3)  At least 15 days before a well is to be reconditioned, the storage operator shall give notice to the department and the coal operator, lessee or owner, setting forth the manner in which reconditioning is planned and pertinent data known to the storage operator which will indicate the current condition of the well, along with at least 72 hours' notice of the date and time when reconditioning will begin. The coal operator, lessee or owner shall have the right to file, within ten days after receipt of the notice, objections to the plan of reconditioning as submitted by the storage operator. If no objections are filed and none are raised by the department within ten days, the storage operator may proceed with reconditioning in accordance with the plan as submitted. If an objection is filed or made by the department, the department shall fix a time and place for a conference under section 3251, at which conference the storage operator and the person having objections shall attempt to agree on a plan of reconditioning that meets the requirements of this section. If no agreement is reached, the department shall, by an appropriate order, determine whether the plan as submitted meets the requirements of this section or what changes should be made to meet the requirements. If, in reconditioning the well in accordance with the plan, physical conditions are encountered which justify or necessitate a change in the plan, the storage operator or coal operator may request that the plan be changed. If the parties cannot agree on a change, the department shall arrange for a conference to determine the matter in the same manner as set forth in connection with original objections to the plan.

(4)  Application may be made to the department in the manner prescribed in section 3221 for approval of an alternative method of reconditioning a well. When a well located within the storage reservoir or the reservoir protective area has been reconditioned or drilled and equipped prior to April 18, 1985, and, on the basis of the data, information and other evidence submitted to the department, the obligations imposed by subsection (a) as to reconditioning the well shall be considered to be fully satisfied if it is determined that reconditioning or previous drilling and equipping:

(i)  was done in the manner required in this subsection, or in regulations promulgated hereunder, or in a manner approved as an alternative method in accordance with section 3221; or

(ii)  is still sufficiently effective to meet the requirements of this chapter.

(5)  If a well requires emergency repairs, this subsection shall not be construed to require the storage operator to give the notices specified herein before making the repairs.

(g)  Producing wells.--If a well located within the reservoir protective area is a producing well in a stratum below the storage stratum, the obligations imposed by subsection (a) shall not begin until the well ceases to be a producing well.

(h)  Certain other wells.--If a well within a storage reservoir or reservoir protective area penetrates the storage stratum but does not penetrate the coal seam being mined by an operating coal mine, the department may, upon application of the operator of the storage reservoir, exempt the well from the requirements of this section. Either party affected may request a conference under section 3251 with respect to exemption of a well covered by this subsection.

(i)  Plugging limitation.--In fulfilling the requirements of subsection (a)(2) with respect to a well within the reservoir protective area, the storage operator shall not be required to plug or recondition the well until the storage operator has received from the coal operator written notice that the mine workings will, within the period stated in the notice, be within 2,000 linear feet of the well. Upon the receipt of the notice, the storage operator shall use due diligence to complete the plugging or reconditioning of the well in accordance with the requirements of this section and section 3220. If the mine workings do not, within a period of three years after the well has been plugged, come within 2,000 linear feet of the well, the coal operator shall reimburse the storage operator for the cost of plugging, provided that the well is still within the reservoir protective area as of that time.

(j)  Retreat mining.--If retreat mining approaches a point where, within 90 days, it is expected that the retreat work will be at the location of the pillar surrounding an active storage well, the coal operator shall give written notice to the storage operator, and by agreement, the parties shall determine whether it is necessary or advisable to effectively and temporarily inactivate the well. The well shall not be reactivated until a reasonable period, determined by the parties, has elapsed. If the parties cannot agree as required by this subsection, the matter shall be submitted to the department for resolution. The number of wells required to be temporarily inactivated during the retreat period shall not be of a number that materially affects efficient operation of the storage pool, except that this provision shall not preclude temporary inactivation of a particular well if the practical effect of inactivating it is to render the pool temporarily inoperative.

(k)  Exceptions.--The requirements of subsections (a), (l) and (m) shall not apply to injection of gas into a stratum when the whole purpose of injection, referred to in this subsection as testing, is to determine whether the stratum is suitable for storage purposes. Testing shall be conducted only in compliance with the following requirements:

(1)  The person testing or proposing to test shall comply with all provisions and requirements of section 3231 and verify the statement required to be filed by that section.

(2)  If any part of the proposed storage reservoir is under or within 2,000 linear feet of an operating coal mine which is operating in a coal seam that extends over the proposed storage reservoir or the reservoir protective area, the storage operator shall give at least six months' written notice to the department and coal operator of the fact that injection of gas for testing purposes is proposed.

(3)  The coal operator affected may at any time file objections with the department, whereupon the department shall fix a time and place for a conference under section 3251, not more than ten days from the date of the notice to the storage operator. At the conference, the storage operator and the objecting party shall attempt to agree, subject to approval of the department, on the questions involved. If an agreement cannot be reached, the department may issue an appropriate order.

(4)  If at any time a proposed storage reservoir being tested comes under or within 2,000 linear feet of an operating coal mine because of extension of the storage reservoir being tested or because of extension or establishment or reestablishment of the operating coal mine, the requirements of this subsection shall immediately become applicable to the testing.

(l)  Storage reservoirs near operating coal mines.--A person who proposes to establish a storage reservoir under or within 2,000 linear feet of a coal mine operating in a coal seam that extends over the storage reservoir or the reservoir protective area shall, prior to establishing the reservoir, and in addition to complying with section 3231 and subsection (a), file the verified statement required by subsection (b) and fully comply with any order of the department in the manner provided under subsection (b) or (c) before commencing operation of the storage reservoir. After the person proposing to operate the storage reservoir complies with the requirements of this subsection and commences operations, the person shall continue to be subject to all provisions of this chapter.

(m)  Gas storage reservoirs.--If a gas storage reservoir is in operation on April 18, 1985, and at any time thereafter it is under or within 2,000 linear feet of an operating coal mine, or if a gas storage reservoir is put in operation after April 18, 1985, and at any time after storage operations begin it is under or within 2,000 linear feet of an operating coal mine, the storage operator shall comply with all of the provisions of this section, except that:

(1)  the time for filing the verified statement under subsection (b) shall be 60 days after the date stated in the notice filed by the coal operator under section 3232(d) and (e) (relating to reporting requirements for coal mining operations);

(2)  the coal operator shall give notice of the delay to the department;

(3)  the department shall, upon the request of the storage operator, extend the time for filing the statement by the additional time which will be required to extend or establish or reestablish the operating coal mine to a point within 2,000 linear feet of the reservoir;

(4)  the verified statement shall also indicate that the map referred to in section 3231(a) has been currently amended as of the time of the filing of the statement; and

(5)  the person operating the storage reservoir shall continue to be subject to all of the provisions of this chapter.

(n)  Failure to comply with order.--If, in any proceeding under this chapter, the department determines that an operator of a storage reservoir has failed to comply with a lawful order issued under this chapter, the department may require the storage operator to suspend operation of the reservoir and withdraw the gas from it until the violation is remedied, in which case the storage operator, limited by due diligence insofar as existing facilities utilized to remove gas from the reservoir will permit, shall:

(1)  if possible, remove the amount required by the department to be removed; or

(2)  in any event, remove the maximum amount which can be withdrawn in accordance with recognized engineering and operating procedures.

(o)  Prevention of escape of gas.--In addition to initial compliance with other provisions of this chapter and lawful orders issued under this chapter, it shall be the duty, at all times, of a person owning or operating a storage reservoir subject to this chapter to keep all wells drilled into or through the storage stratum in a condition, and operate the wells in a manner, which is designed to prevent the escape of gas out of the storage reservoir and its facilities, and to operate and maintain the storage reservoir and its facilities in the manner prescribed by regulation of the department and at a pressure that will prevent gas from escaping from the reservoir or its facilities. This duty shall not be construed to include inability to prevent the escape of gas when escape results from an act of God or a person not under the control of the storage operator, except that this exception does not apply to a well which the storage operator has failed to locate and make known to the department. If an escape of gas results from an act of God or a person not under the control of the storage operator, the storage operator shall be under the duty to take any action reasonably necessary to prevent the further escape of gas out of the storage reservoir and its facilities.



Section 3235 - Inspection of facilities and records

§ 3235.  Inspection of facilities and records.

(a)  General rule.--The person operating a storage reservoir affected by this chapter shall, at all reasonable times, be permitted to inspect applicable records and facilities of a coal mine overlying the storage reservoir or reservoir protective area. The person operating a coal mine affected by this chapter shall, at all reasonable times, be permitted to inspect applicable records and facilities of a storage reservoir underlying the coal mine.

(b)  Order.--If a storage operator or coal operator subject to subsection (a) refuses to permit inspection of records or facilities, the department may, on its own motion or on application of the party seeking inspection, after reasonable written notice and a hearing if requested by an affected party, order inspection.



Section 3236 - Reliance on maps and burden of proof

§ 3236.  Reliance on maps and burden of proof.

(a)  General rule.--In determining whether a coal mine or operating coal mine is or will be within a particular distance from a storage reservoir which is material under this chapter, the owner or operator of the coal mine and the storage operator may rely on the most recent map of the storage reservoir or coal mine filed by the other party with the department.

(b)  Accuracy.--Where accuracy of a map or data filed under this chapter is in issue, the person that filed the map or data shall:

(1)  at the request of an objecting party, disclose the information and method used to compile the map or data, along with any information available to the person that might affect current validity of the map or data; and

(2)  have the burden of proving accuracy of the map or data.



Section 3237 - Exemptions and prohibitions

§ 3237.  Exemptions and prohibitions.

(a)  Inapplicability of chapter to certain coal mines.--This chapter shall not apply to the following types of coal mines:

(1)  Strip mines and auger mines operating from the surface.

(2)  Mines to which the former act of June 9, 1911 (P.L.756, No.319), entitled "An act to provide for the health and safety of persons employed in and about the bituminous coal-mines of Pennsylvania, and for the protection and preservation of property connected therewith," did not apply in accordance with section 3 of that act.

(3)  Mines to which the former act of June 2, 1891 (P.L.176, No.177), entitled "An act to provide for the health and safety of persons employed in and about the anthracite coal mines of Pennsylvania and for the protection and preservation of property connected therewith," did not apply in accordance with section 32 of that act.

(b)  Workable coal seams.--Injection of gas for storage purposes in a workable coal seam, whether or not it is being or has been mined, is prohibited.

(b.1)  Original extraction.--Nothing in this chapter prohibits original extraction of natural gas, crude oil or coal.

(c)  Certain rock formations.--Nothing in this chapter applies to storage of gas or liquids in storage reservoirs excavated in rock formations specifically for storage purposes.



Section 3241 - Appropriation of interest in real property

SUBCHAPTER D

EMINENT DOMAIN

Sec.

3241.  Appropriation of interest in real property.

§ 3241.  Appropriation of interest in real property.

(a)  General rule.--Except as provided in this subsection, a corporation empowered to transport, sell or store natural gas or manufactured gas in this Commonwealth may appropriate an interest in real property located in a storage reservoir or reservoir protective area for injection, storage and removal from storage of natural gas or manufactured gas in a stratum which is or previously has been commercially productive of natural gas. The right granted by this subsection shall not be exercised to acquire any of the following for the purpose of gas storage:

(1)  An interest in a geological stratum within the area of a proposed storage reservoir or reservoir protective area:

(i)  unless the original recoverable oil or gas reserves in the proposed storage reservoir have been depleted or exhausted by at least 80%; and

(ii)  until the condemnor has acquired the right, by grant, lease or other agreement, to store gas in the geological stratum underlying at least 75% of the area of the proposed storage reservoir.

(2)  An interest in a geological stratum within the area of a proposed storage reservoir or reservoir protective area owned directly or indirectly by a gas company or other person engaged in local distribution of natural gas, if the interest to be acquired is presently being used by the gas company or other person for storage of gas in performance of service to customers in its service area.

(b)  Construction.--The following shall apply:

(1)  This chapter authorizes appropriation within a storage reservoir or reservoir protective area of the following:

(i)  a stratum to be used for storage;

(ii)  any gas reserve remaining a stratum to be used for storage;

(iii)  an active or abandoned well or wells drilled into a stratum to be used for storage; and

(iv)  the right to enter upon and use the surface of lands to:

(A)  locate, recondition, maintain, plug or replug an active or abandoned well; or

(B)  operate a well drilled into or through a stratum to be used for storage.

(2)  This chapter does not preclude the owner of nonstorage strata from drilling wells to produce oil or gas from a stratum above or below the storage stratum appropriated by another person, but a person appropriating or holding storage rights may access, inspect and examine the drilling, the completed well, drilling logs and other records relating to drilling, equipping or operating the well in order to determine whether the storage stratum is being adequately protected to prevent escape of gas stored therein.

(3)  This chapter does not authorize appropriation of a coal or coal measure, regardless of whether it is being mined, or an interest in the coal mine or coal measure.

(c)  Activities through appropriated strata.--A person drilling, operating, using or plugging a well through a stratum appropriated under this chapter shall drill, case, equip, operate or plug it in a manner designed to prevent avoidable escape of gas that may be stored in the storage stratum. Upon violation of this subsection, the court of common pleas of the county where the land in question is situated may compel compliance by injunction or grant other appropriate relief in an action brought by the person storing gas in the storage stratum.

(d)  Prerequisites to appropriation.--Before appropriating under this chapter, a person shall attempt to agree with owners of interests in the real property involved as to damages payable for rights and interests to be appropriated, if the owners can be found and are sui juris. If the parties fail to agree, the person shall tender a surety bond to the owners to secure them in the payment of damages. If the owners refuse to accept the bond, cannot be found or are not sui juris, and after reasonable notice to the owners by advertisement or otherwise, the bond shall be presented for approval to the court of common pleas of the county in which the tract of land is situated. Upon the approval of the bond by the court, the right of the person to appropriate in accordance with the provisions of this chapter shall be complete.

(e)  Appointment of viewers.--Upon petition of a property owner or a person appropriating under this chapter, the court shall:

(1)  appoint three disinterested freeholders of the county to serve as viewers to assess damages to be paid to the property owner for the rights appropriated;

(2)  fix a time for the parties to meet;

(3)  provide notice to the parties; and

(4)  after the viewers have filed their report, fix reasonable compensation for the service of the viewers.

(f)  Appeal.--Within 20 days after the filing of a report by viewers appointed under subsection (e), a party may appeal and proceed to a jury trial as in ordinary cases.

(g)  Requirements.--Nothing in this section shall relieve a person operating a storage reservoir from the requirements of this chapter.



Section 3251 - Conferences

SUBCHAPTER E

ENFORCEMENT AND REMEDIES

Sec.

3251.  Conferences.

3252.  Public nuisances.

3253.  Enforcement orders.

3254.  Restraining violations.

3254.1. Well control emergency response cost recovery.

3255.  Penalties.

3256.  Civil penalties.

3257.  Existing rights and remedies preserved and cumulative remedies authorized.

3258.  Inspection and production of materials, witnesses, depositions and rights of entry.

3259.  Unlawful conduct.

3260.  Collection of fines and penalties.

3261.  Third party liability.

3262.  Inspection reports.

§ 3251.  Conferences.

(a)  General rule.--The department or any person having a direct interest in a matter subject to this chapter may, at any time, request that a conference be held to discuss and attempt to resolve by mutual agreement a matter arising under this chapter. Unless otherwise provided, conferences shall be held within 90 days after a request is received by the department, and notice shall be given by the department to all interested parties. A representative of the department shall attend the conference and the department may make recommendations. An agreement reached at a conference shall be consistent with this chapter and, if approved by the department, it shall be reduced to writing and shall be effective, unless reviewed and rejected by the department within ten days after the conference. The record of an agreement approved by the department shall be kept on file by the department and copies shall be furnished to the parties. The scheduling of a conference shall have no effect on the department's authority to issue orders to compel compliance with this chapter.

(b)  Notification.--When a coal operator is to be notified of a proceeding under this section, the department simultaneously shall send a copy of the notice to the collective bargaining representative of employees of the coal operator.

Cross References.  Section 3251 is referred to in sections 3203, 3212, 3224, 3231, 3233, 3234 of this title.



Section 3252 - Public nuisances

§ 3252.  Public nuisances.

A violation of section 3217 (relating to protection of fresh groundwater and casing requirements), 3218 (relating to protection of water supplies), 3219 (relating to use of safety devices) or 3220 (relating to plugging requirements), or a regulation, order, term or condition of a permit relating to any of those sections constitutes a public nuisance.

Special Provisions in Appendix.  See section 4(3)(xvii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3253 - Enforcement orders

§ 3253.  Enforcement orders.

(a)  General rule.--Except as modified by subsections (b), (c) and (d), the department may issue orders necessary to aid in enforcement of this chapter. An order issued under this chapter shall take effect upon notice, unless the order specifies otherwise. The power of the department to issue an order under this chapter is in addition to any other remedy available to the department under this chapter or under any other law.

(b)  Suspension and revocation.--

(1)  The department may suspend or revoke a well permit or well registration for any well:

(i)  in continuing violation of any of the following:

(A)  This chapter.

(B)  The act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law.

(C)  The act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act.

(D)  Any other statute administered by the department;

and

(ii)  the likely result of a violation is an unsafe operation or environmental damage.

(2)  A suspension order of the department shall automatically terminate if the violation upon which it is based is corrected by the operator to the satisfaction of the department in order to bring the well into compliance with this chapter.

(c)  Written notice.--Prior to suspension or revocation of a well permit or registration, the department shall serve written notice on the well operator or its agent, stating specifically the statutory provision, regulation or other reason relied upon, along with factual circumstances surrounding the alleged violation. If the department suspends or revokes the permit or registration, the department may order the operator to cap the well if the likely result of the violation is an unsafe operation or environmental damage.

(d)  Immediate orders.--An order of the department requiring immediate cessation of drilling operations shall be effective only if authorized by the secretary or a designee.

(e)  Grievances.--A person aggrieved by a department order issued under this section shall have the right, within 30 days of receipt of the notice, to appeal to the Environmental Hearing Board.

Special Provisions in Appendix.  See section 4(3)(xviii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3254 - Restraining violations

§ 3254.  Restraining violations.

(a)  General rule.--In addition to any other remedy provided in this chapter, the department may institute a suit in equity in the name of the Commonwealth for an injunction to restrain a violation of this chapter or rules, regulations, standards or orders adopted or issued under this chapter and to restrain the maintenance or threat of a public nuisance. Upon motion of the Commonwealth, the court shall issue a prohibitory or mandatory preliminary injunction if it finds that the defendant is engaging in unlawful conduct, as defined by this chapter, or conduct causing immediate and irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with the proceeding. In addition to an injunction, the court in equity may level civil penalties as specified in section 3256 (relating to civil penalties).

(b)  District attorney.--In addition to other remedies in this chapter, upon relation of the district attorney of a county affected or upon relation of the solicitor of a municipality affected, an action in equity may be brought in a court of competent jurisdiction for an injunction to restrain a violation of this chapter or rules and regulations promulgated under this chapter or to restrain a public nuisance or detriment to health.

(c)  Concurrent penalties.--Penalties and remedies under this chapter shall be deemed concurrent. Existence or exercise of one remedy shall not prevent the department from exercising another remedy at law or in equity.

(d)  Jurisdiction.--Actions under this section may be filed in the appropriate court of common pleas or in Commonwealth Court, and those courts are hereby granted jurisdiction to hear actions under this section.



Section 3254.1 - Well control emergency response cost recovery

§ 3254.1.  Well control emergency response cost recovery.

A person liable for a well control emergency is responsible for all response costs incurred by the department to respond to the well control emergency. In an action before a court of competent jurisdiction, the department may recover all its response costs, including the cost of regaining control of the well, controlling the perimeter of the well site, preparing water sprays, establishing trenches or dikes to capture runoff fluids and providing the resources and equipment needs for the incident.

Special Provisions in Appendix.  See section 4(3)(xix) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3255 - Penalties

§ 3255.  Penalties.

(a)  General violation.--A person violating a provision of this chapter commits a summary offense and, upon conviction, shall be sentenced to pay a fine of not more than $1,000 or to imprisonment of not more than 90 days, or both. Each day during which the violation continues is a separate and distinct offense.

(b)  Willful violation.--A person willfully violating a provision of this chapter or an order of the department issued under this chapter commits a misdemeanor and, upon conviction, shall be sentenced to pay a fine of not more than $5,000 or to imprisonment of not more than one year, or both. Each day during which the violation continues is a separate and distinct offense.

(c)  Authority.--The department may institute a prosecution against any person or municipality for a violation of this chapter.

Special Provisions in Appendix.  See section 4(3)(xx) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3255 is referred to in section 3232 of this title.



Section 3256 - Civil penalties

§ 3256.  Civil penalties.

In addition to other remedies available at law or in equity for a violation of this chapter, a regulation of the department, a departmental order or a permit condition, the department, after a hearing, may assess a civil penalty regardless of whether the violation was willful. The penalty shall not exceed $25,000 plus $1,000 for each day during which the violation continues or, in the case of a violation arising from the construction, alteration or operation of an unconventional well, $75,000 plus $5,000 for each day during which the violation continues. In determining the amount, the department shall consider willfulness of the violation, damage or injury to natural resources of this Commonwealth or their uses, endangerment of safety of others, the cost of remedying the harm, savings resulting to the violator as a result of the violation and any other relevant factor. When the department proposes to assess a civil penalty, it shall notify the person of the proposed amount of the penalty. The person charged with the penalty must, within 30 days of notification, pay the proposed penalty in full or file an appeal of the assessment with the Environmental Hearing Board. Failure to comply with the time period under this section shall result in a waiver of all legal rights to contest the violation or the amount of the penalty. The civil penalty shall be payable to the Commonwealth and collectible in any manner provided at law for collection of debts. If a violator neglects or refuses to pay the penalty after demand, the amount, together with interest and costs that may accrue, shall become a lien in favor of the Commonwealth on the real and personal property of the violator, but only after the lien has been entered and docketed of record by the prothonotary of the county where the property is situated. The department may transmit to the prothonotaries of the various counties certified copies of all liens. It shall be the duty of each prothonotary to enter and docket the liens of record in the prothonotary's office and index them as judgments are indexed, without requiring payment of costs as a condition precedent to entry.

Special Provisions in Appendix.  See section 4(3)(xxi) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3256 is referred to in section 3254 of this title.



Section 3257 - Existing rights and remedies preserved and cumulative remedies authorized

§ 3257.  Existing rights and remedies preserved and cumulative remedies authorized.

Nothing in this chapter stops the Commonwealth or a district attorney from proceeding in a court of law or in equity to abate pollution forbidden under this chapter or a nuisance under existing law. It is hereby declared to be the purpose of this chapter to provide additional and cumulative remedies to control activities related to drilling for or production of oil and gas in this Commonwealth, and nothing contained in this chapter abridges or alters rights of action or remedies existing, or which existed previously, in equity or under common or statutory law, criminal or civil. Neither this chapter, the grant of a permit under this chapter nor an act done by virtue of this chapter stops the Commonwealth, in exercising rights under common or decisional law or in equity, from suppressing a nuisance, abating pollution or enforcing common law or statutory rights. No court of this Commonwealth with jurisdiction to abate public or private nuisances shall be deprived of jurisdiction in an action to abate a private or public nuisance instituted by any person on grounds that the nuisance constitutes air or water pollution.



Section 3258 - Inspection and production of materials, witnesses, depositions and rights of entry

§ 3258.  Inspection and production of materials, witnesses, depositions and rights of entry.

(a)  General rule.--The department may make inspections, conduct tests or sampling or examine books, papers and records pertinent to a matter under investigation under this chapter to determine compliance with this chapter. For this purpose, the duly authorized agents and employees of the department may at all reasonable times enter and examine any involved property, facility, operation or activity.

(a.1)  Preoperation inspections.--The operator may not commence drilling activities until the department has conducted an inspection of the unconventional well site after the installation of erosion and sediment control measures. The department may conduct follow-up inspections of well sites and related activities to determine compliance with this chapter.

(b)  Access.--The owner, operator or other person in charge of a property, facility, operation or activity under this chapter, upon presentation of proper identification and purpose either for inspection or to remediate or otherwise respond to a well control emergency, by agents or employees of the department, shall provide free and unrestricted entry and access. Upon refusal, the agent or employee may obtain a search warrant or other suitable order authorizing entry and inspection, remediation or response. It shall be sufficient to justify issuance of a search warrant authorizing examination and inspection if:

(1)  there is probable cause to believe that the object of the investigation is subject to regulation under this chapter; and

(2)  access, examination or inspection is necessary to enforce the provisions of this chapter.

(c)  Witnesses.--In any part of this Commonwealth, the department may subpoena witnesses, administer oaths, examine witnesses, take testimony and compel production of books, records, maps, plats, papers, documents and other writings pertinent to proceedings or investigations conducted by the department under this chapter. Upon refusal to obey a subpoena by any person and on application of the department, a court may enforce a subpoena in contempt proceedings. Fees for serving a subpoena shall be the same as those paid to sheriffs for similar services.

(d)  Deposition.--The department or a party to a proceeding before the department may cause the deposition of a witness who resides in or outside of this Commonwealth to be taken in the manner prescribed by law for taking depositions in civil actions.

(e)  Witness fee.--Witnesses summoned before the department shall be paid the same fees as are paid to witnesses in courts of record of general jurisdiction. Witnesses whose depositions are taken under this chapter, and the officers taking those depositions, shall be entitled to the same fees as those paid for like services in court.

(f)  Purchasers.--Upon request, a purchaser of oil or gas shall provide the department information necessary to determine ownership of facilities from which the purchaser obtained oil or gas. The information shall be kept confidential for a period of five years, and the department may utilize it in enforcement proceedings. The department may request information under this section only when a well does not comply with section 3211(h) (relating to well permits).

Special Provisions in Appendix.  See section 4(3)(xxii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3259 - Unlawful conduct

§ 3259.  Unlawful conduct.

It shall be unlawful for any person to:

(1)  Drill, alter, operate or utilize an oil or gas well without a permit or registration from the department as required by this chapter or in violation of rules or regulations adopted under this chapter, orders of the department or a term or condition of a permit issued by the department.

(2)  Conduct an activity related to drilling for or production of oil and gas:

(i)  contrary to this chapter, rules or regulations adopted under this chapter, an order of the department or a term or condition of a permit issued by the department; or

(ii)  in any manner as to create a public nuisance or adversely affect public health, safety, welfare or the environment.

(3)  Refuse, obstruct, delay or threaten an agent or employee of the department acting in the course of lawful performance of a duty under this chapter, including, but not limited to, entry and inspection.

(4)  Attempt to obtain a permit or identify a well as an orphan well by misrepresentation or failure to disclose all relevant facts.

(5)  Cause abandonment of a well by removal of casing or equipment necessary for production without plugging the well in the manner prescribed under section 3220 (relating to plugging requirements), except that the owner or operator of a well may temporarily remove casing or equipment necessary for production, but only if it is part of the normal course of production activities.



Section 3260 - Collection of fines and penalties

§ 3260.  Collection of fines and penalties.

Fines and penalties shall be collectible in a manner provided by law for collection of debts. If a person liable to pay a penalty neglects or refuses to pay after demand, the amount, together with interest and costs that may accrue, shall be a judgment in favor of the Commonwealth on the person's property, but only after the judgment has been entered and docketed of record by the prothonotary of the county where the property is situated. The department may transmit to prothonotaries of the various counties certified copies of all judgments, and it shall be the duty of each prothonotary to enter and docket them of record in the prothonotary's office and index them as judgments are indexed, without requiring payment of costs as a condition precedent to entry.



Section 3261 - Third party liability

§ 3261.  Third party liability.

If a person other than a well operator renders a service or product to a well or well site, that person is liable with the well owner or operator for violations of this chapter arising out of and caused by the person's actions at the well or well site, in accordance with State law.

Special Provisions in Appendix.  See section 4(3)(xxiii) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3262 - Inspection reports

§ 3262.  Inspection reports.

The department shall post inspection reports on its publicly accessible Internet website. The inspection reports shall include:

(1)  The nature and description of violations.

(2)  The operator's written response to the violation, if available.

(3)  The status of the violation.

(4)  The remedial steps taken by the operator or the department to address the violation.

Special Provisions in Appendix.  See section 4(3)(xxiv) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.



Section 3271 - Well plugging funds

SUBCHAPTER F

MISCELLANEOUS PROVISIONS

Sec.

3271.  Well plugging funds.

3272.  (Reserved).

3273.  Effect on department authority.

3273.1. Relationship to solid waste and surface mining.

3274.  Regulations.

§ 3271. Well plugging funds.

(a)  Appropriation.--Fines, civil penalties and permit and registration fees collected under this chapter are appropriated to the department to carry out the purposes of this chapter.

(b)  Surcharge.--To aid in indemnifying the Commonwealth for the cost of plugging abandoned wells, a $50 surcharge is added to the permit fee established by the department under section 3211 (relating to well permits) for new wells. Money collected as a result of the surcharge shall be paid into a restricted revenue account in the State Treasury to be known as the Abandoned Well Plugging Fund and expended by the department to plug abandoned wells threatening the health and safety of persons or property or pollution of waters of this Commonwealth.

(c)  Orphan Well Plugging Fund.--The following shall apply:

(1)  A restricted revenue account to be known as the Orphan Well Plugging Fund is created. A $100 surcharge for wells to be drilled for oil production and a $200 surcharge for wells to be drilled for gas production are added to the permit fee established by the department under section 3211 for new wells. The surcharges shall be placed in the Orphan Well Plugging Fund and expended by the department to plug orphan wells. If an operator rehabilitates a well abandoned by another operator or an orphan well, the permit fee and the surcharge for the well shall be waived.

(2)  The department shall study its experience in implementing this section and shall report its findings to the Governor and the General Assembly by August 1, 1992. The report shall contain information relating to the balance of the fund, number of wells plugged, number of identified wells eligible for plugging and recommendations as to alternative funding mechanisms.

(3)  Expenditures by the department for plugging orphan wells are limited to fees collected under this chapter. No money from the General Fund shall be expended for this purpose.



Section 3272 - (Reserved)

§ 3272.  (Reserved).



Section 3273 - Effect on department authority

§ 3273.  Effect on department authority.

This chapter does not affect, limit or impair any right or authority of the department under the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law; the act of January 8, 1960 (1959 P.L.2119, No.787), known as the Air Pollution Control Act; the act of November 26, 1978 (P.L.1375, No.325), known as the Dam Safety and Encroachments Act; or the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act.



Section 3273.1 - Relationship to solid waste and surface mining

§ 3273.1.  Relationship to solid waste and surface mining.

(a)  General rule.--The obligation to obtain a permit and post a bond under Articles III and V of the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, and to provide public notice under section 1905-A(b)(1)(v) of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, for any pit, impoundment, method or facility employed for the disposal, processing or storage of residual wastes generated by the drilling of an oil or gas well or from the production of wells which is located on the well site, shall be considered to have been satisfied if the owner or operator of the well meets the following conditions:

(1)  the well is permitted under the requirements of section 3211 (relating to well permits) or registered under section 3213 (relating to well registration and identification);

(2)  the owner or operator has satisfied the financial security requirements of section 3225 (relating to bonding) by obtaining a surety or collateral bond for the well and well site; and

(3)  the owner or operator maintains compliance with this chapter and applicable regulations of the Environmental Quality Board.

(b)  Noncoal surface mining.--Obligations under the act of December 19, 1984 (P.L.1093, No.219), known as the Noncoal Surface Mining Conservation and Reclamation Act, or a regulation promulgated under the Noncoal Surface Mining Conservation and Reclamation Act, for any borrow area where minerals are extracted solely for the purpose of oil and gas well development, including access road construction, shall be considered to have been satisfied if the owner or operator of the well meets the conditions imposed under subsection (a)(1) and (2) and maintains compliance with this chapter and applicable regulations of the Environmental Quality Board.

(c)  Solid Waste Management Act.--This section does not diminish or otherwise affect duties or obligations of an owner or operator under the Solid Waste Management Act. This section does not apply to waste classified as hazardous waste under the Solid Waste Management Act or the Resource Conservation and Recovery Act of 1976 (Public Law 94-580, 90 Stat. 2795, 42 U.S.C. § 6901 et seq.).

(d)  Definition.--As used in this section, the term "well site" means areas occupied by all equipment or facilities necessary for or incidental to drilling, production or plugging a well.



Section 3274 - Regulations

§ 3274.  Regulations.

The Environmental Quality Board shall promulgate regulations to implement this chapter.






Chapter 33 - Local Ordinances Relating to Oil and Gas Operations

Section 3301 - Definitions

CHAPTER 33

LOCAL ORDINANCES RELATING TO

OIL AND GAS OPERATIONS

Sec.

3301.  Definitions.

3302.  Oil and gas operations regulated pursuant to Chapter 32.

3303.  Oil and gas operations regulated by environmental acts.

3304.  Uniformity of local ordinances.

3305.  Commission.

3306.  Civil actions.

3307.  Attorney fees and costs.

3308.  Ineligibility.

3309.  Applicability.

Enactment.  Chapter 33 was added February 14, 2012, P.L.87, No.13, effective in 60 days.

Special Provisions in Appendix.  See section 4(1) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Chapter 33 is referred to in sections 2303, 2314 of this title.

§ 3301.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Building."  An occupied structure with walls and a roof within which individuals live or customarily work.

"Commission."  The Pennsylvania Public Utility Commission.

"Environmental acts."  All statutes enacted by the Commonwealth relating to the protection of the environment or the protection of public health, safety and welfare, that are administered and enforced by the department or by another Commonwealth agency, including an independent agency, and all Federal statutes relating to the protection of the environment, to the extent those statutes regulate oil and gas operations.

"Local government."  A county, city, borough, incorporated town or township of this Commonwealth.

"Local ordinance."  An ordinance or other enactment, including a provision of a home rule charter, adopted by a local government that regulates oil and gas operations.

"MPC."  The act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code.

"Oil and gas operations."  The term includes the following:

(1)  well location assessment, including seismic operations, well site preparation, construction, drilling, hydraulic fracturing and site restoration associated with an oil or gas well of any depth;

(2)  water and other fluid storage or impoundment areas used exclusively for oil and gas operations;

(3)  construction, installation, use, maintenance and repair of:

(i)  oil and gas pipelines;

(ii)  natural gas compressor stations; and

(iii)  natural gas processing plants or facilities performing equivalent functions; and

(4)  construction, installation, use, maintenance and repair of all equipment directly associated with activities specified in paragraphs (1), (2) and (3), to the extent that:

(i)  the equipment is necessarily located at or immediately adjacent to a well site, impoundment area, oil and gas pipeline, natural gas compressor station or natural gas processing plant; and

(ii)  the activities are authorized and permitted under the authority of a Federal or Commonwealth agency.

"Permitted use."  A use which, upon submission of written notice to and receipt of a permit issued by a zoning officer or equivalent official, is authorized to be conducted without restrictions other than those set forth in section 3304 (relating to uniformity of local ordinances).



Section 3302 - Oil and gas operations regulated pursuant to Chapter 32

§ 3302.  Oil and gas operations regulated pursuant to Chapter 32.

Except with respect to local ordinances adopted pursuant to the MPC and the act of October 4, 1978 (P.L.851, No.166), known as the Flood Plain Management Act, all local ordinances purporting to regulate oil and gas operations regulated by Chapter 32 (relating to development) are hereby superseded. No local ordinance adopted pursuant to the MPC or the Flood Plain Management Act shall contain provisions which impose conditions, requirements or limitations on the same features of oil and gas operations regulated by Chapter 32 or that accomplish the same purposes as set forth in Chapter 32. The Commonwealth, by this section, preempts and supersedes the regulation of oil and gas operations as provided in this chapter.

Special Provisions in Appendix.  See section 4 of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

Cross References.  Section 3302 is referred to in section  3304 of this title.



Section 3303 - Oil and gas operations regulated by environmental acts

§ 3303.  Oil and gas operations regulated by environmental acts.

Notwithstanding any other law to the contrary, environmental acts are of Statewide concern and, to the extent that they regulate oil and gas operations, occupy the entire field of regulation, to the exclusion of all local ordinances. The Commonwealth by this section, preempts and supersedes the local regulation of oil and gas operations regulated by the environmental acts, as provided in this chapter.

Cross References.  Section 3303 is referred to in section 3304 of this title.



Section 3304 - Uniformity of local ordinances

§ 3304.  Uniformity of local ordinances.

(a)  General rule.--In addition to the restrictions contained in sections 3302 (relating to oil and gas operations regulated pursuant to Chapter 32) and 3303 (relating to oil and gas operations regulated by environmental acts), all local ordinances regulating oil and gas operations shall allow for the reasonable development of oil and gas resources.

(b)  Reasonable development of oil and gas resources.--In order to allow the for the reasonable development of oil and gas resources, a local ordinance:

(1)  Shall allow well and pipeline location assessment operations, including seismic operations and related activities conducted in accordance with all applicable Federal and State laws and regulations relating to the storage and use of explosives throughout every local government.

(2)  May not impose conditions, requirements or limitations on the construction of oil and gas operations that are more stringent than conditions, requirements or limitations imposed on construction activities for other industrial uses within the geographic boundaries of the local government.

(3)  May not impose conditions, requirements or limitations on the heights of structures, screening and fencing, lighting or noise relating to permanent oil and gas operations that are more stringent than the conditions, requirements or limitations imposed on other industrial uses or other land development within the particular zoning district where the oil and gas operations are situated within the local government.

(4)  Shall have a review period for permitted uses that does not exceed 30 days for complete submissions or that does not exceed 120 days for conditional uses.

(5)  Shall authorize oil and gas operations, other than activities at impoundment areas, compressor stations and processing plants, as a permitted use in all zoning districts.

(5.1)  Notwithstanding section 3215 (relating to well location restrictions), may prohibit, or permit only as a conditional use, wells or well sites otherwise permitted under paragraph (5) within a residential district if the  well site cannot be placed so that the wellhead is at least 500 feet from any existing building. In a residential district, all of the following apply:

(i)  A well site may not be located so that the outer edge of the well pad is closer than 300 feet from an existing building.

(ii)  Except as set forth in paragraph (5) and this paragraph, oil and gas operations, other than the placement, use and repair of oil and gas pipelines, water pipelines, access roads or security facilities, may not take place within 300 feet of an existing building.

(6)  Shall authorize impoundment areas used for oil and gas operations as a permitted use in all zoning districts, provided that the edge of any impoundment area shall not be located closer than 300 feet from an existing building.

(7)  Shall authorize natural gas compressor stations as a permitted use in agricultural and industrial zoning districts and as a conditional use in all other zoning districts, if the natural gas compressor building meets the following standards:

(i)  is located 750 feet or more from the nearest existing building or 200 feet from the nearest lot line, whichever is greater, unless waived by the owner of the building or adjoining lot; and

(ii)  the noise level does not exceed a noise standard of 60dbA at the nearest property line or the applicable standard imposed by Federal law, whichever is  less.

(8)  Shall authorize a natural gas processing plant as a permitted use in an industrial zoning district and as conditional uses in agricultural zoning districts if all of the following apply:

(i)  The natural gas processing plant building is located at the greater of at least 750 feet from the nearest existing building or at least 200 feet from the nearest lot line unless waived by the owner of the building or adjoining lot.

(ii)  The noise level of the natural gas processing plant building does not exceed a noise standard of 60dbA at the nearest property line or the applicable standard imposed by Federal law, whichever is less.

(9)  Shall impose restrictions on vehicular access routes for overweight vehicles only as authorized under 75 Pa.C.S. (relating to vehicles) or the MPC.

(10)  May not impose limits or conditions on subterranean operations or hours of operation of compressor stations and processing plants or hours of operation for the drilling of oil and gas wells or the assembly and disassembly of drilling rigs.

(11)  May not increase setback distances set forth in Chapter 32 (relating to development) or this chapter. A local ordinance may impose setback distances that are not regulated by or set forth in Chapter 32 or this chapter if the setbacks are no more stringent than those for other industrial uses within the geographic boundaries of the local government.

Cross References.  Section 3304 is referred to in section 3301 of this title.



Section 3305 - Commission

§ 3305.  Commission.

(a)  Advisory opinions to municipalities.--

(1)  A municipality may, prior to the enactment of a local ordinance, in writing, request the commission to review a proposed local ordinance to issue an opinion on whether it violates the MPC, this chapter or Chapter 32 (relating to development).

(2)  Within 120 days of receiving a request under paragraph (1), the commission shall, in writing, advise the municipality whether or not the local ordinance violates the MPC, this chapter or Chapter 32.

(3)  An opinion under this subsection shall be advisory in nature and not subject to appeal.

(b)  Orders.--

(1)  An owner or operator of an oil or gas operation, or a person residing within the geographic boundaries of a local government, who is aggrieved by the enactment or enforcement of a local ordinance may request the commission to review the local ordinance of that local government to determine whether it violates the MPC, this chapter or Chapter 32.

(2)  Participation in the review by the commission shall be limited to parties specified in paragraph (1) and the municipality which enacted the local ordinance.

(3)  Within 120 days of receiving a request under this subsection, the commission shall issue an order to determine whether the local ordinance violates the MPC, this chapter or Chapter 32.

(4)  An order under this subsection shall be subject to de novo review by Commonwealth Court. A petition for review must be filed within 30 days of the date of service of the commission's order. The order of the commission shall be made part of the record before the court.

(c)  Exemptions.--An opinion under subsection (a) and an order under subsection (b) shall not be subject to:

(1)  2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies);

(2)  65 Pa.C.S. Ch. 7 (relating to open meetings); or

(3)  66 Pa.C.S. Ch. 3  Subch. B (relating to investigations and hearings).

(d)  Authority.--The commission has the following powers to carry out this chapter:

(1)  Employ individuals.

(2)  Issue orders.

(3)  Promulgate regulations.

(4)  Until January 1, 2013, promulgate temporary regulations. Regulations under this paragraph:

(i)  shall expire no later than two years following the effective date of this section; and

(ii)  are exempt from:

(A)  sections 201, 202 and 203 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law; and

(B)  the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

Cross References.  Section 3305 is referred to in section 3306 of this title.



Section 3306 - Civil actions

§ 3306.  Civil actions.

The following shall apply:

(1)  Notwithstanding any provision of 42 Pa.C.S. Ch. 85 Subch. C (relating to actions against local parties), any person who is aggrieved by the enactment or enforcement of a local ordinance that violates the MPC, this chapter or Chapter 32 (relating to development) may bring an action in Commonwealth Court to invalidate the ordinance or enjoin its enforcement.

(2)  An aggrieved person may proceed under this section without first obtaining review of the ordinance by the commission.

(3)  In an action relating to the enactment or enforcement of a local ordinance, a determination of the commission made under section 3305(b) (relating to commission) shall become part of the record before the court.

Cross References.  Section 3306 is referred to in section 3307 of this title.



Section 3307 - Attorney fees and costs

§ 3307.  Attorney fees and costs.

In an action brought under section 3306 (relating to civil actions), the court may do any of the following:

(1)  If the court determines that the local government enacted or enforced a local ordinance with willful or reckless disregard of the MPC, this chapter or Chapter 32 (relating to development), it may order the local government to pay the plaintiff reasonable attorney fees and other reasonable costs incurred by the plaintiff in connection with the action.

(2)  If the court determines that the action brought by the plaintiff was frivolous or was brought without substantial justification in claiming that the local ordinance in question was contrary to the MPC, this chapter or Chapter 32, it may order the plaintiff to pay the local government reasonable attorney fees and other reasonable costs incurred by the local government in defending the action.



Section 3308 - Ineligibility

§ 3308.  Ineligibility.

If the commission, Commonwealth Court or the Supreme Court issues an order that a local ordinance violates the MPC, this chapter or Chapter 32 (relating to development), the municipality enacting or enforcing the local ordinance shall be immediately ineligible to receive any funds collected under Chapter 23 (relating to unconventional gas well fee). The local government shall remain ineligible to receive funds under Chapter 23 until the local government amends or repeals its ordinance in accordance with this chapter or the order or determination that the local ordinance is unlawful is reversed on appeal.



Section 3309 - Applicability

§ 3309.  Applicability.

(a)  Ordinances.--This chapter shall apply to the enforcement of local ordinances existing on the effective date of this chapter and to the enactment or enforcement of a local ordinance enacted on or after the effective date of this chapter.

(b)  Local governments.--A local government that has enacted a local ordinance relating to oil and gas operations prior to the effective date of this chapter shall have 120 days from the effective date of this chapter to review and amend an ordinance in order to comply with this chapter.






Chapter 35 - Responsibility for Fee

Section 3501 - Declaration of policy

CHAPTER 35

RESPONSIBILITY FOR FEE

Sec.

§ 3501.  Declaration of policy.

§ 3502.  Prohibition.

§ 3503.  Existing agreements.

§ 3504.  Future agreements.

Enactment.  Chapter 35 was added February 14, 2012, P.L.87, No.13, effective in 60 days.

Special Provisions in Appendix.  See section 4(1) of Act 13 of 2012 in the appendix to this title for special provisions relating to continuation of prior law.

§ 3501.  Declaration of policy.

The General Assembly finds and declares as follows:

(1)  The enactment of this chapter is an exercise of the authority of the Commonwealth to safeguard the vital interests of its citizens.

(2)  This chapter is intended to advance the significant and legitimate public purpose of ensuring that entities responsible for the impacts of unconventional oil and gas well development are solely responsible for payment of impact fees.



Section 3502 - Prohibition

§ 3502.  Prohibition.

A producer may not make the fee authorized under Chapter 23 (relating to unconditional gas well fee) an obligation, indebtedness or liability of a landowner, leaseholder or other person in possession of real property, upon which the removal or extraction occurs.

Cross References.  Section 3502 is referred to in sections 3503, 3504 of this title.



Section 3503 - Existing agreements

§ 3503.  Existing agreements.

A provision of an agreement in existence prior to the effective date of this section which violates section 3502 (relating to prohibition) is declared to be illegal and contrary to public policy and shall be null and void.



Section 3504 - Future agreements

§ 3504.  Future agreements.

On or after the effective date of this section, a provision of an agreement in violation of section 3502 (relating to prohibition) is declared to be illegal and contrary to public policy and shall be null and void.









Title 59 - PARTNERSHIPS

Chapter 1 - General Provisions (Repealed)

TITLE 59

PARTNERSHIPS

Chapter

1.  General Provisions (Repealed)

3.  General Partnerships (Repealed)

5.  Limited Partnerships

7.  Electing Partnerships (Repealed)

1988 Repeal Note.  Title 59 was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989, unless otherwise noted. The subject matter is now contained in Part III of Title 15 (Corporations and Unincorporated Associations).

CHAPTER 1

GENERAL PROVISIONS

(Repealed)

1988 Repeal Note.  Chapter 1 (Reserved) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Chapter 3 - General Partnerships (Repealed)

Section 301 - § 305 (Repealed)

CHAPTER 3

GENERAL PARTNERSHIPS

(Repealed)

1988 Repeal Note.  Chapter 3 (Subchapters A through F) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Chapter 83 of Title 15 (Corporations and Unincorporated Associations).

SUBCHAPTER A

PRELIMINARY PROVISIONS

(Repealed)

1988 Repeal Note.  Subchapter A (§§ 301 - 305) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Subchapter A of Chapter 83 of Title 15 (Corporations and Unincorporated Associations).



Section 311 - § 313 (Repealed)

SUBCHAPTER B

NATURE OF A PARTNERSHIP

(Repealed)

1988 Repeal Note.  Subchapter B (§§ 311 - 313) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Subchapter B of Chapter 83 of Title 15 (Corporations and Unincorporated Associations).



Section 321 - § 329 (Repealed)

SUBCHAPTER C

RELATION OF PARTNERS TO PERSONS

DEALING WITH THE PARTNERSHIP

(Repealed)

1988 Repeal Note.  Subchapter C (§§ 321 - 329) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Subchapter C of Chapter 83 of Title 15 (Corporations and Unincorporated Associations).



Section 331 - § 336 (Repealed)

SUBCHAPTER D

RELATIONS OF PARTNERS TO ONE ANOTHER

(Repealed)

1988 Repeal Note.  Subchapter D (§§ 331 - 336) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Subchapter D of Chapter 83 of Title 15 (Corporations and Unincorporated Associations).



Section 341 - § 345 (Repealed)

SUBCHAPTER E

PROPERTY RIGHTS OF A PARTNER

(Repealed)

1988 Repeal Note.  Subchapter E (§§ 341 - 345) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Subchapter E of Chapter 83 of Title 15 (Corporations and Unincorporated Associations).



Section 351 - § 365 (Repealed)

SUBCHAPTER F

DISSOLUTION AND WINDING UP

(Repealed)

1988 Repeal Note.  Subchapter F (§§ 351 - 365) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Subchapter F of Chapter 83 of Title 15 (Corporations and Unincorporated Associations).






Chapter 5 - Limited Partnerships

Section 501 - Short title of chapter

CHAPTER 5

LIMITED PARTNERSHIPS

(Repealed)

1988 Repeal Note.  Chapter 5 (Subchapters A through E) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177. Section 304(a)(5) of Act 177 provided that the repeal of Chapter 5 shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Chapter 85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 CFR 301.7701-2. The proclamation of the Governor was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in the appendix to Title 15 (Corporations and Unincorporated Associations).

SUBCHAPTER A

PRELIMINARY PROVISIONS

(Repealed)

1988 Repeal Note.  Subchapter A (§§ 501 - 504) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177. Section 304(a)(5) of Act 177 provided that the repeal of Chapter 5 shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Chapter 85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 CFR 301.7701-2. The proclamation of the Governor was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in the appendix to Title 15 (Corporations and Unincorporated Associations).



Section 502 - Applicability of chapter to existing limited partnerships



Section 503 - Rules for cases not provided for in this chapter



Section 504 - Functions and powers of Department of State



Section 511 - Limited partnership defined

SUBCHAPTER B

NATURE AND ORGANIZATION

(Repealed)

1988 Repeal Note.  Subchapter B (§§ 511 - 516) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177. Section 304(a)(5) of Act 177 provided that the repeal of Chapter 5 shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Chapter 85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 CFR 301.7701-2. The proclamation of the Governor was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in the appendix to Title 15 (Corporations and Unincorporated Associations).



Section 512 - Formation



Section 513 - Business which may be carried on



Section 514 - Character of contribution of limited partner



Section 515 - A name not to contain surname of limited partner; exceptions



Section 516 - Liability for false statements in certificate



Section 521 - Limited partner not liable to creditors

SUBCHAPTER C

RIGHTS AND LIABILITIES OF PARTIES

(Repealed)

1988 Repeal Note.  Subchapter C (§§ 521 - 536) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177. Section 304(a)(5) of Act 177 provided that the repeal of Chapter 5 shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Chapter 85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 CFR 301.7701-2. The proclamation of the Governor was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in the appendix to Title 15 (Corporations and Unincorporated Associations).



Section 522 - Admission of additional limited partners



Section 523 - Rights, powers, and liabilities of a general partner



Section 524 - Rights of a limited partner



Section 525 - Status of person erroneously believing himself a limited partner



Section 526 - One person both general and limited partner



Section 527 - Loans and other business transactions with limited partner



Section 528 - Relation of limited partners inter se



Section 529 - Compensation of limited partner



Section 530 - Withdrawal or reduction of contribution of limited partner



Section 531 - Liability of limited partner to partnership



Section 532 - Nature of interest of limited partner in partnership



Section 533 - Assignment of interest of limited partner



Section 534 - Effect of retirement, death, or insanity of a general partner



Section 535 - Death of limited partner



Section 536 - Rights of creditors of limited partner



Section 541 - Distribution of assets

SUBCHAPTER D

GENERAL PROVISIONS

(Repealed)

1988 Repeal Note.  Subchapter D (§§ 541 - 545) was added December 19, 1975, P.L.524, No.155, and repealed December 21, 1988, P.L.1444, No.177. Section 304(a)(5) of Act 177 provided that the repeal of Chapter 5 shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Chapter 85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 CFR 301.7701-2. The proclamation of the Governor was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in the appendix to Title 15 (Corporations and Unincorporated Associations).



Section 542 - When certificate shall be canceled or amended



Section 543 - Requirements for amendment and for cancellation of certificate



Section 544 - Filing of certificate of summary of record by limited partnerships formed prior to 1976



Section 545 - Parties to actions



Section 561 - Foreign limited partnership defined

SUBCHAPTER E

FOREIGN LIMITED PARTNERSHIPS

(Repealed)

1988 Repeal Note.  Subchapter E (§§ 561 - 569) was added July 10, 1981, P.L.237, No.77, and repealed December 21, 1988, P.L.1444, No.177. Section 304(a)(5) of Act 177 provided that the repeal of Chapter 5 shall take effect 90 days after the Governor publishes a proclamation in the Pennsylvania Bulletin stating that the Governor has found that the United States Internal Revenue Service has determined that 15 Pa.C.S. Chapter 85 (relating to limited partnerships) corresponds to the Uniform Limited Partnership Act for purposes of 26 CFR 301.7701-2. The proclamation of the Governor was published in the Pennsylvania Bulletin on June 18, 1994, at 24 Pa.B. 3001 and is set forth in full in the appendix to Title 15 (Corporations and Unincorporated Associations).



Section 562 - Governing law



Section 563 - Registration



Section 564 - Effect of filing



Section 565 - Name



Section 566 - Changes and amendments



Section 567 - Cancellation of registration



Section 568 - Transaction of business without registration



Section 569 - Action by Attorney General






Chapter 7 - Electing Partnerships (Repealed)

Section 701 - § 707 (Repealed)

CHAPTER 7

ELECTING PARTNERSHIPS

(Repealed)

1988 Repeal Note.  Chapter 7 (§§ 701 - 707) was added July 10, 1981, P.L.237, No.77, and repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989. The subject matter is now contained in Chapter 87 of Title 15 (Corporations and Unincorporated Associations).









Title 60 - PEDDLERS



Title 61 - PRISONS AND PAROLE

Chapter 1 - Preliminary Provisions

Section 101 - Short title of title

TITLE 61

PRISONS AND PAROLE

Part

I.  General Provisions

II.  Correctional Institutions

III.  Inmate Confinement

IV.  Probation and Parole

V.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 61 were added August 11, 2009, P.L.147, No.33, effective in 60 days.

PART I

GENERAL PROVISIONS

Chapter

1.  Preliminary Provisions

Enactment.  Part I was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Special Provisions in Appendix.  See sections 8 and 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to offenses continuation of prior law and  applicability.

CHAPTER 1

PRELIMINARY PROVISIONS

Sec.

101.  Short title of title.

102.  Definitions.

Enactment.  Chapter 1 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

§ 101.  Short title of title.

This title shall be known and may be cited as the Prisons and Parole Code.



Section 102 - Definitions

§ 102.  Definitions.

The following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Pennsylvania Board of Probation and Parole.

"Chief administrator."  The warden, superintendent or other officer in charge of a correctional institution.

"City department."  The department of human services of a city of the first class, or such other agency of a city of the first class as shall be determined by a mayor of the city.

"Commission."  The Pennsylvania Commission on Sentencing.

"Correctional institution."  A State correctional institution or a county correctional institution.

"Corrections officer."  A person employed at a correctional institution to provide any security or custodial service for inmates.

"County correctional institution."  A correctional facility, prison or jail owned or operated by a county.

"Department."  The Department of Corrections of the Commonwealth.

"Inmate."  A person committed to a term of imprisonment or otherwise confined under the custody of the Commonwealth or a county in a correctional institution in accordance with law.

"Prescribed programming."  An individualized treatment plan that is part of the correctional plan jointly developed by the department and the board following a diagnostic evaluation and risk and needs assessment that includes a structured set of evidence-based treatment curriculums designed to reduce the risk of reoffense by an offender.

"Secretary."  The Secretary of Corrections of the Commonwealth.

"State correctional institution."  A correctional facility, prison or jail owned or operated by the Commonwealth.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added the def. of "prescribed programming."

Cross References.  Section 102 is referred to in section 9777 of Title 42 (Judiciary and Judicial Procedure).






Chapter 11 - General Administration

Section 1101 - Benefits to injured employees of State correctional institutions

PART II

CORRECTIONAL INSTITUTIONS

Chapter

11.  General Administration

13.  (Reserved)

15.  (Reserved)

17.  County Correctional Institutions

Enactment.  Part II was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Special Provisions in Appendix.  See sections 8 and 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to offenses continuation of prior law and  applicability.

CHAPTER 11

GENERAL ADMINISTRATION

Subchapter

A.  Penal Operations and Procedures

B.  Inmate Transfers

C.  Escaped Inmates

D.  Drug Redistribution

Enactment.  Chapter 11 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

SUBCHAPTER A

PENAL OPERATIONS AND PROCEDURES

Sec.

1101.  Benefits to injured employees of State correctional institutions.

1102.  Correctional facility for criminological diagnosis.

1103.  Recording system for identification of criminal offenders.

1104.  State recording system for application of restraints to pregnant prisoners or detainees.

1105.  Powers and duties of department.

§ 1101.  Benefits to injured employees of State correctional institutions.

(a)  General rule.--An employee of a State correctional institution who is injured during the course of that employment by an act of an inmate or by any person who has been committed to the State correctional institution by any court of the Commonwealth or by any provision of the act of July 9, 1976 (P.L.817, No.143), known as the Mental Health Procedures Act, shall be paid by the Commonwealth the employee's full salary until the disability arising from the injury no longer prevents the employee's return as an employee of the department at a salary equal to that earned by the employee at the time of the injury.

(b)  Medical and hospital expenses.--All medical and hospital expenses incurred in connection with an injury described in subsection (a) shall be paid by the Commonwealth until the disability arising from the injury no longer prevents the employee's return as an employee of the department at a salary equal to that earned by the employee at the time of the injury.

(c)  Workers' compensation.--During the time salary for an injury described in subsection (a) shall be paid by the Commonwealth, any workers' compensation received or collected for the period shall be turned over to the Commonwealth and paid into the General Fund. If such payment is not made, the amount due the Commonwealth shall be deducted from any salary then or thereafter becoming due and owing to the employee.

(d)  Survivor benefits.--

(1)  The surviving spouse and minor dependents of an employee who dies within one year as a result of an injury described in subsection (a) shall be paid benefits equal to 50% of the full salary of the deceased employee.

(2)  (i)  When a surviving spouse and minor dependents not in the custody of the surviving spouse are entitled to payments, 50% of the payments shall be paid to the surviving spouse and 50% to the dependents.

(ii)  In every case, the amount payable to minor dependents shall be divided equally among them and be paid to the persons or institutions having custody of them.

(3)  (i)  In the case of a surviving spouse or a surviving spouse with minor dependents in the custody of the surviving spouse, the benefits shall terminate when the surviving spouse remarries.

(ii)  In the case of minor dependents, except when in the custody of a remarried surviving spouse, the benefits shall terminate when all of the minor dependents become 18 years of age.

(iii)  Neither a surviving spouse nor minor dependents shall receive any benefits under this section while receiving benefits under the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.).

(4)  The benefits provided under this subsection shall be reduced by the amount of any workers' compensation benefits received or collected by the surviving spouse or minor dependents because of the same injury.

(5)  Payments for the benefit of minor dependents shall be made to the person having legal custody of them.

(e)  Effect of injury on leave of absence.--No absence from duty of any State employee to whom this section applies by reason of any injury described in subsection (a) shall in any manner be deducted from any period of leave allowed the employee by law or by regulation.



Section 1102 - Correctional facility for criminological diagnosis

§ 1102.  Correctional facility for criminological diagnosis.

(a)  Establishment.--There is hereby established a correctional facility for criminological diagnosis, classification, social and psychological treatment and research, medical treatment and staff training.

(b)  Operation and management.--The department shall operate and manage the correctional facility established under this section, including staff training and the treatment, care, maintenance, employment and rehabilitation of the inmates in that facility.



Section 1103 - Recording system for identification of criminal offenders

§ 1103.  Recording system for identification of criminal offenders.

(a)  General rule.--The Pennsylvania State Police shall continue to procure and file for record photographs, pictures, descriptions, fingerprints and such other information pertaining to all persons who have been convicted of a criminal offense within this Commonwealth and also of all well-known and habitual criminal offenders, wherever they may be procured.

(b)  Cooperation from chief administrators.--Chief administrators of correctional facilities shall furnish to the Pennsylvania State Police, upon request, the fingerprints, photographs and description of any inmate.

(c)  Fingerprinting and photographing authorized.--

(1)  The Pennsylvania State Police, chief administrators of correctional facilities and all police officers within the several political subdivisions of this Commonwealth may take or cause to be taken the fingerprints or photographs of any person in custody, charged with the commission of a criminal offense or reasonably believed to be a fugitive from justice or a habitual criminal. This paragraph shall not apply to persons charged with a violation of 75 Pa.C.S. (relating to vehicles) which is punishable upon conviction in a summary proceeding unless the person is reasonably believed to be a fugitive from justice or a habitual criminal.

(2)  The chiefs of law enforcement bureaus of all cities within this Commonwealth shall furnish daily to the Pennsylvania State Police copies of the fingerprints and, if possible, photographs of any person arrested within their jurisdiction charged with the commission of a criminal offense classified as a felony of any degree or who is reasonably believed to be a fugitive from justice or a habitual criminal. Such fingerprints shall be taken on forms furnished or approved by the Pennsylvania State Police.

(3)  The Pennsylvania State Police, immediately upon the receipt of records under this subsection, shall compare them with those already in their files and, if they find that any person arrested has a previous criminal record or is a fugitive from justice, shall immediately inform the arresting officer or the officer having the inmate in charge of that fact.

(d)  Cooperation outside this Commonwealth.--The Pennsylvania State Police shall cooperate with agencies of other states and of the United States having similar powers to develop and carry on a complete international, national and interstate system of criminal identification and investigation and also to furnish, upon request, any information in its possession concerning any person charged with a criminal offense to any court, district attorney or police officer of this Commonwealth, another state or the United States.

(e)  District attorneys may employ experts.--

(1)  District attorneys may employ experts on fingerprints to assist them in the investigation of pending cases and to testify at the trial thereof. The compensation of any such expert shall be fixed by the district attorney employing the expert, with the approval of the court of common pleas, and shall be paid from the county treasury upon warrant of the county commissioners in the usual manner.

(2)  The district attorney of any county, the chief administrator of a county correctional institution, any expert employed by the district attorney or any other person designated by the district attorney may, upon the written order of the district attorney, take the fingerprints of any person confined in the county correctional institution for use in the identification of the inmate or for the inmate's trial.

(3)  (i)  The district attorneys of the several counties shall keep and arrange files of the fingerprints, taken under this section, of persons convicted of a criminal offense and shall destroy the fingerprints of all persons acquitted.

(ii)  The files of fingerprints maintained by the district attorneys shall be open to the inspection of any other district attorney of this Commonwealth, or their representatives, or of the Pennsylvania State Police or any sheriff or law enforcement officer.

(f)  Penalty.--

(1)  Neglect or refusal of any person mentioned in this section to make the report required in this section, or to do or perform any other act required to be done or performed in connection with the operation of this section, shall constitute a summary offense.

(2)  Such neglect or refusal shall also constitute malfeasance in office and subject such person to removal from office.

(3)  Any person who removes, destroys or mutilates any of the records of the Pennsylvania State Police or of any district attorney shall be guilty of a misdemeanor of the third degree.



Section 1104 - State recording system for application of restraints to pregnant prisoners or detainees

§ 1104.  State recording system for application of restraints to pregnant prisoners or detainees.

(a)  General rule.--A correctional institution as defined by section 5905(e) (relating to healthy birth for incarcerated women) shall report each restraint applied to a pregnant prisoner or detainee. The report must be in writing and must note the number of restraints. Individual, separate written findings for each restraint must accompany the report. This shall include reports from the following:

(1)  A correctional institution that is not operated, supervised or licensed by the Department of Public Welfare pursuant to the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, shall make the report to the secretary.

(2)  A correctional institution that is operated, supervised or licensed by the Department of Public Welfare pursuant to the Public Welfare Code shall make the report to the Secretary of Public Welfare.

(b)  Contents of written findings.--Written findings of each restraint as required under subsection (a) must include the following:

(1)  the circumstances that led to the determination that the prisoner or detainee represented a substantial risk of imminent flight; or

(2)  the circumstances that led to the determination that other extraordinary medical or security circumstances dictated the prisoner or detainee be restrained to ensure the safety and security of the prisoner or detainee, the staff of the correctional institution or medical facility, other prisoners or detainees or the public.

(July 2, 2010, P.L.275, No.45, eff. 60 days)

2010 Amendment.  Act 45 added section 1104.



Section 1105 - Powers and duties of department

§ 1105.  Powers and duties of department.

(a)  General rule.--The department shall have the power and its duty shall be:

(1)  To establish standards for county correctional institutions, including, but not limited to, standards for physical facilities and standards for correctional programs of treatment, education and rehabilitation of inmates.

(2)  To inspect county correctional institutions and to classify them in accordance with standards adopted under paragraph (1) as eligible to receive inmates sentenced to maximum terms of six months or more but less than five years.

(b)  Rules and regulations.--The department may prescribe, adopt, promulgate and enforce rules and regulations in order to administer the provisions of this section.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added section 1105, retroactive to November 9, 2009. See section 23 of Act 95 in the appendix to this title for special provisions relating to regulations adopted under prior law.



Section 1151 - General transfer authorization

SUBCHAPTER B

INMATE TRANSFERS

Sec.

1151.  General transfer authorization.

1152.  Transfers to city department.

1153.  Expense of removing certain inmates.

1154.  Law enforcement use of county correctional institutions.

§ 1151.  General transfer authorization.

(a)  Between State and county.--At the request of the chief administrator of a county correctional institution, the secretary or his designee may transfer inmates located in a county correctional institution to the State correctional institution system for such reasons and upon such terms and conditions as the secretary may determine. The secretary or his designee may transfer inmates in the State correctional institution system to the jurisdiction of a county correctional institution system upon such terms and conditions that the secretary or his designee and the chief administrator of the county correctional institution determine to be in the best interests of the Commonwealth.

(b)  Between counties.--An inmate located in a county correctional institution may be transferred to another county correctional institution upon such terms and conditions as the counties may determine.

(c)  Between Federal Government and the State or county.--The department and county correctional institutions may contract with the Federal Government for the housing of Federal inmates in correctional facilities.

(d)  Temporary transfers.--The following shall apply to temporary transfers:

(1)  The department shall temporarily transfer an inmate confined in the State correctional system to a State correctional institution determined by the department to be of an appropriate security level that is nearest to the location of the judicial proceeding. The department shall have the discretion to select an alternative and reasonably accessible State correctional institution if bed space limitations in the nearest State correctional institution prevent the temporary transfer to that institution.

(2)  The department shall not be required to temporarily transfer any inmate under this subsection unless all of the following apply:

(i)  A court order has been entered directing the presence of the inmate at a judicial proceeding.

(ii)  The court has found that the inmate's presence is required at the judicial proceeding.

(iii)  The Constitution of the United States or the Constitution of Pennsylvania does not permit the inmate's testimony or participation in the proceeding to be conducted by videoconferencing technology.

(3)  The department shall establish regulations for the implementation of this subsection in accordance with all of the following:

(i)  The regulations may require up to 14 days' notice prior to the entry of a temporary transfer order.

(ii)  The regulations may require return of an inmate to the inmate's home correctional institution upon completion of the judicial proceeding.

(iii)  The regulations may require that an inmate is to be removed from the State correctional institution by a government official authorized by the court directing the presence of the inmate for a judicial preceding be detained in the county prison if the inmate has been temporarily transferred more than twice in the preceding six months or the judicial proceeding is scheduled to last more than one week.

(4)  Pending implementation of the regulations required under paragraph (3), the department shall publish interim guidelines consistent with the provisions of paragraph (3). The provisions of this section shall be in full force and effect even if the department has not yet published interim guidelines or implemented the regulations required under this section.

(5)  The department may presume that the judicial proceedings have concluded when the inmate is returned to the temporary correctional institution after a judicial proceeding unless a court otherwise notifies the department in the manner required by the department.

(6)  The department may require a county to pay the reasonable cost of transportation between State correctional facilities if a court of that county has requested a temporary transfer under this section. The county reimbursements for transportation costs shall be automatically reappropriated to the department.

(7)  This section shall not be construed:

(i)  To prohibit the use of alternative transportation methods authorized by law.

(ii)  To authorize a court to designate a particular place of confinement or the length of confinement in the temporary correctional institution.



Section 1152 - Transfers to city department

§ 1152.  Transfers to city department.

(a)  Cities of the first class.--Every person sentenced by any court to a county correctional institution situate in a city of the first class shall be committed to the custody of the city  department, where the city department has established a correctional, diagnostic and classification service for persons convicted of any crime.

(b)  Duty of city department.--

(1)  Every person committed to the custody of the city  department under subsection (a) shall be confined, diagnosed and classified by the city department.

(2)  Upon the completion of the diagnosis and classification, the person shall be placed in the county correctional institution of the city determined to be most appropriate for the service of sentence.

(3)  In making the determination under paragraph (2), the city department shall consider the problem of rehabilitation, security, adequacy of facilities and such other factors as, in its opinion, will serve to promote the rehabilitation of inmates, consistent with the security and protection of the county.

(c)  Intradepartmental transfers.--The city department may transfer between any correctional institutions under its control or supervision an inmate confined and serving in any of those institutions, whether the sentence is imposed before or after the effective date of this section, if the transfer is, in the opinion of the city department, consistent with the standards for original placement set forth in subsection (b).



Section 1153 - Expense of removing certain inmates

§ 1153.  Expense of removing certain inmates.

The expenses of conveying inmates from the several counties of this Commonwealth to the State correctional institutions in the Eastern Region and Western Region shall be paid by the counties from which the inmates may be sent.



Section 1154 - Law enforcement use of county correctional institutions

§ 1154.  Law enforcement use of county correctional institutions.

(a)  General rule.--Sheriffs, constables, members of the Pennsylvania State Police and other persons authorized by the laws of this Commonwealth to make arrests shall have the use, for a period not to exceed 48 hours, of borough and township lockups and county correctional institutions for the detention of persons arrested until they can be disposed of according to law, if found necessary by the officer in charge.

(b)  Reimbursement.--

(1)  Boroughs, cities and townships are entitled to receive compensation of not more than $2 per day of 24 hours, for each prisoner detained under subsection (a), from the treasury of the county having jurisdiction over the person detained.

(2)  This subsection does not apply to counties of the second class.



Section 1161 - Return of escaped inmates

SUBCHAPTER C

ESCAPED INMATES

Sec.

1161.  Return of escaped inmates.

1162.  Escaped inmate costs.

1163.  Maintenance of escaping inmates under new sentence.

1164.  Criminal offense during confinement.

§ 1161.  Return of escaped inmates.

(a)  General rule.--In all cases where an inmate, after an escape from a State correctional institution, is apprehended or arrested by any officer having authority to make such arrest, the officer shall notify the State correctional institution from which the escape was made. The State correctional institution shall notify the department or the Pennsylvania State Police, which shall immediately send an officer or officers to return the inmate to the State correctional institution.

(b)  Expenses.--All necessary expenses incurred by the officer or officers in returning an escaped inmate to the State correctional institution shall be borne by the State correctional institution from which the escape was made, which expenses shall be refunded to the county correctional institution or the Pennsylvania State Police whose officer or agent makes the return.



Section 1162 - Escaped inmate costs

§ 1162.  Escaped inmate costs.

(a)  County jurisdiction.--

(1)  The cost of transporting an escaped inmate under the jurisdiction of the county from the place of capture to any county correctional institution after being sentenced for the escape or for the commission of any crime or offense following such escape and before apprehension, the cost of maintenance while confined in the county correctional institution awaiting trial, as well as the costs of the trial for the violation by an inmate under the jurisdiction of the county under 18 Pa.C.S. § 5121 (relating to escape) or of the trial for crimes and offenses committed after the escape and before apprehension or of the trial for crimes and offenses committed on the grounds or within the buildings of any county correctional institution, as well as the costs incurred in any proceedings on writs of habeas corpus, coram nobis or other petitions arising out of any escape or crime or the trials therefor, or in any appeals of any such proceedings or trials, shall, in each instance, be borne and paid by the respective counties of the Commonwealth from whose courts the inmates were originally committed to any county correctional institution.

(2)  The county liable for costs under this subsection shall, upon bills rendered by the county paying the costs in the first instance, pay to that county the amount of the costs.

(b)  State jurisdiction.--The cost of transporting escaped inmates under the jurisdiction of the Commonwealth from the place of capture to any State correctional institution after being sentenced for the escape, or for the commission of any criminal offense following the escape and before apprehension, as well as the costs of the trial for escape or breaking away of inmates from any State correctional institution or the violation by the inmates under the jurisdiction of the Commonwealth under 18 Pa.C.S. § 5121, or of the trial for crimes and offenses committed after such escape and before apprehension or of the trial for crimes and offenses committed on the grounds or within the buildings of any State correctional institution, as well as the costs incurred in any proceedings on writs of habeas corpus, coram nobis or other petitions arising out of any escape or criminal offense or the trials therefor, or in any appeals of any such proceedings or trials, shall, in each instance, be borne and paid by the Commonwealth.

(c)  Definition.--As used in this section, the term "costs" includes, but is not limited to, charges for court stenographer, district attorney, witness fees, magisterial district judge, clerk of court, public defender and court-appointed attorney.



Section 1163 - Maintenance of escaping inmates under new sentence

§ 1163.  Maintenance of escaping inmates under new sentence.

(a)  County jurisdiction.--In case of conviction and sentence of an escaping inmate under the jurisdiction of the county, the costs of maintenance of the inmates under such new sentence shall be borne by the county from which the inmate was originally committed.

(b)  State jurisdiction.--In case of conviction and sentence of an escaping inmate under the jurisdiction of the Commonwealth, the costs of maintenance of the inmate under such new sentence shall be borne by the Commonwealth.

(c)  Additional police expenses.--Any additional police expenses incurred by a political subdivision as a result of the escape of an inmate under the jurisdiction of the Commonwealth shall be borne by the Commonwealth.



Section 1164 - Criminal offense during confinement

§ 1164.  Criminal offense during confinement.

Where an inmate is in a State correctional institution either because of the inmate's sentence pursuant to the inmate's conviction or plea of guilty to a criminal charge or because of a commitment issued by any court of the Commonwealth having jurisdiction and, while so confined, the inmate commits a criminal offense and is subsequently convicted or enters a plea of guilty, the expenses of keeping the inmate in any State correctional institution pursuant to such subsequent conviction or plea of guilty shall be borne by the Commonwealth.



Section 1171 - Scope of subchapter

SUBCHAPTER D

DRUG REDISTRIBUTION

Sec.

1171.  Scope of subchapter.

1172.  Definitions.

1173.  Return to and redispensing by vendor pharmacy.

1174.  Vendor pharmacy redispensing.

1175.  Credit for redispensing.

1176.  Disposal of unacceptable returned drugs.

1177.  Unprofessional conduct.

Enactment.  Subchapter D was added July 9, 2010, P.L.457, No.59, effective immediately.

§ 1171.  Scope of subchapter.

This subchapter relates to correctional facility drug redistribution.



Section 1172 - Definitions

§ 1172.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Correctional facility."  A correctional institution, group home, community corrections center, parole center or any facility that houses a person convicted of a criminal offense, or awaiting trial, sentencing or extradition in a criminal proceeding. The term does not include any facility or institution operated, supervised or licensed under the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Designated personnel."  Correctional facility employees or employees of a vendor for a correctional facility licensed by the State Board of Medicine, State Board of Osteopathic Medicine, State Board of Nursing or State Board of Pharmacy and authorized by their scope of practice to administer drugs.

"Drug."  Any medication prescribed by a licensed practitioner, either patient specific or stock, to a patient in a correctional facility.

"Manufacturer."  A company that produces a drug or a Federal Drug Administration certified repacker who packages or repackages a drug product for distribution.

"Manufacturer identifier."  A manufacturer's name or product National Drug Code number.

"Unit dose package."  An individually sealed package that contains a single dose drug with the drug name, strength, manufacturer identifier, lot number and expiration date of the drug on the package.

"Unit of issue package."  A package that includes multiple unit dose packages of the same drug.

"Vendor pharmacy."  A licensed pharmacy that packages, repackages or prepares a manufacturer-sealed container, unit dose package or unit of issue package for delivery to a correctional facility.

(July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended the def. of "correctional facility."



Section 1173 - Return to and redispensing by vendor pharmacy

§ 1173.  Return to and redispensing by vendor pharmacy.

A drug that is issued to a correctional facility and has left the control of a pharmacist at a vendor pharmacy may be returned to its vendor pharmacy for the purpose of redispensing that drug to fill other prescriptions for other correctional facilities only if the following requirements are met:

(1)  The drug is not a Schedule I, II, III, IV or V controlled substance as specified in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(2)  The drug is returned to its vendor pharmacy in accordance with the vendor pharmacy's written policies and procedures that comply with section 1174 (relating to vendor pharmacy redispensing) and the State Board of Pharmacy's rules and regulations in regard to delivery, storage, labeling and reissuing of the drug.

(3)  The drug is returned to the vendor pharmacy unopened and still sealed in the unit dose package, unit of issue package, bottle or manufacturer's package.

(4)  Each returned unit dose package, unit of issue package, bottle or manufacturer's package retains the drug name, strength, manufacturer identifier, lot and expiration date as originally labeled by the pharmacy or manufacturer.

(5)  The drug issued to the facility was at no time in the possession or control of a patient.

(6)  The drug remained in a controlled environment of a secured drug room or secured drug cart under the supervision of designated personnel who are responsible for the drugs in that correctional facility.

(7)  The drug has no fewer than 90 days before its expiration date.

(8)  A pharmacist at the vendor pharmacy determines by visual inspection that the returned products are not adulterated or misbranded.

(9)  A pharmacist at the vendor pharmacy using the pharmacist's professional judgment determines that:

(i)  The conditions under which the drug has been delivered, stored and handled before and during its return to the pharmacy have preserved proper integrity, stability and labeling of the drug.

(ii)  The drug labeling or packaging has not been altered or defaced.

(iii)  The drug name, strength, manufacturer identifier, lot and expiration date are retrievable.

Cross References.  Section 1173 is referred to in sections 1174, 1176 of this title.



Section 1174 - Vendor pharmacy redispensing

§ 1174.  Vendor pharmacy redispensing.

The vendor pharmacy to which drug products are returned may redispense a drug properly returned under section 1173 (relating to return to and redispensing by vendor pharmacy), provided that:

(1)  The drugs are returned directly from the correctional facility to the vendor pharmacy.

(2)  The drugs returned to the vendor pharmacy are stored separately from the rest of the pharmacy's stock.

(3)  The redispensing is in compliance with the United States Pharmacopeia and the vendor pharmacy's policies and procedures.

(4)  The vendor pharmacy records receipt of the drug, including:

(i)  The date the drug was received.

(ii)  The quantity of the drug.

(iii)  The lot number of the drug.

(iv)  The expiration date of the drug.

(5)  Information recorded under this section is maintained for at least two years from the date the drug is redispensed.

(6)  The unit dose package, unit of issue or originally sealed container stays intact with drug name, strength, manufacturer identifier, lot and expiration date and is not emptied from the returned unit dose, unit of issue or original container for repacking.

(7)  The name of any patient for whom the drug was previously prescribed is removed prior to redispensing.

(8)  The drug remains in the original container or package and before redispensing the vendor pharmacy ensures that the label meets the requirements of the State Board of Pharmacy's rules and regulations.

Cross References.  Section 1174 is referred to in section 1173 of this title.



Section 1175 - Credit for redispensing

§ 1175.  Credit for redispensing.

The vendor pharmacy to which drug products are returned shall credit the correctional facility for the unused drugs that are permitted to be restocked for redispensing at a rate determined by the vendor pharmacy and the correctional facility.



Section 1176 - Disposal of unacceptable returned drugs

§ 1176.  Disposal of unacceptable returned drugs.

Returned drugs that do not meet all the requirements of section 1173 (relating to return to and redispensing by vendor pharmacy) shall be deemed unacceptable for redispensing and processed for disposal. Drugs deemed unacceptable for redispensing shall be sent to a destruction agency, reverse distributor, manufacturer, original wholesaler or other approved entity.



Section 1177 - Unprofessional conduct

§ 1177.  Unprofessional conduct.

(1)  A pharmacist who is authorized under this subchapter to redispense a drug and who properly relabels and repackages the drug shall not be deemed to have engaged in unprofessional conduct under section 5 of the act of September 27, 1961 (P.L.1700, No.699), known as the Pharmacy Act.

(2)  A pharmacist who fails to comply with the provisions of this subchapter may be subject to discipline under the Pharmacy Act.

(3)  A pharmacy that fails to comply with the provisions of this subchapter may be subject to discipline under the Pharmacy Act.






Chapter 13 - (Reserved)

CHAPTER 13

(RESERVED)

Enactment.  Chapter 13 (Reserved) was added August 11, 2009, P.L.147, No.33, effective in 60 days.



Chapter 15 - (Reserved)

CHAPTER 15

(RESERVED)

Enactment.  Chapter 15 (Reserved) was added August 11, 2009, P.L.147, No.33, effective in 60 days.



Chapter 17 - County Correctional Institutions

Section 1721 - Scope of subchapter

SUBCHAPTER B

COUNTY JAIL OVERSIGHT BOARDS

Sec.

1721.  Scope of subchapter.

1722.  Definitions.

1723.  County jail oversight board.

1724.  Powers and duties.

1725.  Rules and regulations.

1726.  Warden.

1727.  Board meetings.

1728.  Contracts and purchases.

Subchapter Heading.  The heading of Subchapter B was amended October 27, 2010, P.L.931, No.95, effective immediately and retroactive to October 12, 2009.

§ 1721.  Scope of subchapter.

This subchapter relates to county jail oversight boards.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Section 27(1) of Act 95 provided that the amendment of section 1721 shall be retroactive to October 12, 2009.



Section 1722 - Definitions

§ 1722.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The county jail oversight board of a county.

"County."  A county of the second class or a county that has elected to be governed by the provisions of this subchapter under section 1723(d) (relating to county jail oversight board).

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Section 27(1) of Act 95 provided that the amendment of section 1722 shall be retroactive to October 12, 2009.



Section 1723 - County jail oversight board

§ 1723.  County jail oversight board.

(a)  Establishment.--There is hereby established in each county a county jail oversight board which shall be named the (Name of County) County Jail Oversight Board. The board shall be a continuation of the county prison board originally established under the former act of December 10, 1980 (P.L.1152, No.208), known as the Second Class County Prison Board Act, and former Article XXX-A of the act of July 28, 1953 (P.L.723, No.230), known as the Second Class County Code.

(b)  Composition.--The board shall be composed of:

(1)  The county chief executive.

(2)  Two judges of the court of common pleas, one of whom shall be the president judge, or his designee who shall be a judge, and one judge appointed by the president judge.

(3)  The county sheriff.

(4)  The county controller.

(5)  The president of county council or his designee.

(6)  Three citizen members as provided in subsection (c).

(c)  Qualifications of citizen members.--The citizen members shall not be employees of the county or of the Commonwealth. They shall serve for a term of three years and shall be representative of the broad segments of the county's population and shall include persons whose background and experience indicate that they are qualified to act in the interest of the public. The citizen members shall be appointed by the county chief executive with the consent of county council.

(d)  Counties that may elect to be subject to subchapter.--Any county that has adopted a home rule charter may elect by resolution of the governing body of the county to be governed by the provisions of this subchapter.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added subsec. (d), retroactive to October 12, 2009.

Cross References.  Section 1723 is referred to in section 1722 of this title.



Section 1724 - Powers and duties

§ 1724.  Powers and duties.

(a)  General rule.--The board's administrative powers and duties shall include the operation and maintenance of the prison and all alternative housing facilities, the oversight of the health and safekeeping of inmates and the confirmation of the chief executive's selection of a warden.

(b)  Living conditions.--The board shall ensure that the living conditions within the prison and alternative housing facilities are healthful and otherwise adequate.

(c)  Unannounced inspections.--The board shall, at least twice each year, conduct an unannounced inspection of the prison's physical plant. During such inspections, the board shall interview a cross section of inmates, out of the presence of the warden and his agents, to determine the conditions within the prison and alternative housing facilities. After each inspection, the board shall prepare a written report setting forth its findings and determinations which shall be available for public inspection.

(d)  Operations to be consistent with law.--The board shall ensure that the prison is being operated in accordance with its regulations and the laws and regulations of this Commonwealth and of the United States.

(e)  Investigations.--The board shall investigate allegations of inadequate prison conditions and improper practices occurring within the prison and may make such other investigations or reviews of prison operation and maintenance. The books, papers and records of the prison, including, but not limited to, the papers and records of the warden and those relating to individual inmates, shall at all times be available for inspection by the board.



Section 1725 - Rules and regulations

§ 1725.  Rules and regulations.

The board shall, in the manner provided by law, promulgate such rules, regulations and forms it deems necessary for the proper administration of the board and for the operation of the prison and alternative housing facilities.



Section 1726 - Warden

§ 1726.  Warden.

(a)  Appointment.--

(1)  The chief executive shall appoint a warden subject to confirmation by the board. The warden shall serve at the pleasure of the chief executive, who shall fix an appropriate salary.

(2)  The warden shall be a resident of the county six months after the date of appointment.

(b)  Duty to employ staff.--Subject to approval of the manager, the warden shall employ deputies, assistants and other personnel required to adequately operate the prison and alternative housing facilities.

(c)  Duty to report.--

(1)  The warden shall submit an annual written report to the board which shall contain information on the population, conditions and practices in the prison and other matters as specified by the board. The annual report shall be available for public inspection.

(2)  The warden shall report to the county chief executive and to the board.



Section 1727 - Board meetings

§ 1727.  Board meetings.

The board shall meet at least once each month and shall keep regular minutes of its proceedings which shall be open to public inspection.



Section 1728 - Contracts and purchases

§ 1728.  Contracts and purchases.

All contracts and purchases required for the maintenance and support of the prisoners, repairs and improvements of the prison and alternative housing facilities and materials and supplies shall be conducted in accordance with the applicable provisions of the county administrative code.



Section 1731 - Establishment

SUBCHAPTER C

BOARD OF INSPECTORS

Sec.

1731.  Establishment.

1732.  Board meetings.

1733.  Appointment of warden and employees.

1734.  Powers of peace officers.

1735.  Expenditures.

1736.  Bonding requirement.

Subchapter Heading.  The heading of Subchapter C was amended October 27, 2010, P.L.931, No.95, effective immediately, retroactive to October 12, 2009.

§ 1731.  Establishment.

(a)  General rule.--

(1)  In counties of the third, fourth and fifth class, the persons now holding the following offices and their successors in each county of the third, fourth or fifth class shall compose a board to be known as the board of inspectors of the jail or county prison.

(2)  The following persons shall be members of the board:

(i)  The president judge of the court of common pleas or a judge designated by him.

(ii)  The district attorney.

(iii)  The sheriff.

(iv)  The controller.

(v)  The county commissioners.

(3)  The board and the officers appointed by it shall provide for the safekeeping, discipline and employment of inmates and the government and management of the correctional institution.

(4)  The duty of the sheriff relating to the safekeeping of inmates shall cease and determine on their committal to the correctional institution, and the sheriff may not be furnished a residence in the correctional institution.

(5)  Notwithstanding the provisions of paragraph (2), the president judge may choose at any time to delete the judge position from the board by so notifying the chairperson and secretary of the board in writing. The decision to delete this position shall remain in effect for as long as the president judge making the decision shall remain as president judge and thereafter until rescinded in like fashion by a successor.

(b)  Counties that may elect to be subject to subchapter.--Any county of the sixth, seventh or eighth class may elect by resolution of the county commissioners to be governed by the provisions of this subchapter.



Section 1732 - Board meetings

§ 1732.  Board meetings.

(a)  Quorum.--A majority of the members of the board shall constitute a quorum for the transaction of business, and all actions of the board shall be by the approval of a majority of all the members of the board.

(b)  Frequency and nature of meetings.--

(1)  The board shall meet monthly, or more often if required, and keep regular minutes of their proceedings in a book to be filed with the financial records of the county. The board shall make such rules and regulations for the government and management of the county correctional institution and the safekeeping, discipline and employment of the inmates, as may be deemed necessary.

(2)  The meetings shall be held at the county correctional institution no less often than quarterly.



Section 1733 - Appointment of warden and employees

§ 1733.  Appointment of warden and employees.

The board shall appoint a warden of the county correctional institution. The warden, subject to the approval of the board, may appoint such deputy or deputies, assistant or assistants or corrections officers as may be required in the taking care of the county correctional institution. The number and compensation of such deputies, assistants or corrections officers shall be fixed by the county salary board.



Section 1734 - Powers of peace officers

§ 1734.  Powers of peace officers.

A chief administrator, deputy warden or corrections officer of a county correctional institution may exercise the powers of a peace officer in the performance of that person's duties generally in:

(1)  Guarding, protecting and delivering inmates.

(2)  Protecting the property and interests of the county.

(3)  Capturing and returning inmates that may have escaped.



Section 1735 - Expenditures

§ 1735.  Expenditures.

All the expenditures required for the support and maintenance of inmates and the repairs and improvement of the county correctional institution shall be paid from the county treasury by warrants drawn, in the mode prescribed by law, on the regular appropriation for the purpose. No warrant shall be certified by the controller for any expense connected with the county correctional institution unless on vouchers approved by a majority of the board and endorsed by the president and secretary of the board, and all contracts involving an expenditure of funds from the county treasury shall be made in accordance with the procedures set forth in Article XVIII of the act of August 9, 1955 (P.L.323, No.130), known as The County Code.



Section 1736 - Bonding requirement

§ 1736.  Bonding requirement.

The chief administrator of a county correctional institution, at the time of appointment, shall give bond, with good and sufficient security to be fixed and approved by the board of inspectors, for the faithful performance of the chief administrator's duty and may at any time be removed by the board for misconduct or inefficiency. All deputies, assistants or corrections officers shall also give bond if required by the board and may at any time be suspended by the chief administrator or removed by the board.



Section 1741 - Sixth, seventh and eighth class counties

SUBCHAPTER D

ALTERNATIVE PLAN FOR CERTAIN COUNTIES

Sec.

1741.  Sixth, seventh and eighth class counties.

1742.  Appointment of prison commissioners.

§ 1741.  Sixth, seventh and eighth class counties.

(a)  Management by sheriff.--In a county of the sixth, seventh and eighth class, the government, management and control of the county prison and the safekeeping, care, maintenance, discipline and employment of the inmates therein are vested in the sheriff of the county and the officers and employees appointed by the sheriff.

(b)  Residence may be furnished.--The sheriff and the sheriff's family may be furnished a residence in the county prison.

(c)  Staffing.--The sheriff shall, from time to time, with approval of the county salary board, appoint as many corrections officers and other employees of the county prison as the salary board shall approve. The compensation of the corrections officers and other employees shall be fixed by the county salary board in the same manner as the compensation of other appointed county officers and employees.



Section 1742 - Appointment of prison commissioners

§ 1742.  Appointment of prison commissioners.

Whenever the appointment of prison commissioners in any county having a population of more than 150,000 is by law lodged in the judges of the court of common pleas, the appointments shall, in all cases as nearly as possible, be equally divided between the two political parties polling the highest number of votes at the preceding general election.



Section 1751 - Costs of confinement

SUBCHAPTER E

PENAL OPERATIONS AND PROCEDURES

Sec.

1751.  Costs of confinement.

1752.  Board of inspectors to regulate salaries of wardens and other staff.

1753.  Residence of warden.

1754.  Bonds for county prison staff in fourth class counties.

1755.  Property exempt from taxation.

1756.  Loss of privileges.

1757.  Collection from certain inmates.

1758.  County recording system for application of restraints to pregnant prisoners or detainees.

§ 1751.  Costs of confinement.

(a)  Liability of cities.--

(1)  When an inmate is committed to any county correctional institution in this Commonwealth either for the nonpayment of a fine or penalty imposed for the violation of any city ordinance or while awaiting a hearing upon any charge for the violation of any city ordinance, the costs of proceedings and the expenses of maintaining the inmate during his confinement by virtue of the commitment shall be borne and paid by the city whose ordinance was alleged to have been violated or to which any such fines or penalties are payable.

(2)  The county in which the city is located shall not be liable to the sheriff for any such maintenance or to any officer, magistrate or person for any costs of such proceedings.

(b)  Nonapplicability.--This section does not apply to a city of the third class.



Section 1752 - Board of inspectors to regulate salaries of wardens and other staff

§ 1752.  Board of inspectors to regulate salaries of wardens and other staff.

(a)  General rule.--The board of inspectors in any county where such board exists shall, from time to time, fix and change the salaries and compensation of the deputy wardens, corrections officers and other persons employed in and about the county prison.

(b)  Nonapplicability.--This section shall not apply to counties in which cities are coextensive with the counties.



Section 1753 - Residence of warden

§ 1753.  Residence of warden.

In any county where the government of the county prison is vested in a prison board, the prison board may fix the place of residence of the warden of the county prison either in the jail or elsewhere.



Section 1754 - Bonds for county prison staff in fourth class counties

§ 1754.  Bonds for county prison staff in fourth class counties.

In any county of the fourth class in which there is a board of inspectors, the board shall pay out of the public moneys under its jurisdiction the premiums on all bonds of employees appointed by the board who are required to furnish bond.



Section 1755 - Property exempt from taxation

§ 1755.  Property exempt from taxation.

All the property, real and personal, authorized to be held under the former act of June 26, 1895 (P.L.377, No.269), entitled "An act authorizing the erection of work-houses in the several counties of this Commonwealth," shall be exempt from taxation and from levy and sale by virtue of execution or any other process.



Section 1756 - Loss of privileges

§ 1756.  Loss of privileges.

A chief administrator of a county correctional institution may refuse to permit a prisoner to exercise the prisoner's privilege to leave the county correctional institution for a period of not more than five days for any breach of discipline or other violation of regulations of the county correctional institution.



Section 1757 - Collection from certain inmates

§ 1757.  Collection from certain inmates.

The governing body of a county correctional institution or, where applicable, the county commissioners, may, by resolution which shall establish rates and qualifications, authorize the chief administrator to collect a reasonable amount from inmates incarcerated only on weekends or other short periods each week.



Section 1758 - County recording system for application of restraints to pregnant prisoners or detainees

§ 1758.  County recording system for application of restraints to pregnant prisoners or detainees.

(a)  General rule.--The application of restraints to a pregnant prisoner or detainee occurring pursuant to section 5905 (relating to healthy birth for incarcerated women) shall constitute an incident that qualifies as an extraordinary occurrence that must be reported to the department in the County Extraordinary Occurrence Monthly Report.

(b)  Information to be included in County Extraordinary Occurrence Monthly Report.--

(1)  Any and all incidents where the application of restraints to a pregnant prisoner or detainee pursuant to section 5905 occurred must be included in the County Extraordinary Occurrence Monthly Report that is submitted to the department. An indication of the incidents must be noted on the designated report form or other available approved method, if applicable, and individual, separate written findings must accompany the form for each incident that occurred.

(2)  Written findings of each incident as required under paragraph (1) must include the following:

(i)  the circumstances that led to the determination that the prisoner or detainee represented a substantial risk of imminent flight; or

(ii)  the circumstances that led to the determination that other extraordinary medical or security circumstances dictated the prisoner or detainee be restrained to ensure the safety and security of the prisoner or detainee, the staff of the correctional institution or medical facility, other prisoners or detainees or the public.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"County Extraordinary Occurrence Monthly Report."  A collection of statistics and other information by the department on designated report forms or by other available approved methods for the collection of such incident information under this section and in accordance with written local policy providing for the collection of population information prescribed by 37 Pa. Code 95.242 (relating to Statistical/ informational reporting).

"Department."  The Department of Corrections of the Commonwealth.

(July 2, 2010, P.L.275, No.45, eff. 60 days)

2010 Amendment.  Act 45 added section 1758.



Section 1761 - Establishment by adjoining counties

SUBCHAPTER F

JOINT DETENTION CENTERS

Sec.

1761.  Establishment by adjoining counties.

1762.  Selection of site.

1763.  Buildings.

1764.  Construction contracts.

1765.  Advisory board.

1766.  Meetings.

1767.  Chief administrator and employees.

1768.  Rules and regulations.

1769.  Initial transfer of inmates.

1770.  Employment of inmates.

1771.  Cost of transporting inmates.

1772.  Financial reporting.

1773.  Allocation of expenses to counties.

1774.  County appropriations.

1775.  Exemption from taxation.

§ 1761.  Establishment by adjoining counties.

(a)  Authority.--The county commissioners of any two or more adjoining counties may join in establishing, according to a plan, detention facilities for the confinement of persons awaiting trial or sentence on criminal charges, convicted on criminal charges or not otherwise eligible for confinement in other county correctional institutions.

(b)  Preapproval of plan by department.--Before establishing detention facilities, the counties shall submit their plan to the department for approval. The department may require, as a condition to approving any plan, that two or more adjoining counties join with another adjoining county to establish detention facilities.



Section 1762 - Selection of site

§ 1762.  Selection of site.

Whenever the commissioners of any two or more adjoining counties decide and agree to construct a joint detention facility, they shall acquire a suitable site for the facility. The site may be selected from suitable lands already held by any county of the district for county purposes from lands donated for such purposes or any quantity of land within the respective districts. In the selection of a site, there shall be taken into consideration the objects and purposes of the joint detention center. Title to the land shall be approved by the county solicitor of the county in which the land is located, or such other title guarantee corporation or attorney as may be designated by the commissioners of the counties, and shall be taken in the name of the county or counties comprising the district. The site, before purchase, shall be approved by the department.



Section 1763 - Buildings

§ 1763.  Buildings.

After the selection and acquisition of sites, the county commissioners of the counties may erect and construct suitable and necessary buildings thereon, repair any buildings already erected and equip the sites for use and occupancy.



Section 1764 - Construction contracts

§ 1764.  Construction contracts.

Joint detention facilities shall be constructed by contract or contracts let by the county commissioners of the counties to the lowest responsible and best bidder after due advertisement in at least one newspaper, published in each of the counties joining in the erection of the joint detention facilities, once a week for two consecutive weeks. When so constructed, the joint detention facilities shall be equipped by the county commissioners of the counties at the cost of the counties in the same manner as other county buildings are equipped.



Section 1765 - Advisory board

§ 1765.  Advisory board.

After joint detention facilities have been erected and equipped and are ready for occupancy, the president judges of the courts of common pleas of the counties joining in the construction of the joint detention facilities shall appoint an advisory board to consist of three persons from each of the counties. The president judge of each of the counties shall appoint one member of the board to serve for one year, one to serve for two years and one to serve for three years or until their successors are appointed and qualified. All appointments at the expiration of any term shall be for a term of three years.



Section 1766 - Meetings

§ 1766.  Meetings.

(a)  General rule.--The advisory board shall meet at such times as it deems necessary. The board shall visit and inspect and keep in close touch with the management and operation of the joint detention facilities and shall, from time to time, make such recommendations and suggestions to the county commissioners for changes or improvements in the management and operations of the joint detention facilities as may be deemed advisable. It shall also make an annual report to the county commissioners concerning the management and operation of the joint detention facilities.

(b)  Administrative support.--The county commissioners shall, at the expense of the counties, provide a meeting place for the board and furnish all supplies and materials necessary to carry on its work.

(c)  Reimbursement of expenses.--The members of the board shall not receive any compensation for their services but shall be reimbursed for all actual and necessary expenses incurred in the discharge of their duties, which expenses shall be paid by the counties as part of the cost of maintenance of the joint detention facilities.



Section 1767 - Chief administrator and employees

§ 1767.  Chief administrator and employees.

The county commissioners of the counties may, after consultation with the advisory board, employ a chief administrator and such other employees as may be necessary to conduct and manage properly the joint detention facilities and shall fix their compensation. The duties of those officers shall be prescribed by the rules and regulations of the joint detention facilities. They shall hold their offices, respectively, at the pleasure of and their compensation shall be fixed by the appointing power.



Section 1768 - Rules and regulations

§ 1768.  Rules and regulations.

The county commissioners of the counties shall, before any inmate may be admitted to the joint detention facilities, after consulting with the advisory board, make general rules and regulations for the management of the joint detention facilities, which rules and regulations shall be effective after they are approved by the department.



Section 1769 - Initial transfer of inmates

§ 1769.  Initial transfer of inmates.

When, in any district formed by counties under this subchapter, the arrangements are complete for the reception of inmates, transfer of all persons who are subject to confinement as provided in this subchapter shall be made to the joint detention facilities of the district.



Section 1770 - Employment of inmates

§ 1770.  Employment of inmates.

An inmate of a joint detention facility under the provisions of this subchapter, unless disqualified by sickness or otherwise, shall be kept at some useful employment as may be suited to the inmate's age and capacity and as may tend to promote the best interest of the inmate. If an inmate refuses to perform the work assigned to the inmate or is guilty of other acts of insubordination, the chief administrator shall punish the inmate in such manner as the rules and regulations provided for may prescribe. The chief administrator shall keep a record of and report to the advisory board all such offenses and punishments.



Section 1771 - Cost of transporting inmates

§ 1771.  Cost of transporting inmates.

The cost of transporting inmates committed to the joint detention facilities shall be paid by the counties, respectively, from which the inmates are committed. The sheriff of the county for inmates committed by the court and constables for inmates committed by magisterial district judges shall receive for the inmates committed to the joint detention facilities no mileage or travel expenses on writs, except the actual cost of transporting the inmates to the joint detention facilities, together with any other fees for their services allowed by law.



Section 1772 - Financial reporting

§ 1772.  Financial reporting.

A detailed statement of the receipt and expenditures by any county constituting a part of the district for joint detention facilities erected under the provisions of this subchapter shall be published by the county commissioners of each county or by the controller in the county. Where the report is published by the controller, it shall be included in the annual statement of the fiscal affairs of such county.



Section 1773 - Allocation of expenses to counties

§ 1773.  Allocation of expenses to counties.

(a)  General rule.--The original cost of the site and buildings of the joint detention facilities and the equipment thereof, all additions thereto and all fixed overhead charges in conducting the joint detention facilities shall be paid by the counties constituting the districts in the ratio of their population according to the last preceding United States census.

(b)  Inmate expense.--

(1)  The cost of the care and maintenance of the inmates in the districts shall be certified monthly to the counties from which inmates have been committed. The cost shall be paid by the counties in proportion to the number of inmates committed from each county.

(2)  All payments shall be on warrants of the county commissioners, countersigned by the county controller in counties where that office exists.



Section 1774 - County appropriations

§ 1774.  County appropriations.

The county commissioners of each county joining in establishing detention facilities as provided for in this subchapter may make appropriations or incur or increase the indebtedness of the county, in the manner provided by law, to an amount sufficient to pay its proportionate part of the cost of acquiring a site and of erecting, constructing and equipping the joint detention facilities by issuing coupon bonds at a rate of interest not exceeding 7% and payable within 30 years from the date of issue. The county commissioners of the county shall levy an annual tax in an amount necessary to pay interest and sinking fund charges upon such bonds.



Section 1775 - Exemption from taxation

§ 1775.  Exemption from taxation.

All the property, real and personal, authorized to be held by counties under this subchapter shall be exempt from taxation.



Section 1781 - Establishment by counties

SUBCHAPTER G

JOINT INDUSTRIAL FARMS AND WORKHOUSES

Sec.

1781.  Establishment by counties.

1782.  Selection of site.

1783.  Buildings.

1784.  Construction contracts.

1785.  Advisory board.

1786.  Meetings.

1787.  Chief administrator and employees.

1788.  Rules and regulations.

1789.  Initial transfer of inmates.

1790.  Employment of inmates.

1791.  Cost of transporting inmates.

1792.  Nature of inmate employment.

1793.  Sale of goods and materials.

1794.  Financial reporting.

1795.  Allocation of expenses to counties.

1796.  Borrowing authorized.

1797.  Exemption from taxation.

1798.  Nonapplicability.

§ 1781.  Establishment by counties.

The county commissioners of any two or more counties may join in establishing a joint industrial farm and workhouse for the confinement of:

(1)  Persons sentenced by the courts of those counties, after conviction, of any misdemeanor or felony, except murder, voluntary manslaughter, rape and arson.

(2)  Persons who are in default of payment of any fine or penalty, or for nonpayment of costs, or for default in complying with any order of court entered in any prosecution for desertion or nonsupport, or for the violation of any municipal ordinance.



Section 1782 - Selection of site

§ 1782.  Selection of site.

Whenever the commissioners of any two or more counties decide and agree to construct a joint industrial farm and workhouse, they shall acquire a suitable site for the same. The site may be selected from suitable lands already held by any county of the district for county purposes, from lands donated for such purposes or from any quantity of land within the respective districts. In the selection of a site, there shall be taken into consideration the objects and purposes of the joint industrial farm and workhouse and all or as many as practicable of the advantages and resources set forth in this section. The land selected and purchased shall be a varied topography, with natural resources and advantages for many forms of husbandry, fruit growing and stock raising, for brickmaking and for the preparation of all other road and paving material, and shall have good railroad, drainage, sewage and water facilities. Title to the land shall be approved by the county solicitor of the county in which the land is located or such other title guarantee corporation or attorney as may be designated by the commissioners of the counties and shall be taken in the name of the county or counties comprising the district.



Section 1783 - Buildings

§ 1783.  Buildings.

After the selection and acquisition of the sites, the county commissioners of the counties may erect and construct suitable and necessary buildings thereon, repair any buildings already erected and equip the buildings for use and occupancy. All buildings constructed in pursuance of this subchapter shall be plain and inexpensive in character. The labor in constructing such buildings and improvements and facilities shall be supplied by the persons committed to county correctional institutions in the counties or transferred thereto from any county correctional institution, so far as found practicable.



Section 1784 - Construction contracts

§ 1784.  Construction contracts.

Joint industrial farm and workhouse buildings shall be constructed by contract or contracts let by the county commissioners of the counties to the lowest responsible and best bidder, after due advertisement in at least one newspaper, published in each of the counties joining in the erection of the joint industrial farm and workhouse, once a week for four consecutive weeks. When so constructed, the joint industrial farm and workhouse buildings shall be equipped by the county commissioners of the counties at the cost of the counties in the same manner as other county buildings are equipped.



Section 1785 - Advisory board

§ 1785.  Advisory board.

After a joint industrial farm and workhouse has been erected and equipped and is ready for occupancy, the president judges of the courts of common pleas of the counties joining in the construction of the joint industrial farm and workhouse shall appoint an advisory board to consist of three persons from each of the counties. The president judge of each of the counties shall appoint one member of the board to serve for one year, one to serve for two years and one to serve for three years or until their successors are appointed and qualified. All appointments at the expiration of any term shall be for a term of three years.



Section 1786 - Meetings

§ 1786.  Meetings.

(a)  General rule.--The advisory board shall meet monthly and at such other times as may be deemed necessary. The board shall visit and inspect and keep in close touch with the management and operation of the joint industrial farm and workhouse and shall, from time to time, make such recommendations and suggestions to the county commissioners for changes or improvements in the management and operations of the joint industrial farm and workhouse as may be deemed advisable. It shall also make an annual report to the county commissioners concerning the management and operation of the industrial farm and workhouse.

(b)  Administrative support.--The county commissioners shall, at the expense of the counties, provide a meeting place for the board and furnish all supplies and materials necessary to carry on its work.

(c)  Reimbursement of expenses.--The members of the board shall not receive any compensation for their services but shall be allowed all actual and necessary expenses incurred in the discharge of their duties, which shall be paid by the counties as part of the cost of maintenance of the joint industrial farm and workhouse.



Section 1787 - Chief administrator and employees

§ 1787.  Chief administrator and employees.

The county commissioners of the counties may, after consultation with the advisory board, employ a chief administrator and such other employees as may be necessary to conduct and manage properly the joint industrial farm and workhouse and shall fix their compensation. The duties of those officers shall be prescribed by the rules and regulations of the joint industrial farm and workhouse.



Section 1788 - Rules and regulations

§ 1788.  Rules and regulations.

The county commissioners of the counties shall, before any inmate may be admitted to the joint industrial farm and workhouse, after consulting with the advisory board, make general rules and regulations for the management of the joint industrial farm and workhouse.



Section 1789 - Initial transfer of inmates

§ 1789.  Initial transfer of inmates.

(a)  General rule.--When, in any district formed by the counties, the arrangements are complete for the reception of inmates, transfer shall be made from the county correctional institutions to the joint industrial farm and workhouse of the district of all persons:

(1)  Who have been sentenced to any of the county correctional institutions for any misdemeanor or felony, except murder, voluntary manslaughter, rape and arson.

(2)  Who have been committed to any of the county correctional institutions in default of payment of any fine or penalty, or for nonpayment of costs, or for default in complying with any order of court entered in any prosecution for desertion or nonsupport.

(3)  Legally confined in any of the county correctional institutions, except those that are confined awaiting trial or held as material witnesses.

(b)  Persons eligible to become inmates.--

(1)  When any person is convicted in any court in any county of any offense classified as a misdemeanor or felony, except murder, voluntary manslaughter, rape and arson, the punishment of which is or may be imprisonment in any county correctional institution for a period of ten days or more, the court may sentence such person to a joint industrial farm and workhouse of the Commonwealth.

(2)  Courts of record and courts not of record of any county in this Commonwealth may commit to the joint industrial farm and workhouse all persons who might be lawfully committed to the county correctional institution on charges of vagrancy, drunkenness or disorderly conduct, for default or nonpayment of any costs, fine or penalty, for default in complying with any order of court entered in any prosecution for desertion or nonsupport or for violations of municipal ordinances, where, in any such case, the commitment will be for a period of ten days or more.

(c)  Existing county correctional institutions.--The existing county correctional institutions may be retained to confine persons awaiting trial, held as material witnesses or sentenced for a period of less than ten days, and such number of other convicted persons as may be required to perform the necessary institutional maintenance work.

(d)  Clothing and treatment.--All inmates shall be clothed and treated as provided for in this subchapter and in the rules and regulations of the joint industrial farm and workhouse.



Section 1790 - Employment of inmates

§ 1790.  Employment of inmates.

(a)  General rule.--An inmate committed to a joint industrial farm and workhouse under the provisions of this subchapter, unless disqualified by sickness or otherwise, shall be kept at some useful employment as may be suited to the inmate's age and capacity and as may be most profitable to the joint industrial farm and workhouse and tend to promote the best interest of the inmate. If an inmate refuses to perform the work assigned to the inmate or is guilty of other acts of insubordination, the chief administrator shall punish the inmate in such manner as the rules and regulations provided for may prescribe. The chief administrator shall keep a record of and report to the advisory board all such offenses and punishments.

(b)  Pay schedule and inmate accounts.--All inmates shall receive compensation for their work.

(1)  Those inmates employed on institutional maintenance and nonproductive labor shall receive not more than 20¢ per day and not less than 10¢ per day.

(2)  Those inmates employed on productive work shall receive not more than 50¢ per day and not less than 20¢ per day.

(3)  The earnings of an inmate shall be credited to the inmate's account, and disbursements made on approval of the chief administrator of the institution and the written order of the inmate, except, when an inmate is committed for nonsupport, the court which sentenced the prisoner shall order payment of the earnings. At time of release or discharge, the inmate shall receive all moneys remaining in the inmate's account and give receipt for the same.



Section 1791 - Cost of transporting inmates

§ 1791.  Cost of transporting inmates.

(a)  General rule.--The cost of transporting inmates committed to the joint industrial farms and workhouses shall be paid by the counties, respectively, from which the inmates are committed. The sheriff of the county for inmates committed by the court and constables for inmates committed by magisterial district judges shall receive for the inmates committed to the joint industrial farm and workhouse no mileage or travel expenses on writs, except the actual cost of transporting the inmates so committed to the joint industrial farm and workhouse, together with any other fees for their services allowed by law.

(b)  Railroad ticket upon discharge.--When an inmate is discharged from a joint industrial farm and workhouse, the chief administrator thereof shall procure for the inmate a railroad ticket to any point to which the inmate may desire to go, not farther from the joint industrial farm and workhouse than the point from which the inmate was sentenced.



Section 1792 - Nature of inmate employment

§ 1792.  Nature of inmate employment.

A joint industrial farm and workhouse shall employ the inmates committed or transferred thereto in work on or about the buildings and farm and in growing produce, raising stock, etc., for supplies for its own use, the use of the several city and county or county correctional institutions in the district, any political division thereof or any public or charitable institution owned or managed and directed by the counties constituting the district or any political division thereof. Inmates may also be employed in the preparation of road material, in making brick, tile and concrete or other road building material and in the manufacture of other products and materials as may be found practicable for the use of any of the counties constituting the district and for the proper and healthful employment of the inmates.



Section 1793 - Sale of goods and materials

§ 1793.  Sale of goods and materials.

All road material, brick, tile, concrete and other goods and materials prepared or made at a joint industrial farm and workhouse that are not needed for the purposes of the joint industrial farm and workhouse shall be offered for sale at a price to be fixed by the commissioners of the district. In offering such material for sale, preference shall be given to the counties forming the district of the joint industrial farm and workhouse and to the cities, boroughs and townships in the joint district. All moneys so received shall be applied toward paying the overhead expenses of the joint industrial farm and workhouse.



Section 1794 - Financial reporting

§ 1794.  Financial reporting.

A detailed statement of the receipts and expenditures by any county constituting a part of the district for a joint industrial farm and workhouse erected under the provisions of this subchapter shall be published by the county commissioners of each county or by the controller in the county. Where the report is published by the controller, it shall be included in the annual statement of the fiscal affairs of the county.



Section 1795 - Allocation of expenses to counties

§ 1795.  Allocation of expenses to counties.

(a)  General rule.--The original cost of the site and buildings of the joint industrial farm and workhouse, the equipment thereof, all additions thereto and all fixed overhead charges in conducting the joint industrial farm and workhouse shall be paid by the counties constituting the districts in the ratio of their population according to the last preceding United States census.

(b)  Inmate expense.--The cost of the care and maintenance of the inmates shall be certified monthly to the counties from which inmates have been committed. The cost shall be paid by the counties in proportion to the number of inmates committed from each county. All payments shall be on warrants of the county commissioners, countersigned by the county controller in counties where a county controller exists.



Section 1796 - Borrowing authorized

§ 1796.  Borrowing authorized.

The county commissioners of each county joining in establishing a joint industrial farm and workhouse, as provided for in this subchapter, may incur or increase the indebtedness of the county, in the manner provided by law, to an amount sufficient to pay its proportionate part of the cost of acquiring a site and of erecting, constructing and equipping the joint industrial farm and workhouse by issuing coupon bonds at a rate of interest not exceeding 6% and payable within 30 years from the date of issue. The county commissioners of the county shall levy an annual tax in an amount necessary to pay interest and sinking fund charges upon the bonds.



Section 1797 - Exemption from taxation

§ 1797.  Exemption from taxation.

All the property, real and personal, authorized to be held under this subchapter shall be exempt from taxation.



Section 1798 - Nonapplicability

§ 1798.  Nonapplicability.

This subchapter does not apply to cities and counties of the first class.






Chapter 31 - Inmate Labor

Section 3101 - Inmates to be employed

PART III

INMATE CONFINEMENT

Chapter

31.  Inmate Labor

33.  Medical Services

35.  Visitation

37.  Inmate Prerelease Plans

39.  Motivational Boot Camp

41.  State Intermediate Punishment

43.  Execution Procedure and Method

45.  Recidivism Risk Reduction Incentive

47.  Community Corrections Facilities

49.  Safe Community Reentry

50.  Community Corrections Centers and Community Corrections Facilities

59.  Miscellaneous Provisions

Enactment.  Part III was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Special Provisions in Appendix.  See sections 8 and 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to continuation of prior law and applicability.

CHAPTER 31

INMATE LABOR

Subchapter

A.  County Correctional Institutions

B.  State Correctional Institutions

SUBCHAPTER A

COUNTY CORRECTIONAL INSTITUTIONS

Sec.

3101.  Inmates to be employed.

3102.  Disposition of proceeds of labor.

3103.  Agricultural labor at county correctional institutions.

3104.  Inmate labor in county correctional institutions.

3105.  Inmate labor in counties of the first class.

3106.  Inmate-made goods to be branded.

3107.  Sale of inmate-made goods.

Enactment.  Chapter 31 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Subchapter Heading.  The heading of Subchapter A was added October 27, 2010, P.L.931, No.95, effective immediately.

§ 3101.  Inmates to be employed.

The chief administrators may employ the inmates under their control for and on behalf of the Commonwealth and the inmates for and on behalf of their respective counties.



Section 3102 - Disposition of proceeds of labor

§ 3102.  Disposition of proceeds of labor.

All moneys received under the provisions of this subchapter for labor done within county correctional institutions or the products of such labor sold shall be credited on account of the receipts and expenditures paid to and for the maintenance of the respective correctional institutions.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)



Section 3103 - Agricultural labor at county correctional institutions

§ 3103.  Agricultural labor at county correctional institutions.

(a)  General rule.--The chief administrator of a county correctional institution shall permit the employment of such inmates serving sentences therein, as they shall deem advisable, at agricultural labor on any county farm of the county under the direction of any person appointed by the chief administrator, and all inmates so employed shall at all times be amenable to restraint, discipline and punishment in the same manner as if they were confined in the county correctional institution.

(b)  Liability.--No person appointed by a chief administrator of a county correctional institution or his sureties shall be held liable on any bond conditioned for the safekeeping of persons given into that person's care, in case any inmate so employed shall escape, if due care and diligence has been exercised in the discharge of the duties imposed on that person.



Section 3104 - Inmate labor in county correctional institutions

§ 3104.  Inmate labor in county correctional institutions.

(a)  General rule.--An inmate of a county correctional institution who is physically capable may be employed at labor for not more than eight hours each day, other than Sundays and public holidays. The employment may be in such character of work and the production of such goods as may now be manufactured and produced in county correctional institutions and may also be for:

(1)  the manufacture and production of supplies for the county correctional institutions;

(2)  the preparation and manufacture of building material for the construction or repair of the county correctional institution;

(3)  the manufacture and production of crushed stone, brick, tile and culvert pipe or other material suitable for draining roads; or

(4)  the preparation of road building and ballasting material.

(b)  Authority to county commissioners.--The county commissioners or chief administrator of the county correctional institution shall:

(1)  determine the amount, kind and character of the machinery to be erected and the industries to be carried on in the county correctional institution;

(2)  arrange for the purchase and installation of such machinery at the expense of the county; and

(3)  provide for the sale of articles and material produced.

(c)  Funding.--The county commissioners shall make available the necessary funds to carry out the provisions of this section.

(d)  Inmate accounts.--

(1)  The authorities in charge of a county correctional institution shall fix the wages of each inmate to be employed and shall keep an account of all such wages and the amount due each inmate.

(2)  Three-fourths of the amount credited to each inmate, or the entire amount if the inmate so elects, shall constitute a fund for the relief of any person or persons dependent upon the inmate and shall be paid to such persons, establishing dependency to the satisfaction of the authorities, at such times as they may prescribe.

(3)  In case an inmate has no person dependent upon him, the inmate's wages shall be deposited for his benefit and shall be paid to him as follows:

(i)  one-third at the time of his discharge;

(ii)  one-third, three months thereafter; and

(iii)  one-third, six months thereafter.

(e)  Special administrative fund.--

(1)  The authorities in charge of a county correctional institution may establish a fund for the purpose of carrying out this section and may provide for the purchase of machinery and materials and payment of wages from such fund.

(2)  All revenues received from the sale of articles produced shall be paid into the fund.

(f)  Nonapplicability.--This section shall not apply to a county of the first class.

Special Provisions in Appendix.  See section 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to applicability.



Section 3105 - Inmate labor in counties of the first class

§ 3105.  Inmate labor in counties of the first class.

(a)  General rule.--The board of inspectors of a county correctional institution of a county of the first class may establish, from time to time, a scale of wages that shall not be less than 10¢ per day and may pay, and the inmates may receive compensation for their work, according to such scale.

(b)  Inmate account.--

(1)  Except as otherwise provided in paragraph (2), the earnings of each inmate shall be credited to his account and disbursements made on approval of the chief administrator of the institution and the written order of the inmate.

(2)  When an inmate is committed for nonsupport, the court which sentenced the inmate shall order payment of his earnings, and, in the case of other inmates, the court which sentenced the inmate may order payments from his earnings to be paid to his dependents.

(3)  At time of release or discharge, the inmate shall receive all moneys remaining in his account and give receipt for the same.



Section 3106 - Inmate-made goods to be branded

§ 3106.  Inmate-made goods to be branded.

(a)  General rule.--All goods, wares, merchandise or other article or thing made by inmate labor in any correctional institution or other establishment in which inmate labor is employed, whether for the direct benefit and maintenance of the correctional institution or other establishment or upon contract by the authorities of the same with any third person, immediately upon the completion of the same, shall be branded as provided in this section and may not be taken into or exposed in any place for sale at wholesale or retail without that brand.

(b)  Style and place of brand.--

(1)  The brand required by this section shall be in plain English lettering and shall contain at the head or top of the brand the words "inmate made," followed by the year and name of the correctional institution or other establishment in which made.

(2)  The brand shall in all cases, when the nature of the article will permit, be placed on the article and only where the branding is impossible may it be placed on the box or other receptacle or covering in which it is contained.

(3)  The brand shall be affixed to the article by casting, burning, pressing or other such process or means so that the article may not be defaced and in all cases shall be upon the most conspicuous place upon the article or the box, receptacle or covering containing the article.

(c)  Applicability.--This section shall not apply to goods, wares and merchandise shipped to points outside of this Commonwealth.



Section 3107 - Sale of inmate-made goods

§ 3107.  Sale of inmate-made goods.

The department may contract to sell or sell the articles manufactured or produced in any correctional institution which cannot be used therein, to the Commonwealth or to any political subdivision thereof, or to any State, municipality or county authority, created by or under any law of this Commonwealth, or to any State correctional institution, or to any educational or charitable institution receiving aid from the Commonwealth, or to the Federal Government or any department, bureau, commission, authority or agency thereof, or to any other state or political subdivision or authority thereof, or to any institution receiving aid from the Federal Government or of any other state.



Section 3121 - Inmates to be employed

SUBCHAPTER B

STATE CORRECTIONAL INSTITUTIONS

Sec.

3121.  Inmates to be employed.

3122.  Manufacturing Fund.

3123.  Deposit of sales receipts.

3124.  Inmates accounts.

3125.  Remainder of inmate accounts.

3126.  Inmate-made goods to be branded.

3127.  Sale of inmate-made goods.

Enactment.  Subchapter B was added October 27, 2010, P.L.931, No.95, effective immediately.

Special Provisions in Appendix.  See section 24 of Act 95 of 2010 in the appendix to this title for special provisions relating to continuation of prior law.

§ 3121.  Inmates to be employed.

The Chief Administrators at any correctional institution established by the Commonwealth may employ inmates under their control for and on behalf of the Commonwealth, any county, city, borough or township or for any public institution owned, managed and controlled by the Commonwealth.



Section 3122 - Manufacturing Fund

§ 3122.  Manufacturing Fund.

For the purchase of material, equipment and machinery to be used in the designated State correctional institutions, special appropriations shall be made, from time to time, to the Manufacturing Fund.



Section 3123 - Deposit of sales receipts

§ 3123.  Deposit of sales receipts.

(a)  General rule.--The receipts from the sales of manufactured articles, sold as authorized in this subchapter, shall be deposited into the Manufacturing Fund and used for the purchase of further material, equipment, machinery, supplies, staff compensation and inmate pay.

(b)  Monthly reporting.--The department shall make a full monthly report of the products, sales, receipts and disbursements of the industries authorized under this subchapter to the Auditor General.



Section 3124 - Inmates accounts

§ 3124.  Inmates accounts.

(a)  Duty to maintain.--The department shall maintain an account of the labor performed by all inmates under sentence in the institution.

(b)  Contents of accounts.--In the account, the department shall credit the inmate with wages for the time the inmate is actually engaged in work. The rate of the wage and the amount credited to each inmate shall be determined at the discretion of the department.



Section 3125 - Remainder of inmate accounts

§ 3125.  Remainder of inmate accounts.

(a)  Payment on discharge.--All sums credited to an inmate shall be for the benefit of the inmate and paid to the inmate on the inmate's discharge.

(b)  Use for present needs.--An inmate who has sums to the inmate's credit may, subject to the rules and regulations of the department, draw upon the balance of the wages for present needs.



Section 3126 - Inmate-made goods to be branded

§ 3126.  Inmate-made goods to be branded.

(a)  General rule.--All goods, wares, merchandise or other article or thing made by inmate labor in any correctional institution or other establishment in which inmate labor is employed, whether for the direct benefit and maintenance of the correctional institution or other establishment or upon contract by the authorities of the same with any third person, immediately upon the completion of the same, shall be branded as provided in this section and may not be taken into or exposed in any place for sale at wholesale or retail without that brand.

(b)  Style and place of brand.--

(1)  The brand required by this section shall be in plain English lettering and shall contain at the head or top of the brand the words "inmate made," followed by the year and name of the department, correctional institution or other establishment in which made.

(2)  The brand shall in all cases, when the nature of the article will permit, be placed on the article and only where the branding is impossible may it be on the box or other receptacle or covering in which it is contained.

(3)  The brand shall be affixed to the article by casting, burning, pressing or other such process or means so that the article may not be defaced and in all cases shall be upon the most conspicuous place upon the article or the box, receptacle or covering containing the article.

(c)  Applicability.--This section shall not apply to goods, wares and merchandise shipped to points outside this Commonwealth.



Section 3127 - Sale of inmate-made goods

§ 3127.  Sale of inmate-made goods.

The department may contract to sell or sell the articles manufactured or produced in any correctional institution which cannot be used therein to the Commonwealth or to any political subdivision thereof, or to any State, municipality or county authority created by or under any law of this Commonwealth or to any State correctional institution or to any educational or charitable institution receiving aid from the Commonwealth, or to the Federal Government or any department, bureau, commission, authority or agency thereof, or to any other state or political subdivision or authority thereof, or to any institution receiving aid from the Federal Government or of any other state.






Chapter 33 - Medical Services

Section 3301 - Short title of chapter

CHAPTER 33

MEDICAL SERVICES

Sec.

3301.  Short title of chapter.

3302.  Definitions.

3303.  Medical Services Program.

3304.  Powers and duties of department.

3305.  Costs outstanding upon release.

3306.  Report to General Assembly.

3307.  Applicability.

Enactment.  Chapter 33 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

§ 3301.  Short title of chapter.

This chapter shall be known and may be cited as the Correctional Institution Medical Services Act.



Section 3302 - Definitions

§ 3302.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Program."  The Medical Services Program established for inmates under section 3303 (relating to Medical Services Program).



Section 3303 - Medical Services Program

§ 3303.  Medical Services Program.

(a)  Establishment.--The Medical Services Program is established in the department which shall include, but not be limited to, the provisions of this chapter. The program shall be a copay program requiring inmates to pay a fee to cover a portion of the actual costs of the medical services provided.

(b)  Fees.--

(1)  The department shall develop by regulation a program for inmates which includes fees for certain medical services. The regulations shall provide for consistent medical services guidelines by specifying the medical services which are subject to fees, the fee amounts, payment procedures, medical services which are not subject to fees and fees applicable to medical emergencies, chronic care and preexisting conditions.

(2)  In addition to other medical services provided to the inmate, an inmate may be required to pay a fee for medical services provided because of injuries the inmate inflicted upon himself or another inmate.

(c)  Explanation of program.--Each inmate shall be advised of the medical services fees and payment procedures at the time of intake. An explanation of the program regulations shall be included in the inmate handbook.

(d)  Written notice of changes.--Each inmate shall receive written notice of any changes in medical services fees and payment procedures and an initial written notice of the program's implementation.

(e)  Payment for medical services.--

(1)  No inmate shall be denied access to medical services because of an inability to pay the required fees.

(2)  The department shall devise and implement a program whereby inmates of State correctional institutions who have medical insurance shall pay for their own medical needs through that insurance. This program shall be contained in regulations promulgated by the department.

(f)  Fee debits.--An inmate shall acknowledge in writing any debit made to his inmate account for a medical services fee.

(g)  Deposits.--Medical services fees collected under this chapter shall be deposited in the General Fund.

Cross References.  Section 3303 is referred to in sections 3302, 3304 of this title.



Section 3304 - Powers and duties of department

§ 3304.  Powers and duties of department.

The department shall implement the program by:

(1)  Issuing regulations as required under section 3303 (relating to Medical Services Program).

(2)  Providing department staff and medical services providers with training relating to the program.

(3)  Developing administrative forms for the implementation of the program.

(4)  Providing for administrative and accounting procedures for the program and an annual audit of the program.

(5)  Providing written notice to all current inmates regarding implementation of the program.

Cross References.  Section 3304 is referred to in section 3306 of this title.



Section 3305 - Costs outstanding upon release

§ 3305.  Costs outstanding upon release.

(a)  Right to seek recovery of costs.--The department may seek to recover any amount owed for medical services fees by an inmate upon release from prison through a civil action brought within one year of the inmate's release. The department shall have the burden to prove the amount owed.

(b)  Defense.--An inmate's inability to pay as determined by the court shall be a defense to the payment of part or all of the fees.



Section 3306 - Report to General Assembly

§ 3306.  Report to General Assembly.

The department shall submit to the chairmen and minority chairmen of the Appropriations Committee and the Judiciary Committee of the Senate and the chairmen and minority chairmen of the Appropriations Committee and the Judiciary Committee of the House of Representatives an annual report on the program. The report shall provide information on the fees charged and the fees collected under the program and shall include a summary of the annual audit of the program as required under section 3304 (relating to powers and duties of department). The report may recommend legislative changes for the program and propose model legislation for counties which may wish to develop similar programs.



Section 3307 - Applicability

§ 3307.  Applicability.

The department shall collect fees for medical services provided to an inmate after the effective date of the program regulations as published in the Pennsylvania Bulletin.






Chapter 35 - Visitation

Section 3501 - (Reserved)

CHAPTER 35

VISITATION

Subchapter

A.  (Reserved)

B.  Official Visitation

Enactment.  Chapter 35 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

SUBCHAPTER A

(Reserved)

Sec.

3501.  (Reserved).

3502.  (Reserved).

3503.  (Reserved).

Subchapter Heading.  The heading of Subchapter A was amended July 5, 2012, P.L.1050, No.122, effective in 60 days.

Prior Provisions.  Former Subchapter A, which related to general provisions, was added August 11, 2009, P.L.147, No.33, and reserved July 5, 2012, P.L.1050, No.122, effective in 60 days.

§ 3501.  (Reserved).

Prior Provisions.  Former section 3501, which related to gubernatorial visitor for philanthropic purposes, was added August 11, 2009, P.L.147, No.33, and reserved July 5, 2012, P.L.1050, No.122, effective in 60 days.



Section 3502 - (Reserved)

§ 3502.  (Reserved).

Prior Provisions.  Former section 3502, which related to official visitors, was added August 11, 2009, P.L.147, No.33, and reserved July 5, 2012, P.L.1050, No.122, effective in 60 days.



Section 3503 - (Reserved)

§ 3503.  (Reserved).

Prior Provisions.  Former section 3503, which related to rights of official visitors, was added August 11, 2009, P.L.147, No.33, and reserved July 5, 2012, P.L.1050, No.122, effective in 60 days.



Section 3511 - Short title of subchapter

SUBCHAPTER B

OFFICIAL VISITATION

Sec.

3511.  Short title of subchapter.

3512.  Definitions.

3513.  Visitation.

3514.  Employees of official visitor.

§ 3511.  Short title of subchapter.

This subchapter shall be known and may be cited as the Official Visitation of Correctional Institutions Act.



Section 3512 - Definitions

§ 3512.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Official visitor."  The Governor, Lieutenant Governor, President pro tempore and members of the Senate, Speaker and members of the House of Representatives, justices and judges of the courts of record, General Counsel, Attorney General and his deputies and authorized members of the Pennsylvania Prison Society who have been designated as official visitors, whose names shall be given to a chief administrator, in writing, together with the terms of their appointment under its corporate seal.



Section 3513 - Visitation

§ 3513.  Visitation.

(a)  Time.--An official visitor may enter and visit any correctional institution on any and every day, including Sundays, between the hours of 9 a.m. and 5 p.m. Visits at any other time shall be made only with the special permission of the chief administrator.

(b)  Denial of entry.--

(1)  If a chief administrator of a State correctional institution is of the opinion that the visit would be dangerous to the discipline or welfare of the correctional institution or the safety of the visitor, the chief administrator may temporarily deny entry to any official visitor if the secretary has previously declared that an emergency situation exists within the correctional institution.

(2)  If a temporary exclusion under paragraph (1) exceeds 72 hours, the official visitor may apply to the Commonwealth Court for a ruling upon the secretary to show cause why the official visitor should not be permitted entry into the State correctional institution.

(c)  Temporary denial of visitation for county correctional institutions.--

(1)  If the chief administrator of a county correctional institution has previously determined that an emergency exists at the county correctional institution, the chief administrator may, with the approval of the president judge of the court of common pleas of the county where the county correctional institution is located, temporarily deny entry to an official visitor.

(2)  If a temporary exclusion under paragraph (1) exceeds 72 hours, the official visitor may apply to the Commonwealth Court for a ruling upon the president judge to show cause why the official visitor should not be permitted entry into the county correctional institution.

(d)  Interviews.--

(1)  An official visitor may interview privately any inmate confined in any correctional institution and for that purpose may enter the cell, room or apartment wherein any inmates are confined.

(2)  If the chief administrator at the time of the visit is of the opinion that entry into a cell would be dangerous to the discipline of the correctional institution, then the chief administrator may conduct any inmates with whom the official visitor may desire a private interview into another cell or room as the chief administrator may designate and there permit the private interview between the official visitor and the inmate to take place.

(e)  Official visitors and employees not exempt from prosecution.--Official visitors and their employees shall not be exempt from prosecution for any criminal offense, including, but not limited to, a violation of 18 Pa.C.S. §§ 5121 (relating to escape), 5122 (relating to weapons or implements for escape) and 5123 (relating to contraband).

(f)  Decree of court.--

(1)  If an official visitor violates any provision of this section, any chief administrator of a correctional institution may apply to the appropriate court for a ruling upon the official visitor to show cause why the official visitor should not be deprived of his official visitation status.

(2)  Upon proof to the satisfaction of the court, the court shall enter a decree against the official visitor depriving him of all rights, privileges and functions of an official visitor.



Section 3514 - Employees of official visitor

§ 3514.  Employees of official visitor.

One employee of an official visitor may accompany the official visitor when visiting any correctional institution and may be present during an interview conducted by the official visitor.






Chapter 37 - Inmate Prerelease Plans

Section 3701 - Establishment of prerelease centers (Repealed)

CHAPTER 37

INMATE PRERELEASE PLANS

Sec.

3701.  Establishment of prerelease centers (Repealed).

3702.  Prerelease plan for inmates (Repealed).

3703.  Rules and regulations (Repealed).

3704.  Salaries and wages of inmates (Repealed).

Enactment.  Chapter 37 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Cross References.  Chapter 37 is referred to in section 5003 of this title.

§ 3701.  Establishment of prerelease centers (Repealed).

2012 Repeal.  Section 3701 was repealed July 5, 2012, P.L.1050, No.122, effective July 1, 2013.



Section 3702 - Prerelease plan for inmates (Repealed)

§ 3702.  Prerelease plans for inmates (Repealed).

2012 Repeal.  Section 3702 was repealed July 5, 2012, P.L.1050, No.122, effective July 1, 2013.



Section 3703 - Rules and regulations (Repealed)

§ 3703.  Rules and regulations (Repealed).

2012 Repeal.  Section 3703 was repealed July 5, 2012, P.L.1050, No.122, effective July 1, 2013.



Section 3704 - Salaries and wages of inmates (Repealed)

§ 3704.  Salaries and wages of inmates (Repealed).

2012 Repeal.  Section 3704 was repealed July 5, 2012, P.L.1050, No.122, effective July 1, 2013.






Chapter 39 - Motivational Boot Camp

Section 3901 - Scope of chapter

CHAPTER 39

MOTIVATIONAL BOOT CAMP

Sec.

3901.  Scope of chapter.

3902.  Declaration of policy.

3903.  Definitions.

3904.  Selection of inmate participants.

3905.  Motivational boot camp program.

3906.  Procedure for selection of participant in motivational   boot camp program.

3907.  Completion of motivational boot camp program.

3908.  Appeals.

3909.  Evaluation.

Enactment.  Chapter 39 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Cross References.  Chapter 39 is referred to in section 9721 of Title 42 (Judiciary and Judicial Procedure).

§ 3901.  Scope of chapter.

This chapter authorizes motivational boot camps.



Section 3902 - Declaration of policy

§ 3902.  Declaration of policy.

The General Assembly finds and declares as follows:

(1)  The Commonwealth recognizes the severe problem of overcrowding in correctional institutions and understands that overcrowding is a causative factor contributing to insurrection and prison rioting.

(2)  The Commonwealth also recognizes that the frequency of convictions responsible for the dramatic expansion of the population in correctional institutions is attributable in part to the increased use of drugs and alcohol.

(3)  The Commonwealth, in wishing to salvage the contributions and dedicated work which its displaced citizens may someday offer, is seeking to explore alternative methods of incarceration which might serve as the catalyst for reducing criminal behavior.



Section 3903 - Definitions

§ 3903.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The Pennsylvania Commission on Sentencing.

"Eligible inmate."  A person sentenced to a term of confinement under the jurisdiction of the Department of Corrections who is serving a term of confinement, the minimum of which is not more than two years and the maximum of which is five years or less, or an inmate who is serving a term of confinement, the minimum of which is not more than three years where that inmate is within two years of completing his minimum term, and who has not reached 40 years of age at the time he is approved for participation in the motivational boot camp program. The term shall not include any inmate who is subject to a sentence the calculation of which included an enhancement for the use of a deadly weapon as defined pursuant to the sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing, any inmate who has been convicted or adjudicated delinquent of any crime requiring registration under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders) or any inmate with a current conviction or a prior conviction within the past ten years for any of the following offenses:

18 Pa.C.S. § 2502 (relating to murder).

18 Pa.C.S. § 2503 (relating to voluntary manslaughter).

18 Pa.C.S. § 2506 (relating to drug delivery resulting in death).

18 Pa.C.S. § 2901(a) (relating to kidnapping).

18 Pa.C.S. § 3301(a)(1)(i) (relating to arson and related offenses).

18 Pa.C.S. § 3502 (relating to burglary) in the case of burglary of a structure adapted for overnight accommodation in which at the time of the offense any person is present.

18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery).

18 Pa.C.S. § 3702 (relating to robbery of motor vehicle).

18 Pa.C.S. § 7508 (a)(1)(iii), (2)(iii), (3)(iii) or (4)(iii) (relating to drug trafficking sentencing and penalties).

"Motivational boot camp."  A program in which eligible inmates participate for a period of six months in a humane program for motivational boot camp programs which shall provide for rigorous physical activity, intensive regimentation and discipline, work on public projects, substance abuse treatment services licensed by the Department of Health, continuing education, vocational training, prerelease counseling and community corrections aftercare.

(July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 amended the def. of "eligible inmate."

Special Provisions in Appendix.  See section 10 of Act 33 of  2009 in the appendix to this title for special provisions relating to applicability.



Section 3904 - Selection of inmate participants

§ 3904.  Selection of inmate participants.

(a)  Duties of commission.--Through the use of sentencing guidelines, the commission shall employ the definition of "eligible inmate" as provided in this chapter to further identify inmates who would be appropriate for participation in a motivational boot camp.

(b)  Duties of sentencing judge.--The sentencing judge shall employ the sentencing guidelines to identify those defendants who are eligible for participation in a motivational boot camp. The judge shall have the discretion to exclude a defendant from eligibility if the judge determines that the defendant would be inappropriate for placement in a motivational boot camp. The judge shall note on the sentencing order whether the defendant has been identified as eligible for a motivational boot camp program.

(c)  Duties of department.--The secretary shall promulgate rules and regulations providing for inmate selection criteria and the establishment of motivational boot camp selection committees within each diagnostic and classification center of the department.

(d)  Waiver of eligibility requirements.--

(1)  The prosecuting attorney, in the prosecuting attorney's sole discretion, may advise the court that the Commonwealth has elected to waive the eligibility requirements of this chapter if the victim has been given notice of the prosecuting attorney's intent to waive the eligibility requirements and an opportunity to be heard on the issue.

(2)  The court, after considering victim input, may refuse to accept the prosecuting attorney's waiver of the eligibility requirements.

(July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 added subsec. (d).



Section 3905 - Motivational boot camp program

§ 3905.  Motivational boot camp program.

(a)  Establishment.--There is hereby established in the department a motivational boot camp program.

(b)  Program objectives.--The objectives of the program are:

(1)  To protect the health and safety of the Commonwealth by providing a program which will reduce recidivism and promote characteristics of good citizenship among eligible inmates.

(2)  To divert inmates who ordinarily would be sentenced to traditional forms of confinement under the custody of the department to motivational boot camps.

(3)  To provide discipline and structure to the lives of eligible inmates and to promote these qualities in the postrelease behavior of eligible inmates.

(c)  Rules and regulations.--

(1)  The secretary shall promulgate rules and regulations which shall include, but not be limited to, inmate discipline, selection criteria, programming and supervision and administration.

(2)  The department shall provide four weeks of intensive training for all staff prior to the start of their involvement with the program.

(d)  Approval.--Motivational boot camp programs may be established only at correctional institutions classified by the secretary as motivational boot camp institutions.

(e)  Evaluation.--The department and the commission shall monitor and evaluate the motivational boot camp programs to ensure that the programmatic objectives are met. Both shall present biennial reports of the evaluations to the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives no later than February 1 in alternate years.



Section 3906 - Procedure for selection of participant in motivational boot camp program

§ 3906.  Procedure for selection of participant in motivational boot camp program.

(a)  Application.--An eligible inmate may make an application to the motivational boot camp selection committee for permission to participate in the motivational boot camp program.

(b)  Selection.--If the selection committee determines that an inmate's participation in the program is consistent with the safety of the community, the welfare of the applicant, the programmatic objectives and the rules and regulations of the department, the committee shall forward the application to the secretary or his designee for approval or disapproval.

(c)  Conditions.--Applicants may not participate in the motivational boot camp program unless they agree to be bound by all the terms and conditions thereof and indicate their agreement by signing a memorandum of understanding.

(d)  Qualifications to participate.--Satisfaction of the qualifications set forth in this section to participate does not mean that an inmate will automatically be permitted to participate in the program.

(e)  Expulsion from program.--

(1)  An inmate's participation in the motivational boot camp unit may be suspended or revoked for administrative or disciplinary reasons.

(2)  The department shall develop regulations consistent with this subsection.



Section 3907 - Completion of motivational boot camp program

§ 3907.  Completion of motivational boot camp program.

Upon certification by the department of the inmate's successful completion of the program, the Pennsylvania Board of Probation and Parole shall immediately release the inmate on parole, notwithstanding any minimum sentence imposed in the case. The parolee will be subject to intensive supervision for a period of time determined by the board, after which the parolee will be subject to the usual parole supervision. For all other purposes, the parole of the inmate shall be as provided by Chapter 61 (relating to Pennsylvania Board of Probation and Parole).



Section 3908 - Appeals

§ 3908.  Appeals.

Nothing in this chapter shall be construed to enlarge or limit the right of an inmate to appeal his or her sentence.



Section 3909 - Evaluation

§ 3909.  Evaluation.

The department and the commission shall monitor and evaluate the motivational boot camp program to ensure that the programmatic objectives are met.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added section 3909.






Chapter 41 - State Intermediate Punishment

Section 4101 - Scope of chapter

CHAPTER 41

STATE INTERMEDIATE PUNISHMENT

Sec.

4101.  Scope of chapter.

4102.  Findings and purpose.

4103.  Definitions.

4104.  Referral to State intermediate punishment program.

4105.  Drug offender treatment program.

4106.  Written guidelines and regulations.

4107.  Reports.

4108.  Construction.

4109.  Evaluation (Repealed).

Enactment.  Chapter 41 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Cross References.  Chapter 41 is referred to in sections 2154.2, 9721, 9774 of Title 42 (Judiciary and Judicial Procedure).

§ 4101.  Scope of chapter.

This chapter relates to State intermediate punishment.



Section 4102 - Findings and purpose

§ 4102.  Findings and purpose.

The General Assembly finds as follows:

(1)  Many crimes are committed by persons who, because of their addiction to drugs or alcohol, are unable to maintain gainful employment.

(2)  These persons often commit crimes as a means of obtaining the funds necessary to purchase drugs or alcohol.

(3)  Many persons commit crimes while under the influence of drugs or alcohol even though they are not addicted to such substances in a clinical sense.

(4)  Punishing persons who commit crimes is an important aspect of recognizing the harm that criminals visit upon their victims.

(5)  Many people who commit crimes will be able to become law-abiding, contributing members of society if they are able to obtain treatment for their drug or alcohol addiction or abuse.

(6)  The purpose of this chapter is to create a program that punishes persons who commit crimes, but also provides treatment that offers the opportunity for those persons to address their drug or alcohol addiction or abuse and thereby reduce the incidents of recidivism and enhance public safety.



Section 4103 - Definitions

§ 4103.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The Pennsylvania Commission on Sentencing.

"Community-based therapeutic community."  A long-term residential addiction treatment program licensed by the Department of Health to provide addiction treatment services using a therapeutic community model and determined by the Department of Corrections to be qualified to provide addiction treatment to eligible offenders.

"Community corrections center."  A residential program that is supervised and operated by the Department of Corrections in accordance with Chapter 50 (relating to community corrections centers and community corrections facilities).

"Court."  The trial judge exercising sentencing jurisdiction over an eligible offender under this chapter or the president judge if the original trial judge is no longer serving as a judge of the sentencing court.

"Defendant."  An individual charged with a drug-related offense, including an individual convicted of violating section 13(a)(14), (30) or (37) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, where the sentence was imposed pursuant 18 Pa.C.S. § 7508(a)(1)(i), (2)(i), (3)(i), (4)(i) or (7)(i) (relating to drug trafficking sentencing and penalties).

"Department."  The Department of Corrections of the Commonwealth.

"Drug offender treatment program."  An individualized treatment program established by the Department of Corrections consisting primarily of drug and alcohol addiction treatment that satisfies the terms and conditions listed in section 4105 (relating to drug offender treatment program).

"Drug-related offense."  A criminal offense for which a defendant is convicted and that the court determines was motivated by the defendant's consumption of or addiction to alcohol or a controlled substance, counterfeit, designer drug, drug, immediate precursor or marijuana, as those terms are defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

"Eligible offender."  Subject to 42 Pa.C.S. § 9721(a.1) (relating to sentencing generally), a defendant designated by the sentencing court as a person convicted of a drug-related offense who:

(1)  Has undergone an assessment performed by the Department of Corrections, which assessment has concluded that the defendant is in need of drug and alcohol addiction treatment and would benefit from commitment to a drug offender treatment program and that placement in a drug offender treatment program would be appropriate.

(2)  Does not demonstrate a history of present or past violent behavior.

(3)  Would be placed in the custody of the department if not sentenced to State intermediate punishment.

(4)  Provides written consent permitting release of information pertaining to the defendant's participation in a drug offender treatment program.

The term shall not include a defendant who is subject to a sentence the calculation of which includes an enhancement for the use of a deadly weapon, as defined pursuant to law or the sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing, a defendant who has been convicted or adjudicated delinquent of any crime requiring registration under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders)  or a defendant with a current conviction or a prior conviction within the past ten years for any of the following offenses:

18 Pa.C.S. § 2502 (relating to murder).

18 Pa.C.S. § 2503 (relating to voluntary manslaughter).

18 Pa.C.S. § 2506 (relating to drug delivery resulting in death).

18 Pa.C.S. § 2901(a) (relating to kidnapping).

18 Pa.C.S. § 3301(a)(1)(i) (relating to arson and related offenses).

18 Pa.C.S. § 3502 (relating to burglary), in the case of burglary of a structure adapted for overnight accommodation in which at the time of the offense any person is present.

18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii) (relating to robbery).

18 Pa.C.S. § 3702 (relating to robbery of motor vehicle).

18 Pa.C.S. § 7508 (a)(1)(iii), (2)(iii), (3)(iii) or (4)(iii) (relating to drug trafficking sentencing and penalties).

"Expulsion."  The permanent removal of a participant from a drug offender treatment program.

"Group home."  A residential program that is contracted out by the Department of Corrections to a private service provider for inmates who are on parole.

"Individualized drug offender treatment plan."  An individualized addiction treatment plan within the framework of the drug offender treatment program.

"Institutional therapeutic community."  A residential drug treatment program in a State correctional institution, accredited as a therapeutic community for treatment of drug and alcohol abuse and addiction by the American Correctional Association or other nationally recognized accreditation organization for therapeutic community drug and alcohol addiction treatment.

"Outpatient addiction treatment facility."  An addiction treatment facility licensed by the Department of Health and designated by the Department of Corrections as qualified to provide addiction treatment to criminal justice offenders.

"Participant."  An eligible offender actually sentenced to State intermediate punishment pursuant to 42 Pa.C.S. § 9721(a)(7) (relating to sentencing generally).

"Transitional residence."  A residence investigated and approved by the Department of Corrections as appropriate for housing a participant in a drug offender treatment program.

(July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended the defs. of "community corrections center," "defendant," "eligible offender" and "group home."

Cross References.  Section 4103 is referred to in section 4504 of this title.



Section 4104 - Referral to State intermediate punishment program

§ 4104.  Referral to State intermediate punishment program.

(a)  Referral for evaluation.--

(1)  Prior to imposing a sentence, the court may, upon motion of the Commonwealth, commit a defendant to the custody of the department for the purpose of evaluating whether the defendant would benefit from a drug offender treatment program and whether placement in the drug offender treatment program is appropriate.

(1.1)  (i)  The prosecuting attorney, in the prosecuting attorney's sole discretion, may advise the court that the Commonwealth has elected to waive the eligibility requirements of this chapter if the victim has been given notice of the prosecuting attorney's intent to waive the eligibility requirements and an opportunity to be heard on the issue.

(ii)  The court, after considering victim input, may refuse to accept the prosecuting attorney's waiver of the eligibility requirements.

(2)  Upon committing a defendant to the department, the court shall forward to the department:

(i)  A summary of the offense for which the defendant has been convicted.

(ii)  Information relating to the defendant's history of delinquency or criminality, including the information maintained by the court under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), when available.

(iii)  Information relating to the defendant's history of drug or alcohol abuse or addiction, when available.

(iv)  A presentence investigation report, when available.

(v)  Any other information the court deems relevant to assist the department with its assessment of the defendant.

(b)  Assessment of addiction.--

(1)  The department shall conduct an assessment of the addiction and other treatment needs of a defendant and determine whether the defendant would benefit from a drug offender treatment program. The assessment shall be conducted using a nationally recognized assessment instrument or an instrument that has been normed and validated on the department's inmate population by a recognized expert in such matters. The assessment instrument shall be administered by persons skilled in the treatment of drug and alcohol addiction and trained to conduct assessments. The assessments shall be reviewed and approved by a supervisor with at least three years of experience providing drug and alcohol counseling services.

(2)  The department shall conduct risk and other assessments it deems appropriate and shall provide a report of its assessments to the court, the defendant, the attorney for the Commonwealth and the commission within 60 days of the court's commitment of the defendant to the custody of the department.

(c)  Proposed drug offender treatment program.--If the department in its discretion believes a defendant would benefit from a drug offender treatment program and placement in the drug offender treatment program is appropriate, the department shall provide the court, the defendant, the attorney for the Commonwealth and the commission with a proposed drug offender treatment program detailing the type of treatment proposed.

(d)  Prerequisites for commitment.--Upon receipt of a recommendation for placement in a drug offender treatment program from the department and agreement of the attorney for the Commonwealth, the court may sentence an eligible offender to a period of 24 months of State intermediate punishment if the court finds that:

(1)  The eligible offender is likely to benefit from State intermediate punishment.

(2)  Public safety would be enhanced by the eligible offender's participation in State intermediate punishment.

(3)  Sentencing the eligible offender to State intermediate punishment would not depreciate the seriousness of the offense.

(e)  Resentencing.--The department may make a written request to the sentencing court that an offender who is otherwise eligible but has not been referred for evaluation or originally sentenced to State intermediate punishment be sentenced to State intermediate punishment. The court may resentence the offender to State intermediate punishment if all of the following apply:

(1)  The department has recommended placement in a drug offender treatment program.

(2)  The attorney for the Commonwealth and the offender have agreed to the placement and modification of sentence.

(3)  The court makes the findings set forth under subsection (d).

(4)  The resentencing has occurred within 365 days of the date of the defendant's admission to the custody of the department.

(5)  The court has otherwise complied with all other requirements for the imposition of sentence including victim notification under the act of November 24, 1998 (P.L.882, No.
111), known as the Crime Victims Act.

(f)  Consecutive probation.--Nothing in this chapter shall prohibit the court from sentencing an eligible offender to a consecutive period of probation. The total duration of the sentence may not exceed the maximum term for which the eligible offender could otherwise be sentenced.

(g)  Applicability and program limitations.--The court may not modify or alter the terms of the department's proposed individualized drug offender treatment plan without the agreement of the department and the attorney for the Commonwealth.

(h)  Videoconferencing.--The department shall make videoconferencing facilities available to allow the court to conduct proceedings necessary under this section when the eligible offender has been committed to the custody of the department pursuant to subsection (b).

(i)  Victims.--Victims of personal injury crimes shall be given the opportunity to receive notice of and to provide prior comment on any recommendation by the department under subsection (b) or (d) that the offender participate in the State Intermediate Punishment Program.

(j)  Definitions.--As used in this section, the term "personal injury crime" shall be defined as in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

(July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 amended subsecs. (a)(1) and (d) and added subsecs. (a)(1.1), (i) and (j).

Cross References.  Section 4104 is referred to in section 4105 of this title.



Section 4105 - Drug offender treatment program

§ 4105.  Drug offender treatment program.

(a)  Establishment.--The department shall establish and administer a drug offender treatment program as a State intermediate punishment. The program shall be designed to address the individually assessed drug and alcohol abuse and addiction needs of a participant and shall address other issues essential to the participant's successful reintegration into the community, including, but not limited to, educational and employment issues.

(b)  Duration and components.--Notwithstanding any credit to which the defendant may be entitled under 42 Pa.C.S. § 9760 (relating to credit for time served), the duration of the drug offender treatment program shall be 24 months and shall include the following:

(1)  A period in a State correctional institution of not less than seven months. This period shall include:

(i)  The time during which the defendants are being evaluated by the department under section 4104(b) (relating to referral to State intermediate punishment program).

(ii)  Following evaluation under subparagraph (i), not less than four months shall be in an institutional therapeutic community.

(2)  A period of treatment in a community-based therapeutic community of at least two months.

(3)  A period of at least six-months' treatment through an outpatient addiction treatment facility. During the outpatient addiction treatment period of the drug offender treatment program, the participant may be housed in a community corrections center or group home or placed in an approved transitional residence. The participant must comply with any conditions established by the department regardless of where the participant resides during the outpatient addiction treatment portion of the drug offender treatment program.

(4)  A period of supervised reintegration into the community for the balance of the drug offender treatment program, during which the participant shall continue to be supervised by the department and comply with any conditions imposed by the department.

(c)  Program management.--

(1)  Consistent with the minimum time requirements set forth in subsection (b), the department may transfer, at its discretion, a participant between a State correctional institution, an institutional therapeutic community, a community-based therapeutic community, an outpatient addiction treatment program and an approved transitional residence. The department may also transfer a participant back and forth between less restrictive and more restrictive settings based upon the participant's progress or regression in treatment or for medical, disciplinary or other administrative reasons.

(2)  This subsection shall be construed to provide the department with the maximum flexibility to administer the drug offender treatment program both as a whole and for individual participants.

(d)  Right of refusal to admit.--The administrator of a community-based therapeutic community or outpatient addiction treatment facility may refuse to accept a participant whom the administrator deems to be inappropriate for admission and may immediately discharge to the custody of the department any participant who fails to comply with facility rules and treatment expectations or refuses to constructively engage in the treatment process.

(e)  Notice to court of completion of program.--When the department determines that a participant has successfully completed the drug offender treatment program, it shall notify the sentencing court, the attorney for the Commonwealth and the commission.

(f)  Expulsion from program.--

(1)  A participant may be expelled from the drug offender treatment program at any time in accordance with guidelines established by the department, including failure to comply with administrative or disciplinary procedures or requirements set forth by the department.

(2)  The department shall promptly notify the court, the defendant, the attorney for the Commonwealth and the commission of the expulsion of a participant from the drug offender treatment program and the reason for such expulsion. The participant shall be housed in a State correctional institution or county jail pending action by the court.

(3)  The court shall schedule a prompt State intermediate punishment revocation hearing pursuant to 42 Pa.C.S. § 9774 (relating to revocation of State intermediate punishment sentence).

Cross References.  Section 4105 is referred to in section 4103 of this title.



Section 4106 - Written guidelines and regulations

§ 4106.  Written guidelines and regulations.

The department shall develop written guidelines for participant selection criteria and the establishment of drug offender treatment program selection committees within each diagnostic and classification center of the department and shall address suspensions and expulsions from the drug offender treatment program. The guidelines shall not be subject to the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, and shall be effective for a period of two years upon publication in the Pennsylvania Bulletin. The guidelines shall be replaced by regulations promulgated by the department consistent with the Regulatory Review Act within the two-year period during which the guidelines are effective. The regulations shall include a requirement that community-based therapeutic communities utilized in the drug offender treatment program be accredited as a therapeutic community for treatment of drug and alcohol abuse and addiction by the Commission on Accreditation of Rehabilitation Facilities or other nationally recognized accreditation organization for community-based therapeutic communities for drug and alcohol addiction treatment.



Section 4107 - Reports

§ 4107.  Reports.

(a)  Final report.--The department shall provide a final report to the court, the defendant, the attorney for the Commonwealth and the commission on a participant's progress in the drug offender treatment program.

(b)  Evaluation and report to General Assembly.--The department and the commission shall monitor and evaluate the drug offender treatment program to ensure that the programmatic objectives are met. In odd-numbered years, the department shall present a report of its evaluation to the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives no later than February 1. In even-numbered years, the commission shall present a report of its evaluation to the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives no later than February 1. The report shall include:

(1)  The number of offenders evaluated for the drug offender treatment program.

(2)  The number of offenders sentenced to the drug offender treatment program.

(3)  The number of offenders sentenced to a State correctional institution who may have been eligible for the drug offender treatment program.

(4)  The number of offenders successfully completing the drug offender treatment program.

(5)  The six-month, one-year, three-year and five-year recidivism rates for offenders who have completed the drug offender treatment program and for a comparison group of offenders who were not placed in the drug offender treatment program.

(6)  Any changes the department or the commission believes will make the drug offender treatment program more effective.



Section 4108 - Construction

§ 4108.  Construction.

Notwithstanding any other provision of law to the contrary, this chapter shall not be construed to:

(1)  Confer any legal right upon any individual, including an individual participating in the drug offender treatment program, to:

(i)  participate in a drug offender treatment program;

(ii)  continue participation in a drug offender treatment program;

(iii)  modify the contents of the drug offender treatment program; or

(iv)  file any cause of action in any court challenging the department's determination that a participant is to be suspended or expelled from or that a participant has successfully completed or failed to successfully complete treatment to be provided during any portion of a drug offender treatment program.

(2)  Enlarge or limit the right of a participant to appeal the participant's sentence.



Section 4109 - Evaluation (Repealed)

§ 4109.  Evaluation (Repealed).

2010 Repeal.  Section 4109 was repealed October 27, 2010, P.L.931, No.95, effective immediately.






Chapter 43 - Execution Procedure and Method

Section 4301 - Definitions

CHAPTER 43

EXECUTION PROCEDURE AND METHOD

Sec.

4301.  Definitions.

4302.  Issuance of warrant.

4303.  Terms of confinement.

4304.  Method of execution.

4305.  Witnesses to execution.

4306.  Certification of chief administrator.

4307.  Postmortem examination.

4308.  Costs of execution and examination.

Enactment.  Chapter 43 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

§ 4301.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Victim."  The term shall have the same meaning given to it in section 103 of the act of November 24, 1998 (P.L.882, No.
111), known as the Crime Victims Act.

"Victim advocate."  The victim advocate within the Pennsylvania Board of Probation and Parole.



Section 4302 - Issuance of warrant

§ 4302.  Issuance of warrant.

(a)  Time.--

(1)  After the receipt of the record pursuant to 42 Pa.C.S. § 9711(i) (relating to sentencing procedure for murder of the first degree), unless a pardon or commutation has been issued, the Governor shall, within 90 days, issue a warrant specifying a day for execution which shall be no later than 60 days after the date the warrant is signed.

(2)  If, because of a reprieve or a judicial stay of the execution, the date of execution passes without imposition of the death penalty, unless a pardon or commutation has been issued, the Governor shall, within 30 days after receiving notice of the termination of the reprieve or the judicial stay, reissue a warrant specifying a day for execution which shall be no later than 60 days after the date of reissuance of the warrant.

(b)  Secretary.--The warrant shall be directed to the secretary commanding that the subject of the warrant be executed on the day named in the warrant and in the manner prescribed by law.

(c)  Failure to timely comply.--If the Governor fails to timely comply with the provisions of this section and a pardon or commutation has not been issued, the secretary shall, within 30 days following the Governor's failure to comply, schedule and carry out the execution no later than 60 days from the date by which the Governor was required to sign the warrant under subsection (a).



Section 4303 - Terms of confinement

§ 4303.  Terms of confinement.

Upon receipt of the warrant, the secretary shall, until infliction of the death penalty or until lawful discharge from custody, keep the inmate in solitary confinement. During the confinement, no person shall be allowed to have access to the inmate without an order of the sentencing court, except the following:

(1)  The staff of the department.

(2)  The inmate's counsel of record or other attorney requested by the inmate.

(3)  A spiritual adviser selected by the inmate or the members of the immediate family of the inmate.



Section 4304 - Method of execution

§ 4304.  Method of execution.

(a)  Injection.--

(1)  The death penalty shall be inflicted by injecting the convict with a continuous intravenous administration of a lethal quantity of an ultrashort-acting barbiturate in combination with chemical paralytic agents approved by the department until death is pronounced by the coroner. The coroner shall issue the death certificate.

(2)  The execution shall be supervised by the chief administrator or his designee of the State correctional institution designated by the department for the execution.

(b)  Injection agents.--Notwithstanding section 13 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, the secretary or his designee may obtain the injection agents directly from a pharmacist or manufacturer.



Section 4305 - Witnesses to execution

§ 4305.  Witnesses to execution.

(a)  List of witnesses.--No person except the following shall witness any execution under the provisions of this chapter:

(1)  The chief administrator or his designee of the State correctional institution where the execution takes place.

(2)  Six reputable adult citizens selected by the secretary.

(3)  One spiritual adviser, when requested and selected by the inmate.

(4)  Not more than six duly accredited representatives of the news media.

(5)  Such staff of the department as may be selected by the secretary.

(6)  Not more than four victims registered with and selected by the victim advocate.

(b)  Witnesses.--The secretary may refuse participation by a witness for safety or security reasons. The department shall make reasonable efforts to provide victims with a viewing area separate and apart from the area to which other witnesses are admitted.

(c)  Confidentiality.--The identity of department employees, department contractors or victims who participate in the administration of an execution pursuant to this section shall be confidential.



Section 4306 - Certification of chief administrator

§ 4306.  Certification of chief administrator.

After the execution, the chief administrator or his designee shall certify in writing, under oath or affirmation, to the court of the county where the inmate was sentenced to death that the inmate was duly executed in accordance with this chapter. The certificate shall be filed in the office of the clerk of such court.

Cross References.  Section 4306 is referred to in section 4307 of this title.



Section 4307 - Postmortem examination

§ 4307.  Postmortem examination.

(a)  General rule.--Immediately after execution, a postmortem examination of the body of the inmate shall be made at the discretion of the coroner of the county in which the execution is performed. The coroner shall report the nature of any examination made. This report shall be annexed to and filed with the certificate required under section 4306 (relating to certification of chief administrator).

(b)  Disposition of body.--After the postmortem examination, unless claimed by a relative or relatives, the department shall be responsible for disposition of the body.



Section 4308 - Costs of execution and examination

§ 4308.  Costs of execution and examination.

The actual and necessary costs of the execution and the postmortem examination shall be paid by the department.






Chapter 45 - Recidivism Risk Reduction Incentive

Section 4501 - Scope of chapter

CHAPTER 45

RECIDIVISM RISK REDUCTION INCENTIVE

Sec.

4501.  Scope of chapter.

4502.  Purpose of chapter.

4503.  Definitions.

4504.  Recidivism risk reduction incentive programs.

4505.  Sentencing.

4506.  Recidivism risk reduction incentive minimum.

4507.  Authority of board.

4508.  Written guidelines and regulations.

4509.  Evaluation.

4510.  Reports.

4511.  Construction of chapter.

4512.  Applicability of chapter.

Enactment.  Chapter 45 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Cross References.  Chapter 45 is referred to in section 6113 of this title; section 9756 of Title 42 (Judiciary and Judicial Procedure).

§ 4501.  Scope of chapter.

This chapter relates to recidivism risk reduction incentive.



Section 4502 - Purpose of chapter

§ 4502.  Purpose of chapter.

This chapter seeks to create a program that ensures appropriate punishment for persons who commit crimes, encourages inmate participation in evidence-based programs that reduce the risks of future crime and ensures the openness and accountability of the criminal justice process while ensuring fairness to crime victims.



Section 4503 - Definitions

§ 4503.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Court."  The trial judge exercising sentencing jurisdiction over an eligible offender under this chapter or the president judge or the president judge's designee if the original trial judge is no longer serving as a judge of the sentencing court.

"Defendant."  An individual charged with a criminal offense.

"Eligible offender."  A defendant or inmate convicted of a criminal offense who will be committed to the custody of the department and who meets all of the following eligibility requirements:

(1)  Does not demonstrate a history of present or past violent behavior.

(2)  Has not been subject to a sentence the calculation of which includes an enhancement for the use of a deadly weapon as defined under law or the sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing or the attorney for the Commonwealth has not demonstrated that the defendant has been found guilty of or was convicted of an offense involving a deadly weapon or offense under 18 Pa.C.S. Ch. 61 (relating to firearms and other dangerous articles) or the equivalent offense under the laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation.

(3)  Has not been found guilty of or previously convicted of or adjudicated delinquent for or an attempt or conspiracy to commit a personal injury crime as defined under section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act, except for an offense under 18 Pa.C.S. § 2701 (relating to simple assault) when the offense is a misdemeanor of the third degree, or an equivalent offense under the laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation.

(4)  Has not been found guilty or previously convicted or adjudicated delinquent for violating any of the following provisions or an equivalent offense under the laws of the United States or one of its territories or possessions, another state, the District of Columbia, the Commonwealth of Puerto Rico or a foreign nation:

18 Pa.C.S. § 4302(a) (relating to incest).

18 Pa.C.S. § 5901 (relating to open lewdness).

18 Pa.C.S. Ch. 76 Subch. C (relating to Internet child pornography).

Received a criminal sentence pursuant to 42 Pa.C.S. § 9712.1 (relating to sentences for certain drug offenses committed with firearms).

Any offense for which registration is required under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(5)  Is not awaiting trial or sentencing for additional criminal charges, if a conviction or sentence on the additional charges would cause the defendant to become ineligible under this definition.

(6)  Has not been found guilty or previously convicted of violating section 13(a)(14), (30) or (37) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, where the sentence was imposed pursuant to 18 Pa.C.S. § 7508(a)(1)(iii), (2)(iii), (3)(iii), (4)(iii), (7)(iii) or (8)(iii) (relating to drug trafficking sentencing and penalties).

"Program plan."  An individualized plan recommended by the department that contains approved treatment and other approved programs designed to reduce recidivism risk of a specific inmate.

(Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 amended the def. of "eligible offender."

Cross References.  Section 4503 is referred to in sections 6113, 6137 of this title.



Section 4504 - Recidivism risk reduction incentive programs

§ 4504.  Recidivism risk reduction incentive programs.

(a)  Authorization.--Subject to the provisions of this chapter, the department may create or otherwise designate treatment or other programs as recidivism risk reduction incentive programs.

(b)  Intent.--This chapter is intended to encourage eligible offenders committed to the custody of the department to participate in and successfully complete evidence-based programs under this chapter that reduce the likelihood of recidivism and improve public safety.

(c)  Program requirements.--In accordance with the provisions of this chapter, the department may designate a treatment program or other program as a recidivism risk reduction incentive program if there is appropriate scientific research that demonstrates that the proposed program would likely reduce overall recidivism rates or serious crime rates of program participants. A recidivism risk reduction incentive program designed to provide treatment in the form of a therapeutic community for drug abuse or addiction shall meet the requirements of an institutional therapeutic community as defined under section 4103 (relating to definitions).

(d)  Consultation.--The department shall consult with appropriate research and technical assistance organizations, such as the National Institute of Justice, the National Institute of Corrections and the American Correctional Association concerning evidence-based programs that reduce recidivism risks of inmates and the scientific research relating to those programs.

(e)  Program approval process.--

(1)  The department shall publish, in a manner reasonably calculated to inform, a detailed description of the program, the types of inmates who will be eligible to participate in the program, the name and citation of research reports that demonstrate the effectiveness of the proposed program and the name and address of a department contact person responsible for receiving public comments. On the same date as publication, the department shall also deliver a copy of the list to the Judiciary Committee of the Senate, the Judiciary Committee of the House of Representatives, the board, the commission and the victim advocate.

(2)  Upon consideration of the public comments and the expiration of at least 60 days from the date of publication required under paragraph (1), the department may designate any program published as approved for inclusion in the recidivism risk reduction incentive program.



Section 4505 - Sentencing

§ 4505.  Sentencing.

(a)  Generally.--At the time of sentencing, the court shall make a determination whether the defendant is an eligible offender.

(b)  Waiver of eligibility requirements.--The prosecuting attorney, in the prosecuting attorney's sole discretion, may advise the court that the Commonwealth has elected to waive the eligibility requirements of this chapter if the victim has been given notice of the prosecuting attorney's intent to waive the eligibility requirements and an opportunity to be heard on the issue. The court, after considering victim input, may refuse to accept the prosecuting attorney's waiver of the eligibility requirements.

(c)  Recidivism risk reduction incentive minimum sentence.--If the court determines that the defendant is an eligible offender or the prosecuting attorney has waived the eligibility requirements under subsection (b), the court shall enter a sentencing order that does all of the following:

(1)  Imposes the minimum and maximum sentences as required under 42 Pa.C.S. § 9752 (relating to sentencing proceeding generally).

(2)  Imposes the recidivism risk reduction incentive minimum sentence. The recidivism risk reduction incentive minimum shall be equal to three-fourths of the minimum sentence imposed when the minimum sentence is three years or less. The recidivism risk reduction incentive minimum shall be equal to five-sixths of the minimum sentence if the minimum sentence is greater than three years. For purposes of these calculations, partial days shall be rounded to the nearest whole day. In determining the recidivism risk reduction incentive minimum sentence, the aggregation provisions of 42 Pa.C.S. §§ 9757 (relating to consecutive sentences of total confinement for multiple offenses) and 9762(f) (relating to sentencing proceeding; place of confinement) shall apply.

(3)  Notwithstanding paragraph (2), if the defendant was previously sentenced to two or more recidivism risk reduction incentive minimum sentences, the court may, in its discretion, with the approval of the prosecuting attorney, impose the recidivism risk reduction incentive minimum sentence as provided for in paragraph (2).

(4)  Complies with all other applicable sentencing provisions, including provisions relating to victim notification and the opportunity to be heard.

Cross References.  Section 4505 is referred to in section 4506 of this title.



Section 4506 - Recidivism risk reduction incentive minimum

§ 4506.  Recidivism risk reduction incentive minimum.

(a)  Generally.--The board or its designee shall issue a decision to parole, without further review by the board, an inmate who has been sentenced to a recidivism risk reduction incentive minimum sentence at the expiration of that recidivism risk reduction incentive minimum sentence upon a determination that all of the following apply:

(1)  The department certified that it has conducted an appropriate assessment of the treatment needs and risks of the inmate using nationally recognized assessment tools that have been normed and validated.

(2)  The department has certified that it developed a program plan based on the assessment conducted under paragraph (1) that is designed to reduce the risk of recidivism through the use of recidivism risk reduction incentive programs authorized and approved under this chapter that are appropriate for that particular inmate.

(3)  The department advised the inmate that the inmate is required to successfully complete the program plan.

(4)  The inmate has successfully completed all required recidivism risk reduction incentive programs or other programs designated in the program plan.

(5)  The inmate has maintained a good conduct record following the imposition of the recidivism risk reduction incentive minimum sentence.

(6)  The reentry plan for the inmate is adequate.

(7)  Individual conditions and requirements for parole have been established.

(8)  Notice and opportunity to be heard was provided by the board to the sentencing court and the prosecuting attorney in a manner consistent with section 6137(g)(2) (relating to parole power).

(9)  The department has certified that the inmate continues to be an eligible offender. In the event that a recidivism risk reduction minimum sentence was imposed under section 4505(b) (relating to sentencing), the department certifies that it has not received additional information demonstrating a history of past or present violent behavior which was not available at the time of sentencing and the prosecuting attorney was unaware of that information at the time of sentencing.

(10)  There is no reasonable indication that the inmate poses a risk to public safety.

(b)  Funding.--The department shall make all reasonable efforts to seek appropriate funding and resources in order to implement the recidivism risk reduction program.

(c)  Program content.--Nothing in this section shall do any of the following:

(1)  Require the department to include recidivism risk reduction programs in an individual program plan where the risk assessment indicates that such a program is unlikely to reduce recidivism for that particular inmate.

(2)  Prohibit the department from including appropriate community works or public service projects as part of the program plan.

(3)  Prohibit the department from making modifications to the program plan at any time in order to ensure appropriate treatment and recidivism risk reduction incentive program placement.

(d)  Adjudication.--Nothing in this section shall be interpreted as granting a right to be paroled to any person, and any decision by the board and its designees or the department, under this section, shall not be considered an adjudication under 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

Cross References.  Section 4506 is referred to in section 6137 of this title.



Section 4507 - Authority of board

§ 4507.  Authority of board.

If an inmate has been sentenced by a court to a recidivism risk reduction incentive minimum sentence and the inmate is not paroled under this chapter, the board may grant parole. Except as otherwise provided under this chapter, the board shall retain its power and authority to parole, commit and reparole inmates committed to the department.



Section 4508 - Written guidelines and regulations

§ 4508.  Written guidelines and regulations.

The department, upon consultation with the board, shall develop written interim guidelines to assist in the implementation of the provisions of this chapter. The interim guidelines shall not be subject to the requirements of the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, and shall be effective for a period of two years after publication in the Pennsylvania Bulletin. The interim guidelines shall be replaced by regulations promulgated by the department consistent with the Regulatory Review Act on or before the date of expiration of the interim guidelines.



Section 4509 - Evaluation

§ 4509.  Evaluation.

(a)  General rule.--The department, the board and the commission shall monitor and evaluate the recidivism risk reduction incentive programs. Evaluations under this section should be scientifically rigorous and seek to determine the effectiveness of the programs, including whether specific recidivism risk reduction incentive programs have reduced the recidivism rates of the program participants as compared to previously incarcerated and similarly situated inmates.

(b)  Publication.--The department, the board and the commission shall make evaluations conducted under this section and underlying data available to the public. The publicly available data and evaluations shall comply with generally accepted practices of the research community, including expectations relating to subject privacy and identifying information.



Section 4510 - Reports

§ 4510.  Reports.

(a)  Recidivism risk reduction.--The department, the board and the commission shall monitor and evaluate the recidivism risk reduction incentive programs to ensure that the goals and objectives of this chapter are met and shall report to the General Assembly as follows:

(1)  In even-numbered years, the department shall present a report of its evaluation to the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives no later than February 1. The report shall include all of the following:

(i)  The number of inmates determined by the department to be eligible offenders under this chapter and the offenses for which the eligible offenders were committed to the custody of the department.

(ii)  The number of inmates committed to the custody of the department who were subject to a recidivism risk reduction incentive minimum sentence.

(iii)  The number of inmates paroled at the recidivism risk reduction incentive minimum date.

(iv)  Any potential changes that would make the program more effective.

(v)  The six-month, one-year, three-year and five-year recidivism rates for inmates released at the recidivism risk reduction incentive minimum sentence.

(vi)  Any other information the department deems relevant.

(2)  In odd-numbered years, the commission shall present a report of its evaluation to the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives no later than February 1. The report shall include all of the following:

(i)  Whether the goals of this chapter could be achieved through amendments to parole or sentencing guidelines.

(ii)  The various options for parole or sentencing guidelines under subparagraph (i).

(iii)  The status of any proposed or implemented guidelines designed to implement the provisions of this chapter.

(iv)  Any potential changes to the program that would be likely to reduce the risk of recidivism of inmates and improve public safety.

(v)  Any other information the commission deems relevant.

(b)  Educational plan.--

(1)  The Pennsylvania Commission on Crime and Delinquency shall publish a report of a proposed educational program plan within one year of the effective date of this section. The proposed educational program plan shall be developed in consultation with the department, the commission, the board, the Pennsylvania District Attorneys Association, the victim advocate and representatives of the judiciary and the criminal defense bar and other criminal justice stakeholders.

(2)  The plan shall seek to provide cost-effective training or information through electronic means, publications or continuing educational programs that address the following topics:

(i)  The treatment programs available through the board and the department.

(ii)  The availability of programs and eligibility requirements that can reduce recidivism risk, including State intermediate punishment, motivational boot camp and recidivism risk reduction incentive programs.

(iii)  The calculation of sentencing credit and practices that could inadvertently prevent an inmate from receiving sentence credit.

(iv)  Recent statutory changes relating to sentencing, place of confinement, medical releases, transfer of inmates and parole.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 amended subsec. (a).



Section 4511 - Construction of chapter

§ 4511.  Construction of chapter.

Notwithstanding any other provision of law, this chapter shall not be construed to do any of the following:

(1)  Confer any legal right upon any individual, including an individual participating in or seeking to participate in a recidivism risk reduction incentive program, to do any of the following:

(i)  Participate in a recidivism risk reduction incentive program.

(ii)  Continue participation in a recidivism risk reduction incentive program.

(iii)  Modify the contents of the recidivism risk reduction incentive program.

(iv)  File any cause of action in any Federal or State court challenging the department's determination that a participant is to be suspended or expelled from or that a participant has successfully completed or failed to successfully complete any recidivism risk reduction incentive program.

(2)  Confer any legal right on any individual to be released on parole under this chapter.

(3)  Enlarge or limit the right of a participant to appeal the participant's sentence.



Section 4512 - Applicability of chapter

§ 4512.  Applicability of chapter.

This chapter shall apply to persons incarcerated under the supervision of the department.






Chapter 47 - Community Corrections Facilities

Section 4701 - Definitions

CHAPTER 47

COMMUNITY CORRECTIONS FACILITIES

Sec.

4701.  Definitions.

4702.  Public hearing required.

4703.  Public notice.

4711.  Nonapplicability.

Enactment.  Chapter 47 was added October 7, 2010, P.L.476, No.65, effective in 60 days.

Special Provisions in Appendix.  See the preamble to Act 65 of 2010 in the appendix to this title for special provisions relating to legislative findings and declarations.

§ 4701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Community corrections facility."  A residential facility operated by a private contractor that:

(1)  houses offenders pursuant to a contract with the Department of Corrections; and

(2)  is operated in accordance with Chapter 50 (relating to community corrections centers and community corrections facilities).

(July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)



Section 4702 - Public hearing required

§ 4702.  Public hearing required.

(a)  General rule.--

(1)  A private vendor who intends to submit a bid to the department pursuant to a request for proposal for beds in a community corrections facility shall conduct a public hearing in the municipality of the proposed site.

(2)  Paragraph (1) shall not apply to a bid submitted as the result of a renewal for an existing contract at a facility which has been in use for a minimum of five years.

(b)  Conduct of hearing.--At the public hearing, the private vendor shall explain the operation of the community corrections facility and shall permit public comments relating to the site and operation of the facility.

(c)  Transcript.--The private vendor shall submit a transcript of the public hearing to the department as part of its bid pursuant to the request for proposal.

(d)  Department review.--The department shall review the transcript and shall consider the substance of the public comments when awarding a contract pursuant to the request for proposal.



Section 4703 - Public notice

§ 4703.  Public notice.

(a)  Public notice.--The private vendor shall provide notice of the public hearing in a newspaper of general circulation on at least two different dates prior to the hearing. Each notice shall provide information regarding topic, location and time of the public hearing and a contact number for interested persons to call for additional information. The private vendor shall submit notarized statements attesting to the publishing of the notices to the department as part of its bid pursuant to the request for proposal.

(b)  Notice to municipality.--The private vendor shall send a copy of the notice of the public hearing to the governing body of the municipality where the proposed site is located.



Section 4711 - Nonapplicability

§ 4711.  Nonapplicability.

This chapter shall not apply to any request for proposal issued prior to the effective date of this section.






Chapter 49 - Safe Community Reentry

Section 4901 - Scope of chapter

CHAPTER 49

SAFE COMMUNITY REENTRY

Sec.

4901.  Scope of chapter.

4902.  Definitions.

4903.  Safe Community Reentry Program.

4904.  Contract for services.

4905.  Rules and regulations.

Enactment.  Chapter 49 was added July 5, 2012, P.L.1050, No.122, effective in 60 days.

§ 4901.  Scope of chapter.

This chapter relates to the Safe Community Reentry Program.



Section 4902 - Definitions

§ 4902.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Community-based programs."  Programs which are administered and operated outside of a correctional institution.

"Community organization."  A community, faith-based or other private charitable organization which is organized as a nonprofit corporation or nonprofit unincorporated association under the laws of the United States or this Commonwealth which is authorized to do business in this Commonwealth as a nonprofit corporation or unincorporated association under the laws of this Commonwealth.

"Institutional-based programs."  Programs which are administered and operated within a correctional institution.

"Offender."  An inmate in a correctional institution or a person released from incarceration. The term shall not include an inmate serving a sentence of life imprisonment or death.

"Program."  The Safe Community Reentry Program established in this chapter.



Section 4903 - Safe Community Reentry Program

§ 4903.  Safe Community Reentry Program.

(a)  Program established.--The department and the board shall jointly establish a Safe Community Reentry Program to reduce recidivism and ensure the successful reentry of offenders into the community.

(b)  Assessment and plan.--

(1)  The department shall assess each offender entering into the State correctional system to determine which treatment services, programs and skills the offender needs to develop to be successful in the community following the offender's release.

(2)  The department or the board shall assist each offender in developing a reentry plan for the offender. The reentry plan shall include the offender's educational, employment, housing and treatment needs as appropriate and necessary to encourage the successful transition and reintegration of the offender into the community.

(3)  The department or the board shall endeavor to coordinate the specifics of the offender's reentry plan with the educational, vocational training and treatment services that will be provided to the offender during the offender's incarceration.

(c)  Transition and reintegration programs.--The department may identify a comprehensive network of transition and reintegration programs to address the needs of offenders released from incarceration.

(d)  Community organizations.--

(1)  The department and the board may use community organizations and other nonprofit and for-profit entities to assist the department and the board in meeting the needs of offenders reentering the community.

(2)  The department and the board may develop and maintain a list of community organizations and other nonprofit and for-profit entities available to provide services. Community organizations and other nonprofit and for-profit entities may provide services, including education, vocational training, treatment services, support with finding housing and employment and may help with family issues and other elements of life after incarceration.

(3)  The department and the board may refer offenders to community organizations and other nonprofit and for-profit entities on the list.

(e)  Sharing of information.--The department and the board may share information about offenders with the entities the department and the board contract with under section 4904 (relating to contract for services) and other agencies and providers of services as necessary to adequately assess and address the needs of each offender. The following shall apply:

(1)  No person having access to any report, record or other information prepared or assembled under this chapter shall disclose the report, record or information without the permission of the department or the board.

(2)  Nothing under this subsection shall be construed to permit the department or the board to disclose information where disclosure is prohibited under Federal or State law or regulations.



Section 4904 - Contract for services

§ 4904.  Contract for services.

(a)  Authority.--The department and the board may contract with community organizations and other nonprofit or for-profit entities to provide programs and services under this chapter. The programs and services provided under these contracts may include:

(1)  Assisting in the development of each offender's reentry plan.

(2)  Coordinating the supervision and services provided to offenders in correctional institutions with any supervision and services provided to offenders who have been released from incarceration.

(3)  Providing offenders awaiting release with documents that are necessary after release, including identification papers, referrals to services, medical prescriptions, job training certificates, apprenticeship papers, information on obtaining public assistance and other documents useful in achieving a successful transition from a correctional institution to the community.

(4)  Involving county agencies whose programs and initiatives strengthen inmate reentry services for offenders who have been returned to the county of their jurisdiction.

(5)  Providing structured programs, post-release housing and transitional housing, including group homes for recovering substance abusers, through which offenders are provided supervision and services immediately following reentry into the community.

(6)  Assisting offenders in securing permanent housing upon release or following a stay in post-release or transitional housing.

(7)  Continuing to link offenders with health resources for health services that were provided to them when they were under the jurisdiction of the department, including mental health, substance abuse treatment, aftercare and treatment services for contagious diseases.

(8)  Providing education, job training, English as a second language programs, work experience programs, self-respect and life skills training and other skills needed to achieve self-sufficiency for a successful transition from incarceration.

(9)  Facilitating collaboration among corrections administrators, technical schools, community colleges and the work force development and employment service sectors so that there are efforts to:

(i)  Promote, where appropriate, the employment of offenders released from correctional institutions and facilitate the creation of job opportunities, including transitional jobs, for such offenders that will also benefit communities.

(ii)  Connect offenders to employment, including supportive employment and employment services, before their release from correctional institutions.

(iii)  Address barriers to employment, including obtaining a driver's license.

(10)  Assessing the literacy and educational needs of offenders and providing appropriate services to meet those needs, including follow-up assessments and long-term services.

(11)  Addressing systems under which family members of offenders are involved with facilitating the successful reentry of those offenders into the community, including removing obstacles to the maintenance of family relationships while the offender is in custody, strengthening the family's capacity to establish and maintain a stable living situation during the reentry process where appropriate and involving family members in the planning and implementation of the reentry process.

(12)  Facilitating visitation and maintenance of family relationships with respect to offenders by addressing obstacles such as travel, telephone costs, mail restrictions and restrictive visitation policies.

(13)  Addressing barriers to the visitation of children with an incarcerated parent and maintenance of the parent-child relationship, including, but not limited to, the location of facilities in remote areas, telephone costs, mail restrictions and visitation policies.

(14)  Creating mentoring programs designed to assist offenders in changing the offenders' pattern of behavior so that the offenders will not revictimize their victims or have new victims. Mentoring may occur inside the correctional institution and in the community once the offender is released. The mentor shall:

(i)  Act as a role model for the offender.

(ii)  Foster a caring and supportive relationship by creating an independence from and not a dependence upon the mentor or the system as a whole.

(iii)  Encourage positive self-concept.

(iv)  Teach and aid in goal setting.

(v)  Support other positive relationships within the community.

(vi)  Assist in linking the offender to community-based services.

(vii)  Promote appropriate, positive family relationships.

(viii)  Help develop personal accountability and personal responsibility.

(15)  Facilitating and encouraging timely and complete payment of restitution and fines by offenders to victims and the community.

(b)  Accountability.--To ensure accountability, any contract entered under this section shall contain specific performance measures that the department and the board shall use to evaluate compliance with the terms of the contract.

Cross References.  Section 4904 is in section 4903 of this title.



Section 4905 - Rules and regulations

§ 4905.  Rules and regulations.

The department and board may promulgate rules and regulations as deemed necessary to implement this chapter.






Chapter 50 - Community Corrections Centers and Community Corrections Facilities

Section 5001 - Definitions

CHAPTER 50

COMMUNITY CORRECTIONS CENTERS AND COMMUNITY

CORRECTIONS FACILITIES

Sec.

5001.  Definitions.

5002.  Department.

5003.  Offenders who may be housed.

5004.  Authority of Commonwealth employees.

5005.  Authority of chairman.

5006.  Escape.

Enactment.  Chapter 50 was added July 5, 2012, P.L.1050, No.122, effective in 180 days.

Cross References.  Chapter 50 is referred to in sections 4103, 4701, 6138 of this title.

§ 5001.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Pennsylvania Board of Probation and Parole.

"Chairman."  The chairman of the Pennsylvania Board of Probation and Parole.

"Community corrections center."  A residential program that is supervised and operated by the department in accordance with this chapter.

"Community corrections facility."  A residential facility  operated by a private contractor that:

(1)  houses offenders pursuant to a contract with the department; and

(2)  is operated in accordance with this chapter.



Section 5002 - Department

§ 5002.  Department.

The department may do all of the following:

(1)  Establish community corrections centers at locations throughout this Commonwealth approved by the Governor.

(2)  Enter into contracts with private vendors to operate community corrections facilities.



Section 5003 - Offenders who may be housed

§ 5003.  Offenders who may be housed.

The following offenders may be housed in community corrections centers and community corrections facilities:

(1)  A parolee under the jurisdiction of the board who is in good standing with the board.

(2)  A parolee in accordance with the following:

(i)  Except as provided in subparagraph (ii), a parolee under the jurisdiction of the board who is detained or awaiting a hearing or who has been recommitted for a technical violation of the conditions of parole established by the board if the parolee is eligible to be housed in a community corrections center or community corrections facility under section 6138 (relating to violation of terms of parole).

(ii)  Subparagraph (i) shall not apply to a parolee under the jurisdiction of the board who is detained or awaiting a hearing or who has been recommitted for a technical violation of the conditions of parole established by the board as a result of the commission of a new crime of which the parolee is convicted or found guilty by a judge or jury or to which the parolee pleads guilty or nolo contendere in a court of record.

(3)  An offender who is serving the community-based portion of a sentence of State intermediate punishment.

(4)  An offender who has been granted clemency by the Governor.

(5)  Inmates transferred by the department under Chapter 37 (relating to inmate prerelease plans). This paragraph shall expire July 1, 2013.



Section 5004 - Authority of Commonwealth employees

§ 5004.  Authority of Commonwealth employees.

Commonwealth employees of community corrections centers and Commonwealth employees, while present in community corrections facilities, have the authority to do all of the following:

(1)  In order to maintain security and to enforce the rules of the community corrections center or community corrections facility:

(i)  search the person and property of an offender residing in the community corrections center or community correction facility;

(ii)  seize property from an offender residing in the community corrections center or community corrections facility; and

(iii)  if necessary, use reasonable force against an offender residing in the community corrections center or community corrections facility.

(2)  Detain, by using reasonable force if necessary, an offender residing in the community corrections center or community corrections facility in order to maintain control of the offender pending the arrival of a parole agent, police officer or other appropriate law enforcement officer.



Section 5005 - Authority of chairman

§ 5005.  Authority of chairman.

The chairman has the following authority:

(1)  Designate community corrections centers or community corrections facilities where parolees are to be housed.

(2)  Determine whether parolees are to be housed in a secured or unsecured portion of a community corrections center or community corrections facility.

(3)  Determine, jointly with the Secretary of the Department of Corrections, using evidence-based practices designed to reduce the likelihood of recidivism and improve public safety, the appropriate treatment and programming for parolees who are housed at community corrections centers and community corrections facilities.

(4)  Audit, jointly with the secretary, the performance of treatment and services provided by community corrections centers and community corrections facilities.



Section 5006 - Escape

§ 5006.  Escape.

An individual committed to a community corrections center or a community corrections facility shall be deemed to be in official detention under 18 Pa.C.S. § 5121 (relating to escape).






Chapter 59 - Miscellaneous Provisions

Section 5901 - Physical welfare of inmates

CHAPTER 59

MISCELLANEOUS PROVISIONS

Sec.

5901.  Physical welfare of inmates.

5902.  Contraband prohibited.

5903.  Inmate uniforms.

5904.  Assessment and collection of costs.

5905.  Healthy birth for incarcerated women.

5906.  Confidentiality of victim information.

Enactment.  Chapter 59 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

§ 5901.  Physical welfare of inmates.

(a)  Physical exercise.--

(1)  A chief administrator who may or shall have in charge any inmate, whether the inmate has been tried or not, shall provide the inmate with at least two hours of daily physical exercise in the open, weather permitting, and, upon such days on which the weather is inclement, with two hours of daily physical exercise inside of the correctional institution.

(2)  The physical exercise must be safe and practical, and the judges of several courts are to be the judges thereof.

(3)  Inmates in segregation or disciplinary status shall receive a minimum of at least one hour of daily exercise five days per week.

(b)  Limitation.--The physical exercise required by subsection (a) shall not be taken by an inmate within the confines of his cell or room in which the inmate is confined.

(c)  Applicability.--This section shall not apply to inmates who are confined and not physically able to take the required physical exercise.



Section 5902 - Contraband prohibited

§ 5902.  Contraband prohibited.

(a)  Alcohol and drugs.--No spirituous or fermented liquor, drug, medicine, poison, opium, morphine or any other kind or character of narcotic shall, on any pretense whatever:

(1)  be sold or given away in a correctional institution or in any building appurtenant thereto, or on the land granted to or owned or leased by the Commonwealth for the use and benefit of inmates; or

(2)  be brought into a correctional institution or any building appurtenant thereto, or on to the land granted to or owned or leased by the Commonwealth for the use of and benefit of inmates, without a written permit signed by the physician of the correctional institution specifying the quantity and quality of the liquor or narcotic which may be furnished to the inmate or employee in the prison and the name of the inmate or employee for whom and the time when the liquor or narcotic may be furnished, except the ordinary hospital supply of the prisons.

(b)  Permit.--The permit shall be delivered to and kept by the chief administrator.

(c)  No secured storage.--No spirituous or fermented liquor, drug, medicine, poison, opium, morphine or any other kind or character of narcotic shall be sold, given away or furnished, either directly or indirectly, to an inmate, either in or anywhere outside of the correctional institution, or be disposed of in such manner or in such a place that it may be secured by an inmate or employee of the prison.

(d)  Tobacco.--Tobacco may be supplied and used, subject to such regulations as may be adopted by the chief administrator.

(e)  Weapons.--No weapon or other implement which may be used to injure an inmate or person or in assisting an inmate to escape from imprisonment shall:

(1)  be sold, given away or furnished to an inmate in any correctional institution or any building appurtenant thereto or on the land granted to or owned or leased by the Commonwealth for the use and benefit of inmates;

(2)  be brought into any correctional institution or any building appurtenant thereto or on to the land granted to or owned or leased by the Commonwealth for the use and benefit of inmates; or

(3)  be sold, given away or furnished, either directly or indirectly, to an inmate, either in or anywhere outside of the correctional institution, or be disposed of in such a manner or in such a place that it may be secured by an inmate in the correctional institution.

(f)  Searches.--A chief administrator may search or cause to have searched any person coming to the correctional institution as a visitor, or in any other capacity, who is suspected of having upon his person:

(1)  any weapon or other implement which may be used to injure an inmate or any other person or in assisting an inmate to escape from imprisonment; or

(2)  any spirituous or fermented liquor, drug, medicine, poison, opium, morphine or any other kind or character of narcotic.

(g)  Penalty.--A person who violates any of the provisions of this section commits a felony and shall, upon conviction, be sentenced to pay a fine of not more than $1,000 or to imprisonment for not more than five years, or both.



Section 5903 - Inmate uniforms

§ 5903.  Inmate uniforms.

While incarcerated, an inmate of a State correctional institution shall wear identifiable prison uniforms and shall not wear civilian clothing.

Special Provisions in Appendix.  See section 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to applicability.



Section 5904 - Assessment and collection of costs

§ 5904.  Assessment and collection of costs.

(a)  Power of department.--When the department determines that there has been a financial loss or cost as a result of a violation of a written rule governing inmate behavior, including, but not limited to, property loss or damage or use of a controlled substance, the department may require the inmate to pay to the department, or to the person whose property has been lost or damaged, the value of the property or the costs incurred in the investigation and administrative review of the behavior.

(b)  Procedures.--The department shall develop written procedures relating to the determination, assessment and collection of the costs of losses due to inmate misconduct. When the procedures have been adopted by the department, the provisions of 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) shall not apply to proceedings conducted by the department under this section.

(c)  Deduction from inmate's institutional account.--

(1)  The department may deduct from an inmate's institutional account the amount of any judgment, court-ordered costs or assessments against the inmate under subsection (a).

(2)  Notice of the deduction shall be provided to the inmate by certified mail or personal notice.



Section 5905 - Healthy birth for incarcerated women

§ 5905.  Healthy birth for incarcerated women.

(a)  Duties of correctional institution.--Consistent with established policy and practice, it shall be the duty and responsibility of the correctional institution to provide adequate personnel to monitor the pregnant prisoner or detainee during transport to and from the medical facility and during her stay at the medical facility.

(b)  Restraint of pregnant prisoners and detainees.--

(1)  Unless provided in paragraph (2), a correctional institution shall not apply restraints to a prisoner or detainee known to be pregnant during any stage of labor, any pregnancy-related medical distress, any period of delivery, any period of postpartum as defined in subsection (e) or transport to a medical facility as a result of any of the preceding conditions or transport to a medical facility after the beginning of the second trimester of pregnancy.

(2)  Paragraph (1) shall not bar reasonable restraint provided the correctional institution staff assigned to the prisoner or detainee makes an individualized determination that the prisoner or detainee presents a substantial risk of imminent flight or some other extraordinary medical or security circumstance dictates that the prisoner or detainee be restrained to ensure the safety and security of the prisoner or detainee, the staff of the correctional institution or medical facility, other prisoners or detainees or the public. The assigned correctional institution staff shall report the incident to the correctional institution in a reasonable amount of time after the restraint occurs. If the assigned correctional institution staff is not employed by the correctional institution, then the assigned correctional institution staff shall report the restraint to the correctional institution in a reasonable amount of time after the incident occurs.

(3)  If restraint is applied under paragraph (2), at no time shall the prisoner or detainee be left unattended by a correctional institution staff with the ability to release the restraint should a release become medically necessary.

(4)  When a restraint is permitted under this section, a correctional institution shall use the least restrictive restraint necessary when the facility has actual or constructive knowledge that a prisoner or detainee is in the second or third trimester of pregnancy.

(c)  Restraints.--The following shall apply to a prisoner or detainee who has been restrained under this subsection:

(1)  The correctional institution staff accompanying the prisoner or detainee shall immediately remove all restraints upon request of a doctor, nurse or other health care professional.

(2)  Leg or waist restraints shall not be used on any prisoner or detainee who is in labor.

(3)  The type of restraint applied and the application of the restraint shall be done in the least restrictive manner possible.

(d)  Annual report.--No later than August 1 of each year, the secretary and the Secretary of Public Welfare shall each submit to the Governor's Office a written report containing information regarding the use of restraints on any pregnant prisoner or detainee during the preceding fiscal year specifically identifying and enumerating the circumstances that led to the determination that the prisoner or detainee fell under the exception in subsection (b)(2). The secretary shall report on pregnant prisoners or detainees in the custody of correctional institutions operated, supervised or licensed by the department. The Secretary of Public Welfare shall report on pregnant prisoners or detainees in the custody of correctional institutions operated, supervised or licensed by the Department of Public Welfare pursuant to the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code. The reports shall not contain any identifying information of any prisoner or detainee. The reports shall be posted on the Governor's Internet website and shall be made available for public inspection at the offices of the department and the Department of Public Welfare, respectively.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Correctional institution."  Any entity under the authority of the state or any county or municipality that has the power to detain and restrain a person under the laws of this Commonwealth.

"Detainee."  Includes any person detained under the immigration laws of the United States at any correctional facility.

"Labor."  The period of time before a birth during which contractions are of sufficient frequency, intensity and duration to bring about effacement and progressive dilation of the cervix. The determination of when labor has commenced shall rest solely with the medical providers of the prisoner or detainee.

"Postpartum."  The period following delivery before a prisoner or detainee has been discharged from a medical facility.

"Prisoner."  Any person incarcerated or detained in any correctional institution who is accused of, convicted of, sentenced for or adjudicated delinquent for violations of criminal law or the terms and conditions of parole, probation, pretrial release or a diversionary program.

"Restraint."  Any physical hold or mechanical device used to control the movement of a prisoner's or detainee's body and limbs, including, but not limited to, shackles, flex cuffs, soft restraints, hard metal handcuffs, a black box, Chubb cuffs, leg irons, belly chains, a security (tether) chain or a convex shield.

(July 2, 2010, P.L.275, No.45, eff. 60 days)

2010 Amendment.  Act 45 added section 5905.

Cross References.  Section 5905 is referred to in sections 1104, 1758 of this title.



Section 5906 - Confidentiality of victim information

§ 5906.  Confidentiality of victim information.

(a)  General rule.--Notwithstanding any other provision of law, any and all statements or testimony of the victim or family member submitted to the department shall be:

(1)  Deemed confidential and privileged.

(2)  Not be subject to subpoena or discovery.

(3)  Not be introduced into evidence in any judicial or administrative proceeding.

(4)  Not be released to the inmate.

(b)  Records.--All records maintained by the department pertaining to victims shall be kept separate. Current address, telephone numbers and any other personal information of the victim and family members shall be deemed confidential.

(c)  Disclosure prohibited.--Notwithstanding any other provision of law, no person who has had access to a report, record or any other information under this section shall disclose the content of the report, record or other information or testify in a judicial or administrative proceeding without the written consent of the victim.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added section 5906.






Chapter 61 - Pennsylvania Board of Probation and Parole

Section 6101 - Definitions

PART IV

PROBATION AND PAROLE

Chapter

61.  Pennsylvania Board of Probation and Parole

63.  County Probation Officers' Firearm Education and Training

Enactment.  Part IV was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Special Provisions in Appendix.  See sections 8 and 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to offenses continuation of prior law and  applicability.

CHAPTER 61

PENNSYLVANIA BOARD OF PROBATION AND PAROLE

Subchapter

A.  Preliminary Provisions

B.  Administration

C.  Powers and Duties

D.  State Parole Agents

Enactment.  Chapter 61 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Cross References.  Chapter 61 is referred to in section 3907 of this title.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

6101.  Definitions.

6102.  Operation of parole system generally.

§ 6101.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Pennsylvania Board of Probation and Parole.



Section 6102 - Operation of parole system generally

§ 6102.  Operation of parole system generally.

The parole system shall operate consistently with the following provisions:

(1)  The parole system provides several benefits to the criminal justice system, including the provision of adequate supervision of the offender while protecting the public, the opportunity for the offender to become a useful member of society and the diversion of appropriate offenders from prison.

(2)  In providing these benefits to the criminal justice system, the board and any other paroling entity shall first and foremost seek to protect the safety of the public.

(3)  In addition to this goal, the board and any other paroling entity shall address input by crime victims, assist in the fair administration of justice by ensuring the custody, control and treatment of paroled offenders, shall consider any applicable guidelines established by the commission and shall ensure that parole proceedings, release and recommitment are administered in an efficient and timely manner.



Section 6111 - Pennsylvania Board of Probation and Parole

SUBCHAPTER B

ADMINISTRATION

Sec.

6111.  Pennsylvania Board of Probation and Parole.

6112.  Board chairperson.

6113.  Board action.

6114.  Salaries of board members.

6115.  Incompatible offices and removal.

6116.  Meetings.

6117.  Official seal.

6118.  Offices.

6119.  District directors.

6120.  District office employees.

6121.  Disciplinary action.

6122.  Political activities.

6123.  Advisory committee.

6124.  Certain offenders residing in group-based homes.

§ 6111.  Pennsylvania Board of Probation and Parole.

(a)  Establishment.--The Pennsylvania Board of Probation and Parole is an independent administrative board for the administration of the probation and parole laws of this Commonwealth.

(b)  Membership.--The board shall consist of nine members who shall be appointed by the Governor, by and with the advice and consent of a majority of the members of the Senate, and each of whom shall hold office for a term of six years or until that person's successor shall have been duly appointed and qualified, but in no event more than 90 days beyond the expiration of that person's appointed term.

(c)  Vacancies.--

(1)  Vacancies occurring in an office of a member of the board by expiration of term, death, resignation, removal or for any other reason shall be filled in the manner provided by section 8 of Article IV of the Constitution of Pennsylvania for the remainder of the term.

(2)  Whenever a board member's term expires, that member's position shall be immediately deemed a vacancy, and the Governor shall nominate a person to fill that membership position on the board within 90 days of the date of expiration, even if the member continues to remain on the board.

(d)  Eligibility.--To be eligible to be appointed by the Governor for membership on the board, an individual shall have at least six years of professional experience in parole, probation, social work or related areas, including one year in a supervisory or administrative capacity, and a bachelor's degree. Any equivalent combination of experience and training shall be acceptable.

(e)  General powers.--Subject to the provisions of this chapter, the board shall have all the powers and shall perform the duties generally vested in and imposed upon independent administrative boards and commissions by the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, and shall be subject to all the provisions of that act applicable generally to independent administrative boards and commissions.



Section 6112 - Board chairperson

§ 6112.  Board chairperson.

(a)  Designation by Governor.--The Governor shall, from time to time, as the occasion may arise, designate one of the members of the board to be its chairperson who shall:

(1)  Direct the operations, management and administration of the board and fulfill the functions established by this chapter.

(2)  Secure the effective application of the probation system in all of the courts of this Commonwealth and the enforcement of the probation laws.

(3)  Preside at all meetings of the board.

(4)  Perform all the duties and functions of chairperson, including organizing, staffing, controlling, directing and administering the work of the staff.

(5)  Administer the proceedings of the board to ensure efficient and timely procedures for parole board decisions, parole releases, discharges and recommitments.

(b)  Alternate chairperson.--The board may designate one of its members to act as alternate chairperson during the absence or incapacity of the chairperson, and, when so acting, the member so designated shall have and perform all the powers and duties of chairperson of the board but shall not receive any additional compensation for acting as chairperson.

Special Provisions in Appendix.  See section 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to applicability.



Section 6113 - Board action

§ 6113.  Board action.

(a)  Quorum.--

(1)  A majority of the board shall constitute a quorum for transacting business and, except as otherwise provided in this chapter and Chapter 45 (relating to recidivism risk reduction incentive), a majority vote of those present at any meeting shall be sufficient for any official action taken by the board.

(2)  Except as provided in subsections (b), (c), (d) and (e) and Chapter 45, no person shall be paroled or discharged from parole or have his parole revoked, except by a majority of the entire membership of the board.

(b)  Panel decisions.--The board may make decisions on parole, reparole, return or revocation in panels of two persons. A panel shall consist of one board member and one hearing examiner or of two board members. Panels shall be appointed by the chairperson or the chairperson's designee.

(c)  Disagreement within panel.--

(1)  If there is disagreement on a decision to parole between the members of a panel, the matter shall be decided by a board member appointed by the chairperson or the chairperson's designee, who shall concur with one of the original panel members.

(2)  If there is disagreement on a revocation decision between the members of the panel, the matter shall be decided by three board members appointed by the chairperson or the chairperson's designee; at least two of these members must not have been on the disagreeing panel, if practicable.

(d)  Appeal.--

(1)  An interested party may appeal a revocation decision within 30 days of the board's order. The decision shall be reviewed by three board members appointed by the chairperson or the chairperson's designee.

(2)  If practicable, at least two of the board members reviewing the decision must not have been on the panel whose decision is being appealed. The three board members deciding the appeal may affirm, reverse or remand the decision of the panel or may order the matter be heard de novo.

(e)  Decision without review.--Subject to the provisions of section 6137(g) (relating to parole power), the board or its designee may issue a decision to parole an eligible offender as defined under section 4503 (relating to definitions) without further review by the board.

(f)  Decision accountability.--The board shall develop, adopt and periodically update as deemed necessary, a parole decisional instrument that is tested prior to implementation, which incorporates evidence-based practices to assist and inform the board's professional judgment in the parole decision-making process.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added subsec. (f).



Section 6114 - Salaries of board members

§ 6114.  Salaries of board members.

The Executive Board shall determine the salaries to be paid to the members of the board.



Section 6115 - Incompatible offices and removal

§ 6115.  Incompatible offices and removal.

(a)  General rule.--The members of the board shall not hold any other public office or employment nor engage in any business, profession or employment during their terms of service as members thereof and shall hold their offices during the terms for which they shall have been appointed.

(b)  Procedure for removal.--

(1)  A member of the board may be removed for cause by the Governor, by and with the advice and consent of two-thirds of the members of the Senate.

(2)  During a recess of the Senate, the Governor may suspend a member of the board for cause, and before suspension, the Governor shall furnish to the member a statement in writing of the reasons for the proposed suspension of the member. The suspension shall operate and be effective only until the adjournment of the next session of the Senate following the suspension.



Section 6116 - Meetings

§ 6116.  Meetings.

(a)  General rule.--As soon as may be convenient after their appointment, the members of the board shall meet and organize.

(b)  Appointment of secretary.--The members of the board shall appoint a secretary, who:

(1)  Shall not be a member of the board.

(2)  Shall hold office at the pleasure of the board.

(3)  Shall have such powers and perform such duties not inconsistent with any law of this Commonwealth as the board shall prescribe.

(4)  Shall receive such compensation as the board shall determine in conformity with the rules of the Executive Board.

(c)  Temporary secretary.--In the absence or incapacity of the secretary to act, the board may designate such other person as it may choose to perform temporarily the duties of secretary.



Section 6117 - Official seal

§ 6117.  Official seal.

The board shall adopt an official seal by which its acts and proceedings shall be authenticated and of which the courts shall take judicial notice. The certificate of the chairperson of the board, under the seal of the board and attested by the secretary, shall be accepted in evidence in any judicial proceeding in any court of this Commonwealth as adequate and sufficient proof of the acts and proceedings of the board referenced in the certificate.



Section 6118 - Offices

§ 6118.  Offices.

(a)  Principal office.--The principal office of the board shall be in Harrisburg, and the board shall appoint and employ such number and character of officers, agents, clerks, stenographers and employees as may be necessary to carry out the purposes of this chapter. The salaries of persons so appointed and employed by the board shall be fixed by the board.

(b)  District offices.--The board, with the approval of the Governor, shall divide the Commonwealth for administrative purposes into a suitable number of districts, not to exceed ten, in each of which shall be a district office which shall have immediate charge of the supervision of cases of probation and parole arising in the courts of the judicial districts embraced within its territorial limits, but, as occasion may require, the supervision of particular parolees may be transferred by the board to other appropriate parole districts.

(c)  Location of district offices.--

(1)  The board shall fix and determine the location of the various district offices within their respective districts, having regard to local conditions in each district and to the most convenient and efficient functioning of the office established in each district.

(2)  At each of the locations so fixed and determined, the board shall provide such office accommodations, furniture, equipment and supplies as may be reasonably suitable and adequate for the proper handling and dispatch of the parole business of the district.

(3)  The board may enter into contracts on behalf of the Commonwealth for such office accommodations, furniture, equipment and supplies through the Department of General Services.

(d)  Consideration for fixing compensation.--In fixing compensation for its officers, clerks and employees under the provisions of this chapter, the board shall have regard to the kind, grade or class of service to be rendered, and, whenever any standard compensation has been fixed by the Executive Board for any kind, grade or class of service or employment, the compensation of all persons appointed or employed by the board in the same kind, grade or class shall be fixed by it in accordance with such standard.



Section 6119 - District directors

§ 6119.  District directors.

(a)  Establishment.--Each district parole office shall have a district director who:

(1)  Shall be appointed by the board, with the approval of the Governor.

(2)  Shall receive such annual salary as the board shall determine in conformity with the rules of the Executive Board.

(b)  Status and role.--The district director shall be the executive head of the district office to which the district supervisor is appointed and shall have the control, management and direction of all employees of the board assigned to the district, subject to the supervision of the board.



Section 6120 - District office employees

§ 6120.  District office employees.

(a)  Board to appoint.--The board shall appoint in the various district offices a sufficient number of parole officers, clerks, stenographers and other agents and employees to fully and efficiently administer the parole laws of this Commonwealth, but no employee of the board, other than its secretary and district supervisors, shall be appointed by the board except in the manner provided by this chapter.

(b)  Salaries and qualifications.--The salaries of the appointees in subsection (a) shall be fixed by the board. The board shall from time to time by appropriate rule or regulation prescribe the qualifications to be possessed by its personnel. The qualifications shall be such as will best promote the efficient operation of probation and parole.



Section 6121 - Disciplinary action

§ 6121.  Disciplinary action.

(a)  General rule.--Except as otherwise provided in subsection (b), an employee of the board, excluding the secretary and district supervisors, may be removed, discharged or reduced in pay or position only for cause and after being given the reasons therefore in writing and afforded an opportunity to be heard in answer thereto.

(b)  Exception.--An employee may be suspended without pay and without hearing for a period not exceeding 30 days, but the reason or reasons for the suspension must be given to the employee by the board in writing.

(c)  Successive suspensions.--There shall not be any successive suspensions of the same employee under this section.



Section 6122 - Political activities

§ 6122.  Political activities.

(a)  General rule.--No member of the board, or officer, clerk or employee thereof, or any person officially connected with the board:

(1)  Shall take any active part in politics or be a member of or delegate or alternate to any political convention or be present at such convention, except in the performance of that person's official duties under this chapter.

(2)  Shall serve as a member of or attend the meetings of any committee of any political party, or take any part in political management or political campaigns, or use that person's office to influence political movements, or to influence the action of any other officer, clerk or employee of the board.

(3)  Shall in any way or manner interfere with or participate in the conduct of any election or the preparation therefore at the polling place, or with the election officers while counting the votes or returning the ballot boxes, books, papers, election paraphernalia and machinery to the place provided by law, or be within any polling place, except for the purpose of voting as speedily as it reasonably can be done, or be otherwise within 50 feet of any polling place, except for purposes of ordinary travel or residence during the period of time beginning with one hour preceding the opening of the polls for holding the election and ending with the time when the election officers shall have finished counting the votes and have left the polling place.

(4)  Shall directly or indirectly make or give, demand or solicit or be in any manner concerned in making, giving, demanding, soliciting or receiving any assessments, subscriptions or contributions, whether voluntary or involuntary, to any political party or for any political purpose whatsoever.

(b)  Penalty.--Any person who violates any of the provisions of this section:

(1)  Commits a misdemeanor of the third degree, and, upon conviction thereof, shall be punished by a fine not exceeding $500 or imprisonment not exceeding one year, or both.

(2)  Shall forfeit that person's office or employment, as the case may be.

(3)  Shall not thereafter be appointed or employed by the board in any position or capacity whatsoever.

(c)  Dismissal required.--The board shall dismiss any officer, clerk or employee thereof who shall violate this section from that person's office or employment.



Section 6123 - Advisory committee

§ 6123.  Advisory committee.

(a)  Establishment.--An advisory committee on probation is reestablished to assist the board.

(b)  Composition.--The advisory committee shall consist of nine members, seven of whom shall be appointed by the Governor, with the consent of a majority of the members of the Senate. At least two shall be judges of courts of record of this Commonwealth, at least one shall be a county commissioner, at least one shall be a chief county probation officer, and the remaining members shall be qualified in the field of probation and parole either by training or experience. The President pro tempore of the Senate and the Speaker of the House of Representatives shall each appoint a member of their respective houses to serve as members of the committee.

(c)  Terms.--

(1)  The term of a member hereafter appointed, except to fill a vacancy, shall be for four years and until their successors have been appointed and qualified, but in no event more than 90 days beyond the expiration of their appointed term.

(2)  The terms of members of the committee who are appointed by virtue of holding an office as a member of the General Assembly, judge, chief county probation officer or county commissioner shall continue only so long as that person remains in that office.

(3)  Vacancies occurring in an office of a member of the advisory committee by expiration of term, death, resignation, removal or for any other reason shall be filled in the manner provided by section 8 of Article IV of the Constitution of Pennsylvania for the remainder of the term.

(4)  Whenever the term of an advisory committee member, other than one who is a member of the General Assembly, expires, that member's position shall be immediately deemed a vacancy, and the Governor shall nominate a person to fill that membership position on the committee within 90 days of the date of expiration, even if the member continues to remain on the committee. The Governor shall designate one of the members of the committee as its chairperson.

(d)  Reimbursement of expenses.--Each member of the advisory committee shall be paid all reasonable and necessary travel and other expenses incurred by him in the performance of his duties.

(e)  Assistance to be provided.--The advisory committee shall aid the chairperson and the board in formulating and reviewing standards for probation personnel and probation services in the counties.



Section 6124 - Certain offenders residing in group-based homes

§ 6124.  Certain offenders residing in group-based homes.

(a)  Notification requirement.--

(1)  A group-based home located within a county of the sixth, seventh or eighth class that agrees to provide housing to an individual knowing that the individual has been previously convicted of an offense under 18 Pa.C.S. § 2502 (relating to murder) or a substantially similar offense committed in another jurisdiction shall notify the head of the governing body of the municipality and the county in which the group-based home is located that the individual is staying at the group-based home.

(2)  The notification required under paragraph (1) shall be sent by certified mail within 48 hours of the individual's arrival at the group-based home and shall include the following information:

(i)  Name of the individual, including all known aliases.

(ii)  Date of the individual's arrival at the group-based home.

(iii)  The individual's expected length of stay at the group-based home.

(iv)  Contact information for the group-based home.

(b)  Public hearing.--

(1)  The governing body of a municipality or county receiving notification from a group-based home provider under subsection (a) may conduct a public hearing concerning the group-based home provider, its site and its operations.

(2)  A governing body conducting a public hearing under this subsection shall provide public notice of the hearing via posting on its official Internet website no less than two weeks prior to the hearing. The notice shall provide information regarding the purpose, location and time of the public hearing and a contact number for interested persons to call in order to obtain additional information about the hearing. Nothing in this paragraph shall be construed to prohibit the governing body from providing public notice via any other means.

(3)  At a public hearing under this subsection, the group-based home provider shall explain the operation of the group-based home and the governing body conducting the hearing shall permit public questions and comments.

(c)  Definition.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Group-based home."  Any nonprofit or for-profit entity that maintains a facility that provides housing to individuals on probation or parole or other individuals previously convicted of crimes. The term shall not include a correctional institution or a facility maintained by a domestic violence program.

"Official Internet website."  The official Internet location designated by a municipality or county as its primary method of electronically communicating with the public about its official business.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.; July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended subsec. (c).

2010 Amendment.  Act 95 added section 6124.

Cross References.  Section 6124 is referred to in section 9799.25 of Title 42 (Judiciary and Judicial Procedure).



Section 6131 - General powers of board

SUBCHAPTER C

POWERS AND DUTIES

Sec.

6131.  General powers of board.

6132.  Specific powers of board involving parolees.

6133.  Probation services.

6134.  Sentencing court to transmit records to board.

6134.1. General criteria for parole by court.

6135.  Investigation of circumstances of offense.

6136.  Right of access to inmates.

6137.  Parole power.

6138.  Violation of terms of parole.

6139.  Parole procedure.

6140.  Victim statements, testimony and participation in hearing.

6141.  General rules and special regulations.

6142.  Investigations for the Board of Pardons.

6143.  Early parole of inmates subject to Federal removal order.

§ 6131.  General powers of board.

(a)  General rule.--The board shall have the power and its duty shall be:

(1)  To supervise and make presentence investigations and reports as provided by law.

(2)  To collect and maintain copies of all presentence investigations and reports.

(3)  To collect and maintain a record of all persons who are placed on probation and parole.

(4)  To collect, compile and publish statistical and other information relating to probation and parole work in all courts and such other information the board may deem of value in probation service.

(5)  To establish, by regulation, uniform Statewide standards for:

(i)  Presentence investigations.

(ii)  The supervision of probationers.

(iii)  The qualifications for probation personnel.

(iv)  Minimum salaries.

(v)  Quality of probation service.

The standards for the qualifications of probation personnel shall only apply to probation personnel appointed after the date the standards are established. Should any probation personnel appointed prior to the date the standards were established fail to meet the standards, the court having jurisdiction of such personnel may request the board to establish in-service training for them in accordance with the standards.

(6)  To adopt regulations establishing specific composition, functions and responsibilities for citizens advisory committees and to receive reports, recommendations or other input concerning parole policies and parole-related concerns from the committees on a regular basis.

(7)  To adopt regulations establishing criteria for board acceptance of cases for supervision and presentence investigations from counties that on December 31, 1985, maintained adult probation offices and parole systems.

(8)  To enter into contracts for purchasing community services to assist parolees and to supplement existing programs.

(9)  To pay the cost of preparole drug screening tests for inmates within the parole release jurisdiction of the board, who are confined in a State or local correctional facility, as required under section 6137 (relating to parole power).

(10)  To enter into contracts which provide for the continuous electronic monitoring of parolees.

(11)  To establish and provide for intensive supervision units and day reporting centers for the supervision of parolees.

(12)  To provide information as required under 42 Pa.C.S. § 2153(a)(14) (relating to powers and duties) as requested by the commission.

(13)  To incorporate evidence-based practices into parole decision making, supervision and the supervision of technical violators.

(14)  To coordinate the reentry of offenders into the community using evidence-based practices that are effective in reducing recidivism.

(15)  To conduct research to identify, to be informed of and to apply recognized evidence-based parole practices that promote public safety and reduce recidivism.

(16)  To conduct outcome and performance analyses on implemented board programs and practices to enhance public safety through reduced recidivism.

(b)  Court-appointed probation officers to submit information to board.--A court that appoints a probation officer shall require the probation officer to submit to the board such information as the board may require on forms prescribed and furnished by the board.

(c)  Access to county records.--The board shall have free and ready access to all probation and parole records of any county.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Evidence-based practices."  Interventions and treatment approaches that have been proven effective through appropriate empirical analysis.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added subsecs. (a)(13), (14), (15) and (16) and (d).



Section 6132 - Specific powers of board involving parolees

§ 6132.  Specific powers of board involving parolees.

(a)  General rule.--The board shall have exclusive power:

(1)  (i)  To parole and reparole, commit and recommit for violations of parole and to discharge from parole all persons sentenced by any court at any time to imprisonment in a correctional institution.

(ii)  This paragraph applies to inmates sentenced to definite or flat sentences.

(2)  (i)  To supervise any person placed on parole, when sentenced to a maximum period of less than two years, by any judge of a court having criminal jurisdiction, when the court may by special order direct supervision by the board, in which case the parole case shall be known as a special case and the authority of the board with regard thereto shall be the same as provided in this chapter with regard to parole cases within one of the classifications set forth in this chapter.

(ii)  Except for such special cases, the powers and duties conferred by this section shall not extend to persons sentenced for a maximum period of less than two years and shall not extend to those persons committed to county confinement within the jurisdiction of the court pursuant to 42 Pa.C.S. § 9762 (relating to sentencing proceeding; place of confinement).

(b)  Construction.--Nothing contained in this section shall be construed to prevent a court from paroling any person sentenced by it for a maximum period of less than two years or from paroling a person committed to county confinement within the jurisdiction of the court pursuant to 42 Pa.C.S. § 9762.

(c)  Definition.--As used in this section, "period of two years" means the entire continuous term of sentence to which a person is subject, whether for one or more sentences, either to simple imprisonment or to an indeterminate imprisonment as authorized by law to be imposed for criminal offenses.

(July 5, 2012, P.L.1050, No.122, eff. imd.)

2012 Amendment.  Act 122 amended subsecs. (a)(2)(ii) and (b).



Section 6133 - Probation services

§ 6133.  Probation services.

(a)  General rule.--The board shall have exclusive power to supervise any person placed on probation by any judge of a court having criminal jurisdiction, when the court by special order directs supervision by the board.

(b)  Presentence investigations.--The board shall make presentence investigations when requested to do so by the court.

(c)  Grant-in-aid.--

(1)  A county that provides additional probation staff for presentence investigations and improved probation supervision and programs shall receive a grant-in-aid from the Commonwealth through the board for additional costs incurred thereby but only to the extent that the additional staff and program meet the qualifications and standards established by the board.

(2)  The grant-in-aid shall provide 80% of the personnel salary costs incurred by a county to administer these additional services and programs.

(3)  If insufficient funds are appropriated, each county shall receive a prorated reduction in the grant-in-aid.

(4)  The board shall establish rules and regulations for the allocation of funds available for such grants-in-aid.

(d)  In-service training.--The board shall provide in-service training for personnel of county probation offices when requested to do so by the court having jurisdiction of the probation office.

Cross References.  Section 6133 is referred to in section 6140 of this title.



Section 6134 - Sentencing court to transmit records to board

§ 6134.  Sentencing court to transmit records to board.

(a)  Duty to transmit.--A court sentencing any person for a term as to which power to parole is given to the board in this chapter shall transmit to the board, within 30 days after the imposition of the sentence:

(1)  A copy of the notes of testimony of the sentencing hearing that may have been filed of record in the case.

(2)  Copies of any criminal identification records secured from the Federal Bureau of Investigation.

(3)  Copies of presentence investigation reports and behavior clinic reports, if any were submitted to the court, the last two of which records, being confidential records of the court, shall be treated confidentially by the members of the board, who shall not permit examination of the records by anyone other than its duly appointed agents or representatives except upon court order.

(b)  Recommendations from judge.--

(1)  A judge may make at any time a recommendation to the board respecting the person sentenced and the term of imprisonment the judge believes that person should be required to serve before a parole is granted to that person.

(2)  A recommendation made by a judge under paragraph (1) respecting the parole or terms of parole of a person shall be advisory only. No order in respect to the recommendation made or attempted to be made as a part of a sentence shall be binding upon the board in performing the duties and functions conferred on it by this chapter.



Section 6134.1 - General criteria for parole by court

§ 6134.1.  General criteria for parole by court.

(a)  Guidelines.--The court may parole or reparole subject to consideration of guidelines established under 42 Pa.C.S. § 2154.5 (relating to adoption of guidelines for parole).

(b)  Report of decision to commission.--If a court paroles or reparoles a person, the court shall report the parole or reparole decision and shall provide a contemporaneous written statement for any deviation from the guidelines established under 42 Pa.C.S. § 2154.5, to the commission under 42 Pa.C.S. § 2153(a)(14) (relating to powers and duties).

(c)  Procedure.--

(1)  Prior to making a decision to parole a person committed to county confinement within the jurisdiction of the court pursuant to 42 Pa.C.S. § 9762 (relating to sentencing proceeding; place of confinement) from a sentence of imprisonment imposed following conviction for a personal injury crime, each victim who has registered to receive victim services in connection with the personal injury crime shall be given an opportunity by the court to submit a preparole statement to the court expressing concerns or recommendations regarding the parole or parole supervision of the person.

(2)  The district attorney shall, immediately following sentence in cases where a sentence of confinement has been imposed and the sentenced person remains within the jurisdiction of the court pursuant to 42 Pa.C.S. § 9762, notify all registered victims that they shall have the opportunity to submit a preparole statement to the court.

(3)  Victims shall notify the court of their intention to submit a preparole statement and shall provide and keep current an appropriate mailing address.

(4)  Preparole statements submitted pursuant to this subsection shall be subject to the confidentiality provisions contained in section 6140 (relating to victim statements, testimony and participation in hearing) applicable to preparole statements submitted to the board and shall be considered by the court prior to any parole decision, and each victim submitting a preparole statement shall be given notice of the court's parole decision.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Personal injury crime."  The term shall have the meaning set forth in section 103 of the act of November 24, 1998 (P.L.882, No.111), known as the Crime Victims Act.

"Victim."  The term shall mean, in addition to the meaning set forth in section 103 of the act of November 24, 1998 (P.L.
882, No.111), known as the Crime Victims Act, a member of the victim's family if the victim is incapable of communicating or has died.

(July 5, 2012, P.L.1050, No.122, eff. imd.)

2012 Amendment.  Act 122 amended subsec. (c)(1) and (2).



Section 6135 - Investigation of circumstances of offense

§ 6135.  Investigation of circumstances of offense.

(a)  Duty to investigate.--The board, on the commitment to a correctional facility of any person whom the board is given the power to parole under this chapter, shall consider:

(1)  The nature and circumstances of the offense committed.

(2)  Any recommendations made by the trial judge and prosecuting attorney.

(3)  The general character and background of the inmate.

(4)  Participation by an inmate sentenced after February 19, 1999, and who is serving a sentence for a crime of violence as defined in 42 Pa.C.S. § 9714(g) (relating to sentences for second and subsequent offenses) in a victim impact education program offered by the Department of Corrections.

(5)  The written or personal statement of the testimony of the victim or the victim's family submitted under section 6140 (relating to victim statements, testimony and participation in hearing).

(6)  The notes of testimony of the sentencing hearing, if any, together with such additional information regarding the nature and circumstances of the offense committed for which sentence was imposed as may be available.

(7)  The conduct of the person while in prison and his physical, mental and behavioral condition and history, his history of family violence and his complete criminal record.

(b)  Cooperation of public officials.--A public official who possesses such records or information shall furnish the records or information to the board upon its request and without charge so far as may be practicable while the case is recent.

Cross References.  Section 6135 is referred to in section 6142 of this title.



Section 6136 - Right of access to inmates

§ 6136.  Right of access to inmates.

All prison officials shall:

(1)  At all reasonable times grant access to any inmate whom the board has power to parole to the members of the board or its properly accredited representatives.

(2)  At all reasonable times provide for the board or its properly accredited representative facilities for communicating with and observing an inmate while imprisoned.

(3)  Furnish to the board from time to time such reports concerning the conduct of inmates in their custody as the board shall by general rule or special order require, together with any other facts deemed pertinent in aiding the board to determine whether such inmates shall be paroled.



Section 6137 - Parole power

§ 6137.  Parole power.

(a)  General criteria for parole.--

(1)  The board may parole subject to consideration of guidelines established under 42 Pa.C.S. § 2154.5 (relating to adoption of guidelines for parole) and may release on parole any inmate to whom the power to parole is granted to the board by this chapter, except an inmate condemned to death or serving life imprisonment, whenever in its opinion:

(i)  The best interests of the inmate justify or require that the inmate be paroled.

(ii)  It does not appear that the interests of the Commonwealth will be injured by the inmate's parole.

(2)  Parole shall be subject in every instance to the Commonwealth's right to immediately retake and hold in custody without further proceedings any parolee charged after his parole with an additional offense until a determination can be made whether to continue his parole status.

(3)  The power to parole granted under this section to the board may not be exercised in the board's discretion at any time before, but only after, the expiration of the minimum term of imprisonment fixed by the court in its sentence or by the Board of Pardons in a sentence which has been reduced by commutation.

(3.1)  (i)  Following the expiration of the inmate's minimum term of imprisonment, if the primary reason for not paroling the inmate is the inmate's inability to access and complete prescribed programming within the correctional institution, the board may release the inmate on parole with the condition that the inmate complete the prescribed programming while on parole.

(ii)  This paragraph shall not apply to offenders who are currently serving a term of imprisonment for a crime of violence as defined in 42 Pa.C.S. § 9714 (relating to sentences for second and subsequent offenses) or for a crime requiring registration under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(iii)  For those inmates to whom subparagraph (ii) is applicable, the board may release the inmate on parole if the inmate is subject to another jurisdiction's detainer, warrant or equivalent writ.

(4)  Unless the inmate has served at least one year in a community corrections center or community corrections facility, the board shall not act upon an application of an inmate who is granted clemency by the Governor, is subject to parole supervision and:

(i)  whose term of imprisonment was commuted from life to life on parole;

(ii)  who was serving a term of imprisonment for a crime of violence; or

(iii)  who is serving a sentence under 42 Pa.C.S. § 9712 (relating to sentences for offenses committed with firearms).

(5)  Upon parole, a parolee subject to paragraph (4) shall:

(i)  be subject to weekly supervision for the first six months of parole; and

(ii)  have any violations of a condition of parole immediately made known to the Board of Pardons. This subparagraph shall apply to all parolees under supervision by other jurisdictions under Subchapter B of Chapter 71 (relating to interstate compact for the supervision of adult offenders).

(b)  Cases involving deviations from guidelines.--In each case in which the board deviates from the guidelines established under 42 Pa.C.S. § 2154.5, the board shall provide a contemporaneous written statement of the reason for the deviation from the guidelines to the commission as established under 42 Pa.C.S. § 2153(a)(14) (relating to powers and duties). The board may develop and use internal decisional instruments. This subsection shall not be construed to prevent the board from also developing forms or other documents, policies and procedures consistent with this chapter, including internal decisional instruments.

(c)  Administrative parole.--

(1)  An eligible offender shall be placed on administrative parole one year after release on parole and until the maximum sentence date if the board's supervision staff determines that:

(i)  (A)  the eligible offender has not violated the terms and conditions of the eligible offender's parole; or

(B)  the eligible offender has not been subject to the extensive use of sanctions prior to the completion of one year from the date of release on parole; and

(ii)  there is no substantial information indicating dangerousness or that placement on administrative parole would compromise public safety.

(2)  An eligible offender placed on administrative parole shall continue to be subject to recommitment at the board's discretion and shall be subject to the board's power to recommit and reparole, recommit and review or otherwise impose sanctions at its discretion until the eligible offender's maximum sentence date.

(3)  An eligible offender placed on administrative parole shall do all of the following:

(i)  Make supervision contact at least one time per year.

(ii)  Provide updated contact information upon a change in residence or employment.

(iii)  Continue to pay any restitution owed.

(iv)  Comply with other requirements imposed by the board.

(d)  Recidivism risk reduction incentive minimum.--The board shall have the power and its duty shall be to comply with the requirements of section 4506 (relating to recidivism risk reduction incentive minimum).

(e)  Drug screening tests.--

(1)  The board may not release a person on parole unless the person achieves a negative result within 45 days prior to the date of release in a screening test approved by the Department of Health for the detection of the presence of controlled substances or designer drugs under the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(2)  The cost of these preparole drug screening tests for inmates subject to the parole release jurisdiction of the board, whether confined in a correctional institution or county prison, shall be paid by the board. The board shall establish rules and regulations for the payment of these costs and may limit the types and cost of these screening tests that would be subject to payment by the board.

(3)  (i)  The board shall establish, as a condition of continued parole for a parolee who, as an inmate, tested positive for the presence of a controlled substance or a designer drug or who was paroled from a sentence arising from a conviction under The Controlled Substance, Drug, Device and Cosmetic Act or from a drug-related crime, the parolee's achievement of negative results in such screening tests randomly applied.

(ii)  The random screening tests shall be performed at the discretion of the board, and the parolee undergoing the tests shall be responsible for the costs of the tests.

(iii)  The funds collected for the tests shall be applied against the contract for such testing.

(4)  For a parolee who was not paroled from a sentence arising from a conviction under The Controlled Substance, Drug, Device and Cosmetic Act or from a drug-related crime, the board may establish, as a condition of parole, that the parolee achieve negative results in screening tests randomly conducted. The parolee shall be responsible for testing costs.

(f)  Crimes of violence.--The board may not release on parole a person who is sentenced after February 19, 1999, and is serving a sentence for a crime of violence unless the person has received instruction from the Department of Corrections on the impact of crime on victims and the community.

(g)  Procedure.--

(1)  The department shall identify all inmates committed to the custody of the department that meet the definition of an eligible offender.

(2)  Upon identification of an inmate as an eligible offender, the department shall send notice to the board. The board shall send notice to the prosecuting attorney and the court no less than six months before the expiration of the inmate's minimum sentence indicating that the department has preliminarily identified the inmate as an eligible offender. The notice shall be sent by United States mail unless the board, the court and the prosecutor have consented to receipt of notice via electronic means. For inmates committed to the department whose expiration of the minimum sentence is six months or less from the date of admission, the department shall give prompt notice.

(3)  Within 30 days of receipt of notice under paragraph (2), the court or prosecuting attorney may file a written objection to the department's preliminary identification of the inmate as an eligible offender. Notice of the objection shall be provided to the department and the board.

(4)  If no notice of objection has been filed under paragraph (3), the board or its designee shall approve for parole at the expiration of the eligible offender's minimum date upon a determination that all of the following apply:

(i)  The department certified that the inmate has maintained a good conduct record and continues to remain an eligible offender.

(ii)  The reentry plan for the inmate is adequate.

(iii)  Individual conditions and requirements for parole have been established.

(iv)  There is no reasonable indication that the inmate poses a risk to public safety.

(5)  If the court or prosecuting attorney files a timely objection under paragraph (3), the board shall make a determination as to whether the inmate is an eligible offender. The board shall notify the department, prosecuting attorney and court of its determination no later than 30 days prior to the minimum parole date. If the board determines that the inmate is an eligible offender under this chapter, the board shall follow the provisions under paragraph (4). If the board determines that the inmate is not an eligible offender under section 4503 (relating to definitions), the board shall retain exclusive jurisdiction to grant parole and shall determine whether the inmate should be paroled at the minimum date, paroled at a later date or denied parole.

(6)  Nothing in this subsection shall be construed as granting a right to be paroled to any person, and any decision by the board and its designees or the department, under this section shall not be considered an adjudication under 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(7)  Except as provided under this subsection, nothing in this chapter shall otherwise affect the powers and duties of the board or the department.

(h)  Power to recommit.--

(1)  The board may, during the period for which an inmate shall have been sentenced, recommit the inmate, if paroled, for violation of the terms and conditions of his parole and from time to time to reparole and recommit in the same manner and with the same procedure as in the case of an original parole or recommitment if, in the judgment of the board:

(i)  There is a reasonable probability that the inmate will be benefited by paroling the inmate again.

(ii)  It does not appear that the interests of the Commonwealth will be injured by paroling the inmate again.

(2)  In exercising these powers, the board shall consider any applicable recommitment ranges established by the commission under 42 Pa.C.S. § 2154.6 (relating to adoption of recommitment ranges following revocation of parole by board).

(i)  Cases involving deviations from guidelines.--In each case in which the board deviates from the recommitment ranges established under 42 Pa.C.S. § 2154.6, the board shall provide a contemporaneous written statement of the reason for the deviation from the recommitment ranges to the commission, as established under 42 Pa.C.S. § 2153(a)(14).

(j)  Notice to county probation department.--When the board releases a parolee from a correctional facility, the board shall provide written notice to the probation department located in the county where the sentencing order was imposed of the release and new address of the parolee.

(k)  Definitions.--The following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Crime of violence."  As defined in 42 Pa.C.S. § 9714(g) (relating to sentences for second and subsequent offenses).

"Eligible offender."  As defined in section 4503 (relating to definitions).

(Oct. 27, 2010, P.L.931, No.95, eff. imd.; Dec. 20, 2011, P.L.446, No.111, eff. one year; July 5, 2012, P.L.1050, No.122, eff. July 1, 2013)

2012 Amendment.  Act 122 amended subsec. (a)(4).

2011 Amendment.  Act 111 amended subsec. (a)(3.1)(ii).

2010 Amendment.  Act 95 amended subsecs. (e) and (g), added subsec. (a)(3.1) and carried without amendment subsec. (a)(1), (2) and (3).

Cross References.  Section 6137 is referred to in sections 4506, 6113, 6131 of this title.



Section 6138 - Violation of terms of parole

§ 6138.  Violation of terms of parole.

(a)  Convicted violators.--

(1)  A parolee under the jurisdiction of the board released from a correctional facility who, during the period of parole or while delinquent on parole, commits a crime punishable by imprisonment, for which the parolee is convicted or found guilty by a judge or jury or to which the parolee pleads guilty or nolo contendere at any time thereafter in a court of record, may at the discretion of the board be recommitted as a parole violator.

(2)  If the parolee's recommitment is so ordered, the parolee shall be reentered to serve the remainder of the term which the parolee would have been compelled to serve had the parole not been granted and, except as provided under paragraph (2.1), shall be given no credit for the time at liberty on parole.

(2.1)  The board may, in its discretion, award credit to a parolee recommitted under paragraph (2) for the time spent at liberty on parole, unless any of the following apply:

(i)  The crime committed during the period of parole or while delinquent on parole is a crime of violence as defined in 42 Pa.C.S. § 9714(g) (relating to sentences for second and subsequent offenses) or a crime requiring registration under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(ii)  The parolee was recommitted under section 6143 (relating to early parole of inmates subject to Federal removal order).

(3)  The board may, in its discretion, reparole whenever, in its opinion, the best interests of the inmate justify or require the inmate's release on parole and it does not appear that the interests of the Commonwealth will be injured thereby.

(4)  The period of time for which the parole violator is required to serve shall be computed from and begin on the date that the parole violator is taken into custody to be returned to the institution as a parole violator.

(5)  If a new sentence is imposed on the parolee, the service of the balance of the term originally imposed by a Pennsylvania court shall precede the commencement of the new term imposed in the following cases:

(i)  If a person is paroled from a State correctional institution and the new sentence imposed on the person is to be served in the State correctional institution.

(ii)  If a person is paroled from a county prison and the new sentence imposed upon him is to be served in the same county prison.

(iii)  In all other cases, the service of the new term for the latter crime shall precede commencement of the balance of the term originally imposed.

(5.1)  If the parolee is sentenced to serve a new term of total confinement by a Federal court or by a court of another jurisdiction because of a verdict or plea under paragraph (1), the parolee shall serve the balance of the original term before serving the new term.

(6)  Where the new term is to be served last or the balance of the term originally imposed by a Pennsylvania court is to be served last, and the service is, in either case, in any correctional facility:

(i)  Any person upon recommitment shall be sent to the institution as shall be designated by the Secretary of Corrections or his designee.

(ii)  Any female person shall be recommitted to the State Correctional Institution at Muncy.

(b)  Subsequent arrest.--

(1)  The formal filing of a charge after parole against a parolee within this Commonwealth for any violation of the laws of this Commonwealth shall constitute an automatic detainer and permit the parolee to be taken into and held in custody.

(2)  The automatic detainer shall dissolve 15 days after the parolee is taken into custody unless sooner waived or otherwise superseded by direction of the supervising parole office.

(3)  The automatic detainer shall be in addition to and not in lieu of any other detainer that prior to the effective date of this chapter may have been lodged in such circumstances.

(c)  Technical violators.--

(1)  A parolee under the jurisdiction of the board who violates the terms and conditions of his parole, other than by the commission of a new crime of which the parolee is convicted or found guilty by a judge or jury or to which the parolee pleads guilty or nolo contendere in a court of record, may be detained pending a hearing before the board or waiver of the hearing or recommitted after a hearing before the board or a waiver of the hearing. Detention and recommitment under this paragraph shall be in a community corrections center or community corrections facility, unless the board determines that one of the following conditions is present:

(i)  The violation was sexual in nature.

(ii)  The violation involved assaultive behavior.

(iii)  The violation involved possession or control of a weapon.

(iv)  The parolee has absconded, and the parolee cannot be safely diverted to a community corrections center or community corrections facility.

(v)  There exists an identifiable threat to public safety, and the parolee cannot be safely diverted to a community corrections center or community corrections facility.

(1.1)  If the board determines that a condition under  paragraph (1) applies, the parolee shall be detained in or recommitted to a State correctional institution or contracted county jail.

(2)  If the parolee is recommitted under this subsection, the parolee shall be given credit for the time served on parole in good standing but with no credit for delinquent time and may be reentered to serve the remainder of the original sentence or sentences.

(3)  The remainder shall be computed by the board from the time the parolee's delinquent conduct occurred for the unexpired period of the maximum sentence imposed by the court without credit for the period the parolee was delinquent on parole. The parolee shall serve the remainder so computed from the date the parolee is taken into custody on the warrant of the board.

(4)  Subject to subsection (e), the parolee shall be subject to reparole by the board whenever in its opinion the best interests of the inmate justify or require the parolee being reparoled and it does not appear that the interests of the Commonwealth will be injured reparoling the parolee.

(5)  Parole violators shall be supervised in accordance with evidence-based practices that may include:

(i)  Consideration of whether the offender poses a risk of safety to the community or himself.

(ii)  The board's capacity to deliver programs that address criminal thinking behavior and related crime- producing factors.

(iii)  Use of community-based sanctioning alternatives to incarceration.

(iv)  Use of a graduated violation sanctioning process.

(v)  Recommitment to:

(A)  a State correctional institution;

(B)  a contracted county jail;

(C)  a community corrections center; or

(D)  a community corrections facility.

(6)  (Deleted by amendment).

(7)  A parolee detained or recommitted to a community corrections center or community corrections facility under paragraph (1) shall be segregated from other offenders located at the facility.

(d)  Recommitment to correctional facility.--A technical violator recommitted to a State correctional institution or a contracted county jail under subsection (c) shall be recommitted as follows:

(1)  If paroled from a county prison, to the same institution or to any other institution to which the violator may be legally transferred.

(2)  If paroled from a State correctional institution, to any State correctional institution or contracted county jail designated by the department.

(3)  Except as set forth in paragraph (4) or (5), the parolee shall be recommitted for one of the following periods, at which time the parolee shall automatically be reparoled without further action by the board:

(i)  For the first recommitment under this subsection, a maximum period of six months.

(ii)  For the second recommitment under this subsection for the same sentence, a maximum of nine months.

(iii)  For the third or subsequent recommitment under this subsection for the same sentence, a maximum of one year.

(4)  The parolee may be reparoled by the board prior to expiration of the time period under paragraph (3) if the board determines that it is in the best interest of the Commonwealth and the parolee.

(5)  The time limit under paragraph (3) shall not be applicable to a parolee who:

(i)  committed a disciplinary infraction involving assaultive behavior, sexual assault, a weapon or controlled substances;

(ii)  spent more than 90 days in segregated housing due to one or more disciplinary infractions; or

(iii)  refused programming or a work assignment.

(e)  Recommitment to community corrections center or community corrections facility.--

(1)  A technical violator recommitted to a community corrections center or community corrections facility under subsection (c) shall be recommitted for a maximum period of six months, after which the parolee shall automatically be reparoled without further action by the board.

(2)  A parolee under paragraph (1) may be reparoled by the board prior to expiration of the six-month period if the board determines that it is in the best interest of the Commonwealth and the parolee.

(3)  This subsection shall not apply to a parolee who is not in good standing with the board.

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Community corrections center."  A residential program that is supervised and operated by the department in accordance with Chapter 50 (relating to community corrections centers and community corrections facilities).

"Community corrections facility."  A residential facility operated by a private contractor that:

(1)  houses offenders pursuant to a contract with the department; and

(2)  is operated in accordance with Chapter 50.

"Contracted county jail."  A county correctional facility which has contracted with the department to provide correctional or other services.

"State correctional institution."  Any of the following owned and operated by the Commonwealth:

(1)  A correctional facility.

(2)  A prison.

(3)  A jail.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.; July 5, 2012, P.L.1050, No.122)

2012 Amendment.  Act 122 amended subsecs. (a)(2), (c)(1), (2), (4) and (5)(v) and (d)(2) and added subsecs. (a)(2.1), (c)(1.1) and (7), (d)(3), (4) and (5), (e) and (f) and deleted by amendment subsec. (c)(6), effective in 60 days as to subsecs. (a)(2) and (2.1) and effective in 180 days as to the remainder of the section.

2010 Amendment.  Act 95 amended subsecs. (a), (c) and (d).

Special Provisions in Appendix.  See section 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to applicability.

Cross References.  Section 6138 is referred to in sections 5003, 6139 of this title.



Section 6139 - Parole procedure

§ 6139.  Parole procedure.

(a)  Specific requirements.--

(1)  The board may, subject to the provisions and limitations set forth in section 6138 (relating to violation of terms of parole), grant paroles of its own motion whenever in its judgment the interests of justice require the granting of these paroles.

(2)  The board shall consider applications for parole by an inmate or the inmate's attorney.

(3)  Notwithstanding the provisions of paragraph (2), the board shall not be required to consider nor dispose of an application by an inmate or an inmate's attorney where a parole decision has been issued by the board on that case within one year of the date of the current application for parole.

(3.1)  Notwithstanding paragraphs (2) and (3), the board shall not be required to consider nor to dispose of an application by an inmate or an inmate's attorney in the case of an inmate sentenced under 18 Pa.C.S. § 1102.1 (relating to sentence of persons under the age of 18 for murder, murder of an unborn child and murder of a law enforcement officer) if a parole decision has been issued by the board within five years of the date of the current application.

(3.2)  Nothing under this section shall be interpreted as granting a right to be paroled to any person, and a decision by the board and its designees relating to a person sentenced under 18 Pa.C.S. § 1102.1 may not be considered an adjudication under 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).

(4)  Hearings of applications shall be held by the board whenever in its judgment hearings are necessary. Reasonable rules and regulations shall be adopted by the board for the presentation and hearing of applications for parole.

(5)  Whenever an inmate is paroled by the board, whether of its own motion or after hearing of an application for parole, or whenever an application for parole is refused by the board, a brief statement of the reasons for the board's action shall be filed of record in the offices of the board and shall be at all reasonable times open to public inspection.

(6)  In no case shall a parole be granted, or an application for parole be dismissed, unless a board member, hearing examiner or other person so designated by the board shall have seen and heard the parolee in person in regard thereto within six months prior to the granting or dismissal thereof.

(7)  The board shall dispose of the application within six months of its filing.

(b)  Reliance on reports.--In granting and revoking paroles and in discharging from parole, the members of the board acting thereon shall not be required to personally hear or see all the witnesses and evidence submitted to them for their action, but they may act on the report submitted to them by their agents and employees, together with any pertinent and adequate information furnished to them by fellow members of the board or by others.

(c)  Notice to district attorney.--At least ten days before paroling an inmate on its own motion, the board shall give written notice of the contemplated parole to the district attorney of the county in which the inmate was sentenced, and, in cases of hearings on applications for parole as provided for in this section, at least ten days' written notice of the time and place fixed for such hearing shall be given either by the board or by the applicant, as the board shall direct, to the court and district attorney of the county in which the applicant was sentenced.

(Oct. 25, 2012, P.L.1655, No.204)

2012 Amendment.  Act 204 added subsec. (a)(3.1) and (3.2), effective immediately as to subsec. (a)(3.1) and 60 days as to the remainder of the section.

Cross References.  Section 6139 is referred to in section 6140 of this title.



Section 6140 - Victim statements, testimony and participation in hearing

§ 6140.  Victim statements, testimony and participation in hearing.

(a)  Duty of district attorney to provide notice.--

(1)  The victim of the offense for which an inmate is sentenced shall be notified by the district attorney immediately following sentencing, in cases where the defendant has been sentenced to a term of imprisonment, that the victim or family member shall have the opportunity to present a statement for the parole report to be considered at the parole hearing or to testify to the parole board expressing his opinion concerning the release of the inmate.

(2)  The district attorney shall provide notice to a member of the immediate family of the victim if the victim:

(i)  is a juvenile;

(ii)  is incapable of testifying; or

(iii)  died as a result of the defendant's conduct.

(b)  Notice of intent to submit statement.--In order to submit a statement under subsection (a), a victim or family member must notify the board of his intention to do so and provide and keep current an appropriate mailing address with the board.

(c)  Contents of parole report.--The parole report may include a statement concerning:

(1)  The continuing nature and extent of any physical harm or psychological or emotional harm or trauma suffered by the victim.

(2)  The extent of any loss of earnings or ability to work suffered by the victim.

(3)  The continuing effect of the crime upon the victim's family.

(d)  Notice to persons who previously contacted the board.--

(1)  At the time public notice is given that an inmate is being considered for parole pursuant to this section, the board shall also notify any victim or nearest relative who has previously contacted the board of the availability to provide a statement for inclusion in the parole report or to present testimony for inclusion at the parole hearing.

(2)  The board shall notify the person identified under paragraph (1) at the person's last known mailing address. The notification required by this section shall be given by the board in the case of a parole to be granted pursuant to section 6139 (relating to parole procedure) or by the court in the case of a parole to be granted pursuant to section 6133 (relating to probation services).

(e)  Notice of intent to present testimony.--The victim or family member shall notify the board within 30 days from the date of the notice of his intent to present testimony at the parole hearing. This time period may be waived by the board for good cause.

(f)  Referral to hearing officer.--If the victim or family member submits a written statement to the board subsequent to notice, the statement shall be made a part of the board's file on the inmate, and the inmate's case shall be referred to a hearing officer designated to conduct parole release hearings.

(g)  Assignment to hearing examiner.--If the victim or family member informs the board subsequent to notice being provided that the person intends to testify, the chairperson shall assign the inmate's case to a hearing examiner for the purpose of receiving the person's testimony.

(h)  Hearing procedure.--

(1)  The assigned hearing examiner shall conduct a hearing within 30 days from the date the board received notification of the intent to offer testimony.

(2)  The hearing shall be conducted at a time and place and on a date determined by the chairperson or designee. Notice of the time, place and date of the hearing shall be provided to the victim or family member, in writing, and shall be mailed at least ten days prior to the hearing date.

(3)  The hearing shall be recorded by an electronic recording device.

(4)  The hearing examiner shall prepare a written report within a reasonable amount of time prior to the hearing date. A copy of the report shall be forwarded to the person offering testimony. A copy of the report shall be made a part of the board's file on the inmate.

(5)  Upon completion of the written report, the inmate's case shall be referred to a hearing examiner designated to conduct parole release hearings.

(6)  (i)  The hearing scheduled pursuant to this section shall be conducted, when possible, prior to a parole release hearing and prior to the board rendering a decision.

(ii)  Nothing in this section shall be construed to preclude the board from conducting a timely parole release hearing.

(7)  After submission of the report, the board shall within a reasonable amount of time:

(i)  Evaluate the information provided.

(ii)  Determine whether the decision shall be affirmed or modified.

(iii)  Determine whether a rescission hearing shall be conducted.

(iv)  Notify the inmate in writing of its decision.

(8)  Notwithstanding any other provision of law, any and all statements or testimony of the victim or family member submitted to the board pertaining to:

(i)  the continuing nature and extent of any physical harm or psychological or emotional harm or trauma suffered by the victim;

(ii)  the extent of any loss of earnings or ability to work suffered by the victim; and

(iii)  the continuing effect of the crime upon the victim's family:

(A)  Shall be deemed confidential and privileged.

(B)  Shall not be subject to subpoena or discovery.

(C)  Shall not be introduced into evidence in any judicial or administrative proceeding.

(D)  Shall not be released to the inmate.

(9)  All records maintained by the board pertaining to victims shall be kept separate. Current address, telephone numbers and any other personal information of the victim and family members shall be deemed confidential.

(10)  Notwithstanding any other provision of law, no person who has had access to a report, record or any other information under this section shall disclose the content of the report, record or other information or testify in a judicial or administrative proceeding without the written consent of the victim.

(11)  A victim or the family member who has submitted a written statement for the parole report or testified at a hearing pursuant to this section shall be notified by the board of the final decision rendered in the inmate's case.

(12)  If the final decision is to not release the inmate and if, subsequent to that decision, additional parole release hearings are conducted for that same inmate, then the victim or family member who has submitted a written statement for the parole report or who has testified at a hearing pursuant to this section shall be notified by the board at the last known address if and when additional parole hearings are scheduled by the board.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 amended subsec. (h)(8) and (10).

Cross References.  Section 6140 is referred to in sections 6134.1, 6135 of this title.



Section 6141 - General rules and special regulations

§ 6141.  General rules and special regulations.

The board may make general rules for the conduct and supervision of persons placed on parole and may, in particular cases, as it deems necessary to effectuate the purpose of parole, prescribe special regulations for particular persons.



Section 6142 - Investigations for the Board of Pardons

§ 6142.  Investigations for the Board of Pardons.

The board shall make an investigation for the Board of Pardons in cases coming before it and upon its request. The investigation shall include all information set forth under section 6135 (relating to investigation of circumstances of offense), including a risk assessment if the applicant is incarcerated.



Section 6143 - Early parole of inmates subject to Federal removal order

§ 6143.  Early parole of inmates subject to Federal removal order.

(a)  Eligibility.--Notwithstanding any other provision of law, the board may parole an inmate into the custody of the United States Immigration and Customs Enforcement for deportation prior to the expiration of the inmate's minimum term of imprisonment if all of the following requirements are satisfied:

(1)  The board has received a final order of removal for the inmate from the United States Immigration and Customs Enforcement.

(2)  The inmate is at least 18 years of age and is not a native or citizen of the United States.

(3)  The offender has never been convicted or adjudicated delinquent of a crime of violence or a crime requiring registration under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).

(4)  The board certifies that removal of the inmate is appropriate and in the best interests of the Commonwealth.

(5)  The inmate has been advised of all of the following:

(i)  Unlawful reentry into the United States will result in the inmate's return to the department to serve the remainder of the inmate's maximum term of imprisonment without the possibility of parole.

(ii)  If the inmate reenters the United States and commits a criminal offense, upon conviction the inmate shall be subject to 42 Pa.C.S. § 9720.3 (relating to sentencing for certain paroled offenders).

(iii)  Reentry into the United States may subject the inmate to prosecution by the United States under 8 U.S.C. § 1326 (relating to reentry of removed aliens).

(b)  Parole discretionary.--The decision to parole an inmate under subsection (a) shall be within the sole discretion of the board. Nothing under this section shall be construed to confer a legal right upon the inmate to parole under subsection (a).

(c)  Return of inmate by United States.--If the United States Immigration and Customs Enforcement is unable to or does not deport the inmate, the inmate shall be returned to the custody of the department and the board shall rescind the inmate's parole.

(d)  Unlawful reentry.--An inmate paroled under this section who returns unlawfully to the United States shall be given a hearing before the board and recommitted as a parole violator upon a determination by the board that the inmate did unlawfully return to the United States. Upon recommitment, the inmate shall be required to serve the remainder of the inmate's maximum term of imprisonment without the possibility of parole. The inmate shall not be entitled to credit for any time on parole under this section.

(e)  Definition.--As used in this section, the term "crime of violence" shall be defined as provided in 42 Pa.C.S. § 9714(g) (relating to sentences for second and subsequent offenses).

(July 5, 2012, P.L.1050, No.122, eff. 60 days)

2012 Amendment.  Act 122 added section 6143.

Cross References.  Section 6143 is referred to in section 9720.3 of Title 42 (Judiciary and Judicial Procedure).



Section 6151 - Definitions

SUBCHAPTER D

STATE PAROLE AGENTS

Sec.

6151.  Definitions.

6152.  Status as peace officers.

6153.  Supervisory relationship to offenders.

Special Provisions in Appendix.  See section 12 of Act 33 of 2009 in the appendix to this title for special provisions relating to references in text.

§ 6151.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agent."  A State parole agent appointed by the board.

"Conditions of supervision."  Any terms or conditions of the offender's supervision, whether imposed by the court, the board or an agent, including compliance with all requirements of Federal, State and local law.

"Contraband."  Any item that the offender is not permitted to possess under the conditions of supervision, including any item whose possession is forbidden by any Federal, State or local law.

"Court."  The court of common pleas or any judge thereof, the Philadelphia Municipal Court or any judge thereof, the Pittsburgh Magistrates Court or any judge thereof or any magisterial district judge.

"Exigent circumstances."  The term includes, but is not limited to, suspicion that contraband or other evidence of violations of the conditions of supervision might be destroyed or suspicion that a weapon might be used. Exigent circumstances always exist with respect to a vehicle.

"Offender."  Any person subject to the parole or probationary supervision of the board.

"Personal search."  A warrantless search of an offender's person, including, but not limited to, the offender's clothing and any personal property which is in the possession, within the reach or under the control of the offender.

"Property search."  A warrantless search of real property, vehicle or personal property which is in the possession or under the control of the offender.

"Real property."  Any residence or business property of an offender, including all portions of the property to which the offender has access.

"Supervisor."  Any individual acting in a supervisory or administrative capacity.



Section 6152 - Status as peace officers

§ 6152.  Status as peace officers.

An agent is declared to be a peace officer and is given police power and authority throughout this Commonwealth to arrest without warrant, writ, rule or process any parolee or probationer under the supervision of the board for failing to report as required by the terms of his probation or parole or for any other violation of the probation or parole.



Section 6153 - Supervisory relationship to offenders

§ 6153.  Supervisory relationship to offenders.

(a)  General rule.--Agents are in a supervisory relationship with their offenders. The purpose of this supervision is to assist the offenders in their rehabilitation and reassimilation into the community and to protect the public. Supervision practices shall reflect the balance of enforcement of the conditions of parole and case management techniques to maximize successful parole completion through effective reentry to society.

(b)  Searches and seizures authorized.--

(1)  Agents may search the person and property of offenders in accordance with the provisions of this section.

(2)  Nothing in this section shall be construed to permit searches or seizures in violation of the Constitution of the United States or section 8 of Article I of the Constitution of Pennsylvania.

(c)  Effect of violation.--No violation of this section shall constitute an independent ground for suppression of evidence in any probation or parole proceeding or criminal proceeding.

(d)  Grounds for personal search of offender.--

(1)  A personal search of an offender may be conducted by an agent:

(i)  if there is a reasonable suspicion to believe that the offender possesses contraband or other evidence of violations of the conditions of supervision;

(ii)  when an offender is transported or taken into custody; or

(iii)  upon an offender entering or leaving the securing enclosure of a correctional institution, jail or detention facility.

(2)  A property search may be conducted by an agent if there is reasonable suspicion to believe that the real or other property in the possession of or under the control of the offender contains contraband or other evidence of violations of the conditions of supervision.

(3)  Prior approval of a supervisor shall be obtained for a property search absent exigent circumstances. No prior approval shall be required for a personal search.

(4)  A written report of every property search conducted without prior approval shall be prepared by the agent who conducted the search and filed in the offender's case record. The exigent circumstances shall be stated in the report.

(5)  The offender may be detained if he is present during a property search. If the offender is not present during a property search, the agent in charge of the search shall make a reasonable effort to provide the offender with notice of the search, including a list of the items seized, after the search is completed.

(6)  The existence of reasonable suspicion to search shall be determined in accordance with constitutional search and seizure provisions as applied by judicial decision. In accordance with such case law, the following factors, where applicable, may be taken into account:

(i)  The observations of agents.

(ii)  Information provided by others.

(iii)  The activities of the offender.

(iv)  Information provided by the offender.

(v)  The experience of agents with the offender.

(vi)  The experience of agents in similar circumstances.

(vii)  The prior criminal and supervisory history of the offender.

(viii)  The need to verify compliance with the conditions of supervision.

(e)  Nonresident offenders.--No agent shall conduct a personal or property search of an offender who is residing in a foreign state except for the limited purposes permitted under the Interstate Compact for the Supervision of Offenders and Probationers. The offender is held accountable to the rules of both the sending state and the receiving state. Any personal or property search of an offender residing in another state shall be conducted by an agent of the receiving state.

(f)  When authority is effective.--The authority granted to agents under this section shall be effective upon enactment of this section, without the necessity of any further regulation by the board.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 amended subsec. (a).






Chapter 63 - County Probation Officers' Firearm Education and Training

Section 6301 - Short title of chapter

CHAPTER 63

COUNTY PROBATION OFFICERS'

FIREARM EDUCATION AND TRAINING

Sec.

6301.  Short title of chapter.

6302.  Definitions.

6303.  County Probation Officers' Firearm Education and Training Commission.

6304.  Commission membership.

6305.  Powers and duties of commission.

6306.  Training mandatory.

6307.  Requirements for program participation or waiver.

6308.  County Probation Officers' Firearm Education and Training Fund.

6309.  Applicability.

Enactment.  Chapter 63 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Special Provisions in Appendix.  See sections 12, 13 and 14 of Act 33 of 2009 in the appendix to this title for special provisions relating to references in text, continuation of commission and continuation of fund.

§ 6301.  Short title of chapter.

This chapter shall be known and may be cited as the County Probation Officers' Firearm Education and Training Law.



Section 6302 - Definitions

§ 6302.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Pennsylvania Board of Probation and Parole.

"Certification."  The assignment of a certification number to a probation or parole officer after successful completion of a mandatory basic training course or receipt of a waiver of basic training from the County Probation Officers' Firearm Education and Training Commission and successful completion of mandatory training.

"Commission."  The County Probation Officers' Firearm Education and Training Commission.

"Fund."  The County Probation Officers' Firearm Education and Training Fund established under section 6308 (relating to County Probation Officers' Firearm Education and Training Fund).

"Officer."  A county probation or parole officer of this Commonwealth.

"Program."  The County Probation Officers' Firearm Education and Training Program established in this chapter.

"School."  A school currently approved by the Municipal Police Officers' Education and Training Commission under 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training).

"Weapon-carrying officer."  A county probation or parole officer who is authorized to carry a weapon in connection with performance of the duties of the officer's employment.



Section 6303 - County Probation Officers' Firearm Education and Training Commission

§ 6303.  County Probation Officers' Firearm Education and Training Commission.

The County Probation Officers' Firearm Education and Training Commission is established under the Pennsylvania Board of Probation and Parole. The commission shall establish within six months following the appointment of commission members a County Probation Officers' Firearm Education and Training Program to provide firearm education and training in accordance with the provisions of this chapter.



Section 6304 - Commission membership

§ 6304.  Commission membership.

(a)  Composition.--The commission shall be composed of the chairman of the board and eight other members to be appointed by the Governor:

(1)  Three county adult probation officers who are full members of the County Chief Adult Probation and Parole Officers' Association of Pennsylvania, one of whom is a chief adult probation officer from a county authorized to carry firearms and two of whom are firearms instructors certified as such by the National Rifle Association, the Pennsylvania State Police or the Federal Bureau of Investigation.

(2)  One member of the Pennsylvania Council of Chief Juvenile Probation Officers.

(3)  One representative of the Juvenile Court Judges' Commission.

(4)  One judge of a court of common pleas of a county that employs officers who carry firearms.

(5)  One director qualified under 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training).

(6)  One county commissioner from a county which employs officers who carry firearms.

(b)  Terms.--Terms of the members initially appointed shall be three members for one year, three members for two years and three members for three years, as designated by the Governor at the time of appointment. Thereafter, terms shall be for three years. Each member shall hold office until the expiration of the term for which the member was selected or until the member's earlier death, resignation or removal or until the member's successor has been selected and qualified but in no event more than six months beyond the expiration of the member's appointed term.

(c)  Vacancies.--A person appointed to fill a vacancy created by other than expiration of a term shall be appointed for the unexpired term of the member who that person is to succeed in the same manner as the original appointment.

(d)  Compensation.--The members of the commission shall serve without compensation but shall be reimbursed the necessary and actual expenses incurred in attending the meetings of the commission and in the performance of their duties under this chapter.

(e)  Organization.--The commission shall elect from among its members a chairperson and other officers who shall hold office at the pleasure of the commission. The commission shall act only with the concurrence of the majority.

(f)  Meetings and quorum.--The commission shall meet at least four times each year until the program is implemented. Thereafter, the commission shall meet as may be necessary, but at least once annually. Special meetings may be called by the chairperson of the commission or upon written request of three members. A quorum shall consist of four members of the commission.



Section 6305 - Powers and duties of commission

§ 6305.  Powers and duties of commission.

The powers and duties of the commission shall be as follows:

(1)  To develop, establish and administer the minimum courses of study and training and competency standards for firearm training for county probation officers, including an initial curriculum of at least 40 hours and including the firing of a qualification course.

(2)  To revoke an officer's certification for failing to comply with educational and training requirements established by the commission.

(3)  To approve or revoke the approval for the purposes of this chapter of any school that may be utilized to comply with the educational and training requirements as established by the commission.

(4)  To establish the minimum qualifications for instructors, to approve or revoke the approval of any instructor and to develop the requirements for continued certification.

(5)  To promote the most efficient and economical program for training by utilizing existing facilities, programs and qualified Federal, State and local police personnel.

(6)  To make an annual report to the Governor and to the General Assembly concerning:

(i)  The administration of the program.

(ii)  The activities of the commission, together with any recommendations for executive or legislative actions.

(7)  To require in accordance with this chapter county probation officers to attend a minimum number of hours in in-service training as provided for by regulation, unless the officer's employer files a show-cause document with the commission, requesting additional time for the officer to comply with the in-service training requirements. Approval of the request shall be made by the commission on a case-by-case basis.

(8)  To appoint an administrative officer who shall serve and be directly responsible to the commission.

(9)  To consult and cooperate with universities, colleges, community colleges and institutes for the development of specialized courses for county probation and parole officers.

(10)  To consult and cooperate with departments and agencies of this Commonwealth and other states and the Federal Government concerned with county probation officer training.

(11)  To certify officers who have satisfactorily completed basic educational and training requirements as established by the commission and to issue appropriate certificates to these officers.

(12)  To visit and inspect approved schools at least once every two years. This inspection requirement does not apply where training is conducted locally at a satellite center consisting of a classroom and shooting range.

(13)  To make rules and regulations and to perform other duties as may be reasonably necessary or appropriate to implement the training program for county probation officers.

(14)  To consider granting waivers of mandatory basic training to county probation officers who have successfully completed previous equivalent training.

(15)  To maintain certifications and other records as necessary.

(16)  To issue reports to the president judges of the courts of common pleas relating to compliance with this chapter.



Section 6306 - Training mandatory

§ 6306.  Training mandatory.

Within two years of the establishment of the County Probation Officers' Firearm Education and Training Program and in accordance with the provisions of this chapter, a county shall provide for the training of any officer in its county probation and parole department who carries a firearm. Following this two-year period, a county shall provide that training and certification requirements of this chapter are met prior to a county probation officer being authorized to carry a firearm.



Section 6307 - Requirements for program participation or waiver

§ 6307.  Requirements for program participation or waiver.

In order to participate in the training program or be granted a waiver of training requirements, at a minimum, the officer must:

(1)  Be employed as a full-time county probation officer.

(2)  Be a United States citizen.

(3)  Not have been convicted of an offense graded a misdemeanor of the first degree or greater or punishable by a term of imprisonment of more than two years, unless in possession of a waiver from the Bureau of Alcohol, Tobacco and Firearms of the Department of the Treasury.

(4)  Have had the officer's fingerprints submitted by the officer's employer to the Pennsylvania State Police for the purposes of a background investigation. The officer shall have results of the investigation which indicate that the requirements of paragraph (3) are met.



Section 6308 - County Probation Officers' Firearm Education and Training Fund

§ 6308.  County Probation Officers' Firearm Education and Training Fund.

(a)  Fund established.--The County Probation Officers' Firearm Education and Training Fund is established as a restricted receipts account within the General Fund. Moneys from the fund shall be used exclusively for the purposes described under this section.

(b)  Costs imposed.--

(1)  A person who accepts Accelerated Rehabilitative Disposition or pleads guilty or nolo contendere or is convicted of a felony or misdemeanor shall, in addition to any other court costs imposed under the laws of this Commonwealth, be sentenced to pay costs of $5. Costs collected by the clerk of courts under this subsection shall be paid into the fund.

(2)  Moneys in the fund shall be used to offset or pay for:

(i)  Training expenses.

(ii)  Commission expenses.

(3)  Disbursement and allocation of fund moneys shall be at the discretion of the commission.

(c)  Other moneys to be used.--In addition to payment of training expenses as prescribed under subsection (b), training expenses may also be paid out of the county offender supervision fund under section 1102 of the act of November 24, 1998 (P.L.
882, No.111), known as the Crime Victims Act, or any other county fund.

(d)  Juvenile probation officer participation.--In the event that sufficient funds are not generated under the provisions of subsection (b) to fully fund the costs of providing training to juvenile probation officers, a training fee representing the prorated share of the additional actual cost thereof shall be payable by a participating juvenile probation officer's county of employment.

Cross References.  Section 6308 is referred to in section 6302 of this title.



Section 6309 - Applicability

§ 6309.  Applicability.

This chapter shall apply to county juvenile probation, adult probation officers only, and only such officers shall be eligible for training under this chapter.






Chapter 71 - Interstate Compacts

Section 7101 - Short title of subchapter

PART V

MISCELLANEOUS PROVISIONS

Chapter

71.  Interstate Compacts

Enactment.  Part V was added August 11, 2009, P.L.147, No.33, effective in 60 days.

Special Provisions in Appendix.  See sections 8 and 10 of Act 33 of 2009 in the appendix to this title for special provisions relating to offenses continuation of prior law and  applicability.

CHAPTER 71

INTERSTATE COMPACTS

Subchapter

A.  Interstate Corrections Compact

B.  Interstate Compact for the Supervision of Adult Offenders

C.  Administrative Provisions

Enactment.  Chapter 71 was added August 11, 2009, P.L.147, No.33, effective in 60 days.

SUBCHAPTER A

INTERSTATE CORRECTIONS COMPACT

Sec.

7101.  Short title of subchapter.

7102.  Interstate Corrections Compact.

7103.  Powers.

§ 7101.  Short title of subchapter.

This subchapter may be cited as the Interstate Corrections Compact Act.



Section 7102 - Interstate Corrections Compact

§ 7102.  Interstate Corrections Compact.

The Interstate Corrections Compact is hereby enacted into law and entered into by this State with any other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I

Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

Definitions

As used in this compact, unless the context clearly requires otherwise:

(a)  "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b)  "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c)  "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d)  "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e)  "Institution" means any penal or correctional facility, including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III

Contracts

(a)  Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1.  Its duration.

2.  Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3.  Participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4.  Delivery and retaking of inmates.

5.  Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b)  The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

Procedures and Rights

(a)  Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b)  The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c)  Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d)  Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e)  All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f)  Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g)  Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h)  Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i)  The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

Acts Not Reviewable in Receiving State: Extradition

(a)  Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b)  An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Federal Aid

Any state party to this compact may accept Federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such Federally aided program or activity for which the sending and receiving states have made contractual provisions, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a non-party state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Section 7103 - Powers

§ 7103.  Powers.

The secretary or his designee is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular except that no contract for the confinement of inmates in the institutions of this State shall be entered into unless the secretary has first determined that the inmates are acceptable, notwithstanding the provisions of Article IX-B of the act of April 9, 1929 (P.L.177, No.175), known as the Administrative Code of 1929. The  secretary or his designee shall not enter into a contract pursuant to Article III of the compact relating to inmates who are mentally ill or mentally retarded without consultation with the Secretary of Public Welfare.

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)



Section 7111 - Short title of subchapter

SUBCHAPTER B

INTERSTATE COMPACT FOR THE SUPERVISION OF ADULT OFFENDERS

Sec.

7111.  Short title of subchapter.

7112.  Authority to execute compact.

7113.  When and how compact becomes operative.

7114.  State council and compact administrator.

7115.  Interstate Compact for the Supervision of Adult Offenders  application fee.

Cross References.  Subchapter B is referred to in section 6137 of this title.

§ 7111.  Short title of subchapter.

This subchapter shall be known and may be cited as the Interstate Compact for the Supervision of Adult Offenders Act.



Section 7112 - Authority to execute compact

§ 7112.  Authority to execute compact.

The Governor of Pennsylvania, on behalf of this State, is hereby authorized to execute a compact in substantially the following form with any one or more of the states of the United States, and the General Assembly hereby signifies in advance its approval and ratification of such compact:

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the Bylaws and Rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (relating to compacts between States for cooperation in prevention of crime; consent of Congress), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states. In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of Compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity. The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and Bylaws and Rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

"Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

"Bylaws" means those Bylaws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

"Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

"Compacting state" means any state which has enacted the enabling legislation for this compact.

"Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

"Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

"Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

"Non-compacting state" means any state which has not enacted the enabling legislation for this compact.

"Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

"Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

"Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

"State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

"State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact. The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state.

In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its Bylaws for such additional, ex-officio, non-voting members as it deems necessary.

Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the Bylaws of the Interstate Commission.

The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the Bylaws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its Bylaws and as directed by the Interstate Commission and performs other duties as directed by Commission or set forth in the Bylaws.

ARTICLE IV

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the Governor in consultation with the Legislature and the Judiciary. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

To adopt a seal and suitable Bylaws governing the management and operation of the Interstate Commission.

To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any Bylaws adopted and rules promulgated by the compact commission.

To enforce compliance with compact provisions, Interstate Commission rules, and Bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

To establish and maintain offices.

To purchase and maintain insurance and bonds.

To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

To sue and be sued.

To provide for dispute resolution among Compacting States.

To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A.  Bylaws

The Interstate Commission shall, by a majority of the Members, within twelve months of the first Interstate Commission meeting, adopt Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to: establishing the fiscal year of the Interstate Commission; establishing an executive committee and such other committees as may be necessary; providing reasonable standards and procedures:

(i) for the establishment of committees, and

(ii) governing any general or specific delegation of any authority or function of the Interstate Commission;

providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting; establishing the titles and responsibilities of the officers of the Interstate Commission; providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission; and providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations; providing transition rules for "start up" administration of the Compact; establishing standards and procedures for compliance and technical assistance in carrying out the Compact.

Section B.  Officers and Staff

The Interstate Commission shall, by a majority of the Members, elect from among its Members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the Bylaws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a Member.

Section C.  Corporate Records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the Bylaws.

Section D.  Qualified Immunity, Defense and Indemnification

The Members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss injury or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the Commissioner of a Compacting State, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

The Interstate Commission shall indemnify and hold the Commissioner of a Compacting State, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, PROVIDED, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall meet and take such actions as are consistent with the provisions of this Compact.

Except as otherwise provided in this Compact and unless a greater percentage is required by the Bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the Members present.

Each Member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The Bylaws may provide for Members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

The Interstate Commission's Bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such Rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate Rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

relate solely to the Interstate Commission's internal personnel practices and procedures;

disclose matters specifically exempted from disclosure by statute;

disclose trade secrets or commercial or financial information which is privileged or confidential;

involve accusing any person of a crime, or formally censuring any person;

disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

disclose investigatory records compiled for law enforcement purposes;

disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each Member on the question). All documents considered in connection with any action shall be identified in such minutes.

The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its Bylaws and Rules which shall specify the data to be collected and the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

The Interstate Commission shall promulgate Rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the Compact during the period in which it is being considered and enacted by the states.

Rulemaking shall occur pursuant to the criteria set forth in this Article and the Bylaws and Rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Federal Administrative Procedure Act, 5 U.S.C. Ch. 5 Subchs. II (relating to administrative procedure) and III (relating to negotiated rulemaking procedure), and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter "APA").

All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

If a majority of the legislatures of the Compacting States rejects a Rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such Rule shall have no further force and effect in any Compacting State.

When promulgating a Rule, the Interstate Commission shall:

publish the proposed Rule stating with particularity the text of the Rule which is proposed and the reason for the proposed Rule;

allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

provide an opportunity for an informal hearing; and

promulgate a final Rule and its effective date, if appropriate, based on the rulemaking record.

Not later than sixty days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the Rule unlawful and set it aside.

Subjects to be addressed within 12 months after the first meeting must at a minimum include:

notice to victims and opportunity to be heard;

offender registration and compliance;

violations/ returns;

transfer procedures and forms;

eligibility for transfer;

collection of restitution and fees from offenders;

data collection and reporting;

the level of supervision to be provided by the receiving state;

transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this Act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Section A.  Oversight

The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in Non-compacting States which may significantly affect Compacting States.

The courts and executive agencies in each Compacting State shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. In any judicial or administrative proceeding in a Compacting State pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B.  Dispute Resolution

The Compacting States shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among Compacting States and Non-compacting States.

The Interstate Commission shall enact a Bylaw or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the Compacting States.

Section C.  Enforcement

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

Section D.  Extradition

The duly accredited officers of a sending state may at all times enter a receiving state, and there apprehend and retake any person on probation or parole. For that purpose, no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state. If at the time when a state seeks to retake a probationer or parolee, there should be pending against him within the receiving state any criminal charge, or he is suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense. The duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact without interference.

ARTICLE X

FINANCE

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

The Interstate Commission shall levy on and collect an annual assessment from each Compacting State to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each Compacting State and shall promulgate a Rule binding upon all Compacting States which governs said assessment.

The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the Compacting States, except by and with the authority of the Compacting State.

The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its Bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, as defined in Article II of this Compact, is eligible to become a Compacting State. The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the States. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other Compacting State, upon enactment of the Compact into law by that State. The governors of Non-member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the Compact by all states and territories of the United States.

Amendments to the Compact may be proposed by the Interstate Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Interstate Commission and the Compacting States unless and until it is enacted into law by unanimous consent of the Compacting States.

ARTICLE XII

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

Section A.  Withdrawal

Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; PROVIDED, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law. The effective date of withdrawal is the effective date of the repeal.

The Withdrawing State shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

The Interstate Commission shall notify the other Compacting States of the Withdrawing State's intent to withdraw within sixty days of its receipt thereof.

The Withdrawing State is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any Compacting State shall occur upon the Withdrawing State reenacting the Compact or upon such later date as determined by the Interstate Commission.

Section B.  Default

If the Interstate Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or any duly promulgated Rules the Interstate Commission may impose any or all of the following penalties:

Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

Remedial training and technical assistance as directed by the Interstate Commission;

Suspension and termination of membership in the Compact.

Suspension shall be imposed only after all other reasonable means of securing compliance under the Bylaws and Rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

The grounds for default include, but are not limited to, failure of a Compacting State to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission Bylaws, or duly promulgated Rules. The Interstate Commission shall immediately notify the Defaulting State in writing of the penalty imposed by the Interstate Commission on the Defaulting State pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the Defaulting State may be terminated from the Compact upon an affirmative vote of a majority of the Compacting States and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a Defaulting State, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the Defaulting State's legislature and the state council of such termination.

The Defaulting State is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the Defaulting State unless otherwise mutually agreed upon between the Interstate Commission and the Defaulting State.

Reinstatement following termination of any Compacting State requires both a reenactment of the Compact by the Defaulting State and the approval of the Interstate Commission pursuant to the Rules.

Section C.  Judicial Enforcement

The Interstate Commission may, by majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated Rules and Bylaws, against any Compacting State in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D.  Dissolution of Compact

The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable. The provisions of this Compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A.  Other Laws

Nothing herein prevents the enforcement of any other law of a Compacting State that is not inconsistent with this Compact. All Compacting States' laws conflicting with this Compact are superseded to the extent of the conflict.

Section B.  Binding Effect of the Compact

All lawful actions of the Interstate Commission, including all Rules and Bylaws promulgated by the Interstate Commission, are binding upon the Compacting States.

All agreements between the Interstate Commission and the Compacting States are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the Compacting States, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.



Section 7113 - When and how compact becomes operative

§ 7113.  When and how compact becomes operative.

(a)  General rule.--When the Governor executes the Interstate Compact for the Supervision of Adult Offenders on behalf of this State and files a verified copy thereof with the Secretary of the Commonwealth and when the compact is ratified by one or more other states, then the compact shall become operative and effective between this State and such other state or states. The Governor is hereby authorized and directed to take such action as may be necessary to complete the exchange of official documents between this State and any other state ratifying the compact.

(b)  Notice in Pennsylvania Bulletin.--The Secretary of the Commonwealth shall publish a notice in the Pennsylvania Bulletin when the conditions set forth in subsection (a) are satisfied and shall include in the notice the date on which the compact became effective and operative between this State and any other state or states in accordance with this subchapter.



Section 7114 - State council and compact administrator

§ 7114.  State council and compact administrator.

(a)  State council.--Consistent with Article IV of the Interstate Compact for the Supervision of Adult Offenders, there is hereby established the State Council for Interstate Adult Offender Supervision. The council shall consist of nine members, seven of whom shall be appointed by the Governor. At least two members shall be judges of courts of record of this Commonwealth, and at least one shall be a county chief probation officer, a representative from the executive branch of government, a representative of victims groups and the compact administrator. The President pro tempore of the Senate and the Speaker of the House of Representatives shall each appoint a member of the General Assembly to serve as a member of the council. The term of a member of the council hereafter appointed, except to fill a vacancy, shall be for four years and until a successor has been appointed, but in no event more than 90 days beyond the expiration of the appointed term. The term of a member of the council who is appointed by virtue of serving as a member of the General Assembly, as a judge or as a county chief probation officer shall continue only as long as the individual remains in that office. A vacancy occurring in an office of a member of the council by expiration of term or for any other reason shall be filled by the appointing authority for the remainder of the term.

(b)  Appointment of administrator.--The compact administrator shall be appointed by the Governor and shall serve as a member of the State Council for the Supervision of Adult Offenders and shall serve on the Interstate Commission for Adult Offender Supervision established pursuant to the Interstate Compact for the Supervision of Adult Offenders.

(c)  Compensation and expenses of administrator.--The compact administrator who represents this State, as provided for in Article IV of the Interstate Compact for the Supervision of Adult Offenders, shall not be entitled to any additional compensation for his duties and responsibilities as compact administrator but shall be entitled to reimbursement for reasonable expenses actually incurred in connection with his duties and responsibilities as compact administrator in the same manner as for expenses incurred in connection with other duties and responsibilities of his office or employment.



Section 7115 - Interstate Compact for the Supervision of Adult Offenders application fee

§ 7115.  Interstate Compact for the Supervision of Adult Offenders application fee.

(a)  Duty to pay.--

(1)  A person on county probation or parole who applies for a transfer of supervision to another state through the Interstate Compact for the Supervision of Adult Offenders shall be required to pay an application fee with each application for transfer, unless the court finds that the application fee should be reduced, waived or deferred based upon the person's inability to pay. The application fees shall be collected by the county probation department or other agent designated by the county commissioners of the county with the approval of the president judge.

(2)  A person on State probation or parole who applies for a transfer to another state through the interstate compact shall be required to pay an application fee to the board with each application for transfer, unless the board finds that the application fee should be reduced, waived or deferred based upon the person's inability to pay.

(b)  Amount of application fee.--The State council shall establish the amount of the application fee which shall not exceed $150. The application fee shall be nonrefundable and shall be assessed for each application for transfer to another state.

(c)  Application fee collected by county.--For administrative expenses, the county shall be entitled to retain a percentage of each application fee collected under this section which shall be deposited in the county's general fund. The percentage of the application fee that may be retained shall be determined by the State council 60 days prior to the beginning of each Commonwealth fiscal year commencing on July 1 and ending on June 30. The remaining portion of each application fee collected by the county shall be transmitted to the Commonwealth under subsection (d).

(d)  Disposition.--Money received from the collection of the application fee shall be paid into the State Treasury and shall be credited to the general government operations of the board for expenses incurred in the administration of the interstate compact.

(e)  Application fee.--The application fee as of the effective date of this subsection shall be $100, and the counties shall retain 100% of the fee collected until the application fee and county percentage are determined prior to the beginning of the next Commonwealth fiscal year in accordance with subsections (b) and (c).

(Oct. 27, 2010, P.L.931, No.95, eff. imd.)

2010 Amendment.  Act 95 added section 7115, retroactive to November 9, 2009.



Section 7121 - Deputization

SUBCHAPTER C

ADMINISTRATIVE PROVISIONS

Sec.

7121.  Deputization.

7122.  Supervision of persons paroled by other states.

7123.  Penalty.

§ 7121.  Deputization.

(a)  General rule.--The chairperson of the Pennsylvania Board of Probation and Parole may deputize any person to act as an officer and agent of the Commonwealth in effecting the return of any person who has violated the terms and conditions of parole or probation as granted by the Commonwealth. In any matter relating to the return of such person, an agent so deputized has all the powers of a police officer of this Commonwealth.

(b)  Evidence of deputization.--A deputization under this section must be in writing and a person authorized to act as an agent of the Commonwealth under that authority shall carry formal evidence of the deputization and shall produce it on demand.

(c)  Interstate contracts.--The chairperson of the Pennsylvania Board of Probation and Parole may, subject to the approval of the Auditor General, enter into contracts with similar officials of any other state for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the terms and conditions of parole or probation as granted by the Commonwealth.



Section 7122 - Supervision of persons paroled by other states

§ 7122.  Supervision of persons paroled by other states.

(a)  General rule.--In compliance with the Federal interstate compact laws and the provisions of this section, the board may supervise persons who are paroled by other states and reside in this Commonwealth, where such other states agree to perform similar services for the board.

(b)  Witness Protection Program.--The board may relinquish jurisdiction over a parolee to the proper Federal authorities where the parolee is placed into the Witness Protection Program of the United States Department of Justice.

(c)  Applicability.--The provisions of this section shall apply only to those persons under the supervision of the board.

(d)  Contracting state obligations.--The contracting state must adhere to this Commonwealth's laws regarding the interstate compact, which are as follows:

(1)  The contracting state solemnly agrees that it is competent for the duly constituted judicial and administrative authorities of a state party to the compact, referred to as the "sending state," to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state, referred to as the "receiving state," while on probation or parole if:

(i)  A confirmed offer of viable employment or other verifiable means of support exists.

(ii)  A residence approved by the sending state shall be available.

(2)  The following information must be made available to the receiving state from the sending state at the time the application for acceptance to the receiving state shall be filed:

(i)  Institutional adjustment information on parolees or probationers.

(ii)  Current supervision history on parolees or probationers.

(iii)  A psychological report or psychological update, completed no more than one year prior to the receiving state's consideration, for persons convicted of a violent offense.

(iv)  The following information must be made available to the receiving state for those cases defined as a sexual offense:

(A)  A summary of any type of treatment received and dates of completion.

(B)  A description of behavioral characteristics that may have contributed to the parolee or probationer's conduct.

(3)  Any parolee or probationer convicted of a sexual offense shall be required to:

(i)  Submit to mandatory registration and public notification of all current addresses with the Pennsylvania State Police.

(ii)  Provide a signed copy of the "Pennsylvania State Police Sexual Offender Registration Notification" form and the "Pennsylvania State Police Sexual Offender Registration" form to the receiving state.

(iii)  Provide a signed copy of "Addendum to Application for Compact Services/Agreement to Return" form to the receiving state.

(4)  Except as provided in this subsection, the receiving state shall not consider the acceptance of supervision if the parolee is already physically present in this Commonwealth. Investigation and consideration of a case shall occur only after the parolee returns to the sending state and proper application is filed. The receiving state may consider the acceptance of supervision if the probationer is already physically present in this Commonwealth, where the probationer has established domicile in the receiving state before adjudication on the criminal offense.

(5)  Electronic monitoring or other special conditions, or both, of supervision shall be imposed as deemed necessary by the receiving state.

(6)  At the request of the receiving state, the sending state shall agree to retake the parolee or probationer if that individual violates any condition of probation or parole.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meaning given to them in this subsection unless the context clearly indicates otherwise:

"Board."  The Pennsylvania Board of Probation and Parole.

"Sexual offense."

(1)  Any of the following offenses or an equivalent offense that is classified as a felony and involves a victim who is a minor:

18 Pa.C.S. § 2901 (relating to kidnapping).

18 Pa.C.S. § 5902(a) (relating to prostitution and related offenses).

18 Pa.C.S. § 5903(a)(3), (4), (5) or (6) (relating to obscene and other sexual materials and performances).

(2)  Any of the following offenses or an equivalent offense that is classified as a felony and involves a victim who is younger than 13 years of age:

18 Pa.C.S. § 3126 (relating to indecent assault).

(3)  Any of the following offenses or an equivalent offense, regardless of the victim's age:

18 Pa.C.S. § 3121 (relating to rape).

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

18 Pa.C.S. § 3125 (relating to aggravated indecent assault).

"Violent offense."

(1)  Any of the following offenses or an equivalent offense:

18 Pa.C.S. § 2502 (relating to murder).

18 Pa.C.S. § 2503 (relating to voluntary manslaughter).

18 Pa.C.S. § 2702 (relating to aggravated assault).

18 Pa.C.S. § 2703 (relating to assault by prisoner).

18 Pa.C.S. § 2704 (relating to assault by life prisoner).

18 Pa.C.S. § 2901 (relating to kidnapping) where the victim is a minor.

18 Pa.C.S. § 3121 (relating to rape).

18 Pa.C.S. § 3123 (relating to involuntary deviate sexual intercourse).

18 Pa.C.S. § 3301 (relating to arson and related offenses).

18 Pa.C.S. § 3502 (relating to burglary).

18 Pa.C.S. § 3701 (relating to robbery).

18 Pa.C.S. § 3923 (relating to theft by extortion) where a threat of violence is made.

(2)  A criminal attempt, criminal solicitation or criminal conspiracy to commit any offenses set forth in this definition.

"Other verifiable means of support."  The term includes, but is not limited to, support by parent, grandparent, sibling, spouse or adult child. The term does not include public assistance.

Cross References.  Section 7122 is referred to in section 7123 of this title.



Section 7123 - Penalty

§ 7123.  Penalty.

A person who is on parole or probation in another state and who resides in this Commonwealth in violation of section 7122 (relating to supervision of persons paroled by other states) commits a misdemeanor of the first degree and shall be sentenced to pay a fine of not more than $10,000 or to imprisonment for not more than five years, or both.









Title 62 - PROCUREMENT

Chapter 1 - General Provisions

Section 101 - Short title of part

TITLE 62

PROCUREMENT

Part

I.  Commonwealth Procurement Code

II.  General Procurement Provisions

Enactment.  Unless otherwise noted, the provisions of Title 62 were added May 15, 1998, P.L.358, No.57, effective in 180 days.

Special Provisions in Appendix.  See sections 4, 5 and 7 of Act 57 of 1998 in the appendix to this title for special provisions relating to legislative intent, terms of office of present members and applicability to contracts.

PART I

COMMONWEALTH PROCUREMENT CODE

Chapter

1.  General Provisions

3.  Procurement Organization

5.  Source Selection and Contract Formation

7.  (Reserved)

9.  Procurement of Construction and Design Professional

Services

11.  (Reserved)

13.  (Reserved)

15.  Supply Management

17.  Legal and Contractual Remedies

19.  Intergovernmental Relations

21.  Small and Disadvantaged Businesses

23.  Ethics in Public Contracting

Enactment.  Part I was added May 15, 1998, P.L.358, No.57, effective in 180 days.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of part.

102.  Application of part.

103.  Definitions.

104.  General principles of law otherwise applicable.

105.  Determinations.

106.  Public access to procurement information (Repealed).

107.  Reciprocal limitations.

108.  Recycled materials.

Enactment.  Chapter 1 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 101.  Short title of part.

This part shall be known and may be cited as the Commonwealth Procurement Code.



Section 102 - Application of part

§ 102.  Application of part.

(a)  Application to Commonwealth procurement.--This part applies to every expenditure of funds, other than the investment of funds, by Commonwealth agencies under any contract, irrespective of their source, including Federal assistance moneys except as specified in section 2108 (relating to compliance with Federal requirements). This part does not apply to contracts between Commonwealth agencies or between the Commonwealth and its political subdivisions or other governments except as provided in Chapter 19 (relating to intergovernmental relations). Nothing in this part or in accompanying regulations shall prevent any Commonwealth agency or political subdivision from complying with the terms and conditions of any grant, gift, bequest or cooperative agreement.

(b)  Application to disposal of Commonwealth supplies.--This part applies to the disposal of supplies of Commonwealth agencies.

(c)  Application to General Assembly and unified judicial system.--The General Assembly and its agencies and the unified judicial system and its agencies may use the department as its purchasing agency for the purchase of supplies under this part and may use the department to dispose of surplus supplies under Chapter 15 (relating to supply management).

(d)  Application to certain entities.--Nothing in this part shall apply to the entity created by the act of August 7, 1963 (P.L.549, No.290), referred to as the Pennsylvania Higher Education Assistance Agency Act.

(e)  Application to medical assistance provider agreements and participating provider agreements.--Nothing in this part shall apply to medical assistance provider agreements administered by the Department of Public Welfare or to participating provider agreements entered into by the Department of Health.

(f)  Application to grants.--This part does not apply to grants. For the purpose of this part, a grant is the furnishing of assistance by the Commonwealth or any person, whether financial or otherwise, to any person to support a program. The term does not include an award whose primary purpose is to procure construction for the grantor. Any contract resulting from such an award is not a grant but a procurement contract.

(f.1)  Application to loans.--This part does not apply to loans. For the purpose of this part, a loan is the disbursement of funds by the Commonwealth to any person where the principal amount disbursed is required to be repaid to the Commonwealth, with or without interest, under an agreement.

(g)  Impact on existing acts.--Nothing in this part shall affect the scope, effect or applicability of the act of August 15, 1961 (P.L.987, No.442), known as the Pennsylvania Prevailing Wage Act, the act of March 3, 1978 (P.L.6, No.3), known as the Steel Products Procurement Act, and the act of July 23, 1968 (P.L.686, No.226), entitled "An act equalizing trade practices in public works procurement; authorizing the purchase by the Commonwealth, its political subdivisions, and all public agencies, of aluminum and steel products produced in a foreign country, provided the foreign country does not prohibit or discriminate against the importation to, sale or use in the foreign country of supplies, material or equipment manufactured in this Commonwealth; establishing procedures for determining whether foreign countries discriminate against supplies, materials or equipment manufactured in this Commonwealth; and imposing penalties and providing for relief for violation of this act."

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsec. (e) and added subsec. (f.1).



Section 103 - Definitions

§ 103.  Definitions.

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bidder."  A person that submits a bid in response to an invitation for bids.

"Change order."  A written order signed by the contracting officer directing the contractor to make changes which the changes clause of the contract authorizes the contracting officer to order. The change order may be either with the consent of the contractor or a unilateral order by the contracting officer.

"Commonwealth agency."  An executive agency, an independent agency or a State-affiliated entity.

"Construction."  The process of building, altering, repairing, improving or demolishing any public structure or building or other public improvements of any kind to any public real property. The term does not include the routine operation or maintenance of existing structures, buildings or real property.

"Contract."  A type of written agreement, regardless of what it may be called, for the procurement or disposal of supplies, services or construction and executed by all parties in accordance with the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

"Contract modification."  A written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity or other provisions of any contract accomplished by mutual action of the parties to the contract.

"Contractor."  A person that has entered into a contract with a Commonwealth agency.

"Contracting officer."  A person authorized to enter into and administer contracts and make written determinations with respect to contracts.

"Department."  The Department of General Services of the Commonwealth.

"Design/build contract."  A construction contract in which the contractor is responsible for both the design and construction of any public structure or building or other public improvements of any kind to any public real property.

"Employee."  An individual drawing a salary or wages from a Commonwealth agency, whether elected or not, and any noncompensated individual performing personal services for any Commonwealth agency.

"Executive agency."  The Governor and the departments, boards, commissions, authorities and other officers and agencies of the Commonwealth. The term does not include any court or other officer or agency of the unified judicial system, the General Assembly and its officers and agencies or any independent agency or State-affiliated entity.

"Firm, fixed-price contract."  A contract where the total amount to be paid to the contractor is fixed and is not subject to adjustment by reason of the cost experience of the contractor. The term includes contracts where the unit price is set but the total price varies because actual quantities purchased deviate from the quantities estimated to be purchased. The term also includes contracts where the price may be adjusted in accordance with a contractually established price adjustment provision which is not based upon the contractor's costs.

"Independent agency."  Boards, commissions and other agencies and officers of the Commonwealth which are not subject to the policy supervision and control of the Governor. The term does not include any State-affiliated entity, any court or other officer or agency of the unified judicial system, the General Assembly and its officers and agencies, any State-related institution, political subdivision or any local, regional or metropolitan transportation authority.

"Invitation for bids."  All documents, including those either attached or incorporated by reference, used for soliciting bids.

"Medical assistance provider agreement."  A written agreement by a licensed or qualified provider of medically related services to participate in the medical assistance program administered by the Department of Public Welfare.

"Offeror."  A person that submits a proposal in response to a request for proposals.

"Participating provider agreement."  A written agreement between the Department of Health and a licensed or qualified provider of medically related services which was approved by the Office of the Budget and the Department of General Services and was awarded on a noncompetitive basis.

"Policy statement."  Any document, except an adjudication, regulation or privileged communication prepared by a Commonwealth agency which sets forth substantive or procedural personal or property rights, privileges, immunities, duties, liabilities or obligations of the public or any person, including any document interpreting or implementing any statute enforced or administered by the agency.

"Procurement."  Buying, purchasing, renting, leasing, licensing or otherwise acquiring any supplies, services or construction. The term also includes all functions that pertain to the obtaining of any supply, service or construction, including description of requirements, selection and solicitation of sources, preparation and award of contract and all phases of contract administration.

"Purchasing agency."  A Commonwealth agency authorized by this part or by other law to enter into contracts for itself or as the agent of another Commonwealth agency. When purchasing for another Commonwealth agency, the purchasing agency acts on behalf of the principal which needs the supplies, services and construction and shall coordinate and cooperate with that agency.

"Regulation."  A regulation as defined in 45 Pa.C.S. § 501 (relating to definitions). This term shall include the amendment, revision or otherwise alteration of the terms and provisions of a regulation.

"Request for proposals."  All documents, including those either attached or incorporated by reference, used for soliciting proposals.

"Responsible bidder."  A bidder that has submitted a responsive bid and that possesses the capability to fully perform the contract requirements in all respects and the integrity and reliability to assure good faith performance.

"Responsible offeror."  An offeror that has submitted a responsive proposal and that possesses the capability to fully perform the contract requirements in all respects and the integrity and reliability to assure good faith performance.

"Responsive bid."  A bid which conforms in all material respects to the requirements and criteria in the invitation for bids.

"Responsive proposal."  A proposal which conforms in all material respects to the requirements and criteria in the request for proposals.

"Sealed bid."  A bid whose contents are not disclosed until the bid opening time. Bids are typically submitted in sealed envelopes to meet this requirement, but electronic submission is not prohibited so long as the purchasing agency has the electronic capability to maintain the confidentiality of the bid until the bid opening time.

"Sealed proposal."  A proposal whose contents are not disclosed until the proposal receipt date. Proposals are typically submitted in sealed envelopes to meet this requirement, but electronic submission is not prohibited so long as the purchasing agency has the electronic capability to maintain the confidentiality of the proposal until the proposal receipt date.

"Services."  The furnishing of labor, time or effort by a contractor not involving the delivery of a specific end product other than drawings, specifications or reports which are merely incidental to the required performance. The term shall include the routine operation or maintenance of existing structures, buildings or real property. The term does not include employment agreements or collective bargaining agreements. The term includes utility services and those services formerly provided by public utilities such as electrical, telephone, water and sewage service.

"Specification."  A description of the physical or functional characteristics or the nature of a supply, service or construction item, including a description of any requirement for inspecting, testing or preparing a supply, service or construction item for delivery.

"State-affiliated entity."  A Commonwealth authority or a Commonwealth entity. The term includes the Pennsylvania Turnpike Commission, the Pennsylvania Housing Finance Agency, the Pennsylvania Municipal Retirement System, the Pennsylvania Infrastructure Investment Authority, the State Public School Building Authority, the Pennsylvania Higher Educational Facilities Authority and the State System of Higher Education. The term does not include any court or other officer or agency of the unified judicial system, the General Assembly and its officers and agencies, any State-related institution, political subdivision or any local, regional or metropolitan transportation authority.

"State-related institution."  The Pennsylvania State University, the University of Pittsburgh, Lincoln University or Temple University.

"Statewide requirements contract."  A contract entered into by the Department of General Services as purchasing agency which covers the annual, semiannual or quarterly contract requirements of all Commonwealth agencies and allows the agencies to order needed supplies directly from the contractor.

"Supplies."  Any property, including, but not limited to, equipment, materials, printing, insurance and leases of and installment purchases of tangible or intangible personal property. The term does not include real property, leases of real property or alcoholic beverages or liquor purchased for resale by the Pennsylvania Liquor Control Board.

"Using agency."  A Commonwealth agency which utilizes any supplies, services or construction procured under this part.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended the def. of "contract" and added the defs. of "bidder," "contractor," "invitation for bids," "medical assistance provider agreement," "offeror," "participating provider agreement," "request for proposals," "responsible bidder," "responsible offeror," "responsive bid," "responsive proposal," "sealed bid" and "sealed proposal."

Cross References.  Section 103 is referred to in sections 520, 3102, 3902, 9102 of this title; section 9601 of Title 51 (Military Affairs); section 13A03 of Title 65 (Public Officers); section 4102 of Title 71 (State Government).



Section 104 - General principles of law otherwise applicable

§ 104.  General principles of law otherwise applicable.

Unless displaced by the particular provisions of this part, existing Pennsylvania law, including Title 13 (relating to commercial code), shall supplement the provisions of this part.



Section 105 - Determinations

§ 105.  Determinations.

Written determinations required by this part shall be retained in the appropriate official contract file.



Section 106 - Public access to procurement information (Repealed)

§ 106.  Public access to procurement information (Repealed).

2008 Repeal.  Section 106 was repealed February 14, 2008 (P.L.6, No.3), effective January 1, 2009. The subject matter is now contained in the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 107 - Reciprocal limitations

§ 107.  Reciprocal limitations.

(a)  Short title of section.--This section shall be known and may be cited as the Reciprocal Limitations Act.

(b)  Legislative findings.--It is hereby determined by the General Assembly to reaffirm the legislative findings contained in the act of November 28, 1986 (P.L.1465, No.146), known as the Reciprocal Limitations Act, and codified in this section:

(1)  The award of contracts to the lowest responsible bidder generally provides for the most economical procurement of supplies and construction.

(2)  In some cases, award to the lowest responsible bidder may not be the most economical and practicable when the best interests of the Commonwealth are concerned.

(3)  Some states apply a preference favoring in-state supplies or bidders or they apply a prohibition against the use of out-of-state supplies or bidders.

(4)  The application of this preference or prohibition by other states diminishes or eliminates opportunities for bidders and manufacturers who reside in this Commonwealth to obtain construction contracts from or to sell supplies to states that have this preference, thereby resulting in the loss of business for resident bidders and manufacturers. Therefore, in order to offset or counteract the discriminatory practices of other states, discourage other states from applying a preference and ultimately to aid employment, help business and industry located in this Commonwealth, attract new business and industry to this Commonwealth and provide additional tax revenue both from those receiving contracts and those employed by contractors, the General Assembly hereby declares that it is the policy of this Commonwealth to respond in like manner against those states that apply preferences or prohibitions by giving a similar offsetting preference to residents in this Commonwealth and bidders offering supplies manufactured in this Commonwealth and by prohibiting the purchase or use of certain supplies, in accordance with the provisions of this section.

(c)  Preference for supplies.--In all procurements of supplies exceeding the amount established by the department for small procurements under section 514 (relating to small procurements), all Commonwealth agencies shall give preference to those bidders or offerors offering supplies produced, manufactured, mined, grown or performed in this Commonwealth as against those bidders or offerors offering supplies produced, manufactured, mined, grown or performed in any state that gives or requires a preference to supplies produced, manufactured, mined, grown or performed in that state. The amount of the preference shall be equal to the amount of the preference applied by the other state for that particular supply.

(d)  Preference for resident bidders or offerors.--When a contract for construction or supplies exceeding the amount established by the department for small procurements under section 514 is to be awarded, a resident bidder or offeror shall be granted a preference as against a nonresident bidder or offeror from any state that gives or requires a preference to bidders or offerors from that state. The amount of the preference shall be equal to the amount of the preference applied by the state of the nonresident bidder or offeror.

(e)  Prohibition.--For all contracts for construction or supplies exceeding the amount established by the department for small procurements under section 514, no Commonwealth agency shall specify for, use or procure any supplies which are produced, manufactured, mined, grown or performed in any state that prohibits the specification for, use or procurement of these supplies in or on its public buildings or other works when these supplies are not produced, manufactured, mined, grown or performed in that state.

(f)  Listing discriminating states.--The department shall prepare a list of the states which apply a preference favoring in-state supplies or bidders or offerors or a prohibition against the use of out-of-state supplies or bidders or offerors and shall publish the list in the Pennsylvania Bulletin. When a state applies a new preference or prohibition, the department shall publish that information in the Pennsylvania Bulletin as an addition to the original list.

(g)  Inclusion in invitation for bids or request for proposals.--In all invitations for bids and requests for proposals for the procurement of supplies exceeding the amount established by the department for small procurements under section 514, all Commonwealth agencies shall include a list of all the states that have been found by the department to have applied a preference favoring in-state supplies, bidders or offerors and the amount of the preference. All invitations for bids, requests for proposals and notices issued for the purpose of securing bids or proposals for contracts for construction or supplies exceeding the amount established by the department for small procurements under section 514 shall include a list of all states that have been found by the department to have applied a preference for in-state bidders or offerors and the amount of the preference. All invitations for bids, requests for proposals and notices issued for the purpose of securing bids or proposals for contracts for construction or supplies exceeding the amount established by the purchasing agency for small procurements under section 514 shall also include a list of all states that apply a prohibition against certain supplies and shall inform potential bidders or offerors that they are prohibited from using supplies from those states. If a bid or proposal discloses that the bidder or offeror is offering supplies from a state which prohibits the use of out-of-state supplies, the bid or proposal shall be rejected.

(h)  Federal funds.--The provisions of this section shall not be applicable when the application of this section may jeopardize the receipt of Federal funds.

(i)  Waiver.--The provisions of this section may be waived when the head of the purchasing agency determines in writing that it is in the best interests of the Commonwealth.

(j)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Resident bidder or offeror."  A person, partnership, corporation or other business entity authorized to transact business in this Commonwealth and having a bona fide establishment for transacting business in this Commonwealth at which it was transacting business on the date when bids or proposals for the public contract were first solicited.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsecs. (e) and (g).

References in Text.  The act of November 28, 1986 (P.L.1465, No.146), known as the Reciprocal Limitations Act, referred to in subsec. (b), was repealed by the act of May, 15, 1998, (P.L.358, No.57). The subject matter is now contained in section 107.

Cross References.  Section 107 is referred to in section 9119 of this title.



Section 108 - Recycled materials

§ 108.  Recycled materials.

(a)  Commonwealth agency review.--All Commonwealth agencies shall review their procurement procedures and specifications in accordance with section 1504 of the act of July 28, 1988 (P.L.556, No.101), known as the Municipal Waste Planning, Recycling and Waste Reduction Act.

(b)  Preference for recycled content.--For contracts exceeding the amount established by the department for small procurements under section 514 (relating to small procurements), the contracting officer shall comply with section 1505 of the Municipal Waste Planning, Recycling and Waste Reduction Act regarding a preference for bids containing a minimum percentage of recycled content for the supply subject to the bid.






Chapter 3 - Procurement Organization

Section 301 - Procurement responsibility

CHAPTER 3

PROCUREMENT ORGANIZATION

Subchapter

A.  Organization of Public Procurement

B.  Procurement Policy

C.  Powers and Duties of Department

D.  Powers and Duties of Board of Commissioners of

Public Grounds and Buildings and Office of the Budget

E.  Coordination, Training and Education

Enactment.  Chapter 3 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

SUBCHAPTER A

ORGANIZATION OF PUBLIC PROCUREMENT

Sec.

301.  Procurement responsibility.

§ 301.  Procurement responsibility.

(a)  General organization.--Formulation of procurement policy governing the procurement, management, control and disposal of supplies, services and construction for executive and independent agencies shall be the responsibility of the department as provided for in Subchapter B (relating to procurement policy). The procurement and supervision of the procurement of supplies, services and construction for executive agencies and those independent agencies for which the department acts as purchasing agency shall be the responsibility of the department as provided for in Subchapter C (relating to powers and duties of department).

(b)  Application to independent agencies.--Except as otherwise specifically provided by law and this section, independent agencies shall use the department as their purchasing agency for the procurement of supplies or construction. Independent agencies shall have the authority to procure their own services. However, when any independent agency acts as its own purchasing agency, it shall use the procedures provided in this part for any procurement of supplies, services or construction.

(c)  Exceptions for executive and independent agencies.--The following supplies, services and construction need not be procured through the department, nor shall the procurement policy be established by the department, but shall nevertheless be procured by the appropriate purchasing agency, subject to the requirements of this part:

(1)  Bridge, highway, dam, airport (except vertical construction), railroad or other heavy or specialized construction, including:

(i)  The construction of facilities and improvements by the Department of Conservation and Natural Resources in State parks and State forests.

(ii)  Construction activities, excluding buildings, solely within the expertise of the Department of Environmental Protection, including, but not limited to, mine reclamation, oil and gas well plugging, waste site remediation, flood control and stream rehabilitation.

(iii)  Owner-controlled insurance programs for bridge, highway, dam, airport, railroad or other heavy or specialized construction.

(2)  Works of art, historic objects and documents for acquisition and public exhibition.

(3)  Published books, maps, periodicals, technical pamphlets, compact discs, video and audio reproductions, subscriptions and professional memberships.

(4)  Perishable food stuffs.

(5)  The procurement of services, the renting of machinery and equipment and the licensing of specialized computer software by the Office of Attorney General, the Department of the Auditor General and the Treasury Department.

(d)  Application to State-affiliated entities.--State-affiliated entities may formulate their own procurement policy governing the procurement, management, control and disposal of supplies, services and construction and may act as their own purchasing agency for the procurement of supplies, services and construction, but they are required to use the procedures provided in this part for such procurement.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsec. (c).

Cross References.  Section 301 is referred to in sections 312, 3902 of this title.



Section 311 - Powers and duties

SUBCHAPTER B

PROCUREMENT POLICY

Sec.

311.  Powers and duties.

312.  Procurement regulations.

Cross References.  Subchapter B is referred to in section 301 of this title.

§ 311.  Powers and duties.

Except as otherwise provided in this part, the department may promulgate regulations governing the procurement, management, control and disposal of any and all supplies, services and construction to be procured by Commonwealth agencies. The department shall consider and decide matters of policy within the provisions of this part. The department may audit and monitor the implementation of its regulations and the requirements of this part.



Section 312 - Procurement regulations

§ 312.  Procurement regulations.

Regulations shall be promulgated by the department as provided in 45 Pa.C.S. Part II (relating to publication and effectiveness of Commonwealth documents) and by the appropriate purchasing agencies for those matters contained in section 301(c) (relating to procurement responsibility). The regulations shall be subject to the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act. The department may not delegate its power to promulgate regulations. No regulation may change any commitment, right or obligation of any Commonwealth agency or of a contractor under a contract in existence on the effective date of the regulation.



Section 321 - Powers and duties

SUBCHAPTER C

POWERS AND DUTIES OF DEPARTMENT

Sec.

321.  Powers and duties.

322.  Specific construction powers, duties and procedures.

Cross References.  Subchapter C is referred to in section 301 of this title.

§ 321.  Powers and duties.

Except as otherwise specifically provided in this part, the department shall have the following powers and duties:

(1)  Procure or supervise the procurement of all supplies, services and construction needed by executive agencies and those independent agencies for which the department acts as purchasing agency. Procurement authority may be delegated in writing by the Secretary of General Services.

(2)  Exercise general supervision and control over all inventories of supplies belonging to executive agencies.

(3)  Sell, trade or otherwise dispose of surplus supplies belonging to executive or independent agencies.

(4)  Coordinate programs of executive and independent agencies for the inspection, testing and acceptance of supplies and construction to ensure availability of facilities and to avoid a duplication of functions.

(5)  Establish and maintain a central office where businesses operating in this Commonwealth may obtain information pertaining to the procurement needs of Commonwealth agencies.

(6)  Participate in the management and maintenance of a contractor responsibility program in coordination with the Office of the Budget and other agencies as may be directed by the Governor.



Section 322 - Specific construction powers, duties and procedures

§ 322.  Specific construction powers, duties and procedures.

The following procedure shall apply to construction to be completed by the department which costs more than the amount established by the department under section 514 (relating to small procurements) for construction procurement unless the work is to be done by Commonwealth agency employees or by inmates or patients of a Commonwealth agency institution:

(1)  The Commonwealth agency or State-related institution shall notify the department to have plans and specifications for the project.

(2)  Promptly after the notice in such cases or promptly after any appropriation made to it becomes available, the department shall, if necessary, select an architect and/or an engineer in accordance with the selection procedures of section 905 (relating to procurement of design professional services) to design the work and prepare the specifications therefor. The department may, as an alternative, enter into a design/build contract in accordance with section 511 (relating to methods of source selection). Such design/build contracts shall be subject to the requirements of this act and the provisions of the act of August 15, 1961 (P.L.987, No.442), known as the Pennsylvania Prevailing Wage Act. Design/build contracts shall also be subject to the act of May 1, 1913 (P.L.155, No.104), entitled "An act regulating the letting of certain contracts for the erection, construction, and alteration of public buildings," to the extent provided in paragraph (6).

(3)  The department shall enter into a contract with the architect or engineer which shall provide all of the following:

(i)  A date for the completion of the plans and specifications.

(ii)  That the plans and specifications must meet with the approval of the Commonwealth agency or State-related institution for which the building is being erected, altered or enlarged and, in the case of an administrative board or commission of the Commonwealth agency with which the board or commission is respectively connected, to the extent of the type and general character of the building, design of the floor layouts, medical equipment or other equipment of a nature peculiar to the building for which the plans and specifications are being prepared.

(iii)  That the plans, drawings and specifications must be approved by the department.

(iv)  That the plans and specifications must be approved by the Department of Labor and Industry, the Department of Health and the Department of Environmental Protection to the extent to which those Commonwealth agencies, respectively, have jurisdiction to require the submission to them for approval of certain features of the building.

The architect or engineer in preparing plans and specifications shall consult with the department, and the department shall insist upon the prompt completion of the plans and specifications within the time prescribed in the architect's or engineer's contracts unless it shall specifically agree in writing to an extension thereof.

(4)  The enforcement of all contracts provided for by this section shall be under the control and supervision of the department. The department shall have the authority to engage the services of a construction management firm to coordinate the work of the total project. All questions or disputes arising between the department and any contractor with respect to any matter pertaining to a contract entered into with the department or any part thereto or any breach of contract arising thereunder shall be submitted to final and binding arbitration as provided by the terms of the contract, which finding shall be final and not subject to further appeal, or, if not so provided, shall be referred to the Board of Claims as set forth in the act of May 20, 1937 (P.L.728, No.193), referred to as the Board of Claims Act, whose decision and award shall be final and binding and conclusive upon all parties thereto except that either party shall have the right to appeal from the decision and award as provided by law.

(5)  The department shall examine all bills on account of the contracts entered into under the provisions of this section, and, if they are correct, the department shall certify that the materials have been furnished or that the work or labor has been performed in a workmanlike manner and in accordance with the contract, approve the bills and issue its requisition therefor or forward its certificate to the proper Commonwealth agency or State-related institution as the case may be. Progress payments and final payments shall not estop the department from pursuing its lawful remedies for defects in workmanship or materials or both and other damages.

(6)  For construction contracts where the total construction costs are less than $25,000, the department shall not be required to comply with the act of May 1, 1913 (P.L.155, No.104), entitled "An act regulating the letting of certain contracts for the erection, construction, and alteration of public buildings," and the department may award such contracts in accordance with section 511. All projects equal to or exceeding $25,000 shall be subject to the act of May 1, 1913 (P.L.155, No.104), entitled "An act regulating the letting of certain contracts for the erection, construction, and alteration of public buildings." Whenever the department enters into a single contract for a project, in the absence of good and sufficient reasons the contractor shall pay each subcontractor, within 15 days of receipt of payment from the department, an amount equal to the percentage of completion allowed to the contractor on the account of the subcontractor's work. The contractor shall also require the subcontractor to make similar payments to his subcontractors.

(7)  The department shall have the right to engage the services of any architect or consulting or supervising engineer or engineers whom it may deem necessary for the proper designing of or inspection or supervision of projects constructed, altered or enlarged by the department under this section in accordance with the selection procedures of section 905.

(8)  Changes in scope in the plans or specifications, or both, may be made after their approval only with the consent of the Governor and all of the Commonwealth agencies and State-related institutions whose approval of the original plans or specifications, or both, was necessary under this section.

(9)  If the appropriation is to a Commonwealth agency, other than the department or State-related institution, the department shall award and enter into the contract as agent for the Commonwealth agency or State-related institution to which the appropriation was made.

References in Text.  The act of May 20, 1937 (P.L.728, No.193), referred to as the Board of Claims Act, referred to in par. (4), was repealed by the act of December 3, 2002 (P.L.1147, No.142). Section 22 of Act 142 provided that the repeal shall take effect upon publication in the Pennsylvania Bulletin of the standing order under 67 Pa.C.S. § 1102(g). The subject matter is now contained in Subchapter C of Chapter 17 of this title.

Cross References.  Section 322 is referred to in section 901 of this title.



Section 326 - Board of Commissioners of Public Grounds and Buildings

SUBCHAPTER D

POWERS AND DUTIES OF BOARD OF COMMISSIONERS

OF PUBLIC GROUNDS AND BUILDINGS AND

OFFICE OF THE BUDGET

Sec.

326.  Board of Commissioners of Public Grounds and Buildings.

327.  Office of the Budget.

§ 326.  Board of Commissioners of Public Grounds and Buildings.

No lease of real estate for use by an executive or independent agency and no sole source procurement of supplies, except for computer software updates under $50,000, for an executive or independent agency for which the department acts as the purchasing agency shall be valid or effective unless, upon review, it is approved by the Board of Commissioners of Public Grounds and Buildings. Where the board is reviewing a proposed sole source lease or procurement being submitted pursuant to section 515 (relating to sole source procurement), approval of the lease or procurement shall require the unanimous vote of the board. Where the board is reviewing a proposed non-sole source lease, the lease shall be approved when one member of the board votes to approve the lease. All votes shall take place at a public meeting.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)



Section 327 - Office of the Budget

§ 327.  Office of the Budget.

(a)  Encumbrance of funds.--For executive agencies and independent agencies and State-affiliated entities where the department is used as the purchasing agency, the Office of the Budget shall encumber sufficient funds for the payment of all invoices for the procurement of supplies, services and construction.

(b)  Contractor responsibility program.--The Office of the Budget shall participate in the management and maintenance of a contractor responsibility program in coordination with the department and other agencies as may be directed by the Governor.

(c)  Comptroller review of contracts for services.--

(1)  Except for contracts awarded pursuant to section 514 (relating to small procurements), the comptroller authorized in paragraph (2) shall review and approve all contracts for services for:

(i)  Fiscal responsibility and budgetary appropriateness.

(ii)  Availability of funds.

(2)  Where the service contract is for an executive agency, independent agency or State-affiliated entity for which the Office of the Budget acts as comptroller, the Office of the Budget shall review and approve the contract. Where the service contract is for an independent agency or State-affiliated entity for which the Office of the Budget does not act as comptroller, the fiscal office or comptroller of that agency or entity shall review and approve the contract.

(d)  Agency comptrollers.--A Commonwealth agency comptroller may, at his option, serve as a nonvoting member of an evaluation committee for requests for proposals or a similar contract bidding or selection committee for the acquisition of services.

(e)  Exceptions.--Notwithstanding the foregoing, subsections (a) and (c) shall not apply to procurements made by the Office of Attorney General, the Department of the Auditor General or the Treasury Department. However, where the department is used as the purchasing agency, the Office of Attorney General, the Department of the Auditor General and the Treasury Department shall certify to the department that they have encumbered sufficient funds for the procurement.



Section 331 - Collection of data concerning public procurement

SUBCHAPTER E

COORDINATION, TRAINING AND EDUCATION

Sec.

331.  Collection of data concerning public procurement.

332.  Advisory groups.

§ 331.  Collection of data concerning public procurement.

All executive and independent agencies shall furnish such reports as the department may require concerning usage, needs and stock on hand, and the department may prescribe the format and forms to be used by the agencies in requisitioning, ordering and reporting supplies, services and construction.



Section 332 - Advisory groups

§ 332.  Advisory groups.

(a)  Procurement Advisory Council.--The department may establish a Procurement Advisory Council and allocate funds for it that may be available. If created, the council, upon adequate public notice, shall meet at least once a year for the discussion of problems and recommendations for improvement of the procurement process. When requested by the department, the council may conduct studies, research and analyses and make reports and recommendations with respect to subjects or matters within the jurisdiction of the department. The council may consist of any qualified persons the department deems appropriate.

(b)  Other advisory groups.--The department may appoint advisory groups to assist with respect to specifications or procurement in specific areas and with respect to any other matters within the authority of the department.

(c)  Reimbursement of expenses.--Members of the council and other advisory groups may be reimbursed for expenses incurred in the performance of their duties, subject to expenditure limitations prescribed by the department.

(d)  Conflict of interest.--Members of the council and other advisory groups shall be considered State advisors under the act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act, and, as such, shall be subject to the prohibitions for State advisors set forth in that act, provided that a member shall not be deemed to have an adverse interest by virtue of any action taken by the council or other advisory groups if the member discloses the conflict of interest and properly recuses himself from participating in any recommendation of the council or an advisory group.






Chapter 5 - Source Selection and Contract Formation

Section 501 - Definitions

CHAPTER 5

SOURCE SELECTION AND CONTRACT FORMATION

Subchapter

A.  Definitions

B.  Methods of Source Selection

C.  Cancellation of Invitations for Bids or Requests for

Proposals

D.  Qualifications and Duties

E.  Types of Contracts

F.  Inspection of Plant and Audit of Records

G.  Determinations and Reports

Enactment.  Chapter 5 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

Cross References.  Chapter 5 is referred to in sections 1903, 1904 of this title.

SUBCHAPTER A

DEFINITIONS

Sec.

501.  Definitions.

§ 501.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Established catalog price."  The price included in a catalog, price list, schedule or other form that:

(1)  is regularly maintained by a manufacturer or contractor;

(2)  is either published or otherwise available for inspection by customers; and

(3)  states prices at which sales are currently or were last made to a significant number of any category of buyers or buyers constituting the general buying public for the supplies or services involved.

"Invitation for bids."  (Deleted by amendment).

"Life cycle cost."  The total cost of the supply in terms of purchase cost, installation cost, maintenance cost, energy cost, supply cost and other costs.

"Procurement description."  The words used in a solicitation to describe the supplies, services or construction to be procured. The term includes specifications attached to or made a part of the solicitation.

"Request for proposals."  (Deleted by amendment).

"Responsible bidder or offeror."  (Deleted by amendment).

"Responsive bidder or offeror."  (Deleted by amendment).

"Sealed bid or proposal."  (Deleted by amendment).

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)



Section 511 - Methods of source selection

SUBCHAPTER B

METHODS OF SOURCE SELECTION

Sec.

511.  Methods of source selection.

512.  Competitive sealed bidding.

512.1. Competitive electronic auction bidding.

513.  Competitive sealed proposals.

514.  Small procurements.

515.  Sole source procurement.

516.  Emergency procurement.

517.  Multiple awards.

518.  Competitive selection procedures for certain services.

519.  Selection procedure for insurance and notary bonds.

520.  Supplies manufactured and services performed by persons

with disabilities.

§ 511.  Methods of source selection.

Unless otherwise authorized by law, all Commonwealth agency contracts shall be awarded by competitive sealed bidding under section 512 (relating to competitive sealed bidding) except as provided in:

Section 512.1 (relating to competitive electronic auction bidding).

Section 513 (relating to competitive sealed proposals).

Section 514 (relating to small procurements).

Section 515 (relating to sole source procurement).

Section 516 (relating to emergency procurement).

Section 517 (relating to multiple awards).

Section 518 (relating to competitive selection procedures for certain services).

Section 519 (relating to selection procedure for insurance and notary bonds).

Section 520 (relating to supplies manufactured and services performed by persons with disabilities).

Section 905 (relating to procurement of design professional services).

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

Cross References.  Section 511 is referred to in sections 322, 512 of this title.



Section 512 - Competitive sealed bidding

§ 512.  Competitive sealed bidding.

(a)  Conditions for use.--Contracts shall be awarded by competitive sealed bidding except as otherwise provided in section 511 (relating to methods of source selection).

(b)  Invitation for bids.--An invitation for bids shall be issued and shall include a procurement description and all contractual terms, whenever practical, and conditions applicable to the procurement.

(c)  Public notice.--Adequate public notice of the invitation for bids shall be given a reasonable time prior to the date set for the opening of bids. The purchasing agency shall establish written policies and may promulgate regulations regarding methods of public notice. The method of public notice may include any of the following:

(1)  Electronic publication which is accessible to the general public.

(2)  Advertisement as provided for in 45 Pa.C.S. § 306 (relating to use of trade publications).

(3)  Issuance of invitations for bids to bidders on the solicitation mailing list of the purchasing agency.

(4)  Publication in a newspaper of general circulation.

(5)  Where prequalification is a requirement of submitting a bid, notification to all contractors who have been prequalified by the purchasing agency.

Copies of invitations to bid shall be made available to any interested person upon request to the purchasing agency. Purchasing agencies may establish procedures for the distribution of invitations to bid including the imposition of a fee to reimburse the agency for the costs of photocopying and mailing.

(d)  Bid opening.--Bids shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid and any other relevant information as may be specified by regulation, together with the name of each bidder, shall be recorded. The record shall be open to public inspection.

(e)  Bid acceptance and evaluation.--Bids shall be unconditionally accepted without alteration or modification except as authorized in this part or in the invitation for bids. Bids shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award shall be objectively measurable, such as discounts, transportation costs and total or life cycle costs. The invitation for bids shall set forth the evaluation criteria to be used. No criteria may be used in bid evaluation that are not set forth in the invitation for bids.

(f)  Modification or withdrawal of bids.--

(1)  Bids may be modified or withdrawn by written notice or in person by a bidder or its authorized representative if its identity is made known and a receipt for the bid is signed prior to the exact hour and date set for the opening of bids. Except as otherwise provided in this part, withdrawals and modifications of bids received after the exact hour and date specified for the opening of bids shall not be considered.

(2)  Withdrawal of erroneous bids after bid opening but before award based on bid mistakes shall be permitted by the written determination of the contracting officer when the bidder requests relief and presents credible evidence that the reason for the lower bid price was a clerical mistake as opposed to a judgment mistake and was actually due to an unintentional arithmetical error or an unintentional omission of a substantial quantity of work, labor, material or services made directly in the compilation of the bid. The request for relief and the supporting evidence must be received by the contracting officer within a reasonable time period after the bid opening. The time period shall be specified by the department.

(3)  The contracting officer shall not permit a withdrawal of a bid if the withdrawal of the bid would result in the awarding of the contract on another bid of the same bidder, its partner or a corporation or business venture owned by or in which the bidder has a substantial interest. No bidder who is permitted to withdraw a bid shall supply any material or labor to or perform any subcontract or other work agreement for any person to whom a contract or subcontract is awarded in the performance of the contract for which the withdrawn bid was submitted without the written approval of the contracting officer.

(g)  Award.--The contract shall be awarded within 60 days of the bid opening by written notice to the lowest responsible bidder or all bids shall be rejected except as otherwise provided in this section. Extensions of the date for the award may be made by mutual written consent of the contracting officer and the lowest responsible bidder. Within 30 days of the bid opening the contracting officer shall, if bid security was required by the invitation for bids, return the bid security to all but the lowest and next-to-lowest responsible bidders then under consideration for contract award.

(h)  Multistep sealed bidding.--When it is considered impractical to prepare initially a procurement description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced bids, to be followed by an invitation for bids requesting priced bids from responsible bidders of the first solicitation.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsecs. (g) and (h).

Cross References.  Section 512 is referred to in sections 106, 511, 512.1, 513, 517, 533, 561, 902 of this title.



Section 512.1 - Competitive electronic auction bidding

§ 512.1.  Competitive electronic auction bidding.

(a)  Conditions for use.--If the purchasing agency determines in writing that use of competitive electronic auction bidding is in the best interests of the Commonwealth, a contract for supplies or services, but not construction, may be entered into by competitive electronic auction bidding.

(b)  Invitation for bids.--An invitation for bids shall be issued and shall include a procurement description and all contractual terms, whenever practical, and conditions applicable to the procurement, including a notice that bids will be received in an electronic auction manner.

(c)  Public notice.--Public notice of the invitation for bids shall be given in the same manner as provided in section 512(c) (relating to competitive sealed bidding).

(d)  Auctions.--Bids shall be accepted electronically at the time and in the manner designated in the invitation for bids. During the auction a bidder's price shall be disclosed to other bidders. Bidders shall have the opportunity to reduce their bid prices during the auction. At the conclusion of the auction, the record of the bid prices received and the name of each bidder shall be open to public inspection.

(e)  Withdrawal of bids.--After the auction period has terminated, withdrawal of bids shall be permitted as provided in section 512(f)(2).

(f)  Award.--The contract shall be awarded within 60 days of the auction by written notice to the lowest responsible bidder, or all bids shall be rejected except as otherwise provided in this section. Extensions of the date for the award may be made by mutual written consent of the contracting officer and the lowest responsible bidder.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added section 512.1.

Cross References.  Section 512.1 is referred to in section 511 of this title.



Section 513 - Competitive sealed proposals

§ 513.  Competitive sealed proposals.

(a)  Conditions for use.--When the contracting officer determines in writing that the use of competitive sealed bidding is either not practicable or advantageous to the Commonwealth, a contract may be entered into by competitive sealed proposals.

(b)  Request for proposals.--Proposals shall be solicited through a request for proposals.

(c)  Public notice.--Public notice of the request for proposals shall be given in the same manner as provided in section 512(c) (relating to competitive sealed bidding).

(d)  Receipt of proposals.--Offerors shall submit their proposals to ensure that their proposals are received prior to the time and date established for receipt of the proposals. Proposals shall be submitted in the format required by the request for proposals. Proposals shall be opened so as to avoid disclosure of their contents to competing offerors.

(e)  Evaluation.--The relative importance of the evaluation factors shall be fixed prior to opening the proposals. A Commonwealth agency is required to invite its comptroller to participate in the evaluation as a nonvoting member of any evaluation committee.

(f)  Discussion with responsible offerors and revision of proposals.--As provided in the request for proposals, discussions and negotiations may be conducted with responsible offerors for the purpose of clarification and of obtaining best and final offers. Responsible offers shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals. In conducting discussions, there shall be no disclosure of any information derived from proposals submitted by competing offerors.

(g)  Selection for negotiation.--The responsible offeror whose proposal is determined in writing to be the most advantageous to the purchasing agency, taking into consideration price and all evaluation factors, shall be selected for contract negotiation.

(h)  Contract negotiation.--(Deleted by amendment).

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsecs. (f) and (g) and deleted subsec. (h).

Cross References.  Section 513 is referred to in sections 511, 517, 534, 561, 3741 of this title; section 9604 of Title 51 (Military Affairs).



Section 514 - Small procurements

§ 514.  Small procurements.

If the procurement is not the subject of a Statewide requirements contract between the purchasing agency and a contractor, the head of the purchasing agency may authorize in writing procurements without formal bid procedures, not exceeding the amount established by the purchasing agency. The head of the purchasing agency may authorize procurement of the supply or service on a no-bid basis for procurements which do not exceed the amount established by the head of the purchasing agency for small, no-bid procurements. The head of the purchasing agency may authorize procurement on a no-bid basis for construction projects that do not exceed a total construction cost of $10,000. The amount of $10,000 shall be adjusted annually by the department to reflect the annual percentage change in the Composite Construction Cost Index of the United States Department of Commerce occurring in the one-year period ending December 31 of each year. Procurement requirements shall not be artificially divided so as to constitute a small procurement under this section. Small procurements shall be made in accordance with the requirements of the written authorization and this section. Records of all small procurements shall be transmitted to the purchasing agency.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

Cross References.  Section 514 is referred to in sections 107, 108, 322, 327, 511, 515, 518, 564, 905 of this title; section 13A06 of Title 65 (Public Officers).



Section 515 - Sole source procurement

§ 515.  Sole source procurement.

A contract may be awarded for a supply, service or construction item without competition if the contracting officer first determines in writing that one of the following conditions exists:

(1)  Only a single contractor is capable of providing the supply, service or construction.

(2)  A Federal or State statute or Federal regulation exempts the supply, service or construction from the competitive procedure.

(3)  The total cost of the supply, service or construction is less than the amount established by the department for small, no-bid procurements under section 514 (relating to small procurements).

(4)  It is clearly not feasible to award the contract for supplies or services on a competitive basis.

(5)  The services are to be provided by attorneys or litigation consultants selected by the Office of General Counsel, the Office of Attorney General, the Department of the Auditor General or the Treasury Department.

(6)  The services are to be provided by expert witnesses.

(7)  The services involve the repair, modification or calibration of equipment and they are to be performed by the manufacturer of the equipment or by the manufacturer's authorized dealer, provided the contracting officer determines that bidding is not appropriate under the circumstances.

(8)  The contract is for investment advisors or managers selected by the Public School Employees' Retirement System, the State Employees' Retirement System or a State-affiliated entity.

(9)  The contract is for financial or investment experts to be used and selected by the Treasury Department or financial or investment experts selected by the Secretary of the Budget.

(10)  The contract for supplies or services is in the best interest of the Commonwealth.

The written determination authorizing sole source procurement shall be included in the contract file. With the exception of small procurements under section 514 and emergency procurements under section 516 (relating to emergency procurement), if the sole source procurement is for a supply, except for computer software updates under $50,000, for which the department acts as purchasing agency, it must be approved by the Board of Commissioners of Public Grounds and Buildings prior to the award of a contract.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

Cross References.  Section 515 is referred to in sections 326, 511, 518, 519, 534, 561, 564, 905 of this title.



Section 516 - Emergency procurement

§ 516.  Emergency procurement.

The head of a purchasing agency may make or authorize others to make an emergency procurement when there exists a threat to public health, welfare or safety or circumstances outside the control of the agency create an urgency of need which does not permit the delay involved in using more formal competitive methods. Whenever practical, in the case of a procurement of a supply, at least two bids shall be solicited. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

Cross References.  Section 516 is referred to in sections 511, 515, 518, 519, 541, 561, 564, 905 of this title; section 13A06 of Title 65 (Public Officers).



Section 517 - Multiple awards

§ 517.  Multiple awards.

(a)  Conditions for use.--Contracts may be entered into on a multiple award basis when the head of the purchasing agency determines that one or more of the following criteria is applicable:

(1)  It is administratively or economically impractical to develop or modify specifications for a myriad of related supplies because of rapid technological changes.

(2)  The subjective nature in the use of certain supplies and the fact that recognizing this need creates a more efficient use of the item.

(3)  It is administratively or economically impractical to develop or modify specifications because of the heterogeneous nature of the product lines.

(4)  There is a need for compatibility with existing systems.

(5)  The agency should select the contractor to furnish the supply, service or construction based upon best value or return on investment.

(b)  Solicitation process.--Invitations to bid or requests for proposals shall be issued for the supplies, services or construction to be purchased.

(c)  Public notice.--Public notice of the invitation for bids or request for proposals shall be given in the same manner as provided in section 512(c) (relating to competitive sealed bidding).

(d)  Receipt of bids or proposals.--Bids shall be opened in the same manner as provided in section 512(d). Proposals shall be received in the same manner as provided in section 513(d) (relating to competitive sealed proposals).

(e)  Award.--The invitation for bids or request for proposals shall describe the method for selection of the successful bidders or offerors. There are three options:

(1)  Awards shall be made to the lowest responsible bidder or offeror for each designated manufacturer.

(2)  Awards shall be made to the two or three lowest responsible bidders or offerors for each designated manufacturer.

(3)  Awards shall be made to all responsible bidders or offerors.

(f)  Selection.--A Commonwealth agency may select a contractor from the bidders or offerors awarded contracts under subsection (e) to furnish the supply, service or construction based upon best value or return on investment.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsecs. (c) and (e) and added subsec. (f).

Cross References.  Section 517 is referred to in sections 511, 1902 of this title.



Section 518 - Competitive selection procedures for certain services

§ 518.  Competitive selection procedures for certain services.

(a)  Conditions for use.--The services of accountants, clergy, physicians, lawyers, dentists and other professional services which are not performed by other Commonwealth employees shall be procured in accordance with this section except as authorized under section 514 (relating to small procurements), 515 (relating to sole source procurement) or 516 (relating to emergency procurement).

(b)  Statement of qualifications.--Persons engaged in providing the types of services specified in subsection (a) may submit statements of qualifications and expressions of interest in providing these services. The contracting officer may specify a uniform format for statements of qualifications. Persons may amend these statements at any time by filing a new statement.

(c)  Request for proposals.--Adequate notice of the need for the services specified in subsection (a) shall be given by the purchasing agency through a request for proposals. The request for proposals shall describe the services required, list the type of information required of each offeror and state the relative importance of the particular information.

(d)  Discussions.--The contracting officer may conduct discussions with any responsible offeror to determine the offeror's qualifications for further consideration. Discussions shall not disclose any information derived from proposals submitted by other offerors.

(e)  Award.--Award shall be made to the responsible offeror determined in writing by the contracting officer to be best qualified based on the evaluation factors set forth in the request for proposals. Fair and reasonable compensation shall be determined through negotiation. If compensation cannot be agreed upon with the best qualified responsible offeror, then negotiations will be formally terminated with the offeror. If proposals were submitted by one or more other responsible offerors, negotiations may be conducted with the other responsible offeror or responsible offerors in the order of their respective qualification ranking. The contract may be awarded to the responsible offeror then ranked as best qualified if the amount of compensation is determined to be fair and reasonable.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsecs. (a), (d) and (e).

Cross References.  Section 518 is referred to in sections 511, 561 of this title; section 1555 of Title 64 (Public Authorities and Quasi-Public Corporations).



Section 519 - Selection procedure for insurance and notary bonds

§ 519.  Selection procedure for insurance and notary bonds.

(a)  Conditions for use.--Insurance and notary bonds shall be procured by the department in accordance with this section except as authorized under section 515 (relating to sole source procurement) or 516 (relating to emergency procurement).

(b)  Statement of qualifications.--Insurance and bond carriers may submit statements of qualifications and expressions of interest in providing insurance or notary bonds. The department may specify a uniform format for statements of qualifications.

(c)  Request for proposals.--Adequate notice of the need for insurance or notary bond coverage shall be given by the purchasing agency through a request for proposals. The request for proposals shall describe the type of insurance or bond coverage required and list the type of information and data required of each offeror.

(d)  Receipt of proposals.--Offerors shall submit their proposals prior to the time and date specified.

(e)  Discussions with responsible offerors and revision to proposals.--Discussions and negotiations may be conducted with responsible offerors. Responsible offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion, negotiation and revision of proposals. Revisions may be permitted after submissions and prior to award for the purpose of obtaining best and final offers.

(f)  Award.--Award shall be made to the responsible offeror whose proposal is determined in writing by the department to be the most advantageous to the Commonwealth based on criteria determined by the department, including the coverage offered and the cost of the premium.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsecs. (e) and (f).

Cross References.  Section 519 is referred to in sections 511, 561 of this title.



Section 520 - Supplies manufactured and services performed by persons

§ 520.  Supplies manufactured and services performed by persons with disabilities.

(a)  General rule.--

(1)  Contracts for supplies manufactured by and services performed by persons with disabilities shall be entered into in accordance with this section without the requirement for competitive bidding. Persons with disabilities must make an appreciable contribution in manufacturing an item or performing a service.

(2)  When the Commonwealth enters into a contract under this section with a cost exceeding $300,000 per year, the department, in cooperation with the purchasing agency, shall conduct an annual review to confirm compliance with the contract and the requirements of this section. The annual review shall include, but not be limited to, an assessment of all requirements related to appreciable contribution. If the department, in cooperation with the purchasing agency, determines that persons with disabilities are not making an appreciable contribution in the manufacturing of an item or the performance of a service or an agency for persons with disabilities is not in compliance with other requirements of this section, the department shall give an agency for persons with disabilities 45 days in which to remedy the deficiency. If the agency for persons with disabilities fails to remedy the deficiency within 45 days, the agency for persons with disabilities shall be deemed to be in noncompliance with the contract, and the purchasing agency may terminate the contract and seek to procure the item or service through a competitive bidding process. Nothing in this section shall preclude a purchasing agency from procuring an item or service through an emergency contract when an agency for persons with disabilities is deemed to be in noncompliance.

(b)  Fair market price.--Upon request to the department and notice to the purchasing agency, the department shall determine the fair market price of any supply manufactured by or service performed by persons with disabilities and offered for sale to any Commonwealth agency by an agency for persons with disabilities. The department shall revise the prices in accordance with changing market conditions.

(c)  Distribution.--At the request of the department, the Department of Public Welfare or a nonprofit agency with the approval of the Department of Public Welfare shall facilitate the distribution of orders for supplies manufactured by or services performed by persons with disabilities among agencies for persons with disabilities.

(d)  Procurement of supplies manufactured and services performed by persons with disabilities.--Except as provided in subsection (e), all supplies manufactured by and services furnished by persons with disabilities shall be procured in accordance with applicable specifications of the department or other Commonwealth agencies from any agency for persons with disabilities whenever the supplies and services are available at a price determined by the department to be the fair market price. The head of a purchasing agency shall annually discuss its needs for supplies or services with any agency for persons with disabilities.

(e)  Procurement from Commonwealth agency.--If any supply manufactured by or any service performed by persons with disabilities and offered for sale is available for procurement from any Commonwealth agency and this part or any other statute requires the procurement of the supply or service from the Commonwealth agency, then the procurement of the supply or service shall be made in accordance with the other provisions.

(f)  Exception.--Notwithstanding subsection (h), when the Commonwealth enters into a contract under this section for the operation of the Commonwealth's driver's license photo centers, at least 70% of the amount paid by the Commonwealth shall be used to cover payment of wages and salaries to persons with disabilities and to cover actual manufacturing costs, real estate lease costs, property insurance and other costs which are specifically required by contract.

(g)  Application.--

(1)  This section shall not supersede any contract currently in force between a Commonwealth agency and another party.

(2)  Nothing in this section shall be construed as conferring upon any party any right or interest in any contract entered into with the Commonwealth.

(h)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Agency for persons with disabilities."  Any charitable, nonprofit agency incorporated under the laws of this Commonwealth and approved by the department through which persons with disabilities manufacture supplies or perform services in this Commonwealth.

"Appreciable contribution."

(1)  In addition to paragraph (2), the department shall determine whether the contribution by individuals with disabilities is appreciable. Persons with disabilities must make an appreciable contribution in manufacturing a supply or performing a service.

(2)  At least 75% of the personnel either engaged in the direct labor of manufacturing of a supply or engaged in the direct labor in performing a service in this Commonwealth must be visually impaired, mentally retarded or physically disabled. In addition, at least 75% of the amount paid by the Commonwealth agency for the supply or the service shall be remitted to the agency for persons with disabilities to cover payment of wages and salaries to persons with disabilities and to cover other actual manufacturing costs incurred by the agency for persons with disabilities in manufacturing of a supply.

"Manufactured."  The transformation of raw materials or the assembly of essential component parts or a combination of both in the production of a supply which is different in form, composition or character from the raw materials or the essential component parts. This definition applies only to the assembly of a supply.

"Mentally retarded."  Subaverage general intellectual functioning which originates during the developmental period and is associated with the impairment of maturation, learning or social adjustment.

"Performed."  Labor provided to do the work to fulfill the requirements of the contract.

"Persons with a disability."  A person who is visually impaired, mentally retarded or physically disabled.

"Physically disabled."  A limitation of most activities and functioning by virtue of a severe impairment of the various bodily systems which cannot be eliminated, modified or substantially reduced by the usual rehabilitation services and which precludes competitive employment.

"Services."  While "services" is defined in section 103 (relating to definitions), for the purposes of this section, the term specifically includes such packaging or repackaging which, as determined by the department, provides a substantial and real benefit to the Commonwealth agency which needs the supplies to be packaged or repackaged. When packaging or repackaging services are to be provided to a Commonwealth agency by an agency for persons with disabilities, the Commonwealth agency shall make the arrangements for the procurement of the supplies to be packaged or repackaged. Packaging or repackaging shall not be considered "services" if the manufacturer usually packages or repackages the supplies in the quantity required by the agency as a part of its manufacturing and distribution process. This definition applies only to the packaging or repackaging of a supply.

"Supply manufactured by or service performed by person with disabilities."  (Deleted by amendment).

"Visually impaired."  A condition in which central visual acuity does not exceed 20/200 in the better eye with correcting lenses or in which the widest diameter of the visual field subtends an angle no greater than 20 degrees.

(Dec. 9, 2002, P.L.1340, No.159, eff. 30 days)

Cross References.  Section 520 is referred to in section 511 of this title.



Section 521 - Cancellation of invitations for bids or requests for

SUBCHAPTER C

CANCELLATION OF INVITATIONS FOR BIDS OR

REQUESTS FOR PROPOSALS

Sec.

521.  Cancellation of invitations for bids or requests for

proposals.

§ 521.  Cancellation of invitations for bids or requests for proposals.

An invitation for bids, a request for proposals or other solicitation may be canceled, or any or all bids or proposals may be rejected, at any time prior to the time a contract is executed by all parties when it is in the best interests of the Commonwealth. Bids may be rejected in part when specified in the solicitation. The reasons for the cancellation or rejection shall be made part of the contract file.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

Cross References.  Section 521 is referred to in section 1711.1 of this title.



Section 531 - Debarment or suspension

SUBCHAPTER D

QUALIFICATIONS AND DUTIES

Sec.

531.  Debarment or suspension.

532.  Prequalification of bidders and offerors.

533.  Security and performance bonds.

534.  Cost or pricing data.

535.  Printing.

§ 531.  Debarment or suspension.

(a)  Authority.--After reasonable notice to the person involved and reasonable opportunity for that person to be heard, the head of a purchasing agency, after consultation with the head of the using agency, shall have authority to debar a person from consideration for the award of contracts. The decision to debar shall be based upon substantial evidence that a cause for debarment or suspension under subsection (b) has occurred. In making the decision of whether to debar a person, the head of the purchasing agency shall take into consideration the seriousness of any violation and any mitigating factors. A debarment may be for a period of not more than three years. The head of the purchasing agency may suspend a person from consideration for an award of contracts for a period of up to three months if there is probable cause for debarment.

(b)  Causes for debarment or suspension.--The causes for debarment or suspension include:

(1)  Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements or receiving stolen property.

(2)  Commission of fraud or a criminal offense or other improper conduct or knowledge of, approval of or acquiescence in such activities by a person associated with:

(i)  obtaining;

(ii)  attempting to obtain; or

(iii)  performing a public contract or subcontract.

The person's acceptance of the benefits derived from the conduct shall be deemed evidence of such knowledge, approval or acquiescence.

(3)  Violation of Federal or State antitrust statutes.

(4)  Violation of any Federal or State law regulating campaign contributions.

(5)  Violations of any Federal or State environmental law.

(6)  Violation of any Federal or State law regulating hours of labor, minimum wage standards or prevailing wage standards; discrimination in wages; or child labor violations.

(7)  Violation of the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act.

(8)  Violation of any Federal or State law prohibiting discrimination in employment.

(9)  Debarment by any agency or department of the Federal Government or by any other state.

(10)  Three or more occurrences where a person has been declared ineligible for a contract.

(11)  Unsatisfactory performance, including, but not limited to, any of the following:

(i)  Failure to comply with terms of a Commonwealth agency contract or subcontract, including, but not limited to: willful failure to perform in accordance with the terms of one or more contracts, a history of failure to perform or unsatisfactory performance of one or more contracts.

(ii)  Offering unbalanced bids.

(iii)  Failure to complete the work in the time frame specified in the contract.

(iv)  Being declared in default on prior work or project.

(v)  Failure to submit documents, information or forms as required by contract.

(vi)  Making false statements or failing to provide information or otherwise to cooperate with the contracting agency, the Office of State Inspector General or other Commonwealth authorities.

(vii)  Discrimination in violation of laws or regulations in the conduct of business as a contractor.

(12)  Any other act or omission indicating a lack of skill, ability, capacity, quality control, business integrity or business honesty that seriously and directly affects the present responsibility of a person as determined by the purchasing agency.

(c)  Decision.--After the person has been given notice of the potential debarment and the opportunity to be heard, the head of a purchasing agency shall issue a written decision. The decision shall:

(1)  State the reasons for the action taken.

(2)  Inform the person involved of the right to judicial review as provided in subsection (e).

(d)  Notice of decision.--A copy of the decision under subsection (c) shall be sent, with delivery confirmed, to the person, any other party intervening or any interested party that has provided written notice to the purchasing agency of that party's interest in the decision under subsection (c).

(e)  Finality of decision and appeal.--A decision under subsection (c) shall be final and conclusive unless the person appeals to the Commonwealth Court under 42 Pa.C.S. § 763(a)(1) (relating to direct appeals from government agencies) within 30 days after receipt of the decision.

(f)  Effect of suspension or debarment.--Suspension or debarment of a person shall automatically prohibit all Commonwealth agencies from awarding any contract to the person or renewing or extending any contract with the person unless the contracting officer determines that there are compelling reasons for the award, renewal or extension and the head of the purchasing agency approves the determination.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

Cross References.  Section 107 is referred to in section 9119 of this title.



Section 532 - Prequalification of bidders and offerors

§ 532.  Prequalification of bidders and offerors.

Prospective bidders and offerors may be prequalified for particular types of supplies, services and construction.



Section 533 - Security and performance bonds

§ 533.  Security and performance bonds.

(a)  Contract for supplies or services.--

(1)  In the case of competitive sealed bidding or competitive sealed proposals for a contract for supplies or services, bidders or offerors may be required by the contracting officer to provide bid or proposal security. Bid or proposal security shall be in the form of a certified or bank check or a bond provided by a surety company authorized to do business in this Commonwealth or another form of security as specified in the invitation for bids or request for proposals. Bid or proposal security shall be at least in the minimum amount or percentage of the amount of the bid as shall be specified in the advertisement, invitation for bids or request for proposals.

(2)  When the invitation for bids or the request for proposals requires security, noncompliance by the bidder or offeror with the instructions in the invitation for bids or request for proposals requires that the bid or proposal be rejected unless it is determined that the bid or proposal fails to comply with the security requirements in a nonsubstantial manner.

(3)  After the bids or proposals are opened, they shall be irrevocable for the period specified in the invitation for bids or the request for proposals except as provided in section 512(f) (relating to competitive sealed bidding). If a bidder or offeror is permitted to withdraw its bid or proposal before award, no action shall be had against the bidder or offeror or against the bid or proposal security.

(4)  A contractor may be required by the contracting officer to provide a performance bond executed by a surety company authorized to do business in this Commonwealth. In lieu of a bond, a contractor may provide other security as permitted by the head of the purchasing agency. The performance bond or other required security shall be in an amount determined by the head of the purchasing agency, and it shall be conditioned upon the faithful performance of the contract.

(b)  Contract for construction.--Bid security and performance bonds as required for contracts for construction are provided for in sections 902 (relating to bid or proposal security) and 903 (relating to contract performance security and payment bonds).

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsec. (a)(3).

Cross References.  Section 533 is referred to in section 3753 of this title.



Section 534 - Cost or pricing data

§ 534.  Cost or pricing data.

(a)  Submission by contractor.--A contractor shall, except as provided in subsection (c), submit cost or pricing data and shall certify that, to the best of its knowledge and belief, the cost or pricing data submitted was accurate, complete and current as of a mutually determined specified date prior to the date of:

(1)  the award of any contract under section 513 (relating to competitive sealed proposals) or 515 (relating to sole source procurement) where, under either section, the total contract price is expected to exceed an amount established by the head of the purchasing agency; or

(2)  the pricing of any change order or contract modification which is expected to exceed an amount established by the head of the purchasing agency.

(b)  Price adjustment.--Any contract, change order or contract modification under which a certificate is required shall contain a provision that the price to the purchasing agency, including profit or fee, shall be adjusted to exclude any significant sums by which the purchasing agency finds that the price was increased because the cost or pricing data furnished by the contractor was inaccurate, incomplete or not current as of the date agreed upon between the parties.

(c)  Cost or pricing data not required.--The requirements of this section need not be applied to contracts under any of the following circumstances:

(1)  When responsive proposals are received from two or more offerors.

(2)  When the contract price is based on established catalog prices or market prices.

(3)  When contract prices are set by statute or regulation.

(4)  When it is determined in writing by the contracting officer that the requirements of this section may be waived and the reasons for the waivers are stated in writing.

Cross References.  Section 534 is referred to in sections 552, 561 of this title.



Section 535 - Printing

§ 535.  Printing.

No contract for printing shall be entered into with any person until the purchasing agency is satisfied that the person is the owner or lessee of machinery and equipment necessary to properly and promptly perform any orders issued to the person under the proposed printing contract.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)



Section 541 - Approval of accounting system

SUBCHAPTER E

TYPES OF CONTRACTS

Sec.

541.  Approval of accounting system.

542.  Multiterm contracts.

543.  Effective contracts.

§ 541.  Approval of accounting system.

No contract type shall be used unless it has been determined in writing by the head of the purchasing agency that:

(1)  The proposed contractor's accounting system will permit timely development of all necessary cost data in the form required by the specific contract type contemplated.

(2)  The proposed contractor's accounting system is adequate to allocate costs in accordance with generally accepted accounting principles.

Notwithstanding the preceding, a contract may be used without a prior written determination where the contract is a firm, fixed-price contract or a contract awarded under section 516 (relating to emergency procurement).

Cross References.  Section 541 is referred to in sections 561, 9119 of this title.



Section 542 - Multiterm contracts

§ 542.  Multiterm contracts.

(a)  Specified period.--A contract for supplies, construction or services may be entered into for a period of time deemed to be in the best interests of the Commonwealth. The term of the contract and conditions of renewal or extension, if any, shall be included in the solicitation, and funds shall be available for the first fiscal period at the time of contracting. Payment and performance obligations for succeeding fiscal periods shall be subject to the availability and appropriation of funds.

(b)  Cancellation for unavailability of funds in succeeding fiscal periods.--When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent fiscal period, the contract shall be canceled, and the contractor shall be reimbursed for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the supplies, services or construction delivered under the contract. Such reimbursement shall not include loss of anticipated profit, loss of use of money or administrative or overhead costs. The cost of cancellation may be paid from any appropriations available for that purpose. The contractor shall not be entitled to any reimbursement where the Commonwealth elects not to exercise a renewal or extension option provided for in the contract.



Section 543 - Effective contracts

§ 543.  Effective contracts.

(a)  General rule.--Irrespective of the type of contract, no contract shall be effective until executed by all necessary Commonwealth officials as provided by law.

(b)  Certain contracts.--Those Statewide requirements contracts where the total dollar purchasing amount, based upon estimated quantities, is in excess of $1,000,000 shall not be effective unless first approved by the State Treasurer. The $1,000,000 amount shall be adjusted each year by the department to reflect the annual percentage change in the Composite Construction Cost Index of the United States Department of Commerce occurring in the one-year period ending December 31 each year.



Section 551 - Right to inspect plant

SUBCHAPTER F

INSPECTION OF PLANT AND AUDIT OF RECORDS

Sec.

551.  Right to inspect plant.

552.  Right to audit records.

§ 551.  Right to inspect plant.

The purchasing agency may, at reasonable times, inspect the part of the plant or place of business of a contractor or any subcontractor which is related to the performance of any contract awarded or to be awarded by the purchasing agency.

Cross References.  Section 551 is referred to in sections 561, 9119 of this title.



Section 552 - Right to audit records

§ 552.  Right to audit records.

(a)  Audit of cost or pricing data.--The purchasing agency or its designee may, at reasonable times and places, audit the books and records of any person who has submitted cost or pricing data under section 534 (relating to cost or pricing data) to the extent that the books and records relate to the cost or pricing data. A person who receives a contract, change order or contract modification for which cost or pricing data is required shall maintain the books and records that relate to the cost or pricing data for three years from the date of final payment under the contract unless a shorter period is otherwise authorized by the purchasing agency in writing.

(b)  Contract audit.--The purchasing agency may audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract other than a firm, fixed-price contract to the extent that the books and records relate to the performance of the contract or subcontract. The books and records shall be maintained by the contractor for a period of three years from the date of final payment under the prime contract and by the subcontractor for a period of three years from the date of final payment under the prime contract unless a shorter period is otherwise authorized by the purchasing agency in writing.

Cross References.  Section 552 is referred to in sections 561, 9119 of this title.



Section 561 - Finality of determinations

SUBCHAPTER G

DETERMINATIONS AND REPORTS

Sec.

561.  Finality of determinations.

562.  Anticompetitive practices.

563.  Retention of procurement records.

564.  Record of certain actions.

§ 561.  Finality of determinations.

The determinations required by the following sections are final and conclusive unless they are clearly erroneous, arbitrary, capricious or contrary to law:

Section 512(f) (relating to competitive sealed bidding).

Section 513(a) and (g) (relating to competitive sealed proposals).

Section 515 (relating to sole source procurement).

Section 516 (relating to emergency procurement).

Section 518(e) (relating to competitive selection procedures for certain services).

Section 519(f) (relating to selection procedure for insurance and notary bonds).

Section 534(c) (relating to cost or pricing data).

Section 541 (relating to approval of accounting system).

Cross References.  Section 561 is referred to in section 563 of this title.



Section 562 - Anticompetitive practices

§ 562.  Anticompetitive practices.

Collusion among bidders or offerors is unlawful. Every contract, combination or conspiracy which unreasonably restrains trade among bidders or offerors is unlawful. Contracts so arrived at may be declared void at the option of the Commonwealth. In addition to remedies available to the Commonwealth in the Federal courts, there shall be the same remedies in the courts of this Commonwealth. When any person has reason to believe collusion or other anticompetitive practices have occurred among any bidders or offerors, a notice of the relevant facts shall be transmitted to the Attorney General, who shall investigate the reports.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)



Section 563 - Retention of procurement records

§ 563.  Retention of procurement records.

All procurement records, including any written determinations issued in accordance with section 561 (relating to finality of determinations), shall be retained for a minimum of three years from the date of final payment under the contract and disposed of in accordance with records retention guidelines and schedules as provided by law. In accordance with applicable law, all retained documents shall be made available to the State Treasurer, Auditor General, General Counsel, Inspector General and Attorney General upon request.

Cross References.  Section 563 is referred to in sections 561, 9119 of this title.



Section 564 - Record of certain actions

§ 564.  Record of certain actions.

The purchasing agency shall maintain a record listing all contracts made under sections 514 (relating to small procurements), 515 (relating to sole source procurement) and 516 (relating to emergency procurement) for a minimum of three years from the date of final payment under the contract. The record shall contain:

(1)  Each contractor's name.

(2)  The amount and type of each contract.

(3)  A listing of the supplies, services or construction procured under each contract.






Chapter 7 - (Reserved)

CHAPTER 7

(Reserved)

Enactment.  Chapter 7 (Reserved) was added May 15, 1998, P.L.358, No.57, effective in 180 days.



Chapter 9 - Procurement of Construction and Design Professional

CHAPTER 9

PROCUREMENT OF CONSTRUCTION AND DESIGN

PROFESSIONAL SERVICES

Sec.

901.  Definitions.

902.  Bid or proposal security.

903.  Contract performance security and payment bonds.

904.  Copies of bonds.

905.  Procurement of design professional services.

906.  Letters of intent.

907.  Procurement of right-of-way acquisition assistance

services.

Enactment.  Chapter 9 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 901.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Design professional services."  Those professional services within the scope of the practice of architecture, geology, engineering, landscape architecture or land surveying, including studies, investigations, surveying, mapping, tests, evaluations, consultations, comprehensive planning, program management, conceptual design, plans and specifications, value engineering, maintenance manuals and other related services associated with research, planning, development, design, construction, alteration or repair of real property. The term includes services provided under the supervision of a professional engineer to develop engineering software which will aid design professionals in performing their work. The term does not include those services which are not exclusively within the scope of architecture, geology, engineering or landscape architecture but which are related to capital improvements such as, but not limited to, environmental hygienics, construction management as described in section 322 (relating to specific construction powers, duties and procedures), exhibit design, fine arts or lesser arts and crafts, even though an architect, geologist, engineer or landscape architect may provide such services.

Cross References.  Section 901 is referred to in section 3902 of this title.

§ 902.  Bid or proposal security.

(a)  Requirement for bid or proposal security.--Bidders or offerors may be required to provide bid or proposal security for construction contracts. Bid or proposal security shall be in the form of a certified or bank check or a bond provided by a surety company authorized to do business in this Commonwealth or another form of security as specified in the invitation for bids or request for proposals.

(b)  Amount of bid or proposal security.--Bid or proposal security shall be at least in the minimum amount or percentage of the amount of the bid or proposal as shall be specified in the advertisement, the invitation for bids or the request for proposals.

(c)  Rejection of bids or proposals.--When the invitation for bids or the request for proposals requires security, noncompliance with the instructions in the invitation for bids or the request for proposals requires that the bid or proposal be rejected unless it is determined that the bid or proposal fails to comply with the security requirements in a nonsubstantial manner.

(d)  Withdrawal of bids and proposals.--After the bids or proposals are opened, they shall be irrevocable for the period specified in the invitation or requests for proposals for bids except as provided in section 512(f) (relating to competitive sealed bidding). If a bidder or offeror is permitted to withdraw its bid or proposal before award, no action shall be had against the bidder or offeror or the bid or proposal security.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsecs. (a), (b) and (d).

Cross References.  Section 902 is referred to in section 533 of this title.

§ 903.  Contract performance security and payment bonds.

(a)  When required and amounts.--For construction contracts awarded for amounts between $25,000 and $100,000, the purchasing agency shall require contract performance security, in an amount equal to at least 50% of the contract price, as the purchasing agency in its discretion determines necessary to protect the interests of the Commonwealth. When a construction contract is awarded in excess of $100,000, the following bonds shall be delivered to the purchasing agency and shall be binding on the parties upon the execution of the contract:

(1)  A performance bond, executed by a surety company authorized to do business in this Commonwealth and made payable to the Commonwealth, in an amount equal to 100% of the price specified in the contract and conditioned upon the faithful performance of the contract in accordance with the plans, specifications and conditions of the contract.

(2)  A payment bond, executed by a surety company authorized to do business in this Commonwealth and made payable to the Commonwealth, in an amount equal to 100% of the price specified in the contract and conditioned upon the prompt payment for all materials furnished or labor supplied or performed in the prosecution of the work. Labor or materials include public utility services and reasonable rentals of equipment for the periods when the equipment is actually used at the site.

(b)  Protection.--A performance bond shall be solely for the protection of the purchasing agency which awarded the contract. A payment bond shall be solely for the protection of claimants supplying labor or materials to the prime contractor to whom the contract was awarded or to any of its subcontractors in the prosecution of the work provided for in the contract, whether or not the labor or materials constitute a component part of the construction.

(c)  Authority to require additional bonds.--Nothing in this section shall be construed to limit the authority of the Commonwealth agency to require a performance bond, payment bond or other security in addition to those bonds or in circumstances other than specified in subsection (a).

(d)  Actions on payment bonds.--

(1)  Subject to paragraph (2), any claimant who has performed labor or furnished material in the prosecution of the work provided for in any contract for which a payment bond has been given under subsection (a) and who has not been paid in full before the expiration of 90 days after the day on which the claimant performed the last of the labor or furnished the last of the materials for which it claims payments may bring an action on the payment bond in its own name, in assumpsit, to recover any amount due it for the labor or material and may prosecute the action to final judgment and have execution on the judgment.

(2)  Any claimant who has a direct contractual relationship with any subcontractor of the prime contractor who gave the payment bond but has no contractual relationship, express or implied, with the prime contractor may bring an action on the payment bond only if it has given written notice to the contractor within 90 days from the date on which the claimant performed the last of the labor or furnished the last of the materials for which it claims payment, stating with substantial accuracy the amount and the name of the person for whom the work was performed or to whom the material was furnished.

(3)  Notice shall be served by registered mail in an envelope addressed to the contractor at any place where its office is regularly maintained for the transaction of business or served in any manner in which legal process may be served in the manner provided by law for the service of a summons except that the service need not be made by a public officer.

(e)  Adjustment of threshold amount.--The dollar thresholds set forth in subsection (a) shall be adjusted annually by the department to reflect the annual percentage change in the Composite Construction Cost Index of the United States Department of Commerce occurring in the one-year period ending on December 31 of each year.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsec. (e).

Cross References.  Section 903 is referred to in section 533 of this title.

§ 904.  Copies of bonds.

(a)  Copies of bonds.--The purchasing agency shall furnish a copy of any payment bond and the contract for which the bond was given to any person who makes an application for the copy.

(b)  Fee for copies.--Each applicant shall pay for each copy of any payment bond a fee fixed by the purchasing agency to cover the actual cost of the preparation of the copy.

(c)  Evidence.--A copy of any payment bond and of the contract for which the bond was given constitutes prima facie evidence of the contents, execution and delivery of the original of the bond and contract.

§ 905.  Procurement of design professional services.

(a)  Applicability.--Design professional services shall be procured as provided in this section except as authorized by sections 514 (relating to small procurements), 515 (relating to sole source procurement) and 516 (relating to emergency procurement).

(b)  Policy.--It is the policy of this Commonwealth to publicly announce all requirements for design professional services and to award contracts for design professional services on the basis of demonstrated competence and qualification for the types of services required. There shall be a committee to review the qualifications, experience and work of design professionals seeking contracts with purchasing agencies.

(c)  Selection committees for Department of Transportation, Department of Environmental Protection, Department of Conservation and Natural Resources and State-affiliated entities.--Where they are authorized by law to act as purchasing agency for design professional services, the Department of Transportation, the Department of Environmental Protection, the Department of Conservation and Natural Resources and State-affiliated entities shall each establish as many selection committees as the department deems appropriate and a procedure for the selection of committee members.

(d)  Selection committee for all other Commonwealth agencies.--Except as provided for in subsection (c), all purchasing agencies shall use the selection committee appointed by the Governor which shall be composed of five members, none of whom shall be employees of the Commonwealth or hold any elective office or office in any political party. The members shall be architects, engineers or other persons knowledgeable in construction. The members shall serve for terms of two years and shall not be removed except for cause. Of the original members, three shall serve for terms of two years and two for terms of one year. Thereafter, all terms shall be for two years. Each member shall be reimbursed for reasonable travel and other expenses incurred incident to attendance at meetings and to assigned duties and also a per diem allowance in accordance with Commonwealth travel policies.

(e)  Procedure for selection committees.--The selection committees shall use the procedure set forth in this subsection:

(1)  The committee shall give public notice of projects requiring design services and publicly recommend to the purchasing agency three qualified design professionals for each project.

(2)  If desired, the committee may conduct discussions with three or more professionals regarding anticipated design concepts and proposed methods of approach to the assignment. The committee shall select, based upon criteria established by the head of the purchasing agency, no less than three design professionals deemed to be the most highly qualified to provide the services required. In exercising its responsibility, the committee shall consider the following factors:

(i)  An equitable distribution of contracts to design professionals.

(ii)  Particular capability to perform the design or construction services for the contract being considered.

(iii)  Geographic proximity of the design professional to the proposed facility.

(iv)  The design professional selected has the necessary available personnel to perform the services required by the project.

(v)  Any other relevant circumstances peculiar to the proposed contract.

(f)  Design professionals.--Except as provided for in subsection (g), the head of the purchasing agency shall select design professionals as follows:

(1)  Where the amount of the base construction allocation is less than $20,000,000, the head of the purchasing agency shall choose one of the three firms approved by the selection committee. The fee to be paid to the appointed design professional may be established by the selection committee or may be negotiated at the discretion of the head of the purchasing agency. The $20,000,000 threshold shall be adjusted by the department to reflect the annual percentage change in the Composite Construction Cost Index of the United States Department of Commerce occurring in the one-year period ending December 31 each year.

(2)  Where the amount of base construction allocation is in excess of or equal to $20,000,000, as annually adjusted, the head of the purchasing agency shall choose one of the three firms approved by the selection committee to begin contract negotiations. The fee to be paid to the design professional and the terms of the contract between the design professional and the department shall be negotiated by the head of the purchasing agency. In negotiating the contract and the fee, the head of the purchasing agency shall take into account the estimated value, scope, complexity, uniqueness and the professional nature of the services to be rendered. In the event the head of the purchasing agency is unable to negotiate a satisfactory contract or fee with the appointed design professional, negotiations with that design professional shall be terminated, and the head of the purchasing agency shall commence negotiations with one of the other firms chosen by the selection committee. In the event the head of the purchasing agency is unable to negotiate a satisfactory contract or fee with the second firm, the head of the purchasing agency shall terminate negotiations with the second design professional and commence negotiation with the third firm. In the event the head of the purchasing agency is unable to negotiate a satisfactory contract with any of the selected firms, the selection committee shall choose additional qualified firms, and the head of the purchasing agency shall continue negotiations in accordance with this subsection until an agreement is reached.

(g)  Selection method for Department of Transportation, Department of Conservation and Natural Resources, Department of Environmental Protection and State-affiliated entities.--In the event the Department of Transportation, the Department of Conservation and Natural Resources, the Department of Environmental Protection or a State-affiliated entity otherwise authorized by law to use its own selection committee requires the services of a design professional, the head of the purchasing agency or a State-affiliated entity shall choose one of the three firms approved by the selection committee. The head of the purchasing agency or a State-affiliated entity shall negotiate with the firm determined to be the highest qualified firm for design professional services at a fee which is determined to be fair and reasonable to the Commonwealth. In making this decision, the head of the purchasing agency shall take into account the estimated value, scope, complexity and professional nature of the services to be rendered. Should the head of the purchasing agency be unable to negotiate a satisfactory contract with the firm considered to be the most qualified at a fee he determines to be fair and reasonable to the Commonwealth, negotiations with that firm shall be formally terminated. The head of the purchasing agency shall then undertake negotiations with the firm he determines to be the second highest qualified firm. Failing accord with the second most qualified firm, the head of the purchasing agency shall formally terminate negotiations and then undertake negotiations with the third highest qualified firm. Should the head of the purchasing agency be unable to negotiate a satisfactory contract with any of the selected firms, the committee shall select additional qualified firms, and the head of the purchasing agency shall continue negotiations in accordance with this section until an agreement is reached.

Cross References.  Section 905 is referred to in sections 322, 511, 907, 3756 of this title.

§ 906.  Letters of intent.

Before a contract for construction is effective, the head or a deputy of the purchasing agency may issue binding letters of intent to contract. A bidder or offeror receiving a letter of intent may rely on the letter to prepare to start work to the extent authorized by the letter and incur costs in preparation for performance of the contract. No work on the construction site shall be commenced and no payment shall be made to the bidder or offeror until the contract is fully executed. If the contract is not fully executed, the bidder or offeror shall be entitled to reimbursement for its actual expenses reasonably incurred pursuant to the letter prior to notification from the purchasing agency not to proceed. Reimbursement shall not include any loss of anticipated profit, loss of use of money or administrative or overhead costs.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added section 906.

§ 907.  Procurement of right-of-way acquisition assistance services.

Right-of-way acquisition assistance services to be provided in conjunction with the planning, development, design, construction, alteration or repair of bridges and highways by the Department of Transportation shall be procured in accordance with section 905 (relating to procurement of design professional services).

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added section 907.



Chapter 11 - (Reserved)

CHAPTER 11

(Reserved)

Enactment.  Chapter 11 (Reserved) was added May 15, 1998, P.L.358, No.57, effective in 180 days.



Chapter 13 - (Reserved)

CHAPTER 13

(Reserved)

Enactment.  Chapter 13 (Reserved) was added May 15, 1998, P.L.358, No.57, effective in 180 days.



Chapter 15 - Supply Management

Section 1501 - Definitions

CHAPTER 15

SUPPLY MANAGEMENT

Sec.

1501.  Definitions.

1502.  Supply management regulations.

1503.  Proceeds from sale or disposal of surplus supplies.

1504.  Exception.

Enactment.  Chapter 15 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

Cross References.  Chapter 15 is referred to in sections 102, 1903, 1904 of this title.

§ 1501.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Excess supplies."  All nonexpendable supplies having a remaining useful life but which are no longer required by the using agency in possession of the supplies.

"Expendable supplies."  All tangible supplies other than nonexpendable supplies.

"Nonexpendable supplies."  All tangible supplies having an original acquisition cost of over $100 per unit and a probable useful life of more than one year.

"Supplies."  Supplies owned by Commonwealth agencies.

"Surplus supplies."  Nonexpendable supplies no longer having any use to any Commonwealth agency. The term includes obsolete supplies, scrap materials and nonexpendable supplies that have completed their useful life cycle. The term does not include road or bridge materials or equipment that have been declared surplus by the Department of Transportation under section 510 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.



Section 1502 - Supply management regulations

§ 1502.  Supply management regulations.

For executive and independent agencies, the department shall establish policy and may promulgate regulations governing:

(1)  The management of supplies during their entire life cycle.

(2)  The sale, lease or disposal of surplus supplies by public auction, competitive sealed bidding or other appropriate method designated by the department. However, no employee of the owning or disposing agency shall be entitled to purchase any of these supplies except when the sale price of the surplus supply is less than the amount established by the department for permissible purchases by such employees.

(3)  Transfer of excess supplies.



Section 1503 - Proceeds from sale or disposal of surplus supplies

§ 1503.  Proceeds from sale or disposal of surplus supplies.

The proceeds from the sale, lease or disposal of surplus supplies by an executive or independent agency shall be paid into the State Treasury and deposited in the fund out of which the supplies sold were originally purchased by the appropriate credit to the then-current appropriation. The costs incurred by the department in advertising or selling the supplies shall be deducted from the purchase price, and that amount shall be an executively authorized augmentation to the appropriation from which the costs were paid by the department.



Section 1504 - Exception

§ 1504.  Exception.

This chapter shall not apply to actions taken by the Office of Attorney General under 42 Pa.C.S. Ch. 68 (relating to controlled substances forfeitures).






Chapter 17 - Legal and Contractual Remedies

Section 1701 - Definitions

CHAPTER 17

LEGAL AND CONTRACTUAL REMEDIES

Subchapter

A.  General Provisions

B.  Prelitigation Resolution of Controversies

C.  Board of Claims

D.  Solicitations or Awards in Violation of Law (Repealed)

E.  Interest

Enactment.  Chapter 17 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

Cross References.  Chapter 17 is referred to in sections 1910, 9109, 9117, 9119 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1701.  Definitions.

1702.  Sovereign immunity.

§ 1701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Board of Claims established in section 1721 (relating to Board of Claims).

"Claimant."  A contractor or Commonwealth agency that files a claim with the board.

"Respondent."  A contractor or Commonwealth agency against which a claim filed with the board is asserted.

(Dec. 3, 2002, P.L.1147, No.142)

2002 Amendment.  Section 22(1)(i) of Act 142 provided that the amendment of section 1701 shall take effect upon publication in the Pennsylvania Bulletin of the standing order under section 1102(g) of Title 67 (Public Welfare). The standing order was published in the Pennsylvania Bulletin on June 28, 2003, at 33 Pa.B. 3053.



Section 1702 - Sovereign immunity

§ 1702.  Sovereign immunity.

(a)  General rule.--The General Assembly under section 11 of Article I of the Constitution of Pennsylvania reaffirms sovereign immunity, and, except as otherwise provided in this chapter, no provision of this part shall constitute a waiver of sovereign immunity for the purpose of 1 Pa.C.S. § 2310 (relating to sovereign immunity reaffirmed; specific waiver) or otherwise.

(b)  Exception.--The General Assembly under section 11 of Article I of the Constitution of Pennsylvania does hereby waive sovereign immunity as a bar to claims against Commonwealth agencies brought in accordance with sections 1711.1 (relating to protests of solicitations or awards) and 1712.1 (relating to contract controversies) and Subchapter C (relating to Board of Claims) but only to the extent set forth in this chapter.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended subsec. (b).



Section 1711 - Authority to resolve protests of solicitations or

SUBCHAPTER B

PRELITIGATION RESOLUTION OF CONTROVERSIES

Sec.

1711.  Authority to resolve protests of solicitations or

awards (Repealed).

1711.1. Protests of solicitations or awards.

1711.2. Solicitations or awards contrary to law.

1712.  Authority to resolve contract and breach of contract

controversies (Repealed).

1712.1. Contract controversies.

Cross References.  Subchapter B is referred to in section 1323 of Title 4 (Amusements).

§ 1711.  Authority to resolve protests of solicitations or awards (Repealed).

2002 Repeal Note.  Section 1711 was repealed December 3, 2002, P.L.1147, No.142, effective immediately.



Section 1711.1 - Protests of solicitations or awards

§ 1711.1.  Protests of solicitations or awards.

(a)  Right to protest.--A bidder or offeror, a prospective bidder or offeror or a prospective contractor that is aggrieved in connection with the solicitation or award of a contract, except as provided in section 521 (relating to cancellation of invitations for bids or requests for proposals), may protest to the head of the purchasing agency in writing.

(b)  Filing of protest.--If the protestant is a bidder or offeror or a prospective contractor, the protest shall be filed with the head of the purchasing agency within seven days after the aggrieved bidder or offeror or prospective contractor knew or should have known of the facts giving rise to the protest except that in no event may a protest be filed later than seven days after the date the contract was awarded. If the protestant is a prospective bidder or offeror, a protest shall be filed with the head of the purchasing agency prior to the bid opening time or the proposal receipt date. If a bidder or offeror, a prospective bidder or offeror or a prospective contractor fails to file a protest or files an untimely protest, the bidder or offeror, the prospective bidder or offeror or the prospective contractor shall be deemed to have waived its right to protest the solicitation or award of the contract in any forum. Untimely filed protests shall be disregarded by the purchasing agency.

(c)  Contents of protest.--A protest shall state all grounds upon which the protestant asserts the solicitation or award of the contract was improper. The protestant may submit with the protest any documents or information it deems relevant to the protest.

(d)  Response and reply.--Within 15 days of receipt of a protest, the contracting officer may submit to the head of the purchasing agency and the protestant a response to the protest, including any documents or information he deems relevant to the protest. The protestant may file a reply to the response within ten days of the date of the response.

(e)  Evaluation of protest.--The head of the purchasing agency or his designee shall review the protest and any response or reply and may request and review such additional documents or information he deems necessary to render a decision and may, at his sole discretion, conduct a hearing. The head of the purchasing agency or his designee shall provide to the protestant and the contracting officer a reasonable opportunity to review and address any additional documents or information deemed necessary by the head of the purchasing agency or his designee to render a decision.

(f)  Determination.--Upon completing an evaluation of the protest in accordance with subsection (e), the head of the purchasing agency or his designee shall issue a written determination stating the reasons for the decision. The determination shall be issued within 60 days of the receipt of the protest unless extended by consent of the head of the purchasing agency or his designee and the protestant. The determination shall be the final order of the purchasing agency. If the head of the purchasing agency or his designee determines that the solicitation or award of the contract was contrary to law, he may enter an order authorized by section 1711.2 (relating to solicitations or awards contrary to law).

(g)  Appeal.--Within 15 days of the mailing date of a final determination denying a protest, a protestant may file an appeal with Commonwealth Court. Issues not raised by the protestant before the purchasing agency are deemed waived and may not be raised before the court.

(h)  Record of determination.--The record of determination for review by the court shall consist of the solicitation or award; the contract, if any; the protest; any response or reply; any additional documents or information considered by the head of the purchasing agency or his designee; the hearing transcript and exhibits, if any; and the final determination.

(i)  Standard of review.--The court shall hear the appeal, without a jury, on the record of determination certified by the purchasing agency. The court shall affirm the determination of the purchasing agency unless it finds from the record that the determination is arbitrary and capricious, an abuse of discretion or is contrary to law.

(j)  Remedy.--If the determination is not affirmed, the court may enter any order authorized by 42 Pa.C.S. § 706 (relating to disposition of appeals), provided that, if the court determines that the solicitation or award of a contract is contrary to law, then the remedy the court shall order is limited to canceling the solicitation or award and declaring void any resulting contract.

(k)  Stay of procurement during pendency of protest.--In the event a protest is filed timely under this section and until the time has elapsed for the protestant to file an appeal with Commonwealth Court, the purchasing agency shall not proceed further with the solicitation or with the award of the contract unless and until the head of the purchasing agency, after consultation with the head of the using agency, makes a written determination that the protest is clearly without merit or that award of the contract without delay is necessary to protect substantial interests of the Commonwealth.

(l)  Applicability.--This section shall be the exclusive procedure for protesting a solicitation or award of a contract by a bidder or offeror, a prospective bidder or offeror or a prospective contractor that is aggrieved in connection with the solicitation or award of a contract. The provisions of 2 Pa.C.S. (relating to administrative law and procedure) shall not apply to this section.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added section 1711.1.

Cross References.  Section 1711.1 is referred to in section 1702 of this title.



Section 1711.2 - Solicitations or awards contrary to law

§ 1711.2.  Solicitations or awards contrary to law.

If the head of a purchasing agency or his designee determines that a solicitation or award of a contract is contrary to law, the following apply:

(1)  If the determination is made prior to the execution of a contract, the remedies are limited to cancellation of the solicitation or proposed award or revision of the solicitation or proposed award to comply with the law.

(2)  If the determination is made after the execution of a contract and the person awarded the contract has not acted fraudulently or in bad faith:

(i)  the contract may be ratified and affirmed, provided it is determined by the head of the purchasing agency or his designee that doing so is in the best interest of the Commonwealth;

(ii)  the contract, with the consent of all parties, may be modified to comply with the law; or

(iii)  the contract may be terminated and the person awarded the contract shall be compensated for the actual expenses reasonably incurred under the contract prior to the termination. Such compensation shall not include loss of anticipated profit, loss of use of money or administrative or overhead costs.

(3)  If the determination is made after the execution of a contract and the person awarded the contract has acted fraudulently or in bad faith:

(i)  the contract may be ratified and affirmed, provided it is determined by the head of the purchasing agency or his designee that doing so is in the best interest of the Commonwealth and without prejudice to the right of the Commonwealth agency to damages as may be appropriate.

(ii)  the contract, with the consent of all parties, may be modified to comply with the law; or

(iii)  the contract may be declared void.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added section 1711.2.

Cross References.  Section 1711.2 is referred to in section 1711.1 of this title.



Section 1712 - Authority to resolve contract and breach of contract

§ 1712.  Authority to resolve contract and breach of contract controversies (Repealed).

2002 Repeal Note.  Section 1712 was repealed December 3, 2002, P.L.1147, No.142, effective immediately.



Section 1712.1 - Contract controversies

§ 1712.1.  Contract controversies.

(a)  Right to claim.--A contractor may file a claim with the contracting officer in writing for controversies arising from a contract entered into by the Commonwealth.

(b)  Filing of claim.--A claim shall be filed with the contracting officer within six months of the date it accrues. If a contractor fails to file a claim or files an untimely claim, the contractor is deemed to have waived its right to assert a claim in any forum. Untimely filed claims shall be disregarded by the contracting officer.

(c)  Contents of claim.--A claim shall state all grounds upon which the contractor asserts a controversy exists.

(d)  Determination.--The contracting officer shall review a claim and issue a final determination in writing regarding the claim within 120 days of the receipt of the claim unless extended by consent of the contracting officer and the contractor. If the contracting officer fails to issue a final determination within the 120 days unless extended by consent of the parties, the claim shall be deemed denied. The determination of the contracting officer shall be the final order of the purchasing agency.

(e)  Statement of claim.--Within 15 days of the mailing date of a final determination denying a claim or within 135 days of filing a claim if no extension is agreed to by the parties, whichever occurs first, the contractor may file a statement of claim with the board.

(f)  Applicability.--The provisions of 2 Pa.C.S. (relating to administrative law and procedure) shall not apply to this section.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added section 1712.1.

Cross References.  Section 1712.1 is referred to in sections 1702, 1724 of this title.



Section 1721 - Board of Claims

SUBCHAPTER C

BOARD OF CLAIMS

Sec.

1721.  Board of Claims.

1722.  Powers and duties of board.

1723.  Employees and hearing panel members.

1724.  Jurisdiction.

1725.  Procedure.

1726.  Payment of awards and costs.

Enactment.  Subchapter C was added December 3, 2002, P.L.1147, No.142, effective upon publication in the Pennsylvania Bulletin of the standing order under section 1102(g) of Title 67 (Public Welfare). The standing order was published in the Pennsylvania Bulletin on June 28, 2003, at 33 Pa.B. 3053.

Prior Provisions.  Former Subchapter C, which related to the same subject matter, was added May 15, 1998, P.L.358, No.57, and repealed December 3, 2002, P.L.1147, No.142, effective upon publication in the Pennsylvania Bulletin of the standing order under section 1102(g) of Title 67 (Public Welfare). The standing order was published in the Pennsylvania Bulletin on June 28, 2003, at 33 Pa.B. 3053.

Claims Filed Under Prior Act.  Section 21.2 of Act 142 of 2002 provided that any claim filed and not finally resolved under the act of May 20, 1937 (P.L.728, No.193), referred to as the Board of Claims Act, prior to the effective date of Act 142 shall be disposed of in accordance with the Board of Claims Act.

Cross References.  Subchapter C is referred to in section 1702 of this title.

§ 1721.  Board of Claims.

(a)  Establishment.--There is hereby established an independent administrative board to be known as the Board of Claims. Administrative services for the board shall be provided by the Department of the Auditor General.

(b)  Composition.--The board shall consist of three members appointed by the Governor by and with the advice and consent of a majority of the elected members of the Senate. One member shall be an attorney and another shall be a registered civil engineer. The third member of the board shall be a citizen and resident of this Commonwealth. The attorney shall serve as chairman of the board.

(c)  Term.--A member of the board shall be appointed for a term of eight years. In the event a vacancy shall occur during a term of office, the Governor shall appoint a successor who shall hold office for the remainder of the unexpired term. A member of the board may be removed by the Governor for inefficiency, neglect of duty or malfeasance in office.

(d)  Compensation.--A member of the board shall receive an annual compensation as fixed by the Executive Board, subject to the annual cost-of-living adjustment provided for in section 3(e) of the act of September 30, 1983 (P.L.160, No.39), known as the Public Official Compensation Law. A member of the board shall be entitled to all necessary travel and other expenses incurred by him in the discharge of his official duties. A member shall hold no other public position to which a salary is attached.

Continuation of Existing Members.  Section 21.1 of Act 142 of 2002 provided that a member of the Board of Claims as of the effective date of Act 142 shall continue to serve as a member of the board until the member's present term expires or until a successor has been appointed and qualified.

Cross References.  Section 1721 is referred to in section 1701 of this title.



Section 1722 - Powers and duties of board

§ 1722.  Powers and duties of board.

The board shall do all of the following:

(1)  Employ administrative, professional, clerical and other personnel as is necessary for the orderly administration of the board.

(2)  Make, execute and deliver contracts and other instruments as is necessary.

(3)  Establish and maintain a principal office in Harrisburg and such other offices within this Commonwealth as are necessary.

(4)  Adopt an official seal.

(5)  Appoint three separate hearing panels consisting of two individuals. For each hearing panel, one individual shall be an attorney and the other shall be a licensed engineer. The attorney shall serve as chairperson.

(6)  Establish, by regulation, rules governing practice before the board consistent, except as may be provided by this part, with the Pennsylvania Rules of Civil Procedure and the Pennsylvania Rules of Evidence.

(7)  Arbitrate claims before it in accordance with this subchapter.

(8)  Catalog and publish all opinions of the board.

Cross References.  Section 1722 is referred to in section 1723 of this title.



Section 1723 - Employees and hearing panel members

§ 1723.  Employees and hearing panel members.

(a)  Employees.--Employees of the board shall, for the purposes of 71 Pa.C.S. Pt. XXV (relating to retirement for State employees and officers), be considered a State employee. Employees of the board shall be reimbursed for all necessary travel and other expenses incurred in the discharge of official duties.

(b)  Hearing panel members.--Individuals appointed to hearing panels in accordance with section 1722 (relating to powers and duties of board) shall receive a per diem for the time actually devoted to the business of the board. The per diem rate shall be fixed by the Executive Board, but no panel member shall be paid more than $25,000 per diem compensation in any calendar year.



Section 1724 - Jurisdiction

§ 1724.  Jurisdiction.

(a)  Exclusive jurisdiction.--The board shall have exclusive jurisdiction to arbitrate claims arising from all of the following:

(1)  A contract entered into by a Commonwealth agency in accordance with this part and filed with the board in accordance with section 1712.1 (relating to contract controversies).

(2)  A written agreement executed by a Commonwealth agency and the Office of Attorney General in which the parties expressly agree to utilize the board to arbitrate disputes arising from the agreement.

(3)  Unless otherwise provided by law, a contract entered into by a Commonwealth agency involving real property interests in which the Commonwealth agency is the respondent.

(b)  Concurrent jurisdiction.--The board shall have concurrent jurisdiction to arbitrate claims arising from all of the following:

(1)  A contract entered into by a Commonwealth agency in accordance with this part in which the Commonwealth agency is the claimant.

(2)  Unless otherwise provided by law, a contract entered into by a Commonwealth agency involving real property interests in which the Commonwealth agency is the claimant.

(c)  Limitations.--The board shall have no power and exercise no jurisdiction over a claim asserted under subsection (a)(1) unless it is filed with the board in accordance with section 1712.1. The board shall have no power and exercise no jurisdiction over a claim asserted against a Commonwealth agency under subsection (a)(2) or (3) unless the claim was filed with the board within six months after it accrued. The board shall have no power and exercise no jurisdiction over claims for payment or damages to providers of medical assistance services arising out of the operation of the medical assistance program established by the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

(d)  Nonmonetary relief.--Nothing in this section shall preclude a party from seeking nonmonetary relief in another forum as provided by law.

Cross References.  Section 1724 is referred to in section 1725 of this title.



Section 1725 - Procedure

§ 1725.  Procedure.

(a)  Statement of claim.--The board shall accept a statement of claim filed in accordance with section 1724 (relating to jurisdiction). The statement of claim shall be signed and verified. Prior to accepting a statement of claim, the board shall require a claimant to prove that the respondent was mailed a copy of the statement of claim. If the respondent is a Commonwealth agency, upon accepting a statement of claim the board shall deliver one copy to the Attorney General.

(b)  Response.--Within 30 days of a statement of claim being filed, the respondent shall file with the board a response to the averments of the claimant's statement of claim. The response shall be signed and verified. Prior to accepting a response, the board shall require a respondent to prove that the claimant was mailed a copy of the response.

(c)  Listing.--

(1)  After the pleadings are complete, the board shall list the case for hearing before the board at the earliest available date, but not earlier than 30 days after the pleadings are complete. All cases shall, as far as practicable, be listed for hearing in the order of the date of the filing of the respective statements of claim. The board shall provide the parties with 30 days' written notice of the time and place of the hearing.

(2)  If a decision by the board is unlikely to be made within 60 days from the date of the hearing, the board may refer the case, together with all pleadings, to the hearing panel where the non-Commonwealth party resides. The hearing panel shall list the case for hearing at the earliest available date after receipt of the case from the board. All cases shall, as far as practicable, be listed for hearing in the order of the date of the filing of the respective statements of claim. The hearing panel shall provide the parties with 30 days' written notice of the time and place of the hearing.

(d)  Hearing.--

(1)  The board shall hold the hearing at the place and time determined by the board. All hearings shall be public. All matters before the board shall be governed by rules established by the board. The board shall have power to issue subpoenas requiring the attendance and giving of testimony of witnesses or the production of any book, paper, documentary or other evidence and to order the interpleader or impleader of other parties whenever necessary for a complete determination of any claim or counterclaim.

(2)  If the matter was referred to a hearing panel, the hearing panel shall hold the hearing at the place and time determined by the panel. All hearings shall be public. All matters before the hearing panel shall be governed by rules established by the board. The hearing panel shall have power to issue subpoenas requiring the attendance and giving of testimony of witnesses or the production of any book, paper, documentary or other evidence and to order the interpleader or impleader of other parties whenever necessary for a complete determination of any claim or counterclaim.

(e)  Decision.--

(1)  After considering the pleadings and the testimony given at the hearing before it, the board shall file a written opinion either dismissing the claim of the claimant or ordering an award in favor of the claimant. If the board orders an award, the board shall order an amount which the claimant is legally entitled to receive. The board in dismissing any claim or ordering any award shall dispose of all costs of the proceedings by providing for the payment of costs by the claimant or the respondent or by providing that the costs shall be shared by the parties in proportion as the board in its discretion shall direct. Costs shall include witness fees and expenses. The board shall, under the seal of the board, immediately notify the parties involved of the entry of a final order.

(2)  If the hearing was before a hearing panel, the hearing panel shall make its recommendation or recommendations to the board within 30 days of the hearing. After considering the hearing panel's recommendation, the board shall file a written opinion either dismissing the claim of the claimant or ordering an award in favor of the claimant. If the board orders an award, the board shall order an amount which the claimant is legally entitled to receive. The board in dismissing any claim or ordering any award shall dispose of all costs of the proceedings by providing for the payment of costs by the claimant or the respondent or by providing that the costs shall be shared by the parties in proportion as the board in its discretion shall direct. Costs shall include witness fees and expenses. The board shall, under the seal of the board, immediately notify the parties involved of the entry of a final order.

(f)  Appeals.--Within 30 days of a final order being entered, a party may file an appeal with Commonwealth Court in accordance with 42 Pa.C.S. § 763 (relating to direct appeals from government agencies).

(g)  Copies.--The board may not charge the Commonwealth for copies of documents filed with the board or for copies of transcripts and exhibits.



Section 1726 - Payment of awards and costs

§ 1726.  Payment of awards and costs.

If an award against the purchasing agency was ordered, the amount of the award shall be paid to the non-Commonwealth party by the purchasing agency from funds appropriated against the contract out of which the claim arose, and any costs assessed against the Commonwealth agency shall be paid by the purchasing agency from funds or appropriations to the agency. If an award against the non-Commonwealth party was ordered, the amount of the award shall be deducted from whatever balance may be due the party on the contract out of which the claim arose. An amount in excess of any deduction remaining unsatisfied shall be paid by the non-Commonwealth party to the purchasing agency.



Section 1741 - § 1743 (Repealed)

SUBCHAPTER D

SOLICITATIONS OR AWARDS IN VIOLATION OF LAW

(Repealed)

2002 Repeal Note.  Subchapter D (§§ 1741 - 1743) was added May 15, 1998, P.L.358, No.57, and repealed December 3, 2002, P.L.1147, No.142, effective immediately.



Section 1751 - Interest

SUBCHAPTER E

INTEREST

Sec.

1751.  Interest.

§ 1751.  Interest.

Interest on amounts ultimately determined to be due shall be payable at the statutory rate applicable to judgments from the date the claim was filed with the contracting officer. Interest on claims arising out of the provisions of section 1507 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, shall be payable as provided therein.






Chapter 19 - Intergovernmental Relations

Section 1901 - Definitions

CHAPTER 19

INTERGOVERNMENTAL RELATIONS

Sec.

1901.  Definitions.

1902.  Cooperative purchasing authorized.

1903.  Sale, acquisition or use of supplies by a public

procurement unit.

1904.  Cooperative use of supplies or services.

1905.  Joint use of facilities.

1906.  Supply of personnel, information and technical services.

1907.  Use of payments received by a supplying public

procurement unit.

1908.  Compliance of public procurement units.

1909.  Review of procurement requirements.

1910.  Contract controversies.

1911.  Immunity.

1912.  Investment management agreements.

1913.  Cooperative purchase of fire, rescue and ambulance

company supplies.

Enactment.  Chapter 19 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

Cross References.  Chapter 19 is referred to in section 102 of this title.

§ 1901.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Cooperative purchasing."  Procurement conducted by or on behalf of more than one public procurement unit or by a public procurement unit with an external procurement activity.

"External procurement activity."  A buying organization not located in this Commonwealth which if located in this Commonwealth would qualify as a public procurement unit. An agency of the United States is an external procurement activity.

"Local public procurement unit."  A political subdivision, public authority, tax-exempt, nonprofit educational or public health institution or organization, nonprofit fire company, nonprofit rescue company, nonprofit ambulance company and, to the extent provided by law, any other entity, including a council of governments or an area government, which expends public funds for the procurement of supplies, services and construction.

"Public procurement unit."  A local public procurement unit or a purchasing agency.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended the def. of "local public procurement unit."



Section 1902 - Cooperative purchasing authorized

§ 1902.  Cooperative purchasing authorized.

A public procurement unit may either participate in, sponsor, conduct or administer a cooperative purchasing agreement for the procurement of any supplies, services or construction with one or more public procurement units or external procurement activities in accordance with an agreement entered into between the participants. The Department of General Services is authorized to enter into cooperative purchasing contracts solely for the use of local public procurement units or State-affiliated entities. The department shall enter into cooperative purchasing contracts for the use of local public procurement units or State-affiliated entities if the number of contractors under a previously existing contract for the same supply or service is reduced to a single contractor or reduced by more than 50% of the number existing on September 30, 2003, and shall award such contracts pursuant to section 517 (relating to multiple awards) using an invitation for bids. Nothing in this section shall prohibit a local public procurement unit or State-affiliated entity from participating in or procuring from other cooperative purchasing agreements awarded by the department. Cooperative purchasing may include, but is not limited to, joint or multiparty contracts between public procurement units and open-ended purchasing agency contracts which are made available to local public procurement units.

(July 15, 2004, P.L.703, No.77, eff. 60 days)



Section 1903 - Sale, acquisition or use of supplies by a public

§ 1903.  Sale, acquisition or use of supplies by a public procurement unit.

A public procurement unit may sell to, acquire from or use any supplies belonging to another public procurement unit or external procurement activity independent of the requirements of Chapters 5 (relating to source selection and contract formation) and 15 (relating to supply management).



Section 1904 - Cooperative use of supplies or services

§ 1904.  Cooperative use of supplies or services.

A public procurement unit may enter into an agreement, independent of the requirements of Chapters 5 (relating to source selection and contract formation) and 15 (relating to supply management), with any other public procurement unit or external procurement activity for the cooperative use of supplies or services under the terms agreed upon between the parties.



Section 1905 - Joint use of facilities

§ 1905.  Joint use of facilities.

Any public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment and other facilities with another public procurement unit or an external procurement activity under the terms agreed upon between the parties.



Section 1906 - Supply of personnel, information and technical

§ 1906.  Supply of personnel, information and technical services.

(a)  Supply of personnel.--Upon written request from another public procurement unit or external procurement activity, a public procurement unit may provide personnel to the requesting public procurement unit or external procurement activity. The public procurement unit or external procurement activity making the request shall compensate the public procurement unit providing the personnel the direct and indirect cost of furnishing the personnel in accordance with an agreement between the parties.

(b)  Supply of services.--The informational, technical and other services of any public procurement unit may be made available to any other public procurement unit or external procurement activity. However, the requirements of the public procurement unit tendering the services shall have precedence over the requesting public procurement unit or external procurement activity. The requesting public procurement unit or external procurement activity shall compensate for the expenses of the services provided in accordance with an agreement between the parties.

(c)  Information services.--Upon request, the department may make available to public procurement units or external procurement activities the following services, among others:

(1)  Standard forms.

(2)  Printed manuals.

(3)  Product specifications and standards.

(4)  Quality assurance testing services and methods.

(5)  Qualified products lists.

(6)  Source information.

(7)  Common use commodities listings.

(8)  Supplier prequalification information.

(9)  Supplier performance ratings.

(10)  Debarred and suspended bidders lists.

(11)  Forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions and other contract forms.

(12)  Contracts or published summaries of contracts, including price and time of delivery information.

(d)  Technical services.--The department may provide the following technical services, among others:

(1)  Development of products specifications.

(2)  Development of quality assurance test methods, including receiving, inspection and acceptance procedures.

(3)  Use of product testing and inspection facilities.

(4)  Use of personnel training programs.

(e)  Fees.--The department may enter into contractual arrangements and publish a schedule of fees for the services provided under subsections (c) and (d).



Section 1907 - Use of payments received by a supplying public

§ 1907.  Use of payments received by a supplying public procurement unit.

All payments from any public procurement unit or external procurement activity received by a public procurement unit supplying personnel or services shall be available to the supplying public procurement unit.



Section 1908 - Compliance of public procurement units

§ 1908.  Compliance of public procurement units.

Where the public procurement unit or external procurement activity administering a cooperative purchase complies with the requirements governing its procurement of supplies, services and construction, any public procurement unit participating in the purchase shall be deemed to have complied with the requirements governing its procurement of supplies, services and construction. Public procurement units may not enter into a cooperative purchasing agreement for the purpose of circumventing this part.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)



Section 1909 - Review of procurement requirements

§ 1909.  Review of procurement requirements.

To the extent possible, the department may collect information concerning the type, cost, quality and quantity of commonly used supplies, services or construction being procured or used by Commonwealth agencies. The department may also collect this information from local procurement units. The department may make this information available to any public procurement unit upon request.



Section 1910 - Contract controversies

§ 1910.  Contract controversies.

(a)  Public procurement unit subject to certain legal and contractual remedies.--Under a cooperative purchasing agreement, controversies arising between an administering public procurement unit subject to Chapter 17 (relating to legal and contractual remedies) and its bidders, offerors or contractors shall be resolved in accordance with Chapter 17.

(b)  Local public procurement unit not subject to certain legal and contractual remedies.--Any local public procurement unit which is not subject to Chapter 17 is authorized to:

(1)  Enter into an agreement with the Board of Claims to use the board to resolve controversies between the local public procurement unit and its contractors, whether or not the controversy arose from a cooperative purchasing agreement.

(2)  Enter into an agreement with another local public procurement unit or external procurement activity to establish procedures or use existing procedures of the unit or activity to resolve controversies with contractors, whether or not the controversy arose under a cooperative purchasing agreement.



Section 1911 - Immunity

§ 1911.  Immunity.

A public procurement unit which provides personnel, property, supplies or services to another public procurement unit shall be immune from liability for any damages which arise out of the use of such personnel, property, supplies or services provided under this chapter.



Section 1912 - Investment management agreements

§ 1912.  Investment management agreements.

This chapter shall not apply to any contract for investment management services or any proposed contract for such services between a local public procurement unit and the Treasury Department.



Section 1913 - Cooperative purchase of fire, rescue and ambulance

§ 1913.  Cooperative purchase of fire, rescue and ambulance company supplies.

(a)  Contract for supplies.--The department shall enter into and make available to local public emergency procurement units a contract or contracts for accessory equipment, apparatus equipment, communications equipment, protective equipment, rescue vehicles and utility or special vehicles, as these terms are defined in the act of July 15, 1976 (P.L.1036, No.208), known as the Volunteer Fire Company, Ambulance Service and Rescue Squad Assistance Act.

(b)  Establishment of list.--No later than April 1 of each calendar year, the standing committee on Veterans Affairs and Emergency Preparedness of the Senate and the standing committee on Veterans Affairs and Emergency Preparedness of the House of Representatives shall prepare and transmit to the Secretary of General Services a suggested list of items used by local public emergency procurement units in the performance of their duties for department procurements under subsection (a).

(c)  Definition.--As used in this section, the term "local public emergency procurement unit" means a local public procurement unit which is any of the following:

(1)  A nonprofit, volunteer or municipal fire company.

(2)  A nonprofit, volunteer or municipal rescue company.

(3)  A nonprofit, volunteer or municipal ambulance company.

(4)  A nonprofit Statewide, county or regional fire, ambulance or rescue support organization.

(Nov. 29, 2006, P.L.1417, No.153, eff. 60 days)

2006 Amendment.  Act 153 added section 1913.






Chapter 21 - Small and Disadvantaged Businesses

Section 2101 - Policy

CHAPTER 21

SMALL AND DISADVANTAGED BUSINESSES

Sec.

2101.  Policy.

2102.  Definitions.

2103.  Regulations.

2104.  Duties of department.

2105.  Bonding and progress payments.

2106.  Business assistance offices.

2107.  Report to General Assembly.

2108.  Compliance with Federal requirements.

Enactment.  Chapter 21 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 2101.  Policy.

The policy of this Commonwealth is to assist small and disadvantaged businesses in learning how to do business with Commonwealth agencies. The department shall implement this policy in accordance with regulations promulgated by the department.



Section 2102 - Definitions

§ 2102.  Definitions.

Subject to section 2103 (relating to regulations), the following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Disadvantaged business."  A small business which is owned or controlled by a majority of persons, not limited to members of minority groups, who have been deprived of the opportunity to develop and maintain a competitive position in the economy because of social disadvantages.

"Small business."  A business in the United States which is independently owned, is not dominant in its field of operation and employs 100 or fewer employees.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended the def. of "small business."

Cross References.  Section 2102 is referred to in section 2103 of this title; section 9601 of Title 51 (Military Affairs).



Section 2103 - Regulations

§ 2103.  Regulations.

The department shall establish policy for executive and those independent agencies for which the department acts as purchasing agency and may promulgate regulations establishing detailed definitions of the words and phrases defined in section 2102 (relating to definitions) using, in addition to the criteria set forth in section 2102, other criteria as it deems appropriate, including the number of employees and the dollar volume of business. State-affiliated entities shall implement the policy for their procurement programs.

Cross References.  Section 2103 is referred to in section 2102 of this title.



Section 2104 - Duties of department

§ 2104.  Duties of department.

The department shall have the following duties:

(1)  Where feasible, provide appropriate staff who shall be responsible to the department and who shall serve within designated Commonwealth agencies to assist small and disadvantaged businesses in this Commonwealth in learning how to do business with Commonwealth agencies.

(2)  Give special publicity to procurement procedures and issue special publications designed to assist small and disadvantaged businesses in learning how to do business with Commonwealth agencies.

(3)  Compile, maintain and make available source lists of small and disadvantaged businesses for the purpose of encouraging procurement from small and disadvantaged businesses.

(4)  Include small and disadvantaged businesses on solicitation mailing lists.

(5)  Assure that small and disadvantaged businesses are solicited on each procurement for which the businesses may be suited.

(6)  Develop special training programs to assist small and disadvantaged businesses in learning how to do business with Commonwealth agencies.



Section 2105 - Bonding and progress payments

§ 2105.  Bonding and progress payments.

(a)  Bonding.--Notwithstanding other provisions of this part, a purchasing agency may reduce the level or change the types of bonding normally required or accept alternative forms of security to the extent reasonably necessary to encourage procurement from small and disadvantaged businesses.

(b)  Progress payments.--A purchasing agency may make special provisions for progress payments as it deems reasonably necessary to encourage procurement from small and disadvantaged businesses.



Section 2106 - Business assistance offices

§ 2106.  Business assistance offices.

The department shall establish, as it deems appropriate, business assistance offices throughout this Commonwealth to assist and carry out the provisions of this chapter.



Section 2107 - Report to General Assembly

§ 2107.  Report to General Assembly.

The department shall annually, before October 1, report in writing to the General Assembly concerning the awarding of contracts to small and disadvantaged businesses during the preceding fiscal year. The report shall include a list of all small and disadvantaged businesses that participated as contractors, subcontractors or suppliers during the preceding fiscal year for contracts if the number of contractors under a previously existing contract for the same supply or service is reduced to a single contractor or reduced by more than 50% of the number existing on September 30, 2003. In preparing the report, the department shall verify whether commitments made to small and disadvantaged businesses in the course of awarding these contracts have been maintained.

(July 15, 2004, P.L.703, No.77, eff. 60 days)



Section 2108 - Compliance with Federal requirements

§ 2108.  Compliance with Federal requirements.

If a procurement involves the expenditure of Federal assistance or contract funds, the purchasing agency shall comply with Federal law and authorized regulations which are mandatorily applicable and which are not presently reflected in this part.

Cross References.  Section 2108 is referred to in section 102 of this title.






Chapter 23 - Ethics in Public Contracting

Section 2301 - Policy

CHAPTER 23

ETHICS IN PUBLIC CONTRACTING

Subchapter

A.  General Policy and Standards

B.  Specific Standards

Enactment.  Chapter 23 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

SUBCHAPTER A

GENERAL POLICY AND STANDARDS

Sec.

2301.  Policy.

2302.  General standards of ethical conduct.

2303.  Reporting of breaches of ethical standards.

§ 2301.  Policy.

Public employment is a public trust. It is the policy of this Commonwealth to promote and balance the objective of protecting government integrity and the objective of facilitating the recruitment and retention of personnel needed by this Commonwealth. Implementation of this policy requires that public employees discharge their duties impartially so as to assure fair competitive access to Commonwealth agency procurement by responsible contractors and that they conduct themselves in a manner that fosters public confidence in the integrity of the Commonwealth procurement process. It is also essential that those doing business with the Commonwealth agencies observe high standards of honesty and integrity.



Section 2302 - General standards of ethical conduct

§ 2302.  General standards of ethical conduct.

(a)  Employees.--Any attempt to realize personal gain through public employment by conduct inconsistent with the proper discharge of the duties of the employee is a breach of a public trust. In order to fulfill this general, prescribed standard, employees must avoid any conflict of interest or improper use of confidential information.

(b)  Nonemployees.--Any effort to influence any employee to breach the standards of ethical conduct set forth in this section is also a breach of ethical standards.



Section 2303 - Reporting of breaches of ethical standards

§ 2303.  Reporting of breaches of ethical standards.

When any person has reason to believe that any breach of standards set forth in this chapter has occurred, that person shall report all relevant facts to the State Ethics Commission and to the Attorney General for any appropriate action.



Section 2311 - Bonds

SUBCHAPTER B

SPECIFIC STANDARDS

Sec.

2311.  Bonds.

§ 2311.  Bonds.

It is a breach of ethical standards and unlawful for any employee in issuing an invitation for bids or requests for proposals to require that any bond required by this part be furnished by a particular surety company or through a particular agent or broker. Any employee who violates this section commits a misdemeanor of the first degree.






Chapter 31 - General Provisions

Section 3101 - Application of part

PART II

GENERAL PROCUREMENT PROVISIONS

Chapter

31.  General Provisions

33.  Prevention of Environmental Pollution

35.  (Reserved)

37.  Contract Clauses and Preference Provisions

39.  Contracts for Public Works

41.  Purchase of Surplus Federal Property

43.  Public Facilities Concessions

45.  Antibid-Rigging

46.  Electronic Bidding by Local Government Units

Enactment.  Part II was added May 15, 1998, P.L.358, No.57, effective in 180 days.

CHAPTER 31

GENERAL PROVISIONS

Sec.

3101.  Application of part.

3102.  Definitions.

Enactment.  Chapter 31 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 3101.  Application of part.

Except for Chapter 46 (relating to electronic bidding by local government units), which applies only to local government units, this part applies to government agencies. In the case of Commonwealth agencies, this part shall be read in pari materia with Part I (relating to Commonwealth Procurement Code).

(July 7, 2006, P.L.600, No.88, eff. 60 days)



Section 3102 - Definitions

§ 3102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commonwealth agency."  A Commonwealth agency as defined in section 103 (relating to definitions).

"Government agency."  Any Commonwealth agency, any transportation authority or agency created by statute or any political subdivision or municipal or other local authority, or agency of any political subdivision or local authority.






Chapter 33 - Prevention of Environmental Pollution

Section 3301 - Invitations for bids and requests for proposals

CHAPTER 33

PREVENTION OF ENVIRONMENTAL POLLUTION

Sec.

3301.  Invitations for bids and requests for proposals.

3302.  Additional work.

Enactment.  Chapter 33 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 3301.  Invitations for bids and requests for proposals.

All invitations for bids and requests for proposals for construction projects issued by any government agency shall set forth any provision of Federal and State statutes, rules and regulations dealing with the prevention of environmental pollution and the preservation of public natural resources that affect the projects.



Section 3302 - Additional work

§ 3302.  Additional work.

If the successful bidder or offeror must undertake additional work due to the enactment of new or the amendment of existing statutes, rules or regulations occurring after the submission of the successful bid or proposal, the government agency shall issue a change order setting forth the additional work that must be undertaken, which shall not invalidate the contract. The cost of a change order to the government agency shall be determined in accordance with the provisions of the contract for change orders or force accounts, or, if there is not a provision set forth in the contract, then the cost to the government agency shall be the costs to the contractor for wages, labor costs other than wages, wage taxes, materials, equipment rentals, insurance and subcontracts attributable to the additional activity plus a reasonable sum for overhead and profit. Additional costs to undertake work not specified in the invitation for bids or requests for proposals shall not be approved unless written authorization is given the successful bidder or offeror prior to its undertaking the additional activity.






Chapter 35 - (Reserved)

CHAPTER 35

(Reserved)

Enactment.  Chapter 35 (Reserved) was added May 15, 1998, P.L.358, No.57, effective in 180 days.



Chapter 37 - Contract Clauses and Preference Provisions

Section 3701 - Contract provisions prohibiting discrimination

CHAPTER 37

CONTRACT CLAUSES AND PREFERENCE PROVISIONS

Subchapter

A.  Labor

B.  Motor Vehicles

C.  Mass Transportation

D.  Used Oil Products

E.  Guaranteed Energy Savings Contracts

Enactment.  Chapter 37 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

SUBCHAPTER A

LABOR

Sec.

3701.  Contract provisions prohibiting discrimination.

§ 3701.  Contract provisions prohibiting discrimination.

Each contract entered into by a government agency for the construction, alteration or repair of any public building or public work shall contain the following provisions by which the contractor agrees that:

(1)  In the hiring of employees for the performance of work under the contract or any subcontract, no contractor, subcontractor or any person acting on behalf of the contractor or subcontractor shall by reason of gender, race, creed or color discriminate against any citizen of this Commonwealth who is qualified and available to perform the work to which the employment relates.

(2)  No contractor or subcontractor or any person on their behalf shall in any manner discriminate against or intimidate any employee hired for the performance of work under the contract on account of gender, race, creed or color.

(3)  The contract may be canceled or terminated by the government agency, and all money due or to become due under the contract may be forfeited for a violation of the terms or conditions of that portion of the contract.



Section 3731 - Short title of subchapter and general provisions

SUBCHAPTER B

MOTOR VEHICLES

Sec.

3731.  Short title of subchapter and general provisions.

3732.  Definitions.

3733.  Police power.

3734.  Contract provisions.

3735.  Payment under contract and action to recover unauthorized

payments.

3736.  Penalty.

Cross References.  Subchapter B is referred to in section 6016 of Title 64 (Public Authorities and Quasi-Public Corporations).

§ 3731.  Short title of subchapter and general provisions.

(a)  Short title.--This subchapter shall be known and may be cited as the Motor Vehicle Procurement Act.

(b)  Legislative findings.--It is hereby determined by the General Assembly to reaffirm the legislative findings contained in the act of April 4, 1984 (P.L.193, No.40), known as the Motor Vehicle Procurement Act, and codified in this chapter:

(1)  The production of motor vehicles and component parts constitutes a major industry of this Commonwealth. It provides employment for and incomes of hundreds of thousands of the people of this Commonwealth and, in turn, millions of persons in the United States.

(2)  The taxes paid to the Commonwealth and its political subdivisions by employers and employees engaged in the production and sale of motor vehicles is one of the largest single sources of public revenues in this Commonwealth.

(3)  It has for many years been the policy of this Commonwealth to aid and support the development and expansion of industry here to foster the economic well-being of this Commonwealth and its people.

(4)  The economy and general welfare of this Commonwealth and its citizens as well as the economy, general welfare and national security of the United States are inseparably related in the preservation and development of the motor vehicle industry in this Commonwealth and in other states of the United States.

(5)  The production of motor vehicles and motor vehicle components in Canada involves the use of a substantial amount of resources from the United States, including labor and materials. The General Assembly declares it to be the policy of the Commonwealth of Pennsylvania that public officers and agencies should aid and promote the development of the motor vehicle industry of North America to stimulate and improve the economic well-being of this Commonwealth and its citizens.

(c)  Purpose of subchapter.--This subchapter is intended as remedial legislation designed to promote the general welfare and stimulate the economy of this Commonwealth and its people. Each provision shall receive a liberal construction to effectuate that intention. None of the provisions of this subchapter shall receive a strict or limited construction.

References in Text.  The act of April 4, 1982 (P.L.193, No.403), known as the Motor Vehicle Procurement Act, referred to in subsec. (b), was repealed by the act of May 15, 1998 (P.L.358, No.57). The subject matter is now contained in Subchapter B of Chapter 17 of this title.



Section 3732 - Definitions

§ 3732.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Motor vehicle."  A passenger car or a truck as those terms are defined under 75 Pa.C.S. § 102 (relating to definitions).

"North America."  (Deleted by amendment).

"Procure."  To acquire by purchase, lease or rent. The term does not include any rentals or leases where the term thereof is less than one month.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 amended the def. of "motor vehicle" and deleted the def. of "North America."



Section 3733 - Police power

§ 3733.  Police power.

This subchapter shall be deemed to be an exercise of the police power of this Commonwealth for the protection of the health, safety and general welfare of its citizens.



Section 3734 - Contract provisions

§ 3734.  Contract provisions.

(a)  Motor vehicles to be manufactured in North America.--All government agencies shall procure only motor vehicles which are manufactured in North America. A motor vehicle is manufactured in North America if a substantial majority of the principal components are assembled into the final product in an assembly plant in North America. Contract documents for the procurement of motor vehicles shall contain a provision that the vehicles procured by the government agency shall be manufactured in North America.

(b)  Exception.--This section shall not apply where the head of the government agency states in writing that it is inconsistent with the public interest or that the cost is unreasonable.

Cross References.  Section 3734 is referred to in section 3735 of this title.



Section 3735 - Payment under contract and action to recover

§ 3735.  Payment under contract and action to recover unauthorized payments.

A government agency shall not authorize, provide for or make a payment to a person under a contract containing the provision required by section 3734 (relating to contract provisions) unless the government agency is satisfied that the person has complied with the provision. The payment made to a person by a government agency which should not have been made shall be recoverable directly from the supplier of the motor vehicle who did not comply with section 3734 by the government agency or the Attorney General by appropriate legal action. Nothing in this section shall authorize any government agency to initiate a legal action independently of the Attorney General unless otherwise authorized under the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.



Section 3736 - Penalty

§ 3736.  Penalty.

In addition to the withholding of payments, any person who willfully violates any of the provisions of this subchapter may be prohibited by any government agency from participation in contracts awarded by the government agency for a period of five years from the date of the determination that a violation has occurred.



Section 3741 - Procurement of mass transportation vehicles

SUBCHAPTER C

MASS TRANSPORTATION

Sec.

3741.  Procurement of mass transportation vehicles.

3742.  Procurement limits for mass transportation authorities.

Subchapter Heading.  The heading of Subchapter C was amended December 3, 2002, P.L.1147, No.142, effective immediately.

§ 3741.  Procurement of mass transportation vehicles.

(a)  General rule.--Notwithstanding any other provision of law to the contrary, whenever a local, regional or metropolitan transportation authority determines in writing that it is not practicable or advantageous to the authority to enter into a contract for the purchase of mass transportation or railway vehicles through competitive sealed bidding, the authority may utilize the competitive sealed proposal method of procurement in accordance with section 513 (relating to competitive sealed proposals).

(b)  Definition.--As used in this section, the term "mass transportation or railway vehicles" includes buses, railcars, locomotives, trolley cars, ferry boats and other vehicles used to provide for the mass transit of people, as well as any replacement parts for the vehicles.



Section 3742 - Procurement limits for mass transportation authorities

§ 3742.  Procurement limits for mass transportation authorities.

(a)  General rule.--Notwithstanding any other provision of law to the contrary and subject to the conditions in subsection (b), a local transportation organization as defined in 74 Pa.C.S. § 1301 (relating to definitions) which is a recipient of Federal funds for transportation purposes is permitted, at the option of its governing board, to use the "simplified acquisition procedures" of section 31 of the Office of Federal Procurement Policy Act (41 U.S.C. § 427) for procurement up to the "simplified acquisition threshold" as that term is defined in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. § 403).

(b)  Conditions.--

(1)  A proposed purchase of contract for an amount above the simplified acquisition threshold may not be divided into several purchases or contracts for lesser amounts in order to use the simplified acquisition procedures permitted by subsection (a).

(2)  In using simplified acquisition procedures, a local transportation organization shall promote competition to the maximum extent practicable.

(3)  The simplified acquisition procedures used by a local transportation organization shall comply with the Federal Acquisition Regulations concerning simplified acquisition procedures described in 48 CFR Ch. 1 Pt. 13.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added section 3742.

References in Text.  Section 1301 of Title 74, referred to in subsec. (a), is repealed.

Cross References.  Section 3742 is referred to in section 1750 of Title 74 (Transportation).



Section 3746 - Preference

SUBCHAPTER D

USED OIL PRODUCTS

Sec.

3746.  Preference.

§ 3746.  Preference.

As provided for in the act of April 9, 1982 (P.L.314, No.89), known as the Pennsylvania Used Oil Recycling Act, government agencies and persons holding contracts with government agencies shall encourage and, to the extent possible, require the procurement and purchase of recycled oil products as substantially equivalent to products made from new oil.



Section 3751 - Short title of subchapter

SUBCHAPTER E

GUARANTEED ENERGY SAVINGS CONTRACTS

Sec.

3751.  Short title of subchapter.

3752.  Definitions.

3753.  Contracting procedures.

3754.  Contract provisions.

3755.  Funding.

3756.  Commonwealth contracts.

3757.  Construction.

3758.  Review of proposed capital improvement projects.

§ 3751.  Short title of subchapter.

This subchapter shall be known and may be cited as the Guaranteed Energy Savings Act.



Section 3752 - Definitions

§ 3752.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Allowable costs."  Equipment and project costs that:

(1)  the governmental unit reasonably believes will be incurred during the term of the guaranteed energy savings contract; and

(2)  are documented by industry engineering standards.

"Energy conservation measure."  A program, facility alteration or technology upgrade designed to reduce energy, water, wastewater or other consumption or operating costs. The term may include, without limitation:

(1)  Insulation of the building structure or systems within the building.

(2)  Storm windows or doors, caulking or weather stripping, multiglazed windows or doors, heat-absorbing or heat-reflective glazed and coated window or door systems, additional glazing, reductions in glass area or other window and door system modifications that reduce energy consumption.

(3)  Automated or computerized energy control systems.

(4)  Heating, ventilating or air conditioning system modifications or replacements.

(5)  Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to applicable State or local building codes for the lighting system after the proposed modifications are made.

(6)  Energy recovery systems.

(7)  Systems that produce steam or forms of energy such as heat as well as electricity for use within a building or complex of buildings.

(8)  Energy conservation measures that provide operating cost reductions based on life cycle cost analysis.

(9)  A training program or facility alteration that reduces energy consumption or reduces operating costs, including allowable costs, based on future reductions in labor costs or costs for contracted services.

(10)  A facility alteration which includes expenditures that are required to properly implement other energy conservation measures.

(11)  A program to reduce energy costs through rate adjustments, load shifting to reduce peak demand, and/or use of alternative energy suppliers, such as, but not limited to:

(i)  changes to more favorable rate schedules;

(ii)  negotiation of lower rates, same supplier or new suppliers, where applicable; and

(iii)  auditing of energy service billing and meters.

(12)  The installation of energy information and control systems that monitor consumption, redirect systems to optimal energy sources and manage energy-using equipment.

(13)  Indoor air quality improvements.

(14)  Daylighting systems.

(15)  Renewable and/or on-site distributed power generation systems.

(16)  Water and sewer conservation measures, including, without limitation, plumbing fixtures and infrastructure.

(17)  Equipment upgrades that improve accuracy of billable revenue generating systems.

(18)  Automated, electronic or remotely controlled systems or measures that reduce operating costs.

(19)  Other energy, water or wastewater measures as may provide measurable, long-term operating costs reductions or billable revenue increases.

"Guaranteed energy savings contract."  A contract for the evaluation and recommendation of energy conservation measures and for implementation of one or more such measures.

"Governmental unit."  Any officer, employee, authority, board, bureau, commission, department, agency or institution of a government agency, including, but not limited to, any Commonwealth agency, State-aided institution or any county, city, district, municipal corporation, municipality, municipal authority, political subdivision, school district, educational institution, borough, incorporated town, township, poor district, county institution district, other incorporated district or other public instrumentality which has the authority to contract for the construction, reconstruction, alteration or repair of any public building or other public work or public improvement, including, but not limited to, highway work.

"Industry engineering standards."  Industry engineering standards may include the following:

(1)  Life cycle costing.

(2)  The R.S. Means-estimated method developed by the R.S. Means Company.

(3)  Historical data.

(4)  Manufacturer's data.

(5)  American Standard Heating Refrigeration Air-Conditioning Engineers (ASHRAE) standards.

"Qualified provider."  A person or business which is responsible and capable of evaluating, recommending, designing, implementing and installing energy conservation measures as determined by the governmental unit.

(July 15, 2004, P.L.703, No.77, eff. 60 days; July 2, 2010, P.L.243, No.39, eff. 60 days)

2010 Amendment.  Act 39 amended the def. of "energy conservation measure."

Cross References.  Section 3752 is referred to in section 3753 of this title.



Section 3753 - Contracting procedures

§ 3753.  Contracting procedures.

(a)  General rule.--Notwithstanding any other contrary or inconsistent provision of law, a governmental unit may enter into a guaranteed energy savings contract with a qualified provider in accordance with the provisions of this subchapter or in accordance with another statutorily authorized procurement process.

(b)  Guaranteed energy savings contract.--If in accordance with applicable law the award of a contract by a governmental unit requires action at a public meeting, a governmental unit may award a guaranteed energy savings contract at a public meeting if it has provided public notice in the manner prescribed under 65 Pa.C.S. Ch. 7 (relating to open meetings), the notice including the names of the parties to the contract and the purpose of the contract. For governmental units that are not required to take actions on contracts at public meetings, the governmental unit may award a guaranteed energy savings contract in accordance with the procedures adopted by the governmental unit and the requirements of all applicable laws.

(c)  Competitive sealed proposals.--For the purpose of entering into a guaranteed energy savings contract, all governmental units are authorized to utilize the competitive sealed proposal method of procurement. The governmental unit shall evaluate any proposal that meets the requirements of the governmental unit and is timely submitted by a qualified provider. The request for proposals shall be announced through a public notice from the governmental unit which will administer the program. The request for proposals shall provide all interested parties with sufficient information necessary to submit a timely and responsive proposal.

(d)  Selection and notice.--The governmental unit shall select the qualified provider that best meets the needs of the governmental unit in accordance with criteria established by the governmental unit. For governmental units that are not required to take actions on contracts at public meetings, the governmental unit shall provide public notice of the award of the guaranteed energy savings contract within 30 days in the Pennsylvania Bulletin. The notice shall include the names of the parties to the contract and the purpose of the contract. For governmental units that are required to take actions on contracts at public meetings, the public notice shall be made at least ten days prior to the meeting. After reviewing the proposals pursuant to subsection (e), a governmental unit may enter into a guaranteed energy savings contract with a qualified provider if it finds that the amount it would spend on the energy conservation measures recommended in the proposal would not exceed the amount of energy, water or wastewater cost savings, operational cost savings or revenue increases resulting from the energy conservation measures within a period not to exceed 20 years from the date of final installation if the recommendations in the proposal were followed and the qualified provider provides a written guarantee that the energy, water or wastewater cost savings, or operational cost savings or revenue increases will meet or exceed the cost of the contract, provided, however, that, when determining the operational cost savings from any contract or project of the type defined in paragraphs (17), (18) and (19) of the definition of "energy conservation measure" in section 3752 (relating to definitions), the governmental unit shall not consider savings that result from reductions in the size of its work force if the reductions are related to or generated by outsourcing or using contract workers to perform tasks previously performed by employees of the governmental unit.

(e)  Report.--

(1)  Before the award of a guaranteed energy savings contract, the qualified provider shall provide a report as part of its proposal which shall be available for public inspection, summarizing estimates of all costs of installation, maintenance, repairs and debt service and estimates of the amounts by which energy or operating costs will be reduced.

(2)  The report shall contain a listing of contractors and subcontractors to be used by the qualified provider with respect to the energy conservation measures.

(f)  Bond.--A qualified provider to whom a contract is awarded shall give a sufficient bond to the governmental unit for its faithful performance. Commonwealth agencies shall obtain such bonds in accordance with the provisions of section 533 (relating to security and performance bonds). All other governmental units shall obtain such bonds in accordance with the act of December 20, 1967 (P.L.869, No.385), known as the Public Works Contractors' Bond Law of 1967.

(g)  Award of contract.--Notwithstanding any other provision of law governing the letting of public contracts, a governmental unit may enter into a single guaranteed energy savings contract with each responsible provider selected in accordance with the provisions of this subchapter.

(July 15, 2004, P.L.703, No.77, eff. 60 days; July 2, 2010, P.L.243, No.39, eff. 60 days)

2010 Amendment.  Act 53 amended subsec. (d).



Section 3754 - Contract provisions

§ 3754.  Contract provisions.

(a)  General rule.--A guaranteed energy savings contract may provide that all payments, except obligations on termination of the contract before its scheduled expiration, shall be made over a period of time. Every guaranteed energy savings contract that requires payments over a period of time shall provide that, after the initial year of the contract, the savings in every subsequent year are guaranteed to the extent necessary to make payments under the contract during that year.

(b)  Written guarantee.--A guaranteed energy savings contract shall include a written guarantee that savings will meet or exceed the cost of the energy conservation measures to be evaluated, recommended, designed, implemented or installed under the contract.

(c)  Payments.--A guaranteed energy savings contract may provide for payments over a period of time not to exceed 20 years and for the evaluation, recommendation, design, implementation and installation of energy conservation measures on an installment payment or lease purchase basis.

(d)  Improvements not causally connected to an energy conservation measure.--An improvement that is not causally connected to an energy conservation measure may be included in a guaranteed energy savings contract if:

(1)  the total value of the improvement does not exceed 15% of the total value of the guaranteed energy savings contract; and

(2)  either:

(i)  the improvement is necessary to conform to a law, a rule or an ordinance; or

(ii)  an analysis within the guaranteed energy savings contract demonstrates that there is an economic advantage to the governmental unit implementing an improvement as part of the guaranteed energy savings contract;

and the savings justification for the improvement is documented by industry engineering standards.

(e)  Other expenditures.--A facility alteration which includes expenditures that are required to properly implement other energy conservation measures may be included as part of a guaranteed energy savings contract. In such case, notwithstanding any other provision of law, the installation of these additional measures may be supervised by the contractor performing the guaranteed energy savings contract.

(July 15, 2004, P.L.703, No.77, eff. 60 days; July 2, 2010, P.L.243, No.39, eff. 60 days)

2010 Amendment.  Act 39 amended subsecs. (a) and (c).



Section 3755 - Funding

§ 3755.  Funding.

(a)  General rule.--Guaranteed energy savings contracts which have terms which extend beyond one fiscal year of the governmental unit must include a provision which allows the governmental unit to terminate the contract if in any fiscal year during the term of the contract the governmental unit does not receive sufficient funds in its annual appropriations to make the payments required under the contract.

(b)  Funds.--A governmental unit may use funds designated for operating, utilities or capital expenditures for any guaranteed energy savings contract, including, without limitation, for purchases on an installment payment or lease purchase basis.

(c)  Grants, subsidies or other payments.--Grants, subsidies or other payments from the Commonwealth to a governmental unit shall not be reduced as a result of energy savings obtained as a result of a guaranteed energy savings contract during the life of the contract.



Section 3756 - Commonwealth contracts

§ 3756.  Commonwealth contracts.

In connection with the letting of any guaranteed energy savings contract for a governmental unit under this subchapter, the department shall have the power to waive the process for selection of architects or engineers otherwise prescribed under section 905 (relating to procurement of design professional services). In exercising its discretion under this section, the department shall consider the best interests of this Commonwealth and any relevant circumstances peculiar to the proposed contract.



Section 3757 - Construction

§ 3757.  Construction.

This subchapter shall not be construed to abrogate any duty to comply with prevailing wage or residency requirements contained in any other act or part thereof.



Section 3758 - Review of proposed capital improvement projects

§ 3758.  Review of proposed capital improvement projects.

Prior to entering into a guaranteed energy savings contract, every governmental unit shall review all proposed capital improvement projects for potential applicability of this subchapter and shall consider proceeding with a guaranteed energy savings contract under this subchapter where appropriate.

(July 15, 2004, P.L.703, No.77, eff. 60 days)

2004 Amendment.  Act 77 added section 3758.






Chapter 39 - Contracts for Public Works

Section 3901 - Application and purpose of chapter

CHAPTER 39

CONTRACTS FOR PUBLIC WORKS

Subchapter

A.  Preliminary Provisions

B.  General Provisions

C.  Retainage

D.  Prompt Payment Schedules

E.  Substantial/Final Payment

Enactment.  Chapter 39 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

Cross References.  Chapter 39 is referred to in section 1750 of Title 74 (Transportation).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

3901.  Application and purpose of chapter.

3902.  Definitions.

§ 3901.  Application and purpose of chapter.

(a)  Application.--Except as otherwise specifically provided in this chapter, this chapter applies to contracts entered into by a government agency through competitive sealed bidding or competitive sealed proposals.

(b)  Purpose of chapter.--The purpose of this chapter is to establish a uniform and mandatory system governing public contracts to the extent of the requirements set forth in this chapter and shall be construed to effectuate such purpose. The provisions of this chapter shall in no way affect the provisions of the act of August 15, 1961 (P.L.987, No.442), known as the Pennsylvania Prevailing Wage Act, nor the regulations promulgated under that act, nor shall any requirements of this chapter affect any provisions of a contract to be awarded pursuant to any Federal law or regulations containing specific provisions which are different from the public contract requirements of this chapter.



Section 3902 - Definitions

§ 3902.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Contract."  A contract exceeding $50,000 for construction as defined in section 103 (relating to definitions), including heating or plumbing contracts but excluding Department of Transportation contracts under section 301(c)(1) (relating to procurement responsibility).

"Contractor."  A person who enters into a contract with a government agency.

"Deficiency item."  Work performed but which the design professional, the contractor or the inspector will not certify as being completed according to the contract.

"Design professional."  Persons performing professional services as defined in section 901 (relating to definitions).

"Government agency."  Includes any State-aided institutions.

"Inspector."  The person authorized or engaged by the government agency to inspect the work performed and materials furnished pursuant to a contract to determine whether the work completed is in compliance with the contract.

"Local government unit."  Any county, city, borough, incorporated town, township, school district, vocational school district, county institution, local authority or any joint or cooperative body of local government units or any instrumentality, authority or corporation thereof which has authority to enter into a contract.

"State-aided institution."  Any institution which receives State funds directly or indirectly for construction as defined in section 103 (relating to definitions).

"Subcontractor."  A person who has contracted to furnish labor or materials to or has performed labor for a contractor or another subcontractor in connection with a contract.

"Substantial completion."  Construction that is sufficiently completed in accordance with the contract and certified by the architect or engineer of the government agency, as modified by change orders agreed to by the parties, so that the project can be used, occupied or operated for its intended use. In no event shall a project be certified as substantially complete until at least 90% of the work on the project is completed.



Section 3911 - Time for awarding contract

SUBCHAPTER B

GENERAL PROVISIONS

Sec.

3911.  Time for awarding contract.

3912.  Time for executing contract.

3913.  Release of successful bidder.

§ 3911.  Time for awarding contract.

(a)  General rule.--In the case of a contract to be entered into by a government agency through competitive sealed bidding, the contract shall be awarded to the lowest responsible and responsive bidder within 60 days of the bid opening, or all bids shall be rejected except as otherwise provided in this section.

(b)  Delay.--If the award is delayed by the required approval of another government agency, the sale of bonds or the award of a grant, the contract shall be awarded to the lowest responsible and responsive bidder within 120 days of the bid opening, or all bids shall be rejected.

(c)  Extensions.--Extensions of the date for the award may be made by the mutual written consent of the government agency and the lowest responsible and responsive bidder.

(d)  List of bidders.--All government agencies shall be required to provide a list of the bidders and their bid amount on each contract within ten working days of the bid opening to interested parties for a fee to be determined by the government agency to cover the cost of developing such list. This requirement shall not apply to the contracting bodies of any political subdivision or local authority which has the authority to enter into a contract.

(e)  Contract negotiation.--When the amount of the bid submitted by the lowest responsive and responsible bidder for a Department of General Services construction contract exceeds the verifiable contract allocation established by the Department of General Services for the contract, the department may, prior to awarding the contract, negotiate the price, work items and time requirements for the contract with the lowest responsive and responsible bidder to bring the bid within the established contract allocation.

(Dec. 3, 2002, P.L.1147, No.142, eff. imd.)

2002 Amendment.  Act 142 added subsec. (e).

Cross References.  Section 3911 is referred to in section 3913 of this title.



Section 3912 - Time for executing contract

§ 3912.  Time for executing contract.

In the case of a contract entered into by a government agency through competitive sealed bidding, the contract shall be executed by the government agency within 60 days of the date that the contract is awarded.

Cross References.  Section 3912 is referred to in section 3913 of this title.



Section 3913 - Release of successful bidder

§ 3913.  Release of successful bidder.

Failure of the government agency to comply with the requirements of sections 3911 (relating to time for awarding contract) and 3912 (relating to time for executing contract) shall, unless the successful bidder waives the noncompliance by written notice to the government agency, release the successful bidder from any liability in respect to its bid or contract and entitle all bidders to the immediate return of any bonds or security deposits posted in connection with the bid or contract.



Section 3921 - Retainage

SUBCHAPTER C

RETAINAGE

Sec.

3921.  Retainage.

3922.  Payment of retainage to subcontractors.

§ 3921.  Retainage.

(a)  Contract provision.--A contract may include a provision for the retainage of a portion of the amount due the contractor to insure the proper performance of the contract except that the sum withheld by the government agency from the contractor shall not exceed 10% of the amount due the contractor until 50% of the contract is completed. When the contract is 50% completed, one-half of the amount retained by the government agency shall be returned to the contractor. However, the architect or engineer must approve the application for payment. The contractor must be making satisfactory progress, and there must be no specific cause for greater withholding. The sum withheld by the government agency from the contractor after the contract is 50% completed shall not exceed 5% of the value of completed work based on monthly progress payment requests. In the event a dispute arises between the government agency and any prime contractor, which dispute is based upon increased costs claimed by one prime contractor occasioned by delays or other actions of another prime contractor, additional retainage in the sum of one and one-half times the amount of any possible liability may be withheld until such time as a final resolution is agreed to by all parties directly or indirectly involved unless the contractor causing the additional claim furnishes a bond satisfactory to the government agency to indemnify the agency against the claim. All money retained by the government agency may be withheld from the contractor until substantial completion of the contract.

(b)  Department of General Services.--Notwithstanding subsection (a), when the Department of General Services is the government agency, the contract may include a provision for the retainage of a portion of the amount due the contractor to insure the proper performance of the contract except that the sum withheld by the department for the contractor shall not exceed 6% of the then total estimates until 50% of the contract is satisfactorily completed. The sum withheld by the department from the contractor after the contract is 50% satisfactorily completed shall not exceed 3% of the original contract amount.

Cross References.  Section 3921 is referred to in sections 3932, 3941 of this title.



Section 3922 - Payment of retainage to subcontractors

§ 3922.  Payment of retainage to subcontractors.

In the absence of sufficient reason, within 20 days of the receipt of payment by the contractor, the contractor shall pay all subcontractors with which it has contracted their earned share of the payment the contractor received.



Section 3931 - Performance by contractor or subcontractor

SUBCHAPTER D

PROMPT PAYMENT SCHEDULES

Sec.

3931.  Performance by contractor or subcontractor.

3932.  Government agency's progress payment obligations.

3933.  Contractors' and subcontractors' payment obligations.

3934.  Withholding of payment for good faith claims.

3935.  Penalty and attorney fees.

3936.  Contracts involving Federal aid.

3937.  Certain provisions unenforceable.

3938.  Applicability.

3939.  Claims by innocent parties.

§ 3931.  Performance by contractor or subcontractor.

(a)  Entitlement of contractor to payment.--Performance by a contractor in accordance with the provisions of a contract shall entitle the contractor to payment by the government agency.

(b)  Entitlement of subcontractor to payment.--Performance by a subcontractor in accordance with the provisions of a contract shall entitle the subcontractor to payment from the contractor with whom the subcontractor has contracted.



Section 3932 - Government agency's progress payment obligations

§ 3932.  Government agency's progress payment obligations.

(a)  Payments in accordance with contract.--The government agency shall pay the contractor or design professional strictly in accordance with the contract.

(b)  Application for progress payments.--If the contract does not contain a term governing the time for payment, the contractor or design professional shall be entitled to make application for payment from the government agency for progress payments, and the government agency shall make payment less the applicable retainage amount as authorized in section 3921 (relating to retainage) to the contractor or design professional within 45 calendar days of the date the application for payment is received.

(c)  Interest on progress payments not timely made.--Except as otherwise agreed by the parties, if any progress payment less the applicable retainage amount as authorized in section 3921 is not made to a contractor or design professional by the due date established in the contract or in subsection (b), the government agency shall pay to the contractor or design professional, in addition to the amount due, interest on the amount due, and the interest shall be computed at the rate determined by the Secretary of Revenue for interest payments on overdue taxes or the refund of taxes as provided in sections 806 and 806.1 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

(d)  When interest payment not required.--In the event that the contract does not contain a grace period and if a contractor or design professional is not paid by the payment date required by subsection (b), no interest penalty payment required under this section shall be paid if payment is made on or before the 15th calendar day after the payment date required under this subchapter.

Cross References.  Section 3932 is referred to in sections 3933, 3938 of this title.



Section 3933 - Contractors' and subcontractors' payment obligations

§ 3933.  Contractors' and subcontractors' payment obligations.

(a)  Performance by subcontractor entitles subcontractor to payment.--Performance by a subcontractor in accordance with the provisions of the contract shall entitle the subcontractor to payment from the party with whom the subcontractor has contracted. For purposes of this section, the contract between the contractor and subcontractor is presumed to incorporate the terms of the contract between the contractor and the government agency.

(b)  Disclosure of progress payment due dates.--A contractor or subcontractor shall disclose to a subcontractor, before a subcontract is executed, the due date for receipt of progress payments from the government agency. Notwithstanding any other provisions of this subchapter, if a contractor or a subcontractor fails to accurately disclose the due date to a subcontractor, the contractor or subcontractor shall be obligated to pay the subcontractor as though the due dates established in subsection (c) were met by the government agency. This subsection shall not apply to a change in due dates because of conditions outside of the contractor's control, including, but not limited to, design changes, change orders or delays in construction due to weather conditions.

(c)  Payment.--When a subcontractor has performed in accordance with the provisions of the contract, a contractor shall pay to the subcontractor, and each subcontractor shall in turn pay to its subcontractors, the full or proportional amount received for each such subcontractor's work and material, based on work completed or services provided under the subcontract, 14 days after receipt of a progress payment. Payment shall be made under this section unless it is being withheld under section 3934 (relating to withholding of payment for good faith claims).

(d)  Interest due when progress payment not timely.--If any progress payment is not made to a subcontractor by the due date established in the contract or in subsection (c), the contractor shall pay to the subcontractor, in addition to the amount due, interest as computed in section 3932(c) (relating to government agency's progress payment obligations).

(e)  When interest payment not required.--In the event that the contract does not contain a grace period and if a subcontractor is not paid by the payment date required by subsection (c), no interest penalty payment required under this section shall be paid if payment is made on or before the 15th calendar day after the payment date required under this subchapter.



Section 3934 - Withholding of payment for good faith claims

§ 3934.  Withholding of payment for good faith claims.

(a)  When government agency may withhold payment.--The government agency may withhold payment for deficiency items according to terms of the contract. The government agency shall pay the contractor according to the provisions of this subchapter for all other items which appear on the application for payment and have been satisfactorily completed. The contractor may withhold payment from any subcontractor responsible for a deficiency item. The contractor shall pay any subcontractor according to the provisions of this subchapter for any item which appears on the application for payment and has been satisfactorily completed.

(b)  Notification when payment withheld for deficiency item.--If a government agency withholds payment from a contractor for a deficiency item, it shall notify the contractor of the deficiency item within the time period specified in the contract or 15 calendar days of the date that the application for payment is received. If a contractor withholds payment from a subcontractor for a deficiency item, it must notify the subcontractor or supplier and the government agency of the reason within 15 calendar days of the date after receipt of the notice of the deficiency item from the government agency.

Cross References.  Section 3934 is referred to in sections 3933, 3935 of this title.



Section 3935 - Penalty and attorney fees

§ 3935.  Penalty and attorney fees.

(a)  Penalty.--If arbitration or a claim with the Board of Claims or a court of competent jurisdiction is commenced to recover payment due under this subchapter and it is determined that the government agency, contractor or subcontractor has failed to comply with the payment terms of this subchapter, the arbitrator, the Board of Claims or the court may award, in addition to all other damages due, a penalty equal to 1% per month of the amount that was withheld in bad faith. An amount shall be deemed to have been withheld in bad faith to the extent that the withholding was arbitrary or vexatious. An amount shall not be deemed to have been withheld in bad faith to the extent it was withheld pursuant to section 3934 (relating to withholding of payment for good faith claims).

(b)  Attorney fees.--Notwithstanding any agreement to the contrary, the prevailing party in any proceeding to recover any payment under this subchapter may be awarded a reasonable attorney fee in an amount to be determined by the Board of Claims, court or arbitrator, together with expenses, if it is determined that the government agency, contractor or subcontractor acted in bad faith. An amount shall be deemed to have been withheld in bad faith to the extent that the withholding was arbitrary or vexatious.



Section 3936 - Contracts involving Federal aid

§ 3936.  Contracts involving Federal aid.

If any provision of this chapter conflicts with a Federal statute or regulation or with conditions attached to the receipt of Federal aid, this chapter shall not operate to prevent receipt of the Federal aid in accordance with any Federal statute or regulation.



Section 3937 - Certain provisions unenforceable

§ 3937.  Certain provisions unenforceable.

A provision in the contract making it subject to the laws of another state or requiring that any litigation, arbitration or other dispute resolution process on the contract occurs in another state shall be unenforceable.



Section 3938 - Applicability

§ 3938.  Applicability.

(a)  Not applicable in certain situations.--This subchapter shall not apply in the following situations:

(1)  Section 3932 (relating to government agency's progress payment obligations) shall not apply when the Commonwealth agency's nonpayment on a particular project is caused by the failure of the General Assembly to enact a budget for the fiscal year of payment.

(2)  Section 3932 shall not apply when a local government unit's nonpayment on a particular project is caused by failure of the Federal or State Government to pay funds due and payable to the local government unit.

(3)  Section 3932 shall not apply when a government agency's nonpayment on a particular project is caused by the failure of the General Assembly to enact an operating budget for the fiscal year of payment or a capital budget for the capital project or by failure of the Federal, State or local government to pay funds designated or to be designated for the specific project.

(4)  Nothing in this subchapter shall be construed to require payment of interest penalties by the Federal or State Government if the local government unit is liable for the interest.

(b)  Not applicable to following entities.--This chapter shall not apply to any of the following:

(1)  A municipality determined to be distressed under the act of July 10, 1987 (P.L.246, No.47), known as the Municipalities Financial Recovery Act.

(2)  A school district which has been determined to be a distressed school district under section 691 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949.

(3)  A city of the first class that has entered into an intergovernmental cooperation agreement under the act of June 5, 1991 (P.L.9, No.6), known as the Pennsylvania Intergovernmental Cooperation Authority Act for Cities of the First Class, for so long as any deficit-reducing bonds issued by the authority pursuant to section 301(b)(1) of that act are outstanding and payable.

(4)  A corporate entity or school district as defined in the Pennsylvania Intergovernmental Cooperation Authority Act for Cities of the First Class.

(5)  A transportation authority organized or operating under 74 Pa.C.S. Ch. 17 (relating to metropolitan transportation authorities).



Section 3939 - Claims by innocent parties

§ 3939.  Claims by innocent parties.

(a)  No obligation to third parties.--The government agency shall have no obligation to any third parties for any claim.

(b)  Barred claims.--Once a contractor has made payment to the subcontractor according to the provisions of this subchapter, future claims for payment against the contractor or the contractor's surety by parties owed payment from the subcontractor which has been paid shall be barred.



Section 3941 - Substantial/final payment under contract

SUBCHAPTER E

SUBSTANTIAL/FINAL PAYMENT

Sec.

3941.  Substantial/final payment under contract.

3942.  Arbitration.

§ 3941.  Substantial/final payment under contract.

(a)  Contract containing provision for retainage.--A contract containing a provision for retainage as provided in section 3921 (relating to retainage) shall contain a provision requiring the architect or engineer to make final inspection within 30 days of receipt of the request of the contractor for final inspection and application for final payment. If the work is substantially completed, the architect or engineer shall issue a certificate of completion and a final certificate for payment, and the government agency shall make payment in full within 45 days except as provided in section 3921, less only one and one-half times the amount required to complete any then-remaining uncompleted minor items, which amount shall be certified by the architect or engineer and, upon receipt by the government agency of any guarantee bonds which may be required, in accordance with the contract, to insure proper workmanship for a designated period of time. The certificate given by the architect or engineer shall list in detail each uncompleted item and a reasonable cost of completion. Final payment of any amount withheld for the completion of the minor items shall be paid upon completion of the items in the certificate of the engineer or architect.

(b)  Interest.--The final payment due the contractor from the government agency after substantial completion of the contract shall bear interest at a rate of 6% per annum for all contracts without provisions for retainage and at a rate of 10% per annum for all contracts with provisions for retainage, the interest to begin after the date that such payment becomes due and payable to the contractor. However, where the government agency has issued bonds to finance the project, interest shall be payable to the contractor at the rate of interest of the bond issue or at the rate of 10% per annum, whichever is less, but in no event shall the interest payable to the contractor be at a rate of interest less than the legal rate of interest.



Section 3942 - Arbitration

§ 3942.  Arbitration.

If a dispute should arise between the contractor and the government agency over the payment of retainages and final payment, then the dispute shall be arbitrated under the applicable terms of the contract. If the contract contains no provision for arbitration, then both parties may mutually agree to arbitrate the dispute under the rules of the American Arbitration Association or in accordance with 42 Pa.C.S. Ch. 73 (relating to arbitration). In any event, either party shall have the right of appeal from any decision and award as provided by law.






Chapter 41 - Purchase of Surplus Federal Property

Section 4101 - Contracts with United States

CHAPTER 41

PURCHASE OF SURPLUS FEDERAL PROPERTY

Sec.

4101.  Contracts with United States.

4102.  Bids and down payments.

Enactment.  Chapter 41 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 4101.  Contracts with United States.

Any government agency may enter into a contract with the Federal Government for the purchase, lease or other acquisition, including the warehousing and distribution, of any surplus real or personal Federal property without complying with any requirement of law as to specifications, advertising, award of contract or approval by another government agency. However, an executive or independent agency may only enter into a contract authorized by this section through the Department of General Services.

Cross References.  Section 4101 is referred to in section 4102 of this title.



Section 4102 - Bids and down payments

§ 4102.  Bids and down payments.

Any government agency authorized to enter into a contract under section 4101 (relating to contracts with United States) may designate by appropriate order an officeholder or employee of its own to enter a bid in its behalf at any sale of any surplus real or personal Federal property and may authorize the designee to make any down payment or payment in full required in connection with the bidding.






Chapter 43 - Public Facilities Concessions

Section 4301 - Short title of chapter and general provisions

CHAPTER 43

PUBLIC FACILITIES CONCESSIONS

Sec.

4301.  Short title of chapter and general provisions.

4302.  Definitions.

4303.  Terms of contracts.

Enactment.  Chapter 43 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 4301.  Short title of chapter and general provisions.

(a)  Short title.--This chapter shall be known and may be cited as the Public Facilities Concession Regulation Act.

(b)  Legislative findings.--It is hereby determined by the General Assembly to reaffirm the legislative findings contained in the act of November 26, 1978 (P.L.1303, No.315), known as the Public Facilities Concession Regulation Act, and codified in this chapter:

(1)  It is and has been the policy of this Commonwealth to require and encourage public agencies to own and operate a variety of public facilities for the conduct of public business and for the health, education, protection, transportation, recreation, entertainment and cultural advancement of the people of this Commonwealth.

(2)  It is and has been the policy of this Commonwealth to promote the public welfare by permitting the operation, within these public facilities, of various concessions to provide goods and services to the public.

(3)  Due to the nature, configuration and location of many public facilities, members of the public utilizing the facilities must either patronize the concessionaires operating therein or undergo great expense, inconvenience and hardship.

(4)  The general welfare of the people of this Commonwealth requires that concessionaires operating in public facilities offer to the public goods and services of good quality at reasonable prices. The General Assembly therefore declares it to be the policy of this Commonwealth that all public officers and agencies should, at all times, make efforts to see that concessionaires in public facilities provide goods and services of high quality at reasonable prices in order to protect the public and encourage use of public facilities.

(c)  Police power.--This chapter shall be deemed to be an exercise of the police powers of this Commonwealth for the protection of the health, safety and general welfare of the people of this Commonwealth.

(d)  Purpose of chapter.--This chapter is intended as remedial legislation designed to promote the general welfare, protect the public and encourage full and proper use of public facilities. Each provision of this chapter is intended to receive a liberal construction as will best effectuate those purposes, and no provision is intended to receive a strict or limited construction.

(e)  Certain rights preserved.--This chapter is not intended to limit or deny any other rights previously enjoyed by any government agency.

References in Text.  The act of November 26, 1978 (P.L.1303, No.315), known as the Public Facilities Concession Regulation Act, referred to in subsec. (b), was repealed by the act of May 15, 1998 (P.L.358, No.57). The subject matter is now contained in Chapter 43 of this title.



Section 4302 - Definitions

§ 4302.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Public facility."  Any building, airport, school, park, hospital or other structure, grounds or place owned or operated by a government agency, whether for governmental or proprietary use.



Section 4303 - Terms of contracts

§ 4303.  Terms of contracts.

(a)  General rule.--Each government agency shall require that every contract granting any concession, license, permit or right to sell, lease, contract for or otherwise make available for consideration goods or services to the public in any public facility contains provisions giving the government agency the right to regulate the kinds, quality and prices of the goods and services upon terms and conditions as may be appropriate.

(b)  Exceptions.--This section is not intended to apply in any of the following cases:

(1)  Where the right to regulate price or quality is vested exclusively in or has been preempted by the United States or any of its agencies or another government agency.

(2)  Where the head of the government agency determines in writing that the retention of the right to regulate is not necessary to protect the general welfare.






Chapter 45 - Antibid-Rigging

Section 4501 - Short title of chapter

CHAPTER 45

ANTIBID-RIGGING

Sec.

4501.  Short title of chapter.

4502.  Definitions.

4503.  Prohibited activities.

4504.  Civil action and damages.

4505.  Suspension or debarment.

4506.  Liability for increased costs.

4507.  Noncollusion affidavits.

4508.  Responsibility for enforcement.

4509.  Investigation.

Enactment.  Chapter 45 was added May 15, 1998, P.L.358, No.57, effective in 180 days.

§ 4501.  Short title of chapter.

This chapter shall be known and may be cited as the Antibid-Rigging Act.



Section 4502 - Definitions

§ 4502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bid-rigging."  The concerted activity of two or more persons to determine in advance the winning bidder of a contract let or to be let for competitive bidding by a government agency. The term includes, but is not limited to, any one or more of the following:

(1)  Agreeing to sell items or services at the same price.

(2)  Agreeing to submit identical bids.

(3)  Agreeing to rotate bids.

(4)  Agreeing to share profits with a contractor who does not submit the low bid.

(5)  Submitting prearranged bids, agreed-upon higher or lower bids or other complementary bids.

(6)  Agreeing to set up territories to restrict competition.

(7)  Agreeing not to submit bids.

"Government agency."  The Commonwealth and any of its departments, boards, agencies, authorities and commissions, any political subdivision, municipal or other local authority or any officer or agency of any political subdivision or local authority.

"Person."  An individual, corporation or partnership or any other entity capable of submitting a bid to the Commonwealth.



Section 4503 - Prohibited activities

§ 4503.  Prohibited activities.

(a)  Bid-rigging unlawful.--It is unlawful for any person to conspire, collude or combine with another in order to commit or attempt to commit bid-rigging involving:

(1)  A contract for the purchase of equipment, goods, services or materials or for construction or repair let or to be let by a government agency.

(2)  A subcontract for the purchase of equipment, goods, services or materials or for construction or repair with a prime contractor or proposed prime contractor for a government agency.

(b)  Simultaneous bids.--Notwithstanding other provisions of this chapter, it is not unlawful for the same person to simultaneously submit bids for the same work, or a portion thereof, as a proposed prime contractor and subcontractor.

(c)  Fines and imprisonment.--Any person who violates this section commits a felony of the third degree and shall, upon conviction, be sentenced to pay a fine of not more than $1,000,000 if an entity other than an individual or a fine of not more than $50,000 if an individual or to serve a term of imprisonment for not more than three years, or both.

(d)  Alternative civil penalty.--In lieu of criminal prosecution for violation of this section, the Attorney General may bring an action for a civil penalty. In this action, a person found by a court to have violated this section shall be liable for a civil penalty of not more than $100,000.

(e)  Disposition of fines and penalties.--Criminal fines and civil penalties collected under subsections (c) and (d) shall be paid into the State Treasury and deposited in the appropriate fund.

(f)  Factors to be considered in determining fines, imprisonment or civil penalties.--In determining the appropriate sanctions to be imposed for a violation of this section, the court shall consider at least the following three factors:

(1)  The prior record and the number of previous violations.

(2)  The net worth of the person.

(3)  The size and amount of the contract involved.

(g)  Civil action not barred.--A conviction or civil penalty imposed under this section shall not bar a government agency from pursuing additional civil action and administrative sanctions.

(h)  Limitation on prosecution.--No criminal prosecution under this section shall be brought against a person who has been previously charged by information or indictment with a criminal violation of the Federal antitrust laws, based upon the same allegedly unlawful conduct upon which a criminal prosecution under this chapter could be based, where jeopardy has attached under the Federal prosecution.

Cross References.  Section 4503 is referred to in sections 4504, 4505, 4508, 4509 of this title.



Section 4504 - Civil action and damages

§ 4504.  Civil action and damages.

(a)  Government agency to have right of action.--Any government agency entering into a contract which is or has been the subject of activities prohibited by section 4503 (relating to prohibited activities) shall have a right of action against the participants in the prohibited activities to recover damages.

(b)  Options.--The government agency shall have the option to proceed jointly and severally in a civil action against any one or more of the participants for recovery of the full amount of the damages. There shall be no right to contribution among participants not named defendants by the government agency.

(c)  Measure of damages.--The measure of damages recoverable under this section shall be the actual damages, which damages shall be trebled plus the cost of suit, including reasonable attorney fees.

(d)  When cause of action arises.--The cause of action shall arise at the time the government agency which entered into the contract discovered or should have discovered the conduct amounting to the unlawful offense. The action shall be brought within four years of the date that the cause of action arose. No civil action shall be maintained after the expiration of ten years from the date the contract was signed by the parties.

(e)  Conviction to be dispositive of liability.--Any conviction under section 4503 shall be dispositive of the liability of the participants with the only issues for trial being the fact and amount of damages.

Cross References.  Section 4504 is referred to in section 4508 of this title.



Section 4505 - Suspension or debarment

§ 4505.  Suspension or debarment.

(a)  Maximum suspension or debarment.--A government agency proceeding under its rules and regulations to exclude or render ineligible a person from participation in contracts or subcontracts based upon conduct prohibited by section 4503 (relating to prohibited activities) shall limit the exclusion or ineligibility to a period not to exceed the following:

(1)  Three years in the case of a person found for the first time to have engaged in this conduct.

(2)  Five years in the case of a person found to have engaged in this conduct for a second or subsequent time.

(b)  Lists of persons excluded.--A government agency that lets a contract by competitive bidding shall maintain a current list of persons excluded or ineligible by reason of suspension or debarment for participation in contracts or subcontracts with that agency and shall furnish a copy of the list upon request to a person considering the submission of a bid as a prime contractor or as a subcontractor.



Section 4506 - Liability for increased costs

§ 4506.  Liability for increased costs.

A person who enters into a contract with a government agency, either directly as a contractor or indirectly as a subcontractor, during a period of suspension or debarment imposed upon that person by that agency under its rules and regulations shall be liable to the government agency and to an eligible contractor for increased costs incurred as a result of replacing the excluded or ineligible person.



Section 4507 - Noncollusion affidavits

§ 4507.  Noncollusion affidavits.

Noncollusion affidavits may be required by rule or regulation of any government agency for all persons. Any requirement for noncollusion affidavits shall be set forth in the invitation to bid. Failure of any person to provide a required affidavit to the government agency may be grounds for disqualification of his bid. Any required noncollusion affidavit shall state whether or not the person has been convicted or found liable for any act prohibited by Federal or State law in any jurisdiction involving conspiracy or collusion with respect to bidding on any public contract within the last three years. The form for any required noncollusion affidavit shall provide that the person's statement on the affidavit that he has been convicted or found liable for any act prohibited by Federal or State law in any jurisdiction involving conspiracy or collusion with respect to bidding on any public contract within the last three years does not prohibit a government agency from accepting a bid from or awarding a contract to that person, but it may be grounds for administrative suspension or debarment in the discretion of the government agency under the rules and regulations of that agency or, in the case of a government agency with no administrative suspension or debarment regulations or procedures, may be grounds for consideration on the question of whether the agency should decline to award a contract to that person on the basis of lack of responsibility. The provisions of this section are in addition to and not in derogation of any other powers and authority of any government agency.



Section 4508 - Responsibility for enforcement

§ 4508.  Responsibility for enforcement.

(a)  Criminal prosecution.--The Office of Attorney General and the district attorneys of the several counties shall have concurrent jurisdiction for the investigation and prosecution of violations of section 4503 (relating to prohibited activities).

(b)  Civil action.--The Office of Attorney General shall have the authority to bring civil action under section 4504 (relating to civil action and damages) on behalf of the Commonwealth and any of its departments, boards, agencies, authorities and commissions. Political subdivisions or municipal or other local authorities or any officer or agency of any such political subdivision or local authority shall have the right to bring a civil action under section 4504. Upon the filing of a complaint, a copy shall be served on the Attorney General. The plaintiff, at any time, may request the Attorney General to act on its behalf. The Attorney General, upon determining that it is in the best interest of the Commonwealth, shall have the authority to intervene on behalf of the Commonwealth in these actions.



Section 4509 - Investigation

§ 4509.  Investigation.

(a)  Required attendance.--Whenever the Office of Attorney General believes that a person may be in possession, custody or control of documentary material or may have information relevant to the subject matter of a civil investigation for the purpose of ascertaining whether a person is or has been engaged in a violation of this chapter, the Attorney General may require the attendance and testimony of witnesses and the production of books, accounts, papers, records, documents and files relating to the civil investigation. For this purpose, the Attorney General or his representatives may sign subpoenas, administer oaths or affirmations, examine witnesses and receive evidence during the investigation. A request for information shall state the subject matter of the investigation, the conduct constituting the alleged violation which is under investigation and the provisions of this chapter applicable to the alleged violation. A request for documentary material shall describe the material to be produced with reasonable particularity so as to fairly identify the documents demanded, provide a return date within which the material is to be produced and identify the member of the Attorney General's staff to whom the material shall be given. In case of disobedience of a subpoena or the contumacy of a witness appearing before the Attorney General or his representative, the Attorney General or his representative may invoke the aid of a court of record of this Commonwealth, and the court may issue an order requiring the person subpoenaed to obey the subpoena or to give evidence or to produce books, accounts, papers, records, documents and files relative to the matter in question. Failure to obey an order of the court may be punished by the court as a contempt.

(b)  Confidentiality.--No information or documentary material produced under a demand under this section shall, unless otherwise ordered by a court for good cause shown, be produced for inspection or copying by, nor shall the contents be disclosed to, a person other than the Attorney General or his representative without the consent of the person who produced the information or material. However, the Attorney General or his representative shall disclose information or documentary material produced under this section or information derived therefrom to officials of a government agency affected by the alleged violation, for use by that agency in connection with an investigation or proceeding within its jurisdiction and authority, upon the prior certification of an appropriate official of the agency that the information shall be maintained in confidence other than use for official purposes. Under reasonable terms and conditions as the Attorney General or his representative shall prescribe, the documentary material shall be available for inspection and copying by the person who produced the material or a duly authorized representative of that person. The Attorney General or his representative may use the documentary material or information or copies as he determines necessary in the civil enforcement of this chapter, including presentation before any court. Material which contains trade secrets or other highly confidential matter shall not be presented except with the approval of the court in which a proceeding is pending after adequate notice to the person furnishing the material.

(c)  Limitation on use.--No criminal prosecution under section 4503 (relating to prohibited activities) may be brought by either the Attorney General or a district attorney based solely upon information or documents obtained in a civil investigation under this section.






Chapter 46 - Electronic Bidding by Local Government Units.

Section 4601 - Short title of chapter

CHAPTER 46

ELECTRONIC BIDDING BY LOCAL GOVERNMENT UNITS

Sec.

4601.  Short title of chapter.

4602.  Definitions.

4603.  Electronic bidding.

4604.  Competitive electronic auction bidding.

Enactment.  Chapter 46 was added July 7, 2006, P.L.600, No.88, effective in 60 days.

Cross References.  Chapter 46 is referred to in section 3101 of this title.

§ 4601.  Short title of chapter.

This chapter shall be known and may be cited as the Local Government Unit Electronic Bidding Act.



Section 4602 - Definitions

§ 4602.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Local government unit."  A county, city, borough, incorporated town, township, school district, vocational school district, county institution district, home rule municipality, local authority or any joint or cooperative body of local government units or any instrumentality, authority or corporation thereof which has authority to enter into a contract.



Section 4603 - Electronic bidding

§ 4603.  Electronic bidding.

Notwithstanding any other provision of law concerning the requirements for competitive bidding for purchases and contracts by a local government unit, a local government unit may permit the electronic submission of bids and may receive bids electronically if the local government unit has the electronic capability to maintain the confidentiality of the bid until the bid opening time.



Section 4604 - Competitive electronic auction bidding

§ 4604.  Competitive electronic auction bidding.

(a)  Conditions for use.--Notwithstanding any other provision of law concerning the requirements for competitive bidding for purchases and contracts, if a local government unit determines by resolution that use of competitive electronic auction bidding is in the best interests of the local government unit, a contract for supplies or services, but not for construction or design professional services, may be entered into by competitive electronic auction bidding.

(b)  Invitation for bids.--An invitation for bids shall be issued and shall include a procurement description and all contractual terms, whenever practical, and conditions applicable to the procurement, including a notice that bids will be received in an electronic auction manner.

(c)  Public notice.--Public notice and advertisement of the invitation for bids shall be given in the same manner as provided in the law otherwise applicable to the local government unit.

(d)  Auctions.--Bids shall be accepted electronically at the time and in the manner designated in the invitation for bids. During the auction, each bidder shall have the capability to view their bid rank or the low bid price. Bidders may reduce their bid prices during the auction. At the conclusion of the auction, the record of the bid prices received and the name of each bidder shall be open to public inspection.

(e)  Withdrawal of bids.--After the auction period has terminated, withdrawal of bids shall be permitted by the written determination of the local government unit when the bidder requests relief and presents credible evidence that the reason for the lower bid price was a clerical mistake, as opposed to a judgment mistake, and was actually due to an unintentional arithmetical error or an unintentional omission of a substantial quantity of work, labor, material or services made directly in the compilation of the bid. The request for relief and the supporting evidence must be received by the local government unit within a reasonable time period after the bid opening. The time period shall be specified by the local government unit.

(f)  Award.--The contract shall be awarded within 60 days of the auction by written notice to the lowest responsible bidder, or all bids shall be rejected, except as otherwise provided in this section. Extensions of the date for the award may be made by mutual written consent of the local government unit and the lowest responsible bidder.









Title 63 - PROFESSIONS AND OCCUPATIONS (STATE LICENSED)



Title 64 - PUBLIC AUTHORITIES AND QUASI-PUBLIC CORPORATIONS

Chapter 1 - General Provisions (Reserved)



Chapter 11 - Pennsylvania Industrial Development Authority (Reserved)

PART II

ECONOMIC DEVELOPMENT FINANCING

Chapter

11.  Pennsylvania Industrial Development Authority (Reserved)

13.  Pennsylvania Economic Development Financing Authority (Reserved)

15.  Commonwealth Financing Authority

Enactment.  Part II was added April 1, 2004, P.L.163, No.22, effective immediately.

CHAPTER 11

PENNSYLVANIA INDUSTRIAL DEVELOPMENT AUTHORITY

(Reserved)

Enactment.  Chapter 11 (Reserved) was added April 1, 2004, P.L.163, No.22, effective immediately.



Chapter 13 - Pennsylvania Economic Development Financing Authority (Reserved)



Chapter 15 - Commonwealth Financing Authority

Section 1501 - Scope



Section 1502 - Construction



Section 1503 - Findings and declaration of policy



Section 1504 - Definitions



Section 1511 - Authority

SUBCHAPTER B

STRUCTURE AND POWERS

Sec.

1511.  Authority.

1512.  Board.

1513.  Powers.

1514.  Limitation.

§ 1511.  Authority.

(a)  Establishment.--There is established an independent authority to be known as the Commonwealth Financing Authority. The authority shall be an instrumentality of the Commonwealth and a body corporate and politic, with corporate succession.

(b)  Governance.--The authority shall be governed by the board. The powers of the authority shall be exercised by the board.

(c)  Expenses.--Expenses of the authority shall be paid from assets or income of the authority. Except as provided in this chapter or by other law, the Commonwealth shall not be responsible for funding the expenses of the authority.

(d)  Fiscal year.--The fiscal year of the authority shall be the same as the fiscal year of the Commonwealth.

(e)  Audit.--

(1)  The accounts and books of the authority shall be examined and audited annually by an independent certified public accounting firm.

(2)  The authority shall, by December 31 of each year, file a copy of the audit required by paragraph (1) with the Secretary of the Senate and the Chief Clerk of the House of Representatives.

(f)  Reports.--(Reserved).

(g)  Publication.--The authority shall annually publish a concise financial statement in the Pennsylvania Bulletin.

(h)  Cooperation.--Executive agencies shall cooperate with and provide assistance to the authority without financial reimbursement.

(i)  Existence and dissolution.--

(1)  The authority shall exist until terminated by law.

(2)  The authority may be dissolved by law if all outstanding liabilities of the authority, including bonds and other contractual obligations, have been fully paid, retired, satisfied or discharged or provision has been made for payment of all outstanding liabilities of the authority, including bonds and other contractual obligations. Upon the dissolution of the authority, all funds, assets and other property of the authority shall vest in the Commonwealth.

(j)  Procurement.--The authority shall be considered as an independent agency for the purposes of 62 Pa.C.S. Pt. I (relating to Commonwealth procurement code).

(k)  Limitation on action.--If any provision of this section or section 1512 (relating to board) is held invalid by a court of competent jurisdiction, the authority shall not borrow further moneys nor issue further bonds, and the authority shall not further disburse to any person proceeds of any issue of bonds previously authorized. All provisions of outstanding bonds of the authority and all rights and remedies of obligees of the authority under this chapter shall be and shall remain valid and enforceable.

(l)  Relationship with department.--

(1)  The department shall provide administrative services and staff, including staff legal counsel, to the authority and the board. The authority shall reimburse the department for the cost of providing the administrative services and staff.

(2)  The authority may enter into agreements with the department setting forth the rights and obligations they have to each other in carrying out their respective responsibilities under and to further the intent of this chapter.

(m)  Applicability.--The following acts shall apply to the authority and the board:

(1)  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(2)  The act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

(3)  The provisions of 65 Pa.C.S. Chs. 7 (relating to open meetings) and 11 (relating to ethics standards and financial disclosure).

Nonseverability.  Section 6(2) of Act 22 of 2004 provided that if section 1511 or 1512 or the application to any person or circumstance is held invalid, the remaining provisions or applications of Act 22 are void.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (m)(1), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 1511 is referred to in section 1504 of this title; section 3902 of Title 12 (Commerce and Trade).



Section 1512 - Board



Section 1513 - Powers



Section 1514 - Limitation



Section 1521 - Bonds issuance



Section 1522 - Commonwealth taxation



Section 1523 - Federal taxation



Section 1524 - Validity of bonds; limitation on actions



Section 1525 - Provisions of bonds; trust agreements



Section 1526 - Validity of pledge



Section 1527 - Commonwealth pledges



Section 1528 - Bonds to be legal investments



Section 1529 - Rights and remedies of obligees



Section 1541 - Trust accounts



Section 1542 - Revolving loan program accounts



Section 1543 - Indebtedness



Section 1544 - Use



Section 1551 - Business in Our Sites Program



Section 1552 - First Industries Program

§ 1552.  First Industries Program.

(a)  Establishment.--There is established a program to be known as the First Industries Program. The program shall provide financial assistance for projects related to tourism and agriculture located within this Commonwealth. The board shall allocate funds made available to the program among the different methods of financing authorized in this section.

(b)  Applications for planning grants.--An applicant may submit an application to the authority requesting a planning grant in an amount not to exceed $250,000 for the costs of predevelopment activities and feasibility studies for a project related to tourism or agriculture. The application shall be on the form required by the board and shall include or demonstrate all of the following:

(1)  The applicant's name and address.

(2)  The location of the project.

(3)  A description of the project.

(4)  An estimate of the cost of the predevelopment activities and feasibility studies and the goal to be achieved by carrying out the proposed activities or studies.

(5)  A statement of the amount of the planning grant sought.

(6)  Any other information required by the board.

(c)  Review and approval of planning grant applications.--

(1)  The board shall review the application to determine that the project demonstrates one or more of the following:

(i)  The project will have a demonstrable impact on the economy or well-being of the neighborhood, community or region where the project will be located.

(ii)  The project will promote research and development efforts leading to increased commercialization or utilization of farm commodities.

(iii)  The project will result in environmentally friendly or energy efficient operations related to agriculture, including projects authorized by the act of December 12, 1994 (P.L.888, No.128), known as the Agricultural By-Product Management Technology Act.

(iv)  The project will result in more cost-effective and efficient marketing of regional assets related to tourism or agriculture.

(v)  The project will result in a substantial increase in revenues for the Commonwealth or the host municipality.

(vi)  The project proposes to utilize Commonwealth-owned natural resources for public/private development of tourism.

(2)  Upon being satisfied that the requirements of paragraph (1) have been met, the board may approve the application, and, if approved, the authority shall award a planning grant.

(3)  Copies of all reports and studies prepared with planning grant funds shall be filed with the authority and shall be made available to any person upon request.

(d)  Loans to applicants.--If the department approves an application for a loan under the programs established in 12 Pa.C.S. Ch. 23 (relating to small business first) or 29 (relating to machinery and equipment loans), the department may request that the authority finance the loan. Upon being satisfied that the project is related to agriculture or tourism, the board may approve the request, and, if approved, the authority shall award a loan. Loans made under this subsection shall be administered by the department. Payments received shall be forwarded to the authority and credited to the account established in accordance with section 1542(b) (relating to revolving loan program accounts).

(e)  Loan guarantees.--

(1)  An applicant may request a guarantee for a loan to be made by a commercial lending institution or community development financial institution to assist with the financing of a project related to tourism or agriculture. The applicant may be the commercial lending institution or community development financial institution applying on behalf of a borrower. The application must be on the form required by the board and must include or demonstrate all of the following:

(i)  The applicant's name and address. If the applicant is a commercial lending institution or community development financial institution, the borrower's name and address.

(ii)  A description of the project.

(iii)  A statement describing the anticipated economic impact to the Commonwealth and the host municipality as a result of the project.

(iv)  A description of the proposed project financing, including terms, conditions and the collateral or security required for the loan for which the guarantee is being requested.

(v)  A copy of the applicant's last two years of financial statements prepared or reported on by an independent certified public accountant. If the applicant is a commercial lending institution or a community development financial institution, a copy of the borrower's last two years of financial statements prepared or reported on by an independent certified public accountant.

(vi)  The amount of the loan guarantee that is being requested.

(vii)  The total project cost and the identification of all sources of capital for the project.

(viii)  Any other information required by the board.

(2)  The board shall review the application to determine all of the following:

(i)  (A)  Except as set forth in clause (B), that the project has been awarded a planning grant under this section or that at least $1,000,000 of private funds are being invested in the project.

(B)  Beginning on the effective date of this paragraph through July 15, 2015, that the project has been awarded a planning grant under this section or that at least $500,000 of private funds are being invested in the project.

(ii)  That the value of the proposed collateral is sufficient to cover the full amount of the loan.

(iii)  That the applicant complied with all other criteria established by the board.

(3)  Upon being satisfied that all requirements have been met, the board may approve the guarantee, and, if approved, the authority shall execute a guarantee agreement in favor of the commercial lending institution or community development financial institution stating the terms and amounts of the guarantee. Except as provided in paragraph (3.1), the guarantee may not exceed 50% of the outstanding principal amount of the loan or $2,500,000 at any point in time, whichever is less. In addition to any other terms and conditions required by the board, the guarantee agreement shall provide for all of the following:

(i)  The procedure for the submission by the commercial lending institution or community development financial institution of a claim for payment. This procedure shall require that the commercial lending institution or community development financial institution demonstrate that it has exhausted all available remedies against the borrower, other guarantors and collateral before seeking payment under the agreement.

(ii)  A requirement that a percentage of any moneys recovered subsequent to the payment of a claim by the authority be remitted to the authority.

(iii)  Periodic reporting requirements by the commercial lending institution or community development financial institution regarding itself and regarding the loans which have been awarded guarantees under this section.

(3.1)  Beginning on the effective date of this paragraph through July 15, 2015, a guarantee of 51% to 90% of the principal amount of the loan to assist with the financing of a project related to agriculture may be awarded by the board. The guarantee shall be subject to a one-time fee of 2% of the amount of the loan multiplied by the percentage of the guarantee.

(3.2)  The amount of a guarantee under this subsection, if any, shall be set at the discretion of the board based upon its determination of the potential financial risk to the Commonwealth.

(4)  The board may establish a subcommittee composed of one or more board members and department staff to supervise the progress of projects for which loan guarantees have been awarded under this section.

(e.1)  Limitation.--A Farm Credit Institution under the Farm Credit Act of 1971 (Public Law 92-181, 85 Stat. 583) shall only be permitted to participate in the First Industries Program established under this section and may not participate in any other loan guarantee program established under this chapter.

(e.2)  Sunset.--After July 15, 2015, no Farm Credit Institution under the Farm Credit Act of 1971 shall be eligible for any loan guarantees under this chapter.

(f)  Limitations.--

(1)  No more than $10,000,000 of the funds available for the program authorized by this section may be used for planning grants awarded under subsection (c).

(2)  At least two-thirds of the funds available for the program authorized by this section shall be used for financing of projects related to agriculture.

(Nov. 30, 2004, P.L.1708, No.218, eff. imd.; Oct. 9, 2008, P.L.1517, No.125, eff. 60 days; June 30, 2011, P.L.193, No.27, eff. imd.)

2011 Amendment.  Act 27 amended subsecs. (e)(2)(i)(B) and (3.1) and (e.2).

2008 Amendment.  Act 125 amended subsec. (e)(2) and (3) and added subsecs. (e)(3.1) and (3.2), (e.1) and (e.2). See section 3 of Act 125 in the appendix to this title for special provisions relating to Department of Community and Economic Development reports.

2004 Amendment.  Act 218 amended subsec. (e).

Cross References.  Section 1552 is referred to in sections 1542, 1543 of this title.



Section 1553 - Second Stage Loan Program



Section 1554 - New Pennsylvania Venture Guarantee Program



Section 1555 - Building Pennsylvania Program



Section 1556 - Tax Increment Financing Guarantee Program



Section 1557 - New Pennsylvania Venture Capital Investment Program



Section 1558 - Water Supply and Wastewater Infrastructure Program






Chapter 60 - Pennsylvania Convention Center Authority

Section 6001 - Scope of chapter

PART III

PUBLIC AUTHORITIES

Enactment.  Part II was added February 5, 2004, P.L.7, No.3, effective February 5, 2004.

Part Number.  Part II was renumbered Part III April 1, 2004, P.L.163, No.22, effective immediately.

Chapter

60.  Pennsylvania Convention Center Authority

CHAPTER 60

PENNSYLVANIA CONVENTION CENTER AUTHORITY

Sec.

6001.  Scope of chapter.

6002.  Findings and declaration of policy.

6003.  Definitions.

6004.  Authority created; existing authority continued.

6005.  Governing board.

6006.  Purposes and powers; general.

6007.  Acquisition of lands.

6008.  Purposes and powers; bonds.

6009.  Provisions of bonds, trusts, indentures and mortgages.

6010.  Remedies of obligee of authority.

6011.  Additional remedies conferrable by authority.

6012.  Moneys of authority.

6013.  Capital and operating budgets.

6014.  Expansion financing.

6015.  Transfer of existing facilities or funds; making of annual grants and lease payments to authority; Commonwealth bonds.

6016.  Award of contracts.

6017.  Interests of public officers, public employees and party officers.

6018.  Sovereign immunity.

6019.  Use and operation of convention center.

6020.  Convention center performance audits; annual performance reports.

6021.  Limitation of powers.

6022.  Exemption from taxation.

6023.  Lease by authority.

6024.  Cooperation.

6025.  Hotel room rental tax; continuation of existing tax.

6026.  Pennsylvania Convention Center Assistance Fund.

Enactment.  Chapter 60 was added February 5, 2004, P.L.7, No.3, effective February 5, 2004, unless otherwise noted.

Special Provisions in Appendix.  See sections 3 and 6 of Act 3 of 2004 in the appendix to this title for special provisions relating to continuation of prior law and notice of availability of State funds.

Cross References.  Chapter 60 is referred to in section 3402 of Title 12 (Commerce and Trade).

§ 6001.  Scope of chapter.

This chapter deals with convention center authorities in cities of the first class.



Section 6002 - Findings and declaration of policy



Section 6003 - Definitions



Section 6004 - Authority created; existing authority continued



Section 6005 - Governing board



Section 6006 - Purposes and powers; general



Section 6007 - Acquisition of lands



Section 6008 - Purposes and powers; bonds



Section 6009 - Provisions of bonds, trusts, indentures and mortgages



Section 6010 - Remedies of obligee of authority



Section 6011 - Additional remedies conferrable by authority



Section 6012 - Moneys of authority



Section 6013 - Capital and operating budgets



Section 6014 - Expansion financing



Section 6015 - Transfer of existing facilities or funds; making of annual grants and lease payments to authority; Commonwealth bonds



Section 6016 - Award of contracts



Section 6017 - Interests of public officers, public employees and party officers

§ 6017.  Interests of public officers, public employees and party officers.

(a)  Restrictions upon authority management-level employees.--

(1)  No party officer, public officer, public official, public employee or a member of the immediate family of a party officer, public officer or public official shall be employed as a management-level authority employee.

(2)  No person convicted of an infamous crime shall be a member of the board or employed as a management-level employee by the authority.

(b)  Restricted activities; statement of financial interests; public meetings and records.--The provisions of 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure) and the act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act, are specifically applicable to board members, officers and employees of the authority. For the purposes of application of those acts, employees of the authority shall be regarded as public employees of the Commonwealth, and officers or board members of the authority shall be regarded as public officials of the Commonwealth, whether or not they receive compensation. The authority shall also be subject to 65 Pa.C.S. Ch. 7 (relating to open meetings) and the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(c)  Conflicts of interest.--Notwithstanding the provisions of subsection (b), all of the following prohibitions shall apply to the authority:

(1)  No management-level employee or other employee of the authority shall use his position with the authority, or any confidential information received through his position with the authority, to obtain financial gain other than compensation provided by law for himself, a member of his immediate family or a business with which he is associated.

(2)  No person shall offer or give to a board member, a management-level employee or other employee of the authority or a member of his immediate family or a business with which he is associated, and no board member, management-level employee or other employee of the authority shall solicit or accept, anything of value, including a gift, loan, political contribution, reward or promise of future employment, based on any understanding that the vote, official action or judgment of the board member, management-level employee or other employee of the authority would be influenced thereby.

(3)  No board member, management-level employee or other employee of the authority or a member of his immediate family or any business in which the person or a member of the person's immediate family is a director, officer, owner or holder of stock exceeding 5% of the equity at fair market value of the business shall enter into any contract valued at $500 or more to provide goods or services to the authority unless the contract has been awarded to the lowest responsible bidder through an open and public process, including prior public notice and subsequent public disclosure of all proposals considered and contracts awarded.

(4)  No former board member, management-level employee or other employee of the authority shall represent a person, with or without compensation, on any matter before the authority with which he has been associated for one year after he leaves the authority.

(5)  Neither an individual who is a State, city or county public officer or public official or any party officer or member of the immediate family of such individual nor a business with which such individual or member of the individual's immediate family is associated shall have a financial interest in any contract valued at $500 or more to provide goods or services to the authority either during the time the person holds office or for two years after the person terminates office unless the contract is executed pursuant to the provisions of paragraph (3). For purposes of this paragraph, the term "financial interest" does not include employment by, association with or ownership of a business association unless the public officer, public official, party officer or member of the immediate family of the individual owns shares of stock in a corporation in an amount in excess of 5% of the total issue for the stock of the corporation or has an ownership interest in any noncorporate business association in an amount in excess of 5% of the total ownership of a noncorporate business association.

(6)  No board member, management-level employee or other employee of the authority or an advisor or consultant to the State, city or the county having recommended to the authority which he serves either the making of a contract relating to a convention center authority or a course of action of which the making of such a contract is an express or implied part shall, at any time thereafter, have an adverse interest in the contract.

(7)  No board member, management-level employee or other employee of the authority, the State, the city or the county shall influence or attempt to influence the making of or supervise or in any manner deal with any contract with the authority in which the employee has an adverse interest.

(8)  No board member, management-level employee or other employee of the authority shall have an adverse interest in any contract with the authority.

(9)  No person having an adverse interest in a contract with the authority shall become a board member, management-level employee or other employee of the authority until the adverse interest has been wholly divested.

(10)  No board member, management-level employee or other employee of the authority, the State, the city or the county, except in the performance of his duties as such employee, shall for remuneration, directly or indirectly, represent any other person upon any matter pending before the authority.

(d)  Enforcement; penalties.--

(1)  Any person who violates the provisions of this section shall have employment by the authority or membership on the board terminated immediately by the appropriate person having the power to terminate and shall be liable to the authority to reimburse the authority for all compensation received from the authority while employed in violation of this section.

(2)  Any person who violates the provisions of subsection (c)(1) or (2) is guilty of a felony and shall be fined not more than $10,000 or imprisoned for not more than five years or be both fined and imprisoned.

(3)  Any person who violates the provisions of subsection (c)(3) through (10) is guilty of a misdemeanor and shall be fined not more than $1,000 or imprisoned for not more than one year or be both fined and imprisoned.

(4)  Any person who obtains financial gain from violating any provisions of subsection (c), in addition to any other penalty provided by law, shall pay into the accounts of the authority a sum of money equal to three times the financial gain resulting from the violation.

(5)  Any person who violates the provisions of subsection (c) shall be barred for a period of five years from engaging in any business or contract with the authority, the State, the city and any political subdivision.

(6)  Any employee of the State, city or any political subdivision or any public officer or public official who violates subsection (c) shall automatically forfeit any office or employment the employee holds.

(7)  The penalties and sanctions provided by this section shall supersede any similar penalties and sanctions provided by the Public Official and Employee Ethics Law and State Adverse Interest Act.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Business."  Any corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, holding company, joint-stock company, receivership, trust or any legal entity organized for profit or as a not-for-profit corporation or organization.

"Business with which he is associated."  Any business in which the person or a member of the person's immediate family is a director, officer, owner, employee or holder of stock.

"County."  A county within the Philadelphia Metropolitan Statistical Area as defined in this chapter.

"Immediate family."  A parent, spouse, child, brother, sister or like relative-in-law.

"Infamous crime."  Any violation and conviction for an offense which would disqualify an individual from holding public office pursuant to section 6 of Article II of the Constitution of Pennsylvania; any conviction for a violation of this section; any conviction for a violation of 18 Pa.C.S. § 4113 (relating to misapplication of entrusted property and property of government or financial institutions) or 18 Pa.C.S. Ch. 47 (relating to bribery and corrupt influence), 49 (relating to falsification and intimidation), 51 (relating to obstructing governmental operations) or 53 (relating to abuse of office); any other violation of the laws of this Commonwealth for which an individual has been convicted within the preceding ten years and which is classified as a felony; or a similar violation of the law of any other state or the Federal Government.

"Management-level authority employee."  The counsel employed by the authority, the executive director of the authority and any authority employee with discretionary powers which may affect the outcome of the authority's decision in relation to a private corporation or business or any employee who by virtue of his job function could influence the outcome of such a decision.

"Party officer."  The following members or officers of any political party:

(1)  a member of a national committee;

(2)  a chairman, vice chairman, secretary, treasurer or counsel of a State committee or member of the executive committee of a State committee;

(3)  a county chairman, vice chairman, counsel, secretary or treasurer of a county committee; or

(4)  a city chairman, vice chairman, counsel, secretary or treasurer of a city committee.

"Person."  A business, individual, corporation, union, association, firm, partnership, committee, club or other organization or group of persons.

"Public employee."  An individual employed by the Commonwealth or a political subdivision who is responsible for taking or recommending official action of a nonministerial nature with regard to:

(1)  contracting or procurement;

(2)  administering or monitoring grants or subsidies;

(3)  planning or zoning;

(4)  inspecting, licensing, regulating or auditing any person; or

(5)  any other activity where the official action has an economic impact of greater than a de minimis nature on the interest of any person. A public employee shall not include individuals who are employed by the State or any political subdivision in teaching as distinguished from administrative duties.

"Public officer."  A person elected to any public office of the Commonwealth or any political subdivision.

"Public official."  An elected or appointed official in the executive, legislative or judicial branch of the State or any political subdivision. The term does not include members of advisory boards who have no authority to expend public funds other than reimbursement for personal expense or to otherwise exercise the power of the State or any political subdivision. The term does not include any appointed official who receives no compensation other than reimbursement for actual expenses.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (b), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 6018 - Sovereign immunity



Section 6019 - Use and operation of convention center



Section 6020 - Convention center performance audits; annual performance reports



Section 6021 - Limitation of powers



Section 6022 - Exemption from taxation



Section 6023 - Lease by authority



Section 6024 - Cooperation



Section 6025 - Hotel room rental tax; continuation of existing tax

§ 6025.  Hotel room rental tax; continuation of existing tax.

(a)  Imposition of tax.--The council of the city in which the convention center is located is authorized to impose or continue to impose an excise tax on the consideration received by each operator of a hotel within the city from each transaction of renting a room or rooms to accommodate transients. The tax shall be collected by the operator from the patron of the room and paid over to the city pursuant to subsection (e) and shall be known as the hotel room rental tax.

(b)  Rate of tax.--

(1)  The rate of tax imposed under this section by the council of the city in which the convention center is located shall not exceed 6%.

(2)  The total rate of tax imposed pursuant to this section and section 202 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, shall not exceed 12%. In the event the rate of tax imposed pursuant to section 202 of the Tax Reform Code of 1971 exceeds 6% and the rate of tax imposed pursuant to this section has reached 6%, the rate of tax imposed pursuant to this section shall be reduced in order that the aggregate tax rate not exceed 12%.

(c)  Distribution of tax revenue.--Tax revenues shall be annually deposited in a special fund established pursuant to subsection (d) for the use of tourist promotion agencies for tourist promotion agency activities in accordance with all of the following:

(1)  Thirty-three and one-third percent of the revenue received pursuant to this section for the fiscal year of the city commencing on or after July 1, 1999, and each fiscal year thereafter ending prior to July 1, 2010.

(2)  Twenty-nine and one hundred and sixty-six one thousandths percent of the revenue received pursuant to this section for the fiscal year of the city commencing on or after July 1, 2010, and each fiscal year thereafter ending prior to July 1, 2015.

(3)  Twenty-five percent of the revenue received pursuant to this section for the fiscal year of the city commencing July 1, 2015, and thereafter. The balance of revenue to be received from taxes imposed pursuant to this section shall be deposited annually in a special fund established pursuant to subsection (d) for the use of the authority for convention center purposes.

(d)  Deposit.--The tax collector of each city electing to impose the tax authorized under this section or the tax collector of each city imposing the tax on the effective date of this chapter as authorized under the former provisions of the act of June 27, 1986 (P.L.267, No.70), known as the Pennsylvania Convention Center Authority Act, formerly codified at 53 Pa.C.S. Ch. 59 (relating to Pennsylvania Convention Center Authority), is directed to collect the tax and to deposit the revenue received from the tax in special funds established for purposes set forth in this section. Interest on money deposited in the funds shall accrue proportionately to the respective funds as provided in this section. The tax collector is authorized to establish, maintain and amend already existing rules and regulations concerning the collection of the tax.

(e)  Expenditures.--Expenditures from the funds established pursuant to subsection (d) for the tourist promotion agency shall be used by the designated tourist promotion agency for any of the following:

(1)  Advertising and publicizing tourist attractions in the area served by the agency.

(2)  Promoting and attracting conventions, exhibitions and other functions to utilize facilities in the area served by the agency.

(3)  Promoting and otherwise encouraging the use of the facilities in the area served by the agency by the public as a whole.

(4)  Costs associated with the development and operation of the convention center.

(f)  Expenditures for convention center purposes.--Expenditures from a special fund established pursuant to subsection (d) for the authority shall be used by the authority for any of the following uses:

(1)  Projected annual debt service or lease payments of the convention center authority.

(2)  Costs associated with financing, constructing, improving, maintaining, furnishing, fixturing and equipping the convention center.

(3)  Costs associated with the development of the convention center, including design, engineering and feasibility costs.

(4)  Costs associated with the operation and management of the convention center.

(5)  Costs associated with promoting, marketing and otherwise encouraging use of the convention center.

(6)  General purposes of the convention center.

(g)  Pledge to bondholders.--If and to the extent that the authority pledges its share of the proceeds of the tax authorized by this section as security for the payment of bonds issued by the authority for convention center purposes, the Commonwealth pledges to and agrees with any person, firm or corporation subscribing to or acquiring bonds to be issued by the authority for convention center purposes that the Commonwealth itself will not, except to the extent provided in subsection (b), authorize any city to reduce the rate of tax imposed for convention center purposes until all bonds secured by the pledge of the authority, together with the interest on the bonds, are fully met and discharged.

(h)  Tax year.--Each tax year for any tax imposed hereunder shall run concurrently with the city's fiscal year.

(i)  Continuation of current tax.--The former provisions of section 23 of the Pennsylvania Convention Center Authority Act, formerly codified at 53 Pa.C.S. Ch. 59, are continued by this chapter, and any tax imposition under the former provisions of section 23 of the Pennsylvania Convention Center Authority Act, formerly codified at 53 Pa.C.S. Ch. 59, is specifically continued and is not repealed or modified in any way by the enactment of this chapter.

(j)  Definitions.--In addition to the definitions provided by section 6003 (relating to definitions), the following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Consideration."  Receipts, fees, charges, rentals, leases, cash, credits, property of any kind or nature, or other payment, received by operators in exchange for or in consideration of the use or occupancy by a transient of a room or rooms in a hotel for any temporary period.

"Hotel."  As follows:

(1)  Any hotel, motel, inn, guesthouse or other building located within the city which holds itself out by any means, including advertising, license, registration with any innkeeper's group, convention listing association, travel publication or similar association or with any government agency, as being available to provide overnight lodging or use of facility space for consideration to individuals seeking temporary accommodation.

(2)  Any place which advertises to the public at large or any segment of the public that it will provide beds, sanitary facilities or other space for a temporary period to members of the public at large.

(3)  Any place recognized as a hostelry.

The term does not include a portion of a facility which is devoted to individuals who have established permanent residence.

"Occupancy."  The use or possession or the right to the use or possession by any person other than a permanent resident of any room in a hotel for any purpose or the right to the use or possession of the furnishings or to the services accompanying the use and possession of the room.

"Operator."  Any individual, partnership, nonprofit or profit-making association or corporation or other person or group of persons that maintains, operates, manages, owns, has custody of or otherwise possesses the right to rent or lease overnight accommodations in a hotel to the public for consideration.

"Patron."  A person that pays the consideration for the occupancy of a room or rooms in a hotel.

"Permanent resident."  Any person who has occupied or has the right to occupy any room or rooms in a hotel as a patron or otherwise for a period exceeding 30 consecutive days.

"Room."  A space in a hotel set aside for use and occupancy by patrons, or otherwise, for consideration, having at least one bed or other sleeping accommodations provided in the space.

"Temporary."  A period of time not exceeding 30 consecutive days.

"Tourist promotion agency."  The agency designated by the council of the city in which the convention center is located to be eligible for grants from the Department of Community and Economic Development pursuant to the act of April 28, 1961 (P.L.111, No.50), known as the Tourist Promotion Law.

"Transaction."  The activity involving the obtaining by a transient or patron of the use or occupancy of a hotel room from which consideration emanates to the operator under an express or an implied contract.

"Transient."  An individual who obtains an accommodation in a hotel for the individual by means of registering at the facility for the temporary occupancy of any room for the personal use of that individual by paying to the operator of the facility a fee in consideration for the use.

References in Text.  The act of April 28, 1961 (P.L.111, No.5), known as the "Tourist Promotion Law," referred to in the definition of "tourist promotion agency," was repealed by the act of July 4, 2008 (P.L.621, No.50), known as the Tourist Promotion Act.



Section 6026 - Pennsylvania Convention Center Assistance Fund









Title 65 - PUBLIC OFFICERS

Chapter 7 - Open Meetings

Section 701 - Short title of chapter

TITLE 65

PUBLIC OFFICERS

Part

II.  Accountability

Enactment.  Unless otherwise noted, the provisions of Title 65 were added October 15, 1998, P.L.729, No.93, effective in 60 days.

PART II

ACCOUNTABILITY

Chapter

7.  Open Meetings

11.  Ethics Standards and Financial Disclosure

13.  Lobby Regulation and Disclosure

Enactment. Part II was added October 15, 1998, P.L.729, No.93, effective in 60 days.

Special Provisions in Appendix.  See sections 2 and 7 of Act 93 of 1998 in the appendix to this title for special provisions relating to transition provisions and legislative intent.

CHAPTER 7

OPEN MEETINGS

Sec.

701.  Short title of chapter.

702.  Legislative findings and declaration.

703.  Definitions.

704.  Open meetings.

705.  Recording of votes.

706.  Minutes of meetings, public records and recording of meetings.

707.  Exceptions to open meetings.

708.  Executive sessions.

709.  Public notice.

710.  Rules and regulations for conduct of meetings.

710.1. Public participation.

711.  Use of equipment during meetings.

712.  General Assembly meetings covered.

713.  Business transacted at unauthorized meeting void.

714.  Penalty.

714.1. Attorney fees.

715.  Jurisdiction and venue of judicial proceedings.

716.  Confidentiality.

Enactment.  Chapter 7 was added October 15, 1998, P.L.729, No.93, effective in 60 days.

Special Provisions in Appendix.  See sections 4(a) and (b) and 5 of Act 93 of 1998 in the appendix to this title for special provisions relating to applicability and codification of existing law.

Cross References.  Chapter 7 is referred to in section 13A10 of this title; sections 1201.1, 1202.1 of Title 4 (Amusements); section 503 of Title 12 (Commerce and Trade); section 3115 of Title 27 (Environmental Resources); section 8108 of Title 35 (Health and Safety); section 3305 of Title 58 (Oil and Gas);  section 3753 of Title 62 (Procurement); sections 1511, 6017 of Title 64 (Public Authorities and Quasi-Public Corporations); section 2113 of Title 68 (Real and Personal Property); sections 1741, 8205, 9103 of Title 74 (Transportation).

§ 701.  Short title of chapter.

This chapter shall be known and may be cited as the Sunshine Act.



Section 702 - Legislative findings and declaration



Section 703 - Definitions



Section 704 - Open meetings



Section 705 - Recording of votes



Section 706 - Minutes of meetings, public records and recording of meetings



Section 707 - Exceptions to open meetings



Section 708 - Executive sessions



Section 709 - Public notice



Section 710 - Rules and regulations for conduct of meetings



Section 710.1 - Public participation



Section 711 - Use of equipment during meetings



Section 712 - General Assembly meetings covered



Section 713 - Business transacted at unauthorized meeting void



Section 714 - Penalty

§ 714.  Penalty.

(a)  Fines and costs.--Any member of any agency who participates in a meeting with the intent and purpose by that member of violating this chapter commits a summary offense and shall, upon conviction, be sentenced to pay:

(1)  For a first offense, the costs of prosecution plus a fine of at least $100 and, in the discretion of the sentencing authority, of not more than $1,000.

(2)  For a second or subsequent offense, the costs of prosecution plus a fine of at least $500 and, in the discretion of the sentencing authority, of not more than $2,000.

(b)  Payment.--An agency shall not make a payment on behalf of or reimburse a member of an agency for a fine or cost resulting from the member's violation of this section.

(July 7, 2011, P.L.270, No.56, eff. 60 days)



Section 714.1 - Attorney fees



Section 715 - Jurisdiction and venue of judicial proceedings



Section 716 - Confidentiality






Chapter 11 - Ethics Standards and Financial Disclosure

Section 1101 - Short title of chapter

CHAPTER 11

ETHICS STANDARDS AND FINANCIAL DISCLOSURE

Sec.

1101.  Short title of chapter.

1101.1. Purpose.

1102.  Definitions.

1103.  Restricted activities.

1104.  Statement of financial interests required to be filed.

1105.  Statement of financial interests.

1106.  State Ethics Commission.

1107.  Powers and duties of commission.

1108.  Investigations by commission.

1109.  Penalties.

1110.  Wrongful use of chapter.

1111.  Supplemental provisions.

1112.  Conflict of law.

1113.  Severability.

Enactment.  Chapter 11 was added October 15, 1998, P.L.729, No.93, effective in 60 days.

Special Provisions in Appendix.  See sections 2(c) and (d) and 5 of Act 93 of 1998 in the appendix to this title for special provisions relating to continuation of members of State Ethics Commission, continuation of appropriations and codification of existing law.

Cross References.  Chapter 11 is referred to in sections 13A05, 13A09 of this title; section 1201.1 of Title 4 (Amusements); section 5508.3 of Title 53 (Municipalities Generally); sections 1511, 6017 of Title 64 (Public Authorities and Quasi-Public Corporations); section 2115 of Title 68 (Real and Personal Property); sections 8205, 9103 of Title 74 (Transportation).

§ 1101.  Short title of chapter.

This chapter shall be known and may be cited as the Public Official and Employee Ethics Act.



Section 1101.1 - Purpose



Section 1102 - Definitions



Section 1103 - Restricted activities



Section 1104 - Statement of financial interests required to be filed



Section 1105 - Statement of financial interests



Section 1106 - State Ethics Commission



Section 1107 - Powers and duties of commission



Section 1108 - Investigations by commission



Section 1109 - Penalties



Section 1110 - Wrongful use of chapter



Section 1111 - Supplemental provisions



Section 1112 - Conflict of law



Section 1113 - Severability






Chapter 13 - Lobby Regulation and Disclosure (Deleted by amendment)

Section 1301 - 1311 (Deleted by amendment)






Chapter 13A - Lobbying Disclosure

Section 13A01 - Scope of chapter



Section 13A02 - Statement of intent and jurisdiction



Section 13A03 - Definitions



Section 13A04 - Registration



Section 13A05 - Reporting



Section 13A06 - Exemption from registration and reporting



Section 13A07 - Prohibited activities



Section 13A08 - Administration



Section 13A09 - Penalties



Section 13A10 - Registration fees; fund established; system; regulations



Section 13A11 - Nonapplicability









Title 66 - PUBLIC UTILITIES

Chapter 1 - General Provisions

Section 101 - Short title of part

TITLE 66

PUBLIC UTILITIES

Part

I.  Public Utility Code

II.  Other Provisions (Reserved)

Enactment.  Unless otherwise noted, the provisions of Part I were added July 1, 1978, P.L.598, No.116, effective in 60 days.

PART I

PUBLIC UTILITY CODE

Subpart

A.  Preliminary Provisions

B.  Commission Powers, Duties, Practices and Procedures

C.  Regulation of Public Utilities Generally

D.  Special Provisions Relating to Regulation of Public Utilities

E.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Part I were added July 1, 1978, P.L.598, No.116, effective in 60 days.

SUBPART A

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

3.  Public Utility Commission

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of part.

102.  Definitions.

103.  Prior rights preserved.

104.  Interstate and foreign commerce.

Enactment.  Chapter 1 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

§ 101.  Short title of part.

This part shall be known and may be cited as the "Public Utility Code."



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"City natural gas distribution operation."  A collection of real and personal assets used for distributing natural gas to retail gas customers owned by a city or a municipal authority, nonprofit corporation or public corporation formed pursuant to section 2212(m) (relating to city natural gas distribution operations).

"Commission."  The Pennsylvania Public Utility Commission of this Commonwealth.

"Common carrier."  Any and all persons or corporations holding out, offering, or undertaking, directly or indirectly, service for compensation to the public for the transportation of passengers or property, or both, or any class of passengers or property, between points within this Commonwealth by, through, over, above, or under land, water, or air, and shall include forwarders, but shall not include contract carriers by motor vehicles, or brokers, or any bona fide cooperative association transporting property exclusively for the members of such association on a nonprofit basis.

"Common carrier by motor vehicle."  Any common carrier who or which holds out or undertakes the transportation of passengers or property, or both, or any class of passengers or property, between points within this Commonwealth by motor vehicle for compensation, whether or not the owner or operator of such motor vehicle, or who or which provides or furnishes any motor vehicle, with or without driver, for transportation or for use in transportation of persons or property as aforesaid, and shall include common carriers by rail, water, or air, and express or forwarding public utilities insofar as such common carriers or such public utilities are engaged in such motor vehicle operations, but does not include:

(1)  A lessor under a lease given on a bona fide sale of a motor vehicle where the lessor retains or assumes no responsibility for maintenance, supervision, or control of the motor vehicles so sold.

(2)  Transportation of school children for school purposes or to and from school-related activities whether as participants or spectators, with their chaperones, or between their homes and Sunday school in any motor vehicle owned by the school district, private school or parochial school, or transportation of school children between their homes and school or to and from school-related activities whether as participants or spectators, with their chaperones, if the person performing the school-related transportation has a contract for the transportation of school children between their homes and school, with the private or parochial school, with the school district or jointure in which the school is located, or with a school district that is a member of a jointure in which the school is located if the jointure has no contracts with other persons for the transportation of students between their homes and school, and if the person maintains a copy of all contracts in the vehicle at all times, or children between their homes and Sunday school in any motor vehicle operated under contract with the school district, private school or parochial school. Each school district shall adopt regulations regarding the number of chaperones to accompany students in connection with school-related activities.

(3)  Any owner or operator of a farm transporting agricultural products from, or farm supplies to, such farm, or any independent contractor or cooperative agricultural association hauling agricultural products or farm supplies exclusively for one or more owners or operators of farms.

(4)  Any person or corporation who or which uses, or furnishes for use, dump trucks for the transportation of ashes, rubbish, excavated and road construction materials. This paragraph does not include the use or furnishing of five-axle tractor trailers.

(5)  Transportation of property by the owner to himself, or to purchasers directly from him, in vehicles owned and operated by the owner of such property and not otherwise used in transportation of property for compensation for others.

(6)  Transportation of voting machines to and from polling places by any person or corporation for or on behalf of any political subdivision of this Commonwealth for use in any primary, general, municipal or special election.

(7)  Transportation of pulpwood, chemical wood, saw logs or veneer logs from woodlots.

(8)  Transportation by towing of wrecked or disabled motor vehicles.

(9)  Any person or corporation who or which furnishes transportation for any injured, ill or dead person.

"Corporation."  All bodies corporate, joint-stock companies, or associations, domestic or foreign, their lessees, assignees, trustees, receivers, or other successors in interest, having any of the powers or privileges of corporations not possessed by individuals or partnerships, but shall not include municipal corporations, except as otherwise expressly provided in this part, nor bona fide cooperative associations which furnish service on a nonprofit basis only to their stockholders or members.

"Customer's service line."  The pipe and appurtenances owned by the customer extending from the service connection of the gas utility to the inlet of the meter serving the customer.

"Facilities."  All the plant and equipment of a public utility, including all tangible and intangible real and personal property without limitation, and any and all means and instrumentalities in any manner owned, operated, leased, licensed, used, controlled, furnished, or supplied for, by, or in connection with, the business of any public utility. Property owned by the Commonwealth or any municipal corporation prior to June 1, 1937, shall not be subject to the commission or to any of the terms of this part, except as elsewhere expressly provided in this part.

"Forwarder."  Any person or corporation not included in the terms "motor carrier" or "broker" who or which issues receipts or billings for property received by such person or corporation for transportation, forwarding, or consolidating, or for distribution by any medium of transportation or combination or media of transportation, other than solely by motor vehicle.

"Highway."  A way or place of whatever nature open to the use of the public as a matter of right for purposes of vehicular traffic.

"Motor carrier."  A common carrier by motor vehicle, and a contract carrier by motor vehicle.

"Motor vehicle."  Any vehicle which is self-propelled, excepting power shovels, tractors other than truck tractors, road rollers, agricultural machinery, and vehicles which solely move upon or are guided by a track, or travel through the air.

"Municipal corporation."  All cities, boroughs, towns, townships, or counties of this Commonwealth, and also any public corporation, authority, or body whatsoever created or organized under any law of this Commonwealth for the purpose of rendering any service similar to that of a public utility.

"Person."  Individuals, partnerships, or associations other than corporations, and includes their lessees, assignees, trustees, receivers, executors, administrators, or other successors in interest.

"Public utility."

(1)  Any person or corporations now or hereafter owning or operating in this Commonwealth equipment or facilities for:

(i)  Producing, generating, transmitting, distributing or furnishing natural or artificial gas, electricity, or steam for the production of light, heat, or power to or for the public for compensation.

(ii)  Diverting, developing, pumping, impounding, distributing, or furnishing water to or for the public for compensation.

(iii)  Transporting passengers or property as a common carrier.

(iv)  Use as a canal, turnpike, tunnel, bridge, wharf, and the like for the public for compensation.

(v)  Transporting or conveying natural or artificial gas, crude oil, gasoline, or petroleum products, materials for refrigeration, or oxygen or nitrogen, or other fluid substance, by pipeline or conduit, for the public for compensation.

(vi)  Conveying or transmitting messages or communications, except as set forth in paragraph (2)(iv), by telephone or telegraph or domestic public land mobile radio service including, but not limited to, point-to-point microwave radio service for the public for compensation.

(vii)  Sewage collection, treatment, or disposal for the public for compensation.

(viii)  Providing limousine service in a county of the second class pursuant to Subchapter B of Chapter 11 (relating to limousine service in counties of the second class).

(2)  The term does not include:

(i)  Any person or corporation, not otherwise a public utility, who or which furnishes service only to himself or itself.

(ii)  Any bona fide cooperative association which furnishes service only to its stockholders or members on a nonprofit basis.

(iii)  Any producer of natural gas not engaged in distributing such gas directly to the public for compensation.

(iv)  Any person or corporation, not otherwise a public utility, who or which furnishes mobile domestic cellular radio telecommunications service.

(v)  Any building or facility owner/operators who hold ownership over and manage the internal distribution system serving such building or facility and who supply electric power and other related electric power services to occupants of the building or facility.

(vi)  Electric generation supplier companies, except for the limited purposes as described in sections 2809 (relating to requirements for electric generation suppliers) and 2810 (relating to revenue-neutral reconciliation).

(3)  For the purposes of sections 2702 (relating to construction, relocation, suspension and abolition of crossings), 2703 (relating to ejectment in crossing cases) and 2704 (relating to compensation for damages occasioned by construction, relocation or abolition of crossings) and those portions of sections 1501 (relating to character of service and facilities), 1505 (relating to proper service and facilities established on complaint) and 1508 (relating to reports of accidents), as those sections or portions thereof relate to safety only, a municipal authority or transportation authority organized under the laws of this Commonwealth shall be considered a public utility when it owns or operates, for the carriage of passengers or goods by rail, a line of railroad composed of lines formerly owned or operated by the Pennsylvania Railroad, the Penn-Central Transportation Company, the Reading Company or the Consolidated Rail Corporation.

"Railroad."  Every railroad, other than a street railway, by whatsoever power operated, for public use in the conveyance of passengers or property, or both, and all the facilities thereof.

"Rate."  Every individual, or joint fare, toll, charge, rental, or other compensation whatsoever of any public utility, or contract carrier by motor vehicle, made, demanded, or received for any service within this part, offered, rendered, or furnished by such public utility, or contract carrier by motor vehicle, whether in currency, legal tender, or evidence thereof, in kind, in services or in any other medium or manner whatsoever, and whether received directly or indirectly, and any rules, regulations, practices, classifications or contracts affecting any such compensation, charge, fare, toll, or rental.

"Rate base."  The value of the whole or any part of the property of a public utility which is used and useful in the public service.

"Service."  Used in its broadest and most inclusive sense, includes any and all acts done, rendered, or performed, and any and all things furnished or supplied, and any and all facilities used, furnished, or supplied by public utilities, or contract carriers by motor vehicle, in the performance of their duties under this part to their patrons, employees, other public utilities, and the public, as well as the interchange of facilities between two or more of them, but shall not include any acts done, rendered or performed, or any thing furnished or supplied, or any facility used, furnished or supplied by public utilities or contract carriers by motor vehicle in the transportation of voting machines to and from polling places for or on behalf of any political subdivision of this Commonwealth for use in any primary, general or special election, or in the transportation of any injured, ill or dead person, or in the transportation by towing of wrecked or disabled motor vehicles, or in the transportation of pulpwood or chemical wood from woodlots.

"Service line."  The pipe and appurtenances of the gas utility which connect any main with either the point of connection of a customer's service line or the meter of the public utility if the utility owns all the pipe and appurtenances between its main and meter.

"Street railway."  Every railroad and railway, or any extension or extensions thereof, by whatsoever power operated, for public use in the conveyance of passengers or property, or both, located mainly or in part upon, above, below, through, or along any highway in any city, borough, or town, and not constituting or used as a part of a trunk line railroad system, and all the facilities thereof.

"Tariff."  All schedules of rates, all rules, regulations, practices, or contracts involving any rate or rates, including contracts for interchange of service, and, in the case of a common carrier, schedules showing the method of distribution of the facilities of such common carrier.

"Transportation of passengers or property."  Any and all service in connection with the receiving, transportation, elevation, transfer in transit, ventilation, refrigeration, icing, storage, handling, and delivering of property, baggage or freight, as well as any and all service in connection with the transportation or carrying of passengers, but shall not mean any service in connection with the receiving, transportation, handling or delivering of voting machines to and from polling places for or on behalf of any political subdivision of this Commonwealth for use in any primary, general or special election, or the transportation of any injured, ill or dead person, or the transportation by towing of wrecked or disabled motor vehicles, or the transportation of pulpwood or chemical wood from woodlots.

(Mar. 7, 1984, P.L.104, No.22, eff. 60 days; Sept. 27, 1984, P.L.721, No.153, eff. 60 days; Dec. 21, 1984, P.L.1265, No.240, eff. imd.; Dec. 21, 1984, P.L.1270, No.241, eff. imd.; Oct. 10, 1985, P.L.257, No.62, eff. 60 days; June 30, 1988, P.L.481, No.81, eff. 60 days; Dec. 3, 1996, P.L.802, No.138, eff. Jan. 1, 1997; June 22, 1999, P.L.122, No.21, eff. June 30, 2000; Apr. 2, 2002, P.L.218, No.23, eff. imd.; Nov. 30, 2004, P.L.1578, No.201, eff. 14 days)

2004 Amendment.  Act 201 amended par. (4) of the def. of "common carrier by motor vehicle."

2002 Amendment.  Act 23 added par. (1)(viii) of the def. of "public utility."

1999 Amendment.  Act 21 added the def. of "city natural gas distribution operation."

1996 Amendment.  Act 138 amended the intro. par. of par. (2) of the def. of "public utility" and added par. (2)(v) and (vi).

1988 Amendment.  Act 81 amended the def. of "common carrier by motor vehicle."

1985 Amendment.  Act 62 amended the def. of "public utility."

1984 Amendments.  Act 22 added the defs. of "customer's service line" and "service line," Acts 153 and 240 added the def. of "rate base" and Act 241 amended the def. of "public utility." The amendments by Acts 153 and 240 are identical.

Cross References.  Section 102 is referred to in sections 510, 1308, 1503, 1509, 1522, 2202, 2212 of this title; section 5303 of Title 15 (Corporations and Unincorporated Associations); sections 103, 202, 204 of Title 26 (Eminent Domain); section 8401 of Title 74 (Transportation).



Section 103 - Prior rights preserved

§ 103.  Prior rights preserved.

(a)  Existing law continued.--Except as otherwise specifically provided in this part, it is the intention of this part to continue existing law. Any public utility, contract carrier by motor vehicle, or broker rendering service or having the right to render service on the day preceding the effective date of this part shall be entitled to the full enjoyment and the exercise of all and every right, power and privilege which it lawfully possessed on that date.

(b)  Existing proceedings, certificates, regulations, tariffs and contracts.--All litigation, hearings, investigations, and other proceedings whatsoever, pending under any repealed statute supplied by this part, shall continue and remain in full force and effect, and may be continued and completed under the provisions of this part. All certificates, permits, licenses, orders, rules, regulations or tariffs made, issued, or filed under any repealed statute supplied by this part, and in full force and effect upon the effective date of this part, shall remain in full force and effect for the term issued, or until revoked, vacated, or modified under the provisions of this part. All existing contracts and obligations of the commission or its predecessor, entered into or created under any repealed statute supplied by this part, and in force and effect upon the effective date of this part, shall remain in full force and effect and shall continue to be performed by the commission.

(c)  Remedies cumulative.--Except as otherwise provided in this part, nothing in this part shall abridge or alter the existing rights of action or remedies in equity or under common or statutory law of this Commonwealth, and the provisions of this part shall be cumulative and in addition to such rights of action and remedies.

Cross References.  Section 103 is referred to in section 1102 of this title.



Section 104 - Interstate and foreign commerce

§ 104.  Interstate and foreign commerce.

The provisions of this part, except when specifically so provided, shall not apply, or be construed to apply, to commerce with foreign nations, or among the several states, except insofar as the same may be permitted under the provisions of the Constitution of the United States and the acts of Congress.






Chapter 3 - Public Utility Commission

Section 301 - Establishment, members, qualifications and chairman

CHAPTER 3

PUBLIC UTILITY COMMISSION

Subchapter

A.  General Provisions

B.  Investigations and Hearings

Enactment.  Chapter 3 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Special Provisions in Appendix.  See sections 14 and 15 of Act 114 of 1986 in the appendix to this title for special provisions relating to reestablishment and termination of commission.

Cross References.  Chapter 3 is referred to in section 515 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

301.  Establishment, members, qualifications and chairman.

302.  Removal of commissioner.

303.  Seal.

304.  Administrative law judges.

305.  Director of operations, secretary, employees and    consultants.

306.  Office of Trial Staff (Repealed).

307.  Inspectors for enforcement.

308.  Bureaus and offices.

308.1. Consumer protection and information.

308.2. Other bureaus, offices and positions.

309.  Oaths and subpoenas.

310.  Depositions.

311.  Witness fees.

312.  Privilege and immunity.

313.  Joint hearings and investigations; reciprocity.

314.  Investigation of interstate rates, facilities and service.

315.  Burden of proof.

316.  Effect of commission action.

317.  Fees for services rendered by commission.

318.  Commission to cooperate with other departments.

319.  Code of ethics.

320.  Annual appropriations.

321.  Annual reports.

§ 301.  Establishment, members, qualifications and chairman.

(a)  Appointment and terms of members.--The Pennsylvania Public Utility Commission, established by the act of March 31, 1937 (P.L.160, No.43), as an independent administrative commission, is hereby continued as such. Prior to the third Tuesday in January of 1987, the commission shall consist of five members who shall be appointed by the Governor, by and with the advice and consent of two-thirds of all the members of the Senate, for a term of ten years, provided that the term of any member appointed to fill a vacancy existing on the effective date of this amendatory act and prior to the third Tuesday in January of 1987 shall expire on March 31, 1987. Vacancies on April 1, 1987, shall be filled as follows: One term shall be until April 1, 1990, and one term shall be until April 1, 1992. Confirmation of such gubernatorial appointees shall be by a majority of the members of the Senate. If other vacancies occur between the effective date of this amendatory act and April 1, 1987, the term shall be the balance of the term to which the predecessor had been appointed. Vacancies after April 1, 1987, shall be filled for the balance of the term to which a predecessor had been appointed. Thereafter, the commission shall consist of five members appointed by the Governor, by and with the advice and consent of a majority of the members of the Senate, for a term of five years. The Governor may submit the nomination to the Senate within 60 days prior to the expiration of the term or the effective date of the resignation of the member whom the nominee would replace and shall submit that nomination no later than 90 days after the expiration of the term or the effective date of the resignation. A commissioner may continue to hold office for a period not to exceed six months beyond the expiration of his term if his successor has not been duly appointed and qualified according to law.

(b)  Qualifications and restrictions.--Each commissioner, at the time of his appointment and qualification, shall be a resident of this Commonwealth and shall have been a qualified elector therein for a period of at least one year next preceding his appointment, and shall also be not less than 25 years of age. No person shall be appointed a member of the commission or hold any place, position or office under it, who occupies any official relation to any public utility or who holds any other appointive or elected office of the Commonwealth or any political subdivision thereof. Commencing July 1, 1977, commissioners shall devote full time to their official duties. No commissioner shall hold any office or position, the duties of which are incompatible with the duties of his office as commissioner, or be engaged in any business, employment or vocation, for which he shall receive any remuneration, except as provided in this chapter. No employee, appointee or official engaged in the service of or in any manner connected with, the commission shall hold any office or position, or be engaged in any employment or vocation, the duties of which are incompatible with his employment in the service of or in connection with the work of the commission. No commissioner shall be paid or accept for any service connected with the office, any fee or emolument other than the salary and expenses provided by law. No commissioner shall participate in any hearing or proceeding in which he has any direct or indirect pecuniary interest. Within 90 days of confirmation, each commissioner shall disclose, at that time and thereafter annually, the existence of all security holdings in any public utility or its affiliates held by such commissioner, his or her spouse and any minor or unemancipated children and must either divest or place in a blind trust such securities. As used in this part, blind trust means a trust over which neither the commissioners, their spouses, nor any minor or unemancipated children shall exercise any managerial control, and from which neither the commissioners, their spouses, nor any minor or unemancipated children shall receive any income from the trust during the commissioner's tenure of office. Such disclosure statement shall be filed with the secretary of the commission and shall be open to inspection by the public during the normal business hours of the commission during the tenure of the commissioner. Every commissioner, and every individual or official, employed or appointed to office under, in the service of, or in connection with, the work of the commission, is forbidden, directly or indirectly, to solicit or request from, or to suggest or recommend to any public utility, or to any officer, attorney, agent or employee thereof, the appointment of any individual to any office, place or position in, or the employment of any individual in any capacity by, such public utility. Every commissioner, every bureau or office director and every administrative law judge employed or appointed to office under, in the service of or in connection with the work of the commission, is prohibited from accepting employment with any public utility subject to the rules and regulations of the commission for a period of one year, and every commissioner is prohibited from appearing before the commission on behalf of any public utility subject to the rules and regulations of the commission for a period of three years, after terminating employment or service with the commission. If any person employed or appointed in the service of the commission violates any provision of this section, the commission shall forthwith remove him from the office or employment held by him.

(c)  Chairman.--A member designated by the Governor shall be the chairman of the commission during such member's term of office, except that within 120 days following the third Tuesday in January 1987, and, every four years thereafter, the Governor shall designate a chairman. The commissioners shall annually elect a member to serve as the vice chairman of the commission. When present, the chairman shall preside at all meetings, but in his absence the vice chairman or, in his absence, a member, designated by the chairman, shall preside and shall exercise, for the time being, all the powers of the chairman. The chairman shall have such powers and duties as authorized by the commission as provided in section 331(b) (relating to powers of commission and administrative law judges).

(d)  Quorum.--A majority of the members of the commission serving in accordance with law shall constitute a quorum and such majority, acting unanimously, shall be required for any action, including the making of any order or the ratification of any act done or order made by one or more of the commissioners. No vacancy in the commission shall impair the right of a quorum of the commissioners to exercise all the rights and perform all the duties of the commission.

(e)  Compensation.--Each of the commissioners shall receive an annual salary of $55,000, except the chairman, who shall receive an annual salary of $57,500.

(f)  Open proceedings.--The proceedings of the commission shall be conducted in accordance with the provisions of the act of July 19, 1974 (P.L.486, No.175), referred to as the Public Agency Open Meeting Law.

(g)  Monitoring cases.--Each commissioner shall be responsible for monitoring specified cases as shall be assigned to him in a manner determined by the commission. All proceedings properly before the commission shall be assigned immediately upon filing.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

2002 Partial Repeal.  Section 4 of Act 231 of 2002 provided that section 301 is repealed insofar as it relates to the consent required by the Senate to appointments by the Governor.

1993 Partial Repeal.  Section 2 of Act 30 repealed subsec. (e) insofar as it is inconsistent with Act 30.

1986 Amendment.  Act 114 amended subsecs. (a), (b), (c) and (e). Section 16 provided that as much of the amendment to subsec. (a) as relates to the advice and consent of a majority of all the members of the Senate shall apply on and after the third Tuesday of January 1987.

References in Text.  The act of July 19, 1974 (P.L.486, No.175), referred to as the Public Agency Open Meeting Law, referred to in subsec. (f), was repealed by the act of July 3, 1986 (P.L.388, No.84), known as the Sunshine Act. The Sunshine Act was repealed by the act of October 15, 1998 (P.L.729, No.93). The subject matter is now contained in Chapter 7 of Title 65 (Public Officers).

Cross References.  Section 301 is referred to in section 302 of this title.



Section 302 - Removal of commissioner

§ 302.  Removal of commissioner.

The Governor, by and with the consent of two-thirds of all of the members of the Senate, shall remove from office any commissioner who violates the provision of section 301(b) (relating to establishment, members, qualifications and chairman) requiring commissioners to devote full time to their official duties and may remove any commissioner for inefficiency, neglect of duty or misconduct in office, giving him a copy of the charges against him, and affording him an opportunity to be publicly heard in person or by counsel in his own defense upon not less than ten days notice. If the commissioner is removed, the Governor shall file with the Department of State a complete statement of all charges made against the commissioner and his finding thereon, together with a complete record of the proceedings.

Cross References.  Section 302 is referred to in section 319 of this title.



Section 303 - Seal

§ 303.  Seal.

The commission shall adopt and use an official seal, by which the commission shall authenticate its proceedings, and of which seal the courts shall take judicial notice. A copy of any paper or document on file with the commission authenticated by any such seal shall be evidence equally and in like manner as the original.



Section 304 - Administrative law judges

§ 304.  Administrative law judges.

(a)  General rule.--The office of administrative law judge to the Pennsylvania Public Utility Commission is hereby created. The commission shall have the power to appoint as many qualified and competent administrative law judges as may be necessary for proceedings pursuant to this part, and who shall devote full time to their official duties and who shall perform no duties inconsistent with their duties and responsibilities as administrative law judges. Administrative law judges shall be afforded employment security as provided by the act of August 5, 1941 (P.L.752, No.286), known as the "Civil Service Act." Compensation for administrative law judges shall be established by the commission. If the commission is occasionally and temporarily understaffed of administrative law judges, the commission may appoint qualified and competent persons who meet the minimum standards established by this part to temporarily serve as such judges, who shall serve at the pleasure of the commission and shall receive such compensation as the commission may establish.

(b)  Staff.--The commission may appoint secretaries and legal or technical advisors to assist each judge in performance of his duties or may assign personnel from any of the other bureaus within the commission.

(c)  Qualifications.--All judges must meet the following minimum requirements:

(1)  Be an attorney in good standing before the Supreme Court of Pennsylvania.

(2)  Have three years of practice before administrative agencies or equivalent experience.

(3)  Conform to such other requirements as shall be established by the commission.

(d)  Chief administrative law judge.--The commission shall appoint a chief administrative law judge who shall be responsible for assigning a hearing judge to every proceeding before the commission which may require the utilization of an administrative law judge and who shall receive remuneration above that of any other administrative law judge. The position of chief administrative law judge may not be withdrawn from a person so appointed, nor his salary diminished, except for good cause shown. The chief administrative law judge shall have such other responsibilities as the commission may by rule prescribe.

(June 29, 1982, P.L.658, No.187, eff. imd.; Oct. 31, 1995, P.L.348, No.59, eff. 60 days)

1995 Amendment.  Act 59 amended subsec. (d).

1982 Amendment.  Act 187 amended subsec. (a).



Section 305 - Director of operations, secretary, employees and consultants

§ 305.  Director of operations, secretary, employees and consultants.

(a)  Director of operations.--The commission may appoint a director of operations who shall serve at the pleasure of the commission and shall be responsible for the day-to-day administration and operation of the bureaus and offices of the commission, except that the director of operations shall have responsibility for the prosecutorial function only with regard to administrative matters.

(b)  Secretary.--The commission may appoint and fix the compensation of a secretary to hold office at its pleasure. The secretary shall have such powers and shall perform such duties not contrary to law as the commission shall prescribe. The commission shall have power and authority to designate, from time to time, one of its clerks to perform the duties of the secretary during his absence, and the clerk so designated shall possess, for the time so designated, the powers of the secretary of the commission.

(c)  Employees and consultants.--The commission may appoint, fix the compensation of, authorize and delegate such officers, consultants, experts, engineers, statisticians, accountants, inspectors, clerks and employees as may be appropriate for the proper conduct of the work of the commission. The total compensation paid to consultants in any fiscal year shall not exceed 4% of the commission's budget. The commission shall keep records of the names of each consultant, the services performed for the commission, and the amounts expended for each consultant's services. The commission shall submit these records as a part of its annual budget submission. Such records shall be a matter of public record open for inspection at the office of the commission during the normal business hours of the commission. The commission shall establish, after consultation with the Civil Service Commission, standardized qualifications for employment and advancement, and all titles, and establish different standards for different kinds, grades, and classes of similar work or service. The employees of the commission shall be afforded employment security as provided by the act of August 5, 1941 (P.L.752, No.286), known as the "Civil Service Act," or the appropriate collective bargaining agreement, whichever is applicable, but the commission shall set the salaries of all employees in accordance with the employment standards established under this section.

(July 10, 1986, P.L.1238, No.114; Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 amended subsec. (a).

1986 Amendment.  Act 114 amended the entire section, effective in 60 days as to subsec. (a) and immediately as to the remainder of the section.



Section 306 - Office of Trial Staff (Repealed)

§ 306.  Office of Trial Staff (Repealed).

2008 Repeal.  Section 306 was repealed October 15, 2008, P.L.1592, No.129, effective in 30 days.



Section 307 - Inspectors for enforcement

§ 307.  Inspectors for enforcement.

The commission may employ such inspectors, as it may deem necessary, for the purpose of enforcing the provisions of this part. Such inspectors are hereby declared to be police officers, and are hereby given police power and authority throughout this Commonwealth to arrest on view, without writ, rule, order, or process, any person operating as a motor carrier or common carrier by airplane without a certificate or permit required by this part. Such inspectors are hereby given authority to stop vehicles on the highways of this Commonwealth, and to inspect the cargoes of such vehicles, and any receipts or bills of lading pertaining to such cargoes.



Section 308 - Bureaus and offices

§ 308.  Bureaus and offices.

(a)  Enumeration.--There shall be established within the commission the following bureaus and functions:

(1)  Law Bureau.

(2)  (Deleted by amendment).

(3)  Bureau of Consumer Services.

(4)  (Deleted by amendment).

(b)  Law Bureau.--The Law Bureau shall be a multifunction legal staff, consisting of a prosecutory function, an advisory function, a representational function and an enforcement function. The Director of the Law Bureau shall be the chief counsel of the commission and shall serve at the pleasure of the commission. The commission may also, from time to time, appoint such assistant counsel to the commission as may be required for the proper conduct of the work of the Law Bureau. Assistant counsel may be removed by the commission only for good cause. The Law Bureau shall advise the commission on any and all matters. No counsel shall in the same case or a factually related case perform duties in the prosecutory and advisory functions, if such performance would represent a conflict of interest. Except for litigation referred to the Attorney General or other appropriate outside counsel, the Law Bureau solely shall be responsible to represent the commission upon appeals and other hearings in the courts of common pleas and in the Commonwealth Court, Supreme Court or other courts of this Commonwealth or in any Federal court or agency and in actions instituted to recover penalties and to enforce regulations and orders of the commission. If necessary to protect the public interest, the Law Bureau, pursuant to its prosecutorial function, may initiate and participate in proceedings before the commission.

(c)  Bureau of Conservation, Economics and Energy Planning.--(Deleted by amendment).

(d)  Bureau of Consumer Services.--

(1)  The Bureau of Consumer Services shall investigate and issue final determinations on all informal consumer complaints and shall advise the commission as to the need for formal commission action on any matters brought to its attention by the complaints. Any party may appeal a final determination issued by the Bureau of Consumer Services and seek review by an administrative law judge or special agent subject to the procedures in section 335 (relating to initial decisions). The bureau shall on behalf of the commission keep records of all complaints received, the matter complained of, the utility involved, and the disposition thereof and shall at least annually report to the commission on such matters. The commission may take official notice of all complaints and the nature thereof in any proceeding before the commission in which the utility is a party. The commission shall adopt, publish and generally make available rules by which a consumer may make informal complaints. The bureau shall also assist and advise the commission on matters of safety compliance by public utilities.

(2)  Annually on or before April 15, the commission shall submit a report to the Governor and to the Business and Commerce Committee of the House and the Community and Economic Development Committee of the Senate. The report shall compare all nonresidential categories of ratepayers for all electric and gas public utilities so that reasonably accurate comparisons of rates can be made between similar individuals or groups of nonresidential ratepayers receiving services in different service areas.

(e)  Office of Special Assistants.--(Deleted by amendment).

(f)  Other bureaus and offices.--(Deleted by amendment).

(g)  Staff testimony.--(Deleted by amendment).

(Oct. 15, 1980, P.L.950, No.164, eff. Jan. 20, 1981; Dec. 18, 1980, P.L.1247, No.226, eff. Jan. 20, 1981; July 10, 1986, P.L.1238, No.114; Oct. 15, 2008, P.L.1592, No.129, eff. 30 days; Feb. 14, 2012, P.L.72, No.11, eff. 60 days)

2012 Amendment.  Act 11 amended subsec. (b).

2008 Amendment.  Act 129 amended subsec. (b) and deleted subsecs. (a)(2) and (4), (c), (e), (f) and (g).

1986 Amendment.  Act 114 amended the entire section, effective in 60 days as to subsecs. (a), (b), (e) and (g) and immediately as to the remainder of the section.



Section 308.1 - Consumer protection and information

§ 308.1.  Consumer protection and information.

(a)  Informal complaints.--The commission shall promulgate regulations by which a consumer may make informal complaints. A party may appeal a determination regarding the informal complaint and seek review by an administrative law judge or special agent subject to the procedures in section 335 (relating to initial decisions and release of documents). The commission shall keep records of each informal complaint received, the matter complained of, the utility involved and the disposition and shall at least annually prepare a report on these matters.

(b)  Rate comparison report.--Annually, by April 15, the commission shall submit a report to the Governor and to the General Assembly. The report shall compare all categories of ratepayers for all electric and gas public utilities so that reasonably accurate comparisons of rates can be made between similar individuals or groups of ratepayers receiving services in different service areas.

(Nov. 30, 2004, P.L.1578, No.201, eff. 14 days)

2004 Amendment.  Act 201 added section 308.1.



Section 308.2 - Other bureaus, offices and positions

§ 308.2.  Other bureaus, offices and positions.

(a)  Establishment of other bureaus, offices and positions.--In addition to the specific bureaus established in this part, the commission may establish other bureaus, offices and positions to perform the following functions:

(1)  Review and provide advice regarding applications, petitions, tariff filings and other matters filed with the commission.

(2)  Provide advice, review exceptions and prepare orders regarding matters to be adjudicated.

(3)  Conduct financial reviews, earnings analyses and other financial studies.

(4)  Conduct economic research, forecasting, energy conservation studies, cost studies and other economic studies related to public utilities.

(5)  Monitor industry markets to detect anticompetitive, discriminatory or other unlawful conduct.

(6)  Insure adequate maintenance, safety and reliability of utility networks.

(7)  Insure adequate service quality, efficiency and availability at just and reasonable rates.

(8)  Conduct financial, management, operational and special audits.

(9)  Provide consumer information, consumer protection and informal resolution of complaints.

(10)  Insure adequate safety, insurance, fitness and other requirements relevant to transportation utilities.

(11)  Take appropriate enforcement actions, including rate proceedings, service proceedings and application proceedings, necessary to insure compliance with this title, commission regulations and orders.

(12)  Perform other functions the commission deems necessary for the proper work of the commission.

(b)  Prohibition on commingling of functions.--A commission employee engaged in a prosecutory function may not, in that matter or a factually related matter, provide advice or assistance to a commission employee performing an advisory function as to that matter.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days; Feb. 14, 2012, P.L.72, No.11, eff. 60 days)

2012 Amendment.  Act 11 amended subsec. (a)(11).

2008 Amendment.  Act 129 added section 308.2.



Section 309 - Oaths and subpoenas

§ 309.  Oaths and subpoenas.

The commission, or its representative, shall have the power, in any part of this Commonwealth, to subpoena witnesses, to administer oaths, to examine witnesses, or to take such testimony, or compel the production of such books, records, papers, and documents as it may deem necessary or proper in, and pertinent to, any proceeding, investigation, or hearing, held or had by it, and to do all necessary and proper things and acts in the lawful exercise of its powers or the performance of its duties. The fees for serving a subpoena shall be the same as those paid sheriffs for similar services.



Section 310 - Depositions

§ 310.  Depositions.

The commission, or any commissioner, or any party to proceedings before the commission, may cause the deposition of witnesses residing within or without this Commonwealth to be taken in the manner prescribed by the Pennsylvania Rules of Civil Procedure for taking depositions in civil actions.



Section 311 - Witness fees

§ 311.  Witness fees.

Witnesses who are summoned before the commission shall be paid the same fees and mileage as are paid to witnesses in the courts of common pleas. Witnesses whose depositions are taken pursuant to the provisions of this part, and the officer taking the same, shall be entitled to the same fees as are paid for like services in such courts. All disbursements made in the payment of such fees shall be included in and paid in the same manner as is provided for the payment of other expenses of the commission.



Section 312 - Privilege and immunity

§ 312.  Privilege and immunity.

No person shall be excused from testifying or from producing any book, document, paper, or account in any investigation or inquiry by, or hearing before, the commission or its representative, when ordered to do so, upon the ground that the testimony or evidence, book, document, paper, or account required may tend to incriminate him or subject him to penalty or forfeiture. No person shall be prosecuted, punished, or subjected to any forfeiture or penalty for or on account of any act, transaction, matter, or thing concerning which he shall have been compelled, under objection, to testify or produce documentary evidence. No person so testifying shall be exempt from prosecution or punishment for any perjury committed by him in his testimony.



Section 313 - Joint hearings and investigations; reciprocity

§ 313.  Joint hearings and investigations; reciprocity.

(a)  Joint hearings and investigations.--The commission shall have full power and authority to make joint investigations, hold joint hearings within or without this Commonwealth, and issue joint or concurrent orders in conjunction or concurrence with any official, board, commission, or agency of any state or of the United States, whether in the holding of such investigations or hearings, or in the making of such orders, the commission shall function under agreements or compacts between states or under the concurrent power of states to regulate the interstate commerce, or as an agency of the Federal Government, or otherwise.

(b)  Reciprocity.--The commission shall have full power and authority to arrange reciprocity of treatment of public utilities and contract carriers by motor vehicle of this Commonwealth by regulatory bodies, under regulatory laws of other states, and to that end the commission is hereby vested with power to impose upon public utilities and contract carriers by motor vehicle of other states, the same penalties, restrictions, and regulations as are imposed by the regulatory body of such other states upon public utilities and contract carriers by motor vehicle of this Commonwealth when operating into, out of, or through such other states.



Section 314 - Investigation of interstate rates, facilities and service

§ 314.  Investigation of interstate rates, facilities and service.

The commission may investigate the interstate rates, traffic facilities, or service of any public utility within this Commonwealth, and when such rates, facilities or service are, in the determination of the commission, unjust, unreasonable, discriminatory or in violation of any Federal law, or in conflict with the rulings, orders or regulations of any Federal regulatory body, the commission may apply, by petition to the proper Federal regulatory body, for relief, or may present to the proper Federal regulatory body all facts coming to its knowledge as to the violation of the rules, orders, or regulations of such regulatory body, or as to the violation of the particular Federal law.



Section 315 - Burden of proof

§ 315.  Burden of proof.

(a)  Reasonableness of rates.--In any proceeding upon the motion of the commission, involving any proposed or existing rate of any public utility, or in any proceedings upon complaint involving any proposed increase in rates, the burden of proof to show that the rate involved is just and reasonable shall be upon the public utility. The commission shall give to the hearing and decision of any such proceeding preference over all other proceedings, and decide the same as speedily as possible.

(b)  Compliance with commission determinations and orders.--In any case involving any alleged violation by a public utility, contract carrier by motor vehicle, or broker of any lawful determination or order of the commission, the burden of proof shall be upon the public utility, contract carrier by motor vehicle, or broker complained against, to show that the determination or order of the commission has been complied with.

(c)  Adequacy of services and facilities.--In any proceeding upon the motion of the commission, involving the service or facilities of any public utility, the burden of proof to show that the service and facilities involved are adequate, efficient, safe, and reasonable shall be upon the public utility.

(d)  Justification of accounting entries.--The burden of proof to justify every accounting entry questioned by the commission shall be upon the public utility making, authorizing, or requiring such entry, and the commission may suspend any charge or credit pending submission of such proof by such public utility.

(e)  Use of future test year.--In discharging its burden of proof the utility may utilize a future test year or a fully projected future test year, which shall be the 12-month period beginning with the first month that the new rates will be placed in effect after application of the full suspension period permitted under section 1308(d) (relating to voluntary changes in rates). The commission shall promptly adopt rules and regulations regarding the information and data to be submitted when and if a future test period or a fully projected future test year is to be utilized. Whenever a utility utilizes a future test year or a fully projected future test year in any rate proceeding and such future test year or a fully projected test year forms a substantive basis for the final rate determination of the commission, the utility shall provide, as specified by the commission in its final order, appropriate data evidencing the accuracy of the estimates contained in the future test year or a fully projected future test year, and the commission may after reasonable notice and hearing, in its discretion, adjust the utility's rates on the basis of such data. Notwithstanding section 1315 (relating to limitation on consideration of certain costs for electric utilities), the commission may permit facilities which are projected to be in service during the fully projected future test year to be included in the rate base.

(Feb. 14, 2012, P.L.72, No.11, eff. 60 days)

2012 Amendment.  Act 11 amended subsec. (e).

Cross References.  Section 315 is referred to in section 332 of this title.



Section 316 - Effect of commission action

§ 316.  Effect of commission action.

Whenever the commission shall make any rule, regulation, finding, determination or order, the same shall be prima facie evidence of the facts found and shall remain conclusive upon all parties affected thereby, unless set aside, annulled or modified on judicial review. The issuing or registration by the commission of any certificate, license or permit whatsoever, under the provisions of this part, or any finding, determination or order made by the commission refusing or granting such certificates, licenses or permits, shall not be construed to revive or validate any lapsed, terminated, invalidated or void powers, franchises, rights or privileges; or to enlarge or add to the rights, powers, franchises or privileges contained in any charter, or in the grant of any franchise, or any supplement or amendment to any charter, or to give or remit any forfeiture.



Section 317 - Fees for services rendered by commission

§ 317.  Fees for services rendered by commission.

(a)  General rule.--The commission shall by rule establish on a reasonable cost basis the fees to be charged and collected for the following services:

(1)  Copies of paper, testimony and records.

(2)  Certifying a copy of any paper, testimony or record.

(3)  (Repealed).

(4)  Filing of each securities certificate, or each application for a certificate of public convenience, registration certificate, permit or license.

(b)  Fees for testing.--The commission shall by rule establish on a reasonable cost basis the fees to be charged and collected from public utilities for the testing of their instruments of precision and measuring apparatus.

(Dec. 20, 1982, P.L.1409, No.326, eff. 60 days; Apr. 4, 1990, P.L.104, No.22, eff. imd.)

1990 Amendment.  Act 22 amended subsec. (b). Section 2 provided that the fees for testing previously established by rule or regulation and currently in effect at the commission shall remain in full force and effect unless and until increased, decreased or otherwise modified pursuant to the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

1982 Repeal Note.  Act 326 repealed subsec. (a)(3).

Cross References.  Section 317 is referred to in section 510 of this title.



Section 318 - Commission to cooperate with other departments

§ 318.  Commission to cooperate with other departments.

(a)  Vehicle registration plates.--The Department of Transportation and the commission are hereby authorized and directed to cooperate in the issuance by the Department of Transportation, under the provisions of Title 75 (relating to vehicles), of registration plates for commercial motor vehicles, which will classify and identify motor vehicles operated under certificates or permits issued by the commission, without the necessity of the requirement of separate identification plates in addition to registration plates required under Title 75.

(b)  Purity of water supply.--The commission may certify to the Department of Environmental Resources any question of fact regarding the purity of water supplied to the public by any public utility over which it has jurisdiction, when any such question arises in any controversy or other proceeding before it, and upon the determination of such question by the department incorporate the department's findings in its decision.

(c)  Powers of certain governmental agencies unaffected.--Nothing in this part shall be construed to deprive the Department of Health or the Department of Environmental Resources of any jurisdiction, powers or duties now vested in them.

References in Text.  The Department of Environmental Resources, referred to in this section, was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.



Section 319 - Code of ethics

§ 319.  Code of ethics.

(a)  General rule.--Each commissioner and each administrative law judge shall conform to the following code of ethics for the Public Utility Commission. A commissioner and an administrative law judge must:

(1)  Avoid impropriety and the appearance of impropriety in all activities.

(2)  Perform all duties impartially and diligently.

(3)  Avoid all ex parte communications prohibited in this part.

(4)  Abstain publicly from expressing, other than in executive or public session, his personal views on the merits of a matter pending before the commission and require similar abstention on the part of commission personnel subject to his direction and control.

(5)  Require staff and personnel subject to his direction to observe the standards of fidelity and diligence that apply to the commissioner and administrative law judge.

(6)  Initiate appropriate disciplinary measures against commission personnel for unprofessional conduct.

(7)  Disqualify himself from proceedings in which his impartiality might be reasonably questioned.

(8)  Inform himself about his personal and fiduciary interests and make a reasonable effort to inform himself about the personal financial interests of his spouse and children.

(9)  Regulate his extra-curricular activities to minimize the risk of conflict with his official duties. He may speak, write or lecture and any reimbursed expenses, honorariums, royalties, or other moneys received in connection therewith shall be disclosed annually. Such disclosure statement shall be filed with the secretary of the commission and shall be open to inspection by the public during the normal business hours of the commission during the tenure of the commissioner or of the administrative law judge.

(10)  Refrain from solicitation of funds for any political, educational, religious, charitable, fraternal or civic purposes, although he may be an officer, director or trustee of such organizations.

(11)  Refrain from financial or business dealing which would tend to reflect adversely on impartiality, although the commissioner or administrative law judge may hold and manage investments which are not incompatible with the duties of his office.

(12)  Conform to such additional rules as the commission may prescribe.

(b)  Removal of commissioner for violation.--Any commissioner who violates the provisions of subsection (a) shall be removed from office in the manner provided in section 302 (relating to removal of commissioner).

(c)  Removal of judge for violation.--Any administrative law judge who violates the provisions of subsection (a) shall be removed from office in the manner provided by the act of August 5, 1941 (P.L.752, No.286), known as the "Civil Service Act."



Section 320 - Annual appropriations

§ 320.  Annual appropriations.

The following sums, or as much thereof as may be necessary, are hereby specifically appropriated from the restricted revenue account within the General Fund to the Public Utility Commission to provide for the operation of the commission for the fiscal period July 1, 1982 to June 30, 1983, for the purposes and in the amounts shown:

$5,759,000

4,438,000

5,309,000

5,020,000

(June 29, 1982, P.L.658, No.187, eff. July 1, 1982)

1982 Amendment.  Act 187 added section 320.



Section 321 - Annual reports

§ 321.  Annual reports.

The commission shall annually transmit, to the Governor and the General Assembly and shall make available to the public, a report on the conduct of the commission. The report shall include, but shall not be limited to, a summary of all rate proceedings completed within the reporting period, the amount of the rate increase requested in each such proceeding, the amount of the request granted by the commission in each such proceeding, the percentage increase in rates requested and granted in each such proceeding as compared to the percentage increase requested and granted in the most recent similar proceeding for the affected utility prior to the reporting period, a summary of other significant regulatory issues which the commission resolved during the reporting period, a summary of significant orders and decisions of the commission and the courts of the Commonwealth during the reporting period relating to public utilities, a summary of significant anticipated issues by type of utility and a status report of any commission action regarding these issues, and a summary of the audits completed by the commission during the reporting period. In the annual report and at such other times as the commission determines, the commission shall make recommendations to the Governor and the General Assembly which the commission believes to be necessary or desirable to protect the public interest.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 321.



Section 331 - Powers of commission and administrative law judges

SUBCHAPTER B

INVESTIGATIONS AND HEARINGS

Sec.

331.  Powers of commission and administrative law judges.

332.  Procedures in general.

333.  Prehearing procedures.

334.  Presiding officers.

335.  Initial decisions and release of documents.

Cross References.  Subchapter B is referred to in sections 2310, 3305 of Title 58 (Oil and Gas).

§ 331.  Powers of commission and administrative law judges.

(a)  General rule.--The commission may, on its own motion and whenever it may be necessary in the performance of its duties, investigate and examine the condition and management of any public utility or any other person or corporation subject to this part. In conducting the investigations the commission may proceed, either with or without a hearing, as it may deem best, but it shall make no order without affording the parties affected thereby a hearing. Any investigation, inquiry or hearing which the commission has power to undertake or hold shall be conducted pursuant to the provisions of this chapter.

(b)  Assignment of proceedings; powers of chairman.--All on-the-record proceedings shall be referred to an administrative law judge for decision except that in those proceedings involving a rate determination, safety matters, rulemaking procedures, unprotested applications or matters covered by section 335(a)(1) (relating to initial decisions), the commission may authorize the chairman to assign cases as provided in paragraphs (2) and (3); and, in addition, the commission may authorize the chairman to:

(1)  Designate the time and place for the conducting of investigations, inquiries and hearings.

(2)  Assign cases to a commissioner or commissioners for hearing, investigation, inquiry, study or other similar purposes.

(3)  Assign cases to special agents or administrative law judges for the taking and receiving of evidence.

(4)  Direct and designate officers and employees of the commission to make investigations, inspections, inquiries, studies and other like assignments for reports to the commission.

(5)  Be responsible through the secretary for specifically enumerated daily administrative operations of the commission.

(c)  Requirements for presiding officers.--There shall preside at the taking of evidence the commission, one or more commissioners, or one or more administrative law judges appointed as provided in this chapter. The functions of all presiding officers shall be conducted in an impartial manner. Any such officer may at any time withdraw from a proceeding if he deems himself disqualified, and, upon the filing in good faith of a timely and sufficient affidavit of personal bias or disqualification of any such officer, the commission shall determine the matter as a part of the record and decision in the proceeding.

(d)  Authority of presiding officers.--In addition to any administrative rules of procedure contained in this part, the commission may adopt and publish such additional rules of procedure as are not inconsistent with this part. Officers presiding at hearings shall have authority subject to the published rules of the commission and within its powers, to:

(1)  Administer oaths and affirmations.

(2)  Issue subpoenas authorized by law.

(3)  Rule upon offers of proof and receive relevant evidence, take or cause depositions to be taken whenever the ends of justice would be served thereby.

(4)  Regulate the course of the hearing.

(5)  Require persons requesting to make a statement at a public input hearing to state their name, occupation and place of employment for the record.

(6)  Hold conferences for settlement or simplification of the issues by consent of the parties.

(7)  Dispose of procedural requests or similar matters.

(8)  Make decisions or recommend decisions in conformity within this part.

(9)  Take any other action authorized by commission rule.

(e)  Interlocutory appeals.--A presiding officer may certify to the commission, or allow the parties an interlocutory appeal to the commission on any material question arising in the course of a proceeding, where he finds that it is necessary to do so to prevent substantial prejudice to any party or to expedite the conduct of the proceeding. The presiding officer or the commission may thereafter stay the proceeding if necessary to protect the substantial rights of any of the parties therein. The commission shall determine the question forthwith and the hearing and further decision shall thereafter be governed accordingly. No interlocutory appeal to the commission shall otherwise be allowed, except as may be allowed by the commission.

(f)  Declaratory orders.--The commission, with like effect as in the case of other orders, and in its sound discretion, may issue a declaratory order to terminate a controversy or remove uncertainty.

(g)  Official notice defined.--As used in this chapter the term "official notice" means a method by which the commission may notify all parties that no further evidence will be heard on a material fact and that unless the parties prove to the contrary, the commission's findings will include that particular fact.

(Nov. 26, 1978, P.L.1241, No.294, eff. 60 days; July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 amended subsec. (d).

1978 Amendment.  Act 294 amended subsec. (b).

Cross References.  Section 331 is referred to in sections 301, 332 of this title.



Section 332 - Procedures in general

§ 332.  Procedures in general.

(a)  Burden of proof.--Except as may be otherwise provided in section 315 (relating to burden of proof) or other provisions of this part or other relevant statute, the proponent of a rule or order has the burden of proof.

(b)  Admissibility of evidence.--Any oral or documentary evidence may be received, but the commission shall as a matter of policy provide for the exclusion of irrelevant, immaterial or unduly repetitious evidence. No sanction shall be imposed or rule or order be issued except upon consideration of the whole record or such portions thereof as may be cited by any party and as supported by and in accordance with the reliable, probative and substantial evidence.

(c)  Submission of evidence.--Every party is entitled to present his case or defense by oral or documentary evidence, to submit rebuttal evidence and to conduct such cross-examination as may be required for a full and true disclosure of the facts. The commission may, by rule, adopt procedures for the submission of all or part of the evidence in written form.

(d)  Record, briefs and argument.--The transcript of a public input hearing, the transcript of testimony and exhibits, together with all papers and requests filed in the proceeding, constitutes the exclusive record for decision, and shall be available for inspection by the public. Briefing and oral argument shall be held in accordance with rules established by the commission. For the purpose of this section, a public input hearing is a hearing held in the service area at which the ratepayers may offer testimony, written or otherwise, relating to any matter which has a bearing on the proceeding.

(e)  Official notice of facts.--When the commission's decision rests on official notice of a material fact not appearing in the evidence in the record, upon notification that facts are about to be or have been noticed, any party adversely affected shall have the opportunity upon timely request to show that the facts are not properly noticed or that alternative facts should be noticed. The commission in its discretion shall determine whether written presentations suffice, or whether oral argument, oral evidence, or cross-examination is appropriate in the circumstances. Nothing in this subsection shall affect the application by the commission in appropriate circumstances of the doctrine of judicial notice.

(f)  Actions of parties and counsel.--Any party who shall fail to be represented at a scheduled conference or hearing after being duly notified thereof, shall be deemed to have waived the opportunity to participate in such conference or hearing, and shall not be permitted thereafter to reopen the disposition of any matter accomplished thereat, or to recall for further examination of witnesses who were excused, unless the presiding officer shall determine that failure to be represented was unavoidable and that the interests of the other parties and the public would not be prejudiced by permitting such reopening or further examination. If the actions of a party or counsel in a proceeding shall be determined by the commission, after due notice and opportunity for hearing, to be obstructive to the orderly conduct of the proceeding and inimical to the public interest, the commission may reject or dismiss any rule or order in any manner proposed by the offending party or counsel, and, with respect to counsel, may bar further participation by him in any proceedings before the commission.

(g)  Decision of administrative law judge.--In all on-the-record proceedings referred to an administrative law judge under section 331(b) (relating to powers of commission and administrative law judges), hearings shall be commenced by the administrative law judge within 90 days after the proceeding is initiated, and he shall render a decision within 90 days after the record is closed, unless the commission for good cause by order allows an extension not to exceed an additional 90 days.

(h)  Exceptions and appeal procedure.--Any party to a proceeding referred to an administrative law judge under section 331(b) may file exceptions to the decision of the administrative law judge with the commission, in a form and manner and within the time to be prescribed by the commission. The commission shall rule upon such exceptions within 90 days after filing. If no exceptions are filed, the decision shall become final, without further commission action, unless two or more commissioners within 15 days after the decision request that the commission review the decision and make such other order, within 90 days of such request, as it shall determine. The Office of Trial Staff and the chief counsel shall be deemed to have automatic standing as a party to such proceeding and may file exceptions to any decision of the administrative law judge under this subsection.

(i)  Review of testimony.--Any party of record in an investigation or inquiry by or hearing before the commission or its representative whose testimony is recorded electronically and subsequently transcribed shall, upon request, be permitted to review the recording to ensure that it has been transcribed accurately. The commission may impose a fee in an amount not exceeding the actual costs involved for making the recording available. Any request to review the recording must be made within the time prescribed by commission regulation, and such request shall not be used to unreasonably delay commission proceedings. This section shall not be construed to require the electronic recording of testimony. The official record of a proceeding shall be the written transcript.

(Nov. 26, 1978, P.L.1241, No.294, eff. 60 days; Oct. 10, 1985, P.L.257, No.62, eff. 60 days; July 10, 1986, P.L.1238, No.114, eff. imd.; Apr. 21, 1989, P.L.11, No.3, eff. imd.)

1989 Amendment.  Act 3 added subsec. (i). Section 3 provided that Act 3 shall apply to any action pending before the commission or any action taken by the commission within 180 days prior to the effective date of Act 3.

1986 Amendment.  Act 114 amended subsec. (h).

1985 Amendment.  Act 62 amended subsec. (d).

1978 Amendment.  Act 294 added subsecs. (g) and (h).



Section 333 - Prehearing procedures

§ 333.  Prehearing procedures.

(a)  Conferences.--The presiding officer shall have the authority to hold one or more prehearing conferences during the course of the proceeding on his own motion or at the request of a party to the proceeding. The presiding officer shall normally hold at least one prehearing conference in proceedings where the issues are complex or where it appears likely that the hearing will last a considerable period of time. In addition to other matters which the commission may prescribe by rule, the presiding officer at a prehearing conference may direct the parties to exchange their evidentiary exhibits and witness lists prior to the hearing. Where good cause exists, the parties may at any time amend, by deletion or supplementation, their evidentiary exhibits and witness lists.

(b)  Depositions.--A party to the proceeding shall be able to take depositions of witnesses upon oral examination or written questions for purposes of discovering relevant, unprivileged information, subject to the following conditions:

(1)  The taking of depositions shall normally be deferred until there has been at least one prehearing conference.

(2)  The party seeking to take a deposition shall apply to the presiding officer for an order to do so.

(3)  The party seeking to take a deposition shall serve copies of the application on the other party or parties to the proceedings, who shall be given an opportunity, along with the deponent, to notify the presiding officer of any objections to the taking of the deposition.

(4)  The presiding officer shall not grant an application to take a deposition if he finds that the taking of the deposition would result in undue delay.

(5)  The presiding officer shall otherwise grant an application to take a deposition unless he finds that there is not good cause for doing so.

(6)  The deposing of a commission employee shall only be allowed upon an order of the presiding officer based on a specific finding that the party applying to take the deposition is seeking significant, unprivileged information not discoverable by alternative means. Any such order shall be subject to an interlocutory appeal to the commission.

(7)  An order to take a deposition shall be enforceable through the issuance of a subpoena ad testificandum.

(c)  Disclosure of information on witnesses.--At the prehearing conference or at some other reasonable time prior to the hearing, which may be established by commission rule, each party to the proceeding shall make available to the other parties to the proceeding the names of the witnesses he expects to call and the subject matter of their expected testimony. Where good cause exists, the parties shall have the right at any time to amend, by deletion or supplementation, the list of names of the witnesses they plan to call and the subject matter of the expected testimony of those witnesses.

(d)  Interrogatories.--Any party to a proceeding may serve written interrogatories upon any other party for purposes of discovering relevant, unprivileged information. A party served with interrogatories may, before the time prescribed either by commission rule or otherwise for answering the interrogatories, apply to the presiding officer for the holding of a prehearing conference for the mutual exchange of evidence exhibits and other information. Each interrogatory which requests information not previously supplied at a prehearing conference or hearing shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for the objections shall be stated in lieu of an answer. The party upon whom the interrogatories have been served shall serve a copy of the answers and objections within a reasonable time, unless otherwise specified, upon the party submitting the interrogatories. The party submitting the interrogatories may petition the presiding officer for an order compelling an answer to an interrogatory or interrogatories to which there has been an objection or other failure to answer. The commission shall designate an appropriate official, other than the Director of Trial Staff or any other employee of the Office of Trial Staff, on whom other parties to the proceeding may serve written interrogatories directed to the commission. That official shall arrange for agency personnel with knowledge of the facts to answer and sign the interrogatories on behalf of the commission. Interrogatories directed to the commission shall be allowed only upon an order of the commission based upon a specific finding that the interrogating party is seeking significant, unprivileged information not discoverable by alternative means. When participating in a commission proceeding, the Office of Trial Staff shall be subject to the same rules of discovery applicable to any other party to the case.

(e)  Requests for admissions.--A party to a proceeding may serve upon any other party and upon the commission to the same extent permissible in subsection (d) a written request for the admission, for purposes of the pending proceeding and to conserve hearing time, of any relevant, unprivileged, undisputed facts, the genuineness of any document described in the request, the admissibility of evidence, the order of proof and other similar matters.

(f)  Subpoena duces tecum.--A party to a proceeding may obtain in accordance with commission rules a subpoena duces tecum requiring the production of or the making available for inspection, copying or photographing of relevant necessary designated documents at a prehearing conference or other specific time and place.

(g)  Scheduling.--The presiding officer shall have the authority to impose schedules on the parties to the proceeding specifying the periods of time during which the parties may pursue each means of discovery available to them under the rules of the commission. Such schedules and time periods shall be set with a view to accelerating disposition of the case to the fullest extent consistent with fairness.

(h)  Certification of interlocutory appeals.--Except as provided in subsection (b)(6), an interlocutory appeal from a ruling of the presiding officer on discovery shall be allowed only upon certification by the presiding officer that the ruling involves an important question of law or policy which should be resolved at that time. Notwithstanding the presiding officer's certification, the commission shall have the authority to dismiss summarily the interlocutory appeal if it should appear that the certification was improvident. An interlocutory appeal shall not result in a stay of the proceedings except upon a finding by the presiding officer and the commission that extraordinary circumstances exist.

(i)  Protective orders.--The presiding officer shall have the authority, upon motion by a party or by the person from whom discovery is sought, and for good cause shown, to make any order, subject to the rules of the commission, which justice requires to protect the party or person.

(j)  Other subpoenas.--The presiding officer shall have the power in accordance with commission rules to issue subpoenas ad testificandum and duces tecum at any time during the course of the proceeding.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 amended subsec. (d).



Section 334 - Presiding officers

§ 334.  Presiding officers.

(a)  Presiding officers to decide.--The same presiding officer shall to the fullest extent possible preside at all the reception of evidence in a particular case to which he has been assigned. The same presiding officer who presides at the reception of evidence shall make the recommended decision or initial decision except where such presiding officer becomes unavailable to the commission.

(b)  Outside consultation prohibited.--Save to the extent required for the disposition of ex parte matters not prohibited by this part, no presiding officer shall consult any person or party on any fact in issue unless upon notice and opportunity for all parties to participate; nor shall any presiding officer be responsible to or subject to the supervision or direction of any officer, employee or agent engaged in the performance of investigative or prosecuting functions for the commission. No employee, appointee, commissioner or official engaged in the service of, or in any manner connected with the commission shall engage in ex parte communications save to the extent permitted by this part. No officer, employee or agent engaged in the performance of investigative or prosecuting functions for the commission in any case shall, in that or a factually related case, participate or advise in the decision, recommended decision or commission review, except as witness or counsel in public proceedings.

(c)  Ex parte communications.--Ex parte communications prohibited in this section shall mean any off-the-record communications to or by any member of the commission, administrative law judge, or employee of the commission, regarding the merits or any fact in issue of any matter pending before the commission in any contested on-the-record proceeding. Contested on-the-record proceeding means a proceeding required by a statute, constitution, published commission rule or regulation or order in a particular case, to be decided on the basis of the record of a commission hearing, and in which a protest or a petition or notice to intervene in opposition to requested commission action has been filed. This subsection does not prohibit off-the-record communications to or by any employee of the commission prior to the actual beginning of hearings in a contested on-the-record proceeding when such communications are solely for the purpose of seeking clarification of or corrections in evidentiary materials intended for use in the subsequent hearings.



Section 335 - Initial decisions and release of documents

§ 335.  Initial decisions and release of documents.

(a)  Procedures.--When the commission does not preside at the reception of evidence, the presiding officer shall initially decide the case, unless the commission requires, either in specific cases or by general rule, the entire record to be certified to it for decision. When the presiding officer makes an initial decision, that decision then shall be approved by the commission and may become the opinion of the commission without further proceeding within the time provided by commission rule. On review of the initial decision, the commission has all the powers which it would have in making the initial decision except as it may limit the issues on notice or by rule. When the commission makes the decision in a rate determination proceeding without having presided at the reception of the evidence, the presiding officer shall make a recommended decision to the commission in accordance with the provisions of this part. Alternatively, in all other matters:

(1)  the commission may issue a tentative decision or one of its responsible employees may recommend a decision; or

(2)  this procedure may be omitted in a case in which the commission finds on the record that due and timely execution of the functions imperatively and unavoidably so requires.

(b)  Exceptions or proposed findings and conclusions.--Before a recommended, initial or tentative decision issued under this section, or a decision on commission review of the decision of subordinate employees, the parties are entitled to a reasonable opportunity to submit for the consideration of the commission:

(1) (i)  proposed findings and conclusions; or

(ii)  exceptions to the decisions or recommended decisions of subordinate employees or to tentative commission decisions; and

(2)  supporting reason for the exceptions or proposed findings or conclusions.

(c)  Record.--The record shall show the ruling on each finding, conclusion or exception presented. All decisions, including initial, recommended and tentative decisions, are a part of the record and shall include a statement of:

(1)  findings and conclusions, and the reasons or basis therefor, on all material issues of fact, law or discretion presented on the record; and

(2)  the appropriate rule, order, sanction, relief or denial thereof.

(d)  Release of documents.--In addition to any other requirements imposed by law, including the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, and the act of July 3, 1986 (P.L.388, No.84), known as the Sunshine Act, whenever the commission conducts an investigation of an act or practice of a public utility and makes a decision, enters into a settlement with a public utility or takes any other official action, as defined in the Sunshine Act, with respect to its investigation, it shall make part of the public record and release publicly any documents relied upon by the commission in reaching its determination, whether prepared by consultants or commission employees, other than documents protected by legal privilege; provided, however, that if a document contains trade secrets or proprietary information and it has been determined by the commission that harm to the person claiming the privilege would be substantial or if a document required to be released under this section contains identifying information which would operate to the prejudice or impairment of a person's reputation or personal security, or information that would lead to the disclosure of a confidential source or subject a person to potential economic retaliation as a result of their cooperation with a commission investigation, or information which, if disclosed to the public, could be used for criminal or terroristic purposes, the identifying information may be expurgated from the copy of the document made part of the public record. For the purposes of this section, "a document" means a report, memorandum or other document prepared for or used by the commission in the course of its investigation whether prepared by an adviser, consultant or other person who is not an employee of the commission or by an employee of the commission.

(Apr. 21, 1989, P.L.11, No.3, eff. imd.)

1989 Amendment.  Act 3 amended the section heading and added subsec. (d). Section 3 of Act 3 provided that Act 3 shall apply to any action pending before the commission or any action taken by the commission within 180 days prior to the effective date of Act 3.

References in Text.  The act of July 3, 1986 (P.L.388, No.84), known as the Sunshine Act, referred to in subsec. (d), was repealed by the act of October 15, 1998 (P.L.729, No.93). The subject matter is now contained in Chapter 7 of Title 65 (Public Officers).

The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (d), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 335 is referred to in sections 308, 308.1, 331 of this title.






Chapter 5 - Powers and Duties

Section 501 - General powers

SUBPART B

COMMISSION POWERS, DUTIES, PRACTICES

AND PROCEDURES

Chapter

5.  Powers and Duties

7.  Procedure on Complaints

9.  Judicial Proceedings

CHAPTER 5

POWERS AND DUTIES

Sec.

501.  General powers.

502.  Enforcement proceedings by commission.

503.  Enforcement proceedings by Chief Counsel.

504.  Reports by public utilities.

505.  Duty to furnish information to commission; cooperation in valuing property.

506.  Inspection of facilities and records.

507.  Contracts between public utilities and municipalities.

508.  Power of the commission to vary, reform and revise contracts.

509.  Regulation of manufacture, sale or lease of appliances.

510.  Assessment for regulatory expenses upon public utilities.

511.  Disposition, appropriation and disbursement of assessments and fees.

511.1. Use of Federal funds under energy program.

512.  Power of commission to require insurance.

513.  Public letting of contracts.

514.  Use of coal.

515.  Construction cost of electric generating units.

516.  Audits of certain utilities.

517.  Conversion of electric generating units fueled by oil or natural gas.

518.  Construction of electric generating units fueled by nuclear energy.

519.  Construction of electric generating units fueled by oil or natural gas.

520.  Power of commission to order cancellation or modification of construction of electric generating units.

521.  Retirement of electric generating units.

522.  Expense reduction program.

523.  Performance factor consideration.

524.  Data to be supplied by electric utilities.

525.  Sale of generating units and power.

526.  Rejection of rate increase requests due to inadequate quality or quantity of service.

527.  Cogeneration rules and regulations.

528.  Use of foreign coal by qualifying facilities.

529.  Power of commission to order acquisition of small water and sewer utilities.

530.  Clean Air Act implementation plans.

Enactment.  Chapter 5 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

§ 501.  General powers.

(a)  Enforcement of provisions of part.--In addition to any powers expressly enumerated in this part, the commission shall have full power and authority, and it shall be its duty to enforce, execute and carry out, by its regulations, orders, or otherwise, all and singular, the provisions of this part, and the full intent thereof; and shall have the power to rescind or modify any such regulations or orders. The express enumeration of the powers of the commission in this part shall not exclude any power which the commission would otherwise have under any of the provisions of this part.

(b)  Administrative authority and regulations.--The commission shall have general administrative power and authority to supervise and regulate all public utilities doing business within this Commonwealth. The commission may make such regulations, not inconsistent with law, as may be necessary or proper in the exercise of its powers or for the performance of its duties.

(c)  Compliance.--Every public utility, its officers, agents, and employees, and every other person or corporation subject to the provisions of this part, affected by or subject to any regulations or orders of the commission or of any court, made, issued, or entered under the provisions of this part, shall observe, obey, and comply with such regulations or orders, and the terms and conditions thereof.

Cross References.  Section 501 is referred to in sections 2212, 2806 of this title.



Section 502 - Enforcement proceedings by commission

§ 502.  Enforcement proceedings by commission.

Whenever the commission shall be of opinion that any person or corporation, including a municipal corporation, is violating, or is about to violate, any provisions of this part; or has done, or is about to do, any act, matter, or thing herein prohibited or declared to be unlawful; or has failed, omitted, neglected, or refused, or is about to fail, omit, neglect, or refuse, to perform any duty enjoined upon it by this part, or has failed, omitted, neglected or refused, or is about to fail, omit, neglect, or refuse to obey any lawful requirement, regulation or order made by the commission; or any final judgment, order, or decree made by any court, then and in every such case the commission may institute injunction, mandamus or other appropriate legal proceedings, to restrain such violations of the provisions of this part, or of the regulations, or orders of the commission, and to enforce obedience thereto.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure No. 1549(11), adopted June 3, 1994, provided that section 502 shall not be deemed suspended or affected by Rules 1501 through 1536 relating to action in equity.

Cross References.  Section 502 is referred to in section 2905 of this title.



Section 503 - Enforcement proceedings by Chief Counsel

§ 503.  Enforcement proceedings by Chief Counsel.

The Chief Counsel, in addition to the exercise of the powers and duties now conferred upon him by law, shall also, upon request of the commission proceed in the name of the Commonwealth, by mandamus, injunction, or quo warranto, or other appropriate remedy at law or, in equity, to restrain violations of the provisions of this part, or of the regulations or orders of the commission, or the judgments, orders, or decrees of any court, or to enforce obedience thereto.

(Dec. 18, 1980, P.L.1247, No.226, eff. Jan. 20, 1981)



Section 504 - Reports by public utilities

§ 504.  Reports by public utilities.

The commission may require any public utility to file periodical reports, at such times, and in such form, and of such content, as the commission may prescribe, and special reports concerning any matter whatsoever about which the commission is authorized to inquire, or to keep itself informed, or which it is required to enforce. The commission may require any public utility to file with it a copy of any report filed by such public utility with any Federal department or regulatory body. All reports shall be under oath or affirmation when required by the commission.

Cross References.  Section 504 is referred to in section 2212 of this title.



Section 505 - Duty to furnish information to commission; cooperation in valuing property

§ 505.  Duty to furnish information to commission; cooperation in valuing property.

Every public utility shall furnish to the commission, from time to time, and as the commission may require, all accounts, inventories, appraisals, valuations, maps, profiles, reports of engineers, books, papers, records, and other documents or memoranda, or copies of any and all of them, in aid of any inspection, examination, inquiry, investigation, or hearing, or in aid of any determination of the value of its property, or any portion thereof, and shall cooperate with the commission in the work of the valuation of its property, or any portion thereof, and shall furnish any and all other information to the commission, as the commission may require, in any inspection, examination, inquiry, investigation, hearing, or determination of such value of its property, or any portion thereof.

Cross References.  Section 505 is referred to in sections 1706, 2212 of this title.



Section 506 - Inspection of facilities and records

§ 506.  Inspection of facilities and records.

The commission shall have full power and authority, either by or through its members, or duly authorized representatives, whenever it shall deem it necessary or proper in carrying out any of the provisions of, or its duties under this part, to enter upon the premises, buildings, machinery, system, plant, and equipment, and make any inspection, valuation, physical examination, inquiry, or investigation of any and all plant and equipment, facilities, property, and pertinent records, books, papers, accounts, maps, inventories, appraisals, valuations, memoranda, documents, or effects whatsoever, of any public utility, or prepared or kept for it by others, and to hold any hearing for such purposes. In the performance of such duties, the commission may have access to, and use any books, records, or documents in the possession of, any department, board, or commission of the Commonwealth, or any political subdivision thereof.

Cross References.  Section 506 is referred to in sections 1706, 2212 of this title.



Section 507 - Contracts between public utilities and municipalities

§ 507.  Contracts between public utilities and municipalities.

Except for a contract between a public utility and a municipal corporation to furnish service at the regularly filed and published tariff rates, no contract or agreement between any public utility and any municipal corporation shall be valid unless filed with the commission at least 30 days prior to its effective date. Upon notice to the municipal authorities, and the public utility concerned, the commission may, prior to the effective date of such contract or agreement, institute proceedings to determine the reasonableness, legality or any other matter affecting the validity thereof. Upon the institution of such proceedings, such contract or agreement shall not be effective until the commission grants its approval thereof.



Section 508 - Power of the commission to vary, reform and revise contracts

§ 508.  Power of commission to vary, reform and revise contracts.

The commission shall have power and authority to vary, reform, or revise, upon a fair, reasonable, and equitable basis, any obligations, terms, or conditions of any contract heretofore or hereafter entered into between any public utility and any person, corporation, or municipal corporation, which embrace or concern a public right, benefit, privilege, duty, or franchise, or the grant thereof, or are otherwise affected or concerned with the public interest and the general well-being of this Commonwealth. Whenever the commission shall determine, after reasonable notice and hearing, upon its own motion or upon complaint, that any such obligations, terms, or conditions are unjust, unreasonable, inequitable, or otherwise contrary or adverse to the public interest and the general well-being of this Commonwealth, the commission shall determine and prescribe, by findings and order, the just, reasonable, and equitable obligations, terms, and conditions of such contract. Such contract, as modified by the order of the commission, shall become effective 30 days after service of such order upon the parties to such contract.

Cross References.  Section 508 is referred to in section 2807 of this title.



Section 509 - Regulation of manufacture, sale or lease of appliances

§ 509.  Regulation of manufacture, sale or lease of appliances.

It is unlawful for any public utility engaged in the manufacture, sale, or lease of any appliance or equipment offered by such public utility for sale to the public to:

(1)  Discontinue service to any consumer for failure of such consumer to pay the whole, or any installment, of the purchase price, or rental, of any appliance or equipment sold to such consumer.

(2)  Apply to the purchase price or rental, or any part thereof, of any appliance or equipment purchased by, or leased to, a consumer of the service of the public utility, any deposit or other moneys of the consumer in the possession of the public utility. This restriction does not apply to any claims of the public utility against such consumer when such claims arise from damages to meters or other facilities used to measure and ascertain the quantity of service rendered by the public utility.

(3)  Employ in the manufacture, sale, or lease of any such appliance or equipment, any property used in, or revenue derived from, the rendering of service to the public, unless separate accounts as to the property used and the costs incurred by, and the revenue derived from, the manufacture, lease, or sale of such appliance or equipment are adopted, used, and kept by the public utility.

(4)  Employ in the manufacture, sale, or lease of any such appliance or equipment, the service of any officer or employee engaged in rendering service to the public, unless separate accounts as to the amount paid to such officer or employee, while engaged in the manufacture, lease or sale of such appliance or equipment, and whether any amount be salary, bonus, commission, or expense are adopted, used, and kept by the public utility.



Section 510 - Assessment for regulatory expenses upon public utilities

§ 510.  Assessment for regulatory expenses upon public utilities.

(a)  Determination of assessment.--Before November 1 of each year, the commission shall estimate its total expenditures in the administration of this part for the fiscal year beginning July of the following year, which estimate shall not exceed three-tenths of 1% of the total gross intrastate operating revenues of the public utilities under its jurisdiction for the preceding calendar year. Such estimate shall be submitted to the Governor in accordance with section 610 of the act of April 9, 1929 (P.L.177, No.175), known as "The Administrative Code of 1929." At the same time the commission submits its estimate to the Governor, the commission shall also submit that estimate to the General Assembly. The commission or its designated representatives shall be afforded an opportunity to appear before the Governor and the Senate and House Appropriations Committees regarding their estimates. The commission shall subtract from the final estimate:

(1)  The estimated fees to be collected pursuant to section 317 (relating to fees for services rendered by commission) during such fiscal year.

(2)  The estimated balance of the appropriation, specified in section 511 (relating to disposition, appropriation and disbursement of assessments and fees), to be carried over into such fiscal year from the preceding one.

The remainder so determined, herein called the total assessment, shall be allocated to, and paid by, such public utilities in the manner prescribed. If the General Assembly fails to approve the commission's budget for the purposes of this part, by March 30, the commission shall assess public utilities on the basis of the last approved operating budget. At such time as the General Assembly approves the proposed budget the commission shall have the authority to make an adjustment in the assessments to reflect the approved budget. If, subsequent to the approval of the budget, the commission determines that a supplemental budget may be needed, the commission shall submit its request for that supplemental budget simultaneously to the Governor and the chairmen of the House and Senate Appropriations Committees.

(b)  Allocation of assessment.--On or before March 31 of each year, every public utility shall file with the commission a statement under oath showing its gross intrastate operating revenues for the preceding calendar year. If any public utility shall fail to file such statement on or before March 31, the commission shall estimate such revenues, which estimate shall be binding upon the public utility for the purposes of this section. For each fiscal year, the allocation shall be made as follows:

(1)  The commission shall determine for the preceding calendar year the amount of its expenditures directly attributable to the regulation of each group of utilities furnishing the same kind of service, and debit the amount so determined to such group. The commission may, for purposes of the assessment, deem utilities rendering water, sewer or water and sewer service, as defined in the definition of "public utility" in section 102 (relating to definitions), as a utility group.

(2)  The commission shall also determine for the preceding calendar year the balance of its expenditures, not debited as aforesaid, and allocate such balance to each group in the proportion which the gross intrastate operating revenues of such group for that year bear to the gross intrastate operating revenues of all groups for that year.

(3)  The commission shall then allocate the total assessment prescribed by subsection (a) to each group in the proportion which the sum of the debits made to it bears to the sum of the debits made to all groups.

(4)  Each public utility within a group shall then be assessed for and shall pay to the commission such proportion of the amount allocated to its group as the gross intrastate operating revenues of the public utility for the preceding calendar year bear to the total gross intrastate operating revenues of its group for that year.

(5)  (Repealed).

(c)  Notice, hearing and payment.--The commission shall give notice by registered or certified mail to each public utility of the amount lawfully charged against it under the provisions of this section, which amount shall be paid by the public utility within 30 days of receipt of such notice, unless the commission specifies on the notices sent to all public utilities an installment plan of payment, in which case each public utility shall pay each installment on or before the date specified therefor by the commission. Within 15 days after receipt of such notice, the public utility against which such assessment has been made may file with the commission objections setting out in detail the grounds upon which the objector regards such assessment to be excessive, erroneous, unlawful or invalid. The commission, after notice to the objector, shall hold a hearing upon such objections. After such hearing, the commission shall record upon its minutes its findings on the objections and shall transmit to the objector, by registered or certified mail, notice of the amount, if any, charged against it in accordance with such findings, which amount or any installment thereof then due, shall be paid by the objector within ten days after receipt of notice of the findings of the commission with respect to such objections. If any payment prescribed by this subsection is not made as aforesaid, the commission may suspend or revoke certificates of public convenience, certify automobile registrations to the Department of Transportation for suspension or revocation or, through the Department of Justice, may institute an appropriate action at law for the amount lawfully assessed, together with any additional cost incurred by the commission or the Department of Justice by virtue of such failure to pay.

(d)  Suits by public utilities.--No suit or proceeding shall be maintained in any court for the purpose of restraining or in anywise delaying the collection or payment of any assessment made under subsections (a), (b) and (c), but every public utility against which an assessment is made shall pay the same as provided in subsection (c). Any public utility making any such payment may, at any time within two years from the date of payment, sue the Commonwealth in an action at law to recover the amount paid, or any part thereof, upon the ground that the assessment was excessive, erroneous, unlawful, or invalid, in whole or in part, provided objections, as hereinbefore provided, were filed with the commission, and payment of the assessment was made under protest either as to all or part thereof. In any action for recovery of any payments made under this section, the claimant shall be entitled to raise every relevant issue of law, but the findings of fact made by the commission, pursuant to this section, shall be prima facie evidence of the facts therein stated. Any records, books, data, documents, and memoranda relating to the expenses of the commission shall be admissible in evidence in any court and shall be prima facie evidence of the truth of their contents. If it is finally determined in any such action that all or any part of the assessment for which payment was made under protest was excessive, erroneous, unlawful, or invalid, the commission shall make a refund to the claimant out of the appropriation specified in section 511 as directed by the court.

(e)  Certain provisions not applicable.--The provisions of this part relating to the judicial review of orders and determinations of the commission shall not be applicable to any findings, determinations, or assessments made under this section. The procedure in this section providing for the determination of the lawfulness of assessments and the recovery back of payments made pursuant to such assessment shall be exclusive of all other remedies and procedures.

(f)  Intent of section.--It is the intent and purpose of this section that each public utility subject to this part shall advance to the commission its reasonable share of the cost of administering this part. The commission shall keep records of the costs incurred in connection with the administration and enforcement of this part or any other statute. The commission shall also keep a record of the manner in which it shall have computed the amount assessed against every public utility. Such records shall be open to inspection by all interested parties. The determination of such costs and assessments by the commission, and the records and data upon which the same are made, shall be considered prima facie correct; and in any proceeding instituted to challenge the reasonableness or correctness of any assessment under this section, the party challenging the same shall have the burden of proof.

(g)  Saving provision.--This section does not affect or repeal any of the provisions of the act of July 31, 1968 (P.L.769, No.240), known as the "Commonwealth Documents Law."

(Dec. 18, 1980, P.L.1247, No.226, eff. imd.; July 10, 1986, P.L.1238, No.114, eff. imd.; Apr. 4, 1990, P.L.93, No.21, eff. 90 days; June 22, 1990, P.L.241, No.56, eff. 60 days; Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94)

2004 Repeal Note.  Act 94 repealed subsec. (b)(5). Section 25 of Act 94 provided that the repeal of subsec. (b)(5) shall take effect in 270 days or on the date of publication of the notice under section 24 of Act 94. The notice was published in the Pennsylvania Bulletin March 12, 2005, at 35 Pa.B. 1737. See sections 20(5), 21(5) and 24 of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts, preservation of rights, obligations, duties and remedies and publication in Pennsylvania Bulletin.

1990 Amendments.  Act 21 amended subsec. (b) and Act 56 amended subsec. (b)(1).

1986 Amendment.  Act 114 amended subsec. (a).

Cross References.  Section 510 is referred to in sections 2212, 2406 of this title; section 2303 of Title 58 (Oil and Gas).



Section 511 - Disposition, appropriation and disbursement of assessments and fees

§ 511.  Disposition, appropriation and disbursement of assessments and fees.

(a)  Payment into General Fund.--All assessments and fees received, collected or recovered under this chapter shall be paid by the commission into the General Fund of the State Treasury through the Department of Revenue.

(b)  Use and appropriation of funds.--All such assessments and fees, having been advanced by public utilities for the purpose of defraying the cost of administering this part, shall be held in trust solely for that purpose, and shall be earmarked for the use of, and annually appropriated to, the commission for disbursement solely for that purpose.

(c)  Requisition of funds.--All requisitions upon such appropriation shall be signed by the chairman and secretary of the commission, or such deputies as they may designate in writing to the State Treasurer, and shall be presented to the State Treasurer and dealt with by him and the Treasury Department in the manner prescribed by the act of April 9, 1929 (P.L.343, No.176), known as "The Fiscal Code."

(Dec. 18, 1980, P.L.1247, No.226, eff. imd.)

1980 Amendment.  Act 226 amended subsec. (b).

Cross References.  Section 511 is referred to in section 510 of this title.



Section 511.1 - Use of Federal funds under energy program

§ 511.1.  Use of Federal funds under energy program.

(a)  General rule.--The commission is authorized to apply for and, subject to appropriation by the General Assembly, use Federal funds pursuant to the National Energy Act which is composed of:

(1)  The "National Energy Conservation Policy Act," Public Law 95-619.

(2)  The "Powerplant and Industrial Fuel Use Act of 1978," Public Law 95-620.

(3)  The "Public Utility Regulatory Policies Act of 1978," Public Law 95-617.

(4)  The "Natural Gas Policy Act of 1978," Public Law 95-621.

(5)  The "Energy Tax Act of 1978," Public Law 95-618.

(6)  The "Energy Conservation and Production Act of 1976," Public Law 94-385.

(7)  Any future Federal legislation or amendments to the statutes listed in this subsection providing special funds for:

(i)  Rate making research and development.

(ii)  Energy conservation research and development.

(iii)  Motor carrier and rail transportation safety programs.

(iv)  Gas safety programs.

(b)  Funds not subject to lapse.--Funds received by the commission pursuant to subsection (a) shall not be subject to lapsing at the end of any fiscal period.

(c)  Reimbursement to utilities prohibited.--Funds received by the commission pursuant to subsection (a) shall not be reimbursed to any public utility.

(Dec. 18, 1980, P.L.1247, No.226, eff. imd.)

1980 Amendment.  Act 226 added section 511.1.



Section 512 - Power of commission to require insurance

§ 512.  Power of commission to require insurance.

The commission may, as to motor carriers, prescribe, by regulation or order, such requirements as it may deem necessary for the protection of persons or property of their patrons and the public, including the filing of surety bonds, the carrying of insurance, or the qualifications and conditions under which such carriers may act as self-insurers with respect to such matters. All motor carriers of passengers, whose current liquid assets do not exceed their current liabilities by at least $100,000, shall cover each and every vehicle, transporting such passengers, with a public liability insurance policy or a surety bond issued by an insurance carrier or a bonding company authorized to do business in this Commonwealth, in such amounts as the commission may prescribe, but not less than $5,000 for one and $10,000 for more than one person injured in any one accident.



Section 513 - Public letting of contracts

§ 513.  Public letting of contracts.

Whenever the commission deems that the public interest so requires, it may direct, by regulation or order, that any public utility shall award contracts or agreements for the construction, improvement, or extension, of its plant or system to the lowest responsible bidder, after a public offering has been made, after advertisement and notice. Any such public utility may participate as a bidder in any such public offering. The commission may prescribe regulations relative to such advertisement, notice, and public letting.



Section 514 - Use of coal

§ 514.  Use of coal.

(a)  Upgrading capability to use coal.--The commission shall promulgate regulations which require utilities to uprate their electric power production by increasing the capability to use coal in existing coal-fueled plants where economically feasible and where the uprate is beneficial to ratepayers.

(b)  Incentive for uprating.--The commission shall promulgate regulations which establish a special cost recovery and shared benefits procedure for electric utilities and their ratepayers as an incentive to implement upratings as provided in subsection (a). Nothing in this section shall permit or require the commission to establish rates or procedures which are inconsistent with any other section in this title.

(c)  Cost of upgrading.--Notwithstanding section 1315 (relating to limitation on consideration of certain costs for electric utilities) and subject to regulations promulgated by the commission, the commission may allow a portion of the prudently incurred costs, determined on a per megawatt basis and not to exceed 50% of the unit's undepreciated original cost per megawatt, of uprating the capability of an existing coal-fueled plant to use coal mined in Pennsylvania to be made a part of the rate base or otherwise included in the rates charged by the utility before such uprating is completed. This subsection shall not apply unless, upon application of the affected public utility, the commission determines that the uprating would be more cost effective for the utility's ratepayers than other alternatives for meeting the utility's load and capacity requirements. Notwithstanding section 1309 (relating to rates fixed on complaint; investigation of costs of production), the commission, by regulation, shall provide for a utility to remove the costs of an uprating from its rate base and to refund any revenues collected as the result of this subsection, plus interest, which shall be the average rate of interest specified for residential mortgage lending by the Secretary of Banking in accordance with the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law, during the period or periods for which the commission orders refunds, if the commission, after notice and hearings, determines that the uprating has not been completed within a reasonable time.

(May 31, 1984, P.L.370, No.74, eff. 60 days; Dec. 21, 1984, P.L.1265, No.240, eff. imd.; July 3, 1986, P.L.348, No.80, eff. 60 days)

Cross References.  Section 514 is referred to in section 523 of this title.



Section 515 - Construction cost of electric generating units

§ 515.  Construction cost of electric generating units.

(a)  Submission of estimate.--No later than 30 days after construction of an electric generating unit is begun, either in this Commonwealth or in some other state, any public utility operating in this Commonwealth and owning any share in that unit shall submit to the commission an estimate of the cost of constructing that unit. If the public utility acquires ownership of any share in an electric generating unit which is under construction on the date of acquisition, the public utility shall, within 30 days of the date of acquisition, submit an estimate of the cost of constructing that unit which was formulated no later than 30 days from the beginning of construction.

(b)  Auditor in charge.--For each electric generating unit under construction which falls under the provisions of this section, the commission shall designate an auditor in charge. In addition to the access to evidence granted by this section, each utility having a generating unit under construction shall promptly submit, to the appropriate auditor in charge, copies and a description of any change with respect to construction which may be expected to result in substantial variances in the construction cost. A summary of all other changes shall be submitted to the commission at such reasonable times as the commission shall require.

(c)  Access to evidence.--From and after the beginning of construction of an electric generating unit, the commission, or the auditor in charge, and the Consumer Advocate, or his designee, shall have reasonable access to the construction site and to any oral or documentary evidence relevant to determining the necessity and propriety of any construction cost. If a public utility objects to any request by the commission or the auditor in charge or the Consumer Advocate, or the person designated by the Consumer Advocate, for access to the construction site or to any oral or documentary evidence, the objection shall be decided in the same manner as an on-the-record proceeding pursuant to Chapter 3 (relating to public utility commission). The affected public utility shall have the burden of proof in sustaining any such objection.

(d)  Definition.--As used in this section the term "construction" includes any work performed on an electric generating unit which is expected to require the affected public utility to incur an aggregate of at least $100,000,000 of expenses which, in accordance with generally accepted accounting principles, are capital expenses and not operating or maintenance expenses.

(July 6, 1984, P.L.602, No.123, eff. imd.; July 10, 1986, P.L.1238, No.114, eff. imd.)

Cross References.  Section 515 is referred to in sections 523, 1308 of this title.



Section 516 - Audits of certain utilities

§ 516.  Audits of certain utilities.

(a)  General rule.--The commission shall provide for audits of any electric, gas, telephone or water utility whose plant in service is valued at not less than $10,000,000. The audits shall include an examination of management effectiveness and operating efficiency. The commission shall establish procedures for audits of the operations of utilities as provided in this section. Audits shall be conducted at least once every five years unless the commission finds that a specific audit is unnecessary, but in no event shall audits be conducted less than once every eight years. A summary of the audits mandated by this subsection shall be released to the public, and a complete copy of the audits shall be provided to the Office of Trial Staff and the Office of Consumer Advocate.

(b)  Management efficiency investigations.--In addition to the audits mandated by subsection (a), the commission shall appoint a management efficiency investigator who shall periodically examine the management effectiveness and operating efficiency of all utilities required to be audited under subsection (a) and monitor the utility company responses to the audits required by subsection (a). For the purposes of carrying out the periodic audit required by this subsection and for carrying out the monitoring of audits required by subsection (a), the commission is hereby empowered to direct the management efficiency investigator to conduct such investigations through and with teams made up of commission staff and/or independent consulting firms; further, the commission may designate specific items of management effectiveness and operating efficiency to be investigated. The management efficiency investigator shall provide an annual report to the commission, the affected utility, the Office of Trial Staff and the Office of Consumer Advocate detailing the findings of such investigations.

(c)  Use of independent auditing firms.--The commission may require an audit under subsection (a) or (b) to be performed by an independent consulting firm. When the commission, under either subsection (a) or (b), orders an audit to be performed by an independent consulting firm, the commission, after consultation with the utility, shall select the firm and require the utility to enter into a contract with the firm providing for payment of the firm by the utility. The terms of the contract shall include all reasonable expenses directly related to the performance of the audit or to the management efficiency investigation activities of independent consulting firms at the utility, as well as their preparation and presentation of testimony in any contested litigation which may be undertaken as a result of the audit findings under subsection (a) or (b). That contract shall require the audit firm to work under the direction of the commission.

(d)  Other powers of commission unaffected.--This section is not intended to alter or repeal any existing powers of the commission.

(Dec. 21, 1984, P.L.1240, No.234, eff. 60 days; July 10, 1986, P.L.1238, No.114, eff. imd.)

Cross References.  Section 516 is referred to in sections 523, 2204 of this title.



Section 517 - Conversion of electric generating units fueled by oil or natural gas

§ 517.  Conversion of electric generating units fueled by oil or natural gas.

(a)  Order by commission.--Whenever the commission determines that conversion of an oil or a natural gas-fueled electric generating unit to coal, a synthetic derived in whole or in part from coal or a mixture which includes coal or is derived in whole or in part from coal is economically and technologically feasible, the commission shall issue an order to the affected public utility to show cause why the commission should not order the conversion of that unit. The commission shall subsequently issue an order requiring the conversion of that unit unless the affected public utility proves, and the commission finds, any of the following:

(1)  Conversion of the unit is not technologically feasible.

(2)  The unit, if converted, could not be operated in compliance with present and reasonably anticipated environmental laws and regulations.

(3)  There is a strong probability that the conversion and subsequent operation of the converted unit would be more costly to ratepayers over the remaining useful life of the converted unit than would continued operation as an oil or a natural gas-fueled unit.

(b)  Environmental questions.--The commission may certify, to the Department of Environmental Resources, any question regarding the applicability of environmental laws and regulations, when the question arises in a proceeding under this section, and may incorporate the department's findings in its decision.

(c)  Mixture with oil or natural gas.--For purposes of this section, the phrase "mixture which includes coal or is derived in whole or in part from coal" includes, but is not limited to, both the intermittent and the simultaneous burning of oil or natural gas with coal or a coal derivative if the intermittent or simultaneous burning of oil or natural gas would:

(1)  lower the cost, to the ratepayers, of using coal or a coal derivative; or

(2)  enable coal or a coal derivative to be burned in compliance with present and reasonably anticipated environmental laws and regulations.

(d)  Recovery of conversion costs.--Notwithstanding any other provision of this title, if the commission, acting pursuant to this section, issues an order requiring the conversion of an oil or a natural gas-fueled unit, the affected utility shall be permitted to recover all reasonable and prudent costs associated with the conversion even if the conversion or continued operation of the converted unit is ultimately prevented by factors beyond the utility's control. The affected utility shall be permitted to include in its rate base, or otherwise in its rates during construction, such reasonable and prudent costs of construction associated with the conversion.

(e)  Availability of funds.--(Repealed).

(Dec. 21, 1984, P.L.1240, No.234, eff. imd.; Dec. 21, 1984, P.L.1270, No.241, eff. imd.; July 3, 1986, P.L.348, No.80, eff. 60 days; July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Repeal Notes.  Act 80 repealed subsec. (e) and Act 114 repealed subsec. (e).

1984 Amendments.  Acts 234 and 241 added section 517. The amendments by Acts 234 and 241 are identical and therefore have been merged.

References in Text.  The Department of Environmental Resources, referred to in subsec. (b), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.



Section 518 - Construction of electric generating units fueled by nuclear energy

§ 518.  Construction of electric generating units fueled by nuclear energy.

(a)  General rule.--Only upon the application of a public utility and the approval of the application by the commission shall it be lawful for the utility to begin the construction of an electric generating unit fueled by nuclear energy.

(b)  Review by commission.--Every application shall be made to the commission, in writing, and shall be in the form and contain the information the commission requires by its regulations. The commission shall approve an application if, after reasonable notice and hearing, the affected public utility proves, and the commission finds, any of the following:

(1)  There are no reasonably available sites on which a unit or units of comparable capacity fueled by coal, a synthetic derived in whole or in part from coal or a mixture which includes coal or is derived in whole or in part from coal could be operated in compliance with present and reasonably anticipated environmental laws and regulations.

(2)  There is a strong probability that construction and subsequent operation of a unit or units of comparable capacity fueled by coal, a synthetic derived in whole or in part from coal or a mixture which includes coal or is derived in whole or in part from coal would be more costly to ratepayers over the useful life of the nonnuclear unit or units than would construction and subsequent operation of the unit proposed by the utility.

(c)  Environmental questions.--The commission may certify, to the Department of Environmental Resources, any question regarding the applicability of environmental laws and regulations, when the question arises in a proceeding under this section, and may incorporate the department's findings in its decision.

(d)  Time limit on commission review.--If the commission fails to approve or disapprove an application within six months after the date on which the application is filed, it shall be lawful for the affected utility to construct the proposed electric generating unit as though the commission had approved the application.

(e)  Capacity determinations.--This section does not authorize the commission to review the affected public utility's determination that there is a need to construct a new electric generating unit of the capacity and by the in-service date proposed by the utility and does not supersede a decision by the commission under some other provision of law that there is, or was, not a need to construct a new electric generating unit of the capacity and by the in-service date proposed by the utility.

(f)  Mixture with oil or natural gas.--For the purposes of this section, the phrase "mixture which includes coal or is derived in whole or in part from coal" includes, but is not limited to, both the intermittent and the simultaneous burning of oil or natural gas with coal or a coal derivative if the intermittent or simultaneous burning of oil or natural gas would:

(1)  lower the cost, to the ratepayers, of using coal or a coal derivative; or

(2)  enable coal or a coal derivative to be burned in compliance with present and reasonably anticipated environmental laws and regulations.

(Dec. 21, 1984, P.L.1240, No.234, eff. imd.; Dec. 21, 1984, P.L.1270, No.241, eff. 60 days)

1984 Amendments.  Acts 234 and 241 added section 518. The amendments by Acts 234 and 241 are identical and therefore have been merged.

References in Text.  The Department of Environmental Resources, referred to in subsec. (c), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.



Section 519 - Construction of electric generating units fueled by oil or natural gas

§ 519.  Construction of electric generating units fueled by oil or natural gas.

(a)  General rule.--Only upon the application of a public utility and the approval of the application by the commission shall it be lawful for the utility to begin the construction of an electric generating unit fueled by oil or natural gas.

(b)  Review by commission.--Every application shall be made to the commission, in writing, and shall be in the form and contain the information the commission requires by its regulations. The commission shall approve an application if, after reasonable notice and hearing, the affected public utility proves, and the commission finds, any of the following:

(1)  There are no reasonably available sites on which a unit or units of comparable capacity fueled by coal, a synthetic derived in whole or in part from coal or a mixture which includes coal or is derived in whole or in part from coal could be operated in compliance with present and reasonably anticipated environmental laws and regulations.

(2)  There is a strong probability that construction and subsequent operation of a unit or units of comparable capacity fueled by coal, a synthetic derived in whole or in part from coal or a mixture which includes coal or is derived in whole or in part from coal would be more costly to ratepayers over the useful life of the nonoil or nongas unit or units than would construction and subsequent operation of the unit proposed by the utility.

(c)  Environmental questions.--The commission may certify, to the Department of Environmental Resources, any question regarding the applicability of environmental laws and regulations, when the question arises in a proceeding under this section, and may incorporate the department's findings in its decision.

(d)  Time limit on commission review.--If the commission fails to approve or disapprove an application within six months after the date on which the application is filed, it shall be lawful for the affected utility to construct the proposed electric generating unit as though the commission had approved the application.

(e)  Capacity determinations.--This section does not authorize the commission to review the affected public utility's determination that there is a need to construct a new electric generating unit of the capacity and by the in-service date proposed by the utility and does not supersede a decision by the commission under some other provision of law that there is, or was, not a need to construct a new electric generating unit of the capacity and by the in-service date proposed by the utility.

(f)  Mixture with oil or natural gas.--For the purposes of this section, the phrase "mixture which includes coal or is derived in whole or in part from coal" includes, but is not limited to, both the intermittent and the simultaneous burning of oil or natural gas with coal or a coal derivative if the intermittent or simultaneous burning of oil or natural gas would:

(1)  lower the cost, to the ratepayers, of using coal or a coal derivative; or

(2)  enable coal or a coal derivative to be burned in compliance with present and reasonably anticipated environmental laws and regulations.

(Dec. 21, 1984, P.L.1240, No.234, eff. imd.; Dec. 21, 1984, P.L.1270, No.241, eff. 60 days)

1984 Amendments.  Acts 234 and 241 added section 519. The amendments by Acts 234 and 241 are identical and therefore have been merged.

References in Text.  The Department of Environmental Resources, referred to in subsec. (c), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.



Section 520 - Power of commission to order cancellation or modification of construction of electric generating units

§ 520.  Power of commission to order cancellation or modification of construction of electric generating units.

(a)  General rule.--The commission shall order any public utility engaged in producing, generating, transmitting, distributing or furnishing electricity to cancel or modify the construction of, or its participation in the construction of, any generating unit where the commission, after notice and an opportunity for hearing, determines that the construction is not in the public interest. In addition to any other relevant matters, the commission shall consider in its determination whether:

(1)  The generating unit is necessary for the utility to provide adequate and reliable service to the public.

(2)  There are less costly alternatives by which the utility could maintain its ability to provide adequate and reliable service.

(b)  Investigations and hearings.--For the purpose of enabling the commission to make its determination, it may hold hearings, make inquiries and require the submission of information which it deems necessary or proper in enabling it to reach a determination. The burden of proof at these hearings to show that construction of the generating unit is in the public interest shall be on the public utility.

(c)  Regulatory treatment of costs.--Notwithstanding any other provisions of this title, for a generating unit canceled after the effective date of this section, either voluntarily or by commission order, an electric utility may be permitted to recover a return of, but not a return on, prudently incurred costs on any partially completed facility when cancellation is found by the commission to be in the public interest. The burden of proof to show that any costs claimed were prudently incurred shall be on the public utility.

(Oct. 10, 1985, P.L.257, No.62, eff. imd.)

1985 Amendment.  Act 62 added section 520.



Section 521 - Retirement of electric generating units

§ 521.  Retirement of electric generating units.

(a)  Removal from normal operation.--No public utility shall discontinue an electric generating unit from normal operation unless it has petitioned for and obtained the approval of the commission. The commission may, upon its own motion or upon complaint, prohibit a public utility from discontinuing an electric generating unit from normal operation if the commission determines that it would be more cost effective for the utility's ratepayers if the unit were to remain in normal operation, either with or without capital additions or operating improvements, than if the utility were to implement its plan for replacing the power which the unit is, or could be made, capable of producing.

(b)  Return to normal operation.--The commission may, upon its own motion or upon complaint, order a public utility to return an electric generating unit to normal operation if the commission determines that it would be more cost effective for the utility's ratepayers if the unit were to be returned to normal operation, with or without capital additions or operating improvements, than if the utility were to implement its plan for providing the power which the unit is, or could be made, capable of producing.

(c)  Procedure.--The commission may hold such hearings as it deems necessary in making the determinations required by subsection (a) or (b). The affected public utility shall have the burden of proof in any proceeding pursuant to this section.

(d)  Regulations.--The commission may adopt such regulations as it deems necessary to carry out its powers and duties under this section.

(e)  Exclusion.--This section shall not apply to a nuclear generating unit or to variations in operation of electric generating units to satisfy economic dispatch requirements or to maintain intrasystem or intersystem stability.

(f)  Construction costs.--Notwithstanding section 1315 (relating to limitation on consideration of certain costs for electric utilities) and subject to regulations promulgated by the commission, the commission may allow a portion of the prudently incurred costs of capital additions, determined on a per megawatt basis and not to exceed 50% of the unit's undepreciated original cost per megawatt, to an electric generating unit to be made a part of the rate base or otherwise included in the rates charged by the utility before such capital additions are completed if the commission, acting pursuant to subsection (a) or (b), prohibits the utility from retiring the unit or orders the utility to return the unit to normal operation, provided that:

(1)  the capital additions would allow the continued or increased use of coal mined in Pennsylvania; and

(2)  the capital additions would be more cost effective for the utility's ratepayers than other alternatives for meeting the utility's load and capacity requirements.

Notwithstanding section 1309 (relating to rates fixed on complaint; investigation of costs of production), the commission, by regulation, shall provide for a utility to remove the costs of capital additions from its rate base and to refund any revenues collected as the result of this subsection, plus interest, which shall be the average rate of interest specified for residential mortgage lending by the Secretary of Banking in accordance with the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law, during the period or periods for which the commission orders refunds, if the commission, after notice and hearing, determines that the capital addition has not been completed within a reasonable time.

(g)  Definition.--As used in this section the term "normal operation" means the continuing availability of an electric generating unit to meet consumer demand except during:

(1)  Scheduled outages for repairs, tests or other procedures essential to the unit's further use.

(2)  Unscheduled outages caused by the unit's physical malfunctioning or breakdown.

(3)  Reduced levels of generation pending execution of repairs.

(4)  Reduced levels or complete cessation of generation, on a temporary basis, because of disruptions in fuel supplies, waste disposal or cooling water; or because of compliance with environmental protection limitations or conservation of fuel during periods of, or in anticipation of, scarcity.

(July 3, 1986, P.L.348, No.80, eff. 60 days)

1986 Amendment.  Act 80 added section 521.



Section 522 - Expense reduction program

§ 522.  Expense reduction program.

(a)  Target.--The commission shall establish an expense reduction program for calendar year 1986 for all electric and gas utilities with total annual intrastate operating revenues of at least $40,000,000 and for all telephone utilities with total annual intrastate operating revenues of at least $9,000,000. Utilities regulated by the commission pursuant to this subsection shall make every reasonable effort to reduce their level of expenses, other than expenses associated with depreciation, fuel, collective bargaining agreements and other categories of expense as determined by the commission for the calendar year 1986 as compared to calendar year 1985. The commission shall periodically review the expense reducing efforts undertaken by utilities pursuant to this subsection and shall take appropriate action in response to these efforts.

(b)  Ongoing effort.--The commission may direct or permit any utility to take any lawful action not inconsistent with this title for the purpose of encouraging economies, efficiencies or improvements which benefit the utility and its ratepayers.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 522.



Section 523 - Performance factor consideration

§ 523.  Performance factor consideration.

(a)  Considerations.--The commission shall consider, in addition to all other relevant evidence of record, the efficiency, effectiveness and adequacy of service of each utility when determining just and reasonable rates under this title. On the basis of the commission's consideration of such evidence, it shall give effect to this section by making such adjustments to specific components of the utility's claimed cost of service as it may determine to be proper and appropriate. Any adjustment made under this section shall be made on the basis of specific findings upon evidence of record, which findings shall be set forth explicitly, together with their underlying rationale, in the final order of the commission.

(b)  Fixed utilities.--As part of its duties pursuant to subsection (a), the commission shall set forth criteria by which it will evaluate future fixed utility performance and in assessing the performance of a fixed utility pursuant to subsection (a), the commission shall consider specifically the following:

(1)  Management effectiveness and operating efficiency as measured by an audit pursuant to section 516 (relating to audits of certain utilities) to the extent that the audit or portions of the audit have been properly introduced by a party into the record of the proceeding in accordance with applicable rules of evidence and procedure.

(2)  Action or failure to act pursuant to section 514 (relating to use of coal) to upgrade capability to use coal for electric utilities.

(3)  Efficiency and cost-effectiveness of generating capacity for electric utilities.

(4)  Action or failure to act to encourage development of cost-effective energy supply alternatives such as conservation or load management, cogeneration or small power production for electric and gas utilities.

(5)  Action or failure to act to encourage cost-effective conservation by customers of water utilities.

(6)  Action or failure to act to contain costs of constructing new generating units consistent with sections 515 (relating to construction cost of electric generating units) and 1308(f) (relating to voluntary changes in rates).

(7)  Any other relevant and material evidence of efficiency, effectiveness and adequacy of service.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 523.



Section 524 - Data to be supplied by electric utilities

§ 524.  Data to be supplied by electric utilities.

(a)  General rule.--Effective December 31, 1987, each public utility producing, generating, distributing or furnishing electricity shall submit annually to the commission information concerning its future plans to meet its customer demand, including, but not limited to, the following data:

(1)  A year-by-year projection of electrical energy use and electrical energy demand for each of the next 20 years. The forecast shall examine alternative scenarios for demand growth and shall be divided into the residential, commercial, industrial and utility sectors.

(2)  A year-by-year projection of all available sources of supply for each of the next 20 years, including, but not limited to, the following:

(i)  Electric generating capacity from centralized power plants over 25,000 KW indicating planned additions, retirements, purchases and all other expected changes in levels of generating capacity.

(ii)  The projected utilization, and the potential for additional utilization, of cogeneration and nonconventional technologies relying on renewable energy resources, including, but not limited to, solar, wind, biomass and geothermal and other small power technologies not accounted for in subparagraph (i). The information shall identify specifically any such capacity that is expected to or may be available to each utility.

(3)  A year-by-year examination of the potential for promoting and ensuring the full utilization of all practical and economical energy conservation for the next 20 years and a discussion of how existing and planned utility programs do or do not adequately reach this potential. Such programs should include, but not be limited to, educational, audit, loan, rebate, third-party financing and load management efforts to shift load from peak to off-peak periods.

(4)  An explanation of how the utility has integrated all demand-side and supply-side options to derive a resource mix to meet customer demand.

(5)  A comparison of the total annual cost to customers and to the company of the utility's plan to meet new demand compared with alternative plans for the next 20 years.

(6)  A discussion of the methodologies, assumptions and data sources used to determine the projections and estimates required by paragraphs (1), (2), (3), (4) and (5).

(7)  With respect to the planned construction of any new generation or production facilities, the utility shall provide all of the following:

(i)  A discussion of proposed and alternative sites for the construction and operation of planned facilities and an estimate of the effect on annual costs of each alternative considered.

(ii)  A discussion of the type of fuel and method of generation to be used at the proposed facility as well as alternative types of facilities studied and an estimate of the effect upon annual costs of the various alternative types of facilities considered.

(iii)  A discussion of expected financial impacts and requirements of construction and operation of the proposed facility, as well as alternative facilities.

(iv)  A discussion of why all the alternatives considered were rejected.

(b)  Report.--The commission shall prepare a report summarizing and discussing the data provided pursuant to subsection (a) and annually, on or before September 1, shall submit the report to the General Assembly, the Governor, the Office of Consumer Advocate and each affected public utility.

(c)  Regulations.--The commission shall promulgate regulations to establish the specific forms and methods of reporting the information to be submitted pursuant to subsection (a).

(d)  Effect of submission of information.--Neither the submission to the commission of the information required by subsection (a) or the issuance by the commission of a report on the information, or anything contained in such reports, or any action taken by the commission as a result of the issuance of such reports, shall be considered or construed as approval or acceptance by the commission of any of the plans, assumptions or calculations made by the public utility and reflected in the information submitted.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 524.



Section 525 - Sale of generating units and power

§ 525.  Sale of generating units and power.

The commission may prohibit a public utility from discontinuing an electric generating unit from normal operation if the commission determines that it would be technically feasible and cost effective for the utility to sell the unit or the power from the unit to another utility and if the commission determines that it would be cost effective for the other utility to make such a purchase. The commission may also order the sale of the unit or the power from the unit if the commission determines that such a sale would be technically feasible and cost effective for both the selling and buying utilities.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 525.



Section 526 - Rejection of rate increase requests due to inadequate quality or quantity of service

§ 526.  Rejection of rate increase requests due to inadequate quality or quantity of service.

(a)  General rule.--The commission may reject, in whole or in part, a public utility's request to increase its rates where the commission concludes, after hearing, that the service rendered by the public utility is inadequate in that it fails to meet quantity or quality for the type of service provided.

(b)  Other powers and duties preserved.--This section shall not be construed to diminish the powers and duties of the commission under any other provision of law to remedy inadequate service by a public utility.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 526. Section 18 provided that section 526 shall be applicable to all cases pending before the commission or courts, whether on appeal or otherwise.



Section 527 - Cogeneration rules and regulations

§ 527.  Cogeneration rules and regulations.

(a)  Availability.--The commission shall promulgate rules and regulations concerning the rates, terms, conditions and availability of cogeneration in this Commonwealth. The commission shall require that utility rates to the public reflect the costs and savings to the utility from cogeneration, including, but not limited to, the costs incurred by utilities under contracts with nonutility generating unit project developers for the purchase of electric capacity or energy, or both; the costs recoverable under subsection (b) to buy out and cancel unfinished nonutility generating unit projects by mutual agreement of the project developer and the public utility; and the costs prudently incurred by utilities under a voluntary buyout, buydown or other restructured arrangement which are just and reasonable and which reduce the cost to customers of nonutility generating unit projects.

(b)  Recovery of cancellation costs of nonutility generating unit projects.--A nonutility generating unit project is a generating unit project that is not owned by a public utility. If the construction of a nonutility generating unit project for which a public utility has a contract, whether entered into voluntarily or pursuant to commission order, to purchase project energy or project capacity and energy is canceled by mutual agreement of the project developer and the public utility prior to the unit's completion and operation, the public utility may recover all costs to be paid to the project developer and all costs directly related thereto which are prudently incurred as a result of such cancellation. The burden of proof to show that any costs claimed were prudently incurred shall be on the public utility. In reviewing a claim for such costs:

(1)  the commission shall not disallow any portion solely on the basis that it constitutes an amount greater than actual development expenditures and all costs related thereto; and

(2)  the commission shall consider the amount of the claim compared to the utility's total estimated costs of obligations under the contract.

(July 10, 1986, P.L.1238, No.114, eff. imd.; July 2, 1996, P.L.542, No.94, eff. imd.)

1996 Amendment.  See the preamble and section 2 of Act 94 in the appendix to this title for special provisions relating to legislative findings and construction of act.

Cross References.  Section 527 is referred to in sections 2803, 2804, 2808 of this title.



Section 528 - Use of foreign coal by qualifying facilities

§ 528.  Use of foreign coal by qualifying facilities.

(a)  Legislative findings.--The General Assembly hereby finds as follows:

(1)  Potential qualifying facilities which would generate electricity from United States energy sources are, and will for the foreseeable future continue to be, able to supplement adequately the capacity needs of public utilities in this Commonwealth.

(2)  Some of those qualifying facilities offer the multiple benefits of supplying electricity to Pennsylvania ratepayers at a reasonable price, creating jobs in areas of high unemployment in this Commonwealth and helping to clean up this Commonwealth's environment.

(3)  Although Federal law places a duty on public utilities to buy electricity generated by qualifying facilities, Federal law does not dictate how the price paid by public utilities and the charges to ratepayers for that electricity are to be calculated.

(4)  The energy source used by a qualifying facility is a significant factor in determining if a qualifying facility would be able to meet its commitment to supply electricity to a public utility at a reasonable price.

(5)  Coal mined in a foreign country is subject to major supply interruptions, price increases and quality reductions which are unpredictable and which may result not only from market factors, but also from foreign policy decisions of the United States Government or one or more foreign governments or from domestic policy changes in the foreign country in which the coal is mined.

(6)  It is much easier for a public utility and the commission to predict the reliability of a qualifying facility and the reasonableness of the price of the electricity to be supplied by that qualifying facility if United States energy sources are to be used than if coal mined in a foreign country is to be used.

(7)  A qualifying facility which would burn coal mined in a foreign country is too potentially unreliable to justify a public utility in foregoing alternative capacity commitments and in paying the qualifying facility a price which includes any capacity credit.

(b)  General rule.--The price paid by a public utility to a qualifying facility and the charge imposed on the utility's ratepayers for electricity generated by that qualifying facility shall not include any capacity credit if that qualifying facility burns coal mined in a foreign country.

(c)  Restriction on contract approval.--The commission shall not approve any contract between a public utility and a qualifying facility which burns coal mined in a foreign country for the purchase by the utility of electricity generated by the qualifying facility unless:

(1)  the price to be paid by the utility reflects no more than the actual avoided cost of the utility when the payment is made; and

(2)  the contract does not exceed five years in duration.

(d)  Review of contracts.--Notwithstanding any other provision of law, a contract in effect on the effective date of this section or thereafter between a public utility and a qualifying facility for the purchase by the utility of electricity generated by the qualifying facility shall, after notice and hearing, be subject to review and modification in accordance with subsections (b) and (c) at any time upon complaint or upon the commission's own motion if the qualifying facility burns coal mined in a foreign country.

(e)  Recovery from ratepayers.--For the express purpose of implementing the intent of this section, a public utility shall not be permitted to recover from ratepayers pursuant to section 1307 (relating to sliding scale of rates; adjustments) any of the costs associated with a contract between the utility and a qualifying facility which burns coal mined in a foreign country for the purchase by the utility of electricity generated by the qualifying facility. Any such costs which the commission determines to be reasonable and prudent shall be recoverable only through a base rate proceeding pursuant to Chapter 13 (relating to rates and rate making).

(f)  Definition.--For the purposes of this section, "qualifying facility" means any cogeneration facility or small power producer which is a qualifying facility pursuant to the Federal Energy Regulatory Commission's guidelines set forth at 18 CFR §§ 292.101(b)(1) (relating to definitions) and 292.203(a) and (b) (relating to general requirements for qualification).

(g)  Severability.--The provisions of this section shall be severable. If any provision of this section or the application thereof to any public utility, qualifying facility or circumstance is held invalid, the remainder of this section and the application of any provision thereof to any other public utilities, qualifying facilities or circumstances shall not be affected thereby.

(July 6, 1988, P.L.490, No.83, eff. imd.)

1988 Amendment.  Act 83 added section 528.



Section 529 - Power of commission to order acquisition of small water and sewer utilities

§ 529.  Power of commission to order acquisition of small water and sewer utilities.

(a)  General rule.--The commission may order a capable public utility to acquire a small water or sewer utility if the commission, after notice and an opportunity to be heard, determines:

(1)  that the small water or sewer utility is in violation of statutory or regulatory standards, including, but not limited to, the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, the act of January 24, 1966 (1965 P.L.1535, No.537), known as the Pennsylvania Sewage Facilities Act, and the act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act, and the regulations adopted thereunder, which affect the safety, adequacy, efficiency or reasonableness of the service provided by the small water or sewer utility;

(2)  that the small water or sewer utility has failed to comply, within a reasonable period of time, with any order of the Department of Environmental Resources or the commission concerning the safety, adequacy, efficiency or reasonableness of service, including, but not limited to, the availability of water, the potability of water, the palatability of water or the provision of water at adequate volume and pressure;

(3)  that the small water or sewer utility cannot reasonably be expected to furnish and maintain adequate, efficient, safe and reasonable service and facilities in the future;

(4)  that alternatives to acquisition have been considered in accordance with subsection (b) and have been determined by the commission to be impractical or not economically feasible;

(5)  that the acquiring capable public utility is financially, managerially and technically capable of acquiring and operating the small water or sewer utility in compliance with applicable statutory and regulatory standards; and

(6)  that the rates charged by the acquiring capable public utility to its preacquisition customers will not increase unreasonably because of the acquisition.

(b)  Alternatives to acquisition.--Before the commission may order the acquisition of a small water or sewer utility in accordance with subsection (a), the commission shall discuss with the small water or sewer utility, and shall give such utility a reasonable opportunity to investigate, alternatives to acquisition, including, but not limited to:

(1)  The reorganization of the small water or sewer utility under new management.

(2)  The entering of a contract with another public utility or a management or service company to operate the small water or sewer utility.

(3)  The appointment of a receiver to assure the provision of adequate, efficient, safe and reasonable service and facilities to the public.

(4)  The merger of the small water or sewer utility with one or more other public utilities.

(5)  The acquisition of the small water or sewer utility by a municipality, a municipal authority or a cooperative.

(c)  Factors to be considered.--In making a determination pursuant to subsection (a), the commission shall consider:

(1)  The financial, managerial and technical ability of the small water or sewer utility.

(2)  The financial, managerial and technical ability of all proximate public utilities providing the same type of service.

(3)  The expenditures which may be necessary to make improvements to the small water or sewer utility to assure compliance with applicable statutory and regulatory standards concerning the adequacy, efficiency, safety or reasonableness of utility service.

(4)  The expansion of the franchise area of the acquiring capable public utility so as to include the service area of the small water or sewer utility to be acquired.

(5)  The opinion and advice, if any, of the Department of Environmental Resources as to what steps may be necessary to assure compliance with applicable statutory or regulatory standards concerning the adequacy, efficiency, safety or reasonableness of utility service.

(6)  Any other matters which may be relevant.

(d)  Order of the commission.--Subsequent to the determinations required by subsection (a), the commission shall issue an order for the acquisition of the small water or sewer utility by a capable public utility. Such order shall provide for the extension of the service area of the acquiring capable public utility.

(e)  Acquisition price.--The price for the acquisition of the small water or sewer utility shall be determined by agreement between the small water or sewer utility and the acquiring capable public utility, subject to a determination by the commission that the price is reasonable. If the small water or sewer utility and the acquiring capable public utility are unable to agree on the acquisition price or the commission disapproves the acquisition price on which the utilities have agreed, the commission shall issue an order directing the acquiring capable public utility to acquire the small water or sewer utility by following the procedure prescribed for exercising the power of eminent domain pursuant to the act of June 22, 1964 (Sp.Sess., P.L.84, No.6), known as the Eminent Domain Code.

(f)  Separate tariffs.--The commission may, in its discretion and for a reasonable period of time after the date of acquisition, allow the acquiring capable public utility to charge and collect rates from the customers of the acquired small water or sewer utility pursuant to a separate tariff.

(g)  Appointment of receiver.--The commission may, in its discretion, appoint a receiver to protect the interests of the customers of the small water or sewer utility. Any such appointment shall be by order of the commission, which order shall specify the duties and responsibilities of the receiver.

(h)  Notice.--The notice required by subsection (a) or any other provision of this section shall be served upon the small water or sewer utility affected, the Office of Consumer Advocate, the Office of Small Business Advocate, the Office of Trial Staff, the Department of Environmental Resources, all proximate public utilities providing the same type of service as the small water or sewer utility, all proximate municipalities and municipal authorities providing the same type of service as the small water or sewer utility and the municipalities served by the small water or sewer utility. The commission shall order the affected small water or sewer utility to provide notice to its customers of the initiation of proceedings under this section in the same manner in which the utility is required to notify its customers of proposed general rate increases.

(i)  Burden of proof.--The Law Bureau shall have the burden of establishing a prima facie case that the acquisition of the small water or sewer utility would be in the public interest and in compliance with the provisions of this section. Once the commission determines that a prima facie case has been established:

(1)  the small water or sewer utility shall have the burden of proving its ability to render adequate, efficient, safe and reasonable service at just and reasonable rates; and

(2)  a proximate public utility providing the same type of service as the small water or sewer utility shall have the opportunity and burden of proving its financial, managerial or technical inability to acquire and operate the small water or sewer utility.

(j)  Plan for improvements.--Any capable public utility ordered by the commission to acquire a small water or sewer utility shall, prior to acquisition, submit to the commission for approval a plan, including a timetable, for bringing the small water or sewer utility into compliance with applicable statutory and regulatory standards. The capable public utility shall also provide a copy of the plan to the Department of Environmental Resources and such other State or local agency as the commission may direct. The commission shall give the Department of Environmental Resources adequate opportunity to comment on the plan and shall consider any comments submitted by the department in deciding whether or not to approve the plan. The reasonably and prudently incurred costs of each improvement shall be recoverable in rates only after that improvement becomes used and useful in the public service.

(k)  Limitations on liability.--Upon approval by the commission of a plan for improvements submitted pursuant to subsection (j) and the acquisition of a small water or sewer utility by a capable public utility, the acquiring capable public utility shall not be liable for any damages beyond the aggregate amount of $50,000, including a maximum amount of $5,000 per incident, if the cause of those damages is proximately related to identified violations of applicable statutes or regulations by the small water or sewer utility. This subsection shall not apply:

(1)  beyond the end of the timetable in the plan for improvements;

(2)  whenever the acquiring capable public utility is not in compliance with the plan for improvements; or

(3)  if, within 60 days of having received notice of the proposed plan for improvements, the Department of Environmental Resources submitted written objections to the commission and those objections have not subsequently been withdrawn.

(l)  Limitations on enforcement actions.--Upon approval by the commission of a plan for improvements submitted pursuant to subsection (j) and the acquisition of a small water or sewer utility by a capable public utility, the acquiring capable public utility shall not be subject to any enforcement actions by State or local agencies which had notice of the plan if the basis of such enforcement action is proximately related to identified violations of applicable statutes or regulations by the small water or sewer utility. This subsection shall not apply:

(1)  beyond the end of the timetable in the plan for improvements;

(2)  whenever the acquiring capable public utility is not in compliance with the plan for improvements;

(3)  if, within 60 days of having received notice of the proposed plan for improvements, the Department of Environmental Resources submitted written objections to the commission and those objections have not subsequently been withdrawn; or

(4)  to emergency interim actions of the commission or the Department of Environmental Resources, including, but not limited to, the ordering of boil-water advisories or other water supply warnings, of emergency treatment or of temporary, alternate supplies of water.

(m)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Capable public utility."  A public utility which regularly provides the same type of service as the small water utility or the small sewer utility to 4,000 or more customer connections, which is not an affiliated interest of the small water utility or the small sewer utility and which provides adequate, efficient, safe and reasonable service. A public utility which would otherwise be a capable public utility except for the fact that it has fewer than 4,000 customer connections may elect to be a capable public utility for the purposes of this section regardless of the number of its customer connections and regardless of whether or not it is proximate to the small sewer utility or small water utility to be acquired.

"Small sewer utility."  A public utility which regularly provides sewer service to 1,200 or fewer customer connections.

"Small water utility."  A public utility which regularly provides water service to 1,200 or fewer customer connections.

(Apr. 16, 1992, P.L.149, No.27, eff. 60 days)

1992 Amendment.  Act 27 added section 529.

References in Text.  The Department of Environmental Resources, referred to in this section, was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.



Section 530 - Clean Air Act implementation plans

§ 530.  Clean Air Act implementation plans.

(a)  Phase I compliance.--On or before February 1, 1993, each public utility shall submit to the commission and may request commission approval of a plan to bring its generating units which use coal to generate electricity into compliance with the Phase I requirements of Title IV of the Clean Air Act (Public Law 95-95, 42 U.S.C. § 7651 et seq.).

(b)  Phase II compliance.--On or before January 1, 1996, each public utility shall submit to the commission and may request commission approval of a plan to bring its generating units which use coal to generate electricity into compliance with the Phase II requirements of Title IV of the Clean Air Act.

(c)  Notice of plan.--At the same time it submits its plan to the commission, the public utility shall provide a copy of the plan to the Department of Environmental Resources, the Consumer Advocate and the Small Business Advocate. For plans submitted after the effective date of this section, the commission shall cause notice of the utility's filing to be published in the Pennsylvania Bulletin. The public utility shall make available, upon request, a copy of the proposed plan to any coal supplier with which it has a supply contract for more than one year and to any collective bargaining representative for the coal supplier.

(d)  Review by commission.--

(1)  If the utility has requested commission approval of its plan, the commission shall review the proposed plan on an expedited basis to determine if the utility's proposed compliance plan submitted under this section is in the public interest.

(2)  After notice and opportunity for a hearing, the commission shall approve or disapprove the compliance plan within nine months after the plan is filed, provided that approval may be in whole or in part and may be subject to such limitations and qualifications as may be deemed necessary and in the public interest. The commission's decision shall establish that the utility's costs of compliance are recoverable costs of service, provided the costs:

(i)  are reasonable in amount and prudently incurred as determined in an appropriate rate or other proceeding; and

(ii)  represent investment in flue gas desulfurization devices, clean coal technologies or similar facilities designed to maintain or promote the use of coal, including facilities which intermittently or simultaneously burn natural gas with coal.

(3)  Costs established as recoverable under paragraph (2) shall qualify as nonrevenue-producing investment to improve environmental conditions under section 1315 (relating to limitation on consideration of certain costs for electric utilities), provided that any benefits to the utility generated by the sale of allowances under the Clean Air Act shall be flowed through to the utility's ratepayers.

(4)  The utility shall not be required to refile its plan or to seek additional commission approvals concerning its plan unless the utility's plan is significantly amended or revised.

(e)  Definition.--As used in this section, the term "Clean Air Act" means Public Law 95-95, 42 U.S.C. § 7401 et seq. and includes the Clean Air Act Amendments (Public Law 101-549, 104 Stat. 2399) approved November 15, 1990.

(Apr. 16, 1992, P.L.149, No.27, eff. 60 days)

1992 Amendment.  Act 27 added section 530.

References in Text.  The Department of Environmental Resources, referred to in subsec. (c), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.






Chapter 7 - Procedure on Complaints

Section 701 - Complaints

CHAPTER 7

PROCEDURE ON COMPLAINTS

Sec.

701.  Complaints.

702.  Service of complaints on parties.

703.  Fixing of hearings.

Enactment.  Chapter 7 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

§ 701.  Complaints.

The commission, or any person, corporation, or municipal corporation having an interest in the subject matter, or any public utility concerned, may complain in writing, setting forth any act or thing done or omitted to be done by any public utility in violation, or claimed violation, of any law which the commission has jurisdiction to administer, or of any regulation or order of the commission. Any public utility, or other person, or corporation likewise may complain of any regulation or order of the commission, which the complainant is or has been required by the commission to observe or carry into effect. The Commonwealth through the Attorney General may be a complainant before the commission in any matter solely as an advocate for the Commonwealth as a consumer of public utility services. The commission may prescribe the form of complaints filed under this section.

Cross References.  Section 701 is referred to in sections 2205, 2807, 3014 of this title.



Section 702 - Service of complaints on parties

§ 702.  Service of complaints on parties.

Upon the filing of a complaint, the commission shall cause to be served upon each party named in the complaint a copy of the complaint and notice from the commission calling upon such party to satisfy the complaint, or to answer the same in writing, within such time as is specified by the commission in the notice. Service in all hearings, investigations and proceedings pending before the commission shall be made by registered or certified mail.



Section 703 - Fixing of hearings

§ 703.  Fixing of hearings.

(a)  Satisfaction of complaint or hearing.--If any party complained against, within the time specified by the commission, shall satisfy the complaint, the commission shall dismiss the complaint. Such party shall be relieved from responsibility only for the specific matter complained of. If such party shall not satisfy the complaint within the time specified, and it shall appear to the commission from a consideration of the complaint and answer, or otherwise, that reasonable ground exists for investigating such complaint, it shall be the duty of the commission to fix a time and place for a hearing.

(b)  Notice of hearing.--The commission shall fix the time and place of hearing, within or without this Commonwealth, if any is required, and shall serve notice thereof upon parties in interest. The commission may dismiss any complaint without a hearing if, in its opinion, a hearing is not necessary in the public interest.

(c)  Hearing and record.--All hearings before the commission, or its representative, shall be public, and shall be conducted in accordance with such regulations as the commission may prescribe. A full and complete record shall be kept of all proceedings had before the commission, or its representative, on any formal hearing, and all testimony shall be taken down by a reporter appointed by the commission, and the parties shall be entitled to be heard in person or by attorney, and to introduce evidence.

(d)  Informal hearings.--The commission may, in addition to the hearings specially provided by this part, conduct such other hearings as may be required in the administration of the powers and duties conferred upon it by this part and by other acts relating to public utilities. Reasonable notice of all such hearings shall be given the persons interested therein.

(e)  Decisions by commission.--After the conclusion of the hearing, the commission shall make and file its findings and order with its opinion, if any. Its findings shall be in sufficient detail to enable the court on appeal, to determine the controverted question presented by the proceeding, and whether proper weight was given to the evidence. A copy of such order, certified under the seal of the commission, shall be served by registered or certified mail upon the party or parties against whom it runs, or his attorney, and notice thereof shall be given to the other parties to the proceedings or their attorney. Such order shall take effect and become operative as designated therein, and shall continue in force either for a period which may be designated therein, or until changed or revoked by the commission. The commission may grant and prescribe such additional time as, in its judgment, is reasonably necessary to comply with the order, and may, on application and for good cause shown, extend the time for compliance fixed in its order.

(f)  Rehearing.--After an order has been made by the commission, any party to the proceedings may, within 15 days after the service of the order, apply for a rehearing in respect of any matters determined in such proceedings and specified in the application for rehearing, and the commission may grant and hold such rehearing on such matters. No application for a rehearing shall in anywise operate as a supersedeas, or in any manner stay or postpone the enforcement of any existing order, except as the commission may, by order, direct. If the application be granted, the commission may affirm, rescind, or modify its original order.

(g)  Rescission and amendment of orders.--The commission may, at any time, after notice and after opportunity to be heard as provided in this chapter, rescind or amend any order made by it. Any order rescinding or amending a prior order shall, when served upon the person, corporation, or municipal corporation affected, and after notice thereof is given to the other parties to the proceedings, have the same effect as is herein provided for original orders.






Chapter 9 - Judicial Proceedings

Section 901 - Right to trial by jury

CHAPTER 9

JUDICIAL PROCEEDINGS

Sec.

901.  Right to trial by jury.

902.  Reliance on orders pending judicial review.

903.  Restriction on injunctions (Repealed).

Enactment.  Chapter 9 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

§ 901.  Right to trial by jury.

Nothing in this part shall be construed to deprive any party, upon any judicial review of the proceedings and orders of the commission, of the right to trial by jury of any issue of fact raised thereby or therein, where such right is secured either by the Constitution of Pennsylvania or the Constitution of the United States, but in every such case such right of trial by jury shall remain inviolate. When any judicial review is sought, such right shall be deemed to be waived upon all issues, unless expressly reserved in such manner as shall be prescribed by the court.



Section 902 - Reliance on orders pending judicial review

§ 902.  Reliance on orders pending judicial review.

The issue or assumption of securities registered by the commission, the performance of any contract or arrangement approved by the commission and any other act by a person or corporation shall be subject to the provisions of 42 Pa.C.S. § 5105(f) (relating to effect of reversal or modification) insofar as relates to any sale, mortgage, exchange or conveyance subject to the jurisdiction of the commission.

(Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Dec. 20, 1982, P.L.1409, No.326, eff. 60 days)

1982 Amendment.  Act 326 added present section 902.

Prior Provisions.  Former section 902, which related to costs on review, was added July 1, 1978, P.L.598, No.116, and repealed October 5, 1980, P.L.693, No.142, effective in 60 days.



Section 903 - Restriction on injunctions (Repealed)

§ 903.  Restriction on injunctions (Repealed).

1982 Repeal Note.  Section 903 was repealed December 20, 1982, P.L.1409, No.326, effective in 60 days.






Chapter 11 - Certificates of Public Convenience

Section 1101 - Organization of public utilities and beginning of service

SUBPART C

REGULATION OF PUBLIC UTILITIES GENERALLY

Chapter

11.  Certificates of Public Convenience

13.  Rates and Rate Making

14.  Responsible Utility Customer Protection

15.  Service and Facilities

17.  Accounting and Budgetary Matters

19.  Securities and Obligations

21.  Relations with Affiliated Interests

CHAPTER 11

CERTIFICATES OF PUBLIC CONVENIENCE

Subchapter

A.  General Provisions

B.  Limousine Service in Counties of the Second Class

Enactment.  Chapter 11 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Cross References.  Chapter 11 is referred to in section 2212 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1101.  Organization of public utilities and beginning of service.

1102.  Enumeration of acts requiring certificate.

1103.  Procedure to obtain certificates of public convenience.

1104.  Certain appropriations by right of eminent domain prohibited.

Subchapter Heading.  The heading of Subchapter A was added April 2, 2002, P.L.218, No.23, effective immediately.

§ 1101.  Organization of public utilities and beginning of service.

Upon the application of any proposed public utility and the approval of such application by the commission evidenced by its certificate of public convenience first had and obtained, it shall be lawful for any such proposed public utility to begin to offer, render, furnish, or supply service within this Commonwealth. The commission's certificate of public convenience granted under the authority of this section shall include a description of the nature of the service and of the territory in which it may be offered, rendered, furnished or supplied.

Cross References.  Section 1101 is referred to in section 1104 of this title.



Section 1102 - Enumeration of acts requiring certificate

§ 1102.  Enumeration of acts requiring certificate.

(a)  General rule.--Upon the application of any public utility and the approval of such application by the commission, evidenced by its certificate of public convenience first had and obtained, and upon compliance with existing laws, it shall be lawful:

(1)  For any public utility to begin to offer, render, furnish or supply within this Commonwealth service of a different nature or to a different territory than that authorized by:

(i)  A certificate of public convenience granted under this part or under the former provisions of the act of July 26, 1913 (P.L.1374, No.854), known as "The Public Service Company Law," or the act of May 28, 1937 (P.L.1053, No.286), known as the "Public Utility Law."

(ii)  An unregistered right, power or privilege preserved by section 103 (relating to prior rights preserved).

(2)  For any public utility to abandon or surrender, in whole or in part, any service, except that this provision is not applicable to discontinuance of service to a patron for nonpayment of a bill, or upon request of a patron.

(3)  For any public utility or an affiliated interest of a public utility as defined in section 2101 (relating to definition of affiliated interest), except a common carrier by railroad subject to the Interstate Commerce Act, to acquire from, or to transfer to, any person or corporation, including a municipal corporation, by any method or device whatsoever, including the sale or transfer of stock and including a consolidation, merger, sale or lease, the title to, or the possession or use of, any tangible or intangible property used or useful in the public service. Such approval shall not be required if:

(i)  the undepreciated book value of the property to be acquired or transferred does not exceed $1,000;

(ii)  the undepreciated book value of the property to be acquired or transferred does not exceed the lesser of:

(A)  2% of the undepreciated book value of all fixed assets of such public utility; or

(B)  $5,000 in the case of personalty or $50,000 in the case of realty;

(iii)  the property to be acquired is to be installed new as a part of or consumed in the operation of the used and useful property of such public utility; or

(iv)  the property to be transferred by such public utility is obsolete, worn out or otherwise unserviceable.

Subparagraphs (i) through (iv) shall not be applicable, and approval of the commission evidenced by a certificate of public convenience shall be required, if any such acquisition or transfer of property involves a transfer of patrons.

(4)  For any public utility to acquire 5% or more of the voting capital stock of any corporation.

(5)  For any municipal corporation to acquire, construct, or begin to operate, any plant, equipment, or other facilities for the rendering or furnishing to the public of any public utility service beyond its corporate limits.

(b)  Protection of railroad employees.--As a condition of its approval of any transaction covered by this section and involving those railroad carriers wholly located within this Commonwealth subject to the provisions of this part, the commission shall require a fair and equitable arrangement to protect the interests of the railroad employees affected and the commission shall include in its order of approval the terms and conditions it deems fair and equitable for the protection of the employees. The terms and conditions which the commission prescribes shall provide that, during the period of four years from the effective date of the order, the employees of the railroad carrier affected by the order shall not be in a worse position with respect to their employment except that any protection afforded an employee shall not be required to continue for a period longer than that during which the employee was in the employ of the railroad carrier prior to the effective date of the order. Notwithstanding any other provision of this section, the commission may accept as fair and equitable an agreement pertaining to the protection of the interests of the employees entered into by the railroad carrier and the duly authorized representatives of the employees.

Cross References.  Section 1102 is referred to in sections 1901, 3019 of this title.



Section 1103 - Procedure to obtain certificates of public convenience

§ 1103.  Procedure to obtain certificates of public convenience.

(a)  General rule.--Every application for a certificate of public convenience shall be made to the commission in writing, be verified by oath or affirmation, and be in such form, and contain such information, as the commission may require by its regulations. A certificate of public convenience shall be granted by order of the commission, only if the commission shall find or determine that the granting of such certificate is necessary or proper for the service, accommodation, convenience, or safety of the public. The commission, in granting such certificate, may impose such conditions as it may deem to be just and reasonable. In every case, the commission shall make a finding or determination in writing, stating whether or not its approval is granted. Any holder of a certificate of public convenience, exercising the authority conferred by such certificate, shall be deemed to have waived any and all objections to the terms and conditions of such certificate.

(b)  Investigations and hearings.--For the purpose of enabling the commission to make such finding or determination, it shall hold such hearings, which shall be public, and, before or after hearing, it may make such inquiries, physical examinations, valuations, and investigations, and may require such plans, specifications, and estimates of cost, as it may deem necessary or proper in enabling it to reach a finding or determination.

(c)  Taxicabs.--(Repealed).

(d)  Temporary authority.--Except during the threat or existence of a labor dispute, the commission under such regulations as it shall prescribe may, without hearing, in proper cases, consider and approve applications for certificates of public convenience, and in emergencies grant temporary certificates under this chapter, pending action on permanent certificates; but no applications shall be denied without right of hearing thereon being tendered to the applicant.

(e)  Armored vehicles.--A certificate of public convenience to provide the transportation of property of unusual value, including money and securities, in armored vehicles shall be granted by order of the commission upon application. Such carriers must conform to the rules and regulations of the commission.

(June 19, 1980, P.L.244, No.69, eff. 30 days; July 6, 1984, P.L.602, No.123, eff. imd.; Apr. 4, 1990, P.L.93, No.21, eff. 90 days; Dec. 30, 2002, P.L.2001, No.230, eff. 60 days; July 16, 2004, P.L.758, No.94)

2004 Repeal Note.  Act 94 repealed subsec. (c). Section 25 of Act 94 provided that the repeal of subsec. (c) shall take effect in 270 days or on the date of publication of the notice under section 24 of Act 94. The notice was published in the Pennsylvania Bulletin March 12, 2005, at 35 Pa.B. 1737. See sections 20(5), 21(5) and 24 of Act 94 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts, preservation of rights, obligations, duties and remedies and publication in Pennsylvania Bulletin.

1984 Amendment.  Act 123 added subsec. (e).

1980 Amendment.  Act 69 added subsecs. (c) and (d), effective in 30 days as to subsec. (c)(4) and immediately as to the remainder of the section. See the preamble and sections 2, 3 and 4 of Act 69 in the appendix to this title for special provisions relating to legislative findings, taxicab service in first class cities, annual reports to committees of General Assembly and effective date and applicability.

Cross References.  Section 1103 is referred to in section 2407 of this title; section 5516 of Title 53 (Municipalities Generally).



Section 1104 - Certain appropriations by right of eminent domain prohibited

§ 1104.  Certain appropriations by right of eminent domain prohibited.

Unless its power of eminent domain existed under prior law, no domestic public utility or foreign public utility authorized to do business in this Commonwealth shall exercise any power of eminent domain within this Commonwealth until it shall have received the certificate of public convenience required by section 1101 (relating to organization of public utilities and beginning of service).

Cross References.  Section 1104 is referred to in section 1511 of Title 15 (Corporations and Unincorporated Associations).



Section 1121 - Definitions

SUBCHAPTER B

LIMOUSINE SERVICE IN COUNTIES OF THE SECOND CLASS

Sec.

1121.  Definitions.

1122.  Certificate of public convenience required.

1123.  Regulations.

1124.  Miscellaneous provisions.

Enactment.  Subchapter B was added April 2, 2002, P.L.218, No.23, effective immediately.

Cross References.  Subchapter B is referred to in section 102 of this title.

§ 1121.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"County."  A county of the second class.

"Limousine service."  Local nonscheduled common carrier service for passengers rendered in luxury-type vehicles for compensation on an exclusive basis that is arranged in advance.



Section 1122 - Certificate of public convenience required

§ 1122.  Certificate of public convenience required.

(a)  General rule.--In order to operate limousine service in a county of the second class, a certificate of public convenience must be issued by the commission.

(b)  Enforcement.--The provisions of this chapter and the rules and regulations promulgated by the commission pursuant to this chapter shall be enforced in counties of the second class by commission personnel.

(c)  Restrictions.--Certificates issued pursuant to this chapter shall be nontransferable unless a transfer is approved by the commission.



Section 1123 - Regulations

§ 1123.  Regulations.

The commission is authorized to prescribe such rules and regulations as it deems necessary to administer and enforce this subchapter.



Section 1124 - Miscellaneous provisions

§ 1124.  Miscellaneous provisions.

(a)  Prosecution preserved.--Nothing in this subchapter shall be deemed to limit or affect prosecutions for violations under this title, Title 18 (Crimes and Offenses), Title 75 (Vehicles) or any other provision of law.

(b)  Inconsistent provisions of law.--Any other law of this Commonwealth found to be inconsistent with this subchapter is hereby repealed insofar as it affects the regulation of limousine service in counties of the second class.






Chapter 13 - Rates and Distribution Systems

Section 1301 - Rates to be just and reasonable

CHAPTER 13

RATES AND DISTRIBUTION SYSTEMS

Subchapter

A.  Rates

B.  Distribution Systems

Enactment.  Chapter 13 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Chapter Heading.  The heading of Chapter 13 was amended February 14, 2012, P.L.72, No.11, effective in 60 days.

Cross References.  Chapter 13 is referred to in sections 528, 2203, 2804, 3019 of this title.

SUBCHAPTER A

RATES

Sec.

1301.  Rates to be just and reasonable.

1302.  Tariffs; filing and inspection.

1303.  Adherence to tariffs.

1304.  Discrimination in rates.

1305.  Advance payment of rates; interest on deposits.

1306.  Apportionment of joint rates.

1307.  Sliding scale of rates; adjustments.

1308.  Voluntary changes in rates.

1309.  Rates fixed on complaint; investigation of costs of production.

1310.  Temporary rates.

1311.  Valuation of and return on the property of a public utility.

1312.  Refunds.

1313.  Price upon resale of public utility services.

1314.  Limitation on prices paid for property and fuel.

1315.  Limitation on consideration of certain costs for electric utilities.

1316.  Recovery of advertising expenses.

1316.1. Recovery of club dues.

1317.  Regulation of natural gas costs.

1318.  Determination of just and reasonable gas cost rates.

1319.  Financing of energy supply alternatives.

1320.  Fuel purchase audits by complaint.

1321.  Recovery of certain employee meeting expenses.

1322.  Outages of electric generating units.

1323.  Procedures for new electric generating capacity.

1324.  Residential telephone service rates based on duration or distance of call.

1325.  Local exchange service increases; limitation (Repealed).

1326.  Standby charge prohibited.

1327.  Acquisition of water and sewer utilities.

1328.  Determination of public fire hydrant rates.

Subchapter Heading.  The heading of Subchapter A was added February 14, 2012, P.L.72, No.11, effective in 60 days.

§ 1301.  Rates to be just and reasonable.

Every rate made, demanded, or received by any public utility, or by any two or more public utilities jointly, shall be just and reasonable, and in conformity with regulations or orders of the commission. Only public utility service being furnished or rendered by a municipal corporation, or by the operating agencies of any municipal corporation, beyond its corporate limits, shall be subject to regulation and control by the commission as to rates, with the same force, and in like manner, as if such service were rendered by a public utility.

Cross References.  Section 1301 is referred to in sections 3015, 3016, 3019 of this title.



Section 1302 - Tariffs; filing and inspection

§ 1302.  Tariffs; filing and inspection.

Under such regulations as the commission may prescribe, every public utility shall file with the commission, within such time and in such form as the commission may designate, tariffs showing all rates established by it and collected or enforced, or to be collected or enforced, within the jurisdiction of the commission. The tariffs of any public utility also subject to the jurisdiction of a Federal regulatory body shall correspond, so far as practicable, to the form of those prescribed by such Federal regulatory body. Every public utility shall keep copies of such tariffs open to public inspection under such rules and regulations as the commission may prescribe. One copy of any rate filing shall be made available, at a convenient location and for a reasonable length of time within each of the utilities' service areas, for inspection and study by customers, upon request to the utility.

(Dec. 21, 1984, P.L.1265, No.240, eff. imd.)

Cross References.  Section 1302 is referred to in section 3019 of this title.



Section 1303 - Adherence to tariffs

§ 1303.  Adherence to tariffs.

No public utility shall, directly or indirectly, by any device whatsoever, or in anywise, demand or receive from any person, corporation, or municipal corporation a greater or less rate for any service rendered or to be rendered by such public utility than that specified in the tariffs of such public utility applicable thereto. The rates specified in such tariffs shall be the lawful rates of such public utility until changed, as provided in this part. Any public utility, having more than one rate applicable to service rendered to a patron, shall, after notice of service conditions, compute bills under the rate most advantageous to the patron.

Cross References.  Section 1303 is referred to in section 3019 of this title.



Section 1304 - Discrimination in rates

§ 1304.  Discrimination in rates.

No public utility shall, as to rates, make or grant any unreasonable preference or advantage to any person, corporation, or municipal corporation, or subject any person, corporation, or municipal corporation to any unreasonable prejudice or disadvantage. No public utility shall establish or maintain any unreasonable difference as to rates, either as between localities or as between classes of service. Unless specifically authorized by the commission, no public utility shall make, demand, or receive any greater rate in the aggregate for the transportation of passengers or property of the same class, or for the transmission of any message or conversation for a shorter than for a longer distance over the same line or route in the same direction, the shorter being included within the longer distance, or any greater rate as a through rate than the aggregate of the intermediate rates. This section does not prohibit the establishment of reasonable zone or group systems, or classifications of rates or, in the case of common carriers, the issuance of excursion, commutation, or other special tickets at special rates, or the granting of nontransferable free passes, or passes at a discount to any officer, employee, or pensioner of such common carrier. No rate charged by a municipality for any public utility service rendered or furnished beyond its corporate limits shall be considered unjustly discriminatory solely by reason of the fact that a different rate is charged for a similar service within its corporate limits.

Cross References.  Section 1304 is referred to in section 3019 of this title.



Section 1305 - Advance payment of rates; interest on deposits

§ 1305.  Advance payment of rates; interest on deposits.

No public utility shall require the payment of rates in advance, or the making of minimum payments, ready to serve charges, or deposits to secure future payments of rates, except as the commission, by regulation or order, may permit. Any deposit made by any domestic consumer, under the provisions of this section or under any repealed statute supplied by this part, shall be returned with any interest due thereon to the consumer making such deposit when he shall have paid undisputed bills for service over a period of 12 consecutive months.

Cross References.  Section 1305 is referred to in section 3019 of this title.



Section 1306 - Apportionment of joint rates

§ 1306.  Apportionment of joint rates.

Where public utilities entitled to share in any joint rate shall be unable to agree upon the division thereof, or shall make any unjust or unreasonable division or apportionment thereof, the commission may, after hearing, upon its own motion or upon complaint, fix the proportion to which each public utility shall be entitled.



Section 1307 - Sliding scale of rates; adjustments

§ 1307.  Sliding scale of rates; adjustments.

(a)  General rule.--Any public utility, except common carriers and those natural gas distributors with gross intrastate annual operating revenues in excess of $40,000,000 with respect to the gas costs of such natural gas distributors, may establish a sliding scale of rates or such other method for the automatic adjustment of the rates of the public utility as shall provide a just and reasonable return on the rate base of such public utility, to be determined upon such equitable or reasonable basis as shall provide such fair return. A tariff showing the scale of rates under such arrangement shall first be filed with the commission, and such tariff, and each rate set out therein, approved by it. The commission may revoke its approval at any time and fix other rates for any such public utility if, after notice and hearing, the commission finds the existing rates unjust or unreasonable.

(b)  Mandatory system for automatic adjustment.--The commission, by regulation or order, upon reasonable notice and after hearing, may prescribe for any class of public utilities, except common carriers and those natural gas distributors with gross intrastate annual operating revenues in excess of $40,000,000, a mandatory system for the automatic adjustment of their rates, by means of a sliding scale of rates or other method, on the same basis as provided in subsection (a), to become effective when and in the manner prescribed in such regulation or order. Every such public utility shall, within such time as shall be prescribed by the commission, file tariffs showing the rates established in accordance with such regulation or order.

(c)  Fuel cost adjustment.--In any method automatically adjusting rates to reflect changes in fossil fuel cost under this section, the fuel cost used in computing the adjustment shall be limited, in the case of an electric utility, to the cost of such fuel delivered to the utility at the generating site at which it is to be consumed, and the cost of disposing of solid waste from scrubbers or other devices designed so that the consumption of Pennsylvania-mined coal at the generating site would comply with the sulfur oxide emission standards prescribed by the Commonwealth. The cost of fuel handling after such delivery, or of waste disposal, other than as prescribed in this section, shall be excluded from such computation. In any method automatically adjusting rates to reflect changes in fuel cost other than fossil fuel cost under this section, the fuel cost used in computing the adjustment shall be limited, in the case of an electric utility, to the cost of such fuel delivered to the utility at the generating site at which it is to be consumed after deducting therefrom the present salvage or reuse value of such fuel, as shall be established by commission rule or order.

(d)  Fuel cost adjustment audits.--The commission shall conduct or cause to be conducted, at such times as it may order, but at least annually, an audit of each public utility which, by any method described in this section, automatically adjusts its rates to reflect changes in its fuel costs, which audit shall enable the commission to determine the propriety and correctness of amounts billed and collected under this section. Whoever performs the audit shall be a person knowledgable in the subject matter encompassed within the operation of the automatic adjustment clause. The auditors report shall be in a form and manner directed by the commission.

(e)  Automatic adjustment reports and proceedings.--

(1)  Within 30 days following the end of such 12-month period as the commission shall designate, each public utility using an automatic adjustment clause shall file with the commission a statement which shall specify for such period:

(i)  the total revenues received pursuant to the automatic adjustment clause;

(ii)  the total amount of that expense or class of expenses incurred which is the basis of the automatic adjustment clause; and

(iii)  the difference between the amounts specified by subparagraphs (i) and (ii).

Such report shall be a matter of public record and copies thereof shall be made available to any person upon request to the commission.

(2)  Within 60 days following the submission of such report by a public utility, the commission shall hold a public hearing on the substance of the report and any matters pertaining to the use by such public utility of such automatic adjustment clause in the preceding period and may include the present and subsequent periods.

(3)  Absent good reason being shown to the contrary, the commission shall, within 60 days following such hearing, by order direct each such public utility to, over an appropriate 12-month period, refund to its patrons an amount equal to that by which its revenues received pursuant to such automatic adjustment clause exceeded the amount of such expense or class of expenses, or recover from its patrons an amount equal to that by which such expense or class of expenses exceeded the revenues received pursuant to such automatic adjustment clause.

(4)  For the purpose of this subsection, where a 12-month report period and 12-month refund or recovery period shall have been previously established or designated, nothing in this section shall impair the continued use of such previously established or designated periods nor shall anything in this section prevent the commission from amending at any time any method used by any utility in automatically adjusting its rates, so as to provide the commission more adequate supervision of the administration by a utility of such method and to decrease the likelihood of collection by a utility, in subsequent periods, of amounts greater or less than that to which it is entitled, or, in the event that such deficiency or surplus in collected amounts is found, more prompt readjustment thereof.

(f)  Recovery of natural gas costs.--

(1)  Natural gas distribution companies, as defined in section 2202 (relating to definitions), with gross intrastate annual operating revenues in excess of $40,000,000 may file tariffs reflecting actual and projected increases or decreases in their natural gas costs, and the tariffs shall have an effective date six months from the date of filing. The commission shall promulgate regulations establishing the time and manner of such filing, but, except for adjustments pursuant to a tariff mechanism authorized in this title, no such natural gas distribution company shall voluntarily file more than one such tariff in a 12-month period: Provided, That:

(i)  Nothing contained herein shall prohibit any party from advising the commission that there has been or there is anticipated to be a significant difference between the natural gas costs to the natural gas distribution company and the costs reflected in the then effective tariff or the commission from acting upon such advice.

(ii)  A natural gas distribution company may also file a tariff to establish a mechanism by which such natural gas distribution company may further adjust its rates for natural gas sales on a regular, but no more frequent than monthly, basis to reflect actual or projected changes in natural gas costs reflected in rates established pursuant to paragraph (2), subject to annual reconciliation under paragraph (5). In the event that the natural gas distribution company adjusts rates more frequently than quarterly, it shall also offer retail gas customers a fixed-rate option which recovers natural gas costs over a 12-month period, subject to annual reconciliation under paragraph (5). The commission shall, within 60 days of the effective date of this subparagraph, promulgate rules or regulations governing such adjustments and fixed-rate option, but the commission shall not prohibit such adjustments or fixed-rate option.

(2)  The commission shall conduct an investigation and hold a hearing or hearings, with notice, to review the tariffs and consider the plans filed pursuant to section 1317 (relating to regulation of natural gas costs). Where there has been an indication of consumer interest, the hearing shall be held in the service territory of the natural gas distribution company. Prior to the effective date of the filing, the commission shall issue an order establishing the rate to be charged to reflect such changes in natural gas costs. The commission shall annually review and approve plans for purposes of reliability and supply. Such rates, however, are subject to the same types of audits, reports and proceedings required by subsection (d).

(3)  Within 60 days following the end of such 12-month period as the commission shall designate, each natural gas distribution company subject to this subsection shall file with the commission a statement which specifies for such period:

(i)  The total revenues received pursuant to this section.

(ii)  The total natural gas costs incurred.

(iii)  The difference between the amounts specified by subparagraphs (i) and (ii).

(iv)  How actual natural gas costs incurred differ from the natural gas costs allowed under paragraph (2) and why such differences occurred.

(v)  How these natural gas costs are consistent with a least cost procurement policy as required by section 1318 (relating to determination of just and reasonable gas cost rates).

Such report shall be a matter of public record and copies thereof shall be made available by the natural gas distribution company to any person upon request. Copies of the reports shall be filed with the Office of Consumer Advocate and the Office of Small Business Advocate at the same time as they are filed with the commission.

(4)  The commission shall hold a public hearing on the substance of such statement submitted by a natural gas distribution company as required in paragraph (3) and on any related matters.

(5)  The commission, after hearing, shall determine the portion of the company's natural gas distribution actual natural gas costs in the previous 12-month period which meet the standards set out in section 1318. The commission shall, by order, direct each natural gas distribution company subject to this subsection to refund to its customers gas revenues collected pursuant to paragraph (2) which exceed the amount of actual natural gas costs incurred consistent with the standards in section 1318 and to recover from its customers any amount by which the actual natural gas costs, which have been incurred consistent with the standards in section 1318, exceed the revenues collected pursuant to paragraph (2). Absent good reason to the contrary, the commission shall issue its order within six months following the filing of the statement described in paragraph (3). Refunds to customers shall be made with interest, at the legal rate of interest plus two percent, during the period or periods for which the commission orders refunds, and recoveries from customers shall include interest at the legal rate of interest: Provided, That nothing contained herein shall limit the applicability of any defenses, principles or doctrines which would prohibit the commission's inquiry into any matters that were decided finally in the commission's order issued under paragraph (2).

(6)  The commission shall require that customers transferring from sales to transportation service be subject to the over-or-under collection adjustment provided for in paragraph (5) and shall require further that customers transferring from transportation service to sales service not be subject to the over-or-under collection adjustment for an appropriate period following either such transfer.

(g)  Recovery of costs related to distribution system improvement projects designed to enhance water quality, fire protection reliability and long-term system viability.--(Repealed).

(g.1)  Surcharge recoverability and offset.--Notwithstanding any other provision of this title or prior order of the commission, a surcharge imposed on and paid by a public utility under section 1111-A of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, is recoverable under this section by such means as approved by the commission. Retail rates as adjusted in accordance with this subsection shall also reflect any reduction in Public Utility Realty Tax Act liabilities secured by the utility and adjustments in State taxes reflected in any applicable State tax adjustment surcharge as defined by commission regulations.

(h)  Definition.--As used in this section, the terms "natural gas costs" and "gas costs" include the direct costs paid by a natural gas distribution company for the purchase and the delivery of natural gas to its system in order to supply its customers. Such costs may include costs paid under agreements to purchase natural gas from sellers; costs paid for transporting natural gas to its system; costs paid for natural gas storage service from others, including the costs of injecting and withdrawing natural gas from storage; all charges, fees, taxes and rates paid in connection with such purchases, pipeline gathering, storage and transportation; and costs paid for employing futures, options and other risk management tools. "Natural gas" and "gas" include natural gas, liquified natural gas, synthetic natural gas and any natural gas substitutes.

(May 31, 1984, P.L.370, No.74, eff. 60 days; Sept. 27, 1984, P.L.721, No.153, eff. 60 days; Dec. 21, 1984, P.L.1265, No.240, eff. imd.; Dec. 18, 1996, P.L.1061, No.156, eff. 60 days; June 22, 1999, P.L.122, No.21, eff. July 1, 1999; Dec. 9, 2002, P.L.1556, No.203, eff. 60 days; Feb. 14, 2012, P.L.72, No.11, eff. 60 days)

2012 Repeal.  Act 11 repealed subsec. (g).

2002 Amendment.  Act 203 added subsec. (g.1).

1999 Amendment.  Act 21 amended subsecs. (f) and (h).

1996 Amendment.  Act 156 relettered subsec. (g) to subsec. (h) and added a new subsec. (g).

1984 Amendments.  Act 74 amended subsecs. (a) and (b) and added subsecs. (f) and (g), Act 153 amended subsec. (a) and Act 240 amended subsecs. (a) and (f). The amendments by Acts 153 and 240 to subsec. (a) are identical and therefore have been merged. See section 5 of Act 74 in the appendix to this title for special provisions relating to submission of cost estimate for units not completed. See section 7 of Act 240 in the appendix to this title for special provisions relating to filing of tariffs.

Cross References.  Section 1307 is referred to in sections 528, 1309, 1317, 1318, 1358, 2211, 2212, 2806.1, 2807, 2808 of this title.



Section 1308 - Voluntary changes in rates

§ 1308.  Voluntary changes in rates.

(a)  General rule.--Unless the commission otherwise orders, no public utility shall make any change in any existing and duly established rate, except after 60 days notice to the commission, which notice shall plainly state the changes proposed to be made in the rates then in force, and the time when the changed rates will go into effect. The public utility shall also give such notice of the proposed changes to other interested persons as the commission in its discretion may direct. Such notices regarding the proposed changes which are provided to the utility's customers shall be in plain understandable language as the commission shall prescribe. All proposed changes shall be shown by filing new tariffs, or supplements to existing tariffs filed and in force at the time. The commission, for good cause shown, may allow changes in rates, without requiring the 60 days notice, under such conditions as it may prescribe.

(b)  Hearing and suspension of rate change.--Whenever there is filed with the commission by any public utility any tariff stating a new rate, the commission may, either upon complaint or upon its own motion, upon reasonable notice, enter upon a hearing concerning the lawfulness of such rate, and pending such hearing and the decision thereon, the commission, upon filing with such tariff and delivering to the public utility affected thereby a statement in writing of its reasons therefor, may, at any time before it becomes effective, suspend the operation of such rate for a period not longer than six months from the time such rate would otherwise become effective, and an additional period of not more than three months pending such decision. The rate in force when the tariff stating the new rate was filed shall continue in force during the period of suspension, unless the commission shall establish a temporary rate as authorized in section 1310 (relating to temporary rates). The commission shall consider the effect of such suspension in finally determining and prescribing the rates to be thereafter charged and collected by such public utility. This subsection shall not apply to any tariff stating a new rate which constitutes a general rate increase as defined in subsection (d).

(c)  Determination.--If, after such hearing, the commission finds any such rate to be unjust or unreasonable, or in anywise in violation of law, the commission shall determine the just and reasonable rate to be charged or applied by the public utility for the service in question, and shall fix the same by order to be served upon the public utility and such rate shall thereafter be observed until changed as provided by this part.

(d)  General rate increases.--Whenever there is filed with the commission by any public utility described in paragraph (1)(i), (ii), (vi) or (vii) of the definition of "public utility" in section 102 (relating to definitions), and such other public utility as the commission may by rule or regulation direct, any tariff stating a new rate which constitutes a general rate increase, the commission shall promptly enter into an investigation and analysis of said tariff filing and may by order setting forth its reasons therefor, upon complaint or upon its own motion, upon reasonable notice, enter upon a hearing concerning the lawfulness of such rate, and the commission may, at any time by vote of a majority of the members of the commission serving in accordance with law, permit such tariff to become effective, except that absent such order such tariff shall be suspended for a period not to exceed seven months from the time such rate would otherwise become effective. Before the expiration of such seven-month period, a majority of the members of the commission serving in accordance with law, acting unanimously, shall make a final decision and order, setting forth its reasons therefor, granting or denying, in whole or in part, the general rate increase requested. If, however, such an order has not been made at the expiration of such seven-month period, the proposed general rate increase shall go into effect at the end of such period, but the commission may by order require the interested public utility to refund, in accordance with section 1312 (relating to refunds), to the persons in whose behalf such amounts were paid, such portion of such increased rates as by its decision shall be found not justified, plus interest, which shall be the average rate of interest specified for residential mortgage lending by the Secretary of Banking in accordance with the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law, during the period or periods for which the commission orders refunds. The rate in force when the tariff stating such new rate was filed shall continue in force during the period of suspension unless the commission shall grant extraordinary rate relief as prescribed in subsection (e). The commission shall consider the effect of such suspension in finally determining and prescribing the rates to be thereafter charged and collected by such public utility, except that the commission shall have no authority to prescribe, determine or fix, at any time during the pendency of a general rate increase proceeding or prior to a final determination of a general rate increase request, temporary rates as provided in section 1310, which rates may provide retroactive increases through recoupment. As used in this part general rate increase means a tariff filing which affects more than 5% of the customers and amounts to in excess of 3% of the total gross annual intrastate operating revenues of the public utility. If the public utility furnishes two or more types of service, the foregoing percentages shall be determined only on the basis of the customers receiving, and the revenues derived from, the type of service to which the tariff filing pertains.

(d.1)  Multiple filings prohibited.--Except as required to implement an order granting extraordinary rate relief, no public utility which has filed a general rate increase request pursuant to this section shall file an additional general rate increase request pursuant to this section for the same type of service until the commission has made a final decision and order on the prior general rate increase request or until the expiration of the maximum period of suspension of the prior general rate increase request pursuant to this section, whichever is earlier.

(e)  Extraordinary rate relief.--Upon petition to the commission at the time of filing of a rate request or at any time during the pendency of proceedings on such rate request, any public utility may seek extraordinary rate relief of such portion of the total rate relief requested as can be shown to be immediately necessary for the maintenance of financial stability in order to enable the utility to continue providing normal services to its customers, avoid reductions in its normal maintenance programs, avoid substantially reducing its employment, and which will provide no more than the rate of return on the utility's common equity established by the commission in consideration of the utility's preceding rate filing, except that no utility shall file, either with a request for a general rate increase or at any time during the pendency of such a request, more than one petition under this subsection pertaining to rates for a particular type of service, nor any supplement or amendment thereto, except when permitted to do so by order of the commission. Any public utility requesting extraordinary rate relief shall file with the petition sufficient additional testimony and exhibits which will permit the commission to make appropriate findings on the petition. The public utility shall give notice of the petition in the same manner as its filing upon which this petition is based. The commission shall within 30 days from the date of the filing of a petition for extraordinary rate relief, and after hearing for the purpose of cross-examination of the testimony and exhibits of the public utility, and the presentation of such other evidentiary testimony as the commission may by rule prescribe, by order setting forth its reasons therefor, grant or deny, in whole or in part, the extraordinary relief requested. Absent such order, the petition shall be deemed to have been denied. Rates established pursuant to extraordinary rate relief shall not be deemed to be temporary rates within the meaning of that term as it is used in section 1310.

(f)  Limitation on rate increases by certain public utilities.--Whenever there is filed with the commission any tariff stating a new rate based in whole or in part on the cost of constructing an electric generating unit, the commission shall compare the estimated construction cost filed in accordance with section 515(a) (relating to construction cost of electric generating units) with the actual construction cost submitted by the utility in support of that tariff. If the actual construction cost exceeds the estimated construction cost, the rate determined by the commission under this section shall not be based on any part of that excess unless the public utility proves that part of the excess to have been necessary and proper. In making its determination under this subsection, the commission shall consider all relevant and material evidence, including evidence obtained pursuant to section 515. For purposes of this subsection "construction" includes any work performed on an electric generating unit which required, or is expected to require, the affected public utility to incur an aggregate of at least $100,000,000 of expenses which, in accordance with generally accepted accounting principles, are capital expenses and not operating or maintenance expenses.

(July 6, 1984, P.L.602, No.123, eff. imd.; Sept. 27, 1984, P.L.721, No.153, eff. imd.; Dec. 21, 1984, P.L.1265, No.240, eff. imd.)

1984 Amendments.  Act 123 added subsec. (f), Act 153 added subsec. (d.1) and Act 240 amended subsec. (a) and added subsec. (d.1). The amendments by Acts 153 and 240, adding subsec. (d.1), are substantially the same and have both been given effect in setting forth the text of subsec. (d.1). See section 5 of Act 123 in the appendix to this title for special provisions relating to submission of cost estimate for units not completed.

Cross References.  Section 1308 is referred to in sections 315, 523, 1309, 1316, 1318, 1353, 2211, 2804, 2806.1, 2807, 3015 of this title.



Section 1309 - Rates fixed on complaint; investigation of costs of production

§ 1309.  Rates fixed on complaint; investigation of costs of production.

(a)  General rule.--Whenever the commission, after reasonable notice and hearing, upon its own motion or upon complaint, finds that the existing rates of any public utility for any service are unjust, unreasonable, or in anywise in violation of any provision of law, the commission shall determine the just and reasonable rates, including maximum or minimum rates, to be thereafter observed and in force, and shall fix the same by order to be served upon the public utility, and such rates shall constitute the legal rates of the public utility until changed as provided in this part. Whenever a public utility does not itself produce or generate that which it distributes, transmits, or furnishes to the public for compensation, but obtains the same from another source, the commission shall have the power and authority to investigate the cost of such production or generation in any investigation of the reasonableness of the rates of such public utility.

(b)  Deadline for decision.--Before the expiration of a nine-month period beginning on the date of the commission's motion or the filing of a complaint pursuant to subsection (a), a majority of the members of the commission serving in accordance with law, acting unanimously, shall make a final decision and order, setting forth its reasons therefor. If such an order has not been made at the expiration of such nine-month period and the motion or complaint pursuant to subsection (a) requested a reduction in rates, a final decision and order of the commission which determines or fixes a rate reduction shall be retroactive to the expiration of such nine-month period, provided that nothing herein shall be construed to prohibit the commission from setting temporary rates pursuant to section 1310 (relating to temporary rates) prior to the expiration of such nine-month period and giving such effect to the setting of temporary rates as is otherwise permitted by this title. This subsection shall apply only when the requested reduction in rates affects more than 5% of the customers and amounts to in excess of 3% of the total gross annual intrastate operating revenues of the public utility, provided that, if the public utility furnishes two or more types of service, the foregoing percentages shall be determined only on the basis of the customers receiving, and the revenues derived from, the type of service to which the requested reduction pertains. This subsection shall not apply to any proceeding involving a change in rates proposed by a public utility pursuant to section 1307 (relating to sliding scale of rates; adjustments) or 1308 (relating to voluntary changes in rates).

(July 6, 1988, P.L.490, No.83, eff. imd.)

Cross References.  Section 1309 is referred to in sections 514, 521, 1327, 3019 of this title.



Section 1310 - Temporary rates

§ 1310.  Temporary rates.

(a)  General rule.--The commission may, in any proceeding involving the rates of a public utility, except a proceeding involving a general rate increase, brought either upon its own motion or upon complaint, after reasonable notice and hearing, if it be of opinion that the public interest so requires, immediately fix, determine, and prescribe temporary rates to be charged by such public utility, pending the final determination of such rate proceeding. Such temporary rates, so fixed, determined, and prescribed, shall be sufficient to provide a return of not less than 5% upon the original cost, less accrued depreciation, of the physical property, when first devoted to public use, of such public utility, used and useful in the public service, and if the duly verified reports of such public utility to the commission do not show such original cost, less accrued depreciation, of such property, the commission may estimate such cost less depreciation and fix, determine, and prescribe rates as hereinbefore provided.

(b)  Exception where records unavailable.--If any public utility does not have continuing property records, kept in the manner prescribed by the commission under the provisions of section 1702 (relating to continuing property records), then the commission, after reasonable notice and hearing, may establish temporary rates which shall be sufficient to provide a return of not less than an amount equal to the operating income for such prior calendar, fiscal or other year as the commission may deem proper, to be determined on the basis of data appearing in the annual report of such public utility to the commission for such prior year as the commission may deem proper, plus or minus such return as the commission may prescribe from time to time upon such net changes of the physical property as are reported to and approved for rate-making purposes by the commission. In determining the net changes of the physical property, the commission may, in its discretion, deduct from gross additions to such physical property the amount charged to operating expenses for depreciation or, in lieu thereof, it may determine such net changes by deducting retirements from the gross additions. The commission, in determining the basis for temporary rates, may make such adjustments in the annual report data as may, in the judgment of the commission, be necessary and proper.

(c)  Periodicity of rates.--The commission may fix, determine, and prescribe temporary rates every month, or at any other interval, if it be of opinion that the public interest so requires, and the existence of proceedings begun for the purpose of establishing final rates shall not prevent the commission from changing every month, or at any other interval, such temporary rates as it has previously fixed, determined, and prescribed.

(d)  Excessive rates.--Whenever the commission, upon examination of any annual or other report, or of any papers, records, books, or documents, or of the property of any public utility, shall be of opinion that any rates of such public utility are producing a return in excess of a fair return upon the fair value of the property of such public utility, used and useful in its public service, the commission may, by order, prescribe for a trial period of at least six months, which trial period may be extended for one additional period of six months, such temporary rates to be observed by such public utility as, in the opinion of the commission, will produce a fair return upon such fair value, and the rates so prescribed shall become effective upon the date specified in the order of the commission. Such rates, so prescribed, shall become permanent at the end of such trial period, or extension thereof, unless at any time during such trial period, or extension thereof, the public utility involved shall complain to the commission that the rates so prescribed are unjust or unreasonable. Upon such complaint, the commission, after hearing, shall determine the issues involved, and pending final determination the rates so prescribed shall remain in effect.

(e)  Effect and adjustment of rates.--Temporary rates so fixed, determined, and prescribed under this section shall be effective until the final determination of the rate proceeding, unless terminated sooner by the commission. In every proceeding in which temporary rates are fixed, determined, and prescribed under this section, the commission shall consider the effect of such rates in fixing, determining, and prescribing rates to be thereafter demanded or received by such public utility on final determination of the rate proceeding.

Cross References.  Section 1310 is referred to in sections 1308, 1309 of this title.



Section 1311 - Valuation of and return on the property of a public utility

§ 1311.  Valuation of and return on the property of a public utility.

(a)  Valuation generally.--The commission may, after reasonable notice and hearing, ascertain and fix the value of the whole or any part of the property of any public utility, insofar as the same is material to the exercise of the jurisdiction of the commission, and may make revaluations from time to time in the value of rate base of a public utility on account of all new construction, extensions, additions and retirements to the property of any public utility.

(b)  Method of valuation.--The value of the property of the public utility included in the rate base shall be the original cost of the property when first devoted to the public service less the applicable accrued depreciation as such depreciation is determined by the commission.

(c)  Segregation of property.--When any public utility furnishes more than one of the different types of utility service, the commission shall segregate the property used and useful in furnishing each type of such service, and shall not consider the property of such public utility as a unit in determining the value of the rate base of such public utility for the purpose of fixing base rates. A utility that provides water and wastewater service shall be exempt from this subsection upon petition of a utility to combine water and wastewater revenue requirements. The commission, when setting base rates, after notice and an opportunity to be heard, may allocate a portion of the wastewater revenue requirement to the combined water and wastewater customer base if in the public interest.

(d)  Common carriers.--In fixing any rate of a public utility engaged exclusively as a common carrier by motor vehicle, the commission may, in lieu of other standards established by law, fix the fair return by relating the fair and reasonable operating expenses, depreciation, taxes and other costs of furnishing service to operating revenues.

(e)  Definition.--As used in this section, the term "utility that provides both water and wastewater service" shall include separate companies that individually provide water or wastewater service so long as the companies are wholly owned by a common parent company.

(Sept. 27, 1984, P.L.721, No.153, eff. 60 days; Dec. 21, 1984, P.L.1265, No.240, eff. imd.; Feb. 14, 2012, P.L.72, No.11, eff. 60 days)

2012 Amendment.  Act 11 amended subsec. (c) and added subsec. (e).

1984 Amendments.  Acts 153 and 240 amended the entire section. Act 240 overlooked the amendment by Act 153 but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 1311.



Section 1312 - Refunds

§ 1312.  Refunds.

(a)  General rule.--If, in any proceeding involving rates, the commission shall determine that any rate received by a public utility was unjust or unreasonable, or was in violation of any regulation or order of the commission, or was in excess of the applicable rate contained in an existing and effective tariff of such public utility, the commission shall have the power and authority to make an order requiring the public utility to refund the amount of any excess paid by any patron, in consequence of such unlawful collection, within four years prior to the date of the filing of the complaint, together with interest at the legal rate from the date of each such excessive payment. In making a determination under this section, the commission need not find that the rate complained of was extortionate or oppressive. Any order of the commission awarding a refund shall be made for and on behalf of all patrons subject to the same rate of the public utility. The commission shall state in any refund order the exact amount to be paid, the reasonable time within which payment shall be made, and shall make findings upon pertinent questions of fact.

(b)  Suit for refund.--If the public utility fails to make refunds within the time for payment fixed by any final order of the commission or court, any patron entitled to any refund may sue therefor and the findings and order made by the commission shall be prima facie evidence of the facts therein stated, and that the amount awarded is justly due the plaintiff in such suit, and the defendant public utility shall not be permitted to avail itself of the defense that the service was, in fact, rendered to the plaintiff at the rate contained in its tariffs in force at the time payment was made and received, nor shall the defendant public utility be permitted to avail itself of the defense that the rate was reasonable. Any patron entitled to any refund shall be entitled to recover, in addition to the amount of refund, a penalty of 50% of the amount of such refund, together with all court costs and reasonable attorney fees. No suit may be maintained for a refund unless instituted within one year from the date of the order of the commission or court. Any number of patrons entitled to such refund may join as plaintiffs and recover their several claims in a single action, in which action the court shall render a judgment severally for each plaintiff as his interest may appear.

(c)  Condition for suit.--No action shall be brought in any court for a refund, unless and until the commission shall have determined that the rate in question was unjust or unreasonable, or in violation of any regulation or order of the commission, or in excess of the applicable rate contained in an existing and effective tariff, and then only to recover such refunds as may have been awarded and directed to be paid by the commission in such order.

Cross References.  Section 1312 is referred to in sections 1308, 3019 of this title.



Section 1313 - Price upon resale of public utility services

§ 1313.  Price upon resale of public utility services.

Whenever any person, corporation or other entity, not a public utility, electric cooperative corporation, municipality authority or municipal corporation, purchases service from a public utility and resells it to consumers, the bill rendered by the reseller to any residential consumer shall not exceed the amount which the public utility would bill its own residential consumers for the same quantity of service under the residential rate of its tariff then currently in effect.

Cross References.  Section 1313 is referred to in section 3313 of this title.



Section 1314 - Limitation on prices paid for property and fuel

§ 1314.  Limitation on prices paid for property and fuel.

The commission shall adopt regulations prohibiting public utilities subject to its jurisdiction from paying for or agreeing to pay for goods, services, equipment or fuels at prices in excess of those contained in contracts existing between the utilities and providers of such goods, services, equipment or fuel services.

(Nov. 26, 1978, P.L.1245, No.297, eff. 60 days)

1978 Amendment.  Act 297 added section 1314.



Section 1315 - Limitation on consideration of certain costs for electric utilities

§ 1315.  Limitation on consideration of certain costs for electric utilities.

Except for such nonrevenue producing, nonexpense reducing investments as may be reasonably shown to be necessary to improve environmental conditions at existing facilities or improve safety at existing facilities or as may be required to convert facilities to the utilization of coal, the cost of construction or expansion of a facility undertaken by a public utility producing, generating, transmitting, distributing or furnishing electricity shall not be made a part of the rate base nor otherwise included in the rates charged by the electric utility until such time as the facility is used and useful in service to the public. Except as stated in this section, no electric utility property shall be deemed used and useful until it is presently providing actual utility service to the customers.

(Dec. 30, 1982, P.L.1473, No.335, eff. imd.)

1982 Amendment.  Act 335 added section 1315. Section 2 of Act 335 provided that Act 335 shall be applicable to all proceedings pending before the Public Utility Commission and the courts at the time and also provided that nothing contained in Act 335 shall be construed to modify or change existing law with regard to rate making treatment of investment in facilities of fixed utilities other than electric utilities.

Cross References.  Section 1315 is referred to in sections 315, 514, 521, 530, 1319 of this title.



Section 1316 - Recovery of advertising expenses

§ 1316.  Recovery of advertising expenses.

(a)  General rule.--For purposes of rate determinations, no public utility may charge to its consumers as a permissible operating expense for ratemaking purposes any direct or indirect expenditure by the utility for political advertising. The commission shall also disallow as operating expense for ratemaking purposes expenditures for other advertising, unless and only to the extent that the commission finds that such advertising is reasonable and meets one or more of the following criteria:

(1)  Is required by law or regulation.

(2)  Is in support of the issuance, marketing or acquisition of securities or other forms of financing.

(3)  Encourages energy independence by promoting the wise development and use of domestic sources of coal, oil or natural gas and does not promote one method of generating electricity as preferable to other methods of generating electricity.

(4)  Provides important information to the public regarding safety, rate changes, means of reducing usage or bills, load management or energy conservation.

(5)  Provides a direct benefit to ratepayers.

(6)  Is for the promotion of community service or economic development.

(b)  Charging expenses to stockholders.--Any direct or indirect expenditure by a public utility for political advertising, or any other advertising not meeting the criteria set forth in subsection (a), shall be charged to its stockholders and shall not be included as an operating expense for ratemaking purposes.

(c)  Filing of information and materials.--Whenever a public utility proposes a change in rates under section 1308 (relating to voluntary changes in rates), the public utility shall file with the commission a listing of each type of advertising prepared, distributed or presented by the public utility or to be prepared, distributed or presented by the public utility during the test year utilized by the public utility in discharging its burden of proof, and a listing of each type of advertising prepared, distributed or presented by the public utility during the year immediately preceding the test year, as well as an accounting of the expenditures by the public utility for such advertising, to the extent such advertising is proposed to be included as operating expense for ratemaking purposes. The filing requirements imposed by this subsection shall not be construed to limit the right of any party to discovery under this or any other provision of law.

(d)  Definition.--As used in this section the term "political advertising" means any advertising for the purpose of influencing public opinion with respect to any legislative, administrative action or candidate election or with respect to any controversial issue to be decided by public voting. The term includes money spent for lobbying but not money spent for appearances before regulatory or other governmental bodies in connection with a public utility's existing or proposed operations.

(Mar. 7, 1984, P.L.104, No.22, eff. 60 days; July 10, 1986, P.L.1238, No.114, eff. imd.)



Section 1316.1 - Recovery of club dues

§ 1316.1.  Recovery of club dues.

No public utility may charge to its customers as a permissible operating expense for ratemaking purposes membership fees, dues or charges to fraternal, social or sports clubs or organizations.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 1316.1.



Section 1317 - Regulation of natural gas costs

§ 1317.  Regulation of natural gas costs.

(a)  General rule.--In every rate proceeding instituted by a natural gas distribution utility, pursuant to section 1307(f) (relating to sliding scale of rates; adjustments), each such utility shall be required to supply to the commission such information, to be established by commission regulation within 120 days of the passage of this section, that will permit the commission to make specific findings as to whether the utility is pursuing a least cost fuel procurement policy, consistent with the utility's obligation to provide safe, adequate and reliable service to its customers. Such information shall include, but need not be limited to, information, data and statements regarding:

(1)  The utility's participation in rate proceedings before the Federal Energy Regulatory Commission which affect the utility's gas costs.

(2)  The utility's efforts to negotiate favorable contracts with gas suppliers and to renegotiate existing contracts with gas suppliers or take legal actions necessary to relieve the utility from existing contract terms which are or may be adverse to the interests of the utility's ratepayers.

(3)  The utility's efforts to secure lower cost gas supplies both within and outside of the Commonwealth, including the use of transportation arrangements with pipelines and other gas distribution companies.

(4)  The sources and amounts of all gas supplies which have been withheld or have been caused to be withheld from the market by the utility and the reasons why such gas is not to be utilized.

(b)  Integrated gas companies.--In the case of a natural gas distribution utility which purchases all or part of its gas supplies from an affiliated interest, as that term is defined in section 2101 (relating to definition of affiliated interest), such utility shall, in addition to the materials required in subsection (a), be required to provide to the commission such information, to be established by commission regulation within 120 days of the passage of this section, that will permit the commission to make specific findings as to whether any purchases of gas from an affiliated interest are consistent with a least cost fuel procurement policy, consistent with the utility's obligation to provide safe, adequate and reliable service to its customers. Such information shall include, but need not be limited to, statements regarding:

(1)  Efforts made by the utility to obtain gas supplies from nonaffiliated interests.

(2)  The specific reasons why the utility has purchased gas supplies from an affiliated interest and demonstration that such purchases are consistent with a least cost fuel procurement policy.

(3)  The sources and amounts of all gas supplies which have been withheld from the market by the utility or any affiliated interest and the reasons why such gas is not being utilized.

(c)  Reliability plans.--As part of its filing under section 1307(f) or if it is not required to make such a filing on an annual basis, a natural gas distribution company, as defined in section 2202 (relating to definitions), shall file a proposed reliability plan with the commission which shall, at a minimum, identify the following:

(1)  The projected peak day and seasonal requirements of the firm customers utilizing the distribution system of the natural gas distribution company during the 12-month projected period specified in section 1307(f)(1). Where operationally required, the design peak day requirements shall be specified for discrete segments of each natural gas distribution system.

(2)  The transportation capacity, storage, peaking or on-system production that ensures deliverability of the natural gas supplies necessary to meet such projected period peak day and seasonal requirements.

(d)  Supply plans.--As part of its filing under section 1307(f), a natural gas distribution company shall file a proposed plan with the commission for acquisition or receipt of natural gas supplies.

(e)  Definition.--As used in this section, the terms "natural gas costs," "gas costs," "natural gas" and "gas" shall have the same definitions as provided in section 1307(h).

(May 31, 1984, P.L.370, No.74, eff. 60 days; June 22, 1999, P.L.122, No.21, eff. July 1, 1999)

Cross References.  Section 1317 is referred to in sections 1307, 1318, 2107 of this title.



Section 1318 - Determination of just and reasonable gas cost rates

§ 1318.  Determination of just and reasonable gas cost rates.

(a)  General rule.--In establishing just and reasonable rates for those natural gas distribution companies, as defined in section 2202 (relating to definitions), with gross intrastate operating revenues in excess of $40,000,000 under section 1307(f) (relating to sliding scale of rates; adjustments) or 1308(d) (relating to voluntary changes in rates) or any other rate proceeding, the commission shall consider the materials provided by the utilities pursuant to section 1317 (relating to regulation of natural gas costs). No rates for a natural gas distribution utility shall be deemed just and reasonable unless the commission finds that the utility is pursuing a least cost fuel procurement policy, consistent with the utility's obligation to provide safe, adequate and reliable service to its customers. In making such a determination, the commission shall be required to make specific findings which shall include, but need not be limited to, findings that:

(1)  The utility has fully and vigorously represented the interests of its ratepayers in proceedings before the Federal Energy Regulatory Commission.

(2)  The utility has taken all prudent steps necessary to negotiate favorable gas supply contracts and to relieve the utility from terms in existing contracts with its gas suppliers which are or may be adverse to the interests of the utility's ratepayers.

(3)  The utility has taken all prudent steps necessary to obtain lower cost gas supplies on both short-term and long-term bases both within and outside the Commonwealth, including the use of gas transportation arrangements with pipelines and other distribution companies.

(4)  The utility has not withheld from the market or caused to be withheld from the market any gas supplies which should have been utilized as part of a least cost fuel procurement policy.

(b)  Limitation on gas purchased from affiliates.--In any instance in which a natural gas distribution company purchases all or part of its gas supplies from an affiliated interest, as that term is defined in section 2101 (relating to definition of affiliated interest), the commission, in addition to the determinations and findings set forth in subsection (a), shall be required to make specific findings with regard to the justness and reasonableness of all such purchases. Such findings shall include, but not be limited to findings:

(1)  That the utility has fully and vigorously attempted to obtain less costly gas supplies on both short-term and long-term bases from nonaffiliated interests.

(2)  That each contract for the purchase of gas from its affiliated interest is consistent with a least cost fuel procurement policy.

(3)  That neither the utility nor its affiliated interest has withheld from the market any gas supplies which should have been utilized as part of a least cost fuel procurement policy.

(c)  Shut-in gas; special rule.--In determining whether a gas utility has purchased the least costly natural gas available, the commission shall consider as available to the utility any gas supplies that reasonably could have been brought to market during the relevant period but which were voluntarily withheld from the market by the utility or an affiliated interest of the utility.

(d)  Other regulatory approvals.--The fact that a contract or rate has been approved by a Federal regulatory agency for interstate ratemaking purposes shall not, in and of itself, be adequate to satisfy the utility's burden of proof that gas prices and volumes associated with such contract or rate are just and reasonable for purposes of this section.

(e)  Reports.--Each natural gas distribution utility with gross intrastate annual operating revenues in excess of $40,000,000 shall file with the commission, the Office of Consumer Advocate and the Office of Small Business Advocate, in accordance with regulations to be prescribed by the commission, quarterly reports setting forth the actual gas costs incurred by the utility on a monthly basis. Actual gas costs shall be reviewed for their accuracy by the Bureau of Audits at least annually and the results of that review shall be submitted to the commission.

(f)  Definition.--As used in this section, the terms "natural gas," "natural gas costs," "gas costs" and "gas" shall have the same definitions as provided in section 1307(h).

(May 31, 1984, P.L.370, No.74, eff. 60 days; June 22, 1999, P.L.122, No.21, eff. July 1, 1999)

Cross References.  Section 1318 is referred to in sections 1307, 2107 of this title.



Section 1319 - Financing of energy supply alternatives

§ 1319.  Financing of energy supply alternatives.

(a)  Recovery of certain additional expenses.--If:

(1)  a natural gas or electric public utility elects to establish a conservation or load management program and that program is approved by the commission after a determination by the commission that the program is prudent and cost-effective; or

(2)  the commission orders a natural gas or electric public utility to establish a conservation or load management program that the commission determines to be prudent and cost-effective;

the commission shall allow the public utility to recover all prudent and reasonable costs associated with the development, management, financing and operation of the program, provided that such prudent and reasonable costs shall be recovered only in accordance with appropriate accounting principles. Nothing in this section shall permit the recovery of costs in a manner prohibited by section 1315 (relating to limitation on consideration of certain costs for electric utilities). Nothing in this section shall permit the recovery of the cost of producing, generating, transmitting, distributing or furnishing electricity or natural gas.

(b)  Option for recovery.--The commission may consider allowing the recovery of those costs permitted to be recovered by subsection (a) through charges to those persons who are participants in the financing program.

(Dec. 21, 1984, P.L.1270, No.241, eff. imd.; July 10, 1986, P.L.1238, No.114, eff. imd.)



Section 1320 - Fuel purchase audits by complaint

§ 1320.  Fuel purchase audits by complaint.

(1)  Upon complaint, the commission shall conduct an audit of an electric public utility's purchases of fuel for generating purposes. Such an audit shall examine the utility's fuel purchasing activities for the two years prior to the date of such complaint, provided that:

(i)  The utility does its own testing or procures its own analysis of its fuel.

(ii)  The fuel cost of the utility for the most recently completed fiscal year exceeds that of the prior fiscal year by more than 5%.

(iii)  The commission has not completed and made available to the public a fuel purchase audit of the utility in the past two years.

(2)  This audit, which shall be completed within one year of the date of initiation of the complaint, shall include, but not be limited to, a comparison of unit price paid for fuel for generating purposes, considering such factors as ash, sulfur content, British thermal units, transportation costs and reliability of supply.

(3)  The audit shall seek to determine whether the public utility's fuel purchasing procedures are conducted in such a manner as to result in the greatest benefit to the ratepayers.

(4)  The commission's audit report shall contain recommendations as to methods by which the utility's fuel purchasing procedures can be adjusted so as to result in the greatest benefit to the ratepayers.

(5)  The commission shall take the audit report into consideration at the utility's next request for a rate adjustment.

(6)  Upon completion and release by the commission, copies of the audit report summary shall be mailed to every person who requests a copy.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 1320.



Section 1321 - Recovery of certain employee meeting expenses

§ 1321.  Recovery of certain employee meeting expenses.

No public utility may charge to its customers as a permissible operating expense for ratemaking purposes any portion or portions of the direct or indirect costs of meetings, conferences, seminars or other events conducted by the utility for its employees, managers or directors which portion or portions of such costs represent expenditures for activities or items unrelated to the business or civic purpose of the event, such as costs for entertainment, recreation, athletic activities, personal clothing or other personal effects.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 1321.



Section 1322 - Outages of electric generating units

§ 1322.  Outages of electric generating units.

(a)  General rule.--Whenever an electric generating unit, determined by the commission to be a base load unit, is out of service for more than 120 consecutive days, a utility owning a share of that unit shall not be permitted to recover, through base rates, a sliding scale of rates, or by any other means, the excess energy costs incurred to generate or purchase replacement power occasioned by any portion of the outage which the commission determines to be unreasonable or imprudent. In making its determination under this subsection, the commission shall consider, in addition to any other relevant evidence, whether the outage could have been shortened or avoided if the unit had been properly constructed, operated or maintained.

(b)  Notice of outage.--Whenever an electric generating unit, determined by the commission to be a base load unit, is out of service for 45 consecutive days, any utility owning a share of that unit shall submit to the commission and the Office of Consumer Advocate a status report on that outage. The utility shall submit subsequent status reports on the outage to the commission and the Office of Consumer Advocate at least by the 20th day of each subsequent month until the unit returns to service. If more than one utility owns a share in the electric generating unit, the commission may designate one utility to make the reports required by this subsection.

(c)  Operation at less than reasonable level of generation.--Whenever the actual generation of an electric generating unit, determined by the commission to be a base load unit, is less than 50% of the unit's potential generation during any calendar year or other 12-month period specified by the commission, the commission, on its own motion or upon complaint, may initiate an investigation to determine a reasonable level of generation for that unit. In establishing rates as part of that investigation or in any subsequent proceeding, the commission shall not permit recovery of the excess energy costs incurred to generate or purchase replacement power occasioned by the failure of the unit to operate at or above such reasonable level of generation, if such failure is determined to be unreasonable or imprudent.

(d)  Procedure.--In carrying out its powers and duties under this section, the commission may hold such hearings as it deems necessary. The utility shall have the burden of proof in any proceeding under this section.

(e)  Other powers and duties preserved.--This section shall not be construed to diminish the powers and duties of the commission under any other provision of law to reduce rates in the event of an outage of an electric generating unit, regardless of the duration of that outage.

(f)  Definition.--As used in this section the term "excess energy costs" means the additional costs incurred to purchase or generate replacement power minus the fuel costs which would have been incurred to generate an equivalent amount of power from the affected base load unit.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 1322.



Section 1323 - Procedures for new electric generating capacity

§ 1323.  Procedures for new electric generating capacity.

(a)  Excess capacity costs.--Whenever a public utility claims the costs of an electric generating unit in its rates for the first time and the commission finds that the unit results in the utility having excess capacity, the commission shall disallow from the utility's rates, in the same proportion as found to be excess capacity:

(1)  the return on specific unit or units of any excess generating reserve;

(2)  the return on the average net original cost per megawatt of the utility's generating capacity; or

(3)  the equity investment in the new unit.

In addition to the disallowances set forth in this subsection, the commission may disallow any other costs of the unit or units which the commission deems appropriate. For the purposes of this section, a rebuttable presumption is created that a unit or units or portion thereof shall be determined to be excess unless found to be needed to meet the utility's customer demand plus a reasonable reserve margin in the test year or the year following the test year, or, if it is a base load unit, it is also found to produce annual economic benefits which will exceed the total annual cost of the plant during the test year or within a reasonable period following the test year.

(b)  Units which are out of service.--Whenever an electric generating unit, determined by the commission to be a base load unit, is first claimed in the rates of a public utility and the unit is out of service at the time that the commission makes its final decision in the case in which the unit's costs are claimed, the commission shall make either of the following adjustments:

(1)  exclude from the utility's rates all costs associated with the unit; or

(2)  for a period of one year from the date of the final decision, require that the utility shall guarantee at least the level of either generation or energy savings, whichever produces the rate or rates most advantageous to the ratepayer, that the utility had estimated would be produced by the unit in the first year of its operation.

An adjustment shall be made under this subsection regardless of whether or not the new base load unit had been in service during or at the end of the test year used in the proceeding.

(c)  Other powers and duties preserved.--This section shall not be construed to diminish the powers and duties of the commission under any other provision of law to reduce rates because of excess capacity or any other reason, provided that, in determining whether a base load unit, which was in commercial operation for at least one year prior to the effective date of this section, results in a public utility having excess capacity, cogeneration, for which an agreement has been entered into by the public utility within three years after the in-service date of the base load unit, shall not be considered by the commission in determining the reserve margins or economic benefits resulting from the base load unit for the first five years after the date of the cogeneration agreement.

(d)  Record evidence.--Any adjustments to rates made under this section shall be made on the basis of specific findings upon evidence of record, which findings shall be set forth explicitly, together with their underlying rationale, in the final order of the commission.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 1323 and provided in section 19 that section 1323 shall be applicable to all cases pending before the commission.



Section 1324 - Residential telephone service rates based on duration or distance of call

§ 1324.  Residential telephone service rates based on duration or distance of call.

(a)  Required charging method.--In addition to any other method of charging offered on an optional basis, a telecommunications utility providing local exchange telephone service to residential customers within a certified exchange area must provide service which charges, for calls originating and terminating within the same local calling area, on the basis of a flat monthly fee for all such calls made.

(b)  Options.--If the commission determines that a telecommunications utility may offer to residential customers an optional method of charging for calls originating and terminating within the same local calling area based, in whole or in part, on the duration or distance of the call, it shall also offer a rate which charges for such calls only on the basis of the number of calls made.

(c)  Rate relationship.--In addition to any other requirements imposed by this title, the rates for services required or permitted pursuant to subsections (a) and (b) shall be maintained at just and reasonable levels in comparison to one another.

(d)  Nonresidential rates pursuant to another section.--Nothing in this section shall preclude the commission from establishing rates for other classes of telephone service based upon another section of this title.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

1986 Amendment.  Act 114 added section 1324.



Section 1325 - Local exchange service increases; limitation (Repealed)

§ 1325.  Local exchange service increases; limitation (Repealed).

2004 Repeal Note.  Section 1325 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 1326 - Standby charge prohibited

§ 1326.  Standby charge prohibited.

(a)  Prohibition.--A public utility that furnishes water to or for the public shall not impose a standby charge on owners of residential structures equipped with automatic fire protection systems.

(b)  Definition.--As used in this section, the term "standby charge" means an amount, in addition to the regular rate, assessed against the owner of a residential structure for the reason that the residential structure is equipped with an automatic fire protection system.

(July 6, 1988, P.L.490, No.83, eff. imd.)

1988 Amendment.  Act 83 added section 1326.



Section 1327 - Acquisition of water and sewer utilities

§ 1327.  Acquisition of water and sewer utilities.

(a)  Acquisition cost greater than depreciated original cost.--If a public utility acquires property from another public utility, a municipal corporation or a person at a cost which is in excess of the original cost of the property when first devoted to the public service less the applicable accrued depreciation, it shall be a rebuttable presumption that the excess is reasonable and that excess shall be included in the rate base of the acquiring public utility, provided that the acquiring public utility proves that:

(1)  the property is used and useful in providing water or sewer service;

(2)  the public utility acquired the property from another public utility, a municipal corporation or a person which had 3,300 or fewer customer connections or which was nonviable in the absence of the acquisition;

(3)  the public utility, municipal corporation or person from which the property was acquired was not, at the time of acquisition, furnishing and maintaining adequate, efficient, safe and reasonable service and facilities, evidence of which shall include, but not be limited to, any one or more of the following:

(i)  violation of statutory or regulatory requirements of the Department of Environmental Resources or the commission concerning the safety, adequacy, efficiency or reasonableness of service and facilities;

(ii)  a finding by the commission of inadequate financial, managerial or technical ability of the small water or sewer utility;

(iii)  a finding by the commission that there is a present deficiency concerning the availability of water, the palatability of water or the provision of water at adequate volume and pressure;

(iv)  a finding by the commission that the small water or sewer utility, because of necessary improvements to its plant or distribution system, cannot reasonably be expected to furnish and maintain adequate service to its customers in the future at rates equal to or less than those of the acquiring public utility; or

(v)  any other facts, as the commission may determine, that evidence the inability of the small water or sewer utility to furnish or maintain adequate, efficient, safe and reasonable service and facilities;

(4)  reasonable and prudent investments will be made to assure that the customers served by the property will receive adequate, efficient, safe and reasonable service;

(5)  the public utility, municipal corporation or person whose property is being acquired is in agreement with the acquisition and the negotiations which led to the acquisition were conducted at arm's length;

(6)  the actual purchase price is reasonable;

(7)  neither the acquiring nor the selling public utility, municipal corporation or person is an affiliated interest of the other;

(8)  the rates charged by the acquiring public utility to its preacquisition customers will not increase unreasonably because of the acquisition; and

(9)  the excess of the acquisition cost over the depreciated original cost will be added to the rate base to be amortized as an addition to expense over a reasonable period of time with corresponding reductions in the rate base.

(b)  Procedure.--The commission, upon application by a public utility, person or corporation which has agreed to acquire property from another public utility, municipal corporation or person, may approve an inclusion in rate base in accordance with subsection (a) prior to the acquisition and prior to a proceeding under this subchapter to determine just and reasonable rates if:

(1)  the applicant has provided notice of the proposed acquisition and any proposed increase in rates to the customers served by the property to be acquired, in such form and manner as the commission, by regulation, shall require;

(2)  the applicant has provided notice to its customers, in such form and manner as the commission, by regulation, shall require, if the proposed acquisition would increase rates to the acquiring public utility's customers by an amount in excess of 1% of the acquiring public utility's base annual revenue;

(3)  the applicant has provided notice of the application to the Director of Trial Staff and the Consumer Advocate; and

(4)  in addition to any other information required by the commission, the application includes a full description of the proposed acquisition and a plan for reasonable and prudent investments to assure that the customers served by the property to be acquired will receive adequate, efficient, safe and reasonable service.

(c)  Hearings.--The commission may hold such hearings on the application as it deems necessary.

(d)  Forfeiture.--Notwithstanding section 1309 (relating to rates fixed on complaint; investigation of costs of production), the commission, by regulation, shall provide for the removal of the excess costs of acquisition from its rates, or any portion thereof, found by the commission to be unreasonable and to refund any excess revenues collected as a result of this section, plus interest, which shall be the average rate of interest specified for residential mortgage lending by the Secretary of Banking in accordance with the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law, during the period or periods for which the commission orders refunds, if the commission, after notice and hearings, determines that the reasonable and prudent investments to be made in accordance with this section have not been completed within a reasonable time.

(e)  Acquisition cost lower than depreciated original cost.--If a public utility acquires property from another public utility, a municipal corporation or a person at a cost which is lower than the original cost of the property when first devoted to the public service less the applicable accrued depreciation and the property is used and useful in providing water or sewer service, that difference shall, absent matters of a substantial public interest, be amortized as an addition to income over a reasonable period of time or be passed through to the ratepayers by such other methodology as the commission may direct. Notice of the proposed treatment of an acquisition cost lower than depreciated original cost shall be given to the Director of Trial Staff and the Consumer Advocate.

(f)  Reports.--The commission shall annually transmit to the Governor and to the General Assembly and shall make available to the public a report on the acquisition activity under this title. Such report shall include, but not be limited to, the number of small water or sewer public utilities, municipal corporations or persons acquired by public utilities, and the amounts of any rate increases or decreases sought and granted due to the acquisition.

(Apr. 4, 1990, P.L.107, No.24, eff. 60 days; June 1, 1995, P.L.49, No.7, eff. 60 days; Feb. 14, 2012, P.L.72, No.11, eff. 60 days)

2012 Amendment.  Act 11 amended subsec. (b) intro. par.

References in Text.  The Department of Environmental Resources, referred to in subsec. (a), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.



Section 1328 - Determination of public fire hydrant rates

§ 1328.  Determination of public fire hydrant rates.

(a)  General rule.--A public utility that furnishes water to or for the public shall be allowed to recover in rates the full cost of service related to public fire hydrants.

(b)  Charge to municipalities and other customers of the public utility.--

(1)  In determining the rates to be charged for public fire hydrants by a public utility that furnishes water to or for the public, the commission shall as part of a utility's general rate proceeding provide for the recovery of the costs of public fire hydrants in such a manner that the municipalities in which those public fire hydrants are located are not charged for more than 25% of the cost of service for those public fire hydrants, as such cost of service is reasonably determined by the commission.

(2)  The commission shall also as part of the utility's general rate proceeding provide for the recovery of the remaining cost of service for those public fire hydrants not recovered from the municipalities under paragraph (1) by assessing all customers of the public utility the remaining cost of service to the public fire hydrants. The remaining cost of service for those public fire hydrants shall be included in the public utility's fixed or service charge or minimum bill.

(c)  Effect on current rates.--The legal rates charged to municipalities for public fire hydrants in effect on the effective date of this section shall remain frozen and shall not be changed until the present rates for those public fire hydrants are determined to be below the 25% ceiling established under subsection (b). The remaining cost of service for those public fire hydrants not recovered from the municipality shall be recovered from all customers of the public utility in the public utility's fixed or service charge or minimum bill.

(d)  Definition.--As used in this section, the term "public fire hydrant" means a fire hydrant that is charged, at least in part, to a municipality such as a city, borough, town or township.

(June 30, 1995, P.L.165, No.23, eff. 60 days)

1995 Amendment.  Act 23 added section 1328.



Section 1350 - Scope of subchapter

SUBCHAPTER B

DISTRIBUTION SYSTEMS

Sec.

1350.  Scope of subchapter.

1351.  Definitions.

1352.  Long-term infrastructure improvement plan.

1353.  Distribution system improvement charge.

1354.  Customer notice.

1355.  Review.

1356.  Asset optimization plans.

1357.  Computation of charge.

1358.  Customer protections.

1359.  Projects.

1360.  Applicability.

Enactment.  Subchapter B was added February 14, 2012, P.L.72, No.11, effective in 60 days.

§ 1350.  Scope of subchapter.

This subchapter shall provide an additional mechanism for a distribution system to recover costs related to the repair, improvement and replacement of eligible property.



Section 1351 - Definitions

§ 1351.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Capitalized cost."  Costs permitted to be capitalized pursuant to the Uniform System of Accounts and Generally Accepted Accounting Principles.

"Distribution system."  A system owned or operated by a utility. The term includes a natural gas distribution company, a city natural gas distribution operation, an electric distribution company, a water utility and a collection system for a wastewater utility.

"Distribution system improvement charge."  A charge imposed by a utility to recover the reasonable and prudent costs incurred to repair, improve or replace eligible property that is part of the utility's distribution system.

"Eligible property."  Property that is part of a distribution system and eligible for repair, improvement and replacement of infrastructure under this subchapter. Included property shall be as follows:

(1)  For electric distribution companies, eligible property shall include:

(i)  Poles and towers.

(ii)  Overhead and underground conductors.

(iii)  Transformers and substation equipment.

(iv)  Any fixture or device related to eligible property under subparagraphs (i), (ii) and (iii), including insulators, circuit breakers, fuses, reclosers, grounding wires, crossarms and brackets, relays, capacitors, converters and condensers.

(v)  Unreimbursed costs related to highway relocation projects where an electric distribution company must relocate its facilities.

(vi)  Other related capitalized costs.

(2)  For natural gas distribution companies and city natural gas distribution operations, eligible property shall include:

(i)  Piping.

(ii)  Couplings.

(iii)  Gas services lines and insulated and noninsulated fittings.

(iv)  Valves.

(v)  Excess flow valves.

(vi)  Risers.

(vii)  Meter bars.

(viii)  Meters.

(ix)  Unreimbursed costs related to highway relocation projects where a natural gas distribution company or city natural gas distribution operation must relocate its facilities.

(x)  Other related capitalized costs.

(3)  For water utilities, eligible property shall include:

(i)  Utility service lines, meters and hydrants installed as in-kind replacements for customers.

(ii)  Mains and valves installed as replacements for existing facilities that have worn out, are in deteriorated condition or are required to be upgraded to meet under 52 Pa. Code Ch. 65 (relating to water service).

(iii)  Main extensions installed to eliminate dead ends and to implement solutions to regional water supply problems that present a significant health and safety concern for customers currently receiving service from the water utility.

(iv)  Main cleaning and relining projects.

(v)  Unreimbursed costs related to highway relocation projects where a water utility must relocate its facilities.

(vi)  Other related capitalized costs.

(4)  For wastewater utilities, eligible property shall include:

(i)  Collection sewers, collecting mains and service laterals, including sewer taps, curbstops and lateral cleanouts installed as in-kind replacements for customers.

(ii)  Collection mains and valves for gravity and pressure systems and related facilities such as manholes, grinder pumps, air and vacuum release chambers, cleanouts, main line flow meters, valve vaults and lift stations installed as replacements or upgrades for existing facilities that have worn out, are in deteriorated condition or are required to be upgraded by law, regulation or order.

(iii)  Collection main extensions installed to implement solutions to wastewater problems that present a significant health and safety concern for customers currently receiving service from the wastewater utility.

(iv)  Collection main rehabilitation including inflow and infiltration projects.

(v)  Unreimbursed costs related to highway relocation projects where a wastewater utility must relocate its facilities.

(vi)  Other related capitalized costs.

"Utility."  A natural gas distribution company, electric distribution company, water or wastewater utility or city natural gas distribution operation.



Section 1352 - Long-term infrastructure improvement plan

§ 1352.  Long-term infrastructure improvement plan.

(a)  Submission.--In order to be eligible to recover costs under section 1353 (relating to distribution system improvement charge), a utility must submit a long-term infrastructure improvement plan. The plan shall include the following:

(1)  Identification of the types and age of eligible property owned or operated by the utility for which the utility would seek recovery under this subchapter.

(2)  An initial schedule for the planned repair and replacement of eligible property.

(3)  A general description of the location of the eligible property.

(4)  A reasonable estimate of the quantity of eligible property to be improved.

(5)  Projected annual expenditures to implement the plan and measures taken to ensure that the plan is cost effective.

(6)  The manner in which the replacement of aging infrastructure will be accelerated and how the repair, improvement or replacement will ensure and maintain adequate, efficient, safe, reliable and reasonable service.

(7)  If the plan is not adequate and sufficient to ensure and maintain adequate, efficient, safe, reliable and reasonable service, the commission shall order a new or revised plan.

(b)  Periodic review.--

(1)  The commission shall promulgate regulations for the periodic review at least once every five years of long-term infrastructure plans. The regulations may authorize a utility to revise, update or resubmit a plan as appropriate.

(2)  The regulations shall ensure that a distribution system improvement charge shall terminate if the commission determines that the utility is not in compliance with the approved plan.

Cross References.  Section 1352 is referred to in sections 1353, 1360 of this title.



Section 1353 - Distribution system improvement charge

§ 1353.  Distribution system improvement charge.

(a)  Authority.--Except as provided under this subchapter, after January 1, 2013, a utility may petition the commission, or the commission, after notice and hearing, may approve the establishment of a distribution system improvement charge to provide for the timely recovery of the reasonable and prudent costs incurred to repair, improve or replace eligible property in order to ensure and maintain adequate, efficient, safe, reliable and reasonable service.

(b)  Petition.--A petition for commission approval of a distribution system improvement charge shall include the following:

(1)  An initial tariff that complies with a model tariff adopted by the commission. The proposed tariff shall include the following:

(i)  A description of the eligible property.

(ii)  The effective date of the distribution system improvement charge.

(iii)  Computation of the distribution system improvement charge.

(iv)  The method by which the utility will provide quarterly updates of the distribution improvement charge.

(v)  A description of consumer protections.

(2)  Testimony, affidavits, exhibits or other evidence that demonstrates that a distribution improvement system charge is in the public interest and will facilitate utility compliance with the following:

(i)  The provision and maintenance of adequate, efficient, safe, reliable and reasonable service consistent with section 1501 (relating to character of service and facilities).

(ii)  Commission regulations and orders relating to the provision and maintenance of adequate, efficient, safe, reliable and reasonable service.

(iii)  Any other requirement under Federal or State law relating to the provision and maintenance of adequate, efficient, safe, reliable and reasonable service.

(3)  A long-term infrastructure improvement plan under section 1352 (relating to long-term infrastructure improvement plan).

(4)  Certification that a base rate case has been filed within five years prior to the date of the filing of the petition under section 1308(d) (relating to voluntary changes in rates).

(5)  If a base rate case has not been filed within five years prior to the date of the filing of the petition, the utility must file a base rate case in order to be eligible for a distribution system improvement charge.

(6)  Any other information required by the commission.

Cross References.  Section 1353 is referred to in sections 1352, 1355 of this title.



Section 1354 - Customer notice

§ 1354.  Customer notice.

Utilities shall provide notice to customers in bill inserts or through other means as prescribed by the commission of the following:

(1)  Submission of the proposed distribution system improvement charge and initial tariff.

(2)  Notice of the commission's disposition of the submission under paragraph (1).

(3)  Any changes that occur as a result of quarterly  adjustments.

(4)  Any other information required by the commission.



Section 1355 - Review

§ 1355.  Review.

Following the filing of a petition in compliance with section 1353 (relating to distribution system improvement charge), the commission shall, after notice and opportunity to be heard, approve, modify or reject the distribution system improvement charge and initial tariff. The commission shall hold evidentiary and public input hearings as necessary to review the petition.



Section 1356 - Asset optimization plans

§ 1356.  Asset optimization plans.

A utility with an approved distribution system charge and long-term infrastructure plan shall file annual asset optimization plans. The plan shall include the following:

(1)  A description that specifies all eligible property repaired, improved and replaced in the immediately preceding 12-month period pursuant to the utility's long-term infrastructure improvement plan and prior year's asset optimization plan.

(2)  A detailed description of all the facilities to be improved in the upcoming 12-month period.



Section 1357 - Computation of charge

§ 1357.  Computation of charge.

(a)  Recovery.--The following shall apply:

(1)  The initial distribution system improvement charge shall be calculated to recover the fixed cost of eligible property that has:

(i)  Not previously been reflected in the utility's rates or rate base.

(ii)  Been placed in service during the three-month period ending one month prior to the effective date of the distribution improvement system charge.

(2)  After calculation of the initial charge under paragraph (1), the distribution system improvement charge must be updated on a quarterly basis to reflect eligible property placed in service during the three-month period ending one month prior to the effective date of each distribution system improvement charge update.

(3)  The fixed cost of eligible property shall consist of depreciation and pretax return, except as provided for in subsection (c) for city natural gas distribution operation.

(b)  Depreciation calculation.--Depreciation shall be calculated by applying the original cost of the eligible property to the annual accrual rates employed in the utility's most recent base rate case for the plant accounts in which each retirement unit of distribution system improvement charge eligible property is recorded. The following shall apply:

(1)  The pretax return shall be calculated using the Federal and State income tax rates, the utility's actual capital structure and actual cost rates for long-term debt and preferred stock as of the last day of the three-month period ending one month prior to the effective date of the distribution system improvement charge and subsequent updates.

(2)  The cost of equity shall be the equity return rate approved in the utility's most recent fully litigated base rate proceeding for which a final order was entered not more than two years prior to the effective date of the distribution system improvement charge.

(3)  If more than two years have elapsed between the entry of a final order and the effective date of the distribution system improvement charge, the equity return rate used in the calculation shall be the equity return rate calculated by the commission in the most recent Quarterly Report on the Earnings of Jurisdictional Utilities released by the commission.

(c)  Recovery of costs.--Utilities may file tariffs establishing a sliding scale of rates or other method for the automatic adjustment of the rates of the utility to provide for recovery of the depreciation and pretax return fixed costs of eligible property, as approved by the commission, that are completed and placed in service between base rate proceedings. For city natural gas distribution operations, recoverable costs shall be amounts reasonably expended or incurred to purchase and install eligible property and associated financing costs, if any, including debt service, debt service coverage and issuance costs.

(d)  Calculation.--

(1)  The distribution system improvement charge shall be expressed as a percentage carried to two decimal places and shall be applied in a manner consistent with section 1358 (relating to customer protections) to each customer under the utility's applicable rates and charges. The charge shall not be applied to amounts billed for public fire protection service by water utilities and the State tax adjustment surcharge.

(2)  The distribution system improvement charge shall be calculated by dividing one-fourth of the annual fixed costs associated with all eligible property under the distribution system improvement charge by the projected revenue for the quarterly period during which the distribution system will be collected. The projected revenues shall not include revenues from public fire protection service earned by water utilities and the State tax adjustment surcharge.

(3)  Supporting data for each quarterly update shall be filed with the commission and served upon the commission, the Office of Consumer Advocate and the Office of Small Business Advocate at least ten days prior to the effective date of the update.



Section 1358 - Customer protections

§ 1358.  Customer protections.

(a)  Limitation.--As follows:

(1)  Except as provided under paragraph (2), the distribution system improvement charge may not exceed 5% of the amount billed to customers under the applicable rates of the wastewater utility or distribution rates of the electric distribution company, natural gas distribution company or city natural gas distribution operation. The commission may upon petition grant a waiver of the 5% limit under this paragraph for a utility in order to ensure and maintain adequate, efficient, safe, reliable and reasonable service.

(2)  A distribution system improvement charge granted to a water utility under former section 1307(g) (relating to sliding scale of rates; adjustments) or this subchapter may not exceed 7.5% of the amount billed to customers. All proceedings, orders and other actions of the commission related to a distribution system improvement charge granted to a water utility and all practices and procedures of a water utility operating under a distribution system improvement charge prior to the effective date of this paragraph shall remain in effect unless specifically amended or revoked by the commission.

(b)  Charge reset.--

(1)  The distribution system improvement charge shall be reset at zero as of the effective date of new base rates that provide for prospective recovery of the annual costs previously recovered under the distribution system improvement charge.

(2)  After the reset date under paragraph (1), only the fixed costs of new eligible property that have not previously been reflected in the utility's rate base shall be reflected in the quarterly updates of the distribution system improvement charge.

(3)  The distribution system improvement charge shall be reset at zero if, in any quarter, data filed with the commission in the utility's most recent annual or quarterly earnings report show that the utility will earn a rate of return that would exceed the allowable rate of return used to calculate its fixed costs under the distribution system improvement charge.

(c)  Construction.--Except as otherwise expressly provided under this subchapter, nothing under this subchapter shall be construed as limiting the existing ratemaking authority of the commission, including the authority to permit recovery of operating expenses through an automatic adjustment clause, or as indicating that the existing authority of the commission over rate structure or design is limited.

(d)  Commission.--The commission, by regulation or order, shall prescribe the specific procedures to be followed to approve a distribution system improvement charge. A distribution system improvement charge approved by the commission shall provide:

(1)  That the distribution system improvement charge shall be applied equally to all customer classes as a percentage of each customer's billed revenue, consistently with subsection (a).

(2)  A process to adjust the charge and to provide:

(i)  Credit to customer accounts for over collections and collections for ineligible projects.

(ii)  Charges to customer accounts for under collections.

(3)  A cap on the amount that may be collected from customers under this subchapter.

(e)  Audit and reconciliation.--The following shall apply:

(1)  The distribution system improvement charge shall be subject to the following:

(i)  Audit at intervals determined by the commission.

(ii)  Annual reconciliation based on a reconciliation period consisting of the 12 months ending December 31 of each year. The commission may also permit quarterly reconciliation.

(2)  The revenue received under the distribution system improvement charge for the reconciliation period shall be compared to the utility's eligible costs for that period. The difference between revenue and costs shall be recouped or refunded, as appropriate, in accordance with section 1307(e), over a one-year period or quarterly period commencing April 1 of each year.

(3)  If revenues received from the distribution system improvement charge exceed eligible costs, the over collections shall be refunded with interest. Interest on the over collections shall be calculated at the residential mortgage lending rate specified by the Secretary of Banking in accordance with the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law, and shall be refunded in the same manner as an over collection.

(f)  Complaint.--The distribution system improvement charge shall be subject to complaint under section 701 (relating to complaints).

Cross References.  Section 1358 is referred to in section 1357 of this title.



Section 1359 - Projects

§ 1359.  Projects.

(a)  Standards.--The commission shall establish standards to ensure that work on utility systems to repair, improve or replace eligible property is performed by qualified employees of either the utility or an independent contractor in a manner that protects system reliability and the safety of the public.

(b)  Inspection.--Projects for which work to repair, improve or replace eligible property is performed by independent contractors shall be subject to reliability and safety standards and to inspection by utility employees.

(c)  Cost.--Work on projects to repair, improve or replace eligible property that is not performed by qualified employees or contractors or inspected by the utility's qualified personnel shall not be eligible for recovery of a distribution system improvement charge.



Section 1360 - Applicability

§ 1360.  Applicability.

(a)  Acceptance.--The commission may accept a long-term infrastructure plan filed by a water utility prior to the effective date of this subsection in order to comply with section 1352 (relating to long-term infrastructure improvement plan).

(b)  Submission.--The commission may require the submission of a new long-term infrastructure plan by a water utility.






Chapter 14 - Responsible Utility Customer Protection

Section 1401 - Scope of chapter

CHAPTER 14

RESPONSIBLE UTILITY CUSTOMER PROTECTION

Sec.

1401.  Scope of chapter.

1402.  Declaration of policy.

1403.  Definitions.

1404.  Cash deposits and household information requirements.

1405.  Payment agreements.

1406.  Termination of utility service.

1407.  Reconnection of service.

1408.  Surcharges for uncollectible expenses prohibited.

1409.  Late payment charge waiver.

1410.  Complaints filed with commission.

1411.  Automatic meter readings.

1412.  Reporting of delinquent customers.

1413.  Reporting of recipients of public assistance.

1414.  Liens by city natural gas distribution operations.

1415.  Reporting to General Assembly and Governor.

1416.  Notice.

1417.  Nonapplicability.

1418.  Construction.

Enactment.  Chapter 14 was added November 30, 2004, P.L.1578, No.201, effective in 14 days.

Special Provisions in Appendix.  See sections 4, 5 and 6 of Act 201 of 2004 in the appendix to this title for special provisions relating to applicability, expiration and administration and enforcement of chapter.

§ 1401.  Scope of chapter.

This chapter relates to protecting responsible customers of public utilities.



Section 1402 - Declaration of policy

§ 1402.  Declaration of policy.

The General Assembly finds and declares as follows:

(1)  Formal service rules were first adopted by the Pennsylvania Public Utility Commission in 1978 with the stated goal of enforcing uniform, fair and equitable residential utility service standards governing eligibility criteria, credit and deposit practices, account billing, termination and restoration of service procedures and customer complaint procedures. These rules have not successfully managed the issue of bill payment. Increasing amounts of unpaid bills now threaten paying customers with higher rates due to other customers' delinquencies.

(2)  The General Assembly believes that it is now time to revisit these rules and provide protections against rate increases for timely paying customers resulting from other customers' delinquencies. The General Assembly seeks to achieve greater equity by eliminating opportunities for customers capable of paying to avoid the timely payment of public utility bills.

(3)  Through this chapter, the General Assembly seeks to provide public utilities with an equitable means to reduce their uncollectible accounts by modifying the procedures for delinquent account collections and by increasing timely collections. At the same time, the General Assembly seeks to ensure that service remains available to all customers on reasonable terms and conditions.

(4)  The General Assembly believes that it is appropriate to provide additional collection tools to city natural gas distribution operations to recognize the financial circumstances of the operations and protect their ability to provide natural gas for the benefit of the residents of the city.



Section 1403 - Definitions

§ 1403.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant."  A natural person not currently receiving service who applies for residential service provided by a public utility or any adult occupant whose name appears on the mortgage, deed or lease of the property for which the residential utility service is requested.

"Change in income."  A decrease in household income of 20% or more if the customer's household income level exceeds 200% of the Federal poverty level or a decrease in household income of 10% or more if the customer's household income level is 200% or less of the Federal poverty level.

"Customer."  A natural person in whose name a residential service account is listed and who is primarily responsible for payment of bills rendered for the service or any adult occupant whose name appears on the mortgage, deed or lease of the property for which the residential utility service is requested.

"Customer assistance program."  A plan or program sponsored by a public utility for the purpose of providing universal service and energy conservation, as defined by section 2202 (relating to definitions) or 2803 (relating to definitions), in which customers make monthly payments based on household income and household size and under which customers must comply with certain responsibilities and restrictions in order to remain eligible for the program.

"Electric distribution utility."  An entity providing facilities for the jurisdictional transmission and distribution of electricity to retail customers, except building or facility owners or operators that manage the internal distribution system serving such building or facility and that supply electric power and other related electric power services to occupants of the building or facility.

"Formal complaint."  A complaint filed before the Pennsylvania Public Utility Commission requesting a legal proceeding before a Pennsylvania Public Utility Commission administrative law judge or a mediation under the management of a Pennsylvania Public Utility Commission administrative law judge.

"Household income."  The combined gross income of all adults in a residential household who benefit from the public utility service.

"Informal complaint."  A complaint filed with the Pennsylvania Public Utility Commission by a customer that does not involve a legal proceeding before a Pennsylvania Public Utility Commission administrative law judge or a mediation under the management of a Pennsylvania Public Utility Commission administrative law judge.

"LIHEAP" or "Low Income Home Energy Assistance Program."  A federally funded program that provides financial assistance in the form of cash and crisis grants to low-income households for home energy bills and is administered by the Department of Public Welfare.

"Natural gas distribution service."  The delivery of natural gas to retail gas customers utilizing the jurisdictional facilities of a natural gas distribution utility.

"Natural gas distribution utility."  A city natural gas distribution operation or entity that provides natural gas distribution services and may provide natural gas supply services and other services. The term does not include either of the following:

(1)  Any public utility providing natural gas distribution services subject to the jurisdiction of the Pennsylvania Public Utility Commission that has annual gas operating revenues of less than $6,000,000 per year, except where the public utility voluntarily petitions the commission to be included within this definition or where the public utility seeks to provide natural gas supply services to retail gas customers outside its service territory.

(2)  Any public utility providing natural gas distribution services subject to the jurisdiction of the commission that is not connected to an interstate gas pipeline by means of a direct connection or an indirect connection through the distribution system of another natural gas public utility or through a natural gas gathering system.

"Natural gas supply services."  The sale or arrangement of the sale of natural gas to retail gas customers and services that may be unbundled by the Pennsylvania Public Utility Commission under section 2203(3) (relating to standards for restructuring of natural gas utility industry). The term does not include natural gas distribution service.

"Occupant."  (Reserved).

"Payment agreement."  An agreement whereby a customer who admits liability for billed service is permitted to amortize or pay the unpaid balance of the account in one or more payments.

"Public utility."  Any electric distribution utility, natural gas distribution utility or water distribution utility in this Commonwealth that is within the jurisdiction of the Pennsylvania Public Utility Commission.

"Significant change in circumstance."  Any of the following criteria when verified by the public utility and experienced by customers with household income less than 300% of the Federal poverty level:

(1)  The onset of a chronic or acute illness resulting in a significant loss in the customer's household income.

(2)  Catastrophic damage to the customer's residence resulting in a significant net cost to the customer's household.

(3)  Loss of the customer's residence.

(4)  Increase in the customer's number of dependents in the household.

"Water distribution utility."  An entity owning or operating equipment or facilities for diverting, developing, pumping, impounding, distributing or furnishing water to or for the public for compensation.



Section 1404 - Cash deposits and household information requirements

§ 1404.  Cash deposits and household information requirements.

(a)  General rule.--In addition to the right to collect a deposit under any commission regulation or order, the commission shall not prohibit a public utility, prior to or as a condition of providing utility service, from requiring a cash deposit in an amount that is equal to one-sixth of the applicant's estimated annual bill, at the time the public utility determines a deposit is required, from the following:

(1)  An applicant who previously received utility distribution services and was a customer of the public utility and whose service was terminated for any of the following reasons:

(i)  Nonpayment of an undisputed delinquent account.

(ii)  Failure to complete payment of a deposit, provide a guarantee or establish credit.

(iii)  Failure to permit access to meters, service connections or other property of the public utility for the purpose of replacement, maintenance, repair or meter reading.

(iv)  Unauthorized use of the utility service delivered on or about the affected dwelling.

(v)  Failure to comply with the material terms of a settlement or payment agreement.

(vi)  Fraud or material misrepresentation of identity for the purpose of obtaining utility service.

(vii)  Tampering with meters, including, but not limited to, bypassing a meter or removal of an automatic meter reading device or other public utility equipment.

(viii)  Violating tariff provisions on file with the commission so as to endanger the safety of a person or the integrity of the delivery system of the public utility.

(2)  Any applicant or customer who is unable to establish creditworthiness to the satisfaction of the public utility through the use of a generally accepted credit scoring methodology which employs standards for using the methodology that fall within the range of general industry practice.

(3)  A customer who fails to comply with a material term or condition of a settlement or payment agreement.

(b)  Third-party guarantor.--Nothing in this section shall be construed to preclude an applicant from furnishing a third-party guarantor in lieu of a cash deposit. The guaranty shall be in writing and shall state the terms of the guaranty. The guarantor shall be responsible for all missed payments owed to the public utility.

(c)  Deposit hold period.--

(1)  A public utility may hold a deposit until a timely payment history is established or for a maximum period of 24 months.

(2)  A timely payment history is established when a customer has paid in full and on time for twelve consecutive months.

(3)  At the end of the deposit holding period as established in paragraph (1), the public utility shall deduct the outstanding balance from the deposit and return or credit any positive difference to the customer.

(4)  If service is terminated before the end of the deposit holding period as established in paragraph (1), the public utility shall deduct the outstanding balance from the deposit and return any positive difference to the customer within 60 days of the termination.

(5)  If a customer becomes delinquent before the end of the deposit holding period as established in paragraph (1), the public utility may deduct the outstanding balance from the deposit.

(6)  The public utility shall accrue on the deposit until it is returned or credited the legal rate of interest pursuant to section 202 of the act of January 30, 1974 (P.L.13, No.6), referred to as the Loan Interest and Protection Law, and return such interest with the deposit.

(d)  Adult occupants.--Prior to providing utility service, a public utility may require the applicant to provide the names of each adult occupant residing at the location and proof of their identity.

(e)  Failure to pay full amount of cash deposit.--A public utility shall not be required to provide service if the applicant fails to pay the full amount of the cash deposit.

(f)  City natural gas distribution operation; additional deposit rules for city natural gas distribution operations.--Except for applicants who are subject to a deposit under subsection (a), a city natural gas distribution operation may require a deposit from the applicant as follows:

(1)  If an applicant has household income above 300% of the Federal poverty level, one-sixth of the applicant's estimated annual bill paid in full at the time the city natural gas distribution operation determines a deposit is required; or

(2)  If an applicant has household income no greater than 300% of the Federal poverty level, one-twelfth of the applicant's estimated annual bill paid in full at the time the city natural gas distribution operation determines a deposit is required. Applicants who enroll into the Customer Assistance Program made available by the city natural gas distribution operation are not subject to this paragraph.

(g)  Estimated annual bill.--When used in this section, an estimated annual bill shall be calculated on the basis of the annual bill to the dwelling at which service is being requested for the prior 12 months or, if unavailable, a similar dwelling in close proximity.

(h)  Time for paying deposits upon reconnection.--Applicants required to pay a deposit upon reconnection under subsection (a)(1) shall have up to 90 days to pay the deposit in accordance with commission regulations.



Section 1405 - Payment agreements

§ 1405.  Payment agreements.

(a)  General rule.--The commission is authorized to investigate complaints regarding payment disputes between a public utility, applicants and customers. The commission is authorized to establish payment agreements between a public utility, customers and applicants within the limits established by this chapter.

(b)  Length of payment agreements.--The length of time for a customer to resolve an unpaid balance on an account that is subject to a payment agreement that is investigated by the commission and is entered into by a public utility and a customer shall not extend beyond:

(1)  Five years for customers with a gross monthly household income level not exceeding 150% of the Federal poverty level.

(2)  Two years for customers with a gross monthly household income level exceeding 150% and not more than 250% of the Federal poverty level.

(3)  One year for customers with a gross monthly household income level exceeding 250% of the Federal poverty level and not more than 300% of the Federal poverty level.

(4)  Six months for customers with a gross monthly household income level exceeding 300% of the Federal poverty level.

(c)  Customer assistance programs.--Customer assistance program rates shall be timely paid and shall not be the subject of payment agreements negotiated or approved by the commission.

(d)  Number of payment agreements.--Absent a change in income, the commission shall not establish or order a public utility to establish a second or subsequent payment agreement if a customer has defaulted on a previous payment agreement. A public utility may, at its discretion, enter into a second or subsequent payment agreement with a customer.

(e)  Extension of payment agreements.--If the customer defaults on a payment agreement established under subsections (a) and (b) as a result of a significant change in circumstance, the commission may reinstate the payment agreement and extend the remaining term for an initial period of six months. The initial extension period may be extended for an additional six months for good cause shown.

(f)  Failure to comply with payment agreement.--Failure of a customer to comply with the terms of a payment agreement shall be grounds for a public utility to terminate the customer's service. Pending the outcome of a complaint filed with the commission, a customer shall be obligated to pay that portion of the bill which is not in dispute and subsequent bills which are not in dispute.



Section 1406 - Termination of utility service

§ 1406.  Termination of utility service.

(a)  Authorized termination.--A public utility may notify a customer and terminate service provided to a customer after notice as provided in subsection (b) for any of the following actions by the customer:

(1)  Nonpayment of an undisputed delinquent account.

(2)  Failure to comply with the material terms of a payment agreement.

(3)  Failure to complete payment of a deposit, provide a guarantee of payment or establish credit.

(4)  Failure to permit access to meters, service connections or other property of the public utility for the purpose of replacement, maintenance, repair or meter reading.

(b)  Notice of termination of service.--

(1)  Prior to terminating service under subsection (a), a public utility:

(i)  Shall provide written notice of the termination to the customer at least ten days prior to the date of the proposed termination. The termination notice shall remain effective for 60 days.

(ii)  Shall attempt to contact the customer or occupant, either in person or by telephone, to provide notice of the proposed termination at least three days prior to the scheduled termination. Phone contact shall be deemed complete upon attempted calls on two separate days to the residence between the hours of 7 a.m. and 9 p.m. if the calls were made at various times each day.

(iii)  During the months of December through March, unless personal contact has been made with the customer or responsible adult by personally visiting the customer's residence, the public utility shall, within 48 hours of the scheduled date of termination, post a notice of the proposed termination at the service location.

(iv)  After complying with paragraphs (ii) and (iii), the public utility shall attempt to make personal contact with the customer or responsible adult at the time service is terminated. Termination of service shall not be delayed for failure to make personal contact.

(2)  The public utility shall not be required by the commission to take any additional actions prior to termination.

(c)  Grounds for immediate termination.--

(1)  A public utility may immediately terminate service for any of the following actions by the customer:

(i)  Unauthorized use of the service delivered on or about the affected dwelling.

(ii)  Fraud or material misrepresentation of the customer's identity for the purpose of obtaining service.

(iii)  Tampering with meters or other public utility's equipment.

(iv)  Violating tariff provisions on file with the commission so as to endanger the safety of a person or the integrity of the public utility's delivery system.

(2)  Upon termination, the public utility shall make a good faith attempt to provide a post termination notice to the customer or a responsible person at the affected premises, and, in the case of a single meter, multiunit dwelling, the public utility shall conspicuously post the notice at the dwelling, including in common areas when possible.

(d)  Timing of termination.--Notwithstanding the provisions of section 1503 (relating to discontinuance of service), a public utility may terminate service for the reasons set forth in subsection (a) from Monday through Friday as long as the public utility can accept payment to restore service on the following day and can restore service consistent with section 1407 (relating to reconnection of service).

(e)  Winter termination.--

(1)  Unless otherwise authorized by the commission, after November 30 and before April 1, an electric distribution utility or natural gas distribution utility shall not terminate service to customers with household incomes at or below 250% of the Federal poverty level except for customers whose actions conform to subsection (c)(1). The commission shall not prohibit an electric distribution utility or natural gas distribution utility from terminating service in accordance with this section to customers with household incomes exceeding 250% of the Federal poverty level.

(2)  In addition to the winter termination authority set forth in paragraph (1), a city natural gas distribution operation may terminate service to a customer whose household income exceeds 150% of the Federal poverty level but does not exceed 250% of the Federal poverty level, and starting January 1, has not paid at least 50% of his charges for each of the prior two months unless the customer has done one of the following:

(i)  Has proven in accordance with commission rules that his household contains one or more persons who are 65 years of age or over.

(ii)  Has proven in accordance with commission rules that his household contains one or more persons 12 years of age or younger.

(iii)  Has obtained a medical certification in accordance with commission rules.

(iv)  Has paid to the city natural gas distribution operation an amount representing at least 15% of the customer's monthly household income for each of the last two months.

(3)  At the time that the notice of termination required by subsection (b)(1)(i) is provided to the customer, the city natural gas distribution operation shall provide notice to the commission. The commission shall not stay the termination of service unless the commission finds that the customer meets the criteria in paragraph (2)(i), (ii), (iii) or (iv).

(f)  Medical certification.--A public utility shall not terminate service to a premises when a licensed physician or nurse practitioner has certified that the customer or a member of the customer's household is seriously ill or afflicted with a medical condition that will be aggravated by cessation of service. The customer shall obtain a letter from a licensed physician verifying the condition and shall promptly forward it to the public utility. The medical certification procedure shall be implemented in accordance with commission regulations.

(g)  Qualification for LIHEAP.--A notice of termination to a customer of a public utility shall be sufficient proof of a crisis for a customer with the requisite income level to receive a LIHEAP Crisis Grant from the Department of Public Welfare or its designee.

(h)  Dishonorable tender of payment after receiving termination notice.--

(1)  After a public utility has provided a written termination notice under subsection (b)(1)(i) and attempted telephone contact as provided in subsection (b)(1)(ii), termination of service may proceed without additional notice if:

(i)  a customer tenders payment which is subsequently dishonored under 13 Pa.C.S. § 3502 (relating to dishonor); or

(ii)  a customer tenders payment with an access device, as defined in 18 Pa.C.S. § 4106(d) (relating to access device fraud), which is unauthorized, revoked or canceled.

(2)  The public utility shall not be required by the commission to take any additional actions prior to the termination.



Section 1407 - Reconnection of service

§ 1407.  Reconnection of service.

(a)  Fee.--A public utility may require a reconnection fee based upon the public utility's cost as approved by the commission prior to reconnection of service following lawful termination of the service.

(b)  Timing.--When service to a dwelling has been terminated and provided the applicant has met all applicable conditions, the public utility shall reconnect service as follows:

(1)  Within 24 hours for erroneous terminations or upon receipt by the public utility of a valid medical certification.

(2)  Within 24 hours for terminations occurring after November 30 and before April 1.

(3)  Within three days for erroneous terminations requiring street or sidewalk digging.

(4)  Within three days from April 1 to November 30 for proper terminations.

(5)  Within seven days for proper terminations requiring street or sidewalk digging.

(c)  Payment to restore service.--

(1)  A public utility shall provide for and inform the applicant or customer of a location where the customer can make payment to restore service.

(2)  A public utility may require:

(i)  Full payment of any outstanding balance incurred together with any reconnection fees by the customer or applicant prior to reconnection of service if the customer or applicant has an income exceeding 300% of the Federal poverty level or has defaulted on two or more payment agreements. If a customer or applicant with household income exceeding 300% of the Federal poverty level experiences a life event, the customer shall be permitted a period of not more than three months to pay the outstanding balance required for reconnection. For purposes of this subparagraph, a life event is:

(A)  A job loss that extended beyond nine months.

(B)  A serious illness that extended beyond nine months.

(C)  Death of the primary wage earner.

(ii)  Full payment of any reconnection fees together with repayment over 12 months of any outstanding balance incurred by the customer or applicant if the customer or applicant has an income exceeding 150% of the Federal poverty level but not greater than 300% of the Federal poverty level.

(iii)  Full payment of any reconnection fees together with payment over 24 months of any outstanding balance incurred by the customer or applicant if the customer or applicant has an income not exceeding 150% of the Federal poverty level. A customer or applicant of a city natural gas distribution operation whose household income does not exceed 135% of the Federal poverty level shall be reinstated pursuant to this subsection only if the customer or applicant enrolls in the customer assistance program of the city natural gas distribution operation except that this requirement shall not apply if the financial benefits to such customer or applicant are greater if served outside of that assistance program.

(d)  Payment of outstanding balance at premises.--A public utility may also require the payment of any outstanding balance or portion of an outstanding balance if the applicant resided at the property for which service is requested during the time the outstanding balance accrued and for the time the applicant resided there.

(e)  Approval.--A public utility may establish that an applicant previously resided at a property for which residential service is requested through the use of mortgage, deed or lease information, a commercially available consumer credit reporting service or other methods approved as valid by the commission.

Cross References.  Section 1407 is referred to in section 1406 of this title.



Section 1408 - Surcharges for uncollectible expenses prohibited

§ 1408.  Surcharges for uncollectible expenses prohibited.

The commission shall not grant or order for any public utility a cash receipts reconciliation clause or another automatic surcharge mechanism for uncollectible expenses. Any orders by the commission entered after the effective date of this chapter for a cash receipts reconciliation clause or other automatic surcharge for uncollectible expenses shall be null and void. This section shall not affect any clause associated with universal service and energy conservation.



Section 1409 - Late payment charge waiver

§ 1409.  Late payment charge waiver.

A public utility may waive late payment charges on any customer accounts. The commission may only order a waiver of any late payment charges levied by a public utility as a result of a delinquent account for customers with a gross monthly household income not exceeding 150% of the Federal poverty level.



Section 1410 - Complaints filed with commission

§ 1410.  Complaints filed with commission.

The following apply:

(1)  The commission shall accept complaints only from customers who affirm that they have first contacted the public utility for the purpose of resolving the problem about which the customer wishes to file a complaint. If the customer has not contacted the public utility, the commission shall direct the customer to the public utility.

(2)  Pending the outcome of a complaint filed with the commission, the customer shall be obligated to pay that portion of the bill which is not in dispute and subsequent bills which are not in dispute.

(3)  For a formal complaint filing to be valid, the customer needs to provide a statement attesting to the truth as to the facts alleged in the complaint. All testimony in formal complaint proceedings must be under oath.



Section 1411 - Automatic meter readings

§ 1411.  Automatic meter readings.

All readings by an automatic meter reader device shall be deemed actual readings for the purposes of this title.



Section 1412 - Reporting of delinquent customers

§ 1412.  Reporting of delinquent customers.

A city natural gas distribution operation shall report to the Pennsylvania Intergovernmental Cooperation Authority established pursuant to the act of June 5, 1991 (P.L.9, No.6), known as the Pennsylvania Intergovernmental Cooperation Authority Act for Cities of the First Class, an assisted city or corporate entity of an assisted city, as those terms are defined in the Pennsylvania Intergovernmental Cooperation Authority Act, that has not paid in full for charges for service by the due dates stated on the bill or otherwise agreed upon.



Section 1413 - Reporting of recipients of public assistance

§ 1413.  Reporting of recipients of public assistance.

The Department of Public Welfare shall annually provide a city natural gas distribution operation with the listing of recipients of public assistance in a city of the first class. A city natural gas distribution operation shall not use the listing for anything but qualification and continued eligibility for a customer assistance program or LIHEAP.



Section 1414 - Liens by city natural gas distribution operations

§ 1414.  Liens by city natural gas distribution operations.

(a)  General rule.--A city natural gas distribution operation furnishing gas service to a property is entitled to impose or assess a municipal claim against the property and file as liens of record claims for unpaid natural gas distribution service and other related costs, including natural gas supply, in the court of common pleas of the county in which the property is situated or, if the claim for the unpaid natural gas distribution service does not exceed the maximum amount over which the Municipal Court of Philadelphia has jurisdiction, in the Municipal Court of Philadelphia, pursuant to sections 3 and 9 of the act of May 16, 1923 (P.L.207, No.153), referred to as the Municipal Claim and Tax Lien Law, and Chapter 22 (relating to natural gas competition).

(b)  Residential field visit charge.--A city natural gas distribution operation is authorized to charge a minimum fee of $10 for each instance in which its representative is required to visit the residence of a customer in the process of attempting to complete required service termination steps.

(c)  Refusal of service.--The commission shall permit a city natural gas distribution operation to refuse to provide service to an applicant if the applicant has a pending lien or civil judgment by the city natural gas distribution operation outstanding against the applicant or against property owned in whole or in part by the applicant unless the applicant enters into a payment arrangement for the payment of the amount associated with the lien or judgment that remains outstanding at the time of the application.



Section 1415 - Reporting to General Assembly and Governor

§ 1415.  Reporting to General Assembly and Governor.

No later than two years following the effective date of this chapter and every two years thereafter, the commission shall submit a report to the Governor, the Chief Clerk of the House of Representatives and the Secretary of the Senate reviewing the implementation of the provisions of this chapter. The report shall include, but not be limited to:

(1)  The degree to which the chapter's requirements have been successfully implemented.

(2)  The effect upon the cash working capital or cash flow, uncollectible levels and collections of the affected public utilities.

(3)  The level of access to utility services by residential customers, including low-income customers.

(4)  The effect upon the level of consumer complaints and mediations filed with and adjudicated by the commission.

Public utilities affected by this chapter shall provide data required by the commission to complete this report. In its recommendations, the commission may also propose any legislative or other changes which it deems appropriate to the Governor and the General Assembly.



Section 1416 - Notice

§ 1416.  Notice.

Within 30 days of the effective date of this chapter, public utilities affected by this chapter shall provide notice to the customers explaining the changes to be implemented.



Section 1417 - Nonapplicability

§ 1417.  Nonapplicability.

This chapter shall not apply to victims under a protection from abuse order as provided by 23 Pa.C.S. Ch. 61 (relating to protection from abuse).



Section 1418 - Construction

§ 1418.  Construction.

Nothing in this chapter shall affect any rights or procedure under the act of November 26, 1978 (P.L.1255, No.299), known as the Utility Service Tenants Rights Act.






Chapter 15 - Service and Facilities

Section 1501 - Character of service and facilities

CHAPTER 15

SERVICE AND FACILITIES

Subchapter

A.  General Provisions

B.  Discontinuance of Service to Leased Premises

Enactment.  Chapter 15 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1501.  Character of service and facilities.

1501.1. Certain utilities prohibited from using foreign coal.

1502.  Discrimination in service.

1503.  Discontinuance of service.

1504.  Standards of service and facilities.

1505.  Proper service and facilities established on complaint; authority to order conservation and load management programs.

1506.  Copies of service contracts, etc., to be filed with commission.

1507.  Testing of appliances for measurement of service.

1508.  Reports of accidents.

1509.  Billing procedures.

1510.  Ownership and maintenance of natural and artificial gas service lines.

1511.  Electricity supplied to certain organizations.

Subchapter Heading.  The heading of Subchapter A was added November 26, 1978, No.297, effective in 60 days.

§ 1501.  Character of service and facilities.

Every public utility shall furnish and maintain adequate, efficient, safe, and reasonable service and facilities, and shall make all such repairs, changes, alterations, substitutions, extensions, and improvements in or to such service and facilities as shall be necessary or proper for the accommodation, convenience, and safety of its patrons, employees, and the public. Such service also shall be reasonably continuous and without unreasonable interruptions or delay. Such service and facilities shall be in conformity with the regulations and orders of the commission. Subject to the provisions of this part and the regulations or orders of the commission, every public utility may have reasonable rules and regulations governing the conditions under which it shall be required to render service. Any public utility service being furnished or rendered by a municipal corporation beyond its corporate limits shall be subject to regulation and control by the commission as to service and extensions, with the same force and in like manner as if such service were rendered by a public utility. The commission shall have sole and exclusive jurisdiction to promulgate rules and regulations for the allocation of natural or artificial gas supply by a public utility.

Cross References.  Section 1501 is referred to in sections 102, 1353, 2205, 2207, 2807 of this title.



Section 1501.1 - Certain utilities prohibited from using foreign coal

§ 1501.1.  Certain utilities prohibited from using foreign coal.

(a)  General rule.--No public utility which provides electricity or heat to a State-owned facility shall use coal mined in a foreign country for the purpose of generating electricity or providing heat.

(b)  Definition.--As used in this section the phrase "State-owned facility" means a building owned by the Commonwealth or any agency or authority of the Commonwealth.

(Dec. 20, 1985, P.L.363, No.103, eff. 60 days)

1985 Amendment.  Act 103 added section 1501.1.



Section 1502 - Discrimination in service

§ 1502.  Discrimination in service.

No public utility shall, as to service, make or grant any unreasonable preference or advantage to any person, corporation, or municipal corporation, or subject any person, corporation, or municipal corporation to any unreasonable prejudice or disadvantage. No public utility shall establish or maintain any unreasonable difference as to service, either as between localities or as between classes of service, but this section does not prohibit the establishment of reasonable classifications of service.



Section 1503 - Discontinuance of service

§ 1503.  Discontinuance of service.

(a)  Days discontinuance prohibited.--Except when required to prevent or alleviate an emergency as defined by the commission, except in the case of danger to life or property, no public utility, as defined in paragraph (1)(i), (ii), (v) or (vii) of the definition of "public utility" in section 102 (relating to definitions), shall discontinue, and the commission shall not authorize such a public utility to discontinue, except upon request of the customer, for nonpayment of charges or for any other reason, the rendering of service during the following periods:

(1)  On Friday, Saturday or Sunday.

(2)  On a bank holiday or on the day preceding a bank holiday.

(3)  On a holiday observed by the public utility or on the day preceding such holiday. A holiday observed by a public utility shall mean any day on which the business office of the public utility is closed to observe a legal holiday, to attend public utility meetings or functions or for any other reason.

(4)  On a holiday observed by the commission or on the day preceding such holiday.

(b)  Personal contact before service discontinued.--Except when required to prevent or alleviate an emergency as defined by the commission or except in the case of danger to life or property, no public utility referred to in subsection (a) shall discontinue, and the commission shall not authorize such a public utility to discontinue, except upon request of a customer, for nonpayment of charges or for any other reason, the rendering of service without personally contacting the customer at least three days prior to such discontinuance, in addition to any written notice of discontinuance of service. Personal contact shall mean:

(1)  contacting the customer by means other than writing; or

(2)  contacting another person whom the customer has designated to receive a copy of any notice of disconnection; or

(3)  if the customer has not made such designation, contacting a community interest group or other entity, including local police departments, which have previously agreed to receive a copy of the notice of disconnection and to attempt to contact the customer; or

(4)  if the customer has not made such designation and no such community interest group or other entity has previously agreed to receive a copy of the notice of disconnection, contacting the commission or such other local government unit as the commission shall, by rule or regulation, designate.

Cross References.  Section 1503 is referred to in section 1406 of this title.



Section 1504 - Standards of service and facilities

§ 1504.  Standards of service and facilities.

The commission may, after reasonable notice and hearing, upon its own motion or upon complaint:

(1)  Prescribe as to service and facilities, including the crossing of facilities, just and reasonable standards, classifications, regulations and practices to be furnished, imposed, observed and followed by any or all public utilities.

(2)  Prescribe adequate and reasonable standards for the measurement of quantity, quality, pressure, initial voltage or other condition pertaining to the supply of the service of any and all public utilities.

(3)  Prescribe reasonable regulations for the examination and testing of such service, and for the measurement thereof.

(4)  Prescribe or approve reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for measurement.

(5)  Provide for the examination and testing of any and all appliances used for the measurement of any service of any public utility.



Section 1505 - Proper service and facilities established on complaint; authority to order conservation and load management programs

§ 1505.  Proper service and facilities established on complaint; authority to order conservation and load management programs.

(a)  General rule.--Whenever the commission, after reasonable notice and hearing, upon its own motion or upon complaint, finds that the service or facilities of any public utility are unreasonable, unsafe, inadequate, insufficient, or unreasonably discriminatory, or otherwise in violation of this part, the commission shall determine and prescribe, by regulation or order, the reasonable, safe, adequate, sufficient, service or facilities to be observed, furnished, enforced, or employed, including all such repairs, changes, alterations, extensions, substitutions, or improvements in facilities as shall be reasonably necessary and proper for the safety, accommodation, and convenience of the public.

(b)  Authority to order conservation and load management.--In determining or prescribing safe, adequate and sufficient services and facilities of a public utility, the commission may order the utility to establish a conservation or load management program that the commission determines to be prudent and cost-effective.

(July 10, 1986, P.L.1238, No.114, eff. imd.)

Cross References.  Section 1505 is referred to in section 102 of this title.



Section 1506 - Copies of service contracts, etc., to be filed with commission

§ 1506.  Copies of service contracts, etc., to be filed with commission.

Any public utility shall, when required by the commission, file with the commission verified copies of any and all contracts, writings, agreements, leases, arrangements, or other engagements, in relation to its public service, entered into by such public utility with any person, corporation, State Government, or the Federal Government, or any branch or subdivision thereof, or any other public utility.



Section 1507 - Testing of appliances for measurement of service

§ 1507.  Testing of appliances for measurement of service.

Every public utility, furnishing service upon meter or other similar measurement, shall provide, and keep in and upon the premises of such public utility, suitable and proper apparatus, to be approved from time to time and stamped or marked by the commission, for testing and proving the accuracy of meters furnished by such public utility for use; and by which apparatus every meter may be tested, upon the written request of the consumer to whom the same shall be furnished, and in the presence of the consumer, if he shall so desire. If the meter so tested shall be found to be accurate, within such commercially reasonable limits as the commission may fix for such meters, a reasonable fee, to be fixed by the commission, sufficient to cover the cost of such test, shall be paid by the consumer requiring such test; but, if not so found, then the cost thereof shall be borne by the public utility furnishing the meter.



Section 1508 - Reports of accidents

§ 1508.  Reports of accidents.

Every public utility shall give immediate notice to the commission of the happening of any accident in or about, or in connection with, the operation of its service and facilities, wherein any person shall have been killed or injured, and furnish such full and detailed report of such accident, within such time and in such manner as the commission shall require. Such report shall not be open for public inspection, except by order of the commission, and shall not be admitted in evidence for any purpose in any suit or action for damages growing out of any matter or thing mentioned in such report.

Cross References.  Section 1508 is referred to in section 102 of this title.



Section 1509 - Billing procedures

§ 1509.  Billing procedures.

All bills rendered by a public utility as defined in paragraph (1)(i), (ii), (vi) or (vii) of the definition of "public utility" in section 102 (relating to definitions) to its service customers, except bills for installation charges, shall allow at least 15 days for nonresidential customers and 20 days for residential customers from the date of transmittal of the bill for payment without incurring any late payment penalty charges therefor. All customers shall be permitted to receive bills monthly and shall be notified of their right thereto. All bills shall be itemized to separately show amounts for basic service, Federal excise taxes, applicable State sales and gross receipts taxes, to the extent practicable, fuel adjustment charge, if any, State tax adjustment charge or such other similar components of the total bill as the commission may order. Any electric or gas public utility billing customers on a bimonthly or quarterly basis and rendering interim statements or bills each month shall include in such interim statement or bill an amount for the fuel adjustment charge based upon one-half of the total expected bimonthly kilowatt hour or cubic foot billing or one-third of the total expected quarterly billing and using the fuel adjustment charge rate applicable in the month of the interim statement or bill. At the time of preparing the bimonthly or quarterly bill, an appropriate adjustment shall be made in the total fuel adjustment charge billing for the period. Any public utility rendering bills on a bimonthly basis or quarterly basis shall calculate the fuel adjustment charge per kilowatt hour or cubic foot for the entire period as the weighted average of the two monthly rates or the three monthly rates whichever is applicable.

1994 Partial Repeal.  Section 42(e) of Act 48 of 1994 provided that section 1509 is repealed insofar as it is inconsistent with Act 48.

Cross References.  Section 1509 is referred to in section 2205 of this title.



Section 1510 - Ownership and maintenance of natural and artificial gas service lines

§ 1510.  Ownership and maintenance of natural and artificial gas service lines.

When connecting the premises of the customer with the gas utility distribution mains, the public utility shall furnish, install and maintain the service line or connection according to the rules and regulations of the filed tariff. A public utility shall not be authorized or required to acquire or assume ownership of any customer's service line. A public utility shall not be authorized or required to acquire or assume ownership of any pipe or appurtenances installed after the effective date of this section between its main and the meter unless the utility would have been authorized or required to do so according to the rules and regulations of its filed tariff if the pipe or appurtenances had been installed on or before the effective date of this section. Maintenance of service lines shall be the responsibility of the owner of the service line.

(Mar. 7, 1984, P.L.104, No.22, eff. 60 days)

1984 Amendment.  Act 22 added section 1510.



Section 1511 - Electricity supplied to certain organizations

§ 1511.  Electricity supplied to certain organizations.

Any public utility company supplying electric service shall, upon application, permit a volunteer fire company, a nonprofit rescue squad or ambulance service or a nonprofit senior citizen center to elect to have its electric service rendered pursuant to a rate schedule which provides equivalent charges for such service as residential rates upon execution of a contract for a minimum term of one year.

(Dec. 20, 1985, P.L.363, No.103, eff. 60 days; Dec. 9, 2002, P.L.1556, No.203, eff. 60 days)



Section 1521 - Definitions

SUBCHAPTER B

DISCONTINUANCE OF SERVICE TO LEASED PREMISES

Sec.

1521.  Definitions.

1522.  Applicability of subchapter.

1523.  Notices before service to landlord terminated.

1524.  Request to landlord to identify tenants.

1525.  Delivery and contents of termination notice to landlord.

1526.  Delivery and contents of first termination notice to tenants.

1527.  Right of tenants to continued service.

1528.  Delivery and contents of subsequent termination notice to tenants.

1529.  Right of tenant to recover payments.

1529.1. Duty of owners of rental property.

1530.  Waiver of subchapter prohibited.

1531.  Retaliation by landlord prohibited.

1532.  Penalties.

1533.  Petition to appoint receiver.

Enactment.  Subchapter B was added November 26, 1978, No.297, effective in 60 days.

Cross References.  Subchapter B is referred to in section 2206 of this title.

§ 1521.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Billing month."  A period of time not to exceed 35 days. The bill shall not include any previously billed service furnished during a period other than that covered by the current bill. If previously unbilled utility service is included in the current utility bill, the utility shall use an estimated bill for the 30-day period.

"Discontinuance."  Any cancellation of the service contract at the request of the ratepayer and in accordance with section 1523(b) (relating to notices before service to landlord terminated).

"Landlord ratepayer."  One or more individuals or an organization listed on a gas, electric, steam, sewage or water utility's records as the party responsible for payment of the gas, electric, steam, sewage or water service provided to one or more residential units of a residential building or mobile home park of which building or mobile home park the party is not the sole occupant. In the event the landlord ratepayer is not the party to a lease between the landlord ratepayer and the tenant, the term also includes the individual or organization to whom the tenant makes rental payments pursuant to a rental arrangement.

"Mobile home."  A transportable, single-family dwelling unit intended for permanent occupancy and constructed as a single unit, or as two or more units designed to be joined into one integral unit capable of again being separated for repeated towing, which arrives at a site complete and ready for occupancy except for minor and incidental unpacking and assembly operations and constructed so that it may be used without a permanent foundation.

"Mobile home park."  Any site, lot, field or tract of land, privately or publicly owned or operated, upon which three or more mobile homes, occupied for dwelling or sleeping purposes, are or are intended to be located.

"Residential building."  A building containing one or more dwelling units occupied by one or more tenants. The term does not include nursing homes, hotels and motels or any dwelling of which the landlord ratepayer is the only resident.

"Tenant."  Any person or group of persons who are contractually obligated to make rental payments to the landlord ratepayer pursuant to a rental arrangement, including, but not limited to, an oral or written lease with the landlord ratepayer for a dwelling unit in a residential building or mobile home park which is provided gas, electric, steam, sewer or water as an included service under the rental agreement and who are not the ratepayers of the utility which supplied the gas, electric, steam, sewer or water service.

"Termination."  The cessation of service, whether temporary or permanent, without the consent of the ratepayer. For the purposes of this subchapter, this term shall include cessation of service at the request of the landlord ratepayer when a tenant does not agree to the cessation of service.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

1993 Amendment.  Act 54 amended the defs. of "landlord ratepayer," "residential building" and "tenant" and added the defs. of "billing month," "discontinuance" and "termination."

Cross References.  Section 1521 is referred to in section 1522 of this title.



Section 1522 - Applicability of subchapter

§ 1522.  Applicability of subchapter.

(a)  General rule.--This subchapter applies to public utilities as defined in paragraph (1)(i) and (ii) of the definition of "public utility" in section 102 (relating to definitions) and to public utility service rendered by those public utilities if the premises served constitute residential buildings as defined in section 1521 (relating to definitions).

(b)  Municipal service beyond corporate limits.--

(1)  Public utility service being furnished or rendered by a municipal corporation, or by the operating agencies of any municipal corporation, beyond its corporate limits shall be subject to the provisions of this subchapter establishing the procedures, rights, duties and remedies for the termination of service to landlord ratepayers.

(2)  Tenants and landlord ratepayers of a dwelling unit in residential buildings or mobile home parks receiving public utility service being furnished or rendered by a municipal corporation, or by the operating agencies of any municipal corporation, beyond its corporate limits shall be subject to the provisions of this subchapter establishing the procedures, rights, duties and remedies for the termination of service, the right of the tenants to withhold rent, the prohibition of waiver and the prohibition against retaliation by the landlord ratepayer with respect to the public utility service.

(July 2, 1993, P.L.379, No.54, eff. 60 days)



Section 1523 - Notices before service to landlord terminated

§ 1523.  Notices before service to landlord terminated.

(a)  Nonpayment of charges.--Except when required to prevent or alleviate an emergency as defined by the commission or except in the case of danger to life or property, before any termination of service to a landlord ratepayer for nonaccess as defined by the commission in its rules and regulations or nonpayment of charges, a public utility shall:

(1)  Notify the landlord ratepayer of the proposed termination in writing as prescribed in section 1525 (relating to delivery and contents of termination notice to landlord) at least 37 days before the date of termination of service.

(2)  Notify the following agencies which serve the community in which the affected premises are located in writing not less than ten days before the proposed termination of service:

(i)  The Department of Licenses and Inspections of any city of the first class.

(ii)  The Department of Public Safety of any city of the second class, second class A or third class.

(iii)  The city or county Public Health Department or, in the event that such a department does not exist, the Department of Health office responsible for that county.

(3)  Notify each dwelling unit reasonably likely to be occupied by an affected tenant of the proposed termination in writing as prescribed in section 1526 (relating to delivery and contents of first termination notice to tenants) at least seven days after notice to the landlord ratepayer pursuant to this section and at least 30 days before the termination of service. If within seven days of delivery or mailing of the notice to the landlord issued pursuant to this section the landlord ratepayer files a complaint with the commission disputing the right of the utility to terminate service, the notice shall not be rendered until the complaint has been adjudicated by the commission, but the landlord ratepayer shall continue to pay the undisputed portion of current bills when due pending the final decision of the complaint.

(b)  Voluntary relinquishment of service.--Before any discontinuance of service by a public utility to a landlord ratepayer due to a request for voluntary relinquishment of service by the landlord ratepayer:

(1)  the landlord ratepayer shall state in a form bearing his notarized signature that all of the affected dwelling units are either unoccupied or the tenants affected by the proposed discontinuance have consented in writing to the proposed discontinuance, which form shall conspicuously bear a notice that the information provided by the landlord ratepayer will be relied upon by the commission in administering a system of uniform service standards for public utilities, and that false statements are punishable criminally;

(2)  all of the tenants affected by the proposed discontinuance shall inform the utility orally or in writing of their consent to the discontinuance; or

(3)  the landlord ratepayer shall provide the utility with the names and addresses of the affected tenants pursuant to section 1524 (relating to request to landlord to identify tenants) and the utility shall notify the community service agencies and each dwelling unit pursuant to this section and section 1526.

(c)  Rights of tenants.--Under the voluntary relinquishment discontinuance procedures of subsection (b)(3) the tenants shall have all of the rights provided in section 1527 (relating to right of tenants to continued service) through section 1531 (relating to retaliation by landlord prohibited).

(July 2, 1993, P.L.379, No.54, eff. 60 days)

1993 Amendment.  Act 54 amended the section heading and subsec. (a).

Cross References.  Section 1523 is referred to in sections 1521, 1524, 1525, 1526, 1527 of this title.



Section 1524 - Request to landlord to identify tenants

§ 1524.  Request to landlord to identify tenants.

(a)  Duty of public utility and landlord.--At least 37 days before the termination of service, it is the duty of any public utility to request from the landlord ratepayer the names and addresses of the affected tenants. Upon receiving such a request for the names and addresses of the affected tenants pursuant to this subchapter, the landlord ratepayer shall provide the utility with the names and addresses of every affected tenant of any residential building or mobile home park for which the utility is proposing to terminate service unless within seven days of delivery or mailing of the notice the landlord ratepayer pays the amount due the utility or makes an arrangement with the utility to pay the balance.

(b)  Time for providing information.--The information shall be provided by the landlord ratepayer:

(1)  within seven days of receipt of a request from a public utility for tenants' names under subsection (a);

(2)  within seven days of delivery or mailing of the notice to the landlord ratepayer required by section 1523 (relating to notices before service to landlord terminated);

(3)  within three days of any adjudication by the commission that the landlord ratepayer must provide the requested information if the landlord files a complaint with the commission within seven days of receipt of the notice to the landlord disputing the right of the utility to terminate service; or

(4)  upon such terms as may be ordered by a court in an action brought by the utility under section 1532(b) (relating to penalties).

(c)  Right of public utility.--In the event the public utility is unable to obtain the names and addresses of all affected tenants from the landlord ratepayer, the public utility may pursue any appropriate legal or equitable remedy it has in order to obtain from the landlord ratepayer the names and addresses of all affected tenants of a residential building or mobile home park for which the utility is proposing termination of service to the landlord ratepayer. The commission may order the public utility to obtain the information from the landlord ratepayer.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

Cross References.  Section 1524 is referred to in sections 1523, 1525, 1526, 1528, 1532 of this title.



Section 1525 - Delivery and contents of termination notice to landlord

§ 1525.  Delivery and contents of termination notice to landlord.

(a)  General rule.--The notice required to be given to a landlord ratepayer pursuant to section 1523 (relating to notices before service to landlord terminated) shall contain the following information:

(1)  The amount owed the utility by the landlord ratepayer for each affected account.

(2)  The date on or after which service will be terminated.

(3)  The date on or after which the company will notify tenants of the proposed termination of service and of their rights under sections 1527 (relating to right of tenants to continued service), 1529 (relating to right of tenant to recover payments) and 1531 (relating to retaliation by landlord prohibited).

(4)  The obligation of the landlord ratepayer under section 1524 (relating to request to landlord to identify tenants) to provide the utility with the names and addresses of every affected tenant or to pay the amount due the utility or make an arrangement with the utility to pay the balance including a statement:

(i)  That the list must be provided or payment or arrangement must be made within seven days of receipt of the notice.

(ii)  Of the penalties and liability which the landlord ratepayer may incur under section 1532 (relating to penalties) by failure to comply.

(5)  The right of the landlord ratepayer to stay the notification of tenants by filing a complaint with the commission disputing the right of the utility to terminate service.

(b)  Service of notice.--Any one of the following procedures shall constitute effective notice to the landlord under section 1523:

(1)  Notice by certified mail if the utility receives a return receipt signed by the landlord ratepayer or the agent of the landlord ratepayer.

(2)  Notice by personal service of the landlord ratepayer or the agent of the landlord ratepayer on one business day and conspicuously posting at the landlord ratepayer's principal place of business or the business address which the landlord provided the utility as his address for receiving communications.

(3)  Notice by first class mail to the landlord ratepayer only after an unsuccessful attempt at personal service on one business day. Notice by first class mail may occur on the same business day as the attempt at personal service.

(4)  If the landlord ratepayer's place of business is located outside of this Commonwealth and no agent of the landlord ratepayer is located in the State, notice by certified mail and notice by first class mail to the landlord ratepayer on the same business day.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

Cross References.  Section 1525 is referred to in sections 1523, 1526 of this title.



Section 1526 - Delivery and contents of first termination notice to tenants

§ 1526.  Delivery and contents of first termination notice to tenants.

(a)  General rule.--The notice required to be given to a tenant pursuant to section 1523 (relating to notices before service to landlord terminated) shall be sent by first class mail or otherwise hand-delivered to each affected tenant by name at his individual dwelling unit, or by unit number or unit designation, and shall be posted in common areas.

(1)  In the case when a utility does not send notice by first class mail, notice shall be hand-delivered. Hand-delivery shall mean two attempts at personal service on a responsible individual residing within the dwelling unit on the same or separate days. Each attempt at personal service must be made as follows:

(i)  One attempt shall be made between 8 a.m. and 5 p.m. on any day Monday through Friday.

(ii)  The other attempt shall be made either between 6 p.m. and 10 p.m. on any day Monday through Friday or between 8 a.m. and 5 p.m. on a Saturday or Sunday.

Each of these attempts must be made not less than four hours apart. If no personal service is made on any occasion, the notice must be posted on the individual dwelling unit and inserted under the door if floor space allows.

(2)  In the case where the utility cannot gain access to a residential building to comply with paragraph (1), the utility shall apply to court to obtain the names and send notice by first class mail to the affected tenant.

In order to obtain the names and addresses of the affected tenants and in conjunction with section 1524 (relating to request to landlord to identify tenants), the utility representative shall visit the affected premises within seven days of service of notice to the landlord ratepayer, under section 1525 (relating to delivery and contents of termination notice to landlord), and, by personally contacting one or more of the affected tenants, shall attempt to obtain the names of all the tenants residing in the affected premises. The notice for each affected tenant for whom a name has been obtained shall be sent by first class mail or otherwise hand-delivered to each affected tenant by name at his individual dwelling unit by address and by unit number or, if none exists, by unit designation and shall also be conspicuously posted in the common areas. The notice for each affected tenant for whom a name has not been obtained shall be hand-delivered to each individual dwelling unit by address and unit number or, if none exists, by unit designation and shall be conspicuously posted in the common areas. For the purposes of this section, the term "unit designation" means the geographic location of a dwelling unit by floor and floor area. All notices shall contain the following information:

(1)  The date on which the notice is rendered.

(2)  The date on or after which service will be discontinued.

(3)  On each account, the bill for the billing month preceding the notice to the tenants except that, in the case of water and sewer service where the billing period is bimonthly or quarterly, the utility shall provide an estimate of costs for the previous 30-day period. Estimates shall be based upon actual usage or, if actual usage is not available, by determining one-twelfth of the dwelling unit's annual usage.

(4)  The following statement of the tenant's rights, the words and phrases of which appear all in capital letters to be printed in 12-point bold-faced type with the first letter printed in upper case and the letters that follow in lower case and the words and phrases which do not appear all in capital letters to be printed in ten-point type, with any letter in upper case to remain so and the rest in lower case:

IMPORTANT NOTICE TO TENANTS

WARNING: YOUR (utility company shall insert company name and type of service) MAY BE SHUT OFF ON OR AFTER (date) BECAUSE (utility shall fill in reason for termination). TO STOP THE SHUTOFF OF YOUR UTILITY SERVICE, YOU MUST DO ONE OF THE FOLLOWING THINGS:

1.  You can join with the other tenants to pay the utility bill for the last 30 days preceding this notice or you can pay the total bill yourself. Either way, you do not have to pay a deposit or get credit granted in your name. You will not have to pay your landlord's other debts or the debts of prior tenants, and the utility service will remain in the name of the landlord.

2.  You may deduct your payment to the utility company from your rent due now or from future rent. The utility company will tell your landlord how much you paid for that utility service.

ADDITIONAL INFORMATION

1.  The bill which must be paid to continue service is $(amount).

2.  Your landlord cannot punish you if you pay the utility bill. Your landlord cannot raise your rent, cannot evict you and cannot take action against you in any other way for paying the utility bill and deducting it from rent. You have a right to recover money damages from the landlord for any damages or injury he causes you for exercising your rights as a result of this notice.

3.  You have the right to dispute the accuracy of the bill and have certain other rights. If you would like further information regarding these rights, contact your utility at (utility shall fill in a phone number and address where the tenant may get further information).

DO YOU HAVE ANY QUESTIONS?

If you have any questions about your utility service, please contact the utility company at (telephone number and address). If, after talking about your problems with the utility, you are not satisfied, then call the Pennsylvania Public Utility Commission at its toll-free number, which is 1-800-692-7380, or write the Residential Termination Unit, Bureau of Consumer Services, Pennsylvania Public Utility Commission, P.O. Box 3265, Harrisburg, Pennsylvania 17120. YOU SHOULD CALL OR WRITE BEFORE THE SHUTOFF. TO AVOID SHUTOFF, YOUR LETTER MUST BE RECEIVED BEFORE THE SHUTOFF DATE.

The words and phrases of the foregoing notice to tenants are subject to revisions due to changes in the rules, regulations and laws governing this subchapter.

(5)  That the tenant or tenants must make payment to the utility on account of nonpayment of charges by the landlord ratepayer by check or money order drawn by the tenant to the order of the utility or by cash and that the tenant must provide, upon request, reasonable identification to the utility. Reasonable identification shall include, but not be limited to, a driver's license, photo identification, medical assistance or food stamp identification or any similar document issued by any public agency which contains the name and address of the tenant.

(b)  Uniform explanation of tenants' rights and responsibilities.--The commission shall direct the affected utilities to develop for commission approval a uniform explanation of all rights and responsibilities of tenants under this subchapter. Within 180 days of the effective date of this section, the uniform explanation of all rights and responsibilities of tenants shall be available in a suitable format for distribution by the utility company in response to requests by tenants under subsection (a).

(July 2, 1993, P.L.379, No.54, eff. 60 days)

Cross References.  Section 1526 is referred to in sections 1523, 1528, 1532 of this title.



Section 1527 - Right of tenants to continued service

§ 1527.  Right of tenants to continued service.

(a)  Application for continued service.--At any time before or after service is terminated by a public utility on account of nonpayment of charges by the landlord ratepayer, the affected tenants may apply to the utility to have service continued or resumed.

(b)  Payment of charges by tenants.--A public utility shall not terminate service or shall promptly resume service previously terminated if it receives from the tenants an amount equal to the bill for the affected account of the landlord ratepayer for the billing month preceding the notice to the tenants. Thereafter, the utility shall notify each tenant of the total amount of the bill for the second and each succeeding billing month and, if the tenants fail to make payment of any bill within 30 days of the delivery of the notice to the tenants, the utility may commence termination of service, except that no termination may occur until 30 days after each tenant has been furnished notice of the proposed termination as prescribed in section 1528 (relating to delivery and contents of subsequent termination notice to tenants). The tenant or tenants shall make payment to the utility on account of nonpayment of charges by the landlord ratepayer by check or money order drawn by the tenant to the order of the utility or by cash. In all cases, the tenant shall provide, upon request, reasonable identification to the utility. For the purposes of this section, "reasonable identification" shall include, but not be limited to, a driver's license, photo identification, medical assistance or food stamp identification or any similar document issued by any public agency which contains the name and address of the tenant.

(c)  Disposition of payment by utility.--Upon receiving any payment, the utility shall notify the landlord ratepayer who is liable for the utility service of the amount or amounts paid by any tenant and the amount or amounts credited to the landlord's bill for each tenant pursuant to this section. Tenants requesting continued utility service under this section, except those individually subscribing for service under subsection (d), shall not be considered utility customers but shall be considered to be acting on behalf of the landlord ratepayer, who shall remain liable to the utility for service provided after notice to tenants. In the event that the tenants fail to satisfy the requirements of subsection (b) with regard to the first billing month period preceding notice to the tenant, the utility shall refund any moneys received from a tenant to that tenant. Any payments made by the tenants shall be applied first against the bill for the billing month preceding notice to the tenants and then against bills for service rendered subsequent to the bill. Upon termination of service to the tenants for failure to pay the utility bill for service in full for any subsequent month or upon voluntary discontinuance of service at the request of the tenants, the utility shall immediately refund to the tenants any amounts paid to the utility for the billing period for which payment in full was not remitted.

(d)  Agreement for individual service.--Any tenant of a residential building or mobile home park who has been notified of a proposed discontinuance of utility service pursuant to section 1523 (relating to notices before service to landlord discontinued) shall have the right to agree to subscribe for future service individually if this can be accomplished without a major revision of distribution facilities or additional right-of-way acquisitions.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

1993 Amendment.  Act 54 amended subsecs. (a), (b) and (c).

Cross References.  Section 1527 is referred to in sections 1523, 1525, 1528, 1531 of this title.



Section 1528 - Delivery and contents of subsequent termination notice to tenants

§ 1528.  Delivery and contents of subsequent termination notice to tenants.

Subsequent notices required to be given to a tenant pursuant to section 1527 (relating to right of tenants to continued service) shall be sent by first class mail or otherwise hand-delivered to each affected tenant by name at his individual dwelling unit, by unit number or unit designation, and shall be posted in common areas. Whenever the utility has been unable to obtain the names and addresses of the affected tenants under section 1524 (relating to request to landlord to identify tenants) or 1526 (relating to delivery and contents of first termination notice to tenants), the utility shall hand-deliver the subsequent notice of termination to each affected tenant for whom a name has not been obtained to the tenant's individual dwelling unit by address and unit number or, if none exists, by unit designation. The notice shall also be conspicuously posted in the common areas. For the purposes of this section, the term "unit designation" means the geographic location of a dwelling unit by floor and floor areas. All notices shall contain the following information:

(1)  The date on or after which service will be terminated.

(2)  The amount due, which shall include the arrearage on any earlier bill due from tenants.

(3)  A telephone number and an address at the utility and at the commission which a tenant may call for an explanation of his rights.

(4)  The right of a tenant to file a complaint with the commission to enforce any legal right that he may have under this part.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

Cross References.  Section 1528 is referred to in section 1527 of this title.



Section 1529 - Right of tenant to recover payments

§ 1529.  Right of tenant to recover payments.

Any tenant who has made a payment to a utility on account of nonpayment of charges by the landlord ratepayer pursuant to this subchapter may subsequently recover the amount paid to the utility either by deducting the amount from any rent or payment on account of taxes or operating expenses then or thereafter due from the tenant to the person to whom he would otherwise pay his rent or by obtaining reimbursement from the landlord ratepayer.

Cross References.  Section 1529 is referred to in sections 1525, 1531 of this title.



Section 1529.1 - Duty of owners of rental property

§ 1529.1.  Duty of owners of rental property.

(a)  Notice to public utility.--It is the duty of every owner of a residential building or mobile home park which contains one or more dwelling units, not individually metered, to notify each public utility from whom utility service is received of their ownership and the fact that the premises served are used for rental purposes.

(b)  History of account.--Upon receipt of the notice provided in this section, if the mobile home park or residential building contains one or more dwelling units not individually metered, an affected public utility shall forthwith list the account for the premises in question in the name of the owner, and the owner shall thereafter be responsible for the payment for the utility services rendered thereunto. In the case of individually metered dwelling units, unless notified to the contrary by the tenant or an authorized representative, an affected public utility shall list the account for the premises in question in the name of the owner, and the owner shall be responsible for the payment for utility services to the premises.

(c)  Failure to give notice.--Any owner of a residential building or mobile home park failing to notify affected public utilities as required by this section shall nonetheless be responsible for payment of the utility services as if the required notice had been given.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

1993 Amendment.  Act 54 added section 1529.1.



Section 1530 - Waiver of subchapter prohibited

§ 1530.  Waiver of subchapter prohibited.

Any waiver of a tenant's rights under this subchapter shall be void and unenforceable.



Section 1531 - Retaliation by landlord prohibited

§ 1531.  Retaliation by landlord prohibited.

(a)  General rule.--It is unlawful for any landlord ratepayer or agent or employee thereof to threaten or take reprisals against a tenant because the tenant exercised his rights under section 1527 (relating to right of tenants to continued service) or section 1529 (relating to right of tenant to recover payments).

(b)  Liability of landlord for damages.--Any landlord ratepayer or agent or employee thereof who threatens or takes such reprisals against any tenant shall be liable for damages which shall be two months rent or the actual damages sustained by the tenant, whichever is greater, and the costs of suit and reasonable attorneys' fees.

(c)  Presumption of retaliation.--The receipt of any notice of termination of tenancy, an increase in rent or of any substantial alteration in the terms of tenancy within six months after the tenant has acted pursuant to section 1527 or 1529 to avoid termination of utility service shall create a rebuttable presumption that the notice is a reprisal against the tenant for exercising his rights under section 1527 or 1529. However, the presumption shall not arise if the notice of termination of tenancy is for nonpayment of rent not withheld under section 1529 or lawfully withheld under any other right that the tenant may have by law.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

1993 Amendment.  Act 54 amended subsec. (c).

Cross References.  Section 1531 is referred to in sections 1523, 1525 of this title.



Section 1532 - Penalties

§ 1532.  Penalties.

(a)  Per diem liquidated damages.--Any landlord ratepayer who fails to provide a utility with the names and addresses of affected tenants in accordance with section 1524 (relating to request to landlord to identify tenants) or fails to provide reasonable access to the meter shall be deemed to have caused substantial damage to the utility by thus forcing a continuation of the existing utility service and, as a consequence, shall be required to pay, as liquidated damages to the utility, a sum of not less than $500 but not more than $1,000 for each day of the landlord's failure to comply, commencing with the first day of completion and exhaustion of the procedures provided under section 1524(a) and (b)(1), (2) and (3).

(b)  Injunctive relief.--The utility may commence an action in equity against a landlord ratepayer to obtain injunctive relief compelling the landlord to furnish the names and addresses of affected tenants or compelling the landlord to provide access to the meter. Interference with the utility's ability to terminate service without this information shall be deemed sufficient proof of immediate, continuing and irreparable injury to sustain injunctive relief. The court shall, in addition to awarding injunctive relief, render judgment in favor of the utility for the total per diem liquidated damages recoverable under subsection (a) together with reasonable attorney fees and necessary costs of suit.

(c)  Tampering with posted notice.--Any person who removes, interferes or tampers with a notice to tenants of proposed termination of service, posted pursuant to section 1526 (relating to delivery and contents of first termination notice to tenants) commits a summary offense and shall, upon conviction, be sentenced to pay a fine not exceeding $300.

(d)  Denial of access to common areas.--Any landlord ratepayer or an agent or employee who willfully denies an agent or employee of the utility access to common areas of his residential building for any lawful purpose under this title, including, but not limited to, posting or delivering notices to tenants under this subsection, shall be subject to a civil penalty of not more than $500 for each day access is denied.

(July 2, 1993, P.L.379, No.54, eff. 60 days)

Cross References.  Section 1532 is referred to in sections 1524, 1525 of this title.



Section 1533 - Petition to appoint receiver

§ 1533.  Petition to appoint receiver.

(a)  Appointment of receiver.--Notwithstanding the foregoing sections of this chapter, when a landlord ratepayer is two or more months in arrears in his utility payments, the affected utility shall have the right to petition the court of common pleas of the county wherein the leased premises are located to appoint a receiver to collect rent payments otherwise due the landlord ratepayer directly from the tenants and to pay all overdue and subsequent utility bills therefrom. The provisions of this section shall not be construed to supersede any tenant rights or defenses under law regarding the payment of rent. This right may be exercised only in those situations that involve units which are not individually metered by the utility. Upon appointment, the receiver shall notify the tenants of his powers and their rights under law regarding payment of rent and continued utility service by first class mail, certified mail, personal service or posting notice in each unit in the leased premises.

(b)  Right to continued service.--The affected utility under this section shall not terminate utility service if it receives payment from the receiver in the amount specified in subsection (c)(2) within 60 days from the date notice to the tenants of the appointment of the receiver is mailed or delivered.

(c)  Duty of receiver.--The receiver shall:

(1)  collect all rents directly from the tenants;

(2)  pay the utility bills equal to the amount due for the billing month prior to the tenants receiving notice of the appointment of the receiver and all future bills as they become due;

(3)  after payment of the amounts in subsection (c)(2), any excess moneys shall be applied pursuant to further order of court; and

(4)  return the remainder to the landlord ratepayer, less the costs of the notification made to the tenants, plus a 2% administrative fee.

(d)  Termination.--The receiver shall continue to collect the rents and make disbursements in the manner provided in subsection (c) until the second rental period ends after all of the following conditions have been met:

(1)  The landlord ratepayer deposits in escrow with the utility a sum equal to the utility charges from the two highest monthly periods in the preceding 12 months.

(2)  The landlord ratepayer demonstrates to the satisfaction of the court of common pleas that it has the financial recourses necessary to resume its obligations to the utility and the tenants.

(3)  The landlord ratepayer pays the undisputed amount of all outstanding utility bills.

At such time rental payments will once again be made to the landlord ratepayer. Notice of this change shall be made to the tenants by the receiver by means of first class mail, certified mail, personal service or posting notice in each unit in the leased premises, the costs of notice to be paid by the landlord ratepayer.

(e)  Escrow fund.--The escrow fund established under subsection (d)(1) shall not be considered a prepayment of utility costs and shall be applied only against outstanding utility bills at the time a new receiver is appointed for a subsequent failure by the landlord ratepayer to pay utility bills for a two-month period. The escrow fund shall be returned to the landlord ratepayer not later than 90 days nor earlier than 60 days, after the landlord ratepayer obtains a court order releasing the fund and certifying that timely payment of utility bills has been made for the immediately preceding 24 consecutive months.

(f)  Interest on funds.--Any funds held in escrow by any utility shall bear interest payable to the landlord at a rate 1% lower than the rate actually received in a regular savings account at a commercial bank within the court's jurisdiction, and the remaining 1% shall be remitted to the court for administrative costs.

(g)  Number of receivers.--In the event more than one utility company is affected by any landlord ratepayers' failure to pay utility bills, the court shall appoint the same receiver to function for all aggrieved utilities.

(July 20, 1979, P.L.175, No.57, eff. imd.; July 2, 1993, P.L.379, No.54, eff. 60 days)






Chapter 17 - Accounting and Budgetary Matters

Section 1701 - Mandatory systems of accounts

CHAPTER 17

ACCOUNTING AND BUDGETARY MATTERS

Sec.

1701.  Mandatory systems of accounts.

1702.  Continuing property records.

1703.  Depreciation accounts; reports.

1704.  Records and accounts to be kept in Commonwealth.

1705.  Budgets of public utilities.

1706.  Applicability to municipal corporations.

Enactment.  Chapter 17 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

§ 1701.  Mandatory systems of accounts.

The commission may, after reasonable notice and hearing, establish systems of accounts, including cost finding procedures, to be kept by public utilities, or may classify public utilities and establish a system of accounts for each class, and prescribe the manner and form in which such accounts shall be kept. Every public utility shall establish such systems of accounting, and shall keep such accounts in the manner and form required by the commission. The accounting system of any public utility also subject to the jurisdiction of a Federal regulatory body shall correspond, as far as practicable, to the system prescribed by such Federal regulatory body. The commission may require any such public utility to keep and maintain supplemental or additional accounts to those required by any such regulatory body.

Cross References.  Section 1701 is referred to in section 1706 of this title.



Section 1702 - Continuing property records

§ 1702.  Continuing property records.

The commission may require any public utility to establish, provide, and maintain as a part of its system of accounts, continuing property records, including a list or inventory of all the units of tangible property used or useful in the public service, showing the current location of such property units by definite reference to the specific land parcels upon which such units are located or stored. The commission may require any public utility to keep accounts and records in such manner as to show, currently, the original cost of such property when first devoted to the public service, and the reserve accumulated to provide for the depreciation thereof.

Cross References.  Section 1702 is referred to in section 1310 of this title.



Section 1703 - Depreciation accounts; reports

§ 1703.  Depreciation accounts; reports.

(a)  Accounts.--Every public utility shall carry on its books or records of account, proper and reasonable sums representing the annual depreciation on its property used or useful in the public service, which sums shall be based upon the average estimated life of each of the several units or classes of depreciable property. The commission, by appropriate order, after hearing, shall, except where found to be inappropriate, establish for each class of public utilities, the units of depreciable property, the loss upon the retirement of which shall be charged to the depreciation reserve.

(b)  Statements.--Every public utility shall file with the commission, at such times and in such form as the commission may prescribe, statements setting forth the details supporting its computation of annual depreciation, as recorded on the books or records of accounts of the public utility. If the commission, upon review of such statements, is of the opinion that the amount of annual depreciation so recorded by any public utility is not reasonable and proper, it may, after hearing, require that provision be made for annual depreciation in such sums as may be found by it to be reasonable and proper. In making its findings, the commission shall give consideration to the experience of the public utility, and the predecessors of the public utility in accumulating depreciation reserves, the retirements actually made, and such other factors as may be deemed relevant.

(c)  Use of estimates.--The commission shall not be bound in rate proceedings to accept, as just and reasonable for rate-making purposes, estimates of annual depreciation established under the provisions of this section, but in such rate proceedings it shall give consideration to statements submitted under this section, in addition to such other factors as may be relevant.

Cross References.  Section 1703 is referred to in section 1706 of this title.



Section 1704 - Records and accounts to be kept in Commonwealth

§ 1704.  Records and accounts to be kept in Commonwealth.

(a)  General rule.--Every public utility shall keep such books, accounts, papers, records, and memoranda, as shall be required by the commission, in an office within this Commonwealth, and shall not remove the same, or any of them, from this Commonwealth, except upon such terms and conditions as may be prescribed by the commission.

(b)  Exceptions.--This section does not apply to a public utility of another state, engaged in interstate commerce, whose accounts are kept at its principal place of business without this Commonwealth, in the manner prescribed by any Federal regulatory body. Such public utility, when required by the commission, shall furnish to the commission, within such reasonable time as it shall fix, certified copies of its books, accounts, papers, records, and memoranda relating to the business done by such public utility within this Commonwealth.



Section 1705 - Budgets of public utilities

§ 1705.  Budgets of public utilities.

(a)  Proposed budgets; adjustments; determination.--The commission may, by regulation, require any class of public utilities, except common carriers, to file proposed budgets with the commission on or before the first day of each budgetary period, showing the amount of money which each public utility within such class, will in its judgment, expend during the budgetary period for payment of salaries of executive officers, donations, advertising, lobbying expenses, entertainment, political contributions, expenditures, and major contracts for the sale or purchase of facilities, and all items covering or contemplating any payment to any affiliated interest for advice, auditing, associating, sponsoring, engineering, managing, operating, financing, legal, or other services. Adjustments or additions to any such budget may be made from time to time by filing supplementary budgets with the commission. When any such budget or supplemental budget has been filed, the commission may examine into and investigate the same to determine whether any or all of the contemplated expenditures are unreasonable or contrary to the public interest and if after reasonable notice and hearing, it shall so determine, it shall make its findings and order in writing rejecting the same or any part thereof.

(b)  Rejected budgets.--Upon such rejection, the public utility concerned shall not make further expenditures or payments under the budget or part thereof rejected, and no expenditures at any time made under such rejected budget, or part thereof, shall be allowed as an operating expense, or capital expenditure in any rate or valuation proceeding, or in any other proceeding or hearing before the commission, unless and until the propriety thereof shall have been established to the satisfaction of the commission, and any such finding or order shall remain in full force and effect, unless and until such finding or order shall be vacated, modified or set aside by the commission, or upon an appeal, as provided in this part.

(c)  Use of budgets.--The filing of any budget, its examination, investigation, or determination by the commission, under this section, shall not bar or estop the commission from determining, in any rate valuation or other proceeding, whether any or all of the expenditures made under any budget or supplemental budget are reasonable or commensurate with the service or facilities received.



Section 1706 - Applicability to municipal corporations

§ 1706.  Applicability to municipal corporations.

The provisions of sections 505 (relating to duty to furnish information to commission; cooperation in valuing property), 506 (relating to inspection of facilities and records), 1701 (relating to mandatory systems of accounts) and 1703 (relating to depreciation accounts; reports), shall apply to any municipal corporation rendering or furnishing to the public any public utility service.






Chapter 19 - Securities and Obligations

Section 1901 - Registration of securities to be issued or assumed

CHAPTER 19

SECURITIES AND OBLIGATIONS

Sec.

1901.  Registration of securities to be issued or assumed.

1902.  Contents of securities certificates.

1903.  Registration or rejection of securities certificates.

1904.  Unauthorized securities may be declared void.

Enactment.  Chapter 19 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Cross References.  Chapter 19 is referred to in sections 2212, 3304, 3305 of this title.

§ 1901.  Registration of securities to be issued or assumed.

(a)  General rule.--Under such regulations as the commission may prescribe, every public utility, before it shall issue or assume securities, shall file with the commission and receive from it, notice of registration of a document to be known as a securities certificate.

(b)  Issuance of securities defined.--Issuance of securities includes any act of a public utility executing, causing to be authenticated, delivering or making any change or extension in any term, condition or date of, any stock certificate, or other evidence of equitable interest in itself or any bond, note, trust certificate or other evidence of indebtedness of itself. Issuance of securities does not include the execution, authentication or delivery of the following:

(1)  Securities to replace identical securities lost, mutilated or destroyed while in the ownership of a bona fide holder-for-value who properly indemnifies the public utility therefor.

(2)  Securities in exchange for the surrender of identical securities, solely for the purpose of registering or facilitating changes in the ownership thereof between bona fide holders-for-value, which surrendered securities are thereupon cancelled.

(3)  Securities from the treasury of the public utility previously reacquired from bona fide holders-for-value and held alive.

(4)  Any evidence of indebtedness, the date of maturity of which is at a period of less than one year from the date of its execution.

(5)  Any evidence of indebtedness for which no date of maturity is fixed but which matures upon demand of the holder.

(6)  Any evidence of indebtedness in the nature of a contract between a public utility and a vendor of equipment wherein the public utility promises to pay installments upon the purchase price of equipment acquired and which is not in the form of an equipment trust certificate or similar instrument readily marketable to the general public.

(c)  Assumption of securities defined.--Assumption of securities includes any act of a public utility assuming primary or contingent liability for the payment of any dividends upon any stocks or of any principal or interest of any indebtedness, created or incurred by any other person or corporation. Assumption of securities does not include the acquisition of all property of the issuing company by the assuming company as provided in section 1102(3) (relating to enumeration of acts requiring certificate) if the approval of the commission is obtained.



Section 1902 - Contents of securities certificates

§ 1902.  Contents of securities certificates.

Every securities certificate shall be verified by oath or affirmation, and shall be in such form, and contain such information pertinent to a proposed issuance or assumption of securities, as the commission may require by its regulations. If two or more issues of securities are proposed to be issued or assumed by a public utility, a separate securities certificate shall be submitted to the commission for the issuance or assumption of each security issue. All information submitted to the commission or obtained through investigation or hearing shall become a part of the securities certificate.



Section 1903 - Registration or rejection of securities certificates

§ 1903.  Registration or rejection of securities certificates.

(a)  General rule.--Upon the submission or completion of any securities certificate, as provided in this part, the commission shall register the same if it shall find that the issuance or assumption of securities in the amount, of the character, and for the purpose therein proposed, is necessary or proper for the present and probable future capital needs of the public utility filing such securities certificate; otherwise it shall reject the securities certificate. The commission may consider the relation which the amount of each class of securities issued by such public utility bears to the amount of other such classes, the nature of the business of such public utility, its credit and prospects, and other relevant matters. If, at the end of 30 days after the filing of a securities certificate, no order of rejection has been entered, such certificate shall be deemed, in fact and law, to have been registered. The commission may, by written order, giving reasons therefor, extend the 30-day consideration period.

(b)  Effect of registration.--Such registration or rejection may be as to all or part of the securities to which such securities certificate pertains, and any registration may be made subject to such conditions as the commission may deem reasonable in the premises. No registration, however, shall be construed to imply any guaranty or obligation on the part of the Commonwealth as to such securities, nor shall it be taken as requiring the commission, in any proceeding brought before it for any purpose, to fix a valuation which shall be equal to the total of such securities and any other outstanding securities of such public utility, or to approve or prescribe a rate which shall be sufficient to yield a return on such securities or the total securities of such public utility.

(c)  Written notice.--Written notice of the registration or rejection of any securities certificate shall be served by registered mail upon the public utility. Every notice of rejection shall contain a statement of the specific reasons for rejection. Both registered and rejected securities certificates shall be retained in the files of the commission.

(d)  Amendment of rejected certificate.--At any time within 30 days after the commission shall have rejected a securities certificate, the public utility submitting such securities certificate may submit amendments thereto, verified by oath or affirmation, whereupon the commission shall again consider and act upon the securities certificate, as provided in subsection (a); but a securities certificate which shall have been twice rejected by the commission shall not be amended again. The registration by the commission of a securities certificate, either as completed or amended, shall bind the public utility submitting such securities certificate to issue or assume the securities only under the terms, and for the purpose recited in such securities certificate and the issuance or assumption of the securities under any other terms, or for any other purpose, shall be unlawful.

(e)  Judicial review.--Appeals from the action of the commission upon any securities certificates may be taken as provided by law. The completed securities certificate shall constitute the record to be certified to the appellate court in such appeal.

Cross References.  Section 1903 is referred to in section 2212 of this title.



Section 1904 - Unauthorized securities may be declared void

§ 1904.  Unauthorized securities may be declared void.

In addition to any other penalty provided in this part for any violation of this chapter, the commission, after due consideration of the public interest, may declare void any securities issued, or any assumption of securities made in violation of this chapter. Any such declaration shall not be construed as a bar to the recovery, by an innocent holder-for-value of such securities, of any losses sustained by reason of the wrongful acts of the issuing or assuming public utility.






Chapter 21 - Relations with Affiliated Interests

Section 2101 - Definition of affiliated interest

CHAPTER 21

RELATIONS WITH AFFILIATED INTERESTS

Sec.

2101.  Definition of affiliated interest.

2102.  Approval of contracts with affiliated interests.

2103.  Continuing supervision and jurisdiction over contracts.

2104.  Contracts to be in writing; cost data.

2105.  Contracts in violation of part void.

2106.  Effect on rates.

2107.  Federal regulatory agencies.

Enactment.  Chapter 21 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Cross References.  Chapter 21 is referred to in sections 2212, 2807, 3019 of this title.

§ 2101.  Definition of affiliated interest.

(a)  General rule.--As used in this part "affiliated interest" with a public utility means and includes the following:

(1)  Every corporation and person owning or holding directly or indirectly 5% or more of the voting securities of such public utility.

(2)  Every corporation and person in any chain of successive ownership of 5% or more of voting securities.

(3)  Every corporation 5% or more of whose voting securities are owned by any person or corporation owning 5% or more of the voting securities of such public utility or by any person or corporation in any such chain of successive ownership of 5% or more of voting securities.

(4)  Every person who is an officer or director of such public utility or of any corporation in any chain of successive ownership of 5% or more of voting securities.

(5)  Every corporation operating a public utility or a servicing organization for furnishing supervisory, construction, engineering, accounting, legal and similar services to utilities, which has one or more officers or one or more directors in common with such public utility, to every other corporation which has directors in common with such public utility where the number of such directors is more than one-third of the total number of the utility's directors.

(6)  Every corporation or person which the commission may determine as a matter of fact after investigation and hearing is actually exercising any substantial influence over the policies and actions of such public utility even though such influence is not based upon stockholding, stockholders, directors or officers to the extent specified in this section. As used in this part substantial influence means any corporation or person which or who stands in such relationship to the public utility that there is an absence of free and equal bargaining power between it or him and the public utility.

(7)  Every person or corporation who or which the commission may determine as a matter of fact after investigation and hearing is actually exercising such substantial influence over the policies and actions of such public utility in conjunction with one or more other corporations or persons, or both, with which or whom they are related by ownership or blood relationship, or both, or by action in concert that together they are affiliated with such public utility within the meaning of this section even though no one of them alone is so affiliated.

(b)  Construction of section.--The term "person" shall not be construed to exclude trustees, lessees, holders of beneficial equitable interest, voluntary associations, receivers and partnerships.

Cross References.  Section 2101 is referred to in sections 1102, 1317, 1318 of this title.



Section 2102 - Approval of contracts with affiliated interests

§ 2102.  Approval of contracts with affiliated interests.

(a)  General rule.--No contract or arrangement providing for the furnishing of management, supervisory, construction, engineering, accounting, legal, financial, or similar services, and no contract or arrangement for the purchase, sale, lease, or exchange of any property, right, or thing or for the furnishing of any service, property, right or thing other than those above enumerated, made or entered into after the effective date of this section between a public utility and any affiliated interest shall be valid or effective unless and until such contract or arrangement has received the written approval of the commission. If such contract is oral, a complete statement of the terms and conditions thereof shall be filed with the commission and subject to its approval.

(b)  Filing and action on contract.--It shall be the duty of every public utility to file with the commission a verified copy of any such contract or arrangement, or a verified summary as described in subsection (a) of any such unwritten contract or arrangement. All such contracts and arrangements, whether written or unwritten, entered into prior to the effective date of this section and required to be on file with the commission by prior act and in full force and effect at the effective date of this section shall be subject to the provisions of the sections regarding affiliated interests. The commission shall approve such contract or arrangement made or entered into after the effective date of this section only if it shall clearly appear and be established upon investigation that it is reasonable and consistent with the public interest. If at the end of 30 days after the filing of a contract or arrangement, no order of rejection has been entered, such contract or arrangement, whether written or unwritten, shall be deemed, in fact and law, to have been approved. The commission may, by written order, giving reasons therefor, extend the 30-day consideration period. No such contract or arrangement shall receive the commission's approval unless satisfactory proof is submitted to the commission of the cost to the affiliated interest of rendering the services or of furnishing the property or service described herein to the public utility. No proof shall be satisfactory within the meaning of the foregoing sentence unless it includes the original (or verified copies) of the relevant cost records and other relevant accounts of the affiliated interest, or such abstract thereof or summary taken therefrom as the commission may deem adequate, properly identified and duly authenticated. The commission may, where reasonable, approve or disapprove such contracts or arrangements without the submission of such cost records or accounts.

(c)  Disallowance of excessive amounts.--If the commission shall determine that the amounts paid or payable under a contract or arrangement filed in accordance with this section are in excess of the reasonable price for furnishing the services provided for in the contract, or that such services are not reasonably necessary and proper, it shall disallow such amounts, insofar as found excessive, in any proceeding involving the rates or practices of the public utility. In any proceeding involving such amounts, the burden of proof to show that such amounts are not in excess of the reasonable price for furnishing such services, and that such services are reasonable and proper, shall be on the public utility.

(d)  Exceptions.--The provisions requiring the written approval of the commission shall not apply to transactions with affiliated interests of any common carrier by railroad or motor vehicle that is subject to the Interstate Commerce Act unless required by order of the commission, nor where the amount of consideration involved is not in excess of $10,000 or 5% of the par value of outstanding common stock, whichever is smaller. Regularly recurring payments under a general or continuing arrangement which aggregate a greater annual amount shall not be broken down into a series of transactions to come within this exemption. Where the commission has given its approval generally as to a class or category of transactions, the commission may apply such approval to all subsidiary or related transactions. Such transactions shall be valid or effective without commission approval under this section. However, in any proceeding involving the rates or practices of the public utility, the commission may disallow any payment or compensation made pursuant to such transaction unless the public utility shall establish the reasonableness of such payment or compensation.

Cross References.  Section 2102 is referred to in sections 2103, 2807 of this title.



Section 2103 - Continuing supervision and jurisdiction over contracts

§ 2103.  Continuing supervision and jurisdiction over contracts.

The commission shall have continuing supervisory control over the terms and conditions of contracts and arrangements as described in section 2102 (relating to approval of contracts with affiliated interests) so far as necessary to protect and promote the public interest. The commission shall have the same jurisdiction over the modifications or amendment of contracts or arrangements as it has over such original contracts and arrangements. The fact that the commission shall have approved entry into such contracts or arrangements shall not preclude disallowance or disapproval of payments made pursuant thereto, if upon actual experience under such contract or arrangement it appears that the payments provided for or made were or are unreasonable.



Section 2104 - Contracts to be in writing; cost data

§ 2104.  Contracts to be in writing; cost data.

The commission may, by regulation or order, require any contract with an affiliated interest to be in writing. The commission may also, by regulation or order, require that any contract with an affiliated interest shall contain a provision whereby the affiliated interest shall agree to furnish to the public utility, at the time of billing such public utility for any service, property, security, right, or thing, under such contract, a detailed statement of the cost to the affiliated interest of such service, property, security, right, or thing.



Section 2105 - Contracts in violation of part void

§ 2105.  Contracts in violation of part void.

Every contract with an affiliated interest, made effective or modified in violation of any provision of this part, or of any regulation or order of the commission made under this part, shall be void; and any purchase, sale, payment, lease, loan, or exchange of any service, property, money, security, right, or thing under such contract, or under any contract with an affiliated interest, the terms of which shall have been breached by the affiliated interest, shall be unlawful.



Section 2106 - Effect on rates

§ 2106.  Effect on rates.

In any proceeding, upon the commission's own motion, or upon application or complaint, involving rates or practices of any public utility, the commission may disallow, in whole or in part, any payment or compensation to an affiliated interest for any services rendered or property or service furnished, or any property, right, or thing received by such public utility, or donation given or received, under existing contracts or arrangements with such affiliated interest unless such public utility shall establish the reasonableness thereof. In such proceeding no payment shall be approved or allowed by the commission, in whole or in part, unless satisfactory proof is submitted to the commission of the cost to the affiliated interest of rendering the service or furnishing the service, property, security, right or thing to the public utility. No proof shall be satisfactory, within the meaning of the foregoing sentence, unless it includes the original (or verified copies) of the relevant cost records and other relevant accounts of the affiliated interest, or such abstract thereof or summary taken therefrom as the commission may deem adequate, properly identified and duly authenticated. The commission may, where reasonable, approve or disapprove such contracts or arrangements without the submission of such cost records or accounts.



Section 2107 - Federal regulatory agencies

§ 2107.  Federal regulatory agencies.

The provisions of this chapter shall not be applicable to the rates and related terms and conditions for the interstate transmission of electricity, natural gas, liquified natural gas, substitute natural gas, liquified propane gas or naphtha which have been submitted to and approved by a Federal regulatory agency having jurisdiction thereof, except that the commission may regulate the volume of such purchases. This section shall not apply to any proceeding under section 1317 (relating to regulation of natural gas costs) or 1318 (relating to determination of just and reasonable natural gas rates).

(May 31, 1984, P.L.370, No.74, eff. 60 days)

1984 Amendment.  See section 5 of Act 74 in the appendix to this title for special provisions relating to submission of cost estimate for units not completed.






Chapter 22 - Natural Gas Competition

Section 2201 - Short title of chapter

SUBPART D

SPECIAL PROVISIONS RELATING TO REGULATION

OF PUBLIC UTILITIES

Chapter

22.  Natural Gas Competition

23.  Common Carriers

24.  Taxicabs in First Class Cities (Repealed)

25.  Contract Carrier by Motor Vehicle and Broker

27.  Railroads

28.  Restructuring of Electric Utility Industry

29.  Telephone and Telegraph Wires

30.  Alternative Form of Regulation of Telecommunications Services

CHAPTER 22

NATURAL GAS COMPETITION

Sec.

2201.  Short title of chapter.

2202.  Definitions.

2203.  Standards for restructuring of natural gas utility industry.

2204.  Implementation.

2205.  Duties of natural gas distribution companies.

2206.  Consumer protections and customer service.

2207.  Obligation to serve.

2208.  Requirements for natural gas suppliers.

2209.  Market power remediation.

2210.  Approval of proposed mergers, consolidations, acquisitions or dispositions.

2211.  Rate caps.

2212.  City natural gas distribution operations.

Enactment.  Chapter 22 was added June 22, 1999, P.L.122, No.21, effective July 1, 1999, unless otherwise noted.

Cross References.  Chapter 22 is referred to in section 1414 of this title.

§ 2201.  Short title of chapter.

This chapter shall be known and may be cited as the Natural Gas Choice and Competition Act.



Section 2202 - Definitions

§ 2202.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Consumer protection."  The standards, practices and service protections for retail gas customers, including those provided for in 52 Pa. Code Ch. 56 (relating to standards and billing practices for residential utility service), as well as applicable Federal and State debt/credit collection statutes and any regulations or orders of the commission that provide such protections, as may be modified by the commission from time to time.

"Entity."  A person or corporation as defined in section 102 (relating to definitions), including, for purposes of this chapter, a city natural gas distribution operation.

"Local commission."  The local body or agency designated under applicable law as responsible for setting the rates and charges of a city natural gas distribution operation immediately prior to the date the commission assumes jurisdiction over the city natural gas distribution operation.

"Natural gas distribution company."  A public utility or city natural gas distribution operation that provides natural gas distribution services and which may provide natural gas supply services and other services. For purposes of this chapter, this term does not include:

(1)  any public utility subject to the jurisdiction of the commission which has annual gas operating revenues of less than $6,000,000 per year, except where the public utility voluntarily petitions the commission to be included within this definition or where the public utility seeks to provide natural gas supply services to retail gas customers outside its service territory; or

(2)  any natural gas public utility subject to the jurisdiction of the commission that is not interconnected to an interstate gas pipeline by means of a direct connection or an indirect connection through the distribution system of another natural gas public utility or through a natural gas gathering system.

"Natural gas distribution service."  The delivery of natural gas to retail gas customers utilizing the jurisdictional facilities of the natural gas distribution company.

"Natural gas supplier."  An entity other than a natural gas distribution company, but including natural gas distribution company marketing affiliates, which provides natural gas supply services to retail gas customers utilizing the jurisdictional facilities of a natural gas distribution company. The term includes a natural gas distribution company that provides natural gas supply services outside its certificated service territories. The term includes a municipal corporation, its affiliates or any joint venture, to the extent that it chooses to provide natural gas supply services to retail customers located outside of its corporate or municipal limits, as applicable, other than:

(1)  as provided prior to the effective date of this chapter, pursuant to a certificate of public convenience if required under this title;

(2)  total natural gas supply services in de minimis amounts;

(3)  natural gas supply services requested by or provided with the consent of the public utility in whose certificated territory the services are provided; or

(4)  natural gas supply services provided to the municipal corporation itself or its tenants on land it owns or leases, or is subject to an agreement of sale or pending condemnation, as of September 1, 1999, to the extent permitted by applicable law independent of this chapter.

The term excludes an entity to the extent that it provides free gas to end-users under the terms of an oil or gas lease. Notwithstanding any other provision of this title, a natural gas supplier that is not a natural gas distribution company is not a public utility as defined in section 102 (relating to definitions) to the extent that the natural gas supplier is utilizing the jurisdictional distribution facilities of a natural gas distribution company or is providing other services authorized by the commission.

"Natural gas supply services."

(1)  The term includes:

(i)  the sale or arrangement of the sale of natural gas to retail gas customers; and

(ii)  services that may be unbundled by the commission under section 2203(3) (relating to standards for restructuring of natural gas utility industry).

(2)  The term does not include distribution service.

"Reliability."  The term comprises adequacy and security. The term "adequacy" means the provision of sufficient volumes and deliverability of natural gas so as to supply the requirements of retail gas customers, taking into account peak and seasonal demands, as well as isolated market areas and system operation contingencies. The term "security" means designing, maintaining and operating a system so that it can safely handle extreme conditions as well as emergencies.

"Retail gas customer."  A direct purchaser of natural gas supply services or natural gas distribution services, other than a natural gas supplier. The term excludes an occupant of a building or facility where the owner/operators manage the internal distribution system serving such building or facility and supply natural gas and other related services to occupants of the building or facility; where such owner/operators are direct purchasers of natural gas supply service; and where the occupants are not direct purchasers.

"Universal service and energy conservation."  Policies, practices and services that help residential low-income retail gas customers and other residential retail gas customers experiencing temporary emergencies, as defined by the commission, to maintain natural gas supply and distribution services. The term includes retail gas customer assistance programs, termination of service protections and consumer protection policies and services that help residential low-income customers and other residential customers experiencing temporary emergencies to reduce or manage energy consumption in a cost-effective manner, such as the low-income usage reduction programs and consumer education.

Cross References.  Section 2202 is referred to in sections 1307, 1317, 1318, 1403 of this title.



Section 2203 - Standards for restructuring of natural gas utility industry

§ 2203.  Standards for restructuring of natural gas utility industry.

The following interdependent standards shall govern the commission's actions in adopting rules, orders or policies and in reviewing, assessing and approving each natural gas distribution company's restructuring filings and overseeing the transition process and regulation of the restructured natural gas utility industry:

(1)  The commission shall adopt and enforce standards as necessary to ensure continuation of the safety and reliability of the natural gas supply and distribution service to all retail gas customers. In adopting the standards, the commission shall consider the absence of any applicable industry standards and practices or adopt standards in conformity with industry standards and practices meeting the standards of this chapter. The application of such standards shall be in a manner that incorporates the operating requirements of the different natural gas distribution companies.

(2)  Consistent with section 2204 (relating to implementation), the commission shall allow retail gas customers to choose among natural gas suppliers and natural gas distribution companies to the extent that they offer such natural gas supply services. Retail gas customers shall be able to choose from these suppliers a variety of products, including, but not limited to, different supply and pricing options, and services that evolve as the competitive marketplace matures. Neither any natural gas supplier nor any natural gas distribution company shall offer interruptible gas service to any essential human needs retail gas customer lacking installed and operable alternative fuel capability or to any residential retail gas customer.

(3)  The commission shall require natural gas distribution companies to unbundle natural gas supply services such that separate charges for the services can be set forth in tariffs and on retail gas customers' bills. In its restructuring filing, the natural gas distribution company shall establish system reliability standards and capacity contract mitigation parameters and address the unbundling of commodity, capacity, storage, balancing and aggregator services. The commission may address the unbundling of other services only through a rulemaking. In conducting the rulemaking, the commission shall consider the impact of such unbundling on the labor force, the creation of stranded costs, safety, reliability, consumer protections, universal service and the potential for unbundling to offer savings, new products and additional choices or services to retail gas customers. The commission's decisions shall assure that standards and procedures for safety and reliability, consumer protections and universal service are maintained at levels consistent with this chapter.

(4)  Consistent with the provisions of section 2204, the commission shall require that a natural gas distribution company that owns or operates jurisdictional distribution facilities shall provide distribution service to all retail gas customers in its service territory and to all natural gas suppliers, affiliated or nonaffiliated, on nondiscriminatory rates, terms of access and other conditions.

(5)  The commission shall require that restructuring of the natural gas utility industry be implemented in a manner that does not unreasonably discriminate against one customer class for the benefit of another.

(6)  After notice and hearings, the commission shall establish for each natural gas distribution company an appropriate nonbypassable, competitively neutral cost-recovery mechanism which is designed to recover fully the natural gas distribution company's universal service and energy conservation costs over the life of these programs. Except as provided in paragraph (10), policies, activities and services under this paragraph shall be funded and spent in each natural gas distribution company's service territory. Nothing in this chapter shall be construed to prohibit public funding or voluntary funding by third parties of a natural gas distribution company's universal service and energy conservation programs.

(7)  The commission shall, at a minimum, continue the level and nature of the consumers protections, policies and services within its jurisdiction that are in existence as of the effective date of this chapter to assist low-income retail gas customers to afford natural gas services.

(8)  The commission shall ensure that universal service and energy conservation policies, activities and services are appropriately funded and available in each natural gas distribution service territory. The commission shall encourage the use of community-based organizations that have the necessary technical and administrative experience to be the direct providers of services or programs which reduce energy consumption or otherwise assist low-income retail gas customers to afford natural gas service. Programs under this paragraph shall be subject to the administrative oversight of the commission, which shall ensure that the programs are operated in a cost-effective manner.

(9)  Each natural gas distribution company shall set forth in its restructuring filing an initial proposal to meet its universal service and energy conservation obligations.

(10)  Consistent with paragraph (7), the commission shall convene a task force to review universal service programs and their funding. The task force shall issue a report to the commission by December 31, 1999, and annually thereafter. Recommendations regarding the use of general State revenue shall be concurrently forwarded to the General Assembly.

(11)  The commission shall continue to regulate rates for natural gas distribution services for new and existing retail gas customers in accordance with Chapter 13 (relating to rates and rate making) and this chapter.

(12)  The commission shall make its determinations pursuant to this chapter and shall adopt such orders or regulations as necessary and appropriate to ensure that natural gas suppliers meet their supply and reliability obligations, including, but not limited to, establishing penalties for failure to deliver natural gas and revoking licenses. Any affected entity may at any time petition the commission to amend or rescind any such order or regulation issued or promulgated under this chapter.

(13)  Each natural gas distribution company shall set forth in its restructuring filing an initial proposal to meet its employee transition obligations precipitated by this chapter.

(14)  The natural gas distribution company may continue to provide natural gas service to its customers under all tariff rate schedules and riders incorporated into its tariff, and policies or programs, existing on the effective date of this chapter.

(15)  Beginning May 1, 1999, and continuing for a 36-month period thereafter, if a natural gas distribution company lays off or terminates any of its employees, except for just cause, the natural gas distribution company shall:

(i)  Provide the commission with sufficient information to show that with the reduction of employees the company will still be able to ensure the safety and reliability of natural gas distribution service to all retail gas customers, as provided for by the commission under paragraph (1).

(ii)  Provide at least 60 days' written notice of such layoff or termination to the company's employees' authorized bargaining representative.

Cross References.  Section 2203 is referred to in sections 1403, 2202, 2211 of this title.



Section 2204 - Implementation

§ 2204.  Implementation.

(a)  Commencement of customer choice.--Beginning on November 1, 1999, unless the commission for good cause shown extends this period by no more than eight months, consistent with this chapter, all retail gas customers of natural gas distribution companies other than city natural gas distribution operations shall have the opportunity to purchase natural gas supply services from a natural gas supplier or their natural gas distribution company to the extent it offers such services. The choice of natural gas suppliers shall rest with the retail gas customer. The commission shall adopt orders, rules, regulations and policies as shall be necessary and appropriate to implement fully this chapter within the time frames specified in this chapter, provided that the commission may, in the context of each natural gas distribution company's restructuring proceeding, establish the time frames for implementation of specific components of each natural gas distribution company's restructuring plan.

(b)  Restructuring filings.--All natural gas distribution companies in this Commonwealth, except city natural gas distribution operations, shall file with the commission, pursuant to a schedule to be determined by the commission in consultation with the natural gas distribution companies, a restructuring filing consistent with this chapter and with any orders, rules or regulations adopted by the commission. A city natural gas distribution operation shall file with the commission its restructuring filing pursuant to section 2212 (relating to city natural gas distribution operations).

(c)  Commission review.--

(1)  The commission shall review the restructuring filing of each natural gas distribution company and shall, after open evidentiary hearings with proper notice and opportunity for all parties to cross-examine witnesses and brief issues, issue an order accepting, modifying or rejecting such filing at the earliest date possible, but no later than nine months from the filing date.

(2)  In issuing the restructuring order, the commission may consider the results of any collaborative process previously engaged in during or prior to the restructuring proceeding.

(3)  If the commission modifies or rejects a restructuring filing, it shall state the specific reasons for modification or rejection and direct the natural gas distribution company to address such objections with another filing within 30 days of the entry date of the commission order modifying or rejecting the prior filing.

(4)  The commission shall review the alternative filing, solicit comments and reply comments from interested parties and issue a final order within 45 days of the revised filing.

(5)  The restructuring filing for a city natural gas distribution operation shall also include an initial tariff filing.

(d)  Release, assignment or transfer of capacity.--

(1)  A natural gas distribution company holding contracts for firm storage or transportation capacity, including gas supply contracts with Pennsylvania producers, on the effective date of this chapter, or a city natural gas distribution operation on the date the commission assumes jurisdiction over such city natural gas distribution operation, may at its option release, assign or otherwise transfer such capacity or Pennsylvania supply, in whole or part, associated with those contracts on a nondiscriminatory basis to licensed natural gas suppliers or large commercial or industrial customers on its system.

(2)  Contracts which by their terms must be renewed within 150 days after the effective date of this chapter or, with respect to a city natural gas distribution operation, within 90 days after the date the commission assumes jurisdiction over such city natural gas distribution operation or contracts for which the last day for notice of renewal or nonrenewal pursuant to the notice provision of the contract has occurred or is within 150 days after the effective date of this chapter or, with respect to a city natural gas distribution operation, within 90 days after the date the commission assumes jurisdiction over such city natural gas distribution operation and which are renewed pursuant to such notice requirements shall also be subject to the provisions of this subsection.

(3)  Such release, assignment or transfer shall be at the applicable contract rate for such capacity or Pennsylvania supply and shall be subject to applicable contractual arrangements and tariffs. The amount so released, assigned or transferred shall be sufficient to serve the level of the customers' requirements for which the natural gas distribution company has procured such capacity, determined in accordance with the natural gas distribution company's tariff or procedures approved in its restructuring proceedings.

(4)  The licensed natural gas supplier shall accept such release, assignment or transfer of that capacity or Pennsylvania supply and enter into all applicable contracts or agreements as a condition of serving retail gas customers on the natural gas distribution company's system.

(5)  On or after July 1, 2002, or, in the case of a city natural gas distribution operation, March 1, 2005, the commission shall have the authority to prevent such assignments, releases or transfers under either of the following circumstances:

(i)  the natural gas distribution company, alone or together with one or more natural gas suppliers, voluntarily proposes an alternative to such assignments, releases or transfers and the commission finds such alternative to be in the public interest; or

(ii)  upon the petition of the licensed natural gas supplier who desires to use alternate interstate storage or transportation capacity to serve its customers on the natural gas distribution company's system, the commission makes the following findings and issues a final order as to which all appeals have been exhausted in which:

(A)  The commission finds that the alternate capacity which the natural gas supplier seeks to utilize meets the operational needs and reliability standards of the natural gas distribution company.

(B)  The commission confirms that the natural gas distribution company's specific transportation and storage capacity contracts to be displaced are no longer needed to serve firm customers of the natural gas distribution company.

(C)  The commission authorizes the natural gas distribution company to follow a specific, written mitigation plan approved by the commission or, if such a plan is not approved or applicable, to post the displaced capacity for release in accordance with the rules and regulations of the Federal Energy Regulatory Commission and applicable requirements of interstate pipelines.

(D)  The commission authorizes the natural gas distribution company to recover the difference between the amount the natural gas distribution company is required to pay under the applicable contract terms for the capacity released, assigned or transferred pursuant to clause (C) and the amount the natural gas distribution company receives from an entity, if any, that acquires such capacity. Under no circumstances, however, shall such recovery result in shifting of costs between customer classes or in any increase in rates to customers who continue to purchase natural gas supplies from the natural gas distribution company acting in its supplier of last resort function.

(6)  Prior to making the filing provided for in paragraph (5), the natural gas supplier shall meet with the natural gas distribution company to discuss the natural gas supplier's proposed alternatives to the existing gas supply or capacity contracts or to their mandatory assignment.

(7)  Those natural gas distribution companies having gas supply contracts with Pennsylvania producers may address the issue of post-July 1, 2002, assignment of such contracts in their restructuring proceeding or thereafter.

(e)  New and renewed capacity.--

(1)  Subject to the service obligations imposed by this title, and to the extent such capacity is not needed to meet the natural gas distribution company's least-cost fuel procurement and other applicable standards pursuant to this title, prior to entering into new or renewed contracts for firm storage or transportation capacity not subject to subsection (d)(1), (2), (3) or (4), each natural gas distribution company shall offer on a nondiscriminatory basis to each natural gas supplier licensed to do business on its system, and to large volume industrial or commercial customers of the natural gas distribution company being served by such contracts, the opportunity to renew such contracts, pursuant to the rules and regulations of the Federal Energy Regulatory Commission, or to enter into other contracts for capacity.

(2)  The capacity shall meet the reliability criteria of the natural gas distribution company and, in the case of large volume industrial and commercial customers being served by such contracts, shall meet their current requirements.

(3)  Each natural gas distribution company shall utilize the collaborative process established pursuant to subsection (f) to address its capacity requirements.

(4)  Absent the natural gas supplier or large volume industrial or commercial customer taking or providing such capacity, the natural gas distribution company shall file with and obtain approval from the commission for such contracts necessary to ensure sufficient capacity to meet current and projected customer requirements considering the commitments of natural gas suppliers.

(5)  Prior to being displaced by a natural gas supplier's alternate interstate storage or transportation capacity, contracts renewed or entered into by the natural gas distribution company pursuant to this subsection shall be subject to the process set forth in subsection (d).

(f)  Working group and collaborative process.--In its restructuring proceeding, a natural gas distribution company shall set forth a process to establish a working group of licensed natural gas suppliers having customers on the natural gas distribution company's system and representatives of the residential, commercial and industrial customer classes to:

(1)  Meet on a scheduled basis.

(2)  Seek resolution of operational and capacity issues related to customer choice.

The final determination of operational and reliability issues resides with the natural gas distribution company. In addition, the natural gas distribution company shall include in its restructuring filing a collaborative process to address broader issues relating to unbundling, customer choice and deregulation.

(g)  Investigation and report to General Assembly.--Five years after the effective date of this chapter, the commission shall initiate an investigation or other appropriate proceeding, in which all interested parties are invited to participate, to determine whether effective competition for natural gas supply services exists on the natural gas distribution companies' systems in this Commonwealth. The commission shall report its findings to the General Assembly. Should the commission conclude that effective competition does not exist, the commission shall reconvene the stakeholders in the natural gas industry in this Commonwealth to explore avenues, including legislative, for encouraging increased competition in this Commonwealth.

(h)  Displaced employee program.--The Department of Labor and Industry shall establish and implement a program to assist the natural gas distribution company employees who are displaced by the transition to retail competition precipitated by this chapter. The program shall be designed to assist employees in obtaining employment and shall consist of utilizing the Federal funds available for the purpose of retraining and outplacement services for such employees.

(i)  Audit requirement.--Prior to the commencement of the restructuring proceeding of a city natural gas distribution operation, the commission shall provide for an independent management audit of all employees, records, equipment, contracts, assets, liabilities, appropriations and obligations related to a city natural gas distribution operation pursuant to section 516 (relating to audits of certain utilities). The city natural gas distribution operation shall have a 60-day period to submit written comments on the audit report to the commission.

Cross References.  Section 2204 is referred to in sections 2203, 2206, 2211, 2212 of this title.



Section 2205 - Duties of natural gas distribution companies

§ 2205.  Duties of natural gas distribution companies.

(a)  Integrity of distribution system.--

(1)  Each natural gas distribution company shall maintain the integrity of its distribution system at least in conformity with the standards established by the Federal Department of Transportation and such other standards practiced by the industry in a manner sufficient to provide safe and reliable service to all retail gas customers connected to its system consistent with this title and the commission's orders or regulations.

(2)  In performing such duties, the natural gas distribution company shall implement procedures to require all natural gas suppliers to supply natural gas to the natural gas distribution company at locations, volumes, qualities and pressures that are adequate to meet the natural gas supplier's supply and reliability obligations to its retail gas customers and the natural gas distribution company's supply and reliability obligations to its retail gas customers. The procedures shall include, but not be limited to:

(i)  A communication protocol with natural gas suppliers.

(ii)  An ability to issue system maintenance orders to control the flow of gas into the distribution system.

(iii)  The right to issue and enforce penalties pursuant to commission direction, provided, however, that the commission may approve additional procedures of like nature by order or regulation to preserve reliability.

(b)  Installation and improvement of facilities.--

(1)  The natural gas distribution company shall not have an obligation to install nonstandard facilities, either as to type or location, for the purpose of receiving natural gas from the natural gas supplier unless the natural gas supplier or its retail gas customer pays the full cost of these facilities.

(2)  Nothing in this chapter shall prevent the natural gas distribution company from maintaining and upgrading its system to meet retail gas customer requirements consistent with the requirement of section 1501 (relating to character of service and facilities) or compliance with other statutory and regulatory requirements.

(3)  Disputes concerning facilities shall be subject to the jurisdiction of the commission and may be initiated by the filing of a complaint under section 701 (relating to complaints) by the commission or any interested party.

(c)  Customer billing.--

(1)  Subject to the right of a retail gas customer to choose to receive separate bills from its natural gas supplier for natural gas supply service, the natural gas distribution company shall be responsible for billing each of its retail gas customers for natural gas distribution service, consistent with the orders or regulations of the commission, regardless of the identity of the provider of natural gas supply services.

(2)  (i)  Bills to retail gas customers shall contain sufficient unbundled charge information to enable the customer to determine the basis for those charges and shall comply with section 1509 (relating to billing procedures). At a minimum, such charges shall include those services which are unbundled as a result of a restructuring filing or rulemaking.

(ii)  Bills to retail residential customers rendered by a natural gas distribution company for natural gas distribution services shall include information required by commission regulations governing standards and billing practices for residential utility service.

(iii)  Bills rendered by a natural gas distribution company on behalf of a natural gas supplier shall include, in a form and manner determined by the natural gas distribution company in consultation with the natural gas supplier, the following information with respect to natural gas supplier services: the name of the natural gas supplier; the rates, charges or prices of natural gas supply services billed, including adjustments to prior period billings, if applicable, and taxes, if applicable; and the natural gas supplier's toll-free telephone number and hours of operation for customer inquiries.

(3)  Incremental costs relating to billing services designed, implemented and rendered by the natural gas distribution company, at its election, on behalf of a natural gas supplier or other entity may be recovered through fees charged by the natural gas distribution company to the natural gas supplier or other entity. Either party may request that the commission consider the appropriate level of the fee. In doing so, the commission shall consider fees charged by other natural gas distribution companies for similar services. The commission shall either permit the fee to continue as set or shall establish an alternative mechanism to permit full recovery of unrecovered just and reasonable costs from the supplier or the supplier's customers. Nothing in this section shall permit the recovery of such costs from natural gas supply service customers of the natural gas distribution company.

(4)  If services are provided by an entity other than the natural gas distribution company, the entity that provided those services shall furnish to the natural gas distribution company billing data sufficient to enable the natural gas distribution company to timely bill retail gas customers. The entity shall provide data for billing purposes in a format and in a time frame as required by the natural gas distribution company. The natural gas distribution company shall consider the data and information confidential and shall treat it as such.

(5)  No natural gas distribution company shall be required to forward payment to entities providing services to customers and on whose behalf the natural gas distribution company is billing those customers before the natural gas distribution company has received payment for those services from customers. The commission shall issue guidelines addressing the application of partial payments.

(6)  Natural gas distribution companies and natural gas suppliers shall take reasonable steps to allow retail gas customers to contribute via their bill to hardship energy funds which benefit low-income residential retail gas consumers.

(d)  Enhanced metering.--Subject to commission approval, the natural gas distribution company may require the installation, at the retail gas customer's expense, of enhanced metering capability sufficient to match the natural gas delivered by the retail gas customer's natural gas supplier or suppliers with consumption by that retail gas customer. In exercising its discretion, the commission shall consider the effect on low-income retail gas customers.



Section 2206 - Consumer protections and customer service

§ 2206.  Consumer protections and customer service.

(a)  Quality.--A natural gas distribution company shall be responsible for customer service functions consistent with the orders and regulations of the commission, including, but not limited to, meter reading, installation, testing and maintenance and emergency response for all customers, and complaint resolution and collections related to the service provided by the natural gas distribution company. Customer service and consumer protections and policies for retail gas customers shall, at a minimum, be maintained at the same level of quality under retail competition as in existence on the effective date of this chapter.

(b)  Change of suppliers.--The commission shall, by order or regulation, establish procedures to ensure that a natural gas distribution company does not change a retail gas customer's natural gas supplier without direct oral confirmation from the customer of record or written evidence of the customer's consent to a change of supplier.

(c)  Customer information.--The commission shall, by order or regulation, establish requirements that each natural gas distribution company and natural gas supplier provide adequate, accurate customer information to enable retail gas customers to make informed choices regarding the purchase of all natural gas services offered by that provider. Information shall be provided to retail gas customers in an understandable format that enables retail gas customers to compare prices and services on a uniform basis.

(d)  Consumer education.--Prior to the implementation of any restructuring plan under section 2204 (relating to implementation), each natural gas distribution company, in conjunction with the commission and consistent with the guidelines established by the commission, shall implement a consumer education program to inform customers of the changes in the natural gas utility industry. The program shall provide retail gas customers with information necessary to help them make appropriate choices as to their natural gas service. The education program shall be subject to approval by the commission. The consumer education program shall include goals, objectives and an action plan that is designed to be objective, easily understood, utilizes a uniform measurement as established by the commission for the cost of gas, be available in languages that the commission requires to meet the needs of a service territory and be separate and distinct from marketing.

(e)  Consumer education cost recovery.--The consumer education program shall be subject to approval by the commission and shall be funded in each natural gas distribution service territory by a nonbypassable, competitively neutral cost-recovery mechanism that fully recovers the reasonable cost of such program. To the extent that the industrial customer class is not currently assigned such costs on the effective date of this chapter, it shall not be assigned such costs in the future.

(f)  Tenants' rights.--Nothing in this chapter shall be construed to restrict the rights of tenants pursuant to Subchapter B of Chapter 15 (relating to discontinuance of service to leased premises).

Cross References.  Section 2206 is referred to in section 2211 of this title.



Section 2207 - Obligation to serve

§ 2207.  Obligation to serve.

(a)  Supplier of last resort.--

(1)  After the effective date of this chapter, the natural gas distribution company shall serve as the supplier of last resort for residential, small commercial, small industrial and essential human needs customers and any other customer classes determined by the commission in the natural gas distribution company's restructuring proceeding until such time as the commission, pursuant to this section, approves an alternative supplier or suppliers to provide such services to any or all of the natural gas distribution company's customers.

(2)  For purposes of this section, a supplier of last resort is a natural gas distribution company or natural gas supplier which is designated by the commission to provide natural gas supply service with respect to one or more of the following services:

(i)  natural gas supply services to those customers who have not chosen an alternative natural gas supplier or who choose to be served by their supplier of last resort;

(ii)  natural gas supply services to those customers who are refused supply service from a natural gas supplier; or

(iii)  natural gas supply services to those customers whose natural gas supplier has failed to deliver its requirements.

No customer shall have more than one supplier of last resort designated for any of the services set forth in this paragraph.

(b)  Consumer protection.--Service by the supplier of last resort shall be subject to all consumer protection standards, including those contained in 52 Pa. Code Ch. 56 (relating to standards and billing practices for residential utility service) and to all universal service obligations.

(c)  Natural gas distribution company.--The natural gas distribution company shall deliver natural gas to the extent that it is provided by all natural gas suppliers, or suppliers of last resort, as the case may be, in accordance with the natural gas distribution company's tariff.

(d)  Standards of service.--Consistent with the standards set forth in section 1501 (relating to character of service and facilities) and applicable orders of the commission, a supplier of last resort under subsection (a)(2)(iii) shall provide sufficient supplies as to quantity, quality, pressure and location to meet the operational reliability requirements of the natural gas distribution company's system, including, but not limited to, a failure of one or more natural gas suppliers to:

(1)  supply natural gas to their retail gas customers in conformance with their contractual obligations to such customers; or

(2)  satisfy applicable reliability standards and obligations.

(e)  Discontinuation of service.--The natural gas distribution company shall continue providing services as the supplier of last resort to all of its customers for all of the natural gas supply services described in subsection (a)(2) unless, at its discretion, it requests and receives commission approval to discontinue providing one or more such supplier of last resort obligation. In approving such a petition, the commission shall also approve another party as the alternative supplier of last resort for each customer or customer group for which the natural gas distribution company no longer provides such natural gas supply services.

(f)  Regulations.--The commission shall promulgate regulations setting forth the standards for approving an alternative supplier of last resort consistent with the provisions of this title, including a mechanism to ensure that the rates charged by any alternate supplier of last resort are just and reasonable.

(g)  Organized labor.--During the five-year period following the effective date of this chapter, approval of an alternative supplier of last resort pursuant to subsection (e) shall not be granted unless the entity designated by the commission to succeed the natural gas distribution company in the provision  of service to these customers agrees to recognize relevant union and collective bargaining agreements of the natural gas distribution company then in place.

(h)  Petition to become supplier of last resort.--After the five-year period following the effective date of this chapter, any party may petition the commission to become the supplier of last resort to some or all customers except for those customers identified in subsection (a)(2)(i).

(i)  Notice required prior to market exit.--

(1)  A natural gas supplier may not exit the market without providing notice as determined by the commission in the restructuring proceeding of the natural gas distribution company to its customers, the supplier of last resort and the natural gas distribution company.

(2)  If firm gas supply contracts with Pennsylvania natural gas producers or storage or transportation capacity contracts used by the natural gas supplier to serve such retail gas customers were either assigned or released to the natural gas supplier or constitute capacity which was acquired by the natural gas supplier as the result of nonrenewal of a storage or transportation capacity contract previously held by the natural gas distribution company, the natural gas supplier shall offer the supplier of last resort or successor natural gas supplier a right of first refusal to utilize such Pennsylvania supply contracts or storage or transportation capacity contracts at its contract cost as long as needed to serve those customers.

(3)  If the storage or transportation capacity contracts held by the natural gas supplier were acquired in another manner, and there was not sufficient notice given to the supplier of last resort and the natural gas distribution company, or if there is not alternative storage or transportation capacity available which is operationally sufficient to serve the market the natural gas supplier was serving, then the supplier of last resort shall be provided with a right to use such storage or transportation capacity as designated by the natural gas supplier, at the contract cost, until the supplier of last resort is able to acquire replacement capacity sufficient to serve its customers using reasonable and diligent efforts to do so.

(4)  If a dispute arises under this subsection, the aggrieved party may file a complaint with the commission for resolution within 45 days.

(j)  Duty involving lost customers.--To the extent that a natural gas supplier loses retail gas customers such that its capacity requirements to a natural gas distribution company are reduced below the level established by the commission for such purpose in the natural gas distribution company's restructuring proceeding, the natural gas supplier shall have the same obligations set forth in subsection (i).

(k)  Rate after service discontinued.--In the event the natural gas supplier discontinues service or defaults before its contract with the customer expires, the retail gas customer shall be served by the supplier of last resort at the commission-approved supplier of last resort rate commencing with the next billing cycle. However, the retail gas customer shall continue to be charged the rate the customer negotiated with the discontinuing or defaulting natural gas supplier for the remainder of the billing cycle. Any difference between the cost incurred by the supplier of last resort and the amount payable by the retail gas customer shall be recovered from the natural gas supplier or from the bond or other security provided by the natural gas supplier without recourse to any retail gas customer not otherwise contractually committed for the difference.

Cross References.  Section 2207 is referred to in section 2208 of this title.



Section 2208 - Requirements for natural gas suppliers

§ 2208.  Requirements for natural gas suppliers.

(a)  License requirements.--No entity shall engage in the business of a natural gas supplier unless it holds a license issued by the commission. To the extent that a natural gas distribution company provides natural gas supply service outside of its chartered or certificated territory, it also must hold a license. A license shall not be required for customers who make de minimis incidental sales or resales to themselves, an affiliate or other nonresidential retail gas customers.

(b)  License application and issuance.--An application for a natural gas supplier license shall be made to the commission in writing, be verified by oath or affirmation and be in such form and contain such information as the commission may, by rule or order, require. A license shall be issued to any applicant, authorizing the whole or any part of the service covered by the application, if it is found that the applicant is fit, willing and able to perform properly the service proposed and to conform to the applicable provisions of this title and the orders and regulations of the commission, including those concerning standards and billing practices, and that the proposed service, to the extent authorized by the license, will be consistent with the public interest. Otherwise, such application shall be denied.

(c)  Financial fitness.--

(1)  In order to ensure the safety and reliability of the natural gas supply service in this Commonwealth, no natural gas supplier license shall be issued or remain in force unless the applicant or holder, as the case may be, complies with all of the following:

(i)  Furnishes a bond or other security in a form and amount to ensure the financial responsibility of the natural gas supplier. The criteria each natural gas distribution company shall use to determine the amount and form of such bond or other security shall be set forth in the natural gas distribution company's restructuring filing. In approving the criteria, commission considerations shall include, but not be limited to, the financial impact on the natural gas distribution company or an alternative supplier of last resort of a default or subsequent bankruptcy of a natural gas supplier. The commission shall periodically review the criteria upon petition by any party. The amount and form of the bond or other security may be mutually agreed to between the natural gas distribution company or the alternate supplier of last resort and the natural gas supplier or, failing that, shall be determined by criteria approved by the commission.

(ii)  Provides the commission with the address of the participant's principal office in this Commonwealth or the address of the participant's registered agent in this Commonwealth, the latter being the address at which the participant may be served process.

(2)  Failure of a natural gas supplier to comply with any provision of this chapter or the rules, regulations, orders or directives of the Department of Revenue or of the commission, including, but not limited to, engaging in anticompetitive behavior, shall be cause for the commission to revoke the license of the natural gas supplier.

(d)  Transferability of licenses.--No license issued under this chapter may be transferred without prior commission approval.

(e)  Form of regulation of natural gas suppliers.--Except where a natural gas supplier serves as a supplier of last resort, the commission may forbear from extending its regulation of natural gas suppliers beyond licensing, bonding, reliability and consumer services and protections, including all applicable portions of 52 Pa. Code Ch. 56 (relating to standards and billing practices for residential utility service). Subject to the provisions of section 2207 (relating to obligation to serve), nothing in this section shall preclude a natural gas supplier, upon appropriate and reasonable notice to the retail gas customer, supplier of last resort and the natural gas distribution company, from canceling its contract with any customer for legal cause, subject to the customer's right to have continued service from the supplier of last resort.

(f)  Availability of the service of natural gas suppliers.--Prior to licensing any natural gas supplier, the commission shall set forth standards to ensure that all customer classes may choose to purchase natural gas from a natural gas supplier. The commission shall also ensure that natural gas suppliers comply with applicable provisions of 52 Pa. Code Ch. 56.

(g)  Open and nondiscriminatory access.--In addition to meeting the license requirements applicable to applicants under subsection (b), a municipal corporation shall, before it is permitted to provide natural gas supply services as a natural gas supplier, demonstrate, and the commission shall determine, that, by the date of the issuance of the license, it will provide other natural gas suppliers open and nondiscriminatory access to its gas distribution system under standards that are comparable to this title, taking into consideration the particular circumstances of the municipal corporation's ownership and/or operation of the gas distribution system.

Cross References.  Section 2208 is referred to in section 2212 of this title.



Section 2209 - Market power remediation

§ 2209.  Market power remediation.

(a)  Interim standards of conduct.--Within 120 days of the effective date of this chapter, the commission shall provide by order binding, interim guidelines for standards of conduct governing the activities of and relationships between natural gas distribution companies and their affiliated natural gas suppliers and other natural gas suppliers and monitor and enforce compliance with those standards.

(b)  Permanent standards of conduct.--The commission shall thereupon promulgate regulations setting forth permanent standards of conduct governing the activities of and relationships between natural gas distribution companies and their affiliated natural gas suppliers and other natural gas suppliers and monitor and enforce compliance with these standards. The commission shall neither favor nor disfavor conduct or operations by and between a natural gas distribution company and an affiliated natural gas supplier or a nonaffiliated natural gas supplier.

(c)  Contents of standards.--Standards of conduct shall provide for:

(1)  No discrimination against or preferential treatment of any natural gas supplier, including an affiliated natural gas supplier.

(2)  No disclosure or preferential sharing of any confidential information to or with any individual natural gas supplier.

(3)  Adequate rules prohibiting cross-subsidization of an affiliated natural gas supplier by a natural gas distribution company.

(4)  Maintenance of separate books and records by the natural gas distribution company and its affiliated natural gas supplier.

(5)  Sufficient physical and operational separation, but not including legal divestiture, to accomplish paragraphs (1), (2), (3) and (4).

(6)  An informal dispute resolution procedure.

(7)  A system of penalties for noncompliance with the final set of standards of conduct consistent with existing commission regulations.

(d)  Limitation.--The standards shall not prohibit the natural gas distribution company and its affiliated natural gas supplier from using or sharing similar corporate names, trademarks, trade dress or service marks.

(e)  Initiation of investigations.--Upon complaint or upon its own motion, for good cause shown, the commission shall conduct an investigation of the impact on the proper functioning of a fully competitive retail natural gas market of mergers, consolidations, acquisition or disposition of assets or securities of natural gas suppliers and anticompetitive or discriminatory conduct affecting the retail distribution of natural gas.

(f)  Conduct of investigations.--

(1)  The commission may require a natural gas supplier to provide information, including documents and testimony, in accordance with the commission's regulations regarding the discovery of information.

(2)  Material which the commission determines to be confidential, proprietary or trade secret information provided under this subsection shall not be disclosed to any person not directly employed or retained by the commission to conduct the investigation without the consent of the party providing the information.

(3)  Notwithstanding the prohibition on disclosure of information in paragraph (2), the commission shall disclose information obtained under this subsection to the Office of Consumer Advocate and the Office of Small Business Advocate under an appropriate confidentiality agreement. The commission may disclose the information to appropriate Federal or State law enforcement officials if it determines that the disclosure of the information is necessary to prevent or restrain a violation of Federal or State law and it provides the party that provided the information with reasonable notice and opportunity to prevent or limit disclosure.

(g)  Referrals and investigation.--If, as a result of the investigation conducted under this section, the commission has reason to believe that anticompetitive or discriminatory conduct, including the unlawful exercise of market power, is preventing the retail gas customers from obtaining the benefits of a properly functioning and effectively competitive retail natural gas market, the commission, pursuant to its regulations, shall:

(1)  Refer its findings to the Attorney General, the United States Department of Justice, the Securities and Exchange Commission or the Federal Energy Regulatory Commission.

(2)  Subject to subsection (c)(3), disclose any information it has obtained in the course of its investigation to the agency or agencies to which it had made a referral under paragraph (1).

(3)  Intervene, as provided and permitted by law or regulation, in any proceedings initiated as a result of a referral made under paragraph (1).

(h)  Marketing standards.--As part of each natural gas distribution company's restructuring proceeding, the commission may, in its discretion, develop and apply different standards of conduct to the natural gas distribution company's marketing activities related to natural gas supply services. No such standards shall apply to the natural gas distribution company's marketing division or operations until the commission issues an order in the context of that natural gas distribution company's restructuring proceeding.

(i)  Definition.--Subject to the conditions set forth in subsection (h), for the purposes of this section, the term "affiliated natural gas supplier" includes marketing activities related to natural gas supply services by the marketing division or the marketing operation of a natural gas distribution company.



Section 2210 - Approval of proposed mergers, consolidations, acquisitions or dispositions

§ 2210.  Approval of proposed mergers, consolidations, acquisitions or dispositions.

(a)  General rule.--In the exercise of authority the commission otherwise may have to approve mergers or consolidations involving natural gas distribution companies or natural gas suppliers or the acquisition or disposition of assets or securities of natural gas distribution companies or natural gas suppliers, the commission shall consider:

(1)  Whether the proposed merger, consolidation, acquisition or disposition is likely to result in anticompetitive or discriminatory conduct, including the unlawful exercise of market power, which will prevent retail gas customers from obtaining the benefits of a properly functioning and effectively competitive retail natural gas market.

(2)  The effect of the proposed merger, consolidation, acquisition or disposition on the employees of the natural gas distribution company and on any authorized collective bargaining agent representing those employees.

(b)  Procedure.--Upon request for any approval identified in subsection (a), the commission shall provide notice and an opportunity for open, public evidentiary hearings. If the commission finds, after hearing, that a proposed merger, consolidation, acquisition or disposition is likely to result in anticompetitive or discriminatory conduct, including the unlawful exercise of market power, which will prevent retail gas customers from obtaining benefits of a properly functioning and effectively competitive retail natural gas market, the commission shall not approve such proposed merger, consolidation, acquisition or disposition, except upon such terms and conditions as it finds necessary to preserve the benefits of a properly functioning and effectively competitive retail natural gas market.

(c)  Preservation of rights.--Nothing in this section shall restrict the right of any party to pursue any other remedy available to it.



Section 2211 - Rate caps

§ 2211.  Rate caps.

(a)  General rule.--Except as provided under subsections (d), (e), (f) and (g) and section 2212 (relating to city natural gas distribution operations), for a period from the effective date of this chapter until January 1, 2001, the total nongas cost charges of a natural gas distribution company for service to any retail gas customer shall not exceed the maximum nongas cost charges that are contained in the natural gas distribution company's tariff as of the effective date of this chapter.

(b)  Recovery of deferred costs.--

(1)  In a restructuring proceeding, the natural gas distribution company may identify categories of costs resulting from this chapter.

(2)  The natural gas distribution company may seek permission in its restructuring proceeding to capitalize and to amortize such costs over an appropriate period to be determined by the commission. The amortization shall commence at the time when restructuring orders are issued. The natural gas distribution company may seek recovery of the unamortized balance of such costs in a future rate proceeding, and the commission shall allow recovery of such costs provided that the commission determines that such costs are reasonable and that the resulting rates are just and reasonable.

(c)  Deferral of costs.--Costs recoverable under sections 2203(6) (relating to standards for restructuring of natural gas utility industry) and 2206(e) (relating to consumer protections and customer service) in excess of amounts already reflected in a natural gas distribution company's rates, which are incurred between the date of entry of the commission's restructuring order and the earlier of the date on which the commission authorizes commencement of recovery or June 30, 2002, may be deferred for recovery in the future. Such deferrals shall be without interest.

(d)  Circumstances for exceptions.--A natural gas distribution company may seek and the commission may approve an exception to the limitations set forth in this section under any of the following circumstances:

(1)  The natural gas distribution company meets the requirements for extraordinary relief under section 1308(e) (relating to voluntary changes in rates).

(2)  The natural gas distribution company demonstrates that a rate increase is necessary in order to preserve the reliability of the natural gas distribution system.

(3)  The natural gas distribution company is subject to significant increases in the rate of Federal taxes or other significant increases in costs resulting from changes in law or regulations that would not allow the natural gas distribution company to earn a fair rate of return.

(e)  Interclass and intraclass cost shifts.--Except as provided in section 2212, for the period from the effective date of this chapter until January 1, 2001, interclass or intraclass cost shifts are prohibited. This prohibition against cost shifting may be accomplished by maintaining the cost allocation methodology accepted by the commission for each natural gas distribution company in the company's most recent base rate proceeding.

(f)  State tax adjustment surcharge.--The natural gas distribution company, other than a city natural gas distribution operation, shall remain subject to the State tax adjustment surcharge and shall be permitted to adjust its State tax adjustment surcharge mechanism to reflect State tax changes or additions. The natural gas distribution company shall also remain subject to existing riders or surcharges for the collection of nongas transition costs pursuant to Federal Energy Regulatory Commission decisions.

(g)  Provisions relating to interstate pipelines.--

(1)  Notwithstanding any other provisions of this chapter, if a natural gas distribution company's current base rate revenues reflect the margins realized through the utilization of firm interstate pipeline transportation and storage capacity to serve the interruptible market when such capacity is not needed to make firm retail deliveries, then the natural gas distribution company shall be permitted to increase base rates and, at the same time, reduce purchased gas cost rates, as described in this chapter.

(2)  The natural gas distribution company may propose such a change in treatment, consistent with the following requirements:

(i)  Base rates of customers who pay purchased gas cost rates pursuant to section 1307(f) (relating to sliding scale of rates; adjustments) shall be increased by an amount equal to the margin received for service provided to existing interruptible sales and transportation service customers using capacity reflected in rates established under section 1307(f) based upon the revenue for such services for the most recent 12-month period immediately preceding the application.

(ii)  Purchased gas cost rates established pursuant to section 1307(f) shall be decreased by an amount equal to the amount by which base rates are increased in subparagraph (i).

(iii)  Purchased gas cost rates established pursuant to section 1307(f) shall thereafter be reconciled to reflect the margins realized from interruptible sales and interruptible transportation customers utilizing capacity reflected in rates established under section 1307(f).

(h)  Interstate pipeline transportation.--

(1)  Except as specifically set forth in this subsection, nothing in this section or section 2204(d) (relating to implementation) shall prevent a natural gas distribution company from recovering costs paid under the terms of interstate pipeline transportation and storage capacity contracts which are not fully recovered through a release, assignment or transfer of such capacity to another natural gas supplier if such unrecovered costs arise under the terms of a natural gas transportation pilot program approved by the commission for such company on or before February 1, 1999.

(2)  Such unrecovered interstate pipeline transportation and capacity costs incurred under such programs through October 31, 2004, may be recovered from a class or classes of customers in accordance with such program provided that the total volumetric charge for such costs does not exceed 1% of the volumetric charge for residential natural gas sales service set forth in the natural gas distribution company's tariff in effect at the time.

(3)  With respect to such pilot programs, the commission may determine to extend such programs to include all customers of that company pursuant to the requirements of this chapter, and nothing in this section or section 2204(d) shall prevent unrecovered interstate pipeline and transportation capacity costs incurred through October 31, 2004, under such programs from being recovered in accordance with such programs provided that the total volumetric charge for such costs does not exceed the 1% limit specified in paragraph (2) for pilot programs.



Section 2212 - City natural gas distribution operations

§ 2212.  City natural gas distribution operations.

(a)  Application.--The provisions of this section shall apply only to city natural gas distribution operations.

(b)  Commission jurisdiction.--Subject to the provisions of this section, commencing July 1, 2000, public utility service being furnished or rendered by a city natural gas distribution operation within its municipal limits shall be subject to regulation and control by the commission with the same force as if the service were rendered by a public utility.

(c)  Applicability of other chapters.--Commencing July 1, 2000, to the extent not inconsistent with this section, the provisions of this title, other than Chapters 11 (relating to certificates of public convenience), 19 (relating to securities and obligations) and 21 (relating to relations with affiliated interests), shall apply to the public utility service of a city natural gas distribution operation with the same force as if the city natural gas distribution operation was a public utility under section 102 (relating to definitions), provided that, upon request of a city natural gas distribution operation, the commission may suspend or waive the application to a city natural gas distribution operation of any provision of this title, including any provision of this chapter other than this section. Chapter 11 shall apply to a city natural gas distribution operation to the extent it seeks to provide natural gas distribution services outside of its corporate or municipal limits. Chapter 19 shall apply to issuances of securities for the benefit of a city natural gas distribution operation by an issuer other than a city to the extent provided in subsection (e) but shall not apply to issuances of securities by a city.

(d)  Continuation of tariff.--For purposes of this section, prior tariff means the tariff, rate schedule and riders incorporated into the tariff of a city natural gas distribution operation on the date the commission assumes jurisdiction over such city natural gas distribution operation. A city natural gas distribution operation shall continue to provide natural gas supply and natural gas distribution services to its customers under the prior tariff and the policies or programs existing on the date that the commission assumes jurisdiction over the city natural gas distribution operation until the effective date of the final order entered by the commission approving the restructuring plan and new tariff of the city natural gas distribution operations unless such effective date has been stayed by a court of competent jurisdiction, in which event the prior tariff will continue in force until such stay has been dissolved. Where the prior tariff refers to, incorporates or includes a local commission, it shall be interpreted as referring to, incorporating or including the commission. Subject to subsection (s), the commission shall resolve all questions, disputes or conflicts arising under the prior tariff. Nothing contained in this section shall prevent a city natural gas distribution operation from requesting or, if so requested, the commission from approving modifications to the prior tariff at any time prior to the effective date of the final order approving the restructuring plan and new tariff.

(e)  Securities of city natural gas distribution operations.--Notwithstanding any provision of this title to the contrary, in determining the city natural gas distribution operation's revenue requirement and approving overall rates and charges, the commission shall follow the same ratemaking methodology and requirements that were applicable to the city natural gas distribution operation prior to the assumption of jurisdiction by the commission, and such obligation shall continue until the date on which all approved bonds have been retired, redeemed, advance refunded or otherwise defeased. However, this section shall not prevent the commission from approving changes in the rates payable by any class of ratepayers of the city natural gas distribution operation so long as the revenue requirement and the overall rates and charges are not adversely affected by such changes. Notwithstanding any provision in this title to the contrary, the commission shall permit the city natural gas distribution operation to impose, charge or collect rates or charges as necessary to permit the city or municipal authority formed pursuant to subsection (m) that issued bonds on behalf of a city natural gas distribution operation to comply with its covenants to the holders of any approved bonds. Notwithstanding any provision in this title to the contrary, the commission shall not require a city natural gas distribution operation to take action, or omit taking any actions, pursuant to this title if such action or omission would have the effect of causing the interest on tax-exempt bonds issued by a city or municipal authority formed pursuant to subsection (m) on behalf of a city natural gas distribution operation to be includable in the gross income of the holders of such bonds for Federal income tax purposes. For purposes of this section, approved bonds shall mean all bonds:

(1)  issued by a city on behalf of a city natural gas distribution operation under the act of October 18, 1972 (P.L.955, No.234), known as The First Class City Revenue Bond Act, or the act of December 7, 1982 (P.L.827, No.231), known as The City of Philadelphia Municipal Utility Inventory and Receivables Financing Act, that were issued and outstanding on the date the commission assumed jurisdiction over the city natural gas distribution operation;

(2)  issued by the city after the date the commission assumed jurisdiction over the city natural gas distribution operation unless the governing body of the city, at the time of approval of the bond issuance, determines that such bonds shall not be approved bonds;

(3)  issued by the city or a municipal authority, nonprofit corporation or public corporation formed pursuant to subsection (m) for the purpose of refunding, redeeming, repaying or otherwise defeasing approved bonds; or

(4)  issued by a municipal authority formed pursuant to subsection (m) for purposes other than refunding, redeeming, repaying or otherwise defeasing approved bonds unless the commission determines, at the time of the registration of a securities certificate pursuant to section 1903 (relating to registration or rejection of securities certificates), that the bonds should not be approved bonds.

Notwithstanding any provision of this title to the contrary, a city owning a city natural gas distribution operation may continue to issue bonds on behalf of the city natural gas distribution operation pursuant to The First Class City Revenue Bond Act and under The City of Philadelphia Municipal Utility Inventory and Receivables Financing Act, and any municipal authority formed pursuant to subsection (m) may issue bonds on behalf of the city natural gas distribution operation pursuant to the act of May 2, 1945 (P.L.382, No.164), known as the Municipality Authorities Act of 1945, and as otherwise provided by law. All documents that are required to be submitted to the governing body of the city by The First Class City Revenue Bond Act or The City of Philadelphia Municipal Utility Inventory and Receivables Financing Act or, in the case of an issuance of securities by a municipal authority, the Municipality Authorities Act of 1945 shall also be submitted to the commission for its information. Any issuance of securities by a municipal authority formed pursuant to subsection (m) on behalf of a city natural gas distribution operation, other than issuances of bonds for the purpose of refunding, redeeming, repaying or otherwise defeasing approved bonds, shall be subject to the provisions of Chapter 19 provided that commission determinations with respect to the registration of a securities certificate under Chapter 19 for the issuance of securities by a municipal authority formed pursuant to subsection (m) shall be determinations with respect to public debt and the commission shall employ its abbreviated securities certificate process to such issuances.

(f)  Transfers to city.--The commission shall permit the city natural gas distribution operation to impose, charge or collect rates and charges as necessary to permit the city natural gas distribution operation to transfer or pay to the city that is the owner of the city natural gas distribution operation, on an annual basis, such amount as may be specified from time to time in the applicable ordinances of the city or agreements of the city approved by ordinances. If the amount so specified shall exceed 110% of the amount that was authorized for transfer or payment to the city at the close of the fiscal year of the city ending June 30, 2000, such additional amount shall be subject to review and approval of the commission, which approval shall be given unless such additional amount would not be just and reasonable.

(g)  Restructuring and tariff filings.--A city natural gas distribution operation shall file with the commission an initial tariff and a restructuring filing consistent with this chapter, and with any orders, rules or regulations adopted by the commission after the effective date of this chapter no later than July 1, 2002, and, unless the city natural gas operation agrees, no earlier than December 31, 2001, pursuant to a schedule to be determined by the commission in consultation with a city natural gas distribution operation. The commission shall conduct an initial rate proceeding pursuant to its procedures for such filings. Hearings on the tariff and restructuring filings shall be held within the municipal limits of the city in which the city natural gas distribution operation is located to the extent practicable.

(h)  Restructuring proceedings.--In the restructuring proceeding of a city natural gas distribution operation, in addition to the requirements of section 2204(c) (relating to implementation):

(1)  The city natural gas distribution operation shall file a plan to convert its existing information technology, accounting, billing, collection, gas purchasing and other operating systems and procedures to comply with the requirements applicable to jurisdictional natural gas utilities under this title and the applicable rules, regulations and orders. The commission shall examine the cost and burdens of converting existing systems and procedures of a city natural gas distribution operation to meet the requirements of this title generally applicable to natural gas distribution companies. If requested by the city natural gas distribution operation, the commission shall determine whether the cost of conversion of any system or procedure is prudent in light of the benefits to be obtained. In the event that the commission determines that the costs would not be prudent, it may waive application to the city natural gas distribution operation of any provision of this title or the commission's rules, regulations and orders as appropriate. In the event that the commission determines that such costs should be incurred, the commission shall permit the city natural gas distribution operation to fully recover such costs through a nonbypassable charge imbedded in the distribution rates of the city natural gas distribution operation.

(2)  In its restructuring proceeding, a city natural gas distribution operation may propose an automatic adjustment mechanism or mechanisms in lieu of or as a supplement to section 1307 (relating to sliding scale of rates; adjustments) to adjust rates for fluctuations in gas and nongas costs, including, but not limited to, an automatic adjustment mechanism or mechanisms to recover the costs of providing programs for low-income ratepayers and other assisted ratepayers. The commission may approve or modify the automatic adjustment mechanism or mechanisms proposed by the city natural gas distribution operation, or the commission may approve a section 1307 adjustment for a city natural gas distribution operation. However, the automatic adjustment mechanism, whether section 1307 or any alternative proposed by the city natural gas distribution operation, utilized for city natural gas distribution operations must enable the city or municipal authority formed pursuant to subsection (m) that issued bonds on behalf of a city natural gas distribution operation to fully comply at all times with its covenants to the holders of any approved bonds.

(i)  Powers of the Consumer Advocate; Small Business Advocate.--The Consumer Advocate shall represent the interests of consumers as a party, or otherwise participate for the purpose of representing an interest of consumers, before the commission in any matter properly before the commission relating to a city natural gas distribution operation. The Consumer Advocate is authorized, in addition to any other authority conferred on him, to represent an interest of consumers which is presented to him for his consideration upon petition in writing by a substantial number of persons who make, direct, use or are ultimate recipients of a product or services supplied by a city natural gas distribution operation. The Small Business Advocate shall represent the interest of small business consumers as a party, or otherwise participate for the purpose of representing an interest of small business consumers, before the commission in any matter properly before the commission relating to a city natural gas distribution operation. The Small Business Advocate is authorized, in addition to any other authority conferred on him, to represent an interest of small business consumers which is presented to him for his consideration upon petition in writing by a substantial number of small business consumers who make, direct, use or are ultimate recipients of a product or services supplied by a city natural gas distribution operation.

(j)  Commencement of customer choice.--Beginning with the commencement of the first fiscal year of a city natural gas distribution operation after the order approving the restructuring plan of a city natural gas distribution operation becomes effective, all retail gas customers of city natural gas distribution operations shall have the opportunity to purchase natural gas supply services from a natural gas supplier or the city natural gas distribution operation to the extent it offers the service. After that date, the choice of natural gas suppliers shall rest with the retail gas customer.

(k)  City instrumentality.--Unless and until the governing body of a city that owns a city natural gas distribution operation otherwise provides:

(1)  a city natural gas distribution operation shall be deemed an instrumentality of the city that owns it and independently authorized to establish and maintain pension, welfare and other employee benefit plans for the benefit of those individuals who render services in connection with its operations; and

(2)  for the purpose of being a participant in such plans or programs, those individuals who render services exclusively and directly related to the operations of the city natural gas distribution operation shall be deemed employees of the city natural gas distribution operation as a distinct entity from the city. If any pension plan established and maintained by or on behalf of a city natural gas distribution operation is or becomes subject to the act of December 18, 1984 (P.L.1005, No.205), known as the Municipal Pension Plan Funding Standard and Recovery Act, the provisions of Chapters 5 and 6 of that act (relating to financially distressed municipal pension system recovery programs) shall not require any pension plan of a city natural gas distribution operation to be aggregated with any pension plan established and maintained by the city.

(l)  Assisted cities.--Notwithstanding any other provision of this title, no assisted city shall be required to take any action under this title if the effect of the action is to cause a variation in the financial plan of such assisted city approved pursuant to section 209 of the act of June 5, 1991 (P.L.9, No.6), known as the Pennsylvania Intergovernmental Cooperation Authority Act for Cities of the First Class. As used in this subsection, "assisted city" and "variation" shall have the meanings set forth or construed in the Pennsylvania Intergovernmental Cooperation Authority Act for Cities of the First Class.

(m)  Corporate action.--A city that owns a city natural gas distribution operation may form a nonprofit corporation or public corporation or municipal authority under the Municipality Authorities Act of 1945 in order to own, manage, operate, lease or carry out natural gas supply and/or distribution services for, in place of or on behalf of the city natural gas distribution operation, provided that no such entity shall provide natural gas supply services outside of the municipal limits of the city unless licensed as a natural gas supplier. Notwithstanding subsections (b) and (c), if a city forms an entity pursuant to this section to provide natural gas supply services, whether inside or outside of the city, the entity shall be deemed an affiliated interest of the city natural gas distribution operation, and Chapter 21 shall apply with respect to that affiliated interest. A municipal authority formed pursuant to the authorization of this section shall not exercise the power of eminent domain outside of the municipal limits of the city in which it is seated. Any entity created under this section or otherwise to own, manage, operate, lease or carry out natural gas supply and/or distribution services for or on behalf of a city or a city natural gas distribution operation shall be deemed a local agency for purposes of 42 Pa.C.S. Ch. 85 (relating to matters affecting government units).

(n)  Collections.--Nothing contained in this title shall abrogate the power of a city natural gas distribution operation to collect delinquent receivables through the imposition of liens pursuant to section 3 of the act of May 16, 1923 (P.L.207, No.153), referred to as the Municipal Claim and Tax Lien Law, or otherwise.

(o)  Existing customer contracts.--Notwithstanding the provisions of this chapter, where an agreement for natural gas service, evidenced by a signed writing between a city natural gas distribution operation and any customer, exists prior to the date the commission assumes jurisdiction over a city natural gas distribution operation, the customer shall be bound by its terms and conditions and shall not have the right to receive natural gas service from another source until the expiration of the term of the agreement or otherwise pursuant to the terms and conditions of the agreement.

(p)  License application and issuance.--A city natural gas distribution operation may apply for a license pursuant to the procedures under section 2208 (relating to requirements for natural gas suppliers). Subject to the requirement that it qualify for and obtain a natural gas supplier's license under section 2208, a city natural gas distribution operation is authorized to engage in the business of a natural gas supplier outside its municipal or corporate limits.

(q)  Commission assessment.--In order to ensure that the commission will be able to carry out its obligations with respect to city natural gas operations, the chief executive officer of a city natural gas distribution operation shall file, no later than March 31, 2000, a sworn statement showing its gross intrastate operating revenues for the immediately preceding fiscal year in the same manner as required by section 510(b) (relating to assessment for regulatory expenses upon public utilities). The commission shall use such revenues in accordance with the procedures set forth in section 510(b) and shall bill, no earlier than July 1, 2000, each city natural gas distribution operation its proportional share of the commission's expenses pursuant to section 510(b)(4). A city natural gas distribution operation shall pay the resulting assessment in accordance with and subject to the provisions contained in section 510.

(r)  Senior citizens.--

(1)  The commission may approve a program designed to provide discounted rates for natural gas distribution and supply services to senior citizens residing in the service territory of a city natural gas distribution operation provided that such rates and the terms of such program are just and reasonable.

(2)  Individual ratepayers who, as of the date the initial tariff of a city natural gas distribution operation becomes effective pursuant to subsection (d), are properly receiving discounted gas rates pursuant to the terms of a program specifically designed to provide assistance to senior citizens contained in the prior tariff shall be entitled to continue to receive such discount under the terms of the prior tariff unless and until the program is modified by ordinance of the governing body of the city, in which event such individuals shall be entitled to receive only the discount provided under the terms of the modified program, as it may be further modified by ordinance from time to time thereafter.

(3)  Nothing in this title shall require the commission to approve the continuation of the program identified in paragraph (2) in whole or part for any person other than an individual identified in paragraph (2).

(s)  Powers preserved.--Nothing contained in this title shall be construed to abrogate or limit the executive or legislative powers of a city that owns a city natural gas distribution operation to legislate or otherwise determine the powers, functions, budgets, activities and mission of the city natural gas distribution operation or any related entity created under subsection (m), including, but not limited to, the ownership, governance, management or control thereof. Nothing in this title shall limit or prevent the proper city officials and agencies from conducting audits and examinations of the financial affairs of the city natural gas distribution operation in accordance with their official duties.

(t)  Proprietary information.--Proprietary information, trade secrets and competitively sensitive information of a city natural gas distribution operation shall not be public records for purposes of the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, and shall not be subject to mandatory public disclosure. Nothing in this section shall exempt a city natural gas distribution operation from providing information to the commission pursuant to its obligation under sections 501 (relating to general powers), 504 (relating to reports by public utilities), 505 (relating to duty to furnish information to commission; cooperation in valuing property) and 506 (relating to inspection of facilities and records).

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (t), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 2212 is referred to in sections 102, 2204, 2211 of this title.






Chapter 23 - Common Carriers

Section 2301 - Operation and distribution of facilities of common carriers

CHAPTER 23

COMMON CARRIERS

Sec.

2301.  Operation and distribution of facilities of common carriers.

2302.  Transfers and time schedules of common carriers.

2303.  Common carrier connections with other lines.

2304.  Liability of common carriers for damages to property in transit; bills of lading.

2305.  Full crews.

Enactment.  Chapter 23 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Cross References.  Chapter 23 is referred to in section 4571 of Title 75 (Vehicles).

§ 2301.  Operation and distribution of facilities of common carriers.

Every common carrier shall furnish a reasonably sufficient number of safe facilities, and run and operate the same with such motive power as may reasonably be required, in the transportation of all such passengers or property as may seek, or be offered to it, for such transportation, and shall operate its facilities with sufficient frequency, at such reasonable and proper times, and to and from such stations or points, as the commission, having regard to the accommodation, convenience, and safety of the public, may require; and, when required by the commission, shall change the time schedule for the operation of its facilities, and, generally, shall make any other arrangements and improvements in its service which the commission may require. If, at any particular time, a common carrier may not have sufficient facilities to meet the requirements for the transportation of property, then it shall lawfully distribute all available facilities among the several applicants therefor without discrimination between shippers, localities, or competitive or noncompetitive points, in accordance with such regulations as the commission may prescribe. Such regulations, in the case of common carriers also engaged in interstate commerce, shall conform so far as practicable to those prescribed by any Federal regulatory body on the subject. Preference may always be given in the supply of facilities for transportation of fuel, livestock, or perishable matter.



Section 2302 - Transfers and time schedules of common carriers

§ 2302.  Transfers and time schedules of common carriers.

Whenever the commission shall, after hearing had upon its own motion or upon complaint, deem it necessary or proper for the accommodation, convenience, and safety of the public in the transportation of passengers, every common carrier shall transfer such passengers to or from another part of the system of such common carrier and, to this end, shall make proper and convenient arrangement or adjustment of the time schedules of such common carrier, and shall also make such proper and convenient arrangement or adjustment of the time schedules of such common carrier with those of like adjustment of the time schedules of such common carrier with those of like, contiguous, or connecting common carriers, as the commission shall deem necessary or proper for the accommodation, convenience, and safety of the public.



Section 2303 - Common carrier connections with other lines

§ 2303.  Common carrier connections with other lines.

(a)  General rule.--Every common carrier shall construct and maintain, whenever the commission may, after hearing had upon its own motion or upon complaint, require the same, such switch or other connections with or between the lines of a like common carrier, where the same is reasonably practical, to form a continuous line of transportation, and to cause the transportation of passengers or property between points within this Commonwealth to be without unreasonable interruption or delay, and shall establish through routes and service therein, and joint rates applicable thereto, and, where practicable, shall transport passengers or property over the same without transfer from the originating facilities. In case of failure of the common carriers concerned to agree among themselves upon the division of the cost of construction, maintenance, and operation of the connections thus provided for, or the allowance to be made for the interchange of service, the commission shall ascertain and, by order, prescribe and fix the equitable and just apportionment and division of the same.

(b)  Limitation.--Every common carrier and motor carrier is hereby prohibited from interchanging, receiving or delivering, with, from or to any common carrier by motor vehicle which does not have in force a certificate or permit authorizing it to transport property within the jurisdiction of this part.



Section 2304 - Liability of common carriers for damages to property in transit; bills of lading

§ 2304.  Liability of common carriers for damages to property in transit; bills of lading.

(a)  General rule.--Every common carrier that receives property for transportation between points within this Commonwealth shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it, or any other common carrier to which such property may be delivered, or over whose line such property may be transported. No contract, receipt, rule or regulation shall exempt such common carrier from the liability hereby imposed. The commission may, by regulation or order, authorize or require any common carrier to establish and maintain rates related to the value of shipments declared in writing by the shipper, or agreed upon in writing as the release value of such shipments; such declaration or agreement to have no effect other than to limit liability and recovery to an amount not exceeding the value so declared or released. Any tariff filed pursuant to such regulation or order shall specifically refer thereto.

(b)  Rights of holder and common carrier.--This section does not deprive any lawful holder of such receipt or bill of lading of any remedy or right of action which such holder has under existing laws. Any common carrier issuing such receipt or bill of lading shall, in the event of a recovery of a judgment against, or of a satisfaction made by, such common carrier for such loss or damage, be entitled to recover from the common carrier on whose line the loss or damage shall have been sustained, an amount not in excess of the loss or damage to such property which the lawful holder of such bill of lading or receipt would otherwise have been entitled to recover against such last mentioned common carrier, and not in excess of the amount actually paid to the holder of such receipt or bill of lading.



Section 2305 - Full crews

§ 2305.  Full crews.

After reasonable notice and hearing had upon its own motion, or upon complaint, the commission may, by order, require any common carrier to employ such number of men upon any of its facilities as, in the judgment of the commission, is requisite for the safe and efficient operation of such facilities.






Chapter 24 - Taxicabs in First Class Cities (Repealed)

Section 2401 - § 2416 (Repealed)

CHAPTER 24

TAXICABS IN FIRST CLASS CITIES

(Repealed)

2004 Repeal Note.  Chapter 24 (§§ 2401 - 2416) was added April 4, 1990, P.L.93, No.21, and repealed July 16, 2004, P.L.758, No.94. Section 25(1)(ii) of Act 94 provided that the repeal of Chapter 24 shall take effect in 270 days or on the date of publication of the notice under section 24 of Act 94. The subject matter is now contained in Chapter 57 of Title 53 (Municipalities Generally).

Special Provisions in Appendix. See sections 20(5), 21(5) and 24 of Act 94 of 2004 in the appendix to this title for special provisions relating to Pennsylvania Public Utility Commission contracts, preservation of rights, obligations, duties and remedies and publication in Pennsylvania Bulletin. The notice was published March 12, 2005, at 35 Pa.B. 1737.






Chapter 25 - Contract Carrier by Motor Vehicle and Broker

Section 2501 - Declaration of policy and definitions

CHAPTER 25

CONTRACT CARRIER BY MOTOR VEHICLE

AND BROKER

Sec.

2501.  Declaration of policy and definitions.

2502.  Regulation and classification of contract carrier and broker.

2503.  Permits required of contract carriers.

2504.  Dual operation by motor carriers.

2505.  Licenses and financial responsibility required of brokers.

2506.  Copies of contracts to be filed with commission; charges and changes therein.

2507.  Minimum rates fixed and practices prescribed on complaint.

2508.  Accounts, records and reports.

2509.  Temporary permits and licenses.

Enactment.  Chapter 25 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Cross References.  Chapter 25 is referred to in section 4571 of Title 75 (Vehicles).

§ 2501.  Declaration of policy and definitions.

(a)  Declaration of policy.--It is hereby declared to be the policy of the General Assembly to regulate in this part the service of common carriers by motor vehicle and forwarders in such manner as to recognize and preserve the inherent advantages of, and foster sound economic conditions in such service, and among such carriers and forwarders in the public interest; to promote safe, adequate, economical, and efficient service by common carriers by motor vehicle and forwarders, and just and reasonable rates therefor, without unjust discrimination, and unfair or destructive practices; to improve the relations between, and coordinate the service and regulation of, common carriers by motor vehicle, forwarders, and other carriers; to develop and preserve a safe highway transportation system properly adapted to the needs of the commerce of this Commonwealth and insure its availability between all points of production and markets of this Commonwealth. It is hereby found as a fact, after due investigation and deliberation, that the service of common carriers by motor vehicle, forwarders, contract carriers by motor vehicle, and brokers, including the procurement and provision of motor vehicles and other facilities for the safe transportation of passengers or property over the highways, are so closely interwoven and interdependent, and so directly affect each other, that in order effectively to regulate such common carriers by motor vehicle and forwarders, and to provide a proper and safe highway transportation system in the public interest, it is necessary to regulate the service of such contract carriers by motor vehicle and brokers, including the procurement and provision of motor vehicles and other facilities for the safe transportation of passengers or property over the highways, in the manner set forth in this chapter.

(b)  Definitions.--The following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this subsection:

"Broker."  Any person or corporation not included in the term "motor carrier" and not a bona fide employee or agent of any such carrier, or group of such carriers, who or which, as principal or agent, sells or offers for sale any transportation by a motor carrier, or the furnishing, providing, or procuring of facilities therefor, or negotiates for, or holds out by solicitation, advertisement, or otherwise, as one who sells, provides, furnishes, contracts, or arranges for such transportation, or the furnishing, providing, or procuring of facilities therefor, other than as a motor carrier directly or jointly, or by arrangement with another motor carrier, and who does not assume custody as a carrier.

"Contract carrier by motor vehicle."

(1)  The term "contract carrier by motor vehicle" includes any person or corporation who or which provides or furnishes transportation of passengers or property, or both, or any class of passengers or property, between points within this Commonwealth by motor vehicle for compensation, whether or not the owner or operator of such motor vehicle, or who or which provides or furnishes, with or without drivers, any motor vehicle for such transportation, or for use in such transportation, other than as a common carrier by motor vehicle.

(2)  The term "contract carrier by motor vehicle" does not include:

(i)  A lessor under a lease given on a bona fide sale of a motor vehicle where the lessor retains or assumes no responsibility for maintenance, supervision or control of the motor vehicle so sold.

(ii)  Any bona fide agricultural cooperative association transporting property exclusively for the members of such association on a nonprofit basis, or any independent contractor hauling exclusively for such association.

(iii)  Any owner or operator of a farm transporting agricultural products from or farm supplies to such farm, or any independent contractor hauling agricultural products or farm supplies, exclusively, for one or more owners or operators of farms.

(iv)  Transportation of school children for school purposes or to and from school-related activities whether as participants or spectators, with their chaperones, or between their homes and Sunday school in any motor vehicle owned by the school district, private school or parochial school, or the transportation of school children between their homes and school or to and from school-related activities whether as participants or spectators, with their chaperones, if the person performing the school-related transportation has a contract for the transportation of school children between their homes and school, with the private or parochial school, with the school district or jointure in which the school is located, or with a school district that is a member of a jointure in which the school is located if the jointure has no contracts with other persons for the transportation of students between their homes and school, and if the person maintains a copy of all contracts in the vehicle at all times, or children between their homes and Sunday school in any motor vehicle operated under contract with the school district, private school or parochial school. Each school district shall adopt regulations regarding the number of chaperones to accompany students in connection with school-related activities.

(v)  Any person or corporation who or which uses, or furnishes for use, dump trucks for the transportation of ashes, rubbish, excavated or road construction materials.

(vi)  Transportation of voting machines to and from polling places by any person or corporation for or on behalf of any political subdivision of this Commonwealth for use in any primary, general or special election.

(vii)  Transportation of pulpwood, chemical wood, saw logs or veneer logs from woodlots.

(viii)  Transportation by towing of wrecked or disabled motor vehicles.

(ix)  Any person or corporation who or which furnishes transportation for any injured, ill or dead person.

(June 30, 1988, P.L.481, No.81, eff. 60 days)

1988 Amendment.  Act 81 amended subsec. (b).

Cross References.  Section 2501 is referred to in sections 2503, 2505, 2507 of this title; section 8401 of Title 74 (Transportation).



Section 2502 - Regulation and classification of contract carrier and broker

§ 2502.  Regulation and classification of contract carrier and broker.

(a)  Regulation.--The commission shall regulate:

(1)  Contract carriers by motor vehicle, and to that end the commission may prescribe minimum rates which are just and reasonable, and establish requirements with respect to uniform systems of accounts, records, reports, preservation of records, safety of service and equipment and insurance.

(2)  Brokers, and to that end the commission may prescribe requirements with respect to licensing, financial responsibility, accounts, reports, records, services and practices of any such brokers.

(b)  Classification.--The commission may from time to time establish such classifications of contract carriers by motor vehicle, or brokers, as the special nature of the service of such carriers or brokers shall require and as deemed necessary or desirable in the public interest.



Section 2503 - Permits required of contract carriers

§ 2503.  Permits required of contract carriers.

(a)  General rule.--No person or corporation shall render service as a contract carrier by motor vehicle unless there is in force with respect to such carrier a permit issued by the commission, authorizing such person or corporation to engage in such business. The application for such permit shall be determined by the commission in accordance with the provisions of subsection (b), except as set forth in subsection (d).

(b)  Application and issuance.--Every application for such permit shall be made to the commission in writing, be verified by oath or affirmation, and shall be in such form and contain such information as the commission may require by its regulations. A permit shall be issued by the commission to any qualified applicant therefor authorizing in whole or in part the service covered by the application, if it appears from the application, or from any hearing held thereon, that the applicant is fit, willing and able properly to perform the service of a contract carrier by motor vehicle, and to conform to the provisions of this chapter and the lawful orders or regulations of the commission thereunder, and that the proposed service to the extent authorized by the permit will be consistent with the public interest and the policy declared in section 2501 (relating to declaration of policy and definitions); otherwise such application shall be denied.

(c)  Special permit provisions.--The commission shall specify in the permit the business of the contract carrier by motor vehicle covered thereby, and the route and area required in serving the customers in such business, and shall attach to it, at the time of issuance, and from time to time thereafter, such reasonable terms, conditions, flexibility and limitations consistent with the character of the holder as are necessary to carry out, with respect to the service of such carrier, the requirements of this part.

(d)  Armored vehicles.--A contract carrier permit to provide the transportation of property of unusual value, including money and securities, in armored vehicles shall be granted by order of the commission upon application. Such carriers must conform to the rules and regulations of the commission.

(July 6, 1984, P.L.602, No.123, eff. imd.)

1984 Amendment.  Act 123 amended subsec. (a) and added subsec. (d).



Section 2504 - Dual operation by motor carriers

§ 2504.  Dual operation by motor carriers.

No person or corporation shall at the same time hold a certificate of public convenience as a common carrier by motor vehicle and a permit as a contract carrier by motor vehicle, unless for good cause shown, the commission shall find that such certificate and permit may be held consistently with the public interest.



Section 2505 - Licenses and financial responsibility required of brokers

§ 2505.  Licenses and financial responsibility required of brokers.

(a)  General rule.--No person or corporation shall engage in the business of a broker in this Commonwealth unless such person holds a brokerage license issued by the commission. No such person or corporation, by virtue of a brokerage license, shall render service as a motor carrier unless he holds a certificate of public convenience or permit, as the case may be. It shall be unlawful for any broker to employ any motor carrier who or which is not the lawful holder of an effective certificate of public convenience or permit.

(b)  License application and issuance.--Every application for a brokerage license shall be made to the commission in writing, be verified by oath or affirmation, and shall be in such form and contain such information as the commission may, by its regulations, require. A brokerage license shall be issued to any qualified applicant therefor, authorizing the whole or any part of the service covered by the application, if it is found that the applicant is fit, willing and able properly to perform the service proposed and to conform to the provisions of this part and the lawful orders and regulations of the commission thereunder, and that the proposed service, to the extent authorized by the license, will be consistent with the public interest and the policy declared in section 2501 (relating to declaration of policy and definitions); otherwise such application shall be denied.

(c)  Regulation and bond.--The commission shall prescribe reasonable regulations to be observed by any broker for the protection of passengers or property transported by motor vehicle, and no brokerage license shall be issued or remain in force unless the holder thereof shall have furnished a bond or other security approved by the commission, in such form and amount as will insure the financial responsibility of the broker and the transportation of passengers or property in accordance with contracts, agreements or arrangements therefor.

(d)  Transferability of permits and licenses.--Any permit or brokerage license issued under this chapter may be transferred pursuant to such regulations as the commission may prescribe.



Section 2506 - Copies of contracts to be filed with commission; charges and changes therein

§ 2506.  Copies of contracts to be filed with commission; charges and changes therein.

(a)  General rule.--It shall be the duty of every contract carrier by motor vehicle to reduce to writing and file with the commission all contracts, or copies thereof, pertaining to the service of such carrier, and such schedules or other information pertaining to the rates of such carrier, in such form and detail, and at such times, as the commission may require. No such contract carrier shall engage in the transportation of passengers or property, unless the minimum charges for such transportation by such carrier have been filed with the commission, or copies of all contracts reduced to writing and filed with the commission. No reduction shall be made in any charge either directly or by means of any change in any rule, regulation or practice affecting such charge, except after 60 days notice of the proposed change filed in such form and manner as the commission may by regulation prescribe, but the commission may, in its discretion, allow such change upon less notice. Such notice shall plainly state the change proposed to be made and the time when such change will become effective. No such carrier shall demand, charge, or collect a less compensation for such transportation than the charges filed in accordance with this section, as affected by any rule, regulation, or practice so filed, or as prescribed by the commission from time to time, and it shall be unlawful for any such carrier, by the furnishing of special service, facilities, or privileges, or by any other device whatsoever, to charge, accept or receive less than the minimum charge so filed or prescribed.

(b)  Reduced charges.--Whenever any such contract carrier shall file with the commission any schedule or contract stating a reduced charge for the transportation of passengers or property directly or by means of any rule, regulation or practice, the commission is hereby authorized and empowered, upon complaint, or upon its own motion, at once and if it so orders, without answer or other formal pleading, but upon reasonable notice, to enter upon a hearing concerning the reasonableness and justness of such charge, rule, regulation, or practice; and pending such hearing and decision thereon, the commission, by filing with such schedule or contract, and delivering to the carrier affected thereby, a statement in writing of its reasons for such suspension, may suspend the operation of such schedule or contract, or defer the use of such charge, rule, regulation or practice for a period of 90 days; and if the proceeding has not been concluded and a final order made within such period, the commission may, from time to time, extend the period of suspension, but not for a longer period in the aggregate than 180 days beyond the time when it would otherwise become effective; and after hearing, whether completed before or after the charge, rule, regulation, or practice becomes effective, the commission may make such order with reference thereto, as would be proper in a proceeding instituted after it had become effective.



Section 2507 - Minimum rates fixed and practices prescribed on complaint

§ 2507.  Minimum rates fixed and practices prescribed on complaint.

Whenever, after hearing upon complaint or its own motion, the commission finds that any rate of any contract carrier by motor vehicle, or any regulation or practice of any such carrier affecting such rate for the transportation of passengers or property, contravenes the public policy as set forth in section 2501 (relating to declaration of policy and definitions), the commission may prescribe such minimum rates or such regulations or practices as in its judgment may be just and reasonable to promote the public interest. Such minimum rates or such regulations or practices so prescribed by the commission shall not be inconsistent with the policy declared in section 2501, and the commission shall give due consideration to the cost of the service of such carriers, and to the effect of such minimum rates or such regulations or practices upon the transportation of passengers or property by such carriers, and diversion of the business of any common carrier by motor vehicle to other forms of transportation. All complaints to the commission under this section shall state fully the facts complained of and the reasons for such complaints, and shall be made under oath or affirmation.



Section 2508 - Accounts, records and reports

§ 2508.  Accounts, records and reports.

(a)  Reports.--The commission is hereby authorized to require annual, periodical, or special reports from all contract carriers by motor vehicle and brokers; to prescribe the manner and form in which such reports shall be made; and to require from such carriers and brokers, specific answers to all questions upon which the commission may deem information to be necessary. Such reports shall be under oath or affirmation whenever the commission so requires.

(b)  Form of accounts and records.--The commission may prescribe the forms of any and all accounts, records, and memoranda, including the accounts, records, and memoranda of the movement of traffic, as well as of the receipts and expenditures of money, to be kept by contract carriers by motor vehicle, and brokers, and the length of time such accounts, records, and memoranda shall be preserved; and whenever the commission shall so prescribe, it shall be the duty of every contract carrier by motor vehicle, and broker, affected to comply therewith. In every case of a contract carrier by motor vehicle, or broker, subject to the jurisdiction of any Federal regulatory body, the systems of accounts, records, and memoranda prescribed by the commission shall conform, so far as practicable, to those prescribed by such regulatory body.



Section 2509 - Temporary permits and licenses

§ 2509.  Temporary permits and licenses.

The commission, under such regulations as it shall prescribe, may, without hearing, in proper cases, consider and approve applications for permits and licenses, and in emergencies grant temporary permits and licenses under this chapter, pending action on permanent permits or licenses; but no application shall be denied without right of hearing thereon being tendered the applicant.






Chapter 27 - Railroads

Section 2701 - Railroad connections with sidetracks and laterals

CHAPTER 27

RAILROADS

Sec.

2701.  Railroad connections with sidetracks and laterals.

2702.  Construction, relocation, suspension and abolition of crossings.

2703.  Ejectment in crossing cases.

2704.  Compensation for damages occasioned by construction, relocation or abolition of crossings.

2705.  Speedometers and speed recorders.

2706.  Flag protection.

2707.  Inspection of highway crossing safety devices (Expired).

2708.  Alternative compliance (Expired).

2709.  Disposition of real property by public utility engaged in railroad business.

Enactment.  Chapter 27 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Construction.  Section 308(e) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Resources as the Department of Environmental Protection, provided that nothing in Act 18 shall be construed to be grounds for the imposition of responsibility by the Pennsylvania Public Utility Commission for maintenance or costs of any railroad crossing or abandoned railroad crossing under Chapter 27.

§ 2701.  Railroad connections with sidetracks and laterals.

(a)  General rule.--Every public utility engaged in a railroad business shall, upon application of any owner or operator of any lateral railroad, or any private sidetrack, or of any shipper tendering property for transportation, or of any consignee, construct, maintain, and operate, at a reasonable place and upon reasonable terms, a switch connection with any such lateral railroad or private sidetrack which may be constructed to connect with its railroad, where such connection may be reasonably practicable and can be put in with safety, and will furnish sufficient business to justify the construction and maintenance of the same.

(b)  Additional connections and use.--Whenever any lateral line of railroad or private sidetrack has been so connected with a line of any railroad, or whenever any owner of such lateral railroad or private sidetrack has at any time heretofore sold or leased, or shall hereafter sell or lease, such lateral railroad or sidetrack to any public utility engaged in a railroad business, any person or corporation, including a municipal corporation, shall be entitled to connect therewith, or to use the same upon payment to the party incurring the primary expense thereof of a reasonable proportion of the cost of such lateral railroad or private sidetrack, and of the maintenance thereof, which shall be determined, in case of disagreement among the parties, by the commission, after notice to the interested parties, and a hearing. Such connection and use shall be made without unreasonable interference with the use thereof by the party incurring the primary expense of owning or leasing such lateral railroad or sidetrack.



Section 2702 - Construction, relocation, suspension and abolition of crossings

§ 2702.  Construction, relocation, suspension and abolition of crossings.

(a)  General rule.--No public utility, engaged in the transportation of passengers or property, shall, without prior order of the commission, construct its facilities across the facilities of any other such public utility or across any highway at grade or above or below grade, or at the same or different levels; and no highway, without like order, shall be so constructed across the facilities of any such public utility, and, without like order, no such crossing heretofore or hereafter constructed shall be altered, relocated, suspended or abolished.

(b)  Acquisition of property and regulation of crossing.--The commission is hereby vested with exclusive power to appropriate property for any such crossing, except as to such property as has been or may hereafter be condemned by the Department of Transportation for projects financed entirely by the Commonwealth and for Federal Aid Projects under section 1004 of the act of June 1, 1945 (P.L.1242, No.428), known as the "State Highway Law," in which case the provisions of that statute shall be in effect, and to determine and prescribe, by regulation or order, the points at which, and the manner in which, such crossing may be constructed, altered, relocated, suspended or abolished, and the manner and conditions in or under which such crossings shall be maintained, operated, and protected to effectuate the prevention of accidents and the promotion of the safety of the public. The commission shall require every railroad the right-of-way of which crosses a public highway at grade to cut or otherwise control the growth of brush and weeds upon property owned by the railroad within 200 feet of such crossing on both sides and in both directions so as to insure proper visibility by motorists.

(c)  Mandatory relocation, alteration, suspension or abolition.--Upon its own motion or upon complaint, the commission shall have exclusive power after hearing, upon notice to all parties in interest, including the owners of adjacent property, to order any such crossing heretofore or hereafter constructed to be relocated or altered, or to be suspended or abolished upon such reasonable terms and conditions as shall be prescribed by the commission. In determining the plans and specifications for any such crossing, the commission may lay out, establish, and open such new highways as, in its opinion, may be necessary to connect such crossing with any existing highway, or make such crossing more available to public use; and may abandon or vacate such highways or portions of highways as, in the opinion of the commission, may be rendered unnecessary for public use by the construction, relocation, or abandonment of any of such crossings. The commission may order the work of construction, relocation, alteration, protection, suspension or abolition of any crossing aforesaid to be performed in whole or in part by any public utility or municipal corporation concerned or by the Commonwealth or an established nonprofit organization with a recreational or conservation purpose.

(d)  Procedure for appropriation of property.--When any real property is appropriated by the commission under this section, each parcel of such property so appropriated, shall be accurately described by metes and bounds, and the record owner of each such parcel shall be named in the order of appropriation. Unless otherwise recorded, the commission shall file with the recorder of deeds of the proper county, a copy of that portion of the order of the commission which appropriates such property, and such plans and other detailed information as the commission may deem necessary. Such portion of the commission's order dealing with the specific property appropriated shall be recorded and indexed under the name or names of the record owners of such specific property at the expense of the utility or utilities, political subdivision, municipality or municipalities, governmental agency, including the Department of Transportation and Public Utility Commission, corporation or persons upon whose instigation, petition or complaint the said crossing was constructed, reconstructed, relocated, altered, suspended or abolished, as may be ordered, to bear such expense or recording by the commission. When such appropriation of real property has been recorded under the provisions of any other statute, such recording shall not be duplicated under the terms of this subsection.

(e)  Reactivation.--The commission may, within its discretion upon petition by any railroad, the Commonwealth, a political subdivision or any other affected party by order reactivate any crossing suspended under this section.

(f)  Danger to safety.--Upon the commission's finding of an immediate danger to the safety and welfare of the public at any such crossing, the commission shall order the crossing to be immediately altered, improved, or suspended. Thereafter hearing shall be held and costs shall be allocated in the manner prescribed in this part.

(g)  Suspensions.--Any order of suspension under this section shall require the following for the protection of the motoring public:

(1)  Removal or covering of crossing warning devices.

(2) (i)  Paving over the tracks; or

(ii)  removal of the tracks and paving over of the area formerly occupied by said tracks; or

(iii)  barricading the crossing.

(h)  Assignment of crossing responsibilities to certain nonprofit organizations.--

(1)  The commission may order the work of abolition of any crossing in whole or in part, including any future obligations, to be performed by a municipal authority created to advance recreation or conservation purposes or a nonprofit organization with a recreation or conservation purpose if:

(i)  the municipal authority or nonprofit organization provides adequate security for the work or demonstrates financial responsibility to the satisfaction of the commission; and

(ii)  the commission does not order any Commonwealth agency to bear ancillary responsibility for the work of abolition of any crossing, or the cost associated with the work, without the prior written consent of the head of the Commonwealth agency.

(2)  In accordance with the provisions of section 2704 (relating to compensation for damages occasioned by construction, relocation or abolition of crossings), the commission may order the municipal authority or nonprofit organization assuming responsibility for the abolition of the crossing to bear all or a portion of the costs associated with the work. This section shall not apply to any proceeding wherein the commission has issued a final order prior to the effective date of its enactment.

(Dec. 3, 1998, P.L.920, No.113, eff. 60 days)

1998 Amendment.  Act 113 amended subsec. (c) and added subsec. (h).

Cross References.  Section 2702 is referred to in sections 102, 2704 of this title; section 1511 of Title 15 (Corporations and Unincorporated Associations).



Section 2703 - Ejectment in crossing cases

§ 2703.  Ejectment in crossing cases.

When any real property is appropriated by the commission in connection with a crossing improvement under this part, the commission may direct the removal of all structures within the lines of such appropriation.

Cross References.  Section 2703 is referred to in section 102 of this title.



Section 2704 - Compensation for damages occasioned by construction, relocation or abolition of crossings

§ 2704.  Compensation for damages occasioned by construction, relocation or abolition of crossings.

(a)  General rule.--The compensation for damages which the owners of adjacent property taken, injured, or destroyed may sustain in the construction, relocation, alteration, protection, or abolition of any crossing under the provisions of this part, shall, after due notice and hearing, be ascertained and determined by the commission. Such compensation, as well as the cost of construction, relocation, alteration, protection, or abolition of such crossing, and of facilities at or adjacent to such crossing which are used in any kind of public utility service, shall be borne and paid, as provided in this section, by the public utilities, municipal corporations, municipal authority or nonprofit organization authorized under section 2702(h) (relating to construction, relocation, suspension and abolition of crossings) concerned, or by the Commonwealth, in such proper proportions as the commission may, after due notice and hearing, determine, unless such proportions are mutually agreed upon and paid by the interested parties.

(b)  Judicial review.--Any party to the proceeding dissatisfied with the determination of the commission may appeal therefrom, as provided by law, and for this purpose is hereby authorized to sue the Commonwealth. The commission may, of its own motion, or upon application of any party in interest, submit to the court of common pleas of the county wherein the property affected is located, the determination of the amount of damages to any property owner due to such condemnation, for which purpose such court shall appoint viewers, from whose award of damages an appeal to said court shall lie on the part of any person or party aggrieved thereby, under the general law applicable to the appointment of viewers, for the ascertainment of damages due to the condemnation of private property for public use.

(c)  Payment of compensation.--The amount of damages or compensation determined and awarded to be paid the owners of adjacent property by the Commonwealth shall, in each instance, be paid by the State Treasurer, on a warrant drawn by the State Treasurer, upon the presentation to that officer of a statement setting forth the amount determined to be paid as aforesaid, duly certified by the commission; such payment to be paid out of any funds specifically appropriated for the improvement of the roads or highways of this Commonwealth; and in case of a verdict and judgment thereon for the damages or compensation, recorded by any such adjacent property owners upon appeal, the same shall be paid out of any funds appropriated as aforesaid; and any court of common pleas hearing and determining such appeal is hereby authorized and empowered to issue a writ of mandamus to such commission and the State Treasurer, or either of them, as the case may require, for the payment of such judgment.

(d)  Recovery of compensation.--The commission shall have the right to recover, for and on behalf of the Commonwealth, by due process of law, as debts of like amount are now by law recoverable, from the public utility or municipal corporation concerned, in such amounts or proportions against each as may be determined by the commission, as hereinbefore provided in this section, the amount of the damages or compensation awarded to the owners of adjacent property by the commission, or by the court, and the amounts so received shall be paid into the State Treasury, through the Department of Revenue, to the credit of the Motor License Fund.

(Dec. 3, 1998, P.L.920, No.113, eff. 60 days)

1998 Amendment.  Act 113 amended subsec. (a).

Cross References.  Section 2704 is referred to in sections 102, 2702 of this title.



Section 2705 - Speedometers and speed recorders

§ 2705.  Speedometers and speed recorders.

(a)  General rule.--No railroad locomotive shall be operated in excess of 30 miles per hour in this Commonwealth without a device or devices making a record of the speed at which the locomotive is traveling and providing the engineer or operator of the locomotive with a view of such speed. Both devices shall be functioning correctly within four miles per hour.

(b)  Exceptions.--Locomotives operated or used exclusively within designated yard limits in switching or transfer service need not be equipped in accordance with the provisions of this section. Locomotives while being used in commuter passenger service need not be equipped with a speed recording device.

(c)  Notification of compliance.--Each railroad shall notify the commission of the date that each locomotive comes into compliance with the provisions of this section. The notification shall state the serial number or other identification of the locomotive.

(d)  Schedule of regulated locomotives.--Each railroad affected by the provisions of this section shall maintain at a designated location a list or schedule of the locomotives referred to in this section. It shall set forth, along with other information, the date that the device or devices referred to in subsection (a) were calibrated and found to be functioning in accordance with the provisions of this section. It shall advise the commission as to such location. In the event of an accident during the operation of a locomotive or in the event of a disciplinary proceeding in which a railroad employee is charged with excessive speed, the record required by this section showing the speed at the time and place involved shall be retained by the railroad, at a location made known to the Public Utility Commission, until permission to destroy them has been granted by the commission or otherwise permitted in accordance with a rule, regulation or order of the commission. In any disciplinary proceeding in which a railroad employee is charged with excessive speed in the operation of a locomotive equipped with a speed recorder the railroad may not introduce other evidence of such speed unless the record has been retained in compliance with this subsection.

(e)  Enforcement.--The commission shall enforce the provisions of this section and may issue such order or orders as may be proper to require compliance therewith.

(Nov. 26, 1978, P.L.1241, No.294, eff. 60 days)

1978 Amendment.  Act 294 amended subsec. (d).



Section 2706 - Flag protection

§ 2706.  Flag protection.

(a)  General rule.--All railroads operating in this Commonwealth shall promulgate and maintain appropriate operating rules and special instructions for the government of their respective employees in conformity with the following:

(1)  When a train stops under circumstances in which it may be overtaken by another train, a member of the crew must provide flagging protection by going back immediately with a red flag, torpedoes and fusees by day and with a red and/or white light, torpedoes and fusees by night, a sufficient distance to insure full protection, placing two torpedoes on the rail and also, when necessary, display lighted fusees.

(2)  When recalled and safety to the train will permit, he may return.

(3)  When conditions require, he will leave the torpedoes and a lighted fusee.

(4)  The front of the train must be protected in the same way, when necessary, by a member of the crew.

(5)  When a train is moving under circumstances in which it may be overtaken by another train, a member of the crew must take such action as may be necessary to insure full protection. By night, or by day, when the view is obscured, lighted fusees must be dropped off the moving train or displayed at proper intervals.

(6)  When day signals cannot be plainly seen, owing to weather or other conditions, night signals must also be used.

(7)  Conductors and enginemen are responsible for the protection of their trains.

(8)  When a pusher engine is assisting a train, coupled behind the cabin or caboose car, and the member of the crew who protects the rear-end of the train is riding in the cabin or caboose car, the requirements as to the fusees will be met by dropping them off between the cabin or caboose car and pusher engine on the track the train is using, and not between that track and an adjacent track.

(b)  Exceptions.--Unless specific circumstances indicate to the contrary, it will be presumed that trains stopping under the following circumstances will not be overtaken by another train:

(1)  Passenger trains making normal station stops.

(2)  All trains stopping in manual block territory protected by absolute block.

(3)  All trains stopping so as to be completely within the limits of classification or storage yards at the usual place to change crews or remove power.

(c)  Construction of section.--For the purposes of this section a "train" means a movement on which the air brakes must be connected and functioning under Federal law. This section is not intended to require the employment of additional employees or restrict the use of crew members in any manner.

(d)  Enforcement.--The commission shall enforce the provisions of this section.



Section 2707 - Inspection of highway crossing safety devices Expired)

§ 2707.  Inspection of highway crossing safety devices (Expired).

1990 Expiration Note.  Section 2707 expired June 30, 1990. See Act 81 of 1988.



Section 2708 - Alternative compliance (Expired)

§ 2708.  Alternative compliance (Expired).

1990 Expiration Note.  Section 2708 expired June 30, 1990. See Act 81 of 1988.



Section 2709 - Disposition of real property by public utility engaged in railroad business

§ 2709.  Disposition of real property by public utility engaged in railroad business.

(a)  Notice.--Before a public utility engaged in a railroad business disposes of real property previously used as a roadbed right-of-way, it must notify the county, city, borough, incorporated town or township in which the real property is located, and it must notify the Department of Transportation, the Pennsylvania Game Commission, the Pennsylvania Fish and Boat Commission and the Department of Environmental Resources. Notifications shall be in writing.

(b)  Procedure after notice.--

(1)  If a municipality or any authority created by a municipality or group of municipalities makes an offer to purchase the real property within 60 days of receiving notice under subsection (a), the public utility shall accept or reject the offer.

(2)  If a municipality or any authority created by a municipality or group of municipalities does not make an offer to purchase the real property within 60 days of receiving notice under subsection (a) or if the public utility rejects the offer of a municipality, the administrative agencies specified in subsection (a) have 60 days to decide on making an offer for the real property. If an administrative agency makes an offer under this paragraph, the public utility shall consider the offer and make a decision on the offer before making other disposition of the property. If more than one administrative agency makes an offer, the public utility shall consider the offers in the following order: the Department of Transportation, the Department of Environmental Resources, the Pennsylvania Game Commission and the Pennsylvania Fish and Boat Commission.

(c)  Violation.--If a public utility engaged in a railroad business disposes of real property previously used as a roadbed right-of-way without complying with this section, the disposition is voidable.

(d)  Compliance.--The notification requirements of this section shall be deemed to have been complied with if the executed, notarized and recorded deed conveying the property contains a recital affirming that the notifications required under this section were made. A copy of each notice shall be appended to the deed when it is recorded.

(Nov. 29, 1990, P.L.600, No.151, eff. 60 days; Mar. 19, 1992, P.L.18, No.7, eff. imd.)

1992 Amendment.  Act 7 amended subsecs. (a) and (b).

1990 Amendment.  Act 151 added section 2709.

Transfer of Powers.  Section 304(c) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Resources as the Department of Environmental Protection, provided that the Department of Conservation and Natural Resources shall exercise the powers and duties conferred upon the Department of Environmental Resources by section 2709 as added by Act 151 of 1990.






Chapter 28 - Restructuring of Electric Utility Industry

Section 2801 - Short title of chapter

CHAPTER 28

RESTRUCTURING OF ELECTRIC UTILITY INDUSTRY

Sec.

2801.  Short title of chapter.

2802.  Declaration of policy.

2803.  Definitions.

2804.  Standards for restructuring of electric industry.

2805.  Regionalism and reciprocity.

2806.  Implementation, pilot programs and performance-based rates.

2806.1. Energy efficiency and conservation program.

2806.2. Energy efficiency and conservation.

2807.  Duties of electric distribution companies.

2808.  Competitive transition charge.

2809.  Requirements for electric generation suppliers.

2810.  Revenue-neutral reconciliation.

2811.  Market power remediation.

2812.  Approval of transition bonds.

2813.  Procurement of power.

2814.  Additional alternative energy sources.

2815.  Caron dioxide sequestration network.

Enactment.  Chapter 28 was added December 3, 1996, P.L.802, No.138, effective January 1, 1997.

Cross References.  Chapter 28 is referred to in sections 7402, 7406 of Title 15 (Corporations and Unincorporated Associations).

§ 2801.  Short title of chapter.

This chapter shall be known and may be cited as the Electricity Generation Customer Choice and Competition Act.



Section 2802 - Declaration of policy

§ 2802.  Declaration of policy.

The General Assembly finds and declares as follows:

(1)  Over the past 20 years, the Federal Government and State government have introduced competition in several industries that previously had been regulated as natural monopolies.

(2)  Many state governments are implementing or studying policies that would create a competitive market for the generation of electricity.

(3)  Because of advances in electric generation technology and Federal initiatives to encourage greater competition in the wholesale electric market, it is now in the public interest to permit retail customers to obtain direct access to a competitive generation market as long as safe and affordable transmission and distribution service is available at levels of reliability that are currently enjoyed by the citizens and businesses of this Commonwealth.

(4)  Rates for electricity in this Commonwealth are on average higher than the national average, and significant differences exist among the rates of Pennsylvania electric utilities.

(5)  Competitive market forces are more effective than economic regulation in controlling the cost of generating electricity.

(6)  The cost of electricity is an important factor in decisions made by businesses concerning locating, expanding and retaining facilities in this Commonwealth.

(7)  This Commonwealth must begin the transition from regulation to greater competition in the electricity generation market to benefit all classes of customers and to protect this Commonwealth's ability to compete in the national and international marketplace for industry and jobs.

(8)  In moving toward greater competition in the electricity generation market, the Commonwealth must resolve certain transitional issues in a manner that is fair to customers, electric utilities, investors, the employees of electric utilities, local communities, nonutility generators of electricity and other affected parties.

(9)  Electric service is essential to the health and well-being of residents, to public safety and to orderly economic development, and electric service should be available to all customers on reasonable terms and conditions.

(10)  The Commonwealth must, at a minimum, continue the protections, policies and services that now assist customers who are low-income to afford electric service.

(11)  In order to ensure the safety and reliability of the electric system, ensure the continued provision of high-quality customer service and avoid economic dislocation, utilities shall consider the experience and expertise of their work force in moving towards competition.

(12)  The purpose of this chapter is to modify existing legislation and regulations and to establish standards and procedures in order to create direct access by retail customers to the competitive market for the generation of electricity while maintaining the safety and reliability of the electric system for all parties. Reliable electric service is of the utmost importance to the health, safety and welfare of the citizens of the Commonwealth. Electric industry restructuring should ensure the reliability of the interconnected electric system by maintaining the efficiency of the transmission and distribution system.

(13)  Under current law and regulation there exists some competition in the wholesale market for the generation of electricity, but the generation, transmission, distribution and retail sale of electricity is provided generally by public utilities under bundled rates regulated by the commission. The procedures established under this chapter provide for a fair and orderly transition from the current regulated structure to a structure under which retail customers will have direct access to a competitive market for the generation and sale or purchase of electricity.

(14)  This chapter requires electric utilities to unbundle their rates and services and to provide open access over their transmission and distribution systems to allow competitive suppliers to generate and sell electricity directly to consumers in this Commonwealth. The generation of electricity will no longer be regulated as a public utility function except as otherwise provided for in this chapter. Electric generation suppliers will be required to obtain licenses, demonstrate financial responsibility and comply with such other requirements concerning service as the commission deems necessary for the protection of the public.

(15)  In establishing the standards for the transition to and creation of a competitive electric market, heretofore, public utilities generally have had an obligation to serve customers within their defined service territories; consistent with that obligation, have undertaken long-term investments in generation, transmission and distribution facilities in order to meet the needs of their customers; and have entered into long-term power supply agreements as required by Federal law. In many instances, these investments and agreements have created costs which may not be recoverable in a competitive market. The commission is empowered under this chapter to determine the level of transition or stranded costs for each electric utility and to provide a mechanism, the competitive transition charge, for recovery of an appropriate amount of such costs in accordance with the standards established in this chapter.

(16)  It is in the public interest for the transmission and distribution of electricity to continue to be regulated as a natural monopoly subject to the jurisdiction and active supervision of the commission. Electric distribution companies should continue to be the provider of last resort in order to ensure the availability of universal electric service in this Commonwealth unless another provider of last resort is approved by the commission.

(17)  There are certain public purpose costs, including programs for low-income assistance, energy conservation and others, which have been implemented and supported by public utilities' bundled rates. The public purpose is to be promoted by continuing universal service and energy conservation policies, protections and services, and full recovery of such costs is to be permitted through a nonbypassable rate mechanism.

(18)  There are certain changes to a utility which will create transition costs to accomplish the move to a competitive market. These changes may entail the closure of facilities or reduction in employee levels. If such actions are to be undertaken, the utility must fully inform the commission of the impact of such decisions on local communities and on social services and of any tax implications of the actions. The utility is expected to discuss the transition to competition with its employees or their certified representatives and may provide severance, retraining, early retirement and outplacement services. Such transition costs may be recoverable under the competitive transition charge in section 2808 (relating to competitive transition charge).

(19)  All participants in the restructured electric industry are encouraged to coordinate their plans and transactions through an independent system operator or its functional equivalent.

(20)  Since continuing and ensuring the reliability of electric service depends on adequate generation and on conscientious inspection and maintenance of transmission and distribution systems, the independent system operator or its functional equivalent should set, and the commission shall set through regulations, inspection, maintenance, repair and replacement standards and enforce those standards.

(21)  Under Federal and State clean air laws and regulations, electricity generators located in states to the west and south of this Commonwealth are not subject to requirements as stringent as those which apply to generators and other "persons" as defined in section 3 of the act of January 8, 1960 (1959 P.L.2119, No.787), known as the Air Pollution Control Act, operating in this Commonwealth and that different regions within this Commonwealth are subject to varying air emission requirements. Under some scenarios, competition among electricity generators located in different states and different regions within this Commonwealth could make it more difficult for areas in this Commonwealth to demonstrate attainment with Federal and State air quality standards. Since this result may be caused by the disparate requirements imposed by Federal and State law on generators and other "persons" as defined in section 3 of the Air Pollution Control Act in this Commonwealth and generators located in other states, the General Assembly supports changes to Federal clean air laws and regulations that will protect Pennsylvania's environment and ensure that electricity generators and other "persons" as defined in section 3 of the Air Pollution Control Act located in this Commonwealth are not placed at an undue competitive disadvantage. The commission will consult with the Department of Environmental Protection regarding this issue during the transition to retail competition.

Cross References.  Section 2802 is referred to in section 2806 of this title.



Section 2803 - Definitions

§ 2803.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Aggregator" or "market aggregator."  An entity, licensed by the commission, that purchases electric energy and takes title to electric energy as an intermediary for sale to retail customers.

"Bilateral contract."  An agreement, as approved by the commission, reached by two parties, each acting in its own independent self-interest, as a result of negotiations free of undue influence, duress or favoritism, in which the electric energy supplier agrees to sell and the electric distribution company agrees to buy a quantity of electric energy at a specified price for a specified period of time under terms agreed to by both parties, and which follows a standard industry template widely accepted in the industry or variations thereto accepted by the parties. Standard industry templates may include the EEI Master Agreement for physical energy purchases and sales and the ISDA Master Agreement for financial energy purchases and sales.

"Broker" or "marketer."  An entity, licensed by the commission, that acts as an agent or intermediary in the sale and purchase of electric energy but that does not take title to electric energy.

"Competitive transition charge."  A nonbypassable charge applied to the bill of every customer accessing the transmission or distribution network which (charge) is designed to recover an electric utility's transition or stranded costs as determined by the commission under sections 2804 (relating to standards for restructuring of electric industry) and 2808 (relating to competitive transition charge).

"Consumer."  A retail electric customer.

"Customer."  A retail electric customer.

"Default service provider."  An electric distribution company within its certified service territory or an alternative supplier approved by the commission that provides generation service to retail electric customers who:

(1)  contract for electric power, including energy and capacity, and the chosen electric generation supplier does not supply the service; or

(2)  do not choose an alternative electric generation supplier.

"Direct access."  The right of electric generation suppliers and end-use customers to utilize and interconnect with the electric transmission and distribution system on a nondiscriminatory basis at rates, terms and conditions of service comparable to the transmission and distribution companies' own use of the system to transport electricity from any generator of electricity to any end-use customer.

"Electric distribution company."  The public utility providing facilities for the jurisdictional transmission and distribution of electricity to retail customers, except building or facility owners/operators that manage the internal distribution system serving such building or facility and that supply electric power and other related electric power services to occupants of the building or facility.

"Electric generation supplier" or "electricity supplier." A person or corporation, including municipal corporations which choose to provide service outside their municipal limits except to the extent provided prior to the effective date of this chapter, brokers and marketers, aggregators or any other entities, that sells to end-use customers electricity or related services utilizing the jurisdictional transmission or distribution facilities of an electric distribution company or that purchases, brokers, arranges or markets electricity or related services for sale to end-use customers utilizing the jurisdictional transmission and distribution facilities of an electric distribution company. The term excludes building or facility owner/operators that manage the internal distribution system serving such building or facility and that supply electric power and other related power services to occupants of the building or facility. The term excludes electric cooperative corporations except as provided in 15 Pa.C.S. Ch. 74 (relating to generation choice for customers of electric cooperatives).

"End-use customer."  A retail electric customer.

"Reliability."  Includes adequacy and security. As used in this definition, "adequacy" means the provision of sufficient generation, transmission and distribution capacity so as to supply the aggregate electric power and energy requirements of consumers, taking into account scheduled and unscheduled outages of system facilities; and "security" means designing, maintaining and operating a system so that it can handle emergencies safely while continuing to operate.

"Renewable resource."  Includes technologies such as solar photovoltaic energy, solar thermal energy, wind power, low-head hydropower, geothermal energy, landfill and mine-based methane gas, energy from waste and sustainable biomass energy.

"Retail customer."  A retail electric customer.

"Retail electric customer."  A direct purchaser of electric power. The term excludes an occupant of a building or facility where the owners/operators manage the internal distribution system serving such building or facility and supply electric power and other related power services to occupants of the building or facility; where such owners/operators are direct purchasers of electric power; and where the occupants are not direct purchasers.

"Transition or stranded costs."  An electric utility's known and measurable net electric generation-related costs, determined on a net present value basis over the life of the asset or liability as part of its restructuring plan, which traditionally would be recoverable under a regulated environment but which may not be recoverable in a competitive electric generation market and which the commission determines will remain following mitigation by the electric utility. This term includes:

(1)  Regulatory assets and other deferred charges typically recoverable under current regulatory practice, the unfunded portion of the utility's projected nuclear generating plant decommissioning costs and cost obligations under contracts with nonutility generating projects which have received a commission order, the recoverability of which shall be determined under section 2808(c)(1) (relating to competitive transition charge).

(2)  Prudently incurred costs related to cancellation, buyout, buydown or renegotiation of nonutility generating projects consistent with section 527 (relating to cogeneration rules and regulations), the recoverability of which shall be determined pursuant to section 2808(c)(2).

(3)  The following costs, the recoverability of which shall be determined pursuant to section 2808(c)(3):

(i)  Net plant investments and costs attributable to the utility's existing generation plants and facilities.

(ii)  The utility's disposal of spent nuclear fuel.

(iii)  The utility's long-term purchase power commitments other than the costs defined in paragraphs (1) and (2).

(iv)  Retirement costs attributable to the utility's existing generating plants other than the costs defined in paragraph (1).

(v)  Other transition costs of the utility, including costs of employee severance, retraining, early retirement, outplacement and related expenses, at reasonable levels, for employees who are affected by changes that occur as a result of the restructuring of the electric industry occasioned by this chapter.

The term includes any costs attributable to physical plants no longer used and useful because of the transition to retail competition. The term excludes any amounts previously disallowed by the commission as imprudently incurred. To the extent that the recoverability of amounts that are sought to be included as transition or stranded costs are subject to appellate review as of the time of the commission determination, any determination to include such costs shall be reversed to the extent required by the results of that appellate review.

"Transmission and distribution costs."  All costs directly or indirectly incurred to provide transmission and distribution services to retail electric customers. This includes the return of and return on facilities and other capital investments necessary to provide transmission and distribution services and associated operating expenses, including applicable taxes.

"Universal service and energy conservation."  Policies, protections and services that help low-income customers to maintain electric service. The term includes customer assistance programs, termination of service protection and policies and services that help low-income customers to reduce or manage energy consumption in a cost-effective manner, such as the low-income usage reduction programs, application of renewable resources and consumer education.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 added the defs. of "bilateral contract" and "default service provider." See the preamble to Act 129 of 2008 in the appendix to this title for special provisions relating to legislative findings and declarations.

Cross References.  Section 2803 is referred to in section 1403 of this title.



Section 2804 - Standards for restructuring of electric industry

§ 2804.  Standards for restructuring of electric industry.

The following interdependent standards shall govern the commission's assessment and approval of each public utility's restructuring plan, oversight of the transition process and regulation of the restructured electric utility industry:

(1)  The commission shall ensure continuation of safe and reliable electric service to all consumers in the Commonwealth, including:

(i)  The maintenance of adequate reserve margins by electric suppliers in conformity with the standards required by the North American Electric Reliability Council (NERC) and the regional reliability council appropriate to each supplier, or any successors to those reliability entities, and in conformity with established industry standards and practices.

(ii)  The installation and maintenance of transmission and distribution facilities in conformity with established industry standards and practices, including the standards set forth in the National Electric Safety Code.

(2)  Consistent with the time line set forth in section 2806 (relating to implementation, pilot programs and performance-based rates), the commission shall allow customers to choose among electric generation suppliers in a competitive generation market through direct access. Customers should be able to choose among alternatives such as firm and interruptible service, flexible pricing and alternate generation sources, including reasonable and fair opportunities to self-generate and interconnect. These alternatives may be provided by different electric generation suppliers.

(3)  The commission shall require the unbundling of electric utility services, tariffs and customer bills to separate the charges for generation, transmission and distribution. The commission may require the unbundling of other services.

(4)  The following caps on electric utility rates shall apply:

(i)  For a period of 54 months from the effective date of this chapter or until an electric distribution utility is no longer recovering its transition or stranded costs through a competitive transition charge or intangible transition charge and all the customers of an electric distribution utility can choose an alternative provider of electric generation, whichever is shorter:

(A)  the total charges of an electric distribution utility for service to any customer who purchases generation from that utility shall not exceed the total charges that have been approved by the commission for such service as of the effective date of this chapter; and

(B)  for customers who purchase generation from a supplier other than the electric distribution utility, the charges of the utility for non-generation services that are regulated as of the effective date of this chapter, exclusive of the competitive transition charge and intangible transition charge, shall not exceed the non-generation charges that have been approved by the commission for such service as of the effective date of this chapter.

(ii)  In addition to the rate cap set forth in subparagraph (i), for a period of nine years from the effective date of this chapter or until an electric distribution utility is no longer recovering its transition or stranded costs through a competitive transition charge or intangible transition charge and all customers of an electric distribution utility can choose an alternative provider of electric generation, whichever is shorter, the generation component of a utility's charges to customers who purchase generation from the utility, including the competitive transition charge and intangible transition charge, shall not exceed the generation component charged to the customers that has been approved by the commission for such service as of the effective date of this chapter.

(iii)  An electric distribution utility may seek, and the commission may approve, an exception to the limitations set forth in subparagraphs (i) and (ii) only in any of the following circumstances:

(A)  The electric distribution utility meets the requirements for extraordinary rate relief under section 1308(e) (relating to voluntary changes in rates).

(B)  Either the electric distribution utility is required to begin payment under contracts with nonutility generation projects that have received commission orders, has been unable to mitigate such costs, such costs are not recoverable in a competitive generation market and such costs were not previously covered in the competitive transition charge or intangible transition charge, or the utility prudently incurs costs related to cancellation, buyout, buydown or renegotiation of nonutility generating project obligations of the utility consistent with section 527 (relating to cogeneration rules and regulations) and such costs were not previously covered in the competitive transition charge or intangible transition charge. Costs related to cancellation, buyout, buydown or renegotiation shall be recovered from ratepayers over a period not to exceed three years, unless the commission determines within its discretion to require a longer recovery period due to the magnitude of such costs, but shall be accounted for by the utility on a levelized basis over the total period in which the generation portion of the utility's rates are capped.

(C)  The electric distribution utility is subject to significant increases in the rates of Federal or State taxes or other significant changes in law or regulations that would not allow the utility to earn a fair rate of return.

(D)  The electric distribution utility is subject to significant increases in the unit rate of fuel for utility generation or the price of purchased power that are outside of the control of the utility and that would not allow the utility to earn a fair rate of return.

(E)  The electric distribution utility is directed by the commission or an independent system operator or its functional equivalent to make expenditures to repair or upgrade its transmission or distribution system.

(F)  The electric distribution utility seeks to increase its allowance for nuclear decommissioning costs to reflect new information not available at the time the utility's existing rates were determined, and such costs are not recoverable in the competitive generation market and are not covered in the competitive transition charge or intangible transition charge, and such costs would not allow the utility to earn a fair rate of return.

(G)  As permitted by paragraph (16).

(iv)  Consistent with the requirements of due process, the commission may expedite proceedings that invoke the provisions of subparagraph (iii).

(v)  If an electric distribution utility rolls its energy cost rate into base rates at a combined level that does not exceed its combined level of such rates which have been approved by the commission as of the effective date of this chapter, the utility shall not be required to reduce its capped rates below the capped level upon the complaint of any party if the commission determines that any excess earnings achieved under the cap are being utilized to mitigate transition or stranded costs for the benefit of ratepayers or to offset other known and measurable cost increases that would be recoverable under traditional ratemaking but are not included within the capped rates.

(vi)  This paragraph shall not apply to new services offered for the first time after the effective date of this chapter.

(5)  The commission may permit, but shall not require, an electric utility to divest itself of facilities or to reorganize its corporate structure.

(6)  Consistent with the provision of section 2806, the commission shall require that a public utility that owns or operates jurisdictional transmission and distribution facilities shall provide transmission and distribution service to all retail electric customers in their service territory and to electric cooperative corporations and electric generation suppliers, affiliated or nonaffiliated, on rates, terms of access and conditions that are comparable to the utility's own use of its system.

(7)  The commission shall require that restructuring of the electric utility industry be implemented in a manner that does not unreasonably discriminate against one customer class to the benefit of another.

(8)  The commission shall establish for each electric utility an appropriate cost-recovery mechanism which is designed to fully recover the electric utility's universal service and energy conservation costs over the life of these programs.

(9)  The commission shall ensure that universal service and energy conservation policies, activities and services are appropriately funded and available in each electric distribution territory. Policies, activities and services under this paragraph shall be funded in each electric distribution territory by nonbypassable, competitively neutral cost-recovery mechanisms that fully recover the costs of universal service and energy conservation services. The commission shall encourage the use of community-based organizations that have the necessary technical and administrative experience to be the direct providers of services or programs which reduce energy consumption or otherwise assist low-income customers to afford electric service. Programs under this paragraph shall be subject to the administrative oversight of the commission which will ensure that the programs are operated in a cost-effective manner.

(10)  The commission shall establish rates for jurisdictional transmission and distribution services and shall continue to regulate distribution services for new and existing customers in accordance with this chapter and Chapter 13 (relating to rates and rate making).

(11)  The time line for the transition to and phase-in of direct access to competitive electric generation shall be in accordance with section 2806.

(12)  The commission has the authority to order utility participation in retail access pilot programs as set forth in section 2806 and as further implemented or modified by the commission, with direct access to begin on April 1, 1997. The commission shall conduct milestone reviews of the transition to retail electric generation competition to assure a technically workable and equitable transition period.

(13)  Consistent with section 2808 (relating to competitive transition charge), the commission has the power and duty to approve a competitive transition charge for the recovery of transition or stranded costs it determines to be just and reasonable to recover from ratepayers.

(14)  The transition to a competitive generation market shall be orderly, protect electric system reliability, be fair to ratepayers and provide the investors in Pennsylvania electric utilities with a fair opportunity to fully recover the amount of transition or stranded costs that the commission determines to be just and reasonable.

(15)  At the time each utility files its restructuring plan with the commission, the utility shall submit an initial plan that sets forth how it shall meet its universal service and energy conservation obligations.

(16)  The following shall apply:

(i)  The commission shall issue regulations that permit the electric distribution company to recover any change in its State tax liability under sections 2806(h), 2809(c) (relating to requirements for electric generation suppliers) and 2810 (relating to revenue-neutral reconciliation) or in its liability under 52 Pa. Code §§ 69.51 through 69.56 (relating to inclusion of State taxes and gross receipts taxes in base rates) to the extent that the resulting rate does not exceed the rate cap established in this section except as provided in this chapter.

(ii)  With regard to any portion of the change in an electric distribution company's tax liability under section 2810 which would cause it to exceed the rate cap, the electric distribution company may file a single issue rate proceeding under section 1308(a) to recover that amount. The commission shall adjudicate, within 60 days, whether the resulting rates are just and reasonable.

(iii)  With regard to any portion of the change in an electric distribution company's tax liability under sections 2806(h) and 2809(c) which would cause it to exceed the price cap, upon certification to the commission by affidavit that the electric distribution company has not collected the taxes due pursuant to the tariff indemnification provisions required by section 2810(m) and that the electric distribution company and the Department of Revenue have not collected the taxes due pursuant to the other means set forth in sections 2806(g)(3)(i) and (ii) and 2809(c) to recover the taxes due and any interest thereon, the electric distribution utility shall be permitted to recover that amount in the State Tax Adjustment Surcharge.

Cross References.  Section 2804 is referred to in sections 2803, 2806, 2807, 2812 of this title.



Section 2805 - Regionalism and reciprocity

§ 2805.  Regionalism and reciprocity.

(a)  Other states.--The commission shall take all necessary and appropriate steps to encourage interstate power pools to enhance competition and to complement industry restructuring on a regional basis. The Commonwealth, the commission and Pennsylvania electric utilities shall work with the Federal Government, other states in the region and interstate power pools to accomplish the goals of restructuring and to establish independent system operators or their functional equivalents to operate the transmission system and interstate power pools. The commission, Pennsylvania electric utilities and all electricity suppliers shall work with the Federal Government, other states in the region, the North American Electric Reliability Council and its regional coordinating councils or their successors, interstate power pools, and with the independent system operator or its functional equivalent to ensure the continued provision of adequate, safe and reliable electric service to the citizens and businesses of this Commonwealth.

(b)  Electric cooperatives, municipalities and other electric generation suppliers.--

(1)  In order to make the benefits of competition in the generation and sale of electricity as widely available as possible to retail customers and to provide open, fair and nondiscriminatory access to all electric generation suppliers:

(i)  Consistent with 15 Pa.C.S. Ch. 74 (relating to generation choice for customers of electric cooperatives), no electric cooperative or municipality which distributes electricity to end-use customers may utilize the transmission or distribution system of an electric utility regulated by the commission for the purpose of supplying electricity to an end-use customer unless the electric cooperative or municipality provides open and nondiscriminatory access and allows other electric generation suppliers to utilize its facilities, including any facilities it is entitled to provide to third parties pursuant to contract, to make sales to the end-use customers it serves. A borough may prohibit electric generation suppliers from serving end-use customers within its borough limits; however, such a borough shall be prohibited from providing generation service to end-use customers outside of its borough limits which it did not serve prior to the effective date of this chapter.

(ii)  The commission shall require any electric cooperative seeking a certificate under 15 Pa.C.S. Ch. 74 to provide open and nondiscriminatory access to its transmission and distribution facilities as a condition to the granting of the certificate.

(iii)  The reliability of the transmission service provided to electric cooperative corporations must be comparable to the reliability which the transmission supplier provides at the wholesale level.

(2)  No electric utility regulated by the commission and no affiliate of such electric utility may use the distribution system of another electric utility regulated by the commission or make sales to end-use customers in another electric utility's service territory unless the commission has approved a restructuring plan for the supplying electric utility which provides for direct access comparable to the direct access provided under the approved plan of the electric utility operating the distribution system in the location where the supplying electric utility seeks to sell electricity to an end-use customer. No electric utility regulated by the commission and no affiliate of such electric utility may use the distribution system of an electric cooperative corporation or make sales to end-use customers in the territory of an electric cooperative corporation unless the commission has approved a restructuring plan for the supplying electric utility.



Section 2806 - Implementation, pilot programs and performance-based rates

§ 2806.  Implementation, pilot programs and performance-based rates.

(a)  General rule.--The generation of electricity shall no longer be regulated as a public utility service or function except as otherwise provided for in this chapter at the conclusion of a transition and phase-in period beginning on the effective date of this chapter and ending, consistent with the commission's discretion under this section, January 1, 2001. As of January 1, 2001, consistent with the commission's discretion under this section, all customers of electric distribution companies in this Commonwealth shall have the opportunity to purchase electricity from their choice of electric generation suppliers. The ultimate choice of the electric generation supplier is to rest with the consumer.

(b)  Schedule.--Recognizing that approximately 5% of the peak load will have retail access through pilot programs, the following schedule for phased implementation of retail access shall be adhered to unless a determination is made by the commission under subsection (c):

(1)  As of January 1, 1999, a maximum of 33% of the peak load of each customer class shall have the opportunity for direct access.

(2)  As of January 1, 2000, a maximum of 66% of the peak load of each customer class shall have the opportunity for direct access.

(3)  As of January 1, 2001, all customers of electric distribution companies in this Commonwealth shall have the opportunity for direct access.

(4)  The commission shall establish regulations specifying that, within each customer class, the customers that are eligible for direct access prior to full direct access shall be determined on a first-come-first-served basis unless otherwise determined by the commission through regulation, in the context of restructuring plans, or in other appropriate administrative proceedings, to prevent competitive disadvantages among similarly situated customers within a customer class.

(c)  Additional time.--

(1)  The commission may determine that an additional six-month transition period is necessary prior to the January 1, 1999, implementation date. A determination under this subsection must be made at least 45 days in advance of the scheduled date for implementation and must be based on one or more of the following considerations:

(i)  Implementation would materially affect the reliability of the electric system.

(ii)  Federal approvals necessary for the implementation of the provisions of this chapter have not been granted.

(iii)  Communications and information systems necessary for the implementation of retail access have not been installed for reasons beyond the utility's control, as measured by appropriate industry standards.

(iv)  Pennsylvania generators would be disadvantaged due to lack of regional reciprocity with respect to direct access.

(v)  The interests of Pennsylvania consumers and the competitive position of Pennsylvania business and industry would be materially affected.

(vi)  Such other consideration as would materially affect the orderly implementation of the legislative purpose of this chapter under section 2802(12) through (21) (relating to declaration of policy).

(2)  Consistent with the considerations listed in paragraph (1), the commission may determine that an additional six-month transition period is necessary. This determination must be made by the commission by May 15, 1999.

(d)  Filing of restructuring plans.--All electric utilities in this Commonwealth shall submit to the commission, pursuant to a schedule to be determined by the commission in consultation with the electric utilities, beginning on April 1, 1997, but in no event later than September 30, 1997, a restructuring plan to implement direct access to a competitive market for the generation of electricity.

(e)  Contents of restructuring plans.--A restructuring plan under subsection (d) must include, consistent with the determinations of the commission, unbundled prices or rates for generation, jurisdictional transmission, distribution and other services; a proposed competitive transition charge; a proposed universal service and energy conservation cost-recovery mechanism; procedures for ensuring direct access to all licensed electric generation suppliers; a discussion of the impacts of the proposed plan on the utility's employees; and revised tariffs and rate schedules implementing the above.

(f)  Commission review.--The commission shall review the restructuring plan filed by each electric utility and shall, after open evidentiary hearings with proper notice and opportunity for all parties to cross-examine witnesses, issue an order accepting, modifying or rejecting such plan at the earliest date possible, but no later than nine months from the filing of such restructuring plan. If the commission rejects a restructuring plan, it shall state the specific reasons for rejection and direct the electric utility to file an alternative plan addressing these objections within 30 days of the entry date of the commission order rejecting the plan. The commission shall review the alternative plan, solicit comments from interested parties and issue a final order within 45 days of the filing of the revised plan.

(g)  Retail access pilot programs.--As of the effective date of this chapter, the commission has authority to order electric utilities to submit proposals for retail access pilot programs to begin April 1, 1997. The commission shall provide guidelines for retail access pilot programs by order.

(1)  In order to determine whether all customers classes can benefit from competitive markets, utilities shall tailor proposed retail access pilot programs to accommodate the specific geographic, demographic and socioeconomic characteristics of their customer base. Retail access pilot programs must include an equal opportunity for the broadest practical direct access by all customer classes to electric generation suppliers.

(2)  The minimum period of time for a retail access pilot program shall be one year and shall include an evaluation process as directed by the commission.

(3)  In order to ensure the safety and reliability of the generation of electricity in this Commonwealth, participation in the retail access pilot programs shall be limited to electricity suppliers subject to commission licensure or certification.

(i)  Each participating electricity supplier shall do all of the following:

(A)  Certify to the commission that it will pay and in subsequent years has paid the full amount of taxes imposed by Articles II and XI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, and any tax imposed by this chapter.

(B)  Provide the commission with the address of the participant's principal office in this Commonwealth or the address of the participant's registered agent in this Commonwealth, the latter being the address at which the participant may be served process.

(C)  Agree that it shall be subject to all taxes imposed by the Tax Reform Code of 1971 and any tax imposed by this chapter.

(ii)  Failure of an electricity supplier to pay a tax referred to in subparagraph (i) or to otherwise comply with the provisions of this paragraph shall be cause for the commission to revoke the license of the electricity supplier.

(iii)  If an electricity supplier, other than an electric distribution company, does not pay the tax imposed upon gross receipts under section 1101 of the Tax Reform Code of 1971 or this chapter, the electric distribution company to whose retail customer the electricity supplier provided generation service shall remit the unpaid tax, as a tax on the use of electricity in this Commonwealth, to the Department of Revenue and may collect or seek reimbursement of the tax so paid from the electricity provider or any other appropriate party that used the electricity in this Commonwealth. The department shall collect and enforce the use tax herein provided under section 1102 of the Tax Reform Code of 1971. Failure of the electric distribution company to pay the amount within 30 days after notice provided by the department shall cause interest to be imposed on the electric distribution company in accordance with Article XI of the Tax Reform Code of 1971. Interest shall be calculated from the 31st day after the department gives the notice required in this subparagraph. An electric distribution company or other appropriate person may challenge the imposition of the tax and interest by filing a petition with the department not later than 30 days after the date on which the tax became due.

(4)  The percentage of utility load committed to a retail access pilot program must be approximately 5% of utility's peak load for each customer class. Waivers of this condition may be considered by the commission for economic development purposes or special circumstances.

(h)  Flexible pricing.--In addition to the implicit authority of the commission under section 501 (relating to general powers), the commission has the authority to approve flexible pricing and flexible rates, including negotiated, contract-based tariffs designed to meet the specific needs of a utility customer and to address competitive alternatives.

(i)  Performance-based rates and alternative regulation.--The commission has authority to use performance-based rates as an alternative to existing rate base/rate of return ratemaking, subject to the restrictions pertaining to rate caps in section 2804(4) (relating to standards for restructuring of electric industry).

Cross References.  Section 2806 is referred to in sections 2804, 2807, 2810, 2812 of this title; section 7405 of Title 15 (Corporations and Unincorporated Associations).



Section 2806.1 - Energy efficiency and conservation program

§ 2806.1.  Energy efficiency and conservation program.

(a)  Program.--The commission shall, by January 15, 2009, adopt an energy efficiency and conservation program to require electric distribution companies to adopt and implement cost-effective energy efficiency and conservation plans to reduce energy demand and consumption within the service territory of each electric distribution company in this Commonwealth. The program shall include:

(1)  Procedures for the approval of plans submitted under subsection (b).

(2)  An evaluation process, including a process to monitor and verify data collection, quality assurance and results of each plan and the program.

(3)  An analysis of the cost and benefit of each plan submitted under subsection (b) in accordance with a total resource cost test approved by the commission.

(4)  An analysis of how the program and individual plans will enable each electric distribution company to achieve or exceed the requirements for reduction in consumption under subsections (c) and (d).

(5)  Standards to ensure that each plan includes a variety of energy efficiency and conservation measures and will provide the measures equitably to all classes of customers.

(6)  Procedures to make recommendations as to additional measures that will enable an electric distribution company to improve its plan and exceed the required reductions in consumption under subsections (c) and (d).

(7)  Procedures to require that electric distribution companies competitively bid all contracts with conservation service providers.

(8)  Procedures to review all proposed contracts prior to the execution of the contract with conservation service providers to implement the plan. The commission may order the modification of a proposed contract to ensure that the plan meets the requirements for reduction in demand and consumption under subsections (c) and (d).

(9)  Procedures to ensure compliance with requirements for reduction in consumption under subsections (c) and (d).

(10)  A requirement for the participation of conservation service providers in the implementation of all or part of a plan.

(11)  Cost recovery to ensure that measures approved are financed by the same customer class that will receive the direct energy and conservation benefits.

(b)  Duties of electric distribution companies.--

(1)  (i)  By July 1, 2009, each electric distribution company shall develop and file an energy efficiency and conservation plan with the commission for approval to meet the requirements of subsection (a) and the requirements for reduction in consumption under subsections (c) and (d). The plan shall be implemented upon approval by the commission. The following are the plan requirements:

(A)  The plan shall include specific proposals to implement energy efficiency and conservation measures to achieve or exceed the required reductions in consumption under subsections (c) and (d).

(B)  A minimum of 10% of the required reductions in consumption under subsections (c) and (d) shall be obtained from units of Federal, State and local government, including municipalities, school districts, institutions of higher education and nonprofit entities.

(C)  The plan shall explain how quality assurance and performance will be measured, verified and evaluated.

(D)  The plan shall state the manner in which the plan will achieve the requirements of the program under subsection (a) and will achieve or exceed the required reductions in consumption under subsections (c) and (d).

(E)  The plan shall include a contract with one or more conservation service providers selected by competitive bid to implement the plan or a portion of the plan as approved by the commission.

(F)  The plan shall include estimates of the cost of implementation of the energy efficiency and conservation measures in the plan.

(G)  The plan shall include specific energy efficiency measures for households at or below 150% of the Federal poverty income guidelines. The number of measures shall be proportionate to those households' share of the total energy usage in the service territory. The electric distribution company shall coordinate measures under this clause with other programs administered by the commission or another Federal or State agency. The expenditures of an electric distribution company under this clause shall be in addition to expenditures made under 52 Pa. Code Ch. 58 (relating to residential low income usage reduction programs).

(H)  The plan shall include a proposed cost-recovery tariff mechanism, in accordance with section 1307 (relating to sliding scale of rates; adjustments), to fund the energy efficiency and conservation measures and to ensure full and current recovery of the prudent and reasonable costs of the plan, including administrative costs, as approved by the commission.

(I)  The electric distribution company shall demonstrate that the plan is cost effective using a total resource cost test approved by the commission and provides a diverse cross section of alternatives for customers of all rate classes.

(J)  The plan shall require an annual independent evaluation of its cost-effectiveness and a full review of the results of each five-year plan required under subsection (c)(3) and, to the extent practical, how the plan will be adjusted on a going-forward basis as a result of the evaluation.

(K)  The plan shall include an analysis of the electric distribution company's administrative costs.

(ii)  A new plan shall be filed with the commission every five years or as otherwise required by the commission. The plan shall set forth the manner in which the company will meet the required reductions in consumption under subsections (c) and (d).

(iii)  No more than 2% of funds available to implement a plan under this subsection shall be allocated for experimental equipment or devices.

(2)  The commission shall direct an electric distribution company to modify or terminate any part of a plan approved under this section if, after an adequate period for implementation, the commission determines that an energy efficiency or conservation measure included in the plan will not achieve the required reductions in consumption in a cost-effective manner under subsections (c) and (d).

(3)  If part of a plan is modified or terminated under paragraph (2), the electric distribution company shall submit a revised plan describing actions to be taken to offer substitute measures or to increase the availability of existing measures in the plan to achieve the required reductions in consumption under subsections (c) and (d).

(c)  Reductions in consumption.--The plans adopted under subsection (b) shall reduce electric consumption as follows:

(1)  By May 31, 2011, total annual weather-normalized consumption of the retail customers of each electric distribution company shall be reduced by a minimum of 1%. The 1% load reduction in consumption shall be measured against the electric distribution company's expected load as forecasted by the commission for June 1, 2009, through May 31, 2010, with provisions made for weather adjustments and extraordinary loads that the electric distribution company must serve.

(2)  By May 31, 2013, the total annual weather-normalized consumption of the retail customers of each electric distribution company shall be reduced by a minimum of 3%. The 3% load reduction in consumption shall be measured against the electric distribution company's expected load as forecasted by the commission for June 1, 2009, through May 31, 2010, with provisions made for weather adjustments and extraordinary loads that the electric distribution company must serve.

(3)  By November 30, 2013, and every five years thereafter, the commission shall evaluate the costs and benefits of the program established under subsection (a) and of approved energy efficiency and conservation plans submitted to the program. The evaluation shall be consistent with a total resource cost test or a cost-benefit analysis determined by the commission. If the commission determines that the benefits of the program exceed the costs, the commission shall adopt additional required incremental reductions in consumption.

(d)  Peak demand.--The plans adopted under subsection (b) shall reduce electric demand as follows:

(1)  By May 31, 2013, the weather-normalized demand of the retail customers of each electric distribution company shall be reduced by a minimum of 4.5% of annual system peak demand in the 100 hours of highest demand. The reduction shall be measured against the electric distribution company's peak demand for June 1, 2007, through May 31, 2008.

(2)  By November 30, 2013, the commission shall compare the total costs of energy efficiency and conservation plans implemented under this section to the total savings in energy and capacity costs to retail customers in this Commonwealth or other costs determined by the commission. If the commission determines that the benefits of the plans exceed the costs, the commission shall set additional incremental requirements for reduction in peak demand for the 100 hours of greatest demand or an alternative reduction approved by the commission. Reductions in demand shall be measured from the electric distribution company's peak demand for the period from June 1, 2011, through May 31, 2012. The reductions in consumption required by the commission shall be accomplished no later than May 31, 2017.

(e)  Commission approval.--

(1)  The commission shall conduct a public hearing on each plan and allow for the submission of recommendations by the Office of Consumer Advocate and the Office of Small Business Advocate and by members of the public as to how the electric distribution company could improve its plan or exceed the required reductions in consumption under subsections (c) and (d).

(2)  The commission shall approve or disapprove a plan filed under subsection (b) within 120 days of submission. The following shall apply to an order disapproving a plan:

(i)  The commission shall describe in detail the reasons for the disapproval.

(ii)  The electric distribution company shall have 60 days to file a revised plan to address the deficiencies identified by the commission. The revised plan shall be approved or disapproved by the commission within 60 days.

(f)  Penalties.--

(1)  The following shall apply for failure to submit a plan:

(i)  An electric distribution company that fails to file a plan under subsection (b) shall be subject to a civil penalty of $100,000 per day until the plan is filed.

(ii)  An electric distribution company that fails to file a revised plan under subsection (e)(2)(ii) shall be subject to a civil penalty of $100,000 per day until the plan is filed.

(iii)  Penalties collected under this paragraph shall be deposited in the low-income electric customer assistance program of the energy distribution company for the respective service territory.

(2)  The following shall apply to an electric distribution company that fails to achieve the reductions in consumption required under subsection (c) or (d):

(i)  The electric distribution company shall be subject to a civil penalty not less than $1,000,000 and not to exceed $20,000,000 for failure to achieve the required reductions in consumption under subsection (c) or (d). Any penalty paid by an electric distribution company under this subparagraph shall not be recoverable from ratepayers.

(ii)  If an electric distribution company fails to achieve the required reductions in consumption under subsection (c) or (d), responsibility to achieve the reductions in consumption shall be transferred to the commission. The commission shall do all of the following:

(A)  Implement a plan to achieve the required reductions in consumption under subsection (c) or (d).

(B)  Contract with conservation service providers as necessary to implement any portion of the plan.

(g)  Limitation on costs.--The total cost of any plan required under this section shall not exceed 2% of the electric distribution company's total annual revenue as of December 31, 2006. The provisions of this paragraph shall not apply to the cost of low-income usage reduction programs established under 52 Pa. Code Ch. 58 (relating to residential low income usage reduction programs).

(h)  Costs.--The commission shall recover from electric distribution companies the costs of implementing the program established under this section.

(i)  Report.--The following shall apply:

(1)  Each electric distribution company shall submit an annual report to the commission relating to the results of the energy efficiency and conservation plan within each electric distribution service territory. The report shall include all of the following:

(i)  Documentation of program expenditures.

(ii)  Measurement and verification of energy savings under the plan.

(iii)  Evaluation of the cost-effectiveness of expenditures.

(iv)  Any other information required by the commission.

(2)  Beginning five years following the effective date of this section and annually thereafter, the commission shall submit a report to the Consumer Protection and Professional Licensure Committee of the Senate and the Consumer Affairs Committee of the House of Representatives.

(j)  Existing funding sources.--Each electric distribution company shall, upon request by any person, provide a list of all eligible Federal and State funding programs available to ratepayers for energy efficiency and conservation. The list shall be posted on the electric distribution company's Internet website.

(k)  Recovery.--

(1)  An electric distribution company shall recover on a full and current basis from customers, through a reconcilable adjustment clause under section 1307, all reasonable and prudent costs incurred in the provision or management of a plan provided under this section. This paragraph shall apply to all electric distribution companies, including electric distribution companies subject to generation or other rate caps.

(2)  Except as set forth in paragraph (3), decreased revenues of an electric distribution company due to reduced energy consumption or changes in energy demand shall not be a recoverable cost under a reconcilable automatic adjustment clause.

(3)  Decreased revenue and reduced energy consumption may be reflected in revenue and sales data used to calculate rates in a distribution-base rate proceeding filed by an electric distribution company under section 1308 (relating to voluntary changes in rates).

(l)  Applicability.--This section shall not apply to an electric distribution company with fewer than 100,000 customers.

(m)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Conservation service provider."  An entity that provides information and technical assistance on measures to enable a person to increase energy efficiency or reduce energy consumption and that has no direct or indirect ownership, partnership or other affiliated interest with an electric distribution company.

"Electric distribution company total annual revenue."  Amounts paid to the electric distribution company for generation, transmission, distribution and surcharges by retail customers.

"Energy efficiency and conservation measures."

(1)  Technologies, management practices or other measures employed by retail customers that reduce electricity consumption or demand if all of the following apply:

(i)  The technology, practice or other measure is installed on or after the effective date of this section at the location of a retail customer.

(ii)  The technology, practice or other measure reduces consumption of energy or peak load by the retail customer.

(iii)  The cost of the acquisition or installation of the measure is directly incurred in whole or in part by the electric distribution company.

(2)  Energy efficiency and conservation measures shall include solar or solar photovoltaic panels, energy efficient windows and doors, energy efficient lighting, including exit sign retrofit, high bay fluorescent retrofit and pedestrian and traffic signal conversion, geothermal heating, insulation, air sealing, reflective roof coatings, energy efficient heating and cooling equipment or systems and energy efficient appliances and other technologies, practices or measures approved by the commission.

"Peak demand."  The highest electrical requirement occurring during a specified period. For an electric distribution company, the term shall mean the sum of the metered consumption for all retail customers over that period.

"Quality assurance."  All of the following:

(1)  The auditing of buildings, equipment and processes to determine the cost-effectiveness of energy efficiency and conservation measures using nationally recognized tools and certification programs.

(2)  Independent inspection of completed energy efficiency and conservation measures completed by third-party entities to evaluate the quality of the completed measure.

"Real-time price."  A rate that directly reflects the different cost of energy during each hour.

"Time-of-use rate."  A rate that reflects the costs of serving customers during different time periods, including off-peak and on-peak periods, but not as frequently as each hour.

"Total resource cost test."  A standard test that is met if, over the effective life of each plan not to exceed 15 years, the net present value of the avoided monetary cost of supplying electricity is greater than the net present value of the monetary cost of energy efficiency conservation measures.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 added section 2806.1. See the preamble to Act 129 of 2008 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 2806.2 - Energy efficiency and conservation

§ 2806.2.  Energy efficiency and conservation.

(a)  Registry.--The commission shall, by March 1, 2009, establish a registry of approved persons qualified to provide conservation services to all classes of customers. In order to be included in the registry, a conservation service provider must meet experience and other qualifications determined by the commission.

(b)  Application.--The commission shall develop an application for registration under subsection (a) and may charge a reasonable registration fee.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 added section 2806.2. See the preamble to Act 129 of 2008 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 2807 - Duties of electric distribution companies

§ 2807.  Duties of electric distribution companies.

(a)  General rule.--Each electric distribution company shall maintain the integrity of the distribution system at least in conformity with the National Electric Safety Code and such other standards practiced by the industry in a manner sufficient to provide safe and reliable service to all customers connected to the system consistent with this title and the commission's regulations. In performing such duties, the electric distribution company shall implement procedures to require all electric generation suppliers to deliver energy to the electric distribution company at locations and in amounts which are adequate to meet the energy supplier's obligations to its customers. Subject to commission approval, the electric distribution company may require that the customer install, at the customer's expense, enhanced metering capability sufficient to match the energy delivered by the electric generation suppliers with consumption by the customer.

(b)  Procedures for review by the commission.--There shall be a rebuttable presumption that the electric distribution company has the ability to receive energy at all points on its system sufficient to meet the needs of all electric generation suppliers' customers on its system. The electric distribution company shall not have an obligation to install nonstandard facilities, either as to type or location, for the purpose of receiving energy from the energy supplier unless the energy supplier or its customer pays the full cost of these facilities. Nothing in this chapter shall prevent the electric distribution company from upgrading its system to meet changing customer requirements consistent with the requirements of section 1501 (relating to character of service and facilities), and the commission may establish incentive programs to encourage such system upgrades. Disputes concerning facilities shall be subject to the jurisdiction of the commission and may be initiated by the filing of a complaint under section 701 (relating to complaints) by the electric generation supplier or the customer.

(c)  Customer billing.--Subject to the right of an end-use customer to choose to receive separate bills from its electric generation supplier, the electric distribution company may be responsible for billing customers for all electric services, consistent with the regulations of the commission, regardless of the identity of the provider of those services.

(1)  Customer bills shall contain unbundled charges sufficient to enable the customer to determine the basis for those charges.

(2)  If services are provided by an entity other than the electric distribution company, the entity that provides those services shall furnish to the electric distribution company billing data sufficient to enable the electric distribution company to bill customers.

(3)  The electric distribution company shall not be required to forward payment to entities providing services to customers, and on whose behalf the electric distribution company is billing those customers, before the electric distribution company has received payment for those services from customers.

(d)  Consumer protections and customer service.--The electric distribution company shall continue to provide customer service functions consistent with the regulations of the commission, including meter reading, complaint resolution and collections. Customer services shall, at a minimum, be maintained at the same level of quality under retail competition.

(1)  The commission shall establish regulations to ensure that an electric distribution company does not change a customer's electricity supplier without direct oral confirmation from the customer of record or written evidence of the customer's consent to a change of supplier.

(2)  The commission shall establish regulations to require each electric distribution company, electricity supplier, marketer, aggregator and broker to provide adequate and accurate customer information to enable customers to make informed choices regarding the purchase of all electricity services offered by that provider. Information shall be provided to consumers in an understandable format that enables consumers to compare prices and services on a uniform basis.

(3)  Prior to the implementation of any restructuring plan under section 2806 (relating to implementation, pilot programs and performance-based rates), each electric distribution company, in conjunction with the commission, shall implement a consumer education program informing customers of the changes in the electric utility industry. The program shall provide consumers with information necessary to help them make appropriate choices as to their electric service. The education program shall be subject to approval by the commission.

(e)  Obligation to serve.--A default service provider's obligation to provide electric generation supply service following the expiration of a generation rate cap specified under section 2804(4) (relating to standards for restructuring of electric industry) or a restructuring plan under section 2806(f) is revised as follows:

(1)  While an electric distribution company collects either a competitive transition charge or an intangible transition charge or until 100% of its customers have choice, whichever is longer, the electric distribution company shall continue to have the full obligation to serve, including the connection of customers, the delivery of electric energy and the production or acquisition of electric energy for customers.

(2)  (Deleted by amendment).

(3)  (Deleted by amendment).

(3.1)  Following the expiration of an electric distribution company's obligation to provide electric generation supply service to retail customers at capped rates, if a customer contracts for electric generation supply service and the chosen electric generation supplier does not provide the service or if a customer does not choose an alternative electric generation supplier, the default service provider shall provide electric generation supply service to that customer pursuant to a commission-approved competitive procurement plan. The electric power acquired shall be procured through competitive procurement processes and shall include one or more of the following:

(i)  Auctions.

(ii)  Requests for proposal.

(iii)  Bilateral agreements entered into at the sole discretion of the default service provider which shall be at prices which are:

(A)  no greater than the cost of obtaining generation under comparable terms in the wholesale market, as determined by the commission at the time of execution of the contract; or

(B)  consistent with a commission-approved competition procurement process. Any agreement between affiliated parties shall be subject to review and approval of the commission under Chapter 21 (relating to relations with affiliated interests). In no case shall the cost of obtaining generation from any affiliated interest be greater than the cost of obtaining generation under comparable terms in the wholesale market at the time of execution of the contract.

(3.2)  The electric power procured pursuant to paragraph (3.1) shall include a prudent mix of the following:

(i)  Spot market purchases.

(ii)  Short-term contracts.

(iii)  Long-term purchase contracts, entered into as a result of an auction, request for proposal or bilateral contract that is free of undue influence, duress or favoritism, of more than four and not more than 20 years. The default service provider shall have sole discretion to determine the source and fuel type. Long-term purchase contracts under this subparagraph may not constitute more than 25% of the default service provider's projected default service load unless the commission, after a hearing, determines for good cause that a greater portion of load is necessary to achieve least cost procurement. This subparagraph shall not apply to contracts executed under paragraph (5).

(3.3)  The commission may determine that a contract is required to be extended for a longer term of up to 20 years, if the extension is necessary to ensure adequate and reliable service at least cost to customers over time.

(3.4)  The prudent mix of contracts entered into pursuant to paragraphs (3.2) and (3.3) shall be designed to ensure:

(i)  Adequate and reliable service.

(ii)  The least cost to customers over time.

(iii)  Compliance with the requirements of paragraph (3.1).

(3.5)  Except as set forth in paragraph (5)(ii), the provisions of this section shall apply to any type of energy purchased by a default service provider to provide electric generation supply service, including energy or alternative energy portfolio standards credits required to be purchased under the act of November 30, 2004 (P.L.1672, No.213), known as the Alternative Energy Portfolio Standards Act. The commission shall apply paragraph (3.4) to comparable types of energy sources.

(3.6)  The default service provider shall file a plan for competitive procurement with the commission and obtain commission approval of the plan considering the standards in paragraphs (3.1), (3.2), (3.3) and (3.4) before the competitive process is implemented. The commission shall hold hearings as necessary on the proposed plan. If the commission fails to issue a final order on the plan within nine months of the date that the plan is filed, the plan shall be deemed to be approved and the default service provider may implement the plan as filed. Costs incurred through an approved competitive procurement plan shall be deemed to be the least cost over time as required under paragraph (3.4)(ii).

(3.7)  At the time the commission evaluates the plan and prior to approval, in determining if the default electric service provider's plan obtains generation supply at the least cost, the commission shall consider the default service provider's obligation to provide adequate and reliable service to customers and that the default service provider has obtained a prudent mix of contracts to obtain least cost on a long-term, short-term and spot market basis and shall make specific findings which shall include the following:

(i)  The default service provider's plan includes prudent steps necessary to negotiate favorable generation supply contracts.

(ii)  The default service provider's plan includes prudent steps necessary to obtain least cost generation supply contracts on a long-term, short-term and spot market basis.

(iii)  Neither the default service provider nor its affiliated interest has withheld from the market any generation supply in a manner that violates Federal law.

(3.8)  Notwithstanding sections 508 (relating to power of the commission to vary, reform and revise contracts) and 2102 (relating to approval of contracts with affiliated interests), the commission may modify contracts or disallow costs only when the party seeking recovery of the costs of a procurement plan is, after hearing, found to be at fault for the following:

(i)  not complying with the commission-approved procurement plan; or

(ii)  the commission of fraud, collusion or market manipulation with regard to these contracts.

(3.9)  The default service provider shall have the right to recover on a full and current basis, pursuant to a reconcilable automatic adjustment clause under section 1307 (relating to sliding scale of rates; adjustments), all reasonable costs incurred under this section and a commission-approved competitive procurement plan.

(4)  If a customer that chooses an alternative supplier and subsequently desires to return to the local distribution company for generation service, the local distribution company shall treat that customer exactly as it would any new applicant for energy service.

(5)  (i)  Notwithstanding paragraph (3.1), the electric distribution company or commission-approved alternative supplier may, in its sole discretion, offer large customers with a peak demand of 15 megawatts or greater at one meter at a location in its service territory any negotiated rate for service at all of the customers' locations within the service territory for any duration agreed upon by the electric distribution company or commission-approved alternative supplier and the large customer. The commission shall permit, but shall not require, an electric distribution company or commission-approved alternative supplier to provide service to large customers under this paragraph. Contract rates entered into under this paragraph shall be subject to review by the commission in order to ensure that all costs related to the rates are borne by the parties to the contract and that no costs related to the rates are borne by other customers or customer classes. If no costs related to the rates are borne by other customers or customer classes, the commission shall approve the contract within 90 days of its filing, or it shall be deemed approved by operation of law upon expiration of the 90 days. Information submitted under this paragraph shall be subject to the commission's procedures for the filing of confidential and proprietary information.

(ii)  For purposes of providing service under this paragraph to customers with a peak demand of 20 megawatts or greater at one meter at a location within that distribution company's service territory, an electric distribution company that has completed its restructuring transition period as of the effective date of this paragraph may, in its sole discretion, acquire an interest in a generation facility or construct a generation facility specifically to meet the energy requirements of the customers, including the electric requirements of the customers' other billing locations within its service territory. The electric distribution company must commence construction of the generation facility or contract to acquire the generation interest within three years after the effective date of this paragraph, except that the electric distribution company may add to the generation facilities it commenced construction or contracted to acquire after this three-year period to serve additional load of customers for whom it commenced construction or contracted to acquire generation within three years. Nothing in this paragraph requires or authorizes the commission to require an electric distribution company to commence construction or acquire an interest in a generation facility. The electric distribution company's interest in the generation facility it built or contracted to acquire shall be no larger than necessary to meet peak demand of customers served under this subparagraph. During times when the customer's demand is less than the electric distribution company's generation interest, the electric distribution company may sell excess power on the wholesale market. At no time shall the costs associated with the generating facility interests be included in rate base or otherwise reflected in rates. The generation facility interests shall not be commission-regulated assets.

(6)  A default service plan approved by the commission prior to the effective date of this section shall remain in effect through its approved term. At its sole discretion, the default service provider may propose amendments to its approved plan that are consistent with this section, and the commission shall issue a decision whether to approve or disapprove the proposed amendments within nine months of the date that the amendments are filed. If the commission fails to issue a final order within nine months, the amendments shall be deemed to be approved and the default service provider may implement the amendments as filed.

(7)  The default service provider shall offer residential and small business customers a generation supply service rate that shall change no more frequently than on a quarterly basis. All default service rates shall be reviewed by the commission to ensure that the costs of providing service to each customer class are not subsidized by any other class.

(f)  Smart meter technology and time of use rates.--

(1)  Within nine months after the effective date of this paragraph, electric distribution companies shall file a smart meter technology procurement and installation plan with the commission for approval. The plan shall describe the smart meter technologies the electric distribution company proposes to install in accordance with paragraph (2).

(2)  Electric distribution companies shall furnish smart meter technology as follows:

(i)  Upon request from a customer that agrees to pay the cost of the smart meter at the time of the request.

(ii)  In new building construction.

(iii)  In accordance with a depreciation schedule not to exceed 15 years.

(3)  Electric distribution companies shall, with customer consent, make available direct meter access and electronic access to customer meter data to third parties, including electric generation suppliers and providers of conservation and load management services.

(4)  In no event shall lost or decreased revenues by an electric distribution company due to reduced electricity consumption or shifting energy demand be considered any of the following:

(i)  A cost of smart meter technology recoverable under a reconcilable automatic adjustment clause under section 1307(b), except that decreased revenues and reduced energy consumption may be reflected in the revenue and sales data used to calculate rates in a distribution rate base rate proceeding filed under section 1308 (relating to voluntary changes in rates).

(ii)  A recoverable cost.

(5)  By January 1, 2010, or at the end of the applicable generation rate cap period, whichever is later, a default service provider shall submit to the commission one or more proposed time-of-use rates and real-time price plans. The commission shall approve or modify the time-of-use rates and real-time price plan within six months of submittal. The default service provider shall offer the time-of-use rates and real-time price plan to all customers that have been provided with smart meter technology under paragraph (2)(iii). Residential or commercial customers may elect to participate in time-of-use rates or real-time pricing. The default service provider shall submit an annual report to the price programs and the efficacy of the programs in affecting energy demand and consumption and the effect on wholesale market prices.

(6)  The provisions of this subsection shall not apply to an electric distribution company with 100,000 or fewer customers.

(7)  An electric distribution company may recover reasonable and prudent costs of providing smart meter technology under paragraph (2)(ii) and (iii), as determined by the commission. This paragraph includes annual depreciation and capital costs over the life of the smart meter technology and the cost of any system upgrades that the electric distribution company may require to enable the use of the smart meter technology which are incurred after the effective date of this paragraph, less operating and capital cost savings realized by the electric distribution company from the installation and use of the smart meter technology. Smart meter technology shall be deemed to be a new service offered for the first time under section 2804(4)(vi). An electric distribution company may recover smart meter technology costs:

(i)  through base rates, including a deferral for future base rate recovery of current basis with carrying charge as determined by the commission; or

(ii)  on a full and current basis through a reconcilable automatic adjustment clause under section 1307.

(g)  Definition.--As used in this section, the term "smart meter technology" means technology, including metering technology and network communications technology capable of bidirectional communication, that records electricity usage on at least an hourly basis, including related electric distribution system upgrades to enable the technology. The technology shall provide customers with direct access to and use of price and consumption information. The technology shall also:

(1)  Directly provide customers with information on their hourly consumption.

(2)  Enable time-of-use rates and real-time price programs.

(3)  Effectively support the automatic control of the customer's electricity consumption by one or more of the following as selected by the customer:

(i)  the customer;

(ii)  the customer's utility; or

(iii)  a third party engaged by the customer or the customer's utility.

(July 17, 2007, P.L.120, No.36, eff. imd.; Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 amended subsec. (e) and added subsecs. (f) and (g).



Section 2808 - Competitive transition charge

§ 2808.  Competitive transition charge.

(a)  General rule.--To provide each electric utility with an opportunity to recover its transition or stranded costs following the commission's determination under subsection (c), every customer accessing the transmission or distribution network shall pay a competitive transition charge to the electric distribution company in whose certificated territory that customer is located. The costs to be recovered shall be allocated to customer classes in a manner that does not shift interclass or intraclass costs and maintains consistency with the allocation methodology for utility production plant accepted by the commission in the electric utility's most recent base rate proceeding. If a customer installs on-site generation which operates in parallel with other generation on the public utility's system and which significantly reduces the customer's purchases of electricity through the transmission and distribution network, the customer's fully allocated share of transition or stranded costs shall be recovered from the customer through a competitive transition charge. The recovery of transition or stranded costs associated with existing generating facilities is contingent on continued operation at reasonable availability levels of the generation facilities for which recovery has been approved, except when the generation facility is uneconomic on a production cost basis because of the transition to a competitive market.

(b)  Period for collecting competitive transition charge.--The competitive transition charge shall be included on bills to customers for a period not to exceed nine years from the effective date of this chapter unless an alternative payment methodology is mutually agreed upon by the customer and the utility or unless the commission in its discretion and for good cause shown orders an alternative payment period. In establishing the length of the period for collection of the competitive transition charge, the commission shall consider the effect on the ability of the Commonwealth to compete in attracting industry and jobs, on the financial health of electric utilities and other relevant factors.

(c)  Determination of competitive transition charge.--In determining the level of transition or stranded costs that an electric utility may recover through the competitive transition charge, the commission shall apply the following principles:

(1)  The commission shall allow recovery of regulatory assets and other deferred charges typically recoverable under current regulatory practice, the unfunded portion of the utility's projected nuclear generating plant decommissioning costs and cost obligations under contracts with nonutility generating projects that have received a commission order. Nothing in this chapter shall be construed as requiring an electric utility or a nonutility generating project to enter into an arrangement to buy down, buy out and terminate or otherwise restructure a contract or as authorizing the commission to require a utility to pursue such an arrangement with a nonutility generating project.

(2)  The commission shall allow recovery of an electric utility's prudently incurred costs related to cancellation, buyout, buydown or renegotiation of nonutility generating projects consistent with section 527 (relating to cogeneration rules and regulations).

(3)  The commission shall determine the level of other generation-related transition or stranded costs that may be recovered through the competitive transition charge.

(4)  The commission shall consider the extent to which the electric utility has undertaken efforts to mitigate generation-related transition or stranded costs by appropriate means in a manner that is reasonable under all of the circumstances, including consideration of whether mitigation has been commensurate with the magnitude of the electric utility's generation-related transition or stranded costs. During the transition period, electric utilities shall have the duty to mitigate generation-related transition or stranded costs to the extent practicable. Efforts may include the following:

(i)  Acceleration of depreciation and amortization of existing rate base generation assets.

(ii)  Minimization of new capital spending for existing rate base generation assets.

(iii)  Reallocation of depreciation reserves to existing rate base generation assets.

(iv)  Reduction of book assets by application of new proceeds of any sale of idle or underutilized existing rate base generation assets.

(v)  Maximization of market revenues from existing rate base generation assets.

(vi)  Issuance of securitized debt pursuant to the provisions of section 2812 (relating to approval of transition bonds).

(5)  Of equal importance to the mitigation efforts under paragraph (4), the commission shall consider efforts undertaken over time, prior to the enactment of this chapter, to reduce or moderate customer rate levels while maintaining safe and efficient operations.

(d)  Commission review.--As a component of its restructuring plan, each electric utility shall file with the commission a recovery plan, including a proposed competitive transition charge and supporting documentation. In evaluating a recovery plan and any proposed competitive transition charge, the commission shall schedule open evidentiary hearings with proper notice and opportunity for all parties to cross-examine witnesses as necessary.

(e)  Use of transition bonds.--After the effective date of this chapter, a utility may apply to the commission for a qualified rate order under section 2812 for some or all of its transition or stranded costs.

(1)  In evaluating a utility application under this subsection, the commission shall schedule hearings, as necessary.

(2)  If the commission issues a qualified rate order under section 2812 and if the transition bonds approved by that order are successfully issued, then:

(i)  the utility shall impose and collect through its customer bills the intangible transition charges approved by that qualified rate order; and

(ii)  simultaneously, either the utility's rates for electric service or the utility's competitive transition charges shall be reduced by an amount equal to the revenue requirement of the transition or stranded costs for which transition bonds have been successfully issued.

(f)  Annual revenue.--Consistent with section 1307(e) (relating to sliding scale of rates; adjustments), the commission shall establish procedures for the annual review of the competitive transition charge. The review shall reconcile the annual revenues received from the charge with the annual amortization of transition or stranded costs approved by the commission under this section. The commission shall adjust the competitive transition charge based upon underrecovery or overrecovery of the annual amortization amount.

Cross References.  Section 2808 is referred to in sections 2802, 2803, 2804, 2812 of this title.



Section 2809 - Requirements for electric generation suppliers

§ 2809.  Requirements for electric generation suppliers.

(a)  License requirement.--No person or corporation, including municipal corporations which choose to provide service outside their municipal limits except to the extent provided prior to the effective date of this chapter, brokers and marketers, aggregators and other entities, shall engage in the business of an electric generation supplier in this Commonwealth unless the person or corporation holds a license issued by the commission. Consistent with 15 Pa.C.S. Ch. 74 (relating to generation choice for customers of electric cooperatives), electric cooperative corporations must possess a certificate for service to supply generation services beyond their territorial limits.

(b)  License application and issuance.--An application for an electric generation supplier license must be made to the commission in writing, be verified by oath or affirmation and be in such form and contain such information as the commission may by its regulations require. A license shall be issued to any qualified applicant, authorizing the whole or any part of the service covered by the application, if it is found that the applicant is fit, willing and able to perform properly the service proposed and to conform to the provisions of this title and the lawful orders and regulations of the commission under this title, including the commission's regulations regarding standards and billing practices, and that the proposed service, to the extent authorized by the license, will be consistent with the public interest and the policy declared in this chapter; otherwise, such application shall be denied.

(c)  Financial responsibility.--

(1)  In order to ensure the safety and reliability of the generation of electricity in this Commonwealth, no energy supplier license shall be issued or remain in force unless the holder complies with all of the following:

(i)  Furnishes a bond or other security approved by the commission in form and amount to ensure the financial responsibility of the electric generation supplier and the supply of electricity at retail in accordance with contracts, agreements or arrangements.

(ii)  Certifies to the commission that it will pay and in subsequent years has paid the full amount of taxes imposed by Articles II and XI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, and any tax imposed by this chapter.

(iii)  Provides the commission with the address of the participant's principal office in this Commonwealth or the address of the participant's registered agent in this Commonwealth, the latter being the address at which the participant may be served process.

(iv)  Agrees that it shall be subject to all taxes imposed by the Tax Reform Code of 1971 and any tax imposed by this chapter.

Failure of an electricity supplier to pay a tax referred to in this paragraph or to otherwise comply with the provisions of this paragraph shall be cause for the commission to revoke the license of the electricity supplier.

(2)  If an electricity supplier other than an electric distribution company does not pay the tax imposed upon gross receipts under section 1101 of the Tax Reform Code of 1971 or this chapter, the electric distribution company to whose retail customer the electricity supplier provided generation service shall remit the unpaid tax, as a tax on the use of electricity in this Commonwealth, to the Department of Revenue and may collect or seek reimbursement of the tax so paid from the electricity provider or any other appropriate party that used the electricity in this Commonwealth. The department shall collect and enforce the use tax herein provided under section 1102 of the Tax Reform Code of 1971. Failure of the electric distribution company to pay the amount within 30 days after notice provided by the department shall cause interest to be imposed on the electric distribution company in accordance with Article XI of the Tax Reform Code of 1971. Interest shall be calculated from the 31st day after the department gives the notice required in this paragraph. An electric distribution company or other appropriate person may challenge the imposition of the tax and interest by filing a petition with the department not later than 30 days after the date on which the tax became due.

(d)  Transferability of licenses.--No license issued under this chapter may be transferred without prior commission approval.

(e)  Form of regulation of electric generation suppliers.--The commission may forbear from applying requirements of this part which it determines are unnecessary due to competition among electric generation suppliers. In regulating the service of electric generation suppliers, the commission shall impose requirements necessary to ensure that the present quality of service provided by electric utilities does not deteriorate, including assuring that adequate reserve margins of electric supply are maintained and assuring that 52 Pa. Code Ch. 56 (relating to standards and billing practices for residential utility service) are maintained.

(f)  Availability of the services of brokers and marketers or aggregators.--Prior to approving the licensure of any broker and marketer or aggregator, the commission shall set forth standards to ensure that all retail customer classes may choose to purchase electricity through a broker and marketer or aggregator. The commission shall also ensure that brokers, marketers and aggregators comply with 52 Pa. Code Ch. 56.

Cross References.  Section 2809 is referred to in sections 102, 2804, 2810 of this title.



Section 2810 - Revenue-neutral reconciliation

§ 2810.  Revenue-neutral reconciliation.

(a)  General intent of revenue-neutral reconciliation.--It is the intention of the General Assembly that the restructuring of the electric industry be accomplished in a manner that allows Pennsylvania to enjoy the benefits of competition, promotes the competitiveness of Pennsylvania's electric utilities and maintains revenue neutrality to the Commonwealth. This section is not intended to cause a shift in proportional tax obligations among customer classes or individual electric distribution companies. It is the intention of the General Assembly to establish this revenue replacement at a level necessary to recoup losses that may result from the restructuring of the electric industry and the transition thereto.

(b)  Imposition.--

(1)  For tax periods beginning on or after January 1, 1999, a tax at the rate provided in subsection (c) is imposed upon the gross receipts of electric distribution companies and electric generation suppliers.

(2)  A tax at the rate provided in subsection (c) is imposed upon the gross receipts of any municipality owned or operated public utility or of any public utility service furnished by any municipality. Gross receipts shall be exempt from the tax to the extent that gross receipts are derived from sales of electric energy inside the limits of the municipality owning or operating the public utility or furnishing the public utility service.

(3)  A tax at the rate provided in subsection (c) is imposed upon the gross receipts derived from any electric cooperative owned or operated public utility or from any public utility service furnished by any electric cooperative. Gross receipts shall be exempt from the tax to the extent that gross receipts are derived from sales for resale or sales of electric energy within the limits of its service territory as set forth in 15 Pa.C.S. § 7406 (relating to competition by electric cooperatives).

(c)  Rate.--

(1)  By December 1, 1998, and each October 1 thereafter until and including October 1, 2002, the Secretary of Revenue shall publish the rate of tax as provided in paragraph (2) in the form of a notice in the Pennsylvania Bulletin and the rate shall apply to the tax imposed by subsection (b) for the period beginning the next January 1. The tax rate published on October 1, 2002, shall continue in force without further adjustment. If the commission determines under section 2806(c) (relating to implementation, pilot programs and performance-based rates) to extend the transition period by more than six months, the requirement for an annual adjustment of the tax rate shall be extended by one additional year. The secretary shall also certify the rate calculated to the majority and minority chairs of the Appropriations Committee of the Senate and the Appropriations Committee of the House of Representatives and detail the calculations of the rate.

(2)  The secretary shall calculate the rate for the periods beginning on and after January 1, 1999, in the manner set forth in this paragraph:

(i)  Multiply the 1995-1996 fiscal tax revenue base by a fraction, the numerator of which is the total kilowatt hours of electricity distributed for ultimate consumption in Pennsylvania in the preceding calendar year as certified by the commission and the denominator of which is the total kilowatt hours of electricity distributed for ultimate consumption in Pennsylvania in the calendar year 1995 as certified by the commission.

(ii)  From the product derived under subparagraph (i), subtract the total cash payments made to the department during the Commonwealth's preceding fiscal year on account of affected taxes actually paid by each electric distribution company and electric generation supplier and by any other entity, including a successor, whose affected taxes are contained in the 1995-1996 fiscal tax revenue base.

(iii)  Divide the difference derived under subparagraph (ii) by the total gross receipts in the preceding calendar year as certified by the commission to determine the tax rate. The tax rate under this subparagraph shall be a decimal rounded to three places.

(3)  On August 1, 2000, August 1, 2001, and August 1, 2002, the department shall deliver a report to the General Assembly and the Governor that shall describe the dynamic economic effect upon the affected taxes due to electric utility restructuring. It is the purpose of this report to provide the General Assembly and the Governor with information to determine whether it is appropriate to consider modifying the calculation described in paragraph (2) to reflect additional tax revenues, if any, resulting from the dynamic economic effects upon the affected taxes.

(4)  If the effective rate for any affected tax is different from the effective rate for such affected tax in the 1995-1996 fiscal tax revenue base, an adjustment shall be made to the computation of the rate of tax under paragraph (2) by multiplying that portion of the 1995-1996 fiscal tax revenue base attributable to the affected tax by a fraction, the numerator of which is the effective rate of the affected tax for the preceding fiscal year and the denominator of which is the effective rate of tax of the affected tax in the base fiscal year.

(5)  For negative rates:

(i)  If the rate of tax calculated for a tax year prior to the tax year beginning January 1, 2004, or January 1, 2005, in the event of an extension by more than six months by the commission as provided in section 2806(c) is negative, a credit equal to the negative tax rate for such tax year multiplied by the taxable gross receipts for that tax year shall be allowed against the taxpayer's liability for any tax for that tax year imposed under Article XI of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(ii)  If the rate of tax calculated as the final adjustment is negative for the tax period beginning January 1, 2003, or January 1, 2004, in the event of an extension by more than six months by the commission as provided in section 2806(c), the rate of tax imposed by section 1101(b) of the Tax Reform Code of 1971 for the tax years beginning January 1, 2004, and thereafter, or January 1, 2005, and thereafter, in the event of an extension by more than six months, shall be adjusted and set as follows: the tax rate expressed as a decimal rounded to three positions shall be subtracted from .044 or the current rate imposed under section 1101(b) of the Tax Reform Code of 1971 to determine the adjusted tax rate. The adjusted tax rate shall be published in the Pennsylvania Bulletin.

(6)  Information to be provided to the department or the commission shall be as follows:

(i)  To ensure the identification of cash payments for purposes of subsection (d), the commission shall require any licensee, electric distribution company, electric generation supplier or other person affected to disclose on its license application, renewal or transfer its State tax account or similar number relative to any of the taxes specified.

(ii)  The commission shall report and certify to the secretary of the department by August 1, 1998, and each August 1 thereafter the total amount of electricity distributed for ultimate consumption in this Commonwealth during the previous two calendar years and the total gross receipts for the past year.

(iii)  As a condition of licensure, the commission shall require each electric distribution company and electric generation supplier to report their annual gross receipts in this Commonwealth.

(iv)  For purposes of enforcing sections 2806 and 2809 (relating to requirements for electric generation suppliers) as they relate to the payment of State taxes, an applicant for the grant, renewal or transfer of a license issued under this title shall, by filing an application with the commission, waive confidentiality with respect to State tax information regarding the applicant in the possession of the department, regardless of the source of the information, and shall consent to the department providing that information to the commission.

(7)  (Repealed).

(d)  Payment of tax and reports.--The tax imposed under subsection (b) shall be paid within the time prescribed by law. For the purpose of ascertaining the amount of the tax, the treasurer or other appropriate officer of the taxpayer shall transmit to the department by March 15 an annual report, and under oath or affirmation, of the amount of gross receipts received by the taxpayer during the prior calendar year. The treasurer or other appropriate officer of the taxpayer liable to report or pay taxes imposed under subsection (b), except municipalities and cooperatives, shall transmit to the department by March 15 a tentative report for the prior calendar year. The tentative report shall set forth all of the following:

(i)  The amount of gross receipts received in the period of 12 months next preceding and reported in the annual report.

(ii)  The gross receipts received in the first three months of the current calendar year.

(iii)  Other information as the department may require.

(e)  Tax computation.--Upon the date its tentative report is required to be made, the taxpayer making a tentative report shall transmit the report to the department on account of the tax due for the current calendar year and compute and make payment of the tentative tax with the report under section 3003 of the Tax Reform Code of 1971.

(f)  Time to file reports.--The time for filing annual reports may be extended, estimated settlements may be made by the department if reports are not filed, and the penalties for failing to file reports and pay the taxes imposed under subsection (b) shall be as prescribed by the laws defining the powers and duties of the department. If the works of a taxpayer are operated by another taxpayer, the taxes imposed under subsection (b) shall be apportioned between the taxpayers in accordance with the terms of their respective leases or agreements. For the payment of the apportioned taxes, the Commonwealth shall first look to the taxpayer operating the works. Upon payment by that taxpayer, no other taxpayer shall be held liable for any tax imposed under subsection (b).

(g)  Timely mailing treated as timely filing and payment.--Notwithstanding the provisions of any State tax law to the contrary, whenever payment of all or any portion of a State tax is required by law to be received by the department or other agency of the Commonwealth by a day certain, the taxpayer shall be deemed to have complied with that law if the letter transmitting payment of the tax which has been received by the department is postmarked by the United States Postal Service on or prior to the final day on which the payment is to be received.

(h)  Procedure, enforcement and penalties.--Parts III, IV, VI and VII of Article IV and Article XXX of the Tax Reform Code of 1971 shall apply to this section insofar as they are consistent with this section and applicable to the tax imposed under subsection (b). Notwithstanding the provisions of section 403(d) of the Tax Reform Code of 1971, if the officers of any corporation subject to tax under this chapter neglect or refuse to make a report as required in this chapter or knowingly make a false report, the department shall add to the tax determined to be due a penalty of 5% of the amount of tax due for each month or fraction of a month until the penalty has reached 25% and thereafter a penalty of 1% of the amount of tax due for each month or fraction of a month. Penalties added to the tax shall not bear interest.

(i)  Electric light, waterpower and hydroelectric utilities.--The terms "electric light company," "waterpower company" and "hydro-electric company," as used in section 1101(b) of the Tax Reform Code of 1971, shall be deemed to include electric distribution companies and electric generation suppliers.

(j)  Sales of electric energy.--Retail sales of electric generation, transmission, distribution or supply of electric energy, dispatching services, customer services, competitive transition charges, intangible transition charges and universal service and energy conservation charges and such other retail sales in this Commonwealth the receipts of which, if bundled, would have been deemed to be sales of electric energy prior to the effective date of this chapter shall be deemed sales of electric energy for purposes of section 1101 of the Tax Reform Code of 1971. The phrases "doing business in this Commonwealth" and "engaged in electric light and power business, waterpower business and hydro-electric business in this Commonwealth," as such terms are used in section 1101(b) of the Tax Reform Code of 1971 and in this chapter, shall be construed to include the direct or indirect engaging in, transacting or conducting of activity in this Commonwealth for the purpose of establishing or maintaining a market for the sales of electric energy and include obtaining a license or certification from the commission to supply electric energy. Retail sales of generation shall be deemed to occur at the meter of the retail consumer.

(k)  Electric cooperatives.--Section 1101(b) of the Tax Reform Code of 1971 shall apply to electric cooperatives and impose a tax upon the gross receipts derived from any electric cooperative owned or operated public utility or from any public utility service furnished by any electric cooperative. Gross receipts shall be exempt from the tax to the extent that the gross receipts are derived from sales for resale or sales of electric energy within the limits of its service territory as set forth in 15 Pa.C.S. § 7406.

(l)  Provisions to be construed with utilities gross receipts tax.--Subsections (i), (j) and (k) shall be construed in conjunction with Article XI of the Tax Reform Code of 1971 and shall be effective for tax years beginning January 1, 1997, and thereafter.

(m)  Indemnification.--The electric distribution utility company's tariff shall provide that, if an electric distribution company becomes liable under sections 2806(g) and 2809(c) for State taxes not paid by an electric generation supplier, that electric generation supplier shall indemnify the electric distribution company for the amount of the liability so imposed upon the electric distribution utility.

(n)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Affected taxes."  The taxes imposed under Articles II, IV, VI and XI and section 2301(f) of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Base fiscal year."  The year beginning on July 1, 1995, and ending on June 30, 1996.

"Department."  The Department of Revenue of the Commonwealth.

"Effective rate."  The tax rate applicable during the fiscal year or, if more than one rate is applicable, the average of the rates that were in effect for each month of the fiscal year.

"Fiscal year."  A year beginning on July 1 and ending on the subsequent June 30.

"Gross receipts."  The gross receipts from the retail sales of electric energy as defined in section 1101(b) of the Tax Reform Code of 1971.

"1995-1996 fiscal tax revenue base."  The receipts from affected taxes from the fiscal year 1995-1996, such amount being $984,141,837.

"Portion of the 1995-1996 fiscal tax revenue base attributable to the affected tax."  The following amounts for the tax indicated:

Tax

Amount

Corporate net income tax

$181,628,433

Capital stock-franchise tax

$117,495,605

Sales and use tax

$187,401,632

Public utility realty tax

$ 43,883,573

Utilities gross receipts tax

$453,732,594

"Total utilities gross receipts."  The total gross receipts for a calendar year for all electric distribution companies and electric generation suppliers which are derived from the sales of electric energy and required to be reported to the commission under subsection (c)(6)(iii).

(Dec. 23, 2003, P.L.250, No.46, eff. imd.)

2003 Repeal Note.  Act 46 repealed subsec. (c)(7).

Cross References.  Section 2810 is referred to in sections 102, 2804 of this title.



Section 2811 - Market power remediation

§ 2811.  Market power remediation.

(a)  Monitoring competitive conditions.--The commission shall monitor the market for the supply and distribution of electricity to retail customers and take steps as set forth in this section to prevent anticompetitive or discriminatory conduct and the unlawful exercise of market power.

(b)  Initiation of investigations.--Upon complaint or upon its own motion for good cause shown, the commission shall conduct an investigation of the impact on the proper functioning of a fully competitive retail electricity market, including the effect of mergers, consolidations, acquisition or disposition of assets or securities of electricity suppliers, transmission congestion and anticompetitive or discriminatory conduct affecting the retail distribution of electricity.

(c)  Conduct of investigations.--

(1)  The commission may require an electricity supplier to provide information, including documents and testimony,  in accordance with the commission's regulations regarding the discovery of information from any electricity supplier.

(2)  Confidential, proprietary or trade secret information provided under this subsection shall not be disclosed to any person not directly employed or retained by the commission to conduct the investigation without the consent of the party providing the information.

(3)  Notwithstanding the prohibition on disclosure of information in paragraph (2), the commission shall disclose information obtained under this subsection to the Office of Consumer Advocate and the Office of Small Business Advocate under an appropriate confidentiality agreement. The commission may disclose the information to appropriate Federal or State law enforcement officials if it determines that the disclosure of the information is necessary to prevent or restrain a violation of Federal or State law and it provides the party that provided the information with reasonable notice and opportunity to prevent or limit disclosure.

(d)  Referrals and intervention.--If, as a result of an investigation conducted under this section, the commission has reason to believe that anticompetitive or discriminatory conduct, including the unlawful exercise of market power, is preventing the retail electricity customers in this Commonwealth from obtaining the benefits of a properly functioning and workable competitive retail electricity market, the commission, pursuant to its regulations, shall:

(1)  Refer its findings to the Attorney General, the United States Department of Justice, the Securities and Exchange Commission or the Federal Energy Regulatory Commission.

(2)  Subject to subsection (c)(3), disclose any information it has obtained in the course of its investigation to the agency or agencies to which it has made a referral under paragraph (1).

(3)  Intervene, as provided and permitted by law or regulation, in any proceedings initiated as a result of a referral made under paragraph (1).

(e)  Approval of proposed mergers, consolidations, acquisitions or dispositions.--

(1)  In the exercise of authority the commission otherwise may have to approve the mergers or consolidations by electric utilities or electricity suppliers, or the acquisition or disposition of assets or securities of other public utilities or electricity suppliers, the commission shall consider whether the proposed merger, consolidation, acquisition or disposition is likely to result in anticompetitive or discriminatory conduct, including the unlawful exercise of market power, which will prevent retail electricity customers in this Commonwealth from obtaining the benefits of a properly functioning and workable competitive retail electricity market.

(2)  Upon request for approval, the commission shall provide notice and an opportunity for open, public evidentiary hearings. If the commission finds, after hearing, that a proposed merger, consolidation, acquisition or disposition is likely to result in anticompetitive or discriminatory conduct, including the unlawful exercise of market power, which will prevent retail electricity customers in this Commonwealth from obtaining the benefits of a properly functioning and workable competitive retail electricity market, the commission shall not approve such proposed merger, consolidation, acquisition or disposition, except upon such terms and conditions as it finds necessary to preserve the benefits of a properly functioning and workable competitive retail electricity market.

(e.1)  Market misconduct.--

(1)  If an electric distribution company or any of its affiliated companies or any company that an electric distribution company has purchased generation from is found guilty of market manipulation, exercising market power or collusion by the Federal Energy Regulatory Commission or any Federal or State court or, if an electric distribution company or any one of its affiliated companies or any company that an electric distribution company has purchased generation from settles a claim of market manipulation, exercising market power or collusion that is brought by a regional transmission operator's market monitoring unit, the Federal Energy Regulatory Commission or another entity, the commission:

(i)  Shall direct the electric distribution company to take any and all reasonable action to quantify the effect of the market misconduct upon Pennsylvania ratepayers.

(ii)  Following public hearing on the matter and a finding of public interest, may direct the electric distribution company to take any and all reasonable legal action, including the filing of a lawsuit as may be necessary, to recover the quantified damages which shall be used to recompense Pennsylvania ratepayers affected by the market misconduct.

(2)  If the electric distribution company fails to pursue reasonable action to quantify or seek recovery of damages for Pennsylvania ratepayers affected by market manipulation, the exercise of market power or collusion, the commission is authorized, following notice and an opportunity of the electric distribution company to comply or contest, to assess a civil penalty, which shall not be recovered in rates, of not more than $10,000 per day for failure or neglect to obey an order of the commission, the continuance of the failure or neglect being a separate offense.

(3)  Any monetary damages recovered by the electric distribution company shall be paid to affected Pennsylvania ratepayers in the form of a credit to their electric bills or as refunds.

(4)  The provisions of this subsection shall be held to be in addition to and not in substitution for or limitation of any other provision of this title.

(f)  Preservation of rights.--Nothing in this section shall restrict the right of any party to pursue any other remedy available to it under this part.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 added subsec. (e.1).



Section 2812 - Approval of transition bonds

§ 2812.  Approval of transition bonds.

(a)  Qualified rate orders.--Notwithstanding any other provision of law, the commission is authorized to issue qualified rate orders in accordance with the provisions of this subsection to facilitate the recovery or financing of qualified transition expenses of an electric utility or assignee.

(1)  A qualified rate order may be adopted by the commission only upon the application of an electric utility and shall become effective in accordance with its terms. After the issuance of a qualified rate order, the electric utility retains sole discretion regarding whether to assign, sell or otherwise transfer intangible transition property or to cause the transition bonds to be issued, including the right to defer or postpone such assignment, sale, transfer or issuance.

(2)  After the effective date of this chapter, an electric utility may file an application for a qualified rate order pursuant to the following procedures:

(i)  Each application for a qualified rate order shall contain a complete accounting of the utility's transition or stranded costs, detailed information regarding the utility's proposal for the sale of intangible transition property or the issuance of transition bonds and information regarding the electric utility's planned use of the proceeds of the sale or issuance. After the utility has filed its restructuring plan under section 2806 (relating to implementation, pilot programs and performance-based rates), the utility may incorporate by reference the information in the restructuring plan in providing the information.

(ii)  An electric utility may file an application for a qualified rate order concurrently with, prior to, during or following the filing of its restructuring plan under section 2806. If an electric utility requests expedited review under subsection (b)(1)(i) or (ii), it shall designate in its application the portion of its total claimed transition or stranded costs for which it requests such expedited review.

(iii)  After notice and an opportunity to be heard, the commission may issue a final qualified rate order for all or a portion of the amount of transition or stranded costs that it finds would be just and reasonable for the utility to recover from ratepayers under sections 2804 (relating to standards for restructuring of electric industry) and 2808 (relating to competitive transition charge). The commission shall issue a final qualified rate order only for the amounts for which it finds such issuance to be in the public interest. The commission shall complete its review of the application and issue its final determination by the later of nine months from the filing, unless the electric utility requests expedited treatment under subsection (b), or 15 days following the filing of the electric utility's restructuring plan under section 2806.

(b)  Expedited review procedures.--

(1)  The commission shall provide for expedited review of applications for qualified rate orders upon request of the electric utility pursuant to the following procedures:

(i)  If the utility elects to file an application prior to the filing of its restructuring plan and requests expedited review, the commission, after notice and an opportunity to be heard, may issue a final qualified rate order approving the issuance of transition bonds for a portion of the utility's transition or stranded costs that the commission finds would be just and reasonable to recover from ratepayers under sections 2804 and 2808. The commission shall consider only the portion of the transition or stranded costs for which the utility requests approval to issue transition bonds. Consideration of all remaining amounts and amounts not resolved by the commission shall be deferred for consideration in the electric utility's restructuring plan proceeding under section 2806. The commission shall complete its review of the application and issue its final determination within 120 days after the request for expedited review but in no event earlier than 15 days after the utility has filed its restructuring plan under section 2806.

(ii)  If the electric utility files an application for a qualified rate order concurrently with its restructuring plan or during the course of the restructuring plan proceeding, the electric utility may request, and the commission may allow, an accelerated determination of the application. After notice and an opportunity to be heard, the commission may issue a final qualified rate order approving the issuance of transition bonds for a portion of the utility's stranded or transition costs that the commission finds would be just and reasonable to recover from ratepayers under sections 2804 and 2808. The commission shall consider only the portion of the utility's transition or stranded costs for which the utility seeks expedited review. Consideration of all remaining amounts and amounts not resolved by the commission shall be deferred for consideration in a final order regarding the utility's restructuring plan under section 2806. The commission shall complete its review of the application and issue its final determination within 120 days after the request for expedited review.

(iii)  If the electric utility files an application for a qualified rate order after the commission enters a final order regarding the utility's restructuring plan, and requests expedited treatment, the commission shall complete its review and issue its final determination within 120 days of the request for expedited review.

(2)  The qualified rate order shall require that the proceeds from the assignment, sale or transfer or other financing of intangible transition property shall be used principally to reduce the electric utility's transition or stranded costs and to reduce the related capitalization, pursuant to a plan submitted by the electric utility in its application for a qualified rate order and approved by the commission.

(3)  Notwithstanding any other provision of law, the commission has the power to specify that all or a portion of a qualified rate order shall be irrevocable. To the extent so specified, neither the order nor the intangible transition charges authorized to be imposed and collected under the order shall be subject to reduction, postponement, impairment or termination by any subsequent action of the commission. Nothing in this paragraph is intended to supersede the right of any party to judicial review of the qualified rate order.

(4)  The commission shall provide in any qualified rate order for a procedure for the expeditious approval by the commission of periodic adjustments to the intangible transition charges that are the subject of the pertinent qualified rate order. Such adjustments shall ensure the recovery of revenues sufficient to provide for the payment of principal, interest, acquisition or redemption premium and for other fees, costs and charges in respect of transition bonds approved by the commission as part of or in conjunction with a qualified rate order. The commission shall determine whether the adjustments are required on each anniversary of the issuance of the qualified rate order and at the additional intervals as may be provided for in the qualified rate order. The adjustments, if required, shall be approved within 90 days of each anniversary of the issuance of the qualified rate order or of each additional interval provided for in the qualified rate order.

(5)  Notwithstanding any other provision of law, on such conditions as the commission may approve, all or portions of the interest of an electric utility in intangible transition property may be assigned, sold or transferred to an assignee and may be pledged or assigned as security by an electric utility or assignee to or for the benefit of a financing party. To the extent that an interest is assigned, sold or transferred or is pledged or assigned as security, the commission shall authorize the electric utility to contract with the assignee or financing party that the electric utility will continue to operate its system to provide service to its customers, will impose and collect the applicable intangible transition charges for the benefit and account of the assignee or financing party and will account for and remit the applicable intangible transition charge to or for the account of the assignee or financing party. If the qualified rate order so provides, the obligations of the electric utility:

(i)  shall be binding upon the electric utility, its successors and assigns; and

(ii)  shall be required by the commission to be undertaken and performed by the electric utility and any other entity which provides electric service to a person that was a customer of an electric utility located within the certificated territory of the electric utility on the effective date of this chapter or that became a customer of electric services within such territory after the effective date of this chapter and is still located within such territory, as a condition to the provision of service to such customer by such electric utility or other entity, unless the customer has paid a termination charge in the manner and on the basis specified in the qualified rate order.

(6)  The irrevocable status of any portion of a qualified rate order under paragraph (3) shall lapse and terminate to the extent that an assignment, sale or transfer of the intangible transition property resulting from the rate order or the issuance of the related transition bonds is not effected within the period specified in the qualified rate order.

(7)  The effect of any subsequent refinancing of transition bonds upon the rates authorized in a qualified rate order shall be as provided in such order.

(8)  In its qualified rate order, the commission shall afford flexibility in establishing the terms and conditions of the transition bonds, including repayment schedules, interest rates and other financing costs. The electric utility shall file the final terms of issuance with the commission.

(c)  Intangible transition property.--

(1)  Any right that an electric utility has in the intangible transition property prior to its sale or transfer or any other right created under this section or created in the qualified rate order and assignable under this section or assignable pursuant to a qualified rate order shall be only a contract right.

(2)  The Commonwealth pledges to and agrees with the holders of any transition bonds issued under this section and with any assignee or financing party who may enter into contracts with an electric utility under this section that the Commonwealth will not limit or alter or in any way impair or reduce the value of intangible transition property or intangible transition charges approved by a qualified rate order until the transition bonds and interest on the transition bonds are fully paid and discharged or the contracts are fully performed on the part of the electric utility. Subject to other requirements of law, nothing in this paragraph shall preclude limitation or alteration if adequate compensation is made by law for the full protection of the intangible transition charges collected pursuant to a qualified rate order and of the holder of this transition bond and any assignee or financing party entering into contract with the electric utility.

(d)  Security interests in intangible transition property.--

(1)  Neither intangible transition property nor any right, title or interest of a utility or assignee described in paragraph (1) of the definition of "intangible transition property" in subsection (g), whether before or after the issuance of the qualified rate order, shall constitute "an account" or "general intangibles" under 13 Pa.C.S. § 9102 (relating to definitions and index of definitions) nor shall any such right, title or interest pertaining to a qualified rate order, including the associated intangible transition property and any revenues, collections, claims, payments, money or proceeds of or arising from intangible transition charges pursuant to such order, be deemed proceeds of any right or interest other than in the order and the intangible transition property arising from the order.

(2)  The granting, perfection and enforcement of security interests in intangible transition property to secure transition bonds is governed by this section rather than by Title 13 (relating to commercial code).

(3)  A valid and enforceable security interest in intangible transition property shall attach and be perfected only by means of a separate filing with the commission, under regulations the commission prescribes. For this purpose:

(i)  If the transition bonds are issued to finance any qualified transition expenses, as specified in the applicable qualified rate order, the lien of the bonds shall attach automatically to the intangible transition property relating to the expenses from the time of issuance of the bonds.

(ii)  The lien under subparagraph (i) shall be deemed a valid and enforceable security interest in the intangible transition property securing the qualified transition bonds and shall be continuously perfected if, before the date of issuance specified in subparagraph (i) or within no more than ten days after the date, a filing has been made by or on behalf of the financing party to protect that security interest in accordance with the procedures prescribed by the commission under this subsection. Any filing in respect to such transition bonds shall take precedence over any other filing.

(iii)  The lien under subparagraph (i) is enforceable against the assignee and all third parties, including judicial lien creditors, subject only to the rights of any third parties holding security interests in the intangible transition property previously perfected in the manner described in this subsection if value has been given by the purchasers of transition bonds. A perfected lien in intangible transition property is a continuously perfected security interest in all revenues and proceeds arising with respect to the associated intangible transition property, whether or not revenues have accrued. Intangible transition property constitutes property for the purposes of contracts securing transition bonds, whether or not the related revenues have accrued. The lien created under this paragraph is perfected and ranks prior to any other lien, including any judicial lien, which subsequently attaches to the intangible transition property, to the intangible transition charges and to the qualified rate order and any rights created by the order or any proceeds of the order. The relative priority of a lien created under this paragraph is not defeated or adversely affected by changes to the qualified rate order or to the intangible transition charges payable by any customer.

(iv)  The relative priority of a lien created under this paragraph is not defeated or adversely affected by the commingling of revenues arising with respect to intangible transition property with funds of the electric utility or other funds of the assignee.

(v)  If an event of default occurs under approved transition bonds, the holders of transition bonds or their authorized representatives, as secured parties, may foreclose or otherwise enforce the lien in the intangible transition property securing the transition bonds, subject to the rights of any third parties holding prior security interests in the intangible transition property perfected in the manner provided in this subsection. Upon application by the holders or their representatives, without limiting their other remedies, the commission shall order the sequestration and payment to the holders or their representatives of revenues arising with respect to the intangible transition property pledged to the holders. An order under this subparagraph shall remain in full force and effect notwithstanding any bankruptcy, reorganization or other insolvency proceedings with respect to the electric utility or assignee.

(4)  The commission shall establish and maintain a separate system of records to reflect the date and time of receipt of all filings made under this subsection and may provide that transfers of intangible transition property to an assignee be filed in accordance with the same system.

(e)  True sale.--A transfer of intangible transition property by an electric utility to an assignee which the parties have in the governing documentation expressly stated to be a sale or other absolute transfer, in a transaction approved in a qualified rate order, shall be treated as an absolute transfer of all of the transferor's right, title and interest, as in a true sale, and not as a pledge or other financing, of the intangible transition property, other than for Federal and State income and franchise tax purposes. Granting to holders of transition bonds a preferred right to the intangible transition property or the provision by the electric utility of any credit enhancement with respect to transition bonds shall not impair or negate the characterization of any transfer as a true sale, other than for Federal and State income and franchise tax purposes. A transfer of intangible transition property shall be deemed perfected as against third persons, including any judicial lien creditors, when all of the following have taken place:

(1)  The commission has issued the qualified rate order creating intangible transition property.

(2)  A sale or transfer of the intangible transition property in writing has been executed and delivered to the assignee.

(f)  Actions with respect to intangible transition charges.--

(1)  Nothing in this chapter shall entitle any person to bring an action against a retail electric customer for nonpayment of intangible transition charges, other than the electric utility, its successor or any other entity which provides electric service to a person that was a customer of an electric utility located within the certificated territory of the electric utility on the effective date of this chapter or that became a customer of electric services within such territory after the effective date of this chapter and is still located within such territory.

(2)  The commission has exclusive jurisdiction over any dispute arising out of the obligations to impose and collect intangible transition charges of an electric utility, its successor or any other entity which provides electric service to a person that was a customer of an electric utility located within the certificated territory of the electric utility on the effective date of this chapter or that became a customer of electric services within such territory after the effective date of this chapter and is still located within such territory.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Assignee."  An entity, including a corporation, public authority, trust or financing vehicle, to which an electric utility assigns, sells or transfers other than as security all or a portion of its interest in or right to intangible transition property. The term includes an entity, including a corporation, public authority, trust or financing vehicle to which a direct assignee of an electric utility may assign, sell or transfer other than as security its interest in or right to intangible transition property.

"Financing party."  A holder of transition bonds, including trustees, collateral agents and other entities acting for the benefit of such a holder.

"Intangible transition charges."  The amounts authorized to be imposed on all customer bills and collected, through a nonbypassable mechanism by the electric utility or its successor or by any other entity which provides electric service to a person that was a customer of an electric utility located within the certificated territory of the electric utility on the effective date of this chapter or that, after this effective date of this chapter, became a customer of electric services within such territory and is still located within such territory, to recover qualified transition expenses pursuant to a qualified rate order. The amounts shall be allocated to customer classes in a manner that does not shift interclass or intraclass costs and maintains consistency with the allocation methodology for utility production plant accepted by the commission in the electric utility's most recent base rate proceeding.

"Intangible transition property."

(1)  The property right created under this section representing the irrevocable right of the electric utility or an assignee to receive through intangible transition charges amounts sufficient to recover all of its qualified transition expenses. The term includes all right, title and interest of the electric utility or assignee in the qualified rate order and in all revenues, collections, claims, payments, money or proceeds of or arising from intangible transition charges pursuant to the order to the extent that, in accordance with this chapter, the order and the rates and other charges authorized under the order are declared to be irrevocable.

(2)  Intangible transition property shall arise and exist only when, as and to the extent that an electric utility or assignee has qualified transition expenses for which intangible transition charges are authorized in a qualified rate order that has become effective in accordance with subsection (a) and shall thereafter continuously exist to the extent provided in the order.

"Qualified rate order."  An order of the commission adopted in accordance with this section, authorizing the imposition and collection of intangible transition charges.

"Qualified transition expenses."  The transition or stranded costs of an electric utility approved by the commission for recovery under sections 2804 (relating to standards for restructuring of electric industry) and 2808 (relating to competitive transition charge) through the issuance of transition bonds; the costs of retiring existing debt or equity capital of the electric utility or its holding company parent, including accrued interest and acquisition or redemption premium, costs of defeasance, and other related fees, costs and charges relating to, through the issuance of transition bonds or the assignment, sale or other transfer of intangible transition property; and the costs incurred to issue, service or refinance the transition bonds, including accrued interest and acquisition or redemption premium, and other related fees, costs and charges, or to assign, sell or otherwise transfer intangible transition property.

"Transition bonds."  Bonds, debentures, notes, certificates of participation or of beneficial interest or other evidences of indebtedness or ownership which:

(1)  are issued by or on behalf of the electric utility or assignee pursuant to a qualified rate order;

(2)  are secured by or payable from intangible transition property; and

(3)  reach final maturity in no longer than ten years.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 amended subsec. (d)(1).

Cross References.  Section 2812 is referred to in section 2808 of this title; section 9109 of Title 13 (Commercial Code).



Section 2813 - Procurement of power

§ 2813.  Procurement of power.

Except as provided under the act of November 30, 2004 (P.L.1672, No.213), known as the Alternative Energy Portfolio Standards Act, the commission may not order a default service provider to procure power from a specific generation supplier, from a specific generation fuel type or from new generation only.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 added section 2813. See the preamble to Act 129 of 2008 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 2814 - Additional alternative energy sources

§ 2814.  Additional alternative energy sources.

(a)  Alternative energy sources.--The term "alternative energy sources" as defined under section 2 of the act of November 30, 2004 (P.L.1672, No.213), known as the Alternative Energy Portfolio Standards Act, shall also include low-impact hydropower consisting of any technology that produces electric power and that harnesses the hydroelectric potential of moving water impoundments if one of the following applies:

(1)  (i)  the hydropower source has a Federal Energy Regulatory Commission licensed capacity of 21 megawatts or less; and

(ii)  the license for the hydropower source was issued by the Federal Energy Regulatory Commission on or prior to January 1, 1984, and held on July 1, 2007, in whole or in part by a municipality located wholly within this Commonwealth or by an electric cooperative incorporated in this Commonwealth.

(2)  The incremental hydroelectric development:

(i)  does not adversely change existing impacts to aquatic systems;

(ii)  meets the certification standards established by the Low Impact Hydropower Institute and American Rivers, Inc., or their successors;

(iii)  provides an adequate water flow for protection of aquatic life and for safe and effective fish passage;

(iv)  protects against erosion; and

(v)  protects cultural and historic resources.

(b)  Biomass.--The term "biomass energy" as defined under section 2 of the Alternative Energy Portfolio Standards Act shall also include the generation of electricity utilizing by-products of the pulping process and wood manufacturing process, including bark, wood chips, sawdust and lignins in spent pulping liquors. Electricity from biomass energy under this subsection generated inside this Commonwealth shall be eligible as a Tier I alternative energy source. Electricity from biomass energy under this subsection generated outside this Commonwealth shall be eligible as a Tier II alternative energy source.

(c)  Increase in Tier I.--The commission shall at least quarterly increase the percentage share of Tier I alternative energy sources required to be sold by an electric distribution company or electric generation supplier under section 3(b)(1) of the Alternative Energy Portfolio Standards Act to reflect any new biomass energy or low-impact hydropower resources that qualify as a Tier I alternative energy source under this section. No new resource qualifying as biomass energy or low-impact hydropower under this section shall be eligible to generate Tier I alternative energy credits until the commission has increased the percentage share of Tier I to reflect these additional resources.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 added section 2814. See the preamble to Act 129 of 2008 in the appendix to this title for special provisions relating to legislative findings and declarations.



Section 2815 - Carbon dioxide sequestration network

§ 2815.  Carbon dioxide sequestration network.

(a)  Assessment.--

(1)  By April 1, 2009, the department shall complete a study to identify suitable geological formations, including sites within or in proximity to the Medina, Tuscarora or Oriskany Sandstone formation for the location of a State network.

(2)  By June 1, 2009, the department, in consultation with the commission, shall hire one or more independent experts pursuant to 62 Pa.C.S. Pt. I (relating to Commonwealth Procurement Code), as necessary, to conduct an assessment of the following:

(i)  Estimates of capital requirements and expenditures necessary for the establishment, operation and maintenance of a State network.

(ii)  The collection of data to allow a safety assessment.

(iii)  An assessment of all potential risk to individuals, property and the environment associated with the geological sequestration of carbon dioxide in a State network. The assessment, which shall be completed by October 1, 2009, shall include an analysis of the following:

(A)  Existing Federal and State regulatory standards for the storage of carbon dioxide.

(B)  Factors contained in the United States Environmental Protection Agency's Vulnerability Evaluation Framework for Geologic Sequestration of Carbon Dioxide (EPA 430-R-08-009, dated July 10, 2008).

(C)  The different types of insurance, bonds, other instruments and recommended levels of insurance which should be carried by the operator of the State network during the construction and operation of the State network.

(D)  The availability of commercial insurance.

(E)  Models for the establishment of a Commonwealth fund to provide protection against risk to be funded by the operator.

(b)  Transmission of study and assessment.--

(1)  The department shall submit the study conducted under subsection (a)(1) to the Governor, the chairman and minority chairman of the Environmental Resources and Energy Committee of the Senate, the chairman and minority chairman of the Environmental Resources and Energy Committee of the House of Representatives and the department no later than May 1, 2009.

(2)  The independent expert shall submit the final assessment under subsection (a)(2) to the Governor, the chairman and minority chairman of the Environmental Resources and Energy Committee of the Senate, the chairman and minority chairman of the Environmental Resources and Energy Committee of the House of Representatives and the department no later than November 1, 2009.

(c)  Department.--The following shall apply:

(1)  The department shall review the assessment submitted under subsection (a)(2) and all geologic sequestration requirements associated with a State network, including geological site characterization, modeling and verification of fluid movement, corrective action, well construction, operation, mechanical integrity testing, monitoring and site closure.

(2)  Following the review under paragraph (1), the department may conduct a pilot project to determine the viability of establishing a State network in this Commonwealth.

(d)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Carbon dioxide sequestration."  The storage of carbon dioxide in a supercritical phase within a geological subsurface formation such as a deep saline aquifer with suitable cap rock, sealing faults and anticlines that includes compression, dehydration and leak detection monitoring equipment and pipelines to transport carbon dioxide captured by an advanced coal combustion with limited carbon emissions plant to an underground storage site. The term shall not include use of the carbon dioxide for enhanced oil recovery.

"Department."  The Department of Conservation and Natural Resources of the Commonwealth.

"State network."  A carbon dioxide sequestration network established on lands owned by the Commonwealth, or lands on which the Commonwealth has acquired the right to store carbon dioxide, that have been designated by the Department of Conservation and Natural Resources for the storage of carbon dioxide.

(Oct. 15, 2008, P.L.1592, No.129, eff. 30 days)

2008 Amendment.  Act 129 added section 2815. See the preamble to Act 129 of 2008 in the appendix to this title for special provisions relating to legislative findings and declarations.






Chapter 29 - Telephone and Telegraph Wires

Section 2901 - Definitions

CHAPTER 29

TELEPHONE AND TELEGRAPH WIRES

Subchapter

A.  General Provisions

B.  Regulation of Coin Telephone Service

Enactment.  Chapter 29 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

2901.  Definitions.

2902.  Private wire for gambling information prohibited.

2903.  Written contract for private wire.

2904.  Joint use of telephone and telegraph facilities.

2905.  Telephone message services.

2906.  Dissemination of telephone numbers and other identifying information.

2907.  State correctional institutions.

Subchapter Heading.  The heading of Subchapter A was added July 10, 1986, P.L.1238, No.114, effective immediately.

§ 2901.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Dissemination."  The act of transmitting, distributing, advising, spreading, communicating, conveying or making known.

"Private wire."  Any and all service equipment, facilities, conduits, poles, wires, circuits, systems by which or by means of which service is furnished for communication purposes, either through the medium of telephone, telegraph, Morse, teletypewriter, loudspeaker or any other means, or by which the voice or electrical impulses are sent over a wire, and which services are contracted for or leased for service between two or more points specifically designated, and are not connected to or available for general telegraphic or telephonic exchange or toll service, and shall include such services known as "special contract leased wire service," "leased line," "private line," "private system," "Morse line," "private wire," but shall not include the usual and customary telephone service by which the subscriber may be connected at each separate call to any other telephone designated by him only through the general telephone exchange system or toll service, and shall not include private wires used for fire or burglar alarm purposes, nor telegraph messenger call boxes and circuits used in connection therewith, time clock circuits used for furnishing correct time service, nor telegraph teleprinters when these teleprinters terminate in the telegraph companies' offices and are not directly connected between two customers.

"Public utility."  A person, partnership, association or corporation, now or hereafter owning or operating in this Commonwealth, equipment or facilities for conveying or transmitting messages or communications by telephone or telegraph to the public for compensation.



Section 2902 - Private wire for gambling information prohibited

§ 2902.  Private wire for gambling information prohibited.

(a)  General rule.--It is unlawful for any public utility knowingly to furnish to any person or corporation any private wire for use or intended for use in the dissemination of information in furtherance of gambling or for gambling purposes. Any contract shall constitute prima facie evidence that such private wire will be used in furtherance of gambling or for gambling purposes if it shall appear in such contract, or otherwise, that such private wire will be used, is intended to be used or has been used for the dissemination of information pertaining to any horse-racing, race track, race horse, betting, betting odds or any information relative thereto.

(b)  Burden of proof.--In any proceeding before the commission under this chapter and in any hearing or proceeding on appeal, the burden of proof shall be on the public utility and the person or corporation contracting for such private wire to show that the private wire has not been used, or is not being used, or is not intended for use in the furtherance of gambling or for gambling purposes.



Section 2903 - Written contract for private wire

§ 2903.  Written contract for private wire.

(a)  General rule.--It is unlawful for any public utility to furnish to any person or corporation any private wire, except in pursuance of a written contract signed by the public utility, by the person or corporation contracting for said private wire and responsible under the terms of the contract for the payment for the service, and by the person or corporation in possession or control of any place or location designated in the contract for installation or connection of said private wire, which contract shall include a detailed written statement of the purpose for which such private wire is intended to be used.

(b)  Exceptions.--This section does not apply to:

(1)  The furnishing of any private wire in case of public emergency, or where the furnishing of the said private wire is for a temporary purpose not to exceed 48 hours.

(2)  Any private wire furnished for use in radio broadcasting, or to any private wire furnished for use by any protective service operating under a franchise granted by any municipality, or to any private wire furnished for use in interstate commerce, or to any private wire furnished for use of newspapers of general circulation.

(c)  Action by commission.--It is unlawful for any public utility to furnish to any person or corporation any private wire without first furnishing to the commission a duplicate original of the written contract required by this section. The commission shall examine the same forthwith and conduct such investigation as it may deem necessary, and, if upon examination of the contract, or after investigation, or otherwise at any time, the commission shall find that the said private wire is intended for or has been used for or is being used for the transmission of information or advice in furtherance of gambling, the commission shall disapprove the said contract and give notice of such disapproval to the contracting parties. Thereafter it shall be unlawful for any public utility to furnish the said private wire provided for in the said contract. This subsection does not apply to the furnishing of any private wire in case of public emergency, or where the furnishing of the said private wire is for a temporary purpose not to exceed 48 hours.

(d)  Hearing.--Any public utility or other person or corporation party to the contract who shall feel aggrieved at the action of the commission in disapproving any contract for any private wire shall be entitled to a hearing before the commission upon written request.

(e)  Illegal use.--It is unlawful for any person or corporation, who has been furnished a private wire by any public utility in accordance with the provisions of this chapter, to use such private wire for any purpose other than that specified in the contract.



Section 2904 - Joint use of telephone and telegraph facilities

§ 2904.  Joint use of telephone and telegraph facilities.

(a)  Through lines for continuous service.--The commission may, upon complaint or upon its own motion, after reasonable notice and hearing, by order, require any two or more public utilities, whose lines or wires form a continuous line of communication, or could be made to do so by the construction and maintenance of suitable connections or the joint use of facilities, or the transfer of messages at common points, between different localities which cannot be communicated with, or reached by, the lines of either public utility alone, where such service is not already established or provided, to establish and maintain through lines within this Commonwealth between two or more such localities. The rate for such service shall be just and reasonable and the commission shall have power to establish the same, and declare the portion thereof to which each company affected thereby is entitled and the manner in which the same must be secured and paid. All facilities necessary to establish such service shall be constructed and maintained in such manner and under such rules, with such division of expense and labor, as may be required by the commission.

(b)  Trunk line connections.--The commission may, upon complaint or upon its own motion, after reasonable notice and hearing, by order, require any one or more public utilities to connect their facilities, through the medium of suitable trunk lines, with such manual or automatic inter-communicating telephone or telegraph systems as may be wholly owned or leased by such public utilities, or by any other person or corporation. Rates for such trunk line connections and service shall be in accordance with tariffs filed with and approved by the commission.



Section 2905 - Telephone message services

§ 2905.  Telephone message services.

(a)  Notice.--Any telephone message service that provides a commercial, informational, public service or other message for a specific charge billed to the caller by a local phone company, prior to the presentation of the message, shall warn the caller that the cost of the call will be charged and that the charge will be itemized on the caller's telephone bill. In the event the message requested contains explicit sexual material, the warning preceding the message shall also inform the caller the message contains explicit sexual material.

(b)  Intrastate services.--Before any call can be completed to any telephone message service containing explicit sexual material, the caller shall have first obtained an access code number or other personal identification number consisting of not less than nine digits from the telephone message service through written application to the telephone message service. This access code number or personal identification number must be presented to the telephone message service after the warning message and in order to complete the call.

(c)  Dissemination to minors.--Access codes or personal identification numbers obtained to complete calls containing explicit sexual material as defined in 18 Pa.C.S. § 5903 (relating to obscene and other sexual materials) shall not be issued to a minor. Telephone message services shall exercise all reasonable methods to ascertain that the applicant is not a minor.

(d)  Telephone company duties.--Every local telephone company and competitive interexchange telephone service shall list all telephone message service calls on the customer telephone bill and shall designate the type or title of message obtained. In addition, the telephone company shall provide, upon request, at no cost to the consumer, the name and address of any telephone service provider. All telephone companies shall include in their telephone message service tariffs, whether provided through the 976 exchange or otherwise, or in any contract with such telephone message service sponsor, a clause requiring compliance with this section as a condition for continuation of the service.

(e)  Costs of service.--

(1)  All costs relating to this section shall be borne solely by the telephone message service.

(2)  All telephone message services shall provide, in writing, to all telephone companies and competitive interexchange telephone companies providing service in this Commonwealth, their complete telephone number or numbers, including area codes and type or title of service provided. This information shall be provided at the time of newly established service, change in service and annually.

(f)  Blocking access.--Every telephone company shall, except to the extent that written authorization is required by a customer for availability of access to all or certain types of telephone message services, provide to customers the option of having access to such telephone message services blocked. The telephone company may not charge the customer any fee or other cost for blocking access to availability of telephone message services unless such telephone company has already provided such blocking to the customer without fee.

(g)  Enforcement.--

(1)  The commission shall promulgate rules or regulations to ensure the compliance of telephone companies providing messages covered by this section.

(2)  The failure of a telephone company to comply with this section shall be a violation of this section and the telephone company shall be subject to enforcement proceedings pursuant to section 502 (relating to enforcement proceedings by commission).

(3)  Failure of a telephone message service to comply with this section shall be a violation of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law, and 18 Pa.C.S. Ch. 39 (relating to theft and related offenses).

(Mar. 30, 1988, P.L.301, No.37, eff. 60 days)

1988 Amendment.  Act 37 added section 2905.



Section 2906 - Dissemination of telephone numbers and other identifying information

§ 2906.  Dissemination of telephone numbers and other identifying information.

(a)  General rule.--Notwithstanding any other provision of law, but subject to the provisions of this title, any telephone call identification service offered in this Commonwealth by a public utility or by any other person, partnership, association or corporation that makes use of the facilities of a public utility shall be lawful if it allows a caller to withhold display of the caller's telephone number and other identifying information on both a per-call and per-line basis from the telephone instrument of the individual receiving the telephone call.

(b)  Charge prohibited.--There shall be no charge to the caller who requests that the caller's telephone number and other identifying information be withheld on a per-call basis. The commission may approve a charge to the caller who requests that the caller's telephone number and other identifying information be withheld on a per-line basis if the commission finds, after notice to all customers and an opportunity for hearing, that the charge is just and reasonable and that the charge should be imposed on the caller. Tariff rates shall not apply to victims of domestic violence receiving services from a domestic violence program or protected by a court order nor to social welfare agencies, such as women's shelters, health and counseling centers, public service hotlines and their staffs. In addition, the commission shall direct that the tariff rates shall not apply to customers who order the per-line blocking service within 60 days of its introduction or within 60 days of any request for new telephone service or transfer of existing telephone service. The commission shall also direct that, as soon as practicable, any public utility or any other person, partnership, association or corporation that makes use of the facilities of a public utility which provides this service shall also provide to the calling party only the ability to selectively unblock at no charge on a per-call basis a blocked line using a means which differs from the means to activate per-call blocking. The commission, in the interest of balancing respective privacy interests, shall also permit a tariffed service that automatically prevents the completion of telephone calls to customers who do not wish to receive calls from callers that withhold their telephone number or other identifying information; the terms and conditions of such a tariff shall be subject to commission approval.

(c)  Notice.--A public utility offering a call identification service shall notify its subscribers that their calls may be identified to a called party at least 60 days before the service is offered and shall clearly advise its subscribers of their ability to withhold their telephone number and other identifying information on both a per-call and a per-line basis. The form of the required notices must be approved by the commission.

(d)  Exceptions.--Notwithstanding any other provision of law, but subject to the provisions of this title, provision of any of the following caller identification services shall be lawful even if the caller cannot withhold display of the caller's telephone number and other identifying information from the instrument of the individual receiving the telephone call:

(1)  An identification service which is used within the same limited system, including a Centrex or private branch exchange (PBX) system, as the recipient telephone.

(2)  An identification service which is used on a public agency's emergency telephone line or on the line which receives the primary emergency telephone number 911.

(3)  An identification service provided in connection with any "800" or "900" access code telephone service until the public utility develops the technical capability to comply with subsection (a), as determined by the commission. Until such capability is developed, telephone subscribers shall be notified annually by the public utility that use of an "800" or "900" number may result in the disclosure of the subscriber's telephone number or other identifying information to the called party.

(4)  An identification service for which the identification information is a necessary component of the communication being conveyed and for which, without such information, the called party would not reasonably be able to act upon or otherwise use the other portions of the communication. This exception is intended to cover services, such as health alert, home monitoring and other similar telemetry services.

(Dec. 22, 1993, P.L.565, No.83, eff. imd.)

1993 Amendment.  Act 83 added section 2906.

Cross References.  Section 2906 is referred to in section 5311.8 of Title 35 (Health and Safety).



Section 2907 - State correctional institutions

§ 2907.  State correctional institutions.

(a)  Identification of calls.--Telecommunication service providers which provide telecommunication services to State correctional institutions shall identify to the called party any call made by an inmate as originating from a correctional institution.

(b)  Payment of calls.--

(1)  The Department of Corrections may direct that calls made by an inmate shall be collect calls.

(2)  The Department of Corrections may provide guidelines for alternative payment methods for telephone calls made by inmates, provided that the alternative methods are consistent with security needs, orderly operation of the prison and the public interest.

(c)  No cause of action created.--This section shall not be construed to create any cause of action or any legal right in any person or entity. In addition, this section is not intended to create any right of an inmate to make a telephone call or to compel a particular method of payment.

(Dec. 18, 1996, P.L.1061, No.156, eff. 60 days; Apr. 2, 2002, P.L.218, No.23, eff. imd.)



Section 2911 - Legislative findings and declarations

SUBCHAPTER B

REGULATION OF COIN TELEPHONE SERVICE

Sec.

2911.  Legislative findings and declarations.

2912.  Availability of adequate coin telephone service.

2913.  Minimum service requirement.

2914.  Establishment of just and reasonable rates.

2915.  Duty of commission.

Enactment.  Subchapter B was added July 10, 1986, P.L.1238, No.114, effective immediately.

§ 2911.  Legislative findings and declarations.

The General Assembly finds and declares as follows:

(1)  It is in the public interest of the citizens of this Commonwealth to maintain and promote the availability and affordability of public coin telephone service.

(2)  The public safety, health and welfare requires that public coin telephone stations shall, except in extraordinary circumstances, have the capability of making and receiving local and toll calls in order to provide adequate service.



Section 2912 - Availability of adequate coin telephone service

§ 2912.  Availability of adequate coin telephone service.

(a)  General rule.--All public utilities, as defined in this chapter, shall maintain a sufficient number of public coin telephone stations within its service territory to provide adequate access to emergency telephone service, to ensure that there is adequate access to the telephone network for individuals who do not subscribe to telephone service and for any other purpose determined to be appropriate by the commission.

(b)  Definition.--As used in this subchapter the term "public coin telephone stations" means those stations which are readily accessible to the public 24 hours per day or are designated as public telephones pursuant to tariffs approved by the commission.



Section 2913 - Minimum service requirement

§ 2913.  Minimum service requirement.

(a)  General rule.--All public and semipublic coin telephone stations maintained by a public utility or provided, maintained or sold in this Commonwealth by any other person, partnership, association or corporation shall, except in extraordinary circumstances, provide two-way service. The commission shall permit public coin telephones to be converted so that they are technically capable of placing, but not receiving, calls only when such conversion is necessary to protect the public safety, health and welfare and would be in the best interests of the public.

(b)  Public coin telephone service by nonpublic utilities.--No public utility shall provide telephone service to any person, partnership, association or corporation for the purpose of providing public and semipublic coin service unless the coin telephone complies with subsection (a).

(c)  Definition.--As used in this section the term "two-way service" means the technical capability to place and receive local and intrastate telephone calls, the conspicuous display of a telephone number at which the public coin telephone can be reached and the ability to recognize when a call is incoming.

Cross References.  Section 2913 is referred to in section 5302 of Title 35 (Health and Safety).



Section 2914 - Establishment of just and reasonable rates

§ 2914.  Establishment of just and reasonable rates.

The commission shall ensure that all public and semipublic coin telephone service rates for local and intrastate calls are just and reasonable.



Section 2915 - Duty of commission

§ 2915.  Duty of commission.

The commission shall ensure that the provisions of this subchapter are implemented by all public utilities, coin telephone station manufacturers, vendors, owners and lessors doing business in this Commonwealth. The commission shall, within 120 days after the effective date of this subchapter, promulgate regulations implementing the provisions of this subchapter.






Chapter 30 - Alternative Form of Regulation of Telecommunications Services

Section 3001 - Declaration of policy (Repealed)

CHAPTER 30

ALTERNATIVE FORM OF REGULATION

OF TELECOMMUNICATIONS SERVICES

Sec.

3001.  Declaration of policy (Repealed).

3002.  Definitions (Repealed).

3003.  Local exchange telecommunications company request for alternative regulation and network modernization implementation plan (Repealed).

3004.  Commission review and approval of petition and plan (Repealed).

3005.  Competitive services (Repealed).

3006.  Streamlined form of rate regulation (Repealed).

3007.  Determination of access charges (Repealed).

3008.  Interexchange telecommunications carrier (Repealed).

3009.  Additional powers and duties (Repealed).

3010.  (Reserved).

3011.  Declaration of policy.

3012.  Definitions.

3013.  Continuation of commission-approved alternative regulation and network modernization plans.

3014.  Network modernization plans.

3015.  Alternative forms of regulation.

3016.  Competitive services.

3017.  Access charges.

3018.  Interexchange telecommunications carriers.

3019.  Additional powers and duties.

Enactment.  Chapter 30 was added July 8, 1993, P.L.456, No.67, effective immediately.

§ 3001.  Declaration of policy (Repealed).

2004 Repeal Note.  Section 3001 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3002 - Definitions (Repealed)

§ 3002.  Definitions (Repealed).

2004 Repeal Note.  Section 3002 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3003 - Local exchange telecommunications company request for alternative regulation and network modernization implementation plan (Repealed)

§ 3003.  Local exchange telecommunications company request for alternative regulation and network modernization implementation plan (Repealed).

2004 Repeal Note.  Section 3003 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3004 - Commission review and approval of petition and plan (Repealed)

§ 3004.  Commission review and approval of petition and plan (Repealed).

2004 Repeal Note.  Section 3004 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3005 - Competitive services (Repealed)

§ 3005.  Competitive services (Repealed).

2004 Repeal Note.  Section 3005 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3006 - Streamlined form of rate regulation (Repealed)

§ 3006.  Streamlined form of rate regulation (Repealed).

2004 Repeal Note.  Section 3006 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3007 - Determination of access charges (Repealed)

§ 3007.  Determination of access charges (Repealed).

2004 Repeal Note.  Section 3007 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3008 - Interexchange telecommunications carrier (Repealed)

§ 3008.  Interexchange telecommunications carrier (Repealed).

2004 Repeal Note.  Section 3008 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3009 - Additional powers and duties (Repealed)

§ 3009.  Additional powers and duties (Repealed).

2004 Repeal Note.  Section 3009 was repealed November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3010 - (Reserved)

§ 3010.  (Reserved).

2004 Amendment.  Section 3010 (Reserved) was added November 30, 2004, P.L.1398, No.183, effective immediately.



Section 3011 - Declaration of policy

§ 3011.  Declaration of policy.

The General Assembly finds and declares that it is the policy of this Commonwealth to:

(1)  Strike a balance between mandated deployment and market-driven deployment of broadband facilities and advanced services throughout this Commonwealth and to continue alternative regulation of local exchange telecommunications companies.

(2)  Maintain universal telecommunications service at affordable rates while encouraging the accelerated provision of advanced services and deployment of a universally available, state-of-the-art, interactive broadband telecommunications network in rural, suburban and urban areas, including deployment of broadband facilities in or adjacent to public rights-of-way abutting public schools, including the administrative offices supporting public schools, industrial parks and health care facilities.

(3)  Ensure that customers pay only reasonable charges for protected services which shall be available on a nondiscriminatory basis.

(4)  Ensure that rates for protected services do not subsidize the competitive ventures of telecommunications carriers.

(5)  Provide diversity in the supply of existing and future telecommunications services and products in telecommunications markets throughout this Commonwealth by ensuring that rates, terms and conditions for protected services are reasonable and do not impede the development of competition.

(6)  Ensure the efficient delivery of technological advances and new services throughout this Commonwealth in order to improve the quality of life for all Commonwealth residents.

(7)  Encourage the provision of telecommunications products and services that enhance the quality of life of people with disabilities.

(8)  Promote and encourage the provision of competitive services by a variety of service providers on equal terms throughout all geographic areas of this Commonwealth without jeopardizing the provision of universal telecommunications service at affordable rates.

(9)  Encourage the competitive supply of any service in any region where there is market demand.

(10)  Encourage joint ventures between local exchange telecommunications companies and other entities where such joint ventures accelerate, improve or otherwise assist a local exchange telecommunications company in implementing its network modernization plan.

(11)  Establish a bona fide retail request program to aggregate and make advanced services available in areas where sufficient market demand exists and to supplement existing network modernization plans.

(12)  Promote and encourage the provision of advanced services and broadband deployment in the service territories of local exchange telecommunications companies without jeopardizing the provision of universal service.

(13)  Recognize that the regulatory obligations imposed upon the incumbent local exchange telecommunications companies should be reduced to levels more consistent with those imposed upon competing alternative service providers.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3011.



Section 3012 - Definitions

§ 3012.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Advanced service."  A retail telecommunications service that, regardless of transmission medium or technology, is capable of supporting a minimum speed of 200 kilobits per second (Kbps) in at least one direction at the network demarcation point of the customer's premises.

"Aggregator telephone."  A telephone which is made available to the transient public, customers or patrons, including, but not limited to, coin telephones, credit card telephones and telephones located in hotels, motels, hospitals and universities.

"Alternative form of regulation."  A form of regulation of telecommunications services other than the traditional rate base or rate of return regulation, including a streamlined form of regulation, as approved by the commission.

"Alternative service provider."  An entity that provides telecommunications services in competition with a local exchange telecommunications company.

"Bona fide retail request."  A written request for service which meets the requirements of section 3014(c) (relating to network modernization plans), is received by a local exchange telecommunications company and through which end users commit to subscribe to an advanced service.

"Bona fide retail request program."  A program established by a local exchange telecommunications company pursuant to section 3014(c) (relating to network modernization plans).

"Broadband."  A communication channel using any technology and having a bandwidth equal to or greater than 1.544 megabits per second (Mbps) in the downstream direction and equal to or greater than 128 kilobits per second (Kbps) in the upstream direction.

"Broadband availability."  Access to broadband service by a retail telephone customer of a local exchange telecommunications company.

"Broadband Outreach and Aggregation Program."  A program established by the Department of Community and Economic Development pursuant to section 3014(i) (relating to network modernization plans).

"Business Attraction or Retention Program."  A program established by a local exchange telecommunications company pursuant to section 3014(d) (relating to network modernization plans).

"Central office."  A local exchange telecommunications company switch used to provide local exchange telecommunications service.

"Community."  Those customers of a local exchange telecommunications company served by an existing or planned remote terminal or, where no remote terminal exists or is planned, a central office switch.

"Competitive service."  A service or business activity determined to be competitive by the commission on or prior to December 31, 2003, and a service or business activity determined or declared to be competitive pursuant to section 3016 (relating to competitive services).

"Department."  The Department of Community and Economic Development of the Commonwealth.

"Education Technology Fund" or "E-Fund."  The fund established under section 3015(d) (relating to alternative forms of regulation).

"Education Technology Program."  The program established by the Department of Education pursuant to section 3014(j) (relating to network modernization plans).

"Eligible telecommunications carrier."  A carrier designated by the Pennsylvania Public Utility Commission pursuant to 47 CFR 54.201 (relating to definition of eligible telecommunications carriers, generally) or successor regulation as eligible to receive support from the Federal Universal Service Fund.

"Eligible telecommunications customer."  A customer of an eligible telecommunications carrier who qualifies for Lifeline service discounts pursuant to the requirements of 47 CFR 54.409 (relating to consumer qualification for Lifeline) or successor regulation.

"Fund."  The Broadband Outreach and Aggregation Fund established under section 3015(c) (relating to alternative forms of regulation).

"Gross Domestic Product Price Index" or "GDP-PI."  The Gross Domestic Product Fixed Weight Price Index as calculated by the United States Department of Commerce or a successor price index.

"Health care facility."  The term shall have the same meaning given to it in the act of July 19, 1979 (P.L.130, No.48), known as the Health Care Facilities Act.

"Industrial development agency."  An industrial development agency under the act of May 17, 1956 (1955 P.L.1609, No.537), known as the Pennsylvania Industrial Development Authority Act, that has been certified by the Pennsylvania Industrial Development Authority under section 5.2 of that act.

"Inflation offset."  The part of the price change formula in the price stability mechanism that reflects an offset to the Gross Domestic Product Price Index or Successor Price Index.

"Interexchange services."  The transmission of interLATA or intraLATA toll messages or data outside the local calling area.

"Interexchange telecommunications carrier."  A carrier other than a local exchange telecommunications company authorized by the commission to provide interexchange services.

"Lifeline service."  A discounted rate local service offering, as defined in 47 CFR 54.401 (relating to Lifeline defined) or successor regulation, but excluding any offering funded in part by Federal Universal Service Fund Tier Three funding under 47 CFR 54.403 (relating to Lifeline support amount) or successor regulation.

"Local development district."  A multicounty economic and community development organization established to provide regional planning and development services to improve the economy and quality of life in a particular region through a variety of activities, including, but not limited to, the fostering of public and private partnerships and providing assistance to businesses.

"Local exchange telecommunications company."  An incumbent carrier authorized by the commission to provide local exchange telecommunications services. The term includes a rural telecommunications carrier and a nonrural telecommunications carrier.

"Local exchange telecommunications service."  The transmission of messages or communications that originate and terminate within a prescribed local calling area.

"Network modernization plan."  A plan for the deployment of broadband service by a local exchange telecommunications company under this chapter or any prior law of this Commonwealth.

"Noncompetitive service."  A regulated telecommunications service or business activity that has not been determined or declared to be competitive.

"Nonprotected service."  Any telecommunications service provided by a local exchange telecommunications company that is not a protected service.

"Nonrural telecommunications carrier."  A local exchange telecommunications company that is not a rural telephone company as defined in section 3 of the Telecommunications Act of 1996 (Public Law 104-104, 110 Stat. 56).

"Optional calling plan."  A discounted toll plan offered by either a local exchange telecommunications company or an interexchange telecommunications carrier.

"Political subdivision."  Any county, city, borough, incorporated town, township, municipality, municipal authority or county institution district.

"Price stability mechanism."  A formula which may be included in a commission-approved alternative form of regulation plan that permits rates for noncompetitive services to be adjusted upward or downward.

"Protected service."  The following telecommunications services provided by a local exchange telecommunications company unless the commission has determined the service to be competitive:

(1)  Service provided to residential consumers or business consumers that is necessary to complete a local exchange call.

(2)  Touch-tone service.

(3)  Switched access service.

(4)  Special access service.

(5)  Ordering, installation, restoration and disconnection of these services.

"Remote terminal."  A structure located outside of a central office which houses electronic equipment and which provides transport for telecommunications services to and from a central office.

"Rural telecommunications carrier."  A local exchange telecommunications company that is a rural telephone company as defined in section 3 of the Telecommunications Act of 1996 (Public Law 104-104, 110 Stat. 56).

"School entity."  An intermediate unit, school district, joint school district, area vocational-technical school, independent school, licensed private academic school, accredited school and any other public or nonpublic school serving students in any grade from kindergarten through 12th grade.

"Special access service."  Service provided over dedicated, nonswitched facilities by local exchange telecommunications companies to interexchange telecommunications carriers or other large volume users which provides connection between an interexchange telecommunications carrier or private network and a customer's premises.

"Switched access service."  A service which provides for the use of common terminating, switching and trunking facilities of a local exchange telecommunications company's public switched network. The term includes, but is not limited to, the rates for local switching, common and dedicated transport and the carrier charge.

"Telecommunications Act of 1996."  The Telecommunications Act of 1996 (Public Law 104-104, 110 Stat. 56).

"Telecommunications carrier."  An entity that provides telecommunications services subject to the jurisdiction of the commission.

"Telecommunications service."  The offering of the transmission of messages or communications for a fee to the public.

"Universal broadband availability."  Access to broadband service by each telephone customer of a local exchange telecommunications company.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3012.



Section 3013 - Continuation of commission-approved alternative regulation and network modernization plans

§ 3013.  Continuation of commission-approved alternative regulation and network modernization plans.

(a)  General rule.--An alternative form of regulation plan and network modernization plan approved by the commission for a local exchange telecommunications company as of December 31, 2003, shall remain valid and effective except as may be amended at the election of the local exchange telecommunications company as authorized by this chapter. The commission shall allow a previously approved plan to be amended to conform to any changes made under this chapter and shall not require any other changes to the plan.

(b)  Limitation on changes to plans.--Except for changes to existing alternative form of regulation and network modernization plans as authorized by this chapter, no change to any alternative form of regulation or network modernization plan may be made without the express agreement of both the commission and the local exchange telecommunications company.

(c)  Grandfather provision.--All services previously determined to be competitive as of December 31, 2003, shall remain competitive services unless reclassified by the commission under section 3016(c) (relating to competitive services).

(d)  Commission oversight.--The commission will continue to exercise oversight of alternative form of regulation and network modernization plans for local exchange telecommunications companies as provided in this chapter.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3013.

Cross References.  Section 3013 is referred to in section 3014 of this title.



Section 3014 - Network modernization plans

§ 3014.  Network modernization plans.

(a)  Continuation of approved plan.--A local exchange telecommunications company that does not elect an option under subsection (b) shall remain subject to its network modernization plan in effect as of December 31, 2003, without revision or modification except by agreement under section 3013(b) (relating to continuation of commission-approved alternative regulation and network modernization plans) and as provided in this section through December 31, 2015.

(b)  Options for amendment of network modernization plan.--Local exchange telecommunications companies shall have the following options:

(1)  (i)  A rural telecommunications carrier that elects to amend its network modernization plan pursuant to this subsection shall remain subject to the carrier's network modernization plan in effect as of December 31, 2003, as amended pursuant to this subsection, through December 31, 2008. Prior to implementation of such election, the rural telecommunications carrier shall comply with the notification requirements of subsection (e).

(ii)  The rural telecommunications carrier shall commit to accelerate 100% broadband availability by December 31, 2008, in its amended network modernization plan. Any rural telecommunications carrier electing this option shall not be required to offer a bona fide retail request program or a business attraction or retention program.

(2)  (i)  A rural telecommunications carrier that elects to amend its network modernization plan pursuant to this subsection shall remain subject to the carrier's network modernization plan in effect as of December 31, 2003, as amended pursuant to this subsection, through December 31, 2013, or December 31, 2015, as applicable. Prior to implementation of such election, the rural telecommunications carrier shall comply with the notification requirements of subsection (e).

(ii)  The rural telecommunications carrier shall commit:

(A)  to accelerate broadband availability to at least 80% of its total retail access lines in its distribution network by December 31, 2010, and 100% of its total retail access lines in its distribution network by December 31, 2013; or

(B)  to accelerate broadband availability to at least 80% of its total retail access lines in its distribution network by December 31, 2010, and 100% of its total retail access lines in its distribution network by December 31, 2015; and

(C)  to offer a bona fide retail request program and a business attraction or retention program pursuant to subsections (c) and (d). Under no circumstances may the rural telecommunications carrier reduce its existing broadband availability commitment.

(3)  (i)  A nonrural telecommunications carrier that elects to amend its network modernization plan pursuant to this subsection shall remain subject to such carrier's network modernization plan in effect as of December 31, 2003, as amended pursuant to this subsection, including meeting its 100% broadband availability commitment. Prior to implementation of such election, the nonrural telecommunications carrier shall comply with the notification requirements of subsection (e).

(ii)  The nonrural telecommunications carrier shall commit:

(A)  to provide broadband availability to 100% of its total retail access lines in its distribution network by December 31, 2013, or December 31, 2015; and

(B)  to offer a bona fide retail request program and a business attraction or retention program pursuant to subsections (c) and (d). Under no circumstances may such nonrural telecommunications carrier reduce its existing broadband availability commitment.

(4)  A local exchange telecommunications company that elects under paragraph (1), (2) or (3) shall also commit to universal broadband deployment in or adjacent to public rights-of-way abutting all public schools, including the administration offices supporting public schools, industrial parks and health care facilities in its service territory on or before December 31, 2005, except that a local exchange telecommunications company serving more than ten exchanges in this Commonwealth may elect to extend this commitment from December 31, 2005, to December 31, 2006, for any exchange with less than 4,000 access lines.

(5)  A local exchange telecommunications company that elects under paragraph (1), (2) or (3) may amend its network modernization plan to extend the period of time within which broadband service must be made available to a customer to up to ten business days after the customer's request for broadband service.

(6)  A local exchange telecommunications company operating under an amended network modernization plan may subsequently petition the commission for approval of further modification of its amended network modernization plan, which the commission may grant upon good cause shown.

(7)  A rural telecommunications carrier serving less than 50,000 access lines in this Commonwealth making an election pursuant to paragraph (1) and filing its amended network modernization plan with the commission pursuant to subsection (e) shall be granted by the commission a suspension of section 251(c)(2), (3), (4), (5) and (6) obligations under the Telecommunications Act of 1996. This suspension of obligations shall expire December 31, 2008, unless extended by the commission. Should the commission, following a hearing, determine that the rural telecommunications carrier has failed to timely meet its commitments pursuant to this paragraph, the suspension of obligations shall expire upon entry of the commission order making such determination. Expiration of the suspension of obligations shall not impact the rural telephone company exemption of the rural telecommunications carrier under section 251(f)(1) of the Telecommunications Act of 1996.

(8)  A local exchange telecommunications company may accelerate its broadband availability commitment by electing an additional option pursuant to paragraph (1), (2) or (3), as applicable, at a later date. The local exchange telecommunications company shall be subject to the applicable modified inflation offset in its price stability mechanism as set forth in section 3015(a)(1) (relating to alternative forms of regulation) effective upon the filing of an amended network modernization plan under subsection (e).

(c)  Bona fide retail request program.--A local exchange telecommunications company that elects to amend its network modernization plan pursuant to subsection (b)(2) or (3) shall no later than 90 days after the effective date of its amended plan implement a bona fide retail request program in areas where it does not provide broadband. Not later than 30 days in advance of program implementation, the local exchange telecommunications company shall file with the commission and provide the department with a written description of the program, a sample request for advanced services form for use in the program and the form of any advanced services term subscription agreements customers will be required to execute in connection with receiving the requested services. A bona fide retail request program shall consist of the following:

(1)  Any person, business, local development district, industrial development agency or other entity seeking advanced services pursuant to a bona fide retail request program shall submit a written request for such services to the local exchange telecommunications company or to the department in accordance with subsection (d). The written request may be in the form of a petition which includes the information required by paragraph (2), in the form provided by the department under subsection (d) which includes the information required by paragraph (2) or in the form of individual requests each of which includes the information required by paragraph (2). If individual requests are received, the local exchange telecommunications company shall aggregate requests for the same service and initiate appropriate action pursuant to this subsection when the required number of requests have been received.

(2)  To be considered a bona fide retail request, the written request must include:

(i)  a request that a minimum of 50 retail access lines or 25% of retail access lines within a community, whichever is less, each be provided the same advanced service or comparable advanced services having a bandwidth within 100 kilobits per second (Kbps) of each other. Notwithstanding the foregoing comparable bandwidth limitation, where a request includes individual customer requests for advanced services having equal to or less than 1.544 megabits per second (Mbps) bandwidth in the downstream direction, all lines in the request shall be counted in meeting the minimum line requirement of this subparagraph;

(ii)  the name, address, telephone number and signature of each existing retail customer requesting the advanced service, the advanced service being requested and the number of access lines for which the advanced service is being requested;

(iii)  the name, address and telephone number of a designated contact person where the request is made by or on behalf of more than one person or business; and

(iv)  a commitment by each customer who signs the request to subscribe to the requested service for one year, subject to the local exchange telecommunications company's identification of the price and terms of the service and the customer's agreement to the price and terms.

(3)  In administering the bona fide retail request program, the local exchange telecommunications company shall:

(i)  establish an Internet website and toll-free telephone number to address customer inquiries regarding the program;

(ii)  mail a request form to a customer upon request;

(iii)  confirm its receipt of any completed request in writing to the customer and identify the service requested;

(iv)  as part of the written confirmation, if available, or in a subsequent written communication to the customer, provide the customer the applicable rate, the contract term, the status of the request and a term subscription agreement for execution; and

(v)  notify the customers in a community, within 30 days of receipt of a bona fide request, of the expected date of the availability of the requesters' service.

(4)  When a bona fide retail request has been received that meets the requirements of paragraph (2), the local exchange telecommunications company shall provide the requested advanced service, or other reasonably comparable service having a bandwidth within 100 kilobits per second (Kbps) of the requested service, to the community as soon as practicable, but in no event later than 365 days of the date the requirements of paragraph (2) have been met or within the period approved by the commission under paragraph (5) or (6) where:

(i)  the local exchange telecommunications company provides the requested advanced service to other customers in its service territory;

(ii)  no service is available to the requesting customers from an alternative service provider at or within 100 kilobits per second (Kbps) of the data speed requested or such service is available at a price that exceeds the then current price offered by the local exchange telecommunications company by more than 50%;

(iii)  the community is situated within the service territory of the local exchange telecommunications company; and

(iv)  the local exchange telecommunications company does not have to provide fiber to the customer's premises to furnish the requested advanced service.

(5)  Where, as a result of property acquisition, including acquiring rights-of-way, or new construction, a local exchange telecommunications company is unable to provide the requested advanced service within the one-year period set forth in paragraph (4), the company may petition the commission for an extension of up to six months, with service upon the customer or customers who made the bona fide retail request and the department if the department submitted the request on behalf of the customer or customers. The commission may delegate its authority to rule on such petitions to a bureau director or other appropriate employee who shall grant the petition for good cause shown.

(6)  Where the total number of bona fide retail requests received by any local exchange telecommunications company or affiliated companies that meet the requirements of paragraphs (2) and (4) exceed 40 requests in any 12-month period or where there are more than 20 such requests that require property acquisition, including acquiring rights-of-way, or new construction in any 12-month period, the local exchange telecommunications company or companies may provide a verified certification to the commission that one or both of the previously stated criteria are met, with service upon the customer or customers who made the additional requests and upon the department if the department submitted any such requests. Upon receipt of the certification, the commission or the commission through its designated staff shall permit the local exchange telecommunications company or companies to extend the time for such deployments for a period of no more than 12 months unless the commission determines an additional time period to be just and reasonable. If a deployment is extended, it shall be counted in determining the maximum number of deployments provided for under this subsection in any 12-month period covering the month to which it is extended.

(7)  No advanced service requested and deployed by a local exchange telecommunications company under the bona fide retail request program which has a bandwidth of less than 1.544 megabits per second (Mbps) in the downstream direction shall be counted as a credit toward the local exchange telecommunications company's broadband deployment obligation under its network modernization plan amended pursuant to subsection (b)(2) or (3).

(8)  With regard to requests submitted under this subsection, a retail customer may challenge the action of a local exchange telecommunications company pursuant to section 701 (relating to complaints).

(9)  Local exchange telecommunications companies with bona fide retail request programs shall provide semiannual reports to the commission and the department of the number of requests for advanced services received during the reporting period by exchange or density cell and the action taken on requests meeting the requirements of this subsection.

(10)  A local exchange telecommunication company's bona fide retail request program established under this subsection shall continue through December 31, 2015, or such earlier date as the local exchange telecommunications company achieves 100% broadband availability throughout its service territory.

(11)  In addition to adjudicating any complaints brought by customers under paragraph (8), the commission shall monitor and enforce the compliance of participating local exchange telecommunications companies with their obligations under this subsection.

(d)  Business attraction or retention program.--

(1)  Not later than 90 days after amending its network modernization plan under subsection (b)(2) or (3), the local exchange telecommunications company shall establish a business attraction or retention program to permit the department to aggregate customer demand where necessary and facilitate the deployment of advanced or broadband services to qualifying businesses which the department seeks to attract to or retain in this Commonwealth and whose requests for such services are submitted by or through the department.

(2)  Each local exchange telecommunications company which amends its network modernization plan under subsection (b)(2) or (3) not later than 90 days after the effective date of its amended plan shall designate a single point of contact to receive all written advanced or broadband service requests forwarded by the department, provide associated contact information to the department and provide the department and the commission with a written description of its participation in the program and a sample request for advanced or broadband services form for use in the program.

(3)  The department may submit a request to the applicable local exchange telecommunications company by or on behalf of qualifying businesses in areas that the department deems priority areas for economic development, including and giving preference to keystone opportunity zones, keystone opportunity expansion zones, enterprise zones, keystone opportunity improvement zones and other areas identified by the department as lacking adequate access to advanced or broadband services which would be important in order to promote economic development projects in those areas.

(4)  The department shall establish an advisory committee that shall consist of representatives of each local exchange telecommunications company with a business attraction or retention program, local development districts and other local economic and industrial development agencies to assist the department in developing protocols and procedures for implementing these programs pursuant to this subsection.

(5)  Qualifying business or businesses' requests for advanced services submitted by the department that are provisioned through the bona fide retail request program shall be processed in accordance with subsection (c) and shall be allocated 50% of the maximum number of annual deployments referenced in subsection (c)(6). Other requests shall be allocated 50% of the number of such deployments, provided, however, that any allocated deployments that are unused may be utilized by the department or nondepartment applicants, as applicable.

(6)  For qualifying business or businesses whose request for advanced services is determined by the local exchange telecommunications company to be better processed outside of the bona fide retail request program, the local exchange telecommunications company shall make a proposal to the requesting business or businesses to provide the requested advanced or broadband service and subsequently shall provision such service. The local exchange telecommunications company shall advise the department and the business or businesses within 30 days of the date the contract is signed of the date by which the requested advanced or broadband service will be provided, which date shall be not later than one year after the date the contract is signed unless the business or businesses agree to a longer period or the local exchange telecommunications company obtains commission approval of an extension under the same procedure set forth in subsection (c)(5).

(7)  No advanced service requested of and deployed by a local exchange telecommunications company under the Business Attraction or Retention Program which has a bandwidth of less than 1.544 megabits per second (Mbps) in the downstream direction shall be counted as a credit toward the local exchange telecommunication company's broadband deployment obligation under its network modernization plan amended under subsection (b)(2) or (3).

(8)  Each local exchange telecommunications company which is required to participate in the department's Business Attraction or Retention Program shall continue its participation through December 31, 2015, or such earlier date as it achieves 100% broadband availability throughout its service territory.

(9)  The department shall oversee local exchange telecommunications company participation in the Business Attraction or Retention Program, including the timely completion of qualifying advanced or broadband services requests submitted by or through the department which are processed within or outside of the participating local exchange telecommunications companies' bona fide retail request programs.

(10)  The commission shall monitor and enforce the compliance of participating local exchange telecommunications companies with their obligations under the Business Attraction or Retention Program.

(e)  Notice of filing of amendments.--A local exchange telecommunications company that elects to amend its network modernization plan under subsection (b) shall notify the commission in writing of such election and, within 60 days following such notification, file its amended network modernization plan with the commission. Copies of the written notice of election and of the amended network modernization plan shall be served by the local exchange telecommunications company on the Office of Consumer Advocate and the Office of Small Business Advocate. Concurrent with the filing of the amended plan with the commission, the local exchange telecommunications company shall publish notice of such filing in a newspaper or newspapers of general circulation in its service territory or by bill message or insert. An amended plan compliant with the requirements of this chapter shall be approved by the commission within 100 days of its filing. If the commission fails to act within 100 days, the amended plan shall be deemed approved.

(f)  Network modernization plan report.--

(1)  A local exchange telecommunications company operating under a network modernization plan shall continue to file with the commission biennial reports on its provision of broadband availability in the form and detail required by the commission as of July 1, 2004, unless such reporting requirements are subsequently reduced by the commission.

(2)  Nothing in this subsection shall be construed to impede the ability of the commission to require the submission of further information to support the accuracy of or to seek an explanation of the reports specified in this subsection.

(3)  Under no circumstances shall the commission compel the public release of maps or other information describing the actual location of a local exchange telecommunications company's facilities.

(g)  Assistance to political subdivisions.--A local exchange telecommunications company shall commit in its amended network modernization plan to make technical assistance available to political subdivisions located in its service territory in pursuing the deployment of additional telecommunications infrastructure or services by the local exchange telecommunications company.

(h)  Prohibition against political subdivision advanced and broadband services deployment.--

(1)  Except as otherwise provided for under paragraph (2), a political subdivision or any entity established by a political subdivision may not provide to the public for compensation any telecommunications services, including advanced and broadband services, within the service territory of a local exchange telecommunications company operating under a network modernization plan.

(2)  A political subdivision may offer advanced or broadband services if the political subdivision has submitted a written request for the deployment of such service to the local exchange telecommunications company serving the area and, within two months of receipt of the request, the local exchange telecommunications company or one of its affiliates has not agreed to provide the data speeds requested. If the local exchange telecommunications company or one of its affiliates agrees to provide the data speeds requested, then it must do so within 14 months of receipt of the request.

(3)  The prohibition in paragraph (1) shall not be construed to preclude the continued provision or offering of telecommunications services by a political subdivision of the same type and scope as were being provided on the effective date of this section.

(i)  Broadband Outreach and Aggregation Program.--

(1)  The department shall establish a Broadband Outreach and Aggregation Program for the purpose of making expenditures and providing grants from the Broadband Outreach and Aggregation Fund established under section 3015(c) (relating to alternative forms of regulation) for:

(i)  Outreach programs for political subdivisions, economic development entities, schools, health care facilities, businesses and residential customers concerning the benefits, use and procurement of broadband services; and

(ii)  Seed grants to aggregate customer demand for broadband services in communities or political subdivisions with limited access to such services and to permit customers in such communities or political subdivisions to request such services from a telecommunications provider.

(2)  The department shall annually report to the commission on all payments to and expenditures from the Broadband Outreach and Aggregation Fund, and the commission shall verify the accuracy of the contributions from the participating local exchange telecommunications companies.

(j)  Education Technology Program.--

(1)  The Department of Education shall establish an Education Technology Program for the purpose of providing grants to school entities from the Education Technology Fund (E-Fund) established under section 3015(d).

(2)  The Department of Education shall authorize grants from the E-Fund for the following purposes:

(i)  Purchase or lease of telecommunications services, infrastructure or facilities to establish and support broadband networks between, among and within school entities and not for the provision of telecommunications services to the public for compensation.

(ii)  Purchase or lease of premises telecommunications network equipment and end-user equipment to enable the effective use of broadband networks between, among and within school entities and not for the provision of telecommunications services to the public for compensation.

(iii)  Distance learning initiatives that use the foregoing broadband networks.

(iv)  Technical support services for the activities described in subparagraphs (i) through (iii).

(3)  Each applicant school entity shall be required to provide 100% matching funds to support each E-Fund grant request. Funds received from Federal technology programs such as the universal service support mechanism for schools and libraries set forth in 47 CFR Pt. 54 (relating to universal service or successor regulations), in-kind contributions and any other technology expenditures shall be applied toward the matching fund requirement.

(4)  No later than 90 days after the effective date of this section, the Department of Education shall prescribe the grant process and the form and manner of the E-Fund application. Grants shall be limited to the funds available in the Education Technology Fund. In awarding grants, the Department of Education shall give priority to applications:

(i)  that are submitted by school entities that seek funds for discounted broadband services under subsection (l) or for broadband infrastructure, facilities or equipment from local exchange telecommunications companies which contribute to the E-Fund;

(ii)  that seek funds for regional networks that serve multiple school districts which are filed on behalf of multiple school districts and school entities; or

(iii)  that are submitted by school entities that do not have broadband service, provided, however, that nothing in this subsection shall preclude the department from awarding funds to school entities for telecommunications services, infrastructure or facilities that provide bandwidths greater than 1.544 megabits per second (Mbps).

The Department of Education shall assure that the applications funded each year are geographically dispersed throughout the Commonwealth.

(k)  Balanced deployment.--A local exchange telecommunications company shall reasonably balance deployment of its broadband network between rural, urban and suburban areas within its service territory, as those areas are applicable, in accordance with its approved network modernization plan.

(l)  Broadband discounts to schools.--Each local exchange telecommunications company that elects to amend its network modernization plan pursuant to this section:

(1)  Shall offer school customers which meet the eligibility standards described in 47 CFR 54.501 (relating to eligibility for services provided by telecommunications carriers) and which agree to enter into a minimum three-year contract a 30% discount, or greater discount at the local exchange telecommunications company's discretion, in the otherwise applicable tariffed distance-sensitive per-mile rate element and also will waive the associated nonrecurring charges for available intrastate broadband services where used for educational purposes and not for the provision of telecommunications services to the public for compensation. The discount or waiver shall not be required where application of it to a particular service would conflict with applicable law.

(2)  Will assist school customers in applying for e-rate funding under 47 CFR 54.505 (relating to discounts).

(m)  Inventory of available services.--

(1)  The department shall compile, periodically update and publish, including at its Internet website, a listing of advanced and broadband services, by general location, available from all advanced and broadband service providers operating in this Commonwealth irrespective of the technology used.

(2)  All providers of advanced and broadband services shall cooperate with the department.

(3)  The department may not disclose maps or other information describing the specific location of any telecommunications carrier's or alternative service provider's facilities.

(n)  Construction.--Nothing in this section shall be construed:

(1)  As giving the commission the authority to require a local exchange telecommunications company to provide specific services or to deploy a specific technology to retail customers seeking broadband or advanced services.

(2)  As prohibiting a local exchange telecommunications company from participating in joint ventures with other entities in meeting its advanced services and broadband deployment commitments under its network modernization plan.

(Nov. 30, 2004, P.L.1398, No.183)

2004 Amendment.  Act 183 added section 3014, effective January 1, 2006, as to subsec. (h)(3) and immediately as to the remainder of the section.

Cross References.  Section 3014 is referred to in sections 3012, 3015 of this title.



Section 3015 - Alternative forms of regulation

§ 3015.  Alternative forms of regulation.

(a)  Inflation offset.--

(1)  Except as otherwise provided in paragraphs (2) and (3), a local exchange telecommunications company with an alternative form of regulation containing a price stability mechanism that files an amended network modernization plan under section 3014(b)(1), (2) or (3) (relating to network modernization plans) shall be subject to a modified inflation offset in its price stability mechanism in adjusting its rates for noncompetitive services, effective upon the filing of an amended network modernization plan under section 3014(e), as follows:

(i)  If a nonrural telecommunications carrier files an amended network modernization plan under section 3014(b)(3) that commits to deploy 100% broadband availability by December 31, 2013, then the carrier's inflation offset shall be zero.

(ii)  If a nonrural telecommunications carrier files an amended network modernization plan under section 3014(b)(3) that commits to deploy 100% broadband availability by December 31, 2015, then the carrier's inflation offset shall be equal to 0.5%.

(iii)  If a rural telecommunications carrier files an amended network modernization plan under section 3014(b)(1) that commits to deploy 100% broadband availability by December 31, 2008, or under section 3014(b)(2)(ii)(A) that commits to deploy 100% broadband availability by December 31, 2013, then the carrier's inflation offset shall be zero.

(iv)  If a rural telecommunications carrier files an amended network modernization plan under section 3014(b)(2)(ii)(B) that commits to deploy 100% broadband availability by December 31, 2015, then the carrier's inflation offset shall be equal to 0.5%.

(2)  Utilizing network modernization plan reports filed with the commission by local exchange telecommunications companies under section 3014(f), the commission shall monitor and enforce companies' compliance with their interim and final 100% commitments for broadband availability in their amended network modernization plans. In the event that a local exchange telecommunications company is found by the commission, after notice and evidentiary hearings held on an expedited basis, to have failed to meet such an interim or final 100% commitment, then the commission shall require the local exchange telecommunications company to refund to customers in its next price stability filing an amount that is just and reasonable under the circumstances. Such amount shall not exceed an amount determined by multiplying the percentage shortfall of the broadband availability commitment on an access-line basis required to be met during the period from the start of the amended plan or from the date of the last prior interim commitment, as applicable, times the increased revenue that was obtained during this period as a result of the modified inflation offset provided in this section that reduced the inflation offset applicable in the local exchange telecommunications company's alternative regulation plan in effect on the effective date of this section, plus interest calculated under section 1308(d) (relating to voluntary changes in rates). Any such refund required under this subsection shall be separate from and in addition to any civil or other penalties that the commission may impose on a local exchange telecommunications company under Chapter 33 (relating to violations and penalties).

(3)  Where annual rate adjustments made under a nonrural telecommunications carrier's price stability mechanism are calculated using revenues from protected services, an average rate adjustment for protected residential customer local exchange telecommunications service lines shall be determined by dividing the total protected service revenues associated with such lines, as adjusted by the price stability formula, by the number of such lines, and the rate adjustment for any individual line shall not vary from this average rate adjustment by more than 20%.

(b)  Rate changes for rural telecommunications carriers.--

(1)  In addition to the rate change provisions in its alternative form of regulation plan, a rural telecommunications carrier operating without a price stability mechanism that files with the commission an amended network modernization plan under section 3014(b)(1) or (2) shall be permitted at any time to file proposed tariff changes with the commission, effective 45 days after filing, setting forth miscellaneous changes, including increases and decreases, in rates for noncompetitive services, excluding basic residential and business rates, provided such rate changes do not increase the rural telecommunications carrier's annual intrastate revenues by more than 3%.

(2)  The commission tariff filing requirements and review associated with such proposed rate changes shall be limited to schedules submitted by the rural telecommunications carrier detailing the impact of the rate changes on the carrier's annual intrastate revenues.

(3)  A rural telecommunications carrier that implements noncompetitive rate changes consistent with the procedure set forth in its alternative form of regulation plan shall be required only to file such financial and cost data with the commission to justify such changes as is required under its commission-approved alternative form of regulation plan.

(4)  Notwithstanding the provisions of paragraph (1), (2) or (3), for any rural telecommunications carrier serving less than 50,000 access lines in this Commonwealth and operating under an alternative form of regulation plan, a formal complaint to deny rate changes for noncompetitive services unless signed by at least 20 customers of the rural telecommunications carrier shall not prevent implementation of the rate changes pending the adjudication of the formal complaint by the commission.

(c)  Broadband Outreach and Aggregation Fund.--

(1)  There is hereby established within the State Treasury a special fund to be known as the Broadband Outreach and Aggregation Fund for the purposes enumerated in section 3014(i).

(2)  A local exchange telecommunications company that files an amended network modernization plan under section 3014(b)(2) or (3) shall be assessed by the commission for contribution to the fund and to the E-fund established under subsection (d) an amount of 20% of the first year's annual revenue effect:

(i)  of any rate increase permitted by the elimination or reduction of the offset under subsection (a) and placed into effect; or

(ii)  of any rate increase placed into effect under subsection (b)(1) if the local exchange telecommunications company is operating without a price stability mechanism.

For purposes of this paragraph, the term "first year's annual revenue effect" means the projected or actual increased revenues received by the local exchange telecommunications company during the one-year period from the effective date of its rate increase. The commission shall begin the assessments provided for in this paragraph on June 30, 2005, and thereafter shall make such assessments annually on June 30 until June 30, 2010, for assessments that include amounts for the fund and the e-fund and until June 30, 2015, for assessments that include amounts for only the fund. Each assessment shall be based on the first year's annual revenue effect of any covered rate increase effective after the date of the last annual assessment.

(3)  An amount not to exceed 50% of such assessment shall be allocated to the fund. The remainder of the assessment shall be allocated to the E-fund provided for under subsection (d) until its termination on June 30, 2011. After the E-fund termination, the maximum assessment percentage shall be reduced from 20% to 10%, and contributions shall be made only to the fund until the local exchange telecommunications company achieves 100% broadband availability. Contributions of allocated amounts shall be paid to the fund and the E-fund by the local exchange telecommunications company in equal quarterly installments.

(4)  In no event shall the total amount of the fund exceed $5,000,000 annually, and in the event of such overfunding the department shall credit the overcollection to the next year's contribution amount.

(5)  A local exchange telecommunications company that elects to amend its network modernization plan pursuant to section 3014 (b)(1) shall not be required to contribute to the fund.

(6)  The moneys in the Broadband Outreach and Aggregation Fund are hereby appropriated upon approval of the Governor to the department for the purposes enumerated in paragraph (1). The department may use up to 3% of the money in the fund for administration.

(7)  The fund shall continue until July 1, 2016, at which time the fund shall terminate, and the department shall return any funds remaining in the fund on a pro rata basis to the local exchange telecommunications companies that contributed to the fund.

(d)  Education Technology Fund (E-Fund).--

(1)  There is hereby established within the State Treasury a special fund to be known as the Education Technology Fund (E-Fund) for the purposes enumerated in paragraph (4).

(2)  All E-fund assessments imposed by the commission under subsection (c)(2) and paragraph (3), moneys specifically appropriated by the General Assembly for the purposes of this subsection and any funds, contributions or payments which may be made available to the fund by the Federal Government, another State agency or any public or private source for the purpose of implementing this subsection shall be deposited in the E-Fund.

(3)  Beginning in 2005 and continuing through 2010, the commission shall, no later than June 30, annually assess each nonrural telecommunications carrier that files an amended network modernization plan under section 3014(b)(3) an amount to be deposited in the E-Fund. Each carrier's annual assessment shall be payable in two equal installments due on October 31 of each year and January 31 of the following year and shall be based on the relative proportion of the retail access lines served by the nonrural telecommunications carrier in relation to the number of retail access lines served by all nonrural telecommunications carriers that have filed an amended network modernization plan under section 3014(b)(3). For fiscal years 2005-2006 and 2006-2007, the total annual assessment amount shall be $7,000,000. For fiscal years 2007-2008, 2008-2009, 2009-2010 and 2010-2011, the total annual assessment amount shall be the difference between $7,000,000 and any amount remaining in the E-Fund from prior fiscal years which remains unencumbered or unexpended. A nonrural telecommunications carrier's assessments required under this paragraph may not be recovered via a surcharge on customers' bills or in rates for noncompetitive services as exogenous change adjustment under the provisions of the carrier's price stability mechanism and subsection (a)(3) where applicable.

(4)  Additional local exchange telecommunications company contributions to the E-fund shall be made pursuant to the provisions of subsections (c)(2) and (3).

(5)  The Department of Education shall expend the moneys of the E-Fund for the purpose of providing grants to school entities as prescribed by section 3014(j).

(6)  The moneys of the Education Technology Fund are hereby appropriated upon approval of the Governor to the Department of Education for the purposes enumerated in paragraph (5). The Department of Education may use up to 3% of the money for administration. Appropriations by the General Assembly to the fund shall be continuing appropriations and shall not lapse at the close of any fiscal year.

(7)  The E-Fund shall continue until June 30, 2011, at which time the fund shall terminate and the Department of Education shall return any funds remaining therein on a pro rata basis to the local exchange telecommunications companies that contributed to the fund.

(e)  General filing requirements.--The commission's filing and audit requirements for a local exchange telecommunications company that is operating under an amended network modernization plan shall be limited to the following:

(1)  Network modernization plan reports filed pursuant to section 3014(f).

(2)  An annual financial report consisting of a balance sheet and income statement.

(3)  An annual deaf, speech-impaired and hearing-impaired relay information report.

(4)  An annual service report.

(5)  Universal service reports.

(6)  An annual access line report.

(7)  An annual statement of gross intrastate operating revenues for purposes of calculating assessments for regulatory expenses.

(8)  An annual State tax adjustment computation for years in which a tax change has occurred, if applicable.

(9)  For those companies with a bona fide retail request program, a bona fide retail request report under section 3014(c)(9). These reports shall be submitted in the form determined by the commission.

(f)  Other reports.--

(1)  Notwithstanding any other provision of this title to the contrary, no report, statement, filing or other document or information, except as specified in subsection (e), shall be required of any local exchange telecommunications company unless the commission, upon notice to the affected local exchange telecommunications company and an opportunity to be heard, has first made specific written findings supporting conclusions in an entered order that:

(i)  The report is necessary to ensure that the local exchange telecommunications company is charging rates that are in compliance with this chapter and its effective alternative form of regulation.

(ii)  The benefits of the report substantially outweigh the attendant expense and administrative time and effort required of the local exchange telecommunications company to prepare it.

(2)  Nothing in this subsection shall be construed to impede the ability of the commission to require the submission of further information to support the accuracy of or to seek an explanation of the reports specified in subsection (e).

(g)  Rate change limitations.--Nothing in this chapter shall be construed to limit the requirement of section 1301 (relating to rates to be just and reasonable) that rates shall be just and reasonable. The annual rate change limitations set forth in a local exchange telecommunications company's effective commission-approved alternative form of regulation plan or any other commission-approved annual rate change limitation shall remain applicable and shall be deemed just and reasonable under section 1301.

(h)  Conformance of plan.--Upon approval of a local exchange telecommunications company of network modernization plan amendments pursuant to section 3014(e), the local exchange telecommunications company's alternative form of regulation plan shall be deemed amended consistent with this section.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3015.

Cross References.  Section 3015 is referred to in sections 3012, 3014, 3019 of this title.



Section 3016 - Competitive services

§ 3016.  Competitive services.

(a)  Commission determination of protected, retail nonprotected and retail noncompetitive services as competitive.--

(1)  A local exchange telecommunications company may petition the commission for a determination of whether a protected or retail noncompetitive service or other business activity in its service territory or a particular geographic area, exchange or group of exchanges or density cell within its service territory is competitive based on the demonstrated availability of like or substitute services or other business activities provided or offered by alternative service providers. The commission, after notice and hearing, shall enter an order granting or denying the petition within 60 days of the filing date or within 150 days of the filing date where a protest is timely filed, or the petition shall be deemed granted.

(2)  The local exchange telecommunications company shall serve a copy of its petition on the Office of Consumer Advocate, the Office of Small Business Advocate and each of the parties to the commission's proceeding in which the company's network modernization plan that was in effect on December 31, 2003, was approved by the commission.

(3)  In making its determination, the commission shall consider all relevant information submitted to it, including the availability of like or substitute services or other business activities, and shall limit its determination to the service territory or the particular geographic area, exchange or group of exchanges or density cell in which the service or other business activity has been proved to be competitive.

(4)  The burden of proving that a protected or retail noncompetitive service or other business activity is competitive rests on the local exchange telecommunications company.

(b)  Declaration of retail nonprotected services as competitive.--Notwithstanding the provisions of subsection (a), a local exchange telecommunications company may declare any retail nonprotected service as competitive by filing its declaration with the commission and serving it on the Office of Consumer Advocate, Office of Small Business Advocate and each of the parties to the commission's proceeding in which the company's network modernization plan that was in effect on December 31, 2003, was approved by the commission, provided that a local exchange telecommunications company may not use this declaration process for any service that the commission previously has reclassified as noncompetitive under either subsection (c) or prior law. A declaration of a retail nonprotected service as competitive shall be effective upon filing by the local exchange telecommunications company with the commission.

(c)  Reclassification.--

(1)  A party may petition the commission for a determination of whether a service or other business activity previously determined or declared to be competitive is noncompetitive. The commission, after notice and hearing, shall enter an order deciding the petition within 60 days of the filing date or 90 days of the filing date where a protest is timely filed, or the petition shall be approved.

(2)  The petitioner shall serve a copy of the petition on the affected local exchange telecommunications company if the petitioner is not the company, the Office of Consumer Advocate, the Office of Small Business Advocate and each of the parties to the commission's proceeding in which the company's network modernization plan that was in effect on December 31, 2003, was approved by the commission.

(3)  In making its determination, the commission shall consider all relevant information submitted to it, including the availability of like or substitute services or other business activities, and shall limit its determination to the particular geographic area, exchange or density cell in which the service or other business activity has been proved to be noncompetitive.

(4)  The burden of proving that a competitive service or other business activity should be reclassified as noncompetitive rests on the party seeking the reclassification.

(5)  If the commission reclassifies a service or other business activity as noncompetitive, the commission shall determine a just and reasonable rate for the reclassified service or business activity in accordance with section 1301 (relating to rates to be just and reasonable).

(d)  Additional requirements.--

(1)  The prices which a local exchange telecommunications company charges for competitive services shall not be less than the costs to provide the services.

(2)  The commission may not require tariffs for competitive service offerings to be filed with the commission.

(3)  A local exchange telecommunications company at its option may tariff its rates subject to rules and regulations applicable to the provision of competitive services.

(4)  The commission may require a local exchange telecommunications company to maintain price lists with the commission applicable to its competitive services. Price changes that are filed in a company's tariff for competitive services will go into effect on a one-day notice.

(e)  Pricing flexibility and bundling.--

(1)  Subject to the requirements of subsection (d)(1), a local exchange telecommunications company may price competitive services at the company's discretion.

(2)  A local exchange telecommunications company may offer and bill to customers on one bill bundled packages of services which include nontariffed, competitive, noncompetitive or protected services, including services of an affiliate, in combinations and at a single price selected by the company. A local exchange telecommunications company may file an informational tariff for a bundled package effective on a one-day notice.

(3)  When an alternative service provider is offering local exchange telecommunications services within an exchange of a rural telecommunications carrier, the rural telecommunications carrier may reduce its prices on services offered within the exchange below the rates set forth in its otherwise applicable tariff in order to meet such competition. A rural telecommunications carrier may not offset revenue reductions resulting from such competitive pricing by increasing rates charged to other customers through its price stability mechanism or otherwise.

(f)  Prohibitions.--

(1)  A local exchange telecommunications company shall be prohibited from using revenues earned or expenses incurred in conjunction with noncompetitive services to subsidize competitive services.

(2)  Paragraph (1) shall not be construed to prevent the marketing and billing of packages containing both noncompetitive and competitive services to customers.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3016.

Cross References.  Section 3016 is referred to in sections 3012, 3013, 3019 of this title.



Section 3017 - Access charges

§ 3017.  Access charges.

(a)  General rule.--The commission may not require a local exchange telecommunications company to reduce access rates except on a revenue-neutral basis.

(b)  Refusal to pay access charges prohibited.--No person or entity may refuse to pay tariffed access charges for interexchange services provided by a local exchange telecommunications company.

(c)  Limitation.--No telecommunications carrier providing competitive local exchange telecommunications service may charge access rates higher than those charged by the incumbent local exchange telecommunications company in the same service territory unless such carrier can demonstrate that the higher access rates are cost justified.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3017.



Section 3018 - Interexchange telecommunications carriers

§ 3018.  Interexchange telecommunications carriers.

(a)  Competitive and noncompetitive services.--Interexchange services provided by interexchange telecommunications carriers shall be competitive services.

(b)  Rate regulation.--

(1)  The commission may not fix or prescribe the rates, tolls, charges, rate structures, rate base, rate of return, operating margin or earnings for interexchange competitive services or otherwise regulate interexchange competitive services except as set forth in this chapter.

(2)  An interexchange telecommunications carrier may file and maintain tariffs or price lists with the commission for competitive telecommunications services.

(3)  Nothing in this chapter shall be construed to limit the authority of the commission to regulate the privacy of interexchange service and the ordering, installation, restoration and disconnection of interexchange service to customers.

(c)  Reclassification.--The commission may reclassify telecommunications services provided by an interexchange telecommunications carrier as noncompetitive if, after notice and hearing, it determines, upon application of the criteria set forth in this chapter, that sufficient competition is no longer present.

(d)  Construction.--Nothing in this chapter shall be construed:

(1)  To limit the authority of the commission to resolve complaints regarding the quality of interexchange telecommunications carrier service.

(2)  To limit the authority of the commission to determine whether an interexchange telecommunications carrier should be extended the privilege of operating within this Commonwealth or to order the filing of such reports, documents and information as may be necessary to monitor the market for and competitiveness of interexchange telecommunications services.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3018.



Section 3019 - Additional powers and duties

§ 3019.  Additional powers and duties.

(a)  General rule.--The commission may certify more than one telecommunications carrier to provide local exchange telecommunications service in a specific geographic location. The certification shall be granted upon a showing that it is in the public interest and that the applicant possesses sufficient technical, financial and managerial resources.

(b)  Powers and duties retained.--The commission shall retain the following powers and duties relating to the regulation of all telecommunications carriers and interexchange telecommunications carriers, including the power to seek information necessary to facilitate the exercise of these powers and duties:

(1)  To audit the accounting and reporting systems of telecommunications carriers relating to their transactions with affiliates pursuant to Chapter 21 (relating to relations with affiliated interests). A telecommunications carrier shall file affiliated interest and affiliated transaction agreements unless such agreements involve services declared to be competitive. The filings shall constitute notice to the commission only and shall not require approval by the commission.

(2)  To review and revise quality of service standards contained in 52 Pa. Code (relating to public utilities) that address the safety, adequacy, reliability and privacy of telecommunications services and the ordering, installation, suspension, termination and restoration of any telecommunications service. Any review or revision shall take into consideration the emergence of new industry participants, technological advancements, service standards and consumer demand.

(3)  Subject to the provisions of section 3015(e) (relating to alternative forms of regulation), to establish such additional requirements as are consistent with this chapter as the commission determines to be necessary to ensure the protection of customers.

(4)  To condition the sale, merger, acquisition or other transaction required to be approved under section 1102(a)(3) (relating to enumeration of acts requiring certificate) of a local exchange telecommunications company or any facilities used to provide telecommunications services to ensure that there is no reduction in the advanced service or broadband deployment obligations for the affected property or facilities.

(c)  (Reserved).

(d)  Privacy of customer information.--

(1)  Except as otherwise provided in this subsection, a telecommunications carrier may not disclose to any person information relating to any customer's patterns of use, equipment and network information and any accumulated records about customers with the exception of name, address and telephone number.

(2)  A telecommunications carrier may disclose such information:

(i)  Pursuant to a court order or where otherwise required by Federal or State law.

(ii)  To the carrier's affiliates, agents, contractors or vendors and other telecommunications carriers or interexchange telecommunications carriers as permitted by Federal or State law.

(iii)  Where the information consists of aggregate data which does not identify individual customers.

(e)  Unreasonable preferences.--Nothing in this chapter shall be construed to limit the authority of the commission to ensure that local exchange telecommunications companies do not make or impose unreasonable preferences, discriminations or classifications for protected services and other noncompetitive services.

(f)  Lifeline service.--

(1)  All eligible telecommunications carriers certificated to provide local exchange telecommunications service shall provide Lifeline service to all eligible telecommunications customers who subscribe to such service.

(2)  All eligible telecommunications customers who subscribe to Lifeline service shall be permitted to subscribe to any number of other eligible telecommunications carrier telecommunications services at the tariffed rates for such services.

(3)  Whenever a prospective customer seeks to subscribe to local exchange telecommunications service from an eligible telecommunications carrier, the carrier shall explicitly advise the customer of the availability of Lifeline service and shall make reasonable efforts where appropriate to determine whether the customer qualifies for such service and, if so, whether the customer wishes to subscribe to the service.

(4)  Eligible telecommunications carriers shall inform existing customers of the availability of Lifeline service twice annually by bill insert or message. The notice shall be conspicuous and shall provide appropriate eligibility, benefits and contact information for customers who wish to learn of the Lifeline service subscription requirements.

(5)  When a person enrolls in a low-income program administered by the Department of Public Welfare that qualifies the person for Lifeline service, the Department of Public Welfare shall automatically notify that person at the time of enrollment of his or her eligibility for Lifeline service. This notification also shall provide information about Lifeline service, including a telephone number of and Lifeline subscription form for the person's current eligible telecommunications carrier or, if the person does not have telephone service, telephone numbers of eligible telecommunications carriers serving the person's area that the person can call to obtain Lifeline service. Eligible telecommunications carriers shall provide the Department of Public Welfare with Lifeline service descriptions and subscription forms, contact telephone numbers and a listing of the geographic area or areas they serve, for use by the Department of Public Welfare in providing the notifications required by this paragraph.

(6)  No eligible telecommunications carrier shall be required to provide after the effective date of this section any new Lifeline service discount that is not fully subsidized by the Federal Universal Service Fund.

(g)  Method for fixing rates.--The commission may not fix or prescribe the rates, tolls, charges, rate structures, rate base, rate of return or earnings of competitive services or otherwise regulate competitive services except as set forth in this chapter.

(h)  Implementation.--The terms of a local exchange telecommunications company's alternative form of regulation and network modernization plans shall govern the regulation of the local exchange telecommunications company and, consistent with the provisions of this chapter, shall supersede any conflicting provisions of this title or other laws of this Commonwealth and shall specifically supersede all provisions of Chapter 13 (relating to rates and rate making) other than sections 1301 (relating to rates to be just and reasonable), 1302 (relating to tariffs; filing and inspection), 1303 (relating to adherence to tariffs), 1304 (relating to discrimination in rates), 1305 (relating to advance payment of rates; interest on deposits), 1309 (relating to rates fixed on complaint; investigation of costs of production) and 1312 (relating to refunds).

(i)  Protection of employees.--

(1)  No telecommunications carrier may discharge, threaten, discriminate or retaliate against an employee because the employee made a good faith report to the commission, the Office of Consumer Advocate or the Office of Attorney General regarding wrongdoing, waste or a potential violation of the commission's orders or regulations or of this title.

(2)  A person who alleges a violation of this section must bring a civil action in a court of competent jurisdiction for appropriate injunctive relief or damages within 180 days after the occurrence of the alleged violation. The evidentiary burdens upon such person and the person's telecommunications carrier in such action shall be as set forth in section 3316(d) and (e) (relating to protection of public utility employees), provided, however, that upon an employee's meeting the employee's burden of proof under section 3316(d), a rebuttable presumption shall arise that the alleged reprisal by the employer constitutes a violation of this section.

(Nov. 30, 2004, P.L.1398, No.183, eff. imd.)

2004 Amendment.  Act 183 added section 3019.






Chapter 31 - Foreign Trade Zones

Section 3101 - Operation as public utility

SUBPART E

MISCELLANEOUS PROVISIONS

Chapter

31.  Foreign Trade Zones

33.  Violations and Penalties

CHAPTER 31

FOREIGN TRADE ZONES

Sec.

3101.  Operation as public utility.

3102.  Establishment by private corporations and municipalities.

3103.  Formation and authority of private corporations (Repealed).

3104.  Municipalities and corporations to comply with law; forfeiture of rights.

3105.  Reports to Department of Community Affairs.

Enactment.  Chapter 31 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

§ 3101.  Operation as public utility.

Each foreign trade zone established and maintained within the limits of this Commonwealth as set forth in this chapter shall be operated as a public utility, and all rates and charges for all services or privileges within the zone shall be fair and reasonable, but no such rates or charges shall be subject to supervision, regulation or control by the commission. Every municipality and private corporation operating and maintaining a foreign trade zone shall afford to all who may apply for the use of the trade zone and its facilities and appurtenances, uniform treatment under like conditions, subject to such treaties or commercial conventions as are now in force or may hereafter be made from time to time by the United States with foreign governments.



Section 3102 - Establishment by private corporations and municipalities

§ 3102.  Establishment by private corporations and municipalities.

Any private corporation formed in this Commonwealth for the purposes expressed in this part and any municipality of this Commonwealth, is hereby authorized to make application in accordance with the provisions of the act of Congress of the United States, approved June 18, 1934, entitled "An act to provide for the establishment, operation, and maintenance of foreign trade zones in ports of entry of the United States; to expedite and encourage foreign commerce, and for other purposes," (Public Act No. 397, 73rd Congress), referred to in this chapter as "the act of Congress"; to the board consisting of the Secretary of Commerce, the Secretary of the Treasury, and the Secretary of War, thereby established, referred to in this chapter as "the board"; for the privilege of establishing, operating, and maintaining a foreign trade zone in, or adjacent to, any port of entry under the jurisdiction of the United States in order to expedite and encourage foreign commerce. If, and when, such application is granted, the grantee shall have power to establish, operate, and maintain such foreign trade zone. Any foreign trade zone established by a municipality may be operated and maintained only within the limits of such municipality, or adjacent thereto. Any such foreign trade zone shall be established, operated, and maintained by a municipality or private corporation in accordance with the provisions of the act of Congress.



Section 3103 - Formation and authority of private corporations (Repealed)

§ 3103.  Formation and authority of private corporations (Repealed).

1988 Repeal Note.  Section 3103 was repealed December 21, 1988, P.L.1444, No.177, effective October 1, 1989.



Section 3104 - Municipalities and corporations to comply with law; forfeiture of rights

§ 3104.  Municipalities and corporations to comply with law; forfeiture of rights.

Each municipality and private corporation establishing, operating, and maintaining a foreign trade zone shall fully comply with all of the provisions of the act of Congress and the rules and regulations prescribed by the board thereunder, and shall have all the powers, rights, privileges, and authority conferred by the act of Congress and said rules and regulations, and be subject to the limitations and restrictions contained in said act and said rules and regulations. Any such municipality or private corporation shall forfeit any right and privilege to operate and maintain a foreign trade zone, under the provisions of this part or under the charter of any private corporation formed as aforesaid, if, and when, its grant of privilege is finally revoked under the authority granted in the act of Congress.



Section 3105 - Reports to Department of Community Affairs

§ 3105.  Reports to Department of Community Affairs.

Each municipality and private corporation operating a foreign trade zone within the limits of this Commonwealth shall file a copy of every report which it shall make, or be required to make, under the act of Congress with the Department of Community Affairs.

Transfer of Functions.  Section 301(a)(9) of Act 58 of 1996 provided that the housing, community assistance and other functions of the Department of Community Affairs under section 3105 are transferred to the Department of Community and Economic Development. Section 301(a)(16) of Act 58 of 1996 provided that all other powers and duties delegated to the Department of Community Affairs not otherwise expressly transferred elsewhere by Act 58 and currently performed by the Department of Community Affairs under section 3105 are transferred to the Department of Community and Economic Development.

References in Text.  The Department of Community Affairs, referred to in this section, was abolished by Act 58 of 1996 and its functions were transferred to the Department of Community and Economic Development.






Chapter 33 - Violations and Penalties

Section 3301 - Civil penalties for violations

CHAPTER 33

VIOLATIONS AND PENALTIES

Sec.

3301.  Civil penalties for violations.

3302.  Criminal penalties for violations.

3303.  Nonliability for enforcement of lawful tariffs and rates.

3304.  Unlawful issuance and assumption of securities.

3305.  Misapplication of proceeds of securities.

3306.  Execution of unlawful contracts.

3307.  Refusal to obey subpoena and testify.

3308.  Concealment of witnesses and records.

3309.  Liability for damages occasioned by unlawful acts.

3310.  Unauthorized operation by carriers and brokers.

3311.  Bribery.

3312.  Evasion of motor carrier and broker regulations.

3313.  Excessive price on resale.

3314.  Limitation of actions and cumulation of remedies.

3315.  Disposition of fines and penalties.

3316.  Protection of public utility employees.

Enactment.  Chapter 33 was added July 1, 1978, P.L.598, No.116, effective in 60 days.

Cross References.  Chapter 33 is referred to in section 3015 of this title.

§ 3301.  Civil penalties for violations.

(a)  General rule.--If any public utility, or any other person or corporation subject to this part, shall violate any of the provisions of this part, or shall do any matter or thing herein prohibited; or shall fail, omit, neglect, or refuse to perform any duty enjoined upon it by this part; or shall fail, omit, neglect or refuse to obey, observe, and comply with any regulation or final direction, requirement, determination or order made by the commission, or any order of the commission prescribing temporary rates in any rate proceeding, or to comply with any final judgment, order or decree made by any court, such public utility, person or corporation for such violation, omission, failure, neglect, or refusal, shall forfeit and pay to the Commonwealth a sum not exceeding $1,000, to be recovered by an action of assumpsit instituted in the name of the Commonwealth. In construing and enforcing the provisions of this section, the violation, omission, failure, neglect, or refusal of any officer, agent, or employee acting for, or employed by, any such public utility, person or corporation shall, in every case be deemed to be the violation, omission, failure, neglect, or refusal of such public utility, person or corporation.

(b)  Continuing offenses.--Each and every day's continuance in the violation of any regulation or final direction, requirement, determination, or order of the commission, or of any order of the commission prescribing temporary rates in any rate proceeding, or of any final judgment, order or decree made by any court, shall be a separate and distinct offense. If any interlocutory order of supersedeas, or a preliminary injunction be granted, no penalties shall be incurred or collected for or on account of any act, matter, or thing done in violation of such final direction, requirement, determination, order, or decree, so superseded or enjoined for the period of time such order of supersedeas or injunction is in force.

(c)  Gas pipeline safety violations.--Any person or corporation, defined as a public utility in this part, who violates any provisions of this part governing the safety of pipeline or conduit facilities in the transportation of natural gas, flammable gas, or gas which is toxic or corrosive, or of any regulation or order issued thereunder, shall be subject to a civil penalty of not to exceed $200,000 for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed $2,000,000 for any related series of violations, or subject to a penalty provided under Federal pipeline safety laws, whichever is greater.

(d)  Deduction from sums owing by Commonwealth.--The amount of the penalty, when finally determined, may be deducted from any sums owing by the Commonwealth to the person or corporation charged or may be recovered in a civil action.

(Apr. 16, 1992, P.L.149, No.27, eff. 60 days; Feb. 14, 2012, P.L.72, No.11, eff. 60 days)

2012 Amendment.  Act 11 amended subsec. (c).

Cross References.  Section 3301 is referred to in sections 2404, 3309 of this title.



Section 3302 - Criminal penalties for violations

§ 3302.  Criminal penalties for violations.

Any person, including an officer, agent or employee of any public utility, or any corporation, who or which shall knowingly fail, omit, neglect or refuse to obey, observe, and comply with any regulation or final order, direction, or requirement of the commission, or any order of the commission prescribing temporary rates in any rate proceeding, or any final order or decree of any court, or who shall knowingly procure, aid, or abet any such violation, omission, failure, neglect, or refusal, shall be guilty of a misdemeanor of the first degree.



Section 3303 - Nonliability for enforcement of lawful tariffs and rates

§ 3303.  Nonliability for enforcement of lawful tariffs and rates.

(a)  Public utilities.--No public utility, nor any officer, agent or employee thereof, shall be liable for any penalty or forfeiture, or be subject to any prosecution, on account of demanding, collecting, or receiving any rate for any service, or for enforcing any regulation, or practice when such rate, regulation, or practice is contained in a tariff properly filed with the commission, and posted or published as herein provided, and is applicable by the terms thereof at the time to such service although such rate, regulation, method or practice may be found by the commission to be unjust or unreasonable.

(b)  Contract carrier by motor vehicle.--No contract carrier by motor vehicle, nor any officer, agent or employee thereof, shall be liable for any penalty or forfeiture, or be subject to any prosecution on account of demanding, collecting or receiving any minimum rate prescribed by the commission under the provisions of this part.



Section 3304 - Unlawful issuance and assumption of securities

§ 3304.  Unlawful issuance and assumption of securities.

Any individual who shall knowingly affix his name or attestation to any stock certificate or other evidence of equitable interest, or any bond, note, trust certificate, or other security issued or assumed by any public utility, or any director who shall knowingly assent to the issuance or assumption of any such stock certificate, or other evidence of equitable interest, or any bond, note or other evidence of indebtedness, or other security issued by any public utility, or any director who shall knowingly assent to the issue of any such certificate of stock, trust certificate, corporate bond, note, or other evidence of indebtedness, or other security of any public utility, in violation of any of the provisions or requirements of this part, or any individual who shall knowingly make or assent to any false statement in any securities certificate required to be registered with the commission under the provisions of Chapter 19 (relating to securities and obligations) or who shall by any false statements, oral or written, knowingly make, procure, or seek to procure, of the commission the registration of any such securities certificate, shall be guilty of a misdemeanor of the first degree.



Section 3305 - Misapplication of proceeds of securities

§ 3305.  Misapplication of proceeds of securities.

Any individual who shall knowingly make or assent to any application or disposition of any stock certificate, or other evidence of equitable interest, or any bond, note, trust certificate, or other evidence of indebtedness, or other security, or the proceeds of the sale or pledge thereof, or any part thereof, in violation of any statement or contrary to any purpose in relation thereto set forth or contained in any securities certificate required to be registered with the commission under the provisions of Chapter 19 (relating to securities and obligations) or who shall knowingly make or assent to any false statement in any report or account to the commission as to the disposition or application of the proceeds, or any part thereof, of any sale or pledge of any stock certificate, or other evidence of equitable interest, or any bond, note, trust certificate, or other evidence of indebtedness, or other security, shall be guilty of a misdemeanor of the first degree.



Section 3306 - Execution of unlawful contracts

§ 3306.  Execution of unlawful contracts.

Any individual who shall knowingly affix his name or attestation to any written contract or arrangement, or who shall enter into any written contract or arrangement, or any individual who shall knowingly assent to the entering into of any written or verbal contract, in violation of any of the provisions or requirements of this part, or any individual knowingly making or assenting to any false statement in any application for the approval of any contract or arrangement, the approval of which is required by this part, shall be guilty of a misdemeanor of the first degree.



Section 3307 - Refusal to obey subpoena and testify

§ 3307.  Refusal to obey subpoena and testify.

If any individual who shall be subpoenaed to attend before the commission, or its representative, shall fail to obey the command of such subpoena, or if any individual in attendance before the commission, or its representative, shall refuse to be sworn or to be examined, or to answer any relevant question, or to produce any relevant data, book, record, paper, or document when ordered so to do by the commission, or its representative, such person shall be guilty of a summary offense.



Section 3308 - Concealment of witnesses and records

§ 3308.  Concealment of witnesses and records.

If any individual shall absent himself from the jurisdiction of this Commonwealth or conceal himself for the purpose of avoiding service of a subpoena issued by the commission, or its representative; or shall remove relevant data, books, records, papers, or other documents out of this Commonwealth for the purpose of preventing their examination by the commission; or shall destroy or conceal any such data, books, records, papers or other documents for such purpose, he shall be adjudged guilty of contempt; and any court of common pleas may impose a fine of not less than $100 for each day during the continuance of such refusal, neglect, concealment, or removal; and if such court shall find that the neglect, refusal, or concealment, or the removal or destruction of data, books, records, papers, or other documents by such witness, has been occasioned by the advice or consent of any party to the proceedings before the commission, or in anywise aided or abetted by such party, then, in default of payment of such fine by the individual in contempt, the same shall be paid by such party and may be recovered from such party by an action in the name of the Commonwealth, in any court of common pleas, as other like fines and penalties are now by law recoverable. Imprisonment for contempt shall be by commitment to the county jail of the county in which such hearing is held.



Section 3309 - Liability for damages occasioned by unlawful acts

§ 3309.  Liability for damages occasioned by unlawful acts.

(a)  General rule.--If any person or corporation shall do or cause to be done any act, matter, or thing prohibited or declared to be unlawful by this part, or shall refuse, neglect, or omit to do any act, matter, or thing enjoined or required to be done by this part, such person or corporation shall be liable to the person or corporation injured thereby in the full amount of damages sustained in consequence thereof. The liability of public utilities, contract carriers by motor vehicles, and brokers for negligence, as heretofore established by statute or by common law, shall not be held or construed to be altered or repealed by any of the provisions of this part.

(b)  Rights of Commonwealth unaffected.--The recovery in this section authorized shall in no manner affect a recovery by the Commonwealth of the penalty prescribed in section 3301 (relating to civil penalties for violations) for such violations of this part.



Section 3310 - Unauthorized operation by carriers and brokers

§ 3310.  Unauthorized operation by carriers and brokers.

Any person or corporation operating as a motor carrier or as a common carrier by airplane, and any operator or employee of such carrier, and any person or corporation operating as a broker, without a certificate of public convenience, permit or license, authorizing the service performed, as required by this part, shall be guilty of a summary offense, and any subsequent offense by such person or corporation shall constitute a misdemeanor of the third degree.



Section 3311 - Bribery

§ 3311.  Bribery.

Any officer, attorney, agent, or employee of any public utility who offers to any commissioner, or to any person appointed or employed by the commission, any office, place, appointment, or position, or offers to give to any commissioner, or to any person employed in the service of the commission, any free pass or transportation, or any reduction in fares to which the public generally is not entitled, or any free carriage of property, or any present, gift, or gratuity, money, or valuable thing of any kind, shall be guilty of a misdemeanor of the third degree.



Section 3312 - Evasion of motor carrier and broker regulations

§ 3312.  Evasion of motor carrier and broker regulations.

Any person, whether carrier, shipper, consignee, or broker, or any officer, employee, agent, or representative thereof, who shall knowingly offer, grant, or give, or solicit, accept, or receive any rebate, concession, or discrimination, in violation of any provision of this part with respect to motor carriers, or who, by means of false statements or representations or by use of false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device, shall knowingly and willfully, assist, suffer or permit any person or persons, natural or artificial, to obtain transportation of property by motor carrier subject to this part, for less than the applicable rate, fare or charge, or who shall knowingly and willfully, by any such means, or otherwise seek to evade or defeat regulation in this part provided for motor carriers or brokers, shall be guilty of a summary offense for the first offense and a misdemeanor of the third degree for subsequent offenses.

Cross References.  Section 3312 is referred to in sections 4107, 4704 of Title 75 (Vehicles).



Section 3313 - Excessive price on resale

§ 3313.  Excessive price on resale.

Any person, corporation or other entity violating the provisions of section 1313 (relating to price upon resale of public utility services) shall be guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 multiplied by the number of residential bills exceeding the maximum prescribed in section 1313.



Section 3314 - Limitation of actions and cumulation of remedies

§ 3314.  Limitation of actions and cumulation of remedies.

(a)  General rule.--No action for the recovery of any penalties or forfeitures incurred under the provisions of this part, and no prosecutions on account of any matter or thing mentioned in this part, shall be maintained unless brought within three years from the date at which the liability therefor arose, except as otherwise provided in this part.

(b)  Remedies and penalties cumulative.--All suits, remedies, prosecutions, penalties, and forfeitures provided for, or accruing under, this part, shall be cumulative.



Section 3315 - Disposition of fines and penalties

§ 3315.  Disposition of fines and penalties.

All fines imposed, and all penalties recovered, under the provisions of this part, shall be paid to the commission, and by it paid into the State Treasury, through the Department of Revenue, to the credit of the General Fund.



Section 3316 - Protection of public utility employees

§ 3316.  Protection of public utility employees.

(a)  Persons not to be discharged.--No employer may discharge, threaten or otherwise discriminate or retaliate against an employee regarding the employee's compensation, terms, conditions, location or privileges of employment because the employee or a person acting on behalf of the employee made or was about to make a good faith report, verbally or in writing, to the employer, the commission, the Office of Consumer Advocate, the Office of Small Business Advocate or the Office of Attorney General on an instance of wrongdoing or waste.

(b)  Discrimination prohibited.--No employer may discharge, threaten or otherwise discriminate or retaliate against an employee regarding the employee's compensation, terms, conditions, location or privileges of employment because the employee is requested by the commission, the Office of Consumer Advocate, the Office of Small Business Advocate or the Office of Attorney General to participate in an investigation, hearing or inquiry held by the commission or the Office of Attorney General or in a court action relating to the public utility.

(c)  Civil action.--A person who alleges a violation of this section may bring a civil action in a court of competent jurisdiction for appropriate injunctive relief or damages, or both, within 180 days after the occurrence of the alleged violation.

(d)  Necessary showing of evidence.--An employee alleging a violation of this section must show by a preponderance of the evidence that, prior to the alleged reprisal, the employee or a person acting on behalf of the employee had reported or was about to report in good faith, verbally or in writing, an instance of wrongdoing or waste to the employer, the commission, the Office of Consumer Advocate, the Office of Small Business Advocate or the Office of Attorney General.

(e)  Defense.--It shall be a defense to an action under this section if the defendant proves by a preponderance of the evidence that the action by the employer occurred for separate and legitimate reasons, which are not merely pretextual.

(f)  Enforcement.--A court, in rendering a judgment in an action brought under this section, shall order, as the court considers appropriate, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages or any combination of these remedies. A court shall also award the complainant all or a portion of the costs of litigation, including reasonable attorney fees and witness fees, if the court determines that the award is appropriate.

(g)  Penalties.--A person who, under color of an employer's authority, violates this section shall be liable for a civil fine of not more than $500. A civil fine which is ordered under this section shall be paid to the State Treasurer for deposit into the General Fund.

(h)  Notice.--An employer shall post notices and use other appropriate means to notify employees and keep them informed of protections and obligations under this section.

(i)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Employee."  A person who performs a service for wages or other remuneration under a contract of hire, written or oral, express or implied, for a public utility.

"Employer."  A person supervising one or more employees, including the employee in question, a superior or an agent of a public utility.

"Good faith report."  A report which is made without malice or consideration of personal benefit and which is made with reasonable cause to believe in its truth.

"Waste."  An employer's conduct or omissions which result in substantial abuse, misuse, destruction or loss of funds or resources belonging to or derived from a public utility.

"Wrongdoing."  A violation which is not of a merely technical or minimal nature of a Federal or State statute or regulation or of a political subdivision ordinance or regulation or of a code of conduct or ethics designed to protect the interest of the public or the employer.

(July 8, 1993, P.L.456, No.67, eff. imd.)

1993 Amendment.  Act 67 added section 3316.









Title 67 - PUBLIC WELFARE

Chapter 1 - Preliminary Provisions

Section 101 - Definitions

TITLE 67

PUBLIC WELFARE

Part

I.  Preliminary Provisions

II.  Public Welfare Generally

III.  Institution Districts (Reserved)

IV.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 67 were added November 15, 1972, P.L.1063, No.271, effective in 90 days.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  Preliminary Provisions

Enactment.  Part I was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

CHAPTER 1

PRELIMINARY PROVISIONS

Sec.

101.  Definitions.

Enactment.  Chapter 1 was added December 3, 2002, P.L.1147, No.142, effective immediately.

Prior Provisions.  Former Chapter 1, which related to the same subject matter, was added November 15, 1972, P.L.1063, No.271, and repealed October 22, 1981, P.L.317, No.111, effective immediately.

§ 101. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department."  The Department of Public Welfare of the Commonwealth.

"Secretary."  The Secretary of the Department of Public Welfare of this Commonwealth.






Chapter 11 - Medical Assistance Hearings and Appeals

Section 1101 - Definitions

PART II

PUBLIC WELFARE GENERALLY

Chapter

11.  Medical Assistance Hearings and Appeals

Enactment.  Part II was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

CHAPTER 11

MEDICAL ASSISTANCE HEARINGS AND APPEALS

Sec.

1101.  Definitions.

1102.  Hearings before the bureau.

1103.  Supersedeas.

1104.  Subpoenas.

1105.  Determinations, review, appeal and enforcement.

1106.  Regulations.

Enactment.  Chapter 11 was added December 3, 2002, P.L.1147, No.142, effective immediately.

§ 1101. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bureau."  The Bureau of Hearings and Appeals of the Department of Public Welfare.

"Hearing."  A proceeding commenced in accordance with this chapter by a provider concerning an adjudication of the department relating to the administration of the program. The term includes an action relating to a provider's enrollment in, participation in, claims for payment or damages under or penalties imposed under the program.

"Program."  The medical assistance program established by subarticle (f) of Article IV of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code.

"Provider."  A person that is approved or was approved by the department to participate in the program or that seeks approval to provide medical assistance services under the program.



Section 1102 - Hearings before the bureau

§ 1102.  Hearings before the bureau.

(a)  General rule.--A provider that is aggrieved by a decision of the department regarding the program may request a hearing before the bureau in accordance with this chapter.

(b)  Filing.--

(1)  Except as provided in paragraph (2), a provider must file a request for a hearing with the bureau in accordance with all of the following:

(i)  The request must be in writing.

(ii)  The request must be filed with the bureau:

(A)  within 30 days of the date of the notice of the departmental action; or

(B)  if notice was given by mail, within 33 days of the date of the notice of the departmental action.

(iii)  If the request was filed by first-class mail, the United States postmark appearing upon the envelope in which the request was mailed shall be considered the filing date. The filing date of a request filed in any other manner or bearing a postmark other than a United States postmark shall be the date on which the request is received in the bureau.

(2)  Paragraph (1) does not apply in the following cases:

(i)  In a nunc pro tunc hearing under subsection (c).

(ii)  To the extent set forth in the standing order of the bureau issued under subsection (g).

(iii)  To the extent modified by regulations promulgated under section 1106 (relating to regulations).

(c)  Hearings nunc pro tunc.--The bureau, upon written request and for good cause shown, may grant leave for the filing of requests for hearing nunc pro tunc pursuant to the common law standards applicable in analogous cases in courts of original jurisdiction.

(d)  Amendment.--A request for a hearing may be amended as of right within 90 days after the date of filing of the request.

(e)  Adjudication.--

(1)  The bureau shall hold hearings and conduct adjudications regarding timely filed requests for hearing in accordance with 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies).

(2)  Notwithstanding paragraph (1), in holding hearings and conducting adjudications, the bureau shall do all of the following:

(i)  Act independently of employees or public officials of the department whose actions are subject to review before the bureau.

(ii)  Not engage in ex parte communications concerning a hearing with any party to the hearing.

(iii)  Promptly adjudicate timely filed requests for hearing.

(iv)  Establish deadlines for interim and final actions by the bureau and parties to any proceeding before the bureau.

(v)  Allow reasonable and necessary discovery in the form of interrogatories, requests for the production of documents, expert reports, requests for admissions and depositions of witnesses and designees of parties, subject to case management plans and limitations as necessary to facilitate the prompt and efficient issuance of adjudications.

(vi)  Consider and, when appropriate, grant applications by affected parties to consolidate hearings involving substantially similar or materially related issues of law or fact.

(vii)  Conduct de novo review of all factual and legal issues raised by a provider in the request for hearing based upon evidence presented to the bureau.

(viii)  Except as prohibited by statute or regulation, index and publish at reasonable costs determinations issued by the bureau and final orders issued by the secretary adjudicating requests on or after the effective date of this section. By July 1, 2003, the bureau shall make the determinations, final orders and index available electronically without cost to the public.

(f)  Mediation.--The bureau may establish programs and procedures to promote the settlement of matters subject to its jurisdiction or to narrow issues subject to dispute through the use of mediation and arbitration.

(g)  Standing order.--By July 1, 2003, the bureau shall, after receiving comment by interested parties, issue a standing order establishing rules governing practice before the bureau. The standing order shall be published in the Pennsylvania Bulletin. The standing order of the bureau shall be effective until modified by regulation.

Cross References.  Section 1102 is referred to in section 1104 of this title.



Section 1103 - Supersedeas

§ 1103.  Supersedeas.

(a)  Not automatic.--A request for hearing filed pursuant to this chapter shall not act as an automatic supersedeas. The bureau may, however, grant a supersedeas upon good cause shown.

(b)  Criteria.--The bureau, in granting or denying a supersedeas, shall be guided by relevant judicial precedent. Among the factors to be considered are:

(1)  irreparable harm to the petitioner;

(2)  likelihood of the petitioner prevailing on the merits; and

(3)  likelihood of injury to the public or other parties.

(c)  Prohibition.--A supersedeas shall not be issued if injury to the public health, safety or welfare exists or is threatened during the period when the supersedeas would be in effect.

(d)  Conditions.--In granting a supersedeas, the bureau may impose conditions which are warranted by the circumstances, including the filing of a bond or other security.



Section 1104 - Subpoenas

§ 1104.  Subpoenas.

Consistent with section 1102(e)(2)(v) (relating to hearings before the bureau), the bureau may issue subpoenas compelling the attendance of witnesses, records and papers. The bureau may enforce its subpoenas in Commonwealth Court. Commonwealth Court, after a hearing, may make an adjudication of contempt or may issue another appropriate order.



Section 1105 - Determinations, review, appeal and enforcement

§ 1105.  Determinations, review, appeal and enforcement.

(a)  Determinations.--The bureau shall issue a determination adjudicating contested issues of fact and law and any appropriate order, decree or decision. A determination not appealed in accordance with subsection (b) shall be the final determination of the bureau and shall be binding upon the department and the provider who brought the appeal.

(b)  Review.--

(1)  A party that is aggrieved by a determination of the bureau may request review of the determination by the secretary within 30 days of the issuance of the determination.

(2)  If the secretary fails to act upon a request within 30 days of receipt of the request for review, the request for review shall be deemed denied.

(3)  If the secretary grants review, the secretary shall enter a final order within 180 days of the date of the order granting review. The secretary may affirm, reverse or modify the determination of the bureau or may waive compliance with program requirements to promote fairness and the proper administration of the program.

(4)  If the secretary grants review but fails to act within 180 days of the date of the order granting the review, the determination of the bureau shall be deemed approved by the secretary.

(c)  Appeals.--A provider aggrieved by a final determination of the bureau or a final order of the secretary may petition for judicial review in accordance with 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(d)  Enforcement.--Final determinations, orders, decrees or decisions of the department, the bureau or the secretary shall be subject to enforcement by Commonwealth Court.



Section 1106 - Regulations

§ 1106.  Regulations.

(a)  Authority.--By July 1, 2004, the bureau, through the department, shall promulgate regulations establishing rules of procedure as may be necessary to carry out the provisions of this chapter.

(b)  Advisory committee.--The bureau shall establish an advisory committee, including individuals experienced in proceedings before the bureau and other administrative agencies, to provide assistance and guidance in the development and modification of regulations which may be promulgated under this section.

Cross References.  Section 1106 is referred to in section 1102 of this title.






Chapter 61 - Nonprofit Charitable Institutions (Repealed)

Section 6101 - § 6104 (Repealed)

PART III

INSTITUTION DISTRICTS

(Reserved)

Enactment.  Part III (Reserved) was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

PART IV

MISCELLANEOUS PROVISIONS

Chapter

61.  Nonprofit Charitable Institutions (Repealed)

Enactment.  Part IV was added November 15, 1972, P.L.1063, No.271, effective in 90 days.

CHAPTER 61

NONPROFIT CHARITABLE INSTITUTIONS

(Repealed)

1981 Repeal Note.  Chapter 61 (§§ 6101 - 6104) was added November 15, 1972, P.L.1063, No.271, and repealed October 22, 1981, P.L.317, No.111, effective immediately.









Title 68 - REAL AND PERSONAL PROPERTY

Chapter 21 - Land Banks

Section 2101 - Scope of chapter

§ 2101.  Scope of chapter.

This chapter relates to land banks.



Section 2102 - Legislative findings and purpose

§ 2102.  Legislative findings and purpose.

The General Assembly finds and declares that:

(1)  Strong communities are important to the social and economic vitality of this Commonwealth. Whether urban, suburban or rural, many communities are struggling to cope with vacant, abandoned and tax-delinquent properties.

(2)  Citizens of this Commonwealth are affected adversely by vacant, abandoned and tax-delinquent properties, including properties which have been vacated or abandoned due to mortgage foreclosure.

(3)  Vacant, abandoned and tax-delinquent properties impose significant costs on neighborhoods, communities and municipalities by lowering property values, increasing fire and police protection costs, decreasing tax revenues and undermining community cohesion.

(4)  There is an overriding public need to confront the problems caused by vacant, abandoned and tax-delinquent properties through the creation of new tools to enable municipalities to turn vacant, abandoned and tax-delinquent spaces into vibrant places.

(5)  Land banks are one of the tools that municipalities may use to facilitate the return of vacant, abandoned and tax-delinquent properties to productive use.



Section 2103 - Definitions

§ 2103.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The board of directors of a land bank.

"Department."  The Department of Community and Economic Development of the Commonwealth.

"Financial institution."  A bank, savings association, operating subsidiary of a bank or savings association, credit union, association licensed to originate mortgage loans or an assignee of a mortgage or note originated by such an institution.

"Land bank."  A public body and a body corporate and politic established under this chapter.

"Land bank jurisdiction."

(1)  a county, a city, a borough, a township and an incorporated town with a population of more than 10,000; or

(2)  two or more municipalities with populations less than 10,000 that enter into an intergovernmental cooperation agreement to establish and maintain a land bank.

"Low income."  A household with total income at or below 80% of the area median income, adjusted for household size, as defined annually by the United States Department of Housing and Urban Development.

"Municipality."  A county, city, borough, incorporated town, township or home rule municipality.

"Owner-occupant."  A natural person with a legal or equitable ownership interest in property which was the primary residence of the person for at least three consecutive months at any point in the year preceding the date of initial delinquency.

"Real property."  Land and all structures and fixtures thereon and all estates and interests in land, including easements, covenants and leaseholders.

"School district."  Any of the classifications of school districts specified in section 202 of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949. The term includes, as to any real property acquired, owned or conveyed by a land bank, the school district within whose geographical jurisdiction the real property is located.



Section 2104 - Creation and existence

§ 2104.  Creation and existence.

(a)  Authority.--Subject, in a city of the first class, to the home rule charter, a land bank jurisdiction may elect to create a land bank by the adoption of an ordinance to create a binding legal obligation. The ordinance must specify the following:

(1)  The name of the land bank.

(2)  The number of members of the board.

(3)  The names of individuals to serve as initial members of the board and the length of terms which they will serve.

(4)  The qualifications, manner of selection or appointment and terms of office of members of the board.

(5)  The manner by which residents will be provided an opportunity to have input into the land bank decision-making process.

(6)  Policies regarding former owner-occupants who are occupying homes acquired by the land bank. These policies shall show a preference for keeping the former owner-occupants in their homes, whenever feasible.

(7)  Additional terms and conditions the land bank jurisdiction deems reasonable and necessary for operation of the land bank.

(b)  Filing.--The governing body of the land bank jurisdiction which creates a land bank shall file a copy of the ordinance with the department and with the Department of State. After receipt of the ordinance, the Secretary of the Commonwealth shall issue a certificate of incorporation.

(c)  Combinations.--

(1)  The authority under subsection (a) may be exercised in combination pursuant to an intergovernmental cooperation agreement by:

(i)  more than one land bank jurisdiction; or

(ii)  a land bank jurisdiction and one or more municipalities.

(2)  If a land bank is established under paragraph (1), the intergovernmental cooperation agreement must specify matters identified in subsection (a).

(d)  Limitation.--Except as set forth in subsection (c), if a county establishes a land bank, the land bank shall have the power to acquire real property only in those portions of the county located outside of the geographical boundaries of any other land bank established by another land bank jurisdiction located partially or entirely within the county.

(e)  Participation by school district.--A school district may participate in a land bank pursuant to an intergovernmental cooperation agreement. The agreement must specify the membership, if any, of the school district on the board of the land bank and the actions of the land bank which are subject to approval by the school district.

(f)  Legal status of land bank.--A land bank shall:

(1)  be a public body corporate and politic; and

(2)  have duration until terminated and dissolved under section 2114 (relating to dissolution of land bank).

(g)  Collaboration.--A land bank, a political subdivision and another municipal entity may enter into an intergovernmental cooperation agreement relative to the operations of a land bank.

Cross References.  Section 2104 is referred to in sections 2105, 2109, 2114 of this title.



Section 2105 - Board

§ 2105.  Board.

(a)  Membership.--A board shall consist of an odd number of members and be not less than five members nor more than 11 members. Unless restricted by the actions or agreements specified in section 2104 (relating to creation and existence) and subject to the limits stated in this section, the size of the board may be adjusted in accordance with bylaws of the land bank.

(b)  Eligibility to serve on board.--

(1)  Notwithstanding any law to the contrary, a public officer shall be eligible to serve as a board member, and the acceptance of the appointment shall neither terminate nor impair that public office.

(2)  A municipal employee shall be eligible to serve as a board member.

(3)  An established land bank board shall include at least one voting member who:

(i)  is a resident of the land bank jurisdiction;

(ii)  is not a public official or municipal employee; and

(iii)  maintains membership with a recognized civic organization within the land bank jurisdiction.

(4)  A member removed under subsection (d)(3) shall be ineligible for reappointment to the board unless the reappointment is confirmed unanimously by the board.

(5)  As used in this subsection, the term "public officer" means an individual who is elected to a municipal office.

(c)  Officers.--The members of the board shall select annually from among their members a chair, vice chair, secretary, treasurer and other officers as the board determines.

(d)  Rules.--The board shall establish rules on all of the following:

(1)  Duties of officers under subsection (c).

(2)  Attendance and participation of members in its regular and special meetings.

(3)  A procedure to remove a member by a majority vote of the other members for failure to comply with a rule.

(4)  Other matters necessary to govern the conduct of a land bank.

(e)  Vacancies.--A vacancy on the board shall be filled in the same manner as the original appointment. Upon removal under subsection (d)(3), the position shall become vacant.

(f)  Compensation.--Board members shall serve without compensation. The board may reimburse a member for expenses actually incurred in the performance of duties on behalf of the land bank.

(g)  Meetings.--

(1)  The board shall meet as follows:

(i)  In regular session according to a schedule adopted by the board.

(ii)  In special session:

(A)  as convened by the chair; or

(B)  upon written notice signed by a majority of the members.

(2)  A majority of the board, excluding vacancies, constitutes a quorum. Physical presence is required under this paragraph.

(h)  Voting.--

(1)  Except as set forth in paragraph (2) or (3), action of the board must be approved by the affirmative vote of a majority of the board present and voting.

(2)  Action of the board on the following matters must be approved by a majority of the entire board membership:

(i)  Adoption of bylaws.

(ii)  Adoption of rules under subsection (d).

(iii)  Hiring or firing of an employee or contractor of the land bank. This function may, by majority vote of the entire board membership, be delegated by the board to a specified officer or committee of the land bank.

(iv)  Incurring of debt.

(v)  Adoption or amendment of the annual budget.

(vi)  Sale, lease, encumbrance or alienation of real property or personal property with a value of more than $50,000.

(3)  A resolution under section 2114 (relating to dissolution of land bank) must be approved by two-thirds of the entire board membership.

(4)  A member of the board may not vote by proxy.

(5)  A member may request a recorded vote on any resolution or action of the land bank.

(i)  Immunity.--A land bank jurisdiction which establishes a land bank and a municipality and a school district which are parties to an intergovernmental cooperation agreement establishing a land bank shall not be liable personally on the bonds or other obligations of the land bank. Rights of creditors of a land bank shall be solely against the land bank.

Cross References.  Section 2105 is referred to in section 2114 of this title.



Section 2106 - Staff

§ 2106.  Staff.

(a)  Employees.--A land bank may employ or enter into a contract for an executive director, counsel and legal staff, technical experts and other individuals and may determine the qualifications and fix the compensation and benefits of those employees.

(b)  Contracts.--A land bank may enter into a contract with a municipality for:

(1)  the municipality to provide staffing services to the land bank; or

(2)  the land bank to provide staffing services to the municipality.



Section 2107 - Powers

§ 2107.  Powers.

A land bank constitutes a public body, corporate and politic, exercising public powers of the Commonwealth necessary or appropriate to carry out this chapter, including the following powers:

(1)  To adopt, amend and repeal bylaws for the regulation of its affairs and the conduct of its business.

(2)  To sue and be sued in its own name and be a party in a civil action. This paragraph includes an action to clear title to property of the land bank.

(3)  To adopt a seal and to alter the same at pleasure.

(4)  To borrow from Federal Government funds, from the Commonwealth, from private lenders or from municipalities, as necessary, for the operation and work of the land bank.

(5)  To issue negotiable revenue bonds and notes according to the provisions of this chapter.

(6)  To procure insurance or guarantees from the Federal Government or the Commonwealth of the payment of debt incurred by the land bank and to pay premiums in connection with the insurance or guarantee.

(7)  To enter into contracts and other instruments necessary, incidental or convenient to the performance of its duties and the exercise of its powers. This paragraph includes intergovernmental cooperation agreements under 53 Pa.C.S. Ch. 23 Subch. A (relating to intergovernmental cooperation) for the joint exercise of powers under this chapter.

(8)  To enter into contracts and intergovernmental cooperation agreements with municipalities for the performance of functions by municipalities on behalf of the land bank or by the land bank on behalf of municipalities.

(9)  To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the land bank. Any contract or instrument signed shall be executed by and for the land bank if the contract or instrument is signed, including an authorized facsimile signature, by:

(i)  the chair or vice chair of the land bank; and

(ii)  either:

(A)  the secretary or assistant secretary of the land bank; or

(B)  the treasurer or assistant treasurer of the land bank.

(10)  To procure insurance against losses in connection with the real property, assets or activities of the land bank.

(11)  To invest money of the land bank at the discretion of the board in instruments, obligations, securities or property determined proper by the board and to name and use depositories for its money.

(12)  To enter into contracts for the management of, the collection of rent from or the sale of real property of the land bank.

(13)  To design, develop, construct, demolish, reconstruct, rehabilitate, renovate, relocate and otherwise improve real property or rights or interests in real property.

(14)  To fix, charge and collect rents, fees and charges for the use of real property of the land bank and for services provided by the land bank.

(15)  To grant or acquire licenses, easements, leases or options with respect to real property of the land bank.

(16)  To enter into partnerships, joint ventures and other collaborative relationships with municipalities and other public and private entities for the ownership, management, development and disposition of real property.

(17)  To organize and reorganize the executive, administrative, clerical and other departments of the land bank and to fix the duties, powers and compensation of employees, agents and consultants of the land bank.

(18)  To do all other things necessary or convenient to achieve the objectives and purposes of the land bank or other law related to the purposes and responsibility of the land bank.



Section 2108 - Eminent domain

§ 2108.  Eminent domain.

A land bank does not possess the power of eminent domain.



Section 2109 - Acquisition of property

§ 2109.  Acquisition of property.

(a)  Title to be held in its name.--A land bank shall hold in its own name all real property it acquires.

(b)  Tax exemption.--

(1)  Except as set forth in paragraph (2), the real property of a land bank and its income and operations are exempt from State and local tax.

(2)  Paragraph (1) does not apply to real property of a land bank after the fifth consecutive year in which the real property is continuously leased to a private third party. However, real property shall continue to be exempt from State and local taxes if it is leased to a nonprofit or governmental agency at substantially less than fair market value.

(c)  Methods of acquisition.--A land bank may acquire real property or interests in real property by any means on terms and conditions and in a manner the land bank considers proper.

(d)  Acquisitions from municipalities.--

(1)  A land bank may acquire real property by purchase contracts, lease purchase agreements, installment sales contracts and land contracts and may accept transfers from municipalities upon terms and conditions as agreed to by the land bank and the municipality.

(2)  A municipality may transfer to a land bank real property and interests in real property of the municipality on terms and conditions and according to procedures determined by the municipality as long as the real property is located within the jurisdiction of the land bank.

(3)  A redevelopment authority located within a land bank jurisdiction established under this chapter may, with the consent of the local governing body and without a redevelopment contract, convey property which it acquired before the effective date of this paragraph to the land bank. A conveyance under this paragraph shall be with fee simple title, free of all liens and encumbrances.

(e)  Maintenance.--A land bank shall maintain all of its real property in accordance with the statutes and ordinances of the jurisdiction in which the real property is located.

(f)  Prohibition.--

(1)  Subject to the provisions of paragraph (2), a land bank may not own or hold real property located outside the jurisdictional boundaries of the entities which created the land bank under section 2104(c) (relating to creation and existence).

(2)  A land bank may be granted authority pursuant to an intergovernmental cooperation agreement with a municipality to manage and maintain real property located within the jurisdiction of the municipality.

(g)  Tax claim bureaus.--A tax claim bureau may transfer to a land bank real property of the county held by the tax claim bureau, as trustee for the county, in a repository for unsold property under section 626 of the act of July 7, 1947 (P.L.1368, No.542), known as the Real Estate Tax Sale Law.

(h)  Acquisition of tax delinquent properties.--If authorized by the land bank jurisdiction which created a land bank or otherwise by intergovernmental cooperation agreement, a land bank may accept donations of real property and extinguish delinquent claims for taxes as to the property under section 5.1 of the act of May 16, 1923 (P.L.207, No.153), referred to as the Municipal Claim and Tax Lien Law, or section 303 of the Real Estate Tax Sale Law. For the purposes of this subsection, the land bank shall have all rights and obligations of the municipality provided for in section 5.1 of the Municipal Claim and Tax Lien Law and of a local taxing authority provided for in section 303 of the Real Estate Tax Sale Law.



Section 2110 - Disposition of property

§ 2110.  Disposition of property.

(a)  Public access to inventory.--A land bank shall maintain and make available for public review and inspection an inventory of real property held by the land bank.

(b)  Power.--A land bank may convey, exchange, sell, transfer, lease, grant or mortgage interests in real property of the land bank in the form and by the method determined to be in the best interests of the land bank.

(c)  Consideration.--

(1)  A land bank shall determine the amount and form of consideration necessary to convey, exchange, sell, transfer, lease as lessor, grant or mortgage interests in real property.

(2)  Consideration may take the form of monetary payments and secured financial obligations, covenants and conditions related to the present and future use of the property, contractual commitments of the transferee and other forms of consideration as determined by the board to be in the best interest of the land bank.

(d)  Policies and procedures.--

(1)  A board shall determine and state in the land bank policies and procedures the general terms and conditions for consideration to be received by the land bank for the transfer of real property and interests in real property.

(2)  Requirements which may be applicable to the disposition of real property and interests in real property by municipalities shall not be applicable to the disposition of real property and interests in real property by a land bank.

(e)  Ranking of priorities.--

(1)  A land bank jurisdiction may establish a hierarchical ranking of priorities for the use of real property conveyed by a land bank, including use for:

(i)  Purely public spaces and places.

(ii)  Affordable housing.

(iii)  Retail, commercial and industrial activities.

(iv)  Conservation areas.

(2)  The priorities established may be for the entire land bank jurisdiction or may be set according to the needs of different neighborhoods, municipalities or other locations within the land bank jurisdiction, or according to the nature of the real property.

(f)  Land use plans.--A land bank shall consider all duly adopted land use plans and make reasonable efforts to coordinate the disposition of land bank real property with such land use plans.

(g)  Specific voting and approval requirements.--

(1)  A land bank jurisdiction may, in its ordinance creating a land bank or, in the case of multiple land bank jurisdictions and municipalities creating a single land bank in the applicable intergovernmental cooperation agreement, require that a particular form of disposition of real property or a disposition of real property located within specified jurisdictions be subject to specified voting and approval requirements of the board.

(2)  Except as restricted or constrained under paragraph (1), the board may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance and other related documents pertaining to the conveyance of real property by the land bank.



Section 2111 - Financing of land bank operations

§ 2111.  Financing of land bank operations.

(a)  General rule.--A land bank may receive funding through grants and loans from:

(1)  the Federal Government;

(2)  the Commonwealth;

(3)  a municipality;

(4)  the land bank jurisdiction which created the land bank; and

(5)  private sources.

(b)  Funding.--A land bank may receive and retain payments for services rendered, for rents and leasehold payments received, for consideration for disposition of real and personal property, for proceeds of insurance coverage for losses incurred, for income from investments and for an asset and activity lawfully permitted to a land bank under this chapter.

(c)  Allocated real property taxes.--

(1)  A taxing jurisdiction may authorize the remittance or dedication of a portion of real property taxes collected pursuant to the laws of this Commonwealth to a land bank on real property conveyed by a land bank.

(2)  Allocation of property tax revenues in accordance with this subsection, if authorized by the taxing jurisdiction, shall commence with the first taxable year following the date of conveyance and continue for a period of up to five years and may not exceed a maximum of 50% of the aggregate property tax revenues generated by the property.

(3)  Remittance or dedication of real property taxes shall include the real property taxes of a school district only if the school district enters into an agreement with the land bank for the remittance or dedication.



Section 2112 - Borrowing and issuance of bonds

§ 2112.  Borrowing and issuance of bonds.

(a)  Authority.--

(1)  A land bank may issue a bond for any of its corporate purposes.

(2)  The principal and interest of a bond shall be payable from the land bank's general revenue.

(3)  The bond may be secured by any of the following:

(i)  A pledge of revenue. This subparagraph includes a grant or contribution from:

(A)  The Federal Government or a Federal agency or instrumentality.

(B)  The Commonwealth, a Commonwealth agency or an instrumentality of the Commonwealth.

(ii)  A mortgage of property of the land bank.

(b)  Nature.--The bond must meet the requirements of 13 Pa.C.S. § 3104 (relating to negotiable instrument).

(c)  Tax exempt.--A bond and the income from the bond is exempt from taxation by:

(1)  the Commonwealth; or

(2)  a political subdivision.

(d)  Procedure.--

(1)  A bond must be authorized by resolution of the board and shall be a limited obligation of the land bank.

(2)  The principal and interest, costs of issuance and other costs incidental to the bond shall be payable solely from the income and revenue derived from the sale, lease or other disposition of the assets of the land bank. The land bank may secure the bond by a mortgage or other security device covering all or part of the project from which the pledged revenues may be derived.

(3)  A refunding bond issued under this section:

(i)  shall be payable from:

(A)  a source described in this chapter; or

(B)  the investment of the proceeds of the refunding bonds; and

(ii)  shall not constitute an indebtedness or pledge of the general credit of a political subdivision within the meaning of a constitutional or statutory limitation of indebtedness and shall contain a recital to that effect.

(4)  A bond must comply with the authorizing resolution as to:

(i)  form;

(ii)  denomination;

(iii)  interest rate;

(iv)  maturity; and

(v)  execution.

(5)  A bond may be subject to redemption at the option of and in the manner determined by the board in the authorizing resolution.

(e)  Powers of municipalities.--A municipality may elect to guarantee, insure or otherwise become primarily or secondarily obligated on the indebtedness of a land bank, subject, however, to all other provisions of law of this Commonwealth applicable to municipal indebtedness.

(f)  Sale.--

(1)  A bond shall be issued, sold and delivered in accordance with the terms and provisions of the authorizing resolution. The board, to effectuate its best interest, may determine the manner of sale, public or private, and the price of the bond.

(2)  The resolution issuing a bond must be published in a newspaper of general circulation within the jurisdiction in which the land bank is located.

(g)  Liability.--

(1)  Neither the members of a land bank nor a person executing the bond shall be liable personally on the bonds by reason of the issuance of the bond.

(2)  The bond or other obligation of a land bank related to a bond shall not be a debt of a municipality or of the Commonwealth. A statement to this effect shall appear on the face of the bond or obligation.

(3)  On the bond or other obligation of a land bank related to a bond, all of the following apply:

(i)  The Commonwealth has no liability. This subparagraph applies to the revenue and property of the Commonwealth.

(ii)  A municipality has no liability. This subparagraph applies to the revenue and property of a municipality.



Section 2113 - Public records and public access

§ 2113.  Public records and public access.

(a)  Public records.--A board shall keep minutes and a record of its proceedings.

(b)  Public access.--A land bank is subject to:

(1)  65 Pa.C.S. Ch. 7 (relating to open meetings); and

(2)  the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 2114 - Dissolution of land bank

§ 2114.  Dissolution of land bank.

(a)  General rule.--A land bank may be dissolved as a public body corporate and politic upon compliance with all of the following:

(1)  Sixty calendar days' advance written notice of consideration of a resolution to request dissolution must:

(i)  be given to the land bank jurisdiction which created the land bank;

(ii)  be published in a local newspaper of general circulation; and

(iii)  be sent by certified mail to the trustees of outstanding bonds of the land bank.

(2)  A resolution requesting dissolution must be approved under section 2105(h)(3) (relating to board).

(b)  Authority.--Upon receipt of a proper resolution described in subsection (a)(1), the land bank jurisdiction which created the land bank may dissolve the land bank by adoption of an ordinance subject to the approval of the mayor in a city or the county executive in a home rule county. If approved, the governing body of the land bank jurisdiction which created the land bank shall file a certified copy of the ordinance with the Department of State, and the Secretary of the Commonwealth shall cause the termination of the existence of the land bank to be noted on the record of incorporation. Upon such filing, the land bank shall cease to function. The Secretary of the Commonwealth shall also notify the department of the dissolution of the land bank.

(c)  Transfer of assets.--Upon dissolution of the land bank, real property, personal property and other assets of the land bank shall become the assets of the municipality in which the property is located. The following shall apply:

(1)  Personal property, including financial assets, of the land bank shall be divided among participating land bank jurisdictions in proportion to the population of each jurisdiction.

(2)  The municipality in which real property is located shall approve the transfer of title to the municipality.

(d)  Multiple jurisdictions.--If multiple land bank jurisdictions create a land bank under section 2104(c) (relating to creation and existence), the withdrawal of one or more land bank jurisdictions shall not require dissolution of the land bank unless:

(1)  the intergovernmental cooperation agreement provides for dissolution in this event; and

(2)  there is no land bank jurisdiction which desires to continue the existence of the land bank.

Cross References.  Section 2114 is referred to in sections 2104, 2105 of this title.



Section 2115 - Conflicts of interest

§ 2115.  Conflicts of interest.

(a)  State Adverse Interest Act.--The acts and decisions of members of a board and of employees of a land bank shall be subject to the act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

(b)  Ethical standards.--Board members and land bank employees are subject to 65 Pa.C.S. Ch. 11 (relating to ethics standards and financial disclosure).

(c)  Supplemental rules and guidelines.--The board may adopt:

(1)  supplemental rules addressing potential conflicts of interest; and

(2)  ethical guidelines for members of the board and land bank employees.



Section 2116 - Construction, intent and scope

§ 2116.  Construction, intent and scope.

This chapter shall be construed liberally to effectuate the legislative intent and the purposes as complete and independent authorization for the implementation of this chapter, and all powers granted shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers.



Section 2117 - Delinquent property tax enforcement

§ 2117.  Delinquent property tax enforcement.

(a)  Power to discharge liens and claims.--

(1)  Except as set forth in paragraph (2), a land bank may, by resolution of the board, discharge a lien or claim to its real property for tax owed to the members of the land bank.

(2)  For a land bank to discharge a lien or claim to its real property under paragraph (1) for tax owed to a school district, the governing body of the school district must approve the discharge.

(3)  The land bank must file evidence of the extinguishment and dissolution of liens or claims with the county tax claim bureau, including copies of the resolution by the board, the intergovernmental agreement, receipt of payment and other necessary and appropriate documentation. This requirement must be satisfied no later than the earlier of:

(i)  ten days prior to the conveyance of the property; or

(ii)  within 30 days after the discharge.

(b)  Remittance of payments.--To the extent that a land bank receives payments attributable to a lien or claim for real property taxes owed to a municipality or school district on property acquired by the land bank, the land bank shall remit the full amount of the payments to the municipality or school district.

(c)  Procedure relating to Real Estate Tax Sale Law.--For a land bank located in a municipality which follows the act of July 7, 1947 (P.L.1368, No.542), known as the Real Estate Tax Sale Law, all of the following apply:

(1)  Depending upon the time of filing, the following apply:

(i)  For a tax claim filed under the Real Estate Tax Sale Law, the municipality:

(A)  may direct the county tax claim bureau to assign the claim or lien to the land bank under terms mutually acceptable to the municipality and land bank; and

(B)  shall otherwise confer upon the land bank the rights, privileges and remedies of an assignee under section 316 of the Real Estate Tax Sale Law.

(ii)  For a tax claim to be filed under the Real Estate Tax Sale Law, a municipality which has complied with section 26 of the act of May 25, 1945 (P.L.1050, No.394), known as the Local Tax Collection Law, and section 306 of the Real Estate Tax Sale Law:

(A)  may assign and transfer the claim to the land bank upon terms and conditions mutually acceptable to the municipality and the land bank; and

(B)  shall otherwise confer upon the land bank the rights, privileges and remedies of an assignee under section 316 of the Real Estate Tax Sale Law.

(iii)  For tax liens assigned to the land bank under subparagraph (i) or (ii), the land bank shall adopt policies providing for plans and agreements by which low-income, owner-occupant households may pay their delinquent taxes. Such plans and agreements shall take into account the household's ability to pay and shall be designed to promote the continued occupancy by that household whenever feasible.

(2)  All of the following apply to upset sales:

(i)  The land bank and the plaintiff in the claim may enter into an agreement for the land bank to purchase the property at the minimum amount described in section 605 of the Real Estate Tax Sale Law in the event there is no bid tendered for a higher amount than the minimum amount.

(ii)  If there is an agreement under subparagraph (i) and no one bids a higher price than the minimum amount described in section 605 of the Real Estate Tax Sale Law, the property shall be sold to the land bank upon payment by the land bank for the upset sale costs and all liens, claims and subordinate encumbrances shall be discharged by the sale.

(3)  All of the following apply to judicial sales:

(i)  Notwithstanding section 612 of the Real Estate Tax Sale Law, the form, substance and timing of the land bank's payment of the sales price may be according to the agreement as is mutually acceptable to the plaintiff and the land bank if all of the following apply:

(A)  A judicial sale is ordered pursuant to a judgment on a tax claim.

(B)  The purchaser of the property is the land bank.

(C)  The sales price is an amount agreed to by the land bank and the plaintiff in the claim.

(ii)  The obligation of the land bank to perform in accordance with the agreement under subparagraph (i) shall be deemed to be in full satisfaction of the tax claim which was the basis for the judgment.

(iii)  The land bank, as purchaser at the sale, shall have an absolute title to the property sold, free and discharged of tax and municipal claims, liens, mortgages, ground rents, charges and estates.

(4)  The notice and return under sections 602 and 607(a) of the Real Estate Tax Sale Law must contain reference to a potential bid by the land bank.

(5)  The deed to the land bank under sections 608 and 615 of the Real Estate Tax Sale Law shall be delivered and acknowledged and recorded within 30 days of the date of confirmation.

(6)  All of the following apply to judicial sales for multiple tracts:

(i)  In a petition for a judicial sale, the municipality or the land bank, if it is the holder of municipal tax liens, may combine in a single petition multiple tracts of real property if the petition and accompanying affidavits provide all of the following:

(A)  Identification of each tract of real property.

(B)  The identities of each party having an interest in a tract of real property.

(C)  The amount of the tax liens then due and owing, together with associated interest, costs and fees.

(D)  The nature of the notice of the proposed sale provided to the interested parties.

(ii)  The court may authorize in a single final judgment that all or part of the real properties identified in the petition be sold free and clear of tax and municipal claims, mortgages, liens, charges and estates and ground rents.

(d)  Procedure relating to Municipal Claim and Tax Lien Law.--For a land bank located in a municipality which follows the act of May 16, 1923 (P.L.207, No.153), referred to as the Municipal Claim and Tax Lien Law, all of the following apply:

(1)  Regardless of the time of filing, the municipality:

(i)  may assign and transfer a tax or municipal claim to the land bank upon terms and conditions mutually acceptable to the municipality and land bank;

(ii)  shall otherwise confer upon the land bank the rights, privileges and remedies of an assignee as stated in section 33 of the Municipal Claim and Tax Lien Law; and

(iii)  for tax liens assigned to the land bank under this section, the land bank shall adopt policies providing for plans and agreements by which low-income, owner-occupant households may pay their delinquent taxes. Such plans and agreements shall take into account the household's ability to pay and shall be designed to promote the continued occupancy by that household whenever feasible.

(2)  All of the following apply to upset sales:

(i)  The land bank and the plaintiff in the claim may enter into an agreement for the land bank to purchase the property at the minimum amount described in section 29 of the Municipal Claim and Tax Lien Law in the event there is no bid tendered for a higher amount than the minimum amount.

(ii)  If there is an agreement under subparagraph (i) and no one bids a higher price than the minimum amount described in section 29 of the Municipal Claim and Tax Lien Law, the property shall be sold to the land bank upon payment by the land bank for the upset sale costs and liens, and claims and subordinate encumbrances shall be discharged by the sale.

(3)  All of the following apply to judicial sales:

(i)  Notwithstanding section 31 of the Municipal Claim and Tax Lien Law, the form, substance and timing of the land bank's payment of the sales price may be according to the agreement mutually acceptable to the plaintiff and the land bank if all of the following apply:

(A)  A judicial sale is ordered pursuant to a judgment on a tax or municipal claim.

(B)  The purchaser of the property is the land bank.

(C)  The sales price is an amount agreed to by the land bank and the plaintiff.

(ii)  The obligation of the land bank to perform in accordance with the agreement under subparagraph (i) shall be deemed to be in full satisfaction of the municipal claim which was the basis for the judgment.

(iii)  The land bank, as purchaser at the sale, shall have an absolute title to the property sold, free and discharged of tax and municipal claims, liens, mortgages, ground rents, charges and estates.

(4)  Notwithstanding sections 31.1 and 31.2 of the Municipal Claim and Tax Lien Law and sections 4 and 6 of the act of March 1, 1956 (1955 P.L.1196, No.372), entitled "An act authorizing the sale of vacant land located in areas certified as conservation areas in counties of the first class, under a judgment obtained on a tax claim, by the sheriff of the county; providing for the discharge of all liens, mortgages, ground rents, estates and claims against the property by sale; and limiting the right of redemption," all of the following apply:

(i)  The land bank may tender a bid at the sale in an amount equal to the total amount of all municipal claims and liens which were the basis for the judgment. Upon tender under this subparagraph, the property shall be deemed sold to the land bank regardless of bids by other parties.

(ii)  The bid of the land bank shall be paid as to its form, substance and timing according to an agreement that is mutually acceptable to the plaintiff and the land bank. The obligation of the land bank to perform in accordance with the agreement shall be deemed to be in full satisfaction of the tax or municipal claim which was the basis for the judgment.

(iii)  The land bank, as purchaser at the sale, shall have an absolute title to the property sold, free and discharged of tax and municipal claims, liens, mortgages, ground rents, charges and estates.

(iv)  The deed to the land bank shall be executed, acknowledged and delivered within 30 days of the sale.

(5)  All of the following apply to judicial sales for multiple tracts:

(i)  In a petition for a judicial sale, a municipality or a land bank, if it is the holder of municipal tax liens, may combine in a petition multiple tracts of real property if the petition and accompanying affidavits provide all of the following:

(A)  Identification of each tract of real property.

(B)  The identities of each party having an interest in a tract of real property.

(C)  The amount of the taxes then due and owing.

(D)  The nature of the notice of the proposed sale provided to the interested parties.

(ii)  The court may authorize in a single final judgment that all or part of the real properties identified in the petition be sold free and clear of tax and municipal claims, mortgages, liens, ground rents, charges and estates.

(e)  Procedure relating to Second Class City Treasurer's Sale and Collection Act.--For a land bank located in a municipality which follows the act of October 11, 1984 (P.L.876, No.171), known as the Second Class City Treasurer's Sale and Collection Act, all of the following apply:

(1)  Regardless of the time of filing, a municipality:

(i)  may assign and transfer a tax or municipal claim to the land bank under the Second Class City Treasurer's Sale and Collection Act upon terms and conditions mutually acceptable to the municipality and the land bank; and

(ii)  shall otherwise confer upon the land bank the rights, privileges and remedies of the municipality under the Second Class City Treasurer's Sale and Collection Act.

(iii)  For tax liens assigned to the land bank under this section, the land bank shall adopt policies providing for plans and agreements by which low-income, owner-occupant households may pay their delinquent taxes. Such plans and agreements shall take into account the household's ability to pay and shall be designed to promote the continued occupancy by that household whenever feasible.

(2)  All of the following apply to upset sales:

(i)  The land bank and the plaintiff in the claim may enter into an agreement for the land bank to purchase the property for the minimum amount of the upset sale price described in section 301 of the Second Class City Treasurer's Sale and Collection Act in the event there is no bid tendered for a higher amount than the minimum amount.

(ii)  The land bank may tender a bid for the mutually agreed upset sale price.

(iii)  Notwithstanding section 301 of the Second Class City Treasurer's Sale and Collection Act, the bid of the land bank shall be paid as to its form, substance and timing according to an agreement between the municipality and land bank. The obligation of the land bank to perform in accordance with the agreement shall be deemed to be in full satisfaction of the tax or claim which was the basis for the sale.

(3)  The notice and advertisement under sections 203 and 204 of the Second Class City Treasurer's Sale and Collection Act must contain reference to a potential bid by the land bank.

(4)  Subject to redemption under section 304 of the Second Class City Treasurer's Sale and Collection Act and confirmation under section 305 of the Second Class City Treasurer's Sale and Collection Act, the land bank, as purchaser at the sale, shall have an absolute title to the property sold, free and discharged of tax and municipal claims, liens, mortgages, ground rents, charges and estates.

(5)  The deed to the land bank under section 307 of the Second Class City Treasurer's Sale and Collection Act shall be delivered, acknowledged and recorded within 30 days of the date of confirmation.

(e.1)  Land bank.--Notwithstanding subsections (d) and (e), in counties of the second class containing a city of the second class, a land bank may not engage in any of the following absent an agreement with a county, city, borough, incorporated town, township, school district or body politic and corporate created as a municipal authority pursuant to law whose claims comprise the upset sales price:

(1)  Purchase property for less than the upset sales price described in section 29 of the Municipal Claim and Tax Lien Law or section 301 of the Second Class City Treasurer's Sale and Collection Act.

(2)  Alter the form, substance or timing of the payment of the sales price by the land bank.

(f)  Involuntary transfers.--A land bank which acquires real property under this section shall be deemed to have acquired the real property as an involuntary transfer within the meaning of section 701(b)(1)(vi)(B) of the act of October 18, 1988 (P.L.756, No.108), known as the Hazardous Sites Cleanup Act.

(g)  Expiration.--This section shall expire upon publication of the notice under section 2120 (relating to determination on procedural revision).

Cross References.  Section 2117 is referred to in section 2120 of this title.



Section 2118 - Expedited quiet title proceedings

§ 2118.  Expedited quiet title proceedings.

(a)  Authorization.--

(1)  A land bank may file an action to quiet title to real property in which the land bank has an interest.

(2)  A land bank may join in a single complaint to quiet title to one or more parcels of real property.

(3)  For purposes of an action under this section, the land bank shall be deemed to be the holder of sufficient legal and equitable interests and possessory rights so as to qualify the land bank as an adequate complainant in the action.

(b)  Procedural requirements.--

(1)  Prior to the filing of an action to quiet title, the land bank must conduct an examination of title to determine the identity of any person possessing a claim or interest in or to the real property.

(2)  Service of the complaint to quiet title shall be provided to interested parties as follows:

(i)  By first class mail to the identity and address reasonably ascertainable by an inspection of public records.

(ii)  In the case of occupied real property, by first class mail, addressed to "Occupant."

(iii)  By posting a copy of the notice on the real property.

(iv)  By publication.

(v)  As ordered by the court.

(3)  As part of the complaint to quiet title, the land bank must file an affidavit identifying:

(i)  persons discovered under paragraph (1); and

(ii)  the form of service under paragraph (2).

(c)  Hearing.--

(1)  The court shall schedule a hearing on the complaint within 90 days following filing of the complaint and as to all matters upon which an answer was not filed by an interested party.

(2)  The court shall issue its final judgment within 120 days of the filing of the complaint.



Section 2119 - Annual audit and report

§ 2119.  Annual audit and report.

The following shall apply:

(1)  The land bank shall annually, within 120 days after the end of the fiscal year, submit an audit of income and expenditures, together with a report of its activities for the preceding year, to the department.

(2)  A duplicate of the audit and the report shall be filed with the governing body of:

(i)  the land bank jurisdiction which created the land bank; and

(ii)  each political subdivision which opted to participate in the land bank pursuant to an intergovernmental agreement.



Section 2120 - Determination on procedural revision

§ 2120.  Determination on procedural revision.

If the department determines that comprehensive reform legislation on property-tax foreclosure has been enacted revising procedure under the statutory provisions referred to in section 2117 (relating to delinquent property tax enforcement), the department shall transmit notice of the determination to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin.

Cross References.  Section 2120 is referred to in section 2117 of this title.






Chapter 31 - General Provisions

Section 3101 - Short title of subpart

SUBPART B

CONDOMINIUMS

Chapter

31.  General Provisions

32.  Creation, Alteration and Termination of Condominiums

33.  Management of the Condominium

34.  Protection of Purchasers

Special Provisions in Appendix.  See section 8 of Act 168 of 1992 in the appendix to this title for special provisions relating to applicability of amendments.

CHAPTER 31

GENERAL PROVISIONS

Sec.

3101.  Short title of subpart.

3102.  Applicability of subpart.

3103.  Definitions.

3104.  Variation by agreement.

3105.  Separate titles and taxation.

3106.  Applicability of local ordinances, regulations and building codes.

3107.  Eminent domain.

3108.  Supplemental general principles of law.

3109.  Construction against implicit repeal.

3110.  Uniformity of application and construction.

3111.  Unconscionable agreement or term of contract.

3112.  Obligation of good faith.

3113.  Remedies to be liberally administered.

Enactment.  Chapter 31 was added July 2, 1980, P.L.286, No.82, effective in 120 days.

§ 3101.  Short title of subpart.

This subpart shall be known and may be cited as the "Uniform Condominium Act."



Section 3102 - Applicability of subpart

§ 3102.  Applicability of subpart.

(a)  General rule.--This subpart applies to all condominiums created within this Commonwealth after the effective date of this subpart. Subsection (b) and sections 3105 (relating to separate titles and taxation), 3106 (relating to applicability of local ordinances, regulations and building codes), 3107 (relating to eminent domain), 3203 (relating to construction and validity of declaration and bylaws), 3204 (relating to description of units), 3222 (relating to master associations), 3223 (relating to merger or consolidation of condominiums), 3302(a)(1) through (6), (9) and (11) through (16) (relating to powers of unit owners' association), 3311 (relating to tort and contract liability), 3315 (relating to lien for assessments), 3316 (relating to association records), 3407 (relating to resales of units) and 3412 (relating to effect of violations on rights of action), and section 3103 (relating to definitions) to the extent necessary in construing any of those sections, apply to all condominiums created in this Commonwealth before the effective date of this subpart; but those sections apply only with respect to events and circumstances occurring after the effective date of this subpart and do not invalidate existing provisions of the declaration, code of regulations or declaration plan of those condominiums.

(a.1)  Retroactivity.--

(1)  Sections 3103 (relating to definitions), 3108 (relating to supplemental general principles of law), 3112 (relating to obligation of good faith), 3219 (relating to amendment of declaration), 3220(i) (relating to termination of condominium), 3302(a)(8)(i), (16) and (17) (relating to powers of unit owners' association), 3303(a) and (b) (relating to executive board members and officers), 3307 (relating to upkeep of condominium), 3314 (relating to assessments for common expenses) and 3319 (relating to other liens affecting the condominium), to the extent necessary in construing any of those sections, shall apply to all condominiums created in this Commonwealth before the effective date of this subsection, but those sections apply only with respect to events and circumstances occurring after the effective date of this subsection and do not invalidate existing provisions of the declaration, code of regulations, bylaws or declaration plan of those condominiums.

(2)  Section 3303(c) and (d), to the extent necessary in construing any of those subsections, applies to all condominiums created in this Commonwealth before the effective date of this subpart, but those subsections apply only with respect to events and circumstances occurring 180 days after the effective date of this subsection and do not invalidate existing provisions of the declaration, code of regulations or declaration plan of those condominiums.

(b)  Prior statutory law.--The provisions of the act of July 3, 1963 (P.L.196, No.117), known as the Unit Property Act, do not apply to condominiums created after the effective date of this subpart and do not invalidate any amendment to the declaration, code of regulations or declaration plan of any condominium created before the effective date of this subpart if the amendment would be permitted by this subpart. The amendment must be adopted in conformity with the procedures and requirements specified by those instruments and by the provisions of the Unit Property Act. If the amendment grants to any person any rights, powers or privileges permitted by this subpart, all correlative obligations, liabilities and restrictions in this subpart also apply to that person. By amendment to the declaration, code of regulations and declaration plan, a condominium created pursuant to the Unit Property Act may be made subject to all of the provisions of this subpart in lieu of the provisions of the Unit Property Act, effective as of the date of recordation of such amendments and without in any way terminating the condominium status of the property or in any way affecting any lien or encumbrance on the property, if the terms of such amended documents conform to the requirements of this subpart and if such amendments have been approved by 67% of the persons whose actions would have been required to effect a removal of the property from the Unit Property Act pursuant to section 601 thereof. No amendment of:

(1)  the declaration, code of regulations or declaration plan of a condominium created pursuant to the Unit Property Act; or

(2)  the declaration, bylaws or plats and plans of a condominium created pursuant to this subpart;

may increase the obligations or responsibilities of a declarant (as such and not as a unit owner) without the joinder of the declarant in such amendment.

(c)  Condominiums outside Commonwealth.--This subpart does not apply to condominiums or units located outside this Commonwealth, but the public offering statement provisions (sections 3402 through 3405) apply to all dispositions thereof in this Commonwealth unless exempt under section 3401(b)(5) (relating to applicability; waiver).

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days; July 4, 2008, P.L.619, No.49, eff. imd.)

2008 Amendment.  Act 49 amended subsec. (b).

2004 Amendment.  Act 191 added subsec. (a.1).



Section 3103 - Definitions

§ 3103.  Definitions.

The following words and phrases when used in this subpart and in the declaration and bylaws shall have the meanings given to them in this section unless specifically provided otherwise or unless the context clearly indicates otherwise:

"Additional real estate."  Real estate that may be added to a flexible condominium.

"Affiliate of a declarant."  Any person who controls, is controlled by, or is under common control with a declarant.

(1)  A person "controls" a declarant if the person:

(i)  is a general partner, officer, director or employer of the declarant;

(ii)  directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20% of the voting interests of the declarant;

(iii)  controls in any manner the election of a majority of the directors of the declarant; or

(iv)  has contributed more than 20% of the capital of the declarant.

(2)  A person "is controlled by" a declarant if the declarant:

(i)  is a general partner, officer, director or employee of the person;

(ii)  directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20% of the voting interests of the person;

(iii)  controls in any manner the election of a majority of the directors of the person; or

(iv)  has contributed more than 20% of the capital of the person.

(3)  Control does not exist if the powers described in paragraphs (1) and (2) are held solely as security for an obligation and are not exercised.

"Association" or "unit owners' association."  The unit owners' association organized under section 3301 (relating to organization of unit owners' association).

"Common elements."  All portions of a condominium other than the units.

"Common expenses."  Expenditures made or liabilities incurred by or on behalf of the association, together with any allocations to reserves, including general common expenses and limited common expenses.

"Common expense liability."  The liability for common expenses allocated to each unit pursuant to section 3208 (relating to allocation of common element interests, votes and common expense liabilities).

"Condominium."  Real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions. Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

"Conversion building."  A building that, at any time before the conversion notice date with respect to the condominium in which the building is located, was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

"Conversion notice."  The notice required to be given to tenants or subtenants by the terms of section 3410(a) (relating to condominiums containing conversion buildings).

"Conversion notice date."  The date on which the conversion notice is placed in the United States mail, in the case of mailed notices, or delivered to the unit leased by the recipient, in the case of hand-delivered notices.

"Convertible real estate."  A portion of a flexible condominium not within a building containing a unit, within which additional units or limited common elements, or both, may be created.

"Declarant."

(1)  If the condominium has been created, "declarant" means:

(i)  any person who has executed a declaration, or an amendment to a declaration to add additional real estate, other than persons holding interests in the real estate solely as security for an obligation, persons whose interests in the real estate will not be conveyed to unit owners, or, in the case of a leasehold condominium, a lessor who possesses no special declarant rights and who is not an affiliate of a declarant who possesses special declarant rights; or

(ii)  any person who succeeds under section 3304 (relating to transfer of special declarant rights) to any special declarant rights.

(2)  If the condominium has not yet been created, "declarant" means any person who offers to dispose of or disposes of his interest in a unit to be created and not previously disposed of.

(3)  If a declaration is executed by a trustee of a land trust, "declarant" means the beneficiary of the trust.

"Dispose" or "disposition."  A voluntary transfer of any legal or equitable interest in a unit or a proposed unit, other than as security for an obligation.

"Executive board."  The body, regardless of name, designated in the declaration to act on behalf of the association.

"Flexible condominium."  A condominium containing withdrawable or convertible real estate, a condominium to which additional real estate may be added, or a combination thereof.

"Identifying number."  A symbol that identifies only one unit in a condominium.

"Installment sales contract."  An executory contract for the purchase and sale of a unit or interest in a unit whereby the purchaser is obligated to make six or more installment payments to the seller after the execution of the contract and before the time appointed for the conveyance of title to the unit or interest in the unit.

"Leasehold condominium."  A condominium in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the condominium or reduce its size.

"Limited common element."  A portion of the common elements allocated by or pursuant to the declaration or by operation of section 3202(2) or (4) (relating to unit boundaries) for the exclusive use of one or more but fewer than all of the units.

"Limited common expenses."  All expenses identified as such pursuant to section 3314(c) (relating to assessments for common expenses).

"Master association."  An organization described in section 3222 (relating to master associations), whether or not it is an association described in section 3301 (relating to organization of unit owners' association).

"Offer" or "offering."  Any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a condominium not located in this Commonwealth, is not an offer or offering if the advertisement states that an offer or offering may be made only in compliance with the law of the jurisdiction in which the condominium is located.

"Original lease termination date."  The date on which the lease or sublease of a residential tenant or subtenant in possession of a unit in a conversion building will expire by the terms of such lease or sublease, after taking into account any renewal or extension rights that may have been exercised prior to the conversion notice date.

"Person."  A natural person, corporation, partnership, association, trust, other entity or any combination thereof.

"Purchaser."  Any person, other than a declarant, who by means of a disposition acquires a legal or equitable interest in a unit, other than:

(1)  a leasehold interest (including renewal options) of less than 20 years, but a person who will become a unit owner in a leasehold condominium upon consummation of the disposition shall be deemed to be a purchaser; or

(2)  as security for an obligation.

"Real estate."  Any fee, leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interests which by custom, usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate" includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

"Residential tenant" or "residential subtenant."  A tenant or subtenant, respectively, who is a natural person lawfully occupying real estate for residential use.

"Special declarant rights."  Rights reserved for the benefit of a declarant to:

(1)  Complete improvements indicated on plats and plans filed with the declaration (section 3210).

(2)  Convert convertible real estate in a flexible condominium (section 3211).

(3)  Add additional real estate to a flexible condominium (section 3211).

(4)  Withdraw withdrawable real estate from a flexible condominium (section 3212).

(5)  Convert a unit into two or more units, common elements, or into two or more units and common elements (section 3215).

(6)  Maintain offices, signs and models (section 3217).

(7)  Use easements through the common elements for the purpose of making improvements within the condominium or within any convertible or additional real estate (section 3218).

(8)  Cause the condominium to be merged or consolidated with another condominium (section 3223).

(9)  Make the condominium subject to a master association (section 3222).

(10)  Appoint or remove any officer of the association or any master association or any executive board member during any period of declarant control (section 3303(c)).

"Unit."  A portion of the condominium designated for separate ownership, the boundaries of which are described pursuant to section 3205(4) (relating to contents of declaration; all condominiums).

"Unit owner."  A declarant who owns a unit, a person to whom ownership of a unit has been conveyed, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the condominium. "Unit owner" does not include a person having an interest in a unit solely as security for an obligation.

"Withdrawable real estate."  Real estate that may be withdrawn from a flexible condominium.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

1992 Amendment.  Act 168 amended the defs. of "affiliate of a declarant," "common expenses," "conversion condominium," "declarant," "dispose" or "disposition," "limited common element," "offering," "purchaser" and "special declarant rights" and added the defs. of "conversion notice," "conversion notice date," "limited common expenses," "master association," "original lease termination date" and "residential tenant" or "residential subtenant."

Cross References.  Section 3103 is referred to in sections 3102, 3304 of this title; section 8401 of Title 53 (Municipalities Generally).



Section 3104 - Variation by agreement

§ 3104.  Variation by agreement.

Except as expressly provided in this subpart, provisions of this subpart may not be varied by agreement and rights conferred by this subpart may not be waived. A declarant may not act under a power of attorney or use any other device to evade the limitations or prohibitions of this subpart or the declaration.



Section 3105 - Separate titles and taxation

§ 3105.  Separate titles and taxation.

(a)  Title.--Except as provided in subsection (b), each unit together with its common element interest constitutes for all purposes a separate parcel of real estate.

(b)  Taxation and assessment.--If there is a unit owner other than a declarant, each unit together with its common element interest, but excluding its common element interest in convertible or withdrawable real estate, shall be separately taxed and assessed, and each portion of any convertible or withdrawable real estate shall be separately taxed and assessed; otherwise, the real estate comprising the condominium may be taxed and assessed in any manner provided by law.

Cross References.  Section 3105 is referred to in section 3102 of this title.



Section 3106 - Applicability of local ordinances, regulations and building codes

§ 3106.  Applicability of local ordinances, regulations and building codes.

A zoning, subdivision, building code or other real estate use law, ordinance or regulation may not prohibit the condominium form of ownership or impose any requirement upon a condominium which it would not impose upon a physically identical development under a different form of ownership. Otherwise, no provision of this subpart invalidates or modifies any provision of any zoning, subdivision, building code or other real estate use law, ordinance or regulation. Without limiting the other provisions of this section, the creation of a condominium pursuant to section 3201 (relating to creation of condominium) out of an entire lot, parcel or tract of real estate shall not, in and of itself, constitute a subdivision or land development, for the purposes of these laws, ordinances and regulations.

Cross References.  Section 3106 is referred to in section 3102 of this title.



Section 3107 - Eminent domain

§ 3107.  Eminent domain.

(a)  General rule.--If a unit is acquired by eminent domain, or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award must compensate the unit owner for his unit and its common element interest, whether or not any common element interest is acquired. Upon acquisition, unless the decree otherwise provides, that unit's entire common element interest, votes in the association and common expense liability are automatically reallocated to the remaining units in proportion to the respective interests, votes and liabilities of those units before the taking, and the association shall promptly prepare, execute and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b)  Acquisition of part of a unit.--Except as provided in subsection (a), if part of a unit is acquired by eminent domain the award must compensate the unit owner for the reduction in value of the unit and its common element interest. Upon acquisition:

(1)  that unit's common element interest, votes in the association and common expense liability are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration; and

(2)  the portion of common element interest, votes and common expense liability divested from the partially acquired unit are automatically reallocated to that unit and the remaining units in proportion to the respective interests, votes and liabilities of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced interest, votes and liabilities.

(c)  Acquisition of part of common elements.--If part of the common elements is acquired by eminent domain, the award must be paid to the association. The association shall divide any portion of the award not used for any restoration or repair of the remaining common elements among the unit owners in proportion to their respective common element interests before the taking, but the portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition, or in any manner the declaration provides.

Cross References.  Section 3107 is referred to in sections 3102, 3207, 3208, 3219, 3220, 3312 of this title.



Section 3108 - Supplemental general principles of law

§ 3108.  Supplemental general principles of law.

The principles of law and equity, including the law of corporations and unincorporated associations, the law of real property and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance or other validating or invalidating cause supplement the provisions of this subpart except to the extent inconsistent with this subpart.

Cross References.  Section 3108 is referred to in section 3102 of this title.



Section 3109 - Construction against implicit repeal

§ 3109.  Construction against implicit repeal.

This subpart being a general statute intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.



Section 3110 - Uniformity of application and construction

§ 3110.  Uniformity of application and construction.

This subpart shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this subpart among states enacting it.



Section 3111 - Unconscionable agreement or term of contract

§ 3111.  Unconscionable agreement or term of contract.

(a)  Powers of court.--The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may:

(1)  refuse to enforce the contract;

(2)  enforce the remainder of the contract without the unconscionable clause; or

(3)  limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b)  Parties may present evidence.--Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to:

(1)  The commercial setting of the negotiations.

(2)  Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect his interests by reason of physical or mental infirmity, illiteracy or inability to understand the language of the agreement or similar factors.

(3)  The effect and purpose of the contract or clause.

(4)  If a sale, any gross disparity at the time of contracting between the amount charged for the real estate and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transactions, but a disparity between the contract price and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.



Section 3112 - Obligation of good faith

§ 3112.  Obligation of good faith.

Every contract or duty governed by this subpart imposes an obligation of good faith in its performance or enforcement.

Cross References.  Section 3112 is referred to in section 3102 of this title.



Section 3113 - Remedies to be liberally administered

§ 3113.  Remedies to be liberally administered.

(a)  General rule.--The remedies provided by this subpart shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special or punitive damages may not be awarded except as specifically provided in this subpart or by other rule of law.

(b)  Judicial enforcement of rights and obligations.--Any right or obligation declared by this subpart is enforceable by judicial proceeding.






Chapter 32 - Creation, Alteration and Termination of Condominiums

Section 3201 - Creation of condominium

CHAPTER 32

CREATION, ALTERATION AND TERMINATION

OF CONDOMINIUMS

Sec.

3201.  Creation of condominium.

3202.  Unit boundaries.

3203.  Construction and validity of declaration and bylaws.

3204.  Description of units.

3205.  Contents of declaration; all condominiums.

3206.  Contents of declaration; flexible condominiums.

3207.  Leasehold condominiums.

3208.  Allocation of common element interests, votes and common expense liabilities.

3209.  Limited common elements.

3210.  Plats and plans.

3211.  Conversion and expansion of flexible condominiums.

3212.  Withdrawal of withdrawable real estate.

3213.  Alterations of units.

3214.  Relocation of boundaries between adjoining units.

3215.  Subdivision or conversion of units.

3216.  Easement for encroachments.

3217.  Declarant's offices, models and signs.

3218.  Easement to facilitate completion, conversion and expansion.

3219.  Amendment of declaration.

3220.  Termination of condominium.

3221.  Rights of secured lenders.

3222.  Master associations.

3223.  Merger or consolidation of condominiums.

Enactment.  Chapter 32 was added July 2, 1980, P.L.286, No.82, effective in 120 days.

§ 3201.  Creation of condominium.

A condominium may be created pursuant to this subpart only by recording a declaration executed, in the same manner as a deed, by all persons whose interests in the real estate will be conveyed to unit owners and by every lessor of a lease the expiration or termination of which will terminate the condominium or reduce its size, provided, however, in any such lease wherein the lessor is the Commonwealth of Pennsylvania, a municipal government or any agency thereof, said lessor need not execute the declaration if they shall have previously given written consent to its filing and agreed to be bound by the provisions of the Pennsylvania Uniform Condominium Act, in which case said declaration shall be executed by the lessee then in possession of the subject property. The declaration shall be recorded in every county in which any portion of the condominium is located in the same records as are maintained for the recording of deeds of real property and shall be indexed against each declarant as the grantor and the name of the condominium as the grantee.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3201 is referred to in section 3106 of this title.



Section 3202 - Unit boundaries

§ 3202.  Unit boundaries.

Except as provided by the declaration:

(1)  If walls, floor or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors or ceilings are a part of the common elements.

(2)  If any chute, flue, duct, wire, conduit, bearing wall, bearing column or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements.

(3)  Subject to the provisions of paragraph (2), all spaces, interior partitions and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(4)  Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

Cross References.  Section 3202 is referred to in sections 3103, 3209, 3210, 3302 of this title.



Section 3203 - Construction and validity of declaration and bylaws

§ 3203.  Construction and validity of declaration and bylaws.

(a)  Provisions severable.--All provisions of the declaration and bylaws are severable.

(b)  Application of rule against perpetuities.--The rule against perpetuities may not be applied to defeat any provision of the declaration or this subpart, or any instrument executed pursuant to the declaration or this subpart.

(c)  Conflict between declaration and bylaws.--In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this subpart.

(d)  Effect of noncompliance on title to unit.--Title to a unit and its common element interest is not rendered unmarketable or otherwise affected by any provision of unrecorded bylaws or by reason of an insubstantial failure of the declaration to comply with this subpart.

Cross References.  Section 3203 is referred to in section 3102 of this title.



Section 3204 - Description of units

§ 3204.  Description of units.

After the declaration is recorded, a description of a unit which sets forth the name of the condominium, the recording data for the declaration, the county or counties in which the condominium is located and the identifying number of the unit is a sufficient legal description of that unit and its common element interest even if the common element interest is not described or referred to therein. Deeds, leases and mortgages of units shall be recorded in the same records as are maintained by the recorder for the recording of like instruments and shall be indexed by the recorder in the same manner as like instruments are indexed.

Cross References.  Section 3204 is referred to in section 3102 of this title.



Section 3205 - Contents of declaration; all condominiums

§ 3205.  Contents of declaration; all condominiums.

The declaration for a condominium must contain:

(1)  The name of the condominium which must include the word "condominium" or be followed by the words "a condominium."

(2)  The name of every county in which any part of the condominium is situated.

(3)  A legally sufficient description of the real estate included in the condominium.

(4)  A description or delineation of the boundaries of each unit including the unit's identifying number.

(5)  A statement of the maximum number of units that may be created by the subdivision or conversion of units owned by the declarant pursuant to section 3215(c) (relating to subdivision or conversion of units).

(6)  A description of any limited common elements as provided in section 3209 (relating to limited common elements) and limited common expenses, if any, and how they are to be assessed.

(7)  A description of any common elements not within the boundaries of any convertible real estate which may be allocated subsequently as limited common elements together with a statement that they may be so allocated and a description of the method by which the allocations are to be made.

(8)  An allocation to each unit of an undivided interest in the common elements, a portion of the votes in the association and a percentage or fraction of the common expenses of the association (section 3208).

(9)  Any restrictions created by the declarant on use, occupancy and alienation of the units.

(10)  The recording data for recorded easements and licenses appurtenant to or included in the condominium or to which any portion of the condominium is or may become subject.

(11)  If all or any of the units are or may be owned in time-share estates as defined in section 3403(a) (relating to public offering statement; time-share estates), which units may be owned in time-share estates and the maximum number of time-share estates that may be created in the condominium, it being intended that time-share estates shall not be permitted except if and to the extent expressly authorized by the declaration.

(12)  If the declarant wishes to retain the special declarant right to cause section 3222 (relating to master associations) to become applicable to a condominium, then:

(i)  an explicit reservation of such right;

(ii)  a statement of the time limit, not exceeding seven years after the recordation of the declaration, upon which the option reserved under subparagraph (i) will lapse, together with a statement of any circumstances that will terminate the option before the expiration of the time limit; and

(iii)  the information required to be included in the declaration by the provisions of section 3222.

(13)  If the declarant wishes to retain the special declarant right to merge or consolidate the condominium pursuant to section 3223 (relating to merger or consolidation of condominiums), then:

(i)  an explicit reservation of such right;

(ii)  a statement of the time limit, not exceeding seven years after the recording of the declaration, upon which any option reserved under subparagraph (i) will lapse, together with a statement of any circumstances that will terminate the option before the expiration of the time limit;

(iii)  a statement of the name and location of each other condominium that may be subject to such a merger or consolidation if such other condominiums exist and if such other condominiums do not exist, then the declaration shall include the following:

(A)  A statement of the extent to which the common element interest, relative voting strength in the association and share of common expense liability of each unit in the condominium at the time the merger or consolidation is effectuated may be increased or decreased by actions pursuant to any option reserved under subparagraph (i), including the formulas to be used for those reallocations.

(B)  Legally sufficient descriptions of each portion of real estate which is part of any other condominiums which may be created and with which the condominium may merge or consolidate.

(C)  If mergers or consolidations may be effectuated at different times, a statement to that effect together with:

(I)  either a statement fixing the boundaries of those condominiums and regulating the order in which they may be merged or consolidated or a statement that no assurances are made in those regards; and

(II)  a statement as to whether, if any other condominiums are merged or consolidated with the condominium, all or any of such condominiums must be merged or consolidated.

(D)  A statement of:

(I)  the maximum number of units that may be created within any such other condominiums, the boundaries of which are fixed pursuant to clause (C);

(II)  how many of those units will be restricted exclusively to residential use; and

(III)  the maximum number of units per acre that may be created within any such other condominiums, the boundaries of which are not fixed pursuant to clause (C).

(E)  If any of the units that may be built within any such other condominiums are not to be restricted exclusively to residential use, a statement with respect to each portion of such other condominiums of the maximum percentage of the real estate areas and the maximum percentage of the floor areas of all units that may be created therein that are not restricted exclusively to residential use.

(F)  A statement of the extent to which any buildings and units that may be part of such other condominiums will be compatible with the other buildings and units in the condominium in terms of architectural style, quality of construction, principal materials employed in construction and size or a statement that no assurances are made in those regards.

(G)  A statement that all restrictions in the declaration affecting use, occupancy and alienation of units will apply to units created within any such other condominiums or a statement of any differentiations that may be made as to those units.

(H)  General descriptions of all other improvements and limited common elements that may be made or created within such other condominiums or a statement that no assurances are made in that regard.

(I)  A statement of any limitations as to the locations of any buildings or other improvements that may be made within such other condominiums or a statement that no assurances are made in that regard.

(J)  A statement that any limited common elements created within any such other condominiums will be of the same general types and sizes as those within the condominium or a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(K)  A statement that the proportion of limited common elements to units created within such other condominiums will be approximately equal to the proportion existing within the condominium or a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(L)  A statement of the extent to which any assurances made in the declaration regarding such other condominiums pursuant to clauses (C) through (K) apply in the event any such condominiums are not merged or consolidated with the condominium or a statement that those assurances do not apply if the condominiums are not merged or consolidated with the condominium; and

(iv)  a summary description of the other provisions which materially change any rights, obligations or liabilities that will be included in the agreement of merger or consolidation if such right is exercised.

(14)  Any other matters the declarant deems appropriate.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3205 is referred to in sections 3103, 3206, 3209, 3211, 3222, 3223, 3407, 3414 of this title.



Section 3206 - Contents of declaration; flexible condominiums

§ 3206.  Contents of declaration; flexible condominiums.

The declaration for a flexible condominium shall include, in addition to the matters specified in section 3205 (relating to contents of declaration; all condominiums):

(1)  An explicit reservation of any options to create units, limited common elements, or both, within convertible real estate or to add additional real estate to or withdraw withdrawable real estate from the condominium.

(2)  A statement of the time limit, not exceeding seven years after the recording of the declaration, upon which any option reserved under paragraph (1) will lapse together with a statement of any circumstances that will terminate the option before the expiration of the time limit.

(3)  A statement of any limitations on any option reserved under paragraph (1), other than limitations created by or imposed pursuant to law, or else a statement that there are no such limitations.

(4)  A statement of the extent to which the common element interest, relative voting strength in the association and share of common expense liability of each unit in the condominium at the time the declaration is recorded may be increased or decreased by actions pursuant to any option reserved under paragraph (1) including the formulas to be used for those reallocations.

(5)  Legally sufficient descriptions of each portion of convertible, additional and withdrawable real estate.

(6)  If portions of any convertible, additional or withdrawable real estate may be converted, added or withdrawn at different times, a statement to that effect together with:

(i)  either a statement fixing the boundaries of those portions and regulating the order in which they may be converted, added or withdrawn or a statement that no assurances are made in those regards: and

(ii)  a statement as to whether, if any portion of convertible, additional or withdrawable real estate is converted, added or withdrawn, all or any particular portion of that or any other real estate must be converted, added or withdrawn.

(7)  A statement of:

(i)  the maximum number of units that may be created within any additional or convertible real estate, or within any portion of either, the boundaries of which are fixed pursuant to paragraph (6);

(ii)  how many of those units will be restricted exclusively to residential use; and

(iii)  the maximum number of units per acre that may be created within any portions the boundaries of which are not fixed pursuant to paragraph (6).

(8)  If any of the units that may be built within any additional or convertible real estate are not to be restricted exclusively to residential use, a statement with respect to each portion of the additional and convertible real estate of the maximum percentage of the real estate areas and the maximum percentage of the floor areas of all units that may be created therein that are not restricted exclusively to residential use.

(9)  A statement of the extent to which any buildings and units that may be erected upon each portion of the additional or convertible real estate will be compatible with the other buildings and units in the condominium in terms of architectural style, quality of construction, principal materials employed in construction and size, or a statement that no assurances are made in those regards.

(10)  A statement that all restrictions in the declaration affecting use, occupancy and alienation of units will apply to units created within any convertible or additional real estate, or a statement of any differentiations that may be made as to those units.

(11)  General descriptions of all other improvements and limited common elements that may be made or created upon or within each portion of the additional or convertible real estate, or a statement that no assurances are made in that regard.

(12)  A statement of any limitations as to the locations of any buildings or other improvements that may be made within convertible or additional real estate, or a statement that no assurances are made in that regard.

(13)  A statement that any limited common elements created within any convertible or additional real estate will be of the same general types and sizes as those within other parts of the condominium, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard.

(14)  A statement that the proportion of limited common elements to units created within convertible or additional real estate will be approximately equal to the proportion existing within other parts of the condominium, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard.

(15)  A statement of the extent to which any assurances made in the declaration regarding additional or withdrawable real estate pursuant to paragraphs (6) through (14) apply in the event any additional real estate is not added to or any withdrawable land is withdrawn from the condominium, or a statement that those assurances do not apply if the real estate is not added to or is withdrawn from the condominium.

Cross References.  Section 3206 is referred to in sections 3211, 3212, 3402 of this title.



Section 3207 - Leasehold condominiums

§ 3207.  Leasehold condominiums.

(a)  Recording lease and contents of declaration.--Any lease the expiration or termination of which may terminate the condominium or reduce its size shall be recorded and the declaration shall state:

(1)  The recording data for the lease.

(2)  The date on which the lease is scheduled to expire.

(3)  A legally sufficient description of the real estate subject to the lease.

(4)  Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights.

(5)  Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights.

(6)  Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b)  Limitation on termination of leasehold interest.--After the declaration for a leasehold condominium is recorded, neither the lessor nor his successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of his share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c)  Merger of leasehold and fee simple interests.--Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d)  Reallocation of interests if number of units reduced.--If the expiration or termination of a lease decreases the number of units in a condominium, the common element interests, votes in the association and common expense liabilities shall be reallocated in accordance with section 3107 (relating to eminent domain) as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed and recorded by the association.

Cross References.  Section 3207 is referred to in sections 3219, 3402 of this title.



Section 3208 - Allocation of common element interests, votes and common expense liabilities

§ 3208.  Allocation of common element interests, votes and common expense liabilities.

(a)  General rule.--The declaration shall allocate a fraction or percentage of undivided interests in the common elements and in the common expenses of the association, and a portion of the votes in the association, to each unit and state the formulas used to establish those allocations. Such formulas may take into account unusual attributes of identified units if the formulas state how the deviation from the normal rule applies to such units.

(b)  Flexible condominiums.--If units may be added to, including by conversion of convertible real estate to one or more units, or withdrawn from the condominium, the declaration must state the formulas to be used to reallocate the fractions or percentages of undivided interests in the common elements and in the common expenses of the association and the portions of the votes in the association among all units included in the condominium after the addition or withdrawal.

(c)  Votes.--Each unit in the condominium shall be allocated one or more votes in the condominium association. The declaration shall specify how votes in the condominium shall be allocated among the units and may provide:

(1)  for different allocations of votes among the units on particular matters specified in the declaration; and

(2)  for class voting on specified issues affecting a particular class of units if necessary to protect the valid interests of the owners of such units and not affecting units outside of the class.

Cumulative voting shall only be permitted if so provided expressly in the declaration and only for the purpose of electing members of the executive board. A declarant may not utilize cumulative or class voting for the purpose of evading any limitations imposed upon declarants by this subpart. The declaration may provide that different allocations of votes shall be made to the units on particular matters specified in the declaration.

(d)  Alteration or partition of allocations.--Except in the case of eminent domain (section 3107), expansion or conversion of a flexible condominium (section 3211), withdrawal of withdrawable real estate (section 3212), relocation of boundaries between adjoining units (section 3214) or subdivision of units (section 3215), the common element interest, votes and common expense liability allocated to any unit may not be altered without unanimous consent of all unit owners. The common elements are not subject to partition and any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which it is allocated is void.

(e)  Calculations for undivided interests.--Except for minor variations due to rounding, the sums of the undivided interests in the common elements and common expense liabilities allocated at any time to all the units shall each equal one if stated as fractions or 100% if stated as percentages. In the event of discrepancy between the common element interest, votes or common expense liability allocated to a unit and the result derived from application of the formulas, the allocated common element interest, vote or common expense liability prevails.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3208 is referred to in sections 3103, 3205, 3311, 3314 of this title.



Section 3209 - Limited common elements

§ 3209.  Limited common elements.

(a)  Allocation.--Except for the limited common elements described in section 3202(2) and (4) (relating to unit boundaries), the declaration shall specify to which unit or units each limited common element is allocated. That allocation may not be altered without the consent of the unit owners whose units are affected.

(b)  Reallocation.--Subject to any provisions of the declaration, a limited common element may be reallocated by a recorded assignment executed by the unit owners between or among whose units the reallocation is made, or by an amendment to the declaration executed by those unit owners. The persons executing the assignment or amendment to the declaration shall provide a copy thereof to the association.

(c)  Common elements not previously allocated.--A common element not previously allocated as a limited common element may not be so allocated except pursuant to provisions in the declaration made in accordance with section 3205(7) (relating to contents of declaration; all condominiums). The declaration may provide that the allocations shall be made by deeds or assignments executed by the declarant or the association, or by amendments to the declaration.

Cross References.  Section 3209 is referred to in sections 3205, 3211, 3219 of this title.



Section 3210 - Plats and plans

§ 3210.  Plats and plans.

(a)  General rule.--Plats and plans are a part of the declaration. Separate plats and plans are not required by this subpart if all the information required by this section is contained in either a plat or plan. Each plat and plan must be clear and legible. The plats and plans must contain, on the first page of the plats and plans, a certification that all of the plats and plans contain all information required by this section.

(b)  Contents of plat.--Each plat must show:

(1)  The name, location and dimensions of the condominium.

(2)  The location and dimensions of all existing improvements.

(3)  The intended location and dimensions of any contemplated improvement to be constructed anywhere within the condominium labeled either "MUST BE BUILT" or "NEED NOT BE BUILT" but need not show contemplated improvements within the boundaries of convertible real estate.

(4)  The location and dimensions of any convertible real estate, labeled as such.

(5)  The location and dimensions of any withdrawable real estate, labeled as such.

(6)  The extent of any encroachments by or upon any portion of the condominium.

(7)  To the extent feasible, the location and dimensions of all easements serving or burdening any portion of the condominium.

(8)  The location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (c) and that unit's identifying number.

(9)  The location with reference to established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (c) and that unit's identifying number.

(10)  The location and dimensions of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate."

(11)  The distance between noncontiguous parcels of real estate comprising the condominium.

(12)  The location and dimensions of limited common elements, including porches, balconies and patios, other than parking spaces and the other limited common elements described in section 3202(2) and (4) (relating to unit boundaries) not shown on plans recorded pursuant to subsection (c).

(13)  All other matters customarily shown on land surveys.

(c)  Contents of plan.--Plans of every building that contains or comprises all or part of any unit and is located or must be built within any portion of the condominium, other than within the boundaries of any convertible real estate, must show:

(1)  The location and dimensions of the vertical boundaries of each unit, to the extent those boundaries lie within or coincide with the boundaries of the building in which the unit is located, and that unit's identifying number.

(2)  Any horizontal unit boundaries, with reference to established datum, not shown on plats recorded pursuant to subsection (b), and that unit's identifying number.

(3)  Any units that may be converted by the declarant to create additional units or common elements (section 3215(c)), identified appropriately.

(4)  The location and dimensions of limited common elements, including porches, balconies and patios, other than parking spaces and other limited common elements described in section 3202(2) and (4) not shown on plats recorded pursuant to subsection (b).

(d)  Horizontal boundaries of unit partly outside building.--Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(e)  Converting or adding real estate.--Upon converting convertible real estate or adding additional real estate (section 3211), the declarant shall record new plats for that real estate conforming to the requirements of subsection (b) and new plans for any buildings on that real estate conforming to the requirements of subsection (c). If less than all of any convertible real estate is being converted, the new plats must also show the location and dimensions of the remaining portion.

(f)  Converting units.--If a declarant converts any unit into two or more units, limited common elements, or both (section 3215), he shall record new plans showing the location and dimensions of any new units and limited common elements thus created as well as the location and dimensions of any portion of that space not being converted.

(g)  Alternative recording.--Instead of recording new plats and plans as required by subsections (e) and (f), the declarant may record new certifications of plats and plans previously recorded if those plats and plans show all improvements required by subsections (e) and (f).

(h)  Who may make certifications.--Any certification of a plat or plan required by this section must be made by an independent registered surveyor, architect or professional engineer.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 amended subsec. (h).

Cross References.  Section 3210 is referred to in sections 3103, 3211, 3219, 3413, 3414 of this title.



Section 3211 - Conversion and expansion of flexible condominiums

§ 3211.  Conversion and expansion of flexible condominiums.

(a)  General rule.--To convert convertible real estate or add additional real estate pursuant to an option reserved under section 3206(1) (relating to contents of declaration; flexible condominiums), the declarant shall prepare, execute and record an amendment to the declaration (section 3219) and comply with section 3210 (relating to plats and plans). The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each unit formed in the convertible or additional real estate and reallocate common element interests, votes in the association and common expense liabilities. The amendment must describe or delineate any limited common elements formed out of the convertible or additional real estate, showing or designating the unit to which each is allocated to the extent required by section 3209 (relating to limited common elements).

(b)  Creations within additional real estate.--Convertible or withdrawable real estate may be created within any additional real estate added to the condominium if the amendment adding that real estate includes all matters required by section 3205 (relating to contents of declaration; all condominiums) or section 3206 (relating to contents of declaration; flexible condominiums), as the case may be, and the plat includes all matters required by section 3210(b) (relating to plats and plans). This provision does not extend the time limit on conversion or contraction of a flexible condominium imposed by the declaration pursuant to section 3206(2).

(c)  Liability for expenses and right to income.--Until conversion occurs or the period during which conversion may occur expires, whichever occurs first, the declarant alone is liable for real estate taxes assessed against convertible real estate and all other expenses in connection with that real estate. No other unit owner and no other portion of the condominium is subject to a claim for payment of those taxes or expenses. Unless the declaration provides otherwise, any income or proceeds from convertible real estate inures to the declarant.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3211 is referred to in sections 3103, 3208, 3210, 3219, 3302, 3414 of this title.



Section 3212 - Withdrawal of withdrawable real estate

§ 3212.  Withdrawal of withdrawable real estate.

(a)  General rule.--To withdraw withdrawable real estate from a flexible condominium pursuant to an option reserved under section 3206(1) (relating to contents of declaration; flexible condominiums), the declarant shall prepare, execute and record an amendment to the declaration containing a legally sufficient description of the real estate being withdrawn and stating the fact of withdrawal. The amendment must reallocate common element interests, votes in the association and common expense liabilities to the remaining units in the condominium in proportion to the respective interests, votes and liabilities of those units before the withdrawal, and the reallocation is effective when the amendment is recorded.

(b)  When withdrawal prohibited.--If a portion of the withdrawable real estate was described pursuant to section 3206(6), that portion may not be withdrawn if any person other than the declarant owns a unit situated therein. If the portion was not so described, none of it is withdrawable if any person other than the declarant owns a unit situated therein.

(c)  Liability for expenses and right to income.--Until withdrawal occurs or the period during which withdrawal may occur expires, whichever occurs first, the declarant alone is liable for real estate taxes assessed against withdrawable real estate and all other expenses in connection with that real estate. No other unit owner and no other portion of the condominium is subject to a claim for payment of those taxes or expenses. Unless the declaration provides otherwise, any income or proceeds from withdrawable real estate inures to the declarant.

Cross References.  Section 3212 is referred to in sections 3103, 3208, 3219, 3414 of this title.



Section 3213 - Alterations of units

§ 3213.  Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(1)  May make any improvements or alterations to his unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium.

(2)  May not change the appearance of the common elements or the exterior appearance of a unit or any other portion of the condominium without permission of the association.

(3)  After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this paragraph is not an alteration of boundaries.



Section 3214 - Relocation of boundaries between adjoining units

§ 3214.  Relocation of boundaries between adjoining units.

(a)  General rule.--Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their common element interests, votes in the association and common expense liabilities, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved, states the reallocations, is executed by those unit owners, contains words of conveyance between them and, upon recordation, is indexed in the name of the grantor and the grantee.

(b)  Preparing and recording plats or plans.--The association shall prepare and record plats or plans necessary to show the altered boundaries between adjoining units and their dimensions and identifying numbers.

Cross References.  Section 3214 is referred to in sections 3208, 3219 of this title.



Section 3215 - Subdivision or conversion of units

§ 3215.  Subdivision or conversion of units.

(a)  General rule.--If the declaration expressly so permits, a unit may be subdivided into two or more units or, in the case of a unit owned by a declarant, may be subdivided or converted into two or more units, common elements, or a combination of units and common elements. Subject to the provisions of the declaration and other provisions of law, upon application of a unit owner to subdivide a unit or upon application of a declarant to convert a unit the association shall prepare, execute and record an amendment to the declaration, including the plats and plans, subdividing or converting that unit.

(b)  Execution and contents of amendment.--The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created and reallocate the common element interest, votes in the association and common expense liability formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

(c)  Conversion of unit of declarant to common elements.--In the case of a unit owned by a declarant, if a declarant converts all of a unit to common elements, the amendment to the declaration must reallocate among the other units the common element interest, votes in the association and common expense liability formerly allocated to the converted unit on a pro rata basis, inter se.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3215 is referred to in sections 3103, 3205, 3208, 3210, 3219 of this title.



Section 3216 - Easement for encroachments

§ 3216.  Easement for encroachments.

To the extent that any unit or common element encroaches on any other unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of his willful misconduct nor relieve a declarant or any contractor, subcontractor or materialman of liability for failure to adhere to the plats and plans.



Section 3217 - Declarant's offices, models and signs

§ 3217.  Declarant's offices, models and signs.

(a)  Common elements.--A declarant may maintain offices and models in the common element portion of the condominium only in connection with the management, sale or rental of units owned by the declarant in the condominium if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location and relocation thereof. At such time as a declarant ceases to be a unit owner, he ceases to have any rights with regard to such portions of the common elements so used unless such portions are removed promptly from the condominium in accordance with a right to remove reserved in the declaration. Upon the relocation of a model or office constituting a common element, a declarant may remove all personal property and fixtures therefrom. Any fixtures not so removed shall be deemed common elements, and any personal property not so removed shall be deemed the property of the association.

(b)  Signs.--Subject to any limitations in the declaration, a declarant may maintain signs in his units and on the common elements advertising units in the condominium owned by the declarant for sale or lease.

(c)  Units.--A declarant shall have the right to locate, relocate and maintain offices and models used only in connection with the management, sale or rental of units owned by the declarant in the condominium in his unit or units in the condominium, notwithstanding the fact that the declaration would otherwise preclude use of units for such purpose, but subject to all other provisions in the declaration, including, without limitation, modification or elimination of declarant's rights pursuant to this subsection by specific reference thereto.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3217 is referred to in sections 3103, 3304, 3414 of this title.



Section 3218 - Easement to facilitate completion, conversion and expansion

§ 3218.  Easement to facilitate completion, conversion and expansion.

(1)  Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights, however arising.

(2)  Without affecting the rights, if any, of each unit owner with respect to the use and enjoyment of the common elements, subject to the provisions of the declaration, each unit owner and its agents, contractors and invitees shall have a nonexclusive access easement through the common elements as may be reasonably necessary for the purpose of construction, repair and renovation of the owner's unit. An association shall have the power during spring thaw conditions to restrict usage by vehicles of more than ten tons gross weight if:

(i)  the restrictions are imposed only on a week-by-week basis for an aggregate period not to exceed eight weeks during any calendar year;

(ii)  the thaw conditions are reviewed by the association at least weekly; and

(iii)  signs are conspicuously posted by the association at all entrances to the condominium advising when and where the thaw restrictions are applicable.

(3)  An association shall not have the power to impose any fees or charges or required financial security, including surety bonds, letters of credit or escrow deposits for the use of the easement rights under this section except for the repair of damage caused to common elements in the exercise of the easement rights.

(4)  The declarant or owner who exercises the easement rights under this section, whether directly or indirectly through an agent, servant, contractor or employee, shall have the obligation to promptly return any portion of the common elements damaged by the exercise by the declarant or owner or its agent, servant, contractor or employee of the easement under this section to the appearance, condition and function in which it existed prior to the exercise of the easement or to reimburse the association for all reasonable costs, fees and expenses incurred by the association to return any portion of the common elements so damaged to the appearance, condition and function in which it existed prior to the exercise of the easement.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, P.L.1509, No.191, eff. 60 days)

Cross References.  Section 3218 is referred to in sections 3103, 3414 of this title.



Section 3219 - Amendment of declaration

§ 3219.  Amendment of declaration.

(a)  Number of votes required.--Except in cases of amendments that may be executed by a declarant under section 3210(e) and (f) (relating to plats and plans), 3211(a) (relating to conversion and expansion of flexible condominiums) or 3212(a) (relating to withdrawal of withdrawable real estate); the association under subsection (f) or section 3107 (relating to eminent domain), 3207(d) (relating to leasehold condominiums), 3209(c) (relating to limited common elements) or 3215(a) (relating to subdivision or conversion of units); or certain unit owners under section 3209(b) (relating to limited common elements), 3214(a) (relating to relocation of boundaries between adjoining units), 3215(b) (relating to subdivision or conversion of units) or 3220(b) (relating to termination of condominium), and except as limited by subsection (d) and section 3221 (relating to rights of secured lenders), the declaration, including the plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67% of the votes in the association are allocated, or any larger majority the declaration specifies. The declaration may specify a smaller number only if all of the units are restricted exclusively to nonresidential use.

(b)  Limitation of action to challenge amendment.--No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded.

(c)  Recording amendment.--Every amendment to the declaration must be recorded in every county in which any portion of the condominium is located in the same records as are maintained for the recording of deeds of real property and shall be indexed in the name of the condominium in both the grantor and grantee index. An amendment is effective only upon recordation.

(d)  When unanimous consent required.--Except to the extent expressly permitted or required by other provisions of this subpart, no amendment may create or increase special declarant rights, increase the number of units or change the boundaries of any unit, the common element interest, common expense liability or voting strength in the association allocated to a unit, or the uses to which any unit is restricted, in the absence of unanimous consent of the unit owners.

(e)  Officer authorized to execute amendment.--Amendments to the declaration required by this subpart to be recorded by the association shall be prepared, executed, recorded and certified by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f)  Corrective amendments.--Except as otherwise provided in the declaration, if any amendment to the declaration is necessary in the judgment of the executive board to cure any ambiguity or to correct or supplement any provision of the declaration, including the plats and plans, that is defective, missing or inconsistent with any other provision thereof or with this subpart or if an amendment is necessary in the judgment of the executive board to conform to the requirements of any agency or entity that has established national or regional standards with respect to loans secured by mortgages or deeds of trust on units in condominium projects (such as the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation), to comply with any statute, regulation, code or ordinance which may now or hereafter be made applicable to the condominium or association, or to make a reasonable accommodation or permit a reasonable modification in favor of handicapped, as may be defined by prevailing Federal or State laws or regulations applicable to the association, unit owners, residents, tenants or employees, then, at any time and from time to time, the executive board may at its discretion effect an appropriate corrective amendment without the approval of the unit owners or the holders of any liens on all or any part of the condominium, upon receipt by the executive board of an opinion from independent legal counsel to the effect that the proposed amendment is permitted by the terms of this subsection.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 amended subsecs. (a) and (f).

Cross References.  Section 3219 is referred to in sections 3102, 3211, 3303 of this title.



Section 3220 - Termination of condominium

§ 3220.  Termination of condominium.

(a)  Number of votes required.--Except in the case of a taking of all the units by eminent domain (section 3107), a condominium may be terminated only by agreement of unit owners of units to which at least 80% of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses.

(b)  Execution and recording agreement and ratifications.--An agreement of unit owners to terminate a condominium must be evidenced by their execution of a termination agreement or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners who are owners of record as of the date preceding the date of recordation of the termination agreement. The termination agreement must specify the date it was first executed or ratified by a unit owner. The termination agreement will become null and void unless it is recorded on or before the earlier of:

(1)  The expiration of one year from the date it was first executed or ratified by a unit owner.

(2)  Such date as shall be specified in the termination agreement.

If, pursuant to a termination agreement, the real estate constituting the condominium is to be sold following termination, the termination agreement must set forth the terms of the sale. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium is located in the same records as are maintained for the recording of deeds of real property and shall be indexed in the name of the condominium in both the grantor index and the grantee index. A termination agreement is effective only upon recordation.

(c)  Status if real estate sold.--The association, on behalf of the unit owners, may contract for the sale of the condominium, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b). If the real estate constituting the condominium is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lienholders as their interests may appear, in proportion to the respective interests of unit owners as provided in subsection (f). Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit. During the period of that occupancy, each unit owner and his successors in interest remain liable for all assessments and other obligations imposed on unit owners by this subpart or the declaration.

(d)  Status if real estate not sold.--If the real estate constituting the condominium is not to be sold following termination, title to the real estate, upon termination, vests in the unit owners as tenants in common in proportion to their respective interests as provided in subsection (f) and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit.

(e)  Distribution of assets of association.--Following termination of the condominium, the proceeds of any sale of real estate, together with the assets of the association, shall be held by the association as trustee or unit owners and holders of liens on the units as their interests may appear. Following termination, creditors of the association holding liens on the units which were recorded, filed of public record or otherwise perfected before termination may enforce those liens in the same manner as any lienholder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(f)  Respective interests of unit owners.--The respective interests of unit owners referred to in subsections (c), (d) and (e) are as follows:

(1)  Except as provided in paragraph (2), the respective interests of unit owners are the fair market values of their units, limited common elements and common element interests immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25% of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and common element interest by the total fair market values of all the units and common elements.

(2)  If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof prior to destruction cannot be made, the interests of all unit owners are their respective common element interests immediately before the termination.

(g)  Effect of foreclosure or enforcement of lien.--Except as provided in subsection (h), foreclosure or enforcement of a lien or encumbrance against the entire condominium does not of itself terminate the condominium, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium, other than withdrawable real estate, does not withdraw that portion from the condominium. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the condominium but the person taking title thereto has the right to require from the association, upon request, an amendment excluding the real estate from the condominium.

(h)  Exclusion from condominium upon foreclosure.--If a lien or encumbrance against a portion of the real estate comprising the condominium has priority over the declaration and if the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance may, upon foreclosure, record an instrument excluding the real estate subject to that lien or encumbrance from the condominium.

(i)  Ineffectiveness of termination provision.--In the case of a declaration that contains no provision expressly providing for a means of terminating the condominium other than a provision providing for a self-executing termination upon a specific date or upon the expiration of a specific time period, such termination provision shall be deemed ineffective if no earlier than five years before the date the condominium would otherwise be terminated owners of units to which at least 80% of the votes in the condominium are allocated vote that the self-executing termination provision shall be annulled, in which event the self-executing termination provision shall have no force or effect.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 added subsec. (i).

Cross References.  Section 3220 is referred to in sections 3102, 3219, 3301, 3303, 3312 of this title.



Section 3221 - Rights of secured lenders

§ 3221.  Rights of secured lenders.

(a)  Secured lender approval.--The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions but no requirement for approval may operate to:

(1)  deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board; or

(2)  prevent the association or the executive board from commencing, intervening in or settling any litigation or proceeding or receiving and distributing any insurance proceeds pursuant to section 3312 (relating to insurance).

(b)  Secured lender approval procedures.--If the declaration requires mortgagees or beneficiaries of deeds of trust encumbering the units to approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, then the executive board will provide the lender with written notice of the specified action proposed to be taken, together with a request for the secured lender to approve or disapprove the actions specified. If the notice to the secured lender, issued in accordance with the procedures set forth in this subsection, states that the secured lender will be deemed to have approved the actions specified in the written notice if it does not respond to the request within 45 days and the secured lender does not respond in writing within 45 days, then the secured lender will be deemed for all purposes to have approved the actions specified in the notice. Written notice to the secured lender shall be given by certified, registered or first-class mail, as evidenced by United States Postal Service certificate of mailing, postage prepaid, at the address provided by the secured lender or, in the absence thereof, at the address of the secured lender endorsed on any mortgage or deed of trust of record and at the address to which the unit owner mails any periodic payment paid to the secured lender. The notice to the secured lender shall include a statement of the specified action and a copy of the full text of any proposed amendment and a form prepared by the association upon which the secured lender may indicate its approval or rejection of the specified action or amendment.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

Cross References.  Section 3221 is referred to in section 3219 of this title.



Section 3222 - Master associations

§ 3222.  Master associations.

(a)  Applicability of section.--If the declaration for a condominium provides that any of the powers described in section 3302 (relating to powers of unit owners' association) with respect to the condominium are to be exercised by or may be delegated to a profit or nonprofit corporation or unincorporated association (a "master association") which exercises those or other powers on behalf of one or more other condominiums or other incorporated or unincorporated associations, then, except as modified by this section, all provisions of this subpart applicable to unit owners' associations shall apply to any such master association insofar as its actions affect the condominium.

(b)  Powers.--Unless a master association is acting in the capacity of an association described in section 3301 (relating to organization of unit owners' association) with respect to a condominium which is part of the master association, it may exercise with respect to the condominium only such powers set forth in section 3302 and only to the extent expressly permitted in the declaration of condominium which provides for the delegation of powers from its condominium association to the master association and accepted by such master association as indicated in the provisions of the declaration or other organizational documents of such master association.

(c)  Liability of executive board members and officers.--If the declaration of a condominium provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following such delegation. The officers and members of the governing board of the master association are subject to liability to the condominium association whose powers are delegated thereto and the unit owners of such condominium on the same basis as officers and executive board members of such condominium immediately before such delegation of powers.

(d)  Rights and responsibilities of persons electing governing body.--The rights and responsibilities of unit owners with respect to the unit owners' association set forth in sections 3303 (relating to executive board members and officers), 3308 (relating to meetings), 3309 (relating to quorums), 3310 (relating to voting; proxies) and 3320 (relating to declarant delivery of items to association) apply in the conduct of the affairs of a master association with respect to the exercise of powers delegated pursuant to a condominium declaration to such master association, but apply only to those persons who elect the governing body of a master association, whether or not those persons are otherwise unit owners within the meaning of this subpart.

(e)  Election of master association governing body.--Notwithstanding the provisions of section 3303(e) with respect to the election of the executive board by all unit owners after the period of declarant control ends and even if a master association is also an association described in section 3301, the instrument creating the master association and the declaration of each condominium or the organizational documents of other associations the powers of which are assigned pursuant to the declaration or organizational documents or delegated to the master association shall provide that the governing body of the master association must be elected after the period of declarant control in any of the following ways:

(1)  All unit owners of all condominiums and other properties subject to the master association elect all members of the governing body of the master association.

(2)  All members of the governing bodies of the condominium associations and other property owners' associations subject to the master association elect all members of the master association governing body.

(3)  All unit owners of each condominium and other property owners' associations subject to the master association elect specified members of the master association governing body.

(4)  All members of the governing bodies of the condominiums and other property associations subject to the master association elect specified members of the master association governing body.

(f)  Delegation of responsibility and authority.--The provisions of this section shall apply to a condominium if and when:

(1)  there occurs either a date specified in the declaration or any amendment thereto from and after which this section shall apply to the condominium;

(2)  there occurs an event or action that the declaration or any amendment thereto states shall cause this section to become applicable, and the association causes to be recorded an instrument duly executed by the president of the association stating that:

(i)  such event or action has occurred and the date of such occurrence, thereby causing this section to become applicable to the condominium; and

(ii)  that a copy of such instrument has been sent to all unit owners; or

(3)  the declarant executes and records an instrument stating that this section shall thereafter apply to the condominium and that a copy of such instrument has been sent to the executive board and all unit owners.

Paragraph (3) shall be applicable only if the declarant shall have expressly reserved in the declaration, pursuant to section 3205(12) (relating to contents of declaration; all condominiums), the special declarant right to make this section applicable to the condominium and only if the instrument exercising such right shall have been recorded during the time period allowed for the exercise of such right.

(g)  Delegation of all powers.--If all the powers of a condominium association are delegated to a master association and accepted by such master association pursuant to subsection (b), then the governing body of the master association may act in all respects as the executive board of the condominium and no separate executive board need be elected or exist.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

1992 Amendment.  Act 168 added section 3222.

Cross References.  Section 3222 is referred to in sections 3102, 3103, 3205, 3302 of this title.



Section 3223 - Merger or consolidation of condominiums

§ 3223.  Merger or consolidation of condominiums.

(a)  General rule.--Any two or more condominiums by agreement of the unit owners as provided in subsection (b) may be merged or consolidated into a single condominium. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium is, for all purposes, the legal successor of all of the preexisting condominiums, and the operations and activities of all associations of the preexisting condominiums shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of all preexisting associations. The resultant condominium shall, in addition, be subject in all respects to the provisions and requirements of this subpart regardless of whether or not any of the preexisting condominiums shall have been established under this subpart.

(b)  Requirements of agreement.--The merger or consolidation of two or more condominiums pursuant to subsection (a) must be evidenced by a recorded agreement duly executed by the president of the association of each of the preexisting condominiums following approval by owners of units to which are allocated the percentage of votes in each condominium required to terminate such condominium. Any such agreement must be recorded in every county in which a portion of the condominium is located and is not effective until so recorded.

(c)  Reallocations.--Every merger or consolidation agreement must provide for the reallocation of the common element interests, common expense liability, including both general and limited common expenses, and portion of the votes in the resulting association among the units of the resulting condominium either:

(1)  by stating the reallocations or the formulas upon which they are based; or

(2)  by stating the common element interests, common expense liability, including both general and limited common expenses, and portion of the votes in the resulting association which are allocated to all of the units comprising each of the preexisting condominiums, and providing that the common element interests, common expense liability, including both general and limited common expenses, and portion of the votes in the association for the resulting condominium shall be the same as was allocated to each unit formerly comprising a part of the preexisting condominium by the declaration of the preexisting condominium.

(d)  Action by declarant.--Notwithstanding the provisions of subsections (a) and (b), if a declarant expressly retained the special declarant right to merge or consolidate a condominium pursuant to section 3205(13) (relating to contents of declaration; all condominiums) and if the declarant exercised such right within the time period allowed for such exercise by giving written notice to that effect to all unit owners accompanied by a copy of the agreement evidencing such merger or consolidation, then such agreement may be executed by the declarant rather than by the president of the association of that condominium and without the necessity for approval or consent by unit owners or their mortgagees, provided that the agreement is recorded within the time period allowed for the exercise of this special declarant right.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

1992 Amendment.  Act 168 added section 3223.

Cross References.  Section 3223 is referred to in sections 3102, 3103, 3205 of this title.






Chapter 33 - Management of the Condominium

Section 3301 - Organization of unit owners' association

CHAPTER 33

MANAGEMENT OF THE CONDOMINIUM

Sec.

3301.  Organization of unit owners' association.

3302.  Powers of unit owners' association.

3303.  Executive board members and officers.

3304.  Transfer of special declarant rights.

3305.  Termination of contracts and leases of declarant.

3306.  Bylaws.

3307.  Upkeep of condominium.

3308.  Meetings.

3309.  Quorums.

3310.  Voting; proxies.

3311.  Tort and contract liability.

3312.  Insurance.

3313.  Surplus funds.

3314.  Assessments for common expenses.

3315.  Lien for assessments.

3316.  Association records.

3317.  Association as trustee.

3318.  Conveyance or encumbrance of common elements.

3319.  Other liens affecting the condominium.

3320.  Declarant delivery of items to association.

Enactment.  Chapter 33 was added July 2, 1980, P.L.286, No.82, effective in 120 days.

§ 3301.  Organization of unit owners' association.

A unit owners' association shall be organized no later than the date the first unit of the condominium is conveyed to a person other than a successor declarant. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under section 3220 (relating to termination of condominium) or their heirs, successors or assigns. The association shall be organized as a profit or nonprofit corporation or as an unincorporated association.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3301 is referred to in sections 3103, 3222 of this title.



Section 3302 - Powers of unit owners' association

§ 3302.  Powers of unit owners' association.

(a)  General rule.--Subject to the provisions of the declaration, the association, even if unincorporated, may:

(1)  Adopt and amend bylaws and rules and regulations.

(2)  Adopt and amend budgets for revenues, expenditures and reserves and collect assessments for common expenses from unit owners.

(3)  Hire and terminate managing agents and other employees, agents and independent contractors.

(4)  Institute, defend or intervene in litigation or administrative proceedings or engage in arbitrations or mediation in its own name on behalf of itself or two or more unit owners on matters affecting the condominium.

(5)  Make contracts and incur liabilities.

(6)  Regulate the use, maintenance, repair, replacement and modification of common elements, and to make reasonable accommodations or permit reasonable modifications to be made to units, the limited common elements or the common elements to accommodate handicapped, as defined by prevailing Federal, State or local statute, regulations, code or ordinance, unit owners, residents, tenants or employees.

(7)  Cause additional improvements to be made as a part of the common elements.

(8)  (i)  Acquire, hold, encumber and convey in its own name any right, title, or interest to real or personal property other than common elements; and

(ii)  convey or subject to a security interest common elements only pursuant to the provisions of section 3318 (relating to conveyance or encumbrance of common elements).

(9)  Grant easements, leases, licenses and concessions through or over the common elements, but any such easement, lease, license or concession:

(i)  that is not for the benefit of all or substantially all of the unit owners shall not be granted without the same unit owner approval that is required for an amendment to the declaration; or

(ii)  that materially impairs any right or benefit that one or more unit owners may have with respect to the common elements shall not be granted without the prior written approval of those unit owners.

(10)  Impose and receive any payments, fees or charges for the use, rental or operation of the common elements other than limited common elements described in section 3202(2) and (4) (relating to unit boundaries).

(11)  Impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association.

(12)  Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by section 3407 (relating to resales of units) or statements of unpaid assessments. In addition, the association may impose a capital improvement fee, but no other fees, on the resale or transfer of units in accordance with the following:

(i)  The capital improvement fee for any unit shall not exceed the annual assessments for general common expense charged to such unit during the most recently completed fiscal year of the association, provided that:

(A)  in the case of resale or transfer of a unit consisting of unimproved real estate, the capital improvement fee shall not exceed one-half of the annual assessments for general common expenses charged to such unit during the most recently completed fiscal year of the association;

(B)  in the case of resale or transfer of a unit which was created or added to the condominium in accordance with section 3211 (relating to the conversion and expansion of flexible condominiums) at some time during the most recently completed fiscal year of the association but was not in existence for the entire fiscal year, the capital improvement fee shall not exceed one-half of the annual assessments for general common expenses charged to a unit comparable to such unit during the most recently completed fiscal year of the association; and

(C)  capital improvement fees are not refundable upon any sale, conveyance or any other transfer of the title to a unit.

(ii)  Capital improvement fees allocated by an association must be maintained in a separate capital account and may be expended only for new capital improvements or replacement of existing common elements, improvements on the common elements and may not be expended for operation, maintenance or other purposes.

(iii)  No capital improvement fee shall be imposed on any gratuitous transfer of a unit between any of the following family members: spouses, parent and child, siblings, grandparent and grandchild, nor on any transfer of a unit by foreclosure sale or deed in lieu of foreclosure to a secured lending institution as defined by the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law.

(iv)  No fees may be imposed upon any person who:

(A)  acquires a unit consisting of unimproved real estate and signs and delivers to the association at the time of such person's acquisition a sworn affidavit declaring the person's intention to reconvey such unit within 18 months of its acquisition; and

(B)  completes such reconveyance within 18 months.

(13)  Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance.

(14)  Exercise any other powers conferred by the declaration or bylaws.

(15)  Exercise all other powers that may be exercised in this Commonwealth by legal entities of the same type as the association.

(16)  Exercise any other powers necessary and proper for the governance and operation of the association.

(17)  Assign its right to future income, including the right to receive the payments made on account of common expense assessments. Reserve funds held for future major repairs and replacements of the common elements may not be assigned or pledged.

(18)  Assign or delegate any powers of the association listed in this section to a master association subject to the provisions of section 3222 (relating to master associations) and accept any assignment or delegation of powers from one or more condominiums or other incorporated or unincorporated associations.

(b)  Restriction on limitations in declaration.--Notwithstanding subsection (a), the declaration may not impose limitations on the power of the association to deal with the declarant that are more restrictive than the limitations imposed on the power of the association to deal with other persons.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 amended subsec. (a).

Cross References.  Section 3302 is referred to in sections 3102, 3222, 3315 of this title.



Section 3303 - Executive board members and officers

§ 3303.  Executive board members and officers.

(a)  Powers and fiduciary status.--Except as provided in the declaration, the bylaws, in subsection (b) or other provisions of this subpart, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board shall stand in a fiduciary relation to the association and shall perform their duties, including duties as members of any committee of the board upon which they may serve, in good faith in a manner they reasonably believe to be in the best interests of the association and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In managing the association's reserve funds, the officers and members of the executive board shall have the power to invest the association's reserve funds in investments permissible by law for the investment of trust funds and shall be governed in the management of the association's reserve funds by 20 Pa.C.S. § 7203 (relating to prudent investor rule). In performing his duties, an officer or executive board member shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1)  One or more other officers or employees of the association whom the officer or executive board member reasonably believes to be reliable and competent in the matters presented.

(2)  Counsel, public accountants or other persons as to matters which the officer or executive board member reasonably believes to be within the professional or expert competence of such person.

(3)  A committee of the executive board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the officer or executive board member reasonably believes to merit confidence.

An officer or executive board member shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted. The executive board and its members shall have no liability for exercising these powers provided they are exercised in good faith, in the best interest of the association and with such care in the manner set forth in this section.

(b)  Limitation on authority.--The executive board may not act on behalf of the association to amend the declaration (section 3219), to terminate the condominium (section 3220) or to elect members of the executive board or determine the qualifications, powers and duties or terms of office of executive board members (section 3303(e)) but the executive board may fill vacancies in its membership for the unexpired portion of any term. The executive board shall deliver to all unit owners copies of each budget approved by the executive board and notice of any capital expenditure approved by the executive board promptly after either such approval. In addition to other rights conferred by the declaration, bylaws or this subpart, the unit owners, by majority or any larger vote specified in the declaration, may reject any budget or capital expenditure approved by the executive board, within 30 days after the approval.

(c)  Status during period of declarant control.--Subject to subsection (d), the declaration may provide for a period of declarant control of the association during which period a declarant or persons designated by him may appoint and remove the officers and members of the executive board. Any period of declarant control extends from the date of the first conveyance of a unit to a person other than a declarant for a period not exceeding seven years in the case of a flexible condominium containing convertible real estate or to which additional real estate may be added, or five years in the case of any other condominium. Regardless of the period provided in the declaration, a period of declarant control terminates no later than 180 days after conveyance of 75% of the units to unit owners other than a declarant. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period but in that event he may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(d)  Election of members during transfer of declarant control.--Not later than 60 days after conveyance of 25% of the units to unit owners other than a declarant, not less than 25% of the members of the executive board shall be elected by unit owners other than the declarant. Not later than 60 days after conveyance of 50% of the units to unit owners other than a declarant, not less than 33 1/3% of the members of the executive board shall be elected by unit owners other than the declarant.

(e)  Election of members and officers following declarant control.--Not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least three members at least a majority of whom must be unit owners, except that the executive board may consist of two members, both of whom must be unit owners, if the condominium consists of two units. The executive board shall elect the officers. The persons elected shall take office upon election.

(f)  Calculation of percentages of units conveyed.--In determining whether the period of declarant control has terminated under subsection (c), or whether unit owners other than a declarant are entitled to elect members of the executive board under subsection (d), the percentage of the units conveyed is presumed to be that percentage which would have been conveyed if all the units the declarant has built or reserved the right to build in the declaration were included in the condominium.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 amended subsec. (a).

Cross References.  Section 3303 is referred to in sections 3102, 3103, 3222, 3304, 3305, 3311, 3320 of this title.



Section 3304 - Transfer of special declarant rights

§ 3304.  Transfer of special declarant rights.

(a)  Execution and recording instrument of transfer.--No special declarant rights (section 3103) created or reserved under this subpart may be transferred except by an instrument evidencing the transfer recorded in every county in which any portion of the condominium is located in the same records as are maintained for the recording of deeds of real property and shall be indexed in the name of the condominium in both the grantor and grantee index. The instrument is not effective unless executed by the transferee.

(b)  Liability of declarant following transfer.--Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1)  A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon him by this subpart. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor.

(2)  If a successor to any special declarant right is an affiliate of a declarant (section 3103), the transferor is jointly and severally liable with any successor for the liabilities and obligations or liabilities of the successor relating to the condominium.

(2.1)  If a transferor retains any special declarant right, but transfers one or more other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this subpart or by the declaration relating to the retained special declarant rights arising after the transfer.

(3)  A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor and to whom the special declarant right has not theretofore been assigned.

(c)  Rights of purchaser in foreclosure, etc. proceedings.--Unless otherwise provided in a mortgage instrument or deed of trust, in case of foreclosure of a mortgage, sale by a trustee under a deed of trust or sale under 11 U.S.C. (relating to bankruptcy) or receivership proceedings of any units owned by a declarant in the condominium or additional real estate in a flexible condominium, a person acquiring title to all the units being foreclosed or sold, but only upon his request, succeeds to all special declarant rights related to such units or additional real estate, or only to any rights reserved in the declaration pursuant to section 3217 (relating to declarant's offices, models and signs) and held by that declarant to maintain models, sales offices and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested.

(d)  Rights of declarant following foreclosure, etc. proceedings.--Upon foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust or sale under 11 U.S.C. (relating to bankruptcy) or receivership or similar proceedings of all units and other real estate in a condominium owned by a declarant:

(1)  the declarant ceases to have any special declarant rights; and

(2)  the period of declarant control (section 3303(c)) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e)  Liabilities and obligations of successors.--The liabilities and obligations of persons who succeed to special declarant rights are as follows:

(1)  A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this subpart or by the declaration.

(2)  A successor to any special declarant right, other than a successor described in paragraph (3) or (4), who is not an affiliate of a declarant is subject to all obligations and liabilities imposed by this subpart or the declaration:

(i)  on a declarant which relate to his exercise or nonexercise of special declarant rights; or

(ii)  on his transferor, other than:

(A)  misrepresentations by any previous declarant, except to the extent knowingly continued or permitted to continue without correcting such misrepresentations;

(B)  warranty obligations on improvements made by any previous declarant or made before the condominium was created;

(C)  breach of any fiduciary obligation by any previous declarant or his appointees to the executive board; or

(D)  any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3)  A successor to only a right reserved in the declaration to maintain models, sales offices and signs (section 3217), if he is not an affiliate of a declarant, may not exercise any other special declarant right and is not subject to any liability or obligation as a declarant except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4)  A successor to all special declarant rights held by his transferor who is not an affiliate of that transferor declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under subsection (c) may declare his intention in a recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his transferor to control the executive board in accordance with the provisions of section 3303(c) (relating to executive board members and officers) for the duration of any period of declarant control and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection he is not subject to any liability or obligation as a declarant other than liability for the successor's acts and omissions under section 3303(c).

(f)  Limitation on liability of successor.--Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant other than claims and obligations arising under this subpart or the declaration.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3304 is referred to in section 3103 of this title.



Section 3305 - Termination of contracts and leases of declarant

§ 3305.  Termination of contracts and leases of declarant.

If entered into before the executive board elected by the unit owners pursuant to section 3303(e) (relating to executive board members and officers) takes office:

(1)  any management contract, employment contract or lease of recreational or parking areas or facilities;

(2)  any other contract or lease to which a declarant or an affiliate of a declarant is a party; or

(3)  any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing;

may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to section 3303(e) takes office upon not less than 90 days' notice to the other party. This section does not apply to any lease the termination of which would terminate the condominium or reduce its size unless the real estate subject to that lease was submitted to the condominium for the purpose of avoiding the right of the association to terminate a lease under this section.

Cross References.  Section 3305 is referred to in section 3402 of this title.



Section 3306 - Bylaws

§ 3306.  Bylaws.

(a)  Mandatory provisions.--The bylaws of the association must provide for:

(1)  The number of members of the executive board and the titles of the officers of the association.

(2)  Election by the executive board of a president, treasurer, secretary and any other officers of the association the bylaws specify.

(3)  The qualifications, powers and duties, terms of office and manner of electing and removing executive board members and officers and filling vacancies.

(4)  Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent.

(5)  Which of its officers may prepare, execute, certify and record amendments to the declaration on behalf of the association.

(6)  The method of amending the bylaws.

(b)  Other provisions.--Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)



Section 3307 - Upkeep of condominium

§ 3307.  Upkeep of condominium.

(a)  General rule.--Except to the extent provided by the declaration or section 3312(d) (relating to insurance), the association is responsible for maintenance, repair and replacement of the common elements and each unit owner is responsible for maintenance, repair and replacement of his unit. Each unit owner shall afford to the association and the other unit owners and to their agents or employees, access through his unit reasonably necessary for those purposes. If damage is inflicted on the common elements or any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible is liable for the prompt repair thereof.

(b)  Nonresidential condominiums.--If any unit in a condominium all of whose units are restricted to nonresidential use is damaged and the exterior appearance of the unit is thereby affected, the person responsible for the exterior of the unit shall cause the unit to be repaired or rebuilt to the extent necessary to restore its exterior appearance. If that person fails within a reasonable period of time to effect the repairs or rebuilding, the association may purchase the unit at its fair market value to be determined by an independent appraiser selected by the association.

Cross References.  Section 3307 is referred to in section 3102 of this title.



Section 3308 - Meetings

§ 3308.  Meetings.

The bylaws must require that meetings of the association be held at least once each year and provide for special meetings. The bylaws must specify which of the association's officers, not less than ten nor more than 60 days in advance of any meeting, shall cause notice to be hand delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget or assessment changes and, where the declaration or bylaws require approval of unit owners, any proposal to remove an executive board member or officer.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)



Section 3309 - Quorums

§ 3309.  Quorums.

(a)  Association.--Unless the bylaws provide otherwise, a quorum is deemed present throughout any meeting of the association if persons entitled to cast 20% of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting. The bylaws may require a larger percentage or a smaller percentage not less than 10%.

(b)  Executive board.--Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast 50% of the votes on that board are present at the beginning of the meeting.

Cross References.  Section 3309 is referred to in section 3222 of this title.



Section 3310 - Voting; proxies

§ 3310.  Voting; proxies.

(a) Unit owner other than natural person.--If the owner of a unit is a corporation, joint venture, partnership or unincorporated association, the natural person who shall be entitled to cast the vote for such unit shall be the person named in a certificate executed by such entity pursuant to its governing documents. If the owner of a unit is a trust, the trustee or trustees shall be deemed to be the owner for the voting purposes. Where the ownership of a unit is in more than one person, the natural person who shall be entitled to cast the vote of such unit shall be the person named in a certificate executed by all of the owners of such unit and filed with the secretary or, in the absence of such named person from the meeting or the failure to execute and file such a certificate, the person who shall be entitled to cast the vote of such unit shall be the person owning such unit who is present. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with their unanimous agreement unless the declaration expressly provides otherwise. There shall be deemed to be unanimous agreement if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit. Such certificate shall be valid until revoked by a subsequent certificate similarly executed. Except where execution by owners of a unit in the same manner as a deed is required in this subpart and subject to the provisions of the declaration and bylaws, wherever the approval or disapproval of a unit owner is required by this subpart, the declaration or the bylaws, such approval or disapproval shall be made only by the person who would be entitled to cast the vote of such unit at any meeting of the association.

(b)  Proxies.--Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates one year after its date unless it specifies a shorter term.

(c)  Cumulative and class voting.--(Deleted by amendment).

(d)  Units owned by association.--No votes allocated to a unit owned by the association may be cast.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3310 is referred to in section 3222 of this title.



Section 3311 - Tort and contract liability

§ 3311.  Tort and contract liability.

(a)  General rule.--

(1)  An action in tort alleging a wrong done by a declarant or his agent or employee in connection with a portion of any convertible or withdrawable real estate or other portion of the condominium which the declarant has the responsibility to maintain may not be brought against the association or against a unit owner other than a declarant.

(2)  Except as otherwise provided by paragraph (1):

(i)  An action in tort alleging a wrong done by the association or by an agent or employee of the association, or an action arising from a contract made by or on behalf of the association, shall be brought against the association.

(ii)  A unit owner shall not be subject to suit or, except as otherwise provided by subsection (b), be otherwise directly or indirectly held accountable for the acts of the association or its agents or employees on behalf of the association.

(3)  If the tort or breach of contract occurred during any period of declarant control (section 3303(c)), the declarant is liable to the association for all unreimbursed losses suffered by the association as a result of that tort or breach of contract, including costs and reasonable attorney's fees. If a claim for a tort or breach of contract is made after the period of declarant control, the association shall have no right against the declarant under this paragraph unless the association shall have given the declarant:

(i)  notice of the existence of such a claim promptly after the date on which one or more members of the executive board who are not designees of the declarant learns of the existence of such a claim; and

(ii)  an opportunity to defend against such claim on behalf of the association but at the declarant's expense.

Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates.

(4)  A unit owner is not precluded from bringing an action contemplated by this subsection because he is a unit owner or a member or officer of the association.

(b)  Lien of judgment.--Except as otherwise provided in this subpart, a judgment for money against the association, if and when entered of record against the name of the association in the office of the clerk of the court of common pleas of the county or counties where the condominium is located, or in the office of the branch of the court of common pleas embracing such county or counties, shall also constitute a lien against each unit for a pro rata share of the amount of that judgment, including interest thereon, based on the common expense liability allocated to that unit (section 3208). No other property of a unit owner is subject to the claims of creditors of the association.

(c)  Indexing judgment.--A judgment against the association shall be indexed in the name of the condominium.

(d)  Applicability of section.--The provisions of this section shall be applicable to all associations without regard to whether the association is organized as a corporation or as an unincorporated association.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3311 is referred to in section 3102 of this title.



Section 3312 - Insurance

§ 3312.  Insurance.

(a)  Insurance to be carried by association.--Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1)  Property insurance on the common elements and units exclusive of improvements and betterments installed in units insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than 80% of the actual cash value of the insured property exclusive of land, excavations, foundations and other items normally excluded from property policies.

(2)  Comprehensive general liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership or maintenance of the common elements.

(3)  Any property or comprehensive general liability insurance carried by the association may contain a deductible provision.

(b)  Other insurance carried by association.--If the insurance described in subsection (a) is not maintained, the association promptly shall cause notice of that fact to be hand delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance and the association in any event may carry any other insurance in such reasonable amounts and with such reasonable deductibles as the executive board may deem appropriate to protect the association or the unit owners.

(c)  Contents of insurance policies.--Insurance policies carried pursuant to subsection (a) must provide that:

(1)  Each unit owner is an insured person under the policy with respect to liability arising out of his ownership of an undivided interest in the common elements or membership in the association.

(2)  The insurer waives its right to subrogation under the policy against any unit owner of the condominium or members of his household.

(3)  No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy.

(4)  If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same property covered by the policy, the policy is primary insurance not contributing with the other insurance.

(d)  Proceeds from property insurance.--Any loss covered by the property policy under subsection (a)(1) shall be adjusted with the association but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose or otherwise to the association and not to any mortgagee or beneficiary under a deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lienholders as their interests may appear. Subject to the provisions of subsection (g), the proceeds shall be disbursed first for the repair or restoration of the damaged common elements and units and unit owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the common elements and units have been completely repaired or restored or the condominium is terminated.

(e)  Unit owner may obtain insurance.--A unit owner may insure his unit for all losses to his unit, including all losses not covered by the insurance maintained by the association due to a deductible provision or otherwise. An insurance policy issued to the association shall not prevent a unit owner from obtaining insurance for his own benefit.

(f)  Evidence and cancellation of insurance.--An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon request, to any unit owner, mortgagee or beneficiary under a deed of trust. The insurance may not be cancelled until 30 days after notice of the proposed cancellation has been mailed to the association, each unit owner and each mortgagee or beneficiary under a deed of trust to whom certificates of insurance have been issued.

(g)  Disposition of insurance proceeds.--

(1)  Any portion of the condominium damaged or destroyed shall be repaired or replaced promptly by the association unless:

(i)  the condominium is terminated;

(ii)  repair or replacement would be illegal under any state or local health or safety statute or ordinance; or

(iii)  eighty percent of the unit owners, including every owner of a unit or assigned limited common element which will not be rebuilt, vote not to rebuild.

Except for the costs of repair or replacement which are not covered due to deductibles, the cost of repair or replacement in excess of insurance proceeds and reserves which have not been identified by the executive board to fund costs of capital expenditures for the current fiscal year of the association is a common expense.

(2)  If the entire condominium is not repaired or replaced:

(i)  the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium;

(ii)  the insurance proceeds attributable to units and limited common elements which are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were assigned; and

(iii)  the remainder of the proceeds shall be distributed to all the unit owners in proportion to their common element interests.

If the unit owners vote not to rebuild any unit, that unit's entire common element interest, votes in the association and common expense liability are automatically reallocated upon the vote as if the unit had been condemned under section 3107(a) (relating to eminent domain) and the association promptly shall prepare, execute and record an amendment to the declaration reflecting the reallocations.

(3)  Notwithstanding the provisions of this subsection, section 3220 (relating to termination of condominium) governs the distribution of insurance proceeds if the condominium is terminated.

(h)  Nonresidential condominiums.--The provisions of this section may be varied or waived in the case of a condominium all of whose units are restricted to nonresidential use.

(i)  Recovery of deductibles.--If any insurance policy maintained by the association contains a deductible, then that portion of any loss or claim which is not covered by insurance due to the application of a deductible, as well as any claim or loss for which the association is self-insured, shall be levied by the executive board in accordance with section 3314(c) (relating to assessments for common expenses).

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 amended subsecs. (a), (b), (e) and (g) and added subsec. (i).

Cross References.  Section 3312 is referred to in sections 3221, 3307 of this title.



Section 3313 - Surplus funds

§ 3313.  Surplus funds.

Any amounts accumulated from assessments for limited common expenses and income from the operation of limited common elements to which such limited common expenses pertain in excess of the amount required for actual limited common expenses and reserves for future limited common expenses shall be credited to each unit assessed for a share of such limited common expenses in proportion to the share of such limited common expenses so assessed, these credits to be applied, unless the declaration provides otherwise, to the next monthly assessments of limited common expenses against that unit under the then current fiscal year's budget, and thereafter, until exhausted. Any amounts accumulated from assessments for general common expenses and income from the operation of the common elements, other than limited common elements with regard to which limited common expenses are assessed, in excess of the amount required for actual general common expenses and reserves for future general common expenses shall be credited to each unit in accordance with such unit's interests in common elements, these credits to be applied, unless the declaration provides otherwise, to the next monthly assessments of general common expenses against that unit under the then current fiscal year's budget, and thereafter, until exhausted.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3313 is referred to in sections 3315, 3407 of this title.



Section 3314 - Assessments for common expenses

§ 3314.  Assessments for common expenses.

(a)  General rule.--Until the association makes a common expense assessment, the declarant shall pay all the expenses of the condominium. After any assessment has been made by the association, assessments shall be made at least annually and shall be based on a budget adopted at least annually by the association. The budgets of the association shall segregate limited common expenses from general common expenses if and to the extent appropriate.

(b)  Allocation and interest.--Except for assessments under subsection (c), common expenses shall be assessed against all the units in accordance with the common expense liability allocated to each unit (section 3208) in the case of general common expenses and in accordance with subsection (c) in the case of special allocations of expenses. Any past due assessment or installment thereof shall bear interest at the rate established by the association not exceeding 15% per year.

(c)  Special allocations of expenses.--Except as provided by the declaration:

(1)  Any common expense associated with the maintenance, repair or replacement of a limited common element shall be assessed in equal shares against the units to which that limited common element was assigned at the time the expense was incurred.

(2)  Any common expense benefiting fewer than all of the units shall be assessed exclusively against the units benefited.

(3)  The costs of insurance shall be assessed in proportion to risk and the costs of utilities that are separately metered to each unit shall be assessed in proportion to usage.

(4)  If any common expense is caused by the negligence or misconduct of any unit owner, the association may assess that expense exclusively against his unit.

(d)  Reallocation.--If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3314 is referred to in sections 3102, 3103, 3312, 3315, 3316 of this title.



Section 3315 - Lien for assessments

§ 3315.  Lien for assessments.

(a)  General rule.--The association has a lien on a unit for any assessment levied against that unit or fines imposed against its unit owner from the time the assessment or fine becomes due. The association's lien may be foreclosed in like manner as a mortgage on real estate. A judicial or other sale of the unit in execution of a common element lien or any other lien shall not affect the lien of a mortgage thereon, except the mortgage for which the sale is being held, if the mortgage is or shall be prior to all other liens upon the same property except those liens identified in 42 Pa.C.S. § 8152(a) (relating to judicial sale as affecting lien of mortgage) and liens for condominium assessments created under this section. Unless the declaration otherwise provides, fees, charges, late charges, fines and interest charged pursuant to section 3302(a)(10), (11) and (12) (relating to powers of unit owners' association) and reasonable costs and expenses of the association, including legal fees, incurred in connection with collection of any sums due the association by the unit owner or enforcement of the provisions of the declaration, bylaws, rules or regulations against the unit owner are enforceable as assessments under this section. If an assessment is payable in installments and one or more installments is not paid when due, the entire outstanding balance of the assessment becomes effective as a lien from the due date of the delinquent installment.

(b)  Priority of lien.--

(1)  General rule.--A lien under this section is prior to all other liens and encumbrances on a unit except:

(i)  Liens and encumbrances recorded before the recordation of the declaration.

(ii)  (A)  Mortgages and deeds of trust on the unit securing first mortgage holders and recorded before the due date of the assessment, if the assessment is not payable in installments, or the due date of the unpaid installment, if the assessment is payable in installments.

(B)  Judgments obtained for obligations secured by mortgages or deeds of trust under clause (A).

(iii)  Liens for real estate taxes and other governmental assessments or charges against the unit.

(2)  Limited nondivestiture.--The association's lien for assessments shall be divested by a judicial sale of the unit:

(i)  As to unpaid common expense assessments made under section 3314(b) (relating to assessments for common expenses) that come due during the six months immediately preceding the date of a judicial sale of a unit in an action to enforce collection of a lien against a unit by a judicial sale, only to the extent that the six months' unpaid assessments are paid out of the proceeds of the sale.

(ii)  As to unpaid common expense assessments made under section 3314(b) other than the six months assessment referred to in subparagraph (i), in the full amount of these unpaid assessments, whether or not the proceeds of the judicial sale are adequate to pay these assessments. To the extent the proceeds of the sale are sufficient to pay some or all of these additional assessments, after satisfaction in full of the costs of the judicial sale, and the liens and encumbrances of the types described in paragraph (1) and the unpaid common expense assessments that come due during the six-month period described in subparagraph (i), they shall be paid before any remaining proceeds may be paid to any other claimant, including the prior owner of the unit.

(3)  Monetary exemption.--The lien is not subject to the provisions of 42 Pa.C.S. § 8123 (relating to general monetary exemption).

(c)  Notice and perfection of lien.--Subject to the provisions of subsection (b), recording of the declaration constitutes record notice and perfection of the lien.

(d)  Limitation of actions.--A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the assessments become payable.

(e)  Other remedies preserved.--Nothing in this section shall be construed to prohibit actions or suits to recover sums for which subsection (a) creates a lien or to prohibit an association from taking a deed in lieu of foreclosure.

(f)  Costs and attorney's fees.--A judgment or decree in any action or suit brought under this section shall include costs and reasonable attorney's fees for the prevailing party.

(g)  Statement of unpaid assessments.--The association shall furnish to a unit owner upon written request a recordable statement setting forth the amount of unpaid assessments currently levied against his unit and any credits of surplus in favor of his unit pursuant to section 3313 (relating to surplus funds). The statement shall be furnished within ten business days after receipt of the request and is binding on the association, the executive board and every unit owner.

(h)  Application of payments.--Unless the declaration otherwise provides, any payment received by an association in connection with the lien under this section shall be applied first to any interest accrued by the association, then to any late fee, then to any costs and reasonable attorney fees incurred by the association in collection or enforcement and then to the delinquent assessment. The foregoing shall be applicable notwithstanding any restrictive endorsement, designation or instructions placed on or accompanying a payment.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days; July 4, 2008, P.L.619, No.49, eff. imd.)

2008 Amendment.  Act 49 amended subsec. (b)(2)(i).

2004 Amendment.  Act 191 amended subsec. (b) and added subsec. (h).

Cross References.  Section 3315 is referred to in section 3102 of this title.



Section 3316 - Association records

§ 3316.  Association records.

During the period of declarant control, the association shall keep detailed financial records, including, without limitation, a record of expenses paid by the declarant until the commencement of common expense assessments by the association under section 3314(a) (relating to assessments for common expenses), the commencement date of common expense assessments by the association and, for the period commencing on such date, a record for each unit in the condominium (including those owned by the declarants) of its common expense assessments and the payments thereof. The association shall keep financial records sufficiently detailed to enable the association to comply with section 3407 (relating to resales of units). All financial and other records shall be made reasonably available for examination by any unit owner and his authorized agents.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3316 is referred to in section 3102 of this title.



Section 3317 - Association as trustee

§ 3317.  Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers and a third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.



Section 3318 - Conveyance or encumbrance of common elements

§ 3318.  Conveyance or encumbrance of common elements.

(a)  General rule.--Portions of the common elements may be conveyed or subjected to a security interest by the association if the persons entitled to cast at least 80% of the votes in the association, including 80% of the votes allocated to units not owned by a declarant or any larger percentage the declaration specifies, agree to that action, but all the owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

(b)  Required agreement.--An agreement to convey common elements or subject them to a security interest must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium is situated and is effective only upon recordation.

(c)  Association powers.--The association on behalf of the unit owners may contract to convey common elements or subject them to a security interest, but the contract is not enforceable against the association until approved pursuant to subsections (a) and (b). Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(d)  Other conveyances or encumbrances void.--Any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements, unless made pursuant to this section, is void.

(e)  Right of access and support.--A conveyance or encumbrance of common elements pursuant to this section does not deprive any unit of its right of access and support.

(f)  Preexisting encumbrances.--Unless the declaration otherwise provides, a conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of preexisting encumbrances.

(g)  Limitation.--Common elements which may be conveyed or encumbered pursuant to this section shall not include any land, buildings or other facilities:

(1)  containing or comprising one or more units; or

(2)  necessary for the use or operation of one or more units.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

1992 Amendment.  Act 168 added section 3318.

Cross References.  Section 3318 is referred to in sections 3302, 3319 of this title.



Section 3319 - Other liens affecting the condominium

§ 3319.  Other liens affecting the condominium.

(a)  General rule.--Except as provided in subsection (b), a judgment for money against the association, if and when the judgment has been perfected as a lien on real property, is not a lien on the common elements, but is a lien in favor of the judgment lienholder against all of the units in the condominium at the time the judgment was entered. No other property of a unit owner is subject to the claims of creditors of the association.

(b)  If security interest in common elements.--If the association has granted a security interest in the common elements to a creditor of the association pursuant to section 3318 (relating to conveyance or encumbrance of common elements), the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(c)  Release upon payment of unit owner's share.--Whether perfected before or after the creation of the condominium, if a lien other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium, becomes effective against two or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to his unit, and the lienholder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(d)  Indexing of judgments.--A judgment against the association must be indexed in the name of the condominium and the association and, when so indexed, is notice of the lien against the units.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

1992 Amendment.  Act 168 added section 3319.

Cross References.  Section 3319 is referred to in section 3102 of this title; section 5607 of Title 53 (Municipalities Generally).



Section 3320 - Declarant delivery of items to association

§ 3320.  Declarant delivery of items to association.

Except as set forth in paragraph (9), not later than 60 days after the required termination of the period of declarant control pursuant to section 3303(c) (relating to executive board members and officers) or the declarant's earlier voluntary termination of control, the declarant shall deliver to the association all property of the unit owners and of the association held by or controlled by the declarant, including, without limitation, all of the following items, if applicable, as to each condominium or other owners' association operated by the association:

(1)  The original or a certified copy or a photocopy of the recorded declaration and all amendments thereto. If a photocopy is delivered, such photocopy shall reflect the recording information and shall be accompanied by an affidavit executed by the declarant certifying such photocopy to be a true, correct and complete copy of the actual recorded declaration and all amendments thereto.

(2)  The association articles of incorporation, if incorporated, with evidence of filing with the Department of State.

(3)  A copy of the bylaws.

(4)  A complete set of all executive board minutes and resolutions and all other books and records of the association.

(5)  A complete copy of all rules and regulations that may have been adopted.

(6)  Copies of all Federal, State and local tax returns filed by or on behalf of the association and copies of any tax-exempt elections made by or on behalf of the association.

(7)  Copies of all past and current budgets of the association.

(8)  Resignations of officers and members of the executive board who are required to resign because the declarant is required to relinquish or has relinquished control of the association.

(9)  Not later than 90 days after the required termination of the period of declarant control pursuant to section 3303(c) or the declarant's earlier voluntary termination of control, a complete audit of the finances of the association for the time period between the last audit of the association's financial books and records and the date of termination of the period of declarant control, prepared by an independent certified public accountant in accordance with generally accepted accounting principles, the costs of which audit are to be borne equally by the declarant and the association. If the condominium consists of not more than 12 units, a warranty from the declarant to the association that the books and records of the association completely and accurately reflect all activities of the association from its inception through the date of termination of the period of declarant control may be substituted for the audit referred to in this paragraph.

(10)  All association funds or control thereof.

(11)  All tangible personal property and inventories thereof:

(i)  that may have been represented or should have been represented by the declarant in any public offering statement, sales materials or other writings to be part of the common elements; or

(ii)  that is otherwise property of the association.

(12)  A copy of the plans or drawings and specifications, if any, utilized in the construction, rehabilitation, renovation or remodeling of any buildings and improvements within the condominium and in the construction and installation of any mechanical components and equipment serving the buildings and improvements and property, if and to the extent the construction, rehabilitation, renovation, remodeling or installation was performed by or on behalf of the declarant and substantially completed during the period commencing three years prior to the date of the first public offering statement regarding the condominium, unless no public offering statement is required for any unit in the condominium in which event such period shall commence on the date of the recordation of the condominium declaration or amendment thereto with respect to such improvements, and ending on the date by which compliance with this section is required. In the event such construction, rehabilitation, renovation, remodeling or installation was substantially completed within such period but not by or on behalf of the declarant, the obligation of the declarant under this paragraph shall be to provide all such plans, drawings and specifications in the possession of the declarant and to use reasonable efforts to obtain and provide any such plans, drawings or specifications not within the possession of the declarant. If such construction, rehabilitation, renovation, remodeling or installation was substantially completed more than three years prior to the commencement of the period described in this paragraph, the obligations of the declarant under this paragraph shall be to provide all such plans, drawings and specifications in the possession of the declarant. To the extent previously made available to the declarant, the declarant in all cases shall deliver to the association owners, operating, care and maintenance manuals and other information regarding mechanical components and equipment serving any buildings and improvements in the condominium. A declarant's delivery of any plans, drawings or specifications pursuant to this paragraph shall not constitute a representation or warranty of the accuracy or completeness of such plans, drawings or specifications and shall not expand or otherwise affect the declarant's warranties created under section 3411 (relating to warranty against structural defects).

(13)  All insurance policies insuring the association then in force.

(14)  Copies of any certificates or statements of occupancy which may have been issued with respect to the improvements comprising the condominium, if and to the extent available.

(15)  Any other permits issued by governmental bodies applicable to the condominium property which are then currently in force, all notices of violations of governmental requirements then outstanding and uncured and all reports of investigations for the presence of hazardous conditions as defined in section 3402(a)(26) (relating to public offering statement; general provisions).

(16)  Any written warranties then in force and effect from contractors, subcontractors, suppliers or manufacturers who have performed work with respect to the condominium property or have supplied equipment or services to the condominium property.

(17)  A roster of unit owners and mortgagees and their respective addresses and telephone numbers, if known, as shown on the declarant's records.

(18)  Employment contracts in which the association is or is to be one of the contracting parties.

(19)  Service and other contracts and leases in which the association is or is to be one of the contracting parties and service contracts in which the association has directly or indirectly an obligation or a responsibility to pay some or all of the fees or charges of the person or persons performing such services.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

1992 Amendment.  Act 168 added section 3320.

Cross References.  Section 3320 is referred to in section 3222 of this title.






Chapter 34 - Protection of Purchasers

Section 3401 - Applicability; waiver

CHAPTER 34

PROTECTION OF PURCHASERS

Sec.

3401.  Applicability; waiver.

3402.  Public offering statement; general provisions.

3403.  Public offering statement; time-share estates.

3404.  Public offering statement; condominiums containing conversion buildings.

3405.  Public offering statement; condominium securities.

3406.  Purchaser's right to cancel.

3407.  Resales of units.

3408.  Escrow of deposits.

3409.  Release of liens.

3410.  Condominiums containing conversion buildings.

3411.  Warranty against structural defects.

3412.  Effect of violations on rights of action.

3413.  Labeling of promotional material.

3414.  Declarant's obligation to complete and restore.

Enactment.  Chapter 34 was added July 2, 1980, P.L.286, No.82, effective in 120 days.

§ 3401.  Applicability; waiver.

(a)  General rule.--This chapter applies to all units subject to this subpart, except as provided in subsection (b) and section 3411 (relating to warranty against structural defects) or as modified or waived by agreement of the purchaser of any unit which is intended for nonresidential use at the time of sale of such unit by the declarant or by agreement of purchasers of units in a condominium who are or intend to be in the business of buying and selling condominium units, provided that:

(1)  a purchaser of a unit intended for residential use at the time of sale by the declarant may not modify or waive the provisions of section 3411 with regard to such unit and the common elements;

(2)  with regard to any limited common element appurtenant only to nonresidential units, the unit owners of all such units have agreed to such modification or waiver and, with regard to any common elements, other than limited common elements, in a condominium in which all units are restricted to nonresidential use, all unit owners have agreed to such modification or waiver; and

(3)  no modification or waiver shall prevent any unit owner from indirectly benefiting from any provision in this chapter by reason of such unit owner being a unit owner in the condominium and a member of the association.

(b)  Public offering statements.--A public offering statement need not be prepared or delivered in the case of:

(1)  a gratuitous transfer of a unit;

(2)  a disposition pursuant to court order;

(3)  a disposition by a government or governmental agency;

(4)  a disposition by foreclosure or deed in lieu of foreclosure;

(5)  a disposition of a condominium situated wholly outside this Commonwealth pursuant to a contract executed wholly outside this Commonwealth; or

(6)  a transfer to which section 3407 (relating to resales of units) applies.

(c)  Resale certificates.--A resale certificate as described in section 3407 need not be prepared or delivered in the cases described in subsection (b)(1) through (5).

(d)  Unified public offering statement.--If a unit is part of a condominium and is part of any other real estate regime in connection with the sale of which the delivery of a public offering statement is required under the laws of this Commonwealth, a single public offering statement conforming to the requirements of sections 3402 (relating to public offering statement; general provisions), 3403 (relating to public offering statement; time-share estates) and 3404 (relating to public offering statement; condominiums containing conversion buildings) as those requirements relate to any real estate regimes in which the unit is located and to any other requirements imposed under the laws of this Commonwealth may be prepared and delivered in lieu of providing two or more public offering statements.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3401 is referred to in sections 3102, 3406 of this title.



Section 3402 - Public offering statement; general provisions

§ 3402.  Public offering statement; general provisions.

(a)  General rule.--Except as provided in subsection (b), a public offering statement must contain or fully and accurately disclose:

(1)  The name and principal address of the declarant and of the condominium.

(2)  A general description of the condominium, including without limitation the types, number and declarant's schedule of commencement and completion of construction of all buildings, units and amenities. The public offering statement shall also contain a narrative description of the type and character of units offered, including a statement of the degree of completion to be provided or undertaken by the declarant of such units and the common elements necessary for use and enjoyment of such units upon the conveyance by the declarant of the units offered.

(3)  The total number of additional units that may be included in the condominium and the proportion of units the declarant intends to rent or market in blocks of units to investors.

(4)  A brief narrative description of any options reserved by a declarant to withdraw withdrawable real estate under section 3206(1) (relating to contents of declaration; flexible condominiums) and the expected effects that withdrawal would have on the remaining portion of the condominium.

(5)  Copies and a brief narrative description of the significant features of the declaration (other than the plats and plans), and the bylaws, rules and regulations, the agreement of sale, copies of any contracts and leases to be signed by the purchasers prior to or at closing and a brief narrative description of any other contracts or leases or agreements of a material nature to the condominium that will or may be subject to cancellation by the association under section 3305 (relating to termination of contracts and leases of declarant).

(6)  Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for one year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget and a statement of the budget's material assumptions, including those concerning occupancy and inflation factors. The budget must include, without limitation:

(i)  A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement.

(ii)  A statement containing a description of any provisions made in the budget for reserves for anticipated material capital expenditures or any other reserves or, if no provision is made for reserves, a statement to that effect.

(iii)  The projected common expense assessment by category of expenditures for the association.

(iv)  The projected monthly common expense assessment for each type of unit.

(7)  Any:

(i)  services not reflected in the budget that the declarant provides, or expenses that he pays, and that he expects may become at any subsequent time a common expense of the association; and

(ii)  personal property not owned by the association but provided by the declarant and being used or to be used in the operation and enjoyment of the common elements which is or will be required in connection with the operation and enjoyment of the common elements after such personal property is no longer provided by the declarant, and the projected common expense assessment for the association and for each type of unit attributable to each of those services or expenses and purchase or rental of such personal property.

(8)  Any initial or special fee due from the purchaser at closing together with a description of the purpose and method of calculating the fee.

(9)  A description of any liens, defects or encumbrances on or affecting the title to the condominium.

(10)  A description of any financing for purchasers offered or arranged by the declarant.

(11)  The terms and significant limitations of any warranties provided by the declarant including statutory warranties and limitations on the enforcement thereof or on damages.

(12)  A statement in at least ten-point bold face type, appearing on the first page of the public offering statement, as follows:

(i)  That within 15 days after receipt of a public offering statement, or within seven days in the case of the sale of a time-share estate, or an amendment to the public offering statement that materially and adversely affects the rights or obligations of the purchaser, the purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant.

(ii)  That if a declarant fails to provide a public offering statement, and any amendments thereto, to a purchaser before conveying a unit, that purchaser may recover from the declarant damages as provided in section 3406(c) (relating to purchaser's right to cancel).

(iii)  A description of such damages.

(iv)  That if a purchaser receives the public offering statement more than 15 days before signing a contract, he cannot cancel the contract, or more than seven days in the case of the sale of a time-share estate, except that, in accordance with subparagraph (i), he shall have the right to cancel the contract before conveyance within 15 days (seven days in the case of the sale of a time-share estate) after receipt of any amendment thereto that would have a material and adverse effect on the rights or obligations of that purchaser.

(13)  A statement of any judgments against the association, the status of any pending suits to which the association is a party and the status of any pending suits material to the condominium of which a declarant has actual knowledge.

(14)  A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account in accordance with the provisions of section 3408 (relating to escrow of deposits) and will be returned to the purchaser if the purchaser cancels the contract pursuant to section 3406.

(15)  Any restraints on alienation of any portion of the condominium.

(16)  A description of all insurance coverage provided or intended to be provided if such insurance is not then in effect for the benefit of unit owners, including the types and extent of coverage and the extent to which such coverage includes or excludes improvements or betterments made to units.

(17)  Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the condominium.

(18)  The extent to which financial arrangements have been provided for completion of all improvements labeled "MUST BE BUILT" pursuant to section 3414 (relating to declarant's obligation to complete and restore).

(19)  All unusual and material circumstances, features and characteristics of the condominium and the units.

(20)  In the case of a leasehold condominium, at least the following information:

(i)  The name and address of each lessor and his assignee, if any.

(ii)  Any relationship between the declarant and any lessor or assignee.

(iii)  A description of the leased property.

(iv)  The rent and any provision in the lease for increases in the rent and any other charges or payments required to be paid by the lessee under the lease.

(v)  Whether the lessee has any right to terminate the lease.

(vi)  The information contained in the declaration as required by section 3207(a) (relating to leasehold condominiums).

(vii)  The following notice in bold type: "Purchasers should be aware that this is a leasehold condominium and the purchaser's interest therein may be less valuable than a fee interest, may depreciate over time and may be of questionable marketability."

(21)  A statement containing a declaration as to the present condition of all structural components and major utility installations in the subject property, including the dates of construction, installation and major repairs if known or ascertainable, and the expected useful life of each item, together with the estimated cost (in current dollars) of replacing each of the same.

(22)  A description of how votes are allocated among the units and a statement as to whether cumulative or class voting is permitted and, if so, under what circumstances. Such statement shall also explain the operation of such cumulative or class voting.

(23)  A description of any circumstances under which the association is to become a master association or part of a master association.

(24)  A statement of all governmental approvals and permits required for the use and occupancy of the condominium indicating the name and expiration date of each such approval or permit that has been obtained and, as to any governmental approvals or permits that have not been obtained, a statement indicating when each such permit or approval is expected to be obtained and the person who shall bear the expense of obtaining each such permit or approval.

(25)  A statement as to whether there are any outstanding and uncured notices of violations of governmental requirements and, if there are any such notices of violations, a description of the alleged violation and a statement indicating when each violation is expected to be cured and the person who shall bear the expense of curing such violation.

(26)  A statement as to whether the declarant has knowledge of any one or more of the following:

(i)  Hazardous conditions, including contamination affecting the condominium site by hazardous substances, hazardous wastes or the like, or the existence of underground storage tanks for petroleum products or other hazardous substances.

(ii)  Any investigation conducted to determine the presence of hazardous conditions on or affecting the condominium site.

(iii)  Any finding or action recommended to be taken in the report of any such investigation or by any governmental body, agency or authority in order to correct any hazardous conditions, and any action taken pursuant to those recommendations.

If the declarant has no knowledge of such matters, the declarant shall make a statement to that effect. Declarant shall also set forth the address and phone number of the regional offices of the Department of Environmental Resources and the United States Environmental Protection Agency where information concerning environmental conditions affecting the condominium site may be obtained.

(b)  Exceptions.--If a condominium composed of not more than 12 units is not a flexible condominium and no power is reserved to a declarant to make the condominium part of a larger condominium, group of condominiums or other real estate, a public offering statement may but need not include the information otherwise required by subsection (a)(3), (4) and (18) and the narrative descriptions of documents required by subsection (a)(5).

(c)  Amendment for material change in information.--A declarant promptly shall amend the public offering statement to report any material change in the information required by this section.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

References in Text.  The Department of Environmental Resources, referred to in subsec. (a), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.

Cross References.  Section 3402 is referred to in sections 3102, 3320, 3401, 3403, 3404, 3407, 3410, 3414 of this title.



Section 3403 - Public offering statement; time-share estates

§ 3403.  Public offering statement; time-share estates.

(a)  Definition.--For purposes of this section, "time-share estate" means either:

(1)  an "interval estate," meaning a combination of:

(i)  an estate for years in a unit, during the term of which title to the unit rotates among the time-share owners thereof, vesting in each of them in turn for periods established by a fixed recorded schedule, with the series thus established recurring regularly until the term expires, coupled with

(ii)  a vested undivided fee simple interest in the remainder in that unit, the magnitude of that interest having been established by the declaration or by the deed creating the interval estate; or

(2)  a "time-span estate," meaning a combination of:

(i)  an undivided interest in a present estate in fee simple in a unit, the magnitude of that interest having been established by the declaration or by the deed conveying the time-span estate, coupled with

(ii)  the exclusive right to possession and occupancy of that unit during a regularly recurring period designated by that deed or by a recorded document referred to therein.

(b)  General rule.--If the declaration provides that ownership or occupancy of any units are or may be owned in time-shares, the public offering statement shall contain or disclose in addition to the information required by section 3402 (relating to public offering statement; general provisions):

(1)  The total number of units in which time-share estates may be created.

(2)  The total number of time-share estates that may be created in the condominium.

(3)  The projected common expense assessment for each time-share estate and whether those assessments may vary seasonally.

(4)  A statement of any services not reflected in the budget which the declarant provides, or expenses which he pays, and which he expects may become at any subsequent time a common expense of the association, and the projected common expense assessment attributable to each of those services or expenses for each time-share estate.

(5)  The extent to which the time-share owners of a unit are jointly and severally liable for the payment of real estate taxes and all assessments and other charges levied against that unit.

(6)  The extent to which a suit for partition may be maintained against a unit owned in time-share estates.

(7)  The extent to which a time-share estate may become subject to a tax or other lien arising out of claims against other time-share owners of the same unit.

(8)  A statement in at least ten-point bold face type, appearing on the first page of the public offering statement, that:

(i)  Within seven days after receipt of a public offering statement a purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant.

(ii)  If a declarant fails to provide a public offering statement to a purchaser before conveying a unit, the purchaser may recover from the declarant damages as provided in section 3406(c) (relating to purchaser's right to cancel) and a description of such damages.

(iii)  If a purchaser receives the public offering statement more than seven days before signing a contract, he cannot cancel the contract.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3403 is referred to in sections 3102, 3205, 3401 of this title.



Section 3404 - Public offering statement; condominiums containing conversion buildings

§ 3404.  Public offering statement; condominiums containing conversion buildings.

(a)  General rule.--The public offering statement of a condominium containing a conversion building must contain, in addition to the information required by section 3402 (relating to public offering statement; general provisions):

(1)  A statement by the declarant, based on a report prepared by an independent registered architect or professional engineer:

(i)  describing the age and present condition and, if known or reasonably ascertainable, the dates of construction, installation and major repairs of all structural components and mechanical and electrical installations, including, but not limited to, roofs, plumbing, heating, air conditioning and elevators, material to the use and enjoyment of the condominium; and

(ii)  describing the results of the inspection of the units and common elements required pursuant to section 3411(c) (relating to warranty against structural defects) for visible conditions that adversely affect the health or safety of residential occupants. The statement should also state the extent to which the report by the architect or professional engineer is based upon a visual inspection of the units as well as the common elements.

(2)  A statement by the declarant of the expected useful life of each item reported on in paragraph (1) including the current replacement costs of such item.

(3)  A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(4)  A statement by the declarant, based on a report prepared by an independent licensed exterminating company, describing the presence at the condominium of any visible pest conditions dangerous to health and safety, such as the presence of insects and rodents dangerous to health or safety, and outlining actions taken or to be taken to eliminate the existence of pest conditions dangerous to health or safety.

(b)  Applicability of section.--This section applies only to units that may be occupied for residential use.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3404 is referred to in sections 3102, 3401, 3411 of this title.



Section 3405 - Public offering statement; condominium securities

§ 3405.  Public offering statement; condominium securities.

If an interest in a condominium is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement in this subpart if he delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a condominium is not, in and of itself, a security under the provisions of the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972, and the offer and sale of condominium units in accordance with the requirements of this chapter shall not also be subject to the registration requirements of sections 201 or 301 of the Pennsylvania Securities Act of 1972 or the promotional real estate sales requirements of the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing and Registration Act.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3405 is referred to in section 3102 of this title.



Section 3406 - Purchaser's right to cancel

§ 3406.  Purchaser's right to cancel.

(a)  General rule.--In cases where delivery of a public offering statement is required under section 3401 (relating to applicability; waiver), a declarant shall provide a purchaser of a unit with a copy of the public offering statement and all amendments thereto not later than the date the purchaser executes the contract of sale for such unit or, if no contract of sale is executed, 15 days before conveyance of such unit. Unless a purchaser is given the public offering statement, including all the currently effective amendments thereof, within the time period referred to in the preceding sentence, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement and all currently effective amendments thereof, except in the case of the sale of a time-share estate. Unless a purchaser of a time-share estate is given the public offering statement, including all the currently effective amendments thereof, more than seven days before the purchaser executes the contract for the purchase of such unit or, if no contract of sale is executed, seven days before conveyance of such unit, the purchaser, before conveyance, may cancel the contract within seven days after first receiving the public offering statement and all currently effective amendments thereof. If a public offering statement is amended after the public offering statement has been received by a purchaser of a unit, the amendment shall be provided to the purchaser promptly after it becomes effective, and, if the amendment materially and adversely affects the rights or obligations, or both, of the purchaser, then the purchaser, before conveyance, may cancel the contract of sale within 15 days, or seven days in case of the sale of a time-share estate, after receiving the amendment.

(b)  Method and effect of cancellation.--If a purchaser elects to cancel a contract pursuant to subsection (a), he may do so by hand delivering notice thereof to the declarant, or by mailing notice thereof by prepaid United States mail to the declarant or to his agent for service of process. Cancellation is without penalty and all payments made by the purchaser before cancellation shall be refunded promptly.

(c)  Penalty for noncompliance by declarant.--If a declarant fails to provide a purchaser to whom a unit is conveyed with a public offering statement and all amendments thereto as required by subsection (a), the purchaser, in addition to any other relief, is entitled to receive from the declarant an amount equal to 5% of the sales price of the unit up to the maximum of $2,000, or actual damages, whichever is the greater amount. A minor omission or error in the public offering statement or an amendment thereto, that is not willful, shall entitle the purchaser to recover only actual damages, if any.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3406 is referred to in sections 3402, 3403 of this title.



Section 3407 - Resales of units

§ 3407.  Resales of units.

(a)  Information supplied by unit owner.--In the event of a resale of a unit by a unit owner other than a declarant, the unit owner shall furnish to a purchaser before execution of any contract for sale of a unit, or otherwise before conveyance, a copy of the declaration (other than the plats and plans), the bylaws, the rules or regulations of the association and a certificate containing:

(1)  A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit.

(2)  A statement setting forth the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner and any surplus fund credits to be applied with regard to the unit pursuant to section 3313 (relating to surplus funds).

(3)  A statement of any other fees payable by unit owners.

(4)  A statement of any capital expenditures proposed by the association for the current and two next succeeding fiscal years.

(5)  A statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified project.

(6)  The most recent regularly prepared balance sheet and income and expense statement, if any, of the association.

(7)  The current operating budget of the association.

(8)  A statement of any judgments against the association and the status of any pending suits to which the association is a party.

(9)  A statement describing any insurance coverage provided for the benefit of unit owners.

(10)  A statement as to whether the executive board has knowledge that any alterations or improvements to the unit or to the limited common elements assigned thereto violate any provision of the declaration.

(11)  A statement as to whether the executive board has knowledge of any violations of applicable governmental requirements or knowledge of the existence of any hazardous conditions pursuant to section 3402(a)(26) (relating to public offering statement; general provisions) or with respect to the unit, the limited common elements assigned thereto or any other portion of the condominium.

(12)  A statement of the remaining term of any leasehold estate affecting the condominium and the provisions governing any extension or renewal thereof.

(13)  A statement as to whether the declaration provides for cumulative voting or class voting.

(14)  A statement as to whether an agreement to terminate the condominium has been submitted to the unit owners for approval and remains outstanding.

(15)  A statement of whether the condominium is a master association or is part of a master association or could become a master association or part of a master association.

(16)  A statement describing which units, if any, may be owned in time-share estates and the maximum number of time-share estates that may be created in the condominium.

(17)  A statement of whether the declarant retains the special declarant right to cause a merger or consolidation of the condominium and, if so, the information describing such right which was supplied by the declarant pursuant to section 3205(13) (relating to contents of declaration; all condominiums), if any.

(b)  Information supplied by association.--The association, within ten days after a request by a unit owner, shall furnish a certificate containing the information and copies of documents necessary to enable the unit owner to comply with this section. A unit owner providing a certificate pursuant to subsection (a) is not liable to the purchaser for any erroneous information provided by the association and included in the certificate.

(c)  Liability for error or inaction by association.--A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner.

(d)  Purchase contract voidable.--The purchase contract is voidable by the purchaser until the certificate has been provided and for five days thereafter or until conveyance, whichever first occurs.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 amended subsec. (c) and added subsec. (d).

Cross References.  Section 3407 is referred to in sections 3102, 3302, 3316, 3401, 7302 of this title.



Section 3408 - Escrow of deposits

§ 3408.  Escrow of deposits.

Any deposit (which shall not include any installment payment under an installment sales contract nor payments specifically stated in a sales contract to be in payment of or on account of extras, changes or custom work) made in connection with the purchase or reservation of a unit from a declarant shall be placed in escrow and held in this Commonwealth by a licensed real estate broker, an attorney admitted to practice in this Commonwealth, a financial institution or a licensed title insurance company, in an account, or in the form of a certificate of deposit, designated solely for that purpose with a financial institution whose accounts are insured by a governmental agency or instrumentality until:

(1)  delivered to the declarant at closing, or in the case of the sale of a unit pursuant to an installment sales contract, upon the expiration of 30 days from the date of occupancy of the unit;

(2)  delivered to the declarant because of purchaser's default under a contract to purchase the unit; or

(3)  refunded to the purchaser.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3408 is referred to in section 3402 of this title.



Section 3409 - Release of liens

§ 3409.  Release of liens.

(a)  General rule.--Before conveying a unit, other than by deed in lieu of foreclosure, to a purchaser other than a declarant, a declarant shall record or furnish to the purchaser releases of all liens affecting that unit and its common element interest which the purchaser does not expressly agree to take subject to or assume, or shall provide a surety bond or substitute collateral for or insurance against the lien adequate in nature and amount. This subsection does not apply to any convertible or withdrawable real estate in which no unit has been conveyed.

(b)  Other liens.--Before conveying real estate to the association, the declarant shall have the real estate released from:

(1)  All liens, the foreclosure of which would deprive unit owners of any right of access to or easements of support of their units.

(2)  All other liens on that real estate unless the public offering statement describes certain real estate which may be conveyed subject to liens in specified amounts.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)



Section 3410 - Condominiums containing conversion buildings

§ 3410.  Condominiums containing conversion buildings.

(a)  Notice of conversion.--The declarant of every condominium containing one or more conversion buildings shall give each of the residential tenants and residential subtenants, if any, lawfully in possession of a unit or units in a conversion building or buildings, a conversion notice no later than one year before the declarant will require such residential tenant and residential subtenant to vacate. The conversion notice must set forth generally the rights of residential tenants and residential subtenants under this section and shall be hand delivered to the unit or mailed by prepaid United States certified or registered mail return receipt requested to the residential tenant and residential subtenant at the address of the unit and not more than one other mailing address provided by a residential tenant. Every notice shall be accompanied by a public offering statement concerning the proposed sale of condominium units within such building or buildings. Except as otherwise provided in subsection (f), no residential tenant or residential subtenant in a conversion building may be required by the declarant to vacate the unit he leases earlier than one year after the conversion notice date, except by reason of nonpayment of rent, waste or conduct that disturbs other tenants' peaceful enjoyment of the premises and the terms of the tenancy, including those terms that apply to a period occurring in whole or in part after the conversion notice date, may not be altered, but may be enforced, during that period. Failure of a declarant to give notice to a residential tenant or residential subtenant entitled to such notice pursuant to this subsection is a defense to an action for possession against such residential tenant or residential subtenant.

(b)  Offer to tenant to purchase unit.--For six months after the conversion notice date, the declarant shall offer to convey each unit or proposed unit occupied for residential use in a conversion building to the tenant who leases that unit. If the tenant fails to purchase his unit during that six-month period, the declarant may not offer to dispose of an interest in that unit during the following six months at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection shall not apply to any rental unit which immediately prior to the conversion notice date was restricted or devoted exclusively to nonresidential use or the boundaries of which unit, after the creation of the condominium, will not substantially conform to the boundaries of such unit on the conversion notice date.

(c)  Effect of wrongful conveyance.--If a declarant, in violation of subsection (b), conveys a unit to a purchaser for value who has no knowledge of the violation, recordation of the deed conveying the unit extinguishes any right a tenant may have under subsection (b) to purchase that unit if the deed states that the seller has complied with subsection (b) but does not affect the right of a tenant to recover damages from the declarant for a violation of subsection (b).

(d)  Notice to vacate.--If a conversion notice specifies a date by which a unit or proposed unit must be vacated, the conversion notice also constitutes a notice of termination of the tenant's lease, subject to revocation in accordance with subsection (i), and a notice to quit specified by section 501 of the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951.

(e)  Improper lease termination prohibited.--

(1)  Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(2)  Nothing in this section or in any lease shall prohibit a residential tenant, after receiving notice pursuant to subsection (a), from terminating any lease without any liability for such termination provided such tenant gives the building owner 90 days' written notice of the intent to terminate the lease.

(3)  The declarant or owner of any proposed conversion condominium shall not engage in any activity of any nature which would coerce the tenant into terminating any lease, including but not limited to stampeding, harassing tenants or withholding normal services or repairs.

(f)  Units leased to senior citizens and disabled persons.--

(1)  For the purpose of this subsection, an eligible tenant or subtenant shall be a natural person who, on the conversion notice date, lawfully occupies a unit in a conversion building as his principal residence and is 62 years of age or older or is disabled, and has occupied the unit for at least two years. For the purpose of this subsection, a person shall be deemed to be "disabled" if on the conversion notice date he is totally and permanently unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impediment, including, but not limited to, blindness.

(2)  Within 60 days after the conversion notice date, any tenant, or subtenant, in possession of a unit, who believes that he is an eligible tenant or subtenant shall so notify the declarant and shall provide the declarant with proof of his eligibility. Any eligible tenant or subtenant who has established his eligibility as aforesaid shall be entitled to remain in possession of his unit for two years following the conversion notice date, notwithstanding any prior termination date in his lease, except by reason of nonpayment of rent, waste or conduct that disturbs other occupants' peaceful enjoyment of the condominium, and the terms of the tenancy, including terms that apply to a time period after the conversion notice date, may not be altered, but may be enforced, during the time period between the original lease termination date and the expiration of this two-year period except as is otherwise provided in paragraph (3).

(3)  The monthly rental payable by the tenant during the time period commencing upon the later to occur of the original lease termination date or the first anniversary of the conversion notice date and ending upon the expiration of the two-year period described in paragraph (2) shall be the same monthly rental as was payable for the month immediately preceding the original lease termination date, except that, at the landlord's option, such monthly rental may be increased by the lesser of 5% of such monthly rental or the same percentage increase as the percentage increase, if any, in the Consumer Price Index as calculated and published by the United States Department of Labor for the six-month time period commencing on the first day of the first full calendar month after the conversion notice date.

(4)  Failure of a declarant to comply with the provisions of this subsection is a defense to an action for possession.

(g)  Tenant meetings; open to the public.--With respect to any conversion building containing one or more units then occupied for residential use, at least 30 days before the conversion notice date, the declarant shall hold a tenant meeting open to the public in the municipality where the proposed conversion building is located at a place and time convenient to the persons who may be directly affected by the conversion. At least ten days' notice of the time and place of the meeting shall be given to residential tenants and subtenants in lawful possession of their units in the same manner as is required for the giving of the conversion notice and to the general public by a notice in a newspaper of general circulation in the municipality in which the condominium is located, except that no notice to the general public need be given with respect to conversion buildings as to which the provisions of section 3402(b) (relating to public offering statement; general provisions) are applicable. At such meeting, representatives of the declarant shall briefly describe the following and may, but shall not be required to, discuss other matters:

(1)  The rights and obligations of tenants and subtenants pursuant to this section.

(2)  Improvements, if any, then planned to be made to the condominium by the declarant.

(3)  The anticipated approximate range of initial unit sales prices. Specific unit sales prices need not, however, be provided.

(4)  The anticipated approximate range of estimated monthly common expenses for various types of units, however, specific per unit estimates need not be provided.

(h)  Community development grants.--If Federal funds under Title I of the Community Development Act of 1974 have been used to finance the rehabilitation of multifamily rental housing, with the intent that such housing subsequent to the rehabilitation is to be used for residential rental purposes, such housing shall not be converted to a condominium for a period of ten years from the date the rehabilitation is completed.

(i)  Revocation.--A declarant may subsequently revoke a conversion notice if the declarant has expressly reserved the right of revocation in the conversion notice and if the notice of revocation:

(1)  is given prior to the conveyance of any unit in the condominium occurring after the conversion notice date other than a unit or units conveyed to a successor declarant or as a result of foreclosure of a mortgage on the unit or a deed in lieu thereof;

(2)  is given in the same manner as is required for the giving of the conversion notice; and

(3)  is given to all persons who were entitled to receive the conversion notice and who continue to be in lawful occupancy at the time such notice of revocation is given.

The giving of a notice of revocation revokes all rights granted under this section, but does not revoke the rights granted to residential tenants under subsection (a) or (f), and such rights shall be deemed to have been incorporated in each residential tenant's lease.

(j)  Waiver of purchase rights.--Notwithstanding any provisions of this subpart prohibiting waiver of rights, any tenant may waive his right to purchase a unit pursuant to subsection (b) if the waiver is in writing, is acknowledged and is given in consideration of:

(1)  an extension of the term of the tenant's tenancy and right of occupancy under this subpart beyond the time period required by subsection (a) or (f) as applicable;

(2)  the tenant entering into an agreement to purchase another unit in the condominium; or

(3)  all occupants of the unit making alternative living arrangements.

(k)  Alteration of terms of tenancy.--Notwithstanding any provisions of subsection (a) or (f), the terms of the tenancy of a tenant or subtenant may be altered with the express written consent of that tenant or subtenant, and such altered terms shall then be the terms of tenancy referred to in this section.

(l)  Application of section.--The provisions of this section shall apply only with respect to conversion buildings in which one or more residential tenants or residential subtenants are in lawful occupancy on the conversion notice date and the only tenants who are entitled to exercise the rights granted under this section are residential tenants or residential subtenants:

(1)  who are in lawful occupancy of conversion building on the date the declarant gives the conversion notice; or

(2)  who commence their tenancy after the notice of conversion is given to the other residential tenants without having been notified in writing, at or prior to the commencement of their tenancy, that the property is then a condominium and that they are not entitled to the rights granted under this section.

Such rights continue only so long as the lawful occupancy of the tenant or subtenant continues.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days; Nov. 30, 2004, P.L.1509, No.191, eff. 60 days)

2004 Amendment.  Act 191 amended subsecs. (d) and (j)(1).

Cross References.  Section 3410 is referred to in section 3103 of this title.



Section 3411 - Warranty against structural defects

§ 3411.  Warranty against structural defects.

(a)  Definition.--As used in this section, "structural defects" means those defects in components constituting any unit or common element which reduce the stability or safety of the structure below accepted standards or restrict the normal intended use of all or part of the structure and which require repair, renovation, restoration or replacement. Nothing in this section shall be construed to make the declarant responsible for any items of maintenance relating to the units or common elements.

(b)  General rule.--A declarant warrants against structural defects in each of the units for two years from the date each is conveyed to a bona fide purchaser, and all of the common elements for two years. Any conveyance of a unit during the two-year warranty period shall be deemed to transfer to the purchaser all of the declarant's warranties created under this section. The two years shall begin as to each of the common elements whenever the common element has been completed or, if later:

(1)  as to any common element within any additional real estate or portion thereof, at the time the first unit therein is conveyed to a bona fide purchaser;

(2)  as to any common element within any convertible real estate or portion thereof, at the time the first unit therein is conveyed to a bona fide purchaser; and

(3)  as to any common element within any other portion of the condominium, at the time the first unit therein is conveyed to a bona fide purchaser.

(c) Condominiums containing conversion buildings.--A declarant of a condominium containing one or more conversion buildings warrants as follows:

(1)  That there are no structural defects in components installed anywhere in the condominium by or on behalf of the declarant or in work done or improvements made by or on behalf of the declarant anywhere in the condominium.

(2)  That all units and common elements in each conversion building have been inspected for visible structural and mechanical defects and for other visible conditions that adversely affect the health or safety of residential occupants, as required by section 3404(a)(1) (relating to public offering statement; condominiums containing conversion buildings), except that no such inspection is required of any unit if the tenant or other lawful occupant of the unit does not permit such inspection to be conducted.

(3)  That any such defects and other visible conditions found have been repaired.

The warranties set forth in subsection (b) shall be applicable to any units and common elements that are located within a building that contains or comprises one or more units and is not a conversion building. Otherwise, such a declarant may offer the units, common elements, or both, in an "as is" condition. The declarant of a condominium containing any conversion buildings may also give a more extensive warranty in writing. The times at which the warranties required by this subsection commence and the duration of such warranties shall be as provided in subsection (b).

(d)  Exclusion or modification of warranty.--Except with respect to a purchaser of a unit for residential use, the warranty against structural defects:

(1)  may be excluded or modified by agreement of the parties; and

(2)  is excluded by expression of disclaimer, such as "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties.

(e)  Limitation of actions.--No action to enforce the warranty created by this section shall be commenced later than six years after the warranty begins.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3411 is referred to in sections 3320, 3401, 3404 of this title.



Section 3412 - Effect of violations on rights of action

§ 3412.  Effect of violations on rights of action.

If a declarant or any other person subject to this subpart violates any provision thereof or any provision of the declaration or bylaws, any person or class of persons adversely affected by the violation has a claim for appropriate relief. Punitive damages may be awarded in the case of a willful violation of the subpart.

Cross References.  Section 3412 is referred to in section 3102 of this title.



Section 3413 - Labeling of promotional material

§ 3413.  Labeling of promotional material.

If any improvement contemplated in a condominium is required by section 3210(b)(3) (relating to plats and plans) to be labeled "NEED NOT BE BUILT" on a plat or plan, or is to be located within convertible real estate, no promotional material may be displayed or delivered to prospective purchasers which describes or depicts that improvement unless the description or depiction of the improvement is conspicuously labeled or identified as "NEED NOT BE BUILT."



Section 3414 - Declarant's obligation to complete and restore

§ 3414.  Declarant's obligation to complete and restore.

(a)  Completing improvements.--The declarant shall complete all improvements labeled "MUST BE BUILT" on plats or plans prepared pursuant to section 3210 (relating to plats and plans).

(b)  Repair and restoration.--The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the condominium, of any portion of the condominium affected by the exercise of rights reserved pursuant to or created by sections 3211 (relating to conversion and expansion of flexible condominiums), 3212 (relating to withdrawal of withdrawable real estate), 3217 (relating to declarant's offices, models and signs) and 3218 (relating to easement to facilitate completion, conversion and expansion).

(c)  Substantial completion prerequisite to conveyance.--A unit which is part of or constitutes a structure shall not be conveyed unless all structural components and common element mechanical systems of the structure containing or constituting such unit or units are substantially completed to the extent required of declarant so as to permit the use of such unit or units and any limited common elements appurtenant thereto for their intended use. Such substantial completion shall be evidenced by a recorded certification of completion executed by an independent registered surveyor, architect or professional engineer with regard to any such structure.

(d)  Substantial completion of unit.--No interest in a unit shall be conveyed until the unit is substantially completed in accordance with the descriptions set forth in both the declaration pursuant to section 3205(4) (relating to contents of declaration; all condominiums) and in the public offering statement pursuant to section 3402(a) (relating to public offering statement; general provisions) as evidenced by a recorded certificate of completion executed by an independent registered surveyor, architect or professional engineer.

(e)  Construction of section.--Nothing contained in this subpart shall prevent the offering for sale of a unit or interest in a unit or the execution of any agreement to sell and purchase a unit or any interest in a unit (as opposed to actual conveyance) prior to the completion of the unit or any other portion of the condominium.

(Dec. 18, 1992, P.L.1279, No.168, eff. 45 days)

Cross References.  Section 3414 is referred to in section 3402 of this title.






Chapter 41 - General Provisions

Section 4101 - Short title of subpart

SUBPART C

COOPERATIVES

Chapter

41.  General Provisions

42.  Creation, Alteration and Termination of Cooperatives

43.  Management of Cooperatives

44.  Protection of Cooperative Interest Purchasers

Enactment.  Subpart C was added December 18, 1992, P.L.1426, No.176, effective in 60 days.

CHAPTER 41

GENERAL PROVISIONS

Sec.

4101.  Short title of subpart.

4102.  Applicability of subpart.

4103.  Definitions.

4104.  Variation by agreement.

4105.  Property classification of cooperative interests.

4106.  Applicability of local ordinances, regulations and building codes.

4107.  Eminent domain.

4108.  Supplemental general principles of law applicable.

4109.  Construction against implicit repeal.

4110.  Uniformity of application and construction.

4111.  Unconscionable agreement or term of contract.

4112.  Obligation of good faith.

4113.  Remedies to be liberally administered.

Enactment.  Chapter 41 was added December 18, 1992, P.L.1426, No.176, effective in 60 days.

§ 4101.  Short title of subpart.

This subpart shall be known and may be cited as the Real Estate Cooperative Act.



Section 4102 - Applicability of subpart

§ 4102.  Applicability of subpart.

(a)  General rule.--This subpart applies to all cooperatives created within this Commonwealth after the effective date of this subpart, but, if such a cooperative contains only units restricted to nonresidential use, it is subject only to sections 4106 (relating to applicability of local ordinances, regulations and building codes) and 4107 (relating to eminent domain) unless the declaration provides that the entire subpart is applicable.

(b)  Existing cooperatives.--Except as provided in subsection (c), sections 4106, 4107, 4203 (relating to construction and validity of declaration and bylaws), 4219 (relating to master associations), 4220 (relating to merger or consolidation of cooperatives), 4302(a)(1) through (6) and (11) through (17) (relating to powers of association), 4311 (relating to tort and contract liability), 4315 (relating to lien for assessments), 4317 (relating to association records), 4319 (relating to termination of cooperative interest), 4409 (relating to resales of cooperative interests) and 4415 (relating to effect of violations on rights of action), and section 4103 (relating to definitions) to the extent necessary in construing any of those sections, apply to all cooperatives created in this Commonwealth before the effective date of this subpart, but those sections apply only with respect to events and circumstances occurring after the effective date of this subpart and do not invalidate existing provisions of the cooperative documents of those cooperatives. By compliance with the requirements of section 4201 (relating to creation of cooperative ownership), a cooperative created in this Commonwealth before the effective date of this subpart may be made subject to all of the provisions of this subpart, effective as of the date of recordation of the document or documents specified in section 4201, without in any way terminating the cooperative status of the property or in any way affecting any lien or encumbrance on the property, if the terms of such document or documents have been approved by all the persons whose actions would have been required to effect the termination of the cooperative pursuant to its governing documents in effect at the time such approval is given, provided, however, that such action shall not increase the obligations or responsibilities of a declarant, as such and not as a proprietary lessee, without the joinder of the declarant in the document or documents required by section 4201.

(b.1)  Retroactivity.--

(1)  Sections 4103, 4108 (relating to supplemental general principles of law applicable), 4112 (relating to obligation of good faith), 4216 (relating to amendment of declaration), 4217(g) (relating to termination of cooperative ownership), 4302(a)(8)(i) and (9), 4303(a), (b) and (c) (relating to executive board members and officers), 4307 (relating to upkeep of cooperative), 4314 (relating to assessments for common expenses) and 4316 (relating to other liens affecting cooperative), to the extent necessary in construing any of those sections, apply to all cooperatives created in this Commonwealth before the effective date of this subpart, but those sections apply only with respect to events and circumstances occurring after the effective date of this subsection and do not invalidate existing provisions of the cooperative documents of those cooperatives.

(2)  Section 4303(d), to the extent necessary in construing that subsection, applies to all cooperatives created in this Commonwealth before the effective date of this subpart, but the subsection applies only with respect to events and circumstances occurring 180 days after the effective date of this subsection and does not invalidate specific provisions contained in existing provisions of the declaration, bylaws or plats and plans of those cooperatives.

(c)  Units restricted to nonresidential use.--If a cooperative created within this Commonwealth before the effective date of this subpart contains only units restricted to nonresidential use, it is subject only to sections 4106 and 4107 unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of subsection (d), in which case all the sections enumerated in subsection (b) apply to that cooperative from the date such amended declaration is recorded as required for a declaration under section 4201.

(d)  Amendments to declaration and bylaws.--In the case of amendments to the declaration and bylaws of any cooperative created before the effective date of this subpart:

(1)  If the result accomplished by the amendment was permitted by law prior to this subpart, the amendment may be made either in accordance with that law, in which case that law applies to that amendment, or may be made pursuant to this subpart.

(2)  If the result accomplished by the amendment is permitted by this subpart and was not permitted by law prior to this subpart, the amendment may be made pursuant to this subpart.

An amendment to the declaration or bylaws authorized by this subsection to be made under this subpart must be adopted in conformity with applicable law and with the procedures and requirements specified by the declaration and bylaws being amended. If any such amendment grants to any person any rights, powers or privileges permitted by this subpart, all correlative obligations, liabilities and restrictions in this subpart also apply to that person.

(e)  Cooperative interests outside Commonwealth.--This subpart does not apply to cooperative interests located outside this Commonwealth, but the public offering statement provisions (sections 4401 through 4408) apply to all cooperative interests offered within this Commonwealth for which either the contract for disposition is executed by any party within this Commonwealth or the disposition is effectuated within this Commonwealth unless exempt under section 4401(b) (relating to applicability; waiver).

(f)  Liens and security interests.--The enactment of this subpart shall not affect any lien upon a cooperative or any lien upon or security interest in any property of the association or in any cooperative interest if such lien or security interest shall have been perfected prior to the effective date of this subpart.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 added subsec. (b.1).

Cross References.  Section 4102 is referred to in section 4403 of this title.



Section 4103 - Definitions

§ 4103.  Definitions.

Subject to additional definitions contained in subsequent provisions of this subpart which are applicable to specific provisions of this subpart, the following words and phrases when used in this subpart and in the declaration and bylaws shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Affiliate of a declarant."  Any person who controls, is controlled by or is under common control with a declarant.

(1)  A person "controls" a declarant if the person:

(i)  is a general partner, officer, director or employer of the declarant;

(ii)  directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing more than 20% of the voting interest in the declarant;

(iii)  controls in any manner the election of a majority of the directors of the declarant; or

(iv)  has contributed more than 20% of the capital of the declarant.

(2)  A person "is controlled by" a declarant if the declarant:

(i)  is a general partner, officer, director or employer of the person;

(ii)  directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing more than 20% of the voting interest in the person;

(iii)  controls in any manner the election of a majority of the directors of the person; or

(iv)  has contributed more than 20% of the capital of the person.

(3)  Control does not exist if the powers described in paragraph (1) or (2) are held solely as security for an obligation and are not exercised.

"Allocated interests."  The common expense liability and the ownership interest and votes in the association allocated to each cooperative interest.

"Association" or "proprietary lessees' association."  The proprietary lessees' association organized under section 4301 (relating to organization of association).

"Common elements."  All portions of a cooperative other than the units.

"Common expense liability."  The liability for common expenses allocated to each cooperative interest pursuant to section 4207 (relating to allocation of ownership interests, votes and common expense liabilities).

"Common expenses."  Expenditures made by or financial liabilities of the association, together with any allocations to reserves.

"Conversion building."  A building that, at any time before the conversion notice date with respect to a cooperative in which that building is located, was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

"Conversion notice."  The notice to be given to certain tenants or subtenants by the terms of section 4412(a) (relating to cooperatives containing conversion buildings).

"Conversion notice date."  The date on which the notice is placed in the United States mail or is delivered to the unit leased by the recipient, depending upon whether the conversion notice is mailed or hand delivered.

"Cooperative."  Real estate owned by an association, each of whose members is entitled, by virtue of his ownership interest in the association, to exclusive possession of a unit.

"Cooperative interest."  An ownership interest in the association coupled with a possessory interest in a unit under a proprietary lease. For the purposes of this subpart, a declarant is treated as the owner of any cooperative interests or potential cooperative interests to which allocated interests have been allocated pursuant to section 4207 (relating to allocation of ownership interests, votes and common expense liabilities) until that cooperative interest has been created and conveyed to another person.

"Declarant."  Any person or group of persons acting in concert who:

(1)  as part of a common promotional plan, offers to dispose of his or its cooperative interest not previously disposed of; or

(2)  reserves or succeeds to any special declarant right.

"Declaration."  Any instruments, however denominated, that create a cooperative and any amendments to those instruments.

"Development rights."  Any right or combination of rights reserved by a declarant in the declaration to:

(1)  add real estate to a cooperative;

(2)  create units, common elements or limited common elements within a cooperative;

(3)  subdivide units or convert units into common elements; or

(4)  withdraw real estate from a cooperative.

"Dispose" or "disposition."  A voluntary transfer to a purchaser of any legal or equitable interest in a cooperative interest. The term does not include the creation, transfer, satisfaction or release of a security interest.

"Executive board."  The body, regardless of name, designated in the declaration to act on behalf of the association.

"Identifying number."  A symbol or address that identifies only one unit in a cooperative.

"Leasehold cooperative."  A cooperative in which all or a portion of the real estate is subject to a lease, the expiration or termination of which will terminate the cooperative or reduce its size.

"Limited common element."  A portion of the common elements allocated by the declaration or by operation of section 4202(2) or (4) (relating to unit boundaries) for the exclusive use of one or more but fewer than all of the units.

"Limited equity cooperative."  A cooperative whose declaration and bylaws impose a restriction or limitation, in a specified amount or in an amount determined pursuant to a specified formula, upon the consideration that may be paid to the transferor of a cooperative interest. The formula may not include the fair market value of the cooperative interest as a factor in establishing the restriction or limitation.

"Limited equity cooperative association."  An association for a limited equity cooperative.

"Low-income and moderate-income persons."  Persons who are members of households and whose incomes are less than 80% of the median household income in the area which the cooperative is located, as established by the United States Department of Housing and Urban Development or a successor organization, for the smallest geographic area which includes the cooperative and for which such income data is established by such organization.

"Master association."  An organization described in section 4219 (relating to master associations), whether or not it is also an association described in section 4301 (relating to organization of association).

"Offer" or "offering."  Any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a cooperative interest, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation or in any broadcast medium to the general public of a cooperative not located in this Commonwealth is not an offer or offering if the advertisement states that an offer or offering may be made only in compliance with the law of the jurisdiction in which the cooperative is located.

"Original lease termination date."  The date on which the lease or sublease of a residential tenant or subtenant in possession of a unit in a conversion building will expire by the terms of such lease or sublease after taking into account any renewal or extension rights that may have been exercised prior to the conversion notice date.

"Person."  A natural person, corporation, business trust, estate, trust, general or limited partnership, association, joint venture, government, governmental subdivision or agency, other legal or commercial entity or any combination of the foregoing. In the case of a land trust, the term means the beneficiary of the trust rather than the trust or the trustee.

"Proprietary lease."  An agreement with the association pursuant to which a proprietary lessee has a possessory interest in a unit.

"Proprietary lessee."  A person who owns a cooperative interest, other than as security for an obligation, and the declarant with respect to cooperative interests or potential cooperative interests to which allocated interests have been allocated pursuant to section 4207 (relating to allocation of ownership interests, votes and common expense liabilities) until that cooperative interest has been created and conveyed to another person.

"Purchaser."  Any person, other than a declarant or a person in the business of selling cooperative interests for his own account, who, by means of a disposition, acquires or contracts to acquire a cooperative interest other than as security for an obligation.

"Real estate."  Any fee, leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interests which by custom, usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. The term includes parcels with or without upper or lower boundaries and spaces that may be filled with air or water.

"Residential purposes."  Use for dwelling or recreational purposes or both.

"Residential tenant" or "residential subtenant."  A tenant or subtenant, respectively, who is a natural person lawfully occupying real estate for residential use.

"Security interest."  An interest in real or personal property created by contract or conveyance which secures payment or performance of an obligation. The term includes a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, security agreement, assignment of lease or rents intended as security, pledge of an ownership interest in an association and any other consensual lien or title retention contract intended as security for an obligation.

"Special declarant rights."  Rights reserved for the benefit of a declarant to:

(1)  Complete improvements described in the public offering statement (section 4403(a)(2)).

(2)  Exercise any development right (section 4209).

(3)  Maintain sales offices, management offices, signs advertising the cooperative and models (section 4214).

(4)  Use easements through the common elements for the purpose of making improvements within the cooperative or within real estate which may be added to the cooperative (section 4215).

(5)  Make the cooperative part of a larger cooperative or group of cooperatives (section 4220).

(6)  Make the cooperative subject to a master association (section 4219).

(7)  Appoint or remove any officer of the association or any master association or any executive board member during any period of declarant control (section 4303(d)).

"Time share."  A right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with an estate or interest in a cooperative or a specified portion thereof.

"Unit."  A physical portion of the cooperative designated for separate occupancy under a proprietary lease.

Cross References.  Section 4103 is referred to in sections 4102, 4205, 4304, 7302 of this title; section 8401 of Title 53 (Municipalities Generally).



Section 4104 - Variation by agreement

§ 4104.  Variation by agreement.

Except as expressly provided in this subpart, provisions of this subpart may not be varied by agreement, and rights conferred by this subpart may not be waived. A declarant may not act under a power of attorney or use any other device to evade the limitations or prohibitions of this subpart or the declaration.



Section 4105 - Property classification of cooperative interests

§ 4105.  Property classification of cooperative interests.

A cooperative interest shall be deemed to be a separate leasehold interest in real estate for all purposes except as is otherwise provided in section 4321(b) (relating to limited equity cooperatives).

Cross References.  Section 4105 is referred to in section 4321 of this title.



Section 4106 - Applicability of local ordinances, regulations and building codes

§ 4106.  Applicability of local ordinances, regulations and building codes.

A zoning, subdivision, building code or other real estate tax or use law, ordinance or regulation may not prohibit the cooperative form of ownership or impose any requirement upon a cooperative which it would not impose upon a physically identical development under a different form of ownership. Otherwise, no provision of this subpart invalidates or modifies any provision of any zoning, subdivision, building code or other real estate tax or use law, ordinance or regulation except as is otherwise provided in section 4321(f) (relating to limited equity cooperatives).

Cross References.  Section 4106 is referred to in sections 4102, 4321 of this title.



Section 4107 - Eminent domain

§ 4107.  Eminent domain.

(a)  General rule.--If a unit is acquired by eminent domain or if part of a unit is acquired by eminent domain leaving the proprietary lessee with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the proprietary lessee for the value of his cooperative interest. Upon acquisition of all of a unit by eminent domain, unless the decree otherwise provides, that cooperative interest's allocated interests are automatically reallocated to the remaining cooperative interests in proportion to the respective allocated interests of those cooperative interests before the taking, and the association shall promptly prepare, execute and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b)  Acquisition of part of a unit.--Except as provided in subsection (a), if part of a unit is acquired by eminent domain, the award must compensate the proprietary lessee for the reduction in value of his cooperative interest. Upon acquisition, unless the decree otherwise provides:

(1)  That cooperative interest's allocated interests are reduced in proportion to the reduction in the size of the unit or on any other basis specified in the declaration.

(2)  The portion of the allocated interests divested from the cooperative interest of which the partially acquired unit is a part are automatically reallocated to that cooperative interest and the remaining units in proportion to the respective allocated interests of those cooperative interests before the taking, with the cooperative interest of which the partially acquired unit is a part participating in the reallocation on the basis of its reduced allocated interests.

(c)  Acquisition of part of common elements.--If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the proprietary lessees of the units to which that limited common element was allocated at the time of acquisition.

(d)  Recording court decree.--The court decree shall be recorded in every county in which any portion of the cooperative is located.

Cross References.  Section 4107 is referred to in sections 4102, 4206, 4209, 4216, 4217, 4313 of this title.



Section 4108 - Supplemental general principles of law applicable

§ 4108.  Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and nonprofit corporations and unincorporated associations, the law of real property and the law relative to the capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance or other validating or invalidating cause supplement the provisions of this subpart, except to the extent inconsistent with this subpart.

Cross References.  Section 4108 is referred to in section 4102 of this title.



Section 4109 - Construction against implicit repeal

§ 4109.  Construction against implicit repeal.

This subpart being a general statute intended as a unified coverage of its subject matter, no part of it shall be construed to be repealed by subsequent legislation if that construction can reasonably be avoided.



Section 4110 - Uniformity of application and construction

§ 4110.  Uniformity of application and construction.

This subpart shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this subpart among states enacting it.



Section 4111 - Unconscionable agreement or term of contract

§ 4111.  Unconscionable agreement or term of contract.

(a)  Powers of court.--The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may:

(1)  refuse to enforce the contract;

(2)  enforce the remainder of the contract without the unconscionable clause; or

(3)  limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b)  Parties may present evidence.--Whenever it is claimed or appears to the court that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to:

(1)  The commercial setting of the negotiations.

(2)  Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect his interests by reason of physical or mental infirmity, illiteracy or inability to understand the language of the agreement or similar factors.

(3)  The effect and purpose of the contract or clause.

(4)  If a sale, any gross disparity at the time of contracting between the amount charged for the cooperative interest and the value of the cooperative interest measured by the price at which similar cooperative interests were readily obtainable in similar transactions, but a disparity between the contract price and the value of the cooperative interest measured by the price at which similar cooperative interests were readily obtainable in similar transactions does not, of itself, render the contract unconscionable.



Section 4112 - Obligation of good faith

§ 4112.  Obligation of good faith.

Every contract or duty governed by this subpart imposes an obligation of good faith in its performance or enforcement.

Cross References.  Section 4112 is referred to in section 4102 of this title.



Section 4113 - Remedies to be liberally administered

§ 4113.  Remedies to be liberally administered.

(a)  General rule.--The remedies provided by this subpart shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special or punitive damages may not be awarded except as specifically provided in this subpart or by other rule of law.

(b)  Judicial enforcement of rights and obligations.--Any right or obligation declared by this subpart is enforceable by judicial proceeding.






Chapter 42 - Creation, Alteration and Termination of Cooperatives

Section 4201 - Creation of cooperative ownership

CHAPTER 42

CREATION, ALTERATION AND TERMINATION

OF COOPERATIVES

Sec.

4201.  Creation of cooperative ownership.

4202.  Unit boundaries.

4203.  Construction and validity of declaration and bylaws.

4204.  Description of units.

4205.  Contents of declaration.

4206.  Leasehold cooperatives.

4207.  Allocation of ownership interests, votes and common expense liabilities.

4208.  Limited common elements.

4209.  Exercise of development rights.

4210.  Alterations of units.

4211.  Relocation of boundaries between adjoining units.

4212.  Subdivision of units.

4213.  Easement for encroachments.

4214.  Declarant's office, models and signs.

4215.  Easement rights.

4216.  Amendment of declaration.

4217.  Termination of cooperative ownership.

4218.  Rights of secured lenders and secured creditors.

4219.  Master associations.

4220.  Merger or consolidation of cooperatives.

4221.  Method for transferring a cooperative interest.

Enactment.  Chapter 42 was added December 18, 1992, P.L.1426, No.176, effective in 60 days.

§ 4201.  Creation of cooperative ownership.

(a)  General rule.--A cooperative may be created pursuant to this subpart only by either of the following:

(1)  Recording a declaration executed in the same manner as a deed and subsequently recording an instrument that conveys or leases to the association the real estate that is to be included in the cooperative, which conveyance or lease is subject to the declaration.

(2)  Recording an instrument conveying or leasing to the association the real estate to be included in the cooperative, which instrument also includes all provisions required to be in a declaration by section 4205 (relating to contents of declaration) and which instrument shall then be deemed to be a declaration for all purposes of this subpart.

(b)  Execution of instrument.--The instrument by which the conveyance or lease to the association of the real estate to be in the cooperative is to be effected shall be executed and acknowledged by the association as well as by all persons having an interest in the real estate to be included in the cooperative and whose interest is being conveyed to or subjected to a lease in favor of the association.

(c)  Recording instruments.--The declaration and any separate instrument of conveyance or lease of the real estate to the association must be recorded in every county in which any portion of the cooperative is located and must be indexed in the grantee's index in the name of the cooperative and the association and in the grantor's index in the name of every person executing the declaration and such separate instrument.

Cross References.  Section 4201 is referred to in sections 4102, 4301 of this title.



Section 4202 - Unit boundaries

§ 4202.  Unit boundaries.

Except as provided by the declaration:

(1)  If walls, floors or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors or ceilings are a part of the common elements.

(2)  If any chute, flue, duct, wire, conduit, bearing wall, bearing column or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements.

(3)  Subject to the provisions of paragraph (2), all spaces, interior partitions and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(4)  Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

Cross References.  Section 4202 is referred to in sections 4103, 4205, 4208, 4302 of this title.



Section 4203 - Construction and validity of declaration and bylaws

§ 4203.  Construction and validity of declaration and bylaws.

(a)  Provisions severable.--All provisions of the declaration and bylaws are severable.

(b)  Application of rule against perpetuities.--The rule against perpetuities may not be applied to defeat any provision of the declaration, bylaws or rules and regulations adopted pursuant to section 4302(a)(1) (relating to powers of association).

(c)  Conflict between declaration and bylaws.--In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this subpart.

(d)  Effect of noncompliance on title to unit.--Title to a cooperative interest is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this subpart. Whether a substantial failure impairs marketability is not affected by this subpart.

Cross References.  Section 4203 is referred to in section 4102 of this title.



Section 4204 - Description of units

§ 4204.  Description of units.

A description of a unit which sets forth the name of the cooperative, the recording data for the declaration, the county or counties in which the cooperative is located and the identifying number of the unit is a legally sufficient description of that unit and all rights, obligations and interests appurtenant to that unit which were created by the declaration or bylaws. Proprietary leases and memoranda or short forms thereof as well as all instruments of transfer of cooperative interests and all instruments creating security interests in cooperative interests may be recorded in the same records as are maintained by the recorder for the recording of like instruments and, if recorded, shall be indexed by the recorder in the same manner as like instruments are recorded.

Cross References.  Section 4204 is referred to in section 4221 of this title.



Section 4205 - Contents of declaration

§ 4205.  Contents of declaration.

(a)  General rule.--The declaration for a cooperative must contain:

(1)  The name of the cooperative, which must include the word "cooperative" or be followed by the words "a cooperative" and the name of the association.

(2)  The name of every county in which any part of the cooperative is situated.

(3)  A legally sufficient description of the real estate included in the cooperative.

(4)  A statement of the maximum number of units which the declarant reserves the right to create.

(5)  A description of each unit created by the declaration, either by reference to plats and plans that are included in or attached to the declaration or by a verbal description which shall include each unit's identifying number, its size or number of rooms and its location within a building if it is within a building containing more than one unit.

(6)  A description of any limited common elements, other than those specified in section 4202(2) and (4) (relating to unit boundaries).

(7)  A description of any real estate, except real estate subject to development rights, which may be allocated subsequently as limited common elements, other than limited common elements specified in section 4202(2) and (4), together with a statement that they may be so allocated and a description of the method by which the allocations are to be made.

(8)  A description of any development rights (section 4103) and other special declarant rights (section 4103) reserved by the declarant.

(9)  An allocation to each cooperative interest of the allocated interests in the manner described in section 4207 (relating to allocation of ownership interests, votes and common expense liabilities).

(10)  Any restrictions on:

(i)  Use and occupancy of the units.

(ii)  Alienation or encumbering of the cooperative interests.

(iii)  The amount for which a cooperative interest may be sold or the amount that may be received by a proprietary lessee upon sale, condemnation or casualty loss to the unit or the cooperative or termination of the cooperative.

(11)  The recording data for recorded encumbrances, easements and licenses appurtenant to or included in the cooperative or to which any portion of the cooperative is or may become subject.

(12)  If all or any of the units are or may be owned in time-share estates, which units may be owned in time-share estates and the maximum number of time-share estates that may be created in the cooperative, it being intended that time-share estates shall not be permitted except if and to the extent expressly authorized by the declaration.

(13)  All matters required by sections 4206 (relating to leasehold cooperatives), 4207 (relating to allocation of ownership interests, votes and common expense liabilities), 4208 (relating to limited common elements), 4214 (relating to declarant's office, models and signs) and 4303(d) (relating to executive board members and officers).

(14)  Any items required to be included in all proprietary leases for the cooperative.

(b)  Reservation of development rights.--The declaration for a cooperative wherein development rights (section 4103) are reserved by the declarant must also contain:

(1)  A statement of the time limit, not exceeding seven years after the recording of the declaration, when all development rights will lapse, together with a statement of any circumstances that will terminate the development rights before the expiration of the time limit.

(2)  A statement of any limitations on any development rights, other than limitations created by or imposed pursuant to law, or else a statement that there are no such limitations.

(3)  A statement of the extent to which the allocated interests may be increased or decreased by the exercise of development rights, including the formulas to be used for those reallocations.

(4)  Legally sufficient descriptions of the real estate to which each of the development rights applies.

(5)  If development rights may be exercised with respect to different portions of any real estate subject to development rights at different times, a statement to that effect together with:

(i)  either a statement fixing the boundaries of those portions and regulating the order in which they may be subjected to the exercise of such development rights or a statement that no assurances are made in those regards; and

(ii)  a statement as to whether, if development rights are exercised with respect to any portion of real estate, any development rights with respect to all or any particular portion of that or any other real estate must be exercised.

(6)  A statement of:

(i)  the maximum number of units that may be created within any real estate subject to development rights or within any portion of such real estate, the boundaries of which are fixed pursuant to paragraph (5);

(ii)  how many of those units will be restricted exclusively to residential use; and

(iii)  the maximum number of units per acre or per specified volume of space that may be created within any portions the boundaries of which are not fixed pursuant to paragraph (5).

(7)  If any of the units that may be built within any real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of such real estate, of the maximum percentage of the real estate areas or volumes of space and the maximum percentage of the floor areas or volumes of space of all units that may be created therein that are not restricted exclusively to residential use.

(8)  A statement of the extent to which any buildings and units that may be erected upon each portion of the real estate subject to development rights will be compatible with the other buildings and units in the cooperative in terms of architectural style, quality of construction, principal materials employed in construction and size or a statement that no assurances are made in those regards.

(9)  A statement that all restrictions in the declaration as described in subsection (a)(10) will apply to units created within any real estate subject to development rights or a statement of any differentiations that may be made as to those units.

(10)  General descriptions of all other improvements and limited common elements that may be made or created upon or within each portion of the real estate subject to development rights or a statement that no assurances are made in that regard.

(11)  A statement of any limitations as to the locations of any buildings or other improvements that may be made within real estate subject to development rights or a statement that no assurances are made in that regard.

(12)  A statement that any limited common elements created within any real estate subject to development rights will be of the same general types and sizes as those limited common elements within other parts of the cooperative or a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(13)  A statement that the proportion of limited common elements to units created within real estate subject to development rights will be approximately equal to the proportion existing within other parts of the cooperative or a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(14)  A statement of the extent to which any assurances made in the declaration regarding real estate subject to development rights pursuant to paragraphs (5) through (13) apply in the event any development rights are not exercised.

(15)  A statement of any other conditions upon or limitations under which the development rights reserved by the declarant may be exercised or will lapse.

(c)  Additional matters permitted.--The declaration may contain any other matters the declarant deems appropriate.

Cross References.  Section 4205 is referred to in sections 4201, 4206, 4208, 4209, 4217, 4219, 4220, 4409, 4418 of this title.



Section 4206 - Leasehold cooperatives

§ 4206.  Leasehold cooperatives.

(a)  Recording lease and contents of declaration.--Any lease the expiration or termination of which may terminate the cooperative or reduce its size shall be recorded in the same county or counties where the declaration is recorded. The declaration for any leasehold cooperative shall state in addition to the applicable provisions of section 4205 (relating to contents of declaration):

(1)  The recording data for the lease.

(2)  The date on which the lease is scheduled to expire.

(3)  A legally sufficient description of the real estate subject to the lease.

(4)  Any rights of the proprietary lessees to redeem the reversion and the manner whereby those rights may be exercised or a statement that they do not have such rights.

(5)  Any rights of the proprietary lessees to remove any improvements within a reasonable time after the expiration or termination of the lease or a statement that they do not have those rights.

(6)  Any rights of the proprietary lessees to renew the lease and the conditions of any renewal or a statement that they do not have those rights.

(b)  Merger of leasehold and fee simple interests.--Acquisition of the leasehold interest of any proprietary lessee by the owner of fee simple title to the real estate that is subject to a lease, the expiration or termination of which may limit the cooperative or reduce its size, does not merge the leasehold and fee simple interests unless such owner also acquires the leasehold interests of all proprietary lessees in the leasehold cooperative and all security interests in all such proprietary leases.

(c)  Reallocation of interests if number of units reduced.--If the expiration or termination of a lease decreases the number of units in a cooperative, the allocated interests shall be reallocated in accordance with section 4107(a) (relating to eminent domain) as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed and recorded by the association.

Cross References.  Section 4206 is referred to in sections 4205, 4209, 4216, 4403 of this title.



Section 4207 - Allocation of ownership interests, votes and common expense liabilities

§ 4207.  Allocation of ownership interests, votes and common expense liabilities.

(a)  General rule.--The declaration shall allocate an ownership interest in the association and a portion of the votes in the association to each cooperative interest in the cooperative and shall state the formulas used to establish those allocations. Those allocations may not discriminate in favor of cooperative interests owned by the declarant or an affiliate of the declarant. Such formulas may take into account unusual attributes of identified units if the formulas state how the deviation from the normal rule applies to such units.

(b)  Addition or withdrawal of units.--If units may be added to or withdrawn from the cooperative, the declaration must state the formulas to be used to reallocate the allocated interests among all cooperative interests included in the cooperative after the addition or withdrawal.

(c)  Votes.--The declaration may provide:

(1)  That different allocations of votes shall be made to the cooperative interests on particular matters specified in the declaration.

(2)  For cumulative voting only for the purpose of electing members of the executive board.

(3)  For class voting on specified issues affecting the class if necessary to protect valid interests of the class.

A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this subpart, nor may cooperative interests constitute a class because they are owned by a declarant.

(d)  Calculations for undivided interests.--Except for minor variations due to rounding, the sum of the common expense liabilities allocated at any time to all the cooperative interests must equal one if stated as a fraction or 100% if stated as a percentage. In the event of a discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(e)  Transfer without possessory interest void.--Any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of the ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

Cross References.  Section 4207 is referred to in sections 4103, 4205, 4314 of this title.



Section 4208 - Limited common elements

§ 4208.  Limited common elements.

(a)  Allocation.--Except for the limited common elements described in section 4202(2) and (4) (relating to unit boundaries), the declaration shall specify to which unit or units each limited common element is allocated. The allocation may not be altered without the consent of the proprietary lessees whose units are affected.

(b)  Reallocation.--Subject to any provisions of the declaration, a limited common element may be reallocated by any amendment to the declaration executed by the proprietary lessees between or among whose units the reallocation is made. The persons executing the amendment to the declaration shall provide a copy thereof to the association which shall record it. The amendment shall be recorded in the names of the parties and the cooperative.

(c)  Common elements not previously allocated.--A common element not previously allocated as a limited common element may not be so allocated except pursuant to provisions in the declaration made in accordance with section 4205(a)(7) (relating to contents of declaration). The allocation shall be made by amendments to the declaration which shall be recorded by the association in the name of the cooperative.

Cross References.  Section 4208 is referred to in sections 4205, 4209, 4216 of this title.



Section 4209 - Exercise of development rights

§ 4209.  Exercise of development rights.

(a)  General rule.--To exercise any development right reserved under section 4205(a)(8) (relating to contents of declaration), the declarant shall prepare, execute and record an amendment to the declaration (section 4216). If the exercise of such development rights causes real estate to be added to a cooperative or withdrawn from a cooperative, the amendment to the declaration shall either convey or refer to the instrument conveying the real estate so added or withdrawn and shall contain a legally sufficient description of the real estate. The amendment to the declaration must also assign an identifying number to each new unit created, if appropriate, and reallocate the allocated interests among all cooperative interests. The amendment must also describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by section 4208 (relating to limited common elements).

(b)  Reservation of development rights.--Development rights may be reserved within any real estate added to the cooperative if the amendment adding that real estate includes all matters required by section 4205 or 4206 (relating to leasehold cooperatives), as the case may be. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to section 4205(b)(1).

(c)  Subdivision or conversion of unit.--Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements or both:

(1)  If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of the cooperative interest of which that unit is a part among the other cooperative interests as if that unit had been taken by eminent domain (section 4107).

(2)  If the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the cooperative interests created by the subdivision in any reasonable manner prescribed by the declarant.

(d)  Withdrawal of real estate.--If the declaration provides, pursuant to section 4205(a)(8), that all or a portion of the real estate is subject to the development right of withdrawal:

(1)  If all of the real estate is subject to withdrawal and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a cooperative interest has been conveyed to a purchaser.

(2)  If a portion or portions are subject to withdrawal, no portion may be withdrawn after a cooperative interest in the portion has been conveyed to a purchaser.

Cross References.  Section 4209 is referred to in sections 4103, 4216, 4302, 4417 of this title.



Section 4210 - Alterations of units

§ 4210.  Alterations of units.

Subject to the provisions of the declaration, section 4321(c) (relating to limited equity cooperatives) and other provisions of law, a proprietary lessee:

(1)  May make any improvements or alterations to his unit that do not impair the structural integrity or mechanical systems or lessen support of any portion of the cooperative.

(2)  May not change the common elements or the exterior appearance of a unit without permission of the association.

(3)  After acquiring a cooperative interest of which an adjoining unit or an adjoining part of an adjoining unit is a part, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the cooperative. Removal of partitions or creation of apertures under this paragraph is not an alteration of boundaries.

Cross References.  Section 4210 is referred to in sections 4321, 4417 of this title.



Section 4211 - Relocation of boundaries between adjoining units

§ 4211.  Relocation of boundaries between adjoining units.

(a)  General rule.--Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be reallocated by an amendment to the declaration upon application to the association by the proprietary lessees of those units. If the proprietary lessees of the adjoining units have specified a reallocation between their cooperative interests of their common interests, votes in the association and common expense liabilities, the application must state the proposed reallocations. Unless the executive board determines within 30 days that the reallocations are unreasonable or are inconsistent with any restrictions on such reallocation that may be set forth in the declaration, the association shall prepare and record an amendment to the declaration that identifies the units involved, states the reallocations and shows or describes, by plans or otherwise, the altered boundaries between adjoining units and any changes in their sizes and identifying numbers.

(b)  Execution and recording of amendment.--The amendment to the declaration shall be executed by the proprietary lessees whose units are being changed and by the association and upon recordation shall be indexed in the name of both lessees as well as the association in the grantor and grantee indexes. The amendment shall be prepared and recorded at the expense of the proprietary lessees of the units involved.

Cross References.  Section 4211 is referred to in sections 4216, 4417 of this title.



Section 4212 - Subdivision of units

§ 4212.  Subdivision of units.

(a)  General rule.--Subject to the provisions of the declaration and other provisions of law, a unit may be subdivided into two or more units by an amendment to the declaration upon application to the association by the proprietary lessee of the unit to be subdivided. If the proprietary lessee of such unit has specified a reallocation between the newly created units' cooperative interests of their common interests, votes in the association and common expense liabilities, the application must state the proposed reallocations. Unless the executive board determines within 30 days that the reallocations are unreasonable or are inconsistent with any restrictions on such reallocation that may be set forth in the declaration, the association shall prepare and record an amendment to the declaration that identifies the newly created units, states the reallocation and shows or describes, by plans or otherwise, the boundaries of the newly created units and their sizes and identifying numbers.

(b)  Execution and recording of amendment.--The amendment to the declaration shall be executed by the proprietary lessee whose unit is being subdivided and by the association and upon recordation shall be indexed in the name of the proprietary lessee as well as the association in the grantor and grantee indexes. The amendment shall be prepared and recorded at the expense of the proprietary lessee of the unit being subdivided.

Cross References.  Section 4212 is referred to in sections 4216, 4417 of this title.



Section 4213 - Easement for encroachments

§ 4213.  Easement for encroachments.

To the extent that any unit or common element encroaches on any other unit or common element, a valid easement for the encroachment exists. The easement does not relieve a proprietary lessee of liability in case of willful misconduct nor relieve a declarant or any other person of liability for failure to adhere to any representation in the public offering statement.



Section 4214 - Declarant's office, models and signs

§ 4214.  Declarant's office, models and signs.

A declarant may maintain sales or rental offices, management offices and models in units or on common elements otherwise restricted to residential use only if the declaration so provides and specifies the right of the declarant with regard to the number, size, location and relocation thereof. The use of any such sales or rental offices, management offices and models by the declarant shall be confined to the sale, rental or management of units in the cooperative where such units are located. Any sales or rental office, management office or model not designated a unit by the declaration is a common element, and, if a declarant ceases to have an ownership interest in the association, he ceases to have any rights with regard thereto unless such office or model is removed promptly from the cooperative in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs in his units and on the common elements advertising the cooperative owned by the declarant for sale or lease.

Cross References.  Section 4214 is referred to in sections 4103, 4205, 4304, 4417 of this title.



Section 4215 - Easement rights

§ 4215.  Easement rights.

Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights, whether arising under this subpart or reserved in the declaration.

Cross References.  Section 4215 is referred to in sections 4103, 4417 of this title.



Section 4216 - Amendment of declaration

§ 4216.  Amendment of declaration.

(a)  Number of votes required.--Except in cases of amendments that may be executed by a declarant under section 4209 (relating to exercise of development rights), the association under section 4107 (relating to eminent domain), 4206(c) (relating to leasehold cooperatives), 4208(c) (relating to limited common elements), 4211(a) (relating to relocation of boundaries between adjoining units) or 4212 (relating to subdivision of units), the executive board of the association under subsection (f) or certain proprietary lessees under section 4208(b), 4211(a), 4212(b) or 4217(b) (relating to termination of cooperative ownership), and except as limited by subsection (d) and section 4218 (relating to rights of secured lenders and secured creditors), the declaration may be amended only by vote or agreement of proprietary lessees of cooperative interests to which at least 67% of the votes in the association are allocated or any larger majority the declaration specifies. The declaration may specify a smaller number only if all of the units are restricted exclusively to nonresidential use.

(b)  Limitation of action to challenge amendment.--No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than six months after the amendment is recorded.

(c)  Recording amendment.--Every amendment to the declaration must be recorded in every county in which any portion of the cooperative is located in the same records as are maintained for the recording of deeds of real property and is effective only upon recordation. In cases where the amendment is executed by the association, it shall be indexed in the name of the cooperative and the association in both the grantor and the grantee index. In cases where the amendment is executed by the declarant or one or more proprietary lessees, it shall be indexed in the grantee's index in the name of the cooperative and the association and in the grantor's index in the name of the declarant or proprietary lessee or lessees, as well as in the name of the association.

(d)  Restrictions on amendments.--Except to the extent expressly permitted or required by the provisions of this subpart, no amendment may create or increase special declarant rights in the absence of the unanimous consent of the proprietary lessees nor may any amendment otherwise duly adopted:

(1)  Change the boundaries of any unit without the approval of the proprietary lessee of such unit.

(2)  Change the allocated interests of a cooperative interest without the approval of the proprietary lessee who owns such cooperative interest.

(3)  Change the uses to which any unit is restricted without the approval of the proprietary lessee of such unit.

(e)  Officer authorized to execute amendment.--Amendments to the declaration required by this subpart to be recorded by the association shall be prepared, executed, recorded and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f)  Corrective amendments.--Except as otherwise provided in the declaration, if any amendment to the declaration is necessary in the judgment of the executive board to cure any ambiguity or to correct or supplement any provision of the declaration that is defective, missing or inconsistent with any other provision thereof or with this subpart or if an amendment is necessary in the judgment of the executive board to conform to the requirements of any agency or entity that has established national or regional standards with respect to loans secured by mortgages or deeds of trust on units in cooperative projects (such as the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation), to comply with any statute, regulation, code or ordinance applicable to the cooperative or association, or to make a reasonable accommodation or permit a reasonable modification in favor of handicapped, as may be defined by prevailing Federal or State laws or regulations applicable to the association, unit owners, residents or employees, then, at any time and from time to time, the executive board may at its discretion effect an appropriate corrective amendment without the approval of the proprietary lessees or the holders of any liens on all or any part of the cooperative, upon receipt by the executive board of an opinion from independent legal counsel to the effect that the proposed amendment is permitted by the terms of this subsection.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 amended subsecs. (a) and (f).

Cross References.  Section 4216 is referred to in sections 4102, 4209, 4303 of this title.



Section 4217 - Termination of cooperative ownership

§ 4217.  Termination of cooperative ownership.

(a)  Number of votes required.--Except:

(1)  in the case of the taking of all of the units by eminent domain (section 4107);

(2)  in the case of foreclosure of a security interest against the entire cooperative which has priority over the declaration or which is subordinate to a declaration that expressly provides that the holder of the security interest has the right to terminate the cooperative when the foreclosure of the security interest has been consummated; or

(3)  in the case of the expiration or termination of a lease which has priority over the declaration (unless a contrary intent is expressly stated in the lease);

cooperative ownership may be terminated only at a meeting of the association and by the vote, in person or by proxy, of proprietary lessees of cooperative interests to which at least 80% of the votes in the association are allocated or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the cooperative are restricted exclusively to nonresidential uses.

(b)  Execution and recording of termination agreement.--An agreement to terminate must be evidenced by the execution of a termination agreement or ratifications thereof, in the same manner as a deed, by the requisite number of proprietary lessees. The termination agreement must specify the date it was first executed or ratified by a proprietary lessee. If, pursuant to a termination agreement, the real estate in the cooperative is to be sold following termination, the termination agreement must set forth the terms of the sale. The termination agreement will become null and void unless it is recorded on or before the earlier of:

(1)  The expiration of the year from the date and all ratifications thereof it was first executed and ratified by a proprietary lessee.

(2)  Such date as shall be specified in the termination agreement.

A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the cooperative is situated in the same records as are maintained for the recording of deeds of real property and indexed in the name of the cooperative and the association in both the grantor index and the grantee index. A termination agreement is effective only upon recordation.

(c)  Status if real estate sold.--The association, on behalf of the proprietary lessees, may contract for the sale of real estate in the cooperative, but the contract is not binding until approved pursuant to subsections (a) and (b). Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Except to the extent that any provisions in the declaration limit the amount that may be received by a proprietary lessee upon termination (section 4205(a)(10)), proceeds of the sale must be distributed to holders of liens against the association, against the cooperative interests and to proprietary lessees, all as their interests may appear, in accordance with subsections (d) and (e) with proprietary lessees being entitled to receive the entire balance of the association's assets, after payment of all such lienholders, pursuant to subsection (e), except that, in the case of a limited equity cooperative with a declaration of the type described in section 4321(e) (relating to limited equity cooperatives), the provisions of that section shall govern. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each proprietary lessee and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit. During the period of that occupancy, each proprietary lessee and his successors in interest remain liable for all assessments and other obligations imposed on proprietary lessees by this subpart or the declaration.

(d)  Priority of liens.--Following termination of the cooperative, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for proprietary lessees and holders of liens against the association and the cooperative interests as their interests may appear. The declaration may provide that all creditors of the association have priority over any interests of proprietary lessees and creditors of proprietary lessees. In that event, following termination, creditors of the association holding liens on the cooperative which were perfected before termination may enforce their liens in the same manner as any lienholder, and any other creditor of the association is to be treated as if he had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1)  The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each cooperative interest as of the date the lien was perfected.

(2)  Any other creditor of the association is to be treated upon termination as if he had perfected a lien against the cooperative interests immediately before termination.

(3)  The amount of the lien of an association's creditor described in paragraphs (1) and (2) against each of the cooperative interests must be proportionate to the ratio which that cooperative interest's common expense liability bears to the common expense liability of all of the cooperative interests.

(4)  The one lien, unless the declaration designates a greater number, against each proprietary lessee which was perfected prior to any other liens against the proprietary lessee and before termination continues as a lien against the proprietary lessee's cooperative interest as of the date the lien was perfected.

(5)  Any other creditor of a proprietary lessee is to be treated upon termination as if he had perfected a lien against that proprietary lessee immediately before termination.

(6)  The assets of the association shall be distributed to all proprietary lessees and all lienholders against their cooperative interests as their interests may appear in the order described in paragraphs (1) through (5), and creditors of the association are not entitled to payment from any proprietary lessee in excess of the amount of the creditor's lien against that proprietary lessee's cooperative interest. Regardless of the priority given to creditors of the association, no proprietary lessee shall have any personal liability to a creditor of the association beyond such proprietary lessee's cooperative interest.

(e)  Valuation of proprietary lessee's interest.--The declaration may provide that the respective interests of proprietary lessees referred to in subsections (c) and (d) are the fair market values of the cooperative interests as of a date no earlier than six months prior to the termination as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the proprietary lessees at least 30 days prior to a meeting of the association at which meeting the appraisal will be deemed approved unless it is rejected by vote, in person or by proxy, of proprietary lessees holding more than 50% of the votes in the association. If the declaration provides for such an appraisal procedure, the proportion of any proprietary lessee's interest to that of all proprietary lessees is determined by dividing the fair market value of that proprietary lessee's cooperative interest by the total fair market values of all the cooperative interests. If the declaration does not provide for such an appraisal procedure or if the appraisal is rejected by the requisite number of votes in the association, the interests of all proprietary lessees are their respective ownership interests in the association immediately before the termination. If the declaration provides for an appraisal procedure, there shall be no vote taken among the proprietary lessees as to whether or not the cooperative form of ownership should be terminated until after the vote is first taken as to whether or not the appraisal should be approved.

(f)  Termination by successor in title.--In the case of a foreclosure of a lien against the entire cooperative or in the case of the expiration or termination of a lease which has priority over the declaration, the successor in title shall have the right to terminate the cooperative.

(g)  Ineffectiveness of termination provision.--In the case of a declaration that contains no provision expressly providing for a means of terminating the cooperative other than a provision providing for a self-executing termination upon a specific date or upon the expiration of a specific time period, such termination provision shall be deemed ineffective if no earlier than five years before the date the cooperative would otherwise be terminated the owners of at least 80% of the units in the cooperative vote that the self-executing termination provision shall be annulled, in which event the self-executing termination provision shall have no force or effect.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 added subsec. (g).

Cross References.  Section 4217 is referred to in sections 4102, 4216, 4301, 4303, 4312, 4313, 4318, 4321 of this title.



Section 4218 - Rights of secured lenders and secured creditors

§ 4218.  Rights of secured lenders and secured creditors.

(a)  Secured lender approval.--The declaration may provide that all or a specified number or percentage of secured creditors of the association or lenders holding security interests encumbering the cooperative interests approve specified actions of the proprietary lessees of the association as a condition to the effectiveness of those actions, and the declaration may provide for procedures that will enable such lenders to have their approval rights recognized by the executive board, but no requirement for approval may operate to:

(1)  Deny or delegate control over the general administrative affairs of the association by the proprietary lessees or the executive board.

(2)  Prevent the association or the executive board from commencing, intervening in or settling any litigation or proceeding.

(3)  Receive and distribute any insurance proceeds except pursuant to section 4313 (relating to insurance).

(b)  Secured lender approval procedures.--If the declaration requires mortgagees or beneficiaries of deeds of trust encumbering the units to approve specified actions of the proprietary lessees or the association as a condition to the effectiveness of those actions, then the executive board will provide the lender with written notice of the specified action proposed to be taken, together with a request for the secured lender to approve or disapprove the actions specified. If the notice to the secured lender, issued in accordance with the procedures set forth in this subsection, states that the secured lender will be deemed to have approved the actions specified in the written notice if it does not respond to the request within 45 days and the secured lender does not respond in writing within 45 days, then the secured lender will be deemed for all purposes to have approved the action specified in the notice. Written notice to the secured lender shall be given by certified, registered or first-class mail, evidenced by a United States Postal Service certificate of mailing, postage prepaid, at the address provided by the secured lender or, in the absence thereof, at the address of the secured lender endorsed on any mortgage or deed of trust of record and at the address to which the unit owner mails any periodic payment paid to the secured lender. The notice to the secured lender shall include a statement of the specified action, a copy of the full text of any proposed amendment and a form prepared by the association upon which the secured lender may indicate its approval or rejection of the specified action or amendment.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

Cross References.  Section 4218 is referred to in section 4216 of this title.



Section 4219 - Master associations

§ 4219.  Master associations.

(a)  General rule.--If the declaration provides that any of the powers described in section 4302 (relating to powers of association) are to be exercised by or may be delegated to a profit or nonprofit corporation or unincorporated association (a "master association") which exercises those or other powers on behalf of one or more cooperatives, condominiums, homeowners associations or any combination of the foregoing or for the benefit of the proprietary lessees of one or more cooperatives, unit owners of one or more condominiums, members of one or more homeowners associations or some combination of the foregoing, all provisions of this subpart applicable to associations apply to any such corporation or unincorporated association insofar as such association is acting on behalf of one or more cooperatives, except as modified by this section.

(b)  Exercise of powers of association.--Unless a master association is acting in the capacity of an association described in section 4301 (relating to organization of association), it may exercise the powers set forth in section 4302 only to the extent expressly permitted in the declarations of the cooperatives which are part of the master association or expressly described in the delegations of power from those cooperatives to the master association.

(c)  Liability for exercise of delegated powers.--If the declaration of any cooperative provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts of omissions of the master association with respect to those powers following delegation. The officers and members of the governing board of the master association are subject to liability to the cooperative association whose powers are delegated thereto and the proprietary lessees of such cooperative on the same basis as officers and executive board members of such cooperative immediately before such delegation of power.

(d)  Rights and liabilities of proprietary lessees.--The rights and responsibilities of proprietary lessees with respect to the association set forth in sections 4303 (relating to executive board members and officers), 4308 (relating to meetings), 4309 (relating to quorums), 4310 (relating to voting; proxies), 4312 (relating to conveyance or encumbrance of cooperative) and 4320 (relating to declarant delivery of items to association) apply in the conduct of the affairs of a master association only to those persons who elect the board of a master association, whether or not those persons are otherwise proprietary lessees within the meaning of this subpart.

(e)  Election of executive board.--Notwithstanding the provisions of section 4303(f) with respect to the election of the executive board of an association by all proprietary lessees after the period of declarant control ends and even if a master association is also an association described in section 4301, the certificate of incorporation or other instrument creating the master association and the declaration of each cooperative, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1)  All proprietary lessees of all cooperatives subject to the master association may elect all members of that executive board.

(2)  All members of the executive boards of all cooperatives subject to the master association may elect all members of that executive board.

(3)  All proprietary lessees of each cooperative subject to the master association may elect specified members of the executive board.

(4)  All members of the executive boards of each cooperative subject to the master association may elect specified members of that executive board.

(f)  When section applicable to cooperative.--The provisions of this section shall apply to a cooperative if and when:

(1)  there occurs either a date specified in the declaration or any amendment thereto from and after which this section shall apply to the cooperative;

(2)  there occurs an event or action that the declaration or any amendment thereto states shall cause this section to become applicable, and the association causes to be recorded an instrument duly executed by the president of the association stating that:

(i)  such event or action has occurred and the date of such occurrence, thereby causing this section to become applicable to the cooperative; and

(ii)  that a copy of such instrument has been sent to all proprietary lessees; or

(3)  the declarant executes and records an instrument stating that this section shall thereafter apply to the cooperative and that a copy of the instrument has been sent to the executive board and all proprietary lessees. Paragraph (3) shall be applicable only if the declarant expressly reserved in the declaration, pursuant to section 4205(a)(8) (relating to contents of declaration), the special declarant right to make this section applicable to the cooperative and only if the instrument exercising such right is recorded during the time period allowed for the exercise of such right.

(g)  When executive board not required.--If all of the powers of a cooperative association are delegated to a master association and accepted by the master association pursuant to this section, then the governing body of the master association may act in all respects as the executive board of the cooperative and no separate executive board need be elected or exist.

Cross References.  Section 4219 is referred to in sections 4102, 4103, 4302 of this title.



Section 4220 - Merger or consolidation of cooperatives

§ 4220.  Merger or consolidation of cooperatives.

(a)  General rule.--Any two or more cooperatives, by agreement of the proprietary lessees as provided in subsection (b), may be merged or consolidated into a single cooperative. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant cooperative is, for all purposes, the legal successor of all of the preexisting cooperatives, and the operations and activities of all associations of the preexisting cooperatives shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of all preexisting associations. The resultant cooperative shall, in addition, be subject in all respects to the provisions and requirements of this subpart regardless of whether or not any of the preexisting cooperatives have been established under this subpart.

(b)  Execution and recording of agreement.--The merger or consolidation of two or more cooperatives pursuant to subsection (a) must be evidenced by a recorded agreement duly executed by the president of the association of each of the preexisting cooperatives following approval by proprietary lessees of cooperative interests to which are allocated the percentage of votes in each cooperative required to terminate that cooperative. Any such agreement must be recorded in every county in which a portion of the cooperative is located and is not effective until so recorded.

(c)  Reallocation of allocated interests.--Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the cooperative interests of the resultant cooperative either:

(1)  by stating the reallocations or the formulas upon which they are based; or

(2)  by stating the percentage of overall allocated interests of the new cooperative which are allocated to all of the cooperative interests comprising each of the preexisting cooperatives and providing that the portion of the percentages allocated to each cooperative interest formerly comprising a part of the preexisting cooperative must be equal to the percentages of allocated interests allocated to that cooperative interest by the declaration of the preexisting cooperative.

(d)  Execution of agreement by declarant who retained rights.--Notwithstanding the provisions of subsections (a) and (b), if a declarant expressly retained the special declarant right to merge or consolidate a cooperative pursuant to section 4205(a)(8) (relating to contents of declaration) and if the declarant exercised such right within the time period allowed for such exercise by giving written notice to that effect to all proprietary lessees accompanied by a copy of the agreement evidencing such merger or consolidation, then such agreement may be executed by the declarant rather than by the president of the association of that cooperative and without the necessity for approval or consent by proprietary lessees or their mortgagees provided the agreement is recorded within the time period allowed for the exercise of this special declarant right.

Cross References.  Section 4220 is referred to in sections 4102, 4103 of this title.



Section 4221 - Method for transferring a cooperative interest

§ 4221.  Method for transferring a cooperative interest.

(a)  General rule.--In order to effectuate the transfer of a cooperative interest, the transferor, the transferee and the association shall execute an instrument which may be recorded in the same manner as a lease and which must include the following:

(1)  The names of the transferor and transferee.

(2)  A description of the unit that is the subject of the proprietary lease included in such cooperative interest, which description shall contain the items required by section 4204 (relating to description of units).

(3)  Language evidencing an intent to transfer the cooperative interest, which may include:

(i)  An assignment by the transferor, by endorsement or otherwise, of the instrument, if any, used to evidence the ownership of the cooperative interest, including, but not limited to, a stock or membership certificate.

(ii)  The transfer of the cooperative interest on the books of the association.

(iii)  An assignment of the transferor's interest in the proprietary lease that is part of the cooperative interest being disposed of.

(4)  Joinder by the association for the purpose of:

(i)  Acknowledging such transfer on the books of the association.

(ii)  Stating the amount, if any, of any unpaid common expense or special assessment currently due and payable from the transferor.

(iii)  Stating whether or not such transfer violates any rights of the association restricting the alienation of the cooperative interest or restricting the amount for which the cooperative interest may be sold or restricting the amount that may be received by the transferor upon such sale.

(b)  Rights and liabilities of transferee.--The transferee shall not be liable for any unpaid assessment or fee greater than the amount set forth in the instrument nor shall the transferee be bound by any restriction in favor of the association which is violated as a result of the transfer but which is not stated as having been violated in the instrument.






Chapter 43 - Management of Cooperatives

Section 4301 - Organization of association

CHAPTER 43

MANAGEMENT OF COOPERATIVES

Sec.

4301.  Organization of association.

4302.  Powers of association.

4303.  Executive board members and officers.

4304.  Transfer of special declarant rights.

4305.  Termination of contracts and leases of declarant.

4306.  Bylaws.

4307.  Upkeep of cooperative.

4308.  Meetings.

4309.  Quorums.

4310.  Voting; proxies.

4311.  Tort and contract liability.

4312.  Conveyance or encumbrance of cooperative.

4313.  Insurance.

4314.  Assessments for common expenses.

4315.  Lien for assessments.

4316.  Other liens affecting cooperative.

4317.  Association records.

4318.  Association as trustee.

4319.  Termination of cooperative interest.

4320.  Declarant delivery of items to association.

4321.  Limited equity cooperatives.

Enactment.  Chapter 43 was added December 18, 1992, P.L.1426, No.176, effective in 60 days.

§ 4301.  Organization of association.

An association must be organized prior to the date the first cooperative interest in the cooperative is conveyed to anyone other than the declarant or an affiliate of the declarant. An association may be organized prior to the date on which the real estate subject to the provisions of this subpart is acquired. Immediately upon creation of the cooperative pursuant to section 4201 (relating to creation of cooperative ownership) and at all times thereafter, the membership of the association shall consist exclusively of all the proprietary lessees or, following termination of the cooperative, of all former proprietary lessees entitled to distributions of proceeds under section 4217 (relating to termination of cooperative ownership) or their heirs, successors or assigns. The association shall be organized as a profit or nonprofit corporation, trust, trustee or partnership.

Cross References.  Section 4301 is referred to in sections 4103, 4219 of this title.



Section 4302 - Powers of association

§ 4302.  Powers of association.

(a)  General rule.--Except as provided in subsection (b) and subject to the provisions of the declaration, the association may:

(1)  Adopt and amend bylaws and rules and regulations.

(2)  Adopt and amend budgets for revenues, expenditures and reserves, which budgets shall include, but shall not be limited to, the financial information listed in section 4403(a)(5) (relating to public offering statement; general provisions), and collect assessments for common expenses from proprietary lessees.

(3)  Hire and discharge managing agents and other employees, agents and independent contractors.

(4)  Institute, defend or intervene in litigation or administrative proceedings, or engage in arbitrations or mediations, in its own name on behalf of itself or two or more proprietary lessees on matters affecting the cooperative.

(5)  Make contracts and incur liabilities.

(6)  Regulate the use, maintenance, repair, replacement and modification of common elements and make reasonable accommodation or permit reasonable modifications to be made to units or the common elements to accommodate handicapped as defined by prevailing Federal, State or local statute, regulation, code or ordinance, proprietary lessees, residents, tenants or employees.

(7)  Cause additional improvements to be made as a part of the common elements.

(8) (i)  Acquire, hold, encumber and convey in its own name any right, title or interest to real or personal property other than common facilities; and

(ii)  convey or subject all or part of the cooperative to a security interest only pursuant to section 4312 (relating to conveyance or encumbrance of cooperative).

(9)  Grant easements, leases, licenses and concessions through or over the common elements. Any such easement, lease, license or concession that is not for the benefit of all or substantially all of the proprietary lessees shall not be granted without the same proprietary lessee approval that is required for an amendment to the declaration or that materially impairs any right or benefit that one or more proprietary lessees may have with respect to the common elements shall not be granted without the prior written approval of those proprietary lessees.

(10)  Impose and receive any payments, fees or charges for the use, rental or operation of the common elements other than limited common elements described in section 4202(2) and (4) (relating to unit boundaries) and for services provided to proprietary lessees.

(11)  Impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association.

(12)  Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by section 4409 (relating to resales of cooperative interests) or statements of unpaid assessments. In addition, an association may impose a capital improvement fee on the resale or transfer the leasehold interest in units in accordance with the following:

(i)  The capital improvement fee for any unit may not exceed the annual assessments for general common expense charged to such unit during the most recently completed fiscal year of the association, provided that:

(A)  in the case of resale or transfer of the leasehold interest in a unit consisting of unimproved real estate, the capital improvement fee may not exceed one-half of the annual assessments for general common expenses charged to such unit during the most recently completed fiscal year of the association;

(B)  in the case of resale or transfer of the leasehold interest in a unit which was created or added to the cooperative in accordance with section 4209 (relating to exercise of development rights) at some time during the most recently completed fiscal year of the association but was not in existence for the entire fiscal year, the capital improvement fee may not exceed one-half of the annual assessments for general common expenses charged to a unit comparable to such unit during the most recently completed fiscal year of the association; and

(C)  capital improvement fees are not refundable upon any sale, conveyance or other transfer of the proprietary lease to a unit.

(ii)  Capital improvement fees allocated by an association must be maintained in a separate capital account, may be expended only for new capital improvements or replacement of existing common elements and improvements on the common elements and may not be expended for operation, maintenance or other purposes.

(iii)  No capital improvement fee may be imposed on any gratuitous transfer of a proprietary interest in a unit between any of the following family members: spouses, parent and child, siblings, grandparent and grandchild; nor on any transfer of a unit by foreclosure sale or deed in lieu of foreclosure to a secured lending institution as defined by the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law.

(iv)  No fees may be imposed upon any person who:

(A)  acquires a proprietary interest in a unit consisting of unimproved real estate and signs and delivers to the association at the time of such person's acquisition a sworn affidavit declaring the person's intention to reconvey such unit within 18 months of its acquisition; and

(B)  completes such reconveyance within 18 months.

(13)  Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance.

(14)  Assign its right to future income, including the right to receive the payments made on account of common expense assessments. Reserve funds held for future major repairs and replacements of the common elements may not be assigned or pledged.

(15)  Enjoin, abate or remedy by appropriate legal proceedings either at law or in equity any violation of the declaration, bylaws or this subpart by any proprietary lessee or other person.

(16)  Terminate proprietary leases and all rights of proprietary lessees with respect to their cooperative interests and redeem cooperative interests of proprietary lessees in connection with the exercise of the association's remedies for nonpayment of assessments pursuant to section 4315 (relating to lien for assessments) or in connection with the association's remedies for other violations of the declaration, bylaws, proprietary lease or this subpart pursuant to section 4319 (relating to termination of cooperative interest), although the declaration may expressly require such termination to be subject to the approval of a specified vote of the proprietary lessees if the cause for such termination is of a type specified in the declaration or is for any cause if the declaration so specifies.

(17)  Assign or delegate any powers of the association listed in this section to a master association subject to the provisions of section 4219 (relating to master associations) and accept any assignment or delegation of powers from one or more cooperatives or other incorporated or unincorporated associations.

(18)  Exercise any other powers conferred by the declaration or bylaws.

(19)  Exercise all other powers that may be exercised in this Commonwealth by legal entities of the same type as the association.

(20)  Exercise any other powers necessary and proper for the governance and operation of the association.

(b)  Restrictions on limitations in declaration.--The declaration may not impose limitations on the power of the association to deal with the declarant which are more restrictive than the limitations imposed on the power of the association to deal with other persons.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 amended subsec. (a)(4), (6), (8), (12) and (14).

Cross References.  Section 4302 is referred to in sections 4102, 4203, 4219, 4315 of this title.



Section 4303 - Executive board members and officers

§ 4303.  Executive board members and officers.

(a)  Fiduciary status and exercise of duties.--Except as provided in the declaration, the bylaws in subsection (b) or in other provisions of this subpart, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board shall stand in a fiduciary relation to the association and shall perform their duties, including duties as members of any committee of the board upon which they may serve, in good faith, in a manner they reasonably believe to be in the best interests of the association and with such care, including reasonable inquiry, skill and diligence, as a person of ordinary prudence would use under similar circumstances. In managing the association's reserve funds, the officers and members of the executive board shall have the power to invest the association's reserve funds in investments permissible by law for the investment of trust funds and shall be governed in the management of the association's reserve funds by 20 Pa.C.S. § 7203 (relating to prudent investor rule). In performing his duties, an officer or executive board member shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1)  One or more other officers or employees of the association whom the officer or executive board member reasonably believes to be reliable and competent in the matters presented.

(2)  Counsel, public accountants or other persons as to matters which the officer or executive board member reasonably believes to be within the professional or expert competence of such person.

(3)  A committee of the executive board upon which he does not serve, duly designated in accordance with law, as to matters within its designated authority, which committee the officer or executive board member reasonably believes to merit confidence.

An officer or executive board member shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted. The executive board and its members shall have no liability for exercising these powers provided they are exercised in good faith, in the best interest of the association and with such care in the manner set forth in this section.

(b)  Limitation on authority.--The executive board may not act on behalf of the association to amend the declaration (section 4216), to terminate the cooperative (section 4217) or to elect members of the executive board or determine the qualifications, powers and duties or terms of office of executive board members (subsection (f)), but the executive board may fill vacancies in its membership for the unexpired portion of any term. The law governing corporations, including nonprofit corporations, and such other laws governing the legal entities of the same type as the association supplement the provisions of this subsection to the extent not inconsistent with the provisions of this subpart.

(c)  Adoption and ratification of budget.--Within 30 days after adoption of any proposed budget for the cooperative, the executive board shall provide the budget to all the proprietary lessees and shall set a date for a meeting of the proprietary lessees to consider ratification of the budget not less than 14 days nor more than 30 days after mailing of the budget. Unless at that meeting a majority of all the proprietary lessees or any larger vote specified in the declaration reject the budget, the budget is ratified whether or not a quorum is present. In the event the proposed budget is rejected, the periodic budget last ratified by the proprietary lessees shall be continued until such time as the proprietary lessees ratify a subsequent budget proposed by the executive board.

(d)  Status during period of declarant control.--Subject to subsection (e), the declaration may provide for a period of declarant control of the association during which period a declarant or persons designated by him may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, any period of declarant control terminates no later than the earlier of:

(1)  180 days after conveyance to proprietary lessees other than a declarant of 75% of the cooperative interests which may be created; or

(2)  two years after the date of the first conveyance of cooperative interests to a person other than a declarant.

A declarant may voluntarily surrender the right to appoint and remove some or all of the officers and members of the executive board before termination of that period, but in that event he may require for the duration of the period of declarant control that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(e)  Election of members during transfer of declarant control.--Not later than 60 days after conveyance to proprietary lessees, other than a declarant, of 25% of the cooperative interests which may be created, at least one member and not less than 25% of the members of the executive board must be elected by proprietary lessees other than the declarant. Not later than 60 days after conveyance to proprietary lessees, other than a declarant, of 50% of the cooperative interests which may be created, not less than 33 1/3% of the members of the executive board must be elected by proprietary lessees other than the declarant.

(f)  Election of executive board following declarant control.--Not later than the termination of any period of declarant control, the proprietary lessees shall elect an executive board of at least three members, at least a majority of whom must be proprietary lessees. Unless the declarant has retained such right during the declarant control period, the executive board shall elect the officers. The executive board members and officers shall take office upon election.

(g)  Removal of member of executive board.--Notwithstanding any provision of the declaration or bylaws to the contrary, the proprietary lessees, by a two-thirds vote of all persons present and entitled to vote at any meeting of the proprietary lessees at which a quorum is present, may remove any member of the executive board with or without cause, other than a member appointed by the declarant, provided notice of the intention to remove a member of the executive board is given with the notice of the meeting at which such removal is considered.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 amended subsec. (a).

Cross References.  Section 4303 is referred to in sections 4102, 4103, 4205, 4219, 4304, 4305, 4314, 4320 of this title.



Section 4304 - Transfer of special declarant rights

§ 4304.  Transfer of special declarant rights.

(a)  Execution and recording of instrument of transfer.--No special declarant rights (section 4103) created or reserved under this subpart may be transferred except by an instrument evidencing the transfer recorded in every county in which any portion of the cooperative is located in the same records as are maintained for the recording of deeds of real property and shall be indexed in the name of the cooperative, the transferor and the transferee in both the grantor and grantee index. The instrument is not effective unless executed by the transferee.

(b)  Liability of declarant following transfer.--Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1)  A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon him by this subpart. Lack of privity does not deprive any proprietary lessee of standing to bring an action to enforce any obligation of the transferor.

(2)  If a successor to any special declarant right is an affiliate of a declarant (section 4103), the transferor is jointly and severally liable with the successor for any liabilities and or obligations or liabilities of the successor relating to the cooperative.

(3)  If a transferor retains any special declarant rights but transfers one or more other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this subpart or by the declaration relating to the retained special declarant rights arising after the transfer.

(4)  A transferor who retains no special declarant rights has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor and to whom the special declarant right has not theretofore been assigned.

(c)  Rights of purchaser in foreclosure, etc., proceedings.--Unless otherwise provided in the documents creating a security interest, in case of foreclosure of a security interest, tax sale, judicial sale, sale by a trustee under a security agreement or sale under 11 U.S.C. (relating to bankruptcy) or receivership proceedings of any cooperative interests owned by a declarant or real estate in a cooperative subject to development rights, a person acquiring all the cooperative interests or real estate being foreclosed or sold, but only upon his request, succeeds to all special declarant rights related to that property held by that declarant or only to any rights reserved in the declaration pursuant to section 4214 (relating to declarant's office, models and signs) and held by that declarant to maintain models, sales offices and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested.

(d)  Rights of declarant following foreclosure, etc., proceedings.--Upon foreclosure, tax sale, judicial sale, sale by a trustee under a security agreement or sale under 11 U.S.C. or receivership or similar proceedings of all cooperative interests or real estate in a cooperative owned by a declarant:

(1)  the declarant ceases to have any special declarant rights; and

(2)  the period of declarant control (section 4303(d)) terminates unless the judgment or instrument conveying title provides for transfer to a successor declarant of all special declarant rights held by the transferor declarant.

(e)  Liabilities and obligations of successors.--The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1)  A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this subpart or by the declaration.

(2)  A successor to any special declarant right, other than a successor described in paragraph (3) or (4), who is not an affiliate of a declarant is subject to all obligations and liabilities imposed by this subpart or the declaration:

(i)  on a declarant which relate to his exercise or nonexercise of special declarant rights; or

(ii)  on his transferor, other than:

(A)  misrepresentations by any previous declarant, except to the extent knowingly continued or permitted to continue without correcting such misrepresentations;

(B)  warranty obligations on improvements made by any previous declarant made before the cooperative was created;

(C)  breach of any fiduciary obligation by any previous declarant or his appointees to the executive board; or

(D)  any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3)  A successor to only a right reserved in the declaration to maintain models, sales offices and signs (section 4214), if he is not an affiliate of a declarant, may not exercise any other special declarant right and is not subject to any liability or obligation as a declarant except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4)  A successor to all special declarant rights held by his transferor who is not an affiliate of that transferor declarant and who succeeded to those rights pursuant to a deed or other instrument conveying title to cooperative interests or real estate subject to special declarant rights under subsection (c) may declare his intention in a recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any cooperative interest or real estate subject to development rights owned by the successor or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his transferor to control the executive board in accordance with the provisions of section 4303(d) (relating to executive board members and officers) for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant right under this subsection, he is not subject to any liability or obligations as a declarant except liability for his acts and omissions under section 4303(d) and except the obligations set forth in paragraph (3).

(f)  Limitation on liability of successor.--Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant other than claims and obligations arising under this subpart or the declaration.

Cross References.  Section 4304 is referred to in section 4402 of this title.



Section 4305 - Termination of contracts and leases of declarant

§ 4305.  Termination of contracts and leases of declarant.

If entered into before the executive board elected by the proprietary lessees pursuant to section 4303(f) (relating to executive board members and officers) takes office:

(1)  any management contract, employment contract or lease of recreational or parking areas or facilities;

(2)  any other contract or lease between the association and declarant or an affiliate of a declarant; or

(3)  any contract or lease that is not bona fide or was unconscionable to the proprietary lessees at the time entered into under the circumstances then prevailing;

may be terminated without penalty by the association at any time within one year after the executive board elected by the proprietary lessees pursuant to section 4303(f) takes office upon not less than 90 days' notice to the other party. This section does not apply to any agreement of sale for the purchase of land and other real property which has been subjected to the cooperative form of ownership nor does this section apply to any proprietary lease or any lease the termination of which would terminate the cooperative or reduce its size unless the real estate subject to that lease was included in the cooperative for the purpose of avoiding the right of the association to terminate a lease under this section.



Section 4306 - Bylaws

§ 4306.  Bylaws.

(a)  Mandatory provisions.--The bylaws of the association must provide for:

(1)  The number of members of the executive board and the titles of the officers of the association.

(2)  Election by the executive board of a president, treasurer, secretary and any other officers of the association the bylaws specify.

(3)  The qualifications, powers and duties, terms of office and manner of electing and removing executive board members and officers and filling vacancies.

(4)  Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent.

(5)  Which of its officers may prepare, execute, certify and record amendments to the declaration on behalf of the association.

(6)  The method of amending the bylaws.

(b)  Other provisions.--Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.



Section 4307 - Upkeep of cooperative

§ 4307.  Upkeep of cooperative.

(a)  General rule.--Except to the extent provided by the declaration, subsection (b), section 4313(g) (relating to insurance) or 4321(g) (relating to limited equity cooperatives), the association is responsible for maintenance, repair and replacement of the common elements, and each proprietary lessee is responsible for maintenance, repair and replacement of his unit. Each proprietary lessee shall afford to the association and the other proprietary lessees and to their agents or employees access through his unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any units through which access is taken, the proprietary lessee responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof.

(b)  Rights and liabilities of declarant.--In addition to the liability that a declarant as a proprietary lessee has under this subpart, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other proprietary lessee and no other portion of the cooperative is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

Cross References.  Section 4307 is referred to in sections 4102, 4321 of this title.



Section 4308 - Meetings

§ 4308.  Meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board or by 20%, or any lower percentage specified in the bylaws, of the proprietary lessees. Not less than ten nor more than 60 days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the proprietary lessee. The notice of any meeting must state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget or assessment changes and, where the declaration or bylaws require approval of the proprietary lessees, any proposal to remove an executive board member or officer.

Cross References.  Section 4308 is referred to in sections 4219, 4310 of this title.



Section 4309 - Quorums

§ 4309.  Quorums.

(a)  Association.--Unless the bylaws provide otherwise, a quorum is deemed present throughout any meeting of the association if persons entitled to cast 20% of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting. The bylaws may require a larger percentage or a smaller percentage not less than 10%.

(b)  Executive board.--Unless the bylaws provide otherwise, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast 50% of the votes on that board are present at the beginning of the meeting.

Cross References.  Section 4309 is referred to in section 4219 of this title.



Section 4310 - Voting; proxies

§ 4310.  Voting; proxies.

(a)  Multiple owners of a unit.--If only one of the multiple proprietary lessees of a unit is present or represented by proxy at a meeting of the association, he is entitled to cast all the votes allocated to the cooperative interest of which that unit is a part. If more than one of the multiple proprietary lessees are present, the votes allocated to that cooperative interest may be cast only in accordance with the agreement of a majority in interest of the multiple proprietary lessees, unless the declaration expressly provides otherwise. There is majority agreement if any one of the multiple proprietary lessees casts the votes allocated to that cooperative interest without protest being made promptly to the person presiding over the meeting by any of the other proprietary lessees of the cooperative interest.

(b)  Proxies.--Votes allocated to a cooperative interest may be cast pursuant to a proxy duly executed by a proprietary lessee. If there is more than one proprietary lessee of a unit, each proprietary lessee of the unit may vote or register protest to the casting of votes by the other proprietary lessees of the unit through a duly executed proxy. A proprietary lessee may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates one year after its date, unless it specifies a shorter term. The bylaws may provide for requirements and a limit on the class of persons who may hold proxies pursuant to this subsection.

(c)  Lessees other than proprietary lessees.--If the declaration requires that votes on specified matters affecting the cooperative be cast by lessees other than proprietary lessees of leased units:

(1)  The provisions of subsections (a) and (b) apply to lessees as if they were proprietary lessees.

(2)  Proprietary lessees who have leased their units to other persons may not cast votes on those specified matters.

(3)  Lessees are entitled to notice of meetings, access to records and other rights respecting those matters as if they were proprietary lessees.

Proprietary lessees must also be given notice, in the manner provided in section 4308 (relating to meetings), of all meetings at which lessees may be entitled to vote. For the purposes of this subsection, the association shall maintain a register of lessees, showing the name and address of each lessee.

(d)  Cooperative interests owned by association.--No votes allocated to a cooperative interest owned by the association may be cast.

Cross References.  Section 4310 is referred to in section 4219 of this title.



Section 4311 - Tort and contract liability

§ 4311.  Tort and contract liability.

(a)  General rule.--Neither the association nor any proprietary lessee except the declarant is liable for that declarant's torts in connection with any part of the cooperative which that declarant has the responsibility to maintain. Otherwise, an action alleging a wrong done by the association must be brought against the association and not against any proprietary lessee. If the wrong occurred during any period of declarant control, the declarant who then controlled the association is liable to the association or to any proprietary lessee:

(1)  For all tort losses suffered by the association or that proprietary lessee not covered by insurance.

(2)  For all costs which the association would not have incurred but for a breach of contract or other wrongful act or omission.

(b)  Claims after declarant control.--If a claim for a tort or breach of contract is made after the period of declarant control, the association shall have no right against the declarant under this section unless the association has given the declarant:

(1)  Notice of the existence of such a claim promptly after the date on which one or more members of the executive board who are not designees of the declarant learns of the existence of such a claim.

(2)  An opportunity to defend against such claim on behalf of the association but at the declarant's expense.

(c)  Liability for litigation expenses.--Whenever the declarant is liable to the association under this section, the declarant is also liable for all litigation expenses, including reasonable attorney fees, incurred by the association.

(d)  Tolling statute of limitations.--Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates.

(e)  Proprietary lessee as party.--A proprietary lessee is not precluded from bringing an action contemplated by this section because he is a proprietary lessee or a member or officer of the association.

(f)  Liens.--Liens resulting from judgments against the association are governed by section 4316 (relating to other liens affecting cooperative).

Cross References.  Section 4311 is referred to in section 4102 of this title.



Section 4312 - Conveyance or encumbrance of cooperative

§ 4312.  Conveyance or encumbrance of cooperative.

(a)  General rule.--Except as is otherwise provided in section 4321(h) (relating to limited equity cooperatives), part of the cooperative may be conveyed and all or part of the cooperative may be subjected to a security interest by the association if persons entitled to cast at least 66 2/3% of the votes in the association, including 66 2/3% of the votes allocated to cooperative interests not owned by a declarant or any larger percentage the declaration specifies, agree to that action. Except as is otherwise provided in section 4321(h), if fewer than all the units or limited common elements are to be conveyed or subjected to a security interest, then all the proprietary lessees of those units or the units to which those limited common elements are allocated must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

(b)  Execution and recording of agreement to convey or encumber.--An agreement to convey a part of the cooperative or subject it to a security interest must be evidenced by the execution of an agreement or ratifications thereof, in the same manner as a deed, by the requisite number of proprietary lessees. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the cooperative is situated and is effective only upon recordation.

(c)  Powers of association.--The association, on behalf of the proprietary lessees, may contract to convey a part of the cooperative or subject it to a security interest, but the contract is not enforceable against the association until approved pursuant to subsections (a) and (b). Thereafter, the association has all powers necessary to execute deeds or other instruments.

(d)  Unauthorized conveyance or encumbrance void.--Any purported conveyance, encumbrance or other voluntary transfer of the cooperative, unless made pursuant to this section or section 4217(c) (relating to termination of cooperative ownership), is void.

(e)  Right of access and support preserved.--A conveyance or encumbrance of the cooperative pursuant to this section does not deprive any unit of its rights of access and support.

Cross References.  Section 4312 is referred to in sections 4219, 4302, 4321 of this title.



Section 4313 - Insurance

§ 4313.  Insurance.

(a)  Insurance to be carried by association.--Commencing not later than the time of the first conveyance of a cooperative interest to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1)  Property insurance on the common elements and units insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than 80% of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies.

(2)  Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership or maintenance of the common elements and units.

(3)  Any property or comprehensive general liability insurance carried by the association may contain a deductible provision.

(b)  Other insurance carried by association.--If the insurance described in subsection (a) is not reasonably available, the association promptly shall cause notice of that fact to be hand delivered or sent prepaid by the United States mail to all proprietary lessees. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance in such reasonable amounts and with such reasonable deductibles as the executive board may deem appropriate to protect the association or the proprietary lessees.

(c)  Contents of insurance policies.--Insurance policies carried pursuant to subsection (a) must provide that:

(1)  Each proprietary lessee is an insured person under the policy with respect to liability arising out of his interest in the common elements or membership in the association.

(2)  The insurer waives its right to subrogation under the policy against any proprietary lessee or member of his household.

(3)  No act or omission by any proprietary lessee, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy.

(4)  If, at the time of a loss under the policy, there is other insurance in the name of a proprietary lessee covering the same risk covered by the policy, the association's policy provides primary insurance.

(d)  Proceeds from property insurance.--Any loss covered by the property policy under subsection (a)(1) must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose or otherwise to the association and not to any mortgagee or beneficiary under a mortgage or deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, proprietary lessees and the lienholders as their interests may appear. Subject to the provisions of subsection (g), the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, proprietary lessees and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored or the cooperative is terminated.

(e)  Unit owner may obtain insurance.--A proprietary lessee may insure the lessee's unit for all losses to his unit, including losses not covered by the insurance maintained by the association, due to a deductible provision or otherwise. An insurance policy issued to the association shall not prevent a proprietary lessee from obtaining insurance for his own benefit, including insurance to cover any deductibles or losses not covered by the association's property or comprehensive general liability insurance.

(f)  Evidence and cancellation of insurance.--An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any proprietary lessee or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each proprietary lessee and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(g)  Disposition of insurance proceeds.--

(1)  Any portion of the cooperative for which insurance is required under this section which is damaged or destroyed shall be repaired or replaced promptly by the association unless:

(i)  the cooperative is terminated;

(ii)  repair or replacement would be illegal under any State or local health or safety statute or ordinance; or

(iii)  80% of the proprietary lessees, including every proprietary lessee of a unit or assigned limited common element which will not be rebuilt, vote not to rebuild.

Except for the costs of repair or replacement which are not covered due to deductibles, the cost of repair or replacement in excess of insurance proceeds and reserves which have not been identified by the executive board to fund costs of capital expenditures for the current fiscal year of the association is a common expense.

(2)  If the entire cooperative is not repaired or replaced:

(i)  the insurance proceeds attributed to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the cooperative; and

(ii)  except to the extent that other persons will be distributees and except as is otherwise provided in section 4321(i) (relating to limited equity cooperatives):

(A)  the insurance proceeds attributable to units and limited common elements which are not rebuilt must be distributed to the proprietary lessees of those units and the proprietary lessees of the units to which those limited common elements were located or to lienholders, as their interests may appear; and

(B)  the remainder of the proceeds must be distributed to all the proprietary lessees or lienholders, as their interests may appear, in proportion to the common expense liabilities of all the cooperative interests.

If the proprietary lessees vote not to rebuild any unit, the allocated interests of the cooperative interest of which that unit is a part are automatically reallocated upon the vote as if the unit had been condemned under section 4107(a) (relating to eminent domain), and the association promptly shall prepare, execute and record an amendment to the declaration reflecting the reallocations.

(3)  Notwithstanding the provisions of this subsection, section 4217 (relating to termination of cooperative ownership) governs the distribution of insurance proceeds if the cooperative is terminated.

(h)  Nonresidential cooperative.--The provisions of this section may be varied or waived in the case of a cooperative all of whose units are restricted to nonresidential use.

(i)  Recovery of deductibles.--If an insurance policy maintained by the association contains a deductible, then that portion of any loss or claim which is not covered by insurance due to the application of a deductible, as well as any claim or loss for which the association is self-insured, shall be levied by the executive board in accordance with section 4314(c) (relating to assessments for common expenses).

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 amended subsecs. (a), (b), (e) and (g) and added subsec. (i).

Cross References.  Section 4313 is referred to in sections 4218, 4307, 4318, 4321 of this title.



Section 4314 - Assessments for common expenses

§ 4314.  Assessments for common expenses.

(a)  General rule.--Until the association makes a common expense assessment, the declarant shall pay all common expenses. After any assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association, subject, however, to the provisions of section 4303(c) (relating to executive board members and officers) concerning ratification of the budget by the association.

(b)  Allocation and interest.--Except for assessments under subsections (c), (d) and (e) and except as provided in subsection (g) with respect to cooperative interests owned by declarant, all common expenses must be assessed against all the cooperative interests in accordance with the allocations set forth in the declaration pursuant to section 4207(a) (relating to allocation of ownership interests, votes and common expense liabilities). Any past due common expense assessment or installment thereof shall bear interest at the rate established by the association from time to time by prior written notice to all propriety lessees.

(c)  Limited expenses.--Unless otherwise required by the declaration or as is otherwise provided in section 4321(j) (relating to limited equity cooperatives):

(1)  any common expense associated with the maintenance, repair or replacement of a limited common element must be assessed against the cooperative interests for the units to which that limited common element is assigned equally or in any other proportion that the declaration provides; and

(2)  any common expense or portion thereof benefiting fewer than all of the units must be assessed exclusively against the cooperative interests for the units benefited.

(d)  Insurance costs.--If required by the declaration, the costs of insurance must be assessed in proportion to risk, and the costs of utilities must be assessed in proportion to usage.

(e)  Payment of judgments.--Assessments to pay a judgment against the association (section 4317(a)) may be made only against the cooperative interests in the cooperative at the time the judgment was entered, in proportion to their common expense liabilities.

(f)  Common expense attributable to proprietary lessee.--If any common expense is caused by the action or failure to act of any proprietary lessee, the association may assess that expense exclusively against him or his cooperative interest or both of them.

(g)  Reallocated common expense liabilities.--If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(h)  Crediting of excess assessments.--Any amounts accumulated from assessments for limited common expenses and income from the operation of limited common elements to which such limited common expenses pertain in excess of the amount required for actual limited common expenses and reserves for future limited common expenses shall be credited to the cooperative interest assessed for a share of such limited common expenses in proportion to the share of such limited common expenses so assessed. Unless the declaration provides otherwise, the credits shall be applied to the next monthly assessments of limited common expenses against the cooperative interest under the then current fiscal year's budget and, thereafter, until exhausted. Any amounts accumulated from assessments for general common expenses and income from the operation of the common elements, other than limited common elements with regard to which limited common expenses are assessed, in excess of the amount required for actual general common expenses and reserve for future general common expenses shall be credited to each cooperative interest in accordance with the allocations set forth in the declaration, unless the declaration provides otherwise, to the next monthly assessments of general common expenses against the cooperative interest under the then current fiscal year's budget and thereafter, until exhausted.

Cross References.  Section 4314 is referred to in sections 4102, 4313, 4315, 4317, 4321, 4409 of this title.



Section 4315 - Lien for assessments

§ 4315.  Lien for assessments.

(a)  General rule.--The association has a lien on a cooperative interest for any assessment levied against that cooperative interest, including payments to be made by declarant pursuant to section 4314(g) (relating to assessments for common expenses), or fines imposed against its owner from the time the assessment or fine becomes due. A judicial or other sale of the cooperative interest shall not affect the lien of a mortgage thereon if the mortgage is or shall be prior to all other liens upon the same property except those liens identified in 42 Pa.C.S. § 8152(a) (relating to judicial sale as affecting lien of mortgage) and liens for cooperative assessments created under this section. Unless the declaration otherwise provides, fees, charges, late charges, fines and interest charged pursuant to section 4302(a)(11) and (12) (relating to powers of association) and reasonable costs and expenses of the association, including legal fees, incurred in connection with collection of any sums due the association by the unit owner or enforcement of the provisions of the declaration, bylaws, rules or regulations against the unit owner are enforceable as assessments under this section. If an assessment is payable in installments and one or more installments is not paid when due, the entire outstanding balance becomes effective as a lien from the due date of the delinquent installment. Upon nonpayment of the assessment, the proprietary lessee may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed by judicial sale of the cooperative interest in like manner as a mortgage on real estate.

(b)  Priority of lien.--

(1)  A lien under this section is prior to all other liens and encumbrances on a cooperative interest except:

(i)  Liens and encumbrances on the cooperative which the association creates, assumes or takes subject to.

(ii)  (A)  The first security interest encumbering only the cooperative interest and perfected before the date on which the assessment or the first installment payable on the assessment, if the assessment is payable in installments, sought to be enforced became delinquent.

(B)  Judgments obtained for obligations secured by a security interest under clause (A).

(iii)  Liens for real estate taxes and other governmental assessments or charges against the cooperative or the cooperative interest.

(2)  The association's lien for assessments shall be divested by a judicial sale of the cooperative interest:

(i)  As to unpaid common expense assessments made under section 4314(b) that come due during the six months immediately preceding the date of a judicial sale of a cooperative interest in an action to enforce collection of a lien against a cooperative interest by a judicial sale, only to the extent that the six months unpaid assessments are paid out of the proceeds of the sale.

(ii)  As to unpaid common expense assessments made under section 4314(b) other than the six months assessment referred to in subparagraph (i), in the full amount of these unpaid assessments, whether or not the proceeds of the judicial sale are adequate to pay these assessments.

To the extent the proceeds of the sale are sufficient to pay some or all of these additional assessments, after satisfaction in full of the costs of the judicial sale, and the liens and encumbrances of the types described in paragraph (1) and the unpaid common expense assessments that come due during the six-month period described in subparagraph (i), they shall be paid before any remaining proceeds may be paid to any other claimant, including the prior owner of the cooperative interest.

(3)  The lien is not subject to the provisions of 42 Pa.C.S. § 8123 (relating to general monetary exemption).

(c)  Multiple liens on same property.--Unless the declaration otherwise provides, if two or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d)  Notice and perfection of lien.--Subject to the provisions of subsection (b), recording of the declaration constitutes record notice and perfection of the lien. No further recordation or filing of any claim of lien for assessment under this section is required.

(e)  Limitation of actions.--A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the date on which the full amount of the assessment becomes due or, if paid in installments, the date on which the first installment payable on the assessment becomes due.

(f)  Other remedies preserved.--This section does not prohibit actions to recover sums for which subsection (a) creates a lien or prohibit an association from taking a transfer or assignment in lieu of foreclosure.

(g)  Costs and attorney fees.--A judgment or decree in any action brought under this section must include costs and reasonable attorney fees for the prevailing party.

(h)  Statement of unpaid assessments.--The association, upon written request, shall furnish to a proprietary lessee a statement setting forth the amount of unpaid assessments against his cooperative interest. The statement must be in recordable form. The statement must be furnished within ten business days after receipt of the request and is binding on the association, the executive board and every proprietary lessee.

(i)  Application of payments.--

(1)  Unless the declaration otherwise provides, any payment received by an association in connection with the lien under this section shall be applied:

(i)  First to any interest accrued by the association.

(ii)  Second to any late fee.

(iii)  Third to any costs and reasonable attorney fees incurred by the association in collection or enforcement.

(iv)  Last to the delinquent assessment.

(2)  Paragraph (1) shall apply notwithstanding any restrictive endorsement, designation or instructions placed on or accompanying a payment.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 amended subsec. (b)(1) and (2) and added subsec. (i).

Cross References.  Section 4315 is referred to in sections 4102, 4302, 4319, 4405 of this title.



Section 4316 - Other liens affecting cooperative

§ 4316.  Other liens affecting cooperative.

(a)  General rule.--Property of a proprietary lessee other than his cooperative interest is not subject to claims of the association's creditors, whether or not his cooperative interest is subject to those claims.

(b)  Notice of foreclosure.--If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each proprietary lessee of a unit located within the real estate to be foreclosed and to the holder of the first security interest encumbering the cooperative interest with respect to such unit. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

Cross References.  Section 4316 is referred to in sections 4102, 4311 of this title.



Section 4317 - Association records

§ 4317.  Association records.

(a)  General rule.--During the period of declarant control, the association shall keep detailed financial records, including without limitation, a record of expenses paid by the declarant until the commencement of common expense assessments by the association under section 4314(a) (relating to assessments for common expenses), the commencement date of common expense assessments by the association and, for the period commencing on such date, a record for each cooperative interest in the cooperative, including those owned by the declarant, of the common expense assessments and the payment thereof.

(b)  Sufficiency and examination of records.--The association shall keep financial records sufficiently detailed to enable the association to comply with section 4409 (relating to resales of cooperative interests). All financial and other records shall be made reasonably available for examination by any proprietary lessee and his authorized agents.

Cross References.  Section 4317 is referred to in sections 4102, 4314 of this title.



Section 4318 - Association as trustee

§ 4318.  Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee pursuant to section 4217 (relating to termination of cooperative ownership) or 4313 (relating to insurance), the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.



Section 4319 - Termination of cooperative interest

§ 4319.  Termination of cooperative interest.

(a)  General rule.--The association's right to terminate a cooperative interest shall be exercised by judicial sale of the cooperative interest in like manner as a foreclosure upon a leasehold interest in real estate. Where the articles of incorporation, declaration or bylaws provide a fixed price or formula for determining the maximum amount which the owner of the cooperative interest may receive upon transfer or where the articles of incorporation, declaration or bylaws provide an option, but not a right of first refusal, in the association to acquire the cooperative interest at a fixed price or price determined by formula and where the association has obtained a judgment authorizing the sale of the cooperative interest, the association may acquire the cooperative interest by payment of such amount to the owner of the cooperative interest or to the sheriff at any time prior to the sale. In case of judicial sale or payment to the sheriff in lieu of sale, liens and encumbrances shall be divested and proceeds distributed as if the right to terminate were deemed to be a lien for nonpayment of assessments under section 4315 (relating to lien for assessments), arising as of the date of commencement of the action.

(b)  Enforcement of proprietary lease.--The association shall have the right, at its option, to enforce the provisions of the proprietary lease, including termination of the cooperative interest for default thereunder, under the provisions of the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951, as amended, or by any other means available to it at law or in equity. In any such case, the court shall have the power to order judicial sale of the cooperative interest. In the event the proprietary lessee appeals an adverse decision in any court in which the association seeks to enforce its rights, the appeal may be dismissed, upon motion of the association, by the court in which the appeal is pending, if the proprietary lessee has not paid all the lessee's common expense assessments as they become due both prior to and during the pendency of the appeal, subject to any final judicial determination of the proprietary lessee's liability to make the payments if that is an issue in the appeal.

Cross References.  Section 4319 is referred to in sections 4102, 4302 of this title.



Section 4320 - Declarant delivery of items to association

§ 4320.  Declarant delivery of items to association.

Except as set forth in paragraph (9), not later than 60 days after the required termination of the period of declarant control pursuant to section 4303(d) (relating to executive board members and officers) or the declarant's earlier voluntary termination of control, the declarant shall deliver to the association all property of the proprietary lessees and of the association held by or controlled by the declarant, including, without limitation, the following items, if applicable, as to each cooperative or other owners' association operated by the association:

(1)  The original or a certified copy or a photocopy of the recorded declaration and all amendments thereto. If a photocopy is delivered, the photocopy shall reflect the recording information and shall be accompanied by an affidavit executed by the declarant certifying the photocopy to be a true, correct and complete copy of the actual recorded declaration and all amendments thereto.

(2)  The association articles of incorporation, if incorporated, with evidence of filing with the Department of State.

(3)  A copy of the bylaws.

(4)  A complete set of all executive board minutes and resolutions and all other books and records of the association.

(5)  A complete copy of all rules and regulations that may have been adopted.

(6)  Copies of all Federal, State and local tax returns filed by or on behalf of the association and copies of any tax-exempt elections made by or on behalf of the association.

(7)  Copies of all past and current budgets of the association.

(8)  Resignations of officers and members of the executive board who are required to resign because the declarant is required to relinquish or has relinquished control of the association.

(9)  Not later than 90 days after the required termination of the period of declarant control pursuant to section 4303(d) or the declarant's earlier voluntary termination of control, a complete audit of the finances of the association for the time period between the last audit of the association's financial books and records and the date of termination of the period of declarant control, prepared by an independent certified public accountant in accordance with generally accepted accounting principles, the costs of which audit are to be borne equally by the declarant and the association. If the cooperative consists of not more than 12 units, a warranty from the declarant to the association that the books and records of the association completely and accurately reflect all activities of the association from its inception through the date of termination of the period of declarant control may be substituted for the audit referred to in this paragraph.

(10)  All association funds or control thereof.

(11)  All tangible personal property that:

(i)  may have been represented or should have been represented by the declarant in any public offering statement, sales materials or other writings to be part of the common elements that is otherwise property of the association; and

(ii)  inventories of all of such personal property.

(12)  A copy of the plans or drawings and specifications, if any, utilized in the construction, rehabilitation, renovation or remodeling of any buildings and improvements within the cooperative and in the construction and installation of any mechanical components and equipment serving the buildings and improvements and property, if and to the extent the construction, rehabilitation, renovation, remodeling or installation was performed by or on behalf of the declarant and substantially completed during the period commencing three years prior to the date of the first public offering statement regarding the cooperative. If no public offering statement is required for any unit in the cooperative, such period shall commence on the date of the recordation of the cooperative declaration or amendment thereto with respect to such improvements and end on the date by which compliance with this section is required. In the event the construction, rehabilitation, renovation, remodeling or installation was substantially completed within such period but not by or on behalf of the declarant, the obligation of the declarant under this paragraph shall be to provide all such plans, drawings and specifications in the possession of the declarant and to use reasonable efforts to obtain and provide any such plans, drawings or specifications not within the possession of the declarant. If the construction, rehabilitation, renovation, remodeling or installation was substantially completed more than three years prior to the commencement of the period described in this paragraph, the obligations of the declarant under this paragraph shall be to provide all such plans, drawings and specifications in the possession of the declarant. To the extent previously made available to the declarant, the declarant in all cases shall deliver to the association owners operating, care and maintenance manuals and other information regarding mechanical components and equipment serving any buildings and improvements in the cooperative.

(13)  All insurance policies insuring the association and then in force.

(14)  Copies of any certificates or statements of occupancy which may have been issued with respect to the improvements comprising the cooperative, if and to the extent available.

(15)  Any other permits issued by governmental bodies applicable to the cooperative property which are then currently in force, all notices of violation of governmental regulations then outstanding and uncured and all reports of investigations for the presence of hazardous conditions as defined in section 4403(a)(27) (relating to public offering statement; general provisions).

(16)  Any written warranties then in force and effect from contractors, subcontractors, suppliers or manufacturers who have performed work with respect to the cooperative property or have supplied equipment or services to the cooperative property.

(17)  A roster of proprietary lessees and mortgagees and their respective addresses and telephone numbers, if known, as shown on the declarant's records.

(18)  Employment contracts in which the association is or is to be one of the contracting parties.

(19)  Service and other contracts and leases in which the association is or is to be one of the contracting parties and service contracts in which the association has directly or indirectly an obligation or a responsibility to pay some or all of the fees or charges of the person or persons performing such services.

Cross References.  Section 4320 is referred to in section 4219 of this title.



Section 4321 - Limited equity cooperatives

§ 4321.  Limited equity cooperatives.

(a)  General rule.--Except as is otherwise expressly provided in this section, limited equity cooperatives shall be created and operated pursuant to the other provisions of this act.

(b)  Property classification.--Notwithstanding the provisions of section 4105 (relating to property classification of cooperative interests), unless the declaration filed for the creation of a limited equity cooperative expressly provides otherwise, the cooperative interests shall be personal property for all purposes.

(c)  Alternation of units.--Notwithstanding the provisions of section 4210 (relating to alteration of units), if the association is responsible for the maintenance, repair and replacement of the units as well as the common elements and limited common elements, as provided in subsection (g), a proprietary lessee may make improvements or alterations to his unit only with the prior permission of the association, which shall not be unreasonably withheld, and otherwise in accordance with the provisions of the declaration and other provisions of law.

(d)  Distribution to proprietary lessees upon termination of limited equity cooperatives.--Notwithstanding the provisions of section 4217 (relating to termination of cooperative ownership), distributions to proprietary lessees in limited equity cooperatives shall be no greater than the amount for which their respective cooperative interests could be transferred as restricted by the declaration and bylaws of the association.

(e)  Distribution of residual proceeds upon termination of limited equity cooperatives.--If the declaration of a limited equity cooperative states that it is the declarant's intent that some or all units in the cooperative shall be affordable by low-income and moderate-income persons throughout the existence of the cooperative, then any assets of the association remaining after the distributions to lienholders and proprietary lessees as provided above and in the last sentence of section 4217(e) shall be distributed by the executive board to a public or private entity to be used in a manner consistent with the declarant's intent for the creation of additional housing affordable by low-income and moderate-income persons. If the balance of the funds is not so disbursed, the court of common pleas of the county in which the property is located is hereby authorized to distribute the funds as provided in this section.

(f)  Value of cooperative interest.--The fair market value or actual monetary worth of a cooperative interest in a limited equity cooperative for the purposes of State and local taxation and for all purposes of this subpart, including, but not limited to, sections 4106 (relating to applicability of local ordinances, regulations and building codes) and 4217(e) and subsection (i), shall be the maximum amount for which the cooperative interest may be sold or otherwise transferred pursuant to the controlling provisions of the declaration and bylaws of the association.

(g)  Upkeep of limited equity cooperative.--Notwithstanding the provisions of section 4307(a) (relating to upkeep of cooperative), unless the declaration expressly provides otherwise, limited equity cooperative associations shall be responsible for the maintenance, repair and replacement of all units as well as the common elements and limited common elements, except that a limited equity cooperative association shall not be responsible for maintenance, repair or replacement necessitated by a proprietary lessee's own negligence, misuse or willful misconduct nor shall the association be responsible for repair, maintenance or replacement of items of personalty or realty not owned by the association.

(h)  Subjecting a limited equity cooperative to a security interest.--Notwithstanding the provisions of section 4312(a) (relating to conveyance or encumbrance of cooperative) all or part of a limited equity cooperative may be subjected to a security interest by the association if persons entitled to cast at least 51% of the votes in the association, including 51% of the votes allocated to cooperative interests not owned by a declarant or any larger percentage the declaration specifies agree to that action. If fewer than all the units or limited common elements in a limited equity cooperative are to be subjected to a security interest, then all of the proprietary lessees of those units or the units to which those limited common elements are allocated must consent in order to subject them to a security interest, except that the provisions of the immediately preceding sentence shall govern unless the declaration provides, pursuant to subsection (g), that expenses related to the limited common elements shall be common expenses. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(i)  Disposition of insurance proceeds.--The disposition of insurance proceeds due proprietary lessees in limited equity cooperatives under section 4313(g)(2)(ii) (relating to insurance) shall be limited to the amount for which the proprietary lessee's cooperative interest may be sold pursuant to the controlling provisions of the declaration and the bylaws of the association.

(j)  Limited expenses.--Except as may be otherwise provided in the declaration, the provisions of section 4314(c) (relating to limited expenses) shall not apply to limited equity cooperatives, and expenses covered by that provision shall be deemed common expenses to be assessed against all cooperative interests.

Cross References.  Section 4321 is referred to in sections 4105, 4106, 4210, 4217, 4307, 4312, 4313, 4314 of this title.






Chapter 44 - Protection of Cooperative Interest Purchasers

Section 4401 - Applicability; waiver

CHAPTER 44

PROTECTION OF COOPERATIVE INTEREST

PURCHASERS

Sec.

4401.  Applicability; waiver.

4402.  Public offering statement; requirements.

4403.  Public offering statement; general provisions.

4404.  Public offering statement; cooperatives subject to development rights.

4405.  Public offering statement; time shares.

4406.  Public offering statement; cooperatives containing conversion buildings.

4407.  Public offering statement; cooperative securities.

4408.  Purchaser's right to cancel.

4409.  Resales of cooperative interests.

4410.  Escrow of deposits.

4411.  Release of liens.

4412.  Cooperatives containing conversion buildings.

4413.  Express warranties of quality.

4414.  Implied warranty against structural defects.

4415.  Effect of violations on rights of action.

4416.  Labeling of promotional material.

4417.  Declarant's obligation to complete and restore.

4418.  Substantial completion of unit.

Enactment.  Chapter 44 was added December 18, 1992, P.L.1426, No.176, effective in 60 days.

§ 4401.  Applicability; waiver.

(a)  General rule.--This chapter applies to all cooperative interests subject to this subpart, except as provided in subsection (b) and section 4414 (relating to implied warranty against structural defects) or as modified or waived by agreement of the purchaser of any cooperative interest the unit of which is intended for nonresidential use at the time of sale of the cooperative interest by the declarant or by agreement of the purchaser of any cooperative interest who is or intends to be in the business of buying or selling cooperative interests, subject to the following:

(1)  A purchaser of a unit intended for residential use at the time of sale by the declarant may not modify or waive the provisions of section 4414 with regard to the unit and the common elements.

(2)  With regard to any limited common element appurtenant only to nonresidential units, the unit owners of all such units shall have agreed to the modification or waiver and, with regard to any common elements, other than limited common elements, in a cooperative in which all units are restricted to nonresidential use, all unit owners shall have agreed to such modification or waiver.

(3)  No modification or waiver shall prevent any proprietary lessee from indirectly benefiting from any provision in this chapter by reason of the proprietary lessee being an owner of a cooperative interest in the cooperative and a member of the association.

(b)  When public offering statements or resale certificates unnecessary.--Neither a public offering statement nor a resale certificate need be prepared or delivered in the case of:

(1)  a gratuitous disposition of a cooperative interest;

(2)  a disposition pursuant to court order;

(3)  a disposition by a government or governmental agency which has acquired the cooperative interest by judicial sale or deed in lieu of judicial sale;

(4)  a disposition by foreclosure or transfer in lieu of foreclosure;

(5)  a disposition to a person in the business of selling cooperative interests who intends to offer those cooperative interests to purchasers; or

(6)  a disposition that may be canceled at any time and for any reason by the purchaser without penalty.

(c)  Single public offering statements.--If a cooperative interest is part of a cooperative and is also part of any other real estate regime in connection with the sale of which the delivery of a public offering statement or similar disclosure statement is required under the laws of this Commonwealth, a single public offering statement conforming to the requirements of sections 4403 (relating to public offering statement; general provisions), 4404 (relating to public offering statement; cooperatives subject to development rights), 4405 (relating to public offering statement; time shares) and 4406 (relating to public offering statement; cooperatives containing conversion buildings), as those requirements relate to any real estate regimes in which the unit is located and to any other requirements imposed under the laws of this Commonwealth, may be prepared and delivered in lieu of providing two or more public offering statements.

Cross References.  Section 4401 is referred to in sections 4102, 4409, 4412 of this title.



Section 4402 - Public offering statement; requirements

§ 4402.  Public offering statement; requirements.

(a)  General rule.--Except as provided in subsection (b), a declarant, prior to the offering of any cooperative interest to the public, shall prepare a public offering statement conforming to the requirements of sections 4403 (relating to public offering statement; general provisions), 4404 (relating to public offering statement; cooperatives subject to development rights), 4405 (relating to public offering statement; time shares) and 4406 (relating to public offering statement; cooperatives containing conversion buildings).

(b)  Transfer of declarant responsibility.--A declarant may transfer responsibility for preparation of all or a part of the public offering statement to a successor declarant (section 4304) or to a person in the business of selling cooperative interests who intends to offer cooperative interests in the cooperative for his own account. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection (a).

(c)  Offering cooperative interest for own account.--Any declarant or successor declarant or other person in the business of selling cooperative interests who offers a cooperative interest for his own account to a purchaser shall deliver a public offering statement in the manner prescribed in section 4408(a) (relating to purchaser's right to cancel). The person who prepared all or a part of the public offering statement is liable under sections 4408 and 4415 (relating to effect of violations on rights of action) for any false or misleading statement and for any omission of any material fact with respect to that portion of the public offering statement which he prepared. If a person did not prepare a part of a public offering statement that he delivers, he is not liable for any false or misleading statement set forth in that part or for any omission of material fact from that part unless he had actual knowledge of the statement or omission or, in the exercise of reasonable care, should have known of the statement or omission.

Cross References.  Section 4402 is referred to in sections 4102, 4408, 4410, 4411, 4413 of this title.



Section 4403 - Public offering statement; general provisions

§ 4403.  Public offering statement; general provisions.

(a)  General rule.--Except as provided in subsection (b), a public offering statement must contain or fully and accurately disclose:

(1)  The name and principal address of the declarant and of the cooperative.

(2)  A general description of the cooperative, including, to the extent possible, the types, number and its declarant's schedule of commencement and completion of construction of buildings and amenities that the declarant anticipates including in the cooperative, and a narrative description of the type and character of units offered, including a statement of the degree of completion to be provided or undertaken by the declarant of the units and the common elements necessary for use and enjoyment of the units upon the conveyance by the declarant of the units offered.

(3)  The number of units in the cooperative.

(4)  Copies and a brief narrative description of the significant features of the declaration, any other recorded covenants, conditions, restrictions and reservations affecting the cooperative, the bylaws, the agreement of sale and any rules or regulations of the association; copies and a brief narrative description of any contracts, leases or agreements to be signed by purchasers prior to or at closing; and a brief narrative description of any other contracts, leases or agreements of a material nature to the cooperative.

(5)  Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for the year commencing on the anticipated date of the first conveyance to a purchaser and, thereafter, the current budget of the association, a statement of who prepared the budget and a statement of the budget's assumptions, including those concerning occupancy and inflation factors. The budget must include, without limitation:

(i)  A statement of the amount or a statement that there is no amount included in the budget as a reserve for repairs and replacement.

(ii)  A statement of any other reserves, including, without limitation, reserves for debt service on an obligation of the association and reserves for anticipated material capital expenditures or, if no provision is made for such other reserves, a statement to this effect.

(iii)  The projected common expense assessment by category of expenditures for the association.

(iv)  The projected monthly common expense assessment for each type of unit.

(6)  Any:

(i)  services not reflected in the budget that the declarant provides or expenses that he pays and that he expects may become at any subsequent time a common expense of the association; and

(ii)  personal property not owned by the association but provided by the declarant and being used or to be used in the operation and enjoyment of the common elements which is or will be required in connection with the operation and enjoyment of the common elements after such personal property is no longer provided by the declarant and the projected common expense assessment for the association and for each type of cooperative interest attributable to each of those services and purchase or rental of such personal property.

(7)  Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee.

(8)  A description of any liens, defects or encumbrances on or affecting the title to the cooperative.

(9)  A description of any financing for purchasers offered or arranged by the declarant.

(10)  The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages.

(11)  Except in the case of time shares (section 4405), a statement in at least ten-point boldface type, appearing on the first page of the public offering statement, that:

(i)  Within 15 days (seven days in the case of a time-share estate) after a purchaser's receipt of a public offering statement or any amendment thereto that would have a material and adverse effect on the rights or obligations of the purchaser, the purchaser, before conveyance, may cancel any contract for purchase of a cooperative interest from a person required to deliver a public offering statement under this subpart.

(ii)  If a person required to deliver a public offering statement under this subpart fails to provide a public offering statement and all amendments thereto to a purchaser before conveying a cooperative interest or if the public offering statement or any amendment does not comply with the requirements of this subpart, that purchaser may recover from such person damages, described in detail, as provided in section 4408(f) (relating to purchaser's right to cancel).

(iii)  A description of such damages.

(iv)  If a purchaser receives the public offering statement more than 15 days before signing a contract for the purchase of a cooperative interest, he cannot cancel the contract, except that, in accordance with subparagraph (i), he shall have the right to cancel, before conveyance, the contract within 15 days after receipt of any amendment to the public offering statement that would have a material and adverse effect on the rights or obligations of that purchaser.

(12)  A statement of any unsatisfied judgments or pending suits against the association and the status of any pending suits material to the cooperative of which a declarant has actual knowledge.

(13)  A statement that any deposit made in connection with the purchase of a cooperative interest will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract pursuant to section 4408 and that the name and address of the escrow agent will be set forth in the purchaser's agreement of sale.

(14)  Any restrictions on:

(i)  Use and occupancy of the units.

(ii)  Alienation of the cooperative interests.

(iii)  The amount for which a cooperative interest may be sold or on the amount that may be received by a proprietary lessee upon sale, condemnation or casualty loss to the unit or the cooperative or termination of the cooperative.

(15)  A description of all insurance coverage provided for the benefit of proprietary lessees, including the types and extent of coverage, and the extent to which such coverage includes or excludes improvements or betterments made to units.

(16)  Any current or expected fees or charges to be paid by proprietary lessees for the use of the common elements and other facilities related to the cooperative in addition to monthly common expense assessments described in paragraph (5) (iv) and including, without limitation, user or membership fees that may be charged for the use or enjoyment of common elements and other facilities related to the cooperative.

(17)  The extent to which financial arrangements have been provided for completion of all improvements which the declarant is obligated to build pursuant to section 4417 (relating to declarant's obligation to complete and restore).

(18)  A brief narrative description of any zoning and other land use requirements affecting the cooperative.

(19)  All unusual and material circumstances, features and characteristics of the cooperative and the units.

(20)  In the case of a leasehold cooperative, at least the following information:

(i)  The name and address of each lessor and his assignee, if any.

(ii)  Any relationship between the declarant and any lessor or assignee.

(iii)  A description of the leased property.

(iv)  The rent and any provision in the lease for increases in the rent and any other charges or payments required to be paid by the lessee under the lease.

(v)  Whether the lessee has any right to terminate the lease and, if so, the effect of such a termination on the cooperative.

(vi)  The information contained in the declaration as required by section 4206 (relating to leasehold cooperatives).

(vii)  The following notice in boldface type: Purchasers should be aware that this is a leasehold cooperative, and the purchaser's interest therein may be less valuable than a fee interest, may depreciate over time and may be of questionable marketability.

(21)  A copy of a legal opinion, based on stated factual assumptions, given to the declarant by legal counsel selected by the declarant and licensed to practice law in the state in which the cooperative is situated stating:

(i)  Whether the proprietary lessees will be entitled for Federal, State and local income tax purposes to a pass-through of deductions for payments made by the association for real estate taxes and interest paid the holder of a security interest encumbering the cooperative.

(ii)  That the proprietary lessees are entitled to rely upon the opinion.

(22)  A statement as to the effect on every proprietary lessee if the association fails to pay real estate taxes or payments due the holder of a security interest encumbering the cooperative.

(23)  A description of how votes are allocated among the cooperative interests and a statement as to whether cumulative or class voting is permitted and, if so, under what circumstances. The statement shall also explain the operation of the cumulative or class voting.

(24)  A description of any circumstances under which the association is or may become a master association or part of a master association.

(25)  A statement of all governmental approvals and permits required for the use and occupancy of the cooperative indicating the name and expiration date of each approval or permit that has been obtained and, as to any governmental approvals or permits that have not been obtained, a statement indicating when each permit or approval is expected to be obtained and the person who shall bear the expense of obtaining each permit or approval.

(26)  A statement as to whether there are any outstanding and uncured notices of violations of governmental requirements and, if there are any such notices of violations, a description of the alleged violation and a statement indicating when each violation is expected to be cured and the person who shall bear the expense of curing such violation.

(27)  A statement as to whether the declarant has knowledge of any one or more of the following:

(i)  Hazardous conditions, including contamination affecting the cooperative site by hazardous substances, hazardous wastes or the like or the existence of underground storage tanks for petroleum products or other hazardous substances.

(ii)  Any investigation conducted to determine the presence of hazardous conditions on or affecting the cooperative site.

(iii)  Any finding or action recommended to be taken in the report of any such investigation or by any governmental body, agency or authority in order to correct any hazardous conditions and any action taken pursuant to those recommendations.

If the declarant has no knowledge of such matters, the declarant shall make a statement to that effect.

(b)  Exceptions.--If a cooperative composed of not more than 12 units is not subject to any development rights and no power is reserved to a declarant to make the cooperative part of a larger cooperative, group of cooperatives or other real estate, a public offering statement may, but need not, include the information otherwise required by the narrative descriptions of documents required by subsection (a)(4).

(c)  Amendment for material change in information.--Until all cooperative interests shall have been conveyed to persons not affiliated with the declarant, promptly after any material change in the information required by this section comes to the attention of a person required to deliver a public offering statement pursuant to section 4102(c) (relating to applicability of subpart), such person shall amend the public offering statement to report any material change in the information required by this section and shall deliver copies of such amendments to purchasers in accordance with section 4408(a).

(d)  Providing and maintaining documents.--The declarant shall provide a copy of the public offering statement and all amendments thereto to the association, and the association shall maintain them in its records.

Cross References.  Section 4403 is referred to in sections 4102, 4103, 4302, 4320, 4401, 4402, 4404, 4405, 4406, 4409, 4418 of this title.



Section 4404 - Public offering statement; cooperatives subject to development rights

§ 4404.  Public offering statement; cooperatives subject to development rights.

If the declaration provides that a cooperative is subject to any development rights, the public offering statement must disclose, in addition to the information required by section 4403 (relating to public offering statement; general provisions):

(1)  The maximum number of units and the maximum number of units per acre that may be created.

(2)  A statement of how many or what percentage of the units which may be created will be restricted exclusively to residential use or a statement that no representations are made regarding use restrictions.

(3)  If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas and the maximum percentage of the floor areas of all units that may be created therein that are not restricted exclusively to residential use.

(4)  A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights.

(5)  A statement of the maximum extent to which the association's budget and each cooperative interest's allocated interests may be changed by the exercise of any development right described in paragraph (4).

(6)  A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the cooperative will be compatible with existing buildings and improvements in the cooperative in terms of architectural style, quality of construction and size or a statement that no assurances are made in those regards.

(7)  A general description of all other improvements that may be made and limited common elements that may be created within any part of the cooperative pursuant to any development right reserved by the declarant or a statement that no assurances are made in that regard.

(8)  A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the cooperative pursuant to any development right reserved by the declarant or a statement that no assurances are made in that regard.

(9)  A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the cooperative or a statement of the types and sizes planned or a statement that no assurances are made in that regard.

(10)  A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the cooperative or a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(11)  A statement that all restrictions in the declaration affecting use and occupancy of units and alienation of cooperative interests will apply to any units and cooperative interests created pursuant to any development rights reserved by the declarant or a statement of any differentiations that may be made as to those units and cooperative interests or a statement that no assurances are made in that regard.

(12)  A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

Cross References.  Section 4404 is referred to in sections 4102, 4401, 4402 of this title.



Section 4405 - Public offering statement; time shares

§ 4405.  Public offering statement; time shares.

If the declaration provides that ownership of cooperative interests or occupancy of any units is or may be in time shares, the public offering statement shall disclose, in addition to the information required by section 4403 (relating to public offering statement; general provisions):

(1)  The number and identity of units in which time shares may be created.

(2)  The total number of time shares that may be created in the cooperative.

(3)  The minimum duration of any time shares that may be created.

(4)  The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in section 4315 (relating to lien for assessments).

(5)  The projected common expense assessment for each time share and whether those assessments may vary seasonally.

(6)  A statement of any services not reflected in the budget which the declarant provides or expenses which he pays and which he expects may become at any subsequent time a common expense of the association, and the projected common expense assessment attributable to each of those services or expenses for each time share.

(7)  The extent to which time share owners are jointly and severally liable for the payment of common expenses assessments and other charges levied against that cooperative interest.

(8)  The extent to which a suit for partition may be maintained against a cooperative interest owned in time shares.

(9)  The extent to which a time share may become subject to lien arising out of claims against other time share owners of the same cooperative interest.

(10)  In lieu of the statement required under section 4403(a)(11), a statement in at least ten-point boldface type appearing on the first page of the public offering statement, that:

(i)  Within seven days after purchaser's receipt of a public offering statement or any amendment thereto that would have a material and adverse effect on the rights or obligations of that purchaser, a purchaser, before conveyance, may cancel any contract for purchase of a time share from a declarant.

(ii)  If a person required to deliver a public offering statement under this subpart fails to provide a public offering statement to a purchaser before conveying a time share or if the public offering statement or any amendment does not comply with the requirements of this subpart, the purchaser may recover from such person damages, described in detail, as provided in section 4408(f) (relating to purchaser's right to cancel).

(iii)  If a purchaser receives the public offering statement more than seven days before signing a contract, he cannot cancel the contract, except that, in accordance with subparagraph (i), he shall have the right to cancel the contract within seven days after receipt of any amendment thereto that would have a material and adverse effect on the rights or obligations of that purchaser.

Cross References.  Section 4405 is referred to in sections 4102, 4401, 4402, 4403 of this title.



Section 4406 - Public offering statement; cooperatives containing conversion buildings

§ 4406.  Public offering statement; cooperatives containing conversion buildings.

(a)  General rule.--The public offering statement of a cooperative containing any conversion building must contain, in addition to the information required by section 4403 (relating to public offering statement; general provisions):

(1)  A statement by the declarant, based on a report prepared by an independent registered architect or professional engineer, describing:

(i)  The age, present visible condition and, if known or ascertainable, the dates of construction, installation and major repairs of all structural components and mechanical and electrical installations, including, but not limited to, roofs, plumbing, heating, air conditioning and elevators material to the use and enjoyment of the cooperative.

(ii)  The results of the inspection of the units and common elements required pursuant to section 4414(c) (relating to implied warranty against structural defects) for visible conditions that adversely affect the health or safety of the residential occupants.

(iii)  The extent to which the report by the architect or professional engineer is based upon a visual inspection of the units as well as the common elements.

(2)  A statement by the declarant of the expected useful life of each item reported on in paragraph (1), including the current replacement cost of such item.

(3)  A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(4)  A statement by the declarant, based on a report prepared by an independent licensed exterminating company, describing the presence in the conversion building of, if any, visible pest conditions dangerous to health and safety, such as the presence of insects and rodents dangerous to health or safety, and outlining actions taken or to be taken to eliminate the existence of pest conditions dangerous to health or safety.

(b)  Applicability of section.--This section applies only to units that are intended for residential use at the time of sale by the declarant of the cooperative interest of which the unit is a part.

Cross References.  Section 4406 is referred to in sections 4102, 4401, 4402, 4414 of this title.



Section 4407 - Public offering statement; cooperative securities

§ 4407.  Public offering statement; cooperative securities.

If a cooperative interest is registered with the Securities and Exchange Commission of the United States at the time an offer of such cooperative interest is made, a declarant satisfies all requirements relating to the preparation of a public offering statement required by this subpart if he delivers to the purchaser a copy of the public offering statement or other disclosure statement filed with the Securities and Exchange Commission. An interest in a cooperative is not, in and of itself, a security under the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972, and the offer and sale of cooperative interests in accordance with the requirements of this chapter shall not also be subject to the registration requirements of section 201 or 301 of the Pennsylvania Securities Act of 1972 or the promotional real estate sales requirements of the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing and Registration Act.

Cross References.  Section 4407 is referred to in section 4102 of this title.



Section 4408 - Purchaser's right to cancel

§ 4408.  Purchaser's right to cancel.

(a)  Delivery of public offering statement.--In cases where delivery of the public offering statement is required under section 4402(c) (relating to public offering statement; requirements), a declarant shall provide a purchaser of a cooperative interest with a copy of the public offering statement and all amendments thereto not later than:

(1)  the date the purchaser executes the contract of sale for such cooperative interest; or

(2)  if no contract of sale is executed, 15 days before the time of conveyance of that cooperative interest.

After a public offering statement has been delivered to a purchaser of a cooperative interest, a person required to deliver a public offering statement pursuant to section 4402(c) shall provide to the purchaser copies of all amendments to the public offering statement made between the date of delivery of the public offering statement and the date of conveyance of that cooperative interest.

(b)  Cancellation within 15 days.--Except as provided in subsection (c):

(1)  Unless a purchaser is given the public offering statement more than 15 days before execution of a contract for the purchase of a cooperative interest, a purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(2)  A purchaser, before conveyance, may cancel a contract for the purchase of a cooperative interest within 15 days after receiving a copy of any amendment to the public offering statement that would have a material and adverse effect on the rights or obligations of that purchaser.

(c)  Cancellation within seven days.--Unless a purchaser of a time share is given the public offering statement more than seven days before execution of a contract for the purchase of a time share, the purchaser, before conveyance, may cancel the contract within seven days after first receiving the public offering statement. A purchaser of a time share, before conveyance, may cancel a contract for the purchase of a time share within seven days after receiving a copy of any amendment to the public offering statement that would have a material and adverse effect on the rights or obligations of that purchaser.

(d)  Limitations as to amendments.--Without limiting those amendments that would be deemed not to produce material and adverse effects on the rights or obligations of purchasers, cancellation is not permitted under subsection (a), (b) or (c) if the amendment or possible future promulgation thereof was disclosed in the public offering statement previously delivered to the purchaser.

(e)  Notice and effect of cancellation.--If a purchaser elects to cancel a contract pursuant to subsection (a), (b) or (c), he may do so by hand delivering notice thereof to the offeror or by mailing notice thereof by prepaid United States mail to the offeror or to his agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

(f)  Damages for noncompliance.--If a person required to deliver a public offering statement pursuant to section 4402(c) fails to provide a purchaser to whom a cooperative interest is conveyed with that public offering statement and all amendments thereto as required by subsection (a), (b) or (c) or, if the public offering statement or any amendment does not comply with the requirements of this subpart, the purchaser, in addition to any other rights to damages or relief, is entitled to receive from that person an amount equal to 5% of the sales price of the cooperative interest up to a maximum of $5,000 or actual damages, whichever is the greater amount. A minor omission or error in the public offering statement or an amendment thereto that is not willful shall entitle the purchaser to recover only actual damages, if any.

Cross References.  Section 4408 is referred to in sections 4102, 4402, 4403, 4405 of this title.



Section 4409 - Resales of cooperative interests

§ 4409.  Resales of cooperative interests.

(a)  Information supplied by proprietary lessee.--Except in the case of a sale where delivery of a public offering statement is required or unless the transaction is exempt under section 4401(b) (relating to applicability; waiver), a proprietary lessee shall furnish to a purchaser before execution of any contract of sale of a cooperative interest or, if there is no contract of sale, before the time of conveyance a copy of the declaration (other than the plats and plans), the bylaws and the rules or regulations of the association, including all amendments to such documents to the date of their delivery to the purchaser, and a certificate containing:

(1)  A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the cooperative interest.

(2)  A statement setting forth the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling proprietary lessee and any surplus fund credits to be applied with regard to the cooperative interest pursuant to section 4314(h) (relating to assessments for common expenses).

(3)  A statement of any other fees payable by proprietary lessees.

(4)  A statement of any capital expenditures anticipated by the association for the current and two next succeeding fiscal years.

(5)  A statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified projects.

(6)  The most recent regularly prepared balance sheet and income and expense statement, if any, of the association.

(7)  The current operating budget of the association.

(8)  A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant.

(9)  A statement describing any insurance coverage provided for the benefit of proprietary lessees.

(10)  A statement as to whether the executive board has knowledge that any alterations or improvements to the unit or to the limited common elements assigned thereto violate any provision of the declaration.

(11)  A statement as to whether the executive board has knowledge of any violations of the health or building codes with respect to the unit, the limited common elements assigned thereto or any other portion of the cooperative.

(12)  A statement of the remaining term of any leasehold estate affecting the cooperative and the provisions governing any extension or renewal thereof.

(13)  Except where no public offering statement was prepared, a statement that the public offering statement and any amendments thereto are records of the association available for inspection by the purchaser.

(14)  The most recent statement given to the proprietary lessee by the association stating the amount of the cooperative real estate taxes and mortgage or other interest allocated to the cooperative interest being sold.

(15)  A statement of any restrictions in the declaration affecting the amount that may be received by a proprietary lessee upon sale, condemnation or casualty loss to the unit or the cooperative or termination of the cooperative.

(16)  A statement as to whether the declaration provides for cumulative or class voting.

(17)  A statement as to whether an agreement to terminate the cooperative has been submitted to the proprietary lessees for approval and remains outstanding.

(18)  A statement as to whether the executive board has knowledge of any violations of applicable governmental requirements or knowledge of the existence of any hazardous conditions (section 4403(a)(27)) with respect to the unit, the limited common elements assigned thereto or any other portion of the cooperative.

(19)  A statement of whether the cooperative is a master association or is part of a master association or could become a master association or part of a master association.

(20)  A statement describing the ownership of cooperative interests, if any, or the occupancy of units, if any, which may be in time shares and the maximum number of time-share estates that may be created in the cooperative.

(21)  A statement of whether the declarant retains the special declarant right to cause a merger or consolidation of the cooperative and, if so, the information describing such right which was supplied by the declarant pursuant to section 4205 (relating to contents of declaration), if any.

(b)  Information supplied by association.--The association, within ten days after a request by a proprietary lessee, shall furnish the documents and a certificate containing the information necessary to enable the proprietary lessee to comply with this section. A proprietary lessee providing a certificate pursuant to subsection (a) is not liable to the purchaser for any erroneous information provided by the association and included in or delivered with the certificate.

(c)  Liability for error or inaction by association.--A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A proprietary lessee is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner.

(d)  Purchase contract voidable.--The purchase contract is voidable by the purchaser until the certificate has been provided and for five days thereafter or until conveyance, whichever first occurs.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 amended subsec. (c) and added subsec. (d).

Cross References.  Section 4409 is referred to in sections 4102, 4302, 4317, 7302 of this title.



Section 4410 - Escrow of deposits

§ 4410.  Escrow of deposits.

Any deposit, which shall not include any installment payment under an installment sales contract, made in connection with the purchase or reservation of a cooperative interest from a person required to deliver a public offering statement pursuant to section 4402(c) (relating to public offering statement; requirements) shall be placed in escrow and held in this Commonwealth by a licensed real estate broker, an attorney admitted to practice in this Commonwealth, a financial institution or a licensed title insurance company, in an account or in the form of a certificate of deposit, designated solely for that purpose with a financial institution whose accounts are insured by a governmental agency or instrumentality until:

(1)  delivered to the declarant at closing or, in the case of the sale of a cooperative interest pursuant to an installment sales contract, upon the expiration of 30 days from the date of occupancy of the unit constituting a part of the cooperative interest;

(2)  delivered to the declarant because of purchaser's default under a contract to purchase the cooperative interest; or

(3)  refunded to the purchaser.



Section 4411 - Release of liens

§ 4411.  Release of liens.

(a)  Sale of cooperative interest.--In the case of a sale of a cooperative interest where delivery of a public offering statement is required pursuant to section 4402(c) (relating to public offering statement; requirements), a seller shall, before conveying a cooperative interest, record or furnish to the purchaser releases of all liens affecting that cooperative interest and underlying real estate, unless the public offering statement discloses the amount of the real estate encumbered by and the effect of a default under a lien not being released or unless the purchaser expressly agrees to take subject to or assume liens not being released.

(b)  Conveyance to association.--Before conveying real estate to the association, the declarant shall have that real estate released from liens on that real estate unless the public offering statement discloses the amount of the real estate encumbered by and the effect of a default under a lien not being released.



Section 4412 - Cooperatives containing conversion buildings

§ 4412.  Cooperatives containing conversion buildings.

(a)  Notice of conversion.--The declarant of every cooperative containing one or more conversion buildings shall give each of the residential tenants and subtenants, if any, lawfully in possession of a unit or units in a conversion building a conversion notice no later than one year before the declarant will require residential tenants and residential subtenants to vacate, subject to revocation of such notice in accordance with subsection (k). The conversion notice must set forth generally the rights of residential tenants and residential subtenants under this section and shall be hand delivered to the unit or mailed by prepaid United States certified or registered mail, return receipt requested, to the residential tenant and residential subtenant at the address of the unit and not more than one other mailing address provided by a residential tenant. Every notice shall be accompanied by a public offering statement concerning the proposed sale of cooperative interests within such conversion building or buildings. Except as otherwise provided in subsection (f), no such residential tenant or residential subtenant in a conversion building may be required to vacate the unit he leases earlier than one year after the conversion notice date, except by reason of nonpayment of rent, waste or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy, including terms that apply to a period occurring in whole or in part after the conversion notice date, may not be altered, but may be enforced, during that period. Failure to give notice to a residential tenant or residential subtenant entitled to such notice pursuant to this subsection is a defense to an action for possession against such residential tenant or residential subtenant.

(b)  Offer to tenant to purchase cooperative interest.--For six months after the conversion notice date, the declarant shall offer to convey the cooperative interest for each unit or proposed unit occupied for residential use in a conversion building to the tenant who leases that unit. If the tenant fails to purchase the cooperative interest during that six-month period, the offeror may not offer to dispose of an interest in that cooperative interest during the following six months at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection shall not apply to any cooperative interest in a conversion building if the unit which is part of that cooperative interest was, immediately prior to the conversion notice date, restricted or devoted exclusively to nonresidential use or the boundaries of which unit, after the creation of the cooperative, will not substantially conform to the boundaries of such unit on the conversion notice date.

(c)  Effect of wrongful conveyance.--If a declarant, in violation of subsection (b), conveys a cooperative interest to a purchaser for value who has no knowledge of the violation, that conveyance extinguishes any right a tenant may have under subsection (b) to purchase that cooperative interest if the deed states that the declarant has complied with subsection (b), but does not affect the right of a tenant to recover damages from the declarant for a violation of subsection (b).

(d)  Notice to vacate.--If a conversion notice specifies a date by which a unit or proposed unit must be vacated, the conversion notice also constitutes a notice of termination of the tenant's lease, subject to revocation in accordance with subsection (k) and a notice to quit specified by section 501 of the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951.

(e)  Improper lease termination prohibited.--

(1)  Nothing in this section permits termination of a lease in violation of its terms.

(2)  Nothing in this section or in any lease shall prohibit a residential tenant, after receiving notice pursuant to subsection (a), from terminating any lease without any liability for such termination provided such tenant gives the building owner at least 90 days' written notice of the intent to terminate the lease.

(3)  The declarant and, if different, the owner shall not engage in any activity of any nature which would coerce any residential tenant of a conversion building into terminating any lease, including, but not limited to, stampeding, harassing tenants or withholding normal services or repairs.

(f)  Units leased to senior citizens and blind and disabled persons.--

(1)  For the purpose of this subsection, an eligible tenant or subtenant shall be a natural person who, on the conversion notice date, lawfully occupies the unit as his principal residence and is 62 years of age or older or is disabled. For the purpose of this subsection, a person shall be deemed to be "disabled" if, on the conversion notice date, he is totally and permanently unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impediment, including, but not limited to, blindness.

(2)  Within 60 days after the conversion notice date, any tenant or subtenant in possession of a unit who believes that he is an eligible tenant or subtenant shall so notify the declarant and shall provide the declarant with proof of his eligibility. Any eligible tenant or subtenant who has established his eligibility shall be entitled to remain in possession of his unit for two years following the conversion notice date, notwithstanding any prior termination date in his lease, except by reason of nonpayment of rent, waste or conduct that disturbs other occupants' peaceful enjoyment of the cooperative, and the terms of the tenancy, including terms that apply to a time period after the conversion notice date, may not be altered, but may be enforced, during the time period between the original lease termination date and the expiration of this two-year period, except as is provided in paragraph (3).

(3)  The monthly rental payable by the tenant during the time period between the later to occur of the original lease termination date or the first anniversary of the conversion notice date and the expiration of the two-year period described in paragraph (2) sentence shall be the same monthly rental as was payable for the month immediately preceding the original lease termination date, except that, at the landlord's option, such monthly rental may be increased by the lesser of 5% of such monthly rental or the same percentage increase as the percentage increase, if any, in the cost of living in the United States during the six-month time period commencing on the first day of the first full calendar month after the conversion notice date.

(4)  Failure to comply with the provisions of this subsection is a defense to an action for possession.

(g)  Tenant meetings.--With respect to any cooperative containing a conversion building with one or more units then occupied for residential use, at least 30 days before the conversion notice date, the declarant shall hold a tenant meeting open to the public in the municipality where the conversion is proposed at a place and time convenient to the persons who may be directly affected by the conversion. At least ten days' notice of the time and place of the meeting shall be given to tenants and subtenants in lawful possession of their units in the same manner as is required for the giving of the conversion notice and to the general public by a notice in a newspaper of general circulation in the area in which the cooperative is located, except that no notice to the general public need be given with respect to conversion buildings in cooperatives as to which the provisions of section 4401(b) (relating to applicability; waiver) are applicable. At such meeting, representatives of the declarant shall briefly describe the following and may, but shall not be required to, discuss other matters:

(1)  The rights and obligations of tenants and subtenants pursuant to this section.

(2)  Improvements, if any, then planned to be made to the cooperative.

(3)  The anticipated approximate range of initial cooperative interest sales prices, but specific sales prices need not be provided.

(4)  The anticipated approximate range of estimated monthly common expense liabilities for various types of cooperative interests but specific per cooperative interest estimates need not be provided.

(h)  Waiver of right to purchase.--Notwithstanding any provisions of this subpart prohibiting waiver of rights, any tenant or subtenant may waive his right to purchase a cooperative interest pursuant to subsection (b) if the waiver is in writing, is acknowledged and is given in consideration of:

(1)  a written extension of the term of that tenant's tenancy and right of occupancy under this subpart beyond the time period required by subsection (a) or (f) as applicable;

(2)  the tenant entering into an agreement to purchase another cooperative interest in the cooperative; or

(3)  the tenant or subtenant making alternative living arrangements.

(i)  Alteration of term of tenancy.--Notwithstanding any provisions of subsection (a) or (f), the terms of the tenancy of a tenant or subtenant may be altered with the express written consent of that tenant or subtenant, and such altered terms shall then be the terms of tenancy referred to in this section.

(j)  Limitation to tenants in occupancy.--The provisions of this section shall apply only with respect to conversion buildings in which one or more residential tenants or residential subtenants is in lawful occupancy on the conversion notice date, and the only tenants who are entitled to exercise the rights granted under this section are residential tenants or residential subtenants:

(1)  who are in lawful occupancy of a conversion building on the conversion notice date; or

(2)  who commence their tenancy after the conversion notice date without having been notified in writing at or prior to the commencement of their tenancy that the property is then a cooperative and that they are not entitled to the rights granted under this section.

Such rights continue only so long as the lawful occupancy of the tenant or subtenant continues.

(k)  Revocation of conversion notice.--A declarant may subsequently revoke a conversion notice if the declarant has expressly reserved the right of revocation in the conversion notice and if the notice of revocation:

(1)  is given prior to the conveyance of any unit in the cooperative occurring after the conversion notice date other than a cooperative interest or cooperative interests conveyed to a successor declarant or as a result of a foreclosure of a mortgage on a cooperative interest or a deed in lieu thereof;

(2)  is given in the same manner as is required for the giving of the conversion notice; and

(3)  is given to all persons who were entitled to receive the conversion notice and who continue to be in lawful occupancy at the time such notice of revocation is given.

The giving of a notice of revocation revokes all rights granted under this section, but does not revoke the rights granted to residential tenants under subsection (a) or (f), and such rights shall be deemed to have been incorporated in each residential tenant's lease.

(Nov. 30, 2004, P.L.1499, No.190, eff. 60 days)

2004 Amendment.  Act 190 amended subsec. (h)(1).

Cross References.  Section 4412 is referred to in section 4213 of this title.



Section 4413 - Express warranties of quality

§ 4413.  Express warranties of quality.

(a)  General rule.--Express warranties made by any seller to a purchaser of a cooperative interest, if made or incorporated by reference in the public offering statement, if the seller is required to deliver a public offering statement under section 4402(c) (relating to public offering statement; requirements), or in a written statement or document signed by the seller and relied upon by the purchaser, are created as follows:

(1)  Any affirmation of fact or promise which relates to the unit, its use, or rights appurtenant thereto, or improvements to the cooperative that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the cooperative, creates an express warranty that the unit and related rights and uses will conform to the affirmation or promise.

(2)  Any model or description of the physical characteristics of the cooperative, including plans and specifications of or for improvements, if incorporated by reference in a public offering statement or other written statement or document signed by the seller and relied upon by the buyer in accordance with this subsection creates an express warranty that the cooperative will conform substantially to the model or description.

(3)  Any description of the quantity or extent of the real estate comprising the cooperative if incorporated by reference in a public offering statement or other written statement or document signed by the seller and relied upon by the buyer in accordance with this subsection, including, but not limited to, plats or surveys, creates an express warranty that the cooperative will conform to the description, subject to customary tolerances.

(4)  A provision that a buyer of a cooperative interest may put a unit which is part of that cooperative interest only to a specified use is an express warranty that the specified use is lawful.

(b)  Formal words unnecessary.--Neither formal words, such as "warranty" or "guarantee," nor a specific intention to make a warranty are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c)  Transfer of warranty.--Any conveyance of a cooperative interest transfers to the purchaser all express warranties of quality made by previous sellers.

(d)  Limitation of actions.--No action to enforce the warranty created by this section shall be commenced later than six years after the date of the writing which creates the warranty under subsection (a).



Section 4414 - Implied warranty against structural defects

§ 4414.  Implied warranty against structural defects.

(a)  Definition.--As used in this section, "structural defects" means those defects in components constituting any unit or common element which reduce the stability or safety of the structure below accepted standards or restrict the normal intended use of all or part of the structure and which require repair, renovation, restoration or replacement. Nothing in this section shall be construed to make the warrantor responsible for any items of maintenance relating to the units or common elements.

(b)  General rule.--A declarant warrants against structural defects in each of the units for two years from the date each is conveyed to a bona fide purchaser and all of the common elements for two years. Any conveyance of a cooperative interest during the two-year warranty period shall be deemed to transfer to the purchaser all of the warranties created under this section. The two years shall begin as to each of the common elements whenever the common element has been completed or, if later:

(1)  as to any common element in real estate that may be added to the cooperative, at the time the first cooperative interest for a unit in such real estate is conveyed to a bona fide purchaser;

(2)  as to any common element for which a development right to convert such common element to units or limited common elements has been reserved, at the time the first cooperative interest for a converted unit out of such common element is conveyed to a bona fide purchaser; and

(3)  as to any common element within any other portion of the cooperative, at the time the first cooperative interest in the cooperative is conveyed to a bona fide purchaser.

(c)  Scope and applicability of warranties.--A declarant of a cooperative containing one or more conversion buildings warrants:

(1)  against structural defects in components installed in each of the conversion buildings by the declarant or in work done or improvements made by the declarant in each of the conversion buildings;

(2)  that all units and common elements in each conversion building have been inspected for visible structural and mechanical defects and for other visible conditions that adversely affect the health or safety of residential occupants as required by section 4406(a)(1)(i) (relating to public offering statement; cooperatives containing conversion buildings), except that no such inspection is required of any unit the tenant or other lawful occupant of which does not permit such inspection to be conducted; and

(3)  that any such defects and other visible conditions found have been repaired.

The warranties set forth in subsection (b) shall be applicable to any units and common elements that are located within a building containing or comprising one or more units that is not a conversion building. Otherwise, such declarant may offer the units, common elements or both in any conversion building in an "as is" condition. If any building containing or comprising units is a conversion building, then the warranty provisions of this subsection shall also apply to all common elements in the cooperative that are located outside of any conversion building and that are not located in a building containing one or more units that is not a conversion building. The declarant of a cooperative containing any conversion buildings may also give a more extensive warranty in writing. The times at which the warranties required by this subsection commence and the duration of such warranties shall be as provided in subsection (b).

(d)  Exclusion or modification of warranty.--Except with respect to a purchaser of a unit for residential use, the warranty against structural defects:

(1)  may be excluded or modified by agreement of the parties; and

(2)  is excluded by expression of disclaimer, such as "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties.

(e)  Limitation of action.--No action to enforce the warranty created by this section shall be commenced later than six years after the warranty begins.

Cross References.  Section 4414 is referred to in sections 4401, 4406 of this title.



Section 4415 - Effect of violations on rights of action

§ 4415.  Effect of violations on rights of action.

If a declarant or any other person subject to this subpart fails to comply with any provision of this subpart or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. Punitive damages may be awarded for a willful failure to comply with this subpart. The court, in an appropriate case, may award reasonable attorney fees.

Cross References.  Section 4415 is referred to in sections 4102, 4402 of this title.



Section 4416 - Labeling of promotional material

§ 4416.  Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays improvements that are not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified as "MUST BE BUILT" or "NEED NOT BE BUILT."



Section 4417 - Declarant's obligation to complete and restore

§ 4417.  Declarant's obligation to complete and restore.

(a)  Completion.--The declarant shall complete all improvements depicted on any site plan or other graphic representation included in the public offering statement or in any promotional material distributed by or for the declarant unless that improvement is labeled "NEED NOT BE BUILT."

(b)  Repair and restoration.--The declarant is subject to liability for the prompt repair and restoration to a condition compatible with the remainder of the cooperative of any portion of the cooperative affected by his exercise of rights reserved pursuant to or created by sections 4209 (relating to exercise of development rights), 4210 (relating to alteration of units), 4211 (relating to relocation of boundaries between adjoining units), 4212 (relating to subdivision of units), 4214 (relating to declarant's office, models and signs) and 4215 (relating to easement rights).

Cross References.  Section 4417 is referred to in section 4403 of this title.



Section 4418 - Substantial completion of unit

§ 4418.  Substantial completion of unit.

(a)  General rule.--In the case of a sale of a cooperative interest where delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that cooperative interest may be conveyed until the declaration is recorded and unless all structural components and common element mechanical systems of the structure containing or constituting such unit or units and the common elements appurtenant thereto are substantially completed in accordance with the descriptions set forth in both the declaration pursuant to section 4205 (relating to contents of declaration) and in the public offering statement pursuant to section 4403 (relating to public offering statement; general provisions). Such substantial completion shall be evidenced by a recorded certification of completion executed by an independent registered surveyor, architect or professional engineer with regard to any such structure.

(b)  Sale prior to completion of unit.--Nothing contained in this subpart shall prevent the offering for sale of a cooperative interest or the execution of any agreement to sell and purchase a cooperative interest or any interest in a cooperative interest, as opposed to actual conveyance, prior to the completion of the unit or any other portion of the cooperative.






Chapter 51 - General Provisions

Section 5101 - Short title of subpart

SUBPART D

PLANNED COMMUNITIES

Chapter

51.  General Provisions

52.  Creation, Alteration and Termination of Planned Communities

53.  Management of Planned Community

54.  Protection of Purchasers

Enactment.  Subpart D was added December 19, 1996, P.L.1336, No.180, effective in 45 days.

CHAPTER 51

GENERAL PROVISIONS

Sec.

5101.  Short title of subpart.

5102.  Applicability.

5103.  Definitions.

5104.  Variation by agreement.

5105.  Separate titles and taxation.

5106.  Applicability of local ordinances, regulations and building codes.

5107.  Eminent domain.

5108.  Supplemental general principles of law applicable.

5109.  Construction against implicit repeal.

5110.  Uniformity of application and construction.

5111.  Severability.

5112.  Unconscionable agreement or term of contract.

5113.  Obligation of good faith.

5114.  Remedies to be liberally administered.

Enactment.  Chapter 51 was added December 19, 1996, P.L.1336, No.180, effective in 45 days.

§ 5101.  Short title of subpart.

This subpart shall be known and may be cited as the Uniform Planned Community Act.



Section 5102 - Applicability

§ 5102.  Applicability.

(a)  General rule.--This subpart applies to all planned communities created within this Commonwealth after the effective date of this subpart; but, if:

(1)  such a planned community contains no more than 12 units and is not subject to any rights under section 5215 (relating to subdivision or conversion of units) to subdivide units or to convert into common elements or under section 5211 (relating to conversion and expansion of flexible planned communities) to add additional real estate, create units or limited common elements within convertible real estate or withdraw real estate, it is subject only to sections 5105 (relating to separate titles and taxation), 5106 (relating to applicability of local ordinances, regulations and building codes), 5107 (relating to eminent domain) and 5218 (relating to easement to facilitate completion, conversion and expansion) unless the declaration provides that the entire subpart is applicable; or

(2)  such a planned community, regardless of the number of units, has common elements or limited common elements which include only storm water management facilities and related devices, real estate containing signage, lighting, landscaping, gates, walls, fences or monuments or open space and is not subject to any rights under section 5215 or under section 5211, it shall be subject only to the sections listed in paragraph (1), the provisions of sections 5103 (relating to definitions), 5104 (relating to variation by agreement), 5105, 5106, 5107, 5108 (relating to supplemental general principles of law applicable), 5109 (relating to construction against implicit repeal), 5110 (relating to uniformity of application and construction), 5111 (relating to severability), 5112 (relating to unconscionable agreement or term of contract), 5113 (relating to obligation of good faith) and 5114 (relating to remedies to be liberally administered) and the provisions of Chapter 53 (relating to management of planned community) and sections 5407 (relating to resales of units), 5408 (relating to escrow of deposits), 5409 (relating to release of liens) and 5411 (relating to warranty against structural defects) unless the declaration provides that the entire subpart is applicable. If a planned community is subject to the provisions of this paragraph, a declarant shall:

(i)  include provisions in any sales agreement for a unit of such planned community which states that an association exists or may be created to own and manage certain generally described common elements or limited common elements and that there may be imposed by the association assessments upon unit owners for expenses related to the ownership, management, administration or regulation of such elements; and

(ii)  prepare and record a declaration in the manner set forth in section 5205 (relating to contents of declaration; all planned communities) or 5206 (relating to contents of declaration for flexible planned communities) or covenants and restrictions as may be appropriate for the planned community. The declarant shall provide to the purchaser copies of the proposed or recorded declaration or covenants and restrictions, an actual or proposed budget of the planned community in accordance with the provisions of section 5402(a)(7) (relating to public offering statement; general provisions) and the actual or proposed bylaws of the association, provided that the purchaser has the right, before conveyance, to cancel the agreement within seven days of the date of receiving a copy of the proposed or recorded declaration or covenants and restrictions, the actual or proposed budget and the actual or proposed bylaws.

As used in this paragraph, the term "open space" shall include an area of land or an area of water or a combination of land and water within a planned community intended for the use or enjoyment of residents, including, but not limited to, ball fields and courts, parks, walking, hiking or biking trails, wetlands, wooded areas and walkways and driveways providing access thereto or parking intended for users of such open space. The term does not include streets, utility lines or facilities or swimming pools or clubhouses owned or leased and maintained by the association.

(b)  Retroactivity.--Except as provided in subsection (c), sections 5105, 5106, 5107, 5203 (relating to construction and validity of declaration and bylaws), 5204 (relating to description of units), 5218, 5219 (relating to amendment of declaration), 5223 (relating to merger or consolidation of planned community), 5302(a)(1) through (6) and (11) through (15) (relating to power of unit owners' association), 5311 (relating to tort and contract liability), 5315 (relating to lien for assessments), 5316 (relating to association records), 5407 (relating to resales of units) and 5412 (relating to effect of violations on rights of action) and section 5103 (relating to definitions), to the extent necessary in construing any of those sections, apply to all planned communities created in this Commonwealth before the effective date of this subpart; but those sections apply only with respect to events and circumstances occurring after the effective date of this subpart and do not invalidate specific provisions contained in existing provisions of the declaration, bylaws or plats and plans of those planned communities.

(b.1)  Retroactivity.--

(1)  Sections 5103, 5108, 5113, 5220(i) (relating to termination of planned community), 5222 (relating to master associations), 5302(a)(8)(i), (16) and (17) (relating to power of unit owners' association), 5303(a) and (b) (relating to executive board members and officers), 5307 (relating to upkeep of planned community), 5314 (relating to assessments for common expenses) and 5319 (relating to other liens affecting planned community), to the extent necessary in construing any of those sections, apply to all planned communities created in this Commonwealth before the effective date of this subpart, but those sections apply only with respect to events and circumstances occurring after the effective date of this subsection and do not invalidate specific provisions contained in existing provisions of the declaration, bylaws or plats and plans of those planned communities.

(2)  Section 5303(c) and (d), to the extent necessary in construing any of those subsections, apply to all planned communities created in this Commonwealth before the effective date of this subpart, but those subsections apply only with respect to events and circumstances occurring 180 days after the effective date of this subsection and do not invalidate specific provisions contained in existing provisions of the declaration, bylaws or plats and plans of those planned communities.

(c)  Nonflexible planned communities.--If a planned community created within this Commonwealth before the effective date of this subpart contains no more than 12 units and is not a flexible planned community, it is subject only to sections 5105, 5106, 5107 and 5218 unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of subsection (d), in which case all the sections enumerated in subsection (b) apply to that planned community.

(d)  Amendments to declarations, bylaws, plats and plans.--

(1)  In the case of amendments to the declaration, bylaws and plats and plans of any planned community created before the effective date of this subpart:

(i)  If the result accomplished by the amendment was permitted by law prior to this subpart, the amendment may be made either in accordance with that law, in which case that law applies to that amendment, or may be made under this subpart.

(ii)  If the result accomplished by the amendment is permitted by this subpart and was not permitted by law prior to this subpart, the amendment may be made under this subpart.

(2)  An amendment to the declaration, bylaws or plats and plans authorized by this subsection to be made under this subpart must be adopted in conformity with applicable law and with the procedures and requirements specified by the document being amended. If any such amendment grants to any person any rights, powers or privileges permitted by this subpart, all correlative obligations, liabilities and restrictions in this subpart also apply to that person.

(e)  Nonresidential units.--This subpart does not apply to a planned community in which all units are restricted exclusively to nonresidential use unless the declaration provides that the subpart does apply to that planned community. This subpart applies to a planned community containing both units which are restricted exclusively to nonresidential use and other units which are not so restricted only if the declaration so provides or if the real estate comprising the units which may be used for residential purposes would be a planned community in the absence of the units which may not be used for residential purposes.

(f)  Planned communities outside Commonwealth.--This subpart does not apply to planned communities or units located outside this Commonwealth, but the public offering statement provisions under sections 5402 (relating to public offering statement; general provisions) through 5405 (relating to public offering statement; planned community securities) shall apply to all contracts for the disposition thereof signed in this Commonwealth by any purchaser unless exempt under section 5401(b)(2) (relating to applicability; waiver).

(Mar. 24, 1998, P.L.206, No.27, eff. 60 days; Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (a) and added subsec. (b.1).

2004 Amendment.  Act 37 amended subsecs. (a), (b) and (f).



Section 5103 - Definitions

§ 5103.  Definitions.

The following words and phrases when used in this subpart and in the declaration and bylaws shall have the meanings given to them in this section unless specifically provided otherwise or unless the context clearly indicates otherwise:

"Additional real estate."  Real estate that may be added to a planned community.

"Affiliate of a declarant."  Any person who controls, is controlled by or is under common control with a declarant.

(1)  A person "controls" a declarant if the person:

(i)  is a general partner, officer, director or employer of the declarant;

(ii)  directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries owns, controls, holds with power to vote or holds proxies representing more than 20% of the voting interest in the declarant;

(iii)  controls in any manner the election of a majority of the directors of the declarant; or

(iv)  has contributed more than 20% of the capital of the declarant.

(2)  A person "is controlled by" a declarant if the declarant:

(i)  is a general partner, officer, director or employer of the person;

(ii)  directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries owns, controls, holds with power to vote or holds proxies representing more than 20% of the voting interest in the person;

(iii)  controls in any manner the election of a majority of the directors of the person; or

(iv)  has contributed more than 20% of the capital of the person.

(3)  Control does not exist if the powers described in paragraphs (1) and (2) are held solely as security for an obligation and are not exercised.

"Allocated interests."  The common expense liability and votes in the association allocated to each unit.

"Association" or "unit owners' association."  The unit owners association organized under section 5301 (relating to organization of unit owners' association).

"Common elements."  Common facilities or controlled facilities.

"Common expense liability."  The liability for common expenses allocated to each unit under section 5208 (relating to allocation of votes and common expense liabilities).

"Common expenses."  Expenditures made by or financial liabilities of the association, together with any allocations to reserves. The term includes general common expenses and limited common expenses.

"Common facilities."  Any real estate within a planned community which is owned by the association or leased to the association. The term does not include a unit.

"Condominium."  Real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions. Real estate is not a condominium unless the undivided interests in the portions of the real estate designated for common ownership are vested in the unit owners.

"Controlled facilities."  Any real estate within a planned community, whether or not a part of a unit, that is not a common facility but is maintained, improved, repaired, replaced, regulated, managed, insured or controlled by the association.

"Conversion building."  A building that, at any time before the conversion notice date with respect to the planned community in which the building is located, was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

"Conversion notice."  The notice required to be given to tenants and subtenants by the terms of section 5410(a) (relating to planned communities containing conversion buildings).

"Conversion notice date."  The date on which the conversion notice is placed in the United States mail, in the case of mailed notices, or is delivered to the unit leased by the recipient, in the case of hand-delivered notices.

"Convertible real estate."  A portion of a flexible planned community not within a building containing a unit, within which additional units, limited common facilities or limited controlled facilities or any combination thereof may be created.

"Cooperative."  Real estate owned by a corporation, trust, trustee, partnership or unincorporated association, if the governing instruments of that organization provide that each of the organization's members, partners, stockholders or beneficiaries is entitled to exclusive occupancy of a designated portion of that real estate.

"Declarant."

(1)  If a planned community has been created, the term means any of the following:

(i)  Any person who has executed a declaration or an amendment to a declaration to add additional real estate. This subparagraph excludes a person holding interest in the real estate solely as security for an obligation; a person whose interest in the real estate will not be conveyed to unit owners; and, in the case of a leasehold planned community, a lessor who possesses no special declarant rights and who is not an affiliate of a declarant who possesses special declarant rights.

(ii)  A person who succeeds under section 5304 (relating to transfer of special declarant rights) to any special declarant rights.

(2)  If the planned community has not yet been created, the term means any person who offers to dispose of or disposes of the person's interest in a unit to be created and not previously disposed of.

(3)  If a declaration is executed by a trustee of a land trust, the term means the beneficiary of the trust.

"Declaration."  Any instrument, however denominated, that creates a planned community and any amendment to that instrument.

"Development rights."  Any right or combination of rights reserved by a declarant in the declaration:

(1)  to add real estate to a planned community;

(2)  to create units, common facilities, limited common facilities, controlled facilities or limited controlled facilities within a planned community;

(3)  to subdivide units to convert units into common facilities or controlled facilities; or

(4)  to withdraw real estate from a planned community.

"Disposition."  A voluntary transfer to a purchaser of any legal or equitable interest in a unit or a proposed unit. The term does not include the transfer or release of a security interest.

"Executive board."  The body, regardless of name, designated in the declaration to act on behalf of the association.

"Flexible planned community."  A planned community containing withdrawable or convertible real estate or a planned community to which additional real estate may be added or a combination thereof.

"General common expenses."  All common expenses other than limited common expenses.

"Identifying number."  A symbol or address that identifies only one unit in a planned community.

"Installment sale contract."  An executory contract for the purchase and sale of a unit or interest in a unit under which the purchaser is obligated to make more than five installment payments to the seller after execution of the contract and before the time appointed for the conveyance of title to the unit or interest in the unit.

"Interval estate."  A combination of:

(1)  an estate for years in a unit, during the term of which title to the unit rotates among the time-share owners thereof, vesting in each of them in turn for periods established by a fixed recorded schedule, with the series thus established recurring regularly until the term expires; coupled with

(2)  a vested undivided fee simple interest in the remainder in that unit, the magnitude of that interest having been established by the declaration or by the deed creating the interval estate.

"Leasehold planned community."  A planned community in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the planned community or reduce its size.

"Limited common element."  A limited common facility or a limited controlled facility.

"Limited common expenses."  All expenses identified as such under section 5314(c) (relating to assessments for common expenses).

"Limited common facility."  A portion of the common facilities allocated by or pursuant to the declaration or by the operation of section 5202(2) or (3) (relating to unit boundaries) for the exclusive use of one or more but fewer than all of the units.

"Limited controlled facility."  A portion of the controlled facilities, other than controlled facilities which are themselves part of a unit, allocated by or pursuant to the declaration or by operation of section 5202(2) or (3) (relating to unit boundaries) for the exclusive use of one or more but fewer than all of the units.

"Master association."  An organization described in section 5222 (relating to master associations), whether or not it is also an association described in section 5301 (relating to organization of unit owners' association).

"Offer" or "offering."  Any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a unit other than as security for an obligation. The term does not include an advertisement in a newspaper or other periodical of general circulation or in a broadcast medium to the general public of a planned community not located in this Commonwealth if the advertisement states that an offer or offering may be made only in compliance with the law of the jurisdiction in which the planned community is located.

"Original lease termination date."  The date on which the lease or sublease of a residential tenant or subtenant in possession of a unit in a conversion building will expire by the terms of the lease or sublease, after taking into account any renewal or extension rights that may have been exercised prior to the conversion notice date.

"Person."  A natural person, corporation, partnership, association, trust, other entity or any combination thereof.

"Planned community."  Real estate with respect to which a person, by virtue of ownership of an interest in any portion of the real estate, is or may become obligated by covenant, easement or agreement imposed on the owner's interest to pay any amount for real property taxes, insurance, maintenance, repair, improvement, management, administration or regulation of any part of the real estate other than the portion or interest owned solely by the person. The term excludes a cooperative and a condominium, but a condominium or cooperative may be part of a planned community. For purposes of this definition, "ownership" includes holding a leasehold interest of more than 20 years, including renewal options, in real estate. The term includes nonresidential campground communities.

"Purchaser."  A person other than a declarant who, by means of a disposition, acquires a legal or equitable interest in a unit, other than either a leasehold interest of less than 20 years, including renewal options, or as security for an obligation. The term includes a person who will become a unit owner in a leasehold planned community upon consummation of the disposition.

"Real estate."  Any fee, leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interests which by custom, usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. The term includes parcels with or without upper or lower boundaries and spaces that may be filled with air or water.

"Residential purposes."  Use for dwelling or recreational purposes, or both.

"Residential subtenant."  An individual lawfully occupying real estate for residential purposes under a sublease.

"Residential tenant."  An individual lawfully occupying real estate for residential purposes under a lease.

"Special declarant rights."  Rights reserved for the benefit of a declarant to:

(1)  complete improvements indicated on plats and plans filed with the declaration under section 5210 (relating to plats and plans);

(2)  convert convertible real estate in a flexible planned community under section 5211 (relating to conversion and expansion of flexible planned communities);

(3)  add additional real estate to a flexible planned community under section 5211;

(4)  withdraw withdrawable real estate from a flexible planned community under section 5212 (relating to withdrawal of withdrawable real estate);

(5)  convert a unit into two or more units, common facilities or controlled facilities or into two or more units and common facilities or controlled facilities;

(6)  maintain offices, signs and models under section 5217 (relating to declarant offices, models and signs);

(7)  use easements through the common facilities or controlled facilities for the purpose of making improvement within the planned community or within any convertible or additional real estate under section 5218 (relating to easement to facilitate completion, conversion and expansion);

(8)  cause the planned community to be merged or consolidated with another planned community under section 5223 (relating to merger or consolidation of planned community);

(9)  make the planned community part of a larger planned community or group of planned communities under sections 5222 (relating to master associations) and 5223 (relating to merger or consolidation of planned community);

(10)  make the planned community subject to a master association under section 5222 (relating to master associations); or

(11)  appoint or remove an officer of the association or a master association or an executive board member during any period of declarant control under section 5303 (relating to executive board members and officers).

"Structural defects."  As used in section 5411 (relating to warranty against structural defects), the term means defects in any structure which is a component of:

(1)  any unit or common element; or

(2)  any other portion of a unit or common element constructed, modified, altered or improved by or on behalf of a declarant;

any of which reduce the stability or safety of the structure below accepted standards or restrict the normal intended use of the structure and require repair, renovation, restoration or replacement.

"Time-share estate."  An interval estate or a time-span estate.

"Time-span estate."  A combination of:

(1)  an undivided interest in a present estate in fee simple in a unit, the magnitude of that interest having been established by the declaration or by the deed conveying the time-span estate; coupled with

(2)  the exclusive right to possession and occupancy of that unit during a regularly recurring period designated by the deed or by a recorded document referred to in the deed.

"Unit."  A physical portion of the planned community designated for separate ownership or occupancy, the boundaries of which are described pursuant to section 5205(5) (relating to contents of declaration; all planned communities) and a portion of which may be designated by the declaration as part of the controlled facilities.

"Unit owner."  A declarant or other person who owns a unit or a lessee of a unit in a leasehold planned community whose lease expires simultaneously with a lease the expiration or termination of which will remove the unit from the planned community. The term does not include a person having an interest in a unit solely as security for an obligation.

"Withdrawable real estate."  Real estate that may be withdrawn from a flexible planned community.

(Mar. 24, 1998, P.L.206, No.37, eff. 60 days)

1998 Amendment.  Act 37 amended the defs. of "special declarant rights" and "structural defects."

Cross References.  Section 5103 is referred to in section 5102.



Section 5104 - Variation by agreement

§ 5104.  Variation by agreement.

Except as expressly provided in this subpart, provisions of this subpart may not be varied by agreement, and rights conferred by this subpart may not be waived. A declarant may not act under a power of attorney or use any other device to evade the limitations or prohibitions of this subpart or the declaration.

Cross References.  Section 5104 is referred to in section 5102 of this title.



Section 5105 - Separate titles and taxation

§ 5105.  Separate titles and taxation.

(a)  Title.--Except as provided in subsection (b), each unit that has been created, together with the interests, benefits and burdens created by the declaration, including, without limitation, the rights to any common facilities, constitutes a separate parcel of real estate. The conveyance or encumbrance of a unit includes the transfer of all of the rights, title and interest of the owner of that unit in the common facilities regardless of whether the instrument affecting the conveyance or encumbrance so states.

(b)  Taxation and assessment.--If there is a unit owner other than a declarant, each unit must be separately taxed and assessed. The value of a unit shall include the value of that unit's appurtenant interest in the common facilities, excluding convertible or withdrawable real estate. The following shall apply:

(1)  Except as provided in paragraph (2), no separate assessed value shall be attributed to and no separate tax shall be imposed against common facilities or controlled facilities.

(2)  Convertible or withdrawable real estate shall be separately taxed and assessed until the expiration of the period during which conversion or withdrawal may occur.

(c)  Certain additional prohibitions.--

(1)  An association shall not impose any of the following fees against an owner or tenant of a unit in a planned community or against any person constructing, altering, renovating or repairing a unit in a planned community:

(i)  a tapping, connection or other impact fee in excess of the actual direct cost incurred by the association for the connection or provision of water or sewer service to a building or improvement;

(ii)  any fee for the right to construct, alter, renovate or repair a building or improvement except for an inclusive fee for the actual direct costs to the association of either:

(A)  architectural, aesthetic or landscaping plan reviews or inspections of units, building siting and exteriors, if those reviews or inspections are required by provisions of the declaration or association bylaws or rules and regulations and if such provisions requiring a fee to be paid for such reviews or inspections were in existence on or before December 31, 1995; or

(B)  if association imposed building construction standards or building codes are permitted under section 5106 (relating to applicability of local ordinances, regulations and building codes), building construction standards or building code review; and

(iii)  any impact fee for road maintenance or road construction, except that the association shall not be precluded from recovering the cost of repair of any damage that is caused to roads or other common elements in the course of construction, alteration, renovation or repair.

(2)  Except as specifically provided in this section and notwithstanding any fees or fee schedules or general rulemaking authority that existed prior to the effective date of this paragraph, an association shall not have the power to impose any fees or financial security related to construction, alteration, renovation or repair of a unit or exercise an access easement under section 5218 (relating to easement to facilitate completion, conversion and expansion).

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (c)(2).

Cross References.  Section 5105 is referred to in section 5102 of this title.



Section 5106 - Applicability of local ordinances, regulations and building codes

§ 5106.  Applicability of local ordinances, regulations and building codes.

(a)  General rule.--A zoning, subdivision, building code or other real estate use law, ordinance or regulation may not prohibit a planned community form of ownership or impose any requirement upon any structure in a planned community which it would not impose upon a physically identical structure under a different form of ownership.

(b)  Current law unaffected.--Except as provided in subsection (a), no provision of this subpart invalidates or modifies any provision of any zoning, subdivision, building code or other real estate law, ordinance or regulation.

(c)  Status.--The creation of a planned community under section 5201 (relating to creation of planned community) out of an entire lot, parcel or tract of real estate shall not, in and of itself, constitute a subdivision or land development for the purpose of laws, ordinances and regulations.

(d)  Building code.--An association shall be preempted by any federally, State or locally imposed building code, standard or regulation applicable to a building in a planned community from imposing any building construction standards or building codes for buildings to be constructed, renovated, altered or modified in a planned community. In the absence of a federally, State or locally imposed building code, standard or regulation applicable to a building in a planned community, an association shall not have the power to impose any building construction standards or building codes for buildings to be constructed, renovated, altered or modified in a planned community except:

(1)  the BOCA National Building Code, 1996 edition (excluding Chapter 13, Energy Conservation) (the "BOCA Code"), for other than for one-family or two-family residential dwellings, together with the most recently published version of the National Fuel Gas Code (NFPA 54/ANSI Z223.1), as such may be updated periodically, for the installation of fuel gas piping systems, fuel gas utilization equipment and related accessories, and the most recently published version of the National Electric Code (NFPA 70), an ANSI accredited document, as such may be updated periodically, for the construction and subsequent inspection of electrical facilities and equipment; or

(2)  with respect to one-family or two-family residential dwellings, unless the declarant or a successor declarant elects to comply with the BOCA Code, the Council of American Building Officials (CABO) One and Two Family Dwelling Code, 1992 edition (excluding Part VII-Energy Conservation and Chapter 25 of Part V-Sewers and Private or Individual Sewage Disposal Systems), together with the most recently published version of the National Fuel Gas Code (NFPA 54/ANSI Z223.1), as such may be updated periodically, for the installation of fuel gas piping systems, fuel gas utilization equipment and related accessories, and the most recently published version of the National Electric Code (NFPA 70), an ANSI accredited document, as such may be updated periodically, for the construction and subsequent inspection of electrical facilities and equipment.

The applicable building code shall constitute the maximum and the only acceptable standard governing building structures. However, nothing in this section shall preclude an association, if and to the extent authorized by the declaration or association bylaws, rules and regulations, from providing for architectural review of units, landscaping, building exteriors and aesthetics or from implementing requirements that may be imposed from time to time by underwriters of insurance actually maintained on portions of the planned community.

Cross References.  Section 5106 is referred to in sections 5102, 5105 of this title.



Section 5107 - Eminent domain

§ 5107.  Eminent domain.

(a)  General rule.--If a unit is acquired by eminent domain or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award shall compensate the unit owner for the unit and, except for the value, if any, of the interest of other units in any controlled facilities that were at the time of the taking a part of the unit subject to the taking, its appurtenant interest in the planned community reflected by its allocated common expenses liability, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, the unit's allocated votes and liabilities shall automatically be reallocated to the remaining units in proportion to the respective allocated votes and liabilities of those units before the taking. The association shall promptly prepare, execute and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection shall be a common facility.

(b)  Acquisition of part of unit.--Except as provided in subsection (a), if part of a unit is acquired by eminent domain, the award shall compensate the unit owner for the reduction in value of the unit and its appurtenant interest in the planned community, whether or not any common facilities or controlled facilities are acquired, and shall compensate the association for the value, if any, of the interest of other units in any controlled facilities that were at the time of the taking a part of the unit subject to the taking. Upon acquisition, unless the decree otherwise provides, the following shall apply:

(1)  The unit's appurtenant votes in the association and common expense liability shall be reduced on the basis specified in the declaration with respect to the reallocation of votes and common expense liability in the event of eminent domain or, if the declaration does not specify a basis, as initially allocated based on the formulae stated in the declaration under section 5208 (relating to allocation of votes and common expense liabilities).

(2)  The portion of the appurtenant votes and common expense liability divested from the partially acquired unit shall be automatically reallocated to that unit and the remaining units in proportion to the respective appurtenant votes and liabilities of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated votes and liabilities.

(c)  Acquisition of part of common facilities.--If part of the common facilities is acquired by eminent domain, the portion of the award attributable to the interest of the association in the common facilities taken shall be paid to the association. The association shall divide any portion of the award not used for any restoration or repair of the remaining common facilities among the unit owners in proportion to the common expense liability attributable to the units before the taking, but any portion of the award attributable to the acquisition of a limited common facility shall be equally divided among the owners of the units to which that limited common facility was allocated at the time of acquisition or in any manner as provided in the declaration.

(d)  Acquisition of part of controlled facilities.--If, as part of a unit acquired by eminent domain, controlled facilities are taken which benefit other units, that portion of the award attributable to the interest of the other units in the controlled facilities taken shall be paid to the association. The association shall divide any portion of the award not used for any restoration or repair of the remaining controlled facilities equally among the unit owners whose units were benefited by the controlled facilities that have been taken.

Cross References.  Section 5107 is referred to in sections 5102, 5207, 5208, 5219, 5220, 5312 of this title.



Section 5108 - Supplemental general principles of law applicable

§ 5108.  Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and unincorporated associations, the law of real property and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this subpart, except to the extent inconsistent with this subpart.

Cross References.  Section 5108 is referred to in section 5102 of this title.



Section 5109 - Construction against implicit repeal

§ 5109.  Construction against implicit repeal.

Because this subpart is a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be implicitly repealed by subsequent legislation if that construction can reasonably be avoided.

Cross References.  Section 5109 is referred to in section 5102 of this title.



Section 5110 - Uniformity of application and construction

§ 5110.  Uniformity of application and construction.

This subpart shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this subpart among states enacting it.

Cross References.  Section 5110 is referred to in section 5102 of this title.



Section 5111 - Severability

§ 5111.  Severability.

If any provision of this subpart or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this subpart which can be given effect without the invalid provisions or application, and to this end the provisions of this subpart are severable.

Cross References.  Section 5111 is referred to in section 5102 of this title.



Section 5112 - Unconscionable agreement or term of contract

§ 5112.  Unconscionable agreement or term of contract.

(a)  Powers of contract.--The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may:

(1)  refuse to enforce the contract;

(2)  enforce the remainder of the contract without the unconscionable clause; or

(3)  limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b)  Parties may present evidence.--Whenever it is claimed or appears to the court that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to:

(1)  the commercial setting of the negotiations;

(2)  whether a party has knowingly taken advantage of the inability of the other party reasonably to protect his interests by reason of physical or mental infirmity, illiteracy or inability to understand the language of the agreement or similar factors;

(3)  the effect and purpose of the contract or clause;

(4)  if a sale, any gross disparity, at the time of contracting, between the amount charged for the real estate and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transactions, but a disparity between the contract price and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transaction does not of itself render the contract unconscionable.

Cross References.  Section 5112 is referred to in section 5102 of this title.



Section 5113 - Obligation of good faith

§ 5113.  Obligation of good faith.

Every contract or duty governed by this subpart imposes an obligation of good faith in its performance or enforcement.

Cross References.  Section 5113 is referred to in section 5102 of this title.



Section 5114 - Remedies to be liberally administered

§ 5114.  Remedies to be liberally administered.

(a)  General rule.--The remedies provided by this subpart shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special or punitive damages may not be awarded except as specifically provided in this subpart or by other rule of law.

(b)  Judicial enforcement of rights and obligations.--Any right or obligation declared by this subpart is enforceable by judicial proceeding.

Cross References.  Section 5114 is referred to in section 5102 of this title.






Chapter 52 - Creation, Alteration and Termination of Planned Communities

Section 5201 - Creation of planned community

CHAPTER 52

CREATION, ALTERATION AND TERMINATION OF

PLANNED COMMUNITIES

Sec.

5201.  Creation of planned community.

5202.  Unit boundaries.

5203.  Construction and validity of declaration and bylaws.

5204.  Description of units.

5205.  Contents of declaration; all planned communities.

5206.  Contents of declaration for flexible planned communities.

5207.  Leasehold planned communities.

5208.  Allocation of votes and common expense liabilities.

5209.  Limited common elements.

5210.  Plats and plans.

5211.  Conversion and expansion of flexible planned communities.

5212.  Withdrawal of withdrawable real estate.

5213.  Alteration of units.

5214.  Relocation of boundaries between units.

5215.  Subdivision or conversion of units.

5216.  Easement for encroachments.

5217.  Declarant offices, models and signs.

5218.  Easement to facilitate completion, conversion and expansion.

5219.  Amendment of declaration.

5220.  Termination of planned community.

5221.  Rights of secured lenders.

5222.  Master associations.

5223.  Merger or consolidation of planned community.

Enactment.  Chapter 52 was added December 19, 1996, P.L.1336, No.180, effective in 45 days.

§ 5201.  Creation of planned community.

A planned community may be created pursuant to this subpart only by recording a declaration executed in the same manner as a deed by all persons whose interests in the real estate will be conveyed to unit owners and by every lessor of a lease, the expiration or termination of which will terminate the planned community or reduce its size. If the lessor is the Commonwealth, a municipal government or any agency of either, the lessor need not execute the declaration if it has previously given written notice of its filing and agreed to be bound by the provisions of this subpart, in which case the declaration shall be executed by the lessee in possession of the subject property. The declaration must be recorded in every county in which any portion of the planned community is located, must be indexed in the same records as are notarized for the recording of a deed and shall identify each declarant as the grantor and the name of the planned community as grantee.

Cross References.  Section 5201 is referred to in sections 5106, 5207 of this title.



Section 5202 - Unit boundaries

§ 5202.  Unit boundaries.

Except as provided by the declaration:

(1)  Subject to the provisions of paragraph (2), all space, fixtures and improvements within the boundaries of a unit are a part of the unit.

(2)  If any fixture or improvement lies partially within and partially outside the designated boundaries of a unit, any portion of the fixture or improvement serving only that unit is a limited common element allocated solely to that unit, and any portion of the fixture or improvement serving more than one unit or any portion of the common facilities is a part of the common elements.

(3)  Any fixtures or improvements designed or designated in the declaration to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

Cross References.  Section 5202 is referred to in sections 5103, 5209, 5210, 5302 of this title.



Section 5203 - Construction and validity of declaration and bylaws

§ 5203.  Construction and validity of declaration and bylaws.

(a)  Provisions severable.--All provisions of the declaration and bylaws are severable.

(b)  Applications of rule against perpetuities.--The rule against perpetuities may not be applied to defeat any provision of the declaration or this subpart or any instrument executed pursuant to the declaration or this subpart.

(c)  Conflict between declaration and bylaws.--If there is a conflict between the declaration and the bylaws, the declaration shall prevail except to the extent the declaration is inconsistent with this subpart.

(d)  Effect of noncompliance on title to unit.--Title to a unit and its appurtenant votes in the association shall not be rendered unmarketable or otherwise affected by any provision of unrecorded bylaws or by reason of an insubstantial failure of the declaration to comply with this subpart.

Cross References.  Section 5203 is referred to in section 5102 of this title.



Section 5204 - Description of units

§ 5204.  Description of units.

After the declaration is recorded, a description of the unit which sets forth the name of the planned community, the recording data for the declaration, the county or counties in which the planned community is located and the identifying number of the unit is a sufficient legal description of that unit and all rights, obligations and interests appurtenant to that unit which were created by the declaration or bylaws. Deeds, leases and mortgages of units shall be recorded in the same records as are maintained by the recorder for the recording of like instruments and indexed by the recorder in the same manner as like instruments are indexed.

Cross References.  Section 5204 is referred to in section 5102 of this title.



Section 5205 - Contents of declaration; all planned communities

§ 5205.  Contents of declaration; all planned communities.

The declaration for a planned community must contain:

(1)  The name of the planned community, which must include the words "planned community" or be followed by the words "a planned community."

(2)  The name of every county in which any part of the planned community is situated.

(3)  A legally sufficient description of the real estate included in the planned community.

(4)  A description or delineation of the boundaries of each unit, including the unit's identifying number.

(5)  A statement of the maximum number of units that may be created by the subdivision or conversion of units owned by the declarant pursuant to section 5215 (relating to subdivision or conversion of units).

(6)  A description of any controlled facilities and the obligations of the association for the maintenance, improvement, repair, replacement, regulation, management, insurance or control of the controlled facilities.

(7)  A description of any limited common facilities and any limited controlled facilities as provided in section 5209 (relating to limited common elements) and limited common expenses, if any, and how they are assessed.

(8)  A description of any common facilities and controlled facilities not within the boundaries of any convertible real estate which may be allocated subsequently as limited common facilities or limited controlled facilities, with a statement that they may be so allocated and a description of the method by which the allocations are to be made.

(9)  An allocation to each unit of a portion of the votes in the association and a percentage or fraction of the common expenses of the association in section 5208 (relating to allocation of votes and common expense liabilities).

(10)  Any restrictions created by the declarant on use, occupancy and alienation of the units and any easement or license rights that unit owners are to have with respect to the use or enjoyment of any of the common elements and that are not contained in other documents which are recorded.

(11)  The recording data for recorded easements and licenses appurtenant to or included in the planned community or to which any portion of the planned community is or may become subject.

(12)  If all or any of the units are or may be owned in time-share estates, which units may be owned in time-share estates and the maximum number of time-share estates that may be created in the planned community, it being intended that time-share estates shall not be permitted except if and to the extent expressly authorized by the declaration.

(13)  If the declarant wishes to retain the special declarant right to cause section 5222 (relating to master associations) to become applicable to a planned community, then:

(i)  an explicit reservation of such right;

(ii)  a statement of the time limit, not exceeding seven years after the recording of the declaration, upon which the option reserved under subparagraph (i) will lapse, together with and a statement of any circumstances that will terminate the option before the expiration of the time limit; and

(iii)  the information required to be included in the declaration by the provisions of section 5222.

(14)  If the declarant wishes to retain the special declarant right to merge or consolidate the planned community pursuant to section 5223 (relating to merger or consolidation of planned community), then all of the following:

(i)  An explicit reservation of such right.

(ii)  A statement of the time limit, not exceeding seven years after the recording of the declaration, upon which any option reserved under subparagraph (i) will lapse, together with a statement of any circumstances that will terminate the option before the expiration of the time limit.

(iii)  A statement of the name and location of each other planned community that may be subject to such a merger or consolidation. If such other planned communities do not exist, then the declaration shall include the following:

(A)  A statement of the extent to which the interest in the association, relative voting strength in the association and share of common expense liability of each unit in the planned community at the time the merger or consolidation is effectuated may be increased or decreased by actions pursuant to any option reserved under subparagraph (i), including the formulas to be used for those reallocations.

(B)  Legally sufficient descriptions of each portion of real estate that is part of any other planned communities with which the planned community may merge or consolidate.

(C)  If mergers or consolidations may be effectuated at different times, a statement to that effect, together with:

(I)  either a statement fixing the boundaries of those planned communities and regulating the order in which they may be merged or consolidated or a statement that no assurances are made in those regards; and

(II)  a statement as to whether, if any other planned communities are merged or consolidated with the planned community, all or any of such planned communities must be merged or consolidated.

(D)  A statement of:

(I)  the maximum number of units that may be created within the other planned communities, the boundaries of which are fixed under clause (C);

(II)  how many of those units will be restricted exclusively to residential use; and

(III)  the maximum number of units per acre that may be created within any such other planned communities, the boundaries of which are not fixed under clause (C).

(E)  If any of the units that may be built within any of the other planned communities are not to be restricted exclusively to residential use, a statement with respect to each other planned community of the maximum percentage of the real estate areas and the maximum percentage of the floor areas of all units that may be created in the planned community that are not restricted exclusively to residential use.

(F)  A statement of the extent to which any buildings and units that may be part of the other planned communities will be compatible with the other buildings and units in the planned community in terms of architectural style, quality of construction, principal materials employed in construction and size or a statement that no assurances are made in those regards.

(G)  A statement that all restrictions in the declaration affecting use, occupancy and alienation of units will apply to units created within any of the other planned communities or a statement of any differentiations that may be made as to those units.

(H)  General descriptions of all other improvements and limited common elements that may be made or created within the other planned communities or a statement that no assurances are made in that regard.

(I)  A statement of any limitations as to the locations of any buildings or other improvements that may be made within the other planned communities or a statement that no assurances are made in that regard.

(J)  A statement that any limited common elements created within any other planned communities will be of the same general types and sizes as those within the planned community, a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(K)  A statement that the proportion of limited common elements to units created within the other planned communities will be approximately equal to the proportion existing within the planned community, a statement of any assurances in that regard or a statement that no assurances are made in that regard.

(L)  A statement of whether and to what extent assurances made in the declaration regarding the other planned communities under clauses (C) through (K) apply if the other planned communities are not merged or consolidated with the planned community.

(iv)  A summary description of the other provisions which materially change any rights, obligations or liabilities that will be included in the agreement of merger or consolidation if the right to merge or to consolidate is exercised.

(15)  If a declarant wishes to retain the right to subject any portion of the planned community to an easement or license in favor of any real estate not included in the planned community or in favor of any person who is not an owner or occupant of a unit in the planned community, then an explicit reservation and description of such right and a description of the effects on the association and the unit owners of the easement or license, including, without limitation, any impact on the budget of the association.

(16)  If a declarant wishes to retain the right to designate as a common facility any portion of a planned community or any improvement or facility then existing or contemplated for a planned community, then all of the following:

(i)  An explicit reservation of such right and an identification and description of the portion of the planned community, improvement or facility.

(ii)  A statement of when any portion of a planned community, improvement or facility will become a common facility and that the portion will be conveyed or leased to the association by the declarant or a successor to the interest of the declarant in the portion by the later of the date of conveyance or lease by the declarant of the last unit the declarant reserves the right to include in the planned community or the date of expiration of the rights under section 5211 (relating to conversion and expansion of flexible planned communities).

(iii)  A statement that the obligation of the declarant to convey or lease to the association a portion of the planned community, improvement or facility shall be binding on the declarant and any successor in interest of the declarant in the portion whether or not the successor succeeds to any special declarant right.

(iv)  A statement of who will own the portion of the planned community, improvement or facility before a conveyance or lease to the association.

(v)  A description of the procedure to be followed by the declarant and the association for the conveyance or lease to the association.

(vi)  A statement that the portion of the planned community, improvement or facility will be conveyed or leased to the association for no consideration or, if additional consideration is to be given by the association for the conveyance, a description of the consideration and a description of the effects on the association and each unit owner of the association providing the consideration, including the impact on the budget of the association and common expense or other liabilities of the unit owners.

(vii)  A description of the effect of the conveyance or lease to the association of the portion of the planned community, improvement or facility on the expenses and budget of the association and the common expense liability of the unit owners.

(viii)  A statement that no conveyance or lease to the association of any portion of the planned community, improvement or facility shall occur until the portion has been completed unless a third-party guarantee, bond, escrow, letter of credit or other mechanism assuring completion has been provided by the declarant, in addition to the declarant's own guarantee of completion, for the benefit of the association and a statement that the third-party mechanism and the declarant's own guarantee shall not expire until completion of the portion of the planned community, improvement or facility.

(ix)  As to any uncompleted improvement or facility that may become a common facility:

(A)  a statement of the time for completion of such improvement or facility;

(B)  a statement that a declarant is required to complete such improvement or facility by the later of the date of the conveyance or lease by the declarant of the last unit the declarant reserves the right to include in the planned community or the date of the expiration of the rights under section 5211;

(C)  a statement that, until the facility or improvement is completed, the declarant shall be solely responsible for real estate taxes assessed against or allocable to the improvement or facility and for all other expenses in connection with the improvement or facility; and

(D)  a description of any third-party guarantee, bond, escrow, letter of credit or other mechanism that the declarant shall provide, in addition to the declarant's own guarantee of completion, to assure, for the benefit of the association, completion of the improvement or facility and a statement of the time limit, if any, of the term of such third-party guarantee, bond, escrow, letter of credit or other mechanism or, if no such mechanism is to be provided by the declarant, an explicit statement that no third-party guarantee, bond, escrow, letter of credit or other mechanism shall be provided by the declarant, and only the declarant's own guarantee shall be provided to assure completion of the improvement or facility.

(x)  A statement that any portion of the planned community, an improvement or facility will be deemed to be completed upon the recording of a certificate executed by an independent registered surveyor, architect or professional engineer stating that the portion of the planned community, improvement or facility is substantially completed in accordance with the descriptions set forth in the declaration, the plats and plans and the public offering statement and so as to permit the use of such portion of the planned community, improvement or facility for its intended use.

(17)  Any other matters the declarant deems appropriate.

(Mar. 24, 1998, P.L.206, No.37, eff. 60 days)

1998 Amendment.  Act 37 amended par. (16).

Cross References.  Section 5205 is referred to in sections 5102, 5103, 5206, 5209, 5211, 5222, 5223, 5402, 5407, 5414 of this title.



Section 5206 - Contents of declaration for flexible planned communities

§ 5206.  Contents of declaration for flexible planned communities.

The declaration for a flexible planned community shall include, in addition to the matters specified in section 5205 (relating to contents of declaration; all planned communities), all of the following:

(1)  An explicit reservation of any options to create units, limited common elements or both within convertible real estate or to add additional real estate to or withdraw withdrawable real estate from the planned community.

(2)  A statement of the time limit, not exceeding seven years after the recording of the declaration, upon which any option reserved under paragraph (1) will lapse, together with a statement of circumstances that will terminate the option before the expiration of the time limit.

(3)  A statement of any limitations on any option reserved under paragraph (1), other than limitations created by or imposed by operation of law, or a statement that there are no such limitations.

(4)  A statement of the extent to which the interest in the association, relative voting strength in the association and share of common expenses liability of each unit in the planned community at the time the declaration is recorded may be increased or decreased by actions pursuant to any option reserved under paragraph (1), including the formulas to be used for those reallocations.

(5)  Legally sufficient descriptions of each portion of convertible, additional and withdrawable real estate.

(6)  If portions of any convertible, additional or withdrawable real estate may be converted, added or withdrawn at different times, a statement to that effect, together with:

(i)  a statement fixing the boundaries of those portions and regulating the order in which they may be converted, added or withdrawn or a statement that no assurances are made in those regards; and

(ii)  a statement as to whether, if any portion of convertible, additional or withdrawable real estate is converted, added or withdrawn, all or any particular portion of that or any other real estate must be converted, added or withdrawn.

(7)  A statement of:

(i)  the maximum number of units that may be created within any additional or convertible real estate or within any portion of either, the boundaries of which are fixed under paragraph (6);

(ii)  how many of those units will be restricted exclusively to residential use; and

(iii)  the maximum number of units per specified volume of space that may be created within any portions the boundaries of which are not fixed under paragraph (6).

(8)  If any of the units that may be created within any additional or convertible real estate are not to be restricted exclusively to residential use, a statement with respect to each portion of the additional and convertible real estate of the maximum percentage of the real estate areas and the maximum percentage of the areas of all units that may be created therein that are not restricted exclusively to residential use.

(9)  A statement of the extent to which any buildings and units that may be erected upon each portion of the additional and convertible real estate will be compatible with the other buildings and units in the planned community in terms of architectural style, quality of construction, principal materials employed in construction and size or a statement that no assurances are made in those regards.

(10)  A statement that all restrictions in the declaration affecting use, occupancy and alienation of units will apply to units created within any convertible or additional real estate or a statement of any differentiations that may be made as to those units.

(11)  General descriptions of all other improvements and limited common elements that may be made or created upon or within each portion of the additional or convertible real estate or a statement that no assurances are made in that regard.

(12)  A statement of any limitations as to the locations of any buildings or other improvements that may be made within convertible or additional real estate or a statement that no assurances are made in that regard.

(13)  A statement that any limited common elements created within any convertible or additional real estate will be of the same general types and sizes as those within other parts of the planned community, a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(14)  A statement that the proportion of limited common elements to units created within convertible or additional real estate will be approximately equal to the proportion existing within other parts of the planned community, a statement of any other assurances in that regard or a statement that no assurances are made in that regard.

(15)  A statement of the extent to which any assurances made in the declaration regarding additional or withdrawable real estate under paragraphs (6) through (14) apply if any additional real estate is not added to or any withdrawable land is withdrawn from the planned community or a statement that those assurances do not apply if the real estate is not added to or withdrawn from the planned community.

(Mar. 24, 1998, P.L.206, No.37, eff. 60 days)

1998 Amendment.  Act 37 amended pars. (4) and (8).

Cross References.  Section 5206 is referred to in sections 5102, 5211, 5212, 5402 of this title.



Section 5207 - Leasehold planned communities

§ 5207.  Leasehold planned communities.

(a)  Recording lease and contents of declaration.--A lease the expiration or termination of which may terminate the planned community or reduce its size shall be recorded in the same county where the declaration is recorded under section 5201 (relating to creation of planned community). Every lessor of those leases shall execute the declaration, and the declaration shall state the following:

(1)  The recording data for the lease.

(2)  The date on which the lease is scheduled to expire.

(3)  A legally sufficient description of the real estate subject to the lease.

(4)  Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised or a statement that they do not have those rights.

(5)  Any right of the unit owners to remove any improvements after the expiration or termination of the lease or a statement that the unit owners do not have those rights.

(6)  Any rights of the unit owners to renew the lease and the conditions of any renewal or a statement that the unit owners do not have those rights.

(b)  Limitations on termination of leasehold interest.--After the declaration for a leasehold planned community is recorded, neither the lessor nor a successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of the owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c)  Merger of leasehold and fee simple interests.--Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d)  Reallocation of interests if number of votes reduced.--If the expiration or termination of a lease decreases the number of units in a planned community, the allocated votes in the association and common expense liabilities shall be reallocated in accordance with section 5107 (relating to eminent domain) as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed and recorded by the association.

Cross References.  Section 5207 is referred to in sections 5219, 5402 of this title.



Section 5208 - Allocation of votes and common expense liabilities

§ 5208.  Allocation of votes and common expense liabilities.

(a)  General rule.--The declaration shall allocate a fraction or percentage of the common expenses of the association and a portion of the votes in the association to each unit and state the formulas used to establish those allocations. Such formulas may take into account unusual attributes of identified units if the formulas state how the deviation from the normal rule applies to such units.

(b)  Flexible planned communities.--If units may be added, including by conversion of convertible real estate to one or more units, to or withdrawn from the planned community, the declaration shall state the formulas to be used to reallocate the fractions, as percentages of the allocated share of the common expenses of the association and the percentages of votes in the association, among all units included in the planned community after the addition or withdrawal.

(c)  Votes.--

(1)  Each unit shall be allocated one or more votes in the association. The declaration shall specify how votes in the association shall be allocated among the units and may provide:

(i)  for different allocations of votes among units on particular matters specified in the declaration; and

(ii)  for class voting on specified issues affecting a particular class of units if necessary to protect the valid interests of the owners of such units and not affecting units outside of the class.

(2)  Cumulative voting shall only be permitted if so provided expressly in the declaration and only for the purpose of electing members of the executive board. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this subpart. The declaration may provide that different allocations of votes shall be made to the units in particular matters specified in the declaration.

(d)  Alteration or partition of allocations.--Except as provided in section 5107 (relating to eminent domain), 5211 (relating to conversion and expansion of flexible planned communities), 5212 (relating to withdrawal of withdrawable real estate), 5214 (relating to relocation of boundaries between units) or 5215 (relating to subdivision or conversion of units), the votes and common expense liability allocated to any unit may not be changed without the consent of all unit owners whose allocated votes and common expense liabilities are changed. The common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which it is allocated is void.

(e)  Calculations for undivided interests.--Except for minor variations due to rounding, the sum of the common expense liabilities allocated at any time to all the units must equal one if stated as a fraction or 100% if stated as percentages. If there is a discrepancy between the allocated common expense liability and the result derived from application of the formulas, the allocated common expense liability prevails.

Cross References.  Section 5208 is referred to in sections 5103, 5107, 5205, 5311 of this title.



Section 5209 - Limited common elements

§ 5209.  Limited common elements.

(a)  Allocation.--Except for the limited common elements described in section 5202 (relating to unit boundaries), the declaration shall specify to which unit or units each limited common element is allocated, distinguishing between limited common facilities and limited controlled facilities. That allocation may not be altered without the consent of the unit owners whose units are affected.

(b)  Reallocation.--Subject to any provisions of the declaration, a limited common element may be reallocated by a recorded assignment executed by the unit owners between or among whose units the reallocation is made or by an amendment to the declaration executed by the unit owners. The persons executing assignment or the amendment to the declaration shall provide a copy to the association.

(c)  Common elements not previously allocated.--A common element not previously allocated as a limited common element may not be so allocated except pursuant to provisions in the declaration made in accordance with section 5205(7) (relating to contents of declaration; all planned communities). The declaration may provide that the allocations shall be made by deeds or assignments executed by the declarant or the association or by amendments to the declaration.

Cross References.  Section 5209 is referred to in sections 5205, 5210, 5211, 5219 of this title.



Section 5210 - Plats and plans

§ 5210.  Plats and plans.

(a)  General rule.--Plats and plans are a part of the declaration. Separate plats and plans are not required by this subpart if all the information required by this section is contained in either a plat or plan. Each plat and plan must be clear and legible. The plats and plans must contain, on the first page of the plats and plans, a certification that all of the plats and plans contain all information required by this section.

(b)  Contents of plat.--Each plat must show all of the following:

(1)  The name, location and dimensions of the planned community.

(2)  The location and dimensions of all existing improvements.

(3)  The intended location and dimensions of any contemplated improvement to be constructed anywhere within the planned community labeled with "MUST BE BUILT" or "NEED NOT BE BUILT." Contemplated improvements within the boundaries of convertible real estate need not be shown, but, if contemplated improvements within the boundaries of convertible real estate are shown, they must be labeled "MUST BE BUILT" or "NEED NOT BE BUILT."

(4)  The location and dimensions of any convertible real estate, labeled as such.

(5)  The location and dimensions of any withdrawable real estate, labeled as such.

(6)  The location and dimensions of any additional real estate, labeled as such.

(7)  The extent of any encroachments by or upon any portion of the planned community.

(8)  To the extent feasible, the location and dimensions of all easements serving or burdening any portion of the planned community.

(9)  The location and dimensions of any vertical unit boundaries not shown or projected on plans recorded under subsection (c) and that unit's identifying number.

(10)  The location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded under subsection (c) and that unit's identifying number.

(11)  The location and dimensions of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate."

(12)  The distance between noncontiguous parcels of real estate comprising the planned community.

(13)  The location and dimensions of limited common elements, including porches, balconies and patios, other than parking spaces and the other limited common elements described in section 5202 (relating to unit boundaries) not shown on plans referred to in subsection (c).

(14)  All other matters customarily shown on land surveys.

(c)  Contents of plans.--To the extent not shown or projected on the plats, plans of every building that contains or comprises all or part of any unit and is located or must be built within a portion of the planned community, other than within the boundaries of any convertible real estate, must show all of the following:

(1)  The location and dimensions of the vertical boundaries of each unit, to the extent those boundaries lie within or coincide with the boundaries of the building in which the unit is located, and that unit's identifying number.

(2)  Any horizontal unit boundaries, with reference to an established datum not shown on plats recorded under subsection (b), and that unit's identifying number.

(3)  Any units that may be converted by the declarant to create additional units or common elements under section 5215 (relating to subdivision or conversion of units), identified appropriately.

(4)  The location and dimensions of limited common elements, including porches, balconies and patios, other than parking spaces and other limited common elements described in sections 5202 and 5209 (relating to limited common elements) not shown on plats recorded under subsection (b).

(d)  Horizontal boundaries of unit partly outside building.--Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(e)  Converting or adding real estate.--Upon converting convertible real estate or adding additional real estate taking action under section 5211 (relating to conversion and expansion of flexible planned communities), the declarant shall record new plats for that real estate conforming to the requirements of subsection (b) and new plans for any buildings on that real estate conforming to the requirements of subsection (c). If less than all of any convertible real estate is being converted, the new plats must also show the location and dimensions of any remaining portion.

(f)  Converting units.--If a declarant converts any unit into two or more units or limited common elements or both under section 5215, the declarant shall record new plats and plans showing the location and dimensions of any new units and limited common elements thus created, as well as the location and dimension of any portion of that space not being converted.

(g)  Alternative recording.--Instead of recording new plats and plans as required by subsections (e) and (f), the declarant may record new certifications of plats and plans previously recorded if those plats and plans show all improvements required by subsections (e) and (f).

(h)  Who may make certifications.--Any certification of a plat or plan required by this section must be made by an independent registered surveyor, architect or professional engineer.

(i)  Land development plans.--Final plans filed with and approved by a municipality in connection with any land development approvals may serve as plats and plans required under this section if:

(1)  all of the contents required under subsections (b) and (c) are contained either in such final plans or in the declaration by specific reference to such plans;

(2)  such final plans have been recorded; and

(3)  a certification in accordance with subsection (a) is recorded and the certification specifies the recording information for final plans.

(Mar. 24, 1998, P.L.206, No.37, eff. 60 days; Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (h).

1998 Amendment.  Act 37 added subsec. (i).

Cross References.  Section 5210 is referred to in sections 5103, 5211, 5219, 5413, 5414 of this title.



Section 5211 - Conversion and expansion of flexible planned communities

§ 5211.  Conversion and expansion of flexible planned communities.

(a)  General rule.--To convert convertible real estate or add additional real estate pursuant to an option reserved under section 5206 (relating to contents of declaration for flexible planned communities), the declarant shall prepare, execute and record an amendment to the declaration under section 5219 (relating to amendment of declaration) and comply with section 5210 (relating to plats and plans). The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each unit formed in the convertible or additional real estate and reallocate votes in the association and common expense liabilities. The amendment must describe or delineate any limited common elements formed out of the convertible or additional real estate, showing or designating the unit to which each is allocated to the extent required by section 5209 (relating to limited common elements).

(b)  Creations within additional real estate.--Convertible or withdrawable real estate may be created within any additional real estate added to the planned community if the amendment adding that real estate includes all matters required by section 5205 (relating to contents of declaration; all planned communities) or 5206, as the case may be, and the plat includes all matters required by section 5210. This subsection does not extend the time limit on conversion or contraction of a flexible planned community imposed by the declaration under section 5206.

(c)  Liability for expenses and right to income.--Until conversion occurs or the period during which conversion may occur expires, whichever occurs first, the declarant alone is liable for real estate taxes assessed against convertible real estate and all other expenses in connection with that real estate. No other unit owner and no other portion of the planned community is subject to a claim for payment of those taxes or expenses. Unless the declaration provides otherwise, any income or proceeds from convertible real estate inure to the declarant.

Cross References.  Section 5211 is referred to in sections 5102, 5103, 5205, 5208, 5210, 5219, 5302, 5316, 5414 of this title.



Section 5212 - Withdrawal of withdrawable real estate

§ 5212.  Withdrawal of withdrawable real estate.

(a)  General rule.--To withdraw withdrawable real estate from a flexible planned community pursuant to an option reserved under section 5206 (relating to contents of declaration for flexible planned communities), the declarant shall prepare, execute and record an amendment to the declaration containing a legally sufficient description of the real estate being withdrawn and stating the fact of withdrawal. The amendment must reallocate votes in the association and common expense liabilities to the remaining units in the planned community in proportion to the respective votes and liabilities of those units before the withdrawal. The reallocation is effective when the amendment is recorded.

(b)  When withdrawal prohibited.--If a portion of a planned community was described under section 5206, that portion may not be withdrawn if any person other than the declarant owns a unit situated therein. If the portion was not so described, none of it is withdrawable if any person other than the declarant owns a unit situated therein.

(c)  Liability for expenses and right to income.--Until withdrawal occurs or the period during which withdrawal may occur expires, whichever occurs first, the declarant alone is liable for real estate taxes assessed against withdrawable real estate and all other expenses in connection with that real estate. No other unit owner and no other portion of the planned community is subject to a claim for payment of those taxes or expenses. Unless the declaration provides otherwise, any income or proceeds from withdrawable real estate inure to the declarant.

Cross References.  Section 5212 is referred to in sections 5103, 5208, 5219, 5414 of this title.



Section 5213 - Alteration of units

§ 5213.  Alteration of units.

Subject to the provisions of the declaration and other provisions of law, all of the following apply:

(1)  A unit owner may make any improvements or alterations to the unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the planned community.

(2)  A unit owner may not change the appearance of the common elements or any other portion of the planned community other than portions of units that are not controlled facilities without the permission of the association. However, a unit owner may change the exterior appearance of a unit except any portion of a unit which is a controlled facility without the permission of the association.

(3)  After acquiring an adjoining unit or an adjoining part of an adjoining unit, a unit owner may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the planned community. Removal of partitions or creation of apertures under this paragraph is not an alteration of boundaries.



Section 5214 - Relocation of boundaries between units

§ 5214.  Relocation of boundaries between units.

(a)  General rule.--Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated votes in the association and common expense liability, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved, states the reallocations, is executed by those unit owners, contains words of conveyance between them and, upon recording, is indexed in the name of the grantor and the grantee.

(b)  Recording.--The association shall prepare and record plats or plans necessary to show the altered boundaries between adjoining units and their dimensions and identifying numbers.

Cross References.  Section 5214 is referred to in sections 5208, 5219 of this title.



Section 5215 - Subdivision or conversion of units

§ 5215.  Subdivision or conversion of units.

(a)  General rule.--If the declaration expressly so permits, a unit may be subdivided into two or more units or, in the case of a unit owned by a declarant, may be subdivided into two or more units, common elements or a combination of units and common elements. Subject to the provisions of the declaration and other provisions of law, upon application of a unit owner to subdivide a unit or upon application of a declarant to convert a unit, the association shall prepare, execute and record an amendment to the declaration, including the plats and plans, subdividing or converting that unit.

(b)  Execution and contents of amendment.--The amendment to the declaration must be executed by the owner of the unit to be subdivided, must assign an identifying number to each unit created and must reallocate the allocated votes in the association and common expense liability formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

(c)  Conversion of unit of declarant to common elements.--In the case of a unit owned by a declarant, if a declarant converts all of a unit to common elements, the amendment to the declaration must reallocate among the unit owners votes in the association and common expense liability formerly allocated to the converted unit on a pro rata basis, inter se.

Cross References.  Section 5215 is referred to in sections 5102, 5205, 5208, 5210, 5219, 5316 of this title.



Section 5216 - Easement for encroachments

§ 5216.  Easement for encroachments.

To the extent that any unit or common element encroaches on any other unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of the unit owner's willful misconduct nor relieve a declarant or any contractor, subcontractor or materialman or any other person of liability for failure to adhere to the plats and plans.



Section 5217 - Declarant offices, models and signs

§ 5217.  Declarant offices, models and signs.

(a)  Common elements.--A declarant may maintain offices and models in the common element portion of the planned community only in connection with management of or sale or rental of units owned by the declarant in the planned community if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location and relocation thereof. At such time as a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard to such portions of the common elements so used unless the portions are removed promptly from the planned community in accordance with a right to remove reserved in the declaration. Upon the relocation of a model or office constituting a common element, a declarant may remove all personal property and fixtures therefrom. Any fixtures not so removed shall be deemed common elements, and any personal property not so removed shall be deemed the property of the association.

(b)  Signs.--Subject to any limitation in the declaration, a declarant may maintain signs in the declarant's units and on the common elements advertising units in the planned community owned by the declarant for sale or lease.

(c)  Units.--A declarant shall have the right to locate, relocate and maintain offices and models used only in connection with management of or sale or rental of units owned by the declarant in the planned community in the declarant's unit or units in the planned community notwithstanding the fact that the declaration would otherwise preclude use of units for such purpose, but subject to all other provisions in the declaration, including, without limitation, modification or elimination of the declarant's rights under this subsection by specific reference thereto.

Cross References.  Section 5217 is referred to in sections 5103, 5304, 5414 of this title.



Section 5218 - Easement to facilitate completion, conversion and expansion

§ 5218.  Easement to facilitate completion, conversion and expansion.

Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights. In addition, without affecting the rights, if any, of each unit owner with respect to the use and enjoyment of the common elements, subject to the provisions of the declaration, each unit owner and its agents, contractors and invitees shall have a nonexclusive access easement through the common elements as may be reasonably necessary for the purpose of construction, repair and renovation of the owner's unit. An association shall have the power during spring thaw conditions to restrict road usage by vehicles of more than ten tons gross weight, provided:

(1)  such restrictions shall be imposed only on a week-by-week basis for an aggregate period not to exceed eight weeks during any calendar year;

(2)  thaw conditions shall be reviewed by the association at least weekly; and

(3)  signs shall be conspicuously posted by the association at all entrances to the planned community advising when and where such thaw restrictions are applicable.

An association shall not have the power to impose any fees or charges or require financial security, including, but not limited to, surety bonds, letters of credit or escrow deposits for the use of the easement rights described in this section; however, the declarant or owner who exercises the easement rights described in this section, whether directly or indirectly through an agent, servant, contractor or employee, shall have the obligation to promptly return any portion of the common elements damaged by the exercise by the declarant or owner or its agent, servant, contractor or employee of the easement under this section to the appearance, condition and function in which it existed prior to the exercise of the easement or to reimburse the association for all reasonable costs, fees and expenses incurred by the association to return any portion of the common elements which were damaged to the appearance, condition and function in which it existed prior to the exercise of the easement.

(Mar. 24, 1998, P.L.206, No.37, eff. 60 days; Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

Cross References.  Section 5218 is referred to in sections 5102, 5103, 5105, 5301, 5414 of this title.



Section 5219 - Amendment of declaration

§ 5219.  Amendment of declaration.

(a)  Number of votes required.--

(1)  The declaration, including the plats and plans, may be amended only by vote or agreement of unit owners of units to which at least:

(i)  67% of votes in the association are allocated; or

(ii)  a larger percentage of the votes in the association as specified in the declaration; or

(iii)  a smaller percentage of the votes in the association as specified in the declaration if all units are restricted exclusively to nonresidential use.

(2)  Paragraph (1) is limited by subsection (d) and section 5221 (relating to rights of secured lenders).

(3)  Paragraph (1) shall not apply to any of the following:

(i)  Amendments executed by a declarant under:

(A)  section 5210(e) or (f) (relating to plats and plans);

(B)  section 5211(a) (relating to conversion and expansion of flexible planned communities); or

(C)  section 5212(a) (relating to withdrawal of withdrawable real estate).

(ii)  Amendments executed by the association under:

(A)  subsection (f);

(B)  section 5107 (relating to eminent domain);

(C)  section 5207(d) (relating to leasehold planned communities);

(D)  section 5209 (relating to limited common elements); or

(E)  section 5215 (relating to subdivision or conversion of units).

(iii)  Amendments executed by certain unit owners under:

(A)  section 5209(b);

(B)  section 5214(a) (relating to relocation of boundaries between units);

(C)  section 5215; or

(D)  section 5220(b) (relating to termination of planned community).

(b)  Limitation of action to challenge amendment.--No action to challenge the validity of an amendment adopted by the association under this section may be brought more than one year after the amendment is recorded.

(c)  Recording amendment.--Every amendment to the declaration must be recorded in every county in which any portion of the planned community is located in the same records as are maintained for the recording of deeds of real property and shall be indexed in the name of the planned community in both the grantor and grantee index. An amendment is effective only upon recording.

(d)  When unanimous consent or declarant joinder required.--Except to the extent expressly permitted or required by other provisions of this subpart, without unanimous consent of all unit owners affected, no amendment may create or increase special declarant rights, alter the terms or provisions governing the completion or conveyance or lease of common facilities or increase the number of units or change the boundaries of any unit, the common expense liability or voting strength in the association allocated to a unit or the uses to which any unit is restricted. In addition, no declaration provisions pursuant to which any special declarant rights have been reserved to a declarant shall be amended without the express written joinder of the declarant in such amendment.

(e)  Officer authorized to execute amendment.--Amendments to the declaration required by this subpart to be recorded by the association shall be prepared, executed, recorded and certified by an officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f)  Technical corrections.--Except as otherwise provided in the declaration, if any amendment to the declaration is necessary in the judgment of the executive board to do any of the following:

(1)  cure an ambiguity;

(2)  correct or supplement any provision of the declaration, including the plats and plans, that is defective, missing or inconsistent with any other provision of the declaration or with this subpart;

(3)  conform to the requirements of any agency or entity that has established national or regional standards with respect to loans secured by mortgages or deeds of trust or units in planned community or so-called "PUD" projects, such as Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation; or

(4)  comply with any statute, regulation, code or ordinance which may now or hereafter be made applicable to the planned community or association, or to make a reasonable accommodation or permit a reasonable modification in favor of handicapped, as may be defined by prevailing Federal or State laws or regulations applicable to the association, unit owners, residents or employees;

then, at any time, the executive board may, at its discretion, effect an appropriate corrective amendment without the approval of the unit owners or the holders of liens on all or any part of the planned community, upon receipt of an opinion from independent legal counsel to the effect that the proposed amendment is permitted by the terms of this subsection.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsecs. (a) and (f).

Cross References.  Section 5219 is referred to in sections 5102, 5211, 5303 of this title.



Section 5220 - Termination of planned community

§ 5220.  Termination of planned community.

(a)  Number of votes required.--Except in the case of a taking of all the units by eminent domain in section 5107 (relating to eminent domain), a planned community may be terminated only by agreement of unit owners of units to which at least 80%, or such larger percentage specified in the declaration, of the votes in the association are allocated. The declaration may specify a smaller percentage only if all of the units in the planned community are restricted exclusively to nonresidential uses.

(b)  Execution and recording agreement and ratifications.--An agreement to terminate must be evidenced by the execution or ratification of a termination agreement, in the same manner as a deed, by the requisite number of unit owners who are owners of record as of the date preceding the date of recording of the termination agreement. The termination agreement must specify the date it was first executed or ratified by a unit owner. The termination agreement shall become void unless it is recorded on or before the earlier of the expiration of one year from the date it was first executed and ratified by a unit owner or such date as shall be specified in the termination agreement. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the planned community is located in the same records as are maintained for the recording of deeds of real property and shall be indexed in the name of the planned community in both the grantor and grantee index. A termination agreement is effective only upon recording.

(c)  Sale of real estate.--The association, on behalf of the unit owners, may contract for the sale of real estate in the planned community. The contract is not binding until approved under subsections (a) and (b). If any real estate in the planned community is to be sold by the association following termination, title to that real estate upon termination vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale shall be distributed to unit owners and lienholders as their interests may appear in proportion to the respective interests of unit owners as provided in subsection (f). Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the owner's unit. During the period of that occupancy, each unit owner and the owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this subpart or the declaration.

(d)  Nonsale upon termination.--If the real estate constituting the planned community is not to be sold following termination, title to the common facilities and, in a planned community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the planned community vest in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (f), and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the owner's unit.

(e)  Proceeds of sale.--Following termination of the planned community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear. Following termination, creditors of the association holding liens on the units which were recorded, filed of public record or otherwise perfected before termination may enforce those liens in the same manner as any lienholder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(f)  Respective interests of unit owners.--The respective interests of unit owners referred to in subsections (c), (d) and (e) are as follows:

(1)  Except as provided in paragraph (2), the respective interests of unit owners are the fair market values of their units and limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25% of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit by the total fair market values of all the units and common elements.

(2)  If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are their respective common expense liabilities immediately before the termination.

(g)  Effect of foreclosure or enforcement of lien.--Except as provided in subsection (h), foreclosure or enforcement of a lien or encumbrance against the entire planned community does not of itself terminate the planned community. Foreclosure or enforcement of a lien or encumbrance against a portion of the planned community does not of itself withdraw that portion from the planned community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the planned community, but the person taking title thereto has the right to require from the association, upon request, an amendment excluding the real estate from the planned community.

(h)  Exclusion from planned community upon foreclosure.--If a lien or encumbrance against a portion of the real estate comprising the planned community has priority over the declaration and if the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance may, upon foreclosure, record an instrument excluding the real estate subject to that lien or encumbrance from the planned community.

(i)  Ineffectiveness of termination provision.--In the case of a declaration that contains no provision expressly providing for a means of terminating the planned community other than a provision for a self-executing termination upon a specific date or upon the expiration of a specific time period, such termination provision shall be deemed ineffective if no earlier than five years before the date the planned community would otherwise be terminated, owners of units to which at least 80% of the votes in the association are allocated vote that the self-executing termination provision shall be annulled, in which event the self-executing termination provision shall have no force or effect.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 added subsec. (i).

Cross References.  Section 5220 is referred to in sections 5102, 5219, 5303, 5312 of this title.



Section 5221 - Rights of secured lenders

§ 5221.  Rights of secured lenders.

(a)  Secured lender approval.--The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to do any of the following:

(1)  Deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board.

(2)  Prevent the association or the executive board from commencing, intervening in or settling any litigation or proceeding or receiving and distributing any insurance proceeds except under section 5312 (relating to insurance).

(b)  Secured lender approval procedures.--If the declaration requires mortgagees or beneficiaries of deeds of trust encumbering the units to approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, then the executive board will provide the lender with written notice of the specified action proposed to be taken, together with a request for the secured lender to approve or disapprove the actions specified. If the notice to the secured lender, issued in accordance with the procedures set forth in this subsection, states that the secured lender will be deemed to have approved the actions specified in the written notice if it does not respond to the request within 45 days and the secured lender does not respond in writing within 45 days, then the secured lender will be deemed for all purposes to have approved the action specified in the notice. Written notice to the secured lender shall be given by certified, registered or first-class mail, evidenced by a United States Postal Service certificate of mailing, postage prepaid, at the address provided by the secured lender or, in the absence thereof, at the address of the secured lender endorsed on any mortgage or deed of trust of record and at the address to which the unit owner mails any periodic payment paid to the secured lender. The notice to the secured lender shall include a statement of the specified action, a copy of the full text of any proposed amendment and a form prepared by the association upon which the secured lender may indicate its approval or rejection of the specified action or amendment.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

Cross References.  Section 5221 is referred to in section 5219 of this title.



Section 5222 - Master associations

§ 5222.  Master associations.

(a)  Applicability of section.--If the declaration for a planned community provides that any of the powers described in section 5302 (relating to power of unit owners' association) with respect to the planned community are to be exercised by or may be delegated to a profit or nonprofit corporation or unincorporated association (a "master association") which exercises those or other powers on behalf of one or more other planned communities or other incorporated or unincorporated associations, then, except as modified by this section, all provisions of this subpart applicable to unit owners' associations shall apply to any such master association insofar as its actions affect the planned community.

(b)  Powers.--Unless a master association is acting in the capacity of an association described in section 5301 (relating to organization of unit owners' association) with respect to a planned community which is part of the master association, it may exercise with respect to the planned community only such powers set forth in section 5302 and only to the extent expressly permitted in the declaration which provides for the delegation of powers from its planned community association to the master association and accepted by the master association, as indicated in the provisions of the declaration or other organizational documents of the master association.

(c)  Liability of executive board members and officers.--If the declaration of a planned community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation. The officers and members of the governing board of the master association are subject to liability to the planned community association whose powers are delegated to the master association and the unit owners of the planned community on the same basis as officers and executive board members of the planned community immediately before such delegation of powers.

(d)  Rights and responsibilities of persons electing governing body.--The rights and responsibilities of unit owners with respect to the unit owners' association set forth in sections 5302, 5303 (relating to executive board members and officers), 5309 (relating to quorums), 5310 (relating to voting; proxies) and 5320 (relating to declarant delivery of items to association) apply in the conduct of the affairs of a master association with respect to the exercise of powers elected pursuant to a planned community declaration to the master association, but apply only to those persons who elect the governing body of a master association, whether or not those persons are otherwise unit owners within the meaning of this subpart.

(e)  Election of master association governing body.--Notwithstanding the provisions of section 5303(e) with respect to the election of the executive board by all unit owners after the period of declarant control ends and even if a master association is also an association described in section 5301, the instrument creating the master association and the declaration of each planned community of the organizational documents of other associations, the powers of which are assigned pursuant to the declaration or organizational documents or delegated to the master association, shall provide that the governing body of the master association must be elected after the period of declarant control in any of the following ways:

(1)  All unit owners of all planned communities and other properties subject to the master association elect all members of the governing body of the master association.

(2)  All members of the governing bodies of the planned community associations and other property owners' associations subject to the master association elect all members of the master association governing body.

(3)  All unit owners of each planned community and other property owners' association subject to the master association elect specified members of the master association governing body.

(4)  All members of the governing bodies of the planned communities and other property associations subject to the master association elect specified members of the master association governing body.

(f)  Delegation of responsibility and authority.--The provisions of this section shall apply to a planned community upon any of the following:

(1)  A date specified in the declaration or any amendment thereto from and after which this section shall apply to the planned community.

(2)  An event or action that the declaration or any amendment thereto states shall cause this section to become applicable and the association causes to be recorded an instrument duly executed by the president of the association stating that:

(i)  the event or action has occurred and the date of such occurrence, thereby causing this section to become applicable to the planned community; and

(ii)  a copy of such instrument has been sent to all unit owners.

(3)  The declarant executes and records an instrument stating that this section shall thereafter apply to the planned community and that a copy of such instrument has been sent to the executive board and all unit owners. This paragraph shall be applicable only if the declarant shall have expressly reserved in the declaration, under section 5205(13) (relating to contents of declaration; all planned communities), the special declarant right to make this section applicable to the planned community and only if the instrument exercising such right has been recorded during the time period allowed for the exercise of such right.

(g)  Delegation of all powers.--If all of the powers of a planned community association are delegated to a master association and accepted by the master association under subsection (b), then the governing body of the master association may act in all respects as the executive board of the planned community, and no separate executive board need be elected or exist.

Cross References.  Section 5222 is referred to in sections 5102, 5103, 5205, 5302 of this title.



Section 5223 - Merger or consolidation of planned community

§ 5223.  Merger or consolidation of planned community.

(a)  General rule.--Any two or more planned communities by agreement of the unit owners as provided in subsection (b) may be merged or consolidated into a single planned community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant planned community is, for all purposes, the legal successor of all of the preexisting planned communities, and the operations and activities of all associations of the preexisting planned communities shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of all preexisting associations. The resultant planned community shall, in addition, be subject in all respects to the provisions and requirements of this subpart regardless of whether or not any of the preexisting planned communities have been established under this subpart.

(b)  Requirements of agreement.--The merger or consolidation of two or more planned communities under subsection (a) must be evidenced by a recorded agreement duly executed by the president of the association of each of the preexisting planned communities following approval by owners of units to which are allocated the percentage of votes in each planned community required to terminate such planned community. Any such agreement must be recorded in every county in which a portion of the planned community is located and is not effective until so recorded.

(c)  Reallocations.--

(1)  Every merger or consolidation agreement must provide for the reallocation of the common expense liability, including both general and limited common expenses, and portion of the votes in the resulting association among the units of the resulting planned community in one of the following manners:

(i)  by stating the reallocations or the formulas upon which they are based; or

(ii)  by stating the common expense liability, including both general and limited common expenses, and portion of the votes in the resulting association which are allocated to all of the units comprising each of the preexisting planned communities, and providing that the common expense liability, including both general and limited common expenses, and portion of the votes in the association for the resulting planned community shall be the same as was allocated to each unit formerly comprising a part of the preexisting planned community by the declaration of the preexisting planned community.

(d)  Action by declarant.--Notwithstanding the provisions of subsections (a) and (b), if a declarant shall have expressly retained the special declarant right to merge or consolidate a planned community under section 5205(14) (relating to contents of declaration; all planned communities) and if the declarant shall have exercised such right within the time period allowed for such exercise by giving written notice to that effect to all unit owners accompanied by a copy of the agreement evidencing such merger or consolidation, then such agreement may be executed by the declarant rather than by the president of the association of that planned community and without the necessity for approval or consent by unit owners or their mortgagees, provided that the agreement is recorded within the time period allowed for the exercise of this special declarant right.

Cross References.  Section 5223 is referred to in sections 5102, 5103, 5205 of this title.






Chapter 53 - Management of Planned Community

Section 5301 - Organization of unit owners' association

CHAPTER 53

MANAGEMENT OF PLANNED COMMUNITY

Sec.

5301.  Organization of unit owners' association.

5302.  Power of unit owners' association.

5303.  Executive board members and officers.

5304.  Transfer of special declarant rights.

5305.  Termination of contracts and leases of declarant.

5306.  Bylaws.

5307.  Upkeep of planned community.

5308.  Meetings.

5309.  Quorums.

5310.  Voting; proxies.

5311.  Tort and contract liability.

5312.  Insurance.

5313.  Surplus funds.

5314.  Assessments for common expenses.

5315.  Lien for assessments.

5316.  Association records.

5317.  Association as trustee.

5318.  Conveyance or encumbrance of common facilities.

5319.  Other liens affecting planned community.

5320.  Declarant delivery of items to association.

Enactment.  Chapter 53 was added December 19, 1996, P.L.1336, No.180, effective in 45 days.

Cross References.  Chapter 53 is referred to in section 5102 of this title.

§ 5301.  Organization of unit owners' association.

A unit owners' association shall be organized no later than the date the first unit in the planned community is conveyed to a person other than a successor declarant. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the planned community, of all former unit owners entitled to distributions of proceeds under section 5218 (relating to easement to facilitate completion, conversion and expansion) or their heirs, successors or assigns. The association shall be organized as a profit or nonprofit corporation or as an unincorporated association.

Cross References.  Section 5301 is referred to in sections 5103, 5222 of this title.



Section 5302 - Power of unit owners' association

§ 5302.  Power of unit owners' association.

(a)  General rule.--Except as provided in subsection (b) and subject to the provisions of the declaration and the limitations of this subpart, the association, even if unincorporated, may:

(1)  Adopt and amend bylaws and rules and regulations.

(2)  Adopt and amend budgets for revenues, expenditures and reserves and collect assessments for common expenses from unit owners.

(3)  Hire and terminate managing agents and other employees, agents and independent contractors.

(4)  Institute, defend or intervene in litigation or administrative proceedings, or engage in arbitrations or mediations, in its own name on behalf of itself or two or more unit owners on matters affecting the planned community.

(5)  Make contracts and incur liabilities.

(6)  Regulate the use, maintenance, repair, replacement and modification of common elements and make reasonable accommodations or permit reasonable modifications to be made to units, the common facilities, the controlled facilities or the common elements, to accommodate people with disabilities, as defined by prevailing Federal, State or local statute, regulations, code or ordinance, unit owners, residents, tenants or employees.

(7)  Cause additional improvements to be made as a part of the common facilities and, only to the extent permitted by the declaration, the controlled facilities.

(8)  (i)  acquire, hold, encumber and convey in its own name any right, title or interest to real or personal property other than common facilities; and

(ii)  convey or subject to a security interest common facilities only under the provisions of section 5318 (relating to conveyance or encumbrance of common facilities).

(9)  Grant easements, leases, licenses and concessions through or over the common facilities and, only to the extent permitted by the declaration, the controlled facilities.

(10)  Impose and receive payments, fees or charges for the use, except as limited by other provisions of this subpart, rental or operation of the common elements other than the limited common elements described in section 5202(2) and (3) (relating to unit boundaries).

(11)  Impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association.

(12)  Impose reasonable charges for the preparation and recording of amendments to the declaration, resale certificates required by section 5407 (relating to resales of units) which shall be one charge that may be made by the association solely because of the resale or retransfer of any unit or statement of unpaid assessments. In addition, an association may impose a capital improvement fee, but no other fees, on the resale or transfer of units in accordance with the following:

(i)  The capital improvement fee for any unit shall not exceed the annual assessments for general common expense charged to such unit during the most recently completed fiscal year of the association, provided that:

(A)  in the case of resale or transfer of a unit consisting of unimproved real estate, the capital improvement fee shall not exceed one-half of the annual assessments for general common expenses charged to such unit during the most recently completed fiscal year of the association;

(B)  in the case of resale or transfer of a unit which was either created or added to the planned community in accordance with section 5211 (relating to conversion and expansion of flexible planned communities) at some time during the most recently completed fiscal year of the association but was not in existence for the entire fiscal year, the capital improvement fee shall not exceed one-half of the annual assessments for general common expenses charged to a unit comparable to such unit during the most recently completed fiscal year of the association; and

(C)  capital improvement fees are not refundable upon any sale, conveyance or any other transfer of the title to a unit.

(ii)  Capital improvement fees allocated by an association must be maintained in a separate capital account and may be expended only for new capital improvements or replacement of existing common elements and may not be expended for operation, maintenance or other purposes.

(iii)  No capital improvement fee shall be imposed on any gratuitous transfer of a unit between any of the following family members: spouses, parent and child, siblings, grandparent and grandchild, nor on any transfer of a unit by foreclosure sale or deed in lieu of foreclosure to a secured lending institution as defined by the act of December 3, 1959 (P.L.1688, No.621), known as the Housing Finance Agency Law.

(iv)  No fees may be imposed upon any person who:

(A)  acquires a unit consisting of unimproved real estate and signs and delivers to the association at the time of such person's acquisition a sworn affidavit declaring the person's intention to reconvey such unit within 18 months of its acquisition; and

(B)  completes such reconveyance within such 18 months.

(13)  Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance.

(14)  Exercise any other powers conferred by this subpart, the declaration or bylaws.

(15)  Exercise all other powers that may be exercised in this Commonwealth by legal entities of the same type as the association.

(16)  Exercise any other powers necessary and proper for the governance and operation of the association.

(17)  Assign its right to future income, including the right to receive common expense assessments. Reserve funds held for future major repairs and replacements of the common elements may not be assigned or pledged.

(18)  Assign or delegate any powers of the association listed in this section to a master association subject to the provisions of section 5222 (relating to master associations) and accept an assignment or delegation of powers from one or more planned communities or other incorporated or unincorporated associations.

(b)  Restrictions on limitations in declaration.--Notwithstanding subsection (a), the declaration may not impose limitations on the power of the association to deal with declarants which are more restrictive than the limitations imposed on the power of the association to deal with other persons. Any exercise of a power under subsection (a)(7), (8) or (9) which would materially impair quiet enjoyment of a unit shall require the prior written approval of the owner of that unit.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (a)(4), (6), (8), (12) and (17).

Cross References.  Section 5302 is referred to in sections 5102, 5222, 5315 of this title.



Section 5303 - Executive board members and officers

§ 5303.  Executive board members and officers.

(a)  Powers and fiduciary status.--Except as provided in the declaration, in the bylaws, in subsection (b) or in other provisions of this subpart, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board shall stand in a fiduciary relation to the association and shall perform their duties, including duties as members of any committee of the board upon which they may serve, in good faith; in a manner they reasonably believe to be in the best interests of the association; and with care, including reasonable inquiry, skill and diligence as a person of ordinary prudence would use under similar circumstances. In managing the association's reserve funds, the officers and members of the executive board shall have the power to invest the association's reserve funds in investments permissible by law for the investment of trust funds and shall be governed in the management of the association's reserve funds by 20 Pa.C.S. § 7203 (relating to prudent investor rule). In performing any duties, an officer or executive board member shall be entitled to rely in good faith on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by any of the following:

(1)  One or more other officers or employees of the association whom the officer or executive board member reasonably believes to be reliable and competent in the matters presented.

(2)  Counsel, public accountants or other persons as to matters which the officer or executive board member reasonably believes to be within the professional or expert competence of that person.

(3)  A committee of the executive board upon which the officer or executive board member does not serve, designated in accordance with law, as to matters within its designated authority, which committee the officer or executive board member reasonably believes to merit confidence.

An officer or executive board member shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause his reliance to be unwarranted. The executive board and its members shall have no liability for exercising these powers provided they are exercised in good faith, in the best interest of the association and with care in the manner set forth in this section.

(b)  Limitation on authority.--The executive board may not act on behalf of the association to amend the declaration under section 5219 (relating to amendment of declaration), to terminate the planned community under section 5220 (relating to termination of planned community) or to elect members of the executive board or determine the qualifications, powers and duties or terms of office of executive board members under subsection (e), but the executive board may fill vacancies in its membership for the unexpired portion of any term. The executive board shall deliver to all unit owners copies of each budget approved by the executive board and notice of any capital expenditure approved by the executive board promptly after such approval. In addition to other rights conferred by the declaration, bylaws or this subpart, the unit owners, by majority or any larger vote specified in the declaration, may reject any budget or capital expenditure approved by the executive board within 30 days after approval.

(c)  Status during period of declarant control.--

(1)  Subject to subsection (d), the declaration may provide for a period of declarant control of the association during which a declarant or persons designated by the declarant may appoint and remove the officers and members of the executive board.

(2)  Any period of declarant control extends from the date of the first conveyance of a unit to a person other than a declarant for a period of not more than:

(i)  seven years in the case of a flexible planned community containing convertible real estate or to which additional real estate may be added; and

(ii)  five years in the case of any other planned community.

(3)  Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earlier of:

(i)  sixty days after conveyance of 75% of the units which may be created to unit owners other than a declarant;

(ii)  two years after all declarants have ceased to offer units for sale in the ordinary course of business; or

(iii)  two years after any development right to add new units was last exercised.

(4)  A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period. In that event the declarant may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(d)  Election of members during transfer of declarant control.--Not later than 60 days after conveyance of 25% of the units which may be created to unit owners other than a declarant, at least one member and not less than 25% of the members of the executive board shall be elected by unit owners other than the declarant. Not later than 60 days after conveyance of 50% of the units which may be created to unit owners other than a declarant, not less than 33% of the members of the executive board shall be elected by unit owners other than the declarant.

(e)  Election of members and officers following declarant control.--Not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least three members, at least a majority of whom shall be unit owners, provided that the executive board may consist of two members, both of whom shall be unit owners, if the planned community consists of two units. The executive board shall elect the officers. The executive board members and officers shall take office upon election.

(f)  Removal of members.--Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, other than a member appointed by the declarant.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (a).

Cross References.  Section 5303 is referred to in sections 5102, 5103, 5222, 5304, 5305, 5311, 5320 of this title.



Section 5304 - Transfer of special declarant rights

§ 5304.  Transfer of special declarant rights.

(a)  Execution and recording instrument of transfer.--No special declarant right created or reserved under this subpart may be transferred except by an instrument evidencing the transfer recorded in every county in which any portion of the planned community is located in the same records as are maintained for the recording of deeds of real property and shall be indexed in the name of the planned community in both the grantor and grantee indices. The instrument is not effective unless executed by the transferee.

(b)  Liability of declarant following transfer.--Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1)  A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed on a declarant by this subpart. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor.

(2)  If a successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with any successor for any obligations or liabilities of the successor relating to the planned community.

(3)  If a transferor retains any special declarant rights but transfers one or more other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this subpart or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4)  A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor and to whom the special declarant right has not previously been assigned.

(c)  Rights of purchaser in foreclosure, etc., proceedings.--Unless otherwise provided in a mortgage instrument or deed of trust, in case of mortgage foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust or sale under 11 U.S.C. (relating to bankruptcy) or under receivership proceedings of any units owned by a declarant or real estate in a planned community subject to development rights, a person acquiring title to all the real estate being foreclosed or sold, but only upon his request, succeeds to all special declarant rights related to that real estate held by that declarant or only to any rights reserved in the declaration under section 5217 (relating to declarant offices, models and signs) and held by that declarant to maintain models, sales offices and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested.

(d)  Rights of declarant following foreclosure, etc.--Upon foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust or sale under 11 U.S.C. or under receivership or similar proceedings of all units and other real estate in a planned community owned by a declarant:

(1)  the declarant ceases to have any special declarant rights; and

(2)  the period of declarant control under section 5303(d) (relating to executive board members and officers) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e)  Liabilities and obligations of successors.--The liabilities and obligations of persons who succeed to special declarant rights are as follows:

(1)  A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this subpart or by the declaration.

(2)  A successor to any special declarant right, other than a successor described in paragraph (3) or (4), who is not an affiliate of a declarant is subject to all obligations and liabilities imposed by this subpart or the declaration on any of the following:

(i)  A declarant insofar as the obligation or liability relates to the exercise or nonexercise of special declarant rights.

(ii)  The successor's transferor, other than any of the following:

(A)  Misrepresentations by any previous declarant except to the extent knowingly continued or permitted to continue without correcting such misrepresentations.

(B)  Warranty obligations on improvements made by any previous declarant or made before the planned community was created.

(C)  Breach of any fiduciary obligation by any previous declarant or such declarant's appointees to the executive board.

(D)  Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3)  A successor to only a right reserved in the declaration to maintain models, sales offices and signs under section 5217, if the successor is not an affiliate of a declarant, may not exercise any other special declarant right and is not subject to any liability or obligation as a declarant except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4)  A successor to all special declarant rights held by his transferor who is not an affiliate of that transferor declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units or an instrument conveying solely special declarant rights under subsection (c) may declare his intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his transferor to control the executive board in accordance with the provisions of section 5303(d) for the duration of any period of declarant control; and any attempted exercise of those rights is void. As long as a successor declarant may not exercise special declarant rights under this paragraph, the successor is not subject to any liability or obligation as a declarant other than liability for his acts and omissions under section 5303(d).

(f)  Limitation on liability of successor.--Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant other than claims and obligations arising under this subpart or the declaration.

Cross References.  Section 5304 is referred to in section 5103 of this title.



Section 5305 - Termination of contracts and leases of declarant

§ 5305.  Termination of contracts and leases of declarant.

(a)  General rule.--If entered into before the executive board elected by the unit owners under section 5303(e) (relating to executive board members and officers) takes office, any of the following may be terminated without penalty by the association at any time after the executive board elected by the unit owners under section 5303(e) takes office upon not less than 90 days' notice to the other party:

(1)  Any management contract, employment contract or lease of recreational or parking areas or facilities.

(2)  Any other contract or lease to which a declarant or an affiliate of a declarant is a party.

(3)  Any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing.

(b)  Exception.--This section does not apply to any lease the termination of which would terminate the planned community or reduce its size unless the real estate subject to that lease was included in the planned community for the purpose of avoiding the right of the association to terminate a lease under this section.

Cross References.  Section 5305 is referred to in section 5402 of this title.



Section 5306 - Bylaws

§ 5306.  Bylaws.

(a)  Mandatory provisions.--The bylaws of the association shall provide for all of the following:

(1)  The number of members of the executive board and the titles of the officers of the association.

(2)  Election by the executive board of a president, treasurer, secretary and any other officers of the association the bylaws specify.

(3)  The qualifications, powers and duties, terms of office and manner of electing and removing executive board members and officers and filling vacancies.

(4)  Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent.

(5)  Which of its officers may prepare, execute, certify and record amendments to the declaration on behalf of the association.

(6)  The method of amending the bylaws.

(b)  Other provisions.--Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.



Section 5307 - Upkeep of planned community

§ 5307.  Upkeep of planned community.

(a)  General rule.--Except to the extent provided by the declaration, subsection (b) or section 5312 (relating to insurance), the association is responsible for maintenance, repair and replacement of the common elements, and each unit owner is responsible for maintenance, repair and replacement of his unit. Each unit owner shall afford to the association and the other unit owners and to their agents or employees access through the unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage or the association if it is responsible is liable for the prompt repair of the damage.

(b)  Nonresidential planned communities.--If any unit in a planned community all of whose units are restricted to nonresidential use is damaged and the exterior appearance of the unit is thereby affected, the person responsible for the exterior of the unit shall cause the unit to be repaired or rebuilt to the extent necessary to restore its exterior appearance. If that person fails within a reasonable period of time to effect the repairs or rebuilding, the association may purchase the unit at its fair market value to be determined by an independent appraiser selected by the association.

Cross References.  Section 5307 is referred to in section 5102 of this title.



Section 5308 - Meetings

§ 5308.  Meetings.

The bylaws shall require that meetings of the association be held at least once each year and shall provide for special meetings. The bylaws shall specify which of the association's officers, not less than ten nor more than 60 days in advance of any meeting, shall cause notice to be hand delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws; any budget or assessment changes; and, where the declaration or bylaws require approval of unit owners, any proposal to remove a director or officer.

Cross References.  Section 5308 is referred to in section 5310 of this title.



Section 5309 - Quorums

§ 5309.  Quorums.

(a)  Association.--Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if persons entitled to cast 20% of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting. The bylaws may require a larger percentage or a smaller percentage not less than 10%.

(b)  Executive board.--Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast 50% of the votes on the board are present at the beginning of the meeting.

Cross References.  Section 5309 is referred to in section 5222 of this title.



Section 5310 - Voting; proxies

§ 5310.  Voting; proxies.

(a)  Unit owner other than natural person.--If the owner of a unit is a corporation, joint venture, partnership or unincorporated association, the natural person who shall be entitled to cast the vote for that unit shall be the person named in a certificate executed by that entity pursuant to its governing documents. If the owner of a unit is a trust, the trustee or trustees shall be deemed to be the owner for voting purposes. If the ownership of a unit is in more than one person, the natural person who shall be entitled to cast the vote of the unit shall be the person named in a certificate executed by all of the owners of the unit and filed with the secretary of the association or, in the absence of that named person from the meeting or in the event of failure to execute and file such a certificate, the person owning such unit who is present. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with their unanimous agreement unless the declaration expressly provides otherwise. There shall be deemed to be unanimous agreement if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit. Such a certificate shall be valid until revoked by a subsequent certificate similarly executed. Except where execution by owners of a unit in the same manner as a deed is required in this subpart and subject to the provisions of the declaration and bylaws, wherever the approval or disapproval of a unit owner is required by this subpart, the declaration or the bylaws, the approval or disapproval shall be made only by the person who would be entitled to cast the vote of the unit at any meeting of the association.

(b)  Proxies.--Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given under this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates one year after its date unless it specifies a shorter term.

(c)  Voting by lessees.--If the declaration requires that votes on specified matters affecting the planned community be cast by lessees rather than unit owners of leased units, all of the following apply:

(1)  The provisions of subsections (a) and (b) apply to lessees as if they were unit owners.

(2)  Unit owners who have leased their units to other persons may not cast votes on those specified matters.

(3)  Lessees are entitled to notice of meetings, access to records and other rights respecting those matters as if they were unit owners.

Unit owners shall also be given notice, in the manner provided in section 5308 (relating to meetings), of all meetings at which lessees may be entitled to vote.

(d)  Units owned by association.--No votes allocated to a unit owned by the association may be cast.

Cross References.  Section 5310 is referred to in section 5222 of this title.



Section 5311 - Tort and contract liability

§ 5311.  Tort and contract liability.

(a)  General rule.--

(1)  An action in tort alleging a wrong done by a declarant or his agent or employee in connection with a portion of any convertible or withdrawable real estate or other portion of the planned community which the declarant has the responsibility to maintain may not be brought against the association or against a unit owner other than a declarant.

(2)  Except as otherwise provided by paragraph (1):

(i)  An action in tort alleging a wrong done by the association or by an agent or employee of the association, or on behalf of the association, must be brought against the association.

(ii)  A unit owner shall not be subject to suit or, except as otherwise provided by subsection (b), be otherwise directly or indirectly held accountable for the acts of the association or its agents or employees on behalf of the association.

(3)  If the tort or breach of contract occurred during any period of declarant control under section 5303(c) (relating to executive board members and officers), the declarant is liable to the association for all unreimbursed losses suffered by the association as a result of that tort or breach of contract, including costs and reasonable attorney fees. If a claim for a tort or breach of contract is made after the period of declarant control, the association shall have no right against the declarant under this paragraph unless the association shall have given the declarant all of the following:

(i)  Notice of the existence of the claim promptly after the date on which a member of the executive board who is not a designee of the declarant learns of the existence of the claim.

(ii)  An opportunity to defend against the claim on behalf of the association but at the declarant's expense.

(4)  A unit owner is not precluded from bringing an action contemplated by this subsection because he is a unit owner or a member or officer of the association.

Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates.

(b)  Lien of judgment.--Except as otherwise provided in this subpart, a judgment for money against the association if and when entered of record against the name of the association in the office of the clerk of the court of common pleas of the county where the planned community is located shall also constitute a lien against each unit for a pro rata share of the amount of that judgment, including interest thereon, based on the common expense liability allocated to that unit under section 5208 (relating to allocation of votes and common expense liabilities). No other property of a unit owner is subject to the claims of creditors of the association.

(c)  Indexing judgment.--A judgment against the association must be indexed in the name of the planned community.

(d)  Applicability of section.--The provisions of this section shall apply to all associations without regard to whether the association is organized as a corporation or as an unincorporated association.

Cross References.  Section 5311 is referred to in section 5102 of this title.



Section 5312 - Insurance

§ 5312.  Insurance.

(a)  Insurance to be carried by association.--Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available, all of the following:

(1)  Property insurance on the common facilities and controlled facilities to the extent the controlled facilities can be insured separately from the unit and, if insurance for the unit is not provided by the association under subsection (b) or the declaration, insuring against all common risks of direct physical loss. The total amount of insurance after application of any deductibles shall be not less than 80% of the actual cash value of the insured property, exclusive of land, excavations, foundations and other items normally excluded from property policies.

(2)  Comprehensive general liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration covering all occurrences commonly insured against for death, bodily injury and property damage, arising out of or in connection with the use, ownership or maintenance of the common elements.

(3)  Any property or comprehensive general liability insurance carried by the association may contain a deductible provision.

(b)  Units having horizontal boundaries.--In the case of a building containing units having horizontal boundaries described in the declaration, that insurance described in subsection (a)(1), to the extent reasonably available, shall include the units but need not include improvements and betterments installed by unit owners.

(c)  Other insurance carried by association.--If the insurance described in subsections (a) and (b) is not maintained, the association promptly shall cause notice of that fact to be hand delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance. The association may carry any other insurance in such reasonable amounts and with such reasonable deductibles as the executive board may deem appropriate to protect the association or the unit owners.

(d)  Policy terms.--Insurance policies carried under subsections (a) and (b) shall provide all of the following:

(1)  Each unit owner is an insured person under the policy with respect to liability arising out of his membership in the association.

(2)  The insurer waives its right to subrogation under the policy against any unit owner or member of the owner's household.

(3)  No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy.

(4)  If at the time of a loss under the policy there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy is primary insurance not contributing with the other insurance.

(e)  Proceeds from property insurance.--Any loss covered by the property policy under subsections (a)(1) and (b) shall be adjusted with the association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee or beneficiary under a deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lienholders as their interests may appear. Subject to the provisions of subsection (h), the proceeds shall be disbursed first for the repair or restoration of the damaged common elements and units, and unit owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the common elements and units have been completely repaired or restored or the planned community is terminated.

(f)  Unit owner insurance.--A unit owner may insure his unit for all losses to his unit, including losses not covered by the insurance maintained by the association due to a deductible provision or otherwise. A residential unit owner shall insure the owner's unit except as insurance is provided by the association in accordance with this section or the declaration. An insurance policy issued to the association shall not prevent a unit owner from obtaining insurance for the owner's own benefit, including, but not limited to, insurance to cover any deductibles or losses not covered by the association's property or comprehensive general liability insurance.

(g)  Evidence and cancellation of insurance.--An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon request, to any unit owner, mortgagee or beneficiary under a deed of trust. The insurance may not be canceled until 30 days after notice of the proposed cancellation has been mailed to the association, each unit owner and each mortgagee or beneficiary under a deed of trust to whom a certificate or memorandum of insurance has been issued.

(h)  Disposition of insurance proceeds.--

(1)  Any portion of the planned community for which insurance is required to be maintained by the association by this section or the declaration and which is damaged or destroyed shall be repaired or replaced promptly by the association unless:

(i)  the planned community is terminated;

(ii)  repair or replacement would be illegal under any State or local health or safety statute or ordinance; or

(iii)  80% of the unit owners, including every owner of a unit or assigned limited common element which will not be rebuilt, vote not to rebuild.

Except for the costs of repair or replacement which are not covered due to deductibles, the cost of repair or replacement in excess of insurance proceeds and reserves, which have not been identified by the executive board to fund costs of capital expenditures budgeted for the current fiscal year of the association, is a common expense.

(2)  Any portion of the planned community for which insurance is required to be maintained by the unit owner by this section or the declaration and which is damaged or destroyed shall be repaired or replaced promptly by the unit owner unless:

(i)  the planned community is terminated;

(ii)  repair or replacement would be illegal under any State or local health or safety statute or ordinance; or

(iii)  80% of the unit owners, including every owner of a unit or assigned limited common element which will not be rebuilt, vote to not rebuild.

The cost of repair or replacement of these portions in excess of insurance proceeds is the unit owner's expense.

(3)  If the entire planned community is not repaired or replaced, the following apply:

(i)  The insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the planned community.

(ii)  The insurance proceeds attributable to units shall be paid to unit owners except those proceeds attributable to controlled facilities for which insurance is separately maintained by the association under this section or the declaration shall be distributed to all unit owners in proportion to their common expense liability. Proceeds attributable to limited common facilities which are not rebuilt shall be distributed equally to owners of units to which those limited common facilities were assigned.

(iii)  The remainder of the proceeds shall be distributed to all the unit owners in proportion to their common expense liability.

(4)  If the unit owners vote not to rebuild any unit, that unit's votes in the association and common expense liability are automatically reallocated upon the vote as if the unit had been condemned under section 5107(a) (relating to eminent domain), and the association promptly shall prepare, execute and record an amendment to the declaration reflecting the reallocations.

(5)  Notwithstanding the provisions of this subsection, section 5220 (relating to termination of planned community) governs the distribution of insurance proceeds if the planned community is terminated.

(i)  Nonresidential planned communities.--The provisions of this section may be varied or waived in the case of a planned community all of whose units are restricted to nonresidential use.

(j)  Recovery of deductibles.--If any insurance policy maintained by the association contains a deductible, then that portion of any loss or claim which is not covered by insurance due to the application of a deductible, as well as any claim or loss for which the association is self-insured, shall be levied by the executive board in accordance with section 5314(c) (relating to assessments for common expenses).

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsecs. (a), (c), (f) and (h) and added subsec. (j).

Cross References.  Section 5312 is referred to in sections 5221, 5307, 5402 of this title.



Section 5313 - Surplus funds

§ 5313.  Surplus funds.

Any amounts accumulated from assessments for limited common expenses and income from the operation of limited common elements to which those limited common expenses pertain in excess of the amount required for actual limited common expenses and reserves for future limited common expenses shall be credited to each unit assessed for a share of those limited common expenses in proportion to the share of those limited common expenses so assessed. These credits shall be applied, unless the declaration provides otherwise, to the next monthly assessments of limited common expenses against that unit under the current fiscal year's budget and thereafter until exhausted. Any amounts accumulated from assessments for general common expenses and income from the operation of the common elements, other than limited common elements with regard to which limited common expenses are assessed, in excess of the amount required for actual general common expenses and reserves for future general common expenses shall be credited to each unit in accordance with that unit's interests in common elements. These credits shall be applied, unless the declaration provides otherwise, to the next monthly assessments of general common expenses against the unit under the current fiscal year's budget and thereafter until exhausted.

Cross References.  Section 5313 is referred to in sections 5315, 5407 of this title.



Section 5314 - Assessments for common expenses

§ 5314.  Assessments for common expenses.

(a)  General rule.--Until the association makes a common expense assessment, the declarant shall pay all the expenses of the planned community. After any assessment has been made by the association, assessments shall be made at least annually, based on a budget adopted at least annually by the association. The budgets of the association shall segregate limited common expenses from general common expenses if and to the extent appropriate.

(b)  Allocation and interest.--Except for assessments under subsection (c), all common expenses shall be assessed against all the units in accordance with the common expense liability allocated to each unit in the case of general common expenses and in accordance with subsection (c) in the case of special allocation of expenses. Any past due assessment or installment thereof shall bear interest at the rate established by the association at not more than 15% per year.

(c)  Special allocations of expenses.--Except as provided by the declaration:

(1)  Any common expense associated with the maintenance, repair or replacement of a limited common element shall be assessed in equal shares against the units to which that limited common element was assigned at the time the expense was incurred.

(2)  Any common expense benefiting fewer than all of the units shall be assessed exclusively against the units benefited.

(3)  The costs of insurance shall be assessed in proportion to risk, and the costs of utilities that are separately metered to each unit shall be assessed in proportion to usage.

(4)  If a common expense is caused by the negligence or misconduct of any unit owner, the association may assess that expense exclusively against his unit.

(d)  Reallocation.--If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

Cross References.  Section 5314 is referred to in sections 5102, 5103, 5312, 5315 of this title.



Section 5315 - Lien for assessments

§ 5315.  Lien for assessments.

(a)  General rule.--The association has a lien on a unit for any assessment levied against that unit or fines imposed against its unit owner from the time the assessment or fine becomes due. The association's lien may be foreclosed in a like manner as a mortgage on real estate. A judicial or other sale of the unit in execution of a common element lien or any other lien shall not affect the lien of a mortgage on the unit, except the mortgage for which the sale is being held, if the mortgage is prior to all other liens upon the same property except those liens identified in 42 Pa.C.S. § 8152(a) (relating to judicial sale as affecting lien of mortgage) and liens for planned community assessments created under this section. Unless the declaration otherwise provides, fees, charges, late charges, fines and interest charged under section 5302(a)(10), (11) and (12) (relating to power of unit owners' association) and reasonable costs and expenses of the association, including legal fees, incurred in connection with collection of any sums due to the association by the unit owner or enforcement of the provisions of the declaration, bylaws, rules or regulations against the unit owner are enforceable as assessments under this section. If an assessment is payable in installments and one or more installments are not paid when due, the entire outstanding balance of the assessment becomes effective as a lien from the due date of the delinquent installment.

(b)  Priority of lien.--

(1)  General rule.--A lien under this section is prior to all other liens and encumbrances on a unit except:

(i)  Liens and encumbrances recorded before the recording of the declaration.

(ii)  (A)  Mortgages and deeds of trust on the unit securing first mortgage holders and recorded before due date of the assessment if the assessment is not payable in installments or the due date of the unpaid installment if the assessment is payable in installments.

(B)  Judgments obtained for obligations secured by any such mortgage or deed of trust under clause (A).

(iii)  Liens for real estate taxes and other governmental assessments or charges against the unit.

(2)  Limited nondivestiture.--The association's lien for assessments shall be divested by a judicial sale of the unit:

(i)  As to unpaid common expense assessments made under section 5314(b) (relating to assessments for common expenses) that come due during the six months immediately preceding the date of a judicial sale of a unit in an action to enforce collection of a lien against a unit by a judicial sale, only to the extent that the six months' unpaid assessments are paid out of the proceeds of the sale.

(ii)  As to unpaid common expense assessments made under section 5314(b) other than the six months' assessment referred to in subparagraph (i), in a full amount of the unpaid assessments, whether or not the proceeds of the judicial sale are adequate to pay these assessments. To the extent that the proceeds of the sale are sufficient to pay some or all of these additional assessments after satisfaction in full of the costs of the judicial sale and the liens and encumbrances of the types described in paragraph (1) and the unpaid common expense assessments that come due during the six-month period described in subparagraph (i), the assessments shall be paid before any remaining proceeds may be paid to any other claimant, including the prior owner of the unit.

(3)  Monetary exemption.--The lien is not subject to the provisions of 42 Pa.C.S. § 8123 (relating to general monetary exemption).

(c)  Liens having equal priority.--If the association and one or more associations, condominium associations or cooperative associations have liens for assessments created at any time on the same real estate, those liens have equal priority.

(d)  Notice and perfection of lien.--Subject to the provisions of subsection (b), recording of the declaration constitutes record notice and perfection of the lien.

(e)  Limitation of actions.--A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the assessments become payable.

(f)  Other remedies preserved.--Nothing in this section shall be construed to prohibit actions or suits to recover sums for which subsection (a) creates a lien or to prohibit an association from taking a deed in lieu of foreclosure.

(g)  Costs and attorney fees.--A judgment or decree in any action or suit brought under this section shall include costs and reasonable attorney fees for the prevailing party.

(h)  Statement of unpaid assessments.--The association shall furnish to a unit owner upon written request a recordable statement setting forth the amount of unpaid assessments currently levied against his unit and any credits of surplus in favor of his unit under section 5313 (relating to surplus funds). The statement shall be furnished within ten business days after receipt of the request and is binding on the association, the executive board and every unit owner.

(i)  Application of payments.--Unless the declaration provides otherwise, any payment received by an association in connection with the lien under this section shall be applied first to any interest accrued by the association, then to any late fee, then to any costs and reasonable attorney fees incurred by the association in collection or enforcement and then to the delinquent assessment. The foregoing shall be applicable notwithstanding any restrictive endorsement, designation or instructions placed on or accompanying a payment.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (b)(1) and (2)(i) and added subsec. (i).

Cross References.  Section 5315 is referred to in section 5102 of this title.



Section 5316 - Association records

§ 5316.  Association records.

(a)  Financial records.--The association shall keep financial records sufficiently detailed to enable the association to comply with section 5407 (relating to resales of units). All financial and other records shall be made reasonably available for examination by any unit owner and authorized agents.

(b)  Annual financial statements.--Within 180 days after the close of its fiscal year, the association in any planned community having more than 12 units or subject to any rights under section 5215 (relating to subdivision or conversion of units) or 5211 (relating to conversion and expansion of flexible planned communities) shall prepare annual financial statements consisting of at least a balance sheet and a statement of revenues and expenses for the association. The cost of preparing the financial statements shall be a common expense. Each unit owner shall be entitled to receive from the association, within 30 days after submitting a written request to the association, a copy of the annual financial statements and, if such financial statements are audited, reviewed or compiled by an independent certified public accountant or independent public accountant, a copy of the independent accountant's report on the financial statements. The association may charge a fee not to exceed the cost of producing copies of records other than the financial statement.

(c) Filing of complaints.--If an association subject to subsection (a) fails to provide a copy of the annual financial statements and, if applicable, the report of an independent accountant as required under subsection (b) to the requesting unit owner within 30 days of the unit owner's written request or if the financial records of the association which substantiate an association's financial statements are not made reasonably available by any association for examination by any unit owner and authorized agents, the unit owner may file a complaint with the Bureau of Consumer Protection in the Office of Attorney General.

Cross References.  Section 5316 is referred to in section 5102 of this title.



Section 5317 - Association as trustee

§ 5317.  Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person without actual knowledge that the association is exceeding or improperly exercising its powers is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.



Section 5318 - Conveyance or encumbrance of common facilities

§ 5318.  Conveyance or encumbrance of common facilities.

(a)  General rule.--Portions of the common facilities may be conveyed or subjected to a security interest by the association if the persons entitled to cast at least 80% of the votes in the association, including 80% of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies agree to that action; but the owners of units to which any limited common facility is allocated must agree in order to convey that limited common facility or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

(b)  Required agreement.--An agreement to convey common facilities or subject them to a security interest shall be evidenced by the execution of an agreement or ratifications of the agreement, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications shall be recorded in every county in which a portion of the planned community is situated and is effective only upon recording.

(c)  Association powers.--The association on behalf of the unit owners may contract to convey common facilities or subject them to a security interest, but the contract is not enforceable against the association until approved under subsections (a) and (b). Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(d)  Other conveyances or encumbrances void.--Any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common facilities, unless made pursuant to this section, is void.

(e)  Right of access and support.--A conveyance or encumbrance of common facilities pursuant to this section does not deprive any unit of its right of access and support.

(f)  Preexisting encumbrances.--Unless the declaration otherwise provides, a conveyance or encumbrance of common facilities pursuant to this section does not affect the priority or validity of preexisting encumbrances.

(g)  Limitation.--Common facilities which may be conveyed or encumbered pursuant to this section shall not include any land, buildings or other facilities:

(1)  containing or comprising one or more units; or

(2)  necessary for the use or operation of one or more units.

Cross References.  Section 5318 is referred to in sections 5302, 5319 of this title.



Section 5319 - Other liens affecting planned community

§ 5319.  Other liens affecting planned community.

(a)  General rule.--Except as provided in subsection (b), a judgment for money against the association, if and when the judgment has been perfected as a lien on real property, is not a lien on the common facilities but is a lien in favor of the judgment lienholder against all of the units in the planned community at the time the judgment was entered. No other property of a unit owner is subject to the claims of creditors of the association.

(b)  Security interest in common facilities.--If the association has granted a security interest in the common facilities to a creditor of the association under section 5318 (relating to conveyance or encumbrance of common facilities), the holder of that security interest shall exercise its right against the common facilities before its judgment lien on any unit may be enforced.

(c)  Release upon payment of unit owner's share.--Whether perfected before or after the creation of the planned community, if a lien other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the planned community, becomes effective against two or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to his unit; and the lienholder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment shall be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(d)  Indexing of judgments.--A judgment against the association shall be indexed in the name of the planned community and the association and, when so indexed, is notice of the lien against the units.

Cross References.  Section 5319 is referred to in section 5102 of this title.



Section 5320 - Declarant delivery of items to association

§ 5320.  Declarant delivery of items to association.

Except as set forth in paragraph (9), not later than 60 days after the required termination of the period of declarant control under section 5303(c) (relating to executive board members and officers) or the declarant's earlier voluntary termination of control, the declarant shall deliver to the association all property of the unit owners and of the association held by or controlled by the declarant, including, without limitation, all of the following items, if applicable, as to each planned community or other owners' association operated by the association:

(1)  The original or a certified copy or a photocopy of the recorded declaration and all amendments thereto. If a photocopy is delivered, the photocopy shall reflect the recording information and shall be accompanied by an affidavit executed by the declarant certifying the photocopy to be a true, correct and complete copy of the actual recorded declaration and all amendments thereto.

(2)  The association articles of incorporation, if incorporated, with evidence of filing with the Department of State.

(3)  A copy of the bylaws.

(4)  A complete set of all executive board minutes and resolutions and all other books and records of the association.

(5)  A complete copy of all rules and regulations that may have been adopted.

(6)  Copies of all Federal, State and local tax returns filed by or on behalf of the association and copies of any tax-exempt elections made by or on behalf of the association.

(7)  Copies of all past and current budgets of the association.

(8)  Resignations of officers and members of the executive board who are required to resign because the declarant is required to relinquish or has relinquished control of the association.

(9)  Not later than 90 days after the required termination of the period of declarant control under section 5303(c) or the declarant's earlier voluntary termination of control, a complete audit of the finances of the association for the time period between the last audit of the association's financial books and records and the date of termination of the period of declarant control, prepared by an independent certified public accountant in accordance with generally accepted accounting principles, the costs of which audit are to be borne equally by the declarant and the association. If the planned community consists of not more than 12 units, a warranty from the declarant to the association that the books and records of the association completely and accurately reflect all activities of the association from its inception through the date of termination of the period of declarant control may be substituted for the audit referred to in this paragraph.

(10)  All association funds or control thereof.

(11)  All tangible personal property and inventories thereof:

(i)  that may have been represented or should have been represented by the declarant in any public offering statement, sales materials or other writings to be part of the common elements; or

(ii)  that are otherwise property of the association.

(12)  A copy of the plans or drawings and specifications, if any, utilized in the construction, rehabilitation, renovation or remodeling of any buildings and improvements within the planned community and in the construction and installation of any mechanical components and equipment serving the buildings and improvements and property if and to the extent the construction, rehabilitation, renovation, remodeling or installation was performed by or on behalf of the declarant and substantially completed during the period commencing three years prior to the date of the first public offering statement regarding the planned community. If no public offering statement is required for any unit in the planned community, the three-year period shall commence on the date of the recording of the planned community declaration or amendment thereto with respect to such improvements and shall end on the date by which compliance with this section is required. If such construction, rehabilitation, renovation, remodeling or installation was substantially completed within the three-year period but not by or on behalf of the declarant, the obligation of the declarant under this paragraph shall be to provide all such plans, drawings and specifications in the possession of the declarant and to use reasonable efforts to obtain and provide any such plans, drawings or specifications not within the possession of the declarant. If such construction, rehabilitation, renovation, remodeling or installation was substantially completed more than three years prior to the commencement of the three-year period described in this paragraph, the obligations of the declarant under this paragraph shall be to provide all such plans, drawings and specifications in the possession of the declarant. To the extent previously made available to the declarant, the declarant in all cases shall deliver to the association owners operating, care and maintenance manuals and other information regarding mechanical components and equipment serving any buildings and improvements in the planned community. A declarant's delivery of plans, drawings or specifications under this paragraph shall not constitute a representation or warranty of the accuracy or completeness of the plans, drawings or specifications and shall not expand or otherwise affect the declarant's warranties created under section 5411 (relating to warranty against structural defects).

(13)  All insurance policies insuring the association then in force.

(14)  Copies of any certificates or statements of occupancy which may have been issued with respect to the improvements comprising the planned community, if and to the extent available.

(15)  Any other permits issued by governmental bodies applicable to the planned community property which are then currently in force, notices of violations of governmental requirements then outstanding and incurred and all reports of investigations for the presence of hazardous conditions as defined in section 5402(a)(27) (relating to public offering statement; general provisions).

(16)  Any written warranties then in force and effect from contractors, subcontractors, suppliers or manufacturers who have performed work with respect to the planned community property or have supplied equipment or services to the planned community property.

(17)  A roster of unit owners and mortgagees and their respective addresses and telephone numbers, if known, as shown on the declarant's records.

(18)  Employment contracts in which the association is or is to be one of the contracting parties.

(19)  Service and other contracts and leases in which the association is or is to be one of the contracting parties and service contracts in which the association has directly or indirectly an obligation or a responsibility to pay some or all of the fees or charges of the person or persons performing such services.

Cross References.  Section 5320 is referred to in section 5222 of this title.






Chapter 54 - Protection of Purchasers

Section 5401 - Applicability; waiver

CHAPTER 54

PROTECTION OF PURCHASERS

Sec.

5401.  Applicability; waiver.

5402.  Public offering statement; general provisions.

5403.  Public offering statement; time-share estates.

5404.  Public offering statement; planned communities containing conversion buildings.

5405.  Public offering statement; planned community securities.

5406.  Purchaser's right to cancel.

5407.  Resales of units.

5408.  Escrow of deposits.

5409.  Release of liens.

5410.  Planned communities containing conversion buildings.

5411.  Warranty against structural defects.

5412.  Effect of violations on rights of action.

5413.  Labeling of promotional material.

5414.  Declarant's obligation to complete and restore.

Enactment.  Chapter 54 was added December 19, 1996, P.L.1336, No.180, effective in 45 days.

§ 5401.  Applicability; waiver.

(a)  General rule.--This chapter applies to all units subject to this subpart, except as provided in subsection (b) and section 5411 (relating to warranty against structural defects) or as modified or waived by agreement of the purchaser of any unit which is intended for nonresidential use at the time of sale of such unit by the declarant or by agreement of purchasers of units in a planned community who are or intend to be in the business of buying and selling planned community units, provided that:

(1)  a purchaser of a unit intended for residential use at the time of sale by the declarant may not modify or waive the provisions of section 5411 with regard to such unit and the common elements;

(2)  with regard to any limited common element appurtenant only to nonresidential units, the unit owners of all such units have agreed to such modification or waiver and, with regard to any common elements other than limited common elements in a planned community in which all units are restricted to nonresidential use, all unit owners have agreed to such modification or waiver; and

(3)  no modification or waiver shall prevent any unit owner from indirectly benefiting from any provision in this chapter by reason of such unit owner being a unit owner in the planned community and a member of the association.

(b)  Public offering statements.--A public offering statement need not be prepared or delivered in the case of:

(1)  a gratuitous transfer of a unit;

(2)  a disposition pursuant to court order;

(3)  a disposition by a government or governmental agency;

(4)  a disposition by foreclosure or deed in lieu of foreclosure;

(5)  a disposition of a unit situated wholly outside this Commonwealth pursuant to a contract executed wholly outside this Commonwealth; or

(6)  a transfer to which section 5407 (relating to resales of units) applies.

(c)  Resale certificates.--A resale certificate as described in section 5407 need not be prepared or delivered in the cases described in subsection (b)(1) through (5).

(d)  Unified public offering statement.--If a unit is part of two or more planned communities or is part of a planned community and is part of any other real estate regime in connection with the sale of which the delivery of a public offering statement is required under the laws of this Commonwealth, a single public offering statement conforming to the requirements of sections 5402 (relating to public offering statement; general provisions), 5403 (relating to public offering statement; time-share estates) and 5404 (relating to public offering statement; planned communities containing conversion buildings), as those requirements relate to any real estate regimes in which the unit is located and to any other requirements imposed under the laws of this Commonwealth, may be prepared and delivered in lieu of providing two or more public offering statements.

Cross References.  Section 5401 is referred to in sections 5102, 5406 of this title.



Section 5402 - Public offering statement; general provisions

§ 5402.  Public offering statement; general provisions.

(a)  General rule.--Except as provided in subsection (b), a public offering statement must contain or fully and accurately disclose:

(1)  The name and principal address of the declarant and of the planned community.

(2)  A general description of the planned community, including, without limitation, the types, number and declarant's schedule of commencement and completion of construction of all buildings, units and amenities.

(3)  A narrative description of the type and character of units offered, including a statement of the degree of completion to be provided or undertaken by the declarant of such units and the common elements necessary for use and enjoyment of such units upon the conveyance by the declarant of units offered.

(4)  The total number of additional units that may be included in the planned community and the proportion of units the declarant intends to rent or market in blocks of units to investors.

(5)  A brief narrative description of any options reserved by a declarant to withdraw withdrawable real estate under section 5206(1) (relating to contents of declaration for flexible planned communities) and the expected effect that withdrawal would have on the remaining portion of the planned community.

(6)  Copies and a brief narrative description of the significant features of the declaration, other than the plats and plans, and the bylaws, rules and regulations, agreement of sale, copies of any contracts and leases to be signed by the purchasers prior to or at closing and a brief narrative description of any other contracts or leases or agreements of a material nature to the planned community that will or may be subject to cancellation by the association under section 5305 (relating to termination of contracts and leases of declarant).

(7)  Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for one year after the date of the first conveyance to a purchaser and thereafter the current budget of the association, a statement of who prepared the budget and a statement of the budget's material assumptions, including those concerning occupancy and inflation factors. The budget must include, without limitation:

(i)  A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement.

(ii)  A statement containing a description of any provisions made in the budget for reserves for anticipated material capital expenditures or any other reserves or, if no provision is made for reserves, a statement to that effect.

(iii)  The projected common expense assessment by category of expenditures for the association.

(iv)  The projected monthly common expense assessment for each type of unit.

(8)  Any of the following:

(i)  Services not reflected in the budget that the declarant provides or expenses that the declarant pays and that the declarant expects may become at any subsequent time a common expense of the association.

(ii)  Personal property not owned by the association but provided by the declarant and being used or to be used in the operation and enjoyment of the common elements which is or will be required in connection with the operation and enjoyment of the common elements after such personal property is no longer provided by the declarant and the projected common expense assessment for the association and for each type of unit attributable to each of those services or expenses and purchase or rental of such personal property.

(9)  Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee.

(10)  A description of any liens, defects or encumbrances on or affecting the title to the planned community.

(11)  A description of any financing for purchasers offered or arranged by the declarant.

(12)  The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages.

(13)  A statement in at least ten-point boldface type, appearing on the first page of the public offering statement, as follows:

(i)  That, within seven days after receipt of a public offering statement or an amendment to the public offering statement that materially and adversely affects the rights or obligations of the purchaser, the purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant.

(ii)  That, if a declarant fails to provide a public offering statement and any amendments to a purchaser before conveying a unit, the purchaser may recover from the declarant damages as provided in section 5406(c) (relating to purchaser's right to cancel).

(iii)  A description of damages under section 5406(c).

(iv)  That, if a purchaser receives the public offering statement more than seven days before signing a contract, the purchaser cannot cancel the contract unless there is an amendment to the public offering statement that would have a material and adverse effect on the rights or obligations of that purchaser.

(14)  A statement of any judgments against the association, the status of any pending suits to which the association is a party and the status of any pending suits material to the planned community of which a declarant has actual knowledge.

(15)  A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account in accordance with the provisions of section 5408 (relating to escrow of deposits) and will be returned to the purchaser if the purchaser cancels the contract pursuant to section 5406.

(16)  Any restraints on alienation of any portion of the planned community.

(17)  A description of all insurance coverage provided or intended to be provided, if such insurance is not then in effect, for the benefit of unit owners, including the types and extent of coverage and the extent to which such coverage includes or excludes improvements or betterments made to units, in accordance with section 5312 (relating to insurance).

(18)  Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the planned community.

(19)  The extent to which financial arrangements have been provided for completion of all improvements labeled "MUST BE BUILT" under section 5414 (relating to declarant's obligation to complete and restore).

(20)  All unusual and material circumstances, features and characteristics of the planned community and the units.

(21)  In the case of a leasehold planned community, at least the following information:

(i)  The name and address of each lessor and his assignee, if any.

(ii)  Any relationship between the declarant and any lessor or assignee.

(iii)  A description of the leased property.

(iv)  The rent and any provision in the lease for increases in the rent and any other charges or payments required to be paid by the lessee under the lease.

(v)  Whether the lessee has any right to terminate the lease.

(vi)  The information contained in the declaration as required by section 5207(a) (relating to leasehold planned communities).

(vii)  The following notice in boldface type:

"Purchasers should be aware that this is a leasehold planned community, and the purchaser's interest therein may be less valuable than a fee interest, may depreciate over time and may be of questionable marketability."

(22)  A statement containing a declaration as to the present condition of all structural components and major utility installations in the subject property, including the dates of construction, installation and major repairs, if known or ascertainable, and the expected useful life of each item, together with the estimated cost in current dollars of replacing each of the same.

(23)  A description of how votes are allocated among the units and a statement as to whether cumulative or class voting is permitted and, if so, under what circumstances. The statement shall also explain the operation of cumulative or class voting.

(24)  A description of any circumstances under which the association is to become a master association or part of a master association.

(25)  A statement of all governmental approvals and permits required for the use and occupancy of the planned community, indicating the name and expiration date of each such approval or permit that has been obtained and, as to any approvals or permits that have not been obtained, a statement indicating when each such approval or permit is expected to be obtained and the person responsible for the expense of obtaining each such approval or permit.

(26)  A statement as to whether there are any outstanding and uncured notices of violations of governmental requirements and, if there are any such notices of violations, a description of the alleged violation and a statement indicating when each violation is expected to be cured and the person who shall bear the expense of curing such violation.

(27)  A statement as to whether the declarant has knowledge of any one or more of the following:

(i)  Hazardous conditions, including contamination, affecting the planned community site by hazardous substances, hazardous wastes or the like or the existence of underground storage tanks for petroleum products or other hazardous substances.

(ii)  Any investigation conducted to determine the presence of hazardous conditions on or affecting the planned community site.

(iii)  Any finding or action recommended to be taken in the report of any such investigation or by any governmental body, agency or authority, in order to correct any hazardous conditions and any action taken pursuant to those recommendations. If the declarant has no knowledge of such matters, the declarant shall make a statement to that effect. The declarant shall also set forth the address and phone number of the regional offices of the Department of Environmental Resources and the United States Environmental Protection Agency where information concerning environmental conditions affecting the planned community site may be obtained.

(28)  A summary and description of all the provisions of the declaration for the planned community to comply with section 5205(16) (relating to contents of declaration; all planned communities).

(29)  A statement identifying all facilities and amenities in the planned community which the declarant shall be obligated to complete and with respect thereto:

(i)  The time within which each identified facility or amenity shall be completed.

(ii)  Whether there is a source of funding to complete the facilities and amenities or any security for the completion, and a description of any such funding source and security.

(iii)  Who will own the facilities and amenities to be completed by the declarant.

(iv)  The responsibilities of unit owners and the association, respectively, for the maintenance, repair, improvement, administration and regulation of the facilities and amenities.

(b)  Exceptions.--If a planned community composed of not more than 12 units is not a flexible planned community and no power is received to a declarant to make the planned community part of a larger planned community, a group of planned communities or other real estate, a public offering statement may, but need not, include the information otherwise required by subsection (a)(4) and (5) and the narrative descriptions of documents required by subsection (a)(6).

(c)  Amendment for material change in information.--A declarant shall promptly amend the public offering statement to report any material change in the information required by this section.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (a)(13)(i) and (iv).

Cross References.  Section 5402 is referred to in sections 5102, 5320, 5401, 5403, 5404, 5407, 5410, 5414 of this title.



Section 5403 - Public offering statement; time-share estates

§ 5403.  Public offering statement; time-share estates.

If the declarant provides that ownership or occupancy of any units are or may be owned in time-shares, the public offering statement shall contain or disclose in addition to the information required by section 5402 (relating to public offering statement; general provisions):

(1)  The total number of units in which time-share estates may be created.

(2)  The total number of time-share estates that may be created in the planned community.

(3)  The projected common expense assessment for each time-share estate and whether those assessments may vary seasonally.

(4)  A statement of any services, not reflected in the budget, which the declarant provides or expenses which he pays and which the declarant expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for each time-share estate.

(5)  The extent to which the time-share owners of a unit are jointly and severally liable for the payment of real estate taxes and all assessments and other charges levied against that unit.

(6)  The extent to which a suit for partition may be maintained against a unit owned in time-share estates.

(7)  The extent to which a time-share estate may become subject to a tax or other lien arising out of claims against other time-share owners of the same unit.

(8)  A statement in at least ten-point boldface type, appearing on the first page of the public offering statement, that:

(i)  Within seven days after receipt of a public offering statement, a purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant.

(ii)  If a declarant fails to provide a public offering statement to a purchaser before conveying a unit, the purchaser may recover from the declarant damages as provided in section 5406(c) (relating to purchaser's right to cancel) and a description of such damages.

(iii)  If a purchaser receives the public offering statement more than seven days before signing a contract, the purchaser cannot cancel the contract.

Cross References.  Section 5403 is referred to in sections 5102, 5401 of this title.



Section 5404 - Public offering statement; planned communities containing conversion buildings

§ 5404.  Public offering statement; planned communities containing conversion buildings.

(a)  General rule.--The public offering statement of a planned community containing a conversion building must contain, in addition to the information required by section 5402 (relating to public offering statement; general provisions):

(1)  A statement by the declarant, based on a report prepared by an independent registered architect or professional engineer:

(i)  Describing the age and present condition and, if known or reasonably ascertainable, the dates of construction, installation and major repairs of all structural components and mechanical and electrical installations, including, but not limited to, roofs, plumbing, heating, air conditioning, elevators, storm water systems and sewage treatment systems material to the use and enjoyment of the planned community.

(ii)  Describing the results of the inspection of the units and common elements required pursuant to section 5411(c) (relating to warranty against structural defects) for visible conditions that adversely affect the health or safety of residential occupants. The statement should also state the extent to which the report by the architect or professional engineer is based upon a visual inspection of the units as well as the common elements.

(2)  A statement by the declarant of the expected useful life of each item reported on in paragraph (1), including the current replacement costs of such item.

(3)  A list of any outstanding notices of uncured violations of building codes or other municipal regulations, together with the estimated cost of curing those violations.

(4)  A statement by the declarant, based on a report prepared by an independent licensed exterminating company, describing the presence at the planned community of any visible pest conditions dangerous to health and safety, such as the presence of insects and rodents dangerous to health or safety, and outlining actions taken or to be taken to eliminate the existence of pest conditions dangerous to health or safety.

(b)  Applicability of section.--This section applies only to units that may be occupied for residential use.

Cross References.  Section 5404 is referred to in sections 5102, 5401, 5411 of this title.



Section 5405 - Public offering statement; planned community securities

§ 5405.  Public offering statement; planned community securities.

If an interest in a planned community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement in this subpart if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a planned community is not in and of itself a security under the provisions of the act of December 5, 1972 (P.L.1280, No.284), known as the Pennsylvania Securities Act of 1972. The offer and sale of planned community units in accordance with the requirements of this chapter shall not also be subject to the registration requirements of section 201 or 301 of the Pennsylvania Securities Act of 1972 or the promotional real estate sales requirements of the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing and Registration Act.

Cross References.  Section 5405 is referred to in section 5102 of this title.



Section 5406 - Purchaser's right to cancel

§ 5406.  Purchaser's right to cancel.

(a)  General rule.--In cases where delivery of a public offering statement is required under section 5401 (relating to applicability; waiver), a declarant shall provide a purchaser of a unit with a copy of the public offering statement and all amendments thereto not later than the date the purchaser executes the contract of sale for such unit or, if no contract of sale is executed, not later than seven days before conveyance of such unit. Unless a purchaser is given the public offering statement, including all the currently effective amendments thereof, within the time period referred to in the preceding sentence, the purchaser, before conveyance, may cancel the contract within seven days, after first receiving the public offering statement and all currently effective amendments. If a public offering statement is amended after the public offering statement has been received by a purchaser of a unit, the amendment shall be provided to the purchaser promptly after it becomes effective. If the amendment materially and adversely affects the rights or obligations or both of the purchaser, then the purchaser, before conveyance, may cancel the contract of sale within seven days after receiving the amendment.

(b)  Method and effect of cancellation.--If a purchaser elects to cancel a contract pursuant to subsection (a), the purchaser may do so by hand-delivering notice thereof to the declarant or by mailing notice thereof by prepaid United States mail to the declarant or to the declarant's agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

(c)  Penalty for noncompliance by declarant.--If a declarant fails to provide a purchaser to whom a unit is conveyed with a public offering statement and all amendments thereto as required by subsection (a), the purchaser, in addition to any other relief, is entitled to receive from the declarant an amount equal to 5% of the sales price of the unit up to a maximum of $2,000 or actual damages, whichever is the greater amount. A minor omission or error in the public offering statement or an amendment thereto that is not willful shall entitle the purchaser to recover only actual damages, if any.

(Mar. 24, 1998, P.L.206, No.37, eff. 60 days)

1998 Amendment.  Act 37 amended subsec. (a).

Cross References.  Section 5406 is referred to in sections 5402, 5403 of this title.



Section 5407 - Resales of units

§ 5407.  Resales of units.

(a)  Information supplied by unit owner.--In the event of a resale of a unit by a unit owner other than a declarant, the unit owner shall furnish to a purchaser before execution of any contract for sale of a unit or otherwise before conveyance a copy of the declaration other than the plats and plans, the bylaws, the rules or regulations of the association and a certificate containing:

(1)  A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit.

(2)  A statement setting forth the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner and any surplus fund credits to be applied with regard to the unit pursuant to section 5313 (relating to surplus funds).

(3)  A statement of any other fees payable by unit owners.

(4)  A statement of any capital expenditures proposed by the association for the current and two next succeeding fiscal years.

(5)  A statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified project.

(6)  The most recent regularly prepared balance sheet and income and expense statement, if any, of the association.

(7)  The current operating budget of the association.

(8)  A statement of any judgments against the association and the status of any pending suits to which the association is a party.

(9)  A statement describing any insurance coverage provided for the benefit of unit owners.

(10)  A statement as to whether the executive board has knowledge that any alterations or improvements to the unit or to the limited common elements assigned thereto violate any provision of the declaration.

(11)  A statement as to whether the executive board has knowledge of any violations of applicable governmental requirements or knowledge of the existence of any hazardous conditions pursuant to section 5402(a)(27) (relating to public offering statement; general provisions) with respect to the unit, the limited common elements assigned to the unit or any other portion of the planned community.

(12)  A statement of the remaining term of any leasehold estate affecting the planned community and the provisions governing any extension or renewal thereof.

(13)  A statement as to whether the declaration provides for cumulative voting or class voting.

(14)  A statement as to whether an agreement to terminate the planned community has been submitted to the unit owners for approval and remains outstanding.

(15)  A statement of whether the planned community is a master association or is part of a master association or could become a master association or part of a master association.

(16)  A statement describing which units, if any, may be owned in time-share estates and the maximum number of time-share estates that may be created in the planned community.

(17)  A statement of whether the declarant retains the special declarant right to cause a merger or consolidation of the planned community and, if so, the information describing such right which was supplied by the declaration pursuant to section 5205(13) (relating to contents of declaration; all planned communities), if any.

(b)  Information supplied by association.--The association, within ten days after a request by a unit owner, shall furnish a certificate containing the information and copies of documents necessary to enable the unit owner to comply with this section. A unit owner providing a certificate pursuant to subsection (a) is not liable to the purchaser for any erroneous information provided by the association and included in the certificate.

(c)  Liability for error or inaction by association.--A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner.

(d)  Purchase contract voidable.--The purchase contract is voidable by the purchaser until the certificate has been provided and for five days thereafter or until conveyance, whichever first occurs.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsec. (c) and added subsec. (d).

Cross References.  Section 5407 is referred to in sections 5102, 5302, 5316, 5401 of this title.



Section 5408 - Escrow of deposits

§ 5408.  Escrow of deposits.

(a)  General rule.--Any deposit (which shall not include any installment payment under an installment sales contract nor a payment specifically stated in a sales contract to be in payment of or on account of extras, changes or custom work) made in connection with the purchase or reservation of a unit from a declarant shall be placed in escrow and held in this Commonwealth by a licensed real estate broker, an attorney admitted to practice in this Commonwealth, a financial institution or a licensed title insurance company in an account or in the form of a certificate of deposit designated solely for that purpose with a financial institution whose accounts are insured by a governmental agency or instrumentality until:

(1)  delivered to the declarant at closing or, in the case of the sale of a unit pursuant to an installment sales contract, upon the expiration of 30 days from the date of occupancy of the unit;

(2)  delivered to the declarant because of purchaser's default under a contract to purchase the unit; or

(3)  refunded to the purchaser.

(b)  Use of bond or letter of credit.--In lieu of escrowing deposits in accordance with subsection (a), a declarant may:

(1)  obtain and maintain a corporate surety bond issued by a surety authorized to do business in this Commonwealth, and in which the declarant has no direct or indirect ownership interest, in the form and in the amount set forth in subsection (d); or

(2)  obtain and maintain an irrevocable letter of credit issued by a financial institution whose accounts are insured by a governmental agency or instrumentality, and in which the declarant has no direct or indirect ownership interest, in the form and in the amount set forth in subsection (d).

(c)  Timing.--A corporate surety bond or irrevocable letter of credit obtained pursuant to subsection (b) shall be maintained until all deposits received by the declarant have been deposited in escrow or properly credited or refunded to a purchaser under the conditions enumerated in subsection (a).

(d)  Form and amount of bond or letter of credit.--

(1)  A bond obtained pursuant to subsection (b)(1) shall be payable to the Commonwealth for use and benefit of every person protected by the provisions of this section. The declarant shall deposit the bond with the Attorney General. The bond shall be a blanket bond in the minimum amount of $1,000,000, in a form acceptable to the Attorney General.

(2)  A letter of credit obtained pursuant to subsection (b)(2) shall be payable to the Commonwealth for the use and benefit of every person protected by the provisions of this section. The declarant shall deposit the letter of credit with the Attorney General. The letter of credit shall be a blanket letter of credit, in a form acceptable to the Attorney General, in the minimum amount of $1,000,000.

(e)  Adjustment of bond amount.--The Attorney General may annually adjust the amount of the required bond, based upon the cumulative change in the Consumer Price Index for All Urban Consumers for the Pennsylvania, New Jersey, Delaware and Maryland area, using 2004 as the base year. An adjustment shall be effective 60 days after publication in the Pennsylvania Bulletin of notice of the adjustment.

(Jan. 6, 2006, P.L.13, No.3, eff. 60 days)

Cross References.  Section 5408 is referred to in sections 5102, 5402 of this title.



Section 5409 - Release of liens

§ 5409.  Release of liens.

(a)  General rule.--Before conveying a unit, other than by deed in lieu of foreclosure, to a purchaser other than a declarant, a declarant shall record or furnish to the purchaser releases of all liens affecting that unit and its rights with respect to any common elements which the purchaser does not expressly agree to take subject to or assume or shall provide a surety bond or substitute collateral for or insurance against the liens adequate in nature and amount. This subsection does not apply to any convertible or withdrawable real estate in which no unit has been conveyed.

(b)  Other liens.--Before conveying real estate to the association, the declarant shall have the real estate released from:

(1)  All liens the foreclosure of which would deprive unit owners of any right of access to or easements of support of their units.

(2)  All other liens on that real estate unless the public offering statement describes certain real estate which may be conveyed subject to liens in specified amounts.

Cross References.  Section 5409 is referred to in section 5102 of this title.



Section 5410 - Planned communities containing conversion buildings

§ 5410.  Planned communities containing conversion buildings.

(a)  Notice of conversion.--The declarant of every planned community containing one or more conversion buildings shall give each of the residential tenants and residential subtenants, if any, lawfully in possession of a unit or units in a conversion building or buildings a conversion notice no later than one year before the declarant requires the residential tenant and residential subtenant to vacate. The conversion notice must set forth generally the rights of residential tenants and residential subtenants under this section and shall be hand delivered to the unit or mailed by prepaid United States certified or registered mail, return receipt requested, to the residential tenant and residential subtenant at the address of the unit and not more than one other mailing address provided by the residential tenant. Every notice shall be accompanied by a public offering statement concerning the proposed sale of planned community units within such building or buildings. Except as provided in subsection (f), no residential tenant or residential subtenant in a conversion building may be required by the declarant to vacate the unit earlier than one year after the conversion notice date except by reason of nonpayment of rent, waste or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy, including those terms that apply to a period occurring in whole or in part after the conversion notice date, may not be altered but may be enforced during that period. Failure of a declarant to give notice to a residential tenant or residential subtenant entitled to such notice under this subsection is a defense to an action for possession against such residential tenant or residential subtenant.

(b)  Offer to tenant to purchase unit.--For six months after the conversion notice date, the declarant shall offer to convey each unit or proposed unit occupied for residential use in a conversion building to the tenant who leases that unit. If the tenant fails to purchase his unit during that six-month period, the declarant may not offer to dispose of an interest in that unit during the following six months at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection shall not apply to any rental unit:

(1)  which, immediately prior to the conversion notice date, was restricted or devoted exclusively to nonresidential use; or

(2)  the boundaries of which, after the creation of the planned community, will not substantially conform to the boundaries of such unit on the conversion notice date.

(c)  Effect of wrongful conveyance.--If a declarant, in violation of subsection (b), conveys a unit to a purchaser for value who has no knowledge of the violation, recording of the deed conveying the unit extinguishes any right a tenant may have under subsection (b) to purchase that unit if the deed states that the seller has complied with subsection (b) but does not affect the right of a tenant to recover damages from the declarant for a violation of subsection (b).

(d)  Notice to vacate.--If a conversion notice specifies a date by which a unit or proposed unit must be vacated, the conversion notice also constitutes a notice of termination of the tenant's lease, subject to revocation in accordance with subsection (i), and a notice to quit specified by section 501 of the act of April 6, 1951 (P.L.69, No.20), known as The Landlord and Tenant Act of 1951.

(e)  Improper lease termination prohibited.--

(1)  Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(2)  Nothing in this section or in any lease shall prohibit a residential tenant, after receiving notice under subsection (a), from terminating any lease without any liability for such termination provided such tenant gives the building owner 90 days' written notice of the intent to terminate the lease.

(3)  The declarant or owner of any proposed conversion planned community shall not engage in any activity of any nature which would coerce the tenant into terminating any lease, including, but not limited to, harassing tenants or withholding normal services or repairs.

(f)  Units leased to senior citizens and disabled persons.--

(1)  For the purpose of this subsection, an eligible tenant or subtenant shall be a natural person who, on the conversion notice date, lawfully occupies a unit in a conversion building as a principal residence and is 62 years of age or older or is disabled and has occupied the unit for at least two years. For purposes of this subsection, a person shall be deemed to be disabled if on the conversion notice date he is totally and permanently unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impediment, including, but not limited to, blindness.

(2)  Within 60 days after the conversion notice date, any tenant or subtenant in possession of a unit who believes that he is an eligible tenant or subtenant shall so notify the declarant and shall provide the declarant with proof of his eligibility. Any eligible tenant or subtenant who has established his eligibility as aforesaid shall be entitled to remain in possession of his unit for two years following the conversion notice date, notwithstanding any prior termination date in his lease, except by reason of nonpayment of rent, waste or conduct that disturbs other occupants' peaceful enjoyment of the planned community, and the terms of the tenancy, including terms that apply to a time period after the conversion notice date, may not be altered but may be enforced during the time period between the original lease termination date and the expiration of this two-year period except as is otherwise provided in paragraph (3).

(3)  The monthly rental payable by the tenant during the time period commencing upon the later to occur of the original lease termination date or the first anniversary of the conversion notice date and ending upon the expiration of the two-year period described in paragraph (2) shall be the same monthly rental as was payable for the month immediately preceding the original lease termination date, except that, at the landlord's option, such monthly rental may be increased by the lesser of 5% of such monthly rental or the same percentage increase as the percentage increase, if any, in the Consumer Price Index as calculated and published by the United States Department of Labor for the six-month time period commencing on the first day of the first full calendar month after the conversion notice date.

(4)  Failure of a declarant to comply with the provisions of this subsection is a defense to an action for possession.

(g)  Tenant meetings; open to the public.--With respect to any conversion building containing one or more units then occupied for residential use, at least 30 days before the conversion notice date, the declarant shall hold a tenant meeting open to the public in the municipality where the proposed conversion building is located at a place and time convenient to the persons who may be directly affected by the conversion. At least ten days' notice of the time and place of the meeting shall be given to residential tenants and subtenants in lawful possession of their units, in the same manner as is required for the giving of the conversion notice, and to the general public by a notice in a newspaper of general circulation in the municipality in which the planned community is located, except that no notice to the general public need be given with respect to conversion buildings as to which the provisions of section 5402(b) (relating to public offering statement; general provisions) are applicable. At such meeting, representatives of the declarant shall briefly describe the following and may, but shall not be required to, discuss other matters:

(1)  The rights and obligations of tenants and subtenants under this section.

(2)  Improvements, if any, then planned to be made to the planned community by the declarant.

(3)  The anticipated approximate range of initial unit sales prices. Specific unit sales prices need not, however, be provided.

(4)  The anticipated approximate range of estimated monthly common expenses for various types of units; however, specific per unit estimates need not be provided.

(h)  Community development grants.--If Federal funds under the Community Economic Development Act of 1981 (Public Law 97-35, 42 U.S.C. § 9801 et seq.) have been used to finance the rehabilitation of multifamily rental housing, with the intent that such housing subsequent to the rehabilitation is to be used for residential rental purposes, such housing shall not be converted to a planned community for a period of ten years from the date the rehabilitation is completed.

(i)  Revocation.--A declarant may subsequently revoke a conversion notice if the declarant has expressly reserved the right of revocation in the conversion notice and if the notice of revocation:

(1)  Is given prior to the conveyance of any unit in the planned community occurring after the conversion notice date other than a unit or units conveyed to a successor declarant or as a result of foreclosure of a mortgage on the unit or a deed in lieu thereof.

(2)  Is given in the same manner as is required for the giving of the conversion notice.

(3)  Is given to all persons who were entitled to receive the conversion notice and who continue to be in lawful occupancy at the time such notice of revocation is given. The giving of a notice of revocation revokes all rights granted under this section but does not revoke the rights granted to residential tenants under subsection (a) or (f), and such rights shall be deemed to have been incorporated in each residential tenant's lease.

(j)  Waiver of purchase rights.--Notwithstanding any provisions of this subpart prohibiting waiver of rights, any tenant may waive his right to purchase a unit under subsection (b) if the waiver is in writing, is acknowledged and is given in consideration of:

(1)  an extension of the term of the tenant's tenancy and right of occupancy under this subpart beyond the time period required by subsections (a) and (f) as applicable;

(2)  the tenant entering into an agreement to purchase another unit in the planned community; or

(3)  all occupants of the unit making alternative living arrangements.

(k)  Alteration of terms of tenancy.--Notwithstanding any provisions of subsection (a) or (f), the terms of the tenancy of a tenant or subtenant may be altered with the express written consent of that tenant or subtenant, and such altered terms shall then be the terms of tenancy referred to in this section.

(l)  Application of section.--The provisions of this section shall apply only with respect to conversion buildings in which one or more residential tenants or residential subtenants are in lawful occupancy on the conversion notice date, and the only tenants who are entitled to exercise the rights granted under this section are residential tenants or residential subtenants:

(1)  who are in lawful occupancy of conversion building on the date the declarant gives the conversion notice; or

(2)  who commence their tenancy after the notice of conversion is given to the other residential tenants without having been notified in writing, at or prior to the commencement of their tenancy, that the property is then a planned community and that they are not entitled to the rights granted under this section. Such rights continue only so long as the lawful occupancy of the tenant or subtenant continues.

(Nov. 30, 2004, P.L.1486, No.189, eff. 60 days)

2004 Amendment.  Act 189 amended subsecs. (d) and (j)(1).

Cross References.  Section 5410 is referred to in section 5103 of this title.



Section 5411 - Warranty against structural defects

§ 5411.  Warranty against structural defects.

(a)  Scope.--Nothing in this section shall be construed to make the declarant responsible for any items of maintenance relating to the units or common elements.

(b)  General rule.--

(1)  A declarant warrants against structural defects in structures constructed, modified, altered or improved by or on behalf of such declarant in:

(i)  each of the units and the controlled facilities that are part of a unit for two years from the date each unit is conveyed to a bona fide purchaser; and

(ii)  all of the controlled facilities that are not part of a unit and all common facilities for two years except facilities which have been dedicated to a municipality, municipal authority or other governmental unit.

(2)  Only the association may bring an action for breach of warranty with respect to common facilities and the controlled facilities that are not part of a unit. An action for breach of warranty with respect to one or more units or controlled facilities that are a part of a unit may be brought either by the association or an owner of an affected unit. Any conveyance of a unit during the two-year warranty period shall be deemed to transfer to the purchaser all of the declarant's warranties created under this section. The two years shall begin, as to each of the controlled facilities that are not part of a unit, whenever the controlled facilities that are not part of the unit have been completed and, as to each common facility, whenever such common facilities have been completed or, if later:

(i)  As to any controlled facilities that are not part of a unit and as to common facilities within any additional real estate or portion thereof, at the time the first unit therein is conveyed to a bona fide purchaser.

(ii)  As to any controlled facilities that are not part of a unit and as to common facilities within any convertible real estate or portion thereof, at the time the first unit therein is conveyed to a bona fide purchaser.

(iii)  As to any controlled facilities that are not part of a unit and as to common facilities within any other portion of the planned community, at the time the first unit therein is conveyed to a bona fide purchaser.

(c)  Planned communities containing conversion buildings.--A declarant of a planned community containing one or more conversion building warrants as follows:

(1)  That there are no structural defects in components installed anywhere in the planned community or in work done or improvements made by or on behalf of the declarant anywhere in the planned community.

(2)  That all units and common elements in each conversion building have been inspected for visible structural and mechanical defects and for other visible conditions that adversely affect the health or safety of residential occupants, as required by section 5404(a)(1) (relating to public offering statement; planned communities containing conversion buildings), except no such inspection is required of any unit if the tenant or other lawful occupant of the unit does not permit such inspection to be conducted.

(3)  That any defects and other visible conditions found have been repaired.

The warranties under subsection (b) shall be applicable to any units and common elements that are located within a building that contains or comprises one or more units and is not a conversion building. Otherwise, the declarant may offer the units, common elements or both in an "as is" condition. The declarant of a planned community containing any conversion buildings may also give a more extensive warranty in writing. The times at which the warranties required by this subsection commence and the duration of such warranties shall be as provided in subsection (b).

(d)  Exclusion or modification of warranty.--Except with respect to a purchaser of a unit for residential use, the warranty against structural defects:

(1)  May be excluded or modified by agreement of the parties.

(2)  Is excluded by expression of disclaimer, such as "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties.

(e)  Limitation of actions.--No action to enforce the warranty created by this section shall be commenced later than six years after the warranty begins.

(f)  Disclaimer of implied warranties.--To the extent permitted by applicable law, a declarant may disclaim implied warranties applicable to any unit or common elements to which the warranty provided by this section applies, provided such disclaimer is set forth in the contract for the sale of a unit and in the public offering statement for the planned community of which the unit or common element is a part. The disclaimer required under this subsection shall be set forth in 14-point boldface type.

(Mar. 24, 1998, P.L.206, No.37, eff. 60 days)

1998 Amendment.  Act 37 amended subsec. (b) and added subsec. (f).

Cross References.  Section 5411 is referred to in sections 5102, 5103, 5320, 5401, 5404 of this title.



Section 5412 - Effect of violations on rights of action

§ 5412.  Effect of violations on rights of action.

If a declarant or any other person subject to this subpart violates any provision of this subpart or any provisions of the declaration or bylaws, any person or class of persons adversely affected by the violation has a claim for appropriate relief. Punitive damages may be awarded in the case of a willful violation of the subpart.

Cross References.  Section 5412 is referred to in section 5102 of this title.



Section 5413 - Labeling of promotional material

§ 5413.  Labeling of promotional material.

If any improvement contemplated in a planned community is required by section 5210 (relating to plats and plans) to be labeled "NEED NOT BE BUILT" on a plat or plan or is to be located within convertible real estate, no promotional material may be displayed or delivered to prospective purchasers which describes or depicts that improvement unless the description or depiction of the improvement is conspicuously labeled or identified as "NEED NOT BE BUILT."



Section 5414 - Declarant's obligation to complete and restore

§ 5414.  Declarant's obligation to complete and restore.

(a)  Completing improvements.--The declarant shall complete all improvements labeled "MUST BE BUILT" on plats or plans prepared pursuant to section 5210 (relating to plats and plans).

(b)  Repair and restoration.--The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the planned community, of any portion of the planned community affected by the exercise of rights reserved pursuant to or created by sections 5211 (relating to conversion and expansion of flexible planned communities), 5212 (relating to withdrawal of withdrawable real estate), 5217 (relating to declarant offices, models and signs) and 5218 (relating to easement to facilitate completion, conversion and expansion).

(c)  Substantial completion prerequisite to conveyance.--A unit which is part of or constitutes a structure shall not be conveyed to a person other than a successor to any special declarant rights unless all structural components and common element mechanical systems of the structure containing or constituting such unit or units are substantially completed to the extent required of the declarant so as to permit the use of such unit or units and any limited common elements appurtenant thereto for their intended use. Such substantial completion shall be evidenced by a recorded certification of completion executed by an independent registered surveyor, architect or professional engineer with regard to any such structure.

(d)  Substantial completion of unit.--No interest in a unit shall be conveyed to a person other than a successor to any special declarant rights until the unit is substantially completed in accordance with the descriptions set forth in both the declaration under section 5205 (relating to contents of declaration; all planned communities) and in the public offering statement under section 5402(a) (relating to public offering statement; general provisions), as evidenced by a recorded certificate of completion executed by an independent registered surveyor, architect or professional engineer.

(e)  Construction of section.--Nothing contained in this subpart shall prevent the offering for sale of a unit or interest in a unit or the execution of any agreement to sell and purchase a unit or any interest in a unit (as opposed to actual conveyance) prior to the completion of the unit or any other portion of the planned community.

Cross References.  Section 5414 is referred to in section 5402 of this title.






Chapter 55 - Adult-Oriented Establishments

Section 5501 - Legislative findings and intent

SUBPART E

USES OF PROPERTY

Chapter

55.  Adult-Oriented Establishments

Enactment Note.  Subpart E was added October 16, 1996, P.L.696, No.120, eff. 60 days.

CHAPTER 55

ADULT-ORIENTED ESTABLISHMENTS

Sec.

5501.  Legislative findings and intent.

5502.  Definitions.

5503.  Requirements for adult-oriented establishments.

5504.  Liability of operator.

5505.  Establishments open for inspection.

5506.  Civil action to enjoin or abate violations.

5507.  Violation of abatement order or injunction.

5508.  Penalty.

5509.  Existing remedies preserved.

Enactment Note.  Chapter 55 was added October 16, 1996, P.L.696, No.120, eff. 60 days.

§ 5501.  Legislative findings and intent.

(a)  Findings.--The General Assembly finds as follows:

(1)  There are within this Commonwealth a number of adult-oriented establishments which require special regulation by law and supervision by public safety agencies in order to protect and preserve the health, safety and welfare of patrons of these establishments, as well as the health, safety and welfare of the citizens of this Commonwealth.

(2)  Statistics and studies performed in a substantial number of communities in this Commonwealth, in the United States and by the State of Delaware indicate that:

(i)  large numbers of persons, primarily male, frequent adult-oriented establishments, especially those which provide closed booths, cubicles, studios and rooms for the private viewing of so-called adult motion pictures, videotapes or live entertainment or a combination of motion pictures, videotapes and live entertainment;

(ii)  the closed booths, cubicles, studios and rooms and holes in partitions between booths, cubicles, studios and rooms have been used by patrons, clients or customers of adult-oriented establishments for the purpose of engaging in sexual acts;

(iii)  male and female prostitutes have been known to frequent the establishments in order to provide sex for hire to the patrons, clients or customers within the booths, cubicles and rooms;

(iv)  doors, curtains, blinds and/or other closures installed in or on the entrances or exits, or both, of the booths, cubicles, studios and rooms which are closed while the booths, cubicles, studios and rooms are in use encourage patrons using the booths, cubicles, studios and rooms to engage in sexual acts in the closures and through holes in partitions between the closures with prostitutes, patrons, clients or customers, thereby promoting and encouraging prostitution and the commission of sexual acts which result in the direct exchange of bodily fluids which put the participants at high risk for contracting communicable diseases, including AIDS, and which cause blood, semen and urine to be deposited on the floors or walls, or both, of the booths, cubicles, studios and rooms, which deposits could prove detrimental to the health and safety of other persons who may come in contact with such deposits; and

(v)  the reasonable regulation and supervision of such adult-oriented establishments tend to discourage sexual acts and prostitution and thereby promote the health, safety and welfare of the patrons, clients and customers of these establishments.

(3)  The continued unregulated operation of such adult-oriented establishments, including, without limitation, those specifically cited in paragraph (1), is and would be detrimental to the general health, safety and welfare of the citizens of this Commonwealth.

(4)  The Constitution of Pennsylvania grants to the General Assembly power, especially police power, to enact reasonable legislation to regulate and supervise adult-oriented establishments in order to protect the public health, safety and welfare.

(b)  Intent.--It is not the intent of the General Assembly in enacting this legislation to deny to any person rights of speech protected by the Constitution of the United States or the Constitution of Pennsylvania, or both, nor is it the intent of the General Assembly to impose by this chapter any additional limitations or restrictions on the contents of any communicative materials, including sexually oriented films, videotapes, books and other materials. Further, by enacting this legislation, the General Assembly does not intend to deny or restrict the rights of any adult to obtain or view, or both, any sexually oriented materials protected by the Constitution of the United States or the Constitution of Pennsylvania, or both, nor does it intend to restrict or deny any constitutionally protected rights that distributors or exhibitors of sexually oriented materials may have to sell, distribute or exhibit these materials.



Section 5502 - Definitions

§ 5502.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Adult bookstore."  An establishment having a substantial or significant portion of its stock and trade in, or an establishment which as one of its principal business purposes offers for sale, books, films, video cassettes or magazines and other periodicals which are distinguished or characterized by their emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas and, in conjunction therewith, has facilities for the presentation of adult entertainment for observation by patrons.

"Adult entertainment."

(1)  An exhibition of any adult-oriented motion pictures, meaning those distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas.

(2)  A live performance, display or dance of any type which has as a significant or substantial portion of the performance any actual or simulated performance of specified sexual activities or exhibition and viewing of specified anatomical areas, removal of articles of clothing or appearing unclothed, pantomiming, modeling or any other personal services offered customers.

"Adult mini-motion picture theater."  An enclosed building with a capacity of less than 50 persons which has a principal business purpose of exhibiting, presenting or selling material distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas for observation by patrons.

"Adult motion picture theater."  An enclosed building with a capacity of 50 or more persons which has a principal business purpose of exhibiting, presenting or selling material distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas for observation by patrons.

"Adult-oriented establishment."  The term includes, without limitation, the following establishments when operated for profit, whether direct or indirect:

(1)  Adult bookstores.

(2)  Adult motion picture theaters.

(3)  Adult mini-motion picture theaters.

(4)  Any premises to which the public, patrons or members are invited or admitted and which are so physically arranged as to provide booths, cubicles, rooms, studios, compartments or stalls separate from the common areas of the premises for the purpose of viewing adult-oriented motion pictures or where an entertainer provides adult entertainment to a member of the public, a patron or a member.

(5)  An adult entertainment studio or any premises that are physically arranged and used as such, whether advertised or represented as an adult entertainment studio, rap studio, exotic dance studio, encounter studio, sensitivity studio, modeling studio or any other term of like import.

The term "booths, cubicles, rooms, studios, compartments or stalls" for purposes of defining "adult-oriented establishments" does not mean enclosures which are private offices used by the owner, manager or persons employed on the premises for attending to the tasks of their employment, and which are not held out to the public for the purpose of viewing motion pictures or other entertainment for a fee, and which are not open to any persons other than employees.

"Employee."  Any and all persons, including independent contractors, who work in or at or render any service directly related to the operation of an adult-oriented establishment.

"Entertainer."  A person who provides entertainment within an adult-oriented establishment, whether or not a fee is charged or accepted for entertainment and whether or not entertainment is provided as an employee or an independent contractor.

"Inspector."  An employee of a municipality's public health department authorized and designated by the director of the department, an employee of a municipality's department of inspections and permits authorized and designated by the director of the department, an employee of a municipality's police department authorized by the commanding officer of the police department or other persons designated by the governing body of a municipality to inspect premises regulated under this chapter to cooperate in taking the required actions authorized by this chapter where violations are found on a premises and to request correction of unsatisfactory conditions found on a premises.

"Minor."  A person under 18 years of age.

"Operator."  A person, partnership or corporation operating, conducting or maintaining an adult-oriented establishment.

"Sexual activities."  The term does not include any of the following:

(1)  Medical publications or films or bona fide educational publications or films.

(2)  Any art or photography publications which devote at least 25% of the lineage of each issue to articles and advertisements dealing with subjects of art or photography.

(3)  Any news periodical which reports or describes current events and which from time to time publishes photographs of nude or seminude persons in connection with the dissemination of the news.

(4)  Any publications or films which describe and report different cultures and which from time to time publish or show photographs or depictions of nude or seminude persons when describing cultures in which nudity or seminudity is indigenous to the populations.

"Specified anatomical areas."

(1)  Less than completely and opaquely covered:

(i)  human genitals or pubic region;

(ii)  buttocks; or

(iii)  female breasts below a point immediately above the top of the areola.

(2)  Human male genitals in a discernible turgid state, even if completely opaquely covered.

"Specified sexual activities."  The term includes any of the following:

(1)  Human genitals in a state of sexual stimulation or arousal.

(2)  Acts of human masturbation, sexual intercourse or sodomy.

(3)  Fondling or erotic touching of human genitals, pubic region, buttocks or female breasts.



Section 5503 - Requirements for adult-oriented establishments

§ 5503.  Requirements for adult-oriented establishments.

(a)  Loitering by minors prohibited.--No operator or employee of an adult-oriented establishment shall permit any minor to loiter in any part of the establishment, including parking lots immediately adjacent to the establishment used by patrons of an adult-oriented establishment.

(b)  Interior plan.--Every adult-oriented establishment doing business in this Commonwealth shall be well lighted at all times and be physically arranged in such a manner that the entire interior portion of the booths, cubicles, rooms or stalls where adult entertainment is provided shall be clearly visible from the common areas of the premises. Visibility into such booths, cubicles, rooms or stalls shall not be blocked or obscured by doors, curtains, partitions, drapes or any other obstruction whatsoever. It shall be unlawful to install enclosed booths, cubicles, rooms or stalls within adult-oriented establishments for whatever purpose, but especially for the purpose of providing for the secluded viewing of adult-oriented motion pictures or other types of adult-oriented entertainment.

(c)  Certain apertures prohibited.--No adult-oriented establishment shall contain partitions between subdivisions of a room or portions or parts of a building, structure or premises with an aperture which is designed or constructed to facilitate sexual activity between persons on either side of the partitions.

(d)  Illumination and visibility.--The operator of each adult-oriented establishment shall be responsible for and shall provide that any room or other area used for the purpose of viewing adult-oriented motion pictures or other types of live adult entertainment shall be well lighted and readily accessible at all times and shall be continuously open to view in its entirety. The premises shall be equipped with overhead lighting fixtures of sufficient intensity to illuminate every place to which patrons are permitted access at an illumination of not less than one footcandle as measured at the floor level. It shall be the duty of the operator and the operator's agents to ensure that the illumination required by this subsection is maintained at all times that a patron is present in the premises.



Section 5504 - Liability of operator

§ 5504.  Liability of operator.

Every act or omission by an employee constituting a violation of this chapter shall be deemed the act or omission of the operator if the act or omission occurs either with the authorization, knowledge or approval of the operator or as a result of the operator's negligent failure to supervise the employee's conduct, and the operator shall be punishable for the act or omission in the same manner as if the operator committed the act or caused the omission.



Section 5505 - Establishments open for inspection

§ 5505.  Establishments open for inspection.

All adult-oriented establishments shall be open to inspection at all reasonable times by inspectors.



Section 5506 - Civil action to enjoin or abate violations

§ 5506.  Civil action to enjoin or abate violations.

(a)  Action authorized.--An action to enjoin or abate a violation of this chapter may be brought in the name of the Commonwealth of Pennsylvania by the Attorney General, the district attorney of the county concerned or the solicitor of the municipality in which the adult-oriented establishment is located. The action shall be brought and tried as an action in equity in the court of common pleas of the county in which the adult-oriented establishment is located.

(b)  Procedure.--

(1)  If it is made to appear, by affidavits or otherwise, to the satisfaction of the court that a violation exists, a temporary writ of injunction shall forthwith issue, directed to the operator of the adult entertainment establishment or the owner of the premises, or both, restraining the operator or owner from continuing or permitting the continuation of any violation or violations of this chapter until the conclusion of the hearing and a decision by the court. No bond shall be required in instituting such proceedings. This chapter, insofar as it provides for methods of service and bond, shall not be deemed to be suspended or affected by the Pennsylvania Rules of Civil Procedure governing the action in equity.

(2)  It shall not be necessary for the court to find the property involved was being unlawfully used at the time of the hearing, but, on finding that the material allegations of the petition are true, the court shall order that neither the premises nor any part of the premises be used in violation of this chapter. Upon judgment of the court ordering the violations to be abated, the court may order that neither the premises nor any part of the premises shall be occupied or used for any purpose for up to one year following the date of the court's order, but the court may, in its discretion, permit the premises to be occupied or used by the operator or owner if the operator or owner, or both, posts a bond or a joint bond in the discretion of the court with sufficient surety to be approved by the court in the penal and liquidated sum of not less than $1,000 nor more than $2,500, payable to the Commonwealth of Pennsylvania and conditioned that neither the building nor a part of the building be used in violation of this chapter and that the operator will pay all fines, costs and damages that may be assessed for any violation of this chapter upon the premises.

(3)  Service of any preliminary or permanent injunction shall be made personally upon the operator and owner of the premises if such persons can be found in the county. If the operator or owner cannot be found, a copy of the order shall be delivered to any employee of the operator on the establishment premises or, in the case of the owner, upon an agent, if any. If no employee or agent can be found or service cannot be made on an employee or agent of the owner, then service shall be made as the court may direct. Any person other than the operator or owner who shall be served with any notice of an injunction shall within 24 hours thereafter deliver the notice to the operator or owner, as the case may be, or mail it to the operator or owner by registered mail if the address of the operator or owner, as the case may be, is known to the person served.

Suspension by Court Order.  Subsec. (b)(1) was suspended July 31, 1997, S.Ct. Order, to the extent that section 5506(b)(1) provides that Chapter 55, insofar as it provides for methods of service and bond, shall not be deemed to be suspended or affected by the Pennsylvania Rules of Civil Procedure governing the action in equity.



Section 5507 - Violation of abatement order or injunction

§ 5507.  Violation of abatement order or injunction.

An operator or owner of an adult entertainment establishment or any agent of the operator or owner who after any injunction has been granted uses the premises or any part of the premises, or knowingly permits the premises or any part of the premises to be used in violation of an order of abatement or injunction, shall be subject to summary punishment as for contempt of court, in the manner now provided by law.



Section 5508 - Penalty

§ 5508.  Penalty.

A person violating any provision of this chapter commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $300 or to imprisonment for not more than 90 days, or both.



Section 5509 - Existing remedies preserved

§ 5509.  Existing remedies preserved.

This chapter shall not be deemed to affect any remedy available against an adult entertainment establishment or adult bookstore.






Chapter 61 - Vacant and Unimproved Public Lands

Section 6101 - Definitions

SUBPART F

PUBLIC LANDS

Chapter

61.  Vacant and Unimproved Public Lands

Enactment.  Subpart F was added November 22, 2000, P.L.652, No.88, effective in 60 days.

CHAPTER 61

VACANT AND UNIMPROVED PUBLIC LANDS

Sec.

6101.  Definitions.

6102.  Duties of commission.

6103.  Application.

6104.  Report.

6105.  Acquisition determination.

6106.  State forests.

6107.  Appraisals.

6108.  Patents.

6109.  Prohibitions and exceptions.

6110.  Issuance of patents for unappropriated lands.

6111.  Satisfaction of claims.

6112.  Prohibition of warrants.

6113.  Caveats.

6114.  Refund.

Enactment.  Chapter 61 was added November 22, 2000, P.L.652, No.88, effective in 60 days.

Construction of Chapter.  Section 3 of Act 88 of 2000 provided that the addition of Chapter 61 is a codification of the act of July 9, 1959 (P.L.510, No.137), known as the Pennsylvania Public Lands Act, and shall be construed a continuation of Act 137.

§ 6101.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Board."  The Board of Property.

"Commission."  The Pennsylvania Historical and Museum Commission.

"Department."  The Department of Conservation and Natural Resources of the Commonwealth.

"Institution."  Any:

(1)  healing, preventive mental health, educational, correctional or penal institution;

(2)  almshouse; or

(3)  county or city home;

operated by the Commonwealth or a political subdivision.

"Municipality authority."  A county, county authority, municipality authority, city, borough, town, township or school district.

"Public lands."  Includes all of the following:

(1)  All lands within the territorial limits of the Commonwealth which have not been confirmed to the former proprietaries or their grantees by the act of November 27, 1779 (1 Sm.L.479, Ch.863), entitled "An act for vesting the estates of the late proprietaries of Pennsylvania in this commonwealth," and which have not been granted, conveyed or patented by the Commonwealth to the United States, the Commonwealth or any administrative branch or department of either or to any person or corporation, public or private.

(2)  All vacant and unappropriated lands; all lands for which application has been made or warrants have been granted by the Commonwealth, the titles to which have not been completed by the granting of patents; and all other lands which have been sold by commissioners appointed under acts of the General Assembly, the titles to which have not been completed by the granting of patents.

The term does not include lands formerly granted, conveyed or patented by the proprietaries or by the Commonwealth to a person which have subsequently become the property of the Commonwealth by escheat, condemnation, confiscation, dedication, gift, grant, purchase or otherwise.

"Secretary."  The Secretary of Conservation and Natural Resources of the Commonwealth.

"Unappropriated lands."  Lands for which no patent has been issued by the Commonwealth.

"Unimproved lands."  Lands which show no signs of occupancy or cultivation.

"Vacant lands."  Lands to which no office rights are outstanding.



Section 6102 - Duties of commission

§ 6102.  Duties of commission.

The commission has the following powers and duties:

(1)  To act as the Land Office of the Commonwealth, maintaining and preserving the records of all conveyances from the proprietaries and the Commonwealth to the purchasers of land, including applications, warrants, return of surveys and reports denying applications.

(2)  To maintain and preserve:

(i)  papers relating to the surveys of this Commonwealth and county lines;

(ii)  reports of commissioners relating to the boundary lines of this Commonwealth;

(iii)  maps and other papers lodged with the Land Office and pertaining to the colonial history of this Commonwealth;

(iv)  the minutes of the Canal Commissioners;

(v)  contracts for section profile maps;

(vi)  other records relating to the public works; and

(vii)  relevant records relating to titles to real estate owned or to be acquired by the Commonwealth.

(3)  To furnish copies of records and documents in accordance with statutory or regulatory fees.

(4)  To promulgate regulations to administer this chapter.



Section 6103 - Application

§ 6103.  Application.

(a)  Commonwealth rights.--The right of a person to a patent for vacant or unappropriated lands is subject to the right of the department to formally acquire for the department on behalf of the Commonwealth and have vacant or unappropriated lands patented to the Commonwealth for State forest purposes or State park purposes as provided by section 6105 (relating to acquisition determination).

(b)  Survey.--A person may apply for a warrant to have a survey made of any tract of vacant or unappropriated land.

(c)  Investigation.--The department, with the cooperation of the commission, shall investigate to determine whether office rights have been granted for a tract of land and whether the tract of land is vacant or unappropriated if an applicant does all of the following:

(1)  Completes an application prescribed by the department.

(2)  Gives 30 days' notice of the filing of the application by publication once a week for three successive weeks in a newspaper of general circulation in the area where the land is situate. The applicant must furnish proof of publication to the department.

(3)  Submits a certified abstract of title.

(4)  Submits the survey under subsection (b).

Cross References.  Section 6103 is referred to in section 6108 of this title.



Section 6104 - Report

§ 6104.  Report.

(a)  Total.--If the department determines that the land applied for is not vacant or unappropriated, it shall file its report.

(b)  Partial.--If the report discloses that a part only of the land applied for is not vacant or unappropriated, the applicant may proceed with respect to the balance under section 6106 (relating to State forests).

(c)  Appeal.--The report shall be conclusive upon the applicant, subject to the right of the applicant to appeal to the board within 30 days under regulations of the board.



Section 6105 - Acquisition determination

§ 6105.  Acquisition determination.

(a)  Requirement.--If the department finds the land to be vacant and unimproved or unappropriated and unimproved, the secretary shall determine whether it is desirable and practicable for the department to formally acquire the land for State forest purposes or State park purposes.

(b)  Action.--Within two months of receipt of the application, the department shall do all of the following:

(1)  Make one of the following determinations:

(i)  To maintain the land on behalf of the Commonwealth. A determination under this subparagraph must be signed by the secretary and be accompanied by an abstract with certificate and a survey.

(ii)  To relinquish the Commonwealth's rights to the land.

(2)  Notify the applicant of the determination under paragraph (1).

Cross References.  Section 6105 is referred to in sections 6103, 6106, 6107 of this title.



Section 6106 - State forests

§ 6106.  State forests.

Upon a determination under section 6105(b)(1)(i) (relating to acquisition determination), a patent to the land shall issue, on approval of the Governor, to the department for State forest purposes or State park purposes without the payment of purchase money, interest or fees.

Cross References.  Section 6106 is referred to in section 6104 of this title.



Section 6107 - Appraisals

§ 6107.  Appraisals.

(a)  Requirement.--Upon a determination under section 6105(b)(1)(ii) (relating to acquisition determination), the land shall be appraised by a certified independent real estate appraiser selected by the department.

(b)  Procedure.--

(1)  The appraiser must swear or affirm before an officer authorized to administer oaths:

(i)  faithfully to perform the duties prescribed in this section; and

(ii)  that the appraiser is not directly or indirectly interested in the application.

(2)  The appraiser shall determine the value of the real estate, taking into consideration soil, timber, fisheries, minerals, location and other natural characteristics of the land. In the case of improved land, the value of the improvements not made by the Commonwealth may not be included in the valuation.

(3)  The appraiser shall prepare and transmit the appraisal to the department.

Cross References.  Section 6107 is referred to in section 6108 of this title.



Section 6108 - Patents

§ 6108.  Patents.

(a)  Costs.--Upon receipt of an appraisal under section 6107 (relating to appraisals), the department shall notify the applicant and request the amount due the Commonwealth. The expenses incident to the investigation, advertising, survey and appraisal must be paid by the applicant.

(b)  Issuance.--The department shall issue a patent to an applicant upon completion of all of the following:

(1)  Approval by the department of the material required by section 6103(c)(4) (relating to application).

(2)  Payment of the amount under subsection (a). If the applicant does not make payment within three months from the request under subsection (a), the applicant shall be deemed to have abandoned the application, and the department may:

(i)  grant a patent to a subsequent applicant upon payment of the amount under subsection (a); or

(ii)  if more than one year has elapsed since the receipt of the appraisal, require a current appraisal.

(3)  Compliance with law, including regulations promulgated by the department.

(4)  Final disposition in the applicant's favor of any entered caveat.

(5)  Approval by the Governor.



Section 6109 - Prohibitions and exceptions

§ 6109.  Prohibitions and exceptions.

(a)  Prohibition.--Except as set forth in subsection (b), no application shall be accepted and no warrant, easement or other office right shall be granted for land, including an island, lying in the bed of a navigable river or stream declared by law to be a public highway.

(b)  Exceptions.--Subsection (a) does not apply as follows:

(1)  A warrant or other office right may be granted and an appraisal made on land intervening between former islands for which patents have been granted and the former mainland of a navigable river where the intervening lands form an obstruction to navigation and are without the ordinary low water lines of such navigable rivers, as shown by the certificate of the United States Secretary of Defense. A warrant or office right under this paragraph requires written approval of the department, following the submission of formal application and plans showing the manner in which the land within the flood water channel of the navigable river will be occupied and used and the extent to which the flood carrying capacity of the channel will be reduced and modified. Preference in granting a patent shall be given, with the approval of the Governor, to the owner of the land abutting the land intervening between the former island to which a patent has been granted and the former mainland of the navigable rivers. A patent, with the approval of the Governor, may be issued in accordance with any agreement entered into by all abutting landowners providing for an allotment of the land intervening between the former islands.

(2)  An easement may be granted for a sewage treatment plant and intercepting sewer system and facility necessary and incidental to the plant under, across and in the bed of a navigable river or stream declared by law to be a public highway for the purpose of diverting sewage and industrial wastes from the river or stream to the sewage treatment plant if construction permits have been issued by the Sanitary Water Board, the department and the United States Secretary of Defense. The department shall, on application by a municipality authority or institution, make a grant to the municipality of the easement in the name of the Commonwealth, upon approval of the Governor and in a form approved by the Attorney General, without the payment of purchase money, interest or fees.

(3)  The following apply:

(i)  The department is authorized to have a survey and appraisal made under this chapter and issue a patent, upon the approval of the Governor, of so much of the bed of a river or stream below low water mark as is no longer useful for the ordinary purposes of navigation and is abandoned if the Federal Government:

(A)  enters an agreement with the owners of land to be taken to promote sanitation, prevent floods or improve navigation or for other purposes; and

(B)  authorizes the widening, straightening or improvement of the main channel of a navigable river or stream; and

(C)  permits the abandonment and filling up of other parts of the river or stream which are no longer useful for the ordinary purposes of navigation.

(ii)  Preference in granting a patent under this paragraph shall be given to an owner of land abutting the portion of the bed of a river or stream which (portion) is subject to patent. A patent, with the approval of the Governor, may issue in accordance with an agreement entered into by all abutting landowners providing for an allotment of the land abandoned and subject to patent.

(iii)  Evidence that any part of a river or stream has ceased to be useful for the ordinary purposes of navigation and is the subject of warrant, survey and patent must include all of the following:

(A)  A certified copy of any Federal statute in relation to the area.

(B)  A copy of any agreement entered into between the United States and the owners of the land, accompanied by proper plans showing the land to be taken; the river or stream as widened, straightened or improved; and the portion of the river or stream which is to be abandoned. The copy of the agreement and plans must be certified under the hand and seal of the United States Secretary of Defense and filed in the office of the secretary.



Section 6110 - Issuance of patents for unappropriated lands

§ 6110.  Issuance of patents for unappropriated lands.

The department shall, upon the presentation and approval of an application with satisfactory proof of ownership, including current survey and abstract of title, and the payment of patent fees amounting to $25, with the approval of the Governor, grant a patent if all of the following apply:

(1)  The records of the commission demonstrate that there have been warrants granted by the Commonwealth for lands authorized to be sold by statute or by statutorily appointed commissioners.

(2)  Titles to the warrants under paragraph (1) have not been completed by the granting of patents.



Section 6111 - Satisfaction of claims

§ 6111.  Satisfaction of claims.

(a)  Scope.--This section applies to land in this Commonwealth for which there is an outstanding office right granted before January 1, 1935.

(b)  Authorization.--Upon payment of the fee under subsection (c), the department may do all of the following:

(1)  Cancel liens, bonds and mortgages held by the department for unpaid purchase money and interest.

(2)  Record the satisfaction of the obligation under paragraph (1).

(3)  Certify the action taken under this subsection.

(c)  Fee.--There is a fee of $25 for each tract of land upon which an obligation is released under this section.



Section 6112 - Prohibition of warrants

§ 6112.  Prohibition of warrants.

(a)  General rule.--Except as set forth in subsection (b), a warrant or other office right shall not issue for public land if any of the following apply:

(1)  Settlement has been made on the land. This paragraph does not apply if the settlement has been abandoned continuously since January 1, 1935. If the settlement has been abandoned continuously since January 1, 1935, the land shall be deemed to be vacant or unappropriated.

(2)  The land is totally or partially cleared and fenced.

(3)  The land is otherwise improved, used or occupied and held by defined boundaries. This paragraph does not apply if the improvement has been abandoned continuously since January 1, 1935. If the improvement has been abandoned continuously since January 1, 1935, the land shall be deemed to be vacant or unappropriated.

(b)  Exception.--A warrant or other office right for public land may issue to the person that has made the settlement or done the clearing, fencing or improvement. This subsection applies to any successor in interest to the person.



Section 6113 - Caveats

§ 6113.  Caveats.

(a)  Authority.--A person with a claim on land for which a warrant application has been made under this chapter may file a caveat with the department.

(b)  Costs.--The caveator must deposit with the caveat a filing fee determined by the department and, in the case of vacant land, purchase money. The purchase money shall be returned to the caveator, less costs incurred by the board, if the board decides against the caveator and the caveator does not appeal the decision. If the caveator appeals the decision, the purchase money shall be held and disposed of as directed by the court making the final decision on the appeal.

(c)  Limitation.--A caveat must be filed prior to the granting of the patent. No caveat shall be recognized for land after the patent of the Commonwealth has been granted for the land.

(d)  Procedure.--Upon filing of a caveat, the department shall notify the original applicant and forward the application for warrant and the caveat, with all related instruments, to the board for decision.

(e)  Effect.--The filing of a caveat shall suspend issuance of the patent until the board disposes of the matter.

(f)  Perfection.--If the board decides in favor of the caveator, the caveator must proceed promptly to perfect title under this chapter and in compliance with regulations of the department, or the caveator shall be deemed to have abandoned the claim and right.



Section 6114 - Refund

§ 6114.  Refund.

If the board decides against the issuing of a warrant or other office right, any purchase money paid shall be returned to the applicant, less all expenses incurred by the department and board.






Chapter 71 - General Provisions

Section 7101 - Short title of part

PART III

RESIDENTIAL REAL PROPERTY

Chapter

71.  General Provisions

73.  Seller Disclosures

75.  Home Inspections

81.  Private Transfer Fee Oligations

Enactment.  Part III was added December 20, 2000, P.L.815, No.114, effective in one year.

CHAPTER 71

GENERAL PROVISIONS

Sec.

7101.  Short title of part.

7102.  Definitions.

7103.  Application of part.

Enactment.  Chapter 71 was added December 20, 2000, P.L.815, No.114, effective in one year.

§ 7101.  Short title of part.

This part shall be known and may be cited as the Residential Real Estate Transfers Law.



Section 7102 - Definitions

§ 7102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this part which are applicable to specific provisions of this part, the following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agent."  Any broker, associate broker or salesperson, as defined in the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing and Registration Act.

"Agreement of transfer."  A contract between a buyer and seller setting forth the terms of a residential real estate transfer.

"Buyer."  Any person receiving any estate or interest in real property in a transfer subject to this part.

"Commission."  The State Real Estate Commission.

"Final settlement."  The time at which the buyer and seller have signed and delivered all papers and consideration necessary to convey title to the estate or interest in real property being conveyed.

"Material defect."  A problem with a residential real property or any portion of it that would have a significant adverse impact on the value of the property or that involves an unreasonable risk to people on the property. The fact that a structural element, system or subsystem is near, at or beyond the end of the normal useful life of such a structural element, system or subsystem is not by itself a material defect.

"Seller."  Any person transferring any estate or interest in residential real property in a transfer subject to this part.

Cross References.  Section 7102 is referred to in sections 7502, 7508 of this title.



Section 7103 - Application of part

§ 7103.  Application of part.

(a)  General rule.--This part shall apply to and the term "residential real estate transfer" when used in this part shall mean a transfer of any interest in real property located within this Commonwealth, other than a transfer described in subsection (b), that consists of not less than one nor more than four residential dwelling units, whether by sale, exchange, installment sales contract, lease with an option to purchase, grant or transfer of unit in a residential condominium or cooperative.

(b)  Exceptions.--This part shall not apply to a transfer:

(1)  Pursuant to court order, including, but not limited to, transfers ordered by a probate court in the administration of an estate, transfers pursuant to a writ of execution, transfers by a trustee in bankruptcy, transfers by eminent domain and condemnation and transfers resulting from a decree for specific performance.

(2)  To a mortgagee by a mortgagor or successor in interest who is in default; to a beneficiary of a deed of trust by a trustee or successor in interest who is in default; by any foreclosure sale after default in an obligation secured by a mortgage; by a sale under a power of sale or any foreclosure sale under a decree of foreclosure after default in an obligation secured by a deed of trust or secured by any other instrument containing a power of sale; or by a mortgagee or a beneficiary under a deed of trust who has acquired the real property at a sale conducted pursuant to a power of sale under a mortgage or deed of trust or a sale pursuant to a decree of foreclosure or who has acquired the real property by a deed in lieu of foreclosure.

(3)  From one co-owner to one or more other co-owners.

(4)  Made to a spouse or to a person or persons in the lineal line of consanguinity of one or more of the transferors.

(5)  Between spouses resulting from a decree of dissolution of marriage or a decree of legal separation or from a property settlement agreement incidental to the decree.

(6)  By a corporation, partnership or other association to its shareholders, partners or other equity owners in connection with the liquidation of the corporation, partnership or other association.

(7)  Of a property to be converted by the buyer into a use other than residential use or to be demolished.

(8)  Of unimproved real property.

Cross References.  Section 7103 is referred to in sections 7502 of this title.






Chapter 73 - Seller Disclosures

Section 7301 - Short title of chapter

CHAPTER 73

SELLER DISCLOSURES

Sec.

7301.  Short title of chapter.

7302.  Application of chapter.

7303.  Disclosure of material defects.

7304.  Disclosure form.

7305.  Delivery of disclosure form.

7306.  Information unavailable to seller.

7307.  Information subsequently rendered inaccurate.

7308.  Affirmative duty of seller.

7309.  Nonliability of seller.

7310.  Nonliability of agent.

7311.  Failure to comply.

7312.  Amendment of disclosure.

7313.  Specification of items for disclosure no limitation on other disclosure obligations.

7314.  Cause of action.

7315.  Preemption of local requirements.

Enactment.  Chapter 73 was added December 20, 2000, P.L.815, No.114, effective in one year.

Cross References.  Chapter 73 is referred to in section 7503 of this title.

§ 7301.  Short title of chapter.

This chapter shall be known and may be cited as the Real Estate Seller Disclosure Law.



Section 7302 - Application of chapter

§ 7302.  Application of chapter.

(a)  General rule.--This chapter shall apply to all residential real estate transfers except the following:

(1)  Transfers by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship or trust.

(2)  Transfers of new residential construction that has not been previously occupied when:

(i)  the buyer has received a one-year or longer written warranty covering such construction;

(ii)  the dwelling has been inspected for compliance with the applicable building code or, if there is no applicable code, for compliance with a nationally recognized model building code; and

(iii)  a certificate of occupancy or a certificate of code compliance has been issued for the dwelling.

(b)  Limitations in the case of condominiums or cooperatives.--Any seller of a unit in a condominium created under Subpart B of Part II (relating to condominiums) or a similar provision of prior law or a cooperative as defined in section 4103 (relating to definitions) shall be obligated to make disclosures under this chapter only with respect to the seller's own unit and shall not be obligated by this chapter to make any disclosure with respect to any common elements or common facilities of the condominium or cooperative. The provisions of section 3407 (relating to resales of units) shall control disclosures a seller is required to make concerning common elements in a condominium, and section 4409 (relating to resales of cooperative interests) shall control disclosures a seller is required to make concerning common elements in a cooperative.



Section 7303 - Disclosure of material defects

§ 7303.  Disclosure of material defects.

Any seller who intends to transfer any interest in real property shall disclose to the buyer any material defects with the property known to the seller by completing all applicable items in a property disclosure statement which satisfies the requirements of section 7304 (relating to disclosure form). A signed and dated copy of the property disclosure statement shall be delivered to the buyer in accordance with section 7305 (relating to delivery of disclosure form) prior to the signing of an agreement of transfer by the seller and buyer with respect to the property.



Section 7304 - Disclosure form

§ 7304.  Disclosure form.

(a)  General rule.--A form of property disclosure statement that satisfies the requirements of this chapter shall be promulgated by the State Real Estate Commission. Nothing in this chapter shall preclude a seller from using a form of property disclosure statement that contains additional provisions that require greater specificity or that call for the disclosure of the condition or existence of other features of the property.

(b)  Contents of property disclosure statement.--The form of property disclosure statement promulgated by the State Real Estate Commission shall call for disclosures with respect to all of the following subjects:

(1)  Seller's expertise in contracting, engineering, architecture or other areas related to the construction and conditions of the property and its improvements.

(2)  When the property was last occupied by the seller.

(3)  Roof.

(4)  Basements and crawl spaces.

(5)  Termites/wood destroying insects, dry rot and pests.

(6)  Structural problems.

(7)  Additions, remodeling and structural changes to the property.

(8)  Water and sewage systems or service.

(9)  Plumbing system.

(10)  Heating and air conditioning.

(11)  Electrical system.

(12)  Other equipment and appliances included in the sale.

(13)  Soils, drainage and boundaries.

(14)  Presence of hazardous substances.

(15)  Condominiums and other homeowners associations.

(16)  Legal issues affecting title or that would interfere with use and enjoyment of the property.

(c)  Transitional rule.--Until a form of property disclosure statement has been promulgated by the commission, the form prescribed under the act of July 2, 1996 (P.L.500, No.84), known as the Real Estate Seller Disclosure Act, shall be deemed to be the form contemplated under subsection (b).

Cross References.  Section 7304 is referred to in section 7303 of this title.



Section 7305 - Delivery of disclosure form

§ 7305.  Delivery of disclosure form.

(a)  Method of delivery.--The seller shall deliver the property disclosure statement to the buyer by personal delivery; first class mail; certified mail, return receipt requested; or facsimile transmission to the buyer or the buyer's agent.

(b)  Parties to whom delivered.--For purposes of this chapter, delivery to one prospective buyer or buyer's agent is deemed delivery to all persons intending to take title as co-tenants, joint tenants or as a tenant by the entireties with the buyer. Receipt may be acknowledged on the statement, in an agreement of transfer for the residential real property or shown in any other verifiable manner.

Cross References.  Section 7305 is referred to in section 7303 of this title.



Section 7306 - Information unavailable to seller

§ 7306.  Information unavailable to seller.

If at the time the disclosures are required to be made, an item of information required to be disclosed is unknown or not available to the seller, the seller may make a disclosure based on the best information available to the seller.



Section 7307 - Information subsequently rendered inaccurate

§ 7307.  Information subsequently rendered inaccurate.

If information disclosed in accordance with this chapter is subsequently rendered inaccurate prior to final settlement as a result of any act, occurrence or agreement subsequent to the delivery of the required disclosures, the seller shall notify the buyer of the inaccuracy.



Section 7308 - Affirmative duty of seller

§ 7308.  Affirmative duty of seller.

The seller is not obligated by this chapter to make any specific investigation or inquiry in an effort to complete the property disclosure statement. In completing the property disclosure statement, the seller shall not make any representations that the seller or the agent for the seller knows or has reason to know are false, deceptive or misleading and shall not fail to disclose a known material defect.



Section 7309 - Nonliability of seller

§ 7309.  Nonliability of seller.

(a)  General rule.--A seller shall not be liable for any error, inaccuracy or omission of any information delivered pursuant to this chapter if:

(1)  the seller had no knowledge of the error, inaccuracy or omission;

(2)  the error, inaccuracy or omission was based on a reasonable belief that a material defect or other matter not disclosed had been corrected; or

(3)  the error, inaccuracy or omission was based on information provided by a public agency, home inspector, contractor or person registered or licensed under an act referred to in section 7503(a) (relating to relationship to other laws) about matters within the scope of the agency's jurisdiction or such other person's occupation and the seller had no knowledge of the error, inaccuracy or omission.

(b)  Delivery of information by public agency.--The delivery of any information required to be disclosed by this chapter to a prospective buyer by a public agency or other person providing information required to be disclosed under this chapter shall be deemed to comply with the requirements of this chapter and shall relieve the seller or the agent of the seller from any further duty under this chapter with respect to that item of information.

(c)  Report by expert.--The delivery of a report or opinion prepared by a home inspector, contractor or person registered or licensed under an act referred to in section 7503(a) dealing with matters within the scope of the person's registration, license or expertise shall be sufficient compliance for application of the exemption provided under subsection (a)(3) if the information is provided to the prospective buyer in writing.



Section 7310 - Nonliability of agent

§ 7310.  Nonliability of agent.

An agent of a seller or a buyer shall not be liable for any violation of this chapter unless the agent had actual knowledge of a material defect that was not disclosed to the buyer or of a misrepresentation relating to a material defect.



Section 7311 - Failure to comply

§ 7311.  Failure to comply.

(a)  General rule.--A residential real estate transfer subject to this chapter shall not be invalidated solely because of the failure of any person to comply with any provision of this chapter. However, any person who willfully or negligently violates or fails to perform any duty prescribed by any provision of this chapter shall be liable in the amount of actual damages suffered by the buyer as a result of a violation of this chapter. This subsection shall not be construed so as to restrict or expand the authority of a court to impose punitive damages or apply other remedies applicable under any other provision of law.

(b)  Statute of limitations.--An action for damages as a result of a violation of this chapter must be commenced within two years after the date of final settlement.



Section 7312 - Amendment of disclosure

§ 7312.  Amendment of disclosure.

Any disclosure made pursuant to this chapter may be amended in writing by the seller prior to the signing of an agreement of transfer by the seller and buyer.



Section 7313 - Specification of items for disclosure no limitation on other disclosure obligations

§ 7313.  Specification of items for disclosure no limitation on other disclosure obligations.

(a)  General rule.--The specification of items for disclosure in this chapter or in any form of property disclosure statement promulgated by the State Real Estate Commission does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation or deceit in the transaction.

(b)  Responsibility of licensee.--Nothing in this chapter shall abrogate or diminish the responsibility of a licensee under the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing and Registration Act.

(c)  Duty to provide form.--An agent representing a seller must advise a seller of the seller's responsibilities under this chapter and must provide the seller with a copy of the form of property disclosure statement.



Section 7314 - Cause of action

§ 7314.  Cause of action.

A buyer shall not have a cause of action under this chapter against the seller or the agent for either or both of the seller or the buyer for:

(1)  material defects to the property disclosed to the buyer prior to the signing of an agreement of transfer by the seller and buyer;

(2)  material defects that develop after the signing of the agreement of transfer by the seller and buyer; or

(3)  material defects that occur after final settlement.



Section 7315 - Preemption of local requirements

§ 7315.  Preemption of local requirements.

(a)  General rule.--Except as provided in subsection (b), a municipality or local authority shall not have the power to mandate that:

(1)  a seller or an agent of either or both the seller and the buyer make any particular disclosures to the buyer in connection with a residential real estate transfer; or

(2)  provisions on any particular subject be included in an agreement of transfer.

(b)  Exception.--Subsection (a) shall not apply to an ordinance or regulation adopted by a municipality or local authority before the effective date of this section, and such an ordinance or regulation shall continue in full force and effect, except that the municipality or local authority shall not have the power after that date to amend the ordinance or regulation in a manner that:

(1)  imposes new or expanded disclosure requirements;

(2)  increases the scope of any provision that must be included in an agreement of transfer; or

(3)  imposes new requirements on any agent, buyer or seller involved in a residential real estate transfer.






Chapter 75 - Home Inspections

Section 7501 - Short title of chapter

CHAPTER 75

HOME INSPECTIONS

Sec.

7501.  Short title of chapter.

7502.  Definitions and index of definitions.

7503.  Relationship to other laws.

7504.  Duty of care of home inspectors.

7505.  Consumer remedies.

7506.  Required contractual provision regarding home inspections.

7507.  Contracts with home inspectors.

7508.  Home inspection reports.

7509.  Liability insurance.

7510.  Reliance by buyer.

7511.  Penalties.

7512.  Statute of limitations.

7513.  Engineers and architects.

Enactment.  Chapter 75 was added December 20, 2000, P.L.815, No.114, effective in one year.

§ 7501.  Short title of chapter.

This chapter shall be known and may be cited as the Home Inspection Law.



Section 7502 - Definitions and index of definitions

§ 7502.  Definitions and index of definitions.

(a)  Definitions.--The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Home inspection."  A noninvasive visual examination of some combination of the mechanical, electrical or plumbing systems or the structural and essential components of a residential dwelling designed to identify material defects in those systems and components and performed for a fee in connection with or preparation for a proposed or possible residential real estate transfer. The term also includes any consultation regarding the property that is represented to be a home inspection or that is described by any confusingly similar term. The term does not include an examination of a single system or component of a residential dwelling such as, for example, its electrical or plumbing system or its roof. The term also does not include an examination that is limited to inspection for or of one or more of the following: wood destroying insects, underground tanks and wells, septic systems, swimming pools and spas, alarm systems, air and water quality, tennis courts and playground equipment, pollutants, toxic chemicals and environmental hazards.

"Home inspection report."  A written report on the results of a home inspection.

"Home inspector."  An individual who performs a home inspection.

"National home inspectors association."  Any national association of home inspectors that:

(1)  Is operated on a not-for-profit basis and is not operated as a franchise.

(2)  Has members in more than ten states.

(3)  Requires that a person may not become a full member unless the person has performed or participated in more than 100 home inspections and has passed a recognized or accredited examination testing knowledge of the proper procedures for conducting a home inspection.

(4)  Requires that its members comply with a code of conduct and attend continuing professional education classes as an ongoing condition of membership.

(b)  Index of other definitions.--The following is a nonexclusive list of other definitions applying to this chapter and the sections in which they appear:

"Agent."  Section 7102 (relating to definitions).

"Agreement of transfer."  Section 7102 (relating to definitions).

"Buyer."  Section 7102 (relating to definitions).

"Material defect."  Section 7102 (relating to definitions).

"Residential real estate transfer."  Section 7103 (relating to application of part).

"Seller."  Section 7102 (relating to definitions).



Section 7503 - Relationship to other laws

§ 7503.  Relationship to other laws.

(a)  General rule.--Nothing in this chapter shall be construed to allow a home inspector who is not registered or licensed under one or more of the following laws to perform any activity that would constitute the practice of the profession regulated by that law:

(1)  The act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law.

(2)  The act of January 24, 1966 (1965 P.L.1535, No.537), known as the Pennsylvania Sewage Facilities Act.

(3)  The act of March 1, 1974 (P.L.90, No.24), known as the Pennsylvania Pesticide Control Act of 1973.

(4)  The act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law.

(5)  The act of July 9, 1987 (P.L.238, No.43), known as the Radon Certification Act.

(6)  The act of July 10, 1990 (P.L.404, No.98), known as the Real Estate Appraisers Certification Act.

(b)  Exclusions.--This chapter shall not:

(1)  Apply to a person registered or licensed under an act referred to in subsection (a) when acting pursuant to his registration or license.

(2)  Apply to an officer or employee of a municipality or local authority when acting in his official capacity.

(3)  Affect the obligations or immunities of a person licensed under the act of February 19, 1980 (P.L.15, No.9), known as the Real Estate Licensing and Registration Act, that are imposed or provided by that act or Chapter 73 (relating to seller disclosures) when the person is acting pursuant to his license.

(4)  Affect the obligations or immunities of a person certified under the Real Estate Appraisers Certification Act when the person is acting pursuant to the person's license.

Cross References.  Section 7503 is referred to in sections 7309, 7513 of this title.



Section 7504 - Duty of care of home inspectors

§ 7504.  Duty of care of home inspectors.

(a)  General rule.--It is the duty of a home inspector to conduct a home inspection with the degree of care that a reasonably prudent home inspector would exercise.

(b)  Standard.--In ascertaining the degree of care that would be exercised by a reasonably prudent home inspector, the court shall consider the standards of practice and codes of ethics of national home inspector associations.



Section 7505 - Consumer remedies

§ 7505.  Consumer remedies.

(a)  General rule.--The performance of a home inspection is a service that is subject to the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law.

(b)  Prohibited acts.--Any of the following acts engaged in by a home inspector, an employer of a home inspector or another business or person that controls or has a financial interest in the employer of a home inspector shall be deemed to be an unfair or deceptive act or practice as defined by section 2(4)(i) through (xxi) of the Unfair Trade Practices and Consumer Protection Law:

(1)  Performing or offering to perform for an additional fee any repairs to a structure with respect to which the home inspector, the employer of the home inspector or such other business or person has prepared a home inspection report within the preceding 12 months, except that this paragraph shall not apply to remediation for radon or wood destroying insects.

(2)  Inspecting for a fee any property in which the home inspector, the employer of the home inspector or such other business or person has any financial interest or any interest in the transfer of the property, including without limitation receipt of a commission as an agent, unless the financial interest or interest in the transfer of the property is disclosed in writing to the buyer before the home inspection is performed and the buyer signs an acknowledgment of receipt of the disclosure.

(3)  Offering or delivering any commission, referral fee or kickback to the seller of the inspected property or to an agent for either or both of the seller and the buyer for the referral of any business to the home inspector, the employer of the home inspector or such other business or person.

(4)  Accepting an engagement to perform a home inspection or to prepare a home inspection report in which the employment itself or the fee payable for the inspection is contingent upon the conclusions in the report, preestablished or prescribed findings or the closing of the transaction.

(c)  Exception.--A home warranty company that is affiliated with or retains the home inspector does not violate subsection (b) if the home warranty company performs repairs pursuant to claims made under a home warranty contract.

(d)  Remedies.--In addition to any other remedies available under the Unfair Trade Practices and Consumer Protection Law or other applicable provision of law, the owner of a property on which repairs are performed in violation of subsection (b)(1) shall be entitled to a full refund of any moneys paid for those repairs, and any promissory note or other obligation to pay given to the person performing those repairs shall be void.

Cross References.  Section 7505 is referred to in section 7513 of this title.



Section 7506 - Required contractual provision regarding home inspections

§ 7506.  Required contractual provision regarding home inspections.

Except as provided in this section, a provision of an agreement of transfer regarding the right of the buyer to obtain a home inspection report and providing for the consequences, if any, shall provide that the home inspection be performed by a full member in good standing of a national home inspection association in accordance with the ethical standards and code of conduct or practice of that association, provided that a home inspection performed by a person who has not attained full membership in a national home inspection association satisfies the requirements of this section if the person is:

(1)  licensed or registered as a professional engineer under the act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law;

(2)  licensed or registered under the act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law; or

(3)  supervised by a full member in good standing of a national home inspection association who agrees to be responsible for the home inspection report by signing the report.

(June 28, 2004, P.L.464, No.51, eff. 60 days)



Section 7507 - Contracts with home inspectors

§ 7507.  Contracts with home inspectors.

(a)  Prohibited provisions.--The following types of provisions in a contract with a home inspector for the performance of a home inspection are contrary to public policy and shall be void:

(1)  a limitation on the liability of the home inspector for gross negligence or willful misconduct;

(2)  a waiver or modification of any provision of this chapter.

(b)  Scope of inspection.--The scope of a home inspection, the services to be performed and the systems and conditions to be inspected or excluded from inspection may be defined by a contract between the home inspector and the client.

Cross References.  Section 7507 is referred to in section 7513 of this title.



Section 7508 - Home inspection reports

§ 7508.  Home inspection reports.

(a)  Required contents.--A home inspection report must be in writing and shall include:

(1)  A description of the scope of the inspection, including without limitation an identification of the structural elements, systems and subsystems covered by the report.

(2)  A description of any material defects noted during the inspection, along with any recommendation that certain experts be retained to determine the extent of the defects and any corrective action that should be taken. A "material defect" as defined in section 7102 (relating to definitions) that poses an unreasonable risk to people on the property shall be conspicuously identified as such.

(3)  The following statements, set forth conspicuously:

"A home inspection is intended to assist in evaluation of the overall condition of the dwelling. The inspection is based on observation of the visible and apparent condition of the structure and its components on the date of inspection."

"The results of this home inspection are not intended to make any representation regarding the presence or absence of latent or concealed defects that are not reasonably ascertainable in a competently performed home inspection. No warranty or guaranty is expressed or implied."

"If the person conducting your home inspection is not a licensed structural engineer or other professional whose license authorizes the rendering of an opinion as to the structural integrity of a building or its other component parts, you may be advised to seek a professional opinion as to any defects or concerns mentioned in the report."

"This home inspection report is not to be construed as an appraisal and may not be used as such for any purpose."

(b)  Confidentiality.--Except as otherwise required by law, a home inspector shall not deliver a home inspection report to any person other than the client of the home inspector without the client's consent. The seller shall have the right, upon request, to receive without charge a copy of a home inspection report from the person for whom it was prepared.

(c)  Repair estimates prohibited.--A home inspector shall not express either orally or in writing an estimate of the cost to repair any defect found during a home inspection, except that such an estimate may be included in a home inspection report if:

(1)  the report identifies the source of the estimate;

(2)  the estimate is stated as a range of costs; and

(3)  the report states that the parties should consider obtaining an estimate from a contractor who performs the type of repair involved.

Cross References.  Section 7508 is referred to in sections 7511, 7513 of this title.



Section 7509 - Liability insurance

§ 7509.  Liability insurance.

(a)  Required insurance.--A home inspector shall maintain insurance against errors and omissions in the performance of a home inspection and general liability, with coverages of not less than $100,000 per occurrence and $500,000 in the aggregate and with deductibles of not more than $2,500.

(b)  Term.--

(1)  Except as set forth in paragraph (2), a home inspector shall maintain insurance under subsection (a) for at least one year after the latest home inspection report the home inspector delivers.

(2)  Paragraph (1) shall not apply to a home inspection report that was delivered prior to the effective date of this section.

Cross References.  Section 7509 is referred to in sections 7511, 7513 of this title.



Section 7510 - Reliance by buyer

§ 7510.  Reliance by buyer.

A buyer shall be entitled to rely in good faith, without independent investigation, on a written representation by a home inspector that the home inspector is:

(1)  licensed or registered as a professional engineer under the act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law;

(2)  licensed or registered under the act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law; or

(3)  a full member in good standing of a national home inspection association.

(June 28, 2004, P.L.464, No.51, eff. 60 days)

Cross References.  Section 7510 is referred to in section 7511 of this title.



Section 7511 - Penalties

§ 7511.  Penalties.

(a)  Criminal penalty.--A person who violates section 7509 (relating to liability insurance) or who provides a false representation under section 7510 (relating to reliance by buyer) commits a summary offense and, upon conviction thereof for a first offense, shall be sentenced to pay a fine not exceeding $500 or to imprisonment for not more than three months, or both, and for a second or subsequent offense commits a misdemeanor of the third degree and, upon conviction thereof, shall be sentenced to pay a fine of not less than $2,000 but not more than $5,000 or to imprisonment for not less than one year but not more than two years, or both.

(b)  Fine.--A person who violates any provision of section 7508 (relating to home inspection reports) shall, upon conviction in a summary proceeding before a magisterial district judge, be sentenced to pay a fine not exceeding $500.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 7512 - Statute of limitations

§ 7512.  Statute of limitations.

An action to recover damages arising from a home inspection report must be commenced within one year after the date the report is delivered.



Section 7513 - Engineers and architects

§ 7513.  Engineers and architects.

Notwithstanding section 7503(b)(1) (relating to relationship to other laws), the following sections: 7505 (relating to consumer remedies), 7507(a)(1) and (b) (relating to contracts with home inspectors), 7508 (relating to home inspection reports) and 7509 (relating to liability insurance) shall apply to a person licensed or registered as a professional engineer under the act of May 23, 1945 (P.L.913, No.367), known as the Engineer, Land Surveyor and Geologist Registration Law, or a person licensed or registered under the act of December 14, 1982 (P.L.1227, No.281), known as the Architects Licensure Law, when performing a home inspection.

(June 28, 2004, P.L.464, No.51, eff. 60 days)

2004 Amendment.  Act 51 added section 7513.






Chapter 81 - Private Transfer Fee Obligations

Section 8101 - Short title of chapter

CHAPTER 81

PRIVATE TRANSFER FEE OBLIGATIONS

Sec.

8101.  Short title of chapter.

8102.  Intent.

8103.  Definitions.

8104.  Prohibition.

8105.  Liability for violation.

8106.  Disclosure.

8107.  Notice requirements for existing private transfer fee obligations.

Enactment.  Chapter 81 was added June 24, 2011, P.L.40, No.8, effective immediately.

Cross References.  Chapter 81 is referred to in sections 8101, 8103, 8104, 8107 of this title.

§ 8101.  Short title of chapter.

This chapter shall be known and may be cited as the Private Transfer Fee Obligation Act.



Section 8102 - Intent

§ 8102.  Intent.

The General Assembly finds and declares that the public policy of this Commonwealth favors the marketability of real property and the transferability of interests in real property free of title defects or unreasonable restraints on alienation. The General Assembly further finds and declares that private transfer fee obligations violate this public policy by impairing the marketability and transferability of real property and by constituting an unreasonable restraint on alienation regardless of the duration of the obligation to pay a private transfer fee, the amount of a private transfer fee or the method by which any private transfer fee is created or imposed. Thus, the General Assembly finds and declares that a private transfer fee obligation shall not run with the title to property or otherwise bind subsequent owners of property under any common law or equitable principle.



Section 8103 - Definitions

§ 8103.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Financial institution."  A bank, savings association or operating subsidiary of a bank or savings association, a credit union, an association authorized by law to engage in the mortgage loan business or an assignee of a mortgage, mortgage note or other rights of a financial institution.

"Payee."  A person that claims the right to receive or collect a private transfer fee payable under a private transfer obligation.

"Private transfer fee."  A fee or charge payable upon the transfer of an interest in real property, or payable for the right to make or accept the transfer, if the obligation to pay the fee or charge runs with title to the property or otherwise binds subsequent owners of property, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price or other consideration given for the transfer. The following are not private transfer fees for purposes of this chapter:

(1)  Any consideration payable by or on behalf of the grantee to the grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by or on behalf of the grantee based upon any subsequent appreciation, development or sale of the property, if the additional consideration is payable on a one-time basis only and the obligation to make the payment does not bind successors in title to the property. For the purposes of this paragraph, an interest in real property may include a separate mineral estate and its appurtenant surface access rights.

(2)  Any commission payable to a licensed real estate broker for the transfer of real property pursuant to an agreement between the broker and the grantor or the grantee, including, but not limited to, any subsequent additional commission for that transfer payable by the grantor or the grantee based upon any subsequent appreciation, development or sale of the property.

(3)  Any interest, charge, fee or other amount payable to a lender or financial institution pursuant to a mortgage, deed of trust, lien or security interest in or against real property, including, but not limited to, any fee payable for consenting to an assumption of a loan or a transfer of the real property subject to the mortgage, deed of trust, lien or security interest or any fee or charge payable for estoppel letters or certificates and any shared appreciation interest or profit participation or other consideration payable to the lender or financial institution.

(4)  Any rent, reimbursement, charge, fee or other amount payable by a lessee to a lessor under a lease, including, but not limited to, any fee payable to the lessor for consenting to an assignment, subletting, encumbrance or transfer of the lease.

(5)  Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing or not exercising the option or right upon the transfer of the real property to another person.

(6)  Any tax, fee, charge, assessment, fine or other amount payable to or imposed by a governmental authority.

(7)  Any fee, charge, assessment, dues, fine, contribution or other amount payable to a homeowners', condominium, cooperative, manufactured home or property owners' association and its agent pursuant to a declaration or covenant or law applicable to the association, including, but not limited to, fees or charges payable for estoppel letters or certificates, including resale certificates, issued by the association or its authorized agent.

(8)  Any fee, charge, assessment, dues, fine, contribution or other amount, which is imposed by a declaration or covenant encumbering real property and which is payable solely to a nonprofit corporation, charitable association or charitable trust, that:

(i)  has been in existence for at least two years; and

(ii)  holds, on real property subject to the declaration or covenant or on real property included in the same development plan with the real property subject to the declaration or covenant:

(A)  an agricultural conservation easement as defined in section 3 of the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law; or

(B)  a conservation easement as defined in section 3 of the act of June 22, 2001 (P.L.390, No.29), known as the Conservation and Preservation Easements Act.

(9)  Any fee, charge, assessment, dues, fine, contribution or other amount pertaining solely to the purchase or transfer of a club membership relating to real property owned by the member, including, but not limited to, any amount determined by reference to the value, purchase price or other consideration given for the transfer of the real property.

(10)  Any payment or other amount due for or upon the removal or extraction of timber, crops or minerals, including oil, gas and water, from real property.

"Private transfer fee obligation."  An obligation arising under a declaration or covenant recorded against the title to real property, or under any other contractual agreement or promise, whether recorded, that requires or purports to require the payment of a private transfer fee upon a subsequent transfer of an interest in the real property.

"Transfer."  The sale, gift, conveyance, assignment, inheritance or other transfer of an ownership interest in real property located in this Commonwealth.



Section 8104 - Prohibition

§ 8104.  Prohibition.

A private transfer fee obligation recorded or entered into in this Commonwealth on or after the effective date of this chapter does not run with the title to real property and is not binding on or enforceable at law or in equity against a subsequent owner, purchaser or mortgagee of an interest in real property as an equitable servitude or otherwise. A private transfer fee obligation recorded or entered into in this Commonwealth before the effective date of this chapter is presumed valid and enforceable, provided that it complies with the provisions of sections 8106 (relating to disclosure) and 8107 (relating to notice requirements for existing private transfer fee obligations) and all other applicable law.



Section 8105 - Liability for violation

§ 8105.  Liability for violation.

A person who records or enters into an agreement imposing a private transfer fee obligation in his favor after the effective date of this chapter may be liable for the following:

(1)  the damages resulting from the imposition of the private transfer fee obligation on the transfer of an interest in the real property, including, but not limited to, the amount of any transfer fee paid by a party to the transfer; and

(2)  the attorney fees, expenses and costs incurred by a party to the transfer or mortgagee of the real property to recover any private transfer fee paid or in connection with an action to quiet title.

Where an agent acts on behalf of a disclosed principal to record or secure a private transfer fee obligation, liability shall be assessed to the principal, rather than the agent.



Section 8106 - Disclosure

§ 8106.  Disclosure.

(a)  General rule.--A contract for the sale of real property subject to a private transfer fee obligation shall include a provision disclosing the existence of that obligation, a description of the obligation and a statement that private transfer fee obligations are subject to certain restrictions under this chapter. A contract for the sale of real property that does not conform to the requirements of this section shall not be enforceable by the seller against the buyer, nor shall the buyer be liable to the seller for damages under the contract. For purposes of this section, "buyer" shall include all subsequent buyers and "seller" shall include payees. The buyer under a contract that fails to comply with this section shall be entitled to the return of all deposits made in connection with the sale of the real property.

(b)  Recovery upon failure to disclose.--Where a private transfer fee obligation is not disclosed under subsection (a) and a buyer subsequently discovers the existence of the private transfer fee obligation after title to the property has passed to the buyer, the buyer may be awarded:

(1)  the damages resulting from the failure to disclose the private transfer fee obligation, including, but not limited to, the amount of any private transfer fee paid by the buyer, or the difference between:

(i)  the market value of the real property if it were not subject to a private transfer fee obligation; and

(ii)  the market value of the real property as subject to a private transfer fee obligation; and

(2)  the attorney fees, expenses and costs incurred by the buyer in seeking the buyer's remedies under this subsection.

(c)  Waiver.--A provision in a contract for sale of real property that purports to waive the rights of a buyer under this section shall be void.

Cross References.  Section 8106 is referred to in section 8104 of this title.



Section 8107 - Notice requirements for existing private transfer fee obligations

§ 8107.  Notice requirements for existing private transfer fee obligations.

(a)  Notice of private transfer fee obligation.--The holder of a private transfer fee obligation imposed prior to the effective date of this chapter shall record, within six months after the effective date of this chapter, against the real property subject to the private transfer fee obligation, a separate document in the office of the recorder of deeds for each county in which the real property is located that complies with all of the following requirements:

(1)  The title of the document shall be "Notice of Private Transfer Fee Obligation" in at least 14-point boldface type.

(2)  The amount, if the private transfer fee is a flat amount, or the percentage of the sales price constituting the cost of the private transfer fee, or other basis by which the private transfer fee is to be calculated.

(3)  If the real property is residential property, actual dollar cost examples of the private transfer fee for a home priced at $250,000, $500,000 and $750,000.

(4)  The date or circumstances under which the private transfer fee obligation expires, if any.

(5)  The purpose for which the funds from the private transfer fee obligation will be used.

(6)  The name of the payee and specific contact information regarding where the funds are to be sent.

(7)  The acknowledged signature of the holder, or a representative of the holder.

(8)  The legal description of the real property purportedly burdened by the private transfer fee obligation.

(9)  Where there is more than one person or entity who claims the right to receive or collect a private transfer fee under a private transfer fee obligation, those persons or entities shall designate a single person or entity as the payee for purposes of that private transfer fee obligation.

(b)  Amendment.--The payee may file an amendment to the notice of private transfer fee containing new contact information, but the amendment must contain the recording information of the notice of private transfer fee which it amends and the legal description of the real property burdened by the private transfer fee obligation.

(c)  Failure to file notice.--If a payee fails to file the notice required under subsection (a), the grantor of real property burdened by the private transfer fee obligation may proceed with the conveyance of any interest in the real property to any grantee and in so doing shall be conclusively deemed to have acted in good faith and shall not be subject to any obligations under the private transfer fee obligation. In such event, the private transfer fee obligation shall become null and void, and the real property shall be conveyed free and clear of the private transfer fee and private transfer fee obligation.

(d)  Defective notice.--If a payee records a materially defective or misleading notice under subsection (a), then a grantor, on recording of an affidavit under subsection (f), may convey an interest in the real property to a grantee without payment of the private transfer fee and shall not be subject to any further obligations under the private transfer fee obligation. In such event, the private transfer fee obligation shall become null and void, and the real property shall be conveyed free and clear of the private transfer fee and private transfer fee obligation.

(e)  Failure to provide statement of private transfer fee.--Should a payee fail to provide a written statement of the private transfer fee payable within 30 days of the date of a written request for the same sent to the address shown in the notice of private transfer fee, then a grantor, on recording of an affidavit under subsection (f), may convey an interest in the real property to a grantee without payment of the private transfer fee and shall not be subject to any further obligations under the private transfer fee obligation. In such event, the private transfer fee obligation shall become null and void, and the real property shall be conveyed free and clear of the private transfer fee and private transfer fee obligation.

(f)  Affidavit.--An affidavit stating the facts enumerated in subsection (g)(1) or (2) shall be recorded in the office of the recorder of deeds for each county in which the real property is situated prior to or simultaneously with a conveyance pursuant to subsection (c), (d) or (e) of real property unburdened by a private transfer fee obligation. An affidavit filed under this subsection shall state that the affiant has actual knowledge of and is competent to testify to the facts in the affidavit and shall include the legal description of the real property burdened by the private transfer fee obligation, the name of the person appearing by the record to be the owner of the real property at the time of the signing of the affidavit, a reference by recording information to the instrument of record containing the private transfer fee obligation and an acknowledgment that the affiant is testifying under penalty of perjury.

(g)  Effect of affidavit.--An affidavit filed under subsection (f) shall constitute prima facie evidence that either:

(1)  the payee has failed to comply with subsection (a) in the respects stated in the affidavit; or

(2)  a request for the written statement of the private transfer fee was sent to the payee at the address shown on the notice of private transfer fee and the payee failed to provide the written statement of the private transfer fee payable within 30 days of the date of the notice sent to the address shown in the notification.

Cross References.  Section 8107 is referred to in section 8104 of this title.









Title 69 - SAVINGS ASSOCIATIONS



Title 70 - SECURITIES



Title 71 - STATE GOVERNMENT

Chapter 11 - Compensation (Repealed)

Section 1101 - § 1105 (Repealed)

TITLE 71

STATE GOVERNMENT

Part

II.  Executive Officers (Repealed)

V.  Boards and Offices

XXV.  Retirement for State Employees and Officers.

Enactment.  Unless otherwise noted, the provisions of Title 71 were added March 1, 1974, P.L.125, No.31, effective immediately.

PART II

EXECUTIVE OFFICERS

(Repealed)

Chapter

11.  Compensation (Repealed)

2005 Repeal.  Part II (Chapter 11) was added July 7, 2005, P.L.201, No.44, and repealed November 16, 2005, P.L.385, No.72, effective immediately. Similar subject matter is now contained in the act of September 30, 1983, P.L.160, No.39, known as the Public Official Compensation Law.

CHAPTER 11

COMPENSATION

(Repealed)

2005 Repeal.  Chapter 11 (§§ 1101 - 1105) was added July 7, 2005, P.L.201, No.44, and repealed November 16, 2005, P.L.385, No.72, effective immediately. Similar subject matter is now contained in the act of September 30, 1983, P.L.160, No.39, known as the Public Official Compensation Law.






Chapter 41 - Independent Fiscal Office

Section 4101 - Scope of chapter

PART V

BOARDS AND OFFICES

Chapter

41.  Independent Fiscal Office

Enactment.  Part V was added November 23, 2010, P.L.1269, No.120, effective May 1, 2011, unless otherwise noted.

CHAPTER 41

INDEPENDENT FISCAL OFFICE

Sec.

4101.  Scope of chapter.

4102.  Definitions.

4103.  Office established.

4104.  Duties of office.

4105.  Revenue estimates.

4106.  Budget information.

4107.  Expenditures.

4108.  Revenue conference.

4109.  Access to information.

4110.  Selection and organization committee.

4111.  Appointment.

4112.  Powers and duties of director.

4113.  Records.

4114.  Repeal.

Enactment.  Chapter 41 was added November 23, 2010, P.L.1269, No.120, effective May 1, 2011, unless otherwise noted.

Cross References.  Chapter 41 is referred to in sections 4102, 4109, 4114 of this title.

§ 4101.  Scope of chapter.

This chapter relates to independent fiscal estimates.



Section 4102 - Definitions

§ 4102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Committee."  The Independent Fiscal Office Selection and Organization Committee.

"Commonwealth agency."  Any office, department, authority, board, multistate agency or commission of the executive branch. The term includes:

(1)  The Office of the Governor.

(2)  The Office of Attorney General, the Department of the Auditor General and the Treasury Department.

(3)  An independent agency as defined in 62 Pa.C.S. § 103 (relating to definitions).

(4)  A State-affiliated entity as defined in 62 Pa.C.S. § 103 (relating to definitions).

(5)  The General Assembly.

(6)  The Judiciary.

"Director."  The Director of the Independent Fiscal Office.

"Office."  The Independent Fiscal Office established in section 4103 (relating to office established).

Effective Date.  Section 29(2) of Act 120 of 2010 provided that section 4102 shall take effect November 30, 2010.



Section 4103 - Office established

§ 4103.  Office established.

There is established a nonpartisan Independent Fiscal Office as an independent agency.

Cross References.  Section 4103 is referred to in section 4102 of this title.



Section 4104 - Duties of office

§ 4104.  Duties of office.

(a)  Mandatory.--The office shall:

(1)  Prepare revenue estimates to include Federal funds, State revenues and funds from other resources, including any projected revenue surplus or deficit for a given fiscal year, as provided under section 4105 (relating to revenue estimates).

(2)  By November 15 of each year, provide an assessment of the State's current fiscal condition and a projection of what the fiscal condition will be during the next five years. The assessment shall take into account the state of the economy, demographics, revenues and expenditures.

(3)  Develop performance measures for executive-level programs and departments and evaluate performance measures and results as promulgated and reported by executive-level departments. Performance measurements shall be outcome based and include, but not be limited to, activity cost analysis, measures of status improvement of recipient populations, economic outcomes and performance benchmarks against similar State programs.

(4)  Provide an analysis, including economic impact, of all tax and revenue proposals submitted by the Governor or the Office of the Budget.

(5)  Study and analyze the existing sales and use tax law and propose recommendations to the Governor and the General Assembly for amending the tax to:

(i)  eliminate obsolete and unnecessary provisions;

(ii)  expand the tax base as necessary;

(iii)  ensure a competitive economic market in this Commonwealth; and

(iv)  protect the stability of the Commonwealth's budget.

(6)  Establish an Internet website.

(7)  Study and analyze the impact of shared-risk contributions under 24 Pa.C.S. § 8321(b) (relating to regular member contributions for current service) and section 5501.1 (relating to shared-risk member contributions for Class A-3 and Class A-4 service).

(b)  Discretionary.--The office may:

(1)  Develop and use econometric models to annually forecast State revenues and update the models. The office shall make the equations of a model and any historic databases related thereto available to the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives, the Majority Leader and Minority Leader of the Senate and the Majority Leader and Minority Leader of the House of Representatives.

(2)  Provide an analysis of the executive budget, including budgetary projections, economic outlook and economic impact. The budget analysis may include performance recommendations to secure greater efficiency and economy.

(3)  Provide an assessment of the Pennsylvania economy and the national economy and the impact of the existing or emerging State or national economic trends on revenue performance for the current year and the forecasted or projected revenue collections for the budget year and the succeeding year.



Section 4105 - Revenue estimates

§ 4105.  Revenue estimates.

(a)  Initial revenue estimate.--By May 1, the office shall submit to the General Assembly an initial revenue estimate for the next fiscal year.

(b)  Official revenue estimate.--

(1)  By June 15 of each year, the office shall submit an official revenue estimate for the next fiscal year.

(2)  A revenue estimate submitted under this section shall be considered by the Governor and the General Assembly as the amount of revenue which may be considered for the General Appropriation Act for the ensuing fiscal year unless the General Assembly or the Governor determines that revenues are greater than or less than the estimate provided under this section. The office may amend the revenue estimate under this section if changes in law affecting revenues and receipts are enacted or proposed to be enacted with the annual State budget or unless significant changes in economic assumptions occur prior to June 30. The office shall submit the amended revenue estimate to the General Assembly within ten days of the change.

(3)  The office shall publish the methodology used to develop revenue estimates.

(c)  Information.--The office shall provide the chairman and minority chairman of the Appropriations Committee of the Senate, the chairman and minority chairman of the Appropriations Committee of the House of Representatives and the Secretary of the Budget all data, assumptions or econometric models used to develop projections and revenue estimates.

(d)  Required information.--

(1)  A revenue estimate submitted by the office under subsection (b) shall include:

(i)  Projected revenue collections by specific tax or revenue source, including Federal funds, the General Fund, the Lottery Fund and the Motor License Fund.

(ii)  All data, assumptions and econometric models used to develop a revenue estimate.

(iii)  Any projected revenue surplus or deficit for the current fiscal year.

(2)  A revenue estimate shall be based on existing law and tax policy and existing or emerging State or national economic trends.

(e)  Proposed change in law.--The office shall prepare a revenue estimate of any change in law affecting revenues and receipts, including increases in regulatory fees, proposed or considered as part of the annual State budget. If the proposed change in law will have a fiscal impact in excess of $10,000,000 in any fiscal year, the estimate shall be prepared on the basis of assumptions that estimate the probable behavioral responses of taxpayers, businesses and other persons to the proposed changes and shall include a statement identifying those assumptions. The information may be used to revise the revenue estimate under subsection (a).

(f)  Department of Revenue.--The Department of Revenue in conjunction with the Secretary of the Budget shall make revenue estimates for the use of the Governor in preparing the budget.

(g)  Governor.--The Governor shall certify that any appropriation bill does not cause total appropriations to exceed  revenues plus any unappropriated surplus as provided in section 618 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

Cross References.  Section 4105 is referred to in sections 4104, 4108, 4109 of this title.



Section 4106 - Budget information

§ 4106.  Budget information.

The office shall be notified and shall attend any briefings provided by the Governor or the Secretary of the Budget under section 619 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.



Section 4107 - Expenditures

§ 4107.  Expenditures.

(a)  Expenditure reports.--Commonwealth agencies shall make monthly expenditure data available to the office. The data shall be provided within seven days after the end of each month. The monthly data shall include a summary of the last monthly submission. The data shall be provided in finished reports or electronically, as provided in the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929. The data shall be provided by fund, by appropriation, by department and by organization within each department and shall include:

(1)  Number of filled personnel positions and their cost.

(2)  Itemized personnel vacancies and their cost.

(3)  New positions created and their cost.

(4)  Wage and overtime costs.

(5)  Allotments and expenditures for itemized personnel expenses.

(6)  Allotments and expenditures for itemized operating expenses.

(7)  Allotment and expenditures for itemized fixed assets.

(8)  The rate of expenditures in appropriations for major subsidy and grant programs during the month.

(b)  Revenue reports.--The Governor shall direct that monthly revenue reports be submitted to the office. The revenue reports shall show the actual collection of revenue itemized by source and a comparison of the actual collections with estimated collections for each month. The comparison shall include an analysis of any change in collection patterns which will cause a shortfall or overrun on annual estimates of more than 1%.

(c)  Other revenue data.--Commonwealth agencies shall cause to be prepared any other revenue data as may be requested from time to time by the office.

(d)  Electronic access.--Except for information that is confidential pursuant to statute, the office shall have access to all information available under this section on inquiry-only screens through an integrated central computer system.



Section 4108 - Revenue conference

§ 4108.  Revenue conference.

By January 31 of each year, the office shall convene a meeting with the Secretary of the Budget, the Secretary of Revenue and the chairman and minority chairman of the Appropriations Committee of the Senate and the chairman and minority chairman of the Appropriations Committee of the House of Representatives to discuss the following:

(1)  The Pennsylvania economy and the national economy and the impact of the economic trends on revenue performance for the budget year and the succeeding year.

(2)  Current year-to-date revenue collections by specific tax or revenue source, including Federal funds, the General Fund, the Lottery Fund and the Motor License Fund and variations that may be occurring in the revenue estimate submitted under section 4105(a) (relating to revenue estimates).

(3)  Any statutory or tax policy changes that may be recommended by the Governor or the General Assembly for the next succeeding fiscal year.



Section 4109 - Access to information

§ 4109.  Access to information.

(a)  Agencies.--The director is authorized to secure information, data, expense information, estimates and statistics directly from a Commonwealth agency or a political subdivision. All Commonwealth agencies and political subdivisions shall furnish the director with all reports of expenditure for each agency and any other available material or data which the director determines to be necessary in the performance of the duties of the office, other than material the disclosure of which would be a violation of law. The director is also authorized, upon agreement with the head of any Commonwealth agency or political subdivision, to utilize the services, facilities and personnel of the agency with or without reimbursement.

(b)  Office of the Budget.--In carrying out the duties and functions of the office, the director is authorized to obtain information, data, estimates and statistics developed by the Office of the Budget and all Commonwealth agencies. The Office of the Budget shall submit to the office copies of final agency budget requests at the same time they are submitted to the General Assembly under the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(c)  Computer database.--In order to carry out its duties under this chapter, the office shall have access to any computerized database of a State agency that is required to aid the office in the performance of its duties, except that any statutory requirements regarding privacy of individuals' records shall be observed in providing access.

(d)  Daily revenue data.--

(1)  The Secretary of Revenue and the Secretary of the Budget shall post revenue collection data for each deposit day and make the information available to the office and the chairman and minority chairman of the Appropriations Committee of the Senate and the chairman and minority chairman of the Appropriations Committee of the House of Representatives.

(2)  The Governor, the Attorney General, the Auditor General and the State Treasurer shall cause to be prepared any other revenue data as may be requested by the office.

(e)  Tax information.--For the purposes of carrying out its official duties under section 4105 (relating to revenue estimates) and notwithstanding any other law of this Commonwealth, the office shall be authorized to access any information in the possession of the Department of Revenue that is obtained from tax payments, returns or reports, including adjustments or corrections made by the department. The information accessed under this section shall be confidential except for official purposes and any person divulging the information shall be subject to section 731 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

(f)  Civil action.--If information is not made available by a Commonwealth agency or political subdivision within a reasonable time, the director may make a written request to the agency head, stating the authority to receive the information. The agency head shall have 15 days to respond. If the information is not provided within 15 days of the receipt of the director's request, the director may bring a civil action to require the agency head to provide the information.



Section 4110 - Selection and organization committee

§ 4110.  Selection and organization committee.

(a)  Selection and organization committee.--The Independent Fiscal Office Selection and Organization Committee is  established to organize the office and select the director of the office. The committee shall consist of the following:

(1)  The chairman and minority chairman of the Appropriations Committee of the Senate and the chairman and minority chairman of the Appropriations Committee of the House of Representatives.

(2)  The Majority Leader and the Minority Leader of the Senate and the Majority Leader and the Minority Leader of the House of Representatives.

(3)  The President pro tempore of the Senate and the Speaker of the House of Representatives.

(b)  Duties of committee.--By January 15, 2011, the selection and organization committee shall deliberate the following:

(1)  The procedures to be adopted to select the director of the office.

(2)  The operational budget for the office.

Effective Date.  Section 29(2) of Act 120 of 2010 provided that section 4110 shall take effect November 30, 2010.



Section 4111 - Appointment

§ 4111.  Appointment.

(a)  Director.--The office shall be headed by a director appointed by the selection and organization committee by May 30, 2011. The appointment shall be made without regard to political affiliation and solely on the basis of fitness to perform the duties of the office based on qualifications published by the selection and organization committee.

(b)  Deputy director.--The director shall appoint a deputy director who shall perform such duties as assigned by the director and who shall, during the absence or incapacity of the director or a vacancy, act as the director.

(c)  Term.--The term of office of the director shall be six years. An individual appointed as director to fill a vacancy prior to the expiration of a term shall serve only for the unexpired portion of that term. An individual serving as director at the expiration of a term may continue to serve until a successor is appointed.

(d)  Removal.--The director may be removed by a concurrent resolution passed by the Senate and the House of Representatives.



Section 4112 - Powers and duties of director

§ 4112.  Powers and duties of director.

(a)  Personnel.--The director shall appoint and fix the compensation of personnel as necessary to carry out the duties and functions of the office. All personnel of the office shall be appointed without regard to political affiliation and solely on the basis of their fitness to perform their duties.

(b)  Experts and consultants.--In carrying out the duties and functions of the office, the director may procure the temporary or intermittent services of attorneys, experts or consultants or organization thereof by contract.



Section 4113 - Records

§ 4113.  Records.

The office shall be a legislative agency for purpose of the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.



Section 4114 - Repeal

§ 4114.  Repeal.

(a)  Intent.--The General Assembly declares that the repeal under subsection (b) is necessary to effectuate the purposes of this chapter.

(b)  Provision.--Section 618 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, is repealed to the extent it is inconsistent with this chapter.






Chapter 51 - Preliminary Provisions

Section 5101 - Short title

PART XXV

RETIREMENT FOR STATE EMPLOYEES

AND OFFICERS

Chapter

51.  Preliminary Provisions

53.  Membership, Credited Service, Classes of Service, and Eligibility for Benefits

55.  Contributions

57.  Benefits

59.  Administration, Funds, Accounts, General Provisions

Enactment.  Part XXV was added March 1, 1974, P.L.125, No.31, effective immediately.

Special Provisions in Appendix.  See sections 2, 3 and 4 of Act 31 of 1974 in the appendix to this title for special provisions relating to the applicability and effective date of Part XXV and continuation of former provisions of law.

See sections 16 and 17 of Act 29 of 1994 in the appendix to this title for special provisions relating to contractual rights of alternate payees and contractual rights of alternate payees and members.

See sections 10, 11 and 13 of Act 77 of 1995 in the appendix to this title for special provisions relating to construction and administration of State employees' provisions, references to Internal Revenue Code of 1986, qualified pension plans and termination of annuities.

See sections 19 and 20 of Act 12 of 1999 in the appendix to this title for special provisions relating to required membership in State Employees' Retirement System and membership, terms and conditions.

See sections 1, 23, 26, 28, 32, 33, 34, 35 and 36 of Act 9 of 2001 in the appendix to this title for special provisions relating to legislative intent, effect on current members of limitation on benefits, references to Internal Revenue Code, obligation to make payments within specified time periods, funding liability for additional benefits, requirements for qualification as qualified pension plan, applicability of limitations on benefits, construction and administration of act and severability.

See sections 21, 22, 23, 24, 25 and 26 of Act 38 of 2002 in the appendix to this title for special provisions relating to determination of final average salary, cancellation of service in other retirement systems, statements or estimates of benefits, obligation to make payments within specified time periods, transfers from Public School Employees' Retirement System and legislative intent.

See sections 12, 12.1, 13, 14, 15, 16, 23, 24, 25, 26, 27, 28 and 28.1 of Act 120 of 2010 in the appendix to this title for special provisions relating to continuation of contribution rates, effect on State Police, applicability to pension obligation bonds, certain public officials held harmless, construction of calculation or actuarial method, restoration of service credit or retirement benefits, effect of Act 120 on Part XXV, construction and administration of Act 120, qualification of State Employees' Retirement System under Internal Revenue Code of 1986, Class A-3 or Class A-4 membership limited, changes in accrued liability of State Employees' Retirement System, Class A-3 or Class A-4 member eligibility and construction of law.

See sections 12(2), 13, 14, 15, 16, 17, 18, 19, 20 and 21 of Act 181 of 2012 in the appendix to this title for special provisions relating to applicability, computation of benefits, member statements, obligation to make payments within specified time periods, restoration of service credits or retirement benefits, Pennsylvania State Police, construction of law, construction and administration of Act 181, requirements for qualification as qualified pension plan and references to Internal Revenue Code of 1986 or 38 U.S.C. Ch. 43.

CHAPTER 51

PRELIMINARY PROVISIONS

Sec.

5101.  Short title.

5102.  Definitions.

5103.  Notice to members.

Enactment.  Chapter 51 was added March 1, 1974, P.L.125, No.31, effective immediately.

§ 5101.  Short title.

This part shall be known and may be cited as the "State Employees' Retirement Code."



Section 5102 - Definitions

§ 5102.  Definitions.

The following words and phrases as used in this part, unless a different meaning is plainly required by the context, shall have the following meanings:

"Academic administrator."  A management employee in the field of public education whose work is directly related to academic instruction, excluding any employee in a position that is nonacademic in nature, such as, without limitation, a position that relates to admissions, financial aid, counseling, secretarial and clerical services, records management, housing, food service, maintenance and security.

"Active member."  A State employee, or a member on leave without pay, for whom pickup contributions are being made to the fund or for whom such contributions otherwise required for current State service are not being made solely by reason of section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions) or any provision of this part relating to the limitations under section 401(a)(17) or section 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415(b)).

"Actuarial increase factor."  A factor calculated at the member's birthday by dividing the cost of a dollar annuity based on the age of the member on the member's immediately previous birthday by the cost of a one-year deferred dollar annuity calculated at that same age. Unless the member terminates State or school service on the member's birthday, the actuarial increase factor for the year of termination shall be adjusted by:

(1)  subtracting one from the calculated factor; then

(2)  dividing the difference by twelve; then

(3)  multiplying the resulting quotient by the number of whole months between the member's immediately previous birthday and the date of termination of service; then

(4)  adding one to the resulting product.

"Actuarially equivalent."  Equal present values, computed on the basis of statutory interest and the mortality tables adopted by the board.

"Actuary."  The consultant to the board who shall be:

(1)  a member of the American Academy of Actuaries; or

(2)  an individual who has demonstrated to the satisfaction of the Insurance Commissioner of Pennsylvania that he has the educational background necessary for the practice of actuarial science and has had at least seven years of actuarial experience; or

(3)  a firm, partnership, or corporation of which at least one member meets the requirements of (1) or (2).

"Additional accumulated deductions."  The total of the additional member contributions paid into the fund on account of current service or previous State or creditable nonstate service, together with the statutory interest credited thereon until the date of termination of service. In the case of a vestee, statutory interest shall be credited until the effective date of retirement. A member's account shall not be credited with statutory interest for more than two years during a leave without pay.

"Alternative investment." An investment in a private equity fund, private debt fund, venture fund, real estate fund, hedge fund or absolute return fund.

"Alternative investment vehicle."  A limited partnership,  limited liability company or any other legal vehicle for authorized investments under section 5931(i) (relating to management of fund and accounts) through which the system makes an alternative investment.

"Alternate payee."  Any spouse, former spouse, child or dependent of a member who is recognized by a domestic relations order as having a right to receive all or a portion of the moneys payable to that member under this part.

"Annuitant."  Any member on or after the effective date of retirement until his annuity is terminated.

"Approved domestic relations order."  Any domestic relations order which has been determined to be approved in accordance with section 5953.1 (relating to approval of domestic relations orders).

"Average noncovered salary."  The average of the amounts of compensation received each calendar year since January 1, 1956 exclusive of the amount which was or could have been covered by the Federal Social Security Act, 42 U.S.C. § 301 et seq., during that portion of the member's service since January 1, 1956 for which he has received social security integration credit.

"Basic contribution rate."  Five percent (5%), except that in no case shall any member's rate, excluding the rate for social security integration credit, be greater than his contribution rate on the effective date of this part so long as he does not elect additional coverage or membership in another class of service.

"Beneficiary."  The person or persons last designated in writing to the board by a member to receive his accumulated deductions or a lump sum benefit upon the death of such member.

"Board."  The State Employees' Retirement Board or the State Employes' Retirement Board.

"Class of service multiplier."

Class of Service

Multiplier

A

1

AA

for all purposes  except calculating regular member contributions on compensation paid prior to January 1, 2002

1.25

AA

for purposes of calculating regular member contributions   on compensation paid prior to January 1, 2002

1

A-3

for all purposes except the calculation of regular member contributions and contributions for creditable nonstate service

1

A-3

for purposes of calculating  regular member contributions and contributions for creditable nonstate service

1.25

A-4

for all purposes except the calculation of regular member contributions

1.25

A-4

for purposes of calculating regular member contributions

1.86

B

.625

C

1

D

1.25

D-1

prior to January 1, 1973

1.875

D-1

on and subsequent to January 1, 1973

1.731

D-2

prior to January 1, 1973

2.5

D-2

on and subsequent to   January 1, 1973

1.731

D-3

prior to January 1, 1973

3.75

D-3

on and   subsequent to   January 1, 1973

1.731

except prior to December 1, 1974

as applied to any additional legislative   compensation as an officer of the General Assembly

3.75

D-4

for all purposes except calculating regular member contributions   on compensation paid prior to July 1, 2001

1.5

D-4

for purposes of   calculating regular member   contributions on compensation   paid prior to  July 1, 2001

1

E, E-1

prior to January 1, 1973

2

for each of the first ten years  of judicial service, and

1.5

for each subsequent year  of judicial service

E, E-1

on and subsequent to January 1, 1973

1.50

for each of the first ten years of judicial service and

1.125

for each subsequent year of judicial service

E-2

prior to September 1, 1973

1.5

E-2

on and subsequent to September 1, 1973

1.125

G

0.417

H

0.500

I

0.625

J

0.714

K

0.834

L

1.000

M

1.100

N

1.250

T-C (Public School

Employees'

Retirement Code)

1

T-E (Public School

Employees'

Retirement Code)

1

T-F (Public School

Employees'

Retirement Code)

1

"Commissioner."  The Commissioner of the Internal Revenue Service.

"Compensation."  Pickup contributions plus remuneration actually received as a State employee excluding refunds for expenses, contingency and accountable expense allowances; excluding any severance payments or payments for unused vacation or sick leave; and excluding payments for military leave and any other payments made by an employer while on USERRA leave, leave of absence granted under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees), military leave of absence granted under 51 Pa.C.S. § 7302 (relating to granting military leaves of absence) or other types of military leave, including other types of leave payments, stipends, differential wage payments as defined in IRC § 414(u)(12) and any other payments: Provided, however, That compensation received prior to January 1, 1973, shall be subject to the limitations for retirement purposes in effect December 31, 1972, if any: Provided further, That the limitation under section 401(a)(17) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17)) taken into account for the purpose of member contributions, including any additional member contributions in addition to regular or joint coverage member contributions and Social Security integration contributions, regardless of class of service, shall apply to each member who first became a member of the State Employees' Retirement System on or after January 1, 1996, and who by reason of such fact is a noneligible member subject to the application of the provisions of section 5506.1(a) (relating to annual compensation limit under IRC § 401(a)(17)).

"Concurrent service."  Service credited in more than one class of service during the same period of time.

"Correction officer."  Any full-time employee assigned to the Department of Corrections or the Department of Public Welfare whose principal duty is the care, custody and control of inmates or direct therapeutic treatment, care, custody and control of inmates of a penal or correctional institution, community treatment center, forensic unit in a State hospital or secure unit of a youth development center operated by the Department of Corrections or by the Department of Public Welfare.

"County service."  Service credited in a retirement system or pension plan established or maintained by a county to provide retirement benefits for its employees to the account of county employees who are transferred to State employment and become State employees pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators) regardless of whether the service was performed for the county or another employer or allowed to be purchased in the county retirement system or pension plan.

"Creditable nonstate service."  Service other than:

(1)  service as a State employee;

(2)  service converted to State service pursuant to section 5303.1 (relating to election to convert county service to State service); or

(3)  school service converted to State service pursuant to section 5303.2 (relating to election to convert school service to State service) for which an active member may obtain credit.

"Credited service."  State or creditable nonstate service for which the required contributions have been made or for which the contributions otherwise required for such service were not made solely by reason of section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions) or any provision of this part relating to the limitations under section 401(a)(17) or 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415(b)), or for which salary deductions or lump sum payments have been agreed upon in writing.

"Date of termination of service."  The last day of service for which pickup contributions are made for an active member or in the case of an inactive member on leave without pay the date of his resignation or the date his employment is formally discontinued by his employer.

"Disability annuitant."  A member on and after the effective date of disability until his annuity or the portion of his annuity payments in excess of any annuity to which he may otherwise be entitled is terminated.

"Distribution."  Payment of all or any portion of a person's interest in the State Employees' Retirement Fund which is payable under this part.

"Domestic relations order."  Any judgment, decree or order, including approval of a property settlement agreement, entered on or after the effective date of this definition by a court of competent jurisdiction pursuant to a domestic relations law which relates to the marital property rights of the spouse or former spouse of a member, including the right to receive all or a portion of the moneys payable to that member under this part in furtherance of the equitable distribution of marital assets.  The term includes orders of support as that term is defined by 23 Pa.C.S. § 4302 (relating to definitions) and orders for the enforcement of arrearages as provided in 23 Pa.C.S. § 3703 (relating to enforcement of arrearages).

"Effective date of retirement."  The first day following the date of termination of service of a member if he has properly filed an application for an annuity within 90 days of such date; in the case of a vestee or a member who does not apply for an annuity within 90 days after termination of service, the date of filing an application for an annuity or the date specified on the application, whichever is later. In the case of a finding of disability, the date certified by the board as the effective date of disability.

"Eligibility points."  Points which are accrued by an active member or a multiple service member who is an active member in the Public School Employees' Retirement System for credited service or a member who has been reemployed from USERRA leave or a member who dies while performing USERRA leave and are used in the determination of eligibility for benefits.

"Enforcement officer."

(1)  Any enforcement officer or investigator of the Pennsylvania Liquor Control Board who is a peace officer vested with police power and authority throughout the Commonwealth and any administrative or supervisory employee of the Pennsylvania Liquor Control Board vested with police power who is charged with the administration or enforcement of the liquor laws of the Commonwealth.

(2)  Special agents, narcotics agents, asset forfeiture agents, medicaid fraud agents and senior investigators hazardous waste prosecutions unit, classified as such and employed by the Office of Attorney General who have within the scope of their employment as law enforcement officers the power to enforce the law and make arrests under the authority of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act.

(3)  Parole agents, classified as such by the Executive Board and employed by the Pennsylvania Board of Probation and Parole.

(4)  Waterways conservation officers and other commissioned law enforcement personnel employed by the Pennsylvania Fish and Boat Commission who have and exercise the same law enforcement powers as waterways conservation officers. This paragraph shall not apply to deputy waterways conservation officers.

"Final average salary."  The highest average compensation received as a member during any three nonoverlapping periods of four consecutive calendar quarters during which the member was a State employee, with the compensation for part-time service being annualized on the basis of the fractional portion of the year for which credit is received; except if the employee was not a member for three nonoverlapping periods of four consecutive calendar quarters, the total compensation received as a member, annualized in the case of part-time service, divided by the number of nonoverlapping periods of four consecutive calendar quarters of membership; in the case of a member with multiple service, the final average salary shall be determined on the basis of the compensation received by him as a State employee or as a school employee, or both; in the case of a member with Class A-3 or Class A-4 service and service in one or more other classes of service, the final average salary shall be determined on the basis of the compensation received by him in all classes of State service; and, in the case of a member who first became a member on or after January 1, 1996, the final average salary shall be determined as hereinabove provided but subject to the application of the provisions of section 5506.1(a) (relating to annual compensation limit under IRC § 401(a)(17)). Final average salary shall be determined by including in compensation payments deemed to have been made to a member reemployed from USERRA leave to the extent member contributions have been made as provided in section 5302(f)(2) (relating to credited State service) and payments made to a member on leave of absence under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees) as provided in section 5302(f)(6).

"Full coverage member."  Any member for whom member pickup contributions are being picked up or who has paid or has agreed to pay to the fund the actuarial equivalent of regular member contributions due on account of service prior to January 1, 1982.

"Fund."  The State Employees' Retirement Fund.

"Head of department."  The chief administrative officer of the department, the chairman or executive director of the agency, authority, or independent board or commission, the Court Administrator of Pennsylvania, and the Chief Clerk of the Senate, or the Chief Clerk of the House of Representatives.

"Inactive member."  A member for whom no pickup contributions are being made, except in the case of an active member for whom such contributions otherwise required for current State service are not being made solely by reason of section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions) or any provision of this part relating to the limitations under section 401(a)(17) or 415(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415(b)), but who has accumulated deductions standing to his credit in the fund and who is not eligible to become or has not elected to become a vestee or has not filed an application for an annuity.

"Intervening military service."  Active military service of a member who was a State employee immediately preceding his induction into the armed services or forces of the United States in order to meet a military obligation excluding any voluntary extension of such service and who becomes a State employee within 90 days of the expiration of such service.

"IRC."  The Internal Revenue Code of 1986, as designated and referred to in section 2 of the Tax Reform Act of 1986 (Public Law 99-514, 100 Stat. 2085, 2095). A reference in this part to "IRC §    " shall be deemed to refer to the identically numbered section and subsection or other subdivision of such section in 26 United States Code (relating to Internal Revenue Code).

"Irrevocable beneficiary."  The person or persons permanently designated by a member in writing to the State Employees' Retirement Board pursuant to an approved domestic relations order to receive all or a portion of the accumulated deductions or lump sum benefit payable upon the death of such member.

"Irrevocable survivor annuitant."  The person permanently designated by a member in writing to the State Employees' Retirement Board pursuant to an approved domestic relations order to receive an annuity upon the death of such member.

"Joint coverage member."  Any member who agreed prior to January 1, 1966 to make joint coverage member contributions to the fund and has not elected to become a full coverage member.

"Joint coverage member contributions."  Regular member contributions reduced for a joint coverage member.

"Member."  Active member, inactive member, annuitant, vestee or special vestee.

"Member of the judiciary."  Any justice of the Supreme Court, any judge of the Superior Court, the Commonwealth Court, any court of common pleas, the Municipal Court and the Traffic Court of Philadelphia, or any community court.

"Member's annuity."  The single life annuity which is actuarially equivalent, at the effective date of retirement, to the sum of the regular accumulated deductions, shared-risk accumulated deductions, the additional accumulated deductions and the social security integration accumulated deductions standing to the member's credit in the members' savings account.

"Military service."  All active military service for which a member has received a discharge other than an undesirable, bad conduct, or dishonorable discharge.

"Multiple service."  Credited service of a member who has elected to combine his credited service in both the State Employees' Retirement System and the Public School Employees' Retirement System.

"Noneligible member."  For the purposes of section 5506.1 (relating to annual compensation limit under IRC § 401(a)(17)), a member who first became a member on or after January 1, 1996.

"Nonstudent service."  Employment in an educational institution that is not contingent on the employee's enrollment as a student or maintenance of student status at such institution and for which only monetary compensation is received, excluding tuition waivers or reimbursement, academic credit, housing, meals and other in-kind compensation.

"Pickup contributions."  Regular or joint coverage member contributions, shared risk member contributions, social security integration contributions and additional member contributions which are made by the Commonwealth or other employer for active members for current service on and after January 1, 1982.

"Previous State service."  Service rendered as a State employee prior to his most recent entrance in the system.

"Psychiatric security aide."  Any employee whose principal duty is the care, custody and control of the criminally insane inmates of a maximum security institution for the criminally insane or detention facility operated by the Department of Public Welfare.

"Public School Employees' Retirement System."  The retirement system established by the act of July 18, 1917 (P.L.1043, No.343), and codified by the act of June 1, 1959 (P.L.350, No.77).

"Reemployed from USERRA leave."  Resumption of active membership as a State employee after a period of USERRA leave, provided, however, that the resumption of active membership was within the time period and under conditions and circumstances such that the State employee was entitled to reemployment rights under 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services).

"Regular accumulated deductions."  The total of the regular or joint coverage member contributions paid into the fund on account of current service or previous State or creditable nonstate service, together with the statutory interest credited thereon until the date of termination of service. In the case of a vestee or a special vestee, statutory interest shall be credited until the effective date of retirement. A member's account shall not be credited with statutory interest for more than two years during a leave without pay.

"Regular member contributions."  The product of the basic contribution rate, the class of service multiplier if greater than one and the compensation of the member.

"Retirement counselor."  The State Employees' Retirement System employee whose duty it shall be to advise each employee of his rights and duties as a member of the system.

"Salary deductions."  The amounts certified by the board, deducted from the compensation of an active member, or the school service compensation of a multiple service member who is an active member of the Public School Employees' Retirement System, and paid into the fund.

"School service."  Service rendered as a public school  employee and credited as service in the Public School Employees' Retirement System.

"Service connected disability."  A disability resulting from an injury arising in the course of State employment, and which is compensable under the applicable provisions of the act of June 2, 1915 (P.L.736, No.338), known as "The Pennsylvania Workmen's Compensation Act," or the act of June 21, 1939 (P.L.566, No.284), known as "The Pennsylvania Occupational Disease Act."

"Shared-risk accumulated deductions."  The total of the shared-risk member contributions paid into the fund on account of current service or previous State service or creditable nonstate service, together with the statutory interest credited on the contributions until the date of termination of service. In the case of a vestee, statutory interest shall be credited until the effective date of retirement. A member's account shall not be credited with statutory interest for more than two years during a leave without pay.

"Shared-risk member contributions."  The product of the shared-risk contribution rate and the compensation of a member for service credited as Class A-3 or Class A-4.

"Social security integration accumulated deductions."  The total of the member contributions paid into the fund on account of social security integration credit, together with the statutory interest credited thereon until the date of termination of service or until the date of withdrawal thereof, whichever is earlier. In the case of a vestee statutory interest shall be credited until the effective date of retirement. A member's account shall not be credited with statutory interest for more than two years during a leave without pay.

"Special vestee."  An employee of The Pennsylvania State University who is a member of the State Employees' Retirement System with five or more but less than ten eligibility points and who has a date of termination of service from The Pennsylvania State University of June 30, 1997, because of the transfer of his job position or duties to a controlled organization of the Penn State Geisinger Health System or because of the elimination of his job position or duties due to the transfer of other job positions or duties to a controlled organization of the Penn State Geisinger Health System, provided that:

(1)  subsequent to termination of State service as an employee of The Pennsylvania State University, the member has not returned to State service in any other capacity or position as a State employee;

(2)  The Pennsylvania State University certifies to the board that the member is eligible to be a special vestee;

(3)  the member files an application to vest the member's retirement rights pursuant to section 5907(f) (relating to rights and duties of State employees and members) on or before September 30, 1997; and

(4)  the member elects to leave the member's total accumulated deductions in the fund and to defer receipt of an annuity until attainment of superannuation age.

"Standard single life annuity."  An annuity equal to 2% of the final average salary, multiplied by the total number of years and fractional part of a year of credited service of a member.

"State employee."  Any person holding a State office or position under the Commonwealth, employed by the State  Government of the Commonwealth, in any capacity whatsoever, except an independent contractor or any person compensated on a fee basis or any person paid directly by an entity other than a State Employees' Retirement System employer, and shall include members of the General Assembly, and any officer or employee of the following:

(1)  (i)  The Department of Education.

(ii)  State-owned educational institutions.

(iii)  Community colleges.

(iv)  The Pennsylvania State University, except an employee in the College of Agriculture who is paid wholly from Federal funds or an employee who is participating in the Federal Civil Service Retirement System. The university shall be totally responsible for all employer contributions under section 5507 (relating to contributions by the Commonwealth and other employers).

(2)  The Pennsylvania Turnpike Commission, the Delaware River Port Authority, the Port Authority Transit Corporation, the Philadelphia Regional Port Authority, the Delaware River Joint Toll Bridge Commission, the State Public School Building Authority, The General State Authority, the State Highway and Bridge Authority, the Delaware Valley Regional Planning Commission, the Interstate Commission of the Delaware River Basin, and the Susquehanna River Basin Commission any time subsequent to its creation, provided the commission or authority agrees to contribute and does contribute to the fund, from time to time, the moneys required to build up the reserves necessary for the payment of the annuities of such officers and employees without any liability on the part of the Commonwealth to make appropriations for such purposes, and provided in the case of employees of the Interstate Commission of the Delaware River Basin, that the employee shall have been a member of the system for at least ten years prior to January 1, 1963.

(3)  Any separate independent public corporation created by statute, not including any municipal or quasi-municipal corporation, so long as he remains an officer or employee of such public corporation, and provided that such officer or employee of such public corporation was an employee of the Commonwealth immediately prior to his employment by such corporation, and further provided such public corporation shall agree to contribute and contributes to the fund, from time to time, the moneys required to build up the reserves necessary for the payment of the annuities of such officers and employees without any liability on the part of the Commonwealth to make appropriations for such purposes.

"State police officer."  Any officer or member of the Pennsylvania State Police who, on or after July 1, 1989, shall have been subject to the terms of a collective bargaining agreement or binding interest arbitration award established pursuant to the act of June 24, 1968 (P.L.237, No.111) , referred to as the Policemen and Firemen Collective Bargaining Act.

"State service."  Service converted from county service pursuant to section 5303.1 (relating to election to convert county service to State service), converted from school service pursuant to section 5303.2 (relating to election to convert school service to State service) or rendered as a State employee.

"Statutory interest."  Interest at 4% per annum, compounded annually.

"Superannuation age."  For classes of service other than Class A-3 and Class A-4, any age upon accrual of 35 eligibility points or age 60, except for a member of the General Assembly, an enforcement officer, a correction officer, a psychiatric security aide, a Delaware River Port Authority policeman or an officer of the Pennsylvania State Police, age 50, and, except for a member with Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service, age 55 upon accrual of 20 eligibility points. For Class A-3 and Class A-4 service, any age upon attainment of a superannuation score of 92 , provided the member has accrued 35 eligibility points , or age 65, or for park rangers or capitol police officers, age 55 with 20 years of service as a park ranger or capitol police officer, except for a member of the General Assembly, an enforcement officer, a correction officer, a psychiatric security aide, a Delaware River Port Authority policeman or an officer of the Pennsylvania State Police, age 55. A vestee with Class A-3 or Class A-4 service credit attains superannuation age on the birthday the vestee attains the age resulting in a superannuation score of 92, provided that the vestee has at least 35 eligibility points, or attains another applicable superannuation age, whichever occurs first.

"Superannuation annuitant."  An annuitant whose annuity first became payable on or after the attainment of superannuation age and who is not a disability annuitant.

"Superannuation score."  The sum of the member's age in whole years on his last birthday and the amount of the member's total eligibility points on the member's effective date of retirement, expressed in whole years and whole eligibility points and disregarding fractions of a year and fractions of total eligibility points.

"Survivor annuitant."  The person or persons last designated by a member under a joint and survivor annuity option to receive an annuity upon the death of such member.

"System."  The State Employees' Retirement System of Pennsylvania as established by the act of June 27, 1923 (P.L.858, No.331), and codified by the act of June 1, 1959 (P.L.392, No.78) and the provisions of this part.

"Total accumulated deductions."  The sum of the regular accumulated deductions, additional accumulated deductions, the social security integration accumulated deductions, shared-risk member contributions and all other contributions paid into the fund for the purchase, transfer or conversion of credit for service or other coverage together with all statutory interest credited thereon until the date of termination of service. In the case of a vestee or a special vestee, statutory interest shall be credited until the effective date of retirement. A member's account shall not be credited with statutory interest for more than two years during a leave without pay.

"USERRA leave."  Any period of time for service in the uniformed services as defined in 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services) by a State employee or former State employee who terminated State service to perform such service in the uniformed services, if the current or former State employee is entitled to reemployment rights under 38 U.S.C. Ch. 43 with respect to the uniformed service.

"Valuation interest."  Interest at 5 1/2% per annum compounded annually and applied to all accounts other than the members' savings account.

"Vestee."  A member with five or more eligibility points in a class of service other than Class A-3 or Class A-4 or Class T-E or Class T-F in the Public School Employees' Retirement System, a member with Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service with five or more eligibility points, or a member with Class A-3 or Class A-4 service with ten or more eligibility points who has terminated State service and has elected to leave his total accumulated deductions in the  fund and to defer receipt of an annuity.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; July 9, 1976, P.L.586, No.142; Nov. 26, 1982, P.L.748, No.204, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; Apr. 4, 1984, P.L.203, No.42, eff. 60 days; July 13, 1987, P.L.296, No.53, eff. imd.; Aug. 5, 1991, P.L.183, No.23; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; Dec. 20, 1995, P.L.689, No.77; June 25, 1997, P.L.369, No.41, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Oct. 27, 2006, P.L.1177, No.120, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended the defs. of "compensation,"  "eligibility points" and "final average salary" and added the defs. of "reemployed from USERRA leave" and "USERRA leave."

2010 Amendment.  Act 120 amended the defs. of "class of service multiplier," "final average salary," "member's annuity,"  "pickup contributions," "superannuation age," "total accumulated deductions" and "vestee" and added the defs. of "shared-risk accumulated deductions," "shared-risk member contributions" and "superannuation score."

2006 Amendment.  Act 120 added the defs. of "alternative investment" and "alternative investment vehicle."

2002 Amendment.  Act 38 amended the defs. of "creditable nonstate service," "State employee," "State service" and "total accumulated deductions."

2001 Amendment.  Act 9 amended the defs. of "active member," "class of service multiplier," "credited service," "inactive member," "salary deductions" and "vestee" and added the defs. of "actuarial increase factor" and "State police officer," effective immediately as to the defs. of "active member," "credited service" and "inactive member," effective September 1, 2001, as to "actuarial increase factor" and effective July 1, 2001, as to the remainder of the section. See section 37 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to State Employees' Retirement System members.

1999 Amendment.  Act 12 amended the defs. of "class of service multiplier," "creditable nonstate service," "State service," "superannuation age" and "vestee" and added the def. of "county service."

1997 Amendment.  Act 41 amended the defs. of "member," "regular accumulated deductions" and "total accumulated deductions" and added the defs. of "enforcement officer" (4) and "special vestee."

1995 Amendment.  Act 77 amended the defs. of "active member," "compensation," "credited service," "final average salary" and "inactive member," effective January 1, 1996, and added "commissioner," "distribution" and "IRC," effective immediately, and "noneligible member," effective January 1, 1996. Section 15(5) of Act 77 provided that the defs. of "commissioner," "distribution" and "IRC" shall be retroactive to October 22, 1986, the date of enactment of the Tax Reform Act of 1986 (Public Law 99-514, 100 Stat. 2085).

1994 Amendment.  Act 29 amended the def. of "superannuation annuitant" and added the defs. of "alternate payee," "approved domestic relations order," "disability annuitant," "domestic relations order," "irrevocable beneficiary" and "irrevocable survivor annuitant."

1991 Amendment.  Act 23 amended the defs. of "correction officer," "enforcement officer," "retirement counselor" and "State employee" and added the defs. of "academic administrator" and "nonstudent service," effective immediately except as to the amendment of the def. of "retirement counselor" which shall take effect on the date of publication in the Pennsylvania Bulletin of a certification by the State Employees' Retirement Board that the seven-office Statewide retirement counseling field office network is fully implemented. See section 26 of Act 23 in the appendix to this title for special provisions relating to credited service for enforcement officers.

1983 Amendment.  Act 31 amended the defs. of "full coverage member," "member's annuity," "pickup contributions," "social security integration accumulated deductions" and "total accumulated deductions" and added the def. of "additional accumulated deductions." See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

1982 Amendments.  Act 204 amended the definition of "State employee" and Act 284 amended the entire section. The amendments by Acts 204 and 284 overlooked each other but do not conflict in substance and have been given effect in setting forth the text of the section. See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

References in Text.  The short title of the act of June 2, 1915, (P.L.736, No.338), known as The Pennsylvania Workmen's Compensation Act, referred to in the def. of "service connected disability," was amended by the act of July 2, 1993, P.L.190, No.44. The amended short title is now the Workers' Compensation Act. The subject matter is now contained in Part IV of Title 24 (Education).

The act of July 18, 1917, (P.L.1043, No.343), referred to in the def. of "Public School Employees' Retirement System," was repealed by the act of October 2, 1975, P.L.298, No.96. The subject matter is now covered in Part IV of Title 24 (Education).

The act of June 27, 1923, (P.L.858, No.331), referred to in the def. of "system," was repealed by the act of March 1, 1974, P.L.125, No.31. The subject matter is now contained in Part XXV of this title.

The act of June 1, 1959, (P.L.350, No.77), referred to in the def. of "Public School Employees' Retirement System," was repealed by the act of October 2, 1975, P.L.298, No.96. The subject matter is now contained in Part IV of Title 24 (Education).

Special Provisions in Appendix.  See sections 2(c), 3(2) and 4(1) and (3) of Act 31 of 1974 in the appendix to this title for special provisions relating to final average salary of executive officers, legislators, judges and officers of the Pennsylvania State Police and crediting of statutory interest to accounts of members on leave without pay and to the applicability of former provisions relating to contribution rates of members.

Cross References.  Section 5102 is referred to in sections 5303, 5303.2, 5307, 5953.5 of this title.



Section 5103 - Notice to members

§ 5103.  Notice to members.

Notice by publication, including, without being limited to, newsletters, newspapers, forms, first class mail, letters, manuals and, to the extent authorized by a policy adopted by the board, electronically, including, without being limited to, e-mail or World Wide Web sites, distributed or made available to members in a manner reasonably calculated to give actual notice of those sections of the State Employees' Retirement Code that require notice to members shall be deemed sufficient notice for all purposes.

(Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment.  Act 38 added section 5103.






Chapter 53 - Membership, Credited Service, Classes of Service, and Eligibility for Benefits

Section 5301 - Mandatory and optional membership

CHAPTER 53

MEMBERSHIP, CREDITED SERVICE, CLASSES OF

SERVICE, AND ELIGIBILITY FOR BENEFITS

Sec.

5301.  Mandatory and optional membership.

5302.  Credited State service.

5303.  Retention and reinstatement of service credits.

5303.1. Election to convert county service to State service.

5303.2. Election to convert school service to State service.

5304.  Creditable nonstate service.

5305.  Social security integration credits.

5305.1. Eligibility for actuarial increase factor.

5306.  Classes of service.

5306.1. Election to become a Class AA member.

5306.2. Elections by members of the General Assembly.

5306.3. Election to become a Class A-4 member.

5307.  Eligibility points.

5308.  Eligibility for annuities.

5308.1. Eligibility for special early retirement.

5308.2. Eligibility for limited early retirement.

5309.  Eligibility for vesting.

5309.1. Eligibility for special vesting.

5310.  Eligibility for death benefits.

5311.  Eligibility for refunds.

Enactment.  Chapter 53 was added March 1, 1974, P.L.125, No.31, effective immediately.

§ 5301.  Mandatory and optional membership.

(a)  Mandatory membership.--Membership in the system shall be mandatory as of the effective date of employment for all State employees except the following:

(1)  Governor.

(2)  Lieutenant Governor.

(3)  Members of the General Assembly.

(4)  Heads or deputy heads of administrative departments.

(5)  Members of any independent administrative board or commission.

(6)  Members of any departmental board or commission.

(7)  Members of any advisory board or commission.

(8)  Secretary to the Governor.

(9)  Budget Secretary.

(10)  Legislative employees.

(11)  School employees who have elected membership in the Public School Employees' Retirement System.

(12)  School employees who have elected membership in an independent retirement program approved by the employer, provided that in no case, except as hereinafter provided, shall the employer contribute on account of such elected membership at a rate greater than the employer normal contribution rate as determined in section 5508(b) (relating to actuarial cost method). For the fiscal year 1986-1987 an employer may contribute on account of such elected membership at a rate which is the greater of 7% or the employer normal contribution rate as determined in section 5508(b) and for the fiscal year 1992-1993 and all years after that at a rate of 9.29%.

(13)  Persons who have elected to retain membership in the retirement system of the political subdivision by which they were employed prior to becoming eligible for membership in the State Employees' Retirement System.

(14)  Persons who are not members of the system and are employed on a per diem or hourly basis for less than 100 days or 750 hours in a 12-month period.

(15)  Employees of the Philadelphia Regional Port Authority who have elected to retain membership in the pension plan or retirement system in which they were enrolled as employees of the predecessor Philadelphia Port Corporation prior to the creation of the Philadelphia Regional Port Authority.

(16)  Employees of the Juvenile Court Judges' Commission who, before the effective date of this paragraph, were transferred from the State System of Higher Education to the Juvenile Court Judges' Commission as a result of an interagency transfer of staff approved by the Office of Administration and who, while employees of the State System of Higher Education, had elected membership in an independent retirement program approved by the employer.

(b)  Optional membership.--The State employees listed in subsection (a)(1) through (11) shall have the right to elect membership in the system; once such election is exercised, membership shall continue until the termination of State service.

(c)  Prohibited membership.--The State employees listed in subsection (a)(12), (13), (14) and (15) shall not have the right to elect membership in the system.

(d)  Return to service.--An annuitant who returns to service as a State employee shall resume active membership in the system as of the effective date of employment, except as otherwise provided in section 5706(a) (relating to termination of annuities), regardless of the optional membership category of the position.

(e)  Election prohibited.--Notwithstanding subsections (a)(13) and (c), county employees who are transferred to State employment and become State employees pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators) shall not have the election to remain a contributor in the retirement system or pension plan of the county by which they were employed prior to becoming eligible for membership in the State Employees' Retirement System. Such employees shall be mandatory members of the system provided they are otherwise eligible and unless they are eligible for optional membership pursuant to subsections (a)(1) through (11) and (b) or prohibited membership pursuant to subsections (a)(14) and (c).

(f)  Additional optional membership.--The State employees listed in subsection (a)(16) shall be mandatory members of the system as of the effective date of employment with the Juvenile Court Judges' Commission unless they elect membership in an independent retirement program approved by the Juvenile Court Judges' Commission. Employees who elect membership in an independent retirement program approved by the Juvenile Court Judges' Commission shall be prohibited from being active members in the system while employed by the Juvenile Court Judges' Commission. If an employee described in this subsection becomes a State employee with an employer other than the Juvenile Court Judges' Commission, then membership for that employee shall be determined as otherwise provided for in this part. The election of membership in the independent retirement program approved by the Juvenile Court Judges' Commission must be made by the transferred employee filing written notice with the employer while a State employee no later than 90 days after the effective date of this subsection. Upon receipt of such an election, the Juvenile Court Judges' Commission shall certify the election to the board and the independent retirement program.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Mar. 4, 1982, P.L.141, No.45, eff. imd.; Dec. 15, 1986, P.L.1597, No.176, eff. imd.; Oct. 30, 1987, P.L.380, No.78, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 30, 1992, P.L.737, No.112, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment.  Act 38 added subsecs. (a)(16) and (f).

1999 Amendment.  Act 12 added subsec. (e). See sections 19 and 22(b) of Act 12 in the appendix to this title for special provisions relating to required membership in State Employees' Retirement System and contributions left in county retirement system.

1992 Amendment.  Act 112 amended subsec. (a)(12). See section 5 of Act 112 in the appendix to this title for special provisions relating to annual employer contribution rates to optional alternate retirement programs.

1991 Amendment.  Act 23 amended subsecs. (a) and (c).

1982 Amendment.  Act 45 added subsec. (d).

Special Provisions in Appendix.  See sections 2 and 3 of Act 78 of 1987 in the appendix to this title for special provisions relating to annual employer contribution rates to optional alternate retirement programs and effective date and retroactivity.

Cross References.  Section 5301 is referred to in sections 5303, 5303.2, 5304, 5306, 5701.1 of this title.



Section 5302 - Credited State service

§ 5302.  Credited State service.

(a)  Computation of credited service.--In computing credited State service of a member for the determination of benefits, a full-time salaried State employee, including any member of the General Assembly, shall receive credit for service in each period for which contributions as required are made, or for which contributions otherwise required for such service were not made solely by reason of section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions) or any provision of this part relating to the limitations under IRC § 401(a)(17) or 415(b), but in no case shall he receive more than one year's credit for any 12 consecutive months or 26 consecutive biweekly pay periods. A per diem or hourly State employee shall receive one year of credited service for each nonoverlapping period of 12 consecutive months or 26 consecutive biweekly pay periods in which he is employed and for which contributions are made or would have been made but for such waiver under section 5502.1 or limitations under the IRC for at least 220 days or 1,650 hours of employment. If the member was employed and contributions were made for less than 220 days or 1,650 hours, he shall be credited with a fractional portion of a year determined by the ratio of the number of days or hours of service actually rendered to 220 days or 1,650 hours, as the case may be. A part-time salaried employee shall be credited with the fractional portion of the year which corresponds to the number of hours or days of service actually rendered in relation to 1,650 hours or 220 days, as the case may be. In no case shall a member who has elected multiple service receive an aggregate in the two systems of more than one year of credited service for any 12 consecutive months.

(b)  Creditable leaves of absence.--

(1)  A member on leave without pay who is studying under a Federal grant approved by the head of his department or who is engaged up to a maximum of two years of temporary service with the United States Government, another state or a local government under the Intergovernmental Personnel Act of 1970 (5 U.S.C. §§ 1304, 3371-3376; 42 U.S.C. §§ 4701-4772) shall be eligible for credit for such service: Provided, That contributions are made in accordance with sections 5501 (relating to regular member contributions for current service), 5501.1 (relating to shared-risk member contributions for Class A-3 and Class A-4 service), 5505.1 (relating to additional member contributions) and 5507 (relating to contributions by the Commonwealth and other employers), the member returns from leave without pay to active State service for a period of at least one year, and he is not entitled to retirement benefits for such service under a retirement system administered by any other governmental agency.

(2)  An active member on paid leave granted by an employer for purposes of serving as an elected full-time officer for a Statewide employee organization which is a collective bargaining representative under the act of June 24, 1968 (P.L.237, No.111), referred to as the Policemen and Firemen Collective Bargaining Act, or the act of July 23, 1970 (P.L.563, No.195), known as the Public Employe Relations Act, and up to 14 full-time business agents appointed by an employee organization that represents correction officers employed at State correctional institutions: Provided, That for elected full-time officers such leave shall not be for more than three consecutive terms of the same office and for up to 14 full-time business agents appointed by an employee organization that represents correction officers employed at State correctional institutions no more than three consecutive terms of the same office; that the employer shall fully compensate the member, including, but not limited to, salary, wages, pension and retirement contributions and benefits, other benefits and seniority, as if he were in full-time active service; and that the Statewide employee organization shall fully reimburse the employer for all expenses and costs of such paid leave, including, but not limited to, contributions and payment in accordance with sections 5501, 5501.1, 5505.1 and 5507, if the employee organization either directly pays, or reimburses the Commonwealth or other employer for, contributions made in accordance with section 5507.

(c)  Credited service as retirement incentive.--Notwithstanding any provisions of this title to the contrary, for the period February 1, 1991, to December 31, 1991, a member who was not an annuitant on February 1, 1991, who terminates State service between February 1, 1991, and December 31, 1991, inclusive, who is, during such period, 55 years of age or older or will attain 55 years of age between January 1, 1992, and January 31, 1992, inclusive, with ten or more eligibility points, and who files an application for retirement prior to January 1, 1992, shall be credited with an additional 10% of his Class A and Class C service. This provision shall not apply in the case of active members who are justices, judges or district justices, legislators, other elected officials and officers of the Pennsylvania State Police.

(d)  Enlargement of coverage of Military Code.--(Deleted by amendment).

(d.1)  Effect of converting county service to State service.--A county employee transferred to State employment pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators) who elects to convert county service to State service pursuant to section 5303.1 (relating to election to convert county service to State service) shall receive one year or fractional part of a year of State service credit for each year or fractional part of a year, as the case may be, of county service credited in the county retirement system or pension plan, provided, however, that no more than one year of State service of all classes will be credited in any one calendar year and that no State service credit shall be received for county service that is already credited in the system or in the Public School Employees' Retirement System.

(d.2)  Effect of converting school service.--A State employee who converts school service from the Public School Employees' Retirement System pursuant to section 5303.2 (relating to election to convert school service to State service) shall receive one year or fractional part of a year of State service credit for each year or fractional part of a year, as the case may be, of school service credited in the Public School Employees' Retirement System, provided, however, that no more than one year of State service of all classes will be credited for any one calendar year.

(e)  Cancellation of credited service.--All credited service shall be cancelled if a member withdraws his total accumulated deductions, except that a member with Class A-3 or Class A-4 service credit and one or more other classes of service credit shall not have his service credit as a member of any classes of service other than as a member of Class A-3 or Class A-4 cancelled when the member receives a lump sum payment of accumulated deductions resulting from Class A-3 or Class A-4 service pursuant to section 5705.1 (relating to payment of accumulated deductions resulting from Class A-3 and Class A-4 service).

(f)  Credit for military service.--

(1)  For purposes of determining whether a member is eligible to receive credited service for a period of active military service, other than active duty service to meet periodic training requirements, rendered after August 5, 1991, and that began before the effective date of this paragraph, the provisions of 51 Pa.C.S. Ch. 73 (relating to military leave of absence) shall apply to all individuals who were active members of the system when the period of military service began, even if not defined as an employee pursuant to 51 Pa.C.S. § 7301 (relating to definitions). State employees may not receive service credit or exercise the options under 51 Pa.C.S. § 7306 (relating to retirement rights) for military leaves that begin on or after the effective date of this subsection, except as otherwise provided by this subsection.

(2)  A State employee who has performed USERRA leave may receive credit as provided by this paragraph. The following shall apply:

(i)  A State employee who is reemployed from USERRA leave shall be treated as not having incurred a break in State service by reason of the USERRA leave and shall be granted eligibility points as if the State employee had not been on the USERRA leave. If a State employee who is reemployed from USERRA leave subsequently makes regular member contributions, additional member contributions, Social Security integration member contributions, shared-risk member contributions and any other member contributions in the amounts and in the time periods required by 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services) and IRC § 414(u) as if the State employee had continued in State office or employment and performed State service and was compensated during the period of USERRA leave, then the State employee shall be granted State service credit for the period of USERRA leave. The State employee shall have the State employee's benefits, rights and obligations determined under this part as if the State employee was an active member who performed creditable State service during the USERRA leave in the job position that the State employee would have held had the State employee not been on USERRA leave and received the compensation on which the member contributions to receive State service credit for the USERRA leave were determined.

(ii)  For purposes of determining whether a State employee has made the required employee contributions for State service credit for USERRA leave, if an employee who is reemployed from USERRA leave terminates State service or dies in State service before the expiration of the allowed payment period, then State service credit for the USERRA leave will be granted as if the required member contributions were paid the day before termination or death. The amount of the required member contributions will be treated as an incomplete payment subject to the provisions of section 5506 (relating to incomplete payments). Upon a subsequent return to State service or to school service as a multiple service member, the required member contributions treated as incomplete payments shall be treated as member contributions that were either withdrawn in a lump sum at termination or paid as a lump sum pursuant to section 5705(a)(4) (relating to member's options), as the case may be.

(iii)  A State employee who is reemployed from USERRA leave who does not make the required member contributions or makes only part of the required member contributions within the allowed payment period shall not be granted credited service for the period of USERRA leave for which the required member contributions were not timely made, shall not be eligible to subsequently make contributions and shall not be granted either State service credit or nonstate service credit for the period of USERRA leave for which the required member contributions were not timely made.

(3)  A State employee who performs USERRA leave from which the employee could have been reemployed from USERRA leave had the State employee returned to State service in the time frames required by 38 U.S.C. Ch. 43 for reemployment rights, but did not do so, shall be able to receive creditable nonstate service as nonintervening military service for the period of USERRA leave should the employee later return to State service and is otherwise eligible to purchase the service as nonintervening military service.

(4)  A State employee who on or after the effective date of this subsection is granted a leave of absence under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees) or a military leave under 51 Pa.C.S. Ch. 73, that is not USERRA leave shall be able to receive creditable nonstate service as nonintervening military service should the employee return to State service and is otherwise eligible to purchase the service as nonintervening military service.

(5)  If a member dies while performing USERRA leave, then the beneficiaries or survivor annuitants, as the case may be, of the deceased member are entitled to any additional benefits, including eligibility points, other than benefit accruals relating to the period of qualified military service, provided under this part had the member resumed and then terminated employment on account of death.

(6)  A State employee who is on a leave of absence from his duties as a State employee for which 51 Pa.C.S. § 4102 provides that he is not to suffer a loss of pay, time or efficiency rating shall not be an active member, receive service credit or make member contributions for the leave of absence, except as provided for in this part. Notwithstanding this paragraph, any pay the member receives pursuant to 51 Pa.C.S. § 4102 shall be included in the determination of final average salary and other calculations utilizing compensation as if the payments were compensation under this part.

(Dec. 14, 1982, P.L.1249, No.284, eff. imd; July 22, 1983, P.L.104, No.31, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 30, 1992, P.L.737, No.112, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. Jan. 1, 1996; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 29, 2006, P.L.1628, No.188, eff. Jan. 1, 2007; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 deleted subsec. (d) and added subsec. (f).

2010 Amendment.  Act 120 amended subsecs. (b) and (e).

2006 Amendment. See section 3(1) of Act 188 in the appendix to this title for special provisions relating to applicability.

2002 Amendment.  Act 38 added subsec. (d.2).

2001 Amendment.  Act 9 amended subsec. (a).

1999 Amendment.  Act 12 added subsec. (d.1).

1991 Amendment.  Act 23 relettered former subsec. (c) to present subsec. (e) and added present subsecs. (c) and (d). See section 25 of Act 23 in the appendix to this title for special provisions relating to recomputation of retirement benefits.

1983 Amendment.  See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

1982 Amendment.  See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

Cross References.  Section 5302 is referred to in sections 5303, 5304, 5706, 5708.3 of this title.



Section 5303 - Retention and reinstatement of service credits

§ 5303.  Retention and reinstatement of service credits.

(a)  Eligibility points for accrued credited service.--Eligibility points shall be computed in accordance with section 5307 (relating to eligibility points) with respect to all credited service accrued as of the effective date of this part.

(b)  Eligibility points for prospective credited service.--

(1)  Every active member of the system or a multiple service member who is a school employee and a member of the Public School Employees' Retirement System on or after the effective date of this part shall receive eligibility points in accordance with section 5307 for current State service, previous State service, or creditable nonstate service upon compliance with sections 5501 (relating to regular member contributions for current service), 5501.1 (relating to shared-risk contributions for Class A-3 and Class A-4 service), 5504 (relating to member contributions for the purchase of credit for previous State service or to become a full coverage member), 5505 (relating to contributions for the purchase of credit for creditable nonstate service), 5505.1 (relating to additional member contributions) or 5506 (relating to incomplete payments). Subject to the limitations in sections 5306.1 (relating to election to become a Class AA member) and 5306.2 (relating to elections by members of the General Assembly), the class or classes of service in which the member may be credited for previous State service prior to the effective date of this part shall be the class or classes in which he was or could have at any time elected to be credited for such service, except that a State employee who first becomes a member of the system on or after January 1, 2011, or on or after December 1, 2010, as a member of the General Assembly and:

(i)  is credited with Class A-3 service for such membership, shall be credited only with Class A-3 service for previous State service performed before January 1, 2011, that was not previously credited in the system; or

(ii)  is credited with Class A-4 service for such membership, shall be credited only with Class A-4 service for previous State service performed before January 1, 2011, that was not previously credited in the system.

The class of service in which a member shall be credited for service subsequent to the effective date of this part shall be determined in accordance with section 5306 (relating to classes of service).

(1.1)  Every active member of the system who elects to convert county service to State service pursuant to section 5303.1 (relating to election to convert county service to State service) shall receive eligibility points in accordance with section 5307 for converted county service upon compliance with section 5303.1(b). The class or classes of service in which the member may be credited for converted county service shall be determined in accordance with section 5306(c).

(1.2)  Every member of the system who elects to convert school service to State service pursuant to section 5303.2 (relating to election to convert school service to State service) shall receive eligibility points in accordance with section 5307 for converted school service. The class or classes of service in which the member may be credited for converted school service shall be determined in accordance with section 5306(d).

(1.3)  A member of the system who is reemployed from USERRA leave or who dies while performing USERRA leave shall receive eligibility points in accordance with section 5307 for the State service that would have been performed had the member not performed USERRA leave.

(2)  A special vestee or person otherwise eligible to be a special vestee who returns to State service or withdraws his accumulated deductions pursuant to section 5311 (relating to eligibility for refunds) or 5701 (relating to return of total accumulated deductions) shall receive or retain eligibility points in accordance with paragraph (1) but upon subsequent termination of State service shall only be eligible to be an annuitant vestee or inactive member without regard to previous status as a special vestee and without regard to the provisions of this part providing for special vestees.

(3)  A special vestee or person otherwise eligible to be a special vestee who becomes an active member of the Public School Employees' Retirement System and elects multiple service shall receive or retain eligibility points as otherwise provided for in this part and 24 Pa.C.S. Pt. IV (relating to retirement for school employees) but upon subsequent termination of school service shall only be eligible to be an annuitant, vestee or inactive member as otherwise eligible as a multiple service member without regard to previous status as a special vestee and without regard to the provisions of this part providing for special vestees.

(c)  Election for purchase of certain creditable service.-- Every active member of the system or a multiple service member who is a school employee and a member of the Public School Employees' Retirement System who was employed by the Applied Research Laboratory of The Pennsylvania State University prior to June 3, 1984, and did not receive or is not receiving a retirement or pension benefit as a result of that service may elect to have the period of employment with the Applied Research Laboratory treated as previous State service upon compliance with sections 5504 and 5506 upon waiver in writing of any benefit that he is entitled to under any other pension or retirement plan by virtue of that service. If a member elects to receive this previous State service credit, The Pennsylvania State University shall make employer contributions equal to the amount that would have been contributed had employer contributions been made to the system concurrently with the rendering of the service, plus valuation interest to the day of the crediting of the service. Notwithstanding the provisions of section 5504, the amount due as member contributions and interest for an employee who is employed by the Applied Research Laboratory on June 3, 1984, who elects to purchase this credit with the State Employees' Retirement System shall not exceed the amount of contributions and interest certified as having been made to the pension plan administered by the Applied Research Laboratory during his employment with the Applied Research Laboratory. The Pennsylvania State University shall pay as member contributions the difference between this amount and the amount otherwise due under sections 5504 and 5506. The additional contributions paid by The Pennsylvania State University shall not be considered compensation for purposes of this part.

(d)  Transfer of certain pension service credit.--

(1)  Any person who was an employee of any county in this Commonwealth on the personal staff of an appellate court judge prior to September 9, 1985, and who had that employment transferred to the Commonwealth pursuant to 42 Pa.C.S. § 3703 (relating to local chamber facilities) shall be a member of the system for all service rendered as an employee of the Commonwealth on the personal staff of an appellate court judge subsequent to the date of the transfer unless specifically prohibited pursuant to section 5301(c) (relating to mandatory and optional membership). The employee shall be entitled to have any prior service credit in that county or other municipal pension plan or retirement system transferred to the system and deemed to be State service for all purposes under this part. However, for those employees who were in continuous county employment which commenced prior to July 22, 1983, section 5505.1 shall not apply. The transfer of prior service credit to the system shall occur upon the transfer, by the member, county or other municipal pension plan or retirement system, to the system of the amount of accumulated member contributions, pick-up contributions and credited interest standing in the employee's county or municipal pension plan or retirement system account as of the date that these funds are transferred to the system. In the event that these funds have been refunded to the member, the transfer of service credit shall occur when the member transfers an amount equal to either the refund which the member received from the county or municipal pension plan or retirement system or the amount due under section 5504, if less. In the case of a transfer by the member, the transfer shall occur by December 31, 1987, in order for the member to receive credit for the prior service. In the case of a transfer by the county or other municipal pension plan or retirement system, the transfer shall also occur by December 31, 1987. If the amount transferred to the system by the member of a county or municipal pension plan or retirement system is greater than the amount that would have accumulated in the member's account if the employee had been a member of the system, all excess funds shall be returned to the employee within 90 days of the date on which such funds are credited to the member's account in the system. Within 60 days of receipt of written notice that an employee has elected to transfer credits under the provisions of this subsection, the county or other municipal pension plans or retirement systems shall be required to transfer to the system an amount, excluding contributions due under section 5504(a), equal to the liability of the prior service in accordance with county or other municipal pension plan or retirement system benefit provisions, multiplied by the ratio of system actuarial value of assets for active members to the system actuarial accrued liability for active members. The Public Employee Retirement Study Commission shall determine the appropriate amount of employer contributions to be transferred to the system by the county or other municipal pension plans or retirement systems.

(2)  If the member died prior to the effective date of this subsection, the personal representative for the estate of the member may make any transfer or request that the county or other municipal pension or retirement system make any transfer necessary to receive credit for the prior service authorized in paragraph (1). In order to receive credit for the prior service, the transfer must be made by December 31, 1987. If the member dies on or after the effective date of this subsection and before January 1, 1988, without making the transfer or requesting the transfer necessary to receive credit for the prior service authorized in paragraph (1), the personal representative for the estate of the member may make any transfer or request that the county or other municipal pension or retirement system make any transfer necessary to receive credit for the prior service. In order to receive credit for the prior service, the transfer must be made by March 31, 1988. If the member dies after December 31, 1987, without making the transfer or requesting the transfer necessary to receive credit for the prior service authorized in paragraph (1), neither the member or his estate shall receive credit for the prior service.

(e)  Transfer and purchase of certain pension service credit; Philadelphia Regional Port Authority.--

(1)  Any employee of the Philadelphia Regional Port Authority who becomes a State employee, as defined in section 5102 (relating to definitions), shall be eligible to obtain retirement credit for prior uncredited service with the Philadelphia Port Corporation, a Pennsylvania not-for-profit corporation ("predecessor corporation"), provided that the Commonwealth does not incur any liability for the funding of the annuities attributable to the prior, uncredited "predecessor corporation" service, the cost of which shall be determined according to paragraph (2).

(2)  The employee shall be entitled to have any prior service in the "predecessor corporation" transferred to the system and deemed to be State service for all purposes under this part. However, for those employees who were in continuous employment which commenced prior to July 22, 1983, the provisions of section 5505.1 shall not apply. The transfer of prior service credit to the system shall occur upon the transfer by the member or the "predecessor corporation" to the system of the amount of accumulated member contributions, pick-up contributions and credited interest standing in the employee's pension plan or retirement system account as of the date that these funds are transferred to the system. In the event that these funds have been refunded to the member, the transfer of service credit shall occur when the member transfers an amount equal to either the refund which the member received from the member's pension plan or retirement system or the amount due under section 5504, if less. In the case of a transfer by the member, the transfer shall occur by June 30, 1992, in order for the member to receive credit for the prior service. In the case of a transfer by the "predecessor corporation" pension plan or retirement system, the transfer shall also occur by June 30, 1992. Notwithstanding the provisions of section 5504, the Philadelphia Regional Port Authority shall pay as pick-up contributions the difference between the amount credited to the member's account and the amount otherwise due under section 5504. Such additional contributions paid by the Philadelphia Regional Port Authority shall not be considered compensation for the purposes of this part. If the amount transferred to the system by the member is greater than the amount that would have accumulated in the member's account if the employee had been a member of the system, all excess funds shall be returned to the employee within 90 days of the date on which such funds are credited to the member's account in the system. Within 60 days of receipt of written notice that an employee has elected to transfer credits under the provisions of this subsection, the pension plan or retirement system in which the employee was enrolled prior to the creation of the Philadelphia Regional Port Authority shall be required to transfer to the system an amount, excluding contributions due under section 5504(a), equal to the liability of the prior service multiplied by the ratio of system actuarial value of assets for active members to the system actuarial accrued liability for active members so long as the amount to be transferred is equal to or less than the total employer contributions made on behalf of the employee. In the event that the amount required to be transferred is greater than the total employer contributions made on behalf of the employee, the total employer contributions made on behalf of the employee shall be transferred to the system, and the Philadelphia Regional Port Authority shall be required to transfer to the system the additional funds needed to satisfy the requirements of the calculation in this paragraph. If the amount required to be transferred is less than the total employer contributions made on behalf of the employee, the pension plan or retirement system in which the employee was enrolled prior to the creation of the Philadelphia Regional Port Authority may retain the amount not needed for transfer.

(3)  If the member dies on or after the effective date of this subsection and before July 1, 1992, without making the transfer or requesting the transfer necessary to receive credit for the prior service authorized in paragraph (2), the personal representative for the estate of the member may make any transfer or may request that the Philadelphia Regional Port Authority make any transfer necessary to receive credit for the prior service. In order to receive credit for the prior service, the transfer must be made by September 30, 1992. If the member dies after June 30, 1992, without making the transfer or without requesting the transfer necessary to receive credit for the prior service authorized in paragraph (2), neither the member nor his estate shall receive credit for the prior service.

(4)  Any person who became employed by the Philadelphia Regional Port Authority between July 10, 1989, and passage of this act and who becomes a State employee, as defined in section 5102, shall be eligible to obtain retirement credit for service from the date of employment with the Philadelphia Regional Port Authority, provided that the contributions are made in accordance with sections 5501, 5504, 5505.1 and 5506.

(f)  Transfer of certain pension service credit; Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network.--

(1)  An active member who is an employee of the Office of Attorney General and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network on December 31, 1992, shall be eligible to obtain State service credit for service with the New Jersey State Police and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network for the period December 1, 1988, to July 31, 1991, upon payment of the required contributions by the member and Office of Attorney General and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network if the provisions of this subsection are satisfied.

(2)  The employee shall elect to receive the credit by filing an application with the board while an active member no later than 90 days after the enactment of this act.

(3)  Contributions to be paid by an active member for credit for New Jersey State Police and the Middle Atlantic-Great Lakes Crime Law Enforcement Network service shall be sufficient to provide an amount equal to the regular and additional accumulated deductions which would have been standing to the credit of the member for such service had regular and additional member contributions been made to the board with full coverage as a Class A member during the period of New Jersey State Police and Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service and had these regular and additional accumulated deductions been credited with statutory interest up to the date of purchase. The amount payable shall be certified in each case by the board in accordance with methods approved by the actuary and shall be paid in a lump sum within 30 days or, in the case of an active member, may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board and shall be credited to the members' savings account. The amount of members' contributions so determined by the board shall be the obligation of the member who requested credit for New Jersey State Police and Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service and in no event shall such amount be an obligation of the Office of Attorney General and Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network or the State of New Jersey Retirement System.

(4)  Contributions to be paid by either the Office of Attorney General or the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network on account of credit for service as an employee of the New Jersey State Police and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network during the period of December 1, 1988, through July 31, 1991, shall be equal to the full actuarial cost of the increased benefit obtained by virtue of the service, reduced by the member's contribution payable in a lump sum as calculated under paragraph (3). Contributions paid by the Office of Attorney General shall be made out of Regional Information Sharing Systems Program grants and Federal funds received from the Bureau of Justice Assistance, United States Department of Justice, and in no event shall the contributions be the obligation of any other fund of the Commonwealth. The contributions shall not be considered compensation for purposes of this part. The full actuarial cost of the increased benefit attributable to the New Jersey State Police and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service shall be the difference between subparagraphs (i) and (ii) less the member's contribution:

(i)  the present value of a standard single life annuity, beginning at the earliest possible superannuation age, calculated assuming a 6.5% future salary increase, a 9% interest rate and standard postretirement mortality, assuming credit for the New Jersey State Police and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service to be purchased; and

(ii)  the present value of a standard single life annuity, beginning at the earliest possible superannuation age, calculated assuming a 6.5% future salary increase, a 9% interest rate, standard postretirement mortality, excluding credit for the New Jersey State Police and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service to be purchased.

(5)  The earliest possible superannuation age shall be the age at which the member becomes first eligible for superannuation retirement assuming continued full-time service and credit for the amount of service which the member has elected to purchase or the current attained age of the member, whichever is later.

(6)  The payment shall be made in lump sum by either the Office of Attorney General or the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network within 90 days of certification by the board of the required contribution amount and shall be credited to the State accumulation account.

(7)  In the event neither the Office of Attorney General nor the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network makes the required contributions within the specified time, the State service credited shall be canceled, and any member contributions made pursuant to paragraph (3) shall be refunded to the member.

(8)  In no event shall New Jersey State Police and Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service be creditable if the member has received, is entitled to receive, eligible to receive now or in the future or is receiving retirement benefits for such service or has retirement credit or has now or acquires in the future retirement credit under a retirement system administered and wholly or partially paid for by any other governmental agency or by any private employer or a retirement program approved by the employer in accordance with section 5301(a)(12). In the event that State service credit is granted for New Jersey State Police and Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service and the member subsequently receives credit for such service that is prohibited by this paragraph, the State service credited shall be canceled and any member contributions made pursuant to paragraph (3) shall be refunded to the member.

(9)  In the event the member is or was an annuitant, any annuity paid or payable during the period of such service with the New Jersey State Police and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network shall be canceled retroactive to the date the member began service with the New Jersey State Police and Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network, any such annuity payments made to the member shall be repaid by the member, and the provisions of section 5706 (relating to termination of annuities) shall apply if applicable. The amount payable shall be certified in each case by the board and shall be paid in a lump sum within 30 days or, in the case of an active member, may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board and shall be credited to the members' savings account. The amount of annuity repayments so determined by the board shall be the obligation of the member who requested credit for New Jersey State Police and Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network service, and in no event shall such amount be an obligation of the Office of Attorney General and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network.

(10)  In no event shall a member be eligible to receive credit for service to the State of New Jersey or service credited in the New Jersey Retirement System other than service rendered to the New Jersey State Police and the Middle Atlantic-Great Lakes Organized Crime Law Enforcement Network.

(g)  Credit for employees of Juvenile Court Judges' Commission.--An employee of the Juvenile Court Judges' Commission who elects membership in an independent retirement program approved by the employer under section 5301(f) shall have all service credited pursuant to section 5302(a) (relating to credited State service) for State service with the Juvenile Court Judges' Commission on or after the effective date of the interagency transfer canceled and thereafter ineligible to be credited as State service. Additionally, all creditable State service and nonstate service reinstated or purchased while an employee of the Juvenile Court Judges' Commission shall be canceled. Such employees shall be prohibited from receiving credited service for State service performed while a member of an alternate retirement system approved by an employer.

(h)  Purchase of certain service credit; Delaware River Joint Free Bridge Commission.--

(1)  An active member who is an employee of the Delaware River Joint Toll Bridge Commission on the effective date of this subsection shall be eligible to obtain State service credit for the other one-half of the member's service as an employee of the former Delaware River Joint Free Bridge Commission after September 1, 1973, and before July 1, 1987, for which the member has received one-half year of State service credit for each year of service upon payment of the required contribution by the member.

(2)  In order to elect the service credit, an active member shall file an application with the board no later than three years after the effective date of this subsection.

(3)  The contribution to be paid by a member for the service credit shall be determined by the board to be equal to the amount paid as employee contributions to the fund by the member as an employee of the former Delaware River Joint Free Bridge Commission during the time period for which service credit is being purchased together with statutory interest to date of purchase.

(4)  Upon application for the service credit, the member shall pay the contribution to the board in a lump sum within 30 days or the contribution may be amortized with statutory interest through salary deductions over a period not to exceed three years as agreed upon by the member and the board.

(5)  In no event shall the service be creditable if the member has received, is entitled to receive, eligible to receive now or in the future or is receiving retirement benefits for such service or has retirement credit or has now or acquires in the future retirement credit under a retirement system administered and wholly or partially paid for by any other governmental agency or by any private employer or a retirement program approved by the employer in accordance with section 5301(a)(12). In the event that State service credit is granted for the service and the member subsequently receives credit for the service that is prohibited by this paragraph, the State service credited shall be canceled and any member contributions and interest paid by the member under paragraphs (3) and (4) shall be refunded to the member by the board.

(June 13, 1985, P.L.40, No.19, eff. imd.; July 13, 1987, P.L.296, No.53, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Oct. 5, 1994, P.L.518, No.76, eff. imd.; June 25, 1997, P.L.369, No.41, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Dec. 30, 2002, P.L.2082, No.234, eff. 60 days; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 added subsec. (b)(1.3).

2010 Amendment.  Act 120 amended subsec. (b)(1).

2002 Amendments.  Act 38 added subsecs. (b)(1.2) and (g) and Act 234 added subsec. (h).

2001 Amendment.  Act 9 amended subsec. (b).

1997 Amendment.  See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

1994 Amendment.  Act 76 added subsec. (f).

1991 Amendment.  Act 23 added subsec. (e).

1987 Amendment.  Act 53 added subsec. (d), retroactive to September 9, 1985.



Section 5303.1 - Election to convert county service to State service

§ 5303.1.  Election to convert county service to State service.

(a)  General rule.--County employees who are transferred to State employment pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators) may elect to convert their county service in the retirement system or pension plan in which they were contributors immediately prior to the transfer to State employment.

(b)  Time for making election.--The election to convert county service to State service must be made by filing written notice with the board within 90 days after the transfer to State employment. An election to convert service shall be effective when filed with the board but shall not be effective before the date of transfer to State employment. An election to convert county service to State service shall be irrevocable.

(c)  Effect of failure to make election.--Failure to elect to convert county service to State service within the election period set forth in subsection (b) shall result in the county service not being converted to State service. Transferred employees who do not elect to convert county service to State service shall not have the opportunity to make a subsequent conversion election should they later obtain different employment in the unified judicial system or other State employment eligible for membership in the system.

(d)  Effect of election.--An election to convert county service to State service shall convert all county service in the retirement system or pension plan in which the transferred employee was a member immediately before the transfer to State employment, even if not performed as a judicial system employee of the county. The election shall not convert service in other retirement systems or pension plans that is not credited in the county plan from which the member is transferred. Once the conversion occurs, the converted service shall lose all attributes and characteristics as county service and shall be State service as set forth in this part.

(June 22, 1999, P.L.75, No.12, eff. imd.)

1999 Amendment.  Act 12 added section 5303.1. See sections 19, 22(b), 23 and 25 of Act 12 in the appendix to this title for special provisions relating to required membership in State Employees' Retirement System, contributions left in county retirement system, cancellation of previously credited county service and determination of final average salary.

Cross References.  Section 5303.1 is referred to in sections 5102, 5302, 5303, 5306, 5507, 5906, 5907, 5953.5 of this title.



Section 5303.2 - Election to convert school service to State service

§ 5303.2.  Election to convert school service to State service.

(a)  Eligibility.--An active member or inactive member on leave without pay who was an employee transferred from the Department of Education to the Department of Corrections pursuant to section 908-B of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, and who on the effective date of that transfer did not participate in an independent retirement program approved by the Department of Education under 24 Pa.C.S. § 8301(a)(1) (relating to mandatory and optional membership) or section 5301(a)(12) (relating to mandatory and optional membership), notwithstanding any other provision of law or any collective bargaining agreement, arbitration award, contract or term or conditions of any retirement system or pension plan, may make a one-time election to convert all service credited in the Public School Employees' Retirement System as of June 30, 1999, and transfer to the system all accumulated member contributions and statutory interest credited in the members' savings account in the Public School Employees' Retirement System as of June 30, 1999, plus statutory interest on that amount credited by the Public School Employees' Retirement System from July 1, 1999, to the date of transfer to the system.

(b)  Time for making election.--An election pursuant to subsection (a) must be made by the member filing written notice with the board on or before 90 days after the effective date of this section or before the member terminates State service, whichever occurs first.

(c)  Effect of election.--An election to have credited service and accumulated deductions in the Public School Employees' Retirement System transferred to the system shall become effective when the election is filed with the board. If a member elects to transfer credited service from the Public School Employees' Retirement System to the system, then all school service and nonschool service credited in the Public School Employees' Retirement System on June 30, 1999, shall be converted to State service and nonstate service respectively and credited in the system in accordance with section 5306(d) (relating to classes of service). All accumulated member contributions and statutory interest credited in the members' savings account in the Public School Employees' Retirement System on June 30, 1999, plus statutory interest on that amount credited by the Public School Employees' Retirement System from July 1, 1999, to the date of transfer to the system shall be transferred to the system and credited in the members' savings account in the system. School service which would have been service as a corrections officer as defined in section 5102 (relating to definitions) had the employee been a member of the system at the time it was performed shall be credited as corrections officer service. After the effective date of the conversion, the converted service shall not be considered school or nonschool service for any purpose, but shall be considered State and nonstate service for all purposes.

(d)  Effect of failure to make election.--Failure to elect to convert school service and nonschool service to State service and nonstate service within the election period set forth in subsection (b) shall result in the credited service in the Public School Employees' Retirement System not being converted. Transferred employees who do not elect to convert school service and nonschool service shall not have the opportunity to make a subsequent conversion election should they later obtain different employment in the Department of Corrections or other State employment eligible for membership in the system.

(e)  Transfer.--Within 180 days after the effective date of this subsection, the Public School Employees' Retirement System shall transfer to the board for each member electing to convert under this section the accumulated member contributions and statutory interest credited in the Public School Employees' Retirement System, plus an amount equal to the value of all annual employer contributions made to the Public School Employees' Retirement System with interest at the annual rate adopted by the board for the calculation of the normal contribution rate under section 5508(b) (relating to actuarial cost method), from the date of each contribution to the date of the transfer of the funds to the board. Any debt owed by a member to the Public School Employees' Retirement System for whatever reason shall be transferred to the system and shall be paid in a manner and in accordance with conditions prescribed by the board.

(f)  Determination of additional actuarial liability for converted school service.--Notwithstanding any other provision of this part or other law, as part of the first annual valuation made after the effective date of this section, the board shall determine the total additional actuarial accrued liability resulting from the conversion of service under this section. The Department of Corrections shall pay the amount of the additional actuarial accrued liability to the board in one lump sum within 180 days of the board's certification of the amount to the Department of Corrections.

(Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment.  Act 38 added section 5303.2. See section 22 of Act 38 in the appendix to this title for special provisions relating to cancellation of service in other retirement systems.

Cross References.  Section 5303.2 is referred to in sections 5102, 5302, 5303, 5304, 5306, 5708.8, 5904, 5933, 5934 of this title.



Section 5304 - Creditable nonstate service

§ 5304.  Creditable nonstate service.

(a)  Eligibility.--

(1)  An active member who first becomes an active member before January 1, 2011, or before December 1, 2010, as a member of the General Assembly, or a multiple service member who first becomes an active member before January 1, 2011, or before December 1, 2010, as a member of the General Assembly, and who is a school employee and an active member of the Public School Employees' Retirement System shall be eligible for Class A service credit for creditable nonstate service as set forth in subsections (b) and (c) except that intervening military service shall be credited in the class of service for which the member was eligible at the time of entering into military service and for which he makes the required contributions and except that a multiple service member who is a school employee and an active member of the Public School Employees' Retirement System shall not be eligible to purchase service credit for creditable nonstate service set forth in subsection (c)(5).

(2)  An active member who first becomes an active member on or after January 1, 2011, or on or after December 1, 2010, as a member of the General Assembly, or a multiple service member who first becomes an active member on or after January 1, 2011, or on or after December 1, 2010, as a member of the General Assembly, and who is a school employee and an active member of the Public School Employees' Retirement System shall be eligible for Class A-3 service credit for creditable nonstate service as set forth in subsections (b) and (c) except that intervening military service shall be credited in the class of service for which the member was eligible at the time of entering into military service and for which he makes the required contributions and except that a multiple service member who is a school employee and an active member of the Public School Employees' Retirement System shall not be eligible to purchase service credit for creditable nonstate service set forth in subsection (c)(5).

(a.1)  Additional eligibility upon transferring nonschool service.--A State employee who converts nonschool service from the Public School Employees' Retirement System to the system pursuant to section 5303.2 (relating to election to convert school service to State service) shall receive one year or fractional part of a year of nonstate service credit for each year or fractional part of a year, as the case may be, of nonschool service credited in the Public School Employees' Retirement System, provided, however, that no more than one year of State and nonstate service of all classes will be credited for any one calendar year. Converted nonschool service shall be credited as Class A as set forth in section 5306(d) (relating to classes of service).

(b)  Limitations on eligibility.--An active member or a multiple service member who is a school employee and an active member of the Public School Employees' Retirement System shall be eligible to receive credit for nonstate service provided that he does not have credit for such service in the system or in the school system and is not entitled to receive, eligible to receive now or in the future, or is receiving retirement benefits for such service in the system or under a retirement system administered and wholly or partially paid for by any other governmental agency or by any private employer, or a retirement program approved by the employer in accordance with section 5301(a)(12) (relating to mandatory and optional membership), and further provided, that such service is certified by the previous employer and contributions are agreed upon and made in accordance with section 5505 (relating to contributions for the purchase of credit for creditable nonstate service).

(c)  Limitations on nonstate service.--Creditable nonstate service credit shall be limited to:

(1)  intervening military service if the member returned to State service before January 1, 2012;

(2)  (i)  military service other than:

(A)  intervening military service;

(B)  military service purchasable under former section 5302(d) (relating to credited State service) or 5302(f)(1); and

(C)  military service performed during USERRA leave if the member was reemployed from USERRA leave.

(ii)  the total creditable nonstate service under this paragraph may not exceed five years, provided that a member with multiple service may not purchase more than a total of five years of military service in both the system and the Public School Employees' Retirement System;

(3)  in the case of an academic administrator, teacher or instructor employed in the Department of Education, the State System of Higher Education, any State-owned educational institution or The Pennsylvania State University, provided that the total amount of service creditable under this paragraph shall not exceed the lesser of ten years or the number of years of active membership in the system as an academic administrator, teacher or instructor in the Department of Education, State System of Higher Education, any State-owned educational institution or The Pennsylvania State University:

(i)  nonstudent service as an academic administrator, teacher or instructor in any public school or public educational institution in any state other than this Commonwealth; or

(ii)  nonstudent service as an academic administrator, teacher or instructor in the field of education for any agency or department of the Federal Government, whether or not such area was under the jurisdiction of the United States;

(4)  previous service with a governmental agency other than the Commonwealth which employment with said agency was terminated because of the transfer by statute of the administration of such service or of the entire agency to the Commonwealth;

(5)  service as a temporary Federal employee assigned to an air quality control complement for the Pennsylvania Department of Environmental Resources at any time during the period of 1970 through 1975. This service time may be purchased only if the member makes an election to purchase within one year of the effective date of this paragraph, and the member shall pay an amount which is equal to the full actuarial cost of the increased benefit obtained by virtue of the purchase as provided in section 5505(f);

(6)  service in the Cadet Nurse Corps with respect to any period of training as a student or graduate nurse under a plan approved under section 2 of the act of June 15, 1943 (Public Law 78-73, 57 Stat. 153), if the total period of training under such plan was at least two years, the credit for such service not to exceed three years;

(7)  service prior to July 1, 1971, at a community college established under the act of August 24, 1963 (P.L.1132, No.484), known as the Community College Act of 1963; or

(8)  service as a justice of the peace prior to January 1970.

(c.1)  Nonstate service exception.--Notwithstanding the limitations on eligibility enumerated in subsection (c)(3), any person who was an officer or employee in the Office of the Chancellor of the State System of Higher Education at any time between July 1, 1983, and August 4, 1991, inclusive, and was an active member during that period or has continued as an active member without interruption of service since August 4, 1991, shall be eligible to purchase creditable nonstate service under this section, subject to the same terms, conditions and limitations, including the calculation of the amount and method of paying for the purchase, as was enjoyed by officers and employees of the Department of Education between July 1, 1983, and August 4, 1991. Service rendered in the Chancellor's Office for purposes of the purchase of creditable nonstate service under this subsection shall be deemed to be service as an officer or employee in the Department of Education.

(d)  Limitation on years of credit.--In no case shall the total credit for nonstate service other than that listed in subsection (c)(1), (4) and (5) exceed the number of years of State service credited in the system, plus, in the case of a multiple service member, any additional years of school service credited in the Public School Employees' Retirement System.

(e)  Purchase of nonintervening military service.--(Repealed).

(f)  Temporary expansion of intervening military service.--

(1)  For active military service rendered between August 2, 1990, and the effective date of this act, inclusive, the following definitions shall apply. These definitions shall not apply to members who rendered active military service on or after August 2, 1990, if the member is receiving or elects to receive credit in the system for such service pursuant to 51 Pa.C.S. Ch. 73 (relating to military leave of absence).

(2)  As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Induction."  To be drafted or, if a member of a reserve component of the armed forces, to be ordered on or after August 2, 1990, into active military service, other than active duty to meet periodic training requirements.

"Military obligation."  A draft obligation or, if a member of a reserve component of the armed forces, an order on or after August 2, 1990, to enter into active military service, other than an order to enter into active duty to meet periodic training requirements.

"Reserve component of the armed forces."  The United States Army Reserve, United States Navy Reserve, United States Marine Corps Reserve, United States Coast Guard Reserve, United States Air Force Reserve, Pennsylvania Army National Guard and Pennsylvania Air National Guard.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Apr. 4, 1984, P.L.203, No.42, eff. 60 days; June 13, 1985, P.L.40, No.19, eff. imd.; Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 30, 1992, P.L.737, No.112, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (c).

2010 Amendment.  Act 120 amended subsec. (a).

2002 Amendment.  Act 38 added subsec. (a.1).

1999 Amendment.  Act 12 amended subsec. (b).

1994 Repeal Note.  Act 29 repealed subsec. (e).

1992 Amendment.  Act 112 added subsec. (c.1).

1991 Amendment.  Act 23 amended subsec. (c) and added subsec. (f).

1984 Amendment.  Act 42 amended subsecs. (c) and (d).

References in Text.  The Department of Environmental Resources, referred to in subsec. (c), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.

Cross References.  Section 5304 is referred to in sections 5505, 5708.4 of this title.



Section 5305 - Social security integration credits

§ 5305.  Social security integration credits.

(a)  Crediting of accrued credits.--Any member shall be credited with the social security integration credits which he has accrued up to the effective date of this part.

(b)  Accrual of subsequent credits.--Any member who has social security integration accumulated deductions to his credit or is receiving a benefit on account of social security integration credits may accrue one social security integration credit for each year of service as a State employee on or subsequent to March 1, 1974 and a fractional credit for a corresponding fractional year of service provided that contributions are made, or would have been made but for section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions) or the limitations under IRC § 401(a)(17) or 415(b), in accordance with section 5502 (relating to Social Security integration member contributions), and he:

(1)  continues subsequent to March 1, 1974 as an active member in either the State or school system;

(2)  terminates such continuous service in the State or school system and returns to active membership in the State system within six months; or

(3)  terminates his status as a vestee or an annuitant and returns to State service.

(c)  Ineligibility by amount of annuity entitlement.--No social security integration credits shall accrue for that period of consecutive calendar years immediately prior to retirement and after January 1, 1975 and during which for each such year the maximum single life annuity to which the member would have been entitled as of December 31 exceeds his highest annual compensation as of such time. In such event, the contributions made on behalf of the member on account of social security integration credits for such years shall be returned to the member together with statutory interest upon termination of service of the member.

(d)  Purchased nonstate service ineligible for credit.--No social security integration credits shall accrue for any nonstate service purchased in this system after March 1, 1974, regardless of when such service may have been performed.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment.  Act 9 amended subsec. (b).

1982 Amendment.  Act 284 amended subsecs. (b) and (c). See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

Cross References.  Section 5305 is referred to in sections 5702, 5704 of this title.



Section 5305.1 - Eligibility for actuarial increase factor

§ 5305.1.  Eligibility for actuarial increase factor.

A person who is:

(1)  an active member;

(2)  an inactive member on leave without pay; or

(3)  a multiple service member who is a school employee and an active member of the Public School Employees' Retirement System;

who terminates State service or school service, as the case may be, after attaining age 70 and who applies for a superannuation annuity with an effective date of retirement the day after the date of termination of State service or school service shall have that person's maximum single life annuity calculated pursuant to section 5702(a.1) (relating to maximum single life annuity).

(May 17, 2001, P.L.26, No.9, eff. Sept. 1, 2001)

2001 Amendment.  Act 9 added section 5305.1.

Cross References.  Section 5305.1 is referred to in section 5702 of this title.



Section 5306 - Classes of service

§ 5306.  Classes of service.

(a)  Class A and Class A-3 membership.--

(1)  A State employee who is a member of Class A on the effective date of this part or who first becomes a member of the system subsequent to the effective date of this part and before January 1, 2011, or before December 1, 2010, as a member of the General Assembly, shall be classified as a Class A member and receive credit for Class A service upon payment of regular and additional member contributions for Class A service, provided that the State employee does not become a member of Class AA pursuant to subsection (a.1) or a member of Class D-4 pursuant to subsection (a.2).

(2)  A State employee who first becomes a member of the system on or after January 1, 2011, or on or after December 1, 2010, as a member of the General Assembly, shall be classified as a Class A-3 member and receive credit for Class A-3 service upon payment of regular member contributions and shared-risk member contributions for Class A-3 service provided that the State employee does not become a member of Class A-4 pursuant to subsection (a.3), except that a member of the judiciary shall be classified as a member of such other class of service for which the member of the judiciary is eligible, shall elect and make regular member contributions.

(a.1)  Class AA membership.--

(1)  A person who becomes a State employee and an active member of the system after June 30, 2001, and who first became an active member before January 1, 2011, or before December 1, 2010, as a member of the General Assembly, and who is not a State police officer and not employed in a position for which a class of service other than Class A is credited or could be elected shall be classified as a Class AA member and receive credit for Class AA State service upon payment of regular member contributions for Class AA service and, subject to the limitations contained in paragraph (7), if previously a member of Class A or previously employed in a position for which Class A service could have been earned, shall have all Class A State service (other than State service performed as a State police officer or for which a class of service other than Class A was earned or could have been elected) classified as Class AA service.

(2)  A person who is a State employee on June 30, 2001, and July 1, 2001, but is not an active member of the system because membership in the system is optional or prohibited pursuant to section 5301 (relating to mandatory and optional membership) and who first becomes an active member after June 30, 2001, and before January 1, 2011, or before December 1, 2010, as a member of the General Assembly, and who is not a State police officer and not employed in a position for which a class of service other than Class A is credited or could be elected shall be classified as a Class AA member and receive credit for Class AA State service upon payment of regular member contributions for Class AA service and, subject to the limitations contained in paragraph (7), if previously a member of Class A or previously employed in a position for which Class A service could have been earned, shall have all Class A State service (other than State service performed as a State Police officer or for which a class of service other than Class A was earned or could have been elected) classified as Class AA service.

(3)  Provided that an election to become a Class AA member is made pursuant to section 5306.1 (relating to election to become a Class AA member), a State employee, other than a State employee who is a State police officer on or after July 1, 1989, who on June 30, 2001, and July 1, 2001, is:

(i)  a member of Class A, other than a member of Class A who could have elected membership in a Class C, Class D-3, Class E-1 or Class E-2; or

(ii)  an inactive member on a leave without pay from a position in which the State employee would be a Class A active member if the employee was not on leave without pay, other than a position in which the State employee could elect membership in Class C, Class D-3, Class E-1 or Class E-2;

shall be classified as a Class AA member and receive credit for Class AA State service performed after June 30, 2001, upon payment of regular member contributions for Class AA service and, subject to the limitations contained in paragraph (7), shall receive Class AA service credit for all Class A State service, other than State service performed as a State police officer or as a State employee in a position for which the member could have elected membership in Class C, Class D-3, Class E-1 or Class E-2, performed before July 1, 2001.

(4)  Provided that an election to become a Class AA member is made pursuant to section 5306.1, a former State employee, other than a former State employee who was a State police officer on or after July 1, 1989, who on June 30, 2001, and July 1, 2001, is a multiple service member and a school employee and a member of the Public School Employees' Retirement System, subject to the limitations contained in paragraph (7), shall receive Class AA service credit for all Class A State service, other than State service performed as a State police officer or as a State employee in a position in which the former State employee could have elected a class of service other than Class A, performed before July 1, 2001.

(5)  A former State employee who first becomes a member before January 1, 2011, or before December 1, 2010, as a member of the General Assembly, other than a former State employee who was a State police officer on or after July 1, 1989, who is a school employee and who on or after July 1, 2001, becomes a multiple service member, subject to the limitations contained in paragraph (7), shall receive Class AA service credit for all Class A State service other than State service performed as a State employee in a position in which the former State employee could have elected a class of service other than Class A.

(6)  A State employee who after June 30, 2001, becomes a State police officer or who is employed in a position in which the member could elect membership in a class of service other than Class AA or Class D-4 shall retain any Class AA service credited prior to becoming a State police officer or being so employed but shall be ineligible to receive Class AA credit thereafter and instead shall receive Class A credit for service as a member of the judiciary or if he first became a member before January 1, 2011, or December 1, 2010, as a member of the General Assembly, or Class A-3 credit for service other than as a member of the judiciary and he first became a member on or after January 1, 2011, or December 1, 2010, as a member of the General Assembly, unless a class of membership other than Class A is elected.

(7)  (i)  State service performed as Class A service before July 1, 2001, and State service for which Class A service could have been credited but was not credited because membership in the system was optional or prohibited pursuant to section 5301 shall be credited as Class AA service only upon the completion of all acts necessary for the State service to be credited as Class A service had this subsection not been enacted and upon payment of required Class AA member contributions as provided in section 5504 (relating to member contributions for the purchase of credit for previous State service or to become a full coverage member).

(ii)  A person who is not a State employee or a school employee on June 30, 2001, and July 1, 2001, and who has previous State service (except a disability annuitant who returns to State service after June 30, 2001, upon termination of the disability annuity) shall not receive Class AA service credit for State service performed before July 1, 2001, until such person becomes an active member, or an active member of the Public School Employees' Retirement System and a multiple service member, and earns three eligibility points by performing credited State service or credited school service after June 30, 2001.

(a.2)  Class of membership for members of the General Assembly.--

(1)  A person who:

(i)  becomes a member of the General Assembly and an active member of the system after June 30, 2001, and before December 1, 2010; or

(ii)  is a member of the General Assembly on July 1, 2001, but is not an active member of the system because membership in the system is optional pursuant to section 5301 and who becomes an active member after June 30, 2001, and before December 1, 2010;

and who was not a State police officer on or after July 1, 1989, shall be classified as a Class D-4 member and receive credit as a Class D-4 member for all State service as a member of the General Assembly upon payment of regular member contributions for Class D-4 service and, subject to the limitations contained in subsection (a.1)(7), if previously a member of Class A or employed in a position for which Class A service could have been earned, shall receive Class AA service credit for all Class A State service, other than State service performed as a State police officer or for which a class of service other than Class A or Class D-4 was or could have been elected or credited.

(2)  Provided an election to become a Class D-4 member is made pursuant to section 5306.2 (relating to elections by members of the General Assembly), a State employee who was not a State police officer on or after July 1, 1989, who on July 1, 2001, is a member of the General Assembly and an active member of the system and not a member of Class D-3 shall be classified as a Class D-4 member and receive credit as a Class D-4 member for all State service performed as a member of the General Assembly not credited as another class other than Class A upon payment of regular member contributions for Class D-4 service and, subject to the limitations contained in paragraph (a.1)(7), shall receive Class AA service credit for all Class A State service, other than State service performed as a State police officer or as a State employee in a position in which the member could have elected a class of service other than Class A, performed before July 1, 2001.

(3)  A member of the General Assembly who after June 30, 2001, becomes a State police officer shall retain any Class AA service or Class D-4 service credited prior to becoming a State police officer or being so employed but shall be ineligible to receive Class AA or Class D-4 credit thereafter and instead shall receive Class A credit or Class A-3 credit if he first becomes a member of the system on or after January 1, 2011.

(4)  Notwithstanding the provisions of this subsection, no service as a member of the General Assembly performed before December 1, 2010, that is not credited as Class D-4 service on November 30, 2010, shall be credited as Class D-4 service, unless such service was previously credited in the system as Class D-4 service and the member withdrew his total accumulated deductions as provided in section 5311 (relating to eligibility for refunds) or 5701 (relating to return of total accumulated deductions). No service as a member of the General Assembly performed on or after December 1, 2010, shall be credited as Class D-4 service unless the member previously was credited with Class D-4 service credits.

(a.3)  Class A-4 membership.--Provided that an election to become a Class A-4 member is made pursuant to section 5306.3 (relating to election to become a Class A-4 member), a State employee who otherwise would be a member of Class A-3 shall be classified as a Class A-4 member and receive Class A-4 credit for all creditable State service performed after the effective date of membership in the system, except as a member of the judiciary, upon payment of regular member contributions and shared-risk member contributions for Class A-4 service.

(b)  Other class membership.--

(1)  A State employee who is a member of a class of service other than Class A on the effective date of this part shall retain his membership in that class until such service is discontinued; any service thereafter shall be credited as Class A service, Class AA service or Class D-4 service as provided for in this section.

(2)  Notwithstanding any other provision of this section, a State employee who is appointed bail commissioner of the Philadelphia Municipal Court under 42 Pa.C.S. § 1123(a)(5) (relating to jurisdiction and venue) may, within 30 days of the effective date of this sentence or within 30 days of his initial appointment as a bail commissioner, whichever is later, elect Class E-2 service credit for service performed as a bail commissioner. This class of service multiplier for E-2 service as a bail commissioner shall be 1.5.

(c)  Class membership for county service.--Notwithstanding subsection (a), county service that is converted to State service pursuant to section 5303.1 (relating to election to convert county service to State service) shall be credited as the following class of service:

Class of service in a county of the

second class A, third class, fourth

class, fifth class, sixth class,

seventh class or eighth class

maintaining a retirement system or

pension plan under the act of August

31, 1971 (P.L.398, No.96), known as

the County Pension Law

System Class of

Service

Class 1-120                                          G

Class 1-100                                          H

Class 1-80                                           I

Class 1-70                                           J

Class 1-60                                           K

Rate of accrual of benefit for each

year of service in a county of the

first class or second class or

credited in the Pennsylvania

Municipal Retirement System

System Class of

Service

.833%                                                G

1.00%                                                H

1.250%                                               I

1.428%                                               J

1.667%                                               K

2.000%                                               L

2.200%                                               M

2.500%                                               N

(d)  Class of service for converted school service and nonschool service.--If a member elects to convert credited service from the Public School Employees' Retirement System to the system pursuant to section 5303.2 (relating to election to convert school service to State service), then Class T-C school service and all nonschool service credited in the Public School Employees' Retirement System shall be converted to credited service in the system and credited as Class A State service or nonstate service respectively, and Class T-D school service credited in the Public School Employees' Retirement System shall be converted to credited service in the system and credited as Class AA State service.

(July 22, 1983, P.L.104, No.31, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Dec. 10, 2003, P.L.228, No.40, eff. 45 days; Nov. 29, 2006, P.L.1628, No.188, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsecs. (a), (a.1)(1), (2), (5) and (6) and (a.2) and added subsec. (a.3).

2006 Amendment.  Act 188 amended subsec. (b). See sections 2 and 3(2) of Act 188 in the appendix to this title for special provisions relating to liability for additional benefits and applicability.

2002 Amendment.  Act 38 added subsec. (d).

2001 Amendment.  Act 9 amended subsecs. (a) and (b) and added subsecs. (a.1) and (a.2).

1999 Amendment.  Act 12 added subsec. (c).

1983 Amendment.  See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

References in Text.  Section 9 of Act 98 of 2008 provided that references in other law to a bail commissioner shall be deemed to be a reference to an arraignment court magistrate.

Cross References.  Section 5306 is referred to in sections 5303, 5303.2, 5304, 5706 of this title.



Section 5306.1 - Election to become a Class AA member

§ 5306.1.  Election to become a Class AA member.

(a)  General rule.--A person who is:

(1)  a member of the system; or

(2)  a multiple service member who is a school employee and a member of the Public School Employees' Retirement System;

who on July 1, 2001, is eligible for Class AA membership may elect to become a member of Class AA.

(b)  Time for making election.--The election to become a Class AA member must be made by the member filing written notice with the board before January 1, 2002, or before the member terminates State service or, if a school employee, terminates school service, whichever occurs first.

(c)  Effect of election.--An election to become a Class AA member shall become effective the later of July 1, 2001, or the date when the election is filed with the board and shall remain in effect until the termination of employment. Upon termination and subsequent reemployment, the member's class of service shall be credited in the class of service otherwise provided for in this part.

(d)  Effect of failure to make election.--Failure to elect to become a Class AA member within the election period set forth in subsection (b) shall result in all of the member's Class A State service, other than service performed as a State police officer or in a position in which the member could elect a class of membership other than Class A, being credited as Class A service and not subject to further election or crediting as Class AA service upon termination and subsequent employment.

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001)

2001 Amendment.  Act 9 added section 5306.1. See section 38(b) of Act 9 in the appendix to this title for special provisions relating to elections to change member classification.

Cross References.  Section 5306.1 is referred to in sections 5303, 5306 of this title.



Section 5306.2 - Elections by members of the General Assembly

§ 5306.2.  Elections by members of the General Assembly.

(a)  General rule.--A member of the General Assembly who on the effective date of this section is eligible for Class D-4 membership may elect to become a member of Class D-4. The election to become a Class D-4 member must be made by the member of the General Assembly by filing written notice with the board before July 1, 2001, or before the member terminates State service as a member of the General Assembly, whichever occurs first.

(b)  Effect of election.--Membership as a Class D-4 member shall become effective on July 1, 2001, and shall remain in effect until the termination of service as a member of the General Assembly. Upon termination and subsequent reemployment, the member's class of service shall be credited in the class of service otherwise provided for in this part.

(c)  Effect of failure to make election.--A member of the General Assembly who is a member of Class A as a result of failure to elect to become a member of another class or who is a member of another class other than Class D-4 as a result of electing membership in such class for legislative service shall not be eligible to receive or elect a different class of service for such legislative service either during the period of legislative service or upon termination and subsequent employment.

(May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment.  Act 9 added section 5306.2.

Cross References.  Section 5306.2 is referred to in sections 5303, 5306 of this title.



Section 5306.3 - Election to become a Class A-4 member

§ 5306.3.  Election to become a Class A-4 member.

(a)  General rule.--A person who otherwise is eligible for Class A-3 membership who has not previously elected or declined to elect Class A-4 membership may elect to become a member of Class A-4.

(b)  Time for making election.--The election to become a Class A-4 member must be made by the member filing written notice with the board in a form and manner determined by the board no later than 45 days after notice from the board of the member's eligibility to elect Class A-4 membership. A State employee who is eligible to elect to become a Class A-4 member who begins USERRA leave during the election period without having elected Class A-4 membership may make the election within 45 days after being reemployed from USERRA leave.

(c)  Effect of election.--An election to become a Class A-4 member shall be irrevocable and shall become effective on the effective date of membership in the system and shall remain in effect for all future creditable State service, other than service performed as a member of the judiciary. Payment of regular member contributions for Class A-4 State service performed prior to the election of Class A-4 membership shall be made in a form, manner and time determined by the board. Upon termination and subsequent reemployment, a member who elected Class A-4 membership shall be credited as a Class A-4 member for creditable State service performed after reemployment, except as a member of the judiciary, regardless of termination of employment, termination of membership by withdrawal of accumulated deductions or status as an annuitant, vestee or inactive member after the termination of service.

(d)  Effect of failure to make election.--Failure to elect to become a Class A-4 member within the election period set forth in subsection (b) shall result in all of the member's State service, other than service performed as a member of the judiciary, being credited as Class A-3 service and not subject to further election or crediting as Class A-4 service. Upon termination and subsequent employment, a member who failed to elect to become a Class A-4 member shall not be eligible to make another election to become a Class A-4 member for either past or future State service.

(Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (b).

2010 Amendment.  Act 120 added section 5306.3.

Cross References.  Section 5306.3 is referred to in section 5306 of this title.



Section 5307 - Eligibility points

§ 5307.  Eligibility points.

(a)  General rule.--An active member of the system shall accrue one eligibility point for each year of credited service as a member of the State or the Public School Employees' Retirement System. A member shall accrue an additional two-thirds of an eligibility point for each year of Class D-3 credited service. In the case of a fractional part of a year of credited service, a member shall accrue the corresponding fractional portion of eligibility points to which the class of service entitles him.

(a.1)  USERRA leave.--A member of the system who is reemployed from USERRA leave or who dies while performing USERRA leave shall be granted the eligibility points that he would have accrued had he continued in his State office or employment instead of performing USERRA leave. In the event that a State employee who is reemployed from USERRA leave makes the member contributions to be granted State service credit for the USERRA leave, no additional eligibility points will be granted.

(b)  Transitional rule.--

(1)  In determining whether a member who is not a State employee or school employee on June 30, 2001, and July 1, 2001, and who has previous State service (except a disability annuitant who returns to State service after June 30, 2001, upon termination of the disability annuity) has the five eligibility points required by sections 5102 (relating to definitions), 5308(b) (relating to eligibility for annuities), 5309 (relating to eligibility for vesting), 5704(b) (relating to disability annuities) and 5705(a) (relating to member's options), only eligibility points earned by performing credited State service, USERRA leave or credited school service after June 30, 2001, shall be counted until such member earns one eligibility point by performing credited State service or credited school service after June 30, 2001, at which time all eligibility points as determined pursuant to subsection (a) shall be counted.

(2)  Any member to whom paragraph (1) applies shall be considered to have satisfied any requirement for five eligibility points contained in this part if the member:

(i)  has ten or more eligibility points as determined pursuant to subsection (a); or

(ii)  has Class G, Class H, Class I, Class J, Class L, Class M or Class N service and has eight or more eligibility points as determined pursuant to subsection (a).

(May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (b)(1) and added (a.1).

Cross References.  Section 5307 is referred to in section 5303 of this title.



Section 5308 - Eligibility for annuities

§ 5308.  Eligibility for annuities.

(a)  Superannuation annuity.--Attainment of superannuation age by an active member or an inactive member on leave without pay with three or more eligibility points other than eligibility points resulting from nonstate service or nonschool service shall entitle him to receive a superannuation annuity upon termination of State service and compliance with section 5907(f) (relating to rights and duties of State employees and members).

(b)  Withdrawal annuity.--

(1)  Any vestee or any active member or inactive member on leave without pay who terminates State service having five or more eligibility points and who does not have Class A-3 or Class A-4 service credit or Class T-E or Class T-F service credit in the Public School Employees' Retirement System, or who has Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service and terminates State service having five or more eligibility points, upon compliance with section 5907(f), (g) or (h) shall be entitled to receive an annuity.

(2)  Any vestee, active member or inactive member on leave without pay who has Class A-3 or Class A-4 service credit or Class T-E or Class T-F service credit in the Public School Employees' Retirement System who terminates State service having ten or more eligibility points, upon compliance with section 5907(f), (g) or (h), shall be entitled to receive an annuity.

(3)  Any vestee, active member or inactive member on leave without pay who has either Class A-3 or Class A-4 service credit or Class T-E or Class T-F service credit in the Public School Employees' Retirement System and also has service credited in the system in one or more other classes of service who has five or more, but fewer than ten, eligibility points, upon compliance with section 5907(f), (g) or (h), shall be eligible to receive an annuity calculated on his service credited in classes of service other than Class A-3 or Class A-4, provided that the member has five or more eligibility points resulting from service in classes other than Class A-3 or Class A-4 or Class T-E or Class T-F service in the Public School Employees' Retirement System.

(c)  Disability annuity.--An active member or inactive member on leave without pay who has five or more eligibility points other than eligibility points resulting from membership in the Public School Employees' Retirement System or any active member or inactive member on leave without pay who is an officer of the Pennsylvania State Police or an enforcement officer shall, upon compliance with section 5907(k), be entitled to a disability annuity if he becomes mentally or physically incapable of continuing to perform the duties for which he is employed and qualifies in accordance with the provisions of section 5905(c)(1) (relating to duties of the board regarding applications and elections of members).

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsecs. (a) and (c).

2010 Amendment.  Act 120 amended subsec. (b).

2001 Amendment.  See section 37 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to State Employees' Retirement System members.

1975 Amendment.  Section 3 of Act 101 provided that the provision of section 5308(a) requiring three or more years of credited State or school service for eligibility for a superannuation annuity shall be applicable only to members joining the system on or after the effective date of the act.

Cross References.  Section 5308 is referred to in sections 5307, 5310, 5702, 5703, 5704, 5707 of this title.



Section 5308.1 - Eligibility for special early retirement

§ 5308.1.  Eligibility for special early retirement.

Notwithstanding any provisions of this title to the contrary, the following special early retirement provisions shall be applicable to specified eligible members as follows:

(1)  During the period of July 1, 1985, to September 30, 1991, an active member who has attained the age of at least 53 years and has accrued at least 30 eligibility points shall be entitled, upon termination of State service and compliance with section 5907(f) (relating to rights and duties of State employees and members), to receive a maximum single life annuity calculated under section 5702 (relating to maximum single life annuity) without a reduction by virtue of an effective date of retirement which is under the superannuation age.

(2)  During the period of July 1, 1985, to September 30, 1991, an active member who has attained the age of at least 50 years but not greater than 53 years and has accrued at least 30 eligibility points shall be entitled, upon termination of State service and compliance with section 5907(f), to receive a maximum single life annuity calculated under section 5702 with a reduction by virtue of an effective date of retirement which is under the superannuation age of a percentage factor which shall be determined by multiplying the number of months, including a fraction of a month as a full month, by which the effective date of retirement precedes the attainment of age 53 by 0.25%.

(3)  During the period of October 1, 1991, to June 30, 1993, a member who has credit for at least 30 eligibility points shall be entitled, upon termination of service and filing of a proper application, to receive a maximum single life annuity calculated pursuant to section 5702 without any reduction by virtue of an effective date of retirement which is under the superannuation age.

(4)  During the period of July 1, 1993, to July 1, 1997, a member who has credit for at least 30 eligibility points shall be entitled, upon termination of service and filing of a proper application, to receive a maximum single life annuity calculated pursuant to section 5702 without any reduction by virtue of an effective date of retirement which is under the superannuation age.

(June 29, 1984, P.L.450, No.95, eff. imd.; June 13, 1985, P.L.40, No.19, eff. imd.; July 8, 1986, P.L.435, No.91, eff. imd.; July 13, 1987, P.L.354, No.69, eff. imd.; Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. imd.)

1994 Amendment.  Act 29 amended the entire section, retroactive to July 1, 1993. See section 19 of Act 29 in the appendix to this title for special provisions relating to liability for additional benefits.



Section 5308.2 - Eligibility for limited early retirement

§ 5308.2.  Eligibility for limited early retirement.

Notwithstanding any provisions of this title to the contrary, any eligible member who, during the period of time from July 1, 1998, through June 30, 1999:

(1)  has credit for at least 30 eligibility points;

(2)  terminates State service; and

(3)  files an application for an annuity with an effective date of retirement not later than July 1, 1999,

shall be entitled to receive a maximum single life annuity calculated pursuant to section 5702 (relating to maximum single life annuity) without any reduction by virtue of an effective date of retirement which is under the superannuation age.

(Apr. 2, 1998, P.L.229, No.41, eff. imd.)

1998 Amendment.  Act 41 added section 5308.2.



Section 5309 - Eligibility for vesting

§ 5309.  Eligibility for vesting.

Any member who:

(1)  Does not have Class A-3 or Class A-4 service credit or Class T-E or Class T-F service credit in the Public School Employees' Retirement System and terminates State service with five or more eligibility points, or any member with Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service with five or more eligibility points, shall be eligible until attainment of superannuation age to vest his retirement benefits.

(2)  Has Class A-3 or Class A-4 service credit or Class T-E or Class T-F service credit in the Public School Employees' Retirement System and terminates State service with ten or more eligibility points shall be eligible until attainment of superannuation age to vest his retirement benefits.

(3)  Has either Class A-3 or Class A-4 service credit or Class T-E or Class T-F service credit in the Public School Employees' Retirement System, also has service credited in the system in one or more other classes of service and has five or more, but fewer than ten, eligibility points shall be eligible until the attainment of superannuation age to vest his retirement benefits calculated on his service credited in classes of service other than Class A-3 or Class A-4 and to be credited with statutory interest on total accumulated deductions, regardless of whether or not any part of his accumulated deductions are a result of Class A-3 or Class A-4 service credit.

(June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2001 Amendment.  See section 37 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to State Employees' Retirement System members.

Cross References.  Section 5309 is referred to in section 5307 of this title.



Section 5309.1 - Eligibility for special vesting

§ 5309.1.  Eligibility for special vesting.

Any employee of The Pennsylvania State University who is a member of the system with five or more but less than ten eligibility points and who has a date of termination of service from The Pennsylvania State University of June 30, 1997, because of the transfer of his job position or duties to a controlled organization of the Penn State Geisinger Health System or because of the elimination of his job position or duties due to the transfer of other job positions or duties to a controlled organization of the Penn State Geisinger Health System shall be eligible until the attainment of superannuation age to vest his retirement benefits according to the terms and conditions of this part.

(June 25, 1997, P.L.369, No.41, eff. imd.)

1997 Amendment.  Act 41 added section 5309.1. See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.



Section 5310 - Eligibility for death benefits

§ 5310.  Eligibility for death benefits.

In the event of the death of a member who is eligible for an annuity in accordance with section 5308(a) or (b) (relating to eligibility for annuities), his beneficiary shall be entitled to a death benefit.



Section 5311 - Eligibility for refunds

§ 5311.  Eligibility for refunds.

(a)  Total accumulated deductions.--Any active member, regardless of eligibility for benefits, may elect to receive his total accumulated deductions upon termination of service in lieu of any benefit to which he is entitled.

(b)  Social security integration accumulated deductions.--Any active member at any time may elect to receive his social security integration accumulated deductions and thereby to have all his social security integration credits and benefits therefor cancelled, and shall not be entitled to accrue any further social security integration credits or benefits; except that a disability annuitant who returns to State service shall have the right to reinstate his social security integration accumulated deductions and credits therefor.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.)

Cross References.  Section 5311 is referred to in sections 5303, 5306, 5905.1 of this title.






Chapter 55 - Contributions

Section 5501 - Regular member contributions for current service

CHAPTER 55

CONTRIBUTIONS

Sec.

5501.  Regular member contributions for current service.

5501.1. Shared-risk member contributions for Class A-3 and Class A-4 service.

5501.2. Definitions.

5502.  Social Security integration member contributions.

5502.1. Waiver of regular member contributions and Social Security integration member contributions.

5503.  Joint coverage member contributions.

5503.1. Pickup contributions.

5504.  Member contributions for the purchase of credit for previous State service or to become a full coverage member.

5505.  Contributions for the purchase of credit for creditable nonstate service.

5505.1. Additional member contributions.

5506.  Incomplete payments.

5506.1. Annual compensation limit under IRC § 401(a)(17).

5507.  Contributions by the Commonwealth and other employers.

5508.  Actuarial cost method.

5509.  Appropriations and assessments by the Commonwealth.

Enactment.  Chapter 55 was added March 1, 1974, P.L.125, No.31, effective immediately.

Cross References.  Chapter 55 is referred to in sections 5501.2, 5506.1, 5932 of this title.

§ 5501.  Regular member contributions for current service.

Regular member contributions shall be made to the fund on behalf of each active member for current service except for any period of current service in which the making of such contributions has ceased solely by reason of section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions) or any provision of this part relating to the limitations under IRC § 401(a)(17) or 415(b).

(Dec. 14, 1982, P.L.1249, No.284, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. Jan. 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.)

1982 Amendment.  See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

Cross References.  Section 5501 is referred to in sections 5302, 5303, 5502.1, 5503.1, 5933 of this title.



Section 5501.1 - Shared-risk member contributions for Class A-3 and Class A-4 service

§ 5501.1.  Shared-risk member contributions for Class A-3 and

Class A-4 service.

(a)  General.--Shared-risk member contributions shall be made to the fund on behalf of each member of Class A-3 or Class A-4 for current service credited as Class A-3 or Class A-4 as provided under this section, except for any period of current service in which the making of the contributions has ceased solely by reason of any provision of this part relating to the limitations under IRC § 401(a)(17) or 415. Shared-risk member contributions shall be credited to the members' savings account.

(b)  Determination of shared-risk contribution rate.--

(1)  For the period from the effective date of this section until June 30, 2014, the shared-risk contribution rate shall be zero.

(2)  For the period from July 1, 2014, to June 30, 2017, if the annual interest rate adopted by the board for use during the period from January 1, 2011, to December 31, 2013, for the calculation of the normal contribution rate is more than 1% greater than the actual rate of return, net of fees, of the investments of the fund based on market value over the period, the shared-risk contribution rate shall be .5%. In all other situations, the shared-risk contribution rate shall be zero.

(3)  For each subsequent three-year period, the shared-risk contribution rate shall be increased by .5% if the annual interest rate adopted by the board for use during the previous ten-year period for the calculation of the normal contribution rate is more than 1% greater than the actual rate of return, net of fees, of the investments of the fund based on market value over the period. The shared-risk contribution rate shall be decreased by .5% if the annual interest rate adopted by the board for use during the previous ten-year period for the calculation of the normal contribution rate is equal to or less than the actual rate of return, net of fees, of the investments of the fund based on market value over that period.

(4)  Notwithstanding paragraphs (2) and (3), the shared-risk contribution rate shall not be less than zero and shall not be more than the experience adjustment factor resulting from investment gains or losses in effect on the first day when the new rate would be applied, expressed as a percentage of member compensation, and shall not be more than 2%. For the determination of the shared-risk contribution rate to be effective July 1, 2017, the determination period shall be January 1, 2011, through December 31, 2016. For the determination of the shared-risk contribution rate to be effective July 1, 2020, the determination period shall be January 1, 2011, through December 31, 2019.

(5)  The shared-risk contribution rate and the factors entering into its calculation shall be certified by the actuary as part of the annual valuations and the actuarial investigation and evaluation of the system conducted every five years under section 5902(j) (relating to administrative duties of the board).

(6)  In the event that the annual interest rate adopted by the board for the calculation is changed during the period used to determine the shared-risk contribution rate, the board, with the advice of the actuary, shall determine the applicable rate during the entire period, expressed as an annual rate.

(7)  For any fiscal year in which the actual contributions by the Commonwealth or an employer are lower than those required to be made under section 5507(d) (relating to contributions by the Commonwealth and other employers), the prospective shared-risk contribution rate for those employees whose employers are not making the contributions required by section 5507(d) shall be zero and shall not subsequently be increased, except as otherwise provided in this section.

(8)  If the actuary certifies that the accrued liability contributions calculated in accordance with the actuarial cost method provided in section 5508(b) (relating to actuarial cost method), as adjusted by the experience adjustment factor, are zero or less, then the shared-risk contribution rate for the next fiscal year shall be zero and shall not subsequently be increased, except as otherwise provided in this section.

(Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 added section 5501.1.

Cross References.  Section 5501.1 is referred to in sections 4104, 5302, 5303, 5503.1, 5933, 5957 of this title.



Section 5501.2 - Definitions

§ 5501.2.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Actuarially required contribution rate."  The employer contribution rate as calculated pursuant to section 5508(a), (b), (c), (e) and (f) (relating to actuarial cost method).

"Costs added by legislation."  The sum, if positive, of all changes in the actuarially required contribution rate resulting from legislation enacted in the year since the last actuarial valuation and not included in the determination of the prior year's final contribution rate, computed as the rate of total compensation of all active members certified by the actuary as sufficient to make the employer normal contributions and sufficient to amortize legislatively created changes in the unfunded actuarial liability in equal dollar annual installments over a period of ten years from the July 1 following the valuation date.

(Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 added section 5501.2. See section 27 of Act 120 in the appendix to this title for special provisions relating to changes in accrued liability of State Employees' Retirement System.



Section 5502 - Social Security integration member contributions

§ 5502.  Social Security integration member contributions.

Except for any period of current service in which the making of regular member contributions has ceased solely by reason of section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions) or any provision of this part relating to limitations under IRC § 401(a)(17) or 415(b), contributions shall be made on behalf of a member of any class who prior to March 1, 1974, has elected Social Security integration coverage. The amount of such contributions shall be 6 1/4% of that portion of his compensation in excess of the maximum wages taxable under the provisions of the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.), in addition to the regular member contributions which, after such election, shall be determined on the basis of the basic contribution rate of 5% and the additional member contribution of 1 1/4%: Provided, That a member may elect to discontinue Social Security integration coverage and shall thereafter be ineligible to accrue any further Social Security integration credits or any additional benefits on account of Social Security integration membership.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. Jan. 1, 1996; May 17, 2001, P.L.26, No.9, eff. imd.)

1983 Amendment.  See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

1982 Amendment.  See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

Cross References.  Section 5502 is referred to in sections 5305, 5502.1, 5503.1, 5933 of this title.



Section 5502.1 - Waiver of regular member contributions and Social Security integration member contributions

§ 5502.1.  Waiver of regular member contributions and Social Security integration member contributions.

(a)  General rule.--Notwithstanding the provisions of sections 5501 (relating to regular member contributions for current service) and 5502 (relating to Social Security integration member contributions), no regular member contributions or Social Security integration member contributions shall be made by an active member for the period from July 1 to the following June 30 if the maximum single life annuity to which the member would have been entitled to receive had the member retired with an effective date of retirement on the preceding January 1 is greater than 110% of the highest calendar year compensation of the member, provided the member files a written election as prescribed by the board.

(b)  Applicability.--This section shall not apply to any member who has Class A-3 or Class A-4 service credit.

(May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

Cross References.  Section 5502.1 is referred to in sections 5102, 5302, 5305, 5501, 5502, 5903 of this title.



Section 5503 - Joint coverage member contributions

§ 5503.  Joint coverage member contributions.

The regular member contributions for current service of a joint coverage member in any class shall be reduced by 40% of the tax on taxable wages prescribed by the Federal Insurance Contributions Act, IRC § 3101 et seq., exclusive of that portion of such tax attributable to coverage for hospital insurance benefits.

(Dec. 20, 1995, P.L.689, No.77, eff. Jan. 1, 1996)

Cross References.  Section 5503 is referred to in sections 5503.1, 5933 of this title.



Section 5503.1 - Pickup contributions

§ 5503.1.  Pickup contributions.

(a)  Treatment for purposes of IRC § 414(h).--All contributions required to be made under sections 5501 (relating to regular member contributions for current service), 5501.1 (relating to shared-risk member contributions for Class A-3 and Class A-4 service), 5502 (relating to Social Security integration member contributions), 5503 (relating to joint coverage member contributions) and section 5505.1 (relating to additional member contributions), with respect to current State service rendered by an active member on or after January 1, 1982, shall be picked up by the Commonwealth or other employer and shall be treated as the employer's contribution for purposes of IRC § 414(h).

(b)  Treatment for other purposes.--For all other purposes, under this part and otherwise, such pickup contributions shall be treated as contributions made by a member in the same manner and to the same extent as contributions made by a member prior to January 1, 1982.

(Dec. 14, 1982, P.L.1249, No.284, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (a).

1995 Amendment.  Section 15(6) of Act 77 provided that the amendment shall be retroactive to January 1, 1982, but shall be deemed a clarifying amendment and declaratory of original intent.

1983 Amendment.  See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

1982 Amendment.  See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.



Section 5504 - Member contributions for the purchase of credit for previous State service or to become a full coverage member

§ 5504.  Member contributions for the purchase of credit for previous State service or to become a full coverage member.

(a)  Amount of contributions for service in other than Class G through N.--

(1)  The contributions to be paid by an active member or eligible school employee for credit for total previous State service other than service in Class G, Class H, Class I, Class J, Class K, Class L, Class M and Class N or to become a full coverage member shall be sufficient to provide an amount equal to the regular and additional accumulated deductions which would have been standing to the credit of the member for such service had regular and additional member contributions been made with full coverage in the class of service and at the rate of contribution applicable during such period of previous service and had his regular and additional accumulated deductions been credited with statutory interest during all periods of subsequent State and school service up to the date of purchase.

(2)  Notwithstanding paragraph (1), members with Class A-3 State service shall make contributions and receive credit as if the previous State service was Class A-3 service, and members with Class A-4 State service shall make contributions and receive credit as if the previous State service was Class A-4 service, even if it would have been credited as a different class of service had the State employee been a member of the system at the time the service was performed unless it was mandatory that the State employee be an active member of the system and the previous State service is being credited as the result of a mandatory active membership requirement.

(a.1)  Converted county service.--No contributions shall be required to restore credit for previously credited State service in Class G, Class H, Class I, Class J, Class K, Class L, Class M and Class N. Such service shall be restored upon the commencement of payment of the contributions required to restore credit for all other previous State service.

(b)  Certification and method of payment.--The amount payable shall be certified in each case by the board in accordance with methods approved by the actuary and shall be paid in a lump sum within 30 days or in the case of an active member or eligible school employee who is an active member of the Public School Employees' Retirement System may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit the salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible school employee who is an active member of the Public School Employees' Retirement System, the agreed upon salary deductions shall be remitted to the Public School Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (a).

2001 Amendment.  Act 9 amended subsec. (b).

1999 Amendment.  Act 12 amended subsec. (a) and added subsec. (a.1). See section 26 of Act 12 in the appendix to this title for special provisions relating to Federal, State and local tax laws.

1983 Amendment.  See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

Cross References.  Section 5504 is referred to in sections 5303, 5306, 5903, 5904, 5933 of this title.



Section 5505 - Contributions for the purchase of credit for creditable nonstate service

§ 5505.  Contributions for the purchase of credit for creditable nonstate service.

(a)  Source of contributions.--The total contributions to purchase credit for creditable nonstate service of an active member or eligible school employee shall be paid either by the member, the member's previous employer, or by some agreed upon combination of the member, his previous employer, and, if specifically provided, the Commonwealth.

(b)  Nonintervening military service.--

(1)  The amount due for the purchase of credit for military service other than intervening military service shall be determined by applying the member's basic contribution rate, the additional contribution rate plus the Commonwealth normal contribution rate for active members at the time of entry, subsequent to such military service, of the member into State service to his average annual rate of compensation over the first three years of such subsequent State service and multiplying the result by the number of years and fractional part of a year of creditable nonintervening military service being purchased together with statutory interest during all periods of subsequent State and school service to date of purchase. Upon application for credit for such service, payment shall be made in a lump sum within 30 days or in the case of an active member or eligible school employee who is an active member of the Public School Employees' Retirement System it may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible school employee who is an active member of the Public School Employees' Retirement System, the agreed upon salary deductions shall be remitted to the Public School Employees' Retirement Board, which shall certify and transfer to the board the amounts paid. Application may be filed for all such military service credit upon completion of three years of subsequent State service and shall be credited as Class A service.

(2)  Applicants may purchase credit as follows:

(i)  one purchase of the total amount of creditable nonintervening military service; or

(ii)  one purchase per 12-month period of a portion of creditable nonintervening military service.

The amount of each purchase shall be not less than one year of creditable nonintervening military service.

(c)  Intervening military service.--Contributions on account of credit for intervening military service shall be determined by the member's regular contribution rate, shared-risk contribution rate, Social Security integration contribution rate, the additional contribution rate which shall be applied only to those members who began service on or after the effective date of this amendatory act and compensation at the time of entry of the member into active military service, together with statutory interest during all periods of subsequent State and school service to date of purchase. Upon application for such credit the amount due shall be certified in the case of each member by the board in accordance with methods approved by the actuary, and contributions may be made by:

(1)  regular monthly payments during active military service; or

(2)  a lump sum payment within 30 days of certification; or

(3)  salary deductions in amounts agreed upon by the member or eligible school employee who is an active member of the Public School Employees' Retirement System and the board.

The salary deduction amortization plans agreed to by members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible school employee who is an active member of the Public School Employees' Retirement System, the agreed upon salary deductions shall be remitted to the Public School Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(d)  Nonmilitary and nonmagisterial service.--Contributions on account of credit for creditable nonstate service other than military and magisterial service by State employees who first become members of the system before January 1, 2011, or before December 1, 2010, as a member of the General Assembly shall be determined by applying the member's basic contribution rate, the additional contribution rate plus the Commonwealth normal contribution rate for active members at the time of entry subsequent to such creditable nonstate service of the member into State service to his compensation at the time of entry into State service and multiplying the result by the number of years and fractional part of a year of creditable nonstate service being purchased together with statutory interest during all periods of subsequent State and school service to the date of purchase. Upon application for credit for such service payment shall be made in a lump sum within 30 days or in the case of an active member or eligible school employee who is an active member of the Public School Employees' Retirement System it may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by members and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible school employee who is an active member of the Public School Employees' Retirement System, the agreed upon salary deduction shall be remitted to the Public School Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(e)  Philadelphia magisterial service.--Contributions on account of credit for service as a magistrate of the City of Philadelphia shall be determined by the board to be equal to the amount he would have paid as employee contributions together with statutory interest to date of purchase had he been a State employee during his period of service as a magistrate of the City of Philadelphia. The amount so determined by the State Employees' Retirement Board to be paid into the State Employees' Retirement System shall be the obligation of the judge who requested credit for previous service as a magistrate of the City of Philadelphia; in no event shall such amount be an obligation of the City of Philadelphia or the City of Philadelphia retirement system.

(f)  Temporary Federal service.--Contributions on account of credit for service as a temporary Federal employee assigned to an air quality control complement for the Department of Environmental Resources during the period of 1970 through 1975, as authorized in section 5304(c)(5) (relating to creditable nonstate service), shall be equal to the full actuarial cost of the increased benefit obtained by virtue of the purchase. The increased benefit attributable to the purchased service shall be the difference between:

(1)  the annual amount of a standard single life annuity, beginning at the earliest possible superannuation age, calculated assuming no future salary increases, assuming credit for the service to be purchased; and

(2)  the annual amount of a standard single life annuity, calculated on the same basis, but excluding credit for the service to be purchased.

The earliest possible superannuation age shall be the age at which the member becomes first eligible for superannuation retirement assuming continued full-time service and credit for the amount of service which the member has elected to purchase, or the current attained age of the member, whichever is later. The full actuarial cost of the increased benefit attributable to the purchased service shall be the actuarial present value of a deferred annuity equal to the amount of the increased benefit determined above, beginning at the earliest possible superannuation age and payable for life, calculated using a preretirement interest assumption of 1.5%, a postretirement interest assumption of 4%, no preretirement mortality assumption and standard postretirement mortality assumptions. The purchase payment shall be made in lump sum by the member within 30 days of certification by the board of the required purchase amount or may be amortized through salary deductions in amounts agreed upon by the member and the board with interest payable on the unpaid balance at the rate applicable to the most recently issued 30-year bonds of the United States Treasury Department.

(g)  Justice of the peace service.--Contributions on account of credit for service as a justice of the peace shall be determined by the board to be equal to the amount he would have paid as employee contributions together with statutory interest to date of purchase had he been a State employee during his period of service as a justice of the peace for the Commonwealth plus the amount determined by applying the Commonwealth normal contribution rate for active members at the beginning of the district justice system as of January 1970 to the starting salary of the district justice for the magisterial district in which the member was elected dating from the beginning of the district justice system as of January 1970 and multiplying the result by the number of years and fractional part of a year of creditable service being purchased together with statutory interest from entry into State service as a district justice to the date of purchase. The amount so determined by board to be paid into the system shall be the obligation of the justice who requested credit for previous service as a justice of the peace for the Commonwealth prior to 1970. A justice of the peace desiring to purchase his or her service time prior to 1970 shall have been elected or appointed a district justice any time during or after 1970. The class of service credit a member shall receive upon entry into the system shall be determined by the time of his entry into the district justice system. It shall be incumbent upon the district justice to certify to the board with a copy of his commission or commissions the amount of time that he served the Commonwealth as a justice of the peace. The salary dollar amount that shall be used in the formula for determining the member's contributions shall be equal to the starting salary of the district justice for the magisterial district in which he was elected, dating from the beginning of the district justice system as of January 1970. In no event shall such an amount be the obligation of the Commonwealth or the county in which the justice served.

(h)  County service.--For purposes of this section, Class G, Class H, Class I, Class J, Class K, Class L, Class M and Class N service shall be disregarded in determining when a member enters State service or the period of subsequent State service.

(i)  Purchases of nonstate service credit by State employees who first became members of the system on or after December 1, 2010.--

(1)  Contributions on account of credit for creditable nonstate service other than intervening military service, nonintervening military service and magisterial service by State employees who first become members of the system on or after January 1, 2011, or on or after December 1, 2010, as a member of the General Assembly shall be equal to the full actuarial cost of the increased benefit obtained by virtue of such service.

(2)  The full actuarial cost of the increased benefit attributable to the purchased nonstate service credit shall be the difference between:

(i)  the present value of a standard single life annuity, beginning at the earliest possible superannuation age assuming Class A-3 service credit for the nonstate service to be purchased; and

(ii)  the present value of a standard single life annuity, beginning at the earliest possible superannuation age, excluding the nonstate service credit to be purchased.

(3)  The full actuarial cost under paragraph (2) shall be calculated using future salary increases, mortality tables, interest rates and other actuarial assumptions as adopted by the board with the advice of the actuary. The earliest possible superannuation age shall be the current attained age of the member if the member has attained superannuation age for his current class of service or, if the member has not attained superannuation age, the age upon which the member would attain superannuation age as a member in the current class of service assuming continued full-time State service through the attainment of superannuation age and credit for the amount of service which the member has elected to purchase.

(4)  The payment for credit purchased under this subsection shall be certified in each case by the board in accordance with methods approved by the actuary and shall be paid in a lump sum within 30 days or in the case of an active member or eligible school employee who is an active member of the Public School Employees' Retirement System may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by members and the board may include a deferral of payment amounts and interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit the salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of an eligible school employee who is an active member of the Public School Employees' Retirement System, the agreed upon salary deductions shall be remitted to the Public School Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; June 13, 1985, P.L.40, No.19, eff. imd.; Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended (b) and (i).

1999 Amendment.  See section 26 of Act 12 in the appendix to this title for special provisions relating to Federal, State and local tax laws.

1983 Amendment.  See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

References in Text.  The Department of Environmental Resources, referred to in subsec. (f), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.

Cross References.  Section 5505 is referred to in sections 5303, 5304, 5903, 5904, 5933 of this title.



Section 5505.1 - Additional member contributions

§ 5505.1.  Additional member contributions.

In addition to regular or joint coverage member contributions and social security integration contributions, contributions shall be made on behalf of each active member, regardless of class of service, at the rate of 1 1/4% of compensation until such time as the actuary certifies that all accrued liability contributions have been completed in accordance with the actuarial cost method provided in section 5508(b) (relating to actuarial cost method).

(July 22, 1983, P.L.104, No.31, eff. imd.)

1983 Amendment.  Act 31 added section 5505.1. See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

Cross References.  Section 5505.1 is referred to in sections 5302, 5303, 5503.1, 5933 of this title.



Section 5506 - Incomplete payments

§ 5506.  Incomplete payments.

In the event that a member terminates State service or a multiple service member who is an active member of the Public School Employees' Retirement System terminates school service before the agreed upon payments for credit for previous State service, USERRA leave, creditable nonstate service, social security integration, full coverage membership or return of benefits on account of returning to State service or entering school service and electing multiple service have been completed, the member or multiple service member who is an active member of the Public School Employees' Retirement System shall have the right to pay within 30 days of termination of State service or school service the balance due, including interest, in a lump sum and the annuity shall be calculated including full credit for the previous State service, creditable nonstate service, social security integration, or full coverage membership. In the event a member does not pay the balance due within 30 days of termination of State service or in the event a member dies in State service or within 30 days of termination of State service or in the case of a multiple service member who is an active member of the Public School Employees' Retirement System does not pay the balance due within 30 days of termination of school service or dies in school service or within 30 days of termination of school service and before the agreed upon payments have been completed, the present value of the benefit otherwise payable shall be reduced by the balance due, including interest, and the benefit payable shall be calculated as the actuarial equivalent of such reduced present value.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

Cross References.  Section 5506 is referred to in sections 5302, 5303, 5507, 5702 of this title.



Section 5506.1 - Annual compensation limit under IRC § 401(a)(17)

§ 5506.1.  Annual compensation limit under IRC § 401(a)(17).

(a)  General rule.--In addition to other applicable limitations set forth in this part, and notwithstanding any provision of this part to the contrary, the annual compensation of each noneligible member taken into account for benefit purposes under this part shall not exceed the limitation under IRC § 401(a)(17). On and after January 1, 1996, any reference in this part to the limitation under IRC § 401(a)(17) shall mean the Omnibus Budget Reconciliation Act of 1993 (OBRA '93) (Public Law 103-66, 107 Stat. 312) annual compensation limit set forth in this subsection. The OBRA '93 annual compensation limit is $150,000, as adjusted by the commissioner for increases in the cost of living in accordance with IRC § 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year applies to any determination period which is a period, not exceeding 12 months, over which compensation is determined, beginning in such calendar year. If a determination period consists of fewer than 12 months, the OBRA '93 compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period and the denominator of which is 12.

(b)  Grandfather exception.--The limitation under IRC § 401(a)(17) shall not apply to a member who first became a member prior to January 1, 1996, to the extent that the application of such limitation to such member would reduce the amount of compensation that is allowed to be taken into account for benefit purposes under this chapter below the amount that was allowed to be taken into account under this chapter as in effect on July 1, 1993.

(Dec. 20, 1995, P.L.689, No.77, eff. Jan. 1, 1996)

1995 Amendment.  Act 77 added section 5506.1.

Cross References.  Section 5506.1 is referred to in section 5102 of this title.



Section 5507 - Contributions by the Commonwealth and other employers

§ 5507.  Contributions by the Commonwealth and other employers.

(a)  Contributions on behalf of active members.--The Commonwealth and other employers whose employees are members of the system shall make contributions to the fund on behalf of all active members in such amounts as shall be certified by the board as necessary to provide, together with the members' total accumulated deductions, annuity reserves on account of prospective annuities other than those provided in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities), 5708.2 (relating to further additional supplemental annuities), 5708.3 (relating to supplemental annuities commencing 1994), 5708.4 (relating to special supplemental postretirement adjustment), 5708.5 (relating to supplemental annuities commencing 1998), 5708.6 (relating to supplemental annuities commencing 2002), 5708.7 (relating to supplemental annuities commencing 2003) and 5708.8 (relating to special supplemental postretirement adjustment of 2002), in accordance with the actuarial cost method provided in section 5508(a), (b), (c), (d) and (f) (relating to actuarial cost method).

(b)  Contributions on behalf of annuitants.--The Commonwealth and other employers whose employees are members of the system shall make contributions on behalf of annuitants in such amounts as shall be certified by the board as necessary to fund the liabilities for supplemental annuities in accordance with the actuarial cost method provided in section 5508(e) (relating to actuarial cost method).

(c)  Contributions transferred by county retirement systems.--

(1)  Each county retirement system or pension plan which is notified by certification from the board that a former contributor who was transferred to State employment pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators) has elected to convert county service to State service in accordance with section 5303.1 (relating to election to convert county service to State service) shall transfer to the board an amount equal to the actuarial liability for the additional benefits that result in the system as a result of the conversion as certified by the board. This amount shall be calculated in such a manner and using such actuarial factors and assumptions as the board, after obtaining the advice of its actuary, shall determine and shall be calculated by determining the present value of the future benefits for the former county contributors and subtracting from that present value the present value of future employee contributions and future employer normal cost contributions.

(2)  The transfer shall occur no later than 180 days after the certification by the board of the actuarial liability for the additional benefits or 30 days following the date of termination of service if the member terminates State service after making the election to convert service, whichever occurs first.

(3)  If any county retirement system or pension plan fails to transfer, within the required time, the money certified by the board under this subsection, then the service of such members for the period of converted service shall be credited, and the board shall notify the county which employed the employee who is converting the county service and the State Treasurer of the amount due. The State Treasurer shall withhold out of any grants, subsidies or other payments from the State General Fund appropriation or appropriations next due such county an amount equal to the amount which the county retirement system or pension plan failed to pay and shall pay the amount so withheld to the board for the payment of the amount due from that county's retirement system or pension plan for the converted service.

(d)  Payment of final contribution rate.--Notwithstanding the calculation of the actuarially required contribution rate and the provisions of subsections (a) and (b), the Commonwealth and other employers whose employees are members of the system shall make contributions to the fund on behalf of all active members and annuitants in such amounts as shall be certified by the board in accordance with section 5508(i).

(e)  Benefits completion plan contributions.--In addition to all other contributions required under this section and section 5508, the Commonwealth and other employers whose employees are members of the system shall make contributions as certified by the board pursuant to section 5941 (relating to benefits completion plan).

(f)  Contributions resulting from members reemployed from USERRA leave.--When a State employee reemployed from USERRA leave makes the member contributions required to be granted State service credit for the USERRA leave, either by actual payment or by actuarial debt under section 5506 (relating to incomplete payments), then the Commonwealth employer or other employer by whom the State employee is employed at the time the member contributions are made, or the last employer before termination in the case of payment under section 5506, shall make whatever employer contributions would have been made under this section had the employee making the member contributions after being reemployed from USERRA leave continued to be employed in his State office or position instead of performing USERRA leave.

(Aug. 5, 1991, P.L.183, No.23, eff. imd.; June 18, 1998, P.L.685, No.88, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2002; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 added subsec. (f).

2010 Amendment.  See section 27 of Act 120 in the appendix to this title for special provisions relating to changes in accrued liability of State Employees' Retirement System.

1999 Amendment.  See sections 26 and 29 of Act 12 in the appendix to this title for special provisions relating to Federal, State and local tax laws and calculation of contributions.

Cross References.  Section 5507 is referred to in sections 5102, 5302, 5501.1, 5508, 5934, 5936, 5937, 5938 of this title.



Section 5508 - Actuarial cost method

§ 5508.  Actuarial cost method.

(a)  Employer contribution rate on behalf of active members.--The amount of the Commonwealth and other employer contributions on behalf of all active members shall be computed by the actuary as a percentage of the total compensation of all active members during the period for which the amount is determined and shall be so certified by the board. The actuarially required contribution rate on behalf of all active members shall consist of the employer normal contribution rate, as defined in subsection (b), and the accrued liability contribution rate as defined in subsection (c). The actuarially required contribution rate on behalf of all active members shall be modified by the experience adjustment factor as calculated in subsection (f).

(b)  Employer normal contribution rate.--The employer normal contribution rate shall be determined after each actuarial valuation on the basis of an annual interest rate and such mortality and other tables as shall be adopted by the board in accordance with generally accepted actuarial principles. The employer normal contribution rate shall be determined as a level percentage of the compensation of the average new active member, which percentage, if contributed on the basis of his prospective compensation through his entire period of active State service, would be sufficient to fund the liability for any prospective benefit payable to him in excess of that portion funded by his prospective member contributions, excluding shared-risk member contributions.

(c)  Accrued liability contribution rate.--

(1)  For the fiscal years beginning July 1, 2002, and July 1, 2003, the accrued liability contribution rate shall be computed as the rate of total compensation of all active members which shall be certified by the actuary as sufficient to fund over a period of ten years from July 1, 2002, the present value of the liabilities for all prospective benefits, except for the supplemental benefits as provided in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities), 5708.2 (relating to further additional supplemental annuities), 5708.3 (relating to supplemental annuities commencing 1994), 5708.4 (relating to special supplemental postretirement adjustment), 5708.5 (relating to supplemental annuities commencing 1998), 5708.6 (relating to supplemental annuities commencing 2002), 5708.7 (relating to supplemental annuities commencing 2003) and 5708.8 (relating to special supplemental postretirement adjustment of 2002), in excess of the total assets in the fund (calculated recognizing all investment gains and losses over a five-year period), excluding the balance in the supplemental annuity account, and the present value of employer normal contributions and of member contributions payable with respect to all active members on December 31, 2001, and excluding contributions to be transferred by county retirement systems or pension plans pursuant to section 5507(c) (relating to contributions by the Commonwealth and other employers). The amount of each annual accrued liability contribution shall be equal to the amount of such contribution for the fiscal year beginning July 1, 2002, except that, if the accrued liability is increased by legislation enacted subsequent to June 30, 2002, but before July 1, 2003, such additional liability shall be funded over a period of ten years from the first day of July, coincident with or next following the effective date of the increase. The amount of each annual accrued liability contribution for such additional legislative liabilities shall be equal to the amount of such contribution for the first annual payment.

(2)  Notwithstanding any other provision of law, beginning July 1, 2004, and ending June 30, 2010, the outstanding balance of the increase in accrued liability due to the change in benefits enacted in 2001 shall be amortized in equal dollar annual contributions over a period that ends 30 years after July 1, 2002, and the outstanding balance of the net actuarial loss incurred in calendar year 2002 shall be amortized in equal dollar annual contributions over a period that ends 30 years after July 1, 2003. For fiscal years beginning on or after July 1, 2004, and ending June 30, 2010, if the accrued liability is increased by legislation enacted subsequent to June 30, 2003, but before January 1, 2009, such additional liability shall be funded in equal dollar annual contributions over a period of ten years from the first day of July coincident with or next following the effective date of the increase.

(3)  For the fiscal year beginning July 1, 2010, the accrued liability contribution rate shall be computed as the rate of total compensation of all active members which shall be certified by the actuary as sufficient to fund in equal dollar installments over a period of 30 years from July 1, 2010, the present value of the liabilities for all prospective benefits calculated as of the immediately prior valuation date, including the supplemental benefits as provided in sections 5708, 5708.1, 5708.2, 5708.3, 5708.4, 5708.5, 5708.6, 5708.7 and 5708.8, but excluding the benefits payable from the retirement benefit plan established pursuant to section 5941 (relating to benefits completion plan), in excess of the actuarially calculated assets in the fund (calculated recognizing all realized and unrealized investment gains and losses each year in level annual installments over five years), including the balance in the supplemental annuity account, and the present value of employer normal contributions and of member contributions payable with respect to all active members, inactive members on leave without pay, vestees and special vestees on December 31, 2009. If the accrued liability is changed by legislation enacted subsequent to December 31, 2009, such change in liability shall be funded in equal dollar installments over a period of ten years from the first day of July following the valuation date coincident with or next following the date such legislation is enacted.

(d)  Special provisions on calculating contributions.--In calculating the contributions required by subsections (a), (b) and (c), the active members of Class C shall be considered to be members of Class A. In addition, the actuary shall determine the Commonwealth or other employer contributions required for active members of Class C and officers of the Pennsylvania State Police and enforcement officers and investigators of the Pennsylvania Liquor Control Board who are members of Class A to finance their benefits in excess of those to which other members of Class A are entitled. Such additional contributions shall be determined separately for officers and employees of the Pennsylvania State Police and for enforcement officers and investigators of the Pennsylvania Liquor Control Board. Such contributions payable on behalf of officers and employees of the Pennsylvania State Police shall include the amounts received by the system under the provisions of the act of May 12, 1943 (P.L.259, No.120), referred to as the Foreign Casualty Insurance Premium Tax Allocation Law, and on behalf of enforcement officers or investigators of the Pennsylvania Liquor Control Board, the amounts received by the system under the provisions of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(e)  Supplemental annuity contribution rate.--

(1)  For the period July 1, 2002, to June 30, 2010, contributions from the Commonwealth and other employers whose employees are members of the system required to provide for the payment of supplemental annuities as provided in sections 5708, 5708.1, 5708.2, 5708.3, 5708.4 and 5708.5 shall be paid over a period of ten years from July 1, 2002. The funding for the supplemental annuities commencing 2002 provided for in section 5708.6 shall be as provided in section 5708.6(f). The funding for the supplemental annuities commencing 2003 provided for in section 5708.7 shall be as provided in section 5708.7(f). The funding for the special supplemental postretirement adjustment of 2002 under section 5708.8 shall be as provided in section 5708.8(g). The amount of each annual supplemental annuities contribution shall be equal to the amount of such contribution for the fiscal year beginning July 1, 2002.

(2)  For fiscal years beginning on or after July 1, 2010, contributions from the Commonwealth and other employers whose employees are members of the system required to provide for the payment of supplemental annuities as provided in sections 5708, 5708.1, 5708.2, 5708.3, 5708.4, 5708.5, 5708.6, 5708.7 and 5708.8 shall be paid as part of the accrued liability contribution rate as provided for in subsection (c)(3), and there shall not be a separate supplemental annuity contribution rate attributable to those supplemental annuities. In the event that supplemental annuities are increased by legislation enacted subsequent to December 31, 2009, the additional liability for the increase in benefits shall be funded in equal dollar installments over a period of ten years from the first day of July following the valuation date coincident with or next following the date such legislation is enacted.

(f)  Experience adjustment factor.--

(1)  For each year after the establishment of the accrued liability contribution rate and the supplemental annuity contribution rate for the fiscal year beginning July 1, 2010, any increase or decrease in the unfunded accrued liability and any increase or decrease in the liabilities and funding for supplemental annuities, due to actual experience differing from assumed experience (recognizing all realized and unrealized investment gains and losses over a five-year period), changes in contributions caused by the final contribution rate being different from the actuarially required contribution rate, State employees making shared-risk member contributions, changes in actuarial assumptions or changes in the terms and conditions of the benefits provided by the system by judicial, administrative or other processes other than legislation, including, but not limited to, reinterpretation of the provisions of this part, shall be amortized in equal dollar annual contributions over a period of 30 years beginning with the July 1 succeeding the actuarial valuation determining said increases or decreases.

(2)  The actuarially required contribution rate shall be the sum of the normal contribution rate, the accrued liability contribution rate and the supplemental annuity contribution rate, modified by the experience adjustment factor as calculated in paragraph (1).

(g)  Determination of liability for special vestee.--Notwithstanding any other provision of this part or other law, the total additional accrued actuarial liability resulting from eligibility of special vestees for benefits upon the attainment of superannuation age shall be determined by the actuary as part of the first annual valuation made after June 30, 1997. The resulting additional accrued actuarial liability shall be paid by The Pennsylvania State University to the board in one lump sum payment within 90 days of the board's certification of the amount to The Pennsylvania State University.

(h)  Temporary application of collared contribution rate.--The collared contribution rate for each year shall be determined by comparing the actuarially required contribution rate calculated without regard for costs added by legislation to the prior year's final contribution rate. If, for any of the fiscal years beginning July 1, 2011, July 1, 2012, and on or after July 1, 2013, the actuarially required contribution rate calculated without regard for costs added by legislation is more than 3%, 3.5% and 4.5%, respectively, of the total compensation of all active members greater than the prior year's final contribution rate, then the collared contribution rate shall be applied and be equal to the prior year's final contribution rate increased by the respective percentage above of total compensation of all active members. Otherwise, and for all subsequent fiscal years, the collared contribution rate shall not be applicable. In no case shall the collared contribution rate be less than 4% of total compensation of all active members.

(i)  Final contribution rate.--For the fiscal year beginning July 1, 2010, the final contribution rate shall be 5% of total compensation of all active members. For each subsequent fiscal year for which the collared contribution rate is applicable, the final contribution rate shall be the collared contribution rate plus the costs added by legislation. For all other fiscal years, the final contribution rate shall be the actuarially required contribution rate, provided that the final contribution rate shall not be less than the employer normal contribution rate, as defined in subsection (b).

(June 29, 1984, P.L.450, No.95, eff. imd.; Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; June 25, 1997, P.L.369, No.41, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2002; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Dec. 10, 2003, P.L.228, No.40, eff. imd.; June 27, 2007, P.L.32, No.8, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  See section 27 of Act 120 in the appendix to this title for special provisions relating to changes in accrued liability of State Employees' Retirement System.

2007 Amendment.  See section 2 of Act 8 in the appendix to this title for special provisions relating to recertification of employer contribution rates.

1997 Amendment. See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

Cross References.  Section 5508 is referred to in sections 5301, 5303.2, 5501.1, 5501.2, 5505.1, 5507, 5706, 5708.1, 5708.2, 5708.3, 5708.5, 5708.6, 5708.7, 5708.8, 5902 of this title.



Section 5509 - Appropriations and assessments by the Commonwealth

§ 5509.  Appropriations and assessments by the Commonwealth.

(a)  Annual submission of budget.--The board shall prepare and submit annually an itemized budget consisting of the amounts necessary to be appropriated by the Commonwealth out of the General Fund and special operating funds and the amounts to be assessed the other employers required to meet the obligations accruing during the fiscal period beginning the first day of July of the following year.

(b)  Appropriation and payment.--The General Assembly shall make an appropriation sufficient to provide for the obligations of the Commonwealth. Such amount shall be paid by the State Treasurer through the Department of Revenue into the fund in accordance with requisitions presented by the board. The contributions by the Commonwealth on behalf of active members who are officers of the Pennsylvania State Police shall be charged to the General Fund and to the Motor License Fund in the same ratios as used to apportion the appropriations for salaries of members of the Pennsylvania State Police. The contributions by the Commonwealth on behalf of active members who are enforcement officers and investigators of the Pennsylvania Liquor Control Board shall be charged to the General Fund and to the State Stores Fund.

(c)  Contributions from funds other than General Fund.--The amounts assessed other employers who are required to make the necessary contributions out of funds other than the General Fund shall be paid by such employers into the fund in accordance with requisitions presented by the board. The General Fund of the Commonwealth shall not be held liable to appropriate the moneys required to build up the reserves necessary for the payment of benefits to employees of such other employers. In case any such other employer shall fail to provide the moneys necessary for such purpose, then the service of such members for such period for which money is not so provided shall be credited and pickup contributions with respect to such members shall continue to be credited to the members' savings account. The annuity to which such member is entitled shall be determined as actuarially equivalent to the present value of the maximum single life annuity of each such member reduced by the amount of employer contributions payable on account and attributable to his compensation during such service, except that no reduction shall be made as a result of the failure of an employer to make contributions required for a period of USERRA leave.

(Dec. 14, 1982, P.L.1249, No.284, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (c).

1982 Amendment.  See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

Cross References.  Section 5509 is referred to in sections 5702, 5902 of this title.






Chapter 57 - Benefits

Section 5701 - Return of total accumulated deductions

CHAPTER 57

BENEFITS

Sec.

5701.  Return of total accumulated deductions.

5701.1. Transfer of accumulated deductions.

5702.  Maximum single life annuity.

5703.  Reduction of annuities on account of social security

old-age insurance benefits.

5704.  Disability annuities.

5705.  Member's options.

5705.1. Payment of accumulated deductions resulting from Class A-3 and Class A-4 service.

5706.  Termination of annuities.

5707.  Death benefits.

5708.  Supplemental annuities.

5708.1. Additional supplemental annuities.

5708.2. Further additional supplemental annuities.

5708.3. Supplemental annuities commencing 1994.

5708.4. Special supplemental postretirement adjustment.

5708.5. Supplemental annuities commencing 1998.

5708.6. Supplemental annuities commencing 2002.

5708.7. Supplemental annuities commencing 2003.

5708.8. Special supplemental postretirement adjustment of 2002.

5709.  Payment of benefits.

5710.  Payments under other laws.

Enactment.  Chapter 57 was added March 1, 1974, P.L.125, No.31, effective immediately.

Cross References.  Chapter 57 is referred to in sections 5701, 5934 of this title.

§ 5701.  Return of total accumulated deductions.

Any member upon termination of service may, in lieu of all benefits payable under this chapter to which he may be entitled, elect to receive his total accumulated deductions.

Cross References.  Section 5701 is referred to in sections 5303, 5306, 5705, 5905.1 of this title.



Section 5701.1 - Transfer of accumulated deductions

§ 5701.1.  Transfer of accumulated deductions.

When an employee of the Juvenile Court Judges' Commission elects membership in an independent retirement program pursuant to section 5301(f) (relating to mandatory and optional membership), the board shall transfer directly to the trustee or administrator of the independent retirement program all accumulated deductions resulting from service credited while an employee of the Juvenile Court Judges' Commission.

(Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment.  Act 38 added section 5701.1.

Cross References.  Section 5701.1 is referred to in section 5933 of this title.



Section 5702 - Maximum single life annuity

§ 5702.  Maximum single life annuity.

(a)  General rule.--Any full coverage member who is eligible to receive an annuity pursuant to the provisions of section 5308(a) or (b) (relating to eligibility for annuities) who terminates State service, or if a multiple service member who is a school employee who is an active member of the Public School Employees' Retirement System who terminates school service, before attaining age 70 shall be entitled to receive a maximum single life annuity attributable to his credited service and equal to the sum of the following single life annuities beginning at the effective date of retirement:

(1)  A standard single life annuity multiplied by the sum of the products, determined separately for each class of service, obtained by multiplying the appropriate class of service multiplier by the ratio of years of service credited in that class to the total credited service. In case the member on the effective date of retirement is under superannuation age for any service, a reduction factor calculated to provide benefits actuarially equivalent to an annuity starting at superannuation age shall be applied to the product determined for that service. The class of service multiplier for any period of concurrent service shall be multiplied by the proportion of total State and school compensation during such period attributable to State service. In the event a member has two multipliers for one class of service the class of service multiplier to be used for calculating benefits for that class shall be the average of the two multipliers weighted by the proportion of compensation attributable to each multiplier during the three years of highest annual compensation in that class of service: Provided, That in the case of a member of Class E-1, a portion but not all of whose three years of highest annual judicial compensation is prior to January 1, 1973, two class of service multipliers shall be calculated on the basis of his entire judicial service, the one applying the judicial class of service multipliers effective prior to January 1, 1973 and the second applying the class of service multipliers effective subsequent to January 1, 1973. The average class of service multiplier to be used for calculating benefits for his judicial service shall be the average of the two calculated multipliers weighted by the proportion of compensation attributable to each of the calculated multipliers during the three years of highest annual compensation in that class of service.

(2)  If eligible, a single life annuity of 2% of his average noncovered salary for each year of social security integration credit as provided for in section 5305 (relating to social security integration credits) multiplied, if on the effective date of retirement the member is under superannuation age for any service, by the actuarially determined reduction factor for that service.

(3)  If eligible, a single life annuity which is actuarially equivalent to the regular and additional accumulated deductions attributable to contributions as a member of Class C, but not less than such annuity determined as if the member were age 60 on the effective date of retirement, actuarially reduced in the event the member is under superannuation age on the effective date of retirement.

(4)  If eligible, a single life annuity which is actuarially equivalent to the amount by which his regular and additional accumulated deductions attributable to any credited service other than as a member of Class C are greater than one-half of the actuarially equivalent value on the effective date of retirement of the annuity as provided in paragraph (1) attributable to service other than Class C for which regular or joint coverage member contributions were made. This paragraph shall not apply to any member with State service credited as Class A-3 or Class A-4.

(5)  If eligible, a single life annuity which is actuarially equivalent to the amount by which his social security integration accumulated deductions are greater than one-half of the actuarially equivalent value on the effective date of retirement of the annuity provided for under paragraph (2).

(6)  If eligible, a single life annuity sufficient together with the annuity provided for in paragraph (1) as a Class A, Class AA, Class A-3 and Class A-4 member and the highest annuity provided for in paragraph (2) to which he is entitled, or at his option could have been entitled, to produce that percentage of a standard single life annuity adjusted by the application of the class of service multiplier for Class A, Class AA, Class A-3 or Class A-4 as set forth in paragraph (1) in the case where any service is credited as a member of Class A, Class AA, Class A-3 or Class A-4 on the effective date of retirement as determined by his total years of credited service as a member of Class A, Class AA, Class A-3 and Class A-4 and by the following table:

Total Years of

Credited Service

as a Member of

Class A,

Class AA, Class A-3

and Class A-4

Percentage of

Standard

Single Life

Annuity Adjusted for

Class A, Class AA,

Class A-3 and Class A-4

Class of

Service Multipliers

35-40

100%

41

102%

42

104%

43

106%

44

108%

45 or more

110%

(a.1)  Rule for terminations after attaining age 70.--

(1)  Any full coverage member who is eligible to receive an annuity pursuant to the provisions of section 5308(a) who terminates State service, or if a multiple service member who is a school employee and an active member of the Public School Employees' Retirement System who terminates school service, on or after attaining age 70 and who applies for a superannuation annuity to be effective the day after the termination of State service or school service, as the case may be, shall be entitled to receive a maximum single life annuity as of a determination date that is equal to the greater of subparagraph (i) or (ii):

(i)  the sum of the annuities provided in subsection (a)(1) through (6) calculated as of the determination date; and

(ii)  the greater of clause (A) or (B):

(A)  the sum of the annuities provided in subsection (a)(1), (3), (4) and (6) as of the preceding determination date adjusted by the actuarial increase factor, plus the annuities provided in subsection (a)(2) and (5) as of the determination date; and

(B)  the maximum single life annuity as of the preceding determination date adjusted by the actuarial increase factor.

The maximum single life annuity shall be calculated for each determination date.

(2)  For purposes of this subsection, the determination date shall be:

(i)  the member's birthday, provided that as of such date the member qualifies for a maximum single life annuity under this subsection; or

(ii)  if the member's maximum single life annuity is being determined as of the member's effective date of retirement, then the determination date shall be the member's effective date of retirement.

(3)  In the event an active member, an inactive member on leave without pay or a multiple service member who is a school employee and an active member of the Public School Employees' Retirement System has attained age 70 before the effective date of this subsection, or enters State service or school service, as the case may be, after attaining age 70, then section 5305.1 (relating to eligibility for actuarial increase factor) and subsections (a) and (a.1) shall be effective prospectively with respect to such member at the member's next birthday after the effective date of this subsection, entry into State service, or school service.

Nothing in this subsection shall be construed to provide an actuarial increase factor for any period of service prior to the effective date of this subsection.

(b)  Present value of annuity.--The present value of the maximum single life annuity as calculated in accordance with subsection (a) of this section shall be determined by multiplying the maximum single life annuity by the cost of a dollar annuity on the effective date of retirement. Such present value shall be decreased only as required under the provisions of section 5506 (relating to incomplete payments), 5509(c) (relating to appropriations and assessments by the Commonwealth) or 5703 (relating to reduction of annuities on account of social security old-age insurance benefits).

(c)  Limitation on amount of annuity.--The annuity paid to a member under subsection (a) and reduced in accordance with the option elected under section 5705 (relating to member's options) shall not exceed the highest compensation received during any period of twelve consecutive months of credited service. No limit on the total annuity paid to a member with Class D-3 service shall be applied in the case of a member who served as a constitutional officer of the General Assembly.

(d)  Limitation regarding annual benefit under IRC § 415.--Notwithstanding any provision of this part to the contrary, including, but not limited to, subsection (c), no benefit shall be payable to the extent that such benefit exceeds any limitations under IRC § 415(b) in effect with respect to governmental plans as such term is defined in IRC § 414(d) on the date the benefit payment becomes effective.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; May 17, 2001, P.L.26, No.9; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (a)(4) and (6).

2001 Amendment.  Act 9 amended subsecs. (a) and (c) and added subsecs. (a.1) and (d), effective immediately as to subsecs. (c) and (d), September 1, 2001, as to subsecs. (a) intro. par. and (a.1) and July 1, 2001, as to the remainder of the section.

1983 Amendment.  See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

1975 Amendment.  Act 101 amended subsecs. (a) and (b).

Special Provisions in Appendix.  See sections 2(c) and 3(1), (3) and (4) of Act 31 of 1974 in the appendix to this title for special provisions relating to limitations on salaries of members for retirement purposes and additional retirement benefits for judges and legislative officers.

Cross References.  Section 5702 is referred to in sections 5305.1, 5308.1, 5308.2, 5703, 5704, 5705, 5707, 5905 of this title.



Section 5703 - Reduction of annuities on account of social security old-age insurance benefits

§ 5703.  Reduction of annuities on account of social security old-age insurance benefits.

(a)  General rule.--A joint coverage member who is eligible to receive an annuity under section 5308(a) or (b) (relating to eligibility for annuities) shall be entitled to receive the annuity provided for in sections 5702 (relating to maximum single life annuity) and 5708 (relating to supplemental annuities) which shall be reduced at the time at which the member would be entitled to receive full social security old-age insurance benefits whether or not he has applied for such benefits. The reduction shall be an amount equal to 40% of the primary insurance amount paid or payable to him and subject to the following provisions:

(1)  The eligibility of such member for the old-age insurance benefit and the amount of such benefit upon which the reduction in his annuity shall be based shall be determined by the board in accordance with the provisions of the Federal Social Security Act, 42 U.S.C.A. § 301 et seq., in effect on the effective date of retirement, except that in determining such eligibility and such amount only wages or compensation for services covered by the system shall be included.

(2)  The reduction shall not be more than one-half of the standard single life annuity multiplied by the ratio of the sum of the three years of highest taxable wages to an amount equal to three times the final average salary and by the ratio of the years of credited service after December 31, 1955 to total years of credited service.

(3)  Whenever the amount of the reduction from the annuity shall have been once determined, it shall remain fixed for the duration of the annuity except that any decrease in the old-age insurance benefit under the Federal Social Security Act, 42 U.S.C.A. § 301 et seq., shall result in a corresponding decrease in the amount of the reduction from the annuity.

(b)  Exception.--The reduction provided for in subsection (a) shall not apply to annuities payable under the provisions of section 5704(a) (relating to disability annuities).

(Oct. 7, 1975, P.L.348, No.101, eff. imd.)

Cross References.  Section 5703 is referred to in sections 5702, 5905 of this title.



Section 5704 - Disability annuities

§ 5704.  Disability annuities.

(a)  Amount of annuity.--A member who has made application for a disability annuity and has been found to be eligible in accordance with the provisions of section 5905(c)(1) (relating to duties of the board regarding applications and elections of members) shall receive a disability annuity payable from the effective date of disability as determined by the board and continued until a subsequent determination by the board that the annuitant is no longer entitled to a disability annuity. The disability annuity shall be equal to a standard single life annuity multiplied by the class of service multiplier applicable to the class of service at the time of disability if the product of such class of service multiplier and the total number of years of credited service is greater than 16.667, otherwise the standard single life annuity shall be multiplied by the lesser of the following ratios:

MY*/Y or 16.667/Y

where Y = number of years of credited service, Y* = total years of credited service if the member were to continue as a State employee until attaining superannuation age as applicable at the time of disability, or if the member has attained superannuation age, as applicable at the time of disability, then the number of years of credited service and M = the class of service multiplier as applicable at the effective date of disability. A member of Class C shall receive, in addition, any annuity to which he may be eligible under section 5702(a)(3) (relating to maximum single life annuity). The member shall be entitled to the election of a joint and survivor annuity on that portion of the disability annuity to which he is entitled under section 5702.

(b)  Benefit attributable to social security integration credit.--If the member has been found to be eligible for a disability annuity and has social security integration credits as provided in section 5305 (relating to social security integration credits), he may elect to withdraw his social security integration accumulated deductions or if he has five or more eligibility points to his credit and does not withdraw his social security integration accumulated deductions he may execute an application to be filed with the board to receive, in addition to his disability annuity, an annuity calculated in accordance with section 5702(a)(2).

(c)  Reduction on account of earned income.--Subsequent to January 1, 1972, payments on account of disability shall be reduced by that amount by which the earned income of the annuitant, as reported in accordance with section 5908(b) (relating to rights and duties of annuitants), for the preceding calendar year together with the disability annuity payments provided in this section other than subsection (b), for the year, exceeds the product of:

(i) the last year's salary of the annuitant as a State employee; and

(ii)  the ratio of the current monthly payment to the monthly payment at the effective date of disability;

Provided, That the annuitant shall not receive less than his member's annuity or the amount to which he may be entitled under section 5702 whichever is greater.

(d)  Reduction on account of ineligibility.--Payment of that portion of the disability annuity in excess of the annuity to which the annuitant was entitled at the effective date of disability calculated in accordance with section 5702 shall cease if the annuitant is no longer eligible under the provisions of sections 5905(c)(2) or 5908(b) or (c).

(e)  Termination of State service.--Upon termination of disability annuity payments in excess of an annuity calculated in accordance with section 5702, a disability annuitant who:

(1)  does not have Class A-3 or Class A-4 service credit; or

(2)  has Class A-3 or Class A-4 service credit and fewer than ten eligibility points;

and who does not return to State service may file an application with the board for an amount equal to the excess, if any, of the sum of the shared-risk accumulated deductions plus the regular and additional accumulated deductions standing to his credit at the effective date of disability over one-third of the total disability annuity payments received. If the annuitant on the date of termination of service was eligible for an annuity as provided in section 5308(a) or (b) (relating to eligibility for annuities), he may file an application with the board for an election of an optional modification of his annuity.

(f)  Supplement for service connected disability.--If a member has been found to be eligible for a disability annuity and if the disability has been found to be a service connected disability and if the member is receiving workers' compensation payments for other than medical benefits, such member shall receive a supplement equal to 70% of his final average salary less the sum of the annuity as determined under subsection (a) and any payments paid or payable on account of such disability under the act of June 2, 1915 (P.L.736, No.338), known as the Workers' Compensation Act, the act of June 21, 1939 (P.L.566, No.284), known as The Pennsylvania Occupational Disease Act, and the Social Security Act (49 Stat. 620, 42 U.S.C. § 301 et seq.). Such supplement shall continue as long as he is determined to be disabled and is receiving workers' compensation payments for other than medical benefits on account of his service connected disability in accordance with the Workers' Compensation Act or The Pennsylvania Occupational Disease Act. If the member has received a lump sum workers' compensation payment in lieu of future weekly compensation payments, the length in weeks and calculation of the service connected disability supplement shall be determined by dividing the lump sum payment by the average weekly wage as determined by the Workers' Compensation Board.

(g)  Limitation regarding annual benefit under IRC § 415.--Notwithstanding any provisions of this part to the contrary, no benefit shall be payable to the extent that such benefit exceeds any limitation under IRC § 415(b) as in effect with respect to governmental plans as such term is defined in IRC § 414(d) on the date the benefit payment becomes effective.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; June 13, 1985, P.L.40, No.19, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9; Apr. 23, 2002, P.L.272, No.38; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (e).

2002 Amendment.  Act 38 amended subsecs. (c) and (f), effective January 1, 2003, as to subsec. (c) and immediately as to the remainder of the section.

2001 Amendment.  Act 9 amended subsecs. (b) and (f) and added subsec. (g), effective immediately as to subsecs. (f) and (g) and July 1, 2001, as to the remainder of the section. See section 37 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment of subsec. (b) to State Employees' Retirement System members.

1994 Amendment.  Act 29 amended subsec. (a).

Effective Date of Provisions.  Section 4(3) of Act 31 of 1974 provided that, as applicable to officers of the Pennsylvania State Police, the provisions of section 5704(f) relating to service connected disability shall be effective July 1, 1973.

Cross References.  Section 5704 is referred to in sections 5307, 5703, 5905 of this title.



Section 5705 - Member's options

§ 5705.  Member's options.

(a)  General rule.--Any special vestee who has attained superannuation age, any vestee who does not have Class A-3 or Class A-4 service credit having five or more eligibility points for service other than Class T-E or Class T-F service in the Public School Employees' Retirement System, or vestee who has Class A-3 or Class A-4 service credit having ten or more eligibility points, any member with Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service having five or more eligibility points or any other eligible member upon termination of State service who has not withdrawn his total accumulated deductions as provided in section 5701 (relating to return of total accumulated deductions) may apply for and elect to receive either a maximum single life annuity, as calculated in accordance with the provisions of section 5702 (relating to maximum single life annuity), or a reduced annuity certified by the actuary to be actuarially equivalent to the maximum single life annuity and in accordance with one of the following options; except that no member shall elect an annuity payable to one or more survivor annuitants other than his spouse or alternate payee of such a magnitude that the present value of the annuity payable to him for life plus any lump sum payment he may have elected to receive is less than 50% of the present value of his maximum single life annuity:

(1)  Option 1.--A life annuity to the member with a guaranteed total payment equal to the present value of the maximum single life annuity on the effective date of retirement with the provision that, if, at his death, he has received less than such present value, the unpaid balance shall be payable to his beneficiary.

(2)  Option 2.--A joint and survivor annuity payable during the lifetime of the member with the full amount of such annuity payable thereafter to his survivor annuitant, if living at his death.

(3)  Option 3.--A joint and fifty percent (50%) survivor annuity payable during the lifetime of the member with one-half of such annuity payable thereafter to his survivor annuitant, if living at his death.

(4)  Option 4.--Some other benefit which shall be certified by the actuary to be actuarially equivalent to the maximum single life annuity, subject to the following restrictions:

(i)  any annuity shall be payable without reduction during the lifetime of the member;

(ii)  the sum of all annuities payable to the designated survivor annuitants shall not be greater than one and one-half times the annuity payable to the member; and

(iii)  a portion of the benefit may be payable as a lump sum, except that such lump sum payment shall not exceed an amount equal to the total accumulated deductions standing to the credit of the member that are not the result of contributions and statutory interest made or credited as a result of Class A-3 or Class A-4 service. The balance of the present value of the maximum single life annuity adjusted in accordance with section 5702(b) shall be paid in the form of an annuity with a guaranteed total payment, a single life annuity, or a joint and survivor annuity or any combination thereof but subject to the restrictions of subparagraphs (i) and (ii) under this option.

(b)  Present value of joint coverage annuity.--In calculating an annuity payable to a member of the joint coverage group, the present value of such adjusted annuity shall be determined by taking into account prospectively the reduction applicable upon the attainment of the age at which full social security benefits are payable.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; June 13, 1985, P.L.40, No.19, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. Jan. 1, 1995; June 25, 1997, P.L.369, No.41, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (a).

2001 Amendment.  See section 37 of Act 9 in the appendix to this title for special provisions relating to applicability of amendment to State Employees' Retirement System members.

1999 Amendment.  See section 27 of Act 12 in the appendix to this title for special provisions relating to eligibility for superannuation benefits.

1997 Amendment.  See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

Cross References.  Section 5705 is referred to in sections  5302, 5307, 5702, 5706, 5709, 5902, 5905, 5905.1, 5907 of this title.



Section 5705.1 - Payment of accumulated deductions resulting from Class A-3 and Class A-4 service

§ 5705.1.  Payment of accumulated deductions resulting from Class A-3 and Class A-4 service.

Any superannuation or withdrawal annuitant who:

(1)  has Class A-3 or Class A-4 service credit;

(2)  has service credited in one or more classes of service; and

(3)  because he has five or more, but fewer than ten, eligibility points is not eligible to receive an annuity on his Class A-3 or Class A-4 service

shall receive in a lump sum at the time of his retirement, in addition to any other annuity or lump sum payment which he may elect, his accumulated deductions resulting from his Class A-3 or Class A-4 service credit. Payment of these accumulated deductions resulting from Class A-3 or Class A-4 service credit shall not be eligible for installment payments pursuant to section 5905.1 (relating to installment payments of accumulated deductions) but shall be considered a lump sum payment for purposes of section 5905.1(d).

(Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 added section 5705.1.

Cross References.  Section 5705.1 is referred to in sections 5302, 5905.1 of this title.



Section 5706 - Termination of annuities

§ 5706.  Termination of annuities.

(a)  General rule.--If the annuitant returns to State service or enters or has entered school service and elects multiple service membership, any annuity payable to him under this part shall cease effective upon the date of his return to State service or entering school service and in the case of an annuity other than a disability annuity the present value of such annuity, adjusted for full coverage in the case of a joint coverage member who makes the appropriate back contributions for full coverage, shall be frozen as of the date such annuity ceases. An annuitant who is credited with an additional 10% of Class A and Class C service as provided in section 5302(c) (relating to credited State service) and who returns to State service shall forfeit such credited service and shall have his frozen present value adjusted as if his 10% retirement incentive had not been applied to his account. In the event that the cost-of-living increase enacted December 18, 1979 occurred during the period of such State or school employment, the frozen present value shall be increased, on or after the member attains superannuation age, by the percent applicable had he not returned to service. This subsection shall not apply in the case of any annuitant who may render services to the Commonwealth in the capacity of an independent contractor or as a member of an independent board or commission or as a member of a departmental administrative or advisory board or commission when such members of independent or departmental boards or commissions are compensated on a per diem basis for not more than 150 days per calendar year or as a member of an independent board or commission requiring appointment by the Governor, with advice and consent of the Senate, where the annual salary payable to the member does not exceed $35,000 and where the member has been an annuitant for at least six months immediately preceding the appointment. Such service shall not be subject to member contributions or be eligible for qualification as creditable State service.

(a.1)  Return to State service during emergency.--When, in the judgment of the employer, an emergency creates an increase in the work load such that there is serious impairment of service to the public, an annuitant may be returned to State service for a period not to exceed 95 days in any calendar year without loss of his annuity. In computing the number of days an annuitant has returned to State service, any amount of time less than one-half of a day shall be counted as one-half of a day. For agencies, boards and commissions under the Governor's jurisdiction, the approval of the Governor that an emergency exists shall be required before an annuitant may be returned to State service.

(a.2)  Return of benefits.--In the event an annuitant whose annuity ceases pursuant to this section receives any annuity payment, including a lump sum payment pursuant to section 5705 (relating to member's options) on or after the date of his return to State service or entering school service, the annuitant shall return to the board the amount so received plus statutory interest. The amount payable shall be certified in each case by the board in accordance with methods approved by the actuary and shall be paid in a lump sum within 30 days or in the case of an active member or school employee who is an active member of the Public School Employees' Retirement System may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board. The salary deduction amortization plans agreed to by the member and the board may include a deferral of payment amounts and statutory interest until the termination of school service or State service as the board in its sole discretion decides to allow. The board may limit salary deduction amortization plans to such terms as the board in its sole discretion determines. In the case of a school employee who is an active member of the Public School Employees' Retirement System, the agreed upon salary deductions shall be remitted to the Public School Employees' Retirement Board, which shall certify and transfer to the board the amounts paid.

(a.3)  Return of benefits paid during USERRA leave.--In the event that a former State employee is reemployed from USERRA leave who had received any payments or annuity from the system during the USERRA leave, the employee shall return to the board the amount so received plus statutory interest. The amount payable shall be certified in each case by the board in accordance with methods approved by the actuary and shall be paid in a lump sum within 30 days or in the case of an active member may be amortized with statutory interest through salary deductions in amounts agreed upon by the member and the board, but not longer than a period that starts with the date of reemployment and continuing for up to three times the length of the member's immediate past period of USERRA leave, with the repayment period not to exceed five years or such longer time as may be agreed to between the board and the member.

(b)  Subsequent discontinuance of service.--Upon subsequent discontinuance of service, such member other than a former annuitant who had the effect of his frozen present value eliminated in accordance with subsection (c) or a former disability annuitant shall be entitled to an annuity which is actuarially equivalent to the sum of the present value as determined under subsection (a) and the present value of a maximum single life annuity based on years of service credited subsequent to reentry in the system and his final average salary computed by reference to his compensation during his entire period of State and school service.

(c)  Elimination of the effect of frozen present value.--

(1)  An annuitant who returns to State service and earns three eligibility points by performing credited State service following the most recent period of receipt of an annuity under this part, or an annuitant who enters school service and:

(i)  is a multiple service member; or

(ii)  who elects multiple service membership, and

earns three eligibility points by performing credited State service or credited school service following the most recent period of receipt of an annuity under this part, and who had the present value of his annuity frozen in accordance with subsection (a), shall qualify to have the effect of the frozen present value resulting from all previous periods of retirement eliminated, provided that all payments under Option 4 and annuity payments payable during previous periods of retirement plus interest as set forth in paragraph (3) shall be returned to the fund in the form of an actuarial adjustment to his subsequent benefits or in such form as the board may otherwise direct.

(2)  Upon subsequent discontinuance of service and the filing of an application for an annuity, a former annuitant who qualifies to have the effect of a frozen present value eliminated under this subsection shall be entitled to receive the higher of either:

(i)  an annuity (prior to optional modification) calculated as if the freezing of the former annuitant's account pursuant to subsection (a) had not occurred, adjusted by crediting Class A State service as Class AA service as provided for in section 5306(a.1) (relating to classes of service) and further adjusted according to paragraph (3), provided that a former annuitant of the system or a former annuitant of the Public School Employees' Retirement System who retired under a provision of law granting additional service credit if termination of State or school service or retirement occurred during a specific period of time shall not be permitted to retain the additional service credit under the prior law when the annuity is computed for his most recent retirement; or

(ii)  an annuity (prior to optional modification) calculated as if the former annuitant did not qualify to have the effect of the frozen present value eliminated,

unless the former annuitant notifies the board in writing by the later of the date the application for annuity is filed or the effective date of retirement that the former annuitant wishes to receive the lower annuity.

(3)  In addition to any other adjustment to the present value of the maximum single life annuity that a member may be entitled to receive that occurs as a result of any other provision of law, the present value of the maximum single life annuity shall be reduced by all amounts paid or payable to him during all previous periods of retirement plus interest on these amounts until the date of subsequent retirement. The interest for each year shall be calculated based upon the annual interest rate adopted for that fiscal year by the board for the calculation of the normal contribution rate pursuant to section 5508(b) (relating to actuarial cost method).

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; July 12, 1981, P.L.261, No.87, eff. imd.; Mar. 4, 1982, P.L.141, No.45, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29; Dec. 20, 1995, P.L.689, No.77, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 added subsec. (a.3).

2002 Amendment.  Act 38 amended subsec. (a.2).

2001 Amendment.  Act 9 amended subsecs. (a), (a.1) and (c) and added subsec. (a.2). See section 22(b) in the appendix to this title for special provisions relating to calculation of return to service days.

1995 Amendment.  Section 15(7) of Act 77 provided that the amendment shall be retroactive to July 1, 1994, and provided that no annuities or other benefits greater than those payable shall be payable to the beneficiary or survivor annuitant of a deceased member of the State Employees' Retirement System if the death of the member is on or before 60 days after the enactment of Act 77. See section 13(c) of Act 77 in the appendix to this title for special provisions relating to applicability of provisions relating to termination of annuities.

1994 Amendment.  Act 29 amended the entire section, effective January 1, 1995, as to subsec. (a), 60 days as to subsec. (a.1) and July 1, 1994, as to subsecs. (b) and (c). See section 24 in the appendix to this title for special provisions relating to effective date and funding of accrued liability.

Applicability of Provisions.  Section 4(2) of Act 31 of 1974 provided that the provisions of section 5706(b), relating to the calculation of annuities of annuitants who return to State service and subsequently retire, shall not apply to former annuitants who are active members of the system on the effective date of the act.

Cross References.  Section 5706 is referred to in sections 5301, 5303, 5902, 5906 of this title.



Section 5707 - Death benefits

§ 5707.  Death benefits.

(a)  Members eligible for annuities.--Any active member, inactive member on leave without pay, vestee or current or former State employee performing USERRA leave who dies and was eligible for an annuity in accordance with section 5308(a) or (b) (relating to eligibility for annuities) or special vestee who has attained superannuation age and dies before applying for a superannuation annuity shall be considered as having applied for an annuity to become effective the day before his death and in the event he has not elected an option or such election has not been approved prior to his death, it shall be assumed that he elected Option 1.

(b)  Members ineligible for annuities.--In the event of the death of a special vestee, an active member, an inactive member on leave without pay or a current or former State employee performing USERRA leave who is not entitled to a death benefit as provided in subsection (a), his designated beneficiary shall be paid the full amount of his total accumulated deductions.

(c)  Disability annuitants eligible for withdrawal annuity.--In the event of the death of a disability annuitant who has elected to receive a maximum disability annuity before he has received in annuity payments an amount equal to the present value, on the effective date of disability, of the benefits to which he would have been entitled under subsection (a) had he died while in State service, the balance of such amount shall be paid to his designated beneficiary.

(d)  Disability annuitants ineligible for withdrawal annuity.--In the event of the death of a disability annuitant who was not entitled to receive benefits under subsection (a), his beneficiary shall be paid the excess of the sum of the regular and additional accumulated deductions standing to his credit on the effective date of disability over one-third of the total disability payments received.

(e)  Annuitants electing maximum single life annuity.--In the event of the death of an annuitant who has elected to receive the maximum single life annuity before he has received in annuity payments the full amount of the total accumulated deductions standing to his credit on the effective date of retirement, the balance shall be paid to his designated beneficiary.

(f)  Members subject to limitations under section 5702(c).--Subject to the limitations contained in section 401(a)(9) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(a)(9)), the present value of any annuity in excess of that payable under section 5702 (relating to maximum single life annuity) that is not subject to the limitations under section 415(b) of the Internal Revenue Code of 1986 shall be paid in a lump sum to the beneficiary designated by the member after the death of the member. A beneficiary receiving a benefit under this subsection shall not be able to elect a payment method otherwise allowed under section 5709(b)(2) and (3) (relating to payment of benefits).

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; June 13, 1985, P.L.40, No.19, eff. imd.; June 25, 1997, P.L.369, No.41, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsecs. (a) and (b).

2001 Amendment.  Act 9 added subsec. (f).

1997 Amendment.  See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

1985 Amendment.  Act 19 amended subsec. (d).

1975 Amendment.  Act 101 amended subsec. (c).

Cross References.  Section 5707 is referred to in sections 5709, 5907 of this title.



Section 5708 - Supplemental annuities

§ 5708.  Supplemental annuities.

(a)  General rule.--Every annuitant who retired prior to July 1, 1978 and who is in receipt of a superannuation, withdrawal or disability annuity, shall continue to receive the annuity to which he was entitled prior to July 1, 1979 and beginning July 1, 1979, any annuitant retiring on or prior to June 30, 1978 shall receive a cost-of-living supplement determined as a percentage applied to the retirement annuity to which he was entitled prior to July 1, 1979. Such cost-of-living supplement shall be payable under the same terms and conditions as provided under the option plan in effect as of June 30, 1979.

(b)  Cost-of-living adjustment factors.--The percentage which is to be applied in the determination of the cost-of-living supplements, shall be determined on the basis of the effective date of retirement payable on the first $12,000 of annuity received per year, as follows:

Effective date of retirement

Percentage factor

July 1, 1977 through June 30, 1978

5%

July 1, 1976 through June 30, 1977

10%

July 1, 1975 through June 30, 1976

13%

July 1, 1974 through June 30, 1975

20%

March 1, 1974 through June 30, 1974

27%

Prior to March 1, 1974

31%

Provided, however, That such cost-of-living supplement as determined above shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following his attainment of superannuation age: And further provided, That any member terminating legislative service subsequent to November 30, 1970, shall be entitled to receive on account of Class D-3 service a maximum single life annuity per year of service as a regular member of the General Assembly which shall not be less than the corresponding maximum single life annuity, including any cost-of-living supplements enacted prior to October 1, 1979, of a member retiring from legislative service November 30, 1970.

(c)  Supplement enacted after death of member.--No cost-of-living supplement enacted after the death of the member shall be payable to the beneficiary or survivor annuitant of such deceased former State employee, except when the effective date of the supplement shall predate the death of the member by virtue of retroactivity of the supplement.

(d)  Minimum total annuity.--Any superannuation or disability annuitant shall be entitled to receive a supplement such that his total annuity including any cost-of-living supplement shall be actuarially equivalent to a maximum single life annuity of $84.50 for each full year of credited service.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Dec. 18, 1979, P.L.566, No.130, eff. imd.; July 12, 1981, P.L.261, No.87, eff. imd.)

1981 Amendment.  Act 87 amended subsec. (c). Section 3(b) of Act 81 provided that the amendment of subsec. (c) shall be retroactive to July 1, 1979.

1979 Amendment.  Act 130 amended subsecs. (a) and (b).

Joint Legislative Committee.  See section 3 of Act 130 of 1979 in the appendix to this title for special provisions relating to the biennial organization of a joint legislative committee to study cost-of-living supplements accruing under section 5708.

Cross References.  Section 5708 is referred to in sections 5507, 5508, 5703, 5708.2, 5708.3, 5708.5, 5708.6, 5708.7, 5708.8, 5938 of this title.



Section 5708.1 - Additional supplemental annuities

§ 5708.1.  Additional supplemental annuities.

(a)  Benefits.--Commencing with the first monthly annuity payment after July 1, 1984, any eligible benefit recipient shall be entitled to receive an additional monthly supplemental annuity from the State Employees' Retirement System.

(b)  Amount of additional supplemental annuity.--The amount of the additional monthly supplemental annuity shall be the total of the following:

(1)  One dollar multiplied by the number of years of credited service.

(2)  Two dollars multiplied by the number of years on retirement.

(3)  Two percent of the monthly annuity being received on July 1, 1984, but not more than $20.

(c)  Payment.--The additional monthly supplemental annuity provided for in this section shall be paid automatically unless the intended recipient files a written notice with the system requesting that the additional monthly supplemental annuity not be paid.

(d)  Conditions.--The additional supplemental annuity provided for in this section shall be payable under the same terms and conditions as provided under the option plan in effect as of June 30, 1984.

(e)  Benefits paid to beneficiaries or survivors.--No supplemental annuity enacted after the death of the member shall be payable to the beneficiary or survivor annuitant of the deceased former State employee. However, when the effective date of the supplement predates the death of the member by virtue of retroactivity of the supplement, payments which were retroactively due the deceased annuitant shall be paid to the beneficiary or designated survivor, as the case may be.

(f)  Funding.--The actuary shall annually certify the amount of appropriations for the next fiscal year needed to fund, over a period of ten years from July 1, 2002, the additional monthly supplemental annuity provided for in this section, which amounts shall be paid during the period beginning July 1, 2002, and ending June 30, 2010. For fiscal years beginning on or after July 1, 2010, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 5508 (relating to actuarial cost method).

(g)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Eligible benefit recipient."  A person who is receiving a superannuation, withdrawal or disability annuity and who commenced receipt of that annuity on or prior to July 1, 1982, but the supplemental annuities shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age.

"Years of credited service."  The number of full years of service credited as a member for each benefit recipient, which years of service need not have been continuous.

"Years on retirement."  The number of full years as of July 1, 1983 which have elapsed since the eligible benefit recipient most recently commenced the receipt of an annuity and during which the eligible benefit recipient received an annuity.

(June 29, 1984, P.L.450, No.95, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2002; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (f).

1984 Amendment.  Act 95 added section 5708.1.

Cross References.  Section 5708.1 is referred to in sections 5507, 5508, 5708.2, 5708.3, 5708.5, 5708.6, 5708.7, 5708.8, 5938 of this title.



Section 5708.2 - Further additional supplemental annuities

§ 5708.2.  Further additional supplemental annuities.

(a)  Benefits.--Commencing with the first monthly annuity payment after January 1, 1989, any eligible benefit recipient shall be entitled to receive a further additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 5708 (relating to supplemental annuities) and 5708.1 (relating to additional supplemental annuities).

(b)  Amount of additional supplemental annuity.--The amount of the additional monthly supplemental annuity shall be the total of the following:

(1)  Two dollars multiplied by the number of years of credited service.

(2)  Fifty cents multiplied by the number of years on retirement.

(c)  Payment.--The additional monthly supplemental annuity provided for in this section shall be paid automatically unless the intended recipient files a written notice with the system requesting that the additional monthly supplemental annuity not be paid.

(d)  Conditions.--The additional supplemental annuity provided for in this section shall be payable under the same terms and conditions as provided under the option plan in effect as of December 31, 1988.

(e)  Benefits paid to beneficiaries or survivors.--No supplemental annuity effective after the death of the member shall be payable to the beneficiary or survivor annuitant of the deceased member.

(f)  Funding.--The actuary shall annually estimate the amount of Commonwealth appropriations for the next fiscal year needed to fund, over a period of ten years from July 1, 2002, the additional monthly supplemental annuity provided for in this section, which amounts shall be paid during the period beginning July 1, 2002, and ending June 30, 2010. For fiscal years beginning on or after July 1, 2010, the additional liability provided in this section shall be funded as part of the actuarial accrued liability as provided in section 5508 (relating to actuarial cost method).

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Eligible benefit recipient."  A person who is receiving a superannuation, withdrawal or disability annuity and who commenced receipt of that annuity on or prior to July 1, 1987, but the supplemental annuities shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age.

"Years of credited service."  The number of full years of service as a member to the credit of each benefit recipient, which years of service need not have been continuous.

"Years on retirement."  The number of full years as of July 1, 1988, which have elapsed since the eligible benefit recipient commenced the receipt of an annuity and during which the eligible benefit recipient received an annuity.

(Oct. 21, 1988, P.L.844, No.112, eff. Jan. 1, 1989; Aug. 5, 1991, P.L.183, No.23, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2002; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (f).

1988 Amendment.  Act 112 added section 5708.2.

Cross References.  Section 5708.2 is referred to in sections 5507, 5508, 5708.3, 5708.5, 5708.6, 5708.7, 5708.8, 5938 of this title.



Section 5708.3 - Supplemental annuities commencing 1994

§ 5708.3.  Supplemental annuities commencing 1994.

(a)  Benefits.--Commencing with the first monthly annuity payment after July 1, 1994, any eligible benefit recipient shall be entitled to receive a further additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities) and 5708.2 (relating to further additional supplemental annuities).

(b)  Amount of additional supplemental annuity.--The amount of the additional monthly supplemental annuity shall be determined on the basis of the most recent effective date of retirement and payable on the first $3,000 of annuity received per month, as follows:

Most recent effective              Percentage factor

date of retirement

July 1, 1991, through June 30, 1992           1.5%

July 1, 1990, through June 30, 1991           2.8%

July 1, 1989, through June 30, 1990           5.3%

On or prior to June 30, 1989                  7.9%

In addition to the supplemental annuity payable as a result of the percentage factors as set forth in this subsection, there shall be a monthly longevity supplemental annuity payable as follows:

(1)  For those individuals whose most recent effective date of retirement is on or after July 1, 1969, and on or before July 1, 1984, and who have 20 or more eligibility points, the monthly longevity supplemental annuity shall be equal to 0.25% of the first $3,000 of annuity received per month multiplied by the number of years on retirement.

(2)  For those individuals whose most recent effective date of retirement is on or before June 30, 1969, and who have 20 or more eligibility points, the monthly longevity supplemental annuity shall be equal to 0.25% of the first $3,000 of annuity received per month multiplied by the number of years on retirement between July 1, 1969, and July 1, 1989, plus 0.50% of the first $3,000 of annuity received per month multiplied by the years on retirement on or before June 30, 1969.

(c)  Payment.--The additional monthly supplemental annuity provided under this section shall be paid automatically unless the intended recipient files a written notice with the system requesting that the additional monthly supplemental annuity not be paid.

(d)  Conditions.--The additional supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of June 30, 1994.

(e)  Benefits paid to beneficiaries or survivors.--No supplemental annuity effective after the death of the member shall be payable to the beneficiary or survivor annuitant of the deceased member.

(f)  Funding.--For the period beginning July 1, 2002, and ending June 30, 2010, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2002. For fiscal years beginning on or after July 1, 2010, the additional liability for the increase in benefits provided in this section shall be funded as part of the actuarial accrued liability as provided in section 5508 (relating to actuarial cost method).

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Eligible benefit recipient."  A person who is receiving a superannuation, withdrawal or disability annuity and who commenced receipt of that annuity on or prior to June 30, 1992, but the supplemental annuities shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age. Notwithstanding the preceding, the term "eligible benefit recipient" shall not include those annuitants who were and currently are credited with an additional 10% of their Class A or Class C service under section 5302(c) (relating to credited State service).

"Years on retirement."  The number of full years as of July 1, 1989, which have elapsed since the eligible benefit recipient most recently commenced the receipt of an annuity and during which the eligible benefit recipient received an annuity.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days; May 17, 2001, P.L.26, No.9, eff. July 1, 2002; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (f).

1994 Amendment.  Act 29 added section 5708.3.

Cross References.  Section 5708.3 is referred to in sections 5507, 5508, 5708.5, 5708.6, 5708.7, 5708.8, 5938 of this title.



Section 5708.4 - Special supplemental postretirement adjustment

§ 5708.4.  Special supplemental postretirement adjustment.

(a)  Eligibility.--An annuitant who:

(1)  retired after February 28, 1974, and before January 1, 1985;

(2)  has military service as set forth in section 5304(c)(1) or (2) (relating to creditable nonstate service);

(3)  is receiving or will receive retirement pay under 10 U.S.C. Ch. 67 (relating to retired pay for nonregular service) for this military service; and

(4)  has not purchased nonstate service credit for this military service;

shall be eligible for this special supplemental postretirement adjustment.

(b)  Calculation of adjustment.--The monthly amount of this special supplemental postretirement adjustment shall be equal to the final average salary multiplied by 2% multiplied by the years of this military service divided by 12 multiplied by any applicable early retirement or option factors.

(c)  Adjustment paid.--Upon receipt of a timely request by an eligible annuitant, the system shall pay this special supplemental postretirement adjustment monthly from the effective date of this section.

(d)  Adjustment enacted after death of annuitant.--No special supplemental postretirement adjustment enacted after the death of an annuitant shall be payable to the beneficiary or survivor annuitant of the deceased annuitant.

(e)  Future supplemental annuities.--This special supplemental postretirement adjustment shall be included in the total annuity, and this military service shall be included in the total credited service in determining all future supplemental annuities.

(f)  Time limitations.--An annuitant who is eligible for this special supplemental postretirement adjustment shall have two years from the effective date of this section within which to make a request to the system for the adjustment established in this section.

(g)  Court-ordered purchase of nonstate service.--If a court of competent jurisdiction rules that an annuitant who is receiving or will receive retirement pay under 10 U.S.C. Ch. 67 for this military service is eligible under section 5304(c)(1) or (2) to purchase nonstate service credit for this military service, this special supplemental postretirement adjustment shall stop with the annuitant's purchase of nonstate service credit for this military service, and the total amount of this special supplemental postretirement adjustment paid to the annuitant from the effective date of this section shall be subtracted from any increase in the annuity caused by the court-ordered purchase of nonstate service credit for this military service.

(Dec. 18, 1996, P.L.1115, No.167, eff. imd.)

1996 Amendment.  Act 167 added section 5708.4. Section 3 of Act 167 provided that Act 167 shall be retroactive to January 1, 1974, only for the purpose of determining eligibility to receive special supplemental postretirement adjustments, and section 4 of Act 167 provided that no payments under section 5708.4 shall be made to any eligible annuitant for any period of time prior to the effective date of Act 167.

Cross References.  Section 5708.4 is referred to in sections 5507, 5508, 5708.5, 5708.6, 5708.7, 5708.8, 5938 of this title.



Section 5708.5 - Supplemental annuities commencing 1998

§ 5708.5.  Supplemental annuities commencing 1998.

(a)  Benefits.--Commencing with the first monthly annuity payment after June 30, 1998, any eligible benefit recipient shall be entitled to receive a supplemental monthly annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities), 5708.2 (relating to further additional supplemental annuities), 5708.3 (relating to supplemental annuities commencing 1994) and the special supplemental postretirement adjustment provided for in section 5708.4 (relating to special supplemental postretirement adjustment).

(b)  Amount of supplemental annuity.--The amount of the supplemental annuity payable pursuant to this section shall be a percentage of the amount of the monthly annuity payment on July 1, 1998, determined on the basis of the most recent effective date of retirement, as follows:

Most recent effective date                Percentage factor

of retirement

July 1, 1996, through June 30, 1997             1.86%

July 1, 1995, through June 30, 1996             3.59%

July 1, 1994, through June 30, 1995             4.95%

July 1, 1993, through June 30, 1994             6.42%

July 1, 1992, through June 30, 1993             7.97%

July 1, 1979, through June 30, 1992             10%

July 1, 1969, through June 30, 1979             20%

On or prior to June 30, 1969                    25%

(c)  Payment.--The supplemental annuity provided under this section shall be paid automatically unless the annuitant files a written notice with the board requesting that the additional monthly supplemental annuity not be paid.

(d)  Conditions.--The supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of July 1, 1998.

(e)  Benefits paid to beneficiaries or survivors.--No supplemental annuity provided under this section shall be payable to the beneficiary or survivor annuitant of a member who dies before July 1, 1998.

(f)  Funding.--For the period beginning July 1, 2002, and ending June 30, 2010, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2002. For fiscal years beginning on or after July 1, 2010, the additional liability for the increase in benefits provided in this section shall be funded as part of the actuarial accrued liability as provided in section 5508 (relating to actuarial cost method).

(g)  Eligible benefit recipient.--As used in this section, the term "eligible benefit recipient" means a person who is receiving a superannuation, withdrawal or disability annuity on July 1, 1998, and whose most recent effective date of retirement is prior to July 1, 1997, but the supplemental annuities provided under this section shall not be payable to an annuitant receiving a withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age.

(June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2002; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (f).

1998 Amendment.  Act 88 added section 5708.5.

Cross References.  Section 5708.5 is referred to in sections 5507,  5508, 5708.6, 5708.7, 5708.8, 5938 of this title.



Section 5708.6 - Supplemental annuities commencing 2002

§ 5708.6.  Supplemental annuities commencing 2002.

(a)  Benefits.--Commencing with the first monthly annuity payment after July 1, 2002, any eligible benefit recipient shall be entitled to receive an additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities), 5708.2 (relating to further additional supplemental annuities), 5708.3 (relating to supplemental annuities commencing 1994), 5708.5  (relating to supplemental annuities commencing 1998) and the special supplemental postretirement adjustment provided for in section 5708.4  (relating to special supplemental postretirement adjustment).

(b)  Amount of supplemental annuity.--The amount of the supplemental annuity payable pursuant to this section shall be a percentage of the amount of the monthly annuity payment on July 1, 2002, determined on the basis of the most recent effective date of retirement, as follows:

Most recent effective date             Percentage factor

of retirement

July 2, 1988, through July 1, 1990           8.0%

July 2, 1983, through July 1, 1988          10.0%

July 2, 1980, through July 1, 1983          15.0%

Prior to July 2, 1980                       25.0%

(c)  Payment.--The supplemental annuity provided under this section shall be paid automatically unless the annuitant files a written notice with the board requesting that the additional monthly supplemental annuity not be paid.

(d)  Conditions.--The supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of July 1, 2002.

(e)  Benefits to beneficiaries or survivors.--No supplemental annuity provided under this section shall be payable to the beneficiary or survivor annuitant of a member who dies before July 1, 2002.

(f)  Funding.--For the period beginning July 1, 2003, and ending June 30, 2010, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2003. For fiscal years beginning on or after July 1, 2010, the additional liability for the increase in benefits provided in this section shall be funded as part of the actuarial accrued liability as provided in section 5508 (relating to actuarial cost method).

(g)  Eligible benefit recipient.--As used in this section, the term "eligible benefit recipient" means a person who is receiving a superannuation, withdrawal or disability annuity on July 1, 2002, and whose most recent effective date of retirement is prior to July 2, 1990, but the supplemental annuities provided under this section shall not be payable to an annuitant receiving a superannuation or withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age.

(Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (f).

2002 Amendment.  Act 38 added section 5708.6.

Cross References.  Section 5708.6 is referred to in sections 5507, 5508, 5938 of this title.



Section 5708.7 - Supplemental annuities commencing 2003

§ 5708.7.  Supplemental annuities commencing 2003.

(a)  Benefits.--Commencing with the first monthly annuity payment after July 1, 2003, any eligible benefit recipient shall be entitled to receive an additional monthly supplemental annuity from the system. This shall be in addition to the supplemental annuities provided for in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities), 5708.2 (relating to further additional supplemental annuities), 5708.3 (relating to supplemental annuities commencing 1994) and section 5708.5 (relating to supplemental annuities commencing 1998) and the special supplemental postretirement adjustments provided for in sections 5708.4 (relating to special supplemental postretirement adjustment) and 5708.8 (relating to special supplemental postretirement adjustment of 2002).

(b)  Amount of supplemental annuity.--The amount of the supplemental annuity payable pursuant to this section shall be a percentage of the amount of the monthly annuity payment on July 1, 2003, determined on the basis of the most recent effective date of retirement, as follows:

Most recent effective date             Percentage factor

of retirement

July 2, 2001, through July 1, 2002           2.27%

July 2, 2000, through July 1, 2001           3.08%

July 2, 1999, through July 1, 2000           4.87%

July 2, 1998, through July 1, 1999           6.35%

July 2, 1994, through July 1, 1998           7.50%

July 2, 1990, through July 1, 1994           9.00%

Prior to July 2, 1990                        0.00%

(c)  Payment.--The supplemental annuity provided under this section shall be paid automatically unless the annuitant files a written notice with the board requesting that the additional monthly supplemental annuity not be paid.

(d)  Conditions.--The supplemental annuity provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of July 1, 2003.

(e)  Benefits to beneficiaries or survivors.--No supplemental annuity provided under this section shall be payable to the beneficiary or survivor annuitant of a member who dies before July 1, 2003.

(f)  Funding.--For the period beginning July 1, 2004, and ending June 30, 2010, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2004. For fiscal years beginning on or after July 1, 2010, the additional liability for the increase in benefits provided in this section shall be funded as part of the actuarial accrued liability as provided in section 5508 (relating to actuarial cost method).

(g)  Eligible benefit recipient.--As used in this section, the term "eligible benefit recipient" means a person:

(1)  who is receiving a superannuation, withdrawal or disability annuity on July 1, 2003;

(2)  whose most recent effective date of retirement is prior to July 2, 2002; and

(3)  whose credited service does not include any service credited as either Class AA, Class D-4 or Class T-D service.

Notwithstanding the above, the supplemental annuities provided under this section shall not be payable to an annuitant receiving a superannuation or withdrawal annuity prior to the first day of July coincident with or following the annuitant's attainment of superannuation age.

(Apr. 23, 2002, P.L.272, No.38, eff. imd.; Dec. 30, 2002, P.L.2082, No.234, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (f).

2002 Amendments.  Act 38 added section 5708.7 and Act 234 amended subsec. (g).

Cross References.  Section 5708.7 is referred to in sections 5507, 5508, 5708.8, 5938 of this title.



Section 5708.8 - Special supplemental postretirement adjustment of 2002

§ 5708.8.  Special supplemental postretirement adjustment of 2002.

(a)  Benefits.--Commencing with the first monthly annuity payment after June 30, 2002, any eligible benefit recipient shall be entitled to receive a special supplemental postretirement adjustment in the form of an adjustment to the monthly annuity payable from the system. This shall be in addition to the supplemental annuities provided for in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities), 5708.2 (relating to further additional supplemental annuities), 5708.3 (relating to supplemental annuities commencing 1994), 5708.5 (relating to supplemental annuities commencing 1998), 5708.7 (relating to supplemental annuities commencing 2003) and the special supplemental postretirement adjustment provided for in section 5708.4 (relating to special supplemental postretirement adjustment).

(b)  Calculation of adjustment.--The monthly amount of the special supplemental postretirement adjustment under this section shall be equal to one-twelfth of the difference between the sum of the maximum single life annuity, or, if a disability annuitant, the disability annuity, the member was eligible to receive on the effective date of retirement plus any annuity the member was eligible to receive pursuant to 24 Pa.C.S. Pt. IV (relating to retirement for school employees) on the effective date of retirement, compared to the maximum single life annuity, or disability annuity if applicable, that the member would have been eligible to receive had section 5303.2 (relating to election to convert school service to State service) been in effect on the annuitant's effective date of retirement. This difference is to be adjusted by and paid according to any applicable option factors for payment under an optional payment plan.

(c)  Payment.--The special supplemental postretirement adjustment provided under this section shall be paid automatically unless the annuitant files a written notice with the board requesting that the additional monthly supplemental postretirement adjustment not be paid.

(d)  Conditions.--The special supplemental postretirement adjustment provided under this section shall be payable under the same terms and conditions as provided under the option plan in effect as of July 1, 2002.

(e)  Benefits paid to beneficiaries or survivors.--No special supplemental postretirement adjustment provided under this section shall be payable to the beneficiary or survivor annuitant of a member who dies before the effective date of this section.

(f)  Future supplemental annuities.--The special supplemental postretirement adjustment under this section shall be included in the total annuity in determining all supplemental annuities enacted after the effective date of this section.

(g)  Funding.--For the period beginning July 1, 2003, and ending June 30, 2010, the additional liability for the increase in benefits provided in this section shall be funded in equal dollar annual installments over a period of ten years beginning July 1, 2003. For fiscal years beginning on or after July 1, 2010, the additional liability for the increase in benefits provided in this section shall be funded as part of the actuarial accrued liability as provided in section 5508 (relating to actuarial cost method).

(h)  Eligible benefit recipient.--As used in this section, the term "eligible benefit recipient" means a person who is receiving a superannuation, withdrawal or disability annuity on the effective date of this section and who:

(1)  terminated State service on or after July 1, 1999; and

(2)  if immediately prior to termination was a State employee, would have qualified to convert credited service and transfer accumulated deductions from the Public School Employees' Retirement System to the system pursuant to section 5303.2.

The term also includes a member who is a vestee on the effective date of this section but who, if an annuitant, would qualify for the special supplemental postretirement adjustment under this section. In the case of a vestee, the special supplemental postretirement adjustment under this section shall be effective upon and calculated as of the effective date of retirement.

(Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (g).

2002 Amendment.  Act 38 added section 5708.8.

Cross References.  Section 5708.8 is referred to in sections 5507, 5508, 5708.7, 5938 of this title.



Section 5709 - Payment of benefits

§ 5709.  Payment of benefits.

(a)  Annuities.--Any annuity granted under the provisions of this part shall be paid in equal monthly installments.

(b)  Death benefits.--If the amount of a death benefit payable to a beneficiary under section 5707 (relating to death benefits) or under the provisions of Option 1 of section 5705(a)(1) (relating to member's options) is $10,000 or more, such beneficiary may elect to receive payment according to one of the following options:

(1)  a lump sum payment;

(2)  an annuity actuarially equivalent to the amount payable; or

(3)  a lump sum payment and an annuity such that the annuity is actuarially equivalent to the amount payable less the lump sum payment specified by the beneficiary.

(c)  Death or absence of beneficiary.--If the beneficiary designated by a member should predecease him or die within 30 days of his death, or if a valid nomination of a beneficiary is not in effect at his death, any money payable to a beneficiary shall be payable to the estate of the member.

(Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment.  Act 38 amended subsec. (b).

Cross References.  Section 5709 is referred to in section 5707 of this title.



Section 5710 - Payments under other laws

§ 5710.  Payments under other laws.

No payment provided for in this part shall be reduced on account of any other benefits, now or hereafter provided for, under any workmen's compensation law or any other law, except as otherwise herein provided.






Chapter 59 - Administration, Funds, Accounts, General Provisions

Section 5901 - The State Employees' Retirement Board

CHAPTER 59

ADMINISTRATION, FUNDS, ACCOUNTS,

GENERAL PROVISIONS

Subchapter

A.  Administration

C.  State Employees' Retirement Fund and Accounts

E.  General Provisions

Enactment.  Chapter 59 was added March 1, 1974, P.L.125, No.31, effective immediately.

SUBCHAPTER A

ADMINISTRATION

Sec.

5901.  The State Employees' Retirement Board.

5902.  Administrative duties of the board.

5903.  Duties of the board to advise and report to heads of departments and members.

5904.  Duties of the board to report to the Public School Employees' Retirement Board.

5905.  Duties of the board regarding applications and elections of members.

5905.1. Installment payments of accumulated deductions.

5906.  Duties of heads of departments.

5907.  Rights and duties of State employees and members.

5908.  Rights and duties of annuitants.

§ 5901.  The State Employees' Retirement Board.

(a)  Status and membership.--The board shall be an independent administrative board and consist of 11 members: the State Treasurer, ex officio, two Senators, two members of the House of Representatives and six members appointed by the Governor, one of whom shall be an annuitant of the system, for terms of four years, subject to confirmation by the Senate. At least five board members shall be active members of the system, and at least two shall have ten or more years of credited State service. The chairman of the board shall be designated by the Governor from among the members of the board. Each member of the board who is a member of the General Assembly may appoint a duly authorized designee to act in his stead.

(b)  Appointments and terms.--The two members elected by the board and serving on the effective date of this title shall continue to serve until the expiration of their respective terms. The members of the Senate shall be appointed by the President pro tempore of the Senate and shall consist of a majority and a minority member. The members of the House of Representatives shall be appointed by the Speaker of the House of Representatives and shall consist of a majority and a minority member. The legislative members shall serve on the board for the duration of their legislative terms and shall continue to serve until 30 days after the convening of the next regular session of the General Assembly after the expiration of their respective legislative terms or until a successor is appointed for the new term, whichever occurs first. Of the remaining four appointees, one shall be appointed for an initial term of two years, one for an initial term of three years, and two for an initial term of four years. A vacancy occurring during the term of an appointed member shall be filled for the unexpired term by the appointment and confirmation of a successor in the same manner as his predecessor.

(c)  Oath of office.--Each member of the board shall take an oath of office that he will, so far as it devolves upon him, diligently and honestly, administer the affairs of said board and that he will not knowingly violate or willfully permit to be violated any of the provisions of law applicable to this part. Such oath shall be subscribed by the member taking it and certified by the officer before whom it is taken and shall be immediately filed in the Office of the Secretary of the Commonwealth.

(d)  Compensation and expenses.--The members of the board who are members of the system shall serve without compensation but shall not suffer loss of salary or wages through serving on the board. The members of the board who are not members of the system shall receive $100 per day when attending meetings and all board members shall be reimbursed for any necessary expenses. However, when the duties of the board as mandated are not executed, no compensation or reimbursement for expenses of board members shall be paid or payable during the period in which such duties are not executed.

(e)  Corporate power and legal advisor.--For the purposes of this part, the board shall possess the power and privileges of a corporation. The Attorney General of the Commonwealth shall be the legal advisor of the board.

(Mar. 13, 1982, P.L.198, No.67, eff. 60 days; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 30, 1992, P.L.737, No.112, eff. imd; Apr. 29, 1994, P.L.159, No.29, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment.  Act 9 amended subsecs. (a) and (b).

Transfer of Functions.  The powers and duties of the Attorney General and/or the Department of Justice contained in section 5901(e) were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.



Section 5902 - Administrative duties of the board

§ 5902.  Administrative duties of the board.

(a)  Employees.--

(1)  Effective 30 days after the effective date of this paragraph, the positions of secretary, assistant secretary and investment professional shall be placed under the unclassified service provisions of the act of August 5, 1941 (P.L.752, No.286), known as the Civil Service Act, as those positions are vacated. All other positions of the board shall be placed in either the classified or unclassified service according to the definition of the terms under the Civil Service Act.

(2)  Notwithstanding any other provisions of law, the compensation of investment professionals shall be established by the board. The compensation of all other officers and employees of the board who are not covered by a collective bargaining agreement shall be established by the board consistent with the standards of compensation established by the Executive Board of the Commonwealth.

(a.1)  Secretary.--The secretary shall act as chief administrative officer for the board. In addition to other powers and duties conferred upon and delegated to the secretary by the board, the secretary shall:

(1)  Serve as the administrative agent of the board.

(2)  Serve as liaison between the board and applicable legislative committees, the Treasury Department, the Department of the Auditor General, and between the board and the investment counsel and the mortgage supervisor in arranging for investments to secure maximum returns to the fund.

(3)  Review and analyze proposed legislation and legislative developments affecting the system and present findings to the board, legislative committees, and other interested groups or individuals.

(4)  Direct the maintenance of files and records and preparation of periodic reports required for actuarial evaluation studies.

(5)  Receive inquiries and requests for information concerning the system from the press, Commonwealth officials, State employees, the general public, research organizations, and officials and organizations from other states, and provide information as authorized by the board.

(6)  Supervise a staff of administrative, technical, and clerical employees engaged in record-keeping and clerical processing activities in maintaining files of members, accounting for contributions, processing payments to annuitants, preparing required reports, and retirement counseling.

(b)  Professional personnel.--The board shall contract for the services of a chief medical examiner, an actuary, investment advisors and counselors, and such other professional personnel as it deems advisable. The board may, with the approval of the Attorney General, contract for legal services.

(c)  Expenses.--The board shall, through the Governor, submit to the General Assembly annually a budget covering the administrative expenses of this part. Such expenses as approved by the General Assembly in an appropriation bill shall be paid from investment earnings of the fund. Concurrently with its administrative budget, the board shall also submit to the General Assembly annually a list of proposed expenditures which the board intends to pay through the use of directed commissions, together with a list of the actual expenditures from the past year actually paid by the board through the use of directed commissions. All such directed commission expenditures shall be made by the board for the exclusive benefit of the system and its members.

(d)  Meetings.--The board shall hold at least six regular meetings annually and such other meetings as it may deem necessary.

(e)  Records.--

(1)  The board shall keep a record of all its proceedings which shall be open to inspection by the public, except as otherwise provided in this part or by other law.

(2)  Any record, material or data received, prepared, used or retained by the board or its employees, investment professionals or agents relating to an investment shall not constitute a public record subject to public inspection under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, if, in the reasonable judgment of the board, the inspection would:

(i)  in the case of an alternative investment or alternative investment vehicle, involve the release of sensitive investment or financial information relating to the alternative investment or alternative investment vehicle which the fund was able to obtain only upon agreeing to maintain its confidentiality;

(ii)  cause substantial competitive harm to the person from whom sensitive investment or financial information relating to the investment was received; or

(iii)  have a substantial detrimental impact on the value of an investment to be acquired, held or disposed of by the fund or would cause a breach of the standard of care or fiduciary duty set forth in this part.

(3)  (i)  The sensitive investment or financial information excluded from inspection under paragraph (2)(i), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once the board is no longer required by its agreement to maintain confidentiality.

(ii)  The sensitive investment or financial information excluded from inspection under paragraph

(2)(ii), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once:

(A)  the inspection no longer causes substantial competitive harm to the person from whom the information was received; or

(B)  the entity in which the investment was made is liquidated;

whichever is later.

(iii)  The sensitive investment or financial information excluded from inspection under paragraph

(2)(iii), to the extent not otherwise excluded from inspection, shall constitute a public record subject to public inspection under the Right-to-Know Law once:

(A)  the inspection no longer has a substantial detrimental impact on the value of an investment of the fund and would not cause a breach of the standard of care or fiduciary duty set forth in this part; or

(B)  the entity in which the investment was made is liquidated;

whichever is later.

(4)  Except for the provisions of paragraph (3), nothing in this subsection shall be construed to designate any record, material or data received, prepared, used or retained by the board or its employees, investment professionals or agents relating to an investment as a public record subject to public inspection under the Right-to-Know Law.

(f)  Functions.--The board shall perform such other functions as are required for the execution of the provisions of this part.

(g)  Performance of departmental duties.--In the event the head of the department fails to comply with the procedures as mandated in section 5906 (relating to duties of heads of departments), the board shall perform such duties and bill the department for the cost of same.

(h)  Regulations and procedures.--The board shall, with the advice of the Attorney General and the actuary, adopt and promulgate rules and regulations for the uniform administration of the system. The actuary shall approve in writing all computational procedures used in the calculation of contributions and benefits, and the board shall by resolution adopt such computational procedures, prior to their application by the board. Such rules, regulations and computational procedures as so adopted from time to time and as in force and effect at any time, together with such tables as are adopted pursuant to subsection (j) as necessary for the calculation of annuities and other benefits, shall be as effective as if fully set forth in this part. Any actuarial assumption specified in or underlying any such rule, regulation or computational procedure and utilized as a basis for determining any benefit shall be applied in a uniform manner.

(i)  Data.--The board shall keep in convenient form such data as are stipulated by the actuary in order that an annual actuarial valuation of the various accounts can be completed within six months of the close of each calendar year.

(j)  Actuarial investigation and valuation.--The board shall have the actuary make an annual valuation of the various accounts within six months of the close of each calendar year. In the year 1975 and in every fifth year thereafter the board shall have the actuary conduct an actuarial investigation and evaluation of the system based on data including the mortality, service, and compensation experience provided by the board annually during the preceding five years concerning the members and beneficiaries. The board shall by resolution adopt such tables as are necessary for the actuarial valuation of the fund and calculation of contributions, annuities and other benefits based on the reports and recommendations of the actuary. Within 30 days of their adoption, the secretary of the board shall cause those tables which relate to the calculation of annuities and other benefits to be published in the Pennsylvania Bulletin in accordance with the provisions of 45 Pa.C.S. § 725(a) (relating to additional contents of Pennsylvania Bulletin) and, unless the board specifies therein a later effective date, such tables shall become effective on such publication. The board shall include a report on the significant facts, recommendations and data developed in each five-year actuarial investigation and evaluation of the system in the annual financial statement published pursuant to the requirements of subsection (m) for the fiscal year in which such investigation and evaluation were concluded.

(k)  Certification of employer contributions.--The board shall, each year in addition to the itemized budget required under section 5509 (relating to appropriations and assessments by the Commonwealth), certify, as a percentage of the members' payroll, the shared-risk contribution rate, the employers' contributions as determined pursuant to section 5508 (relating to actuarial cost method) necessary for the funding of prospective annuities for active members and the annuities of annuitants and certify the rates and amounts of the employers' normal contributions as determined pursuant to section 5508(b), accrued liability contributions as determined pursuant to section 5508(c), supplemental annuities contribution rate as determined pursuant to section 5508(e), the experience adjustment factor as determined pursuant to section 5508(f), the collared contribution rate pursuant to section 5508(h) and the final contribution rate pursuant to section 5508(i), which shall be paid to the fund and credited to the appropriate accounts. The board may allocate the final contribution rate and certify various employer contribution rates based upon the different benefit eligibility, class of service multiplier, superannuation age and other benefit differences resulting from State service credited for individual members even though such allocated employer contribution rate on behalf of any given member may be more or less than 5% of the member's compensation for the period from July 1, 2010, to June 30, 2011, or may differ from the prior year's contribution for that member by more or less than the percentages used to calculate the collared contribution rate for that year and may be below any minimum contribution rate established for the collared contribution rate or final contribution rate. These certifications shall be regarded as final and not subject to modification by the Secretary of the Budget.

(l)  Member contributions.--The board shall cause all pickup contributions made on behalf of a member to be credited to the account of the member and credit to his account any other payment made by such member, including, but not limited to, amounts collected by the Public School Employees' Retirement System for the reinstatement of previous State service or creditable nonstate service and amounts paid to return benefits paid after the date of return to State service or entering school service representing lump sum payments made pursuant to section 5705(a)(4)(iii) (relating to member's options) and member's annuity payments, but not including other benefits returned pursuant to section 5706(a.2) or (a.3) (relating to termination of annuities), and shall pay all such amounts into the fund.

(m)  Annual financial statement.--The board shall prepare and have published, on or before July 1 of each year, a financial statement as of the calendar year ending December 31 of the previous year showing the condition of the fund and the various accounts, including, but not limited to, the board's accrual and expenditure of directed commissions, and setting forth such other facts, recommendations, and data as may be of use in the advancement of knowledge concerning annuities and other benefits provided by this part. The board shall submit said financial statement to the Governor and shall file copies with the head of each department for the use of the State employees and the public.

(n)  Independent audit.--The board shall provide for an annual audit of the system by an independent certified public accountant, which audit shall include the board's accrual and expenditure of directed commissions.

(o)  USERRA leave.--The board shall have the authority to take whatever action is necessary for the implementation of the requirements of this part pertaining to State employees on USERRA leave or who have been granted a leave of absence under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees) or a military leave of absence under 51 Pa.C.S. § 7302 (relating to granting military leaves of absence) and to establish administrative, reporting and payment requirements and processes pertaining to the leaves applicable to heads of departments and members.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Mar. 4, 1982, P.L.141, No.45, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; Aug. 5, 1991, P.L.183, No.23; Apr. 29, 1994, P.L.159, No.29, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. 60 days; Apr. 2, 1998, P.L.229, No.41, eff. imd.; June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Oct. 27, 2006, P.L.1177, No.120, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (l) and added subsec. (o).

2010 Amendment.  Act 120 amended subsec. (k). See section 24 of Act 120 in the appendix to this title for special provisions relating to construction and administration of act.

2006 Amendment.  Act 120 amended subsec. (e). See sections 3, 4, 5 and 6 of Act 120 in the appendix to this title for special provisions relating to authority of Auditor General, construction of law for release of records, etc., applicability and fees collected by State Employees' Retirement System.

1998 Amendments.  Act 41 amended subsec. (a) and Act 88 amended subsec. (a) and added subsec. (a.1).

1995 Amendment.  Act 77 amended subsecs. (h) and (j).

Transfer of Functions.  The powers and duties of the Attorney General and/or the Department of Justice contained in section 5902(h) were transferred to the Office of General Counsel by section 502 of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (e)(2), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 5902 is referred to in section 5501.1 of this title.



Section 5903 - Duties of the board to advise and report to heads of departments and members

§ 5903.  Duties of the board to advise and report to heads of departments and members.

(a)  Manual of regulations.--The board shall, with the advice of the Attorney General and the actuary, prepare and provide, within 90 days of the effective date of this part, a manual incorporating rules and regulations consistent with the provisions of this part to the heads of departments who shall make the information contained therein available to the general membership. The board shall thereafter advise the heads of departments within 90 days of any changes in such rules and regulations due to changes in the law or due to changes in administrative policies. As soon as practicable after the commissioner's announcement with respect thereto, the board shall also advise the heads of departments as to any cost-of-living adjustment for the succeeding calendar year in the amount of the limitation under IRC § 401(a)(17) and the dollar amounts of the limitations under IRC § 415(b). As soon as practicable after January 1 of each year, the board shall also advise the heads of departments of the employees for whom, pursuant to section 5502.1 (relating to waiver of regular member contributions and Social Security integration member contributions), pickup contributions are not to be made.

(b)  Member status statements and certifications.--The board shall furnish annually to the head of each department on or before April 1, a statement for each member employed in such department showing the total accumulated deductions standing to his credit as of December 31 of the previous year and requesting the member to make any necessary corrections or revisions regarding his designated beneficiary. In addition, for each member employed in any department and for whom the department has furnished the necessary information, the board shall certify the number of years and fractional part of a year of credited service attributable to each class of service, the number of years and fractional part of a year attributable to social security integration credits in each class of service and, in the case of a member eligible to receive an annuity, the benefit to which he is entitled upon the attainment of superannuation age.

(c)  Purchase of credit and full coverage membership certifications.--Upon receipt of an application from an active member or eligible school employee to purchase credit for previous State or creditable nonstate service, an election for membership in a specific class of service, or an election to become a full coverage member, the board shall determine and certify to the member the amount required to be paid by the member. When necessary, the board shall certify to the previous employer the amount due in accordance with sections 5504 (relating to member contributions for the purchase of credit for previous State service or to become a full coverage member) and 5505 (relating to contributions for the purchase of credit for creditable nonstate service).

(d)  Transfer from joint coverage membership certifications.--Upon receipt of an application from a joint coverage member who elects to become a full coverage member, the board shall certify to the member the effective date of such transfer and the prospective rate for regular and additional member contributions.

(e)  Former county employees.--Upon receipt of an election by a county employee transferred to State employment pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators) to convert county service to State service, the board shall certify to the member the amount of service so converted and the class at which such service is credited.

(f)  Former school employees.--Upon receipt of an election by a former employee of the Department of Education transferred to the Department of Corrections pursuant to section 908-B of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, to convert school service to State service, the board shall certify to the member the amount of service so converted and the class at which such service is credited.

(July 22, 1983, P.L.104, No.31, eff. imd.; Aug. 5, 1991, P.L.183, No.23; Dec. 20, 1995, P.L.689, No.77, eff. Jan. 1, 1996; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (c).

2002 Amendment.  Act 38 added subsec. (f). See section 23 of Act 38 in the appendix to this title for special provisions relating to statements or estimates of benefits.

2001 Amendment.  Act 9 amended subsec. (a). See section 27(b) of Act 9 of 2001 in the appendix to this title for special provisions relating to statements or estimates of benefits.

1999 Amendment.  Act 12 added subsec. (e).

1991 Amendment.  Act 23 amended subsecs. (a) and (b), effective on the date of publication in the Pennsylvania Bulletin of a certification by the State Employees' Retirement Board that the seven-office Statewide retirement counseling field office network is fully implemented.

1983 Amendment.  Act 31 amended subsec. (d).

Cross References.  Section 5903 is referred to in section 5906 of this title.



Section 5904 - Duties of the board to report to the Public School Employees' Retirement Board

§ 5904.  Duties of the board to report to the Public School Employees' Retirement Board.

(a)  Multiple service membership of State employees.--Upon receipt of an application for membership in the system of a State employee who is a former public school employee and who has elected multiple service membership, the board shall advise the Public School Employees' Retirement Board accordingly.

(b)  Multiple service membership of school employees.--Upon receipt of notification from the Public School Employees' Retirement Board that a former State employee has become an active member in the Public School Employees' Retirement System and has elected to receive credit for multiple service, the board shall certify to the Public School Employees' Retirement Board and concurrently to the member:

(1)  the total credited service in the system and the number of years and fractional part of a year of service credited in each class of service;

(2)  the annual compensation received each calendar year by the member for credited State service;

(3)  the social security integration credited service to which the member is entitled and the average noncovered salary upon which the single life annuity attributable to such service will be computed; and

(4)  the amount of the deductions and the period over which they are to be made if the member has elected payroll deductions pursuant to section 5504 (relating to member contributions for the purchase of credit for previous State service or to become a full coverage member) or 5505 (relating to contributions for the purchase of credit for creditable nonstate service).

(c)  Applications for benefits for school employees.--Upon receipt of notification and the required data from the Public School Employees' Retirement Board that a former State employee who elected multiple service has applied for a public school employees' retirement benefit or, in the event of his death, his legally constituted representative has applied for such benefit, the board shall:

(1)  certify to the Public School Employees' Retirement Board;

(i)  the salary history as a member of the State Employees' Retirement System and the final average salary as calculated on the basis of the compensation received as a State and school employee; and

(ii)  the annuity or benefit to which the member or his beneficiary is entitled as modified according to the option selected; and

(2)  transfer to the Public School Employees' Retirement Fund the total accumulated deductions standing to such member's credit and the actuarial reserve required on account of years of credited service in the State system, final average salary determined on the basis of his compensation in both systems and the average noncovered salary to be charged to the State accumulation account, the State Police benefit account or the enforcement officers' benefit account, as each case may require.

(d)  Election to convert school service to State service.--Upon receipt of an election by a former employee of the Department of Education to convert school service to State service pursuant to section 5303.2 (relating to election to convert school service to State service), the board shall certify the information necessary for the Public School Employees' Retirement System to transfer the funds and credit required to the board.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Apr. 23, 2002, P.L.272, No.38, eff. imd.)

2002 Amendment.  Act 38 added subsec. (d).

2001 Amendment.  Act 9 amended subsec. (b).

1975 Amendment.  Act 101 amended subsec. (c).



Section 5905 - Duties of the board regarding applications and elections of members

§ 5905.  Duties of the board regarding applications and elections of members.

(a)  Statement to new members.--As soon as practicable after each member shall have become an active member in the system, the board shall issue to the member notice of any election of class of service membership he may be eligible to make, a statement certifying his class of service, his member contribution rate, and the aggregate length of total previous State service and creditable nonstate service for which he may receive credit.

(b)  School employees electing multiple service status.--Upon receipt of notification from the Public School Employees' Retirement Board that a former State employee has become an active member in the Public School Employees' Retirement System and has elected to become a member with multiple service status the board shall:

(1)  in case of a member receiving an annuity from the system:

(i)  discontinue payments, transfer the present value of the member's annuity at the time of entering school service, plus the amount withdrawn in a lump sum payment, on or after the date of entering school service, pursuant to section 5705 (relating to member's options), with statutory interest to date of transfer, minus the amount to be returned to the board on account of return to service, that the board has determined is to be credited in the members' savings account, from the annuity reserve account to the members' savings account and resume crediting of statutory interest on the amount restored to his credit;

(ii)  transfer the balance of the present value of the total annuity, minus the amount to be returned to the board on account of return to service that the board has determined is to be credited in the State accumulation account, from the annuity reserve account to the State accumulation account; and

(iii)  certify to the member the amount of lump sum and annuity payments with statutory interest the member is to return to the board and, of those amounts, which amount shall be credited to the members' savings account and credited with statutory interest as such payments are returned and which amount shall be credited to the State accumulation account; or

(2)  in case of a member who is not receiving an annuity and has not withdrawn his total accumulated deductions, continue or resume the crediting of statutory interest on his total accumulated deductions during the period his total accumulated deductions remain in the fund; or

(3)  in case of a former State employee who is not receiving an annuity from the system and his total accumulated deductions were withdrawn, certify to the former State employee the accumulated deductions as they would have been at the time of his separation had he been a full coverage member together with statutory interest for all periods of subsequent State and school service to the date of repayment. Such amount shall be restored by him and shall be credited with statutory interest as such payments are restored.

(c)  Disability annuities.--In every case where the board has received an application duly executed by the member or by a person legally authorized to act in his behalf for a disability annuity based upon the member's physical or mental incapacity for the performance of the job for which he is employed, with or without a supplement for a service-connected disability, taking into account relevant decisions by The Pennsylvania Workmen's Compensation Board, the board shall:

(1)  through the medical examiner, have the application and any supporting medical records and other documentation submitted with the application reviewed and on the basis of said review, and the subsequent recommendation by the medical examiner regarding the applicant's medical qualification for a disability annuity along with such other recommendations which he may make with respect to the permanency of disability or the need for subsequent reviews, make a finding of disability and whether or not the disability is service connected or nondisability and in the case of disability establish an effective date of disability and the terms and conditions regarding subsequent reviews;

(2)  upon the recommendation of the medical examiner on the basis of a review of subsequent medical reports submitted with an application for continuance of disability, make a finding of continued disability and whether or not the disability continues to be service connected, or a finding of nondisability; and in the case of a finding that the disability is no longer service connected, discontinue any supplemental payments on account of such service connected disability as of the date of the finding; and in the case of a finding of nondisability establish the date of termination of disability and at that time discontinue any annuity payments in excess of an annuity calculated in accordance with section 5702 (relating to maximum single life annuity); and

(3)  upon receipt of a written statement from a disability annuitant of his earned income of the previous quarter, adjust the payments of the disability annuity for the following quarter in accordance with the provisions of section 5704(c) (relating to disability annuities).

(c.1)  Termination of service.--In the case of any member terminating State service who is entitled to an annuity and who is not then a disability annuitant, the board shall advise such member in writing of any benefits to which he may be entitled under the provisions of this part and shall have the member prepare, on or before the date of termination of State service, one of the following three forms, a copy of which shall be given to the member and the original of which shall be filed with the board:

(1)  an application for the return of total accumulated deductions;

(2)  an election to vest his retirement rights and, if he is a joint coverage member and so desires, elect to become a full coverage member and agree to pay within 30 days of the date of termination of service the lump sum required; or

(3)  an application for an immediate annuity and, if he desires:

(i)  an election to convert his medical, major medical and hospitalization insurance coverage to the plan for State annuitants; and

(ii)  if he is a joint coverage member, an election to become a full coverage member and an agreement to pay within 30 days of date of termination of service the lump sum required.

(d)  Withdrawal of accumulated deductions.--(Deleted by amendment).

(e)  Certification to vestees and special vestees terminating service.--The board shall certify to a vestee or to a special vestee within one year of termination of State service of such member:

(1)  the total accumulated deductions standing to his credit at the date of termination of service;

(2)  the number of years and fractional part of a year of credit in each class of service; and

(3)  the maximum single life annuity to which the vestee or special vestee shall become entitled upon the attainment of superannuation age and the filing of an application for such annuity.

(e.1)  Notification to vestees and special vestees approaching superannuation age.--The board shall notify each vestee and special vestee in writing 90 days prior to his attainment of superannuation age that he shall apply for his annuity within 90 days of attainment of superannuation age; that, if he does so apply, his effective date of retirement will be the date of attainment of superannuation age; that, if he does not so apply but defers his application to a later date, his effective date of retirement will be the date of filing such application or the date specified on the application, whichever is later; and that, if he does not file an application within seven years after attaining superannuation age, he shall be deemed to have elected to receive his total accumulated deductions upon attainment of superannuation age.

(f)  Initial annuity payment and certification.--The board shall make the first monthly payment to a member who is eligible for an annuity within 60 days of the filing of his application for an annuity or, in the case of a vestee or special vestee who has deferred the filing of his application to a date later than 90 days following attainment of superannuation age, within 60 days of the effective date of retirement, and receipt of the required data from the head of the department and, if the member has Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service, any data required from the county retirement system or pension plan to which the member was a contributor before being a State employee. Concurrently, the board shall certify to such member:

(1)  the total accumulated deductions standing to his credit showing separately the amount contributed by the member, the pickup contribution and the interest credited to the date of termination of service;

(2)  the number of years and fractional part of a year credited in each class of service;

(3)  the final average salary on which his annuity is based as well as any applicable reduction factors due to age and/or election of an option; and

(4)  the total annuity payable under the option elected and the amount and effective date of any future reduction under section 5703 (relating to reduction of annuities on account of social security old-age insurance benefits).

(g)  Death benefits.--Upon receipt of notification from the head of a department of the death of an active member, a member performing USERRA leave or a member on leave without pay, the board shall advise the designated beneficiary of the benefits to which he is entitled, and shall make the first payment to the beneficiary within 60 days of receipt of certification of death and other necessary data. If no beneficiary designation is in effect at the date of the member's death or no notice has been filed with the board to pay the amount of the benefits to the member's estate, the board is authorized to pay the benefits to the executor, administrator, surviving spouse or next of kin of the deceased member, and payment pursuant hereto shall fully discharge the fund from any further liability to make payment of such benefits to any other person. If the surviving spouse or next of kin of the deceased member cannot be found for the purpose of paying the benefits for a period of seven years from the date of death of the member, then the benefits shall be escheated to the Commonwealth for the benefit of the fund.

(h)  Medical insurance coverage.--Upon receipt of the election by an eligible member to convert his medical, major medical, and hospitalization insurance coverage to the plan for State annuitants, the board shall notify the insurance carrier of such election and shall deduct the appropriate annual charges in equal monthly installments. Such deductions shall be transmitted to the designated fiscal officer of the Commonwealth having jurisdiction over the payment of such group charges on behalf of the annuitant.

(i)  Joint coverage annuitants.--The board shall notify in writing each joint coverage annuitant who retired prior to July 1, 1962 that he may elect any time prior to July 1, 1974 to receive his annuity without reduction attributable to social security coverage upon payment in a lump sum of the amount which shall be certified by the board within 60 days of such election. Upon receipt of such payment the board shall recompute the annuity payable to such annuitant and the annuity and/or lump sum, if any, payable upon his death to his beneficiary or survivor annuitant as though he had been a full coverage member on the effective date of retirement. Such recomputed annuity shall be paid beginning with the second monthly payment next following the month in which the lump sum payment is received.

(j)  State employees electing multiple service status.--Upon receipt of notification from the Public School Employees' Retirement Board that a member who has elected multiple service membership has elected to restore school service or purchase creditable nonschool service in the Public School Employees' Retirement System or is obligated to return benefits to the Public School Employees' Retirement Board on account of electing multiple service membership has elected to pay all or part of the amount due to the Public School Employees' Retirement Board by salary deductions, the board shall collect from the employee the amounts certified by the Public School Employees' Retirement Board as due and owing by the member and certify and transfer to the Public School Employees' Retirement Board the amounts so collected.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; June 13, 1985, P.L.40, No.19, eff. imd.; Aug. 5, 1991, P.L.183, No.23; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; June 25, 1997, P.L.369, No.41, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2001; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (g).

2010 Amendment.  Act 120 amended subsec. (a).

2001 Amendment.  Act 9 amended subsec. (b) and added subsec. (j).

1999 Amendment.  Act 12 amended subsec. (f). See section 21 of Act 12 in the appendix to this title for special provisions relating to notification of transfer and certification of credited service.

1997 Amendment.  Act 41 amended subsecs. (e), (e.1) and (f). See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

Cross References.  Section 5905 is referred to in sections 5308, 5704, 5907 of this title.



Section 5905.1 - Installment payments of accumulated deductions

§ 5905.1.  Installment payments of accumulated deductions.

(a)  General rule.--Notwithstanding any other provision of this part, whenever a member elects to withdraw his total accumulated deductions pursuant to section 5311(a) (relating to eligibility for refunds) or 5701 (relating to return of total accumulated deductions) or elects to receive a portion of his benefit payable as a lump sum pursuant to section 5705(a)(4)(iii) (relating to member's options), the member may elect to receive the amount in not more than four installments.

(b)  Payment of first installment.--The payment of the first installment shall be made in the amount and within seven days of the date specified by the member, except as follows:

(1)  Upon receipt of a member's application to withdraw his total accumulated deductions as provided in section 5311(a) or 5701 and upon receipt of all required data from the head of the department and, if the member has Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service, any data required from the county retirement system or pension plan to which the member was a contributor before being transferred to State employment, the board shall not be required to pay the first installment prior to 45 days after the filing of the application and the receipt of the data or the date of termination of service, whichever is later.

(2)  In the case of an election as provided in section 5705(a)(4)(iii) by a member terminating service within 60 days prior to the end of a calendar year and upon receipt of all required data from the head of the department and, if the member has Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service, any data required from the county retirement system or pension plan to which the member was a contributor before being transferred to State employment, the board shall not be required to pay the first installment prior to 21 days after the later of the filing of the application and the receipt of the data or the date of termination of service, but, unless otherwise directed by the member, the payment shall be made no later than 45 days after the filing of the application and the receipt of the data or the date of termination of service, whichever is later.

(3)  In the case of an election as provided in section 5705(a)(4)(iii) by a member who is not terminating service within 60 days prior to the end of a calendar year and upon receipt of all required data from the head of the department and, if the member has Class G, Class H, Class I, Class J, Class K, Class L, Class M or Class N service, any data required from the county retirement system or pension plan to which the member was a contributor before being transferred to State employment, the board shall not be required to pay the first installment prior to 45 days after the filing of the application and the receipt of the data or the date of termination of service, whichever is later.

(c)  Payment of subsequent installments.--The payment of subsequent installments shall be made at the time annuity checks are payable for the month and year specified by the member.

(d)  Statutory interest.--Any lump sum, including a lump sum payable pursuant to section 5705.1 (relating to payment of accumulated deductions resulting from Class A-3 and Class A-4 service), or installment payable shall include statutory interest credited to the date of payment, except in the case of a member, other than a vestee or special vestee, who has not filed his application prior to 90 days following his termination of service.

(June 13, 1985, P.L.40, No.19, eff. 180 days; June 25, 1997, P.L.369, No.41, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (d).

1999 Amendment.  Act 12 amended subsec. (b).

1997 Amendment.  See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

1985 Amendment.  Act 19 added section 5905.1.

Cross References.  Section 5905.1 is referred to in section 5705.1 of this title.



Section 5906 - Duties of heads of departments

§ 5906.  Duties of heads of departments.

(a)  Status of members.--The head of department shall, at the end of each pay period, notify the board in a manner prescribed by the board of salary changes effective during that period for any members of the department, the date of all removals from the payroll, and the type of leave of any members of the department who have been removed from the payroll for any time during that period, and:

(1)  if the removal is due to leave without pay, he shall furnish the board with the date of beginning leave and the date of return to service, and the reason for leave; or

(2)  if the removal is due to a transfer to another department, he shall furnish such department and the board with a complete State service record, including past State service in other departments or agencies, or creditable nonstate service; or

(3)  if the removal is due to termination of State service, he shall furnish the board with a complete State service record, including service in other departments or agencies, or creditable nonstate service and;

(i)  in the case of death of the member the head of the department shall so notify the board;

(ii)  in the case of a service connected disability the head of department shall, to the best of his ability, investigate the circumstances surrounding the disablement of the member and submit in writing to the board information which shall include but not necessarily be limited to the following: date, place and time of disablement to the extent ascertainable; nature of duties being performed at such time; and whether or not the duties being performed were authorized and included among the member's regular duties. In addition, the head of department shall furnish in writing to the board all such other information as may be related to the member's disablement;

(iii)  in the case of a member terminating from The Pennsylvania State University who is a member of the system with five or more but less than ten eligibility points and who has terminated State service on June 30, 1997, because of the transfer of his job position or duties to a controlled organization of the Penn State Geisinger Health System or because of the elimination of his job position or duties due to the transfer of other job positions or duties to a controlled organization of the Penn State Geisinger Health System, the head of the department shall so certify to the board.

(b)  Records and information.--At any time at the request of the board and at termination of service of a member, the head of department shall furnish service and compensation records and such other information as the board may require and shall maintain and preserve such records as the board may direct for the expeditious discharge of its duties.

(c)  Member contributions.--The head of department shall cause the required pickup contributions for current service to be made and shall cause to be deducted any other required member contributions, including, but not limited to, contributions owed by an active member with multiple service membership for school service and creditable nonschool service in the Public School Employees' Retirement System and amounts certified by the Public School Employees' Retirement Board as due and owing on account of termination of annuities, from each payroll. The head of department shall notify the board at times and in a manner prescribed by the board of the compensation of any noneligible member to whom the limitation under IRC § 401(a)(17) either applies or is expected to apply and shall cause such member's contributions deducted from payroll to cease at the limitation under IRC § 401(a)(17) on the payroll date if and when such limit shall be reached. The head of department shall certify to the State Treasurer the amounts picked up and deducted and shall send the total amount picked up and deducted together with a duplicate of such voucher to the secretary of the board every pay period. The head of department shall pay pickup contributions from the same source of funds which is used to pay other compensation to the employee. On or before January 31, 1997, and on or before January 31 of each year thereafter, the head of department shall, at the time when the income and withholding information required by law is furnished to each member, also furnish the amount of pickup contributions made on his behalf and notify the board, if it has not been previously notified, of any noneligible member whose compensation in the preceding year exceeded the annual compensation limit under IRC § 401(a)(17). If the board shall determine that the member's savings account shall have been credited with pickup contributions for a noneligible member in the preceding year which are attributable to compensation in excess of the limitation under IRC § 401(a)(17), or with total member contributions for such member which would cause such member's contributions or benefits to exceed any applicable limitation under IRC § 401(a)(17) or 415(b), the board shall as soon as practicable refund to the member from his individual member account such amount, together with the statutory interest thereon, as will cause the member's total member contributions in the preceding year not to exceed the applicable limit. The payment of any such refund to the member shall be charged to the member's savings account.

(d)  New employees subject to mandatory membership.--Upon the assumption of duties of each new State employee whose membership in the system is mandatory, the head of department shall cause an application for membership and a nomination of beneficiary to be made by such employee and filed with the board and shall make pickup contributions from the effective date of State employment.

(e)  New employees subject to optional membership.--The head of department shall, upon the employment or entering into office of any State employee whose membership in the system is not mandatory, inform such employee of his opportunity to become a member of the system. If such employee so elects, the head of department shall cause an application for membership and a nomination of beneficiary to be made by him and filed with the board and shall cause proper contributions to be made from the effective date of membership.

(e.1)  Former county-level judicial employees transferred to State employment.--In addition to the duties set forth in subsections (d) and (e), the Court Administrator of Pennsylvania, upon the transfer of county employees to State employment pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators), shall advise such transferred county employees of their opportunity to elect to convert county service to State service in accordance with section 5303.1 (relating to election to convert county service to State service), and, if such employee so elects, the Court Administrator of Pennsylvania shall cause an election to be made and filed with the board within 90 days after the transfer to State employment.

(f)  Retirement counselor.--(Deleted by amendment).

(g)  Former school employee contributors.--The head of department shall, upon the employment of a former contributor to the Public School Employees' Retirement System who is not an annuitant of the Public School Employees' Retirement System, advise such employee of his right to elect within 365 days of entry into the system to become a multiple service member, and in the case of any such employee who so elects and has withdrawn his accumulated deductions, require him to reinstate his credit in the Public School Employees' Retirement System. The head of the department shall advise the board of such election.

(h)  Former school employee annuitants.--The head of department shall, upon the employment of an annuitant of the Public School Employees' Retirement System who applies for membership in the system, advise such employee that he may elect multiple service membership within 365 days of entry into the system and if he so elects his public school employee's annuity will be discontinued effective upon the date of his return to State service and, upon termination of State service and application for an annuity, the annuity will be adjusted in accordance with section 5706 (relating to termination of annuities). The head of department shall advise the board of such election.

(i)  Annual statement to members.--Annually, upon receipt from the board, the head of department shall furnish to each member the statement specified in section 5903(b) (relating to duties of the board to advise and report to heads of departments and members).

(j)  Termination of service.--The head of department shall, in the case of any member terminating State service who is ineligible for an annuity before attainment of superannuation age, advise such member in writing of any benefits to which he may be entitled under the provisions of this part and shall have the member prepare, on or before the date of termination of State service, an application for the return of total accumulated deductions or, on or before September 30, 1997, an application to be vested as a special vestee, if eligible.

(k)  Date of application for benefits.--Any application properly executed and filed under subsection (j) with the department and not filed with the board within 30 days shall be deemed to have been filed with the board on the date filed with the department and in such case all required data shall be furnished to the board immediately.

(l)  State employees performing USERRA or military-related leave of absence.--The head of department shall report to the board any State employee who ceases to be an active member to perform USERRA service, or who is granted a leave of absence under 51 Pa.C.S. § 4102 (relating to leaves of absence for certain government employees) or a military leave of absence under 51 Pa.C.S. § 7302 (relating to granting military leaves of absence), the date on which the USERRA service, leave of absence or military leave of absence began, the date on which the State employee is reemployed from USERRA leave or returns after the leave of absence or military leave of absence, if the event occurs, and any other information the board may require or direct.

(m)  Differential wage payments and military leave of absence payments.--Notwithstanding the exclusion of differential wage payments as defined in IRC § 414(u)(12) from compensation under this part, the head of department of any State employee on USERRA leave shall report differential wage payments made to the employee to the board, and the head of department of any State employee on leave of absence pursuant to 51 Pa.C.S. § 4102 shall report any payment made to the employee, in the form and manner established by the board.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; Aug. 5, 1991, P.L.183, No.23; Dec. 20, 1995, P.L.689, No.77, eff. Jan. 1, 1996; June 25, 1997, P.L.369, No.41, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; May 17, 2001, P.L.26, No.9; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 added subsecs. (l) and (m).

2001 Amendment.  Act 9 amended subsecs. (c), (g) and (h), effective immediately as to as much of the amendment of subsec. (c) as relates to section 415 of the Internal Revenue Code of 1986 and effective July 1, 2001, as to the remainder of the section.

1999 Amendment.  Act 12 amended subsec. (j) and added subsec. (e.1).

1997 Amendment.  Act 41 amended subsecs. (a) and (j). See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

1991 Amendment.  Act 23 deleted subsec. (f) and amended subsec. (j), effective on the date of publication in the Pennsylvania Bulletin of a certification by the State Employees' Retirement Board that the seven-office Statewide retirement counseling field office network is fully implemented.

1982 Amendment.  Act 284 amended subsecs. (c), (d) and (e). See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

Cross References.  Section 5906 is referred to in sections 5902, 5907 of this title.



Section 5907 - Rights and duties of State employees and members

§ 5907.  Rights and duties of State employees and members.

(a)  Information on new employees.--Upon his assumption of duties each new State employee shall furnish the head of department with a complete record of his previous State service, his school service or creditable nonstate service, and proof of his date of birth and current status in the system and in the Public School Employees' Retirement System. Willful failure to provide the information required by this subsection to the extent available upon entrance into the system shall result in the forfeiture of the right of the member to subsequently assert any right to benefits based on any of the required information which he failed to provide. In any case in which the board finds that a member is receiving an annuity based on false information, the total amount received predicated on such false information together with statutory interest doubled and compounded shall be deducted from the present value of any remaining benefits to which the member is legally entitled.

(b)  Application for membership.--

(1)  In the case of a new employee who is not currently a member of the system, and whose membership is mandatory or in the case of a new employee whose membership in the system is not mandatory but who desires to become a member of the system, the new employee shall execute an application for membership and a nomination of beneficiary.

(2)  In the case of a new employee who is a county employee transferred to State employment pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators) and who desires to elect to convert county service to State service, the member shall also execute an election to convert service and file it with the board in accordance with section 5303.1 (relating to election to convert county service to State service).

(c)  Multiple service membership.--Any active member who was formerly an active member in the Public School Employees' Retirement System may elect to become a multiple service member. Such election shall occur no later than 365 days after becoming an active member in this system. A State employee who is eligible to elect to become a multiple service member who begins USERRA leave during the election period without having elected multiple service membership may make the election within 365 days after being reemployed from USERRA leave.

(d)  Credit for previous service or change in membership status.--Any active member or eligible school employee who desires to receive credit for his total previous State service or creditable nonstate service to which he is entitled, or a joint coverage member who desires to become a full coverage member, shall so notify the board and upon written agreement by the member and the board as to the manner of payment of the amount due, the member shall receive credit for such service as of the date of such agreement.

(d.1)  State service for USERRA leave.--Any active member or inactive member on leave without pay who was reemployed from USERRA leave who desires to receive State service credit for his USERRA leave shall so notify the board within the time period required under 38 U.S.C. Ch. 43 (relating to employment and reemployment rights of members of the uniformed services) and IRC § 414(u) of his desire to make the required member contributions. Upon making the required member contributions within the allowed time period, the member shall receive credit for such service as of the date the contributions are made.

(e)  Beneficiary for death benefits.--Every member shall nominate a beneficiary by written designation filed with the board as provided in section 5906(d) or (e) (relating to duties of heads of departments) to receive the death benefit payable under section 5707 (relating to death benefits) or the benefit payable under the provisions of Option 1 of section 5705(a)(1) (relating to member's options). Such nomination may be changed at any time by the member by written designation filed with the board. A member may also nominate a contingent beneficiary or beneficiaries to receive the death benefit provided under section 5707 or the benefit payable under the provisions of Option 1 of section 5705(a)(1).

(f)  Termination of service.--Each member who terminates State service and who is not then a disability annuitant shall execute on or before the date of termination of service the appropriate application, duly attested by the member or his legally constituted representative, electing to:

(1)  withdraw his total accumulated deductions; or

(2)  vest his retirement rights; and if he is a joint coverage member, and so desires, elect to become a full coverage member and agree to pay within 30 days of the date of termination of service the lump sum required; or

(3)  receive an immediate annuity and may,

(i)  if eligible, elect to convert his medical, major medical, and hospitalization coverage to the plan for State annuitants; and

(ii)  if he is a joint coverage member, elect to become a full coverage member and agree to pay within 30 days of date of termination of service the lump sum required.

(g)  Vesting of retirement rights.--If a member elects to vest his retirement rights he shall nominate a beneficiary by written designation filed with the board and he may anytime thereafter, withdraw the total accumulated deductions standing to his credit or apply for an annuity.

(h)  Vestees and special vestees attaining superannuation age.--Upon attainment of superannuation age a vestee or special vestee shall execute and file an application for an annuity. Any such application filed within 90 days after attaining superannuation age shall be effective as of the date of attainment of superannuation age. Any application filed after such period shall be effective as of the date it is filed with the board, subject to the provisions of section 5905(f) (relating to duties of the board regarding applications and elections of members). If a vestee or special vestee does not file an application within seven years after attaining superannuation age, he shall be deemed to have elected to receive his total accumulated deductions upon attainment of superannuation age.

(i)  Failure to apply for annuity.--If a member is eligible to receive an annuity and does not file a proper application within 90 days of termination of service, his annuity will become effective as of the date the application is filed with the board or the date designated on the application whichever is later.

(j)  Nomination of beneficiary or survivor annuitant.--A member who is eligible and elects to receive a reduced annuity under Option 1, 2, 3, or 4, shall nominate a beneficiary or a survivor annuitant, as the case may be, by written designation filed with the board at the time of his retirement. A member who has elected Option 1 may change his designated beneficiary at any time. A member having designated a survivor annuitant at the time of retirement shall not be permitted to nominate a new survivor annuitant unless such survivor annuitant predeceases him or unless the member is awarded a divorce or becomes married subsequent to the election of the option. In such cases, the annuitant shall have the right to reelect an option and to nominate a beneficiary or a new survivor annuitant and to have his annuity recomputed to be actuarially equivalent as of the date of recomputation to the annuity in effect immediately prior to the recomputation. In no other case shall a benefit plan be changed by an annuitant.

(k)  Disability annuities.--If service of a member is terminated due to his physical or mental incapacity for the performance of duty, in lieu of an application and election under subsection (f), an application for a disability annuity with or without a supplement for a service connected disability may be executed by him or by a person legally authorized to act on his behalf.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Dec. 14, 1982, P.L.1249, No.284, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; June 25, 1997, P.L.369, No.41, eff. imd.; June 22, 1999, P.L.75, No.12, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.; Oct. 24, 2012, P.L.1436, No.181, eff. Dec. 31, 2012)

2012 Amendment.  Act 181 amended subsec. (c) and added subsec. (d.1).

1999 Amendment.  Act 12 amended subsec. (b).

1997 Amendment.  Act 41 amended subsec. (h). See section 6 of Act 41 in the appendix to this title for special provisions relating to limitation of special vestee status.

1994 Amendment.  Act 29 amended subsecs. (f), (h) and (k).

1982 Amendment.  See sections 2, 3 and 4 of Act 284 in the appendix to this title for special provisions relating to required contributions by head of department, nonseverability and retroactivity.

1975 Amendment.  Act 101 amended subsecs. (c), (e), (g) and (j).

Special Provisions in Appendix.  See section 30 of Act 9 of 2001 in the appendix to this title for special provisions relating to election of multiple service membership in State Employees' Retirement System.

Cross References.  Section 5907 is referred to in sections 5102, 5308, 5308.1 of this title.



Section 5908 - Rights and duties of annuitants

§ 5908.  Rights and duties of annuitants.

(a)  Election by joint coverage annuitants.--Any annuitant who is a joint coverage member who was receiving an annuity prior to July 1, 1962, may elect to receive his annuity without reduction on account of social security old-age insurance benefits: Provided, That he shall file such election with the board prior to July 1, 1974 and shall make a lump sum payment within 60 days of receipt of the certification of the amount due.

(b)  Periodic earnings statements by disability annuitants.--It shall be the duty of an annuitant receiving a disability annuity prior to the attainment of superannuation age to furnish a written statement within 30 days of the close of each calendar year of all earned income during that year and information showing whether or not he is able to engage in a gainful occupation and such other information as may be required by the board. On failure, neglect, or refusal to furnish such information for the period of the preceding year, the board may refuse to make further payments due to disability to such annuitant until he has furnished such information to the satisfaction of the board. Should such refusal continue for six months, all of his rights to the disability annuity payments in excess of any annuity to which he is otherwise entitled shall be forfeited from the date of his last written statement to the board. Any moneys received in excess of those to which he was entitled shall be deducted from the present value of the annuity to which he is otherwise entitled.

(c)  Medical examinations of disability annuitants.--Should any disability annuitant refuse to submit to a medical examination by a physician or physicians at the request of the board, his payments due to disability shall be discontinued until the withdrawal of such refusal. Should such refusal continue for a period of six months, all of his rights to the disability annuity payments in excess of any annuity to which he is otherwise entitled shall be forfeited.

(d)  Continuances of disability annuities.--In all instances, the member shall have the burden of establishing continued disability.

(Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. 60 days; Apr. 23, 2002, P.L.272, No.38, eff. Jan. 1, 2003)

2002 Amendment.  Act 38 amended subsec. (b).

1994 Amendment.  Act 29 amended subsecs. (b) and (c).

1991 Amendment.  Act 23 added subsec. (d).

Cross References.  Section 5908 is referred to in section 5704 of this title.



Section 5931 - Management of fund and accounts

SUBCHAPTER C

STATE EMPLOYEES' RETIREMENT FUND

AND ACCOUNTS

Sec.

5931.  Management of fund and accounts.

5932.  State Employees' Retirement Fund.

5933.  Members' savings account.

5934.  State accumulation account.

5935.  Annuity reserve account.

5936.  State Police benefit account.

5937.  Enforcement officers' benefit account.

5938.  Supplemental annuity account.

5939.  Interest reserve account.

5940.  Northern Ireland-related investments.

5941.  Benefits completion plan.

Cross References.  Subchapter C is referred to in section 5939 of this title.

§ 5931.  Management of fund and accounts.

(a)  Control and management of fund.--The members of the board shall be the trustees of the fund. Regardless of any other provision of law governing the investments of funds under the control of an administrative board of the State government, the trustees shall have exclusive control and management of the said fund and full power to invest the same in accordance with the provisions of this section, subject, however, to the exercise of that degree of judgment, skill and care under the circumstances then prevailing which persons of prudence, discretion and intelligence, who are familiar with such matters, exercise in the management of their own affairs not in regard to speculation, but in regard to the permanent disposition of the funds, considering the probable income to be derived therefrom as well as the probable safety of their capital. The trustees shall have the power to hold, purchase, sell, lend, assign, transfer or dispose of any of the securities and investments in which any of the moneys in the fund shall have been invested as well as of the proceeds of said investments, including any directed commissions which have accrued to the benefit of the fund as a consequence of the investments, and of any moneys belonging to said fund, subject in every case to meeting the standard of prudence set forth in this subsection.

(b)  Crediting of interest.--The board, annually, shall allow the required interest on the mean amount for the preceding year to the credit of each of the accounts. The amount so allowed shall be credited thereto by the board and transferred from the interest reserve account.

(c)  Custodian of fund.--The State Treasurer shall be the custodian of the fund.

(d)  Payments from fund.--All payments from the fund shall be made by the State Treasurer in accordance with requisitions signed by the secretary of the board, or his designee, and ratified by resolution of the board.

(e)  Fiduciary status of board.--The members of the board, employees of the board and agents thereof shall stand in a fiduciary relationship to the members of the system regarding the investments and disbursements of any of the moneys of the fund and shall not profit either directly or indirectly with respect thereto. The board may, when possible and consistent with its fiduciary duties imposed by this subsection or other law, including its obligation to invest and manage the fund for the exclusive benefit of the members of the system, consider whether an investment in any project or business enhances and promotes the general welfare of this Commonwealth and its citizens, including, but not limited to, investments that increase and enhance the employment of Commonwealth residents, encourage the construction and retention of adequate housing and stimulate further investment and economic activity in this Commonwealth. The board shall, through the Governor, submit to the General Assembly annually, at the same time the board submits its budget covering administrative expenses, a report identifying the nature and amount of all existing investments made pursuant to this subsection.

(f)  Name for transacting business.--By the name of "The State Employees' Retirement System" or "The State Employes' Retirement System" all of the business of the system shall be transacted, its fund invested, all requisitions for money drawn and payments made, and all of its cash and securities and other property shall be held, except that, any other law to the contrary notwithstanding, the board may establish a nominee registration procedure for the purpose of registering securities in order to facilitate the purchase, sale or other disposition of securities pursuant to the provisions of this law.

(g)  Deposits in banks and trust companies.--For the purpose of meeting disbursements for annuities and other payments in excess of the receipts, there shall be kept available by the State Treasurer an amount, not exceeding 10% of the total amount in the fund, on deposit in any bank or banks in this Commonwealth organized under the laws thereof or under the laws of the United States or with any trust company or companies incorporated by any law of this Commonwealth, provided any of such banks or trust companies shall furnish adequate security for said deposit, and provided that the sum so deposited in any one bank or trust company shall not exceed 25% of the paid-up capital and surplus of said bank or trust company.

(h)  Venture capital, private placement and alternative investments.--The board in its prudent discretion may make any venture capital investment, private placement investment or other alternative investment of any kind, structure or manner which meets the standard of prudence set forth in subsection (a).

(i)  Vehicles for authorized investments.--The board in its prudent discretion may make any investments which meet the standard of prudence set forth in subsection (a) by acquiring any type of interest in a business organization existing under the laws of any jurisdiction, provided that, in any such case, the liability of the State Employees' Retirement Fund shall be limited to the amount of its investment.

(j)  Legislative declaration concerning certain authorized investments.--The General Assembly finds and declares that authorized investments of the fund made by or on behalf of the board under this section whereby the board becomes a joint owner or stockholder in any company, corporation, association or other lawful business organization are outside the scope of the original intent of and therefore do not violate the prohibition set forth in section 8 of Article VIII of the Constitution of Pennsylvania.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Mar. 4, 1982, P.L.141, No.45, eff. imd.; June 29, 1984, P.L.450, No.95, eff. imd.; Aug. 5, 1991, P.L.183, No.23, eff. imd.; Apr. 29, 1994, P.L.159, No.29, eff. imd.; Dec. 20, 1995, P.L.689, No.77, eff. imd.; May 17, 2001, P.L.26, No.9, eff. imd.)

2001 Amendment.  Act 9 amended subsecs. (h), (i) and (j). See section 24 of Act 9 in the appendix to this title for special provisions relating to authorized investments.

1994 Amendment.  See section 14 of Act 29 in the appendix to this title for special provisions relating to authorized investments of the State Employees' Retirement Board as described in subsec. (i).

Cross References.  Section 5931 is referred to in section 5102 of this title; section 5611 of Title 53 (Municipalities Generally).



Section 5932 - State Employees' Retirement Fund

§ 5932.  State Employees' Retirement Fund.

The fund shall consist of all balances in the several separate accounts set apart to be used under the direction of the board for the benefit of members of the system; and the Treasury Department shall credit to the fund all moneys received from the Department of Revenue arising from the contributions required under the provisions of Chapter 55 (relating to contributions), and any income earned by the investments or moneys of said fund. There shall be established and maintained by the board the several ledger accounts specified in sections 5933 (relating to members' savings account), 5934 (relating to State accumulation account), 5935 (relating to annuity reserve account), 5936 (relating to State Police benefit account), 5937 (relating to enforcement officers' benefit account), 5938 (relating to supplemental annuity account) and 5939 (relating to interest reserve account).

(Mar. 4, 1982, P.L.141, No.45, eff. imd.)



Section 5933 - Members' savings account

§ 5933.  Members' savings account.

(a)  Credits to account.--The members' savings account shall be the ledger account to which shall be credited the amounts of the pickup contributions made by the Commonwealth or other employer and contributions or lump sum payments made by active members in accordance with the provisions of sections 5501 (relating to regular member contributions for current service), 5501.1 (relating to shared-risk member contributions for Class A-3 and Class A-4 service), 5502 (relating to social security integration member contributions), 5503 (relating to joint coverage member contributions), 5504 (relating to member contributions for the purchase of credit for previous State service or to become a full coverage member), 5505.1 (relating to additional member contributions) and 5505 (relating to contributions for the purchase of credit for creditable nonstate service) and transferred from the members' savings account of the Public School Employees' Retirement System in accordance with the provisions of section 5303.2 (relating to election to convert school service to State service).

(b)  Interest and transfers from account.--The members' savings account in total and the individual member accounts shall be credited with statutory interest. The total accumulated deductions credited to a member whose application for an annuity has been approved shall be transferred from the members' savings account to the annuity reserve account provided for in section 5935 (relating to annuity reserve account), except in the case of a member who is an officer of the Pennsylvania State Police or an enforcement officer the total accumulated deductions to his credit shall be transferred from the members' savings account to the State Police benefit account provided for in section 5936 (relating to State Police benefit account) or to the enforcement officers benefit account provided for in section 5937 (relating to enforcement officers' benefit account), as the case may be.

(c)  Charges to account.--Upon the election of a member to withdraw his total accumulated deductions or upon the transfer of accumulated deductions pursuant to section 5701.1 (relating to transfer of accumulated deductions), the payment of such amount shall be charged to the members' savings account.

(Dec. 14, 1982, P.L.1249, No.284, eff. imd.; July 22, 1983, P.L.104, No.31, eff. imd.; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (a).

2002 Amendment.  Act 38 amended subsecs. (a) and (c).

1983 Amendment. See section 10 of Act 31 in the appendix to this title for special provisions relating to waiver of actuarial note requirement for retirement bills.

Cross References.  Section 5933 is referred to in sections 5932, 5935 of this title.



Section 5934 - State accumulation account

§ 5934.  State accumulation account.

The State accumulation account shall be the ledger account to which shall be credited all contributions of the Commonwealth or other employers whose employees are members of the system and made in accordance with the provisions of section 5507(a) or (d) (relating to contributions by the Commonwealth and other employers) except that the amounts received under the provisions of the act of May 12, 1943 (P.L.259, No.120), and the amounts received under the provisions of the Liquor Code, act of April 12, 1951 (P.L.90, No.21), shall be credited to the State Police benefit account or the enforcement officers' benefit account as the case may be. All amounts transferred to the fund by county retirement systems or pension plans in accordance with the provisions of section 5507(c) also shall be credited to the State accumulation account. All amounts transferred to the fund by the Public School Employees' Retirement System in accordance with section 5303.2(e) (relating to election to convert school service to State service), except amounts credited to the members' savings account, and all amounts paid by the Department of Corrections in accordance with section 5303.2(f) also shall be credited to the State accumulation account. The State accumulation account shall be credited with valuation interest. The reserves necessary for the payment of annuities and death benefits as approved by the board and as provided in Chapter 57 (relating to benefits) shall be transferred from the State accumulation account to the annuity reserve account provided for in section 5935 (relating to annuity reserve account), except that the reserves necessary on account of a member who is an officer of the Pennsylvania State Police or an enforcement officer shall be transferred from the State accumulation account to the State Police benefit account provided for in section 5936 (relating to State Police benefit account) or to the enforcement officers' benefit account as provided for in section 5937 (relating to enforcement officers' benefit account) as the case may be. The reserves necessary for the payment of supplemental annuities in excess of those reserves credited to the supplemental annuity account on June 30, 2010, shall be transferred from the State accumulation account to the supplemental annuity account. In the event that supplemental annuities are increased by legislation enacted after December 31, 2009, the necessary reserves shall be transferred from the State accumulation account to the supplemental annuity account.

(June 22, 1999, P.L.75, No.12, eff. imd.; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

Cross References.  Section 5934 is referred to in sections 5932, 5935 of this title.



Section 5935 - Annuity reserve account

§ 5935.  Annuity reserve account.

(a)  Credits and charges to account.--The annuity reserve account shall be the ledger account to which shall be credited the reserves held for payment of annuities and death benefits on account of all annuitants except in the case of members who are officers of the Pennsylvania State Police or enforcement officers. The annuity reserve account shall be credited with valuation interest. After the transfers provided in sections 5933 (relating to members' savings account), 5934 (relating to State accumulation account) and 5938 (relating to supplemental annuity account), all annuity and death benefit payments except those payable to any member who retires as an officer of the Pennsylvania State Police or an enforcement officer shall be charged to the annuity reserve account and paid from the fund.

(b)  Transfers from account.--Should an annuitant other than a member who was retired as an officer of the Pennsylvania State Police or an enforcement officer be subsequently restored to active service, the present value of his member's annuity at the time of reentry into State service shall be transferred from the annuity reserve account and placed to his individual credit in the members' savings account. In addition, the actuarial reserve for his annuity less the amount transferred to the members' savings account shall be transferred from the annuity reserve account to the State accumulation account.

Cross References.  Section 5935 is referred to in sections 5932, 5933, 5934, 5938 of this title.



Section 5936 - State Police benefit account

§ 5936.  State Police benefit account.

(a)  Credits and charges to account.--The State Police benefit account shall be the ledger account to which shall be credited all contributions received under the provisions of the act of May 12, 1943 (P.L.259, No.120), and any additional Commonwealth or other employer contributions provided for in section 5507 (relating to contributions by the Commonwealth and other employers) which are creditable to the State Police benefit account. The State Police benefit account shall be credited with the required interest. In addition, upon the filing of an application for an annuity by a member who is an officer of the Pennsylvania State Police, the total accumulated deductions standing to the credit of the member in the members' savings account and the necessary reserves from the State accumulation account shall be transferred to the State Police benefit account. Thereafter, the total annuity of such annuitant shall be charged to the State Police benefit account and paid from the fund.

(b)  Transfers from account.--Should the said annuitant be subsequently restored to active service, the present value of the member's annuity at the time of reentry into State service shall be transferred from the State Police benefit account and placed to his individual credit in the members' savings account. In addition, the actuarial reserve for his annuity calculated as if he had been a member of Class A if he has Class A or Class C service credited; as if he had been a member of Class A-3 if the annuitant has Class A-3 State service credited; or as if he had been a member of Class A-4 if the annuitant has Class A-4 service credited, less the amount transferred to the members' savings account shall be transferred from the State Police benefit account to the State accumulation account. Upon subsequent retirement other than as an officer of the Pennsylvania State Police the actuarial reserve remaining in the State Police benefit account shall be transferred to the appropriate reserve account.

(Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (b).

Cross References.  Section 5936 is referred to in sections 5932, 5933, 5934 of this title.



Section 5937 - Enforcement officers' benefit account

§ 5937.  Enforcement officers' benefit account.

(a)  Credits and charges to account.--The enforcement officers' benefit account shall be the ledger account to which shall be credited moneys transferred from the enforcement officers' retirement account in the State Stores Fund according to the provisions of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code, and any additional Commonwealth or other employer contributions provided for in section 5507 (relating to contributions by the Commonwealth and other employers) which are creditable to the enforcement officers' benefit account. The enforcement officers' benefit account shall be credited with the required interest. In addition, upon the filing of an application for an annuity by a member who is an enforcement officer of the Pennsylvania Liquor Control Board, the total accumulated deductions standing to the credit of the member in the members' savings account and the necessary reserves from the State accumulation account shall be transferred to the enforcement officers' benefit account. Thereafter, the total annuity of such annuitant shall be charged to the enforcement officers' benefit account and paid from the fund.

(b)  Transfers from account.--Should the said annuitant be subsequently restored to active service, the present value of the member's annuity at the time of reentry into State service shall be transferred from the enforcement officers' benefit account and placed to his individual credit in the members' savings account. In addition, the actuarial reserve for his annuity calculated as if he had been a member of Class A if the annuitant does not have any Class AA, Class A-3 or Class A-4 service credited; as if he had been a member of Class AA if the annuitant does have Class AA service credited; as if he had been a member of Class A-3 if the annuitant has Class A-3 State service credited; or as if he had been a member of Class A-4 if the annuitant has Class A-4 service credited, less the amount transferred to the members' savings account shall be transferred from the enforcement officers' benefit account to the State accumulation account. Upon subsequent retirement other than as an enforcement officer the actuarial reserve remaining in the enforcement officers' benefit account shall be transferred to the appropriate reserve account.

(May 17, 2001, P.L.26, No.9, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 amended subsec. (b).

Cross References.  Section 5937 is referred to in sections 5932, 5933, 5934 of this title.



Section 5938 - Supplemental annuity account

§ 5938.  Supplemental annuity account.

The supplemental annuity account shall be the ledger account to which shall be credited all contributions from the Commonwealth and other employers in accordance with section 5507(b) (relating to contributions by the Commonwealth and other employers) for the payment of the supplemental annuities provided in sections 5708 (relating to supplemental annuities), 5708.1 (relating to additional supplemental annuities), 5708.2 (relating to further additional supplemental annuities), 5708.3 (relating to supplemental annuities commencing 1994), 5708.4 (relating to special supplemental postretirement adjustment), 5708.5 (relating to supplemental annuities commencing 1998), 5708.6 (relating to supplemental annuities commencing 2002), 5708.7 (relating to supplemental annuities commencing 2003) and 5708.8 (relating to special supplemental postretirement adjustment of 2002) made before July 1, 2010, the amount transferred from the State accumulation account to provide all additional reserves necessary as of June 30, 2010, to pay such supplemental annuities and adjustments, and the amounts transferred from the State accumulation account to provide all additional reserves necessary as a result of supplemental annuities enacted after December 31, 2009. The supplemental annuity account shall be credited with valuation interest. The reserves necessary for the payment of such supplemental annuities shall be transferred from the supplemental annuity account to the annuity reserve account as provided in section 5935 (relating to annuity reserve account).

(Aug. 5, 1991, P.L.183, No.23, eff. imd.; June 18, 1998, P.L.685, No.88, eff. imd.; May 17, 2001, P.L.26, No.9, eff. July 1, 2002; Apr. 23, 2002, P.L.272, No.38, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

Cross References.  Section 5938 is referred to in sections 5932, 5935 of this title.



Section 5939 - Interest reserve account

§ 5939.  Interest reserve account.

The interest reserve account shall be the ledger account to which shall be credited all income earned by the fund and to which shall be charged all administrative and investment expenses incurred by the fund. At the end of each year the required interest shall be transferred from the interest reserve account to the credit of each of the accounts in accordance with the provisions of this subchapter. In addition, at the end of each accounting period, the interest reserve account shall be credited or charged with all recognized changes in the market valuation of the investments of the fund. The administrative and investment expenses of the board shall be paid from the fund out of earnings. Any surplus or deficit in the interest reserve account at the end of each year shall be transferred to the State accumulation account.

(Mar. 4, 1982, P.L.141, No.45, eff. imd.)

Cross References.  Section 5939 is referred to in section 5932 of this title.



Section 5940 - Northern Ireland-related investments

§ 5940.  Northern Ireland-related investments.

(a)  General rule.--Notwithstanding any other provision of law, on and after the effective date of this section, any moneys or assets of the fund which shall remain or be invested in the stocks, securities or other obligations of any institution or company doing business in or with Northern Ireland or with agencies or instrumentalities thereof shall be invested subject to the provisions of subsection (c).

(b)  Annual review.--On or before January 1 of each year, the board shall determine the existence of affirmative action taken by institutions or companies doing business in Northern Ireland to eliminate ethnic or religious discrimination based on actions taken for:

(1)  Increasing the representation of individuals from underrepresented religious groups in the work force, including managerial, supervisory, administrative, clerical and technical jobs.

(2)  Providing adequate security for the protection of minority employees, both at the workplace and while traveling to and from work.

(3)  The banning of provocative religious or political emblems from the workplace.

(4)  Publicly advertising all job openings and making special recruitment efforts to attract applicants from underrepresented religious groups.

(5)  Providing that layoff, recall and termination procedures should not in practice favor particular religious groupings.

(6)  The abolition of job reservations, apprenticeship restrictions and differential employment criteria which discriminate on the basis of religion or ethnic origin.

(7)  The development of training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade and improve the skills of minority employees.

(8)  The establishment of procedures to assess, identify and actively recruit minority employees with potential for further advancement.

(9)  The appointment of senior management staff members to oversee affirmative action efforts and the setting up of timetables to carry out affirmative action principles.

(c)  Investments.--Consistent with sound investment policy, the board shall invest the assets of the fund in such a manner that the investments in institutions doing business in or with Northern Ireland shall reflect the advances made by such institutions in eliminating discrimination as established pursuant to subsection (b).

(May 28, 1992, P.L.256, No.42, eff. imd.)

1992 Amendment.  Act 42 added section 5940.



Section 5941 - Benefits completion plan

§ 5941.  Benefits completion plan.

Notwithstanding any other law to the contrary, the board shall establish and serve as trustee of a retirement benefit plan within the meaning of, in conformity with and then only to the extent and so long as permitted by IRC § 415(m) for the purpose of providing such retirement benefits as would otherwise have been payable under this part to annuitants of the system on or after July 2, 2001, but for the application of the limitations on benefits of IRC § 415. The board may, in its sole discretion and within the limits of IRC § 415(m) and this section, determine all terms and provisions of the plan, including, but not limited to, the cost of and procedures for funding the plan as provided in this section. The Commonwealth and other employers whose employees are members of the system shall make contributions to the plan on behalf of all members in such amounts as shall be certified by the board.

(Dec. 30, 2002, P.L.2082, No.234, eff. imd.)

2002 Amendment.  Act 234 added section 5941. See section 6 of Act 234 in the appendix to this title for special provisions relating to payments under benefits completion plan.

Cross References.  Section 5941 is referred to in section 5508 of this title.



Section 5951 - State guarantee

SUBCHAPTER E

GENERAL PROVISIONS

Sec.

5951.  State guarantee.

5952.  State supervision.

5953.  Taxation, attachment and assignment of funds.

5953.1. Approval of domestic relations orders.

5953.2. Irrevocable beneficiary.

5953.3. Irrevocable survivor annuitant.

5953.4. Amendment of approved domestic relations orders.

5953.5. Transfer of domestic relations orders against county pension plans.

5954.  Fraud and adjustment of errors.

5955.  Construction of part.

5955.1. Construction of part with respect to older workers protection.

5956.  Provisions severable.

5957.  Independent Fiscal Office study.

§ 5951.  State guarantee.

The required interest charges payable, the maintenance of reserves in the fund, and the payment of all annuities and other benefits granted by the board under the provisions of this part are hereby made obligations of the Commonwealth. All income, interest, and dividends derived from deposits and investments authorized by this part shall be used for the payment of the said obligations of the Commonwealth.



Section 5952 - State supervision

§ 5952.  State supervision.

The fund and ledger accounts provided for by this part shall be subject to the supervision of the State Insurance Department.



Section 5953 - Taxation, attachment and assignment of funds

§ 5953.  Taxation, attachment and assignment of funds.

(a)  General rule.--

(1)  Except as provided in paragraphs (2), (3) and (4), the right of a person to any benefit or right accrued or accruing under the provisions of this part and the moneys in the fund are hereby exempt from any State or municipal tax, levy and sale, garnishment, attachment, spouse's election, or any other process whatsoever except for a set-off by the Commonwealth in the case provided in subparagraph (i), and shall be unassignable except:

(i)  To the Commonwealth in the case of a member who is terminating State service and has been determined to be obligated to the Commonwealth for the repayment of money owed on account of his employment or to the fund on account of a loan from a credit union which has been satisfied by the board from the fund.

(ii)  To a credit union as security for a loan not to exceed $750 and interest not to exceed 6% per annum discounted and/or fines thereon if the credit union is now or hereafter organized and incorporated under the laws of this Commonwealth and the membership of such credit union is limited solely to officials and employees of the Commonwealth and if such credit union has paid to the fund $3 for each such assignment.

(2)  Rights under this part shall be subject to forfeiture as provided by the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act, and by or pursuant to section 16(b) of Article V of the Constitution of Pennsylvania. Forfeitures under this subsection or under any other provision of law may not be applied to increase the benefits that any member would otherwise receive under this part.

(3)  Rights under this part shall be subject to attachment in favor of an alternate payee as set forth in an approved domestic relations order.

(4)  Effective with distributions made on or after January 1, 1993, and notwithstanding any other provision of this part to the contrary, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan by way of a direct rollover. For purposes of this paragraph, a "distributee" includes a member and a member's surviving spouse and a member's former spouse who is an alternate payee under an approved domestic relations order. For purposes of this paragraph, the term "eligible rollover distribution" has the meaning given such term by IRC § 402(f)(2)(A), and "eligible retirement plan" has the meaning given such term by IRC § 402(c)(8)(B), except that a qualified trust shall be considered an eligible retirement plan only if it accepts the distributee's eligible rollover distribution; however, in the case of an eligible rollover distribution to a surviving spouse, an eligible retirement plan is an "individual retirement account" or an "individual retirement annuity" as those terms are defined in IRC § 408(a) and (b).

(b)  Authorized payments from fund.--The board shall be authorized to pay from the fund:

(1)  In the case of a member who is terminating service, the amount determined after certification by the head of the department that the member is so obligated, and after review and approval by the department or agency's legal representative or upon receipt of an assignment from the member in the amount so certified.

(2)  In the case of a loan the amount of the loan and any fine or interest due thereon to the credit union except 5% of the total amount due which is to be retained in the fund as a collection fee:

(i)  if the member obtaining the loan shall have been in default in required payments for a period of not less than two years; or

(ii)  at such time as the Department of Banking shall require the credit union to charge the amount of the loan against the reserve fund of such credit union.

Any member who shall have pledged such rights as security for a loan from a credit union and, on whose behalf the board shall have made any payment by reason of that member's default, may not thereafter pledge or assign such rights to a credit union.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Apr. 29, 1994, P.L.159, No.29; Dec. 20, 1995, P.L.689, No.77, eff. imd.)

1995 Amendment.  Act 77 amended subsec. (a), retroactive as to subsec. (a)(2) to the effective date of the act of July 8, 1978 (P.L.752, No.140), known as the Public Employee Pension Forfeiture Act.

1994 Amendment.  Act 29 amended the entire section, effective immediately and retroactive to July 1, 1993, as to subsec. (a)(4) and 60 days as to the remainder of the section. See section 15 of Act 29 in the appendix to this title for special provisions relating to Public Employee Forfeiture Act unaffected.

Cross References.  Section 5953 is referred to in section 8124 of Title 42 (Judiciary and Judicial Procedure).



Section 5953.1 - Approval of domestic relations orders

§ 5953.1.  Approval of domestic relations orders.

(a)  Certification.--A domestic relations order shall be certified as an approved domestic relations order by the secretary of the board, or his designated representative, only if that order meets all of the following:

(1)  Requires the system to provide any type or form of benefit or any option already provided under this part.

(2)  Requires the system to provide no more than the total amount of benefits than the member would otherwise receive (determined on the basis of actuarial value) unless increased benefits are paid to the member or alternate payee based upon cost-of-living increases or increases based on other than actuarial value.

(3)  Specifies the amount or percentage of the member's benefits to be paid by the system to each such alternate payee or the manner in which such amount or percentage is to be determined.

(4)  Specifies the retirement option to be selected by the member upon retirement or states that the member may select any retirement option offered by this part upon retirement.

(5)  Specifies the name and last known mailing address, if any, of the member and the name and last known mailing address of each alternate payee covered by the order and states that it is the responsibility of each alternate payee to keep a current mailing address on file with the system.

(6)  Does not grant an alternate payee any of the rights, options or privileges of a member under this part.

(7)  Requires the member to execute an authorization allowing each alternate payee to monitor the member's compliance with the terms of the domestic relations order through access to information concerning the member maintained by the system.

(b)  Determination by secretary.--Within a reasonable period after receipt of a domestic relations order, the secretary of the board, or his designated representative, shall determine whether this order is an approved domestic relations order and notify the member and each alternate payee of this determination. Notwithstanding any other provision of law, the exclusive remedy of any member or alternate payee aggrieved by a decision of the secretary of the board, or his designated representative, shall be the right to an adjudication by the board under 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure) with appeal therefrom to the Commonwealth Court under 2 Pa.C.S. Ch. 7 (relating to judicial review) and 42 Pa.C.S. § 763(a)(1) (relating to direct appeals from government agencies).

(c)  Other orders.--The requirements for approval identified in subsection (a) shall not apply to any domestic relations order which is an order for support as the term is defined at 23 Pa.C.S. § 4302 (relating to definitions) or an order for the enforcement of arrearages as provided in 23 Pa.C.S. § 3703 (relating to enforcement of arrearages). These orders shall be approved to the extent that they do not attach moneys in excess of the limits on attachments as established by the laws of the United States and this Commonwealth.

(d)  Obligation discharged.--Only the requirements of this part and any regulations promulgated hereunder shall be used to govern the approval or disapproval of a domestic relations order. Therefore, if the secretary of the board, or his designated representative, acts in accordance with the provisions of this part and any promulgated regulations in approving or disapproving a domestic relations order, then the obligations of the system with respect to such approval or disapproval shall be discharged.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment.  Act 29 added section 5953.1.

Cross References.  Section 5953.1 is referred to in sections 5102, 5953.5 of this title.



Section 5953.2 - Irrevocable beneficiary

§ 5953.2.  Irrevocable beneficiary.

Notwithstanding any other provision of this part, a domestic relations order may provide for an irrevocable beneficiary. A domestic relations order requiring the nomination of an irrevocable beneficiary shall be deemed to be one that requires a member to nominate an alternate payee as a beneficiary and that prohibits the removal or change of that beneficiary without approval of a court of competent jurisdiction, except by operation of law. Such a domestic relations order may be certified as an approved domestic relations order by the secretary of the board, or his designated representative, after the member makes such nomination, in which case the irrevocable beneficiary so ordered by the court cannot be changed by the member without approval by the court.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment.  Act 29 added section 5953.2.



Section 5953.3 - Irrevocable survivor annuitant

§ 5953.3.  Irrevocable survivor annuitant.

Notwithstanding any other provisions of this part, a domestic relations order may provide for an irrevocable survivor annuitant. A domestic relations order requiring the designation of an irrevocable survivor annuitant shall be deemed to be one that requires a member to designate an alternate payee as a survivor annuitant and that prohibits the removal or change of that survivor annuitant without approval of a court of competent jurisdiction, except by operation of law. Such a domestic relations order may be certified as an approved domestic relations order by the secretary of the board, or his designated representative, in which case the irrevocable survivor annuitant so ordered by the court cannot be changed by the member without approval by the court. A person ineligible to be designated as a survivor annuitant may not be designated as an irrevocable survivor annuitant.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment.  Act 29 added section 5953.3.



Section 5953.4 - Amendment of approved domestic relations orders

§ 5953.4.  Amendment of approved domestic relations orders.

(a)  Deceased alternate payee.--In the event that the alternate payee predeceases the member and there are benefits payable to the alternate payee, the divorce court may amend the approved domestic relations order to substitute a person for the deceased alternate payee to receive any benefits payable to the deceased alternate payee.

(b)  Recertification of amended order.--If a divorce court amends the approved domestic relations order for any reason, then the amended order must be submitted for recertification as an approved domestic relations order as set forth in this part.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment.  Act 29 added section 5953.4.



Section 5953.5 - Transfer of domestic relations orders against county pension plans

§ 5953.5.  Transfer of domestic relations orders against county pension plans.

(a)  General rule.--If, at the time a county employee becomes a State employee pursuant to 42 Pa.C.S. § 1905 (relating to county-level court administrators), there is a domestic relations order entered against the transferred employee or the county retirement system or pension plan in which the county employee was a contributor immediately prior to the transfer to State employment and if the domestic relations order affects the rights of the transferred employee or any county alternate payee to receive money or benefits from the county retirement system or pension plan, the domestic relations order shall be affected as follows:

(1)  If the county employee elects to convert county service to State service in accordance with section 5303.1 (relating to election to convert county service to State service), the domestic relations order will remain in effect, but the obligations of the county retirement system or pension plan shall be assumed by the board or system if the domestic relations order is certified as an approved domestic relations order by the secretary of the board or a designated representative pursuant to section 5953.1 (relating to approval of domestic relations orders). If the domestic relations order is not certified as an approved domestic relations order, the order shall not be effective against the board or system and shall not require the board or system to attach, assign or otherwise pay benefits or money to any person except as otherwise provided for in this part.

(2)  If the county employee does not elect to convert county service to State service, the domestic relations order shall remain in effect against the county retirement system or pension plan, and the order shall not be effective against the board or the system and shall not require the board or system to attach, assign or otherwise pay benefits or money to any person except as otherwise provided for in this part.

(b)  Construction.--

(1)  Nothing in this section shall be construed to prevent a domestic relations order from being amended to satisfy the provisions of this part or to alter any distribution scheme to reflect the transfer of employment from a county to the State or the conversion of benefits from a county retirement system or pension plan to benefits from the system.

(2)  Nothing in this section shall be construed to prevent a domestic relations order from being amended to provide that all or part of the obligations attaching against the county retirement system or pension plan prior to the transfer of employment to the State shall not be transferred to the board or the system.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"County alternate payee."  Any spouse, former spouse, child or dependent of a county employee who is recognized by a domestic relations order as having a right to receive all or a portion of the moneys payable to that county employee under the county retirement system or pension plan in which the county employee was a contributor immediately prior to transfer to State employment.

"Domestic relations order."  As defined in section 5102 (relating to definitions), regardless of whether the order was entered before or after June 28, 1994.

(June 22, 1999, P.L.75, No.12, eff. imd.)

1999 Amendment.  Act 12 added section 5953.5.



Section 5954 - Fraud and adjustment of errors

§ 5954.  Fraud and adjustment of errors.

(a)  Penalty for fraud.--Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in any attempt to defraud the system as a result of such act shall be guilty of a misdemeanor of the second degree.

(b)  Adjustment of errors.--Should any change or mistake in records result in any member, beneficiary or survivor annuitant receiving from the system more or less than he would have been entitled to receive had the records been correct, then regardless of the intentional or unintentional nature of the error and upon the discovery of such error, the board shall correct the error and so far as practicable shall adjust the payments which may be made for and to such person in such a manner that the actuarial equivalent of the benefit to which he was correctly entitled shall be paid.

(Oct. 7, 1975, P.L.348, No.101, eff. imd.)



Section 5955 - Construction of part

§ 5955.  Construction of part.

Regardless of any other provision of law, pension rights of State employees shall be determined solely by this part or any amendment thereto, and no collective bargaining agreement nor any arbitration award between the Commonwealth and its employees or their collective bargaining representatives shall be construed to change any of the provisions herein, to require the board to administer pension or retirement benefits not set forth in this part, or otherwise require action by any other government body pertaining to pension or retirement benefits or rights of State employees. Notwithstanding the foregoing, any pension or retirement benefits or rights previously so established by or as a result of an arbitration award shall remain in effect after the expiration of the current collective bargaining agreement between the State employees so affected and the Commonwealth until the expiration of each of the collective bargaining agreements in effect on January 1, 2011, at which time the classes of membership and resulting member contribution rates and contributions for creditable nonstate service, eligibility for vesting, withdrawal and superannuation annuities, optional modification of annuities and other terms and conditions related to class of membership shall be as determined by this part for employees covered by those and successor collective bargaining agreements. For purposes of administering this part, for those State employees who are members of each such collective bargaining unit, the date January 1, 2011, contained in this part, except in this section, shall be replaced with the date of the day immediately following the expiration of each such collective bargaining agreement. The provisions of this part insofar as they are the same as those of existing law are intended as a continuation of such laws and not as new enactments. The provisions of this part shall not affect any act done, liability incurred, right accrued or vested, or any suit or prosecution pending or to be instituted to enforce any right or penalty or to punish any offense under the authority of any repealed laws.

(Aug. 5, 1991, P.L.183, No.23, eff. imd.; Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  See section 12.1 of Act 120 in the appendix to this title for special provisions relating to effect on State Police.

Cross References.  Section 5955 is referred to in section 5955.1 of this title.



Section 5955.1 - Construction of part with respect to older workers protection

§ 5955.1.  Construction of part with respect to older workers protection.

It is hereby found and declared that the provisions of this part constitute a bona fide retirement or pension plan within the meaning of the Age Discrimination in Employment Act of 1967 (Public Law 90-202, 29 U.S.C. § 621 et seq.) and the act of October 27, 1955 (P.L.744, No.222), known as the Pennsylvania Human Relations Act, and that the intent of section 5955 (relating to construction of part) as originally enacted and as subsequently amended is to require the pension rights of State employees to be determined solely by this part and any amendments thereto, regardless of any other provision of State law, subject only to such further requirements, exceptions or limitations as may be set forth in section 5955 or as may be imposed by reason of any provision of the Federal or State Constitution. Any provision of this part which is not inconsistent with the provisions of the Age Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit Protection Act (Public Law 101-433, 104 Stat. 978) and the rules and regulations of the Federal Equal Employment Opportunity Commission under such Federal laws shall be deemed not inconsistent with such provisions of the Pennsylvania Human Relations Commission Act as relate to discrimination on the basis of age with respect to the terms, conditions or privileges of employment.

(Apr. 29, 1994, P.L.159, No.29, eff. 60 days)

1994 Amendment.  Act 29 added section 5955.1.



Section 5956 - Provisions severable

§ 5956.  Provisions severable.

The provisions of this part are severable and if any of its provisions shall be held to be unconstitutional, the decision of the court shall not affect or impair any of the remaining provisions. It is hereby declared to be the legislative intent that this part would have been adopted had such unconstitutional provisions not been included.



Section 5957 - Independent Fiscal Office study

§ 5957.  Independent Fiscal Office study.

The Independent Fiscal Office shall study and analyze the implementation of shared-risk contributions under section 5501.1 (relating to shared-risk member contributions for Class A-3 and Class A-4 service) and its impact on the system. The study shall be completed by December 31, 2015, and shall be transmitted to the Appropriations Committee and the Finance Committee of the Senate, the Appropriations Committee and the Finance Committee of the House of Representatives and to the Governor.

(Nov. 23, 2010, P.L.1269, No.120, eff. imd.)

2010 Amendment.  Act 120 added section 5957.









Title 72 - TAXATION AND FISCAL AFFAIRS

Chapter 17 - Inheritance and Estate Taxes (Repealed)

Section 1701 - § 1703 (Repealed)

CHAPTER 17

INHERITANCE AND ESTATE TAXES

(Repealed)

Subchapter

A.  Preliminary Provisions (Repealed)

B.  Transfers Subject to Tax (Repealed)

C.  Transfers Not Subject to Tax (Repealed)

D.  Rate of Tax (Repealed)

E.  Valuation (Repealed)

F.  Deductions (Repealed)

G.  Payment of Tax (Repealed)

H.  Uniform Act on Interstate Compromise and Arbitration of Inheritance Taxes (Repealed)

I.  Collection of Tax (Repealed)

J.  Refund of Tax (Repealed)

K.  Disputed Tax (Repealed)

L.  Entry Into Safe Deposit Box (Repealed)

1991 Repeal Note.  Chapter 17 (Subchapters A - L) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.

SUBCHAPTER A

PRELIMINARY PROVISIONS

(Repealed)

1991 Repeal Note.  Subchapter A (§§ 1701 - 1703) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part I of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1706 - § 1708 (Repealed)

SUBCHAPTER B

TRANSFERS SUBJECT TO TAX

(Repealed)

1991 Repeal Note.  Subchapter B (§§ 1706 - 1708) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part II of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1711 - (Repealed)

SUBCHAPTER C

TRANSFERS NOT SUBJECT TO TAX

(Repealed)

1991 Repeal Note.  Subchapter C (§ 1711) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part III of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1716 - & § 1717 (Repealed)

SUBCHAPTER D

RATE OF TAX

(Repealed)

1991 Repeal Note.  Subchapter D (§§ 1716 & 1717) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part IV of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1721 - & § 1722 (Repealed)

SUBCHAPTER E

VALUATION

(Repealed)

1991 Repeal Note.  Subchapter E (§§ 1721 & 1722) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part V of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1726 - § 1730 (Repealed)

SUBCHAPTER F

DEDUCTIONS

(Repealed)

1991 Repeal Note.  Subchapter F (§§ 1726 - 1730) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part VI of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1736 - § 1754 (Repealed)

SUBCHAPTER G

PAYMENT OF TAX

(Repealed)

1991 Repeal Note.  Subchapter G (§§ 1736 - 1754) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part VII of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1756 - § 1763 (Repealed)

SUBCHAPTER H

UNIFORM ACT ON INTERSTATE COMPROMISE AND

ARBITRATION OF INHERITANCE TAXES

(Repealed)

1991 Repeal Note.  Subchapter H (§§ 1756 - 1763) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part VIII of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1766 - § 1776 (Repealed)

SUBCHAPTER I

COLLECTION OF TAX

(Repealed)

1991 Repeal Note.  Subchapter I (§§ 1766 - 1776) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part IX of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1781 - (Repealed)

SUBCHAPTER J

REFUND OF TAX

(Repealed)

1991 Repeal Note.  Subchapter J (§ 1781) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part X of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1786 - § 1788 (Repealed)

SUBCHAPTER K

DISPUTED TAX

(Repealed)

1991 Repeal Note.  Subchapter K (§§ 1786 - 1788) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part XI of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.



Section 1791 - § 1796 (Repealed)

SUBCHAPTER L

ENTRY INTO SAFE DEPOSIT BOX

(Repealed)

1991 Repeal Note.  Subchapter L (§§ 1791 - 1796) was added December 13, 1982, P.L.1086, No.255, and repealed August 4, 1991, P.L.97, No.22, effective in 60 days. The repealed provisions are now contained in Part XII of Article XXI of the act of March 4, 1971, P.L.6, No.2, known as the Tax Reform Code of 1971.









Title 73 - TOWNSHIPS



Title 74 - TRANSPORTATION

Chapter 1 - Preliminary Provisions (Reserved)

TITLE 74

TRANSPORTATION

Part

I.  Preliminary Provisions

II.  Public Transportation

III.  Aviation

IV.  Highways

V.  Transportation Infrastructure

Enactment.  Unless otherwise noted, the provisions of Title 74 were added October 10, 1984, P.L.837, No.164, effective immediately.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  Preliminary Provisions (Reserved)

3.  Administrative Practice and Procedure

Enactment.  Part I was added October 27, 2006, P.L.1182, No.122, effective in 60 days.

CHAPTER 1

PRELIMINARY PROVISIONS

(Reserved)

Enactment.  Chapter 1 (Reserved) was added October 27, 2006, P.L.1182, No.122, effective in 60 days.



Chapter 3 - Administrative Practice and Procedure

Section 301 - Definitions

CHAPTER 3

ADMINISTRATIVE PRACTICE AND PROCEDURE

Sec.

301.  Definitions.

302.  Use of hearing officers.

303.  Minority and women-owned business participation.

Enactment.  Chapter 3 was added October 27, 2006, P.L.1182, No.122, effective in 60 days.

§ 301.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department."  The Department of Transportation of the Commonwealth.



Section 302 - Use of hearing officers

§ 302.  Use of hearing officers.

(a)  General rule.--The department may not utilize the services of employees of the department as hearing officers with respect to the following activities and proceedings of the department:

(1)  Appeals from the department's denial or recall of an occupational limited license.

(2)  Appeals from the department's cancellation, denial or recall of a probationary license.

(3)  Requests for record review under 75 Pa.C.S. § 1516 (relating to department records).

(4)  Hearings to request credit toward serving driving privilege or vehicle registration suspensions.

(5)  Appeals from the department's refusal to issue a certificate of title for reasons other than failure to pay a required fee or tax in connection with or resulting from the acquisition or use of a vehicle.

(6)  Any other matter as determined by the department by regulation.

(b)  Scope of authority.--A hearing officer utilized by the department for the proceedings described under subsection (a) shall be vested with the same authority and duties as a department hearing officer under the provisions of 67 Pa. Code Ch. 491 (relating to administrative practice and procedure).

(c)  Appeals.--An adjudication by a hearing officer utilized by the department under subsection (a) shall be appealable in accordance with 67 Pa. Code § 491.12 (relating to exceptions).



Section 303 - Minority and women-owned business participation

§ 303.  Minority and women-owned business participation.

(a)  General rule.--In administering the provisions of this title, the department and any local transportation organization shall:

(1)  Be responsible for ensuring that all competitive contract opportunities issued by the department or local transportation organization seek to maximize participation by minority-owned and women-owned businesses and other disadvantaged businesses.

(2)  Give consideration, when possible and cost effective, to contractors offering to utilize minority-owned and women-owned businesses and disadvantaged businesses in the selection and award of contracts.

(3)  Ensure that the department's and local transportation organizations' commitment to the minority-owned and women-owned business program is clearly understood and appropriately implemented and enforced by all department and local transportation organization employees.

(4)  Designate a responsible official to supervise the department and local transportation organization minority-owned and women-owned business program and ensure compliance within the department or local transportation organization.

(5)  Furnish the Department of General Services, upon request, all requested information or assistance.

(6)  Recommend sanctions to the Secretary of General Services, as may be appropriate, against businesses that fail to comply with the policies of the Commonwealth minority-owned and women-owned business program. This paragraph shall not apply to a local transportation organization.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Disadvantaged business."  A business that is owned or controlled by a majority of persons, not limited to members of minority groups, who are subject to racial or ethnic prejudice or cultural bias.

"Local transportation organization."  Any of the following:

(1)  A political subdivision or a public transportation authority, port authority or redevelopment authority organized under the laws of this Commonwealth or pursuant to an interstate compact or otherwise empowered to render, contract for the rendering of or assist in the rendering of transportation service in a limited area in this Commonwealth, even though it may also render or assist in rendering transportation service in adjacent states.

(2)  A nonprofit association that directly or indirectly provides public transportation service.

(3)  A nonprofit association of public transportation providers operating within this Commonwealth.

"Minority-owned business."  A business owned and controlled by a majority of individuals who are African Americans, Hispanic Americans, Native Americans, Asian Americans, Alaskans or Pacific Islanders.

"Women-owned business."  A business owned and controlled by a majority of individuals who are women.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 303. Section 11.1 of Act 44 provided that section 303 shall be retroactive to July 1, 2007.






Chapter 11 - Preliminary Provisions

Section 1101 - Short title of part

PART II

PUBLIC TRANSPORTATION

Chapter

11.  Preliminary Provisions

13.  Public Transportation Assistance (Repealed)

15.  Sustainable Mobility Options

17.  Metropolitan Transportation Authorities

Enactment.  Part II was added August 5, 1991, P.L.238, No.26, effective immediately, unless otherwise noted.

CHAPTER 11

PRELIMINARY PROVISIONS

Sec.

1101.  Short title of part.

Enactment.  Chapter 11 was added August 5, 1991, P.L.238, No.26, effective immediately.

§ 1101.  Short title of part.

This part shall be known and may be cited as the Public Transportation Law.






Chapter 13 - Public Transportation Assistance (Repealed)

Section 1301 - § 1315 (Repealed)

CHAPTER 13

PUBLIC TRANSPORTATION ASSISTANCE

(Repealed)

2007 Repeal.  Chapter 13 (§§ 1301 - 1315) was added August 5, 1991, P.L.238, No.26, and repealed July 18, 2007, P.L.169, No.44, effective immediately and retroactive to July 1, 2007.

Special Provisions in Appendix.  See sections 8 and 9 of Act 44 of 2007 in the appendix to this title for special provisions relating to continuation of prior financial assistance and funds appropriated and Public Transportation Assistance Fund.






Chapter 15 - Sustainable Mobility Options

Section 1501 - Scope of chapter

CHAPTER 15

SUSTAINABLE MOBILITY OPTIONS

Sec.

1501.  Scope of chapter.

1502.  (Reserved).

1503.  Definitions.

1504.  Department authorization.

1505.  Regulations.

1506.  Fund.

1507.  Application and approval process.

1508.  Federal funding.

1509.  Limitation on decisions, findings and regulations of department.

1510.  Program oversight and administration.

1511.  Report to Governor and General Assembly.

1512.  Coordination.

1513.  Operating program.

1514.  Asset improvement program.

1515.  New initiatives program.

1516.  Programs of Statewide significance.

1517.  Capital improvements program.

1518.  Program oversight and administration.

1519.  Retroactive authority.

1520.  Evaluation of private investment opportunities.

Enactment.  Chapter 15 was added July 18, 2007, P.L.169, No.44, effective immediately and retroactive to July 1, 2007.

Prior Provisions.  Former Chapter 15, which related to metropolitan transportation authorities, was added August 5, 1991, P.L.238, No.26, and repealed February 10, 1994, P.L.20, No.3, effective immediately. The subject matter is now contained in Chapter 17.

Cross References.  Chapter 15 is referred to in section 8915.4 of Title 75 (Vehicles).

§ 1501.  Scope of chapter.

This chapter relates to sustainable mobility options.



Section 1502 - (Reserved)

§ 1502.  (Reserved).



Section 1503 - Definitions

§ 1503.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Access to jobs project."  A project relating to the development and maintenance of transportation services designed to transport welfare recipients and eligible low-income individuals to and from jobs and activities related to their employment as defined under 49 U.S.C. § 5316 (relating to job access and reverse commute formula grants).

"Americans with Disabilities Act."  The Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327).

"Asset maintenance costs."  All vehicle maintenance expenses, nonvehicle maintenance and materials expenses and the cost of supplies used in the operation of local transportation organizations and transportation companies.

"Award recipient."  A recipient of financial assistance under this chapter.

"Base operating allocation."  The total amount of State operating assistance, reimbursement in lieu of fares for senior passengers and other assistance which was used for operating assistance as determined by the department in fiscal year 2005-2006.

"Capital expenditures."  All costs of capital projects, including, but not limited to, the costs of acquisition, construction, installation, start-up of operations, improvements and all work and materials incident thereto.

"Capital project."  A system or component of a system for the provision of public passenger transportation. The term includes vehicles; infrastructure power; passenger amenities; storage and maintenance buildings; parking facilities; the land on which any capital project is situated and the land needed to support it, whether owned in whole or in part; overhaul of vehicles; debt service; and the cost of issuance of bonds, notes and other evidences of indebtedness which a local transportation organization or transportation company is permitted to issue under any law of this Commonwealth.

"Commonwealth capital bonds."  Evidence of debt incurred by the Commonwealth under the act of February 9, 1999 (P.L.1, No.1), known as the Capital Facilities Debt Enabling Act.

"Community transportation service" or "shared ride service."  Door-to-door demand transportation that is available to the general public on a nonexclusive basis, operates on a nonfixed route basis and charges a fare to all riders. The term does not include exclusive ride taxi service, charter and sightseeing service, nonpublic transportation, school bus and limousine service.

"Community transportation system."  A person that provides community transportation service and contracts with the Department of Transportation to receive revenue replacement funds.

"Department."  The Department of Transportation of the Commonwealth.

"Financial assistance."  Grants or other types of financial support provided by the Department of Transportation under this chapter.

"Fixed guideway system."  A fixed-route public transportation service that uses and occupies a separate right-of-way or rail line for the exclusive use of public transportation and other high-occupancy vehicles or uses a fixed catenary system and a right-of-way usable by other forms of transportation. The term includes light rail, commuter rail, automated guideway transit, people movers, ferry boat service and fixed guideway facilities for buses such as bus rapid transit and high-occupancy vehicles.

"Fixed-route public transportation service."  Regularly scheduled general public transportation that is provided according to published schedules along designated routes, with specified stopping points for the taking on and discharging of passengers, including public bus and commuter rail systems and other department-approved service. The term does not include exclusive ride taxi service, charter or sightseeing service, nonpublic transportation, school bus and limousine service.

"Fund."  The Public Transportation Trust Fund established under section 1506 (relating to fund).

"Intercity bus service."  Passenger bus service of 35 miles or more in length that is provided with an over-the-road bus and operated between two noncontiguous urbanized areas, between an urbanized area located in one county and rural communities located in another county, or between rural communities located in different counties and contains all of the following elements:

(1)  Service that is operated for a fare on a regularly scheduled fixed-route basis.

(2)  Service that is offered to and utilized by the general public without preconditions of advance reservation or membership in a particular organization.

"Intercity passenger rail service."  Passenger railroad service that connects two or more urbanized areas and is determined by the Department of Transportation to qualify as intercity service rather than commuter rail service.

"Job access and reverse commute project."  A project funded by the Federal Transit Administration under Federal law.

"Local transportation organization."  Any of the following:

(1)  A political subdivision or a public transportation authority, port authority or redevelopment authority, organized under the laws of this Commonwealth or pursuant to an interstate compact or otherwise empowered to render, contract for the rendering or assist in the rendering of transportation service in a limited area in this Commonwealth, even though it may also render or assist in rendering transportation service in adjacent states.

(2)  A nonprofit association that directly or indirectly provides public transportation service.

(3)  A nonprofit association of public transportation providers operating within this Commonwealth.

"Materials and supplies."  Those categories of expenses as specified in Uniform System of Accounts expense object class 504, National Transit Database operating expenses form F 30, National Transit Database, Final Rule, Federal Transit Administration, dated January 15, 1993, or any successor.

"New fixed guideway system."  A newly constructed fixed guideway system in a corridor or alignment where no such system previously existed.

"New Freedom Program."  A public transportation program designed to provide funds to recipients for new public transportation services and public transportation alternatives beyond those required by the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327) that assist individuals with disabilities with transportation, including transportation to and from jobs and employment support services administered under the provisions of 49 U.S.C. § 5317 (relating to New Freedom Program).

"New start."  The term shall have the same meaning given it in 49 CFR § 611.5 (relating to definitions).

"Nonurbanized area."  An area within this Commonwealth that does not fall within an area classified as "urbanized" by the United States Bureau of the Census of the United States Department of Commerce in the most recent Census of Population.

"Nonvehicle maintenance expenses."  The categories of costs associated with the inspection, maintenance and repair of assets, other than vehicles, as specified in Uniform System of Accounts, expense function 042, National Transit Database operating expenses form F 30, National Transit Database, Final Rule, Federal Transit Administration, dated January 15, 1993, or any successor.

"Operating expenses."  Total expenses required to continue service to the public and to permit needed improvements in service which are not self-supporting and otherwise for any purpose in furtherance of public passenger transportation, including all State asset maintenance costs. The term does not include expenditures for capital projects unless specific approval is provided by the Department of Transportation.

"Operating revenue."  The total revenue earned by a local transportation organization or a transportation company through its transit operations. The term includes all of the following:

(1)  Passenger fares.

(2)  Reimbursements provided in lieu of fares for senior passengers.

(3)  Charter, school bus and advertising revenue.

(4)  Other miscellaneous revenue such as public and private route guarantee funds.

"Paratransit service."  Transit service operating on a nonfixed-route basis in order to provide complementary transportation service to persons who are functionally unable to use fixed-route public transportation service as required by the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327).

"Passengers."  The total of all originating passengers plus transfer passengers carried on fixed-route public transportation service and paratransit service with respect to the most recent fiscal year as reported in the most recent Public Passenger Transportation Performance Report.

"Public passenger transportation."  Transportation within an area that includes a municipality or other built-up place that is appropriate in the judgment of the Department of Transportation to serve commuters or others in the locality, taking into consideration the local patterns and trends of growth by bus or rail or other conveyance, either publicly or privately owned, serving the general public. The term does not include school buses or charter or sightseeing services.

"Public Passenger Transportation Performance Report."  An annual report completed by the Department of Transportation which shall include all of the following:

(1)  Each local transportation organization's passengers, revenue vehicle miles, revenue vehicle hours and senior passengers statistics for the most recently available fiscal year.

(2)  Any other statistical information that the Department of Transportation deems necessary.

"Revenue replacement funds."  Payments made to local transportation organizations and transportation companies to offset or partially offset fares.

"Revenue vehicle hours."  The total amount of time calculated in hours during which vehicles are in service and available for public use in fixed-route public transportation service or paratransit service with respect to the most recent fiscal year as reported in the most recent Public Passenger Transportation Performance Report. The term does not include deadhead hours.

"Revenue vehicle miles."  The total amount of distance calculated in miles during which vehicles are in service and available for public use in fixed-route public transportation service or paratransit service with respect to the most recent fiscal year as reported in the most recent Public Passenger Transportation Performance Report. The term does not include deadhead miles.

"Reverse commute project."  A public transportation project designed to transport residents of urbanized and nonurbanized areas to suburban employment opportunities as defined under 49 U.S.C. § 5316 (relating to job access and reverse commute formula grants).

"Secretary."  The Secretary of Transportation of the Commonwealth.

"Senior citizen."  A person who is at least 65 years of age.

"Senior passenger."  A senior citizen who rides on fixed-route service.

"Senior passengers."  The number of senior passengers transported by a local transportation organization with respect to the most recent fiscal year as reported in the most recent Public Passenger Transportation Performance Report.

"Tax Reform Code."  The act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

"Transportation company."  A person that renders public passenger transportation service.

"Urbanized area."  A portion of this Commonwealth classified as urbanized by the United States Bureau of the Census of the United States Department of Commerce in the most recent Census of Population.

"Vehicle maintenance expenses."  The categories of costs associated with the inspection, maintenance and repair of vehicles as specified in Uniform System of Accounts, Expense Function 041, National Transit Database operating expenses form F 30, National Transit Database, Final Rule, Federal Transit Administration, dated January 15, 1993, or any successor.

"Welfare-to-work."  Any Federal or State program designed to move individuals from dependency on public welfare programs to self-sufficiency through paid work.



Section 1504 - Department authorization

§ 1504.  Department authorization.

(a)  General.--The department may, within the limitations provided in this chapter, incur costs directly and provide financial assistance for the purposes and activities enumerated in this chapter.

(b)  Supplementation of Federal and local funds.--The authority conferred on the department by this chapter includes providing financial assistance for public passenger transportation purposes and supplementing Federal funding or local funding or both.



Section 1505 - Regulations

§ 1505.  Regulations.

(a)  General rule.--To effectuate and enforce the provisions of this chapter, the department shall promulgate necessary rules and regulations and prescribe conditions and procedures in order to assure compliance in carrying out the purposes for which financial assistance may be provided under this chapter.

(b)  Temporary regulations.--

(1)  Unless otherwise provided in this chapter, in order to facilitate the prompt implementation of this chapter, during the two-year period following the effective date of this section, the department shall promulgate temporary regulations which shall expire four years from the effective date of this section. The temporary regulations shall be exempt from the following:

(i)  Sections 201, 202, 203 and 204 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(ii)  The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(2)  The authority of the department to promulgate temporary regulations under this subsection shall expire two years from the effective date of this section. Regulations adopted after the two-year period shall be promulgated as provided by statute.



Section 1506 - Fund

§ 1506.  Fund.

(a)  Establishment.--A special fund is established within the State Treasury to be known as the Public Transportation Trust Fund. Money in the fund is hereby appropriated, upon approval of the Governor, to the department for the purposes set forth under this chapter.

(b)  Deposits to fund by department.--

(1)  The following apply:

(i)  Except as provided under subparagraph (ii), upon receipt, the department shall deposit into the fund the revenues received by the department under 75 Pa.C.S. Ch. 89 (relating to Pennsylvania Turnpike) and the lease agreement executed between the department and the Pennsylvania Turnpike Commission under 75 Pa.C.S. § 8915.3 (relating to lease of Interstate 80; related agreements) as follows:

(A)  For fiscal year 2007-2008, $250,000,000.

(B)  For fiscal year 2008-2009, $250,000,000.

(C)  For fiscal year 2009-2010, $250,000,000.

(D)  For fiscal year 2010-2011 and each fiscal year thereafter, the amount calculated for the previous fiscal year, increased by 2.5%.

(ii)  The deposits made to the fund under this subsection shall equal $250,000,000 annually for each fiscal year commencing after the expiration of the conversion period if the conversion notice is not received by the secretary prior to expiration of the conversion period as set forth under 75 Pa.C.S. § 8915.3(3).

(2)  Upon receipt, the department shall deposit the amount made available to the department as an executive authorization and any appropriation for the 2007-2008 fiscal year and each fiscal year thereafter from the State Lottery Fund for fixed route transit and for the Free Transit Program for Senior Citizens established under the act of August 26, 1971 (P.L.351, No.91), known as the State Lottery Law. The funds deposited under this paragraph shall only be used as permitted by the State Lottery Law, except that:

(i)  funds may be used to pay estimated transit losses resulting from providing free service for senior passengers during the provider's regular hours of service; and

(ii)  fares for senior citizens on commuter rail service shall be limited to $1 per trip and shall be extended to all hours of commuter rail service.

(c)  Other deposits.--The following shall be deposited into the fund annually:

(1)  4.4% of the amount collected under Article II of the Tax Reform Code. Revenues under this paragraph shall be deposited into the fund by the 20th day of each month for the preceding month. The amount deposited under this paragraph is estimated to be equivalent to the money available to the department from the following sources:

(i)  The Supplemental Public Transportation Account established under former section 1310.1 (relating to supplemental public transportation assistance funding).

(ii)  The amount appropriated annually by the Commonwealth from the General Fund for mass transit programs pursuant to a General Appropriations Act.

(2)  An amount of proceeds of Commonwealth capital bonds as determined annually by the Secretary of the Budget.

(3)  Revenue in the Public Transportation Assistance Fund established under Article XXIII of the Tax Reform Code not otherwise dedicated pursuant to law.

(4)  Other appropriations, deposits or transfers to the fund.

(d)  Use of revenues.--Money in the fund shall be used by the department as follows:

(1)  to provide financial assistance through the programs established under this chapter;

(2)  for costs incurred directly by the department in the administration of public passenger transportation programs, including under this chapter; and

(3)  for all other purposes enumerated under this chapter.

(e)  Program funding amounts.--Subject to available funds, the programs established under this chapter shall be funded annually as follows:

(1)  For the program established under section 1513 (relating to operating program), the following amounts shall be allocated from the fund:

(i)  All revenues deposited in the fund under subsection (b)(1).

(ii)  All revenues deposited in the fund under subsection (b)(2).

(iii)  69.99% of the revenues deposited in the fund under subsection (c)(1).

(iv)  All revenues deposited into the fund under subsection (c)(3).

(2)  (i)  Except as provided under subparagraph (ii), for the program established under section 1514 (relating to asset improvement program):

(A)  By the proceeds of Commonwealth capital bonds deposited into the fund under subsection (c)(2).

(A.1)  For fiscal year 2007-2008, $50,000,000 from the revenues received by the department under 75 Pa.C.S. Ch. 89 and the lease agreement executed between the department and the Pennsylvania Turnpike Commission under 75 Pa.C.S. § 8915.3. The amount received by the department under this section shall be deposited into the fund prior to distribution and shall be in addition to the amounts received under subsection (b)(1).

(B)  For fiscal year 2008-2009, $100,000,000 from the revenues received by the department under 75 Pa.C.S. Ch. 89 and the lease agreement executed between the department and the Pennsylvania Turnpike Commission under 75 Pa.C.S. § 8915.3. The amount received by the department under this section shall be deposited into the fund prior to distribution and shall be in addition to the amounts received under subsection (b)(1).

(C)  For fiscal year 2009-2010, $150,000,000 from the revenues received by the department under 75 Pa.C.S. Ch. 89 and the lease agreement executed between the department and the Pennsylvania Turnpike Commission under 75 Pa.C.S. § 8915.3. The amount received by the department under this section shall be deposited into the fund prior to distribution and shall be in addition to the amounts received under subsection (b)(1).

(D)  For fiscal year 2010-2011 and each fiscal year thereafter, the amount calculated for the prior fiscal year increased by 2.5% from the revenues received by the department under 75 Pa.C.S. Ch. 89 and the lease agreement executed between the department and the Pennsylvania Turnpike Commission under 75 Pa.C.S. § 8915.3. The amount received by the department under this section shall be deposited into the fund prior to distribution and shall be in addition to the amounts received under subsection (b)(1).

(ii)  If the conversion notice is not received by the secretary prior to the end of the conversion period as set forth in 75 Pa.C.S. § 8915.3(3), no additional allocation shall be made under subparagraph (i).

(3)  For the program established under section 1516 (relating to programs of Statewide significance), 13.24% of the revenues deposited in the fund under subsection (c)(1) shall be allocated from the fund.

(4)  For the program established under section 1517 (relating to capital improvements program), 16.77% of the revenues deposited in the fund under subsection (c)(1). Additional funds for this program may be provided from the funds allocated but not distributed based on the limitation set forth under section 1513(c)(3).

Cross References.  Section 1506 is referred to in sections 1503, 1513, 1515 of this title; section 8915.4 of Title 75 (Vehicles).



Section 1507 - Application and approval process

§ 1507.  Application and approval process.

(a)  Application.--An eligible applicant that wishes to receive financial assistance under this chapter shall submit a written application to the department on a form developed by the department, which shall include the following:

(1)  The name and address of the applicant.

(2)  The name and telephone number of a contact person for the applicant.

(3)  The amount and type of financial assistance requested and the proposed use of the funds.

(4)  A statement as to the particular need for the financial assistance.

(5)  A certified copy of a current resolution authorizing submission of the application if the applicant is a governing body.

(6)  Evidence satisfactory to the department of the commitment for matching funds required under this chapter sufficient to match the projected financial assistance payments at the same times that the financial assistance payments are to be provided.

(7)  Any other information the department deems necessary or desirable.

(b)  Approval and award.--Upon determining that an applicant has complied with this chapter, applicable rules and regulations and any other requirement with respect to the financial assistance requested, the department may award financial assistance to the applicant. If the department awards financial assistance to the applicant, the department and the applicant shall enter into a financial assistance agreement setting forth the terms and conditions governing the use of the financial assistance and the timing of payment of the funds. The department shall develop guidelines for the application for and awarding of financial assistance under this chapter and shall forward them to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin.

(c)  Restriction on use of funds.--Financial assistance under this chapter shall be used only for activities set forth under the financial assistance agreement unless the department grants the award recipient a waiver allowing the funds to be used for a different purpose. The department's regulations shall describe circumstances under which it will consider waiver requests and shall set forth all information to be included in a waiver request. The maximum duration of a waiver shall be one year, and a waiver request shall include a plan of corrective action to demonstrate that the award recipient does not have an ongoing need to use financial assistance funds for activities other than those for which funds were originally awarded.

Cross References.  Section 1507 is referred to in sections 1513, 1514, 1515, 1516, 1517 of this title.



Section 1508 - Federal funding

§ 1508.  Federal funding.

(a)  General rule.--The department shall administer the programs established under this chapter in a manner that permits full cooperation between Federal, State and local governments, agencies and instrumentalities, local transportation organizations and private interests, so as to result in as effective and economical a program as possible.

(b)  Agreements.--The department may enter into agreements for mutual cooperation between or among the department and a Federal agency, local transportation organization or transportation company concerning a project to be funded with financial assistance under this chapter, including joint applications for Federal grants.

(c)  General authority of department.--The department may do anything necessary or desirable to secure financial aid or cooperation of a Federal agency for a project funded with financial assistance under this chapter and to comply with a Federal statute or lawful requirement of a Federal agency authorized to administer a program of Federal aid to transportation. The department may enter into a protective agreement with organized labor to the extent required under 49 U.S.C. § 5333 (relating to labor standards) in order to obtain Federal grant money for transportation assistance. Protective agreements shall be narrowly drawn and strictly construed to provide no more than the minimum protections required by the United States Department of Labor for the agreements.

(d)  Direct recipients.--Local transportation organizations that are direct recipients of Federal funding shall be under no obligation to enter into contracts with the department for expenditure of those funds, except that the department may require a contract for expenditure of the State portion of the project assisted by those Federal funds.



Section 1509 - Limitation on decisions, findings and regulations of department

§ 1509.  Limitation on decisions, findings and regulations of department.

All decisions, findings and regulations made by the department pursuant to this chapter shall be for the purposes of this chapter only and shall not constitute evidence before a regulatory body of this Commonwealth or any other jurisdiction.



Section 1510 - Program oversight and administration

§ 1510.  Program oversight and administration.

(a)  Review and oversight.--The department shall initiate and maintain a program of financial and performance review and oversight for all programs receiving financial assistance under this chapter. The department may perform independent financial audits of each award recipient to ensure compliance by award recipients with this chapter, department regulations and policies and financial assistance agreements. Audits shall be conducted in accordance with generally accepted auditing standards.

(b)  State Rail Transit Safety Inspection Program.--The department may conduct a State Rail Transit Safety Inspection Program, as may be defined from time to time by the Federal Transit Administration, to meet oversight requirements of the Federal Transit Administration. The public transportation modes covered shall include heavy rail, light rail, trackless trolley bus and inclined plane services and related facilities.

Cross References.  Section 1510 is referred to in section 1516 of this title.



Section 1511 - Report to Governor and General Assembly

§ 1511.  Report to Governor and General Assembly.

The following shall apply:

(1)  Except as provided in paragraph (2), the department shall submit a public passenger transportation performance report to the Governor and the General Assembly by April 30 of each year, covering the prior fiscal year.

(2)  The report covering the 2005-2006 fiscal year shall be submitted by July 31, 2007.



Section 1512 - Coordination

§ 1512.  Coordination.

Coordination is required in regions where two or more award recipients have services or activities for which financial assistance is being provided under this chapter to assure that the services or activities are provided efficiently and effectively.



Section 1513 - Operating program

§ 1513.  Operating program.

(a)  Eligible applicants.--The following may apply for financial assistance for operating expenses under this section:

(1)  The governing body of a municipality or an instrumentality of a municipality.

(2)  A Commonwealth agency or instrumentality.

(3)  A local transportation organization.

(b)  Applications.--In addition to information required under section 1507 (relating to application and approval process), an application for financial assistance under this section shall include the applicant's reasonable estimates of operating revenue and government subsidies sufficient to cover all projected operating expenses.

(c)  Distribution formula.--

(1)  No later than 15 business days after the effective date of this section, the department shall forward to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin the base operating allocation for each local transportation organization.

(1.1)  For purposes of determining the amount of assistance available for distribution under this subsection, in addition to the amounts allocated under section 1506(e)(1)(relating to fund), an amount equal to the revenue in the Public Transportation Assistance Fund dedicated pursuant to law shall be included.

(2)  For fiscal year 2007-2008 and each fiscal year thereafter, each qualifying local transportation organization shall receive financial assistance which shall consist of the following:

(i)  Its base operating allocation multiplied by 1.0506.

(ii)  An additional amount which shall be allocated based on the following distribution formula:

(A)  Twenty-five percent of the award amount shall be based on the number of passengers. The actual amount received by each local transportation organization under this clause shall be calculated as follows:

(I)  Multiply the total amount of funding available for distribution under this paragraph by 0.25.

(II)  Multiply the product under subclause (I) by the local transportation organization's number of passengers.

(III)  Divide the product under subclause (II) by the total number of passengers for all local transportation organizations.

(B)  Ten percent of the award amount shall be based on the number of senior passengers to offset free fares for senior passengers. The actual amount received by each local transportation organization under this clause shall be calculated as follows:

(I)  Multiply the total amount of funding available for distribution under this paragraph by 0.10.

(II)  Multiply the product under subclause (I) by the local transportation organization's number of senior passengers.

(III)  Divide the product under subclause (II) by the total number of senior passengers for all local transportation organizations.

(C)  Thirty-five percent of the award amount shall be based on the number of revenue vehicle hours. The actual amount received by each local transportation organization under this clause shall be calculated as follows:

(I)  Multiply the total amount of funding available for distribution under this paragraph by 0.35.

(II)  Multiply the product under subclause (I) by the local transportation organization's number of revenue vehicle hours.

(III)  Divide the product under subclause (II) by the total of the revenue vehicle hours for all local transportation organizations.

(D)  Thirty percent of the award amount shall be based on the number of revenue vehicle miles. The actual amount received by each local transportation organization under this clause shall be calculated as follows:

(I)  Multiply the total amount of funding available for distribution under this paragraph by 0.30.

(II)  Multiply the product under subclause (I) by the local transportation organization's number of revenue vehicle miles.

(III)  Divide the product under subclause (II) by the total number of revenue vehicle miles for all local transportation organizations.

(3)  For the 2007-2008 fiscal year, no local transportation organization shall receive total financial assistance under this subsection that would be more than 50% higher than the amount it receives under paragraph (2)(i). For each subsequent fiscal year, the increase in the total financial assistance provided to each local transportation organization shall not exceed 20% of the prior year allocation.

(c.1)  Minimum.--No local transportation organization shall receive financial assistance under this section in an amount less than the amount received in the previous fiscal year.

(d)  Local match requirements.--

(1)  For fiscal year 2007-2008 and each fiscal year thereafter, except as provided under paragraph (2), financial assistance provided under this section shall be matched by local or private cash funding in an amount not less than the greater of:

(i)  15% of the amount of the financial assistance being provided; or

(ii)  the amount required under former section 1311(d) (relating to use of funds distributed) for fiscal year 2006-2007.

(2)  Beginning in fiscal year 2007-2008 and each fiscal year thereafter, if the local matching funds provided are less than 15% of the amount of financial assistance received, the local transportation organization's required local matching funds shall increase annually in order to meet the 15% requirement set forth under paragraph (1)(i). The local matching funds shall be increased annually by a minimum of 5% above the amount of local matching funds provided in the previous fiscal year unless a lesser amount is necessary to meet the 15% requirement set forth under paragraph (1)(i).

(3) Eligible local matching funds shall consist only of cash contributions provided by one or more municipalities or counties. The amount of the match and the time period during which the match must continue to be available shall be specified in the financial assistance agreement. Funding provided by local and private entities, including advertising or naming rights, may qualify as local matching funds to the extent they provide for the cost of transit service that is open to the public. The following shall not be considered local matching funds:

(i)  Any form of transit operating revenue or other forms of transit income provided by the local transportation organization.

(ii)  Funds used to replace fares.

(4)  A municipality in a metropolitan area which is a member of a local transportation organization is authorized to provide annual financial assistance from current revenues to the local transportation organization of which it is a member or enter into a long-term agreement for payment of money to assist in defraying the costs of operation, maintenance and debt service of the local transportation organization or of a particular public transportation project of a local transportation organization. The obligation of a municipality under an agreement pursuant to this paragraph shall not be considered to be a part of the indebtedness of the municipality, nor shall the obligation be deemed to impair the status of any indebtedness of the municipality which would otherwise be considered self-sustaining.

(e)  Performance reviews.--

(1)  The department may conduct performance reviews of an award recipient under this section to determine the effectiveness of the financial assistance. Reviews shall be conducted at regular intervals as established by the department in consultation with the management of the award recipient. After completion of a review, the department shall issue a report that:

(i)  highlights exceptional performance and identifies any problems that need to be resolved;

(ii)  assesses performance, efficiency and effectiveness of the use of the financial assistance;

(iii)  makes recommendations on follow-up actions required to remedy any problem identified; and

(iv)  provides an action plan documenting who should perform the recommended actions and a time frame within which they should be performed.

(2)  The department shall deliver the report to the Governor, to the chairman and minority chairman of the Transportation Committee of the Senate and to the chairman and minority chairman of the Transportation Committee of the House of Representatives. The department's regulations shall contain a description of the impact on both the amount of, and future eligibility for, financial assistance under this chapter based upon the degree to which the local transportation organization complies with the recommendations in the report. The department shall develop a list of best practices revealed by the reports issued under this subsection and shall post them on the department's Internet website.

(f)  Performance criteria.--Criteria used for the reviews conducted under subsection (e) shall consist of passengers per revenue vehicle hour, operating costs per revenue vehicle hour, operating revenue per revenue vehicle hour, operating costs per passenger and other items as the department may establish. The department's regulations shall set forth the minimum system performance criteria based upon comparison of the award recipient to its past performance and to its peers that an award recipient must satisfy.

(g)  Failure to satisfy minimum performance criteria.--

(1)  If a performance review conducted under subsection (e) reveals that the performance of an award recipient's transportation system has decreased compared to performance determined through a prior review, the department may, upon the written request of an award recipient, waive any requirement for a reduction in the amount of financial assistance to be awarded under this section for a reasonable time period to allow the award recipient to bring the system back to the required performance level. The award recipient shall provide written justification for providing a time period longer than two years. In order to obtain the waiver for the period requested, the award recipient must do all of the following:

(i)  Develop an action plan to improve system performance that contains key measurable milestones. The action plan must be acceptable to the department and must be approved by the department in writing.

(ii)  Submit quarterly progress reports on the action plan to the department.

(2)  The department shall review and evaluate the award recipient's progress to determine if the system has improved. If the system has improved, the award recipient will remain eligible for full formula funding as determined under subsection (c). If the system has not improved by the end of the waiver period, the waiver will be withdrawn. Expenses incurred by the award recipient as a result of the failure of the award recipient's system to meet the minimum performance criteria shall be borne by the award recipient.

(h)  Adjustments to minimum performance criteria.--Upon written request of an award recipient, the department may adjust the minimum performance criteria described in subsection (g) in a given year if the performance of the award recipient's system is adversely affected by circumstances which are beyond the award recipient's control. Examples are labor strikes, infrastructure failures and natural disasters. The request must include the award recipient's reasons for seeking the adjustment.

Cross References.  Section 1513 is referred to in sections 1506, 1514, 1515, 1516 of this title.



Section 1514 - Asset improvement program

§ 1514.  Asset improvement program.

(a)  Eligible applicants.--

(1)  The following may apply for financial assistance for improvement, replacement or expansion of capital projects under this section:

(i)  A local transportation organization.

(ii)  An agency or instrumentality of the Commonwealth.

(iii)  A person responsible for coordinating community transportation program services.

(iv)  Any other person the department deems to be eligible.

(2)  The department shall develop and maintain four-year and 12-year plans that summarize the capital projects and financial assistance commitments for each applicant. The department may enter into multiyear agreements to provide financial assistance for capital projects based upon cash flow and revenue projections for the fund. Each capital project shall be based on the plan developed by the department.

(b)  Applications.--In addition to information required under section 1507 (relating to application and approval process), an application for financial assistance under this section shall include the following:

(1)  Evidence satisfactory to the department that the proposed capital project is included in the first year of the applicant's four-year capital plan and its federally approved transportation improvement program.

(2)  If an applicant is requesting financial assistance for replacement of a capital project, evidence satisfactory to the department that the capital project to be replaced has exceeded the useful life criteria as defined by the department. At its discretion, the department may approve funding to replace a capital project that does not exceed the useful life criteria if the applicant provides documentation acceptable to the department to justify the early replacement of the capital project.

(3)  If the applicant is requesting financial assistance for expansion of a capital project, evidence satisfactory to the department that the applicant will have sufficient future annual operating funds to support the proposed expansion.

(4)  Any other information required by the department, including a return on investment analysis or a life cycle cost analysis, or both.

(c)  Local match requirements.--Financial assistance under this section shall be matched by local or private cash funding in an amount not less than 3.33% of the amount of the financial assistance being provided. The source of funds for the local match shall be subject to the requirements of section 1513(d)(3) (relating to operating program).

(d)  Conditions for receipt of bond funding.--Financial assistance that is funded by proceeds of Commonwealth capital bonds may be provided to an applicant if all of the following conditions are met:

(1)  The applicant's capital project has been authorized by a capital budget project itemization act.

(2)  The applicant's capital project was included in the department's approved annual release request approving the use of the funds for the proposed capital project in the fiscal year in which the funds are expected to be expended.

(3)  The department has approved the underlying application for the capital project.

(e)  Priorities.--The award of financial assistance under this section shall be subject to the following set of priorities in descending order of significance unless a compelling return on investment analysis for a project in a lower category is provided to and approved by the department:

(1)  Requests for funds required to support existing local bond issues currently supported with State revenue sources, such as debt service and asset leases. The Commonwealth pledges to and agrees with any person, firm or corporation holding any bonds previously issued by, or any other debt incurred by, a local transportation organization and secured in whole or part by a pledge of the funds provided to the local transportation organization from the fund that the Commonwealth will not limit or alter rights vested in a local transportation organization in any manner inconsistent with obligations of the local transportation organization to the obligees of the local transportation organization until all bonds previously issued or other debt incurred, together with the interest thereon, is fully paid or provided for.

(2)  Requests for funds required to match federally approved capital projects funded under 49 U.S.C. §§ 5307 (relating to urbanized area formula grants) and 5309 (relating to capital investment grants and loans) and other federally approved capital projects.

(3)  Other non-Federal capital projects as determined by the department, which shall be further subject to the following set of priorities in descending order of significance:

(i)  Essential emergency asset improvement projects.

(ii)  Standard replacement of existing assets that have exceeded their useful life.

(iii)  Asset improvement projects to extend the useful life of the affected assets.

(iv)  Acquisition of new assets and other acceptable purposes, other than projects to be funded under the new initiatives program described in section 1515 (relating to new initiatives program), as determined by the department.

(f)  Bonding by award recipients.--With the approval of the department, an award recipient that is permitted by law to issue bonds may do so for the purpose of financing a multiyear capital project. The department shall enter into an agreement with the award recipient providing that payments of the awarded funds sufficient to satisfy requirements of the bonds issued be made directly to the trustee of the bondholders until such time as the bonds are retired.

Cross References.  Section 1514 is referred to in sections 1506, 1515 of this title.



Section 1515 - New initiatives program

§ 1515.  New initiatives program.

(a)  Eligible applicants.--Persons eligible to apply for financial assistance under section 1514 (relating to asset improvement program) shall also be eligible to apply for financial assistance for new or expansions of fixed guideway systems under this section.

(b)  Applications.--In addition to the information required under section 1507 (relating to application and approval process), an application for financial assistance under this section shall include all of the information required in an application for financial assistance under section 1514. If the application is for a proposed expansion of a capital project, the application shall also include evidence satisfactory to the department that the applicant will have sufficient future annual operating funds to support the proposed expansion.

(c)  Source of funds and priorities.--

(1)  Sums allocated for the asset improvement program under section 1506(e)(2) (relating to fund), up to a maximum of $50,000,000 annually, may be used by the department to provide financial assistance under this section.

(2)  In awarding financial assistance under this section, the department shall give priority to applicants that intend to use the funds to satisfy the local matching portion of federally approved New Starts projects funded pursuant to 49 U.S.C. § 5309 (relating to capital investment grants and loans). The department may fund projects that do not receive funding from the Federal New Starts Program if the applicant can provide sufficient evidence that the project can meet all of the following requirements:

(i)  Investments in existing service areas have been optimized.

(ii)  An analysis reveals a reasonable return on investment.

(iii)  The public benefit of the project has been identified.

(iv)  There exists a local dedicated funding commitment to pay any required local match for the project and ongoing operating costs.

(v)  There exists local technical ability and capacity to manage, construct and operate the project.

(vi)  The project is supported by the adoption of an integrated land use plan by local municipalities.

(d)  Local match requirement.--Financial assistance under this section shall be matched by local or private cash funding in an amount not less than 3.33% of the amount of the financial assistance being provided. The source of funds for this local match shall be subject to the requirements of section 1513(d)(3) (relating to operating program).

Cross References.  Section 1515 is referred to in section 1514 of this title.



Section 1516 - Programs of Statewide significance

§ 1516.  Programs of Statewide significance.

(a)  General rule.--Money in the fund allocated for programs of Statewide significance shall be used by the department to support public transportation programs, activities and services not otherwise fully funded through the operating program, capital program or asset improvement program. In addition to any requirements contained in this section, applications must comply with section 1507 (relating to application and approval process). Programs of Statewide significance shall include:

(1)  The Persons with Disabilities Program.

(2)  Intercity passenger rail and bus services.

(3)  Community transportation capital and service stabilization.

(4)  The Welfare-to-Work Program and matching funds for Federal programs with similar intent.

(5)  Demonstration and research projects.

(6)  Technical assistance.

(7)  Other programs as determined by the department.

(8)  The department's costs under sections 1510(b) (relating to program oversight and administration) and 1518 (relating to program oversight and administration).

(b)  Persons with disabilities.--The department shall establish and administer a program providing reduced fares to persons with disabilities on community transportation services and to provide financial assistance for start-up, administrative and capital expenses related to reduced fares for persons with disabilities. All of the following shall apply:

(1)  A community transportation system operating in the Commonwealth other than in counties of the first and second class may apply for financial assistance under this subsection.

(2)  The department may award financial assistance under this subsection for program start-up and for continuing capital expenses to offset administrative and capital expenses. For community transportation trips made by eligible persons with disabilities, financial assistance may be awarded to an eligible community transportation system to reimburse the system for up to 85% of the fare established for the general public for each trip which is outside of fixed-route and paratransit service areas and not eligible for funding from any other program or funding source. The person making the trip or an approved third-party sponsor shall contribute the greater of 15% of the fare established for the general public or the Americans with Disabilities Act complementary paratransit fare.

(c)  Intercity transportation.--The department is authorized to provide financial assistance for an efficient and coordinated intercity common carrier surface transportation program, consisting of both intercity passenger rail service and intercity bus service transportation, with the intent of sustaining strong intercity connections. All of the following shall apply:

(1)  An intercity passenger rail service provider, a local transportation organization, an agency or instrumentality of the Commonwealth or a transportation company that provides intercity public transportation service may apply for financial assistance under this subsection. The department is authorized to enter into joint service agreements with a railroad company, any other agency or instrumentality of the Commonwealth, a Federal agency or an agency or instrumentality of any other jurisdiction relating to property, buildings, structures, facilities, services, rates, fares, classifications, dividends, allowances or charges, including charges between intercity rail passenger service facilities, or rules or regulations pertaining thereto, for or in connection with or incidental to transportation in whole or in part upon intercity rail passenger service facilities.

(2)  Operating assistance and capital assistance may be provided for intercity bus service and intercity passenger rail service as determined by the department.

(3)  For financial assistance to a transportation company, eligible matching funds shall consist only of cash income generated by the transportation company from its activities, other than the provision of subsidized public passenger transportation service and contributed by the transportation company in the amount and for the time period specified in the financial assistance agreement.

(4)  Local match requirements are as follows:

(i)  For intercity bus service operating and capital assistance, financial assistance shall require a local match by local or private cash funding in an amount equal to at least 100% of the amount of the financial assistance being provided.

(ii)  For intercity passenger rail service operating and capital assistance, financial assistance shall require a local match on a case-by-case basis, taking into account the best interests of the Commonwealth.

(5)  For purposes of this subsection, "local match" is defined as local revenue obtained from other nonsubsidized services such as charter, school bus or profits realized from other intercity bus services. Local match shall not include any funds received from Federal or State sources.

(d)  Community transportation.--

(1)  The department is authorized to provide financial assistance under this section for all of the following:

(i)  Capital expenditures for the provision of community transportation service; and

(ii)  service stabilization, including:

(A)  Stabilizing current service and fares.

(B)  Providing advice or technical assistance to analyze and enhance community transportation system resources and services.

(C)  Maximizing available funding including Federal dollars.

(D)  Ensuring equitable cost sharing.

(2)  Subject to the limitations of this subsection, the following may apply for financial assistance under this subsection:

(i)  The governing body of a county, other than a county of the first or second class.

(ii)  A transportation company designated by the governing body of the county as the coordinator of community transportation service.

(iii)  An agency or instrumentality of the Commonwealth.

(2.1)  Each eligible applicant shall be subject to all of the following requirements:

(i)  An applicant for financial assistance for capital expenditures for the provision of public community transportation service shall certify to the department that it has taken all reasonable steps to coordinate local service for the elderly and persons with disabilities and that the services to be offered with the capital assets do not duplicate existing fixed-route services.

(ii)  The governing body of a county or the coordinator described under this paragraph shall not be eligible for financial assistance for service stabilization if any of the following apply:

(A)  The coordinator receives financial assistance under the operating program established under this chapter.

(B)  The coordinator is a private for-profit provider.

(3)  Financial assistance for service stabilization may only be provided for the following purposes:

(i)  Short-term, long-term and strategic planning.

(ii)  Technology investment.

(iii)  Training programs designed to enhance transportation management and staff expertise.

(iv)  Offsetting operating expenses that cannot be covered by fare revenue due to emergencies.

(v)  Marketing activities.

(vi)  Other stabilization purposes approved by the department.

(4)  The department shall give high priority to providing financial assistance under this subsection as match for Federal funding to support capital projects for community transportation systems.

(5)  The department shall conduct a study to evaluate the effectiveness and efficiency of community transportation service delivery as it relates to human service programs. The Department of Public Welfare, the Office of the Budget and the Department of Aging and other appropriate Commonwealth agencies identified by the department shall participate in the study. Within two years following the effective date of this section, these agencies shall make recommendations to the Governor and the Majority and Minority chairpersons of the Transportation Committee of the Senate and the Majority and Minority chairpersons of the Transportation Committee of the House of Representatives for improving coordination and efficiency of human services and community transportation.

(d.1)  Welfare-to-work and Federal programs match.--The department is authorized to provide financial assistance under this section to design and implement projects and services and to reimburse award recipients for the expenses associated with the projects and services that identify and address public passenger transportation and related barriers preventing individuals eligible for participation in the Federal welfare-to-work program from securing and maintaining employment and from accessing community services and facilities. All of the following shall apply:

(1)  A local transportation organization, a transportation company designated by a county as the coordinator of community transportation services or any other person approved by the department may apply to the department for financial assistance under this subsection.

(2)  Financial assistance awarded under this subsection shall be used for any of the following purposes:

(i)  Fixed-route service subsidy.

(ii)  Contracted transportation services.

(iii)  Fixed-route fare discounts.

(iv)  Community transportation fare discounts.

(v)  Taxi fare discounts.

(vi)  Mileage reimbursement.

(vii)  Vehicle purchase, insurance, maintenance and repair.

(viii)  Driver education classes.

(ix)  Administrative expenses.

(x)  Case management expenses.

(xi)  Any other activities consistent with the transportation related elements of the welfare-to-work program.

(3)  The department shall give high priority to providing financial assistance under this subsection as match for Federal funding to support projects with similar purposes and eligible uses, including the Federal Job Access Reverse Commute and New Freedoms programs.

(e)  Technical assistance and demonstration.--The department is authorized to provide financial assistance under this section for technical assistance, research and short-term demonstration projects. All of the following shall apply:

(1)  A local transportation organization or an agency or instrumentality of the Commonwealth may apply to the department for financial assistance under this subsection.

(2)  Financial assistance provided under this subsection may be used for reimbursement for any approved operating or capital costs related to technical assistance and demonstration program projects. Financial assistance for short-term demonstration projects may be provided at the department's discretion on an annual basis based on the level of financial commitment provided by the award recipient to provide ongoing future funding for the project as soon as the project meets the criteria established by the department and the award recipient. Financial assistance for this purpose shall not be provided for more than three fiscal years. Financial assistance may be provided to meet any short-term emergency need that requires immediate attention and cannot be funded through other sources.

(3)  Financial assistance under this subsection provided to a local transportation organization shall be matched by local or private cash funding in an amount not less than 3.33% of the amount of the financial assistance being provided. The sources of funds for the local match shall be subject to the requirements of section 1513(d)(3) (relating to operating program).

Cross References.  Section 1516 is referred to in section 1506 of this title.



Section 1517 - Capital improvements program

§ 1517.  Capital improvements program.

(a)  Eligibility.--A local transportation organization may apply for financial assistance under this section.

(b)  Applications.--The department shall establish the contents of the application for the program established under this section. The information shall be in addition to information required under section 1507 (relating to application and approval process).

(c)  Distribution formula.--The department shall award financial assistance under this section based on the number of passengers. The actual amount awarded to a local transportation organization under this subsection shall be calculated as follows:

(1)  Multiply the local transportation organization's passengers by the total amount of funding available under this section.

(2)  Divide the product under paragraph (1) by the sum of the passengers for all qualifying local transportation organizations.

(d)  Payments.--Financial assistance under this section shall be paid to local transportation organizations at least quarterly.

(e)  Reduction in financial assistance.--Financial assistance provided to a local transportation organization under this section shall be reduced by any financial assistance received previously under this section which has not been spent or committed in a contract within three years of its receipt.

Cross References.  Section 1517 is referred to in section 1506 of this title.



Section 1518 - Program oversight and administration

§ 1518.  Program oversight and administration.

The department is authorized to use available money in the fund to cover the costs incurred by the department in administering all of its public passenger transportation funding programs, including those established under this chapter, and incurred in the carrying out of its responsibilities with respect to the programs.

Cross References.  Section 1518 is referred to in section 1516 of this title.



Section 1519 - Retroactive authority

§ 1519.  Retroactive authority.

(a)  Date of project.--Financial assistance may be awarded under this chapter by the department with reference to an appropriate project irrespective of when it was first commenced or considered and regardless of whether costs with respect to the project were incurred prior to the time the financial assistance is applied for or provided.

(b)  Capital projects.--

(1)  For capital projects, the applicant must obtain written approval from the department prior to incurring any expenses for which the applicant may later seek reimbursement.

(2)  Notwithstanding paragraph (1), approval by the department shall not constitute an approval of the applicant's underlying request for financial assistance.

(3)  By providing preapproval under this subsection, the department may recognize any local funds already expended as satisfying the local match requirement if and when the applicant's application is approved.



Section 1520 - Evaluation of private investment opportunities

§ 1520.  Evaluation of private investment opportunities.

(a)  Study.--A local transportation organization receiving funding in an amount greater than $5,000,000 annually under this chapter shall undertake a study to evaluate the feasibility of utilizing partnerships with private service providers and financial partners as a method to operate and finance new or existing services. Within one year following the effective date of this section, each local transportation organization required to evaluate private participation under this section shall submit a report to the secretary and the majority chairperson and minority chairperson of the Transportation Committee of the Senate and the majority chairperson and minority chairperson of the Transportation Committee of the House of Representatives.

(b)  Report.--The report shall, at a minimum, include the results of the evaluation, a determination of the viability of greater private partnering and any recommendations about how to achieve greater participation from the private sector.

(c)  Preclusion.--Nothing in this section shall preclude a local transportation organization receiving less than $5,000,000 annually under this chapter from making an evaluation of greater private involvement in their operations.






Chapter 17 - Metropolitan Transportation Authorities

Section 1701 - Definitions

CHAPTER 17

METROPOLITAN TRANSPORTATION AUTHORITIES

Subchapter

A.  General Provisions

B.  Authorization and Organization of Authorities

C.  Powers and Duties

D.  Funds and Bonds of Authorities

E.  Miscellaneous Provisions

Enactment.  Chapter 17 was added February 10, 1994, P.L.20, No.3, effective immediately.

Cross References.  Chapter 17 is referred to in section 5511.2 of Title 18 (Crimes and Offenses); section 3938 of Title 62 (Procurement).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1701.  Definitions.

§ 1701.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Authority."  Any body corporate and politic created under this chapter or created under the former provisions of Article III of the act of January 22, 1968 (P.L.42, No.8), known as the Pennsylvania Urban Mass Transportation Law, or the former provisions of Chapter 15 (relating to metropolitan transportation authorities) and continued under this chapter.

"Board."  The governing and policymaking body of an authority.

"Bonds."  Notes, bonds, bond anticipation notes, refunding notes and bonds, interim certificates, debentures and other evidences of indebtedness or obligations which an authority is authorized to issue under this chapter.

"Cash flow deficit."  A cash deficit occurring solely because revenues and expenditures, even when in balance on a fiscal year basis or with respect to any other period of computation, are not received and disbursed at equivalent rates throughout the fiscal year or other period of computation.

"Comprehensive transportation plan."  A comprehensive statement consisting of maps, charts and textual matter of an authority's policies, strategies and objectives for the development of the transportation system consistent with the legislative findings and declared policy of this chapter and the rights, powers and duties of the authority.

"Department."  The Department of Transportation of the Commonwealth.

"Federal agency."  The Federal Government, the President of the United States and any department or corporation, agency or instrumentality heretofore or hereafter created, designated or established by the Federal Government.

"Government agency."  The Governor, departments, boards, commissions, authorities and other officers and agencies of this Commonwealth, including, but not limited to, those which are not subject to the policy supervision and control of the Governor, any political subdivision, municipality, municipal or other local authority and any officer or agency of any such political subdivision or local authority. The term does not include any court or other officer or agency of the unified judicial system or the General Assembly or its officers and agencies.

"Government obligations."

(1)  Direct obligations of or obligations the principal of and interest on which are unconditionally guaranteed by the Federal Government, including, but not limited to, evidences of a direct ownership interest in future interest or principal payments on obligations issued or guaranteed by the Federal Government, which obligations are held in a custody account by a custodian under the terms of a custody agreement.

(2)  The term includes obligations issued by any state of the United States or any political subdivision, public instrumentality or public authority of any state of the United States, provision for the full and timely payment of the principal or premium of and interest on which shall have been made by deposit with a trustee or escrow agent under an irrevocable security agreement of obligations described in paragraph (1).

"Legislative body."  The term shall mean, in counties of the first class, the city council, in the other counties, the board of county commissioners or the county council and, in the other municipalities, that body authorized by law to enact ordinances.

"Majority."  Any whole number constituting more than half of the total number.

"Master trust indenture."  A trust indenture, trust agreement or deed of trust providing for the incurrence of indebtedness guaranteed on a joint and several basis by a group of obligated issuers.

"Mayor."  The chief executive officer of any first class city in any first class county.

"Metropolitan area."  All of the territory within the boundaries of any county of the first class and all other counties located in whole or in part within 20 miles of the first class county.

"Municipality."  Any city, county, borough, incorporated town, township or other political subdivision. The terms "municipality" and "political subdivision" shall have the same meaning when used in this chapter.

"Obligee of an authority."  Any holder or owner of any bond of an authority or any trustee or other fiduciary for any such holder or any provider of a letter of credit, policy of municipal bond insurance or other credit enhancement or liquidity facility for bonds of an authority.

"Person."  The term shall mean and include corporations, partnerships, associations, Federal agencies, the Commonwealth, government agencies and other entities, as well as natural persons.

"Political subdivision."  Any county, city, borough, incorporated town, township, school district, vocational school district and county institution district.

"Project."  Any structure, facility or undertaking which an authority is authorized to acquire, construct, improve, lease, maintain, operate, contract for or otherwise function with respect to under the provisions of this or any other act, including, but not limited to, all work and material incidental thereto and all costs thereof, including all amounts necessary to place the project into operation.

"Qualified financial institution."  A bank, bank and trust company, trust company, national banking association, insurance company or other financial services company whose unsecured long-term debt obligations, in the case of a bank, trust company, national banking association or other financial services company, or whose claims paying abilities, in the case of an insurance company, are rated in any of the three highest rating categories without reference to subcategories by a rating agency. For purposes of this definition, the term "financial services company" shall include any investment banking firm or any affiliate or division thereof which may be legally authorized to enter into the transactions described in this chapter pertaining, applicable or limited to a qualified financial institution.

"Rating agency."

(1)  The term includes the following:

(i)  Standard & Poor's Corporation and any successor thereto.

(ii)  Moody's Investors Service and any successor thereto.

(iii)  Fitch Investors Service, Inc., and any successor thereto.

(2)  If the rating agencies cited in paragraph (1) shall no longer perform the functions of a securities rating service, the term shall mean any other nationally recognized rating service or services.

"Real estate-related matter."  A transaction or agreement which involves any fee, leasehold or other estate or interest in, over or under real property in which the authority has an interest or wishes to acquire an interest, including, but not limited to, structures, fixtures and other improvements and interests which by custom, usage or law pass with the conveyance of real property though not described in the contract of sale or instrument of conveyance. The term includes parcels with or without upper or lower boundaries and spaces that may be filled with air or water and includes any contract, joint venture, management or brokerage agreement which is related directly or indirectly thereto.

"Transportation system."  All property, real and personal, useful for the transportation of passengers for hire, including, but not limited to, power plants, substations, terminals, garages, bridges, tunnels, subways, elevated lines, monorails, railroad motive power, trains, railroad passenger cars and equipment, belt conveyors, inclines, car barns, street cars, buses, rails, lines, poles, wires, stations and off-street parking facilities rights-of-way, as well as the franchises, rights and licenses therefor, including rights to provide group, party and paratransit services. The term shall not include a taxicab.



Section 1711 - Creation of metropolitan transportation authorities

SUBCHAPTER B

AUTHORIZATION AND ORGANIZATION OF AUTHORITIES

Sec.

1711.  Creation of metropolitan transportation authorities.

1712.  Governing and policymaking body.

1713.  Appointment of board members.

1714.  Resignation and vacancies.

1715.  Meetings, quorum, officers and records.

1716.  Secretary, oath, bond.

1717.  Controller.

1718.  Signatures.

1719.  General manager.

1720.  Treasurer.

1721.  Counsel to the board.

1722.  Legal division and general counsel.

1723.  Other employees.

1724.  Personnel matters.

1725.  Public hearings.

1726.  Citizen advisory committee.

1727.  Investigations and subpoenas.

1728.  Conflicts of interest.

§ 1711.  Creation of metropolitan transportation authorities.

(a)  Creation and purpose.--There is hereby authorized the creation of a separate body corporate and politic in each metropolitan area, to be known as the transportation authority of that metropolitan area, extending to and including all of the territory in the metropolitan area. An authority shall in no way be deemed to be an instrumentality of any city or county or other municipality or engaged in the performance of a municipal function, but shall exercise the public powers of the Commonwealth as an agency and instrumentality thereof. An authority shall exist for the purpose of planning, acquiring, holding, constructing, improving, maintaining, operating, leasing, either as lessor or lessee, and otherwise functioning with respect to a transportation system in the metropolitan area and outside of such area, whether within or beyond the boundaries of this Commonwealth, to the extent necessary for the operation of an integrated transportation system and for the provision of all group and party services which can be provided by the existing transportation system or transportation systems subject to acquisition under this chapter. All services rendered by an authority outside the metropolitan area shall be pursuant to certificates of public convenience or other appropriate authorization issued to it by the Pennsylvania Public Utility Commission or other appropriate regulatory agency of the Federal Government or any state. Except as provided in subsection (c), an authority shall transact no business or otherwise become operative until and unless a majority of its board shall have been qualified in accordance with this subchapter.

(b)  Certificate of incorporation.--

(1)  The certification by the appointing power of each board member and the constitutional oath of office subscribed by each member shall be filed with the Department of State, and, except as provided in subsection (c), upon the receipt of initial certifications and respective oaths of a majority of the total number of board members appropriate to any metropolitan area, the Secretary of the Commonwealth shall issue a certificate of incorporation. This certificate shall refer to that authority by the name which shall be designated by the board members.

(2)  In any suit, action or proceeding involving or relating to the validity or enforcement of any contract or act of an authority, a copy of the certificate of incorporation, duly certified by the Department of State, shall be admissible in evidence and shall be conclusive proof of the legal establishment of the authority.

(c)  Transition provisions.--

(1)  Any authority established under the former provisions of Article III of the act of January 22, 1968 (P.L.42, No.8), known as the Pennsylvania Urban Mass Transportation Law, or the former provisions of Chapter 15 (relating to metropolitan transportation authorities) shall be deemed, for all purposes, to be an authority created under this chapter, shall continue in effect under this chapter as an authority of the Commonwealth and shall exercise those powers, functions and duties and be governed by those provisions applicable to an authority created under this chapter. Such authority established under the former provisions of Article III of the Pennsylvania Urban Mass Transportation Law or the former provisions of Chapter 15 shall be deemed to have satisfied the requirements of subsections (a) and (b) concerning the organization of an authority under this chapter. Nothing in this chapter shall be construed to alter or modify in any respect any contract or other obligation of such authority entered into prior to the effective date of this chapter.

(2)  An authority created or existing under this chapter, including any authority established under the former provisions of Article III of the Pennsylvania Urban Mass Transportation Law or the former provisions of Chapter 15, shall, without the necessity of action or assignment by it or any other person:

(i)  continue in the rights and responsibilities of any authority existing under the former provisions of the Pennsylvania Urban Mass Transportation Law or the former provisions of Chapter 15 for all purposes, including, but not limited to, receipt of all grants, gifts, appropriations, subsidies or other payments;

(ii)  continue to be the owner of any real or personal property and enjoy and be subject to any and all rights and responsibilities appurtenant thereto of any authority existing under the former provisions of the Pennsylvania Urban Mass Transportation Law or the former provisions of Chapter 15, including, but not limited to, all assets, property, real and personal, tangible and intangible, all easements and all evidences of ownership or other interest in part or in whole, and all records, and other evidences pertaining thereto; and

(iii)  continue to be obligated with respect to all debt and other contractual obligations of any authority existing under the former provisions of the Pennsylvania Urban Mass Transportation Law or the former provisions of Chapter 15.

(3)  It is hereby declared to be the intent of the General Assembly that an authority created or existing under this chapter, including any authority established under the former provisions of Article II of the Pennsylvania Urban Mass Transportation Law or the former provisions of Chapter 15, and the members, officers, officials and employees of any of them, shall continue to enjoy sovereign and official immunity, as provided in 1 Pa.C.S. § 2310 (relating to sovereign immunity reaffirmed; specific waiver), and shall remain immune from suit except as provided by and subject to the provision of 42 Pa.C.S. §§ 8501 (relating to definitions) through 8528 (relating to limitations on damages).

Cross References.  Section 1711 is referred to in section 1782 of this title.



Section 1712 - Governing and policymaking body

§ 1712.  Governing and policymaking body.

(a)  Transportation board.--The governing and policymaking body of an authority shall be a board, to be known as the transportation board of the metropolitan area, consisting of members to be appointed as provided in section 1713 (relating to appointment of board members), who, except for the appointee of the Governor, must be residents of the metropolitan area. No board member shall be allowed any fees, perquisites or emoluments, reward or compensation for his services as a member or officer of an authority, but the board member shall be reimbursed for actual expenses incurred in the performance of his duties.

(b)  Limit on exercise of powers.--The board shall not involve itself in the day-to-day administration of the authority's business. It shall limit its exercise of powers to such areas of discretion or policy as the functions and programs of the authority, the authority's operating and capital budgets, the authority's standard of services, utilization of technology, the organizational structure and, subject to the provisions of this chapter, the selection of and the establishment of salaries for personnel.



Section 1713 - Appointment of board members

§ 1713.  Appointment of board members.

(a)  Appointment.--Except as provided in subsection (d) with respect to the continuation in office of members of the board of any authority established under the former provisions of Article III of the act of January 22, 1968 (P.L.42, No.8), known as the Pennsylvania Urban Mass Transportation Law, or the former provisions of Chapter 15 (relating to metropolitan transportation authorities), at any time after the effective date of this chapter:

(1)  The Governor may appoint as a member of the board one person who may be an ex officio appointee from among the various officials in this Commonwealth and whose term as a board member shall run concurrently with that of his Commonwealth position, if any, or the term of the appointing Governor, whichever is shorter.

(2)  The Majority Leader and the Minority Leader of the Senate and the Majority Leader and the Minority Leader of the House of Representatives may each appoint one person to serve as a board member, whose term shall be concurrent with the term and who shall serve at the pleasure of the appointing legislative leader.

(3)  The county commissioners or the county council in each county and, in any county of the first class containing a city of the first class, the mayor, with the approval of the city council, may appoint two persons from each county to serve as board members.

(b)  Successor.--At the expiration of the term of any board member, his successor shall be appointed by the same power who appointed that board member for a term of five years from the expiration date.

(c)  Certification and oath of office.--The appointing powers shall certify their respective appointments to the Secretary of the Commonwealth. Within 30 days after certification of his appointment and before entering upon the duties of his office, each member of the board shall take and subscribe the constitutional oath of office and file it in the office of the Secretary of the Commonwealth.

(d)  Transition provision.--With respect to the board of any authority established under the former provisions of Article III of the Pennsylvania Urban Mass Transportation Law or the former provisions of Chapter 15, all members of the board of the authority shall be deemed to be members of the board of an authority created under this chapter and shall continue in office until their respective terms of office would have expired as provided for in the former provisions of the Pennsylvania Urban Mass Transportation Law or section 1517 (relating to appointment of board members) and shall exercise the powers, functions and duties of a board of an authority created under this chapter.

Cross References.  Section 1713 is referred to in section 1712 of this title.



Section 1714 - Resignation and vacancies

§ 1714.  Resignation and vacancies.

(a)  Removal and vacancy.--Members of the board shall hold office until their respective successors have been appointed and have qualified. The appointing power may remove any member of the board appointed by that appointing power, but only in case of incompetency, neglect of duty or malfeasance in office. No member shall be thus removed except after having been given a copy of the charges against the member and an opportunity to be publicly heard at a place in the metropolitan area, in person or by counsel, in his own defense upon not less than ten days' written notice. In case of failure to qualify within the time required or of abandonment of his office or in case of death, conviction of a felony or removal from office, that office shall become vacant.

(b)  Abandonment.--A member shall be deemed to have abandoned his office upon failure to attend any regular or special meeting of the board, without excuse approved by resolution of the board, for a period of four months or upon removal of his residence from the metropolitan area.

(c)  Filling of vacancy.--Each vacancy shall be filled for the unexpired term by appointment in like manner and with like regard as to the place of residence of the appointee as in case of expiration of the term of a member of the board.

(d)  Appeal.--A member removed for incompetency, neglect of duty or malfeasance in office shall have the right to appeal that removal to the court of common pleas of the county for which that member was appointed, but only on the ground of error of law or manifest and flagrant abuse of discretion.



Section 1715 - Meetings, quorum, officers and records

§ 1715.  Meetings, quorum, officers and records.

(a)  Meetings.--Regular meetings of the board shall be held in the metropolitan area at least once in each calendar month except July or August, the time and place of the meetings to be fixed by the board. A majority of the board shall constitute a quorum for the transaction of business. All action of the board shall be by resolution, and the affirmative vote of a majority of all the members shall be necessary for the adoption of any resolution. No action by the board to which an express objection has been made, under this section, by a board member or members representing a county or counties having one-third or more of the population of the metropolitan area, as determined by the most recent decennial census, shall be carried unless supported at a subsequent regular meeting of the board by the votes of at least three-quarters of the membership of the board. In case of disagreement between members representing the same county, each member shall be deemed to represent one-half of the population of that county.

(b)  Officers.--The board shall elect from among its members a chairman and a vice chairman, each of whom shall serve for a term of one year and until his successor shall have been elected and qualified and who shall perform those duties as the board shall, by resolution, determine.

(c)  Public meetings and records.--

(1)  The board shall be subject to the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, and the act of July 3, 1986 (P.L.388, No.84), known as the Sunshine Act.

(2)  Notwithstanding the provisions of section 4 of the Sunshine Act, one or more persons may participate in a meeting of the board or of any committee thereof by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, including, in the case of a meeting open to the public, all other persons present at the place of meeting designated by public notice. Participation by one or more members of the board in a meeting pursuant to this subsection shall constitute presence in person at the meeting.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (c)(1), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 1715 is referred to in section 1741 of this title.



Section 1716 - Secretary, oath, bond

§ 1716.  Secretary, oath, bond.

The board shall appoint a secretary who shall not be a member of the board to hold office at the pleasure of the board and shall fix his duties and compensation. The secretary shall not be engaged in any other business or employment during his tenure of office as secretary of the board. Before entering upon the duties of the office of secretary, he shall take and subscribe the constitutional oath of office. Officers and employees of the authority and those members of the board as the board may determine shall execute corporate surety bonds conditioned upon the faithful performance of their respective duties. A blanket form of surety bond may be used for this purpose if the board deems this procedure to be practical and prudent. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank, bank and trust company or trust company wherein funds of the authority have been deposited if the bank, bank and trust company or trust company has been approved by the board as a depository for these funds. The oaths of office and the surety bond or bonds shall be filed in the principal office of the authority.



Section 1717 - Controller

§ 1717.  Controller.

The board shall appoint a controller who shall not be a member of the board to hold office at the pleasure of the board and shall fix his compensation. The controller shall consult with, advise and assist the board on financial and accounting matters, including, but not limited to, the authority's system of internal controls, financial reports, current financial condition and such other financial and accounting matters which the board may deem appropriate. The controller shall submit an annual report of the authority's financial condition which shall be in addition to any other financial report required by this chapter to the board, the general manager and the Secretary of Transportation. The controller shall execute a corporate surety bond and, before entering upon the duties of his office, shall take and subscribe the constitutional oath of office.



Section 1718 - Signatures

§ 1718.  Signatures.

(a)  Facsimile signatures.--Whenever the business of the authority requires the affixing of the signature of any officer or employee of the authority, the use of a facsimile signature, when expressly authorized by resolution of the board, shall have the same force and effect as an original signature.

(b)  Signatures of officers ceasing to hold office.--In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon issued under this chapter ceases to hold office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature, nevertheless, shall be valid and sufficient for all purposes with the same effect as if he had remained in office until delivery thereof.



Section 1719 - General manager

§ 1719.  General manager.

The board shall appoint a general manager, who shall be the chief operations officer of the authority and who shall have demonstrated that he is competent and experienced in the area of transit management, and shall fix his compensation. The general manager shall have the power and duty to:

(1)  Manage the properties of the authority.

(2)  Attend to the day-to-day administration, fiscal management and operation of the authority's business.

(3)  Appoint such employees as he deems necessary to conduct the affairs of his office, subject to the provisions of this chapter.

(4)  Implement and enforce all resolutions, rules and regulations of the board.

(5)  Submit to the board, according to a schedule established by it, periodic reports showing the overall state or condition of the transportation system according to established industry performance standards. These reports shall be considered public records.

(6)  Implement policies established by the board.



Section 1720 - Treasurer

§ 1720.  Treasurer.

The general manager shall appoint a treasurer to hold office at his pleasure. In addition to the duties imposed on the treasurer by this chapter, the treasurer shall perform such other duties as the general manager shall prescribe. The treasurer shall execute a corporate surety bond and, before entering upon the duties of his office, shall take and subscribe the constitutional oath of office.



Section 1721 - Counsel to the board

§ 1721.  Counsel to the board.

The board shall appoint a counsel to the board, who shall be an attorney at law admitted to practice before the Supreme Court of Pennsylvania and who shall be appointed by the board to serve at its discretion. The board shall pay the counsel to the board reasonable compensation for services actually performed. The counsel to the board shall advise the board in all matters relating to its official duties and shall, notwithstanding any other provision of this chapter, approve all matters relating to bonds and indentures.

Cross References.  Section 1721 is referred to in section 1722 of this title.



Section 1722 - Legal division and general counsel

§ 1722.  Legal division and general counsel.

(a)  Legal division.--The general manager shall establish a legal division which shall be administered by a full-time general counsel, who shall be an attorney at law admitted to practice before the Supreme Court of Pennsylvania and who shall be appointed by the general manager to serve at his or her pleasure. The legal division, in addition to the general counsel, shall consist of those attorneys and other employees as the general counsel shall, from time to time, determine to be necessary and who shall be appointed by the general manager. Except as provided in section 1721 (relating to counsel to the board), the legal division shall administer the legal affairs of the authority, shall prosecute and defend, settle or compromise all suits or claims for and on behalf of the authority and shall advise the general manager in all matters relating to his or her official duties. The authority shall not be considered either an executive agency or an independent agency for the purpose of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, but shall possess the same status for such purpose as the Auditor General, the State Treasurer and the Pennsylvania Public Utility Commission, except that the provisions of section 204(b) and (f) of the Commonwealth Attorneys Act shall not apply to the authority and, notwithstanding the provisions of 42 Pa.C.S. § 8525 (relating to legal assistance), the authority through its counsel shall defend actions brought against the authority and its officers and employees when acting within the scope of their official duties.

(b)  Other counsel.--The general counsel may, from time to time, with the approval of the general manager, retain such other legal counsel on such terms and for such purposes as shall be deemed by the general manager to be necessary or in cases where the needs of the authority would be better served. Nothing in this section or in section 1721 shall be construed so as to limit the power of the legal or other officers of the counties and municipalities comprising the metropolitan area to act in behalf of the general manager in their official capacities when requested to do so by the general manager.



Section 1723 - Other employees

§ 1723.  Other employees.

(a)  Collective bargaining.--The board acting through the general manager shall have the right to bargain collectively and enter into agreements with labor organizations. The board acting through the general manager shall recognize and be bound by existing labor union agreements where they exist between labor unions and transportation companies that are acquired, purchased, condemned or leased by the board. It shall designate their duties and require bonds of those of them as the board may designate.

(b)  Compensation.--The compensation of the general manager, counsel to the board, secretary and controller shall be fixed by the board. For all other officers, employees, attorneys, engineers, consultants and agents, the board shall establish salary scales. The general manager shall establish, within these salary scales, compensation levels based upon written appraisals of performance for all employees under his control. The secretary and the controller shall establish, within these salary scales, compensation levels based upon written appraisals of performance for all employees in their respective offices.

(c)  Other offices or employment.--With the exception of the secretary, any of the officers and employees described in subsection (b) may be appointed, retained, hired or employed on a part-time basis and may be engaged in other business or professional activities. No salaried executive officer of the authority shall hold any other office in or be an employee of the Federal, State or any county or municipal government except an office or employment without compensation or an office in the military reserve or National Guard.



Section 1724 - Personnel matters

§ 1724.  Personnel matters.

(a)  Classification of position.--

(1)  The general manager shall classify all the offices, positions and grades of regular employment required with reference to the duties and compensation fixed therefor and adopt rules governing appointments to any of such offices or positions on the basis of merit and efficiency.

(2)  Paragraph (1) shall not apply to the chairman of the board, secretary, counsel to the board or controller.

(3)  No discrimination shall be made in any appointment or promotion because of age, sex, race, creed, color, political or religious affiliations or disability. No officer or employee shall be discharged or demoted except for just cause.

(b)  Change in work force.--The general manager may abolish any office or reduce the force of employees for lack of work or lack of funds, but, in so doing, the officer or employee with the shortest service record in the classification and grade to which the officer or employee belongs shall be first released from service and shall be reinstated in order of seniority when additional force of employees in that job classification and grade is required. No person shall be released from service under this subsection if the person can be transferred:

(1)  to another job classification at a lower grade in which job classification the person had previously served, for which that person is qualified and in which the incumbent is junior in seniority; or

(2)  to a vacancy in another job classification for which that person is qualified.

(c)  Pension system.--There shall be established and maintained by the authority a pension and retirement system to provide for payments when due under such system or as modified from time to time by resolution of the board. For this purpose, both the board and the participating employees shall make such periodic payments to the established system as may be determined by resolution. The board may provide for participation by its employees in the Social Security program or, in lieu of Social Security payments required to be paid by private corporations engaged in similar activity, shall make payments into such established system at least equal in amount to the amount so required to be paid by such private corporations or shall make such other arrangements as will accomplish the same purpose. Provisions shall be made by the board for all officers and employees of the authority appointed under this chapter to become, subject to procedures adopted by resolution of the board, members and beneficiaries of the pensions and retirement system with uniform rights, privileges, obligations and status as to the class in which the officers and employees belong. Members and beneficiaries of any pension or retirement system established by a transportation system acquired by the authority shall continue to have rights, privileges, benefits, obligations and status with respect to the previously established system. To achieve the purposes set forth in this subsection, the board shall, by resolution, adopt appropriate procedures and from time to time shall obtain competent actuarial advice.



Section 1725 - Public hearings

§ 1725.  Public hearings.

(a)  Conduct.--All public hearings required by this chapter shall be conducted so as to insure that:

(1)  Members of the public are afforded a reasonable opportunity to comment orally or in writing or both orally and in writing concerning actions the authority proposes to take.

(2)  The site of the hearing is a convenient, accessible location.

(3)  Members of the public are adequately informed at the outset regarding the purposes of the hearing and the matters on the agenda.

(4)  Reasonable and legitimate questions from members of the public are answered.

(b)  Decrease in service.--Whenever a decrease in service is proposed, a public hearing shall be conducted in accordance with this section in the area affected by the proposed decrease in service.



Section 1726 - Citizen advisory committee

§ 1726.  Citizen advisory committee.

(a)  Establishment and composition.--There is hereby established a citizen advisory committee. The committee shall consist of:

(1)  an even number of members of the general public not fewer than 14 and not greater than 24, the exact number to be determined by the general manager, who shall be appointed by the county commissioners or the county council, as the case may be, of all counties of the third class and second class A who are involved with any city of the first class in the operation of a transportation system and by the mayor of any such city of the first class from residents of their respective municipalities who are regular users of mass transportation service; and

(2)  five members of the general public, one resident from each of the counties mentioned in paragraph (1) and one resident from the city mentioned in paragraph (1) who are regular users of mass transportation service, who shall be appointed by the general manager.

(b)  Terms.--The composition of the committee shall reflect the proportionate distribution of total ridership among all counties of the third class and second class A who are involved with any city of the first class in the operation of a transportation system and any such city of the first class. The terms of the members shall be two years from the date of appointment or until a successor has been appointed, except that one-half of the members first appointed shall serve for terms of one year and the other one-half shall serve for terms of two years. No member shall serve more than three consecutive terms. The committee shall select from among its number a chairman, vice chairman and a secretary. A majority of the members of the committee plus one shall constitute a quorum.

(c)  Subjects to be submitted.--Regardless of whether public hearings are required on the matters described in this subsection, the general manager shall submit to the committee proposals regarding the adoption or amendment of a comprehensive transportation plan, the annual operating budget, any capital budget, the facilities to be operated, the services to be available and the rates to be charged therefor or other matters of a similar nature prior to any final action relating to any of the foregoing. The committee may thoroughly consider the proposals and may prepare and transmit to the general manager and to any interested member of the public written comments concerning the proposals prior to the date when final action is to be taken.

(d)  Nature of committee's comments.--Although the general manager shall give careful and due consideration to the committee's comments prior to the taking of any final action, the comments shall be considered only advisory in nature.

(e)  Transition provision.--With respect to the citizen advisory committee established under the former provisions of Article III of the act of January 22, 1968 (P.L.42, No.8), known as the Pennsylvania Urban Mass Transportation Act, or the former provisions of Chapter 15 (relating to metropolitan transportation authorities) that committee shall continue in effect and shall be deemed, for all purposes, to be a committee created under this section. This committee shall be deemed to have satisfied the requirements of subsections (a) and (b) concerning the establishment, functions and duties of a citizen advisory committee under this chapter. All members of the committee shall continue in office and shall exercise the powers, functions and duties of members of the committee until the expiration of their respective terms of office in effect on the effective date of this chapter.



Section 1727 - Investigations and subpoenas

§ 1727.  Investigations and subpoenas.

(a)  Procedure.--The board may investigate all means of transportation and the management thereof, the enforcement of its resolutions, rules and regulations and the action, conduct and efficiency of all officers, agents and employees of the authority. In the conduct of investigations, the board may hold public hearings on its own motion and shall do so on complaint or petition of any municipality in the metropolitan area. Each member of the board shall have power to administer oaths, and the secretary, by order of the board, shall issue subpoenas to secure the attendance and testimony of witnesses and the production of books and papers relevant to investigations and to any hearing before the board or any member thereof, or any officers' committee or employees' committee, appointed by the board to hear any complaint of an officer or employee who has been discharged or demoted.

(b)  Enforcement.--Any court of record of this Commonwealth or any judge thereof, either in term time or vacation, upon application of the board or any member thereof may, in his discretion, compel the attendance of witnesses, the production of books and papers and giving of testimony before the board or before any member thereof or any officers' committee or employees' committee appointed by the board by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court.



Section 1728 - Conflicts of interest

§ 1728.  Conflicts of interest.

Every member of the board and every employee of the authority shall be subject to the act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act, and the act of October 4, 1978 (P.L.883, No.170), referred to as the Public Official and Employee Ethics Law.



Section 1741 - General powers

SUBCHAPTER C

POWERS AND DUTIES

Sec.

1741.  General powers.

1742.  Power to acquire property.

1743.  Power to contract with public utilities.

1744.  Power of eminent domain.

1745.  Use of ways occupied by passenger utilities.

1746.  Transfer of records by Pennsylvania Public Utility Commission.

1747.  Acquisition of equipment.

1748.  Transfers of facilities or things of value to any authority.

1749.  Compacts to finance operations and particular projects.

1750.  Contracts, procurement and sale of property.

1751.  Fiscal provisions.

1752.  Financial statements and audit.

1753.  Aid from Federal Government.

§ 1741.  General powers.

(a)  Powers enumerated.--An authority shall have and may exercise all powers necessary or convenient for the carrying out of the purposes of this chapter, including the following rights, powers and duties:

(1)  To have perpetual existence.

(2)  To sue and be sued, implead and be impleaded, complain and defend in all courts, petition the Interstate Commerce Commission or any other Federal or State regulatory body or join in any proceeding before any such bodies or courts in any matter affecting the operation of any project of the authority.

(3)  To adopt and use and alter at will a corporate seal.

(4)  To establish a principal office within the county of the first class and such other office or offices as may be necessary for the carrying on of its duties.

(5)  To make and from time to time to amend and repeal bylaws, rules, regulations and resolutions.

(6)  To conduct examinations and investigations and to hear testimony and take proof under oath or affirmation at public or private hearings, as provided in this chapter, on any matter material to the public purposes set forth in this chapter.

(7)  To appoint officers, agents, employees and servants and to prescribe their duties and fix their compensation, subject, however, to specific provisions of this chapter. Members of the board, as well as officers and employees of the authority, shall not be liable personally on any obligations, including, but not limited to, bonds of the authority.

(8)  To enter into contracts of group insurance for the benefit of its employees or to continue any existing insurance and/or pension or retirement system and/or any other employee benefit arrangement covering employees of an acquired existing transportation system and/or to set up a retirement or pension fund or any other employee benefit arrangement for its employees.

(9)  To procure such insurance, letters of credit, liquidity facilities, guaranties and sureties containing such coverages, including, but not limited to, contracts insuring or guaranteeing the timely payment in full of principal of and interest on bonds of the authority, or providing liquidity for purchase of bonds of the authority in such amounts, from such insurers, sureties, guarantors or other persons, as the authority may determine to be necessary or desirable for its purposes.

(10)  To self-insure or otherwise provide for the insurance of any property or operations of the authority against any risks or hazards.

(11)  To invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, as authorized by section 1761 (relating to management of funds).

(12)  To acquire by purchase, gift or otherwise, hold, lease as lessee and use any franchise, right or property, real, personal or mixed, tangible or intangible, or any interest or right therein necessary, desirable or useful for carrying out the purposes of the authority; to sell, lease as lessor, transfer, dispose of or otherwise convey any franchise, right or property, real, personal or mixed, tangible or intangible, or any interest or right therein, at any time acquired by it; or to exchange the same for other property or rights which are useful for its purposes.

(13)  To acquire by eminent domain any real or personal property, including improvements, fixtures and franchises of any kind whatever, for the public purposes set forth in this chapter in the manner provided in this chapter.

(14)  To acquire by purchase, lease or otherwise and to construct, improve, maintain, repair and operate passenger transportation facilities and a transportation system or systems or portions thereof and to pay all costs thereof, including, but not limited to, the costs of all work and materials incidental thereto and all amounts necessary to place any project into operation.

(15)  To fix, alter, charge and collect fares, rates, rentals and other charges for its facilities by zones or otherwise at reasonable rates to be determined exclusively by it, subject to appeal, as provided in this chapter for the purpose of providing for the payment of all expenses and obligations of the authority, including the acquisition, construction, improvement, repair, maintenance and operation of its facilities and properties, the maintenance and operation of a transportation system, the payment of the principal and interest on its obligations, and to comply fully with the terms and provisions of any agreements made with the purchasers of bonds or obligees of the authority. An authority shall determine by itself, exclusively, the facilities to be operated by it, the services to be available and the rates to be charged therefor. Public hearings shall be held prior to such determinations when changes are proposed which would increase or decrease fares, establish new routes, eliminate routes, change routes or make substantial changes in the level of service scheduled. However, public hearings need not be held for route changes, fares or level of scheduled service in the case of temporary changes not exceeding 90 days caused by emergencies; promotional fares or services, or experimental services, adopted to increase revenue and ridership, subject to board resolution; or special events in which the authority participates as provided by board resolution. Notice of public hearings shall be published in two newspapers of general circulation and a publication specifically designed to reach minorities not fewer than 30 calendar days prior to such hearing. Any person aggrieved by any rate or service or change of service fixed by the authority may bring an appeal against the authority for the purpose of protesting against any such charge, service or change of service. The grounds for the suits shall be restricted to a manifest and flagrant abuse of discretion or an error of law; otherwise, all actions by the authority shall be final. Upon the finding of an error of law or a manifest and flagrant abuse of discretion, the court shall issue an order setting forth the abuse or error and returning the matter to the authority for such further action as shall be not inconsistent with the findings of the court. No appeal from the action of the authority or from the decision of the court of common pleas shall act as a supersedeas, except when taken by the authority or, in other cases, when specially granted after a finding that irreparable and extraordinary harm will result. The courts shall give priority to all appeals, and no bond shall be required of any party instituting such an appeal under the provisions of this section.

(16)  To fix rates, fares and charges in such manner that they shall be at all times sufficient in the aggregate, and in conjunction with any grants from Federal or other sources and any other income available to the authority, to provide funds for the payment of all operating costs and expenses which shall be incurred by the authority, for the payment of the interest on and principal of all bonds payable from the revenues and to meet all other charges upon such revenues as provided by any trust agreement executed by the authority in connection with the issuance of bonds.

(17)  To enter into agreements with the United States Postal Service or any successor organization for the transportation of mail and payment of compensation to the authority in lieu of fares for the transportation of letter carriers in uniform at all times. The board may provide free transportation for firefighters in uniform and police officers when in uniform or when not in uniform upon presentation of identification as police officers. The board may provide free transportation for employees of the authority when in uniform or upon presentation of identification as such employees, provide free transportation to dependents of employees of the authority upon presentation of identification as provided by the board and enter into reciprocal arrangements to provide free transportation to employees and dependents of employees of other transportation agencies.

(18)  To borrow money from any person for the purpose of paying the costs of any project or in anticipation of the receipt of income of the authority and to evidence the same; make and issue bonds of the authority; secure the payment of such bonds or any part thereof by pledge of or security interest, which may be a senior, parity or subordinated pledge or security interest, in all or any of its revenues, rentals, receipts and contract rights and all or any of its moveable equipment and other tangible personal property; to secure the payment of such bonds or any part thereof by a mortgage lien on real property of the authority or any interest therein, provided, however, that no such lien shall extend to real property of the authority comprising rights of way, easements or any other interests in real property used or useful for passage of transportation vehicles or necessary for the safe and sound routing or control of transportation vehicles; issue bonds on an unsecured basis; issue bonds on a limited recourse or nonrecourse basis; issue bonds under a master trust indenture; make agreements with the purchasers or holders of bonds or with other obligees of the authority in connection with any bonds, whether issued or to be issued, as the authority shall deem advisable, which agreements shall constitute contracts with the purchasers or obligees of the authority; obtain credit enhancement or liquidity facilities in connection with any bonds as the authority shall determine to be advantageous; and, in general, provide for the security for the bonds and the rights of the obligees of the authority.

(19)  To accept grants and to enter into contracts, leases, subleases, licenses or other transactions with any person on such terms and for such purposes as the authority shall deem proper.

(20)  To negotiate and enter into arrangements, including futures contracts, forward contracts and cap, collar, corridor, floor or ceiling agreements, with respect to essential supplies and commodities for an authority for the purpose of reducing the risk to the authority of price fluctuations for the supplies and commodities.

(21)  To make and execute all contracts and other instruments necessary or convenient to the exercise of the powers of the authority, and any contract or instrument when signed by the chairman or vice chairman and secretary or assistant secretary or treasurer or assistant treasurer of the authority shall be held to have been properly executed for and on its behalf. Without limiting the generality of the foregoing, the authority is also authorized to enter into contracts for the purchase, lease, operation or management of transportation facilities within or without the metropolitan area or within or without this Commonwealth. Whenever the facilities are located outside the metropolitan area, they shall be subject to the jurisdiction of the appropriate regulatory agencies.

(22)  To enter into contracts with government agencies and Federal agencies on such terms as the authority shall deem proper for the use of any facility or other real or personal property of the authority, and fixing the amount to be paid therefor.

(23)  To agree with the constituent municipalities in which it operates for the lease of present and future municipal property, where such a lease would be advantageous to the authority in the financing or the operation of improved passenger transportation service.

(24)  To explore alternative means of raising revenue or reducing expenses, including, but not limited to, real estate leases and rentals, equipment leases and rentals, contracting of services, the solicitation of competitive bids and the awarding of contracts to the highest responsive, responsible bidder for both interior and exterior advertising on all authority equipment on which the public is charged a fare for riding. Nothing in this chapter or in any other law of this Commonwealth shall preclude the negotiation and execution of contracts with respect to real estate-related matters in accordance with and subject solely to the provisions of this paragraph. The general manager may recommend in writing that the board make a finding of special opportunity with respect to a real estate-related matter. The board shall consider the general manager's recommendation at a public meeting. The notice given in accordance with the provisions of 65 Pa.C.S. Ch. 7 (relating to open meetings), with respect to such meeting shall state that the board will consider making a finding of special opportunity at such meeting and shall describe the nature of the proposed finding of special opportunity. Any finding of special opportunity shall be approved by the board in accordance with the provisions of section 1715 (relating to meetings, quorum, officers and records). The board shall adopt, by resolution, a process under which the authority shall enter into contracts needed to implement a finding of special opportunity. The process adopted by the board shall provide a method of prequalifying prospective contracting parties, where appropriate; for the reasonable notification of prospective contracting parties of the issuance of requests for proposals and the reasonable opportunity for qualified prospective contracting parties to submit proposals; for review of proposals from qualified prospective contracting parties; for the negotiation of contracts with one or more prospective contracting parties; for award of contracts on the basis of evaluation of the characteristics of the proposals; and for giving such weight to the various characteristics of any proposal as the board shall determine is in the best interest of the authority. The characteristics by which proposals may be evaluated under a finding of special opportunity may include the likely complexity of the transaction; the amount of investment any selected contracting party will be required to make or offers to make in the real estate-related matter; the experience and prior success of the proposed contracting party in other similar dealings with the same type of real estate-related matters or with the authority; the quality, feasibility and potential for economic success of the proposal; any cost or potential return to the authority; the economic reliability and financial viability of the proposed contracting party; the compatibility of the proposal with the authority's basic function as a public transportation provider; the date by which the proposed contracting party agrees to complete the real estate-related matter; and other factors which the board shall specify. The authority shall make available a copy of the process adopted by the board to any person requesting a copy of the process. The general manager may make a written recommendation to the board concerning the award of a contract under a finding of special opportunity. The general manager's recommendation shall include the identity of the prospective contracting party or parties, the purpose of the contract, the substance of the finding of special opportunity, the substance and term of the proposed contract, the identities of any other prospective contracting parties who submitted proposals and the criteria upon which the general manager's recommendation was made and the reasons for selecting the prospective contracting party. Upon the written recommendation of the general manager, the board may award contracts under this paragraph after approving the awarding of the contract by a resolution adopted at a public meeting. The notice given in accordance with 65 Pa.C.S. Ch. 7 with respect to such meeting shall state that the board will consider awarding a contract under a finding of special opportunity at such meeting and shall describe the subject matter of such proposed contract. The authority shall by April 15 of each year submit a report to the department. The report shall detail the actions of the authority in exploring alternate means of raising revenue and reducing expenses. The department shall review the report and issue its findings and recommendations to the Appropriations Committee and the Transportation Committee of the Senate and the Appropriations Committee and the Transportation Committee of the House of Representatives no later than 30 days after receipt of such report for review and consideration of future funding by such committees. Where any alternate means have been rejected, the authority shall demonstrate that the feasibility and cost-effectiveness of that alternate means have been considered. As used in this paragraph, "finding of special opportunity" shall mean a written determination by the board that exclusion of a real estate-related matter from bidding procedures, as provided in this chapter or any other law, will be in the best interest of the authority and will be compatible with the authority's basic function as a public transportation provider, considering the nature of the real estate-related matter with respect to which the authority proposes to contract. Any finding of special opportunity shall include the basis on which the finding of special opportunity is being made.

(25)  To lease property or contract for service, including managerial and operating service, whenever it can more efficiently and effectively serve the public by so doing, rather than conducting its own operations with its own property.

(26)  To have the right to use any public road, street, way, highway, bridge or tunnel for the operation of a transportation system within the metropolitan area. In all cases involving the facilities of a railroad, any operations of which extend beyond the metropolitan area, the exercise of this right by the authority shall be subject to the jurisdiction of the Pennsylvania Public Utility Commission under Title 66 (relating to public utilities) only to the extent that the operations extend beyond the metropolitan area.

(27)  To act as agent of any government agency or any Federal agency for the public purposes set forth in this chapter.

(28)  To make available to any government agency the recommendations of the authority affecting any area in the authority's field of operation or property therein, which it may deem likely to promote the public health, morals, safety and welfare.

(29)  To form plans for the improvement of mass transportation and the operation of a transportation system in order to promote the economic development of the metropolitan area in which the transportation authority operates, to make recommendations concerning mass transportation facilities which the authority does not own or operate, to make recommendations concerning throughways and arterial highway connections to the department and to other appropriate governmental bodies and otherwise to cooperate with all such governmental bodies. The authority shall give advance notice to the department of any plans which it may have for the occupation or use of any part of any State highway.

(30)  To rehabilitate, reconstruct and extend as possible all portions of any transportation system acquired by the authority and to maintain at all times a fast, reliable and economical transportation system suitable and adapted to the needs of the municipalities served by the authority and for safe, comfortable and convenient service. To that end, the board shall make every effort to utilize high-speed rights-of-way, private or otherwise, to the maximum extent practicable to avoid air pollution by its vehicles, to abandon no physical property which the authority has determined retains continued usefulness to the authority and to extend its rail and highway services into areas which have sufficient need for them to economically or strategically justify such extension.

(31)  To adopt, consistent with the policies of this chapter, and from time to time amend a comprehensive transportation plan. A public hearing shall be conducted prior to adoption or amendment. Notice of the public hearing shall be published in two newspapers of general circulation and a publication specifically designed to reach minorities not fewer than 30 days prior to the hearing.

(32)  To do all acts and things necessary for the promotion of its business and the general welfare of the authority to carry out the powers granted to it by this chapter or any other statute. Notwithstanding any other provision of law, the board shall adopt procedures and practices to implement the provisions of this chapter by resolution of the board.

(b)  Public highways.--Private rights and property in the beds of existing public highways vacated in order to facilitate the purposes of the authority shall not be deemed destroyed or ousted by reason of the vacation, but shall be acquired or relocated by the authority in the same manner as other property.

(c)  Certain powers denied.--The authority shall have no power, at any time or in any manner, to pledge the credit or taxing power of the Commonwealth or any other government agency, nor shall any of the authority's obligations be deemed to be obligations of the Commonwealth or of any other government agency, nor shall the Commonwealth or any government agency be liable for the payment of principal or interest on such obligations.

(d)  No power to levy taxes.--The authority shall not have power to levy taxes for any purpose whatsoever.

(July 7, 2011, P.L.257, No.49, eff. 60 days)

2011 Amendment.  Act 49 amended subsec. (a)(24).

Cross References.  Section 1741 is referred to in sections 1744, 1750 of this title.



Section 1742 - Power to acquire property

§ 1742.  Power to acquire property.

(a)  General rule.--

(1)  The authority shall have power to acquire by purchase, condemnation, lease, gift or otherwise all or any part of the property of any public utility operating a transportation system within the metropolitan area, including, but not limited to, the plant, equipment, property rights in property reserve funds, employees' pension or retirement funds, special funds, franchises, licenses, patents, permits, operating rights and paper documents and records, which property shall be located within the metropolitan area and shall be appropriate for the purposes for which the authority is established, as well as all or any part of the right-of-way, equipment, fixed facilities and other property of any kind of any utility, extending beyond the boundaries of the metropolitan area and forming or capable of forming part of an integrated suburban rapid transit or rail transportation facility, connecting with rapid transit or electric railway lines of the authority in superhighways or elsewhere. No interest in the right-of-way of a railroad company the operations of which extend beyond the metropolitan area shall be acquired or occupied under the power of eminent domain under this section or any other section without the consent of the railroad.

(2)  Such properties, upon acquisition by or lease to the authority, shall become and be operated as part of the transportation system of the authority, and the authority shall have all powers in connection with such properties and such operations as are conferred by this chapter.

(3)  The authority shall also have the power to enter into agreements to operate any lines located or extending beyond the boundaries of the metropolitan area, such agreements to be subject to all other provisions of this chapter. The authority shall have power to lease or purchase any municipally owned local transportation subways or other municipally owned local transportation facilities for operation and maintenance by the authority.

(b)  Condemnation procedure.--

(1)  Whenever the authority shall condemn all or substantially all of the property of a transportation system, it may elect to commence condemnation proceedings without immediate passage of title by inserting a provision to that effect in the declaration of taking. In that event, the provisions of section 402 of the act of June 22, 1964 (Sp.Sess., P.L.84, No.6), known as the Eminent Domain Code, shall not apply, and the title shall not pass to the authority and the authority shall not be entitled to possession until payment to the condemnee or into court of the amount of the just compensation payable for the property taken, determined as of the date of filing of the declaration of taking, as finally determined in accordance with the provisions of this article, provided that such payment occurs within one year of the final determination.

(2)  From and after the filing of the declaration of taking until the payment to the condemnee of just compensation for the condemned property, the authority shall have the right to petition the court having jurisdiction of the proceedings to prevent waste, substantial disposition or any transaction with respect to the condemned property other than in the ordinary course of business without obtaining the prior written consent of the authority. The condemnee shall have no right to tender possession of the property or otherwise to demand payment of any compensation prior to the passage of title.

References in Text.  The act of June 22, 1964 (Sp. Sess. P.L.84, No.6), known as the Eminent Domain Code, referred to in subsec. (b)(1), was repealed by the act of May 4, 2006 (P.L.112, No.34). The subject matter is now contained in Title 26 (Eminent Domain).



Section 1743 - Power to contract with public utilities

§ 1743.  Power to contract with public utilities.

The authority shall have power to enter into agreements with any public utility operating a railroad or any other transportation facility, either within or without the metropolitan area, for the joint use of any property of the authority or public utility or the establishment of through routes, joint fares and transfer of passengers. The authority shall have power to enter into agreements with any public utility, either within or without the metropolitan area, which in the judgment of the authority are necessary and convenient for carrying out the purposes of this chapter.



Section 1744 - Power of eminent domain

§ 1744.  Power of eminent domain.

(a)  Utility structures.--

(1)  The authority shall have power, subject to relevant provisions of section 1741(a)(26) (relating to general powers), to require persons or corporations owning or operating public utility structures and appliances in, upon, under, over, across or along the public roads, streets or other public ways in which the authority has the right to own, construct, operate or maintain transportation facilities to remove the public utility structures and appliances from their locations. If any person or corporation owning or operating public utility structures and appliances fails or refuses to remove or relocate them, the authority may remove or relocate them. The authority shall provide the new location which the structures or appliances as relocated shall occupy, and to that end the authority is hereby authorized to acquire by purchase or by the exercise of the power of eminent domain any necessary land or right-of-way for such purpose if the new location shall not be in, on or above a highway, road or street. The exact new location shall be chosen by agreement of the authority and the utility. Upon the completion of the relocation, the authority shall reimburse the public utility for the cost of relocation which shall be the entire amount paid by the utility properly attributable to the relocation of the structure or appliance after deducting the cost of any increase in the service capacity of the new structure or appliance and any salvage value derived from the old structure or appliance.

(2)  If an issue shall arise between the authority and the public utility as to the amount of the cost of relocation or the new location, either party may institute a proceeding by complaint before the Pennsylvania Public Utility Commission, which is hereby given exclusive jurisdiction to hear and determine the issue. Appeal from the order of the commission in any proceeding may be taken in the same manner as is prescribed by law for appeals from other orders of the commission.

(b)  Eminent domain.--

(1)  The authority shall have the right of eminent domain which may be exercised, either within or without the metropolitan area, to acquire private property and property devoted to any public use which is necessary for the purposes of the authority, except property of a public utility operating transportation facilities extending beyond the boundaries of the metropolitan area.

(2)  The authority shall have the right of eminent domain to acquire property of any railroad which property is not used for or in connection with the transportation of persons or property and to acquire rights and easements across, under or over the right-of-way of such railroad whenever the authority shall acquire the private right-of-way or other property of a public utility used or useful in its service to the public.

(3)  It shall, before requiring the removal of the existing structures and appliances, provide a new location for the structures and appliances and, upon the completion of relocation, reimburse the public utility for the cost thereof in the manner provided in subsection (a).

(c)  Title.--Title to any property acquired by an authority through eminent domain shall be an absolute ownership or fee simple title unless a lesser title shall be designated specifically in the eminent domain proceedings.

(d)  Public utilities.--Real and personal property of any kind whatever belonging to a public utility corporation providing transportation or transportation-related services may be acquired without the approval of the Pennsylvania Public Utility Commission. In all cases involving the facilities of a railroad, any operations of which extend beyond the metropolitan area, the exercise of the power of the authority under this subsection shall be subject to the jurisdiction of that commission under Title 66 (relating to public utilities).

(e)  Certain property exempt.--No property owned or used by the United States, the Commonwealth, any political subdivision thereof or any body politic and corporate organized as an authority under any law of this Commonwealth or by any agency of any of them nor property used for burial purposes or places of public worship shall be taken under the right of eminent domain without the consent of the owner or user thereof.

(f)  Negotiation.--Before exercising the power of eminent domain, reasonable efforts shall be made by the authority to achieve the desired result through negotiation.



Section 1745 - Use of ways occupied by passenger utilities

§ 1745.  Use of ways occupied by passenger utilities.

The authority shall not have the right to use any street or public way occupied prior to January 15, 1964, by a public utility engaged in local passenger transportation for a competing purpose without the agreement of the public utility.



Section 1746 - Transfer of records by Pennsylvania Public Utility Commission

§ 1746.  Transfer of records by Pennsylvania Public Utility Commission.

In case the authority acquires the plant, equipment, property and rights in property of any public utility used or useful in the operation of a transportation system, the Pennsylvania Public Utility Commission shall transfer and deliver to the board, upon its demand, in writing all books, papers and records in control of the commission affecting the public utility exclusively.



Section 1747 - Acquisition of equipment

§ 1747.  Acquisition of equipment.

(a)  General rule.--The authority shall have power to purchase or otherwise acquire the ownership or use of or access to equipment, such as cars, trolley buses, street cars, buses, monorails, railroad motive power, trains, railroad passenger cars and equipment, subway passenger cars and equipment, elevated passenger or passenger and rail rolling stock, self-propelled and gallery cars, locomotives, rails, lines, poles and wires, as well as any equipment necessary for the improvement of or overhaul of any of the foregoing, and any other equipment which, in the judgment of the authority, may be useful in the operation of a transportation system. The authority shall have the power to execute agreements, leases and equipment trust certificates in a form satisfactory to the authority to effect the purchase or acquisition and may dispose of such equipment trust certificates, provided that the certificates shall be offered for sale in a manner similar to that provided for the sale of bonds in this chapter. All money required to be paid by the authority under the provisions of the agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the transportation system and from grants and loans as provided elsewhere in this chapter. Payment for the equipment or rentals therefor may be made in installments and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue, income, grants or loans and title to the equipment shall not vest in the authority until the equipment trust certificates are paid.

(b)  Trustee.--The agreement to purchase may direct the vendor to sell and assign the equipment to a bank, bank and trust company or trust company duly authorized to transact business in this Commonwealth as trustee for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(c)  Authorization and acknowledgment.--The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgments of deeds, and such agreements, leases and equipment trust certificates shall be authorized by resolution of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the transportation system.

(d)  Provisions of agreements.--The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust indenture securing the payment of bonds of the authority.

(e)  Filing.--An executed copy of each agreement and lease shall be filed in the Office of the Secretary of the Commonwealth who shall be entitled to receive $1 for each copy filed. This filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser. Each vehicle so purchased and leased shall have the name of the owner and lessor plainly marked upon both sides thereof, followed by the words "Owner and Lessor."



Section 1748 - Transfers of facilities or things of value to any authority

§ 1748.  Transfers of facilities or things of value to any authority.

Any person may and is hereby authorized to sell, lease, lend, grant, convey, transfer or pay over to any authority, with or without consideration, any project or any part or parts thereof, or any interest in real or personal property or any funds available for building construction or improvement purposes, including the proceeds of bonds previously or hereafter issued for building construction or improvement purposes, or any money or thing of value, including services, which may be used by the authority in the construction, acquisition, improvement, maintenance or operation of any project or for any other of its corporate purposes, any other law to the contrary notwithstanding.



Section 1749 - Compacts to finance operations and particular projects

§ 1749.  Compacts to finance operations and particular projects.

(a)  General rule.--The counties and municipalities in any metropolitan area shall enter into a compact or compacts among themselves and/or with the authority to provide for meeting the authority's capital or operating budget by appropriations, annual or otherwise, of such sums and in such proportions as may be agreed upon in the compact to be paid by each signatory party thereto. The obligation incurred thereby shall be for the term as set forth in the compact without regard to the provisions of any law, ordinance or regulation to the contrary and shall constitute a commitment and obligation, binding and absolute, on the part of each signatory party to appropriate and pay over the necessary funds in accordance therewith. The operating budget shall include all sums of money necessary for the formation and organization of any authority and all items of operating expenses in connection with the authority, as well as necessary funds for planning and research appropriate and consistent with the purposes of this chapter and any compact entered into under this chapter.

(b)  Financing of particular projects.--A compact may also provide for the financing of a particular mass transportation project in such manner as shall be provided for in the compact.

(c)  Commitment of party.--Whenever a party signatory to a compact thereby expresses its approval of the budget for financing a particular project, this shall then constitute a commitment and obligation, binding and absolute, on the part of the party signatory to appropriate the necessary funds in accordance therewith.

(d)  Commitment of county or municipality.--No commitment or obligation involving the payment of moneys to or on behalf of the authority shall exist in any instance on the part of any county or other municipality within the metropolitan area unless and until the commitment or obligation shall first have been expressly and lawfully undertaken and assumed by the county or other municipality.



Section 1750 - Contracts, procurement and sale of property

§ 1750.  Contracts, procurement and sale of property.

(a)  Competitive bids.--Except in the purchase of unique articles or articles which, for any other reason, cannot be obtained in the open market and except as provided in section 1741 (relating to general powers) and as provided in this chapter, competitive bids shall be secured before any purchase or sale, by contract or otherwise, is made or before any contract is awarded for construction, alterations, supplies, equipment, repairs or maintenance or for rendering any services to the authority other than professional services. Purchases shall be made from or the contract shall be awarded to the lowest responsive, responsible bidder. Sales shall be made to the highest responsive, responsible bidder. No purchase of any unique article or other articles which cannot be obtained in the open market shall be made without express approval of the board where the amount involved is in excess of $25,000. The authority shall not be subject to 62 Pa.C.S. Ch. 39 (relating to contracts for public works). Nothing in this section or any other law of this Commonwealth shall require the authority to competitively bid architectural design, engineering, construction management or other professional services required by the authority.

(b)  Procedure.--All purchases and sales in excess of $25,000 shall be awarded after advertising in a local newspaper of general circulation in the metropolitan area at least two weeks prior to the bid opening. Bids shall be publicly opened and read aloud at a date, time and place designated in the invitation to bid. Invitations to bid shall be sent at least one week prior to the bid opening to at least three potential bidders who are qualified technically and financially to submit bids, or, in lieu thereof, a memorandum shall be kept on file showing that less than three potential bidders so qualified exist in the market area within which it is practicable to obtain bids.

(c)  Qualified vendors.--(Deleted by amendment).

(d)  Small purchases.--Except as set forth in 62 Pa.C.S. § 3742 (relating to procurement limits for mass transportation authorities), purchases or sales with a base price under $18,500, subject to adjustment under subsection (l), may be negotiated with or without competitive bidding under sound procurement procedures as promulgated and established by the general manager.

(e)  Waiver.--Competitive bidding requirements may be waived if it is determined by the general manager, or in such other manner as the board may provide, that an emergency directly and immediately affecting customer service or public health, safety or welfare requires immediate delivery of supplies, materials, equipment or services. A record of circumstances explaining the emergency shall be submitted to the board at its next regular meeting and thereafter kept on file.

(f)  Sale or lease of real property.--Contracts for the sale or lease of real property owned by the authority shall be awarded after competitive bidding as shown in subsection (b), except as provided in section 1741(a)(22) where the contract is entered into with the Commonwealth or any government agency or with the United States government or any agency or instrumentality thereof or as provided in section 1741(a)(24).

(g)  Property management contracts.--Contracts for the management of authority-owned property, such as bus routes or subway systems, may be negotiated and awarded by an affirmative vote of one more than a majority of all members of the board.

(h)  Avoidance prohibited.--Requirements shall not be split into parts for the purpose of avoiding the provisions of this section.

(i)  Rejection of bids.--The authority shall have the right to reject any or all bids or parts of any or all bids, whenever, in the opinion of the board, rejection is necessary for the protection of the interests of the authority. In every case, a record shall be made setting forth the reason for the rejection, which record shall thereafter be kept on file.

(j)  Rules and regulations.--The board may by resolution adopt policies to effectuate the provisions of this section.

(k)  Concessions.--All concessions granted by the authority for the sale of products or the rendition of services for a consideration on authority property shall be awarded only under written specifications after competitive bidding and to the highest responsive, responsible bidder in a manner similar to that required by subsection (b). This requirement for competitive bidding shall not apply to any concession which has been granted by a transportation system acquired by the authority and which by the terms of the agreement granting it will terminate within one year from date of the acquisition of the transportation system by the authority nor to any concession involving the estimated receipt by the authority of less than the base amount of $18,500, subject to adjustment under subsection (l), over the period for which the concession is granted.

(l)  Adjustments.--Adjustments to the base amounts specified under subsections (b), (d) and (k) shall be made as follows:

(1)  The Department of Labor and Industry shall determine the percentage change in the Consumer Price Index for All Urban Consumers: All Items (CPI-U) for the United States City Average as published by the United States Department of Labor, Bureau of Labor Statistics, for the 12-month period ending September 30, 2012, and for each successive 12-month period thereafter.

(2)  If the department determines that there is no positive percentage change, then no adjustment to the base amounts shall occur for the relevant time period provided for in this subsection.

(3)  (i)  If the department determines that there is a positive percentage change in the first year that the determination is made under paragraph (1), the positive percentage change shall be multiplied by each base amount, and the products shall be added to the base amounts, respectively, and the sums shall be preliminary adjusted amounts.

(ii)  The preliminary adjusted amounts shall be rounded to the nearest $100 to determine the final adjusted base amounts for purposes of subsections (b), (d) and (k).

(4)  In each successive year in which there is a positive percentage change in the CPI-U for the United States City Average, the positive percentage change shall be multiplied by the most recent preliminary adjusted amounts, and the products shall be added to the preliminary adjusted amount of the prior year to calculate the preliminary adjusted amounts for the current year. The sums thereof shall be rounded to the nearest $100 to determine the new final adjusted base amounts for purposes of subsections (b), (d) and (k).

(5)  The determinations and adjustments required under this subsection shall be made in the period between October 1 and November 15 of the year following the effective date of this subsection and annually between October 1 and November 15 of each year thereafter.

(6)  The final adjusted base amounts and new final adjusted base amounts obtained under paragraphs (3) and (4) shall become effective January 1 for the calendar year following the year in which the determination required under paragraph (1) is made.

(7)  The department shall publish notice in the Pennsylvania Bulletin prior to January 1 of each calendar year of the annual percentage change determined under paragraph (1) and the unadjusted or final adjusted base amounts determined under paragraphs (3) and (4) at which competitive bidding is required under subsection (b) or (k) and the amount at which competitive bidding may apply to purchase sales under subsection (d), for the calendar year beginning the first day of January after publication of the notice. The notice shall include a written and illustrative explanation of the calculations performed by the department in establishing the unadjusted or final adjusted base amounts under this subsection for the ensuing calendar year.

(8)  The annual increase in the preliminary adjusted base amounts obtained under paragraphs (3) and (4) shall not exceed 3%.

(Nov. 3, 2011, P.L.367, No.90, eff. imd.)

2011 Amendment.  Section 4 of Act 90 provided that Act 90 shall apply to contracts and purchases advertised on or after January 1 of the year following the effective date of section 4.



Section 1751 - Fiscal provisions

§ 1751.  Fiscal provisions.

(a)  Fiscal year and budget.--The board shall establish a fiscal year for operations and a fiscal year for capital programs. At least 90 days prior to the beginning of the first full fiscal year after the creation of the authority and annually thereafter, the board shall cause to be prepared and submitted to it a tentative operating budget and a tentative capital budget for the ensuing fiscal year. The tentative budgets shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budgets for that year. The board shall establish such rules as are necessary for proper observance of the budgets. Simultaneously with the adoption of the capital budget, the board shall adopt a tentative capital program covering the ensuing six years.

(b)  Procedure.--A public hearing shall be conducted prior to the adoption of the final operating budget and tentative capital program. Notice of the public hearing shall be published in two newspapers of general circulation and a publication specifically designed to reach minorities not fewer than 30 days prior to the hearing.



Section 1752 - Financial statements and audit

§ 1752.  Financial statements and audit.

(a)  Statement.--As soon after the end of each fiscal year as is feasible, the board shall cause to be prepared and printed a report and financial statement of the authority's operations for the previous year and of its assets and liabilities prepared in accordance with generally accepted accounting principles. A reasonably sufficient number of copies of the report shall be printed for distribution to persons interested, upon request. A copy of the report shall be filed with the Secretary of the Commonwealth, the county clerk of each county in the metropolitan area and the clerk of each municipality which has granted rights to the authority by ordinance, and a copy of the report shall be addressed to and mailed to the mayor and city council or the governing body of the municipality. The board from time to time shall mail, to the persons and offices specified, copies of the interim financial reports as may be prepared by the authority, copies of all bylaws, rules and regulations and amendments thereto and copies of the annual financial budgets.

(b)  Audit.--The board shall appoint in due time each year a firm of independent certified public accountants as auditors who shall examine the books, records and accounts, operations and assets and liabilities of the authority for the purpose of auditing and reporting upon its financial statements for such year. The auditors shall audit the books, records, accounts, operations and assets and liabilities of the authority in accordance with generally accepted auditing standards. The report of the auditors shall be appended to the financial statement.



Section 1753 - Aid from Federal Government

§ 1753.  Aid from Federal Government.

In addition to the powers conferred upon any authority by other provisions of this chapter, the authority is empowered to borrow or accept money or accept grants or other financial assistance from any Federal agency for or in aid of the authority's operations. It is the purpose and intent of this chapter to authorize the authority, and the authority is so authorized, to do any and all things necessary or desirable to secure the financial aid or cooperation of any Federal agency in any of the authority's operations. These things may include, without limiting the generality of the foregoing, the power to change or revise rates, fares and charges, to make relocation payments to families, businesses and nonprofit organizations, to provide an areawide transportation plan or program for the development of a comprehensive and coordinated mass transportation system for the metropolitan area, to carry out research, development and demonstration projects and to provide a share of the cost of any project and all as may be required by any Federal law or by the requirements of any Federal agency authorized to administer any Federal program of aid to any mass transportation program.



Section 1761 - Management of funds

SUBCHAPTER D

FUNDS AND BONDS OF AUTHORITIES

Sec.

1761.  Management of funds.

1762.  Special funds.

1763.  Bonds.

1764.  Contracts with obligees of an authority.

1765.  Commonwealth pledges.

1766.  Provisions of bonds and trust indentures.

1767.  Bonds to be legal investments.

1768.  Rights and remedies.

1769.  Additional remedies conferrable by an authority.

1770.  Validity of pledge.

1771.  Security interest in funds and accounts.

1772.  Payment of proceeds of tax levied for authority purposes.

1773.  Limitation on authority under Federal bankruptcy code.

§ 1761.  Management of funds.

(a)  General rule.--All funds of an authority received from any source shall be delivered to the treasurer of the authority or to such other agent of the authority as the board may designate. The funds shall be promptly deposited in the name of the authority in a bank or banks, bank and trust company or bank and trust companies, trust company or trust companies in this Commonwealth chosen by the authority. The moneys in the account or accounts may be withdrawn or paid out only by check or draft upon the bank, bank and trust company or trust company, signed by the treasurer or other designated agent of the authority on warrant of the treasurer of the authority and countersigned by the chairman of the board or by such persons as the board may authorize. Moneys in the account or accounts may be withdrawn or paid out by electronic funds transfer on instructions signed and countersigned in the manner provided for checks or drafts. The board may designate any of its members or any officer or employee of the authority to affix the signature of the chairman to any check or draft for payment of salaries or wages and for the payment of any other obligation of not more than $100,000. The general manager may designate any officer or employee of the authority to affix the signature of the treasurer to any check or draft for payment of salaries or wages and for the payment of any other obligation of not more than $100,000.

(b)  Management of funds.--

(1)  All bank, bank and trust company or trust company balances of the authority, to the extent the same are not insured, shall be continuously secured by a pledge of direct obligations of the United States, of the Commonwealth or of any municipality or municipalities in the metropolitan area having an aggregate market value exclusive of accrued interest at all times at least equal to the balance on deposit in such bank, bank and trust company or trust company. The securities shall either be deposited with the treasurer of the authority or be held by a trustee or agent satisfactory to the authority. All depository institutions are authorized to give security for the deposits.

(2)  Subject to the provisions of any agreements with obligees of the authority, all funds of the authority, including, but not limited to, the proceeds of bonds that are not required for immediate use may be invested by the board consistent with sound business practice. The board shall provide for an investment program subject to restrictions contained in this chapter and in any other applicable statute and any resolutions on this subject adopted by the board.

(c)  Authorized investments.--The authorized types of investments for authority funds shall be any of the following:

(1)  Government obligations.

(2)  Debt obligations issued by any of the following Federal agencies or such other like Federal agencies which may be designated by the board: Bank for Cooperatives, Federal Farm Credit Banks, Federal Financing Bank, Federal Home Loan Bank System, Federal National Mortgage Association, Export-Import Bank of the United States, Farmers Home Administration, Resolution Funding Corporation, Small Business Administration, Student Loan Marketing Association, Inter-American Development Bank, International Bank for Reconstruction and Development, Federal Land Banks or Government National Mortgage Association, and their predecessor or successor agencies.

(3)  Short-term or long-term debt obligations of any state or political subdivision thereof or any agency or instrumentality of such a state or political subdivision or of any municipal corporation, provided that the obligations are rated by a rating agency in any of the three highest rating categories (without reference to subcategories) assigned by the rating agency.

(4)  Rights to receive the principal of or the interest on obligations of states, political subdivisions, agencies or instrumentalities meeting the requirements set forth in paragraphs (2) and (3), whether through direct ownership as evidenced by physical possession of the obligations or unmatured interest coupons or by registration as to ownership on the books of the issuer or its duly authorized paying agent or transfer agent or through the purchase of certificates or other instruments evidencing an undivided ownership interest in payments of the principal of or interest on the obligations.

(5)  Negotiable and nonnegotiable certificates of deposit, time deposits or other similar banking arrangements which are issued by banks, bank and trust companies, trust companies or savings and loan associations, provided that, unless issued by a qualified financial institution, any such certificate, deposit or other arrangement shall be continuously secured as to principal in the manner and to the extent provided in subsection (d).

(6)  Repurchase agreements for investment securities described in paragraph (1) or (2) with a qualified financial institution or with dealers in government bonds which report to, trade with and are recognized as primary dealers by a Federal Reserve Bank and are members of the Securities Investors Protection Corporation, provided that the repurchase price payable under any agreement shall be continuously secured in the manner and to the extent provided in subsection (d).

(7)  Investment agreements with qualified financial institutions.

(8)  Commercial paper rated in the highest rating category, without reference to subcategories, by a rating agency.

(9)  Shares or certificates in any short-term investment fund rated in the highest rating category (without reference to subcategories) by a rating agency, which short-term investment fund invests solely in obligations described in paragraphs (1) and (2).

(10)  Debt obligations of any foreign government or political subdivision thereof or any agency or instrumentality of foreign government or political subdivision, provided that the obligations are rated by a rating agency, without reference to subcategories, in the highest rating category assigned by the rating agency.

(11)  Such other investments which at the time of the acquisition thereof shall be listed as permissible investments for trust funds in an indenture or resolution with respect to indebtedness which is incurred under this chapter.

(d)  Security for investment securities.--Any security required to be maintained as collateral for investment securities in the form of certificates of deposit, time deposits, other similar banking arrangements and repurchase agreements described in subsection (c)(5) and (6) shall be subject to the following requirements:

(1)  The collateral shall be in the form of obligations described in subsection (c)(1) and (2), except that the security for certificates of deposit, time deposits or other similar banking arrangements may include other marketable securities which are eligible as security for trust funds under applicable regulations of the Comptroller of the Currency of the United States of America or under applicable state laws and regulations.

(2)  The collateral shall have an aggregate market value, calculated not less frequently than monthly, at least equal to the principal amount (less any portion insured by the Federal Deposit Insurance Corporation or any comparable insurance corporation chartered by the United States of America) or the repurchase price secured thereby, as the case may be. The instruments governing the issuance of and security for the Investment Securities shall designate the person responsible for making the foregoing calculations.

(3)  The authority shall have a perfected security interest in the collateral securing certificates of deposit, time deposits or other similar banking arrangements, and the collateral shall be held free and clear of the claims of third parties. The collateral shall be deposited with the authority, with a Federal Reserve Bank for the account of the authority or with a bank, bank and trust company or trust company (other than the obligor) which is acting solely as agent for the authority and has a combined net capital and surplus equal to at least $100,000,000.

(4)  Collateral for repurchase agreements shall be held free and clear of the claims of third parties by the authority, or by a Federal Reserve Bank for the account of the authority, or by a bank, bank and trust company or trust company which is acting solely as agent for the authority and has a combined net capital and surplus at least equal to $100,000,000. A perfected first priority security interest for the benefit of the authority shall be created in the collateral under Title 13 (relating to commercial code) or book entry procedures prescribed by applicable Federal regulations.

Cross References.  Section 1761 is referred to in section 1741 of this title.



Section 1762 - Special funds

§ 1762.  Special funds.

An authority, under resolutions adopted from time to time by the board, may establish and create such special funds as may be found desirable by the board and, in and by such resolutions, may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this subchapter and consistent with generally accepted accounting principles.



Section 1763 - Bonds

§ 1763.  Bonds.

(a)  General rule.--

(1)  The bonds of the authority shall be authorized by resolution of the board thereof and shall be of such series, bear such date or dates, bear or accrue interest at such rate or rates, fixed or variable, as shall be determined by the board as necessary to issue and sell the authorized bonds, be in such denominations, be in such form, either coupon or fully registered without coupons, be in certificated or book-entry-only form, carry such registration and exchangeability and interchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities of payment in the revenues or receipts of the authority as the resolution or trust indenture adopted or approved by the authority may provide.

(2)  The bonds shall be signed by or shall bear the facsimile signatures of such officers as the board shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the authority, and all bonds shall be authenticated by an authenticating agent, fiscal agent or trustee, all as may be prescribed in the resolution or trust indenture.

(3)  Any such bonds may be issued and delivered notwithstanding that one or more of the officers signing bonds or the treasurer whose facsimile signature shall be upon the coupon, or any thereof, shall have ceased to be an officer or officers at the time when the bonds shall actually be delivered.

(4)  The proceeds of an issue of bonds may be used to pay the costs of a project; subject to the limitations of subsection (b), to finance any cash flow deficit of the authority; to reimburse any costs of a project initially paid by the authority or any person; to fund any required reserves; to capitalize interest; or to pay costs of issuance, including, but not limited to, costs of obtaining credit enhancement for the bonds.

(b)  Maturity.--Bonds issued to finance the costs of a project shall mature at such time or times not exceeding 40 years from their respective dates of original issue as the authority shall by resolution determine. Bonds issued in anticipation of income of the authority shall mature within one fiscal year after the fiscal year of the date of issuance thereof, except for bonds issued in anticipation of grants with respect to the cost of a project, which bonds shall mature no later than six months beyond the time of anticipated receipt of the final payment of the grant.

(c)  Sale.--Bonds may be sold at public sale or invited sale for such price or prices and at such rate or rates of interest as the authority shall determine. Bonds may be sold at private sale by negotiation at such price or prices and at such rate or rates of interest as the authority shall determine, but only if the authority makes a written public explanation of the circumstances and justification for the private sale by negotiation. Pending the preparation of the definitive bonds, interim receipts may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(d)  Negotiable instruments.--Bonds of an authority shall have the qualities of negotiable instruments under Title 13 (relating to commercial code).

(e)  Refunding.--

(1)  Subject to the provisions of the outstanding bonds, notes or other obligations issued under this chapter or prior acts and subject to the provisions of this chapter, the authority shall have the right and power to refund any outstanding debt, whether the debt represents principal or interest, in whole or in part, at any time.

(2)  As used in this subsection, "refund" and its variations shall mean the issuance and sale of obligations the proceeds of which are used or are to be used for the payment or redemption of outstanding obligations upon or prior to maturity. Refunding bonds shall mature at such time or times not exceeding 40 years from their dates of original issuance as the authority shall determine by resolution.

(f)  Credit of Commonwealth and political subdivisions not pledged.--Under no circumstances shall any bonds issued by the authority or any other obligation of the authority be or become an indebtedness or liability of the Commonwealth or of any government agency, provided that any government agency may guarantee bonds of an authority to the extent and for the purposes for which the government agency may make loans or grants to an authority.

(g)  Nonliability.--Neither the board members, any employees of the authority nor any person executing the bonds shall be liable personally on any bonds by reason of the issuance thereof. Bonds of an authority shall contain a statement of the limitation set forth in this subsection.

(h)  Bonds deemed valid.--Any bond reciting in substance that it has been issued by the authority to accomplish the public purposes of this subchapter shall be conclusively deemed in any suit, action or proceeding involving the validity or enforceability of the bonds or security therefor to have been issued for such purpose.

(i)  Notice and challenges.--

(1)  The authority may cause a copy of any resolution authorizing the issuance of bonds adopted by it to be filed for public inspection in its office and in the office of the clerk of the governing body of each county and the governing body of the city of the first class within its service area and may thereupon cause to be published in a newspaper published or circulating in its service area a notice stating the fact and date of the adoption, the places where the resolution has been so filed for public inspection, the date of publication of the notice and that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the resolution, or the validity of any covenants, agreements or contract provided for by such resolution, shall be commenced within 20 days after the publication of the notice.

(2)  If any notice shall at any time be published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the resolution or the validity of any covenants, agreements or contract provided for by such resolution shall be commenced within 20 days after the publication of the notice, then all residents, taxpayers and owners of property in the service area and users of the transportation system of the authority and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or pleading any defense to any action or proceedings questioning the validity or proper authorization of such bonds or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(3)  After issuance of bonds, all bonds shall be conclusively presumed to be fully authorized and issued by all the laws of this Commonwealth, and any person shall be estopped from questioning their sale, execution or delivery by the authority.



Section 1764 - Contracts with obligees of an authority

§ 1764.  Contracts with obligees of an authority.

Except as otherwise provided in any resolution of an authority authorizing or awarding bonds, the terms thereof and of this chapter as in effect when the bonds were authorized shall constitute a contract between the authority and obligees of the authority, subject to modification in such manner as the resolution, the trust indenture securing such bonds or the bonds shall provide.



Section 1765 - Commonwealth pledges

§ 1765.  Commonwealth pledges.

(a)  Limitation of powers.--

(1)  The Commonwealth does hereby pledge to and agree with any person, firm or corporation, government agency, whether in this Commonwealth or elsewhere, or Federal agency subscribing to or acquiring the bonds to be issued by the authority that the Commonwealth will not limit or alter the rights hereby vested in the authority in any manner inconsistent with the obligations of the authority to the obligees of the authority until all bonds at any time issued, together with the interest thereon, are fully paid or provided for. The Commonwealth does further pledge to and agree with any Federal agency that, in the event that any Federal agency shall contribute any funds for the authority or any project, the Commonwealth will not alter or limit the rights and powers of the authority in any manner which would be inconsistent with the due performance of any agreements between the authority and any Federal agency.

(2)  The Commonwealth does hereby pledge to and agree with any person who, as owner thereof, leases or subleases property to or from an authority that the Commonwealth will not limit or alter the rights and powers hereby vested in the authority or otherwise created by this chapter in any manner which impairs the obligations of the authority until all obligations of the authority under the lease or sublease are fully met and discharged.

(b)  Tax proceeds.--If and to the extent that the authority pledges its share of the proceeds of a tax authorized by law to be levied for authority purposes or made available for use by the authority as security for the payment of bonds issued by the authority, the Commonwealth does hereby pledge to and agree with any person, firm or corporation, government agency, whether in this Commonwealth or elsewhere, or Federal agency subscribing to or acquiring such bonds to be issued by the authority that the Commonwealth itself will not, nor will it authorize any government entity levying such tax to, abolish or to reduce the rate of tax imposed for authority purposes or made available for use by the authority until all bonds so secured by the pledge of the authority, together with the interest thereon, are fully paid or provided for.



Section 1766 - Provisions of bonds and trust indentures

§ 1766.  Provisions of bonds and trust indentures.

In connection with the issuance of bonds or the incurring of obligations under leases, and in order to secure the payment of the bonds and obligations, the authority, in addition to its other powers, shall have the power to:

(1)  Pledge or grant a security interest, senior, parity or subordinated, in all or any part of its revenues, including, but not limited to, the proceeds of any tax levied for the purposes of or made available for use by the authority, to which its right then exists or may thereafter come into existence.

(2)  Grant a lien on or a security interest in, senior, parity or subordinated, in all or any part of its real or personal property then owned or thereafter acquired, provided, however, that no such lien shall extend to real property of an authority comprising rights-of-way, easements or any other interests in real property used or useful for passage of transportation vehicles or necessary for the safe and sound routing or control of transportation vehicles.

(3)  Provide for the issuance of unsecured bonds, limited recourse bonds or nonrecourse bonds.

(4)  Enter into trust indentures securing bonds, including, but not limited to, master trust indentures.

(5)  Covenant against pledging or granting a lien on or security interest in all or any part of its revenues or all or any part of its real or personal property to which its right or title exists or may thereafter come into existence, or against permitting or suffering any lien on the revenues or property, covenant with respect to limitations on its right to sell, lease or otherwise dispose of any of its real property and covenant as to which other or additional debts or obligations may be incurred by it.

(6)  Covenant as to the bonds to be issued and as to the issuance of such bonds, in escrow or otherwise, and as to the use and disposition of the proceeds thereof, provide for the replacement of lost, destroyed or mutilated bonds, covenant against extending the time for the payment of its bonds or interest thereon and covenant for the redemption of bonds and provide the terms and conditions thereof.

(7)  Covenant as to the amount of revenues to be raised in each fiscal year or other period of time by the authority, as well as to the use and disposition to be made thereof, create or authorize the creation of special funds for debt service or other purposes and covenant as to the use and disposition of the moneys held in such funds.

(8)  Prescribe the procedure, if any, by which the terms of any contract with obligees of the authority may be supplemented, amended or abrogated, prescribe which supplements or amendments will require the consent of obligees of the authority and the amount of bonds to be held by obligees to effect such consent and prescribe the manner in which such consent may be given.

(9)  Covenant as to the use of any or all of its real or personal property, warrant its title and covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance proceeds.

(10)  Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation, provided that the authority shall not be permitted to covenant that upon such breach any or all of its bonds or obligations the payment of which is secured solely by a pledge of or security interest in the proceeds of a tax authorized by law to be levied for authority purposes or made available by an authority shall become or may be declared due before the stated maturity thereof.

(11)  Vest in the obligees of the authority or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; vest in a trustee the right, in the event of default by the authority, to take possession and use, operate and manage any real or personal property and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such trustee; provide for the powers and duties of a trustee and to limit liabilities thereof; and provide the terms and conditions upon which the trustee or the obligees of the authority or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

(12)  Negotiate and enter into interest rate exchange agreements, interest rate cap, collar, corridor, ceiling and floor agreements, forward agreements, float agreements and other similar arrangements which, in the judgment of the authority, will assist the authority in managing the interest costs of the authority.

(13)  Obtain letters of credit, bond insurance and other facilities for credit enhancement and liquidity.

(14)  Exercise all or any part or combination of the powers granted in this section to make covenants other than and in addition to the covenants expressly authorized in this section, to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the authority, as will tend to accomplish the purposes of this chapter, by making the bonds more marketable notwithstanding that such covenants, acts or things may not be specifically enumerated in this section.

(15)  Except as specifically authorized by this chapter, the real property of the authority shall not be mortgaged and shall not be subject to attachment nor levied upon by execution or otherwise. The revenues of the authority and the real and tangible personal property of the authority shall be pledged or otherwise encumbered only as expressly provided in this section and, except to the extent necessary to effectuate such pledge or encumbrance, shall not be subject to attachment nor levied upon by execution or otherwise.



Section 1767 - Bonds to be legal investments

§ 1767.  Bonds to be legal investments.

Bonds issued under this chapter are hereby made securities in which all public officers and the instrumentalities and agencies of the Commonwealth and its political subdivisions, all insurance companies, banks, bank and trust companies, trust companies, banking associations, banking corporations, savings banks, investment companies, executors, trustees, the trustees of any retirement, pension or annuity fund or system of the Commonwealth and other fiduciaries may properly and legally invest funds, including capital, deposits or other funds in their control or belonging to them. These bonds are hereby made securities which may properly and legally be deposited with and received by any Commonwealth or municipal officer or any agency or instrumentality or political subdivision of the Commonwealth for any purpose for which the deposit of bonds or other obligations of the Commonwealth now or may hereafter be authorized by law.



Section 1768 - Rights and remedies

§ 1768.  Rights and remedies.

(a)  Additional rights.--An obligee of an authority shall have the right, in addition to all other rights which may be conferred on the obligee, subject only to any contractual restrictions binding upon the obligee:

(1)  By mandamus, suit, action or proceeding at law or in equity, to compel the authority and the members, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any bond or contract of the authority with or for the benefit of the obligee and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter.

(2)  By proceeding in equity, to obtain an injunction against any acts or things which may be unlawful or the violation of any of the rights of the obligee of the authority.

(3)  To require the authority to account as if it were the trustee of an express trust for the obligees of the authority for any pledged revenues received.

(4)  To enforce a pledge of or security interest in revenues of the authority securing payment of the bonds against all Commonwealth and local public officials in possession of any revenues at any time, which revenues may be collected directly from such officials upon notice by the obligee of the authority or a trustee for application to the payment of the bonds as and when due for deposits in any sinking, bond or debt service fund established with the trustee at the times and in the amounts specified in the bonds or the resolution or indenture or trust agreement securing the bonds. Any Commonwealth or local public official in possession of any revenues shall make payment against receipt and shall thereby be discharged from any further liability or responsibility for the revenues. If the payment shall be to an obligee of the authority, it shall be made against surrender of the bonds to the payor for delivery to the authority in the case of payment in full; otherwise, it shall be made against production of the bonds for notation thereon of the amount of the payment. The provisions of this section with respect to the enforceability and collection of revenues which secure bonds of the authority shall supersede any contrary or inconsistent statutory provision or rule of law.

(b)  Application of section.--This section shall be construed and applied to fulfill the legislative purpose of clarifying and facilitating the financing of the authority of the costs of its transportation system by assuring to the obligees of the authority the full and immediate benefit of the security therefor without delay, diminution or interference based on any statute, decision, ordinance or administrative rule or practice.



Section 1769 - Additional remedies conferrable by an authority

§ 1769.  Additional remedies conferrable by an authority.

An authority shall have power, by its resolution, trust indenture or loan or lease agreement, to confer upon any obligees holding or representing a specified percentage of bonds, or upon any bond insurer or provider of a letter of credit or other credit or liquidity facility, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default or such particular events of default as may be specified in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction to obtain the appointment of a receiver of any real property or personal property or leasehold interest of the authority and of the rents and profits therefrom. If a receiver is appointed, the receiver may enter and take possession of such real property or any leasehold interest, operate the same and collect and receive all revenues or other income thereafter arising therefrom and shall keep such moneys in a separate account and apply the same in accordance with the obligations of the authority as the court shall direct. Nothing in this section or any other section of this chapter shall authorize any receiver appointed under this chapter for the purpose of operating and maintaining any facilities of the authority to sell, assign, mortgage or otherwise dispose of any of the assets, of whatever kind or character, belonging to the authority, except for the sale or other disposition of moveable equipment or other tangible personal property in the ordinary course of business or the sale or disposition of real or personal property to the extent it is pledged to secure the authority's bonds. It is the intention of this chapter to limit the powers of the receiver to the operation and maintenance of the facilities of the authority as the court shall direct, and no obligee of the authority shall ever have the right in any suit, action or proceeding, at law or in equity, to compel a receiver, nor shall any receiver ever be authorized or any court be empowered to direct the receiver, to sell, assign, mortgage or otherwise dispose of any assets, of whatever kind or character, belonging to the authority, except for the expenditure of funds and the sale or other disposition of moveable equipment or other tangible personal property in the ordinary course of business or the sale or disposition of real or personal property to the extent it is pledged to secure the authority's bonds.



Section 1770 - Validity of pledge

§ 1770.  Validity of pledge.

Any pledge of or grant of a lien on or security interest in revenues of an authority or real or personal property of an authority made by an authority shall be valid and binding from the time when the pledge is made, the revenues or other property so pledged and thereafter received by the authority making such pledge shall immediately be subject to the lien of any such pledge, lien or security interest without any physical delivery thereof or further act, and the lien of any such pledge or security interest shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument of the authority by which a pledge, lien or security interest is created need be recorded or filed to perfect such pledge or security interest.



Section 1771 - Security interest in funds and accounts

§ 1771.  Security interest in funds and accounts.

Any moneys deposited in any fund created by the authority pledged to be used to pay debt service on bonds of the authority, including any sinking fund or debt service reserve fund, and all investments and proceeds of investments thereof, shall, without further action or filing, be subjected to a perfected security interest for the obligees of the authority with respect to the bonds until such moneys or investments shall be properly disbursed in accordance with this chapter and subject to the terms of any trust indenture or other contract between the authority and the obligees of the authority with respect to the bonds.



Section 1772 - Payment of proceeds of tax levied for authority purposes

§ 1772.  Payment of proceeds of tax levied for authority purposes.

The proceeds of any tax levied for authority purposes or made available for use by the authority and collected by the Department of Revenue, which tax proceeds shall have been pledged by an authority to secure its bonds, shall be transferred by the State Treasurer to or upon the order of the authority at the times provided by law, subject to any limitations set forth in the resolution of the authority authorizing the bonds.



Section 1773 - Limitation on authority under Federal bankruptcy code

§ 1773.  Limitation on authority under Federal bankruptcy code.

So long as an authority shall have outstanding any bonds issued under this chapter, the authority shall not be authorized to file a petition for relief under 11 U.S.C. Chapter 9 (relating to adjustment of debts of a municipality), and no public officer or agency or instrumentality of the Commonwealth shall authorize the authority to become a debtor under 11 U.S.C. Chapter 9 so long as any bonds issued under this chapter are outstanding.



Section 1781 - Exemption from taxation

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

1781.  Exemption from taxation.

1782.  Rights and remedies preserved.

1783.  Officers and employees continued.

1784.  Continuance of bonds.

1785.  Repeal.

§ 1781.  Exemption from taxation.

The effectuation of the authorized purposes of an authority created or continued under this chapter shall and will be in all respects for the benefit of the people of this Commonwealth, for the increase of their commerce and prosperity and for the improvements of their health and living conditions, and, since an authority will, as a public instrumentality of the Commonwealth, be performing essential governmental functions in effectuating such purposes, such an authority shall not be required to pay any taxes or assessments of any kind or nature whatsoever, now in existence or to be enacted in the future, whether imposed by the Commonwealth or by any government agency upon any property or the income therefrom acquired or used or permitted to be used by an authority for such purposes, and the bonds issued by any authority, their transfer and the income therefrom, including any profits made on the sale thereof, shall at all times be free from State and local taxation within this Commonwealth. This exemption shall not extend to gift, estate, succession or inheritance taxes or any other taxes not levied directly on the bonds, the transfer thereof, the income therefrom or the realization of profits on the sale thereof.



Section 1782 - Rights and remedies preserved

§ 1782.  Rights and remedies preserved.

The provisions of this chapter shall not in any way impair or in any manner affect the rights and remedies of obligees of a continued authority, and, notwithstanding any other provision of this chapter, all such rights and remedies shall be preserved by this chapter and shall be and shall remain valid, binding and enforceable in all respects. As used in this section, "obligees of a continued authority" shall mean the holders of any notes, bonds, refunding notes and bonds, interim certificates, debentures and other evidences of indebtedness, obligees of contracts or other obligations of an authority established under the former provisions of Article III of the act of January 22, 1968 (P.L.42, No.8), known as the Pennsylvania Urban Mass Transportation Law, or the former provisions of Chapter 15 (relating to metropolitan transportation authorities) and continued under section 1711 (relating to creation of metropolitan transportation authorities).



Section 1783 - Officers and employees continued

§ 1783.  Officers and employees continued.

With respect to the officers and employees of any authority established under the former provisions of Article III of the act of January 22, 1968 (P.L.42, No.8), known as the Pennsylvania Urban Mass Transportation Law, or the former provisions of Chapter 15 (relating to metropolitan transportation authorities), all such officers shall continue in office until the expiration of their respective terms of office, and all employees shall continue in employment under the terms and conditions of their respective contracts or agreements of employment; and all officers and employees shall exercise the powers, functions and duties of their respective offices or employment under this chapter.



Section 1784 - Continuance of bonds

§ 1784.  Continuance of bonds.

Bonds, contracts and obligations of an authority continued under this chapter which contracts and obligations are in effect or outstanding on the effective date of this chapter shall continue in full force and effect.



Section 1785 - Repeal

§ 1785.  Repeal.

All acts and parts of acts are repealed insofar as they are inconsistent with this chapter.






Chapter 51 - Preliminary Provisions

Section 5101 - Short title of part

PART III

AVIATION

Chapter

51.  Preliminary Provisions

53.  Authority of Department of Transportation

55.  Legal Status of Air Navigation

57.  Obstructions to Aircraft Operation

59.  Airport Operation and Zoning

61.  Aviation Development

63.  Aviation Advisory Committee

65.  Flying While Impaired

Enactment.  Part III was added October 10, 1984, P.L.837, No.164, effective immediately.

CHAPTER 51

PRELIMINARY PROVISIONS

Sec.

5101.  Short title of part.

5102.  Definitions.

5103.  Aviation Restricted Account.

Enactment.  Chapter 51 was added October 10, 1984, P.L.837, No.164, effective immediately.

§ 5101.  Short title of part.

This part shall be known and may be cited as the Aviation Code.



Section 5102 - Definitions

§ 5102.  Definitions.

The following words and phrases when used in this part shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Aircraft."  Any contrivance, except an unpowered hang-glider or parachute, used for manned ascent into or flight through the air.

"Airport."  Any area of land or water which is used, or intended to be used, for the landing and takeoff of aircraft and any appurtenant areas which are used, or intended to be used, for airport buildings or air navigation facilities or rights-of-way, together with all airport buildings and facilities thereon. Unless indicated otherwise, airport shall include heliports and public airports.

"Airport hazard."  Any structure or object, natural or manmade, or use of land which obstructs the airspace required for flight of aircraft in landing or taking off at an airport or is otherwise hazardous to the landing or taking off of aircraft.

"Airport hazard area."  Any area of land or water upon which an airport hazard might be established if not prevented as provided in this part.

"Aviation development."  Any work involved in the construction, reconstruction, improvement or repair of a landing area, heliport, airport or any portion thereof. For purposes of this part, aviation development shall include, but shall not be limited to, the removal, lowering and relocation of airport equipment and facilities, including the marking and lighting of any airport; the construction and maintenance of maintenance hangars and T-storage hangars; the installation or improvement of navigation aids used in the landing and taking off of aircraft; the installation of equipment used for the suppression of noise, including the construction of physical barriers and landscaping for the purpose of diminishing the effect of aircraft noise in any area adjacent to an airport; the acquisition of land, or any interest therein, or any easement, for purposes which are compatible with the operation of the airport, including the removal of airport hazards; and any other aviation-related improvements so long as they are directly involved in the movement, servicing or housing of aircraft on an airport.

"Aviation-related area."  Any area of an airport used, or intended to be used, in the direct operation of the airport. The term includes, but is not limited to, any portion of the airport used in the landing, taking off or surface maneuvering of an aircraft. The term does not include hangars, terminals and any portion of the airport used for the housing of aircraft or areas dedicated to hotels, motels, shops, restaurants, parking areas and garages and other for-profit establishments whose purpose is unrelated to the landing and taking off of aircraft.

"Board."  A zoning hearing board or joint zoning hearing board established pursuant to Article IX of the act of July 31, 1968 (P.L.805, No.247), known as the Pennsylvania Municipalities Planning Code, but not including a joint airport zoning board established pursuant to section 5912 (relating to power to adopt airport zoning regulations). In municipalities where the Pennsylvania Municipalities Planning Code does not apply, the term shall mean the body having the powers listed in section 5917 (relating to administrative appeals).

"Commercial flight operations."  The carrying of persons or goods for hire, including the conduct of flight instruction for compensation.

"Commercial operator."  A person who deals in the sale or resale of aircraft or aircraft parts or aircraft maintenance.

"Department."  The Department of Transportation.

"Helicopter."  A rotorcraft, other than a model or radio-controlled rotorcraft, that, for its horizontal motion, depends principally on its engine-driven rotor.

"Heliport."  Any area of land, water or structure which is used or intended to be used for the landing and takeoff of helicopters and any appurtenant areas which are used for heliport buildings or helicopter facilities or rights-of-way, together with all heliport buildings and facilities thereon.

"Landing area."  Any area used, or intended to be used, for the landing, taking off or surface maneuvering of aircraft.

"Planning agency."  A planning commission, planning department, planning committee of the governing body of a municipality or planning committee of a joint airport zoning board.

"Private airport."  An airport which is privately owned and which is not open or intended to be open to the public.

"Public airport."  An airport which is either publicly or privately owned and which is open to the public.

"Secretary."  The Secretary of Transportation.

"Statewide regional apportionment formula."  The method utilized by the department to determine whether or not an airport qualifies for State revenue to be utilized for capital construction projects and land acquisitions.

"Structure."  Includes buildings, towers, smokestacks and overhead transmission lines.



Section 5103 - Aviation Restricted Account

§ 5103.  Aviation Restricted Account.

(a)  Creation of account.--There is hereby created a special account in the State Treasury which shall be known as the Aviation Restricted Account.

(b)  Source.--(Repealed).

(c)  Use of account.--(Repealed).

(July 11, 1996, P.L.619, No.105, eff. imd.)

1996 Repeal.  Act 105 repealed subsecs. (b) and (c).

Cross References.  Section 5103 is referred to in section 6122 of this title.






Chapter 53 - Authority of Department of Transportation

Section 5301 - Authority of department

CHAPTER 53

AUTHORITY OF DEPARTMENT OF TRANSPORTATION

Sec.

5301.  Authority of department.

5302.  Aircraft for official use.

Enactment.  Chapter 53 was added October 10, 1984, P.L.837, No.164, effective immediately.

§ 5301.  Authority of department.

(a)  General powers.--The department shall administer the provisions of this part and, for that purpose, shall promulgate and enforce regulations as necessary to execute the powers vested in it by this part and other laws relating to aviation, airports and air safety within this Commonwealth. The secretary shall have the powers and perform the functions provided by this part. Where any provision of this part confers powers or imposes duties upon the department which under any Federal statute may be exercised by or imposed on only the Secretary of Transportation, the reference to the department shall be construed to mean the department acting by and through the Secretary of Transportation or the person for the time being acting as the Secretary of Transportation personally.

(b)  Specific powers.--The department is authorized to:

(1)  Provide for the examination, rating and licensing of airports.

(2)  Operate and maintain airports which are owned or leased by the Commonwealth and encourage and assist in the establishment and construction of other airports.

(3)  Expend moneys appropriated to it for the purposes of the administration of this part, including proceeds from aviation fuel excise taxes and fines arising from violations of Chapter 57 (relating to obstructions to aircraft operation) from time to time in the Aviation Restricted Account.

(4)  Accept and expend money, property or other things of value received from the Federal Government or from any other source for the making of surveys and plans and the purchase of lands for and the construction of airports.

(5)  Expend Commonwealth funds for search and rescue operations and organ transport by the civil air patrol, and educational materials and equipment related thereto.

(6)  Encourage and assist in the establishment and construction of airports.

(7)  Provide for the licensing of commercial operators. If the department should fail to exercise this power, or if it should discontinue its use, it shall publish notice thereof in the Pennsylvania Bulletin at least 60 days prior to its discontinuance.

(8)  Provide for education and training in crash fire rescue operations.

(9)  Provide for placement of appropriate runway markings, hazard markings and highway directional signing.

(10)  Oversee flight operations of all aircraft purchased or leased and maintained by the department under section 5302(a) (relating to aircraft for official use) for use by Commonwealth agencies and the General Assembly.

(c)  Additional power.--In addition to the aforementioned specific powers, the department may arrange for the publication of aeronautical charts, aircraft directories and other aviation information.

(d)  Conformity to Federal law.--All rules and regulations promulgated by the department under the authority of this part shall be consistent with and conform to the Federal statutes and regulations governing aeronautics.

(e)  Limitation on powers.--

(1)  No license for a new airport, which is proposed to be located within a five-mile radius of an existing airport, or for the conversion of a military airport to joint use shall be issued by the department unless it has held a public hearing on the license application. The hearing shall be held in the area where the proposed airport is to be located and at least 60 days' notice of the date, time and place of the hearing shall be given to the public in at least one newspaper of general circulation. No license shall be issued unless the department is satisfied that fair consideration has been given to the interest of the communities in or near which the proposed airport is to be located and in no event shall the department license any airport within two miles of the boundary of an existing airport. Any person aggrieved by a decision of the department to grant or deny a license for a new airport or for a conversion of a military airport to joint use may take an appeal as provided in Title 2 (relating to administrative law and procedure). Nothing in this subsection shall be construed as applying to the licensing of heliports, existing airports, upgrading of existing airports or airports under construction unless for conversion of military airports to joint use.

(2)  Any license for an airport issued by the department shall be effective for a period not less than two years from the date of its issuance. The department may revoke an airport license upon proof of any violation of law or regulation relating to aviation.

(3)  The department shall not utilize the Statewide regional apportionment formula for any project when it has not received approval of the Federal Aviation Administration and at least 5% of the project's funding from the Aviation Restricted Account.

(Apr. 12, 2012, P.L.228, No.26, eff. 60 days)

2012 Amendment.  Act 26 amended subsec. (b).



Section 5302 - Aircraft for official use

§ 5302.  Aircraft for official use.

(a)  General rule.--The department may purchase or lease and maintain aircraft required for the proper conduct of the business of the Commonwealth agencies and the General Assembly. The total cost, including all ordinary and necessary expenses for the use of such aircraft, shall be charged by the department to the using agency or the General Assembly. The amount of such charge shall be paid into the Aviation Restricted Account and be credited to the amounts appropriated therefrom for the use of the department. All amounts so credited are hereby appropriated to the department for the same purposes as other appropriations out of the Aviation Restricted Account for the use of the department.

(b)  Flight log required.--The department shall establish and maintain a log of flights using aircraft authorized under this section. This log shall be publicly accessible on the department's Internet website and shall be updated monthly. At minimum, the information made available on the department's Internet website shall include:

(1)  Flight date.

(2)  Flight identification number.

(3)  Agency name.

(4)  Aircraft.

(5)  Originating city.

(6)  Departure time.

(7)  Destination city. If a flight includes more than one destination city, all destination cities shall be identified for such flight.

(8)  Arrival time at and departure time from the destination city.

(9)  All passengers, with the exception of Pennsylvania State Police security personnel, including first and last names, job titles, State agency, organization, business or other entity to which the passenger is affiliated or represents.

(10)  Public purpose of the trip.

(11)  Total hours.

(12)  Invoice amount.

(c)  Manner of posting.--All flight information required by subsection (b) shall be in plain and easily understandable language and posted in a way that allows the public to search the information by the categories enumerated in subsection (b)(1) through (12).

(Apr. 12, 2012, P.L.228, No.26, eff. 60 days)

Cross References.  Section 5302 is referred to in section 5301 of this title.






Chapter 55 - Legal Status of Air Navigation

Section 5501 - Ownership of space

CHAPTER 55

LEGAL STATUS OF AIR NAVIGATION

Sec.

5501.  Ownership of space.

5502.  Damage to persons and property on ground.

5503.  Law applicable to crimes and torts.

5504.  Law applicable to contracts.

Enactment.  Chapter 55 was added October 10, 1984, P.L.837, No.164, effective immediately.

§ 5501.  Ownership of space.

(a)  General rule.--The ownership of the space over and above the lands and waters of this Commonwealth is declared to be vested in the owner of the surface beneath, but the ownership extends only so far as is necessary to the enjoyment of the use of the surface without interference and is subject to the right of passage or flight of aircraft. Flight through the space over and above land or water, at a sufficient height and without interference to the enjoyment and use of the land or water beneath, is not an actionable wrong unless the flight results in actual damage to the land or water, or property thereon or therein, or use of the land or water beneath.

(b)  Penalty.--Except in an emergency, no aircraft may land on, taxi or maneuver upon, or take off from a public airport unless operated by a person possessing proof of having attained a national standard of competence in the operation of that aircraft. Any person violating any of the provisions of this part, unless the violation is by this title or other statute of this Commonwealth declared to be a misdemeanor, or any of the rules and regulations adopted by the department pursuant to this part, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 and not more than $200 and, in default thereof, to undergo imprisonment for a period not exceeding 30 days.



Section 5502 - Damage to persons and property on ground

§ 5502.  Damage to persons and property on ground.

(a)  General rule.--The owner and the pilot, or either of them, of an aircraft which is operated over the lands or waters of this Commonwealth shall be liable for injuries or damage to persons or property on or over the land or water beneath, caused by the ascent, descent or flight of aircraft or the dropping or falling of any object therefrom in accordance with the law applicable to torts on land in this Commonwealth.

(b)  Definition.--As used in this section the word "owner" includes a person having full title to aircraft and operating it through agents and also includes a bona fide lessee or bailee of the aircraft whether gratuitously or for hire. It does not include a bona fide bailor or lessor of the aircraft, whether gratuitously or for hire, or a mortgagee, secured party, trustee for creditors of the aircraft or other persons having a security title only. The owner of the aircraft shall not be liable when the pilot of the aircraft is in possession thereof as a result of theft or felonious conversion. The person in whose name an aircraft is registered with the United States Department of Transportation is prima facie the owner of the aircraft within the meaning of this section.



Section 5503 - Law applicable to crimes and torts

§ 5503.  Law applicable to crimes and torts.

(a)  General rule.--All crimes, torts and other wrongs committed by or against a pilot or passengers, while in flight over or above the lands and waters of this Commonwealth, shall be governed by the law of this Commonwealth. The issue of whether damage occasioned by or to an aircraft, while over this Commonwealth, constitutes a tort, crime or other wrong by or against the owner of the aircraft shall be determined by the law of this Commonwealth.

(b)  Liability for injury to passengers.--The liability of the owner or pilot of an aircraft carrying passengers, for injury or death to the passengers, shall be determined by the law applicable to torts on the lands or waters of this Commonwealth arising out of similar relationships.

(c)  Liability for collision of aircraft.--The liability of the owner of one aircraft to the owner of another aircraft, or to pilots or passengers on either aircraft, for damage caused by collision, on land or in the air, shall be determined by the law applicable to torts on the lands or waters of this Commonwealth.

(d)  Liability of insurer.--No insurer shall deny coverage under an exclusion in an agreement where there is no causal connection between the exclusion and any loss resulting from any accident.

(e)  Rental insurance disclosure.--

(1)  Every person who, in the ordinary course of his business, rents an aircraft to another person, shall deliver to such renter a written notice stating the nature and extent of insurance coverage provided, if any, for the renter against loss of or damage to the hull of the aircraft, or against liability arising out of the ownership, maintenance or use of the aircraft. The notice shall contain the name of the person giving the notice and shall be in such form as required by the department.

(2)  Every person subject to the requirements of paragraph (1) shall, in addition thereto, conspicuously post in every place he conducts business, a statement setting forth the nature and extent of insurance coverage.

(3)  Any person who fails to deliver the notice in accordance with paragraph (1) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $1,000.



Section 5504 - Law applicable to contracts

§ 5504.  Law applicable to contracts.

All contractual and other relations entered into by pilots or passengers, while in flight over or above the lands or waters of this Commonwealth, shall be governed by the laws applicable to similar relations entered into on the lands of this Commonwealth.






Chapter 57 - Obstructions to Aircraft Operation

Section 5701 - Department approval

CHAPTER 57

OBSTRUCTIONS TO AIRCRAFT OPERATION

Sec.

5701.  Department approval.

5702.  Commencement of proceedings for summary offenses.

5703.  Disposition of fines, fees and forfeitures.

Enactment.  Chapter 57 was added October 10, 1984, P.L.837, No.164, effective immediately.

Cross References.  Chapter 57 is referred to in section 5301 of this title.

§ 5701.  Department approval.

(a)  Obstructions to aircraft within approach area.--A person who erects and maintains any smokestack, flag pole, elevated tank, radio station tower, antenna, building, structure, any object of natural growth or other obstruction to the operation of aircraft within an approach area that extends above an inclined plane without first obtaining prior approval thereof from the department commits a summary offense. Each day a violation of this subsection continues constitutes a separate offense.

(b)  Structures in close proximity to airport.--A person who erects a new structure or adds to an existing structure in violation of guidelines or regulations adopted by the Federal Aviation Administration of the United States Department of Transportation, or who erects the structure with respect to the airport without, in either event, first obtaining prior approval from the department, commits a summary offense.

(c)  Definition.--As used in this section the term "approach area" includes all that area lying within and above an inclined plane, starting at each end of each runway or landing strip of a public-use airport, as described by guidelines or regulations adopted by the Federal Aviation Administration of the United States Department of Transportation.



Section 5702 - Commencement of proceedings for summary offenses

§ 5702.  Commencement of proceedings for summary offenses.

In cases where the alleged violation of this chapter is designated a summary offense, proceedings shall be instituted under applicable law within 30 days after the commission of the alleged violation. If the proceedings are instituted against a person prima facie guilty of an offense and it subsequently appears that another person was the violator, proceedings may be instituted against the other person within 30 days after his identity has been discovered.



Section 5703 - Disposition of fines, fees and forfeitures

§ 5703.  Disposition of fines, fees and forfeitures.

All fines, fees and forfeitures collected under this part for violations thereof, and all bail forfeited, shall be paid to the Department of Revenue and transmitted to the State Treasury and credited to the Aviation Restricted account by the magisterial district judge or other officer imposing or receiving them. A magisterial district judge who fails to pay the fines, fees and forfeitures to the Department of Revenue commits a misdemeanor of the third degree.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.






Chapter 59 - Airport Operation and Zoning

Section 5901 - Harrisburg International Airport

CHAPTER 59

AIRPORT OPERATION AND ZONING

Subchapter

A.  General Provisions

B.  Airport Zoning

Enactment.  Chapter 59 was added October 10, 1984, P.L.837, No.164, effective immediately.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

5901.  Harrisburg International Airport.

5902.  Other airports.

5903.  Authority of department.

5904.  Airport authorities.

5905.  Certain State-owned airport.

§ 5901.  Harrisburg International Airport.

All right, title and interest in certain property located in Lower Swatara Township and the Borough of Middletown, Dauphin County, formerly known as Olmsted Air Force Base, presently known as Harrisburg International Airport and more fully described in the act of April 25, 1929 (P.L.755, No.319), entitled "An act to cede jurisdiction to the United States over the tracts of lands and buildings occupied by the Army Air Depot and Flying Field located in and adjacent to the Borough of Middletown, Dauphin County," which has been acquired by the Commonwealth from the Federal Government shall vest in the Commonwealth and shall be under the administration and control of the department for the uses and purposes set forth in this section.

References in Text.  The act of April 25, 1929 (P.L.755, No.319), referred to in this section, was repealed by the act of October 10, 1984 (P.L.837, No.164). The subject matter is now contained in Chapter 59 (relating to airport operation and zoning).



Section 5902 - Other airports

§ 5902.  Other airports.

All right, title and interest in certain properties known as Capital City Airport, located in York County, and Grand Canyon, located in Tioga County, shall be under the administration and control of the department for the uses and purposes set forth in this part.



Section 5903 - Authority of department

§ 5903.  Authority of department.

(a)  Powers enumerated.--The department is authorized to:

(1)  Allocate so much of the property for use as airports as it determines to be necessary.

(2)  Operate and maintain the airports.

(3)  Grant leases, licenses, easements and rights-of-way over, under and upon the property, for any period under such terms and conditions and for such rent or other consideration as the department deems proper. With respect to leases or agreements relating to airports, the appropriate department, in negotiations with any person regarding such leases or agreements, shall insure that retention and creation of employment shall be the ultimate result of these negotiations. Further, such lease or agreement shall include provisions that require the lessee to adequately maintain access roads, runways and buildings and keep the airport operational. If the lessee fails to abide by the terms of the lease or agreement with regard to the above, the appropriate department, after giving reasonable notice, shall terminate the lease or agreement.

(4)  Sell and convey or exchange with the approval of the Governor and the General Assembly any of the property under such terms and conditions and for such consideration as the department deems proper.

(5)  Equip, alter, repair, maintain, renew, relocate or demolish all or any portion of the property including any building, structure or fixture.

(6)  Mark, build, rebuild, relocate, fix the width of, construct, repair and maintain roads over the property.

(7)  Purchase, contract for and maintain all equipment, machinery, materials, services and supplies necessary to construct, operate or maintain the airport or the property.

(8)  Maintain and operate utility services such as water, sewage, heat, electric power or other services and provide them to any tenant or other person occupying or using any of the property or facilities covered by this section, under such terms and conditions and for such rent or other consideration as the department deems proper; the department shall incur no monetary loss in the execution of these functions.

(9)  Provide fire protection for the property and facilities if required by Federal law or regulation.

(10)  Provide police protection in accordance with the act of May 21, 1943 (P.L.469, No.210), entitled "An act providing for commissioning as police officers certain employes of institutions maintained in whole or in part by the Commonwealth; conferring upon them the powers of constables in certain cases; and imposing duties on wardens and keepers of jails, police stations and lock-ups", and perform arrests and collect and retain all fines arising from infractions of the law including, but not limited to, vehicle parking violations.

(11)  Employ such officers, technicians, professional assistants and other persons as the department deems necessary to carry out this section.

(12)  Acquire additional lands with legislative approval.

(13)  Collect rents, fees and other moneys derived from any source pursuant to any provision of this section.

(14)  Acquire easements, leases, licenses, permits or other rights or interests necessary for the proper accomplishment of the purposes of this section.

(b)  Procedures.--The powers and duties granted by this act shall be exercised in accordance with the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, where not inconsistent with this chapter.



Section 5904 - Airport authorities

§ 5904.  Airport authorities.

Any airport authority, except an authority located within a county of the first or second class, is hereby empowered to employ such persons as are necessary to provide for the safety and well-being of persons and property at the airport. The persons who are so employed shall have the power to act in accordance with the provisions of Title 75 (relating to vehicles). The persons who are so employed shall also be subject to the provisions of the act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law. All fines forfeited, recognizances and other fines imposed, lost or forfeited, shall be payable to the airport authority.

References in Text.  The act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law, referred to in this section, was repealed by the act of December 12, 1996 (P.L.1158, No.177). The subject matter is now contained in Subchapter D of Chapter 21 of Title 53 (Municipal Police Education and Training).



Section 5905 - Certain State-owned airport

§ 5905.  Certain State-owned airport.

Notwithstanding any other provision of law to the contrary, all right, title and interest in the property known as Mid-State Airport located in Centre County, containing 496.68 acres, more or less, including the present access road from L.R.504 to and into Mid-State Airport, shall be transferred to and held within the jurisdiction and control of the Department of General Services for all purposes, and the Department of General Services shall have the same powers and duties with respect to Mid-State Airport as it has with respect to other real estate under its jurisdiction, with the exception that the facilities currently owned, used and operated at Mid-State Airport by the Department of Environmental Resources for wild fire attack operations and full access thereto by land and by air shall remain, without charge of any kind, in the Department of Environmental Resources, it being intended that nothing herein shall diminish the ability of the Department of Environmental Resources to continue its wild fire air attack operations as conducted at and out of Mid-State Airport prior to the effective date hereof. Because this involves a transfer of State forest and State park lands, no future use of Mid-State Airport shall impair in any way the integrity of the adjacent State forest and State park lands and their ecosystems. If at any time the jurisdiction and control of the land herein transferred entails significant maintenance and operation responsibilities for the Department of General Services, then and thereafter the jurisdiction and control of the land shall be transferred to the Department of Transportation.

Transfer of Powers.  Section 302(h) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Resources as the Department of Environmental Protection, provided that the Department of Conservation and Natural Resources shall exercise the powers and duties conferred upon the Department of Environmental Resources by section 5905.



Section 5911 - Short title of subchapter

SUBCHAPTER B

AIRPORT ZONING

Sec.

5911.  Short title of subchapter.

5912.  Power to adopt airport zoning regulations.

5913.  Relation to other zoning regulations.

5914.  Procedure for adoption of zoning regulations.

5915.  Airport zoning requirements.

5916.  Permits and variances.

5917.  Administrative appeals.

5918.  Judicial review.

5919.  Notice to department.

5920.  Acquisition of air rights.

§ 5911.  Short title of subchapter.

This subchapter shall be known and may be cited as the Airport Zoning Act.



Section 5912 - Power to adopt airport zoning regulations

§ 5912.  Power to adopt airport zoning regulations.

(a)  General rule.--In order to prevent the creation or establishment of airport hazards, every municipality having an airport hazard area within its territorial limits shall adopt, administer and enforce, under the police power and in the manner and upon the conditions prescribed in this subchapter and in applicable zoning law unless clearly inconsistent with this subchapter, airport zoning regulations for such airport hazard area. The regulations may divide the area into zones and, within the zones, specify the land uses permitted and regulate and restrict the height to which structures may be erected or objects of natural growth may be allowed to grow. A municipality which includes an airport hazard area created by the location of a public airport is required to adopt, administer and enforce zoning ordinances pursuant to this subchapter if the existing comprehensive zoning ordinance for the municipality does not provide for the land uses permitted and regulate and restrict the height to which structures may be erected or objects of natural growth may be allowed to grow in an airport hazard area.

(b)  Joint airport zoning board.--Where any airport hazard area appertaining to an airport is located outside the territorial limits of the municipality encompassing the airport, all of the municipalities involved may, by ordinance or resolution, create a joint airport zoning board which shall have the same power to adopt, administer and enforce airport zoning regulations applicable to the airport hazard area in question as that vested by subsection (a) in the municipality within which the area is located. Each joint airport zoning board shall have as members two representatives appointed by each municipality participating in its creation and, in addition, a chairman elected by a majority of the members so appointed.

(c)  Definition.--As used in this section the word "airport" does not include facilities designated as heliports and which can be used only by rotary wing aircraft, nor airports which are private airports.

Cross References.  Section 5912 is referred to in section 5102 of this title.



Section 5913 - Relation to other zoning regulations

§ 5913.  Relation to other zoning regulations.

(a)  Incorporation.--In the event that a municipality has adopted or hereafter adopts a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof may be incorporated in and made a part of the comprehensive zoning regulations and be administered and enforced in connection therewith.

(b)  Conflict.--In the event of conflict between any airport zoning regulations adopted under this subchapter and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land or any other matter, and whether the other regulations were adopted by the municipality which adopted the airport zoning regulations or by some other municipality under this subchapter or otherwise, the more stringent limitation or requirement shall prevail.



Section 5914 - Procedure for adoption of zoning regulations

§ 5914.  Procedure for adoption of zoning regulations.

(a)  Notice and hearing.--No airport zoning regulations shall be adopted, amended or changed except by action of the municipality or the joint airport zoning board after a public hearing in relation thereto at which parties in interest and citizens shall have an opportunity to be heard. The notice shall be published once each week for two successive weeks in a newspaper of general circulation in the municipality or municipalities affected. The notice shall state the time and place of the hearing and the particular nature of the matter to be considered at the hearing. The first publication shall not be more than 30 days or less than 14 days from the date of the hearing.

(b)  Airport Zoning Planning Agency.--Prior to the initial zoning of any airport hazard area, the municipality or joint airport zoning board which is to adopt the regulations shall appoint a planning agency, to be known as the Airport Zoning Planning Agency, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. The planning agency shall make a preliminary report and, after notice given in the same manner as is provided in subsection (a), shall hold public hearings thereon before submitting its final report. The municipality or the joint airport zoning board shall not hold its public hearings or take other action until it has received the final report of the planning agency. Where a planning agency already exists, it may be appointed as the Airport Zoning Planning Agency.



Section 5915 - Airport zoning requirements

§ 5915.  Airport zoning requirements.

(a)  Reasonableness.--All airport zoning regulations adopted under this subchapter shall be reasonable; none shall impose any requirement or restriction unless it is reasonably necessary to effectuate the purpose of this subchapter. In determining what regulations it may adopt, each municipality and joint airport zoning board shall consider, among other factors, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood and the uses to which the property to be zoned is put and adaptable.

(b)  Nonconforming uses.--No airport zoning regulations adopted under this subchapter may require the removal, lowering or other change or alteration of any structure or any object of natural growth not conforming to the regulations when adopted or amended or otherwise interfere with the continuance of any nonconforming use, except as provided in section 5916 (relating to permits and variances).

(c)  Model ordinance.--A municipality shall adopt, either in full or by reference, any provision of any model zoning ordinance or other similar guidelines suggested or published by the Federal Aviation Administration of the United States Department of Transportation regarding airport hazard areas.



Section 5916 - Permits and variances

§ 5916.  Permits and variances.

(a)  Permit.--Any airport zoning regulations shall require that a permit be obtained before any new use or structure may be established or constructed and before any existing use or structure may be substantially changed, but no permit may be required to make maintenance repairs to or to replace parts of existing structures which do not enlarge or increase the height of an existing structure. However, all regulations shall provide that before any nonconforming structure may be replaced, substantially altered or rebuilt or tree allowed to grow higher or replanted, a permit must be secured from the municipality authorizing the replacement or change. Applications for permits shall only be granted unless to do so would allow the establishment or creation of an airport hazard or permit a nonconforming structure or object of natural growth or nonconforming use to be made or become higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted, or than it is when the application for a permit is made.

(b)  Variance.--Any person desiring to erect any structure or increase the height of any structure or permit the growth of any object of natural growth or otherwise use his property in violation of airport zoning regulations may apply to the board for a variance from the zoning regulations in question. A variance shall only be granted after the requirements of section 5919 (relating to notice to department) are satisfied. A variance may be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but would do substantial justice and would be in accordance with the spirit of the regulations and this subchapter. Any variance may be granted subject to any reasonable conditions that the board may deem necessary to effectuate the purposes of this subchapter.

(c)  Hazard marking and lighting.--In granting any permit or variance under this section, the board shall, if it deems the action advisable to effectuate the purpose of this subchapter and reasonable in the circumstances, so condition the permit or variance as to require the owner of the structure or object of natural growth in question to permit the municipality, at its own expense, or require the person or persons requesting the permit or variance, to install, operate and maintain thereon such markers and lights as may be required by guidelines or regulations adopted by the Federal Aviation Administration of the United States Department of Transportation.

Cross References.  Section 5916 is referred to in section 5915 of this title.



Section 5917 - Administrative appeals

§ 5917.  Administrative appeals.

(a)  Right of appeal.--Any person aggrieved or taxpayer affected by any decision of the municipality or joint zoning hearing board may appeal to the board as provided by law.

(b)  Stay of proceedings.--An appeal shall stay all proceedings in furtherance of the action appealed from unless the municipality or joint zoning hearing board certifies to the board, after the notice of appeal has been filed with it, that, by reason of the facts stated in the certificate, a stay would in its opinion cause imminent peril to life or property. In such cases proceedings shall not be stayed otherwise than by order of the board or notice to the municipality or joint zoning appeal board.

(c)  Board of appeals.--All airport zoning regulations shall provide for a board to hear and decide appeals, special exceptions and requests for variances. Where a zoning board of appeals or adjustment already exists, it may be appointed as the board. Otherwise, the board shall consist of five members, each to be appointed for a term of three years by the authority adopting the regulations and to be removable by the appointing authority, for cause, upon written charges and after public hearing.

Cross References.  Section 5917 is referred to in section 5102 of this title.



Section 5918 - Judicial review

§ 5918.  Judicial review.

Any person aggrieved or taxpayer affected by any decision of a board may appeal to the court of common pleas as provided by law. In cases where applicable law does not provide an appeal from a municipality to a board, a person or taxpayer may appeal from a decision of a municipality or joint airport zoning board, as provided by law for similar zoning proceedings.

Cross References.  Section 5918 is referred to in section 5919 of this title.



Section 5919 - Notice to department

§ 5919.  Notice to department.

Notwithstanding any other provision of law, a municipality or board which decides to grant a permit or variance under this subchapter shall notify the department of its decision. This notice shall be in writing and shall be sent so as to reach the department at least ten days before the date upon which the decision is to issue. Nothing in this section shall be construed as impairing the rights of any person under section 5918 (relating to judicial review).

Cross References.  Section 5919 is referred to in section 5916 of this title.



Section 5920 - Acquisition of air rights

§ 5920.  Acquisition of air rights.

In any case in which it is desired to remove, lower or otherwise terminate a nonconforming structure or use, or the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations, or it appears advisable that the necessary approach protection be provided by acquisition of property rights, rather than by airport zoning regulations, the municipality within which the property or nonconforming use is located, or the municipality or municipal authority owning the airport or served by it, may acquire by purchase, grant or condemnation, in the manner provided by the law under which municipalities are authorized to acquire real property for public purposes, such air right, aviation easement or other estate or interest in the property or nonconforming structure or use in question as may be necessary to effectuate the purpose of this subchapter. In the case of the purchase of any property or any easement or estate, or interest therein, or the acquisition thereof by the power of eminent domain, the municipality making the purchase or exercising the power shall, in addition to the damages for the taking, injury or destruction of property, also pay the cost of the removal and relocation of any structure or any public utility which is required to be moved to a new location.

Cross References.  Section 5920 is referred to in section 206 of Title 26 (Eminent Domain).






Chapter 61 - Aviation Development

Section 6101 - Short title of chapter

CHAPTER 61

AVIATION DEVELOPMENT

Subchapter

A.  Preliminary Provisions

B.  Reimbursement of Local Real Estate Taxes for Public Airports

C.  Jet Fuels Tax

D.  Aviation Development Loan Program

E.  Bond Issuance

Enactment.  Chapter 61 was added October 10, 1984, P.L.837, No.164, effective immediately.

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

6101.  Short title of chapter.

6102.  Administration of chapter.

6103.  Service fees.

6104.  Construction of chapter.

§ 6101.  Short title of chapter.

This chapter shall be known and may be cited as the Aviation Development Act.



Section 6102 - Administration of chapter

§ 6102.  Administration of chapter.

The department shall, in the manner provided by law, promulgate the rules and regulations necessary to carry out this chapter, and the department shall administer this chapter in relation to the conduct and operation of State aviation programs.



Section 6103 - Service fees

§ 6103.  Service fees.

(a)  General rule.--The department may by regulation establish appropriate fees for aviation services including:

(1)  Crash fire rescue training.

(2)  Landing area site inspections.

(3)  Issuance of private airport licenses.

(4)  Special aviation license board meetings.

(b)  Recoupment of certain costs.--The department may recoup any costs incurred in the placement of appropriate runway markings on airport runways and highway directional signs to airports. The costs of highway direction signs shall be recouped from the Aviation Restricted Account.

(c)  Prohibition.--The department may not impose or collect a fee for the privilege of landing aircraft at State-owned airports on persons engaged in flight instruction or on noncommercial flight operations.



Section 6104 - Construction of chapter

§ 6104.  Construction of chapter.

(a)  Federal programs unaffected.--Nothing in this chapter shall be construed to affect or impair the distribution or use of any Federal aviation moneys allocated pursuant to Federal aviation assistance programs.

(b)  Alleviation of unemployment.--It is the declared policy of this Commonwealth that the money raised by the tax imposed by this chapter be used, to the greatest extent possible, to create jobs and to rehire the unemployed in this Commonwealth. In order to reach this goal, firms with facilities based in this Commonwealth shall be actively solicited to make bids on contracts to furnish products and materials including, but not limited to, steel and steel products, to be used in the projects funded through this chapter.



Section 6121 - Tax on aviation fuels

SUBCHAPTER B

REIMBURSEMENT OF LOCAL REAL ESTATE TAXES

FOR PUBLIC AIRPORTS

Sec.

6121.  Tax on aviation fuels.

6122.  Allocation of funds.

6123.  Denial of reimbursement.

6124.  Agreement of maintenance.

§ 6121.  Tax on aviation fuels.

(a)  Imposition.--There is hereby imposed, effective July 1, 1984, an additional State tax of 1.5¢ per gallon, or fractional part thereof, on all fuels used or sold and delivered by distributors within this Commonwealth for use as fuel in propeller-driven piston aircraft or aircraft engines as provided for in the act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act.

(b)  Annual adjustment.--Beginning on January 1, 1985, and each January 1 thereafter, the tax imposed under this section shall be adjusted annually and shall be set for that calendar year. The adjustment shall be based upon the percentage change of the Producer Price Index for Jet Fuel, as determined by the Bureau of Labor Statistics for the United States Department of Labor for the most recent 12-month period available as of the immediately preceding November 1. For every 10% increase or decrease in the Producer Price Index, there shall be a 0.1¢ per gallon, or fractional part thereof, increase or decrease in the rate of tax. The rate of tax shall be determined by the Secretary of Revenue, who shall cause such rate to be published as a notice pursuant to 45 Pa.C.S. § 725(a)(3) (relating to additional contents of Pennsylvania Bulletin) in the Pennsylvania Bulletin on or before December 15 of each year. The tax, as adjusted, shall never exceed 6¢ per gallon, or fractional part thereof, nor shall it be less than 3¢ per gallon, or fractional part thereof.

(c)  Construction of section.--This section shall be construed in conjunction with The Liquid Fuels Tax Act, which shall apply to the collection, administration and enforcement of the tax imposed under this section.

Effective Date of Tax.  Section 4 of Act 164 of 1984 provided that, if the act was not finally enacted on or before July 1, 1984, the tax imposed under section 6121 shall not be effective as of July 1, 1984, but shall be effective on the first day of the first month following final enactment (November 1, 1984).

References in Text.  The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, referred to in this section, was repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of Title 75 (Vehicles).



Section 6122 - Allocation of funds

§ 6122.  Allocation of funds.

(a)  Grants.--Each year the owner of a public airport shall be eligible for a grant from the local real estate tax reimbursement portion of the Aviation Restricted Account. Except as otherwise provided in subsection (d), the grant shall be equal to the amount of local real estate tax paid on those portions of an airport which are aviation-related areas.

(b)  Application form.--The owner of a public airport shall apply for the grant provided for in this section in the manner and on the forms as prescribed by the department.

(c)  Notice to State Treasurer.--The department, following its review of each application for a grant, shall notify the State Treasurer of each applicant who qualifies therefor and the amount of the grant to which each applicant is eligible. Within 30 days of receiving the notification, the State Treasurer shall issue the grant to the qualifying applicant.

(d)  Limit on grant.--The total grant of moneys in any one year shall not exceed a sum equal to the moneys collected on the sale of fuels sold for use in propeller-driven piston aircraft or aircraft engines for the previous year, plus any income earned on the fund. In the event that there are insufficient funds in the fund to meet the total annual grants provided for under this section, the department shall make such grants on a pro rata basis. In the event that there are surplus funds in the fund with which to meet the total annual grants provided for under this section, the department may make additional grants to public airport owners, which shall be used for airport development purposes.

(e)  Administrative costs.--The costs of administering the grant program under this section shall be paid out of the revenues described in section 5103(c) (relating to Aviation Restricted Account). The costs of administering this program shall not exceed 10% of such revenues collected for that year.

References in Text.  Section 5103(c), referred to in this section, is repealed. The subject matter is now contained in section 530 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

Cross References.  Section 6122 is referred to in section 6124 of this title.



Section 6123 - Denial of reimbursement

§ 6123.  Denial of reimbursement.

Any applicant found not eligible for a grant, or for any portion thereof, shall receive written notice that his application has been denied and the reason for the denial.



Section 6124 - Agreement of maintenance

§ 6124.  Agreement of maintenance.

(a)  Terms.--Prior to applying for an appropriation under section 6122 (relating to allocation of funds), every public airport owner shall enter into an agreement with the department. This agreement shall specify that the owner shall continue to maintain the property for which the grant will be sought as an airport, at least equal in size and capacity to its size and capacity as of the owner's initial grant application, for a period of not less than ten years.

(b)  Covenant.--The agreement specified under this section shall be a covenant which runs with the land and, upon the acceptance of any grant, the covenant shall be deemed extended for one additional year.

(c)  Violation.--Any violation of the agreement shall make the owner liable for the repayment of the total appropriation for that year plus a penalty of two times the grant. In any action wherein the owner is found to have violated the agreement, the department shall receive all costs of prosecution.



Section 6131 - Tax on jet fuels

SUBCHAPTER C

JET FUELS TAX

Sec.

6131.  Tax on jet fuels.

§ 6131.  Tax on jet fuels.

(a)  Imposition.--There is hereby imposed, effective July 1, 1984, a State tax of 1.1¢ per gallon, or fractional part thereof, on all fuels used or sold and delivered by distributors within this Commonwealth for use as fuel in turbine-propeller jet, turbojet and jet-driven aircraft and aircraft engines. The tax shall be increased by 0.2¢ per gallon, or fractional part thereof, effective January 1, 1985, and by 0.2¢ per gallon, or fractional part thereof, effective July 1, 1985. Distributors shall be liable to the Commonwealth for the collection and payment of the tax imposed by this section. The tax shall be collected by the distributor and shall be paid to the Commonwealth only once with respect to any fuels.

(b)  Annual adjustment.--Beginning on January 1, 1986, and each January 1 thereafter, the tax imposed under this section shall be adjusted annually and shall be set for that calendar year. The adjustment shall be based upon the percentage change of the Producer Price Index for Jet Fuel, as determined by the Bureau of Labor Statistics for the United States Department of Labor, for the most recent 12-month period available as of the immediately preceding November 1. For every 10% increase or decrease in the Producer Price Index, as determined by comparing the index for the first month of the 12-month period with the index for the last month of the period, there shall be a 0.1¢ per gallon, or fractional part thereof, increase or decrease in the rate of tax. The rate of tax shall be determined by the Secretary of Revenue, who shall cause such rate to be published as a notice pursuant to 45 Pa.C.S. § 725(a)(3) (relating to additional contents of Pennsylvania Bulletin) in the Pennsylvania Bulletin on or before December 15 of each year. The tax, as adjusted, shall never exceed 2¢ per gallon, or fractional part thereof, nor shall it be less than 1.5¢ per gallon, or fractional part thereof.

(c)  Construction of section.--This section shall be construed in conjunction with the act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, as if jet fuels were liquid fuels as defined in that act, and all of the provisions of that act, except for section 4 thereof to the extent it imposes any tax, shall apply to the collection, administration and enforcement of the tax imposed under this section. Upon the effective date of the tax imposed by this section upon jet fuels, such jet fuels shall not be subject to the tax imposed by the act of January 14, 1952 (1951 P.L.1965, No.550), known as the Fuel Use Tax Act, except that dealer-users shall remain liable to report and pay the fuel use tax on any jet fuels used thereafter upon which the tax provided by this section has not been imposed.

(d)  Disposition of taxes.--All moneys collected under this section shall be deposited by the State Treasurer in the Aviation Restricted Account.

Effective Date of Tax.  Section 4 of Act 164 of 1984 provided that, if the act was not finally enacted on or before July 1, 1984, the tax imposed under section 6131 shall not be effective as of July 1, 1984, but shall be effective on the first day of the first month following final enactment (November 1, 1984).

References in Text.  The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, referred to in subsec. (c), was repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of Title 75 (Vehicles).

The act of January 14, 1952 (1951 P.L.1965, No.550), known as the Fuel Use Tax Act, referred to in subsec. (c), was repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of Title 75 (Vehicles).



Section 6141 - Terms of loans

SUBCHAPTER D

AVIATION DEVELOPMENT LOAN PROGRAM

Sec.

6141.  Terms of loans.

6142.  Denial of loan application.

6143.  Enforcement of loan agreement.

§ 6141.  Terms of loans.

(a)  Application.--The owner or operator of a public airport may apply for a loan from the Aviation Development Account. Applications for the loans shall be made in such manner and on such forms as are prescribed by the department.

(b)  Limits on loans.--The department may, prior to approving any loan, appropriate from the Aviation Development Account an amount equal to the cost of administering the cost of the aviation development loan program. The department, following its review of each loan application, may approve any loan sought solely for aviation development at an airport located in this Commonwealth. No loan shall be approved for more than 10% of the total moneys contained in the Aviation Development Account at the time when the loan is applied for, or $100,000, whichever is greater.

(c)  Interest and repayment period.--All loans approved by the department under this section shall bear interest at a rate substantially equal to the department's cost of administering the airport development program, including debt service, and shall be repaid within a period not to exceed ten years.

(d)  Notice to treasurer.--The department, following its review of each loan application, shall notify the treasurer of each applicant who qualifies for a loan and the amount of the loan for which the applicant is eligible. Within 30 days of receiving this notice, the treasurer shall issue to the qualifying applicant the full amount of the loan.



Section 6142 - Denial of loan application

§ 6142.  Denial of loan application.

Any applicant deemed not eligible for a loan shall receive written notice that the loan has been denied and the reason for denial.



Section 6143 - Enforcement of loan agreement

§ 6143.  Enforcement of loan agreement.

(a)  Posting of security.--The department may, prior to its approval of any loan application, require that the applicant post with the department such security as will assure compliance with the terms of the loan. The amount that shall be posted shall not exceed 25% of the loan application. After a period of demonstrated compliance with the loan agreement, the department may reduce the amount posted or may eliminate the posting entirely. In the event of a default, the security shall be utilized for the retirement of the bonds provided for in Subchapter E (relating to bond issuance).

(b)  Lien.--Upon entering into an agreement with a loan applicant, the department may enter a lien against the property of the applicant. The lien shall attach to all property and rights to the property immediately upon acquisition of any interest therein by any other corporation, association or person, whether the interest be legal, equitable or subject to a security interest as defined by Title 13 (relating to commercial code), including any interest that may be created therein pursuant to a trust, lien or other device by a creditor of the corporation, association or person to secure repayment of any obligation of the corporation, association or person.

(c)  Recording and priority.--The department shall record the lien provided for under this section with the office of the prothonotary of the county wherein the airport is located and the lien shall be given a priority exceeded only by claims of the Federal Government, insofar as the laws of the United States may give a prior claim to the Federal Government.

(d)  Release and appeal.--The department shall release the lien upon a showing by the applicant that he has not violated the loan agreement. The applicant may appeal a determination by the department that he has violated the agreement to the Board of Finance and Revenue. The appeal shall be made in accordance with Title 2 (relating to administrative law and procedure), including appeal to the courts.



Section 6161 - Authority to borrow

SUBCHAPTER E

BOND ISSUANCE

Sec.

6161.  Authority to borrow.

6162.  Bonds.

6163.  Sale of bonds.

6164.  Refunding bonds.

6165.  Disposition and use of proceeds.

6166.  Registration of bonds.

6167.  Information to General Assembly.

6168.  Redemption of bonds.

6169.  Expenses of preparation, issue and sale of bonds.

Cross References.  Subchapter E is referred to in section 6143 of this title.

§ 6161.  Authority to borrow.

The Governor, Auditor General and State Treasurer are hereby authorized to borrow, by the issuance of limited obligations of the Commonwealth, money not exceeding $25,000,000 for aviation development throughout this Commonwealth.



Section 6162 - Bonds

§ 6162.  Bonds.

(a)  Issuance.--As evidence of the indebtedness authorized, limited obligation bonds of the Commonwealth payable solely from the Aviation Development Account may be issued from time to time for such terms and conditions of issue, redemption and maturity, rate or rates of interest and time of payment of interest, as the Governor, Auditor General and State Treasurer shall direct, except that the latest stated maturity date shall not exceed ten years from the date of the bond first issued for each series.

(b)  Signatures.--All bonds issued under this chapter shall bear facsimile signatures of the Governor, Auditor General and State Treasurer, and a facsimile of the Great Seal of the Commonwealth of Pennsylvania, and shall be countersigned by one authorized officer of the authorized loan and transfer agent of the Commonwealth.

(c)  Limited obligation of Commonwealth.--All bonds issued under this subchapter shall not be deemed to pledge the full faith and credit of the Commonwealth but shall be limited obligations of the Commonwealth, payable solely from the Aviation Development Account, which is hereby pledged to the extent necessary for the payment of the interest thereon as it becomes due and the payment of the principal thereof at maturity. All bonds issued under this subchapter shall be exempt from taxation for State and local purposes. The principal of and the interest on the bonds shall be payable in lawful money of the United States of America.

(d)  Type of bonds.--The bonds may be issued in certificate or book-entry form as the issuing officials may determine.

(e)  Amortization and retirement.--The issuing officials shall provide for the amortization of the bonds in substantial and regular amounts over the term of the debt. The first retirement of principal shall be stated to mature prior to the expiration of a period of time equal to one-tenth of the time from the date of the first obligation issued to evidence the debt to the date of the expiration of the term of the debt. Retirements of principal shall be regular and substantial if made in annual or semiannual amounts whether by stated serial maturities or by mandatory sinking fund retirements computed in accordance with either a level annual debt service plan, as nearly as may be, or upon the equal annual maturities plan.

(f)  Printing.--The Governor, Auditor General and State Treasurer shall proceed to have the necessary bonds prepared and printed. The bonds, as soon as they are prepared and printed, shall be forthwith deposited with the duly authorized loan and transfer agent of the Commonwealth, there to remain until sold in accordance with the provisions of this subchapter.



Section 6163 - Sale of bonds

§ 6163.  Sale of bonds.

(a)  Public sale.--Whenever bonds are issued, they shall be offered for sale at not less than 98% of the principal amount and accrued interest and shall be sold by the Governor, Auditor General and State Treasurer to the highest and best bidder or bidders after due public advertisement, on such terms and conditions and upon such open competitive bidding as the Governor, Auditor General and State Treasurer shall direct. The manner and character of the advertisement and the times of advertising shall be prescribed by the Governor, Auditor General and State Treasurer.

(b)  Private sale.--Any portion of any bond issue so offered and not sold or subscribed for may be disposed of by private sale by the Governor, Auditor General and State Treasurer in such manner and at such prices, not less than 98% of the principal amount and accrued interest, as the Governor shall direct. No commission shall be allowed or paid for the sale of any bonds issued under the authority of this subchapter.

(c)  Series.--When bonds are issued from time to time, the bonds of each issue shall constitute a separate series to be designated by the issuing officials or may be combined for sale as one series with general obligation bonds of the Commonwealth.



Section 6164 - Refunding bonds

§ 6164.  Refunding bonds.

The Governor, Auditor General and State Treasurer are authorized to provide, by resolution, for the issuance of refunding bonds for the purpose of refunding any bonds issued under the provisions of this subchapter and then outstanding, either by voluntary exchange with the holders of the outstanding bonds, or to provide funds to redeem and retire the outstanding bonds with accrued interest and any premium payable thereon, at maturity or at any call date. The issuance of the refunding bonds, the maturities and other details thereof, the rights of the holders thereof and the duties of the Governor, Auditor General and State Treasurer in respect to them shall be governed by the provisions of this subchapter, insofar as they may be applicable. Refunding bonds may be issued by the Governor, Auditor General and State Treasurer to refund bonds originally issued or to refund bonds previously issued for refunding purposes.



Section 6165 - Disposition and use of proceeds

§ 6165.  Disposition and use of proceeds.

(a)  Aviation Development Account.--The proceeds realized from the sale of bonds under the provisions of this subchapter and all payments of interest on loans made and repayments of principal on such loans shall be paid into the Aviation Development Account which is hereby established and which shall be used for aviation development loans in this Commonwealth.

(b)  Development loans and repayments.--Each owner or operator of a public airport may apply for a development loan from the Aviation Development Account. Applications for the loans shall be made in such manner and on such forms as are prescribed by the department. Development loans made under the provisions of this subchapter shall not exceed a period of ten years. Proceeds from repayment of the loans, including principal and interest thereon, shall be credited to the Aviation Development Account.

(c)  Interest.--Pending their application to the purposes authorized, moneys held or deposited by the State Treasurer may be invested or reinvested as other funds in the custody of the State Treasurer in the manner provided by law. All earnings received from the investment or deposit of the funds shall be paid into the State Treasury to the credit of the Aviation Development Account.



Section 6166 - Registration of bonds

§ 6166.  Registration of bonds.

The Auditor General shall prepare the necessary registry book to be kept in the office of the duly authorized loan and transfer agent of the Commonwealth for the registration of any bonds, at the request of owners thereof, according to the terms and conditions of issue directed by the Governor, Auditor General and State Treasurer. All bonds which are issued shall be registered in the registry books kept by the duly authorized loan and transfer agent of the Commonwealth.



Section 6167 - Information to General Assembly

§ 6167.  Information to General Assembly.

It is the duty of the Governor to include, in every budget submitted to the General Assembly, full information relating to the issuance of bonds by the Commonwealth for the payment of the interest on the bonds and the principal thereof at maturity.



Section 6168 - Redemption of bonds

§ 6168.  Redemption of bonds.

All bonds issued under the authority of this subchapter shall be redeemed at maturity and all interest due from time to time shall be paid from the Aviation Development Account.



Section 6169 - Expenses of preparation, issue and sale of bonds

§ 6169.  Expenses of preparation, issue and sale of bonds.

There is hereby appropriated to the State Treasurer, from the proceeds of the bonds issued, as much moneys as may be necessary for all costs and expenses in connection with the issue of sale and registration of the bonds in connection with this subchapter.






Chapter 63 - Aviation Advisory Committee

Section 6301 - Short title of chapter

CHAPTER 63

AVIATION ADVISORY COMMITTEE

Sec.

6301.  Short title of chapter.

6302.  Findings and declaration of policy.

6303.  Definitions.

6304.  Aviation Advisory Committee.

Enactment.  Chapter 63 was added December 15, 1999, P.L.911, No.58, effective immediately.

§ 6301.  Short title of chapter.

This chapter shall be known and may be cited as the Aviation Advisory Committee Act.



Section 6302 - Findings and declaration of policy

§ 6302.  Findings and declaration of policy.

(a)  Findings.--It is hereby determined and declared as a matter of legislative findings that:

(1)  The welfare and vitality of this Commonwealth, the satisfactory movement of people and goods within this Commonwealth and the economic health of Commonwealth industries must be preserved and enhanced.

(2)  Federal and State assistance for the preservation, rehabilitation and improvement of efficient and coordinated aviation transportation services, systems and facilities is essential.

(3)  The aviation transportation issues within this Commonwealth necessitate that a continuous aviation systems planning process be implemented concerning this Commonwealth's aviation transportation services, systems and facilities and concerning their preservation and improvement.

(4)  Cooperative efforts between the aviation industry and State government can be useful in addressing issues of common concern.

(b)  Policy declaration.--The purpose of this chapter is to further the public interest and aeronautical progress by providing for the protection, promotion and development of aeronautics within this Commonwealth.



Section 6303 - Definitions

§ 6303.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Committee."  The Aviation Advisory Committee created by this chapter.

"Department."  The Department of Transportation of the Commonwealth.

"Secretary."  The Secretary of Transportation of the Commonwealth.

"State Transportation Commission."  The commission created in section 2011 of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, or any successor organization.



Section 6304 - Aviation Advisory Committee

§ 6304.  Aviation Advisory Committee.

(a)  Creation.--There is hereby created an Aviation Advisory Committee, which shall consist of 25 members. The members shall be as follows:

(1)  The Secretary of Transportation.

(2)  The Secretary of Community and Economic Development.

(3)  The chairman and minority chairman of the Transportation Committee of the Senate.

(4)  The chairman and minority chairman of the Transportation Committee of the House of Representatives.

(5)  Nineteen members of the public representing the areas of concern specified, who shall have extensive experience and knowledge of air transportation activities throughout this Commonwealth, to be appointed by the Governor as follows:

(i)  Three persons from the board of directors of the Aviation Council of Pennsylvania.

(ii)  Two persons from the airline industry.

(iii)  One person from the aviation manufacturing/maintenance industry.

(iv)  Four persons from Pennsylvania's airport system.

(v)  Two persons representing general aviation fixed base operators.

(vi)  One person representing the air cargo industry.

(vii)  Two persons representing the metropolitan planning organizations and local development districts in this Commonwealth.

(viii)  One pilot representing the pilot community in this Commonwealth.

(ix)  Three members of the general public.

(b)  Designees.--Each of the members of the committee may designate a representative to serve in his or her stead. A member who designates a representative shall notify the chairman in writing of the designation.

(c)  Terms of appointees.--The term of all members of the committee appointed by the Governor shall be for three years. Any member of the committee may be reappointed for an additional term or terms. Any person appointed to fill a vacancy occurring prior to the expiration of the term to which his predecessor was appointed shall serve only for the unexpired term. Each member shall serve until the appointment of a successor.

(d)  Meetings and expenses.--

(1)  The committee shall meet at least four times every 12 months but may hold such additional meetings as are called by the chairman or by petition of at least six committee members. The chairman shall provide notice at least 14 days in advance for regular meetings and provide a minimum of three days' notice for special meetings. A majority of the appointed members shall constitute a quorum for the conduct of business. The secretary shall maintain a record of meeting attendance by members and shall provide written notice to members who miss two consecutive meetings. Three consecutive absences of committee meetings by a member shall be grounds for removal if affirmed by a majority vote of the committee.

(2)  Minutes of meetings shall be prepared by the secretary and filed with the committee and distributed to all members. All records shall be a matter of public record.

(3)  The public members of the committee shall be allowed reasonable per diem expenses to be set by the committee. The department shall provide appropriate staff support to enable the committee to properly carry out its function.

(e)  Powers and duties.--The committee shall have the power and duty to:

(1)  Make recommendations to promote and preserve the aviation and the air transportation system in this Commonwealth and propose methods, strategies or technologies that can be used to improve these systems.

(2)  Provide guidance on aviation-related issues to the Governor, the General Assembly, the secretary and the State Transportation Commission.

(3)  Promote aviation systems and capital infrastructure improvements.

(4)  Review the department's capital project program prioritization process and provide recommendations on the method for determining priorities among locations.

(5)  Guide the department's continuous State aviation systems planning process.

(6)  Review and promote Federal and State aviation rules and regulations as may be proper and necessary to promote and develop beneficial aviation practices and operations.

(7)  Promote aviation education opportunities and encourage research and development for aviation safety and security.

(8)  Define intermodal opportunities for airports within this Commonwealth.

(9)  Provide a forum for exchange of information concerning the users' view of needs and requirements of this Commonwealth's aviation systems.

(10)  Address other appropriate aviation issues that arise from time to time.

(f)  Reports.--The committee shall submit reports of its deliberations and conclusions to the Governor, members of the General Assembly and the State Transportation Commission.

(g)  Chairperson.--The Governor shall appoint one member of the committee as chairperson. The members of the committee shall annually elect a vice chairperson, a secretary and a treasurer from among the members appointed to the committee.

(June 29, 2006, P.L.218, No.55, eff. 60 days)

2006 Amendment.  Act 55 amended subsec. (c).






Chapter 65 - Flying While Impaired

Section 6501 - Definitions

CHAPTER 65

FLYING WHILE IMPAIRED

Sec.

6501.  Definitions.

6502.  Offense.

6503.  Penalty.

6504.  Testing.

6505.  Reporting.

Enactment.  Chapter 65 was added July 5, 2005, P.L.32, No.10, effective in 90 days.

§ 6501.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Flight crew."  Any person who performs or is assigned to perform any duty in an aircraft during the time which the aircraft is undergoing preflight inspection or maintenance or boarding or carrying passengers or crew or at any time the aircraft is under power or in flight.

"Law enforcement officer."  Includes any officer with current certification as provided for in 53 Pa.C.S. Ch. 21 Subch. D (relating to municipal police education and training).



Section 6502 - Offense

§ 6502.  Offense.

(a)  General rule.--No individual may act or attempt to act as flight crew of an aircraft in this Commonwealth:

(1)  while under the influence of alcohol;

(2)  while under the influence of a controlled substance which affects the individual's faculties in any way contrary to safety;

(3)  when the alcohol concentration in the individual's blood or breath, as measured within two hours of the time of operation, or attempted operation, is 0.02% or more;

(4)  while under the influence of any combination of a controlled substance and alcohol which affects the individual's faculties in any way contrary to safety; or

(5)  within eight hours after consumption of "liquor" or a "malt or brewed beverage" as defined in section 102 of the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(b)  Owner.--An owner of an aircraft or the person in charge of an aircraft may not knowingly permit an individual to act or attempt to act as flight crew of an aircraft if the individual is under the influence of alcohol or a controlled substance, or any combination thereof, which affects the individual's faculties in any way contrary to safety.

Cross References.  Section 6502 is referred to in sections 6503, 6504 of this title.



Section 6503 - Penalty

§ 6503.  Penalty.

(a)  General rule.--Except as provided in subsection (b), an individual who violates section 6502 (relating to offense) commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to all of the following:

(1)  To pay a fine of not less than $1,000 nor more than $5,000.

(2)  To imprisonment for not less than 72 consecutive hours.

(3)  For a violation of section 6502(a), to undergo evaluation for substance abuse and, if the evaluation indicates substance abuse, to undergo treatment ordered by the court.

(b)  Accidents.--An individual who violates section 6502 where there was an accident resulting in bodily injury, serious bodily injury or death of any person or in damage to an aircraft or other property commits a misdemeanor of the second degree and shall, upon conviction, be sentenced as follows:

(1)  To pay a fine of not less than $5,000 nor more than $10,000.

(2)  To undergo imprisonment for not less than 30 days.

(3)  For a violation of section 6502(a), to undergo evaluation for substance abuse and, if the evaluation indicates substance abuse, to undergo treatment ordered by the court.

Cross References.  Section 6503 is referred to in section 6504 of this title.



Section 6504 - Testing

§ 6504.  Testing.

(a)  Prearrest.--If a law enforcement officer has reasonable grounds to believe an individual has violated section 6502(a) (relating to offense), the officer may request that the individual submit to a preliminary test of blood, breath or urine on a device approved by the Department of Health for the purpose of assisting the officer in determining whether the individual is in violation of section 6502(a) and should be placed under arrest. It shall be the duty of the law enforcement officer to inform the individual at the time of the request of the penalties for refusal under subsection (c) and the reporting requirements under section 6505 (relating to reporting). If the individual after being notified of the penalties and reporting requirements refuses to submit to chemical testing, the test shall not be conducted. Nothing in this section shall be construed to require a law enforcement officer to request an individual to submit to a chemical test prior to placing the individual under arrest for a violation of section 6502(a).

(b)  Postarrest.--If an individual is arrested for violation of section 6502(a), the individual shall submit to one or more chemical tests of breath, blood or urine for the purpose of determining the alcoholic content of blood or the presence of a controlled substance. It shall be the duty of the law enforcement officer to inform the individual at the time of the request of the penalties for refusal under subsection (c) and the reporting requirements under section 6505. If the individual after being notified of the penalties and reporting requirements refuses to submit to chemical testing, the test shall not be conducted.

(c)  Refusal.--Notwithstanding section 6503(1) (relating to penalty), an individual who violates section 6502(a) and who refuses to submit to a test requested or required under subsection (a) or (b) shall be sentenced to pay a fine of not less than $2,500 nor more than $5,000.

(d)  Test results admissible in evidence.--In a civil proceeding arising out of a violation of section 6502 or in a prosecution under section 6502, the amount of alcohol or the presence of a controlled substance in the individual's blood as shown by chemical testing, conducted by a qualified individual using approved equipment, of the individual's breath, blood or urine shall be admissible in evidence. The following apply:

(1)  Chemical tests of breath must be performed on devices approved by the Department of Health using procedures prescribed jointly by regulations of the Department of Health and the Department of Transportation. Devices must have been calibrated and tested for accuracy within a period of time and in a manner specified by regulations of the departments. For purposes of breath testing, a "qualified individual" means an individual who has fulfilled the training requirement in the use of the equipment in a training program approved by the departments. A certificate or log showing that a device was calibrated and tested for accuracy and that the device was accurate shall be presumptive evidence of those facts in every proceeding in which a violation of this chapter is charged.

(2)  (i)  Chemical tests of blood or urine, if conducted by a facility located in this Commonwealth, must be performed by a clinical laboratory licensed and approved by the Department of Health for this purpose using procedures and equipment prescribed by the Department of Health or by a Pennsylvania State Police criminal laboratory. For purposes of blood and urine testing, a "qualified individual" means an individual who is authorized to perform those chemical tests under the act of September 26, 1951 (P.L.1539, No.389), known as The Clinical Laboratory Act.

(ii)  For purposes of blood and urine testing to determine blood alcohol or controlled substance content levels, the procedures and equipment prescribed by the Department of Health shall be reviewed within 120 days of the effective date of this subparagraph and at least every two years thereafter to ensure that consideration is given to scientific and technological advances so that testing conducted in accordance with the prescribed procedures utilizing the prescribed equipment will be as accurate and reliable as science and technology permit.

(3)  Chemical tests of blood or urine, if conducted by a facility located outside this Commonwealth, must be performed:

(i)  by a facility licensed and approved by the Department of Health for this purpose; or

(ii)  by a facility licensed to conduct the tests by the state in which the facility is located and licensed pursuant to the Clinical Laboratory Improvement Amendments of 1988 (Public Law 100-578, 102 Stat. 2903).

(e)  Refusal admissible in evidence.--In a civil action arising out of a violation of section 6502 or a prosecution under section 6502, the fact that the individual refused to submit to chemical testing as required by subsection (a) or (b) may be introduced in evidence along with other testimony concerning the circumstances of the refusal. No presumptions shall arise from this evidence, but it may be considered along with other factors concerning the charge.

(f)  Other evidence admissible.--This section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of the amount of alcohol or the presence of a controlled substance in the defendant's blood.

(g)  Test results available to defendant.--Upon the request of the individual tested or the individual charged under section 6502(b), the results of a chemical test shall be made available to the individual or the individual's attorney.

(h)  Test by personal physician.--The individual tested shall be permitted to have a physician of the individual's choosing administer an additional breath, blood or urine chemical test, and the results of the test shall also be admissible in evidence. The chemical testing given at the direction of the law enforcement officer shall not be delayed by the individual's attempt to obtain an additional test.

(i)  Request by individual.--An individual involved in an accident or placed under arrest for a violation of section 6502 may request a chemical test of the individual's breath, blood or urine. A request under this subsection shall be honored when it is reasonably practicable to do so.

(j)  Immunity from civil liability and reports.--No physician, nurse or technician or hospital employing the physician, nurse or technician, and no other employer of the physician, nurse or technician, shall be civilly liable for withdrawing blood or obtaining a urine sample and reporting test results at the request of a law enforcement officer pursuant to this section. No physician, nurse or technician or hospital employing the physician, nurse or technician may administratively refuse to perform a test and provide the results except for good cause.

Cross References.  Section 6504 is referred to in section 6505 of this title.



Section 6505 - Reporting

§ 6505.  Reporting.

A law enforcement officer shall report to the Federal Aviation Administration:

(1)  the name of the individual and the results of the individual's chemical test administered under section 6504(b) (relating to testing); and

(2)  the name of an individual that refused to submit to a chemical test under this chapter.

Cross References.  Section 6505 is referred to in section 6504 of this title.






Chapter 81 - Turnpike

Section 8101 - Scope of chapter

PART IV

HIGHWAYS

Chapter

81.  Turnpike

82.  Turnpike Commission Standards of Conduct

83.  Scenic Highways

84.  Motor Carriers

Enactment.  Part IV was added August 5, 1991 (P.L.238, No.26), effective immediately.

CHAPTER 81

TURNPIKE

Sec.

8101.  Scope of chapter.

8102.  Definitions.

8103.  (Reserved).

8104.  Status of turnpike revenue bonds, notes or other obligations.

8105.  Commission.

8106.  Exercise of commission powers.

8107.  Commission powers and duties.

8108.  Expenses and bonding of commission members.

8109.  Acquisition of property rights by commission.

8110.  Procedural requirements of acquisition.

8111.  Entry and possession of property condemned.

8112.  Issuance of turnpike revenue bonds or other obligations.

8113.  Obligation proceeds restricted and lien created.

8114.  Trust indenture authorized.

8115.  Commission and obligations tax exempt.

8116.  Collection and disposition of tolls and other revenue.

8117.  Electronic toll collection.

8118.  Refunding bonds.

8119.  Rights of obligation holders and trustees.

8120.  Authority granted to secretary.

8121.  (Reserved).

8122.  (Reserved).

8123.  Construction of chapter.

Enactment.  Chapter 81 was added July 18, 2007 (P.L.169, No.44), effective immediately and retroactive to July 1, 2007.

Prior Provisions.  Chapter 81 (Subchapters A and B) was added August 5, 1991 (P.L.238, No.26), and repealed November 24, 1992 (P.L.725, No.109), effective in 60 days. The subject matter is now contained in Chapter 89 of Title 75 (Vehicles).

Special Provisions in Appendix.  See section 11 of Act 44 of 2007 in the appendix to this title for special provisions relating to continuation of prior law.

§ 8101.  Scope of chapter.

This chapter relates to turnpike organization, extension and toll road conversion.



Section 8102 - Definitions

§ 8102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The Pennsylvania Turnpike Commission.

"Cost of the department."  The term includes the costs of all of the following:

(1)  Constructing, reconstructing, widening, expanding or extending the State highway and rural State highway system and connecting roads, tunnels and bridges.

(2)  Systems of public passenger transportation or portions of the systems, the placing of the systems in operation and the condemnation of property necessary for construction and operation of the systems.

(3)  Lands, property rights, rights-of-way, easements and franchises acquired, which are deemed necessary or convenient for the construction, reconstruction, widening, expanding or extending under paragraph (1) or (2).

(4)  Machinery and equipment, financing charges, interest prior to and during construction and for one year after completion of construction.

(5)  Any of the following:

(i)  Traffic estimates, engineering and legal expenses, plans, specifications, surveys, estimates of cost and of revenues.

(ii)  Other expenses necessary or incident to determining the feasibility or practicability of the enterprise. This subparagraph includes administrative and legal expenses.

(iii)  Other expenses as may be necessary or incident to the financing authorized under this chapter, the construction, reconstruction, widening, expanding or extending of the State highway and the rural State highway system and connecting roads, tunnels and bridges.

(6)  Any obligation or expense contracted for by the department or with the United States or an agency of the United States, for traffic surveys, preparation of plans and specifications, supervision of construction and other engineering, administrative and legal services and expenses in connection with the construction, reconstruction, widening, expanding or extending of the State highway and rural State highway system or any of the connecting roads, tunnels and bridges or the costs of the systems of public passenger transportation or portions of the systems.

(7)  Payment of any notes or other obligations if the notes or other obligations were issued for the payment of a cost of the department.

"Cost of the turnpikes."  The term includes the cost of:

(1)  Constructing, reconstructing, widening, expanding or extending turnpikes, connecting roads, storm water management systems, buildings, interchanges, slip ramps, tunnels and bridges.

(2)  Lands, property rights, rights-of-way, easements and franchises acquired by purchase or other means deemed necessary or convenient for construction.

(3)  Machinery and equipment, financing charges and interest.

(4)  Traffic estimates, engineering and legal expenses, plans, specifications, surveys, cost and revenue estimates, other expenses necessary or incident to determining the feasibility or practicability of the enterprise, administrative and legal expense and other expenses as may be necessary or incident to the financing authorized in this chapter.

(5)  Condemnation or other means of acquisition of property necessary for the construction and operation of the turnpikes.

(6)  An obligation or expense contracted for by the commission with the department or with the United States or a Federal agency for any of the following:

(i)  Traffic surveys, preparation of plans and specifications, supervision of construction and other engineering and administrative and legal services and expenses in connection with the construction, reconstruction, widening, expansion or extension of the turnpike or any of the connecting roads, storm water management systems, interchanges, slip ramps, tunnels and bridges.

(ii)  Costs of reimbursing the Federal Government pursuant to the mandates of the Federal law for Federal funds expended for interstate or other highways which are to be made part of the turnpike system pursuant to this chapter.

(7)  Any portion of the scheduled annual commission contribution required to be paid by the commission under 75 Pa.C.S. Ch. 89 (relating to Pennsylvania Turnpike).

"Department."  The Department of Transportation of the Commonwealth.

"Electronic toll collection."  A system of collecting tolls or charges that is capable of charging an account holder for the prescribed toll by electronic transmission of information between a device on a vehicle and a device in a toll lane at a toll collection facility.

"Lessee."  A person, corporation, firm, partnership, agency, association or organization that rents, leases or contracts for the use of a vehicle and has exclusive use of the vehicle for any period of time.

"Lessor."  A person, corporation, firm, partnership, agency, association or organization engaged in the business of renting or leasing vehicles to any lessee under a rental agreement, lease or other agreement under which the lessee has the exclusive use of the vehicle for any period of time.

"Operator."  An individual that uses or operates a vehicle with or without permission of the owner.

"Owner."  Except as provided under section 8117(e) (relating to electronic toll collection), an individual, copartnership, association or corporation having title or interest in a property right, easement or franchise authorized to be acquired under this chapter.

"Public passenger transportation."  Transportation within an area that includes a municipality or other built-up place that is appropriate in the judgment of the Department of Transportation to serve commuters or others in the locality taking into consideration the local patterns and trends of growth by bus or rail or other conveyance, either publicly or privately owned, serving the general public. The term does not include school buses, charter or sightseeing services.

"Rural State highway system."  All roads and highways taken over by the Commonwealth as State highways under the provisions of the act of June 22, 1931 (P.L.594, No.203), referred to as the Township State Highway Law, and all other roads and highways specifically designated by the Secretary of the Commonwealth as rural State highways.

"Secretary."  The Secretary of Transportation of the Commonwealth.

"State highway."  All roads and highways taken over by the Commonwealth as State highways under the provisions of any statute other than the act of June 22, 1931 (P.L.594, No.203), referred to as the Township State Highway Law. Unless clearly intended, the term shall not include any street in any city, borough or incorporated town, even though the street may have been taken over as a State highway.

"System of public passenger transportation."  A system of public passenger transportation, including rail transportation facilities used for public passenger transportation, which may include any of the following:

(1)  Railway, street railway, subway, elevated and monorail passenger or passenger and rail rolling stock, including self-propelled and gallery cars, locomotives, passenger buses and wires, poles and equipment for the electrification of any of the rails, tracks and roadbeds, guideways, elevated structures, buildings, stations, terminals, docks, shelters and parking areas for use in connection with the rail transportation systems, interconnecting lines and tunnels to provide passenger or passenger and rail service connections between transportation systems, transportation routes, corridors and rights-of-way therefor, but not for public highways.

(2)  Signal and communication systems necessary or desirable for the construction, operation or improvement of a public passenger transportation system.

(3)  Any improvement or overhaul of any vehicle equipment or furnishings of any of the items specified under paragraphs (1) and (2) or any part or fractional and undivided co-ownership or leasehold interest in any one or combination of any of the items specified under paragraphs (1) and (2) that may be designated as a system of public passenger transportation by the Secretary of Transportation.

"Toll road conversion."  The inclusion within the turnpike system and the imposition of tolls on the system of a highway that is presently toll free.

"Turnpikes."  Any of the following:

(1)  The turnpike, turnpike extensions and turnpike improvements.

(2)  Toll-free roads converted or to be converted to toll roads under this chapter.

(3)  Related storm water management systems, interchanges, slip ramps, tunnels and bridges, property rights, easements and franchises deemed necessary or convenient for the construction, reconstruction, widening, expansion, extension or the operation of the turnpike, turnpike extension, turnpike improvement and toll-free roads.

"Vehicle."  The term as it is defined under 75 Pa.C.S. § 102 (relating to definitions).

"Violation enforcement system."  A vehicle sensor, placed in a location to work in conjunction with a toll collection facility, which automatically produces a videotape or photograph, microphotograph or other recorded image of the rear portion of each vehicle at the time the vehicle is used or operated in violation of the toll collection regulations. The term includes any other technology which identifies a vehicle by photographic, electronic or other method.



Section 8103 - (Reserved)

§ 8103.  (Reserved).



Section 8104 - Status of turnpike revenue bonds, notes or other obligations

§ 8104.  Status of turnpike revenue bonds, notes or other obligations.

(a)  General rule.--The turnpike revenue bonds, notes or other obligations issued under the provisions of this chapter shall not be deemed to be a debt of the Commonwealth or a pledge of the faith and credit of the Commonwealth, but bonds, notes or other obligations shall be payable solely from the revenues of the commission, including tolls, or from funds as may be available to the commission for that purpose.

(b)  Statement required.--All bonds, notes or other obligations shall contain a statement on their face that the Commonwealth is not obligated to pay the same or the interest thereon except from revenues of the commission, including tolls, or from funds as may be available to the commission for that purpose and that the faith and credit of the Commonwealth is not pledged to the payment of the principal or interest of the bonds, notes or other obligations.

(c)  Pledge of Commonwealth prohibited.--The issuance of turnpike revenue bonds, notes or other obligations under the provisions of this chapter shall not directly or indirectly or contingently obligate the Commonwealth to levy or to pledge any form of taxation or to make any appropriation for their payment.



Section 8105 - Commission

§ 8105.  Commission.

(a)  (Reserved).

(b)  Vacancies and terms.--

(1)  Notwithstanding any other law, any vacancy in the membership of the commission shall be filled by appointment of the Governor by and with the advice and consent of two-thirds of the members elected to the Senate.

(2)  The appointed member shall serve for a term of four years. Upon the expiration of this term, the appointed member may continue to hold office until his successor shall be duly appointed and qualified.

(c)  (Reserved).

(d)  Secretary.--The provisions of subsection (a) shall not apply to the appointment of the secretary, who shall continue to be appointed and to serve as a member of the commission ex officio in accordance with law.

(e)  Chairman.--A majority of the members of the commission shall elect a member of the commission to serve as chairman. Upon the appointment and qualification of any new member to serve on the commission, the office of chairman and the positions of all other officers created by law shall be deemed vacant, and a new chairman and other officers shall be elected by a majority of the members of the commission.

(f)  Actions by the commission.--Notwithstanding any other law, court decision, precedent or practice to the contrary, any and all actions by or on behalf of the commission shall be taken solely upon the approval of a majority of the members to the commission. The term "actions by or on behalf of the commission," as used in this subsection, means any action whatsoever of the commission, including, but not limited to, the hiring, appointment, removal, transfer, promotion or demotion of any officers and employees; the retention, use or remuneration of any advisors, counsel, auditors, architects, engineers or consultants; the initiation of any legal action; the making of any contracts, leases, agreements, bonds, notes or covenants; the approval of requisitions, purchase orders, investments and reinvestments; and the adoption, amendment, revision or rescission of any rules and regulations, orders or other directives. The chairman, vice chairman or any other officer or employee of the commission may take no action by or on behalf of the commission except as expressly authorized by a majority of the members of the commission.

(g)  Compensation.--The annual salary of the Chairman of the Pennsylvania Turnpike Commission shall be $28,500, and the annual salary of the remaining members of the Pennsylvania Turnpike Commission shall be $26,000. These salaries shall be paid in equal installments every other week.



Section 8106 - Exercise of commission powers

§ 8106.  Exercise of commission powers.

The exercise by the commission of the powers conferred by this chapter in the construction, operation and maintenance of the turnpikes and in effecting toll road conversions shall be deemed and held to be an essential governmental function of the Commonwealth.



Section 8107 - Commission powers and duties

§ 8107.  Commission powers and duties.

(a)  Powers and duties of commission.--The commission may:

(1)  Maintain a principal office at a place designated by the commission.

(2)  Contract and be contracted with in its own name.

(3)  Sue and be sued in its own name, plead and be impleaded. Any civil action against the commission shall be brought only in the courts in which actions may be brought against the Commonwealth.

(4)  Have an official seal.

(5)  Make necessary rules and regulations for its own governance and in control of traffic.

(6)  Acquire, hold, accept, own, use, hire, lease, exchange, operate and dispose of personal property, real property and interests in real property and make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter and employ engineering, traffic, architectural and construction experts and inspectors, attorneys and other employees as may, in its judgment, be necessary and fix their compensation.

(7)  Provide grade separations at its own expense with respect to all public roads, State highways and interstate highways intersected by the turnpikes and to change and adjust the lines and grades thereof so as to accommodate the same to the design for grade separation.

(i)  The damages incurred in changing and adjusting the lines and grades of public roads, State highways and interstate highways shall be ascertained and paid by the commission in accordance with 26 Pa.C.S. (relating to eminent domain).

(ii)  If the commission shall find it necessary to provide a grade separation or change the site of any portion of any interstate highway, State highway or public road, or vacate the same, the commission shall cause it to be reconstructed and restored at the commission's expense on the most favorable location and in as satisfactory a manner as the original road or vacate it as the case may be.

(iii)  The method of acquiring the right-of-way and determining damages incurred in changing the location of or vacating the road, State highway or interstate highway shall be ascertained and paid for in accordance with 26 Pa.C.S.

(8)  Petition the court of common pleas of the county in which any public road or part thereof is located and affected by the location of the turnpikes for the vacation, relocation or supply of the same or any part thereof with the same force and effect as is now given by existing laws to the inhabitants of any township or the county, and the proceedings upon petition, whether for the appointment of viewers or otherwise, shall be the same as provided by existing law for similar proceedings upon the petitions.

(9)  Negotiate and enter into interest rate swaps and other interest rate hedges to assist the commission in managing interest cost and rate risk in connection with its debt.

(10)  Provide for costs of the department.

(11)  Have all of the powers and perform all the duties prescribed by the act of May 21, 1937 (P.L.774, No.211), referred to as the Pennsylvania Turnpike Commission Act.

(b)  Maintenance to be paid out of tolls.--

(1)  The turnpike extensions and improvements and toll-free roads converted to toll roads when completed and open to traffic shall be maintained and repaired by and under the control of the commission.

(2)  All charges and costs for the maintenance and repairs actually expended by the commission shall be paid out of tolls.

(3)  The turnpike, the turnpike extensions and improvements and the toll-free roads converted to toll roads shall also be policed and operated by a force of police, toll takers and other operating employees as the commission may in its discretion employ.



Section 8108 - Expenses and bonding of commission members

§ 8108.  Expenses and bonding of commission members.

(a)  Payment of expenses.--All compensation, salaries and expenses incurred in carrying out the provisions of this chapter shall be paid solely from funds provided under the authority of this chapter, and no liability or obligation shall be incurred under this chapter beyond the extent to which money shall have been provided under the authority of this chapter.

(b)  No additional bond required.--The issuance of any turnpike revenue bonds, notes or other obligations under the provisions of this chapter shall not cause any member of the commission to be required to execute a bond that a member of the commission is not otherwise required to execute.



Section 8109 - Acquisition of property rights by commission

§ 8109.  Acquisition of property rights by commission.

(a)  Condemnation.--The commission may condemn, pursuant to 26 Pa.C.S. (relating to eminent domain), any lands, interests in lands, property rights, rights-of-way, franchises, easements and other property deemed necessary or convenient for the construction and efficient operation of the turnpikes and the toll road conversions or necessary in the restoration or relocation of public or private property damaged or destroyed.

(b)  Purchase.--

(1)  The commission may acquire by purchase, whenever it shall deem the purchase expedient, or otherwise accept if dedicated to it, any lands, interests in lands, property rights, rights-of-way, franchises, easements and other property deemed necessary or convenient for the construction and efficient operation of the turnpikes and toll road conversions or necessary in the restoration of public or private property damaged or destroyed, whether the property has been previously condemned or otherwise, upon terms and at a price as may be considered by the commission to be reasonable and can be agreed upon between the commission and the owner thereof and to take title thereto in the name of the commission.

(2)  The net proceeds of the purchase price payable to a municipality or the department for any real property or interest therein obtained by the commission pursuant to this chapter, less the cost of retiring any bonded indebtedness on the property or interest, shall be used exclusively, in the case of a municipality, for road-related and bridge-related expenses and, in the case of the department, for highway and bridge construction, reconstruction and maintenance in the same engineering and maintenance district in which the property is located.



Section 8110 - Procedural requirements of acquisition

§ 8110.  Procedural requirements of acquisition.

(a)  Title.--Title to any property condemned by the commission shall be taken in the name of the commission.

(b)  Entry.--

(1)  In addition to any others powers set forth in this chapter, the commission and its authorized agents and employees may enter upon any lands, waters and premises in this Commonwealth for the purpose of making surveys, soundings, drillings and examinations, as it may deem necessary or convenient for the purpose of this chapter.

(2)  The entry shall not be deemed a trespass, nor shall an entry for the purposes be deemed an entry under any condemnation proceedings which may be then pending.

(3)  The commission shall make reimbursement for any actual damages resulting to the lands, waters and premises as a result of the activities.

(c)  Restoration of property.--Any public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made for the property out of funds provided under the authority of this chapter.

(d)  Powers of public bodies.--Notwithstanding any other provision of law to the contrary, a political subdivision or a public agency or commission of the Commonwealth may lease, lend, dedicate, grant, convey or otherwise transfer to the commission, upon its request, upon terms and conditions as the proper authorities of the political subdivision or public agency or commission of the Commonwealth deems reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the commission, including public roads and other real property already devoted to public use.



Section 8111 - Entry and possession of property condemned

§ 8111.  Entry and possession of property condemned.

Whenever the commission has condemned any lands, rights, rights-of-way, easements and franchises, or interests therein, as provided in this chapter, the commission may proceed to obtain possession in the manner provided by 26 Pa.C.S. (relating to eminent domain).



Section 8112 - Issuance of turnpike revenue bonds or other obligations

§ 8112.  Issuance of turnpike revenue bonds or other obligations.

(a)  Authorization.--

(1)  A bond must be authorized by resolution of the commission. The resolution may specify all of the following:

(i)  Series.

(ii)  Date of maturity not exceeding 40 years from date of issue.

(iii)  Interest.

(iv)  Denomination.

(v)  Form, either coupon or fully registered without coupons.

(vi)  Registration, exchangeability and interchangeability privileges.

(vii)  Medium of payment and place of payment.

(viii)  Terms of redemption not exceeding 105% of the principal amount of the bond.

(ix)  Priorities in the revenues or receipts of the commission.

(2)  A bond must be signed by or shall bear the facsimile signature of such officers as the commission determines. A bond may be issued and delivered notwithstanding that one or more of the signing officers or the treasurer has ceased to be an officer when the bond is actually delivered. A bond must be authenticated by an authenticating agent, a fiscal agent or a trustee, if required by the authorizing resolution.

(3)  A bond may be sold at public or private sale for a price determined by the commission.

(4)  Pending the preparation of a definitive bond, interim receipts or temporary bonds without coupons may be issued to the purchaser and may contain terms and conditions as the commission determines.

(b)  Provisions.--A resolution authorizing a bond may contain provisions which shall be part of the contract with the bondholder as to the following:

(1)  Pledging the full faith and credit of the commission, but not of the Commonwealth or any political subdivision for the bond or restricting the obligation of the commission to all or any of the revenue of the commission from all or any projects or properties.

(2)  The payment of the costs of the department, the costs of the turnpikes and the toll road conversions, including the reconstruction of the converted roads as provided for in this chapter and the repayment to the Federal Treasury of any funds so required to be repaid pursuant to any special legislation passed by the Congress of the United States authorizing the conversion of toll-free roads to toll roads, the financing for insurance reserves and the duties of the commission with reference to these matters.

(3)  Terms and provisions of the bond.

(4)  Limitations on the purposes to which the proceeds of the bond or other financing may be applied.

(5)  Rate of tolls and other charges for use of the facilities of or for the services rendered by the commission.

(6)  The setting aside, regulation and disposition of reserves and sinking funds.

(7)  Limitations on the issuance of additional bonds.

(8)  Terms and provisions of any deed of trust or indenture securing the bond or under which any deed of trust or indenture may be issued.

(9)  Other additional agreements with the holder of the bond.

(c)  Deeds of trust.--The commission may enter into any deed of trust, indenture or other agreement with any bank or trust company or other person in the United States having power to enter into such an arrangement, including any Federal agency, as security for a bond and may assign and pledge all or any of the revenues or receipts of the commission under such deed, indenture or agreement. The deed of trust, indenture or other agreement may contain provisions as may be customary in such instruments or as the commission may authorize, including provisions as to the following:

(1)  For the payment of the costs of the department, the costs of the turnpikes and the toll road conversions, including the reconstruction of the converted roads as provided for in this chapter and the repayment to the Federal Treasury of any funds so required to be repaid pursuant to any special legislation passed by the Congress of the United States authorizing the conversion of toll-free roads to toll roads, financing for insurance reserves and the duties of the commission with reference to these matters.

(2)  Application of funds and the safeguarding of funds on hand or on deposit.

(3)  Rights and remedies of trustees and bondholders, including restrictions upon the individual right of action of a bondholder.

(4)  Terms and provisions of the bond or the resolution authorizing the issuance of the bond.

(d)  Negotiability.--A bond shall have all the qualities of negotiable instruments under 13 Pa.C.S. Div. 3 (relating to negotiable instruments).



Section 8113 - Obligation proceeds restricted and lien created

§ 8113.  Obligation proceeds restricted and lien created.

All money received from any bonds, notes or other obligations issued under this chapter shall be applied solely to the payment of the costs of the department, the costs of the turnpikes, the turnpike extensions and improvements and the toll road conversions, including the reconstruction of the converted roads as provided for in this chapter and the repayment to the Federal Treasury of any funds so required to be repaid pursuant to any special legislation passed by the Congress of the United States authorizing the conversion of toll-free roads to toll roads or to the appurtenant fund. There is created and granted a lien upon the money, until so applied, in favor of holders of the bonds, notes or other obligations or the trustee provided for in this chapter in respect of the bonds, notes or other obligations.



Section 8114 - Trust indenture authorized

§ 8114.  Trust indenture authorized.

(a)  Security for bonds.--In the discretion of the commission, the bonds, notes or other obligations may be secured by a trust indenture by and between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company, within this Commonwealth. The trust indenture may pledge or assign tolls and revenue to be received but shall not convey or mortgage the Pennsylvania Turnpike System, including the turnpikes and toll road conversions provided for by this chapter.

(b)  Rights of bondholders.--Either the resolution providing for the issuance of the bonds, notes or other obligations or the trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders or holders of notes or other obligations as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission in relation to the acquisition of properties and the construction, maintenance, operation and repair and insurance of the turnpikes and the custody, safeguarding and application of all money. It shall be lawful for any bank or trust company incorporated under the laws of this Commonwealth to act as a depository of the proceeds of bonds, notes or other obligations or revenues and to furnish the indemnity bonds or to pledge the securities as may be required by the commission. The trust indenture may set forth the rights and remedies of the bondholders or holders of notes or other obligations and of the trustee and may restrict the individual right of action of bondholders or holders of notes or other obligations as is customary in trust indentures securing bonds, debentures of corporations, notes or other obligations. In addition to the foregoing, the trust indenture may contain other provisions as the commission may deem reasonable and proper for the security of bondholders or holders of notes or other obligations. All expenses incurred in carrying out the trust indenture may be treated as part of the cost of maintenance, operation and repair of the turnpikes and toll road conversions provided for by this chapter.



Section 8115 - Commission and obligations tax exempt

§ 8115.  Commission and obligations tax exempt.

The accomplishment by the commission of the authorized purposes stated in this chapter being for the benefit of the people of this Commonwealth and for the improvement of their commerce and prosperity, in which accomplishment the commission will be performing essential governmental functions, the commission shall not be required to pay any taxes or assessments on any property acquired or used by it for the purposes provided in this chapter, and the bonds, notes or other obligations issued by the commission, their transfer and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation within this Commonwealth.



Section 8116 - Collection and disposition of tolls and other revenue

§ 8116.  Collection and disposition of tolls and other revenue.

(a)  Establishment and changes in toll amounts.--Subject to the terms of any trust indenture entered into by the commission or any resolution authorizing the issuance of any bonds, notes or other obligations of the commission, the commission is authorized to fix and to revise tolls for the use of the Pennsylvania Turnpike System and the different parts or sections of the system, including the turnpike, the turnpike extensions and improvements and the toll road conversions authorized by this chapter. The commission is further authorized to charge and collect tolls; to contract with any person, partnership, association or corporation desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for placing thereon telephone, telegraph, electric light or power lines, gas stations, garages, stores, hotels, restaurants and advertising signs or for any other purpose, except for service plazas in the right-of-way along Interstate 80 and for tracks for railroad or railway use; and to fix the terms, conditions, rents and rates of charges for use. Tolls shall be fixed and adjusted as to provide funds at least sufficient with other revenues of the Pennsylvania Turnpike System, if any, to pay all of the following:

(1)  The cost of the turnpikes. This paragraph includes the cost of constructing, reconstructing, widening, expanding, extending, maintaining, repairing and operating the Pennsylvania Turnpike System and the different parts and sections of the system.

(2)  Any of the following:

(i)  The commission's bonds, notes or other obligations and the interest on them.

(ii)  Sinking fund requirements of the commission.

(iii)  Other requirements provided for by any resolution authorizing the issuance of the bonds, notes or other obligations by the commission, or by any trust indenture to which the commission is a party, as they become due.

(3)  Amounts due to the department under 75 Pa.C.S. Ch. 89 (relating to Pennsylvania Turnpike) and pursuant to the lease agreement under 75 Pa.C.S. § 8915.3 (relating to lease of Interstate 80; related agreements).

(4)  The cost of repayment to the Federal Government of funds required to be repaid pursuant to Federal legislation authorizing the conversion of toll-free roads to toll roads.

(5)  Any other amounts payable to the Commonwealth or to the department.

(b)  Restrictions on toll revenue.--Tolls shall not be subject to supervision or regulation by any other State commission, board, bureau or agency. Subject to the terms of any presently existing trust indenture entered into by the commission and any presently existing resolution authorizing the issuance of any bonds, notes or other obligations of the commission, the tolls and all other revenue derived from the Pennsylvania Turnpike System shall be set aside and pledged as may be provided in any resolutions, trust indentures or any other agreements that the commission may hereafter adopt or hereafter enter into with respect to the issuance of bonds, notes or other obligations of the commission.



Section 8117 - Electronic toll collection

§ 8117.  Electronic toll collection.

(a)  Liability of owner.--

(1)  If an operator of a vehicle fails to pay the prescribed toll at any location where tolls are collected by means of electronic toll collection, the owner of the vehicle shall be liable to the commission for failure of the operator of the vehicle to comply with this section if the violation is evidenced by information obtained from a violation enforcement system.

(2)  If a violation of this section is committed, the registration plate number of the vehicle as recorded by a violation enforcement system shall establish an inference that the owner of the vehicle was then operating the vehicle. The inference shall be overcome if the owner does all of the following:

(i)  Testifies that the owner was not operating the vehicle at the time of the violation.

(ii)  Submits to an examination as to who at the time was operating the vehicle.

(iii)  Reveals the name and residence address, if known, of the operator of the vehicle.

(3)  If an action or proceeding is commenced in a county other than that of the residence of the owner, a verified written statement setting forth the facts prescribed under paragraph (2)(i), (ii) and (iii) shall suffice to overcome the inference.

(4)  If the inference is overcome, the operator of the vehicle may be held liable under this section for failure to pay the prescribed toll in the same manner as if the operator were the owner of the vehicle.

(b)  Imposition of liability.--Liability under this section shall be imposed upon an owner for a violation of this section or the regulations of the commission occurring within the territorial limits of this Commonwealth. If a violation is committed as evidenced by a violation enforcement system, the following shall apply:

(1)  The commission or an authorized agent or employee must prepare and mail a notice of violation as follows:

(i)  The notice of violation must be sent by first class mail to each person alleged to be liable as an owner for a violation of this section.

(ii)  The notice must be mailed at the address shown on the vehicle registration or at the address of the operator, as applicable. Notice must be mailed no later than 60 days after:

(A)  the alleged conduct; or

(B)  the date the inference is overcome under subsection (a)(2).

(iii)  Personal service is not required.

(iv)  The notice must contain all of the following:

(A)  Information advising the person charged of the manner and time in which the liability alleged in the notice may be contested.

(B)  A warning advising the person charged that failure to contest in the manner and time provided shall be deemed an admission of liability and that a default judgment may be entered on the notice.

(1.1)  A manual or automatic record of mailing prepared in the ordinary course of business shall be prima facie evidence of the mailing of notice.

(2)  If an owner of a vehicle or an owner that is a lessor of a vehicle receives a notice of violation under this section for any time period during which the vehicle was reported to a police department as having been stolen, it shall be a defense to the allegation of liability that the vehicle had been reported to the police as having been stolen prior to the time the violation occurred and that the vehicle had not been recovered by the time of the violation. For purposes of asserting the defense under this paragraph, it shall be sufficient that a certified copy of the police report on the stolen vehicle be sent by first class mail to the commission within 30 days after receiving the original notice of violation. Failure to send the information within the time limit under this paragraph shall render the owner or lessor liable for the penalty prescribed by this section.

(3)  An owner that is a lessor of a vehicle as to which a notice of violation was issued under paragraph (1) shall not be liable for a violation if the owner sends to the commission a copy of the rental, lease or other contract document covering the vehicle on the date of the violation, with the name and address of the lessee clearly legible to the commission, within 30 days after receiving the original notice of violation. Failure to send the information within the time limit under this paragraph shall render the lessor liable for the penalty prescribed by this section. If the lessor complies with the provisions of this section, the lessee of the vehicle on the date of the violation shall be deemed to be the owner of the vehicle for purposes of this section and shall be subject to liability for the penalty under this section.

(4)  A certified report or a facsimile report of an authorized agent or employee of the commission reporting a violation of this section or regulations of the commission based upon the recorded information obtained from a violation enforcement system shall be prima facie evidence of the facts contained in the report and shall be admissible as an official record kept in the ordinary course of business in any proceeding charging a violation of this section or the toll collection regulations of the commission.

(5)  Notwithstanding any other provision of law, videotapes, photographs, microphotographs, other recorded images, written records, reports or facsimiles prepared pursuant to this section shall be for the exclusive use of the commission, its authorized agents, its employees and law enforcement officials for the purpose of discharging duties under this section and the regulations of the commission. The information shall not be deemed a public record under the act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law. The information shall not be discoverable by court order or otherwise; nor shall it be offered in evidence in any action or proceeding which is not directly related to a violation of this section, the regulations of the commission or indemnification for liability imposed pursuant to this section. The restrictions set forth in this paragraph:

(i)  shall not be deemed to preclude a court of competent jurisdiction from issuing an order directing that the information be provided to law enforcement officials if the information is reasonably described and is requested solely in connection with a criminal law enforcement action;

(ii)  shall not be deemed to preclude the exchange of the information between any entities with jurisdiction over or which operate an electronic toll collection system in this Commonwealth or any other jurisdiction; and

(iii)  shall not be deemed to prohibit the use of information exclusively for the purpose of billing electronic toll collection account holders, deducting toll charges from the account of an account holder, enforcing toll collection laws and related regulations or enforcing the provisions of an account holder agreement.

(6)  An imposition of liability under this section must be based upon a preponderance of evidence.

(7)  An imposition of liability pursuant to this section shall not be deemed a conviction of an owner and shall not be made part of the motor vehicle operating record of the person upon whom the liability is imposed, nor shall it be considered in the provision of motor vehicle insurance coverage.

(8)  An owner that admits, is found liable or fails to respond to the notice of violation for a violation of this section shall be civilly liable to the commission for all of the following:

(i)  Either:

(A)  the amount of the toll evaded or attempted to be evaded if the amount can be determined; or

(B)  the maximum toll from the farthest point of entry on the Pennsylvania Turnpike to the actual point of exit if the amount of the toll evaded or attempted to be evaded cannot be determined.

(ii)  A reasonable administrative fee not to exceed $35 per notification.

(9)  Nothing in this section shall be construed to limit the liability of the operator of a vehicle for a violation of this section or of the regulations of the commission.

(c)  Placement of electronic toll collection device.--An electronic toll collection device which is affixed to the front windshield of a vehicle in accordance with the regulations of the commission shall not be deemed to constitute a violation of 75 Pa.C.S. § 4524 (relating to windshield obstructions and wipers).

(d)  Privacy of electronic toll collection account holder information.--

(1)  Except as set forth under paragraph (2), notwithstanding any other provision of law, all of the following apply to information kept by the commission, its authorized agents or its employees which is related to the account of an electronic toll collection system account holder:

(i)  The information shall be for the exclusive use of the commission, its authorized agents, its employees and law enforcement officials for the purpose of discharging their duties pursuant to this section and the regulations of the commission. This subparagraph includes names, addresses, account numbers, account balances, personal financial information, vehicle movement records and other information compiled from transactions with the account holders.

(ii)  The information shall not be deemed a public record under the Right-to-Know Law, nor shall it be discoverable by court order or otherwise or be offered in evidence in any action or proceeding which is not directly related to the discharge of duties under this section, the regulations of the commission or a violation of an account holder agreement.

(2)  Paragraph (1) shall not be deemed to do any of the following:

(i)  Preclude a court of competent jurisdiction from issuing an order directing that the information be provided to law enforcement officials if the information is reasonably described and is requested solely in connection with a criminal law enforcement action.

(ii)  Preclude the exchange of the information between any entities with jurisdiction over or which operate an electronic toll collection system in this Commonwealth or any other jurisdiction.

(iii)  Prohibit the use of the information exclusively for the purpose of billing electronic toll collection account holders, deducting toll charges from the account of an account holder, enforcing toll collection laws and related regulations or enforcing the provisions of an account holder agreement.

(e)  Definition.--As used in this section, the term "owner" means any person, corporation, firm, partnership, agency, association, organization or lessor that, at the time a vehicle is operated in violation of this section or regulations of the commission:

(1)  is the beneficial or equitable owner of the vehicle;

(2)  has title to the vehicle; or

(3)  is the registrant or coregistrant of the vehicle registered with the department or a comparable agency of another jurisdiction or uses the vehicle in its vehicle renting or leasing business. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (d)(1), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

Cross References.  Section 8117 is referred to in sections 8102, 9110 of this title.



Section 8118 - Refunding bonds

§ 8118.  Refunding bonds.

The commission is authorized to provide, by resolution, for the issuance of turnpike revenue refunding bonds for the purpose of refunding issued and outstanding turnpike revenue bonds, notes or other obligations. Applicable provisions of this chapter govern all of the following:

(1)  Issuance of the turnpike revenue refunding bonds.

(2)  Maturities and other details of the refunding bonds.

(3)  Rights of the holders of the bonds.

(4)  Duties of the Commonwealth and of the commission in respect to the bonds.



Section 8119 - Rights of obligation holders and trustees

§ 8119.  Rights of obligation holders and trustees.

(a)  Scope.--This section applies to all of the following:

(1)  A holder of:

(i)  a bond, note or other obligation issued under this chapter; or

(ii)  a coupon attached to the bond, note or other obligation.

(2)  The trustee under an applicable trust indenture.

(b)  Enforcement.--Subject to subsection (c), a person referred to in subsection (a) may, by an action at law or in equity, do all of the following:

(1)  Protect and enforce rights granted under this chapter or under the resolution or trust indenture.

(2)  Enforce and compel performance of all duties required by this chapter or by the resolution or trust indenture to be performed by the commission or an officer of the commission. This paragraph includes fixing, charging and collecting of tolls for the use of the turnpikes.

(c)  Restriction.--Rights under this chapter may be restricted by resolution passed before the issuance of the bond, note or other obligation or by the trust indenture.



Section 8120 - Authority granted to secretary

§ 8120.  Authority granted to secretary.

(a)  Agreement with Federal Government.--

(1)  The secretary is authorized to enter into an agreement with the United States Department of Transportation, the Federal Highway Administration and any other Federal agency to obtain Federal funds for projects for resurfacing, restoring and rehabilitating toll roads in this Commonwealth. The commission is authorized to use Federal funds which may be available for toll roads only upon approval of the secretary and only under the authority granted under this section.

(2)  (Reserved).

(b)  Approval by department.--A copy of each contract and agreement relating to the construction of the turnpikes and connecting tunnels, bridges, slip interchanges and slip ramps shall be provided to the department for review and comment prior to execution of this contract or agreement.



Section 8121 - (Reserved)

§ 8121.  (Reserved).



Section 8122 - (Reserved)

§ 8122.  (Reserved).



Section 8123 - Construction of chapter

§ 8123.  Construction of chapter.

This chapter shall be regarded as supplemental and additional to powers conferred by other statutes and shall not be regarded as in derogation of any powers now existing and shall be liberally construed to effect its purposes.






Chapter 82 - Turnpike Commission Standards of Conduct

Section 8201 - Scope of chapter

CHAPTER 82

TURNPIKE COMMISSION STANDARDS OF CONDUCT

Sec.

8201.  Scope of chapter.

8202.  Definitions.

8203.  Qualifications, restrictions and duties of commission members and employees.

8204.  Code of conduct.

8205.  Applicability of other statutes.

Enactment.  Chapter 82 was added July 18, 2007 (P.L.169, No.44), effective immediately and retroactive to July 1, 2007.

§ 8201.  Scope of chapter.

This chapter shall apply to the Pennsylvania Turnpike Commission formed or maintained under authority of the act of May 21, 1937 (P.L.774, No.211), referred to as the Pennsylvania Turnpike Commission Act, and the former act of September 30, 1985 (P.L.240, No.61), known as the Turnpike Organization, Extension and Toll Road Conversion Act, or any successor entity.

References in Text.  The act of May 21, 1937 (P.L.774, No.211), referred to as the Pennsylvania Turnpike Commission Act, referred to in this section, was repealed by the act of May 21, 1943 (P.L.349, No.162).



Section 8202 - Definitions

§ 8202.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Business."  Any corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, holding company, joint stock company, receivership, trust or any legal entity organized for profit.

"Commission."  The Pennsylvania Turnpike Commission.

"Executive-level employee."  The Chief Executive Officer, Chief Financial Officer, Chief Operating Officer, Chief Counsel or any other senior management employee with discretionary powers which may affect the outcome of a Pennsylvania Turnpike Commission action or decision or who functions in press or public relations, legislative liaison or development of executive policy.

"Facility."  Rest areas, service plazas, restaurants, fueling stations, traffic advisory systems, call boxes or other services provided by the commission to persons using toll roads or highways operated by the commission.

"Immediate family."  A spouse, parent, brother, sister or child.

"Member."  A commissioner appointed to the Pennsylvania Turnpike Commission, including the Secretary of Transportation, and any successor entity thereto.

"Ownership interest."  Owning or holding, or being deemed to hold, debt or equity securities or other ownership interest or profit interest.

"Party officer."  A member of a national committee of a political party; a chairman, vice chairman, secretary, treasurer or counsel of a State committee or member of the executive committee of a State committee of a political party; or a county chairman, vice chairman, counsel, secretary or treasurer of a county committee or a city chairman, vice chairman, counsel, secretary or treasurer of a city committee of a political party.

"Pennsylvania Turnpike Commission."  An entity formed or maintained under authority of the act of May 21, 1937 (P.L.774, No.211), referred to as the Pennsylvania Turnpike Commission Act, and the act of September 30, 1985 (P.L.240, No.61), known as the Turnpike Organization, Extension and Toll Road Conversion Act, or any successor entity.

"Public official."  Any official elected to a Federal, State or county office.

References in Text.  The act of May 21, 1937 (P.L.774, No.211), referred to as the Pennsylvania Turnpike Commission Act, referred to in the def. of "Pennsylvania Turnpike Commission," was repealed by the act of May 21, 1943 (P.L.349, No.162).

The act of September 30, 1985 (P.L.240, No.61), known as the Turnpike Organization, Extension and Toll Road Conversion Act, referred to in the def. of "Pennsylvania Turnpike Commission," was repealed by the act of July 18, 2007 (P.L.169, No.44).



Section 8203 - Qualifications, restrictions and duties of commission members and employees

§ 8203.  Qualifications, restrictions and duties of commission members and employees.

(a)  General rule.--The following qualifications and restrictions shall apply to members and executive-level employees:

(1)  A member shall be at least 25 years of age and shall have been a resident of this Commonwealth for a period of at least one year immediately preceding appointment. Each member shall continue to remain a resident of this Commonwealth during the term of membership on the commission.

(2)  Except for the Secretary of Transportation, no member or executive-level employee shall be a public official or party officer in this Commonwealth.

(3)  (i)  No member or executive-level employee shall be paid or receive any fee or other compensation other than salary and expenses provided by law for any activity directly pertaining to the duties of the commission.

(ii)  Nothing in this chapter shall be construed to prohibit a member or executive-level employee from engaging in any employment or vocation that is not incompatible with service as a member or executive-level employee.

(4)  (i)  At the time of appointment and annually thereafter, each member shall disclose the existence of all ownership interests in any facility or business with which the commission has contracted for roadway construction or maintenance or services of any kind.

(ii)  The disclosure statement shall be filed with the chief executive officer of the commission and shall be open to inspection by the public at the office of the commission during normal business hours of the commission during the tenure of the member.

(b)  Fiduciary relationship.--Each member and executive-level employee shall serve as a fiduciary of the commission.



Section 8204 - Code of conduct

§ 8204.  Code of conduct.

(a)  Contents.--The commission shall adopt a comprehensive code of conduct within 90 days of the effective date of this section. The code of conduct shall supplement all other requirements under this chapter and shall provide guidelines applicable to members and executive-level employees and the immediate families of the members and executive-level employees to enable them to avoid any perceived or actual conflict of interest and to promote public confidence in the integrity and impartiality of the commission. At a minimum, the code of conduct adopted under this section shall provide that:

(1)  No member or executive-level employee may accept any discount, gift, gratuity, compensation, travel, lodging or other thing of value, in excess of the limits under 65 Pa.C.S. § 1105(b)(6) and (7) (relating to statement of financial interests) directly or indirectly, from any facility or business with which the commission has a contractual relationship.

(2)  Members and executive-level employees shall refrain from any financial or business dealing which would affect the member's objectivity, impartiality or independence of judgment.

(3)  (i)  No member or executive-level employee may use the promise of business with the commission to solicit funds for any charitable, educational, religious, health, fraternal, civic or other nonprofit entity.

(ii)  A member or executive-level employee may serve as an officer, employee or member of the governing body of a nonprofit entity and may attend, make personal contributions to and plan or preside over the entity's fundraising events.

(iii)  A member or executive-level employee may permit his name to appear on the letterhead used for fundraising events if the letterhead contains only the member's name and position with the nonprofit entity.

(4)  No member or executive-level employee nor the immediate family of such person shall participate in any deliberations or vote of the commission in which that person may have a direct or indirect pecuniary interest.

(5)  (i)  A member shall abstain from any vote or decision which authorizes a contract in which the member has any pecuniary interest. The member shall disclose the interest in a public meeting prior to the vote or decision.

(ii)  Failure to comply with this paragraph shall make the contract null and void.

(6)  No former member or executive-level employee may receive any pecuniary benefit from a contract between the commission and the employer of the former member or executive-level employee for a period of one year from the termination of employment or service with the commission. No former member or executive-level employee may solicit any contracts with the commission for a period of one year from the termination of employment or service with the commission.

(7)  A member of the commission who has been convicted during his term in any domestic or foreign jurisdiction of a felony shall, upon conviction, be automatically removed from the commission and shall be ineligible to become a commission member in the future.

(8)  No member may solicit, request, suggest or recommend the employment, by either the commission or a contractor with the commission, of any individual related within the first degree of consanguinity to the member as set forth in 23 Pa.C.S. § 1304(e) (relating to restrictions on issuance of license) or the spouse of the individual.

(b)  Audit.--

(1)  At least once every four years, the Department of the Auditor General shall review the performance, procedures, operating budget, capital budget and debt of the commission and shall audit the accounts of the commission.

(2)  The Auditor General shall be entitled to go beyond mere financial statements and shall be entitled to examine original source documents at such time as is believed necessary or may otherwise examine original documents on a random basis designed to ensure the integrity of the audit.

(3)  The provisions of section 706(d) of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929, shall apply to any audit conducted under this subsection.



Section 8205 - Applicability of other statutes

§ 8205.  Applicability of other statutes.

(a)  General rule.--Notwithstanding any other provision of law, the following acts shall apply to the commission under this chapter:

(1)  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law.

(2)  The act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

(3)  The provisions of 65 Pa.C.S. Chs. 7 (relating to open meetings) and 11 (relating to ethics standards and financial disclosure).

(b)  Status of commission.--The commission shall be considered an "agency" for the purposes of the following:

(1)  The act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(2)  The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

References in Text.  The act of June 21, 1957 (P.L.390, No.212), referred to as the Right-to-Know Law, referred to in subsec. (a)(1), was repealed by the act of Feb. 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.






Chapter 83 - Scenic Highways

Section 8301 - Designation of certain State routes as scenic byways

CHAPTER 83

SCENIC HIGHWAYS

Sec.

8301.  Designation of certain State routes as scenic byways.

8302.  Designation of Exton Bypass as scenic byway.

8303.  Designation of the Governor Robert P. Casey Highway as scenic byway.

8304.  Designation of State Route 120 as scenic byway.

8305.  Designation of State Route 6 as scenic byway.

8306.  Designation of State Route 92 in Susquehanna County as scenic byway.

8307.  Designation of the West Branch Susquehanna River Byway in Clearfield County, a portion of U.S. 219, U.S. 322, State Route 969, State Route 879, State Route 153, State Route 453, State Route 1001, State Route 729, State Route 4005, the Greenville Pike and Bilger's Rocks Road in Clearfield County, a total of 64 miles, as a scenic byway.

8308.  Designation of Crawford Lakelands Byway as scenic byway.

8309.  Designation of U.S. Route 202 Parkway as scenic byway.

Enactment.  Chapter 83 was added July 2, 1993 (P.L.408, No.58), effective in 60 days.

§ 8301.  Designation of certain State routes as scenic byways.

(a)  General rule.--Because of their outstanding scenic, historic, natural, recreational and archeological characteristics and qualities and because of opportunities for economic development and tourism and for conservation of the outstanding qualities, the following are designated as scenic byways:

(1)  State Route 476, commonly known as the Blue Route.

(2)  State Route 711 from the Conemaugh River to Jones Mills continuing along Routes 711/381 south to Normalville and along Route 381 to the State line of West Virginia, commonly referred to as the Laurel Highlands Scenic Byway.

(3)  State Route 40 from the border of Pennsylvania and Maryland to the border of Pennsylvania and West Virginia, commonly referred to as the National Road.

(b)  Effect of designation.--No outdoor advertising device, as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected:

(1)  within 660 feet of the nearest edge of the right-of-way; or

(2)  more than 660 feet from the nearest edge of the right-of-way, outside of urban areas, if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(i)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(ii)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(iii)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control; and

(iv)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131.

(July 11, 1996, P.L.660, No.115, eff. 60 days)

1996 Amendment.  Act 115 amended the section heading and subsec. (a), retroactive to January 1, 1996.



Section 8302 - Designation of Exton Bypass as scenic byway

§ 8302.  Designation of Exton Bypass as scenic byway.

(a)  General rule.--Because of its outstanding scenic, historic, recreational, cultural and archeological characteristics, the middle portion of U.S. 30 (Bypass), commonly known as the Exton Bypass, is designated as a scenic byway.

(b)  Effect of designation.--No outdoor advertising device, as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(1)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(2)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(3)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control; and

(4)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131.

(July 2, 1996, P.L.497, No.82, eff. imd.)

1996 Amendment.  Act 82 added section 8302, retroactive to December 22, 1995.



Section 8303 - Designation of the Governor Robert P. Casey Highway as scenic byway

§ 8303.  Designation of the Governor Robert P. Casey Highway as scenic byway.

(a)  General rule.--Because of its outstanding scenic, historic, recreational, cultural and archeological characteristics, the portion of U.S. Route 6 between the intersection of U.S. Route 6 with Route 81 in Dunmore Borough, Lackawanna County, and the intersection of Business Route 6 in Carbondale Township, Lackawanna County, totaling 15.53 miles, commonly known as the Governor Robert P. Casey Highway, is designated as a scenic byway.

(b)  Effect of designation.--No outdoor advertising device, as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(1)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(2)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(3)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control; and

(4)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131.

(Nov. 6, 2003, P.L.203, No.33, eff. 60 days)

2003 Amendment.  Act 33 added section 8303.



Section 8304 - Designation of State Route 120 as scenic byway

§ 8304.  Designation of State Route 120 as scenic byway.

(a)  General rule.--Because of its outstanding scenic, historic, natural, recreational and archeological characteristics and qualities and because of opportunities for economic development and tourism and for conservation of the outstanding qualities along the road, State Route 120 in Clinton County from Lock Haven to the junction of U.S. Route 219 in Elk County is designated as a scenic byway.

(b)  Effect of designation.--No outdoor advertising device, as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected:

(1)  within 660 feet of the nearest edge of the right-of-way; or

(2)  more than 660 feet from the nearest edge of the right-of-way, outside of urban areas, if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(i)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(ii)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(iii)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control;

(iv)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131; and

(v)  signs approved by the department designating the route as a scenic byway installed in accordance with department requirements.

(c)  Public use maps.--All public use maps produced by the department for travel, tourism and business interests shall give special identification of routes designated as scenic byways and briefly summarize that the General Assembly established the designation because of the outstanding scenic, historic, natural, recreational and archeological characteristics and outstanding qualities and opportunities for economic development, tourism and conservation of the sights along the route.

(Nov. 6, 2003, P.L.203, No.33, eff. 60 days)

2003 Amendment.  Act 33 added section 8304.



Section 8305 - Designation of State Route 6 as scenic byway

§ 8305.  Designation of State Route 6 as scenic byway.

(a)  General rule.--Because designation of the three miles between the interchange with Business Route 6 on the west side of Tunkhannock Borough to the Business Route 6 interchange in Tunkhannock Township on the east side of the borough will preserve magnificent views and will educate residents and future residents of the importance of promoting the cultural and archeological area around Tunkhannock Borough, State Route 6 in Wyoming County from the interchange with Business Route 6 on the west side of Tunkhannock Borough to the Business Route 6 interchange in Tunkhannock Township on the east side of the borough is designated as a scenic byway.

(b)  Effect of designation.--No outdoor advertising device as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected:

(1)  within 660 feet of the nearest edge of the right-of-way; or

(2)  more than 660 feet from the nearest edge of the right-of-way, outside of urban areas, if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(i)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(ii)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(iii)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control;

(iv)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131; and

(v)  signs approved by the department designating the route as a scenic byway installed in accordance with department requirements.

(July 5, 2005, P.L.94, No.35, eff. 60 days)

2005 Amendment.  Act 35 added section 8305.



Section 8306 - Designation of State Route 92 in Susquehanna County as scenic byway

§ 8306.  Designation of State Route 92 in Susquehanna County as scenic byway.

(a)  General rule.--Because of its outstanding scenic, historic, natural, recreational and archeological characteristics and qualities and because of opportunities for economic development and tourism and for conservation of the outstanding qualities along the road, State Route 92 in Susquehanna County from Lenox Township Segment No. 0130/0904 continuing to Jackson Township border Segment No. 0460/2408, and further continuing from the Susquehanna Borough Segment No. 0510/0747 and continuing to Oakland Borough Segment No. 0540/1702, is hereby designated as a scenic byway.

(b)  Effect of designation.--No outdoor advertising device as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected:

(1)  within 660 feet of the nearest edge of the right-of-way; or

(2)  more than 660 feet from the nearest edge of the right-of-way, outside of urban areas, if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(i)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(ii)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(iii)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control;

(iv)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131; and

(v)  signs approved by the department designating the route as a scenic byway installed in accordance with department requirements.

(c)  Public use maps.--All public use maps produced by the department for travel, tourism and business interests shall give special identification of this route and briefly summarize that the General Assembly established the designation because of the outstanding scenic, historic, natural, recreational and archeological characteristics and outstanding qualities and opportunities for economic development, tourism and conservation of the sights along the route.

(July 5, 2005, P.L.94, No.35, eff. 60 days)

2005 Amendment.  Act 35 added section 8306.



Section 8307 - Designation of the West Branch Susquehanna River Byway in Clearfield County, a portion of U.S. 219, U.S. 322, State Route 969, State Route 879, State Route 153, State Route 453, State Route 1001, State Route 729, State Route 4005, the Greenville Pike and Bilger's Rocks Road in Clearfield County, a total of 64 miles, as a scenic byway

§ 8307.  Designation of the West Branch Susquehanna River Byway in Clearfield County, a portion of U.S. 219, U.S. 322, State Route 969, State Route 879, State Route 153, State Route 453, State Route 1001, State Route 729, State Route 4005, the Greenville Pike and Bilger's Rocks Road in Clearfield County, a total of 64 miles, as a scenic byway.

(a)  General rule.--Because of its outstanding scenic, historic, recreational, cultural and archeological characteristics, the following is designated as a scenic byway:

(1)  U.S. 219 in Bell Township and continuing on U.S. 219 in Mahaffey Borough and Greenwood Township, Segment No. 270/450, Lumber City Highway to State Route 969, Lumber City Highway, Segment No. 010/220, State Route 453 in Greenwood Township to Penn Township to Lumber City Borough to Pike Township to Curwensville Borough to State Route 453, Segment No. 410/420, State Route 879, Curwensville Borough, to State Route 879 to Segment No. 120/250, State Route 1001, Curwensville Borough to Pike Township to Lawrence Township to State Route 1001, Segment No. 080/090, State Route 153, Lawrence Township to Clearfield Borough to State Route 153, Segment No. 370/400, U.S. 322, Clearfield Borough, to U.S. 322, Segment No. 440/414, State Route 1001, Clearfield Borough to Lawrence Township to State Route 1001, Segment No. 112/160, State Route 879, Lawrence Township, to State Route 879, Segment No. 330/800, Lawrence Township to Goshen Township to Girard Township to Convington Township to Karthaus Township to county line.

(2)  Bigler's Rock Loop, State Route 729, Segment No. 420/490, to U.S. 219, Lumber City Borough to Penn Township to Grampian Borough to U.S. 219, Segment No. 540/600, to Bilger's Rocks Road T-203, Grampian Borough to Bloom Township and Bilger's Rocks Road T-203 to State Route 4005, Bloom Township to Pike Township to State Route 4005, Segment No. 040/010, to State Route 879, Pike Township and State Route 879, Segment No. 90/120, to State Route 453, Pike Township to Curwensville Borough.

(3)  Penfield Loop, U.S. 322, Segment No. 414/301, to State Route 153, Clearfield Borough to Lawrence Township to Pine Township to State Route 153, Segment No. 410/470, to Interstate 80 to Pine Township.

(a.1)  Exception.--Segment No. 290/360 of State Route 879 shall not be included as a part of the scenic byway designated under subsection (a).

(b)  Effect of designation.--No outdoor advertising device, as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(1)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the United States Secretary of Transportation pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(2)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(3)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control; and

(4)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the United States Secretary of Transportation pursuant to 23 U.S.C. § 131.

(July 7, 2011, P.L.281, No.63, eff. imd.)

2011 Amendment.  Act 63 added section 8307.



Section 8308 - Designation of Crawford Lakelands Byway as scenic byway

§ 8308.  Designation of Crawford Lakelands Byway as scenic byway.

(a)  General rule.--Because of its outstanding scenic, historic, recreational, cultural, natural and archeological characteristics and qualities and because of opportunities for economic development and tourism and for conservation of the outstanding qualities along the road, the portion of U.S. Route 6, from the Ohio/Pennsylvania State Line Segment No. 0010/0000 to State Route 18 Segment No. 0350/2046 through Sadsbury Township, Conneaut Lake Borough, Summit Township, Pine Township, Linesville Borough and Conneaut Township continuing on State Route 18 from U.S. 6/322 Segment No. 0110/0000 to State Route 618 Segment No. 0190/0078 in Sadsbury Township and Summit Township continuing on State Route 618 from U.S. 6 Segment 0010/0000 to State Route 18 Segment No. 0080/2648 to State Route 285 from the Ohio/Pennsylvania State Line Segment No. 0010/0000 to U.S. 6/322 Segment No. 0230/2317 in Conneaut Lake Borough, Sadsbury Township and North Shenango Township on to State Route 3011 from State Route 285 Segment No. 0110/0000 to U.S. 6 Segment No. 0200/1906 in North Shenango Township, Pine Township and Linesville Borough, totaling 37 miles in Crawford County, is hereby designated as a scenic byway to be known as the Crawford Lakelands Byway.

(b)  Effect of designation.--No outdoor advertising device, as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected:

(1)  within 660 feet of the nearest edge of the right-of-way; or

(2)  more than 660 feet from the nearest edge of the right-of-way, outside of urban areas, if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(i)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(ii)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(iii)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control;

(iv)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131; and

(v)  signs approved by the department designating the route as a scenic byway installed in accordance with department requirements.

(c)  Public use maps.--All public use maps produced by the department for travel, tourism and business interests shall give special identification of this route and briefly summarize that the General Assembly established the designation because of the outstanding scenic, historic, natural, recreational and archeological characteristics and outstanding qualities and opportunities for economic development, tourism and conservation of the sights along the route.

(July 7, 2011, P.L.296, No.68, eff. 60 days)

2011 Amendment.  Act 68 added section 8308.



Section 8309 - Designation of U.S. Route 202 Parkway as scenic byway

§ 8309.  Designation of U.S. Route 202 Parkway as scenic byway.

(a)  General rule.--Because of its outstanding scenic, historic, recreational, cultural, natural and archeological characteristics, the 8.6 mile U.S. Route 202 Parkway between State Route 63 (Welsh Road) in Montgomery Township and State Route 611 in Doylestown Township is hereby designated as a scenic byway.

(b)  Effect of designation.--No outdoor advertising device, as defined in section 3 of the act of December 15, 1971 (P.L.596, No.160), known as the Outdoor Advertising Control Act of 1971, may be erected:

(1)  within 660 feet of the nearest edge of the right-of-way; or

(2)  more than 660 feet from the nearest edge of the right-of-way, outside of urban areas, if the sign is visible from the main-traveled way of the scenic byway and the purpose of the sign is that its message be read from the main-traveled way of the scenic byway, except:

(i)  the official signs and notices which are required or authorized by law and which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131 (relating to control of outdoor advertising);

(ii)  outdoor advertising devices advertising the sale or lease of the real property upon which they are located;

(iii)  outdoor advertising devices advertising activities conducted on the property on which they are located, including devices which display a message that may be changed at reasonable intervals by electronic process or remote control;

(iv)  directional signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions and other points of interest to the traveling public which conform to the national standards promulgated by the Secretary of Transportation of the United States pursuant to 23 U.S.C. § 131; and

(v)  signs approved by the department designating the route as a scenic byway installed in accordance with department requirements.

(July 5, 2012, P.L.1140, No.140, eff. 60 days)

2012 Amendment.  Act 140 added section 8309. See section 2 of Act 140 in the appendix to this title for special provisions relating to designation of bridge.






Chapter 84 - Motor Carriers

Section 8401 - Definitions

CHAPTER 84

MOTOR CARRIERS

Sec.

8401.  Definitions.

8402.  Indemnity provisions void.

Enactment.  Chapter 84 was added October 19, 2010, P.L.827, No.83, effective in 60 days.

§ 8401.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Common carrier by motor vehicle."  As defined in 66 Pa.C.S. § 102 (relating to definitions).

"Contract carrier by motor vehicle."  As defined in 66 Pa.C.S. § 2501(b) (relating to definitions).

"Indemnity provision."  A provision which:

(1)  is contained in, is collateral to or affects a motor carrier transportation contract; and

(2)  indemnifies or attempts to indemnify the promisee against liability for loss or damage resulting from intentional, reckless or negligent acts or omissions.

"Motor carrier."  As defined in 66 Pa.C.S. § 102 (relating to definitions).

"Motor carrier transportation contract."  Any contract, agreement or understanding covering any of the following:

(1)  Transportation of property for compensation by a motor carrier.

(2)  Entrance on property by a motor carrier for the purpose of loading, unloading or transporting property for compensation.

(3)  Service incidental to activity described in paragraph (1) or (2). This paragraph includes storage of property.

The term does not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use or possession of intermodal chassis, containers or other intermodal equipment.

"Promisee."  A person that receives a promise under a motor carrier transportation contract. The term includes any agent, employee or independent contractor that is directly responsible to the promisee. The term excludes a motor carrier.



Section 8402 - Indemnity provisions void

§ 8402.  Indemnity provisions void.

(a)  Public policy.--The General Assembly finds and declares that, except as set forth in subsection (c), indemnity provisions are against the public policy of the Commonwealth.

(b)  Effect.--Except as set forth in subsection (c), an indemnity provision is void.

(c)  Exception.--This section shall not apply to a contract or agreement which concerns or affects transportation involving a railroad.

Applicability.  Section 2 of Act 83 of 2010 provided that section 8402 shall apply to contracts entered into on or after the effective date of section 2.






Chapter 91 - Public-Private Transportation Partnerships

Section 9101 - Scope of chapter

PART V

TRANSPORTATION INFRASTRUCTURE

Chapter

91.  Public-Private Transportation Partnerships

Enactment.  Part V was added July 5, 2012, P.L.853, No.88, effective in 60 days unless otherwise noted.

CHAPTER 91

PUBLIC-PRIVATE TRANSPORTATION PARTNERSHIPS

Sec.

9101.  Scope of chapter.

9102.  Definitions.

9103.  Public-Private Transportation Partnership Board.

9104.  Duties of board.

9105.  Operation of board.

9106.  Solicitations for transportation projects.

9107.  Transportation projects.

9108.  Requests.

9109.  Selection of development entities.

9110.  Public-private transportation partnership agreement.

9111.  Records of requests.

9112.  Use of intellectual property.

9113.  Police powers and violations of law.

9114.  Environmental and other authorizations.

9115.  Taxation of development entity.

9116.  Power of eminent domain.

9117.  Sovereign immunity.

9118.  Specific performance.

9119.  Applicability of other laws.

9120.  Adverse interests.

9121.  Federal, State, local and private assistance.

9122.  Public-Private Transportation Account.

9123.  Pennsylvania Turnpike Commission.

9124.  Regulations.

Enactment.  Chapter 91 was added July 5, 2012, P.L.853, No.88, effective in 60 days unless otherwise noted.

§ 9101.  Scope of chapter.

This chapter relates to public-private transportation partnerships.



Section 9102 - Definitions

§ 9102.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Account."  The Public-Private Transportation Account.

"Board."  The Public-Private Transportation Partnership Board.

"Department."  The Department of Transportation of the Commonwealth.

"Development entity."  An entity which is a party to a public-private transportation partnership agreement and which is any of the following:

(1)  A private entity.

(2)  A public entity, other than the public entity providing or improving its own transportation facilities.

"Electronic toll."  A system of collecting tolls or charges which is capable of charging an account holder for the prescribed toll by electronic transmission of information. The term includes open road tolls, video tolls or other similar structural or technological enhancements pertaining to tolls.

"Offeror."  A person that submits a proposal or a response in answer to a request for proposals or transportation projects.

"Private entity."  A person, entity, group or organization that is not the Federal Government, the Commonwealth or a municipal authority.

"Proprietary public entity."  A public entity which owns a public-private transportation project and which is a party to a public-private transportation partnership agreement.

"Public entity."  A Commonwealth agency as defined in 62 Pa.C.S. § 103 (relating to definitions), a municipal authority or an authority created by statute which owns a transportation facility. The term does not include the General Assembly and its members, officers or agencies or any court or other office or agency of the Pennsylvania judicial system.

"Public-private transportation partnership agreement."  A contract for a transportation project which transfers the rights for the use or control, in whole or in part, of a transportation facility by a public entity to a development entity for a definite term during which the development entity will provide the transportation project to the public entity in return for the right to receive all or a portion of the revenue generated from the use of the transportation facility, or other payment, such as the following transportation-related services:

(1)  Operations and maintenance.

(2)  Revenue collection.

(3)  User fee collection or enforcement.

(4)  Design.

(5)  Construction.

(6)  Development and other activities with respect to existing or new transportation facilities that enhance traffic throughput, reduce congestion, improve safety or otherwise manage or improve a transportation facility.

(7)  Financing.

"Public-private transportation project."  A transportation project undertaken by a development entity pursuant to a public-private transportation partnership agreement.

"Request for transportation projects."  A solicited or unsolicited plan for a transportation project submitted to the board by a public entity.

"Responsible offeror."  An offeror that has submitted a responsive proposal and that possesses the capability to fully perform the public-private transportation partnership agreement requirements in all respects and the integrity and reliability to assure good faith performance.

"Responsive proposal."  A proposal that conforms in all material aspects to the requirements and criteria in the request for proposals.

"State Adverse Interest Act."  The act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

"Transportation facility."  A proposed or existing road, bridge, tunnel, overpass, ferry, busway, guideway, public transportation facility, vehicle parking facility, port facility, multimodal transportation facility, airport, station, hub, terminal or similar facility used or to be used for the transportation of persons, animals or goods, together with any buildings, structures, parking areas, appurtenances, intelligent transportation systems and other property needed to operate or related to the operation of the transportation facility. The term includes any improvements or substantial enhancements or modifications to an existing transportation facility.

"Transportation project."  An undertaking by a private entity or a public entity, other than the public entity providing or improving its own transportation facilities, to provide or improve a transportation facility or transportation-related service which is totally or partially located within this Commonwealth.

Effective Date.  Section 3(1) of Act 88 of 2012 provided that section 9102 shall take effect immediately.



Section 9103 - Public-Private Transportation Partnership Board

§ 9103.  Public-Private Transportation Partnership Board.

(a)  Establishment.--There is established a board to be known as the Public-Private Transportation Partnership Board.

(b)  Composition.--The board shall be composed of the following members:

(1)  The Secretary of Transportation, who shall be the chairperson of the board, or a designee who shall be an employee of the department.

(2)  The Secretary of the Budget or a designee who shall be an employee of the Office of the Budget.

(3)  Four members appointed by the General Assembly under subsection (c).

(4)  One member appointed by the Governor under subsection (d).

(c)  Legislative appointments.--

(1)  Appointments of members by the General Assembly shall be made as follows:

(i)  One individual appointed by the President pro tempore of the Senate.

(ii)  One individual appointed by the Minority Leader of the Senate.

(iii)  One individual appointed by the Speaker of the House of Representatives.

(iv)  One individual appointed by the Minority Leader of the House of Representatives.

(2)  Legislative appointees shall be residents of this Commonwealth and serve at the pleasure of the appointing authority.

(3)  Legislative appointees shall have expertise or substantial experience in one or more of the following areas:

(i)  Transportation.

(ii)  Finance.

(iii)  Law.

(iv)  Land use and public planning.

(d)  Gubernatorial appointment.--A member appointed under subsection (b)(4):

(1)  May not hold any other position as an elected official or employee of the Commonwealth.

(2)  Shall be a resident of this Commonwealth and have expertise or substantial experience in one or more of the following areas:

(i)  Transportation.

(ii)  Finance.

(iii)  Law.

(iv)  Land use and public planning.

(3)  Shall serve at the pleasure of the Governor.

(e)  Quorum.--Four members of the board shall constitute a quorum. The adoption of a resolution or other action of the board shall require a majority vote of the members of the board.

(f)  Compensation.--The members of the board shall be entitled to no compensation for their services as members of the board but shall be entitled to reimbursement by the department for all necessary and reasonable expenses incurred in connection with the performance of their duties as members of the board.

(g)  Initial appointment and vacancy.--Appointing authorities shall appoint initial board members within 30 days of the effective date of this section. Whenever a vacancy occurs on the board, the appointing authority shall appoint a successor member within 30 days of the vacancy.

(h)  Financial interests.--No member of the board, during his term of office, shall directly or indirectly own, have any significant financial interest in, be associated with or receive any fee, commission, compensation or anything of value from any public entity or private entity seeking to engage in a public-private transportation partnership agreement. The provisions of this subsection shall not apply to the salary of a Commonwealth employee.

(i)  Applicability.--The following acts shall apply to the board:

(1)  The act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law.

(2)  The State Adverse Interest Act.

(3)  The provisions of 65 Pa.C.S. Chs. 7 (relating to open meetings) and 11 (relating to ethics standards and financial disclosure).

Effective Date.  Section 3(1) of Act 88 of 2012 provided that section 9103 shall take effect immediately.



Section 9104 - Duties of board

§ 9104.  Duties of board.

(a)  Duties.--The board shall do all of the following:

(1)  Meet as often as necessary but at least annually.

(2)  Adopt guidelines establishing the procedure by which a public entity may submit a request for a transportation project or a private entity may submit an unsolicited plan for a transportation project to the board.

(3)  Consult with persons affected by proposed transportation projects.

(4)  Evaluate and, where the board finds that the requests or plans for transportation projects are in the best interests of the Commonwealth and a public entity, approve the requests or plans for transportation projects. The board shall approve a proposed transportation project by adopting a resolution.

(5)  Submit an annual report to the General Assembly detailing all transportation projects evaluated and resolutions adopted.

(b)  Actions.--Actions by the board are a determination of public policy and public interest and shall not be considered adjudications under 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action) and shall not be appealable to the department or a court of law.

(c)  General Assembly.--The following shall apply:

(1)  The General Assembly may, within 20 calendar days or nine legislative days, whichever is longer, of the adoption of the resolution under subsection (a)(4), pass a concurrent resolution rescinding the approval of a transportation project if the transportation facility which is the subject of the transportation project is owned by the Commonwealth.

(2)  If the General Assembly adopts the concurrent resolution within the time period under paragraph (1) by majority vote in both the Senate and the House of Representatives, the transportation project shall be deemed disapproved.

(3)  If the General Assembly fails to adopt the concurrent resolution by majority vote in both the Senate and the House of Representatives within the time period under paragraph (1), the transportation project shall be deemed approved.

Effective Date.  Section 3(1) of Act 88 of 2012 provided that section 9104 shall take effect immediately.

Cross References.  Section 9104 is referred to section 9109 of this title.



Section 9105 - Operation of board

§ 9105.  Operation of board.

(a)  Technical assistance.--The department shall supply all necessary assistance to assist the board in carrying out its duties and responsibilities, including retention of legal, financial and technical consultants to assist with this role.

(b)  Analysis.--The department shall develop a detailed analysis of a request or recommendation prior to approval by the board.

(c)  Oversight.--If a transportation project becomes a public-private transportation project, the department shall retain oversight and monitor the public-private transportation project, including periodic reports to the board, as necessary.

Effective Date.  Section 3(1) of Act 88 of 2012 provided that section 9105 shall take effect immediately.



Section 9106 - Solicitations for transportation projects

§ 9106.  Solicitations for transportation projects.

A public entity may solicit transportation projects through a request for transportation projects. The public entity shall give public notice of a request for transportation projects consistent with section 9109(c) (relating to selection of development entities). Offerors shall submit their responses to the public entity in the form and manner required by the request for transportation projects. A public entity shall evaluate each response to determine if the response is in the best interest of the public entity. Upon being satisfied, the public entity may prepare and submit a request to the board to review the transportation project in accordance with this chapter.

Cross References.  Section 9106 is referred to section 9120 of this title.



Section 9107 - Transportation projects

§ 9107.  Transportation projects.

(a)  Submission.--Except as provided under subsection (b), a public entity which seeks to undertake a transportation project which has not been previously approved by the board shall submit a request for the transportation project to the board.

(b)  Exception.--This chapter shall not apply to a transportation project which a public entity is authorized under law to undertake on the effective date of this subsection.



Section 9108 - Requests

§ 9108.  Requests.

A request may be solicited or unsolicited and may provide for the development or operation of transportation facilities using a variety of project delivery methods and forms of agreement. The methods may include:

(1)  Predevelopment agreements leading to other implementing agreements.

(2)  A design-build agreement.

(3)  A design-build-operate agreement.

(4)  A design-build-maintain agreement.

(5)  A design-build-finance-operate agreement.

(6)  A design-build-operate-maintain agreement.

(7)  A design-build-finance-operate-maintain agreement.

(8)  An operate-maintain agreement.

(9)  A concession providing for the development entity to design, build, operate, maintain, manage or lease a transportation facility.

(10)  Any other innovative or nontraditional project delivery method or agreement or combination of methods or agreements that the public entity determines will address the transportation needs of the Commonwealth and the public entity and serve the public interest.



Section 9109 - Selection of development entities

§ 9109.  Selection of development entities.

(a)  Conditions for use.--If a transportation project is approved under section 9104 (relating to duties of board), the public entity may enter into a contract for the transportation project by competitive sealed proposals.

(b)  Request for proposals.--After receiving the determination required by subsection (a), a public entity shall solicit proposals through a request for proposals.

(c)  Public notice.--A public entity shall give public notice of a request for proposals consistent with regulations adopted by the department. The notice shall be given a reasonable time prior to the date set for the close of receipt of the proposals. The method of public notice may include any of the following:

(1)  Electronic publication which is accessible to the general public.

(2)  Advertisement as provided for in 45 Pa.C.S. § 306 (relating to use of trade publications).

(3)  Issuance of request for proposals to offerors on the mailing list of the public entity.

(4)  Publication in a newspaper of general circulation.

(5)  Where prequalification is a requirement of submitting a proposal, notification to all private entities who have been prequalified by the public entity.

(d)  Copies of request for proposals.--Copies of a request for proposals shall be made available to any interested person upon request to the public entity. A public entity may establish procedures for the distribution of a request for proposals, including the imposition of a fee to reimburse the public entity for the costs of photocopying and mailing.

(e)  Receipt of proposals.--Offerors shall submit their proposals to ensure that their proposals are received prior to the time and date established for receipt of the proposals. Proposals shall be submitted in the format required by the request for proposals. Proposals shall be opened so as to avoid disclosure of their contents to competing offerors.

(f)  Evaluation.--A public entity shall evaluate each proposal to determine which proposal has the best value for and is in the best interest of the public entity. In making this determination, a public entity may consider any of the following:

(1)  Cost.

(2)  Price.

(3)  Financial commitment.

(4)  Innovative financing.

(5)  Bonding.

(6)  Technical, scientific, technological or socioeconomic merit.

(7)  Financial strength and viability.

(8)  Design, operation and feasibility of the transportation project.

(9)  Public reputation, qualifications, industry experience and financial capacity of the private entity.

(10)  The ability of the transportation project to improve economic growth, to improve public safety, to reduce congestion, to increase capacity or to rehabilitate, reconstruct or expand an existing transportation facility.

(11)  The compatibility of the proposal with existing local and regional land use plans.

(12)  The commitment of local communities to approve land use plans in preparation for the transportation project.

(13)  Other factors deemed appropriate by the public entity.

(g)  Weighted consideration.--The relative importance of each evaluation factor shall be fixed prior to opening the proposals.

(h)  Participation in evaluation.--If the public entity is a Commonwealth agency, the department is required to invite its comptroller to participate in the evaluation as a nonvoting member of any evaluation committee. No individual who has been employed by an offeror within the last two years may participate in the evaluation of proposals.

(i)  Discussion with responsible offerors and revision of proposals.--As provided in the request for proposals, discussions and negotiations may be conducted with responsible offerors for the purpose of clarification and of obtaining best and final offers. Responsible offers shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals. In conducting discussions, there shall be no disclosure of any information derived from proposals submitted by competing offerors.

(j)  Selection for negotiation.--The responsible offeror whose proposal is determined in writing to be the best value for and in the best interests of the public entity, taking into consideration all evaluation factors, shall be selected for contract negotiation.

(k)  Cancellation.--A request for proposals may be canceled at any time prior to the time a public-private transportation partnership agreement is executed by all parties when it is in the best interests of the public entity.

(l)  Award.--Upon reaching an agreement with a responsible offeror, a public entity shall enter into a public-private transportation partnership agreement with the responsible offeror. The public-private transportation partnership agreement shall be consistent with the requirements of this chapter. If agreement cannot be reached with the best qualified responsible offeror, then negotiations will be formally terminated with the offeror. If proposals were submitted by one or more other responsible offerors, negotiations may be conducted with the other responsible offeror or responsible offerors in the order of their respective qualification ranking. The contract may be awarded to the responsible offeror then ranked as best qualified.

(m)  Resolution of controversies involving the Commonwealth.--If a prospective offeror, offeror or development entity is aggrieved by a selection under this section and the public entity or proprietary public entity in the invitation or contract is a Commonwealth agency, the prospective offeror, offeror or development entity may file a protest or a claim, as appropriate, in accordance with 62 Pa.C.S. Ch. 17 (relating to legal and contractual remedies).

(n)  Resolution of controversies not involving the Commonwealth.--If a development entity is aggrieved by a selection under this section and the proprietary public entity in the contract is an entity other than the Commonwealth, a development entity may file a claim with the court of common pleas where the proprietary public entity is located. The process for the filing and resolution of claims, including rights, contents, timing, evaluation, determination and remedies, which are established in 62 Pa.C.S. Ch. 17, shall apply insofar as they are practicable.

Cross References.  Section 9109 is referred to sections 9106, 9120 of this title.



Section 9110 - Public-private transportation partnership agreement

§ 9110.  Public-private transportation partnership agreement.

(a)  Agreement provisions.--A public-private transportation partnership agreement shall include the following provisions:

(1)  A description of any planning, development, design, leasing, acquisition or interest in, financing, installation, construction, reconstruction, replacement, expansion, operation, maintenance, improvement, equipping, modification, expansion, enlargement, management, running, control and operation of the public-private transportation project.

(2)  The term of the public-private transportation partnership agreement.

(3)  The type of property interest or other relationship the development entity will have in or with respect to the public-private transportation partnership project, including acquisition of rights-of-way and other property interests that may be required.

(4)  Authorization for the proprietary public entity or its authorized representatives to inspect all assets and properties of the public-private transportation project and all books and records of the development entity relating to the public-private transportation project to review the development entity's performance under the public-private transportation partnership agreement.

(5)  Grounds for termination of the public-private transportation partnership agreement by the parties.

(6)  Procedures for amendment of the public-private transportation partnership agreement.

(7)  The rights and remedies available in the event of breach, default or delay.

(8)  Requirements for a private development entity to provide performance and payment bonds, parent company guarantees, letters of credit or other acceptable forms of security in an amount acceptable to the proprietary public entity.

(9)  A requirement that ownership of a transportation facility acquired or constructed go to or remain with the proprietary public entity.

(10)  Standards for construction, maintenance and operation of the public-private transportation project if the activities are to be performed by the development entity.

(11)  Standards for capital improvement or modification of the public-private transportation project if they are to be made by the development entity.

(12)  Standards relating to how payments, if any, are to be made by the proprietary public entity to the development entity, including availability payments, performance-based payment and payments of money and revenue-sharing with the development entity.

(13)  Standards relating to how the parties will allocate and share management of the risks of the public-private transportation project.

(14)  Standards relating to how the parties will allocate costs of development of the public-private transportation project, including any cost overruns.

(15)  Standards relating to damages to be assessed for nonperformance, specifying remedies available to the parties and dispute resolution procedures.

(16)  Standards relating to performance criteria and incentives.

(17)  A requirement that upon termination of the public-private transportation partnership agreement, a transportation facility that was the subject of the public-private transportation partnership agreement must be in a state of proper maintenance and repair and shall be returned to the proprietary public entity in satisfactory condition at no further cost to the proprietary public entity.

(18)  Provisions for law enforcement related to the public-private transportation project.

(19)  An obligation of the development entity to offer employment to any employee of the proprietary public entity who would lose employment due to the execution of the public-private transportation partnership agreement and who is in good standing at the time of execution of the public-private transportation partnership agreement, including salary, retirement, health and welfare and benefits which are substantially identical to the benefits received by the employees immediately prior to execution of the public-private transportation partnership agreement for the term of the collective bargaining agreement of those employees in effect. An employee of the proprietary public entity who does not accept employment with the development entity shall be reassigned to an equivalent position, without loss of seniority, within a worksite in as close proximity to the public-private transportation project as feasible. Nothing in this paragraph shall impair provisions related to furloughs and layoffs of the collective bargaining agreement of those employees in effect.

(20)  Other terms and provisions as required under this chapter or agreed to by the development entity and the proprietary public entity.

(b)  Term.--The proprietary public entity may enter into a public-private transportation partnership agreement with any development entity that includes the provisions under subsection (a) for a term not to exceed 99 years.

(c)  Public partner.--Nothing in this chapter shall prohibit the department from entering into a public-private transportation partnership agreement with another Commonwealth agency in accordance with this chapter.

(d)  Public entity.--Nothing in this chapter shall prohibit a public entity from entering into a public-private transportation partnership agreement with one or more public entities in accordance with this chapter.

(e)  Environmental costs.--

(1)  A proprietary public entity may provide in a public-private transportation partnership agreement that it will pay or reimburse, on terms that it deems appropriate, the development entity for actual costs associated with necessary remediation for existing environmental contaminants located on, under or emanating from the real property associated with a public-private transportation project as of the date the development entity assumes responsibility for the public-private transportation project. If the public-private transportation partnership agreement provides for environmental remediation, the public-private transportation partnership agreement shall require that the proprietary public entity be given:

(i)  Prompt notice of any claim against the proprietary public entity or a third party pertaining to the contaminants.

(ii)  The right to elect to undertake the necessary remediation.

(iii)  The right to participate in the defense of or response to any claim.

(iv)  The right of prior approval before the development entity may settle any claim.

(2)  No payment by a proprietary public entity under this section may be for anything other than actual costs incurred by a development entity to remediate the environmental contamination on, under or emanating from the real property associated with the public-private transportation project as of the date the development entity assumes responsibility for the public-private transportation project.

(f)  User fees.--A provision establishing whether user fees will be imposed for use of the public-private transportation project and the basis by which any user fees will be imposed and collected shall be determined in the public-private transportation partnership agreement. If a user fee is proposed as part of the public-private transportation project, a proprietary public entity shall include provisions in the agreement that authorize the collection of user fees, tolls, fares or similar charges, including provisions that:

(1)  Specify technology to be used in the public-private transportation project.

(2)  Establish circumstances under which the proprietary public entity may receive a share of revenues from the charges.

(3)  Govern the enforcement of electronic tolls, including provisions for use of available technology.

(4)  Establish payment collection standards, including provisions for enforcement of nonpayment and penalties.

(5)  In the event an operator of a vehicle fails to pay the prescribed toll or user fee at any location on a public-private transportation project where tolls or user fees are collected by means of an electronic or other automated or remote form of collection, the collection provisions of section 8117 (relating to electronic toll collection) shall apply except that the development entity shall possess all of the rights, roles, limitations and responsibilities of the Pennsylvania Turnpike Commission.

(g)  Amounts received under a public-private transportation partnership agreement.--The net proceeds received by the proprietary public entity under a public-private transportation partnership agreement shall be available exclusively to provide funding for transportation needs in this Commonwealth. The use of the proceeds or other revenues from the public-private transportation project shall comply with Federal or State law restricting or limiting the use of revenue from the public-private transportation project based on its public funding.

Cross References.  Section 9110 is referred to section 9117 of this title.



Section 9111 - Records of requests

§ 9111.  Records of requests.

The following shall apply:

(1)  Upon the selection of a development entity to be a party to a public-private transportation partnership agreement, the identity of the development entity selected, the contents of the response of the development entity to the request for proposals, the final proposal submitted by the development entity and the form of the public-private transportation partnership agreement shall be made public. Any financial information of a development entity that was requested in the request for proposals or during discussions and negotiations to demonstrate the economic capability of a development entity to fully perform the requirements of the public-private transportation partnership agreement shall not be subject to public inspection.

(2)  A proprietary public and a private development entity may agree, in their discretion, to make public any information described under paragraph (1) that would not otherwise be subject to public inspection.

(3)  If a proprietary public entity terminates a public-private transportation partnership agreement for default, rejects a private entity on the grounds that the private entity is not responsible or suspends or debars a development entity, the private entity or development entity, as appropriate, shall, upon written request, be provided with a copy of the information contained in the file of the private entity or development entity maintained by the proprietary public entity under a contractor responsibility program.

(4)  The following information shall not be public:

(i)  Information relating to proprietary information, trade secrets, patents or exclusive licenses, architectural and engineering plans and information relating to competitive marketing materials and strategies.

(ii)  Security information, including risk prevention plans, detection and countermeasures, emergency management plans, security and surveillance plans, equipment and usage protocols and countermeasures.

(iii)  Records considered nonpublic matters or information by the Securities and Exchange Commission under 17 CFR 200.80 (relating to commission records and information).

(iv)  Any financial information deemed confidential by the proprietary public entity upon a showing of good cause by the offeror or development entity.

(v)  Records prepared or utilized to evaluate a proposal.



Section 9112 - Use of intellectual property

§ 9112.  Use of intellectual property.

Unless otherwise agreed and except to the extent not transferable by law, the department or a proprietary public entity shall have the right to use all or a portion of a submitted proposal, including the technologies, techniques, methods, processes and information contained in the proposal. Notice of nontransferability by law shall be given to the department and the proprietary public entity in response to the request for proposals.



Section 9113 - Police powers and violations of law

§ 9113.  Police powers and violations of law.

(a)  Enforcement of traffic laws.--To the extent the public-private transportation project is a highway, bridge, tunnel overpass or similar transportation facility for motor vehicles, 75 Pa.C.S. (relating to vehicles) and other laws of this Commonwealth or, if applicable, any local jurisdiction shall be the same as those applying to conduct on similar transportation facilities in this Commonwealth or the local jurisdiction. Punishment for offenses shall be prescribed by law for conduct occurring on similar transportation facilities in this Commonwealth or the local jurisdiction.

(b)  Arrest powers.--All officers authorized by law to make arrests for violations of law in this Commonwealth shall have the same powers, duties and jurisdiction within the limits of a public-private transportation project as they have in their respective areas of jurisdiction. The grant of authority under this section shall not extend to the private offices, buildings, garages and other improvements of a development entity to any greater degree than the police power extends to any other private offices, buildings, garages and other improvements.



Section 9114 - Environmental and other authorizations

§ 9114.  Environmental and other authorizations.

(a)  The Administrative Code of 1929.--Notwithstanding any other provision of law, neither soliciting nor approving a request for proposals, nor executing a public-private transportation partnership agreement under this chapter shall constitute the submission of a preliminary plan or design to the department under section 2002(b) of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(b)  Environmental authorizations.--A public-private transportation partnership agreement may require that prior to commencing any construction in connection with the development, operation or financing of any public-private transportation project if the agreement requires environmental authorizations to be obtained, the development entity shall do any of the following:

(1)  Secure all necessary environmental permits and authorizations and, if specified under the act of May 19, 1995 (P.L.4, No.2), known as the Land Recycling and Environmental Remediation Standards Act, obtain the approval of the Department of Environmental Protection.

(2)  Complete environmental remediation of the site on which the public-private transportation project is to be located, including acts required under any agreement entered into with the Department of Environmental Protection for remediation of the site under the Land Recycling and Environmental Remediation Standards Act.



Section 9115 - Taxation of development entity

§ 9115.  Taxation of development entity.

(a)  General rule.--To the extent that revenues or user fees received by a development entity pursuant to a public-private transportation partnership agreement are subject to a tax imposed by a political subdivision prior to the effective date of this section, the revenues or user fees shall continue to be subject to the tax and to future increases in the rate of the tax.

(b)  New taxation barred.--After the effective date of this section, no new tax shall be imposed by a political subdivision or the Commonwealth on the revenues or user fees received by a development entity pursuant to a public-private transportation partnership agreement.

(c)  Realty transfer tax.--No public-private transportation partnership agreement, lease, concession, franchise or other contract involving real property of a public-private transportation project shall be subject to a Commonwealth or local realty transfer tax imposed under the act of December 31, 1965 (P.L.1257, No.511), known as The Local Tax Enabling Act, the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, or a successor statute.

(d)  Property.--Property used in connection with a public-private transportation project shall be considered public property and shall be exempt from ad valorem property taxes and special assessments levied against property by the Commonwealth or any political subdivision.



Section 9116 - Power of eminent domain

§ 9116.  Power of eminent domain.

The exercise of the power of eminent domain by any condemnor to acquire property for public-private transportation project purposes under a public-private transportation partnership agreement shall be considered a taking for a public purpose and not for a private purpose or for private enterprise.



Section 9117 - Sovereign immunity

§ 9117.  Sovereign immunity.

Under section 11 of Article 1 of the Constitution of Pennsylvania, it is declared to be the intent of the General Assembly that the Commonwealth, and its officials and employees, and a municipal authority, and its officials and employees, acting within the scope of their duties, shall continue to enjoy sovereign immunity and official immunity and remain immune from suit except as provided in section 9118 (relating to specific performance). A claim against the Commonwealth and its officials and employees or municipal authority and its officials and employees shall be brought only in such manner and in such courts and in such cases as directed by the provision of section 9110(e) (relating to public-private transportation partnership agreement), 42 Pa.C.S. Ch. 85 (relating to matters affecting government units), 62 Pa.C.S. Ch. 17 (relating to legal and contractual remedies) or any procurement law applicable to a municipal authority.



Section 9118 - Specific performance

§ 9118.  Specific performance.

A proprietary public entity is authorized to agree that specific performance shall be available to a development entity as a remedy for a breach by the proprietary public entity of its representations, covenants, warranties or other obligations under the public-private transportation partnership agreement to the extent set forth in the public-private transportation partnership agreement.

Cross References.  Section 9118 is referred to section 9117 of this title.



Section 9119 - Applicability of other laws

§ 9119.  Applicability of other laws.

(a)  General rule.--Except as provided under subsection (b), all provisions of laws related to the development, construction, operation or financing of a transportation project in effect on the date the public-private transportation partnership agreement is fully executed shall apply to a public-private transportation partnership agreement entered into between a proprietary public entity and a development entity. The provisions shall include:

(1)  The act of May 1, 1913 (P.L.155, No.104), referred to as the Separations Act.

(2)  The act of August 15, 1961 (P.L.987, No.442), known as the Pennsylvania Prevailing Wage Act.

(b)  Limitation.--The following apply:

(1)  If the public entity or the proprietary public entity is a Commonwealth agency, 62 Pa.C.S (relating to procurement) shall apply only to the extent provided under paragraph (2).

(2)  The following shall apply if the public entity or the proprietary public entity is a Commonwealth agency:

(i)  Section 107 (relating to reciprocal limitations).

(ii)  Section 531 (relating to debarment or suspension).

(iii)  Section 541 (relating to approval of accounting system).

(iv)  Section 551 (relating to right to inspect plant).

(v)  Section 552 (relating to right to audit records).

(vi)  Section 563 (relating to retention of procurement records).

(vii)  Chapter 17 (relating to legal and contractual remedies).



Section 9120 - Adverse interests

§ 9120.  Adverse interests.

(a)  Private entity adverse interests.--The following shall apply:

(1)  Except as provided under paragraph (2), a private entity which submits a response to a request for proposals under section 9109 (relating to selection of development entities), a request for transportation projects under section 9106 (relating to solicitations for transportation projects) or an unsolicited proposal, and which is also a State advisor or a State consultant for the department or the Pennsylvania Turnpike Commission, shall not be deemed to be in violation of the State Adverse Interest Act while engaging in any of the following activities:

(i)  Preparing or submitting a response to a request for proposals or transportation projects.

(ii)  Participating in any activity with the department related to a request for proposals or transportation projects.

(iii)  Negotiating and entering into any contract lease or public-private transportation partnership agreement which results from a request for proposals or transportation projects.

(iv)  Engaging in any other action taken in furtherance of the purposes of this chapter.

(2)  A private entity which submits a response to a request for proposals or transportation projects or acts as a consultant or an advisor to a private entity which submits a response to a request for proposals or transportation projects to the department shall be prohibited from consulting or providing advice to the department on the review or approval of the response to the request for proposals or transportation projects as submitted.

(3)  A private entity which submits a response to a request for proposals or transportation projects or acts as a consultant or an advisor to a private entity which submits a response to a request for proposals or transportation projects to the board shall be prohibited from consulting or providing advice to the department on the review or approval of the response to the request for proposals or transportation projects so submitted.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"State advisor."  As defined in section 2(7) of the act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.

"State consultant."  As defined in section 2(9) of the act of July 19, 1957 (P.L.1017, No.451), known as the State Adverse Interest Act.



Section 9121 - Federal, State, local and private assistance

§ 9121.  Federal, State, local and private assistance.

(a)  Federal assistance.--The following shall apply:

(1)  The department or a proprietary public entity may accept from the United States or any of its agencies funds that are available to the Commonwealth for carrying out this chapter, whether the funds are made available by grant, loan, loan guarantee or otherwise.

(2)  The department or a proprietary public entity is authorized to assent to any Federal requirements, conditions or terms of any Federal funding accepted by the department or a proprietary public entity under this section.

(3)  The department or a proprietary public entity may enter into agreements or other arrangements with the United States or any of its agencies as may be necessary for carrying out the purposes of this chapter.

(b)  Acceptance of grants and donations.--The department or a proprietary public entity may accept from any source any grant, donation, gift or other form of conveyance of land, money or other real, personal or mixed property or other item of value for carrying out the purpose of this chapter.

(c)  Contributions.--Subject to acceptance and agreement between the development entity and a proprietary public entity, any public-private transportation project may be financed, in whole or in part, by contribution of any funds or property made by a proprietary public entity, a development entity or an affected jurisdiction.

(d)     Combination of funds.--The department or proprietary public entity may combine Federal, State, local and private funds to finance a public-private transportation project under this chapter.

(e)  Itemization.--Pursuant to section 7(a)(4) of Article VIII of the Constitution of Pennsylvania, a public-private transportation project funded, in whole or in part, through the issuance of debt where the credit of the Commonwealth is pledged shall be itemized in a capital budget itemization act.



Section 9122 - Public-Private Transportation Account

§ 9122.  Public-Private Transportation Account.

(a)  Establishment.--

(1)  There is established within the Motor License Fund a separate account to be known as the Public-Private Transportation Account.

(2)  Money in the account shall be used only for the purposes enumerated under subsection (c).

(b)  Deposits to account.--The following shall apply:

(1)  The department shall deposit in the account the following:

(i)  All money received by the department pursuant to the terms of a public-private transportation partnership agreement under which the department is the proprietary public entity.

(ii)  Repayment of any loans from the account made under this chapter.

(iii)  Subject to the provisions of any public-private transportation partnership agreement under which the department is the proprietary public entity, monetary damages and other amounts for failure by a development entity to comply with the terms of the public-private transportation partnership agreement.

(iv)  Subject to the provisions of any public-private transportation partnership agreement under which the department is the proprietary public entity, payments made from any insurance proceeds or reserve funds or performance or payment bonds in connection with a public-private transportation project.

(v)  Earnings from the investment of the money in the account.

(2)  The Secretary of the Budget shall establish any restricted accounts within the account as the secretary deems necessary for the proper administration of the account.

(3)  All money related to any public-private transportation partnership agreement in which the department is not the proprietary public entity shall not be held in the account, but shall be held by the proprietary public entity or its agent.

(c)  Appropriation.--The funds in the account are continuously appropriated to the department for the following purposes:

(1)  Paying the amounts as the department may be required to repay the Federal funding agencies.

(2)  Paying all amounts designated by the department as required for repayment or defeasance of outstanding bonds.

(3)  Paying costs of maintenance, operating and financing of transportation facilities in this Commonwealth which are available for use by the public, including the costs of insurance or reserves against risks of contingencies.

(4)  Paying expenses incurred under or in connection with any public-private transportation partnership agreement by the department, including professional fees and expenses.

(5)  Paying the costs of the department relating to performing and administering duties under this chapter.

(6)  Paying all expenses approved by the board for its costs incurred to perform its duties, including paying professional fees and expenses.

(7)  Paying costs of any purpose authorized under this chapter.

(d)  Amounts received.--The net proceeds received under a public-private transportation partnership agreement shall be available exclusively to provide funding for transportation needs in this Commonwealth. The use of the proceeds or other revenues from the public-private transportation project shall be in accord with Federal or State law restricting or limiting the use of revenue from the public-private transportation project based on its public funding.



Section 9123 - Pennsylvania Turnpike Commission

§ 9123.  Pennsylvania Turnpike Commission.

The Pennsylvania Turnpike Commission may not enter into a public-private transportation partnership agreement in the capacity of a proprietary public entity with respect to granting substantial oversight and control over the Turnpike Mainline to another entity unless specific authority is granted through an act of law passed by the General Assembly. However, this shall not restrict the Pennsylvania Turnpike Commission from entering into a public-private transportation partnership agreement under this chapter or under other statutes which does not involve granting substantial oversight and control over the Turnpike Mainline to another entity.



Section 9124 - Regulations

§ 9124.  Regulations.

(a)  Department.--In order to facilitate the implementation of this chapter, the department is authorized to promulgate regulations or publish guidelines that include the following:

(1)  The process for review of a request for proposals or transportation projects or responses to requests for proposals or transportation projects issued by a public entity.

(2)  The process for receipt and review of and response to competing responses to requests for proposals or transportation projects.

(3)  The type and amount of information that is necessary for adequate review of and response to each stage of review of a proposal or transportation project.

(4)  Any other provisions which are required under this chapter or which the department determines are appropriate for implementation of this chapter.

(b)  Temporary regulations.--Notwithstanding any other provision of law, any regulation promulgated by the department under this chapter during the two years following the effective date of this section shall be deemed temporary regulations which shall expire no later than three years following the effective date of this section or upon promulgation of final regulations. The temporary regulations shall not be subject to any of the following:

(1)  Sections 201, 202, 203 and 204 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law.

(2)  The act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

Effective Date.  Section 3(1) of Act 88 of 2012 provided that section 9124 shall take effect immediately.









Title 75 - VEHICLES

Chapter 1 - General Provisions

Section 101 - Short title of title

TITLE 75

VEHICLES

Part

I.  Preliminary Provisions

II.  Title, Registration and Licensing

III.  Operation of Vehicles

IV.  Vehicle Characteristics

V.  Administration and Enforcement

VI.  Miscellaneous Provisions

Enactment.  Unless otherwise noted, the provisions of Title 75 were added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Special Provisions in Appendix.  See sections 2, 4, 5, 6 and 8 of Act 81 of 1976 in the appendix to this title for transition provisions, saving provision, severability, applicability of Statutory Construction Act and effective date.

PART I

PRELIMINARY PROVISIONS

Chapter

1.  General Provisions

Enactment.  Part I was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

CHAPTER 1

GENERAL PROVISIONS

Sec.

101.  Short title of title.

102.  Definitions.

103.  Uniformity of interpretation.

104.  Continuation of existing law (Repealed).

Enactment.  Chapter 1 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

§ 101.  Short title of title.

This title shall be known and may be cited as the "Vehicle Code."



Section 102 - Definitions

§ 102.  Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Abandoned vehicle."

(1)  A vehicle (other than a pedalcycle) shall be presumed to be abandoned under any of the following circumstances, but the presumption is rebuttable by a preponderance of the evidence:

(i)  The vehicle is physically inoperable and is left unattended on a highway or other public property for more than 48 hours.

(ii)  The vehicle has remained illegally on a highway or other public property for a period of more than 48 hours.

(iii)  The vehicle is left unattended on or along a highway or other public property for more than 48 hours and does not bear all of the following:

(A)  A valid registration plate.

(B)  A current certificate of inspection.

(C)  An ascertainable vehicle identification number.

(iv)  The vehicle has remained on private property without the consent of the owner or person in control of the property for more than 24 hours.

(2)  Vehicles and equipment used or to be used in construction or in the operation or maintenance of highways or public utility facilities, which are left in a manner which does not interfere with the normal movement of traffic, shall not be considered to be abandoned.

"Active work zone."  The portion of a work zone where construction, maintenance or utility workers are located on the roadway, berm or shoulder.

"Agent service."  A person that has been authorized by the Department of Transportation to act as a card agent, a full agent or an issuing agent.

"Alley."  A street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic.

"Ambulance."  Any vehicle which is specifically designed, constructed or modified and equipped and is used or intended to be used and is maintained or operated for the purpose of providing emergency medical care to and transportation of human patients. The term includes advanced or basic life support vehicles that may or may not transport such patients.

"Antique motor vehicle."  A motor vehicle, but not a reproduction thereof, manufactured more than 25 years prior to the current year which has been maintained in or restored to a condition which is substantially in conformance with manufacturer specifications.

"Articulated bus."  A bus designed to transport passengers and on which passengers are authorized to be transported, consisting of two or more units or sections permanently assembled in tandem by flexible connections which permit passenger movement throughout the length of the bus.

"Authorized vehicle."  A vehicle or type of vehicle, other than an emergency vehicle, for which special operating or equipment privileges are given by law or regulation of the department based on design and utility for work within a highway.

"Automated red light enforcement system."  A vehicle sensor installed to work in conjunction with a traffic-control signal which automatically produces one or more recorded images of a vehicle at the time the vehicle is used or operated in a manner which is a violation under this title.

"Blood delivery vehicle."  Any vehicle which is used or intended to be used and is maintained or operated for the purpose of transporting blood or blood products on an emergency basis.

"Bus."

(1)  A motor vehicle designed to transport 16 or more passengers, including the driver; or

(2)  a motor vehicle, other than a taxicab or limousine, designed to transport not more than 15 passengers, including the driver, and used for the transportation of persons for compensation.

The term does not include a vehicle used in a ridesharing arrangement, as defined in the act of December 14, 1982 (P.L.1211, No.279), entitled "An act providing for ridesharing arrangements and providing that certain laws shall be inapplicable to ridesharing arrangements," or a school bus.

"Business district."  The territory contiguous to and including a highway when within any 600 feet along the highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, or office buildings, railroad stations and public buildings which occupy at least 300 feet of frontage on one side or 300 feet collectively on both sides of the highway.

"Cancel."  To void or terminate by formal action of the department any license, registration or privilege issued or granted by the department to which the individual is no longer entitled.

"Chemical test or testing."  Analysis performed on a biological material, including but not limited to breath, blood or urine, to determine the identity or concentration or both of particular constituents such as alcohol or controlled substances. Test procedures may rely on one or more physical or chemical properties of the constituent and utilize instrumental or chemical analysis techniques to accomplish the determination.

"Classic motor vehicle."  A motor vehicle, but not a reproduction thereof, manufactured at least 15 years prior to the current year which has been maintained in or restored to a condition which is substantially in conformity with manufacturer specifications and appearance. Any classic motor vehicle registered under section 1340 (relating to antique and classic plates) on the effective date of the amendment to this definition which fails to qualify as a classic motor vehicle pursuant to these provisions may retain such classic registration unless another type of registration is applied for and issued for the vehicle.

"Collectible motor vehicle."  A reconstructed or modified motor vehicle substantially modified from the manufacturer's original specifications and appearance and maintained in a collectible condition as determined by the Department of Transportation.

"Combination."  Two or more vehicles physically interconnected in tandem.

"Commercial driver."  A person who is either a commercial driver license holder as defined in section 1603 (relating to definitions) or who is driving a commercial motor vehicle.

"Commercial implement of husbandry."  An implement of husbandry that:

(1)  Is a self-propelled vehicle.

(2)  Is used to perform agricultural production or harvesting activities exclusively on farms other than farms owned or operated by the owner of the implement of husbandry.

(3) (Deleted by amendment).

The term also includes any other vehicle determined by the department to be a commercial implement of husbandry.

"Construction truck."  A three or four axle truck engaged in construction operations.

"Containerized cargo."  Manifested international freight in a sealed, seagoing container.

"Converter gear."  A trailer designed and used exclusively to tow a semitrailer by mounting the semitrailer on the fifth wheel of the converter gear. The term includes the terms "auxiliary axle" and "jeep dolly."

"Court."  Includes (when exercising criminal or quasi-criminal jurisdiction pursuant to 42 Pa.C.S. § 1515 (relating to jurisdiction and venue) or concerning the receipt, storage, reproduction, electronic transmission and admissibility of documentation under section 1377 (relating to judicial review) or 1550 (relating to judicial review)) a district justice or issuing authority or the equivalent official from the Federal Government or another state.

"Crosswalk."

(1)  That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway, measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway; and, in the absence of a sidewalk on one side of the roadway, that part of a roadway included within the extension of the lateral lines of the existing sidewalk.

(2)  Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

"Dealer."  A person engaged in the business of buying, selling or exchanging vehicles.

"Department."  The Department of Transportation of the Commonwealth.

"District justice."  (Deleted by amendment).

"Divided highway."  A highway divided into two or more roadways and so constructed as to impede vehicular traffic between the roadways by providing an intervening space, physical barrier or clearly indicated dividing section.

"Driveaway-towaway operation."  Any operation in which any motor vehicle, trailer or semitrailer, singly or in combination, constitutes the commodity being transported, when one set or more of wheels of the vehicle are on the highway during the course of transportation, whether or not the vehicle furnished the motive power.

"Driver."  A person who drives or is in actual physical control of a vehicle.

"Driver's license."  A license or permit to drive a motor vehicle issued under this title.

"Electric personal assistive mobility device" or "EPAMD." A self-balancing, two-nontandem-wheeled device designed to transport only one person with an electric propulsion system.

"Electric vehicle."  A motor vehicle which operates solely by use of a battery or battery pack and which meets the applicable Federal motor vehicle safety standards. The term includes a motor vehicle which is powered mainly through the use of an electric battery or battery pack but which uses a flywheel that stores energy produced by the electric motor or through regenerative braking to assist in operation of the motor vehicle.

"Emergency canteen support service organization vehicle."  A vehicle that is:

(1)  Owned by a Pennsylvania-registered, not-for-profit corporation, which is authorized to do business within this Commonwealth and has a minimum of two fully functional canteen units and a minimum of one restroom facility vehicle.

(2)  Registered with the county emergency dispatch center as an emergency canteen support service vehicle on call 24 hours a day, seven days a week, 52 weeks per year.

(3)  Dispatched for emergency service only via the county emergency dispatch center upon request of an emergency provider, whether fire, police, river rescue or other emergency provider.

"Emergency service responder."  An individual acting in an official capacity as any of the following:

(1)  A police officer.

(2)  A sheriff or deputy sheriff.

(3)  A coroner or deputy coroner.

(4)  A firefighter.

(5)  Fire police.

(6)  A fire marshal.

(7)  A medical examiner or deputy medical examiner.

(8)  Rescue personnel.

(9)  Ambulance personnel.

(10)  Towing and recovery personnel.

(11)  Highway maintenance and construction personnel.

(12)  Hazardous material response team member.

(13)  Emergency medical services personnel.

"Emergency vehicle."  A county emergency management vehicle,  fire department vehicle, police vehicle, sheriff vehicle, ambulance, advanced life support squad vehicle, basic life support squad vehicle, emergency canteen support service organization vehicle, blood delivery vehicle, human organ delivery vehicle, hazardous material response vehicle, armed forces emergency vehicle, one vehicle operated by a coroner or chief county medical examiner and one vehicle operated by a chief deputy coroner or deputy chief county medical examiner used for answering emergency calls, a vehicle owned by or leased to a regional emergency medical services council that is used as authorized by the Department of Health to respond to an actual or potential disaster, mass casualty situation or substantial threat to public health, a vehicle owned by a county or regional police association and operated by a police officer that is used for police transport or victim extraction, any vehicle operated by a special agent, special agent supervisor, narcotics agent or narcotics agent supervisor while performing official duties as employees of the Office of Attorney General, any vehicle owned and operated by the Philadelphia Parking Authority established in accordance with 53 Pa.C.S. Ch. 55 (relating to parking authorities) and used in the enforcement of 53 Pa.C.S. Ch. 57 (relating to taxicabs and limousines in first class cities), or any other vehicle designated by the State Police under section 6106 (relating to designation of emergency vehicles by Pennsylvania State Police), or a privately owned vehicle used in answering an emergency call when used by any of the following:

(1)  A police chief and assistant chief.

(2)  A fire chief, assistant chief and, when a fire company has three or more fire vehicles, a second or third assistant chief.

(3)  A fire police captain and fire police lieutenant.

(4)  An ambulance corps commander and assistant commander.

(5)  A river rescue commander and assistant commander.

(6)  A county emergency management coordinator.

(7)  A fire marshal.

(8)  A rescue service chief and assistant chief.

(9)  The chief or operations director of a county hazardous materials response team.

"Engineering and traffic study."  An orderly examination or analysis of physical features and traffic conditions conducted in accordance with regulations of the department and conforming to generally accepted engineering standards and practices for the purpose of ascertaining the need or lack of need for a particular action by the department or local authorities.

"Essential parts."  All major component parts of a vehicle of a type required to be registered under this title, the removal, alteration or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type or mode of operation.

"Established place of business."  The place actually occupied either continuously or at regular periods by a dealer, manufacturer or other vehicle-related business where the books and records are kept and a large share of the business is transacted.

"Exhibit."  Surrender of a document into the temporary possession of a person for the purpose of examining the document.

"Farm equipment."  A vehicle that is specifically designed and manufactured for and used exclusively in agriculture to plant, seed, cultivate, harvest or apply soil nutrients, fertilizers or chemicals. The term also includes any other vehicle determined by the department to be farm equipment.

"Farm vehicle."  A truck or truck tractor determined by the Department of Transportation to be used exclusively for agricultural purposes.

"Fire department vehicle."  A vehicle owned or leased by an organized paid or volunteer fire department.

"Fleet owner."  A person, Federal, State or local government agency or authority owning or leasing 15 or more vehicles who or which provides servicing and repair of the vehicles.

"Foreign vehicle."  A vehicle of a type required to be registered under this title brought into this Commonwealth from another state, territory or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this Commonwealth.

"Freeway."  A limited access highway to which the only means of ingress and egress is by interchange ramps.

"Full trailer."  A trailer so constructed that no part of its weight rests upon the towing vehicle. A semitrailer attached to a towing vehicle by means of an auxiliary front axle or dolly shall be deemed to be a full trailer.

"General rule."  A rule or order promulgated by the governing authority, as defined in 42 Pa.C.S. § 102 (relating to definitions), of the unified judicial system.

"Gross combination weight rating (GCWR)."  The value specified by the manufacturer as the loaded weight of a combination.

"Gross vehicle weight rating (GVWR)."  The value specified on the Federal weight certification label by the manufacturer as the loaded weight of a single vehicle.

"Gross weight."  The combined weight of a vehicle or combination of vehicles and its load excluding the driver's weight.

"Hazardous material."  Any explosive, blasting agent, flammable liquid, combustible liquid, flammable solid, flammable or nonflammable compressed gas, corrosive material, poison, poison gas, irritant, oxidizer, organic peroxide, radioactive material, etiologic agent, cryogenic liquid, hazardous waste, hazardous substance or other material which the department by procedure prescribed in Chapter 83 (relating to hazardous materials transportation) declares to be a hazardous material.

"Hazardous material response vehicle."  A vehicle owned or leased by a hazardous material response team certified through the Pennsylvania Emergency Management Agency.

"Highway."  The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel. The term includes a roadway open to the use of the public for vehicular travel on grounds of a college or university or public or private school or public or historical park.

"House coach."  A vehicle with an enclosed area which is designed, constructed or equipped for use, either permanently or temporarily, as a dwelling place, living abode, sleeping place or camping accommodation. A house coach includes motor homes, slide-in cabins and sleeping units specifically designed for mounting on a pickup truck and sleeping cabins designed for use on trucks and truck tractors operated for heavy-duty, long-distance hauling.

"House trailer."

(1)  A trailer which is designed, constructed and equipped as a dwelling place, living abode or sleeping place (either permanently or temporarily) and is equipped for use as a conveyance on streets and highways.

(2)  A trailer containing a chassis and exterior shell designed and constructed for use as a house trailer, as defined in paragraph (1), but which is used permanently or temporarily for advertising, sales, display or promotion of merchandise or services, or for any other commercial purpose except the transportation of property.

"Human organ delivery vehicle."  Any vehicle which is used or intended to be used and is maintained or operated for the purpose of transporting human organs or human tissue on an emergency basis.

"Hybrid electric vehicle."  An electric vehicle which allows power to be delivered to the drive wheels solely by a battery-powered electric motor but which also incorporates the use of a combustion engine to provide power to the battery and which meets the applicable Federal motor vehicle safety standards. The primary source of power for the motor must be the electric battery or battery pack and not the combustion engine.

"Implement of husbandry."  Farm equipment that meets all of the following criteria:

(1)  Is equipped with pneumatic tires except if prohibited by religious beliefs.

(2)  Is infrequently operated or moved upon highways.

(3)  Is used in agriculture for any of the following purposes:

(i)  performance of agriculture production or harvesting activities for the farmer's agricultural operations; or

(ii)  transportation of agricultural products or agricultural supplies for the benefit of the farmer's agricultural operations.

The term also includes earthmoving equipment and any other vehicle determined by the department to be an implement of husbandry.

"Interactive wireless communications device."  A wireless telephone, personal digital assistant, smart phone, portable or mobile computer or similar device which can be used for voice communication, texting, e-mailing, browsing the Internet or instant messaging. The term does not include any of the following:

(1)  a device being used exclusively as a global positioning or navigation system;

(2)  a system or device that is physically or electronically integrated into the vehicle; or

(3)  a communications device that is affixed to a mass transit vehicle, bus or school bus.

"Intersection."

(1)  The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(2)  Where a highway includes two roadways 30 feet or more apart, then every crossing of each roadway of the divided highway by an intersecting highway shall be regarded as a separate intersection. In the event the intersecting highway also includes two roadways 30 feet or more apart, then every crossing of two roadways of the highways shall be regarded as a separate intersection.

"Interstate highway."  A freeway on the Dwight D. Eisenhower System of Interstate and Defense Highways.

"Issuing authority."  A public official having the power and authority of a magisterial district judge.

"Laned roadway."  A roadway which is divided into two or more clearly marked lanes for vehicular traffic.

"Learner's permit."  A permit issued for the purpose of learning to operate a motor vehicle.

"Lienholder."  A person holding a security interest in a vehicle.

"Limited access highway."  A highway in respect to which owners or occupants of abutting lands and other persons have no legal right of access except at points and in the manner determined by the authority having jurisdiction over the highway.

"Limousine."  A motor vehicle designed for carrying no more than nine passengers, exclusive of the driver, and used for the transportation of persons for compensation.

"Local authorities."  County, municipal and other local boards or bodies having authority to enact laws relating to traffic. The term also includes airport authorities, except where those authorities are located within counties of the first class or counties of the second class.

"Magisterial district judge."  Includes a judge of a community court, of the Pittsburgh Magistrates Court, and of the Traffic Court of Philadelphia when exercising the jurisdiction of a magisterial district judge under this title.

"Major component parts."  Includes any of the following parts of a vehicle: engine, transmission, front-end assemblies or unibodies structure which may consist of headlight, grille, fenders, bumpers and hood; fenders; hood; any door; any bumper; pickup box or cargo box; airbags; computer assembly; radio or stereo components; or trunk lid, deck lid, tailgate or hatchback, whichever is present.

"Manufactured construction unit."  A building manufactured in sections in a production plant, transported to a site and set on a foundation to form a complete commercial or institutional noncombustible building.

"Manufacturer."  A person engaged in the business of constructing or assembling vehicles or motors or bodies of vehicles.

"Manufacturer's shipping weight."  The weight of a vehicle including all installed options as delivered for retail sale by the final stage manufacturer and as indicated on the manufacturer's certificate of origin.

"Mass transit vehicle."  A self-propelled or electrically propelled device designed for carrying 15 or more passengers exclusive of the driver, other than a taxicab, designed and used for the transportation of persons for compensation, including but not limited to subway cars, buses, trolleys and trackless trolleys but excluding railroad passenger cars.

"Maxi-cube vehicle."  A combination. The truck may have either a detachable or permanently attached cargo box. The cargo box on the trailer shall be designed such that the truck may be loaded and unloaded through the trailer. Neither cargo box shall exceed 34 feet in length, and the overall length of the combination shall not exceed 65 feet.

"Messenger service."  A person who, for a fee, advertises, offers or provides to the public the service of obtaining from the department vehicle titles, registrations, drivers' licenses and similar documents. A dealer who obtains documents only for purchasers of vehicles from the dealer is not a messenger service.

"Mileage."  The actual distance that a vehicle has traveled.

"Mobile home."  A trailer designed and used exclusively for living quarters or commercial purposes which exceeds the maximum size limitations prescribed by this title for operation on a highway and is only incidentally operated on a highway.

"Modified vehicle."  A vehicle of a type required to be registered under this title materially altered by the addition, deletion, substitution or modification of the body, chassis or essential parts, new or used. The term does not include vehicles that have been repaired to the function and appearance of vehicles in their original condition or vehicles where final-stage or second-stage manufacturers provide a manufacturer statement of origin or a federally required certification label at the time of the original title and registration application.

"Modular housing undercarriage."  A trailer which is used to transport a modular housing unit.

"Modular housing unit."  A unit transported on a removable or nonremovable frame designed for residential purposes which is wholly or in substantial part fabricated, formed or assembled in manufacturing facilities for assembly and installation on the building site.

"Motor carrier vehicle."

(1)  A truck, truck tractor or combination having a gross vehicle weight rating, gross combination weight rating, registered gross weight, registered combination weight or actual gross weight of 17,001 pounds or more.

(2)  A truck, truck tractor or combination engaged in interstate commerce and having a gross vehicle weight rating, gross combination weight rating, registered gross weight, registered combination weight or actual gross weight of 10,001 pounds or more.

"Motor home."  A motor vehicle designed or adapted for use as a mobile dwelling or office, except a motor vehicle equipped with a truck-camper.

"Motor vehicle."  A vehicle which is self-propelled except an electric personal assistive mobility device or a vehicle which is propelled solely by human power.

"Motorcycle."  A motor vehicle having a seat or saddle for the use of the rider and:

(1)  designed to travel on not more than three wheels in contact with the ground; or

(2)  designed to travel on two wheels in contact with the ground which is modified by the addition of two stabilizing wheels on the rear of the motor vehicle.

"Motor-driven cycle."  A motorcycle, including a motor scooter, with a motor which produces not to exceed five brake horsepower.

"Motorized pedalcycle."  A motor-driven cycle equipped with operable pedals, a motor rated no more than 1.5 brake horsepower, a cylinder capacity not exceeding 50 cubic centimeters, an automatic transmission, and a maximum design speed of no more than 25 miles per hour or an electric motor-driven cycle equipped with operable pedals and an automatic transmission powered by an electric battery or battery pack-powered electric motor with a maximum design speed of no more than 25 miles per hour.

"Multipurpose agricultural vehicle."  A motor vehicle which is 62 inches or less in width and 2,000 pounds or less in dry weight and which is used exclusively for agricultural operations and only incidentally operated or moved upon the highways.

"Nondivisible."  Incapable of being divided into parts or dismembered without substantially damaging its usefulness or value.

"Nonrepairable vehicle."  An abandoned vehicle under paragraph (1)(iii) of the definitions of "abandoned vehicle" which is incapable of safe operation for use on roadways or highways and which has no resale value except as a source of parts or scrap only, a salvage vehicle issued a nonrepairable or nonrebuildable vehicle document by another state or a vehicle which a salvor or vehicle salvage dealer designates as a source for parts or scrap or which the owner irreversibly designates as a source for parts or scrap. Such vehicles may not be issued a certificate of title or certificate of salvage.

"Nonresident."  A person who is not a resident of this Commonwealth.

"Number."  When used in the context of identification means a series of numerals or letters or both, with or without a prefix or suffix.

"Numbered traffic route."  A highway which has been assigned an interstate, United States or Pennsylvania route number, consisting of three or fewer digits, to aid motorists in their travels.

"Occupational limited license."  A license, issued under this title to a driver whose operating privileges have been suspended, to permit the operation of a motor vehicle under certain conditions, when necessary for the driver's occupation, work, trade or study.

"Official traffic-control devices."  Signs, signals, markings and devices not inconsistent with this title placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning or guiding traffic.

"Operating privilege."  The privilege to apply for and obtain a license to use as well as the privilege to use a vehicle on a highway as authorized in this title, but not a contract, property right or civil right.

"Overtime parking."  The continuous parking of a vehicle for a period of time exceeding the maximum period established by law.

"Owner."  A person, other than a lienholder, having the property right in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.

"Park" or "parking."

(1)  When permitted, means the temporary storing of a vehicle, whether occupied or not, off the roadway.

(2)  When prohibited, means the halting of a vehicle, whether occupied or not, except momentarily for the purpose of and while actually engaged in loading or unloading property or passengers.

"Passenger car."  A motor vehicle, except a motorcycle, designed primarily for the transportation of persons and designed for carrying no more than 15 passengers, including the driver, and primarily used for the transportation of persons. The term includes motor vehicles which are designed with seats that may be readily removed and reinstalled, but does not include such vehicles if used primarily for the transportation of property.

"Pedalcycle."  A vehicle propelled solely by human-powered pedals. The term does not mean a three-wheeled human-powered pedal-driven vehicle with a main driving wheel 20 inches in diameter or under and primarily designed for children six years of age or younger.

"Pedestrian."  A natural person afoot.

"Pennsylvania Turnpike."  The highway system owned and operated by the Pennsylvania Turnpike Commission.

"Person."  A natural person, firm, copartnership, association or corporation.

"Police officer."  A natural person authorized by law to make arrests for violations of law.

"Private road or driveway."  A way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

"Railroad grade crossing."  One or more railroad tracks, but not streetcar tracks, which intersect or cross a highway at the same level or grade.

"Railroad sign or signal."  A sign, signal or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

"Recall."  To withdraw by formal action of the department for an indefinite period the operating privilege of a person for reasons of incompetency.

"Reconstructed vehicle."  A vehicle, other than an antique or classic vehicle, for which a certificate of salvage was issued and is thereafter restored to operating condition to meet the vehicle equipment and inspection standards under Part IV (relating to vehicle characteristics).

"Recorded image."  An image recorded by an automated red light enforcement system on a photograph, a digital image or any other image-capture technology.

"Recovered theft vehicle."  A vehicle other than an antique or classic vehicle which was reported as stolen but subsequently recovered.

"Recreational trailer."  A trailer designed or adapted and used exclusively for recreational purposes.

"Registered gross weight."

(1)  The maximum gross weight at which a vehicle or combination is registered in this Commonwealth to operate upon a highway, which shall include the weight at which a vehicle or combination is registered for operation in this Commonwealth under any system of proportional registration pursuant to Subchapter C of Chapter 61 (relating to reciprocity).

(2)  For the purposes of Chapter 49 (relating to size, weight and load) and the definition of "motor carrier vehicle," if there is no registered gross weight as defined in paragraph (1), then the term shall mean the maximum gross weight at which a vehicle or combination registered in another state is registered or otherwise authorized to operate by such state.

"Registration."  The authority for a vehicle to operate on a highway as evidenced by the issuance of an identifying card and plate or plates.

"Residence district."  The territory contiguous to and including a highway not comprising a business district when the property on the highway for a distance of 300 feet or more is in the main improved with residences or residences and buildings in use for business.

"Resident."  A person dwelling permanently or continuously for a period exceeding 60 consecutive days within this Commonwealth, except that a person who regularly dwells in two or more states shall declare residence to be in any one of the states.

"Revoke."  To terminate by formal action of the department any license, registration or privilege issued or granted by the department. Following a period of revocation, the license, registration or privilege may not be restored except upon submission and acceptance of a new application.

"Right-of-way."  The right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed and proximity as to give rise to danger or collision unless one grants precedence to the other.

"Roadway."  That portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the sidewalk, berm or shoulder even though such sidewalk, berm or shoulder is used by pedalcycles. In the event a highway includes two or more separate roadways the term "roadway" refers to each roadway separately but not to all such roadways collectively.

"Saddle-mount operation."  Any operation in which any truck or truck tractor tows one or more trucks or truck tractors, each connected by a saddle to the frame or fifth wheel of the vehicle in front of it. The saddle is a mechanism that connects the front axle of the towed vehicle to the frame or fifth wheel of the vehicle in front and functions like a fifth wheel kingpin connection.

"Safety seat belt system."  Any strap, webbing or similar device designed to secure a person in a motor vehicle in order to mitigate the results of any accident, including buckles, fasteners and all installation hardware as specified by Federal Motor Vehicle Safety Standard No. 209 (49 C.F.R. § 571.209).

"Safety zone."  The area or space officially set apart within a roadway for the exclusive use of pedestrians.

"Salvage motor vehicle auction or pool operator."  A person who on his own behalf or as an agent for a third party engages in business for the purpose of offering for sale wrecked or salvage motor vehicles through an auction or private bid process to vehicle salvage dealers.

"Salvage vehicle."  A vehicle which is inoperable or unable to meet the vehicle equipment and inspection standards under Part IV (relating to vehicle characteristics) to the extent that the cost of repairs would exceed the value of the repaired vehicle. The term does not include a vehicle which would qualify as an antique or classic vehicle except for its lack of restoration or maintenance.

"Salvor."  A person engaged in the business of acquiring abandoned vehicles for the purpose of taking apart, recycling, selling, rebuilding or exchanging the vehicles or parts thereof.

"School bus."  A motor vehicle which:

(1)  is designed to carry 11 passengers or more, including the driver; and

(2)  is used for the transportation of preprimary, primary or secondary school students to or from public, private or parochial schools or events related to such schools or school-related activities.

The term does not include a motor vehicle used to transport preprimary, primary or secondary school students to or from public, private or parochial schools or events related to such schools or school-related activities, which is designed to carry 11 to 15 passengers, including the driver, and which is registered in this Commonwealth as a bus prior to March 1, 1993, or a motor vehicle which is designed to carry 11 to 15 passengers, including the driver, and which was titled to any public, private or parochial school on or before March 1, 1993, and which is registered to that public, private or parochial school in this Commonwealth as a bus prior to September 15, 1993.

"School vehicle."  A motor vehicle, except a motorcycle, designed for carrying no more than ten passengers, including the driver, and used for the transportation of preprimary, primary or secondary school students while registered by or under contract to a school district or private or parochial school. The term includes vehicles having chartered, group and party rights under the Pennsylvania Public Utility Commission and used for the transportation of school children.

"Scrap metal processor."  A person whose principal business is the operation of an establishment having facilities for processing iron, steel or nonferrous scrap metals, and whose principal product is scrap iron, scrap steel or nonferrous scrap for resale for remelting purposes only.

"Second-stage manufacturer."  A person engaged in performing manufacturing operations on an incomplete vehicle produced by a manufacturer.

"Secretary."  The Secretary of Transportation of the Commonwealth.

"Secure power of attorney."  A document printed with security features containing all information required by Federal law and regulations which a transferor may use when a vehicle is transferred to authorize a transferee to disclose odometer mileage in lieu of the transferor completing the odometer information on a certificate of title in the event that the transferor's certificate of title is encumbered by a lienholder.

"Security interest."  An interest in a vehicle reserved or created by agreement which secures payment or performance of an obligation. The term includes the interest of a lessor under a lease intended as security. A security interest is perfected when it is valid against third parties generally, subject only to specific statutory exceptions.

"Semitrailer."  A trailer so constructed that some part of its weight rests upon or is carried by the towing vehicle.

"Serious bodily injury."  Any bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.

"Shall."  Indicates that an action is required or prohibited.

"Should."  Indicates that an action is advisable but not required.

"Sidewalk."  That portion of a street between curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use by pedestrians.

"Special mobile equipment."

(1)  Vehicles not designed or used primarily for the transportation of persons or property, except for tools and parts necessary for the use and maintenance of the vehicle, and only incidentally operated or moved over a highway.

(2)  Vehicles which have machinery permanently attached shall not carry a load, except for tools and parts necessary for the use and maintenance of the permanently attached machinery and are only incidentally operated or moved over a highway.

(3)  Motor vehicles used primarily for road and bridge maintenance or repair which carry a load of asphalt emulsion or epoxy and aggregate material, that is applied as a finished product by the vehicle's equipment directly to a highway or trafficway for maintenance or repair of the road or bridge surface.

The term includes, but is not limited to, ditch digging apparatus, well boring apparatus; earth moving and road construction and maintenance machinery, such as asphalt spreaders, bituminous mixers, bucket loaders, snowplows, ditchers, graders, patchers, finishing machines, road rollers, scarifiers, earth moving carryalls, scrapers, power shovels and drag lines; and self-propelled cranes and tractors, other than truck tractors. The term does not include house trailers; dump trucks; or truck-mounted transit mixers, cranes or shovels.

"Specially constructed vehicle."  A vehicle not originally constructed under a distinctive name, make, model or type by a generally recognized manufacturer of vehicles.

"Stand" or "standing."  When prohibited, means the halting of a vehicle, whether occupied or not, except momentarily for the purpose of and while actually engaged in receiving or discharging passengers.

"State."  A state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of Canada.

"State designated highway."  A highway or bridge on the system of highways and bridges over which the department has assumed or has been legislatively given jurisdiction.

"Status."  With respect to an abandoned vehicle, a determination by police and a salvor as to the condition or value of the abandoned vehicle. The determination shall be one of the following: vehicle with value, salvage vehicle or nonrepairable vehicle.

"Stinger-steered automobile" or "boat transporter."  A truck tractor-semitrailer combination of a total length not greater than 75 feet exclusive of an overhang of not more than three feet on the front and four feet on the rear of the vehicle configured as a semitrailer combination wherein the fifth wheel is located on a drop frame located behind and below the rearmost axle of the power unit.

"Stop" or "stopping."

(1)  When required, means complete cessation from movement.

(2)  When prohibited, means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.

"Streetcar."  A car other than a railroad train for transporting persons or property and operated upon rails.

"Street rod."  A motor vehicle, or a reproduction thereof, with a model year of 1948 or older which has been materially altered or modified by the removal, addition or substitution of essential parts and with a gross weight or registered gross weight of not more than 9,000 pounds.

"Suspend."  To withdraw temporarily by formal action of the department any license, registration or privilege issued or granted by the department. Following a period of suspension, the department shall restore the license, registration or privilege.

"Tandem axle."  Every axle located within eight feet of another axle.

"Taxi."  A motor vehicle designed for carrying no more than eight passengers, exclusive of the driver, on a call and demand service, and used for the transportation of persons for compensation.

"Terminal."  Any location where:

(1)  freight either originates, terminates or is handled in the transportation process; or

(2)  commercial motor carriers maintain operating facilities.

"Theft vehicle."  A vehicle, other than an antique or classic vehicle, which was reported stolen.

"Through highway."  A highway or portion of a highway on which vehicular traffic is given preferential right-of-way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right-of-way to vehicles on the through highway in obedience to a stop sign, yield sign or other official traffic-control device when the signs or devices are erected as provided in this title.

"Tire width."  The linear distance between the exteriors of the sidewalls of an uninflated tire, excluding elevations due to labeling, decoration or protective sidebands.

"Tow dolly."  A trailer designed and used exclusively to tow another vehicle by mounting its front or rear wheels on the tow dolly while the other wheels of the towed vehicle remain in contact with the ground.

"Traffic."  Pedestrians, ridden or herded animals, vehicles, streetcars and other conveyances, whether singly or together, using any highway for purposes of travel.

"Traffic-control signal."  A device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

"Trafficway."  The entire width between property lines or other boundary lines of every way or place of which any part is open to the public for purposes of vehicular travel as a matter of right or custom.

"Trailer."  A vehicle designed to be towed by a motor vehicle.

"Transfer."  To change ownership by purchase, gift or any other means.

"Transferee."  A person to whom ownership of a motor vehicle is transferred, by purchase, gift or any means other than by the creation of a security interest, and any person who, as agent, signs an odometer disclosure statement for the transferee.

"Transferor."  A person who transfers his ownership of a motor vehicle by sale, gift or any means other than by the creation of a security interest and any person who, as agent, signs an odometer disclosure statement for the transferor.

"Truck."  A motor vehicle designed primarily for the transportation of property. The term includes motor vehicles designed with seats that may be readily removed and reinstalled if those vehicles are primarily used for the transportation of property.

"Truck-camper."  A structure designed, used or maintained primarily to be loaded or affixed to a motor vehicle to provide a mobile dwelling, sleeping place, office or commercial space.

"Truck tractor."  A motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

"Urban district."  The territory contiguous to and including any street which is built up with structures devoted to business, industry or dwelling houses situated at intervals of less than 100 feet for a distance of a quarter of a mile or more.

"Urban mass transportation system."  A person holding a certificate of the Public Utility Commission or a municipality authority, port authority or transportation authority established under the laws of this Commonwealth that transports persons on schedule over fixed routes and derives over 80% of their intrastate scheduled revenue from scheduled operations within the county in which they have their principal place of business, or contiguous counties.

"Utility trailer."  A trailer, except a recreational trailer, which does not have air brakes.

"Valueless except for salvage."  (Deleted by amendment).

"Vehicle."  Every device in, upon or by which any person or property is or may be transported or drawn upon a highway, except devices used exclusively upon rails or tracks. The term does not include a self-propelled wheelchair or an electrical mobility device operated by and designed for the exclusive use of a person with a mobility-related disability.

"Vehicle identification number" or "VIN."  A combination of numerals or letters or both which the manufacturer assigns to a vehicle for identification purposes, or, in the absence of a manufacturer-assigned number, which the department assigns to a vehicle for identification purposes.

"Work zone."  The area of a highway where construction, maintenance or utility work activities are being conducted which is properly signed as a work zone in accordance with regulations of the Department of Transportation.

"Wrecker."  A motor vehicle designed or constructed and used for the towing of abandoned or disabled vehicles.

"Zero-emission vehicle."  A motor vehicle which produces no emissions of any criteria of pollutants under any operational mode and under any conditions and which meets the applicable Federal motor vehicle safety standards.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; June 6, 1979, P.L.39, No.12, eff. imd.; June 18, 1980, P.L.223, No.67, eff. imd.; June 18, 1980, P.L.229, No.68, eff. 60 days; Oct. 10, 1980, P.L.791, No.147, eff. imd.; July 10, 1981, P.L.250, No.82, eff. imd.; Mar. 7, 1982, P.L.152, No.49, eff. imd.; June 23, 1982, P.L.605, No.171, eff. imd.; Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; July 7, 1983, P.L.32, No.19, eff. imd.; July 22, 1983, P.L.122, No.32, eff. imd.; Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984; Feb. 12, 1984, P.L.53, No.12, eff. imd.; Apr. 3, 1984, P.L.181, No.33, eff. 60 days; June 30, 1984, P.L.473, No.99, eff. imd.; July 10, 1984, P.L.679, No.146, eff. 60 days; June 19, 1985, P.L.49, No.20, eff. 60 days; July 11, 1985, P.L.204, No.52, eff. 60 days; July 11, 1985, P.L.220, No.56, eff. 60 days; July 8, 1986, P.L.432, No.90, eff. 60 days; Nov. 23, 1987, P.L.399, No.82, eff. imd.; Feb. 2, 1990, P.L.2, No.2, eff. 60 days; Mar. 13, 1990, P.L.69, No.14, eff. imd.; May 30, 1990, P.L.173, No.42; June 29, 1990, P.L.259, No.60, eff. imd.; Aug. 5, 1991, P.L.238, No.26, eff. imd.; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Dec. 14, 1992, P.L.870, No.139, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; May 20, 1993, P.L.30, No.10; June 28, 1993, P.L.137, No.33, eff. July 1, 1993; July 2, 1993, P.L.408, No.58, eff. imd.; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; June 13, 1995, P.L.57, No.9, eff. 30 days; July 6, 1995, P.L.246, No.30, eff. 60 days; Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. 120 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; June 22, 2001, P.L.411, No.33, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 60 days; June 26, 2001, P.L.734, No.75, eff. 60 days; July 4, 2002, P.L.692, No.105, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152; Dec. 23, 2002, P.L.1982, No.229; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Nov. 30, 2004, P.L.1667, No.211, eff. 60 days; Dec. 1, 2004, P.L.1767, No.228, eff. Jan. 1, 2007; July 5, 2005, P.L.100, No.37; July 14, 2005, P.L.285, No.50, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; Aug. 18, 2009, P.L.308, No.37, eff. imd.; Oct. 19, 2010, P.L.557, No.81, eff. 60 days; Nov. 9, 2011, P.L.406, No.98, eff. 120 days; Dec. 22, 2011, P.L.596, No.129, eff. 60 days; Jan. 27, 2012, P.L.1, No.1, eff. 60 days; June 22, 2012, P.L.642, No.67, eff. 60 days; Oct. 24, 2012, P.L.1407, No.174, eff. 60 days)

2012 Amendments.  Act 1 amended the def. of "emergency vehicle," Act 67 amended the def. of "emergency  vehicle" and added the def. of "emergency canteen support service organization vehicle" and Act 174 amended the defs. of "commercial implement of husbandry" and "multipurpose agricultural vehicle."

2011 Amendments.  Act 98 added the def. of "interactive wireless communications device" and Act 129 amended the def. of "motorcycle."

2010 Amendment.  Act 81 added the defs. of "emergency service responder" and "serious bodily injury." The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2008 Amendment.  Act 133 amended the def. of "motor vehicle."

2007 Amendment.  Act 67 amended the defs. of "automated red light enforcement system" and "recorded images."

2005 Amendments.  Act 37 added the def. of "commercial driver" and Act 50 amended the def. of "emergency vehicle." Section 10(2) of Act 37 provided that Act 37 shall take effect 90 days after publication of a notice in the Pennsylvania Bulletin. The notice was published July 16, 2005, at 35 Pa.B. 4029.

2004 Amendments.  Act 207 amended the def. of "issuing authority," added the def. of "magisterial district judge" and deleted the def. of "district justice," Act 211 amended the defs. of "multipurpose agricultural vehicle" and "special mobile equipment" and Act 228 amended the def. of "collectible motor vehicle." See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2002 Amendments.  Act 105 amended the def. of "motor vehicle" and added the def. of "electric personal assistive mobility device" or "EPAMD," Act 123 added the defs. of "automated red light enforcement system," "house coach" and "recorded images," Act 152 amended the defs. of "abandoned vehicle," "collectible motor vehicle," "essential parts," "reconstructed vehicle," "recovered theft vehicle" and "vehicle identification number," deleted the def. of "valueless except for salvage" and added the defs. of "agent service," "major component parts," "mileage," "modified vehicle," "nonrepairable vehicle," "salvage vehicle," "status" and "theft vehicle," effective immediately as to "nonrepairable vehicle," six months as to "agent service" and 60 days as to the remainder of the section, and Act 229 amended the def. of "motor carrier vehicle" and added the defs. of "active work zone" and "work zone," effective immediately as to "active work zone" and "work zone" and six months as to "motor carrier vehicle." See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

2001 Amendments.  Act 33 amended the defs. of "commercial implement of husbandry," "farm equipment" and "implement of husbandry," Act 68 added the defs. of "transfer," "transferee" and "transferor" and Act 75 amended the def. of "emergency vehicle" and added the defs. of "ambulance," "blood delivery vehicle," "fire department vehicle," "hazardous material response vehicle" and "human organ delivery vehicle."

1998 Amendment.  Act 151 amended the defs. of "maxi-cube vehicle," "modular housing unit," "motorized pedalcycle," "passenger car," "registered gross weight," "salvor," "special mobile equipment," "truck" and "vehicle" and added the defs. of "cancel," "manufactured construction unit" and "numbered traffic route."

1996 Amendment.  Act 115 added the def. of "utility trailer."

1995 Amendments.  Act 9 added the def. of "interstate highway," Act 30 added the def. of "second-stage manufacturer," Act 72 amended the def. of "pedalcycle" and Act 75 amended the defs. of "classic motor vehicle" and "emergency vehicle" and added the def. of "collectible motor vehicle."

1994 Amendments.  Act 2 amended the def. of "terminal" and added the defs. of "maxi-cube vehicle," "saddle-mount operation" and "stinger-steered automobile" or "boat transporter," Act 115 added the def. of "secure power of attorney" and deleted the def. of "farm truck" and Act 172 added the def. of "containerized cargo."

1993 Amendments.  Act 10 amended the defs. of "recovered theft vehicle" and "school bus," effective immediately, and amended the defs. of "commercial implement of husbandry" and "implement of husbandry" and added the def. of "farm vehicle," all effective in 60 days, Act 33 amended the def. of "court" and Act 58 amended the defs. of "passenger car" and "school bus."

1992 Amendments.  Act 31 amended the defs. of "emergency vehicle" and "valueless except for junk" and added the def. of "recovered theft vehicle," Act 139 added the defs. of "electric vehicle," "hybrid electric vehicle" and "zero-emission vehicle" and Act 174 amended the def. of "school bus" and added the def. of "commercial implement of husbandry."

1990 Amendments.  Act 2 added the def. of "salvage motor vehicle auction or pool operator," Act 14 amended the def. of "emergency vehicle," Act 42 amended the defs. of "bus," "passenger car" and "school bus," added the defs. of "limousine," "occupational limited license" and "school vehicle," all effective November 1, 1990, and amended the def. of "classic motor vehicle," effective in 60 days, and Act 60 amended the def. of "street rod."

1987 Amendment.  Act 82 added the def. of "safety seat belt system."

1986 Amendment.  Act 90 amended the def. of "gross weight."

1985 Amendments.  Act 20 amended the def. of "bus," retroactive to July 10, 1984, Act 52 amended the def. of "emergency vehicle" and Act 56 added the def. of "multipurpose agricultural vehicle."

1984 Amendments.  Act 11 deleted the def. of "proof of insurance," Act 12 amended the def. of "local authorities," Act 99 added the def. of "hazardous material" and Act 146 amended the defs. of "bus" and "motor-driven cycle."

1983 Amendments.  Act 19 amended the def. of "registered gross weight" and added the defs. of "converter gear," "terminal" and "tow dolly" and Act 32 amended the def. of "resident." See section 7 of Act 19 in the appendix to this title for special provisions relating to expiration of amendments by Act 19.

1982 Amendments.  Act 49 amended the def. of "mobile home" and added the defs. of "modular housing undercarriage" and "modular housing unit," Act 171 amended the def. of "street rod" and Act 289 added the def. of "chemical test or testing."

1980 Amendments.  Act 67 added the def. of "mass transit vehicle" and Act 147 added the defs. of "construction truck" and "tandem axle."

1979 Amendment.  Act 12 added the def. of "articulated bus."

1978 Amendment.  Act 53 amended the def. of "issuing authority" and added the defs. of "court," "district justice" and "general rule."

Cross References.  Section 102 is referred to in sections 2105, 3742.1, 7304.1, 7310 of this title; section 6102 of Title 7 (Banks and Banking); section 6202 of Title 27 (Environmental Resources); section 901 of Title 30 (Fish); section 901 of Title 34 (Game); section 3571 of Title 42 (Judiciary and Judicial Procedure); section 3732 of Title 62 (Procurement); section 8102 of Title 74 (Transportation).



Section 103 - Uniformity of interpretation

§ 103.  Uniformity of interpretation.

This title shall be so interpreted and construed as to effectuate its general purpose to make uniform the law throughout this Commonwealth and all political subdivisions.



Section 104 - Continuation of existing law (Repealed)

§ 104.  Continuation of existing law (Repealed).

1978 Repeal.  Section 104 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.






Chapter 11 - Certificate of Title and Security Interests

Section 1101 - Certificate of title required

PART II

TITLE, REGISTRATION AND LICENSING

Chapter

11.  Certificate of Title and Security Interests

13.  Registration of Vehicles

15.  Licensing of Drivers

16.  Commercial Drivers

17.  Financial Responsibility

18.  Motor Vehicle Insurance Fraud

19.  Fees

20.  Motor Vehicle Insurance Rate Review Procedures

21.  Motor Carriers Road Tax Identification Markers

23.  Motor Vehicle Transaction Recovery Fund

Enactment.  Part II was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

CHAPTER 11

CERTIFICATE OF TITLE AND SECURITY INTERESTS

Subchapter

A.  Certificate of Title

B.  Security Interests

C.  Electronic Titling Program

D.  Salvage Vehicles, Theft Vehicles, Reconstructed Vehicles and Flood Vehicles

Enactment.  Chapter 11 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 11 is referred to in sections 1301, 1373, 9405 of this title.

SUBCHAPTER A

CERTIFICATE OF TITLE

Sec.

1101.  Certificate of title required.

1102.  Vehicles not requiring certificate of title.

1103.  Application for certificate of title (Repealed).

1103.1. Application for certificate of title.

1104.  Examination of records upon receipt of application.

1105.  Issuance of certificate of title.

1106.  Content and effect of certificate of title.

1107.  Delivery of certificate of title.

1108.  Registration without certificate of title.

1109.  Refusing issuance of certificate.

1110.  Duplicate certificate of title to replace original.

1111.  Transfer of ownership of vehicle.

1112.  Disclosure of odometer reading and tampering with odometer (Repealed).

1113.  Transfer to or from manufacturer or dealer.

1114.  Transfer of vehicle by operation of law.

1115.  Correction of certificate of title.

1116.  Issuance of new certificate following transfer.

1117.  Vehicle destroyed, dismantled, salvaged or recycled (Repealed).

1118.  Suspension and cancellation of certificate of title.

1119.  Application for certificate of title by agent.

§ 1101.  Certificate of title required.

(a)  General rule.--Except as provided in section 1102 (relating to vehicles not requiring certificate of title), every owner of a vehicle which is in this Commonwealth and for which no certificate of title has been issued by the department shall make application to the department for a certificate of title of the vehicle.

(b)  Registration without certificate prohibited.--The department shall not register or renew the registration of a vehicle unless a certificate of title has been issued by the department to the owner or an application for a certificate of title has been delivered by the owner to the department.

(c)  Penalty.--Failure to obtain a certificate of title as required by law is a summary offense.



Section 1102 - Vehicles not requiring certificate of title

§ 1102.  Vehicles not requiring certificate of title.

No certificate of title is required for:

(1)  A vehicle owned by the United States unless it is registered in this Commonwealth.

(2)  A golf cart, motor-driven cycle, go-cart or other similar vehicle unless it is registered in this Commonwealth.

(3)  A new vehicle owned by a manufacturer or registered dealer before and until sale.

(4)  A vehicle owned by a nonresident of this Commonwealth and not required by law to be registered in this Commonwealth.

(5)  A vehicle owned by a resident legally required to be registered in another state, based and used principally outside of this Commonwealth, and not required by law to be registered in this Commonwealth.

(6)  A vehicle regularly engaged in the interstate transportation of persons or property for which a currently effective certificate of title has been issued in another state.

(7)  A vehicle moved solely by human or animal power.

(8)  An implement of husbandry unless required to be registered.

(9)  Special mobile equipment unless required to be registered.

(10)  A multipurpose agricultural vehicle.

(11)  A tow dolly.

(12)  An electric personal assistive mobility device.

(Mar. 7, 1982, P.L.152, No.49, eff. imd.; July 11, 1985, P.L.220, No.56, eff. 60 days; Aug. 5, 1991, P.L.238, No.26, eff. imd.; July 4, 2002, P.L.692, No.105, eff. 60 days)

2002 Amendment.  Act 105 added par. (12).

1991 Amendment.  Act 26 added par. (11).

1985 Amendment.  Act 56 added par. (10).

1982 Amendment.  Act 49 amended the intro. par. and deleted par. (10).

Cross References.  Section 1102 is referred to in section 1101 of this title.



Section 1103 - Application for certificate of title (Repealed)

§ 1103.  Application for certificate of title (Repealed).

1990 Repeal.  Section 1103 was repealed June 30, 1990, P.L.266, No.63, effective immediately, and July 10, 1990, P.L.356, No.83, effective immediately.



Section 1103.1 - Application for certificate of title

§ 1103.1.  Application for certificate of title.

(a)  Contents of application.--Application for a certificate of title shall be made upon a form prescribed and furnished by the department and shall contain a full description of the vehicle, the vehicle identification number, odometer reading, date of purchase, the actual or bona fide name and address of the owner, a statement of the title of applicant, together with any other information or documents the department requires to identify the vehicle and to enable the department to determine whether the owner is entitled to a certificate of title, and the description of any security interests in the vehicle. Program participants in the Address Confidentiality Program under 23 Pa.C.S. Ch. 67 (relating to domestic and sexual violence victim address confidentiality) may use a substitute address designated by the Office of Victim Advocate as their address.

(b)  Signing and filing of application.--Application for a certificate of title shall be made within 20 days of the sale or transfer of a vehicle or its entry into this Commonwealth from another jurisdiction, whichever is later. The application shall be accompanied by the fee prescribed in this title and any tax payable by the applicant under the laws of this Commonwealth in connection with the acquisition or use of a vehicle or evidence to show that the tax has been collected. The application shall be signed and verified by oath or affirmation by the applicant if a natural person; in the case of an association or partnership, by a member or a partner; and in the case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application.

(c)  Manufacturer's Statement of Origin for new vehicles.--If the application refers to a new vehicle, it shall be accompanied by the Manufacturer's Statement of Origin for the vehicle.

(d)  Vehicles purchased from dealers.--If the application refers to a vehicle purchased from a dealer, the dealer shall mail or deliver the application to the department within 20 days of the date of purchase. The application shall contain the names and addresses of any lienholders in order of priority and the amounts and the dates of the security agreements and be assigned by the dealer to the owner and signed by the owner. Any dealer violating this subsection is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $50 for each violation. The requirement that the dealer mail or deliver the application to the department does not apply to vehicles purchased by fleet owners or governmental or quasi-governmental agencies.

(d.1)  Presumption of receipt and grace period prior to prosecution.--Within one business day of receiving an application referring to a vehicle purchased from a dealer, the department shall stamp the application with a work identification number, which shall include the year and day that the application was received at the department. In determining whether a dealer has submitted an application in accordance with subsection (d), an additional ten-day period shall be calculated and allotted to the dealer to account for any possible delay of the mail or by the department in timely stamping an application as to the year and day received. No issuing authority or court shall extend this period. An application, or copy thereof certified by the department, which displays the stamped work identification document number shall be accepted by any issuing authority or court in any proceeding as prima facie evidence of the date that the application was received by the department. If the displayed stamp is not legible, a certification by the department of the date that the application was received shall be accepted by the issuing authority or court as prima facie evidence of that date.

(e)  Out-of-State vehicles.--If the application refers to a vehicle last previously titled or registered in another state or country, the following information shall be contained in or accompany the application or be forwarded in support of the application as required by the department:

(1)  Any certificate of title issued by the other state or country.

(2)  A tracing of the vehicle identification number taken from the official number plate or, where it is impossible to secure a legible tracing, verification that the vehicle identification number of the vehicle has been inspected and found to conform to the description given in the application. The department shall provide by regulation the persons who are authorized to verify vehicle identification numbers under this paragraph.

(3)  Any other information and documents the department reasonably requires to establish the ownership of the vehicle and the existence or nonexistence of security interests in the vehicle.

(f)  Foreign vehicles owned by military personnel.--If the application refers to a vehicle last previously registered in another country by a person on active duty in the armed forces of the United States, the department may accept a complete form issued by the United States Department of Defense as evidence of ownership.

(g)  Specially constructed, reconstructed or modified vehicles.--If the vehicle to be titled is a specially constructed, reconstructed or modified vehicle, that fact shall be stated in the application. The department may promulgate rules and regulations pertaining to the titling of specially constructed, reconstructed or modified vehicles.

(g.1)  Verification.--In lieu of notarization of any document required to be submitted with the application for certificate of title, the department shall accept the verification of a person's signature by a wholesale vehicle auction licensed by the State Board of Vehicle Manufacturers, Dealers and Salespersons or its employee, or an issuing agent who is licensed as a vehicle dealer by the State Board of Vehicle Manufacturers, Dealers and Salespersons, or its employee. The name and identification number and the signature of the issuing agent or wholesale vehicle auction or respective employee shall be written in the space reserved for a notarization or verification. If an issuing agent or wholesale vehicle auction or respective employee falsely verifies a person's signature, the department shall suspend the issuing agent's or wholesale vehicle auction's authority to issue temporary registration plates and cards for not less than 30 days. When verification is used in lieu of notarization, the issuing agent or its employee shall verify a person's identity by using at least one form of government-issued photo identification. A copy of the form of identification used shall be maintained by the issuing agent for a period of three years from the date of the verification.

(h)  Penalties.--Any person who falsely verifies a signature under subsection (g.1) or a vehicle identification number under subsection (e)(2) or who verifies a vehicle identification number without being authorized as provided in subsection (e)(2) commits a summary offense punishable by a fine of $300.

(June 30, 1990, P.L.266, No.63, eff. imd.; July 10, 1990, P.L.356, No.83, eff. imd.; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Nov. 30, 2004, P.L.1474, No.188, eff. 180 days; July 14, 2005, P.L.285, No.50, eff. 60 days)

2005 Amendment.  Act 50 amended subsec. (g.1).

2004 Amendment.  Act 188 amended subsec. (a).

2002 Amendment.  Act 152 amended subsecs. (g) and (g.1).

1998 Amendment.  Act 151 amended subsec. (h) and added subsec. (g.1).

1994 Amendment.  Act 115 added subsec. (d.1).

1990 Amendments.  Acts 63 and 83 added section 1103.1. The amendments by Acts 63 and 83 are identical except for a reference by Act 83 in subsecs. (b) and (d) to "20 days" which has been given effect in setting forth the text of section 1103.1.

Cross References.  Section 1103.1 is referred to in sections 1111, 6308 of this title.



Section 1104 - Examination of records upon receipt of application

§ 1104.  Examination of records upon receipt of application.

The department, upon receiving an application for a certificate of title, shall check the vehicle identification number shown in the application against the records of vehicles required to be maintained under section 1105 (relating to issuance of certificate of title) and against the record of stolen vehicles required to be maintained under section 7114 (relating to records of stolen vehicles). If the record indicates that the vehicle is stolen, the application and accompanying documents may be retained by the department pending investigation.



Section 1105 - Issuance of certificate of title

§ 1105.  Issuance of certificate of title.

(a)  General rule.--The department shall file each application received and, when satisfied as to the genuineness and regularity of the application and that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title for the vehicle. The department shall use reasonable diligence in ascertaining whether or not the facts stated in the application are true.

(b)  Maintenance of records.--The department shall maintain a record of all certificates of title issued by the department as follows:

(1)  Under a distinctive title number assigned to the vehicle.

(2)  Under the vehicle identification number.

(3)  Alphabetically, under the name of the owner.

(4)  In the discretion of the department, by any other method determined by the department.

(c)  Title transfer odometer readings.--The department shall compare the odometer reading of the vehicle each time a certificate of title is transferred and ascertain the reported mileage against the most recent previously reported mileage for the vehicle.

(June 14, 1983, P.L.16, No.8, eff. 60 days)

1983 Amendment.  Act 8 added subsec. (c).

Cross References.  Section 1105 is referred to in section 1104 of this title.



Section 1106 - Content and effect of certificate of title

§ 1106.  Content and effect of certificate of title.

(a)  Vehicle identification and encumbrances.--A certificate of title shall contain such description and other evidence of identification of the vehicle for which it is issued as the department may deem necessary and the odometer reading, together with a statement of any liens or encumbrances, including the names of the holder or holders of the liens or encumbrances and any indication of special use or condition set forth under subsection (b).

(b)  Indication of special use or condition.--No person shall assign a certificate of title to any vehicle unless the certificate clearly contains notice of the use or condition if the vehicle is or has been:

(1)  used as a police car;

(2)  used as a taxicab for the transport of passengers, for hire, having a seating capacity of nine or fewer passengers;

(3)  an abandoned vehicle;

(4)  a flood vehicle;

(5)  a modified vehicle;

(6)  a reconstructed vehicle;

(7)  a specially constructed vehicle;

(8)  a recovered theft vehicle or a theft vehicle;

(9)  a vehicle originally manufactured for intended distribution outside the United States;

(10)  bearing a VIN plate differing from its original; or

(11)  a motor vehicle returned to a vehicle dealer or manufacturer pursuant to the act of March 28, 1984 (P.L.150, No.28), known as the Automobile Lemon Law.

Indication of the use or condition shall be deemed part of the description of the vehicle. Any person violating this subsection commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $200.

(c)  Certificate as evidence and notice.--A certificate of title issued by the department is prima facie evidence of the facts appearing on the certificate. The certificate shall be adequate notice to the Commonwealth, creditors, subsequent lienholders and purchasers that a lien against the vehicle exists. The printed name of the secretary shall constitute a signature on the certificate.

(June 14, 1983, P.L.16, No.8, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 amended subsecs. (a) and (b).

1992 Amendment.  Act 174 amended subsec. (c).



Section 1107 - Delivery of certificate of title

§ 1107.  Delivery of certificate of title.

The certificate of title shall be mailed to the first lienholder or encumbrancer named in the certificate or, if there is no lienholder or encumbrancer, the title shall be mailed or delivered to the owner in accordance with the department regulations.



Section 1108 - Registration without certificate of title

§ 1108.  Registration without certificate of title.

If the department is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in the vehicle, the department may register the vehicle but shall withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the department as to the ownership by the applicant of the vehicle and that there are no undisclosed security interests in the vehicle.



Section 1109 - Refusing issuance of certificate

§ 1109.  Refusing issuance of certificate.

The department may refuse issuance of a certificate of title or certificate of salvage when it has reasonable grounds to believe:

(1)  That any required fee has not been paid.

(2)  That any taxes payable under the laws of this Commonwealth on or in connection with, or resulting from, the acquisition or use of the vehicle have not been paid.

(3)  That the applicant is not the owner of the vehicle.

(4)  That the application contains a false or fraudulent statement.

(5)  That the applicant has failed to furnish required information or documents or any additional information the department reasonably requires.

(6)  That the vehicle is a nonrepairable vehicle.

(Dec. 9, 2002, P.L.1278, No.152)

2002 Amendment.  Act 152 amended the entire section, effective immediately as to par. (6) and 60 days as to the remainder of the section.



Section 1110 - Duplicate certificate of title to replace original

§ 1110.  Duplicate certificate of title to replace original.

(a)  Application for duplicate.--In the event of a lost, destroyed, defaced, stolen or illegible certificate of title, application for a duplicate may be made by furnishing information satisfactory to the department upon a form prescribed and furnished by the department. The form shall be signed by the first lienholder or, if none, the owner or legal representative of the owner, verified by oath or affirmation of the applicant, accompanied by the fee provided in this title.

(b)  Status of original and duplicate.--If the original certificate of title is found after the duplicate is issued, the original title shall be returned to the department with an explanation. Only the duplicate title is valid once issued. Subsequent transfer of ownership can be made only on the duplicate.



Section 1111 - Transfer of ownership of vehicle

§ 1111.  Transfer of ownership of vehicle.

(a)  Duty of transferor.--In the event of the sale or transfer of the ownership of a vehicle within this Commonwealth, the owner shall execute an assignment and warranty of title to the transferee in the space provided on the certificate or as the department prescribes, sworn to before a notary public or other officer empowered to administer oaths or verified by a wholesale vehicle auction licensed by the State Board of Vehicle Manufacturers, Dealers and Salespersons, or its employee, or an issuing agent who is licensed as a vehicle dealer by the State Board of Vehicle Manufacturers, Dealers and Salespersons, or its employee, and deliver the certificate to the transferee at the time of the delivery of the vehicle.

(a.1)  Exception for dealers.--When a certificate of title for a vehicle acquired by a licensed dealer for the purpose of resale is encumbered by a lien or when there is a manufacturer's statement of origin for a new vehicle, delivery of the certificate of title or manufacturer's statement of origin by the dealer as a transferor at the time of delivery of the vehicle upon resale shall not be required if, prior to delivery of the vehicle, the dealer obtains the applicable powers of attorney to properly execute transfer of the title or manufacturer's statement of origin and the dealer requests and receives the departmental verification of any lienholders, ownership, odometer information and title brands, on titled vehicles, and any other information that the department deems necessary to be verified. Upon payment of the established fee, the department shall provide the dealer or authorized messenger service with verification of the required information. The department may supply the verified information by either written or electronic means. The application and a properly assigned certificate of title or manufacturer's statement of origin shall be delivered to the department within the time period prescribed by section 1103.1 (relating to application for certificate of title). If a dealer sells a vehicle after verification of the required information for a certificate of title encumbered by a lien, but fails to satisfy the lien or deliver an assignment and warranty of title to the dealer's transferee within 90 days of the date of purchase, and this failure is the result of an act or omission by the dealer, the dealer shall accept return of the vehicle from the transferee and shall refund the purchase price less actual depreciation of the vehicle while it was within the possession of the transferee. In refunding the purchase price, the price shall include the listed dollar value of any trade-in vehicle as stated in the sales transaction document in lieu of returning the transferee's trade-in vehicle.

(a.2)  Exception for sales at licensed wholesale auctions.--In the event of the offering for sale or transfer of a vehicle between automobile dealers licensed by this Commonwealth or another state at a wholesale vehicle auction which is licensed by the State Board of Vehicle Manufacturers, Dealers and Salespersons as a wholesale vehicle auction, the licensed dealer need not execute an assignment and warranty of title to the transferee at the time of the offering of the vehicle for sale if, prior to the offering of the sale of the vehicle, it is noted that the title is not present. The transferor shall deliver a properly assigned and warranted title to that transferee within ten days of the date that the vehicle was offered for sale, and the sale shall not be consummated until the transferor has delivered the title to the transferee.

(b)  Duty of transferee.--Except as otherwise provided in section 1113 (relating to transfer to or from manufacturer or dealer), the transferee shall, within 20 days of the assignment or reassignment of the certificate of title, apply for a new title by presenting to the department the properly completed certificate of title, sworn to before a notary public or other officer empowered to administer oaths or verified before an issuing agent, who is licensed as a vehicle dealer by the State Board of Vehicle Manufacturers, Dealers and Salespersons, or its employee, and accompanied by such forms as the department may require.

(b.1)  Transfers relating to the RESET program.--A motor vehicle transferred to the Commonwealth or a political subdivision for use in the RESET program administered under section 405.1 of the act of June 13, 1967 (P.L.31, No.21), known as the Public Welfare Code, shall not be subject to sales or use tax under Article II of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971, upon the removal of the vehicle from inventory by any:

(1)  motor vehicle dealer, importer or wholesaler; or

(2)  "broker," "dealer" or "distributor," as defined in section 2 of the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act.

(c)  Penalty.--Any person violating subsection (a) shall be guilty of a summary offense and shall, upon conviction, be sentenced:

(1)  For a first offense, to pay a fine of $100.

(2)  For a subsequent offense, to pay a fine of not less than $300 nor more than $1,000.

(July 10, 1984, P.L.679, No.146, eff. 60 days; Dec. 20, 1995, P.L.666, No.74; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 14, 2005, P.L.285, No.50, eff. 60 days; Oct. 24, 2012, P.L.1431, No.178, eff. 60 days)

2012 Amendment.  Act 178 amended subsecs. (a.1) and (b).

2005 Amendment.  Act 50 amended subsec. (a).

Cross References.  Section 1111 is referred to in sections 1113, 6308 of this title.



Section 1112 - Disclosure of odometer reading and tampering with odometer (Repealed)

§ 1112.  Disclosure of odometer reading and tampering with odometer (Repealed).

1983 Repeal.  Section 1112 was repealed June 14, 1983, P.L.16, No.8, effective in 60 days. The subject matter is now contained in Subchapter D of Chapter 71 of this title.



Section 1113 - Transfer to or from manufacturer or dealer

§ 1113.  Transfer to or from manufacturer or dealer.

(a)  Transfer to manufacturer or dealer.--When the purchaser or transferee of a vehicle is a manufacturer or registered dealer who holds the vehicle for resale, a certificate of title need not be applied for as provided for in section 1111 (relating to transfer of ownership of vehicle), but the transferee shall, within seven days from the date of assignment of the certificate of title to the manufacturer or dealer, forward to the department, upon a form prescribed and furnished by the department, notification of the acquisition of the vehicle. Notification in lieu of applying for a certificate of title as authorized in this section may not be used in excess of three consecutive transactions after which time an application shall be made for a certificate of title. Notwithstanding the foregoing, a transferee of a motor vehicle shall apply for a certificate of title no later than six months from the date of the assignment.

(b)  Execution and display of notice of transfer.--The manufacturer or dealer making notification as to any vehicle acquired pursuant to subsection (a) shall execute at least two copies, the original of which shall be forwarded to the department, and one copy shall be retained by the manufacturer or dealer for at least one year after a subsequent transfer, to be exhibited, with a copy of the assigned certificate of title, upon request of any police officer or authorized department employee.

(c)  Transfer from manufacturer or dealer.--Except as otherwise provided in this section when the transferee is another manufacturer or dealer:

(1)  The manufacturer or dealer, upon transferring their interest in the vehicle, shall execute an assignment and warranty of title to the transferee in the space provided on the certificate or as the department prescribes.

(2)  The transferee shall complete the application for certificate of title in the name of the transferee.

(3)  The manufacturer or dealer shall forward the certificate of title and any other required forms to the department within 20 days of the transfer.

(d)  Exception for repossessed vehicles.--This section does not apply to a vehicle repossessed upon default of performance of a lease, contract of conditional sale or similar agreement.

(e)  Penalty.--Any manufacturer or dealer violating any of the provisions of this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $50 for each violation.

(July 10, 1984, P.L.679, No.146, eff. 60 days; July 10, 1990, P.L.356, No.83, eff. 30 days; Aug. 5, 1991, P.L.238, No.26, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsecs. (a), (b) and (c).

Cross References.  Section 1113 is referred to in sections 1111, 1952, 6308, 7134 of this title.



Section 1114 - Transfer of vehicle by operation of law

§ 1114.  Transfer of vehicle by operation of law.

(a)  General rule.--If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as otherwise provided, promptly mail or deliver to the department the last certificate of title, if available, and shall apply for a new certificate of title on a form prescribed and furnished by the department. The application shall be accompanied by such instruments or documents of authority, or certified copies thereof, as may be sufficient or required by law to evidence or effect a transfer of title or interest in or to chattels in such case.

(b)  Transfer to surviving spouse.--Transfer of a certificate of title to a surviving spouse, or any person designated by the spouse, may be made without the necessity of filing for letters of administration notwithstanding the fact that there are minor children surviving the decedent provided the surviving spouse files an affidavit that all the debts of the decedent have been paid.

(c)  Surrender of certificate.--A person holding a certificate of title whose interest in a vehicle has been extinguished or transferred other than by voluntary transfer shall immediately surrender the certificate of title to the person to whom the right to possession of the vehicle has passed. Upon request of the department, such person shall mail or deliver the certificate to the department. Delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 482(10), as amended April 25, 1979, provided that section 1114 shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by district justices. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 482 can now be found in Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Pennsylvania Rule of Civil Procedure No. 3159(b)(11), adopted April 20, 1998, provided that section 1114 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Cross References.  Section 1114 is referred to in sections 1902, 6308 of this title; sections 1957, 8580, 8965 of Title 15 (Corporations and Unincorporated Associations).



Section 1115 - Correction of certificate of title

§ 1115.  Correction of certificate of title.

(a)  General rule.--When any certificate of title has been issued in error to a person not entitled to the certificate or contains incorrect information or information has been omitted from the certificate, the department shall notify in writing the person to whom the certificate has been issued or delivered that the certificate has been recalled. Unless a departmental hearing is requested pursuant to subsection (a.1), such person shall immediately return the certificate of title within ten days, together with any other information necessary for the adjustment of departmental records, and, upon receipt of the certificate, the department shall cancel the certificate and issue a corrected certificate of title.

(a.1)  Opportunity for hearing and appeal.--The department's notice of recall shall advise the person to whom the certificate has been issued that said person may request an informal departmental hearing within ten days of the date of said notice if said person wishes to contest the recall. If an informal departmental hearing is requested within ten days, said hearing shall be held within 15 days of said request. If, as a result of the hearing, the department determines that the recall was proper, the person to whom the certificate of title was issued or delivered shall return the certificate of title within ten days of the determination. Such person may appeal the informal departmental determination by requesting, within ten days of the date of the determination, a formal hearing as prescribed by departmental regulations (pertaining to administrative practice and procedure).

(b)  Change in material information on certificate.--If any material information on the certificate of title is changed or different from the information originally set forth, the owner shall immediately inform the department and apply for a corrected certificate of title. For the purposes of this subsection, a change of address shall not be deemed material.

(b.1)  Change in name on certificate.--Whenever there is a change of name because of marriage or divorce, the owner shall not be required to apply for a corrected certificate of title but shall, in such manner as the department shall prescribe, inform the department of the new name and of the title number of every vehicle titled in the owner's former name. Upon receipt of such information, the department shall correct the vehicle record of the owner to indicate the name change. The department shall not be required to produce a new certificate of title for a name change because of marriage or divorce, unless the owner submits an application for a new certificate of title. In the event that the owner submits an application for a new certificate of title, such owner shall be required to remit the fee set forth in section 1952 (relating to certificate of title) for the issuance of a certificate of title by the department.

(c)  Seizure of certificate on conviction.--(Deleted by amendment).

(d)  Issuance of corrected certificate after seizure or cancellation.--Upon failure of a person to return a certificate of title as required by the provisions of this section, the department may delegate authority to any department employee or police officer to seize the certificate of title. Upon failure of the department to receive, as required by this section, the certificate of title to which a person is not entitled or which contains incorrect or omitted information, the department may proceed to cancel the certificate of title issued in error and, upon receipt of sufficient evidence that the vehicle is within the possession of the proper owner or lienholder, may issue to the proper owner or lienholder a correct certificate of title.

(e)  Penalty.--Any person violating this section shall be guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $300.

(July 2, 1993, P.L.408, No.58, eff. imd.; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Dec. 20, 1995, P.L.669, No.75, eff. 120 days)

1995 Amendment.  Act 75 added subsec. (b.1).

1994 Amendment.  Act 2 amended subsec. (a).



Section 1116 - Issuance of new certificate following transfer

§ 1116.  Issuance of new certificate following transfer.

(a)  Voluntary transfer.--The department, upon receipt of a properly assigned certificate of title with an application for a new certificate of title, the required fee and any other required documents and articles, shall issue a new certificate of title in the name of the transferee as owner and mail it to the first lienholder named in the certificate or, if none, to the owner.

(b)  Involuntary transfer.--The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, on a form prescribed and furnished by the department together with proper proof satisfactory to the department of the transfer, the required fee and any other required documents and articles, shall issue a new certificate of title in the name of the transferee as owner.

(c)  Filing and retention of surrendered certificate.--The department shall file and retain for five years every surrendered certificate of title, or a copy, in such a manner as to permit the tracing of title of the vehicle.

Saved from Suspension.  Pennsylvania Rule of Civil Procedure for District Justices No. 482(10), as amended April 25, 1979, provided that section 1116(b) shall not be deemed suspended or affected. Rules 401 through 482 relate to execution of judgments for the payment of money rendered by district justices. Act 207 of 2004 changed justices of the peace to magisterial district judges. Rule 483 can now be found in the Rules of Conduct, Office Standards and Civil Procedure for Magisterial District Judges.

Pennsylvania Rule of Civil Procedure No. 3159(b)(11), adopted April 20, 1998, provided that section 1116 shall not be deemed suspended or affected by Rules 3101 through 3149 relating to enforcement of money judgments for the payment of money.

Cross References.  Section 1116 is referred to in sections 1957, 8580, 8965 of Title 15 (Corporations and Unincorporated Associations).



Section 1117 - Vehicle destroyed, dismantled, salvaged or recycled (Repealed)

§ 1117.  Vehicle destroyed, dismantled, salvaged or recycled (Repealed).

2002 Repeal.  Section 1117 was repealed December 9, 2002, P.L.1278, No.152, effective in 60 days.



Section 1118 - Suspension and cancellation of certificate of title

§ 1118.  Suspension and cancellation of certificate of title.

(a)  Return of new vehicle.--The department may cancel the certificate of title issued for a new vehicle when it is shown by satisfactory evidence that the vehicle has been returned within the time specified in the department regulations to the manufacturer or dealer from whom obtained.

(b)  Vehicles sold to nonresidents or abandoned, nonrepairable or salvage.--The department may cancel certificates of title for vehicles sold to residents of other states or foreign countries when the vehicle is to be registered in the other jurisdiction or for an abandoned vehicle processed under this title or a nonrepairable or salvage vehicle.

(c)  Surrender of Pennsylvania certificate in other jurisdiction.--The department, upon receipt of notification from another state or foreign country that a certificate of title issued by the department has been surrendered by the owner in conformity with the laws of the other state or foreign country, may cancel the certificate of title.

(d)  Surrender of foreign certificate to department.--When an owner surrenders a certificate of title from another state or foreign country to the department, the department may notify the state or foreign country in order that the certificate of title may be cancelled or otherwise disposed of in accordance with the law of the other jurisdiction.

(e)  Conviction for misstatement of facts.--The department, upon receipt of certification from the clerk of any court showing conviction for a misstatement of facts on any application for an original or duplicate certificate of title or any transfer of a certificate of title, shall suspend the certificate of title and require that the certificate be returned immediately to the department, whereupon the department may cancel the certificate.

(f)  Nonpayment of fee.--The department may suspend a certificate of title when a check received in payment of the fee is not paid on demand or when the fee for the certificate is unpaid and owing.

(g)  Security interest unaffected by suspension or cancel- lation.--Suspension or cancellation of a certificate of title does not, in itself, affect the validity of a security interest noted on the certificate.

(h)  Surrender of certificate.--The department may request the return of certificates of title which have been suspended or cancelled. The owner or person in possession of the certification of title shall immediately mail or deliver the certificate to the department.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 amended subsec. (b).



Section 1119 - Application for certificate of title by agent

§ 1119.  Application for certificate of title by agent.

(a)  Authorization to make application.--

(1)  Except as provided in paragraph (2), no person shall make application for a certificate of title when acting for another person unless authorization to make the application is in effect and is verified by oath or affirmation of the other person, made not more than 90 days before the application is received by the department.

(2)  The 90-day provision contained in paragraph (1) shall not apply to:

(i)  Fleet owners who are lessees of vehicles.

(ii)  A wholesale vehicle auction licensed pursuant to the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act.

(iii)  Blanket powers of attorney issued for general purposes not limited to the sale, purchase or transfer of vehicles.

(b)  Certificate not to be assigned in blank.--No person shall make application for, or assign or physically possess, a certificate of title, or direct or allow another person in his employ or control to make application for, or assign or physically possess, a certificate of title, unless the name of the transferee is placed on the assignment of certificate of title simultaneously with the name of the transferor and duly notarized. Wholesale vehicle auctions and vehicle dealers licensed pursuant to the Board of Vehicles Act are exempt from the limitations of this subsection with respect to certificates of title for vehicles that are entrusted to the licensed wholesale vehicle auction for sale or transfer.

(c)  Persons authorized to hold certificate.--

(1)  No person shall receive, obtain or hold a certificate of title recorded in the name of another person for the other person who is not in the regular employ of, or not a member of the family of, the other person.

(2)  The following persons are exempt from the limitations of paragraph (1):

(i)  A lienholder who has a valid undischarged lien recorded in the department against the vehicle represented by the certificate of title.

(ii)  A vehicle auction, licensed pursuant to the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act, when offering vehicles for sale.

(iii)  A vehicle dealer, licensed pursuant to the Board of Vehicles Act, offering a vehicle for sale pursuant to a written consignment agreement with the transferor.

(d)  Penalty.--Any person violating any of the provisions of this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(May 21, 1992, P.L.244, No.37, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; July 14, 2005, P.L.285, No.50, eff. 60 days)

2005 Amendment.  Act 50 amended subsecs. (a) and (b).

1998 Amendment.  Act 151 amended subsec. (c)(2)(ii) and (iii).

1996 Amendment.  Act 115 amended subsec. (c).

Cross References.  Section 1119 is referred to in section 6308 of this title; section 5601 of Title 20 (Decedents, Estates and Fiduciaries).



Section 1131 - Applicability of subchapter

SUBCHAPTER B

SECURITY INTERESTS

Sec.

1131.  Applicability of subchapter.

1132.  Perfection of security interest (Deleted by amendment).

1132.1. Perfection of a security interest in a vehicle.

1133.  Creation of security interest for titled vehicle (Deleted by amendment).

1134.  Assignment by lienholder of security interest.

1135.  Satisfaction of security interest.

1136.  Duty of lienholder to disclose pertinent information.

1137.  Subchapter exclusive for perfecting security interest.

1138.  Duration of perfection.

1139.  Terminal rental adjustment clauses.

1140.  Cancellation of certificate of title or ownership for mobile home.

§ 1131.  Applicability of subchapter.

This subchapter does not apply to or affect:

(1)  A lien given by statute or rule of law to a supplier of services or materials for the vehicle.

(2)  A lien given by statute to the United States, the Commonwealth or any political subdivision.

(3)  A security interest in a vehicle which is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind.

(4)  Any vehicle for which a certificate of title is not required under this chapter.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 amended par. (3).



Section 1132 - Perfection of security interest (Deleted by amendment)

§ 1132.  Perfection of security interest (Deleted by amendment).

2001 Amendment.  Section 1132 was deleted by amendment June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 1132.1 - Perfection of a security interest in a vehicle

§ 1132.1.  Perfection of a security interest in a vehicle.

(a)  Perfection.--A security interest in a vehicle titled in this Commonwealth is perfected at the time the department receives all of the following:

(1)  A completed application specifying the lienholder's name and address. Program participants in the Address Confidentiality Program under 23 Pa.C.S. Ch. 67 (relating to domestic and sexual violence victim address confidentiality) may use a substitute address designated by the Office of Victim Advocate as their address.

(2)  An amount equal to or greater than the fee required by section 1953 (relating to security interest).

(3)  The manufacturer's statement of origin or the existing certificate of title for the vehicle.

(b)  Duty of a lienholder.--If an additional security interest in a vehicle titled in this Commonwealth is being created by the owner of the vehicle and the certificate of title is in the possession of a lienholder, the lienholder shall, at the request of the owner, deliver the certificate of title to the person perfecting the security interest in the vehicle. Upon receipt of the certificate of title, the person perfecting the security interest in the vehicle shall deliver the certificate of title to the department in accordance with subsection (a).

(c)  Work identification number.--Upon receipt of items required in subsection (a), the department shall assign or place a work identification number on each of the items. The first two numbers in the work identification number shall indicate the year in which the items were received. The next three numbers in the work identification number shall indicate the day of the year the items were received. The date indicated in the work identification number shall constitute conclusive evidence of the date of receipt and the date of perfection.

(d)  Delivery of certificate of title.--Upon perfection of a security interest in a vehicle, the department shall issue a certificate of title with the names of the first two lienholders and indicate the number of additional lienholders existing at that time. The department shall mail the certificate of title to the first lienholder named in the certificate of title.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; Nov. 30, 2004, P.L.1474, No.188, eff. 180 days)

2004 Amendment.  Act 188 amended subsec. (a).

2001 Amendment.  Act 18 added section 1132.1.



Section 1133 - Creation of security interest for titled vehicle (Deleted by amendment)

§ 1133.  Creation of security interest for titled vehicle (Deleted by amendment).

2001 Amendment.  Section 1133 was deleted by amendment June 8, 2001, P.L.123, No.18, effective July 1, 2001.



Section 1134 - Assignment by lienholder of security interest

§ 1134.  Assignment by lienholder of security interest.

(a)  General rule.--A lienholder may assign, absolutely or otherwise, his security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity or perfection of the security interest but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the security interest and the lienholder remains liable for any obligations as lienholder under this chapter until the assignee is named as lienholder on the certificate of title.

(b)  Duty of assignee.--The assignee shall deliver to the department the certificate of title and an assignment by the lienholder named in the certificate of title on a form prescribed and furnished by the department and accompanied by the required fee. Failure of the assignee to make the delivery shall not affect the validity or perfection of the security interest.

(c)  Division 9.--The provisions of this subchapter are subject to 13 Pa.C.S. § 9308(e) (relating to when security interest or agricultural lien is perfected; continuity of perfection).

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)



Section 1135 - Satisfaction of security interest

§ 1135.  Satisfaction of security interest.

(a)  Absence of subsequent liens.--Where there are no subsequent liens upon a vehicle, the following rules apply upon the satisfaction of a security interest in the vehicle:

(1)  The outstanding certificate of title shall be mailed or delivered immediately to the owner of the vehicle with proper evidence of satisfaction and release or the lienholder may apply for corrected title to be issued in the name of the owner.

(2)  The owner may mail or deliver the certificate of title with proper evidence of satisfaction of the security interest to the department which shall issue a corrected certificate of title without a statement of liens or encumbrances. The corrected certificate of title may also be issued when the outstanding certificate of title cannot be returned and proper evidence is produced that all recorded security interests have been satisfied.

(b)  Prior or subsequent liens.--Where there are subsequent liens upon a vehicle or the lien to be released is not a first lien, the following rules apply upon the satisfaction of a security interest in the vehicle:

(1)  If the lienholder whose security interest is satisfied has possession of the certificate of title, the lienholder shall mail or deliver the certificate of title, immediately upon satisfaction, to the department with proper evidence of satisfaction and release of the security interest. A corrected certificate of title, containing a statement of the remaining security interests on record, shall be mailed by the department to the person holding the next lien upon the vehicle.

(2)  Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall, immediately upon satisfaction, mail or deliver to the owner proper evidence of the satisfaction and release of the security interest. Upon request of the owner and receipt of the release, the lienholder in possession of the certificate of title shall mail or deliver the certificate of title together with the release to the department. The department shall issue a corrected certificate of title which shall be mailed to the first lienholder.

(c)  Penalties.--

(1)  Any person failing to deliver upon demand a satisfied certificate of title as required by subsection (a)(1) is guilty of a summary offense and shall, upon conviction, for a first offense be sentenced to pay a fine of $50 and for a subsequent offense be sentenced to pay a fine of $100.

(2)  Any person failing to return to the department a certificate of title where there are other liens, for correction and delivery, as required by subsection (b) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(3)  No person shall be deemed guilty of a violation of this section if the person delivers the certificate of title to the department within five days of the satisfaction of the lien.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 amended subsec. (a)(2).

Cross References.  Section 1135 is referred to in section 7508 of this title.



Section 1136 - Duty of lienholder to disclose pertinent information

§ 1136.  Duty of lienholder to disclose pertinent information.

A lienholder named in a certificate of title shall, upon written request of the owner or of another lienholder named on the certificate, disclose any pertinent information as to the security agreement and the indebtedness secured by the agreement.



Section 1137 - Subchapter exclusive for perfecting security interest

§ 1137.  Subchapter exclusive for perfecting security interest.

The method provided in this subchapter for perfecting and giving notice of security interests is exclusive, except as otherwise provided in 13 Pa.C.S. §§ 9315 (relating to secured party's rights on disposition of collateral and in proceeds) and 9316(d) and (e) (relating to continued perfection of security interest following change in governing law).

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)



Section 1138 - Duration of perfection

§ 1138.  Duration of perfection.

(a)  General rule.--Perfection of a security interest is effective for a period of 30 years in the case of a mobile home or emergency vehicle, eight years in the case of a truck tractor or trailer weighing in excess of 10,000 pounds and six years in all other cases, in each case dating from the time of perfection as provided for in this subchapter and subject to renewal as provided in subsection (b).

(b)  Renewal.--The effectiveness of perfection lapses on the expiration of the periods specified in subsection (a) unless a renewal form is filed within the six months immediately preceding expiration. Upon the timely filing of a renewal form, the effectiveness of perfection continues for a period of three years, commencing on the date on which perfection would have lapsed in the absence of the filing. Perfection may be renewed for as many three-year periods as may be necessary by the holder of the security interest upon a form furnished by the department, signed by the secured party and accompanied by the fee provided in this title.

(c)  Corrected certificate when perfection expires.--A corrected certificate of title without a statement of liens or encumbrances shall be issued by the department, upon the request of the owner, when perfection of the security interests recorded on the certificate of title have expired.

(July 10, 1984, P.L.679, No.146, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 22, 2001, P.L.411, No.33, eff. 120 days)

2001 Amendments.  Act 18 amended the entire section and Act 33 amended subsec. (a). Act 33 overlooked the amendment by Act 18, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (a).



Section 1139 - Terminal rental adjustment clauses

§ 1139.  Terminal rental adjustment clauses.

Notwithstanding any other provision of law, a lease agreement which pertains to the commercial use of a motor vehicle or trailer and which includes a terminal rental adjustment clause does not create a sale or security interest merely because the terminal rental adjustment clause provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the actual value of the motor vehicle or trailer upon lease termination or sale or other disposition of the motor vehicle or trailer. Actual value shall be determined as agreed upon by the parties. This section is not applicable to a consumer lease agreement pertaining to a motor vehicle or trailer leased or used primarily for personal, family or household purposes.

(July 6, 1995, P.L.315, No.48, eff. 60 days)

1995 Amendment.  Act 48 added section 1139.



Section 1140 - Cancellation of certificate of title or ownership for mobile home

§ 1140.  Cancellation of certificate of title or ownership for mobile home.

(a)  General rule.--The department may cancel a certificate of title for a mobile home affixed to real property. The person requesting the cancellation shall submit to the department an application for cancellation and the certificate of title. The application must be on a form prescribed by the department. Upon cancellation, the ownership interest in the mobile home, together with all liens and encumbrances thereon, shall be transferred to and shall encumber the real property to which the mobile home has become affixed.

(b)  New certificate of title after cancellation.--If the department has previously canceled a certificate of title to a mobile home under subsection (a), the owner of the mobile home shall submit to the department all of the following:

(1)  An application for a certificate of title on the forms prescribed by the department.

(2)  A certificate from an attorney or title company that there are no mortgages, judgments or other liens of record against the mobile home or, if there is a lien, a certified copy of a release of lien executed by the lienholder and issued by the recorder of deeds or prothonotary, as appropriate.

(3)  Such other information as the department shall require.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 added section 1140.



Section 1151 - Electronic media system for vehicle titles (Expired)

SUBCHAPTER C

ELECTRONIC TITLING PROGRAM

Sec.

1151.  Electronic media system for vehicle titles (Expired).

1151.1. Program.

1152.  Development of pilot program (Expired).

1153.  Administration of system.

1154.  Expansion of pilot program (Expired).

1155.  Certification.

Enactment.  Subchapter C was added December 20, 1995, P.L.666, No.74, effective immediately.

Subchapter Heading.  The heading of Subchapter C was amended December 21, 1998, P.L.1126, No.151, effective in 60 days.

§ 1151.  Electronic media system for vehicle titles (Expired).

2007 Expiration.  Section 1151 expired January 1, 2007. See Act 113 of 2006.



Section 1151.1 - Program

§ 1151.1.  Program.

(a)  General rule.--The department shall administer an electronic titling program that permits the recording of vehicle title information for new, transferred and corrected certificates of title through electronic media in a cost-effective manner in lieu of the submission and maintenance of paper documents otherwise required by this chapter.

(b)  Description.--The electronic titling program shall include, but not be limited to, methods by which vehicle title information, including the perfection, release and assignment of vehicle security interests, may be submitted through electronic media.

(c)  Mandatory participation.--Except for individuals and lienholders who are not normally engaged in the business or practice of financing vehicles, lienholders shall participate in the electronic titling program.

(July 10, 2006, P.L.1086, No.113)

2006 Amendment.  Act 113 added section 1151.1, effective in two years as to subsec. (c) and 60 days as to the remainder of the section.



Section 1152 - Development of pilot program (Expired)

§ 1152.  Development of pilot program (Expired).

2007 Expiration.  Section 1152 expired January 1, 2007. See Act 113 of 2006.



Section 1153 - Administration of system

§ 1153.  Administration of system.

To carry out its responsibilities under this subchapter, the department is authorized to contract with private industries for the purpose of administrating a system which will permit the electronic communication of title information and security interest notification. A third party operating a secured host computer system interfacing with the department's computer system and the computer system of a lending institution or other sales finance company shall be bonded in the amount specified by the department and shall maintain audit trails for a period of time specified by the department. The department is authorized to pay a reasonable fee to a third party to administer the system. Information received under this section by a third party shall remain confidential as specified by the department.



Section 1154 - Expansion of pilot program (Expired)

§ 1154.  Expansion of pilot program (Expired).

2007 Expiration.  Section 1154 expired January 1, 2007. See Act 113 of 2006.



Section 1155 - Certification

§ 1155.  Certification.

Notwithstanding any other provision of law, a written or printed report of an electronic transaction or recording permitted under this subchapter, if certified as true and correct by the department, shall serve as evidence of any signature, acknowledgment or information which was provided to or by the department through electronic means, and the certification shall be admissible in any legal proceeding as evidence of the facts stated therein.



Section 1161 - Certificate of salvage required

SUBCHAPTER D

SALVAGE VEHICLES, THEFT VEHICLES, RECONSTRUCTED

VEHICLES AND FLOOD VEHICLES

Sec.

1161.  Certificate of salvage required.

1162.  Transfer to vehicle salvage dealer.

1163.  Transfer to scrap metal processor.

1164.  Theft vehicles.

1165.  Reconstructed vehicles.

1165.1. Inspection of reconstructed, modified and specially constructed vehicles.

1165.2. Specialized Vehicle Compliance Inspection Advisory Panel (Expired).

1166.  Flood vehicles.

1167.  Penalty.

Enactment.  Subchapter D was added December 9, 2002, P.L.1278, No.152, effective in 60 days.

Cross References.  Subchapter D is referred to in sections 4729, 7309 of this title.

§ 1161.  Certificate of salvage required.

(a)  General rule.--Except as provided in sections 1162 (relating to transfer to vehicle salvage dealer) and 1163 (relating to transfer to scrap metal processor), a person, including an insurer or self-insurer as defined in section 1702 (relating to definitions), who owns, possesses or transfers a vehicle located or registered in this Commonwealth which qualifies as a salvage vehicle shall make application to the department for a certificate of salvage for that vehicle.

(b)  Application for certificate of salvage.--An owner who transfers a vehicle to be destroyed or dismantled, salvaged or recycled shall assign the certificate of title to the person to whom the vehicle is transferred. Except as provided in section 1163, the transferee shall immediately present the assigned certificate of title to the department or an authorized agent of the department with an application for a certificate of salvage upon a form furnished and prescribed by the department. An insurer as defined in section 1702 to which title to a vehicle is assigned upon payment to the insured or claimant of the replacement value of a vehicle shall be regarded as a transferee under this subsection, and an assignment of title to an insurer under this subsection is exempt from the requirements of notarization and verification in section 1111(a) (relating to transfer of ownership of vehicle). If an owner retains possession of a vehicle which is damaged to the extent that it qualifies for vehicle replacement payment, the owner shall apply for a certificate of salvage immediately. In this case, an insurer shall not pay vehicle replacement value until the owner produces evidence to the insurer that the certificate of salvage has been issued. A self-insurer as defined in section 1702 shall apply for a certificate of salvage when a vehicle is damaged to the extent that the cost of repairs would exceed the replacement value of the vehicle as certified by a licensed motor vehicle physical damage appraiser.

(c)  Issuance and effect of certificate of salvage.--Upon proper application for a certificate of salvage, the department or agent of the department shall issue to the transferee a certificate of salvage which shall authorize the holder to possess or by endorsement transfer ownership of the salvage vehicle. A certificate of title or registration shall not again be issued or renewed for the vehicle except upon application containing the information the department requires, accompanied by any necessary documents required under section 1165 (relating to reconstructed vehicles).

(d)  Out-of-State salvage vehicles.--The owner of a salvage vehicle possessing a valid certificate of title or certificate of salvage from a state or jurisdiction other than this Commonwealth does not need to apply for a certificate under subsection (a). If the owner wishes to transfer the salvage vehicle, the owner shall make application to the department and attach the out-of-State certificate of title or certificate of salvage along with any other information and documents the department reasonably requires to establish the ownership of the vehicle and the existence or nonexistence of security interests in the vehicle. The person identified on the application must be located or the owner or lienholder must be domiciled in this Commonwealth to qualify for issuance of a certificate of salvage by the department.

(e)  Certificate not to be assigned in blank.--No person shall make application for or assign or physically possess a certificate of salvage or direct or allow another person in his employ or control to make application for or assign or physically possess a certificate of salvage unless the name and address of the transferee is placed on the assignment of the certificate of salvage simultaneously with the name of the transferor.

(f)  Repairs to personal vehicle.--Nothing herein shall require a vehicle owner to obtain a certificate of salvage to repair or replace parts or component parts which malfunction or wear out as a result of normal use and operation which has occurred after the vehicle was transferred to the owner.

(Oct. 24, 2012, P.L.1431, No.178, eff. 60 days)

2012 Amendment.  Act 178 amended subsec. (b).

Cross References.  Section 1161 is referred to in section 1162 of this title.



Section 1162 - Transfer to vehicle salvage dealer

§ 1162.  Transfer to vehicle salvage dealer.

(a)  General rule.--Any owner who transfers a vehicle or a salvage vehicle to a vehicle salvage dealer, as defined in section 1337(c)(2) (relating to use of "Miscellaneous Motor Vehicle Business" registration plates), shall assign the certificate of title or salvage certificate to the vehicle salvage dealer. A certificate of title or salvage certificate for a vehicle transferred to a vehicle salvage dealer is exempt from the requirements of notarization and verification by a corporate officer.

(b)  Certificate of title.--Upon transfer of a certificate of title to a salvage vehicle dealer, the salvage vehicle dealer shall immediately send to the department or an authorized agent of the department either of the following:

(1)  The assigned certificate of title attached to a form prescribed by the department indicating that the vehicle is to be designated as a nonrepairable vehicle. A copy of the form shall be retained for record in accordance with section 6308(d) (relating to investigation by police officers). The vehicle shall not be rebuilt, retitled or issued a certificate of any kind.

(2)  The assigned certificate of title with an application for a certificate of salvage upon a form prescribed by the department. The certificate of salvage, when issued to the vehicle salvage dealer, shall have the same effect as provided in section 1161(c) (relating to certificate of salvage required).

(c)  Vehicles with defective or lost title.--Any person on whose property is located a vehicle which is a salvage vehicle and which has a faulty, lost or destroyed title may transfer the vehicle to a salvor or to a salvage program operated by a political subdivision for removal to a suitable place of storage or for scrapping, provided the salvor or salvage program complies with the requirements of this section, except that the report to the department that the vehicle is a salvage vehicle shall be verified by the transferor of the vehicle instead of the police department.

Cross References.  Section 1162 is referred to in sections 1161, 6308 of this title.



Section 1163 - Transfer to scrap metal processor

§ 1163.  Transfer to scrap metal processor.

(a)  Flattened vehicles.--When a vehicle has been flattened, crushed or processed to the extent that it is no longer identifiable as a vehicle, its certificate of title, certificate of salvage or nonrepairable certificate shall be attached to a form prescribed by the department and immediately sent to the department. The form shall include such information as the department shall require. A copy of the form shall be retained for record in accordance with section 6308(d) (relating to investigation by police officers). The vehicle scrap material shall no longer be considered a vehicle and shall not be reconstructed, retitled or issued a certificate of any kind.

(b)  Vehicles.--Any owner who transfers a vehicle to a scrap metal processor shall assign the certificate of title, certificate of salvage or nonrepairable certificate to the processor. The processor shall attach the certificate to the proper department form, immediately send it to the department and retain a copy in accordance with the provisions of subsection (a).

Cross References.  Section 1163 is referred to in sections 1161, 6308 of this title.



Section 1164 - Theft vehicles

§ 1164.  Theft vehicles.

(a)  General rule.--Upon payment to the insured of the replacement value for a theft vehicle, the owner or insurer shall apply for a certificate of salvage branded as a theft vehicle.

(b)  Assessing damage on recovered theft vehicles.--If a theft vehicle has been recovered, the vehicle shall be assessed as to the level of damage at the time of recovery by an insurer or licensed physical damage appraiser:

(1)  If the cost of repairs exceeds the replacement value of the vehicle, the theft-branded certificate of salvage shall serve as an ownership document. If the vehicle thereafter passes the reconstructed salvage vehicle inspection requirements under section 1165 (relating to reconstructed vehicles), it shall receive a certificate of title branded reconstructed and recovered-theft vehicle.

(2)  If the cost of repairs is less than the replacement value of the vehicle, the owner shall apply for a certificate of title branded recovered-theft vehicle. A legible copy of the vehicle damage appraisal report completed by an insurer or licensed physical damage appraiser must accompany an application under this paragraph. The damage appraisal report shall include the replacement value of the vehicle.

Cross References.  Section 1164 is referred to in section 6308 of this title.



Section 1165 - Reconstructed vehicles

§ 1165.  Reconstructed vehicles.

(a)  General rule.--If a vehicle, other than an antique or classic vehicle, for which a certificate of salvage has been issued is thereafter restored to operating condition, it shall be regarded as a reconstructed vehicle.

(b)  Application for a reconstructed vehicle certificate of title.--A reconstructed vehicle title and registration shall be issued to an applicant if the applicant presents to the department an application for a certificate of title upon a form furnished and prescribed by the department and any other information the department deems appropriate.

Cross References.  Section 1165 is referred to in sections 1161, 1164, 1166 of this title.



Section 1165.1 - Inspection of reconstructed, modified and specially constructed vehicles

§ 1165.1.  Inspection of reconstructed, modified and specially constructed vehicles.

(a)  Findings of fact.--The General Assembly finds that a key element for successfully converting a stolen vehicle into a marketable item is obtaining a title to that vehicle. In a report to the Congress of the United States, the Motor Vehicle Titling, Registration and Salvage Advisory Committee made several recommendations that would assist state motor vehicle agencies to combat the vehicle theft and title fraud that has been rising at an alarming rate throughout the nation. In the committee's report, recommendations were for each state to establish a two-part inspection procedure. Part one would be to inspect each vehicle to verify the VIN and replacement parts (supported by titles, proof of ownership, bills of sale) and owner affirmation. Part two would be to provide a uniform safety inspection for rebuilt salvage vehicles.

(b)  General rule.--All reconstructed, modified and specially constructed vehicles shall be required to undergo an enhanced vehicle safety inspection as specified in departmental contracts, policy guidelines or regulations as deemed appropriate by the advisory panel convened under section 1165.2 (relating to Specialized Vehicle Compliance Inspection Advisory Panel).

(Dec. 1, 2004, P.L.1767, No.228, eff. Jan. 1, 2007)

2004 Amendment.  Act 228 added section 1165.1.

References in text.  Section 1165.2, referred to in subsec. (b), expired.

Cross References.  Section 1165.1 is referred to in section 4702.1 of this title.



Section 1165.2 - Specialized Vehicle Compliance Inspection Advisory Panel (Expired)

§ 1165.2.  Specialized Vehicle Compliance Inspection Advisory Panel (Expired).

2007 Expiration.  Section 1165.2 expired January 1, 2007. See Act 228 of 2004.



Section 1166 - Flood vehicles

§ 1166.  Flood vehicles.

(a)  General rule.--Upon payment to the insured of the replacement value for a flood vehicle, the owner or insurer shall apply for a certificate of salvage branded as a flood vehicle.

(b)  Assessing damage of flood vehicles.--A flood vehicle shall be assessed as to the level of damage by an insurer or licensed physical damage appraiser:

(1)  If the cost of repairs exceeds the replacement value of the vehicle, the flood-branded certificate of salvage shall serve as an ownership document. If the vehicle thereafter passes the reconstructed salvage vehicle inspection requirements under section 1165 (relating to reconstructed vehicles), it shall receive a certificate of title branded reconstructed and flood vehicle.

(2)  If the cost of repairs does not exceed the replacement value of the vehicle, the owner shall apply for a certificate of title branded flood vehicle. A legible copy of the vehicle damage appraisal report completed by an insurer or licensed physical damage appraiser must accompany an application under this paragraph. The damage appraisal report shall include the replacement cash value of the vehicle.



Section 1167 - Penalty

§ 1167.  Penalty.

A person who violates the provisions of this subchapter commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500 for each violation.






Chapter 13 - Registration of Vehicles

Section 1301 - Registration and certificate of title required

CHAPTER 13

REGISTRATION OF VEHICLES

Subchapter

A.  General Provisions

B.  Registration Plates

C.  Violations and Suspensions

Enactment.  Chapter 13 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Special Provisions in Appendix.  See section 25 of Act 115 of 1996 in the appendix to this title for special provisions relating to pilot programs for decentralized services for motor vehicle and driver license transactions.

See section 15 of Act 23 of 1999 in the appendix to this title for special provisions relating to joint study on registration validation stickers.

Cross References.  Chapter 13 is referred to in sections 1516, 1752, 1798.3, 1911, 6117, 7702 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1301.  Registration and certificate of title required.

1302.  Vehicles exempt from registration.

1303.  Vehicles of nonresidents exempt from registration.

1304.  Registration criteria.

1305.  Application for registration.

1306.  Grounds for refusing registration.

1307.  Period of registration.

1307.1. Permanent fleet registration.

1308.  Issuance of registration card.

1309.  Renewal of registration.

1310.  Temporary registration cards.

1310.1. Temporary registration permits.

1311.  Registration card to be signed and exhibited on demand.

1312.  Notice of change of name or address.

1313.  Duplicate registration cards.

1314.  Transfer of registration.

1315.  Operation of vehicle following death of owner.

1316.  Department records.

1317.  Acknowledgment of littering provisions.

1318.  Duties of agents.

1319.  Duties of motor carrier vehicle owners.

1320.  Contributions to Veterans' Trust Fund.

§ 1301.  Registration and certificate of title required.

(a)  Driving unregistered vehicle prohibited.--No person shall drive or move and no owner or motor carrier shall knowingly permit to be driven or moved upon any highway any vehicle which is not registered in this Commonwealth unless the vehicle is exempt from registration.

(b)  Proof of residency.--A person charged under this section has the burden of proving that he is a nonresident whenever he asserts a defense based on section 1303 (relating to vehicles of nonresidents exempt from registration). If he produces at the office of the issuing authority satisfactory proof that he is a nonresident and is in compliance with section 1303 within five days after being charged with a violation of this section, the issuing authority shall dismiss the charge.

(c)  Certificate of title prerequisite to registration.--No vehicle shall be registered unless a certificate of title has been applied for or issued if one is required by Chapter 11 (relating to certificate of title and security interests).

(c.1)  Reconstructed, recovered theft, flood, modified and specially constructed vehicles.--Only the department shall issue a temporary registration plate or card, or permit the transfer of a registration plate, in conjunction with any application for reconstructed, recovered theft, flood, modified and specially constructed vehicles. Proof of financial responsibility must accompany the application for registration prior to the issuance of a registration plate.

(c.2)  Special inspection prerequisite to operation.--After the effective date of this section, no reconstructed, modified or specially constructed vehicle may be operated on the highway until it has successfully passed an inspection at a reconstructed vehicle inspection station.

(d)  Penalty.--Any person violating the provisions of subsection (a) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $75 or double the registration fee, whichever is greater, except when the vehicle was previously registered in this Commonwealth within 60 days of the commission of the offense whereupon the fine shall be $25. In the case of a motor carrier vehicle other than a trailer, the fine shall be $50 if the motor carrier vehicle was previously registered in this Commonwealth within 60 days of the commission of the offense or, if the registration occurs outside the 60-day period, the fine shall be double the registration fee for the maximum weight at which the vehicle could have been registered in this Commonwealth.

(July 22, 1983, P.L.122, No.32, eff. imd.; Mar. 29, 1984, P.L.155, No.30, eff. 60 days; July 10, 1984, P.L.679, No.146, eff. 60 days; July 8, 1986, P.L.432, No.90, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Dec. 1, 2004, P.L.1767, No.228, eff. Jan. 1, 2007)

2004 Amendment.  Act 228 added subsec. (c.2).

2002 Amendment.  Act 152 added subsec. (c.1).

1998 Amendment.  Act 151 amended subsecs. (a) and (d).

Cross References.  Section 1301 is referred to in sections 1311, 6309, 6309.1 of this title.



Section 1302 - Vehicles exempt from registration

§ 1302.  Vehicles exempt from registration.

The following types of vehicles are exempt from registration:

(1)  Any vehicle used in conformance with the provisions of this chapter relating to dealers, persons registered under any of the miscellaneous motor vehicle business classes or nonresidents.

(2)  (Deleted by amendment).

(2.1)  Any implement of husbandry, other than a commercial implement of husbandry, used exclusively for agricultural operations. Vehicles are exempt from registration under this paragraph when operated within 50 miles of the farm or farms owned or operated by the vehicle owner.

(2.2)  Any implement of husbandry, trailer or semitrailer used exclusively for agricultural operations when being towed or hauled by an implement of husbandry or farm vehicle within 50 miles of the farm or farms owned or operated by the owner of the towed or hauled vehicle.

(3)  Any self-propelled golf cart used for the transportation of persons engaged in the game of golf while crossing any public highway during any game of golf.

(4)  Any vehicle moved by special permit as provided for in sections 4965 (relating to single permits for multiple highway crossings), 4966 (relating to permit for movement of quarry equipment), and 4970(a) (relating to permit for movement of construction equipment).

(5)  Any vehicle registered and displaying plates issued in a foreign country by the armed forces of the United States for a period of 45 days from the date of the return of the owner to the United States.

(6)  Any vehicle owned by a resident legally required to be registered in another state based and used principally outside of this Commonwealth.

(7)  Any vehicle moved solely by human or animal power.

(8)  (Deleted by amendment).

(9)  Any mobile home or modular housing unit.

(10)  Any farm vehicle used exclusively upon a farm or farms owned or operated by the owner of the vehicle, subject to the following:

(i)  (Deleted by amendment).

(ii)  (Deleted by amendment).

(i.1)  Type A--Such a farm vehicle with a gross vehicle weight rating not exceeding 10,000 pounds may be driven upon highways only from sunrise to sunset and between:

(A)  Parts of one such farm.

(B)  Such farms located not more than 50 miles apart.

(C)  Such farm or farms and a place of business located within a radius of 50 miles from such farm or farms for the purpose of buying or selling agricultural commodities or supplies.

(D)  Such farm or farms and a place of business located within a radius of 50 miles from such farm or farms for the purpose of repairing or servicing of the farm vehicle or the trailer or semitrailer being towed or hauled by the farm vehicle.

(i.2)  Type B--Such a farm vehicle with a gross vehicle weight rating of greater than 10,000 pounds and not exceeding 17,000 pounds may be driven upon highways only from sunrise to sunset and between:

(A)  Parts of one such farm.

(B)  Such farms located not more than 25 miles apart.

(C)  Such farm or farms and a place of business located within a radius of 25 miles from such farm or farms for the purpose of buying or selling agricultural commodities or supplies.

(D)  Such farm or farms and a place of business located within a radius of 50 miles from such farm or farms for the purpose of repairing or servicing of the farm vehicle or the trailer or semitrailer being towed or hauled by the farm vehicle.

(i.3)  Type C--Such a farm vehicle which does qualify as a motor carrier vehicle and which does not display a currently valid certificate of inspection may be driven upon highways only from sunrise to sunset and between:

(A)  Parts of one such farm.

(B)  Such farms located not more than ten miles apart.

(C)  Such farm or farms and a place of business located within a radius of ten miles from such farm or farms for the purpose of buying or selling agricultural commodities or supplies.

(D)  Such farm or farms and a place of business located within a radius of 25 miles from such farm or farms for the purpose of repairing or servicing of the farm vehicle or the trailer or semitrailer being towed or hauled by the farm vehicle.

(i.4)  Type D--Such a farm vehicle which does qualify as a motor carrier vehicle and displays a currently valid certificate of inspection may be driven without any restriction as to time but may only be driven on highways between:

(A)  Parts of one such farm.

(B)  Such farms located not more than 50 miles apart.

(C)  Such farm or farms and a place of business located within a radius of 50 miles from such farm or farms for the purpose of buying or selling agricultural commodities or supplies or for repairing or servicing of the farm vehicle or the trailer or semitrailer being towed or hauled by the farm vehicle.

(iii)  A biennial certificate of exemption shall be required for a farm vehicle exempt under this paragraph.

(iv)  The owner of the farm vehicle shall maintain such minimum levels of liability insurance coverage on the vehicle as are required to be maintained under Chapter 17 (relating to financial responsibility) by owners of registered motor vehicles. The owner shall satisfy the requirements of this subparagraph if the minimum amounts of liability insurance coverage for the farm vehicle have been provided under farm liability insurance coverage maintained generally by the owner. Coverage prescribed in Subchapter B of Chapter 17 shall not be required to be maintained or provided for the farm vehicle.

(11)  Any trailer or semitrailer, including but not limited to non-self-propelled special mobile equipment and amusement rides constructed as an integral part of the trailer chassis to create a single unit, to be used primarily for off highway use and only operated incidentally upon the highway.

(12)  Any military vehicle used for training by a private, nonprofit, tax exempt military educational institution when such vehicle does not travel on public roads in excess of one mile and the property on both sides of the public road is owned by the institution.

(13)  Any oversized or overweight vehicle which may be moved or operated only under a permit and without a load pursuant to section 4961(a) (relating to authority to issue permits) and 4962(f) (relating to when loads permitted).

(14)  Any vehicle used for golf course or resort maintenance when such vehicle does not travel on public roads in excess of one mile and the property on both sides of the public road is owned by said golf course or resort.

(15)  Any motor vehicle being towed.

(16)  Any trailer registered in another state towed by a motor vehicle registered in this Commonwealth provided:

(i)  the owner has as many trailers registered in this Commonwealth as combinations so registered; or

(ii)  the towing vehicle is being operated under a permanent lease to a person meeting the requirements of subparagraph (i).

(17)  Any multipurpose agricultural vehicle. Vehicles exempt from registration under this paragraph shall be used exclusively upon a farm or farms owned or operated by the owner of the vehicles or upon highways between:

(i)  Parts of one such farm.

(ii)  Such farms located not more than five miles apart.

(18)  Any farm and garden vehicle under 20 horsepower driven incidentally upon a highway, as determined by the department.

(19)  A tow dolly.

(20)  An electric personal assistive mobility device.

(21)  Special mobile equipment engaged in construction activities within one mile of an active construction site where the vehicle is being used. Unregistered vehicles used under this paragraph shall be required to meet lighting and other requirements of special mobile equipment. This exemption shall not apply to tracked vehicles.

(22)  Any portable traffic control signal or device upon a trailer not exceeding 3,000 pounds gross vehicle weight.

(July 20, 1979, P.L.168, No.55, eff. imd.; Feb. 15, 1980, P.L.12, No.8, eff. imd.; July 11, 1980, P.L.550, No.113, eff. 60 days; Oct. 10, 1980, P.L.791, No.147, eff. imd.; Mar. 7, 1982, P.L.152, No.49, eff. imd.; June 23, 1982, P.L.605, No.171, eff. imd.; July 10, 1984, P.L.679, No.146, eff. 60 days; July 11, 1985, P.L.204, No.52, eff. 90 days; July 11, 1985, P.L.220, No.56, eff. 60 days; Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; Aug. 5, 1991, P.L.238, No.26, eff. imd.; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; July 6, 1995, P.L.246, No.30, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 4, 2002, P.L.692, No.105, eff. 60 days; Dec. 1, 2004, P.L.1767, No.228, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days; Oct. 24, 2012, P.L.1307, No.163, eff. 60 days; Oct. 24, 2012, P.L.1407, No.174, eff. 120 days)

2012 Amendments.  Act 163 added par. (22) and Act 174 amended pars. (2), (10) and (17) and added pars. (2.1) and (2.2).

2010 Amendment.  Act 81 amended par. (11). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2004 Amendment.  Act 228 added par. (21).

2002 Amendment.  Act 105 added par. (20).

1998 Amendment.  Act 151 deleted par. (8) and amended par. (18).

1995 Amendment.  Act 30 amended par. (10). See section 5 of Act 30 in the appendix to this title for special provisions relating to equipment standards and inspection criteria.

Cross References.  Section 1302 is referred to in sections 2105, 4921 of this title.



Section 1303 - Vehicles of nonresidents exempt from registration

§ 1303.  Vehicles of nonresidents exempt from registration.

(a)  General rule.--A nonresident owner of any foreign vehicle may operate or permit the operation of the vehicle within this Commonwealth without registering the vehicle in this Commonwealth or paying any fees to the Commonwealth, provided the vehicle at all times when operated in this Commonwealth is duly registered and in full compliance with the registration requirements of the place of residence of the owner and further provided the vehicle is not:

(1)  used for the transportation of persons for hire, compensation or profit;

(2)  regularly operated in carrying on business within this Commonwealth;

(3)  designed, used or maintained primarily for the transportation of property for hire, compensation or profit and not subject to reciprocity under section 6144 (relating to vehicle registration and licensing) or 6149 (relating to automatic reciprocity); or

(4)  special mobile equipment if not also required to be and actually registered under the laws of the place of residence of the owner.

(b)  Transportation of persons for hire, compensation or profit.--Every owner of a foreign vehicle operated within this Commonwealth for the transportation of persons for hire, compensation or profit either regularly according to schedule or for a period exceeding 30 days in the calendar year, unless exempted from registration under the terms of a reciprocity agreement shall register the vehicle according to the laws of this Commonwealth.

(c)  Carrying on business in this Commonwealth.--Every nonresident, including any foreign corporation, carrying on business within this Commonwealth and operating in the business any vehicle within this Commonwealth, unless exempted from registration under the terms of a reciprocity agreement, shall be required to register each such vehicle according to the laws of this Commonwealth. A foreign corporation having its principal place of business in this Commonwealth is regarded as a resident of this Commonwealth for the purposes of this section.

(d)  Members of armed forces.--A member of the armed forces of the United States who is serving on active duty in this Commonwealth need not register a personal passenger vehicle in this Commonwealth if the vehicle is registered in the state of his residence.

(e)  Trailer as part of registered combination.--(Deleted by amendment).

(Mar. 7, 1982, P.L.152, No.49, eff. imd.; July 10, 1984, P.L.679, No.146, eff. 60 days; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days)

1994 Amendment.  Act 172 amended subsec. (b).

1984 Amendment.  Act 146 deleted subsec. (e).

1982 Amendment.  Act 49 amended subsec. (c).

Cross References.  Section 1303 is referred to in section 1301 of this title.



Section 1304 - Registration criteria

§ 1304.  Registration criteria.

(a)  General rule.--Except as otherwise provided in this section, vehicles shall be registered for a flat fee.

(b)  Classification of vehicles.--The department may identify vehicles by type as to weight, design, loading, use, ownership or other significant characteristics for purposes of registration.

(c)  Trucks, truck tractors and trailers.--The department shall register trucks, truck tractors and trailers at the gross weight requested by the applicant, provided that the weight is not greater than allowed in subsection (d) or less than allowed in subsection (e).

(d)  Maximum registered gross weight.--No truck, truck tractor or trailer shall be registered at a gross weight in excess of the lowest of:

(1)  the limiting weights established on the basis of axle load, tire load, horsepower or gross weight by type of vehicles;

(2)  the gross vehicle weight rating assigned by the manufacturer; or

(3)  a combination weight greater than the gross combination weight rating.

In the case of a vehicle in which no gross vehicle weight rating or gross combination weight rating is assigned by the manufacturer or where the vehicle has been altered subsequent to manufacture to change its weight bearing capacity, an equivalent rating shall be determined by the department on the basis of the vehicle's horsepower, braking ability, axle limitations and such other factors related to safe operation as may be established by regulations of the department.

(e)  Minimum registered gross weight.--No truck, truck tractor or trailer shall be registered at less than the total of the weight of the unladen vehicle, the maximum weight of the proposed load, the equivalent weight of the fuel capacity, 150 pounds times the seating capacity, and the weight of any permanently or temporarily attached appurtenances.

(f)  Registered gross weight of trucks and truck tractors.--Every truck shall have its own registered gross weight and may also be registered at a registered gross weight for a combination. Every truck tractor shall be registered at a registered gross weight for a combination.

(g)  Buses other than school buses.--The department shall register buses, other than school buses, on the basis of passenger seating capacity.



Section 1305 - Application for registration

§ 1305.  Application for registration.

(a)  General rule.--Application for the registration of a vehicle shall be made to the department upon the appropriate form or forms furnished by the department. The application shall contain the full name and address of the owner or owners; the make, model, year and vehicle identification number of the vehicle; and such other information as the department may require. Program participants in the Address Confidentiality Program under 23 Pa.C.S. Ch. 67 (relating to domestic and sexual violence victim address confidentiality) may use a substitute address designated by the Office of Victim Advocate as their address. Applicants for registration of a truck, truck tractor, trailer or bus shall provide the vehicle's Gross Vehicle Weight Rating (GVWR), or the Gross Combination Weight Rating (GCWR), as applicable. If the manufacturer's ratings are not available, the applicant shall provide sufficient information as to the horsepower, braking capacity and such other data as necessary for the department to determine an equivalent measure of the vehicle's hauling and stopping capability. If the applicant wishes to register a vehicle at a registered gross weight less than the gross vehicle weight rating, the application shall include information as to weight, load and any other such information as the department may require. The application shall be accompanied by self-certification of financial responsibility and the applicable fee.

(b)  Evidence of P.U.C. approval for buses and taxis.--Before registering any bus or taxi which is required under the laws of this Commonwealth to obtain a certificate of public convenience from the Pennsylvania Public Utility Commission, the department shall require evidence that the certificate has been issued and has not been revoked or has not expired.

(c)  Designation of lessee as registrant.--The owner as lessor may designate the lessee as the registrant of the vehicle and the name and address of the lessee may be substituted on the registration card for the address of the lessor. However, even if the lessor does not designate the lessee as the registrant of the vehicle, the lessor shall still provide the department with the name and address of the lessee. The department shall designate the relationship upon the card in a manner it deems appropriate. This subsection is applicable only for the period during which the lease remains in effect.

(d)  Self-certification of financial responsibility.--In addition to the other requirements to registration, the applicant shall file a self-certification of financial responsibility which shall include:

(1)  The complete name, address and telephone number of the applicant. Program participants in the Address Confidentiality Program under 23 Pa.C.S. Ch. 67 may use a substitute address designated by the Office of Victim Advocate as their address.

(2)  The name of the insurance company which is insuring the subject vehicle.

(3)  The policy number, effective date and expiration date of the policy of insurance insuring the vehicle.

(Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Nov. 30, 2004, P.L.1474, No.188, eff. 180 days)

2004 Amendment.  Act 188 amended subsecs. (a) and (d).

1998 Amendment.   Act 151 amended subsec. (c).

Cross References.  Section 1305 is referred to in sections 1306, 1331 of this title; section 5712 of Title 53 (Municipalities Generally).



Section 1306 - Grounds for refusing registration

§ 1306.  Grounds for refusing registration.

The department shall refuse registration, renewal or transfer of registration when any of the following circumstances exists:

(1)  The applicant is not entitled to registration under the provisions of this chapter.

(2)  The applicant has at registration or titling neglected or refused to furnish the department with the information required on the appropriate official form, or any reasonable additional information required by the department.

(3)  The department has reasonable grounds to believe that the application contains false or fraudulent information, or that the vehicle is stolen, which fact the department shall ascertain by reference to the stolen vehicle file required to be maintained under section 7114 (relating to records of stolen vehicles), or that the granting of registration would constitute a fraud against the rightful owner or other person having a valid lien upon the vehicle.

(4)  The fees required by law have not been paid.

(5)  The vehicle is not constructed or equipped as required by this title.

(6)  The registration of the vehicle stands suspended for any reason as provided for in this title.

(7)  Self-certification of financial responsibility, as required under section 1305(d) (relating to application for registration), is not filed with the registration application.

(8)  (Repealed).

(9)  (Repealed).

(10)  An out-of-service order has been issued for the vehicle, the owner or operator by the department or the United States Department of Transportation.

(11)  Self-certification of current safety inspection for a motor carrier vehicle, as required by section 1309 (relating to renewal of registration), is not filed with the application for renewal of registration.

(May 26, 1982, P.L.435, No.129, eff. imd.; Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. imd.; Feb. 7, 1990, P.L.11, No.6, eff. 60 days; Dec. 16, 1992, P.L.1250, No.166; Dec. 15, 1995, P.L.655, No.72, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months)

2002 Amendment.  Act 229 added par. (11). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

2001 Amendment.  Act 37 amended the intro. par. and par. (10).

1995 Repeal.  Act 72 repealed pars. (8) and (9).



Section 1307 - Period of registration

§ 1307.  Period of registration.

(a)  Staggered renewal system to be established.--The department shall establish a system of staggered registration renewal in a manner that an approximately equal number of registrations will expire every month throughout the year. In order to implement and maintain the staggered registration system, the department may prorate annual registration fees over registration periods of from 6 to 18 months.

(a.1)  Seasonal registration.--Upon application on a form prescribed by the department, the owner or lessee of a passenger car, recreational motor vehicle, motorcycle, truck or farm vehicle which does not have a gross vehicle weight rating of more than 10,000 pounds may register the vehicle with the department for a period of successive months of less than one year. The applicant shall specify the period of months during which the vehicle shall be registered. Except when the department initially converts a currently valid annual registration to a seasonal registration, the annual fee prescribed for the vehicle by Chapter 19 (relating to fees) shall be paid in full by the applicant regardless of the number of months chosen for registration by the applicant. Upon receipt of the appropriate fee and the properly completed form, including all information required by this chapter, the department shall issue a seasonal registration that shall expire on the last day of the expiration month chosen by the registrant. No insurer of a vehicle belonging to any owner or lessee who obtains a seasonal registration and who applies for or receives a reduced automobile insurance premium on account thereof shall be required to provide any contractual coverage, whether in the form of the provision of a defense or the payment of first-party or third-party benefits or otherwise, to the owner or lessee in connection with any event occurring during that part of the year in which the vehicle is not registered; and such owner or lessee shall be treated for all purposes, including, without limitation, ascertaining rights to stack coverages and to uninsured and underinsured motorist coverage, as a person who does not own that vehicle and has no duty to carry financial responsibility on it for that part of the year.

(b)  New registration.--A new registration is effective on the date of issuance of a registration card by the department or the date of issuance of a temporary registration card by an authorized agent of the department under section 1310 (relating to temporary registration cards).

(c)  Renewal of registration.--A renewed registration shall be effective on issuance by the department of a renewed registration card.

(d)  Expiration of registration.--A registration shall expire on the last day of the month designated on the registration card.

(e)  Antique, classic and collectible vehicles.--Antique, classic and collectible motor vehicle registrations shall expire upon the salvaging, scrapping or transfer of ownership of the vehicle, except that if the transfer is between spouses or between parent and child the registration may be transferred upon payment of a transfer fee.

(f)  Optional permanent trailer registration.--The registration of trailers permanently registered as provided in section 1920(c) (relating to trailers) shall expire upon salvaging of the vehicle or transfer of ownership.

(May 26, 1982, P.L.435, No.129, eff. imd.; Dec. 20, 1995, P.L.669, No.75, eff. 120 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997; Dec. 1, 2004, P.L.1771, No.229, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

2007 Amendment.  Act 67 amended subsec. (a.1).

2004 Amendment.  Act 229 amended subsec. (a).

1997 Amendment.  Act 3 amended subsec. (a.1) and added subsec. (f).

1995 Amendment.  Act 75 amended subsec. (e).

1982 Amendment.  Act 129 amended subsecs. (a) and (c).

Cross References.  Section 1307 is referred to in section 1786 of this title.



Section 1307.1 - Permanent fleet registration

§ 1307.1.  Permanent fleet registration.

The department may establish a system for issuing permanent registration cards and plates to the owner or lessee of a fleet of vehicles and may promulgate rules and regulations to implement the permanent registration system. The department may authorize permanently registered vehicles to be exempt from such requirements of this chapter as it deems necessary and may charge, in addition to any other fees due for registration of vehicles, a reasonable service fee for each fleet vehicle at the time of initial application for permanent registration.

(July 10, 1984, P.L.679, No.146, eff. 60 days)

1984 Amendment.  Act 146 added section 1307.1.



Section 1308 - Issuance of registration card

§ 1308.  Issuance of registration card.

(a)  General rule.--The department, upon registering a vehicle, shall issue to the registrant a registration card which shall contain the registration number assigned to the vehicle, the name and address of the registrant and the name of the owner, if other than the registrant, a description of the vehicle including the vehicle identification number, the expiration date and such other information as may be determined by the department.

(b)  Trucks.--The registration card for a truck shall indicate the registered gross weight of the truck, and the registered gross weight of the combination, if the truck is so registered, in addition to other information required.

(c)  Truck tractors.--The registration card for a truck tractor shall indicate the registered gross weight of the combination in addition to other information required.

(d)  Trailers.--The registration card for a trailer shall indicate the registered gross weight of the trailer in addition to other information required.

(e)  Buses.--The registration card for a bus shall indicate the passenger seating capacity of the bus.



Section 1309 - Renewal of registration

§ 1309.  Renewal of registration.

At least 60 days prior to the expiration of each registration, the department shall send to the registrant an application for renewal of registration. Upon return of the application, accompanied by self-certification of financial responsibility and the applicable fee or fees, the department shall send to the registrant a renewed registration card. An application for renewal of registration for a motor carrier vehicle shall also be accompanied by self-certification of current safety inspection. Failure to receive a renewal application shall not relieve a registrant from the responsibility to renew the registration.

(May 26, 1982, P.L.435, No.129, eff. imd.; Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. imd.; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months)

2002 Amendment.  See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 1309 is referred to in sections 1306, 1331 of this title.



Section 1310 - Temporary registration cards

§ 1310. Temporary registration cards.

(a)  General rule.--The department shall provide temporary registration cards for use pending issuance or transfer of permanent registration cards. Temporary registration cards and plates may be delivered to designated agents who shall have the authority to issue them in accordance with regulations promulgated by the department. When determining whether to suspend, revoke or impose a monetary penalty upon an agent, the department may consider relevant mitigating events.

(b)  Duration.--Temporary registration cards shall be valid for such period as the department shall designate.

(c)  Charges by designated agent.--A designated agent may not charge any fee for issuing a temporary registration card other than notary fees.

(July 11, 1996, P.L.660, No.115, eff. 60 days)

1996 Amendment.  Act 115 amended subsec. (a).

Cross References.  Section 1310 is referred to in sections 1307, 1314 of this title.



Section 1310.1 - Temporary registration permits

§ 1310.1.  Temporary registration permits.

(a)  General rule.--A registration permit shall be issued to the registrant concurrent with the issuance of a temporary registration card and plate.

(b)  Content of registration permit.--Every registration permit shall contain the following information:

(1)  The term "Pennsylvania" preprinted on the permit.

(2)  The term "temporary registration permit" preprinted on the permit.

(3)  The sticker issued by the department which will contain the number of the temporary registration plate and the dealer identification number (DIN).

(4)  The expiration date (month/day/year) of the temporary registration plate handprinted on the permit in permanent black marker.

(5)  The control number preprinted on the permit.

(c)  Location of registration permit.--Except as otherwise provided, a registration permit shall be affixed to the extreme lower left-hand (driver side) inside corner of the rear window of a vehicle with the printed information visible from the outside. On trailers, motorcycles, mopeds, motor-driven cycles and convertibles, the registration permit shall be carried with the vehicle at all times while the vehicle is being operated on the highway.

(June 22, 2001, P.L.559, No.37, eff. 60 days)

2001 Amendment.  Act 37 added section 1310.1.



Section 1311 - Registration card to be signed and exhibited on demand

§ 1311.  Registration card to be signed and exhibited on demand.

(a)  Signing card.--Upon receiving the registration card or any duplicate, the registrant shall sign his name in the space provided.

(b)  Carrying and exhibiting card.--Every registration card shall, at all times while the vehicle is being operated upon a highway, be in the possession of the person driving or in control of the vehicle or carried in the vehicle and shall be exhibited upon demand of any police officer.

(c)  Production to avoid penalty.--No person shall be convicted of violating this section or section 1301 (relating to driving unregistered vehicle prohibited) if the person produces at the office of the issuing authority or at the office of the arresting police officer within five days of the violation, a registration card valid in this Commonwealth at the time of the arrest.

(July 20, 1979, P.L.168, No.55, eff. imd.)



Section 1312 - Notice of change of name or address

§ 1312.  Notice of change of name or address.

Any person whose address is changed from the address named in the application for registration or on the registration card or whose name is changed shall, within 15 days, notify the department in writing of the old and new address, or of such former and new names, and of the title or registration number of every vehicle registered in the person's name.

(June 30, 1990, P.L.266, No.63, eff. 60 days)



Section 1313 - Duplicate registration cards

§ 1313.  Duplicate registration cards.

(a)  Additional cards upon request.--The department shall, if so requested, issue to the registrant of any vehicle whose registration is not under suspension a duplicate registration card, or as many duplicate registration cards as requested, upon payment of the fee provided in this title for each card.

(b)  Replacement of lost or illegible card.--In the event of a lost, stolen, destroyed or illegible registration card, the registrant shall apply to the department for a duplicate within 48 hours of discovery of the loss or defacement of such registration card, upon a form furnished by the department, and accompanied by the fee provided in this title.

(c)  Affidavit to avoid penalty.--No owner or operator of a vehicle shall be subject to a fine for failure to have the registration card if the owner or operator makes affidavit that the card was lost or stolen within the period of 20 days preceding and that application for new registration card was made within 48 hours as required in this section.



Section 1314 - Transfer of registration

§ 1314.  Transfer of registration.

(a)  General rule.--Registration and registration plates may be transferred to another vehicle owned or leased by the registrant, or to a vehicle owned or leased by the spouse, parent or child of the registrant.

(b)  Procedure for transfer.--In order to transfer registration and registration plates, the transferee shall apply for a temporary registration card in accordance with section 1310 (relating to temporary registration cards) and simultaneously apply for transfer of registration under this section.

(c)  Same vehicle type.--If the transfer is within the same vehicle type, the transferee shall retain the registration plate previously issued, unless lost or destroyed. A new registration card shall be issued by the department.

(d)  Different vehicle type.--If the transfer is to another vehicle type, a new registration plate and card shall be issued to the transferee. The previously issued plate shall be returned to the department for cancellation immediately upon receipt of the new registration plate, unless lost or destroyed. In addition to the transfer fee, the transferee shall pay the difference in registration fees when transferring registration to a type or class of vehicle requiring a higher fee. No refund shall be payable on transferring to a type or class of vehicle requiring a lower fee.

Cross References.  Section 1314 is referred to in section 1334.1 of this title.



Section 1315 - Operation of vehicle following death of owner

§ 1315.  Operation of vehicle following death of owner.

When the owner of a vehicle is deceased, the vehicle may be operated by or for any heir or personal representative of the decedent for the remainder of the current registration period and throughout the next following registration period, provided that the registration is renewed in the name of the decedent's estate as otherwise required by this chapter. Registration may continue to be renewed thereafter in the name of the decedent's estate by any person entitled to the family exemption until the final account is approved by the court.



Section 1316 - Department records

§ 1316.  Department records.

The department shall maintain suitable records in a manner permitting identification of vehicles and owners, including:

(1)  All registrations and transfers of registrations issued.

(2)  All registrations and transfers of registrations denied and reasons for denial. Registrations and transfers returned for correction of errors or omissions need not be recorded.



Section 1317 - Acknowledgment of littering provisions

§ 1317.  Acknowledgment of littering provisions.

On every vehicle registration card, the following statement shall be printed immediately above or below the signature of the applicant:

I hereby acknowledge this day that I have received notice of the provisions of section 3709 of the Vehicle Code.

Also printed on the registration card shall be the following:

Section 3709 provides for a fine of up to $300 for dropping, throwing or depositing, upon any highway, or upon any other public or private property without the consent of the owner thereof or into or on the waters of this Commonwealth from a vehicle, any waste paper, sweepings, ashes, household waste, glass, metal, refuse or rubbish or any dangerous or detrimental substance, or permitting any of the preceding without immediately removing such items or causing their removal.

For any violation of section 3709, I may be subject to a fine of up to $300 upon conviction, including any violation resulting from the conduct of any other persons operating, in possession of or present within this vehicle with my permission, if I do not with reasonable certainty identify the driver of the vehicle at the time the violation occurred.

(Mar. 27, 1986, P.L.71, No.24, eff. July 1, 1986)

1986 Amendment.  Act 24 added section 1317.



Section 1318 - Duties of agents

§ 1318.  Duties of agents.

(a)  Verification of financial responsibility.--An agent of the Department of Transportation who is authorized to issue on behalf of the department a vehicle registration renewal or temporary registration shall be required to verify financial responsibility prior to issuance.

(b)  Proof.--Proof of financial responsibility shall be verified by examining one of the following documents:

(1)  An identification card as required by regulations promulgated by the Insurance Department.

(2)  The declaration page of an insurance policy.

(3)  A certificate of financial responsibility.

(4)  A valid binder of insurance issued by an insurance company licensed to sell motor vehicle liability insurance in Pennsylvania.

(5)  A legible photocopy, facsimile or printout of an electronic transmission of a document listed in paragraphs (1) through (4), provided the agent receives the photocopy, facsimile or printout directly from a licensed insurance company or licensed insurance agency. The agent shall not accept a photocopy, facsimile or printout unless the licensed insurance company or licensed insurance agency provides it on the letterhead of the company or the agency, or with a letter written upon the company's or agency's letterhead, which specifically references the proof of financial responsibility by the insured's name and address and the make, model and vehicle identification number of the insured vehicle. An issuing agent of the department shall not accept a photocopy, facsimile or printout of an electronic transmission as proof of financial responsibility under this paragraph when the issuing agent is also acting as an insurance agent for the licensed insurance company or licensed insurance agency.

(c)  Handwritten proof of financial responsibility.--If handwritten proof of financial responsibility is acceptable proof of insurance in the state where the vehicle is to be registered, the issuing agent is authorized to accept such handwritten proof, provided the issuing agent receives written confirmation from the applicable state, insurance company or insurance agency that handwritten proof is acceptable in that state. The agent shall retain a copy of the written confirmation along with the copy of the document provided as proof of financial responsibility.

(d)  Verification of information on application.--In addition to any other duty prescribed by this title or departmental regulations, an agent shall verify that the purchase price stated on the application approximates the fair market value of the vehicle in a manner prescribed by the department as set forth in a notice published in the Pennsylvania Bulletin.

(e)  Penalty.--Any person who violates this section, in addition to any penalty, suspension or revocation imposed by the department, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $500 and for each subsequent or additional offense a fine of not less than $200 nor more than $500, or to imprisonment for not more than 90 days, or both.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Apr. 17, 1997, P.L.6, No.3, eff. 60 days)

1997 Amendment.  Act 3 added subsecs. (d) and (e).



Section 1319 - Duties of motor carrier vehicle owners

§ 1319.  Duties of motor carrier vehicle owners.

(a)  Currently valid certificate of inspection.--A motor carrier vehicle is required to have a currently valid certificate of inspection at the time that the department renews the registration of the vehicle.

(b)  Audit.--The department shall establish an audit procedure to monitor compliance with the requirement that motor carrier vehicles have a currently valid certificate of inspection at the time of registration renewal.

(Dec. 23, 2002, P.L.1982, No.229, eff. 6 months)

2002 Amendment.  Act 229 added section 1319. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.



Section 1320 - Contributions to Veterans' Trust Fund

§ 1320.  Contributions to Veterans' Trust Fund.

(a)  Option.--Within one year of the effective date of this section, the department shall provide for all of the following:

(1)  Ability of an applicant for an original or renewal driver's license or identification card to make a contribution of $3 to the Veterans' Trust Fund.

(2)  Ability of an applicant for a renewal vehicle registration to make a contribution of $3 to the Veterans' Trust Fund.

(b)  Implementation.--

(1)  A contribution under subsection (a) shall be added, as appropriate, to the regular fee for:

(i)  an original or renewal driver's license or identification card; and

(ii)  a renewal of a vehicle registration.

(2)  One contribution under subsection (a) may be made for:

(i)  each issuance or renewal of a driver's license or identification card; and

(ii)  each renewal vehicle registration.

(c)  Use.--Contributions under subsection (a) shall be used exclusively for purposes set forth in 51 Pa.C.S. § 1721(c)(relating to Veterans' Trust Fund).

(d)  Deposits.--

(1)  The department shall determine on a monthly basis the total amount collected under this section and report the amount to the State Treasurer.

(2)  The State Treasurer shall transfer the amount collected to the Veterans' Trust Fund.

(e)  Reimbursement.--The Veterans' Trust Fund shall reimburse the Motor License Fund for the actual costs incurred by the department in the administration of this section.

(Oct. 24, 2012, P.L.1602, No.194, eff. in 30 days)

2012 Amendment.  Act 194 added section 1320.

Cross References.  Section 1320 is referred to in section 1721 of Title 51 (Military Affairs).



Section 1331 - Issuance and reissuance of registration plates

SUBCHAPTER B

REGISTRATION PLATES

Sec.

1331.  Issuance and reissuance of registration plates.

1332.  Display of registration plate.

1333.  Lost, stolen, damaged or illegible registration plate.

1334.  Return of registration plate.

1334.1. Seizure of registration plate.

1335.  Registration plates for manufacturers and dealers.

1336.  Use of dealer registration plates.

1336.1. Use of multipurpose dealer registration plates.

1336.2. Farm equipment dealer registration plates.

1337.  Use of "Miscellaneous Motor Vehicle Business" registration plates.

1337.1. Fleet owner transporter registration plate.

1338.  Person with disability plate and placard.

1339.  Legislative plate.

1340.  Antique, classic and collectible plates.

1340.1. Street rod plate.

1341.  Special registration plates generally.

1342.  Veteran plates and placard.

1343.  Use of school bus or school vehicle plates.

1344.  Use of farm vehicle plates.

1344.1. Use of farm equipment dealer registration plates.

1345.  Special plates for recipients of the Medal of Honor.

1346.  Special plates for recipients of Purple Heart.

1347.  Hearing impaired plates.

1348.  Special plates for Pearl Harbor survivors.

1349.  Circus or carnival plates.

1350.  Special plates for veterans of Korean War.

1350.1. Special plates for recipients of Korean Defense Service Medal.

1351.  Special plates for veterans of Persian Gulf War.

1352.  Wild resource conservation plate.

1353.  Preserve our heritage registration plate.

1354.  Flagship Niagara commemorative registration plate.

1355.  Zoological plate.

1356.  Special plates for recipients of Expeditionary Forces Medal.

1357.  Special plates for World War II veterans.

1357.1. Special plates for individuals in the service of the United States Merchant Marine.

1358.  DARE plate.

1359.  Special plates for steelworkers.

1360.  Special plates for veterans of Vietnam Conflict.

1361.  Special motorcycle plates for veterans.

1362.  Operation Iraqi Freedom veterans plate.

1363.  Operation Enduring Freedom veterans plate.

1364.  Special plates for veterans.

1365.  Gold Star Family plate.

1366.  Special plates for recipients of Silver Star.

1366.1. Special plates for United States military airborne units.

1367.  Special plates for recipients of Bronze Star.

1368.  Special plates for recipients of Bronze Star for Valor.

1369.  Special plates for recipients of Distinguished Service Cross, Distinguished Flying Cross, Navy Cross or Air Force Cross.

§ 1331.  Issuance and reissuance of registration plates.

(a)  Department to provide plates.--Registration plates shall be provided by the department.

(b)  Information on plate.--Every registration plate shall have displayed upon it the identifying numbers or letters assigned to the vehicle, the name of the Commonwealth, which may be abbreviated, and any other data the department may deem necessary.

(c)  Temporary registration plates.--The department shall provide temporary registration plates for use on vehicles which are to be removed from this Commonwealth or for use as necessary pending issuance of permanent registration plates.

(d)  Reflectorizing material on plate.--All registration plates, except temporary plates, shall be treated with reflectorizing material in accordance with standards approved by the department.

(e)  Issuance of plates by agents.--The department may deliver registration plates, other than special plates, to designated agents, who shall have the authority to issue them in conjunction with the issuance of temporary registration cards.

(f)  Periodic reissuance of registration plates.--The department shall develop, implement and administer a program to provide for the reissuance of current registration plates previously issued under this section. The program to be established under this subsection shall address the following criteria:

(1)  Other than the annual registration fee required under sections 1305 (relating to application for registration) and 1309 (relating to renewal of registration) and Subchapter B of Chapter 19 (relating to registration fees), the reissued registration plate shall be issued under section 1934 (relating to general reissuance).

(2)  The program shall provide that current registration plates issued under this section be replaced. The program may provide that the department provide for reissuance of registration plates on a staggered basis which will replace registration plates issued under this section.

(3)  The program may provide for the return of and the recycling of the older registration plates.

(4) (Deleted by amendment).

(5) (Deleted by amendment).

(6)  The program may contain any other conditions, limitations, contractual arrangements or other factors which the department deems necessary to implement this subsection.

(Dec. 21, 1998, P.L.1126, No.151; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 amended subsec. (f).

1998 Amendment.  Act 151 amended the section heading and added subsec. (f), effective in 60 days as to the section heading and July 1, 1999, as to subsec. (f).



Section 1332 - Display of registration plate

§ 1332.  Display of registration plate.

(a)  General rule.--Every registration plate shall, at all times, be securely fastened to the vehicle to which it is assigned or on which its use is authorized in accordance with regulations promulgated by the department.

(b)  Obscuring plate.--It is unlawful to display on any vehicle a registration plate which:

(1)  is so dirty as to prevent the reading of the number or letters thereon at a reasonable distance;

(2)  is obscured in any manner which inhibits the proper operation of an automated red light enforcement system in place pursuant to section 3116 (relating to automated red light enforcement systems in first class cities) or 3117 (relating to automated red light enforcement systems in certain municipalities); or

(3)  is otherwise illegible at a reasonable distance or is obscured in any manner.

(c)  Penalty for obscured plate.--Any person who violates subsection (b)(2) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(Feb. 9, 2004, P.L.65, No.8; July 2, 2012, P.L.735, No.84, eff. 90 days)

2012 Amendment.  Act 84 amended subsec. (b)(2).

2004 Amendment.  Act 8 amended subsec. (b) and added subsec. (c). Section 4 of Act 9 of 2004 provided that the amendments to subsec. (b) and the addition of subsec. (c) by Act 8 shall take effect immediately.

Cross References.  Section 1332 is referred to in section 6309.1 of this title.



Section 1333 - Lost, stolen, damaged or illegible registration plate

§ 1333.  Lost, stolen, damaged or illegible registration plate.

(a)  Application for new plate.--The registrant of the vehicle shall within 48 hours of discovering the loss, theft or defacement apply to the department for a new plate and report the loss or theft of a plate to the police.

(b)  Substitute registration.--Where the registration plate has been lost or stolen and in any other case in which the department may deem it advisable, the original registration shall be cancelled and substitute registration issued under a new registration number other than that originally issued. Upon receipt of substitute registration, it shall be the duty of the registrant to return the old registration plates and card to the department, unless lost or destroyed.

(b.1)  Illegible registration plate.--The department may reissue a registration plate upon request by a registrant when it is determined by an authorized representative of the department or law enforcement that the registration plate is illegible from a reasonable distance. The department may select the style of the reissued registration plate and, except in the case of personal registration plates issued under section 1341 (relating to special registration plates generally), the registration plate number.

(c)  Affidavit to avoid penalty.--No owner or operator of a vehicle shall be subject to a fine for the reason that the registration plate is missing if they have in their possession an affidavit that the plate was lost or stolen and that application for new plate or plates was made within 48 hours as required in this section.

(Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 added subsec. (b.1).



Section 1334 - Return of registration plate

§ 1334.  Return of registration plate.

(a)  General rule.--Registration plates shall be returned to the department under the following circumstances:

(1)  A registration plate shall be returned if the registrant no longer has a vehicle titled in this Commonwealth.

(2)  A legislative registration plate shall be returned on the expiration or termination of the term of office of the legislative member.

(3)  A dealer or "Miscellaneous Motor Vehicle Business" registration plate shall be returned if the business is discontinued.

(4)  A person with a disability registration plate shall be returned if the person to whom it was issued no longer qualifies under section 1338 (relating to person with disability plate and placard).

(b)  Time for return of plate.--Each registration plate required to be returned under this section shall be returned to the department within five days of the occurrence requiring its return.

(c)  Statement accompanying returned plate.--Each returned registration plate shall be accompanied by a statement of the reason for the return of the plate and the date of the occurrence requiring its return.

(July 11, 1980, P.L.550, No.113, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 amended subsec. (a)(4).



Section 1334.1 - Seizure of registration plate

§ 1334.1.  Seizure of registration plate.

A police officer or an employee of the department authorized to enforce the provisions of Chapter 49 (relating to size, weight and load) may seize a registration plate that appears in departmental records as suspended, revoked, canceled, stolen, inactive or issued to a vehicle other than the vehicle on which it is displayed. This provision shall not apply to a registration plate that has been legally transferred as provided for in section 1314 (relating to transfer of registration).

(June 22, 2001, P.L.559, No.37, eff. 60 days)

2001 Amendment.  Act 37 added section 1334.1.



Section 1335 - Registration plates for manufacturers and dealers

§ 1335.  Registration plates for manufacturers and dealers.

(a)  General rule.--Upon posting of a bond in the amount of $20,000 and approval of an application in accordance with departmental regulations, the department shall issue to dealers and manufacturers who are licensed by the State Board of Vehicle Manufacturers, Dealers and Salespersons and to other dealers designated by departmental regulations, special registration plates which may be displayed on vehicles in lieu of registering each vehicle individually.

(a.1)  Bond already on file.--An authorized dealer or manufacturer who has filed a bond with the Commonwealth shall not be required to file a separate bond under this section if the bond already on file with the Commonwealth is in the name of the Commonwealth and in an amount and coverage at least equal to that required under this section.

(a.2)  Exemption.--The following types of dealers and manufacturers are exempt from posting of the bond specified in subsection (a):

(1)  Farm equipment dealers.

(2)  Mobile home dealers and manufacturers.

(3)  Modular housing manufacturers.

(b)  Application for plates.--Application for dealer registration plates shall be made by the dealer or manufacturer on a form provided by the department together with a copy of his license from the State Board of Motor Vehicle Manufacturers, Dealers and Salesmen.

(c)  Exemption from individual registration.--Vehicles displaying dealer registration plates may be operated on the highway without registering each vehicle individually, provided that the plates are used in accordance with the limitations of sections 1336 (relating to use of dealer registration plates) and 1336.1 (relating to use of multipurpose dealer registration plates).

(d)  Modular housing manufacturers.--For the purposes of this section, no modular housing manufacturer shall be required to be licensed by the State Board of Motor Vehicle Manufacturers, Dealers and Salesmen of the Department of State in order to receive registration plates.

(July 20, 1979, P.L.168, No.55, eff. imd.; Mar. 7, 1982, P.L.152, No.49, eff. imd.; July 10, 1984, P.L.679, No.146, eff. 60 days; July 10, 1990, P.L.356, No.83, eff. 30 days; Aug. 5, 1991, P.L.238, No.26; Dec. 7, 1994, P.L.820, No.115, eff. 60 days)

1994 Amendment.  Act 115 amended subsec. (a).

1991 Amendment.  Act 26 added subsec. (a.2) and amended subsec. (c), effective immediately as to subsec. (a.2) and 120 days as to subsec. (c).

References in Text.  The State Board of Motor Vehicle Manufacturers, Dealers and Salesmen, referred to in this section, was changed to the State Board of Vehicle Manufacturers, Dealers and Salespersons by the act of December 22, 1983 (P.L.306, No.84).



Section 1336 - Use of dealer registration plates

§ 1336.  Use of dealer registration plates.

(a)  General rule.--Dealer registration plates may be displayed on any vehicle which is owned or in the possession of a dealer or manufacturer and such a vehicle may be operated upon the highway, but only if the vehicle is being held for sale and is being used for any of the following purposes:

(1)  For teaching students enrolled in an approved driver education course, how to operate a vehicle and for the new driver to take an examination for a driver's license.

(2)  For testing, for safety inspection, repairing or transporting to or from a repair facility vehicles in the possession of the dealer within a radius of 25 miles of the place of business of the dealer. Vehicles in the possession of the manufacturer may be tested within a radius of 50 miles of the place of business of the manufacturer.

(3)  For demonstrating vehicles in the possession of the dealer or manufacturer at no cost to a prospective purchaser.

(4)  For loaning to customers whose vehicles are being repaired if the loan period does not exceed 30 days.

(5)  For loaning to a prospective purchaser for a period not exceeding five days for the purpose of demonstrating the vehicles.

(6)  For loaning to charitable organizations as defined by departmental regulations for use in charitable activities authorized by departmental regulations.

(7)  For transit to or from a dealer, show, exhibit or auction where the vehicle is purchased by the dealer or offered for sale to prospective purchasers.

(8)  For delivery to or from a second-stage manufacturer for or upon completion. Vehicles operated pursuant to this paragraph must be unladen.

(9)  For transit to or from a prospective purchaser or customer for the purpose of demonstrating or loaning as permitted by subsection (a).

(10)  For use in the conduct of the dealer's administrative functions, such as attending meetings or events, transporting department-required paperwork or transporting financial paperwork.

(11)  For a trailer being held for sale hauling other trailers being held for sale as long as the combined weight of all trailers does not exceed 3,000 pounds.

(b)  Personal use.--A vehicle displaying dealer registration plates which is owned by a dealer or manufacturer, is held for sale and does not exceed a gross vehicle weight rating of 7,500 pounds may be operated upon the highways of this Commonwealth for the personal use of the following:

(1)  The dealer or members of his or her immediate family when the dealer is a sole proprietorship.

(2)  The officers, partners or members of their immediate families when the dealer is a corporation or partnership.

(3)  The regular employees of the dealer.

(c)  Commercial use prohibited.--Except as specifically authorized by subsections (a) and (b), dealer registration plates shall not be used on vehicles for a commercial purpose, including parts or delivery vehicles, courtesy shuttle vehicles, wreckers, roll backs, truck tractors and trucks.

(d)  Limited use.--Limited use of certain types of dealer plates shall be as follows:

(1)  A motor driven cycle or motorized pedalcycle dealer plate shall be used only on motor driven cycles and motorized pedalcycles.

(2)  A motorcycle dealer plate shall be used only on motorcycles, motor driven cycles and motorized pedalcycles. In addition, a motorcycle dealer plate may be used on other vehicles owned or in possession of the motorcycle dealer only when the vehicle is being demonstrated for a prospective purchaser.

(3)  A trailer dealer plate shall be used only on trailers.

(e)  Records.--Records shall be kept by the dealer in a manner prescribed by the department indicating which vehicles have been used as permitted by subsection (a)(1), (4), (5) and (6). The records shall indicate the name of the person to whom the vehicle was loaned. If the vehicle was loaned to a business or an organization with more than one driver, it is sufficient to list only the name of the business or organization. The records shall be open to inspection by representatives of the department and police officers.

(f)  Penalty.--Any person who violates this section, in addition to any penalty, suspension or revocation imposed by the department, is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $100.

(July 10, 1990, P.L.356, No.83, eff. 30 days; Aug. 5, 1991, P.L.238, No.26, eff. 120 days; June 11, 1992, P.L.266, No.47, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsecs. (a)(2) and (7), (b) intro. par. and (e) and added subsec. (a)(8), (9), (10) and (11).

Cross References.  Section 1336 is referred to in section 1335 of this title.



Section 1336.1 - Use of multipurpose dealer registration plates

§ 1336.1.  Use of multipurpose dealer registration plates.

(a)  General rule.--Subject to the requirement that the vehicles on which multipurpose dealer registration plates are used, conform to or are lower than the weight limits for which the plates were purchased, the multipurpose dealer registration plates may be used on vehicles owned by or in possession of a dealer or manufacturer. All vehicles utilizing the multipurpose dealer registration plate shall be titled in the name of the business or family member, and sales and use tax must be paid.

(b)  Exception for second-stage manufacturers.--A title in the name of the business or family member and payment of sales and use tax are not required for a vehicle which has never been titled as long as the vehicle:

(1)  is in possession of a second-stage manufacturer and is being transported from a dealer or distributor for completion or delivered to a dealer or distributor upon completion; or

(2)  is owned or in possession of a dealer and is being delivered to the second-stage manufacturer for completion or is being transported back to the dealer upon completion.

(Aug. 5, 1991, P.L.238, No.26, eff. 120 days; July 6, 1995, P.L.246, No.30, eff. 60 days)

Cross References.  Section 1336.1 is referred to in section 1335 of this title.



Section 1336.2 - Farm equipment dealer registration plates

§ 1336.2.  Farm equipment dealer registration plates.

Upon submission of an application accompanied by the appropriate fee and information on a farm equipment dealer that a truck or truck tractor with a registered gross weight of 11,001 pounds or over is used solely in the business of the dealer, the department shall issue a farm equipment dealer registration plate for the vehicle.

(Aug. 5, 1991, P.L.238, No.26, eff. 120 days)

1991 Amendment.  Act 26 added section 1336.2.



Section 1337 - Use of "Miscellaneous Motor Vehicle Business" registration plates

§ 1337.  Use of "Miscellaneous Motor Vehicle Business" registration plates.

(a)  General rule.--The department shall issue to owners of miscellaneous motor vehicle businesses with established places of business special registration plates which may be displayed on vehicles operated on highways in lieu of registering each vehicle individually. Registration plates issued under this section may be displayed upon vehicles only as provided for each of the following classes of miscellaneous motor vehicle business:

(1)  For a repair or towing business:

(i)  upon vehicles being used in the conduct of the repair business to retrieve, tow or deliver other vehicles or parts; and

(ii)  upon vehicles being repaired.

(2)  For a vehicle salvage dealer business:

(i)  upon vehicles being used in the conduct of the vehicle salvage dealer's business to retrieve or deliver vehicles, vehicle hulks, parts or materials; and

(ii)  upon vehicles being transported on their own wheels for the purpose of being dismantled or recycled.

(3)  For a transporter business upon vehicles being transported on their own wheels in the conduct of the transporter business.

(4)  For a financier or collector-repossessor business:

(i)  upon vehicles being used to pick up vehicles that are being repossessed; and

(ii)  upon vehicles being repossessed.

(5)  For a watercraft trailer business:

(i)  upon trailers used for the delivery of a new boat to its purchaser;

(ii)  upon trailers used for the transport of a used boat which is to be resold by the dealer; and

(iii)  upon trailers used for the transport of boats by a dealer to or from another boat dealer, warehouse, storage facility, boat show or repair facility or to and from a location where a boat is to be demonstrated, tested or inspected.

(6)  For all classes of miscellaneous motor vehicle businesses upon vehicles used for the personal pleasure or use of the owner of the miscellaneous motor vehicle business or members of the owner's immediate family, or when the business is a corporation, upon vehicles used for the pleasure or use of not more than three officers or members of the officer's immediate family or for the personal use of the regular employees of the business when operated by the employee.

All vehicles specified in paragraphs (1)(i), (2)(i), (4)(i) and (6) must be titled in the name of the business or family member and sales tax must be paid.

(b)  Application for registration.--Application for registration in any of the "Miscellaneous Motor Vehicle Business" classes shall be made upon a form provided by the department and shall set forth the full name and business address of the applicant and such other information as the department shall require. The application shall be verified by the oath or affirmation of the applicant or, if the applicant is a partnership or a corporation, by a partner or officer.

(c)  Classes of "Miscellaneous Motor Vehicle Business".--

(1)  Repair or towing.--Any person regularly engaged in the business of mechanical or body repairs or towing for direct compensation of motor vehicles owned and operated by other persons.

(2)  Vehicle salvage dealer.--Any person regularly engaged in the business of acquiring and dismantling used, wrecked, damaged, abandoned or salvage vehicles for the purpose of selling the usable parts and selling the remaining vehicle hulk materials for recycling or processing.

(3)  Transporter.--Any person regularly engaged in the business of transporting new or used vehicles on their own wheels, owned by or in possession of a manufacturer or dealer.

(4)  Financier or collector-repossessor.--Any person who is duly authorized by the Department of Banking to do business in this Commonwealth as a financier or collector-repossessor and who is regularly engaged in the business of financing sales, making loans on the security of vehicles or repossessing vehicles which are the subject of installment sales contracts as an independent contractor.

(5)  Watercraft trailer dealer.--Any person regularly engaged in the business of selling watercraft and trailers used exclusively for the transport of the watercraft.

(July 20, 1979, P.L.168, No.55, eff. imd.; Feb. 10, 1994, P.L.10, No.2, eff. 60 days)

Cross References.  Section 1337 is referred to in sections 1162, 7301, 7302, 7322 of this title.



Section 1337.1 - Fleet owner transporter registration plate

§ 1337.1.  Fleet owner transporter registration plate.

(a)  General rule.--The department shall issue to fleet owners special registration plates which may be displayed on passenger cars, trucks, truck tractors and trailers owned or leased by the fleet owner in lieu of registering each vehicle individually.

(b)  Limitations on use of plates.--

(1)  A registration plate issued under this section may be displayed only on an unladen vehicle.

(2)  A registration plate issued under this section may be displayed only on a vehicle type for which it was purchased, except that a plate issued for a truck or truck tractor may be displayed on an unladen passenger car or an unladen trailer. The weight limits for trucks, truck tractors and trailers must conform to the weight limit for which the registration plate was purchased.

(3)  A vehicle bearing a registration plate issued under this section may be used for any of the following:

(i)  For transit of the vehicle to or from the place where the vehicle is offered for sale.

(ii)  For transit from the place where the vehicle was purchased.

(iii)  For transit to and from a location where the vehicle is modified, completed or enhanced for a period of not more than 30 days after the date of purchase.

(iv)  For testing of the vehicle for a period of not more than 30 days after the date of purchase.

(v)  For repair, servicing or inspection of a vehicle which is not normally operated on a highway.

(c)  Records.--Records shall be kept by the fleet owner in a manner prescribed by the department indicating the vehicles which displayed each registration plate issued under this section. The records shall be open to inspection by department representatives and any police officer.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 added section 1337.1.



Section 1338 - Person with disability plate and placard

§ 1338.  Person with disability plate and placard.

(a)  Person with disability plate.--On the application of any person who:

(1)  is blind;

(2)  does not have full use of an arm or both arms;

(3)  cannot walk 200 feet without stopping to rest;

(4)  cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair or other assistive device;

(5)  is restricted by lung disease to such an extent that the person's forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter or the arterial oxygen tension is less than 60 mm/hg on room air at rest;

(6)  uses portable oxygen;

(7)  has a cardiac condition to the extent that the person's functional limitations are classified in severity as Class III or Class IV according to the standards set by the American Heart Association;

(8)  is severely limited in his or her ability to walk due to an arthritic, neurological or orthopedic condition; or

(9)  is a person in loco parentis of a person specified in paragraph (1), (2), (3), (4), (5), (6), (7) or (8);

the department shall issue a special registration plate for one passenger car or truck with a registered gross weight of not more than 10,000 pounds, designating the vehicle so licensed as being used by a person with a disability. Special plates for persons with disabilities may also be issued for vehicles operated exclusively for the use and benefit of persons with disabilities. In the case of a motorcycle, the department shall issue a decal containing the international symbol for access for persons with disabilities for display on the registration plate.

(b)  Person with disability parking placard.--On the initial application or renewal application of any person who meets the qualifications of subsection (a), the department shall issue one special parking placard of such size and design as the department shall specify, designating the vehicle in which it is displayed as being used for the transportation of persons with disabilities. When parking the designated vehicle, the person with disability parking placard shall be prominently displayed in such a manner that it may be viewed from the front and rear of the vehicle by hanging it from the front windshield rearview mirror of a vehicle only when that vehicle is utilizing a parking space reserved for persons with disabilities. When there is no rearview mirror, or the placard is not designed in such a manner to accommodate hanging from a rearview mirror, the placard shall be displayed on the dashboard. Placards may also be issued for use in vehicles when operated for the use and benefit of persons with disabilities provided that a person with a disability is being transported in the vehicle. Organizations that transport persons with disabilities shall upon application be issued not more than eight placards in the organization's name. These placards may be used in a vehicle of the organization or the personal vehicle of an employee or volunteer of the organization when the employee or volunteer operates the vehicle for the benefit and use of persons with disabilities provided that a person with a disability is being transported in the vehicle.

(c)  Health care provider's statement.--

(1)  Any person applying for a special plate or parking placard for persons with disabilities must present a statement, certified by a physician, podiatrist, chiropractor, physician assistant or certified registered nurse practitioner licensed or certified to practice in this Commonwealth or in a contiguous state, that the person with a disability is disabled as provided in subsection (a).

(2)  Any person applying for a renewal of registration of a special plate for persons with disabilities must comply with this subsection. Once a person with a disability has been duly certified by a physician, podiatrist, chiropractor, physician assistant or certified registered nurse practitioner as being disabled, as provided in subsection (a), the applicant need not submit a certification for subsequent renewals of registration for a special plate for persons with disabilities. A person who was issued a person with disability plate under this section and no longer qualifies for one shall not be charged a replacement fee for a regular registration plate upon payment of the regular registration fee.

(3)  In lieu of a health care provider's statement, a person applying for a special plate or parking placard may present a statement from a police officer certifying that the person does not have full use of a leg, or both legs, or is blind.

(4)  The department shall phase out existing handicapped placards as soon as practicable and issue a new series to persons who comply with this section.

(c.1)  Return of plates and placard.--Upon the death of a person to whom a plate or placard has been issued under this section, the plate or placard shall be void 30 days after death and shall not be displayed on any vehicle. The personal representative of the deceased shall return the plate to the department. If there is no personal representative, the spouse or, if there is no spouse, the next of kin of the deceased shall return the plate or placard to the department.

(c.2)  Authorized use.--This section shall not preclude the operation of a vehicle which bears a person with disability plate when the vehicle is not being used for the benefit of the person with a disability or when the person with a disability is not present in the vehicle, provided the driver does not use or attempt to use any special privilege or benefit otherwise accorded to vehicles displaying the plate.

(d)  Penalty.--Any person violating this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $100.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Chiropractor."  A chiropractor acting within the scope of practice contained in the act of December 16, 1986 (P.L.1646, No.188), known as the Chiropractic Practice Act.

"Podiatrist."  A podiatrist acting within the scope of practice contained in the act of March 2, 1956 (1955 P.L.1206, No.375), known as the Podiatry Practice Act.

(July 11, 1980, P.L.550, No.113, eff. 60 days; Oct. 10, 1980, P.L.791, No.147, eff. imd.; May 9, 1986, P.L.158, No.51, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; July 11, 1990, P.L.432, No.105, eff. 60 days; July 19, 1991, P.L.88, No.20, eff. 90 days; Apr. 29, 1994, P.L.148, No.25, eff. imd.; July 6, 1995, P.L.246, No.30, eff. 60 days; Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 15, 2004, P.L.698, No.76, eff. 60 days; Dec 18, 2007, P.L.436, No.67, eff. 60 days)

2007 Amendment.  Act 67 amended subsec. (a)(9).

2004 Amendment.  Section 2 of Act 76 provided that any regulations of the Department of Transportation that are inconsistent with Act 76 are hereby abrogated to the extent of that inconsistency.

Cross References.  Section 1338 is referred to in sections 1334, 1342 of this title.



Section 1339 - Legislative plate

§ 1339.  Legislative plate.

Upon application by a member or retired member of the General Assembly of the Commonwealth or the Congress of the United States, the department may issue special registration plates indicating that the vehicle is owned by a member or retired member of the Pennsylvania or United States Senate or House of Representatives, as appropriate.

(June 26, 2001, P.L.734, No.75, eff. 60 days)



Section 1340 - Antique, classic and collectible plates

§ 1340.  Antique, classic and collectible plates.

(a)  General rule.--Upon submission by a vehicle owner of information satisfactory to the department that a motorcycle or motor vehicle is an antique motorcycle or motor vehicle or classic motorcycle or motor vehicle or collectible motorcycle or motor vehicle, accompanied by the appropriate fee, the department may issue special plates for the motorcycle or vehicle. The special plate for antique motor vehicles, except antique motorcycles, shall bear the designation "antique vehicle." The applicant shall provide photographic proof in a manner specified by the department to demonstrate the condition of the motor vehicle. No annual registration fee may be charged for antique, collectible or classic motorcycles or motor vehicles. A holder of the special plates may obtain replacement plates bearing the designation "antique vehicle" upon payment of the appropriate fee.

(a.1)  Vintage registration plates.--In lieu of a special plate issued under subsection (a), the owner of an antique or classic motor vehicle may request permission from the department to display a vintage registration plate from the model year of the motor vehicle. The vintage registration plate shall be:

(1)  Provided by the motor vehicle owner.

(2)  A Pennsylvania registration plate issued between the years 1906 and 1975.

(3)  Legible from a reasonable distance.

The applicant shall provide information as the department may require for processing the request and a $75 application fee. The department may deny a request to use a vintage registration plate for cause.

(b)  Use of plates.--It is unlawful for any person to operate a motorcycle or vehicle with antique, classic, vintage or collectible registration plates for general daily transportation. Permitted use shall be limited to participation in club activities, exhibits, tours, parades, occasional transportation and similar uses. Occasional transportation shall mean no more than one day per week.

(May 30, 1990, P.L.173, No.42, eff. 60 days; Apr. 29, 1994, P.L.148, No.25, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. 120 days; Dec. 1, 2004, P.L.1767, No.228, eff. 60 days; Apr. 12, 2012, P.L.227, No.25, eff. 120 days)

Cross References.  Section 1340 is referred to in sections 102, 1786, 4703 of this title.



Section 1340.1 - Street rod plate

§ 1340.1.  Street rod plate.

Upon submission by a vehicle owner of information satisfactory to the department that a motor vehicle is a street rod, accompanied by the appropriate fee, the department shall issue special plates for the vehicle which shall have the same force and effect as regular registration plates. The applicant shall comply with all laws and regulations pertaining to registration including the payment of any additional fees.

(July 10, 1981, P.L.250, No.82, eff. imd.)

1981 Amendment.  Act 82 added section 1340.1.



Section 1341 - Special registration plates generally

§ 1341.  Special registration plates generally.

Upon request by the applicant, the department may issue registration plates consisting of any combination of numbers, letters or numbers and letters. These special plates may be issued for special groups or for special purposes and bear an appropriate designation. Special groups may charge a fee for authorization to request a registration plate bearing the name of the group. They shall have the same force and effect as regular registration plates. The department may refuse any combination of letters and numbers for cause and shall adopt reasonable rules and regulations for the issuance of the plates and for carrying out the provisions of this section. The applicant shall comply with all laws and regulations pertaining to registration including the payment of any additional fees. The department is authorized to reissue a combination of numbers or letters for a personal plate if the department records reveal that no activity, such as renewal or transfer of the personal registration plate, has occurred for a period of five or more consecutive years and provided that the personal registration plate was never reported as lost or stolen. Whenever the department reissues an inactive personal plate, the department may purge its records of all references to the previous owners of that personal plate. The department shall, however, note upon its records the reissuance of the personal plate and to whom the plate was issued. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds. If the vehicle is licensed to a business that is not a member of the special group, the department shall issue the plate as long as the business owner or officer making application is a member of that group.

(Apr. 29, 1994, P.L.148, No.25, eff. imd.; June 26, 2001, P.L.734, No.75, eff. 60 days; Nov. 29, 2006, P.L.1449, No.159, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

Cross References.  Section 1341 is referred to in sections 1333, 1786 of this title.



Section 1342 - Veteran plates and placard

§ 1342.  Veteran plates and placard.

(a)  Severely disabled veteran plate.--On the application of a veteran whose service-connected disability is certified at 100% by the service unit of the armed forces in which the veteran served or by the United States Veterans' Administration or who has a service-connected disability of the type enumerated in section 1338 (relating to person with disability plate and placard), the department shall issue a special registration plate designating the vehicle as belonging to a severely disabled veteran. The registration plate shall have a white background, shall have blue numbers or letters as the department may determine, shall have the words "disabled veteran" in at least ten-point bold type inscribed in red at the bottom of the plate and shall include the international symbol for access for persons with disabilities. Only one special registration plate shall be issued to a veteran under this section. It may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds. In the case of a motorcycle, the department shall issue a decal containing the international symbol for access for persons with disabilities and the words "disabled veteran" for display on the registration plate.

(b)  Severely disabled veteran placard.--On the application of any person who meets the qualifications of subsection (a), the department shall issue one special parking placard of such size and design as the department shall specify, designating the vehicle in which it is displayed as being used for the transportation of a severely disabled veteran. When parking the designated vehicle, the severely disabled veteran parking placard shall be prominently displayed so that it may be viewed from the front and rear of the vehicle by hanging it from the front windshield rearview mirror of a vehicle only when that vehicle is utilizing a parking space reserved for persons with disabilities. When there is no rearview mirror, or the placard is not designed in such a manner to accommodate hanging from a rearview mirror, the placard shall be prominently displayed on the dashboard of the vehicle when it is in use for the transportation of such severely disabled veteran. Placards may also be issued for use in vehicles when operated for the use and benefit of severely disabled veterans provided that a severely disabled veteran is being transported in the vehicle.

(c)  Disabled veteran plates.--On the application of any veteran having a disability certified by the service unit of the armed forces in which the veteran served or by the United States Veterans' Administration as service-connected, the department shall issue a special registration plate designating the vehicle as belonging to a disabled veteran. The registration plate shall have a white background, shall have numbers or letters as the department may determine and shall have the words "disabled veteran" in at least ten-point bold type inscribed at the bottom of the plate. Only one special registration plate shall be issued to a veteran under this section. It may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(d)  Prisoner of war plate.--On the application of an ex-prisoner of war whose imprisonment while in the service of the armed forces of the United States is certified by the appropriate branch of the armed forces, the department shall issue a special registration plate designating the vehicle as belonging to an ex-prisoner of war. The registration plate shall contain the letters "POW" and such other numbers or letters as the department may determine and shall have the words "prisoner of war" in at least ten-point bold type inscribed at the bottom of the plate. Only one special registration plate shall be issued to an ex-prisoner of war under this subsection. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(e)  Documentation of eligibility.--The department may require current holders of disabled veteran registration plates and placards to provide documentation of their eligibility under this section where current documentation is not sufficient.

(f)  Return of plates and placard.--Upon the death of a veteran to whom a severely disabled veteran plate or placard has been issued under this section, the severely disabled veteran plate or placard shall be void 30 days after death and shall not be displayed on any vehicle. The personal representative of the deceased shall return the plate to the department. If there is no personal representative, the spouse or, if there is no spouse, the next of kin of the deceased shall return the plate or placard to the department.

(July 11, 1980, P.L.550, No.113, eff. 60 days; July 10, 1981, P.L.250, No.82, eff. imd.; May 9, 1986, P.L.158, No.51, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Apr. 29, 1994, P.L.148, No.25, eff. imd.; Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

2007 Amendment.  Act 67 amended subsecs. (a), (c) and (d).

1998 Amendment.  Act 151 amended subsecs. (a), (b), (c) and (d).

1995 Amendment.  Act 72 added subsec. (f).

Cross References.  Section 1342 is referred to in section 1346 of this title.



Section 1343 - Use of school bus or school vehicle plates

§ 1343.  Use of school bus or school vehicle plates.

(a)  General rule.--A motor vehicle bearing school bus or school vehicle registration plates shall be used exclusively for the transportation of children and their chaperons to or from public, private, parochial or Sunday school or in connection with any public, private, parochial or Sunday school-related activity. Each school district shall adopt regulations regarding the number of chaperons to accompany students in connection with these activities. Except when transporting children to and from public, private, parochial or Sunday school or public, private, parochial or Sunday school-related activities, the words "school bus" on the front and rear of the vehicle shall be concealed and the red and amber visual signals shall not be operable.

(b)  Penalty.--Any person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $25.

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)



Section 1344 - Use of farm vehicle plates

§ 1344.  Use of farm vehicle plates.

(a)  General rule.--A truck or truck tractor bearing farm vehicle registration plates shall be used exclusively upon a farm or farms owned or operated by the registrant of the vehicle or upon highways between:

(1)  Parts of one such farm.

(2)  Such farms.

(3)  Such a farm or farms and a place of business for the purpose of buying or selling agricultural commodities or supplies.

(4)  Such place of business, if transported to the place of business pursuant to paragraph (3) and the place of delivery of the agricultural commodities, provided that:

(i)  delivery is made pursuant to the sale of the commodities by the registrant of the vehicle, by an employee of the vehicle registrant or by an auctioneer; and

(ii)  if transported to the place of business pursuant to paragraph (3), delivery is made by the same vehicle of the registrant which transported the commodities to the place of business.

(5)  Such farm or farms and a department site for the examination of an applicant for a driver's license.

(6)  Such farm or farms and a place of business for the inspection, repair or servicing of the vehicle.

(b)  Penalty.--Any person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $50 and shall, upon conviction for a second or subsequent offense, be sentenced to pay a fine of $200.

(July 20, 1979, P.L.168, No.55, eff. imd.; Nov. 23, 1987, P.L.399, No.82, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days)

1993 Amendment.  Act 10 amended the section heading and subsec. (a).

Cross References.  Section 1344 is referred to in section 2105 of this title.



Section 1344.1 - Use of farm equipment dealer registration plates

§ 1344.1.  Use of farm equipment dealer registration plates.

A truck or truck tractor bearing farm equipment dealer registration plates shall be used solely in the business of the dealer and operated exclusively by the dealership or its employees only when the vehicle is used:

(1)  for delivering farm equipment to a farm for the purpose of sale, demonstration, loaning to customers whose farm equipment is being repaired or loaning to prospective purchasers;

(2)  for pickup of new farm equipment from the manufacturer or distributor;

(3)  for pickup of used farm equipment for the purpose of resale; or

(4)  for inspection, repair or servicing the vehicle.

(Aug. 5, 1991, P.L.238, No.26, eff. 120 days)

1991 Amendment.  Act 26 added section 1344.1.



Section 1345 - Special plates for recipients of the Medal of Honor

§ 1345.  Special plates for recipients of the Medal of Honor.

Upon application of any person who is a recipient of the Medal of Honor, the department shall issue to such person a special registration plate designating the vehicle so licensed as belonging to a person who is a recipient of the Medal of Honor. The plate shall have a light blue background interspersed with 13 white stars. The center of the plate shall bear a golden bronze replica of the appropriate medal. The initials of each recipient shall be embossed in red to the left of the medal and the letters "CMH" (for Congressional Medal of Honor) shall be embossed in red to the right of the medal.

(Nov. 23, 1982, P.L.689, No.197, eff. 60 days)

1982 Amendment.  Act 197 added section 1345.



Section 1346 - Special plates for recipients of Purple Heart

§ 1346.  Special plates for recipients of Purple Heart.

Upon application of any person who is a recipient of the Purple Heart, the department shall issue to such person a special registration plate designating the vehicle so licensed as belonging to a person who is a recipient of the Purple Heart. A severely disabled veteran, as described in section 1342(a) (relating to veteran plates and placard), who is qualified to receive a plate under this section may also elect to receive a placard under section 1342(b). The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(June 12, 1986, P.L.252, No.65, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1347 - Hearing impaired plates

§ 1347.  Hearing impaired plates.

On the application of any person with a hearing impairment, verified by a licensed physician and accompanied by the appropriate fee, the department shall issue to that person a special registration plate designating the vehicle as belonging to a person who has a hearing impairment, which plate shall have the same effect as a regular registration plate.

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days)

1986 Amendment.  Act 166 added section 1347.



Section 1348 - Special plates for Pearl Harbor survivors

§ 1348.  Special plates for Pearl Harbor survivors.

Upon application of any person who is a survivor of Pearl Harbor, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to such person a special registration plate designating the vehicle so licensed as belonging to a person who is a survivor of Pearl Harbor. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(July 10, 1990, P.L.356, No.83, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1349 - Circus or carnival plates

§ 1349.  Circus or carnival plates.

Upon submission by a truck or truck tractor owner of information to the department that a truck or truck tractor is used exclusively for the purpose of transportation of circus or carnival personnel or equipment or machinery and only so used during the period from April 1 through September 30 of any year, the department may issue special plates for the vehicle. The registration fee for the truck or truck tractor shall be one-half the fee for a similar truck or truck tractor not used for the purposes described in this section.

(July 10, 1990, P.L.356, No.83, eff. 180 days)

1990 Amendment.  Act 83 added section 1349.



Section 1350 - Special plates for veterans of Korean War

§ 1350.  Special plates for veterans of Korean War.

Upon application of any person who is a veteran of the Korean War, accompanied by a fee of $20, which shall be in addition to the annual registration fee, and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a veteran of the Korean War. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(Nov. 24, 1992, P.L.702, No.105, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1350.1 - Special plates for recipients of Korean Defense Service Medal

§ 1350.1.  Special plates for recipients of Korean Defense Service Medal.

Upon application of any person who is a recipient of the Korean Defense Service Medal, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a recipient of the Korean Defense Service Medal. The department shall design and produce the special registration plate. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(July 7, 2006, P.L.389, No.82, eff. 60 days)

2006 Amendment.  Act 82 added section 1350.1.



Section 1351 - Special plates for veterans of Persian Gulf War

§ 1351.  Special plates for veterans of Persian Gulf War.

Upon application of any person who is a veteran of the Persian Gulf War, accompanied by a fee of $20, which shall be in addition to the annual registration fee, and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a veteran of the Persian Gulf War. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(Nov. 24, 1992, P.L.702, No.105, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1352 - Wild resource conservation plate

§ 1352.  Wild resource conservation plate.

The department, in consultation with the Wild Resource Conservation Board, shall design a special wild resource conservation registration plate. Upon application of any person, accompanied by a fee of $35 which shall be in addition to the annual registration fee, the department shall issue the plate for a passenger car, motor home, trailer or truck with a registered gross weight of not more than 10,000 pounds. The Wild Resource Conservation Fund shall receive $15 of each additional fee for this plate.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1353 - Preserve our heritage registration plate

§ 1353.  Preserve our heritage registration plate.

The department, in consultation with the Pennsylvania Historical and Museum Commission, shall design a special preserve our heritage registration plate. Upon receipt of an application, accompanied by a fee of $35 which shall be in addition to the annual registration fee, the department shall issue the plate for a passenger car, motor home, trailer or truck with a registered gross weight of not more than 10,000 pounds. The Historical Preservation Fund shall receive $15 of each additional fee for this plate.

(Dec. 28, 1994, P.L.1441, No.170, eff. 120 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1354 - Flagship Niagara commemorative registration plate

§ 1354.  Flagship Niagara commemorative registration plate.

(a)  Plate.--The department, in consultation with the Pennsylvania Historical and Museum Commission, shall design a Flagship Niagara commemorative registration plate. Upon application of any person, accompanied by a fee of $35 which shall be in addition to the annual registration fee, the department shall issue the plate for a passenger car, motor home, trailer or truck with a registered gross weight of not more than 10,000 pounds.

(b)  Use of fee.--Of each fee paid under subsection (a), $15 shall be deposited into the Flagship Niagara Account, which is established as a special account in the Historical Preservation Fund of the Pennsylvania Historical and Museum Commission. The commission shall administer the account as follows:

(1)  To preserve, maintain and operate the Flagship Niagara.

(2)  After making a determination that there has been compliance with paragraph (1) for a fiscal year, to contribute to the fund.

(Dec. 28, 1994, P.L.1441, No.170, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

2007 Amendment.  Act 67 amended subsec. (a).

1994 Amendment.  Act 170 added section 1354.



Section 1355 - Zoological plate

§ 1355.  Zoological plate.

The department, in consultation with the Pennsylvania Zoological Council, shall design a special zoological registration plate. Upon application of any person, accompanied by a fee of $35 which shall be in addition to the annual registration fee, the department shall issue the plate for a passenger car, motor home, trailer or truck with a registered gross weight of not more than 10,000 pounds. The Zoological Enhancement Fund shall receive $15 of the fee paid by the applicant for the plate.

(Dec. 28, 1994, P.L.1441, No.170, eff. 60 days; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

Cross References.  Section 1355 is referred to in section 1905 of this title.



Section 1356 - Special plates for recipients of Expeditionary Forces Medal

§ 1356.  Special plates for recipients of Expeditionary Forces Medal.

Upon application of any person who is a recipient of the Expeditionary Forces Medal, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to such person a special registration plate designating the vehicle so registered as belonging to a person who is a recipient of the Expeditionary Forces Medal. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1357 - Special plates for World War II veterans

§ 1357.  Special plates for World War II veterans.

Upon application of any person who is a veteran of World War II, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to such person a special registration plate carrying the symbol of a ruptured duck designating the vehicle so registered as belonging to a person who is a veteran of World War II. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1357.1 - Special plates for individuals in the service of the United States Merchant Marine

§ 1357.1.  Special plates for individuals in the service of the United States Merchant Marine.

Upon application of any person who was in the service of the  United States Merchant Marine during World War II, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who was in the service of the United States Merchant Marine during World War II. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 14,000 pounds.

(Oct. 24, 2012, P.L.1282, No.158, eff. 180 days)

2012 Amendment.  Act 158 added section 1357.1.



Section 1358 - DARE plate

§ 1358.  DARE plate.

The department, in consultation with the Pennsylvania Commission on Crime and Delinquency, shall design a special drug abuse resistance education (DARE) registration plate which utilizes the DARE logo or slogan in the design. Upon application of any person, accompanied by a fee of $35 which shall be in addition to the annual registration fee, the department shall issue the plate for a passenger car, motor home, trailer or truck with a registered gross weight of not more than 10,000 pounds. The Drug Abuse Resistance Education Program shall receive $15 of each additional fee for this plate.

(Dec. 20, 1995, P.L.669, No.75, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

Cross References.  Section 1358 is referred to in section 1905 of this title.



Section 1359 - Special plates for steelworkers

§ 1359.  Special plates for steelworkers.

(a)  General rule.--Upon application of any person who is a steelworker, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to such person a special registration plate designating the vehicle so licensed as belonging to a person who is a steelworker. The special registration plate may be used only on a passenger car or a truck with a registered gross weight of not more than 10,000 pounds. The plate shall bear the likeness of the official emblem of the American Iron and Steel Institute.

(b)  Definition.--As used in this section, the term "steelworker" means a person currently or formerly employed in the manufacture of steel or a surviving member of the steelworker's family.

(July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

2007 Amendment.  Act 67 amended subsec. (a).

1996 Amendment.  Act 115 added section 1359.



Section 1360 - Special plates for veterans of Vietnam Conflict

§ 1360.  Special plates for veterans of Vietnam Conflict.

Upon application of any person who is a veteran of the Vietnam Conflict as that term is defined for the awarding of the Vietnam Service Medal, accompanied by a fee of $20 in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a veteran of the Vietnam Conflict. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1361 - Special motorcycle plates for veterans

§ 1361.  Special motorcycle plates for veterans.

Upon application of any person who is an honorably discharged veteran of the armed forces of the United States, or a reserve component of the armed forces as defined in 51 Pa.C.S. § 7301 (relating to definitions), accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle as belonging to a person who is a veteran. The special registration plate may be used only on a motorcycle.

(Feb. 9, 2004, P.L.65, No.8, eff. 60 days)

2004 Amendment.  Act 8 added section 1361.



Section 1362 - Operation Iraqi Freedom veterans plate

§ 1362.  Operation Iraqi Freedom veterans plate.

Upon application of any person who is a veteran of the liberation or occupation of Iraq, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a veteran of Operation Iraqi Freedom. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(July 14, 2005, P.L.285, No.50, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1363 - Operation Enduring Freedom veterans plate

§ 1363.  Operation Enduring Freedom veterans plate.

Upon application of any person who is a veteran of the liberation or occupation of Afghanistan, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a veteran of Operation Enduring Freedom. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(July 14, 2005, P.L.285, No.50, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)



Section 1364 - Special plates for veterans

§ 1364.  Special plates for veterans.

(a)  Honorably discharged veterans.--Upon application of any person who is an honorably discharged veteran of the armed forces of the United States or a reserve component of the armed forces as defined in 51 Pa.C.S. § 7301 (relating to definitions), accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle as belonging to a person who is a veteran of the armed forces of the United States. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(b)  Honoring our veterans.--Upon application of any person, accompanied by a fee of $35 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle as belonging to a person who is honoring veterans of the armed forces of the United States. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds. The Veterans' Trust Fund shall receive $15 of the fee paid by the applicant for the plate.

(July 14, 2005, P.L.285, No.50, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. 60 days; Oct. 24, 2012, P.L.1602, No.194, eff. in 30 days)

2012 Amendment.  Act 194 amended section 1364.

Cross References.  Section 1364 is referred to in section 1721 of Title 51 (Military Affairs).



Section 1365 - Gold Star Family plate

§ 1365.  Gold Star Family plate.

(a)  General rule.--Upon application of a family member of a person who was killed while serving on active duty in the military, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the family member a special registration plate designating the vehicle so licensed as belonging to a family member of a person who was killed while serving on active duty in the military. The department shall design and produce the special registration plate carrying the Service Flag Gold Star rimmed with blue which represents sacrifice to the cause of liberty and freedom. The words "Gold Star Family" shall be clearly displayed along the bottom of the plate. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds.

(b)  Documentation required.--An applicant for a Gold Star Family plate shall certify on a form approved by the department that the applicant is a family member of a person who was killed while serving on active duty in the military.

(c)  Definition.--As used in this section, the term "family member" includes the following:

(1)  Widow.

(2)  Widower.

(3)  Mother.

(4)  Father.

(5)  Stepmother.

(6)  Stepfather.

(7)  Mother through adoption.

(8)  Father through adoption.

(9)  Foster mother in loco parentis.

(10)  Foster father in loco parentis.

(11)  Son.

(12)  Daughter.

(13)  Stepson.

(14)  Stepdaughter.

(15)  Son by adoption.

(16)  Daughter by adoption.

(17)  Brother.

(18)  Sister.

(19)  Half brother.

(20)  Half sister.

(Oct. 4, 2006, P.L.1143, No.117, eff. 60 days)

2006 Amendment.  Act 117 added section 1365.



Section 1366 - Special plates for recipients of Silver Star

§ 1366.  Special plates for recipients of Silver Star.

Upon application of any person who is a recipient of the Silver Star, accompanied by a fee of $10 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a recipient of the Silver Star. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 14,000 pounds.

(July 5, 2012, P.L.960, No.103, eff. 120 days)

2012 Amendment.  Act 103 added section 1366.



Section 1366.1 - Special plates for United States military airborne units

§ 1366.1.  Special plates for United States military airborne units.

(a)  General rule.--Upon application of any person who is a veteran of or a member of a United States military airborne unit, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a veteran of or a member of a United States military airborne unit. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 10,000 pounds. The department shall design and produce the special registration plate to display a set of jump wings and glider wings.

(b)  Definition.--As used in this section, the term "veteran of or a member of a United States military airborne unit" includes parachutist or glider units, glider troopers, paratroopers, air assault troopers, Rangers, U.S. Army Special Forces, USMC Recon, U.S. Navy Seals, U.S. Air Force Special Operations, Troop Carrier Command, including glider pilots and the 160th SOAR, military personnel who satisfactorily completed the prescribed proficiency tests while assigned or attached to an airborne unit and any other military personnel determined by the department to be appropriately classified as a member of a United States military airborne parachutist or glider unit.

(Oct. 24, 2012, P.L.1282, No.158, eff. 180 days)

2012 Amendment.  Act 158 added section 1366.1.



Section 1367 - Special plates for recipients of Bronze Star

§ 1367.  Special plates for recipients of Bronze Star.

Upon application of any person who is a recipient of the Bronze Star, accompanied by a fee of $20 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a recipient of the Bronze Star. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 14,000 pounds.

(July 5, 2012, P.L.960, No.103, eff. 120 days)

2012 Amendment.  Act 103 added section 1367.



Section 1368 - Special plates for recipients of Bronze Star for Valor

§ 1368.  Special plates for recipients of Bronze Star for Valor.

Upon application of any person who is a recipient of the Bronze Star for Valor, accompanied by a fee of $10 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a recipient of the Bronze Star for Valor. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 14,000 pounds.

(July 5, 2012, P.L.960, No.103, eff. 120 days)

2012 Amendment.  Act 103 added section 1368.



Section 1369 - Special plates for recipients of Distinguished Service Cross, Distinguished Flying Cross, Navy Cross or Air Force Cross

§ 1369.  Special plates for recipients of Distinguished Service Cross, Distinguished Flying Cross, Navy Cross or Air Force Cross.

Upon application of any person who is a recipient of the Distinguished Service Cross, Distinguished Flying Cross, Navy Cross or Air Force Cross, accompanied by a fee of $10 which shall be in addition to the annual registration fee and by such documentation as the department shall require, the department shall issue to the person a special registration plate designating the vehicle so licensed as belonging to a person who is a recipient of the Distinguished Service Cross, Distinguished Flying Cross, Navy Cross or Air Force Cross. The special registration plate may be used only on a passenger car or truck with a registered gross weight of not more than 14,000 pounds.

(July 5, 2012, P.L.960, No.103, eff. 120 days)

2012 Amendment.  Act 103 added section 1369.



Section 1371 - Operation following suspension of registration

SUBCHAPTER C

VIOLATIONS AND SUSPENSIONS

Sec.

1371.  Operation following suspension of registration.

1372.  Unauthorized transfer or use of registration.

1373.  Suspension of registration.

1374.  Suspension or revocation of vehicle business registration plates.

1375.  Suspension of registration of unapproved carriers.

1376.  Surrender of registration plates and cards upon suspension or revocation.

1377.  Judicial review.

1378.  Suspension of motor carrier vehicle registration.

1379.  Suspension of registration upon sixth unpaid parking violation in cities of the first class.

§ 1371.  Operation following suspension of registration.

(a)  General rule.--No person shall operate and no owner shall permit to be operated upon any highway a vehicle the registration of which has been suspended.

(b)  Penalty.--Any person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $500. In the case of a motor carrier vehicle other than a trailer, the fine shall be double the registration fee for the maximum weight at which the vehicle could have been registered in this Commonwealth.

(Dec. 23, 2002, P.L.1982, No.229, eff. imd.)

2002 Amendment.  Act 229 amended subsec. (b). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 1371 is referred to in sections 1532, 6309, 6309.1 of this title.



Section 1372 - Unauthorized transfer or use of registration

§ 1372.  Unauthorized transfer or use of registration.

No person shall:

(1)  allow a registration card or plate or permit to be used by any person not authorized to use it or on any vehicle other than the vehicle for which it was issued;

(2)  use any registration card or plate or permit unless authorized to do so; or

(3)  display a registration card or plate in, on or in connection with any vehicle other than the vehicle for which it was issued.



Section 1373 - Suspension of registration

§ 1373.  Suspension of registration.

(a)  Suspension after opportunity for hearing.--The department may suspend any registration after providing opportunity for a hearing in any of the following cases when the department finds upon sufficient evidence that:

(1)  The vehicle is unsafe or unfit for operation or is not equipped as required by this title.

(2)  The owner or registrant has made, or permitted to be made, any unlawful use of the vehicle or registration plate or plates, or registration card, or permitted the use by a person not entitled thereto.

(3)  The owner or registrant has knowingly made a false statement or knowingly concealed a material fact or otherwise committed a fraud in any application or form required to be filed by this title.

(4)  The registrant or any agent or employee has repeatedly violated any of the provisions of this chapter or Chapter 11 (relating to certificate of title and security interests).

(b)  Suspension without hearing.--The department may suspend a registration without providing an opportunity for a hearing in any of the following cases:

(1)  Upon the request or order of any court of record.

(2)  The required fees have not been paid.

(3) An out-of-service order has been issued for the vehicle, the owner or the operator by the department or by the United States Department of Transportation.

(4)  The vehicle is being operated in violation of section 4704(b)(1) (relating to inspection by police or Commonwealth personnel).

(May 26, 1982, P.L.435, No.129, eff. imd.; Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. imd.; July 10, 1990, P.L.356, No.83, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months)

2002 Amendment.  Act 229 amended subsec. (b). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 1373 is referred to in section 1376 of this title.



Section 1374 - Suspension or revocation of vehicle business registration plates

§ 1374.  Suspension or revocation of vehicle business registration plates.

(a)  Suspension or revocation after opportunity for hearing.--The department may impose a monetary penalty for certain violations and offenses as prescribed by regulation or this section or suspend or revoke registration plates for dealers, manufacturers or members of the "Miscellaneous Motor Vehicle Business" class after providing an opportunity for a hearing in any of the following cases when the department finds upon sufficient evidence that:

(1)  Except as provided in subsection (g)(1) the registrant is no longer entitled to licensing as a dealer or manufacturer or to registration in the "Miscellaneous Motor Vehicle Business" class.

(2)  The registrant has made or permitted to be made any unlawful use of the vehicle or registration plate or plates or registration card or permitted the use by a person not entitled thereto.

(3)  The registrant has knowingly made a false statement or knowingly concealed a material fact or otherwise committed a fraud in any application.

(4)  The registrant has failed to give notice of transfer of ownership or of the destruction or junking of any vehicle when and as required by this title.

(5)  The registrant has failed to deliver to a transferee lawfully entitled thereto or to the department, when and as required by this title, a properly assigned certificate of title.

(6)  The registrant has repeatedly violated any of the provisions of this title.

(7)  Any fee payable to the Commonwealth in connection with the operation of the business of the registrant has not been paid.

(b)  Mitigating events.--The opportunity for a hearing as authorized by subsection (a) shall include the consideration of relevant mitigating events as prescribed by regulation for violations and offenses of subsection (a)(2), (5) and (7).

(c)  Written warning for first offense.--If the registrant violates subsection (a)(2), (5) or (7) as a first offense, the department shall sanction the registrant with a written warning without providing the opportunity for a hearing.

(d)  Schedule of sanctions.--The department shall impose the following sanctions for violations:

(1)  If the department finds that the registrant has violated subsection (a)(5) or (7) as a second offense, the registrant may be sanctioned with a monetary penalty of not less than $50 and not more than $100 per violation.

(2)  If the department finds that the registrant has violated subsection (a)(5) or (7) as a third offense, the registrant may be sanctioned with a monetary penalty of not less than $100 and not more than $200 per violation.

(2.1)  If the department finds that the registrant has violated subsection (a)(5) as a fourth or subsequent offense, the department may suspend for not less than three months or revoke the registration plates and cards of the registrant.

(3)  A monetary penalty imposed for a violation of subsection (a)(5) shall be in addition to the requirement that the registrant deliver a properly assigned certificate of title. Unless extended by the department, if the registrant fails to pay the monetary penalty or to deliver the certificate of title within 45 days after notice was sent by the department, except as otherwise provided by section 1377 (relating to judicial review), the department shall suspend the registrant's registration plates until the monetary penalty has been paid and the title delivered.

(4)  A monetary penalty imposed for a violation of subsection (a)(7) shall be in addition to payment of the original amount due for taxes and fees and any other penalty provided by law for submission of an uncollectible or dishonored check. Unless extended by the department, if the registrant fails to pay the monetary penalty, the original amount due or any other penalty within 45 days after notice was sent by the department, except as otherwise provided by section 1377, the department shall suspend the registrant's registration plates until all fees, taxes and penalties have been paid.

(5)  A violation of subsection (a)(2) or (5) shall remain on the registrant's record for a period of 18 months from the date that the violation was sanctioned by the department. If the registrant does not commit another violation of subsection (a)(2) or (5) within that 18-month period, the department shall rescind from the registrant's record the prior sanction that was imposed. After rescission of the prior sanction, if the registrant thereafter commits a subsequent violation of subsection (a)(2) or (5), that violation shall be considered the same degree of offense as was previously imposed, unless more than three years have elapsed since the last date that the registrant was sanctioned for a violation of subsection (a)(2) or (5), in which case said subsequent violation shall be deemed a first offense.

(6)  If the department has previously given notice of, and considered at a departmental hearing, violations of subsection (a)(5), no sanction shall be imposed for an alleged violation of subsection (a)(5) which was not included within said notice if said violation occurred prior to the date of the notice, the department's records reflected that the violation existed and the violation could have been included in the notice as an additional subject of the departmental hearing.

(7)  If a registrant is sanctioned pursuant to subsection (c) or paragraph (1) or (2) or the corresponding provisions of departmental regulations, 67 Pa. Code Ch. 53 (relating to manufacturers, dealers and miscellaneous motor vehicle businesses registration plates), and the department also sanctions the registrant for corresponding violations as an issuing agent pursuant to departmental regulations, 67 Pa. Code Ch. 43 (relating to temporary registration cards and plates), the department shall only impose the sanction prescribed by this section or the corresponding section of 67 Pa. Code Ch. 53. Notwithstanding, the department shall note the offense pertaining to the registrant and the offense pertaining to the issuing agent upon each record, and the department shall consider each record when calculating second, third or subsequent offenses by the registrant and the issuing agent.

(e)  Hearing.--Until regulations are prescribed by the department as authorized by subsection (b), the hearing shall include the consideration of relevant mitigating events for a violation of subsection (a)(2), (5) or (7).

(f)  Interim regulations.--Until such regulations are prescribed by the department as authorized by subsections (a) and (b), the applicable departmental regulations as currently promulgated shall remain in full force and effect, except as specifically superseded by the provisions of subsections (c), (d) and (e).

(g)  Suspension without hearing.--The department may suspend or revoke registration plates for dealers, manufacturers or members of the "Miscellaneous Motor Vehicle Business" class without providing the opportunity for a hearing in any of the following cases:

(1)  The registrant's license as a dealer or manufacturer has been suspended or revoked by the State Board of Vehicle Manufacturers, Dealers and Salespersons or the board has determined that the registrant is not entitled to such a license.

(2)  If the Pennsylvania State Police shall certify that the dealer, manufacturer or member of the "Miscellaneous Motor Vehicle Business" class is no longer in business.

(h)  Recommended action by State licensing board.--The department may also audit and investigate dealers and manufacturers registered by the State Board of Vehicle Manufacturers, Dealers and Salespersons to determine whether any dealer or manufacturer has violated any provision of this title pertaining to dealers or manufacturers or any regulation promulgated by the department. The department may recommend that the State Board of Vehicle Manufacturers, Dealers and Salespersons suspend the license of any dealer or manufacturer which it finds has committed a violation and the board shall take prompt action on any such recommendations under the act of December 22, 1983 (P.L.306, No.84), known as the Board of Vehicles Act.

(July 10, 1990, P.L.356, No.83, eff. 30 days; June 28, 1993, P.L.137, No.33, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsecs. (d)(5) and (e).

1996 Amendment.  Act 115 amended subsec. (d).

Cross References.  Section 1374 is referred to in section 1376 of this title.



Section 1375 - Suspension of registration of unapproved carriers

§ 1375.  Suspension of registration of unapproved carriers.

(a)  General rule.--The department shall suspend the registration of any vehicle upon the presentation to the department of a certificate of the Pennsylvania Public Utility Commission or notice of the Philadelphia Parking Authority setting forth, after hearing and investigation, that the commission or the Philadelphia Parking Authority has found and determined that the vehicle has been operated as a common carrier or contract carrier by motor vehicle within this Commonwealth without the approval of the commission or the Philadelphia Parking Authority and either that no appeal was filed from such determination in the manner and within the time provided by law or that the determination was affirmed on appeal.

(b)  Rescission of suspension.--Any suspension of registration under this section may be rescinded by the department upon the petition of the owner of such vehicle or of the lessee provided the petition is accompanied by a certificate of the Pennsylvania Public Utility Commission setting forth that the commission does not object to the rescission.

(July 14, 2005, P.L.285, No.50, eff. 60 days)

2005 Amendment.  Act 50 amended subsec. (a).



Section 1376 - Surrender of registration plates and cards upon suspension or revocation

§ 1376.  Surrender of registration plates and cards upon suspension or revocation.

(a)  General rule.--The department, upon suspending or revoking any registration, shall require the registration plate or plates and registration card or cards to be surrendered immediately to the department.

(b)  Delegation of authority.--If after 30 days from the mail date of a notice of suspension or revocation, the registration plates and cards are not surrendered under subsection (a), the department may delegate authority to the following persons to seize a registration plate and registration card which are required to be surrendered under subsection (a):

(1)  A designated department employee.

(2)  Members of the Pennsylvania State Police.

(3)  Local police officers.

(4)  Sheriffs or deputy sheriffs.

(5)  Constables or deputy constables.

(b.1)  Immediate seizure of registration plates and cards.--The department may delegate authority to the persons described in this section to immediately seize registration plates and cards upon imposition of the following:

(1)  a suspension imposed pursuant to section 1374(d)(3) or (4) (relating to suspension or revocation of vehicle business registration plates) until all fees, taxes and penalties have been paid;

(2)  a suspension or revocation imposed pursuant to section 1373(b)(3) (relating to suspension of registration) or 1374(g);

(3)  a suspension or revocation is reinstated after determination of a matter as provided in section 1377 (relating to judicial review); or

(4)  a suspension imposed pursuant to section 1379 (relating to suspension of registration upon sixth unpaid parking violation in cities of the first class) until all fines, penalties and costs have been paid.

(c)  Regulations.--The department shall, by regulation, prescribe the manner of selecting those persons who are delegated authority under this section to seize the registration plates and registration cards. This requirement does not apply to persons described in this section who have been trained pursuant to the provisions of section 6117 (relating to authority of qualified employees of department and Department of Revenue).

(d)  Penalty.--Any person failing or refusing to surrender to the department or its authorized delegate, upon demand, any registration plate or card which has been suspended or revoked is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $300, plus costs. Costs shall include a reasonable fee for official seizure of the unsurrendered items.

(June 19, 1985, P.L.49, No.20, eff. 60 days; Feb. 7, 1990, P.L.11, No.6, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 14, 2005, P.L.285, No.50, eff. 60 days; Oct. 9, 2009, P.L.494, No.49, eff. 60 days)

2009 Amendment.  Act 49 amended subsec. (b)(5).

2005 Amendment.  Act 50 amended subsec. (b.1).

Cross References.  Section 1376 is referred to in section 7156 of Title 44 (Law and Justice).



Section 1377 - Judicial review

§ 1377.  Judicial review.

(a)  General rule.--Any person who has been sanctioned by the department under this chapter or whose registration or authority to issue registration cards or plates has been denied, suspended or otherwise sanctioned by the department shall have the right to appeal to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure). The filing of the appeal shall act as a supersedeas, except for a warning or a revocation, and the suspension or monetary penalty shall not be imposed until determination of the matter as provided in this section. Upon application of the registrant and prior notice to the department, the court may grant a supersedeas from a revocation of registration or authority to issue registration. The court shall schedule the appeal for hearing upon 30 days' written notice to the department, and thereupon take testimony and examine into the facts of the case and determine whether the petitioner is entitled to registration, subject to suspension of registration or other sanction under the provisions of this title or departmental regulations.

(b)  Documentation.--

(1)  In any proceeding under this section, documents received by the department from a court or from an insurance company shall be admissible into evidence to support the department's case. In addition, if the department receives information from a court by means of electronic transmission or from an insurance company which is complying with its obligation under Subchapter H of Chapter 17 (relating to proof of financial responsibility) by means of electronic transmission, it may certify that it has received the information by means of electronic transmission, and that certification shall be prima facie proof of the adjudication and facts contained in such an electronic transmission.

(2)  In a proceeding relating to the suspension of the registration of a motor vehicle imposed under section 1786 (relating to required financial responsibility), the department's certification of its receipt of documents or electronic transmission from an insurance company informing the department that the person's coverage has lapsed, been canceled or terminated shall also constitute prima facie proof that the lapse, cancellation or termination of the policy of insurance described in the electronic transmission was effective under the laws of this Commonwealth.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; June 28, 1993, P.L.137, No.33; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 amended subsec. (b).

Cross References.  Section 1377 is referred to in sections 102, 1374, 1376, 1786, 3753 of this title; section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 1378 - Suspension of motor carrier vehicle registration

§ 1378.  Suspension of motor carrier vehicle registration.

(a)  Suspension.--The department shall suspend the registration of a motor carrier vehicle for three months if it determines that at the time the registration was renewed by the department the vehicle did not have a currently valid certificate of inspection.

(b)  Documentation.--In any proceeding under this section, documents obtained by the department from an official inspection station shall be admissible into evidence to support the department's case. In addition, reports received by the department from police officers, qualified Commonwealth employees or department designees shall be admissible into evidence to support the department's case. In addition, the department may treat the documents and reports as documents of the department and use any of the methods of storage permitted under the provisions of 42 Pa.C.S. § 6109 (relating to photographic copies of business and public records) and may reproduce such documents in accordance with the provisions of 42 Pa.C.S. § 6103 (relating to proof of official records). The department may certify that it has received or obtained documents and reports from inspection stations, police officers, qualified Commonwealth employees and department designees and that certification shall be prima facie proof of the facts contained in the documents and reports.

(c)  Presumption.--False, illegible or incomplete information on a renewal application shall create a presumption that the vehicle did not have a currently valid certificate of inspection at the time of renewal.

(d)  Restoration.--Whenever the department suspends the registration of a vehicle under this section, the department shall not restore the registration until the registration card and registration plate have been surrendered for three months, the vehicle owner pays a $50 restoration fee and the vehicle owner furnishes proof, satisfactory to the department, that the vehicle is covered by financial responsibility and has a currently valid certificate of inspection.

(Dec. 23, 2002, P.L.1982, No.229, eff. 6 months)

2002 Amendment.  Act 229 added section 1378. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.



Section 1379 - Suspension of registration upon sixth unpaid parking violation in cities of the first class

§ 1379.  Suspension of registration upon sixth unpaid parking violation in cities of the first class.

(a)  Suspension of registration.--The department shall suspend the registration of a vehicle upon the notification from the parking authority that the owner or registrant of the vehicle has failed to respond, failed to pay or defaulted in the payment of six or more tickets or citations issued for parking violations in cities of the first class.

(b)  Notice to the department.--No sooner than 30 days after mailing the notice provided under subsection (b.1), the parking authority shall notify the department electronically in a format prescribed by the department whenever an owner or registrant fails to respond, fails to pay or defaults in payment of six or more tickets or citations issued for parking violations. When a notice has been provided under this subsection and all of the tickets and citations are subsequently paid, dismissed, reversed on appeal or canceled, the parking authority shall notify the department electronically in a format prescribed by the department of the disposition of the tickets and shall provide the owner or registrant with a release from the suspension.

(b.1)  Notice by the parking authority.--Prior to notifying the department under subsection (b), the parking authority shall provide the owner or registrant written notice by first class mail of its intent to seek suspension of the vehicle registration pursuant to this section.

(c)  Period of suspension.--A suspension under subsection (a) shall continue until the department receives notice from the parking authority that all of the tickets and citations are paid, dismissed, reversed on appeal or canceled or the defendant enters into an agreement to make installment payments for the fines and penalties imposed, provided that the suspension may be reimposed by the department if the defendant fails to make regular installment payments and pays the fee prescribed in section 1960 (relating to reinstatement of operating privilege or vehicle registration).

(d)  Additional suspension.--The department shall impose an additional period of registration suspension if, subsequent to the issuance of a suspension under subsection (a) but prior to the restoration of the registration, the department is notified by the parking authority that the owner or registrant has failed to respond, failed to pay or defaulted in the payment of an additional ticket or citation issued for a parking violation.

(e)  Three-year limitation.--No suspension may be imposed based upon a parking violation more than three years after the commission of the violation.

(f)  Definition.--As used in this section, the term "parking authority" means a parking authority in a city of the first class known as the Philadelphia Parking Authority.

(July 14, 2005, P.L.285, No.50; July 10, 2006, P.L.1086, No.113, eff. imd)

2006 Amendment.  Act 113 amended subsec. (b.1).

2005 Amendment.  Act 50 added section 1379. Section 13(3) of Act 50 provided that section 1379 shall take effect in nine months or 60 days after publication of notice in the Pennsylvania Bulletin required under section 12 of Act 50, whichever is earlier. See sections 11 and 12 of Act 50 in the appendix to this title for special provisions relating to agreement and publication in Pennsylvania Bulletin.

Cross References.  Section 1379 is referred to in sections 1376, 1960 of this title.






Chapter 15 - Licensing of Drivers

Section 1501 - Drivers required to be licensed

CHAPTER 15

LICENSING OF DRIVERS

Subchapter

A.  General Provisions

B.  Comprehensive System For Driver Education and Control

C.  Violations

D.  Driver's License Compact

Enactment.  Chapter 15 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Special Provisions in Appendix.  See section 12 of Act 115 of 1994 in the appendix to this title for special provisions relating to contracts with private entities.

See section 25 of Act 115 of 1996 in the appendix to this title for special provisions relating to pilot programs for decentralized services for motor vehicle and driver license transactions.

Cross References.  Chapter 15 is referred to in sections 1516, 1614, 1702 of this title; section 4521.1 of Title 42 (Judiciary and Judicial Procedure).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1501.  Drivers required to be licensed.

1502.  Persons exempt from licensing.

1503.  Persons ineligible for licensing; license issuance to minors; junior driver's license.

1504.  Classes of licenses.

1505.  Learners' permits.

1506.  Application for driver's license or learner's permit.

1507.  Application for driver's license or learner's permit by minor.

1508.  Examination of applicant for driver's license.

1508.1. Physical examinations.

1509.  Qualifications for school bus driver endorsement.

1510.  Issuance and content of driver's license.

1511.  Carrying and exhibiting driver's license on demand.

1512.  Restrictions on drivers' licenses.

1513.  Duplicate and substitute drivers' licenses and learners' permits.

1514.  Expiration and renewal of drivers' licenses.

1515.  Notice of change of name or address.

1516.  Department records.

1517.  Medical Advisory Board.

1518.  Reports on mental or physical disabilities or disorders.

1519.  Determination of incompetency.

1520.  Acknowledgment of littering provisions.

§ 1501.  Drivers required to be licensed.

(a)  General rule.--No person, except those expressly exempted, shall drive any motor vehicle upon a highway or public property in this Commonwealth unless the person has a driver's license valid under the provisions of this chapter. As used in this subsection, the term "public property" includes, but is not limited to, driveways and parking lots owned or leased by the Commonwealth, a political subdivision or an agency or instrumentality of either.

(b)  Persons in towed vehicles.--No person, except those expressly exempted, shall steer or, while within the passenger compartment of the vehicle, exercise any degree of physical control of a vehicle being towed by a motor vehicle upon a highway in this Commonwealth unless the person has a valid driver's license under the provisions of this chapter for the type or class of vehicle being towed.

(c)  Limitation on number of licenses.--No person shall receive a driver's license unless and until the person surrenders to the department all valid licenses in the person's possession issued by this or any other state. The department shall either return surrendered licenses issued by another state to that state or submit a list of the surrendered licenses to the state, together with information that the person is licensed in this Commonwealth. No person shall be permitted to have more than one valid driver's license issued by this or any other state at any time. A nonresident who holds a nonresident commercial driver's license issued by the Commonwealth under Chapter 16 (relating to commercial drivers) shall be permitted to have a regular driver's license issued by the country of his residence.

(d)  Penalty.--Any person violating subsection (a) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $200, except that, if the person charged furnishes satisfactory proof of having held a driver's license valid on the last day of the preceding driver's license period and no more than one year has elapsed from the last date for renewal, the fine shall be $25. No person charged with violating subsection (a) or (b) shall be convicted if the person produces at the office of the issuing authority within 15 days of the violation:

(1)  a driver's license valid in this Commonwealth at the time of the violation; or

(2)  if the driver's license is lost, stolen, destroyed or illegible, evidence that the driver was licensed at the time of the violation.

(July 1, 1981, P.L.202, No.63, eff. imd.; May 30, 1990, P.L.173, No.42; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (c).

1992 Amendment.  Act 174 amended subsec. (a).

1990 Amendment.  Act 42 amended subsecs. (c) and (d), effective November 1, 1990, as to subsec. (c) and 60 days as to subsec. (d).

Special Provisions in Appendix.  See section 4 of Act 143 of 1994 in the appendix to this title for special provisions relating to habitual offenders.

Cross References.  Section 1501 is referred to in sections 1511, 1532, 6309.1, 6503 of this title.



Section 1502 - Persons exempt from licensing

§ 1502.  Persons exempt from licensing.

The following persons are not required to obtain a driver's license under this chapter:

(1)  Any employee of the Federal Government while operating a motor vehicle owned by or leased to the Federal Government and being operated on official business unless the employee is required by the Federal Government or any agency thereof to have a state driver's license. This exemption shall not apply to the operation of commercial motor vehicles, as defined in Chapter 16 (relating to commercial drivers).

(2)  Any person in the service of the armed forces of the United States, including the reserve components, when furnished with a valid military driver's license and operating an official vehicle on official business.

(3)  Any nonresident who is at least 16 years of age and who has in possession a valid driver's license issued in the person's home state or country except that a person who has been issued a valid driver's license in a country other than the United States or Canada shall be exempt only upon showing a satisfactory understanding of official traffic-control devices. A nonresident may only drive the class or classes of vehicles in this Commonwealth for which the person is licensed to drive in the person's home state or country subject to all restrictions contained on the license.

(4)  Any person on active duty in the armed forces of the United States who has in their immediate possession a valid driver's license issued in a foreign country by the armed forces of the United States may operate a motor vehicle in this Commonwealth for a period of not more than 45 days from the date of the person's return to the United States.

(5)  Any person 14 years of age or older operating an implement of husbandry. Persons 14 or 15 years of age are restricted to the operation of implements of husbandry on one and two lane highways which bisect or immediately adjoin the premises upon which such person resides.

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990)

1990 Amendment.  Act 42 amended par. (1).



Section 1503 - Persons ineligible for licensing; license issuance to minors; junior driver's license

§ 1503.  Persons ineligible for licensing; license issuance to minors; junior driver's license.

(a)  Persons ineligible for licensing.--The department shall not issue a driver's license to, or renew the driver's license of, any person:

(1)  Whose operating privilege is suspended or revoked in this or any other state.

(2)  (Deleted by amendment).

(3)  Who is a user of alcohol or any controlled substance to a degree rendering the user incapable of safely driving a motor vehicle. This paragraph does not apply to any person who is enrolled or otherwise participating in a methadone or other controlled substance treatment program approved by the Department of Health provided that the person is certified to be competent to drive by a physician designated by the Department of Health.

(4)  Who has been adjudged to be afflicted with or suffering from any mental disability or disease and who has not at the time of application been restored to competency by the methods provided by law.

(5)  Whose name has been submitted under the provisions of section 1518 (relating to reports on mental or physical disabilities or disorders).

(6)  Who is required by the department to take an examination until the person has successfully passed the examination.

(7)  Who is under 18 years of age except in accordance with subsections (b) and (c).

(8)  Who has repeatedly violated any of the provisions of this chapter. The department shall provide an opportunity for a hearing upon invoking this paragraph.

(9)  Who is not a resident of this Commonwealth. This paragraph shall not apply to an employee of the Federal or State Government or the employee's immediate family or a person in the service of the armed forces of the United States or the person's immediate family.

(b)  License issuance to minors.--The department shall issue a driver's license to a person 17 years of age who:

(1)  has successfully completed a driver's training course approved by the department; and

(2)  for a period of 12 months after passing the examination under section 1505(e) (relating to learners' permits) and receiving a junior driver's license:

(i)  has not been involved in an accident reportable under section 3746(a) (relating to immediate notice of accident to police department) for which they are partially or fully responsible in the opinion of the department; or

(ii)  has not been convicted of any violation of this title.

(c)  Junior driver's license.--The department may issue a junior driver's license to a person 16 or 17 years of age under rules and regulations adopted by the department and subject to the provisions of this section. A junior driver's license shall automatically become a regular driver's license when the junior driver attains 18 years of age.

(1)  Except as provided in paragraph (2), no licensed junior driver shall drive a vehicle upon a public highway between 11 p.m. and 5 a.m. unless accompanied by a spouse 18 years of age or older, a parent or a person in loco parentis.

(2)  A licensed junior driver conforming to the requirements of section 1507 (relating to application for driver's license or learner's permit by minor) may drive a vehicle upon a public highway between 11 p.m. and 5 a.m. between the junior driver's home and activity or employment or in the course of the junior driver's activity or employment if the junior driver is a member of a volunteer fire company authorized by the fire chief to engage in fighting fires, is engaged in public or charitable service or is employed and is carrying an affidavit or certificate of authorization signed by the junior driver's fire chief, supervisor or employer indicating the probable schedule of the junior driver's activities. Upon termination of the junior driver's activity or employment, the junior driver shall surrender the affidavit or certificate to the fire chief, supervisor or employer. If the junior driver shall fail to surrender the affidavit or certificate, the employer, fire chief or supervisor shall immediately notify the Pennsylvania State Police.

(2.1)  For the first six months after issuance of the junior driver's license, a junior driver shall not drive a vehicle with more than one passenger under 18 years of age who is not a member of the driver's immediate family unless the junior driver is accompanied by a parent or legal guardian. After the expiration of the first six months, a junior driver shall not drive a vehicle with more than three passengers under 18 years of age who are not members of the driver's immediate family unless the junior driver is accompanied by a parent or legal guardian. A junior driver shall not drive a vehicle with more than one passenger under 18 years of age who is not a member of the driver's immediate family unless the junior driver is accompanied by a parent or legal guardian if the junior driver has been involved in an accident reportable under section 3746(a) for which the junior driver is partially or fully responsible in the opinion of the department or has been convicted of any violation of this title. For purposes of this paragraph, a junior driver's immediate family shall include brothers, sisters, stepbrothers or stepsisters of the driver, including adopted or foster children residing in the same household as the junior driver.

(3)  In addition to the other provisions of this title relating to the suspension or revocation of operating privileges, in the event that a licensed junior driver is involved in an accident reportable under section 3746(a) for which the junior driver is partially or fully responsible in the opinion of the department or is convicted of any violation of this title, the department may suspend the operating privileges of the junior driver until the junior driver attains 18 years of age or for a period of time not exceeding 90 days.

(4)  Any junior driver or other person violating any provision of this subsection is guilty of a summary offense.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 25, 1999, P.L.164, No.23; Dec. 9, 2002, P.L.1278, No.152, eff. 120 days; Oct. 25, 2011, P.L.334, No.81, eff. 60 days)

2011 Amendment.  Act 81 amended subsec. (c). The preamble to Act 81 provided that the part of Act 81 that limits the number of passengers a junior driver may transport in a motor vehicle at one time may be referred to as Lacey's Law in honor of Lacey Gallagher.

2002 Amendment.  Act 152 added subsec. (a)(9).

1999 Amendment.  Act 23 amended the entire section, effective in 60 days as to subsec. (c)(1) and (2) and 180 days as to the remainder of the section.

Cross References.  Section 1503 is referred to in sections 1504, 1533, 1550, 4581 of this title.



Section 1504 - Classes of licenses

§ 1504.  Classes of licenses.

(a)  Proper class of license required.--No person shall drive any motor vehicle upon a highway in this Commonwealth unless the person has a valid driver's license for the type or class of vehicle being driven.

(b)  Notation of class on license.--The department upon issuing a driver's license shall indicate on the license the type or general class or classes of vehicle or vehicles the licensee may operate in accordance with the provisions of subsection (c).

(c)  Qualifications of applicants.--The department shall establish by regulation the qualifications necessary for the safe operation of the various types, sizes or combinations of vehicles and the manner of examining applicants to determine their qualifications for the type or general class of license applied for.

(d)  Number and description of classes.--Licenses issued by the department shall be classified in the following manner:

(1)  Class A.--A Class A license shall be issued to those persons 18 years of age or older who have demonstrated their qualifications to operate any combination of vehicles with a gross vehicle weight rating of 26,001 pounds or more, provided the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of 10,000 pounds.

(i)  The holder of a Class A license shall be deemed qualified to operate those vehicles for which a Class B or Class C license is issued.

(ii)  Where required under this title, appropriate endorsements must be obtained.

(2)  Class B.--A Class B license shall be issued to those persons 18 years of age or older who have demonstrated their qualifications to operate any single vehicle with a gross vehicle weight rating of 26,001 pounds or more or any such vehicle towing a vehicle having a gross vehicle weight rating of not more than 10,000 pounds.

(i)  The holder of a Class B license shall be deemed qualified to operate those vehicles for which a Class C license is issued.

(ii)  Where required under this title, appropriate endorsements must be obtained.

(3)  Class C.--A Class C license shall be issued to those persons 18 years of age or older, except as provided in section 1503 (relating to persons ineligible for licensing; license issuance to minors; junior driver's license), who have demonstrated their qualifications to operate any single vehicle, except those vehicles requiring a Class M qualification, with a gross vehicle weight rating of not more than 26,000 pounds or any combination of vehicles, except combination vehicles involving motorcycles, that does not meet the definition of either Class A or Class B of this section.

(i)  Where required under this title, appropriate endorsements must be obtained.

(ii)  Any firefighter who is the holder of a Class C license and who has a certificate of authorization from his fire chief shall be authorized to operate any fire or emergency vehicle registered to the fire department or municipality, regardless of the other requirements of this section as to the class of license required. No fire chief, fire department, including any volunteer fire company, or municipality shall be liable for any civil damages as a result of the issuance of a certificate authorized under this paragraph unless such act constituted a crime, actual fraud, actual malice or willful misconduct.

(iii)  Any member of a rescue or emergency squad who is the holder of a Class C license and who has a certificate of authorization from the head of the rescue or emergency squad shall be authorized to operate any rescue or emergency vehicle equipped with audible and visual signals registered to the rescue or emergency squad or municipality, regardless of the other requirements of this section as to the class of license required. No head of a rescue or emergency squad, the rescue or emergency squad or municipality shall be liable for any civil damages as a result of the issuance of a certificate of authorization under this paragraph unless such issuance constituted a crime, actual fraud, actual malice or willful misconduct.

(iv)  The holder of a Class C license shall also be authorized to drive a motor-driven cycle with an automatic transmission and cylinder capacity not exceeding 50 cubic centimeters or a three-wheeled motorcycle equipped with an enclosed cab, but not a motorcycle unless the license is endorsed, as provided in this title.

(4)  Class M.--A Class M license shall be issued to those persons who have demonstrated their qualifications to operate a motorcycle. A Class M license accompanied by an endorsement shall be issued to those persons who have demonstrated their qualifications to operate a motor-driven cycle. If a person is qualified to operate only a motorcycle or motor-driven cycle, he shall be issued only a Class M license or a Class M license with an endorsement, as applicable.

(e)  Removal of class from license.--A person with a license endorsed for a class may, upon request, have the endorsement removed by the department without prejudice.

(Feb. 15, 1980, P.L.12, No.8, eff. imd.; July 8, 1986, P.L.432, No.90, eff. 60 days; May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; May 21, 1992, P.L.246, No.39, eff. imd.; June 25, 1999, P.L.164, No.23, eff. 180 days)

1999 Amendment.  Act 23 amended subsec. (d)(3).

1992 Amendments.  Act 31 amended subsec. (d)(3) and (4) and Act 39 amended subsec. (d)(3). Act 39 overlooked the amendment by Act 31, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (d)(3).

1990 Amendment.  Act 42 amended subsec. (d).

Cross References.  Section 1504 is referred to in sections 1505, 1550 of this title.



Section 1505 - Learners' permits

§ 1505.  Learners' permits.

(a)  General rule.--A person who desires to obtain a driver's license or who desires to be licensed in a class for which the person is not already licensed shall apply to the department for the class or classes of license in which the person desires to be licensed. The department shall issue to each applicant a learner's permit which shall clearly identify the class of license applied for as provided in section 1504 (relating to classes of licenses).

(b)  Learner must be accompanied.--A learner's permit entitles the person to whom it was issued to drive vehicles and combinations of vehicles of the class or classes specified, but only while the holder of the learner's permit is accompanied by and under the immediate supervision of a person who:

(1)  is at least 21 years of age or, if the spouse of the learner's permit holder, is at least 18 years of age; or, if a parent, guardian or person in loco parentis of the learner's permit holder, is at least 18 years of age;

(2)  is licensed to drive vehicles of the class then being driven by the holder of the learner's permit; and

(3)  is actually occupying a seat beside the holder of the learner's permit unless the vehicle is a motorcycle.

(c)  Operation of motorcycle.--A motorcycle learner's permit entitles the person to whom it is issued to operate a motorcycle only between sunrise and sunset and, except for a driver licensed to drive another class of vehicle, only while under the instruction and immediate supervision of a licensed motorcycle operator. Motorcycle learners shall not carry any passenger other than an instructor properly licensed to operate a motorcycle.

(d)  Duration of permit.--A learner's permit shall be valid for a period of one year after date of issue, or until the holder of the permit has failed the examination as authorized in section 1508 (relating to examination of applicant for driver's license) three times within the one-year period.

(e)  Authorization to test for driver's license and junior driver's license.--A person with a learner's permit is authorized to take the examination for a regular or junior driver's license for the class of vehicle for which a permit is held. Before a person under the age of 18 years may take the examination for a junior driver's license, including a Class M license to operate a motorcycle, the minor must:

(1)  Have held a learner's permit for that class of vehicle for a period of six months.

(2)  Present to the department a certification form signed by the father, mother, guardian, person in loco parentis or spouse of a married minor stating that the minor applicant has:

(i)  completed 65 hours of practical driving experience accompanied as required under subsection (b); and

(ii)  except for a Class M license to operate a motorcycle, the 65 hours included no less than ten hours of nighttime driving and five hours of inclement weather driving.

(3)  Have the certification form completed when the minor is ready for the licensing examination. The certification form shall be developed by the department and will be provided by the department when the original application for a learner's permit is processed. The department will make this form readily available through the mail or electronic means.

(4)  For a Class M license to operate a motorcycle, present evidence of successful completion of the department-approved motorcycle safety course.

(f)  Filing a false certification.--Any person who knowingly files a false certification commits a summary offense under section 6502 (relating to summary offenses).

(g)  Liability.--Submission of a certification under subsection (e)(2) shall not subject the parent, guardian, person in loco parentis or spouse of a married minor to any liability based upon the certification.

(May 21, 1992, P.L.245, No.38, eff. 60 days; June 25, 1999, P.L.164, No.23, eff. 180 days; July 15, 2004, P.L.694, No.75, eff. 60 days; Oct. 25, 2011, P.L.334, No.81, eff. 60 days; July 2, 2012, P.L.735, No.84)

2012 Amendment.  Act 84 amended subsec. (e) and added subsec. (g), effective in 60 days as to subsec. (e) and 90 days as to the remainder of the section.

2011 Amendment.  Act 81 amended subsec. (e).

Cross References.  Section 1505 is referred to in sections 1503, 1554, 1607 of this title; section 6310.4 of Title 18 (Crimes and Offenses).



Section 1506 - Application for driver's license or learner's permit

§ 1506.  Application for driver's license or learner's permit.

(a)  Form and content.--Every application for a learner's permit or driver's license shall be made upon a form furnished by the department and shall contain such information as the department may require to determine the applicant's identity, competency and eligibility. The form may also provide for inclusion of personal medical information and other information of use in an emergency.

(a.1)  Noncitizen application.--A person who is not a citizen of the United States may apply for a Pennsylvania driver's license upon establishing the person's lawful presence in the United States and this Commonwealth. The department may issue a license if the person will lawfully be in the United States for a period of one year or more after the date of the application or for a shorter period of time if deemed appropriate by the department.

(b)  Signature and certification.--The application shall be signed by the applicant who shall certify that the statements made are true and correct.

(Dec. 9, 2002, P.L.1278, No.152, eff. 270 days)

2002 Amendment.  Act 152 added subsec. (a.1).

Cross References.  Section 1506 is referred to in sections 1510, 1514 of this title.



Section 1507 - Application for driver's license or learner's permit by minor

§ 1507.  Application for driver's license or learner's permit by minor.

(a)  Signature of parent or guardian.--The application of any person under the age of 18 years for a learner's permit or driver's license shall also be signed by the father, mother, guardian or person in loco parentis which signature shall be verified before a person authorized to administer oaths or before an authorized department employee.

(b)  Signature of spouse of married minor.--The application of any married person under the age of 18 years may be signed by the spouse, if the spouse is at least 18 years of age, and verified before a person authorized to administer oaths.

(c)  Certification of person signing.--Any person signing the application shall certify that the statements made thereon are true and correct to the best of the applicant's knowledge, information and belief and that the person consents to the issuance of the driver's license or learner's permit.

(d)  Withdrawal of consent.--Any person who has signed the application of a person under the age of 18 years for a driver's license or learner's permit may thereafter file with the department a verified written request that the driver's license or learner's permit of the person be cancelled and the department shall cancel the driver's license or learner's permit.

Cross References.  Section 1507 is referred to in section 1503 of this title; section 6310.4 of Title 18 (Crimes and Offenses).



Section 1508 - Examination of applicant for driver's license

§ 1508.  Examination of applicant for driver's license.

(a)  General rule.--Every applicant for a driver's license shall be examined for the type or class of vehicles that the applicant desires to drive. The examination shall include a physical examination, a screening test of the applicant's eyesight and a test of the applicant's ability to read and understand official traffic-control devices, knowledge of safe driving practices and the traffic laws of this Commonwealth, and shall include an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle of the type or class of vehicles for which the applicant desires a license to drive. If the department finds it necessary to further determine an applicant's fitness to operate a motor vehicle safely upon the highways the department may require one or more of the following types of examinations:

(1)  A vision examination by an optometrist or ophthalmologist.

(2)  A physical examination pursuant to section 1508.1 (relating to physical examinations).

(3)  A mental examination.

(b)  Issuance of license to licensed nonresident.--A driver's license may be issued to a person who has not had a learner's permit but who at the time of application is of sufficient age and has either a valid driver's license issued by another state or a license issued by another state which has expired within six months of the date of application under a law of that state requiring the examination and licensing of drivers, providing that the applicant demonstrates visual fitness. Also, the department must be satisfied that the applicant's experience in driving vehicles which may be driven by holders of the classes of licenses sought by the applicant is sufficient to justify the issuance of the license without further behind-the-wheel training.

(c)  Alcohol and drug use information.--The traffic laws examination shall contain at least one question relating to the driver's ability to understand the effects of alcohol and drug use on highway safety or the provisions of section 1547 (relating to chemical testing to determine amount of alcohol or controlled substance). The driver's manual shall include a section relating to the effects of alcohol and drug use on highway safety, along with the related penalties.

(d)  Police pursuit awareness.--The driver's manual shall include a section summarizing the risks involved in fleeing or attempting to elude a police officer. The section shall also summarize the related penalties for a violation of section 3733 (relating to fleeing or attempting to elude police officer).

(July 9, 1986, P.L.544, No.96, eff. 60 days; Dec. 27, 1994, P.L.1337, No.154; Dec. 10, 1996, P.L.925, No.149, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (b).

1996 Amendment.  Act 149 amended subsec. (a).

1994 Amendment.  Act 154 added subsec. (d), effective on December 27, 1995, or on the date of publication in the Pennsylvania Bulletin of notice that the driver's manual has been reprinted, whichever is earlier.

1986 Amendment.  Act 96 added subsec. (c).

Cross References.  Section 1508 is referred to in sections 1505, 1514, 1538, 1554 of this title.



Section 1508.1 - Physical examinations

§ 1508.1.  Physical examinations.

(a)  Authorization to conduct examinations.--The department shall promulgate regulations to authorize specific classes of licensed practitioners of the healing arts, to include, but not be limited to, physicians, chiropractors, physician assistants and certified registered nurse practitioners, to conduct examinations required for the issuance of a driver's license and a school bus driver endorsement.

(b)  Definition.--As used in this section, the term "chiropractor" means a chiropractor acting within the scope of practice contained in the act of December 16, 1986 (P.L.1646, No.188), known as the Chiropractic Practice Act.

(Dec. 10, 1996, P.L.925, No.149, eff. 60 days; July 15, 2004, P.L.698, No.76, eff. 60 days)

2004 Amendment.  Section 2 of Act 76 provided that any regulations of the Department of Transportation that are inconsistent with Act 76 are hereby abrogated to the extent of that inconsistency.

Cross References.  Section 1508.1 is referred to in sections 1508, 1509 of this title.



Section 1509 - Qualifications for school bus driver endorsement

§ 1509.  Qualifications for school bus driver endorsement.

(a)  School bus driver requirements.--No person shall be issued an endorsement to operate a school bus unless the person:

(1)  has successfully completed a course of instruction as provided in subsection (c);

(2)  has satisfactorily passed an annual physical examination to be given in accordance with rules and regulations promulgated and adopted by the department;

(3)  is 18 years of age or older; and

(4)  is qualified to operate school buses in accordance with this title and the rules and regulations promulgated and adopted by the department.

(b)  Proof of annual physical and vision examination.--Every school bus driver shall carry a certificate issued by an examining physician or practitioner recognized by the department pursuant to section 1508.1 (relating to physical examinations), indicating that the person has passed the prescribed physical examination, including an examination of the eyes, within the preceding 12 months. The vision examination may be made by an optometrist or ophthalmologist.

(c)  School bus driver training program.--The department shall establish standards for a basic course and a refresher course for school bus drivers. The courses shall be conducted by school districts or groups of school districts or any State or Federal transportation association of school bus operators designated by the school district on a continuing basis, with the costs and responsibility for completion of the training to be borne by the school district or private or parochial school for which the drivers operate.

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Dec. 10, 1996, P.L.925, No.149, eff. 60 days)

Cross References.  Section 1509 is referred to in section 1550 of this title.



Section 1510 - Issuance and content of driver's license

§ 1510.  Issuance and content of driver's license.

(a)  General rule.--The department shall, upon payment of the required fee, issue to every qualified applicant a driver's license indicating the type or general class of vehicles the licensee is authorized to drive and any endorsements or restrictions, which license, except as provided in subsection (j), shall contain a distinguishing number assigned by the department to the licensee, the actual name, date of birth, residence address, a color photograph or photographic facsimile of the licensee, such other information as may be required by the department, and either a facsimile of the signature of the licensee or a space upon which the licensee shall write his usual signature with pen and ink. Program participants in the Address Confidentiality Program under 23 Pa.C.S. Ch. 67 (relating to domestic and sexual violence victim address confidentiality) may use a substitute address designated by the Office of Victim Advocate as their address. Personal medical data and other information for use in an emergency may be included as a part of the license. Information other than that required to identify the licensee, the distinguishing number and the class of license issued may be included in microdata form. Except as provided in subsection (f), an applicant shall include his Social Security number on his license application, but the Social Security number shall not be included on the license. No driver's license shall be valid until it has been signed by the licensee.

(a.1)  Veteran's driver's license designation.--

(1)  Beginning as soon as practicable, but no later than 18 months following the effective date of this subsection, the department shall issue a driver's license or identification card that clearly indicates that the person is a veteran of the United States Armed Forces. A qualified applicant is an individual who has served in the United States Armed Forces, including a reserve component or the National Guard, and who was discharged or released from such service under conditions other than dishonorable.

(2)  Upon receipt of an application from a qualified applicant accompanied by such documentation as the department shall require, the department shall issue to the veteran a driver's license or identification card displaying a veteran designation. There shall be no fee for the veteran designation, but the qualified applicant must pay any renewal or duplicate driver's license or identification card fees.

(3)  The department and the Department of Military and Veterans Affairs shall enter into an agreement whereby the Department of Military and Veterans Affairs shall reimburse the Motor License Fund for the department's actual costs of the issuance of a veteran's designation on drivers' licenses and identification cards. Reimbursement shall be paid from the Pennsylvania Veterans Trust Fund or such other funds available for this purpose.

(b)  Identification card.--The department shall, upon payment of the required fee, issue an identification card to any person ten years of age or older who has made application therefor in such manner as the department shall prescribe or whose driver's license has been surrendered to the department because of a suspension or revocation of an operating privilege under this or any other title. Program participants in the Address Confidentiality Program under 23 Pa.C.S. Ch. 67 may use a substitute address designated by the Office of Victim Advocate as their address. Except as provided in subsection (j), the identification card shall have substantially the same content as a driver's license but shall clearly indicate that it is not a driver's license. Upon failure of any person to pass any examination required under section 1514 (relating to expiration and renewal of drivers' licenses), the department shall, where appropriate, issue a complimentary identification card as an expression of gratitude for years of safe driving. The card shall only be issued upon receipt of the person's driver's license.

(c)  Anatomical donors.--Any person who is registered as an anatomical organ donor and who has in his possession a card issued by the recipient organization may attach the card to the reverse side of his driver's license or identification card in such a way as to permit the removal of this card should the person no longer desire to be designated as an anatomical donor. Any person may also attach to the reverse side of his driver's license or identification card a symbol provided by the Department of Health designating a person to be an anatomical donor. The department shall distribute such symbols at all photo license centers and shall make such symbols available in quantity to any political subdivision or organization on request. Information concerning registered donor status may be included as a part of the person's personal medical data.

(d)  Medical history record.--Any person may attach to the reverse side of his driver's license or identification card information relating to his personal medical history.

(e)  Use of identification cards.--If a person has an established policy of accepting a driver's license issued pursuant to subsection (a) for the purpose of identification for the acceptance of a check given for payment of purchase or for the cashing of a check, the person shall also accept an identification card issued pursuant to subsection (b) for the same purpose. It shall be a defense to a prosecution under this subsection that the person was not presented with notice of the provisions of this subsection.

(f)  Waiver.--Notwithstanding the provisions of subsection (a), the department shall issue a driver's license to an otherwise eligible person who has no Social Security number if the person submits a waiver obtained from the Federal Government permitting him not to have a Social Security number. The department may require other identifiers, including, but not limited to, a taxpayer identification number, before issuing the license.

(g)  Completion of process.--

(1)  For purposes of the National Voter Registration Act of 1993 (Public Law 103-31, 42 U.S.C. § 1973gg et seq.), this subsection applies to statutes requiring determination of completion of the licensing process.

(2)  The process of issuing a driver's license is complete when a license bearing the licensee's photograph, photographic facsimile or image has been issued by the department.

(h)  Sale of photographs prohibited.--Neither the department nor any person under contract with the department shall sell photographs of holders of a driver's license or identification card for any commercial purpose.

(i)  Issuance to noncitizens.--A license issued in accordance with section 1506(a.1) (relating to application for driver's license or learner's permit) may contain an indication that the license was issued to the person who is not a citizen of the United States and who has credentials or documents issued by the Immigration and Naturalization Service or its successor.

(j)  Undercover credential.--The department may issue an undercover credential to Federal, State or local law enforcement officials. The department may establish guidelines concerning the issuance of such undercover credentials and shall take all reasonable steps to ensure the confidentiality of these licenses and their issuance.

(June 23, 1982, P.L.605, No.171, eff. imd.; May 1, 1984, P.L.224, No.48, eff. 60 days; July 9, 1986, P.L.544, No.96, eff. 120 days; May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; June 11, 1992, P.L.266, No.47, eff. imd.; June 28, 1993, P.L.137, No.33, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; June 26, 2001, P.L.734, No.75, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 270 days; Nov. 30, 2004, P.L.1474, No.188, eff. 180 days; Nov. 29, 2006, P.L.1449, No.159, eff. 3 years; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; Oct. 24, 2012, P.L.1412, No.176, eff. 60 days)

2012 Amendment.  Act 176 added subsec. (a.1).

2008 Amendment.  Act 133 amended subsecs. (a) and (b) and added subsec. (j).

2002 Amendment.  Act 152 added subsec. (i).

2001 Amendment.  Act 75 added subsec. (h).

1994 Amendment.  Act 115 amended subsec. (b) and added subsec. (g).

1992 Amendment.  Act 47 added subsec. (f).

1986 Amendment.  Act 96 added subsec. (e).

1984 Amendment.  Act 48 amended subsec. (c).

Cross References.  Section 1510 is referred to in sections 1554, 1951 of this title; section 1323 of Title 25 (Elections).



Section 1511 - Carrying and exhibiting driver's license on demand

§ 1511.  Carrying and exhibiting driver's license on demand.

(a)  General rule.--Every licensee shall possess a driver's license issued to the licensee at all times when driving a motor vehicle and shall exhibit the license upon demand by a police officer, and when requested by the police officer the licensee shall write the licensee's name in the presence of the officer in order to provide identity.

(b)  Production to avoid penalty.--No person shall be convicted of violating this section or section 1501(a) (relating to drivers required to be licensed) if the person:

(1)  produces at the headquarters of the police officer who demanded to see the person's license, within 15 days of the demand, a driver's license valid in this Commonwealth at the time of the demand; or

(2)  if a citation has been filed, produces at the office of the issuing authority, within 15 days of the filing of the citation, a driver's license valid in this Commonwealth on the date of the citation.

(May 30, 1990, P.L.173, No.42, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (b).



Section 1512 - Restrictions on drivers' licenses

§ 1512.  Restrictions on drivers' licenses.

(a)  General rule.--The department upon issuing a driver's license shall have authority whenever good cause appears to impose restrictions suitable to the licensee's driving ability with respect to special mechanical control devices required on a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b)  Compliance with restrictions.--No person shall operate a motor vehicle in any manner in violation of the restrictions imposed.

Cross References.  Section 1512 is referred to in section 1535 of this title.



Section 1513 - Duplicate and substitute drivers' licenses and learners' permits

§ 1513.  Duplicate and substitute drivers' licenses and learners' permits.

(a)  General rule.--If a learner's permit or driver's license issued under the provisions of this chapter is mutilated, lost, stolen, destroyed or becomes illegible, the person to whom it was issued, upon furnishing proof satisfactory to the department that the license or permit has been mutilated, lost, stolen, destroyed, or has become illegible, shall obtain a duplicate or substitute license or permit upon payment of the required fee.

(b)  Return of original.--If a duplicate or substitute learner's permit or driver's license has been issued, any person who finds or otherwise obtains possession of the original shall return the original to the department.



Section 1514 - Expiration and renewal of drivers' licenses

§ 1514.  Expiration and renewal of drivers' licenses.

(a)  General rule.--Every driver's license shall expire on the day after the licensee's birthdate at intervals of not more than four years as may be determined by the department. Every license shall be renewable on or before its expiration upon application, payment of the required fee, and satisfactory completion of any examination required or authorized by this chapter.

(b)  Examination of applicants for renewal.--The department may require persons applying for renewal of a driver's license to take and successfully pass a physical examination or a vision examination by an optometrist or ophthalmologist, or both examinations, if the department has reason to believe, either based on knowledge of the person or on statistical inference, that the person may be a traffic safety hazard. The department may require the applicant to take and successfully pass such additional tests as the department may find reasonably necessary to determine the applicant's qualification according to the type or general class of license applied for and such examination may include any or all of the other tests required or authorized upon original application by section 1508 (relating to examination of applicant for driver's license). Upon refusal or neglect of the person to submit to the examination, the driver's license shall not be renewed until such time as the examination is successfully completed.

(c)  Reexamination requested by court.--The department shall reexamine any person when requested to do so by a court. Upon the conclusion of such examination, the department may take any of the actions described in subsection (b) and shall report its findings and action to the court if such report is requested.

(d)  Military personnel and dependents.--Notwithstanding subsection (a), a driver's license held by any person who enters or is on active service in the armed forces of the United States or the spouse or dependent child of the member of the armed forces who resides with such person shall continue in full force and effect so long as the active service continues and the person is absent from this Commonwealth, and for a further period of 45 days following the date of the person's discharge or separation from active service or return to this Commonwealth, unless the driver's license is sooner suspended, cancelled or revoked for cause according to law. A driver's license which otherwise would have expired under subsection (a) shall be valid only if the licensee has in immediate possession, together with the driver's license, papers indicating actual service outside this Commonwealth, or discharge or separation, as the case may be, or proof thereof if a spouse or child.

(e)  Noncitizen license expiration and renewal.--

(1)  Except as otherwise provided, a license issued on the basis of Immigration and Naturalization Service (INS) credentials or documents shall expire on the date appearing on the INS credentials or documents provided by the applicant under section 1506(a.1) (relating to application for driver's license or learner's permit).

(2)  If the expiration date of the INS credentials or documents exceeds four years, the license shall expire one day after the applicant's date of birth but not more than four years from the date of issuance of the license.

(3)  Upon presenting INS credentials or documents indicating continued legal presence in the United States, the person may apply for a renewal of the license.

(4)  If a person has been granted permanent legal status in the United States by the INS, the department may in its discretion require the person to present his INS credentials or documents for only the first license application or renewal.

(5)  License renewals issued under this subsection shall be for the length of time as set forth in paragraph (1) or (2).

(Dec. 21, 1998, P.L.1126, No.151, eff. one year; Dec. 9, 2002, P.L.1278, No.152, eff. 270 days)

2002 Amendment.  Act 152 added subsec. (e).

1998 Amendment.  Act 151 amended subsec. (a).

Cross References.  Section 1514 is referred to in sections 1510, 1550 of this title.



Section 1515 - Notice of change of name or address

§ 1515.  Notice of change of name or address.

(a)  Driver's license.--Whenever any person after applying for or receiving a driver's license moves from the address named in the application or in the driver's license issued or when the name of a licensee is changed, such person shall, within 15 days thereafter, notify the department of the old and new addresses or of such former and new names and of the number of any license then held by the person. The department shall be notified of a change of name in writing.

(b)  Identification card.--Whenever any person after applying for or receiving a department-issued identification card moves from the address named in the application or identification card issued or when the name of a cardholder is changed, such person shall, within 15 days thereafter, notify the department of the old and new addresses or of such former and new names and of the number of any identification card then held by the person. The department shall be notified of a change of name in writing.

(c)  Nonresident.--

(1)  After notification from another state that the driver is licensed in that state, the department shall invalidate the Pennsylvania driver's license.

(2)  Upon notice of a change of address from a driver to an out-of-State address, the department shall not renew the driver's license of the person until the person reestablishes residency in this Commonwealth. This paragraph shall not apply to a person who is an employee of Federal or State Government whose workplace is located out-of-State or the employee's immediate family or to a person in the service of the armed forces of the United States or the person's immediate family.

(Dec. 9, 2002, P.L.1278, No.152, eff. 120 days)



Section 1516 - Department records

§ 1516.  Department records.

(a)  Applications, suspensions and revocations.--The department shall file every application for a license received by it and shall maintain suitable records containing:

(1)  All applications denied and the reasons for denial.

(2)  All applications granted.

(3)  The name of every licensee whose license has been suspended or revoked by the department and the reasons for such action.

(b)  Accidents and convictions.--The department shall file all accident reports and abstracts of court records of convictions received by it under the laws of this Commonwealth and maintain actual or facsimile records or make suitable notations in order that the records of each licensee showing convictions of the licensee, any departmental action initiated against the licensee regarding a reportable accident in which the licensee was involved, and the traffic accidents shall be available for official use. Unless the licensee was a commercial driver at the time of the violation, the department shall maintain records or make notations only for convictions that are relevant to the licensee's operating privilege. Where the licensee was a commercial driver at the time of the violation, the department shall maintain records or make notations for all convictions of any violation, in any motor vehicle, of a State or local traffic control law, except a parking violation, and also for any other convictions that are relevant to the licensee's operating privilege. Court abstracts and certifications of conviction and accident reports submitted to the department under the laws of this Commonwealth shall be considered as records of the department, and the department may store such documents in accordance with the provisions of 42 Pa.C.S. § 6109 (relating to photographic copies of business and public records) and may enter into evidence copies of such documents in accordance with the provisions of 42 Pa.C.S. § 6103 (relating to proof of official records). Such copies shall be admissible into evidence to support the department's case in an appeal of a department action taken under Chapter 13 (relating to registration of vehicles), 15 (relating to licensing of drivers), 16 (relating to commercial drivers) or 17 (relating to financial responsibility) of this title, and the certification shall constitute prima facie proof of the facts and information contained in the court abstract or certification of conviction or accident report. These records shall also be made available to the courts for sentencing purposes.

(c)  Dismissal of charges for violations.--If a charge for violation of any of the provisions of this title against any person is dismissed where there have been no prior convictions by any court of competent jurisdiction, no record of the charge and dismissal shall be included in the driving record of the person. If the person has been previously convicted of the charge and suspension was imposed by the department, which suspension was either partially or fully served, the department may keep a record of the offense for the purpose of showing the suspension was imposed against the person, but the offense shall not be used for the purpose of calculating the requisite number of offenses under section 1542 (relating to revocation of habitual offender's license). In addition, the department may keep records of charges that have been filed with the courts in order to determine a person's eligibility for a probationary license under the provisions of section 1554(b)(3) (relating to probationary license). All records maintained pursuant to this subsection shall be maintained for administrative and law enforcement use only and shall not be released for any other purpose, except where the person was a commercial driver at the time of the violation and the charge was dismissed as part of the person's acceptance of Accelerated Rehabilitative Disposition.

(d)  Updating driving record.--Drivers wishing to have their record reviewed by the department may make such a request in order that the record be brought up to date. In updating records, the department shall include recalculation of suspension or revocation segments and the assignment and crediting of any suspension or revocation time previously assigned or credited toward a suspension or revocation which resulted from a conviction which has been vacated, overturned, dismissed or withdrawn. Any fully or partially served suspension or revocation time may only be reassigned or credited toward a suspension or revocation segment processed on the driver's record as of the actual commencement date of the fully or partially served suspension or revocation time.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; July 5, 2005, P.L.100, No.37)

2005 Amendment.  Act 37 amended subsecs. (b) and (c). Section 10(2) of Act 37 provided that Act 37 shall take effect 90 days after publication of a notice in the Pennsylvania Bulletin. The notice was published July 16, 2005, at 35 Pa.B. 4029.

2003 Amendment.  Act 24 amended subsecs. (c) and (d).

Cross References.  Section 1516 is referred to in sections 1607, 1611 of this title; section 302 of Title 74 (Transportation).



Section 1517 - Medical Advisory Board

§ 1517.  Medical Advisory Board.

(a)  Membership.--There shall be a Medical Advisory Board consisting of 13 members appointed by the secretary. The board shall be composed of an authorized representative from the Department of Transportation, Department of Justice, Governor's Council on Drug and Alcohol Abuse, Department of Health, Pennsylvania State Police and professionals as follows: One neurologist, one doctor of cardiovascular disease, one doctor of internal medicine, one general practitioner, one ophthalmologist, one psychiatrist, one orthopedic surgeon and one optometrist.

(b)  Duties.--The board may advise the department and review regulations proposed by the department concerning physical and mental criteria including vision standards relating to the licensing of drivers under the provisions of this chapter.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 amended subsec. (b).

Governor's Council on Drug and Alcohol Abuse.  The Governor's Council on Drug and Alcohol Abuse is now known as the Pennsylvania Advisory Council on Drug and Alcohol Abuse and is designated as the advisory council to the Department of Health for drug and alcohol programs. See section 3 of the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act.

Department of Justice.  The act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, effective January 20, 1981, provided that the General Counsel shall serve as a member of the Medical Advisory Board and repealed section 1517(a) to the extent that the Attorney General was made a member of the Medical Advisory Board.

Cross References.  Section 1517 is referred to in section 1519 of this title.



Section 1518 - Reports on mental or physical disabilities or disorders

§ 1518.  Reports on mental or physical disabilities or disorders.

(a)  Definition of disorders and disabilities.--The Medical Advisory Board shall define disorders characterized by lapses of consciousness or other mental or physical disabilities affecting the ability of a person to drive safely for the purpose of the reports required by this section.

(b)  Reports by health care personnel.--All physicians, podiatrists, chiropractors, physician assistants, certified registered nurse practitioners and other persons authorized to diagnose or treat disorders and disabilities defined by the Medical Advisory Board shall report to the department, in writing, the full name, date of birth and address of every person over 15 years of age diagnosed as having any specified disorder or disability within ten days.

(c)  Responsibility of institution heads.--The person in charge of every mental hospital, institution or clinic, or any alcohol or drug treatment facility, shall be responsible to assure that reports are filed in accordance with subsection (b).

(d)  Confidentiality of reports.--The reports required by this section shall be confidential and shall be used solely for the purpose of determining the qualifications of any person to drive a motor vehicle on the highways of this Commonwealth.

(e)  Use of report as evidence.--No report forwarded under the provisions of this section shall be used as evidence in any civil or criminal trial except in any proceeding under section 1519(c) (relating to determination of incompetency).

(f)  Immunity from civil and criminal liability.--No civil or criminal action may be brought against any person or agency for providing the information required under this system.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Chiropractor."  A chiropractor acting within the scope of practice contained in the act of December 16, 1986 (P.L.1646, No.188), known as the Chiropractic Practice Act.

"Podiatrist."  A podiatrist acting within the scope of practice contained in the act of March 2, 1956 (1955 P.L.1206, No.375), known as the Podiatry Practice Act.

(July 15, 2004, P.L.698, No.76, eff. 60 days)

2004 Amendment.  Section 2 of Act 76 provided that any regulations of the Department of Transportation that are inconsistent with Act 76 are hereby abrogated to the extent of that inconsistency.

Cross References.  Section 1518 is referred to in section 1503 of this title.



Section 1519 - Determination of incompetency

§ 1519.  Determination of incompetency.

(a)  General rule.--The department, having cause to believe that a licensed driver or applicant may not be physically or mentally qualified to be licensed, may require the applicant or driver to undergo one or more of the examinations authorized under this subchapter in order to determine the competency of the person to drive. The department may require the person to be examined by a physician, a certified registered nurse practitioner, a physician assistant or a licensed psychologist designated by the department or may require the person to undergo an examination by a physician, a certified registered nurse practitioner, a physician assistant or a licensed psychologist of the person's choice. If the department designates the physician, a certified registered nurse practitioner, a physician assistant or licensed psychologist, the licensed driver or applicant may, in addition, cause a written report to be forwarded to the department by a physician, a certified registered nurse practitioner, a physician assistant or a licensed psychologist of the driver's or applicant's choice. Vision qualifications may be determined by an optometrist or ophthalmologist. The department shall appoint one or more qualified persons who shall consider all medical reports and testimony in order to determine the competency of the driver or the applicant to drive.

(b)  Confidentiality of reports and evidence.--Reports received by the department for the purpose of assisting the department in determining whether a person is qualified to be licensed and reports of examinations authorized under this subchapter are for the confidential use of the department and may not be divulged to any person or used as evidence in any trial except that the reports and statistics and evaluations used by the department in determining whether a person should be required to be examined under this subchapter shall be admitted in proceedings under section 1550 (relating to judicial review).

(c)  Recall or suspension of operating privilege.--The department shall recall the operating privilege of any person whose incompetency has been established under the provisions of this chapter. The recall shall be for an indefinite period until satisfactory evidence is presented to the department in accordance with regulations to establish that such person is competent to drive a motor vehicle. The department shall suspend the operating privilege of any person who refuses or fails to comply with the requirements of this section until that person does comply and that person's competency to drive is established. Any person aggrieved by recall or suspension of the operating privilege may appeal in the manner provided in section 1550. The judicial review shall be limited to whether the person is competent to drive in accordance with the provisions of the regulations promulgated under section 1517 (relating to Medical Advisory Board).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 7, 1996, P.L.688, No.118, eff. 9 months; July 15, 2004, P.L.698, No.76, eff. 60 days)

2004 Amendment.  Section 2 of Act 76 provided that any regulations of the Department of Transportation that are inconsistent with Act 76 are hereby abrogated to the extent of that inconsistency.

1996 Amendment.  Section 2 of Act 118 provided that the Department of Transportation shall publish in the Pennsylvania Bulletin guidelines for determining cause to initiate any of the examinations under subsec. (a). The notice of guidelines for determining cause to initiate examinations was published September 6, 1997, at 27 Pa.B. 4559.

Cross References.  Section 1519 is referred to in sections 1518, 1550 of this title.



Section 1520 - Acknowledgment of littering provisions

§ 1520.  Acknowledgment of littering provisions.

On every application for a learner's permit or driver's license, the following statement shall be printed immediately above or below the signature of the applicant:

I hereby acknowledge this day that I have received notice of the provisions of section 3709 of the Vehicle Code.

Also printed on the card shall be the following:

Section 3709 provides for a fine of up to $300 for dropping, throwing or depositing, upon any highway, or upon any other public or private property without the consent of the owner thereof or into or on the waters of this Commonwealth from a vehicle, any waste paper, sweepings, ashes, household waste, glass, metal, refuse or rubbish or any dangerous or detrimental substance, or permitting any of the preceding without immediately removing such items or causing their removal.

For any violation of section 3709, I may be subject to a fine of up to $300 upon conviction, including any violation resulting from the conduct of any other persons present within any vehicle of which I am the driver.

(Mar. 27, 1986, P.L.71, No.24, eff. July 1, 1986)

1986 Amendment.  Act 24 added section 1520.



Section 1531 - Administration of system by department

SUBCHAPTER B

COMPREHENSIVE SYSTEM FOR DRIVER

EDUCATION AND CONTROL

Sec.

1531.  Administration of system by department.

1532.  Suspension of operating privilege.

1533.  Suspension of operating privilege for failure to respond to citation.

1534.  Notice of acceptance of Accelerated Rehabilitative Disposition.

1535.  Schedule of convictions and points.

1536.  Notice of assignment of points.

1537.  Removal of points.

1538.  School, examination or hearing on accumulation of points or excessive speeding.

1539.  Suspension of operating privilege on accumulation of points.

1540.  Surrender of license.

1541.  Period of disqualification, revocation or suspension of operating privilege.

1542.  Revocation of habitual offender's license.

1543.  Driving while operating privilege is suspended or revoked.

1544.  Additional period of revocation or suspension.

1545.  Restoration of operating privilege.

1546.  Suspension or revocation of nonresident's operating privilege.

1547.  Chemical testing to determine amount of alcohol or controlled substance.

1548.  Requirements for driving under influence offenders.

1549.  Establishment of schools.

1550.  Judicial review.

1551.  Notice of department action.

1552.  Accelerated Rehabilitative Disposition.

1553.  Occupational limited license.

1554.  Probationary license.

1555.  Delay of suspension, revocation or disqualification.

Special Provisions in Appendix.  See section 2(a) through (e) of Act 81 of 1976 in the appendix to this title for special provisions relating to the disposition and status of suspensions and convictions under prior law and to the assignment of points under section 1535 for similar violations occurring under prior law.

§ 1531.  Administration of system by department.

The department shall administer an integrated system limited to the authority granted to the department in this title for revocation and suspension of operating privileges and for driver education, testing and control and for this purpose shall maintain a record as to every driver of convictions of offenses set forth in this title and such other convictions and offenses as are punishable by suspension or revocation under this title.



Section 1532 - Suspension of operating privilege

§ 1532.  Suspension of operating privilege.

(a)  One-year suspension.--The department shall suspend the operating privilege of any driver for one year upon receiving a certified record of the driver's conviction of or an adjudication of delinquency based on any of the following offenses:

(1)  Any felony in the commission of which a court determines that a vehicle was essentially involved.

(2)  (Deleted by amendment).

(3)  Any violation of the following provisions:

Section 3735.1 (relating to aggravated assault by vehicle while driving under the influence).

Section 3742 (relating to accidents involving death or personal injury).

Section 3742.1 (relating to accidents involving death or personal injury while not properly licensed).

Section 7111 (relating to dealing in titles and plates for stolen vehicles).

Section 7121 (relating to false application for certificate of title or registration).

Section 7122 (relating to altered, forged or counterfeit documents and plates).

(a.1)  Three-year suspension.--The department shall suspend the operating privilege of any driver for three years upon receiving a certified record of the driver's conviction of or an adjudication of delinquency based on a violation of any of the following offenses:

(1)  Any violation of section 3732 (relating to homicide by vehicle).

(2)  Any violation of section 3735 (relating to homicide by vehicle while driving under influence).

(b)  Suspension.--

(1)  The department shall suspend the operating privilege of any driver for six months upon receiving a certified record of the driver's conviction of or an adjudication of delinquency based on any offense under the following provisions:

Section 3367 (relating to racing on highways).

Section 3714(b) (relating to careless driving).

Section 3734 (relating to driving without lights to avoid identification or arrest).

Section 3736 (relating to reckless driving).

Section 3743 (relating to accidents involving damage to attended vehicle or property).

(2)  The department shall suspend the operating privilege of any driver for six months upon receiving a certified record of the driver's conviction of a subsequent offense under section 1501(a) (relating to drivers required to be licensed) if the prior offense occurred within five years of the violation date of the subsequent offense.

(3)  The department shall suspend the operating privilege of any driver for 12 months upon receiving a certified record of the driver's conviction of section 3733 (relating to fleeing or attempting to elude police officer) or a substantially similar offense reported to the department under Article III of section 1581 (relating to Driver's License Compact), or an adjudication of delinquency based on section 3733. The department shall suspend the operating privilege of any driver for six months upon receiving a certified record of a consent decree granted under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) based on section 3733.

(4)  The department shall suspend the operating privilege of any driver for three months upon receiving a certified record of the driver's conviction of section 1371 (relating to operation following suspension of registration) or 3718 (relating to minor prohibited from operating with any alcohol in system) or an adjudication of delinquency based on section 1371.

(5)  The department shall suspend the operating privilege of any driver for three months upon receiving a certified record of the driver's conviction of or an adjudication of delinquency based on section 3714(c).

(c)  Suspension.--The department shall suspend the operating privilege of any person upon receiving a certified record of the person's conviction of any offense involving the possession, sale, delivery, offering for sale, holding for sale or giving away of any controlled substance under the laws of the United States, this Commonwealth or any other state, or any person 21 years of age or younger upon receiving a certified record of the person's conviction or adjudication of delinquency under 18 Pa.C.S. § 2706 (relating to terroristic threats) committed on any school property, including any public school grounds, during any school-sponsored activity or on any conveyance providing transportation to a school entity or school-sponsored activity.

(1)  The period of suspension shall be as follows:

(i)  For a first offense, a period of six months from the date of the suspension.

(ii)  For a second offense, a period of one year from the date of the suspension.

(iii)  For a third and any subsequent offense thereafter, a period of two years from the date of the suspension.

(2)  For the purposes of this subsection, the term "conviction" shall include any conviction or adjudication of delinquency for any of the offenses listed in paragraph (1), whether in this Commonwealth or any other Federal or state court.

(d)  Additional suspension.--The department shall suspend the operating privilege of any person upon receiving a certified record of the driver's conviction, adjudication of delinquency or admission into a preadjudication program for a violation under 18 Pa.C.S. § 6307 (relating to misrepresentation of age to secure liquor or malt or brewed beverages), 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) or 6310.3 (relating to carrying a false identification card). The duration of the suspension shall be as follows:

(1)  For a first offense, the department shall impose a suspension for a period of 90 days.

(2)  For a second offense, the department shall impose a suspension for a period of one year.

(3)  For a third and subsequent offense, the department shall impose a suspension for a period of two years. Any multiple suspensions imposed shall be served consecutively.

Courts may certify the conviction, adjudication of delinquency or admission into the preadjudication program on the same form used to submit the order of suspension required under the provisions of 18 Pa.C.S. § 6310.4 (relating to restriction of operating privileges). Wherever practicable, the suspension imposed under this section shall be made concurrent with the suspension imposed under the provisions of 18 Pa.C.S. § 6310.4. All offenses committed on or after May 23, 1988, shall be included in considering whether an offense is a first, second, third or subsequent offense.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; May 30, 1990, P.L.173, No.42; July 10, 1990, P.L.356, No.83, eff. Nov. 1, 1990; June 28, 1993, P.L.137, No.33, eff. 60 days; July 2, 1993, P.L.408, No.58, eff. 60 days; Feb. 10, 1994, P.L.20, No.3, eff. 60 days; Dec. 12, 1994, P.L.1048, No.143, eff. 9 months; Dec. 27, 1994, P.L.1337, No.154, eff. 180 days; Dec. 21, 1998, P.L.1126, No.151; June 25, 1999, P.L.164, No.23, eff. 180 days; Oct. 2, 2002, P.L.801, No.114, eff. imd.; Oct. 4, 2002, P.L.845, No.123; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Dec. 8, 2004, P.L.1791, No.237, eff. 150 days)

2004 Amendment.  Act 237 amended subsec. (b).

2002 Amendments.  Act 114 amended subsec. (a) and Act 123 amended subsecs. (a) and (b)(4) and added subsec. (a.1), effective immediately as to the deletion of the reference to sections 7102(b) and 7103(b) in subsec. (a)(3) and six months as to the remainder of the amendment. Act 123 overlooked the amendment by Act 114, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (a). See section 2 of Act 114 and section 11 of Act 123 in the appendix to this title for special provisions relating to petition for removal of suspensions or revocations.

1999 Amendment.  Act 23 amended subsec. (c).

1998 Amendment.  Act 151 amended the section heading and subsecs. (a) intro. par. and (3) and (b)(3), effective immediately as to subsec. (b)(3) and 60 days as to the remainder of the section.

1994 Amendments.  Act 3 added subsec. (c), Act 143 amended subsec. (b)(2) and (4) and added subsec. (d) and Act 154 amended subsec. (b)(1) and (3). The amendment by Act 3 is identical to the amendments by Acts 33 and 58 of 1993 and therefore the text has been merged. See section 8 of Act 3 of 1994 in the appendix to this title for special provisions relating to savings provision.

1993 Amendment.  See section 12 of Act 158 in the appendix to this title for special provisions relating to savings provision.

Cross References.  Section 1532 is referred to in sections 1534, 1539, 1540, 1553, 1554, 1575, 1783, 6146 of this title.



Section 1533 - Suspension of operating privilege for failure to respond to citation

§ 1533.  Suspension of operating privilege for failure to respond to citation.

(a)  Violations within Commonwealth.--The department shall suspend the operating privilege of any person who has failed to respond to a citation or summons to appear before an issuing authority or a court of competent jurisdiction of this Commonwealth for any violation of this title, other than parking, or who has failed to pay any fine, costs or restitution imposed by an issuing authority or such courts for violation of this title, other than parking, upon being duly notified by an issuing authority or a court of this Commonwealth.

(b)  Violations outside Commonwealth.--The department shall suspend the operating privilege of any person who has failed to respond to a citation, summons or similar writ to appear before a court of competent jurisdiction of the United States or any state which has entered into an enforcement agreement with the department, as authorized under section 6146 (relating to enforcement agreements), for any violation of the motor vehicle laws of such state, other than parking, or who has failed to pay any fine or costs imposed by such court upon being duly notified in accordance with the laws of such jurisdiction in which the violation occurred. A person who provides proof, satisfactory to the department, that the full amount of the fine and costs has been forwarded to and received by the court shall not be regarded as having failed to respond for the purposes of this subsection.

(c)  Time for responding to notice.--At least 15 days before an issuing authority or court notifies the department to impose a suspension pursuant to subsection (a), the issuing authority or court shall notify the person in writing of the requirement to respond to the citation and pay all fines, restitution and penalties imposed by the issuing authority or court.

(d)  Period of suspension.--The suspension shall continue until such person shall respond to the citation, summons or writ, as the case may be, and pay all fines, restitution and penalties imposed or enter into an agreement to make installment payments for the fines, restitution and penalties imposed provided that the suspension may be reimposed by the department if the defendant fails to make regular installment payments and, if applicable, pay the fee prescribed in section 1960 (relating to reinstatement of operating privilege or vehicle registration).

(e)  Remedy cumulative.--A suspension under this section shall be in addition to the requirement of withholding renewal or reinstatement of a violator's driver's license as prescribed in section 1503(a) (relating to persons ineligible for licensing; license issuance to minors; junior driver's license).

(f)  Admissibility of documents.--A copy of a document issued by a court or issuing authority of this Commonwealth or by an official of another state shall be admissible for the purpose of proving a violation of this section.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Nov. 16, 1994, P.L.614, No.95, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 120 days; June 25, 1999, P.L.164, No.23, eff. 180 days; Oct. 8, 2012, P.L.1193, No.146, eff. 90 days)

2012 Amendment.  Act 146 amended subsecs. (a), (c) and (d).

1999 Amendment.  Act 23 amended subsec. (e).

1994 Amendments.  Act 115 overlooked the amendment by Act 95, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 1533.

Cross References.  Section 1533 is referred to in sections 1545, 1553, 1554, 1702 of this title.



Section 1534 - Notice of acceptance of Accelerated Rehabilitative Disposition

§ 1534.  Notice of acceptance of Accelerated Rehabilitative Disposition.

(a)  General rule.--Except as provided in subsection (b), if a person is arrested for any offense enumerated in section 1532 (relating to revocation or suspension of operating privilege) and is offered and accepts Accelerated Rehabilitative Disposition under general rules, the court shall promptly notify the department.

(b)  Exception.--If a person is arrested for any offense enumerated in section 3802 (relating to driving under influence of alcohol or controlled substance) and is offered and accepts Accelerated Rehabilitative Disposition under general rules, the court shall promptly notify the department. The department shall maintain a record of the acceptance of Accelerated Rehabilitative Disposition for a period of ten years from the date of notification. This record shall not be expunged by order of court or prior to the expiration of the ten-year period.

(c)  Expungement.--Immediately following the expiration of the ten-year period, the department shall expunge the record of the acceptance of Accelerated Rehabilitative Disposition. The department shall not require an order of court to expunge the record.

(d)  Exceptions to expungement.--The department shall not be required to expunge the record of acceptance of Accelerated Rehabilitative Disposition if:

(1)  during the ten-year period, the department revokes the operating privileges of a person pursuant to section 1542 (relating to revocation of habitual offender's license); or

(2)  the person was a commercial driver at the time of the violation causing the disposition.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (b) and added subsecs. (c) and (d).



Section 1535 - Schedule of convictions and points

§ 1535.  Schedule of convictions and points.

(a)  General rule.--A point system for driver education and control is hereby established which is related to other provisions for use, suspension and revocation of the operating privilege as specified under this title. Every driver licensed in this Commonwealth who is convicted of any of the following offenses shall be assessed points as of the date of violation in accordance with the following schedule:

Section Number

Offense

Points

1512

Violation of restriction on driver's license.

2

1571

Violation concerning license.

3

3102

Failure to obey policeman or authorized person.

2

3111.1

Obedience to traffic-control devices warning of hazardous conditions.

2

3112(a)(3)(i) or (ii)

Failure to stop for a red light.

3

3114(a)(1)

Failure to stop for a flashing red light.

3

3302

Failure to yield half of roadway to oncoming vehicle.

3

3303

Improper passing.

3

3304

Other improper passing.

3

3305

Other improper passing.

3

3306(a)(1)

Other improper passing.

4

3306(a)(2)

Other improper passing.

3

3306(a)(3)

Other improper passing.

3

3307

Other improper passing.

3

3310

Following too closely.

3

3321

Failure to yield to driver on the right at intersection.

3

3322

Failure to yield to oncoming driver when making left turn.

3

3323(b)

Failure to stop for stop sign.

3

3323(c)

Failure to yield at yield sign.

3

3324

Failure to yield when entering or crossing roadway between intersections.

3

3332

Improper turning around.

3

3341(a)

Failure to obey signal indicating approach of train.

2

3341(b)

Failure to comply with crossing gate or barrier.

4

(and 30 days' suspension)

3342(b) or (e)

Failure to stop at railroad crossings.

4

3344

Failure to stop when entering from alley, driveway or building.

3

3345(a)

Failure to stop for school bus with flashing red lights.

5

(and 60 days' suspension)

3361

Driving too fast for conditions.

2

3362

Exceeding maximum speed.--Over Limit:

6-10

2

11-15

3

16-25

4

26-30

5

31-over

5

(and departmental hearing and sanctions provided under section 1538(d))

3365(b)

Exceeding special speed limit in school zone.

3

(and 60 days' suspension for a second or subsequent offense)

3365(c)

Exceeding special speed limit for trucks on downgrades.

3

3542(a)

Failure to yield to pedestrian in crosswalk.

2

3547

Failure to yield to pedestrian on sidewalk.

3

3549(a)

Failure to yield to blind pedestrian.

3

3702

Improper backing.

3

3714(a)

Careless driving.

3

3745

Leaving scene of accident involving property damage only.

4

(b)  Multiple offenses from same act.--If a driver is convicted of an offense under section 3361 (relating to driving vehicle at safe speed) or 3714 (relating to careless driving), in addition to being convicted of another offense committed at the same time and place, no points shall be assigned for violation of section 3361 or 3714 if points are assigned for the other offense.

(c)  No points after six months.--The department shall assign points to the record of any person within six months from the date of a conviction. Any points assigned after such six-month period shall be null and void.

(d)  Exception.--This section does not apply to a person who was operating a pedalcycle or an animal drawn vehicle.

(e)  Suspension of operating privilege.--In addition to other provisions of this title relating to the suspension or revocation of operating privileges, the department shall suspend for 15 days the operating privileges of any person who for a violation in an active work zone is convicted under:

(1)  section 3361 where the department has received an accident report submitted pursuant to section 3751 (relating to reports by police); or

(2)  section 3362 (relating to maximum speed limits) by exceeding the posted speed limit by 11 miles per hour or more.

A conviction report received by the department which indicates that the violation of section 3361 or 3362 occurred in an active work zone shall create a presumption that the violation occurred in an active work zone.

(June 23, 1982, P.L.605, No.171, eff. imd.; Mar. 29, 1984, P.L.155, No.30, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. July 1, 1999; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months; Dec. 8, 2004, P.L.1791, No.237, eff. 150 days; July 5, 2012, P.L.1003, No.114, eff. 60 days)

2012 Amendment.  Act 114 amended subsec. (a).

2002 Amendment.  Act 229 added subsec. (e). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1994 Amendment.  Act 115 amended subsec. (b).

1982 Amendment.  Act 171 added subsec. (d).

Cross References.  Section 1535 is referred to in sections 1538, 1539, 1554, 1793, 1799.2, 3116, 3117, 4581 of this title.



Section 1536 - Notice of assignment of points

§ 1536.  Notice of assignment of points.

Whenever points are assigned to a driver's record, the department shall send to that person at his last known address a letter of notice pointing out the fact and emphasizing the nature and effects of the point system. Failure to receive such letter shall not prevent the suspension of the operating privilege pursuant to this subchapter.



Section 1537 - Removal of points

§ 1537.  Removal of points.

(a)  General rule.--Points recorded against any person shall be removed at the rate of three points for each 12 consecutive months in which such person is not under suspension or revocation or has not committed any violation which results in the assignment of points or in suspension or revocation under this chapter.

(b)  Subsequent accumulation of points.--When a driver's record is reduced to zero points and is maintained at zero points for 12 consecutive months, any accumulation of points thereafter shall be regarded as an initial accumulation of points.

(Dec. 21, 1998, P.L.1126, No.151, eff. July 1, 1999)

1998 Amendment.  Act 151 amended subsec. (a).



Section 1538 - School, examination or hearing on accumulation of points or excessive speeding

§ 1538.  School, examination or hearing on accumulation of points or excessive speeding.

(a)  Initial accumulation of six points.--When any person's record for the first time shows as many as six points, the department shall require the person to attend an approved driver improvement school or undergo a special examination and shall so notify the person in writing. Upon satisfactory attendance and completion of the course or upon passing the special examination, two points shall be removed from the person's record. Failure to attend and satisfactorily complete the requirements of driver improvement school shall result in the suspension of such person's operating privilege for 60 days. Failure to pass the examination shall result in the suspension of the operating privilege until the examination has been satisfactorily completed.

(b)  Second accumulation of six points.--

(1)  When any person's record has been reduced below six points and for the second time shows as many as six points, the department shall require the person to attend a departmental hearing. The hearing examiner may recommend one or more of the following:

(i)  That the person be required to attend a driver improvement school.

(ii)  That the person undergo an examination as provided for in section 1508 (relating to examination of applicant for driver's license).

(iii)  That the person's driver's license be suspended for a period not exceeding 15 days.

(2)  The department may effect or modify the recommendations of the hearing examiner but may not impose any sanction not recommended by the hearing examiner.

(3)  Upon completion of the sanction or sanctions imposed by the department, two points shall be removed from the person's record.

(4)  Failure to attend the hearing or to attend and satisfactorily complete the requirements of a driver improvement school shall result in the suspension of such person's operating privilege for 60 days. Failure to pass an examination shall result in the suspension of such person's operating privilege until the examination has been satisfactorily completed.

(c)  Subsequent accumulations of six points.--When any person's record has been reduced below six points and for the third or subsequent time shows as many as six points, the department shall require the driver to attend a departmental hearing to determine whether the person's operating privilege should be suspended for a period not to exceed 30 days. Failure to attend the hearing or to comply with the requirements of the findings of the department shall result in the suspension of the operating privilege until the person has complied.

(d)  Conviction for excessive speeding.--

(1)  When any person is convicted of driving 31 miles per hour or more in excess of the speed limit, the department shall require the person to attend a departmental hearing. The hearing examiner may recommend one or more of the following:

(i)  That the person be required to attend a driver improvement school.

(ii)  That the person undergo an examination as provided for in section 1508.

(iii)  That the person have his driver's license suspended for a period not exceeding 15 days.

(2)  The department shall effect at least one of the sanctions but may not increase any suspension beyond 15 days.

(3)  Failure to attend the hearing or to attend and satisfactorily complete the requirements of a driver improvement school shall result in the suspension of such person's operating privilege for 60 days. Failure to pass an examination shall result in the suspension of such person's operating privilege until the examination has been satisfactorily completed.

(e)  Additional suspension of operating privilege.--

(1)  In addition to any other provisions of law relating to the suspension or revocation of operating privileges, a person's operating privileges shall be suspended under any of the following circumstances:

(i)  Prior to reaching age 18, the person violates section 3362 (relating to maximum speed limits) by traveling 26 miles per hour or more over the posted speed limit and the violation results in a conviction, guilty plea or plea of no contest before or after the person reaches age 18.

(ii)  The person accumulates six or more points under the provisions of section 1535 (relating to schedule of convictions and points) and the violations resulting in points accumulation were committed before the person reached age 18.

(2)  The first suspension under paragraph (1) shall be for a period of 90 days with every subsequent suspension under paragraph (1) to be for a period of 120 days. Suspensions under paragraph (1) shall be imposed consecutively to each other and to any other suspension. A suspension under paragraph (1) shall be considered a subsequent suspension even if it is imposed contemporaneously with a first suspension imposed under paragraph (1).

(June 25, 1999, P.L.164, No.23, eff. 180 days)

1999 Amendment.  Act 23 added subsec. (e).

Cross References.  Section 1538 is referred to in sections 1535, 1553, 1554 of this title.



Section 1539 - Suspension of operating privilege on accumulation of points

§ 1539.  Suspension of operating privilege on accumulation of points.

(a)  General rule.--When any person's record shows an accumulation of 11 points or more, the department shall suspend the operating privilege of the person as provided in subsection (b).

(b)  Duration of suspension.--The first suspension shall be for a period of 5 days for each point, the second suspension shall be for a period of 10 days for each point, the third suspension shall be for a period of 15 days for each point and any subsequent suspension shall be for a period of one year.

(c)  Determination of subsequent suspensions.--Every suspension and revocation under any provision of this subchapter shall be counted in determining whether a suspension is a second, third or subsequent suspension. Acceptance of Accelerative Rehabilitative Disposition for an offense enumerated in section 1532 (relating to revocation or suspension of operating privilege) or 3802 (relating to driving under influence of alcohol or controlled substance) shall be considered a suspension in making such determination.

(d)  Section not exclusive.--Suspension under this section is in addition to any suspension mandated under section 1535 (relating to schedule of convictions and points).

(Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (c).

Suspensions and Convictions Under Prior Law.  Section 2(d)(3) of Act 81 of 1976 provided that no suspensions and convictions under former sections 618(b)(2) and 619.1 of the Vehicle Code of 1959 shall constitute prior suspensions for the purpose of determining the length of suspensions under section 1539.

Cross References.  Section 1539 is referred to in sections 1551, 1554 of this title.



Section 1540 - Surrender of license

§ 1540.  Surrender of license.

(a)  Conviction of offense.--Upon a conviction by a court of competent jurisdiction for any offense which calls for mandatory suspension in accordance with section 1532 (relating to suspension of operating privilege), the court or the district attorney shall require the surrender of any driver's license then held by the defendant and shall forward the driver's license together with a record of the conviction to the department. The suspension shall be effective upon a date determined by the court or district attorney or upon the date of surrender of the license to the court or district attorney, whichever shall first occur.

(b)  Suspension, revocation or disqualification of operating privilege.--

(1)  Upon the suspension or revocation of the operating privilege or the disqualification of the commercial operating privilege of any person by the department, the department shall forthwith notify the person in writing at the address of record to surrender his driver's license to the department for the term of suspension, revocation or disqualification.

(2)  The department shall include with the written notice of suspension, revocation or disqualification a form for acknowledging the suspension, revocation or disqualification, which form shall be filed with the department if the person has no license to surrender.

(3)  The suspension, revocation or disqualification shall be effective upon the earlier of:

(i)  a date determined by the department; or

(ii)  the date of filing or mailing of the license or acknowledgment to the department, if that date is subsequent to the department's notice to surrender the license.

(4)  Upon surrender of the license or acknowledgment, the department shall issue a receipt showing the date that it received the license or acknowledgment.

(c)  Seizure of revoked, suspended, canceled or disqualified licenses.--

(1)  The department may delegate authority to the following persons to seize the driver's license of any person whose driver's license has been ordered to be surrendered by a court or district attorney or by the department:

(i)  A designated Commonwealth employee.

(ii)  Members of the Pennsylvania State Police.

(iii)  Local police officers.

(iv)  Sheriffs or deputy sheriffs.

(v)  Constables or deputy constables.

(2)  The department shall, by regulation, prescribe the manner of selecting those persons who are delegated authority under this subsection to seize the drivers' licenses.

(June 19, 1985, P.L.49, No.20, eff. 60 days; Nov. 6, 1985, P.L.300, No.72, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Feb. 7, 1990, P.L.11, No.6, eff. 60 days; May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; July 6, 1995, P.L.246, No.30, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Oct. 9, 2009, P.L.494, No.49, eff. 60 days)

2009 Amendment.  Act 49 amended subsec. (c)(1)(v).

1998 Amendment.  Act 151 amended subsec. (a).

1995 Amendment.  Act 30 amended subsec. (b).

1990 Amendments.  Act 6 amended subsec. (c) and Act 42 amended subsecs. (b) and (c).

Cross References.  Section 1540 is referred to in sections 1541, 1547, 1553, 1554, 1611, 3327, 3805, 3808 of this title; section 7165 of Title 44 (Law and Justice).



Section 1541 - Period of disqualification, revocation or suspension of operating privilege

§ 1541.  Period of disqualification, revocation or suspension of operating privilege.

(a)  Commencement of period.--The period of disqualification, revocation or suspension of the operating privilege or the disqualification of the commercial operating privilege shall commence as provided for in section 1540 (relating to surrender of license). No credit toward the revocation, suspension or disqualification shall be earned until the driver's license is surrendered to the department, a court or a district attorney, as the case may be. A nonresident licensed driver or an unlicensed individual, including a driver whose license has expired, shall submit an acknowledgment of suspension or revocation to the department in lieu of a driver's license, except for the suspension of the operating privilege of an unlicensed individual under 16 years of age, in which case the suspension shall commence automatically upon the individual's 16th birthday for the specified period if an acknowledgment is received any time prior to the individual's 16th birthday. If a licensed driver is not in possession of his driver's license, no credit toward the disqualification, revocation or suspension shall be earned until a sworn affidavit or a form prescribed by the department is surrendered to the department swearing that the driver is not in possession of his driver's license. Such credit shall be rescinded if it is later determined that the driver was untruthful in the affidavit. Credit shall also be revoked if a person surrenders a duplicate license and it is later determined that the person was still in possession of an earlier issued, unexpired license. The department may, upon request of the person whose license is suspended or disqualified, delay the commencement of the period of suspension or disqualification for a period not exceeding six months whenever the department determines that failure to grant the extension will result in hardship to the person whose license has been suspended or disqualified.

(a.1)  Credit toward serving period of suspension for certain violations.--Credit toward serving the period of suspension or revocation imposed for sections 1543(b)(1.1) (relating to driving while operating privilege is suspended or revoked), 3732 (relating to homicide by vehicle), 3735 (relating to homicide by vehicle while driving under influence), 3735.1 (relating to aggravated assault by vehicle while driving under the influence), 3742 (relating to accidents involving death or personal injury), 3802 (relating to driving under influence of alcohol or controlled substance) and 3808(a)(2) (relating to illegally operating a motor vehicle not equipped with ignition interlock) shall not commence until the date of the person's release from prison.

(b)  Eligibility for restoration of operating privilege.--Any person whose operating privilege has been revoked or suspended shall not be eligible for the restoration of the operating privilege until the expiration of the period of revocation or suspension.

(c)  Restoration of revoked operating privilege.--Any person whose operating privilege has been revoked pursuant to section 1542 (relating to revocation of habitual offender's license) or 1543 is not entitled to automatic restoration of the operating privilege. Such person may apply for a learner's permit, if permitted under the provisions of this chapter, upon expiration of the revocation.

(d)  Continued suspension of operating privilege.--A defendant ordered by the court under section 3816 (relating to requirements for driving under influence offenders), as the result of a conviction or Accelerated Rehabilitative Disposition of a violation of section 3802 to attend a treatment program for alcohol or drug addiction must successfully complete all requirements of the treatment program ordered by the court before the defendant's operating privilege may be restored. Successful completion of a treatment program includes the payment of all court-imposed fines and costs, as well as fees to be paid to the treatment program by the defendant. For the purposes of restoring a suspended license, being current on a payment plan shall be considered as a part of a successfully completed program. If a defendant fails to successfully complete the requirements of a treatment program, the suspension shall remain in effect until the defendant completes the program and is otherwise eligible for restoration of his operating privilege. The treatment agency shall immediately notify the court of successful completion of the treatment program. The final decision as to whether a defendant has successfully completed the treatment program rests with the court.

(e)  Request for hearing.--A person whose operating privilege has been suspended or revoked may request at any time during the suspension or revocation, and the department shall provide, a hearing if the person believes that credit toward the person's suspension or revocation has not been given by the department under section 1540. The department shall issue its final ruling within 60 days following the hearing or the submission of any posthearing filings.

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; July 11, 1990, P.L.513, No.122, eff. Dec. 1, 1990; Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 12, 1994, P.L.1048, No.143, eff. 9 months; Dec. 21, 1998, P.L.1126, No.151, eff. 1 year; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; May 11, 2006, P.L.159, No.37, eff. 60 days; May 11, 2006, P.L.164, No.40, eff. 60 days; Oct. 27, 2006, P.L.1182, No.122, eff. 60 days)

2006 Amendments.  Act 37 amended subsec. (d), Act 40 amended subsec. (a.1) and Act 122 added subsec. (e).

2003 Amendment.  Act 24 amended subsecs. (a.1), (c) and (d).

2002 Amendment.  Act 123 amended the section heading and subsec. (a).

Cross References.  Section 1541 is referred to in section 3815 of this title.



Section 1542 - Revocation of habitual offender's license

§ 1542.  Revocation of habitual offender's license.

(a)  General rule.--The department shall revoke the operating privilege of any person found to be a habitual offender pursuant to the provisions of this section. A "habitual offender" shall be any person whose driving record, as maintained in the department, shows that such person has accumulated the requisite number of convictions for the separate and distinct offenses described and enumerated in subsection (b) committed after the effective date of this title and within any period of five years thereafter.

(b)  Offenses enumerated.--Three convictions arising from separate acts of any one or more of the following offenses committed by any person shall result in such person being designated as a habitual offender:

(1)  Any violation of Subchapter B of Chapter 37 (relating to serious traffic offenses).

(1.1)  Any violation of Chapter 38 (relating to driving after imbibing alcohol or utilizing drugs) except for sections 3808(a)(1) and (b) (relating to illegally operating a motor vehicle not equipped with ignition interlock) and 3809 (relating to restriction on alcoholic beverages).

(1.2)  Any violation of section 1543(b)(1.1) (relating to driving while operating privilege is suspended or revoked).

(2)  Any violation of section 3367 (relating to racing on highways).

(3)  Any violation of section 3742 (relating to accidents involving death or personal injury).

(3.1)  Any violation of section 3742.1 (relating to accidents involving death or personal injury while not properly licensed).

(4)  Any violation of section 3743 (relating to accidents involving damage to attended vehicle or property).

(c)  Accelerative Rehabilitative Disposition as an offense.--Acceptance of Accelerative Rehabilitative Disposition for any offense enumerated in subsection (b) shall be considered an offense for the purposes of this section.

(d)  Period of revocation.--The operating privilege of any person found to be a habitual offender under the provisions of this section shall be revoked by the department for a period of five years.

(e)  Additional offenses.--Each additional offense committed within a period of five years, as measured from the date of any previous offense, shall result in a revocation for an additional period of two years.

(Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 12, 1994, P.L.1048, No.143, eff. 9 months; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (b).

1994 Amendment.  Act 143 amended subsecs. (b) and (e).

Cross References.  Section 1542 is referred to in sections 1516, 1534, 1541, 1543, 1554, 1575, 1783, 6503.1 of this title; section 5502 of Title 30 (Fish).



Section 1543 - Driving while operating privilege is suspended or revoked

§ 1543.  Driving while operating privilege is suspended or revoked.

(a)  Offense defined.--Except as provided in subsection (b), any person who drives a motor vehicle on any highway or trafficway of this Commonwealth after the commencement of a suspension, revocation or cancellation of the operating privilege and before the operating privilege has been restored is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $200.

(b)  Certain offenses.--

(1)  A person who drives a motor vehicle on a highway or trafficway of this Commonwealth at a time when the person's operating privilege is suspended or revoked as a condition of acceptance of Accelerated Rehabilitative Disposition for a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) or the former section 3731, because of a violation of section 1547(b)(1) (relating to suspension for refusal) or 3802 or former section 3731 or is suspended under section 1581 (relating to Driver's License Compact) for an offense substantially similar to a violation of section 3802 or former section 3731 shall, upon conviction, be guilty of a summary offense and shall be sentenced to pay a fine of $500 and to undergo imprisonment for a period of not less than 60 days nor more than 90 days.

(1.1)  (i)  A person who has an amount of alcohol by weight in his blood that is equal to or greater than .02% at the time of testing or who at the time of testing has in his blood any amount of a Schedule I or nonprescribed Schedule II or III controlled substance, as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or its metabolite or who refuses testing of blood or breath and who drives a motor vehicle on any highway or trafficway of this Commonwealth at a time when the person's operating privilege is suspended or revoked as a condition of acceptance of Accelerated Rehabilitative Disposition for a violation of section 3802 or former section 3731 or because of a violation of section 1547(b)(1) or 3802 or former section 3731 or is suspended under section 1581 for an offense substantially similar to a violation of section 3802 or former section 3731 shall, upon a first conviction, be guilty of a summary offense and shall be sentenced to pay a fine of $1,000 and to undergo imprisonment for a period of not less than 90 days.

(ii)  A second violation of this paragraph shall constitute a misdemeanor of the third degree, and upon conviction thereof the person shall be sentenced to pay a fine of $2,500 and to undergo imprisonment for not less than six months.

(iii)  A third or subsequent violation of this paragraph shall constitute a misdemeanor of the first degree, and upon conviction thereof the person shall be sentenced to pay a fine of $5,000 and to undergo imprisonment for not less than two years.

(2)  This subsection shall apply to any person against whom one of these suspensions has been imposed whether the person is currently serving this suspension or whether the effective date of suspension has been deferred under any of the provisions of section 1544 (relating to additional period of revocation or suspension). This provision shall also apply until the person has had the operating privilege restored. This subsection shall also apply to any revocation imposed pursuant to section 1542 (relating to revocation of habitual offender's license) if any of the enumerated offenses was for a violation of section 3802 or former section 3731 or for an out-of-State offense that is substantially similar to a violation of section 3802 or former section 3731, for which a revocation is imposed under section 1581.

(c)  Suspension or revocation of operating privilege.--Upon receiving a certified record of the conviction of any person under this section, the department shall suspend or revoke that person's operating privilege as follows:

(1)  If the department's records show that the person was under suspension, recall or cancellation on the date of violation, and had not been restored, the department shall suspend the person's operating privilege for an additional one-year period.

(2)  If the department's records show that the person was under revocation on the date of violation, and had not been restored, the department shall revoke the person's operating privilege for an additional two-year period.

(d)  Citation of appropriate subsection.--Prior to filing a citation for a violation of this section with the issuing authority named in the citation, the police officer shall verify the basis for the suspension with the department. Upon receiving the verification, the officer shall cite the appropriate subsection of this section on the citation.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Nov. 23, 1987, P.L.399, No.82, eff. 60 days; Dec. 12, 1994, P.L.1048, No.143, eff. 9 months; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; July 5, 2012, P.L.914, No.93, eff. 60 days)

2012 Amendment.  Act 93 amended subsec. (b)(1.1)(i).

2003 Amendment.  Act 24 amended subsec. (b).

1994 Amendment.  Act 143 amended subsecs. (b) and (c). See section 4 of Act 143 in the appendix to this title for special provisions relating to habitual offenders.

1987 Amendment.  Act 82 added subsec. (d).

Cross References.  Section 1543 is referred to in sections 1541, 1542, 1547, 1549, 1553, 1554, 3807, 3811, 3812, 6309.1, 6503, 6506 of this title; sections 1522, 1725.3, 5553, 9763, 9804 of Title 42 (Judiciary and Judicial Procedure).



Section 1544 - Additional period of revocation or suspension

§ 1544.  Additional period of revocation or suspension.

(a)  Additional point accumulation.--When any person's record shows an accumulation of additional points during a period of suspension or revocation, the department shall extend the existing period of suspension or revocation at the rate of five days for each additional point and the person shall be so notified in writing.

(b)  Additional suspension.--When any person's record shows an additional suspension of the operating privilege assessed during a period of suspension or revocation, the department shall extend the existing period of suspension or revocation for the appropriate period and the person shall be so notified in writing.

(c)  Revocation during suspension.--When any person's record shows an additional conviction calling for revocation of the operating privilege during a period of suspension, the department shall add the appropriate revocation onto the period of suspension and the person shall be so notified in writing.

(d)  Revocation during revocation.--When any person's record shows a conviction calling for revocation of the operating privilege during a period of revocation, the department shall extend the existing period of revocation for the appropriate period and the person shall be so notified in writing.

Cross References.  Section 1544 is referred to in sections 1543, 1545 of this title.



Section 1545 - Restoration of operating privilege

§ 1545.  Restoration of operating privilege.

Upon the restoration of any person's operating privilege which has been suspended or revoked pursuant to this subchapter or pursuant to Chapter 38 (relating to driving after imbibing alcohol or utilizing drugs), such person's record shall show five points, except that any additional points assessed against the person since the date of the last violation resulting in the suspension or revocation shall be added to such five points unless the person has served an additional period of suspension or revocation pursuant to section 1544(a) (relating to additional period of revocation or suspension). This section shall not apply to section 1533 (relating to suspension of operating privilege for failure to respond to citation) or to 18 Pa.C.S. § 6310.4 (relating to restriction of operating privileges).

(June 23, 1982, P.L.605, No.171, eff. imd.; June 16, 1989, P.L.25, No.8, eff. imd.; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

Cross References.  Section 1545 is referred to in section 3717 of this title; section 6310.4 of Title 18 (Crimes and Offenses).



Section 1546 - Suspension or revocation of nonresident's operating privilege

§ 1546.  Suspension or revocation of nonresident's operating privilege.

(a)  General rule.--The privilege of driving a motor vehicle on the highways of this Commonwealth given to a nonresident shall be subject to suspension or revocation by the department in like manner and for like cause as a resident's operating privilege.

(b)  Transmitting department action to state of residence.--When a nonresident's operating privilege is suspended or revoked, the department shall forward a certified copy of the record of such action to the motor vehicle administrator in the state wherein such person resides if there is a reciprocity agreement with the other state.



Section 1547 - Chemical testing to determine amount of alcohol or controlled substance

§ 1547.  Chemical testing to determine amount of alcohol or controlled substance.

(a)  General rule.--Any person who drives, operates or is in actual physical control of the movement of a vehicle in this Commonwealth shall be deemed to have given consent to one or more chemical tests of breath, blood or urine for the purpose of determining the alcoholic content of blood or the presence of a controlled substance if a police officer has reasonable grounds to believe the person to have been driving, operating or in actual physical control of the movement of a vehicle:

(1) in violation of section 1543(b)(1.1) (relating to driving while operating privilege is suspended or revoked), 3802 (relating to driving under influence of alcohol or controlled substance) or 3808(a)(2) (relating to illegally operating a motor vehicle not equipped with ignition interlock); or

(2)  which was involved in an accident in which the operator or passenger of any vehicle involved or a pedestrian required treatment at a medical facility or was killed.

(b)  Suspension for refusal.--

(1)  If any person placed under arrest for a violation of section 3802 is requested to submit to chemical testing and refuses to do so, the testing shall not be conducted but upon notice by the police officer, the department shall suspend the operating privilege of the person as follows:

(i)  Except as set forth in subparagraph (ii), for a period of 12 months.

(ii)  For a period of 18 months if any of the following apply:

(A)  The person's operating privileges have previously been suspended under this subsection.

(B)  The person has, prior to the refusal under this paragraph, been sentenced for:

(I)  an offense under section 3802;

(II)  an offense under former section 3731;

(III)  an offense equivalent to an offense under subclause (I) or (II); or

(IV)  a combination of the offenses set forth in this clause.

(2)  It shall be the duty of the police officer to inform the person that:

(i)  the person's operating privilege will be suspended upon refusal to submit to chemical testing; and

(ii)  if the person refuses to submit to chemical testing, upon conviction or plea for violating section 3802(a)(1), the person will be subject to the penalties provided in section 3804(c) (relating to penalties).

(3)  Any person whose operating privilege is suspended under the provisions of this section shall have the same right of appeal as provided for in cases of suspension for other reasons.

(b.1)  Other suspension for refusal.--

(1)  If any person placed under arrest for a violation of section 1543(b)(1.1) or 3808(a)(2) is requested to submit to chemical testing and refuses to do so, the testing shall not be conducted; but, upon notice by the police officer and provided no suspension is imposed pursuant to subsection (b), the department shall suspend the operating privilege of the person for a period of six months.

(2)  It shall be the duty of the police officer to inform the person that the person's operating privileges will be suspended upon refusal to submit to chemical testing.

(3)  Notwithstanding section 3805(c) (relating to ignition interlock), if any person receives a suspension pursuant to this subsection who at the time of the offense was required to comply with the provisions of section 3805 prior to obtaining a replacement license under section 1951(d) (relating to driver's license and learner's license) that does not contain an ignition interlock restriction, the suspension imposed pursuant to this subsection shall result in the recall of any ignition interlock restricted license previously issued and the driver shall surrender the ignition interlock restricted license to the department or its agents designated under the authority of section 1540 (relating to surrender of licenses) and, prior to the issuance of a replacement license under section 1951(d) that does not contain an ignition interlock restriction, the department shall require that the person comply with the provisions of section 3805.

(c)  Test results admissible in evidence.--In any summary proceeding or criminal proceeding in which the defendant is charged with a violation of section 3802 or any other violation of this title arising out of the same action, the amount of alcohol or controlled substance in the defendant's blood, as shown by chemical testing of the person's breath, blood or urine, which tests were conducted by qualified persons using approved equipment, shall be admissible in evidence.

(1)  Chemical tests of breath shall be performed on devices approved by the Department of Health using procedures prescribed jointly by regulations of the Departments of Health and Transportation. Devices shall have been calibrated and tested for accuracy within a period of time and in a manner specified by regulations of the Departments of Health and Transportation. For purposes of breath testing, a qualified person means a person who has fulfilled the training requirement in the use of the equipment in a training program approved by the Departments of Health and Transportation. A certificate or log showing that a device was calibrated and tested for accuracy and that the device was accurate shall be presumptive evidence of those facts in every proceeding in which a violation of this title is charged.

(2)  (i)  Chemical tests of blood or urine, if conducted by a facility located in this Commonwealth, shall be performed by a clinical laboratory licensed and approved by the Department of Health for this purpose using procedures and equipment prescribed by the Department of Health or by a Pennsylvania State Police criminal laboratory. For purposes of blood and urine testing, qualified person means an individual who is authorized to perform those chemical tests under the act of September 26, 1951 (P.L.1539, No.389), known as The Clinical Laboratory Act.

(ii)  For purposes of blood and urine testing to determine blood alcohol or controlled substance content levels, the procedures and equipment prescribed by the Department of Health shall be reviewed within 120 days of the effective date of this subparagraph and at least every two years thereafter to ensure that consideration is given to scientific and technological advances so that testing conducted in accordance with the prescribed procedures utilizing the prescribed equipment will be as accurate and reliable as science and technology permit.

(3)  Chemical tests of blood or urine, if conducted by a facility located outside this Commonwealth, shall be performed:

(i)  by a facility licensed and approved by the Department of Health for this purpose; or

(ii)  by a facility licensed to conduct the tests by the state in which the facility is located and licensed pursuant to the Clinical Laboratory Improvement Amendments of 1988 (Public Law 100-578, 102 Stat. 2903).

(4)  For purposes of blood testing to determine the amount of a Schedule I or nonprescribed Schedule II or III controlled substance or a metabolite of such a substance, the Department of Health shall prescribe minimum levels of these substances which must be present in a person's blood in order for the test results to be admissible in a prosecution for a violation of section 1543(b)(1.1), 3802(d)(1), (2) or (3) or 3808(a)(2).

(d)  Presumptions from amount of alcohol.--(Repealed).

(e)  Refusal admissible in evidence.--In any summary proceeding or criminal proceeding in which the defendant is charged with a violation of section 3802 or any other violation of this title arising out of the same action, the fact that the defendant refused to submit to chemical testing as required by subsection (a) may be introduced in evidence along with other testimony concerning the circumstances of the refusal. No presumptions shall arise from this evidence but it may be considered along with other factors concerning the charge.

(f)  Other evidence admissible.--Subsections (a) through (i) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question whether or not the defendant was under the influence of alcohol.

(g)  Test results available to defendant.--Upon the request of the person tested, the results of any chemical test shall be made available to him or his attorney.

(g.1)  Cost of testing.--The cost of chemical testing, including the drawing of blood and urine, performed under this section shall be paid as follows:

(1)  By the individual tested, if the individual was convicted of or placed into any preadjudication program or adjudicated delinquent for a violation of section 3802.

(2)  By the requesting authority, if the individual was found not guilty under section 3802 or had the charges dismissed or withdrawn.

(h)  Test by personal physician.--The person tested shall be permitted to have a physician of his own choosing administer an additional breath, blood or urine chemical test and the results of the test shall also be admissible in evidence. The chemical testing given at the direction of the police officer shall not be delayed by a person's attempt to obtain an additional test.

(i)  Request by driver for test.--Any person involved in an accident or placed under arrest for a violation of section 1543(b)(1.1), 3802 or 3808(a)(2) may request a chemical test of his breath, blood or urine. Such requests shall be honored when it is reasonably practicable to do so.

(j)  Immunity from civil liability and reports.--No physician, nurse or technician or hospital employing such physician, nurse or technician, and no other employer of such physician, nurse or technician shall be civilly liable for withdrawing blood or obtaining a urine sample and reporting test results to the police at the request of a police officer pursuant to this section. No physician, nurse or technician or hospital employing such physician, nurse or technician may administratively refuse to perform such tests and provide the results to the police officer except as may be reasonably expected from unusual circumstances that pertain at the time the request is made.

(k)  Prearrest breath test authorized.--A police officer, having reasonable suspicion to believe a person is driving or in actual physical control of the movement of a motor vehicle while under the influence of alcohol, may require that person prior to arrest to submit to a preliminary breath test on a device approved by the Department of Health for this purpose. The sole purpose of this preliminary breath test is to assist the officer in determining whether or not the person should be placed under arrest. The preliminary breath test shall be in addition to any other requirements of this title. No person has any right to expect or demand a preliminary breath test. Refusal to submit to the test shall not be considered for purposes of subsections (b) and (e).

(l)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Adult."  A person 21 years of age or older.

"Minor."  A person under 21 years of age.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Feb. 12, 1984, P.L.53, No.12, eff. imd.; May 30, 1990, P.L.173, No.42, eff. Apr. 1, 1992; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; July 2, 1996, P.L.535, No.93; July 11, 1996, P.L.660, No.115, eff. 30 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Sept. 30, 2003, P.L.120, No.24; Nov. 29, 2004, P.L.1369, No.177, eff. imd.; May 11, 2006, P.L.164, No.40, eff. 60 days)

2006 Amendment.  Act 40 added subsec. (g.1).

2004 Amendment.  Act 177 amended subsec. (b)(2).

2003 Amendment.  Act 24 amended subsecs. (a), (b)(1) and (2), (c), (d), (e) and (i) and added subsec. (b.1), effective Sept. 30, 2003, as to subsec. (d) and February 1, 2004, as to the remainder of the section.

2003 Repeal.  Act 24 repealed subsec. (d), effective February 1, 2004.

1996 Amendments.  Act 93 amended subsec. (d) and added subsec. (l), effective in 30 days as to subsec. (d) and 60 days as to subsec. (l), and Act 115 amended subsec. (d) and added subsec. (l). Act 115 overlooked the amendment by Act 93 to subsec. (d), but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (d). The addition by Acts 93 and 115 of subsec. (l) are identical and therefore have been merged.

1984 Amendment.  Act 12 amended subsec. (j). Section 12 of Act 12 provided that the amendments to section 1547 shall be retroactive to January 14, 1983.

Cross References.  Section 1547 is referred to in sections 1508, 1543, 1553, 1554, 1613, 3805 of this title; section 5125 of Title 30 (Fish); section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 1548 - Requirements for driving under influence offenders

§ 1548.  Requirements for driving under influence offenders.

(a)  Evaluation using Court Reporting Network.--(Deleted by amendment).

(b)  Attendance at alcohol highway safety school.--(Deleted by amendment).

(c)  Results of evaluation.--(Expired).

(d)  Order for alcohol or drug commitment.--(Expired).

(e)  Costs.--(Expired).

(f)  Court-ordered intervention or treatment.--(Expired).

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Nov. 23, 1987, P.L.399, No.82, eff. 60 days; July 11, 1990, P.L.513, No.122, eff. Dec. 1, 1990; June 25, 1999, P.L.164, No.23, eff. 180 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2009 Expiration.  Subsections (c), (d), (e) and (f) expired July 1, 2009. See Act 24 of 2003.



Section 1549 - Establishment of schools

§ 1549.  Establishment of schools.

(a)  Driver improvement schools.--The department is authorized to establish and maintain driver improvement schools throughout this Commonwealth. The department may approve and conduct an annual review of the course material for the schools. The curriculum to be presented must be uniform throughout this Commonwealth. All instructors shall be properly certified by the department after the completion of a course of instruction approved by the department.

(b)  Alcohol highway safety schools.--

(1)  Each county, multicounty judicial district or group of counties combined under one program shall, in compliance with regulations of the department and the Department of Health, establish and maintain a course of instruction on the problems of alcohol and driving. The time during which the course is offered shall accommodate persons' work schedules, including weekend and evening times.

(2)  These regulations shall include, but not be limited to, a uniform curriculum for the course of instruction, training and certification requirements for instructors and provision for the giving of both oral and written notice of the provisions of section 1543(b) (relating to driving while operating privilege is suspended or revoked) to all program participants.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Nov. 23, 1987, P.L.399, No.82, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (b). Section 20(2) of Act 24 provided that by October 1, 2004, the Department of Transportation shall promulgate regulations to implement subsec. (b).

Cross References.  Section 1549 is referred to in section 3807 of this title.



Section 1550 - Judicial review

§ 1550.  Judicial review.

(a)  General rule.--Any person who has been denied a driver's license, whose driver's license has been canceled, whose commercial driver's license designation has been removed or whose operating privilege has been recalled, suspended, revoked or disqualified by the department shall have the right to appeal to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure). The appellant shall serve a copy of the petition for appeal, together with a copy of the notice of the action from which the appeal has been taken, upon the department's legal office.

(b)  Supersedeas.--

(1)  (i)  Except as provided in subparagraphs (ii) and (iii), filing and service of a petition for appeal from a suspension or revocation shall operate as a supersedeas until final determination of the matter by the court vested with the jurisdiction of such appeals.

(ii)  The filing and service of a petition for appeal from denial, recall, suspension or cancellation of a driver's license or from removal of the commercial driver's license designation under section 1503 (relating to persons ineligible for licensing; license issuance to minors; junior driver's license), 1504 (relating to classes of licenses), 1509 (relating to qualifications for school bus driver endorsement), 1514 (relating to expiration and renewal of drivers' licenses), 1519 (relating to determination of incompetency), 1572 (relating to cancellation of driver's license) or 1609.3 (relating to noncompliance with certification requirements) shall not act as a supersedeas unless ordered by the court after a hearing attended by the petitioner.

(iii)  Further review by another court shall not operate as a supersedeas unless a court of competent jurisdiction determines otherwise.

(2)  In the case of a disqualification of the commercial operating privilege, the driver may petition to the court of common pleas of his county of residence, which court may grant a supersedeas ex parte upon a showing of reasonable likelihood of successful prosecution of the appeal.

(c)  Proceedings of court.--The court shall set the matter for hearing upon 60 days' written notice to the department and determine whether:

(1)  the petitioner's driver's license should be denied or canceled;

(2)  the petitioner's operating privilege should be suspended, revoked or recalled; or

(3)  the petitioner's endorsement or commercial driver's license designation should be removed.

(d)  Documentation.--

(1)  In any proceeding under this section, documents received by the department from the courts or administrative bodies of other states or the Federal Government shall be admissible into evidence to support the department's case. In addition, the department may treat the received documents as documents of the department and use any of the methods of storage permitted under the provisions of 42 Pa.C.S. § 6109 (relating to photographic copies of business and public records) and may reproduce such documents in accordance with the provisions of 42 Pa.C.S. § 6103 (relating to proof of official records). In addition, if the department receives information from courts or administrative bodies of other states or the Federal Government by means of electronic transmission, it may certify that it has received the information by means of electronic transmission and that certification shall be prima facie proof of the adjudication and facts contained in such an electronic transmission.

(2)  In any proceeding under this section, documents received by the department from any other court or from an insurance company shall be admissible into evidence to support the department's case. In addition, if the department receives information from a court by means of electronic transmission or from an insurance company which is complying with its obligation under Subchapter H of Chapter 17 (relating to proof of financial responsibility) by means of electronic transmission, it may certify that it has received the information by means of electronic transmission, and that certification shall be prima facie proof of the adjudication and facts contained in such an electronic transmission.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; June 28, 1993, P.L.137, No.33, eff. July 1, 1993; July 2, 1993, P.L.408, No.58, eff. 60 days; Feb. 10, 1994, P.L.20, No.3, eff. 60 days; Oct. 7, 1996, P.L.688, No.118, eff. 60 days; June 25, 1999, P.L.164, No.23, eff. 180 days; Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 amended subsecs. (a), (b)(1)(ii) and (c).

1996 Amendment.  Act 118 amended subsecs. (a), (b) and (c).

1994 Amendment.  Act 3 added subsec. (d). The amendment by Act 3 is identical to the amendments by Acts 33 and 58 of 1993 and therefore the text has been merged. See section 8 of Act 3 in the appendix to this title for special provisions relating to savings provision.

1993 Amendment.  See section 12 of Act 158 in the appendix to this title for special provisions relating to savings provision.

Cross References.  Section 1550 is referred to in sections 102, 1519, 1551, 1553, 1554, 1786, 3753 of this title; section 4355 of Title 23 (Domestic Relations); section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 1551 - Notice of department action

§ 1551.  Notice of department action.

The department shall promptly mail a notice to each person whose license is suspended as a result of the accumulation of points under section 1539 (relating to suspension of operating privilege on accumulation of points). The notice shall be mailed to the address of record within six months following the conviction of a violation of this title that resulted in the addition of sufficient points to cause the suspension. Failure of the department to mail notice of suspension as required by this section shall prohibit the department from suspending the license of such person. This section shall not apply to any suspension which would have been imposed as the result of points which have been assigned to a person's record after the person has filed an appeal under section 1550 (relating to judicial review) until the appeal has been finally determined and for six months after the department is notified of the determination. This section shall not apply to a suspension imposed as the result of the determination of the appeal whether it be the reimposition of the suspension originally ordered or the imposition of a different suspension required because the department must recalculate the record due to a court order.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. July 1, 1999)



Section 1552 - Accelerated Rehabilitative Disposition

§ 1552.  Accelerated Rehabilitative Disposition.

The court of common pleas in each judicial district and the Municipal Court of Philadelphia shall establish and implement a program for Accelerated Rehabilitative Disposition for persons charged with a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) in accordance with the provisions of this chapter, Chapter 38 (relating to driving after imbibing alcohol or utilizing drugs) and rules adopted by the Supreme Court.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Nov. 29, 2004, P.L.1369, No.177, eff. imd.)



Section 1553 - Occupational limited license

§ 1553.  Occupational limited license.

(a)  Issuance.--

(1)  The department shall issue an occupational limited license under the provisions of this section to a driver whose operating privileges have been suspended and is not prohibited under any other provision in this section. If the underlying reason for the suspension was caused by violations committed while the driver was operating a commercial motor vehicle, the driver shall not be issued an occupational limited license for the purpose of operating a commercial motor vehicle. The department shall prohibit the issuance of an occupational limited license when disqualified from doing so under the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Public Law 99-570, 49 U.S.C. App. § 2701 et seq.) or the Motor Carrier Safety Improvement Act of 1999 (Public Law 106-159, 113 Stat. 1748).

(2)  The department shall not issue an occupational limited license to drivers whose operating privileges have been recalled, canceled or revoked.

(b)  Petition.--

(1)  The applicant for an occupational limited license must file a petition with the department, by certified mail, setting forth in detail the need for operating a motor vehicle. The petition shall be on a form prescribed by the department and shall identify the specific motor vehicle or vehicles the petitioner seeks permission to operate. The petition shall include an explanation as to why the operation of a motor vehicle is essential to the petitioner's occupation, work, trade, treatment or study. The petition shall identify the petitioner's employer, educational institution or treatment facility, as appropriate, and shall include proof of financial responsibility covering all vehicles which the petitioner requests to be allowed to operate. The department shall promulgate regulations to require additional information as well as additional evidence to verify the information contained in the petition.

(2)  The petitioner shall surrender his driver's license in accordance with section 1540 (relating to surrender of license). If the petitioner's driver's license has been lost or stolen, the petitioner shall submit an application for a replacement license, along with the proper fee. If the petitioner is a nonresident licensed driver, the petitioner shall submit an acknowledgment of suspension in lieu of a driver's license. If the petitioner's license has expired, the petitioner shall submit an application for renewal, along with the appropriate fee. All fines, costs and restoration fees must be paid at the time of petition.

(3)  Consistent with the provisions of this section, the department shall issue an occupational limited license to the applicant within 20 days of receipt of the petition.

(4)  (i)  A person whose operating privilege has been suspended for a conviction of section 1543 (relating to driving while operating privilege is suspended or revoked) may not petition for an occupational limited license unless department records show that the suspension for a conviction of section 1543 occurred only as the result of:

(A)  a suspension for failure to respond to a citation imposed under the authority of section 1533 (relating to suspension of operating privilege for failure to respond to citation) or 6146 (relating to enforcement agreements);

(B)  a suspension for failure to undergo a special examination imposed under the authority of section 1538(a) (relating to school, examination or hearing on accumulation of points or excessive speeding);

(C)  a suspension for failure to attend a departmental hearing imposed under the authority of section 1538(b); or

(D)  a suspension that occurred as a result of a violation of section 1772(b) (relating to suspension for nonpayment of judgments), 1774 (relating to payments sufficient to satisfy judgments) or 1775 (relating to installment payment of judgments).

(ii)  The petition may not be filed until three months have been served for the suspension under section 1543(a).

(c)  Fee.--The fee for applying for an occupational limited license shall be $50. This fee shall be nonrefundable and no other fee shall be required.

(d)  Unauthorized issuance.--The department shall prohibit issuance of an occupational limited license to:

(1)  A driver who is not licensed to drive by this or any other state.

(2)  Any person who is required by this title to take an examination and who has failed to take and pass such an examination.

(3)  Any person who has an unsatisfied judgment against him as the result of a motor vehicle operation, until such judgment has been satisfied under the provisions of section 1774 (relating to payments sufficient to satisfy judgments) or an installment agreement has been entered into to satisfy the judgment as permitted under section 1772(b) (relating to suspension for nonpayment of judgments) or 1775 (relating to installment payment of judgments) and the financial responsibility of such person has been established.

(4)  Any person applying for an occupational limited license to operate a commercial motor vehicle whose commercial driver's license privilege is disqualified under the provisions of section 1611 (relating to disqualification).

(5)  Any person who, at the time he applies for an occupational limited license, has previously been granted such a privilege within the period of five years next preceding such application.

(6)  Any person who has been adjudicated delinquent, granted a consent decree or granted Accelerated Rehabilitative Disposition for driving under the influence of alcohol or controlled substance unless the suspension or revocation imposed for that conviction has been fully served.

(7)  Any person whose operating privilege has been suspended for refusal to submit to chemical testing to determine the amount of alcohol or controlled substance unless that suspension has been fully served.

(8)  Except as set forth in subsections (d.1) and (d.2), any person who has been convicted of driving under the influence of alcohol or controlled substance and whose license has been suspended by the department unless the suspension imposed has been fully served.

(9)  Except as set forth in subsection (d.3), any person whose operating privilege has been suspended for a violation of 18 Pa.C.S. § 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) unless the suspension imposed has been fully served.

(10)  Any person whose operating privilege has been suspended pursuant to either section 13(m) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or section 1532(c) (relating to suspension of operating privilege) unless the suspension imposed has been fully served.

(11)  Any person whose operating privilege has been suspended or revoked as the result of a conviction of or as a result of a court order in conjunction with an adjudication of delinquency or the granting of a consent decree for any offense under the following provisions, unless the suspension or revocation has been fully served:

Section 3345(a) (relating to meeting or overtaking school bus).

Section 3367 (relating to racing on highways).

Any violation of Ch. 37 Subch. B (relating to serious traffic offenses) or C (relating to accidents and accident reports).

(12)  Any person whose operating privilege is currently suspended for failure to respond to a citation pursuant to section 1533 or 6146.

(13)  Any person whose operating privilege is currently suspended pursuant to section 1784 (relating to proof of financial responsibility following violation), 1785 (relating to proof of financial responsibility following accident) or 1786 (relating to required financial responsibility).

(14)  Any person whose operating privilege is currently suspended for failure to attend and satisfactorily complete a driver improvement course or failure to attend a hearing required under section 1538.

(15)  Any person whose operating privilege has been suspended for a conviction of section 1543 unless department records show that the suspension for a conviction of section 1543 occurred only as a result of:

(i)  a suspension for failure to respond to a citation imposed under the authority of section 1533 or 6146;

(ii)  a suspension for failure to undergo a special examination imposed under the authority of section 1538(a); or

(iii)  a suspension for failure to attend a departmental hearing imposed under the authority of section 1538(b).

(16)  Any person whose operating privilege has been suspended under an interjurisdictional agreement as provided for in section 6146 as the result of a conviction or adjudication if the conviction or adjudication for an equivalent offense in this Commonwealth would have prohibited the issuance of an occupational limited license.

(17)  Any person whose operating privilege has been suspended as the result of a conviction of a violation of section 7102(b) (relating to removal or falsification of identification number), 7103(b) (relating to dealing in vehicles with removed or falsified numbers), 7111 (relating to dealing in titles and plates for stolen vehicles), 7121 (relating to false application for certificate of title or registration) or 7122 (relating to altered, forged or counterfeit documents and plates) unless the suspension has been fully served.

(18)  Any person whose operating privilege has been suspended under section 1532 (a.1) for conviction or adjudication of delinquency based on a violation of section 3732 (relating to homicide by vehicle) or 3735 (relating to homicide by vehicle while driving under influence).

(d.1)  Adjudication eligibility.--An individual who has been convicted of an offense under section 3802 (relating to driving under influence of alcohol or controlled substance) and does not have a prior offense as defined in section 3806(a) (relating to prior offenses) shall be eligible for an occupational limited license only if the individual has served 60 days of the suspension imposed for the offense.

(d.2)  Suspension eligibility.--

(1)  An individual whose license has been suspended for a period of 18 months under section 1547(b)(1)(ii) (relating to chemical testing to determine amount of alcohol or controlled substance) or 3804(e)(2)(ii) (relating to penalties) shall not be prohibited from obtaining an occupational limited license under this section if the individual:

(i)  is otherwise eligible for restoration;

(ii)  has served 12 months of the suspension imposed for the offense;

(iii)  has no more than one prior offense as defined in section 3806(b);

(iv)  only operates a motor vehicle equipped with an ignition interlock system as defined in section 3801 (relating to definitions); and

(v)  has certified to the department under paragraph (3).

(2)  A period of ignition interlock accepted under this subsection shall not count towards the one-year mandatory period of ignition interlock imposed under section 3805 (relating to ignition interlock).

(3)  If an individual seeks an occupational limited license under this subsection, the department shall require that each motor vehicle owned or registered to the person has been equipped with an ignition interlock system as defined in section 3801 as a condition of issuing an occupational limited license with an ignition interlock restriction.

(d.3)  Suspension eligibility related to Title 18 violation.--An individual whose operating privilege has been suspended for a violation of 18 Pa.C.S. § 6308 shall be eligible for an occupational limited license unless the individual has previously violated 18 Pa.C.S. § 6308.

(e)  Offenses committed during a period for which an occupational limited license has been issued.--Any driver who has been issued an occupational limited license and as to whom the department receives a report of conviction of an offense for which the penalty is a cancellation, disqualification, recall, suspension or revocation of operating privileges or a report under section 3815(c)(4) (relating to mandatory sentencing) shall have the occupational limited license recalled, and the driver shall surrender the limited license to the department or its agents designated under the authority of section 1540.

(f)  Restrictions.--A driver who has been issued an occupational limited license shall observe the following:

(1)  The driver shall operate a designated vehicle only:

(i)  Between the driver's place of residence and place of employment or study and as necessary in the course of employment or conducting a business or pursuing a course of study where the operation of a motor vehicle is a requirement of employment or of conducting a business or of pursuing a course of study.

(ii)  To and from a place for scheduled or emergency medical examination or treatment. This subparagraph includes treatment required under Chapter 38 (relating to driving after imbibing alcohol or utilizing drugs).

(2)  A driver who has been issued an occupational limited license shall not operate a school bus.

(3)  Any person who violates the conditions of issuance or restrictions of the occupational limited license commits a summary offense and shall, upon conviction, pay a fine of $200 and, upon receipt of a certified record of conviction, the department shall recall the limited license.

(4)  The operating privilege of a driver who has been issued an occupational limited license remains under suspension or revocation except when operating a motor vehicle in accordance with the conditions of issuance or restrictions of the occupational limited license.

(5)  A driver who has been issued an occupational limited license shall possess a completed occupational limited license affidavit on a form prescribed by the department at all times when operating a motor vehicle. The driver shall exhibit the completed form upon demand by a police officer. The affidavit shall indicate that the driver is operating the motor vehicle at a time and between places in accordance with the restrictions of paragraph (1). An occupational limited license affidavit shall contain information required by regulations which shall be promulgated by the department. The driver is not required to possess a completed occupational limited license affidavit when operating a motor vehicle to a location for emergency medical treatment.

(g)  Changes in condition.--A driver who is granted an occupational limited license shall immediately inform the department in writing of any change in the conditions under which that driver applied for the occupational limited license. Upon failure to give prompt notice of any changes or if the conditions for the limited license no longer exist, the department shall recall the occupational limited license.

(h)  Appeal from denial or recall of occupational limited license.--Any driver who is denied an occupational limited license or whose occupational limited license is recalled may file with the department a petition for a hearing. The hearing shall be conducted in accordance with Title 2 (relating to administrative law and procedure). The department may charge a reasonable fee based on the cost to the department for conducting such a hearing. The appeal shall not operated as an automatic supersedeas. If an administrative hearing officer orders a supersedeas in any appeal, the petitioner shall earn no credit toward serving the suspension for which the petitioner was granted an occupational limited license. An appeal from a decision of an administrative hearing officer may be taken in the manner provided in 42 Pa.C.S. § 763(a) (relating to direct appeals from government agencies). Appeals under this subchapter are exempt from the provisions of section 1550(b) (relating to judicial review) and from the provisions of 42 Pa.C.S. § 933 (relating to appeals from government agencies).

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 12, 1994, P.L.1048, No.143, eff. 9 months; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsecs. (b)(1), (c), (d)(6), (8) and (9), (e) and (f) and added subsecs. (d.1), (d.2) and (d.3). See section 20(1) of Act 24 in the appendix to this title for special provisions relating to duties of Department of Transportation.

2002 Amendments.  Act 123 amended subsecs. (b) and (d) and Act 229 amended subsecs. (a) and (d)(11). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1994 Amendment.  Act 115 amended subsec. (d)(10) and Act 143 amended subsecs. (b), (d), (e) and (h). Act 143 overlooked the amendment by Act 115, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (d)(10).

1990 Amendment.  Act 42 added section 1553.

References in Text.  Section 13(m) of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, referred to in subsec. (d)(10), was repealed by the act of February 10, 1994 (P.L.20, No.3).

Sections 7102 and 7103, referred to in subsec. (d)(17), are repealed.

Cross References.  Section 1553 is referred to in sections 3806, 3808, 3815 of this title.



Section 1554 - Probationary license

§ 1554.  Probationary license.

(a)  Issuance.--Unless otherwise prohibited under any other provision in this section, the department may issue a probationary license under this section to:

(1)  a person who has been designated as a habitual offender under section 1542 (relating to revocation of habitual offender's license) and whose operating privilege has been revoked; or

(2)  a person with an accumulation of suspensions or revocations wherein the cumulative term of suspension or revocation is five or more years.

The department may issue a probationary license for the operation of only a Class C noncommercial motor vehicle.

(b)  Petition.--

(1)  An applicant for a probationary license must file a petition with the department by certified mail setting forth in detail the need for operating a motor vehicle. The petition shall be on a form prescribed by the department and shall identify the specific motor vehicles the petitioner seeks permission to operate. The petition shall include the operator's name, address and operator number and proof of financial responsibility. The department may require additional information as well as verification of the information contained in the petition. All fines, costs and restoration fees must be paid at the time of the petition.

(2)  Before being eligible to petition for a probationary license, a person must have served and earned credit toward serving the following terms of suspension or revocation for offenses enumerated in sections 1532 (relating to revocation or suspension of operating privilege), 1539 (relating to suspension of operating privilege on accumulation of points) and 1543 (relating to driving while operating privilege is suspended or revoked):

(i)  A person with one to seven offenses must have earned credit for at least a three-year term of suspension or revocation.

(ii)  A person with 8 to 14 offenses must have earned credit for at least a four-year term of suspension or revocation.

(iii)  A person with 15 to 21 offenses must have earned credit for at least a five-year term of suspension or revocation.

(iv)  A person with 22 or more offenses must have earned credit for at least a six-year term of suspension or revocation.

(3)  The applicant must prove to the satisfaction of the department that the applicant has not driven a motor vehicle during the minimum period of suspension or revocation.

(c)  Fee.--The fee for applying for a probationary license shall be $25. The fee shall be nonrefundable. The annual fee for issuance of a probationary license shall be $50, plus the cost of the photograph required in section 1510(a) (relating to issuance and content of driver's license), which shall be in addition to all other licensing fees.

(d) Initial issuance.--

(1)  Prior to issuance of a probationary license, the petitioner must be interviewed at a departmental review session.

(2)  The department may require the petitioner to satisfactorily complete one or more of the following:

(i)  A driver improvement program, the cost of the program to be borne by the petitioner.

(ii)  Any examination as provided for in section 1508 (relating to examination of applicant for driver's license).

(iii)  A special examination that addresses knowledge of safe driving practices, departmental sanctions and related safety issues.

(3)  The probationary license shall be issued only upon recommendation of the department.

(4)  If the applicant recommended for a probationary license is not licensed to drive in this or any other state, the licensee shall not immediately be issued a probationary license. The applicant shall be permitted to apply for a Class C learner's permit under the provisions of section 1505(a) (relating to learners' permits). Thirty days after the issuance of the learner's permit, the applicant shall be eligible to test for a driver's license under the provisions of section 1508(a). If the applicant successfully passes all the required examinations, the department then may issue a probationary license to the applicant.

(e)  Renewal.--The department may require a probationary license holder to attend a departmental review session and to satisfactorily complete a driver improvement program or special examination preceding renewal of the probationary license.

(f)  Unauthorized issuance.--The department shall not issue a probationary license to:

(1)  A person who has not fully served a minimum term of suspension or revocation under the provisions of subsection (b)(2).

(2)  Except as provided in subsection (d)(4), a person who is not licensed to drive by this or any other state.

(3)  A person whose operating privilege is currently suspended under section 1533 (relating to suspension of operating privilege for failure to respond to citation) or 6146 (relating to enforcement agreements).

(4)  A person who has not satisfactorily completed a driver improvement course or special examination or who has not attended a hearing required under section 1538 (relating to school, examination or hearing on accumulation of points or excessive speeding).

(5)  A person against whom there is an unsatisfied judgment resulting from the operation of a motor vehicle, until the judgment has been satisfied under the provisions of section 1774 (relating to payments sufficient to satisfy judgments) or an installment agreement has been entered into to satisfy the judgment as permitted under section 1772(b) (relating to suspension for nonpayment of judgments) or 1775 (relating to installment payment of judgments) and the financial responsibility of the person has been established.

(6)  (Deleted by amendment).

(7)  A person who has previously been issued a probationary license.

(8)  A person who has been convicted of a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) or former section 3731, within the preceding seven years.

(9)  A person who has been suspended for refusal to submit to chemical testing to determine the amount of alcohol or controlled substance within the preceding seven years.

(10)  A person who has been granted Accelerated Rehabilitative Disposition for the offense of driving under the influence of alcohol or a controlled substance within the preceding seven years.

(11)  A person who has ever been convicted of a violation of section 3732 (relating to homicide by vehicle) or 3735 (relating to homicide by vehicle while driving under influence).

(12)  A person convicted of a violation of section 1543(b) within the preceding seven years.

(13)  A person who has been convicted of a violation of section 3742.1 (relating to accidents involving death or personal injury while not properly licensed) within the preceding seven years.

(14)  A person who has been convicted of a violation of section 3735.1 (relating to aggravated assault by vehicle while driving under the influence) within the preceding seven years.

(g)  Offenses or violations committed during a period for which a probationary license has been issued.--

(1)  If a person who has been issued a probationary license is convicted of any of the offenses enumerated in section 1535 (relating to schedule of convictions and points), the probationary license shall be recalled for 30 days for each point accumulated, and the person shall surrender the probationary license to the department or its agents designated under the authority of section 1540 (relating to surrender of license).

(2)  If a person who has been issued a probationary license is convicted, adjudicated delinquent or admitted to any preadjudication program for an offense for which the penalty is suspension, cancellation, disqualification or revocation of the operating privilege or if the department receives a report that the person has refused to submit to chemical testing as required by section 1547 (relating to chemical testing to determine amount of alcohol or controlled substance) or a report that the driver has been granted a consent decree or Accelerated Rehabilitative Disposition, the probationary license shall be canceled, and the person shall surrender the probationary license to the department or its agents designated under the authority of section 1540.

(h)  Restrictions on use of probationary license.--

(1)  For the first three years after initial issuance of a probationary license, the person who has been issued the probationary license shall operate only the specific motor vehicles identified in the petition filed with the department and only between the hours of 6 a.m. and 7 p.m. or such later hour as may be agreed to by the department.

(2)  Any person who violates the conditions of issuance or restrictions of a probationary license commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500, and the department shall recall the probationary license for a period of one year.

(i)  Term of license.--A probationary license shall be valid for a period of one year from the date of issuance. If the driver has complied with the provisions of this section, the license may be renewed on an annual basis.

(j)  Appeal from cancellation, denial or recall of probationary license.--

(1)  A person who is denied a probationary license or whose probationary license is canceled or recalled may file with the department a petition for a hearing.

(2)  The hearing shall be conducted in accordance with 2 Pa.C.S. (relating to administrative law and procedure).

(3)  The department may charge a reasonable fee based on the cost to the department for the hearing.

(4)  The appeal shall not operate as an automatic supersedeas. If the administrative hearing officer orders a supersedeas, the petitioner shall earn no credit towards serving the suspension for which the petitioner was granted a probationary license.

(5)  An appeal from a decision of an administrative hearing officer may be taken in the manner provided in 42 Pa.C.S. § 763(a) (relating to direct appeals from government agencies). Such appeals are exempt from the provisions of section 1550(b) (relating to judicial review) and from the provisions of 42 Pa.C.S. § 933 (relating to appeals from government agencies).

(k)  Limitation.--A person to whom a probationary license is issued for six consecutive years shall be eligible to apply for a regular driver's license at the fee prescribed by section 1951(a) (relating to driver's license and learner's permit) upon satisfactory completion of the sixth year of the probationary license.

(Dec. 12, 1994, P.L.1048, No.143, eff. 9 months; Dec. 21, 1998, P.L.1126, No.151; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (f)(8).

2002 Amendments.  Act 123 amended subsecs. (d), (f)(2) and (g) and Act 229 added subsec. (f)(13) and (14). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1998 Amendment.  Act 151 amended subsecs. (a) and (f)(4) and deleted subsec. (f)(6), effective in one year as to subsec. (a), July 1, 1999, as to subsec. (f)(4) and 60 days as to subsec. (f)(6).

1994 Amendment.  Act 143 added section 1554.

Cross References.  Section 1554 is referred to in section 1516 of this title.



Section 1555 - Delay of suspension, revocation or disqualification

§ 1555.  Delay of suspension, revocation or disqualification.

(a)  General rule.--Upon receiving certification that a person has filed a timely appeal from a criminal conviction that has caused the department to issue a notice of suspension, revocation or disqualification, the department may delay commencement of the suspension, revocation or disqualification for a period of up to six months. It shall be the responsibility of the person to obtain from the court in which the appeal was filed a statement which certifies that the person filed a timely appeal from the conviction and to forward the certification to the department, accompanied by a request for the six-month delay from the department.

(b)  Additional delay.--A person may obtain an additional six-month delay if the person obtains and forwards to the department an additional certification from the court that the appeal is still pending before the court.

(c)  Period of delay.--An initial or additional six-month period of delay shall be measured from the date on which the court certifies that the appeal is pending before it.

(July 6, 1995, P.L.315, No.48, eff. 60 days)

1995 Amendment.  Act 48 added section 1555.



Section 1571 - Violations concerning licenses

SUBCHAPTER C

VIOLATIONS

Sec.

1571.  Violations concerning licenses.

1572.  Cancellation of driver's license.

1573.  Displaying a foreign license during suspension or revocation.

1574.  Permitting unauthorized person to drive.

1575.  Permitting violation of title.

1576.  Local authorities liable for negligence of their employees (Repealed).

§ 1571.  Violations concerning licenses.

(a)  Offenses defined.--It is unlawful for any person:

(1)  To exhibit or cause or permit to be exhibited or have in possession any recalled, canceled, suspended, revoked or disqualified driver's license.

(2)  To lend a driver's license to any other person or permit the use thereof by another.

(3)  To exhibit or represent as one's own any driver's license not issued to the person.

(4)  To fail or refuse to surrender to the department upon lawful demand a recalled, canceled, suspended, revoked, disqualified, fictitious or fraudulently altered driver's license.

(5)  To exhibit or cause or permit to be exhibited or have in possession a fictitious or fraudulently altered driver's license.

(a.1)  Employees and agents.--It is unlawful for any department employee or any agent of the department to issue a fictitious or fraudulently altered driver's license when the employee or agent has knowledge that the application for the driver's license or the driver's license contains fictitious or fraudulent information.

(b)  Penalty.--

(1)  Any person violating the provisions of subsection (a)(1) through (4) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(2)  Any person violating the provisions of subsection (a)(5) commits a misdemeanor of the first degree and shall be sentenced as provided in 18 Pa.C.S. §§ 1101(4) (relating to fines) and 1104(1) (relating to sentence of imprisonment for misdemeanors).

(3)  Any person violating the provisions of subsection (a.1) commits a felony of the third degree and shall be sentenced as provided in 18 Pa.C.S. §§ 1101(3) (relating to fines) and 1103(3) (relating to sentence of imprisonment for felony). Each fictitious or fraudulently altered driver's license issued by a department employee or an agent of the department shall constitute a separate offense.

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Oct. 2, 2002, P.L.801, No.114, eff. 60 days)

Cross References.  Section 1571 is referred to in section 1535 of this title.



Section 1572 - Cancellation of driver's license

§ 1572.  Cancellation of driver's license.

(a)  General rule.--

(1)  The department may cancel any driver's license upon determining that one of the following applies:

(i)  The licensee was not entitled to the issuance.

(ii)  The person failed to give the required or correct information on an application or certification or committed fraud in making the application or in obtaining the license.

(iii)  The license has been materially altered.

(iv)  The fee has not been paid.

(v)  The licensee voluntarily surrenders his driving privilege.

(2)  Upon the cancellation, the licensee shall immediately surrender the canceled license to the department.

(b)  Other states.--The department shall cancel a driver's license issued to an individual who has applied for a Pennsylvania driver's license after the commission of an offense in another state which later resulted in suspension, revocation or disqualification in the other state if the offense would have resulted in the suspension, revocation or disqualification under this title or where the offense was substantially similar to offenses which in this State would have caused a suspension, revocation or disqualification.

(July 10, 1990, P.L.356, No.83, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 amended subsec. (a)(1)(ii).

1998 Amendment.  Act 151 amended subsec. (b).

Cross References.  Section 1572 is referred to in sections 1550, 1611 of this title.



Section 1573 - Displaying a foreign license during suspension or revocation

§ 1573.  Displaying a foreign license during suspension or revocation.

(a)  Offense defined.--It is unlawful for any resident or nonresident whose operating privilege to drive a motor vehicle in this Commonwealth has been recalled, canceled, suspended, revoked or disqualified as provided in this title to display a license or permit issued by any other jurisdiction or otherwise during the suspension or after the recall, cancellation, revocation or disqualification until the individual's operating privilege has been restored by the department.

(b)  Display of regular license.--

(1)  A resident of this Commonwealth who holds a commercial driver's license issued by this Commonwealth under Chapter 16 (relating to commercial drivers) shall be permitted to display a regular driver's license issued by the department in the event that the resident's commercial driver's license is disqualified.

(2)  A nonresident who holds a commercial driver's license issued by a state other than this Commonwealth shall be permitted to display a regular driver's license issued by that person's state of residence in the event that the nonresident's commercial driver's license is disqualified.

(3)  A nonresident who holds a nonresident commercial driver's license issued by this Commonwealth under Chapter 16 shall be permitted to display a regular driver's license issued by the nonresident's country in the event that the person's nonresident commercial driver's license is disqualified.

(c)  Penalty.--Any person violating the provisions of this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $200. This penalty shall be in addition to any other penalties imposed under this title.

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990)



Section 1574 - Permitting unauthorized person to drive

§ 1574.  Permitting unauthorized person to drive.

(a)  General rule.--No person shall authorize or permit a motor vehicle owned by him or under his control to be driven upon any highway by any person who is not authorized under this chapter or who is not licensed for the type or class of vehicle to be driven.

(b)  Penalty.--Any person violating the provisions of subsection (a) is guilty of a summary offense and shall be jointly and severally liable with the driver for any damages caused by the negligence of such driver in operating the vehicle.



Section 1575 - Permitting violation of title

§ 1575.  Permitting violation of title.

(a)  General rule.--No person shall authorize or knowingly permit a motor vehicle owned by him or under his control to be driven in violation of any of the provisions of this title.

(b)  Penalty.--Any person violating the provisions of subsection (a) is guilty of a summary offense and is subject to the same fine as the driver of the vehicle. If the driver is convicted under section 3735 (relating to homicide by vehicle while driving under influence) or 3802 (relating to driving under influence of alcohol or controlled substance), the person violating subsection (a) shall also be subject to suspension or revocation, as applicable, under sections 1532 (relating to revocation or suspension of operating privilege), 1542 (relating to revocation of habitual offender's license) and 3804(e) (relating to penalties).

(c)  Indemnification.--In cases where a driver of a motor vehicle is required to conduct a pretrip safety inspection pursuant to department regulations and is subsequently convicted of one or more equipment violations under this title, the owner of the vehicle shall indemnify the driver for any fines and costs paid if the specific equipment violation was listed on the driver's pretrip inspection report and acknowledged in writing by the owner.

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (b).



Section 1576 - Local authorities liable for negligence of their employees (Repealed)

§ 1576.  Local authorities liable for negligence of their employees (Repealed).

1978 Repeal.  Section 1576 was repealed November 26, 1978, P.L.1399, No.330, effective in 60 days.



Section 1581 - Driver's License Compact

SUBCHAPTER D

DRIVER'S LICENSE COMPACT

Sec.

1581.  Driver's License Compact.

1582.  Definitions.

1583.  Compensation of compact administrator.

1584.  Furnishing of information to other states.

1585.  Actions of courts and other agencies.

1586.  Duties of department.

Enactment.  Subchapter D was added December 10, 1996, P.L.925, No.149, effective immediately unless otherwise noted.

Cross References.  Subchapter D is referred to in section 3804 of this title.

§ 1581.  Driver's License Compact.

The Driver's License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

Article I

Findings and Declaration of Policy

(a)  The party states find that:

(1)  The safety of their streets and highways is materially affected by the degree of compliance with State and local ordinances relating to the operation of motor vehicles.

(2)  Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3)  The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b)  It is the policy of each of the party states to:

(1)  Promote compliance with the laws, ordinances and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2)  Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

Article II

Definitions

As used in this compact:

(a)  "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(b)  "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c)  "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense and which conviction or forfeiture is required to be reported to the licensing authority.

Article III

Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted, describe the violation specifying the section of the statute, code or ordinance violated, identify the court in which action was taken, indicate whether a plea of guilty or not guilty was entered or the conviction was a result of the forfeiture of bail, bond or other security and shall include any special findings made in connection therewith.

Article IV

Effect of Conviction

(a)  The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state in the case of convictions for:

(1)  manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2)  driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3)  any felony in the commission of which a motor vehicle is used; or

(4)  failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b)  As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c)  If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) of this article as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

Article V

Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1)  The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2)  The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3)  The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

Article VI

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

Article VII

Compact Administrator and Interchange of Information

(a)  The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b)  The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

Article VIII

Entry into Force and Withdrawal

(a)  This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b)  Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

Article IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Effective Date.  Section 10 of Act 149 of 1996 provided that, in recognition of the technical and administrative limitations under which the Department of Transportation is currently operating, the effective date of section 1581 Art. IV(b) shall be suspended until the repeal of section 10. Section 11(2) of Act 149 provided that the addition of section 1581 Art. IV(b) shall take effect on the date of the repeal of section 10 of Act 149.

Cross References.  Section 1581 is referred to in sections 1532, 1543, 3804 of this title.



Section 1582 - Definitions

§ 1582.  Definitions.

As used in this subchapter and in the compact with reference to this Commonwealth:

(1)  "Licensing authority" means the Department of Transportation of the Commonwealth.

(2)  "Executive head" means the Governor.

(3)  "Compact administrator" means the Secretary of Transportation of the Commonwealth.



Section 1583 - Compensation of compact administrator

§ 1583.  Compensation of compact administrator.

The compact administrator provided for in Article VII of the compact shall not be entitled to any additional compensation on account of his service as such administrator but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.



Section 1584 - Furnishing of information to other states

§ 1584.  Furnishing of information to other states.

The Department of Transportation of the Commonwealth shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact. The omission from any report received by the department from a party state of any information required by Article III of the compact shall not excuse or prevent the department from complying with its duties under Articles IV and V of the compact.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.)



Section 1585 - Actions of courts and other agencies

§ 1585.  Actions of courts and other agencies.

Any court or other agency of this Commonwealth, or a subdivision thereof, which has jurisdiction to take any action suspending, revoking or otherwise limiting a license to drive, shall report any such action and the adjudication upon which it is based to the Department of Transportation within the period specified in sections 6322 (relating to reports by issuing authorities) and 6323 (relating to reports by courts).



Section 1586 - Duties of department

§ 1586.  Duties of department.

The department shall, for purposes of imposing a suspension or revocation under Article IV of the compact, treat reports of convictions received from party states that relate to driving, operating or being in actual physical control of a vehicle while impaired by or under the influence of alcohol, intoxicating liquor, drugs, narcotics, controlled substances or other impairing or intoxicating substance as being substantially similar to section 3802 (relating to driving under influence of alcohol or controlled substance). The fact that the offense reported to the department by a party state may require a different degree of impairment of a person's ability to operate, drive or control a vehicle than that required to support a conviction for a violation of section 3802 shall not be a basis for determining that the party state's offense is not substantially similar to section 3802 for purposes of Article IV of the compact.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)






Chapter 16 - Commercial Drivers

Section 1601 - Short title of chapter

CHAPTER 16

COMMERCIAL DRIVERS

Sec.

1601.  Short title of chapter.

1602.  Purpose and construction of chapter.

1603.  Definitions.

1604.  Notification requirements for drivers.

1605.  Employer responsibilities.

1606.  Requirement for commercial driver's license.

1607.  Commercial driver's license qualification standards.

1608.  Nonresident CDL.

1609.  Application for commercial driver's license.

1609.1. Type of driving certification requirements.

1609.2. Medical certification.

1609.3. Noncompliance with certification requirements.

1610.  Commercial driver's license.

1611.  Disqualification.

1612.  Commercial and school vehicle drivers prohibited from operating with any alcohol in system.

1613.  Implied consent requirements for commercial motor vehicle drivers.

1614.  Notification of traffic convictions.

1615.  Authority to enter agreements.

1616.  Reciprocity.

1617.  Fees.

1618.  Fines exempt from Judicial Computer Account.

1619.  Prohibition against discharging, disciplining or discriminating against employees.

1620.  Commercial driver records.

Enactment.  Chapter 16 was added May 30, 1990, P.L.173, No.42, effective November 1, 1990, unless otherwise noted.

Special Provisions in Appendix.  See section 20 of Act 42 of 1990 in the appendix to this title for special provisions relating to transition to commercial drivers' licenses.

Cross References.  Chapter 16 is referred to in sections 1501, 1502, 1516, 1573 of this title.

§ 1601.  Short title of chapter.

This chapter shall be known and may be cited as the Uniform Commercial Driver's License Act.



Section 1602 - Purpose and construction of chapter

§ 1602.  Purpose and construction of chapter.

(a)  Purpose.--The purpose of this chapter is to implement the Commercial Motor Vehicle Safety Act of 1986 (Public Law 99-570, 49 U.S.C. app. § 2701 et seq.) and reduce or prevent commercial motor vehicle accidents, fatalities and injuries by:

(1)  Permitting commercial drivers to hold only one driver's license.

(2)  Disqualifying commercial drivers who have committed certain serious traffic violations or other specified offenses.

(3)  Strengthening licensing and testing standards.

(b)  Construction.--This chapter is a remedial law and shall be liberally construed to promote the public health, safety and welfare. To the extent that this chapter conflicts with other driver licensing provisions, this chapter prevails. Where this chapter is silent, the general driver licensing provisions apply.



Section 1603 - Definitions

§ 1603.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commercial driver learner's permit."  A permit issued pursuant to section 1607(d) (relating to commercial driver's license qualification standards).

"Commercial driver's license" or "CDL."  A driver's license issued in accordance with the requirements of this chapter authorizing a person 18 years of age or older to drive a class of commercial motor vehicle.

"Commercial driver's license holder" or "CDL holder."  A person who has been issued a commercial driver's license or a commercial driver learner's permit.

"Commercial Driver's License Information System" or "CDLIS."  The information system established pursuant to the Commercial Motor Vehicle Safety Act of 1986 (Public Law 99-570, 49 U.S.C. app. § 2701 et seq.) to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers.

"Commercial motor vehicle."  A motor vehicle designed or used to transport passengers or property:

(1)  if the vehicle has a gross vehicle weight rating of 26,001 or more pounds or such lesser rating as the department shall adopt under the provisions of section 6103(c) (relating to promulgation of rules and regulations by department), as determined by Federal regulation and published by the department as a notice in the Pennsylvania Bulletin;

(2)  if the vehicle is designed to transport 16 or more passengers, including the driver;

(3)  if the vehicle is a school bus; or

(4)  if the vehicle is transporting hazardous materials and is required to be placarded in accordance with department regulations.

The term does not include an antique or classic motor vehicle, or an implement of husbandry, or any motor home or recreational trailer operated solely for personal use, or motorized construction equipment, including, but not limited to, motorscrapers, backhoes, motorgraders, compactors, excavators, tractors, trenchers and bulldozers.

"Controlled substance."  Any substance so defined or classified under:

(1)  The act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act.

(2)  Section 102(6) of the Controlled Substance Act (Public Law 91-513, 21 U.S.C. § 802(6)).

(3)  Schedules I through V of 21 CFR Part 1308.

(4)  Any revisions to paragraphs (2) or (3) which are published by the Department of Transportation as notices in the Pennsylvania Bulletin.

"Conviction."  For the purposes of this chapter, a conviction includes a finding of guilty or the entering of a plea of guilty, nolo contendere or the unvacated forfeiture of bail or collateral deposited to secure a person's appearance in court as determined by the law of the jurisdiction in which the prosecution was held. A payment of the fine or court cost or entering into an installment agreement to pay the fine or court cost for the violation by any person charged with a violation of this title is a plea of guilty. The term shall include the acceptance of Accelerated Rehabilitative Disposition or other preadjudication disposition for an offense or an unvacated finding of guilt or determination of violation of the law or failure to comply with the law by an authorized administrative tribunal. The term also includes a violation of a condition of release without bail, including the failure to pay a fine or appear in court to contest a citation. The term does not include a conviction which has been overturned or for which an individual has been pardoned.

"Disqualification."  A prohibition against driving a commercial motor vehicle or a school vehicle.

"Employer."  Any person, including the United States, a state or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle.

"Felony."  An offense under state or Federal law which is punishable by death or imprisonment exceeding one year.

"Foreign jurisdiction."  Any jurisdiction other than a state of the United States.

"Medical examiner."  An individual who is licensed, certified or registered, in accordance with applicable statutes and regulations, to perform physical examinations. The term includes a doctor of medicine, an osteopath, a physician assistant, an advanced practice nurse and a doctor of chiropractic.

"Noncommercial motor vehicle."  A motor vehicle or combination of motor vehicles not defined by the term "commercial motor vehicle" in this section.

"Nonresident CDL."  A commercial driver's license issued by a state to an individual who resides in a foreign jurisdiction.

"Out-of-service order."  A temporary prohibition against driving a commercial motor vehicle as provided by departmental regulation.

"Serious traffic violation."

(1)  Excessive speeding as defined by the United States Secretary of Transportation by regulation and published by the department as a notice in the Pennsylvania Bulletin.

(2)  Reckless driving.

(3)  Any offense under this title relating to motor vehicle traffic control arising in connection with an accident resulting in death to any person.

(4)  Any violation of section 1606(a) (relating to requirement for commercial driver's license), 3305 (relating to limitations on overtaking on left), 3306 (relating to limitations on driving on left side of roadway), 3307 (relating to no-passing zones), 3309(1), (2) or (4) (relating to driving on roadways laned for traffic), 3310 (relating to following too closely), 3326 (relating to duty of driver in construction and maintenance areas or on highway safety corridors) or 3365(c) (relating to special speed limitations).

(5)  Any other offenses defined by the United States Secretary of Transportation as serious traffic violations and published by the department as a notice in the Pennsylvania Bulletin.

"State."  A state of the United States or the District of Columbia.

"Tank vehicle."  A commercial motor vehicle that is designed to transport liquid or gaseous materials within a tank that is either permanently or temporarily attached to the vehicle or the chassis. Such vehicles include, but are not limited to, cargo tanks and portable tanks. The term shall not include portable tanks having a rated capacity under 1,000 gallons.

"United States."  The 50 states and the District of Columbia.

(Dec. 20, 1995, P.L.669, No.75, eff. 120 days; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months; July 5, 2005, P.L.100, No.37; Dec. 18, 2007, P.L.436, No.67, eff. 60 days; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 added the def. of "medical examiner."

2008 Amendment.  Act 133 amended the def. of "conviction."

2007 Amendment.  Act 67 amended the def. of "serious traffic violation."

2005 Amendment.  Act 37 amended the defs. of "disqualification" and "serious traffic violation" and added the defs. of "commercial driver's license holder" or "CDL holder," "conviction," "noncommercial motor vehicle" and "tank vehicle." Section 10(2) of Act 37 provided that Act 37 shall take effect 90 days after publication of a notice in the Pennsylvania Bulletin. The notice was published July 16, 2005, at 35 Pa.B. 4029.

2002 Amendment. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1995 Amendment.  Act 75 amended the def. of "commercial motor vehicle."

Cross References.  Section 1603 is referred to in sections 102, 3342, 3716, 3802, 4905 of this title.



Section 1604 - Notification requirements for drivers

§ 1604.  Notification requirements for drivers.

(a)  Notification of convictions.--A driver of a commercial motor vehicle holding a driver's license issued by this Commonwealth who is convicted of violating a Federal or state law or local ordinance relating to motor vehicle traffic control in this or any other state or any Federal, provincial, territorial or municipal law relating to motor vehicle traffic control in Canada, other than parking violations, shall notify his employer in writing of the conviction within 30 days of the date of conviction.

(b)  Notification of suspensions, revocations, cancellations and disqualifications.--Each driver of a commercial motor vehicle whose operating privilege is suspended, revoked or canceled by any state, who loses the privilege to drive a commercial motor vehicle in any state for any period or who is disqualified from driving a commercial motor vehicle for any period, shall notify his employer of that fact before the end of the business day following the day the driver received notice of the suspension, revocation, cancellation, loss or disqualification.

(c)  Notification of previous employment.--

(1)  Each person who applies for employment as a commercial motor vehicle driver shall provide the employer, at the time of the application for employment, with the following information for the ten years preceding the date of application:

(i)  A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle.

(ii)  The dates between which the applicant drove for each employer.

(iii)  The reason for leaving that employer.

(2)  The applicant shall certify that all information furnished is true and complete.

(3)  An employer may require an applicant to provide additional and legally permitted information.

(d)  Penalties.--

(1)  Any person who violates subsection (a) or (c) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(2)  Any person who violates subsection (b) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $200.

Cross References.  Section 1604 is referred to in section 1605 of this title.



Section 1605 - Employer responsibilities

§ 1605.  Employer responsibilities.

(a)  Requirements.--Each employer shall require the applicant to provide the information specified in section 1604(c) (relating to notification requirements for drivers). Each employer shall inform the applicant that the information he provides in accordance with section 1604(c) may be used and the applicant's previous employers may be contacted for the purpose of investigating the applicant's work history.

(b)  Prohibitions.--No employer shall knowingly allow, require, permit or authorize a driver to drive a commercial motor vehicle:

(1)  during any period in which:

(i)  the driver's license was suspended, revoked or canceled by a state;

(ii)  the driver has lost the privilege to drive a commercial motor vehicle in a state;

(iii)  the driver has been disqualified from driving a commercial motor vehicle;

(iv)  the driver is not licensed to drive a commercial vehicle;

(v)  the driver is not qualified by required class or endorsement to operate the commercial vehicle being driven; or

(vi)  the driver, or the commercial motor vehicle the driver is driving, or the motor carrier operation is subject to an out-of-service order;

(2)  during any period in which the driver has more than one driver's license; or

(3)  in violation of a Federal, State or local law or regulation pertaining to railroad-highway grade crossing.

(c)  Test vehicles.--Each employer shall provide a representative vehicle to any employee who as a result of the Commercial Motor Vehicle Safety Act of 1986 (Public Law 99-570, 49 U.S.C. app. § 2701 et seq.) must obtain a commercial driver's license to continue his present occupation. This section includes, but is not limited to, current commercial motor vehicle drivers, construction equipment operators, utility truck operators, mechanics and vehicle inspectors employed prior to March 31, 1992. It is the employer's discretion to provide a representative vehicle to any employee who wishes to obtain a commercial driver's license if the Commercial Motor Vehicle Safety Act of 1986 does not require the employee to obtain a commercial driver's license for his current position.

(d)  Test dates.--An employer shall provide a commercial driver the necessary time off for a driver to take the required knowledge exam and skills test when the tests have been scheduled.

(e)  Penalties.--Any person who violates any provision of this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $1,000, except that if the violation relates to an out-of-service order, then the person shall, upon conviction, be sentenced to pay a fine of $2,750.

(Dec. 18, 2007, P.L.436, No.67, eff. 60 days; Oct. 24, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 187 amended subsec. (b).



Section 1606 - Requirement for commercial driver's license

§ 1606.  Requirement for commercial driver's license.

(a)  When required.--No person, except those specifically exempted in subsection (b), shall drive a commercial motor vehicle unless:

(1)  the person has been issued a commercial driver's license;

(2)  the person's commercial driver's license is in his immediate possession; and

(3)  the person's commercial driver's license was issued for the class of commercial motor vehicle operated and contains all applicable license endorsements.

(b)  Exemptions.--The following persons are not required to obtain a commercial driver's license in order to drive the commercial motor vehicle specified:

(1)  A person with a commercial driver learner's permit who is accompanied by the holder of a commercial driver's license valid for the vehicle being driven.

(2)  A person in the service of the Armed Forces of the United States, including members of the Reserves and National Guard on active duty; personnel on full-time National Guard duty; and personnel on inactive National Guard duty training or part-time National Guard training and National Guard military technicians who are required to wear military uniforms; and active duty United States Coast Guard personnel when operating commercial motor vehicles for military purposes.

(3)  A person who is a volunteer or paid firefighter with a Class C license and who has a certificate of authorization from his fire chief while operating a fire or emergency vehicle registered to the fire department or municipality.

(4)  Any member of a rescue or emergency squad who is the holder of a Class C license and who has a certificate of authorization from the head of the rescue or emergency squad while operating any rescue or emergency vehicle equipped with audible and visual signals registered to the rescue or emergency squad or municipality.

(5)  A driver with a Class C license operating a farm vehicle which is controlled and operated by a farmer and used exclusively to transport agricultural products, farm machinery or farm supplies to or from a farm. The farm vehicle may not be used in the operations of a common or contract carrier and may be used only within a radius of 150 miles of the farm.

(6)  A driver with a Class C license operating a school bus, school vehicle or other commercial vehicle at the direction of authorized emergency management personnel in a time of declared Federal, State or local emergency. A person driving a school bus, school vehicle or other commercial vehicle pursuant to this paragraph shall not be subject to sanctions under the provisions of this chapter or section 3742.1 (relating to accidents involving death or personal injury while not properly licensed).

(7)  An employee of a county emergency management organization who is the holder of a Class C license and who has a certificate of authorization from the head of the county emergency management organization while operating any emergency vehicle equipped with audible and visual signals registered to the county or county emergency management organization.

(c)  Prohibitions.--

(1)  No person shall drive a commercial motor vehicle or a school vehicle during any period in which:

(i)  his privilege to drive a commercial motor vehicle or a school vehicle in a state has been removed for any reason, including disqualification, until the person's commercial operating privilege has been restored;

(ii)  his operating privilege is suspended, revoked, canceled or recalled until the person's operating privilege has been restored; or

(iii)  the driver or vehicle has been placed under an out-of-service order.

(2)  No person who operates a commercial motor vehicle shall at any time have more than one commercial driver's license.

(c.1)  Additional prohibitions.--No person shall drive a commercial motor vehicle during any period of time that the motor carrier has been placed under an out-of-service order.

(d)  Penalties.--

(1)  Except as provided in paragraph (6), a person who violates subsection (a) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500. Except that, if the person charged furnishes satisfactory proof of having held a commercial driver's license valid on the last day of the preceding driver's license period and no more than 60 days have elapsed from the last date of renewal, the fine shall be $100. Except as provided in paragraph (6), every person convicted of a second or subsequent violation of subsection (a) shall be sentenced to pay a fine of not less than $500 nor more than $1,500.

(2)  A person who drives a commercial motor vehicle or a school vehicle while subject to disqualification commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500. Every person convicted of a second or subsequent violation of driving a commercial motor vehicle while subject to disqualification shall be sentenced to pay a fine of not less than $500 nor more than $1,500.

(3)  A person who drives a commercial motor vehicle or a school vehicle while subject to disqualification under section 1611(b) or (e) (relating to disqualification) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $1,000 or to imprisonment for six months, or both.

(4)  A person who drives a commercial motor vehicle or a school vehicle in violation of an out-of-service order issued under section 1612 (relating to commercial drivers prohibited from operating with any alcohol in system) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $2,500 for a first offense and $5,000 for a second or subsequent offense.

(5)  A person who drives a commercial motor vehicle or a school vehicle in violation of an out-of-service order (other than an out-of-service order issued under section 1612) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $2,500 for a first offense and $5,000 for a second or subsequent offense.

(6)  No person shall be convicted of violating subsection (a) if the person produces at the office of the issuing authority within 15 days of the violation:

(i)  a commercial driver's license valid in this Commonwealth at the time of the violation; or

(ii)  if the commercial driver's license is lost, stolen, destroyed or illegible, evidence that the driver was licensed at the time of the violation and that application for a duplicate license had been made at the time of the violation.

(7)  A person who drives a commercial motor vehicle in violation of subsection (c)(1)(ii) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $1,000.

(8)  A person who drives a commercial motor vehicle in violation of subsection (c)(2) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $1,000.

(e)  Convictions and fines cumulative.--Any violations brought under this section and fines imposed under this section shall be in addition to violations brought and fines imposed under any other sections of this title.

(May 21, 1992, P.L.246, No.39, eff. imd.; May 20, 1993, P.L.30, No.10, eff. 60 days; July 5, 2005, P.L.100, No.37; June 29, 2006, P.L.284, No.61, eff. imd.; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; Jan. 27, 2012, P.L.1, No.1, eff. 60 days; Oct. 24, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 1 added subsec. (b)(7) and Act 187 amended subsec. (a).

Cross References.  Section 1606 is referred to in sections 1603, 1607, 1611 of this title.



Section 1607 - Commercial driver's license qualification standards

§ 1607.  Commercial driver's license qualification standards.

(a)  Testing.--

(1)  The Commonwealth shall offer one knowledge test to all commercial driver's license holders until April 1, 1992, for each class and for each endorsement for driving a commercial motor vehicle which complies with minimum standards established by Federal regulation and all other requirements of the Commercial Motor Vehicle Safety Act of 1986 (Public Law 99-570, 49 U.S.C. App. § 2701 et seq.). This subsection shall not apply to an applicant for a commercial driver learner's permit.

(2)  No person shall be issued a commercial driver's license unless the person is a resident of this Commonwealth and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with minimum standards established by Federal regulation, all other requirements of the Commercial Motor Vehicle Safety Act of 1986 and other requirements imposed under Federal regulation which are published by the department as a notice in the Pennsylvania Bulletin. The department shall publish the content of the driving examination for the commercial driver's license as a notice in the Pennsylvania Bulletin. The tests shall be offered by the department or its agents.

(3)  The department may authorize a person, including an agency of this or another state, an employer, a private institution, association or driver training school, or a department, agency or instrumentality of local government to administer the skills test specified by this section, provided:

(i)  The test is the same as that which would otherwise be administered by the department.

(ii)  The third party has entered into an agreement with the department.

(4)  (Repealed).

(5)  As a result of this section, no layoffs shall occur in the classification known as Driver's License Examiner.

(6)  The department shall provide applicants for commercial driver's licenses with the choice of selecting a knowledge test administered in either a written or an oral format:

(i)  The department shall administer the knowledge tests in both the English and Spanish languages.

(ii)  An applicant requesting the oral or Spanish version of the knowledge test must schedule for the examination at a testing site authorized by the department.

(iii)  The department shall offer alternate testing formats to avoid discrimination against drivers with limited literacy or verbal comprehension skills.

(iv)  The alternative of an oral version of the knowledge test shall not be available to persons seeking a hazardous materials endorsement on a commercial driver's license.

(b)  Waiver of test.--The department shall waive the skills test specified in this section for a commercial driver's license applicant:

(1)  Holding a valid Class 2, 3 or 4 license who meets the requirements of Federal regulations. If permitted by Federal regulation, the department may waive the written test requirement for a commercial driver's license applicant holding a valid Class 2, 3 or 4 license.

(2)  Who, subject to the limitations and requirements of 49 CFR 383.77 (relating to substitute for driving skills tests), meets all certifications required for waiver under 49 CFR 383.77 and who certifies all of the following:

(i)  That the applicant is a member of the active or reserve components of any branch or unit of the armed forces of the United States or a veteran who received an honorable discharge from any branch or unit of the active or reserve components of the armed forces of the United States.

(ii)  That the applicant is or was regularly employed in a position in the armed forces of the United States requiring operation of a commercial motor vehicle.

(iii)  That the applicant has legally operated, for at least two years immediately preceding application for a commercial driver's license, a vehicle representative of the commercial motor vehicle the driver applicant operates or expects to operate, either under the exemption from this Commonwealth's commercial driver's license requirement provided by section 1606(b)(2) (relating to requirement for commercial driver's license) or the equivalent exemption of another state or while on active duty in a foreign jurisdiction.

(c)  Limitations on issuance of license.--

(1)  Applicants for a commercial driver's license shall provide the department with the names of all states where the applicant has been previously or is currently licensed to operate any type of motor vehicle.

(2)  The department shall request the complete driving record from all states where the applicant was licensed within the previous ten years to operate any type of motor vehicle. Suitable notations of all convictions, disqualifications and other licensing actions for violations of any State or local law relating to motor vehicle traffic control, other than a parking violation, committed in any type of vehicle may be stored and admitted into evidence by the department as provided in section 1516(b) (relating to department records). All actions reported to the department under this paragraph shall have the same effect on subsequent actions as if the reported action had been taken by the department.

(3)  A commercial driver's license or commercial driver learner's permit shall not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle or while the person's driver's license is suspended, revoked or canceled in any state; nor shall a commercial driver's license be issued to a person who has a commercial driver's license issued by any other state unless the person first surrenders all such licenses, which shall be returned to the issuing state for cancellation.

(d)  Commercial driver learner's permit.--

(1)  The department shall issue a commercial driver learner's permit in accordance with section 1505 (relating to learners' permits).

(2)  A commercial driver learner's permit is required for the addition of endorsements and the removal of restrictions established under this chapter, including those established by regulation.

(3)  Before a person may take the examination for a commercial driver's license, the person must have held a learner's permit for 15 days for the class of vehicle the person intends to drive.

(e)  Federal disqualifications.--Upon receipt of a notification from the Federal Motor Carrier Safety Administration that a person is subject to a disqualification imposed by Federal law, the department shall record the disqualification in the person's driving record.

(Apr. 16, 1992, P.L.169, No.31, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; July 15, 2004, P.L.694, No.75, eff. 60 days; July 5, 2005, P.L.100, No.37; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 amended subsec. (b).

2005 Amendment.  Act 37 amended subsec. (c) and added subsec. (e). Section 10(2) of Act 37 provided that Act 37 shall take effect 90 days after publication of a notice in the Pennsylvania Bulletin. The notice was published July 16, 2005, at 35 Pa.B. 4029.

2004 Amendment.  Act 75 amended subsec. (d).

1996 Amendment.  Act 115 amended subsec. (a). Section 27 of Act 115 provided that the provisions of 67 Pa. Code §§ 75.25, 75.26, 75.27 and 75.28 are repealed upon the publication of testing procedures as set forth in section 1607(a) in the Pennsylvania Bulletin. The notice of testing procedures was published in the Pennsylvania Bulletin on August 24, 1996, at 26 Pa.B. 4143.

Cross References.  Section 1607 is referred to in section 1603 of this title.



Section 1608 - Nonresident CDL

§ 1608.  Nonresident CDL.

(a)  Issuance of nonresident CDL.--The department may issue a nonresident CDL to a resident of a foreign jurisdiction if the United States Secretary of Transportation has determined that the commercial motor vehicle testing and licensing standards in the foreign jurisdiction do not meet the testing standards established in Federal regulations.

(1)  The word "nonresident" shall appear on the face of the nonresident CDL.

(2)  An applicant shall surrender any nonresident CDL issued by another state.

(3)  Prior to issuing a nonresident CDL, the department shall establish the practical capability of revoking, suspending or canceling the nonresident CDL and disqualifying the commercial motor vehicle driving privilege of that person.

(b)  Other provisions applicable.--All provisions of this chapter applicable to the commercial driver's license for a resident of this Commonwealth, except the residency requirement, and all provisions of this title applicable to drivers' licenses shall be applicable to a nonresident CDL.



Section 1609 - Application for commercial driver's license

§ 1609.  Application for commercial driver's license.

(a)  Contents of application.--The application for a commercial driver's license or commercial driver learner's permit shall include the following:

(1)  The full name and current residential address of the person.

(2)  A physical description of the person, including sex, height and eye color.

(3)  Date of birth.

(4)  The applicant's Social Security number.

(5)  The person's signature.

(6)  Certifications, including those required by Federal regulations.

(7)  Any other information required by the department.

(b)  Change of name or address.--Whenever any person, after applying for or receiving a commercial driver's license or commercial driver learner's permit, moves from the address named in the application or in the driver's license or learner's permit issued or when the name of the licensee or permittee is changed, such person shall, within 15 days, make application for a duplicate license. The duplicate shall be issued upon payment of the required fee and return of the original, or previous duplicate, license.

(c)  New residents.--No person who is a resident of this Commonwealth for 30 days shall drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction.

(d)  Waiver.--Notwithstanding the provisions of subsection (a)(4), the department shall not require a Social Security number on the application for a commercial driver's license of a person who submits a waiver obtained from the Federal Highway Administration of the United States Department of Transportation permitting him not to have a Social Security number. If the waiver requires the person to have some other sort of identifier in place of the Social Security number, the identifier must be indicated on the application.

(June 11, 1992, P.L.266, No.47, eff. imd.)

1992 Amendment.  Act 47 added subsec. (d).

Cross References.  Section 1609 is referred to in section 1610 of this title.



Section 1609.1 - Type of driving certification requirements

§ 1609.1.  Type of driving certification requirements.

(a)  Self-certification requirement.--An applicant for a commercial driver learner's permit or initial commercial driver's license must make one of the applicable self-certifications from the following:

(1)  Nonexcepted Interstate Commerce. A certification that the applicant:

(i)  operates or expects to operate in interstate commerce;

(ii)  is subject to and meets the medical qualification requirements under 49 CFR Part 391 (relating to qualifications of drivers and longer combination vehicle (LCV) driver instructors); and

(iii)  acknowledges the requirement to obtain a medical certificate under 49 CFR § 391.45 (relating to persons who must be medically examined and certified).

(2)  Excepted Interstate Commerce. A certification that the applicant operates or expects to operate in interstate commerce but engages exclusively in transportation or operations excepted under 49 CFR § 390.3(f) (relating to general applicability), 391.2 (relating to general exceptions), 391.68 (relating to private motor carrier of passengers (nonbusiness)) or 398.3 (relating to qualifications of drivers or operators) from all or parts of the qualification requirements of 49 CFR Part 391 and is therefore not required to obtain a medical examiner's certificate under 49 CFR § 391.45.

(3)  Nonexcepted Intrastate Commerce. A certification that the applicant:

(i)  operates in intrastate commerce;

(ii)  is subject to and meets the medical qualification requirements of 67 Pa. Code Ch. 231 (relating to intrastate motor carrier safety requirements); and

(iii)  acknowledges the requirement to obtain a medical certificate.

(4)  Excepted Intrastate Commerce. A certification that the applicant operates in intrastate commerce but engages exclusively in transportation or operations excepted from all or parts of the driver qualification requirements in 67 Pa. Code Ch. 231 and is not required to obtain a medical certificate.

(b)  Existing drivers.--A holder of a commercial driver's license shall submit to the department a self-certification of driving which complies with subsection (a) within 30 days of notice by the department.

(Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 added section 1609.1.

Cross References.  Section 1609.1 is referred to in section 1609.3 of this title.



Section 1609.2 - Medical certification

§ 1609.2.  Medical certification.

(a)  Requirements.--An individual who certifies that the individual operates or expects to operate a commercial motor vehicle in nonexcepted interstate commerce or nonexcepted intrastate commerce shall provide the department with an original or photographic copy of a medical examiner's certificate prepared by a medical examiner. The medical examiner's certificate shall be valid for up to two years from the date of the medical examination.

(b)  Maintaining certification.--A CDL holder who certifies intent to operate a commercial motor vehicle in nonexcepted interstate commerce or nonexcepted intrastate commerce shall provide the department with an original or copy of a subsequently issued medical examiner's certificate.

(c)  Noncompliance with medical requirements.--

(1)  This subsection applies in the following circumstances:

(i)  Upon the expiration of a medical certification or a medical variance issued by the Federal Motor Carrier Safety Administration or the department.

(ii)  If the Federal Motor Carrier Safety Administration notifies the department that a medical variance was rescinded.

(2)  If this subsection applies, the department shall notify a nonexcepted commercial driver that the driver is no longer in conformance with the medical certification requirements and that the CDL designation will be removed from the driver's license unless the driver:

(i)  submits a current medical certificate or medical variance; or

(ii)  changes the self-certification to driving only in excepted interstate commerce or excepted intrastate commerce.

(Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 added section 1609.2.

Cross References.  Section 1609.2 is referred to in section 1609.3 of this title.



Section 1609.3 - Noncompliance with certification requirements

§ 1609.3.  Noncompliance with certification requirements.

The department shall remove the commercial driver license designation from the driver's license of an individual who is not in compliance with section 1609.1 (relating to type of driving certification requirements) or 1609.2 (relating to medical certification).

(Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 added section 1609.3.

Cross References.  Section 1609.3 is referred to in section 1550 of this title.



Section 1610 - Commercial driver's license

§ 1610.  Commercial driver's license.

(a)  Content of license.--The commercial driver's license shall indicate "commercial driver's license" or "CDL" and shall include, but not be limited to, the following information:

(1)  The name and residential address of the person.

(2)  The person's color photograph or photographic facsimile.

(3)  A physical description of the person, including sex, height and eye color.

(4)  Date of birth.

(5)  The license number assigned by the department.

(6)  The person's signature or a facsimile of that signature.

(7)  The class or type of commercial motor vehicle or vehicles which the person is authorized to drive, together with any endorsements or restrictions.

(b)  Classifications, endorsements and restrictions.--

(1)  Commercial  drivers' licenses may be issued with the following classifications, endorsements and restrictions. The holder of a valid commercial driver's license may drive all vehicles in the class for which that license is issued and all lesser classes of vehicles except motorcycles. Vehicles requiring an endorsement may not be driven unless the proper endorsement appears on the license.

(2)  The following codes shall be used as required to describe the commercial driver's license endorsements and restrictions. Additional endorsements and restrictions may be added by regulation for use on the commercial driver's license:

A - Restricts the driver to driving under 49 CFR § 391.62(c) (relating to limited exemptions for intra-city zone drivers).

G - Indicates qualification under 49 CFR § 391.62(e).

H - Authorizes the driver to operate a vehicle transporting hazardous materials.

L - Restricts the driver to vehicles not equipped with air brakes.

N - Authorizes driving tank vehicles.

P - Authorizes driving vehicles carrying passengers.

Q - Requires the driver to wear corrective lenses.

S - Authorizes the driver to operate a school bus.

T - Authorizes driving double and triple trailers.

V - Indicates that the driver has been issued a medical variance.

X - Represents a combination of hazardous materials and tank vehicle endorsements.

Y - Requires the driver to wear a hearing aid.

(c)  Applicant record check.--

(1)  Before issuing a commercial driver's license, the department shall obtain driving record information through the Commercial Driver's License Information System and the National Driver Register.

(2)  Before issuing a commercial driver's license with an "H" or "X" endorsement, the department must have received notification from the United States Secretary of Transportation that the individual does not pose a security risk warranting denial of the endorsement. This paragraph shall not apply until such time as regulations are published by the United States Secretary of Transportation as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act) Act of 2001 (Public Law 107-56, 115 Stat. 272).

(d)  Notification of license issuance.--When the department has electronic access, but no later than March 31, 1992, the department, within ten days after issuing a commercial driver's license, shall notify the Commercial Driver's License Information System of that fact, providing all information required to ensure identification of the person.

(e)  License renewal procedures.--When applying for renewal of a commercial driver's license, the applicant must complete the application form required by section 1609(a) (relating to application for commercial driver's license), providing current and valid information and required certifications. If the applicant wishes to retain a hazardous materials endorsement, the English version of the written test for a hazardous materials endorsement must be taken and passed.

(f)  Sale of photographs prohibited.--Neither the department nor any person under contract with the department shall sell photographs of holders of a commercial driver's license for any commercial purpose.

(June 26, 2001, P.L.734, No.75, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 amended subsec. (b)(2).

2002 Amendment.  Act 152 amended subsec. (c).

2001 Amendment.  Act 75 added subsec. (f).



Section 1611 - Disqualification

§ 1611.  Disqualification.

(a)  First violation of certain offenses.--Upon receipt of a report of conviction, the department shall, in addition to any other penalties imposed under this title, disqualify any person from driving a commercial motor vehicle or school vehicle for a period of one year for the first violation of:

(1)  section 3802 (relating to driving under influence of alcohol or controlled substance) or former section 3731, where the person was a commercial driver at the time the violation occurred;

(2)  section 3742 (relating to accidents involving death or personal injury), where the person was a commercial driver at the time the violation occurred;

(3)  section 3743 (relating to accidents involving damage to attended vehicle or property), where the person was a commercial driver at the time the violation occurred;

(4)  section 3745 (relating to accidents involving damage to unattended vehicle or property), where the person was a commercial driver at the time the violation occurred;

(5)  any felony in the commission of which a court determines a motor vehicle was essentially involved and where the person was a commercial driver at the time the violation occurred, except as described in subsection (e);

(6)  section 1606(c) (relating to requirement for commercial driver's license); or

(7)  any offense wherein the person caused the death of a person as a result of a motor vehicle accident through the negligent operation of a commercial motor vehicle, including, but not limited to, a violation of 18 Pa.C.S. § 2504 (relating to involuntary manslaughter) or a violation of section 3732 (relating to homicide by vehicle).

(b) Offenses involving hazardous materials or a bus.--Except as set forth in subsection (b.1), the department shall disqualify any person from driving a commercial motor vehicle for three years if any of the first offenses in subsection (a) or first refusal in section 1613 (relating to implied consent requirements for commercial motor vehicle drivers) occurred either while transporting a hazardous material required to be placarded or while operating a vehicle designed to transport 16 or more passengers, including the driver.

(b.1)  Offenses involving out-of-service orders and a bus or hazardous materials.--The department shall disqualify any person for two years for a first violation of operating a commercial motor vehicle while the driver or vehicle is subject to an out-of-service order if the violation occurred either while transporting a hazardous material required to be placarded, or while operating a vehicle designed to transport 16 or more passengers, including the driver.

(c)  Two violations of certain offenses.--Except as set forth in subsection (c.1), the department shall disqualify for life any person convicted of two or more violations of any of the offenses specified in subsection (a), or the subject of two or more reports of test refusal as specified in section 1613, or any combination of those offenses and/or refusals, arising from two or more separate and distinct incidents. Only offenses committed after the effective date of this chapter may be considered in applying this subsection.

(c.1)  Subsequent violations of out-of-service orders.--The department shall disqualify any person from driving a commercial motor vehicle for three years for a second or subsequent violation in a ten-year period of driving while subject to an out-of-service order and for a period of five years if the offense occurred either while transporting a hazardous material required to be placarded, or while operating a vehicle designed to transport 16 or more passengers, including the driver.

(d)  Mitigation of disqualification for life.--The department may issue regulations establishing guidelines, including conditions, under which a disqualification for life under subsection (c) may be reduced to a period of not less than ten years, if such reductions are permitted by Federal regulations.

(e)  Disqualification for controlled substance offenses.--The department shall disqualify any person from driving a commercial motor vehicle for life who is convicted of using a motor vehicle in the commission of any felony involving the manufacture, distribution or dispensing of a controlled substance or possession with intent to manufacture, distribute or dispense a controlled substance where either:

(1)  the person was a commercial driver's license holder at the time of the commission of the felony; or

(2)  the motor vehicle used in the commission of the felony was a commercial motor vehicle.

There shall be no exceptions or reductions to this disqualification for life.

(f)  Disqualification for failure to have CDL.--In addition to any other disqualification required by this section, the department shall disqualify any person from driving a commercial motor vehicle for six months upon receiving a report of the person's conviction of violating section 1606(a).

(g)  Disqualification for serious traffic offenses.--The department shall disqualify any person from driving a commercial motor vehicle for a period of 60 days if convicted of two serious traffic violations, or 120 days if convicted of three serious traffic violations, arising from separate and distinct incidents occurring within a three-year period. A violation will only be considered a serious traffic violation for purposes of this subsection where:

(1)  the person was a commercial driver's license holder at the time of the violation, and conviction of the violation results in a revocation, cancellation or suspension of the person's operating privileges for noncommercial motor vehicles; or

(2)  the person was operating a commercial motor vehicle at the time of the violation.

(h)  Conviction in Federal court or another state.--For purposes of the provisions of this section, a copy of a report of conviction or a copy of a report of administrative adjudication from a Federal court or another state for an offense similar to those offenses which would result in disqualification in this section shall be treated by the department as if the conviction had occurred in this Commonwealth. A conviction for negligent homicide shall be treated as similar to either a conviction for violating 18 Pa.C.S. § 2504 or a conviction for violating section 3732 for purposes of the provisions of this section.

(i)  Surrender of license.--Upon the disqualification of the commercial driving privilege or school vehicle driving privilege of a person, the license shall be surrendered as provided in section 1540 (relating to surrender of license). If the person is not a CDL holder, then the person shall submit an acknowledgment of disqualification to the department in lieu of the license.

(j)  Updating driving record.--After disqualifying, suspending, revoking, recalling or canceling a commercial driving privilege, the department shall update its records to reflect that action. After disqualifying, suspending, revoking, recalling or canceling a commercial driving privilege issued by another state, the department shall notify the licensing authority of the state which issued the commercial driver's license or nonresident commercial driver's license. In addition to any other records required or authorized to be kept by the department, the department shall file or make suitable notation in its records thereof all reports of the conviction of any violation, in any motor vehicle, of a State or local traffic control law, except a parking violation, and also for any other report of conviction or report of test refusal that results in disqualification pursuant to this chapter, of a person who was a commercial driver at the time of the violation that are received by the department from any court or administrative body of the Commonwealth, another state or the Federal Government. Such reports or suitable notations may be stored and admitted into evidence by the department as provided in section 1516(b) (relating to department records). Notwithstanding any other provision of law, no record maintained by the department in accordance with the provisions of this subsection may be expunged by order of court.

(k)  Disqualification for railroad crossing offenses.--The department shall disqualify any person from driving a commercial motor vehicle upon receiving a report of the person's conviction for an offense under section 3341 (relating to obedience to signal indicating approach of train), 3342 (relating to vehicles required to stop at railroad crossings) or 3343(a), (c) or (d) (relating to moving heavy equipment at railroad grade crossings) committed in a commercial vehicle as follows:

(1)  60 days for a first conviction.

(2)  120 days for a second conviction arising from separate and distinct incidents occurring within a three-year period.

(3)  One year for a third conviction arising from separate and distinct incidents occurring within a three-year period.

(l)  Disqualification for incomplete, incorrect or fraudulent application or certification.--The department shall disqualify any person from driving a commercial motor vehicle for 60 days upon canceling the person's commercial driver's license pursuant to section 1572(a)(1)(ii) (relating to cancellation of driver's license) involving an application or certification related to the requirements of this chapter.

(m)  Limitation on noncommercial motor vehicle-based disqualifications.--A violation which occurred prior to the effective date of this subsection and which did not involve a commercial motor vehicle shall not be considered by the department for purposes of applying a disqualification pursuant to this section.

(n)  Consecutive application.--All disqualifications shall be imposed consecutively.

(Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; July 5, 2005, P.L.100, No.37; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; Jan. 27, 2012, P.L.1, No.1, eff. imd.)

2012 Amendment.  Act 1 amended subsec. (l).

2008 Amendment.  Act 133 amended subsecs. (a) intro. par. and (6), (b) and (c) and added subsecs. (b.1), (c.1) and (n).

2003 Amendment.  Act 24 amended subsec. (a)(1).

Cross References.  Section 1611 is referred to in sections 1553, 1606, 1613, 6146 of this title.



Section 1612 - Commercial and school vehicle drivers prohibited from operating with any alcohol in system

§ 1612.  Commercial and school vehicle drivers prohibited from operating with any alcohol in system.

(a)  Offense defined.--Notwithstanding any other provision of this title, a person shall not drive, operate or be in physical control of a school vehicle or a commercial motor vehicle while having any alcohol in his system.

(b)  Penalty.--

(1)  A person who violates subsection (a) while driving, operating or in physical control of a commercial motor vehicle commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100. A person who drives, operates or is in physical control of a commercial motor vehicle while having alcohol in his system or who refuses to take a test to determine his alcohol content as provided by section 1613 (relating to implied consent requirements for commercial motor vehicle drivers) shall be placed out of service for 24 hours.

(2)  A person who violates subsection (a) while driving, operating or in physical control of a school bus or a school vehicle commits a summary offense and shall, upon conviction, be sentenced to pay a minimum fine of $250, and, for a person convicted of a second or subsequent offense, the sentencing court shall order the person to pay a fine of $500. A person who drives, operates or is in physical control of a school bus or a school vehicle while having alcohol in his system or who refuses to take a test to determine his alcohol content as provided by section 1613 shall be placed out of service by his employer for 30 days.

(Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

Cross References.  Section 1612 is referred to in section 1606 of this title.



Section 1613 - Implied consent requirements for commercial motor vehicle drivers

§ 1613.  Implied consent requirements for commercial motor vehicle drivers.

(a)  Implied consent.--A person who drives a commercial motor vehicle in this Commonwealth is deemed to have given consent to take a test or tests of the person's breath, blood or urine for the purpose of determining the person's alcohol concentration or the presence of other controlled substances.

(b)  Tests ordered by police officer.--A test or tests may be administered at the direction of a police officer who, after stopping or detaining the commercial motor vehicle driver, has reasonable grounds to believe that the driver was driving a commercial motor vehicle while having any alcohol in his system.

(c)  Warning against refusal.--A person requested to submit to a test as provided in subsection (a) shall be warned by the police officer requesting the test that refusal to submit to the test will result in the person's being disqualified from operating a commercial motor vehicle under subsection (e).

(d)  Report on test refusal.--If the person refuses testing, the police officer shall submit a sworn report to the department certifying that the test was requested pursuant to subsection (a) and that the person refused to submit to testing.

(d.1)  Disqualification for refusal.--Upon receipt of a report of test refusal, the department shall disqualify the person who is the subject of the report for the same period as if the department had received a report of the person's conviction for violating one of the offenses listed in section 1611(a) (relating to disqualification). A person who is disqualified as a result of a report of test refusal that originated in this Commonwealth shall have the same right of appeal as provided for in cases of suspension. Where the report of test refusal originated from another state or other foreign jurisdiction, the review of a court on an appeal from a disqualification under this subsection shall be limited to whether the department has received a report of refusal and whether the person has successfully established one of the following defenses:

(1)  The person being disqualified is not the one identified in the report.

(2)  The person has successfully contested the report in the jurisdiction from which it originated.

(3)  The department has erred in determining the length of the disqualification to be imposed as a result of the report of test refusal.

(d.2)  Limitation on noncommercial motor vehicle-based refusal.--A report of test refusal which occurred prior to the effective date of this subsection and which did not involve a commercial motor vehicle shall not be considered by the department for purposes of applying a disqualification pursuant to this section.

(d.3)  Definition.--As used in this section, the term "report of test refusal" shall mean the following:

(1)  A report of a police officer submitted to the department that a person refused to submit to testing requested under this section.

(2)  A notice by a police officer to the department of a person's refusal to take a test requested pursuant to section 1547 (relating to chemical testing to determine amount of alcohol or controlled substance) where the person was a commercial driver at the time relevant to the refusal.

(3)  Any document, including an electronic transmission, submitted to the department from a court of competent jurisdiction indicating that a person was convicted of an offense that involves the refusal to submit to testing for alcohol or controlled substances where the person was a commercial driver at the time of the violation.

(4)  Any document, including an electronic transmission, submitted to the department from a court, administrative tribunal, administrative agency or police officer or other agent of another state or other foreign jurisdiction indicating that a person refused to take a test requested to aid enforcement of a law against driving while under the influence of alcohol or a controlled substance where the person was a commercial driver at the time relevant to the refusal.

(e)  Disqualification for refusal.--(Deleted by amendment).

(f)  Appeal of disqualification.--(Deleted by amendment).

(July 5, 2005, P.L.100, No.37)

2005 Amendment.  Act 37 added subsecs. (d.1), (d.2) and (d.3) and deleted subsecs. (e) and (f). Section 10(2) of Act 37 provided that Act 37 shall take effect 90 days after publication of a notice in the Pennsylvania Bulletin. The notice was published July 16, 2005, at 35 Pa.B. 4029.

Cross References.  Section 1613 is referred to in sections 1611, 1612 of this title.



Section 1614 - Notification of traffic convictions

§ 1614.  Notification of traffic convictions.

After receiving a report of the conviction of any holder of a commercial driver's license issued by another state, or any person who is a holder of a driver's license issued by another state and who was operating a commercial motor vehicle at the time of the violation, for violation of this chapter or Chapter 15 (relating to licensing of drivers), 17 (relating to financial responsibility), 31 (relating to general provisions), 33 (relating to rules of the road in general) or 37 (relating to miscellaneous provisions) committed in a commercial motor vehicle, the department shall notify the driver licensing authority in the licensing state of the conviction.

(July 5, 2005, P.L.100, No.37)



Section 1615 - Authority to enter agreements

§ 1615.  Authority to enter agreements.

The department may enter into or make agreements, arrangements or declarations to carry out the provisions of this chapter.



Section 1616 - Reciprocity

§ 1616.  Reciprocity.

Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle if the person has a commercial driver's license issued by any state, or any province or territory of Canada in accordance with the minimum Federal standards for the issuance of commercial motor vehicle drivers' licenses, if the person's operating privilege is not suspended, revoked or canceled and if the person is not disqualified from driving a commercial motor vehicle or subject to an out-of-service order.



Section 1617 - Fees

§ 1617.  Fees.

Fees relating to commercial drivers' licenses to be collected by the department under this chapter shall be in addition to any other fees imposed under the provisions of this title and are as follows:

(1)  The annual fee for a commercial driver's license designation shall be $10.

(2)  In addition to any other restoration fee required by this title, an additional restoration fee of $50 shall be assessed and collected before reinstating a commercial driver's operating privilege following a suspension or revocation under this title or disqualification under this chapter.

(3)  If the commercial driving privilege of a driver is disqualified, a Class C noncommercial or M license, if the driver possesses the motorcycle qualification, may be obtained upon payment of the fees associated with obtaining a duplicate license.

(4)  An additional fee of $10 shall be imposed for the initial issuance or renewal of a commercial driver's license with an "H" or "X" endorsement, in addition to the cost of a criminal history background check as required by the USA Patriot Act of 2001 (Public Law 107-56, 115 Stat. 272).

(Dec. 9, 2002, P.L.1278, No.152, eff. 120 days)

2002 Amendment.  Act 152 added par. (4).



Section 1618 - Fines exempt from Judicial Computer Account

§ 1618.  Fines exempt from Judicial Computer Account.

All fines and penalties imposed by this chapter shall be deposited into the Motor License Fund and shall not be subject to the provisions of 42 Pa.C.S. § 3733 (relating to deposits into account).



Section 1619 - Prohibition against discharging, disciplining or discriminating against employees

§ 1619.  Prohibition against discharging, disciplining or discriminating against employees.

(a)  General rule.--No person shall discharge, discipline or in any manner discriminate against any employee with respect to the employee's compensation, terms, conditions or privileges of employment because such employee, or person acting pursuant to a request of the employee:

(1)  refuses to operate a commercial motor vehicle which is not in compliance with the provisions of 67 Pa. Code Ch. 231 (relating to intrastate motor carrier safety requirements) and existing safety laws; or

(2)  has filed any complaint or instituted or caused to be instituted any proceeding relating to a violation of a commercial motor vehicle safety rule, regulation, standard or order or has testified or is about to testify in any such proceeding.

(b)  Unsafe conditions.--No person shall discharge, discipline or in any manner discriminate against an employee with respect to the employee's compensation, terms, conditions or privileges of employment for refusing to operate a vehicle when such operation constitutes a violation of any Federal rules, regulations, standards or orders applicable to commercial motor vehicle safety or health, or because of the employee's reasonable apprehension of serious injury to himself or the public due to the unsafe condition of such equipment. The unsafe conditions causing the employee's apprehension of injury must be of such nature that a reasonable person, under the circumstances then confronting the employee, would conclude that there is a bona fide danger of an accident, injury or serious impairment of health resulting from the unsafe condition. In order to qualify for protection under this subsection, the employee must have sought from his employer and have been unable to obtain correction of the unsafe condition.

(c)  Procedure.--

(1)  Any employee who believes he has been discharged, disciplined or otherwise discriminated against by any person in violation of subsection (a) or (b) may, within 180 days after such alleged violation occurs, file or have filed by any person on the employee's behalf a complaint with a magisterial district judge alleging such discharge, discipline or discrimination. Actions brought under this section shall be brought in the court of common pleas if the complaint states a claim for damages in excess of the jurisdictional limits provided by 42 Pa.C.S. § 1515 (relating to jurisdiction and venue) and the plaintiff declines to waive the portion of his claim exceeding the jurisdictional amount.

(2)  Upon request of the employee, the employer or any representative of the employee or employer, the Pennsylvania Public Utility Commission shall assign and direct an investigator with qualifications in motor vehicle safety inspections to examine the vehicle or vehicles in question and render a signed report. Such report shall be prima facie evidence of the facts and the conclusions contained therein, and may be introduced in a legal proceeding brought under this section. Any party may call the investigator as if on cross examination in a legal proceeding brought under this section.

(3)  If the magisterial district judge or the court of common pleas, after notice and hearing, determines that a violation of subsection (a) or (b) has occurred, the magisterial district judge or court of common pleas has the power to and shall order:

(i)  the person who committed such violation to take affirmative action to abate the violation;

(ii)  such person to reinstate the complainant to the complainant's former position together with the compensation, including back pay, terms, conditions and privileges of the complainant's employment; and

(iii)  compensatory damages.

(4)  If an order is issued under paragraph (3), the magisterial district judge or court of common pleas issuing the order, at the request of the complainant, may assess against the person against whom the order is issued a sum equal to the aggregate amount of all costs and expenses, including attorney fees, reasonably incurred by the complainant for, or in connection with, the bringing of the complaint upon which the order was issued.

(d)  Review of order.--Any person adversely affected or aggrieved by an order issued after a hearing under subsection (c) may obtain review of the order in accordance with the provisions of 42 Pa.C.S. (relating to judiciary and judicial procedure).

(e)  Enforcement of order.--Whenever a person has failed to comply with an order issued under subsection (c)(3), an aggrieved party may file a civil action or seek an enforcement order in the court of common pleas for the district in which the violation was found to occur in order to enforce such order. In actions brought under this subsection, the court of common pleas shall have jurisdiction to grant all appropriate relief, including injunctive relief, reinstatement and compensatory damages.

(July 10, 1990, P.L.356, No.83, eff. 60 days; Dec. 7, 1990, P.L.635, No.164, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (c)(1), (3) and (4). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1990 Amendments.  Act 83 added section 1619 and Act 164 amended subsecs. (c), (d) and (e).



Section 1620 - Commercial driver records

§ 1620.  Commercial driver records.

The department shall establish a program for unlimited annual electronic driver record checks for employers of commercial drivers. The program shall include the registration of the employer with the department, including an estimate of the number of drivers employed and an annual fee which shall be based on $5 per estimated driver. The department shall provide the registered employer with unlimited electronic access to uncertified driver records. The department is authorized to periodically audit the registered employer to determine that fees are approximately in line with the number of employees' records being accessed. If the department determines that the employer misrepresented the number of drivers whose records would be accessed or that the record of a driver other than a commercial driver employee or prospective commercial driver employee was accessed, the department shall take appropriate action.

(Dec. 1, 2004, P.L.1771, No.229, eff. 60 days)

2004 Amendment.  Act 229 added section 1620.






Chapter 17 - Financial Responsibility

Section 1701 - Short title of chapter

CHAPTER 17

FINANCIAL RESPONSIBILITY

Subchapter

A.  General Provisions

B.  Motor Vehicle Liability Insurance First Party Benefits

C.  Uninsured and Underinsured Motorist Coverage

D.  Assigned Risk Plan

E.  Assigned Claims Plan

F.  Catastrophic Loss Trust Fund (Repealed)

G.  Nonpayment of Judgments

H.  Proof of Financial Responsibility

I.  Miscellaneous Provisions

Enactment.  Chapter 17 was added February 12, 1984, P.L.26, No.11. Section 12 of Act 12 of 1984 provided that Act 11 shall take effect October 1, 1984.

Prior Provisions.  Former Chapter 17, which related to the same subject matter, was added June 17, 1976, P.L.162, No.81, and repealed February 12, 1984, P.L.26, No.11, effective October 1, 1984.

Special Provisions in Appendix.  See sections 6, 7 and 9 of Act 11 of 1984 in the appendix to this title for special provisions relating to references to Pennsylvania No-Fault Motor Vehicle Insurance Act, severability and applicability.

See sections 8, 9 and 11 of Act 12 of 1984 in the appendix to this title for special provisions relating to competitive ratemaking required, savings provision and applicability.

See sections 28, 29 and 30 of Act 6 of 1990 in the appendix to this title for special provisions relating to promulgation of regulations, insurance policy requirements in cities of first class and single carrier vehicle insurance program in cities of first class.

Cross References.  Chapter 17 is referred to in sections 1302, 1516, 1614 of this title; section 6155 of Title 42 (Judiciary and Judicial Procedure).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1701.  Short title of chapter.

1702.  Definitions.

1703.  Application of chapter.

1704.  Administration of chapter.

1705.  Election of tort options.

§ 1701.  Short title of chapter.

This chapter shall be known and may be cited as the Motor Vehicle Financial Responsibility Law.



Section 1702 - Definitions

§ 1702.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Assigned Risk Plan."  A program for the equitable apportionment of assigned risks and clean risks among insurers.

"Automobile Insurance Policy Act."  The act of June 5, 1968 (P.L.140, No.78), entitled "An act regulating the writing, cancellation of or refusal to renew policies of automobile insurance; and imposing powers and duties on the Insurance Commissioner therefor."

"Benefits" or "first party benefits."  Medical benefits, income loss benefits, accidental death benefits and funeral benefits.

"Clean risk."  An insured or an applicant for insurance who, for the 36-month period immediately preceding the date of application or renewal date of the policy:

(1)  has not been involved in an accident as a driver, provided that, for purposes of this paragraph, an "accident" shall not include accidents described in section 3 of the Automobile Insurance Policy Act or section 1799.3 (relating to limit on cancellations, refusals to renew, refusals to write, surcharges, rate penalties and point assignments);

(2)  has not received more than three points for violations as set forth in Chapter 15 (relating to licensing of drivers); and

(3)  whose operator's license has not been suspended or revoked except under section 1533 (relating to suspension of operating privilege for failure to respond to citation) and the insured is able to produce proof that he or she has responded to all citations and paid all fines and penalties imposed under that section and provided further that the named insured has been a licensed operator in Pennsylvania or another state for the immediately preceding three years.

"Commissioner."  The Insurance Commissioner of the Commonwealth.

"Department."  The Department of Transportation or Insurance Department, as applicable.

"Financial responsibility."  The ability to respond in damages for liability on account of accidents arising out of the maintenance or use of a motor vehicle in the amount of $15,000 because of injury to one person in any one accident, in the amount of $30,000 because of injury to two or more persons in any one accident and in the amount of $5,000 because of damage to property of others in any one accident. The financial responsibility shall be in a form acceptable to the Department of Transportation.

"Injury."  Accidentally sustained bodily harm to an individual and that individual's illness, disease or death resulting therefrom.

"Insured."  Any of the following:

(1)  An individual identified by name as an insured in a policy of motor vehicle liability insurance.

(2)  If residing in the household of the named insured:

(i)  a spouse or other relative of the named insured; or

(ii)  a minor in the custody of either the named insured or relative of the named insured.

"Insurer" or "insurance company."  A motor vehicle liability insurer subject to the requirements of this chapter.

"Necessary medical treatment and rehabilitative services."  Treatment, accommodations, products or services which are determined to be necessary by a licensed health care provider unless they shall have been found or determined to be unnecessary by a State-approved Peer Review Organization (PRO).

"Noneconomic loss."  Pain and suffering and other nonmonetary detriment.

"Peer Review Organization" or "PRO."  Any Peer Review Organization with which the Federal Health Care Financing Administration or the Commonwealth contracts for medical review of Medicare or medical assistance services, or any health care review company, approved by the commissioner, that engages in peer review for the purpose of determining that medical and rehabilitation services are medically necessary and economically provided. The membership of any PRO utilized in connection with this chapter shall include representation from the profession whose services are subject to the review.

"Private passenger motor vehicle."  A four-wheel motor vehicle, except recreational vehicles not intended for highway use, which is insured by a natural person and:

(1)  is a passenger car neither used as a public or livery conveyance nor rented to others; or

(2)  has a gross weight not exceeding 9,000 pounds and is not principally used for commercial purposes other than farming.

The term does not include any motor vehicle insured exclusively under a policy covering garage, automobile sales agency repair shop, service station or public parking place operation hazards.

"Self-insurer."  An entity providing benefits and qualified in the manner set forth in section 1787 (relating to self-insurance).

"Serious injury."  A personal injury resulting in death, serious impairment of body function or permanent serious disfigurement.

"Underinsured motor vehicle."  A motor vehicle for which the limits of available liability insurance and self-insurance are insufficient to pay losses and damages.

"Uninsured motor vehicle."  Any of the following:

(1)  A motor vehicle for which there is no liability insurance or self-insurance applicable at the time of the accident.

(2)  A motor vehicle for which the insurance company denies coverage or the insurance company is or becomes involved in insolvency proceedings in any jurisdiction.

(3)  An unidentified motor vehicle that causes an accident resulting in injury provided the accident is reported to the police or proper governmental authority and the claimant notifies his insurer within 30 days, or as soon as practicable thereafter, that the claimant or his legal representative has a legal action arising out of the accident.

"Voluntary rate."  An insurer's rating plan approved by the commissioner. In the case of an insurer with multiple rating plans, the voluntary rate shall be that rating plan applicable to the risk.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. imd.)

1990 Amendment.  Act 6 added the defs. of "Assigned Risk Plan," "Automobile Insurance Policy Act," "clean risk," "commissioner," "necessary medical treatment and rehabilitative services," "noneconomic loss," "Peer Review Organization" or "PRO," "private passenger motor vehicle," "serious injury" and "voluntary rate."

References in Text.  The act of June 5, 1968 (P.L.140, No.78), referred to as the Automobile Insurance Policy Act, referred to in the defs. of "Automobile Insurance Policy Act" and "clean risk," was repealed by the act of June 17, 1998, P.L.464, No.68. The subject matter is now contained in Article XX of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

Cross References.  Section 1702 is referred to in sections 1161, 1798.3 of this title.



Section 1703 - Application of chapter

§ 1703.  Application of chapter.

This chapter does not apply with respect to any motor vehicle owned by the United States.



Section 1704 - Administration of chapter

§ 1704.  Administration of chapter.

(a)  General rule.--Except as provided in subsection (b), the Department of Transportation shall administer and enforce this chapter and may make rules and regulations necessary for the administration and enforcement of this chapter.

(b)  Insurance matters.--The Insurance Department shall administer and enforce those provisions of this chapter as to matters under its jurisdiction as determined by this chapter or other statute and may make rules and regulations necessary for the administration and enforcement of those provisions.



Section 1705 - Election of tort options

§ 1705.  Election of tort options.

(a)  Financial responsibility requirements.--

(1)  Each insurer, not less than 45 days prior to the first renewal of a private passenger motor vehicle liability insurance policy on and after July 1, 1990, shall notify in writing each named insured of the availability of two alternatives of full tort insurance and limited tort insurance described in subsections (c) and (d). The notice shall be a standardized form adopted by the commissioner and shall include the following language:

NOTICE TO NAMED INSUREDS

A.  "Limited Tort" Option--The laws of the Commonwealth of Pennsylvania give you the right to choose a form of insurance that limits your right and the right of members of your household to seek financial compensation for injuries caused by other drivers. Under this form of insurance, you and other household members covered under this policy may seek recovery for all medical and other out-of-pocket expenses, but not for pain and suffering or other nonmonetary damages unless the injuries suffered fall within the definition of "serious injury" as set forth in the policy or unless one of several other exceptions noted in the policy applies. The annual premium for basic coverage as required by law under this "limited tort" option is $     .

Additional coverages under this option are available at additional cost.

B.  "Full Tort" Option--The laws of the Commonwealth of Pennsylvania also give you the right to choose a form of insurance under which you maintain an unrestricted right for you and the members of your household to seek financial compensation for injuries caused by other drivers. Under this form of insurance, you and other household members covered under this policy may seek recovery for all medical and other out-of-pocket expenses and may also seek financial compensation for pain and suffering and other nonmonetary damages as a result of injuries caused by other drivers. The annual premium for basic coverage as required by law under this "full tort" option is $    .

Additional coverages under this option are available at additional cost.

C.  You may contact your insurance agent, broker or company to discuss the cost of other coverages.

D.  If you wish to choose the "limited tort" option described in paragraph A, you must sign this notice where indicated below and return it. If you do not sign and return this notice, you will be considered to have chosen the "full tort" coverage as described in paragraph B and you will be charged the "full tort" premium.

I wish to choose the "limited tort" option described in paragraph A:

Named Insured

Date

E.  If you wish to choose the "full tort" option described in paragraph B, you may sign this notice where indicated below and return it. However, if you do not sign and return this notice, you will be considered to have chosen the "full tort" coverage as described in paragraph B and you will be charged the "full tort" premium.

I wish to choose the "full tort" option described in paragraph B:

Named Insured

Date

(2)  Insurers shall print the above notice containing both options on one sheet in prominent type and place in a prominent location. Any person signing, or otherwise bound by, a document containing such terms is bound by such election and is precluded from claiming liability of any person based upon being inadequately informed in making the election between full tort or limited tort alternatives. Where there are two or more named insureds on a policy, any named insured may make the full or limited tort election provided for in this section for all named insureds on the policy.

(3)  If a named insured who receives a notice under paragraph (1) does not indicate a choice within 20 days, the insurer shall send a second notice. The second notice shall be in a form identical to the first notice, except that it shall be identified as a second and final notice. If a named insured has not responded to either notice ten days prior to the renewal date, the named insured and those he is empowered by this section to bind by his choice are conclusively presumed to have chosen the full tort alternative. All notices required by this section shall advise that if no tort election is made, the named insured and those he is empowered to bind by his choice are conclusively presumed to have chosen the full tort alternative. Any person subject to the limited tort option by virtue of this section shall be precluded from claiming liability of any person based upon being inadequately informed.

(4)  Each insurer, prior to the first issuance of a private passenger motor vehicle liability insurance policy on and after July 1, 1990, shall provide each applicant with the notice required by paragraph (1). A policy may not be issued until the applicant has been provided an opportunity to elect a tort option.

(5)  An owner of a currently registered private passenger motor vehicle who does not have financial responsibility shall be deemed to have chosen the limited tort alternative.

(6)  Nothing in this section changes or modifies the existing requirement that owners of registered vehicles maintain bodily injury and property damage liability insurance arising out of the ownership, maintenance or use of a motor vehicle.

(b)  Application of tort options.--

(1)  The tort option elected by a named insured shall apply to all private passenger motor vehicle policies of the named insured issued by the same insurer and shall continue in force as to all subsequent renewal policies, replacement policies and any other private passenger motor vehicle policies under which the individual is a named insured until the insurer, or its authorized representative, receives a properly executed form electing the other tort option.

(2)  The tort option elected by a named insured shall apply to all insureds under the private passenger motor vehicle policy who are not named insureds under another private passenger motor vehicle policy. In the case where more than one private passenger motor vehicle policy is applicable to an insured and the policies have conflicting tort options, the insured is bound by the tort option of the policy associated with the private passenger motor vehicle in which the insured is an occupant at the time of the accident if he is an insured on that policy and bound by the full tort option otherwise.

(3)  An individual who is not an owner of a currently registered private passenger motor vehicle and who is not a named insured or insured under any private passenger motor vehicle policy shall not be precluded from maintaining an action for noneconomic loss or economic loss sustained in a motor vehicle accident as the consequence of the fault of another person pursuant to applicable tort law.

(c)  Full tort alternative.--Each person who is bound by the full tort election remains eligible to seek compensation for noneconomic loss claimed and economic loss sustained in a motor vehicle accident as the consequence of the fault of another person pursuant to applicable tort law.

(d)  Limited tort alternative.--Each person who elects the limited tort alternative remains eligible to seek compensation for economic loss sustained in a motor vehicle accident as the consequence of the fault of another person pursuant to applicable tort law. Unless the injury sustained is a serious injury, each person who is bound by the limited tort election shall be precluded from maintaining an action for any noneconomic loss, except that:

(1)  An individual otherwise bound by the limited tort election who sustains damages in a motor vehicle accident as the consequence of the fault of another person may recover damages as if the individual damaged had elected the full tort alternative whenever the person at fault:

(i)  is convicted or accepts Accelerated Rehabilitative Disposition (ARD) for driving under the influence of alcohol or a controlled substance in that accident;

(ii)  is operating a motor vehicle registered in another state;

(iii)  intends to injure himself or another person, provided that an individual does not intentionally injure himself or another person merely because his act or failure to act is intentional or done with his realization that it creates a grave risk of causing injury or the act or omission causing the injury is for the purpose of averting bodily harm to himself or another person; or

(iv)  has not maintained financial responsibility as required by this chapter, provided that nothing in this paragraph shall affect the limitation of section 1731(d)(2) (relating to availability, scope and amount of coverage).

(2)  An individual otherwise bound by the limited tort election shall retain full tort rights with respect to claims against a person in the business of designing, manufacturing, repairing, servicing or otherwise maintaining motor vehicles arising out of a defect in such motor vehicle which is caused by or not corrected by an act or omission in the course of such business, other than a defect in a motor vehicle which is operated by such business.

(3)  An individual otherwise bound by the limited tort election shall retain full tort rights if injured while an occupant of a motor vehicle other than a private passenger motor vehicle.

(e)  Nondiscrimination.--No insurer shall cancel, refuse to write or refuse to renew a motor vehicle insurance policy based on the tort option election of the named insured. Any violation of this subsection shall be deemed a violation of the Automobile Insurance Policy Act.

(f)  Definitions.--As used in this section, the following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Insured."  Any individual residing in the household of the named insured who is:

(1)  a spouse or other relative of the named insured; or

(2)  a minor in the custody of either the named insured or relative of the named insured.

"Named insured."  Any individual identified by name as an insured in a policy of private passenger motor vehicle insurance.

(Feb. 7, 1990, P.L.11, No.6, eff. imd.)

1990 Amendment.  Act 6 added section 1705.

References in Text.  The act of June 5, 1968 (P.L.140, No.78), referred to as the Automobile Insurance Policy Act, referred to in subsec. (e), was repealed by the act of June 17, 1998, P.L.464, No.68. The subject matter is now contained in Article XX of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

Cross References.  Section 1705 is referred to in sections 1731, 1791.1, 1799.7 of this title.



Section 1711 - Required benefits

SUBCHAPTER B

MOTOR VEHICLE LIABILITY INSURANCE

FIRST PARTY BENEFITS

Sec.

1711.  Required benefits.

1712.  Availability of benefits.

1713.  Source of benefits.

1714.  Ineligible claimants.

1715.  Availability of adequate limits.

1716.  Payment of benefits.

1717.  Stacking of benefits.

1718.  Exclusion from benefits.

1719.  Coordination of benefits.

1720.  Subrogation.

1721.  Statute of limitations.

1722.  Preclusion of recovering required benefits.

1723.  Reporting requirements.

1724.  Certain nonexcludable conditions.

1725.  Rental vehicles.

Cross References.  Subchapter B is referred to in sections 1302, 1787, 1797, 1798, 4921 of this title.

§ 1711.  Required benefits.

(a)  Medical benefit.--An insurer issuing or delivering liability insurance policies covering any motor vehicle of the type required to be registered under this title, except recreational vehicles not intended for highway use, motorcycles, motor-driven cycles or motorized pedalcycles or like type vehicles, registered and operated in this Commonwealth, shall include coverage providing a medical benefit in the amount of $5,000.

(b)  Minimum policy.--All insurers subject to this chapter shall make available for purchase a motor vehicle insurance policy which contains only the minimum requirements of financial responsibility and medical benefits as provided for in this chapter.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. June 1, 1989; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

Cross References.  Section 1711 is referred to in sections 1718, 1719, 1720, 1721, 1723, 1752, 1787, 1798.1 of this title.



Section 1712 - Availability of benefits

§ 1712.  Availability of benefits.

An insurer issuing or delivering liability insurance policies covering any motor vehicle of the type required to be registered under this title, except recreational vehicles not intended for highway use, motorcycles, motor-driven cycles or motorized pedalcycles or like type vehicles, registered and operated in this Commonwealth, shall make available for purchase first party benefits with respect to injury arising out of the maintenance or use of a motor vehicle as follows:

(1)  Medical benefit.--Subject to the limitations of section 1797 (relating to customary charges for treatment), coverage to provide for reasonable and necessary medical treatment and rehabilitative services, including, but not limited to, hospital, dental, surgical, psychiatric, psychological, osteopathic, ambulance, chiropractic, licensed physical therapy, nursing services, vocational rehabilitation and occupational therapy, speech pathology and audiology, optometric services, medications, medical supplies and prosthetic devices, all without limitation as to time, provided that, within 18 months from the date of the accident causing injury, it is ascertainable with reasonable medical probability that further expenses may be incurred as a result of the injury. Benefits under this paragraph may include any nonmedical remedial care and treatment rendered in accordance with a recognized religious method of healing.

(2)  Income loss benefit.--Includes the following:

(i)  Eighty percent of actual loss of gross income.

(ii)  Reasonable expenses actually incurred for hiring a substitute to perform self-employment services thereby mitigating loss of gross income or for hiring special help thereby enabling a person to work and mitigate loss of gross income.

Income loss does not include loss of expected income for any period following the death of an individual or expenses incurred for services performed following the death of an individual. Income loss shall not commence until five working days have been lost after the date of the accident.

(3)  Accidental death benefit.--A death benefit paid to the personal representative of the insured, should injury resulting from a motor vehicle accident cause death within 24 months from the date of the accident.

(4)  Funeral benefit.--Expenses directly related to the funeral, burial, cremation or other form of disposition of the remains of a deceased individual, incurred as a result of the death of the individual as a result of the accident and within 24 months from the date of the accident.

(5)  Combination benefit.--A combination of benefits described in paragraphs (1) through (4) as an alternative to the separate purchase of those benefits.

(6)  Extraordinary medical benefits.--Medical benefits, as defined in paragraph (1), which exceed $100,000.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. Dec. 3, 2002)

2002 Amendments.  Act 123 amended par. (1) and Act 229 amended par. (1). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 1712 is referred to in sections 1715, 1718, 1719, 1720, 1721, 1752, 1753, 1787 of this title.



Section 1713 - Source of benefits

§ 1713.  Source of benefits.

(a)  General rule.--Except as provided in section 1714 (relating to ineligible claimants), a person who suffers injury arising out of the maintenance or use of a motor vehicle shall recover first party benefits against applicable insurance coverage in the following order of priority:

(1)  For a named insured, the policy on which he is the named insured.

(2)  For an insured, the policy covering the insured.

(3)  For the occupants of an insured motor vehicle, the policy on that motor vehicle.

(4)  For a person who is not the occupant of a motor vehicle, the policy on any motor vehicle involved in the accident. For the purpose of this paragraph, a parked and unoccupied motor vehicle is not a motor vehicle involved in an accident unless it was parked so as to cause unreasonable risk of injury.

(b)  Multiple sources of equal priority.--The insurer against whom a claim is asserted first under the priorities set forth in subsection (a) shall process and pay the claim as if wholly responsible. The insurer is thereafter entitled to recover contribution pro rata from any other insurer for the benefits paid and the costs of processing the claim. If contribution is sought among insurers responsible under subsection (a)(4), proration shall be based on the number of involved motor vehicles.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1714 - Ineligible claimants

§ 1714.  Ineligible claimants.

An owner of a currently registered motor vehicle who does not have financial responsibility or an operator or occupant of a recreational vehicle not intended for highway use, motorcycle, motor-driven cycle, motorized pedalcycle or like type vehicle required to be registered under this title cannot recover first party benefits.

Cross References.  Section 1714 is referred to in section 1713 of this title.



Section 1715 - Availability of adequate limits

§ 1715.  Availability of adequate limits.

(a)  General rule.--An insurer shall make available for purchase first party benefits as follows:

(1)  For medical benefits, up to at least $100,000.

(1.1)  For extraordinary medical benefits, from $100,000 to $1,100,000, which may be offered in increments of $100,000, as limited by subsection (d).

(2)  For income loss benefits, up to at least $2,500 per month up to a maximum benefit of at least $50,000.

(3)  For accidental death benefits, up to at least $25,000.

(4)  For funeral benefits, $2,500.

(5)  For combination of benefits enumerated in paragraphs (1), (2), (3) and (4) and subject to a limit on the accidental death benefit of up to $25,000 and a limit on the funeral benefit of $2,500, up to at least $177,500 of benefits in the aggregate or benefits payable up to three years from the date of the accident, whichever occurs first, provided that nothing contained in this subsection shall be construed to limit, reduce, modify or change the provisions of subsection (d).

(b)  Higher or lower limits and additional benefits.--Insurers may make available higher or lower limits or benefits in addition to those enumerated in subsection (a).

(c)  Restriction on providing first party benefits.--An insurer shall not issue or deliver a policy providing first party benefits in accordance with this subchapter unless the policy also contains coverage for liability in amounts at least equal to the limits required for financial responsibility.

(d)  Limitations.--The maximum medical benefit which shall be paid on behalf of any one eligible claimant under subsection (a)(1.1) shall be $50,000 per year and $1,000,000 lifetime aggregate of reasonable and necessary expenses only for medical treatment and rehabilitative services which, as described in section 1712(1) (relating to availability of benefits), exceed $100,000. During the first 18 months of eligibility, the insurer shall approve payments on behalf of a claimant without regard to the $50,000 per year limit but subject to the $1,000,000 lifetime aggregate.

(e)  Other extraordinary medical benefits.--Notwithstanding the requirement of subsection (a)(1.1), an insured may obtain the extraordinary medical benefits described in that subsection through any insurance contract, program or group arrangement.

(f)  Determining adverse experience of an agent.--For purposes of determining adverse experience of an agent, experience generated from extraordinary medical benefit coverage described in subsection (a)(1.1) shall be excluded.

(g)  Voluntary pooling.--Notwithstanding any other provisions of this act or the act of June 11, 1947 (P.L.538, No.246), known as The Casualty and Surety Rate Regulatory Act, two or more insurers may enter into an arrangement or agreement to provide for the availability of an extraordinary medical benefit pursuant to the provisions of this chapter. All such arrangements or agreements entered into by an insurer shall be subject to the prior approval of the Insurance Commissioner.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. June 1, 1989; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 amended subsec. (a).

Cross References.  Section 1715 is referred to in sections 1719, 1720, 1723, 1787, 1791, 1798.1, 1798.3 of this title.



Section 1716 - Payment of benefits

§ 1716.  Payment of benefits.

Benefits are overdue if not paid within 30 days after the insurer receives reasonable proof of the amount of the benefits. If reasonable proof is not supplied as to all benefits, the portion supported by reasonable proof is overdue if not paid within 30 days after the proof is received by the insurer. Overdue benefits shall bear interest at the rate of 12% per annum from the date the benefits become due. In the event the insurer is found to have acted in an unreasonable manner in refusing to pay the benefits when due, the insurer shall pay, in addition to the benefits owed and the interest thereon, a reasonable attorney fee based upon actual time expended.



Section 1717 - Stacking of benefits

§ 1717.  Stacking of benefits.

First party benefits shall not be increased by stacking the limits of coverage of:

(1)  multiple motor vehicles covered under the same policy of insurance; or

(2)  multiple motor vehicle policies covering the individual for the same loss.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1718 - Exclusion from benefits

§ 1718.  Exclusion from benefits.

(a)  General rule.--An insurer shall exclude from benefits any insured, or his personal representative, under a policy enumerated in section 1711 (relating to required benefits) or 1712 (relating to availability of benefits), when the conduct of the insured contributed to the injury sustained by the insured in any of the following ways:

(1)  While intentionally injuring himself or another or attempting to intentionally injure himself or another.

(2)  While committing a felony.

(3)  While seeking to elude lawful apprehension or arrest by a law enforcement official.

(b)  Conversion of vehicle.--A person who knowingly converts a motor vehicle is ineligible to receive first party benefits from any source other than a policy of insurance under which he is an insured for any injury arising out of the maintenance or use of the converted vehicle.

(c)  Named driver exclusion.--An insurer or the first named insured may exclude any person or his personal representative from benefits under a policy enumerated in section 1711 or 1712 when any of the following apply:

(1)  The person is excluded from coverage while operating a motor vehicle in accordance with the act of June 5, 1968 (P.L.140, No.78), relating to the writing, cancellation of or refusal to renew policies of automobile insurance.

(2)  The first named insured has requested that the person be excluded from coverage while operating a motor vehicle. This paragraph shall only apply if the excluded person is insured on another policy of motor vehicle liability insurance.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 amended subsec. (c).

References in Text.  The act of June 5, 1968 (P.L.140, No.78), referred to as the Automobile Insurance Policy Act, referred to in subsec. (c)(1), was repealed by the act of June 17, 1998, P.L.464, No.68. The subject matter is now contained in Article XX of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.



Section 1719 - Coordination of benefits

§ 1719.  Coordination of benefits.

(a)  General rule.--Except for workers' compensation, a policy of insurance issued or delivered pursuant to this subchapter shall be primary. Any program, group contract or other arrangement for payment of benefits such as described in section 1711 (relating to required benefits), 1712(1) and (2) (relating to availability of benefits) or 1715 (relating to availability of adequate limits) shall be construed to contain a provision that all benefits provided therein shall be in excess of and not in duplication of any valid and collectible first party benefits provided in section 1711, 1712 or 1715 or workers' compensation.

(b)  Definition.--As used in this section the term "program, group contract or other arrangement" includes, but is not limited to, benefits payable by a hospital plan corporation or a professional health service corporation subject to 40 Pa.C.S. Ch. 61 (relating to hospital plan corporations) or 63 (relating to professional health services plan corporations).

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

Cross References.  Section 1719 is referred to in sections 1720, 1722 of this title.



Section 1720 - Subrogation

§ 1720.  Subrogation.

In actions arising out of the maintenance or use of a motor vehicle, there shall be no right of subrogation or reimbursement from a claimant's tort recovery with respect to workers' compensation benefits, benefits available under section 1711 (relating to required benefits), 1712 (relating to availability of benefits) or 1715 (relating to availability of adequate limits) or benefits paid or payable by a program, group contract or other arrangement whether primary or excess under section 1719 (relating to coordination of benefits).

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1993 Partial Repeal.  Section 25(b) of Act 44 of 1993 provided that section 1720 is repealed insofar as it relates to workers' compensation payments or other benefits payable under the Workers' Compensation Act.



Section 1721 - Statute of limitations

§ 1721.  Statute of limitations.

(a)  General rule.--If benefits have not been paid, an action for first party benefits shall be commenced within four years from the date of the accident giving rise to the claim. If first party benefits have been paid, an action for further benefits shall be commenced within four years from the date of the last payment.

(b)  Minors.--For minors entitled to benefits described in section 1711 (relating to required benefits) or 1712 (relating to availability of benefits), an action for benefits shall be commenced within four years from the date on which the injured minor attains 18 years of age.

(c)  Definition.--As used in this section the term "further benefits" means expenses incurred not earlier than four years preceding the date an action is commenced.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1722 - Preclusion of recovering required benefits

§ 1722.  Preclusion of recovering required benefits.

In any action for damages against a tortfeasor, or in any uninsured or underinsured motorist proceeding, arising out of the maintenance or use of a motor vehicle, a person who is eligible to receive benefits under the coverages set forth in this subchapter, or workers' compensation, or any program, group contract or other arrangement for payment of benefits as defined in section 1719 (relating to coordination of benefits) shall be precluded from recovering the amount of benefits paid or payable under this subchapter, or workers' compensation, or any program, group contract or other arrangement for payment of benefits as defined in section 1719.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. imd.; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1993 Partial Repeal.  Section 25(b) of Act 44 of 1993 provided that section 1722 is repealed insofar as it relates to workers' compensation payments or other benefits payable under the Workers' Compensation Act.



Section 1723 - Reporting requirements

§ 1723.  Reporting requirements.

Beginning December 31, 1986, and each year thereafter, each insurance company writing automobile insurance in this Commonwealth shall file with the Insurance Department the number of its insureds, the number of its insureds who have purchased first party medical benefits in excess of the minimum required by section 1711 (relating to required benefits) and the number of insureds who have purchased first party medical benefits under section 1715(a)(1) and (1.1) (relating to availability of adequate limits). The Insurance Department shall furnish this information to the General Assembly annually.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. imd.)



Section 1724 - Certain nonexcludable conditions

§ 1724.  Certain nonexcludable conditions.

(a)  General rule.--Insurance benefits may not be denied solely because the driver of the insured motor vehicle is determined to be under the influence of drugs or intoxicating beverages at the time of the accident for which benefits are sought.

(b)  Contract exclusions.--Provisions of an insurance policy which exclude insurance benefits if the insured causes a vehicular accident while under the influence of drugs or intoxicating beverages at the time of the accident are void.

(Mar. 27, 1986, P.L.71, No.24, eff. July 1, 1986)

1986 Amendment.  Act 24 added section 1724.



Section 1725 - Rental vehicles

§ 1725.  Rental vehicles.

Every motor vehicle insurance policy shall contain a notice as to whether the policy covers collision damage to rental vehicles, and any limitations on such coverage. The notice shall be written in clear, plain language and shall be printed on the first page of the policy in boldface capital letters.

(June 30, 1990, P.L.266, No.63, eff. 90 days)

1990 Amendment.  Act 63 added section 1725.



Section 1731 - Availability, scope and amount of coverage

SUBCHAPTER C

UNINSURED AND UNDERINSURED MOTORIST COVERAGE

Sec.

1731.  Availability, scope and amount of coverage.

1732.  Limits of coverage (Repealed).

1733.  Priority of recovery.

1734.  Request for lower limits of coverage.

1735.  Coverages unaffected by workers' compensation benefits (Repealed).

1736.  Coverages in excess of required amounts.

1737.  Workers' compensation benefits not a bar to uninsured and underinsured motorist benefits (Repealed).

1738.  Stacking of uninsured and underinsured benefits and option to waive.

§ 1731.  Availability, scope and amount of coverage.

(a)  Mandatory offering.--No motor vehicle liability insurance policy shall be delivered or issued for delivery in this Commonwealth, with respect to any motor vehicle registered or principally garaged in this Commonwealth, unless uninsured motorist and underinsured motorist coverages are offered therein or supplemental thereto in amounts as provided in section 1734 (relating to request for lower limits of coverage). Purchase of uninsured motorist and underinsured motorist coverages is optional.

(b)  Uninsured motorist coverage.--Uninsured motorist coverage shall provide protection for persons who suffer injury arising out of the maintenance or use of a motor vehicle and are legally entitled to recover damages therefor from owners or operators of uninsured motor vehicles. The named insured shall be informed that he may reject uninsured motorist coverage by signing the following written rejection form:

REJECTION OF UNINSURED MOTORIST PROTECTION

By signing this waiver I am rejecting uninsured motorist coverage under this policy, for myself and all relatives residing in my household. Uninsured coverage protects me and relatives living in my household for losses and damages suffered if injury is caused by the negligence of a driver who does not have any insurance to pay for losses and damages. I knowingly and voluntarily reject this coverage.

Signature of First Named Insured

Date

(b.1)  Limitation of rejection.--Uninsured motorist protection may be rejected for the driver and passengers for rental or lease vehicles which are not otherwise common carriers by motor vehicle, but such coverage may only be rejected if the rental or lease agreement is signed by the person renting or leasing the vehicle and contains the following rejection language:

Rejection of Uninsured Motorist Protection

I am rejecting uninsured motorist coverage under this rental or lease agreement, and any policy of insurance or self-insurance issued under this agreement, for myself and all other passengers of this vehicle. Uninsured coverage protects me and other passengers in this vehicle for losses and damages suffered if injury is caused by the negligence of a driver who does not have any insurance to pay for losses and damages.

(b.2)  Rejection language change.--The rejection language of subsection (b.1) may only be changed grammatically to reflect a difference in tense in the rental agreement or lease agreement.

(b.3)  Vehicle rental services.--The requirements of subsection (b.1) may be met in connection with an expedited vehicle rental service, which service by agreement of the renter does not require the renter's signature for each rental, if a master enrollment or rental agreement contains the rejection language of subsection (b.1) and such agreement is signed by the renter.

(c)  Underinsured motorist coverage.--Underinsured motorist coverage shall provide protection for persons who suffer injury arising out of the maintenance or use of a motor vehicle and are legally entitled to recover damages therefor from owners or operators of underinsured motor vehicles. The named insured shall be informed that he may reject underinsured motorist coverage by signing the following written rejection form:

REJECTION OF UNDERINSURED MOTORIST PROTECTION

By signing this waiver I am rejecting underinsured motorist coverage under this policy, for myself and all relatives residing in my household. Underinsured coverage protects me and relatives living in my household for losses and damages suffered if injury is caused by the negligence of a driver who does not have enough insurance to pay for all losses and damages. I knowingly and voluntarily reject this coverage.

Signature of First Named Insured

Date

(c.1)  Form of waiver.--Insurers shall print the rejection forms required by subsections (b) and (c) on separate sheets in prominent type and location. The forms must be signed by the first named insured and dated to be valid. The signatures on the forms may be witnessed by an insurance agent or broker. Any rejection form that does not specifically comply with this section is void. If the insurer fails to produce a valid rejection form, uninsured or underinsured coverage, or both, as the case may be, under that policy shall be equal to the bodily injury liability limits. On policies in which either uninsured or underinsured coverage has been rejected, the policy renewals must contain notice in prominent type that the policy does not provide protection against damages caused by uninsured or underinsured motorists. Any person who executes a waiver under subsection (b) or (c) shall be precluded from claiming liability of any person based upon inadequate information.

(d)  Limitation on recovery.--

(1)  A person who recovers damages under uninsured motorist coverage or coverages cannot recover damages under underinsured motorist coverage or coverages for the same accident.

(2)  A person precluded from maintaining an action for noneconomic damages under section 1705 (relating to election of tort options) may not recover from uninsured motorist coverage or underinsured motorist coverage for noneconomic damages.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990; Dec. 28, 1994, P.L.1441, No.170, eff. 60 days; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; July 6, 1995, P.L.246, No.30, eff. 60 days)

1995 Amendment.  Act 30 amended subsec. (b.1) and added subsecs. (b.2) and (b.3), retroactive to December 28, 1994, as to susbec. (b.1).

Cross References.  Section 1731 is referred to in sections 1705, 1734 of this title.



Section 1732 - Limits of coverage (Repealed)

§ 1732.  Limits of coverage (Repealed).

1990 Repeal.  Section 1732 was repealed February 7, 1990, P.L.11, No.6, effective July 1, 1990.



Section 1733 - Priority of recovery

§ 1733.  Priority of recovery.

(a)  General rule.--Where multiple policies apply, payment shall be made in the following order of priority:

(1)  A policy covering a motor vehicle occupied by the injured person at the time of the accident.

(2)  A policy covering a motor vehicle not involved in the accident with respect to which the injured person is an insured.

(b)  Multiple sources of equal priority.--The insurer against whom a claim is asserted first under the priorities set forth in subsection (a) shall process and pay the claim as if wholly responsible. The insurer is thereafter entitled to recover contribution pro rata from any other insurer for the benefits paid and the costs of processing the claim.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)



Section 1734 - Request for lower limits of coverage

§ 1734.  Request for lower limits of coverage.

A named insured may request in writing the issuance of coverages under section 1731 (relating to availability, scope and amount of coverage) in amounts equal to or less than the limits of liability for bodily injury.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

Cross References.  Section 1734 is referred to in section 1731 of this title.



Section 1735 - Coverages unaffected by workers' compensation benefits (Repealed)

§ 1735.  Coverages unaffected by workers' compensation benefits (Repealed).

1993 Repeal.  Section 1735 was repealed July 2, 1993, P.L.190, No.44, effective immediately.



Section 1736 - Coverages in excess of required amounts

§ 1736.  Coverages in excess of required amounts.

The coverages provided under this subchapter may be offered by insurers in amounts higher than those required by this chapter but may not be greater than the limits of liability specified in the bodily injury liability provisions of the insured's policy.



Section 1737 - Workers' compensation benefits not a bar to uninsured and underinsured motorist benefits (Repealed)

§ 1737.  Workers' compensation benefits not a bar to uninsured and underinsured motorist benefits (Repealed).

1993 Repeal.  Section 1737 was repealed July 2, 1993, P.L.190, No.44, effective immediately.



Section 1738 - Stacking of uninsured and underinsured benefits and option to waive

§ 1738.  Stacking of uninsured and underinsured benefits and option to waive.

(a)  Limit for each vehicle.--When more than one vehicle is insured under one or more policies providing uninsured or underinsured motorist coverage, the stated limit for uninsured or underinsured coverage shall apply separately to each vehicle so insured. The limits of coverages available under this subchapter for an insured shall be the sum of the limits for each motor vehicle as to which the injured person is an insured.

(b)  Waiver.--Notwithstanding the provisions of subsection (a), a named insured may waive coverage providing stacking of uninsured or underinsured coverages in which case the limits of coverage available under the policy for an insured shall be the stated limits for the motor vehicle as to which the injured person is an insured.

(c)  More than one vehicle.--Each named insured purchasing uninsured or underinsured motorist coverage for more than one vehicle under a policy shall be provided the opportunity to waive the stacked limits of coverage and instead purchase coverage as described in subsection (b). The premiums for an insured who exercises such waiver shall be reduced to reflect the different cost of such coverage.

(d)  Forms.--

(1)  The named insured shall be informed that he may exercise the waiver of the stacked limits of uninsured motorist coverage by signing the following written rejection form:

UNINSURED COVERAGE LIMITS

By signing this waiver, I am rejecting stacked limits of uninsured motorist coverage under the policy for myself and members of my household under which the limits of coverage available would be the sum of limits for each motor vehicle insured under the policy. Instead, the limits of coverage that I am purchasing shall be reduced to the limits stated in the policy. I knowingly and voluntarily reject the stacked limits of coverage. I understand that my premiums will be reduced if I reject this coverage.

Signature of First Named Insured

Date

(2)  The named insured shall be informed that he may exercise the waiver of the stacked limits of underinsured motorist coverage by signing the following written rejection form:

UNDERINSURED COVERAGE LIMITS

By signing this waiver, I am rejecting stacked limits of underinsured motorist coverage under the policy for myself and members of my household under which the limits of coverage available would be the sum of limits for each motor vehicle insured under the policy. Instead, the limits of coverage that I am purchasing shall be reduced to the limits stated in the policy. I knowingly and voluntarily reject the stacked limits of coverage. I understand that my premiums will be reduced if I reject this coverage.

Signature of First Named Insured

Date

(e)  Signature and date.--The forms described in subsection (d) must be signed by the first named insured and dated to be valid. Any rejection form that does not comply with this section is void.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 added section 1738.



Section 1741 - Establishment

SUBCHAPTER D

ASSIGNED RISK PLAN

Sec.

1741.  Establishment.

1742.  Scope of plan.

1743.  Rates.

1744.  Termination of policies.

Cross References.  Subchapter D is referred to in sections 1787, 1792 of this title.

§ 1741.  Establishment.

The Insurance Department shall, after consultation with the insurers licensed to write motor vehicle liability insurance in this Commonwealth, adopt a reasonable Assigned Risk Plan for the equitable apportionment among those insurers of applicants for motor vehicle liability insurance who are entitled to, but are unable to, procure insurance through ordinary methods. When the plan has been adopted, all motor vehicle liability insurers shall subscribe thereto and shall participate in the plan. The plan may provide reasonable means for the transfer of individuals insured thereunder into the ordinary market, at the same or lower rates, pursuant to regulations established by the department.



Section 1742 - Scope of plan

§ 1742.  Scope of plan.

The Assigned Risk Plan shall:

(1)  Include rules for the classification of risks and rates therefor.

(2)  Provide for the installment payment of premiums subject to customary terms and conditions.

(3)  Provide rules for the equitable apportionment among participating insurers of clean risks who shall be eligible to receive the insurer's voluntary rate.

(4)  Provide rules to specify the effective date and time of coverage, provided that applicants may only obtain coverage effective as of the date and time of the application if the agent or broker of record uses electronic mail binding procedures specified in the rules.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)



Section 1743 - Rates

§ 1743.  Rates.

All rates for the Assigned Risk Plan shall be subject to the act of June 11, 1947 (P.L.538, No.246), known as The Casualty and Surety Rate Regulatory Act, and shall not be inadequate, excessive or unfairly discriminatory.



Section 1744 - Termination of policies

§ 1744.  Termination of policies.

Cancellation, refusal to renew and other termination of policies issued under the Assigned Risk Plan shall be in accordance with the rules of the plan.



Section 1751 - Organization

SUBCHAPTER E

ASSIGNED CLAIMS PLAN

Sec.

1751.  Organization.

1752.  Eligible claimants.

1753.  Benefits available.

1754.  Additional coverage.

1755.  Coordination of benefits.

1756.  Subrogation.

1757.  Statute of limitations.

Cross References.  Subchapter E is referred to in section 1787 of this title.

§ 1751.  Organization.

Insurers providing financial responsibility as required by law shall organize and maintain, subject to the approval and regulation of the Insurance Department, an Assigned Claims Plan and adopt rules for the operation and for the assessment of costs on a fair and equitable basis.



Section 1752 - Eligible claimants

§ 1752.  Eligible claimants.

(a)  General rule.--A person is eligible to recover benefits from the Assigned Claims Plan if the person meets the following requirements:

(1)  Is a resident of this Commonwealth.

(2)  Is injured as the result of a motor vehicle accident occurring in this Commonwealth.

(3)  Is not an owner of a motor vehicle required to be registered under Chapter 13 (relating to registration of vehicles).

(4)  Is not the operator or occupant of a motor vehicle owned by the Federal Government or any of its agencies, departments or authorities.

(5)  Is not the operator or occupant of a motor vehicle owned by a self-insurer or by an individual or entity who or which is immune from liability for, or is not required to provide, benefits or uninsured and underinsured motorist coverage.

(6)  Is otherwise not entitled to receive any first party benefits under section 1711 (relating to required benefits) or 1712 (relating to availability of benefits) applicable to the injury arising from the accident.

(7)  Is not the operator or occupant of a recreational vehicle not intended for highway use, motorcycle, motor-driven cycle or motorized pedalcycle or other like type vehicle required to be registered under this title and involved in the accident.

(b)  Grounds for ineligibility.--A person otherwise qualifying as an eligible claimant under subsection (a) shall nevertheless be ineligible to recover benefits from the Assigned Claims Plan if that person contributed to his own injury in any of the following ways:

(1)  While intentionally injuring himself or another or attempting to intentionally injure himself or another.

(2)  While committing a felony.

(3)  While seeking to elude lawful apprehension or arrest by a law enforcement official.

(4)  While knowingly converting a motor vehicle.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1753 - Benefits available

§ 1753.  Benefits available.

An eligible claimant may recover medical benefits, as described in section 1712(1) (relating to availability of benefits), up to a maximum of $5,000. No income loss benefit or accidental death benefit shall be payable under this subchapter.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

Cross References.  Section 1753 is referred to in sections 1754, 1755, 1757 of this title.



Section 1754 - Additional coverage

§ 1754.  Additional coverage.

An eligible claimant who has no other source of applicable uninsured motorist coverage and is otherwise entitled to recover in an action in tort against a party who has failed to comply with this chapter may recover for losses or damages suffered as a result of the injury up to $15,000 subject to an aggregate limit for all claims arising out of any one motor vehicle accident of $30,000. If a claimant recovers medical benefits under section 1753 (relating to benefits available), the amount of medical benefits recovered or recoverable up to $5,000 shall be set off against any amounts recoverable in this section.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

Cross References.  Section 1754 is referred to in section 1757 of this title.



Section 1755 - Coordination of benefits

§ 1755.  Coordination of benefits.

(a)  Workers' compensation.--All benefits (less reasonably incurred collection costs) that an eligible claimant receives or is entitled to receive from workers' compensation and from any other like source under local, state or Federal law shall be subtracted from any benefits available in section 1753 (relating to benefits available) unless the law authorizing or providing for those benefits makes them excess or secondary to the benefits in accordance with this subchapter.

(b)  Accident and health benefits.--All benefits an eligible claimant receives or is entitled to receive as a result of injury from any available source of accident and health benefits shall be subtracted from those benefits available in section 1753.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1756 - Subrogation

§ 1756.  Subrogation.

The Assigned Claims Plan or its assignee is entitled to recover, in accordance with the tort liability law of this Commonwealth, reimbursement for benefits or coverages paid, loss adjustment costs and any other sums paid to an eligible claimant under this subchapter.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1757 - Statute of limitations

§ 1757.  Statute of limitations.

(a)  General rule.--An action by an eligible claimant to recover benefits or coverages from the Assigned Claims Plan shall be commenced within four years from the date of the accident.

(b)  Minors.--For minors entitled to benefits described in section 1753 (relating to benefits available) or 1754 (relating to additional coverage), an action to recover these benefits or coverages shall be commenced within four years from the date on which the injured minor attains 18 years of age.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1761 - § 1769 (Repealed)

SUBCHAPTER F

CATASTROPHIC LOSS TRUST FUND

(Repealed)

1988 Repeal.  Subchapter F (§§ 1761 - 1769) was added February 12, 1984, P.L.26, No.11, and repealed December 12, 1988, P.L.1120, No.144, effective immediately.



Section 1771 - Court reports on nonpayment of judgments

SUBCHAPTER G

NONPAYMENT OF JUDGMENTS

Sec.

1771.  Court reports on nonpayment of judgments.

1772.  Suspension for nonpayment of judgments.

1773.  Continuation of suspension until judgments paid and proof given.

1774.  Payments sufficient to satisfy judgments.

1775.  Installment payment of judgments.

§ 1771.  Court reports on nonpayment of judgments.

(a)  General rule.--Whenever any person fails within 60 days to satisfy any judgment arising from a motor vehicle accident, the judgment creditor may forward to the department a certified copy of the judgment.

(b)  Notice to state of nonresident defendant.--If the defendant named in any certified copy of a judgment reported to the department is a nonresident, the department shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident.



Section 1772 - Suspension for nonpayment of judgments

§ 1772.  Suspension for nonpayment of judgments.

(a)  General rule.--The department, upon receipt of a certified copy of a judgment, shall suspend the operating privilege of each person against whom the judgment was rendered except as otherwise provided in this section and in section 1775 (relating to installment payment of judgments).

(b)  Nonsuspension with consent of judgment creditor.--If the judgment creditor consents in writing, in such form as the department may prescribe, that the judgment debtor's operating privilege be retained or restored, the department shall not suspend or shall restore until the consent is revoked in writing, notwithstanding default in the payment of the judgment, or of any installment thereof prescribed in section 1775, provided the judgment debtor furnishes proof of financial responsibility.

(c)  Financial responsibility in effect at time of accident.--Any person whose operating privilege has been suspended, or is about to be suspended or become subject to suspension, under this chapter shall be relieved from the effect of the judgment as prescribed in this chapter if the person files evidence satisfactory to the department that financial responsibility was in force and effect at the time of the accident resulting in the judgment and is or should be available for the satisfaction of the judgment. If insurance already obtained is not available because the insurance company has gone into receivership or bankruptcy, the person shall only be required to present to or file with the department proper evidence that an insurance policy was in force and effect at the time of the accident.

Cross References.  Section 1772 is referred to in sections 1553, 1554, 1783 of this title.



Section 1773 - Continuation of suspension until judgments paid and proof given

§ 1773.  Continuation of suspension until judgments paid and proof given.

A person's operating privilege shall remain suspended and shall not be renewed in the name of that person unless and until every judgment is stayed, satisfied in full or to the extent provided in this subchapter, and until the person furnishes proof of financial responsibility as required.



Section 1774 - Payments sufficient to satisfy judgments

§ 1774.  Payments sufficient to satisfy judgments.

(a)  General rule.--For the purpose of this chapter only, judgments shall be deemed satisfied upon the occurrence of one of the following:

(1)  When $15,000 has been credited upon any judgment or judgments rendered in excess of that amount because of injury to one person as the result of any one accident.

(2)  When $30,000 has been credited upon any judgment or judgments rendered in excess of that amount because of injury to two or more persons as the result of any one accident.

(3)  When $5,000 has been credited upon any judgment or judgments rendered in excess of that amount because of damage to property of others as the result of any one accident.

(b)  Credit for payment under settlement.--Payments made in settlement of any claims because of bodily injury or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section.

(c)  Escrow deposit by judgment debtor.--When the judgment creditor cannot be found, the judgment debtor may deposit in escrow with the prothonotary of the court where the judgment was entered an amount equal to the amount of the judgment, subject to the limits set forth in subsection (a), interest to date and record costs, whereupon the prothonotary shall notify the department and the judgment shall be deemed satisfied. The amount deposited shall be retained by the prothonotary for a period of five years from the date of the deposit, after which, if it has not been claimed by the judgment creditor, it shall be returned to the judgment debtor. When the deposit is made, the prothonotary shall notify the judgment creditor and his counsel, if any, by certified or registered mail at his last known address. No interest shall run on any judgment with respect to the amount deposited with the prothonotary under the terms of this subsection.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

Cross References.  Section 1774 is referred to in sections 1553, 1554, 1787 of this title.



Section 1775 - Installment payment of judgments

§ 1775.  Installment payment of judgments.

(a)  Order authorizing installment payment.--A judgment debtor, upon due notice to the judgment creditor, may apply to the court in which the judgment was rendered for the privilege of paying the judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(b)  Suspension prohibited during compliance with order.--The department shall not suspend a driver's operating privilege and shall restore any operating privilege suspended following nonpayment of a judgment when the judgment debtor obtains an order permitting payment of the judgment in installments and while the payment of any installment is not in default, provided that the judgment debtor furnishes proof of financial responsibility.

(c)  Suspension for default in payment.--In the event the judgment debtor fails to pay any installment as specified by the order, then, upon notice of the default, the department shall suspend the operating privilege of the judgment debtor until the judgment is satisfied as provided in this chapter.

Cross References.  Section 1775 is referred to in sections 1553, 1554, 1772 of this title.



Section 1781 - Notice of sanction for not evidencing financial responsibility

SUBCHAPTER H

PROOF OF FINANCIAL RESPONSIBILITY

Sec.

1781.  Notice of sanction for not evidencing financial responsibility.

1782.  Manner of providing proof of financial responsibility.

1783.  Proof of financial responsibility before restoring operating privilege or registration.

1784.  Proof of financial responsibility following violation.

1785.  Proof of financial responsibility following accident.

1786.  Required financial responsibility.

1787.  Self-insurance.

Cross References.  Subchapter H is referred to in sections 1377, 1550 of this title.

§ 1781.  Notice of sanction for not evidencing financial responsibility.

An applicant for registration of a vehicle shall acknowledge on a form developed by the Department of Transportation that the applicant knows he may lose his operating privilege or vehicle registrations if he fails to maintain financial responsibility on the currently registered vehicle for the period of registration.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)



Section 1782 - Manner of providing proof of financial responsibility

§ 1782.  Manner of providing proof of financial responsibility.

(a)  General rule.--Proof of financial responsibility may be furnished by filing evidence satisfactory to the department that all motor vehicles registered in a person's name are covered by motor vehicle liability insurance or by a program of self-insurance as provided by section 1787 (relating to self-insurance) or other reliable financial arrangements, deposits, resources or commitments acceptable to the department.

(b)  Nonresident.--The nonresident owner of a motor vehicle not registered in this Commonwealth may give proof of financial responsibility by filing with the department a written certificate or certificates of an insurance company authorized to transact business in the state in which the motor vehicle or motor vehicles described in the certificate are registered or, if the nonresident does not own a motor vehicle, then evidence satisfactory to the department that the person does not own a motor vehicle. The department shall accept the certificate upon condition that the insurance company complies with the following provisions with respect to the policies so certified:

(1)  The insurance company shall execute a power of attorney authorizing the department to accept service on its behalf or process in any action arising out of a motor vehicle accident in this Commonwealth.

(2)  The insurance company shall agree in writing that the policies shall be deemed to conform with the laws of this Commonwealth relating to the terms of motor vehicle liability policies issued in this Commonwealth.

(c)  Default by foreign insurance company.--If any insurance company not authorized to transact business in this Commonwealth, which has qualified to furnish proof of financial responsibility, defaults in any undertakings or agreements, the department shall not thereafter accept as proof any certificate of the company whether theretofore filed or thereafter tendered as proof as long as the default continues.

(d)  Financial responsibility identification cards.--Insurers shall provide financial responsibility identification cards to insureds which shall be valid only for the period for which coverage has been paid by the insured. Financial responsibility identification cards shall disclose the period for which coverage has been paid by the insured and shall contain such other information as required by the Insurance Department. In such instance where the insured has financed premiums through a premium finance company or where the insured is on an insurer-sponsored or agency-sponsored payment plan, financial responsibility identification cards may be issued for periods of six months even though such payment by the insured may be for a period of less than six months. Nothing in this subsection shall be construed to require the immediate issuance of financial responsibility identification cards where an insured replaces an insured vehicle, adds a vehicle or increases coverages under an existing policy for which a premium adjustment is required.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 added subsec. (d).

1984 Amendment.  Act 12 amended subsec. (a).



Section 1783 - Proof of financial responsibility before restoring operating privilege or registration

§ 1783.  Proof of financial responsibility before restoring operating privilege or registration.

Whenever the department suspends or revokes the operating privilege of any person or the registration of any vehicle pursuant to section 1532 (relating to revocation or suspension of operating privilege), 1542 (relating to revocation of habitual offender's license), 1772 (relating to suspension for nonpayment of judgments), 1784 (relating to proof of financial responsibility following violation) or 1785 (relating to proof of financial responsibility following accident), or upon receiving the record of a conviction or forfeiture of bail, the department shall not restore the operating privilege or the applicable registration until the person furnishes proof of financial responsibility.



Section 1784 - Proof of financial responsibility following violation

§ 1784.  Proof of financial responsibility following violation.

A defendant who is convicted of a traffic offense, other than a parking offense, that requires a court appearance shall be required to show proof of financial responsibility covering the operation of the vehicle at the time of the offense. If the defendant fails to show proof of financial responsibility, the court shall notify the department of that fact. Upon receipt of the notice, the department shall revoke the registration of the vehicle. If the defendant is the owner of the vehicle, the department shall also suspend the operating privilege of the defendant.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

Cross References.  Section 1784 is referred to in sections 1553, 1783 of this title.



Section 1785 - Proof of financial responsibility following accident

§ 1785.  Proof of financial responsibility following accident.

If the department determines that the owner of a motor vehicle involved in an accident requiring notice to a police department pursuant to section 3746 (relating to immediate notice of accident to police department) did not maintain financial responsibility on the motor vehicle at the time of the accident, the department shall suspend the operating privilege of the owner, where applicable, and the department shall revoke the registration of the vehicle.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

Cross References.  Section 1785 is referred to in sections 1553, 1783 of this title.



Section 1786 - Required financial responsibility

§ 1786.  Required financial responsibility.

(a)  General rule.--Every motor vehicle of the type required to be registered under this title which is operated or currently registered shall be covered by financial responsibility.

(b)  Self-certification.--The Department of Transportation shall require that each motor vehicle registrant certify that the registrant is financially responsible at the time of registration or renewal thereof. The department shall refuse to register or renew the registration of a vehicle for failure to comply with this requirement or falsification of self-certification.

(c)  Consent to produce proof of financial responsibility.--Upon registering a motor vehicle or renewing a motor vehicle registration, the owner of the motor vehicle shall be deemed to have given consent to produce proof, upon request, to the Department of Transportation or a police officer that the vehicle registrant has the financial responsibility required by this chapter.

(d)  Suspension of registration and operating privilege.--

(1)  The Department of Transportation shall suspend the registration of a vehicle for a period of three months if it determines the required financial responsibility was not secured as required by this chapter and shall suspend the operating privilege of the owner or registrant for a period of three months if the department determines that the owner or registrant has operated or permitted the operation of the vehicle without the required financial responsibility. The operating privilege shall not be restored until the restoration fee for operating privilege provided by section 1960 (relating to reinstatement of operating privilege or vehicle registration) is paid.

(2)  Whenever the department revokes or suspends the registration of any vehicle under this chapter, the department shall not restore the registration until the vehicle owner furnishes proof of financial responsibility in a manner determined by the department and submits an application for registration to the department, accompanied by the fee for restoration of registration provided by section 1960. This subsection shall not apply in the following circumstances:

(i)  The owner or registrant proves to the satisfaction of the department that the lapse in financial responsibility coverage was for a period of less than 31 days and that the owner or registrant did not operate or permit the operation of the vehicle during the period of lapse in financial responsibility.

(ii)  The owner or registrant is a member of the armed services of the United States, the owner or registrant has previously had the financial responsibility required by this chapter, financial responsibility had lapsed while the owner or registrant was on temporary, emergency duty and the vehicle was not operated during the period of lapse in financial responsibility. The exemption granted by this paragraph shall continue for 30 days after the owner or registrant returns from duty as long as the vehicle is not operated until the required financial responsibility has been established.

(iii)  The insurance coverage has terminated or financial responsibility has lapsed simultaneously with or subsequent to expiration of a seasonal registration, as provided in section 1307(a.1) (relating to period of registration).

(3)  An owner whose vehicle registration has been suspended under this subsection shall have the same right of appeal under section 1377 (relating to judicial review) as provided for in cases of the suspension of vehicle registration for other purposes. The filing of the appeal shall act as a supersedeas, and the suspension shall not be imposed until determination of the matter as provided in section 1377. The court's scope of review in an appeal from a vehicle registration suspension shall be limited to determining whether:

(i)  the vehicle is registered or of a type that is required to be registered under this title; and

(ii)  there has been either notice to the department of a lapse, termination or cancellation in the financial responsibility coverage as required by law for that vehicle or that the owner, registrant or driver was requested to provide proof of financial responsibility to the department, a police officer or another driver and failed to do so. Notice to the department of the lapse, termination or cancellation or the failure to provide the requested proof of financial responsibility shall create a presumption that the vehicle lacked the requisite financial responsibility. This presumption may be overcome by producing clear and convincing evidence that the vehicle was insured at all relevant times.

(4)  Where an owner or registrant's operating privilege has been suspended under this subsection, the owner or registrant shall have the same right of appeal under section 1550 (relating to judicial review) as provided for in cases of suspension for other reason. The court's scope of review in an appeal from an operating privilege suspension shall be limited to determining whether:

(i)  the vehicle was registered or of a type required to be registered under this title; and

(ii)  the owner or registrant operated or permitted the operation of the same vehicle when it was not covered by financial responsibility. The fact that an owner, registrant or operator of the motor vehicle failed to provide competent evidence of insurance or the fact that the department received notice of a lapse, termination or cancellation of insurance for the vehicle shall create a presumption that the vehicle lacked the requisite financial responsibility. This presumption may be overcome by producing clear and convincing evidence that the vehicle was insured at the time that it was driven.

(5)  An alleged lapse, cancellation or termination of a policy of insurance by an insurer may only be challenged by requesting review by the Insurance Commissioner pursuant to Article XX of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921. Proof that a timely request has been made to the Insurance Commissioner for such a review shall act as a supersedeas, staying the suspension of registration or operating privilege under this section pending a determination pursuant to section 2009(a) of The Insurance Company Law of 1921 or, in the event that further review at a hearing is requested by either party, a final order pursuant to section 2009(i) of The Insurance Company Law of 1921.

(e)  Obligations upon lapse, termination or cancellation of financial responsibility.--

(1)  An owner of a motor vehicle who ceases to maintain financial responsibility on a registered vehicle shall not operate or permit operation of the vehicle in this Commonwealth until proof of the required financial responsibility has been provided to the Department of Transportation.

(2)  An insurer who has issued a contract of motor vehicle liability insurance, or any approved self-insurance entity, shall notify the department in a timely manner and in a method prescribed by the department's regulations. Upon request of an owner or registrant in the case of an appeal brought by an owner or registrant for suspension under this section, an insurer shall provide a copy of the notice of cancellation or a copy of the insurer's filing procedures with proof that the notice was written in the normal course of business and placed in the normal course of mailing. The department shall not be required to produce such copy or any other proof that notice of termination, lapse or cancellation was provided to the owner or registrant in order to satisfy the burden of proof in a proceeding under this section.

(3)  An insurer who has issued a contract of motor vehicle liability insurance and knows or has reason to believe that the contract is only for the purpose of providing proof of financial responsibility shall notify the department if the insurance has been canceled or terminated by the insured or by the insurer. The insurer shall notify the department not later than ten days following the effective date of the cancellation or termination.

(4)  A person who, after maintaining financial responsibility on the vehicle of another person, ceases to maintain such financial responsibility shall immediately notify the vehicle's owner who shall not operate, or permit operation of, the vehicle in this Commonwealth.

(5)  In the case of a person who leases any motor vehicle from a person engaged in the business of leasing motor vehicles, the lessee shall sign a statement indicating that the required financial responsibility has been provided through the lessor or through the lessee's motor vehicle liability insurance policy coverage. The lessee shall submit the statement to the lessor.

(f)  Operation of a motor vehicle without required financial responsibility.--Any owner of a motor vehicle for which the existence of financial responsibility is a requirement for its legal operation shall not operate the motor vehicle or permit it to be operated upon a highway of this Commonwealth without the financial responsibility required by this chapter. In addition to the penalties provided by subsection (d), any person who fails to comply with this subsection commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300.

(g)  Defenses.--

(1)  No person shall be convicted of failing to produce proof of financial responsibility under this subchapter or section 3743 (relating to accidents involving damage to attended vehicle or property) or 6308 (relating to investigation by police officers) if the person produces, at the office of the issuing authority within five days of the date of the violation, proof that he possessed the required financial responsibility at the time of the violation.

(2)  No person shall be penalized for maintaining a registered motor vehicle without financial responsibility under subsection (d) if, at the time insurance coverage terminated or financial responsibility lapsed, the registration plate and card were voluntarily surrendered to the department, a full agent designated by the department to accept voluntarily surrendered registration plates and cards pursuant to regulations promulgated by the department or a decentralized service agent appointed by the department. If a seasonal registration, as provided in section 1307(a.1), has been issued for the vehicle, return of the registration plate and card shall be required only if the insurance coverage terminates or financial responsibility lapses prior to the expiration of the seasonal registration. The department, a full agent or the decentralized service agent, as the case may be, shall issue a receipt showing the date that the registration plate and card were received. The designated full agent or the decentralized service agent shall return the registration plate and card to the department accompanied by a copy of the receipt.

(h)  Reinstatement of voluntarily surrendered registration plate and card.--

(1)  Except as provided in paragraph (2), the original registration plate and card shall be canceled by the department and destroyed. Any person who voluntarily surrendered a registration plate and card pursuant to the provisions of subsection (g)(2) may obtain a substitute registration plate and card bearing a registration number other than that originally issued from the department, a designated full agent or a decentralized service agent, as the case may be. Proof of financial responsibility in a form approved by the department shall be submitted together with the receipt showing the registration plate and card were voluntarily surrendered.

(2)  Any registration plate issued under sections 1340 (relating to antique and classic plates) and 1341 (relating to personal plate) shall be returned by the department to the owner of the motor vehicle upon receipt of proof of financial responsibility.

(3)  A full agent designated by the department to issue substitute temporary registration cards and plates following a voluntary surrender of registration cards and plates pursuant to regulations promulgated by the department or a decentralized service agent appointed by the department may be authorized to issue substitute temporary registration plates provided proof of financial responsibility and a copy of the receipt showing the original registration plate and card were voluntarily surrendered are furnished. The fees provided pursuant to sections 1929 (relating to replacement registration plates) and 1932 (relating to duplicate registration cards) shall not be charged if the original registration plate and card were canceled pursuant to paragraph (1).

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990; Dec. 7, 1990, P.L.635, No.164, eff. imd.; Apr. 16, 1992, P.L.169, No.31, eff. 120 days; Dec. 16, 1992, P.L.1247, No.165, eff. 60 days; July 2, 1993, P.L.408, No.58, eff. imd.; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Dec. 7, 1994, P.L.820, No.115, eff. imd.; July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 amended subsecs. (d) and (e)(2).

1996 Amendment.  Act 115 amended subsec. (g)(2) and added subsec. (d)(3).

1994 Amendment.  Act 115 amended subsecs. (g) and (h).

Cross References.  Section 1786 is referred to in sections 1377, 1553, 1960, 6309.1 of this title; section 7317 of Title 51 (Military Affairs).



Section 1787 - Self-insurance

§ 1787.  Self-insurance.

(a)  General rule.--Self-insurance is effected by filing with the Department of Transportation, in satisfactory form, evidence that reliable financial arrangements, deposits, resources or commitments exist such as will satisfy the department that the self-insurer will:

(1)  Provide the benefits required by section 1711 (relating to required benefits), subject to the provisions of Subchapter B (relating to motor vehicle liability insurance first party benefits), except the additional benefits and limits provided in sections 1712 (relating to availability of benefits) and 1715 (relating to availability of adequate limits).

(2)  Make payments sufficient to satisfy judgments as required by section 1774 (relating to payments sufficient to satisfy judgments).

(3)  Provide uninsured motorist coverage up to the limits set forth in section 1774.

(b)  Stacking limits prohibited.--Any recovery of uninsured motorist benefits under this section only shall not be increased by stacking the limits provided in section 1774, in consideration of the ownership or operation of multiple vehicles or otherwise.

(c)  Assigned Risk and Assigned Claims Plans.--Self-insurers shall not be required to accept assigned risks pursuant to Subchapter D (relating to Assigned Risk Plan) or contribute to the Assigned Claims Plan pursuant to Subchapter E (relating to Assigned Claims Plan).

(d)  Catastrophic Loss Trust Fund.--(Repealed).

(e)  Promulgation of regulations, etc.--The Department of Transportation may, jointly with the Insurance Department, promulgate rules, regulations, guidelines, procedures or standards for reviewing and establishing the financial eligibility of self-insurers.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. imd.)

1989 Repeal.  Act 4 repealed subsec. (d).

1984 Amendment.  Act 12 added section 1787.

Cross References.  Section 1787 is referred to in sections 1702, 1782 of this title.



Section 1791 - Notice of available benefits and limits

SUBCHAPTER I

MISCELLANEOUS PROVISIONS

Sec.

1791.  Notice of available benefits and limits.

1791.1. Disclosure of premium charges and tort options.

1791.2. Motorcycle marshals.

1792.  Availability of uninsured, underinsured, bodily injury liability and property damage coverages and mandatory deductibles.

1793.  Special provisions relating to premiums.

1794.  Compulsory judicial arbitration jurisdiction.

1795.  Insurance fraud reporting immunity.

1796.  Mental or physical examination of person.

1797.  Customary charges for treatment.

1798.  Attorney fees and costs.

1798.1. Extraordinary medical benefit rate.

1798.2. Transition.

1798.3. Unfunded liability report.

1798.4. Catastrophic Loss Benefits Continuation Fund.

1799.  Restraint system.

1799.1. Antitheft devices.

1799.2. Driver improvement course discounts.

1799.3. Limit on cancellations, refusals to renew, refusals to write, surcharges, rate penalties and point assignments.

1799.4. Examination of vehicle repairs.

1799.5. Conduct of market study.

1799.6. Conduct of random field surveys.

1799.7. Rates.

§ 1791.  Notice of available benefits and limits.

It shall be presumed that the insured has been advised of the benefits and limits available under this chapter provided the following notice in bold print of at least ten-point type is given to the applicant at the time of application for original coverage, and no other notice or rejection shall be required:

IMPORTANT NOTICE

Insurance companies operating in the Commonwealth of Pennsylvania are required by law to make available for purchase the following benefits for you, your spouse or other relatives or minors in your custody or in the custody of your relatives, residing in your household, occupants of your motor vehicle or persons struck by your motor vehicle:

(1)  Medical benefits, up to at least $100,000.

(1.1)  Extraordinary medical benefits, from $100,000 to $1,100,000 which may be offered in increments of $100,000.

(2)  Income loss benefits, up to at least $2,500 per month up to a maximum benefit of at least $50,000.

(3)  Accidental death benefits, up to at least $25,000.

(4)  Funeral benefits, $2,500.

(5)  As an alternative to paragraphs (1), (2), (3) and (4), a combination benefit, up to at least $177,500 of benefits in the aggregate or benefits payable up to three years from the date of the accident, whichever occurs first, subject to a limit on accidental death benefit of up to $25,000 and a limit on funeral benefit of $2,500, provided that nothing contained in this subsection shall be construed to limit, reduce, modify or change the provisions of section 1715(d) (relating to availability of adequate limits).

(6)  Uninsured, underinsured and bodily injury liability coverage up to at least $100,000 because of injury to one person in any one accident and up to at least $300,000 because of injury to two or more persons in any one accident or, at the option of the insurer, up to at least $300,000 in a single limit for these coverages, except for policies issued under the Assigned Risk Plan. Also, at least $5,000 for damage to property of others in any one accident.

Additionally, insurers may offer higher benefit levels than those enumerated above as well as additional benefits. However, an insured may elect to purchase lower benefit levels than those enumerated above.

Your signature on this notice or your payment of any renewal premium evidences your actual knowledge and understanding of the availability of these benefits and limits as well as the benefits and limits you have selected.

If you have any questions or you do not understand all of the various options available to you, contact your agent or company.

If you do not understand any of the provisions contained in this notice, contact your agent or company before you sign.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Apr. 26, 1989, P.L.13, No.4, eff. June 1, 1989; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)



Section 1791.1 - Disclosure of premium charges and tort options

§ 1791.1.  Disclosure of premium charges and tort options.

(a)  Invoice.--At the time of application for original coverage and every renewal thereafter, an insurer must provide to an insured an itemized invoice listing the minimum motor vehicle insurance coverage levels mandated by the Commonwealth and the premium charge for the insured to purchase the minimum mandated coverages. The invoice must contain the following notice in print of no less than ten-point type:

The laws of the Commonwealth of Pennsylvania, as enacted by the General Assembly, only require that you purchase liability and first-party medical benefit coverages. Any additional coverages or coverages in excess of the limits required by law are provided only at your request as enhancements to basic coverages.

The insurer shall provide the itemized invoice to the insured in conjunction with the declaration of coverage limits and premiums for the insured's existing coverages.

(b)  Notice of tort options.--In addition to the invoice required under subsection (a), an insurer must, at the time of application for original coverage for private passenger motor vehicle insurance and every renewal thereafter, provide to an insured the following notice of the availability of two alternatives of full tort insurance and limited tort insurance described in section 1705(c) and (d) (relating to election of tort options):

The laws of the Commonwealth of Pennsylvania give you the right to choose either of the following two tort options:

A.  "Limited Tort" Option--This form of insurance limits your right and the rights of members of your household to seek financial compensation for injuries caused by other drivers. Under this form of insurance, you and other household members covered under this policy may seek recovery for all medical and other out-of-pocket expenses, but not for pain and suffering or other nonmonetary damages unless the injuries suffered fall within the definition of "serious injury," as set forth in the policy, or unless one of several other exceptions noted in the policy applies.

B.  "Full Tort" Option--This form of insurance allows you to maintain an unrestricted right for yourself and other members of your household to seek financial compensation for injuries caused by other drivers. Under this form of insurance, you and other household members covered under this policy may seek recovery for all medical and other out-of-pocket expenses and may also seek financial compensation for pain and suffering or other nonmonetary damages as a result of injuries caused by other drivers.

If you wish to change the tort option that currently applies to your policy, you must notify your agent, broker or company and request and complete the appropriate form.

(c)  Notice of premium discounts.--Except where the commissioner has determined that an insurer may omit a discount because the discount is duplicative of other discounts or is specifically reflected in the insurer's experience, at the time of application for original coverage and every renewal thereafter, an insurer must provide to an insured a notice stating that discounts are available for drivers who meet the requirements of sections 1799 (relating to restraint system), 1799.1 (relating to antitheft devices) and 1799.2 (relating to driver improvement course discounts).

(d)  Additional information.--Upon an oral or written request, an insurer subject to this chapter shall provide to the requestor information on the requestor's cost to purchase from the insurer the minimum requested automobile insurance coverages under either of the two tort options described in subsection (b). These requirements shall include the request for and provision of information by telephone.

(Feb. 7, 1990, P.L.11, No.6, eff. imd.)

1990 Amendment.  Act 6 added section 1791.1. Section 32 of Act 6 provided that section 1791.1 shall apply to all policies issued or renewed on and after July 1, 1990.



Section 1791.2 - Motorcycle marshals

§ 1791.2.  Motorcycle marshals.

A motorcycle driver when operating a motorcycle to guide, usher or otherwise ensure the safety of participants in a bicycle race is neither competing nor participating in the bicycle race for purposes of this chapter.

(July 14, 2005, P.L.285, No.50, eff. imd.)

2005 Amendment.  Act 50 added section 1791.2.



Section 1792 - Availability of uninsured, underinsured, bodily injury liability and property damage coverages and mandatory deductibles

§ 1792.  Availability of uninsured, underinsured, bodily injury liability and property damage coverages and mandatory deductibles.

(a)  Availability of coverages.--Except for policies issued under Subchapter D (relating to Assigned Risk Plan), an insurer issuing a policy of bodily injury liability coverage pursuant to this chapter shall make available for purchase higher limits of uninsured, underinsured and bodily injury liability coverages up to at least $100,000 because of injury to one person in any one accident and up to at least $300,000 because of injury to two or more persons in any one accident or, at the option of the insurer, up to at least $300,000 in a single limit for these coverages. Additionally, an insurer shall make available for purchase at least $5,000 because of damage to property of others in any one accident. However, the exclusion of availability relating to the Assigned Risk Plan shall not apply to damage to property of others in any one accident.

(b)  Mandatory deductibles.--

(1)  Every private passenger automobile insurance policy providing collision coverage issued or renewed on and after the effective date of this subsection shall provide a deductible in an amount of $500 for collision coverage, unless the named insured signs a statement indicating the insured is aware that the purchase of a lower deductible is permissible and that there is an additional cost of purchasing a lower deductible, and the insured agrees to accept it.

(2)  Under no circumstances may a private passenger automobile insurance policy provide a collision deductible in an amount less than $100.

(3)  Any person or entity providing financing to the purchaser of a motor vehicle or otherwise holding a security interest in a motor vehicle shall not be permitted to require the purchase of a deductible for less than $500 for collision and comprehensive coverages. Any financial institution, insurer, agent or other person or entity found to have violated this provision shall be required to reimburse the policyholder in an amount equal to the difference in premium and, in addition, shall be required to pay a civil penalty of $500 to the Department of Transportation for each violation.

(4)  With the purchase of a $500 or greater deductible, there shall be an immediate commensurate reduction in rate for collision and comprehensive coverages. The reduction in rate shall be based on the insured's existing deductible level.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)



Section 1793 - Special provisions relating to premiums

§ 1793.  Special provisions relating to premiums.

(a)  Limitation on premium increases.--

(1)  An insurer shall not increase the premium rate of an owner of a policy of insurance subject to this chapter solely because one or more of the insureds under the policy made a claim under the policy and was paid thereon unless it is determined that the insured was at fault in contributing to the accident giving rise to the claim.

(2)  No insurer shall charge an insured who has been convicted of a violation of an offense enumerated in section 1535 (relating to schedule of convictions and points) a higher rate for a policy of insurance solely on account of the conviction. An insurer may charge an insured a higher rate for a policy of insurance if a claim is made under paragraph (1).

(b)  Surcharge disclosure plan.--All insurers shall provide to the insured a surcharge disclosure plan. The insurer providing the surcharge disclosure plan shall detail the provisions of the plan including, but not limited to:

(1)  A description of conditions that would assess a premium surcharge to an insured along with the estimated increase of the surcharge per policy period per policyholder.

(2)  The number of years any surcharge will be in effect.

The surcharge disclosure plan shall be delivered to each insured by the insurer at least once annually. Additionally, the surcharge information plan shall be given to each prospective insured at the time application is made for motor vehicle insurance coverage.

(c)  Return of premiums of canceled policies.--When an insurer cancels a motor vehicle insurance policy which is subject to section 6(3) of the act of June 5, 1968 (P.L.140, No.78), relating to writing, cancellation of or refusal to renew policies of automobile insurance, the insurer shall within 30 days of canceling the policy return to the insured all premiums paid under the policy less any proration for the period the policy was in effect. Premiums are overdue if not paid to the insured within 30 days after canceling the policy. Overdue return premiums shall bear interest at the rate of 12% per annum from the date the return premium became due.

(d)  Rules and regulations.--The Insurance Department shall promulgate rules and regulations establishing guidelines and procedures for determining fault of an insured for the purpose of subsection (a) and guidelines for the content and format of the surcharge disclosure plan.

References in Text.  The act of June 5, 1968 (P.L.140, No.78), referred to as the Automobile Insurance Policy Act, referred to in subsec. (c), was repealed by the act of June 17, 1998, P.L.464, No.68. The subject matter is now contained in Article XX of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.



Section 1794 - Compulsory judicial arbitration jurisdiction

§ 1794.  Compulsory judicial arbitration jurisdiction.

Beginning January 1, 1987, the monetary limit in 42 Pa.C.S. § 7361(b)(2)(i) (relating to compulsory arbitration) for the submission of matters to judicial arbitration in judicial districts embracing first and second class counties shall be $25,000 for actions arising from the maintenance or use of a motor vehicle.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)



Section 1795 - Insurance fraud reporting immunity

§ 1795.  Insurance fraud reporting immunity.

(a)  General rule.--An insurance company, and any agent, servant or employee acting in the course and scope of his employment, shall be immune from civil or criminal liability arising from the supply or release of written or oral information to any duly authorized Federal or State law enforcement agency, including the Insurance Department, upon compliance with the following:

(1)  The information is supplied to the agency in connection with an allegation of fraudulent conduct on the part of any person relating to the filing or maintenance of a motor vehicle insurance claim for bodily injury or property damage.

(2)  The insurance company, agent, servant or employee has probable cause to believe that the information supplied is reasonably related to the allegation of fraud.

(b)  Notice to policyholder.--The insurance company shall send written notice to the policyholder or policyholders about whom the information pertains unless the insurance company receives notice that the authorized agency finds, based on specific facts, that there is reason to believe that the information will result in any of the following:

(1)  Endangerment to the life or physical safety of any person.

(2)  Flight from prosecution.

(3)  Destruction of or tampering with evidence.

(4)  Intimidation of any potential witness or witnesses.

(5)  Obstruction of or serious jeopardy to an investigation.

The insurance company shall send written notice not sooner than 45 days nor more than 60 days from the time the information is furnished to an authorized agency except when the authorized agency specifies that a notice should not be sent in accordance with the exceptions enumerated in this subsection in which event the insurance company shall send written notice to the policyholder not sooner than 180 days nor more than 190 days following the date the information is furnished.

(c)  Immunity for sending notice.--An insurance company or authorized agency and any person acting on behalf of an insurance company or authorized agency complying with or attempting in good faith to comply with subsection (b) shall be immune from civil liability arising out of any acts or omissions in so doing.

(d)  Applicability.--Nothing in this section shall be construed to create any rights to privacy or causes of action on behalf of policyholders that are not in existence as of the effective date of this section.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

1984 Amendment.  Act 12 amended subsec. (a).



Section 1796 - Mental or physical examination of person

§ 1796.  Mental or physical examination of person.

(a)  General rule.--Whenever the mental or physical condition of a person is material to any claim for medical, income loss or catastrophic loss benefits, a court of competent jurisdiction or the administrator of the Catastrophic Loss Trust Fund for catastrophic loss claims may order the person to submit to a mental or physical examination by a physician. The order may only be made upon motion for good cause shown. The order shall give the person to be examined adequate notice of the time and date of the examination and shall state the manner, conditions and scope of the examination and the physician by whom it is to be performed. If a person fails to comply with an order to be examined, the court or the administrator may order that the person be denied benefits until compliance.

(b)  Report of examination.--If requested by the person examined, a party causing an examination to be made shall promptly deliver to the person examined a copy of every written report concerning the examination at least one of which must set forth the physician's findings and conclusions in detail. Upon failure to promptly provide copies of these reports, the court or the administrator shall prohibit the testimony of the examining physician in any proceeding to recover benefits.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

1984 Amendment.  Act 12 added section 1796.



Section 1797 - Customary charges for treatment

§ 1797.  Customary charges for treatment.

(a)  General rule.--A person or institution providing treatment, accommodations, products or services to an injured person for an injury covered by liability or uninsured and underinsured benefits or first party medical benefits, including extraordinary medical benefits, for a motor vehicle described in Subchapter B (relating to motor vehicle liability insurance first party benefits) shall not require, request or accept payment for the treatment, accommodations, products or services in excess of 110% of the prevailing charge at the 75th percentile; 110% of the applicable fee schedule, the recommended fee or the inflation index charge; or 110% of the diagnostic-related groups (DRG) payment; whichever pertains to the specialty service involved, determined to be applicable in this Commonwealth under the Medicare program for comparable services at the time the services were rendered, or the provider's usual and customary charge, whichever is less. The General Assembly finds that the reimbursement allowances applicable in the Commonwealth under the Medicare program are an appropriate basis to calculate payment for treatments, accommodations, products or services for injuries covered by liability or uninsured and underinsured benefits or first party medical benefits insurance. Future changes or additions to Medicare allowances are applicable under this section. If the commissioner determines that an allowance under the Medicare program is not reasonable, he may adopt a different allowance by regulation, which allowance shall be applied against the percentage limitation in this subsection. If a prevailing charge, fee schedule, recommended fee, inflation index charge or DRG payment has not been calculated under the Medicare program for a particular treatment, accommodation, product or service, the amount of the payment may not exceed 80% of the provider's usual and customary charge. If acute care is provided in an acute care facility to a patient with an immediately life-threatening or urgent injury by a Level I or Level II trauma center accredited by the Pennsylvania Trauma Systems Foundation under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, or to a major burn injury patient by a burn facility which meets all the service standards of the American Burn Association, the amount of payment may not exceed the usual and customary charge. Providers subject to this section may not bill the insured directly but must bill the insurer for a determination of the amount payable. The provider shall not bill or otherwise attempt to collect from the insured the difference between the provider's full charge and the amount paid by the insurer.

(b)  Peer review plan for challenges to reasonableness and necessity of treatment.--

(1)  Peer review plan.--Insurers shall contract jointly or separately with any peer review organization established for the purpose of evaluating treatment, health care services, products or accommodations provided to any injured person. Such evaluation shall be for the purpose of confirming that such treatment, products, services or accommodations conform to the professional standards of performance and are medically necessary. An insurer's challenge must be made to a PRO within 90 days of the insurer's receipt of the provider's bill for treatment or services or may be made at any time for continuing treatment or services.

(2)  PRO reconsideration.--An insurer, provider or insured may request a reconsideration by the PRO of the PRO's initial determination. Such a request for reconsideration must be made within 30 days of the PRO's initial determination. If reconsideration is requested for the services of a physician or other licensed health care professional, then the reviewing individual must be, or the reviewing panel must include, an individual in the same specialty as the individual subject to review.

(3)  Pending determinations by PRO.--If the insurer challenges within 30 days of receipt of a bill for medical treatment or rehabilitative services, the insurer need not pay the provider subject to the challenge until a determination has been made by the PRO. The insured may not be billed for any treatment, accommodations, products or services during the peer review process.

(4)  Appeal to court.--A provider of medical treatment or rehabilitative services or merchandise or an insured may challenge before a court an insurer's refusal to pay for past or future medical treatment or rehabilitative services or merchandise, the reasonableness or necessity of which the insurer has not challenged before a PRO. Conduct considered to be wanton shall be subject to a payment of treble damages to the injured party.

(5)  PRO determination in favor of provider or insured.--If a PRO determines that medical treatment or rehabilitative services or merchandise were medically necessary, the insurer must pay to the provider the outstanding amount plus interest at 12% per year on any amount withheld by the insurer pending PRO review.

(6)  Court determination in favor of provider or insured.--If, pursuant to paragraph (4), a court determines that medical treatment or rehabilitative services or merchandise were medically necessary, the insurer must pay to the provider the outstanding amount plus interest at 12%, as well as the costs of the challenge and all attorney fees.

(7)  Determination in favor of insurer.--If it is determined by a PRO or court that a provider has provided unnecessary medical treatment or rehabilitative services or merchandise or that future provision of such treatment, services or merchandise will be unnecessary, or both, the provider may not collect payment for the medically unnecessary treatment, services or merchandise. If the provider has collected such payment, it must return the amount paid plus interest at 12% per year within 30 days. In no case does the failure of the provider to return the payment obligate the insured to assume responsibility for payment for the treatment, services or merchandise.

(c)  Review authorized.--By December 1, 1991, the Legislative Budget and Finance Committee shall commence a review of the impact of this section. Such review may be conducted biennially.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984; Feb. 7, 1990, P.L.11, No.6, eff. Apr. 15, 1990)

References in Text.  The act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, referred to in subsec. (a), was repealed by the act of August 18, 2009 (P.L.308, No.37). The subject matter is now contained in Chapter 81 of Title 35 (Health and Safety).

Cross References.  Section 1797 is referred to in section 1712 of this title.



Section 1798 - Attorney fees and costs

§ 1798.  Attorney fees and costs.

(a)  Basis for reasonable fee.--No attorney's fee for representing a claimant in connection with a claim for first party benefits provided under Subchapter B (relating to motor vehicle liability insurance first party benefits) or a claim for catastrophic loss benefits under Subchapter F (relating to Catastrophic Loss Trust Fund) shall be calculated, determined or paid on a contingent fee basis, nor shall any attorney's fees be deducted from the benefits enumerated in this subsection which are otherwise due such claimant. An attorney may charge a claimant a reasonable fee based upon actual time expended.

(b)  Unreasonable refusal to pay benefits.--In the event an insurer is found to have acted with no reasonable foundation in refusing to pay the benefits enumerated in subsection (a) when due, the insurer shall pay, in addition to the benefits owed and the interest thereon, a reasonable attorney fee based upon actual time expended.

(c)  Payment by fund.--The Catastrophic Loss Trust Fund may award the claimant's attorney a reasonable fee based upon actual time expended because a claimant is unable to otherwise pay the fees and costs.

(d)  Fraudulent or excessive claims.--If, in any action by a claimant to recover benefits under this chapter, the court determines that the claim, or a significant part thereof, is fraudulent or so excessive as to have no reasonable foundation, the court may award the insurer's attorney a reasonable fee based upon actual time expended. The court, in such case, may direct that the fee shall be paid by the claimant or that the fee may be treated in whole or in part as an offset against any benefits due or to become due the claimant.

(Feb. 12, 1984, P.L.53, No.12, eff. Oct. 1, 1984)

1984 Amendment.  Act 12 added section 1798.

References in Text.  Subchapter F, referred to in this section, is repealed.



Section 1798.1 - Extraordinary medical benefit rate

§ 1798.1.  Extraordinary medical benefit rate.

(a)  Filing.--Each insurer issuing or delivering liability insurance policies as described in section 1711 (relating to required benefits) shall file with the Insurance Commissioner for an extraordinary medical benefit rate for coverage under section 1715(a)(1.1) (relating to availability of adequate limits). The filing shall be subject to the act of June 11, 1947 (P.L.538, No.246), known as The Casualty and Surety Rate Regulatory Act, provided that no first time filing for extraordinary medical benefit coverage which is scheduled for a formal administrative hearing may be deemed effective until an adjudication is issued by the Insurance Commissioner. Insurers may provide for the discounting of extraordinary medical benefit loss reserves in annual financial statements. Unallocated extraordinary medical benefit loss expense payments may be treated in accordance with section 315 of the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of one thousand nine hundred and twenty-one, and regulations promulgated pursuant thereto. The Insurance Commissioner may order the discounting of extraordinary medical benefit losses and allocated loss adjustment expenses in calculating rates for coverage under section 1715(a)(1.1) to the extent determined to be actuarially sound.

(b)  Rates.--All rates established under this section shall be adequate to assure actuarial soundness. Under no circumstances shall rates for other coverages required under the provisions of this chapter be modified or otherwise established to subsidize, in whole or in part, the rate for the extraordinary medical benefit. In making a rate for the extraordinary medical benefit, due consideration shall be given to the current factors generally in use in making motor vehicle insurance rates.

(c)  Limitation.--The extraordinary medical benefit rate for coverage under section 1715(a)(1.1) shall not be subject to any premium tax levied under State law.

(Apr. 26, 1989, P.L.13, No.4, eff. imd.)

1989 Amendment.  Act 4 added section 1798.1.

References in Text.  Section 315 of the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of 1921, referred to in subsec. (a), was repealed by the act of December 18, 1992 (P.L.1496, No.177).

Cross References.  Section 1798.1 is referred to in section 1798.2 of this title.



Section 1798.2 - Transition

§ 1798.2.  Transition.

(a)  Savings provision.--Notwithstanding the repeal of Subchapter F (relating to Catastrophic Loss Trust Fund) by the act of December 12, 1988 (P.L.1120, No.144), all natural persons who suffer or suffered a catastrophic loss prior to June 1, 1989, or who may suffer a catastrophic loss during the registration year for which payment was made in accordance with former section 1762 (relating to funding), respectively, shall continue to receive, or be eligible to receive, catastrophic loss benefits as if Subchapter F had not been repealed. To ensure the administration and delivery of catastrophic loss benefits to eligible claimants, all powers and duties previously imposed on the Catastrophic Loss Trust Fund Board under Subchapter F are hereby transferred to the Insurance Commissioner.

(b)  Rate filing.--All insurers shall, within 30 days of the effective date of this section, file for approval by the Insurance Commissioner an extraordinary medical benefit rate pursuant to section 1798.1(a) (relating to extraordinary medical benefit rate). Any insurer having an approved rate for catastrophic loss coverage on the effective date of this section shall utilize that approved rate.

(c)  Notice.--For extraordinary medical benefit rate filings approved after the effective date of this section, the insurer shall provide the following notice to all policyholders no later than 30 days from the date of approval, which notice shall not be subject to any provision of any law or regulation requiring the approval of the Insurance Commissioner prior to its adoption or use:

IMPORTANT NOTICE

EXTRAORDINARY MEDICAL BENEFITS

By virtue of recent amendment to the Motor Vehicle Financial Responsibility Law, as of June 1, 1989, the first party benefits coverage may be extended to provide an extraordinary medical benefit which will pay the medical and rehabilitation costs for you and your family members residing in your household which are more than $100,000 for each person injured as the result of an automobile accident, up to a lifetime benefit limit of $1,000,000 for each person. The cost of this extraordinary medical benefit coverage on an annual basis is $         per vehicle. If you wish to purchase the extraordinary medical benefit coverage, please notify your agent or insurance company for additional information. If you do not wish to purchase extraordinary medical benefit coverage, please disregard this notice.

(Apr. 26, 1989, P.L.13, No.4, eff. imd.; July 1, 1989, P.L.115, No.24, eff. imd.)

1989 Amendments.  Act 4 added section 1798.2, retroactive to December 12, 1988, and Act 24 amended subsec. (a).

References in Text.  Subchapter F and section 1762, referred to in this section, are repealed.

Cross References.  Section 1798.2 is referred to in sections 1798.4, 4706.1 of this title.



Section 1798.3 - Unfunded liability report

§ 1798.3.  Unfunded liability report.

By May 15, 1989, the Insurance Commissioner and the Budget Secretary shall jointly prepare and provide to the Governor and to the General Assembly a report on the actuarial soundness of the fund, including a projection of the additional revenues needed on a year-to-year basis and a comparison of the cost of providing additional revenues on a year-to-year, as-needed basis and the cost of providing adequate revenues to eliminate the unfunded liability within no more than five years. The report shall include recommendations as to how rapidly the unfunded liability should be eliminated and what the source or sources of the additional revenues should be, which shall include, but not be limited to, the General Fund or other surcharges. If such report includes recommendations for collecting a surcharge to eliminate the unfunded liability, the report shall compare the consequences of imposing that surcharge on each motor vehicle required to be registered under Chapter 13 (relating to registration of vehicles) except trailers, recreational vehicles not intended for highway use, motorcycles, motor-driven cycles, motorized pedalcycles or like type vehicles; on each insured as defined in section 1702 (relating to definitions); and on each motor vehicle for which coverage is purchased under section 1715(a)(1) (relating to availability of adequate limits) and shall compare the consequences of eliminating the unfunded liability over a period of five years, a period of ten years, a period of 15 years and a period of 20 years.

(Apr. 26, 1989, P.L.13, No.4, eff. imd.)

1989 Amendment.  Act 4 added section 1798.3.



Section 1798.4 - Catastrophic Loss Benefits Continuation Fund

§ 1798.4.  Catastrophic Loss Benefits Continuation Fund.

(a)  Creation.--The Catastrophic Loss Benefits Continuation Fund is hereby created to provide funds necessary to pay catastrophic loss benefits under section 1798.2 (relating to transition).

(b)  Composition.--The Catastrophic Loss Benefits Continuation Fund shall be composed of funds transferred from the Catastrophic Loss Trust Fund, funds contributed pursuant to section 6506 (relating to surcharge) and funds earned by the investment and reinvestment of such funds. The funds shall be held in trust, be deposited in a separate account and be the sole and exclusive source of funds for the payment of catastrophic loss benefits under section 1798.2 and the administration of the Catastrophic Loss Benefits Continuation Fund.

(c)  Separation from General Fund and Motor License Fund.--The fund and all income earned by it shall not become part of the General Fund or Motor License Fund. No obligations or expenses of or claim against the Catastrophic Loss Trust Fund or the Catastrophic Loss Benefits Continuation Fund shall constitute a debt of the Commonwealth or a charge against the General Fund or Motor License Fund. Upon the expiration of section 6506, excess money in the Catastrophic Loss Benefits Continuation Fund, beyond the money needed to cover the unfunded liability of the Catastrophic Loss Trust Fund in accordance with section 6506, shall be deposited in the Motor License Fund.

(d)  Borrowing from the Workers' Compensation Security Fund.--Whenever the Governor shall ascertain that the cash balance and the current estimated receipts of the Catastrophic Loss Benefits Continuation Fund shall be insufficient at any time during any fiscal period to meet promptly any expenses payable from the fund, the Governor shall authorize the transfer from the Workers' Compensation Security Fund to the Catastrophic Loss Benefits Continuation Fund such sums as are necessary. Any sum so transferred shall be available for the purpose for which the Catastrophic Loss Benefits Continuation Fund is created by law and shall be considered as a loan to that fund. Such transfers shall be made upon warrant of the State Treasurer upon requisition of the Governor. For purposes of determining whether contributions to the Workers' Compensation Security Fund pursuant to section 5 of the act of July 1, 1937 (P.L.2532, No.470), known as the Workers' Compensation Security Fund Act, are necessary, the Insurance Commissioner shall consider the amount of any loan made pursuant to this act as an asset of the Workers' Compensation Security Fund that does not reduce the fund below 5% of its loss reserves and does not trigger the resumption of contributions to the fund. The amounts transferred to the Catastrophic Loss Benefits Continuation Fund may carry over from fiscal year to fiscal year and shall be repaid together with an amount of interest equivalent to the average interest rate derived from investments of the Workers' Compensation Security Fund in the immediately preceding fiscal year as determined by the State Treasurer. An estimate of the actual and projected borrowings and loan repayments to be made from and to the Workers' Compensation Security Fund shall be included in the report required pursuant to section 7 of the act of July 1, 1989 (P.L.115, No.24), entitled "An act amending Title 75 (Vehicles) of the Pennsylvania Consolidated Statutes, creating the Catastrophic Loss Benefits Continuation Fund for payment of certain catastrophic loss benefits; providing for surcharges for certain offenses to provide moneys for the fund; and further providing for conditions of permits." The authorization to make transfers pursuant to this subsection shall expire on July 1, 1998, unless otherwise provided by the General Assembly.

(July 1, 1989, P.L.115, No.24, eff. imd.; July 1, 1990, P.L.312, No.70, eff. imd.; June 28, 1993, P.L.137, No.33, eff. 60 days)

1993 Amendment.  Act 33 amended subsec. (d).

1989 Amendment.  Act 24 added section 1798.4. See sections 5, 6 and 7 of Act 24 in the appendix to this title for special provisions relating to transfer of Catastrophic Loss Trust Fund moneys, certification by Insurance Commissioner and reports to General Assembly.

References in Text.  Section 5 of the act of July 1, 1937 (P.L.2532, No.470), known as the Workers' Compensation Security Fund Act, referred in subsec. (d), was deleted by amendment by the act of June 22, 2000 (P.L.379, No.49).



Section 1799 - Restraint system

§ 1799.  Restraint system.

(a)  General rule.--All insurance companies authorized to write private passenger automobile insurance within this Commonwealth shall provide premium discounts for motor vehicles equipped with passive restraint devices. These discounts shall apply to the first party benefits coverage and shall be approved by the commissioner as part of the insurer's rate filing, provided that such discounts shall not be less than 15% for passive seat belts, 20% for one airbag on the operator's side of the vehicle and 30% for two airbags. Some or all of the premium discounts required by this subsection may be omitted upon demonstration to the commissioner in an insurer's rate filing that the discounts are duplicative of other discounts provided by the insurer or specifically reflected in the insurer's experience.

(b)  Definitions.--As used in this subsection, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Passive restraint."  Any frontal automobile crash protection system which requires no action of the vehicle occupants and complies with standard 571.208 of the National Traffic Safety Administration or its successor.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 added section 1799.

Cross References.  Section 1799 is referred to in section 1791.1 of this title.



Section 1799.1 - Antitheft devices

§ 1799.1.  Antitheft devices.

(a)  General rule.--All insurance companies authorized to write private passenger automobile insurance within this Commonwealth shall provide premium discounts for motor vehicles with passive antitheft devices. These discounts shall apply to the comprehensive coverage and shall be approved by the commissioner as part of the insurer's rate filing, provided that such discounts shall not be less than 10%. Some or all of the premium discounts required by this subsection may be omitted upon demonstration to the commissioner in an insurer's rate filing that the discounts are duplicative of other discounts provided by the insurer.

(b)  Definitions.--As used in this subsection, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Passive antitheft device."  Any item or system installed in an automobile which is activated automatically when the operator turns the ignition key to the off position and which is designed to prevent unauthorized use, as prescribed by regulations of the commissioner. The term does not include an ignition interlock provided as a standard antitheft device by the original automobile manufacturer.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 added section 1799.1.

Cross References.  Section 1799.1 is referred to in section 1791.1 of this title.



Section 1799.2 - Driver improvement course discounts

§ 1799.2.  Driver improvement course discounts.

(a)  Motor vehicle driver improvement course.--All insurance companies authorized to write private passenger automobile insurance within this Commonwealth shall provide a premium discount for each motor vehicle on a policy under which all named insureds are 55 years of age or older and have successfully completed a motor vehicle driver improvement course meeting the standards of the Department of Transportation. This discount shall apply to all coverages for all policy periods beginning within the three-year period immediately following the successful completion of the course and shall be approved by the commissioner as part of the insurer's rate filing, provided that such discount shall not be less than 5%. The successful completion of more than one course within a three-year period does not qualify the insured for additional discounts. The premium discount required by this subsection may be omitted upon demonstration to the commissioner in an insurer's rate filing that the discount is duplicative of a driver improvement course discount provided by the insurer.

(b)  Completion of course.--Upon successfully completing the approved course, each participant shall be issued, by the course's sponsoring agency, a certificate which shall be the basis of qualification for the discount on insurance.

(c)  Continuing eligibility.--Each participant shall take an approved course every three years to continue to be eligible for the discount on insurance. Each insurer may require, as a condition of providing and maintaining the discount, that the insured for a three-year period after course completion:

(1)  not be involved in an accident for which the insured is chargeable;

(2)  not be convicted of an offense enumerated in section 1535 (relating to schedule of convictions and points); and

(3)  not be convicted or have accepted Accelerated Rehabilitative Disposition (ARD) for driving under the influence of alcohol or a controlled substance.

(d)  Nonapplicability.--This section shall not apply in the event the approved course is specified by a court or other governmental entity resulting from a conviction of an offense enumerated in section 1535.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 added section 1799.2.

Cross References.  Section 1799.2 is referred to in section 1791.1 of this title.



Section 1799.3 - Limit on cancellations, refusals to renew, refusals to write, surcharges, rate penalties and point assignments

§ 1799.3.  Limit on cancellations, refusals to renew, refusals to write, surcharges, rate penalties and point assignments.

(a)  Damage claims.--No insurer shall cancel or refuse to renew a policy or apply any surcharge, rate penalty or driver record point assignment where, during the preceding three-year period, the aggregate cost to the insurer for any person injured or property damaged is determined to be less than $650 in excess of any self-insured retention or deductible applicable to the named insured.

(b)  Reimbursements.--A surcharge, rate penalty or driver record point assignment shall not be made if the insurer is reimbursed by or on behalf of the named insured or other resident operator for at least 60% of the total amount of the paid claim received through subrogation or from a settlement or judgment against the individual responsible for the accident.

(c)  First party medical claims.--No surcharge, rate penalty or driver record point assignment shall be made as a result of an insurer paying a first party medical claim.

(d)  Notice to insured.--If an insurer makes a determination to impose a surcharge, rate penalty or driver record point assignment, the insurer shall inform the named insured of the determination and shall specify the manner in which the surcharge, rate penalty or driver record point assignment was made and clearly identify the amount of the surcharge or rate penalty on the premium notice for as long as the surcharge or rate penalty is in effect.

(e)  Adjustment of cap.--The Insurance Department, at least once every three years, shall adjust the $650 cap or limit relative to changes in the components of the Consumer Price Index (Urban) to measure seasonally adjusted changes in medical care and automobile maintenance and repair costs and shall make such adjustments to the cap or limit as shall be necessary to maintain the same rate of change in the cap or limit as has occurred in the Consumer Price Index (Urban). Such adjustments may be rounded off to the nearest $50 figure.

(f)  Notice of refusal to write.--If requested by the applicant, an agent for an insurer shall submit an application for automobile insurance to the insurer or provide the applicant written notice of the reasons for refusal to write on a form supplied by the insurer and approved by the commissioner. An applicant receiving a notice of reasons under this subsection may obtain review by the commissioner pursuant to the Automobile Insurance Policy Act. If either the applicant or insurer is aggrieved by the commissioner's review, the commissioner may, in his discretion and for cause shown, hold a hearing pursuant to the Automobile Insurance Policy Act. No insurer shall take any action, overt or otherwise, against any agent or broker for complying with this subsection.

(g)  Conflict with other law.--The limitations imposed on cancellations, refusals to renew, surcharges, rate penalties and point assignments by this section shall be in addition to any other limitations imposed by other laws. Where any conflict exists between this section and the provisions of any other law, this section shall be applied so as to supersede such other laws to the extent of the conflict.

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 added section 1799.3.

References in Text.  The act of June 5, 1968 (P.L.140, No.78), referred to as the Automobile Insurance Policy Act, referred to in subsec. (f), was repealed by the act of June 17, 1998 (P.L.464, No.68). The subject matter is now contained in Article XX of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

Cross References.  Section 1799.3 is referred to in section 1702 of this title.



Section 1799.4 - Examination of vehicle repairs

§ 1799.4.  Examination of vehicle repairs.

Upon request of the insurer, an insurance adjuster shall be afforded a reasonable opportunity to enter a repair facility and examine covered repairs being made to a specific insured's vehicle during regular business hours.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days)

1990 Amendment.  Act 6 added section 1799.4.



Section 1799.5 - Conduct of market study

§ 1799.5.  Conduct of market study.

(a)  Duty of Insurance Department.--The Insurance Department may authorize a market conduct study of private passenger automobile insurers.

(b)  Purposes of study.--The purposes of the study shall be to:

(1)  Determine extent of insurer competition.

(2)  Determine the number of uninsured motorists.

(3)  Determine extent of insurer profits and losses.

(4)  Determine that rates and premiums charged to residents are lawfully applied.

(5)  Determine if the various policies for automobile insurance written in this Commonwealth are available equally to each resident.

(6)  Determine the validity of existing rating territories and if rate differentials between or among rating territories is justified by the losses.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days)

1990 Amendment.  Act 6 added section 1799.5.

Cross References.  Section 1799.5 is referred to in section 1799.6 of this title.



Section 1799.6 - Conduct of random field surveys

§ 1799.6.  Conduct of random field surveys.

(a)  Authority.--In furtherance of the purposes and goals of section 1799.5 (relating to conduct of market study), the Insurance Department may conduct field surveys of agents and brokers in this Commonwealth, which shall include, but not be limited to:

(1)  The determination of the geographical areas to be surveyed.

(2)  The establishment of a list of insurance agents and brokers in the surveyed area or its immediate neighborhood.

(3)  The interview of agents and brokers at their offices to obtain premium quotations from the agent for each company represented by that agent.

(4)  The sorting and categorizing of information.

(5)  The construction of a table displaying quotations by insurer, area and risk.

(6)  The writing of a report of the findings.

(b)  Conjunctive analysis of market study and field survey.--The department may analyze information collected from insurance companies under section 1799.5 in conjunction with information collected from field surveys. This analysis may be ongoing. The department's authority to undertake the conjunctive analysis is in addition to any other of its statutory investigative responsibilities. The conjunctive analysis may be used by the department for general regulatory purposes, including enforcement of the insurance laws.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days)

1990 Amendment.  Act 6 added section 1799.6.



Section 1799.7 - Rates

§ 1799.7.  Rates.

(a)  Rate filing.--All insurers and the Assigned Risk Plan must file for new private passenger motor vehicle rates on or before May 1, 1990. These rates shall apply to all policies issued or renewed on and after July 1, 1990.

(b)  Rate reductions.--The rates charged by insurers under the filing required by subsection (a) shall be reduced from current rates as follows:

(1)  For an insured electing the limited tort option under section 1705 (relating to election of tort options), the total premium charged for any selection of coverages and coverage limits shall be reduced by at least 22% from the total premium for the same selection of coverages and coverage limits in effect on December 1, 1989.

(2)  For an insured bound by the full tort option under section 1705, the total premium charged for any selection of coverages and coverage limits shall be reduced by at least 10% from the total premium for the same selection of coverages and coverage limits in effect on December 1, 1989.

(3)  An insurer aggrieved by the rate reductions mandated by this subsection may seek relief from the commissioner, which relief may be granted when the commissioner deems necessary in extraordinary circumstances.

(c)  Approval and disapproval of certain filings.--Any initial filing submitted by an insurer pursuant to subsection (a), which reduces rates for all insureds from rates in effect December 1, 1989, in amounts specified in subsection (b), shall become effective immediately for policies issued or renewed on and after July 1, 1990, upon receipt by the department and shall be deemed to comply with the act of June 11, 1947 (P.L.538, No.246), known as The Casualty and Surety Rate Regulatory Act, and with Chapter 20 (relating to motor vehicle insurance rate review procedures). Any filing so deemed may subsequently be disapproved, effective upon seven days' written notice by the commissioner stating in what respect the filing or part thereof fails to meet the requirements of this chapter or other applicable law. If a deemed filing is so disapproved within 90 days after receipt by the commissioner, the commissioner may order the insurer to pay refunds to all insureds charged inappropriate rates under the filing. The ability to order refunds shall be in addition to other penalties authorized by law.

(d)  Immediate rate freeze.--In order to provide stability during the period of transition leading up to the effective date of the amendments to this chapter and to assure fair and equitable treatment of insurers and insureds, it is in the best interest of the Commonwealth to temporarily suspend the adoption of new private passenger motor vehicle rates. Notwithstanding any provisions of law to the contrary, all private passenger motor vehicle rates in effect on December 1, 1989, may not be changed so as to be effective prior to July 1, 1990. Any rate requests filed with the commissioner to be effective on or after December 1, 1989, whether or not such requests were approved by the commissioner or by operation of law prior to, on or after December 1, 1989, are hereby disapproved as being in conflict with this chapter.

(e)  Rate freeze after implementation of tort option elections.--No insurer nor the Assigned Risk Plan may increase any private passenger motor vehicle rates between July 1, 1990, and June 30, 1991.

(f)  Rate increase justification.--All rates charged by an insurer during the period between July 1, 1991, and June 30, 1992, may not be increased over the rates in effect pursuant to subsections (b) and (e) by an amount greater than that indicated by an increase in the Consumer Price Index (URBAN), the cost of medical care services, the cost of automobile repairs or other indices of cost increases affecting automobile insurance adopted by the commissioner by publication of notice in the Pennsylvania Bulletin.

(g)  Calculation of rates.--In all rate filings subsequent to the initial filing required by subsection (a), insurers shall allocate expenses, losses and income according to the coverages which generate such expenses, losses and income, provided that each insurer shall provide its limited tort electors with premium savings that equal, in the aggregate, reductions in the insurer's losses created by limited tort electors under the system of tort options established in section 1705.

(h)  Coverage reductions.--Insurers shall reduce the premium for insureds who elect to reduce or eliminate first party benefits, uninsured or underinsured motorist coverage required prior to the effective date of this section by the cost of such coverage.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days)

1990 Amendment.  Act 6 added section 1799.7.






Chapter 18 - Motor Vehicle Insurance Fraud

Section 1801 - Definitions

CHAPTER 18

MOTOR VEHICLE INSURANCE FRAUD

Subchapter

A.  General Provisions

B.  Antifraud Plans

C.  Comprehensive Database System

Enactment.  Chapter 18 was added February 7, 1990, P.L.11, No.6, effective immediately.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1801.  Definitions.

§ 1801.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commissioner."  The Insurance Commissioner of the Commonwealth.

"Comprehensive database system."  A centralized organization or entity designed to collect and disseminate insurance claims information and data from and among its members or subscribers for, but not limited to, the prevention and suppression of fraud.

"Department."  The Insurance Department of the Commonwealth.

"Motor vehicle insurer" or "insurer."  An entity licensed to write motor vehicle insurance in the Commonwealth.

(Dec. 18, 1992, P.L.1411, No.174, eff. imd.)



Section 1811 - Filing of plans

SUBCHAPTER B

ANTIFRAUD PLANS

Sec.

1811.  Filing of plans.

1812.  Content of plans.

1813.  Review by commissioner.

1814.  Report on antifraud activities.

1815.  Penalties.

1816.  Confidentiality of plans and reports.

1817.  Reporting of insurance fraud.

1818.  Civil immunity.

§ 1811.  Filing of plans.

Each insurer licensed to write motor vehicle insurance in this Commonwealth shall institute and maintain a motor vehicle insurance antifraud plan. The antifraud plan of insurers licensed on the effective date of this subchapter shall be filed with the department on or before December 31, 1990. All insurers licensed after the effective date of this chapter shall file within six months of licensure. All changes to the antifraud plan shall be filed with the department within 30 days after it has been modified.

Cross References.  Section 1811 is referred to in section 1815 of this title.



Section 1812 - Content of plans

§ 1812.  Content of plans.

The antifraud plans of each insurer shall establish specific procedures:

(1)  To prevent insurance fraud, including internal fraud involving employees or company representatives, fraud resulting from misrepresentation on applications for insurance coverage, and claims fraud.

(2)  To review claims in order to detect evidence of possible insurance fraud and to investigate claims where fraud is suspected.

(3)  To report fraud to appropriate law enforcement agencies and to cooperate with such agencies in their prosecution of fraud cases.

(4)  To undertake civil actions against persons who have engaged in fraudulent activities.

(5)  To report fraud-related data to a comprehensive database system.

(6)  To ensure that costs incurred as a result of insurance fraud are not included in any rate base affecting the premiums of motor vehicle insurance consumers.

(Dec. 18, 1992, P.L.1411, No.174, eff. imd.)

Cross References.  Section 1812 is referred to in sections 1813, 1815 of this title.



Section 1813 - Review by commissioner

§ 1813.  Review by commissioner.

Antifraud plans shall be filed with the department. If, after review, the commissioner finds that the antifraud plan does not comply with section 1812 (relating to content of plans), the antifraud plan may be disapproved. Notice of disapproval shall include a statement of the specific reasons for such disapproval. Any plan disapproved by the commissioner must be refiled within 60 days of the date of the notice of disapproval. The commissioner may audit insurers to ensure compliance with antifraud plans as a part of the examinations performed under sections 213, 214 and 216 of the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of one thousand nine hundred and twenty-one.

References in Text.  Sections 213, 214 and 216 of the act of May 17, 1921 (P.L.789, No.285), known as The Insurance Department Act of 1921, referred to in this section, were repealed by the act of February 17, 1994 (P.L.79, No.8).

Cross References.  Section 1813 is referred to in section 1815 of this title.



Section 1814 - Report on antifraud activities

§ 1814.  Report on antifraud activities.

All insurers shall annually provide to the department a summary report on actions taken under the plan to prevent and combat insurance fraud, including, but not limited to, measures taken to protect and ensure the integrity of electronic data-processing-generated data and manually compiled data, statistical data on the amount of resources committed to combating fraud, and the amount of fraud identified and recovered during the reporting period.



Section 1815 - Penalties

§ 1815.  Penalties.

Insurers that fail to file timely antifraud plans as required by sections 1811 (relating to filing of plans) and 1813 (relating to review by commissioner) are subject to the penalty provisions of section 320 of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921. Insurers that do not make a good faith attempt to file an antifraud plan which complies with section 1812 (relating to content of plans) shall also be subject to the penalty provisions of section 320 of The Insurance Company Law of 1921, provided that no penalty may be imposed for the first filing made by an insurer under this subchapter. Insurers that fail to follow the antifraud plan shall be subject to a civil penalty for each violation, not to exceed $10,000, at the discretion of the commissioner after consideration of all relevant factors, including the willfulness of any violation.



Section 1816 - Confidentiality of plans and reports

§ 1816.  Confidentiality of plans and reports.

The antifraud plans and reports which insurers file with the department and any reports or materials related to such reports are not public records and shall not be subject to public inspection.



Section 1817 - Reporting of insurance fraud

§ 1817.  Reporting of insurance fraud.

Every insurer licensed to do business in this Commonwealth, and its employees, agents, brokers, motor vehicle physical damage appraisers and public adjusters, or public adjuster solicitors, who has a reasonable basis to believe insurance fraud has occurred shall be required to report the incidence of suspected insurance fraud to Federal, State or local criminal law enforcement authorities. Licensed insurance agents and physical damage appraisers may elect to report suspected fraud through the affected insurer with which they have a contractual relationship. All reports of insurance fraud to law enforcement authorities shall be made in writing. Where insurance fraud involves agents, brokers, motor vehicle physical damage appraisers, public adjusters or public adjuster solicitors, a copy of the report shall also be sent to the department.

(Dec. 18, 1992, P.L.1411, No.174, eff. imd.)



Section 1818 - Civil immunity

§ 1818.  Civil immunity.

No person shall be subject to civil liability for libel, violation of privacy, or otherwise by virtue of the filing of reports or furnishing of other information, in good faith and without malice, required by this subchapter.



Section 1821 - Membership in system

SUBCHAPTER C

COMPREHENSIVE DATABASE SYSTEM

Sec.

1821.  Membership in system.

1822.  Warning notice on application for insurance and claim forms.

1823.  Rules and regulations.

1824.  Civil immunity.

1825.  Use of information (Deleted by amendment).

1826.  Annual reports (Deleted by amendment).

Chapter Heading.  The heading of Subchapter C was amended December 18, 1992, P.L.1411, No.174, effective immediately.

§ 1821.  Membership in system.

(a)  General rule.--Each motor vehicle insurer shall, as a condition of authority to transact the business of insurance in this Commonwealth, obtain and maintain membership in one or more comprehensive database systems for the purpose of reporting and accessing motor vehicle insurance claims data and information.

(b)  Requirements for selection.--Any comprehensive database system selected for membership by a motor vehicle insurer shall meet the following minimum qualifications:

(1)  Have and maintain a computerized database.

(2)  Have and maintain the capacity to interact with other comprehensive database systems or have and maintain a substantial insurer membership.

(3)  Have the ability to service the insurance industry, insurance regulators or law enforcement authorities on an interstate basis.

(c)  Claims information.--Each motor vehicle insurer shall report and access data and information relating to motor vehicle insurance claims to its comprehensive database systems in accordance with the systems' reporting procedures.

(d)  Availability to law enforcement officials.--Any data and information reported to a comprehensive database system may be made available to law enforcement officials.

(e)  Payment of expenses.--Each motor vehicle insurer shall be liable for its share of expenses incurred by any Pennsylvania-specific data index of which the insurer was a member prior to the effective date of this act.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 deleted by amendment former section 1821 and added a new section 1821.



Section 1822 - Warning notice on application for insurance and claim forms

§ 1822.  Warning notice on application for insurance and claim forms.

Not later than May 1, 1990, all applications for insurance, renewals and claim forms shall contain a statement that clearly states in substance the following:

Any person who knowingly and with intent to injure or defraud any insurer files an application or claim containing any false, incomplete or misleading information shall, upon conviction, be subject to imprisonment for up to seven years and payment of a fine of up to $15,000.

(Dec. 18, 1992, P.L.1411, No.174, eff. imd.)

1992 Amendment.  Act 174 deleted by amendment former section 1822 and renumbered former section 1827 to section 1822.



Section 1823 - Rules and regulations

§ 1823.  Rules and regulations.

The department may promulgate such rules and regulations as may be necessary to carry out this chapter.

(Dec. 18, 1992, P.L.1411, No.174, eff. imd.)

1992 Amendment.  Act 174 deleted by amendment former section 1823 and renumbered former section 1828 to section 1823.



Section 1824 - Civil immunity

§ 1824.  Civil immunity.

No person shall be subject to civil liability for libel, violation of privacy or otherwise by virtue of the filing of reports or furnishing of other information in good faith and without malice required by this subchapter.

(Dec. 18, 1992, P.L.1411, No.174, eff. imd.)

1992 Amendment.  Act 174 deleted by amendment former section 1824 and renumbered former section 1829 to section 1824.



Section 1825 - Use of information (Deleted by amendment)

§ 1825.  Use of information (Deleted by amendment).

1992 Amendment.  Section 1825 was deleted by amendment December 18, 1992, P.L.1411, No.174, effective immediately.



Section 1826 - Annual reports (Deleted by amendment)

§ 1826.  Annual reports (Deleted by amendment).

1992 Amendment.  Section 1826 was deleted by amendment December 18, 1992, P.L.1411, No.174, effective immediately.






Chapter 19 - Fees

Section 1901 - Exemption of persons, entities and vehicles from fees

CHAPTER 19

FEES

Subchapter

A.  General Provisions

B.  Registration Fees

C.  Permits

D.  Miscellaneous Fees

Enactment.  Chapter 19 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 19 is referred to in section 1307 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

1901.  Exemption of persons, entities and vehicles from fees.

1902.  Exemptions from other fees.

1903.  Limitation on local license fees and taxes.

1904.  Collection and disposition of fees and moneys.

1905.  Payments to special funds.

§ 1901.  Exemption of persons, entities and vehicles from fees.

(a)  Governmental and quasi-governmental entities.--Except as otherwise specifically provided in this title, no fees shall be charged under this title to any of the following:

(1)  The Commonwealth.

(2)  Political subdivisions.

(3)  State and local authorities.

(4)  State-related institutions of higher learning.

(5)  The Federal Government.

(6)  Other states.

(b)  Title and registration fees.--No fee shall be charged for titling or registration of any of the following:

(1)  Buses registered by urban mass transportation systems.

(2)  Vehicles registered by volunteer fire, rescue and ambulance associations.

(3)  Vehicles registered by foreign nationals with the rank of vice consul or higher assigned to a consulate in this Commonwealth provided that citizens of the United States are granted reciprocal exemptions.

(4)  Vehicles of totally disabled veterans whose disability is certified by the service unit of the armed forces in which the veterans served or by the United States Veterans' Administration as service-connected.

(5)  Vehicles on loan or transferred to a nonprofit corporation by the United States Department of Defense or the United States General Services Administration and used exclusively for leasing to political subdivisions, State agencies and the Federal Government. Such vehicles shall be issued the same kind of registration plates as are issued to vehicles registered by political subdivisions.

(c)  Processing fee in lieu of registration fee.--No registration fee shall be charged for vehicles registered by any of the following but the department shall charge a fee of $10 to cover the costs of processing for issuing or renewing the registration:

(1)  Hospital.

(2)  Humane society.

(3)  Nonprofit youth center.

(4)  American Red Cross.

(5)  Church.

(6)  Girl Scouts of America.

(7)  Boy Scouts of America.

(8)  Salvation Army.

(9)  Duly chartered posts of national veterans' organizations.

(10)  Young Men's Christian Association.

(11)  Young Men's Hebrew Association.

(12)  Young Women's Christian Association.

(13)  Young Women's Hebrew Association.

(14)  Jewish Community Center.

(15)  Nonprofit corporations of musical marching groups of youths.

(16)  Any person who is retired and receiving social security or other pension and whose total annual income does not exceed $19,200. Unless the retired person is physically or mentally incapable of driving the vehicle, the retired person shall be the principal driver of the vehicle but may from time to time authorize another person to drive the vehicle in his or her stead.

(17)  Any veteran who lost a limb or eye or who became partially paralyzed while serving in the armed forces of the United States.

(18)  A person who, as a member of the armed forces of the United States, was captured by the enemy during World War I, World War II, the Korean Emergency, the Vietnam Conflict or in a future armed conflict for which the Department of Defense authorizes a campaign medal.

(19)  Any person who has been awarded the Congressional Medal of Honor.

(20)  Nonprofit organizations which care for or otherwise provide services for the elderly or the infirm.

(21)  Nonprofit organizations which principally serve mentally or physically handicapped or disabled persons.

(22)  Nonprofit mobile aviation museum.

(23)  Nonprofit corporations that provide ambulance or emergency medical services.

(d)  Limitations.--

(1)  Vehicles titled and registered under the provisions of this section shall be operated and used exclusively for the purpose for which the vehicles were entitled to the exemptions from fees.

(2)  Only one passenger car or truck with a registered gross weight of not more than 9,000 pounds may be registered to any person under the provisions of subsection (b)(4) and subsection (c)(16), (17), (18) and (19).

(e)  Penalty.--Any person violating the provisions of this section is guilty of a summary offense.

(July 11, 1980, P.L.550, No.113, eff. 60 days; June 23, 1982, P.L.605, No.171, eff. imd.; Nov. 23, 1982, P.L.689, No.197, eff. 60 days; Dec. 13, 1985, P.L.327, No.86, eff. Apr. 1, 1986; June 12, 1986, P.L.252, No.65, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; July 10, 1990, P.L.370, No.84, eff. 60 days; Aug. 14, 1991, P.L.342, No.36, eff. imd.; June 11, 1992, P.L.266, No.47, eff. 60 days; Apr. 29, 1994, P.L.148, No.25, eff. imd.; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151)

1998 Amendment.  Act 151 amended the section heading and subsecs. (c)(16) and (d)(2) and added subsec. (c)(23), effective July 1, 1999, as to subsec. (c)(16) and (23) and 60 days as to the remainder of the section.

1994 Amendments.  Act 25 amended subsec. (a) and Act 172 added subsec. (c)(22).

1992 Amendment.  Act 47 added subsec. (b)(5).

1990 Amendment.  Act 84 added subsec. (c)(20) and (21).

1986 Amendments.  Act 65 amended subsec. (d) and Act 166 amended subsec. (b).

1982 Amendments.  Act 171 amended subsec. (c)(16) and Act 197 added subsec. (c)(18) and (19).



Section 1902 - Exemptions from other fees

§ 1902.  Exemptions from other fees.

No fee shall be charged under this title for or to any of the following:

(1)  A certificate of title returned to the department for cancellation.

(2)  The replacement of a registration card or plate, driver's license, learner's permit or certificate of title lost in the mail if the applicant files an affidavit of nonreceipt within 90 days of the date of original issuance.

(3)  A certificate of salvage.

(4)  A certificate of rejection.

(5)  A special hauling permit issued to any person:

(i)  hauling equipment or materials for use on a Federal or State emergency relief project; or

(ii)  hauling a holiday tree for a governmental entity at no charge.

(6)  A manufacturer, jobber or dealer for a certificate of title to a motor vehicle, trailer or semitrailer when assignment of certificate of title accompanies the application for certificate of title, and when the dealer, manufacturer or jobber is possessed of current manufacturer's, dealer's or jobber's registration plates.

(7)  The transfer of title to a surviving spouse pursuant to section 1114 (relating to transfer of vehicle by operation of law).

(8)  Volunteer emergency service personnel who require a certified driving record for certification under the act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act.

(9)  A driver record of a school bus driver obtained electronically from the department by the employer of the school bus driver or any Federal or state transportation association of school bus operators on behalf of the employer where the employer or the association has paid an annual record access fee established by the department. The department shall publish notice of the annual fee in the Pennsylvania Bulletin.

(10)  The reissuance of a registration plate, where the registration plate has been determined by an authorized representative of the department or law enforcement to be illegible from a reasonable distance.

(Mar. 7, 1982, P.L.152, No.49, eff. imd.; June 23, 1982, P.L.605, No.171, eff. imd.; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; June 28, 1993, P.L.137, No.33, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Dec. 1, 2004, P.L.1771, No.229, eff. 60 days; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 added par. (10).

2004 Amendment.  Act 229 added par. (9).

1998 Amendment.  Act 151 amended par. (5).

1993 Amendment.  Act 33 added par. (8).

References in Text.  The act of July 3, 1985 (P.L.164, No.45), known as the Emergency Medical Services Act, referred to in par. (8), was repealed by the act of August 18, 2009 (P.L.308, No.37). The subject matter is now contained in Chapter 81 of Title 35 (Health and Safety).



Section 1903 - Limitation on local license fees and taxes

§ 1903.  Limitation on local license fees and taxes.

No municipality shall require or collect any registration or license fee or tax for any vehicle or driver's license from any person.



Section 1904 - Collection and disposition of fees and moneys

§ 1904.  Collection and disposition of fees and moneys.

The department shall collect all fees payable under this title and all other moneys received in connection with the administration of this title and transmit them to the State Treasurer for deposit in the Motor License Fund. Moneys paid in error may be refunded by the department.



Section 1905 - Payments to special funds

§ 1905.  Payments to special funds.

(a)  Power and duty of State Treasurer.--In accordance with the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, the State Treasurer shall administer the designated funds of the department.

(b)  Zoological Enhancement Fund.--Fifteen dollars of each fee received under section 1355 (relating to zoological plate) shall be credited to the Zoological Enhancement Fund, created as follows:

(1)  There is hereby established a special account in the Treasury Department which shall be known as the Zoological Enhancement Fund. The purpose of the Zoological Enhancement Fund is to assist Commonwealth nonprofit zoological institutions accredited by the American Zoo and Aquarium Association and licensed by the United States Department of Agriculture to fulfill their conservation, education and recreation missions to the citizens of this Commonwealth.

(2)  All moneys in the Zoological Enhancement Fund are hereby annually appropriated to the Department of Commerce and may be expended for the purposes authorized under this subsection.

(3)  Estimates of amounts to be expended under this subsection shall be submitted to the Governor by the Department of Commerce for his approval.

(4)  The State Treasurer shall not honor any requisition for expenditures by the Department of Commerce in excess of estimates approved by the Governor or in excess of the amount available for the purposes for which the requisition was made, whichever is the lesser amount.

(c)  Drug Abuse Resistance Education Fund.--Fifteen dollars of each fee received under section 1358 (relating to DARE plate) shall be credited to the Drug Abuse Resistance Education Fund, established as follows:

(1)  There is hereby established a special account in the State Treasury which shall be known as the Drug Abuse Resistance Education (DARE) Fund. The purpose of the DARE Fund is to provide moneys for an ongoing educational program in public schools to prevent drug abuse, utilizing police agency representatives, school district employees, materials, supplies and other necessary expenses associated with the program.

(2)  All moneys in the DARE Fund are hereby annually appropriated to the Pennsylvania Commission on Crime and Delinquency and may be expended for the purposes authorized under this subsection.

(3)  Estimates of amounts to be expended under this subsection shall be submitted to the Governor by the Pennsylvania Commission on Crime and Delinquency for his approval.

(4)  The State Treasurer shall not honor any requisition for expenditures by the Pennsylvania Commission on Crime and Delinquency in excess of estimates approved by the Governor or in excess of the amount available for the purposes for which the requisition was made, whichever is the lesser amount.

(July 6, 1995, P.L.288, No.42, eff. 60 days; July 6, 1995, P.L.315, No.48, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

1995 Amendments.  Act 42 added section 1905, Act 48 added section 1905 and Act 75 added subsec. (c). The amendments by Acts 42 and 48 are identical and therefore have been merged.

References in Text.  The Department of Commerce, referred to in subsec. (b), was renamed the Department of Community and Economic Development by Act 58 of 1996.



Section 1911 - Annual registration fees

SUBCHAPTER B

REGISTRATION FEES

Sec.

1911.  Annual registration fees.

1912.  Passenger cars.

1913.  Motor homes.

1914.  Motorcycles.

1915.  Motor-driven cycles.

1916.  Trucks and truck tractors.

1917.  Motor buses and limousines.

1918.  School buses and school vehicles.

1919.  Reduced combustion vehicles (Expired).

1920.  Trailers.

1921.  Special mobile equipment.

1922.  Implements of husbandry.

1923.  Antique, classic and collectible vehicles.

1924.  Farm vehicles.

1925.  Ambulances, taxis and hearses.

1925.1. Limousines.

1926.  Dealers and miscellaneous motor vehicle business.

1926.1. Farm equipment vehicle dealers.

1926.2. Fleet owner transporter plate.

1927.  Transfer of registration.

1928.  Temporary and electronically issued registration plates.

1929.  Replacement registration plates.

1930.  Legislative registration plates.

1931.  Personal registration plates.

1931.1. Street rod registration plates.

1932.  Duplicate registration cards.

1933.  Commercial implements of husbandry.

1934.  General reissuance.

Cross References.  Subchapter B is referred to in section 1331 of this title.

§ 1911.  Annual registration fees.

(a)  General rule.--An annual fee for the registration of vehicles as provided in Chapter 13 (relating to the registration of vehicles) shall be charged by the department as provided in this title.

(b)  Department to establish certain fees.--If a vehicle to be registered is of a type not specifically provided for by this title and is otherwise eligible for registration, the department shall determine the most appropriate fee or fee schedule for the vehicle or type of vehicle based on such factors as design and intended use.



Section 1912 - Passenger cars

§ 1912.  Passenger cars.

The annual fee for registration of a passenger car shall be $36.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1912 is referred to in sections 1926.2, 9511.11 of this title.



Section 1913 - Motor homes

§ 1913.  Motor homes.

The annual fee for registration of a motor home shall be determined by its registered gross weight in pounds according to the following table:

Class

Registered Gross

Weight in Pounds

Fee

1

8,000 or less

$45

2

8,001 - 11,000

63

3

11,001 or more

81

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1913 is referred to in sections 1926, 9511.11 of this title.



Section 1914 - Motorcycles

§ 1914.  Motorcycles.

The annual fee for registration of a motorcycle other than a motor-driven cycle shall be $18.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1914 is referred to in section 9511.11 of this title.



Section 1915 - Motor-driven cycles

§ 1915.  Motor-driven cycles.

The annual fee for registration of a motor-driven cycle shall be $9.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1915 is referred to in section 9511.11 of this title.



Section 1916 - Trucks and truck tractors

§ 1916.  Trucks and truck tractors.

(a)  General rule.--

(1)  The annual fee for registration of a truck or truck tractor shall be determined by its registered gross weight or combination weight in pounds according to the following table:

Class

Registered

Gross or Combination

Weight in Pounds

Fee

1

5,000 or less

$ 58.50

2

5,001 -  7,000

81.00

3

7,001 -  9,000

153.00

4A

9,001 - 10,000

198.00

4B

10,001 - 11,000

198.00

5

11,001 - 14,000

243.00

6

14,001 - 17,000

288.00

7

17,001 - 21,000

355.50

8

21,001 - 26,000

405.00

9

26,001 - 30,000

472.50

10

30,001 - 33,000

567.00

11

33,001 - 36,000

621.00

12

36,001 - 40,000

657.00

13

40,001 - 44,000

697.50

14

44,001 - 48,000

751.50

15

48,001 - 52,000

828.00

16

52,001 - 56,000

882.00

17

56,001 - 60,000

999.00

18

60,001 - 64,000

1,111.50

19

64,001 - 68,000

1,165.50

20

68,001 - 73,280

1,251.00

21

73,281 - 76,000

1,597.50

22

76,001 - 78,000

1,633.50

23

78,001 - 78,500

1,651.50

24

78,501 - 79,000

1,669.50

25

79,001 - 80,000

1,687.50

(2)  A portion of the registration fee for any truck or truck tractor in Classes 9 through 25 shall be deposited in the Highway Bridge Improvement Restricted Account within the Motor License Fund according to the following table:

Classes

Amount Deposited in

Highway Bridge Improvement

Restricted Account

9-12

$ 72

13-17

108

18-20

144

21-25

180

(b)  Optional registration.--Any vehicle falling within the range of weights for Classes 1 through 4, inclusive, shall notwithstanding any gross vehicle weight stamped on the manufacturer's serial plate, be registered, upon request of the person making application for registration, at the maximum allowable gross or combination weight for the particular weight class within which the gross vehicle weight determined by the manufacturer causes such vehicle to fall.

(Feb. 15, 1980, P.L.12, No.8, eff. imd.; June 18, 1980, P.L.229, No.68, eff. 60 days; Dec. 8, 1982, P.L.842, No.234, eff. Apr. 1, 1983; July 13, 1987, P.L.303, No.56, eff. imd.; Apr. 17, 1997, P.L.6, No.3, eff. Jan. 1, 1998; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months)

2002 Amendment.  Act 229 amended subsec. (a)(1). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1916 is referred to in sections 1926, 1926.2, 9511.11 of this title.



Section 1917 - Motor buses and limousines

§ 1917.  Motor buses and limousines.

The annual fee for registration of a motor bus or a limousine shall be determined by its seating capacity according to the following table:

Seating Capacity

Fee

26 or less

$  9 per seat

27 - 51

234 plus $11.25 per seat

in excess of 26

52 or more

540

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1917 is referred to in sections 1925.1, 9511.11 of this title.



Section 1918 - School buses and school vehicles

§ 1918.  School buses and school vehicles.

The annual fee for registration of a school bus or school vehicle shall be $24.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)



Section 1919 - Reduced combustion vehicles (Expired)

§ 1919.  Reduced combustion vehicles (Expired).

1996 Expiration.  Section 1919 expired December 31, 1996. See Act 139 of 1992.



Section 1920 - Trailers

§ 1920.   Trailers.

(a)   General rule.--The annual fee for registration of a trailer shall be determined by its registered gross weight according to the following table:

Registered Gross

Weight in Pounds

Fee

3,000 or less

$ 6

3,001 - 10,000

12

10,001 or more

27

(b)   Optional five-year registration.--A trailer with a registered gross weight of 10,000 pounds or less may be registered for a period of five years upon payment by the registrant of the applicable fee for such period.

(c)   Optional permanent registration.--A trailer with a registered gross weight of 10,001 or more pounds may be registered for a one-time fee of $135 in lieu of the annual fee at the option of the registrant.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

Cross References.  Section 1920 is referred to in sections 1307, 1926, 1926.2 of this title.



Section 1921 - Special mobile equipment

§ 1921.  Special mobile equipment.

The annual fee for registration of special mobile equipment shall be $36.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1921 is referred to in section 9511.11 of this title.



Section 1922 - Implements of husbandry

§ 1922.  Implements of husbandry.

The annual fee for registration of an implement of husbandry not exempt from registration under this title shall be $18.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1922 is referred to in section 9511.11 of this title.



Section 1923 - Antique, classic and collectible vehicles

§ 1923.  Antique, classic and collectible vehicles.

The fee for registration of an antique, classic or collectible motor vehicle shall be $75.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1923 is referred to in section 9511.11 of this title.



Section 1924 - Farm vehicles

§ 1924.  Farm vehicles.

(a)  General rule.--The annual fee for registration of a farm vehicle shall be $76.50 or one-third of the regular fee, whichever is greater.

(b)  Certificate of exemption.--The biennial processing fee for a certificate of exemption issued in lieu of registration of a farm vehicle shall be determined by the type of certificate issued and the gross weight or combination weight or weight rating according to the following table:

Certificate type

Weight in pounds

Fee

Type A

10,000 or less

$24

Type B

greater than 10,000 and not exceeding 17,000

24

Type C

greater than 17,000

50

Type D

greater than 17,000

100

(July 20, 1979, P.L.168, No.55, eff. imd.; May 20, 1993, P.L.30, No.10, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; July 6, 1995, P.L.246, No.30, eff. imd.; Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997; Oct. 24, 2012, P.L.1407, No.174, eff. 60 days)

2012 Amendment.  Act 174 amended subsec. (b).

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

1995 Amendment.  See section 5 of Act 30 in the appendix to this title for special provisions relating to equipment standards and inspection criteria.

Cross References.  Section 1924 is referred to in section 9511.11 of this title.



Section 1925 - Ambulances, taxis and hearses

§ 1925.  Ambulances, taxis and hearses.

The annual fee for registration of an ambulance, taxi or hearse shall be $54.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1925 is referred to in section 9511.11 of this title.



Section 1925.1 - Limousines

§ 1925.1.  Limousines.

The department shall issue registration plates for limousines for an annual fee as prescribed in section 1917 (relating to motor buses and limousines). The limousine registration plate shall be issued only to vehicles used as limousines for the transportation of persons for compensation.

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; June 11, 1992, P.L.266, No.47, eff. 60 days)



Section 1926 - Dealers and miscellaneous motor vehicle business

§ 1926.  Dealers and miscellaneous motor vehicle business.

(a)  General rule.--The annual fee for a dealer registration plate or miscellaneous motor vehicle business plate shall be $36.

(b)  Motorcycle dealers.--The annual fee for each dealer registration plate issued to a motorcycle dealer other than a motor-driven cycle dealer shall be $18.

(c)  Motor-driven cycle dealers.--The annual fee for each dealer registration plate issued to a motor-driven cycle dealer shall be $9.

(d)  Multipurpose dealer registration plate.--The annual fee for a multipurpose dealer registration plate shall be the appropriate fee specified in section 1913 (relating to motor homes) for motor homes, the appropriate fee specified in section 1916 (relating to trucks and truck tractors) for trucks and truck tractors and the appropriate fee specified in section 1920(a) (relating to trailers) for trailers.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1926 is referred to in section 9511.11 of this title.



Section 1926.1 - Farm equipment vehicle dealers

§ 1926.1.  Farm equipment vehicle dealers.

The annual fee for registration of a farm equipment dealer truck or truck tractor shall be one-half of the regular fee or $243, whichever is greater.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1926.1 is referred to in section 9511.11 of this title.



Section 1926.2 - Fleet owner transporter plate

§ 1926.2.  Fleet owner transporter plate.

The annual fee for a fleet owner transporter plate shall be the appropriate fee specified in section 1912 (relating to passenger cars), 1916 (relating to trucks and truck tractors) or 1920(a) (relating to trailers).

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 added section 1926.2.



Section 1927 - Transfer of registration

§ 1927.  Transfer of registration.

The fee for transfer of registration shall be $6.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1927 is referred to in section 9511.11 of this title.



Section 1928 - Temporary and electronically issued registration plates

§ 1928.  Temporary and electronically issued registration plates.

The fee payable by a dealer or other dispensing agent for a temporary registration plate or for a registration plate to be issued for new registration processed electronically with the department shall be $5. The charge of the agent for providing an applicant with a plate under this section shall not exceed a total of $10.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)



Section 1929 - Replacement registration plates

§ 1929.  Replacement registration plates.

The fee for a replacement registration plate other than a legislative or personal plate shall be $7.50.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1929 is referred to in sections 1786, 9511.11 of this title.



Section 1930 - Legislative registration plates

§ 1930.  Legislative registration plates.

The fee for issuance of a legislative registration plate shall be $20 which shall be in addition to the annual registration fee. Only one payment of the issuance fee shall be charged for each legislative registration plate issued or replaced.



Section 1931 - Personal registration plates

§ 1931.  Personal registration plates.

The fee for issuance of a personal registration plate shall be $20 which shall be in addition to the annual registration fee. Only one payment of the issuance fee shall be charged for each personal registration issued or replaced.



Section 1931.1 - Street rod registration plates

§ 1931.1.  Street rod registration plates.

The fee for the issuance of a street rod registration plate shall be $20 which shall be in addition to the annual registration fee. Only one payment of the issuance fee shall be charged for each street rod registration plate issued or replaced.

(July 10, 1981, P.L.250, No.82, eff. imd.)

1981 Amendment.  Act 82 added section 1931.1.



Section 1932 - Duplicate registration cards

§ 1932.  Duplicate registration cards.

The fee for each duplicate registration card when ordered at the time of vehicle registration, the transfer or renewal of registration or the replacement of a registration plate shall be $1.50. The fee for each duplicate registration card issued at any other time shall be $4.50.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1932 is referred to in sections 1786, 9511.11 of this title.



Section 1933 - Commercial implements of husbandry

§ 1933.  Commercial implements of husbandry.

The annual fee for registration of a commercial implement of husbandry shall be $76.50 or one-half of the regular fee, whichever is greater.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1933 is referred to in section 9511.11 of this title.



Section 1934 - General reissuance

§ 1934.  General reissuance.

No fee shall be charged under this title for any registration plate issued as a result of the department's order of a general reissuance of registration plates provided the registration plate is issued at the time designated by the department. This section shall supersede any other provision in this title which prescribes a fee for the issuance of a registration plate.

(Dec. 21, 1998, P.L.1126, No.151, eff. July 1, 1999)

1998 Amendment.  Act 151 added section 1934.

Cross References.  Section 1934 is referred to in section 1331 of this title.



Section 1941 - Scope of subchapter

SUBCHAPTER C

PERMITS

Sec.

1941.  Scope of subchapter.

1942.  Special hauling permits as to weight and size.

1943.  Annual hauling permits.

1944.  Mobile homes, modular housing units and modular housing undercarriages.

1945.  Books of permits.

1946.  Movements requiring special escort.

1947.  Refund of certain fees.

1948.  Chemical and fertilizer vehicle permits (Repealed).

1949.  Construction trucks (Deleted by amendment).

1950.  Fee for migrant farm vehicle (Repealed).

§ 1941.  Scope of subchapter.

This subchapter prescribes fees payable to the department for permits covering movements on State highways and does not limit the right of local authorities to prescribe fees for permits for movements on streets and highways under their jurisdiction.



Section 1942 - Special hauling permits as to weight and size

§ 1942.  Special hauling permits as to weight and size.

(a)  Fee schedule.--The fee for a special hauling permit for each movement of an overweight or oversize vehicle or load, or both, shall be as follows:

(1)  Oversize vehicle or load, or both, having a width up to 14 feet and not exceeding legal weight limit, $25.

(2)  Oversize vehicle or load, or both, having a width exceeding 14 feet and not exceeding any legal weight limit, $50.

(3)  Vehicle and load weighing in excess of legal weight limit, 3¢ per mile per ton by which the gross weight exceeds the registered gross weight.

(b)  Cumulative fees.--Fees under subsection (a) are cumulative so that a vehicle and load which are both oversize and overweight would be subject to a fee under subsection (a)(1) or (2) and subsection (a)(3).

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)



Section 1943 - Annual hauling permits

§ 1943.  Annual hauling permits.

(a)  Quarry equipment and machinery.--The annual fee for operation or movement of each piece of heavy quarry equipment or machinery, as provided for in section 4966 (relating to permit for movement of quarry equipment), shall be $500.

(b)  Implements of husbandry.--(Repealed).

(c)  Course of manufacture.--The annual fee for operation or movement of loads or vehicles, as provided for in section 4968 (relating to permit for movement during course of manufacture), shall be as follows:

(1)  Oversized movements:

(i)  Movements limited to daylight hours only - $100.

(ii)  Movements that can be conducted 24 hours per day - $1,000.

(2)  Overweight movements:

(i)  Movements not exceeding 100,000 pounds gross weight:

(A)  Not more than one mile in distance - $50.

(B)  More than one mile in distance - $400.

(ii)  Movements in excess of 100,000 pounds gross weight - $500, plus $100 for each mile of highway authorized under the permit.

(d)  Multiple highway crossings.--The annual fee for a single permit for multiple highway crossings, as provided for in section 4965 (relating to single permits for multiple highway crossings), shall be $300.

(e)  Vehicles with oversize wheels and tires.--(Deleted by amendment).

(e.1)  Special mobile equipment.--The annual fee for hauling or towing each piece of special mobile equipment, as provided for in section 4975 (relating to permit for movement of special mobile equipment), shall be $200.

(f)  Containerized cargo.--The annual company fee for movement of any combination with overweight containerized cargo as provided for in section 4974 (relating to permit for movement of containerized cargo) shall be:

(1)  $100 for a motor carrier requesting permits for up to 15 truck tractors.

(2)  $150 for a motor carrier requesting permits for 16 to 50 truck tractors.

(3)  $250 for a motor carrier requesting permits for 51 to 100 truck tractors.

(4)  $350 for a motor carrier requesting permits for 101 to 150 truck tractors.

(5)  $400 for a motor carrier requesting permits for 151 or more truck tractors.

(g)  Domestic animal feed.--The annual fee for movement of each vehicle hauling domestic animal feed, in bulk, as provided for in section 4976 (relating to permit for movement of domestic animal feed) shall be $400.

(g.1)  Eggs.--The annual fee for movement of each vehicle hauling eggs as provided for in section 4976.2 (relating to permit for movement of eggs) shall be $400.

(h)  Movement of wooden structures.--The annual fee for movement of wooden structures as provided for in section 4977 (relating to permit for movement of wooden structures) shall be $1,000.

(i)  Live domestic animals.--The annual permit fee for each truck tractor authorized to transport live domestic animals, as provided in section 4976.1 (relating to permit for movement of live domestic animals), shall be $400.

(j)  Building structural components.--The permit fee for each truck tractor authorized to transport building structural components, as provided in section 4978 (relating to permit for movement of building structural components), shall be $100 for each month the permit is valid.

(k)  Utility construction equipment.--The permit fee for utility construction equipment, as provided for in section 4970(a) (relating to permit for movement of construction equipment), shall be $100 for each month the permit is valid.

(l)  Particleboard or fiberboard.--The annual fee for movement of particleboard or fiberboard, as provided for in section 4979 (relating to permit for movement of particleboard or fiberboard used for the manufacture of ready-to-assemble furniture), shall be $800.

(m)  Bulk refined oil.--The annual fee for movement of bulk refined oil, as provided for in section 4979.1 (relating to permit for movement of bulk refined oil), shall be:

(1)  $800 for a distance up to 50 miles.

(2)  $1,600 for a distance of more than 50 miles up to 125 miles.

(n)  Waste coal and beneficial combustion ash.--The annual fee for the movement of waste coal and beneficial combustion ash, as provided for in section 4979.2 (relating to permit for movement of waste coal and beneficial combustion ash), shall be $400.

(o)  Float glass or flat glass.--The annual fee for the movement of float glass or flat glass, as provided for in section 4979.3 (relating to permit for movement of float glass or flat glass for use in construction and other end uses), shall be $800.

(p)  Self-propelled cranes.--The annual permit fee for each self-propelled crane, as provided for in section 4979.4 (relating to permit for movement of self-propelled cranes), shall be as follows:

(1)  Cranes not exceeding 100,000 pounds gross weight, prorated up to a maximum of $400.

(2)  Cranes in excess of 100,000 pounds gross weight, prorated up to a maximum of $100 plus $50 for each mile of highway authorized under the permit.

(q)  Construction equipment.--The annual fee for the movement of construction equipment shall be $400.

(q.1)  Nonhazardous liquid glue.--The annual fee for the movement of nonhazardous liquid glue, as provided for in section 4979.5 (relating to permit for movement of nonhazardous liquid glue), shall be $800.

(q.2)  Waste tires.--The annual fee for the movement of waste tires under section 4979.6 (relating to permit for movement of waste tires) shall be $800.

(r)  Excess damage permit.--The annual fee for excess damage permits, as provided for in section 4961(d) (relating to authority to issue permits), shall be $500 to cover the costs of administering the permit and inspections of the involved highway.

(July 20, 1979, P.L.168, No.55, eff. imd.; Nov. 29, 1985, P.L.316, No.81, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; July 6, 1995, P.L.315, No.48, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. 60 days; July 11, 1996, P.L.660, No.115; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 25, 1999, P.L.164, No.23, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days; Oct. 24, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 187 added subsec. (g.1).

2010 Amendment.  Act 81 amended subsec. (m) and added subsecs. (q.1) and (q.2). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2002 Amendment.  Act 152 added subsec. (r).

2001 Amendment.  Act 37 amended subsecs. (c) and (i) and added subsec. (q).

1999 Amendment.  Act 23 added subsecs. (o) and (p).

1998 Amendment.  Act 151 amended subsecs. (a) and (c)(2)(i) and (d) and added subsecs. (i), (j), (k), (l), (m) and (n).

1996 Amendment.  Act 115 added subsecs. (g) and (h), effective immediately as to subsec. (g) and 60 days as to subsec. (h).

1995 Amendments.  Act 48 amended subsec. (c) and Act 75 added subsec. (e.1).

1994 Amendment.  Act 172 amended subsec. (c) and added subsec. (f).

1993 Amendment.  Act 10 deleted subsec. (e).

1979 Repeal.  Act 55 repealed subsec. (b).



Section 1944 - Mobile homes, modular housing units and modular housing undercarriages

§ 1944.  Mobile homes, modular housing units and modular housing undercarriages.

The fee for a special hauling permit for a mobile home, modular housing unit or modular housing undercarriage which exceeds the maximum size prescribed in this title but which does not exceed 14 feet in body width shall be $25. The fee for a special hauling permit for a mobile home or modular housing unit, as provided in section 4973 (relating to permits for movement of a mobile home or a modular housing unit and modular housing undercarriage), shall be $50.

(Mar. 7, 1982, P.L.152, No.49, eff. imd.; Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days)

1994 Amendments.  Act 172 overlooked the amendment by Act 115, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 1944.



Section 1945 - Books of permits

§ 1945.  Books of permits.

(a)  General rule.--Upon request, permits for movement of oversize vehicles or loads, the dimensions of which do not exceed those specified by the department, will be issued in booklet form, containing a convenient number of permits. For each movement, one permit shall be removed from the booklet, dated, trip data entered and carried in the towing vehicle.

(b)  Penalty.--Any person violating any of the provisions of this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $500.

(July 1, 1989, P.L.115, No.24, eff. 60 days)

1989 Amendment.  Act 24 amended subsec. (a).



Section 1946 - Movements requiring special escort

§ 1946.  Movements requiring special escort.

When a special escort is required, as provided for in section 4962 (relating to conditions of permits and security for damages), the cost of the escort shall be paid by the permittee. The department, the Pennsylvania State Police and local authorities may establish schedules of fees for escort costs based on mileage or otherwise.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.)



Section 1947 - Refund of certain fees

§ 1947.  Refund of certain fees.

The portion of the fee of an unused overweight permit based on ton-miles or the fee for an unused escort, or both, may be refunded upon payment of a processing fee of $10.



Section 1948 - Chemical and fertilizer vehicle permits (Repealed)

§ 1948.  Chemical and fertilizer vehicle permits (Repealed).

1993 Repeal.  Section 1948 was repealed May 20, 1993, P.L.30, No.10, effective in 60 days.



Section 1949 - Construction trucks (Deleted by amendment)

§ 1949.  Construction trucks (Deleted by amendment).

1998 Amendment.  Section 1949 was deleted by amendment December 21, 1998, P.L.1126, No.151, effective immediately.



Section 1950 - Fee for migrant farm vehicle (Repealed)

§ 1950.  Fee for migrant farm vehicle (Repealed).

1993 Repeal.  Section 1950 was repealed May 20, 1993, P.L.30, No.10, effective in 60 days.



Section 1951 - Driver's license and learner's permit

SUBCHAPTER D

MISCELLANEOUS FEES

Sec.

1951.  Driver's license and learner's permit.

1952.  Certificate of title.

1953.  Security interest.

1954.  Approval of vehicle equipment and testing devices.

1955.  Information concerning drivers and vehicles.

1956.  Certified copies of records.

1957.  Uncollectible checks.

1958.  Certificate of inspection.

1959.  Messenger service.

1960.  Reinstatement of operating privilege or vehicle registration.

1961.  Secure power of attorney.

§ 1951.  Driver's license and learner's permit.

(a)  Driver's license.--The driver's license fee for each year or partial year shall be $5.25 plus the cost of the photograph required in section 1510(a) (relating to issuance and content of driver's license).

(b)  Learner's permit.--The fee for a learner's permit shall be $5.

(c)  Identification card.--The fee for an identification card shall be $5 plus the cost of the photograph.

(d)  Replacement license or card.--The fee for a replacement driver's license or identification card shall be $5 plus the cost of the photograph.

(Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 120 days)

2002 Amendment.  Act 152 amended subsec. (a).

Cross References.  Section 1951 is referred to in sections 1547, 1554, 3805, 3808 of this title.



Section 1952 - Certificate of title

§ 1952.  Certificate of title.

(a)  General rule.--The fee for issuance of a certificate of title shall be $22.50.

(b)  Manufacturer's or dealer's notification.--The fee for a manufacturer's or dealer's notification of acquisition of a vehicle from another manufacturer or dealer for resale pursuant to section 1113 (relating to transfer to or from manufacturer or dealer) shall be $3.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  See section 20 of Act 3 in the appendix to this title for special provisions relating to additional revenue from fee increases.

Cross References.  Section 1952 is referred to in sections 1115, 9511.11 of this title.



Section 1953 - Security interest

§ 1953.  Security interest.

The fee for recording or changing the amount of security interest on a certificate of title shall be $5.

Cross References.  Section 1953 is referred to in section 1132.1 of this title.



Section 1954 - Approval of vehicle equipment and testing devices

§ 1954.  Approval of vehicle equipment and testing devices.

The department is authorized to charge reasonable fees for the approval of vehicle equipment and testing devices under the provisions of section 4104 (relating to testing and approval of equipment) except that:

(1)  fees for other testing shall be based on the cost of operating the department equipment approval program and shall not exceed similar fees charged by the American Association of Motor Vehicle Administrators; and

(2)  no fee shall be charged for approval based on certifications of the American Association of Motor Vehicle Administrators.



Section 1955 - Information concerning drivers and vehicles

§ 1955.  Information concerning drivers and vehicles.

(a)  Drivers, registrations, titles and security interests.--The fee for a copy of written or electronic information relating to a driver, registration, title or security interest shall be $5.

(b)  Other data and information.--The department may charge to any person or governmental or quasi-governmental entity a reasonable fee based on the cost to the department of compiling data and statistical information upon request.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 amended subsec. (a).

Cross References.  Section 1955 is referred to in section 8619 of Title 20 (Decedents, Estates and Fiduciaries).



Section 1956 - Certified copies of records

§ 1956.  Certified copies of records.

(a)  Department records.--The fee for a certified copy of any department record which the department is authorized by law to furnish to the public shall be $5 for each form or supporting document comprising such record.

(b)  State Police reports.--The fee for a certified Pennsylvania State Police record of investigation of a vehicle accident which the Pennsylvania State Police are authorized by this title to furnish to the public shall be $5 for each copy of the Pennsylvania State Police full report of investigation.

1981 Partial Repeal.  Section 6 of Act 48 of 1981 provided that section 1956(b) is repealed insofar as it establishes a set fee for any activity inconsistent with the fees set forth in Act 48 which established fees for Commonwealth agencies. Section 616-A of The Administrative Code of 1929, added by Act 48, authorizes the Pennsylvania State Police to charge a fee of $8.00 for a certified copy of a record of investigation of a vehicle accident.



Section 1957 - Uncollectible checks

§ 1957.  Uncollectible checks.

Whenever any check issued in payment of any fee or for any other purpose is returned to the department as uncollectible, the department or municipality shall charge a fee of $10 for each driver's license, registration, replacement of tags, transfer of registration, certificate of title, whether original or duplicate, special hauling permit and each other unit of issue by the department or municipality, plus all protest fees, to the person presenting the check, to cover the cost of collection.



Section 1958 - Certificate of inspection

§ 1958.  Certificate of inspection.

(a)  General rule.--The department shall charge $2 for each annual certificate of inspection and $1 for each semiannual certificate of inspection.

(b)  Credit.--(Expired).

1996 Expiration.  Subsection (b) expired December 31, 1996. See Act 139 of 1992.



Section 1959 - Messenger service

§ 1959.  Messenger service.

(a)  Annual registration.--The annual fee for registration of a messenger service as provided for in Chapter 75 (relating to messenger service) shall be $50.

(b)  Additional places of business.--The annual fee for registration of additional place of business or branch office from which a messenger service may transact business shall be $25.

(c)  Transfer of location.--The fee for the transfer of location of a registered place of business or branch office of a messenger service during a period of registration shall be $5.



Section 1960 - Reinstatement of operating privilege or vehicle registration

§ 1960.  Reinstatement of operating privilege or vehicle registration.

The department shall charge a fee of $25 or, if section 1379 (relating to suspension of registration upon sixth unpaid parking violation in cities of the first class) or 1786(d) (relating to required financial responsibility) applies, a fee of $50 to restore a person's operating privilege or the registration of a vehicle following a suspension or revocation.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990; July 14, 2005, P.L.285, No.50, eff. 60 days)

Cross References.  Section 1960 is referred to in sections 1379, 1533, 1786, 6308.1 of this title; section 4355 of Title 23 (Domestic Relations).



Section 1961 - Secure power of attorney

§ 1961.  Secure power of attorney.

The fee for processing a secure power of attorney submitted for the purpose of odometer disclosure when not accompanied by an application for title shall be $15.

(Dec. 7, 1994, P.L.820, No.115, eff. 60 days)

1994 Amendment.  Act 115 added section 1961.






Chapter 20 - Motor Vehicle Insurance Rate Review Procedures

Section 2001 - Short title of chapter

CHAPTER 20

MOTOR VEHICLE INSURANCE RATE REVIEW PROCEDURES

Sec.

2001.  Short title of chapter.

2002.  Scope of chapter.

2003.  Waiting period for filings.

2004.  Action by commissioner on rate filings within waiting period.

2005.  Review of action of commissioner taken without hearing.

2006.  Action by commissioner on rate filings after waiting period.

2007.  Deemed approvals.

2008.  Hearing procedures.

2009.  Rules and regulations.

Enactment.  Chapter 20 was added February 7, 1990, P.L.11, No.6. Section 32 of Act 6 provided that Chapter 20 shall take effect immediately for all rate filings for private passenger motor vehicle insurance and shall take effect July 1, 1990, for all other rate filings.

Cross References.  Chapter 20 is referred to in section 1799.7 of this title.

§ 2001.  Short title of chapter.

This chapter shall be known and may be cited as the Motor Vehicle Insurance Rate Review Procedures Act.



Section 2002 - Scope of chapter

§ 2002.  Scope of chapter.

This chapter applies to all rate filings for motor vehicle insurance. Rate filings for motor vehicle insurance shall also be subject to the act of June 11, 1947 (P.L.538, No.246), known as The Casualty and Surety Rate Regulatory Act. Where any conflict exists between this chapter and The Casualty and Surety Rate Regulatory Act, this chapter shall be applied so as to supersede The Casualty and Surety Rate Regulatory Act to the extent of the conflict.



Section 2003 - Waiting period for filings

§ 2003.  Waiting period for filings.

(a)  General rule.--Notwithstanding any other provision of law to the contrary and except as otherwise provided in subsection (b), no rate filing to which this chapter applies may become effective prior to the expiration of a waiting period of 60 days from the date the filing is received by the commissioner. This 60-day period may be extended an additional 30 days by the commissioner upon written notice to the insurer or rating organization making the filing.

(b)  Exceptions.--The waiting period and extensions thereof required by subsection (a) shall not apply in the following circumstances:

(1)  When an insurer or rating organization makes written application, the commissioner may authorize a filing or part thereof which has been reviewed to become effective prior to the expiration of the waiting period or any extension thereof as provided in subsection (a).

(2)  Upon the written consent of the insured stating his reasons therefor, filed and approved by the department, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk. The rate shall become effective when such consent is filed and shall be deemed to meet the requirements of this chapter and other applicable statutes governing the establishment of rates until such time as the commissioner reviews the filing and so long thereafter as the filing remains in effect.

Cross References.  Section 2003 is referred to in sections 2004, 2006, 2007 of this title.



Section 2004 - Action by commissioner on rate filings within waiting period

§ 2004.  Action by commissioner on rate filings within waiting period.

(a)  General rule.--Notwithstanding any other provision of law to the contrary, within the waiting period or any extension thereof as provided in section 2003(a) (relating to waiting period for filings), the commissioner may, by written notice, approve or disapprove the rate filing or schedule a formal administrative hearing on the filing. If a rate filing is approved, it may become effective upon the expiration of the waiting period and any extension thereof as provided in section 2003(a) or upon the effective date specified in the filing, whichever is later. If a rate filing is disapproved, the commissioner shall state in what respects the filing or part thereof fails to meet the requirements of this chapter or other applicable law.

(b)  Effective date pending hearing.--If a rate filing is scheduled for a formal administrative hearing under this section, the filing may not become effective until an adjudication is issued. An adjudication shall be issued within 60 days after the close of the hearing.



Section 2005 - Review of action of commissioner taken without hearing

§ 2005.  Review of action of commissioner taken without hearing.

Any insurer or rating organization aggrieved by any order or decision of the commissioner made without a hearing may, within 30 days after notice of the order to the insurer or organization, make written request to the commissioner for a hearing thereon. The commissioner shall hold a hearing within 30 days after receipt of the request and shall give not less than ten days' written notice of the time and place of the hearing. Within 30 days after the close of the hearing, the commissioner shall affirm, reverse or modify his previous action, specifying his reasons therefor.



Section 2006 - Action by commissioner on rate filings after waiting period

§ 2006.  Action by commissioner on rate filings after waiting period.

If, at any time after the waiting period or extension thereof as provided in section 2003(a) (relating to waiting period for filings), the commissioner finds that a rate filing does not meet the requirements of applicable statutes governing the establishment of rates or upon application by a person, other than the insurer or rating organization that made the filing, aggrieved by a rate filing for which the waiting period has expired, the commissioner may hold a hearing upon not less than ten days' written notice to every insurer or rating organization which made the filing, specifying the matters to be considered at the hearing. If, after the hearing, the commissioner finds that the filing fails to meet the requirements of applicable statutes governing the establishment of rates, he shall issue an order specifying his findings and stating when, within a reasonable period thereafter, the filing or portions thereof shall be deemed no longer effective. The order shall be sent to every affected insurer and rating organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.



Section 2007 - Deemed approvals

§ 2007.  Deemed approvals.

A rate filing may be deemed to meet the requirements of this chapter and other applicable statutes governing the establishment of rates unless disapproved or scheduled for a formal administrative hearing by the commissioner within the waiting period or any extensions thereof as provided in section 2003(a) (relating to waiting period for filings). The filing shall not become effective unless the department receives written notice of the insurer's or rating organization's intent to exercise the right granted under this section at least ten calendar days prior to the effective date.



Section 2008 - Hearing procedures

§ 2008.  Hearing procedures.

All hearings shall be conducted in accordance with Title 2 (relating to administrative law and procedure).



Section 2009 - Rules and regulations

§ 2009.  Rules and regulations.

The commissioner may adopt such rules and regulations as are reasonably necessary to carry out the purposes of this chapter. Rules and regulations shall be promulgated in conformity with the provisions of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, and the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.






Chapter 21 - Motor Carriers Road Tax Identification Markers

Section 2101 - Construction

CHAPTER 21

MOTOR CARRIERS ROAD TAX

IDENTIFICATION MARKERS

Sec.

2101.  Construction.

2101.1. Definitions.

2102.  Identification markers and license or road tax registration card required.

2103.  False statements and penalties.

2104.  Special investigators; powers.

2105.  Exemptions.

Enactment.  Chapter 21 was added June 18, 1980, P.L.229, No.68, effective in 60 days.

Cross References.  Chapter 21 is referred to in sections 6117, 9602 of this title.

§ 2101.  Construction.

This chapter shall be construed in conjunction with Chapter 96 (relating to motor carriers road tax).

(July 13, 1987, P.L.303, No.56, eff. imd.; Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)



Section 2101.1 - Definitions

§ 2101.1.  Definitions.

The following words and phrases when used in this chapter and in Chapter 96 (relating to motor carriers road tax) shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"IFTA."  The International Fuel Tax Agreement, including any amendments.

"License."  A valid unexpired and unrevoked license issued pursuant to the International Fuel Tax Agreement by any base jurisdiction thereof to the motor carrier.

"Qualified motor vehicle."  A motor vehicle, other than a recreational vehicle, which is used, designed or maintained for transportation of persons or property and:

(1)  Having two axles and a gross weight or registered gross weight exceeding 26,000 pounds.

(2)  Having three or more axles regardless of weight.

(3)  Used in combination, when the gross weight or registered gross weight of the combination exceeds 26,000 pounds.

If there is no registered gross weight, then the gross vehicle weight rating (GVWR) or gross combination weight rating (GCWR) of the motor vehicle shall be used.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

1995 Amendment.  Act 75 added section 2101.1.

Cross References.  Section 2101.1 is referred to in section 9602 of this title.



Section 2102 - Identification markers and license or road tax registration card required

§ 2102.  Identification markers and license or road tax registration card required.

(a)  General rule.--The Secretary of Revenue shall provide identification markers as follows:

(1)  Qualified motor vehicles subject to IFTA shall be issued identification markers (decals) and a license as required by IFTA.

(2)  Qualified motor vehicles not subject to IFTA shall be issued identification markers and a road tax registration card.

(3)  All qualified motor vehicles required to display the identification markers shall permanently affix such identification markers on the exterior portion of both sides of the cab and shall follow the directions as indicated on the reverse side of the identification marker.

(4)  A legible copy of the IFTA license (cab card) issued to the motor carrier shall be carried in the cab of any qualified motor vehicle subject to IFTA. The road tax registration card issued to any qualified motor vehicle not subject to IFTA shall be carried in the cab of the vehicle.

(5)  The identification markers, road tax registration card and any IFTA license issued by the Secretary of Revenue shall remain the property of the Commonwealth and may be recalled for any violation of the provisions of this chapter, Chapter 96 (relating to motor carriers road tax) or the regulations promulgated thereunder.

(6)  The Department of Revenue, for cause, may deny, suspend or revoke any license, road tax registration card or identification markers issued under this section after an opportunity for a hearing has been afforded the carrier, provided, however, that a license, a road tax registration card or identification markers may be denied or may be suspended or revoked for failure to file a return as required or for nonpayment of moneys due and not under appeal under this chapter or Chapter 96, including related motor fuel taxes prior to a hearing.

(b)  Fee.--The fee for issuance of identification markers shall be $5 per vehicle.

(c)  Issuance of markers and licenses or road tax registration cards.--

(1)  Identification markers and licenses or road tax registration cards shall be issued on a 12-month basis, effective January 1 of each year, and shall be valid through the next succeeding December 31; however, enforcement of this section shall not become effective until March 1 of each year as to qualified motor vehicles displaying the previous year's identification markers. The identification markers and license or road tax registration card may be validly displayed and carried on or after December 1 of the preceding year.

(2)  The Department of Revenue shall have the power and may designate the Department of Transportation to act as an agent for the Department of Revenue for the purpose of collecting the fee under subsection (b), processing the necessary papers and issuing a temporary permit to authorize the operation of a qualified motor vehicle pending issuance of permanent identification markers by the department.

(d)  Operation without identification markers unlawful.--Except as provided in paragraphs (2) and (3), it shall be unlawful to operate or to cause to be operated in this Commonwealth any qualified motor vehicle unless the vehicle bears the identification markers required by this section or valid and unrevoked IFTA identification markers issued by another IFTA jurisdiction.

(1)  The Secretary of Revenue may by regulation exempt from the requirement to display the identification markers those qualified motor vehicles which in his opinion are clearly identifiable such that effective enforcement of this chapter will not suffer thereby.

(2)  For a period not exceeding 30 days as to any one motor carrier, the Secretary of Revenue by letter or telegram may authorize the operation of a qualified motor vehicle or vehicles without the identification markers required when both the following are applicable:

(i)  enforcement of this section for that period would cause undue delay and hardship in the operation of such qualified motor vehicle; and

(ii)  the motor carrier is registered and/or licensed for the motor carriers road tax with the Department of Revenue or has filed an application therefor with the Department of Revenue:

(A)  The fee for such temporary permits shall be $5 for each qualified motor vehicle which shall be deposited in the Highway Bridge Improvement Restricted Account within the Motor License Fund.

(B)  Conditions for the issuance of such permits shall be set forth in regulations promulgated by the Department of Revenue.

(C)  A temporary permit issued by another IFTA jurisdiction under authority similar to this paragraph shall be accorded the same effect as a temporary permit issued under this paragraph.

(3)  A motor carrier may, in lieu of paying the tax imposed and filing the tax report required by Chapter 96 and in lieu of complying with any other provisions of this section that would otherwise be applicable as a result of the operation of a particular qualified motor vehicle, obtain from the Department of Revenue a trip permit authorizing the carrier to operate the qualified motor vehicle for a period of five consecutive days. The Department of Revenue shall specify the beginning and ending days on the face of the permit. The fee for a trip permit for each qualified motor vehicle is $50 which shall be deposited in the Highway Bridge Improvement Restricted Account within the Motor License Fund. The report otherwise required under Chapter 96 is not required with respect to a vehicle for which a trip permit has been issued under this subsection.

(e)  Operation without IFTA license or road tax registration card unlawful.--It shall be unlawful to operate or to cause to be operated in this Commonwealth any qualified motor vehicle unless the vehicle carries either the IFTA license or road tax registration card required by this section.

(June 23, 1982, P.L.605, No.171, eff. imd.; Dec. 8, 1982, P.L.842, No.234, eff. Apr. 1, 1983; July 13, 1987, P.L.303, No.56, eff. imd.; May 30, 1990, P.L.173, No.42, eff. 180 days; Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

Cross References.  Section 2102 is referred to in section 2103 of this title.



Section 2103 - False statements and penalties

§ 2103.  False statements and penalties.

(a)  False statements.--Any person who willfully and knowingly makes, publishes, delivers or utters a false statement orally, or in writing, or in the form of a receipt for the sale of motor fuel, for the purpose of obtaining or attempting to obtain, or to assist any person to obtain or attempt to obtain, a credit or refund or reduction of liability for taxes under this chapter or Chapter 96 (relating to motor carriers road tax) shall be guilty of a summary offense and, upon conviction thereof, for a first offense shall be sentenced to pay a fine of not less than $100 nor more than $500; and for each subsequent or additional offense, a fine of not less than $200 nor more than $500, or undergo imprisonment for a term not exceeding 90 days, or both.

(a.1)  Operation without identification marker.--Notwithstanding the provisions of subsection (b), any person who violates section 2102(d) (relating to identification markers required) and who can adequately establish an absence of knowing and willful intent shall be guilty of a summary offense and shall be sentenced to pay a fine of $25.

(b)  Other penalties.--Any person willfully violating any provision of this chapter or Chapter 96 (relating to motor carriers road tax) not covered by any other penalty contained in this chapter shall be guilty of a summary offense and, upon conviction thereof, for a first offense, shall be sentenced to pay a fine of not less than $100 nor more than $500; and, for each subsequent or additional offense, a fine of not less than $200 nor more than $500, or undergo imprisonment for a term not exceeding 90 days, or both. If the person convicted is a corporation, any imprisonment imposed shall be served by the responsible corporate employee.

(July 13, 1987, P.L.303, No.56, eff. imd.; May 30, 1990, P.L.173, No.42, eff. 60 days)

1990 Amendment.  Act 42 added subsec. (a.1).



Section 2104 - Special investigators; powers

§ 2104.  Special investigators; powers.

Such employees of the Department of Revenue as are designated as special investigators, and who carry identification indicating such capacity, are hereby declared to be peace officers of the Commonwealth, are hereby given police power and authority throughout the Commonwealth to arrest on view without warrant any driver of a qualified motor vehicle engaged in any operations in violation of any provision of this chapter or Chapter 96 (relating to motor carriers road tax) and shall have the power and authority upon probable cause that any such violation may have occurred to search and seize without warrant or process any qualified motor vehicle so operated.

(Dec. 8, 1982, P.L.842, No.234, eff. Apr. 1, 1983; July 13, 1987, P.L.303, No.56, eff. imd.; Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)



Section 2105 - Exemptions

§ 2105.  Exemptions.

(a)  General rule.--The requirements of this chapter and Chapter 96 (relating to motor carriers road tax) do not apply to the following vehicles:

(1)  A qualified motor vehicle bearing a Pennsylvania farm vehicle registration plate and operated in accordance with the restrictions of section 1344 (relating to use of farm vehicle plates) or a qualified motor vehicle registered and operated under provisions of another jurisdiction determined by the Department of Revenue to be similar to those restrictions.

(2)  A qualified motor vehicle exempt from registration as a farm vehicle and operated in accordance with the restrictions of section 1302(10) (relating to vehicles exempt from registration) or a qualified motor vehicle operated under provisions of another jurisdiction determined by the Department of Revenue to be similar to those restrictions.

(3)  An emergency vehicle as defined by section 102 (relating to definitions).

(4)  A qualified motor vehicle operated by or on behalf of any department, board or commission of the Commonwealth, or any political subdivision thereof, or any quasi-governmental authority of which this Commonwealth is a participating member, or any agency of the Federal Government or the District of Columbia, any foreign country, or of any state or any political subdivision thereof which grants similar exemptions to publicly owned vehicles registered in this Commonwealth.

(5)  A school bus.

(5.1)  A motorbus owned by and registered to a church.

(6)  An implement of husbandry as defined by section 102.

(7)  Special mobile equipment as defined by section 102.

(8)  An unladen or towed motor vehicle or unladen trailer which enters this Commonwealth solely for the purpose of securing repairs or reconditioning. The repair facility shall furnish to the motor carrier a certificate to be carried by the qualified motor vehicle operator while the vehicle is in this Commonwealth for the purposes of this paragraph.

(9)  A qualified motor vehicle needing emergency repairs which secures authorization from the Pennsylvania State Police to enter this Commonwealth under this section.

(10)  A commercial implement of husbandry.

(b)  Regulations.--The Department of Revenue may promulgate regulations to implement this section.

(Feb. 12, 1984, P.L.53, No.12, eff. 60 days; July 13, 1987, P.L.303, No.56, eff. imd.; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996; July 11, 1996, P.L.660, No.115, eff. imd.)

1996 Amendment.  Act 115 added subsec. (a)(5.1), retroactive to August 10, 1992.






Chapter 23 - Motor Vehicle Transaction Recovery Fund

Section 2301 - Definitions

CHAPTER 23

MOTOR VEHICLE TRANSACTION RECOVERY FUND

Sec.

2301.  Definitions.

2302.  Establishment and maintenance of fund.

2303.  Disbursements.

2304.  Assignment of claims.

2305.  Appeals.

2306.  Exemptions.

2307.  Enforcement.

Enactment.  Chapter 23 was added July 10, 1990, P.L.356, No.83, effective in 60 days.

§ 2301.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Fund."  The Motor Vehicle Transaction Recovery Fund established in this chapter.

"Member."  Every holder of motor vehicle dealer registration plates and every person authorized to act as an agent of the department with respect to vehicle titling and registration.



Section 2302 - Establishment and maintenance of fund

§ 2302.  Establishment and maintenance of fund.

(a)  Establishment.--There is hereby established in the General Fund a Motor Vehicle Transaction Recovery Fund.

(b)  Assessments.--Every applicant for motor vehicle dealer registration plates or for the authority to act as an agent for the department with respect to vehicle titling and registration shall pay, in addition to any other license fees and bonds, an assessment of $60 to the fund.

(c)  Use and maintenance of fund.--The assessments shall be used to establish and maintain the fund and shall be deposited into the State Treasury and credited to the fund. The fund shall be used solely to provide the Department of Transportation and the Department of Revenue with the money necessary to process documents relating to the titling and registration of vehicles as described in this chapter. The fund shall be invested and interest and dividends shall accrue to the fund.

(d)  Minimum balance.--Whenever the balance of the fund falls below $500,000, the secretary may assess all members an additional assessment of up to $50 to bring the fund up to at least the $500,000 minimum. Not more than one additional assessment may be made against a member in any 12-month period.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (b).



Section 2303 - Disbursements

§ 2303.  Disbursements.

(a)  Authorization.--The secretary, or his designee, may, in his discretion, authorize a disbursement from the fund to cover the amount of any fees and taxes pertaining to an application for titling or registration of a vehicle which a member failed to forward to the department or the department's contracted agent or third-party representative. The disbursement may not exceed the amount paid to the member for the fees and taxes associated with the titling and registration.

(b)  Proof of loss.--In order to substantiate a disbursement from the fund, an aggrieved party shall forward to the department an application provided by the department. Along with other documentation, the department shall require the aggrieved party to provide the original or acceptable copies of the canceled check or money order paid to the member and the registration or other document issued to the aggrieved party by the member.

(c)  Procedure.--Upon receipt of an application for disbursement, the department shall notify the member. If the member fails to forward the necessary titling or registration documents, fees and taxes within 15 days, the secretary may suspend the member and, where applicable, direct the Department of State to do so. If payment is not made by the member within 15 days and the secretary is satisfied concerning the proof of the claim, he shall direct that the titling and registration documents be processed with moneys from the fund.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (a).



Section 2304 - Assignment of claims

§ 2304.  Assignment of claims.

By making application to the fund, an aggrieved party assigns to the Commonwealth any claim he may have for restitution arising out of the failure of the member to forward the titling and registration documents, fees and taxes. The department may coordinate with applicable Commonwealth agencies the filing of a civil complaint against the member for reimbursement to the fund. Nothing contained in this chapter shall limit the authority of the department, the Department of Revenue or any other government agency to take civil, criminal or disciplinary action against any member for any violation of this title or any statute or regulation. Payment by the fund shall not relieve payment by any surety.



Section 2305 - Appeals

§ 2305.  Appeals.

Any aggrieved party may appeal the decision of the secretary to the court of common pleas vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).



Section 2306 - Exemptions

§ 2306.  Exemptions.

No person who acts solely as either a notary or messenger for motor vehicle forms or a farm equipment dealer, mobile home dealer and manufacturer or modular housing manufacturer shall be bound by the provisions of this chapter.

(Aug. 5, 1991, P.L.238, No.26, eff. imd.)



Section 2307 - Enforcement

§ 2307.  Enforcement.

(a)  Criminal penalty.--Any member who issues or forwards to the department any documents relative to the titling or registration of a vehicle without having paid the requisite fee to the fund commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 for each document submitted.

(b)  Administrative penalties.--The department and the Department of State may suspend the license and recall motor vehicle dealer plates and the authority to issue temporary registrations of any member who does not pay the requisite fee to the fund prior to acting as a member. The suspension and recall shall remain in effect until the requisite fee is paid, plus an additional 30 days.






Chapter 31 - General Provisions

Section 3101 - Application of part

PART III

OPERATION OF VEHICLES

Chapter

31.  General Provisions

33.  Rules of the Road in General

35.  Special Vehicles and Pedestrians

37.  Miscellaneous Provisions

38.  Driving After Imbibing Alcohol or Utilizing Drugs

Enactment.  Part III was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

CHAPTER 31

GENERAL PROVISIONS

Subchapter

A.  Obedience to and Effect of Traffic Laws

B.  Traffic-control Devices

C.  Fines

Enactment.  Chapter 31 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 31 is referred to in section 1614 of this title.

SUBCHAPTER A

OBEDIENCE TO AND EFFECT OF TRAFFIC LAWS

Sec.

3101.  Application of part.

3102.  Obedience to authorized persons directing traffic.

3103.  Persons riding animals or driving animal-drawn vehicles.

3104.  Persons working on highways.

3105.  Drivers of emergency vehicles.

3106.  Operators of streetcars.

3107.  Drivers in funeral processions.

§ 3101.  Application of part.

(a)  General rule.--Except as provided in subsection (b), the provisions of this part relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except where a different place is specifically referred to in a particular provision.

(b)  Serious traffic offenses.--The provisions of section 3345 (relating to meeting or overtaking school bus), Subchapter B of Chapter 37 (relating to serious traffic offenses) and Chapter 38 (relating to driving after imbibing alcohol or utilizing drugs) shall apply upon highways and trafficways throughout this Commonwealth.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (b).

Cross References.  Section 3101 is referred to in section 3808 of this title.



Section 3102 - Obedience to authorized persons directing traffic

§ 3102.  Obedience to authorized persons directing traffic.

No person shall willfully fail or refuse to comply with any lawful order or direction of any uniformed police officer, sheriff or constable or, in an emergency, a railroad or street railway police officer; or any appropriately attired person, including an agent or employee of the funeral director during a funeral, authorized to direct, control or regulate traffic or an employee who has been trained in traffic control by a licensed and insured private security company and who is acting in the scope of employment.

(Aug. 5, 1991, P.L.238, No.26, eff. imd.; Dec. 22, 1993, P.L.561, No.81, eff. 60 days; June 26, 2001, P.L.734, No.75, eff. 60 days)

Cross References.  Section 3102 is referred to in sections 1535, 3326, 3327 of this title.



Section 3103 - Persons riding animals or driving animal-drawn vehicles

§ 3103.  Persons riding animals or driving animal-drawn vehicles.

(a)  General rule.--Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this part, except those provisions of this part which by their very nature can have no application or where specifically provided otherwise.

(b)  Limited access highways.--No person shall ride an animal or drive any animal-drawn vehicle upon a limited access highway.



Section 3104 - Persons working on highways

§ 3104.  Persons working on highways.

Unless specifically made applicable, the provisions of this part, except those contained in Subchapter B of Chapter 37 (relating to serious traffic offenses), shall not apply to persons, motor vehicles, and equipment while actually engaged in work upon a highway but shall apply to such persons and vehicles when traveling to or from such work.



Section 3105 - Drivers of emergency vehicles

§ 3105.  Drivers of emergency vehicles.

(a)  General rule.--The driver of an emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm or other emergency call, may exercise the privileges set forth in this section, but subject to the conditions stated in this section.

(b)  Exercise of special privileges.--The driver of an emergency vehicle may:

(1)  Park or stand, irrespective of the provisions of this part.

(2)  Proceed past a red signal indication or stop sign, but only after slowing down as may be necessary for safe operation, except as provided in subsection (d).

(3)  Exceed the maximum speed limits so long as the driver does not endanger life or property, except as provided in subsection (d).

(4)  Disregard regulations governing direction of movement, overtaking vehicles or turning in specified directions.

(c)  Audible and visual signals required.--The privileges granted in this section to an emergency vehicle shall apply only when the vehicle is making use of an audible signal and visual signals meeting the requirements and standards set forth in regulations adopted by the department.

(d)  Ambulances, blood delivery vehicles and human organ delivery vehicles.--The driver of an ambulance, blood delivery vehicle or human organ delivery vehicle shall comply with maximum speed limits, red signal indications and stop signs. After ascertaining that the ambulance, blood delivery vehicle or human organ delivery vehicle will be given the right-of-way, the driver may proceed through a red signal indication or stop sign.

(e)  Exercise of care.--This section does not relieve the driver of an emergency vehicle from the duty to drive with due regard for the safety of all persons.

(f)  Pedalcycles.--No part of this section shall be construed to restrict the operation of a pedalcycle used by a police officer during the course of performing official duties.

(g)  Emergency vehicle preemption devices.--

(1)  The department may promulgate regulations for the operation and use of preemptive traffic devices by emergency vehicles.

(2)  An individual other than authorized emergency personnel who operates or uses a preemptive traffic device commits a misdemeanor of the third degree.

(3)  The possession of a preemptive traffic device by an individual who is not an authorized user of the device is prohibited. The device if in the possession of a nonauthorized user shall be deemed contraband and shall be seized by a law enforcement officer.

(h)  Limitations relating to school buses.--Notwithstanding the provisions of subsection (b)(4), the driver of an emergency vehicle shall come to a complete stop when a school bus flashes its red signal lights and activates its side stop signal arms. After stopping, the driver of the emergency vehicle may pass the school bus only after exercising due diligence and caution for the safety of the students in a manner that will not risk the safety of the students.

(May 9, 1986, P.L.158, No.51, eff. 60 days; Dec. 15, 1995, P.L.655, No.72, eff. 60 days; June 26, 2001, P.L.734, No.75, eff. 60 days; July 15, 2004, P.L.694, No.75, eff. 60 days)

2004 Amendment.  Act 75 added subsec. (h).

Cross References.  Section 3105 is referred to in section 6342 of this title; section 901 of Title 30 (Fish); section 901 of Title 34 (Game).



Section 3106 - Operators of streetcars

§ 3106.  Operators of streetcars.

Every operator of a streetcar upon any roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this title except those provisions which by their nature can have no application.



Section 3107 - Drivers in funeral processions

§ 3107.  Drivers in funeral processions.

(a)  General rule.--The driver of a vehicle which is being driven in a funeral procession may:

(1)  Park or stand irrespective of the provisions of this part.

(2)  Proceed past a red signal indication or stop sign if the lead vehicle in the procession started through the intersection while the signal indicator was green or, in the case of a stop sign, the lead vehicle first came to a complete stop before proceeding through the intersection.

(b)  Visual signals required.--The privileges granted by this section shall apply only if each vehicle in the funeral procession displays lighted head lamps and emergency flashers and bears a flag or other insignia designating it as part of a funeral procession.

(b.1)  Visual signals authorized.--Notwithstanding any other provision of this title to the contrary, a funeral director or the director's representative may display flashing or revolving purple lights on any funeral processional vehicle which is being driven in a funeral procession.

(c)  Right-of-way to emergency vehicles.--This section does not relieve the driver of a vehicle which is being driven in a funeral procession from yielding the right-of-way to an emergency vehicle making use of audible and visual signals, nor from the duty to drive with due regard for the safety of all persons.

(Aug. 5, 1991, P.L.238, No.26, eff. imd.; June 26, 2001, P.L.734, No.75, eff. 60 days; July 5, 2012, P.L.934, No.99, eff. 60 days)

2012 Amendment.  Act 99 added subsec. (b.1).

2001 Amendment.  Act 75 amended subsec. (c).

1991 Amendment.  Act 26 added section 3107.



Section 3111 - Obedience to traffic-control devices

SUBCHAPTER B

TRAFFIC-CONTROL DEVICES

Sec.

3111.  Obedience to traffic-control devices.

3111.1. Obedience to traffic-control devices warning of hazardous conditions.

3112.  Traffic-control signals.

3113.  Pedestrian-control signals.

3114.  Flashing signals.

3115.  Lane-direction-control signals.

3116.  Automated red light enforcement systems in first class cities.

3117.  Automated red light enforcement systems in certain municipalities.

Cross References.  Subchapter B is referred to in section 3344 of this title.

§ 3111.  Obedience to traffic-control devices.

(a)  General rule.--Unless otherwise directed by a uniformed police officer or any appropriately attired person authorized to direct, control or regulate traffic, the driver of any vehicle shall obey the instructions of any applicable official traffic-control device placed or held in accordance with the provisions of this title, subject to the privileges granted the driver of an emergency vehicle in this title.

(b)  Proper position and legibility of device.--No provision of this title for which official traffic-control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic-control devices are required, the section shall be effective even though no devices are erected or in place.

(c)  Presumption of authorized placement.--Whenever official traffic-control devices are placed or held in position approximately conforming to the requirements of this title, the devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(d)  Presumption of proper devices.--Any official traffic-control device placed or held pursuant to the provisions of this title and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this title, unless the contrary shall be established by competent evidence.

(June 26, 2001, P.L.734, No.75, eff. 60 days)

2001 Amendment.  Act 75 amended subsec. (a).

Cross References.  Section 3111 is referred to in sections 3326, 3327 of this title.



Section 3111.1 - Obedience to trafffic control devices warning of hazardous conditions

§ 3111.1.  Obedience to traffic-control devices warning of hazardous conditions.

(a)  General Rule.--The driver of any vehicle, unless otherwise directed by an emergency service responder, shall not drive past, around or through a sign or traffic-control device closing a road or highway due to an existing or potentially hazardous condition.

(b)  Penalty.--Any person violating this section commits a summary offense and shall, upon conviction, pay a fine of not more than $250 unless the violation results in the utilization of the services of a first responder or emergency medical or rescue personnel, including towing services, in which case the fine shall be increased to not less than $250 nor more than $500.

(c)  Emergency response costs.--A person convicted of violating this section shall, in addition to any other sentence imposed or restitution ordered under 42 Pa.C.S. § 9721(c) (relating to sentencing generally), be sentenced to pay restitution in an amount equal to the cost of fire and police response and emergency medical service or emergency preparedness response resulting from the offense.

(July 5, 2012, P.L.1003, No.114, eff. 60 days)

2012 Amendment.  Act 114 added section 3111.1.

Cross References.  Section 3111.1 is referred to in section 1535 of this title.



Section 3112 - Traffic-control signals

§ 3112.  Traffic-control signals.

(a)  General rule.--Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word legend, and the lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1)  Green indication.--

(i)  Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn except that vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time the signal is exhibited.

(ii)  Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may enter the intersection only to make the movement indicated by the arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(iii)  Unless otherwise directed by a pedestrian-control signal as provided in section 3113 (relating to pedestrian-control signals), pedestrians facing any green signal may proceed across the roadway within a crosswalk.

(2)  Steady yellow indication.--

(i)  Vehicular traffic facing a steady yellow signal is thereby warned that the related green indication is being terminated or that a red indication will be exhibited immediately thereafter.

(ii)  Unless otherwise directed by a pedestrian-control signal as provided in section 3113, pedestrians facing a steady yellow signal are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3)  Steady red indication.--

(i)  Vehicular traffic facing a steady red signal alone shall stop at a clearly marked stop line, or if none, before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection and shall remain standing until an indication to proceed is shown except as provided in subparagraph (ii).

(ii)  Unless signing is in place prohibiting a turn, vehicular traffic facing a steady red signal may enter the intersection to turn right, or to turn left from a one-way highway onto a one-way highway after stopping as required by subparagraph (i). Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(iii)  Unless otherwise directed by a pedestrian-control signal as provided in section 3113, pedestrians facing a steady red signal alone shall not enter the roadway.

(b)  Places other than intersections.--In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

(c)  Inoperable or malfunctioning signal.--If a traffic-control signal is out of operation or is not functioning properly, vehicular traffic facing a:

(1)  Green or yellow signal may proceed with caution as indicated in subsection (a)(1) and (2).

(2)  Red or completely unlighted signal shall stop in the same manner as at a stop sign, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign as provided in section 3323 (relating to stop signs and yield signs).

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (a)(3).

Cross References.  Section 3112 is referred to in sections 1535, 3116, 3117, 3326, 3541 of this title.



Section 3113 - Pedestrian-control signals

§ 3113.  Pedestrian-control signals.

(a)  General rule.--Whenever special pedestrian-control signals exhibiting words or symbols are in place, the signals shall indicate as follows:

(1)  Word "Walk" or walking person symbol.--Pedestrians facing the signal should proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles.

(2)  Phrase "Don't Walk" or upraised hand symbol.--Pedestrians should not start to cross the roadway in the direction of the signal, but any pedestrian who has partially completed his crossing on the "Walk" signal should proceed to a sidewalk or safety zone while the "Don't Walk" signal is showing.

(3)  Flashing "Walk".--Pedestrians facing the signal are cautioned that there is possible hazard from turning vehicles, but pedestrians may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles.

(4)  Flashing "Don't Walk" Signal.--Pedestrians should not start to cross the roadway in the direction of the signal, but any pedestrian who has partly completed crossing during the "Walk" signal should proceed to a sidewalk or safety zone, and all drivers of vehicles shall yield to the pedestrian.

(b)  Local regulation.--This section does not prohibit a municipality from establishing a summary offense for violation of subsection (a)(2) or (4).

(c)  Penalties.--The driver of a vehicle who violates subsection (a) commits a summary offense and, upon conviction, shall be sentenced to pay a fine of $50. This subsection shall not apply to those municipalities that establish a summary offense as authorized under subsection (b) with a fine in excess of $50.

(Dec. 7, 1990, P.L.635, No.164, eff. imd.; June 25, 2001, P.L.701, No.68, eff. 120 days; June 26, 2001, P.L.734, No.75, eff. 60 days)

2001 Amendments.  Act 75 overlooked the amendment by Act 68, but the amendments do not conflict in substance (except for the amount of the fine, as to which Act 75 has been given effect) and have both been given effect in setting forth the text of section 3113.

Cross References.  Section 3113 is referred to in sections 3112, 3541 of this title.



Section 3114 - Flashing signals

§ 3114.  Flashing signals.

(a)  General rule.--Whenever a flashing red or yellow signal is used in a traffic signal or with a traffic sign it shall require obedience by vehicular traffic as follows:

(1)  Flashing red.--When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop in the same manner as at a stop sign, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign as provided in section 3323 (relating to stop signs and yield signs).

(2)  Flashing yellow.--When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

(b)  Railroad grade crossings.--This section does not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in section 3341 (relating to obedience to signal indicating approach of train).

Cross References.  Section 3114 is referred to in sections 1535, 3116, 3117, 3326, 3327 of this title.



Section 3115 - Lane-direction-control signals

§ 3115.  Lane-direction-control signals.

When lane-direction-control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green signal is shown, but shall not enter or travel in any lane over which a red signal is shown.



Section 3116 - Automated red light enforcement systems in first class cities

§ 3116.  Automated red light enforcement systems in first class cities.

(a)  General rule.--

(1)  A city of the first class, upon passage of an ordinance, is authorized to enforce section 3112(a)(3) (relating to traffic-control signals) by recording violations using an automated red light enforcement system approved by the department.

(2)  This section shall only be applicable at intersections in the city of the first class agreed upon by the system administrator and the Secretary of Transportation who shall consider using the automated red light enforcement system at the following intersections:

(i)  U.S. Route 1 (Roosevelt Boulevard) at Grant Avenue, at Red Lion Road and at Cottman Street.

(ii)  Kensington Avenue at Clearfield Street.

(iii)  Richmond Street at Allegheny Avenue and at Castor Avenue.

(iv)  Aramingo Avenue at York Street.

(v)  Thompson Street at Lehigh Avenue.

(vi)  Broad Street at Washington Avenue.

(b)  Owner liability.--For each violation pursuant to this section, the owner of the vehicle shall be liable for the penalty imposed unless the owner is convicted of the same violation under another section of this title or has a defense under subsection (f).

(c)  Certificate as evidence.--A certificate, or a facsimile of a certificate, based upon inspection of recorded images produced by an automated red light enforcement system and sworn to or affirmed by a police officer employed by the city of the first class shall be prima facie evidence of the facts contained in it. The city must include written documentation that the automated red light enforcement system was operating correctly at the time of the alleged violation. A recorded image evidencing a violation of section 3112(a)(3) shall be admissible in any judicial or administrative proceeding to adjudicate the liability for the violation.

(d)  Penalty.--

(1)  The penalty for a violation under subsection (a) shall be a fine of $100 unless a lesser amount is set by ordinance.

(2)  A fine is not authorized for a violation of this section if any of the following apply:

(i)  The intersection is being manually controlled.

(ii)  The signal is in the mode described in section 3114 (relating to flashing signals).

(3)  A fine is not authorized during:

(i)  The first 120 days of operation of the automated system at the initial intersection.

(ii)  The first 45 days for each additional intersection selected for the automated system.

(3.1)  A warning may be sent to the violator under paragraph (3).

(4)  A penalty imposed under this section shall not be deemed a criminal conviction and shall not be made part of the operating record under section 1535 (relating to schedule of convictions and points) of the individual upon whom the penalty is imposed, nor may the imposition of the penalty be subject to merit rating for insurance purposes.

(5)  No surcharge points may be imposed in the provision of motor vehicle insurance coverage. Fines collected under this section shall not be subject to 42 Pa.C.S. § 3571 (relating to Commonwealth portion of fines, etc.) or 3573 (relating to municipal corporation portion of fines, etc.).

(e)  Limitations.--

(1)  No automated red light enforcement system shall be utilized in such a manner as to take a frontal view recorded image of the vehicle as evidence of having committed a violation.

(2)  Notwithstanding any other provision of law, camera equipment deployed as part of an automated red light enforcement system as provided in this section must be incapable of automated or user-controlled remote intersection surveillance by means of recorded video images. Recorded images collected as part of the automated red light enforcement system must only record traffic violations and may not be used for any other surveillance purposes. The restrictions set forth in this paragraph shall not be deemed to preclude a court of competent jurisdiction from issuing an order directing that the information be provided to law enforcement officials if the information is reasonably described and is requested solely in connection with a criminal law enforcement action.

(3)  Notwithstanding any other provision of law, information prepared under this section and information relating to violations under this section which is kept by the city of the first class, its authorized agents or its employees, including recorded images, written records, reports or facsimiles, names, addresses and the number of violations under this section, shall be for the exclusive use of the city, its authorized agents, its employees and law enforcement officials for the purpose of discharging their duties under this section and under any ordinances and resolutions of the city. The information shall not be deemed a public record under the act of February 14, 2008 (P.L.6, No.3), known  as the Right-to-Know Law. The information shall not be discoverable by court order or otherwise, nor shall it be offered in evidence in any action or proceeding which is not directly related to a violation of this section or any ordinance or resolution of the city. The restrictions set forth in this paragraph shall not be deemed to preclude a court of competent jurisdiction from issuing an order directing that the information be provided to law enforcement officials if the information is reasonably described and is requested solely in connection with a criminal law enforcement action.

(4)  Recorded images obtained through the use of automated red light enforcement systems deployed as a means of promoting traffic safety in a city of the first class shall be destroyed within one year of final disposition of any recorded event. The city shall file notice with the Department of State that the records have been destroyed in accordance with this section.

(5)  Notwithstanding any other provision of law, registered vehicle owner information obtained as a result of the operation of an automated red light enforcement system under this section shall not be the property of the manufacturer or vendor of the automated red light enforcement system and may not be used for any purpose other than prescribed in this section.

(f)  Defenses.--

(1)  It shall be a defense to a violation under this section that the person named in the notice of the violation was not operating the vehicle at the time of the violation. The owner may be required to submit evidence that the owner was not the driver at the time of the alleged violation. The city of the first class may not require the owner of the vehicle to disclose the identity of the operator of the vehicle at the time of the violation.

(2)  If an owner receives a notice of violation pursuant to this section of a time period during which the vehicle was reported to a police department of any state or municipality as having been stolen, it shall be a defense to a violation pursuant to this section that the vehicle has been reported to a police department as stolen prior to the time the violation occurred and had not been recovered prior to that time.

(3)  It shall be a defense to a violation under this section that the person receiving the notice of violation was not the owner of the vehicle at the time of the offense.

(g)  Department approval.--No automated red light enforcement system may be used without the approval of the department, which shall have the authority to promulgate regulations for the certification and use of such systems.

(h)  Duty of city.--If a city of the first class elects to implement this section, the following provisions shall apply:

(1)  The city may not use an automated red light enforcement system unless there is posted an appropriate sign in a conspicuous place before the area in which the automated red light enforcement device is to be used notifying the public that an automated red light enforcement device is in use immediately ahead.

(2)  The city shall designate or appoint the Philadelphia Parking Authority as the system administrator to supervise and coordinate the administration of notices of violation issued under this section.

(3)  The system administrator shall prepare a notice of violation to the registered owner of a vehicle identified in a recorded image produced by an automated red light enforcement system as evidence of a violation of section 3112(a)(3). The issuance of the notice of violation must be done by a police officer employed by the police department with primary jurisdiction over the area where the violation occurred. The notice of violation shall have attached to it a copy of the recorded image showing the vehicle; the registration number and state of issuance of the vehicle registration; the date, time and place of the alleged violation; that the violation charged is under section 3112(a)(3); and instructions for return of the notice of violation. The text of the notice must be as follows:

This notice shall be returned personally, by mail or by an agent duly authorized in writing, within 30 days of issuance. A hearing may be obtained upon the written request of the registered owner.

(i)  System administrator.--

(1)  The system administrator may hire and designate personnel as necessary or contract for services to implement this section.

(2)  The system administrator shall process fines issued pursuant to this section.

(3)  The system administrator shall submit an annual report to the chairman and the minority chairman of the Transportation Committee of the Senate and the chairman and minority chairman of the Transportation Committee of the House of Representatives. The report shall be considered a public record under the Right-to-Know Law and include for the prior year:

(i)  The number of violations and fines issued.

(ii)  A compilation of fines paid and outstanding.

(iii)  The amount of money paid to a vendor or manufacturer under this section.

(j)  Notice to owner.--In the case of a violation involving a motor vehicle registered under the laws of this Commonwealth, the notice of violation must be mailed within 30 days after the commission of the violation or within 30 days after the discovery of the identity of the registered owner, whichever is later, and not thereafter to the address of the registered owner as listed in the records of the department. In the case of motor vehicles registered in jurisdictions other than this Commonwealth, the notice of violation must be mailed within 30 days after the discovery of the identity of the registered owner, and not thereafter to the address of the registered owner as listed in the records of the official in the jurisdiction having charge of the registration of the vehicle. A notice of violation under this section must be provided to an owner within 90 days of the commission of the offense.

(k)  Mailing of notice and records.--Notice of violation must be sent by first class mail. A manual or automatic record of mailing prepared by the system administrator in the ordinary course of business shall be prima facie evidence of mailing and shall be admissible in any judicial or administrative proceeding as to the facts contained in it.

(l)  Payment of fine.--

(1)  An owner to whom a notice of violation has been issued may admit responsibility for the violation and pay the fine provided in the notice.

(2)  Payment must be made personally, through an authorized agent, electronically or by mailing both payment and the notice of violation to the system administrator. Payment by mail must be made only by money order, credit card or check made payable to the system administrator. The system administrator shall remit the fine, less the system administrator's operation and maintenance costs necessitated by this section, to the department for deposit into a restricted receipts account in the Motor License Fund. Fines deposited in the fund under this paragraph shall be used by the department to develop, by regulation, a Transportation Enhancements Grant Program. The department shall award transportation enhancement grants on a competitive basis. The department may pay any actual administrative costs arising from its administration of this section. The department may not reserve, designate or set aside any specific level of funds or percentage of funds to an applicant prior to the completion of the application process, nor may the department designate a set percentage of funds to an applicant. Grants shall be awarded by the department based on the majority vote of a selection committee consisting of four representatives, with the secretary or his designee serving as chairman, of the department appointed by the secretary and four members appointed by the mayor of the city of the first class. Priority shall be given to applications seeking grant funds for transportation enhancements in the municipality where the automated red light camera system is operated.

(3)  Payment of the established fine and applicable penalties shall operate as a final disposition of the case.

(m)  Hearing.--

(1)  An owner to whom a notice of violation has been issued may, within 30 days of the mailing of the notice, request a hearing to contest the liability alleged in the notice. A hearing request must be made by appearing before the system administrator during regular office hours either personally or by an authorized agent or by mailing a request in writing.

(2)  Upon receipt of a hearing request, the system administrator shall in a timely manner schedule the matter before a hearing officer. The hearing officer shall be designated by the city of the first class. Written notice of the date, time and place of hearing must be sent by first class mail to the owner.

(3)  The hearing shall be informal; the rules of evidence shall not apply; and the decision of the hearing officer shall be final, subject to the right of the owner to appeal the decision to the traffic court.

(4)  If the owner requests in writing that the decision of the hearing officer be appealed to the traffic court, the system administrator shall file the notice of violation and supporting documents with the traffic court, which shall hear and decide the matter de novo.

(n)  Compensation to manufacturer or vendor.--If a city of the first class has established an automated red light enforcement system deployed as a means of promoting traffic safety and the enforcement of the traffic laws of this Commonwealth or the city, the compensation paid to the manufacturer or vendor of the automated red light enforcement system may not be based upon the number of traffic citations issued or a portion or percentage of the fine generated by the citations. The compensation paid to the manufacturer or vendor of the equipment shall be based upon the value of the equipment and the services provided or rendered in support of the automated red light enforcement system.

(o)  Duration of yellow light change interval.--The duration of the yellow light change interval at intersections where automated red light enforcement systems are in use shall conform to the yellow light change interval duration specified on the traffic signal permit issued by the department or the first class city.

(p)  Revenue limitation.--A city of the first class may not collect an amount equal to or greater than 5% of its annual budget from the collection of revenue from the issuance and payment of violations under this section.

(q)  Expiration.--This section shall expire July 15, 2017.

(Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Feb. 9, 2004, P.L.65, No.8; July 14, 2005, P.L.285, No.50, eff. 60 days; Dec. 18, 2007, P.L.436, No.67, eff. imd.; Dec. 22, 2011, P.L.596, No.129, eff. imd.; July 2, 2012, P.L.735, No.84, eff. imd.)

2012 Amendment.  Act 84 reenacted and amended section 3116.

2004 Amendment.  Section 4 of Act 9 of 2004 provided that the amendments to subsecs. (l)(2) and (q) by Act 8 shall take effect immediately.

Cross References.  Section 3116 is referred to in section 1332 of this title.



Section 3117 - Automated red light enforcement systems in certain municipalities

§ 3117.  Automated red light enforcement systems in certain  municipalities.

(a)  General rule.--A municipality, upon passage of an ordinance, is authorized to enforce section 3112(a)(3) (relating to traffic-control signals) by recording violations using an automated red light enforcement system approved by the department.

(b)  Applicability.--

(1)  This section shall only be applicable at intersections in a municipality designated by the municipality with the approval of the secretary under the requirements of paragraph (2).

(2)  No automated red light system shall be installed until the municipality provides notice to the department of the location of each intersection. After receiving notice and before the system may be installed, the department shall have 60 days to review each proposed intersection and to issue a recommendation to the municipality which shall include all of the following:

(i)  A statement on whether the proposed intersection is an appropriate location for an automated red light enforcement system.

(ii)  The data on which the department based the recommendation.

(3)  No system shall be installed if the department does not issue a recommendation approving the location to the municipality.

(4)  The department may identify the location of an alternate intersection in the municipality that it determines is appropriate for an automated red light enforcement system.

(c)  Owner liability.--For each violation under this section, the owner of the vehicle shall be liable for the penalty imposed unless the owner is convicted of the same violation under another section of this title or has a defense under subsection (g).

(d)  Certificate as evidence.--A certificate, or a facsimile of a certificate, based upon inspection of recorded images produced by an automated red light enforcement system and sworn to or affirmed by a police officer employed by the municipality shall be prima facie evidence of the facts contained in it. The municipality must include a written statement that the automated red light enforcement system was operating correctly at the time of the alleged violation. A recorded image evidencing a violation of section 3112(a)(3) shall be admissible in any judicial or administrative proceeding to adjudicate the liability for the violation.

(e)  Penalty.--

(1)  The penalty for a violation under subsection (a) shall be a fine of $100 unless a lesser amount is set by ordinance.

(2)  A fine is not authorized for a violation of this section if any of the following apply:

(i)  The intersection is being manually controlled.

(ii)  The signal is in the mode described in section 3114 (relating to flashing signals).

(3)  A fine is not authorized during any of the following:

(i)  The first 60 days of operation of the automated system at the initial intersection.

(ii)  The first 30 days for each additional intersection selected for the automated system.

(4)  A warning may be sent to the violator under paragraph (3).

(5)  A penalty imposed under this section shall not be deemed a criminal conviction and shall not be made part of the operating record under section 1535 (relating to schedule of convictions and points) of the individual upon whom the penalty is imposed, nor may the imposition of the penalty be subject to merit rating for insurance purposes.

(6)  No surcharge points may be imposed in the provision of motor vehicle insurance coverage. Fines collected under this section shall not be subject to 42 Pa.C.S. § 3571 (relating to Commonwealth portion of fines, etc.) or 3573 (relating to municipal corporation portion of fines, etc.).

(f)  Limitations.--

(1)  No automated red light enforcement system shall be utilized in such a manner as to take a frontal view recorded image of the vehicle as evidence of having committed a violation.

(2)  Notwithstanding any other provision of law, camera equipment deployed as part of an automated red light enforcement system as provided under this section must be incapable of automated or user-controlled remote intersection surveillance by means of recorded video images. Recorded images collected as part of the automated red light enforcement system may only record traffic violations and may not be used for any other surveillance purposes. The restrictions set forth under this paragraph shall not be deemed to preclude a court of competent jurisdiction from issuing an order directing that the information be provided to law enforcement officials if the information is reasonably described and is requested solely in connection with a criminal law enforcement action.

(3)  Notwithstanding any other provision of law, information prepared under this section and information relating to violations under this section which is kept by the municipality, its authorized agents or employees, including recorded images, written records, reports or facsimiles, names and addresses, shall be for the exclusive use of the municipality, its authorized agents, its employees and law enforcement officials for the purpose of discharging their duties under this section and under any ordinances and resolutions of the municipality. The information shall not be deemed a public record under the act of February 14, 2008 (P.L.6, No.3), known as the Right-to-Know Law. The information shall not be discoverable by court order or otherwise, nor shall it be offered in evidence in any action or proceeding which is not directly related to a violation of this section or any ordinance or resolution of the municipality. The restrictions set forth under this paragraph shall not be deemed to preclude a court of competent jurisdiction from issuing an order directing that the information be provided to law enforcement officials if the information is reasonably described and is requested solely in connection with a criminal law enforcement action.

(4)  Recorded images obtained through the use of automated red light enforcement systems deployed as a means of promoting traffic safety in a municipality shall be destroyed within 30 days following the final disposition of any recorded event. The municipality shall file notice with the Department of State that the records have been destroyed in accordance with this section.

(5)  Notwithstanding any other provision of law, registered vehicle owner information obtained as a result of the operation of an automated red light enforcement system under this section shall not be the property of the manufacturer or vendor of the automated red light enforcement system and may not be used for any purpose other than prescribed in this section.

(g)  Defenses.--

(1)  It shall be a defense to a violation under this section that the person named in the notice of the violation was not operating the vehicle at the time of the violation. The owner may be required to submit evidence that the owner was not the driver at the time of the alleged violation. The municipality may not require the owner of the vehicle to disclose the identity of the operator of the vehicle at the time of the violation.

(2)  If an owner receives a notice of violation under this section of a time period during which the vehicle was reported to a police department of any state or municipality as having been stolen, it shall be a defense to a violation under this section that the vehicle has been reported to a police department as stolen prior to the time the violation occurred and had not been recovered prior to that time.

(3)  It shall be a defense to a violation under this section that the person receiving the notice of violation was not the owner or lessor of the vehicle at the time of the offense.

(h)  Department approval.--No automated red light enforcement system may be used without the approval of the department, which shall have the authority to promulgate regulations for the certification and use of such systems.

(i)  Duty of municipality.--If a municipality elects to implement this section, the following provisions shall apply:

(1)  The municipality may not use an automated red light enforcement system unless an appropriate sign is posted in a conspicuous place before the area in which the automated red light enforcement device is to be used notifying the public that an automated red light enforcement device is in use immediately ahead.

(2)  The municipality or its designee shall serve as the system administrator to supervise and coordinate the administration of notices of violations issued under this section.

(3)  The following apply:

(i)  The system administrator shall prepare a notice of violation to the registered owner of a vehicle identified in a recorded image produced by an automated red light enforcement system as evidence of a violation of section 3112(a)(3). The issuance of the notice of violation must be done by a police officer employed by the police department with primary jurisdiction over the area where the violation occurred. The notice of violation must have attached to it all of the following:

(A)  A copy of the recorded image showing the vehicle.

(B)  The registration number and state of issuance of the vehicle registration.

(C)  The date, time and place of the alleged violation.

(D)  Notice that the violation charged is under section 3112(a)(3).

(E)  Instructions for return of the notice of violation.

(ii)  The text of the notice must be as follows:

This notice shall be returned personally, by mail or by an agent duly authorized in writing, within 30 days of issuance. A hearing may be obtained upon the written request of the registered owner.

(j)  System administrator.--

(1)  The system administrator may hire and designate personnel as necessary or contract for services to implement this section.

(2)  The system administrator shall process fines issued under this section.

(3)  The system administrator shall submit an annual report to the chairman and minority chairman of the Transportation Committee of the Senate and the chairman and minority chairman of the Transportation Committee of the House of Representatives. The report shall be considered a public record under the Right-to-Know Law and include for the prior year:

(i)  The number of violations and fines issued.

(ii)  A compilation of fines paid and outstanding.

(iii)  The amount of money paid to a vendor or manufacturer under this section.

(k)  Notice to owner.--In the case of a violation involving a motor vehicle registered under the laws of this Commonwealth, the notice of violation must be mailed within 30 days after the commission of the violation or within 30 days after the discovery of the identity of the registered owner, whichever is later, to the address of the registered owner as listed in the records of the department. In the case of motor vehicles registered in jurisdictions other than this Commonwealth, the notice of violation must be mailed within 30 days after the discovery of the identity of the registered owner to the address of the registered owner as listed in the records of the official in the jurisdiction having charge of the registration of the vehicle. A notice of violation under this section must be provided to an owner within 90 days of the commission of the offense.

(l)  Mailing of notice and records.--Notice of violation must be sent by first class mail. A manual or automatic record of mailing prepared by the system administrator in the ordinary course of business shall be prima facie evidence of mailing and shall be admissible in any judicial or administrative proceeding as to the facts contained in it.

(m)  Payment of fine.--

(1)  An owner to whom a notice of violation has been issued may admit responsibility for the violation and pay the fine provided in the notice.

(2)  Except as provided in paragraph (2.1), payment must be made personally, through an authorized agent, electronically or by mailing both payment and the notice of violation to the system administrator. Payment by mail must be made only by money order, credit card or check made payable to the system administrator. The system administrator shall remit the fine, less the system administrator's operation and maintenance costs necessitated under this section, to the department for deposit into a restricted receipts account in the Motor License Fund. Fines deposited in the fund under this paragraph shall be used by the department for a Transportation Enhancements Grant Program. The department shall award transportation enhancement grants on a competitive basis subject to a selection committee established by the secretary. The department may pay any actual administrative costs arising from its administration of this section. The department may not reserve, designate or set aside any specific level of funds or percentage of funds to an applicant prior to the completion of the application process, nor may the department designate a set percentage of funds to an applicant. Priority shall be given to applications seeking grant funds for transportation enhancements in the municipality where the automated red light camera system is operated.

(2.1)  In a city of the second class, payment must be made personally, through an authorized agent, electronically or by mailing both payment and the notice of violation to the system administrator. Payment by mail must be made only by money order, credit card or check payable to the system administrator. The system administrator shall remit the fine, less the system's operation and maintenance costs necessitated under this section, to the department for deposit into a restricted receipts account in the Motor License Fund. Fines deposited in the fund under this paragraph shall be used by the department for a Transportation Enhancement Grants Program. The department shall award transportation enhancement grants on a competitive basis. The department may pay any actual administrative costs arising from its administration of this section. The department may not reserve, designate or set aside any specific level of funds or percentage of funds to an applicant prior to the completion of the application process, nor may the department designate a set percentage of funds to an applicant. Grants shall be awarded by the department based on the majority vote of a selection committee consisting of four representatives of the department appointed by the secretary and four members appointed by the mayor of the city of the second class, with the secretary or his designee serving as chairman. Priority shall be given to applications seeking grant funds for transportation enhancements in the municipality where the automated red light camera system is operated.

(3)  Payment of the established fine and applicable penalties shall operate as a final disposition of the case.

(n)  Hearing.--

(1)  An owner to whom a notice of violation has been issued may, within 30 days of the mailing of the notice, request a hearing to contest the liability alleged in the notice. A hearing request must be made by appearing before the system administrator during regular office hours either personally or by an authorized agent or by mailing a request in writing.

(2)  Upon receipt of a hearing request, the system administrator shall in a timely manner schedule the matter before a hearing officer. The hearing officer shall be designated by the municipality. Written notice of the date, time and place of hearing must be sent by first class mail to the owner.

(3)  The hearing shall be informal, the rules of evidence shall not apply and the decision of the hearing officer shall be final, subject to the right of the owner to appeal the decision to the magisterial district judge.

(4)  If the owner requests in writing that the decision of the hearing officer be appealed to the magisterial district judge, the system administrator shall file the notice of violation and supporting documents with the magisterial district judge, who shall hear and decide the matter de novo.

(o)  Compensation to manufacturer or vendor.--If a municipality has established an automated red light enforcement system deployed as a means of promoting traffic safety and the enforcement of the traffic laws of this Commonwealth or the municipality, the compensation paid to the manufacturer or vendor of the automated red light enforcement system may not be based upon the number of traffic citations issued or a portion or percentage of the fine generated by the citations. The compensation paid to the manufacturer or vendor of the equipment shall be based upon the value of the equipment and the services provided or rendered in support of the automated red light enforcement system.

(p)  Duration of yellow light change interval.--The duration of the yellow light change interval at intersections where automated red light enforcement systems are in use shall conform to the yellow light change interval duration specified on the traffic signal permit issued by the department or municipality.

(q)  Revenue limit.--A municipality may not collect an amount  equal to or greater than 5% of its annual budget from the collection of revenue from the issuance and payment of violations under this section.

(r)  Expiration.--This section shall expire July 15, 2017.

(s)  Definitions.--As used in this section:

(1)  The term "designee" shall include a person, business entity or governmental entity, including the department.

(2)  The term "municipality" means:

(i)  A city, borough or township with a population under the 2010 Federal Decennial Census exceeding 20,000 with a police agency accredited by the Pennsylvania Chiefs of Police Association in a county of the second class A.

(ii)  A city, borough or township with a population under the 2010 Federal Decennial Census exceeding 20,000 with a police agency accredited by the Pennsylvania Chiefs of Police Association in a county of the third class with a population between 490,000 and 510,000.

(iii)  A city of the second class.

(July 2, 2012, P.L.735, No.84, eff. 90 days)

2012 Amendment.  Act 84 added section 3117.

Cross References.  Section 3117 is referred to in section 1332 of this title.



Section 3121 - EMS costs

SUBCHAPTER C

FINES

Sec.

3121.  EMS costs.

Enactment.  Subchapter C was added August 18, 2009, P.L.308, No.37, effective in 180 days.

§ 3121.  EMS costs.

In addition to any other costs that may be imposed under this part for a traffic violation, except for a parking violation, a cost of $10 shall be imposed. Moneys collected shall be forwarded to the State Treasurer for deposit in the Emergency Medical Services Operating Fund.

Cross References.  Section 3121 is referred to in section 8153 of Title 35 (Health and Safety).






Chapter 33 - Rules of the Road in General

Section 3301 - Driving on right side of roadway

CHAPTER 33

RULES OF THE ROAD IN GENERAL

Subchapter

A.  General Provisions

B.  Right-of-way

C.  Turning, Starting and Signals

D.  Special Stops Required

E.  Stopping, Standing and Parking

F.  Speed Restrictions

Enactment.  Chapter 33 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Cross References.  Chapter 33 is referred to in section 1614 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

3301.  Driving on right side of roadway.

3302.  Meeting vehicle proceeding in opposite direction.

3303.  Overtaking vehicle on the left.

3304.  Overtaking vehicle on the right.

3305.  Limitations on overtaking on the left.

3306.  Limitations on driving on left side of roadway.

3307.  No-passing zones.

3308.  One-way roadways and rotary traffic islands.

3309.  Driving on roadways laned for traffic.

3310.  Following too closely.

3311.  Driving on divided highways.

3312.  Limited access highway entrances and exits.

3313.  Restrictions on use of limited access highways.

3314.  Prohibiting use of hearing impairment devices.

3315.  Passing and overtaking streetcars.

3316.  Prohibiting text-based communications.

§ 3301.  Driving on right side of roadway.

(a)  General rule.--Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway except as follows:

(1)  When overtaking and passing another vehicle proceeding in the same direction where permitted by the rules governing such movement.

(2)  When an obstruction exists making it necessary to drive to the left of the center of the roadway, provided the driver yields the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the roadway within such distance as to constitute a hazard.

(3)  When and where official traffic-control devices are in place designating a lane or lanes to the left side of the center of the roadway for the movement indicated by the devices.

(4)  Upon a roadway restricted to one-way traffic.

(5)  When making a left turn as provided in sections 3322 (relating to vehicle turning left) and 3331 (relating to required position and method of turning).

(6)  In accordance with section 3303(a)(3) (relating to overtaking vehicle on the left).

(b)  Vehicle proceeding at less than normal speed.--

(1)  Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into an alley, private road or driveway.

(2)  This subsection does not apply to:

(i)  A driver who must necessarily drive in a lane other than the right-hand lane to continue on his intended route.

(ii)  A pedalcycle operating in accordance with Chapter 35 (relating to special vehicles and pedestrians).

(c)  Pedalcycles.--

(1)  Upon all roadways, any pedalcycle operating in accordance with Chapter 35, proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into an alley, private road or driveway.

(2)  This subsection does not apply to:

(i)  A pedalcycle using any portion of an available roadway due to unsafe surface conditions.

(ii)  A pedalcycle using a roadway that has a width of not more than one lane of traffic in each direction.

(Feb. 2, 2012, P.L.27, No.3, eff. 60 days)

Cross References.  Section 3301 is referred to in sections 3306, 3307, 3505 of this title.



Section 3302 - Meeting vehicle proceeding in opposite direction

§ 3302.  Meeting vehicle proceeding in opposite direction.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right and, upon roadways having width for not more than one line of traffic in each direction, each driver shall give to the other at least one-half of the main-traveled portion of the roadway as nearly as possible.

Cross References.  Section 3302 is referred to in sections 1535, 3326, 3327 of this title.



Section 3303 - Overtaking vehicle on the left

§ 3303.  Overtaking vehicle on the left.

(a)  General rule.--The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to the limitations, exceptions and special rules stated in this chapter:

(1)  The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left of the other vehicle at a safe distance and shall stay to the left of the other vehicle until safely clear of the overtaken vehicle.

(2)  Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall not increase the speed of the vehicle until completely passed by the overtaking vehicle and shall give way to the right in favor of the overtaking vehicle on suitable signal.

(3)  The driver of a motor vehicle overtaking a pedalcycle proceeding in the same direction shall pass to the left of the pedalcycle within not less than four feet at a careful and prudent reduced speed.

(b)  Suitable signal defined.--Suitable signal for purposes of subsection (a)(2) shall be as follows:

(1)  At all times when head lamps are required to be lighted according to section 4302 (relating to the period for requiring lighted lamps), an audible signal or the intermittent flashing of low and high beams except that the use of high beams shall not be permitted when a vehicle is approaching from the opposite direction within 500 feet.

(2)  At all other times, an audible signal.

(Feb. 2, 2012, P.L.27, No.3, eff. 60 days)

2012 Amendment.  Act 3 added subsec. (a)(3).

Cross References.  Section 3303 is referred to in sections 1535, 3301, 3307, 3326, 3327 of this title.



Section 3304 - Overtaking vehicle on the right

§ 3304.  Overtaking vehicle on the right.

(a)  General rule.--The driver of a vehicle may overtake and pass upon the right of another vehicle only under one of the following conditions:

(1)  When the vehicle overtaken is making or about to make a left turn, except that such movement shall not be made by driving off the berm or shoulder of the highway.

(2)  Upon a roadway with unobstructed pavement of sufficient width for two or more lines of vehicles moving lawfully in the direction being traveled by the overtaken vehicle, except that such movement shall not be made by driving off the roadway.

(b)  Limitation.--No passing movement under this section shall be made unless the movement can be made in safety.

Cross References.  Section 3304 is referred to in sections 1535, 3326, 3327 of this title.



Section 3305 - Limitations on overtaking on the left

§ 3305.  Limitations on overtaking on the left.

No vehicle shall be driven to the left side of the center or marked center line of the roadway in overtaking and passing another vehicle proceeding in the same direction unless the left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit the overtaking and passing to be completely made without interfering with the operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and, in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within 200 feet of any approaching vehicle.

Cross References.  Section 3305 is referred to in sections 1535, 1603, 3307, 3326, 3327 of this title.



Section 3306 - Limitations on driving on left side of roadway

§ 3306.  Limitations on driving on left side of roadway.

(a)  General rule.--No vehicle shall be driven on the left side of the roadway under any of the following conditions:

(1)  When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction.

(2)  When approaching within 100 feet of or traversing any intersection or railroad grade crossing, unless otherwise indicated by official traffic-control devices.

(3)  When the view is obstructed upon approaching within 100 feet of any bridge, viaduct or tunnel.

(b)  Application of section.--This section does not apply under the conditions described in section 3301(a)(2),(3),(4) and (5) (relating to driving on right side of roadway).

Cross References.  Section 3306 is referred to in sections 1535, 1603, 3326, 3327, 6506 of this title.



Section 3307 - No-passing zones

§ 3307.  No-passing zones.

(a)  Establishment and marking.--The department and local authorities may determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving on the left side of the roadway would be especially hazardous and shall by appropriate signs or markings on the roadway indicate the beginning and end of such zones and when the signs or markings are in place and clearly visible to an ordinarily observant person every driver of a vehicle shall obey the directions of the signs or markings. Signs shall be placed to indicate the beginning and end of each no-passing zone.

(b)  Compliance by drivers.--Where signs and markings are in place to define a no-passing zone as set forth in subsection (a), no driver shall at any time drive on the left side of the roadway within the no-passing zone or on the left side of any pavement striping designed to mark a no-passing zone throughout its length.

(b.1)  Overtaking pedalcycles.--It is permissible to pass a pedalcycle, if done in accordance with sections 3303(a)(3) (relating to overtaking vehicle on the left) and 3305 (relating to limitations on overtaking on the left).

(c)  Application of section.--This section does not apply under the conditions described in section 3301(a)(2) and (5) (relating to driving on right side of roadway).

(Feb. 2, 2012, P.L.27, No.3, eff. 60 days)

2012 Amendment.  Act 3 added subsec. (b.1).

Cross References.  Section 3307 is referred to in sections 1535, 1603, 3326, 3327, 6109 of this title.



Section 3308 - One-way roadways and rotary traffic islands

§ 3308.  One-way roadways and rotary traffic islands.

(a)  Establishment and marking.--The department and local authorities with respect to highways under their respective jurisdictions may designate any highway, roadway, part of a roadway or specific lanes upon which vehicular traffic shall proceed in one direction at all or such times as shall be indicated by official traffic-control devices.

(b)  Driving on one-way roadway.--Upon a roadway designated for one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic-control devices.

(c)  Driving around rotary traffic island.--A vehicle passing around a rotary traffic island shall be driven only to the right of the island.

Cross References.  Section 3308 is referred to in section 6109 of this title.



Section 3309 - Driving on roadways laned for traffic

§ 3309.  Driving on roadways laned for traffic.

Whenever any roadway has been divided into two or more clearly marked lanes for traffic the following rules in addition to all others not inconsistent therewith shall apply:

(1)  Driving within single lane.--A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from the lane until the driver has first ascertained that the movement can be made with safety.

(2)  Three lane roadways.--Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when the center lane is clear of traffic within a safe distance, or in preparation for making a left turn, or where the center lane is allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and the allocation is designated by official traffic-control devices.

(3)  Lanes limited to specific use.--Official traffic-control devices may be erected to restrict the use of specified lanes to specified classes or types of traffic or vehicles, including multioccupant vehicles or car pools, and drivers of vehicles shall obey the directions of every such device.

(4)  Prohibitions against changing lanes.--Official traffic-control devices may be installed prohibiting the changing of lanes on a section of roadway and drivers of vehicles shall obey the directions of every such device.

Cross References.  Section 3309 is referred to in sections 1603, 3326 of this title.



Section 3310 - Following too closely

§ 3310.  Following too closely.

(a)  General rule.--The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of the vehicles and the traffic upon and the condition of the highway.

(b)  Combinations of vehicles and trucks.--The driver of any motor vehicle drawing another vehicle or of any truck when traveling upon a roadway outside of an urban district and following a motor vehicle drawing another vehicle or following a truck shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy the space without danger, except that this subsection does not prevent a motor vehicle drawing another vehicle or prevent a truck from overtaking and passing any vehicle or combination of vehicles.

(c)  Caravans and motorcades.--Upon any roadway outside of an urban district, motor vehicles being driven in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy space without danger. This subsection does not apply to funeral processions, which shall not be interrupted by any vehicle other than an emergency vehicle.

(Aug. 5, 1991, P.L.238, No.26, eff. imd.)

1991 Amendment.  Act 26 amended subsec. (c).

Cross References.  Section 3310 is referred to in sections 1535, 1603, 3326, 3327 of this title.



Section 3311 - Driving on divided highways

§ 3311.  Driving on divided highways.

(a)  General rule.--Whenever any highway has been divided into two or more roadways by leaving an intervening space, physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway unless directed or permitted to use another roadway by official traffic-control devices, police officers or appropriately attired persons authorized to direct, control or regulate traffic. No vehicle shall be driven over, across or within any such dividing space, barrier or section except through an opening in the physical barrier or dividing section or space or at a crossover or intersection as established.

(b)  Traffic-control devices regulating turns.--Whenever necessary for the protection and safety of traffic, official traffic-control devices may be installed at an opening in the physical barrier or dividing section or space or at a crossover or intersection prohibiting or regulating a turn or turns as may be necessary pursuant to the authority of this title.



Section 3312 - Limited access highway entrances and exits

§ 3312.  Limited access highway entrances and exits.

No person shall drive a vehicle onto or from any limited access highway except at such entrances and exits as are established by public authority.

Cross References.  Section 3312 is referred to in section 3327 of this title.



Section 3313 - Restrictions on use of limited access highways

§ 3313.  Restrictions on use of limited access highways.

(a)  General rule.--The department may regulate or prohibit the use of any limited access highway by any class or kind of traffic which is found to be incompatible with the normal and safe movement of traffic.

(b)  Traffic-control devices at entrances.--The department, when adopting any prohibition under this section, shall erect and maintain official traffic-control devices at the entrances to the limited access highway on which the prohibitions are applicable and when in place no person shall disobey the restrictions stated on the devices.

(c)  Motorcycles.--Except on busways in counties of the first or second class, motorcycles may be operated upon any limited access highway in an urban district in a lane specified for multioccupant vehicles or car pools, except where the department can demonstrate that such use will create a safety hazard.

(d)  Driving in right lane.--

(1)  Except as provided in paragraph (2) and unless otherwise posted, upon all limited access highways having two or more lanes for traffic moving in the same direction, all vehicles shall be driven in the right-hand lanes when available for traffic except when any of the following conditions exist:

(i)  When overtaking and passing another vehicle proceeding in the same direction.

(ii)  When traveling at a speed greater than the traffic flow.

(iii)  When moving left to allow traffic to merge.

(iv)  When preparing for a left turn at an intersection, exit or into a private road or driveway when such left turn is legally permitted.

(2)  Unless otherwise posted, no vehicle or combination over 10,000 pounds may be driven in the left-hand lane of a limited access highway having three or more lanes for traffic moving in the same direction except when preparing for a left turn at an intersection, an exit or into a private road or driveway when such left turn is legally permitted.

(Apr. 29, 1994, P.L.148, No.25, eff. 60 days; June 25, 1999, P.L.164, No.23, eff. 180 days; June 26, 2001, P.L.734, No.75, eff. 60 days)

2001 Amendment.  Act 75 amended subsec. (d).

1994 Amendment.  Act 25 added subsec. (c).



Section 3314 - Prohibiting use of hearing impairment devices

§ 3314.  Prohibiting use of hearing impairment devices.

(a)  General rule.--No driver shall operate a vehicle while wearing or using one or more headphones or earphones.

(b)  Exception.--This section does not prohibit the use of hearing aids or other devices for improving the hearing of the driver, nor does it prohibit the use of a headset in conjunction with a cellular telephone that only provides sound through one ear and allows surrounding sounds to be heard with the other ear, nor does it prohibit the use of communication equipment by the driver of an emergency vehicle or by motorcycle operators complying with section 3525 (relating to protective equipment for motorcycle riders).

(Mar. 29, 1984, P.L.159, No.31, eff. imd.; May 20, 1993, P.L.30, No.10, eff. 60 days; July 6, 1995, P.L.315, No.48, eff. 60 days)



Section 3315 - Passing and overtaking streetcars

§ 3315.  Passing and overtaking streetcars.

(a)  General rule.--Notwithstanding any other provision of this subchapter, the driver of a vehicle may not overtake and pass to the left of a streetcar proceeding in the same direction, whether the streetcar is actually in motion or temporarily halted to receive or discharge passengers, if overtaking or passing requires driving in a lane normally used by traffic moving in the opposite direction.

(b)  Streetcar stopped to receive or discharge passengers.--The driver of a vehicle may not overtake and pass a streetcar which has stopped to receive or discharge passengers on the side on which passengers board or alight until the doors of the streetcar are closed and passengers who are discharged have reached the side of the highway.

(c)  Applicability.--This section shall not be applicable to locations where streetcars are operating on tracks located within a median section of the roadway separated from the roadway by curbs or other physical barriers.

(May 11, 2006, P.L.159, No.37, eff. 60 days)

2006 Amendment.  Act 37 added section 3315.



Section 3316 - Prohibiting text-based communications

§ 3316.  Prohibiting text-based communications.

(a)  Prohibition.--No driver shall operate a motor vehicle on a highway or trafficway in this Commonwealth while using an interactive wireless communications device to send, read or write a text-based communication while the vehicle is in motion. A person does not send, read or write a text-based communication when the person reads, selects or enters a telephone number or name in an interactive wireless communications device for the purpose of activating or deactivating a voice communication or a telephone call.

(b)  (Reserved).

(c)  Seizure.--The provisions of this section shall not be construed as authorizing the seizure or forfeiture of an interactive wireless communications device, unless otherwise provided by law.

(d)  Penalty.--A person who violates subsection (a) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50.

(e)  Preemption of local ordinances.--In accordance with section 6101 (relating to applicability and uniformity of title), this section supersedes and preempts all ordinances of any municipality with regard to the use of an interactive wireless communications device by the driver of a motor vehicle.

(f)  Definition.--As used in this section, the term "text-based communication" means a text message, instant message, electronic mail or other written communication composed or received on an interactive wireless communications device.

(Nov. 9, 2011, P.L.406, No.98, eff. 120 days)

2011 Amendment.  Act 98 added section 3316.



Section 3321 - Vehicle approaching or entering intersection

SUBCHAPTER B

RIGHT-OF-WAY

Sec.

3321.  Vehicle approaching or entering intersection.

3322.  Vehicle turning left.

3323.  Stop signs and yield signs.

3324.  Vehicle entering or crossing roadway.

3325.  Duty of driver on approach of emergency vehicle.

3326.  Duty of driver in construction and maintenance areas or on highway safety corridors.

3327.  Duty of driver in emergency response areas.

3328.  Unmarked police vehicles.

§ 3321.  Vehicle approaching or entering intersection.

(a)  General rule.--When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(b)  Exception.--The right-of-way rule established in subsection (a) is not applicable:

(1)  on through highways, where the traffic on the through highway shall have the right-of-way;

(2)  on limited-access highways, where the traffic on the limited-access highway shall have the right-of-way;

(3)  in traffic circles, where the traffic in the traffic circle shall have the right-of-way; and

(4)  as otherwise provided in this part.

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days)

Cross References.  Section 3321 is referred to in section 1535 of this title.



Section 3322 - Vehicle turning left

§ 3322.  Vehicle turning left.

The driver of a vehicle intending to turn left within an intersection or into an alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is so close as to constitute a hazard.

Cross References.  Section 3322 is referred to in sections 1535, 3301 of this title.



Section 3323 - Stop signs and yield signs

§ 3323.  Stop signs and yield signs.

(a)  Intersections controlled by signs.--Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in section 6124 (relating to erection of traffic-control devices at intersections).

(b)  Duties at stop signs.--Except when directed to proceed by a police officer or appropriately attired persons authorized to direct, control or regulate traffic, every driver of a vehicle approaching a stop sign shall stop at a clearly marked stop line or, if no stop line is present, before entering a crosswalk on the near side of the intersection or, if no crosswalk is present, then at the point nearest the intersecting roadway where the driver has a clear view of approaching traffic on the intersecting roadway before entering. If, after stopping at a crosswalk or clearly marked stop line, a driver does not have a clear view of approaching traffic, the driver shall after yielding the right-of-way to any pedestrian in the crosswalk slowly pull forward from the stopped position to a point where the driver has a clear view of approaching traffic. The driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute a hazard during the time when the driver is moving across or within the intersection or junction of roadways and enter the intersection when it is safe to do so.

(c)  Duties at yield signs.--The driver of a vehicle approaching a yield sign shall in obedience to the sign slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop before entering a crosswalk on the near side of the intersection or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering. After slowing down or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute a hazard during the time the driver is moving across or within the intersection of roadways. If a driver is involved in a collision with a vehicle in the intersection or junction of roadways after driving past a yield sign, the collision shall be deemed prima facie evidence of failure of the driver to yield the right-of-way.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (b).

Cross References.  Section 3323 is referred to in sections 1535, 3112, 3114, 3326, 3327 of this title.



Section 3324 - Vehicle entering or crossing roadway

§ 3324.  Vehicle entering or crossing roadway.

The driver of a vehicle about to enter or cross a roadway from any place other than another roadway shall yield the right-of-way to all vehicles approaching on the roadway to be entered or crossed.

Cross References.  Section 3324 is referred to in section 1535 of this title.



Section 3325 - Duty of driver on approach of emergency vehicle

§ 3325.  Duty of driver on approach of emergency vehicle.

(a)  General rule.--Upon the immediate approach of an emergency vehicle making use of an audible signal and visual signals meeting the requirements and standards set forth in regulations adopted by the department, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in that position until the emergency vehicle has passed, except when otherwise directed by a police officer or an appropriately attired person authorized to direct, control or regulate traffic. On one-way roadways a driver may comply by driving to the edge or curb which is nearest to the lane in which he is traveling.

(b)  Duty of operator of streetcar.--Upon the approach of an emergency vehicle, the operator of every streetcar shall immediately stop the streetcar clear of any intersection and remain in that position until the emergency vehicle has passed, except when otherwise directed by a police officer or an appropriately attired person authorized to direct, control or regulate traffic.

(c)  Defense.--It is a defense to prosecution under this section if the defendant can show by a preponderance of the evidence that the failure to stop immediately for a police officer was based on a good faith concern for personal safety. In determining whether the defendant has met this burden, the court may consider the following factors:

(1)  The time and location of the event.

(2)  The type of vehicle used by the police officer.

(3)  The defendant's conduct while being followed by the police officer.

(4)  Whether the defendant stopped at the first available reasonably lighted or populated area.

(5)  Any other factor considered relevant by the court.

(June 26, 2001, P.L.734, No.75, eff. 60 days)

Cross References.  Section 3325 is referred to in sections 3327, 3732, 3732.1 of this title.



Section 3326 - Duty of driver in construction and maintenance areas or on highway safety corridors

§ 3326.  Duty of driver in construction and maintenance areas or on highway safety corridors.

(a)  Areas indicated by traffic-control devices.--The driver of a vehicle shall yield the right-of-way to any authorized vehicle or pedestrian actually engaged in work upon a highway within any highway or utility construction or maintenance area indicated by official traffic-control devices placed in accordance with department regulations, including advanced warning signs or a vehicle having flashing or revolving yellow lights.

(b)  Work vehicles displaying flashing lights.--The driver of a vehicle shall yield the right-of-way to any authorized vehicle obviously and actually engaged in work upon a highway whenever the vehicle displays flashing lights meeting the requirements and regulations promulgated by the department.

(c)  Fines to be doubled.--For any of the following violations, when committed in an active work zone manned by workers acting in their official capacity or on a highway safety corridor designated under section 6105.1 (relating to designation of highway safety corridors), the fine shall be double the usual amount:

Section 3102 (relating to obedience to authorized persons directing traffic).

Section 3111 (relating to obedience to traffic-control devices).

Section 3112 (relating to traffic-control signals).

Section 3114 (relating to flashing signals).

Section 3302 (relating to meeting vehicle proceeding in opposite direction).

Section 3303 (relating to overtaking vehicle on the left).

Section 3304 (relating to overtaking vehicle on the right).

Section 3305 (relating to limitations on overtaking on the left).

Section 3306 (relating to limitations on driving on left side of roadway).

Section 3307 (relating to no-passing zones).

Section 3309 (relating to driving on roadways laned for traffic).

Section 3310 (relating to following too closely).

Section 3323 (relating to stop signs and yield signs).

Section 3326 (relating to duty of driver in construction and maintenance areas).

Section 3361 (relating to driving vehicle at safe speed).

Section 3362 (relating to maximum speed limits).

Section 3702 (relating to limitations on backing).

Section 3714 (relating to careless driving).

Section 3736 (relating to reckless driving).

Section 3802 (relating to driving under influence of alcohol or controlled substance).

(c.1)  Applicability of subsection (c).--Fines under subsection (c) shall be doubled only if the active work zone or highway safety corridor where the violation occurred is posted with an official sign in accordance with this section.

(d)  Notice.--

(1)  Official traffic-control devices shall be appropriately placed to notify motorists that increased penalties apply for moving violations in active work zones signed in compliance with this subsection and subsection (e).

(2)  Official traffic control devices shall be appropriately placed to notify motorists that increased penalties apply for moving violations in highway safety corridors.

(e)  Posting.--Official traffic-control devices shall be erected at the beginning of an active work zone with a white strobe light or other unique, illuminated light or device. The light or device shall indicate that workers are present in the active work zone. The light or device shall be turned off if no workers are present. An official traffic-control device shall be erected immediately at the end of the active work zone indicating that workers are no longer present.

(July 5, 1989, P.L.164, No.30, eff. 60 days; July 6, 1995, P.L.315, No.48, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (c).

2002 Amendment.  See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 3326 is referred to in section 1603 of this title.



Section 3327 - Duty of driver in emergency response areas

§ 3327.  Duty of driver in emergency response areas.

(a)  General rule.--When approaching or passing an emergency response area, a person, unless otherwise directed by an emergency service responder, shall:

(1)  pass in a lane not adjacent to that of the emergency response area, if possible; or

(2)  if passing in a nonadjacent lane is impossible, illegal or unsafe, pass the emergency response area at a careful and prudent reduced speed reasonable for safely passing the emergency response area.

(b)  Penalty.--Any person violating subsection (a) commits a summary offense and shall, upon conviction, pay a fine of not more than $250.

(b.1)  Suspension of operating privilege.--The department shall suspend the operating privilege of any person for 90 days upon receiving a certified record of the driver's conviction, adjudication of delinquency or admission into a preadjudication program for a violation of subsection (a), if the certified conviction indicates the violation resulted in serious bodily injury to another person. The license shall be surrendered in accordance with section 1540 (relating to surrender of license).

(c)  Marking.--An emergency response area shall be clearly marked with road flares, caution signs or any other traffic-control device which law enforcement officials may have at their immediate disposal or visual signals on vehicles meeting the requirements of Subchapter D of Chapter 45 (relating to equipment of authorized and emergency vehicles).

(d)  Reports by emergency service responders.--

(1)  An emergency service responder observing a violation of subsection (a) may prepare a written, signed report which indicates that a violation has occurred. To the extent possible, the report shall include the following information:

(i)  Information pertaining to the identity of the alleged violator.

(ii)  The license number and color of the vehicle involved in the violation.

(iii)  The time and approximate location at which the violation occurred.

(iv)  Identification of the vehicle as an automobile, station wagon, motor truck, motor bus, motorcycle or other type of vehicle.

(2)  Within 48 hours after the violation occurs, the emergency service responder shall deliver a copy of the report to a police officer having authority to exercise police power in the area where the violation occurred. If the police officer believes that the report established a sufficient basis for the issuance of a citation, the officer shall file a citation and a copy of the report with the issuing authority. If the issuing authority determines that the report and citation establish a sufficient basis for the issuance of a summons, a summons shall be issued in accordance with general rules governing the institution of proceedings in summary traffic offense cases. The issuing authority shall send the defendant a copy of the citation, together with a statement that it was filed by the police officer named in the citation on the basis of information received.

(3)  A person may institute a proceeding pursuant to this subsection or in accordance with any means authorized by the Pennsylvania Rules of Criminal Procedure.

(e)  Fines to be doubled.--In addition to any penalty as provided in subsection (b), the fine for any of the following violations when committed in an emergency response area manned by emergency service responders shall be double the usual amount:

Section 3102 (relating to obedience to authorized persons directing traffic).

Section 3111 (relating to obedience to traffic-control devices).

Section 3114 (relating to flashing signals).

Section 3302 (relating to meeting vehicle proceeding in opposite direction).

Section 3303 (relating to overtaking vehicle on the left).

Section 3304 (relating to overtaking vehicle on the right).

Section 3305 (relating to limitations on overtaking on the left).

Section 3306 (relating to limitations on driving on left side of roadway).

Section 3307 (relating to no-passing zones).

Section 3310 (relating to following too closely).

Section 3312 (relating to limited access highway entrances and exits).

Section 3323 (relating to stop signs and yield signs).

Section 3325 (relating to duty of driver on approach of emergency vehicle).

Section 3361 (relating to driving vehicle at safe speed).

Section 3707 (relating to driving or stopping close to fire apparatus).

Section 3710 (relating to stopping at intersection or crossing to prevent obstruction).

Section 3714 (relating to careless driving).

Section 3736 (relating to reckless driving).

Section 3802 (relating to driving under influence of alcohol or controlled substance).

(e.1)  Public awareness.--The department shall educate the public of the provisions of this section as it deems appropriate.

(f)  Definition.--As used in this section, the term "emergency response area" means the area in which emergency service responders render emergency assistance to individuals on or near a roadway or a police officer is conducting a traffic stop or systematic check of vehicles or controlling or directing traffic as long as the emergency vehicle is making use of visual signals meeting the requirements of Subchapter D of Chapter 45.

(June 26, 2001, P.L.734, No.75, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; July 10, 2006, P.L.1086, No.113, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 amended subsecs. (b.1) and (f). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

Cross References.  Section 3327 is referred to in sections 3732, 3732.1 of this title.



Section 3328 - Unmarked police vehicles

§ 3328.  Unmarked police vehicles.

(a)  General rule.--The Pennsylvania State Police, in consultation with the department, shall promulgate regulations for the use of unmarked vehicles by police officers. The regulations shall:

(1)  establish the procedure to be used by a police officer in an unmarked vehicle when stopping a motorist;

(2)  require the use of audible and visual signals which meet the requirements and standards set forth in this title and in regulations adopted by the department; and

(3)  establish requirements for the wearing of an official police uniform and the display of official police identification.

(b)  Public awareness.--The Pennsylvania State Police and the department shall provide for the dissemination of information to the public regarding the use of unmarked vehicles. Such information shall accompany annual vehicle registration or vehicle registration renewal forms distributed by the department no earlier than July 1, 2002.

(June 26, 2001, P.L.734, No.75, eff. 60 days)

2001 Amendment.  Act 75 added section 3328.



Section 3331 - Required position and method of turning

SUBCHAPTER C

TURNING, STARTING AND SIGNALS

Sec.

3331.  Required position and method of turning.

3332.  Limitations on turning around.

3333.  Moving stopped or parked vehicle.

3334.  Turning movements and required signals.

3335.  Signals by hand and arm or signal lamps.

3336.  Method of giving hand and arm signals.

§ 3331.  Required position and method of turning.

(a)  Right turn.--The driver of a vehicle intending to turn right shall approach the turn and make the turn as close as practicable to the right-hand curb or edge of the roadway.

(b)  Left turn.--The driver of a vehicle intending to turn left shall approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of the vehicle. Whenever practicable, the left turn shall be made to the left of the center of the intersection and so as to leave the intersection or location in the extreme left-hand lane lawfully available to traffic moving in the same direction as the vehicle on the roadway being entered.

(c)  Compliance with traffic-control devices.--The department and local authorities on highways under their respective jurisdictions may cause official traffic-control devices to be placed and thereby require and direct that a different course from that specified in this section be traveled by turning vehicles and when the devices are so placed no driver shall turn a vehicle other than as directed and required by the devices.

(d)  Two-way left turn lanes.--Where a special lane for making left turns by drivers proceeding in opposite directions has been indicated by official traffic-control devices:

(1)  A left turn shall not be made from any other lane.

(2)  A vehicle shall not be driven in the lane except when preparing for or making a left turn from or into the roadway or when preparing for or making a U-turn when otherwise permitted by law.

(e)  Interference with pedalcycles.--No turn by a driver of a motor vehicle shall interfere with a pedalcycle proceeding straight while operating in accordance with Chapter 35 (relating to special vehicles and pedestrians).

(Feb. 2, 2012, P.L.27, No.3, eff. 60 days)

2012 Amendment.  Act 3 added subsec. (e).

Cross References.  Section 3331 is referred to in sections 3301, 3505, 6109 of this title.



Section 3332 - Limitations on turning around

§ 3332.  Limitations on turning around.

(a)  General rule.--The driver of any vehicle shall not turn the vehicle so as to proceed in the opposite direction unless the movement can be made in safety and without interfering with other traffic.

(b)  Turns on curves or grades.--No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where the vehicle cannot be seen by the driver of any other vehicle approaching from either direction within 500 feet.

Cross References.  Section 3332 is referred to in section 1535 of this title.



Section 3333 - Moving stopped or parked vehicle

§ 3333.  Moving stopped or parked vehicle.

No person shall move a vehicle which is stopped, standing or parked unless and until the movement can be made with safety.



Section 3334 - Turning movements and required signals

§ 3334.  Turning movements and required signals.

(a)  General rule.--Upon a roadway no person shall turn a vehicle or move from one traffic lane to another or enter the traffic stream from a parked position unless and until the movement can be made with reasonable safety nor without giving an appropriate signal in the manner provided in this section.

(b)  Signals on turning and starting.--At speeds of less than 35 miles per hour, an appropriate signal of intention to turn right or left shall be given continuously during not less than the last 100 feet traveled by the vehicle before turning. The signal shall be given during not less than the last 300 feet at speeds in excess of 35 miles per hour. The signal shall also be given prior to entry of the vehicle into the traffic stream from a parked position.

(c)  Limitations on use of certain signals.--The signals required on vehicles by section 3335(b) (relating to signals by hand and arm or signal lamps) shall not be flashed on one side only on a disabled vehicle, flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear, nor be flashed on one side only of a parked vehicle except as may be necessary for compliance with this section.

(d)  Discontinuing turn signals.--Turn signals shall be discontinued immediately after completing the turn or movement from one traffic lane to another traffic lane.



Section 3335 - Signals by hand and arm or signal lamps

§ 3335.  Signals by hand and arm or signal lamps.

(a)  General rule.--Any stop or turn signal shall be given either by means of the hand and arm or by signal lamps, except as otherwise provided in subsection (b).

(b)  Required signals by signal lamps.--Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, signal lamps when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of the motor vehicle exceeds 24 inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load exceeds 14 feet. The latter measurement shall apply to any single vehicle and to any combination of vehicles.

(c)  Exception.--This section does not apply to a motor vehicle registered as an antique or classic vehicle which was not originally equipped with signal lamps.

Cross References.  Section 3335 is referred to in section 3334 of this title.



Section 3336 - Method of giving hand and arm signals

§ 3336.  Method of giving hand and arm signals.

All signals given by hand and arm shall be given from the left side of the vehicle in the following manner except as indicated for pedalcycles and motorcycles and the signals shall indicate as follows:

(1)  For a left turn, the hand and arm shall be extended horizontally.

(2)  For a right turn, the left hand and arm shall be extended upward, except that operators of motorcycles and pedalcycles may also be permitted to signal a right turn by extending the right hand and arm horizontally.

(3)  To stop or decrease speed, the left hand and arm shall be extended downward.

(Dec. 15, 1995, P.L.655, No.72, eff. 60 days)



Section 3341 - Obedience to signal indicating approach of train

SUBCHAPTER D

SPECIAL STOPS REQUIRED

Sec.

3341.  Obedience to signal indicating approach of train.

3342.  Vehicles required to stop at railroad crossings.

3343.  Moving heavy equipment at railroad grade crossings.

3344.  Emerging from alley, driveway or building.

3345.  Meeting or overtaking school bus.

3346.  Emergency vehicles entering or leaving official garage.

§ 3341.  Obedience to signal indicating approach of train.

(a)  General rule.--Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of the vehicle shall stop within 50 feet but not less than 15 feet from the nearest rail of the railroad and shall not proceed until it can be done safely. The foregoing requirements shall apply upon the occurrence of any of the following circumstances:

(1)  A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train.

(2)  A crossing gate is lowered or a flagman gives or continues to give a signal of the approach or passage of a railroad train.

(3)  A railroad train approaching within approximately 1,500 feet of the highway crossing emits a signal audible from that distance and the railroad train, by reason of its speed or nearness to the crossing, is a hazard.

(4)  An approaching railroad train is plainly visible and is in hazardous proximity to the crossing.

(b)  Compliance with crossing gate or barrier.--

(1)  No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while the gate or barrier is closed.

(2)  No person shall start to drive a vehicle through, around or under a gate or barrier at the entrance to a railroad crossing while the gate or barrier is being opened or closed.

(c)  Penalties.--A violation of subsection (a) constitutes a summary offense punishable by a fine of from $50 to $200. A violation of subsection (b) constitutes a summary offense punishable by a fine of from $200 to $500.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added subsec. (c).

Cross References.  Section 3341 is referred to in sections 1535, 1611, 3114 of this title.



Section 3342 - Vehicles required to stop at railroad crossings

§ 3342.  Vehicles required to stop at railroad crossings.

(a)  General rule.--Except as provided in subsection (c), the driver of any vehicle described in subsection (b), before crossing at grade any track or tracks of a railroad, shall stop the vehicle within 50 feet but not less than 15 feet from the nearest rail of the railroad crossing and while so stopped shall listen and look in both directions along the track for any approaching train, and for signals indicating the approach of a train. When it is safe to do so, the driver of the vehicle shall drive the vehicle across the tracks only in such gear of the vehicle that there will be no necessity for manually changing gears while traversing the crossing. The driver shall not manually shift gears while crossing the track or tracks.

(b)  Vehicles subject to stopping requirement.--Subsection (a) shall apply to the following vehicles:

(1)  Any vehicle designated by the department in accordance with the provisions of subsection (d).

(2)  A school bus, whether or not carrying passengers.

(3)  Every truck and tractor combination which carries gasoline, diesel fuel, fuel oil, explosives or radioactive materials.

(4)  Every bus transporting passengers.

(5)  Any vehicle specified in 49 CFR 392.10(a) (relating to railroad grade crossings; stopping required) or any current amendment or modification to that section published by the United States Department of Transportation.

(c)  Exceptions.--Subsection (a) does not apply at any of the following:

(1)  Any railroad grade crossing at which traffic is controlled by a police officer or flagman, who indicates that the vehicle is not required to stop.

(2)  Any railroad grade crossing at which traffic is regulated by a functioning highway traffic-control signal transmitting a green indication for the direction of travel of the vehicle.

(3)  Any railroad grade crossing at which an official traffic-control device gives notice that the stopping requirement imposed by this section does not apply.

(4)  Any abandoned railroad grade crossing which is marked by the former rail operator with a sign prescribed by the department indicating that the rail line is abandoned.

(5)  An industrial or spur line railroad grade crossing marked with a sign reading "exempt." Such a sign shall be erected only by or with the consent of the Pennsylvania Public Utility Commission.

(d)  Notice of vehicles subject to section.--The department shall publish in the Pennsylvania Bulletin a notice describing the vehicles which must comply with the stopping requirements of subsection (a). In developing the list of vehicles, the department shall give consideration to the hazardous nature of any substance carried by the vehicle as determined by the department and to the number of passengers carried by the vehicle in determining whether the vehicle shall be required to stop. This list of vehicles shall correlate with and so far as possible conform to the regulations of the United States Department of Transportation as amended from time to time.

(e)  Use of vehicle hazard lights.--The driver of any vehicle mentioned in subsection (b)(2) and (3) shall activate the vehicle hazard lights when stopping at the railroad crossing.

(f)  Penalty.--A violation of this section constitutes a summary offense punishable by a fine of from $100 to $150, except that a violation of subsection (b) or (e) shall be punishable by a fine of from $200 to $500.

(g)  Requirement upon approaching tracks.--Upon approaching any track of a railroad, the driver of every commercial motor vehicle as defined by section 1603 (relating to definitions) other than those listed in subsection (b) shall:

(1)  reduce the rate of speed of the commercial motor vehicle and check that the tracks are free of approaching trains; and

(2)  stop the vehicle if the tracks are not clear.

(h)  Railroad grade crossing.--No commercial motor vehicle may proceed onto a railroad grade crossing unless:

(1)  there is sufficient space to drive completely through the crossing without stopping; and

(2)  the vehicle has sufficient undercarriage clearance to allow the vehicle to drive completely through the railroad grade crossing without stopping.

(i)  Traffic control.--No driver of a commercial motor vehicle may fail to obey a traffic control device or direction of an enforcement officer at a railroad grade crossing.

(July 9, 1986, P.L.544, No.96, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Dec. 10, 1996, P.L.925, No.149, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 5, 2005, P.L.100, No.37; Oct. 24, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 187 amended subsec. (g) and added subsecs. (h) and (i).

Cross References.  Section 3342 is referred to in sections 1535, 1611 of this title.



Section 3343 - Moving heavy equipment at railroad grade crossings

§ 3343.  Moving heavy equipment at railroad grade crossings.

(a)  General rule.--No person shall operate or move any crawler-type tractor, power shovel, derrick, roller or any equipment or structure having a normal operating speed of ten or less miles per hour or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(b)  Notice of intended crossing.--Notice of any intended crossing shall be given to an authorized representative of the railroad and a reasonable time be given to the railroad to provide proper protection at the crossing.

(c)  Stopping at crossing.--Before making any crossing, the person operating or moving the vehicle or equipment shall first stop the vehicle or equipment not less than 15 feet nor more than 50 feet from the nearest rail of the railroad and while so stopped shall listen and look in both directions along the track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(d)  Movement over crossing.--No crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. Movement over a crossing shall be under the direction of any flagman provided by the railroad.

Cross References.  Section 3343 is referred to in section 1611 of this title.



Section 3344 - Emerging from alley, driveway or building

§ 3344.  Emerging from alley, driveway or building.

Unless otherwise directed by official traffic-control devices erected in accordance with provisions of Subchapter B of Chapter 31 (relating to traffic-control devices), the driver of a vehicle emerging from an alley, building, private road or driveway within an urban district shall stop the vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across the alley, building entrance, private road or driveway or, in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic.

Cross References.  Section 3344 is referred to in section 1535 of this title.



Section 3345 - Meeting or overtaking school bus

§ 3345.  Meeting or overtaking school bus.

(a)  Duty of approaching driver when red signals are flashing.--Except as provided in subsection (g), the driver of a vehicle meeting or overtaking any school bus stopped on a highway or trafficway shall stop at least ten feet before reaching the school bus when the red signal lights on the school bus are flashing and the side stop signal arms are activated under section 4552(b.1) (relating to general requirements for school buses). The driver shall not proceed until the flashing red signal lights are no longer actuated. In no event shall a driver of a vehicle resume motion of the vehicle until the school children who may have alighted from the school bus have reached a place of safety. The driver of a vehicle approaching an intersection at which a school bus is stopped shall stop his vehicle at that intersection until the flashing red signal lights are no longer actuated.

(a.1)  Reports by school bus operators.--

(1)  The operator of a school bus who observes a violation of subsection (a) may prepare a signed, written report which indicates that a violation has occurred. To the extent possible, the report shall include the following information:

(i)  Information, if any, pertaining to the identity of the alleged violator.

(ii)  The license number and color of the vehicle involved in the violation.

(iii)  The time and approximate location at which the violation occurred.

(iv)  Identification of the vehicle as an automobile, station wagon, motor truck, motor bus, motorcycle or other type of vehicle.

(2)  Within 48 hours after the violation occurs, the school bus operator shall deliver a copy of the report to a police officer having authority to exercise police power in the area where the violation occurred. If the police officer believes that the report establishes a sufficient basis for the issuance of a citation, the officer shall file a citation and the report with the issuing authority. If the issuing authority determines that the report and citation establish a sufficient basis for the issuance of a summons, a summons shall be issued in accordance with general rules governing the institution of proceedings in summary traffic offense cases. The issuing authority shall send the defendant a copy of the citation, together with a statement that it was filed by the police officer named in the citation on the basis of information received.

(3)  A person may institute a proceeding pursuant to this subsection or in accordance with any means authorized by the Rules of Criminal Procedure.

(b)  Duty of approaching driver when amber signals are flashing.--The driver of a vehicle meeting or overtaking any school bus shall proceed past the school bus with caution and shall be prepared to stop when the amber signal lights are flashing.

(c)  Use of red signals.--The red visual signals shall be actuated by the driver of every school bus whenever the vehicle is stopped on a highway or trafficway for the purpose of receiving or discharging school children, except as provided in subsections (e) and (f). The signals shall not be terminated until the school children who may have alighted from the school bus have reached a place of safety or until boarding school children have completed boarding the bus.

(d)  Use of amber signals.--The amber visual signals shall be actuated by the driver of every school bus not more than 300 feet nor less than 150 feet prior to making a stop for the purpose of receiving or discharging school children and shall remain in operation until the red visual signals are actuated. Amber signals shall not be used unless the red visual signals are to be actuated immediately following.

(e)  Limitations on use of signals.--The visual signals required in the regulations shall not be actuated on streets in urban districts designated by the department or local authorities, at intersections or other places where traffic is controlled by uniformed police officers or appropriately attired persons authorized to direct, control or regulate traffic, or in school bus loading areas designated by the department or local authorities when the bus is entirely off the roadway.

(f)  Operation for nonschool purposes.--When a school bus is being operated upon a highway for purposes other than the actual transportation of school children to or from school or in connection with school activities, all markings indicating "SCHOOL BUS" shall be covered or concealed. During such operation, the flashing visual signals shall not be actuated.

(f.1)  Use of school buses for transportation of disabled persons.--Whenever a school bus is being used upon a highway or trafficway for the transportation of disabled persons exclusively and the school bus is equipped with red signal lights, the driver of the school bus may actuate the signal lights in the same manner as set forth in this section regarding the transportation of school children. The driver of a vehicle approaching the school bus shall have the same duties regarding stopping, passing and overtaking as he does with respect to a school bus carrying school children.

(g)  Exceptions from stopping requirements.--The driver of a vehicle upon a highway or trafficway with separate roadways need not stop upon meeting or passing a school bus with actuated red signal lights which is on a different roadway.

(h)  Loading zones for school children.--Every school district transporting school children by school bus shall establish and maintain school bus loading zones at or near all schools to or from which school children are transported and shall establish school bus loading zones along the highways and trafficways traversed by school buses in accordance with regulations promulgated by the department.

(i)  Mandatory use of loading zones.--Whenever school bus loading zones have been established at or near a school or along a highway or trafficway, it is unlawful for a school bus operator to stop the bus to pick up or discharge school children at any location other than at the loading zones. A list of approved loading zones for the route of the bus shall be carried by the operator.

(j)  Penalty.--A person who violates subsection (a) or (f.1) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $250.

(Mar. 29, 1984, P.L.155, No.30, eff. 60 days; Dec. 19, 1988, P.L.1290, No.163, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. 60 days)

2002 Amendment.  Act 123 amended subsec. (j). Section 13 of Act 123 provided that the amendment of subsec. (j) shall apply to offenses committed on or after the effective date of section 13.

1998 Amendment.  Act 151 amended subsecs. (a), (c), (f.1), (g), (h) and (i).

1984 Amendment.  Act 30 added subsecs. (a.1) and (f.1) and amended subsec. (j).

Cross References.  Section 3345 is referred to in sections 1535, 1553, 3101, 4552, 4553, 6506 of this title.



Section 3346 - Emergency vehicles entering or leaving official garage

§ 3346.  Emergency vehicles entering or leaving official garage.

If an emergency vehicle is leaving or returning to its garage and the emergency lights of the emergency vehicle are engaged, the driver of an approaching vehicle shall stop and give the emergency vehicle the right-of-way to leave or enter the garage and may not proceed until the emergency vehicle is safely out of the driver's path.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added section 3346.



Section 3351 - Stopping, standing and parking outside business and residence districts

SUBCHAPTER E

STOPPING, STANDING AND PARKING

Sec.

3351.  Stopping, standing and parking outside business and residence districts.

3352.  Removal of vehicle by or at direction of police.

3353.  Prohibitions in specified places.

3354.  Additional parking regulations.

Cross References.  Subchapter E is referred to in section 3509 of this title.

§ 3351.  Stopping, standing and parking outside business and residence districts.

(a)  General rule.--Outside a business or residence district, no person shall stop, park or stand any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park or stand the vehicle off the roadway. In the event it is necessary to stop, park or stand the vehicle on the roadway or any part of the roadway, an unobstructed width of the highway opposite the vehicle shall be left for the free passage of other vehicles and the vehicle shall be visible from a distance of 500 feet in each direction upon the highway.

(b)  Exception for disabled vehicles.--This section and sections 3353 (relating to prohibitions in specified places) and 3354 (relating to additional parking regulations) do not apply to the driver of any vehicle which is disabled in such a manner and to such an extent that it is impossible to avoid stopping and temporarily leaving the vehicle in that position.

Cross References.  Section 3351 is referred to in sections 3352, 6109 of this title.



Section 3352 - Removal of vehicle by or at direction of police

§ 3352.  Removal of vehicle by or at direction of police.

(a)  Outside business and residence districts.--Whenever any police officer finds a vehicle in violation of any of the provisions of section 3351 (relating to stopping, standing and parking outside business and residence districts), the officer may move the vehicle, or cause the vehicle to be moved, or require the driver or other person in charge of the vehicle to move the vehicle, to a position off the roadway where the vehicle will not interfere unduly with the normal movement of traffic or constitute a safety hazard.

(b)  Unattended vehicle obstructing traffic.--Any police officer may remove or cause to be removed to a place of safety any unattended vehicle illegally left standing upon any highway, bridge, causeway or in any tunnel, in such position or under such circumstances as to interfere unduly with the normal movement of traffic or constitute a safety hazard.

(c)  Removal to garage or place of safety.--Any police officer may remove or cause to be removed to the place of business of the operator of a wrecker or to a nearby garage or other place of safety any vehicle found upon a highway under any of the following circumstances:

(1)  Report has been made that the vehicle has been stolen or taken without the consent of its owner.

(2)  The person or persons in charge of the vehicle are physically unable to provide for the custody or removal of the vehicle.

(3)  The person driving or in control of the vehicle is arrested for an alleged offense for which the officer is required by law to take the person arrested before an issuing authority without unnecessary delay.

(4)  The vehicle is in violation of section 3353 (relating to prohibitions in specified places) except for overtime parking.

(5)  The vehicle has been abandoned as defined in this title. The officer shall comply with the provisions of Chapter 73 (relating to abandoned vehicles and cargos).

(d)  Notice to owner prior to removal.--

(1)  Prior to removal of an abandoned vehicle bearing a registration plate, current certificate of inspection or vehicle identification number plate by which the last registered owner of the vehicle can be determined, the police department shall send a notice by certified mail to the last registered owner of the vehicle informing the owner that unless the vehicle is moved to a suitable location within seven days of the date notice is mailed, the vehicle will be removed under this section and held at a suitable facility where it may be reclaimed by the owner in accordance with the provisions of section 7306 (relating to payment of costs upon reclaiming vehicle). If the abandoned motor vehicle does not bear an identifiable registration plate, current certificate of inspection or vehicle identification number plate, the notice may be secured to the vehicle.

(2)  If, within the seven-day period, the owner so requests, the owner shall be given an opportunity to explain to the police officer or department why the owner believes the vehicle should not be removed. If the police officer or department determines that the vehicle shall, nonetheless, be removed, the owner shall be given an additional 48 hours to remove the vehicle, have it removed or demand a hearing, which shall conform to the requirements of 2 Pa.C.S. Ch. 5 Subch. B (relating to practice and procedure of local agencies). The police officer or department shall inform the owner of the right to a hearing by delivering to the owner a notice warning the owner that, unless the vehicle is removed or a hearing is demanded, the owner shall be subject to the provisions of section 7306. If, as a result of the hearing, it is determined that the vehicle will be removed, the owner shall be given an additional 48 hours to remove the vehicle or have it removed. The hearing shall be before a civilian officer or employee of the municipality in which the vehicle is located.

(3)  The provision for notice set forth in this subsection is applicable only if the vehicle is abandoned upon a highway and is not in violation of subsection (b) or section 3351(a) or 3353. Notice under this subsection is in addition to any other notice requirements provided in Chapter 73.

(4)  This subsection does not apply to nonrepairable vehicles.

(Apr. 3, 1984, P.L.181, No.33, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 amended subsecs. (c) and (d).



Section 3353 - Prohibitions in specified places

§ 3353.  Prohibitions in specified places.

(a)  General rule.--Except when necessary to avoid conflict with other traffic or to protect the safety of any person or vehicle or in compliance with law or the directions of a police officer or official traffic-control device, no person shall:

(1)  Stop, stand or park a vehicle:

(i)  On the roadway side of any vehicle stopped or parked at the edge or curb of a street except that:

(A)  A pedalcycle may be parked as provided in section 3509(b)(2) (relating to parking).

(B)  Standing or parking for the purpose of loading or unloading persons or property may be authorized by local ordinance, but the ordinance shall not authorize standing or parking on State designated highways except during off-peak traffic-flow hours as determined by department regulations.

(ii)  On a sidewalk except that a pedalcycle may be parked as provided in section 3509(b)(2).

(iii)  Within an intersection.

(iv)  On a crosswalk.

(v)  Between a safety zone and the adjacent curb within 30 feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by official traffic-control devices.

(vi)  Alongside or opposite any street excavation or obstruction when stopping, standing or parking would obstruct traffic.

(vii)  Upon any bridge or other elevated structure upon a highway or within a highway tunnel.

(viii)  On any railroad tracks.

(ix)  In the area between roadways of a divided highway, including crossovers.

(x)  At any place where official signs prohibit stopping.

(2)  Stand or park a vehicle:

(i)  In front of a public or private driveway.

(ii)  Within 15 feet of a fire hydrant.

(iii)  Within 20 feet of a crosswalk at an intersection.

(iv)  Within 30 feet upon the approach to any flashing signal, stop sign, yield sign or traffic-control signal located at the site of a roadway.

(v)  Within 20 feet of the driveway entrance to any fire station or, when properly sign posted, on the side of a street opposite the entrance to any fire station within 75 feet of the entrance.

(vi)  Where the vehicle would prevent the free movement of a streetcar.

(vii)  On a limited access highway unless authorized by official traffic-control devices.

(viii)  At any place where official signs prohibit standing.

(ix)  Within 30 feet upon the approach to a sign warning of the possible presence of a person with a disability in the vicinity of a roadway adjacent to the person's residence or the possible presence of a person with a disability frequently traversing the roadway at that location. This subparagraph shall not apply unless an enabling local ordinance has been passed. The ordinance may apply generally throughout the municipality or be site specific. The ordinance may specify the height of vehicles prohibited from parking in these locations. The enforcement of this subparagraph requires that a sign indicating the violation and amount of fine be posted at each applicable location. For purposes of this section, the term "disability" shall mean a hearing impairment or total or partial blindness.

(3)  Park a vehicle:

(i)  Within 50 feet of the nearest rail of a railroad crossing.

(ii)  At any place where official signs prohibit parking.

(b)  Unattended vehicle on private property.--

(1)  No person shall park or leave unattended a vehicle on private property without the consent of the owner or other person in control or possession of the property except in the case of emergency or disablement of the vehicle, in which case the operator shall arrange for the removal of the vehicle as soon as possible.

(2)  The provisions of this subsection shall not apply to private parking lots unless such lots are posted to notify the public of any parking restrictions and the operator of the vehicle violates such posted restrictions. For the purposes of this section "private parking lot" means a parking lot open to the public or used for parking without charge; or a parking lot used for parking with charge. The department shall define by regulation what constitutes adequate posting for public notice.

(c)  Property owner may remove vehicle.--The owner or other person in charge or possession of any property on which a vehicle is parked or left unattended in violation of the provisions of subsection (b) may remove or have removed the vehicle at the reasonable expense of the owner of the vehicle. Such person who removes or has removed a vehicle left parked or unattended in violation of the provisions of subsection (b) shall have a lien against the owner of the vehicle, in the amount of the reasonable value of the costs of removing the vehicle plus the costs of storage. Any city, borough, incorporated town or township may, by ordinance, provide for rates to be charged for removal of vehicles and for municipal regulation of authorized towing services. If storage charges are not set by the municipality, a maximum of $25 per day may be charged for storage.

(d)  Restrictions by appropriate authorities.--The department on State-designated highways and local authorities on any highway within their boundaries may by erection of official traffic-control devices prohibit, limit or restrict stopping, standing or parking of vehicles on any highway where engineering and traffic studies indicate that stopping, standing or parking would constitute a safety hazard or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic.

(e)  Penalty.--Any person violating any provision of this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $50.

(Nov. 9, 1977, P.L.226, No.69, eff. imd.; Nov. 10, 1979, P.L.460, No.95, eff. imd.; Oct. 10, 1980, P.L.791, No.147, eff. imd.; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; July 2, 2004, P.L.497, No.58, eff. imd.)

2004 Amendment.  Act 58 amended subsecs. (a)(2) and (e).

2002 Amendment.  Act 152 amended subsec. (c).

1980 Amendment.  Act 147 amended subsec. (b).

1979 Amendment.  Act 95 amended subsecs. (a)(1)(i) and (c).

Cross References.  Section 3353 is referred to in sections 3351, 3352, 6109 of this title.



Section 3354 - Additional parking regulations

§ 3354.  Additional parking regulations.

(a)  Two-way highways.--Except as otherwise provided in this section, every vehicle standing or parked upon a two-way highway shall be positioned parallel to and with the right-hand wheels within 12 inches of the right-hand curb or, in the absence of a curb, as close as practicable to the right edge of the right-hand shoulder.

(b)  One-way highways.--Except as otherwise provided in this section, every vehicle standing or parked upon a one-way highway shall be positioned parallel to the curb or edge of the highway in the direction of authorized traffic movement with its right-hand wheels within 12 inches of the right-hand curb or, in the absence of a curb, as close as practicable to the right edge of the right-hand shoulder, or with its left-hand wheels within 12 inches of the left-hand curb or, in the absence of a curb, as close as practicable to the left edge of the left-hand shoulder.

(c)  Angle parking.--Local authorities may permit angle parking on any highway after an engineering and traffic study has determined that the highway is of sufficient width to permit angle parking without interfering with the free movement of traffic, except that on a State-designated highway prior approval of the department shall also be obtained.

(d)  Person with a disability and disabled veterans.--

(1)  When a motor vehicle bearing a person with a disability or severely disabled veteran plate or displaying a person with a disability or severely disabled veteran parking placard as prescribed in this title is being operated by or for the transportation of the person with a disability or severely disabled veteran, the driver shall be relieved of any liability for parking for a period of 60 minutes in excess of the legal parking period permitted by local authorities except where local ordinances or police regulations provide for the accommodation of heavy traffic during morning, afternoon or evening hours.

(2)  At the request of a person with a disability or severely disabled veteran, local authorities may erect on the highway as close as possible to the person's or veteran's place of residence a sign or signs indicating that that place is reserved for a person with a disability or severely disabled veteran, that no parking is allowed there by others, and that any unauthorized person parking there shall be subject to a fine and may be towed. The absence of a sign stating the penalty amount indicated in subsection (f) at parking spaces designated with an international symbol for access for persons with disabilities on a sign shall not preclude the enforcement of this subsection. A vehicle may only be towed under this paragraph if the parking space is posted with a sign indicating that vehicles in violation of this section may be towed.

(3)  (i)  Except for persons parking vehicles lawfully bearing a person with a disability or severely disabled veteran registration plate or displaying a person with a disability or severely disabled veteran parking placard when such vehicles are being operated by or for the transportation of a person with a disability or a severely disabled veteran, no person shall park a vehicle on public or private property reserved for a person with a disability or severely disabled veteran which property has been so posted in accordance with departmental regulations. Regulations shall require that parking spaces designated with an international symbol for access for persons with disabilities on a sign are posted with a sign stating the penalty amount indicated in subsection (f) and that vehicles in violation of the subsection may be towed and require that signs be replaced when they become either obsolete or missing with all costs to replace the necessary signs to be borne by the persons responsible for signing the particular location. The absence of a sign stating the penalty amount at parking spaces designated with an international symbol for access for persons with disabilities shall not preclude the enforcement of this subsection. A vehicle which is unlawfully parked in a designated person with a disability parking area may be removed from that area by towing and may be reclaimed by the vehicle owner upon payment of the towing costs. A vehicle may only be towed under this paragraph if the parking space is posted with a sign indicating that vehicles in violation of this section may be towed.

(ii)  Local authorities shall have the power and may, by ordinance or resolution, authorize a person with a disability and severely disabled veterans to issue statements to violators or violating vehicles for violation of subparagraph (i). The form of the statement shall be as prescribed by the local authorities.

(iii)  No occupancy or driveway permit may be issued to a person whose property is reserved for a person with a disability or a severely disabled veteran if the property is not posted with a sign stating the penalty amount indicated in subsection (f).

(e)  Unauthorized use.--An operator of a vehicle bearing a person with a disability or severely disabled veteran plate or displaying a person with a disability or severely disabled veteran parking placard shall not make use of the parking privileges accorded to a person with a disability and severely disabled veterans under subsection (d)(3) unless the operator is a person with a disability or a severely disabled veteran or unless the vehicle is being operated for the transportation of a person with a disability or severely disabled veteran.

(e.1)  Motorcycle parking.--Notwithstanding the provisions of section 6301 (relating to prosecutions under local ordinances superseded by title) regarding parking violations, a local ordinance may not prohibit nor cite as a violation the parallel or angle occupancy by one or more motorcycles in any parking space on any highway otherwise available for parking for other individual vehicles, provided that the space occupied by one or more motorcycles does not exceed the space within which a single vehicle must park. In the instance of a violation applicable to any single vehicle, each motorcycle so parked shall be individually liable for any violation as if the motorcycle were the sole occupant of the parking space.

(f)  Penalty.--A person violating subsection (a), (b) or (d)(1) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $15. A person violating subsection (d)(2) or (3) or (e) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 nor more than $200. If a person is convicted under subsection (d)(2) or (3) in the absence of a sign stating the penalty amount, the fine imposed may not exceed $50.

(g)  Special penalty; disposition.--

(1)  In addition to any other penalty imposed under this section, a person who is convicted of violating subsection (d)(2) or (3) shall be sentenced to pay a fine of $50.

(2)  All fines collected under this subsection shall be disposed of as follows:

(i)  Ninety-five percent shall be paid to the Department of Revenue, transmitted to the Treasury Department and credited to the Department of Public Welfare for use for the Attendant Care Program.

(ii)  Five percent shall be paid to the municipality in which the offense occurred.

(Nov. 9, 1977, P.L.226, No.69, eff. imd.; July 11, 1980, P.L.550, No.113, eff. 60 days; Mar. 29, 1984, P.L.159, No.31, eff. imd.; May 9, 1986, P.L.158, No.51, eff. 60 days; July 10, 1990, P.L.370, No.84, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 28, 1994, P.L.1441, No.170, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. 60 days)

2002 Amendment.  Act 123 amended subsecs. (d), (e), (f) and (g) and added subsec. (e.1).

Cross References.  Section 3354 is referred to in sections 3351, 6109 of this title.



Section 3361 - Driving vehicle at safe speed

SUBCHAPTER F

SPEED RESTRICTIONS

Sec.

3361.  Driving vehicle at safe speed.

3362.  Maximum speed limits.

3363.  Alteration of maximum limits.

3364.  Minimum speed regulation.

3365.  Special speed limitations.

3366.  Charging speed violations.

3367.  Racing on highways.

3368.  Speed timing devices.

Cross References.  Subchapter F is referred to in section 6109 of this title.

§ 3361.  Driving vehicle at safe speed.

No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing, nor at a speed greater than will permit the driver to bring his vehicle to a stop within the assured clear distance ahead. Consistent with the foregoing, every person shall drive at a safe and appropriate speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway and when special hazards exist with respect to pedestrians or other traffic or by reason of weather or highway conditions.

Cross References.  Section 3361 is referred to in sections 1535, 3326, 3327, 3362, 3366, 3716 of this title.



Section 3362 - Maximum speed limits

§ 3362.  Maximum speed limits.

(a)  General rule.--Except when a special hazard exists that requires lower speed for compliance with section 3361 (relating to driving vehicle at safe speed), the limits specified in this section or established under this subchapter shall be maximum lawful speeds and no person shall drive a vehicle at a speed in excess of the following maximum limits:

(1)  35 miles per hour in any urban district.

(1.1)  65 miles per hour for all vehicles on freeways where the department has posted a 65-miles-per-hour speed limit.

(1.2)  25 miles per hour in a residence district if the highway:

(i)  is not a numbered traffic route; and

(ii)  is functionally classified by the department as a local highway.

(2)  55 miles per hour in other locations.

(3)  Any other maximum speed limit established under this subchapter.

(b)  Posting of speed limit.--

(1)  No maximum speed limit established under subsection (a)(1), (1.2) or (3) shall be effective unless posted on fixed or variable official traffic-control devices erected in accordance with regulations adopted by the department which regulations shall require posting at the beginning and end of each speed zone and at intervals not greater than one-half mile.

(2)  No maximum speed limit established under subsection (a)(1.1) shall be effective unless posted on fixed or variable official traffic-control devices erected after each interchange on the portion of highway on which the speed limit is in effect and wherever else the department shall determine.

(c)  Penalty.--

(1)  Any person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of:

(i)  $42.50 for violating a maximum speed limit of 65 miles per hour; or

(ii)  $35 for violating any other maximum speed limit.

(2)  Any person exceeding the maximum speed limit by more than five miles per hour shall pay an additional fine of $2 per mile for each mile in excess of five miles per hour over the maximum speed limit.

(June 13, 1995, P.L.57, No.9, eff. 30 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 26, 2001, P.L.734, No.75, eff. 60 days)

2001 Amendment.  Act 75 amended subsec. (a)(1.1).

1998 Amendment.  Act 151 amended subsec. (b)(1) and added subsec. (a)(1.2).

1995 Amendment.  See section 4 of Act 9 in the appendix to this title for special provisions relating to report on effect of increased speed limit.

Cross References.  Section 3362 is referred to in sections 1535, 1538, 3326, 3363, 3716, 6108, 6109, 6506 of this title.



Section 3363 - Alteration of maximum limits

§ 3363.  Alteration of maximum limits.

On highways under their respective jurisdictions, local authorities subject to section 6109(e) (relating to specific powers of department and local authorities) or the department, upon the basis of an engineering and traffic investigation, may determine that the maximum speed permitted under this subchapter is greater or less than is reasonable and safe under the conditions found to exist upon any such highway or part thereof and establish a reasonable and safe maximum limit. The maximum speed limit may be made effective at all times or at times indicated and may vary for different weather conditions and other factors bearing on safe speeds. No maximum speed greater than 55 miles per hour shall be established under this section except on highways listed in section 3362(a)(1.1) (relating to maximum speed limits), where the maximum speed for all vehicles shall not be greater than 65 miles per hour.

(June 13, 1995, P.L.57, No.9, eff. 30 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1995 Amendment.  See section 4 of Act 9 in the appendix to this title for special provisions relating to report on effect of increased speed limit.



Section 3364 - Minimum speed regulation

§ 3364.  Minimum speed regulation.

(a)  Impeding movement of traffic prohibited.--Except when reduced speed is necessary for safe operation or in compliance with law, no person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic.

(b)  Slow moving vehicle to drive off roadway.--

(1)  Except when reduced speed is necessary for safe operation or in compliance with law, whenever any person drives a vehicle upon a roadway having width for not more than one lane of traffic in each direction at less than the maximum posted speed and at such a slow speed as to impede the normal and reasonable movement of traffic, the driver shall, at the first opportunity when and where it is reasonable and safe to do so and after giving appropriate signal, drive completely off the roadway and onto the berm or shoulder of the highway. The driver may return to the roadway after giving appropriate signal only when the movement can be made in safety and so as not to impede the normal and reasonable movement of traffic.

(2)  A pedalcycle may be operated at a safe and reasonable speed appropriate for the pedalcycle. A pedalcycle operator shall use reasonable efforts so as not to impede the normal and reasonable movement of traffic.

(c)  Establishment of minimum speed limits.--At any other time when the department or local authorities under their respective jurisdictions determine on the basis of an engineering and traffic investigation that slow speeds on any highway or part of a highway impede the normal and reasonable movement of traffic, the department or such local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law. The minimum limit shall be effective when posted upon appropriate fixed or variable signs.

(Feb. 2, 2012, P.L.27, No.3, eff. 60 days)

2012 Amendment.  Act 3 amended subsec. (b).

Cross References.  Section 3364 is referred to in sections 4305, 6109 of this title.



Section 3365 - Special speed limitations

§ 3365.  Special speed limitations.

(a)  Bridges and elevated structures.--

(1)  No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to the bridge or structure when the structure is posted with signs as provided in this subsection.

(2)  The department and local authorities on highways under their respective jurisdictions may conduct a traffic and engineering investigation of any bridge or other elevated structure constituting a part of a highway, and if it shall thereupon find that the structure cannot safely withstand vehicles traveling at the speed otherwise permissible under this title, the department or local authority shall determine and declare the maximum speed of vehicles which the structure can safely withstand, and shall cause or permit official traffic-control devices stating the maximum speed to be erected and maintained before each end of the structure.

(3)  Upon the trial of any person charged with a violation of this subsection, proof of the determination of the maximum speed by the department and the existence of the signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to the bridge or structure.

(b)  School zones.--When passing through a school zone as defined and established under regulations of the department, no person shall drive a vehicle at a speed greater than 15 miles per hour. An official traffic-control device shall indicate the beginning and end of each school zone to traffic approaching in each direction. Establishment of a school zone, including its location and hours of operation, shall be approved by the department.

(c)  Hazardous grades.--The department and local authorities on highways under their respective jurisdictions may conduct traffic and engineering investigations on grades which are considered hazardous. If the grade is determined to be hazardous, vehicles having a gross weight in excess of a determined safe weight may be further limited as to maximum speed and may be required to stop before proceeding downhill. The restrictions shall be indicated by official traffic-control devices erected and maintained according to regulations established by the department.

(c.1)  Active work zones.--When passing through an active work zone, no person shall drive a vehicle at a speed greater than the posted limit. An official traffic-control device shall indicate the beginning and end of each active work zone to traffic approaching in each direction.

(d)  Penalty.--

(1)  Any person violating any provision of this section commits a summary offense and shall, upon conviction, be sentenced to pay:

(i)  Except as set forth under subparagraph (ii), a fine of $35.

(ii)  For a violation of subsection (b), a fine of not more than $500 if the person exceeds the maximum speed limit by more than 11 miles per hour.

(2)  Any person exceeding a maximum speed limit established under this section by more than five miles per hour shall pay an additional fine of $2 per mile for each mile in excess of five miles per hour in excess of the maximum speed limit.

(Oct. 10, 1980, P.L.791, No.147, eff. imd.; Dec. 23, 2002, P.L.1982, No.229; Dec. 8, 2004, P.L.1791, No.237, eff. 150 days)

2004 Amendment.  Act 237 amended subsec. (d).

2002 Amendment.  Act 229 amended subsec. (b) and added subsec. (c.1), effective in 60 days as to subsec. (b) and six months as to the remainder of the section. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 3365 is referred to in sections 1535, 1603 of this title.



Section 3366 - Charging speed violations

§ 3366.  Charging speed violations.

In every charge of violation of a speed provision in this subchapter, except for a violation of section 3361 (relating to driving vehicle at safe speed), the citation or complaint shall specify the speed at which the defendant is alleged to have driven and the applicable speed limit.



Section 3367 - Racing on highways

§ 3367.  Racing on highways.

(a)  Definitions.--As used in this section the following words and phrases shall have the meanings given to them in this subsection:

"Drag race."  The operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of the vehicle or vehicles within a certain distance or time limit.

"Race."  The use of one or more vehicles in an attempt to outgain, outdistance or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles, or to test the physical stamina or endurance of drivers over long distance driving routes.

(b)  General rule.--No person shall drive a vehicle on a highway in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record, and no person shall in any manner participate in any such race, competition, contest, test or exhibition.

(c)  Permits for special activities.--The department or local authorities within their jurisdiction may issue permits for special activities which would otherwise be prohibited by this section.

(d)  Penalty.--Any person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $200.

Cross References.  Section 3367 is referred to in sections 1532, 1542, 1553, 6503 of this title.



Section 3368 - Speed timing devices

§ 3368.  Speed timing devices.

(a)  Speedometers authorized.--The rate of speed of any vehicle may be timed on any highway by a police officer using a motor vehicle equipped with a speedometer. In ascertaining the speed of a vehicle by the use of a speedometer, the speed shall be timed for a distance of not less than three-tenths of a mile.

(b)  Testing of speedometers.--The department may appoint stations for testing speedometers and may prescribe regulations as to the manner in which the test shall be made. Speedometers shall have been tested for accuracy within a period of one year prior to the alleged violation and immediately upon change of tire size. A certificate from the station showing that the test was made, the date of the test and the degree of accuracy of the speedometer shall be competent and prima facie evidence of those facts in every proceeding in which a violation of this title is charged.

(c)  Mechanical, electrical and electronic devices authorized.--

(1)  Except as otherwise provided in this section, the rate of speed of any vehicle may be timed on any highway by a police officer using a mechanical or electrical speed timing device.

(2)  Except as otherwise provided in paragraph (3), electronic devices such as radio-microwave devices (commonly referred to as electronic speed meters or radar) may be used only by members of the Pennsylvania State Police.

(3)  Electronic devices which calculate speed by measuring elapsed time between measured road surface points by using two sensors and devices which measure and calculate the average speed of a vehicle between any two points may be used by any police officer.

(4)  No person may be convicted upon evidence obtained through the use of devices authorized by paragraphs (2) and (3) unless the speed recorded is six or more miles per hour in excess of the legal speed limit. Furthermore, no person may be convicted upon evidence obtained through the use of devices authorized by paragraph (3) in an area where the legal speed limit is less than 55 miles per hour if the speed recorded is less than ten miles per hour in excess of the legal speed limit. This paragraph shall not apply to evidence obtained through the use of devices authorized by paragraph (2) or (3) within a school zone or an active work zone.

(d)  Classification, approval and testing of mechanical, electrical and electronic devices.--The department may, by regulation, classify specific devices as being mechanical, electrical or electronic. All mechanical, electrical or electronic devices shall be of a type approved by the department, which shall appoint stations for calibrating and testing the devices and may prescribe regulations as to the manner in which calibrations and tests shall be made. The certification and calibration of electronic devices under subsection (c)(3) shall also include the certification and calibration of all equipment, timing strips and other devices which are actually used with the particular electronic device being certified and calibrated. Electronic devices commonly referred to as electronic speed meters or radar shall have been tested for accuracy within a period of one year prior to the alleged violation. Other devices shall have been tested for accuracy within a period of 60 days prior to the alleged violation. A certificate from the station showing that the calibration and test were made within the required period and that the device was accurate shall be competent and prima facie evidence of those facts in every proceeding in which a violation of this title is charged.

(e)  Distance requirements for use of mechanical, electrical and electronic devices.--Mechanical, electrical or electronic devices may not be used to time the rate of speed of vehicles within 500 feet after a speed limit sign indicating a decrease of speed. This limitation on the use of speed timing devices shall not apply to speed limit signs indicating school zones, bridge and elevated structure speed limits, hazardous grade speed limits and work zone speed limits.

(July 11, 1985, P.L.204, No.52, eff. 60 days; Mar. 27, 1986, P.L.71, No.24, eff. imd.; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 amended subsecs. (b) and (d).

2002 Amendment.  Act 229 amended subsec. (c)(4). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1986 Amendment.  Act 24 amended subsecs. (c) and (d).

1985 Amendment.  Act 52 amended subsec. (c) and added subsec. (e).






Chapter 35 - Special Vehicles and Pedestrians

Section 3501 - Applicability of traffic laws to pedalcycles

CHAPTER 35

SPECIAL VEHICLES AND PEDESTRIANS

Subchapter

A.  Operation of Pedalcycles

B.  Special Rules for Motorcycles

C.  Rights and Duties of Pedestrians

D.  Pedalcycle and Pedestrian Advisory Committee

E.  Electric Personal Assistive Mobility Devices

Enactment.  Chapter 35 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 35 is referred to in sections 3301, 3331 of this title.

SUBCHAPTER A

OPERATION OF PEDALCYCLES

Sec.

3501.  Applicability of traffic laws to pedalcycles.

3502.  Penalty for violation of subchapter.

3503.  Responsibility of parent or guardian.

3504.  Riding on pedalcycles.

3505.  Riding on roadways and pedalcycle paths.

3506.  Articles carried by operator.

3507.  Lamps and other equipment on pedalcycles.

3508.  Pedalcycles on sidewalks and pedalcycle paths.

3509.  Parking.

3510.  Pedalcycle helmets for certain persons.

3511.  Pedalcycles prohibited on freeways.

3512.  Pedalcycle Helmet Fund (Repealed).

3513.  Civil immunity for lenders of pedalcycle helmets.

§ 3501.  Applicability of traffic laws to pedalcycles.

(a)  General rule.--Every person riding a pedalcycle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this title, except as to special provisions in this subchapter and except as to those provisions of this title which by their nature can have no application.

(b)  Application of subchapter.--The provisions of this subchapter apply whenever a pedalcycle is operated upon any highway or upon any path set aside for the exclusive use of pedalcycles subject to the exceptions stated in subsection (a).



Section 3502 - Penalty for violation of subchapter

§ 3502.  Penalty for violation of subchapter.

Any person violating any provision of this subchapter is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $10.



Section 3503 - Responsibility of parent or guardian

§ 3503.  Responsibility of parent or guardian.

The parent of any child and the guardian of any ward shall not authorize or knowingly permit the child or ward to violate any of the provisions of this title relating to the operation of pedalcycles.



Section 3504 - Riding on pedalcycles

§ 3504.  Riding on pedalcycles.

(a)  Use of seat by operator.--A person propelling a pedalcycle shall not ride other than upon or astride a permanent and regular seat attached to the pedalcycle.

(b)  Number of riders.--No pedalcycle shall be used to carry more persons at one time than the number for which the pedalcycle is designed and equipped except that an adult rider may transport a child in a pedalcycle child carrier which is securely attached to the pedalcycle or in a trailer which is towed by a pedalcycle.

(Dec. 15, 1995, P.L.655, No.72, eff. 60 days)



Section 3505 - Riding on roadways and pedalcycle paths

§ 3505.  Riding on roadways and pedalcycle paths.

(a)  General rule.--Except as provided in subsections (b) and (c), every person operating a pedalcycle upon a highway shall obey the applicable rules of the road as contained in this title.

(b)  Operation on shoulder.--A pedalcycle may be operated on the shoulder of a highway and shall be operated in the same direction as required of vehicles operated on the roadway. All turns shall be made in accordance with section 3331 (relating to required position and method of turning).

(c)  Slower than prevailing speeds.--A pedalcycle operated at slower than prevailing speed shall be operated in accordance with the provisions of section 3301 (relating to driving on right side of roadway) unless it is unsafe to do so.

(d)  One-way roadways.--Any person operating a pedalcycle upon a roadway which carries traffic in one direction only and has two or more marked traffic lanes may ride as near the left-hand curb or edge of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction.

(e)  Limitation on riding abreast.--Persons riding pedalcycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of pedalcycles.

(f)  Mandatory use of available pedalcycle path.--(Deleted by amendment).

(Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Feb. 2, 2012, P.L.27, No.3, eff. 60 days)

2012 Amendment.  Act 3 amended subsec. (c).

1998 Amendment.  Act 151 amended subsec. (b) and deleted subsec. (f).



Section 3506 - Articles carried by operator

§ 3506.  Articles carried by operator.

No person operating a pedalcycle shall carry any package, bundle or article which prevents the driver from keeping at least one hand upon the handlebars.



Section 3507 - Lamps and other equipment on pedalcycles

§ 3507.  Lamps and other equipment on pedalcycles.

(a)  Lamps and reflectors.--Every pedalcycle when in use between sunset and sunrise shall be equipped on the front with a lamp which emits a beam of white light intended to illuminate the pedalcycle operator's path and visible from a distance of at least 500 feet to the front, a red reflector facing to the rear which shall be visible at least 500 feet to the rear and an amber reflector on each side. Operators of pedalcycles may supplement the required front lamp with a white flashing lamp, light-emitting diode or similar device to enhance their visibility to other traffic and with a lamp emitting a red flashing lamp, light-emitting diode or similar device visible from a distance of 500 feet to the rear. A lamp or lamps worn by the operator of a pedalcycle shall comply with the requirements of this subsection if the lamp or lamps can be seen at the distances specified.

(b)  Audible signal devices.--A pedalcycle may be equipped with a device capable of giving a signal audible for a distance of at least 100 feet except that a pedalcycle shall not be equipped with nor shall any person use upon a pedalcycle any siren.

(c)  Brakes.--Every pedalcycle shall be equipped with a braking system which will stop the pedalcycle in 15 feet from an initial speed of 15 miles per hour on a dry, level and clean pavement.

(Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (a).



Section 3508 - Pedalcycles on sidewalks and pedalcycle paths

§ 3508.  Pedalcycles on sidewalks and pedalcycle paths.

(a)  Right-of-way to pedestrians.--A person riding a pedalcycle upon a sidewalk or pedalcycle path used by pedestrians shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing a pedestrian.

(b)  Business districts.--A person shall not ride a pedalcycle upon a sidewalk in a business district unless permitted by official traffic-control devices, nor when a usable pedalcycle-only lane has been provided adjacent to the sidewalk.



Section 3509 - Parking

§ 3509.  Parking.

(a)  Sidewalks.--

(1)  A person may park a pedalcycle on a sidewalk unless prohibited or restricted by an official traffic-control device.

(2)  A pedalcycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.

(b)  Roadways.--

(1)  A pedalcycle may be parked on the roadway at any angle to the curb or edge of the roadway at any location where parking is allowed.

(2)  A pedalcycle may be parked on the roadway abreast of another pedalcycle or pedalcycles near the side of the roadway at any location where parking is allowed.

(3)  A person shall not park a pedalcycle on a roadway in such a manner as to obstruct the movement of a legally parked motor vehicle.

(4)  In all other respects, pedalcycles parked anywhere on a highway shall conform with the provisions of Subchapter E of Chapter 33 (relating to stopping, standing and parking).

Cross References.  Section 3509 is referred to in section 3353 of this title.



Section 3510 - Pedalcycle helmets for certain persons

§ 3510.  Pedalcycle helmets for certain persons.

(a)  General rule.--A person under 12 years of age shall not operate a pedalcycle or ride as a passenger on a pedalcycle unless the person is wearing a pedalcycle helmet meeting the standards of the American National Standards Institute, the American Society for Testing and Materials, the Snell Memorial Foundation's Standards for Protective Headgear for Use in Bicycling or any other nationally recognized standard for pedalcycle helmet approval. This subsection shall also apply to a person who rides:

(1)  upon a pedalcycle while in a restraining seat attached to a pedalcycle; or

(2)  in a trailer towed by a pedalcycle.

(b)  Helmet to be labeled.--Any helmet sold or offered for sale for use by operators and passengers of pedalcycles shall be labeled in accordance with the standard described in subsection (a), which shall constitute the manufacturer's certification that the helmet conforms to the applicable safety standards.

(b.1)  Sale of helmet.--No person shall sell or offer for sale for use by an operator or passenger of a pedalcycle a helmet which is not of a type meeting the requirements established by this section.

(b.2)  Waiver of fine.--If a person receives a citation issued by the proper authority for violation of subsection (a), a magisterial district judge, magistrate or judge shall dismiss the charges if the person prior to or at the person's hearing displays evidence of acquisition of a helmet meeting the standards prescribed in subsection (a) to such magisterial district judge, magistrate or judge. Sufficient evidence shall include a receipt mailed to the appropriate court officer which evidences purchase or transfer of such a helmet from another helmet owner, evidenced by a notarized letter.

(b.3)  Exemption.--This section shall not apply to a child under 12 years of age who can produce a statement from the family's church authorities attesting that it is against the tenets of the family's religion to wear a helmet.

(c)  Civil actions.--In no event shall a violation or alleged violation of subsection (a) be used as evidence in a trial of any civil action; nor shall any jury in a civil action be instructed that any conduct did constitute or could be interpreted by them to constitute a violation of subsection (a); nor shall failure to use a pedalcycle helmet be considered as contributory negligence nor shall failure to use a pedalcycle helmet be admissible as evidence in the trial of any civil action.

(d)  Penalty.--Notwithstanding any other provisions of law, any violation of subsection (a) is punishable by a fine, including all penalties, assessments and court costs imposed on the convicted person not to exceed $25. The parent or legal guardian having control or custody of a person under 12 years of age whose conduct violates this section shall be jointly and severally liable with the person for the amount of the fine imposed.

(e)  Definitions.--As used in this section, the term "wearing a pedalcycle helmet" means having a pedalcycle helmet of good fit fastened securely upon the head with the helmet straps.

(July 19, 1991, P.L.88, No.20, eff. 90 days; Dec. 28, 1994, P.L.1441, No.170, eff. 60 days; Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b.2). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Cross References.  Section 3510 is referred to in sections 3513, 3582 of this title.



Section 3511 - Pedalcycles prohibited on freeways

§ 3511.  Pedalcycles prohibited on freeways.

(a)  General rule.--No person shall ride a pedalcycle on a freeway.

(b)  Exceptions.--

(1)  The department and local authorities, on highways under their respective jurisdictions, may issue permits for a procession or event prohibited under subsection (a) upon a determination that:

(i)  The pedalcycle procession or event is of national, State or regional interest; and

(ii)  the results of an engineering and traffic study indicate that the procession or event can be conducted with safety.

(2)  On State-designated freeways, pedalcycles may be authorized under the following limitations:

(i)  The pedalcycler is 18 years of age or older or is accompanied by a pedalcycler 18 years of age or older.

(ii)  A written request for review of the freeway route based on the potential unavailability of an alternate route is made to the department.

(iii)  The department determines that no reasonable alternate route exists and the freeway is safe for pedalcycle travel.

(iv)  The department publishes a notice in the Pennsylvania Bulletin authorizing pedalcycle access to the freeway. The notice shall constitute approval for the persons authorized under subparagraph (i) to ride a pedalcycle on the State-designated freeway.

(c)  Action by local authorities.--Action taken by local authorities regarding permission to use pedalcycles on freeways under their jurisdiction shall be:

(1)  by ordinance of the local governing body; or

(2)  by a commission or public official authorized to act on specified matters.

(d)  Operation on shoulder.--If the department authorizes pedalcycle access to a freeway, the pedalcycle shall be operated upon the shoulder of that freeway whenever practicable.

(June 11, 1992, P.L.266, No.47, eff. 60 days; Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 amended subsec. (b).

1995 Amendment.  Act 72 added subsec. (d).

1992 Amendment.  Act 47 added section 3511.



Section 3512 - Pedalcycle Helmet Fund (Repealed)

§ 3512.  Pedalcycle Helmet Fund (Repealed).

1995 Repeal.  Section 3512 was repealed December 15, 1995, P.L.655, No.72, effective in 60 days.



Section 3513 - Civil immunity for lenders of pedalcycle helmets

§ 3513.  Civil immunity for lenders of pedalcycle helmets.

No person or organization who or which lends to another person or organization a pedalcycle helmet, as described in section 3510 (relating to pedalcycle helmets for certain persons), shall be liable for any civil damages resulting from any act or omission, except any act or omission intentionally designed to harm or any grossly negligent act or omission resulting in harm to another.

(Dec. 28, 1994, P.L.1441, No.170, eff. 60 days)

1994 Amendment.  Act 170 added section 3513.



Section 3521 - Applicability of traffic laws to motorcycles

SUBCHAPTER B

SPECIAL RULES FOR MOTORCYCLES

Sec.

3521.  Applicability of traffic laws to motorcycles.

3522.  Riding on motorcycles.

3523.  Operating motorcycles on roadways laned for traffic.

3524.  Footrests and handhold.

3525.  Protective equipment for motorcycle riders.

3526.  Lighted lamp requirements for motorcycles.

§ 3521.  Applicability of traffic laws to motorcycles.

Every person operating a motorcycle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this title, except as to special provisions in this subchapter and except as to those provisions of this title which by their nature can have no application.



Section 3522 - Riding on motorcycles

§ 3522.  Riding on motorcycles.

(a)  Use of seat by operator and passengers.--A person operating a motorcycle shall ride only upon the permanent and regular seat attached to the motorcycle, and the operator shall not carry any other person nor shall any other person ride on a motorcycle unless the motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the motorcycle at the rear or side of the operator. In no event shall a passenger sit in front of the operator of the motorcycle.

(b)  Method of seating.--Unless in a sidecar, a person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on each side of the motorcycle.

(c)  Articles carried by operator.--No person shall operate a motorcycle while carrying any package, bundle or other article which prevents him from keeping both hands on the handlebars.

(d)  Interference with operation.--No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator.



Section 3523 - Operating motorcycles on roadways laned for traffic

§ 3523.  Operating motorcycles on roadways laned for traffic.

(a)  Right to use of lane.--All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a lane.

(b)  Overtaking and passing.--The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c)  Operation between lanes or vehicles.--No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(d)  Limitation on operating abreast.--Motorcycles shall not be operated more than two abreast in a single lane.

(e)  Limited access highways.--No motorized pedalcycle shall be operated on any limited access highway.

(f)  Exception for police officers.--Subsections (b) and (c) do not apply to police officers in the performance of their official duties.



Section 3524 - Footrests and handhold

§ 3524.  Footrests and handhold.

Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests and handhold for the passenger.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 3525 - Protective equipment for motorcycle riders

§ 3525.  Protective equipment for motorcycle riders.

(a)  Protective headgear.--Except as provided in subsection (d), no person shall operate or ride upon a motorcycle or a motor-driven cycle (other than a motorized pedalcycle) unless he is wearing protective headgear which complies with standards established by the department.

(b)  Eye-protective devices.--No person shall operate or ride upon a motorcycle (other than a motorized pedalcycle or a three-wheeled motorcycle equipped with an enclosed cab) unless he is wearing an eye-protective device of a type approved by the department.

(c)  Approval of equipment.--The department may approve or disapprove protective headgear and eye-protective devices required under this section and may issue and enforce regulations establishing standards and specifications for the approval of the headgear and devices. The department shall publish lists of all protective headgear and eye-protective devices by name and type which have been approved.

(d)  Exception.--The provisions of subsection (a) shall not apply to the following:

(1)  The operator or any occupant of a three-wheeled motorcycle equipped with an enclosed cab.

(2)  A person 21 years of age or older who has been licensed to operate a motorcycle for not less than two full calendar years.

(3)  A person 21 years of age or older who has completed a motorcycle rider safety course approved by the department or the Motorcycle Safety Foundation.

(4)  The passenger of a person exempt under this subsection if the passenger is 21 years of age or older.

(Feb. 15, 1980, P.L.12, No.8, eff. imd.; July 8, 1986, P.L.432, No.90, eff. 60 days; July 6, 2003, P.L.19, No.10, eff. 60 days)

Cross References.  Section 3525 is referred to in section 3314 of this title.



Section 3526 - Lighted lamp requirements for motorcycles

§ 3526.  Lighted lamp requirements for motorcycles.

Notwithstanding the provisions of section 4302 (relating to periods for requiring lighted lamps), the operator of a motorcycle, manufactured during or after 1986, upon a highway shall display the lighted head lamps and other lamps and illuminating devices required under Chapter 43 (relating to lighting equipment) at all times.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; May 11, 2006, P.L.161, No.38, eff. imd.)



Section 3541 - Obedience of pedestrians to traffic-control devices and regulations

SUBCHAPTER C

RIGHTS AND DUTIES OF PEDESTRIANS

Sec.

3541.  Obedience of pedestrians to traffic-control devices and regulations.

3542.  Right-of-way of pedestrians in crosswalks.

3543.  Pedestrians crossing at other than crosswalks.

3544.  Pedestrians walking along or on highway.

3545.  Pedestrians soliciting rides or business.

3546.  Driving through or around safety zone.

3547.  Right-of-way of pedestrians on sidewalks.

3548.  Pedestrians to yield to emergency vehicles.

3549.  Blind pedestrians.

3550.  Pedestrians under influence of alcohol or controlled substance.

3551.  Compliance with bridge and railroad warning signals.

3552.  Penalty for violation of subchapter.

§ 3541.  Obedience of pedestrians to traffic-control devices and regulations.

(a)  Traffic-control devices.--A pedestrian shall obey the instructions of a police officer or other appropriately attired person authorized to direct, control or regulate traffic.

(b)  Traffic and pedestrian-control signals.--Local authorities by ordinance may require pedestrians to obey traffic and pedestrian-control signals as provided in sections 3112 (relating to traffic-control signals) and 3113 (relating to pedestrian-control signals).



Section 3542 - Right-of-way of pedestrians in crosswalks

§ 3542.  Right-of-way of pedestrians in crosswalks.

(a)  General rule.--When traffic-control signals are not in place or not in operation, the driver of a vehicle shall yield the right-of-way to a pedestrian crossing the roadway within any marked crosswalk or within any unmarked crosswalk at an intersection.

(b)  Exercise of care by pedestrian.--No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close as to constitute a hazard.

(c)  Limitation on vehicles passing.--Whenever any vehicle is stopped at any crosswalk at an intersection or at any marked crosswalk to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.

(d)  Application of section.--Subsection (a) does not apply under the conditions stated in section 3543(b) (relating to pedestrians crossing at other than crosswalks).

(e)  Penalties.--The driver of a vehicle who violates subsection (a) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50.

(June 25, 2001, P.L.701, No.68, eff. 120 days; June 26, 2001, P.L.734, No.75, eff. 60 days)

2001 Amendments.  Act 75 overlooked the amendment by Act 68, but the amendments do not conflict in substance (except for the amount of the fine, as to which Act 75 has been given effect) and have both been given effect in setting forth the text of section 3542.

Cross References.  Section 3542 is referred to in section 1535 of this title.



Section 3543 - Pedestrians crossing at other than crosswalks

§ 3543.  Pedestrians crossing at other than crosswalks.

(a)  General rule.--Every pedestrian crossing a roadway at any point other than within a crosswalk at an intersection or any marked crosswalk shall yield the right-of-way to all vehicles upon the roadway.

(b)  At pedestrian tunnel or overhead crossing.--Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c)  Between controlled intersections in urban district.--Between adjacent intersections in urban districts at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

(d)  Crossing intersection diagonally.--No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices or at the direction of a police officer or other appropriately attired person authorized to direct, control or regulate traffic. When authorized to cross diagonally, pedestrians shall cross only in accordance with the signal pertaining to the crossing movements.

Cross References.  Section 3543 is referred to in section 3542 of this title.



Section 3544 - Pedestrians walking along or on highway

§ 3544.  Pedestrians walking along or on highway.

(a)  Mandatory use of available sidewalk.--Where a sidewalk is provided and its use is practicable, it is unlawful for any pedestrian to walk along and upon an adjacent roadway.

(b)  Absence of sidewalk.--Where a sidewalk is not available, any pedestrian walking along and upon a highway shall walk only on a shoulder as far as practicable from the edge of the roadway.

(c)  Absence of sidewalk and shoulder.--Where neither a sidewalk nor a shoulder is available, any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway and, if on a two-way roadway, shall walk only on the left side of the roadway.

(d)  Right-of-way to vehicles.--Except as otherwise provided in this subchapter, any pedestrian upon a roadway shall yield the right-of-way to all vehicles upon the roadway.



Section 3545 - Pedestrians soliciting rides or business

§ 3545.  Pedestrians soliciting rides or business.

No person shall:

(1)  Stand on a roadway for the purpose of soliciting a ride.

(2)  Stand on a roadway for the purpose of soliciting employment, business or contributions from the occupant of any vehicle.

(3)  Stand on or in proximity to a highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.



Section 3546 - Driving through or around safety zone

§ 3546.  Driving through or around safety zone.

(a)  Through zones.--No vehicle shall at any time be driven through or within a safety zone.

(b)  Around zones.--Traffic may move on either side of a safety zone unless prohibited from driving to the left of the zone by the installation of an official traffic-control device as provided in this title.



Section 3547 - Right-of-way of pedestrians on sidewalks

§ 3547.  Right-of-way of pedestrians on sidewalks.

The driver of a vehicle emerging from or entering an alley, building, private road or driveway shall yield the right-of-way to any pedestrian approaching on any sidewalk extending across the alley, building entrance, road or driveway.

Cross References.  Section 3547 is referred to in section 1535 of this title.



Section 3548 - Pedestrians to yield to emergency vehicles

§ 3548.  Pedestrians to yield to emergency vehicles.

(a)  General rule.--Upon the immediate approach of an emergency vehicle making use of audible and visual signals meeting the requirements of this title, every pedestrian shall yield the right-of-way to the emergency vehicle.

(b)  Exercise of care by driver.--This section does not relieve the driver of an emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway nor from the duty to exercise due care to avoid colliding with any pedestrian.

(June 26, 2001, P.L.734, No.75, eff. 60 days)



Section 3549 - Blind pedestrians

§ 3549.  Blind pedestrians.

(a)  General rule.--The driver of a vehicle shall yield the right-of-way to any totally or partially blind pedestrian carrying a clearly visible white cane or accompanied by a guide dog and shall take such precautions as may be necessary to avoid injuring or endangering the pedestrian and, if necessary, shall stop the vehicle in order to prevent injury or danger to the pedestrian.

(b)  Effect of absence of cane or dog.--This section shall not be construed to deprive a totally or partially blind pedestrian not carrying a cane or not being guided by a dog of the rights and privileges conferred by law upon pedestrians crossing streets or highways, nor shall the failure of a totally or partially blind pedestrian to carry a cane or to be guided by a guide dog upon the streets, highways or sidewalks of this Commonwealth be held to constitute contributory negligence in and of itself.

(c)  Penalty.--A violation of subsection (a) constitutes a summary offense punishable by a fine of not less than $50 nor more than $150.

(Oct. 4, 2002, P.L.845, No.123, eff. 60 days)

2002 Amendment.  Act 123 added subsec. (c).

Cross References.  Section 3549 is referred to in section 1535 of this title.



Section 3550 - Pedestrians under influence of alcohol or controlled substance

§ 3550.  Pedestrians under influence of alcohol or controlled substance.

A pedestrian who is under the influence of alcohol or any controlled substance to a degree which renders the pedestrian a hazard shall not walk or be upon a highway except on a sidewalk.



Section 3551 - Compliance with bridge and railroad warning signals

§ 3551.  Compliance with bridge and railroad warning signals.

(a)  Bridges.--No pedestrian shall enter or remain upon any bridge or approach to any bridge beyond the bridge signal, gate or barrier after a bridge operation signal indication has been given.

(b)  Railroad crossings.--No pedestrian shall pass through, around, over or under any crossing gate or barrier at a railroad grade crossing or bridge while the gate or barrier is closed or is being opened or closed.

(c)  Penalty.--A violation of this section constitutes a summary offense punishable by a fine of not less than $50 nor more than $150.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added subsec. (c).



Section 3552 - Penalty for violation of subchapter

§ 3552.  Penalty for violation of subchapter.

Except as otherwise provided for in this subchapter, any pedestrian violating any provision of this subchapter is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $5.

(Oct. 4, 2002, P.L.845, No.123, eff. 60 days)



Section 3571 - Pedalcycle and Pedestrian Advisory Committee

SUBCHAPTER D

PEDALCYCLE AND PEDESTRIAN ADVISORY COMMITTEE

Sec.

3571.  Pedalcycle and Pedestrian Advisory Committee.

Enactment.  Subchapter D was added December 15, 1995, P.L.655, No.72, effective in 60 days.

Reenactment.  Subchapter D was reenacted and amended May 17, 2001, P.L.24, No.8, retroactive to December 31, 2000.

§ 3571.  Pedalcycle and Pedestrian Advisory Committee.

(a)  Establishment.--There is hereby established under the jurisdiction of the Department of Transportation the Pennsylvania Pedalcycle and Pedestrian Advisory Committee.

(b)  Composition.--The committee shall consist of 17 members. The members shall be as follows:

(1)  The Secretary of Transportation, ex officio.

(2)  The Secretary of Conservation and Natural Resources, ex officio.

(3)  The chairman and minority chairman of the Transportation Committee of the Senate.

(4)  The chairman and minority chairman of the Transportation Committee of the House of Representatives.

(5)  Eleven members of the public representing various bicycling or pedestrian constituencies. Each member shall have relevant expertise and knowledge and shall be familiar with best practices in bicycle or pedestrian policy, planning, design and education. The public members shall be appointed by the Governor as follows:

(i)  Two members representing urban and suburban constituencies in the Philadelphia and Pittsburgh metropolitan areas.

(ii)  One member representing Statewide constituencies.

(iii)  One member representing a metropolitan planning organization or rural planning organization.

(iv)  One member representing trail constituencies.

(v)  One member representing pedestrian constituencies.

(vi)  One member representing senior citizen or disabled constituencies.

(vii)  One member representing children and education constituencies.

(viii)  One member representing a recreational cycling club.

(ix)  Two at-large members representing the general public.

Each member set forth in paragraphs (1) through (4) may designate an alternate to serve in his stead, and such member shall notify the chairman in writing of this designation.

(c)  Terms of appointees.--The terms of all members of the committee appointed by the Governor shall be for three years. Any member of the committee may be reappointed for additional terms. An individual appointed to fill a vacancy shall serve for the unexpired term and shall be eligible for reappointment.

(d)  Officers.--The members of the committee shall annually elect a chairman, a vice chairman and a secretary from among the public members of the committee.

(e)  Meetings and expenses.--

(1)  The committee shall meet at least annually.

(2)  A public member who misses three consecutive meetings without good cause acceptable to the chairman may be replaced by the Governor.

(3)  The public members of the committee shall be allowed actual, necessary and reasonable per diem expenses in accordance with regulations of the Executive Board. The department shall provide appropriate staff support to enable the committee to properly carry out its functions.

(f)  Powers and duties.--The powers and duties of the committee shall be to advise and comment on all phases of bicycling and pedestrian program activities being undertaken or financially assisted by the department and agencies of State government.

(Mar. 21, 1996, P.L.35, No.11, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; May 17, 2001, P.L.24, No.8, eff. imd.; July 5, 2012, P.L.932, No.98, eff. 60 days)

2012 Amendment.  Act 98 amended subsecs. (b) and (f).

2001 Amendment.  Act 8 reenacted and amended section 3571, retroactive to December 31, 2000.



Section 3581 - Equipment

SUBCHAPTER E

ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICES

Sec.

3581.  Equipment.

3582.  Pedalcycle helmets for certain persons.

3583.  EPAMD prohibited on freeways.

Enactment.  Subchapter E was added July 4, 2002, P.L.692, No.105, effective in 60 days.

§ 3581.  Equipment.

(a)  Exemption.--Electrical personal assistive mobility devices shall be exempted from the vehicle equipment requirements in Chapters 41 (relating to equipment standards), 43 (relating to lighting equipment) and 45 (relating to other required equipment) and department regulations relating to those sections.

(b)  Lamps and reflectors.--Every EPAMD when operated on a sidewalk, sidewalk area or highway between sunset and sunrise shall be equipped on the front with a lamp which emits a beam of white light intended to illuminate the EPAMD operator's path and visible from a distance of at least 500 feet in front, a red reflector facing to the rear which is visible at least 500 feet to the rear and a reflector on each side.



Section 3582 - Pedalcycle helmets for certain persons

§ 3582.  Pedalcycle helmets for certain persons.

(a)  General rule.--A child under 12 years of age may not operate an EPAMD unless the person is wearing a pedalcycle helmet meeting the requirements of section 3510 (relating to pedalcycle helmets for certain persons).

(b)  Waiver of fine.--If a person receives a citation issued by the proper authority for violation of subsection (a), a magisterial district judge, magistrate or judge shall dismiss the charges if the person prior to or at the person's hearing displays evidence of acquisition of a helmet meeting the standards prescribed in subsection (a) to the magisterial district judge, magistrate or judge. Sufficient evidence shall include a receipt mailed to the appropriate court officer which evidences purchase or transfer of such a helmet from another helmet owner, evidenced by a notarized letter.

(c)  Exemption.--This section shall not apply to a child under 12 years of age who can produce a statement from the family's church authorities attesting that it is against the tenets of the family's religion to wear a helmet.

(d)  Civil actions.--In no event shall a violation or alleged violation of subsection (a) be used as evidence in a trial of any civil action, nor shall any jury in a civil action be instructed that any conduct did constitute or could be interpreted by the jury to constitute a violation of subsection (a), nor shall failure to use a pedalcycle helmet be considered as contributory negligence, nor shall failure to use a pedalcycle helmet be admissible as evidence in the trial of any civil action.

(e)  Penalty.--Notwithstanding any other provisions of law, any violation of subsection (a) is punishable by a fine, including all penalties, assessments and court costs imposed on the convicted person, not to exceed $25. The parent or legal guardian having control or custody of a child under 12 years of age whose conduct violates this section shall be jointly and severally liable with the person for the amount of the fine imposed.

(f)  Definitions.--As used in this section, the term "wearing a pedalcycle helmet" means having a pedalcycle helmet of good fit fastened securely upon the head with the helmet straps.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (b). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 3583 - EPAMD prohibited on freeways

§ 3583.  EPAMD prohibited on freeways.

No person shall operate an EPAMD on a freeway.






Chapter 37 - Miscellaneous Provisions

Section 3701 - Unattended motor vehicle

CHAPTER 37

MISCELLANEOUS PROVISIONS

Subchapter

A.  Offenses in General

B.  Serious Traffic Offenses

C.  Accidents and Accident Reports

Enactment.  Chapter 37 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 37 is referred to in section 1614 of this title.

SUBCHAPTER A

OFFENSES IN GENERAL

Sec.

3701.  Unattended motor vehicle.

3701.1. Leaving an unattended child in a motor vehicle.

3702.  Limitations on backing.

3703.  Driving upon sidewalk.

3704.  Obstruction to driving view or mechanism.

3705.  Opening and closing vehicle doors.

3706.  Riding in house trailers, mobile homes or boats on trailers.

3707.  Driving or stopping close to fire apparatus.

3708.  Unauthorized driving over fire hose.

3709.  Depositing waste and other material on highway, property or waters.

3710.  Stopping at intersection or crossing to prevent obstruction.

3711.  Unauthorized persons and devices hanging on vehicles.

3712.  Abandonment of vehicles.

3712.1. Restitution of property owners.

3712.2. Stripping abandoned vehicles.

3713.  Railroad trains not to block crossings.

3714.  Careless driving.

3715.  Restriction on alcoholic beverages (Repealed).

3716.  Accidents involving overturned vehicles.

3717.  Trespass by motor vehicle.

3718.  Minor prohibited from operating with any alcohol in system.

3719.  Passengers in open trucks.

3720.  Snow and ice dislodged or falling from moving vehicle.

§ 3701.  Unattended motor vehicle.

(a)  General rule.--No person driving or in charge of a motor vehicle shall permit the vehicle to stand unattended without placing the gear shift lever in a position which under the circumstances impedes the movement of the vehicle, stopping the engine, locking the ignition in vehicles so equipped, removing the key from the ignition and, when standing upon any grade, turning the front wheels to the curb or side of the highway and effectively setting the brake.

(b)  Penalty.--Any person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $5.



Section 3701.1 - Leaving an unattended child in a motor vehicle

§ 3701.1.  Leaving an unattended child in a motor vehicle.

(a)  General rule.--A person driving or in charge of a motor vehicle may not permit a child under six years of age to remain unattended in the vehicle when the motor vehicle is out of the person's sight and under circumstances which endanger the health, safety or welfare of the child.

(a.1)  Applicability.--This section shall apply to the highways and trafficways of this Commonwealth and, for the purposes of this section only, the term "trafficways" shall include, but not be limited to, parking lots.

(b)  Penalty.--A person who violates this section commits a summary offense. It is a separate offense for each child left unattended.

(July 19, 1991, P.L.88, No.20, eff. 90 days; July 2, 1993, P.L.408, No.58, eff. 60 days; July 10, 2006, P.L.1086, No.113, eff. 60 days)

2006 Amendment.  Act 113 amended subsec. (b).

1991 Amendment.  Act 20 added section 3701.1.



Section 3702 - Limitations on backing

§ 3702.  Limitations on backing.

(a)  General rule.--No driver shall back a vehicle unless the movement can be made with safety and without interfering with other traffic and then only after yielding the right-of-way to moving traffic and pedestrians.

(b)  Limited access highways.--No driver shall back a vehicle upon any shoulder or roadway of any limited access highway.

Cross References.  Section 3702 is referred to in sections 1535, 3326 of this title.



Section 3703 - Driving upon sidewalk

§ 3703.  Driving upon sidewalk.

(a)  General rule.--Except as provided in subsection (b) or (c), no person shall drive any vehicle except a human-powered vehicle upon a sidewalk or sidewalk area except upon a permanent or duly authorized temporary driveway.

(b)  Certain mobility-related devices for persons with disabilities.--Any municipality may permit the operation of a self-propelled wheelchair or an electrical mobility device on a sidewalk or sidewalk area for the specific purpose of giving persons with mobility-related disabilities the capability of transporting themselves. The municipality may impose such restrictions as are necessary to protect the interests of pedestrians and others using the sidewalk or sidewalk area.

(c)  Electric personal assistive mobility device (EPAMD).--Unless prohibited by ordinance, a municipality shall permit the operation of an electric personal assistive mobility device on a sidewalk or sidewalk area. A municipality may impose such restrictions as may be necessary to protect the interests of pedestrians and others using the sidewalk or sidewalk area.

(July 13, 1987, P.L.303, No.56, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 4, 2002, P.L.692, No.105, eff. 60 days)



Section 3704 - Obstruction to driving view or mechanism

§ 3704.  Obstruction to driving view or mechanism.

No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle or whenever any person in the front seat is not seated.



Section 3705 - Opening and closing vehicle doors

§ 3705.  Opening and closing vehicle doors.

No person shall open any door on a motor vehicle unless and until it is reasonably safe to do so and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on a side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.



Section 3706 - Riding in house trailers, mobile homes or boats on trailers

§ 3706.  Riding in house trailers, mobile homes or boats on trailers.

(a)  General rule.--No person or persons shall occupy a house trailer, mobile home or boat on a trailer while it is being moved upon a highway.

(b)  Towing prohibited.--No person shall tow on a highway a house trailer, mobile home or boat on a trailer occupied by a passenger or passengers.

(c)  Exception for certain semitrailers.--A semitrailer which is attached to a truck in an articulating manner by means of a fifth wheel semitrailer coupling device attached to the carrying compartment of the truck may be occupied by a passenger or passengers. The coupling device shall have a two-inch or larger kingpin. All windows shall have safety glass. Some means of electrical or electronic communications approved by the department is required between the cab of the truck and the semitrailer.



Section 3707 - Driving or stopping close to fire apparatus

§ 3707.  Driving or stopping close to fire apparatus.

The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than 500 feet or stop the vehicle within 500 feet of any fire apparatus stopped in answer to a fire alarm.

Cross References.  Section 3707 is referred to in section 3327 of this title.



Section 3708 - Unauthorized driving over fire hose

§ 3708.  Unauthorized driving over fire hose.

No vehicle shall be driven over any unprotected hose of a fire department when laid down on any highway, private road or driveway, for use at any fire or alarm of fire, without the consent of a fire department officer, a police officer or other appropriately attired person authorized to direct, control or regulate traffic at the scene.



Section 3709 - Depositing waste and other material on highway, property or waters

§ 3709.  Depositing waste and other material on highway, property or waters.

(a)  General rule.--No person shall throw or deposit, upon any highway, or upon any other public or private property without the consent of the owner thereof or into or on the waters of this Commonwealth from a vehicle, any waste paper, sweepings, ashes, household waste, glass, metal, refuse or rubbish, or any dangerous or detrimental substance.

(b)  Removal of deposited material.--

(1)  Any person who drops, or permits to be dropped or thrown, upon any highway, or upon any other public or private property without the consent of the owner thereof or into or on any waters of this Commonwealth from a vehicle, any waste paper, sweepings, ashes, household waste, glass, metal, refuse or rubbish, or any dangerous or detrimental substance shall immediately remove the same or cause it to be removed.

(2)  For the purposes of this subsection a "person who permits to be dropped or thrown" from a vehicle any of the items described in paragraph (1) shall include the driver of the vehicle and the registrant of any vehicle registered in this Commonwealth from which any of the items are dropped or thrown, either by the registrant or any person operating, in possession of or present within the vehicle with the permission of the registrant, regardless of the registrant's intent or lack of knowledge with respect to the disposal of such items in violation of this section where the registrant of the vehicle does not, with reasonable certainty, identify the driver of the vehicle at the time the violation occurred.

(c)  Removal of material following accident.--Any person removing a wrecked, damaged or disabled vehicle from a highway shall remove from the highway or neutralize any glass, oil or other injurious substance resulting from the accident or disablement.

(d)  Penalty.--Any person violating any of the provisions of subsection (a) or (b) commits a summary offense and shall, upon conviction, be sentenced to either or both of the following:

(1)  To pay a fine of not more than:

(i)  $900 for a violation which occurs in an easement purchased under the program established by section 14.1 of the act of June 30, 1981 (P.L.128, No.43), known as the Agricultural Area Security Law;

(ii)  $600 for a violation which occurs in an agricultural security area as defined in section 3 of the Agricultural Area Security Law; or

(iii)  $300 for a violation which occurs anywhere else.

(2)  Except where infirmity or age or other circumstance would create a hardship, be directed by the court in which conviction is obtained to pick up and remove litter from public property or private property, or both, with prior permission of the legal owner. If the person has no prior record of convictions for violation of this section, he may be sentenced to pick up and remove litter for not less than eight hours nor more than 16 hours. Upon a second conviction, the person may be sentenced to pick up and remove litter for not less than 16 hours and not more than 32 hours. Upon third and subsequent convictions, he may be sentenced to pick up and remove litter for not less than 40 hours and not more than 80 hours. The court shall schedule the time to be spent on such activities in such a manner that it does not interfere with the person's employment and does not interfere substantially with the person's family responsibilities or religious obligations.

(e)  Disposition of fines, etc.--Revenue from the collection of fines and bail forfeitures in the course of enforcement of this section shall be distributed in the following manner:

(1)  One-half shall be distributed to the agency or local government unit which brought the action to enforce this section and may be used to defray the expenses of enforcing this section, at the option of the agency or local government unit.

(2)  One-half shall be allocated to the department for Statewide public education and awareness programs to promote litter control and recycling and awareness of the provisions of this section.

(Mar. 27, 1986, P.L.71, No.24, eff. July 1, 1986; June 22, 2001, P.L.411, No.33, eff. 60 days)

2001 Amendment.  Act 33 amended subsec. (d) intro. par. and (1).

1986 Amendment.  Act 24 amended the section heading and subsecs. (a), (b) and (d) and added subsec. (e).

Cross References.  Section 3709 is referred to in sections 1317, 1520 of this title.



Section 3710 - Stopping at intersection or crossing to prevent obstruction

§ 3710.  Stopping at intersection or crossing to prevent obstruction.

No driver shall enter an intersection or a crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk or railroad grade crossing to accommodate the vehicle operated without obstructing the passage of other vehicles, pedestrians or railroad trains notwithstanding any traffic-control signal indication to proceed.

Cross References.  Section 3710 is referred to in section 3327 of this title.



Section 3711 - Unauthorized persons and devices hanging on vehicles

§ 3711.  Unauthorized persons and devices hanging on vehicles.

(a)  General rule.--No person shall hang onto or ride on the outside or the rear end of any vehicle and no person on a pedalcycle, motorcycle, roller skates, sled or any similar device, shall hold fast to or attach the device to any moving vehicle or streetcar, and no operator of a vehicle or streetcar shall knowingly permit any person to hang onto or ride on the outside or rear end of the vehicle or streetcar operated, or allow any person on a pedalcycle, motorcycle, roller skates, sled or any similar device to hold fast or attach the device to the vehicle or streetcar operated on any highway.

(b)  Exceptions.--This section is not applicable to firemen or garbage collectors or operators of fire trucks or garbage trucks or employees of public utility companies acting pursuant to and during the course of their duties or to other persons exempted by department regulations from the application of this section. This section does not prohibit attaching a trailer or semitrailer to a pedalcycle.



Section 3712 - Abandonment of vehicles

§ 3712.  Abandonment of vehicles.

(a)  Abandonment on highway.--No person shall abandon a vehicle upon any highway.

(b)  Abandonment on public or private property.--No person shall abandon a vehicle upon any public or private property without the express or implied consent of the owner or person in lawful possession or control of the property.

(c)  Stripping abandoned vehicle.--(Deleted by amendment).

(d)  Penalties.--

(1)  Any person violating subsection (a) or (b):

(i)  For a first offense, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500 plus all costs of disposing of the vehicle under the provisions of Chapter 73 (relating to abandoned vehicles and cargos).

(ii)  For a second offense, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $1,000 plus all costs of disposing of the vehicle under the provisions of Chapter 73.

(iii)  For a third or subsequent offense, commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay all costs of disposing of the vehicle under the provisions of Chapter 73.

(2)  In a case involving a violation of this section, the municipality in which the vehicle is located may file the complaint with the appropriate issuing authority.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

Cross References.  Section 3712 is referred to in section 7305 of this title.



Section 3712.1 - Restitution of property owners

§ 3712.1.  Restitution of property owners.

Any person who abandons a vehicle on private property may be ordered to pay restitution for any damages sustained by the owner or other person in control or possession of the real property where the vehicle was abandoned.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added section 3712.1.



Section 3712.2 - Stripping abandoned vehicles

§ 3712.2.  Stripping abandoned vehicles.

(a)  Offense defined.--

(1)  Except as provided in paragraph (2), a person commits the offense of stripping an abandoned vehicle if the person intentionally removes any part of an abandoned vehicle.

(2)  Paragraph (1) does not apply if the person:

(i)  is the owner of the vehicle or the owner's agent; or

(ii)  is authorized to make the removal under Chapter 73 (relating to abandoned vehicles and cargos).

(b)  Penalties.--Any person violating subsection (a):

(1)  For a first offense, commits a misdemeanor of the third degree.

(2)  For a subsequent offense, commits a felony of the third degree.

(c)  Complaints.--In a case involving a violation of this section, the municipality in which the vehicle is located may file the complaint with the appropriate issuing authority.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added section 3712.2.



Section 3713 - Railroad trains not to block crossings

§ 3713.  Railroad trains not to block crossings.

No person or government agency shall operate any train in such a manner as to prevent vehicular use of any roadway for a period of time in excess of five consecutive minutes except under any of the following circumstances:

(1)  When necessary to comply with signals affecting the safety of the movement of trains.

(2)  When necessary to avoid striking any object or person on the track.

(3)  When the train is disabled.

(4)  When the train is in motion except while engaged in switching operations.

(5)  When there is no vehicular traffic waiting to use the crossings.

(6)  When necessary to comply with a governmental safety regulation.



Section 3714 - Careless driving

§ 3714.  Careless driving.

(a)  General rule.--Any person who drives a vehicle in careless disregard for the safety of persons or property is guilty of careless driving, a summary offense.

(b)  Unintentional death.--If the person who violates this section unintentionally causes the death of another person as a result of the violation, the person shall, upon conviction, be sentenced to pay a fine of $500.

(c)  Serious bodily injury.--If the person who violates this section unintentionally causes the serious bodily injury of another person as a result of the violation, the person shall, upon conviction, be sentenced to pay a fine of $250.

(d)  Definition.--(Deleted by amendment).

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; Dec. 8, 2004, P.L.1791, No.237, eff. 150 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 deleted subsec. (d). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

Cross References.  Section 3714 is referred to in sections 1532, 1535, 3326, 3327, 3716 of this title.



Section 3715 - Restriction on alcoholic beverages (Repealed)

§ 3715.  Restriction on alcoholic beverages (Repealed).

2000 Repeal.  Section 3715 was repealed June 22, 2000, P.L.469, No.64, effective September 1, 2000.



Section 3716 - Accidents involving overturned vehicles

§ 3716.  Accidents involving overturned vehicles.

(a)  Speeding, careless driving, etc.--If a commercial motor vehicle overturns in an accident resulting from a violation of section 3361 (relating to driving vehicle at safe speed), 3362 (relating to maximum speed limits), 3714 (relating to careless driving) or 3802 (relating to driving under influence of alcohol or controlled substance), the operator of the vehicle shall, upon conviction of any of the aforementioned offenses, be sentenced to pay a fine of $2,000, in addition to any other penalty authorized by law.

(b)  Equipment violations.--If a commercial motor vehicle overturns in an accident resulting from a violation of section 4103 (relating to promulgation of vehicle equipment standards) or 4502 (relating to general requirements for braking systems), the owner or any responsible lessee of the vehicle shall, upon conviction of any of the aforementioned offenses, be sentenced to pay a fine of not less than $500 nor more than $1,500, in addition to any other penalty authorized by law.

(c)  Miscellaneous.--If a commercial motor vehicle overturns in an accident resulting from a violation of section 4903 (relating to securing loads in vehicles) or 6103 (relating to promulgation of rules and regulations by department), the responsible party shall, upon conviction of the aforementioned offenses, be sentenced to pay a fine of not less than $500 nor more than $1,500, in addition to any other penalty authorized by law.

(d)  Definitions.--As used in this section, the term "commercial motor vehicle" shall have the meaning ascribed in section 1603 (relating to definitions).

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; June 22, 2001, P.L.559, No.37, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (a).

1990 Amendment.  Act 42 added section 3716.



Section 3717 - Trespass by motor vehicle

§ 3717.  Trespass by motor vehicle.

(a)  General rule.--It is unlawful for a person to knowingly operate a motor vehicle on private real property other than a private road or driveway without consent of the owner or lessor of the real property.

(b)  Operation of motor vehicle on private road or driveway prohibited.--Except when necessary as a result of emergency or when necessary to provide the operator a means of turning his vehicle around on portions of highways where no other means of turning around is provided, it is unlawful, without the consent of the owner or lessor, for a person to knowingly operate a motor vehicle on a private road or driveway. There shall be a rebuttable presumption that a person has knowingly violated this subsection if the owner or lessor of the road or driveway has placed, at or near the points of entry from public or private vehicular access, a gate, fence or similar obstruction or a readily visible sign that would reasonably convey that the unauthorized operation of motor vehicles on the road or driveway is prohibited.

(c)  Damage to real property by operation of motor vehicle prohibited.--It is unlawful for a person to knowingly or recklessly cause damage to any real or personal property by means of the operation of a motor vehicle on private real property. There shall be a rebuttable presumption that a person has knowingly or recklessly caused damage under this subsection where digging, ground breakage or other damage to land, sod or soil or damage to trees, growing crops, ornamental flowers or shrubs or other similar flora affixed to the land or to structures, fixtures or personal property affixed to or located on the private real property has resulted from the operation of a motor vehicle on the private real property.

(d)  Travel on cultivated land prohibited.--It is unlawful for a person to knowingly operate a motor vehicle on cultivated agricultural land of another without the consent of the owner or lessor. For purposes of this subsection, the term "cultivated agricultural land" includes land which is or has been recently groomed or prepared for the purpose of present or future commercial or private agricultural, silvicultural, horticultural or floricultural production, whether or not the land is currently in seed or sustaining growing crops. There shall be a rebuttable presumption that a person has knowingly operated a motor vehicle on cultivated agricultural land either if there are agricultural crops or residue from the crops visible on the land or if the owner or lessor of the land has placed near the roadside boundaries of the property visible signs which would easily convey to the operator of a motor vehicle that the land is cultivated agricultural land and that operation of a motor vehicle on it is prohibited.

(e)  Offense defined.--The following penalties shall apply:

(1)  A person who violates subsection (b) commits a summary offense and shall, upon conviction, be subject to a fine of $100.

(2)  A person who violates subsection (c) or (d) commits a summary offense and shall, upon conviction, be subject to the following penalties:

(i)  A fine of $500 for a first conviction of the offense.

(ii)  A fine of $1,000 plus suspension of operating privileges for a period of six months for a second or subsequent conviction of the offense. If a person is under 16 years of age at the time of the second or subsequent conviction of an offense, the period of suspension shall commence upon the person's 16th birthday.

(3)  In addition, restitution shall be made for the value of damage to real or personal property which results from the violation of this section.

(f)  Assessment of points.--A person whose operating privilege has been suspended pursuant to subsection (e) shall not be subject to assessment of points otherwise applicable under section 1545 (relating to restoration of operating privilege) upon restoration of privileges.

(g)  Additional penalties.--This section is not intended nor shall this section be construed to preclude prosecution, conviction or imposition of penalties pursuant to other provisions of this title that may be applicable.

(July 1, 1990, P.L.312, No.70, eff. 60 days)

1990 Amendment.  Act 70 added section 3717.

Cross References.  Section 3717 is referred to in section 7724 of this title.



Section 3718 - Minor prohibited from operating with any alcohol in system

§ 3718.  Minor prohibited from operating with any alcohol in system.

(a)  Offense defined.--Notwithstanding any other provision of this title, a minor shall not drive, operate or be in physical control of a motor vehicle while having any alcohol in his system.

(b)  Penalty.--A person who violates subsection (a) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(c)  Definition.--As used in this section, the term "minor" means a person under 21 years of age.

(July 2, 1996, P.L.535, No.93, eff. 30 days; July 11, 1996, P.L.660, No.115, eff. 30 days)

1996 Amendments.  Act 93 added section 3718 and Act 115 added section 3718. The amendments by Acts 93 and 115 are identical and therefore have been merged.

Cross References.  Section 3718 is referred to in section 1532 of this title.



Section 3719 - Passengers in open trucks

§ 3719.  Passengers in open trucks.

(a)  General rule.--An open-bed pickup truck or open flatbed truck may not be driven at a speed of more than 35 miles per hour if any person is occupying the bed of the truck.

(b)  Children.--

(1)  Such a truck may not be driven at any speed if a child less than 18 years of age is occupying the bed of the truck or trailer.

(2)  This subsection shall not apply to:

(i)  a child of a farmer who is being transported between parts of a farm or farms owned or operated by the farmer in order to perform work on the farm or farms;

(ii)  a child possessing a valid hunting license who is being transported between a hunting camp and a hunting site or between hunting sites during hunting season;

(iii)  a child who is a participant in an officially sanctioned parade, only during the course of the parade; or

(iv)  a child employed to perform farm labor who is being transported between parts of a farm or farms owned or operated by the child's employer or employers.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added section 3719.



Section 3720 - Snow and ice dislodged or falling from moving vehicle

§ 3720.  Snow and ice dislodged or falling from moving vehicle.

When snow or ice is dislodged or falls from a moving vehicle and strikes another vehicle or pedestrian causing death or serious bodily injury, the operator of the vehicle from which the snow or ice is dislodged or falls shall be subject to a fine of not less than $200 nor more than $1,000 for each offense.

(May 11, 2006, P.L.159, No.37, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.



Section 3731 - Driving under influence of alcohol or controlled substance (Repealed)

SUBCHAPTER B

SERIOUS TRAFFIC OFFENSES

Sec.

3731.  Driving under influence of alcohol or controlled substance (Repealed).

3731.1. Operators of commercial vehicles (Repealed).

3732.  Homicide by vehicle.

3732.1. Aggravated assault by vehicle.

3733.  Fleeing or attempting to elude police officer.

3734.  Driving without lights to avoid identification or arrest.

3735.  Homicide by vehicle while driving under influence.

3735.1. Aggravated assault by vehicle while driving under the influence.

3736.  Reckless driving.

Cross References.  Subchapter B is referred to in sections 1542, 1553, 3101, 3104 of this title.

§ 3731.  Driving under influence of alcohol or controlled substance (Repealed).

2003 Repeal.  Section 3731 was repealed September 30, 2003, P.L.120, No.24, effective February 1, 2004. The subject matter is now contained in section 3802 of this title. Section 21(2) of Act 24 provided that the repeal of section 3731 shall not affect offenses committed prior to February 1, 2004, or civil and administrative penalties imposed as a result of those offenses.



Section 3731.1 - Operators of commercial vehicles (Repealed)

§ 3731.1.  Operators of commercial vehicles (Repealed).

1990 Repeal.  Section 3731.1 was repealed May 30, 1990, P.L.173, No.42, effective November 1, 1990.



Section 3732 - Homicide by vehicle

§ 3732.  Homicide by vehicle.

(a)  Offense.--Any person who recklessly or with gross negligence causes the death of another person while engaged in the violation of any law of this Commonwealth or municipal ordinance applying to the operation or use of a vehicle or to the regulation of traffic except section 3802 (relating to driving under influence of alcohol or controlled substance) is guilty of homicide by vehicle, a felony of the third degree, when the violation is the cause of death.

(b)  Sentencing.--

(1)  In addition to any other penalty provided by law, a person convicted of a violation of subsection (a) may be sentenced to an additional term not to exceed five years' confinement if at trial the prosecution proves beyond a reasonable doubt that the offense occurred in an active work zone.

(1.1)  In addition to any other penalty provided by law, a person convicted of a violation of subsection (a) as the result of a violation of section 3325 (relating to duty of driver on approach of emergency vehicle) or 3327 (relating to duty of driver in emergency response areas) and who is convicted of violating section 3325 or 3327 may be sentenced to an additional term not to exceed five years' confinement when the violation resulted in death.

(2)  The prosecution must indicate intent to proceed under this section in the indictment or information which commences the prosecution.

(3)  The Pennsylvania Commission on Sentencing, pursuant to 42 Pa.C.S. § 2154 (relating to adoption of guidelines for sentencing), shall provide for a sentencing enhancement for an offense under this section when the violation occurred in an active work zone or was the result of a violation of section 3325 or 3327.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Dec. 20, 2000, P.L.772, No.108, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 amended subsec. (b). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2003 Amendment.  Act 24 amended subsec. (a).

2002 Amendment.  See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 3732 is referred to in sections 1532, 1541, 1553, 1554, 1611 of this title.



Section 3732.1 - Aggravated assault by vehicle

§ 3732.1.  Aggravated assault by vehicle.

(a)  Offense.--Any person who recklessly or with gross negligence causes serious bodily injury to another person while engaged in the violation of any law of this Commonwealth or municipal ordinance applying to the operation or use of a vehicle or to the regulation of traffic, except section 3802 (relating to driving under influence of alcohol or controlled substance), is guilty of aggravated assault by vehicle, a felony of the third degree when the violation is the cause of the injury.

(b)  Sentencing.--

(1)  In addition to any other penalty provided by law, a person convicted of a violation of subsection (a) may be sentenced to an additional term not to exceed two years' confinement if at trial the prosecution proves beyond a reasonable doubt that the offense occurred in an active work zone.

(2)  In addition to any other penalty provided by law, a person convicted of a violation of subsection (a) as the result of a violation of section 3325 (relating to duty of driver on approach of emergency vehicle) or 3327 (relating to duty of driver in emergency response areas) and who is convicted of violating section 3325 or 3327 may be sentenced to an additional term not to exceed two years' confinement when the violation resulted in serious bodily injury.

(3)  The prosecution must indicate intent to proceed under this section in the indictment or information which commences the prosecution.

(4)  The Pennsylvania Commission on Sentencing, under 42 Pa.C.S. § 2154 (relating to adoption of guidelines for sentencing), shall provide for a sentencing enhancement for an offense under this section when the violation occurred in an active work zone or was the result of a violation of section 3325 or 3327.

(Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 added section 3732.1. The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.



Section 3733 - Fleeing or attempting to elude police officer

§ 3733.  Fleeing or attempting to elude police officer.

(a)  Offense defined.--Any driver of a motor vehicle who willfully fails or refuses to bring his vehicle to a stop, or who otherwise flees or attempts to elude a pursuing police officer, when given a visual and audible signal to bring the vehicle to a stop, commits an offense as graded in subsection (a.2).

(a.1)  Disposition of fines, etc.--The fines imposed and collected under subsection (a) shall not be subject to 42 Pa.C.S. § 3733 (relating to deposits into account). The fines imposed and collected under subsection (a) shall be distributed in the manner provided in 42 Pa.C.S. § 3571(b)(2) and (3) (relating to Commonwealth portion of fines, etc.).

(a.2)  Grading.--

(1)  Except as provided in paragraph (2), an offense under subsection (a) constitutes a misdemeanor of the second degree. Any driver upon conviction shall pay an additional fine of $500. This fine shall be in addition to and not in lieu of all other fines, court expenses, jail sentences or penalties.

(2)  An offense under subsection (a) constitutes a felony of the third degree if the driver while fleeing or attempting to elude a police officer does any of the following:

(i)  commits a violation of section 3802 (relating to driving under influence of alcohol or controlled substance);

(ii)  crosses a State line; or

(iii)  endangers a law enforcement officer or member of the general public due to the driver engaging in a high-speed chase.

(b)  Signal by police officer.--The signal given by the police officer may be by hand, voice, emergency lights or siren.

(c)  Defenses.--

(1)  It is a defense to a prosecution under this section that the pursuing police officer's vehicle was not clearly identifiable by its markings or, if unmarked, was not occupied by a police officer who was in uniform and displaying a badge or other sign of authority.

(2)  It is a defense to prosecution under this section if the defendant can show by a preponderance of the evidence that the failure to stop immediately for a police officer's vehicle was based upon a good faith concern for personal safety. In determining whether the defendant has met this burden, the court may consider the following factors:

(i)  The time and location of the event.

(ii)  The type of police vehicle used by the police officer.

(iii)  The defendant's conduct while being followed by the police officer.

(iv)  Whether the defendant stopped at the first available reasonably lighted or populated area.

(v)  Any other factor considered relevant by the court.

(Dec. 27, 1994, P.L.1337, No.154, eff. 180 days; June 26, 2001, P.L.734, No.75, eff. 60 days; July 10, 2006, P.L.1086, No.113, eff. 60 days)

2006 Amendment.  Act 113 amended subsec. (a) and added subsec. (a.2). Act 113 overlooked the amendment by of Act 75 of 2001, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (a).

2001 Amendment.  Act 75 amended subsecs. (a) and (c).

1994 Amendment.  See section 5 of Act 154 in the appendix to this title for special provisions relating to appropriation of fines.

Cross References.  Section 3733 is referred to in sections 1508, 1532 of this title.



Section 3734 - Driving without lights to avoid identification or arrest

§ 3734.  Driving without lights to avoid identification or arrest.

Any person who drives without lights or turns off any or all the lights on a motor vehicle for the purpose of avoiding identification or arrest is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $200.

Cross References.  Section 3734 is referred to in sections 1532, 6503 of this title.



Section 3735 - Homicide by vehicle while driving under influence

§ 3735.  Homicide by vehicle while driving under influence.

(a)  Offense defined.--Any person who unintentionally causes the death of another person as the result of a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) and who is convicted of violating section 3802 is guilty of a felony of the second degree when the violation is the cause of death and the sentencing court shall order the person to serve a minimum term of imprisonment of not less than three years. A consecutive three-year term of imprisonment shall be imposed for each victim whose death is the result of the violation of section 3802.

(b)  Applicability of sentencing guidelines.--The sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory penalty of this section.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Feb. 23, 1996, P.L.21, No.8, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (a).

1996 Amendments.  Act 115 overlooked the amendment by Act 8, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 3735.

Cross References.  Section 3735 is referred to in sections 1532, 1541, 1553, 1554, 1575 of this title; sections 1725.3, 1725.5 of Title 42 (Judiciary and Judicial Procedure).



Section 3735.1 - Aggravated assault by vehicle while driving under the influence

§ 3735.1.  Aggravated assault by vehicle while driving under the influence.

(a)  Offense defined.--Any person who negligently causes serious bodily injury to another person as the result of a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) and who is convicted of violating section 3802 commits a felony of the second degree when the violation is the cause of the injury.

(b)  Definition.--(Deleted by amendment).

(Feb. 23, 1996, P.L.21, No.8, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 deleted subsec. (b). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2003 Amendment.  Act 24 amended subsec. (a).

1996 Amendment.  Act 8 added section 3735.1.

Cross References.  Section 3735.1 is referred to in sections 1532, 1541, 1554 of this title; section 1725.3 of Title 42 (Judiciary and Judicial Procedure).



Section 3736 - Reckless driving

§ 3736.  Reckless driving.

(a)  General rule.--Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property is guilty of reckless driving.

(b)  Penalty.--Any person who violates this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $200.

(May 30, 1990, P.L.173, No.42, eff. Apr. 1, 1992)

1990 Amendment.  Act 42 added section 3736.

Cross References.  Section 3736 is referred to in sections 1532, 3326, 3327 of this title.



Section 3741 - Application of subchapter

SUBCHAPTER C

ACCIDENTS AND ACCIDENT REPORTS

Sec.

3741.  Application of subchapter.

3742.  Accidents involving death or personal injury.

3742.1. Accidents involving death or personal injury while not properly licensed.

3743.  Accidents involving damage to attended vehicle or property.

3743.1. Spilled cargo.

3744.  Duty to give information and render aid.

3745.  Accidents involving damage to unattended vehicle or property.

3745.1. Accident scene clearance.

3746.  Immediate notice of accident to police department.

3747.  Written report of accident by driver or owner.

3748.  False reports.

3749.  Reports by coroners and medical examiners.

3750.  Reports by garages.

3751.  Reports by police.

3752.  Accident report forms.

3753.  Department to compile, tabulate and analyze accident reports.

3754.  Accident prevention investigations.

3755.  Reports by emergency room personnel.

3756.  Accidents involving certain vehicles.

3757.  Compensation for incident removal costs.

Cross References.  Subchapter C is referred to in section 1553 of this title.

§ 3741.  Application of subchapter.

The provisions of this subchapter shall apply upon highways and trafficways throughout this Commonwealth.



Section 3742 - Accidents involving death or personal injury

§ 3742.  Accidents involving death or personal injury.

(a)  General rule.--The driver of any vehicle involved in an accident resulting in injury or death of any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene of the accident until he has fulfilled the requirements of section 3744 (relating to duty to give information and render aid). Every stop shall be made without obstructing traffic more than is necessary.

(b)  Penalties.--

(1)  Except as otherwise provided in this section, any person violating this section commits a misdemeanor of the first degree.

(2)  If the victim suffers serious bodily injury, any person violating subsection (a) commits a felony of the third degree, and the sentencing court shall order the person to serve a minimum term of imprisonment of not less than 90 days and a mandatory minimum fine of $1,000, notwithstanding any other provision of law.

(3)  (i)  If the victim dies, any person violating subsection (a) commits a felony of the second degree, and the sentencing court shall order the person to serve a minimum term of imprisonment of not less than one year and a mandatory minimum fine of $2,500, notwithstanding any other provision of law.

(ii)  In addition to the minimum term of imprisonment provided for in subparagraph (i), the Pennsylvania Commission on Sentencing shall provide within its guidelines a sentencing enhancement if the victim dies as the result of a violation of subsection (a). The provisions of this subparagraph shall not be an element of the crime, and notice of the provisions of this subparagraph shall not be required prior to conviction, but reasonable notice of the Commonwealth's intention to proceed under this subparagraph shall be provided after conviction and before sentencing.

(c)  Authority of sentencing court.--There shall be no authority in any court to impose on an offender to which this section is applicable any lesser sentence than provided for in subsection (b)(2) or (3) or to place such offender on probation or to suspend sentence. Sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory sentences provided in this section.

(d)  Definitions.--(Deleted by amendment).

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Apr. 4, 1996, P.L.53, No.18, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days; July 5, 2012, P.L.914, No.93, eff. 60 days)

2012 Amendment.  Act 93 amended subsec. (b)(3).

2010 Amendment.  Act 81 deleted subsec. (d). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

1996 Amendment.  Act 18 amended subsecs. (b), (c) and (d).

Cross References.  Section 3742 is referred to in sections 1532, 1541, 1542, 1611, 3744, 3745.1 of this title; section 5551 of Title 42 (Judiciary and Judicial Procedure).



Section 3742.1 - Accidents involving death or personal injury while not properly licensed

§ 3742.1.  Accidents involving death or personal injury while not properly licensed.

(a)  Offense defined.--A person whose operating privilege was disqualified, canceled, recalled, revoked or suspended and not restored or who does not hold a valid driver's license and applicable endorsements for the type and class of vehicle being operated commits an offense under this section if the person was the driver of any vehicle and caused an accident resulting in injury or death of any person.

(b)  Penalties.--

(1)  Except as otherwise provided in this section, any person violating subsection (a) commits a misdemeanor of the second degree.

(2)  If the victim suffers serious bodily injury or death, any person violating subsection (a) commits a felony of the third degree.

(3)  Any motor vehicle, as defined in section 102 (relating to definitions), used in the commission of an offense under this section may be deemed contraband and forfeited in accordance with the provisions set forth in 18 Pa.C.S. § 6501(d) (relating to scattering rubbish).

(c)  Definitions.--(Deleted by amendment).

(Feb. 23, 1996, P.L.21, No.8, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Nov. 30, 2004, P.L.1667, No.211, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 deleted subsec. (c). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2004 Amendment.  Act 211 amended subsec. (a).

Cross References.  Section 3742.1 is referred to in sections 1532, 1542, 1554, 1606 of this title.



Section 3743 - Accidents involving damage to attended vehicle or property

§ 3743.  Accidents involving damage to attended vehicle or property.

(a)  General rule.--The driver of any vehicle involved in an accident resulting only in damage to a vehicle or other property which is driven or attended by any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible but shall forthwith return to and in every event shall remain at the scene of the accident until he has fulfilled the requirements of section 3744 (relating to duty to give information and render aid). Every stop shall be made without obstructing traffic more than is necessary.

(b)  Penalty.--Any person violating this section commits a misdemeanor of the third degree, punishable by a fine of $2,500 or imprisonment for not more than one year, or both.

(July 6, 1995, P.L.288, No.42, eff. 60 days)

1995 Amendment.  Act 42 amended subsec. (b).

Cross References.  Section 3743 is referred to in sections 1532, 1542, 1611, 1786, 3745.1 of this title.



Section 3743.1 - Spilled cargo

§ 3743.1.  Spilled cargo.

(a)  General rule.--Immediately following an accident, a police officer may remove or direct removal of spilled cargo from any roadway to the nearest point off the roadway where the spilled cargo will not interfere with or obstruct traffic.

(b)  Storage of cargo.--When, in the opinion of a police officer, it is necessary to protect the contents, load or spilled cargo of a wrecked vehicle from the elements, spoilage or theft, the police officer may remove or direct the removal of the contents or load or spilled cargo and have the same stored, at the expense of the owner, at the nearest practical place of storage.

(c)  Liability for damage or loss.--In carrying out the provisions of this section, no liability shall attach to the police officer or, absent a showing of gross negligence, to any person acting under the direction of the police officer for damage to or loss of any portion of the contents or load or spilled cargo.

(Dec. 8, 2004, P.L.1791, No.237, eff. 150 days)

2004 Amendment.  Act 237 added section 3743.1.



Section 3744 - Duty to give information and render aid

§ 3744.  Duty to give information and render aid.

(a)  General rule.--The driver of any vehicle involved in an accident resulting in injury to or death of any person or damage to any vehicle or other property which is driven or attended by any person shall give his name, address and the registration number of the vehicle he is driving, and shall upon request exhibit his driver's license and information relating to financial responsibility to any person injured in the accident or to the driver or occupant of or person attending any vehicle or other property damaged in the accident and shall give the information and upon request exhibit the license and information relating to financial responsibility to any police officer at the scene of the accident or who is investigating the accident and shall render to any person injured in the accident reasonable assistance, including the making of arrangements for the carrying of the injured person to a physician, surgeon or hospital for medical or surgical treatment if it is apparent that treatment is necessary or if requested by the injured person.

(b)  Report of accident to police.--In the event that none of the persons specified are in condition to receive the information to which they otherwise would be entitled under subsection (a) and no police officer is present, the driver of any vehicle involved in the accident after fulfilling all other requirements of section 3742 (relating to accidents involving death or personal injury) and subsection (a), insofar as possible on his part to be performed, shall forthwith report the accident to the nearest office of a duly authorized police department and submit to the police department the information specified in subsection (a).

(c)  Duty of occupants if driver disabled.--Whenever the driver of a vehicle is physically unable to give the information or assistance required in this section and there are other occupants in the vehicle at the time of the accident who are physically able to give the information or assistance required in this section, each of the other occupants shall fully reveal the identity of himself and the identity of the driver of the vehicle and of the owner of the vehicle of which they are occupants and shall otherwise perform the duties of the driver as set forth in subsection (a).

(Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984)

1984 Amendment.  Act 11 amended subsec. (a).

Cross References.  Section 3744 is referred to in sections 3742, 3743, 3745.1 of this title.



Section 3745 - Accidents involving damage to unattended vehicle or property

§ 3745.  Accidents involving damage to unattended vehicle or property.

(a)  General rule.--The driver of any vehicle which collides with or is involved in an accident with any vehicle or other property which is unattended resulting in any damage to the other vehicle or property shall immediately stop the vehicle at the scene of the accident or as close thereto as possible and shall then and there either locate and notify the operator or owner of the damaged vehicle or other property of his name, address, information relating to financial responsibility and the registration number of the vehicle being driven or shall attach securely in a conspicuous place in or on the damaged vehicle or other property a written notice giving his name, address, information relating to financial responsibility and the registration number of the vehicle being driven and shall without unnecessary delay notify the nearest office of a duly authorized police department. Every stop shall be made without obstructing traffic more than is necessary.

(b)  Penalty.--A violation of this section is a summary offense, punishable by a fine of $300 or imprisonment for not more than 90 days, or both.

(Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984; July 10, 1984, P.L.679, No.146, eff. 60 days; July 6, 1995, P.L.288, No.42, eff. 60 days)

1995 Amendment.  Act 42 amended subsec. (b).

Cross References.  Section 3745 is referred to in sections 1535, 1611, 3745.1, 6506 of this title.



Section 3745.1 - Accident scene clearance

§ 3745.1.  Accident scene clearance.

(a)  General rule.--Notwithstanding any other provision of law to the contrary, the driver of any vehicle in an accident that does not result in apparent serious bodily injury or death shall immediately remove the vehicle from the roadway to a safe refuge on the shoulder, emergency lane or median or to a place otherwise removed from the roadway whenever, in the judgment of the driver:

(1)  The motor vehicle does not require towing and can be normally and safely driven under its own power in its customary manner without further damage or hazard to the motor vehicle, traffic elements or the roadway.

(2)  The motor vehicle can be moved safely.

(b)  Driver request.--The driver of a motor vehicle involved in a traffic accident may request any individual who possesses a valid driver's license to remove the vehicle from the roadway in order to comply with this section. Such individual is not required to comply with the request and shall not be subject to any liability, either civil or criminal, for refusing the request.

(c)  Police officers.--A police officer may immediately remove or direct removal of a wrecked vehicle if the owner or operator cannot remove the wrecked vehicle or refuses or fails to have the vehicle removed as required under this section. In carrying out the provisions of this subsection, no liability shall attach to the police officer or, absent a showing of gross negligence, to any person acting under the direction of the police officer for damage to any vehicle or damage to or loss of any portion of the contents of the vehicle.

(d)  No liability.--The driver or any other person who has removed a vehicle from the roadway as provided in this section before the arrival of a law enforcement officer shall not be considered liable or at fault regarding the cause of the accident solely by reason of moving the vehicle pursuant to this section.

(e)  Other driver duties.--Compliance with this section shall not affect a driver's duty to comply with section 3742 (relating to accidents involving death or personal injury), 3743 (relating to accidents involving damage to attended vehicle or property), 3744 (relating to duty to give information and render aid), 3745 (relating to accidents involving damage to unattended vehicle or property), 3746 (relating to immediate notice of accident to police department) or 3747 (relating to written report of accident by driver or owner).

(f)  Other police duties.--This section shall not relieve any law enforcement officer of an investigating police department, including the Pennsylvania State Police, from complying with section 3746 or 3751 (relating to reports by police).

(g)  Penalty.--Any person violating this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $50.

(Dec. 8, 2004, P.L.1791, No.237, eff. 150 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 amended subsec. (a). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2004 Amendment.  Act 237 added section 3745.1.



Section 3746 - Immediate notice of accident to police department

§ 3746.  Immediate notice of accident to police department.

(a)  General rule.--The driver of a vehicle involved in an accident shall immediately by the quickest means of communication give notice to the nearest office of a duly authorized police department if the accident involves:

(1)  injury to or death of any person; or

(2)  damage to any vehicle involved to the extent that it cannot be driven under its own power in its customary manner without further damage or hazard to the vehicle, other traffic elements, or the roadway, and therefore requires towing.

(b)  Duty of occupant if driver disabled.--Whenever the driver of a vehicle is physically incapable of giving an immediate notice of an accident as required in subsection (a) and there is another occupant in the vehicle at the time of the accident capable of doing so, the occupant shall make or cause to be given the notice not given by the driver.

(c)  Investigation by police officer.--Every accident reported to a police department required in this section shall be investigated by a police officer who shall provide each driver a signed statement that the accident was reported.

Cross References.  Section 3746 is referred to in sections 1503, 1785, 3745.1, 3747 of this title.



Section 3747 - Written report of accident by driver or owner

§ 3747.  Written report of accident by driver or owner.

(a)  General rule.--If a police officer does not investigate an accident required to be investigated by section 3746 (relating to immediate notice of accident to police department), the driver of a vehicle which is in any manner involved in the accident shall, within five days of the accident, forward a written report of the accident to the department.

(b)  Supplemental reports.--The department may require any driver of a vehicle involved in an accident of which written report must be made as provided in this section to file supplemental written reports whenever the original report is insufficient in the opinion of the department.

(c)  Exception for disabled persons.--A written accident report is not required under this subchapter from any person who is physically incapable of making a report during the period of incapacity.

(d)  Duty of owner if driver disabled.--Whenever the driver is physically incapable of making a written report of an accident as required in this section and the driver is not the owner of the vehicle, then the owner of the vehicle involved in the accident shall, within five days after the accident, make the report not made by the driver.

(e)  Confidentiality of reports.--All written reports required in this section to be forwarded to the department by drivers or owners of vehicles involved in accidents shall be without prejudice to the individual so reporting and shall be for the confidential use of the department or any other governmental agency or their representatives having use for the records for accident prevention purposes, except that the department shall disclose the identity of a person involved in an accident when the identity is not otherwise known or when the person denies his presence at the accident and shall disclose whether any person or vehicle was covered by a vehicle insurance policy and the name of the insurer.

(f)  Use of reports as evidence.--No accident reports forwarded under the provisions of this section shall be used as evidence in any trial, civil or criminal, arising out of an accident except that the department shall furnish upon demand of any party to the trial, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the department in compliance with the law and, if the report has been made, the date, time and location of the accident, the names and addresses of the drivers and the owners of the vehicles involved. The reports may be used as evidence when necessary to prosecute charges filed in connection with a violation of section 3748 (relating to false reports).

(g)  Compliance with other laws required.--This section does not affect the duty of filing accident reports required by any other statute or regulations made thereunder.

Cross References.  Section 3747 is referred to in section 3745.1 of this title.



Section 3748 - False reports

§ 3748.  False reports.

Any person who gives information in oral or written reports required by this subchapter knowing or having reason to believe that the information is false is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $200.

Cross References.  Section 3748 is referred to in sections 3747, 6503 of this title.



Section 3749 - Reports by coroners and medical examiners

§ 3749.  Reports by coroners and medical examiners.

(a)  General rule.--Every coroner or medical examiner in this Commonwealth shall report in writing to the department within five days of certification the death of any person resulting from a vehicle accident, giving the time and place of accident and the circumstances relating thereto. These reports shall be made on forms prepared by the department. Every coroner or medical examiner shall retain a copy of the reports in his office for a period of two years.

(b)  Blood and urine samples.--The coroners or medical examiners of each county in this Commonwealth shall take blood or urine samples or both from the bodies of all drivers and of all pedestrians over 15 years of age who die within four hours following an accident and shall, within ten days of the accident, transmit the samples to the Governor's Council on Drug and Alcohol Abuse. This subsection shall be applicable to all occupants over 15 years of age if the driver of the vehicle cannot be determined.

(c)  Regulations for testing samples.--The Governor's Council on Drug and Alcohol Abuse shall establish and promulgate rules and regulations for the testing of the blood and urine samples authorized to be taken from dead bodies under this section.

Governor's Council on Drug and Alcohol Abuse.  The Governor's Council on Drug and Alcohol Abuse is now known as the Pennsylvania Advisory Council on Drug and Alcohol Abuse and is designated as the advisory council to the Department of Health for drug and alcohol programs. See section 3 of the act of April 14, 1972 (P.L.221, No.63), known as the Pennsylvania Drug and Alcohol Abuse Control Act.



Section 3750 - Reports by garages

§ 3750.  Reports by garages.

The person in charge of any garage or repair shop to which is brought a vehicle which shows evidence of having been struck by any bullet shall report to the nearest office of a duly authorized police department within 24 hours after the vehicle is received by the garage or repair shop, giving the year, make and model name of the vehicle, the vehicle identification number, the registration plate number and address of the owner or driver of the vehicle.



Section 3751 - Reports by police

§ 3751.  Reports by police.

(a)  General rule.--Every police department that investigates a vehicle accident for which a report must be made as required in this subchapter and prepares a written report as a result of an investigation either at the time and at the scene of the accident or thereafter by interviewing the participants or witnesses shall, within 15 days of the accident, forward an initial written report of the accident to the department. If the initial report is not complete, a supplemental report shall be submitted at a later date.

(b)  Furnishing copies of report.--

(1)  Police departments shall, upon request, furnish a certified copy of the full report of the police investigation of any vehicle accident to any person involved in the accident, his attorney or insurer, and to the Federal Government, branches of the military service, Commonwealth agencies, and to officials of political subdivisions and to agencies of other states and nations and their political subdivisions.

(2)  Except as provided in paragraph (3), the cost of furnishing a copy of a report under this subsection shall not exceed $15.

(3)  In a city of the first class, the cost of furnishing a copy of a report under this subsection shall not exceed $25.

(4)  The copy of the report shall not be admissible as evidence in any action for damages or criminal proceedings arising out of a motor vehicle accident.

(5)  Police departments may refuse to furnish the complete copy of investigation of the vehicle accident whenever there are criminal charges pending against any persons involved in the vehicle accident unless the Pennsylvania Rules of Criminal Procedure require the production of the documents.

(June 11, 1992, P.L.266, No.47, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; Nov. 30, 2004, P.L.1667, No.211, eff. 60 days)

2004 Amendment.  Act 211 amended subsec. (b).

1993 Amendment.  Act 10 overlooked the amendment to subsec. (a) by Act 47 of 1992, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (a).

Cross References.  Section 3751 is referred to in sections 1535, 3745.1 of this title; section 1392 of Title 53 (Municipalities).



Section 3752 - Accident report forms

§ 3752.  Accident report forms.

(a)  Form and content.--The department shall prepare and upon request supply to all law enforcement agencies and other appropriate agencies or individuals, forms for written accident reports as required in this subchapter suitable with respect to the persons required to make the reports and the purposes to be served. The written report forms shall call for sufficiently detailed information to disclose with reference to a vehicle accident the cause, conditions then existing and the persons and vehicles involved. Reports for use by the drivers and owners shall also provide for information relating to financial responsibility.

(b)  Use.--Every accident report required to be made in writing shall be made on the appropriate form approved by the department and shall contain all the information required therein unless not available.



Section 3753 - Department to compile, tabulate and analyze accident reports

§ 3753.  Department to compile, tabulate and analyze accident reports.

(a)  Central accident records agency.--The department shall establish a central accident records agency which shall be the repository for all reportable traffic accidents as defined in this subchapter. The agency will have primary responsibility for the administration and supervision of storing, processing and providing the informational needs to all official agencies having responsibility in the highway transportation system. Accident reports submitted to the department under this subchapter shall be considered as records of the department, and the department may use any of the methods of storage permitted under the provisions of 42 Pa.C.S. § 6109 (relating to photographic copies of business and public records) and may reproduce such documents in accordance with the provisions of 42 Pa.C.S. § 6103 (relating to proof of official records). Such reports shall be admissible into evidence to support the department's case in an appeal of a department action that a licensee or registrant has taken under section 1377 (relating to judicial review) or 1550 (relating to judicial review), and the certification shall constitute prima facie proof of the facts and information contained in the accident report.

(b)  Central accident analysis system.--The department shall provide accident data for analysis in selecting crash prevention programs and in evaluating the effectiveness of those programs implemented. The system shall provide an annual report to the General Assembly assessing traffic safety in Pennsylvania, including, but not limited to, an analysis of accident characteristics and mitigation strategies to reduce the potential for future accidents. In addition, the system shall be capable of providing:

(1)  An annual statistical summary of motor vehicle accidents including multidimensional distribution for such factors as type, time and location of accident, road and weather conditions, type of traffic control, and condition and actions of operators and type and condition of the vehicles.

(2)  Accident frequency histories for special highway locations.

(3)  Comparative site-specific and route-specific accident data, including, but not limited to, accident rates, capsule summary listings, engineering extracts, location priority reports, cluster reports and maps depicting accident rates or frequencies for use in conducting in-depth accident investigations or safety studies.

(4)  Evaluation of speed, driving under the influence, safety belts and other safety provisions of this title to aid the department and the General Assembly in determining when changes are desirable.

(5)  Statistical analyses of the relationship between driver characteristics and behavior and accident involvement. These analyses shall include frequency and severity of crashes by drivers grouped by major violation category and frequency.

(6)  An evaluation of legal or departmental actions as related to driver improvement and accident reduction.

(b.1)  Certain reports.--The department shall biannually compile and make available to the public information submitted on an accident report concerning junior drivers with multiple passengers under 18 years of age and the use of seat belts by drivers and passengers under 18 years of age in motor vehicles involved in traffic accidents. The report shall note the number of passengers under 18 years of age if the driver involved in the accident was a junior driver and whether drivers and passengers under 18 years of age utilized a safety belt system. The data shall be included in a report submitted to the Transportation Committee of the Senate and the Transportation Committee of the House of Representatives.

(c)  Highway safety statistics.--The department may compile such other statistics for such purposes as it might deem helpful in advancing highway safety.

(Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; Oct. 25, 2011, P.L.334, No.81, eff. 60 days)

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2011 Amendment.  Act 81 added subsec. (b.1).

1998 Amendment.  Act 151 amended the section heading and subsec. (a).

1994 Amendment.  Act 172 amended subsec. (b).



Section 3754 - Accident prevention investigations

§ 3754.  Accident prevention investigations.

(a)  General rule.--The department, in association with the Pennsylvania State Police, may conduct in-depth accident investigations and safety studies of the human, vehicle and environmental aspects of traffic accidents for the purpose of determining the causes of traffic accidents and the improvements which may help prevent similar types of accidents or increase the overall safety of roadways and bridges.

(b)  Confidentiality of reports.--In-depth accident investigations and safety studies and information, records and reports used in their preparation shall not be discoverable nor admissible as evidence in any legal action or other proceeding, nor shall officers or employees or the agencies charged with the development, procurement or custody of in-depth accident investigations and safety study records and reports be required to give depositions or evidence pertaining to anything contained in such in-depth accident investigations or safety study records or reports in any legal action or other proceeding.

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days)



Section 3755 - Reports by emergency room personnel

§ 3755.  Reports by emergency room personnel.

(a)  General rule.--If, as a result of a motor vehicle accident, the person who drove, operated or was in actual physical control of the movement of any involved motor vehicle requires medical treatment in an emergency room of a hospital and if probable cause exists to believe a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) was involved, the emergency room physician or his designee shall promptly take blood samples from those persons and transmit them within 24 hours for testing to the Department of Health or a clinical laboratory licensed and approved by the Department of Health and specifically designated for this purpose. This section shall be applicable to all injured occupants who were capable of motor vehicle operation if the operator or person in actual physical control of the movement of the motor vehicle cannot be determined. Test results shall be released upon request of the person tested, his attorney, his physician or governmental officials or agencies.

(b)  Immunity from civil or criminal liability.--No physician, nurse or technician or hospital employing such physician, nurse or technician and no other employer of such physician, nurse or technician shall be civilly or criminally liable for withdrawing blood or obtaining a urine sample and reporting test results to the police pursuant to this section or for performing any other duty imposed by this section. No physician, nurse or technician or hospital employing such physician, nurse or technician may administratively refuse to perform such tests and provide the results to the police officer except as may be reasonably expected from unusual circumstances that pertain at the time of admission.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; Feb. 12, 1984, P.L.53, No.12, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004)

2003 Amendment.  Act 24 amended subsec. (a).

1984 Amendment.  Act 12 amended subsec. (b).

1982 Amendment.  Act 289 added section 3755.



Section 3756 - Accidents involving certain vehicles

§ 3756.  Accidents involving certain vehicles.

(a)  Testing requirement.--A police officer investigating an accident involving a motor carrier vehicle, bus, school bus or a vehicle transporting hazardous materials required to be placarded by department regulations and required to be investigated under this subchapter shall request that the driver of the vehicle submit to testing for alcohol and controlled substances. Costs for testing under this section shall be borne by the driver's employer.

(b)  Penalty.--A driver who refuses to submit to alcohol or controlled substances testing under this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of up to $200.

(Dec. 23, 2002, P.L.1982, No.229, eff. 60 days)

2002 Amendment.  Act 229 added section 3756. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.



Section 3757 - Compensation for incident removal costs

§ 3757.  Compensation for incident removal costs.

(a)  General rule.--Notwithstanding any other law or regulation, any entity incurring the cost of removing a vehicle or cargo at an accident scene if the removal is authorized by a police officer shall have the unqualified right to compensation for the cost of removal and cargo storage and cleanup from the owner of:

(1)  A vehicle removed.

(2)  A vehicle, the cargo of which was removed in whole or in part.

(3)  The cargo removed.

(b)  Right to information.--A towing company that removes a vehicle or cargo under subsection (a) shall have the unqualified right to any information relevant to vehicle ownership and information affecting compensation, including, but not limited to, insurance information.

(Dec. 8, 2004, P.L.1791, No.237, eff. 150 days)

2004 Amendment.  Act 237 added section 3757.






Chapter 38 - Driving after Imbibing Alcohol or Utilizing Drugs

Section 3801 - Definitions

CHAPTER 38

DRIVING AFTER IMBIBING ALCOHOL OR UTILIZING DRUGS

Sec.

3801.  Definitions.

3802.  Driving under influence of alcohol or controlled substance.

3803.  Grading.

3804.  Penalties.

3805.  Ignition interlock.

3806.  Prior offenses.

3807.  Accelerated Rehabilitative Disposition.

3808.  Illegally operating a motor vehicle not equipped with ignition interlock.

3809.  Restriction on alcoholic beverages.

3810.  Authorized use not a defense.

3811.  Certain arrests authorized.

3812.  Preliminary hearing or arraignment.

3813.  Work release.

3814.  Drug and alcohol assessments.

3815.  Mandatory sentencing.

3816.  Requirements for driving under influence offenders.

3817.  Reporting requirements for offenses.

Enactment.  Chapter 38 was added September 30, 2003, P.L.120, No.24, effective February 1, 2004.

Special Provisions in Appendix.  See sections 19, 20 and 21 of Act 24 of 2003 in the appendix to this title for special provisions relating to initial contracts by department, duties of department and applicability.

Cross References.  Chapter 38 is referred to in sections 1542, 1545, 1552, 1553, 3101 of this title; section 5329 of Title 23 (Domestic Relations); sections 9763, 9804 of Title 42 (Judiciary and Judicial Procedure).

§ 3801.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Adult."  An individual who is at least 21 years of age.

"Ignition interlock system."  A system approved by the department which prevents a vehicle from being started or operated unless the operator first provides a breath sample indicating that the operator has an alcohol level less than 0.025%.

"Minor."  An individual who is under 21 years of age.

Cross References.  Section 3801 is referred to in section 1553 of this title.



Section 3802 - Driving under influence of alcohol or controlled substance

§ 3802.  Driving under influence of alcohol or controlled substance.

(a)  General impairment.--

(1)  An individual may not drive, operate or be in actual physical control of the movement of a vehicle after imbibing a sufficient amount of alcohol such that the individual is rendered incapable of safely driving, operating or being in actual physical control of the movement of the vehicle.

(2)  An individual may not drive, operate or be in actual physical control of the movement of a vehicle after imbibing a sufficient amount of alcohol such that the alcohol concentration in the individual's blood or breath is at least 0.08% but less than 0.10% within two hours after the individual has driven, operated or been in actual physical control of the movement of the vehicle.

(b)  High rate of alcohol.--An individual may not drive, operate or be in actual physical control of the movement of a vehicle after imbibing a sufficient amount of alcohol such that the alcohol concentration in the individual's blood or breath is at least 0.10% but less than 0.16% within two hours after the individual has driven, operated or been in actual physical control of the movement of the vehicle.

(c)  Highest rate of alcohol.--An individual may not drive, operate or be in actual physical control of the movement of a vehicle after imbibing a sufficient amount of alcohol such that the alcohol concentration in the individual's blood or breath is 0.16% or higher within two hours after the individual has driven, operated or been in actual physical control of the movement of the vehicle.

(d)  Controlled substances.--An individual may not drive, operate or be in actual physical control of the movement of a vehicle under any of the following circumstances:

(1)  There is in the individual's blood any amount of a:

(i)  Schedule I controlled substance, as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act;

(ii)  Schedule II or Schedule III controlled substance, as defined in The Controlled Substance, Drug, Device and Cosmetic Act, which has not been medically prescribed for the individual; or

(iii)  metabolite of a substance under subparagraph (i) or (ii).

(2)  The individual is under the influence of a drug or combination of drugs to a degree which impairs the individual's ability to safely drive, operate or be in actual physical control of the movement of the vehicle.

(3)  The individual is under the combined influence of alcohol and a drug or combination of drugs to a degree which impairs the individual's ability to safely drive, operate or be in actual physical control of the movement of the vehicle.

(4)  The individual is under the influence of a solvent or noxious substance in violation of 18 Pa.C.S. § 7303 (relating to sale or illegal use of certain solvents and noxious substances).

(e)  Minors.--A minor may not drive, operate or be in actual physical control of the movement of a vehicle after imbibing a sufficient amount of alcohol such that the alcohol concentration in the minor's blood or breath is 0.02% or higher within two hours after the minor has driven, operated or been in actual physical control of the movement of the vehicle.

(f)  Commercial or school vehicles.--An individual may not drive, operate or be in actual physical control of the movement of a commercial vehicle, school bus or school vehicle in any of the following circumstances:

(1)  After the individual has imbibed a sufficient amount of alcohol such that the alcohol concentration in the individual's blood or breath is:

(i)  0.04% or greater within two hours after the individual has driven, operated or been in actual physical control of the movement of a commercial vehicle other than a school bus or a school vehicle.

(ii)  0.02% or greater within two hours after the individual has driven, operated or been in actual physical control of the movement of a school bus or a school vehicle.

(2)  After the individual has imbibed a sufficient amount of alcohol such that the individual is rendered incapable of safely driving, operating or being in actual physical control of the movement of the vehicle.

(3)  While the individual is under the influence of a controlled substance or combination of controlled substances, as defined in section 1603 (relating to definitions).

(4)  While the individual is under the combined influence of alcohol and a controlled substance or combination of controlled substances, as defined in section 1603.

(g)  Exception to two-hour rule.--Notwithstanding the provisions of subsection (a), (b), (c), (e) or (f), where alcohol or controlled substance concentration in an individual's blood or breath is an element of the offense, evidence of such alcohol or controlled substance concentration more than two hours after the individual has driven, operated or been in actual physical control of the movement of the vehicle is sufficient to establish that element of the offense under the following circumstances:

(1)  where the Commonwealth shows good cause explaining why the chemical test sample could not be obtained within two hours; and

(2)  where the Commonwealth establishes that the individual did not imbibe any alcohol or utilize a controlled substance between the time the individual was arrested and the time the sample was obtained.

(May 11, 2006, P.L.155, No.36, eff. imd.)

2006 Amendment.  Act 36 amended subsec. (g)(1). See the preamble to Act 36 in the appendix to this title for special provisions relating to legislative intent.

Cross References.  Section 3802 is referred to in sections 1534, 1539, 1541, 1543, 1547, 1552, 1553, 1554, 1575, 1586, 1611, 3326, 3327, 3716, 3732, 3732.1, 3733, 3735, 3735.1, 3755, 3803, 3804, 3805, 3806, 3807, 3811, 3812, 3814, 3815, 3816, 3817, 6506 of this title; sections 6105, 7508.1 of Title 18 (Crimes and Offenses); section 5502 of Title 30 (Fish); sections 933, 1515, 1725.3, 1725.5, 3571, 3573 of Title 42 (Judiciary and Judicial Procedure).



Section 3803 - Grading

§ 3803.  Grading.

(a)  Basic offenses.--Notwithstanding the provisions of subsection (b):

(1)  An individual who violates section 3802(a) (relating to driving under influence of alcohol or controlled substance) and has no more than one prior offense commits a misdemeanor for which the individual may be sentenced to a term of imprisonment of not more than six months and to pay a fine under section 3804 (relating to penalties).

(2)  An individual who violates section 3802(a) and has more than one prior offense commits a misdemeanor of the second degree.

(b)  Other offenses.--

(1)  An individual who violates section 3802(a)(1) where there was an accident resulting in bodily injury, serious bodily injury or death of any person or in damage to a vehicle or other property, or who violates section 3802(b), (e) or (f) and who has no more than one prior offense commits a misdemeanor for which the individual may be sentenced to a term of imprisonment of not more than six months and to pay a fine under section 3804.

(2)  An individual who violates section 3802(a)(1) where the individual refused testing of blood or breath, or who violates section 3802(c) or (d) and who has no prior offenses commits a misdemeanor for which the individual may be sentenced to a term of imprisonment of not more than six months and to pay a fine under section 3804.

(3)  An individual who violates section 3802(a)(1) where there was an accident resulting in bodily injury, serious bodily injury or death of any person or in damage to a vehicle or other property, or who violates section 3802(b), (e) or (f) and who has more than one prior offense commits a misdemeanor of the first degree.

(4)  An individual who violates section 3802(a)(1) where the individual refused testing of blood or breath, or who violates section 3802(c) or (d) and who has one or more prior offenses commits a misdemeanor of the first degree.

(5)  An individual who violates section 3802 where a minor under 18 years of age was an occupant in the vehicle when the violation occurred commits a misdemeanor of the first degree.

(Nov. 29, 2004, P.L.1369, No.177, eff. imd.; May 8, 2012, P.L.255, No.39, eff. 60 days)

2012 Amendment.  Act 39 amended subsec. (b).

Cross References.  Section 3803 is referred to in sections 3804, 3806, 3815 of this title.



Section 3804 - Penalties

§ 3804.  Penalties.

(a)  General impairment.--Except as set forth in subsection (b) or (c), an individual who violates section 3802(a) (relating to driving under influence of alcohol or controlled substance) shall be sentenced as follows:

(1)  For a first offense, to:

(i)  undergo a mandatory minimum term of six months' probation;

(ii)  pay a fine of $300;

(iii)  attend an alcohol highway safety school approved by the department; and

(iv)  comply with all drug and alcohol treatment requirements imposed under sections 3814 (relating to drug and alcohol assessments) and 3815 (relating to mandatory sentencing).

(2)  For a second offense, to:

(i)  undergo imprisonment for not less than five days;

(ii)  pay a fine of not less than $300 nor more than $2,500;

(iii)  attend an alcohol highway safety school approved by the department; and

(iv)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(3)  For a third or subsequent offense, to:

(i)  undergo imprisonment of not less than ten days;

(ii)  pay a fine of not less than $500 nor more than $5,000; and

(iii)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(b)  High rate of blood alcohol; minors; commercial vehicles and school buses and school vehicles; accidents.--Except as set forth in subsection (c), an individual who violates section 3802(a)(1) where there was an accident resulting in bodily injury, serious bodily injury or death of any person or damage to a vehicle or other property or who violates section 3802(b), (e) or (f) shall be sentenced as follows:

(1)  For a first offense, to:

(i)  undergo imprisonment of not less than 48 consecutive hours;

(ii)  pay a fine of not less than $500 nor more than $5,000;

(iii)  attend an alcohol highway safety school approved by the department; and

(iv)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(2)  For a second offense, to:

(i)  undergo imprisonment of not less than 30 days;

(ii)  pay a fine of not less than $750 nor more than $5,000;

(iii)  attend an alcohol highway safety school approved by the department; and

(iv)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(3)  For a third offense, to:

(i)  undergo imprisonment of not less than 90 days;

(ii)  pay a fine of not less than $1,500 nor more than $10,000; and

(iii)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(4)  For a fourth or subsequent offense, to:

(i)  undergo imprisonment of not less than one year;

(ii)  pay a fine of not less than $1,500 nor more than $10,000; and

(iii)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(c)  Incapacity; highest blood alcohol; controlled substances.--An individual who violates section 3802(a)(1) and refused testing of blood or breath or an individual who violates section 3802(c) or (d) shall be sentenced as follows:

(1)  For a first offense, to:

(i)  undergo imprisonment of not less than 72 consecutive hours;

(ii)  pay a fine of not less than $1,000 nor more than $5,000;

(iii)  attend an alcohol highway safety school approved by the department; and

(iv)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(2)  For a second offense, to:

(i)  undergo imprisonment of not less than 90 days;

(ii)  pay a fine of not less than $1,500;

(iii)  attend an alcohol highway safety school approved by the department; and

(iv)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(3)  For a third or subsequent offense, to:

(i)  undergo imprisonment of not less than one year;

(ii)  pay a fine of not less than $2,500; and

(iii)  comply with all drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(c.1)  Violation involving minor occupant.--An individual who violates section 3803(b)(5) (relating to grading), in addition to any penalty imposed in this chapter, shall be sentenced as follows:

(1)  For a first offense, to:

(i)  pay a fine of not less than $1,000; and

(ii)  complete 100 hours of community service.

(2)  For a second offense, to:

(i)  pay a fine of not less than $2,500; and

(ii)  undergo imprisonment of not less than one month nor more than six months.

(3)  For a third or subsequent offense, undergo imprisonment of not less than six months nor more than two years.

(d)  Extended supervision of court.--If a person is sentenced pursuant to this chapter and, after the initial assessment required by section 3814(1), the person is determined to be in need of additional treatment pursuant to section 3814(2), the judge shall impose a minimum sentence as provided by law and a maximum sentence equal to the statutorily available maximum. A sentence to the statutorily available maximum imposed pursuant to this subsection may, in the discretion of the sentencing court, be ordered to be served in a county prison, notwithstanding the provisions of 42 Pa.C.S. § 9762 (relating to sentencing proceeding; place of confinement).

(e)  Suspension of operating privileges upon conviction.--

(1)  The department shall suspend the operating privilege of an individual under paragraph (2) upon receiving a certified record of the individual's conviction of or an adjudication of delinquency for:

(i)  an offense under section 3802; or

(ii)  an offense which is substantially similar to an offense enumerated in section 3802 reported to the department under Article III of the compact in section 1581 (relating to Driver's License Compact).

(2)  Suspension under paragraph (1) shall be in accordance with the following:

(i)  Except as provided for in subparagraph (iii), 12 months for an ungraded misdemeanor or misdemeanor of the second degree under this chapter.

(ii)  18 months for a misdemeanor of the first degree under this chapter.

(iii)  There shall be no suspension for an ungraded misdemeanor under section 3802(a) where the person is subject to the penalties provided in subsection (a) and the person has no prior offense.

(iv)  For suspensions imposed under paragraph (1)(ii), notwithstanding any provision of law or enforcement agreement to the contrary, all of the following apply:

(A)  Suspensions shall be in accordance with Subchapter D of Chapter 15 (relating to the Driver's License Compact).

(B)  In calculating the term of a suspension for an offense that is substantially similar to an offense enumerated in section 3802, the department shall presume that if the conduct reported had occurred in this Commonwealth then the person would have been convicted under section 3802(a)(2).

(v)  Notwithstanding any other provision of law or enforcement agreement to the contrary, the department shall suspend the operating privilege of a driver for six months upon receiving a certified record of a consent decree granted under 42 Pa.C.S. Ch. 63 (relating to juvenile matters) based on section 3802.

(f)  Community service assignments.--In addition to the penalties set forth in this section, the sentencing judge may impose up to 150 hours of community service. Where the individual has been ordered to drug and alcohol treatment pursuant to sections 3814 and 3815, the community service shall be certified by the drug and alcohol treatment program as consistent with any drug and alcohol treatment requirements imposed under sections 3814 and 3815.

(f.1)  Victim impact panels.--

(1)  In addition to any other penalty imposed under this section, the court may order a person who violates section 3802 to attend a victim impact panel program.

(2)  A victim impact panel program shall provide a nonconfrontational forum for driving under the influence crash victims, their family members, their friends or other pertinent persons to speak to driving under the influence offenders about the impact of the crash on victims' lives and on the lives of families, friends and neighbors.

(3)  A victim impact panel shall be administrated through the local office of probation and parole or other office as the court shall determine and shall be operated in consultation with the Mothers Against Drunk Driving - Pennsylvania State Organization.

(4)  A victim impact panel program may assess a reasonable participation fee to achieve program self-sufficiency but may not operate for profit. The department shall establish an acceptable range of fees.

(5)  The department shall develop standards and incentives to encourage counties to establish victim impact panel programs. In developing these standards, the department shall establish and chair a coordinating committee among pertinent agencies and organizations, including the Department of Health, the Pennsylvania Commission on Crime and Delinquency, the Office of Victim Advocate, the Administrative Office of Pennsylvania Courts, county officials, the Mothers Against Drunk Driving - Pennsylvania State Organization and the Pennsylvania DUI Association. The standards shall address items including all of the following:

(i)  Prototype design and structure standards for victim impact panels.

(ii)  Training standards and curricula for presenters, facilitators and administrators.

(iii)  Operations policy and guidelines manual.

(iv)  Evaluation standards, design and structure allowing for the tracking and analysis of recidivism data.

(v)  Standards for counseling and debriefing activities for victim presenters.

(vi)  Standards for reimbursing reasonable costs to victims for participation in panels.

(vii)  Assistance to counties through coordinating potential Federal and State funding streams to carry out this subsection and to assist counties as may be needed.

(g)  Sentencing guidelines.--The sentencing guidelines promulgated by the Pennsylvania Commission on Sentencing shall not supersede the mandatory penalties of this section.

(h)  Appeal.--The Commonwealth has the right to appeal directly to the Superior Court any order of court which imposes a sentence for violation of this section which does not meet the requirements of this section. The Superior Court shall remand the case to the sentencing court for imposition of a sentence in accordance with the provisions of this section.

(i)  First class cities.--Notwithstanding the provision for direct appeal to the Superior Court, if, in a city of the first class, a person appeals from a judgment of sentence under this section from the municipal court to the common pleas court for a trial de novo, the Commonwealth shall have the right to appeal directly to the Superior Court from the order of the common pleas court if the sentence imposed is in violation of this section. If, in a city of the first class, a person appeals to the court of common pleas after conviction of a violation of this section in the municipal court and thereafter withdraws his appeal to the common pleas court, thereby reinstating the judgment of sentence of the municipal court, the Commonwealth shall have 30 days from the date of the withdrawal to appeal to the Superior Court if the sentence is in violation of this section.

(j)  Additional conditions.--In addition to any other penalty imposed under law, the court may sentence a person who violates section 3802 to any other requirement or condition consistent with the treatment needs of the person, the restoration of the victim to preoffense status or the protection of the public.

(k)  Nonapplicability.--Except for subsection (e), this section shall not apply to dispositions resulting from proceedings under 42 Pa.C.S. Ch. 63.

(Nov. 29, 2004, P.L.1369, No.177, eff. imd.; May 11, 2006, P.L.155, No.36, eff. imd.; May 8, 2012, P.L.255, No.39, eff. 60 days)

2012 Amendment.  Act 39 amended subsec. (k) and added subsec. (c.1).

2006 Amendment.  Act 36 added subsec. (f.1). See the preamble to Act 36 in the appendix to this title for special provisions relating to legislative intent.

2004 Amendment.  Act 177 amended subsecs. (a), (b) and (c) and added subsec. (k).

Cross References.  Section 3804 is referred to in sections 1547, 1553, 1575, 3803, 3806, 3815, 3816 of this title; section 7508.1 of Title 18 (Crimes and Offenses); sections 9763, 9804 of Title 42 (Judiciary and Judicial Procedure).



Section 3805 - Ignition interlock

§ 3805.  Ignition interlock.

(a)  General rule.--If a person violates section 3802 (relating to driving under influence of alcohol or controlled substance) and, within the past ten years, has a prior offense as defined in section 3806(a) (relating to prior offenses) or has had their operating privileges suspended pursuant to section 1547(b.1) (relating to chemical testing to determine amount of alcohol or controlled substance) or 3808(c) (relating to illegally operating a motor vehicle not equipped with ignition interlock) and the person seeks a restoration of operating privileges, the department shall require as a condition of issuing a restricted license pursuant to this section that the following occur:

(1)  Each motor vehicle owned by the person or registered to the person has been equipped with an ignition interlock system and remains so for the duration of the restricted license period.

(2)  If there are no motor vehicles owned by the person or registered to the person that the person so certify to the department. A person so certifying shall be deemed to have satisfied the requirement that all motor vehicles owned by the person or registered to the person be equipped with an ignition interlock system as required by this subsection.

(b)  Application for a restricted license.--A person subject to this section shall apply to the department for an ignition interlock restricted license under section 1951 (relating to driver's license and learner's permit), which shall be clearly marked to restrict the person to only driving, operating or being in actual physical control of the movement of motor vehicles equipped with an ignition interlock system. Upon issuance of an ignition interlock restricted license to any person, the department shall notify the person that until the person obtains an unrestricted license the person may not own, register, drive, operate or be in actual physical control of the movement of any motor vehicle which is not equipped with an ignition interlock system.

(c)  Issuance of unrestricted license.--One year from the date of issuance of an ignition interlock restricted license under this section, if otherwise eligible, a person may be issued a replacement license under section 1951(d) that does not contain the ignition interlock system restriction.

(d)  Prohibition.--Except as set forth in subsections (e) and (f), until the person obtains an unrestricted license, the person may not own, register, drive, operate or be in actual physical control of the movement of any motor vehicle within this Commonwealth unless the motor vehicle is equipped with an ignition interlock system.

(e)  Economic hardship exemption.--A person subject to the requirements of subsection (a) may apply to the department for a hardship exemption to the requirement that an ignition interlock system must be installed in each of the person's motor vehicles. Where the department determines that the applicant establishes that such a requirement would result in undue financial hardship, the department may permit the applicant to install an ignition interlock system on only one of the applicant's motor vehicles. However, the applicant in accordance with section 3808 (relating to illegally operating a motor vehicle not equipped with ignition interlock) shall be prohibited from driving, operating or being in actual physical control of the movement of any motor vehicle, including any of the applicant's motor vehicles, which is not equipped with an ignition interlock system.

(f)  Employment exemption.--If a person with a restricted license is required in the course and scope of employment to drive, operate or be in actual physical control of the movement of a motor vehicle owned by the person's employer, the following apply:

(1)  Except as set forth in paragraph (2), the person may drive, operate or be in actual physical control of the movement of that motor vehicle in the course and scope of employment without installation of an ignition interlock system if:

(i)  the employer has been notified that the employee is restricted; and

(ii)  the employee has proof of the notification in the employee's possession while driving, operating or being in actual physical control of the movement of the employer's motor vehicle. Proof of the notification may be established only by the notarized signature of the employer acknowledging notification on a form which shall be provided by the department for this purpose and shall include a contact telephone number of the employer.

(2)  Paragraph (1) does not apply in any of the following circumstances:

(i)  To the extent that an employer-owned motor vehicle is made available to the employee for personal use.

(ii)  If the employer-owned motor vehicle is owned by an entity which is wholly or partially owned by the person subject to this section.

(iii)  If the employer-owned motor vehicle is a school bus; a school vehicle; or a vehicle designed to transport more than 15 passengers, including the driver.

(g)  Prohibition of authorization.--This section shall not give the department authorization to impose an ignition interlock requirement on a person that has committed an offense under former section 3731 prior to October 1, 2003, without the issuance of a court order.

(h)  Department approval.--An ignition interlock system required to be installed under this title must be a system which has been approved by the department. The department's approval of ignition interlock systems shall be published in the Pennsylvania Bulletin. Systems approved for use under former 42 Pa.C.S. § 7002(d) (relating to ignition interlock systems for driving under the influence) and any contracts for the installation, maintenance and inspection of the systems in effect as of the effective date of this section shall continue to be approved and in effect until the department again publishes approval of ignition interlock systems in the Pennsylvania Bulletin and enters into new contracts in support of the systems.

(h.1)  Mobile installation services.--

(1)  Approved service providers of department-certified manufacturers of ignition interlock systems shall be permitted to provide mobile installation of ignition interlock systems within this Commonwealth.

(2)  Mobile installation of ignition interlock systems shall be held to the same security and procedural standards as provided in specifications of the department.

(3)  Approved service providers of mobile installation of ignition interlock systems shall not permit the program participant or any unauthorized personnel to witness the installation of the ignition interlock system.

(4)  Regular maintenance of ignition interlocks after mobile installation shall be performed according to the specifications established by the department.

(i)  Offenses committed during a period for which an ignition interlock restricted license has been issued.--Except as provided in sections 1547(b.1) and 3808(c) (relating to illegally operating a motor vehicle not equipped with ignition interlock), any driver who has been issued an ignition interlock restricted license and as to whom the department receives a certified record of a conviction of an offense for which the penalty is a cancellation, disqualification, recall, suspension or revocation of operating privileges shall have the ignition interlock restricted license recalled, and the driver shall surrender the ignition interlock restricted license to the department or its agents designated under the authority of section 1540 (relating to surrender of license). Following the completion of the cancellation, disqualification, recall, suspension or revocation which resulted in the recall of the ignition interlock restricted license, the department shall require that the person complete the balance of the ignition interlock restricted license period previously imposed prior to the issuance of a replacement license under section 1951(d) that does not contain an ignition interlock restriction.

(Nov. 30, 2004, P.L.1667, No.211, eff. June 30, 2007; May 11, 2006, P.L.159, No.37, eff. 60 days)

2006 Amendment.  Act 37 added subsec. (h.1).

2004 Amendment.  Act 211 amended subsec. (a).

Special Provisions in Appendix.  See section 20(1) of Act 24 of 2003 in the appendix to this title for special provisions relating to duties of department.

Cross References.  Section 3805 is referred to in sections 1547, 1553, 3808 of this title.



Section 3806 - Prior offenses

§ 3806.  Prior offenses.

(a)  General rule.--Except as set forth in subsection (b), the term "prior offense" as used in this chapter shall mean a conviction, adjudication of delinquency, juvenile consent decree, acceptance of Accelerated Rehabilitative Disposition or other form of preliminary disposition before the sentencing on the present violation for any of the following:

(1)  an offense under section 3802 (relating to driving under influence of alcohol or controlled substance);

(2)  an offense under former section 3731;

(3)  an offense substantially similar to an offense under paragraph (1) or (2) in another jurisdiction; or

(4)  any combination of the offenses set forth in paragraph (1), (2) or (3).

(b)  Repeat offenses within ten years.--The calculation of prior offenses for purposes of sections 1553(d.2) (relating to occupational limited license), 3803 (relating to grading) and 3804 (relating to penalties) shall include any conviction, adjudication of delinquency, juvenile consent decree, acceptance of Accelerated Rehabilitative Disposition or other form of preliminary disposition within the ten years before the present violation occurred for any of the following:

(1)  an offense under section 3802;

(2)  an offense under former section 3731;

(3)  an offense substantially similar to an offense under paragraph (1) or (2) in another jurisdiction; or

(4)  any combination of the offenses set forth in paragraph (1), (2) or (3).

(Nov. 29, 2004, P.L.1369, No.177, eff. imd.)

2004 Amendment.  Section 6(1) of Act 177 provided that the amendment shall apply to sentences imposed on or after the effective date of section 6.

Cross References.  Section 3806 is referred to in sections 1553, 3805 of this title.



Section 3807 - Accelerated Rehabilitative Disposition

§ 3807.  Accelerated Rehabilitative Disposition.

(a)  Eligibility.--

(1)  Except as set forth in paragraph (2), a defendant charged with a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) may be considered by the attorney for the Commonwealth for participation in an Accelerated Rehabilitative Disposition program in a county if the program includes the minimum requirements contained in this section.

(2)  The attorney for the Commonwealth shall not submit a charge brought under this chapter for Accelerated Rehabilitative Disposition if any of the following apply:

(i)  The defendant has been found guilty of or accepted Accelerated Rehabilitative Disposition of a charge brought under section 3802 within ten years of the date of the current offense unless the charge was for an ungraded misdemeanor under section 3802(a)(2) and was the defendant's first offense under section 3802.

(ii)  An accident occurred in connection with the events surrounding the current offense and an individual other than the defendant was killed or suffered serious bodily injury as a result of the accident.

(iii)  There was a passenger under 14 years of age in the motor vehicle the defendant was operating.

(b)  Evaluation and treatment.--

(1)  A defendant offered Accelerated Rehabilitative Disposition for a violation of section 3802 is, as a condition of participation in the program, subject to the following requirements in addition to any other conditions of participation imposed by the court:

(i)  The defendant must attend and successfully complete an alcohol highway safety school established under section 1549 (relating to establishment of schools). A participating defendant shall be given both oral and written notice of the provisions of section 1543(b) (relating to driving while operating privilege is suspended or revoked).

(ii)  Prior to receiving Accelerated Rehabilitative Disposition or other preliminary disposition, the defendant must be evaluated under section 3816(a) (relating to requirements for driving under influence offenders) to determine the extent of the defendant's involvement with alcohol or other drug and to assist the court in determining what conditions of Accelerated Rehabilitative Disposition would benefit the defendant and the public. If the evaluation indicates there is a need for counseling or treatment, the defendant shall be subject to a full assessment for alcohol and drug addiction in accordance with the provisions of section 3814(3) and (4) (relating to drug and alcohol assessments).

(iii)  If the defendant is assessed under subparagraph (ii) to be in need of treatment, the defendant must participate and cooperate with a licensed alcohol or drug addiction treatment program. The level and duration of treatment shall be in accordance with the recommendations of the full assessment. Nothing in this subparagraph shall prevent a treatment program from refusing to accept a defendant if the program administrator deems the defendant to be inappropriate for admission to the program. A treatment program shall retain the right to immediately discharge into the custody of the probation officer an offender who fails to comply with program rules and treatment expectations or refuses to constructively engage in the treatment process.

(iv)  The defendant must remain subject to court supervision for at least six months, but not more than 12 months.

(v)  The defendant must make restitution to any person that incurred determinable financial loss as a result of the defendant's actions which resulted in the offense. Restitution must be subject to court supervision.

(vi)  The defendant must pay the reasonable costs of a municipal corporation in connection with the offense. Fees imposed under this subparagraph shall be distributed to the affected municipal corporation.

(vii)  The defendant must pay any other fee, surcharge or cost required by law. Except as set forth in subparagraph (vi), (viii) or (ix), a fee or financial condition imposed by a judge as a condition of Accelerated Rehabilitative Disposition or any other preliminary disposition of any charge under this chapter shall be distributed as provided for in 42 Pa.C.S. §§ 3571 (relating to Commonwealth portion of fines, etc.) and 3573 (relating to municipal corporation portion of fines, etc.).

(viii)  The defendant must pay the costs of compliance with subparagraphs (i), (ii) and (iii).

(ix)  The defendant shall pay a cost of $25 which shall be forwarded to the State Treasurer for deposit in the Emergency Medical Services Operating Fund.

(2)  The defendant shall be subject to a full assessment for alcohol and drug addiction if any of the following apply:

(i)  The evaluation under paragraph (1)(ii) indicates a likelihood that the defendant is addicted to alcohol or other drugs.

(ii)  The defendant's blood alcohol content at the time of the offense was at least 0.16%.

(3)  The assessment under paragraph (2) shall be conducted by one of the following:

(i)  The Department of Health or its designee.

(ii)  The county agency with responsibility for county drug and alcohol programs or its designee.

(iii)  The clinical personnel of a facility licensed by the Department of Health for the conduct of drug and alcohol addiction treatment programs.

(4)  The assessment under paragraph (2) shall consider issues of public safety and shall include recommendations for all of the following:

(i)  Length of stay.

(ii)  Levels of care.

(iii)  Follow-up care and monitoring.

(c)  Insurance.--

(1)  This subsection shall only apply to a health insurance, health maintenance organization or other health plan required to provide benefits under section 602-A of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(2)  If an individual who is insured by a health insurance, a health maintenance organization or other health plan, that is doing business in this Commonwealth, the individual may not be deprived of alcohol and other drug abuse and addiction treatment or coverage within the scope of that plan due to the identification of an alcohol or other drug problem which occurs as a result of an assessment under this section.

(d)  Mandatory suspension of operating privileges.--As a condition of participation in an Accelerated Rehabilitative Disposition program, the court shall order the defendant's license suspended as follows:

(1)  There shall be no license suspension if the defendant's blood alcohol concentration at the time of testing was less than 0.10%.

(2)  For 30 days if the defendant's blood alcohol concentration at the time of testing was at least 0.10% but less than 0.16%.

(3)  For 60 days if:

(i)  the defendant's blood alcohol concentration at the time of testing was 0.16% or higher;

(ii)  the defendant's blood alcohol concentration is not known;

(iii)  an accident which resulted in bodily injury or in damage to a vehicle or other property occurred in connection with the events surrounding the current offense; or

(iv)  the defendant was charged pursuant to section 3802(d).

(4)  For 90 days if the defendant was a minor at the time of the offense.

(e)  Failure to comply.--

(1)  A defendant who fails to complete any of the conditions of participation contained in this section shall be deemed to have unsuccessfully participated in an Accelerated Rehabilitative Disposition program, and the criminal record underlying participation in the program shall not be expunged.

(2)  The court shall direct the attorney for the Commonwealth to proceed on the charges as prescribed in the Rules of Criminal Procedure if the defendant:

(i)  fails to meet any of the requirements of this section;

(ii)  is charged with or commits an offense under 18 Pa.C.S. (relating to crimes and offenses); or

(iii)  violates any other condition imposed by the court.

(Nov. 29, 2004, P.L.1369, No.177, eff. imd.; Aug. 18, 2009, P.L.308, No.37, eff. 180 days)

2009 Amendment.  Act 37 amended subsec. (b)(1)(vii) and added (ix).

2004 Amendment.  Act 177 amended subsecs. (b)(1)(iv) and (d).

Cross References.  Section 3807 is referred to in section 3817 of this title; section 8153 of Title 35 (Health and Safety).



Section 3808 - Illegally operating a motor vehicle not equipped with ignition interlock

§ 3808.  Illegally operating a motor vehicle not equipped with ignition interlock.

(a)  Offense defined.--

(1)  An individual required to only drive, operate or be in actual physical control of the movement of a motor vehicle equipped with an ignition interlock system under section 1553(d.2) (relating to occupational limited license) or 3805 (relating to ignition interlock) who drives, operates or is in actual physical control of the movement of a motor vehicle within this Commonwealth without such a system commits a misdemeanor and shall, upon conviction, be sentenced to pay a fine of not less than $300 and not more than $1,000 and to imprisonment for not more than 90 days.

(2)  An individual required to only drive, operate or be in actual physical control of the movement of a motor vehicle equipped with an ignition interlock system under section 1553(d.2) or 3805 who drives, operates or is in actual physical control of the movement of a motor vehicle within this Commonwealth without such a system and who has an amount of alcohol by weight in his blood that is equal to or greater than 0.025% at the time of testing or who has in his blood any amount of a Schedule I or nonprescribed Schedule II or III controlled substance, as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or its metabolite commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of $1,000 and to undergo imprisonment for a period of not less than 90 days.

(b)  Tampering with an ignition interlock system.--A person that tampers with an ignition interlock system required by law commits a misdemeanor and shall, upon conviction, be sentenced to pay a fine of not less than $300 nor more than $1,000 and to undergo imprisonment for not more than 90 days. The term "tampering," in addition to any physical act which is intended to alter or interfere with the proper functioning of an ignition interlock system required by law, shall include attempting to circumvent or bypass or circumventing or bypassing an ignition interlock system by:

(1)  means of using another individual to provide a breath sample; or

(2)  providing a breath sample for the purpose of bypassing an ignition interlock system required by law.

(c)  Suspension of operating privilege.--Notwithstanding section 3805(c) and (i):

(1)  If a person who is required to only drive, operate or be in actual physical control of the movement of a motor vehicle equipped with an ignition interlock system violates this section, upon receipt of a certified record of the conviction, the department shall not issue a replacement license to the person under section 1951(d) (relating to driver's license and learner's permit) that does not contain an ignition interlock restriction for a period of one year from the date of conviction.

(2)  Upon receipt of a certified record of a second conviction of a violation of this section committed by a person who is required to only drive, operate or be in actual physical control of the movement of a motor vehicle equipped with an ignition interlock system which occurred during the same ignition interlock restricted license period, the department shall suspend the person's operating privileges for a period of one year and recall the ignition interlock restricted license, and the person shall surrender the ignition interlock restricted license to the department or its agents designated under the authority of section 1540 (relating to surrender of license). Following completion of the suspension period, the department shall require that the person comply with the requirements of section 3805 prior to being eligible to receive a replacement license under section 1951(d) that does not contain an ignition interlock restriction.

(d)  Applicability.--Notwithstanding section 3101 (relating to application of part), this section shall apply in all areas throughout this Commonwealth; however, it shall not apply to persons installing, maintaining or inspecting ignition interlock devices in the course and scope of their employment.

(Nov. 29, 2004, P.L.1369, No.177, eff. imd.)

2004 Amendment.  Act 177 amended subsecs. (a)(1) and (b).

Cross References.  Section 3808 is referred to in sections 1541, 1542, 1547, 3805, 3811, 3812, 6506 of this title; sections 1515, 1725.3, 9804 of Title 42 (Judiciary and Judicial Procedure).



Section 3809 - Restriction on alcoholic beverages

§ 3809.  Restriction on alcoholic beverages.

(a)  General rule.--Except as set forth in subsection (b), an individual who is an operator or an occupant in a motor vehicle may not be in possession of an open alcoholic beverage container or consume a controlled substance as defined in the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, or an alcoholic beverage in a motor vehicle while the motor vehicle is located on a highway in this Commonwealth.

(b)  Exception.--This section does not prohibit possession or consumption by any of the following:

(1)  A passenger in the passenger area of a motor vehicle designed, maintained or used primarily for the lawful transportation of persons for compensation. This paragraph includes buses, taxis and limousines.

(2)  An individual in the living quarters of a house coach or house trailer.

(c)  Penalty.--An individual who violates this section commits a summary offense.

Cross References.  Section 3809 is referred to in section 1542 of this title.



Section 3810 - Authorized use not a defense

§ 3810.  Authorized use not a defense.

The fact that a person charged with violating this chapter is or has been legally entitled to use alcohol or controlled substances is not a defense to a charge of violating this chapter.



Section 3811 - Certain arrests authorized

§ 3811.  Certain arrests authorized.

(a)  Warrant not required.--In addition to any other powers of arrest, a police officer is authorized to arrest an individual without a warrant if the officer has probable cause to believe that the individual has violated section 1543(b)(1.1) (relating to driving while operating privilege is suspended or revoked), 3802 (relating to driving under influence of alcohol or controlled substance) or 3808(a)(2) (relating to illegally operating a motor vehicle not equipped with ignition interlock), regardless of whether the alleged violation was committed in the presence of the police officer.

(b)  Territory.--The authority under subsection (a) extends to any hospital or other medical treatment facility located beyond the territorial limits of the police officer's political subdivision at which an individual to be arrested is found or was taken or removed for purposes of emergency treatment, examination or evaluation as long as there is probable cause to believe that the violation of section 1543(b)(1.1), 3802 or 3808(a)(2) occurred within the police officer's political subdivision.



Section 3812 - Preliminary hearing or arraignment

§ 3812.  Preliminary hearing or arraignment.

The presiding judicial officer at the preliminary hearing or preliminary arraignment relating to a charge of a violation of section 1543(b)(1.1) (relating to driving while operating privilege is suspended or revoked), 3802 (relating to driving under influence of alcohol or controlled substance) or 3808(a)(2) (relating to illegally operating a motor vehicle not equipped with ignition interlock) shall not reduce or modify the original charges without the consent of the attorney for the Commonwealth.



Section 3813 - Work release

§ 3813.  Work release.

In any case in which an individual is sentenced to a period of imprisonment as a result of a conviction for violating a provision of this chapter, the judicial officer imposing the sentence shall consider assigning that individual to a daytime work release program. Any work release program permitted under this section shall be certified by the Drug and Alcohol Treatment program administration as being consistent with any drug and alcohol treatment requirements imposed under section 3814 (relating to drug and alcohol assessments).



Section 3814 - Drug and alcohol assessments

§ 3814.  Drug and alcohol assessments.

If a defendant is convicted or pleads guilty or no contest to a violation of section 3802 (relating to driving under influence of alcohol or controlled substance), the following apply prior to sentencing:

(1)  The defendant shall be evaluated under section 3816(a) (relating to requirements for driving under influence offenders) and any other additional evaluation techniques deemed appropriate by the court to determine the extent of the defendant's involvement with alcohol or other drug and to assist the court in determining what type of sentence would benefit the defendant and the public.

(2)  The defendant shall be subject to a full assessment for alcohol and drug addiction if any of the following subparagraphs apply:

(i)  The defendant, within ten years prior to the offense for which sentence is being imposed, has been sentenced for an offense under:

(A)  section 3802;

(B)  former section 3731; or

(C)  an equivalent offense in another jurisdiction.

(ii)  Either:

(A)  the evaluation under paragraph (1) indicates there is a need for counseling or treatment; or

(B)  the defendant's blood alcohol content at the time of the offense was at least 0.16%.

(3)  The assessment under paragraph (2) shall be conducted by one of the following:

(i)  The Department of Health or its designee.

(ii)  The county agency with responsibility for county drug and alcohol programs or its designee.

(iii)  The clinical personnel of a facility licensed by the Department of Health for the conduct of drug and alcohol addiction treatment programs.

(4)  The assessment under paragraph (2) shall consider issues of public safety and shall include recommendations for all of the following:

(i)  Length of stay.

(ii)  Levels of care.

(iii)  Follow-up care and monitoring.

Special Provisions in Appendix.  See section 18 of Act 24 of 2003 in the appendix to this title for special provisions relating to applicability of sections 3814 and 3815.

Cross References.  Section 3814 is referred to in sections 3804, 3807, 3813, 3815, 3816 of this title; sections 9763, 9804 of Title 42 (Judiciary and Judicial Procedure).



Section 3815 - Mandatory sentencing

§ 3815.  Mandatory sentencing.

(a)  County supervision.--Notwithstanding the length of any maximum term of imprisonment imposed pursuant to sections 3803 (relating to grading) and 3804 (relating to penalties), and notwithstanding the provisions of section 17 of the act of August 6, 1941 (P.L.861, No.323), referred to as the Pennsylvania Board of Probation and Parole Law, the sentencing judge may grant parole under the supervision of the county parole system to any offender serving a sentence for a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) and, if applicable, serving any concurrent sentence of imprisonment for any misdemeanor offense arising from the same criminal episode as the violation of section 3802. The power of the sentencing judge to grant parole shall apply only to those offenders whose sentences are being served in a county prison pursuant to 42 Pa.C.S. § 9762 (relating to sentencing proceeding; place of confinement) or section 3804(d). The sentencing judge shall declare his intention to retain parole authority and supervision at the time of sentencing in cases in which he would not otherwise have parole authority and supervision.

(b)  Parole.--

(1)  An offender who is determined pursuant to section 3814 (relating to drug and alcohol assessments) to be in need of drug and alcohol treatment shall be eligible for parole in accordance with the terms and conditions prescribed in this section following the expiration of the offender's mandatory minimum term of imprisonment.

(2)  The following shall be conditions of parole:

(i)  If the offender is not determined under the procedures set forth in section 3814 to be addicted to alcohol or another substance, the offender must refrain from:

(A)  the use of illegal controlled substances; and

(B)  the abuse of prescription drugs, over-the-counter drugs or any other substances.

(ii)  If the offender is determined under the procedures set forth in section 3814 to be addicted to alcohol or another substance, the offender must do all of the following:

(A)  Refrain from:

(I)  the use of alcohol or illegal controlled substances; and

(II)  the abuse of prescription drugs, over-the-counter drugs or any other substances.

(B)  Participate in and cooperate with drug and alcohol addiction treatment under subsection (c).

(c)  Treatment.--

(1)  Treatment must conform to assessment recommendations made under section 3814.

(2)  Treatment must be conducted by a drug and alcohol addiction treatment program licensed by the Department of Health.

(3)  The treatment program shall report periodically to the assigned parole officer on the offender's progress in the treatment program. The treatment program shall promptly notify the parole officer if the offender:

(i)  fails to comply with program rules and treatment expectations;

(ii)  refuses to constructively engage in the treatment process; or

(iii)  without authorization terminates participation in the treatment program.

(4)  Upon notification under paragraph (3), the parole officer shall report the offender's actions to the parole authority and to the department for compliance with section 1553(e) (relating to occupational limited license). The parole authority shall schedule a revocation hearing to consider recommendations of the parole officer and the treatment program.

(5)  Nothing in this subsection shall prevent a treatment program from refusing to accept an offender if the program administrator deems the offender to be inappropriate for admission to the program. A treatment program shall retain the right to immediately discharge into the custody of the assigned parole officer an offender who fails to comply with program rules and treatment expectations or refuses to constructively engage in the treatment process.

(d)  Enforcement.--

(1)  This subsection applies to an offender ordered to participate in a treatment program under subsection (b)(2)(ii) who:

(i)  fails to comply with program rules and treatment expectations;

(ii)  refuses to constructively engage in the treatment process; or

(iii)  terminates participation in the treatment program without authorization.

(2)  Notwithstanding any other provision of law, all of the following apply to an offender under paragraph (1):

(i)  The offender's parole, prerelease, work release or any other release status shall be revoked.

(ii)  The offender shall be ineligible for parole, prerelease, work release or any other release from the correctional facility prior to the expiration of the offender's maximum term unless the offender is permitted to be readmitted to a treatment program.

(3)  Nothing in this subsection shall be construed to grant a legal right to parole to an offender previously ineligible for parole, on the grounds that the offender is currently prepared to participate in, comply with and constructively engage in the treatment process. Under such circumstances, parole or reparole of the offender shall be at the parole authority's discretion.

(e)  Follow-up.--After an offender has completed the treatment program under subsection (c), the parole officer shall take reasonable steps to ensure that the offender does not abuse alcohol, use illegal controlled substances or abuse prescription drugs, over-the-counter drugs or any other such substances. These reasonable steps include requiring chemical testing and periodic reassessment of the offender by the treatment program.

(f)  Fees.--

(1)  Except as set forth in paragraph (2), the parole authority shall impose upon an offender subject to this section reasonable fees to cover the cost of any of the following:

(i)  Chemical testing of the offender required under this section.

(ii)  An assessment of the offender required under this section.

(iii)  Drug or alcohol treatment provided in accordance with the assessment.

(2)  If the parole authority finds the offender to be unable to pay the full amount of the fees required by paragraph (1) and section 1541(d) (relating to period of disqualification, revocation or suspension of operating privilege), it shall require the offender to pay as much of the fee as is consistent with the offender's ability to pay and shall direct the assigned parole officer to establish a reasonable payment schedule for the offender to pay as much of the remaining fees as is consistent with the offender's ability to pay.

(g)  Insurance.--

(1)  This subsection shall only apply to a health insurance, health maintenance organization or other health plan required to provide benefits under section 602-A of the act of May 17, 1921 (P.L.682, No.284), known as The Insurance Company Law of 1921.

(2)  If an individual who is insured by a health insurance, a health maintenance organization or other health plan, that is doing business in this Commonwealth, the individual may not be deprived of alcohol and other drug abuse and addiction treatment or coverage within the scope of that plan due to the identification of an alcohol or other drug problem which occurs as a result of an assessment under this section.

(h)  Additional funding.--In order to support and augment the diagnostic assessment and treatment services provided under this section, the Department of Health, the department and the Pennsylvania Commission on Crime and Delinquency shall seek all available Federal funding, including funds available through the United States National Highway Traffic Safety Administration and the Department of Health and Human Services.

(Nov. 29, 2004, P.L.1369, No.177, eff. imd.)

2004 Amendment.  Act 177 amended subsec. (a). Section 6(2) of Act 177 provided that the amendment shall apply to sentences imposed on or after the effective date of section 6.

Special Provisions in Appendix.  See section 18 of Act 24 of 2003 in the appendix to this title for special provisions relating to applicability of sections 3814 and 3815.

References in Text.  Section 17 of the act of August 6, 1941 (P.L.861, No.323), referred to as the Pennsylvania Board of Probation and Parole Law, referred to in subsec. (a), was repealed by the act of August 11, 2009 (P.L.494, No.49). The subject matter is now contained in Part IV of Title 61 (Prisons and Parole).

Cross References.  Section 3815 is referred to in sections 1553, 3804, 3816, 3817 of this title; sections 9763, 9804 of Title 42 (Judiciary and Judicial Procedure).



Section 3816 - Requirements for driving under influence offenders

§ 3816.  Requirements for driving under influence offenders.

(a)  Evaluation using Court Reporting Network.--In addition to any other requirements of the court, every person convicted of a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) and every person offered Accelerated Rehabilitative Disposition as a result of a charge of a violation of section 3802 shall, prior to sentencing or receiving Accelerated Rehabilitative Disposition or other preliminary disposition, be evaluated using Court Reporting Network instruments issued by the department and any other additional evaluation techniques deemed appropriate by the court to determine the extent of the person's involvement with alcohol or controlled substances and to assist the court in determining what sentencing, probation or conditions of Accelerated Rehabilitative Disposition would benefit the person or the public.

(b)  Court-ordered intervention or treatment.--A record shall be submitted to the department as to whether the court did or did not order a defendant to attend drug and alcohol treatment pursuant to the requirements of sections 3804 (relating to penalties), 3814 (relating to drug and alcohol assessments) and 3815 (relating to mandatory sentencing). If the court orders treatment, a report shall be forwarded to the department as to whether the defendant successfully completed the program. If a defendant fails to successfully complete a program of treatment as ordered by the court, the suspension shall remain in effect until the department is notified by the court that the defendant has successfully completed treatment and the defendant is otherwise eligible for restoration of his operating privilege. In order to implement the recordkeeping requirements of this section, the department and the court shall work together to exchange pertinent information about a defendant's case, including attendance and completion of treatment or failure to complete treatment.

Cross References.  Section 3816 is referred to in sections 1541, 3807, 3814 of this title.



Section 3817 - Reporting requirements for offenses

§ 3817.  Reporting requirements for offenses.

(a)  Requirement.--The department shall make an annual report on the administration of this chapter. The department, the Administrative Office of Pennsylvania Courts and the Pennsylvania Sentencing Commission shall work together to exchange pertinent information necessary to complete this report.

(b)  Contents.--The report shall include the following information by county:

(1)  The number of offenders charged with a violation of section 3802 (relating to driving under influence of alcohol or controlled substance) sorted by the subsection under which the offender was charged.

(2)  The number of offenders convicted of violating section 3802 sorted by the subsection under which the offender was convicted.

(3)  The number of offenders admitted to an Accelerated Rehabilitative Disposition program for violating section 3802 sorted by the subsection under which the offender was charged.

(4)  The number of offenders completing an Accelerated Rehabilitative Disposition program for a violation of section 3802 sorted by the subsection under which the offender was charged.

(5)  The number of persons refusing a chemical test sorted by the number of prior offenses.

(6)  The number of offenders subject to treatment under section 3807 (relating to Accelerated Rehabilitative Disposition) sorted by the subsection of section 3802 under which the offender was charged.

(7)  The number of offenders subject to section 3815 (relating to mandatory sentencing) sorted by the subsection of section 3802 under which the offender was convicted.

(8)  The number of offenders sent to treatment for alcohol and drug problems and addiction.

(9)  The names of the treatment facilities providing treatment and the level of care and length of stay in treatment.

(10)  The number of offenders successfully completing treatment.

(11)  The number of first, second, third and subsequent offenders sorted by the subsection of section 3802 under which the offender was charged.

(12)  The number of first, second, third and subsequent offenders sorted by the subsection of section 3802 under which the offender was convicted.

(13)  The number of offenders who violated section 3802 for whom costs for assessment and treatment were waived by the court.

(14)  The number of offenders who violated section 3802 for whom fines and costs were waived by the court.

(c)  Recipients.--The annual report shall be submitted to the Judiciary Committee, Public Health and Welfare Committee and Transportation Committee of the Senate; the Health and Human Services Committee, Judiciary Committee and Transportation Committee of the House of Representatives; and the Department of Health Bureau of Drug and Alcohol Programs, who shall utilize the data for program planning purposes. The Bureau of Drug and Alcohol Programs shall consider increases in county drug and alcohol program costs that result from the implementation of this chapter when proposing annual appropriations requests. The report shall be made available to the public.






Chapter 41 - Equipment Standards

Section 4101 - Purpose of part

PART IV

VEHICLE CHARACTERISTICS

Chapter

41.  Equipment Standards

43.  Lighting Equipment

45.  Other Required Equipment

47.  Inspection of Vehicles

49.  Size, Weight and Load

Enactment.  Part IV was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

CHAPTER 41

EQUIPMENT STANDARDS

Sec.

4101.  Purpose of part.

4102.  Definitions.

4103.  Promulgation of vehicle equipment standards.

4104.  Testing and approval of equipment.

4105.  Revocation and renewal of certificates of approval.

4106.  Market surveillance program.

4107.  Unlawful activities.

4108.  Injunctive relief.

Enactment.  Chapter 41 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Cross References.  Chapter 41 is referred to in section 3581 of this title.

§ 4101.  Purpose of part.

The purpose of this chapter and Chapters 43 (relating to lighting equipment) and 45 (relating to other required equipment) is to establish minimum standards for vehicle equipment the performance of which is related to vehicle safety, noise control and air quality and to make unlawful the sale and use of items which do not comply with the requirements of this part or with the standards and regulations promulgated by the department.



Section 4102 - Definitions

§ 4102.  Definitions.

The following words and phrases when used in this part shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"Centralized inspection."  A system for vehicle emission inspection utilizing consolidated facilities owned and operated by the Commonwealth or by a contractor or contractors to the Commonwealth that provide for vehicle emission testing only.

"Decentralized inspection."  A system for vehicle emission inspection using privately owned and operated department-certified facilities to provide for vehicle emission testing or allowing for repairs or both.

"Enhanced emission inspection program."  A vehicle emission inspection program as defined by the Federal Environmental Protection Agency and including, but not limited to, computerized emission analyzers, on-road testing and inspection of vehicle emission control devices through a contracted centralized or decentralized inspection program.

"Federal standard."  A minimum standard of vehicle or vehicle equipment performance issued under the National Traffic and Motor Vehicle Safety Act (80 Stat. 718, 15 U.S.C. § 1381), the Motor Vehicle Information and Cost Savings Act (86 Stat. 947, 15 U.S.C. § 1901) or the Clean Air Act (81 Stat. 485, 42 U.S.C. § 1857).

"On-road testing device."  An exhaust gas analyzer capable of measuring vehicle exhaust gas content outside of the garage environment while the vehicle is in motion on the road or at roadside.

"Qualified Commonwealth employee."  An individual, police officer or qualified department employee who has completed training in the inspection or weighing of vehicles as required by section 4704 (relating to inspection by police or Commonwealth personnel), 4981 (relating to weighing and measurement of vehicles) or 8302 (relating to powers and duties of department).

"Subject vehicle."  A motor vehicle having a gross vehicle weight rating of 9,000 pounds or less which is of a model year and uses a type of fuel specified by regulation of the department if the secretary certifies by publication in the Pennsylvania Bulletin that an emission inspection program for such vehicles is required to meet the attainment goals established by the Clean Air Act (Public Law 95-95, 42 U.S.C. § 7401 et seq.), as amended, and regulations promulgated by the United States Environmental Protection Agency.

"Vehicle equipment standard."  A minimum standard for vehicle performance or vehicle equipment performance which meets the needs of vehicle safety, noise control or air quality control, which is practicable and which provides objective criteria.

(Dec. 16, 1992, P.L.1250, No.166)

Cross References.  Section 4102 is referred to in section 4150 of Title 3 (Agriculture).



Section 4103 - Promulgation of vehicle equipment standards

§ 4103.  Promulgation of vehicle equipment standards.

(a)  General rule.--The department shall promulgate vehicle equipment standards for vehicles, equipment and devices required under this part. To the maximum extent possible, consistent with safety, the standards shall be expressed in terms of minimum acceptable performance levels, measured against objective testing parameters.

(b)  Applicability of Federal standards.--Federal standards promulgated with respect to the performance of any vehicle or item of equipment shall have the same force and effect as if promulgated by the department under subsection (a) and shall supersede any Commonwealth standard applicable to the same aspect of performance for the vehicle or item of equipment.

(c)  Incorporation of standards by reference.--Subject to the provisions of subsections (a) and (b), applicable standards or recommended practices issued by the National Highway Traffic Safety Administration, U.S. Department of Transportation, the Vehicle Equipment Safety Commission, the American National Standards Institute, the Society of Automotive Engineers or any other generally recognized standards setting body may be adopted by reference, provided that copies of the standards are incorporated in the notice of proposed rule making.

(d)  Applicability to certain vehicles.--Vehicle equipment standards contained in this part or promulgated by the department under the authority given in this part shall not apply to a motor vehicle registered as an antique or classic vehicle containing equipment which meets the original manufacturer's specifications.

(e)  Extension of standards prohibited.--Vehicle equipment standards promulgated by the department shall not be extended to any vehicle which, because of its date of manufacture, is not required by Federal standards to have the equipment.

Cross References.  Section 4103 is referred to in sections 3716, 4104 of this title.



Section 4104 - Testing and approval of equipment

§ 4104.  Testing and approval of equipment.

(a)  Authority of department.--The department may require new vehicles and equipment to be tested and approved for compliance with the requirements of this part or any vehicle equipment standard adopted pursuant to section 4103(a) (relating to promulgation of vehicle equipment standards).

(b)  Basis of approval.--Approvals may be based on certification furnished to the department by the American Association of Motor Vehicle Administrators, or if the American Association of Motor Vehicle Administrators certification program does not cover the type of vehicle or equipment, the department shall determine approval on test reports prepared by such testing laboratories as the department may designate.

(c)  Procedure for approval.--The department shall establish by regulation the procedure to be followed when request for approval of any item of equipment is submitted under this section. The department shall not unreasonably withhold designation of any laboratory which meets the minimum criteria established by the department as an approved laboratory for equipment testing. Where a regulated manufacturer has its own in-house testing facilities which meet the minimum criteria, the department may accept test reports from the manufacturer for the purpose of granting equipment approvals.

(d)  Markings on approved equipment.--Each item of equipment requiring approval by the department shall bear the trademark, name or code symbol under which it is approved. If practicable, the markings shall be legible after installation. For the purposes of this subsection, code symbol means one assigned and approved by the department in the absence of a name or trademark.

(e)  Lists of approved equipment.--The department shall maintain lists of all items of equipment which have been approved under authority of this part. Copies of the lists or portions of the lists shall be made available at cost upon request.

Cross References.  Section 4104 is referred to in section 1954 of this title.



Section 4105 - Revocation and renewal of certificates of approval

§ 4105.  Revocation and renewal of certificates of approval.

(a)  Hearing to review approved devices.--When the department has reason to believe that an approved device being sold commercially does not comply with the requirements of this part, it may, after giving 30 days' notice to the person holding the certificate of approval for the device, conduct a hearing upon the question of compliance of the approved device. After the hearing, the department shall determine whether the approved device meets the requirements of this part and shall notify the person holding the certificate of approval of the determination.

(b)  Devices determined to be in violation.--If the department determines as a result of the hearing that the device does not meet the requirements of this part, the person holding the certificate of approval shall have a period of 90 days to resubmit a request for approval. In the event the device is determined to be hazardous, the department may take immediate action through injunctive relief pursuant to section 4108 (relating to injunctive relief). If the person holding the certificate of approval fails to satisfy the department that the resubmitted device as thereafter to be sold meets the requirements of this part, the department shall revoke the approval issued unless the device is resubmitted to and retested by an authorized testing laboratory and is found to meet the requirements of this part. The department may require that all devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of this part.

(c)  Expiration of certificate.--Certificates of approval issued for items of equipment required to be approved under this part will not expire except as provided by regulation or until revoked by the department.

(d)  Renewal of certificate.--Certificates of approval which expire pursuant to regulation shall be void after the period stated from the date of issue unless application is made for renewal of the certificates in accordance with the procedure established by the department, together with the applicable fee, and a new certificate of approval is issued.

(e)  Promulgation of regulations.--The department shall promulgate rules and regulations to effectuate the provisions of this section.

Cross References.  Section 4105 is referred to in section 4106 of this title.



Section 4106 - Market surveillance program

§ 4106.  Market surveillance program.

(a)  General rule.--The department shall maintain a continuing program of market surveillance to insure that any items of vehicle equipment offered for sale in this Commonwealth and for which approvals are required are in compliance with the law.

(b)  Purchase and testing of samples.--The department may undertake at State expense random retail purchase and compliance testing of samples of equipment which is covered by a valid certificate of approval or which has been certified by its manufacturer as being in compliance with an applicable Federal motor vehicle safety standard. If the samples, upon testing, fail to meet the applicable performance requirements, the department may commence revocation proceedings pursuant to section 4105 (relating to revocation and renewal of certificates of approval).

(c)  Notice of violations.--If the market surveillance program reveals instances of items of equipment being offered for sale which have not been submitted for approval as required by State law or regulation or have been disapproved or have not been certified as being in compliance with an applicable Federal standard, immediate written notice of that fact shall be furnished the dealer, distributor, wholesaler or manufacturer. The dealer shall not thereafter sell the equipment and the distributor, wholesaler or manufacturer shall recall all the equipment from all dealers.



Section 4107 - Unlawful activities

§ 4107.  Unlawful activities.

(a)  Violation of vehicle equipment standards.--

(1)  It is unlawful for any person to sell, offer for sale, lease, install or replace, either separately or as part of the equipment of a vehicle, any item of vehicle equipment affecting the operation of the vehicle which does not comply with this title or regulations promulgated thereunder, or which does not comply with an applicable Federal motor vehicle safety standard adopted by regulation by the department.

(2)  Any person convicted of violating this subsection shall be subject to a civil penalty of not more than $100 for each violation. Each violation of the provisions of this subsection shall constitute a separate violation with respect to each motor vehicle or item of motor vehicle equipment or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty shall not exceed $10,000 for any related series of violations.

(b)  Other violations.--It is unlawful for any person to do any of the following:

(1)  Willfully or intentionally remove (other than for purposes of repair and replacement) or render inoperative, in whole or in part, any item of vehicle equipment which was required to be installed at the time of manufacture or thereafter upon any vehicle, by any law, rule, regulation or requirement of any officer or agency of the United States or of the Commonwealth, if it is intended that the vehicle be operated upon the highways of this Commonwealth unless the removal or alteration is specifically permitted by this title or by regulations promulgated by the department.

(2)  Operate, or cause or permit another person to operate, on any highway in this Commonwealth any vehicle or combination which is not equipped as required under this part or under department regulations or when the driver is in violation of department regulations or the vehicle or combination is otherwise in an unsafe condition or in violation of department regulations.

(2.1)  Operate a motor carrier vehicle, bus or school bus the brake system of which is in such condition that further operation would be hazardous under section 4704(c)(1) (relating to inspection by police or Commonwealth personnel).

(3)  Do any act forbidden by this part or fail to perform any act required under this part.

(b.1)  Out-of-service criteria.--No person shall operate a motor carrier vehicle or cause, permit, require or otherwise allow any other person to operate a motor carrier vehicle in violation of driver out-of-service criteria or standards periodically adopted by the United States Department of Transportation and adopted by reference by the department under the provisions of section 6103 (relating to promulgation of rules and regulations by department). The department shall coordinate with the Pennsylvania Public Utility Commission in the enforcement of this subsection and 66 Pa.C.S. § 3312 (relating to evasion of motor carrier and broker regulations).

(c)  Use of certain equipment unaffected.--This part shall not be construed to:

(1)  Prohibit the use of parts or equipment required by the National Traffic and Motor Vehicle Safety Act of 1966 (80 Stat. 718, 15 U.S.C. § 1381) or the use of any other parts or accessories on any vehicle not inconsistent with the provisions of this title or regulations promulgated thereunder.

(2)  Limit the use of independent after market repair and service parts in the repair of vehicles and items of vehicle equipment unless in violation of the provisions of this title or regulations promulgated thereunder.

(d)  Penalty.--

(1)  (i)  Except as provided in subparagraph (ii), a person who operates a motor carrier vehicle or a bus in violation of subsection (b)(2) commits a summary offense and, upon conviction, shall be sentenced to pay a fine of $25 per violation, except that the minimum fine for a violation not related to driver's hours of service which causes the driver or the vehicle to be placed out of service under section 4704(c) (relating to inspection by police or Commonwealth personnel) shall be $50 per violation. The maximum fine which may be levied on the basis of multiple charges filed together shall be $500.

(ii)  A person who operates a motor carrier vehicle, bus or school bus in violation of subsection (b)(2.1) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $150, except that, if multiple charges are filed together, the fine shall be $300 per violation.

(2)  (i)  Except as provided in subparagraph (ii), a person who causes, permits, requires or otherwise allows another person to operate a motor carrier vehicle or a bus in violation of subsection (b)(2) commits a summary offense and, upon conviction, shall be sentenced to pay a fine of $50 per violation, except that the minimum fine for a violation not related to driver's hours of service which causes the driver or the vehicle to be placed out of service under section 4704(c) shall be $100 per violation. The maximum fine which may be levied on the basis of multiple charges filed together shall be $1,000.

(ii)  A person who causes, permits, requires or otherwise allows another person to operate a motor carrier vehicle, bus or school bus in violation of subsection (b)(2.1) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300, except that, if multiple charges are filed together, the fine shall be $600 per violation.

(3)  Any person who violates subsection (b.1) as it relates to driver's hours of service commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500 per violation.

(4)  The department shall coordinate with the commission in the enforcement of this subsection and 66 Pa.C.S. § 3312(a).

(e)  Exception for certain frozen dessert trucks.--Any frozen dessert truck which is equipped with a side stop signal arm and flashing or revolving red or amber lights may be operated within this Commonwealth without violating the provisions of this part and sections 4552 (relating to general requirements for school buses), 4571 (relating to visual and audible signals on emergency vehicles) and 4572 (relating to visual signals on authorized vehicles) so long as the side stop signal arm and the flashing or revolving red or amber lights are not utilized or activated within this Commonwealth.

(June 19, 1985, P.L.49, No.20, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; June 19, 2001, P.L.281, No.21, eff. imd.; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months; July 5, 2005, P.L.100, No.37; Dec. 18, 2007, P.L.436, No.67, eff. 60 days)

2007 Amendment.  Act 67 amended subsec. (d)(3).

2002 Amendment.  Act 229 amended subsecs. (b) and (d). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

2001 Amendment.  Act 21 amended subsec. (d) and added subsec. (b.1).

1998 Amendment.  Act 151 added subsec. (e).

References in Text.  Section 3312(a) of Title 66 (Public Utilities), referred to in subsec. (d)(4), does not exist.

Cross References.  Section 4107 is referred to in section 6309 of this title.



Section 4108 - Injunctive relief

§ 4108.  Injunctive relief.

(a)  General rule.--Upon petition by the department, any court of competent jurisdiction in this Commonwealth may, for cause shown, restrain violations of this part or restrain the sale, offer for sale or use of any item of vehicle equipment which is determined to be in violation of this part or regulations promulgated pursuant thereto.

(b)  Notice of contemplated action.--Whenever practicable, the department shall give notice to any person against whom an action for injunctive relief is contemplated and afford an opportunity to present views and, except in the case of a knowing and willful violation, shall afford reasonable opportunity to achieve compliance. The failure to give notice and afford such opportunity shall not preclude the granting of appropriate relief.

(c)  Nonjury criminal contempt proceedings.--In any proceeding for criminal contempt for violation of an injunction or restraining order issued under this section, the court shall sit without intervention of a jury.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (a).

Cross References.  Section 4108 is referred to in section 4105 of this title; section 4136 of Title 42 (Judiciary and Judicial Procedure).






Chapter 43 - Lighting Equipment

Section 4301 - Promulgation of regulations by department

CHAPTER 43

LIGHTING EQUIPMENT

Sec.

4301.  Promulgation of regulations by department.

4302.  Periods for requiring lighted lamps.

4303.  General lighting requirements.

4304.  Obstructed lights not required.

4305.  Vehicular hazard signal lamps.

4306.  Use of multiple-beam road lighting equipment.

4307.  Use and display of illuminated signs.

4308.  Lighted head lamps on school buses.

4309.  Lighted head lamps in work zones.

4310.  Motorcyle lighting.

Enactment.  Chapter 43 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Cross References.  Chapter 43 is referred to in sections 3526, 3581, 4101, 4552, 4905 of this title.

§ 4301.  Promulgation of regulations by department.

The department shall promulgate regulations governing the number, visibility, color, size, type, construction, location and use of lamps, other lighting equipment and any retroreflective surfaces on vehicles.



Section 4302 - Periods for requiring lighted lamps

§ 4302.  Periods for requiring lighted lamps.

(a)  General rule.--The operator of a vehicle upon a highway shall display the lighted head lamps and other lamps and illuminating devices required under this chapter for different classes of vehicles, subject to exceptions with respect to parked vehicles, at the following times:

(1)  Between sunset and sunrise.

(2)  Any time when the operator cannot discern a person or vehicle upon the highway from a distance of 1,000 feet due to insufficient light or unfavorable atmospheric conditions, including rain, snow, sleet, hail, fog, smoke or smog.

(3)  Any time when the vehicle's windshield wipers are in continuous or intermittent use due to precipitation or atmospheric moisture, including rain, snow, sleet or mist.

(b)  Signal lights.--Stop lights, turn signals and other signaling devices shall be lighted as prescribed in this title.

(c)  Applicability.--This section shall not apply to motorcycles.

(June 11, 1992, P.L.266, No.47, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Nov. 29, 2006, P.L.1449, No.159, eff. 60 days)

2006 Amendment.  Act 159 amended subsec. (a).

2002 Amendment.  Act 152 added subsec. (c).

Cross References.  Section 4302 is referred to in sections 3303, 3526 of this title.



Section 4303 - General lighting requirements

§ 4303.  General lighting requirements.

(a)  Head lamps.--Every vehicle, except trailers, operated on a highway shall be equipped with a head lamp system in conformance with regulations of the department. The regulations shall not prohibit a bus from being equipped with devices used to carry pedalcycles on the front of the bus.

(b)  Rear lighting.--Every vehicle operated on a highway shall be equipped with a rear lighting system including, but not limited to, rear lamps, rear reflectors, stop lamps and license plate light, in conformance with regulations of the department. If a vehicle is equipped with a centrally mounted rear stop light, a decal or overlay may be affixed to the centrally mounted rear stop light if the decal or overlay meets all applicable State and Federal regulations.

(c)  Turn signals and hazard warning lights.--Every motor vehicle, except motorcycles and pedalcycles, and every trailer operated on a highway shall be equipped with a system of turn signal lights and hazard warning lights in conformance with regulations of the department.

(d)  Identification, clearance and side marker lights.--Every motor vehicle, trailer and combination operated on a highway shall be equipped with a system of lights which may include retroreflective reflectors, identification, clearance and side marker lights in conformance with regulations of the department.

(e)  Equipment exempted by regulation.--Antique motor vehicles, animal-drawn vehicles, implements of husbandry, commercial implements of husbandry and special mobile equipment, if operated exclusively between the hours of sunrise and sunset and not during periods of reduced visibility or insufficient illumination, may be exempted from certain lighting equipment requirements of this part by regulations of the department.

(f)  Off-road lighting.--Off-road lighting lamps may be mounted on the roof or roll bar of a vehicle and shall be covered with an opaque covering that prohibits any light from being emitted when the vehicle is being operated on a highway or trafficway. Any person who illuminates an off-road lighting lamp while the vehicle is being operated on a highway or a trafficway commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(g)  Snow plow lamps.--Snow plow lamps shall be installed as follows:

(1)  Snow plow lamps shall be wired through a double throw switch so that both sets of lights will not operate at the same time.

(2)  Snow plow lamps shall be aimed so that the high intensity beam does not project to left of extreme left side of vehicle nor higher than center of lamp at a distance of 25 feet in front of vehicle. In no case shall the high intensity portion of the beam be higher than 42 inches above level surface at a distance of 75 feet ahead. The lamps shall be spaced at a distance not less than 20 inches apart and shall be symmetrically located on each side of the vehicle centerline.

(3)  Fog lamps, if installed on a vehicle equipped with snow plow lamps, may be substituted for snow plow lamps anytime when, due to unfavorable atmospheric conditions, including rain, snow, sleet, hail, fog, smoke or smog, persons or vehicles on the highway are not clearly discernible to the operator for a distance of 1,000 feet ahead. Fog lamps that are used in lieu of snow plow lamps shall meet the same aiming requirements as snow plow lamps.

(Nov. 23, 1987, P.L.399, No.82, eff. 60 days; Nov. 24, 1992, P.L.725, No.109, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 10, 1996, P.L.925, No.149, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (a).

1996 Amendment.  Act 149 added subsec. (g).

1992 Amendments.  Act 109 added subsec. (f) and Act 174 amended subsec. (e).

1987 Amendment.  Act 82 amended subsec. (b).



Section 4304 - Obstructed lights not required

§ 4304.  Obstructed lights not required.

Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp (except a tail lamp) need not be lighted which, by reason of its location on a vehicle of the combination, is obscured by another vehicle of the combination, but this does not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.



Section 4305 - Vehicular hazard signal lamps

§ 4305.  Vehicular hazard signal lamps.

(a)  General rule.--Simultaneous flashing of the two front and two rear signal lamps shall indicate a vehicular traffic hazard. The driver of a motor vehicle equipped with simultaneous flashing signals shall use the signals when the vehicle is stopped or disabled on a highway, except when the vehicle is stopped in compliance with a traffic-control device or when legally parked. Drivers of other vehicles shall exercise extraordinary care in approaching, overtaking and passing a vehicle displaying vehicular hazard warning signals.

(b)  Use outside business and residence districts.--Outside of a business or residence district:

(1)  The driver of a motor vehicle or combination equipped with simultaneous flashing signals shall use the signals when the vehicle is unable to maintain a speed of at least 25 miles per hour because of weather, grade or other similar factors or is unable to maintain a speed consistent with the normal flow of traffic.

(2)  The driver of a bus equipped with simultaneous flashing signals shall use the signals when the bus is stopped with one or more wheels on the roadway between dusk and dawn for the purpose of receiving or discharging passengers.

(c)  Use below minimum speed limit.--The driver of a motor vehicle or combination equipped with simultaneous flashing signals shall use the signals when the vehicle is not maintaining at least the minimum speed established in accordance with the provisions of section 3364 (relating to minimum speed regulation).

(June 25, 1987, P.L.30, No.13, eff. 60 days)



Section 4306 - Use of multiple-beam road lighting equipment

§ 4306.  Use of multiple-beam road lighting equipment.

(a)  Approaching an oncoming vehicle.--Whenever the driver of a vehicle approaches an oncoming vehicle within 500 feet, the driver shall use the low beam of light.

(b)  Approaching a vehicle from rear.--Whenever the driver of a vehicle approaches another vehicle from the rear within 300 feet, the driver shall use the low beam of light.

(c)  Exception.--

(1)  An emergency vehicle which is equipped with a flashing headlamp system that conforms to regulations promulgated by the department shall be exempt from the provisions of this section only when the vehicle is being used pursuant to the provisions of section 4571(e) (relating to visual and audible signals on emergency vehicles).

(2)  Nothing in this section shall limit drivers from flashing high beams at oncoming vehicles as a warning of roadway emergencies or other dangerous or hazardous conditions ahead.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; June 26, 2001, P.L.734, No.75, eff. 60 days)



Section 4307 - Use and display of illuminated signs

§ 4307.  Use and display of illuminated signs.

(a)  General rule.--Except as otherwise provided in this section, no vehicle shall bear or display any illuminated signs, letters, numerals or figures of any kind whatsoever.

(b)  Buses.--A bus or school bus may bear an illuminated sign stating its use or destination.

(c)  Taxicabs.--A taxicab may carry on the rear or the top of the vehicle illuminated signs placed so as not to interfere with the vision of the driver through the rear window of the vehicle. The size and placement of the sign must receive approval of the department or be a type approved by the department prior to use on the vehicle.

(d)  Trucks and truck tractors.--A truck or truck tractor may carry on the top of the cab roof an illuminated sign placed so as not to interfere with the vision of the driver through the windshield of the vehicle. Illuminated signs so placed shall be of a size and type designed not to interfere with or unduly distract the drivers of other vehicles on the highway. The type, size and placement of the sign must receive approval of the department or be a type approved by the department prior to use on the vehicle.

(e)  Implements of husbandry.--An implement of husbandry or vehicle used exclusively for highly perishable crops for processing, operating between sunset and sunrise, shall have two rotating yellow beacons and four-way flashers operating.

(f)  Food delivery vehicle.--A food delivery vehicle may display an illuminated sign which shall be of a department-approved size and type designed not to interfere with or unduly distract the drivers of other vehicles on the highway. The department shall promulgate regulations setting forth the size, type and placement of signs approved for use under this subsection.

(f.1)  Illuminated decal.--A vehicle may display a single illuminated decal in the corner of the rear window so as not to interfere with the driver or unduly distract a driver of another vehicle upon the highway or trafficway.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Food delivery vehicle."  A vehicle engaged in the transportation or conveyance of food products or items from their place of origin or production to a place of delivery. The vehicle may make intermittent stops that are customary in the routine conduct of the business for which the transportation occurs.

"Illuminated decal."  A battery-powered device measuring no greater than six inches in width and six inches in height with an illumination source not designed to project light beyond the vehicle, but only to provide backlighting for a graphic.

(July 10, 1981, P.L.259, No.86, eff. 60 days; June 30, 1990, P.L.266, No.63, eff. imd.; Dec. 18, 2007, P.L.436, No.67, eff. 60 days; July 5, 2012, P.L.934, No.99, eff. 60 days)

2012 Amendment.  Act 99 amended subsec. (g) and added subsec. (f.1).

2007 Amendment.  Act 67 added subsecs. (f) and (g).

1990 Amendment.  Act 63 added subsec. (e).



Section 4308 - Lighted head lamps on school buses

§ 4308.  Lighted head lamps on school buses.

Every school bus shall display lighted head lamps during the entire period that the school bus is in operation.

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days)

1986 Amendment.  Act 166 added section 4308.



Section 4309 - Lighted head lamps in work zones

§ 4309.  Lighted head lamps in work zones.

(a)  Lighted head lamps required.--Head lamps shall be lighted on every vehicle driving through a signed work zone. The department, local authorities or utilities, as the case may be, shall post or require its contractor to post, in advance of every work zone, an official sign warning drivers to light their vehicles' head lamps for an upcoming work zone.

(b)  Penalty.--A person who fails to comply with the requirements of subsection (a) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $25. No person shall be convicted of a violation of subsection (a) unless the person is also convicted of another violation of this title which occurred at the same time. No costs as described in 42 Pa.C.S. § 1725.1 (relating to costs) shall be imposed for summary conviction of subsection (a). Conviction under this subsection shall not constitute a moving violation.

(Dec. 23, 2002, P.L.1982, No.229, eff. 60 days)

2002 Amendment.  Act 229 added section 4309. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.



Section 4310 - Motorcycle lighting

§ 4310.  Motorcycle lighting.

Auxiliary lighting may be added to a motorcycle to protect the driver, including blue dot illumination, standard bulb running lights and light-emitting diode (LED) pods and strips.

(June 29, 2006, P.L.205, No.50, eff. 60 days)

2006 Amendment.  Act 50 added section 4310.






Chapter 45 - Other Required Equipment

Section 4501 - Promulgation of regulations by department

CHAPTER 45

OTHER REQUIRED EQUIPMENT

Subchapter

A.  Brake Equipment

B.  Safety and Anti-pollution Equipment

C.  Vehicles for Transportation of School Children

D.  Equipment of Authorized and Emergency Vehicles

E.  Child Passenger Protection

Enactment.  Chapter 45 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Cross References.  Chapter 45 is referred to in sections 3581, 4101 of this title.

SUBCHAPTER A

BRAKE EQUIPMENT

Sec.

4501.  Promulgation of regulations by department.

4502.  General requirements for braking systems.

§ 4501.  Promulgation of regulations by department.

The department shall promulgate regulations governing the type, size, construction, location and use of brake equipment taking into consideration different requirements for different classes or types of vehicles. The authority granted in this section includes the power to regulate the performance of the brake system on a vehicle.



Section 4502 - General requirements for braking systems

§ 4502.  General requirements for braking systems.

(a)  Parking brakes.--Every vehicle or combination, except a motorcycle, operated on a highway shall be equipped with a parking brake system adequate to hold the vehicle or combination on any grade on which it is operated, under all conditions of loading, on a surface free of ice or snow. The system shall not be designed to require a continuous or intermittent source of energy for full effectiveness after initial application.

(b)  Service brakes.--Every vehicle and combination operated on a highway shall be equipped with a service brake system adequate to control the movement of and to stop and hold the vehicle or combination on any grade on which it is operated, under all conditions of loading, and adequate to meet the braking performance standards established by regulation of the department.

(c)  Breakaway systems.--Every combination operated on a highway, the towed vehicle of which is equipped with brakes or which has a gross weight in excess of 3,000 pounds, shall be so equipped that, upon breakaway of the towed vehicle, the towed vehicle shall be stopped and held automatically, and the towing vehicle shall be capable of being stopped and held by use of its own service braking system.

(d)  Exceptions.--This section does not apply to towed instruments of husbandry and such items or types of special mobile equipment or commercial implements of husbandry as are specifically exempted from compliance by regulations promulgated by the department.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 amended subsec. (d).

Cross References.  Section 4502 is referred to in section 3716 of this title.



Section 4521 - Promulgation of regulations by department

SUBCHAPTER B

SAFETY AND ANTI-POLLUTION EQUIPMENT

Sec.

4521.  Promulgation of regulations by department.

4522.  Effect of amendments to Federal regulations (Repealed).

4523.  Exhaust systems, mufflers and noise control.

4524.  Windshield obstructions and wipers.

4525.  Tire equipment and traction surfaces.

4526.  Safety glass.

4527.  Television equipment.

4528.  Fire extinguishers.

4529.  Slow moving vehicle emblem.

4530.  Portable emergency warning devices.

4531.  Emission control systems.

4532.  Smoke control for diesel-powered motor vehicles.

4533.  Rear wheel shields.

4534.  Rearview mirrors.

4535.  Audible warning devices.

4536.  Bumpers.

4537.  Device used to carry pedalcycles.

§ 4521.  Promulgation of regulations by department.

The department shall promulgate regulations governing the number, size, color, type, construction, location and use of other equipment on vehicles consistent with but not limited by the provisions of this subchapter and taking into consideration different requirements for different classes or types of vehicles.



Section 4522 - Effect of amendments to Federal regulations (Repealed)

§ 4522.  Effect of amendments to Federal regulations (Repealed).

1985 Repeal.  Section 4522 was repealed June 19, 1985, P.L.49, No.20, effective in 60 days.



Section 4523 - Exhaust systems, mufflers and noise control

§ 4523.  Exhaust systems, mufflers and noise control.

(a)  Compliance with established sound levels.--Every motor vehicle operated on a highway shall be constructed, equipped, maintained and operated so as not to exceed the sound level for the vehicle as prescribed in regulations promulgated by the department. The test procedures and instrumentation to be utilized shall also be established by regulation.

(b)  Compliance with exhaust requirements.--In addition to any requirements established under sections 4531 (relating to emission control systems) and 4532 (relating to smoke control for diesel-powered motor vehicles), every motor vehicle shall be constructed, equipped, maintained and operated so as to prevent engine exhaust gases from penetrating and collecting in any part of the vehicle occupied by the driver or passengers.

(c)  Mufflers and related equipment.--Every motor vehicle shall be equipped with a muffler or other effective noise suppressing system in good working order and in constant operation and no muffler or exhaust system shall be equipped with a cutout, bypass or similar device.

(d)  Unauthorized modification of equipment.--No person shall modify the exhaust system of a motor vehicle in a manner which will amplify or increase the noise emitted by the motor of the vehicle above the maximum levels permitted under subsection (a) or violate the provisions of subsection (b). Headers and side exhausts are permitted provided the vehicle meets all the requirements of this section.

(e)  Fire equipment and racing vehicles.--This section does not apply to fire equipment or to racing vehicles being operated in an organized racing or competitive event conducted under a permit issued by local authorities.



Section 4524 - Windshield obstructions and wipers

§ 4524.  Windshield obstructions and wipers.

(a)  Obstruction on front windshield.--No person shall drive any motor vehicle with any sign, poster or other nontransparent material upon the front windshield which materially obstructs, obscures or impairs the driver's clear view of the highway or any intersecting highway except an inspection certificate, sticker identification sign on a mass transit vehicle or other officially required sticker and no person shall drive any motor vehicle with any ice or snow on the front windshield which materially obstructs, obscures or impairs the driver's clear view of the highway or any intersecting highway.

(b)  Obstruction on side and rear windows.--No person shall drive a motor vehicle with any sign, poster or other nontransparent material, including ice or snow, upon the side wings or side or rear windows of the vehicle which materially obstructs, obscures or impairs the driver's clear view of the highway or any intersecting highway. The placement of a registration permit upon the side or rear window of a vehicle shall not be considered a material obstruction.

(c)  Other obstruction.--No person shall drive any motor vehicle with any object or material hung from the inside rearview mirror or otherwise hung, placed or attached in such a position as to materially obstruct, obscure or impair the driver's vision through the front windshield or any manner as to constitute a safety hazard.

(d)  Windshield wiper systems.--The windshield on every motor vehicle other than a motorcycle or special mobile equipment shall be equipped with a wiper system capable of cleaning rain, snow or other moisture from the windshield, and so constructed as to be controlled or operated by the driver of the vehicle.

(e)  Sun screening and other materials prohibited.--

(1)  No person shall drive any motor vehicle with any sun screening device or other material which does not permit a person to see or view the inside of the vehicle through the windshield, side wing or side window of the vehicle.

(2)  This subsection does not apply to:

(i)  A vehicle which is equipped with tinted windows of the type and specification that were installed by the manufacturer of the vehicle or to any hearse, ambulance, government vehicle or any other vehicle for which a currently valid certificate of exemption has been issued in accordance with regulations adopted by the department.

(ii)  A vehicle which is equipped with tinted windows, sun screening devices or other materials which comply with all applicable Federal regulations and for which a currently valid certificate of exemption for medical reasons has been issued in accordance with regulations adopted by the department.

(3)  A certificate of exemption shall be issued by the department for a vehicle which is:

(i)  Registered in this Commonwealth on the effective date of this subsection and is equipped with a sun screening device or other material prohibited under paragraph (1) on the effective date.

(ii)  Equipped with tinted windows, sun screening devices or other materials for a physical condition that makes it necessary to equip the motor vehicle with sun screening material which would be of a light transmittance or luminous reflectance in violation of this section.

(A)  A certificate of exemption for medical reasons shall be issued only if the owner or registrant of the vehicle, or a person residing in the household of the owner or registrant who regularly drives or is driven in the vehicle, suffers from a physical condition determined by the department, in consultation with the Medical Advisory Board, to justify the exemption.

(B)  Any person requesting an exemption for medical reasons shall have his physical condition certified to the department by a licensed physician or optometrist.

(4)  A certificate of exemption issued under this subsection shall be carried in the vehicle and displayed on request of a police officer.

(5)  Upon the sale or transfer of the vehicle to any person who does not qualify under paragraph (2)(ii), the exemption shall be null and void. Prior to the sale or transfer of an exempt vehicle, it shall be the sole responsibility of the owner or seller of a formerly exempt vehicle to remove all sun screening or other materials from the vehicle. At the time of the sale or transfer of a formerly exempt vehicle, the owner shall remove and destroy the certificate of exemption for physical reasons and provide the purchaser with a notarized statement setting forth the name and address of the owner or seller, the vehicle identification number, year and model, and the business entity and process used to remove the sun screening or other material.

(f)  Exception.--This section does not apply to mobile video recording equipment installed in a vehicle exclusively used for official police purposes.

(Feb. 15, 1980, P.L.12, No.8, eff. imd.; Dec. 8, 1982, P.L.842, No.234, eff. Apr. 1, 1983; July 10, 1984, P.L.679, No.146, eff. 60 days; Nov. 21, 1990, P.L.556, No.137, eff. 180 days; June 22, 2001, P.L.559, No.37, eff. 60 days; June 11, 2002, P.L.370, No.53, eff. imd.)

2002 Amendment.  Act 53 added subsec. (f). Section 3 of Act 53 provided that subsec. (f) shall apply upon the enactment of a statute providing for the intercepting and recording of oral communications under 18 Pa.C.S. § 5704. Act 52 of 2002, effective June 11, 2002, added provisions relating to the intercepting and recording of oral communications under 18 Pa.C.S. § 5704.

2001 Amendment.  Act 37 amended subsec. (b).

1990 Amendment.  Act 137 amended subsec. (e).

Cross References.  Section 4524 is referred to in section 8117 of Title 74 (Transportation).



Section 4525 - Tire equipment and traction surfaces

§ 4525.  Tire equipment and traction surfaces.

(a)  General rule.--No vehicle shall be operated on the highway unless the vehicle is equipped with tires of a type, size and construction approved by the department for the vehicle and unless the tires are in a safe operating condition as determined in accordance with regulations of the department, except that commercial implements of husbandry may be equipped with tires marked for nonhighway use.

(b)  Vehicles not equipped with pneumatic tires.--It is unlawful for any person to operate or move, or cause or permit to be moved, in contact with any highway any vehicle equipped with traction or road contact surfaces other than pneumatic tires unless of a type, size and construction permitted by regulations of the department and unless the movement is made under specific conditions allowed by regulations of the department.

(c)  Ice grips and tire studs.--Tires in which ice grips or tire studs of wear resisting material have been installed which provide resiliency upon contact with the road and which have projections not exceeding two thirty-seconds of an inch beyond the tread of the traction surface of the tire shall be permitted between November 1 of each year and April 15 of the following year. The Governor may by executive order extend the time tires with ice grips or tire studs may be used when highway conditions are such that such tires would be a safety factor in traveling Commonwealth highways. The use of tires with ice grips or tire studs contrary to the provisions of this subsection shall be unlawful.

(d)  Tire chains.--Tire chains may be temporarily used on vehicles during periods of snow and ice emergency if they are in conformance with regulations promulgated by the department.

(e)  Penalty.--

(1)  Any person violating the provisions of subsection (c) shall be guilty of a summary offense and, upon conviction thereof, shall be sentenced to pay a fine as indicated in paragraph (2) and, in default of payment thereof, shall undergo imprisonment for not more than 30 days.

(2)  Fines for violation of subsection (c) relating to the period of use of ice grips or tire studs shall be determined from the following chart based on the period of unauthorized use:

April 16 to May 31

$35

June 1 to June 30

45

July 1 to July 31

55

August 1 to August 31

55

September 1 to September 30

55

October 1 to October 31

55

(3)  Fines for any other violation of subsection (c) shall be determined according to the chart in paragraph (2) except that fines for violations occurring between November 1 to April 15 shall be $10.

(Nov. 10, 1979, P.L.460, No.95, eff. imd.; July 10, 1984, P.L.679, No.146, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days)

1993 Amendment.  Act 10 amended subsec. (a).

1984 Amendment.  Act 146 amended subsecs. (c) and (e).



Section 4526 - Safety glass

§ 4526.  Safety glass.

(a)  Safety glass required.--It is unlawful to sell or to operate on any highway in this Commonwealth any vehicle manufactured or assembled after January 1, 1934, and registered in this Commonwealth unless the vehicle is equipped with safety glass or similar material, which is in compliance with regulations promulgated by the department, wherever transparent or translucent material is used in the vehicle in doors, windows, windshields and wings.

(b)  Replacement of glass.--It is unlawful for the owner of any vehicle to have safety glass, broken or otherwise, in the windshields, doors, windows or wings of the vehicle replaced with any glass other than safety glass. It is unlawful for any person to install in the windshields, doors, windows or wings of any vehicle any glass other than safety glass.

(c)  Violation by common carrier or public utility.--In case of any violation of any provision of this section by any common carrier or person operating under a certificate of authority issued by the Pennsylvania Public Utility Commission, the certificate shall either be revoked or, in the discretion of the commission, suspended until the provision or provisions are complied with to the satisfaction of the commission.

(d)  Exception.--This section does not apply to house trailers.



Section 4527 - Television equipment

§ 4527.  Television equipment.

(a)  General rule.--No motor vehicle operated on a highway shall be equipped with television-type receiving equipment forward of the back of the driver's seat or otherwise visible to the driver.

(b)  Exception.--This section shall not apply to the following:

(1)  Television-type receiving equipment in a vehicle used exclusively for safety or law enforcement purposes as approved by the Pennsylvania State Police.

(2)  Electronic displays used in conjunction with in-vehicle navigation systems.

(Apr. 29, 1994, P.L.148, No.25, eff. imd.)



Section 4528 - Fire extinguishers

§ 4528.  Fire extinguishers.

Every vehicle towing a house trailer, every motor home and every motor vehicle with a mounted truck-camper shall be equipped with at least one fire extinguisher of a type and size approved by the department.



Section 4529 - Slow moving vehicle emblem

§ 4529.  Slow moving vehicle emblem.

(a)  General rule.--All implements of husbandry, commercial implements of husbandry and special mobile equipment designed to operate at 25 miles per hour or less and all animal-drawn vehicles shall, when traveling on a highway, display on the rear of the vehicle a reflective slow moving vehicle emblem as specified in regulations of the department. The use of the slow moving vehicle emblem shall be in addition to any other lighting devices or equipment required by this title.

(b)  Limitations on use or display.--No person shall use or display the slow moving vehicle emblem except as provided in this section nor shall any person display the emblem on a vehicle traveling at a speed in excess of 25 miles per hour.

(c)  Towed vehicles.--The emblem shall be required to be displayed on a slow moving vehicle which is being towed on a highway unless the towing vehicle displays the emblem in such a manner as to be clearly visible from the rear.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 amended subsec. (a).



Section 4530 - Portable emergency warning devices

§ 4530.  Portable emergency warning devices.

(a)  General rule.--Every truck, other than a truck registered as either a Class I or Class II having a gross weight of 7,000 pounds or less, truck tractor and bus and any motor vehicle towing a trailer shall carry at least three portable emergency warning devices of a type specified by regulations promulgated by the department. The regulations shall be consistent with Motor Carrier Safety Regulations, Department of Transportation, Federal Highway Administration, Bureau of Motor Carrier Safety, section 393.95.

(b)  When display required.--Whenever any vehicle of a type referred to in subsection (a) is disabled or stopped for more than ten minutes upon a roadway or shoulder outside of an urban district, or upon any divided highway, the driver of the vehicle shall display the portable warning devices of the type required under subsection (a) in such manner as the department shall direct by regulations.

(July 10, 1984, P.L.679, No.146, eff. 60 days)



Section 4531 - Emission control systems

§ 4531.  Emission control systems.

(a)  Compliance with established maximum levels.--No vehicle manufactured in compliance with the requirements of the Clean Air Act (77 Stat. 392, 42 U.S.C. § 1857), or any amendments or supplements thereto, shall have emissions exceeding the maximum permissible levels prescribed by law.

(b)  Limitation on alteration of system.--No person shall disable, change or alter the emission control system of a vehicle. Original emission control components or replacements in kind shall be present and functioning on all vehicles. A subject vehicle may be equipped with any added components which are designed to improve emissions. It is unlawful for a subject vehicle that is not in compliance with the preceding requirements to be operated under its own power until a reinspection at an official emission inspection station establishes its full compliance, provided that it shall be lawful for the vehicle to be operated under its own power by the vehicle owner while en route to the official emission inspection station for a reinspection.

(c)  Limitation on sale and operation of vehicles with altered systems.--No person shall knowingly sell or operate a vehicle whose emission control system has been disabled, changed or altered from its original design specifications, except for in-kind replacement of system components and added components which are designed to improve emissions.

(Dec. 16, 1992, P.L.1250, No.166; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days)

1994 Amendment.  Act 172 amended subsec. (c).

Automobile Emission Program.  Section 12 of Act 129 of 1982 provided that nothing in Act 129 shall be construed as requiring an automobile emission program. The notice stating that the enhanced emission inspection program will commence January 2, 1995, was published in the Pennsylvania Bulletin on October 29, 1994, at 24 Pa.B. 5472.

Cross References.  Section 4531 is referred to in section 4523 of this title.



Section 4532 - Smoke control for diesel-powered motor vehicles

§ 4532.  Smoke control for diesel-powered motor vehicles.

(a)  Standards and inspection.--The department shall promulgate regulations for the control of smoke from diesel-powered motor vehicles prescribing standards, inspection procedures and inspection equipment.

(b)  Compliance with standards.--No person shall operate a diesel-powered motor vehicle on a highway in such a manner that the smoke emitted exceeds the standards established under this section. Each day of operation in violation shall constitute a separate offense under this subsection.

(c)  Correction to avoid prosecution.--Any person arrested in violation of this section shall, upon written notice, be given the opportunity to correct the violation within 48 hours. If sufficient proof of correction is furnished to the arresting officer or his representative within 48 hours of the delivery of the written notice, no prosecution of the violation shall be brought.

(d)  Limitation on alteration of system.--No person shall intentionally change or alter a factory installed smoke control system on any diesel-powered vehicle or its fuel system so as to limit the ability of the system to control smoke, and no person shall remove the smoke control system except for repair or installation of a proper replacement.

Cross References.  Section 4532 is referred to in section 4523 of this title.



Section 4533 - Rear wheel shields

§ 4533.  Rear wheel shields.

Every truck with a gross weight exceeding 11,000 pounds, trailer and truck tractor (without a semitrailer) driven on a highway shall be so constructed or equipped as to bar water or other road surface substances thrown from the rear wheels of such vehicle or combination at tangents exceeding 22 1/2 degrees, measured from the road surface, from passing in a straight line to the rear of such vehicle or combination.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 4534 - Rearview mirrors

§ 4534.  Rearview mirrors.

No person shall operate a motor vehicle or combination on a highway unless the vehicle or combination is equipped with at least one mirror, or similar device, which provides the driver an unobstructed view of the highway to the rear of the vehicle or combination. This section shall not apply to any special mobile equipment, commercial implement of husbandry or implement of husbandry that is not so equipped by the original manufacturer.

(June 23, 1982, P.L.605, No.171, eff. imd.; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)



Section 4535 - Audible warning devices

§ 4535.  Audible warning devices.

(a)  General rule.--Every motor vehicle operated on a highway shall be equipped with a horn or other audible warning device of a type approved in regulations of the department.

(b)  Certain sound devices prohibited.--Except as specifically provided in this part or by regulations of the department, no vehicle operated on a highway shall be equipped with a siren, bell, whistle or any device emitting a similar sound or any unreasonably loud or harsh sound.

(c)  Exceptions.--This section shall not apply to any special mobile equipment, commercial implement of husbandry or implement of husbandry that is not so equipped by the original manufacturer.

(June 23, 1982, P.L.605, No.171, eff. imd.; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 amended subsec. (c).



Section 4536 - Bumpers

§ 4536.  Bumpers.

No person shall operate any vehicle upon a highway without bumpers of a type specified by regulations of the department in both the front and rear unless the vehicle was originally designed and manufactured to be used without bumpers. This section shall not apply to any special mobile equipment, commercial implement of husbandry or implement of husbandry that is not so equipped by the original manufacturer. The driver of a commercial implement of husbandry equipped with vehicular hazard signal lamps shall use the signals when the vehicle is traveling below the speed limit on any highway if the vehicle is not equipped with a rear bumper.

(June 23, 1982, P.L.605, No.171, eff. imd.; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days)



Section 4537 - Device used to carry pedalcyles

§ 4537.  Device used to carry pedalcycles.

Notwithstanding any other provision of this title to the contrary, a bus used for public transportation shall be permitted to operate with a device used to carry pedalcycles mounted on the front of the bus if the device, including the pedalcycles, does not extend more than 36 inches.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added section 4537.



Section 4551 - Safety regulations

SUBCHAPTER C

VEHICLES FOR TRANSPORTATION OF

SCHOOL CHILDREN

Sec.

4551.  Safety regulations.

4552.  General requirements for school buses.

4553.  General requirements for other vehicles transporting school children.

§ 4551.  Safety regulations.

(a)  General rule.--All school buses and all other vehicles used in the transportation of school children, owned by or under contract with any school district or parochial or private school, shall conform to standards prescribed by the department. Regulations shall be promulgated by the department governing the safe design, construction, equipment and operation of vehicles engaged in the transportation of school children.

(b)  Violation and penalty.--No person shall operate or permit the operation of a vehicle of a type specified in this subchapter which is not in compliance with the requirements of this subchapter or applicable regulations issued under this subchapter. Violation of this section constitutes a summary offense punishable by a fine of not less than $50 nor more than $100.



Section 4552 - General requirements for school buses

§ 4552.  General requirements for school buses.

(a)  Color and identification.--Every school bus shall be of a uniform color scheme and labeled "School Bus" on both front and rear as provided by regulation. Exterior labels and markings other than those specifically required or permitted by law or regulation shall be prohibited. This subsection shall not be construed to prohibit the affixation of exterior labels or stickers of a temporary nature which have been approved by the school district as having educational value and which do not obscure the "School Bus" labels.

(b)  Visual signals.--In addition to the applicable lighting requirements of Chapter 43 (relating to lighting equipment) every school bus shall be equipped with a uniform front and rear system of red and amber visual signals for the warning and control of traffic during route operations as provided in section 3345 (relating to meeting or overtaking school bus) and in regulations of the department.

(b.1)  Use of side stop signal arms.--Every school bus shall be equipped with a side stop signal arm on the left side of the vehicle. The side stop signal arm shall be automatically activated whenever the bus is stopped with the red visual signals in use and shall itself contain a flashing red light connected to the same circuits as the red visual signals. The side stop signal arm is mandated according to the following schedule:

(1)  School buses may be equipped with and use a side stop signal arm on January 1, 1989.

(2)  Every new school bus purchased and manufactured after July 1, 1989, shall be equipped with a side stop signal arm.

(3)  By July 1, 1994, every school bus shall be equipped with a side stop signal arm.

The department shall adopt regulations implementing this subsection.

(b.2)  Use of front crossing control arm.--Every school bus shall be equipped with a crossing control arm on the front of the vehicle. The crossing control arm shall be automatically activated whenever the bus is stopped with the red visual signals in use. The crossing control arm is mandated according to the following schedule:

(1)  School buses may be equipped with and use a crossing control arm on January 1, 1999.

(2)  Every school bus purchased and manufactured after July 1, 1999, shall be equipped with a crossing control arm.

(3)  By July 1, 2001, every school bus shall be equipped with a crossing control arm.

(b.3)  Strobe light.--School buses may be equipped with a bright white strobe light affixed to the roof.

(c)  Body construction.--Every school bus shall be designed and constructed to provide a single, closed metal body with adequate ventilation and an entrance door of adequate clearance and safe design visible to and controlled only by the driver. At least one emergency exit door of safe design and construction and adequate labeling shall be located in or near the rear of the school bus. All side windows shall be of a safe design which will provide emergency egress for passengers.

(d)  Seating.--Adequate seating space of safe design and construction shall be provided for each passenger and no passenger shall be carried for which adequate seating space is not available and used.

(e)  Visibility.--Every school bus shall be designed and equipped so as to provide the driver with an unobstructed view of any pedestrian in proximity to the vehicle.

(f)  Emergency equipment.--Every school bus shall carry, in good and usable condition, at least one fire extinguisher of adequate size and type and such other emergency equipment as regulations may prescribe.

(g)  Emergency drills.--Each school district and the administration of every private school within this Commonwealth shall ensure, through adequate instruction and a minimum of two actual drills each year, that every student is familiar with school bus emergency procedures and equipment and safe loading and unloading operations.

(h)  Duty of department.--The department shall by regulation adopt specific requirements implementing this section and any additional requirements, not inconsistent with this section, which will ensure the maximum safety of school children furnished transportation. Unless required by Federal law or regulation, the regulations established by the department shall not require vehicles which pick up and discharge school children only at locations off the highway to be of any particular color or to display flashing red and amber lights.

(Dec. 19, 1988, P.L.1290, No.163, eff. imd.; Mar. 13, 1990, P.L.69, No.14, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 added subsecs. (b.2) and (b.3).

1990 Amendment.  Act 14 amended subsec. (a).

1988 Amendment.  Act 163 added subsec. (b.1).

Cross References.  Section 4552 is referred to in sections 3345, 4107, 4921 of this title.



Section 4553 - General requirements for other vehicles transporting school children

§ 4553.  General requirements for other vehicles transporting school children.

(a)  Buses operated by urban mass transportation systems.--

(1)  Buses, other than school buses, operated by urban mass transportation systems for the exclusive transportation of school children shall comply with Federal safety standards and such other safety regulations as the Pennsylvania Public Utility Commission and the department shall provide for such buses.

(2)  Buses, other than school buses, operated by urban mass transportation systems for the exclusive or nonexclusive transportation of school children may, at the option of the urban mass transportation system, be equipped with flashing red and amber lights and may be identified by appropriate labeling as carrying school children. This equipment and identifying labels shall conform to those regulations which may be issued by the department under this paragraph. Notwithstanding any other provision of law, buses which are operated by urban mass transportation systems and which are equipped and identified in accordance with this paragraph, shall be considered school buses for purposes of section 3345(a), (b), (c), (d), (e), (f), (g) and (j) (relating to meeting or overtaking school bus). The department may issue those regulations it deems appropriate to implement this paragraph.

(b)  School-chartered bus.--In addition to school buses, school-chartered buses, which are designed to transport 16 or more passengers, including the driver, and which are operated by a person holding a certificate of the Pennsylvania Public Utility Commission or the Interstate Commerce Commission, may be used under a short-term contract with a school which has acquired the exclusive use of the vehicle at a fixed charge to transport school children to a school-related event, provided that the vehicle is not used to transport school children to or from their residences or designated bus stops. A school-chartered vehicle may be used without restriction for the transportation of school children with special needs as may be necessary to make reasonable accommodations pursuant to the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327).

(c)  Other vehicles.--A motor vehicle used to transport children to or from school or in connection with school activities, which is not a school bus because of its limited seating capacity, shall comply with regulations established by the department for such vehicles. Unless required by Federal law or regulation, the regulations established by the department shall not require vehicles which pick up and discharge school children only at locations off the highway to be of any particular color or to display flashing red and amber lights.

(July 10, 1984, P.L.679, No.146, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. imd.; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 amended subsec. (b). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

1993 Amendment.   Act 10 relettered former subsec. (b) to subsec. (c) and added a new subsec. (b).

1984 Amendment.  Act 146 amended subsec. (a).



Section 4571 - Visual and audible signals on emergency vehicles

SUBCHAPTER D

EQUIPMENT OF AUTHORIZED AND

EMERGENCY VEHICLES

Sec.

4571.  Visual and audible signals on emergency vehicles.

4572.  Visual signals on authorized vehicles.

4573.  Identification of certain vehicles.

Cross References.  Subchapter D is referred to in section 3327 of this title.

§ 4571.  Visual and audible signals on emergency vehicles.

(a)  General rule.--Every emergency vehicle shall be equipped with one or more revolving or flashing red lights and an audible warning system. Spotlights with adjustable sockets may be attached to or mounted on emergency vehicles.

(b)  Police, sheriff, fire and coroner or medical examiner vehicles.--

(1)  Police, sheriff, coroner, medical examiner or fire police vehicles may in addition to the requirements of subsection (a) be equipped with one or more revolving or flashing blue lights. The combination of red and blue lights may be used only on police, sheriff, coroner, medical examiner or fire police vehicles.

(2)  Unmarked police and sheriff vehicles used as emergency vehicles and equipped with audible warning systems shall be equipped with the lights described in this subsection.

(b.1)  Mounted lights and additional equipment.--

(1)  Police, sheriff and fire vehicles may be equipped with a mounted rack containing one or more emergency warning lights or side mounted floodlights or alley lights or all such lights in conformance with department regulations.

(2)  Additional visual or audible warning signal equipment, including, but not limited to, flashing headlamp system, flashing or revolving white or clear lights, steady burning lights, traffic-control emergency directional light assembly, amber lights and intersection lights, may be utilized on emergency vehicles in accordance with regulations promulgated by the department.

(c.1)  Public Utility Commission vehicles.--Vehicles owned or operated by the Pennsylvania Public Utility Commission and used in the enforcement of 66 Pa.C.S. Chs. 23 (relating to common carriers) and 25 (relating to contract carrier by motor vehicle and broker) may be equipped with revolving or flashing red lights in accordance with subsection (a).

(d)  Vehicles prohibited from using signals.--Except as otherwise specifically provided in this section, no vehicle other than an emergency vehicle may be equipped with revolving or flashing lights or audible warning systems identical or similar to those specified in subsections (a) and (b). A person who equips or uses a vehicle with visual or audible warning systems in violation of this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $500 nor more than $1,000.

(e)  Authorized period of use.--The lights and warning systems specified by this section may be used only during an emergency, or in the interest of public safety, or by police officers, sheriffs and deputy sheriffs in enforcement of the law. Unauthorized use of the lights and warning systems specified by this section shall be a summary offense punishable by a fine of not less than $500 nor more than $1,000.

(f)  Conformity with department regulations.--All equipment authorized or required by this section shall conform to department regulations.

(Feb. 15, 1980, P.L.12, No.8, eff. imd.; July 10, 1981, P.L.250, No.82, eff. imd.; July 9, 1984, P.L.671, No.142, eff. imd.; May 9, 1986, P.L.158, No.51, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Mar. 13, 1990, P.L.69, No.14, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; June 26, 2001, P.L.734, No.75, eff. 60 days)

Cross References.  Section 4571 is referred to in sections 4107, 4306 of this title; section 5704 of Title 18 (Crimes and Offenses).



Section 4572 - Visual signals on authorized vehicles

§ 4572.  Visual signals on authorized vehicles.

(a)  Flashing or revolving blue lights.--Ambulance personnel, volunteer firefighters, certified volunteer search and rescue organization members and owners and handlers of dogs used in tracking humans may each equip one motor vehicle with no more than two flashing or revolving blue lights.

(1)  In order to be eligible to display lights on their vehicles under this subsection, the names of the ambulance personnel, volunteer firefighters and certified volunteer search and rescue organization members shall be submitted to the nearest station of the Pennsylvania State Police on a list signed by the chief of the ambulance or fire department or company, the head of the search and rescue organization, and each dog owner and handler shall register at the nearest Pennsylvania State Police station.

(2)  The manner in which the lights are displayed and their intensity shall be determined by regulation of the department.

(3)  The lights shall be operable by the driver from inside the vehicle.

(4)  The lights may be used only while en route to or at the scene of a fire or emergency call.

(5)  The lights shall be removed from the vehicle immediately upon receipt of notice from the chief of the ambulance or fire department or company or the head of the search and rescue organization to remove the lights upon termination of the person's status as an active volunteer firefighter or ambulance person or upon termination of the person's active status as a certified volunteer search and rescue organization member or dog owner or handler, or when the vehicle is no longer used in connection with the person's duties as a volunteer firefighter or ambulance person, certified volunteer search and rescue organization member or dog owner or handler.

(6)  This subsection does not relieve the driver from the duty to drive with due regard for the safety of all persons nor exempt the driver from complying with all provisions of this title.

(b)  Flashing or revolving yellow lights.--Vehicles authorized pursuant to the provisions of sections 6106 (relating to designation of emergency vehicles by Pennsylvania State Police) and 6107 (relating to designation of authorized vehicles by department), tow trucks and vehicles used for snow removal may be equipped with one or more flashing or revolving yellow lights. The manner in which the light or lights shall be displayed and the intensity shall be determined by regulation of the department.

(c)  Vehicles prohibited from using lights.--No vehicle other than a duly authorized vehicle may be equipped with lights identical or similar to those specified in subsections (a) and (b). A person who equips or uses a vehicle with visual systems in violation of this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $500.

(June 26, 2001, P.L.734, No.75, eff. 60 days; Nov. 29, 2006, P.L.1449, No.159, eff. 60 days)

2006 Amendment.  Act 159 amended subsec. (a).

Cross References.  Section 4572 is referred to in section 4107 of this title.



Section 4573 - Identification of certain vehicles

§ 4573.  Identification of certain vehicles.

Any truck which is used commercially to tow other motor vehicles shall have the name of the business, or person, operating such truck displayed on signs on both sides of such truck.

(Oct. 10, 1980, P.L.791, No.147, eff. imd.)

1980 Amendment.  Act 147 added section 4573.



Section 4581 - Restraint systems

SUBCHAPTER E

CHILD PASSENGER PROTECTION

Sec.

4581.  Restraint systems.

4582.  Child Passenger Restraint Fund.

4583.  Hospital information program.

4584.  Oral hazard warning (Deleted by amendment).

4585.  Use of information or evidence of violation of subchapter.

4586.  Civil immunity for child passenger safety technicians and lenders of child passenger restraint systems and booster seats.

Enactment.  Subchapter E was added November 1, 1983, P.L.195, No.53, effective immediately, unless otherwise noted.

Special Provisions in Appendix.  See the preamble of Act 53 of 1983 in the appendix to this title for information relating to legislative intent.

§ 4581.  Restraint systems.

(a)  Occupant protection.--

(1)  Any person who is operating a passenger car, Class I truck, Class II truck, classic motor vehicle, antique motor vehicle or motor home and who transports a child under four years of age anywhere in the motor vehicle, including the cargo area, shall fasten such child securely in a child passenger restraint system, as defined in subsection (d). This subsection shall apply to all persons while they are operators of motor vehicles where a seating position is available which is equipped with a seat safety belt or other means to secure the systems or where the seating position was originally equipped with seat safety belts.

(1.1)  Any person who is operating a passenger car, Class I truck, Class II truck, classic motor vehicle, antique motor vehicle or motor home and who transports a child four years of age or older but under eight years of age anywhere in the motor vehicle, including the cargo area, shall fasten such child securely in a fastened safety seat belt system and in an appropriately fitting child booster seat, as defined in subsection (d). This paragraph shall apply to all persons while they are operators of motor vehicles where a seating position is available which is equipped with a seat safety belt or other means to secure the systems or where the seating position was originally equipped with seat safety belts.

(2)  (i)  The driver of a passenger car, Class I truck, Class II truck or motor home operated in this Commonwealth shall secure or cause to be secured in a properly adjusted and fastened safety seat belt system on the driver, if under 18 years of age, and every vehicle occupant eight years of age or older but under 18 years of age.

(ii)  Except for children under 18 years of age and except as provided in paragraphs (1) and (1.1) and subparagraph (i), each driver and front seat occupant of a passenger car, Class I truck, Class II truck, classic motor vehicle, antique motor vehicle or motor home operated in this Commonwealth shall wear a properly adjusted and fastened safety seat belt system.

(iii)  This paragraph shall not apply to:

(A)  A driver or front seat occupant of any vehicle manufactured before July 1, 1966.

(B)  A driver or front seat occupant who possesses a written verification from a physician that he is unable to wear a safety seat belt system for physical or medical reasons, or from a psychiatrist or other specialist qualified to make an informed judgment that he is unable to wear a safety seat belt system for psychological reasons.

(C)  A rural letter carrier while operating any motor vehicle during the performance of his duties as a United States postal service rural letter carrier only between the first and last delivery points.

(D)  A driver who makes frequent stops and is traveling less than 15 miles per hour for the purpose of delivering goods or services while in the performance of his duties and only between the first and last delivery points.

(iv)  A violation of this paragraph shall not be subject to the assessment of any points under section 1535 (relating to schedule of convictions and points).

(3)  Notwithstanding the provisions of section 1503(c)(2.1) (relating to persons ineligible for licensing; license issuance to minors; junior driver's license), a driver who is under 18 years of age may not operate a motor vehicle in which the number of passengers exceeds the number of available safety seat belts in the vehicle.

(b)  Offense.--Anyone who fails to comply with the provisions of subsection (a)(1) or (1.1) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $75. The court imposing and collecting any such fines shall transfer the fines thus collected to the State Treasurer for deposit in the Child Passenger Restraint Fund, pursuant to section 4582 (relating to Child Passenger Restraint Fund). Anyone who violates subsection (a)(2) or (3) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $10. No person shall be convicted of a violation of subsection (a)(2)(ii) unless the person is also convicted of another violation of this title which occurred at the same time. No costs as described in 42 Pa.C.S. § 1725.1 (relating to costs) shall be imposed for summary conviction of subsection (a)(2) or (3). Conviction under this subsection shall not constitute a moving violation.

(c)  Waiver of fine.--If a person receives a citation issued by the proper authority for violation of subsection (a)(1) or (1.1), a magisterial district judge, magistrate or judge shall dismiss the charges if the person prior to or at the person's hearing displays evidence of acquisition of a child passenger restraint system or child booster seat to such magisterial district judge, magistrate or judge. Sufficient evidence shall include a receipt mailed to the appropriate court officer which evidences purchase, rental, transferal from another child seat owner (evidenced by notarized letter) or bailment from a bona fide loaner program of a child passenger restraint system or child booster seat.

(d)  Standards.--

(1)  A child passenger restraint system shall be used as designated by the manufacturer of the system in motor vehicles equipped with seat safety belts and shall meet the Federal Motor Vehicle Safety Standard (49 C.F.R. § 571.213).

(2)  A child booster seat shall be used as designated by the manufacturer of the system in motor vehicles equipped with seat safety belts and shall meet the Federal Motor Vehicle Safety Standard (49 CFR § 571.213) that is designed to elevate a child to properly sit in a federally approved safety seat belt system.

(e)  Civil actions.--In no event shall a violation or alleged violation of this subchapter be used as evidence in a trial of any civil action; nor shall any jury in a civil action be instructed that any conduct did constitute or could be interpreted by them to constitute a violation of this subchapter; nor shall failure to use a child passenger restraint system, child booster seat or safety seat belt system be considered as contributory negligence nor shall failure to use such a system be admissible as evidence in the trial of any civil action; nor shall this subchapter impose any legal obligation upon or impute any civil liability whatsoever to an owner, employer, manufacturer, dealer or person engaged in the business of renting or leasing vehicles to the public to equip a vehicle with a child passenger restraint system or child booster seat or to have such child passenger restraint system or child booster seat available whenever their vehicle may be used to transport a child.

(f)  Criminal proceedings.--The requirements of this subchapter or evidence of a violation of this subchapter are not admissible as evidence in a criminal proceeding except in a proceeding for a violation of this subchapter. No criminal proceeding for the crime of homicide by vehicle shall be brought on the basis of noncompliance with this subchapter.

(g)  Exemptions.--Exemptions will be allowed if it is determined, according to the rules and regulations of the department, that the use of a child passenger restraint system or child booster seat would be impractical for physical reasons including, but not limited to, medical reasons or size of the child.

(h)  Insurance.--An insurer may not charge an insured who has been convicted of a violation of this section a higher premium for a policy of insurance in whole or in part by reason of that conviction.

(Nov. 23, 1987, P.L.399, No.82, eff. imd.; June 22, 1993, P.L.101, No.22, eff. 60 days; June 25, 1999, P.L.164, No.23; Dec. 23, 2002, P.L.1982, No.229, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; Oct. 25 2011, P.L.334, No.81, eff. 60 days

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2011 Amendment.  Act 81 amended subsecs. (a) and (b).

2004 Amendment.  Act 207 amended subsec. (c). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2002 Amendment.  See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1987 Amendment.  See sections 8, 9 and 10 of Act 82 in the appendix to this title for special provisions relating to compatibility with Federal safety standards, seat belt educational program and seat belt oral hazard warnings.

Cross References.  Section 4581 is referred to in sections 4582, 4586 of this title.



Section 4582 - Child Passenger Restraint Fund

§ 4582.  Child Passenger Restraint Fund.

A Child Passenger Restraint Fund is established in the General Fund as a special restricted receipts account hereby earmarked for and appropriated to the department. This fund shall consist of all fines deposited pursuant to section 4581(b) (relating to restraint systems), all Federal funds granted for said use and any moneys donated into the fund. All such funds shall be used solely for the purpose of purchasing Federally approved child restraint seats or appropriately fitting child booster seats and making such seats available to qualified loaner programs within the Commonwealth. A qualified loaner program shall be one determined by the department to loan Federally approved child restraint seats or appropriately fitting child booster seats to parents or legal guardians of children under eight years of age who, due to financial or economic hardship, are unable to comply with the provisions of this subchapter. The department shall adopt such regulations as are necessary to effectuate the purpose of this section.

(July 15, 2004, P.L.694, No.75, eff. 60 days)

Cross References.  Section 4582 is referred to in section 4581 of this title.



Section 4583 - Hospital information program

§ 4583.  Hospital information program.

(a)  Availability of restraint devices.--The hospital, in conjunction with the attending physician, shall provide the parents of any newborn child with any information regarding the availability of loaner or rental programs for child restraint devices that may be available in the community where the child is born.

(b)  Instruction and education programs.--The department shall provide instructional and educational program material through all current public information channels and to all relevant State and Federally funded, community-based programs for maximum distribution of information about this child passenger protection law.



Section 4584 - Oral hazard warning (Deleted by amendment)

§ 4584.  Oral hazard warning (Deleted by amendment).

2004 Amendment.  Section 4584 was deleted by amendment July 15, 2004, P.L.694, No.75, effective in 60 days.



Section 4585 - Use of information or evidence of violation of subchapter

§ 4585.  Use of information or evidence of violation of subchapter.

The requirements of this subchapter or evidence of a violation of this subchapter may not be used by an insurer for any purpose.



Section 4586 - Civil immunity for child passenger safety technicians and lenders of child passenger restraint systems and booster seats

§ 4586.  Civil immunity for child passenger safety technicians and lenders of child passenger restraint systems and booster seats.

(a)  Technician immunity.--A child passenger safety technician or sponsoring organization shall not be civilly liable for an act or omission that occurs solely in the inspection, installation or adjustment of a child passenger restraint system or child booster seat in a motor vehicle or in the giving of advice or assistance regarding the installation or adjustment of a child passenger restraint system or child booster seat in a motor vehicle if:

(1)  the child passenger safety technician acts in good faith and within the scope of the training for which the technician is currently certified;

(2)  the act or omission does not constitute gross negligence or willful or wanton misconduct;

(3)  the inspection, installation or adjustment of the child passenger restraint system or child booster seat or the advice or assistance is provided without fee or charge to the owner or operator of the motor vehicle; and

(4)  the inspection, installation or adjustment of the child passenger restraint system or child booster seat is not provided in conjunction with the for-profit sale of the child passenger restraint system or child booster seat.

(b)  Lender immunity.--No person or organization who or which lends to another person or organization a child passenger restraint system or appropriately fitting child booster seats, as described in section 4581 (relating to restraint systems), shall be liable for any civil damages resulting from any acts or omission, except any act or omission intentionally designed to harm, or any grossly negligent act or omission resulting in harm to another.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Child passenger safety technician."  An individual who holds a current certification as a child passenger safety technician or technician instructor by the National Highway Traffic Safety Administration of the United States Department of Transportation, the American Automobile Association or other entity designated by the National Highway Traffic Safety Administration.

(Nov. 23, 1987, P.L.399, No.82, eff. imd.; July 15, 2004, P.L.694, No.75, eff. 60 days)






Chapter 47 - Inspection of Vehicles

Section 4701 - Duty to comply with inspection laws

CHAPTER 47

INSPECTION OF VEHICLES

Subchapter

A.  Inspection Requirements

B.  Official Inspection Stations

Enactment.  Chapter 47 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Suspension of Enforcement.  Section 8(g) of Act 81 of 1976, as amended April 6, 1979, P.L.2, No.2, provided that the enforcement of Chapter 47 is suspended insofar as the inspection of motorized pedalcycles and trailers with a gross weight of 3,000 pounds or less is required until such time as the General Assembly by law revises said provisions and repeals the suspension imposed and provided that the suspension shall be applied retroactively to July 1, 1977.

Cross References.  Chapter 47 is referred to in section 6506 of this title; sections 6202, 6207 of Title 27 (Environmental Resources).

SUBCHAPTER A

INSPECTION REQUIREMENTS

Sec.

4701.  Duty to comply with inspection laws.

4702.  Requirement for periodic inspection of vehicles.

4702.1. Limited liability of inspection station or mechanic.

4703.  Operation of vehicle without official certificate of inspection.

4704.  Inspection by police or Commonwealth personnel.

4705.  Inspection of vehicles for transportation of school children.

4706.  Prohibition on expenditures for emission inspection program.

4706.1. Centralized emission inspection litigation settlement (Expired).

4707.  Consumer protection.

4708.  Inspection of motorcycles.

4709.  Low-Emissions Vehicle Commission.

4710.  Vehicle Emission System Inspection Program Advisory Committee.

§ 4701.  Duty to comply with inspection laws.

No owner or driver shall refuse to submit a vehicle or a mass transit vehicle to any inspection and test that is authorized or required by the provisions of this chapter.

(June 18, 1980, P.L.223, No.67, eff. imd.)



Section 4702 - Requirement for periodic inspection of vehicles

§ 4702.  Requirement for periodic inspection of vehicles.

(a)  Annual safety inspection.--Except as provided in subsection (b), the department shall establish a system of annual safety inspection of vehicles, including emergency vehicles, farm vehicles with a gross weight or gross vehicle weight rating of greater than 17,000 pounds for which a Type D biennial certificate of exemption has been issued and private noncommercial vehicles used to transport students.

(b)  Semiannual safety inspection of certain vehicles.--The following vehicles shall be subject to semiannual safety inspection:

(1)  School buses.

(2)  Vehicles which are:

(i)  under contract with or owned by a school district or private or parochial school, including vehicles having chartered group and party rights under the Pennsylvania Public Utility Commission; and

(ii)  used to transport school students.

(3)  Passenger vans used to transport persons for hire or owned by a commercial enterprise and used for the transportation of employees to or from their place of employment.

(4)  (Deleted by amendment).

(5)  (Deleted by amendment).

(6)  Mass transit vehicles.

(7)  Motor carrier vehicles with a registered gross weight in excess of 17,000 pounds, other than farm vehicles for which a biennial certificate of exemption has been issued.

(c)  Safety inspection criteria for street rods.--The department, after consultation with the National Street Rod Association and other interested groups, shall prescribe special inspection criteria for vehicles registered as street rods. Vehicles registered as street rods will not be required to be equipped with bumpers, fenders or engine coverage as originally manufactured. If the hood, top and sides, or both, are removed from the vehicle, the engine fan must be enclosed with a shroud designed to protect the fan from accidental contact from the outside.

(c.1)  Safety inspection criteria for collectible motor vehicles.--The department shall prescribe special inspection criteria for vehicles registered as collectible motor vehicles.

(d)  Extension of inspection period.--The department may extend the time for any of the inspections required by this chapter for not more than 30 days due to weather conditions or other causes which render compliance with the provisions of this chapter within the prescribed time difficult or impossible.

(e)  Prohibition on centralized inspection.--The department shall not require or direct the use of a centralized safety inspection program for purposes of performing vehicle safety inspections.

(f)  Emission inspection.--Subject vehicles operated in this Commonwealth must be emission inspected as provided in section 4706 (relating to prohibition on expenditures for emission inspection program).

(g)  Exceptions.--The following are exceptions to subsection (f):

(1)  Emission inspection criteria for registration of subject vehicles with new registration plates.--A subject vehicle never before registered in this Commonwealth or any other jurisdiction having less than 5,000 miles on its odometer and for which an annual or temporary registration plate was originally issued within the past 12 months shall be exempt from emission inspection for one year from the date of original registration. A certificate of exemption shall be affixed to the subject vehicle in a manner prescribed by department regulations.

(2)  Emission inspection criteria for new vehicles with transferred registration plates.--A subject vehicle never before registered in this Commonwealth or any other jurisdiction having less than 5,000 miles on its odometer and bearing a registration plate which has been transferred from another vehicle shall be required to pass an emission inspection prior to the next registration renewal, but not within nine months of the date of purchase of the subject vehicle.

(3)  Emission inspection criteria for used subject vehicles with new or transferred registration plates.--A subject vehicle sold having a title issued in this or any other jurisdiction or sold with a manufacturer's statement of origin and having 5,000 or more miles on its odometer and which displays a currently valid certification of emission inspection shall be required to be emission inspected prior to expiration of the certificate of emission unless the renewal of registration becomes due immediately before the expiration of the certificate of emission inspection, in which case the subject vehicle shall be emission inspected prior to expiration of the new or transferred registration plate. If there is no evidence of emission inspection, an emission inspection must precede the next registration renewal.

(4)  Emission inspection criteria for vehicles operated with miscellaneous motor vehicle business registration plates or dealer registration plate.--A subject vehicle which displays a miscellaneous motor vehicle business registration plate or a dealer registration plate shall be exempt from the requirements for emission inspection until it has accumulated 5,000 miles on its odometer. At that time it shall be subject to the provisions of subsection (f).

(June 18, 1980, P.L.223, No.67, eff. imd.; July 10, 1981, P.L.250, No.82, eff. imd.; May 26, 1982, P.L.435, No.129, eff. imd.; May 9, 1986, P.L.163, No.52, eff. imd.; Dec. 16, 1992, P.L.1250, No.166; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; July 6, 1995, P.L.246, No.30, eff. imd.; Dec. 20, 1995, P.L.669, No.75, eff. 120 days; July 11, 1996, P.L.660, No.115, eff. 60 days; Apr. 17, 1997, P.L.6, No.3, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151; June 26, 2001, P.L.734, No.75, eff. 60 days; Dec. 1, 2004, P.L.1767, No.228, eff. 60 days; Oct. 24, 2012, P.L.1407, No.174, eff. 60 days)

2012 Amendment.  Act 174 amended subsec. (a).

2004 Amendment.  Act 228 amended subsec. (c).

2001 Amendment.  Act 75 amended subsec. (b)(7).

1998 Amendment.  Act 151 amended subsec. (b)(2) and deleted subsec. (b)(5), effective July 1, 1999, as to subsec. (b)(2) and immediately as to subsec. (b)(5).

1997 Amendment.  Act 3 amended subsec. (b).

1995 Amendments.  Act 30 amended subsec. (a) and Act 75 added subsec. (c.1). See section 5 of Act 30 in the appendix to this title for special provisions relating to equipment standards and inspection criteria.

1982 Amendment.  See sections 10, 11 and 12 of Act 129 in the appendix to this title for special provisions relating to implementation of annual inspection program, promulgation of regulations on inspections and automobile emission program.

Cross References.  Section 4702 is referred to in sections 4702.1, 4706, 4708 of this title.



Section 4702.1 - Limited liability of inspection station or mechanic

§ 4702.1.  Limited liability of inspection station or mechanic.

(a)  General rule.--An inspection conducted pursuant to section 4702(a) (relating to annual inspection) or 1165.1 (relating to inspection of reconstructed, modified and specially constructed vehicles) shall not be construed as a guaranty of the safety of any vehicle and neither the official inspection station issuing the certificate of inspection nor the official inspection mechanic performing the inspection shall be liable to the owner or occupants of any inspected vehicle for any damages caused by the failure or malfunction of that vehicle or to the owner or occupants of any vehicle involved in an accident with that inspected vehicle or to any pedestrian injured in the accident unless it can be shown by a preponderance of the evidence that the failure was caused by the negligence of the inspection station or mechanic. An official inspection mechanic in the course of his duties relating to the road test portion of an official vehicle safety inspection shall not be cited by law enforcement personnel for any violation relating to vehicle equipment. This provision does not preclude an official inspection mechanic from being cited by law enforcement personnel for moving violations committed during the road test portion of an official vehicle safety inspection.

(b)  Prior certification.--Inspection mechanics certified as to training, qualifications and competence, prior to January 1, 1983, shall be deemed to have complied with departmental regulations and shall be authorized to conduct motor vehicle inspections without reapplication for certification.

(May 26, 1982, P.L.435, No.129, eff. imd.; July 7, 1983, P.L.32, No.19, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 1, 2004, P.L.1767, No.228, eff. Jan. 1, 2007)

2004 Amendment.  Act 228 amended subsec. (a).



Section 4703 - Operation of vehicle without official certificate of inspection

§ 4703.  Operation of vehicle without official certificate of inspection.

(a)  General rule.--Except as otherwise provided in this section, no motor vehicle required to bear current registration plates issued by this Commonwealth and no farm vehicle with a gross weight or gross vehicle weight rating of greater than 17,000 pounds for which a Type D biennial certificate of exemption has been issued shall be driven and no trailer required to bear current registration plates issued by this Commonwealth shall be moved on a highway and no mass transit vehicle shall be operated unless the vehicle displays a currently valid certificate of inspection issued under this chapter.

(b)  Exceptions.--Subsection (a) does not apply to:

(1)  Special mobile equipment.

(2)  Implements of husbandry.

(2.1)  Registered commercial implement of husbandry with an implement of husbandry body type.

(3)  Motor vehicles being towed.

(4)  Motor vehicles being operated or trailers being towed by an official inspection station owner or employee for the purpose of inspection.

(5)  Trailers having a registered gross weight of 3,000 pounds or less.

(5.1)  A trailer or semitrailer with a gross weight or gross vehicle weight rating of greater than 17,000 pounds displaying a currently valid Federal certificate of inspection.

(6)  Motorized pedalcycles.

(7)  Vehicles being repossessed by a financier or collector-repossessor business or vehicles enroute to a wholesale vehicle auction by a transporter business using the appropriate miscellaneous motor vehicle business registration plates.

(8)  New vehicles while they are in the process of manufacture, including testing, and not in transit from the manufacturer to a purchaser or dealer.

(9)  Any military vehicle used for training by a private, nonprofit, tax exempt military educational institution when such vehicle does not travel on public roads in excess of one mile and the property on both sides of the public road is owned by the institution.

(10)  A motor vehicle registered as an antique pursuant to section 1340 (relating to antique, classic and collectible plates).

(11)  A motor vehicle being operated by the vehicle owner while enroute to an inspection station where an appointment for inspection has been scheduled, provided that such operation occurs no later than ten days after the expiration of a valid certificate of inspection issued under this chapter.

(12)  (Deleted by amendment).

(13)  New vehicles in the possession of a second-stage manufacturer which are in transit:

(i)  from a dealer or distributor for completion; or

(ii)  to a dealer or distributor upon completion.

(c)  Inspection of vehicles reentering this Commonwealth.--Vehicles subject to registration and inspection in this Commonwealth which have been outside this Commonwealth continuously for 30 days or more and which, at the time of reentering this Commonwealth, do not bear a currently valid certificate of inspection shall not be required to be inspected until ten days after reentering this Commonwealth.

(d)  Newly-purchased vehicles.--Newly-purchased vehicles may be driven without a current inspection certificate for ten days after sale or resale or entry into this Commonwealth, whichever occurs later.

(e)  Display of unauthorized certificate of inspection.--No certificate of inspection shall be displayed unless an official inspection has been made and the vehicle or mass transit vehicle is in conformance with the provisions of this chapter.

(f)  Authority of police.--Any police officer may stop any motor vehicle, mass transit vehicle or trailer and require the owner or operator to display an official certificate of inspection for the vehicle being operated. A police officer may summarily remove an unauthorized, expired or unlawfully issued certificate of inspection from any vehicle or mass transit vehicle. For the purposes of administering the requirements of regulations promulgated by the department, a qualified Commonwealth employee or an authorized department representative may remove an unauthorized, expired or unlawfully issued certificate of inspection from any vehicle.

(g)  Limitation on prosecution.--A motor vehicle, mass transit vehicle or trailer shall be the subject of only one prosecution under subsection (a) in any 24-hour period.

(h)  Penalty.--

(1)  Except as provided in paragraph (2), a person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of up to $25.

(2)  Where the subject vehicle is a motor carrier vehicle, bus or school bus, the police officer or qualified Commonwealth employee shall place the vehicle out of service and require that the vehicle not be operated under its own power until such time as the vehicle is issued a valid official certificate of inspection. In addition, the person violating this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $500.

(June 18, 1980, P.L.223, No.67, eff. imd.; June 18, 1980, P.L.229, No.68, eff. 60 days; Mar. 7, 1982, P.L.152, No.49, eff. imd.; May 26, 1982, P.L.435, No.129, eff. imd.; July 10, 1984, P.L.679, No.146, eff. 60 days; Feb. 7, 1990, P.L.11, No.6, eff. 60 days; June 11, 1992, P.L.266, No.47, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days; July 6, 1995, P.L.246, No.30, eff. imd.; Dec. 21, 1998, P.L.1126, No.151; June 22, 2001, P.L.411, No.33, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229, eff. 6 months; July 14, 2005, P.L.285, No.50, eff. 60 days; Oct. 24, 2012, P.L.1407, No.174, eff. 60 days)

2012 Amendment.  Act 174 amended subsec. (a).

2005 Amendment.  Act 50 amended subsec. (b).

2002 Amendment.  Act 229 amended subsec. (h). See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

1998 Amendment.  Act 151 amended subsecs. (b)(10) and (f) and added subsec. (b)(13), effective immediately as to subsec. (f) and 60 days as to subsec. (b)(10) and (13).

1995 Amendment.  Act 30 amended subsec. (a). See section 5 of Act 30 in the appendix to this title for special provisions relating to equipment standards and inspection criteria.

1990 Amendment.  Act 6 amended subsec. (d).

1982 Amendments.  Act 49 added subsec. (b)(9) and Act 129 amended subsecs. (b), (c) and (d).

Cross References.  Section 4703 is referred to in section 4729 of this title.



Section 4704 - Inspection by police or Commonwealth personnel

§ 4704.  Inspection by police or Commonwealth personnel.

(a)  Authority to inspect.--

(1)  Inspection in conjunction with vehicle weighing.--

(i)  Any Pennsylvania State Police officer or qualified Commonwealth employee engaged in weighing vehicles as provided in Ch. 49 Subch. E (relating to measuring and adjusting vehicle size and weight) is authorized to inspect any item of the vehicle's equipment and its load, driver and documents to determine whether they meet standards established in department regulations.

(ii)  Any police officer or Commonwealth employee engaged in weighing vehicles as provided in Ch. 49 Subch. E is authorized to inspect any items of a vehicle's equipment to determine whether they meet the standards established in department regulations.

(2)  Systematic vehicle inspection programs.--Any Pennsylvania State Police officer or qualified Commonwealth employee engaged in a systematic vehicle inspection program may inspect any vehicle, driver, documents, equipment and load to determine whether they meet standards established in department regulations.

(3)  Probable cause.--

(i)  Any State Police officer or qualified Commonwealth employee having probable cause to believe that a vehicle, driver, documents, equipment or load are unsafe, not equipped as required or otherwise not in compliance with the law or regulations may inspect the vehicle, driver, documents, equipment or load.

(ii)  Any police officer having probable cause to believe that a vehicle or its equipment is unsafe, not equipped as required or otherwise not in compliance with the law or regulations may inspect the vehicle or its equipment.

(4)  Testing in conjunction with vehicle emissions.--When testing for vehicle emissions, testing may include remote sensing devices or systematic roadside checks with tailpipe tests, emission control device checks and a check of the subject vehicle's emission control system including all of the components to determine if any part of the system has been disabled, changed or altered. The systematic testing may be conducted by police officers or qualified Commonwealth employees.

(5)  Inspection of a vehicle involved in an accident.--Any Pennsylvania State Police officer or qualified Commonwealth employee is authorized to inspect any item of equipment and the load, driver and documents of any vehicle involved in an accident to determine whether they meet standards established in department regulations.

(b)  Notice of violation.--Any police officer or qualified Commonwealth employee, having probable cause to believe that any vehicle or mass transit vehicle, regardless of whether it is being operated, or its equipment, documents or load, are unsafe, not equipped as required, or are otherwise not in compliance with the law or department regulations, may at any time submit a written notice of the violations to the driver of the vehicle or the mass transit vehicle or to the owner, lessee or registrant, or if none of them is present, to an adult occupant of the vehicle or the mass transit vehicle, or if the vehicle or the mass transit vehicle is unoccupied, the notice shall be attached to the vehicle or the mass transit vehicle in a conspicuous place.

(1)  The notice shall specify the particulars of the violations and require that the violations be corrected. Within five days or, in the case of a motor carrier vehicle or bus, within 15 days or before commencement of the vehicle's next trip, whichever occurs first, or in the case of emission testing, within 30 days, evidence must be submitted to the police or the Commonwealth, whichever is applicable, that the violations have been corrected.

(2)  If the police officer or qualified Commonwealth employee has probable cause to believe that a vehicle or mass transit vehicle is unsafe or not in proper repair or fails a roadside vehicle emission test, he may require in the written notice that the vehicle or mass transit vehicle be inspected. The owner or driver shall, within five days of the date of notification or, in the case of a motor carrier vehicle or bus, within 15 days of the date of notification or before commencement of the vehicle's next trip, whichever occurs first, or in the case of emission testing, within 30 days, submit to the police or the Commonwealth, whichever is applicable, certification from an official inspection station that the vehicle or the mass transit vehicle has been restored to legal operating condition in relation to the particulars specified on the notice. Any person who fails a roadside vehicle emission inspection shall have 30 days in which to pass an enhanced vehicle emission inspection or to produce evidence that the subject vehicle has a valid emissions test waiver.

(3)  After the expiration of the five-day, 15-day or 30-day period specified in paragraphs (1) and (2), whichever is appropriate, the vehicle shall not be operated upon the highways of this Commonwealth and a mass transit vehicle shall not be operated until the owner or driver has submitted to the police or the Commonwealth, whichever is applicable, evidence of compliance with the requirements of paragraph (1) or (2), whichever is applicable.

(c)  Operation prohibited if hazardous.--

(1)  In the event a vehicle or a mass transit vehicle, or its equipment, load or driver, in the reasonable judgment of the officer or qualified Commonwealth employee, is in such condition that further operation would be hazardous, the officer or qualified Commonwealth employee may require that the vehicle or the mass transit vehicle not be operated under its own power or that the driver discontinue driving, or both, and may so stipulate in the notice given under subsection (b). In the case of motor carrier vehicles or their drivers, all such determinations shall be based on out-of-service criteria established in department regulations.

(2)  In the event a motor carrier vehicle or mass transit vehicle is involved in an accident that causes the death of the vehicle operator or another person, the motor carrier vehicle or mass transit vehicle and its equipment, load, driver and documents shall be inspected by a qualified Commonwealth employee as designated by the department in accordance with subsection (f) before the vehicle or driver will be allowed to continue operation.

(d)  Authority of police and qualified Commonwealth employees.--Any police officer or qualified Commonwealth employee shall be authorized to detain and inspect any sealed or unsealed vehicle, container or shipment which they have probable cause to believe may be in violation of the law or Commonwealth regulations while in transit or in maintenance facilities, terminals or other public or private property to ascertain if commodities or materials are being unloaded, stored or transported in an illegal manner; to inspect contents; to inspect and copy documents and otherwise to ensure compliance with the law and Commonwealth regulations, except that only State Police and qualified Commonwealth employees shall have the authority to enforce any law or regulation pertaining to drivers, including, but not limited to, minimum driver qualifications, maximum hours of service and driver records, or pertaining specifically to hazardous materials. If a seal is opened for inspection, the inspecting officer or Commonwealth employee shall reseal any vehicle, container or shipment prior to further transportation.

(e)  Limitation of authority of qualified Commonwealth employees.--The authority granted to qualified Commonwealth employees under this section shall be exercised only when the employee is in uniform and shall apply only to motor carrier vehicles, buses and all vehicles and combinations carrying hazardous materials in an amount and type which require the vehicle to be placarded under Chapter 83 (relating to hazardous materials transportation) and to the drivers of all such vehicles. Qualified Commonwealth employees who are not police officers shall be regarded as police officers under this part for the purpose of instituting criminal proceedings by citation under Chapter 50 of the Pennsylvania Rules of Criminal Procedure.

(f)  Training of Commonwealth employees.--The department shall establish a program or programs to train and qualify Commonwealth employees, including Pennsylvania State Police officers, to inspect vehicles, equipment, documents, loads and drivers as authorized under this section and may provide such a program to train and qualify any police officer. After one year following the effective date of this section, inspections under subsection (a)(2) may be conducted only by personnel qualified under this program. Until that time, such inspections may be conducted by personnel designated by the department. A document executed by a department official, or a photostatic copy thereof, indicating that a person, including any police officer, has been so qualified or designated shall be competent and prima facie evidence of the qualification or designation.

(g)  Limitations.--(Deleted by amendment).

(h)  Administrative coordination.--The department shall coordinate with the Pennsylvania Public Utility Commission in the enforcement of this section and 66 Pa.C.S. § 3312(a) (relating to evasion of motor carrier and broker regulations).

(June 18, 1980, P.L.223, No.67, eff. imd.; June 18, 1980, P.L.229, No.68, eff. 60 days; June 19, 1985, P.L.49, No.20, eff. 60 days; Dec. 16, 1992, P.L.1250, No.166; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; Feb. 10, 1994, P.L.10, No.2, eff. imd.; June 19, 2001, P.L.281, No.21, eff. imd.; June 26, 2001, P.L.734, No.75, eff. 60 days; Dec. 23, 2002, P.L.1982, No.229; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 deleted subsec. (g).

2002 Amendment.  Act 229 amended subsecs. (a), (c), (e) and (g), effective in 60 days as to subsecs. (a) and (c) and six months as to the remainder of the section. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

2001 Amendments.  Act 21 amended subsec. (c) and added subsec. (h) and Act 75 amended subsec. (c) and added subsec. (h). Act 75 overlooked the amendment by Act 21, but the amendments do not conflict in substance and have both been given effect in setting forth the text of subsec. (c). The addition of subsec. (h) by Acts 21 and 75 is identical and therefore has been merged.

1992 Amendment.  Section 9 of Act 166 provided that the amendment shall take effect 60 days after the Department of Transportation certifies by notice in the Pennsylvania Bulletin that an enhanced emission inspection program will commence.

References in Text.  Section 3312(a) of Title 66, referred to in subsec. (h), does not exist.

Cross References.  Section 4704 is referred to in sections 1373, 4102, 4107, 6103 of this title; section 4150 of Title 3 (Agriculture).



Section 4705 - Inspection of vehicles for transportation of school children

§ 4705.  Inspection of vehicles for transportation of school children.

(a)  State Police inspection.--The owner of every school bus shall, in addition to any other inspection required by this chapter, submit the vehicle to the Pennsylvania State Police annually prior to operating the vehicle for the transportation of school children during the school year, to determine whether the vehicle conforms with the provisions of this chapter including regulations promulgated by the department. If the vehicle is in conformance, a certificate of inspection and approval shall be issued by the Pennsylvania State Police.

(b)  Display of certificate.--No vehicle requiring a certificate of inspection under the provisions of this section shall be operated without prominently displaying the certificate, in the manner directed by the department, in addition to any other certificate required by law, on any of the highways of this Commonwealth.



Section 4706 - Prohibition on expenditures for emission inspection program

§ 4706.  Prohibition on expenditures for emission inspection program.

(a)  General rule.--Except as provided in subsection (b), neither the department nor any other department or agency of the executive branch of State government shall expend any public funds for the establishment and administration of any system for the periodic inspection of emissions or emission systems of motor vehicles.

(b)  Exception.--The provisions of subsection (a) shall not apply when the secretary shall certify that a system is required to comply with Federal law and is necessary for the Commonwealth to receive or avoid the loss of Federal funds in which case the department may establish and administer such a system for motor vehicles registered in areas where periodic inspection of emissions or emission systems of motor vehicles is required by the Environmental Protection Agency of the United States or decrees of the courts of the United States.

(b.1)  Further exception.--

(1)  The provisions of subsection (a) shall not apply if the secretary shall certify that a system is required to comply with the Clean Air Act (Public Law 95-95, 42 U.S.C. § 7401 et seq.) and subsequent amendments or a final decree of a Federal court and is necessary for the Commonwealth to receive or avoid the loss of Federal funds, in which case the department shall establish and administer an enhanced emission inspection program. This program shall be established in all areas of this Commonwealth where the secretary certifies by publication in the Pennsylvania Bulletin that a system is required in order to comply with Federal law. Any area, counties, county or portion thereof certified to be in the program by the secretary must be mandated to be in the program by Federal law. If a petition is required to be sent to the Federal Government in order for any counties, county or portions of any county to be exempted from the emission inspection program, the secretary shall petition the Federal Government on behalf of any counties, county or portion of any county that may qualify for an exemption. In cases where more than one county within a metropolitan statistical area may be exempted from the emissions inspection program, the county with the lowest population per square mile shall be exempted first. In cases where only portions of one county may be exempted from the emissions inspection program, the areas with the lowest population per area of postal zip code coverage region shall be exempted first. If the secretary establishes a centralized inspection program, the following limitations shall be applicable:

(i)  Vehicle emission inspection shall be on a biennial basis.

(ii)  No vehicle repairs or vehicle safety inspections shall be performed at any centralized emission inspection facility.

(iii)  No contractor providing centralized inspection shall own or have any business interest in any vehicle repair facility in this Commonwealth.

(iv)  For the purposes of this chapter, the department may issue a contract for a period of seven years or more to the successful bidder for the establishment and operation of a centralized program for emissions testing.

(v)  The department shall promulgate regulations for the conduct, supervision and qualification of a contractor, its principals, employees or agents providing centralized emission testing which shall include a schedule of offenses punishable by fine of up to $20,000 and shall make provision for the discipline, termination, suspension and/or debarment of a contractor, its principals, employees or agents for the violation of a regulation pertaining to the emission testing program.

(2)  At least 60 days prior to the implementation of any enhanced emission inspection program developed under this subsection, the Secretary of Transportation shall certify by notice in the Pennsylvania Bulletin that an enhanced emission inspection program will commence.

(b.2)  Restrictions on exceptions.--Notwithstanding any other provision or requirement contained in this title, no provision or requirement of this section shall be more stringent or restrictive than those required by the Clean Air Act. No allowable vehicle emission standard shall be more restrictive than that originally certified for the subject vehicle at the time of manufacture.

(b.3)  Fees.--(Repealed).

(b.4)  Audits.--(Repealed).

(b.5)  Repairs covered by warranty.--The inspection shall be performed so that when vehicles tested under warranty are repaired, such repairs must be covered by the vehicle manufacturer's warranty provisions.

(b.6)  Retests.--The first retest performed for a vehicle that has failed will be free.

(b.7)  Waiver.--(Repealed).

(b.8)  Computer costs.--The cost of connect into the department's computer to facilitate registration, renewal and denial will be borne by both the centralized and the enhanced or basic decentralized emission facilities.

(c)  Evidence of emission inspection.--

(1)  The department shall issue evidence of emission inspection through an official emission inspection station or an authorized agent of the department, valid until the next scheduled emission inspection, for a subject motor vehicle which meets the following criteria:

(i)  The subject vehicle has passed an inspection or a reinspection performed by the emission inspection station and all required emission control devices are installed.

(ii)  The subject vehicle is exempt pursuant to the provisions of section 4702(g) (relating to requirement for periodic inspection of vehicles).

(2)  When a subject vehicle has failed the emission inspection test and continues to fail after the owner has expended an amount at least equal to the total cost limitation as provided in paragraph (3), the owner may apply for a waiver. For the purpose of determining qualification for a waiver, the cost of necessary repairs shall not include the costs covered by any warranty, insurance policy or prepaid maintenance agreement or the costs as referred to in paragraph (4).

(3)  The waiver limit shall be the minimum required by Federal law. The costs mandated by this subsection do not include any costs recoverable under warranty, insurance policy or prepaid maintenance agreement.

(4)  Any expenses incurred in the repair of emission control devices found to be tampered with or rendered inoperative or which are not installed shall not be included in the total cost limitation of paragraph (3).

(5)  It is unlawful to operate a subject vehicle without evidence of emission inspection or certification by an authorized agent, provided that it shall be lawful for a motor vehicle to be operated by the vehicle owner while en route to an emissions inspection station or to a vehicle repair facility where an appointment for emissions-related repairs has been scheduled and, provided further, that such operation occurs no later than ten days after the expiration of valid evidence of emission inspection issued under this title.

(6)  Subject vehicles presented for emission inspection after the assigned emission inspection deadline shall be charged $10 for each month or portion thereof past the due date in addition to the emission inspection fee, except as provided in regulations promulgated by the department.

(c.1)  Exchange of evidence of emission inspection.--A person replacing a windshield or repairing a windshield in such a manner as to require removal of evidence of emission inspection shall at the option of the registrant of the vehicle or the owner of a mass transit vehicle cut out the portion of the windshield containing the evidence of emission inspection and deliver it to the registrant of the vehicle or the owner of the mass transit vehicle or destroy the evidence of emission inspection. The vehicle or the mass transit vehicle may be driven for up to five days if it displays the portion of the old windshield containing the evidence of emission inspection as prescribed in department regulations. Within the five-day period, an official emission inspection station may affix to the vehicle or mass transit vehicle another evidence of emission inspection for the same inspection period without reinspecting the vehicle or mass transit vehicle in exchange for the portion of the old windshield containing the evidence of emission inspection. A fee of no more than $2 plus the fee paid to access the department's computer to enter the evidence of emission inspection into the system may be charged for exchanging evidence of emission inspection.

(d)  Coordination with vehicle registration.--(Deleted by amendment).

(e)  Regulations.--Upon certification by the secretary of the need to comply with Federal law, the department shall promulgate such regulations as may be necessary to implement the emission inspection program but it shall not promulgate a regulation that would require safety inspection stations to also perform emission control inspections. Regulations promulgated by the department relating to the enhanced emission inspection program shall not be subject to the proposed rulemaking provisions of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(f)  Scope.--(Repealed).

(g)  Alternative enhanced emission inspection program.--Notwithstanding the provisions of subsection (f), the department shall comply with all of the following requirements:

(1)  The department shall immediately suspend the development and implementation of a centralized, test-only vehicle emission inspection program until March 31, 1995.

(2)  The department shall immediately notify the Environmental Protection Agency that the Commonwealth is developing an alternative vehicle emission program and intends to seek its approval of the plan in accordance with the requirements of the Federal law.

(3)  The department shall develop and submit to the Environmental Protection Agency an alternative enhanced vehicle emission inspection program for approval which meets the requirements of Federal law and consists of a decentralized test and repair program or a hybrid program which combines both decentralized test and repair and test-only components. The decentralized test program may contain an additional component which will test and repair only those components necessary to achieve compliance with Federal clean air standards. As part of this decentralized test program, the department shall utilize the newest and most efficient technologies, including, but not limited to, remote roadside testing, identification and targeting of gross polluting vehicles and alternative equipment to existing inspection technology. The department may incorporate pilot programs and demonstration projects which achieve and enhance vehicle emissions reductions.

(4)  On the effective date of this subsection, the department shall be immediately prohibited from expending any funds or allowing any other action in furtherance of the development and implementation of a centralized, test-only vehicle emission inspection program until the Environmental Protection Agency approves the decentralized or hybrid system proposed under paragraph (3). Any funds expended by the department after the approval of the program by the Environmental Protection Agency shall be limited to the implementation of the revised vehicle inspection program.

(h)  Removal from Ozone Transport Commission.--The Governor shall take the steps necessary to obtain Environmental Protection Agency approval to remove all areas of the Commonwealth from the Northeast Ozone Transport Commission region that are now classified or in the future will be classified as in attainment of the Federal ozone pollution standard or which are unclassified for the purpose of imposing an enhanced vehicle emission system inspection program and other air pollution control measures. The Governor shall initiate the actions necessary under this section no later than 60 days after the effective date of this section.

(i)  Suspension of program.--The Governor shall immediately suspend the implementation and enforcement of the Employer Trip Reduction Program until March 31, 1995, or until an alternative program is developed that will achieve the same emission reductions. The Employer Trip Reduction Program or an alternative program shall not be required if the area classified as severe ozone nonattainment is reclassified as a serious ozone nonattainment area by the Environmental Protection Agency.

(j)  Program for repair of certain vehicles.--The provisions of subsection (a) shall not apply to the Credit for Repairing Polluting Vehicles Program which the Department of Environmental Protection may establish. The program may provide that any person could make repairs to or reimburse expenses for repairs to registered motor vehicles which have been identified as polluting vehicles. Upon certification that the vehicle is no longer a polluting vehicle, the Department of Environmental Protection shall award the appropriate emission credit to the person applying for the credit in accordance with the applicable requirements of this title, the act of January 8, 1960 (1959 P.L.2119, No.787), known as the Air Pollution Control Act, and the Clean Air Act (69 Stat. 322, 42 U.S.C. § 7401 et seq.).

(May 4, 1983, P.L.4, No.3, eff. imd.; July 22, 1983, P.L.122, No.32, eff. imd.; July 11, 1985, P.L.204, No.52, eff. Sept. 1, 1985; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Dec. 16, 1992, P.L.1250, No.166; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Nov. 16, 1994, P.L.614, No.95, eff. imd.; Dec. 15, 1995, P.L.655, No.72, eff. imd.; Dec. 20, 1995, P.L.669, No.75, eff. 120 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Dec. 1, 2004, P.L.1771, No.229, eff. 60 days)

2004 Amendment.  Act 229 deleted subsec. (d).

2002 Amendment.  Act 152 added subsec. (c.1).

1995 Amendments.  Act 72 amended subsec. (g)(3) and Act 75 added subsec. (j).

1995 Repeal.  Act 72 repealed subsecs. (b.3), (b.4), (b.7) and (f).

1994 Amendment.  See section 9 of Act 2 in the appendix to this title for special provisions relating to schedule for emission testing.

1992 Amendment.  See section 5 of Act 166 in the appendix to this title for special provisions relating to continuation of existing emission inspection programs.

1983 Amendment.  See sections 2, 3, ,6 and 7 of Act 3 in the appendix to this title for special provisions relating to when vehicle emission inspection program not required, creation and maintenance of monitoring program, repeals and effective date.

Cross References.  Section 4706 is referred to in section 4702 of this title.



Section 4706.1 - Centralized emission inspection litigation settlement (Expired)

§ 4706.1.  Centralized emission inspection litigation settlement (Expired).

1998 Expiration.  Section 4706.1 expired December 31, 1998. See Act 72 of 1995.



Section 4707 - Consumer protection

§ 4707.  Consumer protection.

The Secretary of Transportation and the Commissioner of State Police shall create a consumer protection program for the purpose of monitoring the vehicle emission inspection and the vehicle safety inspection programs for inspection station performance and to assure protection against fraud against consumers.

(May 4, 1983, P.L.4, No.3, eff. imd.)

1983 Amendment.  Act 3 added section 4707.



Section 4708 - Inspection of motorcycles

§ 4708.  Inspection of motorcycles.

An annual system of inspections in accordance with section 4702 (relating to requirement for periodic inspection of vehicles) shall be established for motorcycles according to the following schedule:

(1)  Motorcycles whose registrations expire in the months of January and July shall be inspected in the months of May, June or July.

(2)  Motorcycles whose registrations expire in the months of February and August shall be inspected in the months of June, July or August.

(3)  Motorcycles whose registrations expire in the months of March and September shall be inspected in the months of July, August or September.

(4)  Motorcycles whose registrations expire in the months of April and October shall be inspected in the months of August, September or October.

(5)  Motorcycles whose registrations expire in the months of May and November shall be inspected in the months of March, April or May.

(6)  Motorcycles whose registrations expire in the months of June and December shall be inspected in the months of April, May or June.

(Mar. 29, 1984, P.L.159, No.31, eff. 90 days)

1984 Amendment.  Act 31 added section 4708.



Section 4709 - Low-Emissions Vehicle Commission

§ 4709.  Low-Emissions Vehicle Commission.

(a)  Establishment.--There is hereby established a Low-Emissions Vehicle Commission which shall consist of 13 members. The Secretary of Commerce, the Secretary of Environmental Resources and the Secretary of Transportation shall be members. Six members shall be appointed by the Governor as follows:

(1)  One member shall be a representative of an environmental advocacy group, and one each shall be appointed from a list of at least three nominees provided by each of the following:

(i)  The Associated Petroleum Industries of Pennsylvania.

(ii)  The Pennsylvania Gas Association.

(iii)  The Pennsylvania Electric Association.

(iv)  The Pennsylvania Automotive Association.

(v)  The Pennsylvania AAA Federation.

(2)  There shall be four legislative members: two members of the Senate, one appointed by the Majority Leader of the Senate and one appointed by the Minority Leader of the Senate; and two members of the House of Representatives, one appointed by the Majority Leader of the House of Representatives and one appointed by the Minority Leader of the House of Representatives.

(3)  The Low-Emissions Vehicle Commission shall elect a chairman.

(4)  The Secretary of Transportation and the Secretary of Commerce shall jointly provide administrative staff.

(b)  Study content.--The Low-Emissions Vehicle Commission shall complete a study which addresses:

(1)  whether adoption of the low-emissions vehicle program will result in significant net air quality improvements, using appropriate air quality modeling analysis and considering both volatile organic compound and nitrogen oxide emissions and their impact on ambient ozone levels; and

(2)  whether adoption of the low-emissions vehicle program will result in a more cost-effective reduction in ozone precursors than other alternative control strategies for mobile and stationary sources to achieve and maintain the NAAQS standards established by the Clean Air Act (Public Law 95-95, 42 U.S.C. § 7401 et seq.), including the low-emissions vehicle program's impact on economic development, future economic expansion, benefits to public health, welfare and environment and the fiscal impact on the consumer.

(c)  Submission of study.--The commission shall submit its completed study to the Governor and the General Assembly within 240 days of enactment of this legislation.

(d)  Prohibitions.--

(1)  Except as provided in paragraph (2), no department, board or commission may adopt regulations establishing any low-emissions vehicle program until the study under subsection (c) has been submitted to the General Assembly. Nothing in this section shall preclude the department from proposing regulations related to the California motor vehicle emission standards under this act, subject to review under the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act.

(2)  If the Low-Emissions Vehicle Commission does not submit its study during the time period under subsection (c), a department, board or commission may go forward with adopting regulations establishing a low-emissions vehicle program.

(e)  Reformulated motor fuels.--No department, board or commission shall adopt regulations mandating the sale or use of reformulated motor fuels which comply with any specifications for reformulated motor fuels prescribed by the State of California under 42 U.S.C. § 7545(c)(4)(B).

(Dec. 16, 1992, P.L.1250, No.166)

1992 Amendment.  Act 166 added section 4709.

References in Text.  The Secretary of Environmental Resources, referred to in subsec. (a), was abolished by Act 18 of 1995. The functions of the secretary were transferred to the Secretary of Conservation and Natural Resources and the Secretary of Environmental Protection. The Secretary of Commerce, referred to in subsec. (a), was renamed the Secretary of Community and Economic Development by Act 58 of 1996.



Section 4710 - Vehicle Emission System Inspection Program Advisory Committee

§ 4710.  Vehicle Emission System Inspection Program Advisory Committee.

(a)  Appointment, composition, etc.--A Vehicle Emission System Inspection Program Advisory Committee shall be appointed by the Governor no later than 15 days after the effective date of this section and shall have its first meeting no later than 30 days after the effective date of this section.

(b)  Members.--The committee shall consist of 16 members. Members shall serve without compensation other than reimbursement for reasonable and necessary expenses in accordance with the rules of the Executive Board and shall serve for terms fixed by the secretary. The members shall include:

(1)  Three representatives of public interest or environmental groups.

(2)  Six from the following groups, one each from a list of three nominees provided by each of the following: The Pennsylvania AAA Federation, Service Station Dealers and Automotive Repair Association of Pennsylvania and Delaware, Pennsylvania Automotive Association, the Automotive Service Association of Pennsylvania, Associated Petroleum Industries of Pennsylvania and Coalition for Safer, Cleaner Vehicles.

(3)  The chairmen and minority chairmen of the Senate and House of Representatives Transportation Committees or their designees.

(4)  The Secretary of Commerce, the Secretary of Environmental Resources and the Secretary of Transportation or their designees shall serve as ex officio, nonvoting members of the committee.

(c)  Advice to department.--The advisory committee shall provide guidance, advice and recommendations to the department on the establishment and implementation of the enhanced vehicle emission inspection program. Any request for proposal for contracted services issued by the department regarding the enhanced vehicle emission inspection program shall not be subject to review by the committee.

(d)  Review of regulations.--The department simultaneously shall submit for review prior to adoption final enhanced emission inspection program regulations to the advisory committee and to the Attorney General. The advisory committee and the Attorney General shall have 30 days to review and comment on regulations submitted for review, and the advisory committee shall forward its comments to the secretary, to the designated standing committees and to the Independent Regulatory Review Commission. Attorney General review of enhanced emission inspection regulations shall occur concurrently with the review of the advisory committee. Review by the Attorney General shall be limited to form and legality. If the Attorney General determines that a rule or regulation is improper in form or legality, its determination shall be transmitted to the department and not otherwise subject to the provisions of section 204(b) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act. An enhanced emission inspection rule or regulation which has been further amended as a consequence of a comment by the advisory committee or a determination of illegality by the Attorney General shall be resubmitted simultaneously to the advisory committee and to the Attorney General. The advisory committee and the Attorney General shall have ten days to review and comment. If the Attorney General continues its objections and the department disagrees, the department may promulgate the rule or regulations with or without revision and shall publish with it a copy of the Attorney General's objections. Upon completion of review of enhanced emission inspection regulations by the advisory committee and the Attorney General, the regulations shall be submitted to the designated standing committees and the Independent Regulatory Review Commission for review consistent with the act of June 30, 1989 (P.L.73, No.19), entitled "An act reenacting and amending the act of June 25, 1982 (P.L.633, No.181), entitled, as reenacted and amended, 'An act providing for independent oversight and review of regulations, creating an Independent Regulatory Review Commission, providing for its powers and duties and making repeals,' further providing for the membership of the Independent Regulatory Review Commission and for the procedure for regulatory review; changing the termination date for the commission; and making repeals."

(e)  Meetings.--The advisory committee shall meet at the call of the chairman, but not less than semiannually, to carry out its duties. The committee shall select a chairman and such other officers as it deems appropriate.

(f)  Additional members.--The secretary may appoint additional members of the advisory committee on a temporary or permanent basis to advise the department on particular issues.

(g)  Sunset date.--The advisory committee established under this section shall sunset on December 31, 1996.

(Dec. 16, 1992, P.L.1250, No.166, eff. imd.)

1992 Amendment.  Act 166 added section 4710.

References in Text.  The Secretary of Environmental Resources, referred to in subsec. (b), was abolished by Act 18 of 1995. The functions of the secretary were transferred to the Secretary of Conservation and Natural Resources and the Secretary of Environmental Protection. The Secretary of Commerce, referred to in subsec. (b)(4), was renamed the Secretary of Community and Economic Development by Act 58 of 1996.



Section 4721 - Appointment of official inspection stations

SUBCHAPTER B

OFFICIAL INSPECTION STATIONS

Sec.

4721.  Appointment of official inspection stations.

4722.  Certificate of appointment.

4723.  Certificate of appointment for inspecting fleet vehicles.

4723.1. Certificate of appointment for enhanced vehicle safety inspection for reconstructed vehicle, modified or specially constructed inspection stations.

4724.  Suspension of certificates of appointment.

4725.  Use of certificate of appointment at official inspection stations.

4726.  Certification of mechanics.

4727.  Issuance of certificate of inspection.

4728.  Display of certificate of inspection.

4729.  Removal of certificate of inspection.

4730.  Violations of use of certificate of inspection.

4731.  Records of inspections and certificates issued.

4732.  Inspection Advisory Board.

4733.  Prohibited provision.

§ 4721.  Appointment of official inspection stations.

For the purpose of establishing a system of official inspection stations, the department shall issue certificates of appointment to privately owned facilities within this Commonwealth that comply with the requirements of this chapter and regulations adopted by the department. The department shall issue instructions and all necessary forms to such facilities. Official inspection stations are authorized to inspect vehicles and mass transit vehicles and issue official certificates of inspection.

(June 18, 1980, P.L.223, No.67, eff. imd.)



Section 4722 - Certificate of appointment

§ 4722.  Certificate of appointment.

(a)  Application and issuance.--Application for a certificate of appointment shall be made upon an official form. The certificate of appointment shall be issued only when the department is satisfied that the station is equipped properly and has competent personnel to make inspections and adjustments and that inspections will be conducted properly. Only those stations fulfilling department requirements and complying with department regulations shall be issued a certificate of appointment.

(b)  Separate application for each place of business.--If the applicant has or intends to have more than one place of business within this Commonwealth, a separate application shall be made for each place of business.

(c)  Bond or proof of insurance.--Before issuing a certificate of appointment the department shall require a bond or proof of insurance to provide compensation for any damage to a vehicle during an inspection or adjustment due to negligence on the part of the applicant or its employees in such amount as is deemed adequate by the department pursuant to department regulations.

(d)  Waiver.--The department shall promulgate regulations to provide a waiver of the 40-hour requirement that an inspection station must be open for business. The regulations shall establish the minimum requirements to be eligible for the waiver and shall require, at a minimum, that the inspection station be open for business at least ten business hours during the normal workweek (Monday through Friday) between 7 a.m. and 8 p.m.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added subsec. (d). See section 24 of Act 152 in the appendix to this title for special provisions relating to waiver of hour requirements for official inspection stations.



Section 4723 - Certificate of appointment for inspecting fleet vehicles

§ 4723.  Certificate of appointment for inspecting fleet vehicles.

The department may issue a certificate of appointment under the provisions of this chapter to any person who owns or leases 15 or more vehicles or mass transit vehicles and who meets the requirements of this chapter and regulations adopted by the department. The certificate of appointment may authorize inspection of only those vehicles or mass transit vehicles owned or leased by such person.

(June 18, 1980, P.L.223, No.67, eff. imd.)



Section 4723.1 - Certificate of appointment for enhanced vehicle safety inspection for reconstructed vehicle, modified or specially constructed inspection stations

§ 4723.1.  Certificate of appointment for enhanced vehicle safety inspection for reconstructed vehicle, modified or specially constructed inspection stations.

The department shall issue a certificate of appointment for enhanced vehicle safety inspection for reconstructed vehicle, modified or specially constructed inspection stations.

(Dec. 1, 2004, P.L.1767, No.228, eff. Jan. 1, 2007)

2004 Amendment.  Act 228 added section 4723.1.



Section 4724 - Suspension of certificates of appointment

§ 4724.  Suspension of certificates of appointment.

(a)  General rule.--The department shall supervise and inspect official inspection stations and may suspend the certificate of appointment issued to a station which it finds is not properly equipped or conducted or which has violated or failed to comply with any of the provisions of this chapter or regulations adopted by the department. The department shall maintain a list of all stations holding certificates of appointment and of those whose certificates of appointment have been suspended. Any suspended certificate of appointment and all unused certificates of inspection shall be returned immediately to the department.

(b)  Judicial review.--Any person whose certificate of appointment has been denied or suspended under this chapter shall have the right to appeal to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure). The court shall set the matter for hearing upon 60 days' written notice to the department and take testimony and examine into the facts of the case and determine whether the petitioner is entitled to a certificate of appointment or is subject to suspension of the certificate of appointment under the provisions of this chapter.

(c)  Limitation.--The department prior to suspending a certificate of appointment of an official inspection station on the grounds of careless recordkeeping or the court on appeal from a suspension may consider the volume of inspections conducted by the inspection station and provide to the owner or operator of the inspection station the opportunity to correct any inaccurate records.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; June 18, 1980, P.L.229, No.68, eff. 60 days; July 4, 2002, P.L.692, No.105, eff. 60 days)

Cross References.  Section 4724 is referred to in section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 4725 - Use of certificate of appointment at official inspection stations

§ 4725.  Use of certificate of appointment at official inspection stations.

(a)  General rule.--No person shall in any manner represent any place as an official inspection station unless the station is operating under a valid certificate of appointment issued by the department.

(b)  Transfer, use and posting.--No certificate of appointment for any official inspection station shall be assigned or transferred or used at any location other than the one designated in the certificate. The certificate of appointment shall be posted in a conspicuous place at such location.

(c)  Penalty.--Any person violating this section is guilty of a summary offense punishable:

(1)  For a first offense, by a fine of $100.

(2)  For a subsequent offense, by a fine of not less than $200 nor more than $500 or imprisonment for not more than 90 days, or both.



Section 4726 - Certification of mechanics

§ 4726.  Certification of mechanics.

(a)  General rule.--No mechanic shall conduct motor vehicle inspections or mass transit vehicle inspections at an official inspection station unless certified as to training, qualifications and competence by the department or the department's designate according to department regulations. The regulations relating to mass transit vehicle inspections shall require that any mechanic conducting such inspections shall possess proven competence in the area of mass transit vehicle operation and maintenance. The provisions of this title or regulations adopted thereunder shall not be construed or applied in a manner which would preclude or impair the right of a person who is a resident of another state, and who is in possession of a valid driver's license issued by such state, to be certified to conduct motor vehicle inspections or mass transit vehicle inspections at an official inspection station in this Commonwealth. A certified official inspection mechanic performing a road test on a vehicle for the purpose of conducting a motor vehicle inspection is not required to hold a commercial driver's license if the entire road test is performed on private property, provided the mechanic holds a valid Class C driver's license and the road test area is of adequate space and size to perform a complete and proper road test as specified in department regulations. No official inspection station appointment shall be issued or renewed unless a certified official inspection mechanic is employed there.

(b)  Supervision and suspension.--The department shall supervise mechanics certified under this section and may suspend the certification issued to a mechanic if it finds that the mechanic has improperly conducted inspections or has violated or failed to comply with any of the provisions of this chapter or regulations adopted by the department. The department shall maintain a list of all certified mechanics and of those whose certification has been suspended. Any suspended certificate shall be returned immediately to the department.

(c)  Judicial review.--Any mechanic whose certificate has been denied or suspended under this chapter shall have the right to appeal to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure). The court shall set the matter for hearing upon 60 days' written notice to the department and take testimony and examine into the facts of the case and determine whether the petitioner is entitled to certification or is subject to suspension of the certification under the provisions of this chapter.

(June 18, 1980, P.L.223, No.67, eff. imd.; June 18, 1980, P.L.229, No.68, eff. 60 days; May 26, 1982, P.L.435, No.129, eff. imd.; June 28, 1993, P.L.137, No.33, eff. 60 days; July 2, 1993, P.L.408, No.58, eff. imd.)

1993 Amendments.  Act 33 amended subsec. (a) and Act 58 amended subsec. (a). The amendments by Acts 33 and 58 are identical and therefore have been merged.

1980 Amendments.  Act 68 overlooked the amendment by Act 67, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 4726.



Section 4727 - Issuance of certificate of inspection

§ 4727.  Issuance of certificate of inspection.

(a)  Requirements prior to inspection.--No vehicle, except a vehicle held by a dealer or manufacturer for which titling is not required or a mass transit vehicle for which titling is not required, shall be inspected unless it is duly registered or titled in this Commonwealth or in any other jurisdiction. The certified inspection mechanic shall examine the registration card, title or other document as specified in department regulations in order to ascertain that the vehicle is registered or titled or that an application for title has been submitted by the vehicle owner.

(b)  Requirements for issuance of certificate.--An official certificate of inspection shall not be issued unless the vehicle or mass transit vehicle is inspected and found to be in compliance with the provisions of this chapter including any regulations promulgated by the department. Notation of the odometer reading shall be included on any certificate of inspection or other document as specified in department regulations.

(c)  Unsafe school buses.--School buses found to be unsafe and placed out of service by an enforcement agency shall be reported by the enforcement agency to the school authorities.

(d)  Proof of insurance.--

(1)  No certificate of inspection shall be issued unless proof of financial responsibility is submitted to the inspection official, who shall, on the official State Inspection record provided by the department, record the name of the insured, the vehicle tag number, the issuing company, the policy number and the expiration date. The requirement that the inspection official record financial responsibility information shall not be construed to require the inspection official to verify the information submitted.

(2)  In those cases where the insured fails to present proof of financial responsibility to the inspection official, the inspection official, in addition to denying a certificate of inspection, may provide notification to the department, on the form provided by the department, within 30 days of the insured's failure to present proof of financial responsibility. Failure of the inspection official to make notification under this subsection shall not impose any duty or liability on the mechanic or station owner.

(3)  Financial responsibility may be proven by showing one of the following documents:

(i)  An identification card as required by regulations promulgated by the Insurance Department.

(ii)  The declaration page of an insurance policy.

(iii)  A certificate of financial responsibility.

(iv)  A valid binder of insurance issued by an insurance company licensed to sell motor vehicle liability insurance in Pennsylvania.

(v)  A legible photocopy, facsimile or printout of an electronic transmission of a document listed in subparagraphs (i) through (iv), provided the certified inspection mechanic receives the photocopy, facsimile or printout directly from a licensed insurance company or licensed insurance agency. The certified inspection mechanic shall not accept a photocopy, facsimile or printout unless it is provided on the letterhead of the licensed insurance company or licensed insurance agency, or is provided with a letter written upon the company's or agency's letterhead, which specifically references the document provided as proof of financial responsibility by describing the insured's name and address and the make, model and vehicle identification number of the insured vehicle.

(4)  If handwritten proof of financial responsibility is acceptable proof of insurance in the state where the vehicle is registered, the certified inspection mechanic may accept such handwritten proof, provided the certified inspection mechanic receives written confirmation from the applicable state, insurance company or insurance agency that handwritten proof is acceptable in that state. This paragraph is applicable only to vehicles registered in a state other than this Commonwealth.

(e)  Penalty.--An inspection official who fails to complete the official State Inspection record under subsection (d) or who issues a certificate of inspection with reason to know that there has been a violation of section 7122(4) (relating to altered, forged or counterfeit documents and plates) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100. This subsection does not impose vicarious liability upon the station owner. The criminal liability of the station owner is dependent upon actual commission of the offense or upon solicitation, attempt or conspiracy to commit the offense.

(June 18, 1980, P.L.223, No.67, eff. imd.; June 18, 1980, P.L.229, No.68, eff. 60 days; May 26, 1982, P.L.435, No.129, eff. imd.; Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990; June 30, 1990, P.L.266, No.63, eff. imd.; July 11, 1996, P.L.660, No.115, eff. 60 days)

1996 Amendment.  Act 115 amended subsec. (d).

1990 Amendments.  Act 6 added subsec. (d) and Act 63 amended subsec. (d) and added subsec. (e).



Section 4728 - Display of certificate of inspection

§ 4728.  Display of certificate of inspection.

The appropriate certificate of inspection shall be affixed to the vehicle or mass transit vehicle as specified in regulations adopted by the department.

(June 18, 1980, P.L.223, No.67, eff. imd.)



Section 4729 - Removal of certificate of inspection

§ 4729.  Removal of certificate of inspection.

No certificate of inspection shall be removed from a vehicle or a mass transit vehicle for which the certificate was issued except to replace it with a new certificate of inspection issued in accordance with the provisions of this chapter or as follows:

(1)  The police officer may remove a certificate of inspection in accordance with the provisions of section 4703(f) (relating to operation of vehicle without official certificate of inspection).

(2)  A person replacing a windshield or repairing a windshield in such a manner as to require removal of a certificate of inspection shall at the option of the registrant of the vehicle or the owner of a mass transit vehicle cut out the portion of the windshield containing the certificate and deliver it to the registrant of the vehicle or the owner of the mass transit vehicle or destroy the certificate. The vehicle or the mass transit vehicle may be driven for up to five days if it displays the portion of the old windshield containing the certificate as prescribed in department regulations. Within the five day period an official inspection station may affix to the vehicle or mass transit vehicle another certificate of inspection for the same inspection period without reinspecting the vehicle or mass transit vehicle in exchange for the portion of the old windshield containing the certificate of inspection. A fee of no more than $2 plus the fee paid to the department may be charged for exchanging the certificate of inspection.

(3)  A salvor shall remove and destroy the current certificate of inspection on every vehicle processed as abandoned in the salvor's possession except vehicles owned by the salvor or used in the operation of the business of the salvor.

(4)  Every applicant for a certificate of salvage or nonrepairable certificate pursuant to Subchapter D of Chapter 11 (relating to salvage vehicles, theft vehicles, reconstructed vehicles and flood vehicles) shall remove and destroy the current certificate of inspection.

(5)  For the purposes of administering the requirements of regulations promulgated by the department, a qualified Commonwealth employee or an authorized department representative may remove an unauthorized, expired or unlawfully issued certificate of inspection or a certificate of inspection issued for a covert audit.

(June 18, 1980, P.L.223, No.67, eff. imd.; May 26, 1982, P.L.435, No.129, eff. imd.; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152)

2002 Amendment.  Act 152 amended the entire section, effective immediately as to par. (5) and 60 days as to the remainder of the section.



Section 4730 - Violations of use of certificate of inspection

§ 4730.  Violations of use of certificate of inspection.

(a)  General rule.--No person shall:

(1)  make, issue, transfer or possess any imitation or counterfeit of an official certificate of inspection; or

(2)  display or cause to be displayed on any vehicle or mass transit vehicle or have in possession any certificate of inspection knowing the same to be fictitious or stolen or issued for another vehicle or issued without an inspection having been made.

(b)  Unauthorized use by official inspection station.--No official inspection station shall furnish, loan, give or sell certificates of inspection and approval to any other official inspection station or any other person except upon an inspection made in accordance with the requirements of this chapter.

(c)  Penalty.--A violation of the provisions of this section constitutes a summary offense punishable:

(1)  For a first offense, by a fine of $100.

(2)  For a subsequent offense, by a fine of not less than $200 nor more than $500 or imprisonment for not more than 90 days, or both.

(June 18, 1980, P.L.223, No.67, eff. imd.)

1980 Amendment.  Act 67 amended subsec. (a).



Section 4731 - Records of inspections and certificates issued

§ 4731.  Records of inspections and certificates issued.

A record shall be made of every inspection and every certificate issued and the record shall be forwarded to the department in the manner and at the time the department shall specify by regulation. An official inspection station and its records shall be open for inspection by any police officer, authorized department employee or any designee of the department.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.)



Section 4732 - Inspection Advisory Board

§ 4732.  Inspection Advisory Board.

(a)  Membership.--There shall be an Inspection Advisory Board consisting of 11 members appointed by the secretary. The board shall be composed of an authorized representative of the department and of the Pennsylvania State Police and representatives of the automotive industry and the public, as follows: a new car dealer, a used car dealer, a fleet owner, a certified mechanic, a service station operator, a parts and equipment wholesaler, an independent repair shop operator and two members of the general public who are licensed drivers.

(b)  Duties.--The board shall advise the department and review regulations proposed by the department concerning inspection requirements and operation of official inspection stations.



Section 4733 - Prohibited provision

§ 4733.  Prohibited provision.

(a)  General rule.--It shall be unlawful for any agreement to contain a provision requiring the operation of a retail motor vehicle fuel station during those hours that are proven by a retail motor vehicle fuel station owner or operator to be unprofitable to such owner or operator.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Agreement."  A contract or lease, or combination of both, or other terminology used to describe a contractual relationship between any or all of the following parties: a refiner, a distributor and a retail motor vehicle fuel station owner or operator.

"Distributor."  A person who purchases motor vehicle fuel from a refiner for the purpose of resale to a retail motor vehicle fuel station.

"Refiner."  A manufacturer of motor vehicle fuel.

"Retail motor vehicle fuel station."  A place of business where motor vehicle fuel is sold and dispensed into the tanks of motor vehicles, either by means of a self-service or full-service pump.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 added section 4733.






Chapter 49 - Size, Weight and Load

Section 4901 - Scope and application of chapter

CHAPTER 49

SIZE, WEIGHT AND LOAD

Subchapter

A.  General Provisions

B.  Width, Height and Length

C.  Maximum Weights of Vehicles

D.  Special Permits for Excessive Size and Weight

E.  Measuring and Adjusting Vehicle Size and Weight

Enactment.  Chapter 49 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 49 is referred to in sections 102, 1334.1, 6309, 6506 of this title; sections 4102, 4150 of Title 3 (Agriculture); sections 6202, 6207 of Title 27 (Environmental Resources).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

4901.  Scope and application of chapter.

4902.  Restrictions on use of highways and bridges.

4903.  Securing loads in vehicles.

4904.  Limits on number of towed vehicles.

4905.  Safety requirements for towed vehicles.

4906.  Fire apparatus.

4907.  Penalty for violation of chapter.

4908.  Operation of certain combinations on interstate and certain other highways.

4908.1. Operation of motor homes on interstate and certain other highways.

4909.  Transporting foodstuffs in vehicles used to transport waste.

§ 4901.  Scope and application of chapter.

(a)  General rule.--No vehicle, combination or load which has a size or weight exceeding the limitations provided in this chapter and no vehicle, combination or load which is not so constructed or equipped as required in this title or the regulations of the department shall be operated or moved upon any highway of this Commonwealth, unless permitted as provided in this title by the department or local authority with respect to highways and bridges under their respective jurisdictions. Failure to obtain a permit prior to the operation or movement of such a vehicle, combination or load shall subject the owner, lessee and operator of the vehicle or combination to the institution of summary criminal proceedings by citation for any violations of this part.

(b)  Limitations on local regulation.--The maximum size and weight of vehicles specified in this chapter shall govern throughout this Commonwealth and local authorities shall have no power or authority to alter these limitations except as express authority may be granted in this title.

(c)  Permit authorizing prohibited movement.--If an overweight or oversize movement cannot be made in any other feasible manner, the permit may authorize the movement to be made in contravention to any provision of this title provided that:

(1)  the department or local authority determines that the movement is in the public interest; and

(2)  the movement is escorted by the Pennsylvania State Police, extra-duty Pennsylvania State Police or department personnel. When the movement is escorted by extra-duty Pennsylvania State Police or department personnel, the following shall apply:

(i)  Approval must be obtained from the Pennsylvania State Police or the department for the use of their respective personnel.

(ii)  The permittee shall bear the total costs of escorting the movement.

(d)  Responsibility of local authorities.--Local authorities:

(1)  that have adopted an ordinance under this chapter; or

(2)  that establish or enforce size or weight limitations which differ from those provided for in this chapter;

have the burden and responsibility to properly administer, adhere to and enforce compliance with the requirements of this chapter and the regulations of the department. Failure of a local authority to properly administer, adhere to or enforce the substantive requirements of this chapter and the department's regulations shall subject the local authority to penalties set forth under section 4907 (relating to penalty for violation of chapter).

(e)  Definition.--As used in this section, the term "extra-duty Pennsylvania State Police" means sworn members of the Pennsylvania State Police performing escort duty outside of their regularly scheduled shift on an overtime basis.

(Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; June 22, 2001, P.L.411, No.33, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 amended subsec. (c) and added subsec. (e).

2001 Amendment.  Act 33 added subsec. (d).

1994 Amendments.  Act 115 amended subsec. (a) and Act 172 amended subsec. (a). The amendments by Acts 115 and 172 are identical and therefore have been merged.



Section 4902 - Restrictions on use of highways and bridges

§ 4902.  Restrictions on use of highways and bridges.

(a)  Restrictions based on condition of highway or bridge.--The Commonwealth and local authorities with respect to highways and bridges under their jurisdictions may prohibit the operation of vehicles and may impose restrictions as to the weight or size of vehicles operated upon a highway or bridge only when they determine by conducting an engineering and traffic study as provided for in department regulations that the highway or bridge may be damaged or destroyed unless use by vehicles is prohibited or the permissible size or weight of vehicles is reduced. School buses, emergency vehicles and vehicles making local deliveries or pickups may be exempted from restrictions on the use of highways imposed under this subsection.

(b)  Restrictions based on traffic conditions.--The Commonwealth and local authorities with respect to highways and bridges under their jurisdictions may prohibit the operation of vehicles and may impose restrictions as to the weight or size of vehicles operated upon a highway or bridge whenever they determine that hazardous traffic conditions or other safety factors require such a prohibition or restriction. School buses, emergency vehicles and vehicles making local deliveries or pickups may be exempted from restrictions on the use of highways imposed under this subsection.

(c)  Permits and security.--The Commonwealth and local authorities may issue permits for movement of vehicles of size and weight in excess of restrictions promulgated under subsections (a) and (b) with respect to highways and bridges under their jurisdiction and may require such undertaking or security as they deem necessary to cover the cost of repairs and restoration necessitated by the permitted movement of vehicles. In reference to subsection (a), the Commonwealth and local authorities shall not refuse to issue a permit with respect to a highway under their jurisdiction if there is no reasonable alternate route available. For purposes of this section, "reasonable alternate route" shall mean a route meeting the criteria set forth in department regulations relating to traffic and engineering studies.

(d)  Designation of alternate routes.--

(1)  In conjunction with the exercise of the powers set forth in subsections (a) and (b), the Commonwealth may designate alternate routes for vehicles in excess of specified weights or sizes. Such alternate routes may utilize portions of the Pennsylvania Turnpike.

(2)  In conjunction with the exercise of the powers set forth in subsection (c), when refusing to issue a permit with respect to a highway under their jurisdiction, the Commonwealth and local authorities may conduct or cause to be conducted an alternate route study. The elements of an engineering and traffic study conducted to designate an alternate route pursuant to this section shall consist of the same elements found in department regulations.

(e)  Erection of signs.--The Commonwealth and local authorities shall erect or cause to be erected and maintained restriction signs designating the restrictions within 25 feet of each end of a bridge or portion of highway restricted as provided in subsection (a) or (b). In the case of a restriction on a bridge or on a highway which does not begin or end at an intersection with an unrestricted highway, the Commonwealth or local authorities shall also place an advance informational sign at the intersection nearest each end of the restricted bridge or portion of highway which would allow drivers to avoid the restricted bridge or portion of highway. No person shall be convicted of violating subsection (a) or (b) unless the restriction sign designating the restricted bridge or portion of highway to traffic moving in the direction the person was driving was posted as required in this subsection. However, failure to post the restriction sign designating the restricted bridge or portion of highway to traffic moving in the opposite direction or failure to post any advance informational sign shall not constitute a defense to a violation of this section.

(f)  Actions to be in accordance with department regulations.--All actions taken under authority of this section shall be taken in accordance with department regulations.

(f.1)  Local ordinances superseded.--Notwithstanding any other provision of law, local authorities are prohibited from enacting or enforcing ordinances inconsistent with the provisions contained in this section.

(g)  Penalty.--

(1)  Any person operating a vehicle or combination upon a highway or bridge in violation of a prohibition or restriction imposed under subsection (a) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $75, except that any person convicted of operating a vehicle with a gross weight in excess of a posted weight shall, upon conviction, be sentenced to pay a fine of $150 plus $150 for each 500 pounds, or part thereof, in excess of 3,000 pounds over the maximum allowable weight.

(2)  Any person operating a vehicle or combination in violation of a prohibition or restriction imposed under subsection (b) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not more than $500.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 22, 2001, P.L.411, No.33, eff. 60 days; May 11, 2006, P.L.161, No.38, eff. 60 days)

2006 Amendment.  Act 38 amended subsec. (g)(2).

Cross References.  Section 4902 is referred to in sections 4943, 4963, 6506 of this title.



Section 4903 - Securing loads in vehicles

§ 4903.  Securing loads in vehicles.

(a)  General rule.--No vehicle shall be driven or moved on any highway unless the vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking or otherwise escaping.

(b)  Fastening load.--Every load on a vehicle shall be fastened so as to prevent the load or covering from becoming loose, detached or in any manner a hazard to other users of the highway.

(c)  Load of logs.--

(1)  Every load of logs on a vehicle shall be securely fastened with binders, chains or straps and, in the case of an open-body or stake-body vehicle, trailer or semitrailer there shall be a sufficient number of vertical metal stakes or posts securely attached on each side of the vehicle, trailer or semitrailer at least as high as the top of the load to secure such load in the event of a failure of the binders, chains or straps.

(2)  A load of logs which are greater than six feet in length must be secured by three binders for each stack of logs, except that, if the stacks are tiered so that one stack rests upon the bottom stack or stacks, a total of three binders is necessary for that tiered combination.

(3)  A load of logs which are six feet or less in length must be secured by two binders for each stack of logs, except that, if the stacks are tiered so that one stack rests upon the bottom stack or stacks, a total of three binders is necessary for that tiered combination.

(4)  A tiered combination which includes logs which are greater than six feet and logs which are six feet or less shall be governed by paragraph (2).

(c.1)  Load of loose garbage.--Every load of loose, nonbaled garbage, waste, refuse or rubbish being transported through or within this Commonwealth shall be transported in a vehicle with four solid sides and with a cover or top of a type to prevent any of the load from escaping. The cover or top shall remain tightly in place going to a disposal site. The load shall be no higher than the solid sides of the vehicle. It is imperative that all garbage, waste, refuse or rubbish be removed from the vehicle at the disposal site to prevent any scattering of litter on the highway during the return trip. No truck, trailer or semitrailer with an open body or stake body shall be used for such purposes. This subsection shall not apply to vehicles engaged in the systematic collection of garbage or refuse and which are designed to be open in the rear for the loading of garbage or refuse.

(c.2)  Load of baled garbage.--Garbage, waste, refuse or rubbish in a tightly compacted and baled form being transported through or within this Commonwealth shall be securely fastened to the vehicle and covered over all exposed areas with a canvas cover or cover of a comparable type which shall be securely attached to the underside of all sides of the truck, trailer or semitrailer to prevent any of the material from the bales from escaping. No part of any bale shall be uncovered, except for inspection, at any time during transportation within or through this Commonwealth until arrival at the disposal site.

(c.3)  Load of equipment with hydraulically operated boom arm.--The boom arm of equipment with a hydraulically operated boom arm being transported through or within this Commonwealth shall be securely fastened to the vehicle with steel restraining devices to prevent its movement or shifting during transit.

(d)  Establishment of standards for fastening devices.--The department may promulgate regulations establishing minimum standards governing types and numbers of devices to be used in securing loads to prevent spillage and leakage of a load while in transit.

(e)  Exceptions.--This section does not prohibit:

(1)  the necessary spreading of any substance in highway maintenance or construction operations; or

(2)  the shedding or dropping of feathers or other matter from vehicles hauling live or slaughtered birds or animals.

(f)  Penalty for violation of subsection (a), (b) or (c).--A person who owns or who operates a vehicle in violation of subsection (a), (b) or (c) and, as a result of the violation, any item, piece, fragment or part of the load escapes and causes injury to a person or damage to another vehicle or other property commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $300 nor more than $1,000. A violation of subsection (a), (b) or (c) which does not result in injury to a person or damage to another vehicle or other property constitutes a summary offense, punishable by a fine of not less than $100 nor more than $300.

(g)  Penalty for violation of subsection (c.1) or (c.2).--A person who owns or who operates a vehicle in violation of subsection (c.1) or (c.2) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $300 nor more than $1,000. Notwithstanding the provisions of 42 Pa.C.S. §§ 3571 (relating to Commonwealth portion of fines, etc.) and 3573 (relating to municipal corporation portion of fines, etc.), disposition of any fine collected for a violation of subsection (c.1) or (c.2) shall be as follows:

(1)  Unless paragraph (2) applies, the fine collected shall be paid to the Commonwealth for deposit into the Motor License Fund.

(2)  If the county where the offense was committed has a litter control program approved by the department, 50% of the fine collected shall be paid to the county for expenditure in the approved litter control program; and 50% of the fine collected shall be paid to the Commonwealth for deposit into the Motor License Fund.

(Mar. 13, 1990, P.L.69, No.14, eff. imd.; July 11, 1996, P.L.660, No.115, eff. 60 days; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 added subsec. (c.3).

1996 Amendment.  Act 115 amended subsec. (c).

1990 Amendment.  Act 14 added subsecs. (c.1), (c.2), (f) and (g). See section 6 of Act 14 of 1990 in the appendix to this title for special provisions relating to construction of Act 14.

Cross References.  Section 4903 is referred to in section 3716 of this title.



Section 4904 - Limits on number of towed vehicles

§ 4904.  Limits on number of towed vehicles.

(a)  General rule.--No motor vehicle shall be operated upon a highway towing more than one other vehicle except as otherwise provided in this section.

(b)  Farm tractors.--Farm tractors may tow no more than two other vehicles when engaged in agricultural operations.

(c)  Towing vehicles requiring service.--

(1)  A dolly not exceeding ten feet in length may be towed by a motor vehicle for the purpose of towing another vehicle requiring service.

(2)  A combination requiring emergency service may be towed to a nearby garage or other place of safety.

(d)  Saddle-mount operations.--Not more than three truck tractors, empty trucks or chassis therefor, may be towed by a truck tractor, truck or the chassis thereof, provided that only the rear wheels of the drawn vehicles shall touch the road surface and the overall length of the combination does not exceed 75 feet.

(e)  Two-trailer combinations on interstate and certain other highways.--Combinations consisting of a truck tractor and two trailers may be driven only as described in section 4908 (relating to operation of certain combinations on interstate and certain other highways).

(f)  Tow dollies and converter gears.--A tow dolly or converter gear may be towed by a motor vehicle for the purpose of towing another vehicle, provided the combination meets all requirements of section 4905 (relating to safety requirements for towed vehicles) and separate lighting equipment is displayed on the rear of a towed motor vehicle. A converter gear may also be towed empty behind a combination consisting of a truck tractor and semitrailer.

(g)  Combinations permitted under section 4965(2).--Combinations permitted only to cross a highway to get from one commercial or industrial facility to another under section 4965(2) (relating to single permits for multiple highway crossings) may consist of more than two units as long as the dimensions and gross axle and wheel weight of the combination and loads do not exceed the maximums specified in this chapter.

(h)  Certain combinations permitted under section 4968.--Combinations consisting of a truck and one trailer or a truck tractor and one trailer which exceeds the maximum vehicle lengths authorized in section 4923 (relating to length of vehicles) and which shall not exceed 102 inches in width, or a truck tractor and no more than two trailers, each trailer of which shall not exceed 102 inches in width and 28 1/2 feet in length may be operated under a permit issued under section 4968 (relating to permit for movement during course of manufacture).

(i)  Portable traffic control signals or devices.--Portable traffic control signals mounted upon a trailer not exceeding 3,000 pounds gross vehicle weight may be operated in tandem as long as the length of the two trailers combined does not exceed 300 inches and the trailers are designed by the manufacturer to be able to be towed in tandem on public roadways.

(July 1, 1981, P.L.197, No.60, eff. imd.; July 7, 1983, P.L.32, No.19, eff. imd.; July 11, 1985, P.L.204, No.52, eff. 90 days; Nov. 29, 1985, P.L.316, No.81, eff. 60 days; July 9, 1986, P.L.544, No.96, eff. 60 days; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Apr. 17, 1997, P.L.6, No.3, eff. 60 days; Oct. 24, 2012, P.L.1307, No.163, eff. 60 days)

2012 Amendment.  Act 163 added subsec. (i).

1997 Amendment.  Act 3 amended subsec. (e).

1994 Amendment.  Act 2 amended subsec. (d).

1986 Amendment.  Act 96 amended subsec. (h).

1985 Amendments.  Act 52 added subsec. (g) and Act 81 added subsec. (h).

1983 Amendment.  Act 19 added subsecs. (e) and (f). See section 7 of Act 19 in the appendix to this title for special provisions relating to expiration of amendments authorizing two trailers and long combinations.

1981 Amendment.  Act 60 amended subsec. (c).

Cross References.  Section 4904 is referred to in section 4908 of this title.



Section 4905 - Safety requirements for towed vehicles

§ 4905.  Safety requirements for towed vehicles.

(a)  Connecting devices and distances.--When one vehicle is towing another, the connection shall be of sufficient strength to pull all weight towed. The distance between the vehicles shall not exceed 15 feet except between any two vehicles transporting poles, pipes, machinery or other objects of a structural nature such that they cannot readily be dismembered.

(b)  Red flags and lights.--If the distance between the vehicles exceeds five feet, a red flag or cloth not less than 12 inches square shall be displayed upon the connection centered between the vehicles. During hours of darkness a red light shall be displayed at the same position in lieu of the flag or cloth.

(c)  Deflection of trailer wheels.--Every trailer shall be attached to the vehicle drawing it so as to prevent the wheels of the trailer from deflecting more than six inches from the path of the drawing vehicle's wheels.

(d)  Safety chains.--Whenever two vehicles are connected by a ball-and-socket type hitch, or pintle hook without a locking device, they shall also be connected by two safety chains of equal length, each safety chain having an ultimate strength at least equal to the gross weight of the towed vehicles. The safety chains shall be crossed and connected to the towed and towing vehicle and to the tow bar so as to prevent the tow bar from dropping to the ground in the event the tow bar fails or becomes disconnected. The safety chains shall have no more slack than is necessary to permit proper turning.

(e)  Obstructed lighting equipment.--Whenever the rear running lights, stop lights, turn signals or hazard warning lights required by the provisions of Chapter 43 (relating to lighting equipment) are obstructed by the load on a vehicle or by a towed vehicle or its load, lighting equipment shall be displayed on the rear of the towed vehicle or load equivalent to the obstructed lights or signals, except in the case of implements of husbandry or commercial implements of husbandry displaying the slow-moving vehicle emblem and operating between sunrise and sunset.

(f)  Penalty for violation of subsection (e).--

(1)  A person who operates a commercial motor vehicle, as defined in section 1603 (relating to definitions), in violation of subsection (e) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300 for each violation.

(2)  A person who operates a motor vehicle other than a commercial motor vehicle, as defined in section 1603, in violation of subsection (e) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 nor more than $100.

(June 23, 1981, P.L.98, No.35, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. 120 days)

1995 Amendment.  Act 75 added subsec. (f).

1992 Amendment.  Act 174 amended subsec. (e).

Cross References.  Section 4905 is referred to in section 4904 of this title.



Section 4906 - Fire apparatus

§ 4906.  Fire apparatus.

This chapter does not apply to fire apparatus being operated on the highway unless specifically provided otherwise.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)



Section 4907 - Penalty for violation of chapter

§ 4907.  Penalty for violation of chapter.

(a)  General rule.--Any person violating any provision of this chapter for which a penalty is not otherwise provided commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300 for each violation.

(b)  Penalty for violation of permit.--Any person whose vehicle, combination or load is in violation of or not in compliance with any condition of a permit and any person who violates or fails to comply with any condition of a permit while operating or transporting a vehicle, combination or load, in addition to any other violation prohibited by this chapter, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500 for each violation.

(c)  Penalty for violation of multijurisdictional permit.--Any person who violates or fails to comply with any provision of a permit issued under section 6146.1 (relating to multijurisdictional permit agreement), in addition to any other violation prohibited by this title, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500 for each violation.

(d)  Penalty for operation with an invalid permit.--Any person who operates or moves an oversize or overweight vehicle, combination or load with an expired, void or invalidated permit, in addition to any other violation prohibited by this chapter, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $1,000 for each violation.

(e)  Failure to properly administer, adhere to and enforce the requirements of this chapter.--When it is determined in a summary proceeding that a local authority has failed to comply with any of the requirements of this chapter or the department's concomitant regulations, the following shall occur:

(1)  The local authority shall be liable for the costs for scheduling and conducting the proceeding and for the reasonable costs incurred to respond to and defend against the charges. The costs shall be assessed by the magisterial district judge and payable within 30 days of assessment.

(2)  The local authority shall forfeit any right of recovery for the cost of any repairs and restoration necessitated by the movement of vehicles upon highways or bridges.

(Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; June 22, 2001, P.L.411, No.33, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (e)(1). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

2001 Amendment.  Act 33 added subsec. (e).

1994 Amendments.  The amendments by Acts 115 and 172 are identical and therefore have been merged.

Cross References.  Section 4907 is referred to in section 4901 of this title.



Section 4908 - Operation of certain combinations on interstate and certain other highways

§ 4908.  Operation of certain combinations on interstate and certain other highways.

(a)  General rule.--Combinations authorized by section 4904(e) (relating to limits on number of towed vehicles) to have two trailers, or by section 4923(b)(6) or (7) (relating to length of vehicles) to exceed the length limitation for combinations, may be driven only on the types of highways and under the limitations set forth below:

(1)  On the designated national network consisting of all interstate highways and portions of Federal aid primary highways having at least a 48-foot-wide roadway or two 24-foot-wide roadways and designated by the department as capable of safely accommodating such vehicles.

(2)  Between the designated national network and a terminal or a facility for food, fuel, repair or rest having an entrance within the access limitation prescribed by Federal Highway Administration regulation of the nearest ramp or intersection, but only on highways having lanes at least ten feet wide.

(3)  On highways marked with traffic route signs having travel lanes at least ten feet in width unless prohibited by the department on State highways or the municipality on local highways based on safety reasons and marked with signs prohibiting such vehicles.

(4)  Between the highways authorized under paragraph (3) and a terminal or facility for food, fuel, repair or rest having an entrance within one-half road mile of the nearest ramp or intersection, but only on highways having lanes at least ten feet wide.

(5)  Approval of a highway other than as designated under paragraphs (1) through (4) shall be obtained from the:

(i)  City in the case of a highway in a city.

(ii)  Department in the case of a State highway not in a city, except that the department will, upon request, delegate authority to approve routes under this subsection to a municipality which has been delegated authority to issue permits under section 420 of the act of June 1, 1945 (P.L.1242, No.428), known as the State Highway Law.

(iii)  Municipality in the case of a local highway not in a city.

(b)  Household goods carriers.--In addition to the operations authorized in subsection (a), a household goods carrier, consisting of a truck tractor and either of the following:

(1)  A single trailer, which exceeds the maximum length for combinations established in section 4923(a), may be driven between the designated network and a point of loading or unloading which can safely and reasonably be accessed.

(2)  Two trailers may be driven between the designated national network and a point of loading or unloading which can safely and reasonably be accessed using highways approved under subsection (a)(2) through (5) for the particular movement.

(b.1)  Short 102-inch trailers.--In addition to the operations authorized in subsection (a), a combination, consisting of a truck tractor and a single trailer not exceeding 28 1/2 feet in length and 102 inches in width may be driven on all highways.

(c)  Nearby terminals and facilities.--(Deleted by amendment).

(d)  Route approval.--(Deleted by amendment).

(e)  Notice.--

(1)  The department shall publish the designated network established in subsection (a)(1) in the Pennsylvania Bulletin as a notice under 45 Pa.C.S. § 725(a)(3) (relating to additional contents of Pennsylvania Bulletin) and will also forward the designated network to trucking companies and associations and other interested parties, upon request.

(2)  Approval of a route under subsection (a)(5) shall be effective upon notice by the approving authority to the person who requested it. Notice of the approval shall also be given to State and affected local police and shall be published in the Pennsylvania Bulletin in a timely manner as a notice under 45 Pa.C.S. § 725(a)(3).

(3)  Approval of a route under subsection (b)(2) shall be effective upon notice by the approving authority to the person who requested it. Notice of the approval shall also be given to State and affected local police and shall be published in the Pennsylvania Bulletin in a timely manner.

(f)  Revocation of route approval.--The authority which approved a route under subsection (a)(5) may revoke the route approval if it determines that the route or some portion of it cannot safely and reasonably accommodate combinations authorized to exceed length or number of trailer limitations. Notice of the revocation shall be published in the Pennsylvania Bulletin as a notice under 45 Pa.C.S. § 725(a)(3) and shall be effective 15 days after such publication, except that the posting authority may effect an earlier revocation by posting signs to indicate the revocation. Written notice of the revocation shall also be given to the person who requested the route approval and to State and affected local police.

(g)  Penalty.--A person who operates a combination in violation of this section on a highway which is not marked with signs prohibiting the operation of such a combination commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50 for each violation. A person cited under this subsection shall not be subject to citation under section 4921 (relating to width of vehicles) or 4923 (relating to length of vehicles).

(July 7, 1983, P.L.32, No.19, eff. imd.; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Apr. 17, 1997, P.L.6, No.3, eff. 60 days)

1983 Amendment.  See section 7 of Act 19 in the appendix to this title for special provisions relating to expiration of amendments authorizing two trailers and long combinations.

Cross References.  Section 4908 is referred to in sections 4904, 4908.1, 4921 of this title.



Section 4908.1 - Operation of motor homes on interstate and certain other highways

§ 4908.1.  Operation of motor homes on interstate and certain other highways.

(a)  General rule.--Motor homes exceeding 40 feet in length but not exceeding 45 feet in length may be driven only on the types of highways and under the limitations set forth below:

(1)  On a designated network consisting of all interstate highways and portions of Federal aid primary highways having at least a 48-foot-wide roadway or two 24-foot-wide roadways and designated by the department as capable of safely accommodating motor homes.

(2)  Between the designated national network and:

(i)  The location where the motor home is garaged.

(ii)  A facility for food, fuel, repair, service or rest having an entrance within the access limitation prescribed under Federal Highway Administration regulation of the nearest ramp or intersection, but only on highways having lanes at least ten feet wide.

(3)  On highways marked with traffic route signs having travel lanes at least ten feet in width unless prohibited by the department on State highways or the municipality on local highways based on safety reasons and marked with signs prohibiting such vehicles.

(4)  Between the highways authorized under paragraph (3) and:

(i)  The location where the recreational vehicle is garaged.

(ii)  A terminal or facility for food, fuel, repair, service or rest having an entrance within two miles of the nearest ramp or intersection, but only on highways having lanes at least ten feet wide.

(5)  Approval of a highway other than as designated under paragraphs (1) through (4) shall be obtained from the:

(i)  City in the case of a highway in a city.

(ii)  Department in the case of a State highway not in a city, except that the department will, upon request, delegate authority to approve routes under this subsection to a municipality which has been delegated authority to issue permits under section 420 of the act of June 1, 1945 (P.L.1242, No.428), known as the State Highway Law.

(iii)  Municipality in the case of a local highway not in a city.

(b)  Notice.--Notice regarding approval and revocation of routes shall be in conformance with section 4908 (relating to operation of certain combinations on interstate and certain other highways).

(Oct. 4, 2002, P.L.845, No.123, eff. 60 days)

2002 Amendment.  Act 123 added section 4908.1.



Section 4909 - Transporting foodstuffs in vehicles used to transport waste

§ 4909.  Transporting foodstuffs in vehicles used to transport waste.

(a)  Offense defined.--

(1)  A person commits a violation of this section if he transports or knowingly provides a vehicle for the transportation of any food product or produce intended for human consumption in a vehicle which has been used to transport any municipal, residual or hazardous waste or any chemical or liquid, in bulk, which is not a food product or produce.

(2)  A person commits a violation of this section if he knowingly accepts any food product or produce from, or provides any food product or produce to, a vehicle used to transport any municipal, residual or hazardous waste or any chemical or liquid, in bulk, which is not a food product or produce.

(b)  Penalties.--

(1)  A person who violates subsection (a)(1) shall, upon conviction for the first offense, pay a fine of not less than $1,000 nor more than $10,000. Upon the second or subsequent conviction of subsection (a)(1), a person shall pay a fine of not less than $5,000 nor more than $25,000, or the court shall order the operating privilege of the vehicle operator suspended for a period of up to one year, or both. A copy of the order shall be transmitted to the department.

(2)  A person who violates subsection (a)(2) shall, upon conviction for the first offense, pay a fine of not less than $1,000 nor more than $10,000. A person who violates subsection (a)(2) shall, upon the second or subsequent conviction, pay a fine of not less than $5,000 nor more than $25,000.

(c)  Vehicle forfeiture.--Any vehicle or conveyance used in the commission of an offense under this section shall be deemed contraband and forfeited to the Department of Environmental Resources. The provisions of law relating to the seizure, summary and judicial forfeiture, and condemnation of intoxicating liquor shall apply to seizures and forfeitures under this section. Proceeds from the sale of forfeited vehicles or conveyances shall be deposited in the Solid Waste Abatement Fund.

(d)  Responsibility for cost.--The owner of any vehicle or conveyance forfeited under subsection (c) shall be responsible for any costs incurred in properly disposing of waste in the vehicle or conveyance.

(e)  Environmental Quality Board.--The Environmental Quality Board shall have the power and its duty shall be to adopt regulations, if necessary, to carry out the requirements of this section. Regulations, if necessary, shall be proposed within 90 days.

(f)  Emergency telephone number.--The Pennsylvania State Police shall establish or designate a toll-free telephone number to report violations of illegal hauling.

(g)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Food product or produce."  Any raw, cooked or processed edible substance, beverage or ingredient used or intended for use or for sale, in whole or in part, for human consumption.

"In bulk."  Not divided into parts or packaged in separate units.

"Municipal waste," "residual waste" or "hazardous waste."  The terms shall have the meanings given to them under the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, and the act of July 28, 1988 (P.L.556, No.101), known as the Municipal Waste Planning, Recycling and Waste Reduction Act.

(Mar. 13, 1990, P.L.69, No.14, eff. imd.)

1990 Amendment.  Act 14 added section 4909. See section 6 of Act 14 in the appendix to this title for special provisions relating to construction of act.

Environmental Quality Board.  Section 502(c) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Protection, provided that the Environmental Quality Board shall have the powers and duties currently vested in it, except as vested in the Department of Conservation and Natural Resources by Act 18 of 1995, which powers and duties include those set forth in section 4909.



Section 4921 - Width of vehicles

SUBCHAPTER B

WIDTH, HEIGHT AND LENGTH

Sec.

4921.  Width of vehicles.

4922.  Height of vehicles.

4923.  Length of vehicles.

4924.  Limitations on length of projecting loads.

4925.  Width of projecting loads on passenger vehicles.

Cross References.  Subchapter B is referred to in sections 4961, 4962, 4968, 4970, 4977, 4978, 4979.4 of this title.

§ 4921.  Width of vehicles.

(a)  General rule.--The total outside width of a vehicle, including any load, shall not exceed eight feet except as otherwise provided in this section. With regard to stinger-steered automobile or boat transporters or vehicles operating as provided in section 4908 (relating to operation of certain combinations on interstate and certain other highways), the total width of a vehicle, including any load, shall not exceed eight and one-half feet, except as otherwise provided in this chapter.

(b)  Special vehicles.--The following paragraphs determine widths for special vehicles, with each paragraph specifically controlling its own subject matter in the event of a conflict with another paragraph:

(1)  Any implement of husbandry or vehicle loaded with crops or nutrients and not exceeding 12 feet in width may be driven, hauled or towed between sunrise and sunset on highways other than freeways.

(2)  Any implement of husbandry not exceeding 14 feet 6 inches in width may be driven, hauled or towed without any restriction as to time on highways other than freeways in accordance with the following:

(i)  (Reserved).

(ii)  The implement may be driven, hauled or towed within 50 miles of any farm owned or operated by the owner of the implement of husbandry.

(iii)  The implement may be driven, hauled or towed between:

(A)  farms; or

(B)  a farm owned or operated by a farmer and a place of business of a mechanic or dealer in implements of husbandry;

located not more than 150 miles away for the purpose of buying, selling, trading, loaning and leasing, demonstrating, repairing or servicing the implement of husbandry.

(iv)  When driven, hauled or towed between sunset and sunrise, the implement of husbandry shall have and operate at least one flashing or revolving yellow light or yellow strobe light, which shall be mounted to provide visibility to vehicles approaching from any direction, 360° visibility, regardless of the method of mounting and hazard signal lamps.

(2.1)  Any implement of husbandry exceeding 14 feet 6 inches and not exceeding 16 feet in width may be driven, hauled or towed between sunrise and sunset on highways other than freeways if the implement of husbandry is covered by financial responsibility under paragraph (2.2)(vi) and is preceded by a pilot vehicle that displays an "oversize load" sign on the front of the vehicle and has continuously activated hazard signal lamps. The implement of husbandry shall have and operate at least one flashing or revolving yellow light or yellow strobe light, which shall be mounted to provide visibility to vehicles approaching from any direction, 360° visibility, regardless of the method of mounting and hazard signal lamps. Implements subject to this paragraph may be driven, hauled or towed:

(i)  Within 50 miles of any farm owned or operated by the owner of the implement of husbandry.

(ii)  Between:

(A)  farms; or

(B)  a farm owned or operated by a farmer and a place of business of a mechanic or dealer in implements of husbandry;

located not more than 150 miles away for the purpose of buying, selling, trading, loaning and leasing, demonstrating, repairing or servicing the implement of husbandry.

(2.2)  An implement of husbandry exceeding 14 feet 6 inches and not exceeding 16 feet in width may be driven, hauled or towed on highways other than freeways between sunset and sunrise within 25 miles of any farm owned or operated by the owner of the implement of husbandry if all of the following are met:

(i)  the implement of husbandry is equipped with reflective edgemarks or lights to identify the outermost edges of the rear and front of the implement that are visible from the front, the rear and, as is practicable, from each side;

(ii)  the implement of husbandry shall have and operate at least one flashing or revolving yellow light or yellow strobe light, which shall be mounted to provide visibility to vehicles approaching from any direction, 360° visibility, regardless of the method of mounting, and hazard signal lamps;

(iii)  the implement of husbandry is not driven, hauled or towed at a speed greater than 25 miles per hour;

(iv)  the implement of husbandry is driven, hauled or towed by a person who is at least 18 years of age;

(v)  the implement of husbandry is followed by a vehicle that is displaying an "oversize load" sign on the rear of the vehicle and is operating continuously activated hazard signal lamps; and

(vi)  the implement of husbandry is covered by the minimum levels of liability insurance coverage on the vehicle as are required to be maintained under Chapter 17 (relating to financial responsibility) by owners of registered motor vehicles. The requirement of this subparagraph shall be met if the minimum amounts of liability insurance coverage for the implement of husbandry have been provided under farm liability insurance coverage maintained generally by the owner. Coverage prescribed under Subchapter B of Chapter 17 (relating to motor vehicle liability insurance first party benefits) shall not be required to be maintained or provided for the implement of husbandry.

(3)  Special mobile equipment not exceeding nine feet two inches in width may be driven, hauled or towed between sunrise and sunset on highways other than freeways.

(4)  The department may regulate the operation of special vehicles subject to this subsection which regulations may prohibit the operation of special vehicles on certain days or during certain hours.

(4.1)  A vehicle not exceeding 14 feet 6 inches in width may be towed by an implement of husbandry exempt from registration under section 1302(2.1) and (2.2) (relating to vehicles exempt from registration) without any restriction as to time on highways other than freeways, if all of the following apply:

(i)  The implement towing the vehicle is being operated in accordance with subsection (a) or this subsection.

(ii)  The towed vehicle, when towed between sunset and sunrise, has and operates at least one flashing or revolving yellow light or yellow strobe light, which shall be mounted to provide visibility to vehicles approaching from any direction, 360 degree visibility, regardless of the method of mounting and hazard signal lamps.

(5)  An implement of husbandry or vehicle used for crops or nutrients and not exceeding 14 feet 6 inches in width may be operated on highways other than freeways between sunset and sunrise. The implement or vehicle, when used at this time, shall have and operate at least one flashing or revolving yellow light or strobe light, which shall be mounted to provide visibility to vehicles approaching from any direction, 360-degree visibility, regardless of the method of mounting, and hazard signals.

(6)  Commercial implements of husbandry not exceeding 12 feet in width, including wheels and tires, may be driven, hauled or towed between sunrise and sunset on highways other than freeways.

(7)  As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Crop."  The term includes, but is not limited to:

(i)  Field crops, including corn, wheat, oats, rye, barley, hay, potatoes and dry beans.

(ii)  Fruits, including apples, peaches, grapes, cherries and berries.

(iii)  Vegetables, including tomatoes, snap beans, cabbage, carrots, beets, onions and mushrooms.

"Nutrient."  The term includes, but is not limited to:

(i)  A substance or recognized plant nutrient, element or compound that is used or sold for its plant nutritive content or its claimed nutritive value.

(ii)  Livestock and poultry manures and their byproducts, compost used as fertilizer, commercially manufactured chemical fertilizers, biosolids or combinations of commercially manufactured chemical biosolids.

(c)  Buses.--Any bus operated wholly within a municipality, where permitted by the municipality, or in more than one municipality, where approved by the Public Utility Commission, may have a total outside width not to exceed eight feet six inches when operated upon a highway having traffic-lane widths of not less than ten feet.

(c.1)  Motor homes or recreational trailers.--Any motor home or recreational trailer may have a total outside width not to exceed eight feet six inches.

(c.2)  Utility trailers.--A utility trailer with a registered gross weight not to exceed 10,000 pounds may have a total outside width not to exceed eight feet six inches.

(c.3)  Trucks other than combinations.--The total outside width, including any load, of a truck other than a combination shall not exceed eight and one-half feet except as otherwise provided in this chapter.

(d)  Nondivisible loads.--Vehicles carrying nondivisible loads not exceeding eight feet six inches in width may operate on any highway having a roadway width of 20 feet or more.

(e)  Mirrors, sunshades and tarpaulins.--Mirrors, sunshades and tarpaulins may extend beyond the maximum width of a vehicle as follows:

(1)  Mirrors may extend on each side a maximum of six inches beyond the width of the vehicle, trailer or load, whichever is greater.

(2)  Sunshades may extend a maximum of six inches on each side of the vehicle.

(3)  Tarpaulins and the mechanical components of the devices used to secure tarpaulins may extend no more than six inches on each side of a vehicle or trailer.

(e.1)  School buses.--School bus side stop signal arms, as provided for in section 4552 (relating to general requirements for school buses), may, when in an extended position displaying red visual signals while the vehicle is stopped and loading or discharging students, extend beyond the width limitation otherwise provided in this section.

(f)  Exceptions.--The provisions of this subchapter governing the width of vehicles do not apply to street sweepers, snow removal equipment, truck-mounted line-painting equipment and recycling equipment used under the act of July 28, 1988 (P.L.556, No.101), known as the Municipal Waste Planning, Recycling and Waste Reduction Act.

(July 20, 1979, P.L.168, No.55, eff. imd.; Mar. 7, 1982, P.L.152, No.49, eff. imd.; July 7, 1983, P.L.32, No.19, eff. imd.; Dec. 19, 1988, P.L.1290, No.163, eff. imd.; June 30, 1990, P.L.266, No.63, eff. imd.; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; July 2, 1993, P.L.408, No.58, eff. 60 days; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Dec. 7, 1994, P.L.820, No.115, eff. imd.; July 11, 1996, P.L.660, No.115, eff. 60 days; Apr. 17, 1997, P.L.6, No.3, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 22, 2001, P.L.411, No.33, eff. 60 days; Nov. 30, 2004, P.L.1667, No.211, eff. 60 days; Oct. 24, 2012, P.L.1405, No.173, eff. 60 days; Oct. 24, 2012, P.L.1407, No.174, eff. 60 days; Nov. 1, 2012, P.L.1680, No.209, eff. 60 days)

2012 Amendments.  Act 173 amended subsec. (b) intro. par., (1) and (5) and added (7), Act 174 added subsec. (b)(4.1) and Act 209 amended subsec. (b)(2) and added subsecs. (b)(2.1) and (2.2).

2004 Amendment.  Act 211 amended subsec. (b)(1).

2001 Amendment.  Act 33 amended subsec. (b).

1997 Amendment.  Act 3 amended subsec. (a) and added subsec. (c.3)

1996 Amendment.  Act 115 added subsec. (c.2).

1994 Amendments.  Act 2 amended subsec. (a) and Act 115 added subsec. (c.1).

1993 Amendments.  Act 10 amended subsecs. (b)(5) and (6) and (d) and Act 58 amended subsecs. (e) and (f).

1988 Amendment.  Act 163 added subsec. (e.1).

Cross References.  Section 4921 is referred to in sections 4908, 4961 of this title.



Section 4922 - Height of vehicles

§ 4922.  Height of vehicles.

(a)  General rule.--No vehicle, including any load, shall exceed a height of 13 feet 6 inches. This provision shall not be construed to require public authorities to provide sufficient vertical clearance to permit the operation of such vehicles.

(b)  Buses.--Any bus operated wholly within a municipality, where permitted by the municipality, or in more than one municipality, where approved by the Public Utility Commission, may be of a total height, including load, not to exceed 14 feet 6 inches.

(c)  Exceptions.--The provisions of this subchapter governing the height of vehicles do not apply to fire apparatus or to vehicles used exclusively to repair overhead lights and wires.

(d)  Penalty.--Any person convicted of operating a vehicle with a height greater than 13 feet 6 inches and traveling without a valid permit shall, upon conviction, pay a fine of $500.

(Nov. 26, 2008, P.L.1658, No.133, eff. 60 days)

2008 Amendment.  Act 133 added subsec. (d).

Cross References.  Section 4922 is referred to in section 4961 of this title.



Section 4923 - Length of vehicles

§ 4923.  Length of vehicles.

(a)  Motor vehicles.--

(1)  Except as provided in paragraph (2), no motor vehicle, including any load and bumpers, shall exceed an overall length of 40 feet.

(2)  Paragraph (1) does not apply to the following:

(i)  A motor vehicle equipped with a boom or boomlike device if the vehicle does not exceed 55 feet.

(ii)  A bus or motor home which does not exceed 45 feet.

(iii)  An articulated bus which does not exceed 63 feet.

(iv)  An automobile or boat transporter which does not exceed 45 feet, exclusive of an overhang of not more than three feet on the front and four feet on the rear.

(b)  Exceptions.--(Deleted by amendment).

(b.1)  Combinations.--

(1)  The length of a single trailer being towed by a truck tractor shall not exceed 53 feet provided the distance between the kingpin and the center line of the rear axle or rear axle group does not exceed 41 feet or, in the case of a trailer used exclusively or primarily to transport vehicles in connection with motor sports competition events, does not exceed 46 feet.

(2)  For a double trailer, the length of each trailer being towed in combination by a truck tractor shall not exceed 28 1/2 feet.

(3)  The overall length of the combination of a truck tractor with a conventional fifth wheel and an auto or boat transporter shall not exceed 65 feet, exclusive of an overhang of not more than three feet on the front and four feet on the rear of the combination.

(4)  The overall length of a stinger-steered auto or boat transporter combination shall not exceed 75 feet, exclusive of an overhang of not more than three feet on the front and four feet on the rear of the combination.

(5)  The overall length of a saddle-mount combination shall not exceed 75 feet.

(6)  The overall length of a maxi-cube combination shall not exceed 65 feet.

(7)  A combination consisting of any tow truck towing a disabled motor vehicle to a place of repairs or other place of safety.

(8)  A combination transporting articles that, themselves, do not exceed 70 feet in length and are nondivisible as to length.

(c)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Automobile or boat transporter."  A truck of a total length not greater than 45 feet, exclusive of an overhang of not more than three feet on the front and four feet on the rear of the vehicle configured by the manufacturer to haul either automobiles, light trucks or boats.

(June 6, 1979, P.L.39, No.12, eff. imd.; June 18, 1980, P.L.229, No.68, eff. 60 days; July 1, 1981, P.L.197, No.60, eff. imd.; July 7, 1983, P.L.32, No.19, eff. imd.; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Feb. 10, 1994, P.L.10, No.2, eff. imd.; Apr. 17, 1997, P.L.6, No.3, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. imd.; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; Nov. 30, 2004, P.L.1667, No.211, eff. 60 days; Oct. 24, 2012, P.L.1407, No.174, eff. 60 days)

2012 Amendment.  Act 174 amended subsec. (a)(2)(iii).

1983 Amendment.  See section 7 of Act 19 in the appendix to this title for special provisions relating to expiration of amendments authorizing two trailers and long combinations.

Cross References.  Section 4923 is referred to in sections 4904, 4908, 4924 of this title.



Section 4924 - Limitations on length of projecting loads

§ 4924.  Limitations on length of projecting loads.

(a)  General rule.--Subject to the provisions of this subchapter limiting the length of vehicles and loads, the load upon any vehicle or the load upon the front vehicle of a combination of vehicles shall not extend more than three feet beyond the foremost part of the vehicle, and the load upon any vehicle operated alone or the load, other than a nondivisible load, upon the rear vehicle of a combination shall not extend more than six feet beyond the rear of the bed or body of such vehicle.

(b)  Red flags and lights.--If the load on any vehicle extends more than four feet beyond the rear of the vehicle, a red flag or cloth not less than 12 inches square shall be displayed at the end of the load. During hours of darkness, a red light shall be displayed in the same position in lieu of the flag or cloth.

(c)  Compliance with maximum length limitations.--Subsection (a) does not permit loads to exceed the maximum limits set forth in section 4923 (relating to length of vehicles).

(d)  Exceptions.--Except for subsection (b), this section does not apply to a motor vehicle specifically designed and being used to:

(1)  transport roof trusses; or

(2)  transport live trees for transplanting.

(Nov. 23, 1987, P.L.399, No.82, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days)

1993 Amendment.  Act 10 amended subsec. (d).



Section 4925 - Width of projecting loads on passenger vehicles

§ 4925.  Width of projecting loads on passenger vehicles.

(a)  General rule.--No passenger-type vehicle shall be operated on any highway with a load extending beyond the left side of the vehicle nor extending more than 12 inches beyond the right side of the vehicle.

(b)  Exception.--This section does not apply to emergency vehicles.



Section 4941 - Maximum gross weight of vehicles

SUBCHAPTER C

MAXIMUM WEIGHTS OF VEHICLES

Sec.

4941.  Maximum gross weight of vehicles.

4942.  Registered gross weight.

4943.  Maximum axle weight of vehicles.

4944.  Maximum wheel load.

4945.  Penalties for exceeding maximum weights.

4946.  Impoundment of vehicles for nonpayment of overweight fines (Repealed).

4947.  Disposition of impounded vehicles and loads (Repealed).

4948.  Maximum weight and seating capacity of buses.

4949.  Application to tow trucks.

Cross References.  Subchapter C is referred to in sections 4961, 4968, 4974, 4976, 4976.1, 4978, 4979, 4979.1, 4979.2, 4979.3, 4979.4, 4979.5, 4979.6, 4982, 6506 of this title.

§ 4941.  Maximum gross weight of vehicles.

(a)  General rule.--No vehicle shall, when operated upon a highway, have a gross weight exceeding 80,000 pounds, and no combination driven upon a highway shall have a gross weight exceeding 80,000 pounds, or the applicable weight set as forth in subsection (b) or (c), whichever is less.

(b)  Combination of vehicles.--No combination shall, when operated upon a highway, have a gross weight exceeding the following:

Combination of Vehicles

Maximum

Gross Weight

In Pounds

Two-axle truck tractor & single-axle semitrailer

58,400

Two-axle truck tractor & two-axle semitrailer

73,280

Three-axle truck tractor & single-axle semitrailer

73,280

Two-axle truck & two-axle trailer

73,280

(c)  Motor vehicles.--No motor vehicle when operated upon a highway shall have a gross weight exceeding the following specified maximum gross weight for the following described motor vehicles:

Maximum

Gross Weight

In Pounds

Two-axle motor vehicle

38,000

Three-axle motor vehicle

58,400

Four-axle motor vehicle

73,280

Five-axle motor vehicle

73,280

Six-axle motor vehicle

77,000

Seven-axle motor vehicle

80,000

(June 18, 1980, P.L.229, No.68, eff. 60 days; Oct. 10, 1980, P.L.791, No.147, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days)

2001 Amendment.  Act 37 amended subsecs. (a) and (c).

Cross References.  Section 4941 is referred to in sections 4945, 4961 of this title.



Section 4942 - Registered gross weight

§ 4942.  Registered gross weight.

(a)  Single vehicle limits.--No vehicle registered as a truck, a combination or a trailer shall be operated with a gross weight in excess of its registered gross weight.

(b)  Truck towing trailer.--No vehicle registered as a truck shall be operated with a gross weight, exclusive of any trailer being towed, in excess of its registered gross weight as a truck.

(c)  Combination.--No combination containing a trailer having a gross weight or registered gross weight in excess of 10,000 pounds shall be operated with a gross weight in excess of the registered gross weight of the truck or truck tractor for a combination.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (c).

Cross References.  Section 4942 is referred to in section 4945 of this title.



Section 4943 - Maximum axle weight of vehicles

§ 4943.  Maximum axle weight of vehicles.

(a)  General rule.--No vehicle or combination driven upon a highway shall have a weight upon any axle in excess of the lesser of the manufacturer's rated axle capacity or the following applicable weight:

(1)  Steering axles.--The maximum axle weight upon a steering axle shall not exceed 20,000 pounds.

(2)  Other axles.--

Maximum Axle Weight in Pounds Upon:

If the Center-to-Center

Distance Between the

Nearest Adjacent Axles is:

One of Two

Adjacent Axles

Other of Two

Adjacent Axles

Under 6 feet

18,000

18,000

6 to 8 feet

18,000

22,400

Over 8 feet

22,400

22,400

(b)  Exceptions and special applications.--

(1)  No combination registered and carrying a gross weight in excess of 73,280 pounds shall have an overall gross weight on any single axle, other than the steering axle, in excess of 20,000 pounds, or an overall gross weight on any group of two or more consecutive axles in excess of that produced by application of the following formula:

W = 500

(

LN + (12N + 36)

N-1

)

Where W = overall gross weight on any group of two or more consecutive axles to the nearest 500 pounds, L = distance in feet between the extreme of any group of two or more consecutive axles and N = number of axles in group under consideration, except that two consecutive pairs of axles may carry a gross load of 34,000 pounds each, provided the overall distance between the first and last axles of such consecutive pairs of axles is 36 feet or more.

(2)  When a truck tractor is registered in excess of 73,280 pounds and is operating in combination with an overall gross weight of 73,280 or less, the maximum axle weight limits of subsection (a)(1) and (2) shall be applicable for the purposes of weighing the combination.

(3)  No trucks registered in Classes 17 and 20 shall have an overall gross weight in excess of 21,400 pounds on any tandem axle. In addition, a group of three tandem axles shall not have an overall gross weight in excess of 60,000 pounds. This paragraph shall not be applicable to interstate highways except for a highway added to the interstate system under the National Highway System Designation Act of 1995 (Public Law 104-59, 109 Stat. 568).

(4)  Subsection (a)(1) and (2) do not apply to a vehicle or combination operating under the terms of an agreement established under section 4902(c) (relating to restrictions on use of highways and bridges). This paragraph shall not be applicable to interstate highways except for a highway added to the interstate system under the National Highway System Designation Act of 1995.

(5)  For the purpose of determining the weight that a six-axle combination registered in Class 25 shall be permitted to carry on a highway, paragraph (1) shall be applied only in the following manner. If the external bridge of the combination is 43 feet and the internal bridge is 32 feet, a group of two consecutive axles may carry a gross weight of 34,000 pounds and a group of three consecutive axles may carry a gross weight of 42,500 pounds. These axles shall be weighed simultaneously to determine their gross weight.

(6)  (Deleted by amendment).

(c)  Gross weight.--No vehicle or combination shall be driven with a gross weight in excess of the sum of the allowable axle weights as set forth in this section, nor shall any vehicle or combination be driven with a gross weight in excess of the sum of the manufacturer's rated axle capacities.

(d)  Location of front axle of semitrailer.--(Deleted by amendment).

(e)  Lift-axle position.--

(1)  Except when necessary for turning a truck that is operating under normal load conditions, the lift axle shall be in full contact with the highway under full pressure.

(2)  Any person violating this subsection is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $250.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Oct. 10, 1980, P.L.791, No.147, eff. imd.; July 7, 1983, P.L.32, No.19, eff. imd.; Mar. 21, 1996, P.L.35, No.11, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (b)(3) and (4) and deleted subsecs. (b)(6) and (d).

1996 Amendment.  Act 11 amended subsec. (b).

1983 Amendment.  Act 19 amended subsec. (a).

Cross References.  Section 4943 is referred to in section 4945 of this title.



Section 4944 - Maximum wheel load

§ 4944.  Maximum wheel load.

No motor vehicle or combination shall, when operated upon a highway, have a weight upon any one wheel in excess of 800 pounds for each nominal inch of width of tire on the wheel. Special mobile equipment may be authorized to carry up to 1,000 pounds per nominal inch of tire width subject to the issuance of a permit by the department.

(June 18, 1980, P.L.229, No.68, eff. 60 days; June 11, 1992, P.L.266, No.47, eff. 60 days)

Cross References.  Section 4944 is referred to in section 4945 of this title.



Section 4945 - Penalties for exceeding maximum weights

§ 4945.  Penalties for exceeding maximum weights.

(a)  Gross weight violations.--

(1)  Any person driving a vehicle or combination upon a highway exceeding the maximum gross weight allowed by section 4941 (relating to maximum gross weight of vehicles) or the registered gross weight allowed by section 4942 (relating to registered gross weight), whichever is less, is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $75 plus $75 for each 500 pounds, or part thereof, in excess of 3,000 pounds over the maximum gross weight or the registered gross weight.

(2)  If the gross weight of any vehicle or combination exceeds the applicable gross weight allowed under section 4941(a), the fine imposed under this subsection shall be doubled.

(b)  Axle weight violation.--Subject to the provisions of section 4982(c) (relating to reducing or readjusting loads of vehicles), any person operating a vehicle or combination with a weight on an axle or group of consecutive axles exceeding the maximum axle weights allowed by section 4943 (relating to maximum axle weight of vehicles) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 plus $100 for each 500 pounds, or part thereof, in excess of 2,000 pounds over the maximum axle weight allowed.

(c)  Wheel weight violation.--Any person operating a vehicle or combination upon a highway exceeding the maximum wheel weight allowed by section 4944 (relating to maximum wheel load) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 plus $100 for each 200 pounds, or part thereof, in excess of 200 pounds over the maximum wheel weight allowed.

(d)  Concurrent violations.--In any case in which there are concurrent violations of more than one of the sections or subsections of this subchapter prescribing maximum weights, the only penalty imposed shall be for violation of that section or subsection which produces the greatest fine.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days)

1986 Amendment.  Act 166 amended subsec. (b).

1980 Amendment.  Act 68 amended subsec. (a).



Section 4946 - Impoundment of vehicles for nonpayment of overweight fines (Repealed)

§ 4946.  Impoundment of vehicles for nonpayment of overweight fines (Repealed).

1985 Repeal.  Section 4946 was repealed June 19, 1985, P.L.49, No.20, effective in 60 days.



Section 4947 - Disposition of impounded vehicles and loads (Repealed)

§ 4947.  Disposition of impounded vehicles and loads (Repealed).

1985 Repeal.  Section 4947 was repealed June 19, 1985, P.L.49, No.20, effective in 60 days.



Section 4948 - Maximum weight and seating capacity of buses

§ 4948.  Maximum weight and seating capacity of buses.

(a)  Gross, axle and wheel weights.--No bus shall be operated upon any highway with a gross weight in excess of 73,280 pounds, or with a weight on any axle in excess of the lesser of the manufacturer's rated axle capacity or 22,400 pounds on any single axle. Buses operated upon interstate highways shall not have a weight on any axle in excess of 20,000 pounds. No bus shall be operated on a highway with a weight upon any wheel in excess of 800 pounds on any one wheel for each nominal inch of width of tire on the wheel.

(b)  Seating capacity load.--A bus shall not be operated on a highway with a load exceeding by more than 25% its registered seating capacity except when operated within a business or residence district. A child under the age of six years shall not be counted when computing the load on the bus.

(c)  Penalties.--Any person owning or operating a bus with a gross weight or with weight on any axle or wheel exceeding by more than 5% the maximum allowed in subsection (a) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100. If the excess weight is more than 10% above the maximum weight allowed, the fine shall be $300. Any person in violation of subsection (b) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 nor more than $100.

(June 6, 1979, P.L.39, No.12, eff. imd.; Oct. 10, 1980, P.L.791, No.147, eff. imd.)

1980 Amendment.  Act 147 amended subsec. (a).



Section 4949 - Application to tow trucks

§ 4949.  Application to tow trucks.

The weight restrictions set forth in this subchapter do not apply to a combination consisting of any tow truck towing a disabled motor vehicle to a place of repairs or other place of safety as long as the overweight combination travels directly to the first available such location and the movement is performed at the direction of authorized emergency personnel or a qualified Commonwealth employee.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added section 4949.



Section 4961 - Authority to issue permits

SUBCHAPTER D

SPECIAL PERMITS FOR EXCESSIVE

SIZE AND WEIGHT

Sec.

4961.  Authority to issue permits.

4962.  Conditions of permits and security for damages.

4963.  Exemptions for vehicles used in State highway construction or maintenance.

4964.  Oral authorization following emergency or accident.

4965.  Single permits for multiple highway crossings.

4966.  Permit for movement of quarry equipment.

4967.  Permit for movement of implements of husbandry (Repealed).

4968.  Permit for movement during course of manufacture.

4969.  Permit for movement of vehicles with oversize wheels and tires (Repealed).

4970.  Permit for movement of construction equipment.

4971.  Permit for operation of chemical and fertilizer vehicles (Deleted by amendment).

4972.  Permits for migrant farm vehicles (Repealed).

4973.  Permits for movement of a mobile home or a modular housing unit and modular housing undercarriage.

4974.  Permit for movement of containerized cargo.

4975.  Permit for movement of special mobile equipment.

4976.  Permit for movement of domestic animal feed and whole or unprocessed grain.

4976.1. Permit for movement of live domestic animals.

4976.2. Permit for movement of eggs.

4977.  Permit for movement of wooden structures.

4978.  Permit for movement of building structural components.

4979.  Permit for movement of particleboard or fiberboard used in the manufacture of ready-to-assemble furniture.

4979.1. Permit for movement of bulk refined oil.

4979.2. Permit for movement of waste coal, beneficial combustion ash or limestone.

4979.3. Permit for movement of float glass or flat glass for use in construction and other end uses.

4979.4. Permit for movement of self-propelled cranes.

4979.5. Permit for movement of nonhazardous liquid glue.

4979.6. Permit for movement of waste tires.

Cross References.  Subchapter D is referred to in section 4982 of this title.

§ 4961.  Authority to issue permits.

(a)  General rule.--The department and local authorities with respect to highways under their respective jurisdictions may, upon application in writing showing good cause, issue special permits in writing authorizing the applicant to operate or move on specified highways any of the following:

(1)  A vehicle which when unloaded exceeds the maximum size specified in Subchapter B (relating to width, height and length) or the maximum weights specified in Subchapter C (relating to maximum weights of vehicles).

(2)  A combination carrying a nondivisible load and exceeding the maximum size specified in Subchapter B or the maximum weights specified in Subchapter C.

(3)  A vehicle containing a nondivisible load which exceeds the maximum width specified in section 4921(a) (relating to width of vehicles) or the maximum height specified in section 4922 (relating to height of vehicles).

(4)  A mobile home.

(5)  A modular housing or manufactured construction unit which exceeds the maximum size prescribed in this title.

(5.1)  A manufactured construction unit which exceeds the maximum size and weight prescribed in this title.

(6)  A modular housing or manufactured construction unit undercarriage which exceeds the maximum size prescribed in this title.

(7)  Such other vehicles and combinations as are specifically authorized in this chapter.

(b)  Limitation for truck tractors.--Permits to exceed the maximum weight limit shall be issued only for truck tractors registered at the maximum weight permitted under section 4941(a) or (b) (relating to maximum gross weight of vehicles). When a truck tractor is operating under permit, the fine for axle and gross weight violations shall only be applicable to the weight that the vehicle is in excess of the weight allowed on the permit.

(c)  County offices for issuing permits.--The department shall empower an authorized representative or employee to issue permits as provided in subsection (a) and may provide a place within each county where the permits may be issued.

(d)  Excess damage permits.--The department and local authorities having highways under their respective jurisdictions may issue a permit with a maximum distance of 2.5 miles for the movement upon specified highways of combinations in excess of the maximum weights specified in Subchapter C and may require such security as deemed necessary to cover the cost of repairs and restoration necessitated by the movement of such vehicles. Permits issued under this subsection shall be subject to the following conditions:

(1)  The security shall be in the form of an irrevocable letter of credit signed by a bank officer and naming the department or local authority as sole beneficiary, to be honored on presentment.

(2)  The maximum allowable gross weight shall be 125,000 pounds.

(3)  Upon notification from the department or local authority, the permittee shall reimburse the department or local authority for repair and restoration costs determined to be necessitated by the movement of the overweight vehicles. Failure to reimburse the department or local authority within 60 days of said notice shall automatically invalidate the permit and cause action against the letter of credit.

(Oct. 10, 1980, P.L.791, No.147, eff. imd.; Mar. 7, 1982, P.L.152, No.49, eff imd.; May 1, 1984, P.L.224, No.48, eff. 60 days; July 11, 1985, P.L.204, No.52, eff. 90 days; Feb. 10, 1994, P.L.10, No.2, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

Cross References.  Section 4961 is referred to in sections 1302, 1943, 4962 of this title.



Section 4962 - Conditions of permits and security for damages

§ 4962.  Conditions of permits and security for damages.

(a)  General rule.--Permits may be conditioned by limiting the number of trips or by establishing seasonal or other time limitations or geographic limitations including limitations as to prescribed highways or by otherwise limiting or prescribing conditions of operation under the permit as the department or local authorities shall deem necessary to protect the safety of highway users, to promote the efficient movement of traffic or to protect the highways. The department or local authorities may require such undertaking or security as they deem necessary to compensate for any damage to any highway or structure or appurtenance.

(b)  Display of permit.--Every permit shall be carried in the towing vehicle and shall be open to inspection by any police officer or authorized agent of the issuing agency or any person having an accident involving a permitted vehicle or combination.

(c)  Revocation of permit.--A permit shall be revocable for cause and shall be subject to summary confiscation or invalidation as provided by departmental regulations.

(d)  Special escort services.--The department or local authorities shall specify what movements require special escort services of the Pennsylvania State Police, local police or department personnel.

(e)  Liability of permittee for damage.--The permittee shall be liable for all damage to any highway structure or appurtenance sustained as a result of operating or moving under the permit.

(f)  When loads permitted.--Only vehicles and combinations permitted under the following provisions shall be authorized to carry or haul loads while operating under the permit:

Section 4961(a)(2), (3) and (6) (relating to authority to issue permits).

Section 4965 (relating to single permits for multiple highway crossings).

Section 4968 (relating to permit for movement during course of manufacture).

Section 4974 (relating to permit for movement of containerized cargo).

Section 4975 (relating to permit for movement of special mobile equipment).

Section 4976 (relating to permit for movement of domestic animal feed).

Section 4976.1 (relating to permit for movement of live domestic animals).

Section 4976.2 (relating to permit for movement of eggs).

Section 4977 (relating to permit for movement of wooden structures).

Section 4978 (relating to permit for movement of building structural components).

Section 4979 (relating to permit for movement of particleboard or fiberboard used in the manufacture of ready-to-assemble furniture).

Section 4979.1 (relating to permit for movement of bulk refined oil).

Section 4979.2 (relating to permit for movement of waste coal and beneficial combustion ash).

Section 4979.3 (relating to permit for movement of float glass or flat glass for use in construction and other end uses).

Section 4979.4 (relating to permit for movement of self-propelled cranes).

Section 4979.5 (relating to permit for movement of nonhazardous liquid glue).

Section 4979.6 (relating to permit for movement of waste tires).

(f.1)  Authorized travel periods.--A permitted vehicle, combination or load which does not exceed 107,000 pounds gross weight and which does not exceed a size limitation under Subchapter B (relating to width, height and length) may be driven, hauled or towed 24 hours a day, seven days a week, if the vehicle or combination is operated at prevailing speeds. Movement under this subsection is not authorized during any of the following:

(1)  A holiday period specified in department regulations or in the permit.

(2)  Inclement weather, as defined in department regulations.

(f.2)  One pilot car.--Vehicles greater than 13 feet but less than 14 feet in body width, even if the total length of the vehicle or combination, including the load on the combination, exceeds 90 feet but is not in excess of 120 feet, shall only be required to maintain one pilot car. The position of the pilot car to the front or rear of the permitted vehicle may be determined by the department.

(g)  Penalty.--Any person who operates or moves or attempts to operate or move an oversize or overweight vehicle, combination or load under an altered, forged or counterfeited permit, in addition to any other violation prohibited by this title, commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $5,000 for each violation.

(July 11, 1985, P.L.204, No.52, eff. 90 days; July 1, 1989, P.L.115, No.24, eff. 60 days; May 20, 1993, P.L.30, No.10, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; July 6, 1995, P.L.315, No.48, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. 60 days; Feb. 23, 1996, P.L.21, No.8, eff. 60 days; July 11, 1996, P.L.660, No.115; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 25, 1999, P.L.164, No.23, eff. 60 days; July 14, 2005, P.L.285, No.50, eff. 60 days; July 16, 2007, P.L.106, No.33, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days; Oct. 24, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 187 amended subsec. (f).

2010 Amendment.  The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2007 Amendment.  Act 33 amended subsec. (f.2).

1998 Amendment.  Act 151 amended subsecs. (d), (f) and (f.1).

1994 Amendments.  Act 115 amended subsec. (c) and added subsec. (g) and Act 172 amended subsec. (c) and added subsec. (g). The amendments by Acts 115 and 172 are identical and therefore have been merged.

Cross References.  Section 4962 is referred to in sections 1302, 1946, 4973 of this title.



Section 4963 - Exemptions for vehicles used in State highway construction or maintenance

§ 4963.  Exemptions for vehicles used in State highway construction or maintenance.

When operating within the established construction or maintenance project limits as specified in the highway construction plans or contract documents, no permit shall be required for movement across, upon or along any highway of oversize or overweight vehicles of the department or a contractor or other person currently involved in the authorized construction or maintenance of the highway. Movement under this section is not authorized upon a bridge posted under section 4902 (relating to restrictions on use of highways and bridges) unless the posted bridge is currently being reconstructed or maintained.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days)



Section 4964 - Oral authorization following emergency or accident

§ 4964.  Oral authorization following emergency or accident.

In the event of an emergency or accident affecting the public safety or convenience, the department and local authorities may orally authorize the operation or movement of a vehicle or combination which exceeds the maximum size or weight specified in this chapter provided a permit is applied for within 72 hours of the operation or movement.



Section 4965 - Single permits for multiple highway crossings

§ 4965.  Single permits for multiple highway crossings.

A single permit may be issued for a number of movements across the highway at specified locations within a fixed period of time of vehicles or combinations:

(1)  exceeding the maximum size or weight specified in this chapter; or

(2)  used to cross a highway to get from one commercial or industrial facility to another commercial or industrial facility under the same operation.

Whenever a permit is issued for crossing the highway, it is unlawful to move the vehicles along the highway.

(July 11, 1985, P.L.204, No.52, eff. 90 days)

Cross References.  Section 4965 is referred to in sections 1302, 1943, 4904, 4962 of this title.



Section 4966 - Permit for movement of quarry equipment

§ 4966.  Permit for movement of quarry equipment.

An annual permit may be issued for the movement of a piece of quarry equipment or machinery exceeding the maximum size or weight specified in this chapter across any highway other than a freeway from one part of a quarry to another, or upon the highways other than freeways connecting by the most direct route any quarries or portions of quarries under single ownership or operation, but no permit shall be issued for the movement of equipment or machinery for a distance greater than one mile.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

Cross References.  Section 4966 is referred to in sections 1302, 1943 of this title.



Section 4967 - Permit for movement of implements of husbandry (Repealed)

§ 4967.  Permit for movement of implements of husbandry (Repealed).

1979 Repeal.  Section 4967 was repealed July 20, 1979, P.L.168, No.55, effective immediately.



Section 4968 - Permit for movement during course of manufacture

§ 4968.  Permit for movement during course of manufacture.

(a)  Annual permit.--(Deleted by amendment).

(a.1)  General rule.--An annual permit may be issued authorizing movement on specified highways of:

(1)  boats, trailers, mobile homes, modular housing units and undercarriages, helicopters, hot ingots, a hot box, basic oxygen furnace lances, railway equipment and rails or other articles, vehicles or combinations which exceed the maximum height, width or length specified in Subchapter B (relating to width, height and length) while they are in the course of manufacture and under contract with or under the direct control of the manufacturer, provided that they do not exceed the maximum weight specified in Subchapter C (relating to maximum weights of vehicles) unless they also qualify under paragraph (3);

(2)  self-propelled cranes while they are in the course of manufacture and under contract with or under the direct control of the manufacturer; or

(3)  aircraft refueling vehicles or vehicles and combinations carrying raw milk, raw coal, flat-rolled steel coils, steel slabs, hot ingots, a hot box, pulpwood and wood chips, raw water or cryogenic liquid which exceed the maximum weight specified in Subchapter C while they are in the course of manufacture and under contract with or under the direct control of the manufacturer, provided that they do not exceed the maximum height, width or length specified in Subchapter B unless they also qualify under paragraph (1), subject to the provisions in subsection (a.2).

(a.2)  Specifications.--

(1)  Except for articles and vehicles not exceeding 102 inches in width, no permit shall be issued under this section for movement of articles or vehicles while they are in transit from the manufacturer to a purchaser or dealer or for the movement of articles or vehicles upon a freeway.

(2)  Overwidth articles and vehicles:

(i)  Articles and vehicles not wider than 102 inches may be moved any distance on a permit.

(ii)  Articles and vehicles wider than 102 inches but not wider than 108 inches may be moved up to seven miles on a permit 24 hours per day, seven days a week.

(iii)  Articles and vehicles wider than 102 inches but not in excess of 12 feet in width may be moved up to 50 miles on a permit.

(iv)  Wider articles and vehicles may be moved no farther than ten miles on a permit.

(3)  A combination of vehicles which is hauling flat-rolled steel coils or steel slabs may be permitted by the department and local authorities to move upon highways within their respective jurisdictions a distance not exceeding 50 miles if the gross weight does not exceed 100,000 pounds and the weight of any nonsteering axle does not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(4)  A combination of vehicles which is hauling raw milk to or from a manufacturer may be permitted by the department and local authorities to move upon highways within their respective jurisdictions 24 hours a day, seven days a week, except during inclement weather as defined in department regulations, if the gross weight does not exceed 95,000 pounds and the weight of any nonsteering axle does not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(5)  A combination of vehicles which is hauling a hot ingot or a hot box may be permitted by the department and local authorities to move upon highways within their respective jurisdictions a distance not exceeding 25 miles if the gross weight does not exceed 150,000 pounds and the weight of any nonsteering axle does not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(6)  A combination of vehicles which is hauling basic oxygen furnace lances may be permitted by the department and local authorities to move upon highways within their respective jurisdictions if the overall length does not exceed 90 feet. A vehicle operating under a permit authorized under this section may be driven 24 hours a day, seven days a week, if the vehicle or combination is operated at prevailing speeds. Movement under this paragraph is not authorized during any of the following:

(i)  A holiday period specified in department regulations or in the permit.

(ii)  Inclement weather, as defined in department regulations.

(7)  A self-propelled crane which is being road tested may be permitted by the department and local authorities to move upon highways within their respective jurisdictions a distance not exceeding 15 miles if the gross weight does not exceed 150,000 pounds and the weight on any axle does not exceed 27,000 pounds.

(8)  A combination of vehicles which is hauling raw coal from a mine to a processing or preparation facility may be permitted by the department and local authorities to move upon highways within their respective jurisdictions a distance not exceeding 30 miles if the gross weight does not exceed 95,000 pounds and the weight of any nonsteering axle does not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(9)  A combination of vehicles which is hauling raw water from a spring to a bottling facility may be permitted by the department and local authorities to move upon specified highways within their respective jurisdictions subject to the following conditions:

(i)  The vehicle must be a six-axle combination - three-axle truck tractor.

(ii)  Gross vehicular weight must not exceed 96,900 pounds.

(iii)  Maximum weight on steering axles shall be 11,000 pounds.

(iv)  Maximum weight on the truck-tractor tandem (axles two and three) shall be 38,000 pounds, with a maximum of 19,500 pounds on either axle in the group.

(v)  Maximum weight on the semitrailer tridem (axles four, five and six) shall be 47,700 pounds, with a maximum of 16,400 pounds on any axle in the group.

(vi)  Minimum spacing between axle one and axle two shall be 12 feet 11 inches.

(vii)  The center-to-center distance between the last drive axle of the truck tractor (axle three) and the first axle of semitrailer (axle four) must be a minimum of 26 feet 7 inches.

(viii)  Minimum spacing between tandem and tridem axles shall be 4 feet 1 inch.

No permit may be issued for this type of movement upon an interstate highway.

(10)  A combination of vehicles which is hauling pulpwood or wood chips from a specified source to a pulp mill may be permitted by the department and local authorities to move upon specified highways within their respective jurisdictions subject to the following conditions:

(i)  The vehicle must be a five-axle combination - three-axle truck tractor meeting the following characteristics:

(A)  Gross vehicular weight must not exceed 95,000 pounds.

(B)  Maximum weight on steering axles shall be 11,000 pounds.

(C)  Maximum weight on the truck-trailer tandem (axles two and three) shall be 42,000 pounds, with a maximum of 21,000 pounds on either axle in the group.

(D)  Maximum weight on the semitrailer tridem (axles four and five) shall be 42,000 pounds, with a maximum of 21,000 pounds on any axle in the group.

(E)  Minimum spacing between axle one and axle two shall be 12 feet 6 inches.

(F)  The center-to-center distance between the last drive axle of the truck tractor (axle three) and the first axle of the semitrailer (axle four) must be a minimum of 28 feet 0 inch.

(G)  Minimum spacing between tandem and tridem axles shall be 4 feet 0 inch.

(ii)  The vehicle must be a six-axle combination - three-axle truck tractor meeting the following characteristics:

(A)  Gross vehicular weight must not exceed 107,000 pounds.

(B)  Maximum weight on steering axles shall be 12,000 pounds.

(C)  Maximum weight on the truck-tractor tandem (axles two and three) shall be 42,000 pounds, with a maximum of 21,000 pounds on either axle in the group.

(D)  Maximum weight on the semitrailer tridem (axles four, five and six) shall be 53,000 pounds, with a maximum of 17,670 pounds on any axle in the group.

(E)  Minimum spacing between axle one and axle two shall be 12 feet 6 inches.

(F)  The center-to-center distance between the last drive axle of the truck tractor (axle three) and the first axle of the semitrailer (axle four) must be a minimum of 45 feet 0 inch.

(G)  Minimum spacing between tandem and tridem axles shall be 4 feet 0 inch.

No permit may be issued for this type of movement upon an interstate highway.

(11)  An aircraft refueling vehicle manufactured for the United States Department of Defense which is being road tested and carrying a load required under contract with the Department of Defense as part of the road test procedure may be permitted by the department and local authorities to move upon highways within their respective jurisdictions a distance not exceeding 35 miles if, for a three-axle vehicle, the gross weight does not exceed 70,000 pounds and the weight on any axle does not exceed 26,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(12)  A permit may be denied or revoked in order to preserve the safety of highway users or to protect the structural integrity of highways or bridges or as otherwise authorized by department regulations.

(13)  A combination of vehicles that hauls cryogenic liquid from a manufacturing or processing facility to another manufacturing or processing facility may be permitted by the department and local authorities to move upon highways within their respective jurisdiction if the gross weight does not exceed 102,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(b)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Hot box."  Consists of an enclosure consisting of welded steel plate chained to a semitrailer with a removable lid lined with refraction for purposes of insulation and retention of heat.

"Raw milk."  Has the meaning given to it in the act of July 2, 1935 (P.L.589, No.210), referred to as the Milk Sanitation Law.

(Mar. 7, 1982, P.L.152, No.49, eff. imd.; Nov. 29, 1985, P.L.316, No.81, eff. 60 days; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; July 6, 1995, P.L.315, No.48, eff. 60 days; Feb. 23, 1996, P.L.21, No.8, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 25, 1999, P.L.164, No.23, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days; Nov. 29, 2006, P.L.1449, No.159, eff. 60 days; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days; Oct. 24, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 187 amended subsec. (a.1)(3) and added subsec. (a.1)(13).

2010 Amendment.  Act 81 deleted subsec. (a) and added subsecs. (a.1) and (a.2). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

Cross References.  Section 4968 is referred to in sections 1943, 4904, 4962 of this title.



Section 4969 - Permit for movement of vehicles with oversize wheels and tires (Repealed)

§ 4969.  Permit for movement of vehicles with oversize wheels and tires (Repealed).

1993 Repeal.  Section 4969 was repealed May 20, 1993, P.L.30, No.10, effective in 60 days.



Section 4970 - Permit for movement of construction equipment

§ 4970.  Permit for movement of construction equipment.

(a)  Utility construction equipment.--A permit may be issued for the duration of a single construction project, but not exceeding one year, authorizing a public utility or its contractors or subcontractors to move oversized or overweight construction equipment across or upon highways immediately adjacent to the construction site and between the construction site and the base of operations of the utility company, contractor or subcontractor.

(b)  Construction trucks.--(Deleted by amendment).

(b.1)  Construction trucks.--(Deleted by amendment).

(c)  Combinations.--A combination transporting construction equipment under a single trip permit may be driven 24 hours per day, seven days a week outside of the designated urbanized areas, subject to the following conditions:

(1)  The equipment being transported is used exclusively for highway construction.

(2)  The maximum width of the load and vehicle does not exceed ten feet.

(3)  The maximum gross weight of the vehicle and load does not exceed 135,000 pounds.

(4)  The vehicle with load must be capable of operating at prevailing speeds.

(5)  The outermost limits of the load must be marked with lights as specified by the department.

(6)  The permitted vehicle must be followed by a pilot car in accordance with department regulations.

(7)  Movement under this subsection is not authorized during any of the following:

(i)  A holiday period specified in department regulations or in the permit.

(ii)  Inclement weather as defined in department regulations.

(d)  Construction equipment.--An annual permit may be issued for the movement of certain types of construction equipment which exceed the maximum width specified in Subchapter B (relating to width, height and length), subject to the following conditions:

(1)  The equipment being transported is used for excavating, land clearing, paving or roadbuilding activities.

(2)  The maximum width of the load and the vehicle does not exceed 11 feet.

(3)  The maximum travel distance does not exceed 125 miles from the place of origin as shown on the permit.

(Oct. 10, 1980, P.L.791, No.147, eff. imd.; May 9, 1986, P.L.163, No.52, eff. imd.; June 11, 1992, P.L.266, No.47, eff. imd.; Dec. 14, 1992, P.L.870, No.139, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. imd.; June 22, 2001, P.L.559, No.37, eff. 60 days)

2001 Amendment.  Act 37 added subsecs. (c) and (d).

1998 Amendment.  Act 151 deleted subsecs. (b) and (b.1).

Cross References.  Section 4970 is referred to in sections 1302, 1943 of this title.



Section 4971 - Permit for operation of chemical and fertilizer vehicles (Deleted by amendment)

§ 4971.  Permit for operation of chemical and fertilizer vehicles (Deleted by amendment).

1992 Amendment.  Section 4971 was deleted by amendment December 18, 1992, P.L.1411, No.174, effective in 60 days.



Section 4972 - Permits for migrant farm vehicles (Repealed)

§ 4972.  Permits for migrant farm vehicles (Repealed).

1993 Repeal.  Section 4972 was repealed May 20, 1993, P.L.30, No.10, effective in 60 days.



Section 4973 - Permits for movement of a mobile home or a modular housing unit and modular housing undercarriage

§ 4973.  Permits for movement of a mobile home or a modular housing unit and modular housing undercarriage.

(a)  General rule.--A permit may be issued under this section for movement of a mobile home or a modular housing unit that exceeds 14 feet in body width but which does not exceed 16 feet in width.

(b)  Conditions.--A vehicle, combination or load permitted under this section shall be operated under such conditions as specified by the department pursuant to section 4962 (relating to conditions of permits and security for damages). A mobile home or modular housing unit which exceeds 14 feet in body width may not exceed 80 feet, including hitch, in home unit length or 14 feet 6 inches in height.

(c)  Equipment.--In addition to the requirements of this title and departmental regulations, a mobile home that is wider than 14 feet in body width or a modular housing undercarriage which is carrying a modular housing unit that is wider than 14 feet in body width shall be equipped as follows:

(1)  the mobile home or modular housing undercarriage shall have at least four axles;

(2)  each wheel on a mobile home or modular housing undercarriage shall be equipped with operable brakes; and

(3)  the tires on a mobile home or modular housing undercarriage may not carry a weight in excess of the tire manufacturer's rating as marked on the sidewall of the tire.

(d)  Pilot cars.--In addition to the conditions of this title and departmental regulations, a vehicle, combination or load permitted under this section that is wider than 14 feet in body width shall be accompanied by two pilot cars on all highways, with one pilot car leading the permitted motor vehicle and one pilot car following the permitted vehicle or combination.

(e)  Restricted travel periods.--A vehicle, combination or load permitted under this section that is wider than 14 feet in body width shall be moved only from 9:00 a.m. to sunset on Monday, Tuesday, Wednesday and Thursday and from 9:00 a.m. to 12 noon on Friday. Movement under this section is not authorized at any time on Saturday or Sunday or during any holiday period specified in departmental regulations or the permit.

(Dec. 7, 1994, P.L.820, No.115, eff. imd.; Dec. 28, 1994, P.L.1450, No.172, eff. 60 days)

1994 Amendments.  Act 115 added section 4973 and Act 172 added section 4973. The amendments by Acts 115 and 172 are identical and therefore have been merged.

Cross References.  Section 4973 is referred to in section 1944 of this title.



Section 4974 - Permit for movement of containerized cargo

§ 4974.  Permit for movement of containerized cargo.

(a)  General rule.--An annual permit may be issued authorizing the movement on highways of containerized cargo which exceeds the maximum vehicle gross or maximum axle weights specified in Subchapter C (relating to maximum weights of vehicles). Except as set forth in subsection (b), the weight of any combination permitted under this section shall not exceed 90,000 pounds overall gross weight and 21,000 pounds on any axle. A brake retarder is not required on a combination permitted under this section while the combination is operated within the counties of Bucks, Chester, Delaware, Montgomery and Philadelphia. A vehicle operating under a permit authorized under this section may be driven 24 hours a day, seven days a week, except on holidays and in inclement weather.

(b)  Refrigerated meat products.--An annual permit may be issued authorizing the movement on specified highways of containerized cargo consisting of refrigerated meat products which exceeds the maximum vehicle gross weight or maximum axle weights specified in Subchapter C, subject to the following conditions:

(1)  The vehicle must be a six-axle combination - three-axle truck tractor.

(2)  Gross vehicular weight must not exceed 107,500 pounds.

(3)  Maximum weight on any axle must not exceed 21,000 pounds.

(4)  Specified highways and routes may only be permitted in the counties of Bucks, Chester, Delaware, Montgomery and Philadelphia.

(5)  Travel is authorized 24 hours a day, seven days a week, except on holidays and in inclement weather.

(Dec. 28, 1994, P.L.1450, No.172, eff. 60 days; Feb. 23, 1996, P.L.21, No.8, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. 60 days; July 14, 2005, P.L.285, No.50, eff. 60 days)

Cross References.  Section 4974 is referred to in sections 1943, 4962 of this title.



Section 4975 - Permit for movement of special mobile equipment

§ 4975.  Permit for movement of special mobile equipment.

An annual permit may be issued authorizing the hauling or towing of a piece of special mobile equipment which does not exceed nine feet two inches in width on freeways, provided the permitted vehicle or combination maintains a minimum speed of 40 miles per hour.

(Dec. 20, 1995, P.L.669, No.75, eff. 60 days; Feb. 23, 1996, P.L.21, No.8, eff. 60 days)

Cross References.  Section 4975 is referred to in sections 1943, 4962 of this title.



Section 4976 - Permit for movement of domestic animal feed and whole or unprocessed grain

§ 4976.  Permit for movement of domestic animal feed and whole or unprocessed grain.

An annual permit may be issued authorizing the movement on highways of domestic animal feed and whole or unprocessed grain, in bulk, which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum weights of vehicles). The weight of any vehicle permitted under this section may not exceed 95,000 pounds overall gross weight and the weight on any nonsteering axle does not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(Feb. 23, 1996, P.L.21, No.8, eff. 60 days; Nov. 29, 2006, P.L.1449, No.159, eff. 60 days)

Cross References.  Section 4976 is referred to in sections 1943, 4962 of this title.



Section 4976.1 - Permit for movement of live domestic animals

§ 4976.1.  Permit for movement of live domestic animals.

(a)  Authorization.--An annual permit may be issued authorizing the movement on highways of live domestic animals which exceeds the maximum gross weight specified in Subchapter C (relating to maximum weights of vehicles). The weight of any combination permitted under this section shall not exceed 95,000 pounds gross weight, and the weight on any nonsteering axle shall not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(b)  Definition.--As used in this section, the term "domestic animal" shall have the meaning given to it in 3 Pa.C.S. Ch. 23 (relating to domestic animals).

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added section 4976.1.

Cross References.  Section 4976.1 is referred to in sections 1943, 4962 of this title.



Section 4976.2 - Permit for movement of eggs

§ 4976.2.  Permit for movement of eggs.

(a)  Authorization.--Except as set forth in subsection (b), all of the following apply:

(1)  An annual permit may be issued authorizing the movement on highways to haul eggs to or from a processor by  a combination of vehicles which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum  weights of vehicles).

(2)  On a vehicle permitted under this section:

(i)  overall gross weight may not exceed 95,000 pounds; and

(ii)  weight on a nonsteering axle may not exceed 21,000 pounds.

(b)  Exception.--No permit may be issued for this type of movement upon an interstate highway.

(Oct. 24, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 187 added section 4976.2.

Cross References.  Section 4976.2 is referred to in sections 1943, 1949, 1962 of this title.



Section 4977 - Permit for movement of wooden structures

§ 4977.  Permit for movement of wooden structures.

An annual permit may be issued for the movement on highways of certain wooden structures which exceed the maximum length, width and height specified in Subchapter B (relating to width, height and length), subject to the following conditions:

(1)  The overall width, including all appurtenances and overhangs, may not exceed 13 feet.

(2)  The overall length may not exceed 90 feet.

(2.1)  The overall height may not exceed 13 feet 10 inches.

(3)  The wooden structure or structures must be transported on a trailer of a type approved by the department to accommodate the transportation of structures which do not exceed the width, length or height specified in this section.

(4)  Movement under this section is limited to roof trusses, wooden utility sheds, gazebos, garages and play equipment. Other components that do not exceed width, length or height specified in this section may be carried in conjunction with movements under this permit.

(July 11, 1996, P.L.660, No.115, eff. 60 days; Dec. 10, 1996, P.L.925, No.149, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 25, 1999, P.L.164, No.23, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. 60 days)

2002 Amendment.  Act 123 amended pars. (3) and (4).

Cross References.  Section 4977 is referred to in sections 1943, 4962 of this title.



Section 4978 - Permit for movement of building structural components

§ 4978.  Permit for movement of building structural components.

A permit may be issued for the duration of a single building construction project, but not exceeding one year, authorizing the movement upon specified highways of nondivisible building structural components, such as precast concrete, roof trusses or wall panels, which exceed the maximum width, height or length specified in Subchapter B (relating to width, height and length) or the maximum gross weight specified in Subchapter C (relating to maximum weights of vehicles). Combinations permitted under this section may not exceed 90 feet in length, 13 feet in width, 14 feet 6 inches in height or 116,000 pounds gross vehicle weight.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days)

Cross References.  Section 4978 is referred to in sections 1943, 4962 of this title.



Section 4979 - Permit for movement of particleboard or fiberboard used in the manufacture of ready-to-assemble furniture

§ 4979.  Permit for movement of particleboard or fiberboard used in the manufacture of ready-to-assemble furniture.

An annual permit may be issued authorizing the movement on specified highways of particleboard or fiberboard for use in the manufacture of ready-to-assemble household or office furniture which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum weights of vehicles). Permits issued under this section shall not exceed a distance of 70 miles. The weight of any vehicle permitted under this section may not exceed 107,000 pounds overall gross weight and shall have the following maximum axle weight limits for all nonsteering axles:

Single axle

21,000 pounds

Tandem axles

42,000 pounds

Tridem axles

53,000 pounds

Quad axles

63,000 pounds

No permit may be issued for this type of movement upon an interstate highway.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. imd.)

Cross References.  Section 4979 is referred to in sections 1943, 4962 of this title.



Section 4979.1 - Permit for movement of bulk refined oil

§ 4979.1.  Permit for movement of bulk refined oil.

An annual permit may be issued authorizing the movement on specified highways of refined oil in bulk between a refinery and a distribution facility which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum weights of vehicles). Permits issued under this section shall not exceed a distance of 125 miles. The weight of any vehicle permitted under this section may not exceed 107,000 pounds overall gross weight and shall have the following maximum axle weight limits for all nonsteering axles:

Single axle

21,000 pounds

Tandem axles

42,000 pounds

Tridem axles

53,000 pounds

Quad axles

63,000 pounds

No permit may be issued for this type of movement upon an interstate highway.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

Cross References.  Section 4979.1 is referred to in sections 1943, 4962 of this title.



Section 4979.2 - Permit for movement of waste coal, beneficial combustion ash or limestone

§ 4979.2.  Permit for movement of waste coal, beneficial combustion ash or limestone.

(a)  Waste coal and beneficial combustion ash.--An annual permit may be issued for the movement on specified highways of waste coal from a refuse pile to a preparation or power production facility or beneficial combustion ash from a power production facility to a reclamation area which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum weights of vehicles). The weight of any vehicle permitted under this section may not exceed 95,000 pounds overall gross weight, and the weight on any nonsteering axle may not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(b)  Limestone.--An annual permit may be issued for the movement on specified highways of limestone from a quarry to a power production facility which exceeds the maximum vehicle gross weight specified in Subchapter C, subject to the following conditions:

(1)  The combination must have a minimum of six axles.

(2)  The maximum overall gross weight may not exceed 95,000 pounds.

(3)  The weight on any nonsteering axle may not exceed 21,000 pounds.

(4)  The maximum travel distance may not exceed 100 miles.

(5)  No permit may be issued for this type of movement on an interstate highway.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

Cross References.  Section 4979.2 is referred to in sections 1943, 4962 of this title.



Section 4979.3 - Permit for movement of float glass or flat glass for use in construction and other end uses

§ 4979.3.  Permit for movement of float glass or flat glass for use in construction and other end uses.

(a)  General rule.--An annual permit may be issued authorizing the movement on specified highways of float glass or flat glass for use in construction and other end uses which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum weights of vehicles).

(b)  Specifications.--

(1)  The weight of any vehicle permitted under this section may not exceed 100,000 pounds overall gross weight, shall be a five axle combination - three axle truck tractor and shall have the following maximum axle weight limits for all axles:

Steering axles

12,000 pounds

Truck tractor tandem axles

44,000 pounds

with a maximum of

22,500 pounds on

either axle in the

group

Semitrailer tandem axles

44,000 pounds

with a maximum of

22,500 pounds on either axle in the group

(2)  The spacing between axle 1 and axle 2 must be a minimum of 15 feet.

(3)  The center-to-center distance between the last drive axle of the truck tractor and the first axle of the semitrailer must be a minimum of 31 feet 6 inches.

(4)  The spacing between tandem axles must be a minimum of 4 feet 4 inches for the truck tractor and 5 feet 2 inches for the semitrailer.

(c)  Operation limitations.--

(1)  Except as provided in paragraph (2), a vehicle operating under a permit authorized under this section may be driven 24 hours a day, seven days a week.

(2)  Movement under this paragraph is not authorized during any of the following:

(i)  A holiday period specified in department regulations or in the permit.

(ii)  Inclement weather, as defined in department regulations.

(d)  Interstate highways.--No permit may be issued for this type of movement upon an interstate highway.

(June 25, 1999, P.L.164, No.23, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days)

2001 Amendment.  Act 37 amended subsec. (b).

1999 Amendment.  Act 23 added section 4979.3.

Cross References.  Section 4979.3 is referred to in sections 1943, 4962 of this title.



Section 4979.4 - Permit for movement of self-propelled cranes

§ 4979.4.  Permit for movement of self-propelled cranes.

An annual permit may be issued authorizing the movement on specified highways of self-propelled cranes which exceed the maximum width, height or length specified in Subchapter B (relating to width, height and length) or the maximum vehicle gross or maximum axle weights specified in Subchapter C (relating to maximum weights of vehicles).

(June 25, 1999, P.L.164, No.23, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. 60 days)

Cross References.  Section 4979.4 is referred to in sections 1943, 4962 of this title.



Section 4979.5 - Permit for movement of nonhazardous liquid glue

§ 4979.5.  Permit for movement of nonhazardous liquid glue.

An annual permit may be issued authorizing the movement on specified highways of nonhazardous liquid glue in bulk between a chemical plant and a particleboard or fiberboard manufacturing facility which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum weights of vehicles). Permits issued under this section shall not exceed a distance of 75 miles. The weight of any vehicle permitted under this section may not exceed 105,000 pounds overall gross weight and shall have the following maximum axle weight limits for all nonsteering axles:

Single axle

21,000 pounds

Tandem axles

42,000 pounds

Tridem axles

53,000 pounds

Quad axles

63,000 pounds

No permit may be issued for this type of movement upon an interstate highway.

(Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 added section 4979.5. The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

Cross References.  Section 4979.5 is referred to in sections 1943, 4962 of this title.



Section 4979.6 - Permit for movement of waste tires

§ 4979.6.  Permit for movement of waste tires.

An annual permit may be issued for the movement on specified highways of waste tires and tire derived-fuel, chipped tires, from a refuse pile to a preparation or power production facility which exceeds the maximum vehicle gross weight specified in Subchapter C (relating to maximum weights of vehicles). The weight of any vehicle permitted under this section may not exceed 95,000 pounds overall gross weight, and the weight on any nonsteering axle may not exceed 21,000 pounds. No permit may be issued for this type of movement upon an interstate highway.

(Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 added section 4979.6. The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

Cross References.  Section 4979.6 is referred to in sections 1943, 4962 of this title.



Section 4981 - Weighing and measurement of vehicles

SUBCHAPTER E

MEASURING AND ADJUSTING VEHICLE

SIZE AND WEIGHT

Sec.

4981.  Weighing and measurement of vehicles.

4982.  Reducing or readjusting loads of vehicles.

4983.  Penalty for failure to obey police officer (Repealed).

Cross References.  Subchapter E is referred to in sections 4704, 6506 of this title.

§ 4981.  Weighing and measurement of vehicles.

(a)  Authority of police officers and qualified department employees.--A police officer or qualified department employee is authorized to require the driver of a vehicle or combination to stop and submit the vehicle or combination to be measured and weighed. Weighing may be done by using either portable or stationary scales, provided that when portable scales more than one inch in height are used, sufficient ramp blocks shall be made available to allow the vehicle or combination to mount the scales safely. The weighing shall be conducted by qualified personnel who have been trained in the use of weighing equipment in a training program approved by an agency of the Commonwealth. The personnel performing the weighing on all highways and interstates in this Commonwealth shall inform the drivers of the vehicle of the right to readjust or rearrange the load under section 4982(c) (relating to reducing or readjusting loads of vehicles). The driver or owner, if present, of a vehicle or combination may, at the time of weighing, witness in an orderly fashion the weighing procedure. If the driver wishes to witness the procedure from outside the cab of the vehicle, he shall be required to turn off the engine, put the transmission in gear and set the emergency brake before leaving the cab. A police officer or qualified department employee may require that a vehicle or combination be driven to the nearest stationary scales if the scales are within two miles.

(b)  Scales on freeways.--The Department of Transportation, in cooperation with the Pennsylvania State Police, shall operate on freeways at points which it deems necessary scales and other equipment for detecting violations of the size and weight limitations prescribed by this chapter. The department may also contract with persons or local authorities to use their scales.

(c)  Tolerance when weighing axles.--A 3% tolerance per axle shall be permitted when a vehicle is weighed on stationary or portable scales. This tolerance shall not apply on any interstate highway to vehicles weighed on stationary scales.

(d)  Reweighing at request of driver or owner.--Whenever scales operated by other than the department indicate that a vehicle, wheel, axle or pair of axles is overweight, the driver or owner may elect to have the vehicle reweighed on the nearest available scales which have been certified by the Department of Agriculture. The lower reading of the two scales shall determine whether charges shall be filed under this section.

(e)  Certification of accuracy of portable scales.--

(1)  Portable scales shall be calibrated for the purpose of certification of accuracy by the Department of General Services. A certificate from the Department of General Services showing that portable scales were calibrated and found to be accurate shall be competent and prima facie evidence of those facts in every proceeding in which a violation of this chapter is charged.

(2)  Portable scales shall be calibrated as follows:

(i)  Annually.

(ii)  Following any event that could affect the accuracy of the portable scale or following repairs or failures. If a portable scale is calibrated under this subparagraph, the portable scale shall not need to be calibrated for a period of one year.

(f)  Certification of qualified personnel.--The competency of a witness to testify concerning the weighing of a vehicle may be established by a certificate from an agency of the Commonwealth showing that the person was trained in the use of weighing equipment in a training program approved by a Commonwealth agency. This certification shall be admissible as competent and prima facie evidence that the person is qualified and trained in the use of weighing equipment in such a training program.

(June 18, 1980, P.L.229, No.68, eff. 60 days; Oct. 10, 1980, P.L.791, No.147, eff. imd.; June 23, 1982, P.L.605, No.171, eff. imd.; June 19, 1985, P.L.49, No.20, eff. 60 days; July 8, 1986, P.L.432, No.90, eff. 60 days; Dec. 11, 1986, P.L.1530, No.166, eff. 60 days; Feb. 10, 1994, P.L.10, No.2, eff. imd.; June 22, 2001, P.L.559, No.37, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 90 days)

2010 Amendment.  Act 81 amended subsec. (e). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2001 Amendment.  Act 37 amended subsecs. (a) and (e).

1994 Amendment.  Act 2 amended subsecs. (a) and (e) and added subsec. (f).

1986 Amendments.  Act 90 amended subsec. (a) and Act 166 amended subsec. (c).

Cross References.  Section 4981 is referred to in sections 4102, 4982 of this title; section 4150 of Title 3 (Agriculture).



Section 4982 - Reducing or readjusting loads of vehicles

§ 4982.  Reducing or readjusting loads of vehicles.

(a)  Violation of weight limitations.--If the gross weight or the weight upon any wheel, tire, axle or group of axles of a vehicle or combination exceeds the maximum allowed, the driver shall reduce or readjust the load so that the gross weight and the weight upon each wheel, tire, axle or group of axles will not exceed the maximum weights permitted under this chapter.

(b)  Violation of size limitations.--If the load upon any vehicle or combination is such that the size limitations of this chapter are exceeded, the driver shall reduce or reposition the load so that it does not exceed the size limitations.

(c)  Load adjustment to avoid prosecution.--If the gross weight of the vehicle or combination does not exceed the maximum allowable gross weight plus 3% tolerance for scale error and the weight upon any axle or group of axles is in excess of the maximum allowable axle weight, the operator shall be allowed four hours to adjust the position of the load so that the weight upon all wheels, tires, axles and groups of axles does not exceed the maximum allowable weights plus 3% tolerance for scale error as authorized in section 4981(c) (relating to weighing and measurement of vehicles). If the load is so rearranged no arrest shall be made or prosecution brought for violation of Subchapter C (relating to maximum weights of vehicles). The provisions of this subsection shall not apply to any loads which exceed the amount of weight for which a permit was issued.

(d)  Load incapable of reduction.--If the load on any vehicle or combination is such that it is incapable of reduction or dismemberment and is otherwise eligible to move under permit as provided in Subchapter D (relating to special permits for excessive size and weight), a valid permit shall be obtained before any further movement of a vehicle or combination in violation of the limitations of this chapter.

(e)  Responsibility of owner or driver.--All material unloaded and any vehicle or combination parked awaiting a permit shall be cared for by the owner or driver at the risk of the owner or driver.

(July 8, 1986, P.L.432, No.90, eff. imd.)

1986 Amendment.  Act 90 amended subsec. (c).

Cross References.  Section 4982 is referred to in sections 4945, 4981 of this title.



Section 4983 - Penalty for failure to obey police officer (Repealed)

§ 4983.  Penalty for failure to obey police officer (Repealed).

1985 Repeal.  Section 4983 was repealed June 19, 1985, P.L.49, No.20, effective in 60 days.






Chapter 61 - Powers of Department and Local Authorities

Section 6101 - Applicability and uniformity of title

PART V

ADMINISTRATION AND ENFORCEMENT

Chapter

61.  Powers of Department and Local Authorities

63.  Enforcement

65.  Penalties and Disposition of Fines

67.  Service of Process on Nonresidents (Repealed)

Enactment.  Part V was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

CHAPTER 61

POWERS OF DEPARTMENT AND

LOCAL AUTHORITIES

Subchapter

A.  General Provisions

B.  Traffic-control Devices

C.  Reciprocity

Enactment.  Chapter 61 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977, unless otherwise noted.

Cross References.  Chapter 61 is referred to in section 6309.2 of this title.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

6101.  Applicability and uniformity of title.

6102.  Powers and duties of department and local authorities.

6103.  Promulgation of rules and regulations by department.

6103.1. Exemption from additional requirements for highway occupancy permits for agricultural purposes.

6104.  Administrative duties of department.

6105.  Department to prescribe traffic and engineering investigations.

6105.1. Designation of highway safety corridors.

6106.  Designation of emergency vehicles by Pennsylvania State Police.

6107.  Designation of authorized vehicles by department.

6108.  Power of Governor during emergency.

6109.  Specific powers of department and local authorities.

6110.  Regulation of traffic on Pennsylvania Turnpike.

6111.  Regulation of traffic on bridges under authority of interstate commissions.

6112.  Removal of traffic hazards by property owner.

6113.  Control of public travel on private property by owner.

6114.  Limitation on sale, publication and disclosure of records.

6115.  Emergency telephones along Pennsylvania Turnpike.

6116.  Payment by credit or debit card.

6117.  Authority of qualified employees of department and Department of Revenue.

§ 6101.  Applicability and uniformity of title.

(a)  Requirement.--The provisions of this title shall be applicable and uniform throughout this Commonwealth and in all political subdivisions in this Commonwealth, and no local authority shall enact or enforce any ordinance on a matter covered by the provisions of this title unless expressly authorized.

(b)  Sanctions.--When a court of competent jurisdiction determines and notifies the department that an ordinance adopted by a local authority is in violation of subsection (a), commencing 40 days following entry of a final order, unless an appeal has been timely filed with a court of record, the following sanctions apply until the local authority repeals or substantially amends the ordinance to remove the language that was found to be in violation of subsection (a):

(1)  Suspension of unobligated capital expenditures for bridges and highways.

(2)  Suspension of allocation under the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law.

(3)  Suspension of allocation and apportionment under section 9010(c.1) (relating to disposition and use of tax).

(4)  Suspension of expenditures from the special fund into which allocations under the Liquid Fuels Tax Municipal Allocation Law, are deposited, unless a contract for the work that is the subject of the expenditure has been fully executed or the moneys have been otherwise obligated.

(c)  Suspended funds.--Upon notification that the local authority has repealed or substantially amended the ordinance to remove the language that was found to be in violation of subsection (a), the department shall immediately end all sanctions against the local authority and return all suspended funds to the local authority.

(Oct. 24, P.L.1473, No.187, eff. 60 days)

Cross References.  Section 6101 is referred to in sections 3316, 9010 of this title.



Section 6102 - Powers and duties of department and local authorities

§ 6102.  Powers and duties of department and local authorities.

(a)  Department.--The department is charged with the duty of administering the provisions of this title and of all laws the administration of which is now or hereafter vested in the department.

(b)  Local authorities.--Local authorities may exercise the powers granted in this chapter only by duly enacted ordinances of their governing bodies.



Section 6103 - Promulgation of rules and regulations by department

§ 6103.  Promulgation of rules and regulations by department.

(a)  General rule.--In addition to the specific powers granted to the department by this title to promulgate rules and regulations, the department shall have the power in accordance with the provisions of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, to promulgate, consistent with and in furtherance of this title, rules and regulations in accordance with which the department shall carry out its responsibilities and duties under this title.

(b)  Legislative approval of mass transit inspection regulations.--(Repealed).

(c)  Adoption of Federal statute, regulation, standard or criteria.--The department shall be authorized to adopt by reference any Federal statute, regulation, standard or criteria or provision thereof relating to vehicles or drivers, including, but not limited to, minimum driver qualifications, maximum hours of service, loading, unloading, hazardous materials, operation, equipment, records and inspection.

(1)  The department shall be authorized to extend the coverage of any Federal statute, regulation, standard or criteria adopted under this subsection to vehicles and drivers operating only in intrastate commerce, except as follows:

(ii)  (Deleted by amendment).

(iii)  No Federal statute, regulation, standard or criteria shall be extended to cover farm tractors or drivers of farm tractors, regardless of whether the farm tractor is operated as a combination.

(iv)  No Federal statute, regulation, standard or criteria shall be extended to cover implements of husbandry other than farm tractors, farm vehicles or drivers of these vehicles, regardless of whether the vehicle is operated as a combination, provided that:

(A)  the vehicle's or combination's gross weight, gross vehicle weight rating or gross combination weight rating does not equal or exceed 26,001 pounds;

(B)  the vehicle or combination is not carrying hazardous materials in an amount that requires the towing or towed vehicle to be placarded under Chapter 83 (relating to hazardous materials transportation); and

(C)  the vehicle or combination is not designed or used to transport 16 or more people, including the driver.

(v)  For purposes of this paragraph, the term "farm tractors" includes tractors designed for off-road agricultural use, combines, crop pickers, crop and forage harvesters, threshers, plows, tillers, planters, seeders, field sprayers, forage cutters, balers and similar vehicles that are infrequently operated or moved upon highways and that are used by a farmer in agricultural production.

(2)  The regulations promulgated by the department under paragraph (1) may be modified, but shall, to the maximum extent possible, be consistent with safety and correspond to Federal regulations, standards or criteria.

(3)  The regulations promulgated by the department under paragraph (1) shall not cause the forfeiture or withholding of Federal funding. If a regulation promulgated under paragraph (1) results in a forfeiture or withholding of Federal funding, the regulation shall be void, and the department shall publish notice of the voided regulation in the Pennsylvania Bulletin.

(d)  Modification of Federal statute, regulation, standard or criteria.--If any Federal statute, regulation, standard or criteria adopted by the department is amended or modified by the Federal Government, the amendment or modification shall have the effect of so amending or modifying the department's regulations. The amendment or modification shall take effect 60 days after the effective date of the Federal amendment or modification unless the department publishes a notice in the Pennsylvania Bulletin stating that the amendment or modification shall not take effect.

(e)  Additional penalties.--

(1)  In addition to any other penalty provided by law, the department may promulgate regulations providing for the suspension of the operating privilege, vehicle registration and fleet inspection privilege of:

(i)  Any person who fails to pay any fee, charge or fine levied under this title.

(ii)  Any person the department finds has repeatedly operated or caused or permitted the operation of motor carrier vehicles or buses placed out of service under section 4704(c) (relating to inspection by police or Commonwealth personnel).

(2)  Except in the case of a person having been convicted of a violation, the department shall provide the opportunity for a hearing prior to imposing a suspension. The department shall be authorized to charge an administrative fee, based on department costs, if the person requests a hearing.

(June 18, 1980, P.L.223, No.67, eff. imd.; June 25, 1982, P.L.633, No.181, eff. Jan. 1, 1983; June 19, 1985, P.L.49, No.20, eff. 60 days; June 19, 2001, P.L.281, No.21, eff. imd.; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; Oct. 19, 2010, P.L.557, No.81, eff. 60 days)

2010 Amendment.  Act 81 amended subsec. (c). The preamble of Act 81 provided that Act 81 may be referred to as the Sgt. Michael C. Weigand Law.

2001 Amendment.  Act 21 amended subsecs. (c) and (d).

1985 Amendment.  Act 20 added subsecs. (c), (d) and (e).

1982 Repeal.  Act 181 repealed subsec. (b).

Cross References.  Section 6103 is referred to in sections 1603, 3716, 4107 of this title.



Section 6103.1 - Exemption from additional requirements for highway occupancy permits for agricultural purposes

§ 6103.1.  Exemption from additional requirements for highway occupancy permits for agricultural purposes.

The department shall waive all additional requirements for a highway occupancy permit in a fifth through eighth class county when all of the following conditions exist:

(1)  The State highway has an overall width of at least 33 feet.

(2)  Not more than 25 combination vehicles per week will access the highway.

(3)  The lack of sufficient land is not the result of a subdivision within ten years by the applicant.

(4)  The waiver is necessary for the expansion or creation of an agricultural operation which lacks other highway access points that could be permitted without waiver.

(5)  The applicant does not hold fee simple title to land necessary to provide access without this waiver.

(6)  The State highway has an average daily travel of less than 6,500 vehicles per day.

(7)  The highway access point has a sight distance of at least 500 feet.

(Dec. 8, 2004, P.L.1791, No.237, eff. 150 days; July 10, 2006, P.L.1086, No.113, eff. 60 days)



Section 6104 - Administrative duties of department

§ 6104.  Administrative duties of department.

(a)  Forms.--The department shall prescribe and provide suitable forms of applications, certificates of title, registration cards, drivers' licenses and all other forms requisite or deemed necessary to carry out the provisions of this title and any other laws the administration of which is vested in the department.

(b)  Review of applications.--The department shall examine and determine the genuineness, regularity and legality of every application for registration of a vehicle, for a certificate of title, and for a driver's license and of any other application lawfully made to the department, and may in all cases make investigation as may be deemed necessary or require additional information, and shall reject any application if not satisfied of the genuineness, regularity or legality of the application or the truth of any statement contained in the application, or for any other reason when authorized by law.

(c)  Investigations.--The department may make necessary and reasonable investigations to procure information required to enforce the provisions of this title and department regulations.

(d)  Retention of records.--The department shall promulgate rules setting forth the minimum amount of time that must elapse before the department may destroy records acquired, established or maintained under this title.

(e)  Furnishing documents and information.--The department may supply copies of and information concerning registrations, titles and security interests of vehicles and such statistical data as it may deem to be in the public interest.

(f)  Furnishing information to municipal police departments and sheriffs' offices.--The department shall regularly transmit to each municipal police department and sheriff's office a list of the names of persons residing within its jurisdiction whose operating privilege or registration has been suspended or revoked.

(Feb. 7, 1990, P.L.11, No.6, eff. 60 days)

1990 Amendment.  Act 6 added subsec. (f).



Section 6105 - Department to prescribe traffic and engineering investigations

§ 6105.  Department to prescribe traffic and engineering investigations.

The department may establish by regulation the manner in which traffic and engineering investigations shall be carried out. The department may specify particular actions which require traffic and engineering investigations. No action shall become effective until the investigation has been properly completed.



Section 6105.1 - Designation of highway safety corridors

§ 6105.1.  Designation of highway safety corridors.

The department, based upon a traffic and engineering investigation, shall have the power to designate a segment of a highway as a highway safety corridor.

(Dec. 23, 2002, P.L.1982, No.229, eff. 6 months)

2002 Amendment.  Act 229 added section 6105.1. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.

Cross References.  Section 6105.1 is referred to in section 3326 of this title.



Section 6106 - Designation of emergency vehicles by Pennsylvania State Police

§ 6106.  Designation of emergency vehicles by Pennsylvania State Police.

(a)  General rule.--The Pennsylvania State Police may designate any vehicle or group of vehicles as emergency vehicles upon a finding that the designation is necessary to the preservation of life or property or to the execution of emergency governmental functions.

(a.1)  Exception.--Vehicles designated as emergency vehicles under this section shall not display or be equipped with a combination of red and blue lights.

(b)  Manner and carrying of designation.--The designation shall be in writing and the written designation shall be carried in the vehicle at all times.

(June 26, 2001, P.L.734, No.75, eff. 60 days)

Cross References.  Section 6106 is referred to in sections 102, 4572 of this title.



Section 6107 - Designation of authorized vehicles by department

§ 6107.  Designation of authorized vehicles by department.

The department may designate any vehicle or group of vehicles as authorized vehicles upon a finding that the vehicle is used in the performance of public service or governmental functions. Duly authorized vehicles shall be exempted from certain provisions of this title as specified in regulations promulgated by the department.

Cross References.  Section 6107 is referred to in section 4572 of this title.



Section 6108 - Power of Governor during emergency

§ 6108.  Power of Governor during emergency.

(a)  General rule.--In the event of a declared National, State or local emergency when the Governor of this Commonwealth has made a specific determination that modification of any of the provisions of this title will aid in the alleviation of the stated emergency conditions, the Governor shall have the power to so modify the provisions on any or all highways in this Commonwealth to be effective at any or all hours of the day or night with respect to any or all types or classes of vehicles. Such modifications shall expire at the end of the emergency period. No person, unless specifically exempted by the terms of the declaration of emergency or by other provisions of the statute or other laws, shall violate any of the terms, conditions, provisions and modifications set forth by the Governor.

(b)  Penalty.--Any person violating the provisions of this section, other than violations of section 3362(a)(3) (relating to maximum speed limits), commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300. This penalty shall be in addition to any other penalties imposed under this title.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

Cross References.  Section 6108 is referred to in section 8704 of Title 53 (Municipalities Generally).



Section 6109 - Specific powers of department and local authorities

§ 6109.  Specific powers of department and local authorities.

(a)  Enumeration of police powers.--The provisions of this title shall not be deemed to prevent the department on State-designated highways and local authorities on streets or highways within their physical boundaries from the reasonable exercise of their police powers. The following are presumed to be reasonable exercises of police power:

(1)  Except as limited by subsections (g) and (h), regulating or prohibiting stopping, standing or parking.

(2)  Regulating traffic by means of police officers or official traffic-control devices.

(3)  Regulating or prohibiting processions or assemblages on highways.

(4)  Designating particular highways or roadways for use by traffic moving in one direction as authorized in section 3308 (relating to one-way roadways and rotary traffic islands).

(5)  Establishing speed limits for vehicles in public parks.

(6)  Designating any highway as a through highway or designating any intersection or junction of roadways as a stop or yield intersection or junction.

(7)  Prohibiting or restricting the use of highways at particular places or by particular classes of vehicles whenever the highway or portion of the highway may be seriously damaged by the use or the movement of the vehicles would constitute a safety hazard.

(8)  Regulating the operation of pedalcycles and requiring their registration and inspection, and the payment of a reasonable registration fee.

(9)  Regulating or prohibiting the turning of vehicles or specified types of vehicles as authorized in section 3331 (relating to required position and method of turning).

(10)  Altering or establishing speed limits as authorized in Subchapter F of Chapter 33 (relating to speed restrictions).

(11)  Enforcement of speed restrictions authorized under Subchapter F of Chapter 33, except that speed restrictions may be enforced by local police on a limited access or divided highway only if it is patrolled by the local police force under the terms of an agreement with the Pennsylvania State Police.

(12)  Designating no-passing zones as authorized in section 3307 (relating to no-passing zones).

(13)  Prohibiting or regulating the use of designated streets by any class or kind of traffic.

(14)  Establishing minimum speed limits as authorized in section 3364 (relating to minimum speed regulation).

(15)  Regulating and temporarily prohibiting traffic on streets closed or restricted for construction, maintenance or special events.

(16)  Prohibiting pedestrians from crossing a roadway in a business district or any designated highway except in a crosswalk.

(17)  Restricting pedestrian crossings at unmarked crosswalks.

(18)  Regulating persons propelling push carts.

(19)  Regulating persons upon skates, coasters, sleds and other toy vehicles.

(20)  Adopting and enforcing such temporary or experimental regulations as may be necessary to cover emergencies or special conditions.

(21)  Regulating the operation of streetcars, the passing of streetcars by other vehicles and the driving upon streetcar tracks by other vehicles.

(22)  Providing for and establishing procedures governing the removal and impounding of any vehicle parked on the highways or public property of the local authority in violation of any local ordinance adopted pursuant to the authority of this title or of any of the provisions of this title.

(23)  Adopting such other traffic regulations as are specifically authorized by this title.

(b)  Action by local authorities.--Action taken by local authorities under this section shall be:

(1)  by ordinance of the local governing body; or

(2)  by a commission or public official authorized to act on specified matters.

(c)  When traffic-control devices required.--No regulation or ordinance enacted under subsection (a)(1), (4), (5), (6), (7), (9), (10), (11), (12), (13), (14), (15), (16) or (21) shall be effective until official traffic-control devices giving notice of the traffic regulations or ordinances are erected upon or at the entrances to the highway or part thereof affected as may be most appropriate.

(d)  Prior approval by department.--Notwithstanding the provisions of subsection (a), the department may require local authorities to obtain department approval in advance of regulating traffic on State-designated highways within their physical boundaries.

(e)  Engineering and traffic investigation required.--Action by local authorities under this section shall be taken only after completing an engineering and traffic investigation when and in such manner as required by regulations promulgated by the department. No engineering and traffic investigation is required to establish a speed limit under section 3362(a)(1.2) (relating to maximum speed limits).

(f)  Delegation of powers authorized.--Except as set forth in subsections (g) and (h), nothing contained in this section shall be deemed to prevent local authorities by ordinance or resolution of the local governing body from delegating their powers under subsection (a)(1) or (22) to a parking authority established pursuant to 53 Pa.C.S. Ch. 55 (relating to parking authorities).

(g)  Delegation of powers in cities of the first class.--

(1)  Notwithstanding any contrary provision of 53 Pa.C.S. Ch. 55 or this title, beginning on March 31, 2014, the parking authority of a city of the first class shall enforce and administer the system of on-street parking regulation in a city of the first class on behalf of the city. The system of on-street parking regulation shall include all ordinances and resolutions enacted or adopted by the city of the first class pursuant to the powers specified under subsection (a)(1) and those certain stopping, standing and parking provisions provided in sections 3351 (relating to stopping, standing and parking outside business and residence districts), 3353 (relating to prohibitions in specified places) and 3354 (relating to additional parking regulations).

(2)  Any revenues generated pursuant to the system of on-street parking regulation authorized by this subsection shall be collected by the authority on behalf of the city of the first class and disbursed as provided in this paragraph, subject to adjustment under paragraph (3). Beginning with its fiscal year ending in 2015, upon the conclusion of each of its fiscal years, the authority shall transfer the revenues of the system of on-street parking regulation net of the operating and administrative expenses of the system of on-street parking regulation as follows:

(i)  Up to $35,000,000 in the aggregate after taking into account any monthly remittances to the city in which it is located.

(ii)  In the event the net annual revenue of the system of on-street parking regulation exceeds $35,000,000, the authority shall transfer all of the excess to the general fund of a school district of the first class coterminous with the city.

(3)  The amount set forth in paragraph (2)(i) shall be adjusted each fiscal year beginning with the fiscal year ending in 2014 by increasing the $35,000,000 aggregate amount by an amount equal to $35,000,000 multiplied by the percentage increase, if any, in the gross revenue generated by the system of on-street parking regulation. No adjustment shall be made if the gross revenue generated by the system of on-street parking regulation did not increase over the prior fiscal year.

(4)  The provisions of section 696(h)(1) of the act of March 10, 1949 (P.L.30, No.14), known as the Public School Code of 1949, shall not apply to amounts transferred to a school district of the first class under this subsection. Any portion of the excess net revenue of the system of on-street parking regulation not transferred to a school district of the first class must be transferred to the city of the first class in which the authority is located.

(5)  As used in this subsection, the following words and phrases shall have the meanings given to them in this paragraph:

"Administer."  To provide any services or materials necessary to enforce any ordinance or resolution enacted in order to regulate or prohibit the stopping, standing or parking of motor vehicles in a city of the first class or those certain stopping, standing and parking provisions provided in sections 3351, 3353 and 3354, including, but not limited to:

(i)  The installation and maintenance of all equipment, including parking meters, on and along highways, streets and roadways.

(ii)  The installation and maintenance of all signage, including signage for handicapped parking, residential permit parking and loading areas, on and along highways, streets and roadways.

(iii)  The operation and management of any handicapped parking, residential parking and loading area permit programs.

"Enforce."  The issuance of parking violation notices or citations, the immobilization, towing and impoundment of motor vehicles and the collection of fines, penalties, costs and fees, including independent collection agency fees, for violations of any ordinance or resolution enacted in order to regulate or prohibit the stopping, standing or parking of motor vehicles in a city of the first class and those certain stopping, standing and parking provisions provided in this section and sections 3351, 3353 and 3354.

(h)  Delegation of powers in cities of the second class.--

(1)  Notwithstanding any contrary provision of 53 Pa.C.S. Ch. 55 or this title, beginning on January 1, 2005, the parking authority of a city of the second class shall enforce and administer all ordinances and resolutions enacted or adopted by the city of the second class pursuant to the powers specified under subsection (a)(1) and those certain stopping, standing and parking provisions provided in sections 3351 (relating to stopping, standing and parking outside business and residence districts), 3353 (relating to prohibitions in specified places) and 3354 (relating to additional parking regulations).

(2)  Beginning on March 1, 2005, the parking authority of a city of the second class shall enter into an agreement with the city of the second class for the transfer of a portion of the fines, penalties and costs collected pursuant to this subsection, which the parking authority board deems reasonable, to the city of the second class.

(3)  As used in this subsection, the following words and phrases shall have the meanings given to them in this paragraph:

"Administer."  To provide any services or materials necessary to enforce any ordinance or resolution enacted in order to regulate or prohibit the stopping, standing or parking of motor vehicles in a city of the second class or those certain stopping, standing and parking provisions provided in sections 3351, 3353 and 3354, including, but not limited to:

(i)  The installation and maintenance of all equipment, including parking meters, on and along highways, streets and roadways.

(ii)  The installation and maintenance of all signage, including signage for handicapped parking, residential permit parking and loading areas, on and along highways, streets and roadways.

(iii)  The operation and management of any handicapped parking, residential parking and loading area permit programs.

(iv)  The adjudication of all disputed parking violation notices or citations issued through enforcement by the parking authority in a city of the second class.

"Enforce."  The issuance of parking violation notices or citations, the immobilization, towing and impoundment of motor vehicles and the collection of fines, penalties and costs, including independent collection agency fees, for violations of any ordinance or resolution enacted in order to regulate or prohibit the stopping, standing or parking of motor vehicles in a city of the second class and those certain stopping, standing and parking provisions provided in sections 3351, 3353 and 3354.

(Dec. 7, 1982, P.L.820, No.229, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Feb. 9, 2004, P.L.65, No.8; Feb. 10, 2004, P.L.69, No.9, eff. imd.; Dec. 8, 2004, P.L.1791, No.237; July 2, 2012, P.L.735, No.84)

2012 Amendment.  Act 84 amended subsecs. (a)(1), (f) and (h) and added subsec. (g), effective in 90 days as to subsec. (g) and immediately as to the rest of the section.

2004 Amendment.  Act 8 amended subsecs. (a)(1) and (f) and added subsec. (g) and Act 237 amended subsecs. (a)(1) and (f) and added subsec. (h), effective in 60 days as to (a)(1) and (f) and 150 days as to the remainder of the section. Section 4 of Act 9 of 2004 provided that the amendments to subsecs. (a)(1) and (f) by Act 8 shall take effect immediately.

2004 Repeal.  Act 9 repealed subsec. (g).

1998 Amendment.  Act 151 amended subsec. (e).

Cross References.  Section 6109 is referred to in sections 3363, 9010 of this title.



Section 6110 - Regulation of traffic on Pennsylvania Turnpike

§ 6110.  Regulation of traffic on Pennsylvania Turnpike.

(a)  General rule.--The provisions of this title apply upon any turnpike or highway under the supervision and control of the Pennsylvania Turnpike Commission unless specifically modified by rules and regulations promulgated by the commission which shall become effective only upon publication in accordance with law. A copy of the rules and regulations, so long as they are effective, shall be posted at all entrances to the turnpike or highway for the inspection of persons using the turnpike or highway. This section does not authorize the establishment of a maximum speed limit greater than 55 miles per hour, except that a 65-miles-per-hour maximum speed limit for all vehicles may be established where the commission has posted a 65-miles-per-hour speed limit.

(a.1)  Posting.--No maximum speed limit established under subsection (a)(1) or (2) shall be effective unless posted on fixed or variable official traffic-control devices erected after each interchange on the portion of highway on which the speed limit is in effect and wherever else the commission shall determine.

(b)  Penalties.--

(1)  Except as otherwise provided in this subsection, any person violating any of the rules and regulations of the Pennsylvania Turnpike Commission for which no penalty has otherwise been provided by statute commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $25.

(2)  Any person violating any of the rules and regulations of the commission prohibiting fare evasion or attempted fare evasion commits a summary offense and shall, upon conviction, be sentenced to pay a fine according to the classification by the commission of the vehicle driven by that person at the time of violation as follows:

(i)  Class 1 through 2: $100.

(ii)  Class 3 through 6: $500.

(iii)  Class 7 and higher: $1,000.

(3)  In addition to the fines imposed under this subsection, restitution shall be made to the commission in an amount equal to the full fare, for the appropriate vehicle class, from the farthest point of entry on the turnpike to the actual point of exit.

(July 10, 1981, P.L.259, No.86, eff. 60 days; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; June 13, 1995, P.L.57, No.9, eff. 30 days; June 26, 2001, P.L.734, No.75, eff. 60 days)

2001 Amendment.  Act 75 amended subsec. (a).

1995 Amendment.  Act 9 amended subsec. (a) and added subsec. (a.1). See section 4 of Act 9 in the appendix to this title for special provisions relating to report on effect of increased speed limit.

1992 Amendment.  Act 31 amended subsec. (b)(2).

1981 Amendment.  Act 86 amended subsec. (b).



Section 6111 - Regulation of traffic on bridges under authority of interstate commissions

§ 6111.  Regulation of traffic on bridges under authority of interstate commissions.

(a)  General rule.--The provisions of this title apply to any bridge under the supervision and control of the Delaware River Joint Toll Bridge Commission, the Delaware River Port Authority and the New York-Pennsylvania Joint Commission on Bridges over the Delaware River unless specifically modified by rules and regulations which shall become effective only upon publication in accordance with law. Rules and regulations, so long as they are effective, shall be posted at all entrances to the bridges.

(b)  Penalty.--Any person violating any of the rules and regulations of the Delaware River Joint Toll Bridge Commission, the Delaware River Port Authority or the New York-Pennsylvania Joint Commission on Bridges over the Delaware River for which no penalty has otherwise been provided by statute is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $25.



Section 6112 - Removal of traffic hazards by property owner

§ 6112.  Removal of traffic hazards by property owner.

(a)  General rule.--It is the duty of the owner of real property to remove from the property any tree, plant, shrub or other similar obstruction, or part thereof, which by obstructing the view of any driver constitutes a traffic hazard.

(b)  Notice of hazard.--When the department or any local authority determines on the basis of an engineering and traffic investigation that a traffic hazard exists, it shall notify the owner and order the hazard removed within ten days.

(c)  Penalty.--The failure of the owner to remove the traffic hazard within ten days after notice under subsection (b) is a summary offense and every day the owner fails to remove it shall be a separate and distinct offense. The offense is punishable by a fine of $10.



Section 6113 - Control of public travel on private property by owner

§ 6113.  Control of public travel on private property by owner.

(a)  General rule.--Nothing in this title shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as a matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this title, or otherwise regulating such use as may seem best to such owner.

(b)  Enforcement.--The owner of real property which is ten contiguous acres or more in size may request the local authority to enforce the observance of speed limits and traffic-control devices on his property, providing the property has been posted in accordance with departmental regulations.

(June 30, 1984, P.L.473, No.99, eff. imd.)



Section 6114 - Limitation on sale, publication and disclosure of records

§ 6114.  Limitation on sale, publication and disclosure of records.

(a)  Offenses defined.--It is unlawful for:

(1)  Any police officer, or any officer, employee or agent of any Commonwealth agency or local authority which makes or receives records or reports required to be filed under this title to sell, publish or disclose or offer to sell, publish or disclose records or reports which relate to the driving record of any person.

(2)  Any person to purchase, secure or procure or offer to purchase, secure or procure records or reports described in paragraph (1).

(b)  Exceptions.--This section does not apply to records or reports:

(1)  Required or authorized under this title to be sold, published or disclosed.

(2)  Authorized in writing by the person who is the subject of the record or report to be sold, published or disclosed. A police officer, or officer, employee or agent of a Commonwealth agency or local authority may rely on a certification from a person requesting a record or report under this paragraph that its sale, publication or disclosure has been authorized by the person who is the subject of the record or report. In the event such sale, publication or disclosure shall not have been authorized, the person who made the false certification, rather than the police officer or officer, employee or agent of the Commonwealth agency or local authority, shall be guilty of the offense defined by this section.

(3)  Required to be released by order of court.

(4)  Authorized by departmental regulation to be sold, published or disclosed to any Federal, State or local governmental agency for the sole purpose of exercising a legitimate governmental function or duty. Such records or reports shall not be resold, published or disclosed by the receiving agency for any commercial purpose nor without prior departmental approval.

(4.1)  Of a constituent released to a member of Congress or of the General Assembly or to an employee of a member of Congress or of the General Assembly. Under this paragraph, records or reports may not be sold, published or disclosed by the member or the employee for any commercial purpose without prior approval by the department.

(5)  Purchased by a person who, in compliance with the Fair Credit Reporting Act (84 Stat. 1127-1136, 15 U.S.C. § 1601 et seq.), has filed with the department an affidavit, in form acceptable to the department, certifying the intended use of said record or reports.

(6)  Obtained in any form, including computer access, by a messenger service which has filed an affidavit of intended use with the department and which maintains on file at its office of record an authorization in writing by the person who is the subject of the obtained record or report. The authorizations are subject to inspection by the department and shall be retained for a period of two years. The records or reports may not be accessed, sold, published or disclosed by the messenger service for any commercial purpose except the filed intended use without prior approval by the department.

(c)  Penalty.--Any offense under this section is a summary offense punishable by a fine of not less than $500 nor more than $1,000.

(d)  Additional requirement.--Notwithstanding any other provision of this section, in the case of a driver under 18 years of age, the department shall notify the parent or guardian of the minor licensee, at the address of record of the minor, of any convictions recorded against the minor's record or any action to suspend or revoke the minor's operating privilege. Failure of the person to receive the notice shall not prevent the action taken by the department.

(Apr. 29, 1993, P.L.3, No.3, eff. imd.; June 25, 1999, P.L.164, No.23, eff. 180 days; Oct. 4, 2002, P.L.845, No.123, eff. 60 days)

2002 Amendment.  Act 123 amended subsec. (c).

1999 Amendment.  Act 23 added subsec. (d).

1993 Amendment.  Act 3 added subsec. (b)(4.1) and (6).

Cross References.  Section 6114 is referred to in section 8619 of Title 20 (Decedents, Estates and Fiduciaries).



Section 6115 - Emergency telephones along Pennsylvania Turnpike

§ 6115.  Emergency telephones along Pennsylvania Turnpike.

The Pennsylvania Turnpike Commission shall provide for the installation and maintenance of an emergency telephone along every two miles on both sides of the highway along a 50-mile stretch of the Pennsylvania Turnpike between Exits 8 and 11. These emergency telephones shall be kept in operation for one year on a test basis, after which the commission shall report to the General Assembly its findings as to the use of the equipment and the cost of maintaining it. This report shall be the basis for a final decision as to whether emergency telephones should be installed and maintained along the entire Pennsylvania Turnpike and its extensions.

(Dec. 11, 1986, P.L.1530, No.166, eff. 60 days)

1986 Amendment.  Act 166 added section 6115.



Section 6116 - Payment by credit or debit card

§ 6116.  Payment by credit or debit card.

Notwithstanding any other provision of this title, the department is authorized to accept payment of a fee by a credit or debit card, even though such payment may not be accompanied by the required documents if the department determines that payment by credit or debit card will improve service to the public without adversely affecting the security and accuracy of departmental records. If a payment is made by a credit or debit card, the department may, in addition to the fee prescribed, assess an additional service fee.

(Dec. 16, 1992, P.L.1250, No.166, eff. imd.)

1992 Amendment.  Act 166 added section 6116.



Section 6117 - Authority of qualified employees of department and Department of Revenue

§ 6117.  Authority of qualified employees of department and Department of Revenue.

Employees of the department, the Department of Revenue and the Pennsylvania Public Utility Commission who have completed a training program approved by the respective secretaries of both departments shall be authorized to institute criminal proceedings by citation under the Pennsylvania Rules of Criminal Procedure for violations of the provisions of Chapters 13 (relating to registration of vehicles), 21 (relating to motor carriers road tax identification markers) and 96 (relating to motor carriers road tax).

(Dec. 7, 1994, P.L.820, No.115, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

Cross References.  Section 6117 is referred to in section 1376 of this title.



Section 6121 - Uniform system of traffic-control devices

SUBCHAPTER B

TRAFFIC-CONTROL DEVICES

Sec.

6121.  Uniform system of traffic-control devices.

6122.  Authority to erect traffic-control devices.

6123.  Erection of traffic-control devices while working.

6123.1. Mandatory traffic-control devices in highway work zones.

6124.  Erection of traffic-control devices at intersections.

6125.  Display of unauthorized signs, signals or markings.

6126.  Interference with devices, signs or signals.

6127.  Dealing in nonconforming traffic-control devices.

6128.  Dealing in official traffic-control devices or bridge parts.

6129.  Maintenance of pedestrian crosswalks in school zones.

§ 6121.  Uniform system of traffic-control devices.

The department shall publish a manual for a uniform system of traffic-control devices consistent with the provisions of this title for use upon highways within this Commonwealth. The uniform system shall correlate with and so far as possible conform to the system set forth in the most recent edition of the Manual on Uniform Traffic-Control Devices for Streets and Highways and other standards issued or endorsed by the Federal Highway Administrator, United States Department of Transportation.



Section 6122 - Authority to erect traffic-control devices

§ 6122.  Authority to erect traffic-control devices.

(a)  General rule.--The department on State-designated highways and local authorities on any highway within their boundaries may erect official traffic-control devices, which shall be installed and maintained in conformance with the manual and regulations published by the department upon all highways as required to carry out the provisions of this title or to regulate, restrict, direct, warn, prohibit or guide traffic.

(1)  Local authorities shall obtain approval of the department prior to erecting an official traffic-control device on a State-designated highway except where department regulations provide otherwise.

(2)  Local authorities shall obtain approval of the department prior to erecting any traffic signal except in a municipality with a traffic engineer qualified in accordance with department regulations.

(b)  Standards for department approval.--The department shall promulgate rules and regulations setting forth minimum standards and factors to be considered in determining whether approval shall be given by the department for the installation and maintenance of official traffic-control devices. The factors shall include, but not be limited to, the volume of traffic and the number of accidents that occurred in each of the three preceding years.

(c)  Agreements to waive department approval.--The department may enter into agreements with local authorities transferring to them the authority to install official traffic-control devices without specific State approval provided they conduct traffic and engineering investigations which conform with the rules and regulations promulgated by the department.

(d)  Signals on municipal boundaries.--Whenever the need arises for the installation of a traffic-control signal on or near the boundary of two political subdivisions adjoining each other so as to be beneficial to both, either may petition the department for authority to install the signal. If the political subdivisions cannot amicably agree upon an allocation of the costs of installation and maintenance of the signal, either may petition the court of common pleas of the county in which the traffic-control signal is to be installed within 90 days after receiving the approval of the department and the court shall determine the proper allocation of the expenses to be incurred. The political subdivision that originated the request to the department shall install the traffic-control signal within 90 days of the date of the court order or of an amicable agreement between the political subdivisions.



Section 6123 - Erection of traffic-control devices while working

§ 6123.  Erection of traffic-control devices while working.

(a)  General rule.--Any person performing any work on or near the roadway which may create hazards shall erect traffic-control devices in accordance with the rules and regulations of the department for the maintenance and protection of traffic. The regulations of the department shall address the control of road users through a work zone and shall be an essential part of highway construction, utility work, maintenance operations and incident management. All official traffic-control devices erected for maintenance and protection of traffic shall be removed as soon as practical when they are no longer needed. When work is suspended for short periods of time, official traffic-control devices erected for the maintenance and protection of traffic shall be removed or covered when they are no longer appropriate.

(b)  Length of work zone.--To the extent practicable, the length of the work zone shall be appropriate to the work in progress so that motorists do not increase speed after passing through a long stretch with no sign of work activity.

(c)  Lane restrictions to be minimized.--To the extent practical, lane restrictions in all work zones shall be minimized to prevent traffic congestion and unsafe traffic conditions.

(d)  Responsibility of contractor.--If the department determines that a contractor or any subcontractor has failed to comply with specifications prescribed by the department for the control of traffic within a work zone on a highway within this Commonwealth, a sum of not less than $1,000 per day shall be assessed as liquidated damages from money due or to become due to the contractor.

(Dec. 23, 2002, P.L.1982, No.229)

2002 Amendment.  Act 229 amended the entire section, effective in six months as to subsecs. (a) and (d) and 60 days as to the remainder of the section. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.



Section 6123.1 - Mandatory traffic-control devices in highway work zones

§ 6123.1.  Mandatory traffic-control devices in highway work zones.

Each Interstate highway work zone, including a work zone on the Pennsylvania Turnpike, with a project cost exceeding $300,000 shall be equipped with speed-monitoring devices for purposes of advising the operator of a vehicle of the vehicle's rate of speed. The speed-monitoring device shall be located at least 500 feet prior to entering the work zone. The entity responsible for performing the construction or maintenance work shall erect the speed-monitoring devices in the work zone in accordance with the department's regulations.

(Dec. 23, 2002, P.L.1982, No.229, eff. 60 days)

2002 Amendment.  Act 229 added section 6123.1. See section 21 of Act 229 in the appendix to this title for special provisions relating to promulgation of guidelines to implement Act 229.



Section 6124 - Erection of traffic-control devices at intersections

§ 6124.  Erection of traffic-control devices at intersections.

The department on State-designated highways, including intersections with local highways, and local authorities on intersections of highways under their jurisdiction may erect and maintain stop signs, yield signs or other official traffic-control devices to designate through highways or to designate intersections at which vehicular traffic on one or more of the roadways should yield or stop and yield before entering the intersection.

Cross References.  Section 6124 is referred to in section 3323 of this title.



Section 6125 - Display of unauthorized signs, signals or markings

§ 6125.  Display of unauthorized signs, signals or markings.

(a)  General rule.--No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic-control device or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of an official traffic-control device.

(b)  Commercial advertising on signs or signals.--No person shall place or maintain nor shall any public authority permit upon any highway any official traffic-control device containing any commercial advertising except for business signs included as a part of official motorist service panels or roadside area information panels approved by the department.

(c)  Removal as public nuisance.--Every prohibited sign, signal or marking is declared to be a public nuisance and the authority having jurisdiction over the highway may remove the same or cause it to be removed immediately at the reasonable expense of the person placing, maintaining or displaying the sign, signal or marking.

(d)  Tourist-oriented directional signs.--The department on State-designated highways, including intersections with local highways, may erect and maintain or provide for the erection and maintenance of tourist-oriented directional signs. The administration of the department's program for the erection and maintenance of tourist-oriented directional signs shall be pursuant to a policy consistent with Federal Highway Administration Tourist-Oriented Directional Sign guidelines.

(July 2, 1993, P.L.408, No.58, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 amended subsec. (d).



Section 6126 - Interference with devices, signs or signals

§ 6126.  Interference with devices, signs or signals.

(a)  General rule.--No person shall, without lawful authority, attempt to or in fact, alter, twist, obstruct, deface, injure, knock down, remove or interfere with the effective operation of any official traffic-control device, or any railroad sign or signal, or any inscription, shield or insignia thereon or any other part thereof. A person shall not intentionally destroy, remove, injure or deface a temporary traffic-control device erected for the purpose of enhancing traffic safety or worker safety in a construction or maintenance workzone. For purposes of this subsection, a traffic-control device includes a cone, tubular marker, delineator, warning light, drum, barricade, sign, sign truck, arrow board or other device specified in an approved traffic-control plan or by department regulations.

(b)  Penalty.--A person who violates this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50 for each traffic-control device that was destroyed, removed, injured or defaced and to make restitution under 18 Pa.C.S. § 1106 (relating to restitution for injuries to person or property).

(July 2, 1993, P.L.408, No.58, eff. 60 days)



Section 6127 - Dealing in nonconforming traffic-control devices

§ 6127.  Dealing in nonconforming traffic-control devices.

(a)  General rule.--It is unlawful for any person to manufacture, sell, offer for sale or to lease for use on the highway any traffic-control device unless it has been approved and is in accordance with department rules and regulations.

(b)  Penalty.--Any person violating this section is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $500.



Section 6128 - Dealing in official traffic-control devices or bridge parts

§ 6128.  Dealing in official traffic-control devices or bridge parts.

(a)  General rule.--A person commits a summary offense if he knowingly purchases, sells or offers for sale an official traffic-control device or an identifiable railing or other part of a public bridge.

(b)  Presumption.--An official traffic-control device or an identifiable railing or other part of a public bridge found in the place of business of a person who deals in scrap metal shall be presumed to be offered for sale by the scrap metal dealer.

(c)  Exception.--This section shall not apply to sales by or to:

(1)  the Commonwealth or local authorities or their agents or contractors; or

(2)  manufacturers or fabricators.

(d)  Penalty.--A person who violates the provisions of this section shall, upon conviction, be sentenced to pay a fine of $100 for each official traffic-control device or identifiable piece of railing or other part of a public bridge he is convicted of purchasing, selling or offering for sale.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added section 6128.



Section 6129 - Maintenance of pedestrian crosswalks in school zones

§ 6129.  Maintenance of pedestrian crosswalks in school zones.

The department may paint and maintain pedestrian crosswalks located within school zones on State-designated highways.

(June 25, 2001, P.L.701, No.68, eff. 60 days)

2001 Amendment.  Act 68 added section 6129.



Section 6141 - Declaration of policy

SUBCHAPTER C

RECIPROCITY

Sec.

6141.  Declaration of policy.

6142.  Reciprocity agreements, arrangements and declarations authorized.

6143.  Benefits, privileges and exemptions from taxes and fees.

6144.  Vehicle registration and licensing.

6145.  Proportional registration of fleet vehicles.

6146.  Enforcement agreements.

6146.1. Multijurisdictional permit agreement.

6147.  Declaration of reciprocity in absence of agreement.

6148.  Applicability to leased vehicles.

6149.  Automatic reciprocity.

6150.  Proportional registration not exclusive.

6151.  Suspension of reciprocity benefits.

6152.  Form, publication and distribution of documents.

6153.  Existing reciprocity agreements unaffected.

6154.  Nonreciprocity of operational limitations.

Cross References.  Subchapter C is referred to in section 102 of this title.

§ 6141.  Declaration of policy.

It is the policy of this Commonwealth to promote and encourage the fullest possible use of its highway system by authorizing the making and execution of reciprocal agreements, arrangements and declarations with other states, provinces, territories and countries with respect to drivers, licensed and vehicles registered in this and other states, provinces, territories and countries, thus contributing to the economic and social development and growth of this Commonwealth.



Section 6142 - Reciprocity agreements, arrangements and declarations authorized

§ 6142.  Reciprocity agreements, arrangements and declarations authorized.

The secretary may execute or make agreements, arrangements and declarations to carry out the provisions of this subchapter and may amend and terminate the agreements, arrangements and declarations.



Section 6143 - Benefits, privileges and exemptions from taxes and fees

§ 6143.  Benefits, privileges and exemptions from taxes and fees.

The secretary may enter into an agreement or arrangement with the duly authorized representatives of other jurisdictions, granting to drivers or vehicles or owners of vehicles properly licensed or registered in those jurisdictions, and for which evidence of compliance is supplied, benefits, privileges and exemptions from the payment, wholly or partially, of any taxes, fees or other charges imposed upon the drivers, vehicles or owners with respect to the operation or ownership of the vehicles under the laws of this Commonwealth. The agreement or arrangement shall provide that drivers or vehicles properly licensed or registered in this Commonwealth, when operating upon highways of the other jurisdiction, shall receive exemptions, benefits and privileges of a similar kind or to a similar degree as are extended to drivers or vehicles properly licensed or registered in the jurisdiction when operating in this Commonwealth. Each agreement or arrangement shall, in the judgment of the secretary, be in the best interest of this Commonwealth and the citizens thereof and shall be fair and equitable to this Commonwealth and the citizens thereof, and shall be determined on the basis and recognition of the benefits which accrue to the economy of this Commonwealth from the uninterrupted flow of commerce.



Section 6144 - Vehicle registration and licensing

§ 6144.  Vehicle registration and licensing.

An agreement or arrangement entered into, or a declaration issued, under this subchapter may contain provisions authorizing the registration or licensing in another jurisdiction of vehicles located in or operated from a base in the other jurisdiction which vehicles otherwise would be required to be registered or licensed in this Commonwealth. In such event, the exemptions, benefits and privileges extended by the agreement or declaration shall apply to the vehicles when properly licensed or registered in the base jurisdiction.

Cross References.  Section 6144 is referred to in section 1303 of this title; section 6204 of Title 27 (Environmental Resources).



Section 6145 - Proportional registration of fleet vehicles

§ 6145.  Proportional registration of fleet vehicles.

If any jurisdiction permits or requires the licensing of fleets of vehicles in interstate or combined interstate and intrastate commerce and payment of registration fees, license taxes or other fixed fees on an apportionment basis commensurate with and determined by the miles traveled on and the use made of the jurisdiction's highways, as compared with the miles traveled on and the use made of another jurisdiction's highways or any other equitable basis of apportionment, and exempts vehicles registered in other jurisdictions under such apportionment basis from the requirements of full payment of its own registration, license or other fixed fees, then the secretary may, by agreement, adopt the exemption with respect to vehicles of such fleets, whether owned by residents or nonresidents of this Commonwealth and regardless of where based. The agreements, under such terms, conditions or restrictions as the secretary deems proper, may provide that owners of vehicles operated in interstate or combined interstate and intrastate commerce in this Commonwealth shall be permitted to pay registration, license or other fixed fees on an apportionment basis, commensurate with and determined by the miles traveled or the use made of the highways of this Commonwealth as compared with the use made of the highways of other jurisdictions or any other equitable basis of apportionment. No agreement shall authorize, or be construed as authorizing, any vehicle so registered to be operated in intrastate commerce in this Commonwealth unless the owner has been granted intrastate authority or rights by the Pennsylvania Public Utility Commission if such grant is otherwise required by law. The secretary may adopt and promulgate such rules and regulations as deemed necessary to effectuate and administer the provisions of this section, and the registration of fleet vehicles under this subchapter shall be subject to the rights, terms and conditions granted by or contained in any applicable agreement, arrangement or declaration made by the secretary.



Section 6146 - Enforcement agreements

§ 6146.  Enforcement agreements.

The secretary may enter into agreements relating to enforcement of this title, including, but not limited to:

(1)  the Driver License Compact and any other agreements to notify any state of violations incurred by residents of that state;

(2)  agreements to suspend or revoke the operating privilege of Pennsylvania licensed drivers who are convicted in Federal court or in another state of any offense essentially similar to those enumerated in section 1532(a) and (b) (relating to revocation or suspension of operating privilege);

(3)  agreements to disqualify the commercial driving privilege of Pennsylvania licensed drivers convicted in Federal court or in another state of offenses essentially similar to those resulting in disqualification under section 1611 (relating to disqualification);

(4)  agreements to establish procedures for the seizure of suspended, revoked or disqualified drivers' licenses of residents of other states; and

(5)  agreements to take measures to assure taking of chemical tests of breath, blood or urine and payment of fines or attendance at hearings by persons charged with these or other violations.

(Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990)

Cross References.  Section 6146 is referred to in sections 1533, 1553, 1554 of this title.



Section 6146.1 - Multijurisdictional permit agreement

§ 6146.1.  Multijurisdictional permit agreement.

(a)  Multijurisdictional permit agreements authorized.--The secretary and the Pennsylvania Turnpike Commission may execute and enter into agreements on behalf of the Commonwealth with other states and countries to provide for:

(1)  The issuance of permits by one signatory state or country on behalf of another for nondivisible overweight or oversize loads, vehicles and combinations which are involved in interstate commerce upon the highways of this Commonwealth and any signatory state or country.

(2)  The collection and refund of permit fees and other costs from or to permittees.

(3)  The collection and disbursement of permit fees and other funds by one signatory state or country on behalf of another.

(4)  The audit of permittees and signatory states or countries to insure compliance with a multijurisdictional permit agreement.

(5)  The enforcement of the agreement by one signatory state or country on behalf of another.

(b)  Purpose.--Each agreement with another state or country entered into on behalf of the Commonwealth pursuant to this section shall, in the judgment of the secretary, be in the best interests of this Commonwealth and the citizens thereof and shall be fair and equitable to this Commonwealth and the citizens thereof and shall be determined on the basis and recognition of the benefits which accrue to the economy of the Commonwealth from the uninterrupted flow of commerce with due regard for preserving the safety of the motoring public, the orderly movement of traffic and the structural integrity of the highways.

(c)  Enforcement.--The secretary and the Pennsylvania Turnpike Commission are authorized to provide for:

(1)  The conduct and supervision of the movement of the overweight or oversize loads, vehicles and combinations by the department, the Pennsylvania Turnpike Commission, the Pennsylvania State Police or designated persons when the movement occurs within this Commonwealth or as authorized by the agreement.

(2)  The administration and enforcement of provisions set forth in a multijurisdictional permit agreement and the conditions or provisions set forth in any permit issued pursuant to such an agreement.

(3)  The suspension, revocation, rescission, cancellation or invalidation of any permittee's rights or privileges.

(d)  Implementation.--The secretary and the Pennsylvania Turnpike Commission, in order to implement this section and the provisions of a multijurisdictional permit agreement, shall publish the agreement and relevant rules as a notice in the Pennsylvania Bulletin.

(Apr. 29, 1994, P.L.148, No.25, eff. imd.)

1994 Amendment.  Act 25 added section 6146.1.

Cross References.  Section 6146.1 is referred to in section 4907 of this title.



Section 6147 - Declaration of reciprocity in absence of agreement

§ 6147.  Declaration of reciprocity in absence of agreement.

In the absence of an agreement or arrangement with another jurisdiction, the secretary may examine the laws and requirements of such jurisdiction and declare the extent and nature of exemptions, benefits and privileges to be extended to vehicles properly registered or licensed in the other jurisdiction, or to the owners of the vehicles, which shall, in the judgment of the secretary, be in the best interest of this Commonwealth and the citizens thereof, and which shall be fair and equitable to this Commonwealth and the citizens thereof, and shall be determined on the basis and recognition of the benefits which accrue to the economy of this Commonwealth from the uninterrupted flow of commerce.



Section 6148 - Applicability to leased vehicles

§ 6148.  Applicability to leased vehicles.

An agreement or arrangement entered into, or a declaration issued, under the authority of this subchapter may contain provisions under which a leased vehicle properly registered by the lessor may be entitled, subject to terms and conditions stated therein, to the exemptions, benefits and privileges extended by such agreement, arrangement or declaration.



Section 6149 - Automatic reciprocity

§ 6149.  Automatic reciprocity.

If no agreement, arrangement or declaration is in effect with respect to another jurisdiction as authorized by this subchapter, any vehicle properly registered or licensed in the other jurisdiction, and for which evidence of compliance is supplied, shall receive, when operated in this Commonwealth, the same exemptions, benefits and privileges granted by the other jurisdiction to vehicles properly registered in this Commonwealth with the same type of registration.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

Cross References.  Section 6149 is referred to in section 1303 of this title.



Section 6150 - Proportional registration not exclusive

§ 6150.  Proportional registration not exclusive.

Nothing contained in this subchapter relating to proportional registration of fleet vehicles shall be construed as requiring any vehicle to be proportionally registered if the vehicle is otherwise registered in this Commonwealth for the operation in which it is engaged including, but not by way of limitation, regular registration, temporary registration, or trip permit or registration.



Section 6151 - Suspension of reciprocity benefits

§ 6151.  Suspension of reciprocity benefits.

Agreements, arrangements or declarations made under authority of this subchapter may include provisions authorizing the department to suspend or cancel the exemptions, benefits or privileges granted to a person who violates any of the conditions or terms of such agreements, arrangements or declarations or who violates the laws or regulations of this Commonwealth related to motor vehicles.



Section 6152 - Form, publication and distribution of documents

§ 6152.  Form, publication and distribution of documents.

All agreements, arrangements and declarations, and amendments thereto, shall be in writing and shall be published in compliance with Part II of Title 45 (relating to publication and effectiveness of Commonwealth documents). The department shall provide copies for public distribution upon request.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 6153 - Existing reciprocity agreements unaffected

§ 6153.  Existing reciprocity agreements unaffected.

All reciprocity and proportional registration agreements, arrangements and declarations relating to vehicles, in force and effect at the time this subchapter becomes effective, shall continue in full force and effect until specifically amended or revoked by the secretary.



Section 6154 - Nonreciprocity of operational limitations

§ 6154.  Nonreciprocity of operational limitations.

(a)  General rule.--If any other state with which the department has entered into a reciprocity agreement, including the International Registration Plan, imposes an operational limitation, burden or prohibition upon vehicles with a base jurisdiction of Pennsylvania but not upon vehicles with a base jurisdiction of the other state, the Commonwealth shall impose a like operational limitation, burden or prohibition upon the same class of vehicles that are operating in this Commonwealth but based in the other state. Operational limitations shall include the maximum weight, width, length or height of a vehicle.

(b)  Penalty.--A person who violates this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $500 and not more than $1,000 for each violation.

(June 22, 2001, P.L.559, No.37, eff. imd.; Jan. 27, 2012, P.L.1, No.1, eff. 60 days)






Chapter 63 - Enforcement

Section 6301 - Prosecutions under local ordinances superseded by title

CHAPTER 63

ENFORCEMENT

Subchapter

A.  General Provisions

B.  Records of Traffic Cases

C.  Pursuit of Vehicles

Enactment.  Chapter 63 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 63 is referred to in section 5505 of Title 53 (Municipalities Generally).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

6301.  Prosecutions under local ordinances superseded by title.

6302.  Time limitations.

6303.  Rights and liabilities of minors.

6304.  Authority to arrest without warrant.

6305.  Arrest of nonresident.

6306.  Costs for summary offenses.

6307.  Liability for costs not paid by defendant.

6308.  Investigation by police officers.

6308.1. Payment to police or sheriff's office of one-half of reinstatement fee.

6309.  Impoundments for nonpayment of fines; vehicles or combinations with a gross vehicle weight rating of 17,001 pounds or more.

6309.1. Impoundment for nonpayment of fines; vehicles or combinations with a gross vehicle weight rating of 17,000 pounds or less.

6309.2. Immobilization, towing and storage of vehicle for driving without operating privileges or registration.

6310.  Disposition of impounded vehicles, combinations and loads.

6311.  Enforcement authority.

6312.  Liquor or malt or brewed beverages.

6313.  Enforcement of summary offenses in State park and forest lands.

§ 6301.  Prosecutions under local ordinances superseded by title.

Except for parking violations, when the same conduct is proscribed under this title and a local ordinance, the charge shall be brought under this title and not under the local ordinance. Prosecutions brought under any local ordinance, rule or regulation, which are based on a violation for which there is a specific penalty provided in this title, except for parking violations, shall be deemed as having been brought under this title and the assessment and disposition of the fines and forfeitures shall be so governed. Local ordinances relating to parking shall prescribe fines for violations and may authorize the payment of penalties in lieu of fines and costs under prescribed conditions.

(Nov. 9, 1977, P.L.226, No.69, eff. imd; Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 overlooked the amendment by Act 69 of 1977, but the amendments do not conflict in substance and have both been given effect in setting forth the text of the section.

Cross References.  Section 6301 is referred to in section 3354 of this title.



Section 6302 - Time limitations

§ 6302.  Time limitations.

A prosecution for any offense under this title must be commenced within the period limited by Chapter 55 of Title 42 (relating to limitation of time).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 repealed former section 6302 and added a new section 6302.



Section 6303 - Rights and liabilities of minors

§ 6303.  Rights and liabilities of minors.

(a)  General rule.--Except as provided in subsection (b), any person over the age of 16 years charged with the violation of any provisions of this title constituting a summary offense shall have all the rights of an adult and may be prosecuted under the provisions of this title in the same manner as an adult.

(b)  Exception.--No person shall be sentenced to a term of imprisonment for a violation of any provisions of this title constituting a summary offense committed while the person was under the age of 18 years.

(Nov. 29, 2004, P.L.1369, No.177, eff. imd.)

2004 Amendment.  Section 6(3) of Act 177 provided that the amendment shall apply to sentences on imposed or after the effective date of section 6.

Cross References.  Section 6303 is referred to in section 6322 of Title 42 (Judiciary and Judicial Procedure).



Section 6304 - Authority to arrest without warrant

§ 6304.  Authority to arrest without warrant.

(a)  Pennsylvania State Police.--A member of the Pennsylvania State Police who is in uniform may arrest without a warrant any person who violates any provision of this title in the presence of the police officer making the arrest.

(b)  Other police officers.--Any police officer who is in uniform may arrest without a warrant any nonresident who violates any provision of this title in the presence of the police officer making the arrest.

(c)  Other powers preserved.--The powers of arrest conferred by this section are in addition to any other powers of arrest conferred by law.



Section 6305 - Arrest of nonresident

§ 6305.  Arrest of nonresident.

(a)  General rule.--Upon arrest of a nonresident for any violation of this title, a police officer shall escort the defendant to the appropriate issuing authority for a hearing, posting of bond or payment of the applicable fine and costs, unless the defendant chooses to place the amount of the applicable fine (or the maximum fine in the case of a variable fine) and costs in a stamped envelope addressed to the appropriate issuing authority and mails the envelope in the presence of the police officer.

(b)  Procedure upon payment by mail.--If the defendant mails the amount of the fine prescribed in subsection (a), the defendant shall indicate on an accompanying form whether the payment constitutes a fine based on a plea of guilty or a bond for a hearing based on a plea of not guilty. If the plea is not guilty, the police officer shall notify the issuing authority by telephone and the issuing authority shall schedule a hearing for the following day (excluding Saturdays, Sundays and legal holidays), unless the defendant requests a continuance, in which case a hearing shall be scheduled to accommodate the defendant, the police officer and the issuing authority.

(c)  Form of payment.--The amount of the fine and costs may be paid in cash, personal or other check, credit card or guaranteed arrest bond, except that the Administrative Office of Pennsylvania Courts may enlarge or restrict the types of payment which may be made by mail.

(d)  Receipt for payment.--Except as otherwise provided or prescribed by law, the police officer shall give the defendant a receipt for the payment, a copy of which shall be mailed with the payment and a copy retained by the police officer.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsecs. (c) and (d).



Section 6306 - Costs for summary offenses

§ 6306.  Costs for summary offenses.

(a)  General rule.--Except as provided in subsection (c), costs for summary offenses shall be established by general rule pursuant to Chapter 17 of Title 42 (relating to governance of the system).

(b)  Costs of removing vehicle.--(Reserved).

(c)  Parking violations in first class cities.--The costs normally imposed for a summary parking violation of this title or of a parking ordinance shall be waived in the following situations:

(1)  When the defendant has been issued a parking ticket and he remits the fine within eight days of the parking ticket's issuance.

(2)  When the defendant, who has not been previously issued a parking ticket for the alleged parking violation, has been issued a citation and he remits the fine within eight days of the citation's issuance.

If the fine is remitted by mail, then a remittance postmarked within the eight-day period shall be considered as meeting the requirements of this subsection. The provisions of this subsection shall only be applicable to summary parking violations occurring in cities of the first class.

(Apr. 28, 1978, P.L.202, No.53, eff. 1 year; Feb. 15, 1980, P.L.12, No.8, eff. 60 days)



Section 6307 - Liability for costs not paid by defendant

§ 6307.  Liability for costs not paid by defendant.

In any case of prosecution under the provisions of this title in which the defendant is found not guilty or for any other reason costs are not recovered from the defendant, all costs of prosecution shall be paid as provided by Part IV of Title 42 (relating to financial matters).

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)



Section 6308 - Investigation by police officers

§ 6308.  Investigation by police officers.

(a)  Duty of operator or pedestrian.--The operator of any vehicle or any pedestrian reasonably believed to have violated any provision of this title shall stop upon request or signal of any police officer and shall, upon request, exhibit a registration card, driver's license and information relating to financial responsibility, or other means of identification if a pedestrian or driver of a pedalcycle, and shall write their name in the presence of the police officer if so required for the purpose of establishing identity.

(b)  Authority of police officer.--Whenever a police officer is engaged in a systematic program of checking vehicles or drivers or has reasonable suspicion that a violation of this title is occurring or has occurred, he may stop a vehicle, upon request or signal, for the purpose of checking the vehicle's registration, proof of financial responsibility, vehicle identification number or engine number or the driver's license, or to secure such other information as the officer may reasonably believe to be necessary to enforce the provisions of this title.

(c)  Inspection.--Any police officer or authorized department employee may, during business hours or at any other time in which work is being conducted or work is being performed, inspect any vehicle, or major component part for which records are required to be kept under subsection (d), in any garage or repair shop or on the premises of any dealer, miscellaneous motor vehicle business, salvage motor vehicle auction or pool operator, salvor, scrap metal processor, or other public place of business which deals in the trade of vehicles or major component parts for the purpose of:

(1)  locating stolen vehicles or parts of vehicles or major component parts with identification numbers, Federal certification labels, anti-theft labels or parts stickers removed, altered or falsified; or

(2)  inspecting the records required to be kept under subsection (d).

The owner, operator, representative of the owner or operator of the business or other person shall permit any police officer or authorized department employee to make investigations under this subsection.

(d)  Records.--

(1)  Every salvor, miscellaneous motor vehicle business, salvage motor vehicle auction or pool operator, scrap metal processor, garage, repair shop and dealer shall keep accurate records of the purchase, acquisition, sale and disposition of vehicles as required under sections 1103.1 (relating to application for certificate of title), 1111 (relating to transfer of ownership of vehicle), 1113 (relating to transfer to or from manufacturer or dealer), 1114 (relating to transfer of vehicle by operation of law), 1119 (relating to application for certificate of title by agent), 1161 (relating to certificate of salvage required), 1162 (relating to transfer to vehicle salvage dealer), 1163 (relating to transfer to scrap metal processor) and 1164 (relating to theft vehicles). The records shall also include a corresponding customer receipt with the vehicle identification number, make, year and type of vehicle, from whom the vehicle was purchased or acquired, sold to or disposed of, the date, location and place purchased, acquired, sold or disposed of and the amount paid or other tender exchanged for the purchase, acquisition, sale or disposition.

(2)  The records shall also include a photocopy of a government-issued form of photo identification from the person towing or selling the vehicle, driver's license number and location from where the vehicle was towed or sold and the business name, address, license number and contact number of the towing company.

(3)  The records shall be available on the premises of the salvor, miscellaneous motor vehicle business, salvage motor vehicle auction or pool operator, scrap metal processor, garage, repair shop and dealer and open to inspection by any police officer or authorized department employee. The records shall be maintained for three years from the date of disposition of the vehicle.

(4)  If inspection under subsection (c) reveals stolen vehicles, stolen major component parts, vehicles or major component parts with identification numbers, Federal certification labels, anti-theft labels or parts stickers removed, altered or falsified, any police officer or authorized department employee may seize those vehicles or vehicle parts, records relating to the seized vehicles or vehicle parts and the business, including proof of ownership or operation of the business, as well as any instrumentalities used to facilitate criminal activity.

(d.1)  Production to avoid penalty.--No person shall be convicted of failing to have in his possession a driver's license required to be exhibited under subsection (a) or (b) if the person:

(1)  produces at the headquarters of the police officer who demanded to see the person's license, within 15 days of the demand, a driver's license valid in this Commonwealth at the time of the demand; or

(2)  if a citation has been filed, produces at the office of the issuing authority, within 15 days of the filing of the citation, a driver's license valid in this Commonwealth on the date of the citation.

(e)  Penalty.--Any person violating subsection (d) commits a misdemeanor of the third degree.

(July 22, 1983, P.L.122, No.32, eff. imd.; Feb. 12, 1984, P.L.26, No.11, eff. Oct. 1, 1984; June 19, 1985, P.L.49, No.20, eff. 60 days; Feb. 2, 1990, P.L.2, No.2, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Oct. 25, 2012, P.L.1645, No.203, eff. 60 days)

2012 Amendment.  Act 203 amended subsecs. (c) and (d).

2003 Amendment.  Act 24 amended subsec. (b).

Cross References.  Section 6308 is referred to in sections 1162, 1163, 1786 of this title; sections 7706, 7707 of Title 18 (Crimes and Offenses).



Section 6308.1 - Payment to police or sheriff's office of one-half of reinstatement fee

§ 6308.1.  Payment to police or sheriff's office of one-half of reinstatement fee.

The police department or sheriff's office whose officers or deputies seize a suspended or revoked driver's license or vehicle registration shall, in every case where the driver's license or vehicle registration is reinstated, receive from the department one-half of the fee imposed under section 1960 (relating to reinstatement of operating privilege or vehicle registration).

(Feb. 7, 1990, P.L.11, No.6, eff. July 1, 1990)

1990 Amendment.  Act 6 added section 6308.1.



Section 6309 - Impoundment for nonpayment of fines; vehicles or combinations with a gross vehicle weight rating of 17,001 pounds or more

§ 6309.  Impoundment for nonpayment of fines; vehicles or combinations with a gross vehicle weight rating of 17,001 pounds or more.

(a)  General rule.--Upon imposition of a fine in excess of $250 imposed pursuant to section 1301 (relating to registration and certificate of title required), 1371 (relating to operation following suspension of registration), 4107(b) (relating to unlawful activities) or Chapter 49 (relating to size, weight and load), the defendant shall be allowed 24 hours either to obtain the funds and pay the fine and costs of prosecution or to make arrangements with the issuing authority to pay in installments as provided by the Pennsylvania Rules of Criminal Procedure, during which time the defendant's vehicle or combination shall be rendered temporarily inoperable by such police officer, sheriff or constable as the issuing authority shall designate or, in the interest of public safety, such police officer, sheriff or constable shall direct that the vehicle or combination be towed and stored by the appropriate towing and storage agent with prompt notice to the issuing authority. If the defendant neither makes payment nor makes arrangements for payment within the 24-hour period or defaults on such payment, the issuing authority may issue an impoundment order and direct enforcement of the order by a police officer, constable or the appropriate towing and storage agent. In cities of the first class, the issuing authority shall direct enforcement of the impoundment order by the Philadelphia Parking Authority.

(b)  Storage.--Upon impoundment, the issuing authority shall forthwith notify the appropriate law enforcement officer of the county in which the violation occurred, who shall store the impounded vehicle or combination. In cities of the first class, notification shall be made to the Philadelphia Parking Authority, which shall store the impounded vehicle or combination.

(c)  Notice of impoundment.--Except in cities of the first class, the appropriate law enforcement officer shall give immediate notice by the most expeditious means and by certified mail, return receipt requested, of the impoundment and location of the vehicle or combination to the owner of the vehicle or combination and the owner of the load and any lienholders if the names and addresses of the owner and any lienholder are known or can be ascertained by investigation. In cities of the first class, the Philadelphia Parking Authority shall give immediate notice by first class mail, proof of mailing, of the impoundment and location of the vehicle or combination to the owner and the lienholder of the vehicle or combination using reasonably available State databases.

(d)  Costs.--The costs of the police officer, constable, impoundment official, appropriate law enforcement officer or the Philadelphia Parking Authority, reasonable storage costs and all other reasonable costs incident to seizure and impounding under subsections (a) and (b) shall be recoverable in addition to costs of prosecution.

(e)  Recovery of impounded vehicle.--

(1)  The owner of any vehicle or combination which has been impounded under this section may obtain possession of the vehicle or combination by:

(i)  furnishing proof of valid registration and financial responsibility; and

(ii)  paying all fines and costs associated with the impoundment of the vehicle or making arrangements with the appropriate judicial authority to make payments of all fines and costs by installments as provided by the Pennsylvania Rules of Criminal Procedure.

(2)  Any vehicle or combination not recovered under this subsection may be sold as an unclaimed vehicle, combination or load under section 6310 (relating to disposition of impounded vehicles, combinations and loads).

(f)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Appropriate towing and storage agent."  Either of the following:

(1)  In cities of the first class, the Philadelphia Parking Authority or its authorized agent.

(2)  In municipalities other than cities of the first class, a towing and storage agent designated by local ordinance.

"Costs."  The term shall include reasonable fees.

(June 19, 1985, P.L.49, No.20, eff. 60 days; July 2, 1996, P.L.535, No.93, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. imd.; July 14, 2005, P.L.285, No.50, eff. 60 days)

2005 Amendment.  Act 50 amended subsecs. (a), (c), (e)(2) and (f).



Section 6309.1 - Impoundment for nonpayment of fines; vehicles or combinations with a gross vehicle weight rating of 17,000 pounds or less

§ 6309.1.  Impoundment for nonpayment of fines; vehicles or combinations with a gross vehicle weight rating of 17,000 pounds or less.

(a)  Applicability.--

(1)  This section shall be mandatory in cities of the first class.

(2)  This section shall be applicable in municipalities other than counties, and other than cities of the first class, within which the governing body has adopted an ordinance electing to be subject to the provisions of this section.

(b)  General rule.--Upon conviction of or entry of a plea of guilty or nolo contendere for one or more of the following offenses and upon imposition of a fine or fines which, separately or together with any other outstanding or unpaid fines imposed for the following offenses, total in excess of $250, the defendant shall be allowed 24 hours either to obtain the funds and pay the fine or fines and costs of prosecution or to make arrangements with the issuing authority to pay in installments as provided by the Pennsylvania Rules of Criminal Procedure, during which time the defendant's vehicle or combination may be rendered temporarily inoperable by such police officer, sheriff or constable as the issuing authority shall designate:

Section 1301 (relating to registration and certificate of title required).

Section 1332 (relating to display of registration plate).

Section 1371 (relating to operation following suspension of registration).

Section 1501 (relating to drivers required to be licensed).

Section 1543 (relating to driving while operating privilege is suspended or revoked).

Section 1786 (relating to required financial responsibility).

Section 7124 (relating to fraudulent use or removal of registration plate).

If the defendant neither makes payment nor makes arrangements for payment within the 24-hour period or defaults upon such payment, the issuing authority may issue an impoundment order for the defendant's vehicle and direct enforcement of the order by a police officer, constable or an impoundment official as authorized by the issuing authority. In cities of the first class, the issuing authority shall direct enforcement of the impoundment order by the Philadelphia Parking Authority.

(c)  Storage.--Upon impoundment, the issuing authority shall forthwith notify the appropriate law enforcement officer of the county in which the violation occurred, who shall store the impounded vehicle or combination. In cities of the first class, such notification shall be made to the Philadelphia Parking Authority, which shall store the impounded vehicle or combination.

(d)  Notice of impoundment.--Except in cities of the first class, the appropriate law enforcement officer shall give immediate notice by the most expeditious means and by certified mail, return receipt requested, of the impoundment and location of the vehicle or combination to the owner of the vehicle or combination and any lienholder and, if applicable, any owner of the load, if the names and addresses of the owner and any lienholder are known or can be ascertained by investigation. In cities of the first class, the Philadelphia Parking Authority shall give immediate notice by first class mail, proof of mailing, of the impoundment and location of the vehicle or combination to the owner and the lienholder of the vehicle or combination using reasonably available State databases.

(e)  Costs.--The costs of the police officer, constable, impoundment official, appropriate law enforcement officer or Philadelphia Parking Authority, reasonable storage costs and all other reasonable costs incident to seizure and impounding under subsections (b) and (c) shall be recoverable in addition to costs of prosecution.

(f)  Recovery of impounded vehicle.--

(1)  The owner of any vehicle or combination which has been impounded under this section may obtain possession of the vehicle or combination by:

(i)  furnishing proof of valid registration and financial responsibility; and

(ii)  paying all fines and costs associated with the impoundment of the vehicle or making arrangements with the appropriate judicial authority to make payments of all fines and costs by installments as provided by the Pennsylvania Rules of Criminal Procedure.

(2)  Any vehicle or combination not recovered under this subsection may be sold as an unclaimed vehicle, combination or load under section 6310 (relating to disposition of impounded vehicles, combinations and loads).

(July 2, 1996, P.L.535, No.93, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. imd.; July 14, 2005, P.L.285, No.50, eff. 60 days)

2005 Amendment.  Act 50 amended subsecs. (d) and (f)(2).



Section 6309.2 - Immobilization, towing and storage of vehicle for driving without operating privileges or registration

§ 6309.2.  Immobilization, towing and storage of vehicle for driving without operating privileges or registration.

(a)  General rule.--Subject to subsection (d), the following shall apply:

(1)  If a person operates a motor vehicle or combination on a highway or trafficway of this Commonwealth while the person's operating privilege is suspended, revoked, canceled, recalled or disqualified or where the person is unlicensed, as verified by an appropriate law enforcement officer in cooperation with the department, the law enforcement officer shall immobilize the vehicle or combination or, in the interest of public safety, direct that the vehicle be towed and stored by the appropriate towing and storage agent pursuant to subsection (c), and the appropriate judicial authority shall be so notified.

(2)  If a motor vehicle or combination for which there is no valid registration or for which the registration is suspended, as verified by an appropriate law enforcement officer, is operated on a highway or trafficway of this Commonwealth, the law enforcement officer shall immobilize the motor vehicle or combination or, in the interest of public safety, direct that the vehicle be towed and stored by the appropriate towing and storing agent pursuant to subsection (c), and the appropriate judicial authority shall be so notified.

(b)  Procedure upon immobilization.--

(1)  When a vehicle is immobilized pursuant to subsection (a)(1), the operator of the vehicle may appear before the appropriate judicial authority within 24 hours from the time the vehicle was immobilized. The appropriate judicial authority may issue a certificate of release upon:

(i)  the furnishing of proof of registration and financial responsibility by the owner of the vehicle; and

(ii)  receipt of evidence that the operator of the vehicle has complied with the pertinent provisions of Title 42 (relating to judiciary and judicial procedure) and this title.

(2)  When a vehicle is immobilized pursuant to subsection (a)(2), the owner of the vehicle may appear before the appropriate judicial authority within 24 hours from the time the vehicle was immobilized. The appropriate judicial authority may issue a certificate of release upon:

(i)  the furnishing of proof of registration and financial responsibility by the owner of the vehicle; and

(ii)  receipt of evidence that the operator of the vehicle has complied with the pertinent provisions of Title 42 and this title.

(3)  If a certification of release is not obtained within 24 hours from the time the vehicle was immobilized, the vehicle shall be towed and stored by the appropriate towing and storage agent under subsection (c).

(c)  Procedure upon towing and storage.--

(1)  Except as provided in paragraph (2), the following steps shall be taken:

(i)  The appropriate judicial authority shall notify the appropriate law enforcement officer of the county in which the violation occurred.

(ii)  The officer notified under subparagraph (i) shall notify the appropriate towing and storage agent to tow and store the vehicle or combination and provide notice by the most expeditious means and by first class mail, proof of service, of the towing, storage and location of the vehicle or combination to the owner of the vehicle or combination and any lienholder and, if applicable, the owner of the load, if the names and addresses of the owner and any lienholder are known or can be ascertained by investigation.

(2)  In a city of the first class, the following steps shall be taken:

(i)  The appropriate judicial authority or appropriate law enforcement officer shall notify the appropriate towing and storage agent.

(ii)  The appropriate towing and storage agent shall tow and store the vehicle or combination and provide notice by first class mail, proof of mailing, of the towing, storage and location of the vehicle or combination to the owner and the lienholder of the vehicle or combination using a reasonably available State database.

(d)  Recovery of towed and stored vehicle.--

(1)  The owner or lienholder of any vehicle or combination which has been towed and stored under this section may obtain possession of the vehicle or combination by:

(i)  furnishing proof of valid registration and financial responsibility; and

(ii)  (A)  if the towing and storage resulted from the operation of the vehicle or combination by the owner, paying all fines and costs associated with the towing and storage of the vehicle or combination and any other than outstanding fines and costs of the owner or making arrangements with the appropriate judicial authority to make payments of all other outstanding fines and costs immediately or, in the discretion of the appropriate judicial authority, by installments as provided by the Pennsylvania Rules of Criminal Procedures; or

(B)  if the towing and storage resulted from the operation of the vehicle or combination by a party other than the owner, paying all costs associated with the towing and storage of the vehicle or combination and fines associated with citations issued by the law enforcement officer related to the towing and storage and any other outstanding fines and costs of the owner or making arrangements with the appropriate judicial authority to make payments of all such fines and costs or, in the discretion of the appropriate judicial authority, by installments as provided by the Pennsylvania Rules of Criminal Procedure.

(1.1)  In cities of the first class, the appropriate judicial authority shall not issue an order for the release of any vehicle towed and stored pursuant to this section until provisions are made for payment of all fines and penalties associated with violations of any local parking regulation or ordinance or applicable section of this chapter or Chapter 61 (relating to powers of department and local authorities).

(2)  Any vehicle not recovered under this subsection may be sold as an unclaimed vehicle, combination or load under section 6310 (relating to disposition of impounded vehicles, combinations and loads). The proceeds of the sale shall be applied to the payment of the fines and costs associated with the towing and storage of the vehicle.

(e)  Definitions.--As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

"Appropriate judicial authority."  In counties of the first class, the Philadelphia Traffic Court. In all other counties, the magisterial district judge in whose district the violation occurred.

"Appropriate towing and storage agent."  In counties of the first class, the Philadelphia Parking Authority or its authorized agent. In other municipalities, a towing and storage agent designated by local ordinance.

"Costs."  The term shall include reasonable fees.

(July 2, 1996, P.L.535, No.93; Dec. 10, 1996, P.L.925, No.149, eff. imd.; Oct. 4, 2002, P.L.845, No.123, eff. imd.; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days; July 14, 2005, P.L.285, No.50, eff. 60 days)

2005 Amendment.  Act 50 amended subsecs. (a), (c)(2) and (d).

2004 Amendment.  Act 207 amended the def. of "appropriate judicial authority" in subsec. (e). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.



Section 6310 - Disposition of impounded vehicles, combinations and loads

§ 6310.  Disposition of impounded vehicles, combinations and loads.

(a)  Rights of owner of load.--The title to the load on an impounded vehicle or combination remains in the owner who may repossess the load at any time upon presentation of proof of ownership to the sheriff. If the load spoils during impoundment, the loss shall be on the owner subject to any right of recovery of damages that the owner may have against the owner of the vehicle or combination or against any other party, and the costs of disposition of the load shall be recoverable in addition to the costs of prosecution.

(b)  Sale of unclaimed vehicle or load.--In case any impounded vehicle or combination is unredeemed, or the load is unclaimed, for a period of 60 days after notice of impoundment is given, it shall be sold at a public sale by the sheriff upon order of the issuing authority and after ten days' notice of sale to the owners, lienholders or secured parties of the vehicle or load except that, if the sheriff determines it to be necessary to preserve their value, goods which may spoil may be sold in any commercially reasonable manner prior to expiration of the 60-day period and, if impractical to do so, without giving notice to the owners, lienholders or secured parties.

(c)  Disposition of proceeds of sale.--The proceeds of sale shall first be applied to the payment of all fines and costs and, secondly, to the payment of the encumbrances. The balance, if any, shall be remitted to the owner.

(d)  Sale of unclaimed vehicle or load in cities of the first class.--In case any impounded vehicle or combination is unredeemed, or the load is unclaimed, for a period of 15 days after notice of impoundment is given, it shall be sold at a public sale by the Philadelphia Parking Authority upon order of the issuing authority and after ten days' notice of the sale to the owners, lienholders or secured parties of the vehicle or load except that, if the Philadelphia Parking Authority determines it to be necessary to preserve their value, goods which may spoil may be sold in any commercially reasonable manner prior to expiration of the 15-day period and, if impractical to do so, without giving notice to the owners, lienholders or secured parties.

(e)  Disposition of proceeds of sale in cities of the first class.--The proceeds of sale shall first be applied to the payment of all fines and costs and then to the owner or lienholder, whichever is the first to appear. If not claimed within one year, any remaining proceeds shall be forfeited to the appropriate towing and storage agent for purposes of funding its costs associated with this chapter.

(f)  Definition.--As used in this section, the term "costs" shall include reasonable fees.

(June 19, 1985, P.L.49, No.20, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. imd.; July 14, 2005, P.L.285, No.50, eff. 60 days)

2005 Amendment.  Act 50 amended subsec. (e).

Cross References.  Section 6310 is referred to in sections 6309, 6309.1, 6309.2 of this title.



Section 6311 - Enforcement authority

§ 6311.  Enforcement authority.

If a driver fails or refuses to comply with the requirements of a police officer or qualified Commonwealth employee given pursuant to this title, the police officer or Commonwealth employee shall have authority to take the vehicle into temporary custody for the purpose of inspecting, testing or weighing the vehicle, its equipment, documents or load. In addition to any fine or penalty attributable to the weight, inspection, test or other offense, any driver who fails or refuses to comply commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $500. Any costs incurred in weighing, testing or inspecting shall be paid by the driver to the person or agency incurring the costs or to the issuing authority for payment to the person or agency incurring the costs.

(June 19, 1985, P.L.49, No.20, eff. 60 days; Dec. 16, 1992, P.L.1250, No.166)



Section 6312 - Liquor or malt or brewed beverages

§ 6312.  Liquor or malt or brewed beverages.

(a)  General rule.--In an action or proceeding under this title or as provided in subsection (b) in which a material element of the offense is that a substance is liquor or a malt or brewed beverage, all of the following apply:

(1)  Chemical analysis is not required to prove that the substance is liquor or a malt or brewed beverage.

(2)  Circumstantial evidence is sufficient to prove that the substance is liquor or a malt or brewed beverage.

(b)  Evidence presented by defendant.--Notwithstanding subsection (a), nothing shall prevent a defendant from presenting evidence that the substance is not liquor or a malt or brewed beverage.

(c)  Applicability.--The provisions of subsection (a) shall apply to proceedings under Titles 18 (relating to crimes and offenses) and 42 (relating to judiciary and judicial procedure) and under the act of April 12, 1951 (P.L.90, No.21), known as the Liquor Code.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days)

1992 Amendment.  Act 174 added section 6312.



Section 6313 - Enforcement of summary offenses in State park and forest lands

§ 6313.  Enforcement of summary offenses in State park and forest lands.

(a)  General rule.--Notwithstanding any provision of law to the contrary, individuals appointed and commissioned by the Department of Conservation and Natural Resources to preserve order in the State park or State forest lands are specifically authorized to enforce those provisions of this title which designate violations as summary offenses while acting within the State park or State forest lands. The authority includes the power to stop vehicles suspected of summary offenses, to issue citations for summary offenses and, if a vehicle is stopped for a suspected summary offense, to make arrests where evidence appears of additional offenses designated as misdemeanors or felonies.

(b)  Construction.--Nothing in this section shall be construed to limit the powers granted these individuals by law.

(June 25, 2001, P.L.701, No.68, eff. imd.)

2001 Amendment.  Act 68 added section 6313.



Section 6321 - Records of issuing authorities

SUBCHAPTER B

RECORDS OF TRAFFIC CASES

Sec.

6321.  Records of issuing authorities.

6322.  Reports by issuing authorities.

6323.  Reports by courts.

6324.  Failure to comply with provisions of subchapter.

6325.  Department records.

6326.  Traffic citation forms (Repealed).

6327.  Inspection of records.

6328.  Admissibility of department records.

Cross References.  Subchapter B is referred to in section 7705 of this title.

§ 6321.  Records of issuing authorities.

Every issuing authority shall conform to such procedures and standards with respect to records of proceedings arising under this title as may be prescribed pursuant to Title 42 (relating to judiciary and judicial procedure).

(Apr. 28, 1978, P.L.202, No.53, eff. 2 years)

1978 Amendment.  Act 53 added present section 6321 and repealed former section 6321 relating to the same subject matter.



Section 6322 - Reports by issuing authorities

§ 6322.  Reports by issuing authorities.

(a)  General rule.--Subject to any inconsistent procedures and standards relating to reports and transmission of funds prescribed pursuant to Title 42 (relating to judiciary and judicial procedure):

(1)  Following the fifteenth and last days of each month, every issuing authority shall prepare a statement, upon forms prescribed and furnished by the department, of all fines collected, bail forfeited, sentence imposed and final disposition for all cases on violations of any provisions of this title decided by the issuing authority in the semimonthly reporting period just concluded. The statement shall be certified by the issuing authority to be true and correct and shall be forwarded to the department within the following week, with a copy sent to the police department which filed the charge. Any fines and bail forfeited payable to the Commonwealth under Subchapter E of Chapter 35 of Title 42 (relating to fines, etc.) shall accompany the report to the department.

(2)  The report shall include the identifying number of the citation, the name and residence address of the party charged, the driver's license number, the registration number of the vehicle involved, a description of the offense, the section and subsection of the statute or ordinance violated, the date of conviction, the plea, the judgment or whether bail was forfeited, the sentence or amount of forfeiture and such other information as the department may require.

(b)  Use of reports by department.--Other than reports of parking convictions, the department shall promptly enter all relevant information contained in the reports in the records of the persons who were not commercial drivers at the time of the violation and shall promptly enter all information contained in the reports in the records of person who were commercial drivers at the time of the violation.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 5, 2005, P.L.100, No.37)

2005 Amendment.  Act 37 amended subsec. (b). Section 10(2) of Act 37 provided that Act 37 shall take effect 90 days after publication of a notice in the Pennsylvania Bulletin. The notice was published July 16, 2005, at 35 Pa.B. 4029.

1998 Amendment.  Act 151 amended subsec. (a)(2).

Suspension by Court Rule. Section 6322 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(2), adopted March 1, 2000, insofar as it is inconsistent with Rule 470.

Cross References.  Section 6322 is referred to in section 1585 of this title.



Section 6323 - Reports by courts

§ 6323.  Reports by courts.

Subject to any inconsistent procedures and standards relating to reports and transmission of funds prescribed pursuant to Title 42 (relating to judiciary and judicial procedure):

(1)  The clerk of any court of this Commonwealth, within ten days after final judgment of conviction or acquittal or other disposition of charges under any of the provisions of this title or under section 13 of the act of April 14, 1972 (P.L.233, No.64), known as The Controlled Substance, Drug, Device and Cosmetic Act, including an adjudication of delinquency or the granting of a consent decree, shall send to the department a record of the judgment of conviction, acquittal or other disposition.

(2)  A record of the judgment shall also be forwarded to the department upon conviction or acquittal of a person of a felony, a misdemeanor of the first degree or a misdemeanor of the second degree in the commission of which the judge determines that a motor vehicle was essentially involved.

(3)  The fines and bail forfeited under any of the provisions of this title payable to the Commonwealth under Subchapter E of Chapter 35 of Title 42 (relating to fines, etc.) shall accompany the record sent to the department.

(4)  The record of judgment required to be sent to the department by paragraphs (1) and (2) shall indicate if the vehicle driven by the person was a commercial motor vehicle.

(5)  The record of judgment required to be sent to the department by paragraphs (1) and (2) shall indicate if the court ordered the defendant to a term of prison.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Dec. 15, 1982, P.L.1268, No.289, eff. 30 days; May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990; June 28, 1993, P.L.137, No.33, eff. 60 days; July 2, 1993, P.L.408, No.58, eff. 60 days; Feb. 10, 1994, P.L.20, No.3, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added par. (5).

1994 Amendment.  Act 3 amended par. (1). The amendment by Act 3 is identical to the amendments by Acts 33 and 58 of 1993 and therefore has been merged.

Suspension by Court Rule. Section 6323 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(2), adopted March 1, 2000, insofar as it is inconsistent with Rule 470.

Cross References.  Section 6323 is referred to in section 1585 of this title.



Section 6324 - Failure to comply with provisions of subchapter

§ 6324.  Failure to comply with provisions of subchapter.

(a)  General rule.--Failure, refusal or neglect of any issuing authority or clerk of court to comply with any of the requirements of this subchapter is a summary offense punishable:

(1)  For a first offense, by a fine of $100.

(2)  For a subsequent offense, by a fine of not less than $200 nor more than $500.

(b)  Removal from office.--Conviction shall be grounds for removal from office.

Suspension by Court Rule. Section 6324 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(2), adopted March 1, 2000, insofar as it is inconsistent with Rule 470.



Section 6325 - Department records

§ 6325.  Department records.

The department shall file all reports and records received under the provisions of this subchapter and shall maintain suitable records or facsimiles of the records.

Suspension by Court Rule. Section 6325 was suspended by Pennsylvania Rule of Criminal Procedure No. 1101(2), adopted March 1, 2000, insofar as it is inconsistent with Rule 470.



Section 6326 - Traffic citation forms (Repealed)

§ 6326.  Traffic citation forms (Repealed).

1976 Repeal.  Section 6326 was repealed December 2, 1976, P.L.1238, No.275, eff. imd.



Section 6327 - Inspection of records

§ 6327.  Inspection of records.

The records of the issuing authority, department and each police department required under this subchapter shall be open for inspection by any police officer or authorized employee of the department, the Department of Justice, the Department of Revenue, the Auditor General and the Court Administrator of the Supreme Court.



Section 6328 - Admissibility of department records

§ 6328.  Admissibility of department records.

The department may send to any authorized user by electronic transmission any certification of record or abstract of records maintained by the department. Permissible uses shall include, but not be limited to, certifications of driving records and motor vehicle records. The department may also certify electronically any documents certified to it electronically. Authorized users include State and local police, district attorneys, employees of the department and the Office of Attorney General and other persons or entities as determined by the department and listed by notice in the Pennsylvania Bulletin. In any proceeding before the courts or administrative bodies of this Commonwealth, documents certified by the department under this section and offered into evidence by an authorized user shall be admissible into evidence.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 added section 6328.



Section 6341 - Definitions

SUBCHAPTER C

PURSUIT OF VEHICLES

Sec.

6341.  Definitions.

6342.  Written policies required.

6343.  Pursuit records.

6344.  Pennsylvania State Police report.

6345.  Liability.

Enactment.  Subchapter C was added December 27, 1994, P.L.1337, No.154, effective in 180 days unless otherwise noted.

§ 6341.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Commission."  The Municipal Police Officers' Education and Training Commission established under the act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law.

"Commissioner."  The Commissioner of the Pennsylvania State Police.

"Motor vehicle pursuit."  An active attempt by a police officer operating a motor vehicle to apprehend one or more occupants of a motor vehicle when the driver of the vehicle is resisting the apprehension by maintaining or increasing his speed or by ignoring the police officer's audible or visual signal to stop.

References in Text.  The act of June 18, 1974 (P.L.359, No.120), referred to as the Municipal Police Education and Training Law, referred to in the def. of "commission," was repealed by the act of December 19, 1996 (P.L.1158, No.177). The subject matter is now contained in Subchapter D of Chapter 21 of Title 53 (Municipalities Generally).



Section 6342 - Written policies required

§ 6342.  Written policies required.

(a)  General rule.--Each police department shall develop and implement a written emergency vehicle response policy governing the procedures under which a police officer should initiate, continue and terminate a motor vehicle pursuit. This policy may be the model policy endorsed by a national or state organization or association of police chiefs or police officers. The written policy shall incorporate the guidelines under this section.

(b)  Intent of guidelines.--The guidelines under this section are solely intended to direct police departments to maintain pursuit policies and outline the content of those pursuit policies. The guidelines contained in this section are not intended to mandate the actions of individual police officers during any particular pursuit.

(c)  Policy guidelines.--Each police department policy shall include, but not be limited to, the following procedural elements:

(1)  Decision making criteria or principles for initiation of pursuit. These criteria or principles may include, but not be limited to:

(i)  The potential for harm or immediate or potential danger to others if the fleeing individual or individuals escape.

(ii)  The seriousness of the offense committed or believed to have been committed by the individual or individuals attempting to flee.

(iii)  Safety factors that pose a risk to police officers, other motorists, pedestrians and other persons.

(2)  Responsibilities of the pursuing officers.

(3)  Responsibilities for the communications center.

(4)  Responsibilities of the field supervisor.

(5)  Traffic regulations during pursuit, including, but not limited to, the use of emergency equipment, audio signals and visual signals.

(6)  Pursuit tactics.

(7)  Roadblock usage.

(8)  Communication and coordination of pursuit protocol for interjurisdictional pursuit.

(9)  Decision making criteria or principles for termination of pursuit. These criteria or principles may include, but not be limited to, safety factors that pose a risk to police officers, other motorists, pedestrians and other persons.

(d)  Biennial certification.--The commission shall certify every other year whether each department has a pursuit policy in force. The commission shall provide to the Pennsylvania State Police a list of those municipal police departments that have and have not notified or certified to the commission that that department has a pursuit policy. The biennial certification may be implemented simultaneously with other certifications conducted by the commission.

(e)  Policy confidential.--A policy adopted under this section shall be confidential and shall not be made available to the general public.

(f)  Limitations.--No police departmental policy may violate or supersede the requirements of section 3105 (relating to drivers of emergency vehicles).

Cross References.  Section 6342 is referred to in section 6344 of this title.



Section 6343 - Pursuit records

§ 6343.  Pursuit records.

(a)  General rule.--All police departments shall maintain records of all motor vehicle pursuits.

(b)  Procedure.--The commissioner, in consultation with the Pennsylvania Chiefs of Police Association and the Fraternal Order of Police, shall develop a reporting mechanism for which all police departments must comply and submit records of all motor vehicle pursuits. The commissioner, with the approval of the commission, shall determine the most efficient and least burdensome procedure for which this reporting requirement shall be carried out. This procedure may be incorporated at the discretion of the commissioner within existing or forthcoming uniform crime reporting functions, including a national incident-based reporting system.

(c)  Content.--The report shall include, but not be limited to, the following information:

(1)  Reason for pursuit.

(2)  Injuries, if any, and to what persons.

(3)  Property damage, if any.

(4)  Deaths, if any.

(5)  Suspect information, including statute violations and apprehension status of the suspect.

(6)  Any other information deemed necessary by the commissioner to evaluate and improve pursuit policies.

(d)  Implementation.--The commissioner may implement the reporting requirements to coincide with the timing of the implementation of a national incident-based reporting system within this Commonwealth.

Cross References.  Section 6343 is referred to in section 6344 of this title.



Section 6344 - Pennsylvania State Police report

§ 6344.  Pennsylvania State Police report.

(a)  Annual report.--The Pennsylvania State Police shall compile pursuit data sent to it by individual police departments on an annual basis. The Pennsylvania State Police shall make an annual report based on Statewide data to the Appropriations Committee, the Transportation Committee and the Judiciary Committee of the Senate, the Appropriations Committee, the Transportation Committee and the Judiciary Committee of the House of Representatives, the Department of Transportation, the Office of Attorney General, the Law and Justice Committee of the Senate and all police departments which contribute to the report.

(b)  Contents.--The Statewide report shall include, but not be limited to, the following information:

(1)  Statewide totals or averages of information collected under section 6343(b) (relating to pursuit record).

(2)  The total number and percentage of pursuits involving accidents.

(3)  The total number and percentage of pursuits involving injuries.

(4)  The total number and percentage of pursuits involving deaths.

(5)  The percentage of fleeing individuals who are charged with nonpursuit-related offenses and a numerically totaled breakdown of those nonpursuit-related charges.

(6)  A list of police departments which have not notified or certified to the commission that they have a pursuit policy as required by section 6342 (relating to written policies required).

(c)  Submission of annual report.--The Pennsylvania State Police shall submit the first annual report after the first full calendar year of data collection.



Section 6345 - Liability

§ 6345.  Liability.

This subchapter does not increase the liability nor decrease the protection afforded municipalities and their employees under 42 Pa.C.S. Ch. 85 Subch. C (relating to matters affecting government units).






Chapter 65 - Penalties and Disposition of Fines

Section 6501 - Definition of conviction

CHAPTER 65

PENALTIES AND DISPOSITION OF FINES

Sec.

6501.  Definition of conviction.

6502.  Summary offenses.

6503.  Subsequent convictions of certain offenses.

6503.1. Habitual offenders.

6504.  Inability to pay fine and costs.

6505.  Disposition of fines and forfeitures (Repealed).

6506.  Surcharge.

6507.  Levy and imposition of surcharge in cities of the first class.

Enactment.  Chapter 65 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

§ 6501.  Definition of conviction.

(a)  General rule.--For the purposes of this title a conviction includes a plea of guilty, a plea of nolo contendere, a finding of guilty by a court or an unvacated forfeiture of bail or collateral deposited to secure a defendant's appearance in court.

(b)  Payment of fine as guilty plea.--A payment by any person charged with a violation of this title of the fine prescribed for the violation is a plea of guilty.

(c)  Certified record of convictions.--For the purpose of this title, a certified record of conviction includes a certified record of conviction from any Federal or state court and a certified record of administrative adjudication from any state. These records or copies of these records shall be admissible in any court of law without any need for further documentation.

(May 30, 1990, P.L.173, No.42, eff. Nov. 1, 1990)

1990 Amendment.  Act 42 added subsec. (c).



Section 6502 - Summary offenses

§ 6502.  Summary offenses.

(a)  Violations of this title.--It is a summary offense for any person to violate any of the provisions of this title unless the violation is by this title or other statute of this Commonwealth declared to be a misdemeanor or felony. Every person convicted of a summary offense for a violation of any of the provisions of this title for which another penalty is not provided shall be sentenced to pay a fine of $25.

(b)  Violations of regulations.--It is a summary offense for a person to violate any provision of any regulation promulgated under the authority of this title. A person convicted of violating any provision of a regulation promulgated under the authority of this title shall pay the fine established in the section of this title on which the regulation is based or, if no fine is established in that section of this title, the fine shall be $25.

(c)  Title 18 inapplicable.--Title 18 (relating to crimes and offenses), insofar as it relates to fines and imprisonment for convictions of summary offenses, is not applicable to this title.

(July 10, 1984, P.L.679, No.146, eff. 60 days)

Cross References.  Section 6502 is referred to in section 1505 of this title.



Section 6503 - Subsequent convictions of certain offenses

§ 6503.  Subsequent convictions of certain offenses.

(a)  General offenses.--Every person convicted of a second or subsequent violation of any of the following provisions shall be sentenced to pay a fine of not less than $200 nor more than $1,000 or to imprisonment for not more than six months, or both:

Section 1543(a) (relating to driving while operating privilege is suspended or revoked) except as set forth in subsection (a.1).

Section 3367 (relating to racing on highways).

Section 3734 (relating to driving without lights to avoid identification or arrest).

Section 3748 (relating to false reports).

(a.1)  Certain repeat offenses.--A person convicted of a sixth or subsequent offense under section 1543(a) shall be sentenced to pay a fine of not less than $1,000 and to imprisonment for not less than 30 days but not more than six months.

(b)  Driving without a license.--Every person convicted of a second or subsequent violation of section 1501(a) (relating to drivers required to be licensed) within seven years of the date of commission of the offense preceding the offense for which sentence is to be imposed shall be sentenced to pay a fine of not less than $200 nor more than $1,000 or to imprisonment for not more than six months, or both.

(July 9, 1986, P.L.544, No.96, eff. 60 days; Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; Oct. 4, 2002, P.L.845, No.123, eff. 60 days; July 5, 2012, P.L.914, No.93, eff. 60 days)

2012 Amendment.  Act 93 amended subsec. (a).



Section 6503.1 - Habitual offenders

§ 6503.1.  Habitual offenders.

A habitual offender under section 1542 (relating to revocation of habitual offender's license) who drives a motor vehicle on any highway or trafficway of this Commonwealth while the habitual offender's operating privilege is suspended, revoked or canceled commits a misdemeanor of the second degree.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added section 6503.1.



Section 6504 - Inability to pay fine and costs

§ 6504.  Inability to pay fine and costs.

(a)  Order for installment payments.--Upon plea and proof that a person is unable to pay any fine and costs imposed under this title, a court may, in accordance with 42 Pa.C.S. § 9758 (relating to fine), order payment of the fine and costs in installments and shall fix the amounts, times and manner of payment.

(b)  Imprisonment for nonpayment.--Any person who does not comply with an order entered under this section may be imprisoned for a number of days equal to one day for each $40 of the unpaid balance of the fine and costs.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days; Oct. 5, 1980, P.L.693, No.142, eff. 60 days; Apr. 11, 1990, P.L.117, No.29, eff. 60 days)



Section 6505 - Disposition of fines and forfeitures (Repealed)

§ 6505.  Disposition of fines and forfeitures (Repealed).

1978 Repeal.  Section 6505 was repealed April 28, 1978, P.L.202, No.53, effective in 60 days.



Section 6506 - Surcharge

§ 6506.  Surcharge.

(a)  Levy and imposition.--In addition to any fines, fees or penalties levied or imposed as provided by law, under this title or any other statute, a surcharge shall be levied for disposition in accordance with subsection (b) as follows:

(1)  Upon conviction for any violation of the provisions of this title or other statute of the Commonwealth, or regulations promulgated under this title, which is a traffic violation and which is not included within the provisions of paragraphs (2) through (7), exclusive of parking offenses, a surcharge of $30.

(2)  Upon conviction for a violation of the following provisions of this title, a surcharge of $40:

(i)  Section 3306(a)(1) (relating to limitations on driving on left side of roadway).

(ii)  Section 3745 (relating to accidents involving damage to unattended vehicle or property).

(3)  Upon conviction for a violation of section 3345(a) (relating to meeting or overtaking school bus), a surcharge of $50.

(4)  Upon conviction for a violation of section 3362 (relating to maximum speed limits), the following applicable surcharge:

(i)  $30 for exceeding the maximum speed limit by 6 to 10 miles per hour or 11 to 15 miles per hour.

(ii)  $40 for exceeding the maximum speed limit by 16 to 25 miles per hour.

(iii)  $50 for exceeding the maximum speed limit by at least 26 miles per hour.

(5)  Upon conviction for violation of section 4902 (relating to restrictions on use of highways and bridges), Subchapter C of Chapter 49 (relating to maximum weights of vehicles) or Subchapter E of Chapter 49 (relating to measuring and adjusting vehicle size and weight), a surcharge of $150.

(6)  Upon conviction for violation of Chapter 47 (relating to inspection of vehicles), by the owner or operator or driver of a vehicle which is subject to the provisions of Chapter 49 (relating to size, weight and load), a surcharge of $30.

(7)  Upon conviction of offenses under section 1543(b)(1.1) (relating to driving while operating privilege is suspended or revoked), 3802 (relating to driving under influence of alcohol or controlled substance) or 3808(a)(2) (relating to illegally operating a motor vehicle not equipped with ignition interlock), or upon admission to programs for Accelerated Rehabilitative Disposition for offenses enumerated in section 1543(b)(1.1), 3802 or 3808(a)(2), a surcharge, respectively, of:

(i)  $50 for the first offense.

(ii)  $100 for the second offense.

(iii)  $200 for the third offense.

(iv)  $300 for the fourth and subsequent offenses.

(8)  Upon conviction, in a city of the first class, of any violation of this title, a surcharge of $10.

(9)  Upon conviction of any violation of this title in a city of the second class, a surcharge of $10.

The provisions of this subsection shall not apply to any violation committed by the operator of a motorcycle, motor-driven cycle, pedalcycle, motorized pedalcycle or recreational vehicle not intended for highway use.

(b)  Disposition.--(Repealed).

(c)  Expiration.--(Repealed).

(July 1, 1989, P.L.115, No.24, eff. July 1, 1989; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Dec. 15, 1995, P.L.655, No.72, eff. 60 days; Mar. 20, 2002, P.L.154, No.13, eff. imd.; Sept. 30, 2003, P.L.120, No.24, eff. Feb. 1, 2004; Feb. 9, 2004, P.L.65, No.8, eff. 60 days; Dec. 8, 2004, P.L.1791, No.237, eff. 60 days; June 30, 2011, P.L.159, No.26, eff. imd.)

(Jan. 7, 2010, P.L.1, No.1, eff. imd.)

2011 Repeal.  Act 26 repealed subsec. (b).

2002 Repeal.  Act 13 repealed subsec. (c).

2002 Partial Repeal.  Section 5104(b)(1) of Act 13 of 2002, known as the Medical Care Availability and Reduction of Error (Mcare) Act, provided that subsection (b) is repealed insofar as it is inconsistent with section 712(m) of Act 13. Section 5108(4) provided that the repeal shall take effect January 1, 2004.

Cross References.  Section 6506 is referred to in section 1798.4 of this title.



Section 6507 - Levy and imposition of surcharge in cities of the first class

§ 6507.  Levy and imposition of surcharge in cities of the first class.

In addition to any fines, fees or penalties levied or imposed as provided by law, under any statute or local ordinance, and upon finding or admission of liability, a surcharge shall be levied on any parking violation notice or citation issued in a city of the first class pursuant to the enforcement and administration of a system of on-street parking in the amount of $1 for disposition to an account created pursuant to 53 Pa.C.S. § 5708(a) (relating to fund) for purposes of funding costs of a parking authority of a city of the first class associated with 53 Pa.C.S. Ch. 57 (relating to taxicabs and limousines in first class cities).

(July 10, 2006, P.L.1086, No.113, eff. imd.)

2006 Amendment.  Act 113 added section 6507.






Chapter 67 - Service of Process on Nonresidents (Repealed)

Section 6701 - § 6705 (Repealed)

CHAPTER 67

SERVICE OF PROCESS ON NONRESIDENTS

(Repealed)

1978 Repeal.  Chapter 67 (§§ 6701 - 6705) was added June 17, 1976, P.L.162, No.81, and repealed April 28, 1978, P.L.202, No.53, effective in 60 days. The subject matter is now contained in Title 42 (Judiciary and Judicial Procedure).






Chapter 71 - Vehicle Theft and Related Provisions

Section 7101 - Requirement for identification number

PART VI

MISCELLANEOUS PROVISIONS

Chapter

71.  Vehicle Theft and Related Provisions

72.  Alternative Fuels (Repealed)

73.  Abandoned Vehicles and Cargos

75.  Messenger Service

77.  Snowmobiles and All-Terrain Vehicles

78.  Motor Carrier Safety

79.  Motorcycles

80.  Special Programs

81.  Interstate Compacts and Agreements

83.  Hazardous Materials Transportation

89.  Pennsylvania Turnpike

90.  Liquid Fuels and Fuels Tax

91.  State Highway Maintenance

92.  Transfer of State Highways

93.  Supplemental Funding for Municipal Highway Maintenance

94.  Liquid Fuels and Fuel Use Tax Enforcement

95.  Taxes for Highway Maintenance and Construction

96.  Motor Carriers Road Tax

97.  Department of Transportation Productivity

98.  Motorbus Road Tax Credit or Refund

99.  Tax Treatment of Certain Organizations

Enactment.  Unless otherwise noted, Part VI was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

CHAPTER 71

VEHICLE THEFT AND RELATED PROVISIONS

Subchapter

A.  Identification Number

B.  Stolen Vehicles

C.  Misuse of Documents and Plates

D.  Tampering with Odometers

Enactment.  Chapter 71 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

SUBCHAPTER A

IDENTIFICATION NUMBER

Sec.

7101.  Requirement for identification number.

7102.  Removal or falsification of identification number (Repealed).

7103.  Dealing in vehicles with removed or falsified numbers (Repealed).

7104.  State replacement vehicle identification number plate.

7105.  Seizure of vehicles with removed or falsified numbers.

§ 7101.  Requirement for identification number.

Every vehicle other than a pedalcycle shall contain a vehicle identification number which shall be placed upon or incorporated into the vehicle in such manner as to be a permanent part of the vehicle.



Section 7102 - Removal or falsification of identification number (Repealed)

§ 7102.  Removal or falsification of identification number (Repealed).

1998 Repeal.  Section 7102 was repealed December 21, 1998, P.L.1086, No.145, effective in 60 days.



Section 7103 - Dealing in vehicles with removed or falsified numbers (Repealed)

§ 7103.  Dealing in vehicles with removed or falsified numbers (Repealed).

1998 Repeal.  Section 7103 was repealed December 21, 1998, P.L.1086, No.145, effective in 60 days.



Section 7104 - State replacement vehicle identification number plate

§ 7104.  State replacement vehicle identification number plate.

(a)  General rule.--No vehicle on which the vehicle identification number has been removed or falsified shall be titled or registered without a special permit from the department.

(b)  Application for plate.--Before a certificate of title or registration for the vehicle can be obtained, the owner shall apply to the department for a State replacement vehicle identification number plate on a form furnished by the department which shall contain the full name and address of the owner and any other information the department may deem necessary, as certified by a police officer.

(c)  Designation on plate.--The State replacement vehicle identification number plate shall contain:

(1)  Official department identification.

(2)  The manufacturer's vehicle identification number, if known, or a number assigned by the department.

(d)  Issuance and display of plate.--The department shall furnish a State replacement vehicle identification number plate which shall be immediately placed on the driver's side inside door post or as designated by the department.

(e)  Reconstructed, modified or specially constructed vehicle.--The department may assign a State replacement vehicle identification number plate for a reconstructed, modified or specially constructed vehicle or theft recovery vehicle being brought into the Commonwealth from another state.

(Feb. 14, 1990, P.L.56, No.8, eff. 60 days; Dec. 1, 2004, P.L.1767, No.228, eff. Jan. 1, 2007)

2004 Amendment.  Act 228 amended subsecs. (d) and (e).



Section 7105 - Seizure of vehicles with removed or falsified numbers

§ 7105.  Seizure of vehicles with removed or falsified numbers.

(a)  Duty of police.--Every police officer having knowledge of a vehicle on which the vehicle identification number has been removed or falsified shall immediately seize and take possession of the vehicle and arrest or file a complaint for the arrest of the suspected owner or custodian. In all actions involving seizure or possession of such vehicles, vehicle identification information shall be transmitted to the Federal or other agencies involved in recovery of stolen vehicles.

(b)  Proceedings if owner known.--The court, upon petition of the owner or of the person entitled to possession of a seized vehicle, may relinquish custody of the vehicle to the person legally entitled to the vehicle. Any vehicle in the possession or custody of a police officer shall not be released to the owner or person legally entitled to possession of a seized vehicle pursuant to this section until such time as a replacement vehicle identification number plate has been obtained. Proof of the replacement vehicle identification number must be exhibited to the police officer at the time of release, together with the court order relinquishing custody. The provisions with regard to the securance of a replacement vehicle identification number shall not apply when the vehicle is titled in a foreign state and will be removed from this State immediately upon release. If the foreign vehicle will not be removed immediately, the exception does not apply and a replacement vehicle identification number must be obtained. Except as otherwise provided in this section, the court shall retain in custody the seized vehicle pending prosecution of the person arrested. In case the person is found guilty, the vehicle shall remain in the custody of the court until the fine and costs of prosecution are paid, except that if 90 days have elapsed after the verdict has been rendered and the fine and costs have not been paid, the court shall proceed to advertise and sell the vehicle in the manner provided by law for the sale of personal property under execution. The proceeds from the sale shall be used to pay the fine and costs of prosecution and the balance, if any, shall be forwarded to the department to be transmitted to the State Treasurer for deposit in the Motor License Fund.

(c)  Proceedings if owner unknown.--If ownership of the vehicle is not established to the satisfaction of the court, the vehicle shall be confiscated by the court and sold immediately, and the proceeds shall be used to pay the costs of proceedings and the balance, if any, shall be forwarded to the department to be transmitted to the State Treasurer for deposit in the Motor License Fund.

(Feb. 14, 1990, P.L.56, No.8, eff. 60 days)



Section 7111 - Dealing in titles and plates for stolen vehicles

SUBCHAPTER B

STOLEN VEHICLES

Sec.

7111.  Dealing in titles and plates for stolen vehicles.

7112.  False report of theft or conversion of vehicle.

7113.  Reporting stolen and recovered vehicles.

7114.  Records of stolen vehicles.

7115.  Application for certificate of title of a stolen vehicle.

7116.  Fraudulent removal of vehicle from garage.

§ 7111.  Dealing in titles and plates for stolen vehicles.

A person is guilty of a misdemeanor of the first degree if the person with fraudulent intent procures or attempts to procure a certificate of title or registration plate for a vehicle, or passes or attempts to pass a certificate of title or an assignment to a vehicle, knowing or having reason to believe that the vehicle has been stolen.

Cross References.  Section 7111 is referred to in sections 1532, 1553 of this title.



Section 7112 - False report of theft or conversion of vehicle

§ 7112.  False report of theft or conversion of vehicle.

A person is guilty of a misdemeanor of the third degree if the person knowingly makes a false report of the theft or conversion of a vehicle to a police officer or to the department.



Section 7113 - Reporting stolen and recovered vehicles

§ 7113.  Reporting stolen and recovered vehicles.

(a)  Stolen vehicle.--Every police department or police office, having knowledge of a stolen vehicle, shall immediately furnish the State Police with full information about the stolen vehicle. The State Police shall forward the stolen vehicle information to the department.

(b)  Recovered stolen vehicle.--Within 48 hours of the recovery or receiving notice of recovery of a stolen vehicle by the department to which the theft was originally reported, the police shall notify the owner of the vehicle. If the vehicle was recovered by a department other than the department to which the theft was originally reported, the department that recovered the vehicle shall promptly notify the department to which the theft was originally reported, which department in turn shall notify the owner. If the vehicle was recovered without their knowledge, the owner shall notify the same police department to which the theft was originally reported. On recovering or receiving and verifying the report of recovery of a stolen vehicle, the police shall notify the State Police. The State Police shall notify the department of the recovery.

(June 25, 1987, P.L.30, No.13, eff. 60 days)

1987 Amendment.  Act 13 amended subsec. (b).

Cross References.  Section 7113 is referred to in section 7114 of this title.



Section 7114 - Records of stolen vehicles

§ 7114.  Records of stolen vehicles.

(a)  General rule.--The department shall, upon receiving a report of the theft of a vehicle, make an entry onto the vehicle's record that it has been reported as stolen, which entry shall remain until a report of recovery has been received as provided in section 7113(b) (relating to reporting stolen and recovered vehicles). If the vehicle is not reported as recovered within five years, the department may remove the record from its files.

(b)  List of stolen and recovered vehicles.--The department shall prepare periodic reports listing vehicles, stolen and recovered, as disclosed by the reports submitted, to be distributed as provided in regulations promulgated by the department.

Cross References.  Section 7114 is referred to in sections 1104, 1306 of this title.



Section 7115 - Application for certificate of title of a stolen vehicle

§ 7115.  Application for certificate of title of a stolen vehicle.

Upon receipt of an application for a certificate of title of a stolen vehicle, the department shall notify the State Police and the rightful owner and shall withhold the issuing of the certificate of title until the proper investigation is made.



Section 7116 - Fraudulent removal of vehicle from garage

§ 7116.  Fraudulent removal of vehicle from garage.

No person shall remove or cause to be removed, by any false pretension or with intent to defraud, any vehicle that has been placed in a garage or automobile shop for storage, repair or garage service.



Section 7121 - False application for certificate of title or registration

SUBCHAPTER C

MISUSE OF DOCUMENTS AND PLATES

Sec.

7121.  False application for certificate of title or registration.

7122.  Altered, forged or counterfeit documents and plates.

7123.  Sale or purchase of certificate or other document.

7124.  Fraudulent use or removal of registration plate.

§ 7121.  False application for certificate of title or registration.

A person is guilty of a misdemeanor of the first degree if the person uses a false or fictitious name or address or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact in an application for a certificate of title or for registration.

Cross References.  Section 7121 is referred to in sections 1532, 1553 of this title.



Section 7122 - Altered, forged or counterfeit documents and plates

§ 7122.  Altered, forged or counterfeit documents and plates.

A person is guilty of a misdemeanor of the first degree if the person, with fraudulent intent:

(1)  alters, forges or counterfeits a certificate of title, registration card or plate, inspection certificate or proof of financial responsibility;

(2)  alters or forges an assignment of a certificate of title, or an assignment or release of a security interest on a certificate of title or any other document issued or prepared for issue by the department;

(3)  has possession of, sells or attempts to sell, uses or displays a certificate of title, registration card or plate, driver's license, inspection certificate proof of financial responsibility or any other document issued by the department, knowing it to have been altered, forged or counterfeited;

(4)  obtains or attempts to obtain a certificate of inspection without valid proof of financial responsibility; or

(5)  provides a certificate of inspection where there is no valid proof of financial responsibility.

(June 30, 1990, P.L.266, No.63, eff. imd.; Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 amended pars. (1), (3), (4) and (5).

Cross References.  Section 7122 is referred to in sections 1532, 1553, 4727 of this title.



Section 7123 - Sale or purchase of certificate or other document

§ 7123.  Sale or purchase of certificate or other document.

It is unlawful to purchase or sell a certificate or any other document issued by the department. Police officers or department representatives may confiscate the documents when unlawfully possessed or used.



Section 7124 - Fraudulent use or removal of registration plate

§ 7124.  Fraudulent use or removal of registration plate.

A person who either removes a registration plate from a vehicle or affixes to a vehicle a registration plate not authorized by law for use on the vehicle, with intent to conceal or misrepresent the identity of the vehicle or its owner, is guilty of a summary offense punishable by a fine of not less than $100 nor more than $500 or imprisonment for not more than 90 days, or both.

Cross References.  Section 7124 is referred to in section 6309.1 of this title.



Section 7131 - Legislative findings and definitions

SUBCHAPTER D

TAMPERING WITH ODOMETERS

Sec.

7131.  Legislative findings and definitions.

7132.  Prohibited activities relating to odometers.

7133.  Permissible activities relating to odometers.

7134.  Odometer disclosure requirements.

7135.  Odometer mileage statement retention.

7136.  Conspiracy to violate odometer requirements.

7137.  Violation of Unfair Trade Practices and Consumer Protection Law.

7138.  Civil liability.

7139.  Penalties.

Enactment.  Subchapter D was added June 14, 1983, P.L.16, No.8, effective in 60 days.

§ 7131.  Legislative findings and definitions.

(a)  Legislative findings.--The General Assembly finds as follows:

(1)  Purchasers, when buying motor vehicles, rely heavily on the odometer reading of a motor vehicle as an index of the condition and value of the motor vehicle.

(2)  Purchasers are entitled to rely on the odometer reading as an accurate indication of the mileage actually traveled by the motor vehicle. An accurate indication of the true mileage traveled by the motor vehicle assists the purchaser as a guide in determining the safety, reliability and value of the motor vehicle.

(b)  Definitions.--The following words and phrases when used in this subchapter shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Dealer."  A person engaged in the business of buying, selling or exchanging motor vehicles.

"Motor vehicle auction."  A sale transaction conducted by means of oral or written exchanges between an auctioneer and the members of the audience, which exchanges consist of a series of invitations for offers for the purchase of motor vehicles made by the auctioneer and offers to purchase made by members of the audience and culminate in the acceptance by the auctioneer of the highest or most favorable offer made by a member of the participating audience.

"Motor vehicle auction company."  A person who, as a part of that person's business, arranges, manages, sponsors, advertises or carries out motor vehicle auctions.

"Odometer."  An instrument for measuring and recording the actual distance a motor vehicle travels while in operation. The term does not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips.

"Person."  A natural person, association, partnership, corporation or trust.

"Repair and replacement."  To restore to a sound working condition by replacing the odometer or any part thereof or by correcting what is inoperative.

"Transfer."  To change ownership by purchase, gift or any other means.

"Transferee."  A person to whom the ownership in a motor vehicle is transferred by purchase, gift or any means other than by creation of a security interest.

"Transferor."  A person who transfers his ownership in a motor vehicle by sale, gift or any means other than by creation of a security interest.

(Mar. 21, 1996, P.L.35, No.11, eff. 60 days)



Section 7132 - Prohibited activities relating to odometers

§ 7132.  Prohibited activities relating to odometers.

(a)  Devices causing improper odometer reading.--No person shall advertise for sale, sell, use or install, or cause to be installed, any device which causes an odometer to register any mileage other than the true mileage driven which is that mileage driven by the vehicle as registered by the odometer within the manufacturer's designed tolerance.

(b)  Change of odometer reading.--No person shall disconnect, reset or alter, or cause to be disconnected, reset or altered, the odometer of any motor vehicle with intent to change the number of miles indicated on the odometer.

(c)  Operation with disconnected or nonfunctional odometer.--No person shall, with intent to defraud, operate a motor vehicle on any street or highway knowing that the odometer of that vehicle is disconnected or nonfunctional.

(d)  Alteration of true mileage statement.--No person shall falsely alter or cause to be falsely altered an acceptable statement of the true mileage of a motor vehicle in an attempt to conceal the true mileage of the motor vehicle. Any alteration of the true mileage of another vehicle shall, as a matter of law, be evidence of intent to defraud under this chapter.

(Mar. 21, 1996, P.L.35, No.11, eff. 60 days)

Cross References.  Section 7132 is referred to in section 7136 of this title.



Section 7133 - Permissible activities relating to odometers

§ 7133.  Permissible activities relating to odometers.

(a)  General rule.--Nothing in this subchapter prevents the service, repair or replacement of an odometer if the mileage indicated remains the same as before the service, repair or replacement. Where the odometer is incapable of registering the same mileage as before the service, repair or replacement, the odometer shall be adjusted to read zero and a notice in writing shall be attached to the left door frame of the vehicle by the owner or his agent specifying the mileage prior to repair or replacement of the odometer and the date on which it was repaired or replaced.

(b)  Prohibitions.--

(1)  No person shall fail to adjust an odometer or affix a notice regarding the adjustment as required pursuant to subsection (a).

(2)  No person shall, with intent to defraud, remove or alter any notice affixed to a motor vehicle pursuant to subsection (a).

Cross References.  Section 7133 is referred to in section 7136 of this title.



Section 7134 - Odometer disclosure requirements

§ 7134.  Odometer disclosure requirements.

(a)  Odometer mileage statement.--Prior to or simultaneously with the execution of any ownership transfer document relating to a motor vehicle, each transferor of a motor vehicle shall furnish to the transferee a written statement signed by the transferor containing the following information:

(1)  The odometer reading at the time of transfer.

(2)  The date of transfer.

(3)  The transferor's name and current address.

(4)  The transferee's name and current address.

(5)  The identity of the vehicle, including its make, year and body type and its complete vehicle identification number.

(6)  (i)  A certification by the transferor that, to the best of his knowledge, the odometer reading reflects the actual miles or kilometers the vehicle has been driven;

(ii)  if the transferor knows that the odometer reading reflects the amount of mileage in excess of the designed mechanical odometer limit of 99,999 miles or kilometers, he shall include a statement to that effect; or

(iii)  if the transferor knows that the odometer reading differs from the number of miles or kilometers the vehicle has actually traveled and that the difference is greater than that caused by odometer calibration error, he shall include a statement that the odometer reading is not the actual mileage and should not be relied upon.

The transferee shall acknowledge receipt of the disclosure statement by signing it.

(b)  Prohibitions.--

(1)  No transferor shall violate any provision of this section or give a false statement to a transferee in making any disclosure required by this section.

(2)  No transferee shall accept any written disclosure required by any provision of this section if the disclosure is incomplete.

(c)  Auction sales.--With regard to any motor vehicle whose ownership is transferred through a motor vehicle auction sales transaction, the motor vehicle auction company conducting the sale shall receive from the transferor a copy of the odometer mileage statement which the transferor is required by subsection (a) to provide to the transferee.

(d)  Other acceptable disclosure forms.--Either an odometer mileage statement, approved by the United States Secretary of Transportation pursuant to section 1988 of the Motor Vehicle Information and Cost Savings Act (Public Law 92-513, 15 U.S.C. § 1988), or a Pennsylvania ownership transfer document, approved by the department, which includes the odometer disclosure information as prescribed in subsection (a) shall be deemed to satisfy all the requirements for the content and form of odometer mileage statements. Nothing in this subsection shall exempt a dealer or motor vehicle auction company from the provisions of section 7135 (relating to odometer mileage statement retention).

(d.1)  Secure power of attorney.--The department shall permit a licensed dealer to use a secure power of attorney to transfer a vehicle when the certificate of title is encumbered with a lien. Prior to transferring the vehicle, the dealer shall obtain from the transferor a secure power of attorney authorizing the dealer to transfer to the title all information pertaining to odometers that is required to be disclosed by this title and Federal law, in lieu of the transferor providing such information on the certificate of title. In addition to any other documents required by the department, the dealer shall submit to the department the following:

(1)  If the transferred vehicle is a retail sale and is to be titled in this Commonwealth, the dealer shall submit the secure power of attorney attached to the application for title, along with the certificate of title and the established fee.

(2)  If the transferred vehicle is to be titled outside of this Commonwealth, the dealer shall submit to the department the secure copy of the secure power of attorney attached to a copy of the certificate of title and the established fee.

(3)  If the transferred vehicle is to be transferred to another licensed dealer, the first transferor dealer shall submit to the department the secure copy of the secure power of attorney attached to a copy of the certificate of title and the established fee.

Additional transfers between licensed dealers shall be permitted in accordance with section 1113 (relating to transfer to or from manufacturer or dealer). No more than one secure power of attorney shall be utilized with the certificate of title during this authorized transfer process. Upon application for certificate of title, the secure power of attorney utilized to verify odometer information when the vehicle was encumbered with a lien shall be submitted with the certificate of title.

(e)  Exemptions.--A transfer of any of the following types of motor vehicles is exempt from the requirements of this section:

(1)  A motor vehicle having a registered gross weight of more than 16,000 pounds.

(2)  A motor vehicle 10 years or older.

(3)  An implement of husbandry.

(4)  Special mobile equipment.

(5)  A commercial implement of husbandry.

(Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 7, 1994, P.L.820, No.115, eff. 60 days)

1994 Amendment.  Act 115 amended subsec. (d) and added subsec. (d.1).

1992 Amendment.  Act 174 amended subsec. (e).

Cross References.  Section 7134 is referred to in section 7136 of this title.



Section 7135 - Odometer mileage statement retention

§ 7135.  Odometer mileage statement retention.

(a)  General rule.--Each dealer or motor vehicle auction company who is required by this subchapter to execute or receive an odometer mileage statement shall retain for four years each odometer mileage statement which he receives. He shall also retain for four years a photostat, carbon or other facsimile copy of each odometer mileage statement which he issues. The dealer shall retain each odometer mileage statement at the primary place of business in an order that is appropriate to his business requirements and that permits systematic retrieval. The statement may be reproduced as long as no information or identifying marks such as signatures are lost in the reproduction.

(b)  Inspection.--Each dealer or motor vehicle auction company shall make any odometer mileage statement which it has retained available for inspection and copying by law enforcement authorities, the Attorney General or his designee and any district attorney or his designee.

Cross References.  Section 7135 is referred to in section 7134 of this title.



Section 7136 - Conspiracy to violate odometer requirements

§ 7136.  Conspiracy to violate odometer requirements.

No person shall conspire with any other person to violate section 7132 (relating to prohibited activities relating to odometers), 7133 (relating to permissible activities relating to odometers) or 7134 (relating to odometer disclosure requirements).



Section 7137 - Violation of Unfair Trade Practices and Consumer Protection Law

§ 7137.  Violation of Unfair Trade Practices and Consumer Protection Law.

A violation of any provision of this subchapter or regulation promulgated thereunder constitutes "unfair methods of competition" and "unfair or deceptive acts or practices" within the meaning of section 2(4) of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law.



Section 7138 - Civil liability

§ 7138.  Civil liability.

(a)  General rule.--A person who, with intent to defraud, violates any requirement imposed under this subchapter shall be liable in an amount equal to the sum of three times the amount of actual damages sustained or $3,000, whichever is the greater, and, in the case of any successful action to enforce this liability, the costs of the action together with reasonable attorney fees as determined by the court.

(b)  Statute of limitations.--An action to enforce any liability created under subsection (a) may be brought by any person within five years from the date on which the liability arises.

(Mar. 21, 1996, P.L.35, No.11, eff. 60 days)



Section 7139 - Penalties

§ 7139.  Penalties.

(a)  Criminal penalty.--A person who knowingly and willfully commits any act or causes to be done any act that violates any provision of this subchapter or knowingly and willfully omits to do any act or causes to be omitted any act that is required by any such provision commits a felony of the third degree.

(b)  Corporate liability for penalty.--Any individual, director, officer or agent of a corporation who knowingly and willfully authorizes, orders or performs any of the acts or practices constituting in whole or in part a violation of any provision of this subchapter commits a misdemeanor of the third degree for the first offense and a misdemeanor of the first degree for a subsequent offense under this section without regard to any penalties to which that corporation may be subject under subsection (a).

(Mar. 21, 1996, P.L.35, No.11, eff. 60 days)






Chapter 72 - Alternative Fuels (Repealed)

Section 7201 - § 7205 (Repealed)

CHAPTER 72

ALTERNATIVE FUELS

2004 Repeal.  Chapter 72 (§§ 7201 - 7205) was added December 16, 1992, P.L.1250, No.166, and repealed November 29, 2004, P.L.1376, No.178, effective immediately. The subject matter is now contained in the act of November 29, 2004 (P.L.1376, No.178), known as the Alternative Fuels Incentive Act.

Regulations.  Section 8 of Act 178 of 2004 provided that regulations promulgated under Chapter 72 are hereby abrogated to the extent that they are inconsistent with the provisions of Act 178.






Chapter 73 - Abandoned Vehicles and Cargos

Section 7301 - Authorization of salvors

CHAPTER 73

ABANDONED VEHICLES AND CARGOS

Subchapter

A.  Abandoned Vehicles and Salvors

B.  Watercraft Trailer Forfeiture

Enactment.  Unless otherwise noted, Chapter 73 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 73 is referred to in sections 3352, 3712, 3712.2 of this title.

SUBCHAPTER A

ABANDONED VEHICLES AND SALVORS

Sec.

7301.  Authorization of salvors.

7302.  Certificate of authorization.

7303.  Suspension of authorization.

7303.1. Duty of police and salvors.

7304.  Reports to department of possession of abandoned vehicles.

7304.1. Reports and removal of abandoned vehicles within the boundaries of a city of the first class or second class.

7305.  Notice to owner and lienholders of abandoned vehicles.

7306.  Payment of costs upon reclaiming vehicle.

7307.  Authorization for disposal of unclaimed vehicles.

7308.  Public sale of unclaimed vehicles with value.

7309.  Processing of nonrepairable or salvage vehicles.

7310.  Removal of abandoned or presumed abandoned vehicles from roadway.

7311.  Reports by garage keepers of abandoned vehicles.

7311.1. Reports by private property owners of abandoned vehicles.

7311.2. Salvors to remove abandoned vehicles in good faith.

7312.  Penalty for violation of chapter.

Subchapter Heading.  The heading of Subchapter A was added July 7, 2006, P.L.365, No.79, effective in 120 days.

§ 7301.  Authorization of salvors.

(a)  General rule.--The department shall authorize and shall issue a certificate of authorization to every salvor that complies with the requirements of this chapter and regulations adopted by the department and is a currently registered vehicle salvage dealer as defined in section 1337(c)(2) (relating to use of "Miscellaneous Motor Vehicle Business" registration plates).

(a.1)  Repair or towing business.--The department may authorize and issue a certificate of authorization to a currently registered repair or towing business under section 1337(c)(1) if there is no qualified vehicle salvage dealer in a county.

(b)  Unauthorized operation prohibited.--No person shall operate as a salvor unless authorized.

(c)  Duty of salvor.--(Deleted by amendment).

(d)  Storage facility.--(Deleted by amendment).

(July 11, 1996, P.L.660, No.115, eff. imd.; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 7302 - Certificate of authorization

§ 7302.  Certificate of authorization.

(a)  Application and issuance.--Application for a certificate of authorization shall be made on a form prescribed by the department. The department shall investigate the qualifications and fitness of the applicant and shall issue a certificate of authorization if it determines that the applicant is capable of performing the duties of a salvor in a manner consistent with the public interest.

(b)  Place of business.--Every applicant shall have and maintain an established place of business. If the applicant has or intends to have one or more places of business or branch offices, the application shall contain complete information for each location.

(c)  Bonding required.--Before issuing a certificate of authorization, the department shall require the applicant to furnish and maintain a bond indemnifying the public and the department in the amount of $10,000. An individual bond for each place of business is not required, but all places of business shall be covered by the bond.

(d)  Duration and renewal.--Certificates of authorization shall be issued for a period of one year and shall be subject to annual renewal, including a review of the salvor's status as a vehicle salvage dealer under section 1337(c)(2) (relating to use of "Miscellaneous Motor Vehicle Business" registration plates).

(e)  Storage facility.--A salvor shall rent or own a storage facility which shall comply with the act of July 28, 1966 (3rd Sp.Sess., P.L.91, No.4), referred to as the Junkyard and Automotive Recycler Screening Law, where applicable and with regulations promulgated by the department.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 7303 - Suspension of authorization

§ 7303.  Suspension of authorization.

(a)  General rule.--The department shall supervise salvors and, after providing an opportunity for a hearing, shall suspend the authorization of any salvor which the department finds is not properly operated or which has violated or failed to comply with any of the provisions of this chapter or regulations adopted by the department. A suspended certificate of authorization shall be returned to the department immediately except an appeal from suspension as provided in subsection (b) shall operate as a supersedeas of any suspension by the department.

(b)  Judicial review.--Any person whose certificate of authorization has been denied or suspended under this chapter shall have the right to appeal to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure). The court shall set the matter for hearing upon 30 days' written notice to the department and take testimony and examine into the facts of the case and determine whether the petitioner is entitled to a certificate of authorization or is subject to suspension of the certificate of authorization under the provisions of this chapter.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsec. (b).

Cross References.  Section 7303 is referred to in section 933 of Title 42 (Judiciary and Judicial Procedure).



Section 7303.1 - Duty of police and salvors

§ 7303.1.  Duty of police and salvors.

(a)  Duty of police and authorized personnel.--Police officers or personnel designated by ordinance of a municipality shall process all vehicles presumed to be abandoned. They shall complete an abandoned vehicle information report on a form prescribed by the department on each vehicle declared abandoned. The report shall include the make, model, vehicle identification number, registration plate number, name and address of the owner or person who abandoned the vehicle, if known, and any other information the department may require. The report shall also indicate the vehicle's status as a vehicle with value, a salvage vehicle or a nonrepairable vehicle. The report shall include the name, signature and badge number of the police officer and the name of the respective police department. The report shall serve as an authorized written request for a licensed salvor to remove, possess and further process the abandoned vehicle.

(b)  Duty of salvors.--Upon receipt of the written abandoned vehicle information report from any authorized person described in subsection (a), a salvor shall take possession of and remove to the storage facility of the salvor any abandoned vehicle located within 30 miles of the place of business of the salvor. The salvor shall also indicate on the abandoned vehicle information report the vehicle's status as a vehicle with value, a salvage vehicle or a nonrepairable vehicle.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added section 7303.1.

Cross References.  Section 7303.1 is referred to in section 7304 of this title.



Section 7304 - Reports to department of possession of abandoned vehicles

§ 7304.  Reports to department of possession of abandoned vehicles.

Any salvor taking possession of an abandoned vehicle pursuant to section 7303.1 (relating to duty of police and salvors) shall within 48 hours after taking possession send an abandoned vehicle information report to the department. If the report indicates the vehicle is a salvage vehicle, the salvor shall include a photograph of the vehicle to be prepared in a manner prescribed by the department. Any nonrepairable vehicle which does not display an identifiable registration plate, current certificate of inspection and ascertainable vehicle identification number shall be taken into possession and flattened or crushed immediately. There is no requirement to notify the department.

(Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

Cross References.  Section 7304 is referred to in section 7309 of this title.



Section 7304.1 - Reports and removal of abandoned vehicles within the boundaries of a city of the first class or second class

§ 7304.1.  Reports and removal of abandoned vehicles within the boundaries of a city of the first class or second class.

(a)  General rule.--Any and all vehicles reported abandoned to the police department and/or the appropriate designated municipal agency or department that handles the abandoned vehicle and cargo process shall be investigated within five business days to determine if the reported vehicle is abandoned as defined in section 102 (relating to definitions). Upon the completion of the investigation, any and all reported vehicles that satisfy the requirements of the definition of "abandoned vehicle" shall be officially declared abandoned and removed within ten business days by the police department or by an authorized salvor pursuant to police or municipality directions. Proper notification of the removal of the vehicle shall be sent pursuant to section 7305 (relating to notice to owner and lienholders of abandoned vehicles).

(b)  Certain vehicles.--Any and all vehicles found to be abandoned vehicles pursuant to subsection (a) and found to have a vehicle registration and an inspection sticker, both of which are expired for a period exceeding 90 days, shall be removed immediately by the police department or by an authorized salvor pursuant to police or municipality directions. Proper notification of the removal of the vehicle shall be sent pursuant to section 7305.

(c)  Applicability.--This section shall apply only to vehicles reported abandoned within the boundaries of a city of the first class or a city of the second class.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days; July 16, 2007, P.L.106, No.33, eff. 60 days)

2007 Amendment.  Act 33 amended the section heading and added subsec. (c).

1998 Amendment.  Act 151 added section 7304.1.



Section 7305 - Notice to owner and lienholders of abandoned vehicles

§ 7305.  Notice to owner and lienholders of abandoned vehicles.

(a)  General rule.--The department upon receipt of an abandoned vehicle information report shall notify by certified mail, return receipt requested, the last known registered owner of the vehicle and all lienholders of record that the vehicle is being held as abandoned.

(b)  Contents of notice.--The notice shall:

(1)  Describe the make, model, title number, vehicle identification number and registration plate number of the abandoned vehicle, if known.

(1.1)  State the location of the police department that processed the vehicle.

(2)  State the location where the vehicle is being held.

(3)  Inform the owner and any lienholders of their right to reclaim the vehicle and its contents within 30 days after the date the notice was mailed at the place where the vehicle is being held by the salvor, upon payment of all towing, storage charges, the fee authorized in section 7306 (relating to payment of costs upon reclaiming vehicle) and penalties under section 3712(d)(1) (relating to abandonment and stripping of vehicles).

(4)  State that the failure of the owner or lienholder to reclaim the vehicle and its contents is deemed consent by the owner to the destruction, sale or other disposition of the abandoned vehicle and its contents and of all lienholders to dissolution of their liens.

(5)  Inform the owner and any lienholders of their right, within 30 days of the mailing date of the notice, to request from the appropriate police department a copy of the abandoned vehicle information report and of their right to a hearing conforming to the requirements of 2 Pa.C.S. Ch. 5 Subch. B (relating to practice and procedure of local agencies). The hearing shall be before a civilian officer or employee of the municipality in which the vehicle was reported as abandoned. If as a result of the hearing it is determined that the vehicle was not abandoned, the owner or lienholder may retrieve the vehicle within 48 hours without payment of any of the fees and penalties under paragraph (3).

(c)  Notice by publication.--If the identity of the last registered owner and of all lienholders cannot be determined with reasonable certainty, the contents of the notice set forth in subsection (b) shall be published one time in one newspaper of general circulation in the area where the vehicle was abandoned. The notice may contain multiple listings of abandoned vehicles. Notice by publication locally shall be the responsibility of the salvor. The notice shall have the same effect as notice sent by certified mail.

(Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

Cross References.  Section 7305 is referred to in section 7304.1 of this title.



Section 7306 - Payment of costs upon reclaiming vehicle

§ 7306.  Payment of costs upon reclaiming vehicle.

In the event the owner or lienholder of an abandoned vehicle reclaims the vehicle, the reclaiming party shall pay the costs for towing and storage from the date the salvor submitted the abandoned vehicle report to the department, plus a fee of $50 of which $25 shall be transmitted to the department by the salvor.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

Cross References.  Section 7306 is referred to in sections 3352, 7305, 7308 of this title.



Section 7307 - Authorization for disposal of unclaimed vehicles

§ 7307.  Authorization for disposal of unclaimed vehicles.

The department shall, after the expiration of 30 days from the date of notice sent by certified mail to the registered owner and all lienholders of record or 30 days after publication of notice, where applicable, and upon receipt of a written statement from the holder of the vehicle that the abandoned vehicle has not been reclaimed by the owner or lienholder within the 30-day period, authorize the disposal of the abandoned vehicle in accordance with the provisions of this chapter.



Section 7308 - Public sale of unclaimed vehicles with value

§ 7308.  Public sale of unclaimed vehicles with value.

(a)  General rule.--If an abandoned vehicle having value has not been reclaimed as provided in this chapter, the vehicle shall be sold at a public auction.

(b)  Title of purchaser.--The salvor shall give the purchaser a sales receipt and shall apply to the department for an abandoned branded title which shall be free and clear of all previous liens and claims of ownership.

(c)  Disposition of proceeds.--From the proceeds of the sale of the abandoned vehicle, the salvor shall be reimbursed for the fee authorized in section 7306 (relating to payment of costs upon reclaiming vehicle) and the costs of towing, storage from the date the salvor submitted the abandoned vehicle report to the department, notice and publication costs and the expenses of auction. The remainder of the proceeds of a sale shall be paid to the department and transmitted to the State Treasurer for deposit in the Motor License Fund.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 7309 - Processing of nonrepairable or salvage vehicles

§ 7309.  Processing of nonrepairable or salvage vehicles.

(a)  Application for certificate of salvage.--If an abandoned vehicle is a salvage or nonrepairable vehicle as deemed by a police officer and salvor, the salvor and the police officer shall note that fact in the report to the department required in section 7304 (relating to reports to department of possession of abandoned vehicles) and shall apply for issuance of a certificate of salvage or nonrepairable vehicle as provided for in Subchapter D of Chapter 11 (relating to salvage vehicles, theft vehicles, reconstructed vehicles and flood vehicles).

(b)  Notice and issuance of certificate.--If the identity of the last registered owner cannot be determined with reasonable certainty and it is impossible to determine with reasonable certainty the identity and addresses of any lienholder, no notice shall be required. Under such circumstances, the department shall upon receipt of the report by the salvor pursuant to section 7304 issue a certificate of salvage as provided in Subchapter D of Chapter 11.

(c)  Reimbursement of expenses of salvor.--Within 60 days of the department's receipt of evidence that a salvor has removed an abandoned vehicle upon the request of a police department, the department shall pay to the salvor from the Motor License Fund the sum of $15 for the expenses incurred in the removal and towing of the abandoned vehicle. No portion of the $15 payment or any separate consideration shall be reimbursed or paid to any government agency or municipality by the salvor.

(d)  Rights of owners and lienholders.--Issuance by the department of a certificate of salvage, abandoned branded certificate of title or nonrepairable vehicle certificate for a vehicle processed under this section shall operate as a divestiture of all right, title and interest in the vehicle of the owner and all lienholders and any interest in the contents in the vehicle which have not been claimed by the owner.

(e)  Police officers and authorized personnel.--Police officers, authorized personnel, their departments or any government agency or municipality shall not assess or accept payment, consideration of any kind or portions of fees outlined in this chapter from any salvor or person for the processing of abandoned vehicles.

(Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Dec. 18, 1992, P.L.1411, No.174, eff. 60 days; Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 7310 - Removal of abandoned or presumed abandoned vehicles from roadway

§ 7310.  Removal of abandoned or presumed abandoned vehicles from roadway.

(a)  General rule.--Police officers may immediately remove or direct removal of any vehicle abandoned or presumed to be abandoned from any roadway, including the roadway's berm or shoulder, to the nearest point off the roadway where the vehicle will not interfere with or obstruct traffic.

(b)  Storage of cargo.--(Deleted by amendment).

(c)  Liability for damage or loss.--In carrying out the provisions of this section, no liability shall attach to the police officer or, absent a showing of gross negligence, to any person acting under the direction of the police officer for damage to a presumed abandoned vehicle or damage to or loss of any portion of the contents of the vehicle.

(d)  Removal from Pennsylvania Turnpike System.--Notwithstanding the other provisions of this section, any vehicle on the Pennsylvania Turnpike System presumed to be abandoned as defined in section 102 (relating to definitions) shall immediately be removed by or at the direction of the Pennsylvania State Police to the contract garage providing service for that area. In all cases, the Pennsylvania State Police shall remove or direct the removal of any such vehicle within 24 hours of the time of the vehicle's presumption of abandonment.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days; Dec. 8, 2004, P.L.1791, No.237, eff. 150 days)



Section 7311 - Reports by garage keepers of abandoned vehicles

§ 7311.  Reports by garage keepers of abandoned vehicles.

The person in charge of any garage or repair shop in which a vehicle of unknown ownership has been left for a period of 15 consecutive days or, in the case of repair or storage, 15 consecutive days following the completion of repairs or storage agreement without being removed by the owner or any other person duly authorized to remove the vehicle shall report to the department within 24 hours of the expiration of the 15-day period giving the make, vehicle identification number, registration plate number and the name and address of the person abandoning the vehicle if known. Upon receipt of the report the department shall make a distinctive record of the report and issue a private property abandoned vehicle information report under section 7311.1 (relating to reports by private property owners of abandoned vehicles) to the garage keeper to complete and file with the police.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 7311.1 - Reports by private property owners of abandoned vehicles

§ 7311.1.  Reports by private property owners of abandoned vehicles.

A person on whose private property is located a vehicle which has remained on the property without the consent of the property owner or his agent for more than 24 hours may authorize the removal or processing of the vehicle. Prior to removal or processing of the vehicle, that person shall file a report, on a multipart form prescribed by the department, with the local police department declaring that an unauthorized vehicle has been left unattended and on private property for at least 24 hours. One part of such report shall be retained by that person, and the other part shall be filed with the police department. The police department shall, within five business days, process the vehicle as abandoned under this chapter and attach a copy of the report to the abandoned vehicle information report.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added section 7311.1.

Cross References.  Section 7311.1 is referred to in section 7311 of this title.



Section 7311.2 - Salvors to remove abandoned vehicles in good faith

§ 7311.2.  Salvors to remove abandoned vehicles in good faith.

When requested to remove an abandoned vehicle, no salvor shall relocate and subsequently abandon the vehicle. The salvor shall move the vehicle to a facility for the purpose of storage of abandoned vehicles or another place as directed by the police or approved by the department.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added section 7311.2.

Cross References.  Section 7311.2 is referred to in section 7312 of this title.



Section 7312 - Penalty for violation of chapter

§ 7312.  Penalty for violation of chapter.

(a)  Fines and imprisonment.--Any person violating any of the provisions of this chapter is guilty of a summary offense, punishable:

(1)  For a first offense, by a fine of $100.

(2)  For a subsequent offense, by a fine of not less than $200 nor more than $500 or imprisonment for not more than 90 days, or both.

(a.1)  Specific violation.--In addition to any other criminal or civil penalties provided for in this title or in department regulations, any salvor who violates section 7311.2 (relating to salvors to remove abandoned vehicles in good faith) shall be fined not less than $1,000 nor more than $10,000, one-half to be paid to the department and the other one-half to be paid to the municipality where the vehicle was abandoned.

(b)  Suspension.--For violation of any of the provisions of this chapter, the salvor shall be subject to suspension of the privilege to receive abandoned vehicles under this chapter.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)



Section 7321 - Scope of subchapter and legislative intent

SUBCHAPTER B

WATERCRAFT TRAILER FORFEITURE

Sec.

7321.  Scope of subchapter and legislative intent.

7322.  Definitions.

7323.  Liens.

7324.  Notification by watercraft trailer dealer.

7325.  Responsibility of department.

7326.  Publication.

7327.  Redemption.

7328.  Forfeiture.

7329.  Rights acquired by good faith purchaser.

7330.  Other remedies.

7331.  Construction.

Enactment.  Subchapter B was added July 7, 2006, P.L.365, No.79, effective in 120 days.

Cross References.  Subchapter B is referred to in section 5331 of Title 30 (Fish).

§ 7321.  Scope of subchapter and legislative intent.

(a)  General rule.--This subchapter covers forfeitures of watercraft trailers left in the possession of watercraft trailer dealers.

(b)  Legislative intent.--It is the intent of the General Assembly that this subchapter act in concert with 30 Pa.C.S. Ch. 53 Subch. C (relating to boat and marine forfeiture).

(c)  Applicability.--

(1)  The provisions of this subchapter shall only apply to a watercraft trailer with a resale value based upon established industry standards equal to or less than the maximum amount set forth in this subsection.

(2)  The maximum amount for the year 2006 shall be $1,000. Thereafter, the maximum amount shall be fixed annually by the department based upon the maximum amount in the prior year as adjusted to reflect the change in the Consumer Price Index for All Urban Consumers (CPI-U) for the United States for all items as published by the United States Department of Labor, Bureau of Labor Statistics, for the previous 12-month period. The maximum amount as adjusted shall be rounded to the nearest multiple of $5.

(3)  The department shall give notice of the new maximum amount by publication in the Pennsylvania Bulletin in the third publication in March of each year.



Section 7322 - Definitions

§ 7322.  Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Customer."  A person who contracts for the services of a watercraft trailer dealer concerning a boat, related equipment or a watercraft trailer.

"Terminal date."  Either of the following:

(1)  In the case of any repair, remanufacture, restoration, alteration, cleaning or storage, absent a written agreement to the contrary, the term means the date upon which a bill is mailed or otherwise provided to the customer for a completed repair, remanufacture, restoration, alteration, cleaning or storage for a boat, related equipment or watercraft trailer.

(2)  In the case of consignment or brokerage, the term means the last date under the brokerage or consignment contract or agreement.

"Watercraft trailer."  A trailer designed or used to transport watercraft.

"Watercraft trailer dealer."  A person registered with the department as a watercraft trailer dealer in accordance with section 1337 (relating to use of "Miscellaneous Motor Vehicle Business" registration plates).

Cross References.  Section 7322 is referred to in section 5332 of Title 30 (Fish).



Section 7323 - Liens

§ 7323.  Liens.

A watercraft trailer dealer shall have a lien, dependent upon possession, on a watercraft trailer for the balance due the watercraft trailer dealer for any repair, remanufacture, restoration, alteration, storage, cleaning, consignment or brokerage of a boat, any related equipment or a watercraft trailer. The watercraft trailer dealer may retain possession of a watercraft trailer until the charges are paid.



Section 7324 - Notification by watercraft trailer dealer

§ 7324.  Notification by watercraft trailer dealer.

(a)  General rule.--If a customer does not claim possession of a watercraft trailer within 30 days of the terminal date, a watercraft trailer dealer may initiate the forfeiture procedure by sending written notice on the same day by certified mail, return receipt requested, to the department and the customer.

(b)  Notice to the customer.--Notice to the customer shall be mailed to the address designated in writing by the customer or, if not so designated, to the last known address of the customer. If a watercraft trailer dealer sends notice to the customer pursuant to 30 Pa.C.S. 5334 (relating to notice for boats and related equipment), the watercraft trailer dealer may send the notice required by this section in the same mailing.

(c)  Notice to the department.--Notice to the department shall be made on a form approved by the department.

(d)  Content of notice.--The notice shall contain the following:

(1)  The name and address of the watercraft trailer dealer.

(2)  A description of the watercraft trailer, including any registration plate number and vehicle identification number.

(3)  Notice that the watercraft trailer dealer intends to terminate the rights, title and interest of the owner and lienholder in the watercraft trailer by operation of law in accordance with this subchapter.

(4)  The amount which must be paid to the watercraft trailer dealer to redeem the watercraft trailer as of the date of the notice.

(5)  The telephone number of the watercraft trailer dealer.

Cross References.  Section 7324 is referred to in sections 7325, 7327 of this title; sections 5334, 5335 of Title 30 (Fish).



Section 7325 - Responsibility of department

§ 7325.  Responsibility of department.

(a)  General rule.--Upon receipt of the notice specified in section 7324 (relating to notification by watercraft trailer dealer), the department shall send by certified mail, return receipt requested, a notice containing the information set forth in section 7324(d)(1), (2) and (3) to the last known owner and all lienholders of record.

(b)  Watercraft trailers from other states.--If the watercraft trailer displays a registration plate or other identifying indicia evidencing that the watercraft trailer is titled or registered in another state, the department shall use databases to which it has access to ascertain the name and address of the owner and lienholders of record.

(c)  Notice to watercraft trailer dealers.--The department shall notify the watercraft trailer dealer:

(1)  upon mailing notice to the owner and lienholders; or

(2)  after conclusion of a reasonable investigation, that the department has been unable to determine the name and address of any lienholder or owner.

Cross References.  Section 7325 is referred to in section 7326 of this title.



Section 7326 - Publication

§ 7326.  Publication.

(a)  General rule.--At any time after the date the watercraft trailer dealer receives notice from the department pursuant to section 7325 (relating to responsibility of department), the watercraft trailer dealer shall publish a notice, once a week for two consecutive weeks, in a newspaper of general circulation published in the county where the watercraft trailer dealer is located, describing the watercraft trailer and any identifying number.

(b)  Contents of notice.--The notice shall include information that all rights, title and interest in the watercraft trailer shall be transferred to a watercraft trailer dealer by operation of law unless the watercraft trailer is redeemed within 30 days of the date of the second publication. This notice may be combined with a publication of notice pursuant to 30 Pa.C.S. § 5337 (relating to publication for boats and related equipment).

Cross References.  Section 7326 is referred to in sections 7327, 7328 of this title; sections 5337, 5338 of Title 30 (Fish).



Section 7327 - Redemption

§ 7327.  Redemption.

(a)  Notice.--Upon request of the customer, any lienholder or the owner of a watercraft trailer, the watercraft trailer dealer shall provide the amount necessary under subsection (b), at the time of the request, to redeem the watercraft trailer.

(b)  Charges and expenses.--Prior to the forfeiture of a watercraft trailer under this subchapter, the customer, any lienholder or the owner of the watercraft trailer may pay the amount necessary to satisfy:

(1)  All charges due the watercraft trailer dealer for the repair, remanufacture, restoration, alteration, storage, cleaning, consignment or brokerage of the watercraft trailer.

(2)  Reasonable expenses associated with the mailing of notices under section 7324 (relating to notification by watercraft trailer dealer) and the publication of notice under section 7326 (relating to publication).

(c)  Return of property.--Upon payment of all charges and expenses under subsection (b), the watercraft trailer dealer shall return the watercraft trailer to the customer, lienholder or owner and shall thereafter have no liability to any person with respect to the watercraft trailer dealer.



Section 7328 - Forfeiture

§ 7328.  Forfeiture.

A watercraft trailer that is not redeemed within 30 days of the second publication under 75 Pa.C.S. § 7326 (relating to publication) is deemed forfeited to the watercraft trailer dealer, and any prior right, title or interest in the watercraft trailer is terminated. The watercraft trailer dealer shall make application for a certificate of title to the department.



Section 7329 - Rights acquired by good faith purchaser

§ 7329.  Rights acquired by good faith purchaser.

A purchaser in good faith of a watercraft trailer sold by a watercraft trailer dealer after forfeiture under this subchapter takes the watercraft trailer free of all liens and encumbrances despite noncompliance by the watercraft trailer dealer with the requirements of this subchapter.



Section 7330 - Other remedies

§ 7330.  Other remedies.

The provisions of this subchapter are in addition to any and all other remedies available to a watercraft trailer dealer. This subchapter shall not foreclose any other remedies available to a watercraft trailer dealer at law or in equity.



Section 7331 - Construction

§ 7331.  Construction.

Nothing in this subchapter shall be construed to authorize a watercraft trailer dealer to transfer any right, title or interest in a watercraft trailer in violation of section 307 of the Servicemembers Civil Relief Act (Public Law 108-89, 50 App. U.S.C. § 537) or 51 Pa.C.S. § 4105 (relating to exemption from civil process).






Chapter 75 - Messenger Service

Section 7501 - Authorization of messenger and agent services

CHAPTER 75

MESSENGER SERVICE

Sec.

7501.  Authorization of messenger and agent services.

7502.  Certificate of authorization (Deleted by amendment).

7502.1. Supersession.

7503.  Suspension of authorization (Deleted by amendment).

7503.1.  Bond required.

7504.  Place of business (Deleted by amendment).

7504.1. Agent duties and responsibilities.

7505.  Transaction of business with department.

7506.  Violations and penalties.

7507.  Certified checks may be required.

7508.  Nonperformance.

7509.  Messenger and Agent Advisory Committee.

Enactment.  Chapter 75 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Cross References.  Chapter 75 is referred to in section 1959 of this title.

§ 7501.  Authorization of messenger and agent services.

(a)  General rule.--The department shall enter into contracts for messenger and agent services.

(b)  Unauthorized operation prohibited.--No person shall operate a messenger or agent service without a valid contract.

(c)  Penalty.--Any person operating a messenger or agent service without a valid contract is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $500.

(Dec. 9, 2002, P.L.1278, No.152)

2002 Amendment.  Act 152 amended the entire section, effective in six months as to subsec. (a) and two years as to the remainder of the section.



Section 7502 - Certificate of authorization (Deleted by amendment)

§ 7502.  Certificate of authorization (Deleted by amendment).

2002 Amendment.  Section 7502 was deleted by amendment December 9, 2002, P.L.1278, No.152, effective in six months.



Section 7502.1 - Supersession

§ 7502.1.  Supersession.

(a)  Regulations.--Regulations pertaining to messengers and agents regarding the amount of a bond, hearings, written warnings, suspensions, revocations or fines shall not apply to messengers and agents who enter into contracts with the department to provide messenger or agent services.

(b)  Previous authorization.--Any certificate of authorization previously issued to a person to provide messenger or agent services shall be invalid 30 days after the effective date of this section.

(c)  Commonwealth employees ineligible.--No official or employee of the Commonwealth shall be eligible to enter into a contract with the department to own or operate a messenger or agent service nor shall a messenger or agent service employ an official or employee of the Commonwealth. Nothing in this subsection prohibits the department from entering into an agreement with another government agency to allow the agency to provide agent services for its own use.

(Dec. 9, 2002, P.L.1278, No.152)

2002 Amendment.  Act 152 added section 7502.1, effective in six months as to subsecs. (a) and (c) and two years as to subsec. (b).



Section 7503 - Suspension of authorization (Deleted by amendment)

§ 7503.  Suspension of authorization (Deleted by amendment).

2002 Amendment.  Section 7503 was deleted by amendment December 9, 2002, P.L.1278, No.152, effective in two years.



Section 7503.1 - Bond required

§ 7503.1.  Bond required.

Before entering into a contract with any person to act as a messenger or agent service, the department shall require a person to furnish and maintain a bond indemnifying the public and the department in an amount specified by the department.

(Dec. 9, 2002, P.L.1278, No.152, eff. 6 months)

2002 Amendment.  Act 152 added section 7503.1.



Section 7504 - Place of business (Deleted by amendment)

§ 7504.  Place of business (Deleted by amendment).

2002 Amendment.  Section 7504 was deleted by amendment December 9, 2002, P.L.1278, No.152, effective in two years.



Section 7504.1 - Agent duties and responsibilities

§ 7504.1.  Agent duties and responsibilities.

(a)  General rule.--An agent shall faithfully abide by and comply with all laws pertaining to the issuance of temporary registration plates and cards.

(b)  Return or surrender of temporary registration cards and plates.--

(1)  An agent who discontinues the business shall, within five days of discontinuance, return to the department all temporary registration cards and plates in the agent's possession. The department shall make appropriate refunds under paragraph (3).

(2)  An agent whose contract has been terminated shall surrender all registration cards and plates in the agent's possession as directed by the department or its designee.

(3)  The fee paid by an agent for a temporary registration plate shall be refunded to the agent upon the return of the plate if the plate is accompanied by the appropriate form provided by the department except when the contract to operate as an agent is terminated. The department shall deduct $25 from the refund to cover processing of the request for refund.

(c)  Seizure of registration plates.--Designated department employees and designees of the department may seize temporary registration plates and related documents from a messenger or agent who does not have a contract with the department to provide agent services.

(d)  Display of sign and certificate.--Every messenger or agent service shall display on the outside of each place of business an identifying sign conforming to regulations of the department and shall prominently display within each place of business its certificate of authorization. No person other than an authorized messenger or agent service shall display a similar identifying sign or certificate.

(Dec. 9, 2002, P.L.1278, No.152, eff. 6 months)

2002 Amendment.  Act 152 added section 7504.1.



Section 7505 - Transaction of business with department

§ 7505.  Transaction of business with department.

The department may designate those locations, facilities and hours of operation at which messenger or agent services may transact business with the department. Every messenger or agent service with whom a contract has been signed pursuant to this chapter shall be permitted to transact business with the department at the locations and facilities and during the hours of operation designated by the department. The department may prescribe such regulations as may be necessary for the administration of this chapter.

(Dec. 9, 2002, P.L.1278, No.152, eff. 2 years)



Section 7506 - Violations and penalties

§ 7506.  Violations and penalties.

A person violating any provision of this chapter or the rules and regulations promulgated thereunder for which a specific penalty is not provided is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100.

(Dec. 9, 2002, P.L.1278, No.152, eff. 6 months)



Section 7507 - Certified checks may be required

§ 7507.  Certified checks may be required.

The department may, in its discretion, require certified checks, postal or other money orders or cash from a messenger or agent service after a default in the payment of checks or drafts of the messenger or agent service.

(Dec. 9, 2002, P.L.1278, No.152, eff. imd.)

2002 Amendment.  Act 152 added section 7507.



Section 7508 - Nonperformance

§ 7508.  Nonperformance.

(a)  Nonperformance factors.--It shall not be a breach of contract by a messenger or agent service if the department determines that the failure to timely submit an application, taxes or fees was the result of:

(1)  an act of God;

(2)  criminal or fraudulent action by an employee of the messenger or agent service which was unknown and could not have been prevented by the messenger or agent service unless the department determines that the messenger or agent service, or an employee of the messenger or agent service, altered the date of the purchase of a vehicle upon an application;

(3)  a failure by a lienholder to forward a title as required by section 1135 (a)(1) (relating to satisfaction of security interest) provided the lienholder received prompt satisfaction; or

(4)  criminal, fraudulent or negligent action by a messenger service of the department if the agent and messenger service are not controlled by the same person and the agent submitted the application, taxes or fees to the messenger service within 15 days of receipt by the agent service.

(b)  Burden of proof.--A messenger or agent service has the burden to prove the existence of subsection (a)(1), (2), (3) or (4). The messenger or agent service shall also prove that its submission was in accordance with business practices requiring prompt submission of applications, taxes or fees to the department.

(Dec. 9, 2002, P.L.1278, No.152, eff. 6 months)

2002 Amendment.  Act 152 added section 7508.



Section 7509 - Messenger and Agent Advisory Committee

§ 7509.  Messenger and Agent Advisory Committee.

(a)  Purpose.--The Messenger and Agent Advisory Committee, consisting of 13 members, shall be created by the department to develop contract language and propose regulations governing messenger and agent services.

(b)  Membership.--The advisory committee shall consist of the following members:

(1)  One member appointed by the Governor from names submitted by each of the following organizations to represent the messenger and agent services industries and the needs of the motoring public:

(i)  The Pennsylvania AAA Federation.

(ii)  The Pennsylvania Automotive Association.

(iii)  The Pennsylvania Association of Notaries.

(iv)  The Pennsylvania Independent Auto Dealers Association.

(v)  The Pennsylvania Association of Auto License Brokers.

(2)  Two members from the general public appointed by the Governor.

(3)  The Secretary of Transportation or the secretary's designee.

(4)  The Commissioner of the Pennsylvania State Police or the commissioner's designee.

(5)  The chairman and minority chairman of the Transportation Committee of the Senate and the chairman and minority chairman of the Transportation Committee of the House of Representatives.

(c)  Meetings.--The advisory committee shall meet from time to time as necessary to resolve issues pertaining to development of contract language and proposal of regulations. The first meeting shall take place within 60 days of the effective date of this section.

(d)  Termination.--The advisory committee shall terminate upon the department's issuance of proposed regulations governing messenger and agent services.

(Dec. 9, 2002, P.L.1278, No.152, eff. 60 days)

2002 Amendment.  Act 152 added section 7509.






Chapter 77 - Snowmobiles and All-Terrain Vehicles

Section 7701 - Short title of chapter

CHAPTER 77

SNOWMOBILES AND ALL-TERRAIN VEHICLES

Subchapter

A.  General Provisions

B.  Certificates of Title and Registration

C.  Operation

D.  Equipment

E.  Miscellaneous Provisions

Enactment.  Chapter 77 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

Chapter Heading.  The heading of Chapter 77 was amended July 11, 1985, P.L.220, No.56, effective in 60 days.

Transfer of Powers.  Section 308(c) of Act 18 of 1995, which created the Department of Conservation and Natural Resources and renamed the Department of Environmental Resources as the Department of Environmental Protection, provided that the Department of Conservation and Natural Resources shall exercise the powers and duties vested in the Department of Environmental Resources by Chapter 77.

Regulations.  Section 12 of Act 68 of 2001 provided that the Department of Conservation and Natural Resources shall promulgate regulations necessary to enforce the amendment of Chapter 77.

Cross References.  Chapter 77 is referred to in sections 3571, 3573 of Title 42 (Judiciary and Judicial Procedure).

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

7701.  Short title of chapter.

7702.  Definitions.

7703.  Applicability of chapter.

7704.  Rules and regulations.

7705.  Records and reports.

7706.  Restricted account.

§ 7701.  Short title of chapter.

This chapter shall be known and may be cited as the Snowmobile and All-Terrain Vehicle Law.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7702 - Definitions

§ 7702.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"All-terrain vehicle" or "ATV."  A motorized off-highway vehicle which travels on three or more inflatable tires and which has:

(1)  a maximum width of 50 inches and a maximum dry weight of 1,000 pounds; or

(2)  a width which exceeds 50 inches or a dry weight which exceeds 1,000 pounds.

ATV's described in paragraph (1) may be referred to as Class I ATV's, and ATV's described in paragraph (2) may be referred to as Class II ATV's. This term does not include snowmobiles, trail bikes, motorboats, golf carts, aircraft, dune buggies, automobiles, construction machines, trucks or home utility machines; military, fire, emergency and law enforcement vehicles; implements of husbandry; multipurpose agricultural vehicles; vehicles used by the department; or any vehicle that is or is required to be registered under Chapter 13 (relating to registration of vehicles). In addition, this term does not include off-road motor vehicles used exclusively as utility vehicles for agricultural or business operations and incidentally operated or moved upon the highway.

"Cowling."  (Deleted by amendment).

"Dealer."  A person engaged in the business of selling snowmobiles or all-terrain vehicles at wholesale or retail who is registered or required to be registered under section 7711 (relating to registration of dealers).

"Department."  The Department of Conservation and Natural Resources of the Commonwealth.

"Head lamp."  A major lighting device used to provide general illumination ahead of a vehicle.

"Highway."  The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

"Low-pressure tire."  (Deleted by amendment).

"Snowmobile."  An engine-driven vehicle which is all of the following:

(1)  Is designed to travel over snow or ice.

(2)  Has an endless belt track or tracks.

(3)  Is steered by a ski or skis.

(4)  Has an overall width of 48 inches or less.

The term does not include a farm tractor, construction equipment, military vehicle, vehicle with inflatable tires or machinery used strictly for the grooming of snowmobile trails. The term includes vintage snowmobiles.

"Street."  A highway, other than an alley, within the corporate limits of a political subdivision.

"Tail lamp."  A device to designate the rear of a vehicle by a warning light.

"Vintage snowmobile."  A snowmobile that is at least 25 years old and is not operated in this Commonwealth except at vintage snowmobile events.

"Vintage snowmobile event."  An organized ride or rally for owners and operators of vintage snowmobiles, for which a permit has been issued under section 7718(a) (relating to vintage snowmobile permits) and carried and exhibited in compliance with section 7718(b) and which meets all of the following conditions:

(1)  It is open to the public and publicized as such.

(2)  It takes place on a specified date or dates and within a specified start and end time.

(3)  It takes place on a designated trail with a specified beginning and end point.

(July 11, 1985, P.L.220, No.56, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. imd.; Nov. 26, 2008, P.L.1658, No.133, eff. 60 days; July 5, 2012, P.L.1000, No.113, eff. 120 days)

2012 Amendment.  Act 113 amended the def. of "snowmobile" and added the defs. of "vintage snowmobile" and "vintage snowmobile event."

2008 Amendment.  Act 133 amended the def. of "all-terrain vehicle" or "ATV."



Section 7703 - Applicability of chapter

§ 7703.  Applicability of chapter.

This chapter does not apply to law enforcement officers while engaged in the performance of their official duties.



Section 7704 - Rules and regulations

§ 7704.  Rules and regulations.

The department may promulgate such rules and regulations as may be necessary to carry out the provisions of this chapter.



Section 7705 - Records and reports

§ 7705.  Records and reports.

The provisions of Subchapter B of Chapter 63 (relating to records of traffic cases) relating to records and reports shall be applicable to proceedings under this chapter.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 repealed former section 7705 relating to disposition of fines and penalties and added a new section 7705.



Section 7706 - Restricted account

§ 7706.  Restricted account.

(a)  Deposit and use of moneys.--

(1)  The department shall deposit the following into a restricted account, which is hereby established:

(i)  all moneys received from the registration of and issuance of certificates of title for snowmobiles and ATV's and from the issuance of vintage snowmobile permits;

(ii)  all revenue from the sale of any publications or services relating to snowmobiles and ATV's; and

(iii)  all fines, penalties, fees and costs assessed and collected as a result of enforcement activities conducted by the department's law enforcement personnel under this chapter.

(2)  The department shall draw moneys from the restricted account for use in performing any activities necessary to carry out the purposes of this chapter, including registration and certificate of title activities, training, education, enforcement activities, construction and maintenance of snowmobile and ATV trails and acquisition of equipment, supplies and interests in land. All moneys deposited in this account shall remain in it to be used as specified in this section.

(3)  The provisions of 42 Pa.C.S. § 3573(b)(2) (relating to municipal corporation portion of fines, etc.) notwithstanding, when prosecution under this chapter is the result of local police action, all fines, penalties, fees and costs assessed as a result of such prosecution shall be payable to the municipal corporation under which the local police are organized.

(b)  Grant-in-aid.--The department shall, upon written application and subsequent approval, grant money from the restricted account:

(1)  To municipalities and profit and nonprofit organizations in connection with snowmobile and ATV use on lands not owned by the Commonwealth for the following:

(i)  Plans, specifications and engineering surveys.

(ii)  Fees and costs related to the preparation or performance of right-of-way lease agreements.

(iii)  Land acquisition.

(iv)  Construction, maintenance and rehabilitation of trails and other facilities for snowmobiles and ATV's.

(2)  To municipalities and profit and nonprofit organizations for equipment, training and education activities relating to snowmobile and ATV use.

(3)  To profit and nonprofit organizations for the maintenance and rehabilitation, but not the construction, of snowmobile and ATV trails on land owned by the Commonwealth.

(c)  Audit of moneys.--The restricted account shall be audited every two years. Copies of the audit shall be provided to the Snowmobile and ATV Advisory Committee.

(June 29, 1979, P.L.56, No.24, eff. July 1, 1979; July 11, 1985, P.L.220, No.56, eff. 60 days; Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; July 10, 1990, P.L.356, No.83, eff. 60 days; Aug. 5, 1991, P.L.238, No.26, eff. imd.; June 25, 2001, P.L.701, No.68, eff. 120 days; July 5, 2012, P.L.1000, No.113, eff. 120 days)

2012 Amendment.  Act 113 amended subsec. (a)(1).

Cross References.  Section 7706 is referred to in section 9017 of this title.



Section 7711 - Registration of dealers

SUBCHAPTER B

CERTIFICATES OF TITLE, REGISTRATION AND PERMITS

Sec.

7711.  Registration of dealers.

7711.1. Registration of snowmobile or ATV.

7711.2. Limited registration of snowmobile or ATV.

7712.  Registration of snowmobiles and registration and issuance of certificates of title for ATV's (Repealed).

7712.1. Certificate of title for snowmobile or ATV.

7712.2. Transfer to or from dealer.

7712.3. Transfer of snowmobile or ATV by operation of law.

7712.4. Correction of certificate of title.

7712.5. Issuance of new certificate following transfer.

7712.6. Suspension and cancellation of certificate of title.

7712.7. Application for certificate of title by agent.

7712.8. Perfection of security interest in a snowmobile or ATV.

7712.9. Satisfaction of security interest.

7712.10. Release of security interest.

7712.11. Effectiveness of security interests.

7712.12. Assignment by secured party of security interest.

7712.13. Exemptions.

7713.  Certificates of registration and decals (Repealed).

7714.  Exemptions from registration (Repealed).

7715.  Reciprocity (Repealed).

7715.1. Snowmobile or ATV purchased from dealer.

7715.2. Fees.

7716.  Records.

7717.  Snowmobile and ATV Advisory Committee.

7718.  Vintage snowmobile permits.

Subchapter Heading.  The heading of Subchapter B was amended July 5, 2012, P.L.1000, No.113, effective in 120 days.

Subchapter Heading.  The heading of Subchapter B was amended December 12, 1986, P.L.1562, No.170, effective in 60 days.

§ 7711.  Registration of dealers.

(a)  General rule.--A person who is in the business of selling snowmobiles or ATV's in this Commonwealth shall register with the department as a dealer. A person who is in the business of selling snowmobiles or ATV's outside this Commonwealth may register with the department as a dealer.

(b)  Issuance.--Upon receipt of an application upon a form prescribed and furnished by the department which shall contain information reasonably required by the department and which shall be accompanied by the required fee, the department shall issue to a dealer:

(1)  An annual dealer registration certificate containing a dealer registration number and expiration date.

(2)  Three annual dealer registration plates displaying the expiration date of the dealer registration.

(3)  Three annual dealer plate registration cards displaying the expiration date of the dealer registration.

(c)  Registration not transferable.--A dealer registration certificate, dealer registration plate and dealer plate registration card are not transferable.

(d)  Expiration of registration.--A dealer registration certificate, dealer registration plate and dealer plate registration card expire effective the day after the expiration date displayed on them. A dealer registration certificate, dealer registration plate or dealer plate registration card that has expired is not valid.

(e)  Use of dealer registration plates.--A dealer may operate or permit to be operated within this Commonwealth a snowmobile or ATV owned by or in the possession of the dealer if:

(1)  A valid dealer registration certificate issued to the dealer under this section is displayed conspicuously in the dealer's place of business.

(2)  The operator carries a valid dealer registration card issued to the dealer under this section.

(3)  There is displayed on the snowmobile or ATV in a manner prescribed by the department a valid dealer registration plate issued to the dealer under this section.

(4)  The snowmobile or ATV is operated only for the purpose of demonstration or testing in connection with the dealer's business.

(July 11, 1985, P.L.220, No.56, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days)

Cross References.  Section 7711 is referred to in sections 7702, 7711.1, 7712.2, 7715.1 of this title.



Section 7711.1 - Registration of snowmobile or ATV

§ 7711.1.  Registration of snowmobile or ATV.

(a)  General rule.--Except as otherwise provided in subsection (f), it is unlawful for a person to operate or for an owner to permit another person to operate a snowmobile or an ATV unless:

(1)  There is carried on the snowmobile or ATV a valid registration certificate issued therefor pursuant to subsection (b).

(2)  There is displayed on the snowmobile a registration decal, or on the ATV a registration plate, issued therefor pursuant to subsection (b).

(3)  The display of the registration decal or plate is in the manner prescribed by the department.

(4)  There is displayed on the snowmobile or ATV a valid expiration sticker issued therefor pursuant to subsection (b).

(5)  The display of the expiration sticker is in the manner prescribed by the department.

(b)  Issuance.--Upon receipt of an application therefor upon a form prescribed and furnished by the department which shall contain information reasonably required by the department and which shall be accompanied by the required fee, the department shall issue to the owner of a snowmobile or ATV:

(1)  A biennial registration certificate containing the registration number for the snowmobile or ATV and the expiration date of the registration.

(2)  A registration decal displaying the registration number for a snowmobile or a registration plate displaying the registration number for an ATV.

(3)  A biennial expiration sticker displaying the expiration date of the registration.

(c)  Temporary registration.--Temporary registration for a period not to exceed 45 days may be issued by a dealer as prescribed by the department. Proof of temporary registration shall be carried and displayed as prescribed by the department.

(d)  Expiration of registration.--

(1)  Except as provided in paragraph (2), a registration certificate and an expiration sticker shall expire effective the day after the expiration date appearing on the registration certificate and expiration sticker.

(2)  Upon transfer of ownership of a snowmobile or ATV during a registration period, the registration certificate and expiration sticker shall expire. The transferor shall, within 15 days from the date of transfer, return to the department the registration certificate with the date of transfer and the name and address of the new owner endorsed on the back. If the transferor applies for registration of a different snowmobile or ATV and pays the required transfer fee, the transferor may be issued in the name of the transferor a registration certificate and expiration sticker for that snowmobile or ATV for the remainder of the registration period without payment of a registration fee. The registration decal or plate shall not be removed from a snowmobile or ATV upon transfer to the new owner and is invalid until the new owner is issued a registration certificate or limited registration certificate for the snowmobile or ATV.

(3)  An expired general registration certificate and an expired expiration sticker are invalid.

(e)  Suspension or revocation.--If a person violates this chapter or is convicted of any offense under this chapter, the department may suspend or revoke a registration certificate and an expiration sticker. A suspended or revoked registration certificate or expiration sticker is invalid.

(f)  Exemptions from registration.--Subsection (a) does not apply if:

(1)  The snowmobile or ATV is owned by or in the possession of a dealer who has been issued a dealer registration certificate, dealer registration plates and dealer plate registration cards under section 7711 (relating to registration of dealers), the dealer is in compliance with section 7711 and the snowmobile or ATV is used in accordance with section 7711.

(2)  The snowmobile or ATV is owned and used by the United States or another state or a political subdivision thereof, in which case the snowmobile or ATV shall display the name of the owner in a manner prescribed by the department.

(3)  The snowmobile or ATV is operated on land owned or leased by the owner or operator of the snowmobile or ATV and it is not operated elsewhere within this Commonwealth.

(4)  The owner of the snowmobile or ATV is not a resident of this Commonwealth and the operator presents proof that the snowmobile or ATV has been properly registered in another jurisdiction that exempts from its registration requirements persons who have obtained proper registration under this chapter.

(5)  The snowmobile is a vintage snowmobile.

(June 25, 2001, P.L.701, No.68, eff. 120 days; July 5, 2012, P.L.1000, No.113, eff. 120 days)

2012 Amendment.  Act 113 added subsec. (f)(5).

2001 Amendment.  Act 68 added section 7711.1.

Cross References.  Section 7711.1 is referred to in sections 7711.2, 7715.2, 7752 of this title.



Section 7711.2 - Limited registration of snowmobile or ATV

§ 7711.2.  Limited registration of snowmobile or ATV.

(a)  General rule.--It is unlawful for a person to operate or for an owner to permit another person to operate a snowmobile or ATV identified in section 7711.1(f)(3) (relating to registration of snowmobile or ATV) unless:

(1)  A limited registration certificate has been issued therefor pursuant to subsection (b).

(2)  There is displayed on the snowmobile a valid registration decal or on the ATV a valid registration plate issued pursuant to subsection (b).

(3)  The display of the registration decal or plate is in the manner prescribed by the department.

(b)  Issuance.--Upon receipt of an application therefor upon a form prescribed and furnished by the department which shall contain information reasonably required by the department, the department shall issue to the owner of a snowmobile or ATV for which limited registration is required under subsection (a):

(1)  A limited registration certificate containing the registration number for the snowmobile or ATV.

(2)  A registration decal displaying the registration number for a snowmobile or a registration plate displaying the registration number for an ATV.

(c)  Temporary limited registration.--Temporary limited registration for a period not to exceed 45 days may be issued by a dealer as prescribed by the department. Proof of temporary limited registration shall be displayed as prescribed by the department.

(d)  Transfer of ownership.--Upon transfer of ownership of a snowmobile or ATV for which a limited registration certificate has been issued, the limited registration certificate shall become invalid. The transferor shall, within 15 days from the date of transfer, return to the department the limited registration certificate with the date of transfer and the name and address of the new owner endorsed on the back. The registration decal or plate shall not be removed from the snowmobile or ATV upon transfer to the new owner and is invalid until the new owner obtains a registration certificate or limited registration certificate for the snowmobile or ATV.

(e)  Suspension or revocation.--If a person violates this chapter or is convicted of any offense under this chapter, the department may suspend or revoke a limited registration certificate. A suspended or revoked limited registration certificate is invalid.

(June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendment.  Act 68 added section 7711.2.

Cross References.  Section 7711.2 is referred to in section 7752 of this title.



Section 7712 - Registration of snowmobiles and registration and issuance of certificates of title for ATV's (Repealed)

§ 7712.  Registration of snowmobiles and registration and issuance of certificates of title for ATV's (Repealed).

2001 Repeal.  Section 7712 was repealed June 25, 2001, P.L.701, No.68, effective in 120 days.



Section 7712.1 - Certificate of title for snowmobile or ATV

§ 7712.1.  Certificate of title for snowmobile or ATV.

(a)  General rule.--Except as otherwise provided in subsection (b), an owner of a snowmobile or ATV which is in this Commonwealth and for which no certificate of title has been issued shall apply to the department for a certificate of title.

(b)  Exemptions from titling.--No certificate of title is required for:

(1)  A snowmobile or ATV that was registered prior to the effective date of this section.

(2)  A snowmobile or ATV owned by the United States unless a general registration certificate has been issued therefor.

(3)  A new snowmobile or ATV owned by a dealer before and until sale.

(4)  A snowmobile or ATV owned by a nonresident of this Commonwealth and not required by law to be registered in this Commonwealth.

(5)  A snowmobile or ATV owned by a resident of this Commonwealth and required by law to be registered in another state, based and used principally outside of this Commonwealth and not required by law to be registered in this Commonwealth.

(c)  Contents of application.--Application for a certificate of title shall be made upon a form prescribed and furnished by the department and shall contain a full description of the snowmobile or ATV, date of purchase, the name and address of the owner, a statement of the title of applicant, together with any other information or documents the department requires to identify the snowmobile or ATV and to enable the department to determine whether the owner is entitled to a certificate of title.

(d)  Signing and filing of application.--Application for a certificate of title shall be made within 15 days of the sale or transfer of a snowmobile or ATV or its entry into this Commonwealth from another jurisdiction, whichever is later. The application shall be accompanied by the required fee and any tax payable by the applicant under the laws of this Commonwealth in connection with the acquisition or use of a snowmobile or ATV or evidence to show that the tax has been paid or collected. The application shall be signed and verified by oath or affirmation by the applicant if a natural person; in the case of an association or partnership, by a member or a partner; and in the case of a corporation, by an executive officer or person specifically authorized by the corporation to sign the application.

(e)  ATV's purchased from dealers or manufacturers.--(Deleted by amendment).

(f)  ATV's not requiring certificate of title.--(Deleted by amendment).

(g)  Registration without certificate of title prohibited.--Except as provided in subsection (b), the department shall not issue a registration certificate or limited registration certificate for a snowmobile or ATV or a vintage snowmobile permit for a vintage snowmobile unless a certificate of title has been issued by the department to the owner or an application for a certificate of title has been delivered by the owner to the department.

(h)  Refusing issuance of certificate of title.--The department may refuse issuance of a certificate of title if it has reasonable grounds to believe any one of the following:

(1)  A required fee has not been paid.

(2)  Any taxes payable under the laws of this Commonwealth on or in connection with, or resulting from the acquisition or use of, the snowmobile or ATV have not been paid.

(3)  The applicant is not the owner of the snowmobile or ATV.

(4)  The application contains a false or fraudulent statement.

(5)  The applicant has failed to furnish required information or documents or any additional information the department reasonably requires.

(i)  Suspension and cancellation of certificate of title.--(Deleted by amendment).

(j)  Transfer of ownership of snowmobile or ATV.--

(1)  Upon the sale or transfer of ownership of a snowmobile or ATV within this Commonwealth, the owner shall execute an assignment and warranty of title to the transferee in the space provided on the certificate of title or as the department prescribes, sworn to before a notary public or other officer empowered to administer oaths, and deliver the certificate to the transferee at the time of the delivery of the snowmobile or ATV.

(2)  Except as otherwise provided in section 7715.1 (relating to snowmobile or ATV purchased from dealer), the transferee shall, within 15 days of the assignment of the certificate of title, apply for a new title by forwarding to the department the certificate of title executed as required by paragraph (1), a properly completed application for certificate of title, sworn to before a notary public or other officer empowered to administer oaths, and such other forms as the department may require.

(k)  Penalty.--A person who violates subsection (a) commits a summary offense and shall, upon conviction, be sentenced:

(1)  For a first offense, to pay a fine of $100 and costs of prosecution.

(2)  For a subsequent offense, to pay a fine of not less than $300 nor more than $1,000 and costs of prosecution.

(Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days; July 5, 2012, P.L.1000, No.113, eff. 120 days)

2012 Amendment.  Act 113 amended subsec. (g).

Cross References.  Section 7712.1 is referred to in section 7712.2 of this title.



Section 7712.2 - Transfer to or from dealer

§ 7712.2.  Transfer to or from dealer.

(a)  Transfer to dealer.--If a dealer acquires a snowmobile or ATV for the purpose of resale, a certificate of title need not be applied for as provided for in section 7712.1 (relating to certificate of title for snowmobile or ATV), but the dealer shall, within seven days from the date of acquisition, forward to the department, upon a form prescribed and furnished by the department, notification of the acquisition of the snowmobile or ATV.

(b)  Execution and display of notice of transfer.--A dealer making notification pursuant to subsection (a) shall execute at least three copies of the notification, the original of which shall be forwarded to the department, one copy to accompany the snowmobile or ATV in any subsequent transfer and one copy to be retained by the dealer for at least one year after a subsequent transfer, to be exhibited, with the assigned certificate of title, upon request of a police officer or authorized department employee.

(c)  Transfer from dealer.--Except as otherwise provided in subsection (a), if a dealer transfers the dealer's interest in a snowmobile or ATV:

(1)  The dealer shall execute an assignment and warranty of title to the transferee in the space provided on the certificate of title or as the department prescribes.

(2)  The transferee shall complete the application for certificate of title in the name of the transferee, sworn to before a notary public or other officer empowered to administer oaths.

(3)  The dealer shall forward to the department the certificate of title executed as required by paragraph (1), a properly completed application for certificate of title and such other forms as the department may require within 15 days of the transfer.

(d)  Exception for repossessed snowmobiles or ATV's.--This section does not apply to a snowmobile or ATV repossessed upon default of performance of a lease, contract of conditional sale or similar agreement.

(e)  Penalty and suspension or revocation of dealer registration.--A dealer who violates this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50. If a dealer violates this section, the department may suspend or revoke the registration issued under section 7711 (relating to registration of dealers).

(Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days)



Section 7712.3 - Transfer of snowmobile or ATV by operation of law

§ 7712.3.  Transfer of snowmobile or ATV by operation of law.

(a)  General rule.--If the interest of an owner in a snowmobile or ATV passes to another other than by voluntary transfer, the transferee shall, except as otherwise provided, promptly mail or deliver to the department the last certificate of title, if available, and shall apply for a new certificate of title on a form prescribed and furnished by the department. The application shall be accompanied by such instruments or documents of authority, or certified copies thereof, as may be sufficient or required by law to evidence or effect a transfer of title or interest in or to chattels in such case.

(b)  Transfer to surviving spouse.--Transfer of a certificate of title to a surviving spouse, or a person designated by the spouse, may be made without the necessity of filing for letters of administration, notwithstanding the fact that there are minor children surviving the decedent, if the surviving spouse files an affidavit that all debts of the decedent have been paid.

(c)  Surrender of certificate.--A person holding a certificate of title, whose interest in a snowmobile or ATV has been extinguished or transferred other than by voluntary transfer, shall immediately surrender the certificate of title to the person to whom the right to possession of the snowmobile or ATV has passed. Upon request of the department, such person shall mail or deliver the certificate to the department. Delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate.

(Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days)



Section 7712.4 - Correction of certificate of title

§ 7712.4.  Correction of certificate of title.

(a)  General rule.--When a certificate of title has been issued in error to a person not entitled to it or contains incorrect information, or information has been omitted from the certificate, the department shall notify in writing the person to whom the certificate has been issued or delivered, and such person shall return the certificate within 48 hours, together with any other information necessary for the adjustment of the department records, and upon receipt of the certificate, the department shall cancel the certificate and issue a corrected certificate.

(b)  Change in material information on certificate.--If any material information on the certificate of title is changed or different from the information originally set forth, the owner shall immediately inform the department and apply for a corrected certificate. For the purposes of this subsection, a change of address is not deemed material.

(c)  Seizure of certificate on conviction.--Upon summary conviction for violation of this section, the department may delegate authority to a department employee or police officer to seize the certificate of title.

(Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days)



Section 7712.5 - Issuance of new certificate following transfer

§ 7712.5.  Issuance of new certificate following transfer.

(a)  Voluntary transfer.--The department, upon receipt of a properly assigned certificate of title with an application for a new certificate of title, the required fee and any other required documents and articles, shall issue a new certificate of title in the name of the transferee as owner and mail it to the first secured party named in the certificate or, if none, to the owner.

(b)  Involuntary transfer.--The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, on a form prescribed and furnished by the department together with proof satisfactory to the department of the transfer, the required fee and any other required documents and articles, shall issue a new certificate of title in the name of the transferee as owner.

(c)  Filing and retention of surrendered certificate.--The department shall file and retain for five years a surrendered certificate of title, or a copy, in such a manner as to permit the tracing of title of the snowmobile or ATV.

(Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendments.  Act 68 overlooked the amendment by Act 18, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 7712.5.



Section 7712.6 - Suspension and cancellation of certificate of title

§ 7712.6.  Suspension and cancellation of certificate of title.

(a)  Return of new snowmobile or ATV.--The department may cancel the certificate of title issued for a new snowmobile or ATV if it is shown by satisfactory evidence that the snowmobile or ATV has been returned to the dealer from whom obtained.

(b)  Snowmobile or ATV sold to nonresidents.--The department may cancel a certificate of title for a snowmobile or ATV sold to a resident of another state or foreign country if the snowmobile or ATV is to be registered in the other jurisdiction.

(c)  Surrender of Pennsylvania certificate in other jurisdiction.--The department, upon receipt of notification from another state or foreign country that a certificate of title issued by the department has been surrendered by the owner in conformity with the laws of the other state or foreign country, may cancel the certificate of title.

(d)  Surrender of foreign certificate to department.--If an owner surrenders a certificate of title from another state or foreign country to the department, the department may notify the state or foreign country so that the certificate of title may be canceled or otherwise disposed of in accordance with the law of the other jurisdiction.

(e)  Conviction for misstatement of facts.--The department, upon receipt of certification from the clerk of a court showing conviction for a misstatement of facts on an application for an original or duplicate certificate of title or a transfer of a certificate of title, shall suspend the certificate of title and require that it be returned to the department within ten days of notice by the department, whereupon the department may cancel it.

(f)  Nonpayment of fee.--The department may suspend or cancel a certificate of title when a check received in payment of the fee is not paid on demand or when the fee for the certificate is unpaid and owing.

(g)  Security interest unaffected by suspension or cancellation.--Suspension or cancellation of a certificate of title does not, in itself, affect the validity of a security interest noted on the certificate.

(h)  Surrender of certificate.--The department may request the return of a certificate of title which has been suspended or canceled. The owner or person in possession of the certificate of title shall, within ten days of the date of request by the department, mail or deliver the certificate to the department.

(Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days)



Section 7712.7 - Application for certificate of title by agent

§ 7712.7.  Application for certificate of title by agent.

(a)  Authorization to apply.--No person may apply for a certificate of title on behalf of another person unless authorization to do so is in effect and is verified by oath or affirmation of the other person, made, except as between lessors and fleet owners as lessees, not more than 15 days before the application is received by the department. A lessor may authorize a fleet owner to apply for a certificate of title for a leased snowmobile or ATV for a period of up to one year.

(b)  Certificate not to be assigned in blank.--No person may apply for, or assign or physically possess, a certificate of title, or direct or allow another person in his employ or control to apply for, or assign or physically possess, a certificate of title, unless the name of the transferee is placed on the assignment of certificate of title simultaneously with the name of the transferor and duly notarized.

(c)  Persons authorized to hold certificate.--No person may receive, obtain or hold a certificate of title recorded in the name of another person for the other person who is not in the regular employ of, or not a member of the family of, the other person, unless the person receiving, obtaining or holding the certificate of title has a valid undischarged security interest recorded in the department against the snowmobile or ATV represented by the certificate of title.

(d)  Penalty.--A person who violates this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 and costs of prosecution.

(Dec. 12, 1986, P.L.1562, No.170, eff. 60 days; June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendments.  Act 68 overlooked the amendment by Act 18, but the amendments do not conflict in substance and have both been given effect in setting forth the text of section 7712.7.



Section 7712.8 - Perfection of security interest in a snowmobile or ATV

§ 7712.8.  Perfection of security interest in a snowmobile or ATV.

(a)  Applicability of section.--Except as otherwise provided in 13 Pa.C.S. §§ 9311(d) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties), 9315(c) and (d) (relating to secured party's rights on disposition of collateral and in proceeds) and 9316(d) and (e) (relating to continued perfection of security interest following change in governing law), this section provides the exclusive method of perfecting a security interest in a snowmobile or ATV for which a certificate of title is required under this subchapter.

(b)  Snowmobiles or ATV's without Pennsylvania certificate of title.--If an owner creates a security interest in a snowmobile or ATV for which a certificate of title has not been issued by the department, the owner shall, at the request of the secured party, promptly execute an application for a certificate of title on a form prescribed by the department showing the name and address of the secured party. The owner shall tender the application, the existing certificate of title, if any, and the required fee to the department. A security interest in a snowmobile or ATV is perfected at the time that such application, existing certificate of title, if any, and required fee are received by the department.

(c)  Snowmobiles or ATV's with Pennsylvania certificate of title.--If an owner creates a security interest in a snowmobile or ATV for which a certificate of title has been issued by the department, the owner shall, at the request of the secured party, promptly execute an application on a form prescribed by the department showing the name and address of the secured party. The owner shall tender the certificate of title, together with the application and the required fee, to the department. A security interest in a snowmobile or ATV is perfected at the time such application, certificate of title and required fee are received by the department.

(d)  Certificate of title in possession of secured party.--Upon request of the owner or a subordinate secured party, a secured party in possession of the certificate of title shall mail or deliver the certificate to the department or, upon receipt from the subordinate secured party of the application of the owner and the required fee, shall mail or deliver them to the department with the certificate of title. The delivery of the certificate to the department does not affect the rights of the first secured party under his security agreement.

(e)  Indorsement and delivery of certificate of title.--Upon receipt of the application, existing certificate of title, if any, and required fee, the department shall indorse on the existing certificate of title or the new certificate that it issues the names and addresses of all secured parties and shall mail the certificate of title to the first secured party named in the certificate.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendments.  Act 18 added section 7712.8 and Act 68 amended the entire section.



Section 7712.9 - Satisfaction of security interest

§ 7712.9.  Satisfaction of security interest.

(a)  Satisfaction of secured obligation.--Unless otherwise agreed by the owner, within 15 days of the satisfaction of the obligation secured by a security interest in a snowmobile or ATV, the secured party shall mail or deliver the certificate of title to the owner or to the department with a statement of satisfaction signed by the secured party. Upon receipt of the certificate of title and statement of satisfaction, the department shall issue a corrected certificate of title without an indorsement of such secured party's security interest and mail the same to the holder of the first remaining security interest or, if there is no remaining security interest, the owner.

(b)  Satisfaction of subordinate secured obligation.--If the certificate of title for a snowmobile or ATV is in the possession of a prior secured party, the subordinate secured party whose obligation is satisfied shall mail or deliver to the owner a signed statement of satisfaction in accordance with subsection (a). Upon request of the owner and receipt of the statement of satisfaction, the secured party in possession of the certificate of title shall mail or deliver the certificate of title, together with the statement of satisfaction, to the department. Upon receipt of the certificate of title and evidence of satisfaction, the department shall issue a corrected certificate of title without an indorsement of the satisfied security interest and mail the same to the prior secured party.

(c)  Penalties.--Any person violating the provisions of this section commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendments.  Act 18 added section 7712.9 and Act 68 amended the entire section.

Cross References.  Section 7712.9 is referred to in section 7712.11 of this title.



Section 7712.10 - Release of security interest

§ 7712.10.  Release of security interest.

A secured party that releases a security interest in a snowmobile or ATV shall mail or deliver the certificate of title to the owner with a statement of release signed by the secured party, or the secured party may apply to the department for a corrected certificate of title to be issued in the name of the owner. Upon receipt of the certificate of title and statement of release, the department shall issue a corrected certificate of title without an indorsement of such secured party and mail the same to the holder of the first remaining security interest or, if there is no remaining secured party, the owner.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendments.  Act 18 added section 7712.10 and Act 68 amended the entire section.

Cross References.  Section 7712.10 is referred to in section 7712.11 of this title.



Section 7712.11 - Effectiveness of security interests

§ 7712.11.  Effectiveness of security interests.

A security interest perfected in accordance with this subchapter is perfected until the secured party provides written evidence of satisfaction in accordance with section 7712.9 (relating to satisfaction of security interest) or release in accordance with section 7712.10 (relating to release of security interest) and the indorsement of the security interest is removed by the department pursuant to section 7712.9 or 7712.10.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001)

2001 Amendment.  Act 18 added section 7712.11.



Section 7712.12 - Assignment by secured party of security interest

§ 7712.12.  Assignment by secured party of security interest.

(a)  General rule.--A secured party may assign, absolutely or otherwise, his security interest in a snowmobile or ATV to a person other than the owner without affecting the interest of the owner or the validity or perfection of the security interest.

(b)  Duty of assignee.--An assignee who desires to become the secured party of record shall mail or deliver to the department the certificate of title and an assignment by the secured party named on the certificate of title on a form prescribed by the department accompanied by the required fee. Upon receipt of the certificate of title, assignment and fee, the department shall issue a corrected certificate of title naming the assignee as secured party.

(c)  Division 9.--The provisions of this section are subject to 13 Pa.C.S. § 9308(e) (relating to when security interest or agricultural lien is perfected; continuity of perfection).

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendments.  Act 18 added section 7712.12 and Act 68 amended the entire section.



Section 7712.13 - Exemptions

§ 7712.13.  Exemptions.

The provisions of this subchapter relating to procedures for perfecting, assigning and satisfying security interests do not apply to:

(1)  a lien given by statute or rule of law to a supplier of services or materials for the snowmobile or ATV;

(2)  a lien given by statute to the United States, the Commonwealth or any political subdivision of the Commonwealth;

(3)  a security interest in a snowmobile or ATV described in 13 Pa.C.S. § 9311(d) (relating to perfection of security interests in property subject to certain statutes, regulations and treaties); or

(4)  a snowmobile or ATV for which a certificate of title is not required under this subchapter.

(June 8, 2001, P.L.123, No.18, eff. July 1, 2001; June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendments.  Act 18 added section 7712.13 and Act 68 amended the entire section.



Section 7713 - Certificates of registration and decals (Repealed)

§ 7713.  Certificates of registration and decals (Repealed).

2001 Repeal.  Section 7713 was repealed June 25, 2001, P.L.701, No.68, effective in 120 days.



Section 7714 - Exemptions from registration (Repealed)

§ 7714.  Exemptions from registration (Repealed).

2001 Repeal.  Section 7714 was repealed June 25, 2001, P.L.701, No.68, effective in 120 days.



Section 7715 - Reciprocity (Repealed)

§ 7715.  Reciprocity (Repealed).

2001 Repeal.  Section 7715 was repealed June 25, 2001, P.L.701, No.68, effective in 120 days.



Section 7715.1 - Snowmobile or ATV purchased from dealer

§ 7715.1.  Snowmobile or ATV purchased from dealer.

(a)  General rule.--If a snowmobile or ATV is purchased from a dealer, the dealer shall mail or deliver to the department an application for a registration certificate or limited registration certificate, an application for certificate of title, any other required forms and the required fees within 15 days of the date of purchase.

(b)  Penalty.--A dealer who violates subsection (a) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300 and costs of prosecution or to be imprisoned for not more than 90 days, or both. In addition, if a dealer violates subsection (a), the department may suspend or revoke the registration issued under section 7711 (relating to registration of dealers).

(June 25, 2001, P.L.701, No.68, eff. 120 days)

2001 Amendment.  Act 68 added section 7715.1.

Cross References.  Section 7715.1 is referred to in section 7712.1 of this title.



Section 7715.2 - Fees

§ 7715.2.  Fees.

(a)  Fees.--Except as provided in subsection (b), the department shall collect the following fees:

(1)  Certificate of title, $22.50.

(2)  Expiration sticker, $20.

(2.1)  Vintage snowmobile permit, $20.

(3)  Dealer registration, $25.

(4)  Replacement, due to loss or damage, of registration certificate, limited registration certificate, registration decal, registration plate, expiration sticker or vintage snowmobile permit, $5.

(5)  Transfer of registration pursuant to section 7711.1 (relating to registration of snowmobile or ATV), $5.

(6)  Recording the name of a secured party on a certificate of title, $5.

(b)  Exemptions from fees.--Subsection (a) does not apply to a snowmobile or ATV owned by:

(1)  The Commonwealth.

(2)  A political subdivision of this Commonwealth.

(3)  A volunteer organization and used exclusively for emergency purposes.

(June 25, 2001, P.L.701, No.68, eff. 120 days; July 5, 2012, P.L.1000, No.113, eff. 120 days)

2012 Amendment.  Act 113 amended subsec. (a).

2001 Amendment.  Act 68 added section 7715.2.



Section 7716 - Records

§ 7716.  Records.

The department shall maintain a record, which shall be made available to all enforcement agencies, of:

(1)  The registration number for each snowmobile and ATV for which a registration certificate or limited registration certificate is issued.

(2)  The name and address of the owner of each snowmobile and ATV for which a registration certificate or limited registration certificate is issued.

(3)  The permit number for each vintage snowmobile for which a vintage snowmobile permit is issued.

(4)  The name and address of the owner of each vintage snowmobile for which a vintage snowmobile permit is issued.

(July 11, 1985, P.L.220, No.56, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days; July 5, 2012, P.L.1000, No.113, eff. 120 days)



Section 7717 - Snowmobile and ATV Advisory Committee

§ 7717.  Snowmobile and ATV Advisory Committee.

(a)  Establishment.--There is hereby established under the jurisdiction of the department a board known as the Snowmobile and ATV Advisory Committee.

(b)  Composition.--The committee shall consist of 17 members. The members shall be as follows:

(1)  The chairman and minority chairman of the Environmental Resources and Energy Committee of the Senate.

(2)  The chairman and minority chairman of the Environmental Resources and Energy Committee of the House of Representatives.

(3)  One member from the Pennsylvania Game Commission.

(4)  One member from the Allegheny National Forest.

(5)  One member from the Pennsylvania State Association of Township Supervisors.

(6)  One member from the Pennsylvania State Association of Boroughs.

(7)  One member from the Pennsylvania State Association of County Commissioners.

(8)  Eight members of the public representing the following organizations to be appointed by the Secretary of Conservation and Natural Resources:

(i)  Two members from a list of at least six representatives submitted by the Pennsylvania State Snowmobile Association.

(ii)  Two members from a list of at least six representatives submitted by the Pennsylvania Off-Highway Vehicle Association.

(iii)  One member from a list of at least three representatives submitted by the Pennsylvania Farm Bureau.

(iv)  Two members from a list of at least six representatives submitted by conservation or nonmotorized recreation organizations.

(v)  One member from a list of at least three representatives submitted by the Pennsylvania Travel Council.

Each member may designate an alternate to serve in his stead. A member shall notify the chairman in writing of this designation.

(c)  Terms of appointees.--The terms of all members of the committee appointed by the Secretary of Conservation and Natural Resources shall be three years. Any member of the committee may be reappointed for additional terms. A person appointed to fill a vacancy shall serve for the unexpired term and is eligible for reappointment.

(d)  Officers.--The members of the committee shall annually elect a chairman, a vice chairman and a secretary from among the public members of the committee.

(e)  Meetings and expenses.--

(1)  The committee shall meet at least annually.

(2)  A public member, including a designee, who misses three consecutive meetings without good cause acceptable to the chairman may be replaced by the Secretary of Conservation and Natural Resources.

(3)  The public members of the committee shall be allowed actual, necessary and reasonable per diem expenses in accordance with regulations of the Executive Board. The department shall provide appropriate staff support to enable the committee to properly carry out its functions.

(f)  Powers and duties.--The powers and duties of the committee shall be to advise the Secretary of Conservation and Natural Resources on matters concerning the implementation of this chapter, including existing and proposed regulations, standards, policies and practices; use and operation of snowmobiles and ATV's on public and private land; acquisition, construction, development and maintenance of trails; enforcement; and allocation of fees collected by the department pursuant to this chapter.

(Aug. 5, 1991, P.L.238, No.26, eff. imd.; June 11, 1992, P.L.266, No.47, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 60 days)



Section 7718 - Vintage snowmobile permits

§ 7718.  Vintage snowmobile permits.

(a)  Issuance of permits.--Upon receipt of an application upon a form prescribed and furnished by the department which shall contain information required by the department and which shall be accompanied by the required fee and any other information the department shall require, the department shall issue to an owner of a vintage snowmobile a vintage snowmobile permit containing a permit number.

(b)  Carrying and exhibiting permit.--Every permit shall, at all times while the vehicle is being operated, be in the possession of the person driving or in control of the vehicle or carried in the vehicle and shall be exhibited on demand of a police officer or authorized department employee.

(c)  Not transferable.--A vintage snowmobile permit is not transferable to a successor owner or to another vehicle. On transfer of ownership of a vintage snowmobile for which a vintage snowmobile permit has been issued, the permit shall become invalid.

(d)  Suspension or revocation.--The department may suspend or revoke a vintage snowmobile permit upon conviction of the holder of an offense under this chapter. A suspended or revoked vintage snowmobile permit is invalid.

(July 5, 2012, P.L.1000, No.113, eff. 120 days)

2012 Amendment.  Act 113 added section 7718.

Cross References.  Section 7718 is referred to in section 7702 of this title.



Section 7721 - Operation on streets and highways

SUBCHAPTER C

OPERATION

Sec.

7721.  Operation on streets and highways.

7722.  Designation of snowmobile and ATV roads.

7723.  Special snowmobile and ATV events.

7724.  Operation on private or State property.

7725.  Operation by persons under age sixteen.

7726.  Operation in safe manner.

7727.  Additional limitations on operation.

7728.  Accidents and accident reports.

7729.  Liability of owner for negligence.

7730.  Liability insurance.

§ 7721.  Operation on streets and highways.

(a)  General rule.--Except as otherwise provided in this chapter, it is unlawful to operate a snowmobile or an ATV on any street or highway which is not designated and posted as a snowmobile or an ATV road by the governmental agency having jurisdiction.

(b)  Emergency and bridge crossings.--A snowmobile or an ATV may be operated on highways and streets:

(1)  During periods of emergency when so declared by a policy agency having jurisdiction.

(2)  When necessary to cross a bridge or culvert.

(c)  Crossing street or highway.--A snowmobile or an ATV may make a direct crossing of a street or highway upon compliance with the following requirements:

(1)  The crossing is made at an angle of approximately 90 degrees to the direction of the highway and at a place where no obstruction prevents a quick and safe crossing.

(2)  The snowmobile or ATV is brought to a complete stop before crossing the shoulder or main-traveled way of the highway.

(3)  The driver yields the right-of-way to all oncoming traffic which constitutes an immediate hazard.

(4)  In crossing a divided highway, the crossing is made only at an intersection of such highway with another public street or highway.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7722 - Designation of snowmobile and ATV roads

§ 7722.  Designation of snowmobile and ATV roads.

(a)  General rule.--The Department of Transportation on State-designated highways and local authorities on any highway, road or street within its jurisdiction may designate any highway, road or street within its jurisdiction as a snowmobile road, an ATV road, or both, and may, in its discretion, determine whether such road shall be closed to vehicular traffic or whether snowmobiles and ATV's may share this designated road with vehicular traffic.

(b)  Posting notices.--Adequate notices of such designation and determination shall be sufficiently and prominently displayed.

(c)  Liability.--There shall be no liability imposed on the Department of Transportation or any other State agency or any political subdivision of this Commonwealth as a result of designating any highway, road or street as a snowmobile road or an ATV road as provided in subsection (a).

(June 23, 1978, P.L.523, No.86, eff. imd.; July 11, 1985, P.L.220, No.56, eff. 60 days)

Cross References.  Section 7722 is referred to in section 7725 of this title.



Section 7723 - Special snowmobile and ATV events

§ 7723.  Special snowmobile and ATV events.

(a)  General rule.--Snowmobiles and ATV's may be operated on highways and streets for special snowmobile and ATV events of limited duration which are conducted according to a prearranged schedule under permit from the governmental agency having jurisdiction.

(b)  Authority of local authorities.--A local authority may block off highways and streets within its jurisdiction for the purpose of allowing snowmobile and ATV races, rallies or derbies. No State trunk highway or connecting street, or part thereof, shall be blocked off by any local authority for any snowmobile or ATV race, rally or derby.

(c)  Notification and duty of police.--A local authority shall notify the local police department and the county sheriff's office at least one week in advance of the time and place of any snowmobile or ATV race, rally or derby which may result in any highway or street, or part thereof, being blocked off. Upon such notice, the local police department shall take such measures as it deems appropriate to protect persons and property and to regulate traffic in the designated area and its vicinity on the day of such race, rally or derby.

(Nov. 26, 1978, P.L.1399, No.330, eff. 60 days; July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7724 - Operation on private or State property

§ 7724.  Operation on private or State property.

(a)  Private real property.--

(1)  No person shall operate a snowmobile or an ATV on private real property without the consent of the owner thereof. Any person operating a snowmobile or an ATV upon lands of another shall stop and identify himself upon the request of the landowner or his duly authorized representatives and, if requested to do so by the landowner, shall promptly remove the snowmobile or ATV from the premises.

(2)  When a person operates a snowmobile or an ATV in a manner as to violate section 3717 (relating to trespass by motor vehicle), the applicable fines, penalties and suspensions provided in this title for violation of section 3717 shall apply to this subsection.

(b)  State property.--

(1)  No person shall operate a snowmobile or an ATV on State-owned property except on clearly marked and previously designated snowmobile or ATV routes or as expressly permitted by the Commonwealth.

(2)  (i)  The department may designate any road within a State Park or State Forest over which the department has jurisdiction as a snowmobile road or an ATV road, or both, and may, in its discretion, determine whether the road shall be closed to vehicular traffic or whether snowmobiles and ATV's may share the designated road with vehicular traffic. Adequate notices of such designation and determination shall be sufficiently and prominently displayed.

(ii)  No person shall operate a snowmobile or ATV on State park or State forest land except as follows:

(A)  A person may operate a snowmobile on a road, trail or area that is designated and marked by the department as open for snowmobile use or on which the person has been given specific written permission to operate the snowmobile.

(B)  A person may operate a Class I ATV on a road, trail or area that is designated and marked by the department as open for ATV use or on which the person has been given specific written permission to operate the ATV.

(C)  A person may operate a Class II ATV on a road, trail or area if the person has been given specific written permission by the department to operate a Class II ATV on the road, trail or area.

(July 11, 1985, P.L.220, No.56, eff. 60 days; July 1, 1990, P.L.312, No.70, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. imd.)

Cross References.  Section 7724 is referred to in section 7725 of this title.



Section 7725 - Operation by persons under age sixteen

§ 7725.  Operation by persons under age sixteen.

(a)  Crossing street or highway.--No person under 16 years of age shall drive a snowmobile or an ATV across any highway or connecting street thereto unless he is under the direct supervision of a person 18 years of age or older and unless he holds a valid and appropriate safety certificate from the Commonwealth or a valid and approved certificate issued under the authority of another state or Province of Canada. The department shall determine what certificates will be approved.

(b)  Operation of an ATV by persons under eight years of age.--No person under eight years of age shall operate an ATV upon State-owned land.

(b.1)  ATV size restrictions.--An ATV operated in this Commonwealth by a person eight or nine years of age shall have an engine size of 70cc or less.

(b.2)  Operation of a snowmobile by persons under ten years of age.--No person under ten years of age shall operate a snowmobile upon State-owned land.

(c)  Snowmobile and ATV safety certification.--No person 8 to 15 years of age shall operate an ATV and no person between 10 and 15 years of age shall operate a snowmobile in this Commonwealth unless the person satisfies one of the following conditions:

(1)  Is under the direct supervision of a certified snowmobile or ATV safety instructor during a safety training course.

(2)  Is on land owned or leased by a parent or legal guardian.

(3)  Has received safety training as prescribed by the department and has received the appropriate safety certificate issued by the department.

(4)  Holds an appropriate safety certificate issued under the authority of another state or Province of Canada and recognized by the department.

(d)  Failure to exhibit certificate.--The failure of such a youthful operator to exhibit the appropriate safety certificate, upon demand, to any law enforcement officer having authority to enforce the provisions of this section shall be presumptive evidence that such person is not the holder of such certificate.

(e)  Permitting unauthorized operation.--No owner of a snowmobile or an ATV shall authorize or permit the operation thereof within this Commonwealth by any person under 16 years of age unless the person under 16 years of age is the holder of a valid and appropriate safety certificate, or except as authorized in subsections (b), (b.2) and (c).

(f)  Certification of snowmobile safety instructors.--The department may certify snowmobile or ATV safety instructors to act as its agents in conducting classes and examinations and issuing snowmobile or ATV safety certificates in its name.

(g)  Operation on snowmobile and ATV roads.--No person under 16 years of age may operate a snowmobile or an ATV on streets or highways designated under section 7722 (relating to designation of snowmobile and ATV roads) as open to snowmobile or ATV and vehicular traffic. A person under 16 years of age who holds the appropriate safety certificate may operate a snowmobile or an ATV on roads designated under section 7724(b) (relating to operation on private or State property) as open to snowmobile or ATV and vehicular traffic, provided he is under the direct supervision of a person 18 years of age or older.

(h)  Snowmobile and ATV safety program.--The department shall implement a comprehensive snowmobile and ATV information, safety education and training program which shall include the preparation and dissemination of information and safety advice to the public and training of operators. The program shall provide for the training of youthful operators and others who wish to receive training. It shall also provide for the issuance of snowmobile or ATV safety certificates to those who successfully complete the training provided under the program.

(i)  Cooperation with other organizations.--In implementing a program which is established under this section, the department shall cooperate with private organizations and associations, private and public corporations, the Department of Education and local governmental units. The department shall consult with snowmobile, ATV and environmental organizations and associations in regard to subject matter of a training program that leads to certification of snowmobile and ATV operators.

(July 11, 1985, P.L.220, No.56, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days; July 14, 2005, P.L.285, No.50, eff. 60 days; June 29, 2006, P.L.284, No.61, eff. imd.; July 5, 2012, P.L.1000, No.113, eff. 120 days)

2012 Amendment.  Act 113 amended subsec. (h).

2006 Amendment.  Act 61 amended subsecs. (b), (c) and (e) and added subsec. (b.2).

2005 Amendment.  Act 50 amended subsecs. (b) and (c) and added subsec. (b.1).



Section 7726 - Operation in safe manner

§ 7726.  Operation in safe manner.

(a)  General rule.--No person shall operate a snowmobile or an ATV in any of the following ways:

(1)  At a rate of speed that is unreasonable or improper under existing conditions or in excess of the maximum limits posted for vehicular traffic.

(2)  In any careless way so as to endanger the person or property of another.

(3)  While under the influence of alcohol or any controlled substance.

(b)  Permitting unsafe operation.--No owner or other person having charge or control of a snowmobile or an ATV shall knowingly authorize or permit the operation of the snowmobile or ATV by any person who is incapable to do so by reason of age, physical or mental disability, or who is under the influence of alcohol or any controlled substance.

(c)  Operation on highways and streets open to snowmobiles or ATV's and vehicular traffic.--No person shall operate a snowmobile or ATV in any of the following ways on highways and streets open to snowmobiles or ATV's and vehicular traffic:

(1)  Upon the left side of highways or streets, except one-way streets, or as specified in paragraph (2).

(2)  Ride two snowmobiles or ATV's abreast. Snowmobiles and ATV's shall be operated in single file except when overtaking another vehicle. The driver of any vehicle overtaking another vehicle proceeding in the same direction shall pass at a safe distance to the left thereof, until safely clear of such overtaken vehicle. Nothing in this section shall be construed to prohibit a driver overtaking the passing upon the right of another vehicle which is making or about to make a left turn. The driver of a vehicle shall not drive to the left side of the center of a highway in overtaking or passing another vehicle proceeding in the same direction, unless the left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit the overtaking or passing to be made in safety.

(3)  Turn to the right or left at an intersection or stop or decrease speed at an intersection without signaling as stated in this paragraph. The driver shall extend his hand and arm from the left side of the vehicle in the following manner to indicate as stated:

(i)  Left turn or other vehicle movement toward left, hand and arm extended horizontally.

(ii)  Right turn or other vehicle movement toward right, left hand and arm extended outward and pointed upward from the elbow.

(iii)  Stop or decrease speed, either the left or right hand and arm extended upward.

(4)  Disobey any traffic signal or signs placed in accordance with this title unless otherwise directed by a peace officer.

(5)  Without a securely fastened helmet on the head of an individual who operates or is a passenger on a snowmobile or ATV or who is being towed or otherwise propelled by a snowmobile. The department shall specify the types of helmets allowed through rules and regulations.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7727 - Additional limitations on operation

§ 7727.  Additional limitations on operation.

Except as otherwise permitted under Title 34 (relating to game), no person shall:

(1)  Operate or ride in any snowmobile or ATV with any bow and arrows or with any firearm in his possession unless it is unstrung or unloaded.

(2)  Drive or pursue any game or wildlife with a snowmobile or an ATV.

(July 11, 1985, P.L.220, No.56, eff. 60 days; July 8, 1986, P.L.442, No.93, eff. July 1, 1987)

Cross References.  Section 7727 is referred to in section 6109 of Title 18 (Crimes and Offenses).



Section 7728 - Accidents and accident reports

§ 7728.  Accidents and accident reports.

(a)  Duty to stop and provide information.--Whenever any snowmobile or ATV is involved in an accident resulting in loss of life, personal injury or damage to property and the operator thereof has knowledge of such accident, he shall stop and give his name and address, the name and address of the owner thereof and the registration number of the snowmobile or ATV to the injured person or the person sustaining the damage or to a police officer. In case no police officer nor the person sustaining the damage is present at the place where the damage occurred, then the operator shall immediately report, as soon as he is physically able, the accident to the nearest law enforcement agency.

(b)  Report of accident to department.--The operator of any snowmobile or ATV involved in any accident resulting in injuries to or death of any person or resulting in property damage to the estimated amount of $100 or more shall, within seven days after such accident, report the matter in writing to the department. If the operator is physically incapable of making the report and there is another participant in the accident not so incapacitated, the participant shall make the report within the prescribed period of time after the accident. In the event that there is no other participant and the operator is other than the owner, then the owner shall within the prescribed period of time, after learning of the facts of such accident, report the matter to the department, together with such information as may have come to his knowledge relating to such accident. Every operator or owner of a snowmobile or an ATV in an accident, or surviving participant of any such accident, shall make such other and additional reports as the department shall require.

(c)  Report by law enforcement officer.--A law enforcement officer who investigates or receives information of an accident involving a snowmobile or an ATV shall make a written report of the investigation or information received, and such additional facts relating to the accident as may come to his knowledge, and mail the same within 48 hours to the department and keep a record thereof in his office.

(d)  Exception.--This section does not apply when property damage is sustained in sanctioned snowmobile or ATV races, derbies and rallies.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7729 - Liability of owner for negligence

§ 7729.  Liability of owner for negligence.

(a)  General rule.--Negligence in the use or operation of a snowmobile or an ATV is attributable to the owner. Every owner of a snowmobile or an ATV used or operated in this Commonwealth shall be liable and responsible for death or injury to person or damage to property resulting from negligence in the use or operation of such snowmobile or ATV by any person using or operating the snowmobile or ATV with the permission, express or implied, of such owner.

(b)  Exception.--The negligence of the operator shall not be attributed to the owner as to any claim or cause of action accruing to the operator or his legal representative for such injuries or death.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7730 - Liability insurance

§ 7730.  Liability insurance.

(a)  Requirement.--A snowmobile or ATV for which registration is required under this chapter shall have liability insurance coverage for the snowmobile or ATV issued by an insurance carrier authorized to do business in this Commonwealth. This subsection does not apply to limited registrations.

(b)  Proof of insurance.--Proof of insurance as required by this section shall be produced and displayed by the owner or operator of such snowmobile or ATV upon the request of any magistrate or any person having authority to enforce the provisions of this chapter or to any person who has suffered or claims to have suffered either personal injury or property damage as a result of the operation of such snowmobile or ATV. It shall be an affirmative defense to any prosecution for a violation of this section that such proof was so produced within 72 hours of receiving notice of such violation, injury or damage or the claim of such injury or damage.

(c)  Owner's responsibility.--No owner of a snowmobile or ATV shall operate or permit the same to be operated without having in full force and effect liability insurance coverage required by this section. The operator of a snowmobile or ATV shall carry proof of insurance on his person or on the snowmobile or ATV when it is in operation.

(d)  Penalty.--A person who violates subsection (a) or (c) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300 and costs of prosecution and, in default of payment of the fine or costs, shall be imprisoned for not more than ten days.

(July 11, 1996, P.L.660, No.115, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days)



Section 7741 - Head lamps and tail lamps

SUBCHAPTER D

EQUIPMENT

Sec.

7741.  Head lamps and tail lamps.

7742.  Brakes.

7743.  Mufflers and noise control.

§ 7741.  Head lamps and tail lamps.

(a)  Time of operation.--Every snowmobile or ATV operated during hours of darkness shall display a lighted head lamp and tail lamp. The lights shall be in operation during the period of from one-half hour after sunset to one-half hour before sunrise and at any time when, due to insufficient light or unfavorable atmospheric conditions caused by fog or otherwise, other persons, vehicles and other objects are not clearly discernible for a distance of 500 feet ahead.

(b)  Head lamp requirements.--The head lamp shall display white light of sufficient illuminating power to reveal any person, vehicle or substantial object at a distance of 100 feet ahead.

(1)  If the snowmobile or ATV is equipped with a multiple beam head lamp, the upper beam shall meet the minimum requirements set forth in this section and the lowermost beam shall be so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 50 feet ahead.

(2)  If the snowmobile or ATV is equipped with a single beam head lamp, the lamp shall be so aimed that when the vehicle is loaded none of the high intensity portion of the light, at a distance of 75 feet ahead, projects higher than the level of the center of the lamp from which it comes.

(c)  Tail lamp requirements.--The tail lamp shall display a red light plainly visible during darkness from a distance of 500 feet.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7742 - Brakes

§ 7742.  Brakes.

(a)  Snowmobiles.--It is unlawful to operate a snowmobile which is not equipped with at least one brake of a design approved by the department operated either by hand or by foot, capable of bringing the snowmobile to a stop, under normal conditions, within 40 feet when traveling at a speed of 20 miles per hour with a 150 pound driver and on hard packed snow, or locking its traction belt or belts. The design shall permit simple and easy adjustment to compensate for wear.

(b)  ATV's.--It is unlawful to operate an ATV which is not equipped with a braking system which may be operated by hand or foot, capable of producing deceleration of 14 feet per second on level ground at a speed of 20 miles per hour, and the design must permit simple and easy adjustment to compensate for wear.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7743 - Mufflers and noise control

§ 7743.  Mufflers and noise control.

(a)  General rule.--It is unlawful to operate a snowmobile or an ATV which is not equipped at all times with a muffler in good working order which blends the exhaust noise into the overall snowmobile or ATV noise and is in constant operation to prevent excessive or unusual noise. The exhaust system shall not emit or produce a sharp popping or crackling sound. The sound intensity produced by a snowmobile shall not exceed 82dbA when measured in accordance with SAE Recommended Practice J 192 Exterior Sound Level for Snowmobiles, as amended. The department may by regulation adopt more stringent noise requirements for snowmobiles. The department shall by regulation adopt noise requirements for in-use operation of ATV's using measurement procedures in accordance with ANSI/SAE Recommended Practice J 1287 March 1982, Measurement of Exhaust Level of Stationary Motorcycles. The sound level intensity produced by an ATV shall not exceed 99dbA, or decibels, when measured at 20 inches.

(b)  Modified mufflers prohibited.--It is unlawful to modify a muffler or to operate a snowmobile or an ATV with a modified muffler so as to increase the sound level of the snowmobile or ATV above the level allowed by this section.

(c)  Exception.--This section does not apply to organized races or similar competitive events.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7751 - Enforcement personnel and procedures

SUBCHAPTER E

MISCELLANEOUS PROVISIONS

Sec.

7751.  Enforcement personnel and procedures.

7752.  Penalties for violation of chapter.

7753.  Actions for collection of penalties.

§ 7751.  Enforcement personnel and procedures.

(a)  Duty of enforcement.--Every law enforcement officer in this Commonwealth and designated officers and employees of the department shall enforce the provisions of this chapter.

(b)  Forms and procedures.--The department may prescribe the form of summons or complaint, or both, in all cases involving a violation of any provision of this chapter or of any ordinance, rule or regulation relating to snowmobiles or ATV's, or of any class or category of such cases, and may establish procedures for proper administrative controls over the disposition thereof.

(c)  Records and reports.--The chief executive officer of each local police force, sheriffs and the Commissioner of the Pennsylvania State Police shall prepare or cause to be prepared such records and reports as may be prescribed under this section.

(d)  Rules and regulations.--The department may promulgate such rules and regulations as may be deemed necessary to accomplish the purposes and enforce the provisions of this section including requirements for reporting by trial courts having jurisdiction over snowmobile and ATV violations.

(July 11, 1985, P.L.220, No.56, eff. 60 days)



Section 7752 - Penalties for violation of chapter

§ 7752.  Penalties for violation of chapter.

(a)  General rule.--Except as provided in subsections (c) and (d) and unless otherwise provided in this chapter, a person who violates this chapter commits a summary offense and shall, upon conviction:

(1)  For a first offense, be sentenced to pay a fine of not less than $50 nor more than $200 and costs of prosecution and, in default of the payment of the fine or costs, shall be imprisoned for not more than ten days.

(2)  For a subsequent offense, be sentenced to pay a fine of not less than $100 nor more than $300 and costs of prosecution and, in default of the payment of the fine or costs, shall be imprisoned for not more than 30 days.

(b)  Failure to obtain liability insurance.--(Deleted by amendment).

(c)  Unauthorized disposition of forms.--A person who disposes of a summons or complaint issued pursuant to this chapter in a manner other than that prescribed by law, rule or regulation commits a misdemeanor of the third degree.

(d) Registration.--

(1)  A person who violates section 7711.1 (relating to registration of snowmobile or ATV) or 7711.2 (relating to limited registration of snowmobile or ATV) by failing to obtain the required registration certificate or limited registration certificate commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $300 or to be imprisoned for 90 days, or both, and costs of prosecution. Proceedings for a summary offense under this paragraph must be commenced within 60 days after commission of the alleged offense or within 60 days after discovery of the commission of the offense or the identity of the offender, whichever is later.

(2)  A person who violates section 7711.1 or 7711.2 by failing to properly display the required registration decal or plate commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50 and costs of prosecution.

(3)  A person who violates section 7711.1 by failing to properly display the required expiration sticker or by failing to carry the required registration certificate commits a summary offense and shall, upon conviction, be sentenced to pay a fine of $50 and costs of prosecution.

(July 11, 1985, P.L.220, No.56, eff. 60 days; July 2, 1993, P.L.408, No.58, eff. 60 days; July 11, 1996, P.L.660, No.115, eff. 60 days; June 25, 2001, P.L.701, No.68, eff. 120 days)



Section 7753 - Actions for collection of penalties

§ 7753.  Actions for collection of penalties.

(a)  General rule.--An action to recover any penalty imposed under the provisions of this chapter may be brought in any court of competent jurisdiction in this Commonwealth on order of the department and in the name of the Commonwealth. In any such action all penalties incurred up to the time of commencing the action may be sued for and recovered therein and the commencement of an action to recover any such penalty shall not be, or be held to be, a waiver of the right to recover any other penalty. In case of recovery of any amount in an action brought to recover any such penalty the Commonwealth shall be entitled to recover full costs and at the rates provided for civil actions.

(b)  Duty and liability of witnesses.--No person shall be excused from testifying or producing any books, papers or other documents in any civil action to recover any such penalty, upon the ground that his testimony might tend to convict him of an offense or subject him to a penalty or forfeiture. No person shall be prosecuted, punished or subjected to any penalty of forfeiture for or on account of any such act, transaction, matter or thing concerning which he shall, under oath, have testified or produced documentary evidence and no testimony so given or produced shall be received against him upon any criminal investigation or proceeding. No person so testifying shall be exempt from prosecution or punishment for any perjury committed by him in his testimony. This subsection is not intended to give, and shall not be construed as in any manner giving, unto any corporation immunity of any kind.

(c)  Plea of guilty.--A defendant charged with a violation of any provision of this chapter may himself plead guilty to the charge in open court. He may also submit to the judge having jurisdiction, in person, by duly authorized agent, or by registered mail, a statement setting forth the following:

(1)  That he waives arraignment in open court and the aid of counsel.

(2)  That he pleads guilty to the offense as charged.

(3)  That he elects and requests that the charge be disposed of and the fine or penalty fixed by the court.

(4)  Any explanation that he desires to make concerning the offense charged.

(5)  That he makes all statements under penalty of perjury.

Thereupon the judge may proceed as though the defendant had been convicted upon a plea of guilty in open court. Any imposition of fine or penalty under this section shall be deemed tentative until the fine or penalty has been paid and discharged in full. If, upon receipt of the aforesaid statement, the judge shall deny the same, he shall thereupon notify the defendant of this fact and that he is required to appear before the said judge at a stated time and place to answer the charge which shall thereafter be disposed of pursuant to the applicable provisions of law.

(d)  Statement of disposition of case.--Subject to any inconsistent procedures and standards relating to reports and transmission of funds prescribed pursuant to Title 42 (relating to judiciary and judicial procedure), the court before whom any person shall be tried shall, at the termination of the trial or proceeding, forthwith mail or deliver to the department at Harrisburg a certified statement of the disposition of the case or proceeding giving the date thereof, the name of the defendant, the date and place of the violation, the name of each witness sworn in support of the charges and the amount of the fine or penalty paid.

(e)  Section not exclusive.--This section:

(1)  Does not prohibit the prosecution of violations of this chapter in any court of competent jurisdiction in the same manner as other offenses.

(2)  Is subject to any inconsistent general rules relating to actions for the collection of fines and penalties.

(Apr. 28, 1978, P.L.202, No.53, eff. 60 days)

1978 Amendment.  Act 53 amended subsecs. (d) and (e).






Chapter 78 - Motor Carrier Safety

Section 7801 - Short title of chapter

CHAPTER 78

MOTOR CARRIER SAFETY

Sec.

7801.  Short title of chapter.

7802.  Findings and declaration of policy.

7803.  Definitions.

7804.  Motor Carrier Safety Advisory Committee.

Enactment.  Chapter 78 was added June 19, 2001, P.L.281, No.21, effective immediately.

§ 7801.  Short title of chapter.

This chapter shall be known and may be cited as the Motor Carrier Safety Advisory Committee Act.



Section 7802 - Findings and declaration of policy

§ 7802.  Findings and declaration of policy.

(a)  Findings.--It is hereby determined and declared as a matter of legislative findings that:

(1)  The operation of the motor carrier industry is a vital part of the economic health of this Commonwealth by providing needed goods and services as well as job opportunities for many Pennsylvanians.

(2)  As more and more motor carriers share the road with other vehicles, public safety concerns continue to rise. The latest statistics from the National Highway Traffic Safety Administration indicate that on a national level, while trucks represent only 3% of vehicles on the road, they were involved in 13% of highway deaths in 1997 alone, and in the same year 444,000 large trucks were involved in crashes, killing 5,355 persons and injuring 133,000 more.

(3)  In order to promote the safety of this Commonwealth's highways and to best safeguard Pennsylvania residents and their property, it is essential to provide guidelines to ensure that motor carriers conduct their operations in a safe, responsible and professional manner.

(b)  Declaration of policy.--The purpose of this chapter is to promote the safe, responsible and professional operation of motor carriers within this Commonwealth.



Section 7803 - Definitions

§ 7803.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Committee."  The Motor Carrier Safety Advisory Committee created by this chapter.



Section 7804 - Motor Carrier Safety Advisory Committee

§ 7804.  Motor Carrier Safety Advisory Committee.

(a)  Creation.--There is hereby created a Motor Carrier Safety Advisory Committee which shall consist of the following 28 members:

(1)  The Secretary of Transportation.

(2)  The Chairman of the Pennsylvania Public Utility Commission.

(3)  The Chairman of the Pennsylvania Turnpike Commission.

(4)  The Commissioner of the Pennsylvania State Police.

(5)  The Chairman and Minority Chairman of the Transportation Committee of the Senate.

(6)  The Chairman and Minority Chairman of the Transportation Committee of the House of Representatives.

(7)  Twenty members of the public representing the areas of concern specified who shall have extensive experience and knowledge of motor carrier transportation activities throughout this Commonwealth, to be appointed by the Governor as follows:

(i)  One representative from the Pennsylvania Chamber of Business and Industry.

(ii)  One representative from the Pennsylvania Chiefs of Police Association.

(iii)  One representative from the Special Court Judges Association of Pennsylvania.

(iv)  Two persons representing the interests of independent truckers.

(v)  Two representatives from the Pennsylvania Motor Truck Association.

(vi)  Two representatives from the Pennsylvania Truck Transportation Alliance.

(vii)  One representative from the Pennsylvania AAA Federation.

(viii)  One representative from the Pennsylvania Public Transportation Association.

(ix)  One representative from the Pennsylvania Bus Association.

(x)  One representative from the Pennsylvania School Bus Association.

(xi)  One representative from the Hardwood Lumber Manufacturers Association of Pennsylvania.

(xii)  One person representing the interests of motor carrier drivers.

(xiii)  One person representing the interests of bulk haulers.

(xiv)  One representative from the moving and storage industry in Pennsylvania.

(xv)  One representative from the petroleum industry in Pennsylvania.

(xvi)  One representative from a Class I Railroad.

(xvii)  One person representing the interests of local government.

(b)  Chairperson.--The Governor shall appoint one member of the committee as chairperson. The members of the committee shall annually elect a vice chairperson, a secretary and a treasurer from among the public members appointed to the committee.

(c)  Designees.--Each member may designate a representative to serve in his or her stead. A member who designates a representative shall notify the chairperson in writing of the designation.

(d)  Terms of appointees.--The terms of all members of the committee appointed by the Governor shall be for three years. Any member of the committee may be reappointed for an additional term or terms. Any person appointed to fill a vacancy shall serve only for the unexpired term. Each member shall serve until the appointment of a successor.

(e)  Meetings and expenses.--

(1)  The committee shall meet at least four times every 12 months but may hold such additional meetings as are called by the chairperson or by petition of at least six committee members. The chairperson shall provide notice at least 14 days in advance for regular meetings and shall provide a minimum of three days' notice for special meetings. A majority of the members shall constitute a quorum for the conduct of business. The secretary shall maintain a record of meeting attendance by members and shall provide written notice to appointed members who miss two consecutive meetings. Three consecutive committee meeting absences by an appointed member shall be grounds for removal if affirmed by a majority vote of the committee.

(2)  Minutes of meetings shall be prepared by the secretary and filed with the committee and distributed to all members. All records shall be a matter of public record.

(3)  The public members of the committee shall be allowed actual, necessary and reasonable per diem expenses in accordance with regulations of the Executive Board. The department shall provide appropriate staff support to enable the committee to properly carry out its function.

(f)  Powers and duties.--The committee shall have the power and duty to assess, evaluate and recommend standards for the safe operation of motor carriers in this Commonwealth, including, but not limited to, the following objectives:

(1)  Develop continuing education programs for first-year and second-year CDL drivers and consider incentive programs for drivers who undergo incremental safety training and testing throughout their driving careers.

(2)  Examine ways in which to increase and document motor carrier use of the Pennsylvania Turnpike, including the possibility of a fuel tax rebate or other incentives.

(3)  Study the feasibility of utilizing existing and developing technology relative to the electronic control mechanisms of motor carriers to aid in the enforcement of speed limits.

(4)  Develop a policy to address the dissemination of information among employers of CDL drivers relative to employee job performance and conduct in order to best protect the public from unsafe drivers.

(5)  Analyze the feasibility of instituting enhanced penalties for motor carrier moving violations and of utilizing the amount of the increase as a dedicated source of funding for the construction of security walls.

(6)  Provide a forum for the exchange of information on the problems associated with travel as passenger vehicles, motorcycles and motor carriers share the road systems and consider education initiatives aimed at the motoring public as well as the motor carrier industry.

(7)  Consider any other issue raised in relation to motor carrier operation and road safety that may arise from time to time.

(g)  Reports.--The committee shall submit annual reports of its deliberations, conclusions and suggestions to the Governor and members of the General Assembly.






Chapter 79 - Motorcycles

Section 7901 - Short title of chapter

CHAPTER 79

MOTORCYCLES

Subchapter

A.  General Provisions

B.  Motorcycle Safety Education

Enactment.  Chapter 79 was added March 29, 1984, P.L.159, No.31, effective in 90 days.

SUBCHAPTER A

GENERAL PROVISIONS

Sec.

7901.  Short title of chapter.

7902.  Definitions.

7903.  Waiver of examination.

7904.  Fees.

7905.  Restricted receipts account.

§ 7901.  Short title of chapter.

This chapter shall be known and may be cited as the Motorcycle Safety Law.



Section 7902 - Definitions

§ 7902.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Approved motorcycle safety course."  A course of motorcycle safety education approved by the department and offered by public schools or other organizations which meet instructional, course and teacher certification requirements of this Commonwealth.

"Motorcycle Safety Education Account."  A restricted receipts account established from fees assessed by this chapter.



Section 7903 - Waiver of examination

§ 7903.  Waiver of examination.

Applicants who have successfully completed an approved motorcycle safety course shall be deemed to have met the requirements of the motorcycle operator's license examination administered by the department and the examination shall be waived.



Section 7904 - Fees

§ 7904.  Fees.

Fees relating to motorcycle licenses for motorcycle operators to be collected by the department under this chapter shall be in addition to any other fees imposed under the provisions of this title and are as follows:

(1)  An additional fee of $5 shall be assessed and collected for each original motorcycle operator's license.

(2)  An additional fee of $5 shall be assessed and collected for each annual renewal of a motorcycle operator's license.

(3)  An additional fee of $5 shall be assessed and collected for each motorcycle learner's permit.

(4)  An additional fee of $5 shall be assessed and collected for each replacement motorcycle operator's license.

(Oct. 2, 2002, P.L.801, No.114, eff. 6 months)



Section 7905 - Restricted receipts account

§ 7905.  Restricted receipts account.

The department shall deposit all moneys received from the additional fees collected under this chapter in a restricted receipts fund, which shall be known as the Motorcycle Safety Education Account, and such moneys shall be applied to the costs incurred in administering and conducting motorcycle safety education programs.



Section 7911 - Motorcycle safety education program

SUBCHAPTER B

MOTORCYCLE SAFETY EDUCATION

Sec.

7911.  Motorcycle safety education program.

§ 7911.  Motorcycle safety education program.

(a)  General rule.--The department shall establish a motorcycle safety education program throughout this Commonwealth. It shall approve and conduct an annual review of course material for authorized schools. It shall certify all instructors and shall include a uniform curriculum for the course of instruction and training requirements for instructors. The department shall be responsible for certifying schools to conduct approved motorcycle safety courses and shall adopt such necessary rules and regulations to govern the administration of motorcycle education within this Commonwealth.

(b)  Exemption from liability.--The owner of land who authorizes his property to be used for the purposes of an approved motorcycle safety education program as provided in subsection (a) shall not be held civilly liable for any injury or death to persons or damage to property that may occur during the course of instruction or training, except for willful or malicious failure to warn against a dangerous condition, use, structure or activity.

(Nov. 22, 2011, P.L.416, No.103, eff. 60 days)






Chapter 80 - Special Programs

Section 8001 - Persons with disabilities shared-ride pilot program

CHAPTER 80

SPECIAL PROGRAMS

Subchapter

A.  Persons with Disabilities Shared-Ride Pilot Program

Enactment.  Chapter 80 was added June 26, 2001, P.L.734, No.75, effective in 60 days.

SUBCHAPTER A

PERSONS WITH DISABILITIES SHARED-RIDE PILOT PROGRAM

Sec.

8001.  Persons with disabilities shared-ride pilot program.

§ 8001.  Persons with disabilities shared-ride pilot program.

The department shall establish or administer a shared-ride pilot program for persons with disabilities, authorizing grants to eligible applicants as determined by the department. The department is further authorized to take any action that will facilitate the gathering or analyzing of information developed by the pilot program.






Chapter 81 - Interstate Compacts and Agreements

Section 8101 - § 8105 (Repealed)

CHAPTER 81

INTERSTATE COMPACTS AND AGREEMENTS

Subchapter

A.  Bus Taxation Proration Agreement (Repealed)

B.  Vehicle Equipment Safety Compact (Repealed)

Enactment.  Chapter 81 was added June 17, 1976, P.L.162, No.81, effective July 1, 1977.

SUBCHAPTER A

BUS TAXATION PRORATION AGREEMENT

(Repealed)

1992 Repeal.  Subchapter A (§§ 8101 - 8105) was added June 17, 1976, P.L.162, No.81, and repealed June 11, 1992, P.L.266, No.47, effective in 60 days. Section 14 of Act 47 provided that the repeal of Subchapter A shall apply on the first day of the first quarter beginning at least three months after the effective date of the repeal.



Section 8111 - § 8122 (Repealed)

SUBCHAPTER B

VEHICLE EQUIPMENT SAFETY COMPACT

(Repealed)

1982 Repeal.  Subchapter B (§§ 8111 - 8122) was added June 17, 1976, P.L.162, No.81, and repealed February 11, 1982, P.L.32, No.20, effective immediately.






Chapter 83 - Hazardous Materials Transportation

Section 8301 - Legislative findings

CHAPTER 83

HAZARDOUS MATERIALS TRANSPORTATION

Sec.

8301.  Legislative findings.

8302.  Powers and duties of department.

8303.  Correspondence with Federal regulations.

8304.  Right of entry.

8305.  Injunctions and other remedies.

8306.  Penalties.

8307.  Hazardous Materials Transportation Advisory Committee.

8308.  Report to the General Assembly.

Enactment.  Chapter 83 was added June 30, 1984, P.L.473, No.99, effective immediately.

Cross References.  Chapter 83 is referred to in sections 102, 4704, 6103 of this title; section 3302 of Title 18 (Crimes and Offenses).

Special Provisions in Appendix.  See section 5 of Act 99 of 1984 in the appendix to this title for special provisions relating to status of existing rules and regulations.

§ 8301.  Legislative findings.

(a)  Essential nature.--It is hereby found as a fact that hazardous materials are essential for various industrial, commercial and other purposes, that their transportation is a necessary incident of their use and, therefore, that such transportation is required for the employment and economic prosperity of the people. It is also found as a fact that the transportation of hazardous materials may involve risk of injury to persons and damage to property and that the degree of the risk can and should be kept at a minimum consistent with technical feasibility and economic reasonableness.

(b)  Balance of interests.--The purpose of this chapter and the primary standard by which it shall be administered is to so regulate the transportation of hazardous materials and assure compliance with the regulations promulgated pursuant to this chapter that there is established and maintained a reasonable balance between the interests of the people in the safety of themselves and their property, on the one hand, and the interests of the people and their employment and economic prosperity on the other.



Section 8302 - Powers and duties of department

§ 8302.  Powers and duties of department.

The department shall have the following powers and duties:

(1)  Administer the hazardous materials transportation program pursuant to this chapter.

(2)  Classify hazardous materials according to the nature and degree of risk involved in their transportation and apply separate regulations to each class.

(3)  Adopt regulations pertaining to methods of packing, loading and unloading hazardous materials; to the specifications, marking, inspection, condition and equipment of vehicles transporting such substances; to qualification of drivers and other matters relating to operation of such vehicles; to routing and parking of such vehicles, except that such regulations may not supersede ordinances of local authorities and all other factors which affect the nature or degree of risk involved in transportation of hazardous materials.

(4)  Declare any material to be a hazardous material and thereby subject its transportation to this chapter.

(5)  Issue permits and specify the terms and conditions thereof, exempting cargo tanks used solely for intrastate transportation and trucks used solely for the transportation of combustible liquids from Federal design specifications. The permits shall be issued upon meeting testing requirements established by department regulation and shall be valid for a period of two years.

(6)  Inspect vehicles and investigate all other matters relating to the safe transportation of hazardous materials on any highway in this Commonwealth including the Pennsylvania Turnpike.

(7)  Delegate enforcement of all or parts of these regulations to one or more of the several departments and commissions represented on the Hazardous Materials Transportation Advisory Committee who meet training criteria specified by department regulation. Delegation shall be accomplished through cooperative agreements and become effective upon publication in the Pennsylvania Bulletin.

(8)  Enter into cooperative agreements with the Federal Government relating to the regulation of the highway transportation of hazardous materials.

Cross References.  Section 8302 is referred to in sections 4102, 8304 of this title; section 4150 of Title 3 (Agriculture).



Section 8303 - Correspondence with Federal regulations

§ 8303.  Correspondence with Federal regulations.

In the case of any person who is subject to Federal regulations pertaining to the transportation of hazardous materials, the department's regulations shall, and in any other case may, as far as practicable, correspond with such Federal regulations. It is the purpose of this section to avoid, as far as practicable, the imposition of conflicting regulations upon persons who operate vehicles subject to Federal regulations, pertaining to the transportation of hazardous materials. It is also the purpose of this section to empower, but not require, the department to prescribe, for persons not subject to the Federal regulations, regulations identical with or similar to those Federal regulations pertaining to the transportation of hazardous materials.



Section 8304 - Right of entry

§ 8304.  Right of entry.

Every motor carrier shall allow any department field investigator, member of the Pennsylvania State Police or other person delegated enforcement authority in accordance with section 8302(7) (relating to powers and duties of department) to enter upon and inspect the business premises of the motor carrier, including vehicles and other equipment located thereon, at all reasonable times for the purpose of determining whether the motor carrier is in compliance with this chapter and pertinent regulations, and shall make available to such person for inspection and copying all accounts, books, records, memoranda, correspondence and other documents which may reasonably relate to such determination.



Section 8305 - Injunctions and other remedies

§ 8305.  Injunctions and other remedies.

(a)  Restraining orders.--The Attorney General, upon request of the department or upon his own motion, may proceed in the name of the Commonwealth, by injunction, mandamus, quo warranto or other appropriate remedy at law or in equity, criminal or civil, to restrain violations of the department's hazardous materials regulations or orders or to enforce obedience thereto.

(b)  Long arm provision.--Whenever the Attorney General shall have reason to believe that a person has violated any regulation or order of the department but is outside the jurisdiction of this Commonwealth, the Attorney General may petition the court for an order authorizing the seizure and confiscation of such person's vehicles or hazardous materials wherever and whenever they may be found in this Commonwealth.



Section 8306 - Penalties

§ 8306.  Penalties.

(a)  Offenses defined.--Any person who violates any provision of this chapter, any rule or regulation of the department, any order of the department or any condition of any permit issued pursuant to this chapter commits a summary offense and, upon conviction, the person shall be subject to a fine of not less than $50 nor more than $1,000 for each separate offense, and, in default of the payment of the fine, shall be imprisoned for a period of 90 days.

(b)  Willful violations.--Any person who willfully violates any provision of this chapter, any rule or regulation of the department, any order of the department or any condition of any permit issued pursuant to this chapter commits a misdemeanor of the third degree and, upon conviction, shall be subject to a fine of not less than $1,000 nor more than $25,000 for each separate offense or to imprisonment in the county jail for a period of not more than one year, or both.

(c)  Subsequent willful violations.--Any person who, after a conviction of a misdemeanor for any violation within two years as provided in this section, willfully violates any provision of this chapter, any rule or regulation of the department, any order of the department or any condition of any permit issued pursuant to this chapter commits a misdemeanor of the second degree and, upon conviction, shall be subject to a fine of not less than $2,500 nor more than $50,000 for each separate offense or to imprisonment for a period of not more than two years, or both.

(d)  Continuing violations.--Each day of continued violation of any provision of this chapter, any rule or regulation of the department, any condition of any permit or order of the department issued pursuant to this chapter shall constitute a separate offense.

(e)  Jurisdiction.--All summary proceedings under the provisions of this chapter may be brought before any magisterial district judge of the county where the offense occurred or in the county where the public is affected, and to that end jurisdiction is hereby conferred upon the magisterial district judges, subject to appeal by either party in the manner provided by law for appeals from summary convictions. It shall be the duty of the district attorney of the county to represent the interests of the Commonwealth.

(f)  Shipping documents.--A properly prepared shipping document shall be prima facie evidence of the contents of a vehicle carrying hazardous materials.

(June 19, 1985, P.L.49, No.20, eff. 60 days; Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended subsec. (e). See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

1985 Amendment.  Act 20 added subsec. (f).



Section 8307 - Hazardous Materials Transportation Advisory Committee

§ 8307.  Hazardous Materials Transportation Advisory Committee.

(a)  Membership.--There shall be a Hazardous Materials Transportation Advisory Committee appointed by the secretary. The committee shall be composed of an authorized representative from the Department of Transportation, who shall chair the committee, the Office of Attorney General, the Department of Health, the Department of Environmental Resources, the Pennsylvania State Police, the Pennsylvania Emergency Management Agency and the Pennsylvania Public Utility Commission and representatives of the hazardous materials industry and the public as follows:

(1)  A manufacturer or shipper.

(2)  A consignee or user.

(3)  A common carrier.

(4)  A private carrier.

(5)  A representative of the fire services.

(6)  A representative of the emergency medical services.

(7)  A representative with highway safety experience.

(8)  A member from the general public.

(9)  Others deemed appropriate by the secretary.

(b)  Duties.--The committee may review all regulations and advise the department on all matters concerning the highway transportation of hazardous materials.

References in Text.  The Department of Environmental Resources, referred to in subsec. (a), was abolished by Act 18 of 1995. Its functions were transferred to the Department of Conservation and Natural Resources and the Department of Environmental Protection.



Section 8308 - Report to the General Assembly

§ 8308.  Report to the General Assembly.

Within one year of the effective date of this chapter, the secretary shall cause to be filed in the offices of the Secretary of the Senate and the Chief Clerk of the House of Representatives a report explaining the department's efforts to:

(1)  Appoint all members of the Hazardous Materials Transportation Advisory Committee representing private interests and the public.

(2)  Conduct terminal inspections and road checks in a uniform manner across this Commonwealth.

(3)  Utilize Federal funds to the fullest extent practicable.

(4)  Coordinate inspections with the United States Office of Motor Carrier Safety.






Chapter 89 - Pennsylvania Turnpike

Section 8901 - Definitions

CHAPTER 89

PENNSYLVANIA TURNPIKE

Subchapter

A.  Preliminary Provisions

B.  Turnpike Extensions and Improvements

Enactment.  Chapter 89 was added November 24, 1992, P.L.725, No.109, effective in 60 days.

Cross References.  Chapter 89 is referred to in sections 1506, 8102, 8116 of Title 74 (Transportation).

SUBCHAPTER A

PRELIMINARY PROVISIONS

Sec.

8901.  Definitions.

§ 8901.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Annual additional payments."  As follows:

(1)  During the conversion period and after the conversion date, an amount equal to the scheduled annual commission contribution, minus the sum of:

(i)  $200,000,000 paid as annual base payments;

(ii)  any Interstate 80 savings for that fiscal year.

(2)  If the conversion period has expired and a conversion notice has not been received by the secretary, in each subsequent fiscal year until the end of the term of the lease agreement, the annual additional payments shall be $250,000,000.

"Annual base payments."  An amount equal to the sum of the following:

(1)  Annual debt service on outstanding bonds issued under section 9511.2 (relating to special revenue bonds) payable as required pursuant to the bonds.

(2)  Two hundred million dollars payable annually in four equal installments each due the last business day of each July, October, January and April.

"Annual surplus payments."  An amount equal to the general reserve fund surplus payable for each fiscal year until the end of the term of the lease agreement.

"Auditor General's certificate."  The certificate issued by the Auditor General within 180 days after the end of each fiscal year of the Pennsylvania Turnpike Commission certifying all of the following:

(1)  The amount of the general reserve fund surplus for the fiscal year.

(2)  After review of the commission's current ten-year capital plan, that the transfer of the general reserve fund surplus under section 8915.3 (relating to lease of Interstate 80; related agreements) shall not impair the ability of the commission to meet its obligations under the lease agreement or the commission's ten-year capital plan.

"Commission."  The Pennsylvania Turnpike Commission.

"Conversion date."  The date set forth in the conversion notice when the Pennsylvania Turnpike Commission intends to exercise its option to convert Interstate 80 to a toll road.

"Conversion notice."  Written notice to the Secretary of Transportation from the Pennsylvania Turnpike Commission providing notice of its intent to exercise its options to convert Interstate 80 under section 8915.3(3) (relating to lease of Interstate 80; related agreements).

"Conversion period."  A period of three years:

(1)  which begins on the date of execution of the lease agreement; and

(2)  during which the Pennsylvania Turnpike Commission may give the Department of Transportation conversion notice or notice that the commission has exercised its option to extend the conversion period pursuant to section 8915.3(2) (relating to lease of Interstate 80; related agreements).

"Fiscal year."  The fiscal year of the Commonwealth.

"General reserve fund surplus."  The amount which:

(1)  is certified by the Auditor General in the Auditor General's certificate as existing in the Pennsylvania Turnpike Commission's general reserve fund on the last day of the fiscal year of the commission; and

(2)  is not required to be retained in the general reserve fund pursuant to any financial documents, financial covenants, insurance policies, liquidity policies or agreements in effect at the commission.

"Interstate 80 savings."  An amount equal to the following:

(1)  Prior to the conversion date, the amount shall be zero.

(2)  In the first fiscal year, including the conversion date, the amount shall be a pro rata share of $116,985,856 calculated using the number of calendar days in the year after the conversion date divided by 365 days.

(3)  In the fiscal year succeeding the year, including the conversion date, the amount shall be $121,665,290.

(4)  In subsequent fiscal years, the amount shall be the amount calculated for the previous year increased by 4%.

"Lease agreement."  A lease agreement between the Department of Transportation and the Pennsylvania Turnpike Commission which shall include provisions setting forth the terms of the conversion of Interstate 80 to a toll road.

"Scheduled annual commission contribution."  The following amounts:

(1)  $750,000,000 in fiscal year 2007-2008.

(2)  $850,000,000 in fiscal year 2008-2009.

(3)  $900,000,000 in fiscal year 2009-2010.

(4)  For fiscal year 2010-2011 and each fiscal year thereafter, the amount shall be the amount calculated for the previous year increased by 2.5%, except that the amount shall be equal to the annual base payments plus $250,000,000 if the conversion notice is not received by the secretary prior to the expiration of the conversion period.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 8901 is referred to in section 9501 of this title.



Section 8911 - Improvement and extension authorizations

SUBCHAPTER B

TURNPIKE EXTENSIONS AND IMPROVEMENTS

Sec.

8911.  Improvement and extension authorizations.

8912.  Subsequent extension authorizations.

8913.  Additional subsequent extension authorizations.

8914.  Further subsequent authorizations.

8914.1. Security wall pilot project.

8915.  Conversion to toll roads.

8915.1. Conversion of Interstate 80.

8915.2. Application to United States Department of Transportation.

8915.3. Lease of Interstate 80; related agreements.

8915.4. Initial payment.

8915.5. Other interstate highways.

8915.6. Deposit and distribution of funds.

8915.7. Impact on associated highways and local roads.

8916.  Turnpike system.

8917.  Financial plan.

8918.  Failure to perform.

§ 8911.  Improvement and extension authorizations.

In order to facilitate vehicular traffic within and across this Commonwealth, the commission is hereby authorized and empowered to construct, operate and maintain turnpike extensions and turnpike improvements at such specific locations and according to such schedule as shall be deemed feasible and approved by the commission, together with connecting roads, storm water management systems, interchanges, slip ramps, tunnels and bridges, subject to the waiver of the Federal toll prohibition provisions where applicable, as follows:

(1)  Widen turnpike to six lanes between the Northeast Extension and the Delaware River Interchange.

(2)  Construct turnpike interchange with Interstate Route 95 in Bucks County.

(3)  Construct turnpike interchange with Interstate Route 476 in Montgomery County.

(4)  Construct turnpike interchange with Keyser Avenue in Lackawanna County.

(5)  Construct extensions to the existing turnpike from a point westerly of existing Interchange 2 extending northerly to a connection with the existing interchange between U.S. Route 422 and proposed State Route 60 in Lawrence County and extending southerly to a connection with existing State Route 60 in Beaver County at or near State Route 51.

(6)  Construct an extension to the turnpike from a point at or near Interchange 8 in Westmoreland County extending northerly to an interchange with State Route 66 northwest of Greensburg and continuing northerly to an interchange with U.S. Route 22 south of Delmont.

(7)  Construct an additional Lehigh Tunnel on the Northeast Extension of the turnpike.

(8)  Construct a private turnpike interchange directly connected to the New Cumberland Army Depot. The commission may commence construction of the private turnpike interchange notwithstanding the construction schedule established by this section.

(9)  Construct an interchange on the Northeast Extension with State Route 903 in Carbon County. The commission may commence construction of this interchange notwithstanding the construction schedule established by this section.

(10)  Other slip ramps and interchanges as the commission may determine.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 amended the intro. par. and added par. (10). Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 8911 is referred to in sections 8913, 8914, 8915 of this title.



Section 8912 - Subsequent extension authorizations

§ 8912.  Subsequent extension authorizations.

The commission is also hereby authorized and empowered to construct, operate and maintain further extensions and improvements of the turnpike at such specific locations and according to such schedules as shall be deemed feasible and which shall be approved by the commission, subject to the waiver of the Federal toll prohibition provisions where applicable, as follows:

(1)  From an interchange with Interstate Route 70 between existing interchanges at Lover and Speers extending northerly to an interchange with Interstate Route 376 in Pittsburgh extending northwesterly toward the Midfield Terminal, Greater Pittsburgh Airport, Southern Beltway, Extension of the Findlay Connector along Interstate 79 and also extending southerly connecting with the existing interchange between U.S. Route 40 and the Mon Valley Expressway (L.R.1125).

(2)  From a point at or near the existing interchange between U.S. Route 40 and the Mon Valley Expressway (L.R.1125) in Fayette County southeasterly along U.S. Route 40 to Uniontown and continuing southerly along Pa. Route 857 to the West Virginia border.

(3)  From an interchange with the turnpike at or near Interchange 10 extending northerly generally following and coincident where feasible with existing U.S. Route 219 to an interchange with Interstate Route 80 at or near Interchange 16.

(4)  Construction of an interchange for access to the International Distribution Center at the Wilkes-Barre-Scranton International Airport in Luzerne County on the Northeast Extension of the Pennsylvania Turnpike System.

(5)  From a point at or near Turnpike Interchange 10 southerly generally along U.S. Route 219 to the Maryland border.

(6)  From a point at or near Interstate Route 80 Interchange 16 northerly generally along U.S. Route 219 to a connection with the existing U.S. Route 219 Expressway south of Bradford in McKean County.

Cross References.  Section 8912 is referred to in sections 8913, 8914, 8915 of this title.



Section 8913 - Additional subsequent extension authorizations

§ 8913.  Additional subsequent extension authorizations.

Upon substantial completion of the turnpike extensions and improvements set forth in sections 8911 (relating to improvement and extension authorizations) and 8912 (relating to subsequent extension authorizations), the commission is hereby authorized and empowered to construct, operate and maintain further extensions and improvements of the turnpike at such specific locations and according to such schedules as shall be deemed feasible and which shall be approved by the commission, subject to the waiver of the Federal toll prohibition provisions where applicable, as follows: construct from a point at or near Interstate Route 80 Interchange 23 at Milesburg southwesterly generally along U.S. Route 220 to a connection with the existing U.S. Route 220 Expressway south of Bald Eagle.

Cross References.  Section 8913 is referred to in sections 8914, 8915 of this title.



Section 8914 - Further subsequent authorizations

§ 8914.  Further subsequent authorizations.

Upon completion of the turnpike extensions and improvements set forth in sections 8911 (relating to improvement and extension authorizations), 8912 (relating to subsequent extension authorizations) and 8913 (relating to additional subsequent extension authorizations), the commission is hereby authorized and empowered to construct, operate and maintain further extensions and improvements of the turnpike at such specific locations and according to such schedules as shall be deemed feasible and which shall be approved by the commission, subject to the waiver of the Federal toll prohibition provisions where applicable, as follows:

(1)  From a point at or near the intersection of State Route 65 and Crows Run Road in Beaver County, in a southeasterly direction to a point at or near the Perry Highway Interchange of the Pennsylvania Turnpike.

(2)  From a point at or near Exit 5 of the turnpike northerly to Brookville, Jefferson County, to a point at the intersection with Interstate Route 80.

(3)  From a point at or near the Pennsylvania Turnpike System into various areas of Berks County in order to complete the construction of the inner loop system and outer loop system of highways surrounding the City of Reading and to complete the missing links on Routes 222 to 422 to 1035.

(4)  From a point at or near the intersections of Interstate Route 70, Interstate Route 76 and T.R.119 in the Borough of Youngwood, Westmoreland County, in a northerly direction along T.R.119 and T.R.66 to the intersection of T.R.22 with a bypass around the City of Greensburg, Westmoreland County; thence north on T.R.66 to T.R.356; thence north on T.R.356 to the intersection with T.R.28.

(5)  From a point at or near the intersection of T.R.66 and T.R.22 in Salem Township, Westmoreland County; thence in a westerly direction paralleling T.R.22 to Exit 6 of Interstate 76.

Cross References.  Section 8914 is referred to in section 8915 of this title.



Section 8914.1 - Security wall pilot project

§ 8914.1.  Security wall pilot project.

The commission shall construct, maintain and assess the long-term effectiveness of a security wall pilot project from a point at or near milepost 1.0 on the Northeast Extension of the Pennsylvania Turnpike to a point at or near milepost 1.8. Such pilot project shall encompass the southbound lanes of the Northeast Extension between said mileposts. The commission shall commence the design and construction of the security wall pilot project authorized by this section immediately upon transfer of funds by the department.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.; June 25, 1999, P.L.164, No.23, eff. 180 days)



Section 8915 - Conversion to toll roads

§ 8915.  Conversion to toll roads.

In order to facilitate vehicular traffic within and across this Commonwealth, and to facilitate the completion of the turnpike extensions and improvements authorized in section 8911 (relating to improvement and extension authorizations), and subject to prior legislative approval by the General Assembly and the United States Congress, the commission is hereby authorized and empowered to convert to toll roads such portions of Pennsylvania's interstate highway system as may facilitate the completion of the turnpike extensions and improvements authorized in sections 8912 (relating to subsequent extension authorizations), 8913 (relating to additional subsequent extension authorizations) and 8914 (relating to further subsequent authorizations) and to operate and maintain such converted interstates as toll roads upon the approval by the Congress of the United States of America and the General Assembly of this Commonwealth of legislation expressly permitting the conversion of such interstates to toll roads. Such conversions shall take place at a time and manner set forth in the plan for the conversion prepared by the commission with the cooperation of the department. The provisions authorizing the commission to construct, operate and maintain the turnpike routes in sections 8911, 8912 and 8913 shall be subject to:

(1)  the prior passage by the Congress of the United States and the General Assembly of this Commonwealth of legislation permitting the conversion of certain interstates to toll roads; or

(2)  the availability of such other funds as might become available in amounts that would be sufficient to fund to completion any of the individual turnpike extensions and improvements set forth in sections 8912, 8913 and 8914 so long as no turnpike extension or improvement authorized by section 8914 is undertaken until after all the turnpike extensions authorized by section 8913 are completed and no turnpike extension authorized by section 8913 is undertaken until after all the turnpike extensions and improvements authorized by section 8912 are completed. The commission is authorized to use Federal funds which may be available for toll roads only pursuant to the approval of the Secretary of Transportation and only pursuant to the authority granted in section 19 of the act of September 30, 1985 (P.L.240, No.61), known as the Turnpike Organization, Extension and Toll Road Conversion Act.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 amended the intro. par. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 8915.1 - Conversion of Interstate 80

§ 8915.1.  Conversion of Interstate 80.

In order to facilitate vehicular traffic across this Commonwealth, the commission is authorized and empowered to do all of the following:

(1)  Convert Interstate 80 to a toll road and maintain and operate it as a toll road.

(2)  Construct, reconstruct, widen, expand, extend, maintain and operate Interstate 80 from a point at or near the Ohio border to a point at or near the New Jersey border, together with connecting roads, interchanges, slip ramps, tunnels and bridges.

(3)  Issue turnpike revenue bonds, notes or other obligations, payable solely from revenues of the commission, including tolls, or from funds as may be available to the commission for that purpose, to pay the cost of constructing, reconstructing, widening, expanding or extending Interstate 80 or any other costs of Interstate 80 and the Pennsylvania Turnpike.

(4)  Provide quarterly reports and periodic updates regarding significant developments with respect to the conversion of Interstate 80 to the chairman and minority chairman of the Transportation Committee of the Senate and the chairman and minority chairman of the Transportation Committee of the House of Representatives. These reports shall include, at a minimum, the status of outstanding discussions with the United States Department of Transportation regarding Interstate 80, the location and construction of tolling-related equipment for Interstate 80, planned capital improvements for Interstate 80 and other information important to implementation of this section.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8915.1. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 8915.2 - Application to United States Department of Transportation

§ 8915.2.  Application to United States Department of Transportation.

(a)  Application.--The commission, in consultation with the department and at its own expense, is authorized to prepare and submit an application to the United States Department of Transportation for the conversion of Interstate 80 to a toll road. The secretary shall ensure that all information required for the application is made available to the commission as soon as practicable after the effective date of this section.

(b)  Open system.--A toll system shall consist of what is commonly referred to as an open system with no more than ten toll collection points.

(c)  Other agreements.--The commission and the department may enter into any other agreements as may be necessary to effectuate the execution of the application filed under this section.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8915.2. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 8915.3 - Lease of Interstate 80; related agreements

§ 8915.3.  Lease of Interstate 80; related agreements.

The department and the commission shall enter into a lease agreement relating to Interstate 80 prior to October 15, 2007. The lease agreement shall include provisions setting forth the terms and conditions of the conversion of Interstate 80 to a toll road. The lease agreement and any related agreement, at a minimum, shall include the following:

(1)  A provision that the term of the lease agreement shall be 50 years, unless extended upon mutual agreement of the parties to the lease agreement and upon approval of the General Assembly.

(2)  A provision establishing the conversion period and authorizing extension of the conversion period at the sole option of the commission for three one-year extension periods after consultation with the secretary. The commission shall notify the secretary of its intent to extend the conversion period not less than 90 days before the scheduled expiration of the conversion period. During the conversion period, all legal, financial and operational responsibility for Interstate 80 shall remain with the department. All operations and programmed rehabilitation shall be maintained at levels no less favorable than those set forth in the department's 12-year plan at the time of the execution of the lease, with modifications as are approved in writing by the chairman of the commission.

(3)  A provision permitting the commission to exercise its option to convert Interstate 80 to a toll road prior to the expiration of the conversion period by providing the conversion notice to the secretary. Beginning on the conversion date, all legal, financial and operational responsibility for Interstate 80, as well as all toll revenues subsequently collected with respect to its use, shall automatically transfer to the commission. The secretary, within five business days after receiving the conversion notice, shall forward notice of the conversion date to the Legislative Reference Bureau for publication in the Pennsylvania Bulletin. Any revenues collected prior to the conversion date shall be retained by the department. The commission may contract with the department for any portion of the maintenance of Interstate 80 at cost levels agreed to by the department and the commission.

(4)  A provision requiring the commission to pay annual base payments to the department during the term of the lease agreement.

(5)  A provision requiring the commission to pay annual additional payments to the department. The annual additional payments shall be payable in four equal installments on the last business day of each July, October, January and April of each year during the term of the lease agreement.

(6)  A provision requiring the commission to pay, commencing in the fiscal year including the conversion date, annual surplus payments to the department. The annual surplus payments shall be payable by the commission within 30 days of receipt by the commission of the Auditor General's certificate.

(7)  A provision stating that the obligation of the commission to pay the annual base payments, the annual additional payments and annual surplus payments shall be a subordinate obligation of the commission payable from amounts in the general reserve fund of the commission only as permitted by any financing documents, financial covenants, liquidity policies or agreements in effect at the commission.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8915.3. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 8915.3 is referred to in sections 8901, 9511.4 of this title; sections 1506, 8116 of Title 74 (Transportation).



Section 8915.4 - Initial payment

§ 8915.4.  Initial payment.

(a)  Commission payment required.--Within 20 days after the effective date of this section, the commission shall pay to the department an amount equal to $62,500,000, which shall be deposited into the Public Transportation Trust Fund. The amount paid shall represent 25% of the amount the department is required to deposit into the Public Transportation Trust Fund under 74 Pa.C.S. § 1506(b)(1)(i)(A) (relating to fund) and is payable by the commission under the lease agreement.

(b)  Use of payment.--The department shall allocate the funds received under subsection (a) pursuant to 74 Pa.C.S. Ch. 15 (relating to sustainable mobility options).

(c)  Credits.--The payment made by the commission under this section shall be credited against the total amount payable by the commission under the lease agreement for the 2007-2008 fiscal year.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8915.4. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 8915.5 - Other interstate highways

§ 8915.5.  Other interstate highways.

In order to facilitate vehicular traffic across this Commonwealth and pursuant to the authority granted under this chapter, the commission is hereby authorized and empowered to:

(1)  at its own expense and in consultation with the department, prepare a consulting civil engineer report and financial analysis with respect to the feasibility of converting any interstate highway or interstate highway segment to a toll road or adding to said interstates additional capacity projects financed by tolls; and

(2)  at its own expense and in consultation with the department and with approval of the General Assembly, prepare and submit an application to the United States Department of Transportation for the conversion of any interstate or interstate segment determined to be eligible for conversion to a toll road under any applicable Federal program.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8915.5. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 8915.6 - Deposit and distribution of funds

§ 8915.6.  Deposit and distribution of funds.

(a)  Deposits.--Upon receipt by the department, the following amounts from the scheduled annual commission contribution shall be deposited in the Motor License Fund:

(1)  For fiscal year 2007-2008, $450,000,000.

(2)  For fiscal year 2008-2009, $500,000,000.

(3)  For fiscal year 2009-2010, $500,000,000.

(4)  For fiscal year 2010-2011 and each fiscal year thereafter, the amount calculated for the previous year increased by 2.5%.

(b)  Distribution.--The following shall apply:

(1)  Annually, 15% of the amount deposited in any fiscal year under subsection (a) shall be distributed at the discretion of the secretary.

(2)  Annually, $5,000,000 of the amount deposited in any fiscal year under subsection (a) shall be distributed to counties.

(i)  The distribution shall be in the ratio of:

(A)  the square footage of deck area of a county's county-owned bridges; to

(B)  the total square footage of deck area of county-owned bridges throughout this Commonwealth.

(ii)  The amount of square footage under subparagraph (i) shall be that reported as part of the National Bridge Inspection Standards Program.

(3)  Annually, $30,000,000 of the amount deposited in any fiscal year under subsection (a) shall be distributed to municipalities pursuant to the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law.

(4)  Any funds deposited under subsection (a) but not distributed under paragraphs (1), (2) and (3) shall be distributed in accordance with needs-based formulas that are developed and subject to periodic revision based on consultation and collaboration among metropolitan planning organizations, rural planning organizations and the department.

(c)  Definitions.--The following words and phrases when used in this section shall have the meanings given to them in this subsection unless the context clearly indicates otherwise:

"Metropolitan planning organization."  The policy board of an organization created and designated to carry out the metropolitan transportation planning process.

"Rural planning organization."  The organization of counties with populations of less than 50,000 created and designated as local development districts and which carry out the rural transportation planning process.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8915.6. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 8915.7 - Impact on associated highways and local roads

§ 8915.7.  Impact on associated highways and local roads.

Prior to the conversion date and within one year following the conversion date, the commission, in collaboration with the department, shall conduct traffic studies to determine the average daily traffic on associated roads and highways. The purpose of these studies will be to quantify any diversion of traffic from Interstate 80 to other roadways as a result of the conversion. This section shall not require duplication of traffic studies undertaken by the commission as a part of the conversion process or undertaken by the department as a normal course of the department's operations.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8915.7. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 8916 - Turnpike system

§ 8916.  Turnpike system.

The turnpikes and the future toll road conversions authorized by this chapter are hereby or shall be made part of the Pennsylvania Turnpike System, as provided in the act of August 14, 1951 (P.L.1232, No.282), referred to as the Pennsylvania Turnpike System Financing Act.



Section 8917 - Financial plan

§ 8917.  Financial plan.

(a)  Submission.--

(1)  No later than June 1 of each year, the commission shall prepare and provide to the Secretary of the Budget a financial plan for the ensuing fiscal year of the commission that describes the commission's proposed:

(i)  operating and capital expenditures;

(ii)  borrowings;

(iii)  liquidity and other financial management covenants and policies;

(iv)  estimated toll rates; and

(v)  all other revenues and expenditures.

(2)  The financial plan shall demonstrate that the operation of the commission in accordance with the plan can reasonably be anticipated to result in the commission having unencumbered funds during the ensuing and future fiscal years of the commission sufficient to make the payments due to the department under this chapter and the lease agreement for the ensuing and future fiscal years after all other obligations of the commission have been met. Financial plans prepared after June 1, 2008, shall also describe any deviations that occurred from the financial plan for the prior fiscal year of the commission and the reasons for the deviations.

(b)  Receipt.--If the Secretary of the Budget receives the financial plan by the date required under subsection (a), the commission shall be authorized to conduct its operations in accordance with the plan. The financial plan may not be amended by the commission unless the commission notifies the secretary in writing of the amendment.

(c)  Cooperation.--The commission shall provide to the Secretary of the Budget all information requested in connection with review of a financial plan, including materials used to prepare the plan. The information shall be provided as soon as practicable after the request.

(d)  Effect of provisions.--Nothing in this section shall be deemed to prevent the commission from conducting its normal course of business or prevent the commission from complying with any covenants made to current bondholders, debt holders or creditors.

(e)  Lease agreement.--The provisions of this section and section 8918 (relating to failure to perform) shall be included in the lease agreement.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8917. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 8917 is referred to in section 8918 of this title.



Section 8918 - Failure to perform

§ 8918.  Failure to perform.

(a)  Notice.--The Secretary of the Budget shall send written notice to the commission and to the Governor of the failure of the commission to do any of the following:

(1)  Make a payment to the department under this chapter or the lease agreement.

(2)  Deliver a financial plan to the Secretary of the Budget within the time prescribed under section 8917 (relating to financial plan).

(b)  Unanimous vote required.--

(1)  Except as provided under paragraph (1.1), upon the receipt by the commission of the notice under subsection (a) and notwithstanding any other provision of law, action of the commission taken by vote of the commissioners shall require a unanimous vote of all commissioners. Violation of this paragraph shall render the action invalid.

(1.1)  A unanimous vote shall not be required if it would prevent the commission from complying with any covenants made to current bondholders, debt holders or creditors.

(2)  The requirement of paragraph (1) shall continue until:

(i)  the required payments have been made to the department or the required financial plan has been delivered; and

(ii)  the Secretary of the Budget has notified the commission and the Governor of that fact.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 8918. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 8918 is referred to in section 8917 of this title.






Chapter 90 - Liquid Fuels and Fuels Tax

Section 9001 - Short title of chapter

CHAPTER 90

LIQUID FUELS AND FUELS TAX

Sec.

9001.  Short title of chapter.

9002.  Definitions.

9003.  Liquid fuels and fuels permits; bond or deposit of securities.

9004.  Imposition of tax, exemptions and deductions.

9005.  Taxpayer.

9006.  Distributor's report and payment of tax.

9007.  Determination and redetermination of tax, penalties and interest due.

9008.  Examination of records and equipment.

9009.  Retention of records by distributors and dealers.

9010.  Disposition and use of tax.

9011.  Discontinuance or transfer of business.

9012.  Suspension or revocation of permits.

9013.  Lien of taxes, penalties and interest.

9014.  Collection of unpaid taxes.

9015.  Reports from common carriers.

9016.  Reward for detection of violations.

9017.  Refunds.

9018.  Violations.

9019.  Diesel fuel importers and transporters; prohibiting use of dyed diesel fuel on highways; violations and penalties.

9020.  Disposition of fees, fines and forfeitures.

9021.  Certified copies of records.

9022.  Uncollectible checks.

Enactment.  Chapter 90 was added April 17, 1997, P.L.6, No.3, effective October 1, 1997.

Special Provisions in Appendix.  See section 21 of Act 3 of 1997 in the appendix to this title for special provisions relating to legislative intent.

Cross References.  Chapter 90 is referred to in sections 9402, 9403, 9404, 9405, 9502 of this title.

§ 9001.  Short title of chapter.

This chapter shall be known and may be cited as the Liquid Fuels and Fuels Tax Act.



Section 9002 - Definitions

§ 9002.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Alternative fuels."  Natural gas, compressed natural gas (CNG), liquified natural gas (LNG), liquid propane gas and liquified petroleum gas (LPG), alcohols, gasoline-alcohol mixtures containing at least 85% alcohol by volume, hydrogen, hythane, electricity and any other fuel used to propel motor vehicles on the public highways which is not taxable as fuels or liquid fuels under this chapter.

"Alternative fuel dealer-user."  Any person who delivers or places alternative fuels into the fuel supply tank or other device of a vehicle for use on the public highways.

"Association."  A partnership, limited partnership or any other form of unincorporated enterprise owned by two or more persons.

"Average wholesale price."  The average wholesale price per gallon of all taxable liquid fuels and fuels, excluding the Federal excise tax and all liquid fuels taxes, as determined by the Department of Revenue for the 12-month period ending on the September 30 immediately prior to January 1 of the year for which the rate is to be set. In no case shall the average wholesale price be less than 90¢ nor more than $1.25 per gallon.

"Cents-per-gallon equivalent basis."  The average wholesale price per gallon multiplied by the decimal equivalent of any tax imposed by section 9502 (relating to imposition of tax), the product of which is rounded to the next highest tenth of a cent per gallon. The rate of tax shall be determined by the Department of Revenue on an annual basis beginning every January 1 and shall be published as a notice in the Pennsylvania Bulletin no later than the preceding December 15. In the event of a change in the rate of tax imposed by section 9502, the department shall redetermine the rate of tax as of the effective date of such change and give notice as soon as possible.

"Corporation."  A corporation or joint stock association organized under the laws of this Commonwealth, the United States or any other state, territory or foreign country or dependency.

"Dealer."  Any person engaged in the retail sale of liquid fuels or fuels.

"Department."  The Department of Revenue of the Commonwealth.

"Diesel fuel."  Any liquid, other than liquid fuels, which is suitable for use as a fuel in a diesel-powered highway vehicle. The term includes kerosene.

"Distributor."  Any person that:

(1)  Produces, refines, prepares, blends, distills, manufactures or compounds liquid fuels or fuels in this Commonwealth for the person's use or for sale and delivery in this Commonwealth.

(2)  Imports or causes to be imported from any other state or territory of the United States or from a foreign country liquid fuels or fuels for the person's use in this Commonwealth or for sale and delivery in and after reaching this Commonwealth, other than in the original package, receptacle or container.

(3)  Imports or causes to be imported from any other state or territory of the United States liquid fuels or fuels for the person's use in this Commonwealth or for sale and delivery in this Commonwealth after they have come to rest or storage in the other state or territory, whether or not in the original package, receptacle or container.

(4)  Purchases or receives liquid fuels or fuels in the original package, receptacle or container in this Commonwealth for the person's use or for sale and delivery in this Commonwealth from any person who has imported them from a foreign country.

(5)  Purchases or receives liquid fuels or fuels in the original package, receptacle or container in this Commonwealth for the person's use in this Commonwealth or for sale and delivery in this Commonwealth from any person who has imported them from any other state or territory of the United States if the liquid fuels or fuels have not, prior to purchase or receipt, come to rest or storage in this Commonwealth.

(6)  Receives and uses or distributes liquid fuels or fuels in this Commonwealth on which the tax provided for in this chapter has not been previously paid.

(7)  Owns or operates aircraft, aircraft engines or facilities for delivery of liquid fuels to aircraft or aircraft engines and elects, with the permission of the Secretary of Revenue, to qualify and obtain a permit as a distributor.

(8)  Exports liquid fuels or fuels other than in the fuel supply tanks of motor vehicles.

"Dyed diesel fuel."  Any liquid, other than liquid fuels, which is suitable for use as a fuel in a diesel-powered highway vehicle and which is dyed pursuant to Federal regulations issued under section 4082 of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 4082) or which is a dyed fuel for purposes of section 6715 of the Internal Revenue Code of 1986 (26 U.S.C. § 6715).

"Export."  Accountable liquid fuels or fuels delivered out of State by or for the seller constitutes an export by the seller. Accountable liquid fuels or fuels delivered out of State by or for the purchaser constitutes an export by the purchaser.

"Fuels."  Includes diesel fuel and all combustible gases and liquids used for the generation of power in aircraft or aircraft engines or used in an internal combustion engine for the generation of power to propel vehicles on the public highways. The term does not include liquid fuels or dyed diesel fuel.

"Gallon equivalent basis."  The amount of any alternative fuel as determined by the department to contain 114,500 BTU's. The rate of tax on the amount of each alternative fuel as determined by the department under the previous sentence shall be the current liquid fuels tax and oil company franchise tax applicable to one gallon of gasoline.

"Highway."  Every way or place open to the use of the public, as a matter of right, for purposes of vehicular travel.

"Import."  Accountable liquid fuels or fuels delivered into this Commonwealth from out of State by or for the seller constitutes an import by the seller. Accountable liquid fuels or fuels delivered into this Commonwealth from out of State by or for the purchaser constitutes an import by the purchaser.

"Liquid fuels."  All products derived from petroleum, natural gas, coal, coal tar, vegetable ferments and other oils. The term includes gasoline, naphtha, benzol, benzine or alcohols, either alone or when blended or compounded, which are practically and commercially suitable for use in internal combustion engines for the generation of power or which are prepared, advertised, offered for sale or sold for use for that purpose. The term does not include kerosene, fuel oil, gas oil, diesel fuel, tractor fuel by whatever trade name or technical name known having an initial boiling point of not less than 200 degrees fahrenheit and of which not more than 95% has been recovered at 464 degrees fahrenheit (ASTM method D-86), liquified gases which would not exist as liquids at a temperature of 60 degrees fahrenheit and pressure of 14.7 pounds per square inch absolute or naphthas and benzols and solvents sold for use for industrial purposes.

"Magistrate."  An officer of the minor judiciary. The term includes a magisterial district judge.

"Mass transportation systems."  Persons subject to the jurisdiction of the Pennsylvania Public Utility Commission and municipality authorities that transport persons on schedule over fixed routes and derive 90% of their intrastate scheduled revenue from scheduled operations within the county in which they have their principal place of business or with contiguous counties.

"Permit."  A liquid fuels permit or a fuels permit.

"Person."  Every natural person, association or corporation. Whenever used in any provision prescribing and imposing a fine or imprisonment, the term as applied to associations means the partners or members and as applied to corporations means the officers thereof.

"Sale" and "sale and delivery."  Includes the invoicing or billing of liquid fuels or fuels free of tax as provided in section 9005 (relating to taxpayer) from one distributor to another regardless of whether the purchasing distributor is an accommodation party for purposes of taking title or takes actual physical possession of the liquid fuels or fuels.

"Secretary."  The Secretary of Revenue of the Commonwealth.

(Nov. 30, 2004, P.L.1618, No.207, eff. 60 days)

2004 Amendment.  Act 207 amended the def. of "magistrate." See sections 28 and 29 of Act 207 in the appendix to this title for special provisions relating to applicability and construction of law.

Special Provisions in Appendix.  See section 21(d) of Act 3 of 1997 in the appendix to this title for special provisions relating to computation of "cents-per-gallon equivalent basis."

Cross References.  Section 9002 is referred to in section 9602 of this title.



Section 9003 - Liquid fuels and fuels permits; bond or deposit of securities

§ 9003.  Liquid fuels and fuels permits; bond or deposit of securities.

(a)  Permit required; violation.--A distributor may not engage in the use or sale and delivery of liquid fuels within this Commonwealth without a liquid fuels permit or engage in the use or sale and delivery of fuels within this Commonwealth without a fuels permit. Each day in which a distributor engages in the use or sale and delivery of liquid fuels within this Commonwealth without a liquid fuels permit or fuels without a fuels permit shall constitute a separate offense. For each such offense, the distributor commits a misdemeanor of the third degree.

(b)  Application.--A person desiring to operate as a distributor shall file an application for a liquid fuels permit or a fuels permit, or both, with the department. The application for a permit must be made upon a form prescribed by the department and must set forth the name under which the applicant transacts or intends to transact business, the location of the place of business within this Commonwealth and such other information as the department may require. If the applicant has or intends to have more than one place of business within this Commonwealth, the application shall state the location of each place of business. If the applicant is an association, the application shall set forth the names and addresses of the persons constituting the association. If the applicant is a corporation, the application shall set forth the names and addresses of the principal officers of the corporation and any other information prescribed by the department for purposes of identification. The application shall be signed and verified by oath or affirmation by:

(1)  the owner, if the applicant is an individual;

(2)  a member or partner, if the applicant is an association; or

(3)  an officer or an individual authorized in a writing attached to the application, if the applicant is a corporation.

(c)  Permit issuance.--Upon approval of the application and the bond required in subsection (d), the department shall grant and issue to each distributor a permit for each place of business within this Commonwealth set forth in the application. Permits shall not be assignable and shall be valid only for the distributors in whose names they are issued. Permits shall be valid only for the transaction of business at the places designated. Permits shall be conspicuously displayed at the places for which they are issued. A permit shall expire on the May 31 next succeeding the date upon which it was issued.

(d)  Surety bond.--A permit shall not be granted until the applicant has filed with the department a surety bond payable to the Commonwealth in an amount fixed by the department of at least $2,500. Every bond must have as surety an authorized surety company approved by the department. The bond must state that the distributor will faithfully comply with the provisions of this chapter during the effective period of his permit. The department may require any distributor to furnish such additional, acceptable corporate surety bond as necessary to secure at all times the payment to the Commonwealth of all taxes, penalties and interest due under the provisions of this chapter and section 9502 (relating to imposition of tax). If a distributor fails to file the additional bond within ten days after written notice from the department, the department may suspend or revoke the permit and collect all taxes, penalties and interest due. For the purpose of determining whether an existing bond is sufficient, the department may by written notice require a distributor to furnish a financial statement in such form as it may prescribe. Upon failure of any distributor to furnish a financial statement within 30 days of written notice, the department may suspend or revoke the permit and shall collect all taxes, penalties and interest due by him.

(d.1)  Waiver of surety bond.--

(1)  The department shall waive the bond required by subsection (d) with respect to retail sales of kerosene sold for private household use.

(2)  The department may waive the bond required by subsection (d) with respect to a class of distributors if the department finds that the cost of bonding to that class is excessive when compared to the risk of loss to the Commonwealth.

(e)  Surety discharge.--A surety on a bond furnished by a distributor as provided in this section shall be released and discharged from liability to the Commonwealth accruing on the bond after the expiration of 60 days from the date upon which such surety shall have lodged with the department a written request to be released and discharged. This provision shall not operate to relieve, release or discharge the surety from liability already accrued or which shall accrue before the expiration of the 60-day period. The department shall, upon receiving any such request, notify the distributor who furnished the bond. Unless the distributor, on or before the expiration of the 60-day period, files with the department a new bond, with corporate surety approved by and acceptable to the department, the department shall cancel the distributor's permit or permits. If a new bond is furnished by a distributor, the department shall cancel and surrender the old bond of the distributor as soon as it and the Office of Attorney General are satisfied that all liability under the old bond has been fully discharged.

(f)  Renewal.--Permits issued under the provisions of this chapter may be renewed annually, before June 1, upon an application being made to the department. No permit shall be renewed until the applicant files with the department a new surety bond in an amount fixed by the department and conditioned that the distributor will faithfully comply with the provisions of this chapter and section 9502.

(g)  Interstate or foreign commerce.--Nothing contained in this chapter shall require the filing of any application or bond or the possession and display of a liquid fuels permit for the use or sale and delivery of liquid fuels in interstate or foreign commerce not within the taxing power of the Commonwealth or for the use of liquid fuels by the Federal Government.

(h)  Financial guarantees.--Any person required by the provisions of this section to file a surety bond may, in lieu of the bond, deposit with the State Treasurer bonds of the United States or of the Commonwealth, the par value of which is the amount of the surety bond required of such person, or present to the State Treasurer satisfactory evidence of financial guarantees in the form of an irrevocable letter of credit from a financial institution authorized to do business in this Commonwealth. The treasurer shall issue to the person a certificate of such deposit or financial guarantee. The person shall file the certificate with the department. Its securities or letter of credit deposited with the State Treasurer shall be held as a guarantee that the holder of the permit shall faithfully comply with the provisions of this chapter and section 9502 during the effective period of the permit. The securities or letter of credit shall be retained by the State Treasurer for a period of 60 days after the termination of the permit, and such securities or letter of credit shall not be released from any liability to the Commonwealth already accrued or which shall accrue before the expiration of the 60-day period. At the end of the 60-day period, the securities or letter of credit shall be returned to their owner only if all claims of the Commonwealth guaranteed by the deposit have been fully satisfied.

(i)  Penalties.--Any person that assigns a permit or fails to display conspicuously a permit at the place for which it is issued commits a summary offense.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 added subsec. (d.1).

Cross References.  Section 9003 is referred to in section 9405 of this title.



Section 9004 - Imposition of tax, exemptions and deductions

§ 9004.  Imposition of tax, exemptions and deductions.

(a)  Liquid fuels and fuels tax.--A permanent State tax of 12¢ a gallon or fractional part thereof is imposed and assessed upon all liquid fuels and fuels used or sold and delivered by distributors within this Commonwealth.

(b)  Oil company franchise tax for highway maintenance and construction.--In addition to the tax imposed by subsection (a), the tax imposed by Chapter 95 (relating to taxes for highway maintenance and construction) shall also be imposed and collected on liquid fuels and fuels, on a cents-per-gallon equivalent basis, upon all gallons of liquid fuels and fuels as are taxable under subsection (a).

(c)  Aviation gasoline tax.--In lieu of the taxes under subsections (a) and (b):

(1)  A State tax of 1 1/2¢ a gallon or fractional part thereof is imposed and assessed upon all liquid fuels used or sold and delivered by distributors within this Commonwealth for use as fuel in propeller-driven piston engine aircraft or aircraft engines.

(2)  A State tax of 1 1/2¢ a gallon or fractional part thereof is imposed and assessed upon all liquid fuels used or sold and delivered by distributors within this Commonwealth for use as fuel in turbine-propeller jet, turbojet or jet- driven aircraft or aircraft engines.

(d)  Alternative fuels tax.--

(1)  A tax is hereby imposed upon alternative fuels used to propel vehicles of any kind or character on the public highways. The rate of tax applicable to each alternative fuel shall be computed by the department on a gallon equivalent basis and shall be published as necessary by notice in the Pennsylvania Bulletin.

(2)  The tax imposed in this section upon alternative fuels shall be reported and paid to the department by each alternative fuel dealer-user rather than by distributors under this chapter similar to the manner in which distributors are required to report and pay the tax on liquid fuels and fuels, and the licensing and bonding provisions of this chapter shall be applicable to alternative fuel dealer-users. The department may permit alternative fuel dealer-users to report the tax due for reporting periods greater than one month up to an annual basis provided the tax is prepaid on the estimated amount of alternative fuel to be used in such extended period. The bonding requirements may be waived by the department where the tax has been prepaid.

(e)  Exceptions.--The tax imposed under subsections (a), (b), (c) and (d) shall not apply to liquid fuels, fuels or alternative fuels:

(1)  Delivered to the Federal Government on presentation of an authorized Federal Government exemption certificate or other evidence satisfactory to the department.

(2)  Used or sold and delivered which are not within the taxing power of the Commonwealth under the Commerce Clause of the Constitution of the United States.

(3)  Used as fuel in aircraft or aircraft engines, except for the tax imposed under subsection (c).

(4)  Delivered to this Commonwealth, a political subdivision, a volunteer fire company, a volunteer ambulance service, a volunteer rescue squad, a second class county port authority or a nonpublic school not operated for profit on presentation of evidence satisfactory to the department.

(f)  Single payment.--The tax imposed and assessed under this subsection shall be collected by and paid to the Commonwealth only once in respect to any liquid fuels, fuels and alternative fuels.

(g)  Distributors to pay tax.--Distributors shall be liable to the Commonwealth for the collection and payment of the tax imposed by this chapter. The tax imposed by this chapter shall be collected by the distributor at the time the liquid fuels and fuels are used or sold and delivered by the distributor and shall be borne by the consumer.

(h)  Losses to be allowed.--The department shall allow for handling and storage losses of liquid fuels and fuels that are substantiated to the satisfaction of the department.

Special Provisions in Appendix.  See section 21(d) of Act 3 of 1997 in the appendix to this title for special provisions relating to computation of "cents-per-gallon equivalent basis."

Cross References.  Section 9004 is referred to in sections 9006, 9010, 9017, 9502, 9511.11, 9603 of this title.



Section 9005 - Taxpayer

§ 9005.  Taxpayer.

(a)  Duty of distributor.--Every distributor using or delivering liquid fuels and fuels upon which a tax is imposed by this chapter shall pay the tax into the State Treasury through the department.

(b)  Delivery between distributors.--

(1)  Whenever liquid fuels and fuels are delivered within this Commonwealth by one distributor to another distributor holding a permit under this chapter, the distributor receiving the liquid fuels and fuels shall separately show, in that distributor's monthly reports to the department, all such deliveries from each distributor and shall pay the liquid fuels and fuels tax provided for by this chapter upon all such liquid fuels and fuels used or sold and delivered within this Commonwealth.

(2)  The distributor making deliveries under paragraph (1) shall separately show those deliveries in that distributor's monthly reports to the department and shall then be exempt from the payment of the tax which would otherwise be imposed upon the liquid fuels and fuels so delivered.

(3)  The distributor shall furnish to the department such information concerning such deliveries as the department may require.

(4)  The department shall furnish to any distributor, upon request, a list of distributors holding permits under this chapter and their addresses.

(c)  Recovery of tax payment.--Distributors may add the amount of the tax to the price of liquid fuels and fuels sold by them and shall state the rate of the tax separately from the price of the liquid fuels and fuels on all price display signs, sales or delivery slips, bills and statements which advertise or indicate the price of liquid fuels and fuels.

(d)  Penalty.--A person who violates this section commits a summary offense.

Cross References.  Section 9005 is referred to in section 9002 of this title.



Section 9006 - Distributor's report and payment of tax

§ 9006.  Distributor's report and payment of tax.

(a)  Monthly report.--For the purpose of ascertaining the amount of tax payable under this chapter, the distributor, on or before the 20th day of each month, shall transmit to the department on a form prescribed by the department a report, under oath or affirmation, of the liquid fuels and fuels used or delivered by that distributor within this Commonwealth during the preceding month. The report shall show the number of gallons of liquid fuels and fuels used or delivered within this Commonwealth during the period for which that report is made and any further information that the department prescribes. A distributor having more than one place of business within this Commonwealth shall combine in each report the use or delivery of liquid fuels and fuels at all such separate places of business.

(b)  Computation and payment of tax.--

(1)  The distributor, at the time of making the report under subsection (a), shall compute and pay to the department the tax due to the Commonwealth on liquid fuels and fuels used or sold and delivered by that distributor during the preceding month, less a discount, if the report is filed and the tax paid on time, computed as follows:

(i)  2%, if the tax amounts to $50,000 or less;

(ii)  1.5%, on tax in excess of $50,000 and not exceeding $75,000;

(iii)  1%, on tax in excess $75,000 and not exceeding $100,000; and

(iv)  .5%, on tax in excess of $100,000.

(2)  The discount under paragraph (1) shall not be computed on any tax imposed and remitted with respect to the oil company franchise tax imposed under sections 9004(b) (relating to imposition of tax, exemptions and deductions) and 9502 (relating to imposition of tax).

(c)  Due dates.--The amount of all taxes imposed under the provisions of this chapter for each month shall be due and payable on the 20th day of the next succeeding month. Taxes due shall bear interest at the rate of 1% per month or fractional part of a month from the date they are due and payable until paid.

(d)  Additional penalty.--If a distributor neglects or refuses to make any report and payment as required, an additional 10% of the amount of the tax due shall be added by the department and collected as provided. In addition to the added penalty, the permit of the distributor may be suspended or revoked by the department.



Section 9007 - Determination and redetermination of tax, penalties and interest due

§ 9007.  Determination and redetermination of tax, penalties and interest due.

(a)  Determination.--If the department is not satisfied with the report and payment of tax made by any distributor under the provisions of this chapter, it is authorized to make a determination of the tax due by the distributor based upon the facts contained in the report or upon any information within its possession.

(b)  Notice.--Promptly after the date of determination, the department shall send by registered mail a copy to the distributor. Within 90 days after the date upon which the copy of the determination was mailed, the distributor may file with the department a petition for redetermination of such tax. A petition for redetermination must state specifically the reasons which the petitioner believes allow the redetermination and must be supported by affidavit that it is not made for the purpose of delay and that the facts set forth are true. The department shall, within six months after the date of a determination, dispose of a petition for redetermination. Notice of the action taken upon any petition for redetermination shall be given to the petitioner promptly after the date of redetermination by the department.

(c)  Administrative appeal.--Within 60 days after the date of mailing of notice by the department of the action taken on any petition for redetermination filed with it, the distributor against whom the determination was made may by petition request the Board of Finance and Revenue to review the action. A petition for review must state specifically the reason upon which the petitioner relies or must incorporate by reference the petition for redetermination in which the reasons have been stated. The petition must be supported by affidavit that it is not made for the purpose of delay and that the facts set forth are true. If the petitioner is a corporation or association, the affidavit must be made by one of its principal officers. A petition for review may be amended by the petitioner at any time prior to the hearing. The board shall act finally in disposition of petitions filed with it within six months after they have been received. In the event of the failure to dispose of a petition within six months, the action taken by the department upon the petition for redetermination shall be deemed sustained. The board may sustain the action taken on the petition for redetermination or it may redetermine the tax due upon such basis as it deems according to law and equity. Notice of the action of the board shall be given to the department and to the petitioner.

(d)  Sanctions.--If a distributor neglects or refuses to make a report and payment of tax required by this chapter, the department shall estimate the tax due by such distributor and determine the amount due for taxes, penalties and interest. There shall be no right of review or appeal from this determination. Upon neglect or refusal, permits issued to the distributor may be suspended or revoked by the department and required to be surrendered to the department.

Cross References.  Section 9007 is referred to in section 9017 of this title.



Section 9008 - Examination of records and equipment

§ 9008.  Examination of records and equipment.

(a)  General rule.--The department or any agent appointed in writing by the department is authorized to examine the books, papers, records, storage tanks and any other equipment of any distributor, dealer or any other person pertaining to the use or sale and delivery of liquid fuels and fuels taxable under this chapter to verify the accuracy of any report or payment made under the provisions of this chapter or to ascertain whether or not the tax imposed by this chapter has been paid. Any information gained by the department as the result of the reports, investigations or verifications required to be made shall be confidential.

(b)  Penalty.--A person divulging confidential information under subsection (a) commits a misdemeanor of the third degree.



Section 9009 - Retention of records by distributors and dealers

§ 9009.  Retention of records by distributors and dealers.

(a)  Record retention period.--

(1)  The distributor and dealer shall maintain and keep for a period of two years a record of liquid fuels and fuels used or sold and delivered within this Commonwealth by the distributor, together with invoices, bills of lading and other pertinent papers as required by the department.

(2)  A person purchasing liquid fuels and fuels taxable under this chapter from a distributor for the purpose of resale shall maintain for a period of two years a record of liquid fuels and fuels received, the amount of tax paid to the distributor as part of the purchase price, delivery tickets, invoices and bills of lading and such other records as the department requires.

(3)  Additional records include:

(i)  A distributor shall keep a record showing the number of gallons of:

(A)  all diesel fuel inventories on hand at the first of each month;

(B)  all diesel fuel refined, compounded or blended;

(C)  all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;

(D)  all diesel fuel sold, distributed or used, showing the name of the purchaser and the date of sale, distribution or use; and

(E)  all diesel fuel lost by fire or other accident.

(ii)  A dealer shall keep a record showing the number of gallons of:

(A)  all diesel fuel inventories on hand at the first of each month;

(B)  all diesel fuel purchased or received, showing the name of the seller, the date of each purchase or receipt;

(C)  all diesel fuel sold, distributed or used; and

(D)  all diesel fuel lost by fire or other accident.

(b)  Penalty.--Any person violating any of the provisions of this section commits a misdemeanor of the third degree.

Cross References.  Section 9009 is referred to in sections 9017, 9404 of this title.



Section 9010 - Disposition and use of tax

§ 9010.  Disposition and use of tax.

(a)  Payment to Liquid Fuels Tax Fund.--One-half cent per gallon of the tax collected under section 9004(a) (relating to imposition of tax, exemptions and deductions) shall be paid into the Liquid Fuels Tax Fund of the State Treasury. The money paid into that fund is specifically appropriated for the purposes set forth in this chapter.

(b)  Payment to counties.--

(1)  The money paid into the Liquid Fuels Tax Fund, except that which is refunded, shall be paid to the respective counties of this Commonwealth on June 1 and December 1 of each year in the ratio that the average amount returned to each county during the three preceding years bears to the average amount returned to all counties during the three preceding years.

(2)  All money received by the counties under paragraph (1) shall be deposited and maintained in a special fund designated as the County Liquid Fuels Tax Fund. No other money shall be deposited and commingled into the County Liquid Fuels Tax Fund, except in a county which does not have sufficient money in such special fund to provide for payments designated in the current annual budget.

(i)  Payment from that special fund shall be for the following purposes:

(A)  Construction, reconstruction, maintenance and repair of roads, highways, bridges and curb ramps from a road or highway to provide for access by individuals with disabilities consistent with Federal and State law.

(B)  Property damages and compensation of viewers for services in eminent domain proceedings involving roads, highways and bridges.

(C)  Construction, reconstruction, operation and maintenance of publicly owned ferryboat operations.

(D)  Interest and principal payments on road, bridge or publicly owned ferryboat operation bonds or sinking fund charges for such bonds becoming due within the current calendar year.

(E)  Acquisition, maintenance, repair and operation of traffic signs and traffic signals.

(F)  Erection and maintenance of stop and go signal lights, blinkers and other like traffic control devices.

(G)  Indirect costs, including benefit costs, overhead and other administrative charges for those county employees directly engaged in eligible projects. Expenditures under this clause may not exceed 10% of the yearly allocation to the county.

(H)  Individual vehicle liability insurance for equipment purchased under the fund. Expenditures under this clause may not exceed 10% of the yearly allocation to the county.

(ii)  The county for the purpose of payments under subparagraph (i) may borrow and place in the special fund money not in excess of the liquid fuels tax funds to be received during the current calendar year. Loans shall be repaid from the special fund before the expiration of the current calendar year and not thereafter. Money so received and deposited shall be used only for the following purposes:

(A)  Construction, reconstruction, maintenance and repair of roads, highways, bridges and curb ramps from a road or highway to provide for access by individuals with disabilities consistent with Federal and State law.

(B)  Payment of property damage and compensation of viewers for services in eminent domain proceedings involving roads, highways and bridges occasioned by the relocation or construction of highways and bridges.

(C)  Construction, reconstruction, operation and maintenance of publicly owned ferryboat operations.

(D)  Payment of interest and sinking fund charges on bonds issued or used for highways and bridge purposes and publicly owned ferryboat operations.

(E)  Acquisition, maintenance, repair and operation of traffic signs and traffic signals.

(iii)  No expenditures from the special fund shall be made by the county commissioners for new construction on roads, bridges, curb ramps or publicly owned ferryboat operations without the approval of the plans for construction by the department.

(iv)  The county commissioners shall not allocate money from the special fund to any political subdivision within the county until the application and the contracts or plans for the proposed expenditures have been made on a form prescribed by the department.

(v)  The county commissioners of each county shall make to the department, by January 15 for the period ending December 31, on a form prescribed by the department a report showing the receipts and expenditures of the money received by the county from the Commonwealth under this section. Copies of the report shall be transmitted to the department and to the Department of the Auditor General for audit.

(vi)  Upon the failure of the county commissioners to file the report or to make any payments, allocations or expenditures in compliance with this section, the department shall withhold further payments to the county out of the Liquid Fuels Tax Fund until the delinquent report is filed, the money is allocated or the expenditures for the prior 12 months are approved by the department.

(c)  Allocation of money.--Except as set forth in subsection (c.1), the county commissioners may allocate and apportion money from the County Liquid Fuels Tax Fund to the political subdivisions within the county in the ratio as provided in this subsection. When the unencumbered balance in the County Liquid Fuels Tax Fund is greater than the receipts for the 12 months immediately preceding the date of either of the reports, the county commissioners shall notify the political subdivisions to make application within 90 days for participation in the redistribution of the unencumbered balance. Redistribution shall be effected within 120 days of the date of either of the reports. The county commissioners may distribute the unencumbered balance in excess of 50% of the receipts for the previous 12 months to the political subdivisions making application in the following manner:

(1)  Fifty percent of the money shall be allocated and apportioned among the political subdivisions within the county in the ratio which the total mileage of all roads and streets maintained by each political subdivision making application bears to the total mileage of all the roads and streets maintained by all political subdivisions making application in the county as of January 1 of the year in which an allocation is made.

(2)  The remaining 50% of the money shall be allocated and apportioned among the same political subdivisions on a population basis in the ratio which the population in each political division making an application bears to the total population of all political subdivisions making application.

(3)  In the case of an emergency and upon approval of the Department of Transportation, the county commissioners may enter into contracts and obligations for the expenditure of the estimated liquid fuels tax receipts for a period not exceeding two years and receive a credit for expenditures against subsequent receipts. No county may carry over any credit balance against future fuel tax receipts from year to year.

(c.1)  Forfeiture.--All money allocated under subsection (c) to a political subdivision which, under section 6109(a) (relating to specific powers of department and local authorities), violates section 6101(a) (relating to applicability and uniformity of title) shall be withheld by the county during the period of time in which the municipality is in violation of section 6101(a).

(c.2)  Release funds.--Upon notification that the local authority has repealed or substantially amended the ordinance to remove the language that was found to be in violation of section 6101(a), the county shall release those funds withheld by the county and due the local agency.

(d)  Copies of laws.--The Department of Transportation shall annually issue to the county commissioners and to the corporate authorities of the political subdivisions in the counties copies of the laws with special reference to pertinent provisions and regulations relating to the receipts and expenditures of any funds authorized to be apportioned, allocated or expended.

(e)  Appropriation.--

(1)  Notwithstanding the provisions of this subsection and notwithstanding the provisions of section 3 of the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law, the entire revenues from 1¢ of the tax imposed by this chapter are hereby appropriated to the Department of Transportation.

(2)  The following apply insofar as consistent with section 9102 (relating to distribution of State highway maintenance funds):

(i)  Except as provided in subparagraph (ii), the department shall use the revenues appropriated to it under this subsection for the maintenance and resurfacing of secondary roads.

(ii)  The revenues shall be apportioned by the department for expenditure in the several counties of this Commonwealth in the ratio that the total mileage of State highways in any county bears to the total mileage of State highways in this Commonwealth.

(3)  The remaining tax collected under section 9004(a), the tax of 1 1/2¢ a gallon imposed and assessed on liquid fuels used or sold and delivered for use as a fuel in propeller-driven aircraft or aircraft engines, the tax of 1 1/2¢ a gallon on liquid fuels used or sold and delivered for use as a fuel in jet or turbojet-propelled aircraft or aircraft engines in lieu of other taxes, all penalties and interests and all interest earned on deposits of the Liquid Fuels Tax Fund shall be paid into the Motor License Fund. This money is specifically appropriated for the same purposes for which money in the Motor License Fund is appropriated by law.

(Oct. 24, 2012, P.L.1473, No.187, eff. 60 days)

2012 Amendment.  Act 187 amended subsec. (c) intro. par. and added subsecs. (c.1) and (c.2).

Cross References.  Section 9010 is referred to in sections 6101, 9511.11 of this title.



Section 9011 - Discontinuance or transfer of business

§ 9011.  Discontinuance or transfer of business.

(a)  Notice to department.--If a distributor engaged in the use or sale and delivery of liquid fuels or fuels ceases to be a distributor by reason of the discontinuance, sale or transfer of the distributor's business, the distributor shall notify the department in writing within ten days after the discontinuance, sale or transfer takes effect. The notice shall give the date of discontinuance and, in the event of a sale or transfer of the business, the name and address of the purchaser or transferee of the business. The distributor, within ten days after the discontinuance, sale or transfer takes effect, shall make a report and pay all taxes, interest and penalties due and shall surrender the permit to the department.

(b)  Penalty.--A person violating any of the provisions of subsection (a) commits a misdemeanor of the third degree.



Section 9012 - Suspension or revocation of permits

§ 9012.  Suspension or revocation of permits.

(a)  Notice and hearings.--If the department finds that the holder of a permit has failed to comply with the provisions of this chapter, the department shall notify the permit holder and afford the permit holder a hearing on five days' written notice.

(b)  Action by department.--After a hearing, the department may revoke or suspend the permit. Upon suspending or revoking a permit, the department shall request the holder of the permit to surrender to it immediately all permits or duplicates issued to the holder.

(c)  Surrender of permits.--The holder shall surrender promptly all permits to the department as requested.

(d)  Penalty.--A person who refuses to surrender a permit suspended or revoked by the department commits a summary offense.



Section 9013 - Lien of taxes, penalties and interest

§ 9013.  Lien of taxes, penalties and interest.

(a)  General rule.--All unpaid taxes imposed by this chapter and section 9502 (relating to imposition of tax) and penalties and interest due shall be a lien upon the franchises and property of the taxpayer after the lien has been entered and docketed of record by the prothonotary or similar officer of the county where the property is situated.

(b)  Priority of lien.--The lien under subsection (a) shall have priority from the date of its entry of record and shall be fully paid and satisfied out of the proceeds of a judicial sale of property subject to the lien before any other obligation, judgment, claim, lien or estate to which the property may subsequently become subject, except costs of the sale and of the writ upon which the sale was made and real estate taxes and municipal claims against the property. The lien under subsection (a) shall be subordinate to mortgages and other liens existing and recorded or entered of record prior to the recording of the tax lien.

(c)  Discharge of lien.--In the case of a judicial sale of property subject to a lien imposed under this section, the sale shall discharge the lien imposed under this section to the extent only that the proceeds are applied to its payment, and the lien shall continue in full force and effect as to the balance remaining unpaid.

(d)  Procedure.--

(1)  Statements of all taxes imposed under this chapter and section 9502, together with penalties and interest, certified by the secretary, may be transmitted to the prothonotaries or similar officers of the respective counties of this Commonwealth to be entered of record and indexed as judgments are now indexed.

(2)  A writ of execution may directly issue upon the lien without the issuance and prosecution to judgment of a writ of scire facias.

(3)  Not less than ten days before issuance of execution on a lien, notice of the filing and the effect of the lien shall be sent by registered mail to the taxpayer at the taxpayer's last known post office address.

(4)  A prothonotary or similar officer may not require, as a condition precedent to the entry of a lien under this section, the payment of costs incident to entry of the lien.

(5)  A lien under this section shall continue for five years from the date of entry and may be revived and continued under the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code.

(e)  Statement to department.--A sheriff, receiver, trustee, assignee, master or other officer may not sell the property or franchises of a distributor without first filing with the department a statement containing all of the following information:

(1)  Name or names of the plaintiff or party at whose instance or upon whose account the sale is made.

(2)  Name of the person whose property or franchise is to be sold.

(3)  The time and place of sale.

(4)  The nature and location of the property.

(f)  Notice concerning lien.--The department, after receiving notice under subsection (e), shall furnish to the sheriff, receiver, trustee, assignee, master or other officer having charge of the sale a certified copy or copies of all liquid fuels tax, fuels tax and oil company franchise tax penalties and interest on file in the department as liens against the person or, if there are no such liens, a certificate showing that fact. The certified copy or copies or certificate shall be publicly read by the officer in charge of the sale at and immediately before the sale of the property or franchise of the person.

(g)  Lien certificate.--The department shall furnish to a person making application, upon payment of the prescribed fee, a certificate showing the amount of all liens for liquid fuels tax, fuels tax or oil company franchise tax, penalties and interest under the provisions of this chapter on record in the department against any person.

Cross References.  Section 9013 is referred to in section 9014 of this title.



Section 9014 - Collection of unpaid taxes

§ 9014.  Collection of unpaid taxes.

(a)  When collection commences.--

(1)  The department shall call upon the Office of Attorney General to collect taxes, penalties or interest imposed by this chapter or section 9502 (relating to imposition of tax) at the following times:

(i)  When payment is not made within 30 days of determination unless a petition for redetermination has been filed.

(ii)  When payment is not made within 30 days of the date of redetermination unless a petition for review has been filed.

(iii)  When payment is not made within 90 days from the date of the decision of the Board of Finance and Revenue upon a petition for review.

(iv)  When payment is not made by the expiration of the board's time for acting upon a petition if no appeal has been made.

(2)  The department shall call upon the Office of Attorney General to collect taxes, penalties or interest imposed by this chapter or section 9502 if there is a judicial sale of property subject to lien under section 9013 (relating to lien of taxes, penalties and interest).

(b)  Commission.--On all claims for taxes, penalties and interest which are collected after the institution of suit by the Office of Attorney General, the distributor shall pay an Attorney General's commission of 5% upon the amount of recovery not exceeding $10,000 and of 3% upon the amount of recovery in excess of $10,000. Payment of the Attorney General's commission shall not affect liability for any penalty or interest payable under this chapter. The Attorney General's commission shall be paid into the State Treasury through the department for credit to the General Fund. The amount of the Attorney General's commission shall be added to the amount of the claim against the distributor and shall be a lien against the distributor's property in like manner as the amount of the claim.

(c)  Trust fund for certain taxes.--

(1)  All taxes collected by a taxpayer from a purchaser under this chapter or Chapter 95 (relating to taxes for highway maintenance and construction) which have not been properly refunded to the purchaser shall constitute a trust fund for the Commonwealth.

(2)  Subject to the provisions of paragraph (3), the trust shall be enforceable against the taxpayer and any person, other than a purchaser to whom a refund has been properly made, receiving any part of the fund without consideration or knowing that the taxpayer is committing a breach of trust.

(3)  A person receiving payment of a lawful obligation of the taxpayer from the fund shall be presumed to have received the payment in good faith and without any knowledge of the breach of trust.

(4)  Unpaid taxes, penalties and interest due for which a trust may be enforced against the partners or members of an association or the officers of a corporation under this section shall also be a lien upon franchises and property of a partner, member or officer under section 9013.



Section 9015 - Reports from common carriers

§ 9015.  Reports from common carriers.

(a)  Duty.--A person transporting liquid fuels either in interstate or intrastate commerce to a point within this Commonwealth from a point within or without this Commonwealth shall report under oath or affirmation to the department on or before the last day of each month for the preceding month all deliveries of liquid fuels made to points within this Commonwealth.

(b)  Forms.--The report shall be on a form prescribed by the department and shall state the names and addresses of the consignor and consignee, the number of gallons of liquid fuels transported and any other information which the department may require.

(c)  Penalty.--Any person violating any of the provisions of this section commits a misdemeanor of the third degree.



Section 9016 - Reward for detection of violations

§ 9016.  Reward for detection of violations.

The secretary is authorized to pay a reward, out of money appropriated from the Motor License Fund for the purpose, to any person, other than a State officer or employee, who reports a distributor who has failed to file the reports required and pay the tax imposed by this chapter. The reward shall be in an amount the secretary deems proper, not exceeding 10% of the amount of the tax, penalty and interest due. A reward shall not be paid unless collection of the delinquent tax has been made or the distributor has been convicted for violating this chapter.



Section 9017 - Refunds

§ 9017.  Refunds.

(a)  Department of Revenue.--Except as provided in subsection (a.1), the Department of Revenue may refund taxes, penalties, interest, fines, additions and other money collected pursuant to this chapter in accordance with section 3003.1 of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(a.1)  Board of Finance and Revenue.--The Board of Finance and Revenue may make reimbursements and refunds of tax imposed and collected upon liquid fuels or fuels as provided under subsections (b), (c) or (e). In addition, the board may refund on an annual basis any tax imposed by this chapter and collected by the department upon liquid fuels or fuels delivered to any entity exempt from tax under section 9004(e) (relating to imposition of tax, exemptions and deductions) which has not been claimed as exempt by the distributor or otherwise refunded. The board may adopt regulations relating to procedures for the administration of its duties under this subsection.

(b)  Farm tractors and volunteer fire rescue and ambulance services.--A person shall be reimbursed the full amount of the tax imposed by this chapter if the person uses or buys liquid fuels or fuels on which the tax imposed by this chapter has been paid and consumes them:

(1)  in the operation of any nonlicensed farm tractor or licensed farm tractor when used off the highways for agricultural purposes relating to the actual production of farm products; or

(2)  in the operation of a vehicle of a volunteer fire company, volunteer ambulance service or volunteer rescue squad.

(c)  Motorboats and watercraft.--

(1)  When the tax imposed by this chapter has been paid and the fuel on which the tax has been imposed has been consumed in the operation of motorboats or watercraft upon the waters of this Commonwealth, including waterways bordering on this Commonwealth, the full amount of the tax shall be refunded to the Boat Fund on petition to the board in accordance with prescribed procedures.

(2)  In accordance with such procedures, the Pennsylvania Fish and Boat Commission shall biannually calculate the amount of liquid fuels consumed by the motorcraft and furnish the information relating to its calculations and data as required by the board. The board shall review the petition and motorboat fuel consumption calculations of the commission, determine the amount of liquid fuels tax paid and certify to the State Treasurer to refund annually to the Boat Fund the amount so determined. The department shall be accorded the right to appear at the proceedings and make its views known.

(3)  This money shall be used by the commission acting by itself or by agreement with other Federal and State agencies only for the improvement of the waters of this Commonwealth on which motorboats are permitted to operate and may be used for the development and construction of motorboat areas; the dredging and clearing of water areas where motorboats can be used; the placement and replacement of navigational aids; the purchase, development and maintenance of public access sites and facilities to and on waters where motorboating is permitted; the patrolling of motorboating waters; the publishing of nautical charts in those areas of this Commonwealth not covered by nautical charts published by the United States Coast and Geodetic Survey or the United States Army Engineers and the administrative expenses arising out of such activities; and other similar purposes.

(d)  Off-highway recreational vehicles.--(Deleted by amendment).

(d.1)  Motorized recreational vehicles.--

(1)  When the tax imposed by this chapter has been paid and the fuel on which the tax has been imposed has been consumed in the operation of motorized recreational vehicles on designated roads and bridges of this Commonwealth, including roads and bridges bordering on this Commonwealth, annually up to a maximum of $1,000,000 of the full amount of such taxes shall be refunded to the restricted account established in section 7706 (relating to restricted account) upon petition to the Board of Finance and Revenue.

(2)  In accordance with prescribed procedures, the Department of Conservation and Natural Resources shall biennially calculate the amount of liquid fuels consumed by motorized recreational vehicles and furnish such information relating to its calculations and data to the Board of Finance and Revenue. The board shall review the petition and motorized recreational vehicle fuel consumption calculations of the Department of Conservation and Natural Resources to determine the full amount of taxes paid and shall certify to the State Treasurer to refund annually up to a maximum of $1,000,000 of the full amount of such taxes to the restricted account established in section 7706.

(3)  This money shall be used by the Department of Conservation and Natural Resources for the improvement of public roadways, highways and bridges of this Commonwealth, including roads and bridges bordering on this Commonwealth, that are also used by motorized recreational vehicles required to be registered under this title. For the purpose of this section, improvement includes, but is not limited to, grooming for snowmobile use and safety.

(4)  For the purposes of this subsection, motorized recreational vehicles are snowmobiles, all-terrain vehicles, motorcycles and four-wheel-drive vehicles.

(e)  Aircraft.--A person shall be reimbursed in the amount of the excess if a person uses liquid fuel on which a tax imposed by this chapter in excess of 1 1/2¢ per gallon has been paid in:

(1)  a propeller-driven aircraft or aircraft engines; or

(2)  a jet or turbojet-propelled aircraft or aircraft engines.

(e.1)  Truck refrigeration units.--

(1)  A program shall be implemented to provide reimbursement for tax paid on undyed diesel fuel used in truck refrigeration units.

(2)  A person shall be reimbursed the amount of tax paid pursuant to section 9004 on any purchase of undyed diesel fuel which is not more than 75 gallons per purchase and is delivered into a fuel tank which is designed to supply only an internal combustion engine mounted on a registered vehicle used exclusively for truck refrigeration.

(3)  For the period of October 1, 1997, through September 30, 1998, claims for reimbursement of taxes paid shall be filed by March 1, 1999, with the Department of Revenue. For the period of October 1, 1998, through September 30, 1999, claims for reimbursement under this subsection shall be filed by October 31, 1999, with the department. For the period from October 1, 1999, through September 30, 2000, inclusive, claims for reimbursement under this subsection shall be filed with the department by October 31, 2000. For the quarter beginning October 1, 2000, and each quarter thereafter, claims for reimbursement shall be filed with the department on a quarterly basis and must be filed within 60 days following the end of the quarter for which reimbursement is being claimed.

(4)  The department may require a claimant to satisfy any sales or use tax liability on the undyed diesel fuel for which the reimbursement is claimed.

(5)  A claim for reimbursement must be supported by sales receipts with the word "reefer" noted on the claim and the date of purchase, seller's name and address, number of gallons purchased, fuel type, price per gallon or total amount of sale, unit numbers and the purchaser's name. The department may specify other documentation which it will accept in lieu of sales receipts. In the case of withdrawals from claimant-owned tax-paid bulk storage, the claim must be supported by detailed records of the date of withdrawal, number of gallons, fuel type, unit number and purchase and inventory records to substantiate that the tax was paid on all bulk purchases. Notwithstanding the provisions of section 9009 (relating to retention of records by distributors and dealers), all required documentation shall be retained for a period of three years following the filing date of the claim for reimbursement under this subsection. If the claimant fails to retain documentation as required by this paragraph, the department may deny the reimbursement or issue an assessment for any refund granted plus interest under section 9007 (relating to determination and redetermination of tax, penalties and interest due).

(6)  (Deleted by amendment).

(e.2)  Agricultural power takeoff.--A person shall be reimbursed the full amount of the tax imposed by this chapter if the person uses or buys liquid fuels or fuels on which the tax imposed by this chapter has been paid and consumes them to load for delivery or to unload at a farm feed, feed products, lime or limestone products for agricultural use from a vehicle by means of a power takeoff, provided the fuel usage is documented only by an electronic monitoring device used in conjunction with an electronically controlled engine. Reimbursements shall be documented only as provided in this subsection, and no reimbursement shall be based upon any form of alternative documentation. Claims for reimbursement shall be filed with the department on a quarterly basis and must be filed within 60 days following the end of the quarter for which reimbursement is being claimed. The provisions of subsection (f) except for the filing fee provision shall apply to claims for reimbursement under this subsection to the extent they are not inconsistent with this subsection.

(f)  Claims, forms, contents, penalties.--A claim for reimbursement or refund under subsection (b), (c) or (e) shall be made upon a form to be furnished by the board and must include, in addition to such other information as the board may by regulation prescribe, the name and address of the claimant; the period of time and the number of gallons of liquid fuels used for which reimbursement is claimed; a description of the farm machinery, aircraft or aircraft engine in which liquid fuels have been used; the purposes for which the machinery, aircraft or aircraft engine has been used; and the size of the farm and part in cultivation on which such liquid fuels have been used. A claim must contain statements that the liquid fuels for which reimbursement is claimed have been used only for purposes for which reimbursements are permitted; that records of the amounts of such fuels used in each piece of farm machinery, aircraft or aircraft engine have been kept; and that no part of the claim has been paid except as stated. A claim must contain a declaration that it and accompanying receipts are true and correct to the best of the claimant's knowledge and must be signed by the claimant or the person claiming on the claimant's behalf. A claim must be accompanied by receipts indicating that the liquid fuels tax was paid on the liquid fuels or that the excess liquid fuels tax was paid on the liquid fuels for which reimbursement is claimed. Records of purchases of liquid fuels and use in each tractor or powered machinery, aircraft or aircraft engine shall be kept for a period of two years. A claim must be made annually for the preceding year ending on June 30. A claim must be submitted to the board by September 30. The board shall refuse to consider any claim received or postmarked later than that date. The claimant must satisfy the board that the tax has been paid and that the liquid fuels have been consumed by the claimant for purposes for which reimbursements are permitted under this section. The action of the board in granting or refusing reimbursement shall be final. The board shall deduct the sum of $1.50, which shall be considered a filing fee, from every claim for reimbursement granted. Filing fees are specifically appropriated to the board and to the department for expenses incurred in the administration of the reimbursement provisions of this chapter. The board has the power to refer to the department for investigation any claim for reimbursement filed under the provisions of this chapter. The department shall investigate the application and report to the board. A person making any false or fraudulent statement for the purpose of obtaining reimbursement commits a misdemeanor of the third degree.

(g)  Fund sources.--Refunds and reimbursements of money allowed under this section shall be paid from the Motor License Fund and the Liquid Fuels Tax Fund in amounts equal to the original distribution and payment of such money into those funds. Reimbursement for taxes paid on liquid fuels consumed in the operation of tractors and powered machinery for purposes relating to the actual production of farm products and reimbursement for taxes paid on liquid fuels used in aircraft or aircraft engines shall be paid out of the Motor License Fund.

(h)  Appropriations; approval by Governor.--As much of the money in the Motor License Fund and the Liquid Fuels Tax Fund as may be necessary is appropriated to the board for the purpose of making refunds and reimbursements as authorized in this section. Estimates of the amounts to be expended from these funds for refunds and reimbursements by the board must be submitted to the Governor for approval or disapproval as in the case of other appropriations to administrative departments, boards and commissions. It is unlawful to honor any requisition of the board for the expenditure of money under this section in excess of the estimates approved by the Governor.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.; June 22, 2001, P.L.411, No.33, eff. 60 days; June 22, 2001, P.L.559, No.37, eff. imd.; July 14, 2005, P.L.285, No.50, eff. imd.)

2005 Amendment.  Act 50 deleted subsec. (d) and added subsec. (d.1).

2001 Amendments.  Act 33 added subsec. (e.2) and Act 37 amended subsec. (e.1). Section 8 of Act 33 provided that subsec. (e.2) shall apply to liquid fuels and fuels consumed on or after the first day of the first full calendar quarter following the effective date of Act 33. See section 9 of Act 37 in the appendix to this title for special provisions relating to applicability.

1998 Amendment.  Act 151 reenacted and amended the entire section, retroactive to October 1, 1997, as to subsec. (e.1) and January 1, 1997, as to the remainder of the section.

1997 Partial Repeal.  Section 35.1(c) of Act 7 of 1997 provided that section 9017 is repealed insofar as it relates to refunds.



Section 9018 - Violations

§ 9018.  Violations.

(a)  Failure to report and pay; examinations; unlawful acts.--

(1)  A person commits a misdemeanor of the third degree if the person does any of the following:

(i)  Fails, neglects or refuses to make the report and pay the tax, penalties and interest imposed by this chapter.

(ii)  Refuses to permit the department or any agent appointed by it in writing to examine books, records, papers, storage tanks or other equipment pertaining to the use or sale and delivery of liquid fuels within this Commonwealth.

(iii)  Makes any incomplete, false or fraudulent report or claim.

(iv)  Attempts to do anything to avoid a full disclosure of the amount of liquid fuels used or sold and delivered or to avoid the payment of the tax, penalties and interest due.

(2)  Any partner or member of an association and any officer of a corporation whose duty it was to make the report required by this chapter shall be subject to imprisonment under paragraph (1) for failing to make the report required and attend to the payment of the tax imposed by this chapter.

(3)  The fine under paragraph (1) shall be in addition to any penalty imposed by any other section or subsection of this chapter.

(4)  Upon conviction under paragraph (1), all of the convicted distributor's permits shall be revoked.

(b)  Unlawful acts.--A person may not do any of the following:

(1)  Knowingly display or knowingly possess a fictitious, suspended, canceled, revoked or altered permit.

(2)  Knowingly permit the use of a permit by a person not entitled to the permit.

(3)  Display or represent as one's own any permit not issued to the person displaying it.

(4)  Use a false or fictitious name or give a false or fictitious address in any application or form required under this chapter.

(5)  Commit a fraud in any application, record or report.

(c)  Penalty.--A person who violates any of the provisions of this section commits a misdemeanor of the third degree. The fine shall be in addition to any penalty imposed by any other section or subsection of this chapter. Upon conviction, all of the convicted person's permits shall be revoked.

(Dec. 21, 1998, P.L.1126, No.151, eff. 60 days)

1998 Amendment.  Act 151 amended subsec. (a)(1)(iii).



Section 9019 - Diesel fuel importers and transporters; prohibiting use of dyed diesel fuel on highways; violations and penalties

§ 9019.  Diesel fuel importers and transporters; prohibiting use of dyed diesel fuel on highways; violations and penalties.

(a)  Diesel fuel transporters.--

(1)  A person must obtain a diesel fuel transporter's permit in order to import, export or transport within this Commonwealth diesel fuel, other than dyed diesel fuel, via a pipeline or by means of a tank-truck vehicle, railroad tank car or vessel with a capacity of 2,000 gallons or more. The permit application must be filed with the department upon a form prescribed by the department.

(2)  A fee of $5 shall be charged by the department for the issuance of a permit.

(3)  Every person required to obtain a permit under paragraph (1) shall report under oath or affirmation to the department on or before the last day of each month for the preceding month all deliveries of diesel fuel, other than dyed diesel fuel, and retail deliveries of kerosene in quantities of less than 300 gallons per delivery to any point within this Commonwealth, including any interstate or intrastate movements of diesel fuel and any exports. The form shall be prescribed by the department and may require any of the following:

(i)  The names and addresses of the cosigner and cosignee, the seller or other party from whom the diesel fuel was received, the buyer or other party to whom the diesel fuel was delivered and points to and from which the diesel fuel was shipped or delivered.

(ii)  The method of shipment or delivery.

(iii)  The number of gallons.

(4)  All shipments of diesel fuel, including dyed diesel fuel, shall be accompanied by sales delivery tickets or bills of lading. Shipments for which the required documentation does not accompany the shipment or for which the notice required with respect to dyed diesel fuel does not comply with the requirements of subsection (b) shall be presumed to not be shipments of dyed diesel fuel.

(b)  Notices with respect to dyed diesel fuel.--

(1)  A notice, stating: DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE, shall be:

(i)  Provided by the terminal operator to any person that receives dyed diesel fuel at a terminal rack of that operator.

(ii)  Provided by the seller of dyed diesel fuel to its buyer if the fuel is located outside the bulk transfer or terminal system and is not sold from a retail pump posted in accordance with the requirements of subparagraph (iii).

(iii)  Posted by a seller on any retail pump where it sells dyed diesel fuel for use by its buyer.

(2)  The notice required under paragraph (1)(i) or (ii) shall be provided by the time of the removal or sale and shall appear on shipping papers, bills of lading and invoices accompanying the sale or removal of the fuel.

(3)  The department may designate any Federal notice provision which is substantially similar to a provision of this subsection as satisfying any notice requirement of this subsection.

(c)  Dyed diesel fuel not to be used on public highways.--

(1)  A person may not operate a motor vehicle on the public highways of this Commonwealth if the fuel supply tanks of the vehicle contain dyed diesel fuel unless permitted to do so under a Federal law or regulation relating to the use of dyed diesel fuel on the highways.

(2)  A person may not sell or deliver any dyed diesel fuel knowing or having reason to know that the fuel will be consumed in a highway use. A person who dispenses dyed diesel fuel from a retail pump that is not properly labeled with the notice required by subsection (b) or who knowingly delivers dyed diesel fuel into the storage tank of such a pump shall be presumed to know the fuel will be consumed on the highway.

(d)  Violations.--A person may not do any of the following:

(1)  Import, export or transport within this Commonwealth diesel fuel, other than dyed diesel fuel, without the permit required under subsection (a)(1).

(2)  Transport diesel fuel in this Commonwealth without the permit required under subsection (a)(1).

(3)  Operate a motor vehicle on the public highways of this Commonwealth with dyed diesel fuel in the fuel supply tank except as provided in subsection (c)(1).

(4)  Sell or deliver dyed diesel fuel from a retail pump unless the pump is properly labeled as required under subsection (b).

(e)  Criminal penalty.--A person who violates any provision of subsection (d) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $100 nor more than $2,000 or to imprisonment for not more than 90 days, or both.

(f)  Civil penalty.--In addition to any penalty provided in subsection (d), a person who violates subsection (c)(1) or (2) shall be assessed a penalty of $1,000 or $10 per gallon of dyed diesel fuel involved in the sale, delivery or consumption, whichever amount is more. This amount shall be multiplied by the number of prior penalties imposed on the violator under this subsection. The resulting product shall be the penalty to be imposed.

(g)  Enforcement.--

(1)  Any revenue enforcement agent or other person authorized by the department may enter any place where fuels are produced or stored and may physically inspect any tank, reservoir or other container that can be used for the production, storage or transportation of diesel fuel, diesel fuel dyes or diesel fuel markers. Inspection may also be made of any equipment used for or in connection with the production, storage or transportation of diesel fuel, diesel fuel dyes or diesel fuel markers. This includes any equipment used for the dyeing or marking of diesel fuel. Books, records and other documents may be inspected to determine tax liability. An agent may detain a vehicle, vessel or railroad tank car placed on a customer's siding for use or storage for the purpose of inspecting fuel tanks or fuel storage tanks as necessary to determine the amount and composition of the fuel. An agent may take and remove samples of diesel fuel in reasonable quantities necessary to determine the composition of the fuel.

(2)  A person that refuses to allow an inspection as provided in this subsection commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $1,000 nor more than $2,000 for each refusal.

Cross References.  Section 9019 is referred to in section 9405 of this title.



Section 9020 - Disposition of fees, fines and forfeitures

§ 9020.  Disposition of fees, fines and forfeitures.

Except as otherwise provided in this chapter, fees, fines, penalties and bail forfeited, collected under this chapter, shall be paid into the State Treasury, through the department, and credited to the Motor License Fund.



Section 9021 - Certified copies of records

§ 9021.  Certified copies of records.

The fee for a certified copy or certified photostatic copy of any department record shall be $1. Fees shall not be charged for certified copies or certified photostatic copies of any department record furnished to Federal, State, county or municipal authorities.



Section 9022 - Uncollectible checks

§ 9022.  Uncollectible checks.

If a check issued in payment of tax, penalty or interest imposed by this chapter is returned to the department as uncollectible, the department shall charge a fee of $5 per hundred dollars or fractional part thereof, plus all protest fees, to the person presenting the check to the department.






Chapter 91 - State Highway Maintenance

Section 9101 - Definitions

CHAPTER 91

STATE HIGHWAY MAINTENANCE

Sec.

9101.  Definitions.

9102.  Distribution of State highway maintenance funds.

9103.  Transfers for emergency or equipment needs.

9104.  Standards and methodology for data collection.

9105.  Nonlapse of allocated funds for advertised projects.

9106.  Dirt and gravel road maintenance.

Enactment.  Chapter 91 was added June 18, 1980, P.L.229, No.68, effective immediately.

§ 9101.  Definitions.

The following words and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

"ASHMA."  All additional State funds from the highway maintenance appropriation, the secondary roads, maintenance and resurfacing executive authorization and supplemental distributions pursuant to section 9502(a)(2)(i) and (3)(ii) (relating to imposition of tax) in excess of all counties' base allocations.

"Base allocation."  The annual expenditure for routine maintenance operations by a county maintenance district averaged over the immediately preceding five years.

"BMD."  The Bridge Maintenance Deficiency index based upon bridge safety inspections conducted by certified professionals who have physically evaluated the condition of all State highway bridges greater than or equal to eight feet in length on a periodic basis in accordance with the National Bridge Inspection Standards. The criteria for determining any State highway bridge maintenance deficiencies shall include, but not be limited to, the priority and urgency of maintenance needs and the bridge deck area of all bridges greater than or equal to eight feet in length.

"c."  When used alone or in conjunction with any formula part, any given county.

"Highway maintenance."  A program to preserve, repair and restore a system of existing State roadways with its elements to its designed or accepted configuration. System elements include but are not limited to travelway surfaces, shoulders, roadsides, drainage facilities, bridges, tunnels, signs, markings, lighting and fixtures. Included in the program are such traffic services as lighting and signal operation, snow and ice removal and operation of roadside rest areas. Highway maintenance programs are developed to offset the effects of weather, organic growth, deterioration, traffic wear, damage and vandalism. Deterioration would include effects of aging, material failures and design and construction faults to existing State highways.

"LM."  The number of actual State highway lane miles in each county as a proportion of the total number of State highway lane miles in this Commonwealth.

"Routine maintenance operations."  Highway maintenance activities including traffic, roadside and winter services performed by a county maintenance district and also including costs incurred for personnel services, operational expenses and fixed assets. The term shall not include the costs of roadway repair and restoration.

"RPQ."  The Relative Pavement Quality Index which shall be based upon a Road Quality Report which entails the evaluation of the conditions of the highways in each county on a periodic basis. The criteria for determining any road deficiencies shall include but not be limited to road surface, foundation, drainage, shoulders and other safety features such as road striping, guardrails, median barriers and signs. The index shall provide a reasonable comparison of highway quality and conditions between all counties. The report indicating methodology utilized and the resulting data shall be submitted annually to the Transportation Committees of the Senate and House of Representatives for their review.

"Vehicle miles."  The total number of miles traveled by all vehicles on State maintained roads within a county as determined by the department.

"VM."  The number of vehicle miles traveled in each county as a proportion of the total vehicle miles traveled in this Commonwealth.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

Cross References.  Section 9101 is referred to in section 9502 of this title.



Section 9102 - Distribution of State highway maintenance funds

§ 9102.  Distribution of State highway maintenance funds.

(a)  General rule.--The department shall distribute highway appropriations and executive authorizations for State highway maintenance in the various county maintenance districts in the following manner:

(1)  For any fiscal year in which the total highway maintenance appropriations and executive authorizations are equal to the combined total base allocations for all the county maintenance districts, each maintenance district shall receive its base allocation.

(2)  For any fiscal year in which the total highway maintenance appropriations and executive authorizations are less than the combined total base allocations of all the county maintenance districts, each maintenance district's share shall be reduced, to the extent necessary to bring the total allocation within the funding limits, in the same proportion that each county's base allocations bears to the combined total of all counties' base allocations.

(3)  For any fiscal year in which the total highway maintenance appropriations and executive authorizations are greater than the combined total base allocations of all the county maintenance districts, the funds shall be distributed based upon the formula in subsection (b), but notwithstanding the formula calculation for any particular county, no county shall receive less than its base allocation in any year.

(b)  Formula for distribution.--The department shall distribute to each county maintenance district:

(1)  an amount equal to the county's base allocation; plus

(2)  an amount based on the following incremental formula in which each county shall receive a portion of State highway maintenance appropriations and executive authorizations in excess of the total of all counties' base allocations, expressed in the following manner:

ASHMA (40% RPQc + 15% BMDc + 30% LMc + 15% VMc).

(c)  Establishment of applicable data.--The applicable data for all counties corresponding to each individual factor in the incremental formula in subsection (b) shall be established and certified by the Governor by May 1 of each year based on the best information available at that time for the immediately preceding five-year period with the exception of BMD. The submission of data relative to BMD shall only include the immediately preceding 12-month period beginning with fiscal year 1997-1998. In each subsequent fiscal year, an additional year of data relative to BMD shall be added until such time as data from a five-year period has been accumulated.

(d)  Effect of insufficient funds.--In the event sufficient funds are not available to fully fund all county maintenance districts under the formula in subsection (b) due to the hold harmless provision in subsection (a), each county maintenance district receiving an increase above its base allocation shall have its share reduced in the proportion that the increase over its base allocation bears to the total increases over the base allocation of all counties entitled to an increase, to the extent necessary to bring the total allocations within the funding limit.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

Cross References.  Section 9102 is referred to in sections 9010, 9207, 9502 of this title.



Section 9103 - Transfers for emergency or equipment needs

§ 9103.  Transfers for emergency or equipment needs.

(a)  General rule.--If the need arises for transfers to counties because of emergency or equipment needs, the department shall draw from the allocations of all counties in a manner such that the proportion of the transfer for any given county equals the proportion of the total allocation for that county to the total highway maintenance appropriations and executive authorizations.

(b)  Effect on subsequent allocation.--Expenditures from transfers made to or from any county for emergency or equipment needs shall not become a part of the computation for such county for the subsequent years' maintenance allocation.



Section 9104 - Standards and methodology for data collection

§ 9104.  Standards and methodology for data collection.

The department shall initially determine the standards and methodology for data collection and shall, within ten days of the effective date of this chapter, publish them in the Pennsylvania Bulletin as a basis for making such determinations in subsequent years.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)



Section 9105 - Nonlapse of allocated funds for advertised projects

§ 9105.  Nonlapse of allocated funds for advertised projects.

Where bids have been advertised for projects that would use funds allocated to any county maintenance district for a particular fiscal year but because of the bidding process the contract or contracts were not awarded before the close of that fiscal year, the county's allocation for that fiscal year shall not lapse but may be allocated to the particular contract that was not awarded because of the incompleteness of the bidding process. Any additional allocation remaining after all such contracts are let shall lapse as of the date of the awarding of the last of the contracts.



Section 9106 - Dirt and gravel road maintenance

§ 9106.  Dirt and gravel road maintenance.

(a)  Statement of purpose.--It is the intent and purpose of this section:

(1)  To fund safe, efficient and environmentally sound maintenance of sections of dirt and gravel roads which have been identified as sources of dust and sediment pollution.

(2)  To establish a dedicated and earmarked funding mechanism that provides streamlined appropriation to the county level and enables local officials to establish fiscal and environmental controls.

(b)  General rule.--Of the funds available under section 9502(a)(1) (relating to imposition of tax), $1,000,000 shall be annually distributed to the Department of Conservation and Natural Resources for the maintenance and mitigation of dust and sediment pollution from forestry roads. Funds in the amount of $4,000,000 shall be appropriated annually to the State Conservation Commission and administered in a nonlapsing, nontransferable account restricted to maintenance and improvement of dirt and gravel roads. The State Conservation Commission shall apportion the funds based on written criteria it develops to establish priorities based on preventing dust and sediment pollution. In the first fiscal year, top priority shall be given to specific trouble spot locations already mapped by the Task Force on Dirt and Gravel Roads and available from the department.

(c)  Apportionment criteria.--The apportionment criteria shall:

(1)  Be based on verified need to correct pollution problems related to the road.

(2)  Consider the total miles of dirt and gravel roads maintained by local municipalities or State agencies that are open to the public during any period of the year.

(3)  Consider total miles of dirt and gravel roads within watersheds protected as of November 1996 as exceptional value or high quality waters of this Commonwealth.

(4)  Consider allowances for the local costs of limestone aggregate.

(5)  Consider the commitments of grant applicants to comply with the nonpollution requirements established.

(d)  State Conservation Commission.--The State Conservation Commission shall:

(1)  Adopt performance standards.

(2)  Provide for a system of audit.

(3)  Annually assess the program and annually report to the Transportation Committee of the Senate and the Transportation Committee of the House of Representatives on its acceptance and effectiveness.

The State Conservation Commission shall be entitled to withhold and expend the costs of the audit and report preparation up to the maximum limit of 2% of the funds administered.

(e)  Quality assurance boards.--Apportioned funds are to be dispersed to county conservation districts which apply for them and are to be used by State agencies and local municipalities that maintain roads within the county and fulfill certain requirements specified under subsection (g). Within the conservation district a quality assurance board shall be impaneled to establish and administer the grant program. The four-member quality assurance board is to be comprised of a nonvoting chairman appointed by the conservation district directors and one local representative appointed by each of the following entities:

(1)  The Federal Natural Resources Conservation Service.

(2)  The Pennsylvania Fish and Boat Commission.

(3)  The county conservation district.

If circumstances require, the chairman may vote to decide a tie vote.

(f)  Administration.--The quality assurance board's administration of funding shall include:

(1)  Adoption of written criteria to assure equal access for all eligible applicants within specified funding categories.

(2)  Provision of documentation that application has been made for all required permits.

(3)  Adoption of procedures that assure a minimal amount of procedural paperwork.

(4)  Adoption of written criteria to specify priorities.

(5)  Adoption of funding categories to provide for separate budgeting for:

(i)  Department of Conservation and Natural Resources, Bureau of Forestry roads.

(ii)  Municipal government roads.

(iii)  Road demonstration projects.

(iv)  Training grants restricted to 15% of funding.

(v)  Administrative costs, limited to actual documented costs and restricted to a maximum of 10%.

(6)  Adoption of incentives for training road managers and equipment operators.

(7)  Adoption of standards that prohibit use of materials or practices which are environmentally harmful.

(8)  Adoption of site inspection requirements to verify completion of work.

(g)  Grant applications.--Each grant application shall:

(1)  Be specific to one work location or one type of work except that all State forest roads within one county and within one forest district may be authorized on a single grant.

(2)  Expedite the approval process by allowing the quality assurance board to insert additional requirements that complete and qualify the grant for approval and which when accepted by the applicant become a binding obligation on the applicant.

(3)  Require minimal handwritten information such as location, problem being solved, basis of cost estimate, project work schedule, basis of successful completion and type and amount of pollution reduced.

The grant application shall not exceed one page with reference to published standards being acceptable.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  Act 3 added section 9106.






Chapter 92 - Transfer of State Highways

Section 9201 - Definitions

CHAPTER 92

TRANSFER OF STATE HIGHWAYS

Sec.

9201.  Definitions.

9202.  Application of chapter.

9203.  Description of functionally-local highways.

9204.  Notice to municipalities.

9205.  Mutual agreement.

9206.  Publication of list of highways transferred.

9207.  Restoration of highways.

9208.  Periodic review by General Assembly (Deleted by amendment).

Enactment.  Chapter 92 was added July 22, 1983, P.L.122, No.32, effective immediately.

Cross References.  Chapter 92 is referred to in section 9511 of this title.

§ 9201.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Functionally-local highways."  Highways and roads designated by the department for transfer to municipal responsibility.

"Municipality."  A county, city, borough, incorporated town or township.

Cross References.  Section 9201 is referred to in section 9502 of this title.



Section 9202 - Application of chapter

§ 9202.  Application of chapter.

This chapter applies to all State highways designated by the department as functionally-local highways.



Section 9203 - Description of functionally-local highways

§ 9203.  Description of functionally-local highways.

Within six months of the effective date of this chapter, the department shall list and describe all functionally-local highways in this Commonwealth. Also, within six months of the effective date of this chapter and annually thereafter, the department shall list the proposed functionally-local highways to be transferred, giving priority to highways located in counties in which State highways are in the poorest condition, as indicated in the road quality reports prepared in accordance with Chapter 453 of department regulations. The list and description shall be categorized by municipality and shall include a map showing location, length and type of roadway and right-of-way.

Cross References.  Section 9203 is referred to in section 9204 of this title.



Section 9204 - Notice to municipalities

§ 9204.  Notice to municipalities.

Upon preparation of the list and description provided for in section 9203 (relating to description of functionally-local highways), the department shall notify each municipality of the department's readiness to transfer to it all functionally-local highways located in the municipality. The notice shall include a copy of the department's highway description and map.



Section 9205 - Mutual agreement

§ 9205.  Mutual agreement.

No highway transfer shall occur between the department and an affected municipality unless the municipality agrees to the transfer of the described highway.



Section 9206 - Publication of list of highways transferred

§ 9206.  Publication of list of highways transferred.

The department shall, from time to time, certify to the Legislative Reference Bureau a list of highways transferred and the bureau shall cause the list to be published in the Pennsylvania Bulletin as a notice under 45 Pa.C.S. § 725(a)(3) (relating to additional contents of Pennsylvania Bulletin). The list shall also be certified to the office of recorder of deeds of the county in which the participating municipalities are located.



Section 9207 - Restoration of highways

§ 9207.  Restoration of highways.

(a)  General rule.--The department and the affected municipality shall jointly determine whether any rehabilitative work is required to put the highway or road in a satisfactory condition. The rehabilitative work may be done by department or municipal forces, or by contract, as the parties shall agree. If the work is to be performed by the department or its contractors, the highway or road transfer shall not be effective until all agreed upon rehabilitative work has been completed.

(b)  Funding.--All restoration work shall be paid from the State Highway Transfer Restoration Restricted Account within the Motor License Fund, provided, however, that the department may in its discretion pay for any or all such work to be performed by the department or its contractors from funds made available to the county maintenance districts under section 9102 (relating to distribution of State highway maintenance funds). No funds shall be allocated to municipalities for the maintenance of highways transferred under this chapter out of section 4 of the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law, nor shall highways transferred under the provisions of this chapter be used to compute or determine the allocations of municipalities under that section.

(c)  Public liability.--Upon transfer of any highway, the municipality shall assume the same public liability for the transferred highway as it assumes for other highways under municipal jurisdiction.

(Dec. 21, 1998, P.L.1126, No.151, eff. imd.)

1998 Amendment.  Act 151 amended subsec. (b).

Special Provisions in Appendix.  See section 4 of Act 3 of 1983 in the appendix to this title for special provisions relating to performance bond exemption for small highway construction contracts.

See section 8 of Act 19 of 1983 in the appendix to this title for special provisions relating to performance bond exemption for small highway construction contracts.



Section 9208 - Periodic review by General Assembly (Deleted by amendment)

§ 9208.  Periodic review by General Assembly (Deleted by amendment).

2006 Deletion.  Section 9208 was deleted by amendment July 7, 2006, P.L.341, No.70, effective in 60 days.






Chapter 93 - Supplemental Funding for Municipal Highway Maintenance

Section 9301 - Supplemental funding for municipal highway maintenance

CHAPTER 93

SUPPLEMENTAL FUNDING FOR MUNICIPAL

HIGHWAY MAINTENANCE

Sec.

9301.  Supplemental funding for municipal highway maintenance.

Enactment.  Chapter 93 was added June 18, 1980, P.L.229, No.68, effective July 1, 1980.

§ 9301.  Supplemental funding for municipal highway maintenance.

The General Assembly shall annually appropriate, beginning with the 1980-1981 fiscal year, the sum of $5,000,000 for supplemental payments to municipalities to assist in the maintenance and construction costs of municipal roads. The moneys appropriated by authority of this section shall be distributed to municipalities in accordance with the provisions of the act of June 1, 1956 (1955 P.L.1944, No.655), entitled "An act providing a permanent allocation of a part of the fuels and liquids fuels tax proceeds to cities, boroughs, incorporated towns and townships, for their road, street and bridge purposes; conferring powers and imposing duties on local officers and the Department of Highways; and making an appropriation out of the Motor License Fund; and repealing existing legislation."






Chapter 94 - Liquid Fuels and Fuel Use Tax Enforcement

Section 9401 - Short title of chapter

CHAPTER 94

LIQUID FUELS AND FUEL USE TAX ENFORCEMENT

Sec.

9401.  Short title of chapter.

9402.  Construction of chapter.

9403.  Revenue agents; powers.

9404.  Violations and penalties.

9405.  Forfeitures; process and procedures.

9406.  Disposition of fines and forfeitures.

Enactment.  Chapter 94 was added June 11, 1992, P.L.266, No.47, effective in 60 days.

§ 9401.  Short title of chapter.

This chapter shall be known and may be cited as the Liquid Fuels and Fuels Tax Enforcement Act.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)



Section 9402 - Construction of chapter

§ 9402.  Construction of chapter.

This chapter shall be construed in conjunction with Chapter 90 (relating to liquid fuels and fuels tax), and any terms defined therein shall have the same meanings when used in this chapter.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)



Section 9403 - Revenue agents; powers

§ 9403.  Revenue agents; powers.

(a)  Revenue agents.--Employees of the Department of Revenue who are designated by the Secretary of Revenue as revenue agents and who carry identification indicating such capacity are hereby declared to be police officers of this Commonwealth and are hereby given police power and authority throughout this Commonwealth.

(b)  Powers.--Revenue agents shall have the power to:

(1)  Enforce the provisions of this chapter and Chapter 90 (relating to liquid fuels and fuels tax) and to arrest, with or without a warrant, any person violating such provisions.

(2)  Stop a vehicle, upon request or signal, for the purpose of inspection for compliance with the provisions of this chapter and Chapter 90.

(3)  Seize and take possession, with the assistance of the Pennsylvania State Police, of any property subject to forfeiture under section 9405 (relating to forfeitures; process and procedures).

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  Act 3 amended subsec. (b)(1) and (2).



Section 9404 - Violations and penalties

§ 9404.  Violations and penalties.

(a)  Violations.--On and after the effective date of this chapter, it shall be made unlawful for:

(1)  A person, other than a common or contract carrier, to import or cause to be imported liquid fuels or fuels into this Commonwealth unless the person possesses a valid liquid fuels or fuels permit.

(2)  A common or contract carrier to knowingly transport liquid fuels or fuels into this Commonwealth on behalf of any person who does not possess a valid liquid fuels or fuels permit.

(3)  A distributor to continue to engage in or to begin to engage in the use or sale and delivery of liquid fuels and fuels within this Commonwealth unless a liquid fuels permit or permits or fuels permit or permits shall have been issued to him as prescribed in Chapter 90 (relating to liquid fuels and fuels tax). Each day in which any distributor shall engage in the use or sale and delivery of liquid fuels or fuels within this Commonwealth without a liquid fuels permit or permits or fuels permit or permits, as required by law, shall constitute a separate offense.

(4)  (Deleted by amendment).

(5)  A distributor, dealer or any other person who is required by law to maintain and keep records to fail to maintain and keep the records required by section 9 of The Liquid Fuels Tax Act or section 9009 (relating to retention of records by distributors and dealers).

(6)  A person to assign or attempt to assign a liquid fuels or fuels permit.

(7)  A person to fail to display conspicuously his liquid fuels permit or fuels permit as required by Chapter 90.

(8)  A person to refuse, neglect or fail to surrender a liquid fuels permit or fuels permit as required by Chapter 90.

(b)  Penalties.--Any person who violates any provision of subsection (a) commits a summary offense and shall, upon conviction, be sentenced to pay a fine of:

(1)  not less than $500 nor more than $2,000 or to imprisonment for not more than 90 days, or both, if the violation is of subsection (a)(1) or (2);

(2)  not less than $100 nor more than $2,000 or to imprisonment for not more than 90 days, or both, if the violation is of subsection (a)(3), (4) or (5); or

(3)  not less than $50 nor more than $200 if the violation is of subsection (a)(6), (7) or (8).

(c)  Restraining prohibited acts.--Upon the occurrence of two or more violations of subsection (a)(3) or (4) within a 30-day period, the Department of Revenue may institute a civil action in the court of common pleas of the judicial district in which a violation occurs for injunctive relief to restrain the violation and for such other relief as the court shall deem proper. Neither the institution of such an action nor any of the proceedings therein shall relieve any party to the proceedings from other fines or penalties prescribed for the violation of this chapter or Chapter 90.

(d)  Sealing of fuel pump or dispensing unit.--Upon the occurrence of a violation of subsection (a)(5), the Department of Revenue may place a security seal on the totalizer portion of the fuel pump or other dispensing device in such a manner that the totalizer cannot be removed, disconnected or adjusted once the security seal is in place. The seal may remain in place until such time as the Department of Revenue determines that adequate records are being kept and maintained. In the event a security seal is removed or broken without the permission of the Department of Revenue, the department may seek injunctive relief as provided in subsection (c).

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  Act 3 amended subsecs. (a) and (c). See section 21(c) and (d) of Act 3 of 1997 in the appendix to this title for special provisions relating to liability of dealer-users and computation of "cents-per-gallon equivalent basis."

References in Text.  The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, referred to subsec. (a)(5), was repealed by the act of April 17, 1997, P.L.6, No.3. The subject matter is now contained in Chapter 90 of this title.

Cross References.  Section 9404 is referred to in section 9405 of this title.



Section 9405 - Forfeitures; process and procedures

§ 9405.  Forfeitures; process and procedures.

(a)  Subjects of forfeiture.--The following are subject to forfeiture to the Commonwealth and no property right shall exist in them:

(1)  Any liquid fuels or fuels produced in or imported into this Commonwealth by any distributor who does not possess a valid liquid fuels tax permit or fuels permit as required by section 9003 (relating to liquid fuels and fuels permits; bond or deposit of securities), except liquid fuels or fuels imported in barrels, drums or similar containers with a capacity of not more than 55 gallons in each barrel, drum or container.

(2)  All conveyances, including vehicles or vessels, used to transport liquid fuels or fuels as described in paragraph (1) except:

(i)  no conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of Chapter 90 (relating to liquid fuels and fuels tax); and

(ii)  no bona fide security interest retained or acquired under Title 13 (relating to commercial code) by any merchant dealing in new or used vehicles or vessels, or retained or acquired by any licensed or regulated finance company, bank, lending institution or by any other business regularly engaged in the financing of or lending on the security of such vehicles or vessels, shall be subject to forfeiture or impairment.

(b)  Method of seizure.--Property subject to forfeiture under this section may be seized by the Department of Revenue upon process issued by any court of common pleas having jurisdiction over the property. Seizure without process may be made if the seizure is incident to an inspection or arrest for a violation of this chapter or Chapter 90.

(c)  Limit on return of property.--

(1)  No property seized in accordance with this section, when in the custody of the Department of Revenue, shall be seized or taken therefrom by any writ of replevin or other judicial process unless a petition for forfeiture is not timely filed.

(2)  Any liquid fuels or fuels seized under this section may be immediately used for any public purpose or sold to any person at the discretion of the Secretary of Revenue. If such liquid fuels or fuels are determined not to be subject to forfeiture, they need not be returned to the owner or any other person making a claim thereto, but at the option of the Secretary of Revenue an amount equal to the wholesale value of the liquid fuels or fuels as determined on the date of seizure may be returned.

(d)  In rem proceedings.--The proceedings for the forfeiture of any liquid fuels or fuels or conveyances seized under this section shall be in rem. The Commonwealth shall be the plaintiff and the property shall be the defendant. A petition shall be filed, within five days after seizure, in the court of common pleas of the county in which the property was seized by revenue agents of the Department of Revenue, verified by oath or affirmation of any revenue agent. In the event that the petition is not filed within the time prescribed herein, the seized property shall be immediately returned to the person from whom seized or the owner thereof.

(e)  Contents of petition.--The petition shall contain the following:

(1)  The description of the property seized.

(2)  A statement of the time when and the place where seized.

(3)  The name and address of the owner, if known.

(4)  The name and address of the person who was in possession of the property at the time of seizure, if known.

(5)  A statement of the circumstances under which the property was seized.

(6)  A prayer for an order forfeiting the property to the Commonwealth, unless cause be shown to the contrary.

(f)  Service of process.--A copy of the petition shall be served on the owner if he can be found within this Commonwealth in any manner provided by law for service of process or a complaint in an action in assumpsit. If the owner cannot be found within this Commonwealth, a copy of the petition shall be served on the owner by registered mail or certified mail, return receipt requested, addressed to the last known address of the owner. The person in possession of the property and all encumbrance holders having a perfected security interest in the property confiscated shall be notified in a like manner. Copies shall have endorsed thereon a notice substantially similar to the following:

To the claimant of the within property: You are required to file an answer to this petition setting forth your title in and right to possession of the property within 20 days from the service hereof, and you are also notified that, if you fail to file an answer, a decree of forfeiture will be entered against the property.

The notice shall be signed by the petitioner or his attorney.

(g)  Advertisement.--If the owner of the property is unknown, notice of the petition shall also be given by an advertisement in only one newspaper of general circulation published in the county where the property was seized, once a week for two successive weeks. No other advertisement of any sort shall be necessary, any other law to the contrary notwithstanding. The notice shall contain a statement of the seizure of the property, with the description thereof and the place and date of seizure, and shall direct any claimants thereof to file a claim therefor on or before a date given in the notice which shall not be less than ten days from the date of the last publication.

(h)  Hearing date.--Upon the filing of any claim for the property setting forth a right of possession thereof, the case shall be deemed at issue, and a hearing shall be held within five days thereof.

(i)  Standard of proof.--The claimant shall have the burden of proving that he is not subject to the provisions of this section, but the burden of proof shall be upon the Commonwealth to prove all other facts necessary for the forfeiture of the property. In the event that the Commonwealth has not met its burden by a preponderance of the evidence or the claimant has proved that he is not subject to the provisions of this section, the court shall order the property returned to the claimant; otherwise, the court shall order the property forfeited to the Commonwealth. In the case of a motor vehicle, vessel or conveyance, should the claimant prove to the satisfaction of the court that he is the registered owner of the motor vehicle, vessel or conveyance and that he did not know or have reason to know that it was being used to transport liquid fuels or fuels in violation of the provisions of section 9404 (relating to violations and penalties) or 9019 (relating to diesel fuel importers and transporters; prohibiting use of dyed diesel fuel on highways; violations and penalties), the court in its discretion may order the motor vehicle, vessel or conveyance returned to the claimant.

(j)  Encumbered motor vehicle.--In the case of a motor vehicle, should the claimant prove that he holds a valid encumbrance upon such motor vehicle, notice of which encumbrance has been duly noted on the certificate of title to the motor vehicle in accordance with the provisions of Chapter 11 (relating to certificate of title and security interests), the forfeiture shall be subject to such encumbrance as of the date of the seizure less prepaid or unearned interest. Before the motor vehicle may be sold, exchanged or otherwise transferred or retained for use by the Commonwealth, the outstanding amount of the encumbrance shall be paid to the claimant or possession of the motor vehicle shall be turned over to the claimant who shall expose the same to public sale and shall pay over to the Commonwealth any amount realized in excess of the outstanding amount of such encumbrance less the reasonable costs incurred by claimant in conducting such sale.

(Apr. 17, 1997, P.L.6, No.3, eff. July 1, 1997)

1997 Amendment.  Act 3 amended subsecs. (a)(1) and (2)(i), (b), (c)(2), (d) and (i).

Cross References.  Section 9405 is referred to in section 9403 of this title.



Section 9406 - Disposition of fines and forfeitures

§ 9406.  Disposition of fines and forfeitures.

All fines imposed under this chapter and the net proceeds received from the sale of forfeited property shall be payable to the Commonwealth and credited to the Motor License Fund.






Chapter 95 - Taxes for Highway Maintenance and Construction

Section 9501 - Definitions

CHAPTER 95

TAXES FOR HIGHWAY MAINTENANCE

AND CONSTRUCTION

Sec.

9501.  Definitions.

9502.  Imposition of tax.

9503.  Reports and payment of tax (Repealed).

9504.  Timely mailing treated as timely filing and payment (Repealed).

9505.  Extension of time to file reports (Repealed).

9506.  Administration and enforcement (Repealed).

9507.  Interstate cooperation in collecting tax (Repealed).

9508.  Assessment and appeals (Repealed).

9509.  Retention of records (Repealed).

9510.  Penalties (Repealed).

9511.  Allocation of proceeds.

9511.1. Imposition of additional tax (Repealed).

9511.2. Special revenue bonds.

9511.3. Expenses.

9511.4. Special revenue bonds and preliminary or interim financing.

9511.5. Application of proceeds of obligations, lien of holders of obligations, design-build requirement and projects approved by General Assembly.

9511.6. Trust indenture, protection of holders of obligations and depositories.

9511.7. Exemption from Commonwealth taxation.

9511.8. Costs related to Federal income tax matters.

9511.9. Special revenue refunding bonds.

9511.10. Remedies of trustees and of holders of obligations.

9511.11. Pledged revenues.

9511.12. (Reserved).

9511.13. Supplement to other laws and liberal construction.

9512.  Severability of provisions.

Enactment.  Chapter 95 was added June 23, 1981, P.L.98, No.35, effective immediately.

Chapter Heading.  The heading of Chapter 95 was amended July 22, 1983, P.L.122, No.32, effective in 15 days.

Cross References.  Chapter 95 is referred to in sections 9004, 9014 of this title.

§ 9501.  Definitions.

The following words and terms when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Act 3."  The act of April 17, 1997 (P.L.6, No.3), entitled, "An act amending Titles 74 (Transportation) and 75 (Vehicles) of the Pennsylvania Consolidated Statutes, further providing for annual appropriation and computation of subsidy and for distribution of funding; providing for distribution of supplemental funding; further providing for use of funds distributed; providing for public transportation grants management accountability, for competitive procurement and for the Public Transportation Assistance Fund; further providing for period of registration, for duties of agents, for registration and other fees, for requirements for periodic inspection of vehicles, for limits on number of towed vehicles, for operation of certain combinations on interstate and other highways and for width and length of vehicles; providing for liquid fuels and fuels permits and bond or deposit of securities, for imposition of liquid fuels and fuels tax, for taxpayer, for distributor's report and payment of tax, for determination of tax, penalties and interest, for examination of records and equipment, for retention of records by distributors and dealers, for disposition and use of tax, for discontinuance or transfer of business, for suspension or revocation of permits, for lien of taxes, penalties and interest, for collection of unpaid taxes, for reports from common carriers, for violations and reward for detection of violations, for refunds, for diesel fuel importers and transporters, for prohibiting use of dyed diesel fuel, for disposition of fees, fines and forfeitures, for certified copies of records and for uncollectible checks; further providing for distribution of State highway maintenance funds and for standards and methodology for data collection; providing for dirt and gravel road maintenance; further providing for imposition of tax and additional tax; providing for tax on alternative fuels; further providing for disposition of tax revenue; making an appropriation; and making repeals."

"Annual debt service payments."  The annual debt service payments on the bonds issued under section 9511.2 (relating to special revenue bonds) and payable by the commission to the department as part of annual base payments as defined under section 8901 (relating to definitions).

"Bond-related expenses."  The term shall include all of the following:

(1)  Printing, publication or advertising expenses with respect to the sale and issuance of bonds.

(2)  Fees, expenses and costs of registrars.

(3)  Fees, expenses and costs of attorneys, accountants, feasibility consultants, computer programmers or other experts employed to aid in the sale and issuance of the bonds.

(4)  Other costs, fees and expenses incurred or reasonably related to the issuance and sale of the bonds including the funding of a debt service reserve fund.

"Bond-related obligation."  An agreement or contractual relationship between the Pennsylvania Turnpike Commission and:

(1)  a bank, trust company, insurance company, surety bonding company, pension fund or other financial institution providing increased credit on or security for the bonds or liquidity for secondary market transactions; or

(2)  the counter party to a swap agreement.

"Commission."  The Pennsylvania Turnpike Commission or any successor organization.

"Cost of the department."  The term includes the costs of all of the following:

(1)  Constructing, reconstructing, widening, expanding or extending the State highway and rural State highway system and connecting roads, tunnels and bridges.

(2)  Systems of public passenger transportation or portions of the systems, the placing of the systems in operation and the condemnation of property necessary for construction and operation of the systems.

(3)  Lands, property rights, rights-of-way, easements and franchises acquired, which are deemed necessary or convenient for the construction, reconstruction, widening, expanding or extending under paragraph (1) or (2).

(4)  Machinery and equipment, financing charges, interest prior to and during construction and for one year after completion of construction.

(5)  Any of the following:

(i)  Traffic estimates, engineering and legal expenses, plans, specifications, surveys and estimates of cost and of revenues.

(ii)  Other expenses necessary or incident to determining the feasibility or practicability of the enterprise. This subparagraph includes administrative and legal expenses.

(iii)  Other expenses as may be necessary or incident to the financing authorized under this chapter, the construction, reconstruction, widening, expanding or extending of the State highway and the rural State highway system and connecting roads, tunnels and bridges.

(6)  Any obligation or expense contracted for by the department, or with the United States or an agency of the United States, for traffic surveys, preparation of plans and specifications, supervision of construction and other engineering, administrative and legal services and expenses in connection with the construction, reconstruction, widening, expanding or extending of the State highway and rural State highway system or any of the connecting roads, tunnels and bridges or the costs of the systems of public passenger transportation or portions of the systems.

(7)  Payment of any notes or other obligations if the notes or other obligations were issued for the payment of a cost of the department.

"Design-build arrangement."  A procurement or project delivery arrangement whereby a single entity, which may be a single contractor or a consortium comprised of multiple contractors, engineers and other subconsultants, is responsible for both the design and construction of a transportation project with a guaranteed completion date and guaranteed maximum price.

"Pledged revenues."  Annual debt service payments and revenues described in section 9511.11(b)(2) (relating to pledged revenues).

"Regularly scheduled debt service."  The scheduled payments due for principal and interest on bonds, without regard to any acceleration of the due date of such principal or interest by reason of mandatory or optional redemption or acceleration resulting from default or otherwise, other than an advancement of payment resulting from a mandatory sinking fund payment.

"Rural State highway system."  All roads and highways taken over by the Commonwealth as State highways under the provisions of the act of June 22, 1931 (P.L.594, No.203), referred to as the Township State Highway Law, and all other roads and highways specifically designated by the Secretary of Transportation as Rural State Highways.

"State highway."  All roads and highways taken over by the Commonwealth as State highways under the provisions of any statute other than the act of June 22, 1931 (P.L.594, No.203), referred to as the Township State Highway Law. Unless clearly intended, the term shall not include any street in any city, borough or incorporated town, even though the same may have been taken over as a State highway.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9501. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9502 - Imposition of tax

§ 9502.  Imposition of tax.

(a)  General rule.--

(1)  An "oil company franchise tax for highway maintenance and construction" which shall be an excise tax of 60 mills is hereby imposed upon all liquid fuels and fuels as defined and provided in Chapter 90 (relating to liquid fuels and fuels tax), and such tax shall be collected as provided in section 9004(b) (relating to imposition of tax, exemptions and deductions).

(2)  An additional 55 mills is hereby imposed on all liquid fuels and fuels as defined and provided in Chapter 90 and such tax shall also be collected as provided in section 9004(b), the proceeds of which shall be distributed as follows:

(i)  Forty-two percent to county maintenance districts for highway maintenance. This allocation shall be made according to the formula provided in section 9102(b)(2) (relating to distribution of State highway maintenance funds). This allocation shall be made in addition to and not a replacement for amounts normally distributed to county maintenance districts under section 9102.

(ii)  Seventeen percent for highway capital projects.

(iii)  Thirteen percent for bridges.

(iv)  Two percent for bridges identified as county or forestry bridges.

(v)  Twelve percent for local roads pursuant to section 9511(c) (relating to basic allocation to municipalities).

(vi)  Fourteen percent for toll roads designated pursuant to the act of September 30, 1985 (P.L.240, No.61), known as the Turnpike Organization, Extension and Toll Road Conversion Act, to be appropriated under section 9511(h).

(3)  An additional 38.5 mills is hereby imposed upon all liquid fuels and fuels as defined and provided in Chapter 90, and such tax shall also be collected as provided in section 9004(b), the proceeds of which shall be deposited in The Motor License Fund and distributed as follows:

(i)  Twelve percent to municipalities on the basis of and subject to the provisions of the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law, is appropriated.

(ii)  Eighty-eight percent to the department is appropriated as follows:

(A)  Forty-seven percent for distribution in accordance with section 9102(b)(2) for fiscal year 1997-1998.

(B)  Fifty-three percent for a Statewide highway restoration, betterment and resurfacing program for fiscal year 1997-1998.

(C)  Fifty-seven percent for distribution in accordance with section 9102(b)(2) for fiscal year 1998-1999.

(D)  Forty-three percent for a Statewide highway restoration, betterment and resurfacing program for fiscal year 1998-1999.

(E)  Sixty-seven percent for distribution in accordance with section 9102(b)(2) for fiscal year 1999-2000.

(F)  Thirty-three percent for a Statewide highway restoration, betterment and resurfacing program for fiscal year 1999-2000.

(G)  Seventy-seven percent for distribution in accordance with section 9201(b)(2) for fiscal year 2000-2001.

(H)  Twenty-three percent for a Statewide highway restoration, betterment and resurfacing program for fiscal year 2000-2001.

(I)  One hundred percent for distribution in accordance with section 9102(b)(2) for fiscal year 2001-2002 and each year thereafter.

(J)  For any fiscal year beginning with 1997-1998 through and including fiscal year 2000-2001, the department shall make supplemental maintenance program payments from the Statewide highway restoration betterment program to those county maintenance districts for which the total highway maintenance appropriations and executive authorizations in accordance with section 9102(b) would be less than the amount received in 1996-1997 from the highway maintenance appropriation, the Secondary Roads-Maintenance and Resurfacing Executive Authorization, the Highway Maintenance Excise Tax Executive Authorization and the Highway Maintenance Supplemental Appropriation.

The words and phrases used in this paragraph shall have the meanings given to them in section 9101 (relating to definitions). This one-time allocation shall be made in addition to and is not a replacement for amounts normally distributed to county maintenance districts under section 9102.

(4)  An additional 55 mills is hereby imposed upon all fuels as defined and provided in chapter 90 and such tax shall also be collected as provided in section 9004(b) upon such fuels, the proceeds of which shall be deposited in The Highway Bridge Improvement Restricted Account within the Motor License Fund and is hereby appropriated.

(b)  Other taxes unaffected.--The tax imposed by this chapter is in addition to all other taxes imposed by this chapter or any other statute.

(c)  Preemption of local taxes.--The tax imposed by this chapter shall automatically preempt any like tax or any tax on the privilege of processing or refining any petroleum product taxable under this chapter or any other refined product of crude oil imposed by any political subdivision of this Commonwealth. This preemption shall not extend to any local, personal or real property tax of general application or to any tax imposed by the Commonwealth.

(d)  Proof of use for nontaxable purpose.--(Deleted by amendment).

(e)  Absence of proof of use for nontaxable purpose.--(Deleted by amendment).

(f)  Change to use for taxable purpose.--(Deleted by amendment).

(g)  Credit in absence of proof of nontaxable purpose.--(Deleted by amendment).

(h)  False information concerning product use.--(Deleted by amendment).

(i)  Election to be taxed as oil company.--(Deleted by amendment).

(j)  Limitation on collection of tax.--(Deleted by amendment).

(k)  Motor carriers road tax.--(Deleted by amendment).

(Dec. 7, 1982, P.L.820, No.229, eff. imd.; Dec. 8, 1982, P.L.842, No.234, eff. imd.; July 22, 1983, P.L.122, No.32, eff. 15 days; July 13, 1987, P.L.303, No.56, eff. imd.; Aug. 5, 1991, P.L.238, No.26; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; Apr. 17, 1997, P.L.6, No.3)

1997 Amendment.  Act 3 amended subsec. (a) and deleted by amendment subsecs. (d), (e), (f), (g), (h), (i), (j) and (k), effective May 1, 1997, as to subsec. (a)(3), October 1, 1997, as to subsec. (a)(4) and July 1, 1997, as to the remainder of subsec. (a) and subsecs. (d), (e), (f), (g), (h), (i), (j) and (k).

1982 Amendments.  Acts 229 and 234 amended subsecs. (b) and (g), retroactive to July 1, 1981. The amendments by Acts 229 and 234 are identical and therefore have been merged.

Cross References.  Section 9502 is referred to in sections 9002, 9003, 9006, 9013, 9014, 9101, 9106, 9511, 9511.11, 9805 of this title.



Section 9503 - Reports and payment of tax (Repealed)

§ 9503.  Reports and payment of tax (Repealed).

1997 Repeal.  Section 9503 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9504 - Timely mailing treated as timely filing and payment (Repealed)

§ 9504.  Timely mailing treated as timely filing and payment (Repealed).

1997 Repeal.  Section 9504 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9505 - Extension of time to file reports (Repealed)

§ 9505.  Extension of time to file reports (Repealed).

1997 Repeal.  Section 9505 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9506 - Administration and enforcement (Repealed)

§ 9506.  Administration and enforcement (Repealed).

1997 Repeal.  Section 9506 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9507 - Interstate cooperation in collecting tax (Repealed)

§ 9507.  Interstate cooperation in collecting tax (Repealed).

1997 Repeal.  Section 9507 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9508 - Assessment and appeals (Repealed)

§ 9508.  Assessment and appeals (Repealed).

1997 Repeal.  Section 9508 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9509 - Retention of records (Repealed)

§ 9509.  Retention of records (Repealed).

1997 Repeal.  Section 9509 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9510 - Penalties (Repealed)

§ 9510.  Penalties (Repealed).

1997 Repeal.  Section 9510 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9511 - Allocation of proceeds

§ 9511.  Allocation of proceeds.

(a)  Deposit in Motor License Fund.--Unless otherwise provided in this title, all taxes, interest and penalties imposed by this chapter shall be deposited in the Motor License Fund.

(b)  State Highway Transfer Restoration Restricted Account.--The amount of the proceeds deposited in the Motor License Fund pursuant to this chapter which, in fiscal year 1983-1984, is attributable to two mills of the tax imposed under section 9502(a) (relating to imposition of tax) and which, in fiscal year 1984-1985 and thereafter, is attributable to three mills of the tax, shall be deposited in the State Highway Transfer Restoration Restricted Account within the Motor License Fund, which account is hereby created. The funds deposited in the State Highway Transfer Restoration Restricted Account are hereby annually appropriated out of the account upon authorization by the Governor for expenditure as provided in subsection (g).

(c)  Basic allocation to municipalities.--An amount equal to 20% of the proceeds deposited in the Motor License Fund pursuant to the "oil company franchise tax for highway maintenance and construction" which is attributable to 35 mills of the tax imposed under section 9502(a) is hereby appropriated out of the Motor License Fund to municipalities of this Commonwealth on the basis of and subject to the provisions of the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law.

(d)  Additional allocation to municipalities.--In addition, an amount is hereby appropriated out of the Motor License Fund to municipalities of this Commonwealth on the basis of and subject to the provisions of the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law, equal to the amount that would be necessary to increase the portion of the liquid fuels and fuel use taxes distributed by such act to 20% of that which is deposited in the Motor License Fund from all liquid fuels and fuel use taxes.

(e)  Allocation to cities of the first class.--In addition, an amount is hereby appropriated annually out of the Motor License Fund to cities of the first class equal to the difference between the increased amounts allocated to cities of the first class resulting from subsections (c) and (d) and 2% of oil company wholesale revenues from sales of gasoline delivered to retail outlets in cities of the first class, as determined by the Pennsylvania Secretary of Revenue in developing the official revenue estimate for the "oil company franchise tax for highway maintenance and construction." Such funds shall be used exclusively for maintenance, construction or reconstruction of highways and bridges within cities of the first class.

(f)  Basic allocation to highway maintenance.--An amount equal to the proceeds of 23 mills of the "oil company franchise tax for highway maintenance and construction" for the fiscal year 1983-1984 shall be dedicated to the maintenance of any State highways and shall be in addition to any funds currently dedicated to the maintenance of any State highways. For fiscal year 1984-1985 and thereafter, an amount equal to the proceeds of 22 mills of the "oil company franchise tax for highway maintenance and construction" shall be dedicated to the maintenance of any State highway and shall be in addition to any funds currently dedicated to the maintenance of any State highways.

(g)  Use of funds.--The funds appropriated in subsection (b) shall be used to pay for the costs of restoration of such highways as provided in Chapter 92 (relating to transfer of State highways) and annual payments to the municipalities for highway maintenance in accordance with the following:

(1)  Annual maintenance payments shall be at the rate of $4,000 per mile for each highway or portion of highway transferred under Chapter 92, section 222 of the act of June 1, 1945 (P.L.1242, No.428), known as the State Highway Law, or any statute enacted in 1981.

(2)  Annual maintenance payments shall be paid at the same time as funds appropriated under the act of June 1, 1956 (1955 P.L.1944, No.655), referred to as the Liquid Fuels Tax Municipal Allocation Law, except that no maintenance payment shall be paid for a highway until after the year following its transfer to the municipality.

(3)  Annual maintenance payments under this subsection shall be in lieu of annual payments under the Liquid Fuels Tax Municipal Allocation Law.

(4)  Annual maintenance payments under this subsection shall be deposited into the municipality's liquid fuels tax account and may be used on any streets and highways in the municipality in the same manner and subject to the same restrictions as liquid fuels tax funds paid under the Liquid Fuels Tax Municipal Allocation Law or, in the case of a county, under section 10 of the act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act.

(h)  Allocation to Pennsylvania Turnpike Commission.--An amount equal to 14% of the proceeds deposited in the Motor License Fund pursuant to the "oil company franchise tax for highway maintenance and construction" imposed under section 9502(a)(2), which amount is to be distributed under section 9502(a)(2)(vi) for toll roads designated under the act of September 30, 1985 (P.L.240, No.61), known as the Turnpike Organization, Extension and Toll Road Conversion Act, is hereby appropriated monthly to the Pennsylvania Turnpike Commission. The Commonwealth does hereby pledge to and agree with any person, firm or corporation acquiring any bonds to be issued by the Pennsylvania Turnpike Commission and secured in whole or in part by a pledge of the portion of the tax known as the "oil company franchise tax for highway maintenance and construction" which is imposed by section 9502(a)(2) and distributed in the manner indicated in that section, including 14% for toll roads designated under the Turnpike Organization, Extension and Toll Road Conversion Act, that the Commonwealth will not limit or alter the rights vested in the Pennsylvania Turnpike Commission to the appropriation and distribution of such tax revenues.

(July 22, 1983, P.L.122, No.32, eff. 15 days; July 10, 1984, P.L.704, No.148, eff. imd.; Apr. 16, 1992, P.L.169, No.31, eff. 60 days; July 2, 1993, P.L.408, No.58, eff. imd.; Feb. 10, 1994, P.L.20, No.3, eff. 60 days; July 7, 2006, P.L.341, No.70, eff. 60 days)

2006 Amendment.  Act 70 amended subsec. (g) intro. par. and (1).

1994 Amendment.  Act 3 amended subsec. (h). The amendment by Act 3 is identical to the amendment by Act 58 of 1993 and therefore the text has been merged.

1993 Amendment.  See section 10 of Act 58 in the appendix to this title for special provisions relating to use of Motor License Fund approprations.

1992 Amendment.  Act 31 amended subsec. (a) and added subsec. (h).

1984 Amendment.  Act 148 amended subsecs. (b) and (g).

1983 Amendment.  Act 32 amended and relettered former subsec. (b) to subsec. (c), relettered former subsec. (c) to subsec. (d), amended and relettered former subsec. (d) to subsec. (e) and added a new subsec. (b) and subsecs. (f) and (g).

References in Text.  The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, referred to in subsec. (g), was repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of this title.

Cross References.  Section 9511 is referred to in sections 9502, 9511.11 of this title.



Section 9511.1 - Imposition of additional tax (Repealed)

§ 9511.1.  Imposition of additional tax (Repealed).

1997 Repeal.  Section 9511.1 was repealed April 17, 1997, P.L.6, No.3, effective July 1, 1997.



Section 9511.2 - Special revenue bonds

§ 9511.2.  Special revenue bonds.

(a)  Payment source.--A special revenue bond, note or other obligation issued under this chapter:

(1)  shall not be deemed to be a debt or liability of the Commonwealth;

(2)  shall not create or constitute any indebtedness, liability or obligation of the Commonwealth; and

(3)  shall be payable solely from pledged revenues.

(b)  Statement.--A special revenue bond, note or other obligation issued under this chapter must contain a statement on its face that:

(1)  the Commonwealth is not obligated to pay the bond, note or obligation or the interest on it except from pledged revenues; and

(2)  neither the faith and credit, nor the taxing power of the Commonwealth is pledged to the payment of the principal or interest of the bond, note or obligation.

(c)  Taxation.--The issuance of a special revenue bond, note or other obligation under this chapter shall not directly, indirectly or contingently obligate the Commonwealth to levy a tax or to make an appropriation for payment.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.2. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 9511.2 is referred to in sections 8901, 9501 of this title.



Section 9511.3 - Expenses

§ 9511.3.  Expenses.

(a)  Reimbursement.--The commission shall be reimbursed from bond proceeds for the necessary and documented reasonable expenses incurred in the performance of the duties performed under the provisions of this chapter.

(b)  Source.--All expenses incurred in carrying out the provisions of this chapter shall be paid solely from funds provided under the authority of this chapter, and sufficient funds shall be provided under the authority of this chapter to meet any liability or obligation incurred in carrying out the provisions of this chapter.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.3. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.4 - Special revenue bonds and preliminary or interim financing

§ 9511.4.  Special revenue bonds and preliminary or interim financing.

(a)  Authorization.--The commission is authorized to provide, by resolution, for the issuance of special revenue bonds of the commission up to an aggregate principal amount not exceeding $5,000,000,000, exclusive of original issue discount, for the purpose of paying the cost of the department and bond-related expenses. The resolution must recite an estimate of the cost of the department. No more than $600,000,000 in aggregate principal amount of special revenue bonds, exclusive of original issue discount, may be issued in any calendar year. No bond may be issued and outstanding under this section unless the lease agreement authorized under section 8915.3 (relating to lease of Interstate 80; related agreements) is in effect as of the date of issuance. No bond may be outstanding beyond the term of the lease. Special revenue refunding bonds as set forth in section 9511.9 (relating to special revenue refunding bonds) shall not be deemed to count against the total or annual maximum issuance volume. The principal and interest of the bond shall be payable solely from pledged revenues.

(b)  Form.--

(1)  A bond may be issued in registered form.

(2)  A bond:

(i)  must be dated;

(ii)  must bear interest at a rate not exceeding the rate permitted under applicable law;

(iii)  must be payable semiannually or at other times as set forth in the resolution of the commission authorizing the issuance of the bonds;

(iv)  must mature, as determined by the commission, no later than 40 years from the date of the bond; and

(v)  may be made redeemable before maturity, at the option of the commission, at a price and under terms and conditions fixed by the commission prior to the issuance of the bonds.

(c)  Issuance.--

(1)  The commission may sell bonds at public or private sale and for a price it determines to be in the best interest of the Commonwealth.

(2)  Bonds may be issued in series with varying provisions as to all of the following:

(i)  Rates of interest, which may be fixed or variable.

(ii)  Other provisions not inconsistent with this chapter.

(d)  (Reserved).

(e)  Payment.--

(1)  The principal and interest of the bonds may be made payable in any lawful medium.

(2)  The commission shall:

(i)  determine the form of bonds; and

(ii)  fix:

(A)  the denomination of the bond; and

(B)  the place of payment of principal and interest of the bond, which may be at any bank or trust company within or without this Commonwealth.

(f)  Signature.--The bond must bear the manual or facsimile signature of the Governor and of the chairman of the commission. The official seal of the commission or a facsimile of the official seal shall be affixed to or printed on the bond and attested by the secretary and treasurer of the commission. If an officer whose signature or facsimile of a signature appears on a bond ceases to be an officer before the delivery of the bond, the signature or facsimile shall nevertheless be valid and sufficient for all purposes as if the officer remained in office until delivery.

(g)  Negotiability.--A special revenue bond issued under this chapter shall have all the qualities and incidents of a negotiable instrument under 13 Pa.C.S. Div. 3 (relating to negotiable instruments).

(h)  Proceeds.--The proceeds of a bond shall be used solely for the following:

(1)  Payment of the cost of the department.

(2)  Bond-related expenses.

(i)  Temporary bonds.--Prior to the preparation of definitive bonds, the commission may, under similar provisions as those applicable to the definitive bonds, issue temporary bonds, exchangeable for definitive bonds upon the issuance of definitive bonds.

(j)  (Reserved).

(k)  Status as securities.--

(1)  A bond is made a security in which any of the following may properly and legally invest funds, including capital, belonging to them or within their control:

(i)  Commonwealth and municipal officers.

(ii)  Commonwealth agencies.

(iii)  Banks, bankers, savings banks, trust companies, saving and loan associations, investment companies and other persons carrying on a banking business.

(iv)  Insurance companies, insurance associations and other persons carrying on an insurance business.

(v)  Fiduciaries.

(vi)  Other persons that are authorized to invest in bonds or other obligations of the Commonwealth.

(2)  A bond is made a security which may properly and legally be deposited with and received by a Commonwealth or municipal officer or a Commonwealth agency for any purpose for which the deposit of bonds or other obligations of the Commonwealth is authorized by law.

(l)  Borrowing.--The following shall apply:

(1)  The commission is authorized to do all of the following:

(i)  Borrow money at an interest rate not exceeding the rate permitted by law.

(ii)  Provide for preliminary or interim financing up to, but not exceeding, the estimated total cost of the department and bond-related expenses and to evidence the borrowing by the issuance of special revenue notes and, in its discretion, to pledge as collateral for the note or other obligation a special revenue bond issued under the provisions of this chapter. The commission may renew the note or obligation, and the payment or retirement of the note or obligation shall be considered to be payment of the cost of the project.

(2)  A note or obligation issued under this subsection must contain a statement on its face that:

(i)  the Commonwealth is not obligated to pay the note or obligation or interest on it, except from pledged revenues; and

(ii)  neither the faith and credit nor the taxing power of the Commonwealth is pledged to the payment of its principal or interest.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.4. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.5 - Application of proceeds of obligations, lien of holders of obligations, design-build requirement and projects approved by General Assembly

§ 9511.5.  Application of proceeds of obligations, lien of holders of obligations, design-build requirement and projects approved by General Assembly.

(a)  Application.--The following shall apply:

(1)  All proceeds received from any bonds, notes or other obligations issued under this chapter shall be applied solely to the payment of:

(i)  the cost of the department; and

(ii)  bond-related expenses.

(2)  The commission may provide by resolution that until proceeds received from any bonds, notes or other obligations issued under this chapter is applied under paragraph (1), a lien shall exist upon the proceeds in favor of holders of the bonds, notes or other obligations or a trustee provided for in respect to the bonds, notes or other obligations.

(b)  Design-build arrangements.--

(1)  To facilitate the timely completion of projects to be financed by the department with bond proceeds, the department may utilize design-build arrangements for each project to be financed with bond proceeds if the project value is estimated by the department to exceed $100,000,000.

(2)  Notwithstanding the provisions of any other law, the department may utilize design-build arrangements for the following:

(i)  projects to be financed by the department with bond proceeds for projects estimated by the department to have a value of $100,000,000 or less; and

(ii)  all other construction projects of the department not included under subparagraph (i) or paragraph (1).

(3)  The selection of the party for a design-build arrangement under this subsection must be conducted in a manner consistent with the procurement and public bidding laws applicable to the department.

(c)  Capital projects.--All projects financed by the department with bond proceeds shall be included in any submission the department is already required to make to the General Assembly with respect to the expenditure of funds for highway projects.

(d)  Investment.--Pending the application of proceeds to cost of the department and bond-related expenses, the commission may invest the funds in permitted investments as defined under any trust indenture.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.5. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.6 - Trust indenture, protection of holders of obligations and depositories

§ 9511.6.  Trust indenture, protection of holders of obligations and depositories.

(a)  Indenture.--In the discretion of the commission, a bond, note or other obligation may be secured by a trust indenture by and between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company, within or without this Commonwealth.

(b)  Pledge or assignment.--A trust indenture under subsection (a) may pledge or assign the pledged revenues but shall not convey or mortgage the turnpike or any part of the turnpike.

(c)  Rights and remedies.--The resolution providing for the issuance of the bond, note or other obligation of the trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders or holders of notes or other obligations as may be reasonable and proper and not in violation of law.

(d)  Depository.--It shall be lawful for any bank or trust company incorporated under the laws of this Commonwealth to act as depository of the proceeds of the bond, note or other obligation or revenue, to furnish indemnity bonds or to pledge securities as may be required by the commission.

(e)  Indenture.--The trust indenture may set forth the rights and remedies of the bondholders or holders of notes or other obligations and of the trustee and may restrict the individual right of action of bondholders or holders of notes or other obligations as is customary in trust indentures securing bonds, debentures of corporations, notes or other obligations. The trust indenture may contain other provisions as the commission may deem reasonable and proper for the security of bondholders or holders of notes or other obligations.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.6. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.7 - Exemption from Commonwealth taxation

§ 9511.7.  Exemption from Commonwealth taxation.

The effectuation of the purposes of this chapter is for the benefit of the citizens of this Commonwealth and for the improvement of their commerce and prosperity. Since the commission will be performing essential government functions in effectuating these purposes, the commission shall not be required to pay any tax or assessment on any property acquired or used by it for the purposes provided under this chapter. A bond, note or other obligation issued by the commission, its transfer and the income from its issuance and transfer, including any profits made on the sale of the bond, note or other obligation, shall be free from taxation within the Commonwealth.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.7. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.8 - Costs related to Federal income tax matters

§ 9511.8.  Costs related to Federal income tax matters.

Tax matter costs incurred by the commission in connection with any proceeding of or filing with the Internal Revenue Service concerning the use of proceeds of bonds issued under this chapter shall be paid or reimbursed from available funds in the motor license fund. Tax matter costs shall include all of the following:

(1)  Fees of tax counsel or arbitrage rebate calculation providers.

(2)  Arbitrage rebate payments to the extent not properly payable from funds held under the bond indenture.

(3)  Settlement payments to the Internal Revenue Service, either in relation to an examination initiated by the Internal Revenue Service or a closing agreement requested by the commission.

(4)  Payments to bondholders as a result of claims based on pending, threatened or actual assessments of tax, interest or penalties by the Internal Revenue Service.

(5)  Any other cost reasonably related to a proceeding by or filing with the Internal Revenue Service concerning the use of proceeds of the bonds.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.8. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.9 - Special revenue refunding bonds

§ 9511.9.  Special revenue refunding bonds.

The commission is authorized to provide, by resolution, for the issuance of special revenue refunding bonds of the commission for the purpose of refunding any special revenue bonds, notes or other obligations issued under the provisions of this chapter and then outstanding. The issuance of the special revenue refunding bonds, the maturities and other details of the bonds, the rights of the holders of the bonds and the duties of the department and of the commission with respect to the bonds shall be governed by the provisions of this chapter.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.9. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 9511.9 is referred to in section 9511.4 of this title.



Section 9511.10 - Remedies of trustees and of holders of obligations

§ 9511.10.  Remedies of trustees and of holders of obligations.

(a)  Grant of rights.--A holder of a bond, note or other obligation issued under this chapter and the trustee under the trust indenture may, either at law or in equity, by suit, action, mandamus or other proceeding, do all of the following:

(1)  Protect and enforce any right granted under this chapter or under the resolution or trust indenture.

(2)  Enforce and compel performance of all duties required under this chapter or by resolution or trust indenture to be performed by the commission or any of its officers, including the collection of the pledged revenues.

(b)  Exception.--Rights given under this chapter may be restricted by resolution passed before the issuance of the bonds, notes or other obligations or by the trust indenture.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.10. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.11 - Pledged revenues

§ 9511.11.  Pledged revenues.

(a)  Annual debt service payments.--Upon receipt by the department of the annual debt service payments, the department shall pay them to the trustee for the holders of the bonds issued under section 9511.2 (relating to special revenue bonds).

(b)  Payment default.--

(1)  The department shall notify the State Treasurer if the department receives a notice from the trustee which:

(i)  indicates that a default in the payment by the commission on its regularly scheduled deposits with respect to debt service on the bonds has occurred; and

(ii)  indicates the amount required to remedy the default.

(2)  Upon notice under paragraph (1), the State Treasurer shall do all of the following:

(i)  Notwithstanding section 9010 (relating to disposition and use of tax), transfer to the trustee from funds in the Motor License Fund as a result of the imposition of the tax under section 9004(a) (relating to imposition of tax, exemptions and deductions) the amount necessary to remedy the default under paragraph (1)(ii).

(ii)  If funds in the Motor License Fund as a result of the imposition of the tax under section 9004(a) are not sufficient to remedy the default under paragraph (1)(ii) and notwithstanding section 9511 (relating to allocation of proceeds), transfer to the trustee from funds in the Motor License Fund as a result of the imposition of the tax under section 9502(a)(1), (2)(i), (ii), (iii) and (iv) and (3)(ii) (relating to imposition of tax), an amount necessary, when combined with any funds transferred under subparagraph (i), to remedy the default.

(iii)  If funds in the Motor License Fund as a result of the imposition of the tax under sections 9004(a) and 9502(a)(1), (2)(i), (ii), (iii) and (iv) and (3)(ii) are not sufficient to remedy the default under paragraph (1)(ii) and notwithstanding the provisions of section 20 of Act 3, transfer to the trustee from funds in the Motor License Fund as a result of the imposition of fees specified under sections 1912 (relating to passenger cars), 1913 (relating to motor homes), 1914 (relating to motorcycles), 1915 (relating to motor-driven cycles), 1916 (relating to trucks and truck tractors), 1917 (relating to motor buses and limousines), 1921 (relating to special mobile equipment), 1922 (relating to implements of husbandry), 1923 (relating to antique, classic and collectible vehicles), 1924 (relating to farm vehicles), 1925 (relating to ambulances, taxis and hearses), 1926 (relating to dealers and miscellaneous motor vehicle business), 1926.1 (relating to farm equipment vehicle dealers), 1927 (relating to transfer of registration), 1929 (relating to replacement registration plates), 1932 (relating to duplicate registration cards), 1933 (relating to commercial implements of husbandry) and 1952 (relating to certificate of title), net of amounts appropriated to the commission under section 20 of Act 3, an amount necessary, when combined with funds transferred under subparagraphs (i) and (ii), to remedy the default.

(c)  Commonwealth pledge.--This subsection shall operate as a pledge by the Commonwealth to an individual or entity that acquires a bond issued by the commission under section 9511.2:

(1)  to secure the portion of the money described under this section and distributed under this section; and

(2)  to not limit or alter the rights vested in the commission or the trustee for the bonds to the appropriation and distribution of money set forth under this section.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.11. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.

Cross References.  Section 9511.11 is referred to in section 9501 of this title.



Section 9511.12 - (Reserved)

§ 9511.12.  (Reserved).

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.12 (Reserved). Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9511.13 - Supplement to other laws and liberal construction

§ 9511.13.  Supplement to other laws and liberal construction.

This chapter shall be regarded as supplemental and additional to powers conferred by other statutes and shall not be regarded as in derogation of any powers existing on the effective date of this section. The provisions of this chapter, being necessary for the welfare of the Commonwealth and its citizens, shall be liberally construed to effect the purposes of this chapter.

(July 18, 2007, P.L.169, No.44, eff. imd.)

2007 Amendment.  Act 44 added section 9511.13. Section 11.1 of Act 44 provided that Act 44 shall apply retroactively to July 1, 2007.



Section 9512 - Severability of provisions

§ 9512.  Severability of provisions.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the remainder of the chapter and the application of such provisions to other persons or circumstances shall not be affected thereby.






Chapter 96 - Motor Carriers Road Tax

Section 9601 - Short title of chapter

CHAPTER 96

MOTOR CARRIERS ROAD TAX

Sec.

9601.  Short title of chapter.

9602.  Definitions.

9603.  Imposition of tax.

9604.  Credit for motor fuel tax payment.

9605.  Tax due date.

9606.  Tax revenue to Motor License Fund.

9607.  Calculation of amount of fuel used in Commonwealth.

9608.  Report requirements.

9609.  Average consumption.

9610.  Records.

9611.  Surety bond for payment of taxes.

9612.  Arbitrary assessment to prevent tax avoidance.

9613.  Penalty and interest for failure to report or pay tax.

9614.  Time for payment of taxes, penalties and interest.

9615.  Manner of payment and recovery of taxes, penalties and interest.

9615.1. Examination of records.

9616.  Determination, redetermination and review.

9617.  Timely mailing treated as timely filing and payment.

9618.  Availability of records of other agencies.

9619.  Highway Bridge Improvement Restricted Account.

9620.  Appropriation and allocation of proceeds.

9621.  Regulations.

9622.  Reciprocal agreements.

Enactment.  Chapter 96 was added July 13, 1987, P.L.303, No.56, effective immediately and retroactive to July 1, 1987.

Special Provisions in Appendix.  See sections 4, 5, 7 and 8 of Act 56 of 1987 in the appendix to this title for special provisions relating to display of identification markers, continuation of prior tax, applicability and retroactivity.

Cross References.  Chapter 96 is referred to in sections 2101, 2101.1, 2102, 2103, 2104, 2105, 6117 of this title.

§ 9601.  Short title of chapter.

This chapter shall be known and may be cited as the Motor Carriers Road Tax Act.



Section 9602 - Definitions

§ 9602.  Definitions.

The following words and phrases when used in this chapter and in Chapter 21 (relating to motor carriers road tax identification markers) shall have the meanings given to them in this section and in section 2101.1 (relating to definitions) unless the context clearly indicates otherwise:

"Department."  The Department of Revenue of the Commonwealth.

"Highway."  The Pennsylvania Turnpike and every way or place, of whatever nature, open to the use of the public as a matter of right for purposes of vehicular travel. The term does not include a roadway or driveway upon grounds owned by private persons, colleges, universities or other institutions.

"Motor carrier."  Every person who operates or causes to be operated any qualified motor vehicle on any highway in this Commonwealth.

"Motor fuel."  Includes "fuels," "liquid fuels" and "alternative fuels" as defined in section 9002 (relating to definitions).

"Operations."  Operations of all qualified motor vehicles, whether loaded or empty, whether operated singly or in combination with trailers or semitrailers, whether for compensation or not for compensation, and whether owned by or leased to the motor carrier who operates them or causes them to be operated.

"Qualified motor vehicle."  As defined in section 2101.1 (relating to definitions).

"Recreational vehicle."  Vehicles such as motor homes, pickup trucks with attached campers and buses when used exclusively for personal pleasure by individuals. In order to qualify as a recreational vehicle, the vehicle shall not be used in connection with any business endeavor.

"Secretary."  The Secretary of Revenue of the Commonwealth.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996; Apr. 17, 1997, P.L.6, No.3, eff. Oct. 1, 1997)

1997 Amendment.  Act 3 amended the def. of "motor fuel."

1995 Amendment.  Act 75 amended the intro. par. and the defs. of "motor carrier" and "operations," added the defs. of "qualified motor vehicle" and "recreational vehicle" and deleted the def. of "motor vehicle."

Cross References.  Section 9602 is referred to in section 9802 of this title.



Section 9603 - Imposition of tax

§ 9603.  Imposition of tax.

(a)  General rule.--Every motor carrier shall pay a road tax equivalent to the rate per gallon currently in effect on Pennsylvania liquid fuels, fuels or other alternative fuels as provided in section 9004(a), (b), (c) and (d) (relating to imposition of tax, exemptions and deductions), calculated on the amount of motor fuel used in its operations on highways within this Commonwealth.

(b)  Other taxes unaffected.--The taxes imposed on motor carriers by this chapter are in addition to any taxes of whatever character imposed on such carriers by any other statute.

(Apr. 17, 1997, P.L.6, No.3, eff. Oct. 1, 1997)



Section 9604 - Credit for motor fuel tax payment

§ 9604.  Credit for motor fuel tax payment.

(a)  General rule.--Every motor carrier subject to the tax imposed under this chapter shall be entitled to a credit on the tax, equivalent to the rate per gallon of the Pennsylvania tax which is currently in effect, on all gasoline or other motor fuel purchased by the carrier within this Commonwealth for use in its operation either within or without this Commonwealth and upon which gasoline or other motor fuel the tax imposed by the laws of this Commonwealth has been paid by such carrier. Evidence of the payment of the tax in such form as may be required by, or is satisfactory to, the department shall be furnished by each carrier claiming the credit. When the amount of the credit to which any motor carrier is entitled for any quarter exceeds the amount of the tax for which the carrier is liable for the same quarter, such excess shall, upon application and under regulations of the department, be allowed as a credit on the tax for which the carrier would be otherwise liable for any of the eight succeeding quarters; or, upon application to the department within the time that records are required to be maintained from the end of any quarter, duly verified and presented, in accordance with regulations promulgated by the department and supported by such evidence as may be satisfactory to the department, such excess shall be refunded if it shall appear that the applicant has paid to another state under a lawful requirement of such state a tax, similar in effect to the tax provided in this chapter, on the use or consumption in that state of gasoline or other motor fuel purchased in this Commonwealth.

(b)  Refund procedure.--If the department shall refuse to allow a refund in the amount claimed by the applicant, the applicant may within 30 days of the mailing date of the notice of such refusal request a formal hearing on the application for a refund. The hearing shall be held after written notice to the applicant of not less than 20 days. Whenever any refund is ordered, it shall be paid out of the Motor License Fund. As much of the moneys received as payment of the tax, interest and penalties under this chapter as shall be necessary for the payment of the refunds provided for in this chapter is hereby appropriated for the payment of such refunds. No tax, interest, penalty or fee received or derived from any other tax imposed by the laws of this Commonwealth shall be used to pay any refund or credit due and payable under the provisions of this chapter.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

Cross References.  Section 9604 is referred to in section 9611 of this title.



Section 9605 - Tax due date

§ 9605.  Tax due date.

The tax imposed under this chapter shall be paid by each motor carrier quarterly to the department on or before the last day of April, July, October and January of each year and calculated upon the amount of motor fuel used in its operations on highways within this Commonwealth by each carrier during the quarter ending with the last day of the preceding month.



Section 9606 - Tax revenue to Motor License Fund

§ 9606.  Tax revenue to Motor License Fund.

All taxes, fees, penalties and interest paid under this chapter shall be credited to and are hereby appropriated to the Motor License Fund as provided for by section 11 of Article VIII of the Constitution of Pennsylvania.

(Apr. 17, 1997, P.L.6, No.3, eff. Oct. 1, 1997)



Section 9607 - Calculation of amount of fuel used in Commonwealth

§ 9607.  Calculation of amount of fuel used in Commonwealth.

The amount of gasoline or other motor fuel used in the operations of any motor carrier on highways within this Commonwealth shall be such proportion of the total amount of the gasoline or other motor fuel used in its entire operations within and without this Commonwealth as the total number of miles traveled on highways within this Commonwealth bears to the total number of miles traveled within and without this Commonwealth.



Section 9608 - Report requirements

§ 9608.  Report requirements.

Every motor carrier subject to the tax imposed by this chapter shall, on or before the last day of April, July, October and January of every year, make to the department such reports of its operations during the quarter ending the last day of the preceding month as the department may require and such other reports from time to time as the department may deem necessary. The department may by regulation permit motor carriers whose estimated annual liability under this chapter is $250 or less to file its report on an annual basis.



Section 9609 - Average consumption

§ 9609.  Average consumption.

In the absence of adequate records or other evidence satisfactory to the department showing the number of miles operated by a motor carrier's qualified motor vehicles per gallon of motor fuel, any such qualified motor vehicle shall be deemed to have consumed one gallon of motor fuel for each four miles operated.

(June 11, 1992, P.L.266, No.47, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)



Section 9610 - Records

§ 9610.  Records.

Every motor carrier shall keep such records, in such form as the department reasonably may prescribe, as will enable the carrier to report and enable the department to determine the total number of miles traveled by its entire fleet of qualified motor vehicles, the total number of miles traveled in this Commonwealth by the entire fleet, the total number of gallons of motor fuel used by the entire fleet and the total number of gallons of motor fuel purchased in this Commonwealth for the entire fleet. All such records shall be safely preserved for a period of four years in such manner as to insure their security and availability for inspection by the secretary or any authorized employee engaged in the administration of this chapter. Upon application in writing, stating the reasons therefor, the department may, in its discretion, consent to the destruction of any such records at any time within that period if the records pertain to a period which has been audited by the department. Every taxpayer shall retain records required by this chapter at a place within this Commonwealth, but a taxpayer who elects to retain records outside of this Commonwealth shall assume reasonable out-of-State audit expenses.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)



Section 9611 - Surety bond for payment of taxes

§ 9611.  Surety bond for payment of taxes.

A motor carrier may give a surety company bond in an amount deemed necessary by the department to protect the revenues of the Commonwealth, payable to the Commonwealth of Pennsylvania and conditioned that the carrier will pay all taxes due and to become due under this chapter from the date of the bond to the date when either the carrier or the bonding company notifies the department that the bond has been canceled. The surety shall be a corporation authorized to write surety bonds in this Commonwealth. As long as the bond remains in force, the Board of Finance and Revenue may order refunds to the motor carrier in the amounts appearing to be due on applications duly filed by the motor carrier under section 9604 (relating to credit for motor fuel tax payment), without first auditing the records of the carrier. The bond shall cover taxes and interest due thereon even though the assessment is made after cancellation of the bond, but only for taxes due and payable while the bond was in force and penalties and interest on such taxes.

1994 Partial Repeal.  Section 42(b) of Act 48 of 1994 provided that section 9611 is repealed insofar as it is inconsistent with the provisions of Act 48 for filing with the Board of Finance and Revenue of petitions for the refund of taxes and other moneys collected by the Department of Revenue.



Section 9612 - Arbitrary assessment to prevent tax avoidance

§ 9612.  Arbitrary assessment to prevent tax avoidance.

If the department ascertains that a person designs quickly to depart from this Commonwealth, or to remove therefrom his property or any property used by him in operations subject to this chapter, or to discontinue business, or to do any other act tending to prejudice or render wholly or partly ineffectual proceedings to assess or collect such tax, whereby it becomes important that such proceedings be brought without delay, the department may immediately make an arbitrary assessment of the amount of tax due, whether or not any report is then due by law, and may proceed under such arbitrary assessment to collect the tax, or compel security for the tax, and thereafter shall cause notice of such finding to be given to the motor carrier, together with a demand for an immediate report and immediate payment of the tax.

Cross References.  Section 9612 is referred to in section 9614 of this title.



Section 9613 - Penalty and interest for failure to report or pay tax

§ 9613.  Penalty and interest for failure to report or pay tax.

When any motor carrier fails to file a report and pay the tax within the time prescribed by this chapter for the filing and payment thereof, he shall pay as a penalty for each failure to file or to pay on or before the prescribed date a sum equivalent to 10% of the tax or $50, whichever is greater. In addition to this penalty, any unpaid tax shall bear interest at the rate of 1% per month or fraction thereof until the tax is paid. The penalties and interest charges imposed shall be paid to the department in addition to the tax due.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

Cross References.  Section 9613 is referred to in section 9614 of this title.



Section 9614 - Time for payment of taxes, penalties and interest

§ 9614.  Time for payment of taxes, penalties and interest.

All taxes, penalties and interest assessed under this chapter, unless earlier payment is provided in this chapter, shall be paid within 15 days after notice and demand have been mailed to the motor carrier by the department. If the taxes, penalties and interest assessed pursuant to this section and sections 9612 (relating to arbitrary assessment to prevent tax avoidance) and 9613 (relating to penalty and interest for failure to report or pay tax) are not paid within 15 days, there shall be added to the amount of assessment, in addition to interest as already provided and any other penalties provided by law, a sum equivalent to 5% of the tax.



Section 9615 - Manner of payment and recovery of taxes, penalties and interest

§ 9615.  Manner of payment and recovery of taxes, penalties and interest.

(a)  General rule.--All penalties and interest when imposed under this chapter shall be payable to and recoverable by the department in the same manner as if they were part of the tax imposed.

(b)  Imposition of lien.--The taxes, fees, interest and penalties imposed under this chapter, from the time they are due, shall be a debt of a motor carrier who does not maintain premises for the transaction of business within this Commonwealth, recoverable in an action of assumpsit in the name of the Commonwealth. This debt, whether sued upon or not, shall be a lien on all the property of the debtor, except as against an innocent purchaser for value without notice thereof, and shall have priority both in lien and distribution of the assets of the motor carrier, whether in bankruptcy, insolvency or otherwise. The proceeds of any judgment or order obtained under this section shall be paid to the department.

(c)  Recording of lien and execution.--Any tax determined to be due from any person who maintains premises for the conduct of business in this Commonwealth and remaining unpaid after demand for the tax, and all penalties and interest thereon, shall be a lien in favor of the Commonwealth upon the real and personal property of the person but only after the lien has been entered and docketed of record by the prothonotary of the county where the property is situated. The department may at any time transmit to the prothonotaries of the respective counties certified copies of all liens for such taxes, penalties and interest, and it shall be the duty of each prothonotary receiving the lien to enter and docket the lien of record in his office, which lien shall be indexed as judgments are now indexed. A writ of execution may directly issue upon such lien without the issuance and prosecution to judgment of a writ of scire facias. Not less than ten days before issuance of any execution on the lien, notice of the filing and the effect of the lien shall be sent by registered mail to the taxpayer at his last known post office address.

(d)  Priority of lien.--The lien imposed under this section shall have priority from the date of its recording and shall be fully paid and satisfied out of the proceeds of any judicial sale of property subject thereto, before any other obligation, judgment, claim, lien or estate to which the property may subsequently become subject, except costs of the sale and of the writ upon which the sale was made, and real estate taxes and municipal claims against the property, but shall be subordinate to mortgages and other liens existing and duly recorded or entered of record prior to the recording of the tax lien. In the case of a judicial sale of property subject to a lien imposed under this section upon a lien or claim over which the lien imposed under this section has priority, the sale shall discharge the lien imposed under this section to the extent only that the proceeds are applied to its payment, and the lien shall continue in full force and effect as to the balance remaining unpaid.

(e)  Renewal of lien.--The lien imposed under this section shall continue for five years from the date of its entry of record and may be renewed and continued in the manner provided for the renewal of judgments.



Section 9615.1 - Examination of records

§ 9615.1.  Examination of records.

The department or any agent appointed by it, including the auditors of any member jurisdiction as provided in the IFTA, may examine books and records and make determinations of any tax due in accordance with the provisions of section 2915-A of the act of March 4, 1971 (P.L.6, No.2), known as the Tax Reform Code of 1971.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

1995 Amendment.  Act 75 added section 9615.1.



Section 9616 - Determination, redetermination and review

§ 9616.  Determination, redetermination and review.

(a)  Failure to pay tax.--If any person fails to pay any tax imposed by this chapter for which he is liable, the department may make a determination of additional tax and interest due by such person based upon any information within its possession or that shall come into its possession. All determinations shall be made so that notice thereof shall reach the parties against whom made within five years after the due date of the tax. Any assessment may be made at any time during that period notwithstanding that the department may have made one or more previous assessments against the taxpayer for the year in question or for any part of that year. In any case, no credit shall be given for any penalty previously assessed or paid.

(b)  Failure to file report.--Where no report is filed, the amount of the tax due may be assessed and collected at any time as to taxable transactions not reported.

(c)  False or fraudulent report.--Where the taxpayer willfully files a false or fraudulent report with intent to evade the tax imposed by this chapter, the amount of tax due may be assessed and collected at any time.

(d)  Extension of period for assessment.--Notwithstanding any of the other provisions of this chapter, where, before the expiration of the period prescribed therein for the assessment of a tax, a taxpayer has consented in writing that the period be extended, the amount of tax due may be assessed at any time within the extended period. The period so extended may be extended further by subsequent consent in writing made before the expiration of the extended period.

(e)  Petition for redetermination.--Promptly after the date of the determination, the department shall send, by first class mail, a copy thereof to the person against whom it was made. Within 90 days after the date upon which the copy of any such determination was mailed, such person may file with the department a petition for redetermination of the taxes. The petition for redetermination shall state specifically the reasons which the petitioner believes entitle him to the redetermination, and it shall be supported by affirmation that it is not made for the purpose of delay and that the facts set forth therein are true. It shall be the duty of the department, within six months after the date of any determination, to dispose of any petition for redetermination. Notice of the action taken upon any petition for redetermination shall be given to the petitioner promptly after the date of redetermination by the department.

(f)  Review and appeal.--Any person shall have the right to review by the Board of Finance and Revenue and appeal in the same manner and within the same time as provided by law in the case of capital stock and franchise taxes imposed upon corporations.



Section 9617 - Timely mailing treated as timely filing and payment

§ 9617.  Timely mailing treated as timely filing and payment.

With respect to all reports, claims, statements and other documents required to be filed and all payments required to be made under this chapter, any such report, claim, statement and other document or payment of tax withheld shall be considered as timely filed if the report, claim, statement or other document or payment which has been received by the department is postmarked by the United States Postal Service on or prior to the final day on which payment is to be received. For the purposes of this chapter, the presentation of a receipt indicating that the report, claim, statement or other document or payment was mailed by registered or certified mail on or before the due date shall be prima facie evidence of timely filing of the report, claim, statement or other document or payment.



Section 9618 - Availability of records of other agencies

§ 9618.  Availability of records of other agencies.

The records of any other Commonwealth agency, to the extent that they may be pertinent to the administration and enforcement of this chapter and the determination of liability thereunder, shall be available to the department.



Section 9619 - Highway Bridge Improvement Restricted Account

§ 9619.  Highway Bridge Improvement Restricted Account.

The Highway Bridge Improvement Restricted Account within the Motor License Fund is hereby continued. It is the declared policy of the Commonwealth that the money raised by the taxes deposited into this account be used, to the greatest extent possible, to provide for the creation of jobs and the rehiring of the unemployed in this Commonwealth. In order to reach this goal, firms with Pennsylvania-based facilities shall be actively solicited to make bids on contracts to furnish products and materials, including, but not limited to, steel and steel products, to be used in the projects funded through the Highway Bridge Improvement Restricted Account.



Section 9620 - Appropriation and allocation of proceeds

§ 9620.  Appropriation and allocation of proceeds.

The funds deposited in the Highway Bridge Improvement Restricted Account within the Motor License Fund are hereby annually appropriated out of the account upon authorization by the Governor, for expenditure on bridge rehabilitation, replacement and removal projects pursuant to the act of December 8, 1982 (P.L.848, No.235), known as the Highway-Railroad and Highway Bridge Capital Budget Act for 1982-1983, in accordance with the following priorities:

(1)  The first priority is to the Treasury Department for deposit into the Capital Debt Fund for the payment of debt service on general obligation bonds of the Commonwealth which may be issued from time to time to fund any project described in the Highway-Railroad and Highway Bridge Capital Budget Act for 1982-1983.

(2)  The second priority is to the Department of Transportation in the event excess funds are available after the annual debt service requirements have been satisfied for:

(i)  The non-Federal share of bridge rehabilitation, replacement and removal projects on State-owned bridges and bridges of undetermined ownership on State highways.

(ii)  Grants to counties or municipalities to fund up to 80% of the non-Federal share of bridge rehabilitation, replacement and removal projects on county-owned or municipal-owned bridges, and bridges of undetermined ownership on county or municipal highways. The balance of the costs for these bridge projects shall be funded by the respective county or municipality or by private funds.



Section 9621 - Regulations

§ 9621.  Regulations.

The department shall from time to time promulgate such regulations as may be necessary for the effective enforcement of this chapter.



Section 9622 - Reciprocal agreements

§ 9622.  Reciprocal agreements.

(a)  General rule.--The Secretary of Revenue may enter into, modify or terminate agreements with other states relating to the collection of motor carriers road taxes, such as the International Fuel Tax Agreement, Regional Fuel Tax Agreement or similar agreements.

(b)  Provisions.--Such agreements may provide for the cooperation and assistance among member states in the administration, collection and enforcement of the motor carriers road tax and similar taxes of other states and may include, but not be limited to:

(1)  Base-state jurisdiction over tax reporting, licensing and collections.

(2)  Auditing of motor carriers on a joint or cooperative basis.

(3)  Provisions for the transfer of funds collected to other jurisdictions as required by the agreement.

(4)  Assessment and collection by the base state of tax, penalties and interest owed to other member jurisdictions.

(5)  The exchange of information among member jurisdictions and with any repository of the agreement.

(6)  Enforcement of sanctions against any carrier whose license has been revoked by any member jurisdiction.

(7)  Filing of bonds to protect the interests of member jurisdictions.

(8)  Suspension or revocation of the license of a motor carrier for failure to comply with all applicable provisions of the agreement.

(9)  Issuance of refunds or credits.

(10)  Such other provisions as will facilitate the administration of the agreement.

(c)  Exchange of information.--Notwithstanding section 731 of the act of April 9, 1929 (P.L.343, No.176), known as The Fiscal Code, any information relating to taxes collected pursuant to any agreement authorized by this section, including any information concerning motor fuel taxes relating to such taxes collected, may be exchanged or shared with any agency, department or instrumentality of any member jurisdiction with authority under the laws of that jurisdiction to administer or enforce motor vehicle or taxation laws or with any instrumentality or repository of any agreement.

(d)  Uniform penalties and interest.--Such agreement may specify uniform provisions relating to penalties and interest for late reporting or payment, appeal periods and other matters relating to administration and procedure under the agreement, and the uniform provisions may be adopted notwithstanding any law to the contrary upon a finding by the secretary that adoption of these uniform provisions is necessary for compliance with any Federal mandates pertaining to the collection of road use taxes or reasonably necessary to facilitate uniformity; however, the rate of motor carriers road tax and the definition of a "qualified motor vehicle" subject to tax may not be affected by any such agreement or amendment thereto.

(e)  Appropriation.--So much of the funds collected pursuant to any such agreement, including, but not limited to, any taxes, fees, penalties or interest imposed by this chapter, as shall be necessary for the payment of refunds under this chapter or any such agreement, including, but not limited to, any amounts required to be paid to other states pursuant to such agreement, are hereby appropriated to the Department of Revenue for such purposes.

(f)  Foreign countries.--For purposes of this section, the words "state" and "jurisdiction" shall include a foreign country and any state, province or other similar subdivision thereof.

(June 11, 1992, P.L.266, No.47, eff. 60 days; Dec. 20, 1995, P.L.669, No.75, eff. imd.)






Chapter 97 - Department of Transportation Productivity

Section 9701 - Legislative oversight

CHAPTER 97

DEPARTMENT OF TRANSPORTATION PRODUCTIVITY

Sec.

9701.  Legislative oversight.

Enactment.  Chapter 97 was added June 23, 1981, P.L.98, No.35, effective immediately.

§ 9701.  Legislative oversight.

(a)  Findings.--The General Assembly hereby finds that imposition of a tax on oil company revenues should provide the Department of Transportation with an annual growth in revenues which offsets the growth in highway maintenance and construction costs more effectively than the annual changes in revenues produced by the flat-rate tax on the retail price of gasoline and by the various other taxes and fees levied on behalf of the department. As a result of such a tax on oil company revenues, the Department of Transportation should have sufficient revenues to carry out necessary maintenance and construction activities with less frequent increases in highway taxes and fees than the General Assembly has enacted in recent years. One effect of less frequent requests for highway tax and fee increases could be a significant decrease in the ability of the General Assembly to oversee the activities of the Department of Transportation. Accordingly, the General Assembly finds that responsible legislative oversight requires ongoing monitoring of the department's activities and periodic indepth evaluations of its performance.

(b)  Annual reports.--No later than 30 days after the effective date of this section, the department shall, upon request, provide to any member of the House of Representatives and to any member of the Senate a brief outline of the maintenance and construction program planned for that member's district during the 1981-1982 fiscal year. No later than 30 days before the beginning of the 1982-1983 fiscal year and each subsequent fiscal year, the department shall, upon request, provide to any member of the House of Representatives and to any member of the Senate a brief outline of the maintenance and construction program planned for that member's district during the upcoming fiscal year. No later than 30 days after the end of the 1981-1982 fiscal year and each subsequent fiscal year, the department shall, upon request, provide to any member of the House of Representatives and to any member of the Senate a brief outline of the reasons for any major deviations from the maintenance and construction program which had been planned for that member's district during that fiscal year.

(c)  Performance audits.--During the 1983-1984 fiscal year, the Legislative Budget and Finance Committee shall conduct, or cause to be conducted, a performance audit of the department carried out in accordance with the standards for performance and financial compliance auditing developed by the United States General Accounting Office. The performance audit shall determine whether the department is conducting authorized activities or programs in a manner consistent with accomplishing the objectives intended by the General Assembly and is conducting programs or activities and expending available funds in a faithful, efficient, economical and effective manner. The Legislative Budget and Finance Committee shall make a written report of the findings of the performance audit and shall submit a copy of that report to each member of the House of Representatives and each member of the Senate prior to enactment of a maintenance and construction budget for the department for the 1984-1985 fiscal year. During the 1989-1990 fiscal year and every six years thereafter, the Legislative Budget and Finance Committee shall conduct, or cause to be conducted, a performance audit of the department similar to the performance audit required by this subsection to be conducted during the 1983-1984 fiscal year.






Chapter 98 - Motorbus Road Tax Credit or Refund

Section 9801 - Short title of chapter (Repealed)

CHAPTER 98

MOTORBUS ROAD TAX CREDIT OR REFUND

Sec.

9801.  Short title of chapter (Repealed).

9802.  Definitions.

9803.  Imposition of tax (Repealed).

9804.  Exemptions (Repealed).

9805.  Bus company reimbursement for motor fuel tax.

9806.  Tax due date (Repealed).

9807.  Tax revenue to Motor License Fund (Repealed).

9808.  Calculation of amount of fuel used in Commonwealth (Repealed).

9809.  Report requirements (Repealed).

9810.  Identification markers required (Repealed).

9811.  Average consumption (Repealed).

9812.  Records (Repealed).

9813.  Penalty and interest for failure to report or pay tax (Repealed).

9814.  Time for payment of taxes, penalties and interest (Repealed).

9815.  Manner of payment and recovery of taxes, penalties and interest (Repealed).

9816.  Determination, redetermination and review (Repealed).

9817.  Timely mailing treated as timely filing and payment (Repealed).

9818.  Availability of records of other agencies (Repealed).

9819.  False statements and penalties (Repealed).

9820.  Special investigators; powers (Repealed).

9821.  Regulations (Repealed).

Enactment.  Chapter 98 was added June 11, 1992, P.L.266, No.47, effective in 60 days. Section 14 of Act 47 provided that the addition of Chapter 98 shall apply on the first day of the first quarter beginning at least three months after the effective date of the addition.

Chapter Heading.  The heading of Chapter 98 was amended December 20, 1995, P.L.669, No.75, effective January 1, 1996.

§ 9801.  Short title of chapter (Repealed).

1995 Repeal.  Section 9801 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9802 - Definitions

§ 9802.  Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bus company."  Every person who operates or causes to be operated any motorbus on any highway in this Commonwealth.

"Department."  The Department of Revenue of the Commonwealth.

"Highway."  The Pennsylvania Turnpike and every way or place, of whatever nature, open to the use of the public as a matter of right for purposes of vehicular travel. The term does not include a roadway or driveway upon grounds owned by private persons, colleges, universities or other institutions.

"Motor fuel."  Includes "fuels" as defined in the act of January 14, 1952 (1951 P.L.1965, No.550), known as the Fuel Use Tax Act, and "liquid fuels" as defined in the act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act.

"Motorbus."  A qualified motor vehicle under section 9602 (relating to definitions) with a seating capacity of 20 or more passengers, excluding the driver, except a school bus.

"Operations."  Operations of all motorbuses, whether loaded or empty, whether for compensation or not for compensation and whether owned by or leased to the bus company which operates them or causes them to be operated.

"Qualified motor vehicle."  A qualified motor vehicle as defined in section 9602 (relating to definitions).

"Secretary."  The Secretary of Revenue of the Commonwealth.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996)

1995 Amendment.  Act 75 amended the def. of "motorbus" and added the def. of "qualified motor vehicle."

References in Text.  The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, and the act of January 14, 1952 (1951 P.L.1965, No.550), known as the Fuel Use Tax Act, referred to in the def. of "motor fuel," were repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of this title.



Section 9803 - Imposition of tax (Repealed)

§ 9803.  Imposition of tax (Repealed).

1995 Repeal.  Section 9803 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9804 - Exemptions (Repealed)

§ 9804.  Exemptions (Repealed).

1995 Repeal.  Section 9804 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9805 - Bus company reimbursement for motor fuel tax

§ 9805.  Bus company reimbursement for motor fuel tax.

Every bus company shall be reimbursed in an amount determined by the department to be equivalent to the additional tax imposed by section 9502(a)(4) (relating to imposition of tax) and paid directly or indirectly by the bus company on fuel consumed by the bus company in its operations of motorbuses within this Commonwealth. The bus company must, under regulations of the department, submit an application for reimbursement to the department on or before the last day of the month immediately following the close of each quarter. The reimbursements authorized by this section shall not include nor be subject to the payment of interest by the Commonwealth.

(Dec. 20, 1995, P.L.669, No.75, eff. Jan. 1, 1996; Dec. 21, 1998, P.L.1126, No.151, eff. Jan. 1, 1999)

1998 Amendment.  Section 68(4) of Act 151 provided that the amendment of section 9805 shall apply to tax on fuel consumed in operations of motorbuses on the highways of this Commonwealth after December 31, 1998.



Section 9806 - Tax due date (Repealed)

§ 9806.  Tax due date (Repealed).

1995 Repeal.  Section 9806 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9807 - Tax revenue to Motor License Fund (Repealed)

§ 9807.  Tax revenue to Motor License Fund (Repealed).

1995 Repeal.  Section 9807 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9808 - Calculation of amount of fuel used in Commonwealth (Repealed)

§ 9808.  Calculation of amount of fuel used in Commonwealth (Repealed).

1995 Repeal.  Section 9808 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9809 - Report requirements (Repealed)

§ 9809.  Report requirements (Repealed).

1995 Repeal.  Section 9809 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9810 - Identification markers required (Repealed)

§ 9810.  Identification markers required (Repealed).

1995 Repeal.  Section 9810 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9811 - Average consumption (Repealed)

§ 9811.  Average consumption (Repealed).

1995 Repeal.  Section 9811 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9812 - Records (Repealed)

§ 9812.  Records (Repealed).

1995 Repeal.  Section 9812 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9813 - Penalty and interest for failure to report or pay tax (Repealed)

§ 9813.  Penalty and interest for failure to report or pay tax (Repealed).

1995 Repeal.  Section 9813 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9814 - Time for payment of taxes, penalties and interest (Repealed)

§ 9814.  Time for payment of taxes, penalties and interest (Repealed).

1995 Repeal.  Section 9814 was repealed December 20, 1995, P.L.669, No.75, effective January 1, 1996.



Section 9815 - Manner of payment and recovery of taxes, penalties and interest (Repealed)






